1. Sovereignty and jurisdiction of the state.

1.01 State sovereignty and jurisdiction.

1.01  State sovereignty and jurisdiction. The sovereignty and jurisdiction of this state extend to all places within the boundaries declared in article II of the constitution, subject only to such rights of jurisdiction as have been or shall be acquired by the United States over any places therein; and the governor, and all subordinate officers of the state, shall maintain and defend its sovereignty and jurisdiction. Such sovereignty and jurisdiction are asserted and exercised over the St. Croix River from the eastern shore thereof to the center or thread of the same, and the exclusive jurisdiction of the state of Minnesota to authorize any person to obstruct the navigation of said river east of the center or thread thereof, or to enter upon the same and build piers, booms or other fixtures, or to occupy any part of said river east of the center or thread thereof for the purpose of sorting or holding logs, is denied; such acts can only be authorized by the concurrent consent of the legislature of this state.

1.01 History History: 1983 a. 538.

1.01 Cross-reference Cross-reference: See also Article IX. As to sky sovereignty, see s. 114.02.

1.01 Annotation Treaties between the federal government and Menominee tribe do not deprive the state of criminal subject matter jurisdiction over crimes committed by a Menominee tribal member outside of the reservation. Sturdevant v. State, 76 Wis. 2d 247, 251 N.W.2d 50 (1977).

1.01 Annotation Jurisdiction over crimes committed by tribal members on the Menominee reservation is vested in the federal and tribal governments. State v. LaTender, 86 Wis. 2d 410, 273 N.W.2d 260 (1979).

1.01 Annotation The state has no jurisdiction to prosecute a traffic offenses committed by a Menominee tribal member on a highway within the boundaries of the Menominee reservation. State v. Webster, 114 Wis. 2d 418, 338 N.W.2d 474 (1983).

1.01 Annotation Property held in trust by the federal government for the Menominee tribe and tribal members is not subject to state taxation. The tribe and tribal members residing and working in Menominee county are not subject to the state income tax. 66 Atty. Gen. 290.

1.01 Annotation The jurisdictional relationship between the state and Menominee Tribe is discussed. 70 Atty. Gen. 36.

1.01 Annotation State, county, and tribal jurisdiction to regulate traffic on streets in housing projects that have been built and are maintained by the Winnebago Tribe on tribal lands is discussed. 78 Atty. Gen. 122.



1.02 United States sites and buildings.

1.02  United States sites and buildings. Subject to the conditions mentioned in s. 1.03 the legislature consents to the acquisitions heretofore effected and hereafter to be effected by the United States, by gift, purchase or condemnation proceedings, of the title to places or tracts of land within the state; and, subject to said conditions, the state grants, cedes and confirms to the United States exclusive jurisdiction over all such places and tracts. Such acquisitions are limited to the following purposes:

1.02(1) (1) To sites for the erection of forts, magazines, arsenals, dockyards, custom houses, courthouses, post offices, or other public buildings or for any purpose whatsoever contemplated by the 17th clause of section 8 of article one of the United States constitution.

1.02(2) (2) To all land now or hereafter included within the boundaries of Fort McCoy in townships 17, 18 and 19 north, ranges 2 and 3 west, near Sparta, in Monroe County, to be used for military purposes as a target and maneuvering range and such other purposes as the department of the army deems necessary and proper.

1.02(3) (3) To erect thereon dams, abutments, locks, lockkeepers' dwellings, chutes, or other structures necessary or desirable in improving the navigation of the rivers or other waters within and on the borders of this state.

1.02(4) (4) To the SW 1/4 of the NE 1/4 of section 6, township 19 north, range 2 west of the fourth principal meridian to be used for military purposes as a target and maneuvering range and such other purposes as the department of the army deems necessary and proper.

1.02 History History: 1985 a. 135.



1.025 United States jurisdiction in Adams County.

1.025  United States jurisdiction in Adams County. The legislature consents to the conveyance by lease with option to purchase to the United States of the institution and the land on which it is located in the town of New Chester, Adams County, described as follows: The entire section 15, township 16 north, range 7 east of the fourth principal meridian, consisting of 640 acres, and upon the execution of said lease the state grants, cedes and confirms to the United States exclusive legislative jurisdiction over said place and tract, retaining concurrent jurisdiction solely to the extent that all legal process issued under the authority of the state may be served upon persons located on said place and tract. The authority granted in this section shall remain in effect for the duration of said lease and continue in effect in the event title passes to the United States at the termination of the lease.

1.025 History History: 1973 c. 90; 1977 c. 418.



1.026 Apostle Islands land purchase.

1.026  Apostle Islands land purchase.

1.026(1) (1)  Legislative statement of purpose and intent.

1.026(1)(a)(a) The legislature concurs with the stated purpose of Congress in authorizing the establishment of the Apostle Islands national lakeshore. It is therefor the purpose of this section to conserve and develop for the benefit, inspiration, education, recreational use, and enjoyment of the public certain significant islands and shorelands of this state and their related geographic, scenic and scientific values.

1.026(1)(b) (b) It is the policy of the legislature that the Apostle Islands be managed in a manner that will preserve their unique primitive and wilderness character. The department of natural resources is directed before taking any action or making a decision concerning the Apostle Islands to make a finding that such an action or decision will ensure that the citizens of this state will be assured the opportunity for wilderness, inspirational primitive and scenic experiences in the Apostle Islands into perpetuity.

1.026(2) (2) Jurisdiction ceded to the United States. The consent of the state is given to the acquisition by the United States, in any manner authorized under an act of Congress, of lands lying within the boundaries of Apostle Islands national lakeshore, and jurisdiction is hereby ceded to the United States to all territory which is now or may be included within the lakeshore, except that the state shall retain concurrent jurisdiction in all cases, and such criminal process as may issue under the authority of the state against any persons charged with the commission of any offense within or without such areas, including, but not limited to, state laws and regulations governing hunting, fishing and trapping on those areas open to such activities, may be executed thereon in like manner as if such jurisdiction had not been ceded to the United States.

1.026(3) (3) Lands to be conveyed. Notwithstanding any other law to the contrary, the department of natural resources, with the approval of the governor, is directed to donate and convey, upon request of the United States for purposes of the development of the lakeshore, all state-owned lands within the lakeshore boundary, as hereafter described: The state-owned lands on Basswood, Oak, Michigan and Stockton Islands in township 50 north, range 3 west; township 51 north, range 1 west; township 51 north, range 3 west, township 52 north, range 3 west, all in the town of La Pointe, Ashland County, Wisconsin. Each conveyance shall contain a provision that such lands shall revert to the state when they are no longer used for national lakeshore purposes as defined by section 7 of the Apostle Islands national lakeshore act of 1970 (P.L. 91-424; 84 stat. 880), except that such reversion does not apply to lands upon which capital improvements have been placed by the United States.

1.026 History History: 1975 c. 51; 1975 c. 198 s. 62; 1979 c. 89.



1.03 Concurrent jurisdiction over United States sites; conveyances.

1.03  Concurrent jurisdiction over United States sites; conveyances. The conditions mentioned in s. 1.02 are the following conditions precedent:

1.03(1) (1) That an application setting forth an exact description of the place or tract so acquired shall be made by an authorized officer of the United States to the governor, accompanied by a plat thereof, and by proof that all conveyances and a copy of the record of all judicial proceedings necessary to the acquisition of an unencumbered title by the United States have been recorded in the office of the register of deeds of each county in which such place or tract may be situated in whole or in part.

1.03(2) (2) That the ceded jurisdiction shall not vest in the United States until they shall have complied with all the requirements on their part of ss. 1.02 and 1.03, and shall continue so long only as the place or tract shall remain the property of the United States.

1.03(3) (3) That the state shall forever retain concurrent jurisdiction over every such place or tract to the extent that all legal and military process issued under the authority of the state may be served anywhere thereon, or in any building situated in whole or in part thereon.



1.031 Retrocession of jurisdiction.

1.031  Retrocession of jurisdiction. The governor may accept on behalf of the state, retrocession of full or partial jurisdiction over any roads, highways or other lands in federal enclaves within the state where such retrocession has been offered by appropriate federal authority. Documents concerning such action shall be filed in the office of the secretary of state and recorded in the office of the register of deeds of the county wherein such lands are located.

1.031 History History: 1977 c. 26.



1.035 Wildlife and fish refuge by United States.

1.035  Wildlife and fish refuge by United States.

1.035(1) (1) The state of Wisconsin consents that the government of the United States may acquire in this state, in any manner, such areas of land, or of land and water, as the United States deems necessary for the establishment of the "Upper Mississippi River Wildlife and Fish Refuge," in accordance with the act of congress approved June 7, 1924; provided, that the states of Illinois, Iowa and Minnesota grant a like consent, and all rights respectively reserved by said states, in addition to the reservation herein made, are hereby reserved to this state; and provided, further, that any acquisition by the government of the United States of land, or of land and water, shall first be approved by the governor, on the advice of the department of natural resources.

1.035(2) (2) The consent hereby given is upon the condition that the United States shall not, by an act of congress or by regulation of any department, prevent the state and its agents from going upon the navigable waters within or adjoining any area of land, or land and water, so acquired by the United States, for the purpose of rescuing or obtaining fish therefrom; and the state shall have the right to construct and operate fish hatcheries and fish rescue stations adjacent to the areas so acquired by the United States; and the navigable waters leading into the Mississippi and the carrying places between the same, and the navigable lakes, sloughs and ponds within or adjoining such areas, shall remain common highways for navigation and portaging, and the use thereof, as well to the inhabitants of this state as to the citizens of the United States, shall not be denied.

1.035(3) (3) The legal title to and the custody and protection of the fish in the navigable waters leading into the Mississippi River and in the navigable lakes, sloughs and ponds within or adjoining such areas in this state, is vested in the state, for the purpose of regulating the enjoyment, use, disposition and conservation thereof.

1.035(4) (4) The state retains jurisdiction in and over such areas so far that civil process in all cases, and such criminal process as may issue under the authority of the state against any persons charged with the commission of any offense within or without such areas, may be executed thereon in like manner as if this consent had not been given.

1.035(5) (5) Subject to the conditions specified in s. 1.02, the United States commissioner of fisheries may establish fish hatcheries within Wisconsin and may take fish or fish eggs from the waters of this state for propagation in such hatcheries. The United States commissioner of fisheries and authorized agents may conduct fish culture operations, rescue work, and all fishing and other operations necessary therefor in connection with such hatcheries in such manner and at such times as is considered necessary and proper by the commissioner and agents.

1.035 History History: 1989 a. 56.



1.036 Bird reservations, acquisition by United States.

1.036  Bird reservations, acquisition by United States. Consent of this state is given to the acquisition by the United States by purchase, gift, devise, or lease of such areas of land or water, or of land and water, in Wisconsin, by and with the consent of the governor of the state, as the United States deems necessary for the establishment of migratory bird reservations in accordance with the act of congress approved February 18, 1929, entitled "An Act to more effectively meet the obligations of the United States under the migratory bird treaty with Great Britain by lessening the dangers threatening migratory game birds from drainage and other causes by the acquisition of areas of land and of water to furnish in perpetuity reservations for the adequate protection of such birds; and authorizing appropriations for the establishment of such areas, their maintenance and improvement and for other purposes," reserving, however, to this state full and complete jurisdiction and authority over all such areas not incompatible with the administration, maintenance, protection, and control thereof by the United States under the terms of said act of congress.



1.04 United States sites exempt from taxation.

1.04  United States sites exempt from taxation. Upon full compliance by the United States with ss. 1.02 and 1.03, relating to the acquisition of any place or tract within the state the governor shall execute in duplicate, under the great seal, a certificate of such consent given and of such compliance with ss. 1.02 and 1.03, one of which shall be delivered to such officer of the United States and the other filed with the secretary of state. Such certificate shall be sufficient evidence of such consent of the legislature and of such compliance with the conditions specified. All such places and tracts after such acquisition and while owned by the United States, shall be and remain exempt from all taxation and assessment by authority of the state.

1.04 History History: 1981 c. 314 s. 146.



1.05 United States sites for aids to navigation.

1.05  United States sites for aids to navigation. Whenever the United States shall desire to acquire title to any land belonging to the state and covered by the navigable waters of the United States, for sites for lighthouses, beacons, or other aids to navigation, the governor may, upon application therefor by any authorized officer of the United States, setting forth an exact description of the place desired, and accompanied by a plat thereof, grant and convey to the United States, by a deed executed by the governor in the name of the state and under the great seal, all the title of the state thereto; and such conveyance shall be evidence of the consent of the legislature to such purchase upon the conditions specified in s. 1.03.

1.05 History History: 1989 a. 56.



1.055 National forest.

1.055  National forest.

1.055(1)(1) Consent of this state is given to the acquisition by the United States by purchase, gift, lease or condemnation, with adequate compensation therefor, of such areas of land not exceeding 2,000,000 acres as the United States deems necessary for the establishment of national forests in the state, in accordance with the act of congress approved June 7, 1924, and the board of commissioners of public lands are authorized to sell and convey for a fair consideration to the United States any state lands included within such areas; provided, that this state shall retain concurrent jurisdiction with the United States in and over such areas so far that civil process, in all cases, and such criminal process as may issue under the authority of this state against any persons charged with the commission of any crime within or without said areas, may be executed thereon in like manner as if this consent had not been given. Provided, further, that the boundaries of any areas so selected shall be first approved by the governor, the board of commissioners of public lands, the department of natural resources, and the county board of each county in which any such area is located.

1.055(2) (2) Power is conferred upon the congress of the United States to pass such laws and to make or provide for the making of such rules and regulations, of both a civil and criminal nature and provide punishment therefor, as in its judgment may be necessary for the administration, control and protection of such lands as may be acquired by the United States under sub. (1).



1.056 State conservation areas.

1.056  State conservation areas. Consent of this state is given to the United States to acquire by purchase, gift, lease or condemnation, with adequate compensation therefor, areas of land and water within boundaries approved by the governor and the county board of the county in which the land is located, for the establishment of state forests, state parks or other state conservation areas to be administered by the state under long-term leases, treaties or cooperative agreements, which the department of natural resources is hereby authorized to enter into on behalf of the state with the federal government.



1.06 Surveys by United States; adjustment of damages.

1.06  Surveys by United States; adjustment of damages. Any person charged under the laws of the United States with the execution of a survey or any part thereof, may enter upon any lands in this state for the purpose of doing any act necessary to the performance of the survey. The person may erect on the lands any signals, temporary observatories or other small frame structures, establish permanent marks of stations, and encamp on the land. The person is liable for all actual damages done thereby. If the amount of the damages cannot be agreed upon by the person, or any representative of the federal government, and the owner or occupant of the lands entered upon, either of them may petition the circuit court for the county in which the lands, or any part of them, are situated for the appointment of a day for the hearing of the parties and their witnesses and the assessment of the damages. The hearing shall be held at the earliest practicable time after 14 days' notice of the time and place is given to all the parties interested in the manner the court orders. The damages may be assessed by the court with or without a view of the premises. If the damages assessed do not exceed the sum tendered the occupant or owner of the land, the person who made the tender shall recover costs; if they are in excess of that sum, the other party shall recover costs, which shall be allowed and taxed in accordance with the rules of the court.

1.06 History History: 1977 c. 449.



1.07 State coat of arms.

1.07  State coat of arms. The coat of arms of the state of Wisconsin is declared to be as follows:

Arms.—Or, quartered, the quarters bearing respectively a plow, a crossed shovel and pick, an arm and held hammer, and an anchor, all proper; the base of shield resting upon a horn of plenty and pyramid of pig lead, all proper; over all, on fesse point, the arms and motto of the United States, namely: Arms, palewise of 13 pieces argent and gules; a chief azure; motto (on garter surrounding inescutcheon), "E pluribus unum".

Crest.—A badger, passant, proper.

Supporters.—Dexter, a sailor holding a coil of rope, proper; sinister, a yeoman resting on a pick, proper.

Motto.—Over crest, "Forward".

1.07 History History: 1975 c. 41.

- See PDF for diagram



1.08 State flag.

1.08  State flag.

1.08(1)(1) The Wisconsin state flag consists of the following features:

1.08(1)(a) (a) Relative dimensions of 2 to 3, hoist to fly.

1.08(1)(b) (b) A background of royal blue cloth.

1.08(1)(c) (c) The state coat of arms, as described under s. 1.07, in material of appropriate colors, applied on each side in the center of the field, of such size that, if placed in a circle whose diameter is equal to 50% of the hoist, those portions farthest from the center of the field would meet, but not cross, the boundary of the circle.

1.08(1)(d) (d) The word "WISCONSIN" in white, capital, condensed Gothic letters, one-eighth of the hoist in height, centered above the coat of arms, midway between the uppermost part of the coat of arms and the top edge of the flag.

1.08(1)(e) (e) The year "1848" in white, condensed Gothic numbers, one-eighth of the hoist in height, centered below the coat of arms, midway between the lowermost part of the coat of arms and the bottom edge of the flag.

1.08(1)(f) (f) Optional trim on the edges consisting of yellow knotted fringe.

1.08(2) (2) The department of administration shall ensure that all official state flags that are manufactured on or after May 1, 1981 conform to the requirements of this section. State flags manufactured before May 1, 1981 may continue to be used as state flags.

1.08 History History: 1979 c. 286.



1.09 Seat of government.

1.09  Seat of government. Be it enacted by the council and house of representatives of the territory of Wisconsin, that the seat of government of the territory of Wisconsin, be and the same is located and established at the town of Madison, between the 3rd and 4th of the 4 lakes, on the corner of sections 13, 14, 23 and 24 in township 7, north, of range 9, east.



1.10 State song, state ballad, state waltz, state dance, and state symbols.

1.10  State song, state ballad, state waltz, state dance, and state symbols.

1.10(1)(1) The Wisconsin state song is "On, Wisconsin", music written by W. T. Purdy, the words to which are as follows: "On, Wisconsin! On, Wisconsin! Grand old badger state! We, thy loyal sons and daughters, Hail thee, good and great. On, Wisconsin! On, Wisconsin! Champion of the right, `Forward', our motto — God will give thee might!".

1.10(1m) (1m) The Wisconsin state ballad is "Oh Wisconsin, Land of My Dreams," music written by Shari A. Sarazin and lyrics written by Erma Barrett, the words to which are as follows: "Oh Wisconsin, land of beauty, with your hillsides and your plains, with your jackpine and your birch tree, and your oak of mighty frame. Land of rivers, lakes and valleys, land of warmth and winter snows, land of birds and beasts and humanity, oh Wisconsin, I love you so. Oh Wisconsin, land of my dreams. Oh Wisconsin, you're all I'll ever need. A little heaven here on earth could you be? Oh Wisconsin, land of my dreams. In the summer, golden grain fields; in the winter, drift of white snow; in the springtime, robins singing; in the autumn, flaming colors show. Oh I wonder who could wander, or who could want to drift for long, away from all your beauty, all your sunshine, all your sweet song? Oh Wisconsin, land of my dreams. Oh Wisconsin, you're all I'll ever need. A little heaven here on earth could you be? Oh Wisconsin, land of my dreams. And when it's time, let my spirit run free in Wisconsin, land of my dreams."

1.10(1r) (1r) The Wisconsin state waltz is "The Wisconsin Waltz," music and lyrics written by Eddie Hansen, the words to which are as follows: "Music from heaven throughout the years; the beautiful Wisconsin Waltz. Favorite song of the pioneers; the beautiful Wisconsin Waltz. Song of my heart on that last final day, when it is time to lay me away. One thing I ask is to let them play the beautiful Wisconsin Waltz. My sweetheart, my complete heart, it's for you when we dance together; the beautiful Wisconsin Waltz. I remember that September, before love turned into an ember, we danced to the Wisconsin Waltz. Summer ended, we intended that our lives then would both be blended, but somehow our planning got lost. Memory now sings a dream song, a faded love theme song; the beautiful Wisconsin Waltz."

1.10(2) (2) The Wisconsin state dance is the polka.

1.10(3) (3) The Wisconsin state symbols are as follows:

1.10(3)(a) (a) The mourning dove (zenaidura macroura corolinensis linnaus) is the symbol of peace.

1.10(3)(b) (b) Milk is the state beverage.

1.10(3)(c) (c) The sugar maple (acer saccharum) is the state tree.

1.10(3)(d) (d) Corn (Zea mays) is the state grain.

1.10(3)(e) (e) The wood violet (viola papilionacea) is the state flower.

1.10(3)(f) (f) The robin (turdus migratorius) is the state bird.

1.10(3)(g) (g) The muskellunge (Esox masquinongy masquinongy Mitchell) is the state fish.

1.10(3)(h) (h) The badger (taxidea taxus) is the state animal.

1.10(3)(i) (i) The dairy cow (bos taurus) is the state domestic animal.

1.10(3)(j) (j) The white-tailed deer (odocoileus virginianus) is the state wildlife animal.

1.10(3)(k) (k) The American water spaniel is the state dog.

1.10(3)(L) (L) The honey bee (apis mellifera) is the state insect.

1.10(3)(m) (m) The trilobite (calymene celebra) is the state fossil.

1.10(3)(n) (n) Galena (lead sulfide) is the state mineral.

1.10(3)(o) (o) Red granite is the state rock.

1.10(3)(p) (p) Antigo silt loam (typic glossoboralf) is the state soil.

1.10(3)(r) (r) The cranberry (vaccinium macrocarpon) is the state fruit.

1.10(3)(s) (s) The tartan whose thread count is described in this paragraph is the state tartan. The thread count for the state tartan shall begin with 44 threads of muted blue, followed by 6 threads of scarlet, 4 threads of muted blue, 6 threads of gray, 28 threads of black, 40 threads of dark green, 4 threads of dark yellow, 40 threads of dark green, 28 threads of black, 22 threads of muted blue, and 12 threads of dark brown, at which point the weave reverses, going through 22 threads of muted blue, and continuing the sequence in reverse order until the weave reaches the beginning point of 44 threads of muted blue, at which point the weave reverses again.

1.10(3)(t) (t) The kringle is the state pastry.

1.10(4) (4) The Wisconsin Blue Book shall include the information contained in this section concerning the state song, ballad, waltz, dance, beverage, tree, grain, flower, bird, fish, animal, domestic animal, wildlife animal, dog, insect, fossil, mineral, rock, soil, fruit, tartan, and pastry.

1.10 History History: 1971 c. 14, 129, 167, 228, 307; 1977 c. 326; 1983 a. 33; 1985 a. 162, 295, 332; 1987 a. 279; 1989 a. 162; 1993 a. 411; 1999 a. 83, 186; 2001 a. 16; 2003 a. 174, 321; 2007 a. 217; 2013 a. 20.



1.11 Governmental consideration of environmental impact.

1.11  Governmental consideration of environmental impact. The legislature authorizes and directs that, to the fullest extent possible:

1.11(1) (1) The policies and regulations shall be interpreted and administered in accordance with the policies set forth in this section and chapter 274, laws of 1971, section 1; and

1.11(2) (2) All agencies of the state shall:

1.11(2)(c) (c) Include in every recommendation or report on proposals for legislation and other major actions significantly affecting the quality of the human environment, a detailed statement, substantially following the guidelines issued by the United States council on environmental quality under P.L. 91-190, 42 USC 4331, by the responsible official on:

1.11(2)(c)1. 1. The environmental impact of the proposed action;

1.11(2)(c)2. 2. Any adverse environmental effects which cannot be avoided should the proposal be implemented;

1.11(2)(c)3. 3. Alternatives to the proposed action;

1.11(2)(c)4. 4. The relationship between local short-term uses of the human environment and the maintenance and enhancement of long-term productivity;

1.11(2)(c)5. 5. Any irreversible and irretrievable commitments of resources that would be involved in the proposed action should it be implemented; and

1.11(2)(c)6. 6. Such statement shall also contain details of the beneficial aspects of the proposed project, both short term and long term, and the economic advantages and disadvantages of the proposal.

1.11(2)(d) (d) Prior to making any detailed statement, the responsible official shall consult with and obtain the comments of any agency which has jurisdiction or special expertise with respect to any environmental impact involved. Copies of such statement and the comments and views of the appropriate agencies, which are authorized to develop and enforce environmental standards shall be made available to the governor, the department of natural resources and to the public. Every proposal other than for legislation shall receive a public hearing before a final decision is made. Holding a public hearing as required by another statute fulfills this section. If no public hearing is otherwise required, the responsible agency shall hold the hearing in the area affected. Notice of the hearing shall be given by publishing a class 1 notice, under ch. 985, at least 15 days prior to the hearing in a newspaper covering the affected area. If the proposal has statewide significance, notice shall be published in the official state newspaper;

1.11(2)(e) (e) Study, develop, and describe appropriate alternatives to recommended courses of action in any proposal which involves unresolved conflicts concerning alternative uses of available resources;

1.11(2)(h) (h) Initiate and utilize ecological information in the planning and development of resource-oriented projects.

1.11(2)(j) (j) Annually, no later than September 15, submit a report to the chief clerk of each house of the legislature for distribution to the legislature under s. 13.172 (2), including the number of proposed actions for which the agency conducted an assessment of whether an impact statement was required under par. (c) and the number of impact statements prepared under par. (c).

1.11(4) (4) Nothing in this section affects the specific statutory obligations of any agency:

1.11(4)(a) (a) To comply with criteria or standards of environmental quality;

1.11(4)(b) (b) To coordinate or consult with any other state or federal agency; or

1.11(4)(c) (c) To act, or refrain from acting contingent upon the recommendations or certification of any other state or federal agency.

1.11(5) (5) The policies and goals set forth in this section are supplementary to those set forth in existing authorizations of agencies.

1.11 History History: 1971 c. 274; 1973 c. 204; 1979 c. 89, 262; 1985 a. 29, 332; 1991 a. 273; 1993 a. 184, 213; 2001 a. 103.

1.11 Annotation The Wisconsin Environmental Protection Act, while not creating a public trust analogous to the public trust in the state's navigable waters, recognizes an interest sufficient to grant a person standing to question compliance with its provisions when it is alleged that agency action will harm the environment in the area where the person resides. Wisconsin's Environmental Decade, Inc. v. PSC, 69 Wis. 2d 1, 230 N.W.2d 243 (1975).

1.11 Annotation Counties are not "agencies of the state" within meaning of sub. (2) (c). Robinson v. Kunach, 76 Wis. 2d 436, 251 N.W.2d 449 (1977).

1.11 Annotation Sub. (2) (e) is applicable to proceedings involving authorization of priority systems for the curtailment of natural gas service. Wisconsin Environmental Decade, Inc. v. PSC, 79 Wis. 2d 161, 255 N.W.2d 917 (1977).

1.11 Annotation On judicial review of a state agency's decision not to prepare an environmental impact statement, the agency has the burden of producing a reviewable record reflecting a preliminary factual investigation into relevant areas of environmental concern and of showing a reasonable determination based on the same. Wisconsin Environmental Decade, Inc. v. PSC, 79 Wis. 2d 409, 256 N.W.2d 149 (1977).

1.11 Annotation The lack of a DNR prepared environmental impact statement did not invalidate a DNR order to close a landfill site. Holtz & Krause, Inc. v. DNR, 85 Wis. 2d 198, 270 N.W.2d 409 (1978).

1.11 Annotation DNR's decision to limit the scope of a threshold decision to consideration of the impact of a segment of a proposed sewer interceptor was reasonable when the segment had: 1) independent utility; 2) a main purpose of fulfilling a local need; 3) logical termini, and construction of the first segment did not compel construction of the second segment. Wisconsin Environmental Decade, Inc. v. DNR, 94 Wis. 2d 263, 288 N.W.2d 168 (Ct. App. 1979).

1.11 Annotation An agency determination that an EIS was adequately prepared is reviewed under s. 227.20. Wisconsin Environmental Decade, Inc. v. PSC, 98 Wis. 2d 682, 298 N.W.2d 205 (Ct. App. 1980).

1.11 Annotation The court erred in finding that this section applied to the department's code compliance review procedure. Wisconsin Environmental Decade, Inc. v. DILHR, 104 Wis. 2d 640, 312 N.W.2d 749 (1981).

1.11 Annotation An order establishing depreciation rates for a utility's nuclear plant did not require an environmental impact statement. Wisconsin Environmental Decade, Inc. v. PSC, 105 Wis. 2d 457, 313 N.W.2d 863 (Ct. App. 1981).

1.11 Annotation Standing to challenge a final EIS requires that the agency decision directly cause injury to the interest of the petitioner, which must be an interest recognized by law. Fox v. DHSS, 112 Wis. 2d 514, 334 N.W.2d 532 (1983).

1.11 Annotation An EIS is not required when the project will have minor impacts on the environment, but will have possible socio-economic impacts. Wisconsin Environmental Decade, Inc. v. DNR, 115 Wis. 2d 381, 340 N.W.2d 722 (1983).

1.11 Annotation Increased traffic congestion was a sufficient allegation of injury to acquire standing to challenge a final EIS. Milwaukee Brewers v. DHSS, 130 Wis. 2d 56, 387 N.W.2d 245 (1986).

1.11 Annotation When a state action did not come within an action type listed in DOA rules, an environmental assessment was required. A determination following an assessment that an EIS was not required for a building constructed for the state by a private developer under a lease/purchase agreement was reasonable under the circumstances. Larsen v. Munz Corp. 167 Wis. 2d 583, 482 N.W.2d 583 (1992).

1.11 Annotation The test as to whether an EIS should be conducted is one of reasonableness and good faith. When conditions for approval that compensate for any adverse environmental impacts are imposed, the statutory threshold of significant environmental impact is not crossed and no EIS is required. State ex rel. Boehm v. DNR, 174 Wis. 2d 657, 497 N.W.2d 445 (1993).

1.11 Annotation Section 227.42 (1) does not grant a right to a contested case hearing regarding the need for an EIS. North Lake Management District v. DNR, 182 Wis. 2d 500, 513 N.W.2d 703 (Ct. App. 1994).

1.11 Annotation When the legislature has selected a specific project site, consideration of alternative sites is too remote and speculative and not reasonably related to the proposed project. Shoreline Park Preservation, Inc. v. DOA, 195 Wis. 2d 750, 537 N.W.2d 388 (Ct. App. 1995), 94-2512.

1.11 Annotation The burden of proving the adequacy of an environmental impact statement is discussed. CUB v. PSC, 211 Wis. 2d 537, 565 N.W.2d 554 (Ct. App. 1997), 96-0867.

1.11 Annotation It was reasonable to suspend the requirement for a draft EIS and the corresponding comment period, when legislatively imposed time constraints could not have been met if they were not suspended. RURAL v. PSC, 2000 WI 129, 239 Wis. 2d 660, 619 N.W.2d 888, 99-2430.

1.11 Annotation Court review of an EIS is narrow. The PSC's determination that an EIS is adequate is a conclusion of law that is accorded great weight deference. An EIS must be assessed in light of the rule of reason, which requires an EIS to furnish only such information as appears to be reasonably necessary under the circumstances for evaluation of the project rather than to be so all-encompassing in scope that the task of preparing it would become either fruitless or well nigh impossible. While reasonable alternatives are to be considered, every potentiality need not be evaluated. Clean Wisconsin, Inc. v. Public Service Commission, 2005 WI 93, 282 Wis. 2d 250, 700 N.W.2d 768, 04-3179.

1.11 Annotation The EIS is an informational tool that does not compel a particular decision by the agency or prevent the agency from concluding that other values outweigh the environmental consequences of a proposed action. Clean Wisconsin, Inc. v. Public Service Commission, 2005 WI 93, 282 Wis. 2d 250, 700 N.W.2d 768, 04-3179.

1.11 Annotation Agency decision-making under the Wisconsin environmental policy act. 1977 WLR 111.



1.12 State energy policy.

1.12  State energy policy.

1.12(1)(1)  Definitions. In this section:

1.12(1)(a) (a) "Local governmental unit" has the meaning given in s. 19.42 (7u).

1.12(1)(b) (b) "State agency" means an office, department, agency, institution of higher education, the legislature, a legislative service agency, the courts, a judicial branch agency, an association, society, or other body in state government that is created or authorized to be created by the constitution or by law, for which appropriations are made by law, excluding the Wisconsin Economic Development Corporation.

Effective date text (b) "State agency" means an office, department, agency, institution of higher education, the legislature, a legislative service agency, the courts, a judicial branch agency, an association, society, or other body in state government that is created or authorized to be created by the constitution or by law, for which appropriations are made by law, excluding the Health Insurance Risk-Sharing Plan Authority and the Wisconsin Economic Development Corporation.

1.12(2) (2) Conservation policy. A state agency or local governmental unit shall investigate and consider the maximum conservation of energy resources as an important factor when making any major decision that would significantly affect energy usage.

1.12(3) (3) Goals.

1.12(3)(a)(a) Energy efficiency. It is the goal of the state to reduce the ratio of energy consumption to economic activity in the state.

1.12(3)(b) (b) Renewable energy resources. It is the goal of the state that, to the extent that it is cost-effective and technically feasible, all new installed capacity for electric generation in the state be based on renewable energy resources, including hydroelectric, wood, wind, solar, refuse, agricultural and biomass energy resources.

1.12(3)(c) (c) Afforestation. It is the goal of the state to ensure a future supply of wood fuel and reduce atmospheric carbon dioxide by increasing the forested areas of the state.

1.12(4) (4) Priorities. In meeting energy demands, the policy of the state is that, to the extent cost-effective and technically feasible, options be considered based on the following priorities, in the order listed:

1.12(4)(a) (a) Energy conservation and efficiency.

1.12(4)(b) (b) Noncombustible renewable energy resources.

1.12(4)(c) (c) Combustible renewable energy resources.

1.12(4)(d) (d) Nonrenewable combustible energy resources, in the order listed:

1.12(4)(d)1. 1. Natural gas.

1.12(4)(d)2. 2. Oil or coal with a sulphur content of less than 1%.

1.12(4)(d)3. 3. All other carbon-based fuels.

1.12(5) (5) Meeting energy demands.

1.12(5)(a)(a) In designing all new and replacement energy projects, a state agency or local governmental unit shall rely to the greatest extent feasible on energy efficiency improvements and renewable energy resources, if the energy efficiency improvements and renewable energy resources are cost-effective and technically feasible and do not have unacceptable environmental impacts.

1.12(5)(b) (b) To the greatest extent cost-effective and technically feasible, a state agency or local governmental unit shall design all new and replacement energy projects following the priorities listed in sub. (4).

1.12(6) (6) Siting of electric transmission facilities. In the siting of new electric transmission facilities, including high-voltage transmission lines, as defined in s. 196.491 (1) (f), it is the policy of this state that, to the greatest extent feasible that is consistent with economic and engineering considerations, reliability of the electric system, and protection of the environment, the following corridors should be utilized in the following order of priority:

1.12(6)(a) (a) Existing utility corridors.

1.12(6)(b) (b) Highway and railroad corridors.

1.12(6)(c) (c) Recreational trails, to the extent that the facilities may be constructed below ground and that the facilities do not significantly impact environmentally sensitive areas.

1.12(6)(d) (d) New corridors.

1.12 History History: 1977 c. 29; 1993 a. 414; 2003 a. 89; 2005 a. 74; 2011 a. 7; 2013 a. 20.

1.12 Annotation PSC decisions under s. 196.025 (4) applying the energy source priorities under sub. (4) are entitled to great weight deference. When the PSC makes a determination under the plant siting law, s. 196.491, it applies sub. (4) in the context of determining whether to approve the requested plant siting. The question the PSC should ask is: Given the requirements of the plant siting law, what is the highest priority energy option that is also cost effective and technically feasible? Clean Wisconsin, Inc. v. Public Service Commission, 2005 WI 93, 282 Wis. 2d 250, 700 N.W.2d 768, 04-3179.



1.13 Land use planning activities.

1.13  Land use planning activities.

1.13(1) (1) In this section:

1.13(1)(a) (a) "Local governmental unit" has the meaning given in s. 1.12 (1) (a).

1.13(1)(b) (b) "State agency" has the meaning given in s. 1.12 (1) (b).

1.13(2) (2) Each state agency, where applicable and consistent with other laws, is encouraged to design its programs, policies, infrastructure and investments of the agency to reflect a balance between the mission of the agency and the following local, comprehensive planning goals:

1.13(2)(a) (a) Promotion of the redevelopment of lands with existing infrastructure and public services and the maintenance and rehabilitation of existing residential, commercial and industrial structures.

1.13(2)(b) (b) Encouragement of neighborhood designs that support a range of transportation choices.

1.13(2)(c) (c) Protection of natural areas, including wetlands, wildlife habitats, lakes, woodlands, open spaces and groundwater resources.

1.13(2)(d) (d) Protection of economically productive areas, including farmland and forests.

1.13(2)(e) (e) Encouragement of land uses, densities and regulations that promote efficient development patterns and relatively low municipal, state governmental and utility costs.

1.13(2)(f) (f) Preservation of cultural, historic and archaeological sites.

1.13(2)(g) (g) Encouragement of coordination and cooperation among nearby units of government.

1.13(2)(h) (h) Building of community identity by revitalizing main streets and enforcing design standards.

1.13(2)(i) (i) Providing an adequate supply of affordable housing for individuals of all income levels throughout each community.

1.13(2)(j) (j) Providing adequate infrastructure and public services and an adequate supply of developable land to meet existing and future market demand for residential, commercial and industrial uses.

1.13(2)(k) (k) Promoting the expansion or stabilization of the current economic base and the creation of a range of employment opportunities at the state, regional and local levels.

1.13(2)(L) (L) Balancing individual property rights with community interests and goals.

1.13(2)(m) (m) Planning and development of land uses that create or preserve varied and unique urban and rural communities.

1.13(2)(n) (n) Providing an integrated, efficient and economical transportation system that affords mobility, convenience and safety and that meets the needs of all citizens, including transit-dependent and disabled citizens.

1.13(3) (3) Consistently with other laws, each state agency, whenever it administers a law under which a local governmental unit prepares a plan, is encouraged to design its planning requirements in a manner that makes it practical for local governmental units to incorporate these plans into local comprehensive plans prepared under s. 66.1001.

1.13 History History: 1999 a. 9, 148; 2001 a. 30.



1.14 Display of flag at public buildings, structures, and facilities.

1.14  Display of flag at public buildings, structures, and facilities.

1.14(1)(1) In this section:

1.14(1)(a) (a) "Local governmental unit" has the meaning given in s. 16.97 (7).

1.14(1)(b) (b) "State agency" has the meaning given for "agency" under s. 16.70 (1e).

1.14(1)(c) (c) "State authority" has the meaning given for "authority" under s. 16.70 (2).

1.14(2) (2) Each state agency, state authority, and local governmental unit shall ensure that each United States flag that is displayed at each building, structure, or facility that is owned or occupied entirely by the agency, authority, or unit is manufactured in the United States.

1.14 History History: 2007 a. 166.






2. Division of the state into counties, and their boundaries.

2.01 County boundaries.

2.01  County boundaries. The state is divided into the counties hereinafter named, and they are respectively bounded as follows, to wit:

2.01(1) (1) Adams: Beginning at the southeast corner of township 14, of range 7 east of the 4th principal meridian, and running thence north on the range line to the northeast corner of township 20, range 7 east; thence west on the township line to the center of the main channel of the Wisconsin River; thence southerly along the main channel of said river to the township line between townships 13 and 14; thence east on the township line to the place of beginning.

2.01(2) (2) Ashland: Beginning at the southwest corner of township 41 north, of range 4 west of the 4th principal meridian, and running thence north on the range line between ranges 4 and 5 west, to the south end of Long Island Bay, on Lake Superior; thence northerly along the center of said bay to the center of the channel known as the Bay of La Pointe; thence northerly, following the center of the watercourse between the main land and the Apostle Islands, and passing east of Raspberry Island, to the state line; thence easterly and northerly along the state line, to the center of Lake Superior; thence southwesterly to the northwest corner of township 47 north, of range one west; thence south on the range line between ranges one and 2 west, to the southwest corner of township 44 north of range one west; thence east along the township line to the southeast corner of said township 44 north, of range one west; thence south on the range line to the southwest corner of township 43 north, of range one east; thence east along the township line to the southeast corner of said township 43 north, of range one east; thence south along the range line to the southeast corner of township 41 north, of range one east; thence west on the township line to the place of beginning.

2.01(3) (3) Barron: Beginning at the southwest corner of township 32, of range 14 west of the meridian aforesaid; running thence east on the township line to the southeast corner of township 32, of range 10 west; thence north on the range line to the northeast corner of township 36, of range 10 west; thence west on the township line to the northwest corner of township 36, of range 14 west; thence south on the range line to the place of beginning.

2.01(4) (4) Bayfield: Beginning at the southwest corner of township 43, of range 9 west of the meridian aforesaid; and running thence east on the township line to the range line between ranges 4 and 5 west; thence north on said range line to the south end of Long Island Bay on Lake Superior; thence northerly along the center of said bay to the center of the channel known as the Bay of LaPointe; thence northerly, following the center of the watercourse between the main land and the Apostle Islands, passing east of Raspberry Island to the state line; thence southwesterly along the state line to a point where the range line between ranges 9 and 10 west, when extended, intersects the state line; thence south on said last-named range line to the place of beginning.

2.01(5) (5) Brown: Beginning at the southeast corner of township 22, of range 22 east of the meridian aforesaid; and running thence north on the range line to the point where said range line intersects the east shore of Green Bay; thence northeasterly along the east shore of said bay to a point where the township line between townships 25 and 26 intersects the shore of said bay; thence west on said township line to the southeast corner of fractional section 31, in township 26, of range 19 east; thence north on the section line to the quarter-post between fractional section 31 and section 32 in township 26, of range 19 east; thence west on the quarter-section lines to the center-post of section 36, in township 26, of range 18 east; thence south on quarter-section lines to the northwest corner of the southwest one-sixteenth in the southeast one-quarter of section one, in township 25, of range 18 east; thence east on sixteenth-section lines to a point 825 feet west of the range line between section one, in township 25, of range 18 east, and section 6, in township 25, of range 19 east; thence north 264 feet; thence east 825 feet to the range line; thence south on the range line to the southwest corner of township 25, of range 19 east; thence east on the south line of said township to the northeast corner of section 4, in township 24, of range 19 east; thence south on the section lines to the southeast corner of section 33, in township 21, of range 19 east; thence east on the township line to the southwest corner of township 21, of range 22 east; thence north on the range line to the northwest corner of said township 21, of range 22 east; thence east on the township line to the place of beginning.

2.01(6) (6) Buffalo: Beginning at the northwest corner of township 24, of range 9 west of the meridian aforesaid; and running thence south on the range line to the Trempealeau or Mountain River; thence down the meandered channel, being the most westerly channel of said river, passing through townships 20 and 19, of range 10 west, and through the northeast corner of section 2, through sections 3, 10, 9 and 15 of township 18, of range 10 west, to the Mississippi River, and to the western boundary line of this state; thence northerly up the Mississippi River, along the western boundary of this state, to the mouth of the Chippewa River; thence up the main channel of the Chippewa River to the township line between townships 24 and 25; thence east on said township line to the place of beginning.

2.01(7) (7) Burnett: Beginning at the southeast corner of township 37, of range 14 west of the meridian aforesaid; and running thence north on the range line to the northeast corner of township 42, of said range 14 west; thence west on the township line to the boundary line between this state and the state of Minnesota; thence south along said boundary line to a point where the township line between townships 36 and 37 intersects said line; thence east on said township line to the southeast corner of township 37, of range 18 west; thence north to the northeast corner of said last-named township; thence east to the southeast corner of township 38, of range 15 west; thence south on the range line to the southwest corner of township 37, of range 14 west; thence east on the township line to the place of beginning.

2.01(8) (8) Calumet: Beginning at the southeast corner of township 17, of range 20 east of the meridian aforesaid; and running thence north on the range line to the northeast corner of township 20, of range 20 east; thence west on the township line to the northwest corner of township 20, of range 18 east; thence due south through Winnebago Lake to a point in the range of the east and west line which forms the southern boundary of the Indian reservation; thence east on said last-named boundary line to the range line between ranges 19 and 20 east; thence south on said range line to the southwest corner of township 17, of range 20 east; thence east on the township line to the place of beginning.

2.01(9) (9) Chippewa: Beginning at the northeast corner of township 27 north, of range 5 west of the meridian aforesaid; running thence north on the range line to the northeast corner of township 32, of range 5 west; thence west on the township line to the northwest corner of township 32 north, of range 9 west; thence south on the range line to the southwest corner of township 32 north, of range 9 west; thence west on the township line to the northwest corner of township 31, of range 10 west; thence south on the township line to the southwest corner of township 31 north, of range 10 west; thence east on the township line to the northwest corner of township 30 north of range 10 west; thence south on the range line to the southwest corner of township 28 north, of range 10 west; thence east on the township line to the place of beginning.

2.01(10) (10) Clark: Beginning at the southeast corner of township 23, of range one east of the meridian aforesaid; thence north on the range line to the northeast corner of township 29, of range one east; thence west on the township line to the northwest corner of township 29, of range 4 west; thence south on the range line to the southwest corner of township 24, of range 4 west; thence east on the township line to the southeast corner of said township 24, of range 4 west; thence south on the range line to the southwest corner of township 23, of range 3 west; thence east on the township line to the place of beginning.

2.01(11) (11) Columbia: Beginning at a point in the north line of township 13, of range 6 east, where the said line intersects the center of the main channel of the Wisconsin River; running thence down the middle of the main channel of said river to a point where the range line between ranges 7 and 8 east intersect said river; thence south on said range line to the middle of the Wisconsin River aforesaid (in township 10); thence down the middle of the main channel of said river to a point where the north line of township 9 intersects the same; thence east on said township line to the southeast corner of township 10, of range 12 east; thence north on the range line to the northeast corner of township 13, of range 12 east; thence west on the township line to the place of beginning.

2.01(12) (12) Crawford: Beginning at a point in the western boundary line of this state, in the Mississippi River, opposite the mouth of the Wisconsin River; and running thence easterly up the middle of the main channel of the Wisconsin River to a point where the range line between ranges 2 and 3 west of the meridian aforesaid intersects the middle of said main channel; thence north on said range line to the northeast corner of section 24, of township 11, of range 3 west; thence west on the section line to the west boundary line of this state, in the main channel of the Mississippi River; thence southerly on said boundary line to the place of beginning.

2.01(13) (13) Dane: Beginning at a point in the center of the main channel of the Wisconsin River where the range line between ranges 5 and 6 east of the meridian aforesaid crosses said river; running thence south on said range line to the southwest corner of township 5, of range 6 east; thence east on the township line to the southeast corner of township 5, of range 12 east; thence north on the range line to the northeast corner of township 9, of range 12 east; thence west on the township line to the middle of the Wisconsin River; thence down the middle of the main channel of said river to the place of beginning.

2.01(14) (14) Dodge: Beginning at the southeast corner of township 9, of range 17 east of the meridian aforesaid; running thence north on the range line to the northeast corner of township 13, of range 17 east; thence west on the township line to the northwest corner of township 13, of range 13 east; thence south on the range line to the southwest corner of township 9, of range 13 east; thence east on the township line to the place of beginning.

2.01(15) (15) Door: Beginning on the west shore of Lake Michigan where the south line of township 26 intersects Lake Michigan; running thence west on the township line to the center of Green Bay; thence northeasterly along the center of the main channel of Green Bay to the boundary line between the states of Michigan and Wisconsin; thence along said boundary line between the state of Michigan and the state of Wisconsin to a point in Lake Michigan where the east and west line on the south side of township 26, extended easterly, would intersect the eastern boundary of the state of Wisconsin; and from thence west to the place of beginning.

2.01(16) (16) Douglas: All that part of this state lying west of range 9 west of the 4th principal meridian and north of the township line between townships 42 and 43.

2.01(17) (17) Dunn: Beginning at the southwest corner of township 26, of range 14 west of the meridian aforesaid; and running thence east on the township line to the range line between ranges 10 and 11 west; thence north on said range line to the township line between townships 31 and 32; thence west on the township line to the range line between ranges 14 and 15 west; thence south on said range line to the place of beginning.

2.01(18) (18) Eau Claire: Beginning at the southwest corner of township 25, of range 10 west of the meridian aforesaid; and running thence east on the township line to the range line between ranges 4 and 5 west; thence north on said range line to the township line between townships 27 and 28; thence west on said township line to the range line between ranges 10 and 11 west; thence south on said line to the place of beginning.

2.01(19) (19) Florence: Commencing at the southwest corner of township 38, of range 15 east of the meridian aforesaid; thence east along the township line to the southeast corner of township 38, of range 19 east; thence north on the range line to the northern boundary of this state, in the Menominee River; thence northwesterly along said boundary line to the range line between ranges 14 and 15 east, in the Brule River; thence southerly on said range line to the place of beginning.

2.01(20) (20) Fond du Lac: Beginning at the southeast corner of township 13, of range 19 east of the meridian aforesaid; running thence north on the range line to the south line of the Indian reservation; thence west on said south line to a point in Lake Winnebago, in the range line between ranges 17 and 18 east; thence south on said range line to the township line between townships 16 and 17; thence west to the northwest corner of township 16, of range 14 east; thence south on the range line to the southwest corner of township 14, of range 14 east; thence east on the township line to the northwest corner of township 13, of range 18 east; thence south to the southwest corner of the last-named township; thence east on the township line to the place of beginning.

2.01(21) (21) Forest: Commencing at the southwest corner of township 34 north, of range 13 east of the 4th principal meridian; running thence north on the range line between ranges 12 and 13 to the township line between townships 34 and 35 north; thence west on said township line to the range line between ranges 11 and 12 east; thence north on said range line to the 4th correction line; thence east on said correction line to the range line between ranges 12 and 13; thence north on the range line between ranges 12 and 13 to the boundary line between the states of Michigan and Wisconsin; thence southeasterly on said boundary line to the range line between ranges 14 and 15 east; thence south on said range line to the 4th correction line; thence east on said correction line to the northeast corner of township 40, of range 14 east; thence south on the range line between ranges 14 and 15 to the southeast corner of township 38, of range 14 east; thence east on the township line to the range line between ranges 16 and 17 east; thence south on the range line to the township line between townships 33 and 34; thence west on the township line to the place of beginning.

2.01(22) (22) Grant: All that part of this state lying west of the 4th principal meridian, and south of the center of the main channel of the Wisconsin River.

2.01(23) (23) Green: Beginning at the southeast corner of township one, of range 9 east of the meridian aforesaid, in the boundary line of this state; running thence north on the range line to the northeast corner of township 4, of range 9 east; thence west on the township line to the northwest corner of township 4, of range 6 east; thence south on the range line to the southwest corner of township one, of range 6 east; thence east on the boundary line aforesaid to the place of beginning.

2.01(24) (24) Green Lake: Beginning at the southwest corner of township 14, of range 11 east; and running thence east on the township line to the range line between ranges 13 and 14 east; thence north on said range line to the northeast corner of township 17, of range 13 east; thence west on the township line to the northeast corner of section 3, of township 17, of range 11 east; thence south along the east lines of sections 3, 10, 15, 22, 27, and 34 of township 17 of range 11 east and the east lines of sections 3 and 10 of township 16 of range 11 east to the southeast corner of section 10 of township 16, of range 11 east; thence west along the south lines of sections 9 and 10 of township 16 of range 11 east to the north one-quarter corner of section 16; thence south through the center of sections 16, 21, 28 and 33 to the township line between townships 15 and 16; thence east along said township line to the point where the center of the Fox River crosses said township line between sections 4 and 33 of the last named townships; thence southerly and easterly along the center of the Fox River to the point where the center of said river crosses the east line of section 3, in township 15, of range 11 east; thence south on the east lines of sections 3, 10, 15, and 22 of township 15 of range 11 east to Lake Puckaway; thence westerly along the shore of said lake as meandered by the original government survey to the east line of section 19 in township 15 of range 11 east; thence westerly to the northeast corner of government lot 5 in section 19 in township 15 of range 11 east; thence southerly and westerly along the easterly line of government lot 5 in section 19 in township 15 of range 11 east to the south line of section 19 in township 15 of range 11 east; thence west on the south line of section 19 in township 15 of range 11 east to the range line between ranges 10 and 11 east; thence south on said range line to the place of beginning.

2.01(25) (25) Iowa: Beginning at a point in the middle of the main channel of the Wisconsin River where the 4th principal meridian crosses said river; running thence south on said meridian to the southwest corner of section 18, in township 4, of range one east; thence east on the section lines to the southeast corner of section 13, in township 4, of range 5 east; thence north on the range line to the middle of the Wisconsin River; thence down the middle of the main channel of said river to the place of beginning.

2.01(26) (26) Iron: Commencing at the mouth of the Montreal River, thence to the center of Lake Superior along the state line; thence southwesterly to the northwest corner of township number 47 north, of range number one west; thence south on the range line between ranges number one and 2 west, to the southwest corner of township number 44 north, of range number one west; thence east, along the township line, to the southeast corner of said township number 44 north, of range number one west; thence south on range line, to the southwest corner of township number 43 north, of range number one east; thence east along the township line to the southeast corner of said township number 43 north, of range number one east; thence south, along the range line, to the southeast corner of township number 41 north, of range number one east; thence east, along the township line, to the southeast corner of township number 41 north, of range number 4 east; thence north on the range line between ranges number 4 and 5 east, to the state line; thence northwesterly along the state line to the center of the Montreal River, and following center line of said river to the place of beginning.

2.01(27) (27) Jackson. Beginning at the southeast corner of township 20, of range one east of the meridian aforesaid; running thence north on the range line to the township line between townships 22 and 23; thence west on said township line to the southwest corner of township 23, of range 3 west; thence north on the range line to the northwest corner of said township 23, of range 3 west; thence west on the township line to the range line between ranges 4 and 5 west; thence north on said range line to the township line between townships 24 and 25; thence west on said township line to the range line between ranges 6 and 7 west; thence south on said range line to the township line between townships 18 and 19; thence east on said township line to the southwest corner of section 34, of township 19, of range 5 west; thence north on the west lines of sections 34, 27, 22, and 15 of township 19 north, range 5 west, to the most southerly intersection with the center line of the Black River; thence in a northeasterly direction along said center line of the Black River to its intersection with the north line of section 6, township 19 north, range 4 west; thence east on the township line between townships 19 and 20 to the place of beginning.

2.01(28) (28) Jefferson: Beginning at the southeast corner of township 5, of range 16 east of the meridian aforesaid; running thence north on the range line to the northeast corner of township 8, of range 16 east; thence west on the township line to the northwest corner of township 8, of range 13 east; thence south on the range line to the southwest corner of township 5, of range 13 east; thence east on the township line to the place of beginning.

2.01(29) (29) Juneau: Beginning at the southwest corner of township 14, of range 2 east of the meridian aforesaid; running thence east on the township line to the center of the main channel of the Wisconsin River; thence northerly up the main channel of said river to the township line between townships 20 and 21; thence west on said township line to the range line between ranges one and 2 east; thence south on said range line to the place of beginning.

2.01(30) (30) Kenosha: Beginning at the southwest corner of township one, of range 19 east of the meridian aforesaid, in the southern boundary line of this state; running thence east on said boundary line to the center of Lake Michigan; thence northerly along the eastern boundary line of this state to the township line between townships 2 and 3; thence west on said township line to the range line between ranges 19 and 20 east; thence south on said range line to the section line between sections 24 and 25, in township 2, of range 19 east; thence west on said section line to the range line between ranges 18 and 19 east; thence south on said range line to the place of beginning.

2.01(31) (31) Kewaunee: Beginning at a point on the west shore of Lake Michigan where the north line of township 21 intersects said shore; running thence west on the north line of said township 21 to the range line between ranges 22 and 23 east of the meridian aforesaid; thence north on said range line until it strikes the east shore of Green Bay, and thence northeasterly along the shore of said bay to the township line between townships 25 and 26; thence east on said township line to the east boundary line of this state; thence south on said boundary line to a point directly east of the place of beginning; thence west to the place of beginning.

2.01(32) (32) La Crosse: Beginning at the point in the western boundary line of this state, in the Mississippi River, where the township line between townships 17 and 18 intersects said boundary line; running thence east on said township line to the main channel of the Black River; thence up the main channel of the Black River to the range line between ranges 6 and 7 west; thence south on said range line to the township line between townships 18 and 19; thence east on said township line to the range line between ranges 4 and 5 west of the meridian aforesaid; thence south on said range line to the township line between townships 14 and 15; thence west on said township line to the western boundary line of this state, in the Mississippi River; thence northerly up the main channel of said river to the intersection of the center line of the west channel of said river with the center line of the main east channel thereof at a point south of Barron's Island (also known as Pettibone Park) thence northwesterly up the center line of said west channel and west of said island to the intersection of said center line north of said island and thence northerly up the main channel of said river to the place of beginning.

2.01(33) (33) Lafayette: Beginning at the southwest corner of township one, of range one east of the meridian aforesaid, in the boundary line of this state; running thence east on said boundary line to the southeast corner of township one, of range 5 east; thence north on the range line to the northeast corner of section 24, in township 4, of range 5 east; thence on the section line to the northwest corner of section 19, in township 4, of range one east; thence south on the aforesaid principal meridian to the place of beginning.

2.01(34) (34) Langlade: Commencing at the southwest corner of township 31, of range 9 east; thence north on the range line to the southwest corner of township 35, of the same range; thence east on the township line to the range line between ranges 12 and 13 east; thence south to the southwest corner of township 34, of range 13 east; thence east to the range line between ranges 14 and 15 east; thence south on the range line to the southwest corner of township 32 of range 15 east; thence east to the northeast corner of section 5, in township 31, of range 15 east; thence south on section lines to the township line between townships 30 and 31; thence west on the township line to the northeast corner of township 30, of range 12 east; thence south to the southeast corner of township 30, of range 12 east; thence west to the southwest corner of township 30, of range 11 east; thence north to the northwest corner of township 30, of range 11 east; thence west to the place of beginning.

2.01(35) (35) Lincoln: Commencing at the southwest corner of township 31, range 4 east; thence north on the range line to the southwest corner of township 36, same range; thence east on the township line to the southeast corner of township 36, range 8 east; thence south on the range line to the township line between townships 30 and 31; thence west on the township line to the place of beginning.

2.01(36) (36) Manitowoc: Beginning at the southwest corner of township 17, of range 21 east of the meridian aforesaid; running thence on the township line to the eastern boundary of this state in Lake Michigan; thence north along said boundary line to the point where the township line between townships 21 and 22, extended, intersects said boundary line; thence west on said township line to the northwest corner of township 21, of range 22 east; thence south on the range line to the township line between townships 20 and 21; thence west on said township line to the range line between ranges 20 and 21 east; thence south on said range line to the place of beginning.

2.01(37) (37) Marathon: Beginning at the southwest corner of township 26, of range 2 east of the meridian aforesaid; running thence east on the township line to the southeast corner of township 26, of range 10 east; thence north on the range line to the northeast corner of township 30, of range 10 east; thence west on the township line to the northwest corner of township 30, of range 3 east; thence south to the southwest corner of the last-named township; thence west on the township line to the range line between ranges one and 2 east; thence south on said range line to the place of beginning.

2.01(38) (38) Marinette: Beginning on the north boundary line of this state, on the range line between ranges 19 and 20 east of the meridian aforesaid; thence southerly along said boundary line to the center of the main channel of Green Bay; thence southerly along the main channel of Green Bay to the range line between ranges 22 and 23; thence north along said range line to the southeast corner of section 12, in township 29, of range 22; thence west along section lines to the southwest corner of section 10, in township 29 of range 21, thence north along section lines to the township line between townships 29 and 30; thence west along the same to the range line between ranges 19 and 20; thence north along the same to the township line between townships 30 and 31; thence west along the same to the range line between ranges 18 and 19; thence north along the same to the township line between townships 31 and 32; thence west along the same to the range line between ranges 17 and 18; thence north along the same to the township line between townships 33 and 34; thence west along the same to the range line between ranges 16 and 17 east; thence north along the same to the township line between townships 37 and 38; thence east on the township line to the range line between ranges 19 and 20 east; thence north along the same to the place of beginning.

2.01(39) (39) Marquette: Beginning at the northeast corner of section 3 in township 17, of range 11 east of the meridian aforesaid; running thence south along the east lines of sections 3, 10, 15, 22, 27, and 34 of township 17 of range 11 east and the east lines of sections 3 and 10 of township 16 of range 11 east to the southeast corner of section 10 of township 16, of range 11 east, thence west along the south lines of sections 9 and 10 of township 16 of range 11 east to the north one-quarter corner of section 16 of said last-mentioned township; thence south through the center of sections 16, 21, 28 and 33 to the township line between townships 15 and 16; thence east along said last-mentioned line to the point where the center of the Fox River crosses said township line between sections 4 and 33 of the last named townships; thence southerly and easterly along the center of the Fox River to the point where the center of the said river crosses the east line of section 3 in township 15, range 11 east; thence south on the east lines of sections 3, 10, 15, and 22 of township 15 of range 11 east to Lake Puckaway; thence westerly along the shore of said lake, as meandered by the original government survey, to the east line of section 19 in township 15 of range 11 east; thence westerly to the northeast corner of government lot 5 in section 19 in township 15 of range 11 east; thence southerly and westerly along the easterly line of government lot 5 in section 19 in township 15 of range 11 east to the south line of section 19 in township 15 of range 11 east; thence west on the south line of section 19 in township 15 of range 11 east to the range line between ranges 10 and 11 east; thence south on said range line to the township line between townships 13 and 14; thence west on said last-named township line to the southwest corner of township 14, range 8 east; thence north on the range line to the northwest corner of township 17, range 8 east; thence east on the township line to the place of beginning.

2.01(39m) (39m) Menominee: Beginning at the southeast corner of township 28, range 16 east of said meridian; running thence north on the range line to the correction line between townships 30 and 31; thence west on said correction line to the northeast corner of township 30, range 12 east; thence south on the range line to the township line between townships 28 and 29; thence east on said township line to the range line between ranges 14 and 15 east; thence south on said range line to the township line between townships 27 and 28; thence east on said township line to the place of beginning.

2.01(40) (40) Milwaukee: Beginning at the southwest corner of township 5, of range 21 east of the meridian aforesaid; running thence due east to the boundary line of this state in Lake Michigan; thence northerly on said boundary line to a point in range with the east and west line between townships 8 and 9; thence due west to the northwest corner of township 8 of range 21 east; thence south on the range line to the place of beginning.

2.01(41) (41) Monroe. Beginning at the southeast corner of township 15, of range one east of the meridian aforesaid; running thence north on the range line to the township line between townships 19 and 20; thence west on said township line to the center line of the Black River where it intersects with the north line of section 6, township 19 north, range 4 west; thence in a southwesterly direction along said center line of the Black River to its most southerly intersection with the west line of section 15, township 19 north, range 5 west; thence south on the west lines of sections 15, 22, 27, and 34 of township 19 north, range 5 west to the southwest corner of said section 34, being a point on the township line between townships 18 and 19; thence east on said township line to the range line between ranges 4 and 5 west; thence south on said range line to the township line between townships 14 and 15; thence east on said township line to the southwest corner of the southeast quarter of the southwest quarter of section 34, township 15, of range 2 west; thence north to the northwest corner of said southeast quarter of the southwest quarter; thence east one mile to the northeast corner of the southwest quarter of the southwest quarter of section 35, township 15, of range 2 west; thence south to the southeast corner of said southwest quarter of the southwest quarter; thence east on the township line to the place of beginning.

2.01(42) (42) Oconto: Beginning at the quarter-post between section 36, in township 26, of range 18 east of said meridian, and fractional section 31, in township 26, of range 19 east; thence north on the range line to the township line between townships 27 and 28; thence west on said township line to the range line between ranges 16 and 17 east; thence north on said range line to the correction line between townships 30 and 31; thence west on said correction line to the southeast corner of section 32, of township 31, range 15 east; thence north on section lines to the township line between townships 31 and 32; thence west on said township line to the range line between ranges 14 and 15 east; thence north on such range line to the township line between townships 33 and 34; thence east on said township line to the range line between ranges 17 and 18; thence south on said range line to the township line between townships 31 and 32; thence east on said township line to the range line between ranges 18 and 19; thence south on said range line to the township line between townships 30 and 31; thence east on said township line to the range line between ranges 19 and 20; thence south on said range line to the township line between townships 29 and 30; thence east along said township line to the northwest corner of section 3, in township 29, range 21; thence south along section lines to the southwest corner of section 10, of the said township and range; thence east along section lines to the southeast corner of section 12, in township 29, of range 22; thence south along the range line to the center of the main channel of Green Bay; thence southerly along the center of said main channel to the township line between townships 25 and 26; thence west on said township line to the southeast corner of fractional section 31, in township 26, of range 19 east; thence north on the section line to the quarter-post between fractional section 31 and section 32 in township 26, of range 19 east; thence west on the quarter-section lines to the place of beginning.

2.01(43) (43) Oneida: Commencing at the southeast corner of township 35 north, of range 11 east; thence north on the range line between ranges 11 and 12 to the southeast corner of township 40, of range 11 east; thence west on the township line between townships 39 and 40 to the northeast corner of township 39, of range 10 east; thence south on the range line between ranges 10 and 11 to the southeast corner of section 13, in said township 39, of range 10 east; thence west on the south lines of sections 13, 14, 15, 16, 17 and 18 to the southwest corner of section 18, in the same town and range; thence north on the range line between ranges 9 and 10 east to the northeast corner of township 39, north of range 9 east; thence west on the township line between townships 39 and 40 to the northwest corner of township 39, of range 4 east; thence south on the range line between ranges 3 and 4 to the southwest corner of township 36, of range 4 east; thence east on the township line between townships 35 and 36 to the southeast corner of township 36, of range 8 east; thence south on the range line between ranges 8 and 9 to the southwest corner of township 35, of range 9 east; thence east on the township line between townships 34 and 35 to the place of beginning.

2.01(44) (44) Outagamie: Beginning at the southwest corner of township 21, of range 15 east of the 4th principal meridian; running thence north on the range line to the northwest corner of township 24, of range 15 east; thence east on the township line to the northeast corner of section 4, in township 24, of range 19 east; thence south on the section lines to the southeast corner of section 33, in township 21, of range 19 east; thence west on the township line to the place of beginning.

2.01(45) (45) Ozaukee: Beginning at the southwest corner of township 9, of range 21 east of the meridian aforesaid; running thence north on the range line to the northwest corner of township 12, of range 21 east; thence east on the township line to the eastern boundary line of this state, in Lake Michigan; thence southerly on said boundary line until it intersects a line running due east between townships 8 and 9; thence west on said line to the place of beginning.

2.01(46) (46) Pepin: Beginning in the center of the Mississippi River, at the mouth of Rush River; thence running due east to the range line between ranges 14 and 15 west of the meridian aforesaid; thence north on the said range line to the township line between townships 25 and 26; thence east on the township line to the range line between ranges 10 and 11 west; thence south on said range line to the township line between townships 24 and 25; thence west on said township line to the Chippewa River; thence down the center of the main channel of said river to the Mississippi River; thence up the center of the Mississippi River to the place of beginning.

2.01(47) (47) Pierce: Beginning in the Mississippi River in the western boundary line of this state at the mouth of the Rush River; thence due east to the range line between ranges 14 and 15 west; thence north on said range line to the township line between townships 27 and 28; thence west on said township line to the western boundary of this state; thence southerly along said western boundary to the place of beginning.

2.01(48) (48) Polk: Beginning at the southeast corner of township 32, of range 15 west of the meridian aforesaid; running thence north on the range line to the township line between townships 37 and 38; thence west on said township line to the northwest corner of township 37, of range 17 west; thence south to the southwest corner of said township; thence west to the western boundary line of this state; thence southerly along said boundary line to the township line between townships 31 and 32; thence east on said township line to the place of beginning.

2.01(49) (49) Portage: Beginning at the southeast corner of township 21, of range 10 east of the meridian aforesaid; thence north on the range line to the township line between townships 25 and 26; thence west on said township line to the range line between ranges 5 and 6 east; thence south on said range line to the township line between townships 23 and 24; thence east on said township line to the range line between ranges 6 and 7 east; thence south on said range line to the township line between townships 20 and 21; thence east on said township line to the place of beginning.

2.01(50) (50) Price: Beginning at the southwest corner of township 34, of range 2 west of the meridian aforesaid; thence north on the range line to the township line between townships 40 and 41; thence east on said township line to the range line between ranges 3 and 4 east; thence south on said range line to the township line between townships 33 and 34; thence west on said township line to the place of beginning.

2.01(51) (51) Racine: Beginning at the northwest corner of township 4, of range 19 east of the aforesaid meridian; running thence east on the township line to the east boundary line of this state, in Lake Michigan; thence south along said boundary line to a point where the township line between townships 2 and 3, extended, intersects said boundary line; thence west on said township line to the range line between ranges 19 and 20 east; thence south on said range line to the section line between sections 24 and 25, in township 2, of range 19 east; thence west on said section line to the range line between ranges 18 and 19 east; thence north on said range line to the place of beginning.

2.01(52) (52) Richland: Beginning at a point in the center of the main channel of the Wisconsin River where the range line between ranges 2 and 3 east of the meridian aforesaid crosses said river; running thence on said range line to the northeast corner of township 12, of range 2 east; thence west on the township line to the northwest corner of township 12, of range 2 west of said meridian; thence south on the range line to the middle of the Wisconsin River, thence up the middle of the main channel of said river to the place of beginning.

2.01(53) (53) Rock: Beginning at the southwest corner of township one, of range 10 east of the meridian aforesaid, in the southern boundary line of this state; running thence east on said boundary line to the southeast corner of township one, of range 14 east; thence north on the range line to the northeast corner of township 4, of range 14 east; thence west on the township line to the northwest corner of township 4, of range 10 east; thence south on the range line to the place of beginning.

2.01(54) (54) Rusk: Commencing at the southeast corner of township 33 north, of range 5 west; running thence north on the range line between ranges 4 and 5, to the northeast corner of said township 33; thence running east on the town line between towns 33 and 34 to the southeast corner of township 34 north, of range 3 west; thence running north on the range line between ranges 2 and 3 west, to the northeast corner of township 36 north, of range 3 west; thence running west on the town line between townships 36 and 37, to the northwest corner of township 36 north, of range 9 west; thence south on the range line between ranges 9 and 10 west, to the southwest corner of township 33 north, of range 9 west; thence running east on the town line between townships 32 and 33 north, to the place of beginning.

2.01(55) (55) St. Croix: Beginning at the southeast corner of township 28, of range 15 west of the meridian aforesaid; running thence north on the range line to the township line between townships 31 and 32; thence west on said township line to the western boundary of this state; thence southerly along said western boundary line to the township line between townships 27 and 28; thence east on said township line to the place of beginning.

2.01(56) (56) Sauk: Beginning at a point in the middle of the main channel of the Wisconsin River, in the range line between ranges 2 and 3, east of the meridian aforesaid; running thence north on said range line to the southeast corner of township 13, of range 2 east; thence west on the township line to the southwest corner of the last-named township; thence north on the range line to the northwest corner of the last-named township; thence east on the township line to the middle of the Wisconsin River; thence down the middle of the main channel of said river until it intersects the range line between ranges 7 and 8 east; thence south on said range line until it strikes the middle of said river; thence down the middle of the main channel of said river to the place of beginning.

2.01(57) (57) Sawyer: Commencing at the southeast corner of township 37, range 3 west of the meridian aforesaid; thence north on the range line to the northeast corner of township 40, of range 3 west; thence west on the township line to the southeast corner of township 41, of range 5 west; thence north on the range line to the northeast corner of township 42, range 5 west; thence west on the township line to the northwest corner of township 42, range 9 west; thence south on the range line to the southwest corner of township 37, range 9 west; thence east on said township line to the place of beginning.

2.01(58) (58) Shawano: Beginning at the southeast corner of township 25, of range 18 east of said meridian; thence north on the range line to a point 264 feet north of the northeast corner of the southeast one-sixteenth in the southeast one-quarter of section one, in township 25, of range 18 east; thence west 825 feet; thence south 264 feet to the sixteenth-section line; thence west on sixteenth-section lines to the northwest corner of the southwest one-sixteenth in the southeast one-quarter of section one, in township 25, of range 18 east; thence north on quarter-section lines to the center-post of section 36, in township 26, of range 18 east; thence east on the quarter-section line to the quarter-post between section 36, in township 26, of range 18 east, and fractional section 31, in township 26 of range 19 east; thence north on the range line to the township line between townships 27 and 28; thence west on said township line to the range line between ranges 14 and 15 east; thence north on said range line to the township line between townships 28 and 29; thence west on said township line to the range line between ranges 12 and 13 east; thence north on the range line to the township line between townships 29 and 30; thence west on said township line to the range line between ranges 10 and 11 east; thence south on said range line to the township line between townships 25 and 26; thence east on said township line to the range line between ranges 15 and 16 east; thence south on said range line to the township line between townships 24 and 25; thence east on said township line to the place of beginning.

2.01(59) (59) Sheboygan: Beginning at the southwest corner of township 13, of range 20 east of the meridian aforesaid; running thence due east to the eastern boundary line of this state, in Lake Michigan; thence northerly on said boundary line until it intersects a line running due east between townships 16 and 17; thence due west on said line to the northwest corner of township 16, of range 20 east; thence south on the range line to the place of beginning.

2.01(60) (60) Taylor: Beginning at the northeast corner of township 33, of range 3 east of the meridian aforesaid; thence running west on the township line to the range line between ranges 4 and 5 west; thence south on said range line to the township line between townships 29 and 30; thence east on said township line to the range line between ranges 2 and 3 east; thence north on said range line to the township line between townships 30 and 31; thence east on said township line to the southeast corner of township 31, of range 3 east; thence north on the east line of townships 31, 32 and 33 to the place of beginning.

2.01(61) (61) Trempealeau: Beginning at the point of the western boundary line of this state, in the Mississippi River, where the line between townships 17 and 18 intersects said boundary line; thence running east on said township line to the main channel of Black River; thence up the middle of the main channel of said river to the range line between ranges 6 and 7 west; thence north on said range line to the township line between townships 24 and 25; thence west on said township line to the range line between ranges 9 and 10 west; thence south on said range line to the Trempealeau or Mountain River; thence down the meandered channel, being the most westerly channel of said Trempealeau or Mountain River, passing through townships 20 and 19 of range 10 west, and through the northeast corner of section 2, and through sections 3, 10, 9 and 15, of township 18, of range 10 west, to the Mississippi River, including in Trempealeau County the island in the Mississippi River composed of portions of sections 14, 15, 22, 23 and 24, of township 18, of range 10 west, as surveyed by the United States, to the western boundary of this state in the Mississippi River; thence down the main channel of said river along said boundary line to the place of beginning.

2.01(62) (62) Vernon: Beginning at the northeast corner of township 12, of range 3 west of the meridian aforesaid; thence running south on the range line to the northeast corner of section 24, of township 11, of range 3 west; thence west on the section line to the boundary line of this state, in the main channel of the Mississippi River, thence northerly on the boundary line of this state in said river, to the point of intersection of said boundary line and the township line between township 14 and 15; thence east on said township line to the southwest corner of the southeast quarter of the southwest quarter of section 34, township 15, of range 2 west; thence north to the northwest corner of said southeast quarter of the southwest quarter; thence east one mile to the northeast corner of the southwest quarter of the southwest quarter of section 35, township 15, of range 2 west; thence south to the southeast corner of said southwest quarter of the southwest quarter; thence east to the northeast corner of township 14, of range one east; thence south on the range line to the southeast corner of township 13, of range one east; thence west on the township line to the place of beginning.

2.01(63) (63) Vilas: Commencing at the southeast corner of township 40 north, of range 11 east of the meridian aforesaid, thence north on the township line to the 4th correction line; thence east on the 4th correction line to the range line between ranges 12 and 13 east; thence north on the range line between ranges 12 and 13 east to the state boundary; thence northwesterly on the state boundary to the northwest corner of township 44, of range 5 east; thence south on the range line to the southwest corner of township 41 north, of range 5 east; thence west on the township line between towns 40 and 41 to the northwest corner of town 40 north, of range 4 east; thence south on the range line to the southwest corner of township 40 north, range 4 east; thence east on the township line between townships 39 and 40 to the northwest corner of township 39 north, of range 10 east; thence south on the range line between ranges 9 and 10 east to the southwest corner of section 18, in township 39 north, of range 10 east; thence east on the south lines of sections 18, 17, 16, 15, 14 and 13 to the southeast corner of section 13, in the same town and range; thence north on the range line between ranges 10 and 11 east to the northeast corner of township 39 north, of range 10 east; thence east on the township line between townships 39 and 40 to the place of beginning.

2.01(64) (64) Walworth: Beginning at the southwest corner of township one, of range 15 east of the meridian aforesaid, in the southern boundary line of this state; running thence east on said boundary line to the southeast corner of township one, of range 18 east; thence north on the range line to the northeast corner of township 4, of range 18 east; thence west on the township line to the northwest corner of township 4, of range 15 east; thence south on the range line to the place of beginning.

2.01(65) (65) Washburn: Commencing at the southeast corner of township 37, of range 10 west of the meridian aforesaid; thence north on the range line to the northeast corner of township 42, of range 10; thence west on the township line to the northwest corner of township 42, of range 13 west; thence south on the range line to the southwest corner of township 37, of range 13 west; thence east on the township line to the place of beginning.

2.01(66) (66) Washington: Beginning at the southwest corner of township 9, of range 18 east of the meridian aforesaid; running thence east on the township line to the range line between ranges 20 and 21 east; thence north on said range line to the township line between townships 12 and 13; thence west on said township line to the range line between ranges 17 and 18 east; thence south on said range line to the place of beginning.

2.01(67) (67) Waukesha: Beginning at the southwest corner of township 5, of range 17 east of the meridian aforesaid; running thence east on the township line to the southeast corner of township 5, of range 20 east; thence north on the range line to the northeast corner of township 8, of range 20 east; thence west on the township line to the northwest corner of township 8, of range 17 east; thence south on the range line to the place of beginning.

2.01(68) (68) Waupaca: Beginning at the southeast corner of township 21, of range 14 east of the meridian aforesaid; running thence north on the range line to the township line between townships 24 and 25; thence east on said township line to the range line between ranges 15 and 16 east; thence north on said range line to the township line between townships 25 and 26; thence west on said township line to the range line between ranges 10 and 11 east; thence south on said range line to the township line between townships 20 and 21; thence east on said township line to the place of beginning.

2.01(69) (69) Waushara: Beginning at the southeast corner of township 18, of range 13 east of the meridian aforesaid; running thence north on the range line to the northeast corner of township 20; thence west on the township line to the range line between ranges 7 and 8 east; thence south on said range line to the township line between townships 17 and 18; thence east on said township line to the place of beginning.

2.01(70) (70) Winnebago: Beginning at the northeast corner of township 20, of range 17 east of the meridian aforesaid; running thence due south through Lake Winnebago until it intersects the township line between townships 16 and 17; thence west on said township line to the southwest corner of township 17, of range 14 east; thence north on the range line to the northwest corner of township 20, of range 14 east; thence east on the township line to the place of beginning.

2.01(71) (71) Wood: Beginning at the southwest corner of township 21, of range 2 east of the meridian aforesaid; running thence east on the township line to the range line between ranges 6 and 7 east; thence north on said range line to the township line between townships 23 and 24; thence west on said township line to the range line between ranges 5 and 6 east; thence north on said range line to the township line between townships 25 and 26; thence west on said township line to the range line between ranges one and 2 east; thence south on said range line to the place of beginning.

2.01 History History: 1999 a. 25; 2001 a. 104; 2011 a. 66, 260.



2.02 Construction of boundary descriptions.

2.02  Construction of boundary descriptions. Whenever the boundary line of any county is described as running north or south on any range line, or east or west on any township line, the said boundary line shall be deemed to run on such lines as are established by the United States survey, making such offsets, where said range lines and township lines are not continuous straight lines, as are made by such United States surveys.



2.03 Jurisdiction of counties on boundary streams.

2.03  Jurisdiction of counties on boundary streams. Whenever 2 counties are separated from each other by a river or a creek, the middle of the main channel of such river or creek shall be the division line between them, unless otherwise provided in the description of the boundaries of such counties. The counties so separated shall have common jurisdiction of all offenses committed on the waters between them, and all writs and process issued in any such county may be executed at any place on the waters of such river or creek opposite the county from which it was issued.



2.04 Jurisdiction of counties on boundary lakes and state boundary waters.

2.04  Jurisdiction of counties on boundary lakes and state boundary waters. The counties now or hereafter organized upon the westerly shore of Lake Michigan shall have jurisdiction in common of all offenses committed on the lake. The counties now or hereafter organized on the shores of Green Bay shall have jurisdiction in common of all offenses committed on Green Bay. The counties now or hereafter organized on the southerly shore of Lake Superior shall have jurisdiction in common of all offenses committed on the lake. The counties now or hereafter organized on the easterly shore of the Mississippi River shall have jurisdiction in common of all offenses committed on the river. The counties now or hereafter organized on the shores of Lake Winnebago shall have jurisdiction in common of all offenses committed on any part of the lake. The counties now or hereafter organized on the easterly shore of the St. Croix River or lake shall have jurisdiction in common of all offenses committed on any part of the river or lake; when 2 or more counties are now or hereafter organized on the shores of any inland water of this state, as defined in s. 29.001 (45), the counties shall have jurisdiction in common of all offenses committed on any part of the inland water; and all offenses committed against this state on any part of the waters may be heard and tried in any of the counties having common jurisdiction over the waters where the offense may be committed in which legal process against the offender is first served and may be alleged and shall be conclusively deemed to have been committed within the county; and all civil process from any of the counties may be executed within and upon the waters that are within the jurisdiction of the county. In the construction of this section all wharves and piers are part of the land with which they are connected.

2.04 History History: 1983 a. 27 s. 2202 (38); 1997 a. 248.



2.05 Brown County records.

2.05  Brown County records. The record in Brown County, made prior to January 1, 1840, of any such conveyance or instrument mentioned in s. 889.17, affecting lands situated in any other county at the time such record was made and duly certified copies thereof, shall be received in evidence with the same effect as if the same had been duly recorded in the county where the land was situated except against purchasers or claimants of any title, estate, interest or lien, in good faith and without notice, and except that no notice shall be implied from such record. A copy of any such record, duly certified by the register of deeds of Brown County, may also be recorded in any county where the land may be situated with like effect as the original conveyance or instrument; and any such record of any such copy heretofore made shall have such effect.



2.06 Records of Iron and Forest counties.

2.06  Records of Iron and Forest counties. The records of Iron and Forest counties, which have been or may be transcribed from the original records of other counties, of which the territory now comprising either of said counties was formerly a part, under and by direction of the county board of either such counties and properly attested by the affidavit of the person or persons making such transcription or certified to under the hand and official seal of the officer having the custody of such original records shall be received in all courts as prima facie evidence of the matters therein contained in the same manner as now provided by law for the reception of record evidence, and as to Iron County shall be so received notwithstanding any defects in said certificate, either as to form or omission therefrom of matter or facts required by law to be stated. One such certificate to each volume of records or other documents so transcribed shall be deemed sufficient.



2.07 Transcribed records of Rusk County.

2.07  Transcribed records of Rusk County. The transcribed records of Rusk County, which have been or may be transcribed from the original records of other counties, of which territory now comprising said Rusk County were formerly a part, under and by direction of the county board of Rusk County, and properly attested by the affidavit of the person or persons making such transcriptions, shall be received in all courts in this state, as prima facie evidence of the matters therein contained, in the same manner as now provided by law for the reception of record evidence.



2.08 Transcribed records of Menominee County.

2.08  Transcribed records of Menominee County. The records of Menominee County, which have been or may be transcribed from the original records of other counties, of which the territory now comprising said Menominee County was formerly a part, under and by direction of the county board of Menominee County and properly attested by the affidavit of the person or persons making such transcription or certified to under the hand and official seal of the officer having the custody of such original records, shall be received in all courts as prima facie evidence of the matters therein contained in the same manner as now provided by law for the reception of record evidence. Title in grantees of the United States to lands situated in Menominee County shall become valid as of the effective date of the patent to such grantees, and no action or proceeding shall be commenced in any court in this state to question the validity of title passed by the patent when the patent has been duly recorded with the register of deeds of Menominee County. This section shall not affect any rights of this state.






3. Congressional districts.

3.001 Congressional districts established.

3.001  Congressional districts established. This state is divided into 8 congressional districts. Each congressional district shall be entitled to elect one representative in the congress of the United States.

3.001 History History: 1981 c. 154; 1991 a. 256; 2001 a. 46.



3.002 Description of territory.

3.002  Description of territory. In this chapter:

3.002(1m) (1m) Reference to any county or municipality means that county or municipality as its boundaries exist on April 1 of the year of the federal decennial census on which the districting plan described under subch. II is based.

3.002(2) (2) Wherever territory is described by geographic boundaries, such boundaries follow the conventions set forth in s. 4.003.

3.002 History History: 1981 c. 154; 1983 a. 29; 1991 a. 256; 2001 a. 46; 2011 a. 44.



3.004 Definitions.

3.004  Definitions. In this chapter:

3.004(1) (1) "Block" has the meaning given in s. 5.02 (1q).

3.004(2) (2) "Ward" means a ward prescribed by a municipality based upon municipal boundaries in effect on April 1 of the year of the federal decennial census in accordance with the most recent revision of municipal wards under s. 5.15 upon which the districting plan described under subch. II is based.

3.004 History History: 2001 a. 46; 2011 a. 44.



3.11 First congressional district.

3.11  First congressional district. All of the following territory constitutes the first congressional district:

3.11(1) (1) Whole counties. Kenosha and Racine.

3.11(2) (2) Milwaukee County. That part of Milwaukee County consisting of all of the following:

3.11(2)(a) (a) The villages of Greendale and Hales Corners.

3.11(2)(b) (b) The cities of Franklin and Oak Creek.

3.11(3) (3) Rock County. That part of Rock County consisting of all of the following:

3.11(3)(a) (a) The towns of Bradford, Clinton, Johnstown, and Lima.

3.11(3)(b) (b) That part of the town of Harmony comprising U.S. census tract 1202, blocks 3004 and 3095; and tract 1302, blocks 4000, 4001, 4002, 4003, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4073, 4074, 4075, 4076, 5007, 5023, and 5037; and tract 1303, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1012, 1013, 1014, 1016, 1018, 1020, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1049, 1053, 1065, 1068, 1069, 1073, 1075, 1076, 1077, 1084, 1085, 2000, 2001, 2003, 2004, 2006, 2008, 2011, 2012, 2013, 2020, 2022, 2056, 2057, 2060, 2061, 2062, and 2063; and tract 1304, blocks 1000, 1004, 1005, 1075, 1077, 1078, and 1079.

3.11(3)(c) (c) That part of the town of Janesville comprising U.S. census tract 500, blocks 1004, 1011, 1012, 1016, 1017, 1021, 1028, 1038, 1039, and 1040; and tract 1201, blocks 1020, 2001, 2029, 2033, 2036, 2040, 2041, 2045, and 2069; and tract 1202, blocks 2027, 2029, 2032, 2034, 2038, 2040, 2041, 2043, 2044, 2046, 2050, 2051, 2059, and 2072.

3.11(3)(d) (d) That part of the town of La Prairie comprising U.S. census tract 1000, blocks 1037, 1038, and 1048; and tract 1302, blocks 4013, 4014, 4015, 4016, 4017, 4018, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4080, 4081, 4082, and 4083; and tract 1400, blocks 1000, 1001, 1007, 1008, 1009, 1010, 1012, 1015, 1016, 1017, 1018, 1019, 1020, 1023, 1024, 1027, 1028, 1029, and 1044.

3.11(3)(e) (e) That part of the town of Milton comprising U.S. census tract 3100, blocks 1000, 1001, 1002, 1020, 1021, 1022, 1023, 1024, 1025, 1027, 1039, 1041, 3043, 3046, 5000, 5001, 5003, 5020, 5032, 5040, 5041, 5047, and 5048.

3.11(3)(f) (f) That part of the town of Rock comprising U.S. census tract 1201, blocks 3002, 3003, 3005, 3006, 3008, 3029, 3037, 3038, 3039, and 3118; and tract 1400, blocks 3010, 3011, 3014, 3016, 3019, 3020, 4020, 4021, 4023, 4024, 4025, 4026, 4027, 4029, 4030, 4031, 4032, 4033, 4035, 4036, 4056, 4058, 4071, and 4081.

3.11(3)(g) (g) That part of the town of Turtle comprising U.S. census tract 2602, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1049, 1050, 1051, 1052, 1053, 1054, 1060, 1071, 1072, 1073, 1119, 1120, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2017, 2019, 2022, 2023, 2024, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2037, 2040, 2140, 2141, 2142, 2151, 2157, 2170, 2171, 2172, 2173, 2174, 2175, 2177, and 2179.

3.11(3)(h) (h) The village of Clinton.

3.11(3)(i) (i) The cities of Janesville and Milton.

3.11(3)(j) (j) That part of the city of Beloit comprising U.S. census tract 2602, blocks 2138, 2139, 2152, and 2153.

3.11(4) (4) Walworth County. That part of Walworth County consisting of all of the following:

3.11(4)(a) (a) The towns of Bloomfield, Darien, Delavan, East Troy, Geneva, La Grange, Lafayette, Linn, Lyons, Richmond, Sharon, Spring Prairie, Sugar Creek, Troy, and Walworth.

3.11(4)(b) (b) That part of the town of Whitewater comprising U.S. census tract 301, blocks 3005, 3006, 3007, 3008, 3009, 3010, 3016, 3017, 3018, 3019, 3020, 3021, 4001, 4002, 4003, 4004, 4006, 4007, 4008, 4009, 4010, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, and 5027; and tract 400, blocks 2025, 2073, 2077, 2078, 2079, 2083, 4026, and 4027; and tract 502, blocks 1028, 1029, 1030, 1041, and 1043.

3.11(4)(c) (c) The villages of Darien, East Troy, Fontana-on-Geneva Lake, Sharon, Walworth, and Williams Bay.

3.11(4)(d) (d) That part of the village of Genoa City located in the county.

3.11(4)(e) (e) That part of the village of Mukwonago located in the county.

3.11(4)(f) (f) The cities of Delavan, Elkhorn, and Lake Geneva.

3.11(4)(g) (g) That part of the city of Burlington located in the county.

3.11(5) (5) Waukesha County. That part of Waukesha County consisting of all of the following:

3.11(5)(a) (a) The towns of Eagle, Genesee, Mukwonago, Ottawa, and Vernon.

3.11(5)(b) (b) That part of the town of Waukesha comprising U.S. census tract 201600, blocks 2009, 2019, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 3006, 3007, and 3015; and tract 202101, blocks 1006, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2001, 2002, 2003, 2004, 2019, 2021, 2022, 2023, 2024, 2026, 2027, 2028, 2029, 2030, 2033, 2038, 2039, 2040, 2041, 2044, 2046, 2047, 2052, 2054, 2056, 2057, 2058, 2080, 2086, 2090, 2098, and 2099; and tract 202102, blocks 3005, 3019, 3021, 3022, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, and 4055; and tract 202103, blocks 1010, 1011, 1017, 1018, 1023, 1024, 1026, 1027, 1028, 1032, 1033, 1034, 1037, 1053, 1054, 1055, 1056, 1057, 1058, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, and 2026; and tract 202201, blocks 3004, 3023, 3024, 3025, 3026, 4035, 4036, and 4037; and tract 202301, blocks 3030, 3033, 3045, 3046, 3049, 3050, 3052, 3053, 3054, 3055, and 3056; and tract 202302, blocks 7028, 7030, 7031, 7032, 7033, 7034, 7035, 7036, 7037, 7038, 7039, 7040, 7041, 7042, and 7043; and tract 203804, blocks 3026, 3027, 3028, 3029, 3030, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, and 3046.

3.11(5)(c) (c) The villages of Big Bend, Eagle, North Prairie, and Wales.

3.11(5)(d) (d) That part of the village of Dousman comprising U.S. census tract 204003, blocks 1027, 1043, 1044, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2010, 2013, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2034, 2037, 2038, 2041, 2050, 2051, 2053, 2054, 3000, 3001, 3002, 3003, 3004, 3012, 3013, 3014, 3016, 3018, 3019, 3020, 3021, 3022, 3023, 3028, 3029, 3032, 3033, 3034, 3035, 3036, 3037, 3041, 3043, 3047, 3052, 3056, 3061, and 3064; and tract 204004, block 5009; and tract 204100, blocks 3055, 3056, 3057, and 3059.

3.11(5)(e) (e) That part of the village of Mukwonago located in the county.

3.11(5)(f) (f) The city of Muskego.

3.11(5)(g) (g) That part of the city of New Berlin comprising U.S. census tract 201503, blocks 5014, 5015, 5016, and 5017; and tract 201504, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, and 2028; and tract 201505, blocks 2036 and 2038; and tract 201506, blocks 1035, 1036, 1037, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, and 3024; and tract 201600, blocks 1003, 1004, 1005, 1006, 1007, 1008, 1010, 1011, 4000, 4001, 4002, 4003, 4004, 4006, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4021, 4022, 4023, 4025, 4050, 4051, 4052, and 4053.

3.11 History History: 2001 a. 46; 2011 a. 44.



3.12 Second congressional district.

3.12  Second congressional district. All of the following territory constitutes the 2nd congressional district:

3.12(1) (1) Whole counties. Dane, Green, Iowa, Lafayette, and Sauk.

3.12(2) (2) Richland County. That part of Richland County consisting of all of the following:

3.12(2)(a) (a) The town of Ithaca.

3.12(2)(b) (b) That part of the town of Buena Vista comprising U.S. census tract 970200, blocks 3037, 3038, 3039, 3040, 3050, 3051, 3052, 3053, 3054, 3055, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3090, 3139, and 3140; and tract 970500, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1066, 1067, 1068, 1069, 1072, 1073, 2005, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2080, 2088, 2091, 2092, 2093, 2094, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3046, 3047, 3048, 3049, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3107, 3108, 3109, 3110, 3120, 3121, 3122, 3124, and 3125.

3.12(2)(c) (c) The village of Lone Rock.

3.12(2)(d) (d) That part of the village of Cazenovia located in the county.

3.12(3) (3) Rock County. That part of Rock County consisting of all of the following:

3.12(3)(a) (a) The towns of Avon, Beloit, Center, Fulton, Magnolia, Newark, Plymouth, Porter, Spring Valley, and Union.

3.12(3)(b) (b) That part of the town of Harmony comprising U.S. census tract 1202, blocks 3000, 3003, 3005, and 3082; and tract 1303, blocks 1017, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1029, 1030, 1031, 1032, 1033, and 1034.

3.12(3)(c) (c) That part of the town of Janesville comprising U.S. census tract 1201, blocks 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2032, 2043, 2056, 2057, and 2058; and tract 1202, blocks 2000, 2001, 2002, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2035, 2036, 2037, 2048, 2049, 2060, 2061, 2062, 2063, 2070, 2071, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3096, 3097, and 3098.

3.12(3)(d) (d) That part of the town of La Prairie comprising U.S. census tract 1302, block 4053; and tract 1400, blocks 1021, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, and 1043.

3.12(3)(e) (e) That part of the town of Milton comprising U.S. census tract 3002, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1052, 1053, and 1055; and tract 3100, blocks 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1034, 1046, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2045, 2050, 2051, 2052, 2055, 3015, 3016, 3021, 3022, 3023, 3034, 3035, 3036, and 3045.

3.12(3)(f) (f) That part of the town of Rock comprising U.S. census tract 1201, blocks 3007, 3011, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3056, 3057, 3058, 3061, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3119, 3120, and 3121; and tract 1400, blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 3018, 3022, 4074, 4075, 4076, 4077, 4078, 4079, and 4080.

3.12(3)(g) (g) That part of the town of Turtle comprising U.S. census tract 1500, blocks 2000 and 2001; and tract 1900, blocks 1020, 1021, 1024, 1031, 2000, 2001, 2002, 2003, 2006, and 2026; and tract 2601, blocks 1000, 1001, 1002, 1003, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1031, 1032, 1045, 2002, 2016, 2017, 2019, 2020, 2022, 2023, 2024, 2025, 2027, 2031, 2035, 2040, 2044, and 2046; and tract 2602, blocks 1011, 1012, 1037, 1038, 1039, 1040, 1042, 1044, 1046, 1048, 1055, 1059, 1062, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1074, 1075, 1076, 1077, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1102, 1103, 2018, 2021, 2044, 2047, 2076, 2079, 2083, 2099, 2103, 2110, 2112, 2113, 2116, 2117, 2118, 2119, 2120, 2123, 2161, 2162, and 2164.

3.12(3)(h) (h) The villages of Footville and Orfordville.

3.12(3)(i) (i) The city of Evansville.

3.12(3)(j) (j) That part of the city of Beloit comprising U.S. census tract 1500, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, and 2062; and tract 1600, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, and 4020; and tract 1700, blocks 1006, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, and 3020; and tract 1800, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, and 4027; and tract 1900, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1022, 1023, 1025, 1026, 1027, 1028, 1029, 1030, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 2004, 2005, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, and 2025; and tract 2000, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2045, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, and 2060; and tract 2100, blocks 1008, 1010, 1012, 1020, 1024, 1025, 1028, 1030, 1031, 1033, 1034, 1035, 1036, 1037, 1038, 1042, 1044, 1046, 1048, 1050, 1051, 1052, 1056, 1057, 1058, 1059, 1060, 1062, 1063, 1064, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, and 3019; and tract 2200, blocks 1003, 1004, 1005, 1009, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1032, 1035, 1039, 1043, 1046, 2019, 2020, 2022, 2023, 2025, 2030, 2031, 2046, 2049, 2051, 2056, 2057, 2067, 2068, 2069, and 2073; and tract 2300, blocks 1008, 1009, 1010, 1017, 1018, 1021, 1022, 1023, 1024, 1025, 1026, 1030, 1031, 1033, 2001, 2002, 2006, 2015, 2016, 2017, 2018, 2024, 2025, 2026, and 2027; and tract 2400, blocks 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1018, 1026, 1027, and 2023; and tract 2500, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, and 2011; and tract 2601, blocks 1004, 1005, 1015, 1016, 1017, 1018, 1019, 1020, 1029, 1030, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1046, 1047, 2000, 2001, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2018, 2021, 2026, 2028, 2029, 2030, 2032, 2033, 2034, 2036, 2037, 2038, 2039, 2041, 2042, 2043, 2045, 2047, 2048, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, and 3050; and tract 2602, blocks 1041, 1043, 1045, 1047, 1056, 1057, 1058, 1061, 1063, 1078, 1079, 1080, 1081, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 2011, 2012, 2013, 2014, 2015, 2016, 2020, 2025, 2036, 2038, 2039, 2041, 2042, 2043, 2045, 2046, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2077, 2078, 2080, 2081, 2082, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2100, 2101, 2102, 2104, 2105, 2106, 2107, 2108, 2109, 2111, 2114, 2115, 2121, 2122, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2143, 2144, 2145, 2146, 2147, 2148, 2149, 2150, 2154, 2155, 2156, 2158, 2159, 2160, 2163, 2165, 2166, 2167, 2168, 2169, 2176, 2178, and 2180.

3.12(3)(k) (k) That part of the city of Brodhead located in the county.

3.12(3)(L) (L) That part of the city of Edgerton located in the county.

3.12 History History: 2001 a. 46; 2011 a. 44.



3.13 Third congressional district.

3.13  Third congressional district. All of the following territory constitutes the 3rd congressional district:

3.13(1) (1) Whole counties. Adams, Buffalo, Crawford, Dunn, Eau Claire, Grant, La Crosse, Pepin, Pierce, Portage, Trempealeau, and Vernon.

3.13(2) (2) Chippewa County. That part of Chippewa County consisting of all of the following:

3.13(2)(a) (a) The towns of Hallie, Howard, Lafayette, Sigel, and Wheaton.

3.13(2)(b) (b) That part of the town of Anson comprising U.S. census tract 11000, blocks 6045 and 6071.

3.13(2)(c) (c) That part of the town of Eagle Point comprising U.S. census tract 10500, blocks 4058, 4059, and 4062.

3.13(2)(d) (d) That part of the town of Edson comprising U.S. census tract 10800, blocks 1054, 1055, 1056, 1057, 1063, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4059, 5030, 5067, 5069, 5070, 5075, 5076, 5079, 5080, 5081, 5082, 5092, 5093, 5094, 5095, 5096, 5097, 5098, 5099, 5100, 5101, 5102, and 5105.

3.13(2)(e) (e) That part of the town of Goetz comprising U.S. census tract 10800, blocks 1002, 1004, 1005, 1006, 1008, 1009, 1014, 1015, 1029, 1031, 1032, 1036, 2000, 2001, 2002, 2003, 2041, 2056, 3000, 3001, 3020, and 3021; and tract 10900, blocks 3009, 3014, 3015, 3016, 3017, 3077, 3078, 3091, and 3092; and tract 11000, blocks 6046, 6059, 6060, 6061, 6062, 6063, 6064, 6065, 6066, 6067, 6068, 6072, 6075, 6076, 6077, 6078, 6079, 6080, 6083, and 6084.

3.13(2)(f) (f) The villages of Boyd, Cadott, and Lake Hallie.

3.13(2)(g) (g) The city of Chippewa Falls.

3.13(2)(h) (h) That part of the city of Eau Claire located in the county.

3.13(3) (3) Jackson County. That part of Jackson County consisting of all of the following:

3.13(3)(a) (a) The towns of Adams, Albion, Brockway, Curran, Franklin, Garfield, Hixton, Irving, Komensky, Manchester, Melrose, Millston, North Bend, Northfield, and Springfield.

3.13(3)(b) (b) That part of the town of Alma comprising U.S. census tract 960200, blocks 1090, 1098, 1099, 1104, 1105, 1106, 1107, 1109, 1112, 1114, 1115, 1116, 1120, 1121, 2020, 2021, 2026, 2027, 2028, 2071, 2072, 2073, 2075, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2086, 2087, 2090, 2091, 2092, 2095, 2099, 2105, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3062, 3063, 3064, 3065, 3068, 3069, 3094, and 3095.

3.13(3)(c) (c) The villages of Alma Center, Hixton, Melrose, Merrillan, and Taylor.

3.13(3)(d) (d) The city of Black River Falls.

3.13(4) (4) Juneau County. That part of Juneau County consisting of all of the following:

3.13(4)(a) (a) The towns of Fountain, Kildare, Lemonweir, Lindina, Lyndon, Marion, Orange, Plymouth, Seven Mile Creek, Summit, and Wonewoc.

3.13(4)(b) (b) That part of the town of Clearfield comprising U.S. census tract 100200, blocks 1182 and 1191; and tract 100300, blocks 2096, 2097, 2098, 2099, and 2101; and tract 100400, blocks 1000, 1010, 3004, 3005, 3006, 3007, 3008, 4000, and 4007.

3.13(4)(c) (c) That part of the town of Germantown comprising U.S. census tract 100300, blocks 1036, 1037, 1038, 1039, 1040, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1133, 1134, 1135, 1136, and 1137; and tract 100400, blocks 2000, 2001, 2002, 2003, 3000, 3001, 3002, 3003, 3012, 3013, 3014, 3015, 3016, and 3028.

3.13(4)(d) (d) That part of the town of Lisbon comprising U.S. census tract 100200, blocks 1190, 2000, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2032, 2033, 2034, 2035, 2036, 2037, 2042, 2043, 2052, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3025, 3075, and 3076; and tract 100400, blocks 1011, 1012, 1013, 1014, 1015, 1016, 1026, 1027, 1028, 1066, 1067, 1068, 1069, 3009, 3010, 3011, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3039, 3040, 4005, 4006, 4008, 4018, 4019, 4020, 4027, 4050, 4051, 4052, 4053, 4054, 4079, 4080, 4081, 4082, 4083, 4092, 4093, 4104, and 4111.

3.13(4)(e) (e) The villages of Camp Douglas, Hustler, Lyndon Station, Union Center, and Wonewoc.

3.13(4)(f) (f) The cities of Elroy, Mauston, and New Lisbon.

3.13(4)(g) (g) That part of the city of Wisconsin Dells located in the county.

3.13(5) (5) Monroe County. That part of Monroe County consisting of all of the following:

3.13(5)(a) (a) The towns of Adrian, Angelo, Clifton, Glendale, Grant, Greenfield, Jefferson, Lafayette, Leon, Little Falls, New Lyme, Oakdale, Portland, Ridgeville, Sheldon, Sparta, Tomah, Wellington, Wells, and Wilton.

3.13(5)(b) (b) That part of the town of La Grange comprising U.S. census tract 950100, block 3075; and tract 950500, blocks 1003, 1007, 1010, 1015, 1026, 1030, 1040, 1041, 1061, 1064, 1066, 1071, 1080, 1092, and 1133; and tract 950600, blocks 2007, 2008, 2009, 2010, 2021, 2027, 2030, 2031, 2035, 2052, 2054, and 2055; and tract 950700, blocks 2038, 2039, and 2040.

3.13(5)(c) (c) The villages of Cashton, Kendall, Melvina, Norwalk, Oakdale, and Wilton.

3.13(5)(d) (d) The city of Sparta.

3.13(5)(e) (e) That part of the city of Tomah comprising U.S. census tract 950100, blocks 3076, 3077, 3078, 3079, 3080, 4053, 4054, 4076, 4077, 4078, 4111, 4112, 4115, 4116, 4127, and 4136; and tract 950500, blocks 1000, 1001, 1002, 1008, 1009, 1011, 1012, 1013, 1014, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1027, 1028, 1029, 1031, 1035, 1036, 1037, 1038, 1039, 1057, 1060, 1062, 1063, 1065, 1067, 1068, 1069, 1070, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1091, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1134, 1135, 1136, 1137, 1138, 1139, 1140, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2035, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, and 4023; and tract 950600, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1096, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1132, 1133, 2000, 2001, 2002, 2003, 2004, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2022, 2023, 2024, 2025, 2026, 2028, 2029, 2032, 2033, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2073, 2074, 2075, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, and 3043; and tract 950700, blocks 2145, 2147, 2148, 2152, 2153, 2154, 2155, 2156, 2157, 2158, 3024, 3027, 3028, and 3029.

3.13(6) (6) Richland County. That part of Richland County consisting of all of the following:

3.13(6)(a) (a) The towns of Akan, Bloom, Dayton, Eagle, Forest, Henrietta, Marshall, Orion, Richland, Richwood, Rockbridge, Sylvan, Westford, and Willow.

3.13(6)(b) (b) That part of the town of Buena Vista comprising U.S. census tract 970200, block 3078.

3.13(6)(c) (c) The villages of Boaz and Yuba.

3.13(6)(d) (d) That part of the village of Viola located in the county.

3.13(6)(e) (e) The city of Richland Center.

3.13(7) (7) Wood County. That part of Wood County consisting of all of the following:

3.13(7)(a) (a) The towns of Cranmoor, Grand Rapids, Milladore, Port Edwards, Rudolph, Saratoga, Seneca, Sherry, and Sigel.

3.13(7)(b) (b) The villages of Biron, Port Edwards, Rudolph, and Vesper.

3.13(7)(c) (c) That part of the village of Milladore located in the county.

3.13(7)(d) (d) The cities of Nekoosa and Wisconsin Rapids.

3.13 History History: 2001 a. 46; 2011 a. 44.



3.14 Fourth congressional district.

3.14  Fourth congressional district. All of the following territory constitutes the 4th congressional district:

3.14(1) (1) Milwaukee County. That part of Milwaukee County consisting of all of the following:

3.14(1)(a) (a) The villages of Brown Deer, Fox Point, Shorewood, West Milwaukee, and Whitefish Bay.

3.14(1)(b) (b) That part of the village of Bayside comprising U.S. census tract 30100, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3014, 3015, 3016, 3018, 3019, 3020, 3021, 3022, 3023, 3025, 3026, 3027, 3028, 3029, 3030, and 3033.

3.14(1)(c) (c) The cities of Cudahy, Glendale, South Milwaukee, and St. Francis.

3.14(1)(d) (d) That part of the city of Milwaukee located in the county.

3.14(2) (2) Waukesha County. That part of Waukesha County consisting of all of the following:

3.14(2)(a) (a) That part of the village of Butler comprising U.S. census tract 200600, block 1023.

3.14(2)(b) (b) That part of the city of Milwaukee located in the county.

3.14 History History: 2001 a. 46; 2011 a. 44.



3.15 Fifth congressional district.

3.15  Fifth congressional district. All of the following territory constitutes the 5th congressional district:

3.15(1) (1) Whole counties. Jefferson and Washington.

3.15(2) (2) Dodge County. That part of Dodge County consisting of all of the following:

3.15(2)(a) (a) The towns of Ashippun, Calamus, Clyman, Elba, Emmet, Herman, Hustisford, Lebanon, Lowell, Portland, Rubicon, and Shields.

3.15(2)(b) (b) That part of the town of Beaver Dam comprising U.S. census tract 960400, blocks 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3035, 3036, 3037, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3076, 3077, 3078, 3080, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, 3117, 3118, 3119, 3120, 3121, 3122, 3123, and 3124; and tract 960600, blocks 2004, 2005, 2006, 2016, 2017, 2018, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2055, 2056, 2121, 2122, and 2126; and tract 960800, block 4029; and tract 960900, blocks 1000, 1008, 1009, 1015, 1023, 1024, 2019, 2027, 2029, 2030, 2031, 2032, 2033, 2036, 2038, 2039, and 2040; and tract 961000, blocks 2008, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2028, 2029, 2030, 2031, 2032, 2033, 2034, and 2038; and tract 961800, blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1017, 1018, 1019, and 1020.

3.15(2)(c) (c) That part of the town of Hubbard comprising U.S. census tract 960200, block 3175; and tract 961100, blocks 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, and 4024; and tract 961200, blocks 3034, 3035, 3036, and 3037; and tract 961300, block 5032; and tract 961400, blocks 1152, 1153, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2017, 2018, 2019, 2020, 2029, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2050, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2070, 2071, 2073, 2074, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 3000, 3001, 3002, 3004, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3037, 3038, 3039, 3040, 3041, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3099, 3100, 3101, 3102, 3106, 3107, 3108, 3109, 3110, 3111, 3112, 3113, 3114, 3115, and 3116; and tract 961600, blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, and 2020.

3.15(2)(d) (d) That part of the town of Lomira comprising U.S. census tract 960100, blocks 1114, 1115, 1116, and 1132.

3.15(2)(e) (e) That part of the town of Oak Grove comprising U.S. census tract 960400, blocks 3000, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3038, and 3039; and tract 961100, blocks 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1040, 1041, 1042, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 2000, 2001, 2002, 2003, 2004, 2020, 2021, 2022, 2023, 2027, 2028, 2037, 2038, 3000, 3003, 3004, 3009, 3021, 3022, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4035, 4064, 4066, 4067, 4069, 4070, 4071, 4072, 4075, 4076, 4105, and 4107; and tract 961200, blocks 2034, 2036, 2049, and 2050; and tract 961400, blocks 2066, 2067, 2068, 2069, 2072, 2075, 2076, and 2077; and tract 961800, blocks 1000, 1079, and 1080.

3.15(2)(f) (f) That part of the town of Theresa comprising U.S. census tract 960100, blocks 1127, 1128, 1129, 1130, 1131, 1135, 1136, 1137, 1140, 1141, 1146, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3059, 3063, 3064, 3066, 3067, 3068, 3069, 3070, 3073, 3074, 3076, 3077, 3083, 3084, 3086, 3112, 3114, 3120, 3128, 3129, 3130, 3132, 3133, 3134, 3136, 3137, 3139, 3141, 3142, and 3143; and tract 961400, blocks 1000, 1001, 1002, 1003, 1004, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1083, and 1084.

3.15(2)(g) (g) The villages of Clyman, Hustisford, Iron Ridge, Lowell, Neosho, and Reeseville.

3.15(2)(h) (h) The city of Juneau.

3.15(2)(i) (i) That part of the city of Hartford located in the county.

3.15(2)(j) (j) That part of the city of Watertown located in the county.

3.15(3) (3) Milwaukee County. That part of Milwaukee County consisting of the cities of Greenfield, Wauwatosa, and West Allis.

3.15(4) (4) Walworth County. That part of Walworth County consisting of all of the following:

3.15(4)(a) (a) That part of the town of Whitewater comprising U.S. census tract 400, blocks 2006, 2030, 2032, 2033, 2034, 2036, 2037, 2066, 2068, 2069, 2070, 2072, 2080, 2082, 2084, 2085, 2086, 2087, 2089, and 2092; and tract 501, blocks 2003, 2005, and 2007; and tract 502, block 1004.

3.15(4)(b) (b) That part of the city of Whitewater located in the county.

3.15(5) (5) Waukesha County. That part of Waukesha County consisting of all of the following:

3.15(5)(a) (a) The towns of Brookfield, Delafield, Lisbon, Merton, Oconomowoc, and Summit.

3.15(5)(b) (b) That part of the town of Waukesha comprising U.S. census tract 201300, blocks 4001, 4002, 4008, 4009, 4012, 4013, 4014, 4019, 4025, 4026, 4029, and 4038; and tract 201600, blocks 2010, 2013, 2014, and 2016; and tract 202101, blocks 1019, 1020, 1022, 1023, 1024, 1026, 1028, 1029, 2013, 2016, 2017, 2018, 2020, 2036, and 2037; and tract 202102, blocks 1010, 1012, and 1013; and tract 202103, blocks 1002 and 1051; and tract 202201, blocks 3010, 3011, 3014, 4002, 4003, 4004, 4008, 4010, 4012, 4020, 4024, 4031, and 4039; and tract 202202, blocks 1012, 1013, 1014, 1016, 3001, 3007, and 3008; and tract 202301, blocks 1013, 1018, 1019, 1020, 1021, 1026, 1027, 1030, 1031, 2005, 2006, 2007, 2008, 3008, 3015, 3016, 3022, 3024, 3025, 3027, 3031, and 3034; and tract 202302, block 4012; and tract 202400, blocks 1001, 1006, 1019, 2005, 4005, 4012, and 4013; and tract 202500, blocks 1000, 1001, 1003, 1004, 3000, 3002, 3009, 3013, 3016, 3017, 3018, 3019, 3020, 3022, 3033, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3044, 3045, 3046, 3047, 3053, 3054, 5001, 5002, 5003, 5004, and 5005; and tract 202800, blocks 1026, 1031, 1033, and 1034; and tract 202902, blocks 3009, 3010, 3011, 3023, 3025, and 3026.

3.15(5)(c) (c) The villages of Chenequa, Elm Grove, Hartland, Lannon, Menomonee Falls, Merton, Nashotah, Oconomowoc Lake, Pewaukee, and Sussex.

3.15(5)(d) (d) That part of the village of Butler comprising U.S. census tract 200600, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, and 2035.

3.15(5)(e) (e) That part of the village of Dousman comprising U.S. census tract 204003, blocks 1026 and 2000; and tract 204100, blocks 3050 and 4071.

3.15(5)(f) (f) That part of the village of Lac La Belle located in the county.

3.15(5)(g) (g) The cities of Brookfield, Delafield, Oconomowoc, Pewaukee, and Waukesha.

3.15(5)(h) (h) That part of the city of New Berlin comprising U.S. census tract 201300, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 3000, 3001, 3002, 3003, 3004, 3005, 3006, and 3007; and tract 201402, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, and 3011; and tract 201403, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, and 3029; and tract 201404, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, and 3023; and tract 201503, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, and 5013; and tract 201505, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, and 2037; and tract 201506, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1038, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, and 2018; and tract 201600, blocks 1000, 1001, 1002, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2020, 2021, 2022, 2023, 2024, 2025, 3000, 3001, 3002, 3003, 3004, 3005, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 4005, 4007, 4016, 4017, 4018, 4019, 4020, 4024, 4026, 4027, 4028, 4029, 4030, 4031, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4054, and 4055; and tract 202902, blocks 2016, 2017, 2018, 2023, 2024, 2025, and 2028.

3.15 History History: 2001 a. 46; 2011 a. 44.



3.16 Sixth congressional district.

3.16  Sixth congressional district. All of the following territory constitutes the 6th congressional district:

3.16(1) (1) Whole counties. Columbia, Fond du Lac, Green Lake, Manitowoc, Marquette, Ozaukee, Sheboygan, and Waushara.

3.16(2) (2) Dodge County. That part of Dodge County consisting of all of the following:

3.16(2)(a) (a) The towns of Burnett, Chester, Fox Lake, Leroy, Trenton, Westford, and Williamstown.

3.16(2)(b) (b) That part of the town of Beaver Dam comprising U.S. census tract 960200, block 1108; and tract 960400, blocks 2001, 2002, 2003, 2004, 2005, 2006, 2008, 2010, 2011, 2012, 2013, 2016, 2019, 2020, 2022, 2023, 2024, 2026, 2027, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2056, 2057, 2058, 2067, 2068, 2069, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2080, 2081, 2082, 2083, and 2084; and tract 960700, blocks 1000, 1003, 1006, 1007, 1008, 1009, 1015, 1016, 1017, 1018, 1020, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3011, 3012, 3013, 3017, 3042, 3063, and 3065; and tract 960800, blocks 4000, 4001, and 4032; and tract 960900, blocks 2020 and 2022; and tract 961000, blocks 2009 and 2019.

3.16(2)(c) (c) That part of the town of Hubbard comprising U.S. census tract 961200, block 3033; and tract 961400, blocks 2026 and 2033.

3.16(2)(d) (d) That part of the town of Lomira comprising U.S. census tract 960100, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1011, 1015, 1016, 1017, 1018, 1019, 1022, 1023, 1025, 1031, 1035, 1036, 1037, 1038, 1042, 1049, 1050, 1051, 1052, 1054, 1055, 1056, 1057, 1060, 1062, 1063, 1065, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1081, 1083, 1084, 1085, 1086, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1133, 1134, 1145, 2000, 2007, 2008, 2009, 2010, 2025, 2026, 2027, 2028, 2058, 2059, 2060, 2061, 2062, 3000, 3001, 3002, 3003, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3065, 3071, and 3072.

3.16(2)(e) (e) That part of the town of Oak Grove comprising U.S. census tract 960200, blocks 1066 and 1104; and tract 961100, blocks 1003, 1005, 1027, and 1030; and tract 961200, blocks 2005, 2006, 2010, 2035, and 2055.

3.16(2)(f) (f) That part of the town of Theresa comprising U.S. census tract 960100, blocks 3053, 3054, 3055, 3056, 3061, 3062, 3075, 3078, 3085, 3104, 3113, 3115, 3117, 3121, 3131, 3135, and 3138; and tract 961300, block 1000; and tract 961400, blocks 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1021, 1022, 1023, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1058, 1059, 1060, 1061, and 1156.

3.16(2)(g) (g) The villages of Brownsville, Kekoskee, Lomira, and Theresa.

3.16(2)(h) (h) That part of the village of Randolph located in the county.

3.16(2)(i) (i) The cities of Beaver Dam, Fox Lake, Horicon, and Mayville.

3.16(2)(j) (j) That part of the city of Columbus located in the county.

3.16(2)(k) (k) That part of the city of Waupun located in the county.

3.16(3) (3) Milwaukee County. That part of Milwaukee County consisting of all of the following:

3.16(3)(a) (a) The village of River Hills.

3.16(3)(b) (b) That part of the village of Bayside comprising U.S. census tract 30100, blocks 1018, 1026, 3013, 3017, 3024, 3031, and 3032.

3.16(4) (4) Winnebago County. That part of Winnebago County consisting of all of the following:

3.16(4)(a) (a) The towns of Algoma, Black Wolf, Menasha, Neenah, Nekimi, Nepeuskun, Omro, Poygan, Rushford, and Utica.

3.16(4)(b) (b) That part of the town of Oshkosh comprising U.S. census tract 100, blocks 1000, 1010, 2000, 3017, 3021, and 3022; and tract 200, block 1000; and tract 300, blocks 1000, 2000, 2001, 2003, 2004, 2009, 2010, 2014, 2015, 2016, 2017, 2019, 2024, 2038, 2041, 2043, 2046, and 3000; and tract 400, blocks 1005, 1010, 1014, and 1015; and tract 900, blocks 1000, 1011, 1016, 1017, 1018, 1022, 1023, 1024, 1025, 1028, 1031, 2000, 2001, 2003, 2004, and 2009; and tract 1500, blocks 1001, 1006, 2000, 2001, and 3000; and tract 1600, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1015, 1016, 1017, 1018, 1024, 1033, 1043, 1044, 1045, 1046, 1048, 1052, 1055, 1057, 1058, 1059, 1060, 1063, 1067, 1071, 1072, 1073, 1074, 1075, 1076, 1081, 1082, 1083, 1087, 1088, 1091, 1092, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 2000, 2003, 2004, 2005, 2007, 2008, 2009, 2010, 2013, 2014, 2016, 2018, 2019, 2021, 2024, 2026, 2030, 2032, 2033, 2034, 2036, 2046, 2047, 2050, 2052, and 2055; and tract 1700, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1042, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1056, 1057, 1058, 1060, 1061, 1067, 1068, 1069, 1071, 1074, 1075, 1081, 1084, 1085, 1087, 1088, 1089, 1092, 1093, 1094, 1095, 1097, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2011, 2012, 2013, 2016, 2017, 2030, 2032, 2033, 2034, 2038, 2039, 3000, 3001, 3003, 3004, 3006, 3007, 3008, 3010, 3016, 3020, 3021, 3022, 3023, 3025, 3027, 3030, 3031, 3034, 3037, 3038, 3039, 4000, 4001, 4002, 4008, 4009, 4012, 4013, 4015, 4016, 4017, 4018, 4021, and 4027.

3.16(4)(c) (c) That part of the town of Vinland comprising U.S. census tract 2300, blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, and 3082; and tract 3702, blocks 3073, 3074, 3075, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5035, 5036, 5037, 5039, and 5040.

3.16(4)(d) (d) That part of the town of Winneconne comprising U.S. census tract 2201, blocks 2114, 2115, 2116, 2135, 2136, and 2137.

3.16(4)(e) (e) That part of the town of Wolf River comprising U.S. census tract 2100, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, and 1007; and tract 2202, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1050, 1051, 1052, 1053, 1054, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1097, 1098, 1099, 1100, 1102, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1128, 1129, 1130, 1131, 1133, 1136, and 1137.

3.16(4)(f) (f) The cities of Neenah, Omro, and Oshkosh.

3.16(4)(g) (g) That part of the city of Appleton located in the county.

3.16(4)(h) (h) That part of the city of Menasha located in the county.

3.16 History History: 2001 a. 46; 2011 a. 44.



3.17 Seventh congressional district.

3.17  Seventh congressional district. All of the following territory constitutes the 7th congressional district:

3.17(1) (1) Whole counties. Ashland, Barron, Bayfield, Burnett, Clark, Douglas, Florence, Forest, Iron, Langlade, Lincoln, Marathon, Oneida, Polk, Price, Rusk, Sawyer, St. Croix, Taylor, Vilas, and Washburn.

3.17(2) (2) Chippewa County. That part of Chippewa County consisting of all of the following:

3.17(2)(a) (a) The towns of Arthur, Auburn, Birch Creek, Bloomer, Cleveland, Colburn, Cooks Valley, Delmar, Estella, Lake Holcombe, Ruby, Sampson, Tilden, and Woodmohr.

3.17(2)(b) (b) That part of the town of Anson comprising U.S. census tract 10700, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1020, 1021, 1022, 1023, and 1024; and tract 10800, blocks 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3013, 3018, 3019, and 3091; and tract 11000, blocks 4043, 4077, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5047, 5048, 5049, 5050, 5051, 5052, 5053, 5054, 5055, 5056, 5057, 5058, 5059, 5060, 5061, 5062, 5063, 5064, 5065, 5066, 5067, 5068, 5069, 5070, 5071, 5072, 5073, 5074, 5075, 5076, 5077, 5078, 5079, 5080, 5081, 5082, 5083, 5084, 6041, 6042, 6044, 6073, 6074, and 6082.

3.17(2)(c) (c) That part of the town of Eagle Point comprising U.S. census tract 10400, blocks 1000, 1001, 1002, 1004, 1044, 1045, 1046, 1048, 1053, 1054, 1055, 1056, 1121, 1122, 1123, 1141, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, and 1173; and tract 10500, blocks 1000, 1001, 1002, 1007, 1009, 1011, 1012, 1013, 1014, 1015, 1032, 2000, 2001, 2002, 2004, 2006, 2007, 2010, 2011, 4000, 4001, 4002, 4003, 4004, 4005, 4011, 4019, 4020, 4021, 4022, 4030, 4036, 4037, 4044, 4056, and 4133; and tract 11000, blocks 3017, 3018, 3019, 3022, 3023, 3024, 3025, 3028, 3029, 3030, 3031, 3032, 3033, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3057, 3058, 3059, 3060, 3061, 3063, 3064, 3065, 3066, 3067, 4000, 4001, 4002, 4003, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4072, 4073, 4074, 4075, 4076, 4078, 4079, 4080, and 4081; and tract 11200, blocks 4010, 4012, 4013, 4027, 4029, 4030, 4031, 4032, 4038, 4039, 4040, 4041, 4042, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4118, 4119, 4120, 4121, 4122, 4123, 4124, 4125, 4126, 4127, 4130, 4131, 4132, 4133, 4135, 4137, 4139, 4140, and 4141.

3.17(2)(d) (d) That part of the town of Edson comprising U.S. census tract 10800, block 5060.

3.17(2)(e) (e) That part of the town of Goetz comprising U.S. census tract 10900, blocks 3060, 3079, 3080, and 3125.

3.17(2)(f) (f) That part of the village of New Auburn located in the county.

3.17(2)(g) (g) The cities of Bloomer and Cornell.

3.17(2)(h) (h) That part of the city of Stanley located in the county.

3.17(3) (3) Jackson County. That part of Jackson County consisting of all of the following:

3.17(3)(a) (a) The towns of Bear Bluff, City Point, Cleveland, Garden Valley, and Knapp.

3.17(3)(b) (b) That part of the town of Alma comprising U.S. census tract 960200, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1013, 1014, 1015, 1016, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1031, 1032, 1033, 1038, 1039, 1040, 1054, 1055, 1085, 1086, 1087, 1088, 1089, 1093, 1094, 1100, 1101, 1102, 1103, 1111, 1113, 1117, 1122, 1123, 1126, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2014, 2015, 2016, 2017, 2018, 2019, 2022, 2023, 2024, 2025, 2085, and 2104; and tract 960300, blocks 3019, 3020, 3021, 3158, and 3159.

3.17(4) (4) Juneau County. That part of Juneau County consisting of all of the following:

3.17(4)(a) (a) The towns of Armenia, Cutler, Finley, Kingston, and Necedah.

3.17(4)(b) (b) That part of the town of Clearfield comprising U.S. census tract 100200, blocks 1000, 1001, 1002, 1003, 1028, 1029, 1030, 1031, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1099, 1100, 1101, 1102, 1103, 1180, and 1183; and tract 100300, blocks 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2054, 2055, 2072, 2073, 2074, 2076, 2077, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2100, and 2119; and tract 100400, blocks 4001, 4002, and 4003.

3.17(4)(c) (c) That part of the town of Germantown comprising U.S. census tract 100300, blocks 1007, 1008, 1009, 1010, 1011, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1041, 1042, 1043, 1076, 1077, 1078, 1079, 1080, 1081, 1128, 1129, 1130, 1131, 1132, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2075, 2078, 2079, 2080, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2115, 2117, and 2118.

3.17(4)(d) (d) That part of the town of Lisbon comprising U.S. census tract 100200, blocks 1189 and 1192; and tract 100400, block 4004.

3.17(4)(e) (e) The village of Necedah.

3.17(5) (5) Monroe County. That part of Monroe County consisting of all of the following:

3.17(5)(a) (a) The towns of Byron, Lincoln, and Scott.

3.17(5)(b) (b) That part of the town of La Grange comprising U.S. census tract 950100, blocks 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3032, 3033, 3034, 3035, 3036, 3044, 3045, 3046, 3047, 3048, 3049, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 4003, 4004, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4091, 4092, 4093, 4094, 4095, 4096, 4097, 4102, 4103, 4104, 4105, 4106, 4107, 4108, 4109, 4110, 4113, 4114, 4117, 4118, 4119, 4120, 4121, 4122, 4123, 4124, 4125, 4126, 4128, 4129, 4130, 4131, 4135, 4137, 4139, 4143, and 4144; and tract 950500, blocks 1004, 1005, 1006, 1032, 1033, 1034, 1042, 1043, 1056, 1058, 1081, 1090, 1093, 1094, 1095, 1096, 1097, 1147, and 1148; and tract 950600, blocks 2005, 2006, and 2053; and tract 950700, blocks 2031, 2032, and 2037.

3.17(5)(c) (c) The villages of Warrens and Wyeville.

3.17(5)(d) (d) That part of the city of Tomah comprising U.S. census tract 950500, block 1059.

3.17(6) (6) Wood County. That part of Wood County consisting of all of the following:

3.17(6)(a) (a) The towns of Arpin, Auburndale, Cameron, Cary, Dexter, Hansen, Hiles, Lincoln, Marshfield, Remington, Richfield, Rock, and Wood.

3.17(6)(b) (b) The villages of Arpin, Auburndale, and Hewitt.

3.17(6)(c) (c) The city of Pittsville.

3.17(6)(d) (d) That part of the city of Marshfield located in the county.

3.17 History History: 2001 a. 46; 2011 a. 44.



3.18 Eighth congressional district.

3.18  Eighth congressional district. All of the following territory constitutes the 8th congressional district:

3.18(1) (1) Whole counties. Brown, Calumet, Door, Kewaunee, Marinette, Menominee, Oconto, Outagamie, Shawano, and Waupaca.

3.18(2) (2) Winnebago County. That part of Winnebago County consisting of all of the following:

3.18(2)(a) (a) The towns of Clayton and Winchester.

3.18(2)(b) (b) That part of the town of Oshkosh comprising U.S. census tract 1700, blocks 1016 and 1017.

3.18(2)(c) (c) That part of the town of Vinland comprising U.S. census tract 2300, block 3058.

3.18(2)(d) (d) That part of the town of Winneconne comprising U.S. census tract 2201, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1010, 1011, 1012, 1013, 1027, 1028, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2068, 2089, 2090, 2091, 2092, 2099, 2100, 2101, 2102, 2103, 2104, 2105, 2106, 2107, 2108, 2109, 2110, 2111, 2112, 2113, 2117, 2118, 2119, 2120, 2121, 2122, 2123, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2138, 2139, 2140, 2141, 2142, 2143, 2144, 2145, 2146, 2147, 2148, 2149, 2150, 2151, 2152, 2153, 2154, 2155, 2156, 2157, 2159, 2160, 3000, 3001, 3002, 3003, 3004, 3006, 3008, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3041, 3042, 3045, 3049, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3104, 3105, 3106, 3109, 3111, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3122, and 3123; and tract 2202, blocks 2141, 2142, and 2147.

3.18(2)(e) (e) That part of the town of Wolf River comprising U.S. census tract 2202, blocks 1006, 1007, 1008, 1024, 1049, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1094, 1095, 1096, 1101, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1127, 1132, 1134, 1135, 2085, 2122, 2123, 2124, 2125, 2126, and 2146.

3.18(2)(f) (f) The village of Winneconne.

3.18 History History: 2001 a. 46; 2011 a. 44.

- See PDF for diagram

- See PDF for diagram

- See PDF for diagram

- See PDF for diagram

- See PDF for diagram

- See PDF for diagram

- See PDF for diagram

- See PDF for diagram

- See PDF for diagram

- See PDF for diagram

- See PDF for diagram

- See PDF for diagram

- See PDF for diagram

- See PDF for diagram

- See PDF for diagram

- See PDF for diagram

- See PDF for diagram

- See PDF for diagram

- See PDF for diagram

- See PDF for diagram

- See PDF for diagram






4. Senate and assembly districts.

4.001 Legislative districts established.

4.001  Legislative districts established. This state is divided into 33 senate districts, each composed of 3 assembly districts. Each senate district shall be entitled to elect one member of the senate. Each assembly district shall be entitled to elect one representative to the assembly.

4.001 History History: 1983 a. 29, 192; 2011 a. 43.



4.002 County and municipal boundaries.

4.002  County and municipal boundaries. In this chapter, reference to any county or municipality means that county or municipality as its boundaries exist on April 1 of the year of the federal decennial census on which the districting plans described under subchs. II and III are based.

4.002 History History: 2011 a. 43.



4.003 Description of boundaries.

4.003  Description of boundaries. Wherever in this chapter territory is described by geographic boundaries, the following conventions are used:

4.003(1) (1) Each bound continues to the intersection with the bound next named, or to the intersection with a straight-line extension of such bound.

4.003(2) (2) If the bound is a street, it follows the center line of the street or the center line of the street extended.

4.003(3) (3) If the bound is a railroad right-of-way, it follows the center line of the railroad right-of-way.

4.003(4) (4) If the bound is a river or stream, it follows the center of the main channel of such river or stream.

4.003(5) (5) If the bound follows a municipal boundary, it coincides with such boundary.

4.003 History History: 1983 a. 29; 2001 a. 104.



4.006 Definitions.

4.006  Definitions. In this chapter:

4.006(1) (1) "Block" has the meaning given in s. 5.02 (1q).

4.006(2) (2) "Ward" means a ward prescribed by a municipality based upon municipal boundaries in effect on April 1 of the year of the federal decennial census in accordance with the most recent revision of municipal wards under s. 5.15 upon which the districting plans described under subchs. II and III are based.

4.006 History History: 2011 a. 43.



4.009 Senate districts.

4.009  Senate districts.

4.009(1)(1)  First senate district. The combination of the 1st, 2nd, and 3rd assembly districts constitutes the first senate district.

4.009(2) (2) Second senate district. The combination of the 4th, 5th, and 6th assembly districts constitutes the 2nd senate district.

4.009(3) (3) Third senate district. The combination of the 7th, 8th, and 9th assembly districts constitutes the 3rd senate district.

4.009(4) (4) Fourth senate district. The combination of the 10th, 11th, and 12th assembly districts constitutes the 4th senate district.

4.009(5) (5) Fifth senate district. The combination of the 13th, 14th, and 15th assembly districts constitutes the 5th senate district.

4.009(6) (6) Sixth senate district. The combination of the 16th, 17th, and 18th assembly districts constitutes the 6th senate district.

4.009(7) (7) Seventh senate district. The combination of the 19th, 20th, and 21st assembly districts constitutes the 7th senate district.

4.009(8) (8) Eighth senate district. The combination of the 22nd, 23rd, and 24th assembly districts constitutes the 8th senate district.

4.009(9) (9) Ninth senate district. The combination of the 25th, 26th, and 27th assembly districts constitutes the 9th senate district.

4.009(10) (10) Tenth senate district. The combination of the 28th, 29th, and 30th assembly districts constitutes the 10th senate district.

4.009(11) (11) Eleventh senate district. The combination of the 31st, 32nd, and 33rd assembly districts constitutes the 11th senate district.

4.009(12) (12) Twelfth senate district. The combination of the 34th, 35th, and 36th assembly districts constitutes the 12th senate district.

4.009(13) (13) Thirteenth senate district. The combination of the 37th, 38th, and 39th assembly districts constitutes the 13th senate district.

4.009(14) (14) Fourteenth senate district. The combination of the 40th, 41st, and 42nd assembly districts constitutes the 14th senate district.

4.009(15) (15) Fifteenth senate district. The combination of the 43rd, 44th, and 45th assembly districts constitutes the 15th senate district.

4.009(16) (16) Sixteenth senate district. The combination of the 46th, 47th, and 48th assembly districts constitutes the 16th senate district.

4.009(17) (17) Seventeenth senate district. The combination of the 49th, 50th, and 51st assembly districts constitutes the 17th senate district.

4.009(18) (18) Eighteenth senate district. The combination of the 52nd, 53rd, and 54th assembly districts constitutes the 18th senate district.

4.009(19) (19) Nineteenth senate district. The combination of the 55th, 56th, and 57th assembly districts constitutes the 19th senate district.

4.009(20) (20) Twentieth senate district. The combination of the 58th, 59th, and 60th assembly districts constitutes the 20th senate district.

4.009(21) (21) Twenty-first senate district. The combination of the 61st, 62nd, and 63rd assembly districts constitutes the 21st senate district.

4.009(22) (22) Twenty-second senate district. The combination of the 64th, 65th, and 66th assembly districts constitutes the 22nd senate district.

4.009(23) (23) Twenty-third senate district. The combination of the 67th, 68th, and 69th assembly districts constitutes the 23rd senate district.

4.009(24) (24) Twenty-fourth senate district. The combination of the 70th, 71st, and 72nd assembly districts constitutes the 24th senate district.

4.009(25) (25) Twenty-fifth senate district. The combination of the 73rd, 74th, and 75th assembly districts constitutes the 25th senate district.

4.009(26) (26) Twenty-sixth senate district. The combination of the 76th, 77th, and 78th assembly districts constitutes the 26th senate district.

4.009(27) (27) Twenty-seventh senate district. The combination of the 79th, 80th, and 81st assembly districts constitutes the 27th senate district.

4.009(28) (28) Twenty-eighth senate district. The combination of the 82nd, 83rd, and 84th assembly districts constitutes the 28th senate district.

4.009(29) (29) Twenty-ninth senate district. The combination of the 85th, 86th, and 87th assembly districts constitutes the 29th senate district.

4.009(30) (30) Thirtieth senate district. The combination of the 88th, 89th, and 90th assembly districts constitutes the 30th senate district.

4.009(31) (31) Thirty-first senate district. The combination of the 91st, 92nd, and 93rd assembly districts constitutes the 31st senate district.

4.009(32) (32) Thirty-second senate district. The combination of the 94th, 95th, and 96th assembly districts constitutes the 32nd senate district.

4.009(33) (33) Thirty-third senate district. The combination of the 97th, 98th, and 99th assembly districts constitutes the 33rd senate district.

4.009 History History: 2011 a. 43.



4.01 First assembly district.

4.01  First assembly district. All of the following territory constitutes the first assembly district:

4.01(1) (1) Whole counties. Door and Kewaunee.

4.01(2) (2) Brown County. That part of Brown County consisting of all of the following:

4.01(2)(a) (a) The towns of Eaton, Green Bay, Humboldt, and Scott.

4.01(2)(b) (b) That part of the city of Green Bay comprising U.S. census tract 20100, blocks 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1024, 3018, and 3019.

4.01(3) (3) Manitowoc County. That part of Manitowoc County consisting of the town of Two Creeks.

4.01 History History: 2011 a. 43.



4.02 Second assembly district.

4.02  Second assembly district. All of the following territory constitutes the 2nd assembly district:

4.02(1) (1) Brown County. That part of Brown County consisting of all of the following:

4.02(1)(a) (a) The towns of Holland, Lawrence, Morrison, New Denmark, Rockland, and Wrightstown.

4.02(1)(b) (b) That part of the town of Ledgeview comprising U.S. census tract 10300, blocks 3028, 3029, 3031, 3036, 5016, 5017, 5018, 5019, 5022, 5023, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5037, 6005, 6006, 6007, 6010, 6013, 6014, 6015, 6016, 6019, 6020, 6021, 6022, 6027, 6029, and 6033; and tract 20702, blocks 1057, 1058, 1065, 1066, 1068, 1069, 1070, 1071, 1073, 1074, 1075, 1076, 1077, 1081, 1084, 1085, 2010, and 2012; and tract 21400, block 1003.

4.02(1)(c) (c) The village of Denmark.

4.02(1)(d) (d) That part of the village of Wrightstown located in the county.

4.02(1)(e) (e) That part of the city of De Pere comprising U.S. census tract 10100, blocks 3000, 3001, 3002, 3006, 3008, 3009, 3010, and 3011; and tract 10201, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, and 3015; and tract 10202, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, and 3022; and tract 10300, blocks 3000, 3001, 3002, 3025, 3027, 3030, 3032, 3033, 3034, 3035, 3037, 3038, 6003, 6004, 6008, 6009, 6011, 6017, 6018, 6023, 6024, 6025, 6026, 6030, 6031, and 6032; and tract 21400, blocks 1004, 1005, 1006, 1009, 1010, 1011, 1013, 1014, 1015, 1016, 1019, and 1041; and tract 940001, blocks 3103, 3106, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3125, 3134, 3140, 3142, 3144, 3145, 3146, 3147, 3148, 3149, 3151, 3152, 3153, 3154, 3160, 3161, 3162, 3163, and 3164.

4.02(2) (2) Manitowoc County. That part of Manitowoc County consisting of all of the following:

4.02(2)(a) (a) The towns of Cooperstown, Franklin, Gibson, Kossuth, Mishicot, and Two Rivers.

4.02(2)(b) (b) The villages of Francis Creek, Kellnersville, Maribel, and Mishicot.

4.02(2)(c) (c) The city of Two Rivers.

4.02(3) (3) Outagamie County. That part of Outagamie County consisting of that part of the village of Wrightstown located in the county.

4.02 History History: 2011 a. 43.



4.03 Third assembly district.

4.03  Third assembly district. All of the following territory constitutes the 3rd assembly district:

4.03(1) (1) Calumet County. That part of Calumet County consisting of all of the following:

4.03(1)(a) (a) The towns of Brillion, Harrison, Stockbridge, and Woodville.

4.03(1)(b) (b) The villages of Sherwood and Stockbridge.

4.03(1)(c) (c) The city of Brillion.

4.03(1)(d) (d) That part of the city of Appleton located in the county.

4.03(1)(e) (e) That part of the city of Menasha located in the county.

4.03(2) (2) Outagamie County. That part of Outagamie County consisting of all of the following:

4.03(2)(a) (a) The town of Buchanan.

4.03(2)(b) (b) The villages of Combined Locks and Kimberly.

4.03(2)(c) (c) That part of the village of Little Chute comprising U.S. census tract 11502, blocks 4019, 4020, 4024, 4025, 4026, 4027, 4028, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4051, 4052, 4053, 4056, 4057, 4058, 4075, 4076, 4077, and 4078; and tract 11800, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, and 2027; and tract 11900, blocks 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2047, 2048, 2049, 2050, 2051, 2056, 2057, 2059, 2060, 2061, 2062, 2063, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 4003, 4004, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, and 4017.

4.03 History History: 2011 a. 43.



4.04 Fourth assembly district.

4.04  Fourth assembly district. All of the following territory in Brown County constitutes the 4th assembly district:

4.04(1) (1) The villages of Allouez and Ashwaubenon.

4.04(2) (2) That part of the village of Howard comprising U.S. census tract 20502, blocks 3003, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3030, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3058, 3059, 3062, 3063, 3064, 3065, 3069, 3070, 3071, 3072, 3075, and 3076; and tract 20503, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1032, 1033, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3006, 3007, 3008, 3009, 3010, 3013, 3014, 3015, 3016, 4011, 4017, 4018, 4019, 4020, 4021, and 4022; and tract 20504, blocks 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1031, 1032, 1033, 1034, 1037, 2003, 2004, 2005, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, and 2026.

4.04(3) (3) That part of the city of Green Bay comprising U.S. census tract 302, blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, and 3029; and tract 402, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, and 3013; and tract 600, blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3009, 3010, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, and 5017; and tract 700, blocks 4020, 4022, 4023, and 4024; and tract 20502, blocks 3029, 3031, 3032, 3033, 3034, 3057, 3060, 3061, 3066, 3067, 3068, 3073, and 3074; and tract 21302, blocks 1009, 1011, 1012, 1013, 1019, 1020, 1021, 1022, 1023, 1024, and 1026; and tract 940001, blocks 1021, 1022, 1023, and 1027; and tract 940002, blocks 1000, 1001, 1002, 1003, 1005, 1006, 1007, 1008, 1009, 1010, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1043, 1044, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, and 2026; and tract 940003, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, and 2023; and tract 940004, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2014, 2015, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, and 3014.

4.04 History History: 2011 a. 43.



4.05 Fifth assembly district.

4.05  Fifth assembly district. All of the following territory constitutes the 5th assembly district:

4.05(1) (1) Brown County. That part of Brown County consisting of all of the following:

4.05(1)(a) (a) The village of Hobart.

4.05(1)(b) (b) That part of the village of Howard comprising U.S. census tract 20503, blocks 4008, 4009, 4010, and 4012; and tract 20504, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1027, 1028, 1029, 1030, 1035, 1036, 1038, 2000, 2001, 2002, and 2006.

4.05(2) (2) Outagamie County. That part of Outagamie County consisting of all of the following:

4.05(2)(a) (a) The towns of Black Creek, Center, Cicero, Ellington, Freedom, Kaukauna, Oneida, Osborn, Seymour, and Vandenbroek.

4.05(2)(b) (b) The villages of Black Creek and Nichols.

4.05(2)(c) (c) That part of the village of Little Chute comprising U.S. census tract 11502, block 4050; and tract 11900, blocks 1001, 1004, 1005, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2052, 2053, 2054, 2055, 2058, 3000, 3001, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 4000, 4001, 4002, 4005, 4006, 4007, 4008, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, and 5025; and tract 12400, blocks 1008, 1013, 1014, 1037, 1038, 1039, 1040, 1048, and 1049; and tract 13300, blocks 2029, 2041, 2046, 2049, 2050, 2052, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2070, 2071, 2072, 2076, 2079, 2080, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2091, 2093, and 2094.

4.05(2)(d) (d) That part of the village of Howard located in the county.

4.05(2)(e) (e) The cities of Kaukauna and Seymour.

4.05 History History: 2011 a. 43.



4.06 Sixth assembly district.

4.06  Sixth assembly district. All of the following territory constitutes the 6th assembly district:

4.06(1) (1) Brown County. That part of Brown County consisting of all of the following:

4.06(1)(a) (a) The town of Pittsfield.

4.06(1)(b) (b) That part of the village of Pulaski located in the county.

4.06(2) (2) Oconto County. That part of Oconto County consisting of that part of the village of Pulaski located in the county.

4.06(3) (3) Outagamie County. That part of Outagamie County consisting of all of the following:

4.06(3)(a) (a) The towns of Bovina, Deer Creek, Hortonia, Liberty, Maine, and Maple Creek.

4.06(3)(b) (b) The villages of Bear Creek, Hortonville, and Shiocton.

4.06(4) (4) Shawano County. That part of Shawano County consisting of all of the following:

4.06(4)(a) (a) The towns of Angelica, Bartelme, Belle Plaine, Fairbanks, Germania, Grant, Hartland, Herman, Lessor, Maple Grove, Morris, Navarino, Pella, Red Springs, Richmond, Seneca, Waukechon, Wescott, and Wittenberg.

4.06(4)(b) (b) The villages of Bonduel, Gresham, Tigerton, and Wittenberg.

4.06(4)(c) (c) That part of the village of Pulaski located in the county.

4.06(4)(d) (d) The city of Shawano.

4.06(5) (5) Waupaca County. That part of Waupaca County consisting of all of the following:

4.06(5)(a) (a) The towns of Bear Creek, Lebanon, and Matteson.

4.06(5)(b) (b) The village of Embarrass.

4.06(5)(c) (c) The city of Clintonville.

4.06 History History: 2011 a. 43.



4.07 Seventh assembly district.

4.07  Seventh assembly district. All of the following territory in Milwaukee County constitutes the 7th assembly district:

4.07(1) (1) The village of West Milwaukee.

4.07(2) (2) That part of the city of Greenfield comprising U.S. census tract 21800, block 3001; and tract 120300, blocks 1000, 1003, 1004, 1005, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1040, 1041, 1042, 1043, 1044, 1047, 1048, 1049, 1050, 1051, 1054, and 1055; and tract 120400, blocks 1001, 1002, 1003, 1004, 1005, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 5000, 5001, 5002, 5003, 5004, 5005, and 5006; and tract 120502, blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3000, 3001, 3002, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, and 3027.

4.07(3) (3) That part of the city of Milwaukee comprising U.S. census tract 12500, blocks 1007, 1015, 1016, 1017, 1018, 1019, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1039, 1040, 1041, 1042, 2014, and 2015; and tract 12600, blocks 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, and 2014; and tract 12900, blocks 1000, 1001, 1002, 1003, 1006, 1007, and 1017; and tract 13000, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, and 2007; and tract 19000, blocks 1004, 1005, 1006, 1007, 1008, 2003, 2004, 2005, 2006, 2007, 2008, 2011, 2012, 2013, 2014, 2015, 2016, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, and 5011; and tract 19100, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, and 3024; and tract 19200, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, and 4014; and tract 19300, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, and 4011; and tract 19600, blocks 1000, 1001, 1002, 1003, 1006, 1007, 1008, and 1009; and tract 19800, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, and 5016; and tract 19900, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5015, and 5016; and tract 21500, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, and 3013; and tract 21600, blocks 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, and 2020; and tract 120300, blocks 1001, 1002, 1006, 1039, 1046, 1052, and 1053; and tract 120400, blocks 1000 and 1006; and tract 186800, blocks 1055, 1057, 1068, 1071, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, and 1109.

4.07(4) (4) That part of the city of West Allis comprising U.S. census tract 100100, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, and 4011; and tract 100200, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, and 4020; and tract 101500, blocks 3000, 3001, 3002, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3015, 3016, 3017, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, and 4008; and tract 101600, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, and 5019; and tract 101700, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2004, 2005, 2006, 2007, 3006, 3007, 3008, 3009, 3010, and 3011; and tract 101800, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 3000, and 3001.

4.07 History History: 2011 a. 43.



4.08 Eighth assembly district.

4.08  Eighth assembly district. [See note following.] All of the following territory in Milwaukee County constitutes the 8th assembly district: that part of the city of Milwaukee comprising U.S. census tract 15700, blocks 1000, 1001, 1002, 1003, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 3000, 3001, 3002, 3003, 3004, 3005, 4000, 4001, 4003, 4004, 4007, and 4008; and tract 16300, blocks 1011, 1013, 2000, and 2001; and tract 16400, blocks 1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 4000, 4001, 4002, 4003, 4004, and 4005; and tract 16500, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, and 3020; and tract 16600, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2019, 2020, 2021, 2022, 2023, and 2024; and tract 16700, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 3000, 3001, 3002, 3003, 3004, 3005, 3006, and 3007; and tract 16800, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, and 3006; and tract 16900, blocks 1000, 1001, 1002, 2000, 2001, 2003, 2004, 2011, 3000, 3001, 3002, 3003, 3004, 3009, and 3010; and tract 17400, blocks 1000, 1001, 1002, 1003, 2000, 2001, 2002, and 2003; and tract 17500, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 4000, 4001, 4002, 4003, 4004, 4005, and 4006; and tract 17600, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, and 2005; and tract 17900, blocks 1003, 1004, 1005, 2003, 2004, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, and 4010; and tract 18400, block 2003; and tract 18500, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, and 1028; and tract 18600, blocks 1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, and 3009; and tract 18700, blocks 1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, and 3009; and tract 18800, blocks 1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2003, 2004, 2005, 2006, 2007, 2008, and 2009; and tract 20100, blocks 1000, 1001, 1002, 1003, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, and 1022; and tract 20200, blocks 1000, 1001, 1002, 1003, 1004, 1006, 2000, 2001, 2002, and 2003; and tract 20300, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, and 2015; and tract 20400, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, and 3007; and tract 20500, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, and 3007; and tract 186500, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, and 2027; and tract 186600, blocks 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, and 2009; and tract 186800, blocks 1018, 1019, 1025, 1026, 1027, 1028, 1029, 1061, 1062, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, and 1106; and tract 187400, blocks 1060, 1061, 1067, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, and 1113.

4.08 History History: 2011 a. 43.

Effective date text Eighth assembly district. All of the following territory in Milwaukee County constitutes the 8th assembly district: that part of the city of Milwaukee comprising U.S. census tract 15700, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, and 4008; and tract 15800, blocks 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, and 3006; and tract 15900, blocks 3000, 3005, and 3006; and tract 16200, blocks 1003, 1004, 1005, 1006, 2004, 2005, 2006, 2007, and 2008; and tract 16300, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, and 4008; and tract 16400, blocks 1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 4000, 4001, 4002, 4003, 4004, and 4005; and tract 16500, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, and 3020; and tract 16600, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2019, 2020, 2021, 2022, 2023, and 2024; and tract 16700, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 3000, 3001, 3002, 3003, 3004, 3005, 3006, and 3007; and tract 16800, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, and 3006; and tract 16900, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, and 3010; and tract 17000, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, and 3008; and tract 17300, blocks 3000, 3001, 3002, 3003, 3004, 3005, and 3006; and tract 17400, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, and 2007; and tract 17500, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 4000, 4001, 4002, 4003, 4004, 4005, and 4006; and tract 17600, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, and 2005; and tract 18500, blocks 1000 and 1003; and tract 18600, blocks 1000, 1001, 1002, 1003, 1004, and 1005; and tract 18700, blocks 1000, 1001, 1002, 1003, 1004, and 1005; and tract 18800, blocks 1000, 1001, 1002, 1003, 1004, 2000, 2001, 2003, 2004, 2005, 2006, 2007, 2008, and 2009; and tract 186500, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, and 2027; and tract 186600, blocks 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, and 2009; and tract 186800, blocks 1018, 1019, 1025, 1026, 1027, 1028, 1029, 1061, 1062, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, and 1106; and tract 187400, blocks 1060, 1061, 1067, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, and 1113.



4.09 Ninth assembly district.

4.09  Ninth assembly district. [See note following.] All of the following territory in Milwaukee County constitutes the 9th assembly district: that part of the city of Milwaukee comprising U.S. census tract 13300, blocks 1020 and 1021; and tract 13400, blocks 2004 and 2005; and tract 14900, block 2011; and tract 15700, blocks 1004, 2007, 4002, 4005, and 4006; and tract 15800, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, and 3006; and tract 15900, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 3000, 3001, 3002, 3003, 3004, 3005, and 3006; and tract 16000, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, and 2008; and tract 16100, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, and 3014; and tract 16200, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, and 3006; and tract 16300, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1012, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, and 4008; and tract 16900, blocks 1003, 1004, 1005, 1006, 1007, 1008, 2002, 2005, 2006, 2007, 2008, 2009, 2010, 3005, 3006, 3007, and 3008; and tract 17000, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 5000, 5001, 5002, 5003, 5004, 5005, and 5006; and tract 17100, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, and 2011; and tract 17200, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, and 2007; and tract 17300, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, and 3009; and tract 17400, blocks 1004, 1005, 1006, 1007, 2004, 2005, 2006, and 2007; and tract 18800, block 2002; and tract 18900, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, and 1030; and tract 19000, blocks 1000, 1001, 1002, 1003, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2009, and 2010; and tract 20000, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, and 2018; and tract 20100, blocks 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, and 3019; and tract 20200, blocks 1005, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, and 3010; and tract 20300, blocks 2016, 2017, 2018, and 2019; and tract 21200, block 2005; and tract 21300, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, and 1019; and tract 21400, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, and 2011; and tract 110100, blocks 3000, 3004, and 3016; and tract 186400, block 2010; and tract 186800, blocks 1010, 1011, 1012, 1013, 1014, 1021, 1022, 1023, 1024, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1056, 1058, 1059, 1060, 1063, 1064, 1065, 1066, 1067, 1069, 1070, 1072, 1107, and 1108.

4.09 History History: 2011 a. 43.

Effective date text Ninth assembly district. All of the following territory in Milwaukee County constitutes the 9th assembly district: that part of the city of Milwaukee comprising U.S. census tract 13300, blocks 1020 and 1021; and tract 13400, blocks 2004 and 2005; and tract 14900, block 2011; and tract 15800, blocks 1000, 1001, 1002, and 1003; and tract 15900, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 3001, 3002, 3003, and 3004; and tract 16000, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, and 2008; and tract 16100, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, and 3014; and tract 16200, blocks 1000, 1001, 1002, 2000, 2001, 2002, 2003, 3000, 3001, 3002, 3003, 3004, 3005, and 3006; and tract 17000, blocks 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 5000, 5001, 5002, 5003, 5004, 5005, and 5006; and tract 17100, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, and 2011; and tract 17200, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, and 2007; and tract 17300, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3007, 3008, and 3009; and tract 17900, blocks 1003, 1004, 1005, 2003, 2004, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, and 4010; and tract 18400, block 2003; and tract 18500, blocks 1001, 1002, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, and 1028; and tract 18600, blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, and 3009; and tract 18700, blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, and 3009; and tract 18800, blocks 1005 and 2002; and tract 18900, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, and 1030; and tract 19000, blocks 1000, 1001, 1002, 1003, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2009, and 2010; and tract 20000, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, and 2018; and tract 20100, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, and 3019; and tract 20200, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, and 3010; and tract 20300, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, and 2019; and tract 20400, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, and 3007; and tract 20500, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, and 3007; and tract 21200, block 2005; and tract 21300, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, and 1019; and tract 21400, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, and 2011; and tract 110100, blocks 3000, 3004, and 3016; and tract 186400, block 2010; and tract 186600, block 1023; and tract 186800, blocks 1010, 1011, 1012, 1013, 1014, 1021, 1022, 1023, 1024, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1056, 1058, 1059, 1060, 1063, 1064, 1065, 1066, 1067, 1069, 1070, 1072, 1107, and 1108.



4.10 Tenth assembly district.

4.10  Tenth assembly district. All of the following territory in Milwaukee County constitutes the 10th assembly district:

4.10(1) (1) The village of Shorewood.

4.10(2) (2) That part of the city of Milwaukee comprising U.S. census tract 1000, blocks 1010, 1011, 1012, and 1013; and tract 2100, blocks 1000, 1001, and 1010; and tract 2200, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, and 2020; and tract 2300, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, and 5010; and tract 2400, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, and 3021; and tract 2500, block 2006; and tract 4100, blocks 1000, 1001, 1002, 1003, 1004, 1012, 1013, 1014, 1015, 1016, and 1017; and tract 4200, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, and 4015; and tract 4300, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 7000, 7001, 7002, 7003, 7004, 7005, 7006, 7007, and 7008; and tract 4400, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, and 3019; and tract 4500, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3000, 3001, 3002, 3003, 3004, 3005, 3006, and 3007; and tract 4600, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, and 4012; and tract 6600, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, and 3017; and tract 6700, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, and 2011; and tract 6800, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 4000, 4001, 4002, 4003, 4004, 4005, and 4006; and tract 6900, blocks 1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, and 3012; and tract 7000, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, and 4012; and tract 7100, blocks 1000, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, and 2014; and tract 7200, blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, and 3009; and tract 8100, blocks 1000, 1001, 1002, 1003, 1004, 1005, and 1006; and tract 8500, blocks 1001, 1002, 1003, 1004, 1008, and 1009; and tract 8600, blocks 1000, 1001, 1002, and 1003; and tract 80400, block 3002; and tract 185700, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1008, 1009, 1013, and 1014.

4.10 History History: 2011 a. 43.



4.11 Eleventh assembly district.

4.11  Eleventh assembly district. All of the following territory in Milwaukee County constitutes the 11th assembly district:

4.11(1) (1) That part of the city of Glendale comprising U.S. census tract 60101, blocks 1003, 1004, 3017, and 3018; and tract 60200, blocks 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, and 5015.

4.11(2) (2) That part of the city of Milwaukee comprising U.S. census tract 304, blocks 2002, 2004, 2007, 2008, 2009, 2010, and 2011; and tract 600, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 5000, 5001, 5002, 5003, 5004, and 5005; and tract 700, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, and 3008; and tract 800, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, and 2020; and tract 900, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, and 2013; and tract 1000, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 4000, 4001, 4002, 4003, 4004, and 4005; and tract 1100, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, and 3009; and tract 1200, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, and 3008; and tract 1300, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, and 4012; and tract 1400, blocks 1000, 1001, 1002, 1003, 1004, and 1005; and tract 1500, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2000, 2001, 2002, 2005, 2006, 2007, 2008, and 2014; and tract 1800, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, and 3015; and tract 1900, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 4000, 4001, 4002, 4003, 4004, 4005, and 4006; and tract 2000, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, and 3011; and tract 2100, blocks 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, and 3007; and tract 2400, blocks 3008 and 3009; and tract 2500, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, and 3011; and tract 2800, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, and 2014; and tract 2900, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, and 2007.

4.11 History History: 2011 a. 43.



4.12 Twelfth assembly district.

4.12  Twelfth assembly district. All of the following territory in Milwaukee County constitutes the 12th assembly district:

4.12(1) (1) That part of the city of Milwaukee comprising U.S. census tract 101, blocks 1000, 1001, 1002, 1003, 1004, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, and 4009; and tract 102, blocks 1000, 1001, 1002, 1003, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 3000, 3001, 3002, 3003, and 3004; and tract 201, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 3000, and 3001; and tract 202, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, and 3046; and tract 302, blocks 1000, 1003, 1008, 1009, 1010, 1011, 1012, 1018, 1019, 1020, 1021, 1022, 1023, 1024, and 1025; and tract 303, blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2011, 2012, 2013, and 2014; and tract 304, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 2000, 2001, 2003, 2005, 2006, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, and 2025; and tract 501, blocks 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2014, 2015, 2016, 2017, 2020, 2021, 2022, 3000, 3001, 3002, 3003, and 3004; and tract 502, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 3000, 3001, 3002, 3003, 3004, 3005, and 3006; and tract 600, blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, and 3014; and tract 1400, blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, and 2013; and tract 1500, blocks 2003, 2004, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, and 3012; and tract 1600, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, and 2007; and tract 1700, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 5000, 5001, 5002, 5003, 5004, 5005, 5006, and 5007; and tract 3000, blocks 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3011, 3012, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, and 4022; and tract 3300, blocks 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 6000, 6001, 6002, 6003, 6004, 6005, 6006, and 6007; and tract 3400, blocks 2001, 2002, 2003, 2004, 2005, 2006, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2017, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 5000, 5001, 5002, 5003, 5004, and 5005; and tract 5400, block 1005; and tract 5500, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2003, 2012, 4000, 4001, 4002, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, and 5013.

4.12(2) (2) That part of the city of Wauwatosa comprising U.S. census tract 90100, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, and 1033.

4.12 History History: 2011 a. 43.



4.13 Thirteenth assembly district.

4.13  Thirteenth assembly district. All of the following territory constitutes the 13th assembly district:

4.13(1) (1) Milwaukee County. That part of Milwaukee County consisting of all of the following:

4.13(1)(a) (a) That part of the city of Milwaukee comprising U.S. census tract 12600, blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, and 3016; and tract 12700, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, and 1029; and tract 12800, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, and 2030; and tract 12900, blocks 1004, 1005, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, and 3016; and tract 13000, blocks 2008 and 2009.

4.13(1)(b) (b) That part of the city of Wauwatosa comprising U.S. census tract 90600, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, and 4024; and tract 90700, blocks 2008, 2018, 2023, 2024, and 2025; and tract 91200, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3000, 3001, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, and 4019; and tract 91300, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, and 4015; and tract 91400, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, and 2019; and tract 185300, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, and 3032.

4.13(1)(c) (c) That part of the city of West Allis comprising U.S. census tract 12700, block 1030; and tract 100300, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, and 2002; and tract 100400, blocks 1000, 1001, 1002, 1003, 1004, 1005, and 1006; and tract 100600, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, and 2009; and tract 100700, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, and 4018; and tract 100800, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1011, 1012, 2000, 2001, 2002, and 2003.

4.13(2) (2) Waukesha County. That part of Waukesha County consisting of all of the following:

4.13(2)(a) (a) That part of the town of Brookfield comprising U.S. census tract 201201, blocks 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 2009, 2010, 2011, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, and 2028; and tract 201202, blocks 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3032, 3034, 3035, 3036, 3037, 3038, 3042, 3055, 3056, 3059, 3065, 3066, 3068, 3069, 3070, 3072, 3073, 3074, 3075, 3078, and 3079; and tract 201203, blocks 1015, 1016, 1017, 1019, 1020, 1021, 1028, 1032, 1036, 1040, 1041, 1045, 2005, 2007, 2012, 2013, 2014, 2015, 2016, and 2022; and tract 202901, blocks 3000, 3001, 3007, 3008, 3009, 3010, 3012, 3037, 3038, 3039, and 3040; and tract 202902, blocks 1000, 1001, 1002, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1013, 1014, 1015, 1016, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2011, 2012, 2013, 2014, 2015, 2019, 2020, 2021, 2022, 2026, 2027, 2029, 3004, 3006, 3007, and 3008.

4.13(2)(b) (b) The village of Elm Grove.

4.13(2)(c) (c) That part of the city of Brookfield comprising U.S. census tract 201000, blocks 5002, 5003, 5012, and 5013; and tract 201101, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1016, 1017, 1018, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2047, 2048, 2049, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, and 4025; and tract 201102, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, and 3022; and tract 201202, blocks 1000, 1001, 1002, 1003, 1004, 1019, 1020, 1028, 3031, 3033, 3039, 3040, 3041, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3057, 3058, 3060, 3061, 3062, 3063, 3064, 3067, 3071, 3076, 3077, and 3080; and tract 201203, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1018, 1022, 1023, 1024, 1025, 1026, 1027, 1029, 1030, 1031, 1033, 1034, 1035, 1037, 1038, 1039, 1042, 1043, 1044, 1046, 1047, 2000, 2001, 2002, 2003, 2004, 2006, 2008, 2009, 2010, 2011, 2017, 2018, 2019, 2020, 2021, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, and 2056.

4.13 History History: 2011 a. 43.



4.14 Fourteenth assembly district.

4.14  Fourteenth assembly district. All of the following territory constitutes the 14th assembly district:

4.14(1) (1) Milwaukee County. That part of Milwaukee County consisting of all of the following:

4.14(1)(a) (a) That part of the city of Milwaukee comprising U.S. census tract 5500, blocks 2008, 2009, 2010, 2011, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3015, 3016, 3017, 3018, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, and 4011; and tract 5600, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, and 2021; and tract 5700, blocks 1001, 1002, 1003, 1004, 1005, 1006, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, and 2021; and tract 5800, blocks 1013, 1017, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, and 2018; and tract 90200, blocks 1030 and 2029.

4.14(1)(b) (b) That part of the city of Wauwatosa comprising U.S. census tract 5500, block 4012; and tract 90100, blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, and 3024; and tract 90200, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1031, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, and 2028; and tract 90300, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, and 2028; and tract 90700, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2019, 2020, 2021, 2022, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, and 3018; and tract 90800, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, and 3011; and tract 90900, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, and 4016; and tract 91000, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, and 6014; and tract 91100, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, and 4013; and tract 91200, blocks 3002 and 3003.

4.14(2) (2) Waukesha County. That part of Waukesha County consisting of all of the following:

4.14(2)(a) (a) That part of the town of Brookfield comprising U.S. census tract 200801, blocks 1004, 1005, 1006, 1007, 1008, 1020, 1023, 1025, 1046, 1047, 1057, 1058, 1059, 2001, 2002, 2003, 2004, 2005, 2013, 2014, 2016, 2018, 2019, 2030, 2032, 3001, 3002, 3003, 3004, 3005, 3006, 3009, 3012, 3013, 3014, 3015, and 3017; and tract 200803, blocks 1012, 1013, 1014, 1015, 1016, 1017, 1020, 1021, 1045, and 1046.

4.14(2)(b) (b) That part of the city of Brookfield comprising U.S. census tract 200700, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, and 3026; and tract 200801, blocks 1009, 1019, 1021, 1022, 1024, 1026, 1027, 1036, 1037, 1038, 1039, 2000, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2015, 2017, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2031, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 3000, 3007, 3008, 3010, 3011, 3016, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, and 3026; and tract 200803, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1018, 1019, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, and 3025; and tract 200804, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, and 3023; and tract 200901, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, and 3024; and tract 200902, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, and 4037; and tract 201000, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1015, 5000, 5001, 5004, 5009, 6000, 6001, 6002, and 6010; and tract 201201, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2007, and 2012; and tract 201202, blocks 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1029, 1030, 1031, 1032, 1033, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, and 2035.

4.14 History History: 2011 a. 43.



4.15 Fifteenth assembly district.

4.15  Fifteenth assembly district. All of the following territory constitutes the 15th assembly district:

4.15(1) (1) Milwaukee County. That part of Milwaukee County consisting of that part of the city of West Allis comprising U.S. census tract 100300, blocks 1014, 1015, 1016, 1017, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, and 2017; and tract 100400, blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, and 3013; and tract 100500, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, and 4009; and tract 100800, blocks 1009, 1010, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, and 2033; and tract 100900, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, and 3012; and tract 101000, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 3000, 3001, and 3002; and tract 101100, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, and 2018; and tract 101200, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, and 4008; and tract 101300, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, and 4012; and tract 101400, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, and 4014; and tract 101500, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3003, 3004, 3013, and 3014; and tract 101700, blocks 2003, 3000, 3001, 3002, 3003, 3004, 3005, 3012, 3013, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, and 4019; and tract 101800, blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3002, 3003, 3004, 3005, 3006, 3007, 3008, and 3009; and tract 120102, block 2004.

4.15(2) (2) Waukesha County. That part of Waukesha County consisting of that part of the city of New Berlin comprising U.S. census tract 201300, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 3000, 3001, 3002, 3003, 3004, 3005, 3006, and 3007; and tract 201402, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, and 3011; and tract 201403, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, and 3029; and tract 201404, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, and 3023; and tract 201503, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3009, 3010, and 3011; and tract 201506, blocks 1000, 1001, 1002, 1003, 1004, 1008, and 1033; and tract 202902, blocks 2016, 2017, 2018, 2023, 2024, 2025, and 2028.

4.15 History History: 2011 a. 43.



4.16 Sixteenth assembly district.

4.16  Sixteenth assembly district. All of the following territory in Milwaukee County constitutes the 16th assembly district: that part of the city of Milwaukee comprising U.S. census tract 4100, block 1018; and tract 4700, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, and 4017; and tract 6300, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, and 3007; and tract 6400, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, and 3007; and tract 6500, blocks 1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 4000, 4001, 4002, 4003, 4004, 4005, and 4006; and tract 7100, blocks 1001, 1002, 1003, 1004, and 1005; and tract 7900, blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, and 2007; and tract 8000, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, and 2007; and tract 8100, blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, and 2007; and tract 8400, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, and 2009; and tract 8500, blocks 1000, 1005, 1006, 1007, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, and 2009; and tract 8600, blocks 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, and 2007; and tract 8700, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, and 2007; and tract 8800, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, and 2013; and tract 8900, blocks 1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, and 2018; and tract 9700, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, and 2017; and tract 9800, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, and 1022; and tract 9900, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, and 2016; and tract 10600, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, and 2010; and tract 10700, blocks 1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2018, 2019, 2020, 2021, and 2025; and tract 11400, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1029, 1031, 1032, 1033, and 1034; and tract 14100, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, and 1041; and tract 14600, blocks 1000, 1001, 1002, 1005, 1006, 1010, 1011, 2000, 2001, 2002, 2004, 2005, and 2006; and tract 14700, blocks 2004, 2005, and 2006; and tract 14800, block 2005; and tract 14900, block 1000; and tract 185400, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, and 2020; and tract 185500, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, and 2020; and tract 185600, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, and 3006; and tract 185700, blocks 1006, 1007, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, and 3005; and tract 185800, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, and 2014; and tract 185900, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, and 1024; and tract 186000, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, and 1023; and tract 186200, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, and 2010; and tract 186300, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, and 2059; and tract 186400, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 2000, 2001, 2002, 2003, 2004, 2005, 2007, 2008, and 2009; and tract 186800, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1015, 1016, 1017, and 1020; and tract 187400, blocks 1025, 1026, 1062, 1063, 1064, 1065, and 1066.

4.16 History History: 2011 a. 43.



4.17 Seventeenth assembly district.

4.17  Seventeenth assembly district. All of the following territory in Milwaukee County constitutes the 17th assembly district: that part of the city of Milwaukee comprising U.S. census tract 2400, blocks 2008, 2009, and 2010; and tract 2600, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, and 3011; and tract 2700, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, and 2006; and tract 3000, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, and 3010; and tract 3100, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, and 4013; and tract 3200, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, and 3011; and tract 3300, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, and 3010; and tract 3400, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2007, 2008, and 2016; and tract 3500, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, and 4015; and tract 3600, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, and 2011; and tract 3700, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, and 2012; and tract 3800, blocks 2001, 2002, 2003, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3010, and 3011; and tract 4000, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, and 3011; and tract 4100, blocks 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, and 3017; and tract 4900, blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, and 3013; and tract 5000, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, and 4013; and tract 5100, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, and 3009; and tract 5200, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, and 2013; and tract 5300, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, and 2017; and tract 5400, blocks 1000, 1001, 1002, 1003, 1004, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, and 4011; and tract 5500, blocks 2000, 2001, 2002, 2004, 2005, 2006, 2007, 3000, 3013, and 3014; and tract 5700, blocks 1000, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, and 2009; and tract 5800, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1014, 1015, 1016, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, and 3017; and tract 5900, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, and 4015; and tract 6000, blocks 2000, 2001, 2002, 2003, 3000, 3001, 3002, 3003, 3004, 3005, 3006, and 3007; and tract 9200, blocks 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1012, and 1013; and tract 9300, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 3000, 3001, 3002, 3003, 3004, 3005, and 3006.

4.17 History History: 2011 a. 43.



4.18 Eighteenth assembly district.

4.18  Eighteenth assembly district. All of the following territory in Milwaukee County constitutes the 18th assembly district: that part of the city of Milwaukee comprising U.S. census tract 3800, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2004, 2005, 2006, 2007, 2008, 2012, 3005, 3006, 3007, 3008, 3009, 3012, 3013, 3014, and 3015; and tract 3900, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, and 3012; and tract 4800, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, and 4009; and tract 4900, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, and 2020; and tract 6000, blocks 1000, 1001, 1002, 1003, 1004, 1005, 2004, and 2005; and tract 6100, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 3000, 3001, 3002, 3003, 3004, 3005, 3006, and 3007; and tract 6200, blocks 1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 3005, 4000, 4001, 4002, 4003, 4004, and 4005; and tract 9000, blocks 1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, and 3011; and tract 9100, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, and 3013; and tract 9200, blocks 1000, 1001, 1010, 1011, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, and 2010; and tract 9300, blocks 1007, 1008, 1009, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3007, 3008, 3009, 3010, and 3011; and tract 9400, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, and 3013; and tract 9500, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, and 3009; and tract 9600, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, and 2018; and tract 12200, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, and 3015; and tract 12300, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, and 1026; and tract 12400, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, and 2028; and tract 12500, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1020, 1021, 1022, 1037, 1038, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2016, 2017, 2018, 2019, and 2020; and tract 12600, blocks 1000, 1001, and 1002; and tract 13300, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, and 1019; and tract 13400, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, and 3006; and tract 13500, blocks 1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, and 2006; and tract 13600, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, and 2008; and tract 13700, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, and 2006; and tract 14600, blocks 1003, 1004, 1007, 1008, 1009, and 2003; and tract 14700, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, and 2003; and tract 14800, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, and 2004; and tract 14900, blocks 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, and 2010; and tract 186100, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, and 2009; and tract 186400, block 2006.

4.18 History History: 2011 a. 43.



4.19 Nineteenth assembly district.

4.19  Nineteenth assembly district. All of the following territory in Milwaukee County constitutes the 19th assembly district: that part of the city of Milwaukee comprising U.S. census tract 7200, blocks 1000, 1001, 1002, 1003, 1004, and 1005; and tract 7300, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, and 3010; and tract 7400, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, and 2012; and tract 7500, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, and 3016; and tract 7600, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, and 3012; and tract 7700, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, and 3009; and tract 7800, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, and 3011; and tract 7900, blocks 1000, 1001, 1002, 1003, 1004, and 1005; and tract 10700, blocks 2016, 2017, 2022, 2023, 2024, and 2026; and tract 10800, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, and 2006; and tract 11000, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, and 2005; and tract 11100, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, and 2008; and tract 11200, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, and 2014; and tract 11300, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2000, 2001, 2002, and 2003; and tract 11400, blocks 1026, 1027, 1028, and 1030; and tract 14300, blocks 1000, 1001, 1002, 1003, 1004, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, and 2013; and tract 14400, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, and 2012; and tract 16500, blocks 3000 and 3021; and tract 16600, blocks 2017, 2018, and 2025; and tract 17900, blocks 1000, 1001, 1002, 1006, 1007, 1008, 2000, 2001, 2002, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, and 4000; and tract 18000, blocks 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, and 1086; and tract 18100, blocks 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, and 2013; and tract 18200, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, and 2019; and tract 18300, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, and 3009; and tract 18400, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2004, 2005, 2006, 2007, 2008, 2009, 2010, and 2011; and tract 186600, blocks 1000 and 1001; and tract 186900, blocks 1000, 1001, and 1002; and tract 187000, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, and 3003; and tract 187400, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1102, and 1103; and tract 980000, blocks 1002, 1003, 1004, 1005, 1006, 1007, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1025, 1026, 1027, 1028, 1029, 1030, 1031, and 1034.

4.19 History History: 2011 a. 43; s. 35.17 correction in 4.19 (title).



4.20 Twentieth assembly district.

4.20  Twentieth assembly district. All of the following territory in Milwaukee County constitutes the 20th assembly district:

4.20(1) (1) The cities of Cudahy and St. Francis.

4.20(2) (2) That part of the city of Milwaukee comprising U.S. census tract 18300, blocks 1010, 1011, 1012, 2008, 2009, and 2010; and tract 18500, blocks 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, and 2015; and tract 20600, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, and 2019; and tract 20700, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, and 6010; and tract 20800, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 5000, 5001, 5002, 5003, 5004, 5005, 5006, and 5007; and tract 20900, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, and 3008; and tract 21000, blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, and 2010; and tract 21100, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, and 1024; and tract 21200, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2000, 2001, 2002, 2003, 2004, and 2006; and tract 21600, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1014, 1015, 1016, 1017, 1018, and 1019; and tract 21700, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, and 5028; and tract 21800, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, and 3014; and tract 120502, block 3028; and tract 160100, block 4000; and tract 185200, block 1028.

4.20 History History: 2011 a. 43.



4.21 Twenty-first assembly district.

4.21  Twenty-first assembly district. All of the following territory in Milwaukee County constitutes the 21st assembly district:

4.21(1) (1) The cities of Oak Creek and South Milwaukee.

4.21(2) (2) That part of the city of Franklin comprising U.S. census tract 187300, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1009, 1010, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3026, 3027, 3028, 3029, and 3030.

4.21 History History: 2011 a. 43.



4.22 Twenty-second assembly district.

4.22  Twenty-second assembly district. All of the following territory constitutes the 22nd assembly district:

4.22(1) (1) Milwaukee County. That part of Milwaukee County consisting of that part of the city of Milwaukee comprising U.S. census tract 301, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, and 1030; and tract 302, blocks 1001, 1002, 1004, 1005, 1006, 1007, 1013, 1014, 1015, 1016, and 1017; and tract 303, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2009, and 2010; and tract 400, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, and 2023; and tract 501, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1016, 1017, 1018, 1019, 2012, 2013, 2018, and 2019.

4.22(2) (2) Washington County. That part of Washington County consisting of all of the following:

4.22(2)(a) (a) The town of Erin.

4.22(2)(b) (b) That part of the village of Richfield comprising U.S. census tract 460101, blocks 2001, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, and 3054; and tract 460102, blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, and 4021.

4.22(3) (3) Waukesha County. That part of Waukesha County consisting of all of the following:

4.22(3)(a) (a) That part of the town of Lisbon comprising U.S. census tract 203303, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1013, 1031, 1032, 1033, and 1034; and tract 203403, blocks 1000, 1001, 1012, 1021, 1023, 1030, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 3000, 3001, 3002, 3003, 3004, 3006, 3007, 3008, 3009, 3024, and 3025; and tract 203404, blocks 1001, 2000, 2016, 2017, and 2033; and tract 203405, blocks 1000, 1004, 1014, 1015, 1031, 2000, 2019, 2021, 2022, 2023, and 2027; and tract 203406, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3028, 3029, 4001, 4002, 4003, 4004, 4005, 4008, 4014, 4015, 4016, 4017, 4018, 4022, 4030, 4031, 4032, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, and 5022.

4.22(3)(b) (b) The villages of Butler and Lannon.

4.22(3)(c) (c) That part of the village of Menomonee Falls comprising U.S. census tract 200101, blocks 1017, 1018, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3026, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, and 4015; and tract 200102, blocks 3035 and 3036; and tract 200103, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, and 1029; and tract 200201, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, and 2033; and tract 200202, blocks 1016, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, and 3028; and tract 200300, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1041, 2010, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 3000, 3001, 3015, 3017, 3018, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, and 4043; and tract 200400, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1049, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, and 4051; and tract 200500, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, and 3052; and tract 200801, blocks 1000, 1001, 1002, and 1003.

4.22(3)(d) (d) That part of the city of Milwaukee located in the county.

4.22 History History: 2011 a. 43.



4.23 Twenty-third assembly district.

4.23  Twenty-third assembly district. All of the following territory constitutes the 23rd assembly district:

4.23(1) (1) Milwaukee County. That part of Milwaukee County consisting of all of the following:

4.23(1)(a) (a) The villages of Fox Point and Whitefish Bay.

4.23(1)(b) (b) That part of the village of Bayside located in the county.

4.23(2) (2) Ozaukee County. That part of Ozaukee County consisting of all of the following:

4.23(2)(a) (a) The town of Grafton.

4.23(2)(b) (b) The villages of Grafton and Thiensville.

4.23(2)(c) (c) That part of the village of Bayside located in the county.

4.23(2)(d) (d) That part of the city of Mequon comprising U.S. census tract 660202, blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3035, and 3036; and tract 660301, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2020, 2021, 2024, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3059, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, and 4011; and tract 660303, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2000, 2001, 2020, 2021, and 2022; and tract 660304, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1042, 1043, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, and 2011.

4.23 History History: 2011 a. 43.



4.24 Twenty-fourth assembly district.

4.24  Twenty-fourth assembly district. All of the following territory constitutes the 24th assembly district:

4.24(1) (1) Milwaukee County. That part of Milwaukee County consisting of all of the following:

4.24(1)(a) (a) The villages of Brown Deer and River Hills.

4.24(1)(b) (b) That part of the city of Glendale comprising U.S. census tract 35200, block 3017; and tract 60101, blocks 1000, 1001, 1002, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2033, 2034, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, and 3041; and tract 60102, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, and 2030; and tract 60200, blocks 1000, 1001, 2000, 2001, 2002, 2003, and 2004.

4.24(2) (2) Ozaukee County. That part of Ozaukee County consisting of that part of the city of Mequon comprising U.S. census tract 660201, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, and 3021; and tract 660202, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 2018, 2021, 2022, 2023, 2024, 2025, 2026, 2042, 2043, 2044, 3025, 3026, 3034, 3037, and 3038; and tract 660301, blocks 2016, 2017, 2018, 2019, 2022, 2023, 3046, 3047, 3048, 3057, and 3058; and tract 660303, blocks 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2023, 2024, 2025, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, and 4034.

4.24(3) (3) Washington County. That part of Washington County consisting of all of the following:

4.24(3)(a) (a) The town of Germantown.

4.24(3)(b) (b) The village of Germantown.

4.24(3)(c) (c) That part of the city of Milwaukee located in the county.

4.24(4) (4) Waukesha County. That part of Waukesha County consisting of that part of the village of Menomonee Falls comprising U.S. census tract 200101, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, and 1019; and tract 200102, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3037, 3038, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, and 4041; and tract 200103, blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, and 3027; and tract 200202, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, and 1017.

4.24 History History: 2011 a. 43.



4.25 Twenty-fifth assembly district.

4.25  Twenty-fifth assembly district. All of the following territory constitutes the 25th assembly district:

4.25(1) (1) Calumet County. That part of Calumet County consisting of all of the following:

4.25(1)(a) (a) The towns of Charlestown, Chilton, and Rantoul.

4.25(1)(b) (b) The villages of Hilbert and Potter.

4.25(1)(c) (c) The city of Chilton.

4.25(2) (2) Manitowoc County. That part of Manitowoc County consisting of all of the following:

4.25(2)(a) (a) The towns of Cato, Eaton, Liberty, Manitowoc, Manitowoc Rapids, Maple Grove, Newton, and Rockland.

4.25(2)(b) (b) That part of the town of Meeme comprising U.S. census tract 10600, blocks 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3020, 3021, 3022, 3023, 3024, 3025, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3041, 3042, 3048, and 3098.

4.25(2)(c) (c) The villages of Reedsville, St. Nazianz, Valders, and Whitelaw.

4.25(2)(d) (d) The city of Manitowoc.

4.25 History History: 2011 a. 43.



4.26 Twenty-sixth assembly district.

4.26  Twenty-sixth assembly district. All of the following territory in Sheboygan County constitutes the 26th assembly district:

4.26(1) (1) The towns of Holland, Lima, Sherman, and Wilson.

4.26(2) (2) The villages of Adell, Cedar Grove, Oostburg, and Random Lake.

4.26(3) (3) The city of Sheboygan Falls.

4.26(4) (4) That part of the city of Sheboygan comprising U.S. census tract 300, blocks 2040, 2041, 2042, 2043, 2044, 2045, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 3026, 3027, 3028, 3029, 3041, 3042, 4017, 4027, and 4036; and tract 400, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1022, 1023, 1025, 1027, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1056, 1057, 1058, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2026, 2027, 2028, 2029, 2030, 2032, 2033, 2034, 2038, 2040, 2042, 2043, 2047, 2048, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2061, 2062, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2090, 2091, 2092, and 2095; and tract 500, blocks 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, and 3015; and tract 800, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, and 3033; and tract 900, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 3000, 3001, 3002, 3003, 3007, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3022, 3023, 3024, 3030, 3033, 3035, 3036, 3040, 3045, 3046, 3048, 3049, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3092, 3093, 3094, 3097, 3098, 3099, 3100, 3101, 3102, 3103, 3105, 3106, 3109, 3110, 3112, and 3114; and tract 1000, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2010, 2012, 2013, 2014, 2015, 2016, 2017, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3025, 3026, 3029, 3033, 3034, 3039, 3040, 3041, 3042, 3047, 3050, 3052, 3053, 3055, 3056, 4000, 4002, 4004, 4005, 4007, 4008, 4010, 4014, 4015, 4016, 4017, 4018, 4019, and 4020; and tract 1100, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2015, 2016, 2018, 2020, 2021, 2023, 2024, 2025, 2026, 2027, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2047, 2048, 2049, 2054, 2058, 2059, 2060, and 2062; and tract 10800, blocks 1035, 1037, 1038, 1039, 1041, 1042, 1043, 1051, 1053, 1054, 1055, 1056, 1133, 2003, 2006, 2008, 2011, 2012, 2013, 2014, 2015, 2018, 2022, 2038, 2039, 2040, 2046, 2047, and 2061; and tract 11400, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, and 2028.

4.26 History History: 2011 a. 43.



4.27 Twenty-seventh assembly district.

4.27  Twenty-seventh assembly district. All of the following territory constitutes the 27th assembly district:

4.27(1) (1) Calumet County. That part of Calumet County consisting of that part of the city of Kiel located in the county.

4.27(2) (2) Manitowoc County. That part of Manitowoc County consisting of all of the following:

4.27(2)(a) (a) The towns of Centerville and Schleswig.

4.27(2)(b) (b) That part of the town of Meeme comprising U.S. census tract 10600, blocks 3038, 3040, 3043, 3044, 3045, 3046, 3047, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3074, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, 3089, 3090, 3091, 3092, 3093, 3094, 3095, 3096, 3097, 3099, 4039, and 4040.

4.27(2)(c) (c) The village of Cleveland.

4.27(2)(d) (d) That part of the city of Kiel located in the county.

4.27(3) (3) Sheboygan County. That part of Sheboygan County consisting of all of the following:

4.27(3)(a) (a) The towns of Herman, Mosel, Plymouth, Rhine, Sheboygan, and Sheboygan Falls.

4.27(3)(b) (b) The villages of Elkhart Lake, Glenbeulah, Howards Grove, and Kohler.

4.27(3)(c) (c) The city of Plymouth.

4.27(3)(d) (d) That part of the city of Sheboygan comprising U.S. census tract 100, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 2001, 2002, 2004, 2005, 2007, 2009, 2010, 2011, 2012, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, and 2042; and tract 201, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, and 2010; and tract 202, blocks 1002, 1003, 1004, 1006, 1008, 1009, 1010, 1012, 1013, 1014, 1015, 1016, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1027, 1028, 1029, 1030, 1033, 1034, 1035, 2000, 2001, 2002, 2003, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, and 2042; and tract 300, blocks 1000, 1003, 1004, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1030, 1031, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2046, 3000, 3001, 3002, 3003, 3004, 3005, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3030, 3031, 3032, 3033, 3039, 3040, 3043, 3045, 4001, 4002, 4003, 4006, 4007, 4008, 4009, 4010, 4012, 4013, 4015, 4016, 4018, 4019, 4020, 4025, 4026, 4029, 4032, 4037, and 4038; and tract 500, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, and 1014; and tract 900, blocks 3006 and 3038; and tract 10700, blocks 1016, 1018, 1036, 1052, 1056, 1058, 1059, 1060, 1062, 1068, 1069, 1070, 1071, 1073, 1074, 1075, 1079, 1080, 1083, 1084, 1087, 1089, 1094, 1096, 1098, and 1100.

4.27 History History: 2011 a. 43.



4.28 Twenty-eighth assembly district.

4.28  Twenty-eighth assembly district. All of the following territory constitutes the 28th assembly district:

4.28(1) (1) Burnett County. That part of Burnett County consisting of all of the following:

4.28(1)(a) (a) The towns of Anderson, Daniels, Grantsburg, Lincoln, Meenon, Siren, Trade Lake, West Marshland, and Wood River.

4.28(1)(b) (b) The villages of Grantsburg, Siren, and Webster.

4.28(2) (2) Polk County. That part of Polk County consisting of all of the following:

4.28(2)(a) (a) The towns of Alden, Apple River, Balsam Lake, Beaver, Black Brook, Bone Lake, Clam Falls, Clayton, Eureka, Farmington, Garfield, Georgetown, Laketown, Lincoln, Lorain, Luck, Milltown, Osceola, St. Croix Falls, Sterling, and West Sweden.

4.28(2)(b) (b) The villages of Balsam Lake, Centuria, Clayton, Dresser, Frederic, Luck, Milltown, and Osceola.

4.28(2)(c) (c) The cities of Amery and St. Croix Falls.

4.28(3) (3) St. Croix County. That part of St. Croix County consisting of all of the following:

4.28(3)(a) (a) The town of Somerset.

4.28(3)(b) (b) The village of Somerset.

4.28 History History: 2011 a. 43.



4.29 Twenty-ninth assembly district.

4.29  Twenty-ninth assembly district. All of the following territory constitutes the 29th assembly district:

4.29(1) (1) Dunn County. That part of Dunn County consisting of all of the following:

4.29(1)(a) (a) The towns of Lucas, Menomonie, Stanton, and Tiffany.

4.29(1)(b) (b) The villages of Boyceville, Downing, and Knapp.

4.29(1)(c) (c) The city of Menomonie.

4.29(2) (2) St. Croix County. That part of St. Croix County consisting of all of the following:

4.29(2)(a) (a) The towns of Baldwin, Cady, Cylon, Eau Galle, Emerald, Erin Prairie, Glenwood, Hammond, Pleasant Valley, Rush River, Springfield, Stanton, and Star Prairie.

4.29(2)(b) (b) That part of the town of Richmond comprising U.S. census tract 120501, blocks 1014, 1022, 1023, 1024, 1026, 1029, 2005, 2010, 2012, 2013, 2014, 2023, 2024, 2025, 2026, 2027, 2029, 2030, 2031, 2034, 2036, 2037, 2041, 2042, 2044, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2068, 3076, 3089, 3090, 3091, 3116, 3117, 3119, and 3120; and tract 120502, blocks 1001, 1003, 1004, 1005, 1008, 1011, 1012, 1013, 1037, 1053, 1054, 1057, 2057, 2063, 2064, 2069, 2070, 2072, and 2113; and tract 120600, blocks 5034, 5048, 5049, 5050, 5051, 5052, 5053, 5056, and 5057.

4.29(2)(c) (c) The villages of Baldwin, Deer Park, Hammond, Star Prairie, Wilson, and Woodville.

4.29(2)(d) (d) The cities of Glenwood City and New Richmond.

4.29 History History: 2011 a. 43.



4.30 Thirtieth assembly district.

4.30  Thirtieth assembly district. All of the following territory constitutes the 30th assembly district:

4.30(1) (1) Pierce County. That part of Pierce County consisting of all of the following:

4.30(1)(a) (a) The town of River Falls.

4.30(1)(b) (b) That part of the city of River Falls located in the county.

4.30(2) (2) St. Croix County. That part of St. Croix County consisting of all of the following:

4.30(2)(a) (a) The towns of Hudson, Kinnickinnic, St. Joseph, Troy, and Warren.

4.30(2)(b) (b) That part of the town of Richmond comprising U.S. census tract 120600, blocks 5044, 5045, 5046, 5047, 5054, 5055, 5058, 5059, 5060, 5061, 5062, 5063, 5064, 5065, 5066, 5067, 5068, 5069, 5070, 5071, 5072, 5073, 5076, 5077, 5078, 5079, 5080, 5081, 5082, 5083, 5084, 5085, 5086, 5087, 5088, 5089, 5090, 5092, 5093, 5094, and 5095.

4.30(2)(c) (c) The villages of North Hudson and Roberts.

4.30(2)(d) (d) The city of Hudson.

4.30(2)(e) (e) That part of the city of River Falls located in the county.

4.30 History History: 2011 a. 43.



4.31 Thirty-first assembly district.

4.31  Thirty-first assembly district. All of the following territory constitutes the 31st assembly district:

4.31(1) (1) Rock County. That part of Rock County consisting of all of the following:

4.31(1)(a) (a) The towns of Bradford, Clinton, Johnstown, La Prairie, and Turtle.

4.31(1)(b) (b) That part of the town of Beloit comprising U.S. census tract 2200, blocks 2000 and 2001; and tract 2400, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1017, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1028, 1029, 1030, 1034, 1035, 1036, 2009, 2010, 2011, 2012, 2013, 2014, 2024, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, and 3014.

4.31(1)(c) (c) That part of the town of Harmony comprising U.S. census tract 1202, blocks 3000, 3003, 3005, and 3082; and tract 1302, blocks 4000, 4001, 4002, 4003, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4073, 4074, 4075, 4076, 5007, 5023, and 5037; and tract 1303, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1012, 1013, 1014, 1016, 1017, 1018, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1049, 1053, 1065, 1068, 1069, 1073, 1075, 1076, 1077, 1084, 1085, 2000, 2001, 2003, 2004, 2006, 2008, 2011, 2012, 2013, 2020, 2022, 2056, 2057, 2060, 2061, 2062, and 2063; and tract 1304, blocks 1000, 1004, 1005, 1075, 1077, 1078, and 1079.

4.31(1)(d) (d) The village of Clinton.

4.31(1)(e) (e) That part of the city of Beloit comprising U.S. census tract 2400, blocks 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1018, 1026, 1027, and 2023; and tract 2500, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1018, 1019, 1020, 1021, and 1022; and tract 2601, blocks 1004, 1005, 1015, 1016, 1017, 1018, 1019, 1020, 1029, 1030, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1046, 1047, 2000, 2001, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2018, 2021, 2026, 2028, 2029, 2030, 2032, 2033, 2034, 2036, 2037, 2038, 2039, 2041, 2042, 2043, 2045, 2047, 2048, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, and 3029; and tract 2602, blocks 1041, 1043, 1045, 1047, 1056, 1057, 1058, 1061, 1063, 1078, 1079, 1080, 1081, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 2011, 2012, 2013, 2014, 2015, 2016, 2020, 2025, 2036, 2038, 2039, 2041, 2042, 2043, 2045, 2046, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2077, 2078, 2080, 2081, 2082, 2084, 2085, 2086, 2087, 2088, 2089, 2090, 2091, 2092, 2093, 2094, 2095, 2096, 2097, 2098, 2100, 2101, 2102, 2104, 2105, 2106, 2107, 2108, 2109, 2111, 2114, 2115, 2122, 2124, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, 2136, 2137, 2138, 2139, 2143, 2144, 2145, 2146, 2147, 2148, 2149, 2150, 2152, 2153, 2154, 2155, 2156, 2158, 2159, 2160, 2163, 2165, 2166, 2167, 2168, 2169, 2176, 2178, and 2180.

4.31(1)(f) (f) That part of the city of Janesville comprising U.S. census tract 700, blocks 1000, 1001, 1002, 1003, 1004, 1005, and 1014; and tract 1202, blocks 1001 and 1002; and tract 1302, blocks 4004, 4005, 4077, 4078, and 4079; and tract 1303, blocks 1011, 1015, 1019, 1028, 1046, 1047, 1048, 1050, 1051, 1052, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1066, 1067, 1070, 1071, 1072, 1074, 1078, 1079, 1080, 1081, 1082, 1083, 1086, 1087, 1088, 1089, 1090, 1091, 2002, 2005, 2007, 2009, 2010, 2014, 2015, 2016, 2017, 2018, 2019, 2021, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2058, 2059, 2064, 2065, 2066, 2067, 2068, and 2069; and tract 1304, blocks 1001, 1002, 1003, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1076, 1080, 1081, 1082, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1095, 1096, 1097, 1104, 1105, 1106, 1120, 1121, 1122, 1123, 1124, 3000, and 3006; and tract 1400, block 1045.

4.31(2) (2) Walworth County. That part of Walworth County consisting of all of the following:

4.31(2)(a) (a) The towns of Darien, Richmond, Sharon, Sugar Creek, and Walworth.

4.31(2)(b) (b) The villages of Darien, Fontana-on-Geneva Lake, Sharon, Walworth, and Williams Bay.

4.31(2)(c) (c) The city of Elkhorn.

4.31 History History: 2011 a. 43.



4.32 Thirty-second assembly district.

4.32  Thirty-second assembly district. All of the following territory constitutes the 32nd assembly district:

4.32(1) (1) Kenosha County. That part of Kenosha County consisting of all of the following:

4.32(1)(a) (a) The town of Wheatland.

4.32(1)(b) (b) That part of the village of Genoa City located in the county.

4.32(2) (2) Racine County. That part of Racine County consisting of that part of the town of Burlington comprising U.S. census tract 2600, blocks 3002, 3003, 3005, 3006, 3008, 3009, 3010, 3011, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3025, 3026, 3027, 3028, 4038, 4039, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, and 5045.

4.32(3) (3) Walworth County. That part of Walworth County consisting of all of the following:

4.32(3)(a) (a) The towns of Bloomfield, Delavan, Geneva, Lafayette, Linn, Lyons, and Spring Prairie.

4.32(3)(b) (b) That part of the town of East Troy comprising U.S. census tract 101, blocks 1017, 1022, 1023, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1041, 1042, 1046, 1049, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 3000, 3010, 3011, 3040, 4000, 4001, 4002, 5006, 5015, 5016, 5017, and 5018; and tract 102, blocks 1027, 1028, 1039, 1065, 1066, 1067, 1069, 1073, 1075, 1076, 1077, 1078, 1079, 1082, 1100, and 1101; and tract 200, blocks 2015, 2016, and 2017.

4.32(3)(c) (c) The village of East Troy.

4.32(3)(d) (d) That part of the village of Genoa City located in the county.

4.32(3)(e) (e) The cities of Delavan and Lake Geneva.

4.32 History History: 2011 a. 43.



4.33 Thirty-third assembly district.

4.33  Thirty-third assembly district. All of the following territory constitutes the 33rd assembly district:

4.33(1) (1) Jefferson County. That part of Jefferson County consisting of all of the following:

4.33(1)(a) (a) The towns of Hebron, Jefferson, Oakland, Palmyra, and Sullivan.

4.33(1)(b) (b) That part of the town of Koshkonong comprising U.S. census tract 100602, block 2085; and tract 100900, blocks 2031, 3062, 3066, 3067, 3071, 3072, 3073, 3074, 3075, 3076, 3082, 3083, 3084, 3085, 3088, 3096, 3097, 3098, 3099, 3100, and 3101; and tract 101201, blocks 1001 and 1002; and tract 101300, blocks 1006, 1007, 1009, 2000, 2002, 3000, 3001, 3002, 3003, 3013, 3031, 3035, 3072, 3074, 3075, 3077, 3078, 3080, 3081, and 3082; and tract 101500, blocks 2004, 3015, 3018, 3019, 3021, 3022, 3024, 3025, 3027, 3028, 3054, 4000, and 4001.

4.33(1)(c) (c) The villages of Palmyra and Sullivan.

4.33(1)(d) (d) The cities of Fort Atkinson and Jefferson.

4.33(2) (2) Walworth County. That part of Walworth County consisting of all of the following:

4.33(2)(a) (a) The towns of La Grange and Troy.

4.33(2)(b) (b) That part of the town of East Troy comprising U.S. census tract 101, blocks 1004, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1018, 1019, 1020, 1021, 1024, and 1025; and tract 102, blocks 1005, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, and 2037.

4.33(2)(c) (c) That part of the village of Mukwonago located in the county.

4.33(3) (3) Waukesha County. That part of Waukesha County consisting of all of the following:

4.33(3)(a) (a) The town of Eagle.

4.33(3)(b) (b) That part of the town of Mukwonago comprising U.S. census tract 203802, blocks 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1021, 1022, 1023, 1026, 1027, 1028, 1029, 1030, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4028, 4029, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4044, 4045, 4046, 4047, 4048, 4049, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, 4060, 4061, 4062, and 4063; and tract 203803, blocks 1077, 1088, 1089, 1093, 1094, 1095, 1096, 1099, 1102, and 1104; and tract 203901, blocks 1006, 1009, 1010, 1011, 1020, 1021, 1041, 1044, 1045, 1046, 1048, 1050, 1052, 1054, 1055, 1056, 2010, 2011, 2012, 2013, 2014, 2016, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2039, 2042, and 3013; and tract 203902, blocks 4013, 4015, 4020, 4021, 4022, and 4023; and tract 204002, blocks 1084, 1085, 1099, and 3000.

4.33(3)(c) (c) The village of Eagle.

4.33(3)(d) (d) That part of the village of Mukwonago located in the county.

4.33 History History: 2011 a. 43.



4.34 Thirty-fourth assembly district.

4.34  Thirty-fourth assembly district. All of the following territory constitutes the 34th assembly district:

4.34(1) (1) Whole county. Florence.

4.34(2) (2) Forest County. That part of Forest County consisting of the towns of Alvin, Argonne, Armstrong Creek, Caswell, Crandon, Hiles, Popple River, and Ross.

4.34(3) (3) Oneida County. That part of Oneida County consisting of all of the following:

4.34(3)(a) (a) The towns of Cassian, Crescent, Hazelhurst, Lake Tomahawk, Minocqua, Monico, Newbold, Pelican, Piehl, Pine Lake, Stella, Sugar Camp, Three Lakes, and Woodruff.

4.34(3)(b) (b) The city of Rhinelander.

4.34(4) (4) Vilas County. That part of Vilas County consisting of all of the following:

4.34(4)(a) (a) The towns of Arbor Vitae, Boulder Junction, Cloverland, Conover, Land O'Lakes, Lincoln, Manitowish Waters, Phelps, Plum Lake, Presque Isle, St. Germain, Washington, and Winchester.

4.34(4)(b) (b) The city of Eagle River.

4.34 History History: 2011 a. 43.



4.35 Thirty-fifth assembly district.

4.35  Thirty-fifth assembly district. All of the following territory constitutes the 35th assembly district:

4.35(1) (1) Whole county. Lincoln.

4.35(2) (2) Langlade County. That part of Langlade County consisting of all of the following:

4.35(2)(a) (a) The towns of Ackley, Antigo, Elcho, Neva, Norwood, Parrish, Peck, Polar, Price, Rolling, Summit, Upham, and Vilas.

4.35(2)(b) (b) The city of Antigo.

4.35(3) (3) Marathon County. That part of Marathon County consisting of all of the following:

4.35(3)(a) (a) The towns of Berlin, Hamburg, Harrison, Hewitt, and Plover.

4.35(3)(b) (b) That part of the village of Birnamwood located in the county.

4.35(4) (4) Oneida County. That part of Oneida County consisting of the towns of Enterprise, Little Rice, Lynne, Nokomis, Schoepke, and Woodboro.

4.35(5) (5) Shawano County. That part of Shawano County consisting of all of the following:

4.35(5)(a) (a) The towns of Almon, Aniwa, Birnamwood, and Hutchins.

4.35(5)(b) (b) The villages of Aniwa, Bowler, Eland, and Mattoon.

4.35(5)(c) (c) That part of the village of Birnamwood located in the county.

4.35 History History: 2011 a. 43.



4.36 Thirty-sixth assembly district.

4.36  Thirty-sixth assembly district. All of the following territory constitutes the 36th assembly district:

4.36(1) (1) Whole county. Menominee.

4.36(2) (2) Forest County. That part of Forest County consisting of all of the following:

4.36(2)(a) (a) The towns of Blackwell, Freedom, Laona, Lincoln, Nashville, and Wabeno.

4.36(2)(b) (b) The city of Crandon.

4.36(3) (3) Langlade County. That part of Langlade County consisting of all of the following:

4.36(3)(a) (a) The towns of Ainsworth, Evergreen, Langlade, and Wolf River.

4.36(3)(b) (b) The village of White Lake.

4.36(4) (4) Marinette County. That part of Marinette County consisting of all of the following:

4.36(4)(a) (a) The towns of Amberg, Athelstane, Beaver, Beecher, Dunbar, Goodman, Lake, Middle Inlet, Niagara, Pembine, Porterfield, Silver Cliff, Stephenson, Wagner, and Wausaukee.

4.36(4)(b) (b) The villages of Crivitz and Wausaukee.

4.36(4)(c) (c) The city of Niagara.

4.36(5) (5) Oconto County. That part of Oconto County consisting of all of the following:

4.36(5)(a) (a) The towns of Bagley, Brazeau, Breed, Chase, Doty, Gillett, How, Lakewood, Lena, Maple Valley, Morgan, Mountain, Oconto Falls, Riverview, Spruce, Townsend, and Underhill.

4.36(5)(b) (b) The villages of Lena and Suring.

4.36(5)(c) (c) The cities of Gillett and Oconto Falls.

4.36(6) (6) Shawano County. That part of Shawano County consisting of all of the following:

4.36(6)(a) (a) The towns of Green Valley and Washington.

4.36(6)(b) (b) The village of Cecil.

4.36 History History: 2011 a. 43.



4.37 Thirty-seventh assembly district.

4.37  Thirty-seventh assembly district. All of the following territory constitutes the 37th assembly district:

4.37(1) (1) Columbia County. That part of Columbia County consisting of that part of the city of Columbus located in the county.

4.37(2) (2) Dane County. That part of Dane County consisting of all of the following:

4.37(2)(a) (a) The towns of Bristol and York.

4.37(2)(b) (b) That part of the town of Windsor comprising U.S. census tract 11503, blocks 1011, 1012, 1013, 2001, and 2003; and tract 13200, blocks 5022, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5051, 5052, 5053, 5054, 5055, 5056, 5057, 5058, 5062, 5063, 5064, 5065, 5066, 5067, 5068, 5069, 5070, 5071, 5072, 5073, 5074, 5075, 5076, 5077, 5078, 5079, and 5080; and tract 13301, blocks 1049, 1050, and 1051.

4.37(2)(c) (c) That part of the village of DeForest comprising U.S. census tract 11200, blocks 3018 and 3062; and tract 11402, blocks 3014, 3017, 3019, 3020, 3022, 3023, 3025, 3028, 3059, 3060, 3061, 3062, 3063, 3064, 3066, 3067, 3076, and 3215; and tract 13200, blocks 2054, 2055, 2064, 2065, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2076, 2077, 2079, 2080, 2081, 2084, 2090, 2091, 2092, 3018, 3019, 3020, 3021, 3022, 3023, 3025, 4040, 4041, 4042, 4044, 4045, 4047, 4048, 4049, 4050, 5045, 5046, 5047, 5048, 5049, and 5050; and tract 13301, blocks 1018, 1021, 1022, 1023, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2026, 2027, 2028, 2029, 2030, 2041, and 2042; and tract 13302, blocks 2005, 2006, 2010, 2011, 2012, 2013, 2014, 2015, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3036, 3037, 3040, 3042, 3043, and 3044.

4.37(3) (3) Dodge County. That part of Dodge County consisting of all of the following:

4.37(3)(a) (a) The towns of Elba, Emmet, Lebanon, Portland, and Shields.

4.37(3)(b) (b) That part of the town of Lowell comprising U.S. census tract 961700, blocks 1062, 1063, 1081, 1082, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3011, 3012, 3013, 3019, 3037, 3038, 3039, 3042, 3044, 3048, 3049, 3050, 3053, 3054, 3074, 3075, 3076, 3077, 3078, 3081, 3082, 3092, 3093, 3094, 3095, 3096, 3097, 3098, 3110, and 3111; and tract 961800, blocks 1055, 1056, 1057, 1125, 1126, 1128, 1129, 2011, 2089, 2090, 2137, 2138, 2139, 2140, 2141, 2159, 3000, 3001, 3032, 3033, 3036, 3037, 3042, 3043, 3044, 3047, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4023, 4024, 4034, 4035, 4036, 4037, 4038, 4041, 4045, 4046, 4047, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4069, 4070, 4072, 4073, 4075, 4077, 4078, 4079, and 4080.

4.37(3)(c) (c) The villages of Lowell and Reeseville.

4.37(3)(d) (d) That part of the city of Columbus located in the county.

4.37(3)(e) (e) That part of the city of Watertown located in the county.

4.37(4) (4) Jefferson County. That part of Jefferson County consisting of all of the following:

4.37(4)(a) (a) The town of Ixonia.

4.37(4)(b) (b) The city of Waterloo.

4.37(4)(c) (c) That part of the city of Watertown located in the county.

4.37 History History: 2011 a. 43.



4.38 Thirty-eighth assembly district.

4.38  Thirty-eighth assembly district. All of the following territory constitutes the 38th assembly district:

4.38(1) (1) Dane County. That part of Dane County consisting of all of the following:

4.38(1)(a) (a) The towns of Christiana, Deerfield, and Medina.

4.38(1)(b) (b) The villages of Deerfield, Marshall, and Rockdale.

4.38(1)(c) (c) That part of the village of Cambridge located in the county.

4.38(2) (2) Jefferson County. That part of Jefferson County consisting of all of the following:

4.38(2)(a) (a) The towns of Aztalan, Concord, Farmington, Lake Mills, Milford, Waterloo, and Watertown.

4.38(2)(b) (b) The village of Johnson Creek.

4.38(2)(c) (c) That part of the village of Cambridge located in the county.

4.38(2)(d) (d) That part of the village of Lac La Belle located in the county.

4.38(2)(e) (e) The city of Lake Mills.

4.38(3) (3) Waukesha County. That part of Waukesha County consisting of all of the following:

4.38(3)(a) (a) The town of Oconomowoc.

4.38(3)(b) (b) That part of the town of Summit comprising U.S. census tract 204003, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1024, 1025, 1030, 1040, 1057, 1058, 1059, 2008, 2011, 2012, 2014, and 2015; and tract 204100, blocks 2044, 2045, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3033, 3038, 3039, 3040, 3041, 3042, 3048, 3052, 3053, 3054, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3069, 3070, 3071, 3072, 3073, 3075, 3076, 3077, 4017, 4018, 4019, 4021, 4022, 4023, 4025, 4027, 4028, 4029, 4030, 4031, and 4032; and tract 204200, blocks 5033, 5034, and 5035; and tract 204302, blocks 1023, 1036, 1037, 1038, and 1043.

4.38(3)(c) (c) That part of the village of Lac La Belle located in the county.

4.38(3)(d) (d) The city of Oconomowoc.

4.38 History History: 2011 a. 43.



4.39 Thirty-ninth assembly district.

4.39  Thirty-ninth assembly district. All of the following territory constitutes the 39th assembly district:

4.39(1) (1) Dodge County. That part of Dodge County consisting of all of the following:

4.39(1)(a) (a) The towns of Ashippun, Beaver Dam, Clyman, Herman, Hubbard, Hustisford, Leroy, Lomira, Oak Grove, Rubicon, Theresa, and Williamstown.

4.39(1)(b) (b) That part of the town of Lowell comprising U.S. census tract 960600, block 2120; and tract 961100, blocks 4084, 4085, and 4086; and tract 961800, blocks 1013, 1016, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1078, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1122, 1123, 1124, 1127, 1130, and 2010.

4.39(1)(c) (c) The villages of Brownsville, Clyman, Hustisford, Iron Ridge, Kekoskee, Lomira, Neosho, and Theresa.

4.39(1)(d) (d) The cities of Beaver Dam, Horicon, Juneau, and Mayville.

4.39(1)(e) (e) That part of the city of Hartford located in the county.

4.39(2) (2) Washington County. That part of Washington County consisting of that part of the city of Hartford comprising U.S. census tract 440103, blocks 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1017, 1018, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1073, 1076, 1077, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, and 1087; and tract 440104, blocks 1006 and 1007; and tract 440200, blocks 1001, 1002, 1003, 1004, 1005, 1006, and 1007.

4.39 History History: 2011 a. 43.



4.40 Fortieth assembly district.

4.40  Fortieth assembly district. All of the following territory constitutes the 40th assembly district:

4.40(1) (1) Outagamie County. That part of Outagamie County consisting of that part of the city of New London located in the county.

4.40(2) (2) Shawano County. That part of Shawano County consisting of that part of the city of Marion located in the county.

4.40(3) (3) Waupaca County. That part of Waupaca County consisting of all of the following:

4.40(3)(a) (a) The towns of Caledonia, Dayton, Dupont, Farmington, Fremont, Harrison, Helvetia, Iola, Larrabee, Lind, Little Wolf, Mukwa, Royalton, Scandinavia, St. Lawrence, Union, Waupaca, Weyauwega, and Wyoming.

4.40(3)(b) (b) The villages of Big Falls, Fremont, Iola, Ogdensburg, and Scandinavia.

4.40(3)(c) (c) The cities of Manawa, Waupaca, and Weyauwega.

4.40(3)(d) (d) That part of the city of Marion located in the county.

4.40(3)(e) (e) That part of the city of New London located in the county.

4.40(4) (4) Waushara County. That part of Waushara County consisting of all of the following:

4.40(4)(a) (a) The towns of Aurora, Bloomfield, Leon, Mount Morris, Poysippi, Saxeville, Springwater, and Warren.

4.40(4)(b) (b) The villages of Lohrville, Redgranite, and Wild Rose.

4.40 History History: 2011 a. 43.



4.41 Forty-first assembly district.

4.41  Forty-first assembly district. All of the following territory constitutes the 41st assembly district:

4.41(1) (1) Adams County. That part of Adams County consisting of all of the following:

4.41(1)(a) (a) The towns of Adams, Dell Prairie, Easton, Jackson, Lincoln, New Chester, New Haven, Quincy, and Springville.

4.41(1)(b) (b) The village of Friendship.

4.41(1)(c) (c) The city of Adams.

4.41(1)(d) (d) That part of the city of Wisconsin Dells located in the county.

4.41(2) (2) Columbia County. That part of Columbia County consisting of that part of the city of Wisconsin Dells located in the county.

4.41(3) (3) Fond du Lac County. That part of Fond du Lac County consisting of all of the following:

4.41(3)(a) (a) The town of Ripon.

4.41(3)(b) (b) The city of Ripon.

4.41(4) (4) Green Lake County. That part of Green Lake County consisting of all of the following:

4.41(4)(a) (a) The towns of Berlin, Brooklyn, Green Lake, Mackford, Marquette, Princeton, Seneca, and St. Marie.

4.41(4)(b) (b) The village of Marquette.

4.41(4)(c) (c) The cities of Green Lake, Markesan, and Princeton.

4.41(4)(d) (d) That part of the city of Berlin located in the county.

4.41(5) (5) Juneau County. That part of Juneau County consisting of that part of the city of Wisconsin Dells located in the county.

4.41(6) (6) Marquette County. That part of Marquette County consisting of all of the following:

4.41(6)(a) (a) The towns of Crystal Lake, Harris, Mecan, Montello, Neshkoro, Newton, Oxford, Packwaukee, Shields, Springfield, and Westfield.

4.41(6)(b) (b) The villages of Neshkoro, Oxford, and Westfield.

4.41(6)(c) (c) The city of Montello.

4.41(7) (7) Sauk County. That part of Sauk County consisting of all of the following:

4.41(7)(a) (a) The village of Lake Delton.

4.41(7)(b) (b) That part of the city of Wisconsin Dells located in the county.

4.41(8) (8) Waushara County. That part of Waushara County consisting of that part of the city of Berlin located in the county.

4.41 History History: 2011 a. 43.



4.42 Forty-second assembly district.

4.42  Forty-second assembly district. All of the following territory constitutes the 42nd assembly district:

4.42(1) (1) Columbia County. That part of Columbia County consisting of all of the following:

4.42(1)(a) (a) The towns of Arlington, Columbus, Courtland, Dekorra, Fort Winnebago, Fountain Prairie, Hampden, Leeds, Lodi, Lowville, Marcellon, Otsego, Pacific, Randolph, Scott, Springvale, and Wyocena.

4.42(1)(b) (b) The villages of Arlington, Cambria, Doylestown, Fall River, Friesland, Pardeeville, Poynette, Rio, and Wyocena.

4.42(1)(c) (c) That part of the village of Randolph located in the county.

4.42(1)(d) (d) The city of Lodi.

4.42(2) (2) Dane County. That part of Dane County consisting of all of the following:

4.42(2)(a) (a) The town of Dane.

4.42(2)(b) (b) That part of the town of Windsor comprising U.S. census tract 13200, blocks 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5023, 5059, 5060, and 5061; and tract 13301, blocks 1000, 1001, 1002, 1003, 1008, 1014, and 1015; and tract 13302, blocks 1000, 1001, 1003, 1012, 1015, and 2007.

4.42(2)(c) (c) The village of Dane.

4.42(2)(d) (d) That part of the village of DeForest comprising U.S. census tract 13301, blocks 1004, 1005, 1006, 1007, 1009, 1010, 1011, 1012, 1013, 1016, 1017, 1019, 1020, 1024, 1025, 1036, 1037, 1038, 1052, 1053, 1054, 1055, and 1056; and tract 13302, blocks 1002, 1005, 1008, 1013, 1014, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1030, 1031, 1032, 1034, 2000, 2001, 2002, 2003, 2004, 2016, 2017, and 2037.

4.42(3) (3) Dodge County. That part of Dodge County consisting of all of the following:

4.42(3)(a) (a) The towns of Burnett, Calamus, Chester, Fox Lake, Trenton, and Westford.

4.42(3)(b) (b) That part of the village of Randolph located in the county.

4.42(3)(c) (c) The city of Fox Lake.

4.42(4) (4) Fond du Lac County. That part of Fond du Lac County consisting of all of the following:

4.42(4)(a) (a) The towns of Alto and Metomen.

4.42(4)(b) (b) The villages of Brandon and Fairwater.

4.42(5) (5) Green Lake County. That part of Green Lake County consisting of all of the following:

4.42(5)(a) (a) The towns of Kingston and Manchester.

4.42(5)(b) (b) The village of Kingston.

4.42(6) (6) Marquette County. That part of Marquette County consisting of all of the following:

4.42(6)(a) (a) The towns of Buffalo, Douglas, and Moundville.

4.42(6)(b) (b) The village of Endeavor.

4.42 History History: 2011 a. 43.



4.43 Forty-third assembly district.

4.43  Forty-third assembly district. All of the following territory constitutes the 43rd assembly district:

4.43(1) (1) Dane County. That part of Dane County consisting of all of the following:

4.43(1)(a) (a) The towns of Albion and Rutland.

4.43(1)(b) (b) That part of the town of Dunkirk comprising U.S. census tract 12100, blocks 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1048, 1049, 1050, 1051, 1052, 1053, 1055, 1057, 1058, 1059, 1060, 1061, 1062, 1063, and 1065; and tract 12300, blocks 1041, 1042, 3019, 3021, 3029, 3030, 3031, 3032, 3033, 3039, 4002, 4036, 4037, and 4041.

4.43(1)(c) (c) That part of the village of Oregon comprising U.S. census tract 12501, blocks 1000, 1008, 1014, 1015, 1017, 1018, 1024, 1025, 1026, 1027, 2008, 2009, 2010, 2011, 2013, 2014, 2015, 2020, 2021, 2027, 2028, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2044, 3002, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 4000, 4001, 4002, 4003, 4004, 4005, 4011, 4013, and 4014; and tract 12502, blocks 3001, 3034, 3035, and 3036.

4.43(1)(d) (d) That part of the city of Edgerton located in the county.

4.43(2) (2) Jefferson County. That part of Jefferson County consisting of all of the following:

4.43(2)(a) (a) The towns of Cold Spring and Sumner.

4.43(2)(b) (b) That part of the town of Koshkonong comprising U.S. census tract 100900, blocks 3087, 3094, and 3095; and tract 101201, blocks 1000, 1003, 1004, 1005, 1006, 1007, 1011, 1012, 1015, 1016, 1017, 1018, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1029, 1030, 1031, 1035, 1036, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1056, 1057, 1058, 1059, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, and 2062; and tract 101202, blocks 1000, 1001, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1049, 1050, 1051, 1052, 1053, 1054, and 1055; and tract 101300, blocks 3007, 3008, 3011, 3032, 3036, 3047, 3048, 3049, 3050, 3071, and 3083; and tract 101400, blocks 2002, 2003, 2005, 2032, 2045, 2046, 2047, 2048, 2049, 2052, 2053, 2054, 2058, 2059, 2061, 2062, 2069, 2070, and 2071; and tract 101500, blocks 2003, 2007, 2009, 2023, 2030, 2032, 2033, 2034, 2035, 2036, and 2039; and tract 101600, blocks 2021 and 2022.

4.43(2)(c) (c) That part of the city of Whitewater located in the county.

4.43(3) (3) Rock County. That part of Rock County consisting of all of the following:

4.43(3)(a) (a) The towns of Center, Fulton, Janesville, Lima, Milton, Plymouth, Porter, and Rock.

4.43(3)(b) (b) The village of Footville.

4.43(3)(c) (c) The city of Milton.

4.43(3)(d) (d) That part of the city of Edgerton located in the county.

4.43(4) (4) Walworth County. That part of Walworth County consisting of all of the following:

4.43(4)(a) (a) The town of Whitewater.

4.43(4)(b) (b) That part of the city of Whitewater located in the county.

4.43 History History: 2011 a. 43.



4.44 Forty-fourth assembly district.

4.44  Forty-fourth assembly district. All of the following territory in Rock County constitutes the 44th assembly district:

4.44(1) (1) That part of the town of Harmony comprising U.S. census tract 1202, blocks 3004 and 3095.

4.44(2) (2) That part of the city of Janesville comprising U.S. census tract 100, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, and 1057; and tract 200, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, and 3040; and tract 300, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, and 3027; and tract 400, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, and 4055; and tract 500, blocks 1000, 1001, 1002, 1003, 1005, 1006, 1007, 1008, 1009, 1010, 1013, 1014, 1015, 1018, 1019, 1020, 1022, 1023, 1024, 1025, 1026, 1027, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, and 5031; and tract 600, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, and 2052; and tract 700, blocks 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, and 3027; and tract 800, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, and 4019; and tract 900, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, and 2041; and tract 1000, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, and 2062; and tract 1100, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, and 5018; and tract 1201, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1021, 1022, 1023, 2000, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2023, 2024, 2025, 2026, 2027, 2028, 2030, 2031, 2034, 2035, 2037, 2038, 2039, 2042, 2044, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 3000, 3001, 3004, 3009, 3010, 3012, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3059, 3060, 3062, 3063, 3064, 3065, 3066, 3074, 3075, 3076, 3077, 3078, 3079, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3087, 3088, and 3106; and tract 1202, blocks 1000, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 2003, 2004, 2005, 2006, 2007, 2025, 2026, 2028, 2030, 2031, 2033, 2039, 2042, 2045, 2047, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2064, 2065, 2066, 2067, 2068, 2069, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 3001, 3002, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3078, 3079, 3080, 3081, 3083, and 3084; and tract 1302, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 4019, 4020, 4021, 4022, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, and 5038; and tract 1304, blocks 1046, 1047, 1055, 1056, 1083, 1084, 1092, 1093, 1094, 1098, 1099, 1100, 1101, 1102, 1103, 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1125, 1126, 1127, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3001, 3002, 3003, 3004, 3005, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, and 3015; and tract 1400, blocks 1002, 1003, 1004, 1005, 1006, 1011, 1013, 1014, 1022, 1025, 1026, 1030, 1046, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3012, 3013, 3015, 3017, 3021, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4022, 4028, 4034, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4057, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4072, and 4073.

4.44 History History: 2011 a. 43.



4.45 Forty-fifth assembly district.

4.45  Forty-fifth assembly district. All of the following territory constitutes the 45th assembly district:

4.45(1) (1) Green County. That part of Green County consisting of all of the following:

4.45(1)(a) (a) The towns of Albany, Decatur, Jefferson, Spring Grove, and Sylvester.

4.45(1)(b) (b) That part of the town of Mount Pleasant comprising U.S. census tract 960100, blocks 4052, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, 4071, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4082, 4083, 4084, 4090, 4091, 4092, 4093, 4098, and 4099; and tract 960300, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1032, 1040, 1041, 1042, 1043, 1067, 3019, 3020, 3021, 3022, 3039, and 3040.

4.45(1)(c) (c) The village of Albany.

4.45(1)(d) (d) That part of the city of Brodhead located in the county.

4.45(2) (2) Rock County. That part of Rock County consisting of all of the following:

4.45(2)(a) (a) The towns of Avon, Magnolia, Newark, Spring Valley, and Union.

4.45(2)(b) (b) That part of the town of Beloit comprising U.S. census tract 1700, blocks 1000, 1001, 1002, 1003, 1004, 1005, and 1007; and tract 2000, blocks 2044 and 2046; and tract 2100, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1009, 1011, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1021, 1022, 1023, 1026, 1027, 1029, 1032, 1039, 1040, 1041, 1043, 1045, 1047, 1049, 1053, 1054, 1055, 1061, and 1065; and tract 2200, blocks 1000, 1001, 1002, 1006, 1007, 1008, 1010, 1019, 1020, 1021, 1030, 1031, 1033, 1034, 1036, 1037, 1038, 1040, 1041, 1042, 1044, 1045, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2021, 2024, 2026, 2027, 2028, 2029, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2047, 2048, 2050, 2052, 2053, 2054, 2055, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2070, 2071, 2072, and 2074; and tract 2300, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1011, 1012, 1013, 1014, 1015, 1016, 1019, 1020, 1027, 1028, 1029, 1032, 1034, 1035, 1036, 1037, 2000, 2003, 2004, 2005, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2019, 2020, 2021, 2022, and 2023; and tract 2400, blocks 1031, 1032, 1033, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2015, 2016, 2017, 2018, 2019, 2020, 2021, and 2022; and tract 2500, blocks 1016 and 1017.

4.45(2)(c) (c) The village of Orfordville.

4.45(2)(d) (d) The city of Evansville.

4.45(2)(e) (e) That part of the city of Beloit comprising U.S. census tract 1500, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, and 2062; and tract 1600, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, and 4020; and tract 1700, blocks 1006, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, and 3020; and tract 1800, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, and 4027; and tract 1900, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1022, 1023, 1025, 1026, 1027, 1028, 1029, 1030, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 2004, 2005, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, and 2025; and tract 2000, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2045, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, and 2060; and tract 2100, blocks 1008, 1010, 1012, 1020, 1024, 1025, 1028, 1030, 1031, 1033, 1034, 1035, 1036, 1037, 1038, 1042, 1044, 1046, 1048, 1050, 1051, 1052, 1056, 1057, 1058, 1059, 1060, 1062, 1063, 1064, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, and 3019; and tract 2200, blocks 1003, 1004, 1005, 1009, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1032, 1035, 1039, 1043, 1046, 2019, 2020, 2022, 2023, 2025, 2030, 2031, 2046, 2049, 2051, 2056, 2057, 2067, 2068, 2069, and 2073; and tract 2300, blocks 1008, 1009, 1010, 1017, 1018, 1021, 1022, 1023, 1024, 1025, 1026, 1030, 1031, 1033, 2001, 2002, 2006, 2015, 2016, 2017, 2018, 2024, 2025, 2026, and 2027; and tract 2500, blocks 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, and 2011; and tract 2601, blocks 3007, 3008, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, and 3050; and tract 2602, block 2121.

4.45(2)(f) (f) That part of the city of Brodhead located in the county.

4.45 History History: 2011 a. 43.



4.46 Forty-sixth assembly district.

4.46  Forty-sixth assembly district. All of the following territory in Dane County constitutes the 46th assembly district:

4.46(1) (1) The towns of Pleasant Springs and Sun Prairie.

4.46(2) (2) That part of the town of Cottage Grove comprising U.S. census tract 12001, blocks 1000, 1007, 1009, 1010, 1012, 1013, 1015, 1016, 1017, 1018, 1020, 1024, 1025, 1026, 1027, 1028, 1033, 1034, 1039, 1040, 1041, 1042, 1045, 1049, 1066, 1073, 1074, 1075, 1078, 1081, 1089, 1092, 1095, 2036, 2037, 2038, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3014, 3016, 3017, 3018, 3019, 3023, 3024, 3038, 3067, 3070, 3071, and 3072; and tract 12002, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2038, 2039, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2081, 2082, 2083, 2084, 2085, 3000, 3001, 3002, 3003, 3004, and 3049.

4.46(3) (3) That part of the town of Dunkirk comprising U.S. census tract 12100, blocks 1000, 1001, 1002, 1003, 1004, 1047, 1054, and 1056; and tract 12201, blocks 1000, 2014, 2020, 2021, 2022, 2023, 2024, 2026, 2027, 2028, 2048, and 2050; and tract 12202, blocks 1021, 1022, 1023, 1024, 4021, 4023, 4024, 4025, 4026, 4033, and 4037; and tract 12300, blocks 1009, 1011, 1015, 1022, 1025, 1028, 1032, 1040, 1043, 1045, 1046, 1050, 1051, 1052, 1053, 1054, 1055, 1058, 2035, 3014, 3016, 3018, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3034, 3035, 4000, 4004, 4005, 4006, 4009, and 4043.

4.46(4) (4) The village of Cottage Grove.

4.46(5) (5) The cities of Stoughton and Sun Prairie.

4.46 History History: 2011 a. 43.



4.47 Forty-seventh assembly district.

4.47  Forty-seventh assembly district. All of the following territory in Dane County constitutes the 47th assembly district:

4.47(1) (1) The towns of Blooming Grove, Dunn, and Madison.

4.47(2) (2) That part of the town of Cottage Grove comprising U.S. census tract 11401, blocks 3066 and 3067; and tract 12001, blocks 2010, 2011, 2012, 2025, 2030, 2033, and 2039; and tract 12002, blocks 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1017, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1052, 1053, 1054, 1060, 1062, 2037, 2040, 2041, 2042, 2043, 2044, 2045, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 3005, 3006, 3007, 3008, 3009, 3010, and 4019.

4.47(3) (3) The village of McFarland.

4.47(4) (4) The city of Monona.

4.47(5) (5) That part of the city of Fitchburg comprising U.S. census tract 501, blocks 2001, 2002, 2004, 2007, 2012, 2015, 2016, 2017, 2022, 2023, 2027, 2028, 2029, 3011, and 3012; and tract 503, blocks 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, and 5012; and tract 600, blocks 1016, 1019, 1022, 1023, 1033, 1034, 1035, 1036, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2012, 2013, 2014, 2015, 2016, 3001, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3017, 3018, 3019, 3020, 3021, 3022, 3024, 3025, 3026, and 3027; and tract 1402, blocks 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, and 4014; and tract 1403, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 3010, 3012, 3013, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 3068, 3071, and 3072; and tract 1502, blocks 1015, 1016, 1017, 1018, 1022, 1023, 3005, 3017, 3018, and 3019; and tract 10600, blocks 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1027, and 1028; and tract 10701, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, and 3028; and tract 10702, blocks 1000, 1001, 1002, 1003, 1004, 1014, 1023, 1025, 1026, 1027, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, and 3015.

4.47(6) (6) That part of the city of Madison comprising U.S. census tract 2900, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2011, 2012, 2013, 2014, 2015, 2016, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 3000, 3001, 3002, 3003, 3004, 3005, 3007, 3008, and 3009; and tract 3100, blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3009, 3017, 3019, 3020, 3021, 3022, 3023, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3035, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3059, 3060, 3061, 3062, 3063, 3064, and 3065; and tract 10501, blocks 1000, 1001, 1002, 1003, 1005, 1014, 1017, 1018, 1019, 1020, 1022, 1024, 1025, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2035, 2040, 2042, 2044, 2045, 2046, 2047, 2048, 2050, 2051, 2052, 2053, 2054, 2057, 2058, 2077, 2078, 2084, and 2085; and tract 10502, blocks 1017, 1018, and 1033; and tract 11401, blocks 3029, 3030, 3037, 3050, 3052, 3053, 3054, 3056, 3059, 3069, 3074, 3075, 3076, 3077, 3080, 3081, 3088, 3094, 3095, 3099, 3100, 3101, 3102, 3103, 3104, 3107, 3108, 3110, 3111, 3112, 3113, 3114, 3115, 3116, 3117, 3118, 3119, 3120, 3121, 3123, 3124, and 3125.

4.47 History History: 2011 a. 43.



4.48 Forty-eighth assembly district.

4.48  Forty-eighth assembly district. All of the following territory in Dane County constitutes the 48th assembly district:

4.48(1) (1) The village of Maple Bluff.

4.48(2) (2) That part of the city of Madison comprising U.S. census tract 2000, blocks 1000, 1031, 1032, 1033, 2000, 2001, and 2003; and tract 2200, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, and 3025; and tract 2301, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, and 2026; and tract 2302, blocks 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, and 1042; and tract 2401, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, and 3016; and tract 2402, blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, and 2018; and tract 2500, blocks 1001, 1005, 1006, 1007, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1026, 1027, 1028, 1029, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, and 1088; and tract 2601, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2016, 2017, 2018, 2019, and 2025; and tract 2602, blocks 1000, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, and 3023; and tract 2603, blocks 1000, 1002, 1003, 1004, 1008, 1010, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1026, 1027, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, and 2078; and tract 2700, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3008, 3009, 3010, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3041, and 3042; and tract 2800, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 2000, 2001, 2002, 2003, 2004, 2005, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2016, and 2017; and tract 3001, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, and 5015; and tract 3002, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2016, 2017, and 2018; and tract 3100, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3008, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3018, 3068, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, and 4023; and tract 10200, block 1000; and tract 11200, blocks 3007, 3024, 3025, 3027, 3028, 3029, 3030, 3060, 4015, 4021, 4022, 4024, 4025, 4027, 4029, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4057, 4063, 4064, 4065, 4066, 4067, 4070, 4072, 4073, 4074, 4075, 4076, 4077, 4078, 4082, 4083, 4084, 4088, 4089, 4090, 4091, 4092, and 4093; and tract 11401, blocks 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1046, 1047, 1049, 1050, 1051, 1054, 1055, 1056, 1057, 1060, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2034, 2036, 2037, 2038, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2070, 2071, 2072, 2073, 3002, 3003, 3004, 3006, 3008, 3009, 3010, 3011, 3012, 3013, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3031, 3032, 3033, 3034, 3035, 3036, 3043, 3045, 3048, and 3049; and tract 11402, blocks 1012, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1044, 1049, 1051, 1053, 1054, 1055, 1061, 1065, 1070, 1073, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1094, 1095, 1097, 1098, 1099, 1102, 1104, 1107, 1108, 1109, 1111, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2043, 2044, 2047, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 3035, 3090, 3092, 3094, 3197, 3198, 3203, 3204, 3210, and 3214.

4.48 History History: 2011 a. 43.



4.49 Forty-ninth assembly district.

4.49  Forty-ninth assembly district. All of the following territory constitutes the 49th assembly district:

4.49(1) (1) Whole county. Grant.

4.49(2) (2) Iowa County. That part of Iowa County consisting of all of the following:

4.49(2)(a) (a) That part of the village of Livingston located in the county.

4.49(2)(b) (b) That part of the village of Montfort located in the county.

4.49(2)(c) (c) That part of the village of Muscoda located in the county.

4.49(3) (3) Lafayette County. That part of Lafayette County consisting of all of the following:

4.49(3)(a) (a) The town of Benton.

4.49(3)(b) (b) The village of Benton.

4.49(3)(c) (c) That part of the village of Hazel Green located in the county.

4.49(3)(d) (d) That part of the city of Cuba City located in the county.

4.49(4) (4) Richland County. That part of Richland County consisting of all of the following:

4.49(4)(a) (a) The towns of Akan, Bloom, Dayton, Eagle, Forest, Richwood, and Sylvan.

4.49(4)(b) (b) The villages of Boaz and Yuba.

4.49(4)(c) (c) That part of the village of Viola located in the county.

4.49 History History: 2011 a. 43.



4.50 Fiftieth assembly district.

4.50  Fiftieth assembly district. All of the following territory constitutes the 50th assembly district:

4.50(1) (1) Juneau County. That part of Juneau County consisting of all of the following:

4.50(1)(a) (a) The towns of Armenia, Clearfield, Cutler, Finley, Fountain, Germantown, Kildare, Kingston, Lemonweir, Lindina, Lisbon, Lyndon, Marion, Necedah, Orange, Plymouth, Seven Mile Creek, Summit, and Wonewoc.

4.50(1)(b) (b) The villages of Camp Douglas, Hustler, Lyndon Station, Necedah, Union Center, and Wonewoc.

4.50(1)(c) (c) The cities of Elroy, Mauston, and New Lisbon.

4.50(2) (2) Monroe County. That part of Monroe County consisting of all of the following:

4.50(2)(a) (a) The towns of Clifton and Glendale.

4.50(2)(b) (b) The village of Kendall.

4.50(3) (3) Richland County. That part of Richland County consisting of all of the following:

4.50(3)(a) (a) The towns of Henrietta, Marshall, Richland, Rockbridge, and Westford.

4.50(3)(b) (b) That part of the village of Cazenovia located in the county.

4.50(3)(c) (c) The city of Richland Center.

4.50(4) (4) Sauk County. That part of Sauk County consisting of all of the following:

4.50(4)(a) (a) The towns of Dellona, Excelsior, Ironton, La Valle, Reedsburg, Westfield, Winfield, and Woodland.

4.50(4)(b) (b) The villages of Ironton, La Valle, Loganville, and Rock Springs.

4.50(4)(c) (c) That part of the village of Cazenovia located in the county.

4.50(4)(d) (d) The city of Reedsburg.

4.50(5) (5) Vernon County. That part of Vernon County consisting of the town of Greenwood.

4.50 History History: 2011 a. 43.



4.51 Fifty-first assembly district.

4.51  Fifty-first assembly district. All of the following territory constitutes the 51st assembly district:

4.51(1) (1) Green County. That part of Green County consisting of all of the following:

4.51(1)(a) (a) The towns of Cadiz, Clarno, Jordan, and Monroe.

4.51(1)(b) (b) The village of Browntown.

4.51(1)(c) (c) The city of Monroe.

4.51(2) (2) Iowa County. That part of Iowa County consisting of all of the following:

4.51(2)(a) (a) The towns of Clyde, Dodgeville, Eden, Highland, Linden, Mifflin, Mineral Point, Pulaski, and Wyoming.

4.51(2)(b) (b) The villages of Avoca, Cobb, Highland, Linden, and Rewey.

4.51(2)(c) (c) That part of the village of Blanchardville located in the county.

4.51(2)(d) (d) The cities of Dodgeville and Mineral Point.

4.51(3) (3) Lafayette County. That part of Lafayette County consisting of all of the following:

4.51(3)(a) (a) The towns of Argyle, Belmont, Blanchard, Darlington, Elk Grove, Fayette, Gratiot, Kendall, Lamont, Monticello, New Diggings, Seymour, Shullsburg, Wayne, White Oak Springs, Willow Springs, and Wiota.

4.51(3)(b) (b) The villages of Argyle, Belmont, Gratiot, and South Wayne.

4.51(3)(c) (c) That part of the village of Blanchardville located in the county.

4.51(3)(d) (d) The cities of Darlington and Shullsburg.

4.51(4) (4) Richland County. That part of Richland County consisting of all of the following:

4.51(4)(a) (a) The towns of Buena Vista, Ithaca, Orion, and Willow.

4.51(4)(b) (b) The village of Lone Rock.

4.51(5) (5) Sauk County. That part of Sauk County consisting of all of the following:

4.51(5)(a) (a) The towns of Bear Creek, Franklin, Spring Green, and Washington.

4.51(5)(b) (b) The villages of Lime Ridge, Plain, and Spring Green.

4.51 History History: 2011 a. 43.



4.52 Fifty-second assembly district.

4.52  Fifty-second assembly district. All of the following territory in Fond du Lac County constitutes the 52nd assembly district:

4.52(1) (1) The towns of Byron, Empire, Fond du Lac, Oakfield, and Taycheedah.

4.52(2) (2) That part of the town of Calumet comprising U.S. census tract 42100, blocks 1009, 1010, 1011, 1012, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1067, 1068, 1069, 1070, 1071, 1072, and 1073.

4.52(3) (3) That part of the town of Friendship comprising U.S. census tract 41300, block 1002.

4.52(4) (4) The village of Oakfield.

4.52(5) (5) The city of Fond du Lac.

4.52 History History: 2011 a. 43.



4.53 Fifty-third assembly district.

4.53  Fifty-third assembly district. All of the following territory constitutes the 53rd assembly district:

4.53(1) (1) Dodge County. That part of Dodge County consisting of that part of the city of Waupun located in the county.

4.53(2) (2) Fond du Lac County. That part of Fond du Lac County consisting of all of the following:

4.53(2)(a) (a) The towns of Eldorado, Lamartine, Rosendale, Springvale, and Waupun.

4.53(2)(b) (b) That part of the town of Friendship comprising U.S. census tract 41300, blocks 1000, 1004, 1007, 1008, 1009, 1010, 1011, 1012, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1048, 1049, 1052, 1053, 1054, 1055, 1058, 1061, 1063, 1064, 1065, 1066, 1068, 1069, 1071, 1072, 1075, 1076, 1082, 1083, 1084, 1085, 1091, 1092, 1093, 1124, 1128, 1129, 2024, 2027, 2028, 2038, 2039, 5000, 5002, 5016, 5033, 5035, 5037, 5058, 5060, 5061, and 5069; and tract 41400, blocks 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, and 5040.

4.53(2)(c) (c) The villages of North Fond du Lac and Rosendale.

4.53(2)(d) (d) That part of the city of Waupun located in the county.

4.53(3) (3) Winnebago County. That part of Winnebago County consisting of all of the following:

4.53(3)(a) (a) The towns of Algoma, Black Wolf, Nekimi, Nepeuskun, Omro, Rushford, and Utica.

4.53(3)(b) (b) That part of the town of Oshkosh comprising U.S. census tract 300, blocks 2001, 2003, 2004, 2010, 2014, 2015, 2016, 2017, 2019, 2024, 2041, 2043, and 2046; and tract 400, blocks 1005, 1010, 1014, and 1015; and tract 900, blocks 1000, 1011, 1016, 1017, 1018, 1022, 1023, 1024, 1025, 1028, 1031, 2000, 2001, 2003, 2004, and 2009; and tract 1600, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1015, 1016, 1017, 1018, 1024, 1033, 1043, 1044, 1045, 1046, 1048, 1052, 1055, 1057, 1058, 1059, 1060, 1063, 1067, 1071, 1072, 1073, 1074, 1075, 1076, 1081, 1082, 1083, 1087, 1088, 1091, 1092, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 2000, 2003, 2004, 2005, 2007, 2008, 2009, 2010, 2013, 2014, 2016, 2018, 2019, 2021, 2024, 2026, 2030, 2032, 2033, 2034, 2036, 2046, 2047, 2050, 2052, and 2055; and tract 1700, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1042, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1056, 1057, 1058, 1060, 1061, 1067, 1068, 1069, 1071, 1074, 1075, 1081, 1084, 1085, 1087, 1088, 1089, 1092, 1093, 1094, 1095, 1097, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2011, 2012, 2013, 2016, 2017, 2030, 2032, 2033, 2034, 2038, 2039, 3000, 3001, 3003, 3004, 3006, 3007, 3008, 3010, 3016, 3020, 3021, 3022, 3023, 3025, 3027, 3030, 3031, 3034, 3037, 3038, 3039, 4000, 4001, 4002, 4008, 4009, 4012, 4013, 4015, 4016, 4017, 4018, 4021, and 4027.

4.53(3)(c) (c) The city of Omro.

4.53(3)(d) (d) That part of the city of Oshkosh comprising U.S. census tract 300, blocks 2006, 2007, 2008, 2012, 2013, 2020, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2034, 2035, 2036, and 2037; and tract 400, blocks 1000, 1001, 1002, 1003, 1004, 1006, 1007, 1008, 1009, 1011, 1012, 1013, 1016, 1017, 1018, 1019, 1020, and 1021; and tract 900, blocks 1002, 1012, 1013, 1014, 1015, 1019, 1020, 1021, 1026, 1033, 2005, and 2006; and tract 1600, blocks 1013, 1014, 1019, 1020, 1021, 1022, 1023, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1047, 1049, 1050, 1051, 1053, 1054, 1056, 1061, 1062, 1064, 1065, 1066, 1068, 1069, 1070, 1077, 1078, 1079, 1080, 1084, 1085, 1086, 1089, 1090, 1093, 2001, 2002, 2006, 2011, 2012, 2015, 2017, 2020, 2022, 2023, 2025, 2027, 2028, 2029, 2031, 2035, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2048, 2049, 2051, 2053, 2054, 2056, and 2057; and tract 1700, blocks 1040, 1041, 1043, 1054, 1055, 1059, 1062, 1063, 1064, 1065, 1066, 1070, 1072, 1073, 1076, 1077, 1078, 1079, 1080, 1082, 1083, 1086, 1090, 1091, 1096, 2010, 2014, 2015, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2031, 2035, 2036, 2037, 2040, 3002, 3005, 3009, 3011, 3012, 3013, 3014, 3015, 3017, 3018, 3019, 3024, 3026, 3028, 3029, 3032, 3033, 3035, 3036, 4003, 4004, 4005, 4006, 4007, 4010, 4011, 4014, 4019, 4020, 4022, 4023, 4024, 4025, and 4026.

4.53 History History: 2011 a. 43.



4.54 Fifty-fourth assembly district.

4.54  Fifty-fourth assembly district. All of the following territory in Winnebago County constitutes the 54th assembly district:

4.54(1) (1) That part of the town of Oshkosh comprising U.S. census tract 100, blocks 1000, 1010, 2000, 3017, 3021, and 3022; and tract 200, block 1000; and tract 300, blocks 1000, 2000, 2009, 2038, and 3000; and tract 1500, blocks 1001, 1006, 2000, 2001, and 3000.

4.54(2) (2) That part of the city of Oshkosh comprising U.S. census tract 100, blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3018, 3019, 3020, and 3023; and tract 200, blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, and 3009; and tract 300, blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 2002, 2005, 2011, 2018, 2021, 2022, 2023, 2032, 2033, 2039, 2040, 2042, 2044, 2045, 2047, 2048, 2049, 2050, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, and 3034; and tract 400, blocks 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, and 3019; and tract 500, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, and 6015; and tract 700, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, and 3010; and tract 800, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, and 3011; and tract 900, blocks 1001, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1027, 1029, 1030, 1032, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 2002, 2007, 2008, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, and 2030; and tract 1000, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, and 2045; and tract 1100, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, and 4015; and tract 1200, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, and 2030; and tract 1300, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3023, 3024, and 3025; and tract 1400, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3009, 3010, 3011, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3040, 3041, 3042, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3058, 3059, 3061, 3062, 3063, 3064, 3065, 3066, 3067, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, and 4013; and tract 1500, blocks 1000, 1002, 1003, 1004, 1005, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3048, 3049, and 3050; and tract 1801, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1008, 1009, 1017, 1018, 1019, 1020, 1022, 1023, 1028, 1029, 1030, 1032, 1036, 1038, 1039, 1040, 1041, 1043, 1045, 1048, 1049, 1052, 1053, 1055, 1056, 1059, 1060, 1062, 1064, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1107, 1108, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 3000, 3001, 3002, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, and 3023; and tract 1803, blocks 1018, 1019, 1020, 1021, 1022, 1023, 1025, 1026, 1027, 1030, 1031, 1032, 1033, 1036, 2000, 2001, 2002, 2003, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2015, 2016, 2018, 2019, 2020, 2023, 2025, 2026, 2027, 2029, 2031, 2032, 2033, 2034, 2035, 2042, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3012, 3013, 3014, 3016, 3017, 3018, 3019, 3020, 3021, 3022, and 3023; and tract 1804, blocks 2000, 2001, 2008, 2009, 2016, 2022, 2023, 2026, 2028, 2030, 2031, 2032, and 2033; and tract 1900, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1026, 1028, 1029, 1032, 1046, 1047, 1053, 1054, 1055, 1056, 1057, 1059, 1093, 2010, 2014, 2015, 2016, 2017, 2019, 2020, 2021, 2024, 2025, 2027, 2028, 2029, 2099, 2100, 2101, 2102, 2103, 2106, 2120, 2121, 2122, 2123, 2124, 2240, 2250, 2253, 2254, 2256, 2265, 2266, 2267, 2268, 2270, 2277, and 2295.

4.54 History History: 2011 a. 43.



4.55 Fifty-fifth assembly district.

4.55  Fifty-fifth assembly district. All of the following territory constitutes the 55th assembly district:

4.55(1) (1) Outagamie County. That part of Outagamie County consisting of all of the following:

4.55(1)(a) (a) That part of the town of Grand Chute comprising U.S. census tract 10900, blocks 1028, 1029, 2011, 2015, and 2017; and tract 11000, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2006, 2007, 2008, 2009, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 3003, 3004, 3005, 3006, 3007, 3009, 3014, 3016, 3017, 3023, 3035, 3036, 3037, 3039, 3040, and 3041; and tract 11102, blocks 1005, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2067, 2068, 2069, 2070, 2077, 2078, 2079, 2080, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, and 3026; and tract 12506, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, and 2060.

4.55(1)(b) (b) That part of the town of Greenville comprising U.S. census tract 12601, blocks 1000, 1001, 1002, 1003, 1004, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 2041, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, and 3021.

4.55(1)(c) (c) That part of the city of Appleton comprising U.S. census tract 10900, blocks 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, and 1027; and tract 11000, blocks 2004, 2005, 2010, 2011, 3008, 3011, 3012, 3013, 3015, 3018, 3019, 3020, 3021, 3022, 3024, 3025, 3026, 3031, 3032, 3033, 3034, and 3038; and tract 11102, blocks 2063, 2064, 2065, 2066, 2071, 2072, 2073, 2074, 2075, and 2076.

4.55(2) (2) Winnebago County. That part of Winnebago County consisting of all of the following:

4.55(2)(a) (a) The towns of Clayton and Neenah.

4.55(2)(b) (b) That part of the town of Menasha comprising U.S. census tract 2400, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 3062, 3063, 3064, 3065, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, and 5036; and tract 2601, blocks 1001, 1002, 1003, 1004, 1005, 1035, and 1036; and tract 2700, block 1014; and tract 3400, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1010, 1011, 1012, and 1013; and tract 3702, blocks 1000, 1001, 1003, 1004, 1005, 1006, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1020, 1021, 1024, 1025, 1026, 1027, 1028, 1035, 1036, 1037, 1039, and 1040.

4.55(2)(c) (c) The city of Neenah.

4.55(2)(d) (d) That part of the city of Menasha comprising U.S. census tract 2700, block 1013; and tract 2900, block 1003; and tract 3000, blocks 1005 and 1006.

4.55 History History: 2011 a. 43.



4.56 Fifty-sixth assembly district.

4.56  Fifty-sixth assembly district. All of the following territory constitutes the 56th assembly district:

4.56(1) (1) Outagamie County. That part of Outagamie County consisting of all of the following:

4.56(1)(a) (a) The town of Dale.

4.56(1)(b) (b) That part of the town of Grand Chute comprising U.S. census tract 11101, blocks 4001, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4015, 4018, 4021, 4022, 4023, 4024, 4027, 4033, 4034, 4035, and 4036; and tract 11102, blocks 1000, 1001, 1002, 1003, 1004, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, and 4018; and tract 11400, blocks 1001, 1008, 1018, 1019, 1021, 1022, 1023, 1024, 1025, 2003, 2004, 2005, 2006, 2011, 2012, 2013, 2014, 2015, 2016, 2019, 2020, and 2023; and tract 11502, blocks 4000, 4006, 4007, 4023, 4029, 4030, 4038, 4054, 4060, 4061, 4062, 4067, 4068, 4069, 4071, 4073, 4079, and 4080; and tract 12503, blocks 1000, 1007, 1008, 1012, 1016, 1017, 1021, 1023, 1024, 1033, 1038, 1041, 1043, 2001, 2017, and 2018; and tract 12504, blocks 1000, 1002, 1003, 1006, 1009, 1011, 1012, 1013, 1015, 1016, 1017, 1019, 1020, 1022, 1030, 1031, 1032, 1033, 1036, 1043, 1048, 1049, 1050, 1051, 1052, 2007, 2010, 2031, 2038, 2041, and 2051; and tract 12505, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1051, and 1052; and tract 12506, blocks 2000 and 2001; and tract 13300, blocks 2022, 2081, and 2095.

4.56(1)(c) (c) That part of the town of Greenville comprising U.S. census tract 12601, blocks 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, and 4035; and tract 12602, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2015, 2016, 2017, 2018, 2019, 2020, and 2021.

4.56(1)(d) (d) That part of the city of Appleton comprising U.S. census tract 10500, blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, and 2016; and tract 10601, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1011, 1012, 1013, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2011, 2012, 2013, and 2014; and tract 11101, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 4000, 4002, 4013, 4014, 4016, 4017, 4019, 4020, 4025, 4026, 4028, 4029, 4030, 4031, 4032, and 4037; and tract 11200, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3002, and 3003; and tract 11400, blocks 1000, 1002, 1003, 1004, 1005, 1006, 1007, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1020, 2000, 2001, 2002, 2007, 2008, 2009, 2010, 2017, 2018, 2021, 2022, 2024, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, and 4022; and tract 11501, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3026, 3029, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, and 4023; and tract 11502, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 4001, 4002, 4003, 4004, 4005, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4021, 4022, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4039, 4040, 4055, 4059, 4063, 4064, 4065, 4066, 4070, 4072, and 4074; and tract 11600, block 1002; and tract 12503, blocks 1001, 1002, 1003, 1004, 1005, 1006, 1009, 1010, 1011, 1013, 1014, 1015, 1018, 1019, 1020, 1022, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1034, 1035, 1036, 1037, 1039, 1040, 1042, 1044, 1045, 2000, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, and 2031; and tract 12504, blocks 1001, 1004, 1005, 1007, 1008, 1010, 1014, 1018, 1021, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1034, 1035, 1037, 1038, 1039, 1040, 1041, 1042, 1044, 1045, 1046, 1047, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2008, 2009, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2032, 2033, 2034, 2035, 2036, 2037, 2039, 2040, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2052, 2053, 2054, 2055, 2056, and 2057; and tract 12505, block 1050; and tract 12901, blocks 1023, 1025, 1026, 1028, 1030, 1032, 1033, 1034, 1035, 1036, 1040, and 1042; and tract 12902, blocks 1013, 1016, 1036, and 1043; and tract 13300, blocks 2023, 2024, 2025, 2026, 2027, 2028, 2032, 2033, 2034, 2035, 2036, and 2037.

4.56(2) (2) Winnebago County. That part of Winnebago County consisting of all of the following:

4.56(2)(a) (a) The towns of Poygan, Vinland, Winchester, Winneconne, and Wolf River.

4.56(2)(b) (b) The village of Winneconne.

4.56 History History: 2011 a. 43.



4.57 Fifty-seventh assembly district.

4.57  Fifty-seventh assembly district. All of the following territory constitutes the 57th assembly district:

4.57(1) (1) Outagamie County. That part of Outagamie County consisting of all of the following:

4.57(1)(a) (a) That part of the town of Grand Chute comprising U.S. census tract 10900, block 2016.

4.57(1)(b) (b) That part of the city of Appleton comprising U.S. census tract 10100, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, and 2051; and tract 10200, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, and 5021; and tract 10300, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, and 3014; and tract 10500, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 2011, 2012, 2013, 2014, 2015, 2017, 2018, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, and 4024; and tract 10601, blocks 1014, 1015, 1016, 1017, 1021, 1022, 2015, 2017, 2019, 2020, 2021, 2023, 2024, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, and 3018; and tract 10602, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, and 3026; and tract 10700, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, and 4015; and tract 10800, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, and 2013; and tract 10900, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2012, 2013, 2014, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, and 2036; and tract 11000, blocks 2000, 2001, 2002, 2003, 2020, 2021, 2022, 2023, 2024, 3000, 3001, 3002, 3010, 3027, 3028, 3029, 3030, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020, 6021, 6022, 6023, 6024, 6025, and 6026; and tract 11200, blocks 3000, 3001, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, and 3024; and tract 11300, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, and 4013; and tract 11501, blocks 3012, 3013, 3014, 3015, 3024, 3025, 3027, and 3028; and tract 11600, blocks 3009 and 3035.

4.57(2) (2) Winnebago County. That part of Winnebago County consisting of all of the following:

4.57(2)(a) (a) That part of the town of Menasha comprising U.S. census tract 2500, blocks 1000, 1001, 1002, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1015, 1016, 1017, 1018, 1021, 1023, 1024, 1025, 1026, 1027, 1028, 1030, 1031, 1032, 1033, 1034, 1037, 1038, 1042, 2000, 2001, 2003, 2008, 2010, 2011, 2013, 2014, 2015, 2016, 2018, 2020, 2022, 2025, 2028, 2029, 2031, 2032, 2034, 2035, 3001, 3002, 3003, 4002, 4005, 4009, 4010, 4013, 4017, 4018, 4022, 4023, 4025, and 4026; and tract 2601, blocks 1000, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1018, 1019, 1020, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1031, 1032, 1033, 1034, 1037, 1039, 1040, 1041, 1044, 1045, 1046, 1047, 1050, 1052, 2006, 2008, 2009, 2010, 2013, 2014, 2015, 2017, 2023, 2024, 2025, 2026, 2027, 2032, 2033, 2036, 2045, 2048, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3017, 3018, 3019, 3020, and 3021; and tract 2602, blocks 1000, 1002, 1003, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1016, 1017, 1018, 1019, 1021, 1024, 1025, 1027, 1032, 1033, 1034, 1037, 1038, 1039, 2000, 2001, 2002, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3003, 3005, 3008, 3009, 3015, and 3038; and tract 2800, blocks 1004, 1006, 1007, 1010, 1016, 1017, 1018, 1025, 1026, 1027, 1028, 1029, 1031, 1034, and 1035; and tract 3000, block 2000.

4.57(2)(b) (b) That part of the city of Menasha comprising U.S. census tract 2500, blocks 1019, 1020, 1022, 1029, 1036, 1039, 1040, 1041, 1043, 1044, 1045, 1046, 1047, 4014, 4015, 4021, 4027, and 4028; and tract 2601, blocks 1015, 1016, 1017, 1021, 1029, 1030, 1038, 1042, 1043, 1048, 1049, 1051, 2000, 2001, 2002, 2003, 2004, 2005, 2007, 2011, 2012, 2016, 2018, 2019, 2020, 2021, 2022, 2028, 2029, 2030, 2031, 2034, 2035, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2046, 2047, 3000, 3001, 3010, 3011, 3012, 3013, 3014, 3015, and 3016; and tract 2602, blocks 1001, 1004, 1005, 1015, 1020, 1022, 1023, 1026, 1028, 1029, 1030, 1031, 1035, 1036, 2003, 2004, 2005, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 3002, 3004, 3006, 3007, 3010, 3011, 3012, 3013, 3014, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, and 3037; and tract 2700, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, and 3015; and tract 2800, blocks 1000, 1001, 1002, 1003, 1005, 1008, 1009, 1011, 1012, 1013, 1014, 1015, 1019, 1020, 1021, 1022, 1023, 1024, 1030, 1032, 1033, 1036, 1037, 1038, 1039, 1040, 1041, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, and 4019; and tract 2900, blocks 1000, 1001, 1002, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, and 3015; and tract 3000, blocks 1000, 1001, 1002, 1003, 1004, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, and 2020.

4.57(2)(c) (c) That part of the city of Appleton located in the county.

4.57 History History: 2011 a. 43.



4.58 Fifty-eighth assembly district.

4.58  Fifty-eighth assembly district. All of the following territory in Washington County constitutes the 58th assembly district:

4.58(1) (1) The towns of Polk and West Bend.

4.58(2) (2) That part of the town of Trenton comprising U.S. census tract 400102, blocks 1003, 1004, 1005, 1006, 1009, 1010, 1011, 1014, 1015, 1020, 1021, 1022, 1023, 1024, 1034, 1038, 1040, 2000, and 2005; and tract 400104, blocks 1015, 1016, 1023, and 1034.

4.58(3) (3) The villages of Jackson and Slinger.

4.58(4) (4) That part of the village of Richfield comprising U.S. census tract 450104, blocks 1047, 1061, 1071, and 1072; and tract 460101, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 2000, 2002, 3000, 3001, 3002, 3003, 3004, 3012, 3013, 3014, 3015, and 3016; and tract 460102, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, and 1035.

4.58(5) (5) The city of West Bend.

4.58 History History: 2011 a. 43.



4.59 Fifty-ninth assembly district.

4.59  Fifty-ninth assembly district. All of the following territory constitutes the 59th assembly district:

4.59(1) (1) Calumet County. That part of Calumet County consisting of all of the following:

4.59(1)(a) (a) The towns of Brothertown and New Holstein.

4.59(1)(b) (b) The city of New Holstein.

4.59(2) (2) Fond du Lac County. That part of Fond du Lac County consisting of all of the following:

4.59(2)(a) (a) The towns of Ashford, Auburn, Eden, Forest, Marshfield, and Osceola.

4.59(2)(b) (b) That part of the town of Calumet comprising U.S. census tract 42100, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1013, 1014, 1015, 1016, 1017, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1065, and 1074.

4.59(2)(c) (c) The villages of Campbellsport, Eden, Mount Calvary, and St. Cloud.

4.59(2)(d) (d) That part of the village of Kewaskum located in the county.

4.59(3) (3) Sheboygan County. That part of Sheboygan County consisting of all of the following:

4.59(3)(a) (a) The towns of Greenbush, Lyndon, Mitchell, Russell, and Scott.

4.59(3)(b) (b) The villages of Cascade and Waldo.

4.59(4) (4) Washington County. That part of Washington County consisting of all of the following:

4.59(4)(a) (a) The towns of Addison, Barton, Hartford, Kewaskum, and Wayne.

4.59(4)(b) (b) That part of the village of Kewaskum located in the county.

4.59(4)(c) (c) That part of the city of Hartford comprising U.S. census tract 440103, blocks 1078, 2003, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, and 2041; and tract 440104, blocks 1000, 1001, 1002, 1009, 1010, 1012, 1013, 1014, 1015, 1016, 1017, 1019, 1020, 1021, 1022, 1023, 1030, 1031, 1033, 1036, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1051, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3031, 3032, 3035, 3036, 3037, 3038, 3039, 3041, 3042, 3043, 3044, 3045, 3046, 3048, 3050, 3051, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3061, 3062, 3063, 3064, 3065, and 3069; and tract 440105, blocks 1049, 1050, 1051, 1052, 1053, 1057, 1058, 1059, 1060, 1062, 1066, 1069, 1070, 1072, 1073, 1074, 1075, 1076, 2001, 2002, 2003, 2009, 2010, 2013, 2018, 2022, 2025, 2026, 2027, 2028, 2032, 2033, 2035, 2046, 2049, 2050, 2051, 2052, 2055, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2068, 2069, and 2070; and tract 440200, blocks 1000, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, and 4013; and tract 450106, blocks 2010 and 2012.

4.59 History History: 2011 a. 43.



4.60 Sixtieth assembly district.

4.60  Sixtieth assembly district. All of the following territory constitutes the 60th assembly district:

4.60(1) (1) Ozaukee County. That part of Ozaukee County consisting of all of the following:

4.60(1)(a) (a) The towns of Belgium, Cedarburg, Fredonia, Port Washington, and Saukville.

4.60(1)(b) (b) The villages of Belgium, Fredonia, and Saukville.

4.60(1)(c) (c) That part of the village of Newburg located in the county.

4.60(1)(d) (d) The cities of Cedarburg and Port Washington.

4.60(2) (2) Washington County. That part of Washington County consisting of all of the following:

4.60(2)(a) (a) The towns of Farmington and Jackson.

4.60(2)(b) (b) That part of the town of Trenton comprising U.S. census tract 400102, blocks 1000, 1001, 1002, 1012, 1013, 1016, 1017, 1018, 1019, 1035, 1036, 1037, 1041, 2002, 2019, and 2020; and tract 400104, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1009, 1010, 1013, 1020, 1041, 2000, 2001, 2007, 2011, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 3000, 3001, 3002, 3003, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3021, 3024, 3027, 3028, and 3029.

4.60(2)(c) (c) That part of the village of Newburg located in the county.

4.60 History History: 2011 a. 43.



4.61 Sixty-first assembly district.

4.61  Sixty-first assembly district. All of the following territory in Kenosha County constitutes the 61st assembly district:

4.61(1) (1) The towns of Brighton, Bristol, Paris, Randall, and Salem.

4.61(2) (2) That part of the town of Somers comprising U.S. census tract 601, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1022, 1025, 1026, 1029, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3012, 3013, 3016, 3019, 3021, 3022, 3023, 3025, 3031, 3032, 3033, 3038, 3039, 3040, 3041, 3044, 3045, 3046, 3047, 3048, 3068, 3076, 3077, 3078, 3080, 3081, 3082, 3083, 3084, 3085, 3086, 3089, 3090, 3095, 3097, 3101, 3102, 3103, 4002, 4007, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, and 5018; and tract 700, blocks 2011, 2012, 2013, 2014, 2015, 2018, 2019, 2077, 2078, 2080, 2081, 2082, 2092, 2095, 2098, 2099, and 2101; and tract 2601, blocks 1001, 1020, and 1021.

4.61(3) (3) The villages of Bristol, Paddock Lake, Pleasant Prairie, Silver Lake, and Twin Lakes.

4.61 History History: 2011 a. 43.



4.62 Sixty-second assembly district.

4.62  Sixty-second assembly district. All of the following territory in Racine County constitutes the 62nd assembly district:

4.62(1) (1) The towns of Norway and Raymond.

4.62(2) (2) The villages of North Bay and Wind Point.

4.62(3) (3) That part of the village of Caledonia comprising U.S. census tract 1201, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, and 1022; and tract 1400, block 8001; and tract 1501, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, and 3026; and tract 1502, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, and 6010; and tract 1504, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2000, 2001, 2002, 2003, 2004, 2005, 2006, and 2011; and tract 1505, blocks 1000, 1002, 1003, 1004, 1006, 1015, 1016, 1017, 1018, 1019, 1020, 1027, 2008, 2016, 2017, 2018, 3000, 3001, and 3002; and tract 1601, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4034, and 4035; and tract 1602, blocks 1000, 1001, 1002, 1005, 1006, 1008, 1009, 1010, 1013, 1014, 1015, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2018, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2035, 2036, 2037, 2038, 2039, 2045, and 2048.

4.62(4) (4) That part of the village of Mount Pleasant comprising U.S. census tract 600, blocks 1011 and 1012; and tract 1100, blocks 1000, 1001, 1003, 1015, 2000, 2003, and 2004; and tract 1201, blocks 1009, 1023, 1024, 1025, 1029, 1030, 1031, 1032, and 1037; and tract 1202, blocks 5000, 5002, 5010, 5012, 5022, 5024, 5025, and 5027; and tract 1705, blocks 2000, 2001, 2002, 2003, and 2004.

4.62(5) (5) That part of the city of Racine comprising U.S. census tract 600, blocks 1008, 1009, 1010, 1021, 2004, 2005, 2006, 2007, 2008, 2012, and 2013; and tract 1001, blocks 1000, 1001, 1002, 1003, 1004, 1008, 1010, and 1015; and tract 1002, blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, and 3015; and tract 1003, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, and 1015; and tract 1100, blocks 1002, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1016, 2005, 2006, 2007, 2008, 2009, 2010, 2012, 2015, 3000, 3001, 3002, 3003, 3008, 3009, 3010, 3011, 3013, 3014, 3015, 3016, 3017, 3018, 3021, 3022, 3023, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, and 6009; and tract 1201, blocks 1006, 1008, 1026, 1027, 1028, 1033, 1034, 1035, 1036, 1038, 2000, and 3003; and tract 1202, blocks 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 5001, 5003, 5004, 5005, 5007, 5008, 5009, 5011, 5013, 5020, 5021, 5026, 5028, 5029, 5030, 5031, 5032, and 5033; and tract 1400, blocks 1000, 1001, 1002, 1003, 1004, 1010, 1013, 1014, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 7000, 7001, 7002, 7003, 7004, 7005, 7006, 7007, 7008, 7009, 7010, 7011, 7012, 7013, 7014, 7015, 8000, 8002, 8003, 8004, 8005, 8006, and 8007; and tract 1504, blocks 2007, 2008, 2009, 2010, 2012, 2013, 2014, and 2015; and tract 1505, blocks 3003 and 3004; and tract 1602, blocks 1003, 1004, 1007, 1026, 2005, 2017, 2019, 2040, 2041, 2042, 2043, 2046, and 2047.

4.62 History History: 2011 a. 43.



4.63 Sixty-third assembly district.

4.63  Sixty-third assembly district. All of the following territory constitutes the 63rd assembly district:

4.63(1) (1) Racine County. That part of Racine County consisting of all of the following:

4.63(1)(a) (a) The towns of Dover and Yorkville.

4.63(1)(b) (b) That part of the town of Burlington comprising U.S. census tract 2401, blocks 1000, 1001, 1002, 1004, 1005, 1006, 1007, 1008, 1009, 1012, 1013, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1039, 1040, 1041, 1043, 1044, 1045, 1046, 1047, 1049, 1050, 1051, 1052, 1053, 1055, 1062, 1063, 2007, 2008, 3003, 3004, 3006, 3007, 3009, 3012, 3014, 3025, 3042, 3043, 4015, 4016, and 4019; and tract 2402, blocks 1055, 2002, 2012, 2014, 2015, 2017, 2021, 2022, 2078, 2079, 2080, 3000, 3001, 3002, 3003, 3004, 3005, 3007, 3008, 3009, 3020, 3022, 3024, 3029, 3030, 3031, and 3033; and tract 2600, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 3000, 3001, 3004, 3007, 3012, 3024, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4011, 4012, 4022, 4024, 4029, 4030, 4031, 4032, 4033, 4034, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4052, 4053, 4054, 4055, 4056, 4057, 4058, 4059, and 4060; and tract 2702, blocks 2077, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, and 2089.

4.63(1)(c) (c) The villages of Rochester, Sturtevant, and Union Grove.

4.63(1)(d) (d) That part of the village of Caledonia comprising U.S. census tract 1601, block 4033; and tract 1602, blocks 1011, 1012, 1016, 1017, 1022, 1023, 1024, 1025, 1027, 1028, 1030, 1031, 2034, and 2044.

4.63(1)(e) (e) That part of the village of Mount Pleasant comprising U.S. census tract 904, blocks 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3014, 3015, 3016, 3019, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, and 4015; and tract 1001, blocks 1009, 1017, 2005, 3002, and 3003; and tract 1100, blocks 2001, 2002, 2011, 2013, 2014, 3004, 3005, 3006, 3007, 3012, 3019, and 3020; and tract 1602, block 1029; and tract 1701, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1015, 1017, 1018, 1021, 1022, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, and 3010; and tract 1702, blocks 4014, 4015, 4016, 4027, 4028, 4029, 5000, 5001, 5002, 5003, and 5007; and tract 1703, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3024, 3028, 3029, 3030, 3031, 3032, and 3033; and tract 1705, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, and 2016; and tract 1706, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, and 3017.

4.63(1)(f) (f) That part of the city of Burlington located in the county.

4.63(2) (2) Walworth County. That part of Walworth County consisting of that part of the city of Burlington located in the county.

4.63 History History: 2011 a. 43.



4.64 Sixty-fourth assembly district.

4.64  Sixty-fourth assembly district. All of the following territory constitutes the 64th assembly district:

4.64(1) (1) Kenosha County. That part of Kenosha County consisting of all of the following:

4.64(1)(a) (a) That part of the town of Somers comprising U.S. census tract 100, blocks 1000, 1001, 1002, 1003, 1004, 1010, 1017, 1018, 1021, 1024, 1025, 1026, 1027, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2019, 2020, 2022, 2023, 2025, 2026, 2029, 2030, 2035, 2036, 2038, 2042, 2044, 2045, 2046, 2047, 2050, 2051, 3000, 3001, 3002, 3004, 3005, 3007, 3008, 3009, 4000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, and 5021; and tract 300, blocks 1001, 1007, and 1018; and tract 500, blocks 2002, 2006, 2007, 4002, 4009, 4018, 4022, 4023, 4033, 4034, and 4036; and tract 601, blocks 3027, 3054, 3061, 3064, 3070, 3104, 3106, 3107, 3108, 4000, 4001, 4003, 4004, 4005, 4006, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, and 4027; and tract 602, blocks 1001, 1004, 1005, 1010, 1011, 1013, 1015, 1016, 1025, 1026, 1027, 1030, 1031, 1032, 1035, 1039, 1046, 1049, 1050, 1052, 1053, 1054, 1055, 1057, 1066, 1067, 1074, 1075, 1076, 1077, 2000, 2001, 2002, 2005, 2013, 2015, 2017, 2021, 2022, 2023, 2030, 2035, 2036, 2037, 2042, 2043, 2048, 2049, 2051, 2056, 2057, 2061, 3000, 3001, 3006, 3007, 3015, 4002, 4003, 4006, 4008, 4009, 4012, 4015, and 4018; and tract 700, blocks 2002, 2003, 2005, 2006, 2007, 2023, 2025, 2031, 2032, 2034, 2035, 2036, 2039, 2050, 2053, 2058, 2060, 2064, 2065, 2066, 2068, 2070, 2076, 2085, 2086, 2087, 2088, 2090, 2103, and 3007; and tract 1300, blocks 4019, 4020, and 4021; and tract 1400, blocks 6002, 6007, 6008, 6014, 6015, 6016, 6026, 6027, 6028, 6036, and 6046; and tract 2601, blocks 1000, 1036, 2001, 2003, 2004, 2005, 2007, 2063, 2064, and 3000.

4.64(1)(b) (b) That part of the city of Kenosha comprising U.S. census tract 100, blocks 1005, 1006, 1007, 1008, 1009, 1011, 1012, 1013, 1014, 1015, 1016, 1019, 1020, 1022, 1023, 1028, 2015, 2016, 2017, 2018, 2021, 2024, 2027, 2028, 2031, 2032, 2033, 2034, 2037, 2039, 2040, 2041, 2043, 2048, 2049, 2052, 3003, and 3006; and tract 300, blocks 1002, 1003, 1004, 1005, 1006, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1034, 2000, 2001, 2002, 2010, 2011, 2012, 2013, 2014, 2015, 2018, 2021, and 2022; and tract 400, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, and 4033; and tract 500, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 2000, 2001, 2003, 2004, 2005, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 4000, 4001, 4003, 4004, 4005, 4006, 4007, 4008, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4019, 4020, 4021, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4035, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, and 5015; and tract 601, blocks 1021, 1023, 1024, 1027, 1028, 1030, 3011, 3014, 3015, 3017, 3018, 3020, 3024, 3026, 3028, 3029, 3030, 3034, 3035, 3036, 3037, 3042, 3043, 3049, 3050, 3051, 3052, 3053, 3055, 3056, 3057, 3058, 3059, 3060, 3062, 3063, 3065, 3066, 3067, 3069, 3071, 3072, 3073, 3074, 3075, 3079, 3087, 3088, 3091, 3092, 3093, 3094, 3096, 3098, 3099, 3100, and 3105; and tract 602, blocks 1000, 1002, 1003, 1006, 1007, 1008, 1009, 1012, 1014, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1028, 1029, 1033, 1034, 1036, 1037, 1038, 1040, 1041, 1042, 1043, 1044, 1045, 1047, 1048, 1051, 1056, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1068, 1069, 1070, 1071, 1072, 1073, 2003, 2004, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2014, 2016, 2018, 2019, 2020, 2024, 2025, 2026, 2027, 2028, 2029, 2031, 2032, 2033, 2034, 2038, 2039, 2040, 2041, 2044, 2045, 2046, 2047, 2050, 2052, 2053, 2054, 2055, 2058, 2059, 2060, 2062, 2063, 3002, 3003, 3004, 3005, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3016, 3017, 3018, 3019, 4000, 4001, 4004, 4005, 4007, 4010, 4011, 4013, 4014, 4016, and 4017; and tract 700, blocks 2000, 2001, 2004, 2008, 2009, 2010, 2016, 2017, 2020, 2021, 2022, 2024, 2026, 2027, 2028, 2029, 2030, 2033, 2037, 2038, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2051, 2052, 2054, 2055, 2056, 2057, 2059, 2061, 2062, 2063, 2067, 2069, 2071, 2072, 2073, 2074, 2075, 2079, 2083, 2084, 2089, 2091, 2093, 2094, 2096, 2097, 2100, 2102, 3001, 3002, 3005, 3006, 3008, 3009, and 3010; and tract 1300, blocks 1006, 1007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4022, and 4023; and tract 1400, blocks 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3021, 3022, 3023, 3027, 3028, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4017, 4018, 4019, 4020, 4021, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5014, 5015, 5016, 5017, 6000, 6001, 6003, 6004, 6005, 6006, 6009, 6010, 6011, 6012, 6013, 6017, 6018, 6019, 6020, 6021, 6022, 6023, 6024, 6025, 6029, 6030, 6031, 6032, 6033, 6034, 6035, 6037, 6038, 6039, 6040, 6041, 6044, and 6045; and tract 1500, blocks 5007 and 5020; and tract 2500, blocks 1003, 1004, 1005, 1006, 1010, 1011, 1014, 1017, 1022, 1023, 1024, 1026, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1041, 1049, 1050, 1051, 1052, 1054, 1057, 1058, 1059, 1061, and 1066; and tract 2601, blocks 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1022, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1049, 1052, 1053, 1054, 1055, 2000, 2002, 2006, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2041, 2042, 2043, 2044, 2045, 2047, 2051, 2052, 2053, 2056, 2057, 2058, 2059, 2062, 2065, 2066, 2067, 2069, 2070, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, and 3020; and tract 2602, blocks 3012, 3013, 3014, 3017, 3018, 3019, 3020, 3023, 3025, 3027, 3029, 3031, 3034, and 3120; and tract 2700, blocks 1000, 1001, 1004, 1014, 1018, 1019, 1021, 1022, 1023, 1024, 1036, 1038, 1040, 1041, 1042, 1043, 1044, 1046, 1048, 1049, 1050, 1052, 1053, 1057, 1058, 1059, 1063, 1065, 1066, 1067, 1068, 1069, 1071, 1074, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1121, 1122, 1123, 1124, 1125, 1126, and 1127; and tract 2800, blocks 1057, 1060, and 1061.

4.64(2) (2) Racine County. That part of Racine County consisting of all of the following:

4.64(2)(a) (a) The village of Elmwood Park.

4.64(2)(b) (b) That part of the village of Mount Pleasant comprising U.S. census tract 700, blocks 2012 and 2013; and tract 800, blocks 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1013, 1014, 1015, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 3000, 3001, 3002, 3003, 3004, 3009, 3010, 3011, 3012, 3014, 3015, 3016, 3017, 3018, 3019, 3026, 3027, 3033, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 4002, and 5003; and tract 901, blocks 3023 and 3031; and tract 903, blocks 1015, 1017, 1019, 1020, 1026, 1027, 1028, 1031, 2002, 2003, 3000, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 4003, 4007, 4010, 4012, 4013, 4014, 4015, 4016, and 4017; and tract 904, blocks 1000, 1001, 1002, 2001, 2005, 3000, 4000, 4001, 4002, 4003, 4004, 4005, 4006, and 4016.

4.64(2)(c) (c) That part of the city of Racine comprising U.S. census tract 800, block 3034; and tract 903, blocks 1016, 1018, 1029, 1030, 2000, 2001, 2004, 3001, 3002, 4000, 4001, 4002, 4004, 4005, 4006, 4008, 4009, and 4011; and tract 904, blocks 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2002, 2003, 2004, 2006, 3013, 3017, 3018, and 3020.

4.64 History History: 2011 a. 43.



4.65 Sixty-fifth assembly district.

4.65  Sixty-fifth assembly district. All of the following territory in Kenosha County constitutes the 65th assembly district: that part of the city of Kenosha comprising U.S. census tract 300, blocks 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2016, 2017, 2019, 2020, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, and 3023; and tract 400, blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, and 2015; and tract 700, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 3000, 3003, 3004, 3011, 3012, 3013, 3014, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, and 5011; and tract 800, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, and 3021; and tract 900, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 5000, 5001, 5002, 5003, 5004, and 5005; and tract 1000, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, and 2054; and tract 1100, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, and 3020; and tract 1200, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, and 4021; and tract 1300, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, and 2019; and tract 1400, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3000, 3001, 4000, 4001, 4002, 4003, 4004, 4014, 4015, 4016, 5000, 5001, 5002, 5012, and 5013; and tract 1500, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, and 5026; and tract 1600, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, and 3016; and tract 1700, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, and 3013; and tract 1800, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, and 2017; and tract 1900, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, and 3022; and tract 2000, blocks 1009, 2010, and 2011; and tract 2100, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3014, 3015, 4000, 4003, 4004, 4005, 4006, 4007, and 4008; and tract 2200, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, and 3029; and tract 2300, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3008, 3009, 3010, 3011, 3012, 3014, 3015, 3016, 3018, 3019, 3022, 3025, 3026, 3027, 3028, 4000, 4001, 4002, 4003, 4004, 4005, 4007, 4008, 4013, 4014, 4015, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, and 5016; and tract 2400, blocks 1000, 1001, 1002, 1003, 1018, 1021, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2018, 2020, 2021, 2022, 3002, 3005, 3007, 3008, 3010, 3011, 3012, 3013, 3017, 3019, 3020, 3021, 3022, 3023, 3024, and 3028.

4.65 History History: 2011 a. 43.



4.66 Sixty-sixth assembly district.

4.66  Sixty-sixth assembly district. All of the following territory in Racine County constitutes the 66th assembly district: that part of the city of Racine comprising U.S. census tract 100, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, and 1042; and tract 200, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, and 6012; and tract 300, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, and 4009; and tract 400, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, and 4035; and tract 500, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, and 6009; and tract 600, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, and 6020; and tract 700, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, and 5020; and tract 800, blocks 1000, 1001, 1002, 1003, 1012, 1016, 3005, 3006, 3007, 3008, 3013, 3020, 3021, 3022, 3023, 3024, 3025, 3028, 3029, 3030, 3031, 3032, 4000, 4001, 4003, 4004, 4005, 4006, 4007, 5000, 5001, 5002, 5004, 5005, 5006, and 5007; and tract 901, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3032, 3033, 3034, 3035, 3036, and 3037; and tract 903, blocks 1000, 1001, 1002, 1003, 1004, 1006, 1007, and 1009; and tract 1001, blocks 1005, 1006, 1007, 1011, 1012, 1013, 1014, 1016, 1018, 2000, 2001, 2002, 2003, 2004, 2006, 2007, 2008, 3000, 3001, and 3004; and tract 1002, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 3016, 3017, 3018, 3019, 3020, 3021, 3022, and 3023; and tract 1003, blocks 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, and 4012; and tract 1201, blocks 1007, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3004, 3005, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, and 4013; and tract 1202, blocks 1000, 1001, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2018, 2019, 2020, 2021, 2022, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 5006, 5014, 5015, 5016, 5017, 5018, 5019, and 5023; and tract 1301, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, and 4013; and tract 1302, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, and 5012; and tract 1701, blocks 1006, 1014, 1016, 1019, and 1020.

4.66 History History: 2011 a. 43.



4.67 Sixty-seventh assembly district.

4.67  Sixty-seventh assembly district. All of the following territory constitutes the 67th assembly district:

4.67(1) (1) Barron County. That part of Barron County consisting of that part of the village of New Auburn located in the county.

4.67(2) (2) Chippewa County. That part of Chippewa County consisting of all of the following:

4.67(2)(a) (a) The towns of Anson, Arthur, Auburn, Birch Creek, Bloomer, Cleveland, Colburn, Cooks Valley, Delmar, Eagle Point, Estella, Goetz, Howard, Lake Holcombe, Ruby, Sampson, Tilden, Wheaton, and Woodmohr.

4.67(2)(b) (b) The village of Cadott.

4.67(2)(c) (c) That part of the village of New Auburn located in the county.

4.67(2)(d) (d) The cities of Bloomer, Chippewa Falls, and Cornell.

4.67(3) (3) Dunn County. That part of Dunn County consisting of all of the following:

4.67(3)(a) (a) The towns of Colfax, Elk Mound, Grant, Hay River, Otter Creek, Red Cedar, Sand Creek, Sheridan, Sherman, Spring Brook, Tainter, and Wilson.

4.67(3)(b) (b) The villages of Colfax, Elk Mound, Ridgeland, and Wheeler.

4.67 History History: 2011 a. 43.



4.68 Sixty-eighth assembly district.

4.68  Sixty-eighth assembly district. All of the following territory constitutes the 68th assembly district:

4.68(1) (1) Chippewa County. That part of Chippewa County consisting of all of the following:

4.68(1)(a) (a) The towns of Edson, Hallie, Lafayette, and Sigel.

4.68(1)(b) (b) The villages of Boyd and Lake Hallie.

4.68(1)(c) (c) That part of the city of Eau Claire comprising U.S. census tract 10100, blocks 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1028, 1030, 1033, 1034, 1039, 1040, 1041, 1042, 1043, 1050, 1051, 1053, 1056, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2028, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2052, 2053, 2054, 2057, 2058, 2059, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2092, and 2093.

4.68(1)(d) (d) That part of the city of Stanley located in the county.

4.68(2) (2) Clark County. That part of Clark County consisting of all of the following:

4.68(2)(a) (a) The towns of Butler, Eaton, Foster, Hendren, Hixon, Longwood, Mead, Mentor, Reseburg, Seif, Warner, Withee, and Worden.

4.68(2)(b) (b) The village of Withee.

4.68(2)(c) (c) The cities of Greenwood and Thorp.

4.68(2)(d) (d) That part of the city of Stanley located in the county.

4.68(3) (3) Eau Claire County. That part of Eau Claire County consisting of all of the following:

4.68(3)(a) (a) The towns of Bridge Creek, Clear Creek, Fairchild, Lincoln, Ludington, Otter Creek, Seymour, and Wilson.

4.68(3)(b) (b) The villages of Fairchild and Fall Creek.

4.68(3)(c) (c) The cities of Altoona and Augusta.

4.68(3)(d) (d) That part of the city of Eau Claire comprising U.S. census tract 301, blocks 1000, 1001, 1002, 1006, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1017, 1019, 1022, 1023, 1027, 1037, 1038, 2053, and 2061; and tract 501, blocks 3002 and 3020; and tract 502, blocks 1000, 1001, 1002, 1011, 2002, 2003, 2006, 2007, 2020, 2021, 3001, 3002, 3004, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3038, 3039, 3040, 3041, 3042, and 3048; and tract 600, block 5002.

4.68(4) (4) Jackson County. That part of Jackson County consisting of the towns of Cleveland and Garfield.

4.68(5) (5) Trempealeau County. That part of Trempealeau County consisting of all of the following:

4.68(5)(a) (a) The town of Sumner.

4.68(5)(b) (b) The city of Osseo.

4.68 History History: 2011 a. 43.



4.69 Sixty-ninth assembly district.

4.69  Sixty-ninth assembly district. All of the following territory constitutes the 69th assembly district:

4.69(1) (1) Clark County. That part of Clark County consisting of all of the following:

4.69(1)(a) (a) The towns of Beaver, Colby, Dewhurst, Fremont, Grant, Green Grove, Hewett, Hoard, Levis, Loyal, Lynn, Mayville, Pine Valley, Sherman, Sherwood, Unity, Washburn, Weston, and York.

4.69(1)(b) (b) The villages of Curtiss and Granton.

4.69(1)(c) (c) That part of the village of Dorchester located in the county.

4.69(1)(d) (d) That part of the village of Unity located in the county.

4.69(1)(e) (e) The cities of Loyal, Neillsville, and Owen.

4.69(1)(f) (f) That part of the city of Abbotsford located in the county.

4.69(1)(g) (g) That part of the city of Colby located in the county.

4.69(2) (2) Marathon County. That part of Marathon County consisting of all of the following:

4.69(2)(a) (a) The towns of Brighton, Cleveland, Eau Pleine, Frankfort, Hull, McMillan, Spencer, and Wien.

4.69(2)(b) (b) The villages of Edgar, Fenwood, Spencer, and Stratford.

4.69(2)(c) (c) That part of the village of Dorchester located in the county.

4.69(2)(d) (d) That part of the village of Unity located in the county.

4.69(2)(e) (e) That part of the city of Abbotsford located in the county.

4.69(2)(f) (f) That part of the city of Colby located in the county.

4.69(2)(g) (g) That part of the city of Marshfield located in the county.

4.69(3) (3) Wood County. That part of Wood County consisting of all of the following:

4.69(3)(a) (a) The towns of Cameron, Cary, Lincoln, and Rock.

4.69(3)(b) (b) That part of the city of Marshfield comprising U.S. census tract 10200, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 3007, 3008, and 3015; and tract 10300, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2029, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, and 4020; and tract 10400, blocks 2025, 2027, 2030, 2032, 2034, 2035, 2042, 2043, 2044, 2046, 2047, 2048, 2049, 2055, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3031, 3032, 3033, 3034, 3035, 3036, 3038, 3039, 3041, 3042, 3043, 3044, 3045, 3046, and 3047; and tract 10500, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3022, and 3023; and tract 10600, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5047, and 5048; and tract 10700, blocks 1000, 1025, 1026, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1068, 1069, 1070, and 2003.

4.69 History History: 2011 a. 43.



4.70 Seventieth assembly district.

4.70  Seventieth assembly district. All of the following territory constitutes the 70th assembly district:

4.70(1) (1) Jackson County. That part of Jackson County consisting of the towns of Bear Bluff, City Point, Knapp, Manchester, and Millston.

4.70(2) (2) Monroe County. That part of Monroe County consisting of all of the following:

4.70(2)(a) (a) The towns of Byron, Grant, Greenfield, La Grange, Lafayette, Lincoln, Little Falls, New Lyme, Oakdale, Scott, and Sparta.

4.70(2)(b) (b) The villages of Oakdale, Warrens, and Wyeville.

4.70(2)(c) (c) The cities of Sparta and Tomah.

4.70(3) (3) Portage County. That part of Portage County consisting of all of the following:

4.70(3)(a) (a) The towns of Carson, Dewey, Eau Pleine, and Hull.

4.70(3)(b) (b) The village of Junction City.

4.70(3)(c) (c) That part of the village of Milladore located in the county.

4.70(4) (4) Wood County. That part of Wood County consisting of all of the following:

4.70(4)(a) (a) The towns of Arpin, Cranmoor, Dexter, Hansen, Hiles, Milladore, Port Edwards, Remington, Richfield, Rudolph, Seneca, Sherry, Sigel, and Wood.

4.70(4)(b) (b) The villages of Arpin, Rudolph, and Vesper.

4.70(4)(c) (c) That part of the village of Milladore located in the county.

4.70(4)(d) (d) The cities of Nekoosa and Pittsville.

4.70 History History: 2011 a. 43.



4.71 Seventy-first assembly district.

4.71  Seventy-first assembly district. All of the following territory in Portage County constitutes the 71st assembly district:

4.71(1) (1) The towns of Alban, Amherst, Belmont, Buena Vista, Lanark, Linwood, New Hope, Plover, Sharon, and Stockton.

4.71(2) (2) That part of the town of Grant comprising U.S. census tract 961200, blocks 3047, 3049, 4056, 4057, 4065, 4066, 4067, 4069, 4070, 4071, 4073, 4074, 4075, 4076, 4077, 4078, 4079, 4080, 4081, 4082, 4083, 4084, 4085, 4086, 4087, 4088, 4089, 4090, 4091, 4098, 4099, 4100, 4101, 4102, 4103, 4104, 4105, 4106, 4107, 4108, 4115, 4121, 4122, 4194, 4195, 4196, 4200, and 4201.

4.71(3) (3) The villages of Amherst, Amherst Junction, Nelsonville, Park Ridge, Plover, Rosholt, and Whiting.

4.71(4) (4) The city of Stevens Point.

4.71 History History: 2011 a. 43.



4.72 Seventy-second assembly district.

4.72  Seventy-second assembly district. All of the following territory constitutes the 72nd assembly district:

4.72(1) (1) Adams County. That part of Adams County consisting of the towns of Big Flats, Colburn, Leola, Monroe, Preston, Richfield, Rome, and Strongs Prairie.

4.72(2) (2) Portage County. That part of Portage County consisting of all of the following:

4.72(2)(a) (a) The towns of Almond and Pine Grove.

4.72(2)(b) (b) That part of the town of Grant comprising U.S. census tract 961200, blocks 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1109, 1112, 1116, 1117, 4092, 4093, 4094, 4095, 4096, 4097, 4109, 4110, 4111, 4112, 4113, 4114, 4116, 4117, 4118, 4119, 4120, 4123, 4124, 4125, 4126, 4127, 4128, 4129, 4130, 4131, 4132, 4133, 4134, 4135, 4136, 4137, 4138, 4139, 4140, 4141, 4142, 4143, 4144, 4145, 4146, 4147, 4148, 4149, 4150, 4151, 4152, 4153, 4154, 4155, 4156, 4157, 4158, 4159, 4160, 4161, 4162, 4163, 4164, 4165, 4166, 4167, 4168, 4169, 4170, 4171, 4172, 4173, 4174, 4175, 4176, 4177, 4178, 4179, 4180, 4181, 4182, 4183, 4184, 4185, 4186, 4187, 4188, 4189, 4190, 4191, 4192, 4193, 4202, 4203, and 4204.

4.72(2)(c) (c) The village of Almond.

4.72(3) (3) Waushara County. That part of Waushara County consisting of all of the following:

4.72(3)(a) (a) The towns of Coloma, Dakota, Deerfield, Hancock, Marion, Oasis, Plainfield, Richford, Rose, and Wautoma.

4.72(3)(b) (b) The villages of Coloma, Hancock, and Plainfield.

4.72(3)(c) (c) The city of Wautoma.

4.72(4) (4) Wood County. That part of Wood County consisting of all of the following:

4.72(4)(a) (a) The towns of Grand Rapids and Saratoga.

4.72(4)(b) (b) The villages of Biron and Port Edwards.

4.72(4)(c) (c) The city of Wisconsin Rapids.

4.72 History History: 2011 a. 43.



4.73 Seventy-third assembly district.

4.73  Seventy-third assembly district. All of the following territory constitutes the 73rd assembly district:

4.73(1) (1) Burnett County. That part of Burnett County consisting of the towns of Blaine, Dewey, Jackson, La Follette, Oakland, Rusk, Sand Lake, Scott, Swiss, Union, and Webb Lake.

4.73(2) (2) Douglas County. That part of Douglas County consisting of all of the following:

4.73(2)(a) (a) The towns of Amnicon, Bennett, Dairyland, Gordon, Hawthorne, Lakeside, Maple, Oakland, Parkland, Solon Springs, Summit, Superior, and Wascott.

4.73(2)(b) (b) The villages of Lake Nebagamon, Oliver, Poplar, Solon Springs, and Superior.

4.73(2)(c) (c) The city of Superior.

4.73(3) (3) Washburn County. That part of Washburn County consisting of all of the following:

4.73(3)(a) (a) The towns of Brooklyn, Casey, Chicog, Evergreen, Frog Creek, Gull Lake, Minong, Spooner, Springbrook, Stinnett, and Trego.

4.73(3)(b) (b) The village of Minong.

4.73(3)(c) (c) The city of Spooner.

4.73 History History: 2011 a. 43.



4.74 Seventy-fourth assembly district.

4.74  Seventy-fourth assembly district. All of the following territory constitutes the 74th assembly district:

4.74(1) (1) Whole counties. Ashland, Bayfield, Iron, and Price.

4.74(2) (2) Douglas County. That part of Douglas County consisting of the towns of Brule, Cloverland, and Highland.

4.74(3) (3) Sawyer County. That part of Sawyer County consisting of the towns of Lenroot and Spider Lake.

4.74(4) (4) Vilas County. That part of Vilas County consisting of the town of Lac du Flambeau.

4.74 History History: 2011 a. 43.



4.75 Seventy-fifth assembly district.

4.75  Seventy-fifth assembly district. All of the following territory constitutes the 75th assembly district:

4.75(1) (1) Barron County. That part of Barron County consisting of all of the following:

4.75(1)(a) (a) The towns of Almena, Arland, Barron, Bear Lake, Cedar Lake, Chetek, Clinton, Crystal Lake, Cumberland, Dallas, Dovre, Doyle, Lakeland, Maple Grove, Maple Plain, Oak Grove, Prairie Farm, Prairie Lake, Rice Lake, Sioux Creek, Stanfold, Stanley, Sumner, Turtle Lake, and Vance Creek.

4.75(1)(b) (b) The villages of Almena, Cameron, Dallas, Haugen, and Prairie Farm.

4.75(1)(c) (c) That part of the village of Turtle Lake located in the county.

4.75(1)(d) (d) The cities of Barron, Chetek, Cumberland, and Rice Lake.

4.75(2) (2) Burnett County. That part of Burnett County consisting of the town of Roosevelt.

4.75(3) (3) Dunn County. That part of Dunn County consisting of the town of New Haven.

4.75(4) (4) Polk County. That part of Polk County consisting of all of the following:

4.75(4)(a) (a) The towns of Clear Lake, Johnstown, and McKinley.

4.75(4)(b) (b) The village of Clear Lake.

4.75(4)(c) (c) That part of the village of Turtle Lake located in the county.

4.75(5) (5) St. Croix County. That part of St. Croix County consisting of the town of Forest.

4.75(6) (6) Washburn County. That part of Washburn County consisting of all of the following:

4.75(6)(a) (a) The towns of Barronett, Bashaw, Bass Lake, Beaver Brook, Birchwood, Crystal, Long Lake, Madge, Sarona, and Stone Lake.

4.75(6)(b) (b) The village of Birchwood.

4.75(6)(c) (c) The city of Shell Lake.

4.75 History History: 2011 a. 43.



4.76 Seventy-sixth assembly district.

4.76  Seventy-sixth assembly district. All of the following territory in Dane County constitutes the 76th assembly district: that part of the city of Madison comprising U.S. census tract 1101, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2001, 2006, 2007, 2008, 2011, 2012, 2015, 2017, 2018, 2019, and 2020; and tract 1102, blocks 1000 and 1004; and tract 1200, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3058, 3059, 3060, 3061, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, and 4038; and tract 1402, block 1012; and tract 1603, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, and 2004; and tract 1604, blocks 1000, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 3004, 4000, 4001, 4002, 4003, 4004, and 4005; and tract 1605, blocks 1000, 1001, 1002, 1003, 1004, 1005, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, and 2015; and tract 1606, blocks 1000, 1001, 1002, 2000, 2001, 2002, 2003, 2004, 2005, 3000, 3001, 3002, 3003, 4000, 4001, and 4002; and tract 1704, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, and 2014; and tract 1705, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, and 3010; and tract 1802, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, and 2013; and tract 1804, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 2000, 2002, 2005, 2006, 2007, 2008, 2010, 2011, 2012, 2013, 2015, and 2016; and tract 1900, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, and 5021; and tract 2000, blocks 1003, 1004, 1005, 1006, 1007, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1045, 1046, 1047, 1049, 1050, 1053, 2004, 2005, 2006, 2007, 2008, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, and 4039; and tract 2100, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, and 4026; and tract 2200, blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, and 2029; and tract 2500, blocks 1063, 1064, 1065, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, and 2012; and tract 2601, blocks 2012, 2013, 2014, 2015, 2020, 2021, 2022, 2023, 2024, 2026, 2027, and 2028; and tract 2700, block 3024; and tract 10200, blocks 1023 and 1024.

4.76 History History: 2011 a. 43.



4.77 Seventy-seventh assembly district.

4.77  Seventy-seventh assembly district. All of the following territory in Dane County constitutes the 77th assembly district:

4.77(1) (1) The village of Shorewood Hills.

4.77(2) (2) That part of the city of Madison comprising U.S. census tract 100, blocks 1000, 1001, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, and 2020; and tract 300, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 4000, 4001, 4002, 4003, 4004, 4005, and 4006; and tract 401, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, and 2019; and tract 402, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, and 2020; and tract 501, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2000, 2003, 2006, 2025, 2026, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, and 4016; and tract 600, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1017, 1018, 1020, 1021, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 2000, 2001, 2002, 2003, 2011, 2017, 3000, 3002, 3014, 3015, 3016, and 3023; and tract 700, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, and 3031; and tract 800, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, and 3016; and tract 901, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, and 2016; and tract 902, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, and 4033; and tract 1000, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, and 2021; and tract 1101, blocks 2002, 2003, 2004, 2005, 2009, 2010, 2013, 2014, and 2016; and tract 1102, blocks 1001, 1002, 1003, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, and 2018; and tract 1300, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, and 2012; and tract 1401, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1012, 1013, 1015, 1016, 1018, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1034, 1035, 1038, 1044, 1046, 1047, 1051, 1056, 1057, 1058, 1059, 2000, 2001, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3000, 3001, 3002, 3003, 3004, 3005, 3009, 3014, 3015, 3016, 3017, 3018, 3019, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3031, 3032, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, and 4017; and tract 1402, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1011, 1015, 1017, 1018, 1019, 1020, 1033, 1035, 1036, 1037, 1041, 1044, 1047, 1048, 1050, 1051, 1055, 1056, 1060, 1064, 1067, 1068, 1069, 1070, 1071, 1074, 1076, 1079, 2000, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3002, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 4001, 4003, 4006, 4009, 4010, 4011, 4012, 4013, 4015, and 4016; and tract 1403, blocks 3000, 3001, 3002, 3005, 3006, 3008, 3009, 3011, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3069, 3070, and 3073; and tract 1501, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2015, 2016, and 2017; and tract 1502, blocks 1003, 1014, 2001, 2018, 2020, 2021, 2031, 2032, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2054, 2055, 2056, 2058, 2061, 2063, 2068, 2077, 3000, 3001, 3002, 3003, 3004, 3006, 3008, 3009, 3010, 3014, 3015, 3016, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, and 3030; and tract 3200, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, and 1020; and tract 10100, blocks 2003, 2019, and 2020; and tract 10400, block 3007; and tract 10501, block 2081; and tract 10600, block 1053; and tract 11000, blocks 1035, 1036, 1038, and 1039; and tract 991702, block 3; and tract 991703, blocks 1, 2, 3, 4, 5, 6, 7, and 8.

4.77 History History: 2011 a. 43.



4.78 Seventy-eighth assembly district.

4.78  Seventy-eighth assembly district. All of the following territory in Dane County constitutes the 78th assembly district:

4.78(1) (1) That part of the city of Madison comprising U.S. census tract 201, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, and 2010; and tract 202, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, and 2016; and tract 204, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3023, 3024, and 3025; and tract 205, blocks 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, and 3015; and tract 405, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 4000, 4001, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4020, 4021, 4022, 4027, 4028, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, and 4039; and tract 406, blocks 1000, 1001, 1002, 1003, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1024, 1025, 1026, 1027, 1028, 1031, 1032, 1033, 1034, 1036, 1037, 1038, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1064, 1065, 1066, 1067, 1068, 1069, and 1070; and tract 407, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 3000, 3001, 3002, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, and 4009; and tract 408, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1030, 1031, 1032, 2000, 2001, 2002, 2003, 2005, 2007, 2008, 2009, 2010, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, and 2023; and tract 501, blocks 2005, 2008, 2009, 2010, 2011, 2013, 2014, 2018, 2019, 2020, 2021, 2024, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, and 3010; and tract 503, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, and 3026; and tract 504, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3028, 3029, 3030, 4000, 4002, 4004, 4005, 4006, 4007, 4008, 4010, 4011, 4013, 4014, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, and 4025; and tract 10702, blocks 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1024, 1031, 1032, 1034, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1081, 1082, 4000, 4001, 4002, 4003, 4004, 4005, and 4006; and tract 10800, blocks 3000, 4034, 4035, 4036, 4037, 4038, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5040, 5041, 5042, 5043, 5045, 5046, 5047, 5049, 5050, 5051, 5052, 5053, 5054, 5055, 5056, and 5057; and tract 10901, blocks 1006, 1007, 1008, 1010, 1011, 1012, 1014, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1031, 1032, 1033, 1034, 1035, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1046, 1047, 1049, 1050, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, 1102, 1103, 1104, 1105, 1106, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1117, 1119, 1120, 1122, 1124, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1137, 1138, 1140, 1143, 1144, 1145, 1146, 1147, 1149, 1151, 1152, 1153, 1154, 1155, 1156, 1158, 1159, 1160, 1162, 1163, 1165, 1166, 1167, 1168, 1169, 1170, 1171, 1172, 1173, 1174, 1177, 1179, and 1180; and tract 10903, blocks 1000, 1001, 1002, 1004, 1005, 1007, 1008, 1009, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1025, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1051, 1052, 1053, 1054, 1055, 1058, 1059, 1060, 1061, 1062, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1073, 1074, and 1076.

4.78(2) (2) That part of the city of Middleton comprising U.S. census tract 205, blocks 1011 and 1014.

4.78 History History: 2011 a. 43.



4.79 Seventy-ninth assembly district.

4.79  Seventy-ninth assembly district. All of the following territory in Dane County constitutes the 79th assembly district:

4.79(1) (1) The towns of Berry, Burke, Middleton, Springfield, Vienna, and Westport.

4.79(2) (2) That part of the town of Verona comprising U.S. census tract 10800, blocks 3001, 3003, 3005, 3010, and 3012; and tract 10903, blocks 1056, 1057, 1064, and 1072; and tract 10904, blocks 1015, 1016, 1017, 1018, 1019, 1025, 1026, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1048, and 1051; and tract 13700, block 2017.

4.79(3) (3) That part of the town of Windsor comprising U.S. census tract 13200, blocks 2115, 2116, 2117, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4043, 4046, 4051, and 4052; and tract 13301, blocks 2025, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, and 2040; and tract 13302, blocks 3012, 3022, 3031, 3032, 3033, 3038, 3039, 3041, 3045, and 3046.

4.79(4) (4) The villages of Cross Plains and Waunakee.

4.79(5) (5) That part of the city of Middleton comprising U.S. census tract 100, blocks 1002, 1016, and 1017; and tract 205, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1012, and 1013; and tract 10901, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1009, 1013, and 1178; and tract 10904, blocks 2000, 2008, 2009, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2056, 2057, 2058, 2059, 2060, 2061, 2063, 2069, 2070, 3032, 4000, 4001, 4006, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, and 4016; and tract 11000, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1034, 1037, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, and 2029; and tract 11101, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, and 3028; and tract 11102, blocks 1003, 1004, 1005, 1006, 1007, 1009, 1010, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3014, 3015, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 6000, 6001, 6002, 6003, 6004, 6005, 6006, and 7009; and tract 11200, blocks 2037 and 2041.

4.79(6) (6) That part of the city of Verona comprising U.S. census tract 10800, blocks 1007, 1008, 1009, 1019, 1020, 1021, 1052, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 3006, 3007, 3008, 3009, and 3011; and tract 13700, block 2010.

4.79 History History: 2011 a. 43.



4.80 Eightieth assembly district.

4.80  Eightieth assembly district. All of the following territory constitutes the 80th assembly district:

4.80(1) (1) Dane County. That part of Dane County consisting of all of the following:

4.80(1)(a) (a) The towns of Blue Mounds, Cross Plains, Montrose, Oregon, Perry, Primrose, Springdale, and Vermont.

4.80(1)(b) (b) That part of the town of Verona comprising U.S. census tract 504, blocks 3027, 4001, 4003, 4009, 4012, and 4015; and tract 10702, blocks 1022, 1028, 1029, 1030, 1033, 1035, 1036, 1037, 1038, 1039, 1040, 1042, 1043, 1044, 1045, 1047, 1062, 1063, 1064, 1066, 1067, 1068, 1069, 1070, 1071, 1079, and 1080; and tract 10800, blocks 1016, 4000, 4001, 4004, 4032, 4033, 4039, 4040, 4041, 4042, 4051, 5027, 5039, 5044, and 5048; and tract 10904, blocks 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1049, and 1050; and tract 13700, blocks 1002, 1039, 1075, 1084, 1085, 1088, 1089, 1094, 1096, 1097, 1098, 1102, 1107, 1121, 1129, 2018, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2031, 2032, 2033, 2034, 2035, 2036, 2038, 2041, 2047, 2052, 2053, 2054, 2066, 2071, 2072, 2073, 2074, 2076, and 2080.

4.80(1)(c) (c) The villages of Blue Mounds and Mount Horeb.

4.80(1)(d) (d) That part of the village of Oregon comprising U.S. census tract 12501, blocks 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1009, 1010, 1011, 1016, 1019, 1020, 1021, 1022, 1023, 1029, 1030, 1031, 1032, 2012, 2016, 2017, 2018, 2019, 3000, 3001, 3003, 5014, 5015, 5016, 5017, 5018, 5019, 5021, and 5022; and tract 12502, blocks 1018, 1019, 1020, 1021, 1022, 2000, 2001, 2005, 2007, 2008, 2009, 2010, 2011, 2012, 2014, 2016, 2017, 2018, 2019, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2046, 2048, 3000, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3029, 3030, 3031, 3032, 3033, 3037, and 3038.

4.80(1)(e) (e) That part of the village of Belleville located in the county.

4.80(1)(f) (f) That part of the village of Brooklyn located in the county.

4.80(1)(g) (g) That part of the city of Fitchburg comprising U.S. census tract 10600, blocks 1023, 1024, 1025, 1026, 1046, 1047, 1048, 1049, 1054, 2019, 2020, and 2021; and tract 10702, blocks 1065, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, and 3042; and tract 12501, blocks 5007, 5008, 5009, 5010, 5011, 5012, and 5013; and tract 12502, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, and 1028.

4.80(1)(h) (h) That part of the city of Verona comprising U.S. census tract 10702, blocks 1041, 1046, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, and 1061; and tract 10800, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1010, 1011, 1012, 1013, 1014, 1015, 1017, 1018, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 3002, 3004, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 4002, 4003, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4052, 4053, 4054, and 4055; and tract 13700, blocks 1000, 1001, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1086, 1087, 1090, 1091, 1092, 1093, 1095, 1099, 1100, 1101, 1103, 1104, 1105, 1106, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1130, 1131, 1132, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2011, 2012, 2013, 2014, 2015, 2016, 2019, 2020, 2028, 2029, 2030, 2037, 2039, 2040, 2042, 2043, 2044, 2045, 2046, 2048, 2049, 2050, 2051, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2067, 2068, 2069, 2070, 2075, 2077, 2078, and 2079.

4.80(2) (2) Green County. That part of Green County consisting of all of the following:

4.80(2)(a) (a) The towns of Adams, Brooklyn, Exeter, New Glarus, Washington, and York.

4.80(2)(b) (b) That part of the town of Mount Pleasant comprising U.S. census tract 960100, blocks 3005, 3012, 3016, 3033, 3034, 3035, 3051, 3052, 3053, 3054, 3055, 3056, 3057, 3065, 4027, 4029, 4030, 4031, 4033, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4046, 4047, 4048, 4049, 4050, 4051, 4055, 4056, 4057, 4085, 4086, 4087, 4088, and 4089; and tract 960200, blocks 2116, 2120, 2121, 2122, and 2136.

4.80(2)(c) (c) The villages of Monticello and New Glarus.

4.80(2)(d) (d) That part of the village of Belleville located in the county.

4.80(2)(e) (e) That part of the village of Brooklyn located in the county.

4.80(3) (3) Iowa County. That part of Iowa County consisting of all of the following:

4.80(3)(a) (a) The towns of Brigham, Moscow, Ridgeway, and Waldwick.

4.80(3)(b) (b) The villages of Barneveld, Hollandale, and Ridgeway.

4.80 History History: 2011 a. 43.



4.81 Eighty-first assembly district.

4.81  Eighty-first assembly district. All of the following territory constitutes the 81st assembly district:

4.81(1) (1) Columbia County. That part of Columbia County consisting of all of the following:

4.81(1)(a) (a) The towns of Caledonia, Lewiston, Newport, and West Point.

4.81(1)(b) (b) The city of Portage.

4.81(2) (2) Dane County. That part of Dane County consisting of all of the following:

4.81(2)(a) (a) The towns of Black Earth, Mazomanie, and Roxbury.

4.81(2)(b) (b) The villages of Black Earth and Mazomanie.

4.81(3) (3) Iowa County. That part of Iowa County consisting of all of the following:

4.81(3)(a) (a) The town of Arena.

4.81(3)(b) (b) The village of Arena.

4.81(4) (4) Sauk County. That part of Sauk County consisting of all of the following:

4.81(4)(a) (a) The towns of Baraboo, Delton, Fairfield, Freedom, Greenfield, Honey Creek, Merrimac, Prairie du Sac, Sumpter, and Troy.

4.81(4)(b) (b) The villages of Merrimac, North Freedom, Prairie du Sac, Sauk City, and West Baraboo.

4.81(4)(c) (c) The city of Baraboo.

4.81 History History: 2011 a. 43.



4.82 Eighty-second assembly district.

4.82  Eighty-second assembly district. All of the following territory in Milwaukee County constitutes the 82nd assembly district:

4.82(1) (1) The village of Greendale.

4.82(2) (2) That part of the city of Franklin comprising U.S. census tract 150100, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, and 4014; and tract 150301, blocks 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1033, 1034, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, and 4019; and tract 150303, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, and 2022; and tract 150304, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, and 3004; and tract 187200, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, and 3018; and tract 187300, blocks 1007, 1008, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, and 3046.

4.82(3) (3) That part of the city of Greenfield comprising U.S. census tract 19900, block 2000; and tract 120300, block 1045; and tract 120400, blocks 3006, 3007, 3009, 3010, 3011, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 5007, 5008, 5009, 5010, 5011, 5012, 5013, and 5014; and tract 120501, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, and 3025; and tract 120502, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3029, and 3030.

4.82 History History: 2011 a. 43.



4.83 Eighty-third assembly district.

4.83  Eighty-third assembly district. All of the following territory constitutes the 83rd assembly district:

4.83(1) (1) Milwaukee County. That part of Milwaukee County consisting of all of the following:

4.83(1)(a) (a) The village of Hales Corners.

4.83(1)(b) (b) That part of the city of Franklin comprising U.S. census tract 150301, blocks 1000, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1029, 1030, 1031, 1032, 1035, and 1036.

4.83(2) (2) Racine County. That part of Racine County consisting of all of the following:

4.83(2)(a) (a) The town of Waterford.

4.83(2)(b) (b) The village of Waterford.

4.83(3) (3) Walworth County. That part of Walworth County consisting of that part of the town of East Troy comprising U.S. census tract 102, blocks 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1040, 1041, 1051, 1052, 1053, 1054, 1055, 1056, 1063, 1083, 1084, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, and 1102.

4.83(4) (4) Waukesha County. That part of Waukesha County consisting of all of the following:

4.83(4)(a) (a) The town of Vernon.

4.83(4)(b) (b) That part of the town of Waukesha comprising U.S. census tract 201600, blocks 2009, 2019, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 3006, 3007, and 3015; and tract 202102, blocks 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4033, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4053, and 4054; and tract 202103, blocks 1002, 1010, 1011, 1017, 1018, 1023, 1024, 1026, 1027, 1028, 1032, 1033, 1034, 1037, 1051, 1053, 1054, 1055, 1056, 1057, 1058, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, and 2026; and tract 202302, blocks 7028, 7030, 7031, 7032, 7033, 7034, 7035, 7036, 7037, 7038, 7039, 7040, 7041, 7042, and 7043; and tract 202400, blocks 1001 and 1019.

4.83(4)(c) (c) The village of Big Bend.

4.83(4)(d) (d) The city of Muskego.

4.83 History History: 2011 a. 43.



4.84 Eighty-fourth assembly district.

4.84  Eighty-fourth assembly district. All of the following territory constitutes the 84th assembly district:

4.84(1) (1) Milwaukee County. That part of Milwaukee County consisting of all of the following:

4.84(1)(a) (a) That part of the city of Greenfield comprising U.S. census tract 19900, blocks 3012, 4000, 4002, 4014, 4015, 4017, 4018, 4019, and 5014; and tract 120101, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, and 2025; and tract 120102, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 2000, 2001, 2002, 2003, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, and 3011; and tract 120201, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, and 3008; and tract 120202, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, and 3009; and tract 120203, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, and 3013; and tract 120400, blocks 3000, 3001, 3002, 3003, 3004, 3005, 3008, 3012, and 3013.

4.84(1)(b) (b) That part of the city of Milwaukee comprising U.S. census tract 19400, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, and 2012; and tract 19500, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, and 2021; and tract 19600, blocks 1004, 1005, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, and 4015; and tract 19700, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, and 4019; and tract 19800, blocks 2004, 2005, 2006, 2007, 2008, 2009, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4007, 4008, and 4009; and tract 19900, blocks 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4001, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4016, and 4020; and tract 120202, block 2005; and tract 120400, block 4007.

4.84(2) (2) Waukesha County. That part of Waukesha County consisting of that part of the city of New Berlin comprising U.S. census tract 201503, blocks 3005, 3006, 3007, 3008, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, and 5017; and tract 201504, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, and 2028; and tract 201505, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, and 2038; and tract 201506, blocks 1005, 1006, 1007, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1034, 1035, 1036, 1037, 1038, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, and 3024; and tract 201600, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2020, 2021, 2022, 2023, 2024, 2025, 3000, 3001, 3002, 3003, 3004, 3005, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4033, 4034, 4035, 4036, 4037, 4038, 4039, 4040, 4041, 4042, 4043, 4044, 4045, 4046, 4047, 4048, 4049, 4050, 4051, 4052, 4053, 4054, and 4055.

4.84 History History: 2011 a. 43.



4.85 Eighty-fifth assembly district.

4.85  Eighty-fifth assembly district. All of the following territory in Marathon County constitutes the 85th assembly district:

4.85(1) (1) The towns of Bevent, Easton, Elderon, Franzen, Norrie, Reid, Ringle, Wausau, and Weston.

4.85(2) (2) The villages of Elderon, Hatley, and Rothschild.

4.85(3) (3) The cities of Schofield and Wausau.

4.85 History History: 2011 a. 43.



4.86 Eighty-sixth assembly district.

4.86  Eighty-sixth assembly district. All of the following territory constitutes the 86th assembly district:

4.86(1) (1) Marathon County. That part of Marathon County consisting of all of the following:

4.86(1)(a) (a) The towns of Bergen, Cassel, Day, Emmet, Green Valley, Guenther, Knowlton, Maine, Marathon, Mosinee, Rib Mountain, Stettin, and Texas.

4.86(1)(b) (b) The villages of Brokaw, Kronenwetter, Marathon City, and Weston.

4.86(1)(c) (c) The city of Mosinee.

4.86(2) (2) Wood County. That part of Wood County consisting of all of the following:

4.86(2)(a) (a) The towns of Auburndale and Marshfield.

4.86(2)(b) (b) The villages of Auburndale and Hewitt.

4.86(2)(c) (c) That part of the city of Marshfield comprising U.S. census tract 10200, blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 3014, 3043, 3044, 3046, 3047, 3048, 3049, 3050, 3051, 3052, 3070, and 3071; and tract 10300, blocks 1009, 1022, 1023, 2000, 2024, 2025, 2026, 2027, 2028, 2030, 2031, 3000, 3001, and 3029; and tract 10400, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2052, 2053, 2056, 3030, 3037, and 3040.

4.86 History History: 2011 a. 43.



4.87 Eighty-seventh assembly district.

4.87  Eighty-seventh assembly district. All of the following territory constitutes the 87th assembly district:

4.87(1) (1) Whole counties. Rusk and Taylor.

4.87(2) (2) Clark County. That part of Clark County consisting of the town of Thorp.

4.87(3) (3) Marathon County. That part of Marathon County consisting of all of the following:

4.87(3)(a) (a) The towns of Bern, Halsey, Holton, Johnson, Rib Falls, and Rietbrock.

4.87(3)(b) (b) The village of Athens.

4.87(4) (4) Sawyer County. That part of Sawyer County consisting of all of the following:

4.87(4)(a) (a) The towns of Bass Lake, Couderay, Draper, Edgewater, Hayward, Hunter, Meadowbrook, Meteor, Ojibwa, Radisson, Round Lake, Sand Lake, Weirgor, and Winter.

4.87(4)(b) (b) The villages of Couderay, Exeland, Radisson, and Winter.

4.87(4)(c) (c) The city of Hayward.

4.87 History History: 2011 a. 43.



4.88 Eighty-eighth assembly district.

4.88  Eighty-eighth assembly district. All of the following territory in Brown County constitutes the 88th assembly district:

4.88(1) (1) The town of Glenmore.

4.88(2) (2) That part of the town of Ledgeview comprising U.S. census tract 10300, block 5021; and tract 20702, blocks 1000, 1001, 1004, 1005, 1007, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1059, 1060, 1061, 1062, 1063, 1064, 1072, 1078, 1079, 1080, 1082, 1083, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1099, and 1100.

4.88(3) (3) The village of Bellevue.

4.88(4) (4) That part of the city of De Pere comprising U.S. census tract 10100, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 3003, 3004, 3005, 3007, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, and 4019; and tract 10300, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3026, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5020, 6000, 6001, 6002, 6012, and 6028.

4.88(5) (5) That part of the city of Green Bay comprising U.S. census tract 1400, blocks 1001, 1002, 1003, 1004, 1005, 1006, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, and 2000; and tract 1600, blocks 1005, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1025, 1031, 1032, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2026, 2027, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 4007, 4008, 4010, 4013, and 4016; and tract 1702, blocks 1008, 1009, and 1012; and tract 1801, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 2000, 2001, 2002, 2003, 2004, 2005, 2007, 2008, 2009, 2010, 2011, 2012, 2017, 2018, 2020, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, and 4013; and tract 1802, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1021, 1060, 1062, 1064, 1065, 1066, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2034, 2035, 2036, and 2047; and tract 2001, blocks 1013, 1014, 1015, 1026, 1027, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 7000, 7001, 7002, 7003, 7004, 7005, 7006, 7007, 7008, 7009, 7010, 7011, and 7012; and tract 2002, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1023, 1024, 1025, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, and 2023; and tract 2003, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, and 1062; and tract 20100, blocks 1011, 1012, and 1034; and tract 20704, blocks 1006, 3000, 3026, 3027, 3028, 3029, and 3030.

4.88 History History: 2011 a. 43.



4.89 Eighty-ninth assembly district.

4.89  Eighty-ninth assembly district. All of the following territory constitutes the 89th assembly district:

4.89(1) (1) Brown County. That part of Brown County consisting of all of the following:

4.89(1)(a) (a) The village of Suamico.

4.89(1)(b) (b) That part of the village of Howard comprising U.S. census tract 20204, block 2023; and tract 20502, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2080, 2081, 2082, 2083, 2084, 2085, 2086, 2087, 2088, 2089, 3000, 3001, 3002, and 3004; and tract 20503, blocks 1030, 1031, 2000, 2001, 2002, 2003, 2004, 2015, 3000, 3001, 3002, 3003, 3004, 3005, 3011, 3012, 3017, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4013, 4014, 4015, and 4016.

4.89(2) (2) Marinette County. That part of Marinette County consisting of all of the following:

4.89(2)(a) (a) The towns of Grover, Peshtigo, and Pound.

4.89(2)(b) (b) The villages of Coleman and Pound.

4.89(2)(c) (c) The cities of Marinette and Peshtigo.

4.89(3) (3) Oconto County. That part of Oconto County consisting of all of the following:

4.89(3)(a) (a) The towns of Abrams, Little River, Little Suamico, Oconto, Pensaukee, and Stiles.

4.89(3)(b) (b) The city of Oconto.

4.89 History History: 2011 a. 43.



4.90 Ninetieth assembly district.

4.90  Ninetieth assembly district. All of the following territory in Brown County constitutes the 90th assembly district: that part of the city of Green Bay comprising U.S. census tract 100, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, and 2019; and tract 200, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020, 6021, 6022, 6023, 6024, 6025, and 6026; and tract 302, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 2007, 2008, and 2022; and tract 303, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, and 2009; and tract 401, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3005, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, and 4022; and tract 500, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, and 4007; and tract 600, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 3008, 3011, 3012, 5000, and 5001; and tract 700, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4021, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, and 4035; and tract 800, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, and 2068; and tract 900, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, and 5012; and tract 1000, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1096, 1097, 1098, 1099, 1100, 1101, and 1102; and tract 1100, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, and 2031; and tract 1200, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, and 2018; and tract 1300, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, and 4023; and tract 1400, blocks 1000, 1007, 1008, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 5000, 5001, 5002, 5003, 5004, 5005, 5006, and 5007; and tract 1600, blocks 1000, 1001, 1002, 1003, 1004, 1006, 1007, 1008, 1009, 1020, 1021, 1022, 1023, 1024, 1026, 1027, 1028, 1029, 1030, 1033, 2000, 2001, 2002, 3000, 3001, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4011, and 4012; and tract 1701, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, and 2022; and tract 1702, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, and 3017; and tract 1801, blocks 2006, 2013, 2014, 2015, 2016, and 2019; and tract 1802, blocks 1019, 1020, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1061, 1067, 2048, 2049, 2050, 2051, and 2052; and tract 2001, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, and 3019; and tract 21303, blocks 1000, 1001, 1002, 1005, 1006, 1007, 1010, 1012, 1017, 1028, 2000, 2001, 2002, and 2006.

4.90 History History: 2011 a. 43.



4.91 Ninety-first assembly district.

4.91  Ninety-first assembly district. All of the following territory constitutes the 91st assembly district:

4.91(1) (1) Chippewa County. That part of Chippewa County consisting of that part of the city of Eau Claire comprising U.S. census tract 10400, blocks 3076, 3079, 3085, 3086, and 3088.

4.91(2) (2) Eau Claire County. That part of Eau Claire County consisting of that part of the city of Eau Claire comprising U.S. census tract 301, block 1025; and tract 302, blocks 1071, 1072, 1073, 1078, 1079, 1080, 1082, 1093, 1094, 1095, 1099, 1103, 1104, 1105, 1106, 1107, 1108, 1109, 1110, 1111, 1112, 1119, 1121, 1163, 1194, 1199, 2010, 2013, 2014, 2015, 2087, 3001, 3002, 3005, 3006, 3007, 3008, 3011, 3012, 3020, 3021, 3022, 3056, and 3058; and tract 400, blocks 1013, 1014, 2023, 2024, 2043, 2048, 2049, 2050, 2051, and 2052; and tract 501, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 3000, 3001, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, and 4035; and tract 502, blocks 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2022, 2023, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 3045, 3046, and 3047; and tract 600, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5025, 5027, 5028, 5029, 5030, 5031, and 5032; and tract 700, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020, 6021, 6022, 6023, 6024, 6025, 6026, 6027, and 6028; and tract 801, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4023, 4024, 4025, 4026, and 4027; and tract 802, blocks 1000, 1001, 1003, 1004, 1005, 1006, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1017, 1019, 1020, 1021, 1023, 1025, 1026, 1027, 1028, 1029, 1030, 1036, 1037, 1041, 1043, 1044, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1054, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2021, 2022, and 2023; and tract 803, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1010, 1011, 1018, 1019, 1020, 1021, 1022, 1023, 1030, 1031, 1032, 1033, 1035, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2009, 2010, 2011, 2012, 2015, 2016, 2017, 2025, 2029, 2032, 2036, 2040, 2042, 2045, 2046, 2061, 2062, 2063, 3001, 3005, 3006, 3009, 3014, 3015, 3016, 3017, 3018, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, and 3030; and tract 900, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3032, 3034, 3035, 3036, 3037, 3040, 3041, 3045, 3046, 3048, 3049, 3050, 3051, 3052, 3053, 3054, 3056, 3057, 3059, 3063, 3064, 3068, 3069, 3078, 3079, 3080, 3081, and 3082; and tract 1101, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 1056, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1069, 1070, 1071, 1072, 1073, and 1074; and tract 1200, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020, 6021, 6022, and 6023; and tract 1300, blocks 1001, 1003, 1005, 1007, 1008, 1009, 1012, 1014, 1015, 1017, 1020, 1021, 1022, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1032, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1044, 1045, 1046, 1047, 1048, 1050, 1051, 1055, 1056, 1057, 1058, 1061, 1063, 1068, 1069, 1070, 1071, 1072, 1073, 1074, 1077, 1079, 1080, 1081, 1082, 1083, 1084, 1085, 1086, 1087, 1088, 1095, 1096, 1097, 1098, 1100, 2005, 2007, 2008, 2009, 2010, 2011, 2013, 2014, 2015, 2016, 2017, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2030, 2032, 2033, 2034, 3005, 3006, 3007, 3008, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3030, 3031, 3032, and 3033; and tract 1400, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3026, 3027, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, and 5040; and tract 1500, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1008, 1009, 1010, 1011, 1012, 1015, 1036, 1047, 1050, 1051, 1052, 1053, 1054, 1055, 1057, 1058, 1059, 1060, 1061, 1062, 1063, 1064, 1065, 1066, 1067, 1068, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1097, 1098, 1102, 1103, and 1105; and tract 1700, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, and 2034.

4.91 History History: 2011 a. 43.



4.92 Ninety-second assembly district.

4.92  Ninety-second assembly district. All of the following territory constitutes the 92nd assembly district:

4.92(1) (1) Buffalo County. That part of Buffalo County consisting of all of the following:

4.92(1)(a) (a) The towns of Alma, Belvidere, Buffalo, Canton, Cross, Dover, Gilmanton, Glencoe, Lincoln, Milton, Modena, Mondovi, Montana, Naples, Nelson, and Waumandee.

4.92(1)(b) (b) The villages of Cochrane and Nelson.

4.92(1)(c) (c) The cities of Alma, Buffalo City, Fountain City, and Mondovi.

4.92(2) (2) Jackson County. That part of Jackson County consisting of all of the following:

4.92(2)(a) (a) The towns of Adams, Albion, Alma, Brockway, Curran, Franklin, Garden Valley, Hixton, Irving, Komensky, Melrose, North Bend, Northfield, and Springfield.

4.92(2)(b) (b) The villages of Alma Center, Hixton, Melrose, Merrillan, and Taylor.

4.92(2)(c) (c) The city of Black River Falls.

4.92(3) (3) Trempealeau County. That part of Trempealeau County consisting of all of the following:

4.92(3)(a) (a) The towns of Albion, Arcadia, Burnside, Caledonia, Chimney Rock, Dodge, Ettrick, Gale, Hale, Lincoln, Pigeon, Preston, Trempealeau, and Unity.

4.92(3)(b) (b) The villages of Eleva, Ettrick, Pigeon Falls, Strum, and Trempealeau.

4.92(3)(c) (c) The cities of Arcadia, Blair, Galesville, Independence, and Whitehall.

4.92 History History: 2011 a. 43.



4.93 Ninety-third assembly district.

4.93  Ninety-third assembly district. All of the following territory constitutes the 93rd assembly district:

4.93(1) (1) Whole county. Pepin.

4.93(2) (2) Buffalo County. That part of Buffalo County consisting of the town of Maxville.

4.93(3) (3) Dunn County. That part of Dunn County consisting of the towns of Dunn, Eau Galle, Peru, Rock Creek, and Weston.

4.93(4) (4) Eau Claire County. That part of Eau Claire County consisting of all of the following:

4.93(4)(a) (a) The towns of Brunswick, Drammen, Pleasant Valley, Union, and Washington.

4.93(4)(b) (b) That part of the city of Eau Claire comprising U.S. census tract 302, blocks 1064, 1086, 1088, 1089, 1090, 1091, 1097, 1098, 1100, 1101, 1102, 1114, 1116, 1118, 1122, 1123, 1124, 1125, 1126, 1127, 1129, 1131, 1135, 1136, 1137, 1138, 1141, 1142, 1143, 1144, 1145, 1146, 1147, 1148, 1149, 1150, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 1159, 1160, 1164, 1167, 1192, 1193, 2001, 2002, 2003, 2004, 2008, 2009, 2017, 2020, 2021, 2023, 2024, 2025, 3000, 3003, and 3009; and tract 803, blocks 2023, 2024, 2033, 2034, 2035, 2037, 2038, 2039, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2065, and 2066.

4.93(5) (5) Pierce County. That part of Pierce County consisting of all of the following:

4.93(5)(a) (a) The towns of Clifton, Diamond Bluff, El Paso, Ellsworth, Gilman, Hartland, Isabelle, Maiden Rock, Martell, Oak Grove, Rock Elm, Salem, Spring Lake, Trenton, Trimbelle, and Union.

4.93(5)(b) (b) The villages of Bay City, Ellsworth, Elmwood, Maiden Rock, and Plum City.

4.93(5)(c) (c) That part of the village of Spring Valley located in the county.

4.93(5)(d) (d) The city of Prescott.

4.93(6) (6) St. Croix County. That part of St. Croix County consisting of that part of the village of Spring Valley located in the county.

4.93 History History: 2011 a. 43.



4.94 Ninety-fourth assembly district.

4.94  Ninety-fourth assembly district. All of the following territory in La Crosse County constitutes the 94th assembly district:

4.94(1) (1) The towns of Bangor, Barre, Burns, Farmington, Greenfield, Hamilton, Holland, Medary, Onalaska, and Washington.

4.94(2) (2) That part of the town of Shelby comprising U.S. census tract 900, blocks 2010, 2011, 2012, 2014, 2015, 2016, 2018, 2019, 2022, 2045, 2046, 2047, 2048, 2049, and 2050; and tract 1000, blocks 4024 and 4025; and tract 1102, blocks 1037, 1038, 1039, 1045, 1046, 1050, 1051, 1052, 1055, 1056, 1057, 1058, 1061, 1062, 1063, 1064, 1065, 1079, 1080, 1081, 1082, 2005, 2009, 2038, 2039, 2040, 2041, and 2042; and tract 1200, blocks 1018, 1023, 1024, 1025, 1028, 1029, 1030, 1031, 2017, 4016, and 4017; and tract 10600, blocks 1107, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1121, 1123, 1130, 1131, 1132, and 1137; and tract 10700, blocks 1000, 1001, 1002, 1004, 1005, 1006, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1032, 1033, 1034, 1035, 1037, 1040, 1041, 1045, 1047, 1050, 1066, 1070, 1071, 1072, 1073, 1074, 1075, 1076, 1077, 1078, 1079, 1080, 1081, 1082, 1086, 1087, 1088, 1089, 1090, 1091, 1092, 1093, 1094, 1095, 1102, 1103, 1104, 1105, 1108, 1109, 1110, 1111, 1112, 1113, 1114, 1115, 1116, 1117, 1118, 1119, 1120, 1121, 1122, 1123, 1124, 1125, 1126, 1127, 1128, 1129, 1130, 1131, 1132, 1133, 1134, 1135, 1136, 1146, 1149, 1151, 1152, 1153, 1154, 1155, 1156, 1157, 1158, 2016, 2029, 2030, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3017, 3018, 3019, 3024, 3025, 3027, and 3032.

4.94(3) (3) The villages of Bangor, Holmen, Rockland, and West Salem.

4.94(4) (4) The city of Onalaska.

4.94 History History: 2011 a. 43.



4.95 Ninety-fifth assembly district.

4.95  Ninety-fifth assembly district. All of the following territory in La Crosse County constitutes the 95th assembly district:

4.95(1) (1) The town of Campbell.

4.95(2) (2) That part of the town of Shelby comprising U.S. census tract 700, blocks 1001, 1002, 1005, 1006, 1007, 1008, 1009, 1016, 1018, 1019, 1020, 1021, 1022, 1023, and 1024; and tract 1200, blocks 3000, 3001, 3002, 3003, 3004, 3005, 3007, 3009, 3010, 3011, 3017, and 3018; and tract 10700, blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2011, 2012, 2019, 3020, and 3021.

4.95(3) (3) The city of La Crosse.

4.95 History History: 2011 a. 43.



4.96 Ninety-sixth assembly district.

4.96  Ninety-sixth assembly district. All of the following territory constitutes the 96th assembly district:

4.96(1) (1) Whole county. Crawford.

4.96(2) (2) Monroe County. That part of Monroe County consisting of all of the following:

4.96(2)(a) (a) The towns of Adrian, Angelo, Jefferson, Leon, Portland, Ridgeville, Sheldon, Tomah, Wellington, Wells, and Wilton.

4.96(2)(b) (b) The villages of Cashton, Melvina, Norwalk, and Wilton.

4.96(3) (3) Vernon County. That part of Vernon County consisting of all of the following:

4.96(3)(a) (a) The towns of Bergen, Christiana, Clinton, Coon, Forest, Franklin, Genoa, Hamburg, Harmony, Hillsboro, Jefferson, Kickapoo, Liberty, Stark, Sterling, Union, Viroqua, Webster, Wheatland, and Whitestown.

4.96(3)(b) (b) The villages of Chaseburg, Coon Valley, Genoa, La Farge, Ontario, Readstown, and Stoddard.

4.96(3)(c) (c) That part of the village of De Soto located in the county.

4.96(3)(d) (d) That part of the village of Viola located in the county.

4.96(3)(e) (e) The cities of Hillsboro, Viroqua, and Westby.

4.96 History History: 2011 a. 43.



4.97 Ninety-seventh assembly district.

4.97  Ninety-seventh assembly district. All of the following territory in Waukesha County constitutes the 97th assembly district:

4.97(1) (1) That part of the town of Genesee comprising U.S. census tract 202101, blocks 2042, 2043, 2088, 2094, 2095, 2096, 2097, and 2101; and tract 203803, blocks 1041, 1042, 1043, 1044, 1045, 1047, 1065, 1072, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2027, 2028, 2029, and 2030; and tract 203804, blocks 4006, 4010, 4011, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, 5024, 5025, 5026, 5027, 5028, 5029, 5030, 5031, 5032, 5033, 5034, 5035, 5036, 5037, 5038, 5039, 5040, 5041, 5042, 5043, 5044, 5045, 5046, 5047, 5048, 5049, 5050, 5051, 5052, 5053, 5054, 5055, 5056, 5057, 5058, 5059, 5060, 5061, 5062, 5063, 5064, 5065, 5066, 5067, and 5068.

4.97(2) (2) That part of the town of Mukwonago comprising U.S. census tract 203802, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1018, 1019, 1020, 1024, 1025, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, and 2013; and tract 203803, block 1073; and tract 203901, blocks 1000, 1001, 1002, 1003, 1004, and 1005; and tract 203902, blocks 1000, 1001, 1003, 1004, 1005, 2000, 2001, 2010, 2011, 2012, and 2017.

4.97(3) (3) That part of the town of Waukesha comprising U.S. census tract 201300, blocks 4001, 4002, 4008, 4009, 4012, 4013, 4014, 4019, 4025, 4026, 4029, and 4038; and tract 201600, blocks 2010, 2013, 2014, and 2016; and tract 202101, blocks 1006, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1022, 1023, 1024, 1026, 1028, 1029, 2001, 2002, 2003, 2004, 2013, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2026, 2027, 2028, 2029, 2030, 2033, 2036, 2037, 2038, 2039, 2040, 2041, 2044, 2046, 2047, 2052, 2054, 2056, 2057, 2058, 2080, 2086, 2090, 2098, and 2099; and tract 202102, blocks 1010, 1012, 1013, 3005, 3019, 3021, 3022, 4009, 4010, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4029, 4030, 4031, 4032, 4034, 4048, 4049, 4050, 4051, 4052, and 4055; and tract 202201, blocks 3004, 3010, 3011, 3014, 3023, 3024, 3025, 3026, 4002, 4003, 4004, 4008, 4010, 4012, 4020, 4024, 4031, 4035, 4036, 4037, and 4039; and tract 202202, blocks 1012, 1013, 1014, 1016, 3001, 3007, and 3008; and tract 202301, blocks 1013, 1018, 1019, 1020, 1021, 1026, 1027, 1030, 1031, 2005, 2006, 2007, 2008, 3008, 3015, 3016, 3022, 3024, 3025, 3027, 3030, 3031, 3033, 3034, 3045, 3046, 3049, 3050, 3052, 3053, 3054, 3055, and 3056; and tract 202302, block 4012; and tract 202400, blocks 1006, 2005, 4005, 4012, and 4013; and tract 202500, blocks 1000, 1001, 1003, 1004, 3000, 3002, 3009, 3013, 3016, 3017, 3018, 3019, 3020, 3022, 3033, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3044, 3045, 3046, 3047, 3053, 3054, 5001, 5002, 5003, 5004, and 5005; and tract 202800, blocks 1026, 1031, 1033, and 1034; and tract 202902, blocks 3009, 3010, 3011, 3023, 3025, and 3026; and tract 203804, blocks 3026, 3027, 3028, 3029, 3030, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3045, and 3046.

4.97(4) (4) That part of the city of Waukesha comprising U.S. census tract 201300, blocks 4000, 4003, 4004, 4005, 4006, 4007, 4010, 4011, 4015, 4016, 4017, 4018, 4020, 4021, 4022, 4023, 4024, 4027, 4028, 4030, 4031, 4032, 4033, 4034, 4035, 4036, 4037, 4039, 4040, 4041, and 4042; and tract 201600, blocks 2011, 2012, 2015, 2017, and 2018; and tract 202101, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1007, 1021, 1025, 1027, 1030, 1031, 1032, 2000, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2014, 2015, 2025, 2031, 2032, 2034, 2035, 2045, 2048, 2049, 2050, 2051, 2053, 2055, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2067, 2068, 2069, 2070, 2071, 2072, 2073, 2074, 2075, 2076, 2077, 2078, 2079, 2081, 2082, 2083, 2084, 2085, 2087, 2089, 2091, 2092, 2093, and 2100; and tract 202102, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1011, 1014, 1015, 1016, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 3000, 3001, 3002, 3003, 3004, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3020, 4011, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, and 4028; and tract 202103, blocks 1000, 1001, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1012, 1013, 1014, 1015, 1016, 1019, 1020, 1021, 1022, 1025, 1029, 1030, 1031, 1035, 1036, 1038, 1039, 1040, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1049, 1050, 1052, 1059, 1060, 1061, 1062, 1063, 1064, 1065, and 1066; and tract 202201, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3000, 3001, 3002, 3003, 3005, 3006, 3007, 3008, 3009, 3012, 3013, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3027, 4000, 4001, 4005, 4006, 4007, 4009, 4011, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4021, 4022, 4023, 4025, 4026, 4027, 4028, 4029, 4030, 4032, 4033, 4034, and 4038; and tract 202202, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1015, 1017, 1018, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2034, 2035, 2036, 2037, 2038, 2039, 3000, 3002, 3003, 3004, 3005, 3006, 3009, 3010, 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, and 5010; and tract 202301, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1014, 1015, 1016, 1017, 1022, 1023, 1024, 1025, 1028, 1029, 1032, 2000, 2001, 2002, 2003, 2004, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3009, 3010, 3011, 3012, 3013, 3014, 3017, 3018, 3019, 3020, 3021, 3023, 3026, 3028, 3029, 3032, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 3044, 3047, 3048, 3051, and 3057; and tract 202302, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4013, 4014, 4015, 4016, 4017, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 7000, 7001, 7002, 7003, 7004, 7005, 7006, 7007, 7008, 7009, 7010, 7011, 7012, 7013, 7014, 7015, 7016, 7017, 7018, 7019, 7020, 7021, 7022, 7023, 7024, 7025, 7026, 7027, and 7029; and tract 202400, blocks 1000, 1002, 1003, 1004, 1005, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1020, 1021, 1022, 2000, 2001, 2002, 2003, 2004, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3037, 3038, 3039, 3040, 3041, 3042, 3043, 4000, 4001, 4002, 4003, 4004, 4006, 4007, 4008, 4009, 4010, 4011, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, and 4026; and tract 202500, blocks 1002, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 3001, 3003, 3004, 3005, 3006, 3007, 3008, 3010, 3011, 3012, 3014, 3015, 3021, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3034, 3042, 3043, 3048, 3049, 3050, 3051, 3052, 3055, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 5000, 5006, 5007, 5008, 5009, 5010, 5011, 5012, and 5013; and tract 202600, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, and 3010; and tract 202700, blocks 1014, 1015, 1016, 1017, 1018, 1022, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, and 2018; and tract 202800, blocks 1024, 1025, 1027, 1029, 1030, 1032, 1035, 2000, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2030, 3009, 3010, 3011, 3012, 3013, 3014, 3015, and 3016; and tract 202902, blocks 3012, 3021, 3022, 3024, and 3028; and tract 203102, blocks 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 3000, 3001, 3002, 3003, 3004, 5000, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, and 5013; and tract 203103, blocks 3011, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, and 5011; and tract 203804, block 3031.

4.97 History History: 2011 a. 43.



4.98 Ninety-eighth assembly district.

4.98  Ninety-eighth assembly district. All of the following territory in Waukesha County constitutes the 98th assembly district:

4.98(1) (1) That part of the town of Lisbon comprising U.S. census tract 203303, blocks 1018, 1019, and 1020; and tract 203304, blocks 1002, 1006, 1007, 1008, 1009, 1010, 1011, 1013, 1014, 1015, 1016, 1071, 1072, 1073, 2000, 2001, 2002, 2003, 2004, 2005, 2006, and 2065; and tract 203402, blocks 1002, 1003, 1008, 1009, 1011, 1017, 1018, 1019, 3008, 3010, 3013, 3014, 3015, 3016, 3017, 3018, 4008, 4009, and 4011; and tract 203403, blocks 1019 and 3017; and tract 203404, blocks 2029, 2030, 2031, 2032, 2034, 2035, 2036, 2037, 2038, 2039, 2040, 2041, 2042, and 2043; and tract 203406, blocks 4026, 5017, 5018, 5021, 5023, and 5024.

4.98(2) (2) The villages of Pewaukee and Sussex.

4.98(3) (3) The city of Pewaukee.

4.98(4) (4) That part of the city of Waukesha comprising U.S. census tract 202700, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1019, 1020, and 1021; and tract 202800, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1028, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, and 3008; and tract 202901, blocks 1004, 1008, 1012, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 2001, 2002, 2003, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 3002, 3003, 3004, 3005, 3006, 3011, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, 3021, 3022, 3023, 3024, 3025, 3026, 3027, 3028, 3029, 3030, 3031, 3032, 3033, 3034, 3035, 3036, 3041, 3042, 3043, 3044, 3045, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, and 4010; and tract 202902, blocks 1003, 1004, 1012, 1017, 1018, 1022, 1023, 1024, 1025, 2010, 3000, 3001, 3002, 3003, 3005, 3013, 3014, 3015, 3016, 3017, 3018, 3019, 3020, and 3027; and tract 203000, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 2017, 2020, 2021, 2027, 2028, 2029, 2030, 2031, 2032, 2033, 2036, 2037, 2038, 2041, 2042, 2043, 2044, 2045, 2046, 2047, 2048, 2049, 2050, 2051, 2052, 2053, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2063, 2064, 2065, 2066, 2077, 2078, 2079, 2085, and 2086; and tract 203101, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 2000, 2001, 2002, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 3005, 3006, 3007, 3008, 3010, 3011, 3012, 3013, 3015, 3016, 3018, 3021, 3022, 3023, 3025, 3026, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 5000, 5001, 5002, 5003, 5004, 5005, 5006, 5007, 5008, 5009, 5010, 5011, 5012, 5013, 5014, 5015, 5016, 5017, 5018, 5019, 5020, 5021, 5022, 5023, and 5024; and tract 203102, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 1013, 4000, 4001, 4002, 4003, 4004, 4005, 4006, 4007, 4008, 4009, 4010, 4011, 4012, 4013, 4014, 4015, 4016, 4017, 4018, 4019, 4020, 4021, 4022, 4023, 4024, 4025, 4026, 4027, 4028, 4029, 4030, 4031, 4032, 4033, 4034, 4035, 5001, 5002, 5003, 5014, 5015, 5016, 5017, 6000, 6001, 6002, 6003, 6004, 6005, 6006, 6007, 6008, 6009, 6010, 6011, 6012, 6013, 6014, 6015, 6016, 6017, 6018, 6019, 6020, 6021, 6022, 6028, 6029, 6030, 6031, 6032, 6033, 6034, 6035, 6036, 6037, 6038, 6039, 6040, 6041, 6042, 6043, 6044, 6045, 6046, 6047, 6048, 6049, 6050, 6051, 6052, 6053, 6054, 6055, 6056, and 6057; and tract 203103, blocks 1000, 1001, 1002, 1003, 1004, 1005, 1006, 1007, 1008, 1009, 1010, 1011, 1012, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, and 3010; and tract 203305, blocks 2050, 2051, 2052, 2054, 2055, 2056, 2057, 2058, 2059, 2060, 2061, 2062, 2070, 2076, 2083, 2110, 2111, 2112, 2113, 2114, 2115, 2116, 2117, 2118, 2121, 2122, 2123, 2125, 2126, 2127, 2128, 2129, 2130, 2131, 2132, 2133, 2134, 2135, and 2138; and tract 203804, blocks 3000, 3001, 3002, 3003, 3004, 3005, 3006, 3007, 3008, 3009, 3010, 3011, 3012, 3013, 3014, 3015, 3016, 3017, 3018, 3019, and 3025.

4.98 History History: 2011 a. 43.



4.99 Ninety-ninth assembly district.

4.99  Ninety-ninth assembly district. All of the following territory in Waukesha County constitutes the 99th assembly district:

4.99(1) (1) The towns of Delafield, Merton, and Ottawa.

4.99(2) (2) That part of the town of Genesee comprising U.S. census tract 203702, blocks 1033, 1034, 2023, 2024, 2025, 2026, 2027, 2028, 2030, 2031, 2032, 3023, and 3025; and tract 203803, blocks 1000, 1001, 1002, 1003, 1004, 1009, 1010, 1021, 1022, 1025, 1037, 1040, 1100, 2000, 2001, 2002, 2003, 2004, 2005, 2006, 2007, 2024, 2025, 2026, 2031, 2032, and 2033; and tract 203804, blocks 1004, 1005, 1006, 1007, 1008, 1009, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1025, 1039, 1041, 1042, 1043, 1044, 1045, 1046, 1047, 1048, 1055, 1059, 1060, 1061, 2000, 2001, 2002, 2006, 2011, 2012, 2013, 2014, 2015, 2027, 2032, 2033, 2036, 2037, 3020, 3021, 3022, 3023, 3032, 3033, 3034, 3035, 3036, 3047, 4000, 4001, 4002, 4003, 4004, 4005, 4007, 4008, 4009, 4012, 4013, 4014, 4015, and 4023; and tract 204004, blocks 2002, 2003, 2004, 2005, 2006, 2007, 2008, 2009, 2010, 2014, 2015, 2016, 2017, 2018, 2019, 2020, 2021, 2022, 2023, 2024, 2025, 2039, 2040, 2041, 2042, 2043, 3000, 3001, 3002, 3004, 3005, 3006, 3008, 3009, 3011, 3012, 3013, 3014, 3017, 3018, 3019, 3020, and 4015.

4.99(3) (3) That part of the town of Summit comprising U.S. census tract 203702, blocks 1007, 1013, 1014, 1015, 1016, 1017, 1023, 1024, 1027, 1028, 1029, 1030, 1031, and 1032; and tract 203703, blocks 1015, 1057, and 2013; and tract 203704, blocks 1041 and 1042; and tract 204004, blocks 1001, 1002, 1003, 1004, 1018, 1019, 1020, and 1028; and tract 204100, blocks 1000, 1001, 1005, 1006, 1007, 1008, 1009, 1010, 1012, 1013, 1014, 1015, 1016, 1017, 1018, 1019, 1020, 1021, 1022, 1023, 1024, 1025, 1026, 1027, 1028, 1029, 1030, 1031, 1032, 1033, 1034, 1035, 1036, 1037, 1038, 1039, 1040, 1041, 1042, 1043, 1046, 1047, 1048, 1049, 1050, 1051, 1052, 1053, 1054, 1055, 2053, 2054, 2059, 2060, 3032, 3034, 3035, 3036, 3037, 3043, 3044, 3045, 3046, 3047, 3049, 3051, 3058, 4000, 4007, 4046, 4047, 4049, 4050, 4051, 4052, 4053, 4054, 4055, 4056, 4058, 4059, 4060, 4061, 4062, 4063, 4064, 4065, 4066, 4067, 4068, 4069, 4070, and 4072; and tract 204301, blocks 4021 and 4031; and tract 204302, block 3017; and tract 204502, blocks 4033, 4034, 4035, 4036, 4037, 4039, 4040, and 4041.

4.99(4) (4) The villages of Chenequa, Dousman, Hartland, Merton, Nashotah, North Prairie, Oconomowoc Lake, and Wales.

4.99(5) (5) The city of Delafield.

4.99 History History: 2011 a. 43.

- See PDF for diagram

- See PDF for diagram

- See PDF for diagram

- See PDF for diagram

- See PDF for diagram

- See PDF for diagram

- See PDF for diagram

- See PDF for diagram

- See PDF for diagram

- See PDF for diagram

- See PDF for diagram

- See PDF for diagram

- See PDF for diagram

- See PDF for diagram

- See PDF for diagram

- See PDF for diagram

- See PDF for diagram

- See PDF for diagram

- See PDF for diagram

- See PDF for diagram

- See PDF for diagram

- See PDF for diagram

- See PDF for diagram

- See PDF for diagram

- See PDF for diagram

- See PDF for diagram

- See PDF for diagram

- See PDF for diagram

- See PDF for diagram

- See PDF for diagram

- See PDF for diagram

- See PDF for diagram

- See PDF for diagram

- See PDF for diagram

- See PDF for diagram

- See PDF for diagram

- See PDF for diagram

- See PDF for diagram

- See PDF for diagram

- See PDF for diagram






5. Elections — general provisions; ballots and voting systems.

5.01 Scope.

5.01  Scope.

5.01(1)(1)  Construction of chs. 5 to 12. Except as otherwise provided, chs. 5 to 12 shall be construed to give effect to the will of the electors, if that can be ascertained from the proceedings, notwithstanding informality or failure to fully comply with some of their provisions.

5.01(2) (2) General provisions of election laws apply. The general provisions of chs. 5 to 12 apply to all elections.

5.01(3) (3) Plurality shall elect.

5.01(3)(a)(a) Except as provided in par. (b), in every election to choose any officer, each elector has one vote for each office unless clearly indicated otherwise. The person receiving the greatest number of legal votes for the office shall be declared elected, and the canvassers shall so determine and certify.

5.01(3)(b) (b) In an election to fill a nonpartisan state office, if no names are certified to appear on the ballot, no person may be declared elected.

5.01(4) (4) Tie vote.

5.01(4)(a)(a) If 2 or more candidates for the same office receive the greatest, but an equal number of votes, the winner shall be chosen by lot in the presence of the board of canvassers charged with the responsibility to determine the election, or in the case of an election for state or national office or metropolitan sewerage commissioner, if the commissioner is elected under s. 200.09 (11) (am), in the presence of the chairperson of the board or the chairperson's designee.

5.01(4)(b) (b) If, in a primary, 2 or more candidates receive an equal but not the greatest number of votes so that only one of those candidates with equal votes may advance to the final election, the choice shall similarly be made by drawing lots.

5.01(4)(c) (c) The candidates may, if all those tied for the same office are present, draw for themselves. Upon refusal or absence of any of the candidates, the board of canvassers shall appoint a competent person to draw, and upon the results declare and certify the winner.

5.01(4)(d) (d) If a question is submitted to the electors and an equal number of votes are cast for and against adoption, the question fails adoption.

5.01(5) (5) Election of governor and lieutenant governor.

5.01(5)(a)(a) In every general election to choose the governor and the lieutenant governor, each elector shall have a single vote applicable to both offices. The persons receiving the greatest number of legal votes cast jointly for them for governor and lieutenant governor shall be declared elected, and the canvassers shall so determine and certify.

5.01(5)(b) (b) In case 2 or more slates have an equal and the highest number of votes for governor and lieutenant governor, the 2 houses of the legislature shall at the next annual session choose by joint ballot one of the slates so having an equal and the highest number of votes for governor and lieutenant governor.

5.01 History History: 1979 c. 89; 1983 a. 484; 1985 a. 304; 1997 a. 27; 1999 a. 150 s. 672; 1999 a. 182.

5.01 Annotation The supreme court has consistently construed election statutes as being directory, in keeping with sub. (1) directive that election laws shall be construed to give effect to the will of the electors. Lanser v. Koconis, 62 Wis. 2d 86, 214 N.W.2d 425 (1974).

5.01 Annotation When 40% of registered voters were denied ballots in an election to remove a county seat, the election was set aside even though the outcome probably was not affected. McNally v. Tollander, 100 Wis. 2d 490, 302 N.W.2d 440 (1981).

5.01 Annotation Sub. (1) applies only after an election has been held and the will of the people manifested. City of Chippewa Falls v. Town Of Hallie, 231 Wis. 2d 85, 604 N.W.2d 300 (Ct. App. 1999), 99-0832.

5.01 Annotation Only substantial violations of the election law should operate to vacate an election. Carlson v. Oconto County Board of Canvassers, 2001 WI App 20, 240 Wis. 2d 438, 623 N.W.2d 195, 00-1788.



5.02 Definitions.

5.02  Definitions. In chs. 5 to 12, unless the context requires otherwise:

5.02(1c) (1c) "Automatic tabulating equipment" means apparatus which automatically examines and counts votes recorded on ballots or voting machines and tabulates the results.

5.02(1e) (1e) "Ballot" means a ballot label, sheet of paper or envelope on which votes are recorded. The term also includes a sheet or card, filmstrip or other device listing or containing information relative to offices, candidates and referenda which is placed, projected or composed on the board or screen inside a voting machine.

5.02(1q) (1q) "Block" means an area which is the smallest geographic area used by the U.S. bureau of the census for data collection and tabulation.

5.02(1s) (1s) "Board" means the government accountability board.

5.02(2) (2) "County clerk" includes the executive director of the county board of election commissioners and their authorized representatives.

5.02(3) (3) "Educational officer" means the state superintendent and school board members.

5.02(3m) (3m) "Elected official" means an individual who is elected to a national, state or local office.

5.02(4) (4) "Election" means every public primary and election.

5.02(4c) (4c) "Election district" means a municipality that is not divided into wards, except as otherwise provided in s. 8.17 (1) (b).

5.02(4e) (4e) "Election official" means an individual who is charged with any duties relating to the conduct of an election.

5.02(4m) (4m) "Electronic voting system" means a system in which votes are recorded on ballots, and the votes are subsequently counted and tabulated by automatic tabulating equipment. The term also includes a voting machine on which votes are recorded and tabulated by electronic means.

5.02(4s) (4s) "Federal election" means any election at which a national office appears on the ballot.

5.02(5) (5) "General election" means the election held in even-numbered years on the Tuesday after the first Monday in November to elect United States senators, representatives in congress, presidential electors, state senators, representatives to the assembly, district attorneys, state officers other than the state superintendent and judicial officers, and county officers other than supervisors and county executives.

5.02(6) (6) "Governing body" means the common council of a city, board of supervisors of a town or board of trustees of a village.

5.02(6m) (6m) "Identification" means any of the following documents issued to an individual:

5.02(6m)(a) (a) One of the following documents that is unexpired or if expired has expired after the date of the most recent general election:

5.02(6m)(a)1. 1. An operator's license issued under ch. 343.

5.02(6m)(a)2. 2. An identification card issued under s. 343.50.

5.02(6m)(a)3. 3. An identification card issued by a U.S. uniformed service.

5.02(6m)(a)4. 4. A U.S. passport.

5.02(6m)(b) (b) A certificate of U.S. naturalization that was issued not earlier than 2 years before the date of an election at which it is presented.

5.02(6m)(c) (c) An unexpired driving receipt under s. 343.11.

5.02(6m)(d) (d) An unexpired identification card receipt issued under s. 343.50.

5.02(6m)(e) (e) An identification card issued by a federally recognized Indian tribe in this state.

5.02(6m)(f) (f) An unexpired identification card issued by a university or college in this state that is accredited, as defined in s. 39.30 (1) (d), that contains the date of issuance and signature of the individual to whom it is issued and that contains an expiration date indicating that the card expires no later than 2 years after the date of issuance if the individual establishes that he or she is enrolled as a student at the university or college on the date that the card is presented.

5.02(7) (7) "Judge" means a court of appeals judge or a judge of a circuit court.

5.02(8) (8) "Justice" means a justice of the supreme court.

5.02(8m) (8m) "Labor organization" means any employee organization in which employees participate and which exists primarily for the purpose of engaging in collective bargaining with any employer concerning grievances, labor disputes, wages, hours or conditions of employment, or the promotion and advancement of the professional or occupational standards and the welfare of its members and families and any organization established for the same purposes composed of individuals or affiliates of any such employee organization.

5.02(9) (9) "Local office" means any elective office other than a state or national office.

5.02(10) (10) "Municipal clerk" means the city clerk, town clerk, village clerk and the executive director of the city election commission and their authorized representatives. Where applicable, "municipal clerk" also includes the clerk of a school district.

5.02(11) (11) "Municipality" means city, town or village.

5.02(12) (12) "National office" means the offices of president and vice president of the United States, U.S. senator and representative in congress.

5.02(12m) (12m) "Nickname" means a familiar or shortened form of a proper name by which an individual is commonly known.

5.02(12s) (12s) "Partisan primary" means the primary held the 2nd Tuesday in August to nominate candidates to be voted for at the general election.

5.02(13) (13) "Political party" or "party" means a state committee registered under s. 11.05 organized exclusively for political purposes under whose name candidates appear on a ballot at any election, and all county, congressional, legislative, local and other affiliated committees authorized to operate under the same name. For purposes of ch. 11, the term does not include a legislative campaign committee or a committee filing an oath under s. 11.06 (7).

5.02(14) (14) "Poll list" means the list which is compiled by election officials on election day showing the names and addresses of electors who actually cast votes in an election.

5.02(15) (15) "Polling place" means the actual location wherein the elector's vote is cast.

5.02(16) (16) "Primary" means a primary election.

5.02(16c) (16c) "Proof of identification" means identification that contains the name of the individual to whom the document was issued, which name conforms to the individual's voter registration form, if the individual is required to register to vote, and that contains a photograph of the individual, except as authorized in s. 343.14 (3m) or 343.50 (4g).

5.02(16g) (16g) "Qualified circulator" means a qualified elector of this state or any U.S. citizen age 18 or older who, if he or she were a resident of this state, would not be disqualified from voting under s. 6.03.

5.02(16m) (16m) "Recognized political party" means a political party which qualifies for a separate ballot or column under s. 5.62 (1) (b) or (2).

5.02(16s) (16s) "Referendum" means an election at which an advisory, validating or ratifying question is submitted to the electorate.

5.02(17) (17) "Registration list" means the list of electors who are properly registered to vote.

5.02(19) (19) "Special election" means any election, other than those described in subs. (5), (18), (21) and (22) [subs. (5), (12s), (21) and (22)], to fill vacancies or to conduct a referendum.

5.02(20) (20) "Special primary" means the primary held 4 weeks before the special election except when the special election is held on the same day as the general election the special primary shall be held on the same day as the general primary or if the special election is held concurrently with the spring election, the primary shall be held concurrently with the spring primary.

5.02(20g) (20g) "Special purpose district" means any local governmental unit other than a county or municipality.

5.02(20r) (20r) "Special referendum" means any referendum held at a special election which is not held concurrently with the elections described in sub. (5), (18), (21) or (22) [sub. (5), (12s), (21) or (22)].

5.02(21) (21) "Spring election" means the election held on the first Tuesday in April to elect judicial, educational and municipal officers, nonpartisan county officers and sewerage commissioners and to express preferences for the person to be the presidential candidate for each party in a year in which electors for president and vice president are to be elected.

5.02(22) (22) "Spring primary" means the nonpartisan primary held on the 3rd Tuesday in February to nominate nonpartisan candidates to be voted for at the spring election.

5.02(23) (23) "State office" means the offices of governor, lieutenant governor, secretary of state, state treasurer, attorney general, state superintendent, justice of the supreme court, court of appeals judge, circuit court judge, state senator, state representative to the assembly and district attorney.

5.02(24) (24) "State superintendent" means the state superintendent of public instruction.

5.02(24g) (24g) "Voting device" means an apparatus other than a voting machine which the elector uses to record his or her votes on a ballot.

5.02(24r) (24r) "Voting machine" means a machine which serves in lieu of a voting booth and which mechanically or electronically records the votes cast by electors, who depress levers or buttons located next to the choices listed on a ballot to cast their votes.

5.02(24w) (24w) "Voting system" means:

5.02(24w)(a) (a) The total combination of mechanical, electromechanical, or electronic equipment, including the software, hardware, and documentation required to program, control, and support the equipment, that is used to define ballots, to cast and count votes, to report or display election results, and to maintain and produce any audit trail information.

5.02(24w)(b) (b) The practices and associated documentation for any of the following purposes:

5.02(24w)(b)1. 1. To identify equipment components and versions of such components.

5.02(24w)(b)2. 2. To test the equipment during its development and maintenance.

5.02(24w)(b)3. 3. To maintain records of equipment errors and defects.

5.02(24w)(b)4. 4. To determine specific equipment changes to be made after the initial qualification of the equipment.

5.02(24w)(b)5. 5. To make available any materials to an elector.

5.02(25) (25) "Ward" means a town, village or city subdivision created for the convenience of the electors therein and to facilitate the division of such municipalities into election districts of substantially equal population numbers along common boundaries observing the community of interest of existing neighborhoods and other settlements.

5.02 History History: 1971 c. 211; 1971 c. 304 ss. 2, 29 (2); 1973 c. 280, 334; 1975 c. 93; 1977 c. 107, 187, 394; 1977 c. 427 ss. 3 to 14; 1977 c. 449; 1979 c. 32, 89, 221; 1979 c. 260 ss. 1m, 73 to 75; 1979 c. 311, 328; 1981 c. 4, 391; 1983 a. 484 ss. 5, 5c, 124m, 128; 1985 a. 303; 1985 a. 304 ss. 1m, 2, 155; 1987 a. 391 ss. 1 to 1r, 66w; 1989 a. 31; 1991 a. 5; 1993 a. 140, 184; 1995 a. 16 s. 2; 1995 a. 27 s. 9145 (1); 1995 a. 219; 1997 a. 35; 2001 a. 16, 109; 2003 a. 24, 265; 2005 a. 177, 451; 2007 a. 1; 2009 a. 397; 2011 a. 23, 32, 45, 75.



5.05 Government accountability board; powers and duties.

5.05  Government accountability board; powers and duties.

5.05(1)(1)  General authority. The government accountability board shall have the responsibility for the administration of chs. 5 to 12, other laws relating to elections and election campaigns, subch. III of ch. 13, and subch. III of ch. 19. Pursuant to such responsibility, the board may:

5.05(1)(b) (b) In the discharge of its duties and after providing notice to any party who is the subject of an investigation, subpoena and bring before it any person and require the production of any papers, books, or other records relevant to an investigation. Notwithstanding s. 885.01 (4), the issuance of a subpoena requires action by the board at a meeting of the board. A circuit court may by order permit the inspection and copying of the accounts and the depositor's and loan records at any financial institution, as defined in s. 705.01 (3), doing business in the state to obtain evidence of any violation of ch. 11 upon showing by the board of probable cause to believe there is a violation and that such accounts and records may have a substantial relation to the violation. In the discharge of its duties, the board may cause the deposition of witnesses to be taken in the manner prescribed for taking depositions in civil actions in circuit court.

5.05(1)(c) (c) Bring civil actions to require a forfeiture for any violation of chs. 5 to 12, subch. III of ch. 13, or subch. III of ch. 19 or a license revocation for any violation of subch. III of ch. 13 for which the offender is subject to a revocation. The board may compromise and settle any civil action or potential action brought or authorized to be brought by it which, in the opinion of the board, constitutes a minor violation, a violation caused by excusable neglect, or which for other good cause shown, should not in the public interest be prosecuted under such chapter. Notwithstanding s. 778.06, a civil action or proposed civil action authorized under this paragraph may be settled for such sum as may be agreed between the parties. Any settlement made by the board shall be in such amount as to deprive the alleged violator of any benefit of his or her wrongdoing and may contain a penal component to serve as a deterrent to future violations. In settling civil actions or proposed civil actions, the board shall treat comparable situations in a comparable manner and shall assure that any settlement bears a reasonable relationship to the severity of the offense or alleged offense. Except as otherwise provided in sub. (2m) (c) 15. and 16. and ss. 5.08, 5.081, and 19.59 (8), forfeiture and license revocation actions brought by the board shall be brought in the circuit court for the county where the defendant resides, or if the defendant is a nonresident of this state, in circuit court for the county wherein the violation is alleged to occur. For purposes of this paragraph, a person other than a natural person resides within a county if the person's principal place of operation is located within that county. Whenever the board enters into a settlement agreement with an individual who is accused of a civil violation of chs. 5 to 12, subch. III of ch. 13, or subch. III of ch. 19 or who is investigated by the board for a possible civil violation of one of those provisions, the board shall reduce the agreement to writing, together with a statement of the board's findings and reasons for entering into the agreement and shall retain the agreement and statement in its office for inspection.

5.05(1)(d) (d) Sue for injunctive relief, a writ of mandamus or prohibition, or other such legal or equitable relief as may be appropriate to enforce any law regulating the conduct of elections or election campaigns or ensure its proper administration. No bond is required in such actions. Actions shall be brought in circuit court for the county where a violation occurs or may occur.

5.05(1)(e) (e) Delegate to its legal counsel the authority to intervene in a civil action or proceeding under sub. (9), issue an order under s. 5.06, exempt a polling place from accessibility requirements under s. 5.25 (4) (a), exempt a municipality from the requirement to use voting machines or an electronic voting system under s. 5.40 (5m), approve an electronic data recording system for maintaining poll lists under s. 6.79, or authorize nonappointment of an individual who is nominated to serve as an election official under s. 7.30 (4) (e), subject to such limitations as the board deems appropriate.

5.05(1)(f) (f) Promulgate rules under ch. 227 applicable to all jurisdictions for the purpose of interpreting or implementing the laws regulating the conduct of elections or election campaigns or ensuring their proper administration.

5.05(1e) (1e) Actions by the board. Any action by the board requires the affirmative vote of at least 4 members.

5.05(1m) (1m) Legal counsel. The board shall employ outside the classified service an individual to serve as legal counsel who shall perform legal and administrative functions for the board.

5.05(2) (2) Auditing. In addition to the facial examination of reports and statements required under s. 11.21 (13), the board shall conduct an audit of reports and statements which are required to be filed with it to determine whether violations of ch. 11 have occurred. The board may examine records relating to matters required to be treated in such reports and statements. The board shall make official note in the file of a candidate, committee, group or individual under ch. 11 of any error or other discrepancy which the board discovers and shall inform the person submitting the report or statement.

5.05(2m) (2m) Enforcement.

5.05(2m)(a)(a) The board shall investigate violations of laws administered by the board and may prosecute alleged civil violations of those laws, directly or through its agents under this subsection, pursuant to all statutes granting or assigning that authority or responsibility to the board. Prosecution of alleged criminal violations investigated by the board may be brought only as provided in par. (c) 11., 14., 15., and 16. and s. 978.05 (1).

5.05(2m)(c) (c)

5.05(2m)(c)2.2.

5.05(2m)(c)2.a.a. Any person may file a complaint with the board alleging a violation of chs. 5 to 12, subch. III of ch. 13, or subch. III of ch. 19. If the board finds, by a preponderance of the evidence, that a complaint is frivolous, the board may order the complainant to forfeit not more than the greater of $500 or the expenses incurred by the division in investigating the complaint.

5.05(2m)(c)2.b. b. No complaint alleging a violation of s. 19.45 (13) may be filed during the period beginning 120 days before a general or spring election, or during the period commencing on the date of the order of a special election under s. 8.50, and ending on the date of that election, against a candidate who files a declaration of candidacy to have his or her name appear on the ballot at that election.

5.05(2m)(c)3. 3. Any person to whom subch. III of ch. 13 or subch. III of ch. 19 may have application may request the board to make an investigation of his or her own conduct or of allegations made by other persons as to his or her conduct. Such a request shall be made in writing and shall set forth in detail the reasons therefor.

5.05(2m)(c)4. 4. If the board reviews a complaint and fails to find that there is a reasonable suspicion that a violation under subd. 2. has occurred or is occurring, the board shall dismiss the complaint. If the board believes that there is reasonable suspicion that a violation under subd. 2. has occurred or is occurring, the board may by resolution authorize the commencement of an investigation. The resolution shall specifically set forth any matter that is authorized to be investigated. To assist in the investigation, the board may elect to retain a special investigator. If the board elects to retain a special investigator, the administrator of the ethics and accountability division shall submit to the board the names of 3 qualified individuals to serve as a special investigator. The board may retain one or more of the individuals. If the board retains a special investigator to investigate a complaint against a person who is a resident of this state, the board shall provide to the district attorney for the county in which the person resides a copy of the complaint and shall notify the district attorney that it has retained a special investigator to investigate the complaint. For purposes of this subdivision, a person other than a natural person resides within a county if the person's principal place of operation is located within that county. The board shall enter into a written contract with any individual who is retained as a special investigator setting forth the terms of the engagement. A special investigator who is retained by the board may request the board to issue a subpoena to a specific person or to authorize the special investigator to request a circuit court to issue a search warrant. The board may grant the request by approving a motion to that effect at a meeting of the board if the board finds that such action is legally appropriate.

5.05(2m)(c)5. 5. Each special investigator who is retained by the board shall make periodic reports to the board, as directed by the board, but in no case may the interval for reporting exceed 30 days. If the board authorizes the administrator of the ethics and accountability division to investigate any matter without retaining a special investigator, the administrator shall make periodic reports to the board, as directed by the board, but in no case may the reporting interval exceed 30 days. During the pendency of any investigation, the board shall meet for the purpose of reviewing the progress of the investigation at least once every 90 days. The special investigator or the administrator shall report in person to the board at that meeting concerning the progress of the investigation. If, after receiving a report, the board does not vote to continue an investigation for an additional period not exceeding 90 days, the investigation is terminated at the end of the reporting interval. The board shall not expend more than $10,000 to finance the cost of an investigation before receiving a report on the progress of the investigation and a recommendation to commit additional resources. The board may vote to terminate an investigation at any time. If an investigation is terminated, any complaint from which the investigation arose is deemed to be dismissed by the board. Unless an investigation is terminated by the board, at the conclusion of each investigation, the administrator shall present to the board one of the following:

5.05(2m)(c)5.a. a. A recommendation to make a finding that probable cause exists to believe that one or more violations under subd. 2. have occurred or are occurring, together with a recommended course of action.

5.05(2m)(c)5.b. b. A recommendation for further investigation of the matter together with facts supporting that course of action.

5.05(2m)(c)5.c. c. A recommendation to terminate the investigation due to lack of sufficient evidence to indicate that a violation under subd. 2 has occurred or is occurring.

5.05(2m)(c)6. 6.

5.05(2m)(c)6.a.a. If the board finds that there is probable cause to believe that a violation under subd. 2. has occurred or is occurring, the board may authorize the administrator of the ethics and accountability division to file a civil complaint against the alleged violator. In such case, the administrator may request the assistance of special counsel to prosecute any action brought by the board. If the administrator requests the assistance of special counsel with respect to any matter, the administrator shall submit to the board the names of 3 qualified individuals to serve as special counsel. The board may retain one of the individuals to act as special counsel. The staff of the board shall provide assistance to the special counsel as may be required by the counsel to carry out his or her responsibilities.

5.05(2m)(c)6.b. b. The board shall enter into a written contract with any individual who is retained as special counsel setting forth the terms of the engagement. The contract shall set forth the compensation to be paid such counsel by the state. The contract shall be executed on behalf of the state by the board's legal counsel, who shall file the contract in the office of the secretary of state. The compensation shall be charged to the appropriation under s. 20.505 (1) (d).

5.05(2m)(c)7. 7. No individual who is appointed or retained by the board to serve as special counsel or as a special investigator is subject to approval under s. 20.930.

5.05(2m)(c)8. 8. Upon employment of any individual to serve as special counsel or as a special investigator for the board, the administrator of the ethics and accountability division shall certify the maximum amount provided in the employment contract to the secretary of administration, and direct the department of administration to pay bills of the special counsel or special investigator related to that case within the certified amount.

5.05(2m)(c)9. 9. At the conclusion of its investigation, the board shall, in preliminary written findings of fact and conclusions based thereon, make a determination of whether or not probable cause exists to believe that a violation under subd. 2. has occurred or is occurring. If the board determines that no probable cause exists, it shall dismiss the complaint. Whenever the board dismisses a complaint or a complaint is deemed to be dismissed under subd. 5., the board shall immediately send written notice of the dismissal to the accused and to the party who made the complaint.

5.05(2m)(c)10. 10. The board shall inform the accused or his or her counsel of exculpatory evidence in its possession.

5.05(2m)(c)11. 11. If the board finds that there is probable cause to believe that a violation under subd. 2. has occurred or is occurring, the board may, in lieu of civil prosecution of any matter by the board, refer the matter to the district attorney for the county in which the alleged violator resides, or if the alleged violator is a nonresident, to the district attorney for the county where the matter arises, or if par. (i) applies, to the attorney general or a special prosecutor. For purposes of this subdivision, a person other than a natural person resides within a county if the person's principal place of operation is located within that county.

5.05(2m)(c)12. 12. The board may, by rule, prescribe categories of civil offenses which the board will agree to compromise and settle without a formal investigation upon payment of specified amounts by the alleged offender. The board may authorize the administrator of the ethics and accountability division to compromise and settle such alleged offenses in the name of the board if the alleged offenses by an offender, in the aggregate, do not involve payment of more than $1,000.

5.05(2m)(c)13. 13. If a special investigator or the administrator of the ethics and accountability division, in the course of an investigation authorized by the board, discovers evidence that a violation under subd. 2. that was not within the scope of the authorized investigation has occurred or is occurring, the special investigator or the administrator may present that evidence to the board. If the board finds that there is a reasonable suspicion that a violation under subd. 2. that is not within the scope of the authorized investigation has occurred or is occurring, the board may authorize the special investigator or the administrator to investigate the alleged violation or may elect to authorize a separate investigation of the alleged violation as provided in subd. 4.

5.05(2m)(c)14. 14. If a special investigator or the administrator of the ethics and accountability division of the board, in the course of an investigation authorized by the board, discovers evidence of a potential violation of a law that is not administered by the board arising from or in relation to the official functions of the subject of the investigation or any matter that involves elections, ethics, or lobbying regulation, the special investigator or the administrator may present that evidence to the board. The board may thereupon refer the matter to the appropriate district attorney specified in subd. 11.

5.05(2m)(c)15. 15. Except as provided in subd. 17., if the board refers a matter to the district attorney specified in subd. 11. for prosecution of a potential violation under subd. 2. or 14. and the district attorney informs the board that he or she declines to prosecute any alleged civil or criminal violation related to any matter referred to the district attorney by the board, or the district attorney fails to commence a prosecution of any civil or criminal violation related to any matter referred to the district attorney by the board within 60 days of the date of the board's referral, the board may refer the matter to the district attorney for another prosecutorial unit that is contiguous to the prosecutorial unit of the district attorney to whom the matter was originally referred. If there is more than one such prosecutorial unit, the chairperson of the board shall determine the district attorney to whom the matter shall be referred by publicly drawing lots at a meeting of the board. The district attorney may then commence a civil or criminal prosecution relating to the matter.

5.05(2m)(c)16. 16. Except as provided in subd. 17., if the board refers a matter to a district attorney under subd. 15. for prosecution of a potential violation under subd. 2. or 14. and the district attorney informs the board that he or she declines to prosecute any alleged civil or criminal violation related to any matter referred to the district attorney by the board, or the district attorney fails to commence a prosecution of any civil or criminal violation related to any matter referred to the district attorney by the board within 60 days of the date of the board's referral, the board may refer the matter to the attorney general. The attorney general may then commence a civil or criminal prosecution relating to the matter.

5.05(2m)(c)17. 17. The board is not authorized to act under subd. 15. or 16. if a special prosecutor is appointed under s. 978.045 in lieu of the district attorney specified in subd. 11.

5.05(2m)(c)18. 18. Whenever the board refers a matter to special counsel or to a district attorney or to the attorney general under this subsection, the special counsel, district attorney, or attorney general shall report to the board concerning any action taken regarding the matter. The report shall be transmitted no later than 40 days after the date of the referral. If the matter is not disposed of during that period, the special counsel, district attorney, or attorney general shall file a subsequent report at the end of each 30-day period following the filing of the initial report until final disposition of the matter.

5.05(2m)(d) (d)

5.05(2m)(d)1.1. No individual who serves as the legal counsel to the board or as a division administrator for the board may have been a lobbyist, as defined in s. 13.62 (11). No such individual may have served in a partisan state or local office.

5.05(2m)(d)2. 2. No employee of the board, while so employed, may become a candidate, as defined in s. 11.01 (1), for a state or partisan local office. No individual who is retained by the board to serve as a special investigator or as special counsel may, while so retained become a candidate, as defined in s. 11.01 (1), for any state or local office. A filing officer shall decline to accept nomination papers or a declaration of candidacy from any individual who does not qualify to become a candidate under this paragraph.

5.05(2m)(e) (e) No individual who serves as an employee of the board and no individual who is retained by the board to serve as a special investigator or a special counsel may, while so employed or retained, make a contribution, as defined in s. 11.01 (6), to a candidate for state or local office. No individual who serves as an employee of the board and no individual who is retained by the board to serve as a special investigator or as special counsel, for 12 months prior to becoming so employed or retained, may have made a contribution, as defined in s. 11.01 (6), to a candidate for a partisan state or local office.

5.05(2m)(f) (f) Pursuant to any investigation authorized under par. (c), the board has the power:

5.05(2m)(f)1. 1. To require any person to submit in writing such reports and answers to questions relevant to the proceedings as the board may prescribe, such submission to be made within such period and under oath or otherwise as the board may determine.

5.05(2m)(f)2. 2. To order testimony to be taken by deposition before any individual who is designated by the board and has the power to administer oaths, and, in such instances, to compel testimony and the production of evidence in the same manner as authorized by sub. (1) (b).

5.05(2m)(f)4. 4. To pay witnesses the same fees and mileage as are paid in like circumstances by the courts of this state.

5.05(2m)(f)5. 5. To request and obtain from the department of revenue copies of state income or franchise tax returns and access to other appropriate information under s. 71.78 (4) regarding all persons who are the subject of such investigation.

5.05(2m)(g) (g)

5.05(2m)(g)1.1. Except as provided in subd. 2., no action may be taken on any complaint that is filed later than 3 years after a violation of subch. III of ch. 13 or subch. III of ch. 19 is alleged to have occurred.

5.05(2m)(g)2. 2. The period of limitation under subd. 1. is tolled for a complaint alleging a violation of s. 19.45 (13) or 19.59 (1) (br) for the period during which such a complaint may not be filed under par. (c) 2. b. or s. 19.59 (8) (cm).

5.05(2m)(h) (h) If the defendant in an action for a civil violation of chs. 5 to 12, subch. III of ch. 13, or subch. III of ch. 19 is a district attorney or a circuit judge or a candidate for either such office, the action shall be brought by the board. If the defendant in an action for a civil violation of chs. 5 to 12, subch. III of ch. 13, or subch. III of ch. 19 is the attorney general or a candidate for that office, the board may appoint special counsel to bring suit on behalf of the state.

5.05(2m)(i) (i) If the defendant in an action for a criminal violation of chs. 5 to 12, subch. III of ch. 13, or subch. III of ch. 19 is a district attorney or a circuit judge or a candidate for either such office, the action shall be brought by the attorney general. If the defendant in an action for a criminal violation of chs. 5 to 12, subch. III of ch. 13, or subch. III of ch. 19 is the attorney general or a candidate for that office, the board may appoint a special prosecutor to conduct the prosecution on behalf of the state.

5.05(2m)(j) (j) Any special counsel or prosecutor who is appointed under par. (h) or (i) shall be independent of the attorney general and need not be a state employee at the time of his or her appointment.

5.05(2s) (2s) Ethics and accountability division. The ethics and accountability division has the responsibility for administration of ch. 11, subch. III of ch. 13, and subch. III of ch. 19.

5.05(2w) (2w) Elections Division. The elections division has the responsibility for the administration of chs. 5 to 10 and 12.

5.05(3g) (3g) Chief election officer. The board shall designate an employee of the board to serve as the chief election officer of this state.

5.05(4) (4) Employees. All employees of the board shall be nonpartisan.

5.05(5e) (5e) Biennial report. The board shall include in its biennial report under s. 15.04 (1) (d) the names and duties of all individuals employed by the board and a summary of its determinations and advisory opinions issued under sub. (6a). Except as authorized or required under sub. (5s) (f) 2., the board shall make sufficient alterations in the summaries to prevent disclosing the identities of individuals or organizations involved in the decisions or opinions. The board may also include in its biennial report any information compiled under s. 11.21 (7). The board shall make such further reports on the matters within its jurisdiction and such recommendations for further legislation as it deems desirable.

5.05(5f) (5f) Advice to board. The joint committee on legislative organization shall be advisory to the board on all matters relating to operation of the board.

5.05(5s) (5s) Access to records. Records obtained or prepared by the board in connection with an investigation, including the full text of any complaint received by the board, are not subject to the right of inspection and copying under s. 19.35 (1), except as provided in pars. (d) and (e) and except that:

5.05(5s)(a) (a) The board shall permit inspection of records that are distributed or discussed in the course of a meeting or hearing by the board in open session.

5.05(5s)(b) (b) Investigatory records of the board may be made public in the course of a prosecution initiated under chs. 5 to 12, subch. III of ch. 13, or subch. III of ch. 19.

5.05(5s)(c) (c) The board shall provide information from investigation and hearing records that pertains to the location of individuals and assets of individuals as requested under s. 49.22 (2m) by the department of children and families or by a county child support agency under s. 59.53 (5).

5.05(5s)(d) (d) If the board commences a civil prosecution of a person for an alleged violation of chs. 5 to 12, subch. III of ch. 13, or subch. III of ch. 19 as the result of an investigation, the person who is the subject of the investigation may authorize the board to make available for inspection and copying under s. 19.35 (1) records of the investigation pertaining to that person if the records are available by law to the subject person and the board shall then make those records available.

5.05(5s)(e) (e) The following records of the board are open to public inspection and copying under s. 19.35 (1):

5.05(5s)(e)1. 1. Any record of the action of the board authorizing the filing of a civil complaint under sub. (2m) (c) 6.

5.05(5s)(e)2. 2. Any record of the action of the board referring a matter to a district attorney or other prosecutor for investigation or prosecution.

5.05(5s)(e)3. 3. Any record containing a finding that a complaint does not raise a reasonable suspicion that a violation of the law has occurred.

5.05(5s)(e)4. 4. Any record containing a finding, following an investigation, that no probable cause exists to believe that a violation of the law has occurred.

5.05(5s)(f) (f)

5.05(5s)(f)1.1. Except as authorized or required under subd. 2., records obtained in connection with a request for an advisory opinion issued under s. 5.05 (6a), other than summaries of advisory opinions that do not disclose the identity of individuals requesting such opinions or organizations on whose behalf they are requested, are not subject to the right of inspection and copying under s. 19.35 (1). Except as authorized or required under subd. 2., the board shall make sufficient alterations in the summaries to prevent disclosing the identities of individuals or organizations involved in the opinions.

5.05(5s)(f)2. 2.

5.05(5s)(f)2.a.a. The board may make records under subd. 1. public with the consent of the individual requesting the advisory opinion or the organization or governmental body on whose behalf it is requested.

5.05(5s)(f)2.b. b. A person who makes or purports to make public the substance of or any portion of an advisory opinion requested by or on behalf of the person is deemed to have waived the confidentiality of the request for an advisory opinion and of any records obtained or prepared by the board in connection with the request for an advisory opinion.

5.05(5s)(f)2.c. c. The board shall make public advisory opinions and records obtained in connection with requests for advisory opinions relating to matters under the jurisdiction of the elections division.

5.05(6a) (6a) Advisory opinions. Any individual, either personally or on behalf of an organization or governmental body, may make a written or electronic request of the board for an advisory opinion regarding the propriety under chs. 5 to 12, subch. III of ch. 13, or subch. III of ch. 19 of any matter to which the person is or may become a party; and any appointing officer, with the consent of a prospective appointee, may request of the board an advisory opinion regarding the propriety under chs. 5 to 12, subch. III of ch. 13, or subch. III of ch. 19 of any matter to which the prospective appointee is or may become a party. The board shall review a request for an advisory opinion and may issue a formal written or electronic advisory opinion to the person making the request. Except as authorized or required for opinions specified in sub. (5s) (f) 2., the board's deliberations and actions upon such requests shall be in meetings not open to the public. No person acting in good faith upon an advisory opinion issued by the board is subject to criminal or civil prosecution for so acting, if the material facts are as stated in the opinion request. To have legal force and effect, each advisory opinion issued by the board must be supported by specific legal authority under a statute or other law, or by specific case or common law authority. Each advisory opinion shall include a citation to each statute or other law and each case or common law authority upon which the opinion is based, and shall specifically articulate or explain which parts of the cited authority are relevant to the board's conclusion and why they are relevant. The board may authorize its legal counsel to issue an informal written advisory opinion or to transmit an informal advisory opinion electronically on behalf of the board, subject to such limitations as the board deems appropriate. Every informal advisory opinion shall be consistent with applicable formal advisory opinions issued by the board. If the board disagrees with an informal advisory opinion that has been issued on behalf of the board, the board may withdraw the opinion or issue a revised advisory opinion and no person acting after the date of the withdrawal or issuance of the revised advisory opinion is exempted from prosecution under this subsection if the opinion upon which the person's action is based has been withdrawn or revised in relevant degree. Except as authorized or required under sub. (5s) (f) 2., no member or employee of the board may make public the identity of the individual requesting a formal or informal advisory opinion or of individuals or organizations mentioned in the opinion. Any person receiving a formal or informal advisory opinion under this subsection who disagrees with the opinion may request a public or private hearing before the board to discuss the opinion. The board shall grant a request for a public or private hearing under this subsection. After hearing the matter, the board may reconsider its opinion and may issue a revised opinion to the person. Promptly upon issuance of each formal advisory opinion that is not open to public access, the board shall publish a summary of the opinion that is consistent with applicable requirements under sub. (5s) (f).

5.05(7) (7) Administrative meetings and conferences. The board shall conduct regular information and training meetings at various locations in the state for county and municipal clerks and other election officials. Administrative meetings shall be designed to explain the election laws and the forms and rules of the board, to promote uniform procedures and to assure that clerks and other officials are made aware of the integrity and importance of the vote of each citizen. The board may conduct conferences relating to election laws, practice and procedure. The board may charge persons attending the administrative meetings and conferences for its costs incurred in conducting the meetings and conferences at a rate not exceeding the per capita cost incurred by the board.

5.05(9) (9) Standing. The board has standing to commence or intervene in any civil action or proceeding for the purpose of enforcing the laws regulating the conduct of elections or election campaigns or ensuring their proper administration. If the board delegates authority to its legal counsel under sub. (1) (e) to act in its stead, the legal counsel has standing to commence or intervene in such an action or proceeding.

5.05(10) (10) State election administration plan. With the assistance of the election administration council and approval of the joint committee on finance as provided in this subsection, the board shall adopt and modify as necessary a state plan that meets the requirements of P.L. 107-252 to enable participation by this state in federal financial assistance programs authorized under that law. The board shall adopt the plan and any modifications only after publishing a class I notice under ch. 985 or posting on the Internet a statement describing the proposed plan or modification and receiving public comment thereon. After approval of the proposed plan or any modification of the plan by the board, the board shall submit the proposed plan or modification to the joint committee on finance for the approval of the committee. The board may adopt the proposed plan or modification only if the committee approves the proposed plan or modification.

5.05(11) (11) Aids to counties and municipalities. From the appropriations under s. 20.511 (1) (t) and (x), the board may provide financial assistance to eligible counties and municipalities for election administration costs in accordance with the plan adopted under sub. (10). As a condition precedent to receipt of assistance under this subsection, the board shall enter into an agreement with the county or municipality receiving the assistance specifying the intended use of the assistance and shall ensure compliance with the terms of the agreement. Each agreement shall provide that if the federal government objects to the use of any assistance moneys provided to the county or municipality under the agreement, the county or municipality shall repay the amount of the assistance provided to the board.

5.05(12) (12) Voter education. The board may conduct or prescribe requirements for educational programs to inform electors about voting procedures, voting rights, and voting technology. The board shall conduct an educational program for the purpose of educating electors who cast paper ballots, ballots that are counted at a central counting location, and absentee ballots of the effect of casting excess votes for a single office.

5.05(13) (13) Toll-free election information and requests.

5.05(13)(a)(a) The board shall maintain one or more toll-free telephone lines for electors to report possible voting fraud and voting rights violations, to obtain general election information, and to access information concerning their registration status, current polling place locations, and other information relevant to voting in elections.

5.05(13)(b) (b) The board may maintain a free access system under which an elector who votes under s. 6.96 or 6.97 may ascertain current information concerning whether the elector's vote has been counted, and, if the vote will not be counted, the reason that it will not be counted.

5.05(13)(c) (c) The board shall maintain a freely accessible system under which a military elector, as defined in s. 6.34 (1) (a), or an overseas elector, as defined in s. 6.34 (1) (b), who casts an absentee ballot may ascertain whether the ballot has been received by the appropriate municipal clerk.

5.05(13)(d) (d) The board shall designate and maintain at least one freely accessible means of electronic communication which shall be used for the following purposes:

5.05(13)(d)1. 1. To permit a military elector, as defined in s. 6.34 (1) (a), or an overseas elector, as defined in s. 6.34 (1) (b), to request a voter registration application or an application for an absentee ballot at any election at which the elector is qualified to vote in this state.

5.05(13)(d)2. 2. To permit a military elector or an overseas elector under subd. 1. to designate whether the elector wishes to receive the applications under subd. 1. electronically or by mail.

5.05(13)(d)3. 3. To permit a municipal clerk to transmit to a military elector or an overseas elector under subd. 1. a registration application or absentee ballot application electronically or by mail, as directed by the elector under subd. 2., together with related voting, balloting, and election information.

5.05(14) (14) Information from county and municipal clerks. The board may request information from county and municipal clerks relating to election administration, performance of electronic voting systems and voting machines, and use of paper ballots in elections.

5.05(15) (15) Registration list. The board is responsible for the design and maintenance of the official registration list under s. 6.36. The board shall require all municipalities to use the list in every election and may require any municipality to adhere to procedures established by the board for proper maintenance of the list.

5.05 History History: 1973 c. 334; 1975 c. 85, 93, 199; 1977 c. 29; 1977 c. 196 s. 131; 1977 c. 418, 427, 447; 1979 c. 32 s. 92 (8); 1979 c. 89, 154, 328; 1983 a. 27, 484, 524, 538; 1985 a. 303; 1985 a. 304 ss. 3, 155; 1989 a. 31, 192; 1999 a. 182; 2001 a. 109; 2003 a. 35, 265, 266, 327; 2005 a. 177; 2007 a. 1 ss. 2 to 19, 94, 99, 100, 103, 104, 107, 109, 111, 112, 114, 116, 127, 128; 2007 a. 20; 2009 a. 28, 180; 2011 a. 75; 2013 a. 20.

5.05 Annotation Notice to the district attorney, attorney general, or governor is not a prerequisite to a civil forfeiture under sub. (1) (c); notice pursuant to sub. (3) is required only as specified by s. 11.60 (4) or 11.61 (2). State Elections Board v. Hales, 149 Wis. 2d 306, 440 N.W.2d 579 (Ct. App. 1989).

5.05 Annotation A party being investigated by the board is not entitled under sub. (1) (b) to attend and participate in all depositions conducted by the board. Notice to the party being investigated under sub. (1) (b) is limited to the board's exercise of its subpoena power and does not relate in any way to the conduct of depositions the board may wish to take. State ex rel. Block v. Circuit Court for Dane County, 2000 WI App 72, 234 Wis. 2d 183, 610 N.W.2d 213, 00-0507.

5.05 Annotation Unless otherwise stated in a specific statute, criminal and civil forfeiture provisions of the election, lobby, and ethics laws can be enforced by a district attorney independently of the board. A referral following an investigation by the board is not required. A district attorney may request prosecutorial or investigative assistance from the attorney general in connection with any duty of the district attorney under those laws. If there has been a referral to the district attorney by the board under sub. (2m) (c) 11., 14., or 15., the district attorney must retain ultimate supervisory authority over the matter referred unless a special prosecutor has been appointed in lieu of the district attorney. OAG 10-08.

5.05 Annotation The board and district attorneys possess joint and co-equal authority to investigate possible violations of the election, lobby, or ethics laws and to prosecute civil forfeiture actions under those laws. Unless otherwise stated in a specific statutory provision, the district attorney possesses the authority to prosecute criminal proceedings under those laws. The board has no statutory authority to prosecute criminal proceedings under those laws except as stated in sub. (2m) (i). OAG 10-08.

5.05 Annotation For the attorney general to prosecute violations of the election, lobby, and ethics laws there must be a specific statute authorizing the attorney general to independently initiate the prosecution of civil and criminal actions involving violations of those laws unless there is a referral to the attorney general by the board under sub. (2m) (c) 16. or unless the attorney general or an assistant attorney general has been appointed as special prosecutor to serve in lieu of the district attorney. OAG 10-08.



5.052 Government accountability candidate committee.

5.052  Government accountability candidate committee.

5.052(1)(1) The government accountability candidate committee shall meet whenever a vacancy occurs in the membership of the board that requires a nomination to be submitted to the governor under s. 15.60 (2).

5.052(2) (2) No person may be nominated by the committee unless the person receives the unanimous approval of the committee.

5.052(3) (3) Except as provided in sub. (4), the committee shall submit at least the following number of nominations:

5.052(3)(a) (a) To fill one vacancy, 2 nominations.

5.052(3)(b) (b) To fill 2 vacancies, 3 nominations.

5.052(3)(c) (c) To fill 3 vacancies, 5 nominations.

5.052(3)(d) (d) To fill 4 vacancies, 6 nominations.

5.052(3)(e) (e) To fill 5 vacancies, 7 nominations.

5.052(4) (4) If a nominee dies or withdraws, or if a nomination of the governor is withdrawn by the governor or rejected by the senate, the committee shall submit an additional nominee to the governor.

5.052 History History: 2007 a. 1.



5.054 Duties of the legal counsel.

5.054  Duties of the legal counsel. The board's legal counsel shall:

5.054(1) (1) Whenever a vacancy occurs on the board, call a meeting of the government accountability candidate committee.

5.054(2) (2) Assist the government accountability candidate committee in the performance of its functions.

5.054 History History: 2007 a. 1.



5.055 Election assistance commission standards board.

5.055  Election assistance commission standards board. The administrator of the elections division of the board shall, in consultation with the board, appoint an individual to represent this state as a member of the federal election assistance commission standards board. The administrator shall also conduct and supervise a process for the selection of an election official by county and municipal clerks and boards of election commissioners to represent local election officials of this state as a member of the federal election assistance commission standards board. The administrator shall ensure that the members of the federal election assistance commission standards board representing this state shall at no time be members of the same political party. Upon appointment or election of any new member of the federal election assistance commission standards board representing this state, the administrator shall transmit a notice of that member's appointment or election to the officer or agency designated by federal law.

5.055 History History: 2003 a. 265; 2007 a. 1.



5.056 Matching program with secretary of transportation.

5.056  Matching program with secretary of transportation. The administrator of the elections division of the board shall enter into the agreement with the secretary of transportation specified under s. 85.61 (1) to match personally identifiable information on the official registration list maintained by the board under s. 6.36 (1) with personally identifiable information maintained by the department of transportation.

5.056 History History: 2003 a. 265; 2007 a. 1.



5.06 Compliance review; appeal.

5.06  Compliance review; appeal.

5.06(1) (1) Whenever any elector of a jurisdiction or district served by an election official believes that a decision or action of the official or the failure of the official to act with respect to any matter concerning nominations, qualifications of candidates, voting qualifications, including residence, ward division and numbering, recall, ballot preparation, election administration or conduct of elections is contrary to law, or the official has abused the discretion vested in him or her by law with respect to any such matter, the elector may file a written sworn complaint with the board requesting that the official be required to conform his or her conduct to the law, be restrained from taking any action inconsistent with the law or be required to correct any action or decision inconsistent with the law or any abuse of the discretion vested in him or her by law. The complaint shall set forth such facts as are within the knowledge of the complainant to show probable cause to believe that a violation of law or abuse of discretion has occurred or will occur. The complaint may be accompanied by relevant supporting documents. The board may conduct a hearing on the matter in the manner prescribed for treatment of contested cases under ch. 227 if it believes such action to be appropriate.

5.06(2) (2) No person who is authorized to file a complaint under sub. (1), other than the attorney general or a district attorney, may commence an action or proceeding to test the validity of any decision, action or failure to act on the part of any election official with respect to any matter specified in sub. (1) without first filing a complaint under sub. (1), nor prior to disposition of the complaint by the board. A complaint is deemed disposed of if the board fails to transmit an acknowledgment of receipt of the complaint within 5 business days from the date of its receipt or if the board concludes its investigation without a formal decision.

5.06(3) (3) A complaint under this section shall be filed promptly so as not to prejudice the rights of any other party. In no case may a complaint relating to nominations, qualifications of candidates or ballot preparation be filed later than 10 days after the complainant knew or should have known that a violation of law or abuse of discretion occurred or was proposed to occur.

5.06(4) (4) The board may, on its own motion, investigate and determine whether any election official, with respect to any matter concerning nominations, qualifications of candidates, voting qualifications, including residence, ward division and numbering, recall, ballot preparation, election administration or conduct of elections, has failed to comply with the law or abused the discretion vested in him or her by law or proposes to do so.

5.06(5) (5) Upon receipt of a complaint under sub. (1), or upon its own motion, the board may order any election official to immediately transfer to its possession any original documents in the custody of the official which the board finds to be necessary and relevant to permit review of compliance with the laws concerning nominations, qualifications of candidates, ward division and numbering, recall or ballot preparation or the proper administration of such laws.

5.06(6) (6) The board may, after such investigation as it deems appropriate, summarily decide the matter before it and, by order, require any election official to conform his or her conduct to the law, restrain an official from taking any action inconsistent with the law or require an official to correct any action or decision inconsistent with the law. The board shall immediately transmit a copy of the order to the official. An order issued under this subsection is effective immediately or at such later time as may be specified in the order.

5.06(7) (7) The board may withdraw, modify or correct an order issued under sub. (6) within a timely period if it finds such action to be appropriate.

5.06(8) (8) Any election official or complainant who is aggrieved by an order issued under sub. (6) may appeal the decision of the board to circuit court for the county where the official conducts business or the complainant resides no later than 30 days after issuance of the order. Pendency of an appeal does not stay the effect of an order unless the court so orders.

5.06(9) (9) The court may not conduct a de novo proceeding with respect to any findings of fact or factual matters upon which the board has made a determination, or could have made a determination if the parties had properly presented the disputed matters to the board for its consideration. The court shall summarily hear and determine all contested issues of law and shall affirm, reverse or modify the determination of the board, according due weight to the experience, technical competence and specialized knowledge of the board, pursuant to the applicable standards for review of agency decisions under s. 227.57.

5.06(10) (10) This section does not apply to matters arising in connection with a recount under s. 9.01.

5.06 History History: 1983 a. 484; 1985 a. 182 s. 57; 1985 a. 304; 1989 a. 192.

5.06 Annotation The plaintiff's failure to comply with the method of review prescribed by this section deprived the circuit court of jurisdiction to hear the plaintiff's original action regarding election irregularities. Kuechmann v. LaCrosse School District, 170 Wis. 2d 218, 487 N.W.2d 639 (Ct. App. 1992).



5.061 Compliance with federal Help America Vote Act.

5.061  Compliance with federal Help America Vote Act.

5.061(1)(1) Whenever any person believes that a violation of Title III of P.L. 107-252 has occurred, is occurring, or is proposed to occur with respect to an election for national office in this state, that person may file a written, verified complaint with the board.

5.061(2) (2) If the board receives more than one complaint under sub. (1) relating to the same subject matter, the board may consolidate the complaints for purposes of this section.

5.061(3) (3) A complainant under sub. (1) or any of the complainants in a consolidated complaint under sub. (2) may request a hearing and the matter shall then be treated as a contested case under ch. 227, except that the board shall make a final determination with respect to the merits of the complaint and issue a decision within 89 days of the time that the complaint or the earliest of any complaints was filed, unless the complainant, or each of any complainants whose complaints are consolidated, consents to a specified longer period.

5.061(4) (4) If the board finds the complaint to be without merit, it shall issue a decision dismissing the complaint. If the board finds that the violation alleged in the complaint has occurred, is occurring, or is proposed to occur, the board shall order appropriate relief, except that the board shall not issue any order under this subsection affecting the right of any person to hold an elective office or affecting the canvass of an election on or after the date of that election.

5.061 History History: 2003 a. 265.



5.07 Action to compel compliance.

5.07  Action to compel compliance. Whenever a violation of the laws regulating the conduct of elections or election campaigns occurs or is proposed to occur, the attorney general or the district attorney of the county where the violation occurs or is proposed to occur may sue for injunctive relief, a writ of mandamus or prohibition, or other such legal or equitable relief as may be appropriate to compel compliance with the law. No bond is required in such actions.

5.07 History History: 1973 c. 334; 1983 a. 484 s. 136m; Stats. 1983 s. 5.07; 1985 a. 304.



5.08 Petition for enforcement.

5.08  Petition for enforcement. In addition to or in lieu of filing a complaint, any elector may file a verified petition alleging such facts as are within his or her knowledge to indicate that an election official has failed or is failing to comply with any law regulating the conduct of elections or election campaigns or proposes to act in a manner inconsistent with such a law, and requesting that an action be commenced for injunctive relief, a writ of mandamus or prohibition or other such legal or equitable relief as may be appropriate to compel compliance with the law. The petition shall be filed with the district attorney for the county having jurisdiction to prosecute the alleged failure to comply under s. 978.05 (1) and (2). The district attorney may then commence the action or dismiss the petition. If the district attorney declines to act upon the petition or if the district attorney fails to act upon the petition within 15 days of the date of filing, the petitioner may file the same petition with the attorney general, who may then commence the action.

5.08 History History: 1983 a. 484; 2007 a. 1.



5.081 Petition for enforcement of voting rights.

5.081  Petition for enforcement of voting rights. The attorney general shall accept a verified petition from any person alleging failure to comply with section 2 of the federal voting rights act, 42 USC 1973 (a) and (b). The attorney general may commence an action or proceeding in any court of competent jurisdiction on behalf of any elector of this state whose rights under 42 USC 1973 (a) and (b) are violated.

5.081 History History: 1985 a. 312.



5.09 Certification of documents.

5.09  Certification of documents. Whenever the board is authorized or required to make a certification of any document in the custody of the board, and the authority to make the certification is lawfully delegated to the board's legal counsel, the legal counsel may, personally or through an employee authorized by the legal counsel, affix his or her signature by means of a stamp, machine impression, reproduction print or similar process. This section does not apply to certificates of election.

5.09 History History: 1977 c. 427; 1985 a. 304; 2007 a. 1.



5.10 Presidential electors.

5.10  Presidential electors. Although the names of the electors do not appear on the ballot and no reference is made to them, a vote for the president and vice president named on the ballot is a vote for the electors of the candidates for whom an elector's vote is cast. Under chs. 5 to 12, all references to the presidential election, the casting of votes and the canvassing of votes for president, or for president and vice president, mean votes for them through their pledged presidential electors.

5.10 History History: 1973 c. 334 s. 2; Stats. 1973 s. 5.10; 1977 c. 26; 1979 c. 89, 311.



5.15 Division of municipalities into wards.

5.15  Division of municipalities into wards.

5.15(1) (1)

5.15(1)(a)(a)

5.15(1)(a)1.1. Every city, village, and town in this state shall by ordinance or resolution of its common council or village or town board, respectively, be divided into wards as provided in this section, except as authorized in sub. (2). The boundaries of the wards established under this section, and the number assigned to each ward, are intended to be as permanent as possible, and to this end each ward shall when created contain a population at a convenient point within the applicable population range under sub. (2) (b), with due consideration for the known trends of population increase or decrease within that part of the municipality in which the ward is located.

5.15(1)(a)2. 2. Once established, the boundaries of each ward shall remain unchanged until a further decennial federal census of population indicates that the population of a ward is then above or below the applicable population range, or until the ward boundaries are required to be changed to permit creation of supervisory or aldermanic districts of substantially equal population or to enhance the participation of members of a racial or language minority group in the political process and their ability to elect representatives of their choice, or until otherwise authorized or required under this section.

5.15(1)(a)3. 3. If the population of a ward has increased above the maximum of its population range or if the population of a ward must be decreased for a reason specified in subd. 2., the ward shall be divided into 2 or more wards in compliance with sub. (2) (b). If the population of a ward has decreased below the minimum of its population range or if the population of a ward must be increased for a reason specified in subd. 2., the ward shall, if possible, be combined with an adjoining ward, or the underpopulated ward and one adjoining ward shall be combined and together subdivided into 2 or more wards in compliance with sub. (2).

5.15(1)(b) (b) Except as authorized in sub. (2) (a), within 60 days after the receipt of a tentative supervisory district plan and written statement, if any, from the county board of each county in which a municipality is located, the governing body of the municipality shall adjust its wards according to the schedule shown in sub. (2). All territory contained within the municipality, and only the territory so contained, on April 1 of the year of the federal decennial census shall be contained within a ward established under the division ordinance or resolution. Except as authorized in sub. (2), each ward shall consist of whole blocks, as utilized by the U.S. bureau of the census in the most recent federal decennial census. To suit the convenience of the voters residing therein each ward shall, as far as practicable, be kept compact and observe the community of interest of existing neighborhoods and other settlements. All territory within a ward shall be contiguous, except for island territory as defined in sub. (2) (f) 3. Enactment or adoption of a division ordinance or resolution requires the affirmative vote of a majority of the members of the governing body.

5.15(1)(c) (c) The wards established by municipal governing bodies in a division ordinance or resolution enacted or adopted under this section shall govern the adjustment of supervisory districts under s. 59.10 (2) (a) and (3) (b) and of aldermanic districts under s. 62.08 (1) for the purpose of local elections beginning on January 1 of the 2nd year commencing after the year of the census until revised under this section on the basis of the results of the next decennial census of population unless adjusted under sub. (2) (f) 4., (6) (a) or (7), or unless a division is required to effect an act of the legislature redistricting legislative districts under article IV, section 3, of the constitution or redistricting congressional districts. The populations of wards under each decennial ward division shall be determined on the basis of the federal decennial census and any official corrections to the census issued on or before the date of adoption of the division ordinance or resolution to reflect the correct populations of the municipality and the blocks within the municipality on April 1 of the year of the census.

5.15(1)(d) (d) Every ward shall be wholly contained within a single county.

5.15(2) (2)

5.15(2)(a)(a) Except as required by par. (d), no city electing its common council at large in which the total population is less than 1,000, and no village or town in which the total population is less than 1,000 is required to be divided into wards under this section, but any such city, village or town may divide itself into wards if the creation of wards facilitates the administration of elections. No village or town located in a county having only one town is required to be divided into wards under this section.

5.15(2)(b) (b) Except for wards created to effect an act of the legislature redistricting legislative districts under article IV, section 3, of the constitution or redistricting congressional districts and except as authorized under pars. (bm), (c), (e), and (f) and sub. (7), wards shall contain the following numbers of inhabitants:

5.15(2)(b)1. 1. In any city in which the population is at least 150,000, each ward shall contain not less than 1,000 nor more than 4,000 inhabitants.

5.15(2)(b)2. 2. In any city in which the population is at least 39,000 but less than 150,000, each ward shall contain not less than 800 nor more than 3,200 inhabitants.

5.15(2)(b)3. 3. In any city, village or town in which the population is at least 10,000 but less than 39,000, each ward shall contain not less than 600 nor more than 2,100 inhabitants.

5.15(2)(b)4. 4. In any city, village or town in which the population is less than 10,000, each ward shall contain not less than 300 nor more than 1,000 inhabitants.

5.15(2)(bm) (bm) Every city electing the members of its common council from aldermanic districts shall assemble the blocks wholly or partially contained within the city into wards that will enable the creation of aldermanic districts that are substantially equal in population. If a block is partly contained within the city, the city shall divide the block to form a ward containing the portion of the block that lies within the city.

5.15(2)(c) (c) If the population of a block exceeds the maximum population for a ward otherwise specified in this subsection, such block shall be constituted a ward by itself, except that if the population of a block substantially exceeds the population of proposed aldermanic districts in a city so that, if the block were to constitute an aldermanic district, the populations of the aldermanic districts in the city would not be substantially equal, the city shall divide the block to permit assembly into wards that will enable creation of aldermanic districts that are substantially equal in population.

5.15(2)(cm) (cm) Any division of blocks under this section shall be based on the best evidence available. In this paragraph, "best evidence" includes, but is not limited to, the population of the block and other information received from the U.S. bureau of the census and such data as number of housing units, utility connections and vehicle registrations or a special census conducted locally. For each ward so established, the population estimate shall be correlated with the results of the most recent federal decennial census, so that the total population reported for all wards in the municipality agrees with the census results.

5.15(2)(d) (d) Every municipality shall make a good faith effort to accommodate the tentative plan submitted by the county or counties in which it is located under s. 59.10 (2) (a) or (3) (b) 1., and shall divide itself into wards in such a manner that will permit the creation of county supervisory districts in accordance with the population requirements for the plan specified in s. 59.10 (2) (a) or (3) (b) 1.

5.15(2)(e) (e) If territory is detached from a city, village or town after April 1 of the year of the federal decennial census, and the remaining portion of the ward to which it was attached falls below the prescribed minimum population for the applicable range, the remaining portion of the population may be constituted a ward by itself.

5.15(2)(f) (f) Any city, village or town may establish a ward below the prescribed minimum population for the applicable range whenever the proposed ward is established under par. (a), (d) or (e) or whenever the proposed ward contains solely:

5.15(2)(f)1. 1. That part of a city or village situated in a county other than the county in which the major part of the municipality is located.

5.15(2)(f)2. 2. That part of a city, village or town belonging to a school district other than the school district to which the major part of the municipality belongs.

5.15(2)(f)3. 3. Island territory containing a resident population. In this subdivision, "island territory" means territory surrounded by water, or noncontiguous territory which is separated by the territory of another municipality or by water, or both, from the major part of the municipality to which it belongs.

5.15(2)(f)4. 4. New territory which becomes a part of a city, village or town after April 1 of the year of the federal decennial census.

5.15(2)(g) (g) If a block is affected by an annexation or detachment which establishes a municipal boundary that subdivides the block, the municipalities in which the block is contained shall incorporate only the portion of the block contained within their boundaries in their division ordinances or resolutions.

5.15(4) (4)

5.15(4)(a)(a) Except as provided in par. (c), the division ordinance or resolution shall number all wards in the municipality with unique whole numbers in consecutive order, beginning with the number one, shall designate the polling place for each ward, and shall describe the boundaries of each ward consistent with the conventions set forth in s. 4.003. The ordinance or resolution shall be accompanied by a list of the block numbers used by the U.S. bureau of the census that are wholly or partly contained within each ward, with any block numbers partly contained within a ward identified, and a map of the municipality which illustrates the revised ward boundaries. If the legislature, in an act redistricting legislative districts under article IV, section 3, of the constitution, or in redistricting congressional districts, establishes a district boundary within a municipality that does not coincide with the boundary of a ward established under the ordinance or resolution of the municipality, the municipal governing body shall, no later than April 10 of the 2nd year following the year of the federal decennial census on which the act is based, amend the ordinance or resolution to the extent required to effect the act. The amended ordinance or resolution shall designate the polling place for any ward that is created to effect the legislative act. Nothing in this paragraph shall be construed to compel a county or city to alter or redraw supervisory or aldermanic districts.

5.15(4)(b) (b) Within 5 days after adoption or enactment of an ordinance or resolution under this section or any amendment thereto, the municipal clerk shall transmit one copy of the ordinance or resolution or the amendment to the county clerk of each county in which the municipality is contained, accompanied by the list and map specified in par. (a). If the population of the municipality exceeds 10,000, the municipal clerk shall furnish one copy to the legislative reference bureau at the same time. Each copy shall identify the name of the municipality and the county or counties in which it is located.

5.15(4)(c) (c) Wards that are created to effect an act of the legislature redistricting legislative districts or congressional districts and wards authorized under sub. (2) (bm), (c), (e), or (f) or (7) may be numbered with a combination of whole numbers and letters.

5.15(5) (5) When a town is divided into wards, the annual town meeting shall be held in a location authorized under s. 60.11 (3) (a).

5.15(6) (6)

5.15(6)(a)(a) Following any municipality-wide special federal census of population, the governing body of the municipality in which the special census was held may, by ordinance or resolution, adjust the ward boundaries, but no ward line adjustment may cross the boundary of a congressional, assembly, or supervisory district. The municipal clerk shall transmit copies of the ordinance or resolution in compliance with sub. (4) (b).

5.15(6)(b) (b) No later than 30 days before each election, the governing body of any municipality may by resolution combine 2 or more wards for voting purposes to facilitate using a common polling place. Whenever wards are so combined, the original ward numbers shall continue to be utilized for all official purposes. Except as otherwise authorized under this paragraph, every municipality having a population of 35,000 or more shall maintain separate returns for each ward so combined. In municipalities having a population of less than 35,000, the governing body may provide in the resolution that returns shall be maintained only for each group of combined wards at any election. Whenever a governing body provides for common ballot boxes and ballots or voting machines, separate returns shall be maintained for each separate ballot required under ss. 5.62 and 5.64 at the partisan primary and general election. The municipal clerk shall transmit a copy of the resolution to the county clerk of each county in which the municipality is contained. In municipalities having a population of less than 35,000, the resolution shall remain in effect for each election until modified or rescinded, or until a new division is made under this section.

5.15(7) (7) If a new town is created or if part of a town is annexed to a city or village during a decennial period after April 1 of the year of the federal decennial census, the town board of any town to which territory is attached or from which territory is detached, without regard to the time provisions of sub. (1) (b), may, by ordinance or resolution, create new wards or adjust the existing wards in that town to the extent required to reflect the change. If a municipality is consolidated with another municipality during a decennial period after April 1 of the year of the federal decennial census, the governing body of the consolidated municipality, without regard to the time provisions under sub. (1) (b), may, by ordinance or resolution, create new wards or adjust the existing wards of the municipality to the extent required to reflect the change. No ward line adjustment under this subsection may cross the boundary of a congressional, assembly, or supervisory district. The municipal clerk shall transmit copies of the ordinance or resolution making the adjustment in compliance with sub. (4) (b).

5.15(8) (8) Until divided, all elections are held in the established wards.

5.15 History History: 1971 c. 304 ss. 3 to 5, 29 (2); 1977 c. 26, 418, 427, 449; 1979 c. 260; 1981 c. 4 ss. 2 to 10, 18; 1981 c. 314; 1983 a. 29, 192, 442; 1983 a. 484 ss. 8e, 174; 1983 a. 538; 1985 a. 304 ss. 8 to 10, 12; 1987 a. 391; 1991 a. 5, 143, 315; 1993 a. 213; 1995 a. 201; 1999 a. 182; 2005 a. 149, 312; 2011 a. 39, 75.

5.15 Annotation City and county apportionment is discussed. City of Janesville v. Rock County, 107 Wis. 2d 187, 319 N.W.2d 891 (Ct. App. 1982).

5.15 Annotation The court properly voided the city's plan and adopted the county's plan, even though the county did not adopt the plan within 60 days of receiving census data. County of La Crosse v. City of La Crosse, 108 Wis. 2d 560, 322 N.W.2d 531 (Ct. App. 1982).



5.18 Enforcement of division requirement.

5.18  Enforcement of division requirement. If any municipality fails to comply with s. 5.15, the county in which the municipality is located or any elector of the municipality may submit to the circuit court for any county in which the municipality is located within 14 days from the expiration of the 60-day period under s. 5.15 (1) (b) a proposed plan for the division of the municipality into wards in compliance with this section. If the circuit court finds that the existing division of the municipality into wards fails to comply with s. 5.15, it shall review the plan submitted by the petitioner and after reasonable notice to the municipality may promulgate the plan, or any other plan in compliance with s. 5.15, as a temporary ward plan for the municipality to remain in effect until superseded by a ward plan enacted or adopted by the governing body in compliance with s. 5.15.

5.18 History History: 1985 a. 304 ss. 9, 11, 12; 2011 a. 39.



5.25 Polling places.

5.25  Polling places.

5.25(1)(1) All elections under chs. 5 to 12 shall be held at the polling places provided in this section. The places chosen shall be public buildings, unless the use of a public building for this purpose is impracticable or the use of a nonpublic building better serves the needs of the electorate, as determined by the authority charged with the responsibility for establishing polling places under sub. (2).

5.25(2) (2) In cities over 500,000 population, polling shall be at the places established by the board of election commissioners. In all other cities and in villages and towns, polling shall be at the places established by the governing body.

5.25(3) (3) Polling places shall be established for each election at least 30 days before the election.

5.25(4) (4)

5.25(4)(a)(a) Each polling place shall be accessible to all individuals with disabilities. The board shall ensure that the voting system used at each polling place will permit all individuals with disabilities to vote without the need for assistance and with the same degree of privacy that is accorded to nondisabled electors voting at the same polling place. This paragraph does not apply to any individual who is disqualified from voting under s. 6.03 (1) (a).

5.25(4)(b) (b) In any jurisdiction that is subject to the requirement under 42 USC 1973aa-1a to provide voting materials in any language other than English, the board shall ensure that the voting system used at each polling place in that jurisdiction is in compliance with 42 USC 1973aa-1a.

5.25(4)(d) (d) No later than June 30 of each odd-numbered year, the board shall submit a report on impediments to voting faced by elderly and handicapped individuals to the appropriate standing committees of the legislature under s. 13.172 (3). In preparing its report under this paragraph, the board shall consult with appropriate advocacy groups representing the elderly and handicapped populations.

5.25(5) (5)

5.25(5)(a)(a) Except as authorized in par. (b), all electors within a ward shall vote at the same polling place.

5.25(5)(b) (b) The municipal clerk or board of election commissioners of a municipality in which an elderly or handicapped elector resides may reassign the elector to a polling place within the municipality other than the polling place serving the elector's residence in order to permit the elector to utilize a polling place that is accessible to elderly or handicapped individuals.

5.25(5)(c) (c) The electors of more than one ward in the same municipality may vote at a single polling place.

5.25 History History: 1975 c. 275; 1977 c. 427; 1979 c. 89; 1983 a. 532; 1985 a. 304, 332; 1987 a. 391; 1989 a. 192; 1999 a. 182; 2003 a. 265; 2011 a. 75.



5.35 Polling place requirements.

5.35  Polling place requirements.

5.35(1) (1)  National flag. On election days, every polling place shall properly display the national flag during all hours the polls are open.

5.35(2) (2) Voting booths. There shall be one voting booth for every 200 electors who voted at the last general election. The booths shall have a surface on which to write or work and be sufficiently enclosed to assure privacy for the elector and anyone lawfully assisting the elector while marking the elector's ballot.

5.35(3) (3) Ballot boxes. Where the voting procedure makes it necessary, there shall be a separate ballot box for each form of ballot at each polling place. There shall be a suitable lock and key for each, and an opening no larger than is sufficient to receive a single ballot or a single folded ballot if the box is used for deposit of paper ballots. If the electors of more than one ward use the same polling place, there shall be separate ballot boxes provided for the electors of each ward, unless combined ballot boxes are authorized in accordance with s. 5.15 (6) (b).

5.35(4) (4) Layout; organization. All voting booths and machines shall be placed apart from other activities in the polling place, with their exteriors in full view of the election officials. Only the proper election officials, persons observing the proceedings under s. 7.41, persons assisting voters under s. 6.82 (2) and electors receiving, preparing or depositing their ballots or casting their votes on the machines are permitted in the voting area. Except where assistance is authorized, only one elector at a time is permitted in a voting booth or machine.

5.35(5) (5) Activities restricted. No polling place may be situated so as to interfere with or distract election officials from carrying out their duties. The municipal clerk and election inspectors shall prevent interference with and distraction of electors at polling places.

5.35(6) (6) Posting requirements.

5.35(6)(a)(a) At each polling place in the state, the municipal clerk or board of election commissioners shall post the following materials, positioned so that they may be readily observed by electors entering the polling place or waiting in line to vote:

5.35(6)(a)1. 1. The relevant portions of the voting instructions in the type B notice for the election as specified in s. 10.02 (3) and, for each referendum on the ballot, the text of the type C notice specified in s. 10.01 (2) (c).

5.35(6)(a)2. 2. A copy of the election fraud laws provided in s. 12.13 (1) and (3) (intro), (d), (f), (g), (k), (L), (o), (q), (r), (u), and (x), together with the applicable penalties provided in s. 12.60 (1).

5.35(6)(a)2m. 2m. General information prescribed by the board on federal laws relating to election fraud and misrepresentation in federal elections.

5.35(6)(a)3. 3. Two sample ballots prepared under s. 5.66 (2).

5.35(6)(a)4. 4. The date of the election and the hours during which the polling place is open.

5.35(6)(a)4a. 4a. Instructions prescribed by the board for electors for whom proof of identification is required under s. 6.79 (2) or for whom proof of residence under s. 6.34 is required under s. 6.55 (2).

5.35(6)(a)4b. 4b. General information prescribed by the board concerning voting rights under applicable state and federal laws, including the method of redress for any alleged violations of those rights.

5.35(6)(a)5. 5. Any other voting information directed to be posted by the board.

5.35(6)(b) (b) At each polling place in the state where a consolidated ballot under s. 5.655 is used or an electronic voting system is utilized at a partisan primary election incorporating a ballot upon which electors may mark votes for candidates of more than one recognized political party, the municipal clerk or board of election commissioners shall prominently post a sign in the form prescribed by the board warning electors in substance that on any ballot with votes cast for candidates of more than one recognized political party, no votes cast for any candidates for partisan office will be counted unless a preference for a party is made. If the elector designates a preference, only votes cast for candidates of that preference will be counted.

5.35(6)(c) (c) At each polling place located in a municipality that is served by more than one polling place for an election, the municipal clerk or board of election commissioners shall prominently post a map of the geographic area served by the polling place for that election. The posting shall clearly show the boundaries of the ward or wards served by the polling place for that election.

5.35 History History: 1975 c. 85, 199; 1977 c. 427; 1979 c. 260, 311, 355; 1981 c. 4, 20; 1983 a. 484; 1985 a. 304; 1999 a. 182; 2001 a. 16; 2003 a. 265; 2005 a. 451; 2011 a. 23, 32.



5.36 Notice of voting by individuals with disabilities.

5.36  Notice of voting by individuals with disabilities. Any individual with a disability may notify a municipal clerk that he or she intends to vote at a polling place on election day and may request that a specific type of accommodation be provided that will facilitate his or her voting.

5.36 History History: 2003 a. 265.



5.37 Voting machine requirements.

5.37  Voting machine requirements.

5.37(1) (1) Voting machines shall give every elector a reasonable opportunity to vote for any person for any office and on any proposition the elector is entitled to vote on, assure privacy to the elector so no one will know how the elector is voting or has voted, preclude the electors from voting for persons or propositions upon which they are not entitled to vote and from voting more than once for the same office or on the same proposition. Voting machines shall be constructed to lock so they cannot be manipulated, tampered with, or show the number of votes registered for any candidate or proposition while voting is in progress. The machines shall permit voting a split ticket and shall record each vote cast.

5.37(2) (2) When 2 or more wards or aldermanic districts are joined to use a voting machine, under s. 5.15 (6) (b), the machine shall be constructed to allow the electors to vote for all nominated candidates and issues for their aldermanic district or ward, but for no other.

5.37(3) (3) For presidential electors one device shall be provided to vote for all of one party's electoral candidates at the same time. The device shall be opposite or adjacent to the names of the party's candidates for president and vice president.

5.37(4) (4) Voting machines may be used at primary elections when they comply with subs. (1) and (2) and the following provisions: All candidates' names entitled to appear on the ballots at the primary shall appear on the machine; the elector cannot vote for candidates of more than one party, whenever the restriction applies; the elector may secretly select the party for which he or she wishes to vote; the elector may vote for as many candidates for each office as he or she is lawfully entitled to vote for, but no more.

5.37(5) (5) Polling places may have more than one voting machine.

5.37 History History: 1971 c. 304 s. 29 (1), (2); 1977 c. 107, 427; 1981 c. 314; 1983 a. 484; 1991 a. 316; 1999 a. 182; 2011 a. 23, 32.

5.37 Annotation State action in presidential candidate selection. 1976 WLR 1269.



5.40 Use of voting machines or systems.

5.40  Use of voting machines or systems.

5.40(1) (1) Except as permitted in sub. (3) or as required in subs. (4) to (6), the governing body or board of election commissioners of every municipality with a population of 10,000 or more before July 1, 1995, or of 7,500 or more thereafter shall require the use of voting machines or electronic voting systems in every ward in the municipality at every election. Any other governing body or board of election commissioners may adopt and purchase voting machines or electronic voting systems for use in any ward in the municipality at any election.

5.40(2) (2) Only voting machines complying with s. 5.37 or electronic voting systems approved under s. 5.91 may be used in an election in this state.

5.40(3) (3) Notwithstanding sub. (1), any municipality may elect to utilize paper ballots and voting booths instead of voting machines or an electronic voting system:

5.40(3)(a) (a) For any territory which is included in a portion of a congressional district, legislative district, county supervisory district, school district, technical college district, sewerage district or sanitary district contained within the municipality for so long as the number of electors residing in the territory does not exceed 100.

5.40(3)(b) (b) Whenever the municipality is precluded under s. 7.23 (2) from clearing the recorders on a sufficient number of voting machines to serve the electors at the election.

5.40(3)(c) (c) Whenever such action is authorized under s. 7.15 (6).

5.40(3)(d) (d) Whenever the municipal clerk or board of election commissioners reassigns an elector to a polling place other than the one serving the elector's residence under s. 5.25 (5) (b).

5.40(4) (4) Notwithstanding sub. (1), a municipality which utilizes voting machines at a polling place shall not utilize a voting machine to receive the ballot of an elector who receives assistance under s. 6.82 (1) (a) or whose vote is challenged under ss. 6.92 to 6.94.

5.40(5) (5) A municipality which utilizes voting machines at a polling place shall not utilize the machines to receive the vote of an elector who declares to the chief inspector that, due to physical disability, the elector is unable to depress a button or lever on a machine.

5.40(5m) (5m) Notwithstanding sub. (1), the governing body of a municipality which uses voting machines or an electronic voting system may petition the board for permission to use paper ballots and voting booths for a specific election, and the board may grant such a request.

5.40(6) (6) A municipality which utilizes voting machines or an electronic voting system at a polling place may permit use of the machines or system by electors voting under s. 6.15 only as authorized under s. 6.15 (3).

5.40(7) (7) Whenever a municipality adopts and purchases voting machines or an electronic voting system, or adopts and purchases a different type of voting machine or electronic voting system from the type it was previously using, the municipal clerk or executive director of the municipal board of election commissioners shall promptly notify the county clerk or executive director of the county board of election commissioners and the administrator of the elections division of the board in writing.

5.40 History History: 1971 c. 304 s. 29 (2); 1973 c. 112; 1977 c. 427; 1979 c. 235, 311, 355; 1983 a. 484; 1985 a. 304; 1987 a. 391; 1989 a. 192; 1993 a. 399; 2003 a. 265; 2007 a. 1.



5.51 General provisions.

5.51  General provisions.

5.51(1)(1) The type face used on all paper ballots shall be easy to read.

5.51(2) (2) The paper used for ballots shall be 35 pounds per ream for sheets 24 inches by 36 inches. If a different size sheet is used, the weight per ream shall be proportioned accordingly, but shall meet this standard. This subsection does not apply to ballots used with electronic voting systems.

5.51(3) (3) All paper ballots shall be of sufficient width and length to provide space for all matter required to be printed on them. Except on ballots used with electronic voting systems, all ballot columns shall be separated by lines at least one-eighth inch in width.

5.51(4) (4) No stickers may be placed on a ballot by election officials except under s. 7.37 (6). Any other stickers applied by them shall not be counted.

5.51(5) (5) Each official ballot shall be printed on paper of uniform color. Different colors shall be used to distinguish office and referendum ballots and different colors may be used to distinguish separate ballots for different offices. Sample ballots shall be printed on a different color paper than the official ballots, and need not have the endorsement and certificate.

5.51(6) (6) All candidates' names for the same office shall be placed, projected or composed on the ballot in the same size, style and color of type. The style and size of type shall conform substantially to the official ballot forms prescribed by the board under s. 7.08 (1) (a).

5.51(7) (7) In partisan primary elections, all ballots shall be of uniform color and size, and the same type of paper shall be used for all ballots.

5.51(8) (8) Unless otherwise specifically provided, the form of all ballots shall conform to the ballot forms prescribed by the board under s. 7.08 (1) (a).

5.51 History History: 1979 c. 260, 311; 1981 c. 377; 1983 a. 484 s. 174; 1985 a. 304; 1987 a. 391; 1999 a. 182; 2005 a. 92.



5.52 Multi-candidate elections.

5.52  Multi-candidate elections. If more than one individual is to be elected to the same office from the same jurisdiction or district, the ballot shall provide at the top of the column or to the right of the row for that office: "Vote for not more than .... candidates.".

5.52 History History: 1985 a. 304.



5.53 Voting machine ballots.

5.53  Voting machine ballots.

5.53(1) (1) Voting machine ballots shall be placed, projected or composed on a board or screen inside the machine, under s. 5.64 and may be arranged in either columns or rows. The type face shall be easy to read, and the type size may be no smaller than 8 point.

5.53(2) (2) Where separate ballots are provided for, the names or questions shall be placed in separate columns or rows upon the machines so they are voted on separately, except as otherwise provided for referenda under s. 5.64 (2) (c).

5.53 History History: 1979 c. 260, 311; 1981 c. 377 ss. 4, 5; 1999 a. 182.



5.54 Notice to electors.

5.54  Notice to electors. Every ballot, except a voting machine ballot, shall bear substantially the following information on the face: "Notice to electors: This ballot may be invalid unless initialed by 2 election inspectors. If cast as an absentee ballot, the ballot must bear the initials of the municipal clerk or deputy clerk."

5.54 History History: 1977 c. 427; 1979 c. 260. 311; 1983 a. 484 s. 172 (3); 1985 a. 304; 1989 a. 192; 2001 a. 16, 104.



5.55 Information.

5.55  Information. On every ballot, except a voting machine ballot, shall be printed "Official .... Ballot" or "Official .... Ballot for ...." followed by the designation of the polling place for which the ballot has been prepared, the date of the election, and the official endorsement and blank certificates. The number of the ward or wards or aldermanic district, if any, and the name of the municipality may be omitted in printing and stamped or written on the ballots at any location which is clearly visible at the option of the county clerk. Printed information and initials shall appear on the back and outside of the ballot.

5.55 History History: 1985 a. 304; 1997 a. 250; 1999 a. 182; 2001 a. 16; 2003 a. 265.



5.56 Multiple columns and rows.

5.56  Multiple columns and rows. Whenever the number of candidates for any office requires the use of more than one row or column on a voting machine or whenever the official or agency having the responsibility to determine ballot positions determines that the number of candidates for an office requires the use of more than one column on a ballot, the official or agency having such responsibility shall require that the rows or columns be rotated in such a manner that all rows are positioned on top, or all columns are positioned to the left, in an equal number of wards or election districts. If the number of wards and election districts in which voting for an office is conducted is not equally divisible, the position of the rows or columns in the remaining wards or election districts shall be determined by the official or agency by the drawing of lots. The number of columns or rows shall be determined at the same time that the positions of the candidates' names are determined for each primary and election.

5.56 History History: 1981 c. 377 s. 5.



5.58 Spring primary ballots.

5.58  Spring primary ballots.

5.58(1a) (1a)  Generally. At spring primary elections the ballots under subs. (1b) to (2m), when necessary, shall be provided for each ward, except as authorized in s. 5.655. Only nonpartisan candidates nominated for office by nomination papers shall have their names placed on the official spring primary ballot under the proper office designation, but the ballots shall allow room for write-in candidates.

5.58(1b) (1b) Municipal; county supervisor ballots.

5.58(1b)(am)(am) There shall be separate ballots for municipal and county primaries, except as authorized in s. 5.655.

5.58(1b)(bm) (bm) For all cities the official spring primary ballot shall be arranged by the municipal clerk, using the same method as that used by the board under s. 5.60 (1) (b).

5.58(1b)(cm) (cm) Towns and villages holding a primary under s. 8.05 shall arrange the ballot in accordance with the form prescribed by the board under s. 7.08 (1) (a), which shall be the same form as provided in s. 5.60 (5) and (6), insofar as possible.

5.58(1c) (1c) Municipal judge. There shall be a separate ballot for municipal judges if they are elected under s. 755.01 (4), except as authorized in s. 5.655. Arrangement of the names on the ballot shall be determined by the county clerk or the executive director of the county board of election commissioners of the county having the largest portion of the population in the jurisdiction served by the judge.

5.58(1g) (1g) School district.

5.58(1g)(a)(a) There shall be a separate ballot for school district officers when so required, except as authorized in s. 5.655.

5.58(1g)(b) (b) In 1st class cities, the names of the candidates for the seat of the member elected at-large to the board of school directors shall be placed on the official city primary ballot and, except as authorized in s. 5.655, there shall be a separate ballot giving the names of the candidates for any seat to be filled on the board of school directors from any election district. All names of candidates for the at-large seat shall be placed in one or more separate columns or rows on the ballot.

5.58(1g)(c) (c) The arrangement of candidates for school board seats shall be determined by the school district clerk or the executive director of the city board of election commissioners by the drawing of lots not later than the 2nd Tuesday in January, or the next day if the first Tuesday is a holiday. The method of determining arrangement shall be the same as provided in s. 5.60 (1) (b). Sufficient space shall be provided on the ballot for write-in candidates.

5.58(1r) (1r) Town sanitary district commission. There shall be a separate ballot for members of the town sanitary district commission if commissioners are elected under s. 60.74 and the boundaries of the district are not coterminous with one or more towns, except as authorized in s. 5.655. Candidates for different seats shall be listed in separate columns or rows if more than one seat is contested in any election. Arrangement of the names on the ballot shall be determined by the town clerk of the town whose board of supervisors directs the election, in the same manner as provided in s. 5.60 (1) (b).

5.58(2) (2) State superintendent of public instruction; judiciary; county executive; county comptroller; and county supervisors. There shall be one separate ballot for state superintendent, judicial officers, county executive under s. 59.17, and county supervisor, except as authorized in s. 5.655. In counties having a population of 750,000 or more, the ballot shall also include the office of comptroller and in counties having a population of 500,000 or more, the ballot shall also include those offices under s. 8.11 (2) (b) and (2m). The arrangement of names of candidates for state superintendent, justice, court of appeals judge, and circuit court judge shall be determined by the board in the manner specified in s. 5.60 (1) (b). Arrangement of the names of candidates for county executive, county comptroller, and county supervisor shall be determined by the county clerk or by the executive director of the county board of election commissioners in the manner specified in s. 5.60 (1) (b).

5.58(2m) (2m) Metropolitan sewerage commission. Except as authorized in s. 5.655, there shall be a separate ballot for members of the metropolitan sewerage commission if commissioners are elected under s. 200.09 (11) (am), with candidates for different seats listed in separate columns or rows if more than one seat is contested at any election. Arrangement of the names on the ballot shall be determined by the board.

5.58(3) (3) Names on spring ballot. Only 2 candidates for state superintendent, for any judicial office, for any elected seat on a metropolitan sewerage commission or town sanitary district commission, in counties having a population of 750,000 or more, only 2 candidates for the office of comptroller, in counties having a population of 500,000 or more only 2 candidates for member of the board of supervisors within each district, in counties having a population of less than 500,000 only 2 candidates for each member of the county board of supervisors from each district or numbered seat or only 4 candidates for each 2 members of the county board of supervisors from each district whenever 2 supervisors are elected to unnumbered seats from the same district, in 1st class cities only 2 candidates for any at-large seat and only 2 candidates from any election district to be elected to the board of school directors, in school districts electing school board members to numbered seats, or pursuant to an apportionment plan or district representation plan, only 2 school board candidates for each numbered seat or within each district, and twice as many candidates as are to be elected members of other school boards or other elective officers receiving the highest number of votes at the primary shall be nominees for the office at the spring election. Only their names shall appear on the official spring ballot.

5.58 History History: 1971 c. 304 ss. 6 to 8, 29 (2); 1973 c. 134, 243; 1973 c. 334 s. 57 (2); 1973 c. 340; 1975 c. 93; 1977 c. 187, 272, 445, 449; 1979 c. 32, 221, 260; 1981 c. 20, 377; 1983 a. 484; 1983 a. 532 s. 36; 1985 a. 29 s. 3202 (56); 1985 a. 89, 225; 1985 a. 304 ss. 27, 27m, 155; 1989 a. 192, 290; 1991 a. 5; 1993 a. 266; 1995 a. 16 s. 2; 1995 a. 27 s. 9145 (1); 1995 a. 201, 219; 1997 a. 35; 1999 a. 150 s. 672; 1999 a. 182; 2003 a. 24 ss. 3, 4; 2005 a. 149; 2011 a. 45, 62.



5.60 Spring election ballots.

5.60  Spring election ballots. At spring elections all of the following ballots, when necessary, shall be provided for each ward, except as authorized in s. 5.655:

5.60(1) (1) State superintendent; judiciary; county executive; county comptroller; and county supervisors.

5.60(1)(ag)(ag) There shall be one separate ballot for state superintendent, judicial officers, county executive, county comptroller in counties having a population of 750,000 or more, and county supervisor, except as authorized in s. 5.655. For county supervisor, the ballot shall be prepared in accordance with ss. 5.58 (2) and 59.10 (3). Arrangement of the names of candidates for county executive, county comptroller, county supervisor, and municipal judge, if the judge is elected under s. 755.01 (4), shall be determined by the county clerk or the executive director of the county board of election commissioners determining ballot arrangement under s. 5.58 (1c), in the manner prescribed in par. (b).

5.60(1)(ar) (ar) The names of candidates for the same office shall be placed in the same column. No party designation may appear on the official ballot. Unless no candidate is certified to appear on the ballot for a state office, a space shall be provided on the ballot for electors to write in the name of a person for each office, regardless of whether there is a primary for that office.

5.60(1)(b) (b) The board shall certify the candidates' names and designate the official ballot arrangement for candidates for state superintendent, justice, court of appeals judge, circuit judge and, if commissioners are elected under s. 200.09 (11) (am), the metropolitan sewerage commission. The arrangement of names of all candidates on the ballot whose nomination papers are filed with the board shall be determined by the board by the drawing of lots not later than the 2nd Tuesday in January, or the next day if the first Tuesday is a holiday. Whenever a primary is held for an office, a 2nd drawing of all candidates for that office shall be held by or under the supervision of the board not later than the 3rd day following the completion of the primary canvass to determine the arrangement of candidates on the election ballot.

5.60(1)(c) (c) When 2 or more judges of the same court are to be elected, the official ballot shall contain the names of all candidates, shall state the number of judges to be elected and the number of candidates for whom each elector may vote. Each candidacy shall show the branch being filled.

5.60(2) (2) Municipal judge. If the election is under s. 755.01 (4), there shall be a separate ballot listing the names of all of the candidates, except as authorized in s. 5.655.

5.60(3) (3) City.

5.60(3)(ag)(ag) Except as authorized in s. 5.655, there shall be a separate ballot giving the names of all candidates for city offices, printed in the same form as prescribed by the board under s. 7.08 (1) (a). City election ballots may vary in form to conform to the law under which an election is held.

5.60(3)(am) (am) No party designation shall appear on the official ballot for city offices.

5.60(3)(b) (b) The city clerk or executive director of the city election commission shall arrange the official city ballot under s. 5.62 (4).

5.60(4) (4) School district.

5.60(4)(a)(a) There shall be a separate ballot for school district officers when so required, except as authorized in s. 5.655.

5.60(4)(b) (b) In 1st class cities, the names of the candidates for the seat of the member elected at-large to the board of school directors shall be placed on the official city ballot and there shall be a separate ballot giving the names of the candidates for any seat to be filled on the board of school directors from any election district, except as authorized in s. 5.655. The names of candidates for the at-large seat shall be placed in the same column or row on the ballot.

5.60(4)(c) (c) The arrangement of candidates for school board seats shall be determined by the school district clerk or the executive director of the city board of election commissioners by the drawing of lots not later than the 2nd Tuesday in January, or the next day if the first Tuesday is a holiday, if there is no primary, or not later than the 3rd day following the completion of the primary canvass if a primary is held. The method of determining arrangement shall be the same as provided in sub. (1) (b). Sufficient space shall be provided on the ballot for write-in candidates.

5.60(4m) (4m) Metropolitan sewerage commission. A separate ballot shall list the names of all candidates for metropolitan sewerage commission seats, if commissioners are elected under s. 200.09 (11) (am), except as authorized in s. 5.655. The names for the different seats shall be placed in separate columns or rows if more than one seat is contested at any election.

5.60(5) (5) Village.

5.60(5)(ag)(ag) There shall be a separate ballot giving the names of all candidates for village offices, except as authorized in s. 5.655.

5.60(5)(ar) (ar) The offices to be filled shall be arranged on the official ballot in the order they are named in the statutes creating them. The names of the candidates shall be arranged by using the same method as that used by the board under sub. (1) (b). Sufficient space shall be left under each office for write-in candidates.

5.60(5)(b) (b) Only persons nominated under s. 8.05 shall be placed on the official ballots. If no nominations are made, the spaces for this office shall be left blank.

5.60(6) (6) Town.

5.60(6)(a)(a) Except as authorized in s. 5.655, there shall be a separate ballot giving the names of all candidates for elective town offices in the form prescribed by the board under s. 7.08 (1) (a). There shall be 2 ballot forms. One ballot form shall be used for the election of supervisors to numbered seats and one ballot form shall be used for the election of supervisors to unnumbered seats. On the ballot used for the election of supervisors to unnumbered seats, all supervisor candidates shall be listed together and the voting instructions shall state "Vote for not more than.... [insert number of supervisors to be elected] candidates". All towns shall elect their supervisors to unnumbered seats unless the annual town meeting adopts a plan to elect supervisors to numbered seats. The names of candidates for town office shall be arranged by using the same method as that used by the board under sub. (1) (b). A space shall be provided under each office on the ballot for a write-in candidate.

5.60(6)(b) (b) Only the names of individuals nominated under s. 8.05 may be placed on the official ballot. If no nominations for an office are made, the space for that office shall be left blank.

5.60(6m) (6m) Town sanitary district commission. Except as authorized in s. 5.655, a separate ballot shall list the names of all candidates for town sanitary district commission seats, if commissioners are elected under s. 60.74 and the boundaries of the district are not coterminous with the boundaries of one or more towns. The names for different seats shall be placed in separate columns or rows if more than one seat is contested at any election.

5.60(7) (7) Referendum ballots. Except as authorized in s. 5.655, there shall be a separate ballot setting forth all propositions requiring a vote in the form and manner provided by s. 5.64.

5.60(8) (8) Ballots for presidential vote.

5.60(8)(am)(am) Except as authorized in s. 5.655, there shall be a separate ballot for each recognized political party filing a certification under s. 8.12 (1), listing the names of all potential candidates of that party determined under s. 8.12 and affording, in addition, an opportunity to the voter to nominate another potential candidate by write-in vote or to vote for an uninstructed delegation to the party convention. The order of presidential candidates on the ballot shall be determined by lot by or under the supervision of the board. Each voter shall be given the ballots of all the parties participating in the presidential preference vote, but may vote on one ballot only.

5.60(8)(bm) (bm) Except as authorized in s. 5.655, a separate ballot shall be provided for use in each voting district.

5.60(8)(c) (c) The official ballots for the presidential preference vote shall be securely fastened together at the bottom. The party receiving the greatest number of votes for governor at the preceding election shall have its ticket placed on top and the remaining party ballots shall follow in the same manner. A facsimile ballot notice shall be published as provided in s. 10.02.

5.60 History History: 1971 c. 304 ss. 9 to 11, 29 (2); 1971 c. 336; 1973 c. 134; 1973 c. 334 s. 57; 1975 c. 93; 1977 c. 187, 427, 445, 449; 1979 c. 221, 260, 355; 1981 c. 377; 1983 a. 484; 1983 a. 532 s. 36; 1985 a. 29 s. 3202 (56); 1985 a. 89, 225; 1985 a. 304 ss. 28, 155; 1987 a. 391; 1989 a. 192, 290; 1993 a. 266; 1995 a. 16 s. 2; 1995 a. 201; 1999 a. 150 s. 672; 1999 a. 182; 2003 a. 24; 2005 a. 149; 2011 a. 45, 62.

5.60 Annotation The national democratic party has a protected right of political association and may not be compelled to seat delegates chosen in an open primary in violation of the party's rules. Democratic Party of U.S. v. Wisconsin, 450 U.S. 107 (1981).



5.62 Partisan primary ballots.

5.62  Partisan primary ballots.

5.62(1) (1)

5.62(1)(a)(a) At the partisan primary, the following ballot shall be provided for the nomination of candidates of recognized political parties for national, state and county offices and independent candidates for state office in each ward, in the same form as prescribed by the board under s. 7.08 (1) (a), except as authorized in s. 5.655. The ballots shall be made up of the several party tickets with each party entitled to participate in the primary under par. (b) or sub. (2) having its own ballot, except as authorized in s. 5.655. The ballots shall be secured together at the bottom. The party ballot of the party receiving the most votes for president or governor at the last general election shall be on top with the other parties arranged in descending order based on their vote for president or governor at the last general election. The ballots of parties qualifying under sub. (2) shall be placed after the parties qualifying under par. (b), in the same order in which the parties filed petitions with the board. Any ballot required under par. (b) 2. shall be placed next in order. At polling places where voting machines are used, each party shall be represented in one or more separate columns or rows on the ballot. At polling places where an electronic voting system is used other than an electronic voting machine, each party may be represented in separate columns or rows on the ballot.

5.62(1)(b) (b)

5.62(1)(b)1.1. Except as provided in subd. 2. and s. 5.64 (1) (e) 2., every recognized political party listed on the official ballot at the last gubernatorial election whose candidate for any statewide office received at least 1% of the total votes cast for that office and, if the last general election was also a presidential election, every recognized political party listed on the ballot at that election whose candidate for president received at least 1% of the total vote cast for that office shall have a separate primary ballot or one or more separate columns or rows on the primary ballot as prescribed in par. (a) and a separate column on the general election ballot in every ward and election district. An organization which was listed as "independent" at the last general election and whose candidate meets the same qualification shall receive the same ballot status upon petition of the chairperson and secretary of the organization to the board requesting such status and specifying their party name, which may not duplicate the name of an existing party. A petition under this subdivision may be filed no later than 5 p.m. on April 1 in the year of each general election.

5.62(1)(b)2. 2. Subdivision 1. applies to a party within any assembly district or county at any partisan primary election only if at least one candidate of the party for any national, state or county office qualifies to have his or her name appear on the ballot under the name of that party within that assembly district or county. The county clerk or county board of election commissioners shall provide a combined separate ballot or one or more separate columns or rows on the ballot that will permit an elector to cast a vote for a write-in candidate for the nomination of any such party for each national, state and county office whenever that party qualifies to be represented on a separate primary ballot or in one or more separate columns or rows under subd. 1. but does not qualify under this subdivision. The ballot shall include the name of each party qualifying for a separate ballot or one or more separate columns or rows on the ballot under each office, with the names of the candidates for each such party appearing in the same order in which the ballots of the parties would appear under par. (a).

5.62(2) (2)

5.62(2)(a)(a) Except as provided in par. (b) and s. 5.64 (1) (e) 2., any political organization may be represented on a separate primary ballot or in one or more separate columns or rows on the primary ballot as prescribed in sub. (1) (a) and in a separate column on the general election ballot in every ward and election district. To qualify for a separate ballot under this paragraph, the political organization shall, not later than 5 p.m. on April 1 in the year of the partisan primary, file with the board a petition requesting separate ballot status. The petition shall be signed by at least 10,000 electors, including at least 1,000 electors residing in each of at least 3 separate congressional districts. The petition shall conform to the requirements of s. 8.40. No signature obtained before January 1 in the year of filing is valid. When the candidates of a political organization filing a valid petition fulfill the requirements prescribed by law, they shall appear on a separate ballot or one or more separate columns or rows on the ballot for the period ending with the following general election.

5.62(2)(b) (b) Paragraph (a) applies to a party within any assembly district or county at any partisan primary election only if at least one candidate of the party for any national, state or county office qualifies to have his or her name appear on the ballot under the name of that party within that assembly district or county. The county clerk or county board of election commissioners shall provide a combined separate ballot or one or more separate columns or rows on the ballot that will permit an elector to cast a vote for a write-in candidate for the nomination of any such party for each national, state and county office whenever that party qualifies to be represented on a separate primary ballot or in one or more separate columns or rows under par. (a) but does not qualify under this paragraph. The ballot shall include the name of each party qualifying for a separate ballot or one or more separate columns or rows on the ballot under each office, with the names of the candidates for each such party appearing in the same order in which the ballots of the parties would appear under sub. (1) (a).

5.62(3) (3) The board shall designate the official primary ballot arrangement for statewide offices and district attorney within each prosecutorial district by using the same procedure as provided in s. 5.60 (1) (b). On each ballot and on each separate column or row on the ballot, the candidates for office shall be listed together with the offices which they seek in the following order whenever these offices appear on the partisan primary ballot: governor, lieutenant governor, attorney general, secretary of state, state treasurer, U.S. senator, U.S. representative in congress, state senator, representative to the assembly, district attorney and the county offices.

5.62(4) (4)

5.62(4)(ag)(ag) The county clerk or county board of election commissioners shall designate the official primary ballot arrangement for all candidates filing nomination papers in that office.

5.62(4)(ar) (ar) Within a county the county clerk shall arrange the names of all candidates filing nomination papers with the clerk's office using the same method as that used by the board under s. 5.60 (1) (b).

5.62(4)(b) (b) The county board of election commissioners in counties having a population of more than 500,000 shall prepare the official primary ballot. The commissioners shall arrange the names of all candidates for each office whose nomination papers are filed at the county level, using the same method as that used by the government accountability board under s. 5.60 (1) (b).

5.62 History History: 1971 c. 304 ss. 12, 29 (2); 1971 c. 336; 1973 c. 334 s. 57; 1975 c. 93; 1977 c. 107, 427; 1979 c. 260, 311, 328; 1981 c. 377; 1983 a. 484; 1985 a. 304; 1987 a. 391; 1989 a. 31, 192; 1991 a. 316; 1993 a. 184; 1999 a. 182; 2005 a. 149; 2007 a. 1; 2011 a. 32, 75; s. 35.17 correction in (1) (a).

5.62 Annotation The filing of a proper petition by the requisite number of electors in a senate, assembly, or congressional district will qualify the political organization referred to in the petition as a party entitled to a separate ballot within the specific district only for all the state, congressional, legislative, and county offices for which an elector of that district may vote. The petition may be circulated commencing after any November general election and ending on the June 1 immediately prior to the next succeeding September primary. 61 Atty. Gen. 41.



5.64 General election ballots.

5.64  General election ballots. At general elections all of the following ballots, when necessary, shall be provided for each ward:

5.64(1) (1) Official ballot.

5.64(1)(ag)(ag) Except as authorized in s. 5.655, there shall be a separate ballot giving the names of all candidates for president and vice president and for statewide, congressional, legislative, and county offices in the same form as prescribed by the board under s. 7.08 (1) (a).

5.64(1)(ar) (ar)

5.64(1)(ar)1.1. The ballot shall permit an elector to do any of the following:

5.64(1)(ar)1.b. b. Vote for individual candidates for each office.

5.64(1)(ar)1.c. c. Vote for a person whose name does not appear on the ballot for any office.

5.64(1)(ar)1m. 1m. When voting for president and vice president, the ballot shall permit an elector to vote only for the candidates on one ticket jointly or to write in the names of persons in both spaces.

5.64(1)(ar)2. 2. When voting for governor and lieutenant governor, the ballot shall permit an elector to vote only for the candidates on one ticket jointly or write in the names of persons in both spaces.

5.64(1)(b) (b) The names of the candidates for the offices of president and vice president that are certified under s. 8.16 (7) or that are contained in nomination papers filed under s. 8.20 shall appear on the ballot in the form prescribed in s. 7.08 (2) (a). The names of the candidates on the regular party tickets nominated at the primary or replacements appointed under s. 8.35 (2) shall appear in a separate column under the party designation. The columns shall be arranged from left to right according to rank, based on the number of votes received by each party's candidate for president or governor at the last general election beginning with the party that received the most votes. To the right of the columns for parties qualifying under s. 5.62 (1) (b) shall be placed the columns for parties qualifying under s. 5.62 (2) in the same order in which the parties filed petitions with the board. Any column required under par. (e) 2. shall be placed next in order. To the right of the party columns shall be a column for the names of independent candidates for each office, or more than one column if the first column does not provide sufficient space for the names of all such candidates.

5.64(1)(d) (d) The offices shall be arranged beginning with president and vice president or governor and lieutenant governor, whenever these offices are filled, and then the remaining offices in the order designated under s. 5.62 (3).

5.64(1)(e) (e)

5.64(1)(e)1.1. Except as provided in subd. 2., each candidate's name shall be placed in the column of the party by which nominated or if independent, in a column designated independent and all candidates for the same office shall appear within the same rows on the ballot. If a separate column is provided to write in the names of any party candidates under subd. 2., the column shall appear before the column designated independent with the spaces provided to write in the names of the candidates for each such party appearing in the same order in which the columns of their parties would appear under par. (b). Along with the names of the independent candidates shall appear the party or principle of the candidates, if any, in 5 words or less, as shown on their nomination papers. Independent candidates for the same county office shall be listed in the same manner in an order drawn by lot by or under supervision of the county clerk or board of election commissioners.

5.64(1)(e)2. 2. There shall be a separate column for the candidates of each party qualifying for that column under s. 5.62 (1) (b) or (2), except that if, within any assembly district or county, there are no candidates for any national, state or county office representing such a party who qualify to have their names appear on the ballot under the name of that party within that assembly district, the county clerk or board of election commissioners shall provide a combined separate column that will permit an elector to cast a vote for a write-in candidate of any such party for each national, state and county office whenever that party qualifies to be represented in a separate column but does not qualify under this subdivision. The ballot shall include the name of each party qualifying for a separate column under each office, with the names of the candidates for each such party appearing in the same order in which the columns of the parties would appear under par. (b).

5.64(1)(eg) (eg) In the case of balloting for the offices of president and vice president, the names of the candidates shall be placed in the column of the party that nominated them or if independent, in a column designated independent. In each column there shall be one choice for the elector to cast a ballot jointly for both offices.

5.64(1)(em) (em) The names of the candidates for the offices of president and vice president certified under s. 8.16 (7) or filed under s. 8.20 shall appear on the ballot in the form prescribed in s. 7.08 (2) (a). The names of the presidential electors for the candidates supplied under ss. 8.18 (2) and 8.20 (2) (d) are not listed on the ballot but a vote for the candidates for president and vice president is a vote for them through their named presidential electors.

5.64(1)(es) (es) The party candidates shall be arranged consecutively from top to bottom based on the number of votes received by their party's candidate for governor at the last election beginning with the party that received the most votes. The independent president-vice president candidates shall be listed together in an order drawn by lot by or under supervision of the board, following under the party candidates. Along with the names of the independent candidates shall appear the party or principle of the candidates, if any, in 5 words or less, as shown on their nomination papers. Following under the independent candidates, a space shall be left for writing in the names of a candidate for president and vice president.

5.64(1)(f) (f) In the case of balloting for the office of governor and lieutenant governor, the names of the candidates shall be placed in the party column by which nominated or if independent, in a column designated independent. In each column there shall be one choice for the elector to cast a ballot jointly for both offices.

5.64(1)(g) (g) Following under the independent candidates for each office, a space shall be provided for the elector to write in the name of a candidate of his or her choice for that office.

5.64(2) (2) Referendum ballot.

5.64(2)(am)(am) There shall be a separate ballot when any proposed constitutional amendment or any other measure or question is submitted to a vote of the people, except as authorized in s. 5.655. The ballot shall give a concise statement of each question in accordance with the act or resolution directing submission in the same form as prescribed by the board under s. 7.08 (1) (a). The question may not be worded in such a manner as to require a negative vote to approve a proposition or an affirmative vote to disapprove a proposition. Unless otherwise expressly provided, this ballot form shall be used at all elections when questions are submitted to a vote of the people.

5.64(2)(c) (c) The official referendum ballot prescribed under this subsection shall be utilized at every election, except that the format shall be altered to the extent provided or required by other laws establishing or authorizing referenda to be conducted. Except as authorized in s. 5.655, all referenda shall appear on a separate ballot, but more than one referendum question may appear on the same referendum ballot whenever the questions are numbered and all electors voting the ballot are entitled to vote upon all questions appearing thereon. When more than one state referendum is placed on the same ballot, the board shall number the questions in chronological sequence. If the legislature submits questions on different dates, the board shall number the questions sequentially based on the date on which the questions are submitted by the legislature. Except as authorized in s. 5.655, state and county referenda shall appear on a separate ballot from municipal or special district referenda. The form of all referendum ballots shall be substantially the same as that prescribed by the board under s. 7.08 (1) (a).

5.64 History History: 1971 c. 304 s. 29 (2); 1977 c. 26, 427; 1979 c. 260; 1981 c. 79, 175, 377, 391; 1983 a. 484; 1985 a. 304; 1987 a. 391; 1989 a. 31, 192; 1991 a. 316; 1999 a. 182; 2005 a. 149; 2011 a. 23, 115.



5.65 Special referendum ballots.

5.65  Special referendum ballots. Unless otherwise provided, ballots for special referenda shall conform to the format prescribed under s. 5.64 (2), insofar as applicable.

5.65 History History: 1983 a. 484; 1999 a. 182.



5.655 Consolidated ballots.

5.655  Consolidated ballots.

5.655(1) (1) Whenever a separate ballot is required to be used, a municipality may use a single ballot to facilitate the use of voting machines or an electronic voting system or, if the municipality employs paper ballots, may use a consolidated paper ballot that is authorized under sub. (2). If a municipality uses a single ballot in lieu of separate ballots, the ballot shall include a separate column or row for any office, referendum or party for which a separate ballot is required by law and the ballot shall be distributed only to electors who are eligible to vote for all of the offices and referenda appearing on the ballot.

5.655(2) (2) Whenever a municipality employing paper ballots is required to utilize separate ballots for certain offices, referenda or parties at an election, the municipality may, with the approval of the county clerk or board of election commissioners of each county in which there is located any portion of the municipality where one or more electors reside, substitute a single consolidated paper ballot or a ballot that is designed to be utilized with an electronic voting system, if the ballot contains all of the applicable information required to be provided for paper ballots at that election.

5.655(3) (3) The board shall prescribe notices and instructions to be given to electors who use a ballot that is authorized under sub. (2) in lieu of any notices and instructions that are applicable only to municipalities employing separate paper ballots.

5.655 History History: 1999 a. 182.



5.66 Number of ballots.

5.66  Number of ballots.

5.66(1)(1) For local elections, where necessary, municipal clerks shall have sufficient ballots printed or otherwise prepared whenever a voting system does not utilize printed ballots to assure a ballot for all electors or voting machines. For all other elections the municipal clerks shall certify to their county clerk, on the first day of the 2nd month preceding the month in which the primary is held, the approximate number of electors in the municipality. The county clerk shall total these estimates and order a sufficient supply to assure ballots for all electors and voting machines.

5.66(2) (2) The county clerk or board of election commissioners shall print a sufficient number of sample ballots. The municipal clerk or board of election commissioners shall print sample ballots whenever the municipality prepares ballots under s. 7.15 (2) (b) or (c). Sample ballots shall be printed on nonwhite colored paper and shall be overprinted "SAMPLE". Voting machine sample ballots shall be a reduced size diagram of the face of the board or screen inside the voting machine with all candidates, issues and voting instructions as they will appear on the official ballot. Sample ballots to be used with an electronic voting system in which ballots that are distributed to electors are used shall be an actual size copy of the ballot. The clerk or board of election commissioners printing the ballots shall distribute the samples approximately as follows: 45% shall be kept in the clerk's or board's office and distributed to electors requesting them; 45% shall be sent to the municipalities, or, if the municipality prints ballots, 45% shall be sent to the county for distribution to the electors; and 10% shall be reserved to be sent to the polling places by municipalities in proportion to the number certified in sub. (1) and made available to electors at the polls on election day.

5.66 History History: 1979 c. 260, 311, 355; 1983 a. 484; 1987 a. 391; 2001 a. 16.



5.68 Cost of elections.

5.68  Cost of elections.

5.68(1)(1) The cost of acquisition of ballot boxes and voting booths, voting machines or electronic voting systems and regular maintenance thereof shall be borne by the municipalities in which the boxes, booths, machines or systems are used.

5.68(2) (2) Except as otherwise expressly provided, all costs for ballots, supplies, notices and any other materials necessary in preparing or conducting any election shall be paid for by the county or municipality whose clerk or board of election commissioners is responsible for providing them. If a ballot is prepared for a school, technical college, sewerage or sanitary district, the district shall pay for the cost of the ballot. If no other level of government is involved in a school, technical college, sewerage or sanitary district election, the district shall pay for all costs of the ballots, supplies, notices and other materials. If ballots, supplies, notices or other materials are used for elections within more than one unit of local government, the costs shall be proportionately divided between the units of local government involved in the election. In a 1st class city, all costs otherwise attributable to a school district shall be paid by the city.

5.68(3) (3) If voting machines are used or if an electronic voting system is used in which all candidates and referenda appear on the same ballot, the ballots for all national, state and county offices and for county and state referenda shall be prepared and paid for by the county wherein they are used. If the voting machine or electronic voting system ballot includes a municipal or school, technical college, sewerage or sanitary district ballot, the cost of that portion of the ballot shall be reimbursed to the county or paid for by the municipality or district, except as provided in a 1st class city school district under sub. (2).

5.68(3m) (3m) The election administration council shall provide guidance to local units of government concerning the procurement of election apparatus, ballots, ballot forms, materials, and supplies for use in elections in this state to help ensure that competitive prices are obtained by those units of government.

5.68(4) (4) The cost of compensation of election officials and trainees shall be borne in the manner provided in s. 7.03.

5.68(5) (5) If a charge is made for the use of a polling place, the charge shall be paid by the municipality establishing the polling place under s. 5.25 (2) unless the polling place is used to conduct a special election that is called by a unit of government other than the state or the municipality establishing the polling place and the special election is not held concurrently with an election specified in s. 5.02 (5), (18), (21) or (22) [s. 5.02 (5), (12s), (21) or (22)]. In such case the charge shall be paid by the unit of government that calls the special election.

5.68(6) (6) The clerk of each county or municipality shall submit an invoice to the clerk of each municipality or district which is responsible for payment of election costs under this section. The municipality or district shall make payment to the county or municipal treasurer.

5.68 History History: 1979 c. 260, 311, 355; 1985 a. 304; 1993 a. 399; 1999 a. 182; 2001 a. 16; 2005 a. 333, 451; 2011 a. 32.



5.72 Correcting ballot errors.

5.72  Correcting ballot errors.

5.72(1) (1) As soon as possible after ballots are delivered to the county clerk or to the municipal clerk if the municipality is preparing ballots under s. 7.15 (2), but not later than 3 weeks before any election relating to a state or national office or statewide referendum, the county or municipal clerk preparing the ballots shall submit one copy of each ballot to the board for review of possible errors. If the contractor preparing the ballots supplies proofs in advance of ballot preparation, the clerk shall submit one copy of the proofs in lieu of actual ballots. If a voting machine ballot or other ballot combining local candidates or referenda with state or national candidates or referenda is used, the entire ballot shall be submitted, but if ballots intended for distribution to electors are used, only those ballots relating to state or national offices and statewide referenda need be submitted. This subsection does not require delay of ballot distribution or mailing of absentee ballots.

5.72(2) (2) The board shall review ballots and proof copies submitted under sub. (1) and shall notify the county and municipal clerk of any error as soon as possible but in no event later than 7 days after submission. The clerk is not required to correct a ballot error upon receipt of notice of the error, unless ordered to do so under sub. (3) or s. 5.06 (6).

5.72(3) (3) Whenever an affidavit is filed by the board or any elector alleging an error or omission in the preparation of a ballot, the circuit court for the county where the ballot is proposed to be used or its presiding judge, by order, may summarily require a county or municipal clerk to correct the error, or show cause why it should not be corrected and, by order, after the hearing, have the correction made.

5.72 History History: 1979 c. 260; 1979 c. 311 s. 19; 1979 c. 355 ss. 9, 10; Stats. 1979 s. 5.72; 1981 c. 377; 1983 a. 484.



5.76 Adoption, experimentation or discontinuance of systems.

5.76  Adoption, experimentation or discontinuance of systems. The governing body or board of election commissioners of any municipality may by ordinance or resolution adopt, experiment with, or discontinue any electronic voting system authorized by this subchapter and approved under s. 5.91 for use in this state, and may purchase or lease materials or equipment for such system to be used in all or some of the wards within its jurisdiction, either exclusively in combination with mechanical voting machines, or in combination with paper ballots where such ballots are authorized to be used.

5.76 History History: 1979 c. 311; 1985 a. 304.



5.77 Applicable procedures.

5.77  Applicable procedures.

5.77(1) (1) So far as applicable, the procedure provided for voting paper ballots applies when an electronic voting system employing the use of ballots distributed to electors is used.

5.77(2) (2) So far as applicable, the procedure provided for voting with mechanical voting machines applies when an electronic voting system employing the use of electronic voting machines is used.

5.77 History History: 1979 c. 311.



5.78 Voting booths.

5.78  Voting booths. At polling places where an electronic voting system employing the use of ballots distributed to electors is used, the municipality shall supply a sufficient number of voting booths for the use of electors as provided in s. 5.35 (2).

5.78 History History: 1979 c. 311.



5.79 Instruction of electors.

5.79  Instruction of electors. At polling places where an electronic voting system employing the use of ballots and voting devices is used, the election officials shall offer each elector instruction in the operation of the voting device and ballot before the elector enters the voting booth. No instructions may be given after the elector has entered the voting booth, except as authorized under s. 6.82 (2). All instructions shall be given by election officials in such a manner that they may be observed by other persons in the polling place.

5.79 History History: 1979 c. 311; 2001 a. 16.



5.80 Demonstrator electronic voting system.

5.80  Demonstrator electronic voting system. When an electronic voting system is used in a forthcoming election, the municipal clerk may provide, for the purpose of instructing electors in the election, one or more demonstrator electronic voting systems using the names of fictitious candidates or fictitious questions for placement in any public building within the municipality in which the election occurs. If such placement of a demonstrator takes place it shall be made available at least 30 days before the election.

5.80 History History: 1979 c. 311.



5.81 Ballot information; arrangement; absentee ballots.

5.81  Ballot information; arrangement; absentee ballots.

5.81(1)(1) Whenever the statutes provide for the use of separate ballots or columns or rows for offices, parties or referenda, and an electronic voting system in which ballots are distributed to electors is used at a polling place, a single ballot may be used for all offices, referenda and parties. The ballot information, whether placed on the ballot or on the voting device, shall, as far as practicable, be grouped and ordered in the same manner as provided for other ballots under this chapter, except that the information on the ballot need not be in separate columns or rows.

5.81(3) (3) If a municipality utilizes an electronic voting system in which ballots distributed to electors are employed, absentee ballots may consist of ballots utilized with the system or paper ballots and envelopes voted in person in the office of the municipal clerk or voted by mail.

5.81(4) (4) In partisan primary elections, if a ballot contains the names of candidates of more than one party, it shall provide a space for electors to designate a party preference. Failure to designate a preference does not invalidate any votes cast by an elector, except as provided in s. 7.50 (1) (d).

5.81 History History: 1979 c. 311; 1985 a. 304; 1999 a. 182; 2001 a. 16; 2011 a. 32.



5.82 Write-in ballots.

5.82  Write-in ballots. If the ballot employed by a municipality does not provide a space for write-in votes, the municipality shall provide a separate write-in ballot, which may be in the form of a paper ballot, to permit electors to write in the names of persons whose names are not on the ballot whenever write-in votes are authorized.

5.82 History History: 1979 c. 311; 1987 a. 391; 2001 a. 16.



5.83 Preparation for use of voting devices; comparison of ballots.

5.83  Preparation for use of voting devices; comparison of ballots. Where voting devices are used at a polling place, the municipal clerk shall cause the voting devices to be put in order, set, adjusted and made ready for voting when delivered to the polling place. Before the opening of the polls the inspectors shall compare the ballots used in the voting devices with the sample ballots furnished and see that the names, numbers and letters thereon agree and shall certify thereto on forms provided by the board.

5.83 History History: 1979 c. 311.



5.84 Testing of equipment; requirements for programs and ballots.

5.84  Testing of equipment; requirements for programs and ballots.

5.84(1)(1) Where any municipality employs an electronic voting system which utilizes automatic tabulating equipment, either at the polling place or at a central counting location, the municipal clerk shall, on any day not more than 10 days prior to the election day on which the equipment is to be utilized, have the equipment tested to ascertain that it will correctly count the votes cast for all offices and on all measures. Public notice of the time and place of the test shall be given by the clerk at least 48 hours prior to the test by publication of a class 1 notice under ch. 985 in one or more newspapers published within the municipality if a newspaper is published therein, otherwise in a newspaper of general circulation therein. The test shall be open to the public. The test shall be conducted by processing a preaudited group of ballots so marked as to record a predetermined number of valid votes for each candidate and on each referendum. The test shall include for each office one or more ballots which have votes in excess of the number allowed by law and, for a partisan primary election, one or more ballots which have votes cast for candidates of more than one recognized political party, in order to test the ability of the automatic tabulating equipment to reject such votes. If any error is detected, the municipal clerk shall ascertain the cause and correct the error. The clerk shall make an errorless count before the automatic tabulating equipment is approved by the clerk for use in the election.

5.84(2) (2) Before beginning the ballot count at each polling place or at the central counting location, the election officials shall witness a test of the automatic tabulating equipment by engaging the printing mechanism and securing a printed result showing a zero count for every candidate and referendum. After the completion of the count, the ballots and programs used shall be sealed and retained under the custody of the municipal clerk in a secure location.

5.84 History History: 1979 c. 311; 2001 a. 16; 2005 a. 92.



5.85 Receiving, counting, tallying and return of ballots.

5.85  Receiving, counting, tallying and return of ballots.

5.85(1)(1) At any polling place at which an electronic voting system is utilized, the following procedures for receiving, counting, tallying and return of the ballots shall be used. Whenever paper ballots are utilized at a polling place in combination with ballots employed in an electronic voting system, the paper ballots shall be deposited in a separate ballot box or boxes, according to the types of ballots used. For the purpose of transporting the ballots or the record of the votes cast, the municipal clerk shall provide a secure container for each polling place. At each polling place, the applicable portions of the procedure prescribed for initiating the canvass under s. 7.51 (1) and (2) shall be performed, except that no count of the ballots, except write-in votes and paper ballots used for absentee voting and other purposes authorized by law, may be performed at a polling place if a central counting location is designated for the counting of ballots at that polling place by the municipality.

5.85(2) (2)

5.85(2)(a)(a) The election officials shall examine the ballots or record of votes cast for write-in votes and shall count and tabulate the write-in votes. When an electronic voting system is used in which ballots are distributed to electors, before separating the remaining ballots from their respective covering envelopes, the election officials shall examine the ballots for write-in votes. When an elector has cast a write-in vote, the election officials shall compare the write-in vote with the votes on the ballot to determine whether the write-in vote results in an overvote for any office. In case of an overvote for any office, the election officials shall make a true duplicate ballot of all votes on the ballot except for the office that is overvoted, by using an official ballot of that kind used by the elector who voted the original ballot, and one of the marking devices so as to transfer all votes of the elector except for the office overvoted, to an official ballot of that kind used in the ward at that election. Unless election officials are selected under s. 7.30 (4) (c) without regard to party affiliation, the election officials shall consist in each case of at least one election official of each of the 2 major political parties, whenever officials of both parties are present.

5.85(2)(b) (b) Write-in votes shall be counted as provided in s. 7.50 (2) (d). The original ballot upon which there is an overvote shall be clearly labeled "Overvoted Ballot" and the duplicate ballot produced under par. (a) shall be clearly labeled "Duplicate Overvoted Ballot." The election officials shall place the same serial number on each "Overvoted Ballot" and its corresponding "Duplicate Overvoted Ballot," commencing with number "1" and continuing consecutively for each of the ballots for which a "Duplicate Overvoted Ballot" is produced in that ward or election district. The election officials shall initial the "Duplicate Overvoted Ballot" ballots and shall place them in the container for return of the ballots. The "Overvoted Ballot" ballots and their envelopes shall be placed in the "Original Ballots" envelope.

5.85(2)(c) (c) Ballots bearing write-in votes marked in the place designated for write-in votes, bearing the initials of an election official, not resulting in an overvote, and otherwise complying with the election laws as to marking shall be counted, tallied, and their votes recorded on a tally sheet provided by the municipal clerk. Ballots and ballot envelopes shall be separated and all ballots except any that are defective or overvoted shall be placed separately in the container for return of the ballots, along with the ballots marked "Duplicate Overvoted Ballots."

5.85(3) (3) The election officials shall examine the ballots to determine if any is damaged or defective so that it cannot be counted by the automatic tabulating equipment. If any ballot is damaged or defective so that it cannot be properly counted by the automatic tabulating equipment, the election officials, in the presence of witnesses, shall make a true duplicate ballot of all votes on that ballot by using one of the marking devices so as to transfer all votes of the elector to an official ballot of that kind used by the elector who voted the original ballot in that election. Unless election officials are selected under s. 7.30 (4) (c) without regard to party affiliation, the election officials shall consist in each case of at least one election official of each of the 2 major political parties, whenever officials of both parties are present. The original ballot shall be clearly labeled "Damaged Ballot" and the ballot so produced "Duplicate Damaged Ballot", and each shall bear the same number which shall be placed thereon by the election officials, commencing with number "1" and continuing consecutively for the ballots of that kind in the ward. The election officials shall initial the "Duplicate Damaged Ballot" ballots, and shall place them in the container for return of the ballots. The officials shall place "Damaged Ballot" ballots and their envelopes in the "Original Ballots" envelope.

5.85(4) (4) The original ballots shall be preserved with the duplicate ballots and delivered by the inspectors to the municipal clerk. The officials shall then make out a slip indicating the number of electors voting in person, number of absentee ballots deposited in the ballot box, and the total number of electors of each ward served by the polling place who voted at the election, which shall be signed by all the inspectors.

5.85(5) (5) If the municipality has designated a central counting location to be used to count ballots under s. 7.51 (1), the inspectors shall count and deposit the paper ballots in the container. The inspectors shall then place the slip made out under sub. (4) in the container. The inspectors shall also place the tally sheet recording the write-in votes and other votes cast on paper ballots, and all other ballots, or the record of the votes cast on an electronic voting system where no ballots are distributed to electors, in the container and shall thereupon immediately seal the container with an adhesive seal provided by the municipal clerk for the purpose in such manner that the seal completely covers the opening in the container, and each of the inspectors shall sign the seal. The "Defective Ballots" envelope, and "Original Ballots" envelope each shall be securely sealed and the flap or end thereof of each signed by the inspectors and returned to the central counting location with the box for return of the ballots, enclosed ballots and returns. Thereupon, the municipal clerk or 2 of the election officials shall forthwith and by the most direct route transport the container and envelopes to the central counting location designated by the municipal clerk. Unless election officials are selected under s. 7.30 (4) (c) without regard to party affiliation, the election officials shall consist in each case of at least one election official of each of the 2 major political parties, whenever officials of both parties are present.

5.85 History History: 1979 c. 311; 1989 a. 192; 1997 a. 127; 2001 a. 16; 2005 a. 149.



5.86 Proceedings at central counting locations.

5.86  Proceedings at central counting locations.

5.86(1)(1) All proceedings at each central counting location shall be under the direction of the municipal clerk or an election official designated by the clerk unless the central counting location is at the county seat and the municipal clerk delegates the responsibility to supervise the location to the county clerk, in which case the proceedings shall be under the direction of the county clerk or an election official designated by the county clerk. Unless election officials are selected under s. 7.30 (4) (c) without regard to party affiliation, the employees at each central counting location, other than any specially trained technicians who are required for the operation of the automatic tabulating equipment, shall be equally divided between members of the 2 major political parties under s. 7.30 (2) (a) and all duties performed by the employees shall be by teams consisting of an equal number of members of each political party whenever sufficient persons from each party are available.

5.86(2) (2) At each central counting location, a team of election officials designated by the clerk or other election official having charge of the location under sub. (1) shall check the container returned containing the ballots to determine that all seals are intact, and thereupon shall open the container, check the inspectors' slip and compare the number of ballots so delivered against the total number of electors of each ward served by the polling place who voted, remove the ballots or record of the votes cast and deliver them to the technicians operating the automatic tabulating equipment. Any discrepancies between the number of ballots and total number of electors shall be noted on a sheet furnished for that purpose and signed by the election officials.

5.86(3) (3) Upon completion of the central count at a county seat, the county clerk shall return any ballots, statements, tally sheets, or envelopes relating solely to a municipal election to the appropriate municipal clerk and any ballots, statements, tally sheets, or envelopes relating solely to a school district election to the school district clerk. In addition, the county clerk shall report the results of the central count of votes for each office or referendum by ward or by combined wards authorized under s. 5.15 (6) (b) to the municipal clerk of the municipality where the votes are cast.

5.86 History History: 1979 c. 311; 1985 a. 304; 1997 a. 127; 2001 a. 109; 2011 a. 115.



5.87 Tabulating votes.

5.87  Tabulating votes.

5.87(1)(1) If a central counting location is not utilized, the procedure for tabulating the votes by the automatic tabulating equipment shall be under the direction of the chief inspector and shall conform to the requirements of the automatic tabulating equipment. If any ballot is not accepted by the automatic tabulating equipment, the election officials shall make a duplicate ballot to replace that ballot in the manner prescribed in s. 5.85 (3). All proceedings at the polling place and at any central counting location shall be open to the public, but no person, except those employed and authorized for the purpose, may touch any ballot, container, envelope, return or equipment.

5.87(2) (2) The board shall, by rule, prescribe uniform standards for determining the validity of votes cast or attempted to be cast with each electronic voting system approved for use in this state under s. 5.91. The rules shall apply only to situations that may arise in which the validity of a vote or attempted vote cast by an elector utilizing a particular system cannot be determined under s. 7.50.

5.87 History History: 1979 c. 311; 1983 a. 484; 2003 a. 265.



5.89 Official return.

5.89  Official return. The return produced by the automatic tabulating equipment shall be appended to the tally sheet by the canvassers. The return constitutes a part of the official return for the ward or election district. The municipal clerk shall check the totals shown by the return and, if it appears that there is an obvious discrepancy with respect to the number of votes cast in any ward or election district, the clerk shall have the ballots for that ward or election district publicly retabulated to correct the return. Upon completion of the count, the return is open to the public.

5.89 History History: 1979 c. 311.



5.90 Recounts.

5.90  Recounts.

5.90(1)(1) Except as otherwise provided in this subchapter, recounts of votes cast on an electronic voting system shall be conducted in the manner prescribed in s. 9.01. Except as provided in sub. (2) and s. 9.01 (1) (b) 8s., if the ballots are distributed to the electors, the board of canvassers shall recount the ballots with automatic tabulating equipment. The board of canvassers shall test the automatic tabulating equipment to be used prior to the recount as provided in s. 5.84, and then the official ballots or the record of the votes cast shall be recounted on the automatic tabulating equipment. In addition, the board of canvassers shall check the ballots for the presence or absence of the initials and other distinguishing marks, shall examine the ballots marked "Rejected", "Defective" and "Objected to" to determine the propriety of such labels, and shall compare the "Duplicate Overvoted Ballots" and "Duplicate Damaged Ballots" with their respective originals to determine the correctness of the duplicates. If electronic voting machines are used, the board of canvassers shall perform the recount using the permanent paper record of the votes cast by each elector, as generated by the machines.

5.90(2) (2) Any candidate, or any elector when for a referendum, may, by the close of business on the next business day after the last day for filing a petition for a recount under s. 9.01, petition the circuit court for an order requiring ballots under sub. (1) to be counted by hand or by another method approved by the court. The petitioner in such an action bears the burden of establishing by clear and convincing evidence that due to an irregularity, defect, or mistake committed during the voting or canvassing process the results of a recount using automatic tabulating equipment will produce incorrect recount results and that there is a substantial probability that recounting the ballots by hand or another method will produce a more correct result and change the outcome of the election.

5.90(3) (3) A court with whom a petition under sub. (2) is filed shall hear the matter as expeditiously as possible, without a jury. The court may order a recount of the ballots by hand or another method only if it determines that the petitioner has established by clear and convincing evidence that due to an irregularity, defect, or mistake committed during the voting or canvassing process the results of a recount using automatic tabulating equipment will produce incorrect recount results and that there is a substantial probability that recounting the ballots by hand or another method will produce a more correct result and change the outcome of the election. Nothing in this section affects the right of a candidate or elector aggrieved by the recount to appeal to circuit court under s. 9.01 (6) upon completion of the recount.

5.90 History History: 1979 c. 311; 1987 a. 391; 2005 a. 92, 451; 2007 a. 96.



5.905 Software components.

5.905  Software components.

5.905(1)(1) In this section, "software component" includes vote-counting source code, table structures, modules, program narratives and other human-readable computer instructions used to count votes with an electronic voting system.

5.905(2) (2) The board shall determine which software components of an electronic voting system it considers to be necessary to enable review and verification of the accuracy of the automatic tabulating equipment used to record and tally the votes cast with the system. The board shall require each vendor of an electronic voting system that is approved under s. 5.91 to place those software components in escrow with the board within 90 days of the date of approval of the system and within 10 days of the date of any subsequent change in the components. The board shall secure and maintain those software components in strict confidence except as authorized in this section. Unless authorized under this section, the board shall withhold access to those software components from any person who requests access under s. 19.35 (1).

5.905(3) (3) The board shall promulgate rules to ensure the security, review and verification of software components used with each electronic voting system approved by the board. The verification procedure shall include a determination that the software components correspond to the instructions actually used by the system to count votes.

5.905(4) (4) If a valid petition for a recount is filed under s. 9.01 in an election at which an electronic voting system was used to record and tally the votes cast, each party to the recount may designate one or more persons who are authorized to receive access to the software components that were used to record and tally the votes in the election. The board shall grant access to the software components to each designated person if, before receiving access, the person enters into a written agreement with the board that obligates the person to exercise the highest degree of reasonable care to maintain the confidentially of all proprietary information to which the person is provided access, unless otherwise permitted in a contract entered into under sub. (5).

5.905(5) (5) A county or municipality may contract with the vendor of an electronic voting system to permit a greater degree of access to software components used with the system than is required under sub. (4).

5.905 History History: 2005 a. 92.



5.91 Requisites for approval of ballots, devices and equipment.

5.91  Requisites for approval of ballots, devices and equipment. No ballot, voting device, automatic tabulating equipment or related equipment and materials to be used in an electronic voting system may be utilized in this state unless it is approved by the board. The board may revoke its approval of any ballot, device, equipment or materials at any time for cause. No such ballot, voting device, automatic tabulating equipment or related equipment or material may be approved unless it fulfills the following requirements:

5.91(1) (1) It enables an elector to vote in secrecy and to select the party for which an elector will vote in secrecy at a partisan primary election.

5.91(3) (3) Except in primary elections, it enables an elector to vote for a ticket selected in part from the nominees of one party, and in part from the nominees of other parties, and in part from independent candidates and in part of candidates whose names are written in by the elector.

5.91(4) (4) It enables an elector to vote for a ticket of his or her own selection for any person for any office for whom he or she may desire to vote whenever write-in votes are permitted.

5.91(5) (5) It accommodates all referenda to be submitted to the electors in the form provided by law.

5.91(6) (6) The voting device or machine permits an elector in a primary election to vote for the candidates of the recognized political party of his or her choice, and the automatic tabulating equipment or machine rejects any ballot on which votes are cast in the primary of more than one recognized political party, except where a party designation is made or where an elector casts write-in votes for candidates of more than one party on a ballot that is distributed to the elector.

5.91(7) (7) It permits an elector to vote at an election for all persons and offices for whom and for which the elector is lawfully entitled to vote; to vote for as many persons for an office as the elector is entitled to vote for; to vote for or against any question upon which the elector is entitled to vote; and it rejects all choices recorded on a ballot for an office or a measure if the number of choices exceeds the number which an elector is entitled to vote for on such office or on such measure, except where an elector casts excess write-in votes upon a ballot that is distributed to the elector.

5.91(8) (8) It permits an elector, at a presidential or gubernatorial election, by one action to vote for the candidates of a party for president and vice president or for governor and lieutenant governor, respectively.

5.91(9) (9) It prevents an elector from voting for the same person more than once for the same office, except where an elector casts excess write-in votes upon a ballot that is distributed to the elector.

5.91(10) (10) It is suitably designed for the purpose used, of durable construction, and is usable safely, securely, efficiently and accurately in the conduct of elections and counting of ballots.

5.91(11) (11) It records correctly and counts accurately every vote properly cast and maintains a cumulative tally of the total votes cast that is retrievable in the event of a power outage, evacuation or malfunction so that the records of votes cast prior to the time that the problem occurs is preserved.

5.91(12) (12) It minimizes the possibility of disenfranchisement of electors as the result of failure to understand the method of operation or utilization or malfunction of the ballot, voting device, automatic tabulating equipment or related equipment or materials.

5.91(13) (13) The automatic tabulating equipment authorized for use in connection with the system includes a mechanism which makes the operator aware of whether the equipment is malfunctioning in such a way that an inaccurate tabulation of the votes could be obtained.

5.91(14) (14) It does not employ any mechanism by which a ballot is punched or punctured to record the votes cast by an elector.

5.91(15) (15) It permits an elector to privately verify the votes selected by the elector before casting his or her ballot.

5.91(16) (16) It provides an elector with the opportunity to change his or her votes and to correct any error or to obtain a replacement for a spoiled ballot prior to casting his or her ballot.

5.91(17) (17) Unless the ballot is counted at a central counting location, it includes a mechanism for notifying an elector who attempts to cast an excess number of votes for a single office that his or her votes for that office will not be counted, and provides the elector with an opportunity to correct his or her ballot or to receive and cast a replacement ballot.

5.91(18) (18) If the device consists of an electronic voting machine, it generates a complete, permanent paper record showing all votes cast by each elector, that is verifiable by the elector, by either visual or nonvisual means as appropriate, before the elector leaves the voting area, and that enables a manual count or recount of each vote cast by the elector.

5.91 History History: 1979 c. 311; 1983 a. 484; 1985 a. 304; 2001 a. 16; 2003 a. 265; 2005 a. 92; 2011 a. 23, 32.



5.92 Bond may be required.

5.92  Bond may be required. Before entering into a contract for the purchase or lease of an electronic voting system or any ballots, voting devices, automatic tabulating equipment or related equipment or materials to be used in connection with a system, any municipality may require the vendor or lessor to provide a performance bond with a licensed surety company as surety, guaranteeing the supply of additional equipment, parts or materials, provision of adequate computer programming, preventive maintenance or emergency repair services, training of election officials and other municipal employees or provision of public educational materials for a specified period, or guaranteeing the security of the computer programs or other equipment or materials to be utilized with the system to prevent election fraud, or such other guarantees as the municipality determines to be appropriate.

5.92 History History: 1979 c. 311.



5.93 Administration.

5.93  Administration. The board may promulgate reasonable rules for the administration of this subchapter.

5.93 History History: 1979 c. 311; 1985 a. 332 s. 251 (1).



5.94 Sample ballots; publication.

5.94  Sample ballots; publication. When an electronic voting system employing a ballot that is distributed to electors is used, the county and municipal clerk of the county and municipality in which the polling place designated for use of the system is located shall cause to be published, in the type B notices, a true actual-size copy of the ballot containing the names of offices and candidates and statements of measures to be voted on, as nearly as possible, in the form in which they will appear on the official ballot on election day. The notice may be published as a newspaper insert. Municipal clerks may post the notice if the remainder of the type B notice is posted.

5.94 History History: 1979 c. 311; 2001 a. 16.



5.95 Elector information.

5.95  Elector information. The board shall prescribe information to electors in municipalities and counties using various types of electronic voting systems to be published in lieu of the information specified in s. 10.02 (3) in type B notices whenever the type B notice information is inapplicable.

5.95 History History: 1979 c. 311.






6. The electors.

6.02 Qualifications, general.

6.02  Qualifications, general.

6.02(1) (1) Every U.S. citizen age 18 or older who has resided in an election district or ward for 28 consecutive days before any election where the citizen offers to vote is an eligible elector.

6.02(2) (2) Any U.S. citizen age 18 or older who moves within this state later than 28 days before an election shall vote at his or her previous ward or election district if the person is otherwise qualified. If the elector can comply with the 28-day residence requirement at the new address and is otherwise qualified, he or she may vote in the new ward or election district.

6.02 History History: 1971 c. 304 s. 29 (2); 1971 c. 336 s. 37; 1975 c. 85 ss. 5, 66 (3); 1977 c. 394; 1991 a. 316; 2011 a. 23.

6.02 Annotation An eligible elector and a qualified elector are identical. Ch. 6 applies to annexation referendum elector qualifications under s. 66.021 (6). Washington v. Altoona, 73 Wis. 2d 250, 243 N.W.2d 404.

6.02 Annotation Durational residence requirements. Clifford. 1973 WLR 914.



6.03 Disqualification of electors.

6.03  Disqualification of electors.

6.03(1) (1) The following persons shall not be allowed to vote in any election and any attempt to vote shall be rejected:

6.03(1)(a) (a) Any person who is incapable of understanding the objective of the elective process or who is under guardianship, unless the court has determined that the person is competent to exercise the right to vote;

6.03(1)(b) (b) Any person convicted of treason, felony or bribery, unless the person's right to vote is restored through a pardon or under s. 304.078 (3).

6.03(2) (2) No person shall be allowed to vote in any election in which the person has made or become interested, directly or indirectly, in any bet or wager depending upon the result of the election.

6.03(3) (3) No person may be denied the right to register to vote or the right to vote by reason that the person is alleged to be incapable of understanding the objective of the elective process unless the person has been adjudicated incompetent in this state. If a determination of incompetency of the person has already been made, or if a determination of limited incompetency has been made that does not include a specific finding that the subject is competent to exercise the right to vote, and a guardian has been appointed as a result of any such determination, then no determination of incapacity of understanding the objective of the elective process is required unless the guardianship is terminated or modified under s. 54.64.

6.03 History History: 1973 c. 284; 1977 c. 26, 394; 1979 c. 110; 1991 a. 316; 2003 a. 121; 2005 a. 149, 387; 2007 a. 97.

6.03 Annotation Disenfranchisement of felons does not deny them equal protection. Richardson v. Ramirez, 418 U.S. 24.



6.05 Election day age determines elector's rights.

6.05  Election day age determines elector's rights. Any person who will be 18 years old on or before election day is entitled to vote if the person complies with this chapter.

6.05 History History: 1971 c. 336 s. 37; 1981 c. 390 s. 252; 1991 a. 316.



6.06 Information for uniformed service members.

6.06  Information for uniformed service members. The board is the agency designated by this state under 42 USC 1973ff-1 to provide information regarding voter registration and absentee balloting procedures to absent members of the uniformed services and overseas voters with respect to elections for national office.

6.06 History History: 2003 a. 265.



6.10 Elector residence.

6.10  Elector residence. Residence as a qualification for voting shall be governed by the following standards:

6.10(1) (1) The residence of a person is the place where the person's habitation is fixed, without any present intent to move, and to which, when absent, the person intends to return.

6.10(2) (2) When a married person's family resides at one place and that person's business is conducted at another place, the former place establishes the residence. If the family place is temporary or for transient purposes, it is not the residence.

6.10(3) (3) When an elector moves his or her residence from one ward or municipality to another ward or municipality within the state at least 28 days before the election, the elector may vote in and be considered a resident of the new ward or municipality where residing upon transferring registration under s. 6.40 (1) or upon registering at the proper polling place or other registration location in the new ward or municipality under s. 6.55 (2) or 6.86 (3) (a) 2. If the elector moves his or her residence later than 28 days before an election, the elector shall vote in the elector's former ward or municipality if otherwise qualified to vote there.

6.10(4) (4) The residence of an unmarried person sleeping in one ward and boarding in another is the place where the person sleeps. The residence of an unmarried person in a transient vocation, a teacher or a student who boards at different places for part of the week, month, or year, if one of the places is the residence of the person's parents, is the place of the parents' residence unless through registration or similar act the person elects to establish a residence elsewhere. If the person has no parents and if the person has not registered elsewhere, the person's residence shall be at the place that the person considered his or her residence in preference to any other for at least 28 consecutive days before an election. If this place is within the municipality, the person is entitled to all the privileges and subject to all the duties of other citizens having their residence there, including voting.

6.10(5) (5) A person shall not lose residence when the person leaves home and goes into another state or county, town, village or ward of this state for temporary purposes with an intent to return.

6.10(6) (6) As prescribed by article III of the constitution, no person loses residence in this state while absent from this state on business for the United States or this state; and no member of the armed forces of the United States gains a residence in this state because of being stationed within this state.

6.10(7) (7) A guest at a national or a state soldiers' home in this state, a guest at a home for the aged supported by benevolence, or a patient of any county home or other charitable institution, resides in the municipality where the home is located and within the ward where the guest or patient sleeps, unless before becoming a guest or patient at the home the guest or patient elects to maintain his or her prior residence as his or her voting residence.

6.10(7m) (7m)

6.10(7m)(a)(a) The residence of a person who is detained, or committed and institutionalized, under s. 51.20, 971.14, or 971.17 or ch. 980 shall be determined by applying the standards under sub. (1) to whichever of the following dates is applicable to the circumstances of the person:

6.10(7m)(a)1. 1. For a person detained or committed under s. 51.20, the date that the person was detained under s. 51.20 (2) or, if the person was not detained under s. 51.20 (2), the date that the person was committed under s. 51.20 (13).

6.10(7m)(a)2. 2. For a person committed under s. 971.14 or 971.17, the date of the offense or alleged offense that resulted in the person's commitment.

6.10(7m)(a)3. 3. For a person detained or committed under ch. 980, the date that the person committed the sexually violent offense that resulted in the sentence, placement, or commitment that was in effect when the state filed a petition under s. 980.02 against the person.

6.10(7m)(b) (b) That the person's habitation was fixed at the place established under par. (a) before he or she was detained or committed shall be considered prima facie evidence that the person intends to return to that place. The prima facie evidence of intent to return to the place determined under par. (a) may be rebutted by presenting information that indicates that the person is not likely to return to that place if the person's detention or commitment is terminated.

6.10(8) (8) No person gains a residence in any ward or election district of this state while there for temporary purposes only.

6.10(9) (9) No person loses the right to vote at the person's place of residence while receiving public assistance or unemployment insurance even if the legal settlement for assistance is elsewhere.

6.10(10) (10) If a person moves to another state with an intent to make a permanent residence there, or, if while there the person exercises the right to vote as a citizen of that state by voting, the person loses Wisconsin residence.

6.10(11) (11) Neither an intent to acquire a new residence without removal, nor a removal without intent, shall affect residence.

6.10(12) (12) Student status shall not be a consideration in determining residence for the purpose of establishing voter eligibility.

6.10(13) (13) A military elector under s. 6.22 (1) (b) who is the spouse or dependent of another military elector may elect to take as his or her residence either the individual's most recent residence in this state or the residence of the individual's spouse or the individual providing his or her support.

6.10 History History: 1971 c. 304 s. 29 (2); 1975 c. 85, 94, 199; 1977 c. 26; 1979 c. 260; 1983 a. 192, 484; 1985 a. 304; 1987 a. 391; 1991 a. 316; 1997 a. 39; 2001 a. 16, 51; 2011 a. 23.

6.10 Annotation Voter residency and absentee voting is discussed. 60 Atty. Gen. 214.

6.10 Annotation Voting residency of family members of military personnel stationed in Wisconsin is discussed. 61 Atty. Gen. 269.

6.10 Annotation Upon marriage to a Wisconsin serviceman, a nonresident wife may take the Wisconsin voting residence of her husband. 61 Atty. Gen. 365.



6.15 New residents; presidential voting.

6.15  New residents; presidential voting.

6.15(1) (1)  Qualifications. Any person who was or who is an eligible elector under ss. 6.02 and 6.03, except that he or she has been a resident of this state for less than 28 consecutive days prior to the date of the presidential election, is entitled to vote for the president and vice president but for no other offices. The fact that the person was not registered to vote in the state from which he or she moved does not prevent voting in this state if the elector is otherwise qualified.

6.15(2) (2) Procedure at clerk's office. Any person qualifying under sub. (1) need not register to vote, but shall apply for and cast his or her ballot as follows:

6.15(2)(a) (a) The elector's request for the application form may be made in person to the municipal clerk of the municipality where the person resides. Application may be made not sooner than 27 days nor later than 5 p.m. on the day before the election, or may be made at the proper polling place in the ward or election district in which the elector resides. If an elector makes application before election day, the application form shall be returned to the municipal clerk after the affidavit has been signed in the presence of the clerk or any officer authorized by law to administer oaths. The affidavit shall be in substantially the following form:

STATE OF WISCONSIN

County of ....

I, ...., do solemnly swear that I am a citizen of the United States; that prior to establishing Wisconsin residence, my legal residence was in the .... (town) (village) (city) of ...., state of ...., residing at .... (street address); that on the day of the next presidential election, I shall be at least 18 years of age and that I have been a legal resident of the state of Wisconsin since ...., .... (year), residing at .... (street address), in the [.... ward of the .... aldermanic district of] the (town) (village) (city) of ...., county of ....; that I have resided in the state less than 28 consecutive days, that I am qualified to vote for president and vice president at the election to be held November ...., .... (year), that I am not voting at any other place in this election and that I hereby make application for an official presidential ballot, in accordance with section 6.15 of the Wisconsin statutes.

Signed ....

P.O. Address ....

Subscribed and sworn to before me this .... day of ...., .... (year)

....(Name)

....(Title)

6.15(2)(b) (b) The clerk shall provide with the application form a card which the elector shall fill in and return with the application to the municipal clerk. The card shall state that the elector intends to vote for president and vice president in Wisconsin and that his or her voting privileges should be canceled at his or her previous residence. The card shall be in substantially the following form:

.... (Full Name - print or type)

It is my intent to vote for president and vice president in Wisconsin, under section 6.15, Wisconsin Statutes.

( ) I am not registered to vote at my previous address.

( ) I am registered to vote at my previous address and I hereby authorize the cancellation of my previous voting privileges at that address:

.... (Street), .... (Town, village, city), .... (State) .... (Zip)

Signature ....

Present Address ....

6.15(2)(bm) (bm) Except as authorized in s. 6.79 (7), when making application in person at the office of the municipal clerk, each applicant shall present proof of identification. If any document presented by the applicant is not proof of residence under s. 6.34, the applicant shall also present proof of residence under s. 6.34. The clerk shall verify that the name on the proof of identification presented by the elector conforms to the name on the elector's application and shall verify that any photograph appearing on that document reasonably resembles the elector.

6.15(2)(c) (c) The municipal clerk upon receipt of the application form and voting privileges cancellation card shall immediately forward the card to the proper official of the applicant's prior residence.

6.15(2)(d) (d)

6.15(2)(d)1r.1r. Upon proper completion of the application and cancellation card, the municipal clerk shall permit the elector to cast his or her ballot for president and vice president. The elector shall then mark the ballot in the clerk's presence in a manner that will not disclose his or her vote. The elector shall then fold the ballot so as to conceal his or her vote. The clerk or elector shall then place the ballot in an envelope furnished by the clerk.

6.15(2)(d)2. 2. The clerk shall enclose the envelope containing the ballot in a carrier envelope, securely seal it, and endorse it with his or her name, title and the words, "This envelope contains the vote for president and vice president of a new resident and shall be opened only at the polls during polling hours on election day". The clerk shall keep the envelope in his or her office until the clerk delivers it to the inspectors, as provided in sub. (4).

6.15(2)(d)3. 3. The clerk shall keep open to public inspection a list of all new residents who have voted under this section. The list shall give the name, address and application date of each elector.

6.15(3) (3) Procedure at polling place. An eligible elector may appear at the polling place for the ward or election district where he or she resides and make application for a ballot under sub. (2). Except as otherwise provided in this subsection, an elector who casts a ballot under this subsection shall follow the same procedure required for casting a ballot at the municipal clerk's office under sub. (2). The inspectors shall perform the duties of the municipal clerk, except that the inspectors shall return the cancellation card under sub. (2) (b) to the municipal clerk and the clerk shall forward the card as provided in sub. (2) (c) if required. Upon proper completion of the application and cancellation card and verification of the proof of identification and proof of residence, whenever required, as provided in sub. (2) (bm), the inspectors shall permit the elector to cast his or her ballot for president and vice president. The elector shall mark the ballot and, unless the ballot is utilized with an electronic voting system, the elector shall fold the ballot, and deposit the ballot into the ballot box or give it to the inspector. The inspector shall deposit it directly into the ballot box. Voting machines or ballots utilized with electronic voting systems may only be used by electors voting under this section if they permit voting for president and vice president only.

6.15(4) (4) Delivery and deposit of ballots.

6.15(4)(a)(a) Clerks holding new resident ballots shall deliver them to the election inspectors in the proper ward or election district where the new residents reside or, in municipalities where absentee ballots are canvassed under s. 7.52, to the municipal board of absentee ballot canvassers when it convenes under s. 7.52 (1), as provided by s. 6.88 for absentee ballots.

6.15(4)(b) (b) During polling hours, the inspectors shall open each carrier envelope, announce the elector's name, check the affidavit for proper execution, and check the voting qualifications for the ward, if any. In municipalities where absentee ballots are canvassed under s. 7.52, the municipal board of absentee ballot canvassers shall perform this function at a meeting of the board of absentee ballot canvassers.

6.15(4)(c) (c) The inspectors or board of absentee ballot canvassers shall open the inner envelope without examination of the ballot other than is necessary to see that the issuing clerk has endorsed it.

6.15(4)(d) (d) Upon satisfactory completion of the procedure under pars. (b) and (c) the inspectors or board of absentee ballot canvassers shall deposit the ballot in the ballot box. The inspectors or board of absentee ballot canvassers shall enter the name of each elector voting under this section on the poll list with an indication that the elector is voting under this section or on a separate list maintained for the purpose under s. 6.79 (2) (c).

6.15(4)(e) (e) If the person is not a qualified elector in the ward or municipality, or if the envelope is open or has been opened and resealed, the inspectors shall reject the vote. Rejected ballots shall be processed the same as rejected absentee ballots, under s. 6.88 (3) (b).

6.15(5) (5) Challenge of vote. Any new resident's vote may be challenged for cause in the manner provided in ss. 6.92 to 6.95.

6.15(6) (6) Death of elector. When it appears by due proof to the inspectors or, in municipalities where absentee ballots are canvassed under s. 7.52, when it appears by due proof to the board of absentee ballot canvassers that a person voting at an election has died before the date of the election, the inspectors or board of absentee ballot canvassers shall return the ballot with defective ballots to the issuing official.

6.15 History History: 1977 c. 394; 1979 c. 311; 1981 c. 391; 1983 a. 484; 1985 a. 304; 1987 a. 391; 1997 a. 250; 1999 a. 182; 2001 a. 16, 104; 2003 a. 265; 2005 a. 451; 2011 a. 23.



6.18 Former residents.

6.18  Former residents. If ineligible to qualify as an elector in the state to which the elector has moved, any former qualified Wisconsin elector may vote an absentee ballot in the ward of the elector's prior residence in any presidential election occurring within 24 months after leaving Wisconsin by requesting an application form and returning it, properly executed, to the municipal clerk of the elector's prior Wisconsin residence. When requesting an application form for an absentee ballot, the applicant shall specify the applicant's eligibility for only the presidential ballot. Unless the applicant is exempted from providing proof of identification under s. 6.87 (4) (b) 2. or 3., or the applicant is a military or overseas elector, the elector shall enclose a copy of his or her proof of identification or any authorized substitute document with his or her application. The municipal clerk shall verify that the name on the proof of identification conforms to the name on the application. The clerk shall not issue a ballot to an elector who is required to enclose a copy of proof of identification or an authorized substitute document with his or her application unless the copy is enclosed and the proof is verified by the clerk. The application form shall require the following information and be in substantially the following form:

This form shall be returned to the municipal clerk's office. Application must be received in sufficient time for ballots to be mailed and returned prior to any presidential election at which applicant wishes to vote. Complete all statements in full.

APPLICATION FOR PRESIDENTIAL

ELECTOR'S ABSENTEE BALLOT

(To be voted at the Presidential Election

on November ...., .... (year)

I, .... hereby swear or affirm that I am a citizen of the United States, formerly residing at .... in the .... ward .... aldermanic district (city, town, village) of ...., County of .... for 28 consecutive days prior to leaving the State of Wisconsin. I, .... do solemnly swear or affirm that I do not qualify to register or vote under the laws of the State of ....(State you now reside in) where I am presently residing. A citizen must be a resident of: State ....(Insert time) County ....(Insert time) City, Town or Village ....(Insert time), in order to be eligible to register or vote therein. I further swear or affirm that my legal residence was established in the State of ....(the State where you now reside) on .... Month .... Day .... Year.

Signed ....

Address ....(Present address)

....(City) ....(State)

Subscribed and sworn to before me this .... day of .... .... (year)

....(Notary Public, or other officer authorized to administer oaths.)

....(County)

My Commission expires

MAIL BALLOT TO:

NAME ....

ADDRESS ....

CITY .... STATE .... ZIP CODE ....

Penalties for Violations. Whoever swears falsely to any absent elector affidavit under this section may be fined not more than $1,000 or imprisoned for not more than 6 months or both. Whoever intentionally votes more than once in an election may be fined not more than $10,000 or imprisoned for not more than 3 years and 6 months or both.

....(Municipal Clerk)

....(Municipality)

6.18 History History: 1971 c. 304 s. 29 (1), (2); 1975 c. 85 ss. 9, 66 (3); 1991 a. 316; 1997 a. 250; 2001 a. 107, 109; 2003 a. 321, 327; 2011 a. 23, 227.



6.20 Absent electors.

6.20  Absent electors. Any qualified elector of this state who registers may vote by absentee ballot under ss. 6.84 to 6.89.

6.20 History History: 1985 a. 304; 2003 a. 265.



6.21 Deceased electors.

6.21  Deceased electors. When by due proof it appears to the inspectors or, in municipalities where absentee ballots are canvassed under s. 7.52, when by due proof it appears to the board of absentee ballot canvassers that a person casting an absentee ballot at an election has died before the date of the election, the inspectors or board of absentee ballot canvassers shall return the ballot with defective ballots to the issuing official. The casting of the ballot of a deceased elector does not invalidate the election.

6.21 History History: 1985 a. 304; 2005 a. 451.



6.22 Absentee voting for military electors.

6.22  Absentee voting for military electors.

6.22(1) (1)  Definitions. In this section, except as otherwise provided:

6.22(1)(a) (a) "Member of the merchant marine" means an individual, other than a member of a uniformed service or an individual employed, enrolled or maintained on the Great Lakes or the inland waterways, who is any of the following:

6.22(1)(a)1. 1. Employed as an officer or crew member of a vessel documented under the laws of the United States, or a vessel owned by the United States, or a vessel of foreign-flag registry under charter to or control of the United States.

6.22(1)(a)2. 2. Enrolled with the United States for employment or training for employment, or maintained by the United States for emergency relief service, as an officer or crew member of any such vessel.

6.22(1)(b) (b) "Military elector" means any of the following:

6.22(1)(b)1. 1. Members of a uniformed service.

6.22(1)(b)2. 2. Members of the merchant marine of the United States.

6.22(1)(b)3. 3. Civilian employees of the United States and civilians officially attached to a uniformed service who are serving outside the United States.

6.22(1)(b)4. 4. Peace corps volunteers.

6.22(1)(b)5. 5. Spouses and dependents of those listed in the above categories residing with or accompanying them.

6.22(1)(c) (c) "Uniformed service" means the U.S. army, navy, air force, marine corps or coast guard, the commissioned corps of the federal public health service or the commissioned corps of the national oceanic and atmospheric administration.

6.22(2) (2) Application and voting procedure.

6.22(2)(a)(a) A military elector shall vote in the ward or election district for the address of his or her residence prior to becoming a military elector, except that:

6.22(2)(a)1. 1. A military elector voting in this state who is the spouse of another military elector and who did not maintain a residence in this state prior to becoming a military elector shall vote in the ward or election district for the address of his or her spouse.

6.22(2)(a)2. 2. A military elector voting in this state who is the dependent of another military elector and who did not maintain a residence in this state prior to becoming a military elector shall vote in the ward or election district for the address of the individual providing his or her support.

6.22(2)(a)3. 3. A military elector who is the spouse of another military elector and whose most recent residence in this state was different than the residence of his or her spouse prior to becoming a military elector may vote in the ward or election district for the address of his or her former residence or the ward or election district for the address of his or her spouse.

6.22(2)(a)4. 4. A military elector who is the dependent of another military elector and whose most recent residence in this state was different than the residence of the individual providing his or her support prior to becoming a military elector may vote in the ward or election district for the address of his or her former residence or the ward or election district for the address of the individual providing his or her support.

6.22(2)(b) (b) A military elector shall make and subscribe to the certification under s. 6.87 (2) before a witness who is an adult U.S. citizen.

6.22(2)(c) (c) A federal postcard registration and absentee ballot request form may be used to apply for an absentee ballot under this section if the form is completed in such a manner that the municipal clerk or board of election commissioners with whom it is filed is able to determine all of the following:

6.22(2)(c)1. 1. That the applicant is qualified to vote in the ward or election district where he or she seeks to vote under par. (a).

6.22(2)(c)2. 2. That the applicant qualifies to receive an absentee ballot under this section.

6.22(2)(d) (d) If an applicant uses a federal form under par. (c) to request an absentee ballot for all elections, the application shall so state.

6.22(2)(e) (e) A military elector may file an application for an absentee ballot by means of electronic mail or facsimile transmission in the manner prescribed in s. 6.86 (1) (ac). Upon receipt of a valid application, the municipal clerk shall send the elector an absentee ballot or, if the elector is a military elector, as defined in s. 6.34 (1) (a), and the elector so requests, shall transmit an absentee ballot to the elector by means of electronic mail or facsimile transmission in the manner prescribed in s. 6.87 (3) (d).

6.22(3) (3) Registration exempt. Military electors are not required to register as a prerequisite to voting in any election.

6.22(4) (4) Instructions and handling.

6.22(4)(a)(a) Upon receiving a timely request for an absentee ballot under par. (b) by an individual who qualifies as a military elector, the municipal clerk shall send or, if the individual is a military elector as defined in s. 6.34 (1) (a), shall transmit to the elector upon the elector's request an absentee ballot for all elections that occur in the municipality or portion thereof where the elector resides in the same calendar year in which the request is received, unless the individual otherwise requests.

6.22(4)(b) (b) A military elector's application may be received at any time. The municipal clerk shall not send or transmit a ballot for an election if the application is received later than 5 p.m. on the Friday preceding that election. The municipal clerk shall send or transmit a ballot, as soon as available, to each military elector who files a timely request for a ballot.

6.22(4)(c) (c) A military elector may indicate an alternate address on his or her absentee ballot application. If the elector's ballot is returned as undeliverable prior to the deadline for return of absentee ballots under s. 6.87 (6), and the elector remains eligible to receive absentee ballots under this section, the municipal clerk shall immediately send or, if the elector is a military elector as defined in s. 6.34 (1) (a), transmit an absentee ballot to the elector at the alternate address.

6.22(4)(d) (d) The board shall prescribe the instructions for marking and returning ballots and the municipal clerk shall enclose instructions with each ballot and shall also enclose supplemental instructions for local elections. The envelope, return envelope and instructions may not contain the name of any candidate appearing on the enclosed ballots other than that of the municipal clerk affixed in the fulfillment of his or her duties.

6.22(4)(e) (e) Whenever the material is mailed, the material shall be prepared and mailed to make use of the federal free postage laws. If the material does not qualify for mailing without postage under federal free postage laws, the municipal clerk shall pay the postage required for mailing to the military elector. If the return envelope qualifies for mailing free of postage under federal free postage laws, the clerk shall affix the appropriate legend required by U.S. postal regulations. Otherwise the municipal clerk shall pay the postage required for return when the ballot is mailed from within the United States. If the ballot is not mailed by the military elector from within the United States the military elector shall provide return postage.

6.22(4)(f) (f) If the municipal clerk is reliably informed that an individual who requests an absentee ballot under this section is no longer a military elector or no longer resides in the municipality, or if the elector so requests, the clerk shall discontinue sending or transmitting absentee ballots to the elector under this subsection. If a military elector who has requested an absentee ballot changes his or her residence from the municipality where a request is filed to another municipality in this state, the municipal clerk of the municipality who received the request shall notify the clerk of the municipality to which the elector's residence is changed of the date of the request. The municipal clerk who is so notified shall treat the request as having been made to him or her.

6.22(4)(h) (h) The municipal clerk shall notify a military elector of any action under par. (f) that is not taken at the elector's request within 5 days of taking that action, if possible.

6.22(5) (5) Voting procedure. Except as provided in s. 7.515 and as authorized in s. 6.25, the ballot shall be marked and returned, deposited and recorded in the same manner as other absentee ballots. In addition, the certification under s. 6.87 (2) shall have a statement of the elector's birth date. Failure to return any unused ballots in a primary election does not invalidate the ballot on which the elector casts his or her votes.

6.22(6) (6) Military elector list. Each municipal clerk shall keep an up-to-date list of all eligible military electors who reside in the municipality in the format prescribed by the board. The list shall contain the name, latest-known military residence and military mailing address of each military elector. The list shall indicate whether each elector whose name appears on the list is a military elector, as defined in s. 6.34 (1), and has so certified under s. 6.865 (3m). All persons over 18 years of age or who will be 18 years old prior to an election shall be listed and remain on the list for the duration of their tour of duty. The list shall be kept current through all possible means. Each clerk shall exercise reasonable care to avoid duplication of names or listing anyone who is not eligible to vote. Each clerk shall distribute one copy of the list to the each polling place in the municipality for use on election day.

6.22(7) (7) Extension of privilege. This section applies to all military electors for 28 days after the date of discharge from a uniformed service or termination of services or employment of individuals specified in sub. (1) (b) 1. to 4.

6.22 History History: 1971 c. 304 s. 29 (2); 1971 c. 336 s. 37; 1973 c. 334 s. 57; 1975 c. 85 ss. 10, 66 (3); 1977 c. 394; 1979 c. 89, 311; 1981 c. 391; 1983 a. 484; 1985 a. 304; 1987 a. 391; 1989 a. 192; 1995 a. 313; 1999 a. 182; 2001 a. 16; 2005 a. 149, 451; 2011 a. 23, 75.



6.24 Federal overseas voting.

6.24  Federal overseas voting.

6.24(1) (1)  Definition. In this section, except as otherwise provided, "overseas elector" means a U.S. citizen who is not disqualified from voting under s. 6.03, who has attained or will attain the age of 18 by the date of an election at which the citizen proposes to vote and who does not qualify as a resident of this state under s. 6.10, but who was last domiciled in this state or whose parent was last domiciled in this state immediately prior to the parent's departure from the United States, and who is not registered to vote or voting in any other state, territory or possession.

6.24(2) (2) Eligibility. An overseas elector under sub. (1) may vote in any election for national office, including the partisan primary and presidential preference primary and any special primary or election. Such elector may not vote in an election for state or local office. An overseas elector shall vote in the ward or election district in which the elector was last domiciled or in which the elector's parent was last domiciled prior to departure from the United States.

6.24(3) (3) Registration. The overseas elector shall register in the municipality where he or she was last domiciled or where the overseas elector's parent was last domiciled on a form prescribed by the board designed to ascertain the elector's qualifications under this section. The form shall be substantially similar to the original form under s. 6.33 (1), insofar as applicable. Registration shall be accomplished in accordance with s. 6.30 (4).

6.24(4) (4) Requests.

6.24(4)(a)(a) An overseas elector who is properly registered may request an absentee ballot in writing under ss. 6.86 to 6.89.

6.24(4)(b) (b) A federal postcard registration and absentee ballot request form may be used to apply for an absentee ballot under par. (a) if the form is completed in such manner that the municipal clerk or board of election commissioners with whom it is filed is able to determine all of the following:

6.24(4)(b)1. 1. That the applicant is an overseas elector under sub. (1).

6.24(4)(b)2. 2. That the applicant qualifies to vote in the ward or election district where he or she seeks to vote under sub. (2).

6.24(4)(c) (c) Upon receipt of a timely application from an individual who qualifies as an overseas elector and who has registered to vote in a municipality under sub. (3), the municipal clerk of the municipality shall send, or if the individual is an overseas elector, as defined in s. 6.34 (1) (b), shall transmit an absentee ballot to the individual upon the individual's request for all subsequent elections for national office to be held during the year in which the ballot is requested, except as otherwise provided in this paragraph, unless the individual otherwise requests or until the individual no longer qualifies as an overseas elector of the municipality. The clerk shall not send an absentee ballot for an election if the overseas elector's name appeared on the registration list in eligible status for a previous election following the date of the application but no longer appears on the list in eligible status. The municipal clerk shall ensure that the envelope containing the absentee ballot is clearly marked as not forwardable. If an overseas elector who files an application under this subsection no longer resides at the same address that is indicated on the application form, the elector shall so notify the municipal clerk.

6.24(4)(d) (d) An overseas elector who is not registered may request both a registration form and an absentee ballot at the same time, and the municipal clerk shall send or transmit the ballot automatically if the registration form is received within the time prescribed in s. 6.28 (1). The board shall prescribe a special certificate form for the envelope in which the absentee ballot for overseas electors is contained, which shall be substantially similar to that provided under s. 6.87 (2). An overseas elector shall make and subscribe to the special certificate form before a witness who is an adult U.S. citizen.

6.24(4)(e) (e) An overseas elector may file an application for an absentee ballot by means of electronic mail or facsimile transmission in the manner prescribed in s. 6.86 (1) (ac). Upon receipt of a valid application, the municipal clerk shall send the elector an absentee ballot or, if the elector is an overseas elector, as defined in s. 6.34 (1) (b) and the elector so requests, shall transmit an absentee ballot to the elector by means of electronic mail or facsimile transmission in the manner prescribed in s. 6.87 (3) (d).

6.24(5) (5) Ballots. The board shall prescribe a special ballot for use under this section whenever necessary. Official ballots prescribed for use in the presidential preference primary may also be used. The ballot shall be designed to comply with the requirements prescribed under ss. 5.60 (8), 5.62, and 5.64 (1) insofar as applicable. All ballots shall be limited to national offices only.

6.24(6) (6) Instructions and handling. The municipal clerk shall send a ballot, as soon as available, to each overseas elector by whom a request has been made. The board shall prescribe the instructions for marking and returning ballots and the municipal clerk shall enclose such instructions with each ballot. The envelope, return envelope and instructions may not contain the name of any candidate appearing on the enclosed ballots other than that of the municipal clerk affixed in the fulfillment of his or her duties. Except as authorized in s. 6.87 (3), the municipal clerk shall mail the material, with sufficient postage to ensure that the elector receives the ballot, unless the material qualifies for mailing free of postage under federal free postage laws. If the return envelope qualifies for mailing free of postage under federal free postage laws, the clerk shall affix the appropriate legend required by U.S. postal regulations. Otherwise, the municipal clerk shall pay the postage required for return when the ballot is mailed from within the United States. If the ballot is not mailed by the overseas elector from within the United States, the overseas elector shall provide return postage.

6.24(7) (7) Voting procedure. Except as authorized under s. 6.25, the ballot shall be marked and returned, deposited and recorded in the same manner as other absentee ballots. In addition, the certificate shall have a statement of the elector's birth date. Failure to return the unused ballots in a primary election does not invalidate the ballot on which the elector casts his or her votes.

6.24 History History: 1977 c. 394; 1979 c. 260, 311; 1985 a. 304; 1987 a. 391; 1989 a. 192; 1995 a. 313; 1997 a. 35; 1999 a. 182 ss. 68 to 75m, 224; 2001 a. 16; 2003 a. 24, 265; 2005 a. 451; 2011 a. 23, 45, 75.



6.25 Write-in absentee ballot.

6.25  Write-in absentee ballot.

6.25(1) (1)

6.25(1)(a)(a) Any individual who qualifies as a military elector under s. 6.22 (1) (b) and who transmits an application for an official absentee ballot for any election, including a primary election, no later than the latest time specified for the elector in s. 6.86 (1) (b) may, in lieu of the official ballot, cast a federal write-in absentee ballot prescribed under 42 USC 1973ff-2 for any candidate for an office listed on the official ballot or for all of the candidates of any recognized political party for the offices listed on the official ballot at that election if the federal write-in absentee ballot is received by the appropriate municipal clerk no later than the applicable time prescribed in s. 6.221 (3) or 6.87 (6) [s. 6.87 (6) or 7.515 (3)].

6.25(1)(b) (b) Any individual who qualifies as an overseas elector under s. 6.24 (1) and who transmits an application for an official absentee ballot for an election for national office, including a primary election, no later than the latest time specified for an elector in s. 6.86 (1) (b) may, in lieu of the official ballot, cast a federal write-in absentee ballot prescribed under 42 USC 1973ff-2 for any candidate or for all candidates of any recognized political party for national office listed on the official ballot at that election, if the federal write-in absentee ballot is received by the appropriate municipal clerk no later than the applicable time prescribed in s. 6.221 (3) or 6.87 (6) [s. 6.87 (6) or 7.515 (3)].

6.25(1)(c) (c) A completed and signed federal write-in absentee ballot submitted by a qualified elector under par. (a) serves as an application for an absentee ballot and need not be accompanied by a separate application.

6.25(4) (4) A write-in absentee ballot issued under sub. (1) is valid only if the elector submitting the ballot does not submit an official ballot within the time prescribed in s. 6.87 (6) and, if the elector is an overseas elector, the elector resides outside the United States.

6.25 History History: 1987 a. 391; 1989 a. 192; 2011 a. 75.



6.26 Special registration deputies.

6.26  Special registration deputies.

6.26(1) (1) The municipal clerk or the board of election commissioners of each municipality shall administer elector registration within the municipality in accordance with the procedures prescribed under sub. (3).

6.26(2) (2)

6.26(2)(a)(a) A qualified elector of the state may apply to any municipal clerk or board of election commissioners to be appointed as a special registration deputy for the purpose of registering electors of the municipality prior to the close of registration. An applicant may be appointed by more than one municipal clerk or board of election commissioners to serve more than one municipality.

6.26(2)(b) (b) The municipal clerk or board of election commissioners may appoint any applicant who qualifies under this subsection, unless the applicant's appointment has been revoked by a municipality for cause. The municipal clerk or board of election commissioners may revoke an appointment made by the clerk or board of election commissioners for cause at any time.

6.26(2)(c) (c) No individual may serve as a special registration deputy in a municipality unless the individual is appointed by the municipal clerk or board of election commissioners of the municipality and the individual completes training required under s. 7.315.

6.26(2)(cm) (cm) Each municipal clerk shall maintain a record of the names and addresses of each individual who is appointed by the clerk to serve as a special registration deputy under this section and who has complied with the training requirements for service as a special registration deputy under s. 7.315 (1) (b) 1.

6.26(2)(d) (d) This subsection does not apply to deputies appointed under s. 6.55 (6).

6.26(3) (3) The board shall, by rule, prescribe procedures for appointment of special registration deputies, for revocation of appointments of special registration deputies, and for training of special registration deputies by municipal clerks and boards of election commissioners. The procedures shall be coordinated with training programs for special registration deputies conducted by municipal clerks under s. 7.315 and shall be formulated to promote increased registration of electors consistent with the needs of municipal clerks and boards of election commissioners to efficiently administer the registration process.

6.26(4) (4) Each special registration deputy under this section who obtains a registration form from an elector shall print his or her name on and sign the form, affirming that the deputy has accepted the form.

6.26 History History: 1985 a. 304 ss. 50, 52g; 1987 a. 391; 1989 a. 192; 2003 a. 265; 2005 a. 451; 2007 a. 1; 2011 a. 23.



6.27 Elector registration required.

6.27  Elector registration required. Each elector shall register under this chapter before voting in any election, except as authorized under ss. 6.15, 6.18, and 6.22.

6.27 History History: 1973 c. 334 s. 57; 1977 c. 394; 1979 c. 260, 355; 1983 a. 484; 1985 a. 304; 1989 a. 192; 2003 a. 265.



6.275 Registration and voting statistics.

6.275  Registration and voting statistics.

6.275(1) (1) Within 30 days after each primary and election at which a state or national office is filled or a statewide referendum is held, including any special election, the municipal clerk or board of election commissioners shall make a written statement in duplicate to the county clerk or board of election commissioners of each county in which the municipality is located specifying:

6.275(1)(a) (a) The total number of electors residing in that county who voted in the municipality in that primary or election.

6.275(1)(b) (b) The total number of electors of the municipality residing in that county who were preregistered on the deadline specified in s. 6.28 (1), including valid mail registrations which are postmarked by that day.

6.275(1)(c) (c) The total number of electors of the municipality residing in that county who registered after the close of registration and prior to the day of the primary or election under ss. 6.29 and 6.86 (3) (a) 2.

6.275(1)(d) (d) The total number of electors of the municipality residing in that county who registered on the day of the primary or election under ss. 6.55 and 6.86 (3) (a) 2.

6.275(1)(e) (e) The total number of electors of the municipality voting absentee ballots at the primary or election.

6.275(2) (2) Upon receipt of each report filed under this section, the county clerk or board of election commissioners shall forward one copy to the board within 7 days.

6.275 History History: 1979 c. 260; 1979 c. 355 ss. 12 to 14; 1983 a. 484; 1985 a. 304; 1989 a. 192; 1999 a. 182; 2001 a. 51; 2003 a. 265; 2005 a. 451.



6.276 Federal absentee voting statistics.

6.276  Federal absentee voting statistics.

6.276(1) (1) In this section, "military elector" and "overseas elector" have the meanings given in s. 6.34 (1).

6.276(2) (2) Within 30 days after each general election, each municipal clerk shall transmit to the board a report of the number of absentee ballots transmitted by the clerk to absent military electors and overseas electors for that election and the combined number of those ballots that were cast by those electors in that election.

6.276(3) (3) Within 90 days after each general election, the board shall compile the information contained in the reports received from municipal clerks under sub. (2) and transmit the information to the federal Election Assistance Commission.

6.276 History History: 2003 a. 265; 2005 a. 451.



6.28 Where and when to register.

6.28  Where and when to register.

6.28(1) (1)  Registration locations; deadline. Except as authorized in ss. 6.29, 6.55 (2), and 6.86 (3) (a) 2., registration in person for any election shall close at 5 p.m. on the 3rd Wednesday preceding the election. Registrations made by mail under s. 6.30 (4) must be delivered to the office of the municipal clerk or postmarked no later than the 3rd Wednesday preceding the election. All applications for registration corrections and additions may be made throughout the year at the office of the city board of election commissioners, at the office of the municipal clerk, at the office of the county clerk, or at other locations provided by the board of election commissioners or the common council in cities over 500,000 population or by either or both the municipal clerk, or the common council, village or town board in all other municipalities. Other registration locations may include but are not limited to fire houses, police stations, public libraries, institutions of higher education, supermarkets, community centers, plants and factories, banks, savings and loan associations and savings banks. Special registration deputies shall be appointed for each location unless the location can be sufficiently staffed by the board of election commissioners or the municipal clerk or his or her deputies. An elector who wishes to obtain a confidential listing under s. 6.47 (2) shall register at the office of the municipal clerk of the municipality where the elector resides.

6.28(4) (4) At the office of the county clerk. Any person shall be given an opportunity to register to vote at the office of the county clerk for the county in which the person's residence is located. An applicant may complete the required registration form under s. 6.33. Unless the county clerk performs registration functions for the municipality where the elector resides under s. 6.33 (5) (b), the county clerk shall forward the form submitted by an elector to the appropriate municipal clerk, or to the board of election commissioners in cities over 500,000 population within 5 days of receipt. The clerk shall forward the form immediately whenever registration closes within 5 days of receipt.

6.28 History History: 1971 c. 304 s. 29 (2); 1973 c. 166, 225, 334; 1975 c. 85, 199; 1977 c. 378, 394, 447; 1979 c. 32; 1981 c. 44 s. 3; 1981 c. 202 s. 23; 1983 a. 484; 1985 a. 304; 1989 a. 31, 192; 1991 a. 221; 1999 a. 49, 182; 2001 a. 38, 51; 2003 a. 265; 2005 a. 451; 2009 a. 302; 2011 a. 240.



6.29 Late registration in person.

6.29  Late registration in person.

6.29(1) (1) No names may be added to a registration list for any election after the close of registration, except as authorized under this section or s. 6.55 (2) or 6.86 (3) (a) 2. Any person whose name is not on the registration list but who is otherwise a qualified elector is entitled to vote at the election upon compliance with this section, if the person complies with all other requirements for voting at the polling place.

6.29(2) (2)

6.29(2)(a)(a) Any qualified elector of a municipality who has not previously filed a registration form or whose name does not appear on the registration list of the municipality may register after the close of registration but not later than 5 p.m. or the close of business, whichever is later, on the Friday before an election at the office of the municipal clerk and at the office of the clerk's agent if the clerk delegates responsibility for electronic maintenance of the registration list to an agent under s. 6.33 (5) (b). The elector shall complete, in the manner provided under s. 6.33 (2), a registration form containing all information required under s. 6.33 (1). The registration form shall also contain the following certification: "I, ...., hereby certify that, to the best of my knowledge, I am a qualified elector, having resided at ... for at least 28 consecutive days immediately preceding this election, and I have not voted at this election". The elector shall also provide proof of residence under s. 6.34.

6.29(2)(am) (am) The board shall provide to each municipal clerk a list prepared for use at each municipal clerk's office showing the name and address of each person whose name appears on the list provided by the department of corrections under s. 301.03 (20m) as ineligible to vote on the date of the election, whose address is located in the municipality, and whose name does not appear on the registration list for that municipality. Prior to permitting an elector to register to vote under this subsection, the municipal clerk shall review the list. If the name of an elector who wishes to register to vote appears on the list, the municipal clerk shall inform the elector that the elector is ineligible to register to vote. If the elector maintains that he or she is eligible to vote in the election, the municipal clerk shall permit the elector to register to vote but shall mark the elector's registration form as "ineligible to vote per Department of Corrections." If the elector wishes to vote, the municipal clerk shall challenge the elector's ballot in the same manner as provided for inspectors who challenge ballots under s. 6.79 (2) (dm).

6.29(2)(b) (b) Upon the filing of the registration form required by this section, the municipal clerk or clerk's agent under s. 6.33 (5) (b) shall issue a certificate containing the name and address of the elector addressed to the inspectors of the proper ward or election district directing that the elector be permitted to cast his or her vote if the elector complies with all requirements for voting at the polling place. The certificate shall be numbered serially, prepared in duplicate and one copy preserved in the office of the municipal clerk.

6.29(2)(c) (c) At the time he or she appears at the correct polling place, the elector shall deliver any certificate issued under par. (b) to the inspectors. If the elector applies for and obtains an absentee ballot, any certificate shall be annexed to and mailed with the absentee ballot to the office of the municipal clerk.

6.29(2)(d) (d) The inspectors shall record the names of electors who present certificates in person or for whom certificates are presented with absentee ballots under this section on the list maintained under s. 6.56 (1). These names shall then be added to the registration list if the electors are qualified.

6.29 History History: 1977 c. 394; 1987 a. 391; 1989 a. 192; 1999 a. 182; 2001 a. 51; 2003 a. 265; 2005 a. 451; 2007 a. 96; 2011 a. 23.



6.30 How to register.

6.30  How to register.

6.30(1)(1)  In person. An elector shall apply for registration in person, except as provided under sub. (4) and s. 6.86 (3) (a) 2.

6.30(4) (4) By mail. Any eligible elector may register by mail on a form prescribed by the board and provided by each municipality. The form shall be designed to obtain the information required in ss. 6.33 (1) and to provide for changes authorized under s. 6.40 (1) (a). The form shall contain a certification by the elector that all statements are true and correct. The form shall be prepostpaid for return when mailed at any point within the United States. The form shall be available in the municipal clerk's office and may be distributed by any elector of the municipality. The clerk shall mail a registration form to any elector upon written or oral request.

6.30 History History: 1971 c. 249; 1975 c. 85 ss. 12, 65; 1975 c. 199, 200, 275, 422; 1977 c. 283, 394; 1983 a. 484; 1989 a. 192; 1999 a. 182; 2001 a. 51; 2003 a. 265.



6.32 Verification of certain registrations.

6.32  Verification of certain registrations.

6.32(1) (1) Upon receipt of a registration form that is submitted by mail under s. 6.30 (4) or that is submitted by a special registration deputy appointed under s. 6.26, the municipal clerk shall examine the form for sufficiency.

6.32(2) (2) If the form is insufficient to accomplish registration or the clerk knows or has reliable information that the proposed elector is not qualified, the clerk shall notify the proposed elector within 5 days, if possible, and request that the elector appear at the clerk's office or other registration center to complete a proper registration or substantiate the information presented.

6.32(3) (3) If the form is submitted later than the close of registration, the clerk shall make a good faith effort to notify the elector that he or she may register at the clerk's office under s. 6.29 or at the proper polling place or other location designated under s. 6.55 (2).

6.32(4) (4) If the form is sufficient to accomplish registration and the clerk has no reliable information to indicate that the proposed elector is not qualified, the clerk shall enter the elector's name on the registration list and transmit a 1st class letter or postcard to the registrant, specifying the elector's ward or aldermanic district, or both, if any, and polling place. The letter or postcard shall be sent within 10 days of receipt of the form. If the letter or postcard is returned, or if the clerk is informed of a different address than the one specified by the elector, the clerk shall change the status of the elector on the list from eligible to ineligible. The letter or postcard shall be marked in accordance with postal regulations to ensure that it will be returned to the clerk if the elector does not reside at the address given on the letter or postcard.

6.32 History History: 1975 c. 85, 199; 1977 c. 394; 1979 c. 260; 1983 a. 484; 2003 a. 265; 2005 a. 451.



6.325 Disqualification of electors.

6.325  Disqualification of electors. No person may be disqualified as an elector unless the municipal clerk, board of election commissioners or a challenging elector under s. 6.48 demonstrates beyond a reasonable doubt that the person does not qualify as an elector or is not properly registered. If it appears that the challenged elector is registered at a residence in this state other than the one where the elector now resides, the municipal clerk or board of election commissioners shall, before permitting the elector to vote, require the elector to transfer his or her registration under s. 6.40 (1) (a) and shall notify the municipal clerk or board of election commissioners at the former residence. The municipal clerk or board of election commissioners may require naturalized applicants to show their naturalization certificates.

6.325 History History: 1983 a. 484 s. 37; 1985 a. 304; 2003 a. 265.



6.33 Registration forms; manner of completing.

6.33  Registration forms; manner of completing.

6.33(1)(1) The board shall prescribe the format, size, and shape of registration forms. All forms shall be printed on cards and each item of information shall be of uniform font size, as prescribed by the board. The municipal clerk shall supply sufficient forms to meet voter registration needs. The forms shall be designed to obtain from each applicant information as to name; date; residence location; location of previous residence immediately before moving to current residence location; citizenship; date of birth; age; the number of a current and valid operator's license issued to the elector under ch. 343 or the last 4 digits of the elector's social security account number; whether the applicant has resided within the ward or election district for at least 28 consecutive days; whether the applicant has been convicted of a felony for which he or she has not been pardoned, and if so, whether the applicant is incarcerated, or on parole, probation, or extended supervision; whether the applicant is disqualified on any other ground from voting; and whether the applicant is currently registered to vote at any other location. The form shall include a space for the applicant's signature. Below the space for the signature, the form shall state "Falsification of information on this form is punishable under Wisconsin law as a Class I felony.". The form shall include a space to enter the name of any special registration deputy under s. 6.26 or 6.55 (6) or inspector, municipal clerk, or deputy clerk under s. 6.55 (2) who obtains the form and a space for the deputy, inspector, clerk, or deputy clerk to sign his or her name, affirming that the deputy, inspector, clerk, or deputy clerk has accepted the form. The form shall include a space for entry of the ward and aldermanic district, if any, where the elector resides and any other information required to determine the offices and referenda for which the elector is certified to vote. The form shall also include a space where the clerk may record an indication of whether the form is received by mail, a space where the clerk may record an indication of the type of identifying document submitted by the elector as proof of residence under s. 6.34, whenever required, and a space where the clerk, for any applicant who possesses a valid voting identification card issued to the person under s. 6.47 (3), may record the identification serial number appearing on the voting identification card. Each county clerk shall obtain sufficient registration forms for completion by an elector who desires to register to vote at the office of the county clerk under s. 6.28 (4).

6.33(2) (2)

6.33(2)(a)(a) All information may be recorded by any person, except that the ward and aldermanic district, if any, other geographic information under sub. (1), the indication of whether the registration is received by mail, the type of identifying document submitted by the elector as proof of residence under s. 6.34, whenever required, and any information relating to an applicant's voting identification card shall be recorded by the clerk. Each applicant shall sign his or her own name unless the applicant is unable to sign his or her name due to physical disability. In such case, the applicant may authorize another elector to sign the form on his or her behalf. If the applicant so authorizes, the elector signing the form shall attest to a statement that the application is made upon request and by authorization of a named elector who is unable to sign the form due to physical disability.

6.33(2)(b) (b) Except as provided in s. 6.86 (3) (a) 2., the registration form shall be signed by the registering elector before the clerk, issuing officer or registration deputy. The form shall contain a certification by the registering elector that all statements are true and correct.

6.33(4) (4) When an individual's registration is changed from eligible to ineligible status, the municipal clerk or board of election commissioners shall enter the date and reason for change on the registration list.

6.33(5) (5)

6.33(5)(a)(a) Except as provided in par. (b) and this paragraph, whenever a municipal clerk receives a valid registration or valid change of a name or address under an existing registration and whenever a municipal clerk changes a registration from eligible to ineligible status, the municipal clerk shall promptly enter electronically on the list maintained by the board under s. 6.36 (1) the information required under that subsection. Except as provided in par. (b) and this paragraph, the municipal clerk may update any entries that change on the date of an election other than a general election within 30 days after the date of that election, and may update any entries that change on the date of a general election within 45 days after the date of that election. The legal counsel of the board may, upon request of a municipal clerk, permit the clerk to update entries that change on the date of a general election within 60 days after that election. The municipal clerk shall provide to the board information that is confidential under s. 6.47 (2) in such manner as the board prescribes.

6.33(5)(b) (b) The municipal clerk of any municipality may, by mutual consent, designate any other municipal clerk or any county clerk as the clerk's agent to carry out the functions of the municipal clerk under this section for that municipality. The municipal clerk shall notify the county clerk of each county in which the municipality is located and the board of any such designation in writing. The municipal clerk may, by similar notice to the clerk's agent at least 14 days prior to the effective date of any change, discontinue the designation. If the municipal clerk designates another municipal clerk or a county clerk as his or her agent, the municipal clerk shall immediately forward all registration changes filed with the clerk and voting record information obtained by the clerk to the clerk's agent for electronic entry on the registration list.

6.33 History History: 1971 c. 304 s. 29 (1), (2); 1971 c. 336 s. 37; 1975 c. 85 ss. 15, 16, 17, 66 (3); 1975 c. 94 s. 91; 1977 c. 378, 394, 447; 1979 c. 32; 1981 c. 44 s. 3; 1981 c. 202 s. 23; 1985 a. 304; 1987 a. 391; 1989 a. 31, 192; 1999 a. 49, 182; 2001 a. 51; 2003 a. 265; 2005 a. 451; 2007 a. 96; 2011 a. 23.



6.34 Proof of residence required.

6.34  Proof of residence required.

6.34(1) (1) In this section:

6.34(1)(a) (a) "Military elector" means a member of a uniformed service on active duty who, by reason of that duty, is absent from the residence where the member is otherwise qualified to vote; a member of the merchant marine, as defined in s. 6.22 (1) (a), who by reason of service in the merchant marine, is absent from the residence where the member is otherwise qualified to vote; or the spouse or dependent of any such member who, by reason of the duty or service of the member, is absent from the residence where the spouse or dependent is otherwise qualified to vote.

6.34(1)(b) (b) "Overseas elector" means an elector who resides outside the United States and who is qualified under federal law to vote in elections for national office in this state because the elector was last domiciled in this state immediately prior to the elector's departure from the United States.

6.34(2) (2) Upon completion of a registration form prescribed under s. 6.33, each eligible elector who is required to register under s. 6.27, who is not a military elector or an overseas elector, and who registers after the close of registration under s. 6.29 or 6.86 (3) (a) 2., shall provide an identifying document that establishes proof of residence under sub. (3). Each eligible elector who is required to register under s. 6.27, who is not a military elector or an overseas elector, who registers by mail, and who has not voted in an election in this state shall, if voting in person, provide an identifying document that establishes proof of residence under sub. (3) or, if voting by absentee ballot, provide a copy of an identifying document that establishes proof of residence under sub. (3). If the elector registered by mail, the identifying document may not be a residential lease.

6.34(3) (3)

6.34(3)(a)(a) An identifying document used to establish proof of an elector's residence under sub. (2) shall contain the information required under par. (b) and is limited to one of the following:

6.34(3)(a)1. 1. A current and valid operator's license issued under ch. 343.

6.34(3)(a)2. 2. A current and valid identification card issued under s. 343.50.

6.34(3)(a)3. 3. Any other official identification card or license issued by a Wisconsin governmental body or unit.

6.34(3)(a)4. 4. An official identification card or license issued by an employer in the normal course of business that contains a photograph of the cardholder or license holder, but not including a business card.

6.34(3)(a)5. 5. A real property tax bill or receipt for the current year or the year preceding the date of the election.

6.34(3)(a)6. 6. Except as provided in sub. (2), a residential lease.

6.34(3)(a)7. 7. Any of the following documents without the address specified in par. (b):

6.34(3)(a)7.a. a. A university, college, or technical college identification card that contains a photograph of the cardholder together with a fee payment receipt issued to the cardholder by the university, college, or technical college dated no earlier than 9 months before the date of the election at which the receipt is presented.

6.34(3)(a)7.b. b. An identification card issued by a university, college or technical college that contains a photograph of the cardholder if the university, college, or technical college that issued the card provides a certified and current list of students who reside in housing sponsored by the university, college, or technical college and who are U.S. citizens to the municipal clerk prior to the election showing the current address of the students and if the municipal clerk, special registration deputy, or inspector verifies that the student presenting the card is included on the list.

6.34(3)(a)8. 8. A utility bill for the period commencing not earlier than 90 days before the day registration is made.

6.34(3)(a)9. 9. A bank statement.

6.34(3)(a)10. 10. A paycheck.

6.34(3)(a)11. 11. A check or other document issued by a unit of government.

6.34(3)(b) (b) Except as provided in par. (a) 7., the identifying documents prescribed in par. (a) shall contain all of the following in order to be considered proof of residence:

6.34(3)(b)1. 1. A current and complete name, including both the given and family name.

6.34(3)(b)2. 2. A current and complete residential address, including a numbered street address, if any, and the name of a municipality.

6.34(3)(c) (c) Identifying documents specified in par. (a) which are valid for use during a specified period must be valid on the day that an elector makes application for registration in order to constitute proof of residence.

6.34 History History: 2005 a. 451 ss. 40, 43, 44; 2011 a. 23.



6.35 Filing registration forms.

6.35  Filing registration forms.

6.35(1) (1) Under the direction of the municipal clerk or board of election commissioners, the original registration forms shall be filed in one of the following ways, except as provided in sub. (1m):

6.35(1)(a) (a) In alphabetical order of the electors' names.

6.35(1)(b) (b) In alphabetical order according to street names, in numerical order on each street and in alphabetical order of the electors' names at each address on the street.

6.35(1m) (1m) Original registration forms of electors who have obtained a confidential listing under s. 6.47 (2) shall be filed in alphabetical order after the forms of the other electors.

6.35(3) (3) Original registration forms shall be maintained in the office of the municipal clerk or board of election commissioners at all times.

6.35 History History: 1971 c. 249; 1971 c. 304 s. 29 (2); 1971 c. 336; 1975 c. 85; 1977 c. 394; 1983 a. 484; 1985 a. 304; 1989 a. 192; 1999 a. 49; 2003 a. 265, 326.



6.36 Official registration list.

6.36  Official registration list.

6.36(1) (1)

6.36(1)(a)(a) The board shall compile and maintain electronically an official registration list. The list shall contain the name and address of each registered elector in the state, the date of birth of the elector, the ward and aldermanic district of the elector, if any, and, for each elector, a unique registration identification number assigned by the board, the number of a valid operator's license issued to the elector under ch. 343, if any, or the last 4 digits of the elector's social security account number, if any, any identification serial number issued to the elector under s. 6.47 (3), the date of any election in which the elector votes, an indication of whether the elector is an overseas elector, as defined in s. 6.24 (1), any information relating to the elector that appears on the current list transmitted to the board by the department of corrections under s. 301.03 (20m), an indication of any accommodation required under s. 5.25 (4) (a) to permit voting by the elector, an indication of the method by which the elector's registration form was received, and such other information as may be determined by the board to facilitate administration of elector registration requirements.

6.36(1)(b) (b)

6.36(1)(b)1.1. The list shall be open to public inspection under s. 19.35 (1) and shall be electronically accessible by any person, except that:

6.36(1)(b)1.a. a. Except as provided in pars. (bm) and (bn), no person other than an employee of the board, a county clerk, a deputy county clerk, an executive director of a county board of election commissioners, a deputy designated by the executive director, a municipal clerk, a deputy municipal clerk, an executive director of a city board of election commissioners, or a deputy designated by the executive director may view the date of birth, operator's license number, or social security account number of an elector, the address of an elector to whom an identification serial number is issued under s. 6.47 (3), or any indication of an accommodation required under s. 5.25 (4) (a) to permit voting by an elector.

6.36(1)(b)1.b. b. No person other than an employee of the board, a municipal clerk, or an election official who is authorized by a municipal clerk may make a change in the list.

6.36(1)(b)2. 2. The list shall be electronically accessible by name and shall also be accessible in alphabetical order of the electors' names for the entire state and for each county, municipality, ward, and combination of wards authorized under s. 5.15 (6) (b).

6.36(1)(bm) (bm) The board or any municipal clerk or board of election commissioners may transfer any information in the registration list to which access is restricted under par. (b) 1. a. to a law enforcement agency, as defined in s. 165.77 (1) (b), to be used for law enforcement purposes.

6.36(1)(bn) (bn) The board may transfer any information in the registration list to which access is restricted under par. (b) 1. a. to a subunit of the state government of another state to be used for official purposes.

6.36(1)(c) (c) The list shall be designed in such a way that the municipal clerk or board of election commissioners of any municipality and any election official who is authorized by the clerk or executive director of the board of election commissioners may, by electronic transmission, add entries to or change entries on the list for any elector who resides in, or who the list identifies as residing in, that municipality and no other municipality.

6.36(1)(d) (d) Upon receipt of official notification by the appropriate election administrative authority of another state, territory, or possession that an elector whose name appears on the list has registered to vote in that state, territory, or possession, the board or the municipal clerk of the municipality where the elector formerly resided shall change the elector's registration from eligible to ineligible status.

6.36(1)(e) (e) If the board adds the name of any elector to the list, the board shall promptly notify the municipal clerk of the municipality where the elector resides. If the board changes the registration of any elector from eligible to ineligible status, the board shall promptly notify the municipal clerk of the municipality where the elector resides or, if the elector has changed his or her residence from one municipality to another municipality in this state, shall promptly notify the municipal clerk of the municipality where the elector resided prior to the change. Notification shall be made in writing or by electronic transmission. If the board changes the registration of any elector from eligible to ineligible status, the board shall make an entry on the list giving the date of and the reason for the change.

6.36(1)(f) (f) The board shall make all reasonable efforts to ensure that the list is maintained in a manner that precludes unauthorized persons from making alterations to the list.

6.36(2) (2)

6.36(2)(a)(a) Except as provided in par. (b), each registration list prepared for use as a poll list at a polling place or for purposes of canvassing absentee ballots at an election shall contain the full name and address of each registered elector; a blank column for the entry of the serial number of the electors when they vote or the poll list number used by the municipal board of absentee ballot canvassers in canvassing absentee ballots; an indication next to the name of each elector for whom proof of residence under s. 6.34 is required; a space for entry of the elector's signature, or if another person signed the elector's registration form for the elector by reason of the elector's physical disability, the word "exempt"; and a form of certificate bearing the certification of the administrator of the elections division of the board stating that the list is a true and complete registration list of the municipality or the ward or wards for which the list is prepared. The board shall, by rule, prescribe the space and location for entry of each elector's signature on the poll list which shall provide for entry of the signature without changing the orientation of the poll list from the orientation used by the election officials.

6.36(2)(b) (b) If an elector obtains a confidential listing under s. 6.47 (2), the registration list shall be prepared such that the address of the elector does not appear on copies of the list that are used at polling places.

6.36(2)(c) (c) The list shall contain, next to the name of each elector, an indication of whether proof of residence under s. 6.34 is required for the elector to be permitted to vote. Proof of residence is required if the elector is not a military elector or an overseas elector and the elector registers by mail and has not previously voted in an election in this state.

6.36(3) (3) The original registration forms shall be controlling whenever discrepancies occur in entering information from the forms under s. 6.33 (5).

6.36(4) (4) The names and identification serial numbers of electors who have obtained a confidential listing under s. 6.47 (2) shall appear separately after the remainder of the list. These names and serial numbers shall be arranged alphabetically by last name.

6.36(6) (6) The board shall establish by rule the fee for obtaining a copy of the official registration list, or a portion of the list. The amount of the fee shall be set, after consultation with county and municipal election officials, at an amount estimated to cover both the cost of reproduction and the cost of maintaining the list at the state and local level. The rules shall require that revenues from fees received be shared between the state and municipalities or their designees under s. 6.33 (5) (b), and shall specify a method for such allocation.

6.36 History History: 1971 c. 304 s. 29 (2); 1975 c. 85; 1977 c. 394 ss. 21, 22, 53; 1999 a. 49; 2003 a. 265, 327; 2005 a. 451; 2007 a. 1, 52, 96; 2011 a. 23, 75.



6.40 Transferring registration.

6.40  Transferring registration.

6.40(1) (1)  Elector initiative.

6.40(1)(a)(a) Change of residence.

6.40(1)(a)1.1. Any registered elector may transfer registration after a change of residence within the state by filing in person with the municipal clerk of the municipality where the elector resides or by mailing to the municipal clerk a signed request stating his or her present address, affirming that this will be his or her residence for 28 consecutive days prior to the election and providing the address where he or she was last registered. Alternatively, the elector may transfer his or her registration at the proper polling place or other registration location under s. 6.02 (2) in accordance with s. 6.55 (2) (a). If an elector is voting in the ward or election district where the elector formerly resided, the change shall be effective for the next election.

6.40(1)(a)2. 2. If a municipal clerk receives a request from an elector to transfer his or her registration to another municipality in this state, the clerk shall change the elector's registration and shall notify the municipal clerk of the municipality to which the elector is changing his or her residence.

6.40(1)(a)3. 3. If a municipal clerk receives a request from an elector who is registered in another municipality to transfer his or her registration to the municipality served by the clerk, the clerk shall change the elector's registration and shall notify the municipal clerk of the municipality where the elector formerly resided of the elector's change of residence.

6.40(1)(c) (c) Name change. Whenever an elector's name is legally changed, including a change by marriage or divorce, the elector shall transfer his or her registration to his or her legal name by appearing in person or mailing to the municipal clerk a signed request for a transfer of registration to such name. Alternatively, a registered elector may make notification of a name change at his or her polling place under s. 6.55 (2) (d).

6.40(2) (2) Clerk's initiative.

6.40(2)(a)(a) Municipal clerks may transfer any elector's registration upon receipt of reliable information that the elector has changed residence within the municipality. The clerk shall mail the elector a notice of the transfer.

6.40(2)(b) (b) In addition to the revision which is required under s. 6.50, municipal clerks may conduct door-to-door and mail registration canvasses at any time. The door-to-door canvass shall consist of both the identification of electors who no longer reside at the address for which they are registered and the addition to the registration list of the names of electors who reside at that address. The mail canvass shall consist of verification that eligible electors continue to reside at the addresses shown on the registration list after the mailing of notices in accordance with s. 6.50 (1) and (2). The mail canvass may also consist of adding to the registration list the names of eligible electors whose names do not appear on the list. Both door-to-door and mail canvasses whenever made shall be made throughout the municipality in a uniform manner. An elector who wishes to obtain a confidential listing under s. 6.47 (2) shall register at the office of the municipal clerk of the municipality where the elector resides.

6.40(3) (3) Recording changes. All changes of names and addresses under this section shall be filed with the municipal clerk and the clerk shall then correct the official registration list.

6.40 History History: 1971 c. 242; 1971 c. 304 s. 29 (1), (2); 1975 c. 85, 199, 200; 1977 c. 394 ss. 23, 24, 53; 1983 a. 484; 1985 a. 304; 1999 a. 49; 2003 a. 265; 2011 a. 23.



6.45 Access to registration list.

6.45  Access to registration list.

6.45(1) (1) After the deadline for revision of the registration list, the municipal clerk shall make copies of the list for election use. [The registration list and any supplemental lists which are prepared at polling places or other registration locations under s. 6.55, shall be open to public inspection. Under the regulations prescribed by the municipal clerk, any person may copy the registration list at the office of the clerk. A registration list maintained at a polling place may be examined by any person who is observing the proceedings under s. 7.41 when such use does not interfere with the conduct of the election.]

6.45(1m) (1m) The registration list and any supplemental lists which are prepared at polling places or other registration locations under s. 6.55, shall be open to public inspection. Under the regulations prescribed by the municipal clerk, any person may copy the registration list at the office of the clerk. A registration list maintained at a polling place may be examined by any person who is observing the proceedings under s. 7.41 when such use does not interfere with the conduct of the election. This subsection does not apply to information that is confidential under s. 6.47.

6.45(2) (2) The municipal clerk shall furnish upon request to each candidate who has filed nomination papers for an office which represents at least part of the residents of the municipality one copy of the current registration list for those areas for which he or she is a candidate for a fee not to exceed the cost of reproduction. The clerk shall exclude information that is confidential under s. 6.47 (2) from copies of the list, except as authorized under s. 6.47 (8).

6.45 History History: 1975 c. 85, 199; 1977 c. 394 s. 53; 1983 a. 484; 1989 a. 192; 1999 a. 49, 182; 2001 a. 38.



6.46 Poll lists; copying.

6.46  Poll lists; copying.

6.46(1)(1) Poll lists shall be preserved by the municipal clerk until destruction or other disposition is authorized under s. 7.23.

6.46(2) (2) Poll lists shall be open to public inspection, except as provided in s. 6.47. The municipal clerk shall furnish upon request to each candidate who has filed nomination papers for an office which represents at least part of the municipality one copy of the current poll list for those areas for which he or she is a candidate for a fee not to exceed the cost of reproduction. If a copying machine is not accessible, the clerk shall remove the lists from the office for the purposes of copying, and return them immediately thereafter. The clerk shall exclude information that is confidential under s. 6.47 (2) from copies of the list, except as authorized under s. 6.47 (8).

6.46 History History: 1975 c. 85, 199; 1999 a. 49.



6.47 Confidentiality of information relating to victims of domestic abuse, sexual assault, or stalking.

6.47  Confidentiality of information relating to victims of domestic abuse, sexual assault, or stalking.

6.47(1) (1) In this section:

6.47(1)(ag) (ag) "Domestic abuse victim service provider" means an organization that is certified by the department of children and families as eligible to receive grants under s. 49.165 (2) and whose name is included on the list provided by the board under s. 7.08 (10).

6.47(1)(am) (am) "Eligible individual" means:

6.47(1)(am)1. 1. An individual who has been granted a protective order that is in effect.

6.47(1)(am)2. 2. An individual who files an affidavit with the municipal clerk of the municipality where the individual resides, on a form prescribed by the board, that is signed by a sheriff, the chief of a police department, or a district attorney or the authorized representative of a sheriff, chief, or district attorney and directed to the municipal clerk, and that verifies that a person has been charged with or convicted of an offense relating to domestic abuse, sexual assault, or stalking in which the individual was a victim and reasonably continues to be threatened by that person.

6.47(1)(am)3. 3. An individual who resides in a shelter.

6.47(1)(am)4. 4. An individual who submits a dated statement to the municipal clerk that includes the individual's full name, that is signed by an authorized representative of a domestic abuse victim service provider or a sexual assault victim service provider, and that indicates that the individual received services from the provider within the 24-month period ending on the date of the statement.

6.47(1)(b) (b) "Offense relating to domestic abuse, sexual assault, or stalking" means an offense specified in s. 940.19, 940.20 (1m), 940.201, 940.22, 940.225, 940.32, 947.013, 948.02, 948.025, 948.06, 948.085, 948.09, or 948.095.

6.47(1)(c) (c) "Protected individual" means an individual whose name and address is confidential under sub. (2).

6.47(1)(d) (d) "Protective order" means a temporary restraining order or an injunction issued under s. 813.12 or 813.125.

6.47(1)(dm) (dm) "Sexual assault victim service provider" means an organization that is certified by the department of justice as eligible to receive grants under s. 165.93 (2) and whose name is included on the list provided by the board under s. 7.08 (10).

6.47(1)(e) (e) "Shelter" means a place where at least 4 unrelated individuals reside that provides residential shelter to individuals whose personal security is or may be threatened by family members or other persons with whom the individuals have had contact.

6.47(2) (2) Except as authorized in sub. (8), the board, each municipal clerk, each agent designated under s. 6.33 (5) (b), and each election official shall withhold from public inspection under s. 19.35 (1) the name and address of any eligible individual whose name appears on a poll list or registration list if the individual provides the municipal clerk with a valid written request to protect the individual's confidentiality. To be valid, a request under this subsection must be accompanied by a copy of a protective order that is in effect, an affidavit under sub. (1) (am) 2. that is dated within 30 days of the date of the request, a statement signed by the operator or an authorized agent of the operator of a shelter that is dated within 30 days of the date of the request and that indicates that the operator operates the shelter and that the individual making the request resides in the shelter, or a statement signed by an authorized representative of a domestic abuse victim service provider or a sexual assault victim service provider under sub. (1) (am) 4. that is dated within 30 days of the date of the request. A physically disabled individual who appears personally at the office of the municipal clerk accompanied by another elector of this state may designate that elector to make a request under this subsection on his or her behalf.

6.47(3) (3) Upon receiving a valid written request from an elector under sub. (2), the municipal clerk shall issue to the elector a voting identification card on a form prescribed by the board that shall contain the name of the elector's municipality of residence and, in the case of a town, the county in which the town is located, the elector's name, the ward in which the elector resides, if any, and a unique identification serial number issued by the board. The number issued to an elector under this subsection shall not be changed for so long as the elector continues to qualify for a listing under sub. (2).

6.47(4) (4) Except as provided in sub. (5), a confidential listing under sub. (2) expires on the date that a protective order expires, the date that the protected individual ceases to reside in a shelter, the date that updated information is received from a sheriff, the chief of a police department, or a district attorney or the authorized representative of a sheriff, chief, or district attorney, or at the end of the 24-month period that follows creation or renewal of the listing under sub. (2), whichever is earlier.

6.47(5) (5)

6.47(5)(a)(a) The municipal clerk shall cancel a confidential listing under sub. (2) if:

6.47(5)(a)1. 1. The clerk receives notification from a sheriff, chief of police, or district attorney or the authorized representative of a sheriff, chief, or district attorney under sub. (10).

6.47(5)(a)2. 2. The name of the protected individual is legally changed.

6.47(5)(a)3. 3. The protected individual changes his or her address without notifying the municipal clerk.

6.47(5)(a)4. 4. The municipal clerk finds that the protected individual provided false information to the clerk for the purpose of obtaining a confidential listing under sub. (2).

6.47(5)(b) (b) An individual whose confidential listing is canceled under par. (a) may file a new request and qualify under sub. (2) to obtain a renewal of the listing.

6.47(6) (6) Upon expiration of a confidential listing on a registration list under sub. (2), the municipal clerk shall change the registration of the protected individual to ineligible status unless the individual files a new request and qualifies under sub. (2) to obtain a renewal of the listing or unless the individual applies for and qualifies to obtain a nonconfidential voter registration. Except as authorized in sub. (8), the municipal clerk shall withhold from public inspection under s. 19.35 (1) the name and address of any individual whose registration is changed under this subsection if the individual qualified for a confidential listing at the time of that listing.

6.47(7) (7)

6.47(7)(a)(a) If the municipal clerk has notice that a confidential listing under sub. (2) is scheduled to expire, the municipal clerk shall provide 30 days' notice to the protected individual of the scheduled expiration of the listing.

6.47(7)(b) (b) If notice to a protected individual is not provided under par. (a), the municipal clerk shall provide notice to the subject individual upon changing a listed individual to ineligible status under sub. (6).

6.47(8) (8) The municipal clerk shall provide access to a name and address under sub. (2):

6.47(8)(a) (a) To a law enforcement officer for official purposes.

6.47(8)(b) (b) To a state or local governmental officer pursuant to a specific law that necessitates obtaining the name or address.

6.47(8)(c) (c) Pursuant to a court order citing a reason that access to the name or address should be provided.

6.47(8)(e) (e) At the request of a protected individual, for purposes of permitting that individual to sign a petition under s. 59.05 (2) or a protest petition, consent or counter petition under s. 125.05.

6.47(9) (9) No person who obtains access to a name or address under sub. (8) may disclose the name or address to any person other than a public employee for the same purpose for which the information was obtained.

6.47(10) (10) If a sheriff, chief of a police department, or district attorney has signed or the authorized representative of a sheriff, chief, or district attorney has signed an affidavit under sub. (1) (am) 2. and the sheriff, chief, district attorney or authorized representative later obtains information that the person who was charged with an offense relating to domestic abuse, sexual assault, or stalking is no longer so charged or that the person's judgment of conviction has been vacated, and the charge or conviction was the sole basis for the affidavit, the sheriff, chief, district attorney or authorized representative shall provide written notice of that information to the municipal clerk to whom the affidavit was directed.

6.47 History History: 1999 a. 49, 186; 2003 a. 265; 2005 a. 253, 277, 278; 2007 a. 20; 2009 a. 180.



6.48 Challenging registration.

6.48  Challenging registration.

6.48(1) (1)  General procedure.

6.48(1)(a)(a) Any registered elector of a municipality may challenge the registration of any other registered elector by submitting to the municipal clerk or executive director of the board of election commissioners in cities of more than 500,000 population an affidavit stating that the elector is not qualified to vote and the reasons therefor. The clerk or director, upon receipt of the affidavit, shall mail a notification of the challenge to the challenged elector, at his or her registered address.

6.48(1)(b) (b) The challenged and challenging electors shall appear before the municipal clerk within one week of notification or arrange under sub. (2) to appear before the board of election commissioners. The challenging elector shall make an affidavit answering any questions necessary to determine the challenged elector's qualifications. Judgment rests with the municipal clerk and decisions shall be rendered as soon as heard. If the clerk cannot resolve the issue or has reservations as to the answers, the clerk may require the challenging elector to take the oath under s. 6.925. If the challenged elector appears and contests any answer of the challenging elector, the clerk may require the challenged elector to take the oath under s. 6.94 and to answer any question necessary to determine the challenged elector's qualifications. If the challenging elector appears before the municipal clerk or board of election commissioners but the challenged elector fails to appear, such clerk or board may make the decision without consulting the challenged elector. If the municipal clerk or board of election commissioners does not sustain the challenge, the challenged elector's registration remains valid.

6.48(1)(c) (c) If the challenging elector fails to appear before the municipal clerk within one week or in cities of more than 500,000 population fails to appear before the board of election commissioners under sub. (2) to answer questions and take the oath under s. 6.925, such clerk or board shall cancel the challenge.

6.48(1)(d) (d) If the clerk determines that the challenged elector is not qualified, the clerk shall change the challenged elector's registration from eligible to ineligible status on the registration list and notify the inspectors for the ward or election district where the elector was registered.

6.48(2) (2) Special procedure in populous cities.

6.48(2)(a)(a) In cities of more than 500,000 population, objections may be made before the board of election commissioners which shall sit on the last Wednesday before each election from 9 a.m. to 12 a.m. and from 2 p.m. to 5 p.m. to hear objections then made or deferred under sub. (1). If all the objections cannot then be determined, the commissioners shall sit during the same hours the next day.

6.48(2)(b) (b) Upon appearing in person, objectors shall be examined, under oath, by the commissioners and testimony taken. Judgment rests with the board of election commissioners and decisions shall be rendered as soon as heard. All cases are heard and decided summarily. The commissioners shall determine whether the person objected to is qualified. If they determine that a person is not qualified, the executive director of the board of election commissioners shall change the elector from eligible to ineligible status on the registration list and shall notify the proper ward officials of the change immediately.

6.48(3) (3) Challenge based on incompetency. Section 6.03 (3) applies to any challenge which is made to registration based on an allegation that an elector is incapable of understanding the objective of the elective process and thereby ineligible for registration.

6.48(4) (4) Disqualification. The municipal clerk or board of election commissioners may not disqualify an elector under this section except upon the grounds and in accordance with the procedure specified in s. 6.325.

6.48 History History: 1971 c. 304 s. 29 (2); 1973 c. 334; 1975 c. 85, 199; 1977 c. 394; 1979 c. 110; 1983 a. 484; 1985 a. 304; 1987 a. 391; 2003 a. 265.



6.50 Revision of registration list.

6.50  Revision of registration list.

6.50(1) (1) Within 90 days following each general election, the municipal clerk or board of election commissioners of each municipality shall examine the registration records and identify each elector who has not voted within the previous 4 years if qualified to do so during that entire period and shall mail a notice to the elector in substantially the following form:

"NOTICE OF SUSPENSION OF
REGISTRATION

You are hereby notified that your voter registration will be suspended, according to state law, for failure to vote within the previous 4-year period, unless you apply for continuation of your registration within 30 days. You may continue your registration by signing the statement below and returning it to this office by mail or in person.

APPLICATION FOR CONTINUATION
OF REGISTRATION

I hereby certify that I still reside at the address at which I am registered and apply for continuation of registration.

Signed ....

Present Address ....

If you have changed your residence within this municipality or changed your name, please contact this office to complete a change of name or address form.

[Office of clerk or board of election commissioners

Address

Telephone]".

6.50(2) (2) The municipal clerk or board of election commissioners shall change the registration of all notified electors under sub. (1) who have not applied for continuation of registration within 30 days of the date of mailing of the notice of suspension from eligible to ineligible status.

6.50(3) (3) Upon receipt of reliable information that a registered elector has changed his or her residence to a location outside of the municipality, the municipal clerk or board of election commissioners shall notify the elector by mailing a notice by 1st class mail to the elector's registration address stating the source of the information. All municipal departments and agencies receiving information that a registered elector has changed his or her residence shall notify the clerk or board of election commissioners. If the elector no longer resides in the municipality or fails to apply for continuation of registration within 30 days of the date the notice is mailed, the clerk or board of election commissioners shall change the elector's registration from eligible to ineligible status. Upon receipt of reliable information that a registered elector has changed his or her residence within the municipality, the municipal clerk or board of election commissioners shall transfer the elector's registration and mail the elector a notice of the transfer under s. 6.40 (2). This subsection does not restrict the right of an elector to challenge any registration under s. 6.325, 6.48, 6.925, 6.93, or 7.52 (5).

6.50(4) (4) The municipal clerk or board of election commissioners shall change the registration of deceased electors from eligible to ineligible status by means of checking vital statistics reports. No notice need be sent of registration changes made under this subsection.

6.50(5) (5) The registration of any elector whose address is listed at a building which has been condemned for human habitation by the municipality under s. 66.0413 (1) (j) shall be investigated by the municipal clerk or board of election commissioners. If the clerk or board of election commissioners can find no reason why the registration of such an elector should not be changed from eligible to ineligible status, the clerk or board of election commissioners shall change the elector's registration status. If the elector has left a forwarding address with the U.S. postal service, a notice of change in status shall be mailed by the clerk or board of election commissioners to the forwarding address.

6.50(6) (6) The municipal clerk, upon authorization by an elector, shall change the elector's registration from eligible to ineligible status.

6.50(7) (7) When an elector's registration is changed from eligible to ineligible status, the municipal clerk shall make an entry on the registration list, giving the date of and reason for the change.

6.50(8) (8) Any municipal governing body may direct the municipal clerk or board of election commissioners to arrange with the U.S. postal service pursuant to applicable federal regulations, to receive change of address information with respect to individuals residing within the municipality for revision of the elector registration list. If required by the U.S. postal service, the governing body may create a registration commission consisting of the municipal clerk or executive director of the board of election commissioners and 2 other electors of the municipality appointed by the clerk or executive director for the purpose of making application for address changes and processing the information received. The municipal clerk or executive director shall act as chairperson of the commission. Any authorization under this subsection shall be for a definite period or until the municipal governing body otherwise determines. The procedure shall apply uniformly to the entire municipality whenever used. The procedure shall provide for receipt of complete change of address information on an automatic basis, or not less often than once every 2 years during the 60 days preceding the close of registration for the partisan primary. If a municipality adopts the procedure for obtaining address corrections under this subsection, it need not comply with the procedure for mailing address verification cards under subs. (1) and (2).

6.50(10) (10) Any qualified elector whose registration is changed from eligible to ineligible status under this section may reregister as provided under s. 6.28 (1), 6.29 (2), or 6.55 (2).

6.50 History History: 1971 c. 242; 1971 c. 304 s. 29 (2); 1971 c. 336 s. 37; 1973 c. 164; 1975 c. 85, 199, 200; 1977 c. 394 ss. 27, 53; 1979 c. 260; 1983 a. 484; 1985 a. 304; 1987 a. 391; 1999 a. 150 s. 672; 2003 a. 265, 326; 2005 a. 451; 2011 a. 75.



6.54 Failure to register; rights.

6.54  Failure to register; rights. No name may be added to the registration list after the close of registration, but any person whose name is not on the registration list but who is otherwise a qualified elector is entitled to vote at the election upon compliance with s. 6.29 or 6.55.

6.54 History History: 1985 a. 304 s. 60.



6.55 Polling place registration; voting by certification.

6.55  Polling place registration; voting by certification.

6.55(2)(2)

6.55(2)(a)(a)

6.55(2)(a)1.1. Except where the procedure under par. (c) or (cm) is employed, any person who qualifies as an elector in the ward or election district where he or she desires to vote, but has not previously filed a registration form, or was registered at another location, may request permission to vote at the polling place for that ward or election district, or at an alternate polling place assigned under s. 5.25 (5) (b). When a proper request is made, the inspector shall require the person to execute a registration form prescribed by the board. The registration form shall be completed in the manner provided under s. 6.33 (2) and shall contain all information required under s. 6.33 (1), together with the following certification:

"I, ...., hereby certify that, to the best of my knowledge, I am a qualified elector, having resided at .... for at least 28 consecutive days immediately preceding this election, and I have not voted at this election."

6.55(2)(a)2. 2. If a change of address is made from outside the municipality, the municipal clerk shall file the notice required under s. 6.40 (1) (a) 3.

6.55(2)(b) (b) Upon executing the registration form under par. (a), the elector shall provide proof of residence under s. 6.34. The signing by the elector executing the registration form shall be in the presence of the special registration deputy or inspector who shall then print his or her name on and sign the form, indicating that the deputy or inspector has accepted the form. Upon compliance with this procedure, the elector shall be permitted to cast his or her vote, if the elector complies with all other requirements for voting at the polling place.

6.55(2)(c) (c)

6.55(2)(c)1.1. As an alternative to registration at the polling place under pars. (a) and (b), the board of election commissioners, or the governing body of any municipality may by resolution require a person who qualifies as an elector and who is not registered and desires to register on the day of an election to do so at another readily accessible location in the same building as the polling place serving the elector's residence or at an alternate polling place assigned under s. 5.25 (5) (b), instead of at the polling place serving the elector's residence. In such case, the municipal clerk shall prominently post a notice of the registration location at the polling place. An eligible elector who desires to register shall execute a registration form as prescribed under par. (a) and provide proof of residence as provided under s. 6.34. The signing by the person executing the registration form shall be in the presence of the municipal clerk, deputy clerk or special registration deputy. The municipal clerk, the deputy clerk, or the special registration deputy shall then print his or her name and sign the form, indicating that the clerk, deputy clerk, or deputy has accepted the form. Upon proper completion of registration, the municipal clerk, deputy clerk or special registration deputy shall serially number the registration and give one copy to the person for presentation at the polling place serving the person's residence or an alternate polling place assigned under s. 5.25 (5) (b).

6.55(2)(c)2. 2. Upon compliance with the procedures under subd. 1., the municipal clerk or deputy clerk shall issue a certificate addressed to the inspectors of the proper polling place directing that the elector be permitted to cast his or her vote if the elector complies with all requirements for voting at the polling place. The clerk shall enter the name and address of the elector on the face of the certificate. The certificate shall be numbered serially and prepared in duplicate. The municipal clerk shall preserve one copy in his or her office.

6.55(2)(c)3. 3. The elector, at the time he or she appears to vote at the polling place, shall deliver the certificate issued under subd. 2. to the inspectors.

6.55(2)(cm) (cm) If an elector who is not registered wishes to obtain a confidential listing under s. 6.47 (2), the elector shall register at the office of the municipal clerk of the municipality where the elector resides. Upon completion of registration, the municipal clerk or a deputy clerk shall serially number the registration form and issue a voting identification card to the elector under s. 6.47 (3). The elector may vote at the polling place serving his or her residence by presenting the identification card or by providing his or her name and identification serial number to the inspectors.

6.55(2)(cs) (cs) The board shall provide to each municipal clerk a list prepared for use at each polling place showing the name and address of each person whose name appears on the list provided by the department of corrections under s. 301.03 (20m) as ineligible to vote on the date of the election, whose address is located in the area served by that polling place, and whose name does not appear on the poll list for that polling place. Prior to permitting an elector to register to vote under this subsection or s. 6.86 (3) (a) 2., the inspectors or special registration deputies shall review the list. If the name of an elector who wishes to register to vote appears on the list, the inspectors or special registration deputies shall inform the elector or the elector's agent that the elector is ineligible to register to vote. If the elector or the elector's agent maintains that the elector is eligible to vote in the election, the inspectors or special registration deputies shall permit the elector to register but shall mark the elector's registration form as "ineligible to vote per Department of Corrections." If the elector wishes to vote, the inspectors shall require the elector to vote by ballot and shall challenge the ballot as provided in s. 6.79 (2) (dm).

6.55(2)(d) (d) A registered elector who has changed his or her name but resides at the same address, and has not notified the municipal clerk under s. 6.40 (1) (c), shall notify the inspector of the change before voting. The inspector shall then notify the municipal clerk at the time when materials are returned under s. 6.56 (1). If an elector has changed both a name and address, the elector shall register at the polling place or other registration location under pars. (a) and (b).

6.55(3) (3)

6.55(3)(a)(a) Any qualified elector in the ward or election district where the elector desires to vote whose name does not appear on the registration list but who claims to be registered to vote in the election may request permission to vote at the polling place for that ward or election district. When the request is made, the inspector shall require the person to give his or her name and address. If the elector is not at the polling place which serves the ward or election district where the elector resides, the inspector shall provide the elector with directions to the correct polling place. If the elector is at the correct polling place, the elector shall complete registration as provided in sub. (2).

6.55(3)(b) (b) Prior to permitting an elector to vote under this subsection, the inspectors shall review the list provided by the board under sub. (2) (cs). If the name of the elector appears on the list, the inspectors shall inform the elector that he or she is ineligible to vote at the election. If the elector maintains that he or she is eligible to vote in the election, the inspectors shall permit the elector to vote, but shall require the elector to vote by ballot, and shall challenge the ballot as provided in s. 6.79 (2) (dm).

6.55(5) (5) Any person who violates this section may be punished as provided in ss. 12.13 (3) (g) and 12.60 (1) (b).

6.55(6) (6) The governing body or board of election commissioners of any municipality may provide by resolution that any of the registration duties of inspectors under sub. (2) shall be carried out in the municipality by special registration deputies appointed by the municipal clerk or board of election commissioners at any polling place or other registration location whenever the clerk or board of election commissioners determines that the registration process provided for in that subsection will be facilitated thereby. The deputies shall be specially appointed by the clerk or board of election commissioners for one election only to conduct elector registration only.

6.55 History History: 1971 c. 304 s. 29 (2); 1973 c. 222; 1975 c. 85, 93, 199, 200; 1977 c. 394, 427; 1979 c. 311; 1981 c. 44 s. 3; 1981 c. 202 s. 23; 1983 a. 484; 1985 a. 304; 1987 a. 391; 1989 a. 31, 192; 1999 a. 49, 186; 2003 a. 265; 2005 a. 451; 2007 a. 96; 2011 a. 23.



6.56 Verification of voters not appearing on list.

6.56  Verification of voters not appearing on list.

6.56(1)(1) The list containing the names of persons voting under ss. 6.29 and 6.55 (2) shall be returned together with all forms and certificates to the municipal clerk.

6.56(3) (3) Upon receipt of the list under sub. (1), the municipal clerk or board of election commissioners shall make an audit of all electors registering to vote at the polling place or other registration location under s. 6.55 (2) and all electors registering by agent on election day under s. 6.86 (3) (a) 2. unless the clerk or board of election commissioners receives notice from the board under sub. (7) that the board will perform the audit. The audit shall be made by 1st class postcard. The postcard shall be marked in accordance with postal regulations to ensure that it will be returned to the clerk, board of election commissioners, or government accountability board if the elector does not reside at the address given on the postcard. If any postcard is returned undelivered, or if the clerk, board of election commissioners, or government accountability board is informed of a different address than the one specified by the elector which was apparently improper on the day of the election, the clerk, board of election commissioners, or government accountability board shall change the status of the elector from eligible to ineligible on the registration list, mail the elector a notice of the change in status, and provide the name of the elector to the district attorney for the county where the polling place is located and the government accountability board.

6.56(3m) (3m) As soon as possible after all information relating to registrations after the close of registration for an election is entered on the registration list following the election under s. 6.33 (5) (a), the board shall compare the list of new registrants whose names do not appear on the poll lists for the election because the names were added after the board certified the poll lists for use at the election with the list containing the names transmitted to the board by the department of corrections under s. 301.03 (20m) as of election day. If the board finds that the name of any person whose name appears on the list transmitted under s. 301.03 (20m) has been added to the registration list, the board shall enter on the list the information transmitted to the board under s. 301.03 (20m) and shall notify the district attorney for the county where the polling place is located that the person appears to have voted illegally at the election.

6.56(4) (4) After each election, the municipal clerk shall perform an audit to assure that no person has been allowed to vote more than once. Whenever the municipal clerk has good reason to believe that a person has voted more than once in an election, the clerk shall send the person a 1st class letter marked in accordance with postal regulations to ensure that it will be returned to the clerk if the elector does not reside at the address given on the letter. The letter shall inform the person that all registrations relating to that person may be changed from eligible to ineligible status within 7 days unless the person contacts the office of the clerk to clarify the matter. A copy of the letter and of any subsequent information received from or about the addressee shall be sent to the district attorney for the county where the person resides and the board.

6.56(6) (6) The municipal clerk may not disqualify an elector under this section except upon the grounds and in accordance with the procedures specified in s. 6.325.

6.56(7) (7) The board may elect to perform the duties of municipal clerks to conduct the audits required under subs. (3) and (4) for any election on behalf of all municipalities in the state. If the board so elects, the board shall, no later than the date of the election for which the audits will be performed, notify the municipal clerk of each municipality that the board will perform the audits.

6.56 History History: 1975 c. 85, 199; 1977 c. 394; 1979 c. 260; 1983 a. 484; 1985 a. 304; 1989 a. 192; 2001 a. 51; 2003 a. 265; 2005 a. 451; 2007 a. 1; 2011 a. 23.



6.57 Registration list for special elections.

6.57  Registration list for special elections. The municipal clerk of each municipality where a special election is held nonconcurrently with a regularly scheduled election shall obtain a copies of the current registration list from the board for use in the special election.

6.57 History History: 1975 c. 85 s. 30; Stats. 1975 s. 6.57; 1977 c. 394; 2003 a. 265.



6.76 Time off for voting.

6.76  Time off for voting.

6.76(1)(1) Any person entitled to vote at an election is entitled to be absent from work while the polls are open for a period not to exceed 3 successive hours to vote. The elector shall notify the affected employer before election day of the intended absence. The employer may designate the time of day for the absence.

6.76(2) (2) No penalty, other than a deduction for time lost, may be imposed upon an elector by his or her employer by reason of the absence authorized by this section.

6.76(3) (3) This section applies to all employers including the state and all political subdivisions of the state and their employees, but does not affect the employees' right to holidays existing on June 28, 1945, or established after that date.

6.76 History History: 1977 c. 394; 1991 a. 316.



6.77 Place for voting.

6.77  Place for voting.

6.77(1)(1) An elector may vote only at the polling place for his or her residence designated by the governing body or board of election commissioners.

6.77(2) (2) Whenever territory which was formerly a part of one municipality becomes a part of another municipality, an elector of the territory shall vote in the municipality in which the territory is included on the day of the election.

6.77 History History: 1975 c. 85; 1985 a. 304.



6.78 Poll hours.

6.78  Poll hours.

6.78(1m)(1m) The polls at every election shall be open from 7 a.m. until 8 p.m.

6.78(4) (4) Any elector waiting to vote, whether within the polling booth or in the line outside the booth at the time the polls officially close, shall be permitted to vote.

6.78 History History: 1985 a. 304; 1991 a. 316; 2005 a. 333.



6.79 Recording electors.

6.79  Recording electors.

6.79(1m)(1m)  Separate poll lists. Two election officials at each election ward shall be in charge of and shall maintain 2 separate poll lists containing information relating to all persons voting. The municipal clerk may elect to maintain the information on the lists manually or electronically. If the lists are maintained electronically, the board shall prescribe a supplemental list that contains the full name, address, and space for the entry of the signature of each elector, or if the elector is exempt from the signature requirement under s. 6.36 (2) (a), the word "exempt". If the lists are maintained electronically, the officials shall enter the information into an electronic data recording system that enables retrieval of printed copies of the lists at the polling place. The system employed is subject to the approval of the board.

6.79(2) (2) Voting procedure.

6.79(2)(a)(a) Unless information on the poll list is entered electronically, the municipal clerk shall supply the inspectors with 2 copies of the most current official registration list or lists prepared under s. 6.36 (2) (a) for use as poll lists at the polling place. Except as provided in subs. (6) and (7), each eligible elector, before receiving a serial number, shall state his or her full name and address and present to the officials proof of identification. The officials shall verify that the name on the proof of identification presented by the elector conforms to the name on the poll list or separate list and shall verify that any photograph appearing on that document reasonably resembles the elector. The officials shall then require the elector to enter his or her signature on the poll list, supplemental list, or separate list maintained under par. (c) unless the elector is exempt from the signature requirement under s. 6.36 (2) (a). The officials shall verify that the name and address stated by the elector conform to the elector's name and address on the poll list.

6.79(2)(am) (am) If an elector previously signed his or her registration form or is exempt from a registration requirement and is unable, due to physical disability, to enter his or her signature at the election, the officials shall waive the signature requirement if the officials determine that the elector is unable, due to physical disability, to enter his or her signature. In this case, the officials shall enter next to the name and address of the elector on the poll, supplemental, or separate list the words "exempt by order of inspectors". If both officials do not waive the signature requirement and the elector wishes to vote, the official or officials who do not waive the requirement shall require the elector to vote by ballot and shall challenge the elector's ballot as provided in s. 6.92 and treat the ballot in the manner provided in s. 6.95. The challenged elector may then provide evidence of his or her physical disability to the board of canvassers charged with initially canvassing the returns prior to the completion of the initial canvass.

6.79(2)(b) (b) Upon the poll list, after the name of each elector, the officials shall enter a serial number for each elector in the order that votes are cast, beginning with number one.

6.79(2)(c) (c) The officials shall maintain separate lists for electors who are voting under s. 6.15, 6.29, or 6.55 (2) or (3) and electors who are reassigned from another polling place under s. 5.25 (5) (b) and shall enter the full name, address, and serial number of each of these electors on the appropriate separate list. Alternatively, if the poll list is maintained electronically, the officials may enter on the poll list the information that would otherwise appear on a separate list if the information that would be obtainable from a separate list is entered on the poll list.

6.79(2)(d) (d) If the poll list indicates that proof of residence under s. 6.34 is required and the document provided by the elector under par. (a) does not constitute proof of residence under s. 6.34, the officials shall require the elector to provide proof of residence. If proof of residence is provided, the officials shall verify that the name and address on the identification document submitted as proof of residence provided is the same as the name and address shown on the registration list. If proof of residence is required and not provided, or if the elector does not present proof of identification under par. (a), whenever required, the officials shall offer the opportunity for the elector to vote under s. 6.97.

6.79(2)(dm) (dm) If the poll list indicates that the elector is ineligible to vote because the elector's name appears on the current list provided by the department of corrections under s. 301.03 (20m), the inspectors shall inform the elector of this fact. If the elector maintains that he or she is eligible to vote in the election, the inspectors shall provide the elector with a ballot and, after the elector casts his or her vote, shall challenge the ballot as provided in s. 6.92 and treat the ballot in the manner provided in s. 6.95.

6.79(2)(e) (e) The officials shall then provide each elector with a slip bearing the same serial number as is recorded for the elector upon the poll list or separate list.

6.79(3) (3) Refusal to provide name, address, or proof of identification.

6.79(3)(a)(a) Except as provided in sub. (6), if any elector offering to vote at any polling place refuses to give his or her name and address, the elector may not be permitted to vote.

6.79(3)(b) (b) If proof of identification under sub. (2) is not presented by the elector, if the name appearing on the document presented does not conform to the name on the poll list or separate list, or if any photograph appearing on the document does not reasonably resemble the elector, the elector shall not be permitted to vote, except as authorized under sub. (6) or (7), but if the elector is entitled to cast a provisional ballot under s. 6.97, the officials shall offer the opportunity for the elector to vote under s. 6.97.

6.79(4) (4) Supplemental information. When any elector provides proof of residence under s. 6.15, 6.29 or 6.55 (2), the election officials shall enter the type of identifying document provided on the poll list, or separate list maintained under sub. (2) (c). If the document submitted as proof of identity or residence includes a number which applies only to the individual holding that document, the election officials shall also enter that number on the list. When any person offering to vote has been challenged and taken the oath, following the person's name on the poll list, the officials shall enter the word "Sworn".

6.79(6) (6) Confidential names and addresses. An elector who has a confidential listing under s. 6.47 (2) may present his or her identification card issued under s. 6.47 (3), or give his or her name and identification serial number issued under s. 6.47 (3), in lieu of stating his or her name and address and presenting proof of identification under sub. (2). If the elector's name and identification serial number appear on the confidential portion of the list, the inspectors shall issue a voting serial number to the elector, record that number on the poll list and permit the elector to vote.

6.79(7) (7) License surrender. If an elector receives a citation or notice of intent to revoke or suspend an operator's license from a law enforcement officer in any jurisdiction that is dated within 60 days of the date of an election and is required to surrender his or her operator's license or driving receipt issued to the elector under ch. 343 at the time the citation or notice is issued, the elector may present an original copy of the citation or notice in lieu of an operator's license or driving receipt issued under ch. 343. In such case, the elector shall cast his or her ballot under s. 6.965.

6.79 History History: 1971 c. 304 s. 29 (2); 1975 c. 85, 199, 200; 1977 c. 394, 447; 1979 c. 260, 311, 355; 1985 a. 304; 1989 a. 192; 1999 a. 49, 182; 2001 a. 38, 51; 2003 a. 265, 327; 2005 a. 451; 2007 a. 96; 2011 a. 23.

6.79 Annotation The photo identification requirement for proof of identification under sub. (2) (a) is not facially invalid under Article III of the Wisconsin Constitution. League of Women Voters of Wisconsin Education Network, Inc. v. Walker, 2013 WI App 77, ___ Wis. 2d ___, ___ N.W.2d ___, 12-0584.

6.79 Annotation Even rational restrictions on the right to vote are invidious if they are unrelated to voter qualifications. However evenhanded restrictions that protect the integrity and reliability of the electoral process itself are not invidious. An Indiana statute requiring citizens voting in person on election day, or casting a ballot in person at the office of the circuit court clerk prior to election day, to present photo identification issued by the government did not violate constitutional standards. Crawford v. Marion County Election Board, 553 U. S. 181, 170 L. Ed. 2d 574, 128 S. Ct. 1610 (2008).



6.80 Mechanics of voting.

6.80  Mechanics of voting.

6.80(1)(1)  Voting booth or machine use. Only one individual at a time is permitted to occupy a voting booth or machine, except that an elector who is a parent or guardian may be accompanied by the elector's minor child or minor ward, and an elector who qualifies for assistance under s. 6.82 (2) may be assisted as provided in that subsection.

6.80(2) (2) Method of voting.

6.80(2)(a)(a) Upon receiving his or her ballot and without leaving the polling place, the elector shall enter an unoccupied voting booth or machine alone to cast his or her vote, except as authorized in sub. (1). An elector may use or copy an unofficial sample ballot which may be marked in advance of entering the polling place, but an elector may not use or bring into the polling place any ballot printed upon paper of the type required or utilized for official ballots at that polling place.

6.80(2)(am) (am) In partisan primaries, an elector may vote for a person as the candidate of the party of the elector's choice, if that person's name does not appear on the official ballot of that party, by writing in the name of the person in the space provided on the ballot or the ballot provided for that purpose, or where voting machines are used, in the irregular ballot device, designating the party for which the elector desires such person to be the nominee.

6.80(2)(b) (b) After preparing his or her ballot, unless the ballot is intended for counting with automatic tabulating equipment, the elector shall fold it so its face will be concealed.

6.80(2)(c) (c) Any elector who, by accident or mistake, spoils or erroneously prepares a ballot may receive another, by returning the defective ballot, but not to exceed 3 ballots in all.

6.80(2)(d) (d) If an elector receives a ballot which is not initialed by 2 inspectors, or is defective in any other way, the elector shall return it to the inspectors. If the initials are missing, the inspectors shall supply the missing initials. If the ballot is defective, they shall destroy it and issue another ballot to the elector.

6.80(2)(e) (e) Upon voting his or her ballot, the elector shall publicly and in person deposit it into the ballot box or deliver it to an inspector, who shall deposit the ballot into the ballot box.

6.80(2)(f) (f) In the presidential preference primary and other partisan primary elections at polling places where ballots are distributed to electors, unless the ballots are prepared under s. 5.655 or are utilized with an electronic voting system in which all candidates appear on the same ballot, after the elector prepares his or her ballot the elector shall detach the remaining ballots, fold the ballots to be discarded and fold the completed ballot unless the ballot is intended for counting with automatic tabulating equipment. The elector shall then either personally deposit the ballots to be discarded into the separate ballot box marked "blank ballot box" and deposit the completed ballot into the ballot box indicated by the inspectors, or give the ballots to an inspector who shall deposit the ballots directly into the appropriate ballot boxes. The inspectors shall keep the blank ballot box locked until the canvass is completed and shall dispose of the blank ballots as prescribed by the municipal clerk.

6.80(3) (3) Time in booth or machine.

6.80(3)(a)(a) Each elector shall be allowed a reasonable time to vote. Unless otherwise specified for that election, a majority of the inspectors shall determine the time each elector shall have to mark the ballot, taking into consideration the size of the ballot and the number of electors in line waiting to vote. In no case shall the time be less than one minute. If there are electors in line waiting to vote, the time shall not exceed 5 minutes.

6.80(3)(b) (b) If an elector refuses to leave the booth or machine after being notified by one of the inspectors that the time has expired, the elector shall be removed by the inspectors.

6.80 History History: 1977 c. 427 ss. 40, 41, 132; 1979 c. 311; 1981 c. 377, 391; 1983 a. 484 ss. 45m, 172 (3); 1985 a. 304; 1991 a. 316; 1999 a. 182.



6.82 Assisting electors.

6.82  Assisting electors.

6.82(1)(1)  Receipt of ballot at poll entrance.

6.82(1)(a)(a) When any inspectors are informed that an eligible elector is at the entrance to the polling place who as a result of disability is unable to enter the polling place, they shall permit the elector to be assisted in marking a ballot by any individual selected by the elector, except the elector's employer or an agent of that employer or an officer or agent of a labor organization which represents the elector. Except as authorized in s. 6.79 (6) and (7), the individual selected by the elector shall present to the inspectors proof of identification and, if the proof of identification does not constitute proof of residence under s. 6.34, shall also provide proof of residence under s. 6.34 for the assisted elector, whenever required, and all other information necessary for the elector to obtain a ballot under s. 6.79 (2). The inspectors shall verify that the name on the proof of identification presented by the person assisting the elector conforms to the elector's name on the poll list or separate list and shall verify that any photograph appearing on that document reasonably resembles the elector. The inspectors shall then issue a ballot to the individual selected by the elector and shall accompany the individual to the polling place entrance where the assistance is to be given. If the ballot is a paper ballot, the assisting individual shall fold the ballot after the ballot is marked by the assisting individual. The assisting individual shall then immediately take the ballot into the polling place and give the ballot to an inspector. The inspector shall distinctly announce that he or she has "a ballot offered by .... (stating person's name), an elector who, as a result of disability, is unable to enter the polling place without assistance". The inspector shall then ask, "Does anyone object to the reception of this ballot?" If no objection is made, the inspectors shall record the elector's name under s. 6.79 and deposit the ballot in the ballot box, and shall make a notation on the poll list: "Ballot received at poll entrance".

6.82(1)(b) (b) If objection to receiving the ballot is made by any qualified elector present, the inspectors shall receive the ballot under s. 6.95.

6.82(2) (2) Aid in marking ballot.

6.82(2)(a)(a) If an elector declares to the presiding election official that he or she cannot read or write, or has difficulty in reading, writing or understanding English or that due to disability is unable to mark a ballot or depress a button or lever on a voting machine, the elector shall be informed by the officials that he or she may have assistance. When assistance is requested, the elector may select any individual to assist in casting his or her vote. The selected individual rendering assistance may not be the elector's employer or an agent of that employer or an officer or agent of a labor organization which represents the elector. The selected individual shall certify on the back of the ballot that it was marked with his or her assistance. Where voting machines are used, certification shall be made on the registration list.

6.82(2)(b) (b) The individual chosen shall enter the voting booth or machine with the elector and shall read the names of all candidates on the ballot for each office, and ask, "For which one do you vote?". The ballot shall be marked or the lever or button depressed according to the elector's expressed preference. The individual selected to assist may not disclose to anyone how the elector voted.

6.82(2)(c) (c) Intoxication shall not be regarded as a disability.

6.82(2)(d) (d) The election officials shall enter upon the poll list after the name of any elector who had assistance in voting the word "assisted". The officials shall also record on the poll list the full name and address of the individual who renders assistance.

6.82(3) (3) Use of paper ballots. Whenever, in a municipality in which voting machines are used, an elector declares to the chief inspector that, due to physical disability, the elector is unable to depress a button or lever on a voting machine, the inspectors shall permit the elector to vote using a paper ballot and voting booth.

6.82(4) (4) Solicitation prohibited. No election official or other person assisting an elector under this section or s. 5.79 may request, suggest or seek to persuade an elector to cast a vote for or against any candidate, party or question.

6.82 History History: 1971 c. 304 s. 29 (2); 1975 c. 85, 199, 275; 1977 c. 26; 1977 c. 394 s. 53; 1979 c. 260, 311, 355; 1983 a. 484; 1985 a. 304; 1987 a. 391; 1989 a. 192; 2001 a. 16; 2003 a. 265; 2005 a. 451; 2011 a. 23.

6.82 Annotation An elector with dyslexia may qualify for voter assistance under sub. (2), [1971 stats.]. 62 Atty. Gen. 195.



6.84 Construction.

6.84  Construction.

6.84(1)(1)  Legislative policy. The legislature finds that voting is a constitutional right, the vigorous exercise of which should be strongly encouraged. In contrast, voting by absentee ballot is a privilege exercised wholly outside the traditional safeguards of the polling place. The legislature finds that the privilege of voting by absentee ballot must be carefully regulated to prevent the potential for fraud or abuse; to prevent overzealous solicitation of absent electors who may prefer not to participate in an election; to prevent undue influence on an absent elector to vote for or against a candidate or to cast a particular vote in a referendum; or other similar abuses.

6.84(2) (2) Interpretation. Notwithstanding s. 5.01 (1), with respect to matters relating to the absentee ballot process, ss. 6.86, 6.87 (3) to (7) and 9.01 (1) (b) 2. and 4. shall be construed as mandatory. Ballots cast in contravention of the procedures specified in those provisions may not be counted. Ballots counted in contravention of the procedures specified in those provisions may not be included in the certified result of any election.

6.84 History History: 1985 a. 304; 1987 a. 391.



6.85 Absent elector; definition.

6.85  Absent elector; definition.

6.85(1) (1) An absent elector is any otherwise qualified elector who for any reason is unable or unwilling to appear at the polling place in his or her ward or election district.

6.85(2) (2) Any otherwise qualified elector who changes residence within this state by moving to a different ward or municipality later than 28 days prior to an election may vote an absentee ballot in the ward or municipality where he or she was qualified to vote before moving.

6.85(3) (3) An elector qualifying under this section may vote by absentee ballot under ss. 6.86 to 6.89.

6.85 History History: 1971 c. 304 s. 29 (2); 1975 c. 85, 199; 1977 c. 394; 1979 c. 232; 1983 a. 484; 1999 a. 182; 2011 a. 23.

6.85 Annotation Voter residency and absentee voting is discussed. 60 Atty. Gen. 214.



6.855 Alternate absentee ballot site.

6.855  Alternate absentee ballot site.

6.855(1) (1) The governing body of a municipality may elect to designate a site other than the office of the municipal clerk or board of election commissioners as the location from which electors of the municipality may request and vote absentee ballots and to which voted absentee ballots shall be returned by electors for any election. The designated site shall be located as near as practicable to the office of the municipal clerk or board of election commissioners and no site may be designated that affords an advantage to any political party. An election by a governing body to designate an alternate site under this section shall be made no fewer than 14 days prior to the time that absentee ballots are available for the primary under s. 7.15 (1) (cm), if a primary is scheduled to be held, or at least 14 days prior to the time that absentee ballots are available for the election under s. 7.15 (1) (cm), if a primary is not scheduled to be held, and shall remain in effect until at least the day after the election. If the governing body of a municipality makes an election under this section, no function related to voting and return of absentee ballots that is to be conducted at the alternate site may be conducted in the office of the municipal clerk or board of election commissioners.

6.855(2) (2) The municipal clerk or board of election commissioners shall prominently display a notice of the designation of the alternate site selected under sub. (1) in the office of the municipal clerk or board of election commissioners beginning on the date that the site is designated under sub. (1) and continuing through the period that absentee ballots are available for the election and for any primary under s. 7.15 (1) (cm). If the municipal clerk or board of election commissioners maintains a Web site on the Internet, the clerk or board of election commissioners shall post a notice of the designation of the alternate site selected under sub. (1) on the Web site during the same period that notice is displayed in the office of the clerk or board of election commissioners.

6.855(3) (3) An alternate site under sub. (1) shall be staffed by the municipal clerk or the executive director of the board of election commissioners, or employees of the clerk or the board of election commissioners.

6.855(4) (4) An alternate site under sub. (1) shall be accessible to all individuals with disabilities.

6.855 History History: 2005 a. 451.



6.86 Methods for obtaining an absentee ballot.

6.86  Methods for obtaining an absentee ballot.

6.86(1) (1)

6.86(1)(a)(a) Any elector of a municipality who is registered to vote whenever required and who qualifies under ss. 6.20 and 6.85 as an absent elector may make written application to the municipal clerk of that municipality for an official ballot by one of the following methods:

6.86(1)(a)1. 1. By mail.

6.86(1)(a)2. 2. In person at the office of the municipal clerk or at an alternate site under s. 6.855, if applicable.

6.86(1)(a)3. 3. By signing a statement and filing a request to receive absentee ballots under sub. (2) or (2m) (a) or s. 6.22 (4), 6.24 (4), or 6.25 (1) (c).

6.86(1)(a)4. 4. By agent as provided in sub. (3).

6.86(1)(a)5. 5. By delivering an application to a special voting deputy under s. 6.875 (6).

6.86(1)(a)6. 6. By electronic mail or facsimile transmission as provided in par. (ac).

6.86(1)(ac) (ac) Any elector qualifying under par. (a) may make written application to the municipal clerk for an official ballot by means of facsimile transmission or electronic mail. Any application under this paragraph need not contain a copy of the applicant's original signature. An elector requesting a ballot under this paragraph shall return with the voted ballot a copy of the request bearing an original signature of the elector as provided in s. 6.87 (4). Except as authorized in ss. 6.87 (4) (b) 2. to 5. and 6.875 (6), and notwithstanding s. 343.43 (1) (f), the elector shall transmit a copy of his or her proof of identification in the manner provided in s. 6.87 (1) unless the elector is a military elector or an overseas elector or the elector has a confidential listing under s. 6.47 (2).

6.86(1)(ag) (ag) An elector who is unable to write his or her name due to physical disability may authorize an application to be made by another elector on his or her behalf. In such case, the application shall state that it is made on request and by authorization of a named elector who is unable to sign the application due to physical disability.

6.86(1)(ar) (ar) Except as authorized in s. 6.875 (6), the municipal clerk shall not issue an absentee ballot unless the clerk receives a written application therefor from a qualified elector of the municipality. The clerk shall retain each absentee ballot application until destruction is authorized under s. 7.23 (1). Except as authorized in s. 6.79 (6) and (7), if a qualified elector applies for an absentee ballot in person at the clerk's office, the clerk shall not issue the elector an absentee ballot unless the elector presents proof of identification. The clerk shall verify that the name on the proof of identification presented by the elector conforms to the name on the elector's application and shall verify that any photograph appearing on that document reasonably resembles the elector. The clerk shall then enter his or her initials on the certificate envelope indicating that the absentee elector presented proof of identification to the clerk.

6.86(1)(b) (b) Except as provided in this section, if application is made by mail, the application shall be received no later than 5 p.m. on the 5th day immediately preceding the election. If application is made in person, the application shall be made no earlier than the opening of business on the 3rd Monday preceding the election and no later than 5 p.m. or the close of business, whichever is later, on the Friday preceding the election. Except as provided in par. (c), if the elector is making written application for an absentee ballot at the partisan primary, the general election, the presidential preference primary, or a special election for national office, and the application indicates that the elector is a military elector, as defined in s. 6.34 (1), the application shall be received by the municipal clerk no later than 5 p.m. on election day. If the application indicates that the reason for requesting an absentee ballot is that the elector is a sequestered juror, the application shall be received no later than 5 p.m. on election day. If the application is received after 5 p.m. on the Friday immediately preceding the election, the municipal clerk or the clerk's agent shall immediately take the ballot to the court in which the elector is serving as a juror and deposit it with the judge. The judge shall recess court, as soon as convenient, and give the elector the ballot. The judge shall then witness the voting procedure as provided in s. 6.87 and shall deliver the ballot to the clerk or agent of the clerk who shall deliver it to the polling place or, in municipalities where absentee ballots are canvassed under s. 7.52, to the municipal clerk as required in s. 6.88. If application is made under sub. (2) or (2m), the application may be received no later than 5 p.m. on the Friday immediately preceding the election.

6.86(1)(c) (c) If an application is made by mail by a military elector, as defined in s. 6.22 (1) (b), the application shall be received no later than 5 p.m. on the Friday immediately preceding the election.

6.86(2) (2)

6.86(2)(a)(a) An elector who is indefinitely confined because of age, physical illness or infirmity or is disabled for an indefinite period may by signing a statement to that effect require that an absentee ballot be sent to the elector automatically for every election. The application form and instructions shall be prescribed by the board, and furnished upon request to any elector by each municipality. The envelope containing the absentee ballot shall be clearly marked as not forwardable. If any elector is no longer indefinitely confined, the elector shall so notify the municipal clerk.

6.86(2)(b) (b) The mailing list established under this subsection shall be kept current through all possible means. If an elector fails to cast and return an absentee ballot received under this subsection, the clerk shall notify the elector by 1st class letter or postcard that his or her name will be removed from the mailing list unless the clerk receives a renewal of the application within 30 days of the notification. The clerk shall remove from the list the name of each elector who does not apply for renewal within the 30-day period. The clerk shall remove the name of any other elector from the list upon request of the elector or upon receipt of reliable information that an elector no longer qualifies for the service. The clerk shall notify the elector of such action not taken at the elector's request within 5 days, if possible.

6.86(2m) (2m)

6.86(2m)(a)(a) Except as provided in this subsection, any elector other than an elector who receives an absentee ballot under sub. (2) or s. 6.22 (4) or 6.24 (4) (c) may by written application filed with the municipal clerk of the municipality where the elector resides require that an absentee ballot be sent to the elector automatically for every election that is held within the same calendar year in which the application is filed. The application form and instructions shall be prescribed by the board, and furnished upon request to any elector by each municipal clerk. The municipal clerk shall thereupon mail an absentee ballot to the elector for all elections that are held in the municipality during the same calendar year that the application is filed, except that the clerk shall not send an absentee ballot for an election if the elector's name appeared on the registration list in eligible status for a previous election following the date of the application but no longer appears on the list in eligible status. The municipal clerk shall ensure that any envelope containing the absentee ballot is clearly marked as not forwardable. If an elector who files an application under this subsection no longer resides at the same address that is indicated on the application form, the elector shall so notify the municipal clerk. The municipal clerk shall discontinue mailing absentee ballots to an elector under this subsection upon receipt of reliable information that the elector no longer qualifies as an elector of the municipality. In addition, the municipal clerk shall discontinue mailing absentee ballots to an elector under this subsection if the elector fails to return any absentee ballot mailed to the elector. The municipal clerk shall notify the elector of any such action not taken at the elector's request within 5 days, if possible. An elector who fails to cast an absentee ballot but who remains qualified to receive absentee ballots under this subsection may then receive absentee ballots for subsequent elections by notifying the municipal clerk that the elector wishes to continue receiving absentee ballots for subsequent elections.

6.86(2m)(b) (b) If a municipal clerk is notified by an elector that the elector's residence is changed to another municipality within this state, the clerk shall forward the request to the municipal clerk of that municipality and that municipal clerk shall honor the request, except as provided in this subsection.

6.86(3) (3)

6.86(3)(a)(a)

6.86(3)(a)1.1. Any elector who is registered and who is hospitalized, may apply for and obtain an official ballot by agent. The agent may apply for and obtain a ballot for the hospitalized absent elector by presenting a form prescribed by the board and containing the required information supplied by the hospitalized elector and signed by that elector, unless the elector is unable to sign due to physical disability. In this case, the elector may authorize another elector to sign on his or her behalf. Any elector signing an application on another elector's behalf shall attest to a statement that the application is made on request and by authorization of the named elector, who is unable to sign the application due to physical disability. The agent shall present this statement along with all other information required under this subdivision. Except as authorized for an elector who has a confidential listing under s. 6.47 (2) or as authorized under s. 6.87 (4) (b) 4., the agent shall present any proof of identification required under sub. (1) (ar). The form shall include a space for the municipal clerk or deputy clerk to enter his or her initials indicating that the agent presented proof of identification to the clerk on behalf of the elector.

6.86(3)(a)2. 2. If a hospitalized elector is not registered, the elector may register by agent under this subdivision at the same time that the elector applies for an official ballot by agent under subd. 1. To register the elector under this subdivision, the agent shall present a completed registration form that contains the required information supplied by the elector and the elector's signature, unless the elector is unable to sign due to physical disability. In this case, the elector may authorize another elector to sign on his or her behalf. Any elector signing a form on another elector's behalf shall attest to a statement that the application is made on request and by authorization of the named elector, who is unable to sign the form due to physical disability. The agent shall present this statement along with all other information required under this subdivision. The agent shall provide proof of the elector's residence under s. 6.34.

6.86(3)(b) (b) When each properly executed form and statement required under par. (a) is presented to the municipal clerk, if the elector who proposes to vote is qualified, an absentee ballot shall be issued and the name of such hospitalized elector shall be recorded by the clerk or special registration deputy. An agent who is issued an absentee ballot under this section shall present documentation of his or her identity, provide his or her name and address, and attest to a statement that the ballot is received solely for the benefit of a named elector who is hospitalized, and the agent will promptly transmit the ballot to such person.

6.86(3)(c) (c) An application under par. (a) 1. may be made and a registration form under par. (a) 2. may be filed in person at the office of the municipal clerk not earlier than 7 days before an election and not later than 5 p.m. on the day of the election. A list of hospitalized electors applying for ballots under par. (a) 1. shall be made by the municipal clerk and used to check that the electors vote only once, and by absentee ballot. If the elector is registering for the election after the close of registration or if the elector registered by mail and has not voted in an election in this state, the municipal clerk shall inform the agent that proof of residence under s. 6.34 is required and the elector shall enclose proof of residence under s. 6.34 in the envelope with the ballot. The clerk shall verify that the name on any required proof of identification presented by the agent conforms to the name on the elector's application. The clerk shall then enter his or her initials on the carrier envelope indicating that the agent presented proof of identification to the clerk. The agent is not required to enter a signature on the registration list. The ballot shall be sealed by the elector and returned to the municipal clerk either by mail or by personal delivery of the agent; but if the ballot is returned on the day of the election, the agent shall make personal delivery to the polling place serving the hospitalized elector's residence before the closing hour or, in municipalities where absentee ballots are canvassed under s. 7.52, to the municipal clerk no later than 8 p.m. on election day.

6.86(4) (4) If a municipality employs an electronic voting system which utilizes a ballot that is inserted into automatic tabulating equipment, the municipality may distribute ballots for utilization with the electronic voting system as absentee ballots or it may distribute paper ballots as absentee ballots.

6.86(5) (5) Whenever an elector returns a spoiled or damaged absentee ballot to the municipal clerk, or an elector's agent under sub. (3) returns a spoiled or damaged ballot to the clerk on behalf of an elector, and the clerk believes that the ballot was issued to or on behalf of the elector who is returning it, the clerk shall issue a new ballot to the elector or elector's agent, and shall destroy the spoiled or damaged ballot. Any request for a replacement ballot under this subsection must be made within the applicable time limits under subs. (1) and (3) (c).

6.86(6) (6) Except as authorized in sub. (5) and s. 6.87 (9), if an elector mails or personally delivers an absentee ballot to the municipal clerk, the municipal clerk shall not return the ballot to the elector. An elector who mails or personally delivers an absentee ballot to the municipal clerk at an election is not permitted to vote in person at the same election on election day.

6.86 History History: 1975 c. 85 ss. 37, 38, 65; 1975 c. 90, 199, 200, 275, 422; 1977 c. 394 ss. 14, 40, 41; 1979 c. 232, 311; 1981 c. 391; 1983 a. 183, 484; 1985 a. 304 ss. 69, 156; 1987 a. 391; 1995 a. 313; 1999 a. 182; 2001 a. 51; 2003 a. 265; 2005 a. 451; 2011 a. 23, 75, 115, 227.

6.86 Annotation The sub. (1) (ar) requirement that an elector must apply for an absentee ballot is mandatory. The ballots of absentee voters who do not file a written application must not be included in certified election results. Lee v. Paulson, 2001 WI App 19, 241 Wis. 2d 38, 623 N.W.2d 577, 00-1626.



6.865 Federal absentee ballots.

6.865  Federal absentee ballots.

6.865(1) (1) In this section, "military elector" and "overseas elector" have the meanings given under s. 6.34 (1).

6.865(2) (2) A federal postcard registration and absentee ballot request form may be used to apply for an absentee ballot under s. 6.86 (1) if the form is completed in such manner that the municipal clerk or board of election commissioners with whom it is filed is able to determine that the applicant is an elector of this state and of the ward or election district where the elector seeks to vote.

6.865(3m) (3m) A military elector may indicate an alternate address on his or her absentee ballot application. If the elector's ballot is returned as undeliverable prior to the deadline for receipt and return of absentee ballots under s. 6.87 (6) and the elector remains eligible to receive absentee ballots under this subsection, the municipal clerk shall immediately send or transmit an absentee ballot to the elector at the alternate address.

6.865(4) (4) If the municipal clerk or board of election commissioners rejects a request for an absentee ballot from a military elector or an overseas elector, the clerk or board of election commissioners shall promptly inform the elector of the reason for the rejection.

6.865 History History: 1989 a. 192; 1999 a. 182; 2003 a. 265; 2005 a. 451; 2011 a. 75.



6.869 Uniform instructions.

6.869  Uniform instructions. The board shall prescribe uniform instructions for municipalities to provide to absentee electors. The instructions shall include the specific means of electronic communication that an absentee elector may use to file an application for an absentee ballot and, if the absentee elector is required to register, to request a registration form or change his or her registration. The instructions shall include information concerning whether proof of identification is required to be presented or enclosed. The instructions shall also include information concerning the procedure for correcting errors in marking a ballot and obtaining a replacement for a spoiled ballot. The procedure shall, to the extent possible, respect the privacy of each elector and preserve the confidentiality of each elector's vote.

6.869 History History: 2003 a. 265; 2011 a. 23, 75, 227.



6.87 Absent voting procedure.

6.87  Absent voting procedure.

6.87(1) (1) Upon proper request made within the period prescribed in s. 6.86, the municipal clerk or a deputy clerk authorized by the municipal clerk shall write on the official ballot, in the space for official endorsement, the clerk's initials and official title. Unless application is made in person under s. 6.86 (1) (ar), the absent elector is exempted from providing proof of identification under sub. (4) (b) 2. or 3., or the applicant is a military or overseas elector, the absent elector shall enclose a copy of his or her proof of identification or any authorized substitute document with his or her application. The municipal clerk shall verify that the name on the proof of identification conforms to the name on the application. The clerk shall not issue an absentee ballot to an elector who is required to enclose a copy of proof of identification or an authorized substitute document with his or her application unless the copy is enclosed and the proof is verified by the clerk.

6.87(2) (2) Except as authorized under sub. (3) (d), the municipal clerk shall place the ballot in an unsealed envelope furnished by the clerk. The envelope shall have the name, official title and post-office address of the clerk upon its face. The other side of the envelope shall have a printed certificate which shall include a space for the municipal clerk or deputy clerk to enter his or her initials indicating that if the absentee elector voted in person under s. 6.86 (1) (ar), the elector presented proof of identification to the clerk and the clerk verified the proof presented. The certificate shall also include a space for the municipal clerk or deputy clerk to enter his or her initials indicating that the elector is exempt from providing proof of identification because the individual is a military or overseas elector or is exempted from providing proof of identification under sub. (4) (b) 2. or 3. The certificate shall be in substantially the following form:

[STATE OF ....

County of ....]

or

[(name of foreign country and city or other jurisdictional unit)]

I, ...., certify subject to the penalties of s. 12.60 (1) (b), Wis. Stats., for false statements, that I am a resident of the [.... ward of the] (town) (village) of ...., or of the .... aldermanic district in the city of ...., residing at ....* in said city, the county of ...., state of Wisconsin, and am entitled to vote in the (ward) (election district) at the election to be held on ....; that I am not voting at any other location in this election; that I am unable or unwilling to appear at the polling place in the (ward) (election district) on election day or have changed my residence within the state from one ward or election district to another later than 28 days before the election. I certify that I exhibited the enclosed ballot unmarked to the witness, that I then in (his) (her) presence and in the presence of no other person marked the ballot and enclosed and sealed the same in this envelope in such a manner that no one but myself and any person rendering assistance under s. 6.87 (5), Wis. Stats., if I requested assistance, could know how I voted.

Signed ....

Identification serial number, if any: ....

The witness shall execute the following:

I, the undersigned witness, subject to the penalties of s. 12.60 (1) (b), Wis. Stats., for false statements, certify that I am an adult U.S. citizen and that the above statements are true and the voting procedure was executed as there stated. I am not a candidate for any office on the enclosed ballot (except in the case of an incumbent municipal clerk). I did not solicit or advise the elector to vote for or against any candidate or measure.

....(Name)

....(Address)**

* — An elector who provides an identification serial number issued under s. 6.47 (3), Wis. Stats., need not provide a street address.

** — If this form is executed before 2 special voting deputies under s. 6.875 (6), Wis. Stats., both deputies shall witness and sign.

6.87(3) (3)

6.87(3)(a)(a) Except as authorized under par. (d) and as otherwise provided in s. 6.875, the municipal clerk shall mail the absentee ballot to the elector's residence unless otherwise directed by the elector, or shall deliver it to the elector personally at the clerk's office or at an alternate site under s. 6.855. If the ballot is mailed, and the ballot qualifies for mailing free of postage under federal free postage laws, the clerk shall affix the appropriate legend required by U.S. postal regulations. Otherwise, the clerk shall pay the postage required for return when the ballot is mailed from within the United States. If the ballot is not mailed by the absentee elector from within the United States, the absentee elector shall provide return postage. If the ballot is delivered to the elector at the clerk's office, or an alternate site under s. 6.855, the ballot shall be voted at the office or alternate site and may not be removed by the elector therefrom.

6.87(3)(b) (b) No elector may direct that a ballot be sent to the address of a candidate, political party or other registrant under s. 11.05 unless the elector permanently or temporarily resides at that address. Upon receipt of reliable information that an address given by an elector is not eligible to receive ballots under this subsection, the municipal clerk shall refrain from mailing or transmitting ballots to that address. Whenever possible, the municipal clerk shall notify an elector if his or her ballot cannot be mailed or transmitted to the address directed by the elector.

6.87(3)(d) (d) A municipal clerk shall, if the clerk is reliably informed by a military elector, as defined in s. 6.34 (1) (a), or an overseas elector, as defined in s. 6.34 (1) (b), of a facsimile transmission number or electronic mail address where the elector can receive an absentee ballot, transmit a facsimile or electronic copy of the elector's ballot to that elector in lieu of mailing under this subsection. An elector may receive an absentee ballot only if the elector is a military elector or an overseas elector under s. 6.34 (1) and has filed a valid application for the ballot as provided in s. 6.86 (1). If the clerk transmits an absentee ballot to a military or overseas elector electronically, the clerk shall also transmit a facsimile or electronic copy of the text of the material that appears on the certificate envelope prescribed in sub. (2), together with instructions prescribed by the board. The instructions shall require the military or overseas elector to make and subscribe to the certification as required under sub. (4) (b) and to enclose the absentee ballot in a separate envelope contained within a larger envelope, that shall include the completed certificate. The elector shall then affix sufficient postage unless the absentee ballot qualifies for mailing free of postage under federal free postage laws and shall mail the absentee ballot to the municipal clerk. Except as authorized in s. 6.97 (2), an absentee ballot received from a military or overseas elector who receives the ballot electronically shall not be counted unless it is cast in the manner prescribed in this paragraph [and sub. (4)] and in accordance with the instructions provided by the board.

6.87(4) (4)

6.87(4)(a)(a) In this subsection:

6.87(4)(a)1. 1. "Military elector" has the meaning given in s. 6.34 (1) (a).

6.87(4)(a)2. 2. "Overseas elector" has the meaning given in s. 6.34 (1) (b).

6.87(4)(b) (b)

6.87(4)(b)1.1. Except as otherwise provided in s. 6.875, the elector voting absentee shall make and subscribe to the certification before one witness who is an adult U.S. citizen. The absent elector, in the presence of the witness, shall mark the ballot in a manner that will not disclose how the elector's vote is cast. The elector shall then, still in the presence of the witness, fold the ballots so each is separate and so that the elector conceals the markings thereon and deposit them in the proper envelope. If a consolidated ballot under s. 5.655 is used, the elector shall fold the ballot so that the elector conceals the markings thereon and deposit the ballot in the proper envelope. If proof of residence under s. 6.34 is required and the document enclosed by the elector under this subdivision does not constitute proof of residence under s. 6.34, the elector shall also enclose proof of residence under s. 6.34 in the envelope. Proof of residence is required if the elector is not a military elector or an overseas elector and the elector registered by mail and has not voted in an election in this state. If the elector requested a ballot by means of facsimile transmission or electronic mail under s. 6.86 (1) (ac), the elector shall enclose in the envelope a copy of the request which bears an original signature of the elector. The elector may receive assistance under sub. (5). The return envelope shall then be sealed. The witness may not be a candidate. The envelope shall be mailed by the elector, or delivered in person, to the municipal clerk issuing the ballot or ballots. If the envelope is mailed from a location outside the United States, the elector shall affix sufficient postage unless the ballot qualifies for delivery free of postage under federal law. Failure to return an unused ballot in a primary does not invalidate the ballot on which the elector's votes are cast. Return of more than one marked ballot in a primary or return of a ballot prepared under s. 5.655 or a ballot used with an electronic voting system in a primary which is marked for candidates of more than one party invalidates all votes cast by the elector for candidates in the primary.

6.87(4)(b)2. 2. Unless subd. 3. applies, if the absentee elector has applied for and qualified to receive absentee ballots automatically under s. 6.86 (2) (a), the elector may, in lieu of providing proof of identification, submit with his or her absentee ballot a statement signed by the same individual who witnesses voting of the ballot which contains the name and address of the elector and verifies that the name and address are correct.

6.87(4)(b)3. 3. If the absentee elector has received an absentee ballot from the municipal clerk by mail for a previous election, has provided proof of identification with that ballot, and has not changed his or her name or address since providing that proof of identification, the elector is not required to provide proof of identification.

6.87(4)(b)4. 4. If the absentee elector has received a citation or notice of intent to revoke or suspend an operator's license from a law enforcement officer in any jurisdiction that is dated within 60 days of the date of the election and is required to surrender his or her operator's license or driving receipt issued to the elector under ch. 343 at the time the citation or notice is issued, the elector may enclose a copy of the citation or notice in lieu of a copy of an operator's license or driving receipt issued under ch. 343 if the elector is voting by mail, or may present an original copy of the citation or notice in lieu of an operator's license or driving receipt under ch. 343 if the elector is voting at the office of the municipal clerk.

6.87(4)(b)5. 5. Unless subd. 3. or 4. applies, if the absentee elector resides in a qualified retirement home, as defined in s. 6.875 (1) (at), a qualified community-based residential facility, as defined in s. 6.875 (1) (as), a residential care apartment complex that is certified or registered under s. 50.034 (1), or an adult family home that is certified under s. 50.032 or licensed under s. 50.033 and the municipal clerk or board of election commissioners of the municipality where the complex, facility, or home is located does not send special voting deputies to visit the complex, facility, or home at the election under s. 6.875, the elector may, in lieu of providing proof of identification, submit with his or her absentee ballot a statement signed by the same individual who witnesses voting of the ballot that contains the certification of an authorized representative of the complex, facility, or home that the elector resides in the complex, facility, or home and the complex, facility, or home is certified or registered as required by law, that contains the name and address of the elector, and that verifies that the name and address are correct.

6.87(5) (5) If the absent elector declares that he or she is unable to read, has difficulty in reading, writing or understanding English or due to disability is unable to mark his or her ballot, the elector may select any individual, except the elector's employer or an agent of that employer or an officer or agent of a labor organization which represents the elector, to assist in marking the ballot, and the assistant shall then sign his or her name to a certification on the back of the ballot, as provided under s. 5.55.

6.87(6) (6) Except as provided in s. 7.515 (3), the ballot shall be returned so it is received by the municipal clerk no later than 8 p.m. on election day. Except in municipalities where absentee ballots are canvassed under s. 7.52, if the municipal clerk receives an absentee ballot on election day, the clerk shall secure the ballot and cause the ballot to be delivered to the polling place serving the elector's residence before the closing hour. Except as provided in s. 7.515 (3), any ballot not mailed or delivered as provided in this subsection may not be counted.

6.87(6m) (6m) Except as authorized in s. 6.47 (8), the municipal clerk shall withhold from public inspection under s. 19.35 (1) the name and address of any absent elector who obtains a confidential listing under s. 6.47 (2).

6.87(7) (7) No individual who is a candidate at the election in which absentee ballots are cast may serve as a witness. Any candidate who serves as a witness shall be penalized by the discounting of a number of votes for his or her candidacy equal to the number of certificate envelopes bearing his or her signature.

6.87(8) (8) The provisions of this section which prohibit candidates from serving as a witness for absentee electors shall not apply to the municipal clerk in the performance of the clerk's official duties.

6.87(9) (9) If a municipal clerk receives an absentee ballot with an improperly completed certificate or with no certificate, the clerk may return the ballot to the elector, inside the sealed envelope when an envelope is received, together with a new envelope if necessary, whenever time permits the elector to correct the defect and return the ballot within the period authorized under sub. (6).

6.87 History History: 1971 c. 242; 1971 c. 304 s. 29 (1), (2); 1975 c. 85; 1975 c. 93 s. 119 (2); 1975 c. 199; 1977 c. 394; 1979 c. 232, 260, 311, 355; 1983 a. 36, 484, 538; 1985 a. 304; 1991 a. 316; 1999 a. 49, 182; 2001 a. 16, 38, 109; 2003 a. 265; 2005 a. 451; 2011 a. 23, 75, 227.

6.87 Annotation The directions in sub. (3) for mailing or personal delivery of an absentee ballot and in sub. (6) that a ballot not mailed or delivered as provided in the section should not be counted, are directory and not mandatory. Lanser v. Koconis, 62 Wis. 2d 86, 214 N.W.2d 425.

6.87 Annotation Sub. (4) is directory and not mandatory, and voters printing their names constituted substantial, albeit nontechnical compliance with the statute's requirements. Lanser v. Koconis, 62 Wis. 2d 86, 214 N.W.2d 425.

6.87 Annotation A challenge of compliance with procedures for absent voting is within the board of canvasser's jurisdiction. Absent connivance, fraud or undue influence, substantial compliance with statutory voting procedures is sufficient. Appeal From Recount in Election Contest, 105 Wis. 2d 468, 313 N.W.2d 869 (Ct. App. 1981).



6.875 Absentee voting in certain homes, facilities, and complexes.

6.875  Absentee voting in certain homes, facilities, and complexes.

6.875(1)(1) In this section:

6.875(1)(a) (a) "Community-based residential facility" has the meaning given in s. 50.01 (1g), except that the term does not include a place where fewer than 10 adults who are not related to the operator or administrator reside.

6.875(1)(am) (am) "Nursing home" means a facility occupied by 10 or more unrelated individuals for the primary purpose of obtaining full-time personal or nursing care which is necessitated by their physical or mental conditions, but does not include a hospital.

6.875(1)(ap) (ap) "Qualified adult family home" means a facility that is certified or licensed to operate as an adult family home under s. 50.032 or 50.033 that qualifies under sub. (2) (d) to utilize the procedures under this section.

6.875(1)(as) (as) "Qualified community-based residential facility" means a community-based residential facility that qualifies under sub. (2) (b) to utilize the procedures under this section.

6.875(1)(asm) (asm) "Qualified residential care apartment complex" means a facility that is certified or registered to operate as a residential care apartment complex under s. 50.034 (1) that qualifies under sub. (2) (d) to utilize the procedures under this section.

6.875(1)(at) (at) "Qualified retirement home" means a retirement home that qualifies under sub. (2) (c) to utilize the procedures under this section.

6.875(1)(b) (b) "Relative" means a spouse or individual related within the 1st, 2nd or 3rd degree of kinship under s. 990.001 (16).

6.875(1)(c) (c) "Retirement home" means a facility occupied as a primary place of abode by 10 or more unrelated individuals.

6.875(2) (2)

6.875(2)(a)(a) The procedures prescribed in this section are the exclusive means of absentee voting for electors who are occupants of nursing homes, qualified community-based residential facilities, qualified retirement homes, qualified residential care apartment complexes, and qualified adult family homes.

6.875(2)(b) (b) The municipal clerk or board of election commissioners of any municipality where a community-based residential facility home is located may adopt the procedures under this section for absentee voting in any community-based residential facility located in the municipality if the municipal clerk or board of election commissioners finds that a significant number of the occupants of the community-based residential facility lack adequate transportation to the appropriate polling place, a significant number of the occupants of the community-based residential facility may need assistance in voting, there are a significant number of the occupants of the community-based residential facility aged 60 or over, or there are a significant number of indefinitely confined electors who are occupants of the community-based residential facility.

6.875(2)(c) (c) The municipal clerk or board of election commissioners of any municipality where a retirement home is located may adopt the procedures under this section for absentee voting in any retirement home located in the municipality if the municipal clerk or board of election commissioners finds that a significant number of the occupants of the retirement home lack adequate transportation to the appropriate polling place, a significant number of the occupants of the retirement home may need assistance in voting, there are a significant number of the occupants of the retirement home aged 60 or over, or there are a significant number of indefinitely confined electors who are occupants of the retirement home.

6.875(2)(d) (d) The municipal clerk or board of election commissioners of any municipality where a residential care apartment complex certified or registered under s. 50.034 (1) or an adult family home certified under s. 50.032 or licensed under s. 50.033 is located may adopt the procedures under this section for absentee voting in any such residential care apartment complex or adult family home located in the municipality if the municipal clerk or board of election commissioners finds that there are a significant number of the occupants of the complex or home who lack adequate transportation to the appropriate polling place, a significant number of the occupants of the complex or home may need assistance in voting, there are a significant number of the occupants of the complex or home aged 60 or over, or there are a significant number of indefinitely confined electors who are occupants of the complex or home.

6.875(3) (3) An occupant of a nursing home or qualified retirement home, qualified community-based residential facility, qualified residential care apartment complex, or qualified adult family home who qualifies as an absent elector and desires to receive an absentee ballot shall make application under s. 6.86 (1), (2), or (2m) with the municipal clerk or board of election commissioners of the municipality in which the elector is a resident. The clerk or board of election commissioners of a municipality receiving an application from an elector who is an occupant of a nursing home or qualified retirement home, qualified community-based residential facility, qualified residential care apartment complex, or qualified adult family home located in a different municipality shall, as soon as possible, notify and send an absentee ballot for the elector to the clerk or board of election commissioners of the municipality in which the home, facility, or complex is located. The clerk or board of election commissioners of a municipality receiving an application from an elector who is an occupant of a nursing home or qualified retirement home, qualified community-based residential facility, qualified residential care apartment complex, or qualified adult family home located in the municipality but who is a resident of a different municipality shall, as soon as possible, notify and request an absentee ballot from the clerk or board of election commissioners of the municipality in which the elector is a resident. The clerk or board of election commissioners shall make a record of all absentee ballots to be sent, delivered, and voted under this section.

6.875(4) (4)

6.875(4)(a)(a) For the purpose of absentee voting in nursing homes, qualified retirement homes, qualified community-based residential facilities, qualified residential care apartment complexes, and qualified adult family homes, the municipal clerk or board of election commissioners of each municipality in which one or more nursing homes, qualified retirement homes, qualified community-based residential facilities, qualified residential care apartment complexes, or qualified adult family homes are located shall appoint at least 2 special voting deputies for the municipality. Upon application under s. 6.86 (1), (2), or (2m) by one or more qualified electors who are occupants of a home, facility, or complex, the municipal clerk or board of election commissioners of the municipality in which the home, facility, or complex is located shall dispatch 2 special voting deputies to visit the home, facility, or complex for the purpose of supervising absentee voting procedure by occupants of the home, facility, or complex. The clerk shall maintain a list, available to the public upon request, of each home, facility, or complex where an elector has requested an absentee ballot. The list shall include the date and time the deputies intend to visit each home, facility, or complex. The 2 deputies designated to visit each nursing home, qualified retirement home, qualified community-based residential facility, qualified residential care apartment complex, and qualified adult family home shall be affiliated with different political parties whenever deputies representing different parties are available.

6.875(4)(b) (b) Nominations for the special voting deputy positions described in par. (a) may be submitted by the 2 recognized political parties whose candidates for governor or president received the greatest numbers of votes in the municipality at the most recent general election. The deputies shall be specially appointed to carry out the duties under par. (a) for the period specified in s. 7.30 (6) (a). The clerk or board of election commissioners may revoke an appointment at any time. No individual who is employed or retained, or within the 2 years preceding appointment has been employed or retained, at a nursing home, qualified retirement home, qualified community-based residential facility, qualified residential care apartment complex, or qualified adult family home in the municipality, or any member of the individual's immediate family, as defined in s. 19.42 (7), may be appointed to serve as a deputy.

6.875(5) (5) Prior to entering upon his or her duties, each individual appointed to serve as a deputy under this section shall file the oath required by s. 7.30 (5). In the oath, the individual shall swear that he or she is qualified to act as a deputy under this section, that he or she has read the statutes governing absentee voting, that he or she understands the proper absentee voting procedure, that he or she understands the penalties for noncompliance with the procedure under s. 12.13, that his or her sacred obligation will be to fully and fairly implement the absentee voting law and seek to have the intent of the electors ascertained. In addition, the oath shall state that the individual realizes that any error in conducting the voting procedure may result in invalidation of an elector's vote under s. 7.51 (2) (e) and that the individual realizes that absentee voting is a privilege and not a constitutional right. The form of the oath shall be prescribed by the board.

6.875(6) (6)

6.875(6)(a)(a) Special voting deputies in each municipality shall, not later than 5 p.m. on the Friday preceding an election, arrange one or more convenient times with the administrator of each nursing home, qualified retirement home, qualified community-based residential facility, qualified residential care apartment complex, and qualified adult family home in the municipality from which one or more occupants have filed an application under s. 6.86 to conduct absentee voting for the election. The time may be no earlier than the 4th Monday preceding the election and no later than 5 p.m. on the Monday preceding the election. The municipal clerk shall post a notice at the home, facility, or complex indicating the date and time that absentee voting will take place at that home, facility, or complex. The notice shall be posted as soon as practicable after arranging the visit but in no case less than 24 hours before the visit. At the designated time, 2 deputies appointed under sub. (4) shall visit the home, facility, or complex.

6.875(6)(b) (b) The municipal clerk or executive director of the board of election commissioners shall issue a supply of absentee ballots to the deputies sufficient to provide for the number of valid applications for an absentee ballot received by the clerk, and a reasonable additional number of ballots. The deputies may exercise the authority granted to the chief inspector under s. 7.41 to regulate the conduct of observers. For purposes of the application of s. 7.41, the home, facility, or complex shall be treated as a polling place. The municipal clerk or executive director shall keep a careful record of all ballots issued to the deputies and shall require the deputies to return every ballot issued to them.

6.875(6)(c) (c)

6.875(6)(c)1.1. Upon their visit to the home, facility, or complex under par. (a), the deputies shall personally offer each elector who has filed a proper application for an absentee ballot the opportunity to cast his or her absentee ballot. In lieu of providing a copy of proof of identification under s. 6.87 (4) (b) 1. with his or her absentee ballot, the elector may submit with his or her ballot a statement signed by both deputies that contains the name and address of the elector and verifies that the name and address are correct. The deputies shall enclose the statement in the certificate envelope. If an elector presents proof of identification under s. 6.87 (4) (b) 1., the deputies shall make a copy of the document presented by the elector and shall enclose the copy in the certificate envelope. If an elector is present who has not filed a proper application for an absentee ballot, the 2 deputies may accept an application from the elector and shall issue a ballot to the elector if the elector is qualified, the elector presents proof of identification, whenever required, or submits a statement containing his or her name and address under this subdivision, and the application is proper. The deputies shall each witness the certification and may, upon request of the elector, assist the elector in marking the elector's ballot. All voting shall be conducted in the presence of the deputies. Upon request of the elector, a relative of the elector who is present in the room may assist the elector in marking the elector's ballot. No individual other than a deputy may witness the certification and no individual other than a deputy or relative of an elector may render voting assistance to the elector.

6.875(6)(c)2. 2. Upon the request of a relative of an occupant of a nursing home, qualified retirement home, qualified community-based residential facility, qualified residential care apartment complex, or qualified adult family home, the administrator of the home, facility, or complex may notify the relative of the time or times at which special voting deputies will conduct absentee voting at the home, facility, or complex and permit the relative to be present in the room where the voting is conducted.

6.875(6)(d) (d) Upon completion of the voting, the deputies shall promptly deliver, either personally or by 1st class mail, any absentee ballot applications and the sealed certificate envelope containing each ballot to the clerk or board of election commissioners of the municipality in which the elector casting the ballot resides, within such time as will permit delivery to the polling place serving the elector's residence on election day. Personal delivery may be made by the deputies no later than noon on election day.

6.875(6)(e) (e) If a qualified elector is not able to cast his or her ballot on 2 separate visits by the deputies to the home, facility, or complex, the deputies shall so inform the municipal clerk or executive director of the board of election commissioners, who may then send the ballot to the elector no later than 5 p.m. on the Friday preceding the election.

6.875(7) (7) One observer from each of the 2 recognized political parties whose candidate for governor or president received the greatest number of votes in the municipality at the most recent general election may accompany the deputies to each home, facility, or complex where absentee voting will take place under this section. The observers may observe the process of absentee ballot distribution in the common areas of the home, facility, or complex. Each party wishing to have an observer present shall submit the name of the observer to the clerk or board of election commissioners no later than the close of business on the last business day prior to the visit.

6.875 History History: 1985 a. 304; 1987 a. 391; 1989 a. 192; 1997 a. 127, 188, 237; 1999 a. 32, 182; 2001 a. 16, 109; 2005 a. 149, 451; 2007 a. 96; 2011 a. 23, 75.



6.88 Voting and recording the absentee ballot.

6.88  Voting and recording the absentee ballot.

6.88(1)(1) When an absentee ballot arrives at the office of the municipal clerk, or at an alternate site under s. 6.855, if applicable, the clerk shall enclose it, unopened, in a carrier envelope which shall be securely sealed and endorsed with the name and official title of the clerk, and the words "This envelope contains the ballot of an absent elector and must be opened in the same room where votes are being cast at the polls during polling hours on election day or, in municipalities where absentee ballots are canvassed under s. 7.52, stats., at a meeting of the municipal board of absentee ballot canvassers under s. 7.52, stats.". If the elector is a military elector, as defined in s. 6.34 (1) (a), or an overseas elector, as defined in s. 6.34 (1) (b), and the ballot was received by the elector by facsimile transmission or electronic mail and is accompanied by a separate certificate, the clerk shall enclose the ballot in a certificate envelope and securely append the completed certificate to the outside of the envelope before enclosing the ballot in the carrier envelope. The clerk shall keep the ballot in the clerk's office or at the alternate site, if applicable until delivered, as required in sub. (2).

6.88(2) (2) When an absentee ballot is received by the municipal clerk prior to the delivery of the official ballots to the election officials of the ward in which the elector resides or, where absentee ballots are canvassed under s. 7.52, to the municipal board of absentee ballot canvassers, the municipal clerk shall seal the ballot envelope in the carrier envelope as provided under sub. (1), and shall enclose the envelope in a package and deliver the package to the election inspectors of the proper ward or election district or, in municipalities where absentee ballots are canvassed under s. 7.52, to the municipal board of absentee ballot canvassers when it convenes under s. 7.52 (1). When the official ballots for the ward or election district have been delivered to the election inspectors before the receipt of an absentee ballot, the clerk shall immediately enclose the envelope containing the absentee ballot in a carrier envelope as provided under sub. (1) and deliver it in person to the proper election officials.

6.88(3) (3)

6.88(3)(a)(a) Except in municipalities where absentee ballots are canvassed under s. 7.52, at any time between the opening and closing of the polls on election day, the inspectors shall, in the same room where votes are being cast, in such a manner that members of the public can hear and see the procedures, open the carrier envelope only, and announce the name of the absent elector or the identification serial number of the absent elector if the elector has a confidential listing under s. 6.47 (2). When the inspectors find that the certification has been properly executed, the applicant is a qualified elector of the ward or election district, and the applicant has not voted in the election, they shall enter an indication on the poll list next to the applicant's name indicating an absentee ballot is cast by the elector. They shall then open the envelope containing the ballot in a manner so as not to deface or destroy the certification thereon. The inspectors shall take out the ballot without unfolding it or permitting it to be unfolded or examined. Unless the ballot is cast under s. 6.95, the inspectors shall verify that the ballot has been endorsed by the issuing clerk. If the poll list indicates that proof of residence under s. 6.34 is required and no proof of residence is enclosed or the name or address on the document that is provided is not the same as the name and address shown on the poll list, the inspectors shall proceed as provided under s. 6.97 (2). The inspectors shall then deposit the ballot into the proper ballot box and enter the absent elector's name or voting number after his or her name on the poll list in the same manner as if the elector had been present and voted in person.

6.88(3)(b) (b) When the inspectors find that a certification is insufficient, that the applicant is not a qualified elector in the ward or election district, that the ballot envelope is open or has been opened and resealed, that the ballot envelope contains more than one ballot of any one kind or, except in municipalities where absentee ballots are canvassed under s. 7.52, that the certificate of a military or overseas elector who received an absentee ballot by facsimile transmission or electronic mail is missing, or if proof is submitted to the inspectors that an elector voting an absentee ballot has since died, the inspectors shall not count the ballot. The inspectors shall endorse every ballot not counted on the back, "rejected (giving the reason)". The inspectors shall reinsert each rejected ballot into the certificate envelope in which it was delivered and enclose the certificate envelopes and ballots, and securely seal the ballots and envelopes in an envelope marked for rejected absentee ballots. The inspectors shall endorse the envelope, "rejected ballots" with a statement of the ward or election district and date of the election, signed by the chief inspector and one of the inspectors representing each of the 2 major political parties and returned to the municipal clerk in the same manner as official ballots voted at the election.

6.88(3)(c) (c) The inspectors shall review each certificate envelope to determine whether any absentee ballot is cast by an elector whose name appears on the poll list as ineligible to vote at the election by reason of a felony conviction. If the inspectors receive an absentee ballot that has been cast by an elector whose name appears on the poll list as ineligible for that reason, the inspectors shall challenge the ballot as provided in s. 6.92 and treat the ballot in the manner provided in s. 6.95.

6.88 History History: 1971 c. 304 s. 29 (2); 1975 c. 85, 199; 1977 c. 394 ss. 43, 53; 1979 c. 232, 260; 1983 a. 183, 484; 1987 a. 391; 1999 a. 49, 182; 2001 a. 38, 109; 2003 a. 265; 2005 a. 451; 2011 a. 23, 75, 227.



6.89 Absent electors list public.

6.89  Absent electors list public. The municipal clerk shall keep a list of all electors who make application for an absent elector's ballot and who have voted under the absent elector provisions giving the name, address and date of application. The list shall be open to public inspection.



6.92 Inspector making challenge.

6.92  Inspector making challenge.

6.92(1) (1) Except as provided in sub. (2), each inspector shall challenge for cause any person offering to vote whom the inspector knows or suspects is not a qualified elector or who does not adhere to any voting requirement under this chapter. If a person is challenged as unqualified by an inspector, one of the inspectors shall administer the following oath or affirmation to the person: "You do solemnly swear (or affirm) that you will fully and truly answer all questions put to you regarding your place of residence and qualifications as an elector of this election"; and shall then ask questions which are appropriate as determined by the board, by rule, to test the person's qualifications.

6.92(2) (2) An inspector appointed under s. 7.30 (2) (am) may not challenge any person offering to vote.

6.92 History History: 1971 c. 304 s. 29 (2); 1971 c. 336 s. 37; 1975 c. 85 ss. 41, 42, 43, 66 (3); 1975 c. 199, 200, 421; 1977 c. 394; 1991 a. 316; 1999 a. 9; 2001 a. 109; 2011 a. 23.



6.925 Elector making challenge in person.

6.925  Elector making challenge in person. Any elector may challenge for cause any person offering to vote whom the elector knows or suspects is not a qualified elector. If a person is challenged as unqualified by an elector, one of the inspectors may administer the oath or affirmation to the challenged elector under s. 6.92 and ask the challenged elector the questions under that section which are appropriate to test the elector's qualifications. In addition, one of the inspectors shall administer the following oath or affirmation to the challenging elector: "You do solemnly swear (or affirm) that you will fully and truly answer all questions put to you regarding the challenged person's place of residence and qualifications as an elector of this election"; and shall then ask questions which are appropriate as determined by the board, by rule, to test the qualifications of the challenged elector.

6.925 History History: 1975 c. 85, 199; 1977 c. 394; 1985 a. 304; 1999 a. 9.



6.93 Challenging the absent elector.

6.93  Challenging the absent elector. The vote of any absent elector may be challenged for cause and the inspectors of election shall have all the power and authority given them to hear and determine the legality of the ballot the same as if the ballot had been voted in person. In municipalities where absentee ballots are canvassed under s. 7.52, the vote of an absentee elector may be challenged as provided in s. 7.52 (5).

6.93 History History: 2005 a. 451.



6.935 Challenge based on incompetency.

6.935  Challenge based on incompetency. Section 6.03 (3) applies to any challenge of a person's right to vote under s. 6.92, 6.925, 6.93, or 7.52 (5) based on an allegation that an elector is incapable of understanding the objective of the elective process and thereby ineligible to vote.

6.935 History History: 1977 c. 394; 1979 c. 110; 2005 a. 451.



6.94 Challenged elector oath.

6.94  Challenged elector oath. If the person challenged refuses to answer fully any relevant questions put to him or her by the inspector under s. 6.92, the inspectors shall reject the elector's vote. If the challenge is not withdrawn after the person offering to vote has answered the questions, one of the inspectors shall administer to the person the following oath or affirmation: "You do solemnly swear (or affirm) that: you are 18 years of age; you are a citizen of the United States; you are now and for 28 consecutive days have been a resident of this ward except under s. 6.02 (2); you have not voted at this election; you have not made any bet or wager or become directly or indirectly interested in any bet or wager depending upon the result of this election; you are not on any other ground disqualified to vote at this election". If the person challenged refuses to take the oath or affirmation, the person's vote shall be rejected. If the person challenged answers fully all relevant questions put to the elector by the inspector under s. 6.92, takes the oath or affirmation, and fulfills the applicable registration requirements, and if the answers to the questions given by the person indicate that the person meets the voting qualification requirements, the person's vote shall be received.

6.94 History History: 1971 c. 304 s. 29 (2); 1971 c. 336 s. 37; 1975 c. 85 ss. 45, 66 (3); 1977 c. 394 s. 54; 1983 a. 484; 2003 a. 265; 2011 a. 23.



6.95 Voting procedure for challenged electors.

6.95  Voting procedure for challenged electors. Whenever the inspectors under ss. 6.92 to 6.94 receive the vote of a person offering to vote who has been challenged, the inspectors shall, before giving the elector a ballot, write on the back of the ballot the serial number of the challenged person corresponding to the number kept at the election on the poll list, or other list maintained under s. 6.79, and the notation "s. 6.95". If voting machines are used in the municipality where the person is voting, the person's vote may be received only upon an absentee ballot furnished by the municipal clerk which shall have the corresponding serial number from the poll list or other list maintained under s. 6.79 and the notation "s. 6.95" written on the back of the ballot by the inspectors before the ballot is given to the elector. The inspectors shall indicate on the list the reason for the challenge. The inspectors shall then deposit the ballot. The challenged ballots shall be counted under s. 5.85 or 7.51. The municipal board of canvassers may decide any challenge when making its canvass under s. 7.53. If the returns are reported under s. 7.60, a challenge may be reviewed by the county board of canvassers. If the returns are reported under s. 7.70, a challenge may be reviewed by the chairperson of the board or the chairperson's designee. The decision of any board of canvassers or of the chairperson or chairperson's designee may be appealed under s. 9.01. The standard for disqualification specified in s. 6.325 shall be used to determine the validity of challenged ballots.

6.95 History History: 1977 c. 427; 1983 a. 484; 1985 a. 304; 1997 a. 27; 1999 a. 182; 2003 a. 265.



6.96 Voting procedure for electors voting pursuant to federal court order.

6.96  Voting procedure for electors voting pursuant to federal court order. Whenever any elector is allowed to vote at a polling place pursuant to a federal court order after the closing time provided under s. 6.78, the inspectors shall, before giving the elector a ballot, write on the back of the ballot the notation " s. 6.96". If voting machines are used in the municipality where the elector is voting, the elector's vote may be received only upon an absentee ballot furnished by the municipal clerk which shall have the notation "s. 6.96" written on the back of the ballot by the inspectors before the ballot is given to the elector. When receiving the elector's ballot, the inspectors shall provide the elector with the written voting information prescribed by the board under s. 7.08 (8). The inspectors shall indicate on the list the fact that the elector is voting pursuant to a federal court order. The inspectors shall then deposit the ballot. The ballot shall be counted under s. 5.85 or 7.51 unless the order is vacated. If the order is vacated after the ballot is counted, the appropriate board or boards of canvassers or the chairperson of the board or his or her designee shall reopen the canvass to discount any ballots that were counted pursuant to the vacated order and adjust the statements, certifications, and determinations accordingly.

6.96 History History: 2003 a. 265.



6.965 Voting procedure for electors presenting citation or notice in lieu of license or receipt.

6.965  Voting procedure for electors presenting citation or notice in lieu of license or receipt. Whenever any elector is allowed to vote at a polling place under s. 6.79 (7) by presenting a citation or notice of intent to revoke or suspend an operator's license in lieu of an operator's license or driving receipt issued to the elector under ch. 343, the inspectors shall, before giving the elector a ballot, write on the back of the ballot the serial number of the elector corresponding to the number kept at the election on the poll list or other list maintained under s. 6.79 and the notation "s. 6.965." If voting machines are used in the municipality where the elector is voting, the elector's vote may be received only upon an absentee ballot furnished by the municipal clerk which shall have the notation "s. 6.965" written on the back of the ballot by the inspectors before the ballot is given to the elector. If the municipal clerk receives an absentee ballot from an elector who presents a citation or notice, or copy thereof, under s. 6.87 (4) (b) 4., the clerk shall enter a notation on the certificate envelope "Ballot under s. 6.965, stats." Upon receiving the envelope, the inspectors shall open and write on the back of the ballot the serial number of the elector corresponding to the number kept at the election on the poll list or other list maintained under s. 6.79 and the notation "s. 6.965." The inspectors shall indicate on the poll list or other list maintained under s. 6.79 the fact that the elector is voting by using a citation or notice in lieu of a license or driving receipt. The inspectors shall then deposit the ballot. The ballot shall then be counted under s. 5.85, or under s. 7.51 or 7.52.

6.965 History History: 2011 a. 23.



6.97 Voting procedure for individuals not providing required proof of residence.

6.97  Voting procedure for individuals not providing required proof of residence.

6.97(1) (1) Whenever any individual who is required to provide proof of residence under s. 6.34 in order to be permitted to vote appears to vote at a polling place and cannot provide the required proof of residence, the inspectors shall offer the opportunity for the individual to vote under this section. Whenever any individual, other than a military elector, as defined in s. 6.34 (1) (a), or an overseas elector, as defined in s. 6.34 (1) (b), or an elector who has a confidential listing under s. 6.47 (2), appears to vote at a polling place and does not present proof of identification under s. 6.79 (2), whenever required, the inspectors or the municipal clerk shall similarly offer the opportunity for the individual to vote under this section. If the individual wishes to vote, the inspectors shall provide the elector with an envelope marked "Ballot under s. 6.97, stats." on which the serial number of the elector is entered and shall require the individual to execute on the envelope a written affirmation stating that the individual is a qualified elector of the ward or election district where he or she offers to vote and is eligible to vote in the election. The inspectors shall, before giving the elector a ballot, write on the back of the ballot the serial number of the individual corresponding to the number kept at the election on the poll list or other list maintained under s. 6.79 and the notation "s. 6.97". If voting machines are used in the municipality where the individual is voting, the individual's vote may be received only upon an absentee ballot furnished by the municipal clerk which shall have the corresponding number from the poll list or other list maintained under s. 6.79 and the notation "s. 6.97" written on the back of the ballot by the inspectors before the ballot is given to the elector. When receiving the individual's ballot, the inspectors shall provide the individual with written voting information prescribed by the board under s. 7.08 (8). The inspectors shall indicate on the list the fact that the individual is required to provide proof of residence or proof of identification under s. 6.79 (2) but did not do so. The inspectors shall notify the individual that he or she may provide proof of residence or proof of identification to the municipal clerk or executive director of the municipal board of election commissioners. The inspectors shall also promptly notify the municipal clerk or executive director of the name, address, and serial number of the individual. The inspectors shall then place the ballot inside the envelope and place the envelope in a separate carrier envelope.

6.97(2) (2) Whenever any individual who votes by absentee ballot is required to provide proof of residence in order to be permitted to vote and does not provide the required proof of residence under s. 6.34, the inspectors shall treat the ballot as a provisional ballot under this section. Upon removing the ballot from the envelope, the inspectors shall write on the back of the ballot the serial number of the individual corresponding to the number kept at the election on the poll list or other list maintained under s. 6.79 and the notation "s. 6.97". The inspectors shall indicate on the list the fact that the individual is required to provide proof of residence but did not do so. The inspectors shall promptly notify the municipal clerk or executive director of the municipal board of election commissioners of the name, address, and serial number of the individual. The inspectors shall then place the ballot inside an envelope on which the name and serial number of the elector is entered and shall place the envelope in a separate carrier envelope.

6.97(3) (3)

6.97(3)(a)(a) Whenever an elector who votes by provisional ballot under sub. (1) or (2) because the elector does not provide proof of identification under s. 6.79 (2) or 6.86 (1) (ar) later appears at the polling place where the ballot is cast before the closing hour and provides the proof of identification, the inspectors shall remove the elector's ballot from the separate carrier envelope, shall note on the poll list that the elector's provisional ballot is withdrawn, and shall deposit the elector's ballot in the ballot box. If the inspectors have notified the municipal clerk or executive director of the board of election commissioners that the elector's ballot was cast under this section, the inspectors shall notify the clerk or executive director that the elector's provisional ballot is withdrawn.

6.97(3)(b) (b) Whenever the municipal clerk or executive director of the municipal board of election commissioners is informed by the inspectors that a ballot has been cast under this section, the clerk or executive director shall promptly provide written notice to the board of canvassers of each municipality, special purpose district, and county that is responsible for canvassing the election of the number of ballots cast under this section in each ward or election district. The municipal clerk or executive director then shall determine whether each individual voting under this section is qualified to vote in the ward or election district where the individual's ballot is cast. If the elector is required to provide proof of identification under s. 6.79 (2) or 6.86 (1) (ar) and fails to do so, the elector bears the burden of correcting the omission by providing the proof of identification at the polling place before the closing hour or at the office of the municipal clerk or board of election commissioners no later than 4 p.m. on the Friday after the election. The municipal clerk or executive director shall make a record of the procedure used to determine the validity of each ballot cast under this section. If, prior to 4 p.m. on the Friday after the election, the municipal clerk or executive director determines that the individual is qualified to vote in the ward or election district where the individual's ballot is cast, the municipal clerk or executive director shall notify the board of canvassers for each municipality, special purpose district and county that is responsible for canvassing the election of that fact.

6.97(3)(c) (c) A ballot cast under this section by an elector for whom proof of identification is required under s. 6.79 (2) or 6.86 (1) (ar) shall not be counted unless the municipal clerk or executive director of the board of election commissioners provides timely notification that the elector has provided proof of identification under this section.

6.97(4) (4) Whenever a board of canvassers receives timely notification from the municipal clerk or executive director of the board of election commissioners under sub. (3) that an individual who has voted under this section is qualified to vote in the ward or election district where the individual's ballot is cast, the board of canvassers shall meet no later than 9 a.m. on the Monday following the election. The board of canvassers shall proceed to record the name of the individual who has cast the ballot and, if the ballot cast by the individual is otherwise valid, shall count the ballot and adjust the statements, certifications, and determinations accordingly. If the municipal clerk or executive director transmits returns of the election to the county clerk or board of election commissioners, the municipal clerk or executive director shall transmit to the county clerk or board of election commissioners a copy of the amended returns together with amended tally sheets and all additional ballots reviewed by the board of canvassers.

6.97 History History: 2003 a. 265; 2005 a. 253, 451; 2009 a. 180; 2011 a. 23, 115, 227.






7. Election officials; boards; selection and duties; canvassing.

7.03 Compensation of election officials and trainees.

7.03  Compensation of election officials and trainees.

7.03(1)(1)

7.03(1)(a)(a) Except as authorized under this paragraph, a reasonable daily compensation shall be paid to each inspector, voting machine custodian, automatic tabulating equipment technician, member of a board of canvassers, messenger, and tabulator who is employed and performing duties under chs. 5 to 12. Daily compensation shall also be provided to inspectors and inspector trainees for attendance at training programs conducted by the board and municipal clerks under ss. 7.31 and 7.315. Alternatively, such election officials and trainees may be paid by the hour at a proportionate rate for each hour actually worked. Any election official or trainee may choose to volunteer his or her services by filing with the municipal clerk of the municipality in which he or she serves a written declination to accept compensation. The volunteer status of the election official or trainee remains effective until the official or trainee files a written revocation with the municipal clerk.

7.03(1)(b) (b) Except as provided in par. (bm), any compensation owed shall be paid by the municipality in which the election is held, except that any compensation payable to a technician, messenger, tabulator, or member of the board of canvassers who is employed to perform services for the county shall be paid by the county and compensation payable to any messenger or tabulator who is employed to perform services for the state shall be paid by the board.

7.03(1)(bm) (bm) Whenever a special election is called by a county or by a school district, a technical college district, a sewerage district, a sanitary district, or a public inland lake protection and rehabilitation district, the county or district shall pay the compensation of election officials performing duties in those municipalities, as determined under sub. (2).

7.03(1)(c) (c) If a central counting location serving more than one municipality is utilized under s. 7.51 (1), the cost of compensation of election officials at the location shall be proportionately divided between the municipalities utilizing the location, except that if all municipalities within a county utilize the location, the compensation shall be paid by the county.

7.03(1)(d) (d) Except as otherwise provided in par. (a), special registration deputies appointed under s. 6.55 (6), special voting deputies appointed under s. 6.875 (4) and officials and trainees who attend training sessions under s. 7.15 (1) (e) or 7.25 (5) may also be compensated by the municipality where they serve at the option of the municipality.

7.03(2) (2) The amount of compensation of election officials, when authorized or required, shall be fixed by the appropriate county board of supervisors, municipal governing body, or municipal board of election commissioners in cities over 500,000 population. The board shall fix the amount to be paid any person employed to perform duties for the state. If the board employs an individual to perform duties which are the responsibility of a county or municipality, the board shall charge the expense to the county or municipality.

7.03 History History: 1973 c. 334 s. 57; 1977 c. 394, 427; 1979 c. 89, 260, 311, 355; 1983 a. 484; 1985 a. 304; 1987 a. 111, 391; 1993 a. 399; 2001 a. 16, 109; 2003 a. 143; 2005 a. 451.



7.08 Government accountability board.

7.08  Government accountability board. In addition to its duties for ballot arrangement under ch. 5 and date and notice requirements under ch. 10, the board shall:

7.08(1) (1) Election forms, voting apparatus.

7.08(1)(a)(a) Prescribe all official ballot forms necessary under chs. 5 to 12 and revise the official ballot forms to harmonize with legislation and the current official status of the political parties whenever necessary. The board shall provide one copy of each ballot form without charge to each county and municipal clerk and board of election commissioners. The board shall distribute or arrange for distribution of additional copies. The prescribed forms shall be substantially followed in all elections under chs. 5 to 12.

7.08(1)(b) (b) Prescribe the necessary standard sample forms and ballot containers to make the canvass, returns, statements and tally sheet statements for all elections the results of which are reportable to the board under s. 7.60 (4) (a), and all other materials as it deems necessary to conduct the elections. The sample forms shall contain the necessary certificates of the inspectors and canvassers with notes explaining their use and statutory basis.

7.08(1)(c) (c) Prescribe forms required by ss. 6.24 (3) and (4), 6.30 (4), 6.33 (1), 6.40 (1) (a), 6.47 (1) (am) 2. and (3), 6.55 (2), and 6.86 (2) to (3). All such forms shall contain a statement of the penalty applicable to false or fraudulent registration or voting through use of the form. Forms are not required to be furnished by the board.

7.08(1)(d) (d) Promulgate rules for the administration of the statutory requirements for voting machines and electronic voting systems and any other voting apparatus which may be introduced in this state for use at elections. Pursuant to such responsibility, the board may obtain assistance from competent persons to check the machines, systems and apparatus and approve for use those types meeting the statutory requirements and shall establish reasonable compensation for persons performing duties under this paragraph.

7.08(2) (2) Certified lists.

7.08(2)(a)(a) As soon as possible after the closing date for filing nomination papers or after the canvass of the primary vote, but no later than the deadlines established in s. 10.06, transmit to each county clerk a certified list of all candidates on file in its office for which electors in that county may vote. The list shall designate the order of arrangement and contain each candidate's first name, middle initial or initials and last name, unless the candidate on his or her nomination papers or declaration of candidacy specifies that the middle initial be deleted, that a full middle name or former legal surname be substituted for the middle initial, that an initial be substituted for the candidate's first name or that a nickname be substituted for a first or middle name or for a first initial or middle initial or initials, but no other abbreviations or titles are permitted. The list shall also include each candidate's residence and post-office address; the office for which the person is a candidate; and, the party or principle the candidate represents, if any, in 5 words or less. Names of candidates nominated under s. 7.38 or 8.35 shall be certified by the board upon filing of the necessary papers with it. At any time prior to an election, the board may transmit an amended certification if a candidate dies or is determined not to qualify for ballot placement.

7.08(2)(b) (b) The certified list of candidates for president and vice president nominated at a national convention by a party entitled to a partisan primary ballot or for whom electors have been nominated under s. 8.20 shall be sent as soon as possible after the closing date for filing nomination papers, but no later than the deadlines established in s. 10.06.

7.08(2)(d) (d) As soon as possible after the last Tuesday in January of each year in which there is a presidential election, the board shall transmit to each county clerk a certified list of candidates for president who have qualified to have their names appear on the presidential preference primary ballot.

7.08(3) (3) Election manual. Prepare and publish separate from the election laws an election manual written so as to be easily understood by the general public explaining the duties of the election officials, together with notes and references to the statutes as the board considers advisable. The election manual shall:

7.08(3)(a) (a) Be compiled by the board.

7.08(3)(b) (b) Emphasize the fact that election officials should help, not hinder, electors in exercising their voting rights.

7.08(3)(c) (c) Be subject to periodic review and revision when necessary.

7.08(4) (4) Election laws. Publish the election laws. The board shall sell or distribute or arrange for the sale or distribution of copies of the election laws to county and municipal clerks and boards of election commissioners and members of the public.

7.08(5) (5) District maps. Distribute, upon request and free of charge, to any candidate for representative in Congress, state senator, or representative to the assembly a copy of the map or maps received under s. 16.96 (3) (b) showing district boundaries.

7.08(6) (6) Enforcement of federal voting system standards. Following each general election, audit the performance of each voting system used in this state to determine the error rate of the system in counting ballots that are validly cast by electors. If the error rate exceeds the rate permitted under standards of the federal election commission in effect on October 29, 2002, the board shall take remedial action and order remedial action to be taken by affected counties and municipalities to ensure compliance with the standards. Each county and municipality shall comply with any order received under this subsection.

7.08(8) (8) Electors voting without proof of residence or identification or pursuant to court order. Prescribe a written notice to be distributed to electors who vote under s. 6.96 or 6.97 that informs an elector how to obtain information regarding whether his or her vote has been counted, and if the vote will not be counted, the reason that the vote will not be counted.

7.08(10) (10) Domestic abuse and sexual assault service providers. Provide to each municipal clerk, on a continuous basis, the names and addresses of organizations that are certified under s. 49.165 (4) or 165.93 (4) to provide services to victims of domestic abuse or sexual assault.

7.08(11) (11) Coordination with and assistance to local officials. Allocate and assign sufficient members of its staff to coordinate their activities with local election officials and maintain their availability to respond to inquiries from local election officials for each statewide election and each recount in progress.

7.08(12) (12) Assistance in obtaining proof of identification. Engage in outreach to identify and contact groups of electors who may need assistance in obtaining or renewing a document that constitutes proof of identification for voting and provide assistance to the electors in obtaining or renewing that document.

7.08 History History: 1971 c. 242; 1973 c. 334 s. 6, 57; 1975 c. 85, 93, 94, 199; 1977 c. 29, 107, 394, 427; 1979 c. 89, 177, 260, 311; 1981 c. 377; 1983 a. 51, 484; 1985 a. 120, 304; 1989 a. 192; 1993 a. 140; 1995 a. 16 s. 2; 1997 a. 27; 1999 a. 49, 182; 2001 a. 16, 38, 107, 109; 2003 a. 265; 2005 a. 177, 278, 451; 2007 a. 1, 20, 96; 2009 a. 28; 2011 a. 23, 32, 45, 75, 227.



7.10 County clerks.

7.10  County clerks.

7.10(1)(1)  Election supplies and ballots.

7.10(1)(a)(a) Each county clerk shall provide ballots for every election in the county for all national, state and county offices, including metropolitan sewerage commission elections under s. 200.09 (11) (am), for municipal judges elected under s. 755.01 (4) and for state and county referenda. The official and sample ballots shall be prepared in substantially the same form as those prescribed by the board under s. 7.08 (1) (a).

7.10(1)(b) (b) The county clerk shall supply sufficient election supplies for national, state and county elections to municipalities within the county. The election supplies shall be enclosed in the sealed package containing the official ballots and delivered to the municipal clerk.

7.10(1)(c) (c) With county board approval any county clerk may purchase or print the official forms of nomination papers for distribution to any person at cost or free.

7.10(1)(d) (d) The county clerk may receive and store any unused ballots after an election upon request of any municipal clerk of a municipality within the county, and may destroy such ballots pursuant to s. 7.23 (1) (am).

7.10(2) (2) Preparing ballots. The county clerk shall prepare copy for the official ballots immediately upon receipt of the certified list of candidates' names from the board. Names certified by the board shall be arranged in the order certified. The county clerk shall place the names of all candidates filed in the clerk's office or certified to the clerk by the board on the proper ballot or ballots under the appropriate office and party titles. The county clerk shall prepare a special ballot under s. 5.60 (8) showing only the candidates in the presidential preference primary.

7.10(3) (3) Time schedule.

7.10(3)(a)(a) The county clerk shall distribute the ballots to the municipal clerks no later than 48 days before each partisan primary and general election and no later than 22 days before each other primary and election, except that the clerk shall distribute the ballots under sub. (2) for the presidential preference primary no later 48 days before the presidential preference primary. Election forms prepared by the board shall be distributed at the same time. If the board transmits an amended certification under s. 7.08 (2) (a) or if the board or a court orders a ballot error to be corrected under s. 5.06 (6) or 5.72 (3) after ballots have been distributed, the county clerk shall distribute corrected ballots to the municipal clerks as soon as possible.

7.10(3)(b) (b) The county clerk shall distribute an adequate supply of separately wrapped official ballots to each municipal clerk so the municipal clerk may supply ballots to absent elector applicants. The remaining ballots shall be sent in separately sealed packages clearly designating the ward for which each is intended and the approximate number of ballots of each kind enclosed.

7.10(4) (4) Resolving notice doubts. When in doubt as to compliance with the statutory requirements for election notices or the correct fees to be paid for them, the county clerk may consult the board.

7.10(6) (6) Municipal judge; certified list. If candidates for the office of a municipal judge who is elected under s. 755.01 (4) file nomination papers in the office of the county clerk and any municipality served by the judge prepares its own ballots for voting machines or an electronic voting system, the county clerk shall certify to the municipal clerk of that municipality the names of the candidates for judge as soon as possible after the last day for filing nomination papers and after certification by the county board of canvassers of the results of any primary election.

7.10(7) (7) Voter education. Each county clerk shall assist the board in conducting educational programs under s. 5.05 (12) to inform electors about the voting process.

7.10(8) (8) Free election information exchange. Each county clerk shall assist the board and municipal clerks in maintaining toll-free telephone lines and other free access systems under s. 5.05 (13) for exchange of voting information.

7.10(9) (9) Training of election officials. Each county clerk shall assist the board in the training of election officials under s. 5.05 (7).

7.10(10) (10) Information to board. Each county clerk shall provide to the board any information requested under s. 5.05 (14).

7.10 History History: 1971 c. 304 s. 29 (2); 1973 c. 280; 1973 c. 334 s. 57; 1977 c. 394 s. 53; 1977 c. 427; 1979 c. 221, 260, 311, 355; 1981 c. 377; 1983 a. 484; 1985 a. 89, 304; 1991 a. 316; 1999 a. 150 s. 672; 1999 a. 182; 2001 a. 107; 2003 a. 265; 2005 a. 451; 2011 a. 45, 75; s. 13.92 (2) (i).



7.11 Menominee county; town elections.

7.11  Menominee county; town elections. The clerk shall prepare a ballot distinguishing between supervisors elected at large and by ward in any county having only one town with a part of the county board members elected by wards.

7.11 History History: 1971 c. 304 s. 29 (2); 1973 c. 334.



7.15 Municipal clerks.

7.15  Municipal clerks.

7.15(1)(1)  Supervise registration and elections. Each municipal clerk has charge and supervision of elections and registration in the municipality. The clerk shall perform the following duties and any others which may be necessary to properly conduct elections or registration:

7.15(1)(a) (a) Equip polling places.

7.15(1)(b) (b) Provide for the purchase and maintenance of election equipment.

7.15(1)(c) (c) Prepare ballots for municipal elections, and distribute ballots and provide other supplies for conducting all elections. The municipal clerk shall deliver the ballots to the polling places before the polls open.

7.15(1)(cm) (cm) Prepare official absentee ballots for delivery to electors requesting them, and except as provided in this paragraph, send an official absentee ballot to each elector who has requested a ballot by mail, and to each military elector, as defined in s. 6.34 (1) (a), and overseas elector, as defined in s. 6.34 (1) (b), who has requested a ballot by mail, electronic mail, or facsimile transmission no later than the 47th day before each partisan primary and general election and no later than the 21st day before each other primary and election if the request is made before that day; otherwise, the municipal clerk shall send or transmit an official absentee ballot within one day of the time the elector's request for such a ballot is received. The clerk shall send or transmit an absentee ballot for the presidential preference primary to each elector who has requested that ballot no later than the 47th day before the presidential preference primary if the request is made before that day, or, if the request is not made before that day, within one day of the time the request is received.

7.15(1)(d) (d) Prepare the necessary notices and publications in connection with the conduct of elections or registrations.

7.15(1)(e) (e) Train election officials in their duties, calling them together whenever advisable, advise them of changes in laws, rules and procedures affecting the performance of their duties, and administer examinations as authorized under s. 7.30 (2) (c). The training shall conform with the requirements prescribed in rules promulgated by the board under ss. 7.31 and 7.315. The clerk shall assure that officials who serve at polling places where an electronic voting system is used are familiar with the system and competent to instruct electors in its proper use. The clerk shall inspect systematically and thoroughly the conduct of elections in the municipality so that elections are honestly, efficiently and uniformly conducted.

7.15(1)(f) (f) Discharge election officials for improper conduct or willful neglect of duties.

7.15(1)(g) (g) Report suspected election frauds, irregularities or violations of which the clerk has knowledge to the district attorney for the county where the suspected activity occurs and to the board.

7.15(1)(h) (h) Review, examine and certify the sufficiency and validity of petitions and nomination papers.

7.15(1)(i) (i) Direct how and when to destroy the contents of the blank ballot boxes and unused election materials.

7.15(1)(j) (j) Send an absentee ballot automatically to each elector and send or transmit an absentee ballot to each military elector, as defined in s. 6.34 (1) (a), and each overseas elector, as defined in s. 6.34 (1) (b), making an authorized request therefor in accordance with s. 6.22 (4), 6.24 (4) (c), or 6.86 (2) or (2m).

7.15(1)(k) (k) Reassign inspectors appointed to serve at one polling place to another polling place within the municipality whenever necessary to assure adequate staffing at all polling places. No such reassignment may have the effect of eliminating representation at a polling place by one of the political parties entitled to nominate inspectors under s. 7.30 (2) (a).

7.15(1m) (1m) Attend training. Each municipal clerk shall, at least once every 2 years, attend a training program sponsored by the board under ss. 7.31 and 7.315.

7.15(2) (2) Municipal election duties.

7.15(2)(a)(a) In municipal elections, the municipal clerks shall perform the duties prescribed for county clerks by s. 7.10.

7.15(2)(b) (b) Cities over 500,000 population may prepare their own official and sample ballots. Official ballots not utilized as absentee ballots shall be printed so they are ready at least 2 days before the election.

7.15(2)(c) (c) With the consent of the county clerk, municipalities may prepare their own ballots whenever voting machines or electronic voting systems are used in elections where candidates for both local offices and national, state or county offices appear on the ballot. This paragraph does not apply to cities under par. (b).

7.15(2)(d) (d) Whenever the governing body of any municipality submits any question to a vote of the electors or whenever a proper recall petition and certificate are filed under s. 9.10, the municipal clerk shall issue a call for the election and prepare and distribute ballots as required in the authorization of submission or as provided in s. 9.10. The date of the referendum shall be fixed by the municipal clerk or board of election commissioners unless otherwise provided by law or unless the governing body fixes a date. The ballot for any referendum shall conform to s. 5.64 (2). If there is already an official municipal referendum ballot for the election, the question may appear on the same ballot.

7.15(2m) (2m) Operation of alternate absentee ballot site. In a municipality in which the governing body has elected to establish an alternate absentee ballot site under s. 6.855, the municipal clerk shall operate such site as though it were his or her office for absentee ballot purposes and shall ensure that such site is adequately staffed.

7.15(3) (3) Ballot supply; sample ballots.

7.15(3)(a)(a) Where voting machines are used or where electronic voting systems are employed, the municipal clerk shall provide at least 2 duplicate sample ballots for each ward in diagram form showing the board or screen inside each voting machine or the front of each ballot as it will appear in the voting machines or booths on election day.

7.15(3)(b) (b) Sample ballots and voting machine ballots shall be furnished to the officials in the ward or election district at least one day before each election.

7.15(4) (4) Recording electors. Except as authorized in s. 6.33 (5) (a), within 30 days after each election, the municipal clerk shall enter on the registration list under the name of each elector of the municipality who has voted at the election an indication of the date of the election in which the elector voted.

7.15(5) (5) Record of ballots received. Each municipal clerk shall keep a record of when and in what condition the packages containing the ballots were received from the county clerk. The municipal clerk shall deliver to the proper officials the unopened packages of ballots the day before the election.

7.15(6) (6) Substitute ballots.

7.15(6)(a)(a) The municipal clerk shall provide substitute paper ballots in substantially the form of the original ballots whenever the necessary original ballots are not delivered to the municipality, are destroyed, are lost or stolen after delivery, are not ready for distribution or the supply is exhausted during polling hours. The municipal clerk may also provide substitute paper ballots, together with ballot boxes and voting booths, whenever a voting machine or electronic voting system is rendered inoperable by a malfunction which occurs within 24 hours of the time set for opening of the polls. Paper ballots may be cast only in accordance with the procedures prescribed in ss. 6.80 (2) and 7.37 (4).

7.15(6)(b) (b) Upon receiving the substitute paper ballots accompanied by a statement made under oath by the municipal clerk that the ballots have been prepared and furnished by the clerk to replace the original ballots which are not available, or to substitute for a voting machine or electronic voting system which has been rendered inoperable by a malfunction which occurred within 72 hours of the time set for opening of the polls, the election officials shall use the substitute ballots in the same manner as if they had been original ballots.

7.15(7) (7) Request canvass assistance. The municipal clerk may request all election officials to assist the inspectors in canvassing the votes received at the respective polling places.

7.15(8) (8) Resolving notice doubts. When in doubt as to compliance with the statutory requirements for election notices or the correct fees to be paid for them, the municipal clerk may consult the board.

7.15(9) (9) Voter education. Each municipal clerk shall assist the board in conducting educational programs under s. 5.05 (12) to inform electors about the voting process.

7.15(10) (10) Free election information exchange. Each municipal clerk shall assist the board in maintaining toll-free telephone lines and any other free access systems under s. 5.05 (13) for exchange of voting information.

7.15(11) (11) Training of election officials. Each municipal clerk shall train election officials under ss. 7.31 and 7.315.

7.15(12) (12) Free vote counting information. Each municipal clerk shall maintain a free access information system under which an elector who votes under s. 6.96 or 6.97 may ascertain current information concerning whether the elector's vote has been counted, and if the vote will not be counted, the reason that it will not be counted.

7.15(13) (13) Information to board. Each municipal clerk shall provide to the board any information requested under s. 5.05 (14).

7.15(14) (14) Voting accommodations for individuals with disabilities. Each municipal clerk shall make reasonable efforts to comply with requests for voting accommodations made by individuals with disabilities whenever feasible.

7.15(15) (15) Provide notice of outstanding provisional ballots. As soon as possible after the closing hour for all polling places in the municipality on election night, the municipal clerk shall post at his or her office and on the Internet at a site announced by the clerk before the polls open, and shall make available to any person upon request, a statement of the number of electors who have cast provisional ballots at the election in the municipality that cannot be counted as of that closing hour because the electors have not satisfied relevant voting requirements.

7.15 History History: 1971 c. 304 s. 29 (2); 1973 c. 334 s. 57; 1975 c. 85 ss. 50, 65; 1975 c. 275, 422; 1977 c. 283; 1977 c. 394 s. 54; 1977 c. 427, 447; 1979 c. 260, 311; 1981 c. 391; 1983 a. 484; 1985 a. 304; 1987 a. 391; 1989 a. 192; 1991 a. 316; 1999 a. 182; 2001 a. 16; 2003 a. 265; 2005 a. 451; 2007 a. 1; 2011 a. 23, 45, 75, 115.



7.20 Board of election commissioners.

7.20  Board of election commissioners.

7.20(1) (1) A municipal board of election commissioners and a county board of election commissioners shall be established in every city and county over 500,000 population.

7.20(2) (2) Each board of election commissioners shall consist of 3 members, each member being chosen from lists of at least 3 names each, selected and approved by the county committee of the 2 political parties receiving the most votes for governor in the county in the case of the county board of election commissioners, and receiving the most votes for governor in the city in the case of the city board of election commissioners, in the last general election. The county executive, for the county board of election commissioners, shall select from the list 2 persons from the majority party and one person from the next highest party in the county. The mayor, for the city board of election commissioners, shall select from the list 2 persons from the majority party and one person from the next highest party in the city.

7.20(3) (3) The persons chosen shall be qualified electors and residents of the state and county and, for the city board of election commissioners, of the city.

7.20(4) (4) Before beginning their duties as election commissioners each appointee shall take and file the official oath.

7.20(5) (5) Each board of election commissioners shall choose its own chairperson. An act of a majority of the board is an act of the board.

7.20(6) (6) The election commissioners shall not hold any other public office and are ineligible for any appointive or elective public office, except the office of notary public, during their term.

7.20(7) (7) The term of office shall be 4 years, and until successors have been commissioned and qualified, beginning on July 1 each year following a presidential election. Successors shall be appointed the same way.

7.20 History History: 1973 c. 334; 1975 c. 124; 1983 a. 484 s. 172 (1); 1993 a. 184.



7.21 Election commissioners, duties and regulations.

7.21  Election commissioners, duties and regulations.

7.21(1)(1) All powers and duties assigned to the municipal or county clerk or the municipal or county board of canvassers under chs. 5 to 12 shall be carried out by the municipal or county board of election commissioners or its executive director, unless specifically retained or assigned in this section or s. 7.22.

7.21(2) (2) The county board of election commissioners may hire an executive director who shall perform whatever duties the board assigns to him or her. The county board shall determine the salary of that executive director. Appointment and removal of that executive director shall be subject to civil service standards. An executive director of the city board of election commissioners shall be appointed under s. 62.51.

7.21(3) (3) The board of election commissioners is authorized to employ additional clerical assistants to carry out its necessary duties. The assistants' salaries shall be fixed by the governing body of the municipality or county.

7.21(4) (4) The board of election commissioners may procure a seal to authenticate official papers and documents.

7.21(5) (5) The city council and county board shall provide office space in the city hall and county courthouse, respectively, pay all the necessary expenses, cooperate with the board of election commissioners, provide storage space for the election equipment and supplies and assist with the moving and conducting of the elections as necessary.

7.21 History History: 1973 c. 334; 1979 c. 89; 1983 a. 36; 1983 a. 484 s. 172 (1), (2); 1985 a. 304 ss. 81, 155; 1987 a. 382; 1999 a. 150 s. 672; 1999 a. 182; 2007 a. 1.



7.22 Municipal board of election commissioners.

7.22  Municipal board of election commissioners.

7.22(1)(1) The common council shall determine the salaries of the election commissioners and shall include sufficient funds in its budget to allow the municipal board of election commissioners to fulfill its duties.

7.22(2) (2) All expenses shall be paid upon order of the municipal board of election commissioners, signed by the chairperson and executive director and countersigned by the city comptroller. The orders, made payable to persons in whose favor issued, shall be the vouchers for the city treasurer for the payment of the orders.

7.22(3) (3) The municipal board of election commissioners shall prepare and furnish copies of all registrations, books, maps, instructions, and forms pertaining to the rules for registration and conducting elections for the use and guidance of the election officials.

7.22(4) (4) The municipal board of election commissioners shall compile and publish a biennial report, containing election statistics and returns of all primaries and elections held within their city and county. Copies of the same shall be distributed to persons in such quantities as the municipal board of election commissioners deems proper.

7.22(5) (5) The chief of police shall station a police officer at polling places designated by the municipal board of election commissioners for each election.

7.22 History History: 1973 c. 334; 1977 c. 51; 1983 a. 484 s. 172 (1); 1985 a. 304 s. 155; 1993 a. 184; 2001 a. 107.



7.23 Destruction of election materials.

7.23  Destruction of election materials.

7.23(1) (1) All materials and supplies associated with an election, except as provided in sub. (2), may be destroyed according to the following schedule:

7.23(1)(a) (a) Except as provided in par. (am), unused materials after an election and the contents of the blank ballot box after a primary may be destroyed at a time and in a manner designated by the appropriate clerk.

7.23(1)(am) (am) Unused ballots may be discarded or destroyed no earlier than the day after the latest day for the filing of a petition for a recount under s. 9.01 for any office on the ballots.

7.23(1)(c) (c) Registration forms of electors whose registrations are changed to ineligible status under s. 6.50 (7) may be destroyed 4 years after the change, unless an elector becomes eligible again during that period.

7.23(1)(d) (d) Except as provided in s. 11.21 (11) (a), financial reports may be destroyed 6 years after the date of receipt. Financial registration statements may be destroyed 6 years after termination of registration.

7.23(1)(e) (e) Poll lists created for any election may be destroyed 22 months after the election at which they were created.

7.23(1)(f) (f) Except as authorized in par. (g), ballots, applications for absentee ballots, registration forms, or other records and papers requisite to voting at any federal election, other than registration cards, may be destroyed after 22 months.

7.23(1)(g) (g) Detachable recording units and compartments for use with tabulating equipment for an electronic voting system may be cleared or erased 14 days after any primary and 21 days after any other election. Before clearing or erasing the units or compartments, a municipal clerk shall transfer the data contained in the units or compartments to a disk or other recording medium which may be erased or destroyed 22 months after the election to which the data relates. The requirement to transfer data does not apply to units or compartments for use with tabulating equipment for an electronic voting system that was approved for use prior to January 1, 2009, and that is not used in a federal election.

7.23(1)(h) (h) Except as provided in par. (f), ballots may be destroyed 30 days after any election.

7.23(1)(i) (i) Official canvasses may be destroyed 10 years after the election to which they relate.

7.23(1)(j) (j) Election notices, and proofs of publication and correspondence filed in connection with such notices may be destroyed one year after the date of the election to which they relate.

7.23(1)(k) (k) All other materials and supplies associated with an election may be destroyed 90 days after the election.

7.23(2) (2) If a recount is pending or if the time allowed for filing a recount petition at any election or an appeal or petition for review of any recount determination or decision at an election has not expired, no materials may be destroyed until after the recount is completed and the applicable time period has expired. In addition, if there is litigation pending with respect to a recount at an election, materials may be destroyed and recording units or compartments may be cleared or erased only by order of the court in which litigation is pending. Upon petition of the attorney general or a district attorney or U.S. attorney for the affected jurisdiction, a circuit judge for the affected jurisdiction may order that specified materials not be destroyed or that specified recorders, units or compartments not be cleared or erased as otherwise authorized under this subsection until the court so permits.

7.23 History History: 1973 c. 334; 1975 c. 85, 200; 1977 c. 394 s. 53; 1977 c. 427; 1979 c. 260 ss. 42, 94; 1979 c. 311, 328; 1983 a. 484 ss. 60 to 63, 174; 1985 a. 304 ss. 82, 143; 1987 a. 391; 2003 a. 265; 2005 a. 451; 2009 a. 397; 2011 a. 23.



7.24 Title to election materials.

7.24  Title to election materials. The filing of a nomination paper, ballot application, financial report, affidavit, or other form or statement with the appropriate official or agency responsible for accepting such materials under chs. 5 to 12 irrevocably transfers the legal title to such official or agency, regardless of the sufficiency of the filing. The official or agency shall retain all election materials until destruction or other disposition is authorized under s. 7.23.

7.24 History History: 1975 c. 93; 1979 c. 89.



7.25 Voting machine officials' duties.

7.25  Voting machine officials' duties.

7.25(1) (1) The municipal clerk of each municipality in which voting machines are used is responsible for the proper ballot being placed on each machine, the sample ballots, setting, adjusting, and putting the machine in order to use in voting when delivered to the ward. For the purpose of labeling, setting, adjusting and putting the voting machines in order, one or more competent voting machine custodians may be employed.

7.25(2) (2) Under the direction of the municipal clerk, the custodian shall label or insert, set, adjust, put in order and deliver the machines with all necessary furniture and appliances to the rooms where the election will be held for each ward at least one hour before the time set for opening the polls on election day.

7.25(3) (3) In preparing a voting machine for an election according to the directions furnished, the custodian shall arrange the machine and ballot so both will meet all the requirements for voting and counting the election in the manner provided for in machine construction.

7.25(4) (4) When a voting machine is properly prepared for an election and delivered to the election ward, it shall be locked and sealed against any movement and the governing body or board of election commissioners shall provide proper protection to prevent tampering with the machines. The custodians preparing the machines shall deliver the keys for the machines to the municipal clerk or executive director of the board of election commissioners together with a written report of each machine's condition.

7.25(5) (5) Before an election each election official serving at a polling place where voting machines are used shall be instructed in their use and their duties in connection with them by the municipal clerk, who shall call as many meetings to give instructions to the election officials as are necessary. Officials and trainees may be compensated for attendance. Any person who does not understand the machines shall not be paid nor be allowed to serve.

7.25(6) (6)

7.25(6)(a)(a) Where voting machines are used, the election officials for each ward shall meet at their proper polling place at least 15 minutes before the time set for opening of the polls to arrange the voting machines and furniture to properly conduct the election.

7.25(6)(b) (b)

7.25(6)(b)1.1. Before opening the polls, the election officials shall do all of the following:

7.25(6)(b)1.a. a. Compare the ballots on the machines with the sample ballots furnished by the municipal clerk to ensure that the names, numbers, and letters on the machine ballots and sample ballots agree.

7.25(6)(b)1.b. b. Examine the seal on each machine to see that the seal has not been broken.

7.25(6)(b)1.c. c. Examine the counter on each machine to see that each counter registers 000.

7.25(6)(b)2. 2. If any counter on any machine does not register 000, the counter number and the number showing on the counter shall be recorded, signed by all the election officials, and a copy shall be conspicuously posted by the inspectors at the polling place during polling hours.

7.25(6)(c) (c) After the inspection under par. (b), on the forms furnished, the election officials shall certify the condition of each voting machine and its counters. Each form shall be signed by each election official. After the election, one copy of each machine's certification shall be delivered with each copy of the election returns.

7.25 History History: 1971 c. 304 s. 29 (2); 1977 c. 427; 1979 c. 311; 1985 a. 304; 2001 a. 107; 2005 a. 149.



7.30 Appointment of election officials.

7.30  Appointment of election officials.

7.30(1) (1)  Number.

7.30(1)(a)(a) Except as authorized under par. (b), there shall be 7 inspectors for each polling place at each election. Except as authorized in par. (b), in municipalities where voting machines are used, the municipal governing body may reduce the number of inspectors to 5. A municipal governing body may provide for the appointment of additional inspectors whenever more than one voting machine is used or wards are combined under s. 5.15 (6) (b). A municipal governing body may provide by ordinance for the selection of alternate officials or the selection of 2 or more sets of officials to work at different times on election day, and may permit the municipal clerk or board of election commissioners to establish different working hours for different officials assigned to the same polling place. Alternate officials shall also be appointed in a number sufficient to maintain adequate staffing of polling places. Except for inspectors who are appointed under par. (b) and officials who are appointed without regard to party affiliation under sub. (4) (c), additional officials shall be appointed in such a manner that the total number of officials is an odd number and the predominant party under sub. (2) is represented by one more official than the other party.

7.30(1)(b) (b) Each municipality may appoint one additional inspector to serve at each polling place without regard to party affiliation who shall serve as a greeter to answer questions and to direct electors to the proper locations for registration and voting and who shall be available to substitute for other election officials who must leave the room during the voting process.

7.30(2) (2) Qualifications and procedure.

7.30(2)(a)(a) Only election officials appointed under this section or s. 6.875 may conduct an election. Except as otherwise provided in this paragraph and in ss. 7.15 (1) (k) and 7.52 (1) (b), each election official shall be a qualified elector of the ward or wards, or the election district, for which the polling place is established. A special registration deputy who is appointed under s. 6.55 (6) or an election official who is appointed under this section to fill a vacancy under par. (b) need not be a resident of the ward or wards, or the election district, but shall be a resident of the municipality, except that if a municipal clerk or deputy clerk serves as a registration deputy or is appointed to fill a vacancy under par. (b), the clerk or deputy clerk need not be a resident of the municipality, but shall be a resident of the state. No more than 2 individuals holding the office of clerk or deputy clerk may serve without regard to municipal residency in any municipality at any election. Special registration deputies who are appointed under s. 6.55 (6) may be appointed to serve more than one polling place. All officials appointed under this section shall be able to read and write the English language, be capable, and be of good understanding, and may not be a candidate for any office to be voted for at an election at which they serve. In 1st class cities, they may hold no public office other than notary public. Except as authorized under subs. (1) (b) and (4) (c), all inspectors shall be affiliated with one of the 2 recognized political parties which received the largest number of votes for president, or governor in nonpresidential general election years, in the ward or combination of wards served by the polling place at the last election. Excluding the inspector who may be appointed under sub. (1) (b), the party which received the largest number of votes is entitled to one more inspector than the party receiving the next largest number of votes at each polling place. Election officials appointed under this section may serve the electors of more than one ward where wards are combined under s. 5.15 (6) (b). If a municipality is not divided into wards, the ward requirements in this paragraph apply to the municipality at large.

7.30(2)(am) (am) Except as otherwise provided in this paragraph, a pupil who is 16 or 17 years of age and who is enrolled in grades 9 to 12 in a public or private school or in a tribal school, as defined in s. 115.001 (15m), may serve as an inspector at the polling place serving the pupil's residence, with the approval of the pupil's parent or guardian. Any pupil who has at least a 3.0 grade point average or the equivalent may serve. In addition, a school board or governing body of a private school or tribal school may establish criteria for service by a pupil who does not have at least a 3.0 grade point average or the equivalent. A pupil may serve as an inspector at a polling place under this paragraph only if at least one election official at the polling place other than the chief inspector is a qualified elector of this state. No pupil may serve as chief inspector at a polling place under this paragraph. Before appointment by any municipality of a pupil as an inspector under this paragraph, the municipal clerk shall obtain written authorization from the pupil's parent or guardian for the pupil to serve for the election for which he or she is appointed. In addition, if a pupil does not have at least a 3.0 grade point average or the equivalent, the municipal clerk shall obtain written certification from the principal of the school where the pupil is enrolled that the pupil meets any criteria established by the school board or governing body for service as an inspector. Upon appointment of a pupil to serve as an inspector, the municipal clerk shall notify the principal of the school where the pupil is enrolled of the name of the pupil and the date of the election at which the pupil has been appointed to serve.

7.30(2)(b) (b) When a vacancy occurs in an office under this section, the vacancy shall be filled by appointment of the municipal clerk. Unless the vacancy occurs in the position of an inspector appointed under sub. (1) (b), the vacancy shall be filled from the remaining names on the lists submitted under sub. (4) or from additional names submitted by the chairperson of the county party committee of the appropriate party under sub. (4) whenever names are submitted under sub. (4) (d). If the vacancy is due to candidacy, sickness or any other temporary cause, the appointment shall be a temporary appointment and effective only for the election at which the temporary vacancy occurs. The same qualifications that applied to original appointees shall be required of persons who fill vacancies except that a vacancy may be filled in cases of emergency or because of time limitations by a person who resides in another aldermanic district or ward within the municipality, and if a municipal clerk or deputy clerk fills the vacancy, the clerk or deputy, but not more than a total of 2 individuals in any municipality, may serve without regard to the clerk's or deputy's municipality of residence, if the clerk or deputy meets the other qualifications.

7.30(2)(c) (c) The governing body of any municipality may require all persons serving as election officials to prove their ability to read and write English and to have a general knowledge of the election laws. Examinations may be given to prove the qualifications can be met. The municipal clerk shall ensure that all training meets the training requirements prescribed in rules promulgated by the board under ss. 7.31 and 7.315.

7.30(3) (3) Tabulators.

7.30(3)(a)(a) Not less than 30 days before any election the governing body or board of election commissioners of any municipality, by resolution, may authorize the municipal clerk or executive director of the board of election commissioners to select and employ tabulators for any election. Such authorization applies to the elections specified in the resolution, and if not specified, applies until the authorization is modified or revoked.

7.30(3)(b) (b) The tabulators shall assist and be under the direction of the election inspectors after the close of the polls.

7.30(4) (4) Appointments.

7.30(4)(a)(a) Except in cities where there is a board of election commissioners, the mayor, president or board chairperson of each municipality shall nominate to the governing body no later than their last regular meeting in December of each odd-numbered year the necessary election officials for each polling place and any election officials required under s. 7.52 (1) (b). If no regular meeting is scheduled, the mayor, president or chairperson shall call a special meeting for the purpose of considering nominations no later than December 31.

7.30(4)(b) (b) The 2 dominant parties, under sub. (2), are each responsible for submitting a list of names from which all appointees to inspector positions, other than appointees to inspector positions authorized under sub. (1) (b), shall be chosen as follows:

7.30(4)(b)1. 1. In cities where there is a board of election commissioners, the aldermanic district committeemen or committeewomen under s. 8.17 of each of the 2 dominant recognized political parties shall submit a certified list no later than November 30 of each odd-numbered year containing the names of at least as many nominees as there are inspectors from that party for each of the voting wards in the aldermanic district. For inspectors serving under s. 7.52 (1) (b), the aldermanic district committeemen and committeewomen under s. 8.17 of the 2 dominant recognized political parties shall jointly submit a certified list of nominees containing at least twice as many nominees as there are inspectors from that party who are to be appointed under s. 7.52 (1) (b). The chairperson may designate any individual whose name is submitted as a first choice nominee. The board of election commissioners shall appoint, no later than December 31 of odd-numbered years, at least 5 inspectors for each ward. The board of election commissioners shall appoint all first choice nominees for so long as positions are available, unless nonappointment is authorized under par. (e), and shall appoint other individuals in its discretion. The board of election commissioners may designate such alternates as it deems advisable.

7.30(4)(b)2. 2.

7.30(4)(b)2.a.a. In municipalities other than cities and villages located in counties having a population of more than 500,000, the committees organized under s. 8.17 from each of the 2 dominant parties under sub. (2) shall submit a list containing at least as many names as there are needed appointees from that party. The list shall be submitted by the chairperson of each of the 2 committees to the mayor, president, or chairperson of the municipality. If committees are organized in subdivisions of a city, the list shall be submitted through the chairperson of the city committee. If there is no municipal committee, the list shall be submitted by the chairperson of the county or legislative district committee. Except as provided in par. (c), only those persons submitted by the chairperson of each committee under s. 8.17 may act as election officials. The chairperson may designate any individual whose name is submitted as a first choice nominee. The list shall contain the signature of the chairperson and secretary of the submitting committee.

7.30(4)(b)2.b. b. In cities or villages located in counties having a population of more than 500,000, other than cities where there is a board of election commissioners, the aldermanic district or village committeeman or committeewoman for the ward or wards where each polling place is located, if there is one, or for inspectors serving under s. 7.52 (1) (b), the committeemen and committeewomen for the municipality acting jointly, shall submit a list containing at least as many names as there are needed appointees for inspector positions from the party represented by the committeeman or committeewoman or by the committeemen and committeewomen acting jointly. For appointments of inspectors in cities and villages where there is no aldermanic district or village committeeman or committeewoman, nominations shall proceed in the same manner as in municipalities located in counties having a population of 500,000 or less. The list shall be submitted to the mayor or president. Except as provided in par. (c), only those persons whose names are submitted as provided in this paragraph may act as election officials. The committeeman or committeewoman may designate any individual whose name is submitted as a first choice nominee. The list shall contain the signature of the aldermanic district or village committeeman or committeewoman or the chairperson of the appropriate committee.

7.30(4)(b)2.c. c. Upon submission of each nominee's name, the governing body shall appoint each first choice nominee for so long as positions are available, unless nonappointment is authorized under par. (e), and shall appoint other nominees in its discretion. If any nominee is not appointed, the mayor, president, or chairperson of the municipality shall immediately nominate another person from the appropriate lists submitted and continue until the necessary number of election officials from each party is achieved at that meeting.

7.30(4)(c) (c) Except with respect to inspectors who are appointed under sub. (1) (b), for so long as nominees are made available by the political parties under this section, appointments may be made only from the lists of submitted nominees. If the lists are not submitted by November 30 of the year in which appointments are to be made, the board of election commissioners shall appoint, or the mayor, president or chairperson of a municipality shall nominate qualified persons whose names have not been submitted. If an insufficient number of nominees appears on the lists as of November 30, the board of election commissioners shall similarly appoint, or the mayor, president or chairperson shall similarly nominate sufficient individuals to fill the remaining vacancies. In addition, the mayor, president, or board chairperson of the municipality shall similarly nominate qualified persons to serve in the inspector positions authorized under sub. (1) (b). Any appointment which is made due to the lack of availability of names submitted under par. (b) may be made without regard to party affiliation.

7.30(4)(d) (d) A party committee or aldermanic district or village committeeman or committeewoman under s. 8.17 may submit additional names for inclusion in its list of nominations under this section at any time for the purpose of filling vacancies that occur during a term of office. However, an appointment need at no time be delayed because of the lack of availability of party nominees.

7.30(4)(e) (e) If an appointing authority believes that, for good cause, it should not appoint an individual whose name is submitted as a first choice nominee under par. (b), it may request the board to authorize nonappointment. The board may permit nonappointment of an individual for cause demonstrated by an appointing authority.

7.30(5) (5) Oath of office. Within 5 days after appointment of the election officials the municipal clerk shall give each appointee notice. The appointees shall file the official oath with the municipal clerk within 10 days after the mailing of the notice. Appointees to fill vacancies or any other election official who has not filed the oath, before receiving any ballots, shall sign the oath and return it to the municipal clerk. An inspector, after taking the oath, may administer any oath required to conduct an election.

7.30(6) (6) Office tenure.

7.30(6)(a)(a) Except as provided in par. (am), the appointed election officials shall hold office for 2 years and until their successors are appointed and qualified. They shall serve at every election held in their ward during their term of office.

7.30(6)(am) (am) A pupil appointed as an inspector under sub. (2) (am) shall serve as an inspector only for the election for which he or she is appointed. Nothing in this paragraph shall be construed to limit the number of times a pupil may be appointed as an inspector.

7.30(6)(b) (b) Prior to the first election following the appointment of the inspectors, the municipal clerk shall appoint one of the inspectors at each polling place, other than an inspector who is appointed under sub. (1) (b), to serve as chief inspector. No person may serve as chief inspector at any election who is not certified by the board under s. 7.31 at the time of the election. The chief inspector shall hold the position for the remainder of the term unless the inspector is removed by the clerk or the inspector ceases to be certified under s. 7.31, except that whenever wards are combined or separated under s. 5.15 (6) (b), the municipal clerk shall appoint another inspector who is certified under s. 7.31 to serve as chief inspector at each polling place designated under s. 5.15 (6) (b). If a vacancy occurs in the position of chief inspector at any polling place, the municipal clerk shall appoint one of the other inspectors who is certified under s. 7.31 to fill the vacancy.

7.30(6)(c) (c) If any election official appointed under this section lacks the qualifications set forth in this section, fails to attend training sessions required under s. 7.15 (1) (e) unless excused therefrom, is guilty of neglecting his or her official duties or commits official misconduct, the municipal clerk or board of election commissioners shall summarily remove the official from office and the vacancy shall be filled under sub. (2) (b).

7.30 History History: 1971 c. 242; 1971 c. 304 s. 29 (1), (2); 1971 c. 336; 1973 c. 280, 334; 1975 c. 93, 101; 1977 c. 394, 427, 447; 1979 c. 89, 260, 355; 1983 a. 183, 484, 538; 1985 a. 131 s. 3; 1985 a. 304, 332; 1987 a. 391; 1989 a. 192, 359; 1995 a. 16 s. 2; 1997 a. 127; 1999 a. 182; 2001 a. 16, 109; 2005 a. 27, 149, 451; 2007 a. 96; 2009 a. 302; 2011 a. 260 s. 81.



7.31 Training and certification of chief inspectors.

7.31  Training and certification of chief inspectors.

7.31(1)(1) The board shall, by rule, prescribe requirements for certification of individuals to serve as chief inspectors. The requirements shall include a requirement to attend at least one training session held under sub. (5) before beginning service. The requirements shall not include taking an examination.

7.31(2) (2) No individual may serve as a chief inspector at a polling place in an election unless the individual is certified by the board to hold that office on the date of the election at which the individual serves.

7.31(3) (3) The board shall, upon application, issue certificates to qualified individuals who meet the requirements to be certified as chief inspectors. Each certificate shall carry an expiration date.

7.31(4) (4) The board shall require each individual to whom a certificate is issued under this section to meet requirements to maintain that certification. The requirements shall include a requirement to attend at least one training session held under sub. (5) every 2 years. The board shall renew the certificate of any individual who requests renewal and who meets the requirements prescribed under this subsection.

7.31(5) (5) The board shall conduct regular training programs to ensure that individuals who are certified by the board under this section are knowledgeable concerning their authority and responsibilities. The board shall pay all costs required to conduct the training programs from the appropriation under s. 20.511 (1) (bm).

7.31 History History: 2001 a. 16, 104; 2003 a. 143; 2005 a. 451; 2007 a. 1.



7.315 Training of other election officials.

7.315  Training of other election officials.

7.315(1) (1)

7.315(1)(a)(a) The board shall, by rule, prescribe the contents of the training that municipal clerks must provide to inspectors, other than chief inspectors, to special voting deputies appointed under s. 6.875, and to special registration deputies appointed under ss. 6.26 and 6.55 (6).

7.315(1)(b) (b)

7.315(1)(b)1.1. Each inspector other than a chief inspector and each special voting deputy appointed under s. 6.875 and special registration deputy appointed under s. 6.26 or 6.55 (6) shall view or attend at least one training program every 2 years. Except as provided in subd. 2., no individual may serve as an inspector, other than a chief inspector, as a special voting deputy under s. 6.875, or as a special registration deputy under s. 6.26 or 6.55 (6) at any election unless the individual has completed training for that election provided by the municipal clerk pursuant to rules promulgated under par. (a) within 2 years of the date of the election.

7.315(1)(b)2. 2. Only when an individual who has received training under subd. 1. is unavailable to perform his or her election duties due to sickness, injury, or other unforeseen occurrence may an individual who has not received training under subd. 1. be appointed to serve as an inspector, other than chief inspector, or a special voting deputy or special registration deputy. The appointment of an individual to serve under this subdivision shall be for a specific election and no individual may be appointed under this subdivision more than one time in a 2-year period.

7.315(2) (2) The board shall, by rule, prescribe requirements for, and the content of, training required of municipal clerks under s. 7.15 (1m). The board may provide such training directly or arrange for such training to be provided by other organizations. The rules shall provide a method for notifying the relevant municipal governing body if a municipal clerk fails to attend required training.

7.315(3) (3) The board may produce and periodically reissue as necessary a video program for the purpose of training election officials, including special voting deputies and special registration deputies. The board shall make any such program available for viewing electronically through an Internet-based system.

7.315 History History: 2005 a. 451.



7.32 Change of election official numbers.

7.32  Change of election official numbers. Notwithstanding s. 7.30 (1) (a), the governing body or board of election commissioners of any municipality may by resolution reduce the number of election officials and modify or rescind any similar previous action. No such action may reduce the number of officials at a polling place to less than 3.

7.32 History History: 1977 c. 427; 1979 c. 260 s. 46; Stats. 1979 s. 7.32; 1983 a. 484; 1985 a. 304; 2005 a. 451.



7.33 Service as an election official.

7.33  Service as an election official.

7.33(1) (1) In this section:

7.33(1)(a) (a) "Employee" has the meaning given under s. 101.01 (3).

7.33(1)(b) (b) "Employer" has the meaning given under s. 101.01 (4).

7.33(1)(c) (c) "State agency" has the meaning given under s. 20.001 (1) and includes an authority created under subch. II of ch. 114 or ch. 231, 232, 233, 234, or 237.

7.33(2) (2) Service as an election official under this chapter shall be mandatory upon all individuals appointed, during the full 2-year term, after which they shall be exempt from further service as an election official, under this chapter, until 3 terms of 2 years each have elapsed. Municipal clerks may grant exemptions from service at any time.

7.33(3) (3) Every employer shall grant to each employee who is appointed to serve as an election official under s. 7.30 a leave of absence for the entire 24-hour period of each election day in which the official serves in his or her official capacity. An employee who serves as an election official shall provide his or her employer with at least 7 days' notice of application for a leave. The municipal clerk shall verify appointments upon request of any employer.

7.33(4) (4) Except as otherwise provided in this subsection, each local governmental unit, as defined in s. 16.97 (7), may, and each state agency shall, upon proper application under sub. (3), permit each of its employees to serve as an election official under s. 7.30 without loss of fringe benefits or seniority privileges earned for scheduled working hours during the period specified in sub. (3), without loss of pay for scheduled working hours during the period specified in sub. (3) except as provided in sub. (5), and without any other penalty. For employees who are included in a collective bargaining unit for which a representative is recognized or certified under subch. V of ch. 111, this subsection shall apply unless otherwise provided in a collective bargaining agreement.

7.33(5) (5) Any employee of a local governmental unit, as defined in s. 16.97 (7), or state agency who obtains a paid leave of absence under sub. (4) in order to serve as an election official under s. 7.30 shall certify in writing to the head of the local governmental unit or state agency by which he or she is employed the amount of compensation that the employee receives for such service. Upon receipt of the certification, the head of the local governmental unit or state agency shall deduct that amount from the employee's pay earned for scheduled working hours during the period specified in sub. (2) when the employee is on a paid leave of absence.

7.33(6) (6) Each employer other than a state agency shall, upon proper application under sub. (3), permit each of its employees to serve as an election official under s. 7.30 without loss of fringe benefits or seniority privileges earned for scheduled working hours during the period specified in sub. (3), and shall not impose any other penalty upon an employee who serves as an election official, except the employer need not pay wages to an employee for time not worked while the employee is serving as an election official.

7.33 History History: 1977 c. 398; 1979 c. 260 s. 44; Stats. 1979 s. 7.33; 1987 a. 111; 1987 a. 391 ss. 37m, 41g, 41r; 1989 a. 56 s. 259; 1995 a. 27; 2001 a. 16, 104, 109; 2003 a. 33; 2005 a. 335, 451; 2009 a. 28; 2011 a. 10.



7.36 Chief inspector's duties.

7.36  Chief inspector's duties. Subject to the supervision of the municipal clerk or executive director of the board of election commissioners, the chief inspector shall direct the conduct of activities assigned to the inspectors at the polling place. The chief inspector shall refer any question as to the proper procedure to be employed in carrying out the inspectors' duties to the municipal clerk or executive director.

7.36 History History: 1985 a. 304.



7.37 Inspectors' duties.

7.37  Inspectors' duties.

7.37(1)(1)  Adjourn to another location. Whenever it becomes impossible or inconvenient to hold an election at the designated location, the inspectors, after assembling at or as near the designated polling place as practicable and before receiving any votes, may adjourn to the nearest convenient place for holding the election. The inspectors shall make a proclamation of the move and a law enforcement officer or other proper person designated by the municipal clerk shall be stationed at or as near as possible to the place where the adjournment was made, to notify all electors of the place to which the election adjourned. At the new location the inspectors shall immediately proceed with the election.

7.37(2) (2) Preserve order. The inspectors shall possess full authority to maintain order and to enforce obedience to their lawful commands during the election and the canvass of the votes. They shall permit only one person in a voting booth at a time and shall prevent any person from taking notice of how another person has voted, except when assistance is given under s. 6.82. They shall enforce s. 5.35 (5) and prevent electioneering and distribution of election-related material from taking place in violation of ss. 12.03 and 12.035. If any person refuses to obey the lawful commands of an inspector, or is disorderly in the presence or hearing of the inspectors, interrupts or disturbs the proceedings, they may order any law enforcement officer to remove the person from the voting area or to take the person into custody.

7.37(3) (3) Check ballot boxes. Immediately before the proclamation that the polls are open the election inspectors shall open each ballot box in the presence of the people assembled there, turn the boxes upside down so as to empty them of everything that may be inside and then lock them. The ballot boxes shall remain locked and shall not be reopened until the polls close for the purpose of counting the ballots therein.

7.37(4) (4) Balloting procedure. At polling places which utilize paper ballots or electronic voting systems in which ballots are distributed to electors, 2 inspectors shall be assigned to take charge of the official ballots. They shall write their initials on the back of each ballot and deliver to each elector as he or she enters the voting booth one ballot properly endorsed by each of them. Where paper ballots are used, the inspectors shall fold each ballot in the proper manner to be deposited before delivering it to the elector. If asked, inspectors may instruct any elector as to the proper manner of marking the ballot, but they may not give advice, suggestions, express any preferences or make any requests as to the person for whom, the question on which or the ballot on which the elector shall vote.

7.37(5) (5) Improper conduct. Any election official who intentionally fails to properly endorse a ballot or who intentionally gives an elector a ballot not properly endorsed shall be removed as an election official.

7.37(6) (6) Attach stickers. Whenever a vacancy occurs in a nomination after the ballots have been printed and stickers are provided under s. 7.38 or 8.35 (2), the inspectors shall, at the direction of the municipal clerk, properly apply the stickers to the official ballots before endorsement.

7.37(7) (7) Poll lists. Two inspectors shall be assigned to have charge of the poll lists at each election.

7.37(8) (8) Electronic voting systems. Prior to the opening of the polling place, wherever electronic voting systems employing voting devices are used, the inspectors shall place the voting devices in position for voting and examine them to see that they are in proper working order.

7.37(9) (9) Posting sample ballots. Two sample ballots sent by the municipal clerk shall be posted by the inspectors near the entrance to the polling place for public inspection throughout the day.

7.37(10) (10) Challenged electors. If any person is challenged for cause, the inspectors shall proceed under ss. 6.92 and 6.925 and with the aid of other provisions of ch. 6 as appear applicable, shall resolve the challenge.

7.37(11) (11) Spoiled ballots. Any spoiled ballot returned to an inspector under s. 6.80 (2) (c) shall be immediately destroyed by one of the inspectors.

7.37(12) (12) Canvassers. The election inspectors shall constitute the board of canvassers of their polling place and in that capacity shall perform the duties under s. 7.51, except as otherwise designated by the municipal clerk under ss. 5.85 and 5.86.

7.37(13) (13) Closing of polls. For each polling place, the municipal clerk shall designate an official of the municipality who shall position himself or herself at the end of the line of individuals waiting to vote, if any, at the time that the polls officially close. The official may be an inspector or special registration deputy appointed under s. 6.55 (6) who serves at that polling place, an employee of the municipal clerk or a police officer. Only individuals in line ahead of the official shall be permitted to vote under s. 6.78 (4).

7.37 History History: 1971 c. 304 s. 29 (2); 1975 c. 85; 1977 c. 427; 1979 c. 260, 311, 355; 1981 c. 391; 1983 a. 484 ss. 68, 69, 71 to 73, 172 (3); 1985 a. 304; 1989 a. 192; 1999 a. 182; 2001 a. 16; 2003 a. 265; 2005 a. 451; 2009 a. 180.

7.37 Annotation The requirement under sub. (4) that each ballot be initialed by 2 inspectors is directory, not mandatory, when the number of votes is equal to the number of electors. Roth v. LaFarge School District Board of Canvassers, 2001 WI App 221, 247 Wis. 2d 708, 634 N.W.2d 882, 01-0160.



7.38 Vacancies after nomination.

7.38  Vacancies after nomination.

7.38(1) (1) Except as provided in sub. (4), after the death of a candidate nominated for a partisan office, either in a primary or when no primary is required under s. 8.50 (3) (b), the vacancy may be filled by the candidate's political party. In the case of county offices, the vacancy shall be filled by the chairperson of the county committee. If no county committee exists, the vacancy shall be filled by the chairperson of the state committee. For other offices, the vacancy shall be filled by the chairperson of the state committee. The appropriate chairperson shall file with the official or agency with whom nomination papers are filed for the office a certificate signed, certified and sworn to the same as an original nomination paper. The certificate shall state the cause of the vacancy, the name of the new nominee and the office for which the nomination is made. A political party may not nominate a candidate for an office for which no person representing that party has filed nomination papers and a declaration of candidacy.

7.38(2) (2) The certificate shall be filed within 4 days of the date of notification of the vacancy and shall have the same effect as original nomination papers.

7.38(3) (3) If the vacancy occurs after ballots have been printed in any county or municipality, the chairperson of the committee filling the vacancy shall supply the municipal clerk with stickers containing the name of the new nominee only. The stickers may be no larger than the space provided on the ballot for the original candidate's name and office.

7.38(4) (4) There can be no vacancy in nomination prior to a party primary, except when no primary is required under s. 8.50 (3) (b).

7.38(5) (5) In the event of failure to file the name of a current state chairperson, as required under s. 8.17 (12), the board may not recognize the state committee for the purpose of filling vacancies under sub. (1).

7.38 History History: 1971 c. 304 s. 29 (2); 1973 c. 334; 1975 c. 93, 200; 1977 c. 340, 427; 1979 c. 311; 1983 a. 484; 1985 a. 304; 1987 a. 391; 1993 a. 184; 1999 a. 182.



7.40 Sample ballots.

7.40  Sample ballots. Any individual, committee or candidate, at their own expense, subject to limitations upon contributions and disbursements under ch. 11, may print a supply of sample ballots, provided they bear on their face the information required by s. 11.30 (2) and they contain all the names shown on the official ballot.

7.40 History History: 1987 a. 391 s. 46m.



7.41 Public's right to access.

7.41  Public's right to access.

7.41(1) (1) Any member of the public may be present at any polling place, in the office of any municipal clerk whose office is located in a public building on any day that absentee ballots may be cast in that office, or at an alternate site under s. 6.855 on any day that absentee ballots may be cast at that site for the purpose of observation of an election and the absentee ballot voting process, except a candidate whose name appears on the ballot at the polling place or on an absentee ballot to be cast at the clerk's office or alternate site at that election. The chief inspector or municipal clerk may reasonably limit the number of persons representing the same organization who are permitted to observe under this subsection at the same time.

7.41(2) (2) The chief inspector or municipal clerk may restrict the location of any individual exercising the right under sub. (1) to certain areas within a polling place, the clerk's office, or alternate site under s. 6.855. The chief inspector or municipal clerk shall clearly designate such an area as an observation area. Designated observation areas shall be so positioned to permit any authorized individual to readily observe all public aspects of the voting process.

7.41(3) (3) The chief inspector or municipal clerk may order the removal of any individual exercising the right under sub. (1) if that individual commits an overt act which:

7.41(3)(a) (a) Disrupts the operation of the polling place, clerk's office, or alternate site under s. 6.855; or

7.41(3)(b) (b) Violates s. 12.03 (2) or 12.035.

7.41(4) (4) No individual exercising the right under sub. (1) may view the confidential portion of a registration list maintained under s. 6.36 (4) or a poll list maintained under s. 6.79 (6). However, the inspectors or municipal clerk shall disclose to such an individual, upon request, the existence of such a list, the number of electors whose names appear on the list, and the number of those electors who have voted at any point in the proceedings. No such individual may view the certificate of an absent elector who obtains a confidential listing under s. 6.47 (2).

7.41(5) (5) The board may promulgate rules that are consistent with the requirements of sub. (2) regarding the proper conduct of individuals exercising the right under sub. (1), including the interaction of those individuals with inspectors and other election officials.

7.41 History History: 1989 a. 192; 1999 a. 49; 1999 a. 150 s. 672; 1999 a. 182; 2001 a. 39, 109; 2005 a. 451.



7.50 Elector intent.

7.50  Elector intent.

7.50(1)(1)  Requirements and restrictions.

7.50(1)(a)(a) Except as provided in s. 7.15 (6), only ballots provided by the person authorized to have them printed shall be cast and counted in any election.

7.50(1)(b) (b) When an elector casts more votes for any office or measure than he or she is entitled to cast at an election, all the elector's votes for that office or measure are invalid and the elector is deemed to have voted for none of them, except as provided in par. (c) and sub. (2) (d). If an elector casts less votes for any office or measure than he or she is entitled to cast at an election, all votes cast by the elector shall be counted but no vote shall be counted more than once.

7.50(1)(c) (c) If an elector casts more than one vote for the same candidate for the same office, the first vote is valid and the remaining votes are invalid.

7.50(1)(d) (d) Whenever an electronic voting system is used at a polling place in a partisan primary, and the same ballot is utilized to cast votes for candidates of more than one recognized political party or candidates of a party and independent candidates, if an elector designates a preference for a party or for independent candidates, only votes cast within that preference category may be counted. If an elector does not designate a preference and makes a mark or affixes a sticker opposite candidates of more than one recognized political party or opposite a candidate in the independent candidates' column and a candidate of a recognized political party, no votes cast by the elector for any candidate for partisan office are valid. Votes for other candidates and votes on ballot questions, if any, shall be counted if otherwise valid.

7.50(2) (2) Ascertainment of intent. All ballots cast at an election which bear the initials of 2 inspectors shall be counted for the person or referendum question for whom or for which they were intended, so far as the electors' intent can be ascertained from the ballots notwithstanding informality or failure to fully comply with other provisions of chs. 5 to 12. To determine intent:

7.50(2)(b) (b) A ballot cast without any marks or stickers may not be counted. A ballot without a mark at the top of a party column may be counted only for persons for whom marks are applicable.

7.50(2)(c) (c) If an elector marks a ballot with a cross (✘), or any other marks, as |, A, V, O, /, ✓, +, within the square to the right of a candidate's name, or any place within the space in which the name appears, indicating an intent to vote for that candidate, it is a vote for the candidate whose name it is opposite.

7.50(2)(cm) (cm) Any apparent erasure of a mark next to the name of a candidate may not be counted as a vote for that candidate if the elector makes another mark next to the name of one or more different candidates for the same office and counting of the mark would result in an excess number of votes cast for the office.

7.50(2)(d) (d) If an elector writes a person's name in the proper space for write-in candidates for an office, it is a vote for the person written in for the office indicated, regardless of whether the elector strikes the names appearing in the same column for the same office, or places a mark by the same or any other name for the same office, or omits placing a mark to the right of the name written in. If an elector is permitted to vote for more than one candidate for the same office in an election and casts one or more write-in votes which, when added to the votes cast for candidates whose names appear on the ballot, exceed the number of votes authorized to be cast for the office, the write-in votes shall be counted and the votes for candidates whose names appear on the ballot may not be counted, unless there are more write-in votes than votes authorized to be cast, in which case no votes may be counted for the office.

7.50(2)(e) (e) No write-in vote shall be regarded as defective due to misspelling a candidate's name, or by abbreviation, addition, omission or use of a wrong initial in the name. Every vote shall be counted for the candidate for whom it was intended, if the elector's intent can be ascertained from the ballot itself.

7.50(2)(f) (f) If a sticker applied to the ballot lists a candidate's name and the office which the candidate seeks, it is a vote for the name appearing on the sticker even if the sticker does not contain a box or the elector omits the cross to the right of the name, or makes a cross in another column for a candidate for the same office. If a sticker is pasted over the name of any candidate printed on the ballot, it is a vote for the candidate shown on the sticker but no vote may be counted for the candidate over which the sticker is pasted. Only stickers appearing on the face of the ballot may be counted.

7.50(2)(g) (g) In partisan primaries, if an elector writes in the name of an individual on a ballot other than the one on which that individual's name is shown as a candidate, the write-in vote may not be counted.

7.50(2)(h) (h) In the general election or a partisan special election, a write-in vote may not be counted for any candidate if the candidate's name appears on the official ballot, except a write-in vote cast for the same office under which the candidate's name appears if no other similar name appears on the ballot for any office.

7.50(2)(hm) (hm) In a nonpartisan primary or election using voting machines if an elector is permitted to vote for more than one candidate for the same office, a write-in vote may not be counted if the vote is cast for a candidate whose name appears on the ballot for that office.

7.50(2)(i) (i) The failure by an elector to write in the name of a candidate for the office of vice president of the United States on the general election ballot does not invalidate the elector's vote for any candidate whose name is written in for the office of president of the United States. The failure of an elector to write in the name of a candidate for the office of president of the United States on the general election ballot invalidates the elector's vote for any candidate whose name is written in for the office of vice president of the United States. The failure of an elector to write in the name of a candidate for the office of governor or lieutenant governor on the general election ballot does not invalidate the elector's vote for any candidate whose name is written in for the office of governor or lieutenant governor alone.

7.50(2)(im) (im) If an elector votes for an independent candidate for the office of governor or lieutenant governor but does not vote for any candidate as a running mate of that candidate for the office of lieutenant governor or governor, the vote cast by the elector shall be recorded as a vote cast for both offices and shall not be cumulated with a vote cast by any other elector for the same candidate for the same office jointly with any vote cast for a running mate of that candidate. If an elector votes for independent candidates for the offices of governor and lieutenant governor, the vote cast by the elector shall not be cumulated with a vote cast by any other elector for one but not both of the candidates for whom the elector casts his or her vote.

7.50(2)(j) (j) If an elector writes in or pastes a sticker in the position for an office, it is a vote for that office, even if the elector writes in or the sticker indicates the name of a different office.

7.50 History History: 1977 c. 107, 272, 427; 1979 c. 89, 311, 328; 1981 c. 377 ss. 20, 22; 1981 c. 391; 1983 a. 183; 1983 a. 484 ss. 75, 172 (3); 1985 a. 304; 1987 a. 391; 1989 a. 192, 359; 1991 a. 316; 1999 a. 6; 2001 a. 16; 2011 a. 23.

7.50 Annotation A board of canvassers may use its discretion and make findings only when the standards of a statute do not apply. Sub. (2) (c) minimizes a board's discretion. When there is a qualifying mark in a qualifying place on the ballot the vote should be counted. Roth v. LaFarge School District, 2004 WI 6, 268 Wis. 2d 335, 677 N.W.2d 599, 02-0542.



7.51 Local board of canvassers.

7.51  Local board of canvassers.

7.51(1) (1)  Canvass procedure. Immediately after the polls close the inspectors except any inspector appointed under s. 7.30 (1) (b) shall proceed to canvass publicly all votes received at the polling place. In any municipality where an electronic voting system is used, the municipal governing body or board of election commissioners may provide or authorize the municipal clerk or executive director of the board of election commissioners to provide for the adjournment of the canvass to one or more central counting locations for specified polling places in the manner prescribed in subch. III of ch. 5. No central counting location may be used to count votes at a polling place where an electronic voting system is not employed. The canvass, whether conducted at the polling place or at a central counting location, shall continue without adjournment until the canvass of all ballots cast and received on or before election day is completed and the return statement is made or, in municipalities where absentee ballots are canvassed under s. 7.52, until the canvass of all absentee ballots cast and received on or before election day is completed and the return statement for those ballots is made. The inspectors shall not permit access to the name of any elector who has obtained a confidential listing under s. 6.47 (2) during the canvass, except as authorized in s. 6.47 (8).

7.51(2) (2) Tallying.

7.51(2)(a)(a) The inspectors shall first compare the poll lists, correcting any mistakes until the poll lists agree. The chief inspector and the inspectors who are responsible for recording electors under s. 6.79 shall verify the correctness of the poll lists after the polls close by each signing their name thereto. Where ballots are distributed to electors, the inspectors shall then open the ballot box and remove and count the number of ballots therein without examination except as is necessary to ascertain that each is a single ballot. If 2 or more ballots are folded together so as to appear as a single ballot, the inspectors shall lay them aside until the count is completed; and if, after a comparison of the count and the appearance of the ballots it appears to a majority of the inspectors that the ballots folded together were voted by the same person they may not be counted but the inspectors shall mark them as to the reason for removal, set them aside and carefully preserve them. The inspectors shall then proceed under par. (b).

7.51(2)(b) (b) When during the counting of the ballots cast at an election a majority of the inspectors find that a ballot is so defective that they cannot determine with reasonable certainty for whom it was cast, they shall so mark the ballot and preserve it. The inspectors shall not count the vote cast on the ballot for any office for which they determine the ballot to be defective.

7.51(2)(c) (c) Whenever the number of ballots exceeds the number of voting electors as indicated on the poll list, the inspectors shall place all ballots face up to check for blank ballots. In this paragraph, "blank ballot" means a ballot on which no votes are cast for any office or question. The inspectors shall mark, lay aside and preserve any blank ballots. Except in municipalities where absentee ballots are canvassed under s. 7.52, if the number of ballots still exceeds the number of voting electors, the inspectors shall place all ballots face down and proceed to check for the initials. The inspectors shall mark, lay aside and preserve any ballot not bearing the initials of 2 inspectors or any absentee ballot not bearing the initials of the municipal clerk. During the count the inspectors shall count those ballots cast by challenged electors the same as the other ballots.

7.51(2)(d) (d) The inspectors shall keep a written statement, in duplicate, of the number of ballots set aside and the number of defective ballots and challenged ballots. The statement shall contain a record of the reasons for setting aside each ballot and the reasons why each defective or challenged ballot is defective or challenged. The inspectors shall certify that the statement is correct, sign it, and attach it to the tally sheets.

7.51(2)(e) (e) Except in municipalities where absentee ballots are canvassed under s. 7.52, if after any ballots have been laid aside, the number of ballots still exceeds the total number of electors recorded on the poll list, the inspectors shall separate the absentee ballots from the other ballots. If there is an excess number of absentee ballots, the inspectors shall place the absentee ballots in the ballot box and one of the inspectors shall publicly and without examination draw therefrom by chance the number of ballots equal to the excess number of absentee ballots. If there is an excess number of nonabsentee ballots, the inspectors shall place those ballots in the ballot box and one of the inspectors shall publicly and without examination draw therefrom by chance the number of ballots equal to the excess number of those ballots. All ballots so removed may not be counted but shall be specially marked as having been removed by the inspectors on original canvass due to an excess number of ballots, set aside and preserved. When the number of ballots and total shown on the poll list agree, the inspectors shall return all ballots to be counted to the ballot box and shall turn the ballot box in such manner as to thoroughly mix the ballots. The inspectors shall then open, count and record the number of votes. When the ballots are counted, the inspectors shall separate them into piles for ballots similarly voted. Objections may be made to placement of ballots in the piles at the time the separation is made.

7.51(2)(f) (f) If corrected ballots are distributed under s. 5.72 (3) or 7.10 (3), only the votes cast on the corrected ballots may be counted for any office or referendum in which the original ballots differ from the corrected ballots.

7.51(2)(g) (g) Immediately after the polls close, where voting machines are used, the inspectors shall open the registering or recording compartments or remove the record of the votes cast and shall canvass, record, announce and return on the tally sheets and certificates furnished. In recording the votes registered on any counter which, before the opening of the polls, did not register 000, the inspectors shall upon the return sheets subtract the number registered before the polls opened from the number registered when the polls closed. The difference between the 2 numbers is the correct vote for the candidate whose name was represented by the counter, except if the number registered on the counter when the polls closed is smaller than the number registered thereon when the polls opened, the number 1,000 shall be added to the number registered when the polls closed, before the subtraction is made.

7.51(2)(h) (h) Where a voting machine is used which produces a written record of the total votes cast for each candidate or referendum, the written record shall be presumed correct without reference to the total shown on the recorder in making its original statement, unless an error in the record is clearly apparent or unless a candidate at the election, or in the canvass of a referendum an elector who voted at the referendum, requests that the machine be viewed.

7.51(3) (3) Securing the ballots.

7.51(3)(a)(a) The inspectors shall place together all ballots counted by them which relate to any national, state or county office or any state, county or technical college district referendum and secure them together so that they cannot be untied or tampered with without breaking the seal. The secured ballots together with any ballots marked "Defective" shall then be secured by the inspectors in the ballot container in such a manner that the container cannot be opened without breaking the seals or locks, or destroying the container. The inspectors shall place the ballots cast under s. 6.97 in a separate, securely sealed carrier envelope which is clearly marked "Section 6.97 ballots". The chief inspector and 2 other inspectors shall sign the carrier envelope. The carrier envelope shall not be placed in the ballot container. The inspectors shall then deliver the ballots to the municipal clerk in the ballot container and carrier envelope.

7.51(3)(b) (b) For ballots which relate only to municipal or school district offices or referenda, the inspectors, in lieu of par. (a), after counting the ballots shall return them to the proper ballot boxes, lock the boxes, paste paper over the slots, sign their names to the paper and deliver them and the keys therefor to the municipal or school district clerk. The clerk shall retain the ballots until destruction is authorized under s. 7.23.

7.51(3)(c) (c) Where voting machines are used, as soon as the count is complete and fully recorded, the inspectors shall seal, close and lock the machine, or remove the record so it cannot be voted on or tampered with. They shall then proceed to separately canvass and return any paper ballots voted under s. 5.40 (3) to (6). The inspectors shall count the challenged ballots the same as other ballots. Upon completion of the canvass, the inspectors shall return the paper ballots in a separate envelope marked "Paper Ballots". The inspectors shall place the record of write-in votes cast on the machines in an envelope marked "Write-In Votes". The inspectors shall return the paper ballots and write-in votes along with any printed voting record produced by the voting machines to the clerk under par. (a) or (b) or to the board of election commissioners. The inspectors shall place the envelopes and printed voting record in a properly sealed bag or container, indicating the ward or wards and county.

7.51(3)(d) (d) Except in municipalities where absentee ballots are canvassed under s. 7.52, all absentee certificate envelopes which have been opened shall be returned by the inspectors to the municipal clerk in a securely sealed carrier envelope which is clearly marked "used absentee certificate envelopes". The envelopes shall be signed by the chief inspector and 2 other inspectors. Except when the ballots are used in a municipal or school district election only, the municipal clerk shall transmit the used envelopes to the county clerk.

7.51(4) (4) Announce and report.

7.51(4)(a)(a) The tally sheets shall state the total number of votes cast for each office and for each individual receiving votes for that office, whether or not the individual's name appears on the ballot, and shall state the vote for and against each proposition voted on. Upon completion of the tally sheets, the inspectors shall immediately complete the inspectors' statement. The inspectors shall state the excess, if any, by which the number of ballots exceeds the number of electors voting as shown by the poll list and shall state the number of the last elector as shown by the poll lists. At least 3 inspectors, including the chief inspector and, unless election officials are appointed under s. 7.30 (4) (c) without regard to party affiliation, at least one inspector representing each political party, but not including any inspector appointed under s. 7.30 (1) (b), shall then certify to the correctness of the statement and tally sheets and sign their names. All other election officials assisting with the tally shall also certify to the correctness of the tally sheets. When the tally is complete, the inspectors shall publicly announce the results from the statement.

7.51(4)(b) (b) The chief inspector, or one of the inspectors appointed by him or her, immediately after the votes are tabulated or counted at each election, shall report the returns of the election to the municipal clerk or to the school district clerk for school district elections, except in 1st class cities. The clerk shall then make the returns public.

7.51(5) (5) Returns.

7.51(5)(a)(a)

7.51(5)(a)1.1. The inspectors shall make full and accurate return of the votes cast for each candidate and proposition on tally sheet forms provided by the municipal clerk for that purpose. Each tally sheet shall record the returns for each office or referendum by ward, unless combined returns are authorized in accordance with s. 5.15 (6) (b) in which case the tally sheet shall record the returns for each group of combined wards.

7.51(5)(a)2. 2. After recording the votes, the inspectors shall seal in a carrier envelope outside the ballot bag or container one tally sheet and one poll list for delivery to the county clerk, unless the election relates only to municipal or school district offices or referenda.

7.51(5)(a)3. 3. The inspectors shall also seal the inspectors' statement, inside a separate carrier envelope, and shall similarly seal in a separate carrier envelope one tally sheet and one poll list for delivery to the municipal clerk. For school district elections, except in 1st class cities, the inspectors shall seal one tally sheet and one poll list for delivery to the school district clerk.

7.51(5)(a)4. 4. The inspectors shall immediately deliver all ballots, statements, tally sheets, lists, and envelopes to the municipal clerk.

7.51(5)(a)5. 5. Upon receipt of the materials under subd. 4., the municipal clerk shall make sufficient copies of the inspectors' statement under sub. (4) (a) and seal one copy of the statement inside a carrier envelope together with the envelope containing any materials required to be delivered to the county clerk or the school district clerk. The municipal clerk shall retain the original inspectors' statement.

7.51(5)(b) (b) The municipal clerk shall deliver all ballots, statements, tally sheets, lists, and envelopes relating to a school district election to the school district clerk, excluding any absentee ballots that are received after the closing hour on election night and any provisional ballots, by 4 p.m. on the day following each such election and shall deliver to the school district clerk any amended statements, tally sheets, and lists for additional provisional and absentee ballots canvassed under s. 6.97 (4) or 7.515 (6) (b) no later than 4 p.m. on the Monday after the election. The municipal clerk shall deliver to the county clerk the ballots, statements, tally sheets, lists, and envelopes for his or her municipality relating to any county, technical college district, state, or national election no later than 4 p.m. on the day following each such election or, in municipalities where absentee ballots are canvassed under s. 7.52, by 4 p.m. on the 2nd day following each such election, and shall deliver to the county clerk any additional provisional and absentee ballots canvassed under s. 6.97 (4) or 7.515 (6) (b) together with amended statements, tally sheets, lists, and envelopes no later than 4 p.m. on the Monday after the election. The person delivering the returns shall be paid out of the municipal treasury. Each clerk shall retain ballots, statements, tally sheets, or envelopes received by the clerk until destruction is authorized under s. 7.23 (1).

7.51(6) (6) Electronic voting systems. The procedure for canvassing of votes cast at polling places utilizing an electronic voting system in which ballots are distributed to electors shall follow the procedure for canvassing paper ballots insofar as applicable, and the procedure for canvassing of votes cast at polling places utilizing an electronic voting machine shall follow the procedure for canvassing of mechanical voting machines insofar as applicable, except as otherwise provided in ss. 5.85 to 5.89.

7.51 History History: 1971 c. 304 s. 29 (2); 1977 c. 29; 1977 c. 394 s. 53; 1977 c. 427, 447; 1979 c. 260 ss. 36, 48; 1979 c. 311; 1981 c. 4, 391; 1983 a. 183, 442; 1983 a. 484 ss. 76, 77, 172 (3); 1983 a. 538; 1985 a. 120, 304; 1987 a. 391; 1989 a. 56, 192; 1993 a. 399; 1997 a. 127; 1999 a. 49, 182; 2001 a. 107, 109; 2003 a. 265; 2005 a. 451; 2007 a. 96; 2011 a. 75, 115.



7.515 Counting of certain absentee ballots received after election day.

7.515 Counting of certain absentee ballots received after election day.

7.515(2)(2) Each certificate envelope that is mailed to an absentee elector and each certificate envelope that is transmitted to a military or overseas elector under s. 6.87 (3) (d) under this section shall be clearly labeled as "Cast by an absentee elector under s. 7.515, Wis. Stats., and may be eligible to be counted after election day."

7.515(3) (3) A ballot that is cast by an absentee elector, that is received by mail from the U. S. postal service, and that is postmarked no later than election day shall be counted as provided in this section if it is received by a municipal clerk no later than 4 p.m. on the Friday after the election.

7.515(4) (4) For purposes of sub. (3), if a certificate envelope is not postmarked or has a postmark that is not legible to the board of canvassers, and the envelope was received by mail from the U.S. postal service in the manner and within the period prescribed in sub. (3), it is presumed that the envelope was placed in the mail on or before election day, unless established by a preponderance of the evidence to the contrary.

7.515(5) (5) No later than the closing hour of the polls on the day of each election, the municipal clerk of each municipality shall post at his or her office and on the Internet at a site announced by the clerk before the polls open, and shall make available to any person upon request, a statement of the number of absentee ballots that the clerk has mailed or transmitted to absentee electors under this section and that have not been returned to the polling places where the electors reside by the closing hour on election day. The posting shall not include the names or addresses of any absentee electors.

7.515(6) (6)

7.515(6)(a)(a) Whenever the municipal clerk of any municipality receives an absentee ballot cast by an absentee elector under this section and the ballot is not received in sufficient time for delivery to the polling place serving the residence of the elector on election day but is received within the time specified in sub. (3), the clerk shall promptly provide written notice to the board of canvassers of each municipality, special purpose district, and county that is responsible for canvassing the election of the number of such ballots that have been received by the clerk in each ward or election district.

7.515(6)(b) (b) Whenever a board of canvassers receives notification from a municipal clerk under par. (a), the board of canvassers shall meet no later than 9 a.m. on the Monday after the election. The board of canvassers shall proceed to open and record the names of the absentee electors whose ballots have been received. If the ballot cast by an absentee elector is otherwise valid, the board of canvassers shall count the ballot and adjust the statements, certifications, and determinations accordingly. If the municipal clerk transmits returns of the election to the county clerk, the municipal clerk shall transmit to the county clerk a copy of the amended returns together with all additional ballots and envelopes reviewed by the board of canvassers and with amended tally sheets.

7.515 History History: 2005 a. 451; 2011 a. 75 ss. 20, 22, 23, 25 to 27; Stats. 2011 s. 7.515; 2011 a. 115.



7.52 Canvassing of absentee ballots.

7.52  Canvassing of absentee ballots.

7.52(1) (1)

7.52(1)(a)(a) The governing body of any municipality may provide by ordinance that, in lieu of canvassing absentee ballots at polling places under s. 6.88, the municipal board of absentee ballot canvassers designated under s. 7.53 (2m) shall, at each election held in the municipality, canvass all absentee ballots received by the municipal clerk by 8 p.m. on election day. Prior to enacting an ordinance under this subsection, the municipal clerk or board of election commissioners of the municipality shall notify the board in writing of the proposed enactment and shall consult with the board concerning administration of this section. At every election held in the municipality following enactment of an ordinance under this subsection, the board of absentee ballot canvassers shall, any time after the opening of the polls and before 10 p.m. on election day, publicly convene to count the absentee ballots for the municipality. The municipal clerk shall give at least 48 hours' notice of any meeting under this subsection. Any member of the public has the same right of access to a meeting of the municipal board of absentee ballot canvassers under this subsection that the individual would have under s. 7.41 to observe the proceedings at a polling place. The board of absentee ballot canvassers may order the removal of any individual exercising the right to observe the proceedings if the individual disrupts the meeting.

7.52(1)(b) (b) A municipality that adopts the canvassing procedure under this section may appoint additional inspectors under s. 7.30 (2) (a) to assist the absentee ballot board of canvassers in canvassing absentee ballots under this section. In such case, an odd number of inspectors shall be appointed, and at no time may there be less than 3 inspectors who serve. Except as authorized in s. 7.30 (4) (c), all inspectors shall be affiliated with one of the 2 recognized political parties receiving the largest numbers of votes for president, or for governor in nonpresidential general election years, in the municipality. The party whose candidate received the largest number of votes in the municipality is entitled to one more inspector than the party whose candidate received the next largest number of votes in the municipality. Each inspector so appointed shall be a qualified elector of the municipality. The inspectors who are appointed under this paragraph shall serve under the direction and supervision of the board of absentee ballot canvassers.

7.52(1)(c) (c) In each municipality where absentee ballots are canvassed under this section, no later than the closing hour of the polls, the municipal clerk shall post at his or her office and on the Internet at a site announced by the clerk before the polls open, and shall make available to any person upon request, a statement of the number of absentee ballots that the clerk has mailed or transmitted to electors and that have been returned by the closing hour on election day. The posting shall not include the names or addresses of any electors.

7.52(2) (2) In counting the absentee ballots, the board of absentee ballot canvassers shall use 2 duplicate copies of a single poll list for the entire municipality prepared in accordance with s. 6.36 (2). Upon accepting each absentee ballot, the board of absentee ballot canvassers shall enter a poll list number on the poll list next to the name of the elector who voted the ballot, beginning with the number one. If the elector's name does not appear on the poll list, the board of absentee ballot canvassers shall enter the number on a separate list maintained under this subsection.

7.52(3) (3)

7.52(3)(a)(a) The board of absentee ballot canvassers shall first open the carrier envelope only, and, in such a manner that a member of the public, if he or she desired, could hear, announce the name of the absent elector or the identification serial number of the absent elector if the elector has a confidential listing under s. 6.47 (2). When the board of absentee ballot canvassers finds that the certification has been properly executed and the applicant is a qualified elector of the ward or election district, the board of absentee ballot canvassers shall enter an indication on the poll list next to the applicant's name indicating an absentee ballot is cast by the elector. The board of absentee ballot canvassers shall then open the envelope containing the ballot in a manner so as not to deface or destroy the certification thereon. The board of absentee ballot canvassers shall take out the ballot without unfolding it or permitting it to be unfolded or examined. Unless the ballot is cast under s. 6.95, the board of absentee ballot canvassers shall verify that the ballot has been endorsed by the issuing clerk. If the poll list indicates that proof of residence is required and no proof of residence is enclosed or the name or address on the document that is provided is not the same as the name and address shown on the poll list, the board of absentee ballot canvassers shall proceed as provided under s. 6.97 (2). The board of absentee ballot canvassers shall mark the poll list number of each elector who casts an absentee ballot on the back of the elector's ballot. The board of absentee ballot canvassers shall then deposit the ballot into the proper ballot box and enter the absent elector's name or poll list number after his or her name on the poll list.

7.52(3)(b) (b) When the board of absentee ballot canvassers finds that a certification is insufficient, that the applicant is not a qualified elector in the ward or election district, that the ballot envelope is open or has been opened and resealed, that the ballot envelope contains more than one ballot of any one kind, or that the certificate of a military or overseas elector who received an absentee ballot by facsimile transmission or electronic mail is missing, or if proof is submitted to the board of absentee ballot canvassers that an elector voting an absentee ballot has since died, the board of absentee ballot canvassers shall not count the ballot. Each member of the board of absentee ballot canvassers shall endorse every ballot not counted on the back as "rejected (giving the reason)." The board of absentee ballot canvassers shall reinsert each rejected ballot into the certificate envelope in which it was delivered and enclose the certificate envelopes and ballots, and securely seal the ballots and envelopes in an envelope marked for rejected absentee ballots. The board of absentee ballot canvassers shall endorse the envelope as "rejected ballots," with a statement of the ward or election district and date of the election, and each member of the board of absentee ballot canvassers shall sign the statement. The board of absentee ballot canvassers shall then return the envelope containing the ballots to the municipal clerk.

7.52(4) (4)

7.52(4)(a)(a) The board of absentee ballot canvassers shall then open the ballot box and remove and count the number of ballots therein without examination except as is necessary to ascertain that each is a single ballot. If 2 or more ballots are folded together so as to appear as a single ballot, the board of absentee ballot canvassers shall lay them aside until the count is completed; and if, after a comparison of the count and the appearance of the ballots it appears to the board of absentee ballot canvassers that the ballots folded together were voted by the same person they shall not be counted but the board of absentee ballot canvassers shall mark them as to the reason for removal, set them aside, and carefully preserve them. The board of absentee ballot canvassers shall then proceed under par. (b).

7.52(4)(b) (b) When during the counting of the ballots cast at an election the board of absentee ballot canvassers finds that a ballot is so defective that it cannot determine with reasonable certainty for whom it was cast, the board of absentee ballot canvassers shall so mark the ballot and preserve it. The board of absentee ballot canvassers shall not count the vote cast on the ballot for any office for which it determines the ballot to be defective.

7.52(4)(c) (c) Whenever the number of ballots exceeds the number of voting electors as indicated on the poll list, the board of absentee ballot canvassers shall place all ballots face up to check for blank ballots. In this paragraph, "blank ballot" means a ballot on which no votes are cast for any office or question. The board of absentee ballot canvassers shall mark, lay aside, and preserve any blank ballots. If the number of ballots still exceeds the number of voting electors, the board of absentee ballot canvassers shall place all ballots face down and proceed to check for the initials. The board of absentee ballot canvassers shall mark, lay aside, and preserve any ballot not bearing the initials of the municipal clerk. During the count, the board of absentee ballot canvassers shall count those ballots cast by challenged electors the same as the other ballots.

7.52(4)(d) (d) The board of absentee ballot canvassers shall keep a written statement, in duplicate, of the number of ballots set aside and the number of defective ballots and challenged ballots. The statement shall contain a record of the reasons for setting aside each ballot and the reasons why each defective or challenged ballot is defective or challenged. The board of absentee ballot canvassers shall certify that the statement is correct, sign it, and attach it to the tally sheets.

7.52(4)(e) (e) If, after any ballots have been set aside, the number of ballots still exceeds the total number of electors recorded on the poll list, the board of absentee ballot canvassers shall place the absentee ballots in the ballot box and one of the members shall publicly and without examination draw therefrom by chance the number of ballots equal to the excess number of ballots. All ballots so removed shall not be counted but shall be specially marked as having been removed by the board of absentee ballot canvassers on original canvass due to an excess number of ballots, set aside, and preserved. When the number of ballots and total shown on the poll list agree, the board of absentee ballot canvassers shall return all ballots to be counted to the ballot box and shall turn the ballot box in such manner as to thoroughly mix the ballots. The board of absentee ballot canvassers shall then open, count, and record the number of votes. When the ballots are counted, the board of absentee ballot canvassers shall separate them into piles for ballots similarly voted. Objections may be made to placement of ballots in the piles at the time the separation is made.

7.52(4)(f) (f) If corrected ballots under s. 5.06 (6) or 5.72 (3) are distributed under s. 7.10 (3), only the votes cast on the corrected ballots may be counted for any office or referendum in which the original ballots differ from the corrected ballots.

7.52(4)(g) (g) The board of absentee ballot canvassers shall place together all ballots counted by it that relate to any national, state, or county office or any state, county, or technical college district referendum and secure them together so they cannot be untied or tampered with without breaking the seal. The secured ballots, together with any ballots marked "Defective," shall then be secured by the board of absentee ballot canvassers in the ballot container in such a manner that the container cannot be opened without breaking the seals or locks, or destroying the container. The board of absentee ballot canvassers shall place the ballots cast under s. 6.97 in a separate, securely sealed carrier envelope which is clearly marked "Section 6.97 ballots." Each member of the board of absentee ballot canvassers shall sign the carrier envelope. The carrier envelope shall not be placed in the ballot container. The board of absentee ballot canvassers shall then deliver the ballots to the municipal clerk in the ballot container and carrier envelope.

7.52(4)(h) (h) For ballots that relate only to municipal or school district offices or referenda, the board of absentee ballot canvassers, in lieu of par. (a), after counting the ballots shall return them to the proper ballot boxes, lock the boxes, paste paper over the slots, sign their names to the paper, and deliver them and the keys therefor to the municipal or school district clerk. The clerk shall retain the ballots until destruction is authorized under s. 7.23.

7.52(4)(i) (i) All absentee certificate envelopes that have been opened shall be returned by the board of absentee ballot canvassers to the municipal clerk in a securely sealed carrier envelope that is clearly marked "used absentee certificate envelopes." The envelopes shall be signed by each member of the board of absentee ballot canvassers. Except when the ballots are used in a municipal or school district election only, the municipal clerk shall transmit the used envelopes to the county clerk.

7.52(5) (5)

7.52(5)(a)(a) The vote of any absent elector may be challenged by any elector for cause and the board of absentee ballot canvassers shall have all the power and authority given the inspectors to hear and determine the legality of the ballot the same as if the ballot had been voted in person.

7.52(5)(b) (b) For the purpose of deciding upon ballots that are challenged for any reason, the board of absentee ballot canvassers may call before it any person whose absentee ballot is challenged if the person is available to be called. If the person challenged refuses to answer fully any relevant questions put to him or her by the board of absentee ballot canvassers under s. 6.92, the board of absentee ballot canvassers shall reject the person's vote. If the challenge is not withdrawn after the person offering to vote has answered the questions, one of the members of the board of absentee ballot canvassers shall administer to the person the following oath or affirmation: "You do solemnly swear (or affirm) that: you are 18 years of age; you are a citizen of the United States; you are now and for 28 consecutive days have been a resident of this ward except under s. 6.02 (2), stats.; you have not voted at this election; you have not made any bet or wager or become directly or indirectly interested in any bet or wager depending upon the result of this election; you are not on any other ground disqualified to vote at this election." If the person challenged refuses to take the oath or affirmation, the person's vote shall be rejected. If the person challenged answers fully all relevant questions put to the elector by the board of absentee ballot canvassers under s. 6.92, takes the oath or affirmation, and fulfills the applicable registration requirements, and if the answers to the questions given by the person indicate that the person meets the voting qualification requirements, the person's vote shall be received.

7.52(6) (6) The board of absentee ballot canvassers shall review each certificate envelope to determine whether any absentee ballot is cast by an elector whose name appears on the poll list as ineligible to vote at the election, including ineligibility to vote by reason of a felony conviction. If the board of absentee ballot canvassers receives an absentee ballot that has been cast by an elector whose name appears on the poll list as ineligible to vote, the inspectors shall challenge the ballot in the same manner as provided for inspectors making challenges under s. 6.92 and shall treat the ballot in the manner as provided for treatment of challenged ballots by inspectors under s. 6.95.

7.52(7) (7) The board of absentee ballot canvassers shall maintain tally sheets on forms provided by the municipal clerk, which shall state the total number of votes cast for each office and for each individual receiving votes for that office, whether or not the individual's name appears on the ballot, and shall state the vote for and against each proposition voted on. Upon completion of the canvass of the absentee ballots, the board of absentee ballot canvassers shall immediately complete statements in duplicate. The statements shall state the excess, if any, by which the number of ballots exceeds the number of electors voting as shown by the poll list used by the board of absentee ballot canvassers under this section and shall state the poll list number of the last elector as shown by the poll list. Each member of the board of absentee ballot canvassers shall then certify to the correctness of the statements and tally sheets and sign their names. All other election officials assisting with the tally shall also certify to the correctness of the tally sheets. When the tally is complete, the board of absentee ballot canvassers shall publicly announce the results from the statements, and the records of the count are open to public inspection and copying under s. 19.35 (1).

7.52(8) (8) The board of absentee ballot canvassers shall make full and accurate return of the votes cast for each candidate and proposition on the tally sheet forms. Each tally sheet shall record the returns for each office or referendum by ward, unless combined returns are authorized in accordance with s. 5.15 (6) (b), in which case the tally sheet shall record the returns for each group of combined wards. After recording the votes, the board of absentee ballot canvassers shall seal in a carrier envelope outside the ballot bag or container one inspector's statement under sub. (4) (d), one tally sheet, and one poll list for delivery to the county clerk, unless the election relates only to municipal or school district offices or referenda. The board of absentee ballot canvassers shall also similarly seal one statement, one tally sheet, and one poll list for delivery to the municipal clerk.

7.52(9) (9) The governing body of any municipality that has provided by ordinance enacted under sub. (1) for the canvassing of absentee ballots at all elections held in the municipality under this section may by similar action rescind that decision. Thereafter, the absentee ballots at all elections held in the municipality shall be canvassed as provided in s. 6.88.

7.52 History History: 2005 a. 451; 2011 a. 23, 75, 115, 227.



7.53 Municipal canvass.

7.53  Municipal canvass.

7.53(1)(1)  Municipalities with one polling place.

7.53(1)(a)(a) Where the municipality constitutes one ward or combines all wards to utilize a single polling place under s. 5.15 (6) (b), the canvass of the votes cast at the polling place shall be conducted publicly under s. 7.51 and the inspectors, other than any inspector appointed under s. 7.30 (1) (b), shall act as the municipal board of canvassers. The inspectors shall then complete the return statement for all votes cast at the polling place. If there are no provisional ballots that are eligible to be counted under s. 6.97 and the municipal clerk has not mailed or transmitted absentee ballots to any electors of the municipality that have not been returned by election night, and no absentee ballots are being canvassed under s. 7.52, the inspectors may complete and sign the canvass statement and determination on election night. In municipalities where absentee ballots are canvassed under s. 7.52, after the canvass of the absentee ballots is completed under s. 7.52, the board of absentee ballot canvassers shall reconcile the poll list of the electors who vote by absentee ballot with the corresponding poll list of the electors who vote in person to ensure that no elector is allowed to cast more than one ballot. If an elector who votes in person has submitted an absentee ballot, the absentee ballot is void. Except as authorized in par. (b), if one or more electors of the municipality have cast provisional ballots that are eligible to be counted under s. 6.97 or if the municipal clerk receives one or more absentee ballots by 4 p.m. on the Friday after the election that are eligible to be counted under s. 7.515 (6) (b), the inspectors, acting as the board of canvassers, shall reconvene no later than 9 a.m. on the Monday after the election to count the valid provisional and absentee ballots and shall adjust the returns accordingly. Upon completion of the canvass under this paragraph and any canvass that is conducted under s. 7.52 and ascertainment of the results by the inspectors or, in municipalities where absentee ballots are canvassed under s. 7.52, by the inspectors and the board of absentee ballot canvassers, the municipal clerk shall publicly read to the inspectors or the board of absentee ballot canvassers the names of the persons voted for and the number of votes for each person for each municipal office, the names of the persons declared by the inspectors or board of absentee ballot canvassers to have won nomination or election to each municipal office, and the number of votes cast for and against each municipal referendum question.

7.53(1)(b) (b) Solely for purposes of the reconvention of a board of canvassers under par. (a) for a specific election, the municipal clerk may determine to replace the members of the board of canvassers with a 3-member board of canvassers consisting of the clerk, the chief inspector, and one other inspector who shall be appointed by the clerk. If the municipal clerk is a candidate at the election being canvassed or is unable to serve, the other 2 members shall appoint a qualified elector of the municipality to serve in place of the clerk. If one of the other members is unable to serve, the municipal clerk shall appoint a qualified elector of the municipality to serve in place of that member. The person or persons making any appointment under this paragraph shall do so by letter which shall be signed by the person or persons, dated, and filed in the office of the municipal clerk. Upon the appointment and qualification of all members, the reconstituted board of canvassers shall then reconvene and carry out its responsibilities under par. (a).

7.53(2) (2) Municipalities with 2 or more wards.

7.53(2)(a)(a)

7.53(2)(a)1.1. Except as provided in par. (c), the municipal board of canvassers for municipal elections in each municipality utilizing more than one polling place shall be composed of the municipal clerk and 2 other qualified electors of the municipality appointed by the clerk. The members of the board of canvassers shall serve for 2-year terms commencing on January 1 of each odd-numbered year, except that any member who is appointed to fill a permanent vacancy shall serve for the unexpired term of the original appointee.

7.53(2)(a)2. 2. If the municipal clerk's office is vacant or if the clerk cannot perform his or her duties, the mayor, president or board chairperson of the municipality shall designate another qualified elector of the municipality to serve in lieu of the clerk for that election.

7.53(2)(a)3. 3. If the clerk is a candidate at an election being canvassed, the clerk may perform his or her duties on the board of canvassers only if the clerk does not have an opponent whose name appears on the ballot, or in the case of a recount, if the office the clerk is seeking is not a subject of the recount. If the clerk is a candidate at the election being canvassed and has an opponent whose name appears on the ballot or if the office the clerk is seeking is a subject of a recount, the mayor, president or board chairperson of the municipality shall designate another qualified elector of the municipality to serve in lieu of the elector for that election.

7.53(2)(a)4. 4. If any other member of the board of canvassers is a candidate at the election being canvassed, the clerk shall appoint another qualified elector of the municipality to temporarily fill the vacancy.

7.53(2)(c) (c) In cities of more than 500,000 population, the board of election commissioners shall act as the board of canvassers.

7.53(2)(cm) (cm) If one or more temporary vacancies on the municipal board of canvassers reduces the number of members to less than 3, the municipal clerk shall appoint a member to fill each vacancy, except in cities of more than 500,000 population. In cities of more than 500,000 population, the executive director of the board of election commissioners shall serve as a member of the board of canvassers to fill a temporary vacancy on that board.

7.53(2)(d) (d) In municipalities with one polling place, the canvass shall be conducted under sub. (1) publicly on election night. In other municipalities, the municipal board of canvassers shall publicly canvass the returns of every election. The canvass shall begin no earlier than the time that the municipal board of canvassers receives the returns from all polling places in the municipality on election night and no later than 9 a.m. on the Monday after the election. After any canvass of the absentee ballots is completed under s. 7.52, the board of canvassers shall reconcile the poll list of the electors who vote by absentee ballot with the corresponding poll list of the electors who vote in person to ensure that no elector is allowed to cast more than one ballot. If an elector who votes in person has submitted an absentee ballot, the absentee ballot is void. At the spring election, the board of canvassers shall publicly declare the results on or before the 3rd Tuesday in April. The board of canvassers shall prepare a statement showing the results of each election for any municipal office and each municipal referendum. After each primary for municipal offices, the board of canvassers shall prepare a statement certifying the names of those persons who have won nomination to office. After each other election for a municipal office and each municipal referendum, the board of canvassers shall prepare a determination showing the names of the persons who are elected to each municipal office and the results of each municipal referendum. The board of canvassers shall file each statement and determination in the office of the municipal clerk or board of election commissioners.

7.53(2m) (2m) Board of absentee ballot canvassers.

7.53(2m)(a)(a) If a municipality elects to count absentee ballots in the manner provided for in s. 7.52, the municipality shall establish a board of absentee ballot canvassers as provided in par. (b).

7.53(2m)(b) (b) Except as provided in par. (c), the municipal board of absentee ballot canvassers shall be composed of the municipal clerk, or a qualified elector of the municipality designated by the clerk, and 2 other qualified electors of the municipality appointed by the clerk. The members of the board of absentee ballot canvassers shall serve for 2-year terms commencing on January 1 of each odd-numbered year, except that any member who is appointed to fill a permanent vacancy shall serve for the unexpired term of the original appointee. If the municipal clerk's office is vacant or if the clerk and the clerk's designee cannot perform his or her duties, the mayor, president, or board chairperson of the municipality shall designate another qualified elector of the municipality to serve in lieu of the clerk for that election. If the clerk is a candidate at an election being canvassed, the clerk or the clerk's designee may perform the clerk's duties on the board of absentee ballot canvassers only if the clerk does not have an opponent whose name appears on the ballot. If the clerk is a candidate at the election being canvassed by the board of absentee ballot canvassers and has an opponent whose name appears on the ballot, the mayor, president, or board chairperson of the municipality shall designate another qualified elector of the municipality to serve in lieu of the clerk and his or her designee for that election. If any other member of the board of absentee ballot canvassers is a candidate at the election being canvassed, the clerk shall appoint another qualified elector of the municipality to temporarily fill the vacancy.

7.53(2m)(c) (c) Nothing in this subsection precludes a municipal clerk from appointing individuals to the board of absentee ballot canvassers who are simultaneously serving on any other board of canvassers.

7.53(3) (3) School district elections.

7.53(3)(a)(a) In a common, union high or unified school district, the school district clerk shall appoint 2 qualified electors of the school district prior to the date of the election being canvassed who shall, with the school district clerk, constitute the school district board of canvassers. If the school district clerk is a candidate at the election being canvassed, the other 2 members of the board of canvassers shall designate a 3rd member to serve in lieu of the clerk for that election. The school district clerk shall appoint a member to fill any other temporary vacancy on the board of canvassers. The canvass shall begin no later than 9 a.m. on the Tuesday after the election, and shall continue, without adjournment, until completed. The board of canvassers may return defective returns to the municipal board of canvassers in the manner provided in s. 7.60 (3). If the board of canvassers meets before 4 p.m. on the Monday after the election and thereafter receives amended statements, tally sheets, and lists from a municipal clerk for provisional or absentee ballots that are eligible to be counted under s. 6.97 (4) or 7.515 (6) (b), the board of canvassers shall reconvene no later than 9 a.m. on the Tuesday after the election and shall adjust the returns accordingly. No later than 4 p.m. on the Tuesday after the election, the board of canvassers shall complete the canvass and shall prepare a written statement showing the numbers of votes cast for each person for each office and for and against each question and shall prepare a determination showing the names of the persons who are elected to the school board and the results of any school district referendum. Following each primary election, the board of canvassers shall prepare a statement certifying the names of the persons who have won nomination to the school board. Each statement and determination shall be attested by each of the canvassers. The board of canvassers shall file each statement and determination in the school district office. The school district clerk shall certify nominations after each primary and issue certificates of election to persons who are elected to the school board after each election in the manner provided in sub. (4).

7.53(3)(b) (b) In a 1st class city school district, the municipal board of canvassers or election commissioners shall determine the results of school district elections and referenda and shall file a written statement and determination of the results for each election and referendum in the office of the city clerk or board of election commissioners. The board of election commissioners or city clerk shall certify nominations after each primary and issue certificates of election to persons who are elected to the board of school directors after each election in the manner provided in sub. (4).

7.53(4) (4) Certificate of election. As soon as the deadline for filing a petition for a recount has passed, the municipal clerk shall issue promptly a certificate of election to each person elected to any municipal office. When a valid petition for a recount is filed, the municipal clerk shall not issue the certificate of election for the office in question until the recount has been completed and the time allowed for filing an appeal has passed, or if appealed until the appeal is decided.

7.53 History History: 1971 c. 304 s. 29 (2); 1977 c. 290, 427, 447; 1979 c. 260; 1981 c. 314; 1983 a. 183, 484; 1985 a. 225; 1985 a. 304 ss. 93, 155; 1987 a. 391; 1989 a. 192; 1995 a. 16 s. 2; 1999 a. 182; 2005 a. 451; 2007 a. 96; 2011 a. 115.



7.54 Contested elections.

7.54  Contested elections. In all contested election cases, the contesting parties have the right to have the ballots opened and to have all errors of the inspectors, either in counting or refusing to count any ballot, corrected by the board of canvassers or court deciding the contest. The ballots and related materials may be opened only in open session of the board of canvassers or in open court and in the presence of the official having custody of them.

7.54 History History: 1983 a. 484.



7.60 County canvass.

7.60  County canvass.

7.60(1)(1)  Keep office open. On election night the county clerk shall keep the clerk's office open to receive reports from the ward inspectors and shall post all returns.

7.60(2) (2) County board of canvassers. The county clerk and 2 qualified electors of the county appointed by the clerk constitute the county board of canvassers. The members of the board of canvassers shall serve for 2-year terms commencing on January 1 of each odd-numbered year, except that any member who is appointed to fill a permanent vacancy shall serve for the unexpired term of the original appointee. One member of the board of canvassers shall belong to a political party other than the clerk's. The county clerk shall designate a deputy clerk who shall perform the clerk's duties as a member of the board of canvassers in the event that the county clerk's office is vacant, or the clerk cannot perform his or her duties. If the county clerk and designated deputy clerk are both unable to perform their duties, the county executive or, if there is no county executive, the chairperson of the county board of supervisors shall designate another qualified elector of the county to perform the clerk's duties. If a member other than the clerk cannot perform his or her duties, the clerk shall appoint another member to serve. Except as otherwise provided in this subsection, no person may serve on the county board of canvassers if the person is a candidate for an office to be canvassed by that board. If the clerk is a candidate at an election being canvassed, the clerk may perform his or her duties on the board only if the clerk has no opponent whose name appears on the ballot, or, in the case of a recount, if the office the clerk is seeking is not a subject of the recount. If lists of candidates for the county board of canvassers are submitted to the county clerk by political party county committees, the lists shall consist of at least 3 names and the clerk shall choose the board members from the lists. Where there is a county board of election commissioners, it shall serve as the board of canvassers. If the county board of election commissioners serves as the board of canvassers, the executive director of the county board of election commissioners shall serve as a member of the board of canvassers to fill a temporary vacancy on that board.

7.60(3) (3) Canvassing. Not later than 9 a.m. on the Tuesday after each election the county board of canvassers shall open and publicly examine the returns. If returns have not been received from any election district or ward in the county, they shall dispatch a messenger and the person having them shall deliver the returns to the messenger. If, on examination, any of the returns received are so informal or defective that the board cannot intelligently canvass them, they shall dispatch a messenger to deliver the returns back to the municipal board of canvassers with written specifications of the informalities or defects and command them to immediately complete the returns or remedy the defects in the manner required and deliver them to the messenger. Every messenger shall safely keep all returns, show them to no one but the municipal clerk and board of canvassers and deliver them to the county clerk with all possible dispatch. To acquire the necessary full returns and remedy any informalities or defects the county board of canvassers may adjourn not longer than one day at a time nor more than 2 days in all.

7.60(4) (4) Statements and determinations.

7.60(4)(a)(a) The board of canvassers shall make separate duplicate statements showing the numbers of votes cast for the offices of president and vice president; state officials; U.S. senators and representatives in congress; state legislators; justice; court of appeals judge; circuit judges; district attorneys; and metropolitan sewerage commissioners, if the commissioners are elected under s. 200.09 (11) (am). If a municipal judge elected under s. 755.01 (4) serves a municipality that is located partially within the county and candidates for that judgeship file nomination papers in another county, the board of canvassers shall prepare a duplicate statement showing the numbers of votes cast for that judgeship in that county for transmittal to the other county. For partisan candidates, the statements shall include the political party or principle designation, if any, next to the name of each candidate. The board of canvassers shall also prepare a statement showing the results of any county, technical college district, or statewide referendum. Each statement shall state the total number of votes cast in the county for each office; the names of all persons for whom the votes were cast, as returned; the number of votes cast for each person; and the number of votes cast for and against any question submitted at a referendum. The board of canvassers shall use one copy of each duplicate statement to report to the government accountability board, technical college district board, or board of canvassers of any other county and shall file the other statement in the office of the county clerk or board of election commissioners.

7.60(4)(b) (b) The board of canvassers shall then prepare a written determination, in duplicate where necessary, giving the names of the persons elected to any county office and to any municipal judgeship if the judge is elected under s. 755.01 (4) and candidates for that judgeship file nomination papers in that county. The board of canvassers shall likewise prepare a written determination showing the results of any county referendum. Following any primary election, the board of canvassers shall prepare a statement certifying the names of all persons who have won nomination to any county office or any municipal judgeship, if the judge is elected under s. 755.01 (4) and candidates for that judgeship file nomination papers in that county. The board of canvassers shall file all statements and determinations in the office of the county clerk or board of election commissioners.

7.60(4)(c) (c) In preparing the statements and determinations, the board of canvassers shall carefully review the tally sheets and inspectors' statement. The board of canvassers may omit the names of individuals whose names do not appear on the ballot and who receive a comparatively small number of votes. The board of canvassers shall designate votes received by such individuals as scattering votes. The board of canvassers shall append to each statement and determination a tabulation of the votes cast at each election district, ward or combination of wards authorized under s. 5.15 (6) (b) in the county for each office and each individual, whether the votes are canvassed or not, as well as the total canvassed votes cast for each individual and each office, except where scattering votes are designated. If any votes are rejected, the board of canvassers shall specify the reasons therefor.

7.60(4)(d) (d) Each statement and determination issued under pars. (a) and (b) shall be certified as correct and attested to by each canvasser's signature.

7.60(5) (5) Reporting.

7.60(5)(a)(a) Immediately following the canvass, the county clerk shall deliver or transmit to the government accountability board a certified copy of each statement of the county board of canvassers for president and vice president, state officials, senators and representatives in congress, state legislators, justice, court of appeals judge, circuit judge, district attorney, and metropolitan sewerage commissioners, if the commissioners are elected under s. 200.09 (11) (am). The statement shall record the returns for each office or referendum by ward, unless combined returns are authorized under s. 5.15 (6) (b) in which case the statement shall record the returns for each group of combined wards. Following primaries the county clerk shall enclose on forms prescribed by the government accountability board the names, party or principle designation, if any, and number of votes received by each candidate recorded in the same manner. The county clerk shall deliver or transmit the certified statement to the government accountability board no later than 9 days after each primary except the partisan primary, no later than 10 days after the partisan primary and any other election except the general election, and no later than 14 days after the general election. The board of canvassers shall deliver or transmit a certified copy of each statement for any technical college district referendum to the secretary of the technical college district board.

7.60(5)(b) (b) If the board of canvassers becomes aware of a material mistake in the canvass of an election for state or national office or a statewide or technical college district referendum prior to the close of business on the day the government accountability board receives returns from the last county board of canvassers with respect to that canvass, the board of canvassers may petition the government accountability board to reopen and correct the canvass. The government accountability board shall direct the canvass to be reopened and corrected if it determines that the public interest so requires. If the government accountability board directs the canvass to be reopened, the board of canvassers shall reconvene and transmit a certified corrected copy of the canvass statement to the government accountability board or secretary of the technical college district board.

7.60(6) (6) Certificate of election. Immediately after expiration of the time allowed to file a petition for a recount the county clerk shall issue a certificate of election to each person who is elected to any county office. The certificate notice shall state the amount of the required official bond, if any. When a petition for a recount is filed, the county clerk shall not issue the certificate of election for the office in question until the recount has been completed and the time allowed for filing an appeal has passed, or if appealed until the appeal is decided.

7.60(7) (7) Official canvass record. After the certificates of election have been prepared under sub. (6), the county clerk shall retain one copy of the official canvass for county offices and referenda in his or her office for public inspection.

7.60 History History: 1971 c. 304 s. 29 (2); 1973 c. 334 ss. 14, 57; 1975 c. 93, 199; 1977 c. 187, 427, 449; 1979 c. 221, 260, 355; 1981 c. 4; 1983 a. 442, 484, 538; 1985 a. 89, 304, 332; 1987 a. 391; 1989 a. 31; 1991 a. 316; 1993 a. 399; 1999 a. 150 s. 672; 1999 a. 182; 2001 a. 107, 109; 2005 a. 451; 2007 a. 1; 2011 a. 75, 115.



7.70 State canvass.

7.70  State canvass.

7.70(1)(1)  Recording and preserving returns.

7.70(1)(a)(a) Upon receipt of the certified statements from the county clerks, the board shall record the election results by counties and file and carefully preserve the statements.

7.70(1)(b) (b) If any county clerk fails or neglects to forward any statements, the board may require the clerk to do so immediately and if not received by the 8th day after a primary, or by the 11th day after any other election, the board may dispatch a special messenger to obtain them. Whenever it appears upon the face of any statement that an error has been made in reporting or computing, the board may return it to the county clerk for correction.

7.70(3) (3) Canvassing.

7.70(3)(a)(a) The chairperson of the board or a designee of the chairperson appointed by the chairperson to canvass a specific election shall publicly canvass the returns and make his or her certifications and determinations on or before the 2nd Tuesday following a spring primary, the 15th day of May following a spring election, the 3rd Wednesday following a partisan primary, the first day of December following a general election, the 2nd Thursday following a special primary, or within 18 days after any special election.

7.70(3)(b) (b) The chairperson of the board or the chairperson's designee shall examine the certified statements of the county boards of canvassers. If it appears that any material mistake has been made in the computation of votes, or any county board of canvassers failed to canvass the votes or omitted votes from any ward or election district in the county, the chairperson of the board or the chairperson's designee may dispatch a messenger to the county clerk with written instructions to certify the facts concerning the mistake or the reason why the votes were not canvassed. A clerk to whom such instructions are delivered shall immediately make a true and full answer, sign it, affix the county seal and deliver it to the messenger. The messenger shall deliver it with all possible dispatch to the board.

7.70(3)(c) (c) The chairperson of the board or the chairperson's designee shall conclude the state canvass within 10 days after its commencement.

7.70(3)(d) (d) When the certified statements and returns are received, the chairperson of the board or the chairperson's designee shall proceed to examine and make a statement of the total number of votes cast at any election for the offices involved in the election for president and vice president; a statement for each of the offices of governor, lieutenant governor, if a primary, and a joint statement for the offices of governor and lieutenant governor, if a general election; a statement for each of the offices of secretary of state, state treasurer, attorney general, and state superintendent; for U.S. senator; representative in congress for each congressional district; the state legislature; justice; court of appeals judge; circuit judge; district attorney; metropolitan sewerage commission, if the commissioners are elected under s. 200.09 (11) (am); and for any referenda questions submitted by the legislature.

7.70(3)(e) (e) The chairperson of the board or the chairperson's designee shall make a special statement to the board as soon as possible after the canvass of the general election certifying the name of each political party which receives at least one percent of the vote cast in such election for any statewide office.

7.70(3)(f) (f) The statements shall show the persons' names receiving votes, and any referenda questions; the whole number of votes given to each; and an individual listing by the districts or counties in which they were given. The names of persons not regularly nominated who received only a comparatively small number of votes may be omitted and their votes designated as scattering votes.

7.70(3)(g) (g) Following each primary election, the chairperson of the board or the chairperson's designee shall prepare a statement certifying the results of the primary, which shall indicate the names of the persons who have won nomination to any state or national office. Following each other election, the chairperson of the board or the chairperson's designee shall prepare a statement certifying the results of the election and shall attach to the statement a certificate of determination which shall indicate the names of persons who have been elected to any state or national office. The chairperson of the board or the chairperson's designee shall likewise prepare a statement and certificate for any statewide referendum. The chairperson of the board or the chairperson's designee shall deliver each statement and determination to the board.

7.70(3)(h) (h) Whenever a referendum question submitted to a vote of the people is approved, the board shall record it and the secretary of state shall have the record bound in the volume containing the original enrolled laws passed at the next succeeding session of the legislature and have the record published with the laws thereof. Whenever a constitutional amendment or other statewide validating or ratifying referendum question which is approved by the people does not expressly state the date of effectiveness, it shall become effective at the time the chairperson of the board or the chairperson's designee certifies that the amendment or referendum question is approved.

7.70(3)(i) (i) The chairperson of the board or the chairperson's designee shall canvass only regular returns made by the county board of canvassers and shall not count or canvass any additional or supplemental returns or statements made by the county board or any other board or person. The chairperson of the board or the chairperson's designee shall not count or canvass any statement or return which has been made by the county board of canvassers at any other time than that provided in s. 7.60. This provision does not apply to any return made subsequent to a recount under s. 9.01, when the return is accepted in lieu of any prior return from the same county for the same office; or to a statement given to the chairperson of the board or chairperson's designee or a messenger sent by the chairperson or designee to obtain a correction.

7.70(5) (5) Certificates of election.

7.70(5)(a)(a) The board shall record in its office each certified statement and determination made by the chairperson of the board or the chairperson's designee. Immediately after the expiration of the time allowed to file a petition for recount, the board shall make and transmit to each person declared elected a certificate of election under the seal of the board. It shall also prepare similar certificates, attested by the administrator of the elections division of the board, addressed to the U.S. house of representatives, stating the names of those persons elected as representatives to the congress from this state. In the case of U.S. senators, the board shall prepare a certificate of election for the governor's signature, and the governor shall sign and affix the great seal of the state and transmit the certificate to the president of the U.S. senate. The certificate shall be countersigned by the secretary of state. If a person elected was elected to fill a vacancy, the certificate shall so state. When a valid petition for recount is filed, the chairperson of the board or the chairperson's designee may not certify a nomination, and the governor or board may not issue a certificate of election until the recount has been completed and the time allowed for filing an appeal has passed, or if appealed until the appeal is decided.

7.70(5)(b) (b) For presidential electors, the board shall prepare a certificate showing the determination of the results of the canvass and the names of the persons elected, and the governor shall sign, affix the great seal of the state, and transmit the certificate by registered mail to the U.S. administrator of general services. The governor shall also prepare 6 duplicate originals of such certificate and deliver them to one of the presidential electors on or before the first Monday after the 2nd Wednesday in December.

7.70 History History: 1971 c. 304 s. 29 (2); 1973 c. 334 ss. 15, 57; 1975 c. 93, 199; 1977 c. 107, 187, 427, 449; 1979 c. 221, 260, 328; 1983 a. 484; 1985 a. 89, 304; 1987 a. 391; 1989 a. 31, 192; 1995 a. 16 s. 2; 1997 a. 27; 1999 a. 150 s. 672; 1999 a. 182; 2005 a. 451; 2007 a. 1; 2011 a. 32, 75.

7.70 Annotation Unless a constitutional amendment provides otherwise, it takes effect upon the certification of a statewide canvass of the votes as provided in sub. (3) (h). The legislature has the authority under Art. XII, s. 1 to adopt reasonable election laws to provide that state constitutional amendments are effective after canvass and certification. State v. Gonzales, 2002 WI 59, 253 Wis. 2d 134, 645 N.W.2d 264, 01-0224.



7.75 Presidential electors meeting.

7.75  Presidential electors meeting.

7.75(1) (1) The electors for president and vice president shall meet at the state capitol following the presidential election at 12:00 noon the first Monday after the 2nd Wednesday in December. If there is a vacancy in the office of an elector due to death, refusal to act, failure to attend or other cause, the electors present shall immediately proceed to fill by ballot, by a plurality of votes, the electoral college vacancy. When all electors are present, or the vacancies filled, they shall perform their required duties under the constitution and laws of the United States.

7.75(2) (2) The presidential electors, when convened, shall vote by ballot for that person for president and that person for vice president who are, respectively, the candidates of the political party which nominated them under s. 8.18, the candidates whose names appeared on the nomination papers filed under s. 8.20, or the candidate or candidates who filed their names under s. 8.185 (2), except that at least one of the persons for whom the electors vote may not be an inhabitant of this state. A presidential elector is not required to vote for a candidate who is deceased at the time of the meeting.

7.75 History History: 1979 c. 246.



7.80 Notice of election.

7.80  Notice of election. Personal service or service by first class mail of a certificate of election is official notification for all legal purposes to any person of his or her election to office.

7.80 History History: 1977 c. 427.






8. Nominations, primaries, elections.

8.01 Method of nomination.

8.01  Method of nomination. Candidates for elective office shall be nominated according to this chapter.



8.02 Nomination paper circulation date.

8.02  Nomination paper circulation date. Whenever a specific date is not given to begin circulation of nomination papers, the first day for circulation shall be the first day of the month one month prior to the month in which the filing deadline is scheduled. Signatures shall not be counted if signed and dated prior to the first day for circulation.



8.03 Multiple nominations.

8.03  Multiple nominations.

8.03(1) (1) The name of any candidate who is nominated to the same office by more than one party or primary or nominated for more than one partisan or state nonpartisan office shall appear under the party first nominating him or her or under the office to which he or she was first nominated. If the double nomination is simultaneous, the candidate who is nominated, before the deadline for filing nomination papers shall file a written statement with the same person with whom he or she files nomination papers stating the person's party or office preference. If the candidate fails to select the party or office, the filing officer shall place the candidate's name on the ballot under either party or office, but may not permit it to appear more than once. If a candidate is nominated at a primary election for partisan office or nonpartisan state office on a ballot where his or her name appears or by nomination papers filed by the candidate, and is also nominated by write-in votes at the primary election to another office, or to the same office as the candidate of a different party, the candidate does not have a choice, but shall be placed on the ballot for the election under the office and party for which the candidate's name appeared on the primary ballot or for which the candidate had filed nomination papers.

8.03(2) (2) Subsection (1) shall not apply when a candidate for the office of president or vice president of the United States is nominated for another elective office during the same election. If the candidate is elected president or vice president of the United States such election shall void the candidate's election to any other office. A special election shall be held to fill any office vacated under this subsection.

8.03(2m) (2m) A candidate may appear on the ballot for more than one local nonpartisan office at the same election.

8.03(3) (3) This section does not affect the law of compatibility of offices.

8.03 History History: 1979 c. 260; 1989 a. 192; 1991 a. 316.



8.04 Nomination paper signatures.

8.04  Nomination paper signatures. If any person signs nomination papers for 2 candidates for the same office in the same election at different times, the earlier signature is valid and the later signature is invalid. If any person circulates a nomination paper for 2 candidates for the same office in the same election at different times, the earlier paper is valid and the later paper is invalid.

8.04 History History: 1979 c. 260.



8.05 Nomination in towns and villages.

8.05  Nomination in towns and villages. Every candidate for an elective office in a town or village shall be nominated under this section.

8.05(1) (1) Caucus.

8.05(1)(a)(a) When nomination papers are not used, there shall be a caucus to nominate candidates. The governing body shall between December 1 and January 1 decide the date of the caucus. The date of the caucus may be established between the first Tuesday in January and the last Tuesday in January. When possible, preference should be given to having the caucus on the last Tuesday in January.

8.05(1)(b) (b) Whenever a caucus is held, the municipal clerk shall give notice of the date, time and place for the caucus by posting in the clerk's office and by one publication in a newspaper under ch. 985, at least 5 days before the date of the caucus.

8.05(1)(c) (c) The town chairperson or village president together with the municipal clerk shall serve as caucus officials. If the chairperson or president is a candidate, he or she shall call for the election of officials to conduct the caucus. The officials shall be elected by acclamation or ballot as the meeting directs. The electors attending the meeting shall select 2 tellers to canvass the vote for each office at the caucus.

8.05(1)(d) (d) Names of candidates shall be placed in nomination either by motion made and seconded from the floor or by writing the candidate's name on a slip of paper distributed by the tellers to those electors attending the caucus. Only persons placed in nomination shall be voted on.

8.05(1)(e) (e) Nominations shall be made for one office at a time. Nominations for the office of town supervisor when supervisors are elected to unnumbered seats and nominations for the office of village trustee shall be considered together, and each elector voting at the caucus may cast as many votes as there are seats to be filled at the election.

8.05(1)(f) (f) Before balloting the caucus chairperson shall announce the names of all candidates placed in nomination.

8.05(1)(g) (g) The voting for each office shall be by ballot, but the caucus chairperson may dispense with voting by ballot when only one or 2 persons are nominated for the same office.

8.05(1)(h) (h) The 2 candidates receiving the highest number of votes cast for each office shall be nominated and certified by the caucus chairperson and tellers to the municipal clerk. If a town under s. 5.60 (6) elects its supervisors to unnumbered seats, candidates equal to twice the number of positions to be filled, who receive the most votes, shall be nominated and certified.

8.05(1)(i) (i) Village trustees, excluding the office of village president, shall be nominated together and at large. Candidates, equal to twice the number of positions to be filled, who receive the most votes, shall be nominated and certified.

8.05(1)(j) (j)

8.05(1)(j)1.1. The municipal clerk shall notify in writing each candidate whose name is certified as a nominee under par. (h) of his or her nomination. If a municipal judge is elected under s. 755.01 (4), the county clerk of the county having the largest portion of the population in the jurisdiction served by the judge shall make the notification.

8.05(1)(j)2. 2. Upon receipt of the notice, each candidate shall file a declaration of candidacy in the manner prescribed by s. 8.21 with the municipal clerk making the notification no later than 5 p.m. on the 5th day after the notification is mailed or personally delivered to the candidate by the municipal clerk, except as authorized in this paragraph. If an incumbent whose name is certified as a nominee fails to file a declaration of candidacy within the time prescribed by this paragraph, each certified candidate for the office held by the incumbent, other than the incumbent, may file a declaration of candidacy no later than 72 hours after the latest time prescribed in this paragraph. If the candidate has not filed a registration statement under s. 11.05 at the time of the notification, the candidate shall file the statement with the declaration.

8.05(1)(j)3. 3. A candidate for municipal judge shall, in addition to making the filings required under subd. 2., file a statement of economic interests with the board under s. 19.43 (4) no later than 4:30 p.m. on the 5th day after notification of nomination is mailed or personally delivered to the candidate, or no later than 4:30 p.m. on the next business day after the last day for filing a declaration of candidacy whenever that candidate is granted an extension of time for filing a declaration of candidacy under subd. 2.

8.05(1)(j)4. 4. Upon receipt of the declaration of candidacy and registration statement of each qualified candidate, and upon filing of a statement of economic interests by each candidate for municipal judge, the municipal clerk, or the county clerk if the judge is elected under s. 755.01 (4), shall place the name of the candidate on the ballot. No later than the end of the 3rd day following qualification by all candidates, the municipal clerk, or the county clerk if the judge is elected under s. 755.01 (4), shall draw lots to determine the arrangement of candidates' names on the spring election ballot.

8.05(1)(k) (k) Within 10 days of the date of the original caucus, the town board chairperson or the village president may reconvene the caucus to correct any procedural error or to nominate a candidate for a position for which no candidate was nominated at the original caucus or for which no candidate nominated at the original caucus qualified. The municipal clerk shall give notice of the reconvened caucus as provided in par. (b).

8.05(3) (3) Town nonpartisan primary.

8.05(3)(a)(a) In lieu of sub. (1), the electors either by referendum or at the town meeting may provide for nomination of elective town office candidates at a nonpartisan primary conducted as provided in sub. (5). The nomination papers shall be signed by not less than 20 nor more than 100 electors of the town. The nomination papers shall be circulated not sooner than December 1 preceding the election and shall be filed with the town clerk not later than 5 p.m. the first Tuesday in January, or the next day if Tuesday is a holiday.

8.05(3)(b) (b) The town clerk shall give notice of the primary under s. 10.06 (3) (a).

8.05(3)(c) (c) When this subsection is used, no additional candidates may be nominated under sub. (1).

8.05(3)(d) (d) The question of adoption of the nonpartisan primary under this subsection may be submitted to the electors at any regular election held in the town or at a special election called for the purpose. When a petition requesting adoption of the nonpartisan primary conforming to the requirements of s. 8.40 signed by at least 20 electors of the town is filed with the town clerk as provided in s. 8.37, the question shall be submitted to a vote.

8.05(3)(e) (e) Petitions requesting a vote on the question at a regular town election shall be filed in accordance with s. 8.37 no later than 5 p.m. the last Tuesday in February. When the petition is filed, the clerk shall check its sufficiency. Whether at a regular or special election, the clerk shall give separate notice by one publication in a newspaper at least 5 days before the election.

8.05(3)(f) (f) The ballot used for the referendum question shall be arranged under s. 5.60 (7) and shall ask: "Shall all candidates in the town of .... for elective town offices be nominated at a nonpartisan primary?".

8.05(3)(g) (g) If a majority of the votes cast are in the affirmative, a nonpartisan primary, under sub. (5), shall thereafter be held to obtain candidates for elective town offices.

8.05(4) (4) Nomination in villages.

8.05(4)(a)(a) If a primary is provided for the nomination of candidates for elective village offices under s. 8.11 (1m) (b) or (c), candidates for those offices shall file nomination papers. In any other case, a majority of the governing body of any village may provide that candidates for elective village office shall be nominated by nomination papers. Determination of the governing body to provide for nomination of candidates by nomination papers shall be made not later than December 1 preceding the election. If nomination by nomination papers is not provided for under this paragraph and no primary is provided for under s. 8.11 (1m) (b) or (c), a village shall nominate candidates by caucus.

8.05(4)(b) (b) Nomination papers shall be signed by not less than 20 nor more than 100 electors of the village. The papers shall be circulated not sooner than December 1 preceding the election and shall be filed with the village clerk not later than 5 p.m. the first Tuesday in January, or the next day if Tuesday is a holiday.

8.05(4)(c) (c) Notice shall be given, under ss. 10.01 (2) (a) and 10.06 (3) (a).

8.05(4)(d) (d) When this subsection is used, no additional candidates may be nominated under sub. (1).

8.05(5) (5) When primary is held. Towns and villages adopting the nonpartisan primary to nominate candidates shall hold a primary only when the number of candidates for an elective office in the municipality exceeds twice the number to be elected to the office. A primary for the office of municipal judge under s. 755.01 (4) shall be held whenever there are more than 2 candidates for that office. Those offices for which a primary has been held shall have only the names of candidates nominated at the primary appear on the official spring election ballot. When the number of candidates for an office does not exceed twice the number to be elected, their names shall appear on the official ballot for the election without a primary.

8.05(6) (6) Menominee County. In counties containing only one town candidates shall be nominated for the office of supervisors at large and by wards, and all applicable provisions of this section shall apply to their selection. In selecting the candidates for ward supervisor by caucus, the candidates for each ward shall be selected separately, and only those electors shall participate in each as are residents of that ward. Any ward candidate seeking nomination by the circulation of nomination papers shall incorporate in the nomination papers a statement that the signers are qualified electors of that ward.

8.05 History History: 1971 c. 304 s. 29 (2); 1973 c. 280; 1977 c. 340; 1977 c. 447 ss. 11, 210; 1979 c. 311; 1983 a. 484; 1985 a. 304; 1987 a. 391; 1989 a. 56, 192; 1991 a. 316; 1993 a. 184, 266; 1995 a. 16 s. 2; 1999 a. 182; 2005 a. 149, 253; 2007 a. 1, 83.



8.06 Special elections may be called.

8.06  Special elections may be called. Towns, cities, villages and school districts may call special elections for any purpose authorized by law. If an election is called for a special referendum, the election shall be noticed under s. 8.55.

8.06 History History: 1979 c. 32; 1989 a. 192.



8.07 Validity of nomination papers.

8.07  Validity of nomination papers. The board shall promulgate rules under this chapter for use by election officials in determining the validity of nomination papers and signatures thereon.

8.07 History History: 1983 a. 484; 1989 a. 359.



8.10 Nominations for spring election.

8.10  Nominations for spring election.

8.10(1) (1) Candidates for office to be filled at the spring election shall be nominated by nomination papers, or by nomination papers and selection at the primary if a primary is held, except as provided for towns and villages under s. 8.05. Unless designated in this section or s. 8.05, the general provisions pertaining to nomination at the partisan primary apply.

8.10(2) (2)

8.10(2)(a)(a) Nomination papers for offices to be filled at the spring election may be circulated no sooner than December 1 preceding the election and may be filed no later than 5 p.m. on the first Tuesday in January preceding the election, or the next day if Tuesday is a holiday, except as authorized in this paragraph. If an incumbent fails to file nomination papers and a declaration of candidacy by the time prescribed in this paragraph, all candidates for the office held by the incumbent, other than the incumbent, may file nomination papers no later than 72 hours after the latest time prescribed in this paragraph. No extension of the time for filing nomination papers applies if the incumbent files written notification with the filing officer or agency with whom nomination papers are filed for the office which the incumbent holds, no later than 5 p.m. on the 2nd Friday preceding the latest time prescribed in this paragraph for filing nomination papers, that the incumbent is not a candidate for reelection to his or her office, and the incumbent does not file nomination papers for that office within the time prescribed in this paragraph.

8.10(2)(b) (b) Each nomination paper shall have substantially the following words printed at the top:

I, the undersigned, request that the name of (insert candidate's last name plus first name, nickname or initial, and middle name, former legal surname, nickname or middle initial or initials if desired, but no other abbreviations or titles), residing at (insert candidate's street address) be placed on the ballot at the (spring or special) election to be held on (date of election) as a candidate so that voters will have the opportunity to vote for (him or her) for the office of (name of office). I am eligible to vote in the (name of jurisdiction or district in which candidate seeks office). I have not signed the nomination paper of any other candidate for the same office at this election.

8.10(2)(c) (c) Each candidate shall include his or her mailing address on the candidate's nomination papers.

8.10(3) (3) The certification of a qualified circulator under s. 8.15 (4) (a) shall be appended to each nomination paper. The number of required signatures on nomination papers filed under this section is as follows:

8.10(3)(a) (a) For statewide offices, not less than 2,000 nor more than 4,000 electors.

8.10(3)(am) (am) For court of appeals judges, not less than 1,000 nor more than 2,000 electors.

8.10(3)(b) (b) For judicial offices not specified in pars. (a), (am), and (c), not less than 200 nor more than 400 electors.

8.10(3)(c) (c) For judicial offices in counties over 500,000 population, not less than 1,000 nor more than 2,000 electors.

8.10(3)(cm) (cm) For county executives in counties over 500,000 population, not less than 2,000 nor more than 4,000 electors.

8.10(3)(cs) (cs) For comptrollers in counties with a population of at least 750,000, not less than 500 nor more than 1,000 electors.

8.10(3)(d) (d) For county executives in counties between 100,000 and 500,000 population, not less than 500 nor more than 1,000 electors.

8.10(3)(e) (e) For county executives in counties under 100,000 population, not less than 200 nor more than 400 electors.

8.10(3)(f) (f) For supervisors in counties over 500,000 population, not less than 200 nor more than 400 electors.

8.10(3)(g) (g) For supervisors in counties between 100,000 and 500,000 population, not less than 100 nor more than 200 electors, except as provided in sub. (3m).

8.10(3)(h) (h) For supervisors in counties under 100,000 population, not less than 20 nor more than 100 electors.

8.10(3)(hm) (hm) For members of the metropolitan sewerage commission in districts over 1,000,000 population, not less than 1,000 nor more than 2,000 electors, in districts over 200,000 but not over 1,000,000 population, not less than 200 nor more than 400 electors, and in districts not over 200,000 population, not less than 100 nor more than 200 electors.

8.10(3)(i) (i) For city offices in 1st class cities, not less than 1,500 nor more than 3,000 electors for city-wide offices, not less than 200 nor more than 400 electors for alderpersons elected from aldermanic districts and not less than 400 nor more than 800 electors for members of the board of school directors elected from election districts.

8.10(3)(j) (j) For city offices in 2nd and 3rd class cities, not less than 200 nor more than 400 electors for city-wide offices and not less than 20 nor more than 40 electors for alderpersons elected from aldermanic districts.

8.10(3)(k) (k) For city offices in 4th class cities, not less than 50 nor more than 100 for city-wide offices and not less than 20 nor more than 40 electors for alderpersons elected from aldermanic districts.

8.10(3)(km) (km) For school district officer in any school district which contains territory lying within a 2nd class city, not less than 100 nor more than 200 electors.

8.10(3)(ks) (ks) For school district officer in any school district which does not contain territory lying within a 1st or 2nd class city, if nomination papers are required under s. 120.06 (6) (a), not less than 20 nor more than 100 electors.

8.10(3)(L) (L) For other offices, not less than 20 nor more than 100 electors.

8.10(3m) (3m) The county board of any county having a population of at least 100,000 but not more than 500,000 may provide by ordinance that the number of required signatures on nomination papers for the office of county supervisor in the county is not less than 50 nor more than 200 electors. A county that enacts such an ordinance may repeal the ordinance at a later date. Any ordinance changing the number of signatures under this subsection takes effect on November 15 following enactment of the ordinance.

8.10(4) (4)

8.10(4)(a)(a) All signers on each nomination paper shall reside in the jurisdiction or district which the candidate named on the paper will represent, if elected.

8.10(4)(b) (b) Only one signature per person for the same office is valid. In addition to his or her signature, each signer of a nomination paper shall list his or her municipality of residence for voting purposes, the street and number, if any, on which the signer resides, and the date of signing.

8.10(5) (5) Nomination papers shall be accompanied by a declaration of candidacy under s. 8.21. If a candidate has not filed a registration statement under s. 11.05 at the time he or she files nomination papers, the candidate shall file the statement with the papers. A candidate for state office or municipal judge shall also file a statement of economic interests with the board under s. 19.43 (4) no later than 4:30 p.m. on the 3rd day following the last day for filing nomination papers under sub. (2) (a), or no later than 4:30 p.m. on the next business day after the last day whenever that candidate is granted an extension of time for filing nomination papers under sub. (2) (a).

8.10(6) (6) Nomination papers shall be filed:

8.10(6)(a) (a) For state offices or seats on a metropolitan sewerage commission, if the commissioners are elected under s. 200.09 (11) (am), in the office of the board.

8.10(6)(b) (b) For county offices, in the office of the county clerk or board of election commissioners.

8.10(6)(bm) (bm) For municipal judge, if the judge is elected under s. 755.01 (4), in the office of the county clerk or board of election commissioners of the county having the largest portion of the population in the jurisdiction served by the judge.

8.10(6)(c) (c) For city offices and other offices voted for exclusively within the municipality, except the office of county supervisor, in the office of the municipal clerk or board of election commissioners.

8.10(6)(d) (d) For school district offices to be voted for within more than one municipality, with the person designated by the school board as the filing official for their school district.

8.10 History History: 1971 c. 304 s. 29 (1), (2); 1973 c. 280; 1973 c. 334 s. 57; 1975 c. 93, 328, 422; 1977 c. 187, 340, 427, 445, 449; 1979 c. 221, 249, 260, 355; 1983 a. 484; 1985 a. 89, 304; 1989 a. 88, 290; 1993 a. 140, 184, 266; 1995 a. 16 s. 2; 1999 a. 150 s. 672; 1999 a. 182; 2001 a. 103; 2005 a. 451; 2007 a. 1; 2011 a. 62, 75.

8.10 Annotation A petitioner who timely filed with the county clerk rather than with the elections board under sub. (6) (a) is barred from the ballot. State ex rel. Ahlgrimm v. State Elections Board, 82 Wis. 2d 585, 263 N.W.2d 152 (1978).



8.11 Spring primary.

8.11  Spring primary.

8.11(1)(1)  City.

8.11(1)(a)(a) A primary may be held in any city for the nomination of candidates for city office. When a majority of all the members of the governing body of a city decide upon a spring primary for any specific election, they shall so provide not later than 3 days after the deadline for filing nomination papers.

8.11(1)(b) (b) Any city may provide by charter ordinance, under s. 66.0101, that whenever 3 or more candidates file nomination papers for a city office, a primary to nominate candidates for the office shall be held.

8.11(1)(c) (c) Whenever electors, equal to at least 10% of the vote for governor in the city at the last general election, file a petition conforming to the requirements of s. 8.40 with the city clerk requesting a primary within 3 days after the deadline for filing nomination papers, there shall be a primary for any specific election.

8.11(1)(d) (d) When the number of candidates for any city office does not exceed twice the number to be elected to the office, no primary may be held for the office and the candidates' names shall appear on the ballot for the ensuing election.

8.11(1m) (1m) Village.

8.11(1m)(a)(a) If a village has provided under s. 8.05 (4) (a) for the filing of nomination papers by candidates for village offices for a specific election, the governing body of the village may, no later than 3 days after the deadline for filing nomination papers, provide for nomination of candidates for village offices at the spring primary.

8.11(1m)(b) (b) Any village may provide by charter ordinance, under s. 66.0101, that whenever 3 or more candidates file nomination papers for a village office, a primary to nominate candidates for the office shall be held.

8.11(1m)(c) (c) Whenever the electors of a village, equal to at least 10 percent of the vote for governor in a village at the last general election, file a petition conforming to the requirements of s. 8.40 with the village clerk requesting a primary no later than December 1 preceding the spring election, there shall be a primary for any specific election.

8.11(1m)(d) (d) When the number of candidates for any village office does not exceed twice the number to be elected to the office, no primary may be held for the office and the candidates' names shall appear on the ballot for the ensuing election.

8.11(2) (2) Milwaukee County.

8.11(2)(a)(a) A primary shall be held in counties having a population of 750,000 or more whenever there are more than twice the number of candidates to be elected to the office of comptroller.

8.11(2)(b) (b) A primary shall be held in counties having a population of 500,000 or more whenever there are more than twice the number of candidates to be elected to any judicial office within the county or to the county board of supervisors from any one district.

8.11(2m) (2m) First class city school board. A primary shall be held in 1st class cities whenever there are more than 2 candidates for member of the board of school directors at-large or from any election district in any year.

8.11(3) (3) State. A primary shall be held if more than 2 candidates file nomination papers for the office of state superintendent, for justice, for court of appeals judge in the same district or for judge of the same branch of circuit court.

8.11(4) (4) Primary exclusive. Those offices for which a primary has been held shall have only the names of candidates nominated at the primary appear on the official spring election ballot.

8.11(5) (5) County supervisors. A primary shall be held in an election for county board supervisor whenever 3 or more candidates file nomination papers.

8.11 History History: 1973 c. 118 s. 7; 1973 c. 243; 1977 c. 187, 445, 449; 1979 c. 260, 311; 1983 a. 192, 484; 1985 a. 225, 304; 1989 a. 192, 290; 1999 a. 150 s. 672; 2007 a. 83; 2011 a. 62.



8.12 Presidential preference vote.

8.12  Presidential preference vote.

8.12(1) (1)  Selection of names for ballot.

8.12(1)(a)(a) No later than 5 p.m. on the 2nd Tuesday in December of the year before each year in which electors for president and vice president are to be elected, the state chairperson of each recognized political party listed on the official ballot at the last gubernatorial election whose candidate for governor received at least 10% of the total votes cast for that office may certify to the board that the party will participate in the presidential preference primary. For each party filing such a certification, the voters of this state shall at the spring election be given an opportunity to express their preference for the person to be the presidential candidate of that party.

8.12(1)(b) (b) On the first Tuesday in January of each year, or the next day if Tuesday is a holiday, in which electors for president and vice president are to be elected, there shall be convened in the capitol a committee consisting of, for each party filing a certification under this subsection, the state chairperson of that state party organization or the chairperson's designee, one national committeeman and one national committeewoman designated by the state chairperson; the speaker and the minority leader of the assembly or their designees, and the president and the minority leader of the senate or their designees. All designations shall be made in writing to the board. This committee shall organize by selecting an additional member who shall be the chairperson and shall determine, and certify to the board, no later than on the Friday following the date on which the committee convenes under this paragraph, the names of all candidates of the political parties represented on the committee for the office of president of the United States. The committee shall place the names of all candidates whose candidacy is generally advocated or recognized in the national news media throughout the United States on the ballot, and may, in addition, place the names of other candidates on the ballot. The committee shall have sole discretion to determine that a candidacy is generally advocated or recognized in the national news media throughout the United States.

8.12(1)(c) (c) No later than 5 p.m. on the last Tuesday in January of each presidential election year, any person seeking the nomination by the national convention of a political party filing a certification under this subsection for the office of president of the United States, or any committee organized in this state on behalf of and with the consent of such person, may submit to the board a petition to have the person's name appear on the presidential preference ballot. The petition may be circulated no sooner than the first Tuesday in January of such year, or the next day if Tuesday is a holiday, and shall be signed by a number of qualified electors equal in each congressional district to not less than 1,000 signatures nor more than 1,500 signatures. The form of the petition shall conform to the requirements of s. 8.40. All signers on each separate petition paper shall reside in the same congressional district.

8.12(1)(d) (d) The board shall forthwith contact each person whose name has been placed in nomination under par. (b) and notify him or her that his or her name will appear on the Wisconsin presidential preference ballot unless he or she files, no later than 5 p.m. on the last Tuesday in January of such year, with the board, a disclaimer stating without qualification that he or she is not and does not intend to become a candidate for the office of president of the United States at the forthcoming presidential election. The disclaimer may be filed with the board by certified mail, telegram, or in person.

8.12(2) (2) Ballots. The form of the official ballots shall be prescribed by the board. The ballot shall provide to an elector the opportunity to vote for an uninstructed delegation to represent this state at the presidential nominating convention of his or her party, or to write in the name of a candidate for the presidential nomination of his or her party.

8.12(3) (3) Reporting of results. No later than May 15 following the presidential preference primary, the board shall notify each state party organization chairperson under sub. (1) (b) of the results of the presidential preference primary within the state and within each congressional district.

8.12 History History: 1973 c. 334 ss. 16, 57; 1975 c. 93, 185, 199, 422; 1977 c. 427; 1979 c. 34, 260, 311, 355; 1983 a. 484; 1985 a. 304 ss. 100 to 106, 156; 1987 a. 391; 1989 a. 192; 1993 a. 184; 1995 a. 16 s. 2; 1999 a. 182; 2003 a. 24; 2011 a. 45.

8.12 Annotation The national democratic party has a protected right of political association and may not be compelled to seat delegates chosen in an open primary in violation of the party's rules. Democratic Party of U.S. v. Wisconsin, 450 U.S. 107 (1981).



8.125 Accessibility of presidential caucuses.

8.125  Accessibility of presidential caucuses. Any political party which holds a caucus open to the public for the purpose of selecting delegates to the national presidential nominating convention of the party shall hold the caucus in a place which is accessible to persons in wheelchairs.

8.125 History History: 1985 a. 304.



8.13 Commission city primary.

8.13  Commission city primary. At the first primary after adoption of the commission form of government the 2 candidates for mayor and the 4 candidates for council members receiving the highest number of votes shall be nominated. At subsequent primaries the 2 candidates receiving the most votes for either office shall be nominated. Only the names of the nominees shall appear on the spring election ballot.

8.13 History History: 1985 a. 135 s. 83 (2).



8.15 Nominations for partisan primary.

8.15  Nominations for partisan primary.

8.15(1) (1) Nomination papers may be circulated no sooner than April 15 preceding the general election and may be filed no later than 5 p.m. on June 1 preceding the partisan primary, except as authorized in this subsection. If an incumbent fails to file nomination papers and a declaration of candidacy by 5 p.m. on June 1 preceding the partisan primary, all candidates for the office held by the incumbent, other than the incumbent, may file nomination papers no later than 72 hours after the latest time prescribed in this subsection. No extension of the time for filing nomination papers applies if the incumbent files written notification with the filing officer or agency with whom nomination papers are filed for the office which the incumbent holds, no later than 5 p.m. on the 2nd Friday preceding the latest time prescribed in this subsection for filing nomination papers, that the incumbent is not a candidate for reelection to his or her office, and the incumbent does not file nomination papers for that office within the time prescribed in this subsection. Only those candidates for whom nomination papers containing the necessary signatures acquired within the allotted time and filed before the deadline may have their names appear on the official partisan primary ballot.

8.15(2) (2) Only one signature per person for the same office is valid. In addition to his or her signature, each signer of a nomination paper shall list his or her municipality of residence for voting purposes, the street and number, if any, on which the signer resides, and the date of signing.

8.15(3) (3) All signers on each separate nomination paper for all state offices, county offices, and the offices of U.S. senator and representative in congress shall reside in the jurisdiction or district which the candidate named on the paper will represent, if elected.

8.15(4) (4)

8.15(4)(a)(a) The certification of a qualified circulator stating his or her residence with street and number, if any, shall appear at the bottom of each nomination paper, stating he or she personally circulated the nomination paper and personally obtained each of the signatures; he or she knows they are electors of the ward, aldermanic district, municipality or county, as the nomination papers require; he or she knows they signed the paper with full knowledge of its content; he or she knows their respective residences given; he or she knows each signer signed on the date stated opposite his or her name; and, that he or she, the circulator, is a qualified elector of this state, or if not a qualified elector of this state, is a U.S. citizen age 18 or older who, if he or she were a resident of this state, would not be disqualified from voting under s. 6.03, Wis. stats.; that he or she intends to support the candidate; and that he or she is aware that falsifying the certification is punishable under s. 12.13 (3) (a), Wis. stats. The circulator shall indicate the date that he or she makes the certification next to his or her signature. The certification may be made by the candidate or any qualified circulator.

8.15(4)(b) (b) Nomination papers shall be accompanied by a declaration of candidacy under s. 8.21. If a candidate for state or local office has not filed a registration statement under s. 11.05 at the time he or she files nomination papers, the candidate shall file the statement with the papers. A candidate for state office shall also file a statement of economic interests with the board under s. 19.43 (4) no later than 4:30 p.m. on the 3rd day following the last day for filing nomination papers under sub. (1), or no later than 4:30 p.m. on the next business day after the last day whenever that candidate is granted an extension of time for filing nomination papers under sub. (1).

8.15(5) (5)

8.15(5)(a)(a) Each nomination paper shall have substantially the following words printed at the top:

I, the undersigned, request that the name of (insert candidate's last name plus first name, nickname or initial, and middle name, former legal surname, nickname or middle initial or initials if desired, but no other abbreviations or titles) residing at (insert candidate's street address) be placed on the ballot at the (general or special) election to be held on (date of election) as a candidate representing the (name of party) so that voters will have the opportunity to vote for (him or her) for the office of (name of office). I am eligible to vote in (name of jurisdiction or district in which candidate seeks office). I have not signed the nomination paper of any other candidate for the same office at this election.

8.15(5)(b) (b) Each candidate shall include his or her mailing address on the candidate's nomination papers.

8.15(6) (6) The number of required signatures on nomination papers shall be as follows:

8.15(6)(a) (a) For statewide offices, not less than 2,000 nor more than 4,000 electors.

8.15(6)(b) (b) For representatives in congress, not less than 1,000 nor more than 2,000 electors.

8.15(6)(c) (c) For state senators, not less than 400 nor more than 800 electors.

8.15(6)(d) (d) For representatives to the assembly, not less than 200 nor more than 400 electors.

8.15(6)(dm) (dm) For district attorneys, not less than 500 nor more than 1,000 electors in prosecutorial units over 100,000 population and not less than 200 nor more than 400 electors in prosecutorial units of 100,000 population or less.

8.15(6)(e) (e) For county offices, not less than 500 nor more than 1,000 electors in counties over 100,000 population and not less than 200 nor more than 400 electors in counties of 100,000 population or less.

8.15(7) (7) A candidate may not run in more than one party primary at the same time. No filing official may accept nomination papers for the same person in the same election for more than one party. A person who files nomination papers as the candidate of a recognized political party may not file nomination papers as an independent candidate for the same office at the same election.

8.15(8) (8) Nomination papers shall be filed:

8.15(8)(a) (a) For state offices and the offices of U.S. senator and representative in congress, in the office of the board.

8.15(8)(b) (b) For county offices, in the office of the county clerk or board of election commissioners.

8.15 History History: 1971 c. 304 ss. 13, 29 (1), (2); 1973 c. 334 s. 57; 1977 c. 107, 427; 1979 c. 249, 260, 311; 1983 a. 29, 484; 1985 a. 304; 1989 a. 31; 1993 a. 140, 213, 266; 1999 a. 182; 2001 a. 109; 2005 a. 451; 2007 a. 1; 2011 a. 32, 75.

8.15 Annotation The ban on multiple party nominations under sub. (7) does not burden the associational rights of political parties and is justified by compelling state interests. Swamp v. Kennedy, 950 F.2d 383 (1991).



8.16 Partisan nominations.

8.16  Partisan nominations.

8.16(1) (1) Except as provided in sub. (2), the person who receives the greatest number of votes for an office on a party ballot at any partisan primary, regardless of whether the person's name appears on the ballot, shall be the party's candidate for the office, and the person's name shall so appear on the official ballot at the next election.

8.16(2) (2) A person who receives only write-in votes shall not appear on the ballot as the candidate of a recognized political party for an office whenever no candidate's name appears on the ballot for that office unless the person receives at least 5% of the vote cast in the jurisdiction or district for the party's gubernatorial candidate at the last general election or the number of votes equivalent to the minimum number of signatures required on nomination papers for that office under s. 8.15 (6), whichever is greater, and unless:

8.16(2)(a) (a) The person files a declaration of candidacy under s. 8.21 no later than 5 p.m. on the 3rd day after notification of nomination is mailed or personally delivered to the person by the filing officer or agency for the office sought;

8.16(2)(b) (b) If the person is a candidate for state office, the person files a statement of economic interests under s. 19.43 (4), no later than 4:30 p.m. on the 3rd day after notification of nomination is mailed or personally delivered to the person by the board; and

8.16(2)(c) (c) If the person is a candidate for state or local office, the person files a registration statement under s. 11.05.

8.16(2m) (2m) Independent candidates may not be nominated by write-in votes but shall file nomination papers under s. 8.20.

8.16(3) (3) Where the boundaries of a district in which the candidate of a political party seeks office have been changed since the most recent gubernatorial election such that it is not possible to calculate the exact percentage of write-in votes, under sub. (2), which are needed by that candidate to become the nominee of the party, the number of votes cast for a political party's nominee for governor at the last general election in each ward or aldermanic district, or each municipality where there are no wards, which is wholly contained within the boundaries of the newly formed district shall be calculated. If a candidate of a political party in a newly formed district does not obtain 5% of the number of votes calculated or the number of votes equivalent to the minimum number of signatures required under s. 8.15 (6), whichever is greater, the candidate shall not appear on the ballot as the candidate of that party for the office sought.

8.16(4) (4) A recognized political party which participated in the most recent gubernatorial election but loses its ballot position and subsequently regains such position under s. 5.62 (2) does not cease to be a political party for purposes of qualification under subs. (2) and (3).

8.16(6) (6) The persons who receive the greatest number of votes respectively for the offices of governor and lieutenant governor on any party ballot at a primary shall be the party's joint candidates for the offices, and their names shall so appear on the official ballot at the next election.

8.16(7) (7) Nominees chosen at a national convention and under s. 8.18 (2) by each party entitled to a partisan primary ballot shall be the party's candidates for president, vice president and presidential electors. The state or national chairperson of each such party shall certify the names of the party's nominees for president and vice president to the board no later than 5 p.m. on the first Tuesday in September preceding a presidential election. Each name shall be in one of the formats authorized in s. 7.08 (2) (a).

8.16 History History: 1975 c. 41, 93, 199; 1977 c. 107, 383, 427, 447; 1983 a. 484; 1985 a. 304; 1987 a. 391; 1989 a. 31; 2011 a. 32, 75.

8.16 Annotation The vote percentage requirement set forth in sub. (2) applies to special partisan primary elections. 61 Atty. Gen. 172.

8.16 Annotation The 5 percent requirement of sub. (2) does not violate equal protection nor burden the right to associate and cast votes effectively. Blair v. Hebl, 498 F. Supp. 756 (1980).



8.17 Political party committees.

8.17  Political party committees.

8.17(1) (1)

8.17(1)(a)(a) Political parties qualifying for a separate ballot under s. 5.62 (1) (b) or (2) shall elect their party committeemen and committeewomen as provided under sub. (5) (b). The function of committeemen and committeewomen is to represent their neighborhoods in the structure of a political party. Committeemen and committeewomen shall act as liaison representatives between their parties and the residents of the election districts in which they serve. Activities of committeemen and committeewomen shall include, but not be limited to, identifying voters; assistance in voter registration drives; increasing voter participation in political parties; polling and other methods of passing information from residents to political parties and elected public officials; and dissemination of information from public officials to residents. For assistance in those and other activities of interest to a political party, each committeeman and committeewoman may appoint a captain to engage in these activities in each ward, if the election district served by the committeeman or committeewoman includes more than one ward. In an election district which includes more than one ward, the committeeman or committeewoman shall coordinate the activities of the ward captains in promoting the interests of his or her party.

8.17(1)(b) (b) Each political party shall elect one committeeman or committeewoman from each election district. In this section, each village, each town and each city is an "election district"; except that in cities having a population of more than 7,500 which are divided into aldermanic districts, each aldermanic district is an "election district"; and in cities having a population of more than 7,500 which are not divided into aldermanic districts and villages or towns having a population of more than 7,500, each ward or group of combined wards under s. 5.15 (6) (b) constituting a polling place on April 15 of the year in which committeemen or committeewomen are elected is an "election district". To be eligible to serve as its committeeman or committeewoman, an individual shall be, at the time of filing nomination papers or at the time of appointment under this section, a resident of the election district which he or she is chosen to represent and shall be at least 18 years of age.

8.17(4) (4) The term of office of each committeeman or committeewoman shall end on the date of the meeting held under sub. (5) (b) following each partisan primary.

8.17(5) (5)

8.17(5)(a)(a) The county committee of each political party shall consist of the duly elected committeemen and committeewomen and appointed committeemen and committeewomen residing in the county.

8.17(5)(b) (b) A combined meeting of the county committee and members in good standing of the party in the county shall be held no sooner than 15 days after the partisan primary and no later than April 1 of the following year. At this meeting, the party committeemen or committeewomen and the county committee offices of chairperson, vice chairperson, secretary and treasurer shall be filled by election by the incumbent committeemen, committeewomen and other party members present and voting, each of whom is entitled to one vote. At this meeting, the county committee shall elect the members of the congressional district committee as provided in sub. (6) (b), (c) and (d). The secretary of the county committee shall give at least 7 days' written notice of the meeting to party and committee members. Individuals elected as county committee officers or as congressional district committee members may be, but are not required to be, committeemen or committeewomen. They are required to be party members in good standing. The terms of committeemen and committeewomen, county committee officers and congressional district committee members begin during the meeting immediately upon completion and verification of the voting for each office.

8.17(5)(bm) (bm) A county committee may require that candidates for party committeemen and committeewomen file nomination papers with the county committee prior to the combined meeting under par. (b). The form, content and circulation and filing deadlines of the nomination papers shall be established by the county committee.

8.17(5)(c) (c) The secretary of the county committee shall notify the county clerk in writing of the name and address of the elected county committee chairperson within 10 days of his or her election.

8.17(5)(d) (d) The chairperson of the county committee shall notify the chairperson of the state committee of the names and addresses of the individuals elected as congressional district committee members within 10 days of their election.

8.17(5)(e) (e) Except as authorized in this paragraph, all county committee meetings shall be called by the chairperson of the county committee. The secretary of the county committee shall give at least 7 days' written notice of each meeting to the committee members. A majority of committee members may, upon petition to the chairperson signed by all of them, demand that the chairperson call a meeting. If after 3 days the chairperson has failed to do so, the demanding members may designate one of them to call and preside at a meeting, also upon at least 7 days' written notice to all committee members. The member so designated shall provide the notice. Meetings called in either manner have equal standing.

8.17(5)(f) (f) Any of the county committee officers named in par. (b) may be removed from office at any meeting of the committee if at least two-thirds of the committeemen or committeewomen are present; at least 7 days' written notice of the meeting is given to members of the party in the county; the notice discloses that discussion of the removal of one or more officers is on the agenda; and the notice includes and identifies this paragraph. Any such removal, and subsequent filling of a vacancy, shall be by vote of the committeemen, committeewomen and party members present and voting, each of whom is entitled to one vote.

8.17(5)(g) (g) Any vacancy in any county committee office, except the offices named in par. (b) shall be filled by the county committee, except that the county committee chairperson may temporarily fill any vacancy.

8.17(5)(h) (h) The county committee may appoint a committeeman or committeewoman for any election district in which no one was elected. An appointed committeeman or committeewoman has the same responsibilities and may engage in the same activities as an elected committeeman or committeewoman.

8.17(5)(i) (i) Each committee and its officers shall have the powers usually exercised by committees and their officers.

8.17(6) (6)

8.17(6)(a)(a) The congressional district committee shall consist of members elected by the county committee or committees under pars. (b) and (c).

8.17(6)(b) (b) For each assembly district lying wholly within one county, the county committee shall elect 2 persons from each assembly district as members of the congressional district committee.

8.17(6)(c) (c) For each assembly district lying partially within one county, the county committee shall elect one person as a member of the congressional district committee, except that the county committee may elect additional members so that the county has at least 2 members on the committee of each congressional district in which it lies.

8.17(6)(d) (d) County committees may elect alternate members to congressional district committees on the same basis and in the same numbers as they are entitled to elect under pars. (b) and (c).

8.17(6)(e) (e) At least once every year, the chairperson of the congressional district committee shall call, with at least 30 days' notice in writing to the chairperson of the county committee, or committees lying within the district, for a caucus of members of the party in the district. Committee offices of chairperson, vice chairperson, secretary, and treasurer shall be filled by a caucus in the time and manner prescribed by the constitution of either the district committee or the state committee. Individuals elected to these offices may be, but are not required to be, members of the congressional district committee. The secretary shall provide notice of all meetings of the congressional district committee.

8.17(7) (7)

8.17(7)(a)(a) Duly elected or appointed committeemen and committeewomen residing in any political subdivision or assembly district may organize a committee for their area upon presenting a petition therefor to the congressional district committee, which petition shall be signed by at least 25% of the committeemen and committeewomen who reside in that same area. Upon filing such a petition:

8.17(7)(a)1. 1. The chairperson of the congressional district committee shall call the first meeting within 10 days of delivery of the petition.

8.17(7)(a)2. 2. The secretary of the congressional district committee shall give at least 5 days' advance written notice of the meeting to all committeemen, committeewomen and party members residing in the area of the new committee.

8.17(7)(a)3. 3. Committee offices of chairperson, vice chairperson, secretary and treasurer shall be filled by election in the same manner as that provided for the county committee, and may be filled by individuals who are not committeemen or committeewomen.

8.17(7)(a)4. 4. Additional meetings may be called in the same manner as that provided for the county committee under sub. (5) (e).

8.17(7)(a)5. 5. Holders of committee offices may be removed and subsequent vacancies filled in the same manner as that provided for the county committee under sub. (5) (f).

8.17(7)(a)6. 6. Committeemen and committeewomen who are members of committees organized in any political subdivision or assembly district retain their status as members of the county committee.

8.17(7)(b) (b) Assembly district committees shall also include as members those individuals elected by the county committee under sub. (6) as members of the congressional district committee.

8.17(8) (8)

8.17(8)(a)(a) The congressional district committee shall elect at least 2 individuals to become members of the state committee. Those elected may be, but are not required to be, members of the district committee.

8.17(8)(b) (b) The state committee may consist solely of members elected under par. (a) or may consist of those members and as many other members called for and chosen in the manner prescribed in the constitution of the state committee.

8.17(9) (9)

8.17(9)(a)(a) If a county has no committee as provided by sub. (5) (a), residents of that county may voluntarily form a committee, which, upon approval of the state committee and certification by the secretary of the state committee to the board and the county clerk or board of election commissioners, shall then become the county committee with equal standing as if it had been organized under sub. (5) (a). This standing shall remain unless and until a committee is organized under sub. (5) (a).

8.17(9)(b) (b) Members of a committee organized under par. (a) are not, and shall not be known as, committeemen and committeewomen.

8.17(10) (10) Committeemen and committeewomen who are members in good standing of their county parties, by virtue of their offices, shall be granted credentials for participation in any caucus or convention called by their congressional district committees or the state committee, and those credentials shall be distributed at least 21 days in advance of the meeting by the secretary of the committee calling the caucus or convention.

8.17(11) (11) The names of the committees shall be that of the identifying name followed by Party of ...., the blank to be filled with the name of the county, congressional district, or other geographic areas.

8.17(12) (12) The secretary of the state committee of each recognized political party under s. 5.62 (1) (b) or (2) shall notify the board in writing of the name and address of the elected state committee chairperson within 10 days of his or her election.

8.17 History History: 1971 c. 304 s. 29 (1), (2); 1971 c. 336; 1973 c. 334; 1979 c. 260, 311, 355; 1981 c. 116; 1983 a. 484, 549; 1985 a. 131, 304; 1987 a. 391; 1991 a. 316; 1993 a. 184; 1999 a. 182; 2003 a. 265; 2011 a. 75.



8.18 Nomination of presidential electors.

8.18  Nomination of presidential electors.

8.18(1) (1) Candidates for the senate and assembly nominated by each political party at the primary, the state officers and the holdover state senators of each political party shall meet in the state capitol at 10 a.m. on the first Tuesday in October of each year in which there is a presidential election.

8.18(2) (2) The purpose of the convention is to nominate one presidential elector from each congressional district and 2 electors from the state at large. The names of the nominees shall be certified immediately by the chairperson of the state committee of each party to the chairperson of the board.

8.18 History History: 1973 c. 334; 1975 c. 93; 1977 c. 427; 1993 a. 184; 2007 a. 1.



8.185 Write-in candidates for president and vice president.

8.185  Write-in candidates for president and vice president.

8.185(1)(1) The names of candidates for president and vice president may be written in, in the place provided, on the general ballot at the general election for choosing the president and vice president of the United States. Write-in votes shall be listed as scattering unless the person whose name is written in has a list of presidential electors on file with the board in accordance with this section or unless the person whose name is written in has received more than 10% of the total vote cast in the ward, or in the municipality if not divided into wards.

8.185(2) (2) Any candidates for the office of president and vice president of the United States as write-in candidates shall file a list of presidential electors and a declaration of candidacy in the manner prescribed in s. 8.21 with the board no later than 4:30 p.m. on the 2nd Tuesday preceding the day of the general election to choose the president and vice president of the United States. The list shall contain one presidential elector from each congressional district and 2 electors from the state at large and the names of the candidates for president and vice president for whom they intend to vote, if elected. Compliance with this subsection may be waived by the board but only if the results of the general election indicate that a write-in candidate for the office of president is eligible to receive the electoral votes of this state except for noncompliance with this subsection. In such event, the write-in candidate shall have until 4:30 p.m. on the Friday following the general election to comply with the filing requirements of this subsection.

8.185(3) (3) If more than one list of presidential electors is filed with the board by any write-in candidates for the offices of president and vice president of the United States, the first list filed shall be considered the valid list, provided that this list meets the additional requirements of this section.

8.185(4) (4) Write-in votes for president and vice president shall be counted as provided in s. 7.50 (2) (i).

8.185 History History: 1971 c. 304 s. 29 (2); 1973 c. 334 s. 57; 1977 c. 427; 1981 c. 377 ss. 21 to 23; 1983 a. 484.



8.19 Party name.

8.19  Party name.

8.19(1)(1) The state committee of any party polling less than 75,000 presidential votes in this state in the last election may change the name of the party. The new name may not duplicate that of an existing national party. A certificate of approval by the party's national committee which has been certified by the national committee secretary, the state committee chairperson and the state committee secretary shall be filed with the board.

8.19(2) (2) The new name shall take effect upon certification.

8.19(3) (3) Every political party entitled, under s. 5.62, to have its candidates on the partisan primary and general election ballots has exclusive right to the use of the name designating it at any election involving political parties. The board shall not certify nor the county clerk print the name of any person whose nomination papers indicate a party name comprising a combination of existing party names, qualifying words, phrases, prefixes or suffixes in connection with any existing party name.

8.19 History History: 1973 c. 334 s. 57; 1975 c. 93; 1993 a. 184; 2011 a. 75.



8.20 Nomination of independent candidates.

8.20  Nomination of independent candidates.

8.20(1) (1) Independent nominations may be made for any office to be voted for at any general or partisan special election.

8.20(2) (2)

8.20(2)(a)(a) Nomination is by nomination papers. Each nomination paper shall have substantially the following words printed at the top:

I, the undersigned, request that the name of (insert candidate's last name plus first name, nickname or initial, and middle name, former legal surname, nickname or middle initial or initials if desired, but no other abbreviations or titles), residing at (insert candidate's street address) be placed on the ballot at the (general or special) election to be held on (date of election) as a candidate [(representing the (name of party)) or (representing the principle(s) of (statement of principles))] so that voters will have the opportunity to vote for (him or her) for the office of (name of office). I am eligible to vote in the (name of jurisdiction or district in which candidate seeks office). I have not signed the nomination paper of any other candidate for the same office at this election.

8.20(2)(b) (b) Each candidate shall include his or her mailing address on the candidate's nomination papers.

8.20(2)(c) (c) In the case of candidates for the offices of president and vice president, the nomination papers shall contain both candidates' names; the office for which each is nominated; the residence and post-office address of each; and the party or principles they represent, if any, in 5 words or less. In the case of candidates for the offices of governor and lieutenant governor, the nomination papers shall contain both candidates' names or the name of a candidate for either office; the office for which each candidate is nominated; the residence and post-office address of each candidate; and the party or principles each candidate represents, if any, in 5 words or less.

8.20(2)(d) (d) Nomination papers for president and vice president shall list one candidate for presidential elector from each congressional district and 2 candidates for presidential elector from the state at large who will vote for the candidates for president and vice president, if elected.

8.20(3) (3) The certification of a qualified circulator under s. 8.15 (4) (a) shall be appended to each nomination paper.

8.20(4) (4) The number of required signatures on nomination papers for independent candidates shall be the same as the number specified in s. 8.15 (6). For independent presidential electors intending to vote for the same candidates for president and vice president, the number of required signatures shall be not less than 2,000 nor more than 4,000 electors.

8.20(5) (5) Only one signature per person for the same office is valid. In addition to his or her signature, each signer shall list his or her municipality of residence for voting purposes, the street and number, if any, on which the signer resides, and the date of signing. Signers of each nomination paper shall reside in the same jurisdiction or district which the candidate named therein will represent, if elected.

8.20(6) (6) Nomination papers shall be accompanied by a declaration of candidacy under s. 8.21. If a candidate for state or local office has not filed a registration statement under s. 11.05 at the time he or she files nomination papers, the candidate shall file the statement with the papers. A candidate for state office shall also file a statement of economic interests with the board under s. 19.43 (4) no later than 4:30 p.m. on the 3rd day following the last day for filing nomination papers under sub. (8) (a), or no later than 4:30 p.m. on the next business day after the last day whenever that candidate is granted an extension of time for filing nomination papers under sub. (8) (a).

8.20(7) (7) Nomination papers shall be filed in the office of the board for all state offices and the offices of U.S. senator and representative in congress, and in the office of county clerk or board of election commissioners for all county offices.

8.20(8) (8)

8.20(8)(a)(a) Nomination papers for independent candidates for any office to be voted upon at a general election, except president, vice president and presidential elector, may be circulated no sooner than April 15 preceding the election and may be filed no later than 5 p.m. on the June 1 preceding the partisan primary, except as authorized in this paragraph. If an incumbent fails to file nomination papers and a declaration of candidacy by 5 p.m. on June 1 preceding the partisan primary, all candidates for the office held by the incumbent, other than the incumbent, may file nomination papers no later than 72 hours after the latest time prescribed in this paragraph. No extension of the time for filing nomination papers applies if the incumbent files written notification with the filing officer or agency with whom nomination papers are filed for the office which the incumbent holds, no later than 5 p.m. on the 2nd Friday preceding the latest time prescribed in this paragraph for filing nomination papers, that the incumbent is not a candidate for reelection to his or her office, and the incumbent does not file nomination papers for that office within the time prescribed in this paragraph.

8.20(8)(am) (am) Nomination papers for independent candidates for president and vice president, and the presidential electors designated to represent them, may be circulated no sooner than July 1 and may be filed not later than 5 p.m. on the first Tuesday in August preceding a presidential election.

8.20(8)(b) (b) Nomination papers for independent candidates for any office to be voted upon at a partisan special election shall be circulated and filed as provided in s. 8.50 (3) (a).

8.20(9) (9) Persons nominated by nomination papers without a recognized political party designation shall be placed on the official ballot at the general election and at any partisan election to the right or below the recognized political party candidates in their own column or row designated "Independent". If the candidate's name already appears under a recognized political party it may not be listed on the independent ballot, column or row.

8.20 History History: 1971 c. 242, 304; 1973 c. 334 s. 57; 1975 c. 369; 1977 c. 107, 287, 427; 1979 c. 249, 260; 1981 c. 377; 1983 a. 29, 484; 1985 a. 304; 1987 a. 391; 1993 a. 140, 266; 1999 a. 6, 32, 182, 186; 2001 a. 109; 2005 a. 451; 2007 a. 1; 2011 a. 32, 75.



8.21 Declaration of candidacy.

8.21 Declaration of candidacy.

8.21(1)(1) Each candidate, except a candidate for presidential elector under s. 8.20 (2) (d), shall file a declaration of candidacy, no later than the latest time provided for filing nomination papers under s. 8.10 (2) (a), 8.15 (1), 8.20 (8) (a) or 8.50 (3) (a), or the time provided under s. 8.16 (2) or 8.35 (2) (c). A candidate shall file the declaration with the officer or agency with which nomination papers are filed for the office that the candidate seeks, or if nomination papers are not required, with the clerk or board of election commissioners of the jurisdiction in which the candidate seeks office.

8.21(2) (2) The declaration of candidacy shall be sworn to before any officer authorized to administer oaths. The declaration shall contain the name of the candidate in the form specified under s. 8.10 (2) (b) for candidates for nonpartisan office or s. 8.15 (5) (a) or 8.20 (2) (a) for candidates for partisan office and shall state all of the following:

8.21(2)(a) (a) That the signer is a candidate for a named office.

8.21(2)(b) (b) That the signer meets, or will at the time he or she assumes office meet, applicable age, citizenship, residency, or voting qualification requirements, if any, prescribed by the constitutions and laws of the United States and of this state.

8.21(2)(c) (c) That the signer will otherwise qualify for office if nominated and elected.

8.21(3) (3) The declaration of candidacy shall include the candidate's name in the form in which it will appear on the ballot.

8.21(4) (4) Each candidate for state and local office shall include in the declaration of candidacy all of the following:

8.21(4)(a) (a) A statement that the candidate has not been convicted of any misdemeanor designated under state or federal law as a violation of the public trust or any felony for which the candidate has not been pardoned.

8.21(4)(b) (b) A statement that discloses the candidate's municipality of residence for voting purposes, and the street and number, if any, on which the candidate resides.

8.21(5) (5) The declaration of candidacy is valid with or without the seal of the officer who administers the oath.

8.21(6) (6) A candidate for state or local office shall file an amended declaration of candidacy under oath with the same officer or agency if any information contained in the declaration of candidacy changes at any time after the original declaration of candidacy is filed and before the candidate assumes office or is defeated for election or nomination.

8.21 History History: 1983 a. 484 s. 94; 1985 a. 304; 1987 a. 391; 1993 a. 140; 1999 a. 182; 2001 a. 109; 2005 a. 149.

8.21 Annotation A candidate for election to Congress need not be a resident of the district at the time he or she files nomination papers and executes the declaration of intent to accept the office if elected. A candidate for Congress must be an inhabitant of the state at the time of election. 61 Atty. Gen. 155.



8.25 Election of state and federal officers.

8.25  Election of state and federal officers.

8.25(1) (1)  Presidential electors. By general ballot at the general election for choosing the president and vice president of the United States there shall be elected as many electors of president and vice president as this state is entitled to elect senators and representatives in congress. A vote for the president and vice president nominations of any party is a vote for the electors of the nominees.

8.25(2) (2) United States senator. One senator to serve in the United States congress shall be chosen at the general election in 1962 and every 6 years thereafter and another in 1964 and every 6 years thereafter.

8.25(3) (3) Representative in congress. One representative to serve in the United States congress shall be chosen from each congressional district at the general election held in each even-numbered year.

8.25(4) (4) Constitutional officers; terms.

8.25(4)(a)(a) A governor, lieutenant governor, secretary of state, treasurer and an attorney general shall be elected at the general election in 1970 and quadrennially thereafter. A state superintendent shall be elected on the first Tuesday in April 1917 and quadrennially thereafter.

8.25(4)(b) (b)

8.25(4)(b)1.1. The regular full term of office of the state superintendent commences on the first Monday of July, next succeeding the superintendent's election.

8.25(4)(b)2. 2. The regular full term of each other officer enumerated in par. (a) commences on the first Monday of January, next succeeding the officer's election.

8.25(5) (5) District attorney; term. A district attorney shall be elected for each prosecutorial unit specified in s. 978.01 at the general election in 2008 and quadrennially thereafter. The regular term of the office of district attorney commences on the first Monday in January next succeeding the officer's election.

8.25 History History: 1981 c. 62, 314; 1987 a. 391; 1989 a. 31; 2007 a. 158.



8.28 Challenge to residency qualifications.

8.28  Challenge to residency qualifications.

8.28(1) (1) Any individual who believes that an individual holding or elected to state or local office is not a resident or inhabitant of this state or of the jurisdiction or district in which he or she serves, whenever such qualification is required by the constitution of this state or by any applicable law, may file a verified complaint with the attorney general alleging such facts as may cause him or her to believe that the individual is not qualified to hold office because of failure to meet a residency requirement.

8.28(2) (2) The attorney general may thereupon investigate whether such allegations are true. If the attorney general finds that the allegations of the complaint are true or for any other reason finds that the subject person who is holding or elected to office is not qualified because of failure to meet a residency requirement, the attorney general may commence an action under ch. 784 for a writ of quo warranto to have the subject person's office declared vacant or to restrain any person not entitled to take office from assuming it. In the case of a person who is elected to office in the legislature, the clerk of court shall transmit a copy of the judgment to the presiding officer of the appropriate house, and the house shall determine whether the person is qualified to be seated or whether a vacancy exists.

8.28 History History: 1979 c. 249; 1983 a. 484.



8.30 Candidates ineligible for ballot placement.

8.30  Candidates ineligible for ballot placement.

8.30(1)(1) Except as otherwise provided in this section, the official or agency with whom declarations of candidacy are required to be filed may refuse to place the candidate's name on the ballot if any of the following apply:

8.30(1)(a) (a) The nomination papers are not prepared, signed, and executed as required under this chapter.

8.30(1)(b) (b) It conclusively appears, either on the face of the nomination papers offered for filing, or by admission of the candidate or otherwise, that the candidate is ineligible to be nominated or elected.

8.30(1)(c) (c) The candidate, if elected, could not qualify for the office sought within the time allowed by law for qualification because of age, residence, or other impediment.

8.30(2) (2) If no registration statement has been filed by or on behalf of a candidate for state or local office in accordance with s. 11.05 (2g) or (2r) by the applicable deadline for filing nomination papers by such candidate, or the deadline for filing a declaration of candidacy for an office for which nomination papers are not filed, the name of the candidate may not appear on the ballot. This subsection may not be construed to exempt a candidate from applicable penalties if he or she files a registration statement later than the time prescribed in ss. 11.01 (1) and 11.05 (2g).

8.30(2m) (2m) The official or agency with whom nomination papers and declarations of candidacy are required to be filed shall not place a candidate's name on the ballot if the candidate's name is ineligible for ballot placement under s. 5.05 (2m) (d) 2. or 15.60 (6).

8.30(3) (3) The official or agency with whom declarations of candidacy are required to be filed may not place a candidate's name on the ballot if the official or agency is prohibited from doing so under s. 19.43 (4) or an ordinance adopted under s. 19.59 (3) (b).

8.30(4) (4) The official or agency with whom a declaration of candidacy is required to be filed may not place a candidate's name on the ballot if the candidate fails to file a declaration of candidacy within the time prescribed under s. 8.21.

8.30 History History: 1975 c. 93; 1979 c. 120, 328; 1979 c. 355 ss. 28, 29; 1983 a. 484; 1985 a. 304; 1987 a. 391; 2001 a. 109; 2005 a. 149, 177; 2007 a. 1.

8.30 Annotation A petitioner who timely filed with the county clerk rather than with the elections board under s. 8.10 (6) (a) is barred from the ballot. State ex rel. Ahlgrimm v. State Elections Board, 82 Wis. 2d 585, 263 N.W.2d 152 (1978).



8.35 Vacancies after nomination.

8.35  Vacancies after nomination.

8.35(1) (1) Any person who files nomination papers and qualifies to appear on the ballot may not decline nomination. The name of that person shall appear upon the ballot except in case of death of the person. A person who is appointed to fill a vacancy in nomination or who is nominated by write-in votes is deemed to decline nomination if he or she fails to file a declaration of candidacy within the time prescribed under sub. (2) (c) or s. 8.16 (2).

8.35(2) (2)

8.35(2)(a)(a) If a vacancy occurs after nomination due to the death of a candidate of a recognized political party for a partisan office, the vacancy may be filled by the chairperson of the committee of the proper political party under s. 7.38, or the personal campaign committee, if any, in the case of independent candidates. Similar vacancies in nominations of candidates for nonpartisan local offices may be filled by the candidate's personal campaign committee or, if the candidate had none, by the body which governs the local governmental unit in which the deceased person was a candidate for office. The chairperson, chief officer of the committee, or clerk of the body making an appointment shall file a certificate of appointment with the official or agency with whom declarations of candidacy for the office are filed. For purposes of this paragraph, the official or agency need not recognize members of a personal campaign committee whose names were not filed under s. 11.05 prior to the death of the candidate.

8.35(2)(b) (b) If a vacancy in nomination occurs due to the death of a candidate, the officer or agency with whom nomination papers are filed for the office shall promptly notify the chairperson, committee or body, if any, that the vacancy may be filled within 4 days of the date of the notice, as shown by the postmark if the notice is mailed. The chairperson, committee or body may file a sworn certificate of nomination with the official or agency within the 4-day period.

8.35(2)(c) (c) The official or agency with whom a proper certificate is filed under par. (b) shall promptly notify the candidate who is nominated and transmit to the candidate a declaration of candidacy form and, in the case of a candidate for state or local office, a financial registration statement form under s. 11.05. No later than 5 p.m. on the 3rd day after notification of nomination is mailed or personally delivered to the new nominee by the official or agency, the nominee shall file a declaration of candidacy and, in the case of a candidate for state or local office, a registration statement under s. 11.05. No later than 4:30 p.m. on the 3rd day after notification of nomination is mailed or personally delivered to a new nominee for state office or municipal judge by the official or agency, the nominee shall file a statement of economic interests under s. 19.43 (4). If the nominee fails to file the declaration of candidacy, the official or agency may refuse to place the candidate's name on the ballot. If the nominee fails to file the registration statement or statement of economic interests, the official or agency may not place the candidate's name on the ballot.

8.35(2)(d) (d) If the ballots have been prepared, the committees or body filling the vacancy shall supply stickers as provided under s. 7.38 (3). No vacancy in a nomination occurs prior to the time of the primary election for an office, unless no primary is required for the office for which the nomination is made.

8.35(2)(e) (e) This subsection does not apply in the event of the death of a candidate for nonpartisan office who has no opponent appearing on the election ballot.

8.35(3) (3) Whenever a nominee dies after the election ballots are prepared, and no nomination is made under this section, the votes cast for the deceased shall be counted and returned. If he or she receives a plurality of the votes cast, the vacancy shall be filled as in the case of a vacancy occurring by death after election.

8.35(4) (4)

8.35(4)(a)(a)

8.35(4)(a)1.1. When a candidate is appointed to fill a vacancy under this section, the funds remaining in the former candidate's depository after payment of the former candidate's lawful campaign debts, if any, shall be:

8.35(4)(a)1.a. a. Donated to the former candidate's local or state political party if the former candidate was a partisan candidate or donated to the charitable organization of the former candidate's choice or the charitable organization chosen by the former candidate's next of kin if the former candidate is deceased, or if no choice is made returned to the donors on a proportional basis; or

8.35(4)(a)1.b. b. If the former candidate was a nonpartisan candidate, donated to the charitable organization of the former candidate's choice or the charitable organization chosen by the former candidate's next of kin if the former candidate is deceased; or

8.35(4)(a)1.c. c. If no choice is made, returned to the donors on a proportional basis, with contributions which cannot be identified donated in accordance with subd. 1. a. or b.

8.35(4)(a)2. 2. A petitioner or personal representative may make the choice under subd. 1. a. or b. where subd. 1. c. applies.

8.35(4)(c) (c) The transfer shall be reported to the appropriate filing officer in a special report submitted by the former candidate's campaign treasurer. If the former candidate is deceased and was serving as his or her own campaign treasurer, the former candidate's petitioner or personal representative shall file the report. The report shall include a complete statement of all contributions, disbursements and incurred obligations pursuant to s. 11.06 (1) covering the period from the day after the last date covered on the former candidate's most recent report to the date of disposition.

8.35(4)(d) (d) The newly appointed candidate shall file his or her report at the next appropriate interval under s. 11.20 (2) or (4) after his or her appointment. The appointed candidate shall include any transferred funds in his or her first report.

8.35(4)(e) (e) Any person who violates this subsection may be punished as provided under s. 11.60 or 11.61.

8.35 History History: 1973 c. 334; 1975 c. 93; 1977 c. 107, 340; 1979 c. 110 s. 60 (11); 1979 c. 311; 1983 a. 484; 1985 a. 131 s. 3; 1985 a. 303 s. 88; 1985 a. 304; 1987 a. 391; 1993 a. 184; 1995 a. 225; 1999 a. 182; 2001 a. 109; 2005 a. 177; 2009 a. 89; 2011 a. 32.

8.35 Annotation Circuit judge is a nonpartisan state office. A vacancy due to the death of a circuit court judge candidate may not be filled under sub. (2). Committee to Retain Byers v. Elections Board, 95 Wis. 2d 632, 291 N.W.2d 616 (Ct. App. 1980).



8.37 Filing of referenda petitions or questions.

8.37  Filing of referenda petitions or questions. Unless otherwise required by law, all proposed constitutional amendments and any other measure or question that is to be submitted to a vote of the people, or any petitions requesting that a measure or question be submitted to a vote of the people, if applicable, shall be filed with the official or agency responsible for preparing the ballots for the election no later than 70 days prior to the election at which the amendment, measure or question will appear on the ballot. No later than the end of the next business day after a proposed measure is filed with a school district clerk under this section, the clerk shall file a copy of the measure or question with the clerk of each county having territory within the school district.

8.37 History History: 1999 a. 182; 2005 a. 451; 2011 a. 75.



8.40 Petition requirements.

8.40  Petition requirements.

8.40(1) (1) In addition to any other requirements provided by law, each separate sheet of each petition for an election, including a referendum, shall have on the face at the top in boldface print the word "PETITION". Each signer of such a petition shall affix his or her signature to the petition, accompanied by his or her municipality of residence for voting purposes, the street and number, if any, on which the signer resides, and the date of signing.

8.40(2) (2) The certification of a qualified circulator stating his or her residence with street and number, if any, shall appear at the bottom of each separate sheet of each petition specified in sub. (1), stating that he or she personally circulated the petition and personally obtained each of the signatures; that the circulator knows that they are electors of the jurisdiction or district in which the petition is circulated; that the circulator knows that they signed the paper with full knowledge of its content; that the circulator knows their respective residences given; that the circulator knows that each signer signed on the date stated opposite his or her name; that the circulator is a qualified elector of this state, or if not a qualified elector of this state, that the circulator is a U.S. citizen age 18 or older who, if he or she were a resident of this state, would not be disqualified from voting under s. 6.03, Wis. stats.; and that the circulator is aware that falsifying the certification is punishable under s. 12.13 (3) (a). The circulator shall indicate the date that he or she makes the certification next to his or her signature.

8.40(3) (3) The board shall, by rule, prescribe standards consistent with this chapter and s. 9.10 (2) to be used by all election officials and governing bodies in determining the validity of petitions for elections and signatures thereon.

8.40 History History: 1989 a. 192; 1997 a. 35; 1999 a. 182; 2001 a. 109; 2005 a. 451.

8.40 Annotation The residence requirement for nomination paper circulators in sub. (2), as applied to Wisconsin residents who circulate papers outside the political subdivision in which they reside and to nonresidents violates the 1st amendment right of free speech. Frami v. Ponto, 255 F. Supp. 2d 962 (2003).



8.50 Special elections.

8.50  Special elections. Unless otherwise provided, this section applies to filling vacancies in the U.S. senate and house of representatives, executive state offices except the offices of governor, lieutenant governor, and district attorney, judicial and legislative state offices, county, city, village, and town offices, and the offices of municipal judge and member of the board of school directors in school districts organized under ch. 119. State legislative offices may be filled in anticipation of the occurrence of a vacancy whenever authorized in sub. (4) (e). No special election may be held after February 1 preceding the spring election unless it is held on the same day as the spring election, nor after August 1 preceding the general election unless it is held on the same day as the general election, until the day after that election. If the special election is held on the day of the general election, the primary for the special election, if any, shall be held on the day of the partisan primary. If the special election is held on the day of the spring election, the primary for the special election, if any, shall be held on the day of the spring primary.

8.50(1) (1) Special election order and notices.

8.50(1)(a)(a) When there is to be a special election, the special election for county office shall be ordered by the county board of supervisors except as provided in s. 17.21 (5); the special election for city office shall be ordered by the common council; the special election for village office shall be ordered by the board of trustees; the special election for town office shall be ordered by the town board of supervisors; the special election for school board member in a school district organized under ch. 119 shall be ordered by the school board; the special election for municipal judge shall be ordered by the governing body of the municipality, except in 1st class cities, or if the judge is elected under s. 755.01 (4) jointly by the governing bodies of all municipalities served by the judge; and all other special elections shall be ordered by the governor. When the governor or attorney general issues the order, it shall be filed and recorded in the office of the board. When the county board of supervisors issues the order, it shall be filed and recorded in the office of the county clerk. When the county executive issues the order, it shall be filed in the office of the county board of election commissioners. When the common council issues the order, it shall be filed in the office of the city clerk. When the board of trustees issues the order, it shall be filed in the office of the village clerk. When the town board of supervisors issues the order, it shall be filed in the office of the town clerk. When the school board of a school district organized under ch. 119 issues the order, it shall be filed and recorded in the office of the city board of election commissioners. If a municipal judge is elected under s. 755.01 (4), the order shall be filed in the office of the county clerk or board of election commissioners of the county having the largest portion of the population of the jurisdiction served by the judge.

8.50(1)(b) (b) Notice of any special election shall be given upon the filing of the order under par. (a) by publication in a newspaper under ch. 985. If the special election concerns a national or state office, the board shall give notice as soon as possible to the county clerks. Upon receipt of notice from the board, or when the special election is for a county office or a municipal judgeship under s. 755.01 (4), the county clerk shall give notice as soon as possible to the municipal clerks of all municipalities in which electors are eligible to vote in the election and publish one type A notice for all offices to be voted upon within the county as provided in s. 10.06 (2) (n). If the special election is for a city, village, or town office, the municipal clerk shall publish one type A notice as provided under s. 10.06 (3) (f).

8.50(1)(c) (c) The order and notice shall specify the office to be filled, the expiration date of the remaining term of office, the date of the election, the earliest date for circulating and deadline for filing nomination papers, the area involved in the election, the name of the incumbent before the vacancy occurred and a description of how the vacancy occurred, or for an election held under sub. (4) (e), the name of the incumbent and a description of how and when the vacancy is expected to occur. Except as otherwise provided in this paragraph, the notice shall include the information specified in s. 10.01 (2) (a).

8.50(1)(d) (d) When the election concerns a national office or a special election for state office is held concurrently with the general election, the board shall transmit to each county clerk a certified list of all persons for whom nomination papers have been filed in its office at least 62 days before the special primary, and in other cases the board shall transmit the list to each county clerk at least 22 days before the special primary. If no primary is required, the list shall be transmitted at least 42 days prior to the day of the special election unless the special election concerns a national office or is held concurrently with the general election, in which case the list shall be transmitted at least 62 days prior to the day of the special election. Immediately upon receipt of the certified list, the county clerk shall prepare his or her ballots. For a county special election, the county clerk shall certify the candidates and prepare the ballots. If there is a primary, the county clerk shall publish one type B notice in a newspaper under ch. 10. When a primary is held, as soon as possible after the primary, the county clerk shall certify the candidates and prepare the ballots for the following special election. The clerk shall publish one type B notice in a newspaper under ch. 10 for the election.

8.50(2) (2) Date of special election.

8.50(2)(a)(a) The date for the special election shall be not less than 62 nor more than 77 days from the date of the order except when the special election is held to fill a vacancy in a national office or the special election is held on the day of the general election or spring election. If a special election is held concurrently with the spring election, the special election may be ordered not earlier than 92 days prior to the spring primary and not later than 49 days prior to that primary. If a special election is held concurrently with the general election or a special election is held to fill a national office, the special election may be ordered not earlier than 122 days prior to the partisan primary or special primary, respectively, and not later than 92 days prior to that primary.

8.50(2)(b) (b) If a primary is required, the primary shall be on the day 4 weeks before the day of the special election except when the special election is held on the same day as the general election the special primary shall be held on the same day as the partisan primary or if the special election is held concurrently with the spring election, the primary shall be held concurrently with the spring primary, and except when the special election is held on the Tuesday after the first Monday in November of an odd-numbered year, the primary shall be held on the 2nd Tuesday of August in that year.

8.50(3) (3) Nomination, primary and canvass.

8.50(3)(a)(a) Nomination papers may be circulated no sooner than the day the order for the special election is filed and shall be filed not later than 5 p.m. 28 days before the day that the special primary will or would be held, if required, except when a special election is held concurrently with the spring election or general election, the deadline for filing nomination papers shall be specified in the order and the date shall be no earlier than the date provided in s. 8.10 (2) (a) or 8.15 (1), respectively, and no later than 35 days prior to the date of the spring primary or no later than June 1 preceding the partisan primary. Nomination papers may be filed in the manner specified in s. 8.10, 8.15, or 8.20. Each candidate shall file a declaration of candidacy in the manner provided in s. 8.21 no later than the latest time provided in the order for filing nomination papers. If a candidate for state or local office has not filed a registration statement under s. 11.05 at the time he or she files nomination papers, the candidate shall file the statement with the papers. A candidate for state office shall also file a statement of economic interests with the board no later than the end of the 3rd day following the last day for filing nomination papers specified in the order.

8.50(3)(b) (b) Except as otherwise provided in this section, the provisions for the partisan primary under s. 8.15 are applicable to all partisan primaries held under this section, and the provisions for spring primaries under s. 8.10 are applicable to all nonpartisan primaries held under this section. In a special partisan primary or election, the order of the parties on the ballot shall be the same as provided under s. 5.62 (1) or 5.64 (1) (b). No primary is required for a nonpartisan election in which not more than 2 candidates for an office appear on the ballot or for a partisan election in which not more than one candidate for an office appears on the ballot of each recognized political party. In every special election except a special election for nonpartisan state office where no candidate is certified to appear on the ballot, a space for write-in votes shall be provided on the ballot, regardless of whether a special primary is held.

8.50(3)(c) (c) Notwithstanding ss. 5.37 (4), 5.91 (6) and 6.80 (2) (f), whenever a special partisan primary is held concurrently with the presidential preference primary, an elector may choose the party column or ballot in which the elector will cast his or her vote separately for each of the 2 primaries. Whenever 2 or more special partisan primaries or one or more special partisan primaries and a partisan primary are held concurrently, the procedure prescribed in ss. 5.37 (4), 5.91 (6) and 6.80 (2) (f) applies.

8.50(3)(d) (d) The requirements for nominations and special primaries under this section apply to the filling of any office for which a municipal caucus is regularly used to nominate candidates.

8.50(3)(e) (e) In a special election for a state or national office, the county clerk or board of election commissioners shall transmit the statement of the county board of canvassers to the government accountability board no later than 7 days after the special primary and 13 days after the special election.

8.50(4) (4) Regulations on special elections.

8.50(4)(b)(b) A vacancy in the office of U.S. senator or representative in congress occurring prior to the 2nd Tuesday in April in the year of the general election shall be filled at a special primary and election. A vacancy in that office occurring between the 2nd Tuesday in April and the 2nd Tuesday in May in the year of the general election shall be filled at the partisan primary and general election.

8.50(4)(c) (c) A vacancy in the office of secretary of state, state treasurer, attorney general or state superintendent, occurring more than 6 months before the expiration of the current term, may be filled at a special election.

8.50(4)(d) (d) Any vacancy in the office of state senator or representative to the assembly occurring before the 2nd Tuesday in May in the year in which a regular election is held to fill that seat shall be filled as promptly as possible by special election. However, any vacancy in the office of state senator or representative to the assembly occurring after the close of the last regular floorperiod of the legislature held during his or her term shall be filled only if a special session or extraordinary floorperiod of the legislature is called or a veto review period is scheduled during the remainder of the term. The special election to fill the vacancy shall be ordered, if possible, so the new member may participate in the special session or floorperiod.

8.50(4)(e) (e) Whenever a member of the legislature is elected to another office after the commencement of his or her term, and the term of the new office or the period during which the legislator is eligible to assume that office commences prior to the end of the legislator's original term of office, the governor may call a special election to fill the seat of the member in anticipation of a vacancy, upon receipt of a written resignation from that member which is effective on a date not later than the date of the proposed special election.

8.50(4)(f) (f)

8.50(4)(f)1.1. Except as provided in subds. 2. and 3., a vacancy in the office of justice, court of appeals judge or circuit judge occurring in any year after the date of the spring election and on or before December 1 shall be filled, if in the office of circuit judge, at the succeeding spring election; if in the office of court of appeals judge, at the first succeeding spring election when no other court of appeals judge is to be elected from the same court of appeals district; or, if in the office of justice, at the first succeeding spring election when no other justice is to be elected. A vacancy in the office of justice, court of appeals judge or circuit judge occurring after December 1 and on or before the date of the succeeding spring election shall be filled, if in the office of circuit judge, at the 2nd succeeding spring election; if in the office of court of appeals judge, at the first spring election, beginning with the 2nd succeeding spring election, when no other court of appeals judge is to be elected from the same court of appeals district; or, if in the office of justice, at the first spring election, beginning with the 2nd succeeding spring election, when no other justice is to be elected.

8.50(4)(f)2. 2. If a vacancy in the office of justice, court of appeals judge or circuit judge occurs after December 1 and on or before the date of the succeeding spring election as the result of the resignation of the incumbent, if an election for that seat is scheduled to be held at the succeeding spring election and if the incumbent is not a candidate to succeed himself or herself, the vacancy shall be filled at the regularly scheduled election.

8.50(4)(f)3. 3. If a vacancy in the office of justice, court of appeals judge or circuit judge occurs after the date of the spring election for that seat and before the succeeding August 1 as the result of the resignation of the incumbent and the incumbent is not elected to succeed himself or herself, the vacancy shall be filled by the individual who was elected at the regularly scheduled election. If no individual is elected at the regularly scheduled election or if the individual who is elected dies or declines to serve, the vacancy shall be filled under subd. 1.

8.50(4)(f)4. 4. All vacancies filled under subds. 1. and 2. are for a full term commencing on August 1 succeeding the spring election at which they are filled.

8.50(4)(fm) (fm) A permanent vacancy in the office of municipal judge may be filled by temporary appointment of the municipal governing body, or, if the judge is elected under s. 755.01 (4), jointly by the governing bodies of all municipalities served by the judge. The office shall then be permanently filled by special election, which shall be held concurrently with the next spring election following the occurrence of the vacancy, except that a vacancy occurring during the period after December 1 and on or before the date of the spring election shall be filled at the 2nd succeeding spring election, and except that the governing body of a city or village or, if the judge is elected under s. 755.01 (4), the governing bodies of the participating cities or villages may, if the vacancy occurs before April 15 in the year preceding expiration of the term of office, order a special election to be held on the Tuesday after the first Monday in November following the date of the order. A person so elected shall serve for the residue of the unexpired term.

8.50(4)(g) (g) If through neglect or failure, an elected officer who should have been chosen at the spring or general election is not chosen at that election, a special election may be held to fill the vacancy; but no special election may be held for any school or county officer after the time when the officer's term would have commenced had such person been elected at the proper spring or general election, except as authorized under this section, and no election may be held to fill a vacancy in the office of justice or judge except as authorized in par. (f).

8.50(4)(h) (h) Whenever the right to office of any person who is elected to the legislature or the U.S. senate or house of representatives ceases before the commencement of the term of office to which he or she is elected, a special election shall be held to fill the vacancy.

8.50(4)(i) (i) When the governor so directs, a special election shall be held to fill any vacancy not provided for in this section. This paragraph does not apply to judicial offices.

8.50(5) (5) Campaign finance laws. All laws and rules promulgated under ch. 11 governing campaign finance and reporting, including all deadlines for filing reports and statements, are applicable to special elections, except as otherwise specifically provided.

8.50 History History: 1971 c. 1, 40; 1973 c. 334 ss. 22, 57; 1973 c. 336; 1975 c. 80, 93, 199, 369; 1977 c. 26, 107, 187, 340, 427, 445, 447, 449; 1979 c. 27, 32, 260, 311; 1983 a. 484; 1985 a. 304; 1987 a. 391; 1989 a. 31, 359; 1993 a. 184; 1995 a. 16 s. 2; 1999 a. 182; 2005 a. 248; 2007 a. 1; 2011 a. 32, 75.



8.55 Special referenda.

8.55  Special referenda.

8.55(1)(1) Whenever a special referendum is called, the clerk of the jurisdiction which calls the special referendum shall publish a type A notice of the special referendum on the 4th Tuesday preceding the special referendum.

8.55(2) (2) The clerk of the jurisdiction which calls a special referendum shall publish type B and C notices of the special referendum on the day preceding the special referendum.

8.55(3) (3) Whenever a special county referendum is called, the municipal clerk of each municipality which is wholly or partly contained within the county shall publish type D and E notices of the special referendum at the times specified in s. 10.06 (3). Whenever a special municipal referendum is called, the municipal clerk of that municipality shall publish type D and E notices of the special referendum at the times specified in s. 10.06 (3). Whenever a special referendum is called by a special purpose district, the clerk of the jurisdiction which calls a special referendum shall publish type D and E notices of the referendum at the times specified in s. 10.06 (4). If an election for national, state, county or municipal office or a state, county or municipal referendum is called in a municipality on the same day that a special referendum is called by a special purpose district in the same municipality, the type D and E notices shall be published only by the municipal clerk.

8.55(4) (4) Whenever the clerks of more than one jurisdiction are required under this section to publish the same notice on the same day, they may publish one notice only and share the cost under s. 10.07 (1).

8.55 History History: 1987 a. 391.






9. Post-election actions; direct legislation.

9.01 Recount.

9.01  Recount.

9.01(1)(1)  Petition; fees; general procedures.

9.01(1)(a)(a)

9.01(1)(a)1.1. Any candidate voted for at any election or any elector who voted upon any referendum question at any election may petition for a recount. The petitioner shall file a verified petition or petitions with the proper clerk or body under par. (ar) not earlier than the time of completion of the canvass following canvassing of any valid provisional and absentee ballots under ss. 6.97 (4) and 7.515 (6) and, except as provided in this subdivision, not later than 5 p.m. on the 3rd business day following the last meeting day of the municipal or county board of canvassers determining the election for that office or on that referendum question following canvassing of all valid provisional and absentee ballots or, if more than one board of canvassers makes the determination, not later than 5 p.m. on the 3rd business day following the last meeting day of the last board of canvassers which makes a determination following canvassing of all valid provisional and absentee ballots. If the chairperson of the board or chairperson's designee makes the determination for the office or the referendum question, the petitioner shall file the petition not earlier than the last meeting day of the last county board of canvassers to make a statement in the election or referendum following canvassing of all valid provisional and absentee ballots and not later than 5 p.m. on the 3rd business day following the day on which the government accountability board receives the last statement from a county board of canvassers for the election or referendum following canvassing of all valid provisional and absentee ballots.

9.01(1)(a)2. 2. Each verified petition under subd. 1. shall state all of the following:

9.01(1)(a)2.a. a. That at the election the petitioner was a candidate for the office in question or that the petitioner voted on the referendum question in issue.

9.01(1)(a)2.b. b. That the petitioner is informed and believes that a mistake or fraud has been committed in a specified ward or municipality in the counting and return of the votes cast for the office or upon the question or that another specified defect, irregularity, or illegality occurred in the conduct of the election.

9.01(1)(a)3. 3. The petition under subd. 1. shall specify each ward, or each municipality where no wards exist, in which a recount is desired. If a recount is requested for all wards within a jurisdiction, each ward need not be specified.

9.01(1)(a)4. 4. The petition under subd. 1. may be amended to include information discovered as a result of the investigation of the board of canvassers or the chairperson of the board, or chairperson's designee, after the filing of the petition if the petitioner moves to amend the petition as soon as possible after the petitioner discovers, or reasonably should have discovered, the information that is the subject of the amendment and if the petitioner was unable to include the information in the original petition.

9.01(1)(ad) (ad) Upon receiving a petition for a recount, the clerk or body receiving the petition shall calculate any fee due under par. (ag) 1m. or reasonably estimate any fee due under par. (ag) 2. The clerk or body shall provide the petitioner promptly with the total due or estimate.

9.01(1)(ag) (ag)

9.01(1)(ag)1.1. If the difference between the votes cast for the leading candidate and those cast for the petitioner or the difference between the affirmative and negative votes cast upon any referendum question is less than 10 if 1,000 or less votes are cast or not more than 0.5% of the total votes cast for the office or on the question if more than 1,000 votes are cast following canvassing of all valid provisional and absentee ballots, the petitioner is not required to pay a fee.

9.01(1)(ag)1m. 1m. If the difference between the votes cast for the leading candidate and those cast for the petitioner or the difference between the affirmative and negative votes cast upon any referendum question is at least 10 if 1,000 or less votes are cast or is more than 0.5% but not more than 2% if more than 1,000 votes are cast following canvassing of all valid provisional and absentee ballots, the petitioner shall pay a fee of $5 for each ward for which the petition requests a ballot recount, or $5 for each municipality for which the petition requests a recount where no wards exist.

9.01(1)(ag)2. 2. If the difference between the votes cast for the leading candidate and those cast for the petitioner or the difference between the affirmative and negative votes cast upon any referendum question is more than 2% if more than 1,000 votes are cast following canvassing of all valid provisional and absentee ballots, the petitioner shall pay a fee equal to the actual cost of performing the recount in each ward for which the petition requests a recount, or in each municipality for which the petition request a recount where no wards exist.

9.01(1)(ag)3. 3. All fees calculated or estimated under par. (ad) shall be prepaid in cash or another form of payment which is acceptable to the officer to whom they are paid. No petition for which a fee is required is valid unless the proper calculated or estimated fee is paid at the time of filing.

9.01(1)(ag)3m. 3m. The petitioner shall pay any balance owing toward the fee due under subd. 2. within 30 days after the clerk or body receiving the petition provides the petitioner with a written statement of the amount due. If the petitioner has overpaid the fee due under subd. 2. the clerk or body receiving the petition shall refund the amount overpaid within 30 days after the board of canvassers makes its determination in the recount.

9.01(1)(ag)4. 4. The board shall deposit all moneys received by it into the account under s. 20.511 (1) (g), and shall pay the fees required for each recount to the county clerks of the counties in which the recount is to be held. The county clerk shall deposit fees received by him or her with the county treasurer. The municipal clerk shall deposit fees received by him or her with the municipal treasurer.

9.01(1)(ag)5. 5. In this paragraph, the "leading candidate" includes every individual whose vote total at the time of the filing of the recount petition would entitle the individual to election or nomination to office. In an election in which more than one office of the same type is to be filled from the same territory, the number and percentage of votes cast under this paragraph shall be determined by first dividing the total number of votes cast for the office by the number of offices being filled at the election from the same territory.

9.01(1)(am) (am) A person who files a petition under par. (a) may withdraw the petition. If the petitioner withdraws a petition before any board of canvassers that canvassed the original election begins its recount, the clerk or body shall refund any fee paid under par. (ag).

9.01(1)(ar) (ar)

9.01(1)(ar)1.1. In the event of a recount for any office, the petition shall be filed with the clerk or body with whom nomination papers are filed for that office.

9.01(1)(ar)2. 2. In the event of a recount for a referendum, the petition shall be filed with the clerk of the jurisdiction in which the referendum is called, and, in the case of the state, with the board.

9.01(1)(ar)3. 3. Whenever a clerk receives a valid petition and any payment under par. (ag) 3., the clerk shall thereupon notify the proper board of canvassers. Whenever the board receives a valid petition and any payment under par. (ag) 3., the board shall promptly by certified mail or other expeditious means order the proper county boards of canvassers to commence the recount. County boards of canvassers shall convene no later than 9 a.m. on the second day after receipt of an order and may adjourn for not more than one day at a time until the recount is completed in the county, except that the board may permit extension of the time for adjournment. Returns from a recount ordered by the board shall be transmitted to the office of the board as soon as possible, but in no case later than 13 days from the date of the order of the board directing the recount. The chairperson of the board or the chairperson's designee may not make a determination in any election if a recount is pending before any county board of canvassers in that election. The chairperson of the board or the chairperson's designee need not recount actual ballots, but shall verify the returns of the county boards of canvassers in making his or her determinations.

9.01(1)(b) (b) The proper board of canvassers shall reconvene no earlier than 9 a.m. on the day following delivery of notice to all candidates under sub. (2) and no later than 9 a.m. on the day following the last day for filing of a petition. The board of canvassers shall then proceed to recount the ballots in the wards or municipalities specified and to review the allegations of fact contained in the petition or petitions. The recount shall proceed for each ward or municipality as follows:

9.01(1)(b)1. 1. The board of canvassers shall first compare the poll lists and determine the number of voting electors.

9.01(1)(b)2. 2. The board of canvassers shall then examine the absentee ballot envelopes. Any defective absentee ballot envelopes shall be laid aside, properly marked and carefully preserved. The number of voters shall be reduced by the number of ballot envelopes set aside under this subdivision. An absentee ballot envelope is defective only if it is not witnessed or if it is not signed by the voter or if the certificate accompanying an absentee ballot that the voter received by facsimile transmission or electronic mail is missing.

9.01(1)(b)3. 3. The board of canvassers shall then examine the container or bag containing the ballots to be certain it has not been tampered with, opened, or opened and resealed. Any irregularities or possible tampering with the container or bag shall be noted.

9.01(1)(b)4. 4.

9.01(1)(b)4.a.a. When the container or bag has been checked, it shall be opened and the contents removed. The board of canvassers shall, without examination other than what is necessary to determine that each is a single ballot, count the number of ballots in the container or bag, excluding ballots removed under s. 7.51 (2) (e).

9.01(1)(b)4.b. b. The board of canvassers shall then, for each opened absentee ballot envelope that was laid aside as defective under subd. 2., without inspection, randomly draw one absentee ballot from the container or bag. In differentiating absentee ballots from other ballots, the board of canvassers shall presume that a ballot initialed only by the municipal clerk, the executive director of the board of election commissioners, or a deputy clerk or secretary is an absentee ballot. If there are more defective absentee ballot envelopes than there are probable absentee ballots, all of the probable absentee ballots shall be removed from the container or bag. Additional ballots shall be removed only if the number of remaining ballots still exceeds the number of voting electors recorded under subd. 1., reduced by the number of defective envelopes set aside under subd. 2. All ballots removed shall not be counted, but shall be marked as to the reason for their removal, set aside and carefully preserved.

9.01(1)(b)4.c. c. If, after completing the steps set forth in subd. 4. b., the number of ballots still exceeds the number of voters, the board of canvassers shall place all ballots face up to check for blank ballots. Any blank ballots shall be so marked, set aside and carefully preserved.

9.01(1)(b)4.d. d. If, after completing the steps set forth in subd. 4. c., the number of ballots still exceeds the number of voters reduced by the number of defective envelopes set aside under subd. 2., the board of canvassers shall place all ballots face down to check the initials. Any ballot not properly initialed by 2 inspectors or any absentee ballot not properly initialed by the municipal clerk, the executive director of the board of election commissioners, or a deputy clerk or secretary shall be temporarily set aside and the board of canvassers shall, without inspection, randomly draw from these ballots as many as are necessary to reduce the number of ballots to equal the number of voters. Any ballots removed for lack of initials shall not be counted but shall be marked, set aside and carefully preserved.

9.01(1)(b)4.e. e. If, after completing the steps set forth in subd. 4. d., the number of ballots still exceeds the number of voters reduced by the number of defective envelopes set aside under subd. 2., the remaining ballots shall be returned to the container or bag and the board of canvassers shall draw a number of ballots equal to the excess number of ballots by chance and without inspection from the container or bag. These ballots shall not be counted but shall be marked as having been removed by the canvassers on recount due to an excess number of ballots, set aside and carefully preserved.

9.01(1)(b)5. 5. When the number of ballots and voters agree, or after noting that the number of voters exceeds the number of ballots, the board of canvassers shall return all ballots to be counted to the ballot box and shall turn the ballot box in such manner as to thoroughly mix the ballots. The recount shall then begin.

9.01(1)(b)5m. 5m. Except as otherwise provided in this section, the recount shall be conducted in accordance with s. 7.51.

9.01(1)(b)6. 6. In recounting the votes cast on a voting machine in which the record of the votes cast is contained in the machine, the board of canvassers shall make a record of the number of the seal, if any, the number of the protective counter or other device, if one is provided, and shall open the recording compartment of the machine, and without unlocking the machine against voting, shall recount the votes thereon. If the machine is an electronic voting machine utilizing a detachable record of votes cast, the record shall be retabulated under s. 5.90.

9.01(1)(b)7. 7. When a machine is recounted, the board of canvassers shall proceed to inspect and examine the machine showing the votes cast for each office or referendum specified in the petition, and shall make a record of the votes for that office or referendum as shown on that voting machine, which they shall certify as correct, in the presence of at least one witness.

9.01(1)(b)8. 8. If upon the recount it is found that the original canvass of the returns has been correctly made from a voting machine and that a discrepancy still remains unaccounted for, the board of canvassers shall publicly unlock the voting and counting mechanism of the machine, and shall proceed to examine and test the machine to determine the cause of the discrepancy in returns from the machine. A similar test shall be performed for electronic voting machines to ascertain whether there is any malfunction in the machine. After the completion of the examination and test, the board of canvassers shall prepare a statement giving the results of the examination and test. The statement shall be witnessed by at least one witness.

9.01(1)(b)8m. 8m. Where a voting machine or electronic voting system is used, and an error in the vote total as shown on the machine or record of votes cast is clearly apparent, the board of canvassers may change the vote total as shown by the machine or system and certify or use a different total to certify a different result than is indicated by the machine or system if there is evidence of a specific malfunction in the machine or system, if the malfunction could reasonably have caused the error, and if clear and convincing evidence exists which indicates the exact actual total number of votes cast. The burden of demonstrating that a vote total shown on a machine or record of votes cast is incorrect rests with the party seeking to change the recorded result on the basis of clear and convincing evidence.

9.01(1)(b)8s. 8s. If an electronic voting system is used in which ballots are distributed to electors, and the board of canvassers makes a determination of elector intent under s. 7.50, the board of canvassers shall add to the result generated by the automatic tabulating equipment any votes counted by the board of canvassers in making its determination.

9.01(1)(b)9. 9. If upon the recount it appears that the original canvass of the returns by the election officials was incorrect, the statements and determinations of the board of canvassers shall be corrected accordingly.

9.01(1)(b)10. 10. Recounts at polling places utilizing an electronic voting system in which ballots are distributed to electors shall be performed in accordance with the procedure for recounting paper ballots insofar as applicable, except as provided in s. 5.90. Recounts at polling places utilizing electronic voting machines shall be performed in accordance with the procedure for recounting votes cast on mechanical voting machines, insofar as applicable, except as provided in s. 5.90.

9.01(1)(b)11. 11. All steps of the recount shall be performed publicly. Except as provided in subd. 12., all materials and ballots may be viewed and identified by the candidates, the person demanding the recount and their authorized representatives and counsel, but only members of the board of canvassers and tabulators assisting them may touch any of the materials or ballots. The candidates, the person demanding the recount and their authorized representatives and counsel may object to the counting of any ballot. Any errors shall be corrected.

9.01(1)(b)12. 12. Except as authorized in s. 6.47 (8), the board of canvassers shall not permit access to the name of any elector who has obtained a confidential listing under s. 6.47 (2) during the recanvass.

9.01(2) (2) Notice to candidates. When the recount concerns an election for an office, the clerk or body with whom the petition is filed shall promptly prepare a copy of the petition for delivery to each opposing candidate for the same office whose name appears on the ballot. In a recount proceeding for a partisan primary, the clerk or body shall prepare a copy of the petition for delivery to each opposing candidate for the same party nomination for the same office, to each opposing candidate for the party nomination of each other party for the same office and to each independent candidate qualifying to have his or her name placed on the ballot for the succeeding election. A candidate or agent designated by a candidate may personally accept delivery of a copy of the petition. Upon such delivery, the clerk or body shall require the candidate or agent to sign a receipt therefor. If a candidate or agent does not personally accept delivery, the clerk or body shall then promptly deliver the copies of the petition to the sheriff, who shall promptly deliver the copies of the petition to each candidate at the address given on the candidate's nomination papers, without fee, in the manner provided for service of a summons in civil actions.

9.01(3) (3) Representation and observation. The petitioner, all opposing candidates and interested persons shall be entitled to be present in person and by counsel to observe the proceedings.

9.01(4) (4) Right to complete recount. Whenever a recount petition for part of the wards within a jurisdiction or district, or for part of the municipalities within a district where there are no wards, is filed under this section, the opposing candidate, or any voter or other interested party including a municipality if on a referendum question, may similarly file a petition for recount in any or all of the remaining wards or municipalities in the jurisdiction or district. The petition shall be filed not later than 5 p.m. 2 days after the board of canvassers completes the first recount. The proper board of canvassers shall reconvene at 9 a.m. on the next business day following the filing of the petition and proceed to recount the ballots in all wards or municipalities specified and to otherwise review the allegations of fact contained in the petition. Any errors shall be corrected.

9.01(5) (5) Oaths; minutes; witness fees; tabulators; timing; publication.

9.01(5)(a)(a) The board of canvassers or the chairperson of the board or the chairperson's designee shall keep complete minutes of all proceedings before the board of canvassers or the chairperson or designee. The minutes shall include a record of objections and offers of evidence. If the board of canvassers or the chairperson or chairperson's designee receives exhibits from any party, the board of canvassers or the chairperson or designee shall number and preserve the exhibits. The board of canvassers or the chairperson or chairperson's designee shall make specific findings of fact with respect to any irregularity raised in the petition or discovered during the recount. Any member of the board of canvassers or the chairperson or chairperson's designee may administer oaths, certify official acts and issue subpoenas for purposes of this section. Witness fees shall be paid by the county. In the case of proceedings before the chairperson of the board or chairperson's designee, witness fees shall be paid by the board.

9.01(5)(b) (b) The board of canvassers conducting a recount may select and employ tabulators to assist it in its duties. Tabulators shall perform their duties under the direction of the board of canvassers. Only the members of the board of canvassers are competent to make any determination as to the validity of any vote tabulated. Compensation of tabulators shall be determined under s. 7.03.

9.01(5)(bm) (bm) Upon the completion of its proceedings, a board of canvassers shall deliver to the board one copy of the minutes of the proceedings kept under par. (a). In addition, in the case of a recount of an election for state or national office, for each candidate whose name appears on the ballot for that office under the name of a political party, the board of canvassers shall deliver one copy of the minutes to the chief officer, if any, who is named in any registration statement filed under s. 11.05 (1) by the state committee of that political party, and in the case of a recount of an election for county office, for each candidate whose name appears on the ballot for that office under the name of a political party, the board of canvassers shall deliver one copy of the minutes to the chief officer, if any, who is named in any registration statement filed under s. 11.05 (1) by the county committee of that political party.

9.01(5)(c) (c) If the recount is made by a municipal or county board of canvassers and the result is required to be reported to a county board of canvassers or to the chairperson of the board or the chairperson's designee, the board of canvassers making the initial recount shall immediately certify the results to the county board of canvassers or to the chairperson of the board or designee. If a county board of canvassers receives such results, it shall then convene not later than 9 a.m. on the next business day following receipt to examine the returns and determine the results. If the chairperson of the board or the chairperson's designee receives such results, the chairperson or designee shall publicly examine the returns and determine the results not later than 9 a.m. on the 3rd business day following receipt, but if that day is earlier than the latest day permitted for that election under s. 7.70 (3) (a), the chairperson of the board or designee may examine the returns and determine the results not later than the day specified in s. 7.70 (3) (a).

9.01(5)(d) (d) Whenever publication of an original determination is required, the county or municipal clerk shall publish the recount determination in the same manner.

9.01(6) (6) Appeal to circuit court.

9.01(6)(a)(a) Within 5 business days after completion of the recount determination by the board of canvassers in all counties concerned, or within 5 business days after completion of the recount determination by the chairperson of the board or the chairperson's designee whenever a determination is made by the chairperson or designee, any candidate, or any elector when for a referendum, aggrieved by the recount may appeal to circuit court. The appeal shall commence by serving a written notice of appeal on the other candidates and persons who filed a written notice of appearance before each board of canvassers whose decision is appealed, or in the case of a statewide recount, before the chairperson of the board or the chairperson's designee. The appellant shall also serve notice on the board if the chairperson of the board or the chairperson's designee is responsible for determining the election. The appellant shall serve the notice by certified mail or in person. The appellant shall file the notice with the clerk of circuit court together with an undertaking and surety in the amount approved by the court, conditioned upon the payment of all costs taxed against the appellant.

9.01(6)(b) (b) If an appeal is filed from a recount determination in an election which is held in more than one judicial circuit, the chief judge of the judicial administrative district in which the election is held shall consolidate all appeals relating to that election and appoint a circuit judge, who shall be a reserve judge if available, to hear the appeal. If the election is held in more than one judicial administrative district, the chief justice of the supreme court shall make the appointment.

9.01(7) (7) Court procedures.

9.01(7)(a)(a) The court with whom an appeal is filed shall forthwith issue an order directing each affected county or municipal clerk or board to transmit immediately all ballots, papers and records affecting the appeal to the clerk of court or to impound and secure such ballots, papers and records, or both. The order shall be served upon each affected county or municipal clerk or board and all other candidates and persons who filed a written notice of appearance before any board of canvassers involved in the recount.

9.01(7)(b) (b) The appeal shall be heard by a judge without a jury. Promptly following the filing of an appeal, the court shall hold a scheduling conference for the purpose of adopting procedures that will permit the court to determine the matter as expeditiously as possible. Within the time ordered by the court, the appellant shall file a complaint enumerating with specificity every alleged irregularity, defect, mistake or fraud committed during the recount. The appellant shall file a copy of the complaint with each person who is entitled to receive a copy of the order under par. (a). Within the time ordered by the court, the other parties to the appeal shall file an answer. Within the time ordered by the court, the parties to the appeal shall provide the court with any other information ordered by the court. At the time and place ordered by the court, the matter shall be summarily heard and determined and costs shall be taxed as in other civil actions. Those provisions of chs. 801 to 806 which are inconsistent with a prompt and expeditious hearing do not apply to appeals under this section.

9.01(8) (8) Scope of review.

9.01(8)(a)(a) Unless the court finds a ground for setting aside or modifying the determination of the board of canvassers or the chairperson of the board or chairperson's designee, it shall affirm the determination.

9.01(8)(b) (b) The court shall separately treat disputed issues of procedure, interpretations of law, and findings of fact.

9.01(8)(c) (c) The court may not receive evidence not offered to the board of canvassers or the chairperson or chairperson's designee except for evidence that was unavailable to a party exercising due diligence at the time of the recount or newly discovered evidence that could not with due diligence have been obtained during the recount, and except that the court may receive evidence not offered at an earlier time because a party was not represented by counsel in all or part of a recount proceeding. A party who fails to object or fails to offer evidence of a defect or irregularity during the recount waives the right to object or offer evidence before the court except in the case of evidence that was unavailable to a party exercising due diligence at the time of the recount or newly discovered evidence that could not with due diligence have been obtained during the recount or evidence received by the court due to unavailability of counsel during the recount.

9.01(8)(d) (d) The court shall set aside or modify the determination of the board of canvassers or the chairperson of the board or chairperson's designee if it finds that the board of canvassers or the chairperson or chairperson's designee has erroneously interpreted a provision of law and a correct interpretation compels a particular action. If the determination depends on any fact found by the board of canvassers or the chairperson or chairperson's designee, the court may not substitute its judgment for that of the board of canvassers or the chairperson or designee as to the weight of the evidence on any disputed finding of fact. The court shall set aside the determination if it finds that the determination depends on any finding of fact that is not supported by substantial evidence.

9.01(9) (9) Appeal to court of appeals.

9.01(9)(a)(a) Within 30 days after entry of the order of the circuit court, a party aggrieved by the order may appeal to the court of appeals.

9.01(9)(b) (b) If an appeal is filed in respect to an election which is held in more than one court of appeals district, the chief justice of the supreme court shall consolidate all appeals relating to that election and designate one district to hear the appeal, except that if an appeal is filed in respect to an election for statewide office or a statewide referendum, the appeal shall be heard by the 4th district court of appeals.

9.01(9)(c) (c) The court of appeals shall give precedence to the appeal over other matters not accorded similar precedence by law.

9.01(10) (10) Standard forms and methods. The government accountability board shall prescribe standard forms and procedures for the making of recounts under this section. The procedures prescribed by the government accountability board shall require the boards of canvassers in recounts involving more than one board of canvassers to consult with the government accountability board staff prior to beginning any recount in order to ensure that uniform procedures are used, to the extent practicable, in such recounts.

9.01(11) (11) Exclusive remedy. This section constitutes the exclusive judicial remedy for testing the right to hold an elective office as the result of an alleged irregularity, defect or mistake committed during the voting or canvassing process.

9.01 History History: 1971 c. 251; 1971 c. 304 s. 29 (2); 1971 c. 336; 1973 c. 313; 1973 c. 334 ss. 23 to 26, 57; 1975 c. 41, 422; 1977 c. 394 s. 53; 1977 c. 427; 1979 c. 200; 1979 c. 260 ss. 66 to 68, 93; 1979 c. 311, 355; 1983 a. 183; 1983 a. 484 s. 172 (3); 1983 a. 538; 1985 a. 304; 1987 a. 391; 1989 a. 192; 1993 a. 213; 1997 a. 27; 1999 a. 49, 182; 2001 a. 16; 2003 a. 265, 321; 2005 a. 149, 451; 2007 a. 1, 96; 2011 a. 75, 115.

9.01 Annotation A challenge of compliance with procedures for absent voting is within the board of canvassers' jurisdiction. Absent connivance, fraud, or undue influence, substantial compliance with statutory voting procedures is sufficient. Appeal From Recount in Election Contest, 105 Wis. 2d 468, 313 N.W.2d 869 (Ct. App. 1981).

9.01 Annotation Sub. (8) does not require the party against whom the board rules to object to the board's determination to preserve the issue for judicial review. Clifford v. Colby School District, 143 Wis. 2d 581, 421 N.W.2d 852 (Ct. App. 1988).

9.01 Annotation Post-election eligibility challenges are properly brought under this section. Logerquist v. Nasewaupee Canvassers, 150 Wis. 2d 907, 442 N.W.2d 551 (Ct. App. 1989).

9.01 Annotation The recount statute does not violate due process or equal protection and does not deny the electorate the right to have the winning candidate hold office. The relationship of recount and quo warranto actions is discussed. Shroble v. Prusener, 185 Wis. 2d 103, 517 N.W.2d 169 (1994).

9.01 Annotation When the board of canvassers' actions in a recount reflected proper application of the statutes, the reviewing court's finding that the board had another option available to it was immaterial. DeBroux v. City of Appleton Board of Canvassers, 206 Wis. 2d 321, 557 N.W.2d 423 (Ct. App. 1996), 96-1287.

9.01 Annotation This section is the exclusive remedy for any claimed election fraud or irregularity. Generally, to successfully challenge an election, the challenger must show the probability of an altered outcome in the absence of the challenged irregularity. Carlson v. Oconto County Board of Canvassers, 2001 WI App 20, 240 Wis. 2d 438, 623 N.W.2d 195, 00-1788.

9.01 Annotation A party's failure to timely file an appeal under sub. (6) does not preclude the party from later intervening in another's appeal. To appeal under sub. (6) requires a party to be aggrieved. A party advocating a position that prevailed is not aggrieved. Roth v. LaFarge School District Board of Canvassers, 2001 WI App 221, 247 Wis. 2d 708, 634 N.W.2d 882, 01-0160.

9.01 Annotation The sub. (6) (a) requirement that a vote-recount appeal to the circuit court be served on the other candidates is fundamental. That a candidate who was not served knew about the appeal and sought and was permitted to intervene in an appeal of a recount was immaterial to the validity of that appeal. The command that "other candidates" be served with the appeal is mandatory rather than directory. Logic v. City of South Milwaukee Board of Canvassers, 2004 WI App 219, 277 Wis. 2d 421, 689 N.W.2d 692, 04-1642.



9.10 Recall.

9.10  Recall.

9.10(1)(1)  Right to recall; petition signatures.

9.10(1)(a)(a) The qualified electors of the state, of any county, city, village, or town, of any congressional, legislative, judicial, town sanitary, or school district, or of any prosecutorial unit may petition for the recall of any incumbent elective official by filing a petition with the same official or agency with whom nomination papers or declarations of candidacy for the office are filed demanding the recall of the officeholder.

9.10(1)(b) (b) Except as provided in par. (c), a petition for recall of an officer shall be signed by electors equal to at least 25% of the vote cast for the office of governor at the last election within the same district or territory as that of the officeholder being recalled.

9.10(1)(c) (c) If no statistics are available to calculate the required number of signatures on a petition for recall of an officer, the number of signatures shall be determined as follows:

9.10(1)(c)1. 1. The area of the district in square miles shall be divided by the area of the municipality in square miles in which it lies.

9.10(1)(c)2. 2. The vote for governor at the last general election in the municipality within which the district lies shall be multiplied by 25% of the quotient determined under subd. 1. to determine the required number of signatures.

9.10(1)(c)3. 3. If a district is in more than one municipality, the method of determination under subds. 1. and 2. shall be used for each part of the district which constitutes only a fractional part of any area for which election statistics are kept.

9.10(1)(d) (d) The official or agency with whom declarations of candidacy are filed for each office shall determine and certify to any interested person the number of signatures required on a recall petition for that office.

9.10(2) (2) Petition requirements.

9.10(2)(a)(a) Every recall petition shall have on the face at the top in bold print the words "RECALL PETITION". Other requirements as to preparation and form of the petition shall be governed by s. 8.40.

9.10(2)(b) (b) A recall petition for a city, village, town, town sanitary district, or school district office shall contain a statement of a reason for the recall which is related to the official responsibilities of the official for whom removal is sought.

9.10(2)(c) (c) A petition requesting the recall of each elected officer shall be prepared and filed separately.

9.10(2)(d) (d) No petition may be offered for filing for the recall of an officer unless the petitioner first files a registration statement under s. 11.05 (1) or (2) with the filing officer with whom the petition is filed. The petitioner shall append to the registration a statement indicating his or her intent to circulate a recall petition, the name of the officer for whom recall is sought and, in the case of a petition for the recall of a city, village, town, town sanitary district, or school district officer, a statement of a reason for the recall which is related to the official responsibilities of the official for whom removal is sought. No petitioner may circulate a petition for the recall of an officer prior to completing registration. The last date that a petition for the recall of an officer may be offered for filing is 5 p.m. on the 60th day commencing after registration. After the recall petition has been offered for filing, no name may be added or removed. No signature may be counted unless the date of the signature is within the period provided in this paragraph.

9.10(2)(e) (e) An individual signature on a petition sheet may not be counted if:

9.10(2)(e)1. 1. The signature is not dated.

9.10(2)(e)2. 2. The signature is dated outside the circulation period.

9.10(2)(e)3. 3. The signature is dated after the date of the certification contained on the petition sheet.

9.10(2)(e)4. 4. The residency of the signer of the petition sheet cannot be determined by the address given.

9.10(2)(e)5. 5. The signature is that of an individual who is not a resident of the jurisdiction or district from which the elective official being recalled is elected.

9.10(2)(e)6. 6. The signer has been adjudicated not to be a qualified elector on grounds of incompetency or limited incompetency as provided in s. 6.03 (3).

9.10(2)(e)7. 7. The signer is not a qualified elector by reason of age.

9.10(2)(e)8. 8. The circulator knew or should have known that the signer, for any other reason, was not a qualified elector.

9.10(2)(em) (em) No signature on a petition sheet may be counted if:

9.10(2)(em)1. 1. The circulator fails to sign the certification of circulator.

9.10(2)(em)2. 2. The circulator is not a qualified circulator.

9.10(2)(f) (f) The filing officer or agency shall review a verified challenge to a recall petition if it is made prior to certification.

9.10(2)(g) (g) The burden of proof for any challenge rests with the individual bringing the challenge.

9.10(2)(h) (h) Any challenge to the validity of signatures on the petition shall be presented by affidavit or other supporting evidence demonstrating a failure to comply with statutory requirements.

9.10(2)(i) (i) If a challenger can establish that a person signed the recall petition more than once, the 2nd and subsequent signatures may not be counted.

9.10(2)(j) (j) If a challenger demonstrates that someone other than the elector signed for the elector, the signature may not be counted, unless the elector is unable to sign due to physical disability and authorized another individual to sign in his or her behalf.

9.10(2)(k) (k) If a challenger demonstrates that the date of a signature is altered and the alteration changes the validity of the signature, the signature may not be counted.

9.10(2)(L) (L) If a challenger establishes that an individual is ineligible to sign the petition, the signature may not be counted.

9.10(2)(m) (m) No signature may be stricken on the basis that the elector was not aware of the purpose of the petition, unless the purpose was misrepresented by the circulator.

9.10(2)(n) (n) No signature may be stricken if the circulator fails to date the certification of circulator.

9.10(2)(p) (p) If a signature on a petition sheet is crossed out by the petitioner before the sheet is offered for filing, the elimination of the signature does not affect the validity of other signatures on the petition sheet.

9.10(2)(q) (q) Challenges are not limited to the categories set forth in pars. (i) to (L).

9.10(2)(r) (r) A petitioner may file affidavits or other proof correcting insufficiencies, including but not limited to:

9.10(2)(r)4. 4. Failure of the circulator to sign the certification of circulator.

9.10(2)(r)5. 5. Failure of the circulator to include all necessary information.

9.10(2)(s) (s) No petition for recall of an officer may be offered for filing prior to the expiration of one year after commencement of the term of office for which the officer is elected.

9.10(3) (3) State, county, congressional, legislative and judicial offices.

9.10(3)(a)(a) This subsection applies to the recall of all elective officials other than city, village, town, town sanitary district, and school district officials. City, village, town, town sanitary district, and school district officials are recalled under sub. (4).

9.10(3)(b) (b) Within 10 days after the petition is offered for filing, the officer against whom the petition is filed may file a written challenge with the official, specifying any alleged insufficiency. If a challenge is filed, the petitioner may file a written rebuttal to the challenge with the official within 5 days after the challenge is filed. If a rebuttal is filed, the officer against whom the petition is filed may file a reply to any new matter raised in the rebuttal within 2 days after the rebuttal is filed. Within 14 days after the expiration of the time allowed for filing a reply to a rebuttal, the official shall file the certificate or an amended certificate. Within 31 days after the petition is offered for filing, the official with whom the petition is offered for filing shall determine by careful examination whether the petition on its face is sufficient and so state in a certificate attached to the petition. If the official finds that the amended petition is sufficient, the official shall file the petition and call a recall election to be held on the Tuesday of the 6th week commencing after the date of filing of the petition. If Tuesday is a legal holiday, the recall election shall be held on the first day after Tuesday which is not a legal holiday. If the official finds that the petition is insufficient, the certificate shall state the particulars creating the insufficiency. The petition may be amended to correct any insufficiency within 5 days following the affixing of the original certificate. Within 5 days after the offering of the amended petition for filing, the official with whom the petition is filed shall again carefully examine the face of the petition to determine sufficiency and shall attach a certificate stating the findings. Upon showing of good cause, the circuit court for the county in which the petition is offered for filing may grant an extension of any of the time periods provided in this paragraph.

9.10(3)(bm) (bm) Within 7 days after an official makes a final determination of sufficiency or insufficiency of a recall petition under par. (b), the petitioner or the officer against whom the recall petition is filed may file a petition for a writ of mandamus or prohibition with the circuit court for the county where the recall petition is offered for filing. Upon filing of such a petition, the only matter before the court shall be whether the recall petition is sufficient. The court may stay the effect of the official's order while the petition is under advisement and may order the official to revise the election schedule contained in the order if a revised schedule is necessitated by judicial review. Whenever the recall petitioner files a petition under this paragraph, the officer against whom the recall petition is filed shall be a party to the proceeding. The court shall give the matter precedence over other matters not accorded similar precedence by law.

9.10(3)(c) (c) The official against whom the recall petition is filed shall be a candidate at the recall election without nomination unless the official resigns within 10 days after the original filing of the petition. Candidates for the office may be nominated under the usual procedure of nomination for a special election by filing nomination papers not later than 5 p.m. on the 4th Tuesday preceding the election and have their names placed on the ballot at the recall election.

9.10(3)(d) (d) If more than 2 persons compete for a nonpartisan office, a recall primary shall be held. The names of the 2 persons receiving the highest number of votes in the recall primary shall be certified to appear on the ballot in the recall election, but if any person receives a majority of the total number of votes cast in the recall primary, a recall election shall not be held. If the incumbent receives a majority of the votes cast, the incumbent shall be retained in office for the remainder of the term. If another candidate receives a majority of the votes cast, that candidate shall be elected to serve for the residue of the unexpired term of the incumbent. Write-in votes are permitted only at a recall primary or at a recall election in which no primary is held.

9.10(3)(e) (e) For any partisan office, a recall primary shall be held for each political party which is entitled to a separate ballot under s. 5.62 (1) (b) or (2) and from which more than one candidate competes for the party's nomination in the recall election. The primary ballot shall be prepared in accordance with s. 5.62, insofar as applicable. The person receiving the highest number of votes in the recall primary for each political party shall be that party's candidate in the recall election. Independent candidates shall be shown on the ballot for the recall election only.

9.10(3)(f) (f) If a recall primary is required, the date specified under par. (b) shall be the date of the recall primary and the recall election shall be held on the Tuesday of the 4th week commencing after the recall primary or, if that Tuesday is a legal holiday, on the first day after that Tuesday which is not a legal holiday.

9.10(4) (4) City, village, town, town sanitary district, and school district offices.

9.10(4)(a)(a) Within 10 days after a petition for the recall of a city, village, town, town sanitary district, or school district official, is offered for filing, the officer against whom the petition is filed may file a written challenge with the municipal clerk or board of election commissioners or school district clerk with whom it is filed, specifying any alleged insufficiency. If a challenge is filed, the petitioner may file a written rebuttal to the challenge with the clerk or board of election commissioners within 5 days after the challenge is filed. If a rebuttal is filed, the officer against whom the petition is filed may file a reply to any new matter raised in the rebuttal within 2 days after the rebuttal is filed. Within 14 days after the expiration of the time allowed for filing a reply to a rebuttal, the clerk or board of election commissioners shall file the certificate or an amended certificate. Within 31 days after the petition is offered for filing, the clerk or board of election commissioners shall determine by careful examination of the face of the petition whether the petition is sufficient and shall so state in a certificate attached to the petition. If the petition is found to be insufficient, the certificate shall state the particulars creating the insufficiency. The petition may be amended to correct any insufficiency within 5 days following the affixing of the original certificate. Within 2 days after the offering of the amended petition for filing, the clerk or board of election commissioners shall again carefully examine the face of the petition to determine sufficiency and shall attach to the petition a certificate stating the findings. Immediately upon finding an original or amended petition sufficient, except in cities over 500,000 population, the municipal clerk or school district clerk shall transmit the petition to the governing body or to the school board. Immediately upon finding an original or amended petition sufficient, in cities over 500,000 population, the board of election commissioners shall file the petition in its office.

9.10(4)(d) (d) Promptly upon receipt of a certificate under par. (a), the governing body, school board, or board of election commissioners shall call a recall election. The recall election shall be held on the Tuesday of the 6th week commencing after the date on which the certificate is filed, except that if Tuesday is a legal holiday the recall election shall be held on the first day after Tuesday which is not a legal holiday.

9.10(4)(e) (e) The official against whom the recall petition is filed shall be a candidate at the recall election without nomination unless the official resigns within 10 days after the date of the certificate. Candidates for the office may be nominated under the usual procedure of nomination for a special election by filing nomination papers or declarations of candidacy not later than 5 p.m. on the 4th Tuesday preceding the election and have their names placed on the ballot at the recall election.

9.10(4)(f) (f) If more than 2 persons compete for an office, a recall primary shall be held. The names of the 2 persons receiving the highest number of votes in the recall primary shall be certified to appear on the ballot in the recall election, but if any person receives a majority of the total number of votes cast in the recall primary, a recall election shall not be held. If the incumbent receives a majority of the votes cast, the incumbent shall be retained in office for the remainder of the term. If another candidate receives a majority of the votes cast, that candidate shall be elected to serve for the residue of the unexpired term of the incumbent. Write-in votes are permitted only at a recall primary or at a recall election in which no primary is held.

9.10(4)(g) (g) If a recall primary is required, the date specified under par. (d) shall be the date of the recall primary and the recall election shall be held on the Tuesday of the 4th week commencing after the recall primary or, if that Tuesday is a legal holiday, on the first day after that Tuesday which is not a legal holiday.

9.10(4)(h) (h) All candidates for any village, town, and town sanitary district office, other than the official against whom the recall petition is filed, shall file nomination papers, regardless of the method of nomination of candidates for town or village office under s. 8.05.

9.10(5) (5) Voting method; election results.

9.10(5)(a)(a) The recall primary or election of more than one official may be held on the same day. If more than one official of the same office designation elected at large for the same term from the same district or territory is the subject of a recall petition, there shall be a separate election contest for the position held by each official. Candidates shall designate which position they are seeking on their nomination papers. Instructions shall appear on the ballot to electors to vote for each position separately.

9.10(5)(b) (b) The official against whom a recall petition has been filed shall continue to perform the duties of his or her office until a certificate of election is issued to his or her successor. The person receiving a plurality of votes at the recall election or a majority of votes at a primary when authorized under sub. (3) (d) or (4) (f) shall be declared elected for the remainder of the term. If the incumbent receives the required number of votes he or she shall continue in office. Except as provided in sub. (4) (f), if another person receives the required number of votes that person shall succeed the incumbent if he or she qualifies within 10 days after receiving a certificate of election.

9.10(6) (6) Limitation on recall elections. After one recall petition and recall election, no further recall petition may be filed against the same official during the term for which he or she was elected.

9.10(7) (7) Purpose. The purpose of this section is to facilitate the operation of article XIII, section 12, of the constitution and to extend the same rights to electors of cities, villages, towns, town sanitary districts, and school districts.

9.10 History History: 1977 c. 187 s. 134; 1977 c. 403, 447; 1979 c. 260; 1983 a. 219, 491, 538; 1985 a. 304; 1987 a. 391; 1989 a. 31, 192; 1991 a. 269, 315; 1999 a. 182; 2001 a. 109; 2005 a. 451; 2007 a. 56.

9.10 Annotation Striking an entire page of signatures for one invalid signature violated the electorate's right to recall. Stahovic v. Rajchel, 122 Wis. 2d 370, 363 N.W.2d 243 (Ct. App. 1984).

9.10 Annotation This section applies to members of Congress. 68 Atty. Gen. 140.



9.20 Direct legislation.

9.20  Direct legislation.

9.20(1)(1) A number of electors equal to at least 15% of the votes cast for governor at the last general election in their city or village may sign and file a petition with the city or village clerk requesting that an attached proposed ordinance or resolution, without alteration, either be adopted by the common council or village board or be referred to a vote of the electors. The individual filing the petition on behalf of the electors shall designate in writing an individual to be notified of any insufficiency or improper form under sub. (3).

9.20(2) (2) The preparation and form of the direct legislation petition shall be governed by s. 8.40.

9.20(2m) (2m) After the petition has been offered for filing, no name may be erased or removed. No signature may be considered valid or counted unless the date is less than 60 days before the date offered for filing.

9.20(3) (3) Within 15 days after the petition is filed, the clerk shall determine by careful examination whether the petition is sufficient and whether the proposed ordinance or resolution is in proper form. The clerk shall state his or her findings in a signed and dated certificate attached to the petition. If the petition is found to be insufficient or the proposed ordinance or resolution is not in proper form, the certificate shall give the particulars, stating the insufficiency or improper form. The petition may be amended to correct any insufficiency or the proposed ordinance or resolution may be put in proper form within 10 days following the affixing of the original certificate and notification of the individual designated under sub. (1). When the original or amended petition is found to be sufficient and the original or amended ordinance or resolution is in proper form, the clerk shall so state on the attached certificate and forward it to the common council or village board immediately.

9.20(4) (4) The common council or village board shall, without alteration, either pass the ordinance or resolution within 30 days following the date of the clerk's final certificate, or submit it to the electors at the next spring or general election, if the election is more than 6 weeks after the date of the council's or board's action on the petition or the expiration of the 30-day period, whichever first occurs. If there are 6 weeks or less before the election, the ordinance or resolution shall be voted on at the next election thereafter. The council or board by a three-fourths vote of the members-elect may order a special election for the purpose of voting on the ordinance or resolution at any time prior to the next election, but not more than one special election for direct legislation may be ordered in any 6-month period.

9.20(5) (5) The clerk shall cause notice of the ordinance or resolution that is being submitted to a vote to be given as provided in s. 10.06 (3) (f).

9.20(6) (6) The ordinance or resolution need not be printed in its entirety on the ballot, but a concise statement of its nature shall be printed together with a question permitting the elector to indicate approval or disapproval of its adoption.

9.20(7) (7) If a majority vote in favor of adoption, the proposed ordinance or resolution shall take effect upon publication under sub. (5). Publication shall be made within 10 days after the election.

9.20(8) (8) City ordinances or resolutions adopted under this section shall not be subject to the veto power of the mayor and city or village ordinances or resolutions adopted under this section shall not be repealed or amended within 2 years of adoption except by a vote of the electors. The common council or village board may submit a proposition to repeal or amend the ordinance or resolution at any election.

9.20 History History: 1977 c. 102; 1983 a. 484; 1989 a. 192, 273.

9.20 Annotation This section implements legislative powers reserved by the people. Subject to certain conditions, a common council has no authority to make an initial judgment of the constitutionality or validity of proposed direct legislation. State ex rel. Althouse v. Madison, 79 Wis. 2d 97, 255 N.W.2d 449 (1977).

9.20 Annotation A proposal that is administrative, rather than legislative in character, is not the proper subject of initiative proceedings. State ex rel. Becker v. City of Milwaukee Common Council, 101 Wis. 2d 680, 305 N.W.2d 178 (Ct. App. 1981).

9.20 Annotation A city clerk has a mandatory duty to forward to the common council a sufficient petition and ordinance in proper form. State ex rel. North v. Goetz, 116 Wis. 2d 239, 342 N.W.2d 747 (Ct. App. 1983).

9.20 Annotation The power of initiative does not extend to legislative decisions that have already been made by the legislative body. Schaefer v. Potosi Village Board, 177 Wis. 2d 287, 501 N.W.2d 901 (Ct. App. 1993).

9.20 Annotation If statutes establish procedures for the accomplishment of legislation in a certain area, an initiative may not effect legislation that would modify the statutory directives that would bind a municipality if it were legislating in the same area. Section 62.23 establishes such procedures for zoning; zoning may not be legislated or modified by initiative. An ordinance constituting a pervasive regulation of, or prohibition on, the use of land is zoning. Heitman v. City of Mauston, 226 Wis. 2d 542, 595 N.W.2d 450 (Ct. App. 1999), 98-3133.

9.20 Annotation There are 4 exceptions to the sub. (4) requirement that requested direct legislation be either passed or submitted to the electors: 1) when the proposed direct legislation involves executive or administrative matters, rather than legislative ones; 2) when it compels the repeal of an existing ordinance, or compels the passage of an ordinance in clear conflict with existing ordinances; 3) when it seeks to exercise legislative powers not conferred on a municipality; and 4) when it would modify statutorily prescribed directives that would bind a municipality if it were attempting to legislate in the same area. Mount Horeb Community Alert v. Village Board of Mt. Horeb, 2002 WI App 80, 252 Wis. 2d 713, 643 N.W.2d 186, 01-2217.

9.20 Annotation Mandamus is the appropriate action when a city council refuses either option of sub. (1) Mount Horeb Community Alert v. Village Board of Mt. Horeb, 2002 WI App 80, 252 Wis. 2d 713, 643 N.W.2d 186, 01-2217.

9.20 Annotation A proposed ordinance, initiated by a group of citizens, to require a village to hold a binding referendum prior to the start of construction on any new village building project requiring a capital expenditure of $1 million or more was an appropriate subject of direct legislation. Mount Horeb Community Alert v. Village Board of Mt. Horeb, 2003 WI 100, 263 Wis. 2d 544, 665 N.W.2d 229, 01-2217.

9.20 Annotation Section 893.80 (1) (b), which requires the filing of a notice of claim before an action may be commenced against a municipality, did not apply to an action for mandamus seeking to compel a city council to comply with this section. Oak Creek Citizen's Action Committee v. City of Oak Creek, 2007 WI App 196, 304 Wis. 2d 702; 738 N.W.2d 168, 06-2697.

9.20 Annotation A "concise statement" under sub. (6), properly construed, means a brief statement of the general purpose of the proposed ordinance. It is not required that the ballot must contain every essential element of the proposed ordinance. Metropolitan Milwaukee Association of Commerce, Inc. v. City of Milwaukee, 2011 WI App 45, 332 Wis. 2d 459, 798 N.W.2d 287, 09-1874.

9.20 Annotation When an ordinance was never implemented because an injunction was issued and 2 years passed before the injunction was vacated, the 2-year time period excluded the time between the issuance of an injunction and its vacation. In that circumstance, returning the parties to the position they were in as of the date on which the temporary injunction is the only reasonable construction of sub. (8). Metropolitan Milwaukee Association of Commerce, Inc. v. City of Milwaukee, 2011 WI App 45, 332 Wis. 2d 459, 798 N.W.2d 287, 09-1874.

9.20 Annotation Vox Populi: Wisconsin's' Direct Legislation Statute. Bach. Wis. Law. May 2008.






10. Election dates and notices.

10.01 Election notice form.

10.01  Election notice form.

10.01(1) (1) The form of the various election notices shall be prescribed by the board to standardize election notices. To accomplish this purpose, the board shall make rules and draft whatever forms it considers necessary. Notification or certification lists of candidates or referenda questions sent to the county clerks shall prescribe the form in which the county clerks shall publish the relevant portions of the notice and any additional county offices and referenda questions. The board shall also prescribe the provisions for municipal notices which shall be sent to each county clerk who shall immediately forward them to each municipal clerk.

10.01(2) (2) For election purposes there shall be 5 basic types of notices, modified as necessary to apply to the various elections, which shall be published in substantially the same form as prescribed by the board. The 5 types of notices are:

10.01(2)(a) (a) Type A — The type A notice shall be entitled "Notice of Election". The notice shall list the date of the election. For an election to fill any office, the notice shall list each office to be filled and the incumbent for each; the length of the term of each office and the expiration date of the term; and the beginning date for circulating, the place and deadline for filing declarations of candidacy and nomination papers, where required, for each office listed and the date of the primary election, if required. If a redistricting since the most recent election makes the description of the incumbent's office of limited usefulness, the notice may contain supplementary information describing the territory in which an election is to be held. For an election at which a referendum is held, the notice shall contain the text of the question and a statement specifying where a copy of the resolution directing submission of the question may be obtained. Whenever an election is noticed to be held within a district, the notice shall contain a statement specifying where information concerning district boundaries may be obtained. The type A notice shall be published once by the county clerk of each county for each national, state or county election, and once by the clerk of each municipality or special purpose district for each municipal or special purpose district election, at the times designated in s. 10.06.

10.01(2)(b) (b) Type B — The type B notice shall include the relevant facsimile ballots and the relevant portions of voting instructions to electors under s. 10.02 for each office or referendum and shall specify the date of the election. In counties or municipalities where an electronic voting system in which ballots are distributed to electors is used, the notice shall include the information specified in s. 5.94. The type B notice shall be published once by the county clerks, and for primaries and other elections in municipalities or special purpose districts, once by the clerk of the municipality or special purpose district on the day preceding each primary and other election.

10.01(2)(c) (c) Type C — The type C notice shall be entitled "Notice of Referendum". The notice shall be given whenever a referendum is held. The notice shall contain the date of the referendum, the entire text of the question and the proposed enactment, if any, as well as an explanatory statement of the effect of either a "yes" or "no" vote. For state questions, the statement shall be prepared by the attorney general. For county questions, the statement shall be prepared by the corporation counsel. For other questions, the statement shall be prepared by the attorney for the jurisdiction in which the question is submitted. County clerks and, for questions submitted by municipalities or special purpose districts, the clerk of the municipality or special purpose district shall publish the type C notice once at the same time that the type B notice is published. The type C notice shall be printed in the newspaper as close as possible to that portion of the type B notice showing the facsimile referendum ballot.

10.01(2)(d) (d) Type D — The type D notice shall state the hours the polls will be open and the polling places to be utilized at the election or shall include a concise statement of how polling place information may be obtained. In cities over 500,000 population, the board of election commissioners shall determine the form of the notice. In other municipalities and special purpose districts, the clerk of the municipality or special purpose district shall give the polling place information in the manner the governing body of the municipality or special purpose district decides will most effectively inform the electors. The type D notice shall be published by the municipal clerk or board of election commissioners of each municipality once on the day before each spring primary and election, each special national, state, county or municipal election at which the electors of that municipality are entitled to vote and each partisan primary and general election. The clerk of each special purpose district which calls a special election shall publish a type D notice on the day before the election, and the day before the special primary, if any, except as authorized in s. 8.55 (3).

10.01(2)(e) (e) Type E — The type E notice shall state the qualifications for absentee voting, the procedures for obtaining an absentee ballot in the case of registered and unregistered voters, the places and the deadlines for application and return of application, including any alternate site under s. 6.855, and the office hours during which an elector may cast an absentee ballot in the municipal clerk's office or at an alternate site under s. 6.855. The municipal clerk shall publish a type E notice on the 4th Tuesday preceding each spring primary and election, on the 4th Tuesday preceding each partisan primary and general election, on the 4th Tuesday preceding the primary for each special national, state, county or municipal election if any, on the 4th Tuesday preceding a special county or municipal referendum, and on the 3rd Tuesday preceding each special national, state, county or municipal election to fill an office which is not held concurrently with the spring or general election. The clerk of each special purpose district which calls a special election shall publish a type E notice on the 4th Tuesday preceding the primary for the special election, if any, on the 4th Tuesday preceding a special referendum, and on the 3rd Tuesday preceding a special election for an office which is not held concurrently with the spring or general election except as authorized in s. 8.55 (3).

10.01 History History: 1973 c. 334 s. 57; 1975 c. 275; 1979 c. 260, 311; 1983 a. 484; 1985 a. 304; 1987 a. 391; 1989 a. 31; 2001 a. 16; 2005 a. 451; 2011 a. 75.



10.02 Type B notice content.

10.02  Type B notice content.

10.02(1) (1) Before any election an appropriate type B notice shall be published in substantially the form prescribed by the board at the times prescribed in s. 10.06. The type B notice shall include the following relevant sections and be within the guidelines established in this section.

10.02(2) (2)

10.02(2)(a)(a) The headline or caption, the introductory paragraph and the voting instructions shall be printed once at the beginning of the notice followed by a facsimile of each ballot to be used at the election. The headline or caption shall be conspicuously displayed, but the caption together with the necessary spacing above and below shall not exceed 1 1/4 inches in depth. The introductory paragraph and voting instructions shall be set solid in the type of the regular reading matter of the newspaper but no smaller than 5 1/2-point nor larger than 10-point type.

10.02(2)(b) (b) Following the introductory paragraph, but preceding the facsimile ballot notice, shall appear the statement of information to electors in the form prescribed in sub. (3).

10.02(2)(c) (c) The facsimile ballots shall follow the voting instructions. The size and style of type and the general display of the facsimile ballots shall be prescribed by the board and shall conform to the form prescribed by the board under s. 7.08 (1) (a). The party columns shall not exceed 2-1/6 inches in width and the ballot size may be reduced. Voting machine facsimile ballots shall show a reduced diagram of the front of the voting machine and instructions to electors on how to vote on the machine. If the ballots in the wards or election districts within a county or municipality are identical but for the names of different candidates, districts or seats, the facsimile ballot may show the ballot for one ward or election district, accompanied by a list of candidates, districts and seats to be voted upon in the other wards or election districts.

10.02(3) (3) The notice shall contain the following:

FACSIMILE BALLOT NOTICE

OF .... ELECTION

Office of .... [County] [Municipal] Clerk.

To the Electors of .... [County] [Municipality]:

Notice is hereby given of a .... election to be held in the several wards in the [county] [municipality] of ...., on the .... day of ...., .... (year), at which the officers named below shall be chosen. The names of the candidates for each office to be voted for, whose nominations have been certified to or filed in this office, are given under the title of the office and under the appropriate party or other designation, each in its proper column, together with the questions submitted to a vote, in the sample ballot below.

INFORMATION TO ELECTORS

Except where a different statement is prescribed by the board for use in whole or in part by municipalities using electronic voting systems under s. 5.95, the voting instructions shall be given substantially as follows:

10.02(3)(a) (a) Upon entering the polling place and before being permitted to vote, an elector shall state his or her name and address. If an elector is not registered to vote, an elector may register to vote at the polling place serving his or her residence if the elector presents proof of identification in a form specified by law unless the elector is exempted from this requirement, and, if the document presented does not constitute proof of residence, the elector provides proof of residence. Where ballots are distributed to electors, the initials of 2 inspectors must appear on the ballot. Upon being permitted to vote, the elector shall retire alone to a voting booth or machine and cast his or her ballot, except that an elector who is a parent or guardian may be accompanied by the elector's minor child or minor ward. An election official may inform the elector of the proper manner for casting a vote, but the official may not in any manner advise or indicate a particular voting choice.

10.02(3)(b) (b)

10.02(3)(b)1.1. The elector shall make a cross (✘) next to or separately depress the levers or buttons next to each candidate's name for whom he or she intends to vote, or shall insert or write in the name of a candidate.

10.02(3)(b)2. 2. At a partisan primary, the elector shall select the party ballot of his or her choice and shall make a cross (✘) next to or depress the lever or button next to the candidate's name for each office for whom the elector intends to vote, or shall insert or write in the name of the elector's choice for a candidate.

10.02(3)(b)3. 3. When casting a presidential preference vote, the elector shall select the party ballot of his or her choice and make a cross (✘) next to or depress the button or lever next to the candidate's name for whom he or she intends to vote or shall, in the alternative, make a cross (✘) next to or depress the button or lever next to the words "Uninstructed delegation", or shall write in the name of his or her choice for a candidate.

10.02(3)(b)4. 4. At a nonpartisan primary, the elector shall make a cross (✘) next to or depress the button or lever next to the candidate's name for each office for whom he or she intends to vote, or insert or write in the name of his or her choice for a candidate.

10.02(3)(c) (c) In presidential elections, the elector shall make a cross (✘) next to or depress the button or lever next to the set of candidates for president and vice president for whom he or she intends to vote. A vote for candidates for president and vice president is a vote for the presidential electors of those candidates.

10.02(3)(d) (d) On referenda questions, the elector shall make a cross (✘) next to or depress the button or lever next to the answer which he or she intends to give.

10.02(3)(e) (e) The vote should not be cast in any other manner. If the elector spoils a ballot, he or she shall return it to an election official who shall issue another in its place, but not more than 3 ballots shall be issued to any one elector. If the ballot has not been initialed by 2 inspectors or is defective in any other way, the elector shall return it to the election official, who shall issue a proper ballot in its place. Not more than 5 minutes' time shall be allowed inside a voting booth or machine. Unofficial ballots or a memorandum to assist the elector in marking his or her ballot may be taken into the booth and copied. The sample ballot shall not be shown to anyone so as to reveal how the ballot is marked.

10.02(3)(f) (f) After an official paper ballot is marked, it shall be folded so the inside marks do not show but so the printed endorsements and inspectors' initials on the outside do show. After casting his or her vote, the elector shall leave the voting machine or booth, and where paper ballots are distributed to the electors, deposit his or her folded ballot in the ballot box or deliver it to an inspector for deposit in the box, and shall leave the polling place promptly.

10.02(3)(g) (g) An elector may select an individual to assist in casting his or her vote if the elector declares to the presiding official that he or she is unable to read, has difficulty reading, writing or understanding English or that due to disability is unable to cast his or her ballot. The selected individual rendering assistance may not be the elector's employer or an agent of that employer or an officer or agent of a labor organization which represents the elector.

10.02(3)(h) (h) The following is a facsimile of the official ballot: (insert facsimile of ballot)

...., (County Clerk)

(Municipal Clerk)

10.02 History History: 1971 c. 304 s. 29 (2); 1973 c. 334 s. 57; 1975 c. 85, 199; 1977 c. 107, 427, 447; 1979 c. 311; 1981 c. 377; 1983 a. 484 ss. 119, 172 (3); 1985 a. 304; 1989 a. 31; 1997 a. 250; 1999 a. 182; 2003 a. 265; 2005 a. 451; 2011 a. 23, 32.



10.03 Cross-references required.

10.03  Cross-references required. Whenever possible the complete election notice shall appear on a single page of the newspaper. If this is impracticable, a footnote in 12-point caps shall indicate the page where the notice is continued. At the top of each succeeding page, or column of the notice, shall appear in 12-point caps and figures the notation, "For information to Electors and other facsimile ballots, see page ....".

10.03 History History: 1993 a. 213.



10.04 Newspaper selection and fees.

10.04  Newspaper selection and fees.

10.04(1) (1) Election notices required by law to be published may be published only in newspapers qualified under ch. 985.

10.04(2) (2)

10.04(2)(a)(a) County clerks shall publish election notices in all newspapers published within the county that qualify under ch. 985 unless the county board provides otherwise by resolution.

10.04(2)(b) (b) The board of election commissioners or governing body of a municipality may authorize by resolution the publication of election notices in more than one newspaper. The resolution may name the newspapers in which all election notices shall appear.

10.04(3) (3)

10.04(3)(a)(a) Whenever, in chs. 5 to 12, provision is made for the publication of a notice on a specific date and a weekly newspaper is chosen, the notice shall appear in that newspaper's closest preceding issue. Whenever, in chs. 5 to 12, provision is made for the publication of a notice on the day before an election and the county or municipal clerk who is responsible for publishing the notice determines that, due to the method of delivering newspapers in the municipality, more effective notice will be provided by publication at an earlier date, the municipal clerk may publish the notice not earlier than 3 days before the election.

10.04(3)(b) (b) Whenever, in chs. 5 to 12, provision is made for publication of an election notice by more than one insertion, this may be done (in counties over 200,000 population) by publication in one or more newspapers on the dates prescribed or in different newspapers at least equal in number to the number of insertions required. When different newspapers are used, the publications shall always be in each newspaper's latest issue preceding the last given date for publishing that notice.

10.04(4) (4) Compensation for publishing all notices may not exceed that authorized for legal notices under s. 985.08.

10.04 History History: 1977 c. 427; 1979 c. 89; 1985 a. 304.



10.05 Posting of notice.

10.05  Posting of notice. Unless specifically designated elsewhere, this section applies to villages, towns and school districts. Whenever a notice is required to be published, a village, town or school district may post 3 notices in lieu of publication under ch. 985 whenever there is not a newspaper published within the village, town or school district or whenever the governing body of the village, town or school district chooses to post in order to supplement notice provided in a newspaper. Whenever the manner of giving notice is changed by the governing body, the body shall give notice of the change in the manner used before the change. Whenever posting is used, the notices shall be posted no later than the day prescribed by law for publication, or if that day falls within the week preceding the election to be noticed, at least one week before the election. All notices given for the same election shall be given in the same manner.

10.05 History History: 1987 a. 391.



10.06 Basic election notices.

10.06  Basic election notices.

10.06(1) (1)  Government accountability board.

10.06(1)(a)(a) On or before November 15 preceding a spring election the board shall send a type A notice to each county clerk.

10.06(1)(c) (c) As soon as possible after the deadline for filing nomination papers for the spring election, but no later than the 2nd Tuesday in January, the board shall send a type B notice certifying the list of candidates to each county clerk if a primary is required.

10.06(1)(e) (e) As soon as possible following the state canvass of the spring primary vote, but no later than the first Tuesday in March, the board shall send a type B notice certifying to each county clerk the list of candidates for the spring election. When no state spring primary is held, this notice shall be sent under par. (c). When there is a referendum, the board shall send type A and C notices certifying each question to the county clerks as soon as possible, but no later than the first Tuesday in March.

10.06(1)(f) (f) On or before the 3rd Tuesday in March preceding a partisan primary and general election the board shall send a type A notice to each county clerk.

10.06(1)(h) (h) As soon as possible after the deadline for determining ballot arrangement for the partisan primary on June 10, the board shall send a type B notice to each county clerk certifying the list of candidates for the partisan primary.

10.06(1)(i) (i) As soon as possible after the state canvass, but no later than the 4th Tuesday in August, the board shall send a type B notice certifying the list of candidates and type A and C notices certifying each question for any referendum to each county clerk for the general election.

10.06(2) (2) County clerks.

10.06(2)(a)(a) On the 4th Tuesday in November preceding a spring election each county clerk shall publish a type A notice based on the notice received from the board for all state offices to be filled at the election by any electors voting in the county and a similar notice incorporating any county offices.

10.06(2)(b) (b) Upon receipt of the type B notice from the board preceding the spring election each county clerk shall add any county offices, prepare the ballots, and send notice to each municipal clerk of the spring primary. When there is no state spring primary within the county, but there is to be a county spring primary, the county clerk shall prepare the ballots and send notice to each municipal clerk.

10.06(2)(d) (d) On the Monday preceding the spring primary, when held, the county clerk shall publish a type B notice.

10.06(2)(e) (e) Upon receipt of the type B notice from the board each county clerk shall add any county offices and referenda, prepare the ballots and send notice to each municipal clerk of the coming spring election.

10.06(2)(f) (f) On the 4th Tuesday preceding the spring election, the county clerk shall publish a type A notice of any state or county referendum to be held at the election.

10.06(2)(g) (g) On the Monday preceding the spring election, the county clerk shall publish a type B notice containing the same information prescribed in par. (a). In a year in which the presidential preference primary is held, the county clerk shall also publish notice of the presidential preference primary. In addition, the county clerk shall publish a type C notice on the Monday preceding the spring election for all state and county referenda to be voted upon by electors of the county.

10.06(2)(gm) (gm) On the first Tuesday in April the county clerk shall send notice of the coming partisan primary and general election to each municipal clerk.

10.06(2)(h) (h) On the 2nd Tuesday in April preceding a partisan primary and general election, the county clerk shall publish a type A notice based on the notice received from the board for all national and state offices to be filled at the election by any electors voting in the county and incorporating county offices.

10.06(2)(j) (j) On the Monday preceding the partisan primary the county clerk shall publish a type B notice.

10.06(2)(k) (k) Upon receipt of the type B notice from the board preceding the general election, the county clerk shall add county offices and referenda, if any, and send notice to each municipal clerk of the coming general election and prepare the ballots.

10.06(2)(L) (L) On the 4th Tuesday preceding the general election, the county clerk shall publish a type A notice of any state or county referendum to be held at the election.

10.06(2)(m) (m) On the Monday preceding the general election the county clerk shall publish a type B notice containing the same information prescribed in par. (h). In addition, the county clerk shall publish a type C notice on the Monday preceding the general election for all state and county referenda to be voted upon by electors of the county.

10.06(2)(n) (n) On the 4th Tuesday preceding any special primary or election for national, state or county office, or any special county referendum, the county clerk shall publish a type A notice. On the day preceding any special primary or election for national, state or county office, the county clerk shall publish a type B notice. On the day preceding a special county referendum, the county clerk shall publish type B and C notices for the referendum.

10.06(3) (3) Municipal clerks.

10.06(3)(a)(a) On the 4th Tuesday in November preceding a spring municipal election the municipal clerk shall publish one type A notice for municipal offices. Publication shall be on the following day if Tuesday is a holiday.

10.06(3)(am) (am) As soon as possible following the deadline for filing nomination papers for any municipal election when there is to be an election for a county or state office or a county or statewide referendum, but no later than 3 days after such deadline, the municipal clerk of each municipality in which voting machines or ballots containing the names of candidates for both local offices and national, state or county offices are used shall certify the list of candidates for municipal office to the county clerk if a primary is required, unless the municipality prepares its own ballots under s. 7.15 (2) (c).

10.06(3)(as) (as) On the 4th Tuesday preceding the spring primary, when held, the municipal clerk shall publish a type E notice. In cities and villages, the municipal clerk shall publish a type A notice on the 4th Tuesday preceding the spring primary of any direct legislation questions to be voted on at the primary.

10.06(3)(b) (b) If there is to be a municipal primary, the municipal clerk shall publish a type B notice on the Monday before the primary election. In cities and villages, the municipal clerk shall publish a type C notice on the Monday before the primary election of any direct legislation questions to be voted on at the primary.

10.06(3)(bm) (bm) As soon as possible following the municipal canvass of the primary vote or the qualification of the candidates under s. 8.05 (1) (j) when a municipal caucus is held, if there is to be an election for a county or state office or a county or statewide referendum, but no later than 3 days after such date, the municipal clerk of each municipality in which voting machines or ballots containing the names of candidates for both local offices and national, state or county offices are used shall certify the list of candidates for municipal office and municipal referenda appearing on the ballot to the county clerk, unless the municipality prepares its own ballots under s. 7.15 (2) (c).

10.06(3)(bs) (bs) On the 4th Tuesday preceding the spring election, the municipal clerk shall publish a type E notice. If there are municipal referenda, the municipal clerk shall publish a type A notice of the referenda at the same time.

10.06(3)(c) (c) On the Monday before the spring election, the municipal clerk shall publish a type B notice and a type D notice. If there are municipal referenda, the municipal clerk shall publish a type C notice at the same time.

10.06(3)(cm) (cm) On the 4th Tuesday preceding the partisan primary and general election, when held, the municipal clerk shall publish a type E notice. If there are municipal referenda, the municipal clerk shall publish a type A notice of the referenda at the same time.

10.06(3)(d) (d) On the Monday preceding the general election, the municipal clerk shall publish a type D notice. If there are municipal referenda, the municipal clerk shall publish type B and C notices at the same time.

10.06(3)(e) (e) When electronic or mechanical voting machines or electronic voting systems in which ballots are distributed to electors are used in a municipality at a municipal election, the municipal clerk shall publish a type B notice on the Monday before the election. The notice shall include all offices and questions to be voted on at the election. The cost of this notice shall be shared under s. 5.68 (2) and (3).

10.06(3)(f) (f) At least 40 days prior to any special primary or election for municipal office, the municipal clerk shall publish a type A notice. On the 4th Tuesday prior to any special primary for national, state, county or municipal office, the municipal clerk shall publish a type E notice. On the 3rd Tuesday prior to any special election for national, state, county or municipal office which is not held concurrently with the spring or general election, the municipal clerk shall publish a type E notice. On the 4th Tuesday prior to any special county referendum, the municipal clerk shall publish a type E notice. On the 4th Tuesday prior to any special municipal referendum, the municipal clerk shall publish type A and E notices. On the day preceding any special primary or election for municipal office, or any special municipal referendum, the municipal clerk shall publish a type B notice. The municipal clerk shall publish a type C notice on the day preceding a special municipal referendum. On the day preceding any special primary or election for national, state, county or municipal office, or a special county or municipal referendum, the municipal clerk shall publish a type D notice.

10.06(4) (4) Other clerks.

10.06(4)(a)(a) Unless otherwise provided, on the 4th Tuesday in November preceding an election for any office other than a national, state, county or municipal office, the clerk of the jurisdiction in which the election is held shall publish a type A notice.

10.06(4)(b) (b) Unless otherwise provided, at least 40 days prior to any special primary or election for any office other than a national, state, county or municipal office, the clerk of the jurisdiction which calls the primary or election shall publish a type A notice.

10.06(4)(c) (c) On the 4th Tuesday prior to any referendum other than a county or municipal referendum, the clerk of the jurisdiction which calls the referendum shall publish a type A notice.

10.06(4)(d) (d) On the 4th Tuesday prior to any special primary for any office other than a national, state, county or municipal office, the clerk of the jurisdiction which calls the election for which the primary is held shall publish a type E notice.

10.06(4)(e) (e) On the 3rd Tuesday prior to any special election for an office other than a national, state, county or municipal office which is not held concurrently with the spring or general election, the clerk of the jurisdiction which calls the election shall publish a type E notice.

10.06(4)(f) (f) On the 4th Tuesday prior to any special referendum other than a county or municipal referendum, the clerk of the jurisdiction which calls the referendum shall publish a type E notice.

10.06(4)(g) (g) On the day preceding any primary or election for any office other than a national, state, county or municipal office, the clerk of the jurisdiction in which the primary or election is held shall publish a type B notice.

10.06(4)(h) (h) On the day preceding any special primary or election for any office other than a national, state, county or municipal office, the clerk of the jurisdiction which calls the election shall publish a type D notice.

10.06(4)(i) (i) On the day preceding any referendum other than a state, county or municipal referendum, the clerk of the jurisdiction which calls the referendum shall publish type B, C and D notices.

10.06 History History: 1973 c. 280; 1973 c. 334 s. 57; 1975 c. 275, 422; 1977 c. 107, 340, 427; 1979 c. 260, 311; 1983 a. 484; 1985 a. 304, 332; 1987 a. 391; 1989 a. 273; 1995 a. 16 s. 2; 1999 a. 182; 2001 a. 16, 109; 2003 a. 24; 2007 a. 1; 2011 a. 32, 45, 75; s. 13.92 (2) (i).



10.07 Combination of notices; cost.

10.07  Combination of notices; cost.

10.07(1) (1) Except as provided in sub. (2) in the case of voting machine ballots, whenever any county clerk or municipal or school district clerks within the same county are directed to publish any notice or portion of a notice under this chapter on the same date in the same newspaper, the text of which is identical, the clerks may publish one notice only. The cost of publication of such notice or the portion of the notice required shall be apportioned equally between the county and each municipality or school district sharing in its publication.

10.07(2) (2) When a voting machine ballot or ballot to be used with an electronic voting system includes 2 or more levels of government, the cost of giving the type B notice shall be prorated under s. 5.68 (3).

10.07 History History: 1977 c. 427; 1979 c. 311; 1985 a. 304 ss. 130m, 156.



10.51 Election occurrences listing; explanation.

10.51  Election occurrences listing; explanation.

10.51(1g)(1g) This subchapter contains listings of election occurrences in chronological order by date according to the position or persons involved with the specific actions or notices to be performed or given.

10.51(1r) (1r) All the listings contained in this subchapter relate to other provisions of the statutes that are referred to in each paragraph of these listings.

10.51(2) (2) Sections 10.62 to 10.82 are intended as a timetable guide and check list to certain election procedure requirements, and shall not be considered substantive law.

10.51(3) (3) In case of any conflict between ss. 10.62 to 10.82 and the substantive statutes to which such sections refer, or the original acts of the legislature on which said substantive statutes are based, the substantive statute or the original act of the legislature shall control.

10.51 History History: 1973 c. 334 s. 28; Stats. 1973 s. 10.51; 2005 a. 149.



10.52 Election occurrences listing; fluctuations.

10.52  Election occurrences listing; fluctuations. In ss. 10.62 to 10.82, each subsection is arranged in chronological order with each occurrence listed in the month it is most likely to happen. Due to calendar fluctuations, there will be times when these occurrences will happen in a different month than listed and may occur in a different sequence than as shown.

10.52 History History: 1973 c. 334 s. 28; Stats. 1973 s. 10.52.



10.53 Legislative reference bureau to correct listings.

10.53  Legislative reference bureau to correct listings.

10.53(1g)(1g) In preparing each edition of the statutes for publication the legislative reference bureau shall, if the bureau finds that a conflict exists between the listings in ss. 10.62 to 10.82 and the substantive statutes to which those sections refer, correct the listing in this subchapter to properly reflect the intent of the substantive statute or of the act of the legislature on which the substantive statute is based.

10.53(1r) (1r) For any correction made by the legislative reference bureau under the authority of this section, the bureau shall prepare a note explaining the correction that shall be printed with the affected listing in this subchapter.

10.53(2) (2) If the legislative reference bureau makes any correction under the authority of this section, the bureau shall incorporate the change in a correction bill to be submitted to the legislature at its next regularly scheduled meeting.

10.53(3) (3) Whenever a new act of the legislature requires a position or person to give an election notice or to perform a specific action in connection with any election, but such act fails to create an appropriate paragraph for inclusion within the listings in this subchapter, the legislative reference bureau shall create and print the appropriate paragraph in compliance with this section.

10.53 History History: 1973 c. 334; 1991 a. 32; 2005 a. 149; 2007 a. 20.



10.62 Government accountability board; spring primary and election.

10.62  Government accountability board; spring primary and election. The following subsections set forth, in chronological order, dates relating to the spring primary and election or occurrences during the spring period that affect the government accountability board:

10.62(1) (1) November.

10.62(1)(a)(a) No later than November 15. On or before November 15 the board sends a type A notice of the spring election to the county clerks. See s. 10.06 (1) (a).

10.62(1m) (1m) December.

10.62(1m)(a)(a) December 1. December 1 is the earliest date that nomination papers may be circulated for candidates running in the spring election. See s. 8.10 (2).

10.62(2) (2) January.

10.62(2)(a)(a) First Tuesday in January.

10.62(2)(a)1.1. 5 p.m., on the first Tuesday in January, or the next day if Tuesday is a holiday, is the deadline for candidates for state office at the spring election to file nomination papers and a declaration of candidacy with the board unless the deadline for filing is extended. See ss. 8.10 (2) and (5) and 8.21.

10.62(2)(a)2. 2. 5 p.m., on the first Tuesday in January, or the next day if Tuesday is a holiday, is the deadline for eligible candidates for state office to file applications to participate in the Wisconsin election campaign fund. See s. 11.50 (2) (a).

10.62(2)(b) (b) 2nd Tuesday in January. As soon as possible after the deadline for filing nomination papers, but no later than the 2nd Tuesday in January, the board sends the county clerks notice of any required primary and includes the certified list of candidates. See s. 10.06 (1) (c).

10.62(2)(c) (c) January 17. No later than January 17, the board mails to each candidate for state office or the candidate's campaign treasurer, to each committee or individual supporting or opposing a candidate, and to each group or individual supporting or opposing a statewide referendum who is registered with it, forms for the continuing report, unless a registrant is required to file reports with the board in an electronic format. See s. 11.21 (2).

10.62(2)(f) (f) 22 days prior to primary. No later than 22 days prior to the spring primary, the board mails to each candidate for state office or the candidate's campaign treasurer, and to each committee or individual supporting or opposing a candidate who is registered with it, forms for the pre-primary report, unless a registrant is required to file reports with the board in an electronic format. See s. 11.21 (2).

10.62(2)(gm) (gm) Last Tuesday in January. On the last Tuesday in January in presidential election years, the committee to determine the candidates for the presidential preference primary convenes. See s. 8.12 (1) (b).

10.62(2)(gs) (gs) Friday after last Tuesday in January. On the Friday after the last Tuesday in January in presidential election years, the board contacts each person who has been nominated for president. See s. 8.12 (1) (d).

10.62(2)(h) (h) January 31. No earlier than January 1 and no later than January 31, the board shall receive continuing reports by candidates for state office, by committees and individuals supporting or opposing candidates for state office, and by groups, individuals, and corporations supporting or opposing a statewide referendum. See s. 11.20 (4).

10.62(3) (3) February.

10.62(3)(a)(a) February 1. No special election may be scheduled after February 1 and before the date of the spring election. See s. 8.50 (intro.).

10.62(3)(am) (am) Beginning on February 1.

10.62(3)(am)1.1. The board sends notice to delinquents of failure to comply with filing requirements. See s. 11.21 (13).

10.62(3)(am)2. 2. The board makes a list of delinquents available for public inspection. See s. 11.21 (10).

10.62(3)(e) (e) Last 14 days before primary. The board shall receive reports of late contributions of $500 or more by candidates for state office or committees or individuals supporting or opposing such a candidate, and reports of late disbursements exceeding $20 by committees or individuals supporting or opposing a candidate for state office during the last 14 days before the spring primary. See s. 11.12 (5) and (6).

10.62(3)(f) (f) 14 to 8 days before primary. No earlier than 14 days and no later than 8 days before the primary, the board shall receive election reports by candidates for state office and by committees and individuals supporting or opposing such candidates. See s. 11.20 (2).

10.62(3)(g) (g) Beginning 7 days before primary.

10.62(3)(g)1.1. The board sends notice to delinquents of failure to comply with filing requirements. See s. 11.21 (13).

10.62(3)(g)2. 2. The board makes a list of delinquents available for public inspection. See s. 11.21 (10).

10.62(3)(h) (h) 3rd Tuesday in February.

10.62(3)(h)1.1. The 3rd Tuesday in February is the day of the spring primary. See s. 5.02 (22).

10.62(3)(h)2. 2. The 3rd Tuesday in February is the last day to remove a candidate's name from the presidential preference ballot. See s. 8.12 (1) (d).

10.62(3)(h)3. 3. 5 p.m. on the 3rd Tuesday in February is the deadline for any person seeking endorsement by the national convention of a political party for the office of president to submit a petition to the board for placement on the presidential preference ballot. See s. 8.12 (1) (c).

10.62(3)(hm) (hm) 4th Tuesday in February.

10.62(3)(hm)1.1. 4:30 p.m., on the 4th Tuesday in February, is the deadline for any write-in candidate for justice or state superintendent who is certified to appear on the spring election ballot to file an application to participate in the Wisconsin election campaign fund. See s. 11.50 (2) (a).

10.62(3)(hm)2. 2. The 4th Tuesday in February is the deadline for any candidate seeking to participate in the Wisconsin election campaign fund to file a special financial report with the board. See s. 11.50 (2) (c).

10.62(3)(j) (j) 3 days after primary results received.

10.62(3)(j)1.1. At 5 p.m. on the 3rd business day following the day on which the board receives the last statement from a county board of canvassers for the primary is the deadline to demand a recount. See s. 9.01 (1) (a).

10.62(3)(j)2. 2. At 9 a.m., on the day following the last day for filing of a recount petition, the board of canvassers reconvenes to begin the recount procedure. See s. 9.01 (1) (b).

10.62(3)(j)3. 3. 5 p.m., 2 days after completion of the first recount, is the deadline to demand a recount in any remaining wards or municipalities. See s. 9.01 (4).

10.62(3)(j)4. 4. No later than 5 business days after the recount determination aggrieved parties may appeal to circuit court. See s. 9.01 (6) (a).

10.62(4) (4) March.

10.62(4)(a)(a) 2nd Tuesday after primary. On or before the 2nd Tuesday after the spring primary the chairperson of the board, or the chairperson's designee, canvasses the returns and makes his or her certifications and determinations. See s. 7.70 (3) (a).

10.62(4)(b) (b) First Tuesday in March.

10.62(4)(b)2.2. As soon as possible after the state canvass but no later than the first Tuesday in March the board sends the county clerks a type B notice and type A and C notices, when necessary, of the spring election. See s. 10.06 (1) (e).

10.62(4)(b)4. 4. No later than the first Tuesday in March, the board sends a certified list of candidates who are eligible to participate in the Wisconsin election campaign fund to the state treasurer. See s. 7.08 (2) (c).

10.62(4)(f) (f) 22 days prior to election. No later than 22 days prior to the spring election, the board mails to each candidate for state office or the candidate's campaign treasurer, to each committee or individual supporting or opposing a candidate, and to each group or individual supporting or opposing a statewide referendum who is registered with it, forms for the pre-election report, unless a registrant is required to file reports with the board in an electronic format. See s. 11.21 (2).

10.62(4)(j) (j) Last 14 days before election. The board shall receive reports of late contributions of $500 or more by candidates for state office or committees or individuals supporting or opposing such a candidate, and by groups and individuals supporting or opposing statewide referenda and reports of late disbursements exceeding $20 by committees and individuals supporting or opposing a candidate for state office during the last 14 days before the spring election. See ss. 11.12 (5) and (6) and 11.23 (6).

10.62(4)(k) (k) 14 to 8 days before election. No earlier than 14 days and no later than 8 days before the election, the board shall receive election reports by candidates for state office, by committees and individuals supporting or opposing candidates for state office, and by groups, individuals, and corporations supporting or opposing statewide referenda. See s. 11.20 (2).

10.62(4)(L) (L) Beginning 7 days before election.

10.62(4)(L)1.1. The board sends notice to delinquents of failure to comply with filing requirements. See s. 11.21 (13).

10.62(4)(L)2. 2. The board makes a list of delinquents available for public inspection. See s. 11.21 (10).

10.62(5) (5) April.

10.62(5)(a)(a) First Tuesday in April. The first Tuesday in April is the day of the spring election. See s. 5.02 (21).

10.62(5)(c) (c) 3 days after election results received.

10.62(5)(c)1.1. At 5 p.m. on the 3rd business day following the day on which the board receives the last statement from a county board of canvassers for the election is the deadline to demand a recount. See s. 9.01 (1) (a).

10.62(5)(c)2. 2. At 9 a.m., on the day following the last day for filing of a recount petition, the board of canvassers reconvenes to begin the recount procedure. See s. 9.01 (1) (b).

10.62(5)(c)3. 3. 5 p.m., 2 days after completion of the first recount, is the deadline to demand a recount in any remaining wards or municipalities. See s. 9.01 (4).

10.62(5)(c)4. 4. No later than 5 business days after the recount determination aggrieved parties may appeal to circuit court. See s. 9.01 (6) (a).

10.62(6) (6) May.

10.62(6)(c)(c) May 15.

10.62(6)(c)1.1. May 15 is the deadline for the board to notify the state chairperson of each recognized political party of the results of the presidential preference vote. See s. 8.12 (3).

10.62(6)(c)2. 2. May 15 is the latest date that the chairperson of the board, or the chairperson's designee, may canvass the spring election and make his or her certifications and determinations. See s. 7.70 (3) (a).

10.62(6)(c)3. 3. Following the canvass, the board issues the certificates of election. See s. 7.70 (5) (a).

10.62(7) (7) June.

10.62(7)(a)(a) 90 days after primary. Most spring primary election materials may be destroyed 90 days after the spring primary. See s. 7.23.

10.62(8) (8) July.

10.62(8)(a)(a) 90 days after election. Most spring election materials may be destroyed 90 days after the spring election. See s. 7.23.

10.62(8)(b) (b) 3 years after any election. Records transferred to the board by any former registrant who has submitted a dissolution report may be destroyed 3 years after the last election in which the registrant participated. See ss. 11.12 (3) and 11.23 (3).

10.62(8)(c) (c) 6 years after any election. Financial reports may be destroyed 6 years after any election. See ss. 7.23 (1) (d) and 11.21 (11) (a).

10.62(8)(e) (e) 10 years after any election. Official canvasses may be destroyed 10 years after the election to which they relate. See s. 7.23 (1) (i).

10.62 History History: 1971 c. 304 s. 29 (2); 1973 c. 243, 280; 1973 c. 334 s. 29; 1973 c. 339; Stats. 1973 s. 10.62; 1975 c. 420; 1977 c. 448; 1979 c. 354; 1981 c. 314 s. 146; 1983 a. 36, 539; 1985 a. 333 ss. 1 to 11, 173; 1987 a. 404; 1989 a. 368; 1993 a. 487; 2001 a. 62; 2005 a. 149; 2009 a. 180.



10.64 County clerk; spring primary and election.

10.64  County clerk; spring primary and election. The following subsections set forth, in chronological order, dates relating to the spring primary and election or occurrences during the spring period that affect the county clerk:

10.64(1) (1) November.

10.64(1)(b)(b) 4th Tuesday in November. On the 4th Tuesday in November, the county clerk publishes a type A notice of the spring election. See s. 10.06 (2) (a).

10.64(1m) (1m) December.

10.64(1m)(a)(a) December 1. December 1 is the earliest date that nomination papers may be circulated for candidates running for office in the spring election. See s. 8.10 (2).

10.64(2) (2) January.

10.64(2)(a)(a) 1st Tuesday in January. 5 p.m., on the first Tuesday in January, or the next day if Tuesday is a holiday, is the deadline for candidates for county office at the spring election to file nomination papers and a declaration of candidacy with the county clerk unless the deadline for filing is extended. See ss. 8.05 (3) (a) and (4) (b), 8.10 (2) and (5) and 8.21.

10.64(2)(b) (b) January 17. No later than January 17, the county clerk mails to each candidate for county office or such person's campaign treasurer, to each committee or individual supporting or opposing a candidate and to each group or individual supporting or opposing a local referendum who is registered with the clerk forms for the continuing report. See s. 11.22 (3).

10.64(2)(e) (e) Last Tuesday in January. On the last Tuesday in January the county clerk upon receipt of the notice from the board prepares the ballots and gives notice to all municipal clerks that there will be a primary. See s. 10.06 (2) (b).

10.64(2)(f) (f) 22 days prior to primary.

10.64(2)(f)1.1. No later than 22 days prior to the spring primary, the county clerk mails to each candidate for county office or such person's campaign treasurer, and to each committee or individual supporting or opposing a candidate who is registered with the clerk, forms for the pre-primary report. See s. 11.22 (3).

10.64(2)(f)2. 2. 22 days before the spring primary, the county clerk distributes ballots and forms prescribed by the board to the municipal clerks in the county. See s. 7.10 (3) (a).

10.64(2)(g) (g) January 1 to 31. No earlier than January 1 and no later than January 31, the county clerk shall receive continuing reports by candidates for county office, by committees and individuals supporting or opposing candidates for county office, and by groups, individuals, and corporations supporting or opposing a local referendum. See s. 11.20 (4).

10.64(3) (3) February.

10.64(3)(a)(a) February 1. No special election may be scheduled after February 1 and before the date of the spring election. See s. 8.50 (intro.).

10.64(3)(am) (am) Beginning on February 1.

10.64(3)(am)1.1. The clerk sends notice to delinquents of failure to comply with filing requirements. See s. 11.22 (9).

10.64(3)(am)2. 2. The clerk makes a list of delinquents available for public inspection. See s. 11.22 (5).

10.64(3)(am)3. 3. The clerk notifies the district attorney or attorney general of delinquencies. See ss. 11.22 (4), 11.60 (4) and 11.61 (2).

10.64(3)(d) (d) Last 14 days before primary. The county clerk shall receive reports of late contributions of $500 or more by candidates for county office or committees or individuals supporting or opposing such a candidate, and reports of late disbursements exceeding $20 by committees or individuals supporting or opposing a candidate for county office during the last 14 days before the spring primary. See s. 11.12 (5) and (6).

10.64(3)(e) (e) 2nd Monday before primary. No earlier than 14 days and no later than 8 days before the primary, the county clerk shall receive election reports by candidates for county office and by committees and individuals supporting such candidates. See s. 11.20 (2).

10.64(3)(f) (f) Beginning 7 days before primary.

10.64(3)(f)1.1. The clerk sends notice to delinquents of failure to comply with filing requirements. See s. 11.22 (9).

10.64(3)(f)2. 2. The clerk makes a list of delinquents available for public inspection. See s. 11.22 (5).

10.64(3)(f)3. 3. The clerk notifies the district attorney or the attorney general of delinquencies. See ss. 11.22 (4), 11.60 (4) and 11.61 (2).

10.64(3)(g) (g) Monday before primary. On the Monday before the spring primary, the county clerk publishes a type B notice for the primary. See s. 10.06 (2) (d).

10.64(3)(h) (h) 3rd Tuesday in February. The 3rd Tuesday in February is the day of the spring primary. See s. 5.02 (22).

10.64(3)(i) (i) Thursday after primary. No later than 9 a.m. on the Thursday after the spring primary the county canvass shall begin. See s. 7.60 (3).

10.64(3)(i)1. 1. 5 p.m., 3 days after last day of the county canvass, is the deadline to demand the first recount. See s. 9.01 (1) (a).

10.64(3)(i)2. 2. At 9 a.m., on the day following the last day for filing of a recount petition, the board of canvassers reconvenes to begin the recount procedure. See s. 9.01 (1) (b).

10.64(3)(i)3. 3. 5 p.m., 2 days after completion of the first recount, is the deadline to demand a recount in any remaining wards or municipalities. See s. 9.01 (4).

10.64(3)(i)4. 4. No later than 5 business days after the recount determination aggrieved parties may appeal to circuit court. See s. 9.01 (6) (a).

10.64(3)(j) (j) 7 days after primary. No later than 7 days after the spring primary, the county clerk transmits to the board a statement of votes cast for state offices at the primary. See s. 7.60 (5).

10.64(4) (4) March.

10.64(4)(d)(d) 4th Tuesday before election. On the 4th Tuesday before the spring election, the county clerk publishes a type A notice of any state or county referendum to be held at the election. See s. 10.06 (2) (f).

10.64(4)(e) (e) 22 days prior to election. No later than 22 days prior to the spring election, the county clerk mails to each candidate for county office or such person's campaign treasurer, to each committee or individual supporting or opposing a candidate and to each group or individual supporting or opposing a local referendum who is registered with the clerk, forms for the pre-election report. See s. 11.22 (3).

10.64(4)(em) (em) 22 days before election. 22 days before the spring election, the county clerk distributes ballots and forms prescribed by the board to municipal clerks in the county. See s. 7.10 (3) (a).

10.64(4)(f) (f) 3rd Tuesday in March. On the 3rd Tuesday in March or upon receipt of notice from the board the county clerk prepares the ballots and gives notice to all the municipal clerks. See s. 10.06 (2) (e).

10.64(4)(j) (j) Last 14 days before election. The county clerk shall receive reports of late contributions of $500 or more by candidates for county office or committees or individuals supporting or opposing such a candidate, and by groups or individuals supporting or opposing county referenda and reports of late disbursements exceeding $20 by committees and individuals supporting or opposing a candidate for county office during the last 14 days before the spring election. See ss. 11.12 (5) and (6) and 11.23 (6).

10.64(4)(L) (L) 2nd Monday before election. No earlier than 14 days and no later than 8 days before the election, the county clerk shall receive election reports by candidates for county office, by committees and individuals supporting candidates for county office, and by groups, individuals, and corporations supporting or opposing local referenda. See s. 11.20 (2).

10.64(4)(m) (m) Beginning 7 days before election.

10.64(4)(m)1.1. The clerk sends notice to delinquents of failure to comply with filing requirements. See s. 11.22 (9).

10.64(4)(m)2. 2. The clerk makes a list of delinquents available for public inspection. See s. 11.22 (5).

10.64(4)(m)3. 3. The clerk notifies the district attorney or attorney general of delinquencies. See ss. 11.22 (4), 11.60 (4) and 11.61 (2).

10.64(5) (5) April.

10.64(5)(a)(a) Monday before election. On the Monday before the spring election the county clerk publishes type B and C notices for the election. See s. 10.06 (2) (d).

10.64(5)(b) (b) First Tuesday in April. The first Tuesday in April is the day of the spring election. See s. 5.02 (21).

10.64(5)(c) (c) Thursday after election. The county canvass shall begin no later than 9 a.m. on the Thursday after the spring election. See s. 7.60 (3).

10.64(5)(c)1. 1. 5 p.m., 3 days after the last day of the county canvass, is the deadline to demand the first recount. See s. 9.01 (1) (a).

10.64(5)(c)2. 2. At 9 a.m., on the day following the last day for filing of a recount petition, the board of canvassers reconvenes to begin the recount procedure. See s. 9.01 (1) (b).

10.64(5)(c)3. 3. 5 p.m., 2 days after completion of the first recount, is the deadline to demand a recount in any remaining wards or municipalities. See s. 9.01 (4).

10.64(5)(c)4. 4. No later than 5 business days after the recount determination aggrieved parties may appeal to circuit court. See s. 9.01 (6) (a).

10.64(5)(c)5. 5. Immediately after expiration of the recount period, the county clerk issues a certificate of election to each individual elected to county office. See s. 7.60 (6).

10.64(5)(d) (d) 10 days after election. No later than 10 days after the spring election, the county clerk delivers or transmits to the board a statement of votes cast for state and national offices at the election. See s. 7.60 (5).

10.64(7) (7) June.

10.64(7)(a)(a) 90 days after primary. Most spring primary election materials may be destroyed 90 days after the spring primary. See s. 7.23.

10.64(8) (8) July.

10.64(8)(a)(a) 90 days after election. Most spring election materials may be destroyed 90 days after the spring election. See s. 7.23.

10.64(8)(am) (am) 1 year after any election. Election notices, correspondence in connection with such notices and proofs of publication may be destroyed 1 year after the election to which they relate. See s. 7.23 (1) (j).

10.64(8)(b) (b) 3 years after any election. Records transferred to the county clerk by any former registrant who has submitted a dissolution report may be destroyed 3 years after the last election in which the registrant participated. See ss. 11.12 (3) and 11.23 (3).

10.64(8)(c) (c) 6 years after any election. Financial reports may be destroyed 6 years after any election. See s. 7.23 (1) (d).

10.64(8)(d) (d) 10 years after any election. Official canvasses may be destroyed 10 years after the election to which they relate. See s. 7.23 (1) (i).

10.64 History History: 1971 c. 40 s. 93; 1971 c. 304 s. 29 (2); 1973 c. 280; 1973 c. 334 s. 29; 1973 c. 339; Stats. 1973 s. 10.64; 1975 c. 420; 1977 c. 203 s. 106; 1977 c. 448; 1979 c. 354; 1981 c. 314 s. 146; 1983 a. 539; 1985 a. 333; 1987 a. 404; 1989 a. 56; 1993 a. 487; 2001 a. 62, 107; 2005 a. 149.



10.66 Municipal clerk and governing body; spring primary and election.

10.66  Municipal clerk and governing body; spring primary and election. The following subsections set forth, in chronological order, dates relating to the spring primary and election occurrences during the spring primary that affect the municipal clerk and governing body:

10.66(1) (1) August.

10.66(1)(a)(a) August 1. August 1 is the earliest application may be made for absentee ballots for the spring primary. See s. 6.86.

10.66(1m) (1m) November.

10.66(1m)(a)(a) 90 days before primary. No later than the 90th day before the spring primary, or as soon as possible after offices to be contested are known, whichever is later, the municipal clerk mails write-in absentee ballots to qualified electors who have requested them. See s. 7.15 (1) (cs).

10.66(1m)(b) (b) 4th Tuesday in November. On the 4th Tuesday in November, or the next day if Tuesday is a holiday, the municipal clerk publishes one type A notice of the municipal spring election. See s. 10.06 (3) (a).

10.66(2) (2) December.

10.66(2)(a)(a) December 1.

10.66(2)(a)1.1. December 1 preceding the spring election is the earliest date nomination papers may be circulated for candidates running in the spring election. See ss. 8.05 (3) (a) and (4) (b) and 8.10 (2).

10.66(2)(a)2. 2. On December 1 preceding a spring primary, the municipal clerk certifies to the county clerk the number of electors in the municipality. See s. 5.66 (1).

10.66(2)(a)3. 3. The deadline for electors of a village to file a petition requesting a primary for the spring election is December 1 preceding the spring election. See s. 8.11 (1m) (c).

10.66(2)(d) (d) Last December meeting.

10.66(2)(d)1.1. At the last meeting of the municipal board of election commissioners in December of even-numbered years in cities of the 1st class, the board of election commissioners appoints election officials for 2-year terms. See s. 7.30 (4) (b) 1.

10.66(2)(d)2. 2. At the last meeting of the municipal governing body in December of even-numbered years, except in cities that have a board of election commissioners, the municipal executive nominates to the governing body the necessary election officials. If no regular meeting is scheduled a special meeting shall be called no later than December 31. See s. 7.30 (4).

10.66(2)(d)3. 3. Within 5 days the municipal clerk notifies each election official appointee of that person's appointment. See s. 7.30 (5).

10.66(2)(d)4. 4. Within 10 days of mailed notice election official appointees shall file official oath with the municipal clerk. See s. 7.30 (5).

10.66(3) (3) January.

10.66(3)(a)(a) No later than January 1. Between December 1 and January 1, towns and villages having a caucus shall establish the caucus date between the first Tuesday in January and the last Tuesday in January. See s. 8.05 (1) (a).

10.66(3)(am) (am) First Tuesday in January.

10.66(3)(am)1.1. 5 p.m., on the first Tuesday in January, or the next day if Tuesday is a holiday, is the deadline for candidates for municipal office at the spring election to file nomination papers and a declaration of candidacy with the municipal clerk unless the deadline for filing is extended. See ss. 8.05 (3) (a) and (4) (b), 8.10 (2) and (5) and 8.21.

10.66(3)(am)2. 2. The first Tuesday in January is the earliest date the town or village caucus may be held. See s. 8.05 (1) (a). At least 5 days' notice of the caucus shall be given. See s. 8.05 (1) (b).

10.66(3)(am)3. 3. Each candidate who is nominated at the caucus must file a declaration of candidacy within 5 days after notification of nomination unless the deadline for filing is extended. See s. 8.05 (1) (j).

10.66(3)(ar) (ar) Thursday after first Tuesday in January. No later than the Thursday after the first Tuesday in January, the municipal clerk of each municipality not having a caucus where voting machines or ballots containing the names of candidates for both local offices and national, state or county offices are used certifies the list of candidates for any municipal offices to the county clerk if a primary is required, unless the municipality prepares its own ballots or no state or county election is held. See s. 10.06 (3) (am).

10.66(3)(aw) (aw) 3 days after first Tuesday in January.

10.66(3)(aw)1.1. The deadline for a city or village to decide to hold a primary for the spring election is 3 days after the first Tuesday in January preceding the spring election, or the next day if Tuesday is a holiday. See ss. 8.10 (2) and 8.11 (1) (a) and 8.11 (1m) (a).

10.66(3)(aw)2. 2. The deadline for electors of a city to file a petition requesting a primary for the spring election is 3 days after the first Tuesday in January preceding the spring election, or the next day if Tuesday is a holiday. See ss. 8.10 (2) and 8.11 (1) (c).

10.66(3)(b) (b) 90 days before election. No later than the 90th day before the spring election, the municipal clerk distributes write-in absentee ballots to qualified electors who have requested them. See s. 7.15 (1) (cs).

10.66(3)(c) (c) January 17. No later than January 17, the municipal clerk mails to each candidate for municipal office or such person's campaign treasurer, to each committee or individual supporting or opposing a candidate and to each group or individual supporting or opposing a municipal referendum who is registered with the clerk, forms for the continuing report. See s. 11.22 (3).

10.66(3)(cm) (cm) 4th Tuesday before primary. On the 4th Tuesday before the spring primary, the municipal clerk publishes a type E notice for the spring primary. In cities and villages, the municipal clerk publishes a type A notice of any direct legislation questions to be voted on at the primary. See s. 10.06 (3) (as).

10.66(3)(g) (g) 30 days before primary.

10.66(3)(g)1.1. The deadline for selecting tabulators to assist with the spring primary canvass is 30 days before the spring primary. See s. 7.30 (3).

10.66(3)(g)2. 2. The deadline for establishing polling places is 30 days before the spring primary. See s. 5.25 (3).

10.66(3)(g)3. 3. In municipalities employing an electronic voting system, the deadline for placement of a demonstrator system is 30 days before the spring primary. See s. 5.80.

10.66(3)(g)4. 4. Until 30 days before the spring primary, wards may be united to facilitate using a common polling place. See s. 5.15 (6) (b).

10.66(3)(h) (h) Last Tuesday in January. The last Tuesday in January is the latest date the town or village caucus may be held. See s. 8.05 (1) (a).

10.66(3)(h)1. 1. At least 5 days' notice of the caucus shall be given. See s. 8.05 (1) (b).

10.66(3)(h)2. 2. Each candidate who is nominated at the caucus must file a declaration of candidacy within 5 days after notification of nomination unless the deadline for filing is extended. See s. 8.05 (1) (j).

10.66(3)(i) (i) 22 days prior to primary. No later than 22 days prior to the spring primary, the municipal clerk mails to each candidate for municipal office or such person's campaign treasurer, and to each committee or individual supporting or opposing a candidate who is registered with the clerk, forms for the preprimary report. See s. 11.22 (3).

10.66(3)(im) (im) 21 days before primary. No later than the 21st day before the spring primary, the municipal clerk sends official absentee ballots to qualified electors who have requested them. See s. 7.15 (1) (cm).

10.66(3)(j) (j) January 1 to 31. No earlier than January 1 and no later than January 31, the municipal clerk shall receive continuing reports by candidates for municipal office, by committees and individuals supporting or opposing candidates for municipal office, and by groups, individuals, and corporations supporting or opposing a municipal referendum. See s. 11.20 (4).

10.66(3)(k) (k) Thursday after last Tuesday in January. No later than 2 days after the day of the municipal caucus, the municipal clerk of each municipality where voting machines or ballots containing the names of candidates for both local offices and national, state or county offices are used certifies the list of candidates for any municipal offices and municipal referenda to the county clerk, unless the municipality prepares its own ballots or no state or county election is held. See s. 10.06 (3) (bm).

10.66(4) (4) February.

10.66(4)(a)(a) February 1. No special election may be scheduled after February 1 and before the date of the spring election. See s. 8.50 (intro.).

10.66(4)(am) (am) Beginning on February 1.

10.66(4)(am)1.1. The clerk sends notice to delinquents of failure to comply with filing requirements. See s. 11.22 (9).

10.66(4)(am)2. 2. The clerk makes a list of delinquents available for public inspection. See s. 11.22 (5).

10.66(4)(am)3. 3. The clerk notifies the district attorney of delinquencies. See s. 11.22 (4).

10.66(4)(g) (g) Last 14 days before primary. The municipal clerk shall receive reports of late contributions of $500 or more by candidates for municipal office or committees or individuals supporting or opposing such a candidate, and reports of late disbursements exceeding $20 by committees or individuals supporting or opposing a candidate for municipal office during the last 14 days before the spring primary. See s. 11.12 (5) and (6).

10.66(4)(gm) (gm) 10 days before primary. No later than 10 days before the spring primary, in any municipality employing an electronic voting system which utilizes automatic tabulating equipment, the municipal clerk has the equipment publicly tested. See s. 5.84 (1).

10.66(4)(h) (h) 2nd Wednesday before primary. 5 p.m., on the 2nd Wednesday before the spring primary, is the deadline for voter registration. See s. 6.28 (1).

10.66(4)(i) (i) 2nd Monday before primary.

10.66(4)(i)3.3. No earlier than 14 days and no later than 8 days before the primary, the municipal clerk shall receive election reports by candidates for municipal office and by committees and individuals supporting or opposing such candidates. See s. 11.20 (2).

10.66(4)(j) (j) Beginning 7 days before primary.

10.66(4)(j)1.1. The clerk sends notice to delinquents of failure to comply with filing requirements. See s. 11.22 (9).

10.66(4)(j)2. 2. The clerk makes a list of delinquents available for public inspection. See s. 11.22 (5).

10.66(4)(j)3. 3. The clerk notifies the district attorney of delinquencies. See s. 11.22 (4).

10.66(4)(k) (k) Wednesday before primary. On the Wednesday before the spring primary in cities of the 1st class, the board of election commissioners sits to hear registration objections. See s. 6.48 (2).

10.66(4)(L) (L) Thursday before primary. The Thursday before the spring primary is the latest posting may be substituted for newspaper publication in villages, towns and school districts taking part in the spring primary. See s. 10.05.

10.66(4)(Lm) (Lm) Friday before primary. 5 p.m., on the Friday before the spring primary, is the deadline for receipt of applications by mail for absentee ballots for the primary. See s. 6.86 (1).

10.66(4)(m) (m) 2 days before primary. Ballots in cities of the 1st class shall be ready 2 days before the spring primary when they print their own ballots. See s. 7.15 (2) (b).

10.66(4)(n) (n) Monday before primary.

10.66(4)(n)1.1. On the Monday before the spring primary the municipal clerk publishes a type B notice whenever a primary for municipal offices or a municipal referendum is scheduled. A type B notice is also published if the municipality utilizes voting machines or an electronic voting system in which ballots are distributed to electors. If there is a spring primary, municipal clerks also publish a type D notice on this date. See s. 10.06 (3) (b), (d), and (e).

10.66(4)(n)3. 3. The Monday before the spring primary is the latest date election materials may be delivered to wards. See s. 7.15 (3) (b) and (5).

10.66(4)(n)4. 4. 5 p.m., on the Monday before the spring primary, is the deadline for application in person for absentee ballots for the primary. See s. 6.86 (1).

10.66(4)(o) (o) 3rd Tuesday in February. The 3rd Tuesday in February is the day of the spring primary. See s. 5.02 (22).

10.66(4)(o)1. 1. 5 p.m. on the day of the primary is the deadline for hospitalized electors to make application for an absentee ballot by agent or to file a registration form by agent. See s. 6.86 (3) (c).

10.66(4)(o)2. 2. Upon completion of the ward canvass, the results shall be announced, the results telephoned to the proper clerks and all materials returned to the municipal clerk immediately. See ss. 7.51 (4) (b) and (5) and 7.53 (1).

10.66(4)(o)3. 3. Following the spring primary most unused election materials may be destroyed as the municipal clerk directs. See s. 7.23 (1) (a).

10.66(4)(o)4. 4. No earlier than the day of the spring primary, poll lists created for the spring primary that was held 2 years earlier may be destroyed. See s. 7.23 (1) (e).

10.66(4)(p) (p) Day after primary.

10.66(4)(p)1.1. 2 p.m., the day after the spring primary, is the deadline for municipal clerks to deliver election materials to the county clerk. See ss. 7.51 (5) and 7.53 (3).

10.66(4)(p)2. 2. Within 24 hours after the polls close, municipalities with more than one ward shall begin the municipal canvass. See s. 7.53 (2).

10.66(4)(p)3. 3. In municipalities having registration, the municipal clerk checks the name of each elector who is allowed to vote at the primary whose name did not appear on the registration list and revises the list accordingly. See s. 6.56.

10.66(4)(p)4. 4. Beginning on the day after the spring primary, the municipal clerk investigates to assure that no person has been allowed to vote more than once at the primary. See s. 6.56 (4).

10.66(4)(q) (q) 2 days after municipal primary canvass. No later than 2 days after the municipal primary canvass, the municipal clerk of each municipality where voting machines or ballots containing the names of candidates for both local offices and national, state or county offices are used certifies the list of candidates for any municipal offices and municipal referenda to the county clerk, unless the municipality prepares its own ballots or no state or county election is held. See s. 10.06 (3) (bm).

10.66(4)(r) (r) 3 days after last day of municipal canvass.

10.66(4)(r)1.1. 5 p.m., 3 days after the last day of the municipal canvass, is the deadline to demand first recount. See s. 9.01 (1) (a).

10.66(4)(r)2. 2. At 9 a.m. on the day following the last day for filing of a recount petition the board of canvassers reconvenes to begin the recount procedure. See s. 9.01 (1) (b).

10.66(4)(r)3. 3. 5 p.m., 2 days after completion of the first recount, is the deadline to demand a recount in any remaining wards or municipalities. See s. 9.01 (4).

10.66(4)(r)4. 4. No later than 5 business days after the recount determination aggrieved parties may appeal to circuit court. See s. 9.01 (6) (a).

10.66(4)(s) (s) Last Tuesday in February.

10.66(4)(s)1.1. 5 p.m., on the last Tuesday in February, is the deadline for filing petition in towns requesting submission of question whether to require nomination papers and a nonpartisan primary in lieu of the caucus. See s. 8.05 (3) (e).

10.66(4)(s)2. 2. Separate notice shall be given 5 days before the election. See s. 8.05 (3) (e).

10.66(5) (5) March.

10.66(5)(a)(a) 14 days after primary. No earlier than 14 days after the spring primary, voting machine recorders used in the primary may be cleared and reactivated and detachable recording units and compartments used with electronic voting machines may be cleared or erased. See s. 7.23 (1) (b) and (g).

10.66(5)(b) (b) 30 days before election.

10.66(5)(b)1.1. The deadline for selecting tabulators to assist with the spring election canvass is 30 days before the spring election. See s. 7.30 (3).

10.66(5)(b)2. 2. The deadline for establishing polling places is 30 days before the spring election. See s. 5.25 (3).

10.66(5)(b)3. 3. In municipalities employing an electronic voting system, the deadline for placement of a demonstrator system is 30 days before the spring primary. See s. 5.80.

10.66(5)(b)4. 4. Until 30 days before spring election, wards may be united to facilitate using a common polling place. See s. 5.15 (6) (b).

10.66(5)(c) (c) 4th Tuesday before election. On the 4th Tuesday before the spring election, or the next day if Tuesday is a holiday, the municipal clerk publishes a type E notice for the spring election. If there is a municipal referendum, the municipal clerk publishes a type A notice of the referendum. See s. 10.06 (3) (bs).

10.66(5)(e) (e) 22 days prior to election. No later than 22 days prior to the spring election, the municipal clerk mails to each candidate for municipal office or such person's campaign treasurer, to each committee or individual supporting or opposing a candidate and to each group or individual supporting or opposing a municipal referendum who is registered with the clerk, forms for the preelection report. See s. 11.22 (3).

10.66(5)(em) (em) 21 days before election. No later than the 21st day before the spring election, the municipal clerk mails official absentee ballots to qualified electors who have requested them. See s. 7.15 (1) (cm).

10.66(5)(g) (g) 30 days after primary.

10.66(5)(g)1.1. No later than 30 days after the spring primary, the municipal clerk submits to the county clerk a statement of registration and voting information. See s. 6.275 (1).

10.66(5)(g)2. 2. No earlier than 30 days after the spring primary, primary ballots may be destroyed. See s. 7.23 (1) (h).

10.66(5)(g)3. 3. No later than 30 days after the spring primary, the municipal clerk enters on the registration list under the name of each elector of the municipality who has voted at the election the date of the election in which the elector voted. See s. 7.15 (4).

10.66(5)(i) (i) Last 14 days before election. The municipal clerk shall receive reports of late contributions of $500 or more by candidates for municipal office or committees or individuals supporting or opposing such a candidate, and by groups and individuals supporting or opposing local referenda and reports of late disbursements exceeding $20 by committees and individuals supporting or opposing a candidate for municipal office during the last 14 days before the spring election. See ss. 11.12 (5) and (6) and 11.23 (6).

10.66(5)(im) (im) 10 days before election. No later than 10 days before the spring election, in any municipality employing an electronic voting system which utilizes automatic tabulating equipment, the municipal clerk has the equipment publicly tested. See s. 5.84 (1).

10.66(5)(j) (j) 2nd Wednesday before election. 5 p.m., on the 2nd Wednesday before the spring election, is the deadline for voter registration. See s. 6.28 (1).

10.66(5)(k) (k) 2nd Monday before election.

10.66(5)(k)3.3. No earlier than 14 days and no later than 8 days before the election, the municipal clerk shall receive election reports by candidates for local office, by committees or individuals supporting or opposing candidates for local office, and by groups, individuals, and corporations supporting or opposing municipal referenda. See s. 11.20 (2).

10.66(5)(L) (L) Tuesday before election.

10.66(5)(L)1.1. The Tuesday before spring election is the latest date posting may be substituted for newspaper publication in villages, towns and school districts taking part in the spring election. See s. 10.05.

10.66(5)(L)3. 3. Beginning 7 days before the election, the clerk sends notice to delinquents of failure to comply with filing requirements. See s. 11.22 (9).

10.66(5)(L)4. 4. Beginning 7 days before the election, the clerk makes a list of delinquents available for public inspection. See s. 11.22 (5).

10.66(5)(L)5. 5. Beginning 7 days before the election, the clerk notifies the district attorney of delinquencies. See s. 11.22 (4).

10.66(5)(m) (m) Thursday before election. No later than the Thursday before the spring election, the town clerk gives separate notice of question requiring nomination papers and nonpartisan primary in lieu of the caucus. See s. 8.05 (3) (e).

10.66(5)(n) (n) Friday before election.

10.66(5)(n)2.2. Vacancies may be filled within 4 days. See s. 7.38 (2).

10.66(5)(n)3. 3. 5 p.m., on Friday before the spring election, is the deadline for receipt of application by mail for absentee ballots for the election. See s. 6.86 (1).

10.66(5)(o) (o) 2 days before election. Ballots in cities of the 1st class shall be ready 2 days before the election when they print their own ballots. See s. 7.15 (2) (b).

10.66(5)(p) (p) Monday before election.

10.66(5)(p)1.1. The municipal clerk publishes type B and D notices, and a type C notice when necessary, on the Monday before the spring election. See s. 10.06 (3) (c) and (e).

10.66(5)(p)2. 2. Municipal clerks publish a type D notice on the Monday before spring election. See s. 10.06 (3) (d).

10.66(5)(p)3. 3. The Monday before the spring election is the latest date election materials may be delivered to wards. See s. 7.15 (3) (b) and (5).

10.66(5)(p)5. 5. 5 p.m., on the Monday before the spring election, is the deadline for application, in person, for absentee ballots for the election. See s. 6.86 (1).

10.66(6) (6) April.

10.66(6)(a)(a) First Tuesday in April.

10.66(6)(a)1.1. The first Tuesday in April is the day of the spring election. See s. 5.02 (21).

10.66(6)(a)2. 2. 5 p.m. on the day of the spring election is the deadline for hospitalized electors to make application for an absentee ballot by agent or to file a registration form by agent. See s. 6.86 (3) (c).

10.66(6)(a)3. 3. Upon completion of the ward canvass, the results shall be announced, the results telephoned to the proper clerks and all materials returned to the municipal clerk immediately. See ss. 7.51 (4) (b) and (5) and 7.53 (1).

10.66(6)(a)4. 4. Following spring election any unused election materials and contents of the blank ballot box may be destroyed as the municipal clerk directs. See s. 7.23 (1) (a).

10.66(6)(a)5. 5. No earlier than the day of the spring election, poll lists created for the spring election that was held 2 years earlier may be destroyed. See s. 7.23 (1) (e).

10.66(6)(b) (b) Day after election.

10.66(6)(b)1.1. 2 p.m., on the day after the spring election, is the deadline for the municipal clerk to deliver election materials to the county clerk. See ss. 7.51 (5) and 7.53 (3).

10.66(6)(b)2. 2. Within 24 hours after the polls close, municipalities with more than one ward shall begin municipal canvass. See s. 7.53 (2).

10.66(6)(b)3. 3. In municipalities having registration, the municipal clerk checks the name of each elector who has been allowed to vote at the election whose name did not appear on the registration list and revises the list accordingly. See s. 6.56.

10.66(6)(b)4. 4. Beginning on the day after the spring election, the municipal clerk investigates to assure that no person has been allowed to vote more than once at the election. See s. 6.56 (4).

10.66(6)(c) (c) 3 days after last day of municipal canvass.

10.66(6)(c)1.1. 5 p.m., 3 days after the last day of municipal canvass, is the deadline to demand the first recount. See s. 9.01 (1) (a).

10.66(6)(c)2. 2. At 9 a.m. on the day following the last day for filing of a recount petition, the board of canvassers reconvenes to begin the recount procedure. See s. 9.01 (1) (b).

10.66(6)(c)3. 3. 5 p.m., 2 days after completion of the first recount, is the deadline to demand a recount in any remaining wards or municipalities. See s. 9.01 (4).

10.66(6)(c)4. 4. No later than 5 business days after the recount determination aggrieved parties may appeal to circuit court. See s. 9.01 (6) (a).

10.66(6)(d) (d) 2nd Tuesday in April. The 2nd Tuesday in April is the latest municipalities holding annual elections may declare results of the spring election. See s. 7.53 (2) (d).

10.66(6)(e) (e) 4th Tuesday in April. No earlier than 21 days after the spring election, voting machine recorders used in the election may be cleared and reactivated and detachable recording units and compartments used with electronic voting machines may be cleared or erased. See s. 7.23 (1) (b) and (g).

10.66(7) (7) May.

10.66(7)(a)(a) 30 days after election.

10.66(7)(a)1.1. No later than 30 days after the spring election, the municipal clerk submits to the county clerk a statement of registration and voting information. See s. 6.275 (1).

10.66(7)(a)2. 2. No earlier than 30 days after the spring election, election ballots may be destroyed. See s. 7.23 (1) (h).

10.66(7)(a)3. 3. No later than 30 days after the spring election, the municipal clerk enters on the registration list under the name of each elector of the municipality who has voted at the election the date of the election in which the elector voted. See s. 7.15 (4).

10.66(7)(b) (b) 90 days after primary.

10.66(7)(b)2.2. Most spring primary election materials may be destroyed 90 days after the spring primary. See s. 7.23 (1) (k).

10.66(9) (9) July.

10.66(9)(a)(a) 90 days after election.

10.66(9)(a)1.1. Most spring election materials may be destroyed 90 days after the spring election. See s. 7.23 (1) (k).

10.66(9)(am) (am) 1 year after any election. Election notices, correspondence in connection with such notices and proofs of publication may be destroyed 1 year after the election to which they relate. See s. 7.23 (1) (j).

10.66(9)(b) (b) 3 years after any election. Records transferred to the municipal clerk by any former registrant who has submitted a dissolution report may be destroyed 3 years after the last election in which the registrant participated. See ss. 11.12 (3) and 11.23 (3).

10.66(9)(c) (c) 6 years after any election. Financial reports may be destroyed 6 years after any election. See s. 7.23 (1) (d).

10.66(9)(d) (d) 10 years after any election. Official canvasses may be destroyed 10 years after the election to which they relate. See s. 7.23 (1) (i).

10.66 History History: 1971 c. 304 ss. 15, 16, 29 (2); 1971 c. 336; 1973 c. 166, 280; 1973 c. 334 s. 29; 1973 c. 339; Stats. 1973 s. 10.66; 1975 c. 420; 1977 c. 394 s. 53; 1977 c. 448; 1979 c. 354; 1981 c. 314 s. 146; 1983 a. 539; 1985 a. 333 ss. 20, 33 to 67, 173; 1987 a. 404 ss. 8, 14 to 22; 1989 a. 56, 273, 368; 1991 a. 32; 1993 a. 487; 2001 a. 62; 2003 a. 324; 2005 a. 149; 2007 a. 98; 2009 a. 213.



10.68 Candidates; spring primary and election.

10.68  Candidates; spring primary and election. The following subsections set forth, in chronological order, dates relating to the spring primary and election or occurrences during the spring period that affect the candidates:

10.68(1) (1) December.

10.68(1)(a)(a) December 1. December 1 is the earliest nomination papers may be circulated for candidates running for office in the spring election. See ss. 8.05 (3) (a) and (4) (b) and 8.10 (2).

10.68(2) (2) January.

10.68(2)(a)(a) First Tuesday in January.

10.68(2)(a)1.1. 5 p.m., on the first Tuesday in January, or the next day if Tuesday is a holiday, is the deadline for candidates for office at the spring election to file nomination papers and a declaration of candidacy unless the deadline for filing is extended. See ss. 8.05 (3) (a) and (4) (b), 8.10 (2) and (5) and 8.21.

10.68(2)(a)2. 2. 5 p.m., on the first Tuesday in January, or the next day if Tuesday is a holiday, is the deadline for eligible candidates for state office to file applications to participate in the Wisconsin election campaign fund. See s. 11.50 (2) (a).

10.68(2)(b) (b) Friday after 1st Tuesday in January. 4:30 p.m., on the Friday after the 1st Tuesday in January, or the following Monday if Tuesday is a holiday, is the deadline for candidates for state office or municipal judge to file statements of economic interests with the government accountability board unless the deadline for filing is extended. See s. 19.43 (4).

10.68(2)(bm) (bm) Last Tuesday in January. Each candidate who is nominated at the town or village caucus must file a declaration of candidacy within 5 days after notification of nomination unless the deadline for filing is extended. See s. 8.05 (1) (j).

10.68(2)(c) (c) January 31. January 31 is the deadline for every candidate for state or local office or his or her personal campaign committee to file a continuing report with the board or other appropriate filing officer. Such report is current to the end of December 31. See s. 11.20 (4).

10.68(3) (3) February.

10.68(3)(a)(a) Last 14 days before primary. Any contribution of $500 or more which is received by a candidate or his or her personal campaign committee within 14 days of the spring primary must be reported to the board or other appropriate filing officer within 24 hours of receipt. See s. 11.12 (5).

10.68(3)(b) (b) 8 days before primary. The 8th day before the primary is the deadline for each candidate or his or her personal campaign committee to file a pre-primary report with the board or other appropriate filing officer. Such report is current to the end of the 15th day preceding the primary. See s. 11.20 (2) and (7).

10.68(3)(c) (c) Friday before primary. Vacancies may be filled within 4 days. See s. 7.38 (2).

10.68(3)(d) (d) 3rd Tuesday in February.

10.68(3)(d)1.1. The 3rd Tuesday in February is the day of the spring primary. See s. 5.02 (22).

10.68(3)(d)2. 2. Upon completion of the ward canvass, the results shall be announced, the results telephoned to the proper clerks and all materials returned to the municipal clerk immediately. See ss. 7.51 (4) (b) and (5) and 7.53 (1).

10.68(3)(f) (f) 3 days after last day of municipal canvass.

10.68(3)(f)1.1. 5 p.m., 3 days after the last day of municipal canvass, is the deadline to demand the first recount. See s. 9.01 (1) (a).

10.68(3)(f)2. 2. At 9 a.m. on the day following the last day for filing of a recount petition the board of canvassers reconvenes to begin the recount procedure. See s. 9.01 (1) (b).

10.68(3)(f)3. 3. 5 p.m., 2 days after completion of the first recount, is the deadline to demand a recount in any remaining wards. See s. 9.01 (4).

10.68(3)(f)4. 4. No later than 5 business days after the recount determination aggrieved parties may appeal to circuit court. See s. 9.01 (6) (a).

10.68(3)(g) (g) 3 days after last day of county canvass.

10.68(3)(g)1.1. 5 p.m., 3 days after the last day of county canvass, is the deadline to demand the first recount. See s. 9.01 (1) (a).

10.68(3)(g)2. 2. At 9 a.m. on the day following the last day for filing of a recount petition the board of canvassers reconvenes to begin the recount procedure. See s. 9.01 (1) (b).

10.68(3)(g)3. 3. 5 p.m., 2 days after completion of the first recount, is the deadline to demand a recount in any remaining wards or municipalities. See s. 9.01 (4).

10.68(3)(g)4. 4. No later than 5 business days after the recount determination aggrieved parties may appeal to circuit court. See s. 9.01 (6) (a).

10.68(3)(h) (h) 3 days after last day of state canvass.

10.68(3)(h)1.1. 5 p.m., 3 days after the last day of canvass, is the deadline to demand the first recount. See s. 9.01 (1) (a).

10.68(3)(h)2. 2. At 9 a.m. on the day following the last day for filing of a recount petition the board of canvassers reconvenes to begin the recount procedure. See s. 9.01 (1) (b).

10.68(3)(h)3. 3. 5 p.m., 2 days after completion of the first recount, is the deadline to demand a recount in any remaining wards or municipalities. See s. 9.01 (4).

10.68(3)(h)4. 4. No later than 5 business days after the recount determination aggrieved parties may appeal to circuit court. See s. 9.01 (6) (a).

10.68(3)(j) (j) 4th Tuesday in February.

10.68(3)(j)1.1. 4:30 p.m., on the 4th Tuesday in February, is the deadline for any write-in candidate for justice or state superintendent who is certified to appear on the spring election ballot to file an application to participate in the Wisconsin election campaign fund. See s. 11.50 (2) (a).

10.68(3)(j)2. 2. The 4th Tuesday in February is the deadline for any candidate seeking to participate in the Wisconsin election campaign fund to file a special financial report with the board. See s. 11.50 (2) (c).

10.68(3)(j)3. 3. The 4th Tuesday in February is the deadline for any candidate in the spring election who filed an application to participate in the Wisconsin election campaign fund to withdraw the application. See s. 11.50 (2) (h).

10.68(4) (4) March.

10.68(4)(b)(b) Last 14 days before election. Any contribution of $500 or more which is received by a candidate or his or her personal campaign committee within 14 days of the spring election must be reported to the board or other appropriate filing officer within 24 hours of receipt. See s. 11.12 (5).

10.68(4)(c) (c) 8 days before election. The 8th day before the election is the deadline for each candidate or his or her personal campaign committee to file a pre-election report with the board or other appropriate filing officer. Such report is current to the end of the 15th day preceding the election. See s. 11.20 (2) and (7).

10.68(5) (5) April.

10.68(5)(a)(a) Friday before election. Vacancies may be filled within 4 days. See s. 7.38 (2).

10.68(5)(b) (b) First Tuesday in April. The first Tuesday in April is the day of the spring election. See s. 5.02 (21).

10.68(5)(c) (c) Day after election. Within 24 hours after the polls close, municipalities with more than one ward shall begin municipal canvass. See s. 7.53 (2).

10.68(5)(d) (d) 3 days after last day of municipal canvass.

10.68(5)(d)1.1. 5 p.m., 3 days after the last day of municipal canvass, is the deadline to demand the first recount. See s. 9.01 (1) (a).

10.68(5)(d)2. 2. At 9 a.m. on the day following the last day for filing of a recount petition the board of canvassers reconvenes to begin the recount procedure. See s. 9.01 (1) (b).

10.68(5)(d)3. 3. 5 p.m., 2 days after completion of the first recount, is the deadline to demand a recount in any remaining wards or municipalities. See s. 9.01 (4).

10.68(5)(d)4. 4. No later than 5 business days after the recount determination aggrieved parties may appeal to circuit court. See s. 9.01 (6) (a).

10.68(5)(e) (e) 3 days after last day of county canvass.

10.68(5)(e)1.1. 5 p.m., 3 days after the last day of county canvass, is the deadline to demand the first recount. See s. 9.01 (1) (a).

10.68(5)(e)2. 2. At 9 a.m. on the day following the last day for filing of a recount petition the board of canvassers reconvenes to begin the recount procedure. See s. 9.01 (1) (b).

10.68(5)(e)3. 3. 5 p.m., 2 days after completion of the first recount, is the deadline to demand a recount in any remaining wards or municipalities. See s. 9.01 (4).

10.68(5)(e)4. 4. No later than 5 business days after the recount determination aggrieved parties may appeal to circuit court. See s. 9.01 (6) (a).

10.68(5)(f) (f) Thursday after election. 9 a.m., on the Thursday after the spring election, is the latest county canvass may begin. See s. 7.60 (3).

10.68(5)(g) (g) 2nd Tuesday in April. The 2nd Tuesday in April is the latest municipalities holding annual elections may declare results of the spring election. See s. 7.53 (2).

10.68(7) (7) July.

10.68(7)(a)(a) 3 years after any election. Records maintained by a candidate or his or her personal campaign committee relating to an election may be destroyed 3 years after such election. See s. 11.12 (3).

10.68(7)(b) (b) July 10.

10.68(7)(b)1.1. July 10 is the deadline for every candidate for state or local office or his or her personal campaign committee to file a continuing report with the board or other appropriate filing officer. Such report is current to the end of June 30. See s. 11.20 (4) and (7).

10.68(7)(b)2. 2. July 10 is the deadline for each candidate at the spring election who receives a grant from the Wisconsin election campaign fund to deliver or transmit to the board proof of payment for disbursements made unless a candidate participates in a special election at least 30 days before that date. See s. 11.50 (12).

10.68 History History: 1971 c. 304 s. 29 (2); 1973 c. 280; 1973 c. 334 s. 29; 1973 c. 339; Stats. 1973 s. 10.68; 1975 c. 420; 1977 c. 448; 1979 c. 354; 1981 c. 314 s. 146; 1983 a. 539; 1985 a. 333 ss. 68 to 73, 173; 1987 a. 404; 1991 a. 32; 1993 a. 487; 2001 a. 62, 105; 2005 a. 149; 2009 a. 180.



10.70 Public and general provisions; spring primary and election.

10.70  Public and general provisions; spring primary and election. The following subsections set forth, in chronological order, dates relating to the spring primary and election or occurrences during the spring period that affect the public:

10.70(1) (1) August.

10.70(1)(a)(a) August 1. August 1 is the earliest application may be made for absentee ballots for the spring primary. See s. 6.86 (1).

10.70(1m) (1m) October.

10.70(1m)(a)(a) October 1. October 1 is the earliest application may be made for absentee ballots for the spring election. See s. 6.86 (1).

10.70(1s) (1s) November.

10.70(1s)(a)(a) 3rd Tuesday in November. 5 p.m., on the 3rd Tuesday in November of the year before a presidential election year, or the next day if Tuesday is a holiday, is the deadline for the state chairperson of each recognized political party whose candidate for governor received at least 10% of the vote cast at the last election to certify to the board that the party will participate in the presidential preference primary. See s. 8.12 (1) (a).

10.70(1u) (1u) December.

10.70(1u)(a)(a) December 1. The deadline for electors of a village to file a petition requesting a primary for the spring election is December 1 preceding the spring election. See s. 8.11 (1m) (c).

10.70(2) (2) January.

10.70(2)(b)(b) 3 days after first Tuesday in January. The deadline for electors of a city to file a petition requesting a primary for the spring election is 3 days after the first Tuesday in January preceding the spring election, or the next day if Tuesday is a holiday. See ss. 8.10 (2) and 8.11 (1) (c).

10.70(2)(c) (c) January 31. January 31 is the deadline for every candidate, committee, individual or group registered under s. 11.05 to file a continuing report with the board or other appropriate filing officer. Such report is current to the end of December 31. See s. 11.20 (4) and (7).

10.70(3) (3) February.

10.70(3)(b)(b) Last 14 days before primary. During the last 14 days before the spring primary, any contribution of $500 or more which is received by a candidate, committee or individual registered under s. 11.05 and any disbursement exceeding $20 which is made by a committee or individual supporting or opposing a candidate within 14 days of the primary must be reported to the board or other appropriate filing officer within 24 hours. See s. 11.12 (5) and (6).

10.70(3)(c) (c) 2nd Wednesday before primary. 5 p.m., on the 2nd Wednesday before the spring primary, is the deadline for voter registration. See s. 6.28 (1).

10.70(3)(d) (d) 8 days before primary. The 8th day before the primary is the deadline for each candidate and each committee or individual supporting or opposing a candidate to file a pre-primary report with the board or other appropriate filing officer. Such report is current to the end of the 15th day preceding the primary. See ss. 11.09 (3) and 11.20 (2) and (7).

10.70(3)(e) (e) Wednesday before primary. On the Wednesday before the spring primary, in cities of the 1st class, the board of election commissioners sits to hear registration objections. See s. 6.48 (2).

10.70(3)(em) (em) Friday before primary. 5 p.m., on the Friday before the spring primary, is the deadline for application by mail for an absentee ballot for the spring primary. See s. 6.86 (1).

10.70(3)(f) (f) Monday before primary.

10.70(3)(f)1.1. 5 p.m., on the Monday before the spring primary, is the deadline for application in person for absentee ballots for the spring primary. See s. 6.86 (1).

10.70(3)(f)2. 2. 5 p.m. on the day before the spring primary is the deadline for registration at the office of the municipal clerk. See s. 6.29 (2) (a).

10.70(3)(f)3. 3. 5 p.m., on the day before the spring primary, is the latest that voting may be conducted in nursing homes, retirement homes and community-based residential facilities. See s. 6.875 (6).

10.70(3)(g) (g) 3rd Tuesday in February.

10.70(3)(g)1.1. The 3rd Tuesday in February is the day of the spring primary. See s. 5.02 (22).

10.70(3)(g)2. 2. 5 p.m. on the day of the primary is the deadline for hospitalized electors to make application for an absentee ballot by agent or to file a registration form by agent. See s. 6.86 (3) (c).

10.70(3)(h) (h) 3 days after last day of municipal canvass.

10.70(3)(h)1.1. 5 p.m., 3 days after the last day of municipal canvass, is the deadline to demand the first recount. See s. 9.01 (1) (a).

10.70(3)(h)2. 2. At 9 a.m. on the day following the last day for filing of a recount petition the board of canvassers reconvenes to begin the recount procedure. See s. 9.01 (1) (b).

10.70(3)(h)3. 3. 5 p.m., 2 days after completion of the first recount, is the deadline to demand a recount in any remaining wards or municipalities. See s. 9.01 (4).

10.70(3)(h)4. 4. No later than 5 business days after the recount determination aggrieved parties may appeal to circuit court. See s. 9.01 (6) (a).

10.70(3)(i) (i) 3 days after last day of county canvass.

10.70(3)(i)1.1. 5 p.m., 3 days after the last day of county canvass, is the deadline to demand the first recount. See s. 9.01 (1) (a).

10.70(3)(i)2. 2. At 9 a.m. on the day following the last day for filing of a recount petition the board of canvassers reconvenes to begin the recount procedures. See s. 9.01 (1) (b).

10.70(3)(i)3. 3. 5 p.m., 2 days after completion of the first recount, is the deadline to demand a recount in any remaining wards or municipalities. See s. 9.01 (4).

10.70(3)(i)4. 4. No later than 5 days after the recount determination aggrieved parties may appeal to circuit court. See s. 9.01 (6).

10.70(3)(j) (j) 3 days after last day of canvass.

10.70(3)(j)1.1. 5 p.m., 3 days after the last day of canvass, is the deadline to demand the first recount. See s. 9.01 (1) (a).

10.70(3)(j)2. 2. At 9 a.m. on the day following the last day for filing of a recount petition the board of canvassers reconvenes to begin the recount procedure. See s. 9.01 (1) (b).

10.70(3)(j)3. 3. 5 p.m., 2 days after completion of the first recount, is the deadline to demand a recount in any remaining wards or municipalities. See s. 9.01 (4).

10.70(3)(j)4. 4. No later than 5 business days after the recount determination aggrieved parties may appeal to circuit court. See s. 9.01 (6) (a).

10.70(3)(k) (k) Thursday after primary. 9 a.m. on the Thursday after the spring primary is the latest that the county canvass may begin. See s. 7.60 (3).

10.70(3)(L) (L) Last Tuesday in February.

10.70(3)(L)1.1. 5 p.m., on the last Tuesday in February, is the deadline for filing petitions in towns requesting submission of the question whether to require nomination papers and a nonpartisan primary in lieu of the caucus. See s. 8.05 (3) (e).

10.70(3)(L)2. 2. Separate notice 5 days before the election shall be given. See s. 8.05 (3) (e).

10.70(4) (4) March.

10.70(4)(a)(a) 2nd Tuesday after primary. The 2nd Tuesday after the spring primary is the latest that the chairperson of the board, or the chairperson's designee, may canvass returns and make his or her certifications and determinations. See s. 7.70 (3) (a).

10.70(4)(c) (c) Last 14 days before election. During the last 14 days before the spring election, any contribution of $500 or more which is received by a candidate, committee, individual or group registered under s. 11.05 and any disbursement exceeding $20 which is made by a committee or individual supporting or opposing a candidate within 14 days of the spring election must be reported to the board or other appropriate filing officer within 24 hours. See ss. 11.12 (5) and (6) and 11.23 (6).

10.70(4)(d) (d) 2nd Wednesday before election. 5 p.m., on the 2nd Wednesday before the spring election, is the deadline for voter registration. See s. 6.28 (1).

10.70(4)(e) (e) 8 days before election. The 8th day before the election is the deadline for each candidate, committee, individual or group registered under s. 11.05 to file a preelection report with the board or other appropriate filing officer. The report is current to the end of the 15th day preceding the election. See ss. 11.09 (3) and 11.20 (2) and (7).

10.70(5) (5) April.

10.70(5)(a)(a) Wednesday before election. On the Wednesday before the spring election in 1st class cities the city board of election commissioners sits to hear registration objections. See s. 6.48 (2).

10.70(5)(am) (am) Friday before election. 5 p.m., on the Friday before the spring election, is the deadline for application by mail for an absentee ballot for the spring election. See s. 6.86 (1).

10.70(5)(b) (b) Monday before election.

10.70(5)(b)1.1. 5 p.m., on the Monday before the spring election, is the deadline for application in person for absentee ballots for the spring election. See s. 6.86 (1).

10.70(5)(b)2. 2. 5 p.m. on the day before the spring election is the deadline for registration at the office of the municipal clerk. See s. 6.29 (2) (a).

10.70(5)(b)3. 3. 5 p.m., on the day before the spring election, is the latest that voting may be conducted in nursing homes, retirement homes and community-based residential facilities. See s. 6.875 (6).

10.70(5)(c) (c) First Tuesday in April.

10.70(5)(c)1.1. The first Tuesday in April is the day of the spring election. See s. 5.02 (21).

10.70(5)(c)2. 2. 5 p.m. on the day of the election is the deadline for hospitalized electors to make application for an absentee ballot by agent or to file a registration form by agent. See s. 6.86 (3) (c).

10.70(5)(d) (d) Day after election. Within 24 hours after the polls close, municipalities with more than one ward shall begin municipal canvass. See s. 7.53 (2).

10.70(5)(e) (e) 3 days after last day of municipal canvass.

10.70(5)(e)1.1. 5 p.m., 3 days after the last day of municipal canvass, is the deadline to demand the first recount. See s. 9.01 (1) (a).

10.70(5)(e)2. 2. At 9 a.m. on the day following the last day for filing of a recount petition the board of canvassers reconvenes to begin the recount procedure. See s. 9.01 (1) (b).

10.70(5)(e)3. 3. 5 p.m., 2 days after completion of the first recount, is the deadline to demand a recount in any remaining wards or municipalities. See s. 9.01 (4).

10.70(5)(e)4. 4. No later than 5 business days after the recount determination aggrieved parties may appeal to circuit court. See s. 9.01 (6) (a).

10.70(5)(f) (f) 3 days after last day of county canvass.

10.70(5)(f)1.1. 5 p.m., 3 days after the last day of county canvass, is the deadline to demand the first recount. See s. 9.01 (1) (a).

10.70(5)(f)2. 2. At 9 a.m. on the day following the last day for filing of a recount petition the board of canvassers reconvenes to begin the recount procedure. See s. 9.01 (1) (b).

10.70(5)(f)3. 3. 5 p.m., 2 days after completion of the first recount, is the deadline to demand a recount in any remaining wards or municipalities. See s. 9.01 (4).

10.70(5)(f)4. 4. No later than 5 business days after the recount determination aggrieved parties may appeal to circuit court. See s. 9.01 (6) (a).

10.70(5)(g) (g) 3 days after last day of state canvass.

10.70(5)(g)1.1. 5 p.m., 3 days after the last day of state canvass, is the deadline to demand the first recount. See s. 9.01 (1) (a).

10.70(5)(g)2. 2. At 9 a.m. on the day following the last day for filing of a recount petition the board of canvassers reconvenes to begin the recount procedure. See s. 9.01 (1) (b).

10.70(5)(g)3. 3. 5 p.m., 2 days after completion of the first recount, is the deadline to demand recount in any remaining wards or municipalities. See s. 9.01 (4).

10.70(5)(g)4. 4. No later than 5 business days after the recount determination aggrieved parties may appeal to circuit court. See s. 9.01 (6) (a).

10.70(5)(h) (h) Thursday after election. 9 a.m., on the Thursday after the spring election, is latest county canvass may begin. See s. 7.60 (3).

10.70(6) (6) May.

10.70(6)(b)(b) May 15. May 15 is the latest that the chairperson of the board, or the chairperson's designee, may canvass the spring election and make his or her certifications and determinations. See s. 7.70 (3) (a).

10.70(7) (7) July.

10.70(7)(a)(a) 3 years after any election. Records maintained by a registrant under s. 11.05 relating to any election may be destroyed 3 years after such election. See ss. 11.12 (3) and 11.23 (3).

10.70(7)(b) (b) July 10. July 10 is the deadline for every candidate, committee, individual or group registered under s. 11.05 to file a continuing report with the board or other appropriate filing officer. Such report is current to the end of June 30. See s. 11.20 (4) and (7).

10.70 History History: 1971 c. 304 s. 29 (2); 1971 c. 166, 280; 1973 c. 334 s. 29; 1973 c. 339; Stats. 1973 s. 10.70; 1975 c. 420; 1977 c. 448; 1979 c. 354; 1981 c. 314 ss. 5, 146; 1983 a. 539; 1985 a. 333 ss. 74 to 82, 173; 1987 a. 404; 1989 a. 368; 2001 a. 62; 2003 a. 324; 2005 a. 149; 2007 a. 98; 2009 a. 213.



10.72 Government accountability board; September primary and general election.

10.72  Government accountability board; September primary and general election. The following subsections set forth, in chronological order, dates relating to the September primary and general election or occurrences during the fall period that affect the government accountability board:

10.72(1) (1) May.

10.72(1)(a)(a) 2nd Tuesday in May. On or before the 2nd Tuesday in May the board sends a type A notice of the September primary and general election to the county clerks. See s. 10.06 (1) (f).

10.72(2) (2) June.

10.72(2)(a)(a) June 1.

10.72(2)(a)1.1. June 1 is the earliest nomination papers may be circulated for candidates for offices to be filled at the general election, except president and vice president. See ss. 8.15 (1) and 8.20 (8) (a).

10.72(2)(a)2. 2. 5 p.m. on June 1 is the deadline for political organizations which were listed as independent at the last general election and which qualified for a separate ballot to file a petition with the board so requesting. See s. 5.62 (1) (b).

10.72(2)(a)3. 3. June 1 is the deadline for political organizations which seek to qualify for a separate ballot at the September primary to file a petition with the board so requesting. See s. 5.62 (2).

10.72(2)(b) (b) June 26. No later than June 26, the board mails to each candidate for state office or the candidate's campaign treasurer, to each committee or individual supporting or opposing a candidate, and to each group, individual, or corporation supporting or opposing a statewide referendum who is registered with it, forms for the continuing report, unless a registrant is required to file reports with the board in an electronic format. See s. 11.21 (2).

10.72(3) (3) July.

10.72(3)(b)(b) Beginning on July 11.

10.72(3)(b)1.1. The board sends notice to delinquents of failure to comply with filing requirements. See s. 11.21 (13).

10.72(3)(b)2. 2. The board makes a list of delinquents available for public inspection. See s. 11.21 (10).

10.72(3)(c) (c) 2nd Tuesday in July.

10.72(3)(c)1.1. 5 p.m., on the 2nd Tuesday in July, is the deadline for candidates for state and national offices to be filled at the general election, except president and vice president, to file nomination papers and a declaration of candidacy with the board unless the deadline for filing is extended. See ss. 8.15 (1) and (4) (b), 8.20 (6) and (8) (a), and 8.21.

10.72(3)(c)2. 2. 5 p.m., on the 2nd Tuesday in July, is the deadline for candidates for state office to file an application to participate in the Wisconsin election campaign fund. See s. 11.50 (2) (a).

10.72(3)(cm) (cm) July 20. No earlier than July 1 and no later than July 20, the board receives continuing reports by candidates for state office, by committees and individuals supporting or opposing candidates, and by groups, individuals, or corporations attempting to influence the outcome of a statewide referendum. See s. 11.20 (4).

10.72(3)(d) (d) 3rd Tuesday in July. As soon as possible after the last day for filing nomination papers but no later than the 3rd Tuesday in July the board certifies candidates for offices for the September primary and mails notice to county clerks. See s. 10.06 (1) (h).

10.72(4) (4) August.

10.72(4)(a)(a) August 1. August 1 is the earliest nomination papers may be circulated for independent candidates for president and vice president. See s. 8.20 (8) (am).

10.72(4)(b) (b) 22 days prior to primary. No later than 22 days prior to the September primary, the board mails to each candidate for state office or the candidate's campaign treasurer, and to each committee or individual supporting or opposing a candidate who is registered with it, forms for the pre-primary report, unless a registrant is required to file reports with the board in an electronic format. See s. 11.21 (2).

10.72(4)(d) (d) Last 14 days before primary. The board shall receive reports of late contributions of $500 or more by candidates for state office or committees or individuals supporting or opposing such candidates and reports of late disbursements exceeding $20 by committees and individuals supporting or opposing a candidate for state office during the last 14 days before the September primary. See s. 11.12 (5) and (6).

10.72(5) (5) September.

10.72(5)(a)(a) September 1. In a general election year, no special election may be scheduled between September 1 and the general election. See s. 8.50 (intro.).

10.72(5)(b) (b) 14 to 8 days before primary. No earlier than 14 days and no later than 8 days before the primary, the board shall receive election reports by candidates for state office and by committees and individuals supporting or opposing such candidates. See s. 11.20 (2).

10.72(5)(bm) (bm) 1st Tuesday in September. 5 p.m., on the 1st Tuesday in September, is the deadline for independent candidates for president and vice president to file nomination papers and a declaration of candidacy with the board. See ss. 8.20 (8) (am) and 8.21.

10.72(5)(c) (c) Beginning 7 days before primary.

10.72(5)(c)1.1. The board sends notice to delinquents of failure to comply with filing requirements. See s. 11.21 (13).

10.72(5)(c)2. 2. The board makes a list of delinquents available for public inspection. See s. 11.21 (10).

10.72(5)(d) (d) 2nd Tuesday in September. The 2nd Tuesday in September is the day of the September primary. See s. 5.02 (18).

10.72(5)(e) (e) 3rd Tuesday in September.

10.72(5)(e)1.1. 4:30 p.m., on the 3rd Tuesday in September, is the deadline for any write-in candidate for state office who is certified to appear on the general election ballot to file an application to participate in the Wisconsin election campaign fund. See s. 11.50 (2) (a).

10.72(5)(e)2. 2. The 3rd Tuesday in September is the deadline for any candidate seeking to participate in the Wisconsin election campaign fund to file a special financial report with the board. See s. 11.50 (2) (c).

10.72(5)(f) (f) 3 days after primary results received.

10.72(5)(f)1.1. At 5 p.m. on the 3rd business day following the day on which the board receives the last statement from a county board of canvassers for the primary is the deadline to demand a recount. See s. 9.01 (1) (a).

10.72(5)(f)2. 2. At 9 a.m. on the day following the last day for filing of a recount petition the board of canvassers reconvenes to begin the recount procedure. See s. 9.01 (1) (b).

10.72(5)(f)3. 3. 5 p.m., 2 days after completion of the first recount, is the deadline to demand a recount in any remaining wards or municipalities. See s. 9.01 (4).

10.72(5)(f)4. 4. No later than 5 business days after the recount determination aggrieved parties may appeal to circuit court. See s. 9.01 (6) (a).

10.72(5)(g) (g) 4th Tuesday in September.

10.72(5)(g)1.1. No later than the 4th Tuesday in September the board certifies candidates and referenda questions for the general election. See s. 10.06 (1) (i).

10.72(5)(g)2. 2. No later than the 4th Tuesday in September, the board sends a certified list of candidates who are eligible to participate in the Wisconsin election campaign fund to the state treasurer. See s. 7.08 (2) (c).

10.72(5)(h) (h) 4th Tuesday after primary. The 4th Tuesday after the September primary is the latest that the chairperson of the board, or the chairperson's designee, may canvass the September primary and make his or her certifications and determinations. See s. 7.70 (3) (a).

10.72(6) (6) October.

10.72(6)(d)(d) 22 days prior to election. No later than 22 days prior to the general election, the board mails to each candidate for state office or the candidate's campaign treasurer, to each committee or individual supporting or opposing a candidate, and to each group, individual, or corporation supporting or opposing a statewide referendum who is registered with it, forms for the pre-election report, unless a registrant is required to file reports with the board in an electronic format. See s. 11.21 (2).

10.72(6)(g) (g) 2nd Tuesday before election. Write-in candidates for the office of president and vice president of the United States shall file their list of presidential electors and a declaration of candidacy with the board by 4:30 p.m. on the 2nd Tuesday before the election. See ss. 8.185 (2) and 8.21.

10.72(6)(h) (h) Last 14 days before election. The board shall receive reports of late contributions of $500 or more by candidates for state office or committees or individuals supporting or opposing such a candidate, and by groups or individuals supporting or opposing statewide referenda and reports of late disbursements exceeding $20 by committees and individuals supporting or opposing a candidate for state office during the last 14 days before the spring election. See ss. 11.12 (5) and (6) and 11.23 (6).

10.72(6)(i) (i) 14 to 8 days before election. No earlier than 14 days and no later than 8 days before the election, the board shall receive election reports by candidates for state office, by committees and individuals supporting or opposing candidates for state office, and by groups, individuals, or corporations supporting or opposing a statewide referendum. See s. 11.20 (2).

10.72(6)(j) (j) Beginning 7 days before election.

10.72(6)(j)1.1. The board sends notice to delinquents of failure to comply with filing requirements. See s. 11.21 (13).

10.72(6)(j)2. 2. The board makes a list of delinquents available for public inspection. See s. 11.21 (10).

10.72(7) (7) November.

10.72(7)(a)(a) Tuesday after first Monday in November.

10.72(7)(a)1.1. The Tuesday after the first Monday in November is the day of the general election. See s. 5.02 (5).

10.72(7)(b) (b) 1st Friday after election. The 1st Friday after the election at 4:30 p.m., whenever the board permits, is the deadline for write-in candidates for the offices of president and vice president who have not filed their electors in advance under sub. (6) but would otherwise be eligible to receive the electoral votes of this state to file a list of presidential electors and a declaration of candidacy with the board. See ss. 8.185 (2) and 8.21.

10.72(7)(c) (c) 3 days after election results received.

10.72(7)(c)1.1. At 5 p.m. on the 3rd business day following the day on which the board receives the last statement from a county board of canvassers for the election is the deadline to demand a recount. See s. 9.01 (1) (a).

10.72(7)(c)2. 2. At 9 a.m. on the day following the last day for filing of a recount petition the board of canvassers reconvenes to begin the recount procedure. See s. 9.01 (1) (b).

10.72(7)(c)3. 3. 5 p.m., 2 days after completion of the first recount, is the deadline to demand a recount in any remaining wards or municipalities. See s. 9.01 (4).

10.72(7)(c)4. 4. No later than 5 business days after the recount determination aggrieved parties may appeal to circuit court. See s. 9.01 (6) (a).

10.72(8) (8) December.

10.72(8)(a)(a) December 1.

10.72(8)(a)1.1. December 1 is the latest that the chairperson of the board, or the chairperson's designee, may canvass the general election and make his or her certifications and determinations. See s. 7.70 (3) (a).

10.72(8)(a)2. 2. Following the canvass, the government accountability board issues certificates of election. See s. 7.70 (5) (a).

10.72(8)(e) (e) 90 days after primary. Most September primary election materials may be destroyed 90 days after the September primary. See s. 7.23.

10.72(8)(f) (f) First Monday after 2nd Wednesday in December. The first Monday after the 2nd Wednesday in December is the latest the board may deliver to one of the presidential electors, in presidential election years, 3 lists of the electors. See s. 7.70 (5) (b).

10.72(8)(g) (g) 90 days after election.

10.72(8)(g)1.1. Most general election materials may be destroyed 90 days after the general election. See s. 7.23.

10.72(8)(g)2. 2. No later than 90 days after the general election, the board compiles the information contained in the reports received from municipal clerks under s. 6.276 (2) and transmits the information to the federal Election Assistance Commission. See s. 6.276 (3).

10.72(8)(h) (h) 3 years after any election. Records transferred to the board by any former registrant who has submitted a dissolution report may be destroyed 3 years after the last election in which the registrant participated. See ss. 11.12 (3) and 11.23 (3).

10.72(8)(i) (i) 6 years after any election. Financial reports may be destroyed 6 years after any election. See ss. 7.23 (1) (d) and 11.21 (11) (a).

10.72(8)(k) (k) 10 years after any election. Official canvasses may be destroyed 10 years after the election to which they relate. See s. 7.23 (1) (i).

10.72 History History: 1971 c. 304 s. 29 (2); 1973 c. 334 s. 29; 1973 c. 339; Stats. 1973 s. 10.72; 1975 c. 41, 420; 1977 c. 448; 1979 c. 354; 1981 c. 314 s. 146; 1983 a. 36, 539; 1985 a. 333 ss. 83 to 92, 173; 1987 a. 404; 1989 a. 368; 1993 a. 487; 2001 a. 62; 2005 a. 149; 2007 a. 98; 2009 a. 180.



10.74 County clerk; September primary and general election.

10.74  County clerk; September primary and general election. The following subsections set forth, in chronological order, dates relating to the September primary and general election or occurrences during the fall period that affect the county clerk:

10.74(2) (2) June.

10.74(2)(a)(a) June 1. June 1 is the earliest nomination papers may be circulated for candidates for offices to be filled at the general election and for party committeemen and committeewomen. See ss. 8.15 (1) and 8.20 (8) (a).

10.74(2)(b) (b) Last Tuesday in May. On the last Tuesday in May the county clerk publishes a type A notice for the general election. See s. 10.06 (2) (h).

10.74(2)(c) (c) June 26. No later than June 26, the county clerk mails to each candidate for county office or such person's campaign treasurer, to each committee or individual supporting or opposing a candidate and to each group or individual supporting or opposing a local referendum who is registered with such clerk, forms for the continuing report. See s. 11.22 (3).

10.74(3) (3) July.

10.74(3)(c)(c) Beginning on July 11.

10.74(3)(c)1.1. The clerk sends notice to delinquents of failure to comply with filing requirements. See s. 11.22 (9).

10.74(3)(c)2. 2. The clerk makes a list of delinquents available for public inspection. See s. 11.22 (5).

10.74(3)(c)3. 3. The clerk notifies the district attorney or attorney general of delinquencies. See ss. 11.22 (4), 11.60 (4) and 11.61 (2).

10.74(3)(d) (d) 2nd Tuesday in July. 5 p.m., on the 2nd Tuesday in July, is the deadline for candidates for county offices to be filled at the general election and candidates for party committeemen and committeewomen to file nomination papers and a declaration of candidacy with the county clerk unless the deadline for filing is extended. See ss. 8.15 (1) and (4) (b), 8.20 (6) and (8) (a), and 8.21.

10.74(3)(e) (e) July 20. No earlier than July 1 and no later than July 20, the county clerk receives continuing reports by candidates for county office, by committees and individuals supporting or opposing candidates for county office, and by groups, individuals, or corporations attempting to influence the outcome of a local referendum. See s. 11.20 (4).

10.74(4) (4) August.

10.74(4)(am)(am) 31 days before primary. 31 days before the September primary is the latest county clerks may distribute primary ballots and election forms prescribed by the board to municipal clerks. See s. 7.10 (3) (a).

10.74(4)(b) (b) 22 days prior to primary. No later than 22 days prior to the September primary, the county clerk mails to each candidate for county office or such person's campaign treasurer, and to each committee or individual supporting or opposing a candidate who is registered with the clerk, forms for the pre-primary report. See s. 11.22 (3).

10.74(4)(f) (f) Last 14 days before primary. The county clerk shall receive reports of late contributions of $500 or more by candidates for county office or committees or individuals supporting or opposing such a candidate, and reports of late disbursements exceeding $20 by committees or individuals supporting or opposing a candidate for county office during the last 14 days before the September primary. See s. 11.12 (5) and (6).

10.74(5) (5) September.

10.74(5)(a)(a) September 1. In a general election year, no special election may be scheduled between September 1 and the general election. See s. 8.50 (intro.).

10.74(5)(b) (b) 2nd Monday before primary. No earlier than 14 days and no later than 8 days before the primary, the county clerk shall receive election reports by candidates for county office and by committees and individuals supporting or opposing such candidates. See s. 11.20 (2).

10.74(5)(c) (c) Beginning 7 days before primary.

10.74(5)(c)1.1. The clerk sends notice to delinquents of failure to comply with filing requirements. See s. 11.22 (9).

10.74(5)(c)2. 2. The clerk makes a list of delinquents available for public inspection. See s. 11.22 (5).

10.74(5)(c)3. 3. The clerk notifies the district attorney or attorney general of delinquencies. See ss. 11.22 (4), 11.60 (4) and 11.61 (2).

10.74(5)(d) (d) Monday before primary. On the Monday before the September primary the county clerk publishes a type B notice for the primary. See s. 10.06 (2) (j).

10.74(5)(e) (e) 2nd Tuesday in September.

10.74(5)(e)1.1. The 2nd Tuesday in September is the day of the September primary. See s. 5.02 (18).

10.74(5)(f) (f) Thursday after primary. 9 a.m., on the Thursday after the September primary, is the latest county canvass may begin. See s. 7.60 (3).

10.74(5)(g) (g) 3 days after last day of county canvass.

10.74(5)(g)1.1. 5 p.m., 3 days after the last day of the county canvass, is the deadline to demand the first recount. See s. 9.01 (1) (a).

10.74(5)(g)2. 2. At 9 a.m. on the day following the last day for filing of a recount petition the board of canvassers reconvenes to begin the recount procedure. See s. 9.01 (1) (b).

10.74(5)(g)3. 3. 5 p.m., 3 days after completion of the first recount, is the deadline to demand a recount in any remaining wards or municipalities. See s. 9.01 (4).

10.74(5)(g)4. 4. No later than 5 business days after the recount determination aggrieved parties may appeal to circuit court. See s. 9.01 (6) (a).

10.74(5)(h) (h) 7 days after primary. No later than 7 days after the September primary, the county clerk transmits to the board a statement of votes cast for state and national offices at the primary. See s. 7.60 (5).

10.74(6) (6) October.

10.74(6)(am)(am) 31 days before election. 31 days before the general election is the latest county clerks may distribute ballots and election blanks prescribed by the board to municipal clerks. See s. 7.10 (3) (a).

10.74(6)(ar) (ar) 4th Tuesday before election. On the 4th Tuesday before the general election, the county clerk publishes a type A notice of any state or county referendum to be held at the election. See s. 10.06 (2) (L).

10.74(6)(b) (b) 22 days prior to election. No later than 22 days prior to the general election, the county clerk mails to each candidate for county office or such person's campaign treasurer, to each committee or individual supporting or opposing a candidate, and to each group or individual supporting or opposing a local referendum who is registered with the clerk, forms for the pre-election report. See s. 11.22 (3).

10.74(6)(e) (e) Last 14 days before election. The county clerk shall receive reports of late contributions of $500 or more by candidates for county office or committees or individuals supporting or opposing such a candidate, and by groups or individuals supporting or opposing a county referendum and reports of late disbursements exceeding $20 by committees and individuals supporting or opposing a candidate for county office during the last 14 days before the election. See ss. 11.12 (5) and (6) and 11.23 (6).

10.74(6)(f) (f) 2nd Monday before election. No earlier than 14 days and no later than 8 days before the election, the county clerk shall receive election reports by candidates for county office, by committees and individuals supporting or opposing candidates for county office, and by groups, individuals, or corporations supporting or opposing a county referendum. See s. 11.20 (2).

10.74(6)(g) (g) Beginning 7 days before election.

10.74(6)(g)1.1. The clerk sends notice to delinquents of failure to comply with filing requirements. See s. 11.22 (9).

10.74(6)(g)2. 2. The clerk makes a list of delinquents available for public inspection. See s. 11.22 (5).

10.74(6)(g)3. 3. The clerk notifies the district attorney or attorney general of delinquencies. See ss. 11.22 (4), 11.60 (4) and 11.61 (2).

10.74(7) (7) November.

10.74(7)(a)(a) Monday before election. On the Monday before the general election the county clerk publishes a type B notice, and a type C notice when necessary, for the general election. See s. 10.06 (2) (m).

10.74(7)(b) (b) Tuesday after first Monday in November. The Tuesday after the first Monday in November is the day of the general election. See s. 5.02 (5).

10.74(7)(c) (c) Thursday after election. 9 a.m., on the Thursday after the general election, is the latest county canvass may begin. See s. 7.60 (3).

10.74(7)(d) (d) 3 days after last day of county canvass.

10.74(7)(d)1.1. 5 p.m., 3 days after the last day of county canvass, is the deadline to demand the first recount. See s. 9.01 (1) (a).

10.74(7)(d)2. 2. At 9 a.m. on the day following the last day for filing of a recount petition the board of canvassers reconvenes to begin the recount procedure. See s. 9.01 (1) (b).

10.74(7)(d)3. 3. 5 p.m., 2 days after completion of the first recount, is the deadline to demand a recount in any remaining wards or municipalities. See s. 9.01 (4).

10.74(7)(d)4. 4. No later than 5 business days after the recount determination aggrieved parties may appeal to circuit court. See s. 9.01 (6) (a).

10.74(7)(e) (e) Expiration of recount period. Immediately after expiration of the recount period, the county clerks issue a certificate of election to each individual elected to county office. See s. 7.60 (6).

10.74(7)(f) (f) 10 days after election. No later than 10 days after the general election, the county clerk delivers or transmits to the board a statement of votes cast for state and national offices and statewide referenda at the election. See s. 7.60 (5).

10.74(8) (8) December.

10.74(8)(c)(c) 90 days after primary. Most September primary election materials may be destroyed 90 days after the September primary. See s. 7.23.

10.74(8)(d) (d) 90 days after election. Most general election materials may be destroyed 90 days after the general election. See s. 7.23.

10.74(8)(dm) (dm) 1 year after any election. Election notices, correspondence in connection with such notices and proofs of publication may be destroyed 1 year after the election to which they relate. See s. 7.23 (1) (j).

10.74(8)(e) (e) 3 years after any election. Records transferred to the county clerk by any former registrant who has submitted a dissolution report may be destroyed 3 years after the last election in which the registrant participated. See ss. 11.12 (3) and 11.23 (3).

10.74(8)(f) (f) 6 years after any election. Financial reports may be destroyed 6 years after any election. See s. 7.23 (1) (d).

10.74(8)(g) (g) 10 years after any election. Official canvasses may be destroyed 10 years after the election to which they relate. See s. 7.23 (1) (i).

10.74 History History: 1971 c. 304 ss. 17, 29 (2); 1973 c. 334 s. 29; 1973 c. 336 s. 1m; 1973 c. 339; Stats. 1973 s. 10.74; 1975 c. 420; 1977 c. 448; 1979 c. 354; 1981 c. 314 s. 146; 1983 a. 539; 1985 a. 333; 1987 a. 404; 1989 a. 56, 368; 1993 a. 487; 2001 a. 62, 107; 2005 a. 149.



10.76 Municipal clerk and governing body; September primary and general election.

10.76  Municipal clerk and governing body; September primary and general election. The following subsections set forth, in chronological order, dates relating to the September primary and general election or occurrences during the fall period that affect the municipal clerk and governing body:

10.76(1) (1) March.

10.76(1)(a)(a) March 1. March 1 is the earliest application may be made for absentee ballots for the September primary. See s. 6.86 (1).

10.76(1g) (1g) May.

10.76(1g)(a)(a) May 1. May 1 is the earliest application may be made for absentee ballots for the general election. See s. 6.86 (1).

10.76(1r) (1r) June.

10.76(1r)(a)(a) 90 days before primary. No later than the 90th day before the September primary, the municipal clerk mails write-in absentee ballots to qualified electors who have requested them. See s. 7.15 (1) (cs).

10.76(1r)(b) (b) June 26. No later than June 26, the municipal clerk mails to each candidate for municipal office or such person's campaign treasurer, to each committee or individual supporting or opposing a candidate and to each group or individual supporting or opposing a municipal referendum who is registered with the clerk, forms for the continuing report. See s. 11.22 (3).

10.76(2) (2) July.

10.76(2)(a)(a) July 1. On July 1 preceding a September primary, the municipal clerks certify to the county clerk the approximate number of electors in the district. See s. 5.66 (1).

10.76(2)(b) (b) 60 days before primary.

10.76(2)(b)1.1. Until 60 days before the September primary, wards may be united to facilitate using a common polling place. See s. 5.15 (6) (b).

10.76(2)(b)2. 2. The deadline for establishing polling places is 60 days before the September primary. See s. 5.25 (3).

10.76(2)(d) (d) Beginning on July 11.

10.76(2)(d)1.1. The clerk sends notice to delinquents of failure to comply with filing requirements. See s. 11.22 (9).

10.76(2)(d)2. 2. The clerk makes a list of delinquents available for public inspection. See s. 11.22 (5).

10.76(2)(d)3. 3. The clerk notifies the district attorney of delinquencies. See s. 11.22 (4).

10.76(2)(e) (e) July 20. No earlier than July 1 and no later than July 20, the municipal clerk receives continuing reports by candidates for municipal office, by committees and individuals supporting or opposing candidates for municipal office, and by groups, individuals, or corporations attempting to influence the outcome of a municipal referendum. See s. 11.20 (4).

10.76(3) (3) August.

10.76(3)(a)(a) 90 days before election. No later than the 90th day before the general election, the municipal clerk mails write-in absentee ballots to qualified electors who have requested them. See s. 7.15 (1) (cs).

10.76(3)(b) (b) 30 days before primary.

10.76(3)(b)1.1. No later than the 30th day before the September primary, the municipal clerk sends official absentee ballots to qualified electors who have requested them. See s. 7.15 (1) (cm).

10.76(3)(b)2. 2. The deadline for selecting tabulators to assist with the September primary canvass is 30 days before the September primary. See s. 7.30 (3).

10.76(3)(b)3. 3. In municipalities employing an electronic voting system, the deadline for placement of a demonstrator system is 30 days before the September primary. See s. 5.80.

10.76(3)(bm) (bm) 4th Tuesday before primary. On the 4th Tuesday before the September primary, the municipal clerk publishes a type E notice for the September primary. If there is a municipal referendum, the municipal clerk publishes a type A notice of the referendum. See s. 10.06 (3) (cm).

10.76(3)(c) (c) 22 days prior to primary. No later than 22 days prior to the September primary, the municipal clerk mails to each candidate for municipal office or such person's campaign treasurer, and to each committee or individual supporting or opposing a candidate who is registered with the clerk, forms for the preprimary report. See s. 11.22 (3).

10.76(3)(em) (em) 10 days before primary. No later than 10 days before the September primary, in any municipality employing an electronic voting system which utilizes automatic tabulating equipment, the municipal clerk has the equipment publicly tested. See s. 5.84 (1).

10.76(3)(f) (f) 2nd Wednesday before primary. 5 p.m., on the 2nd Wednesday before the September primary, is the deadline for registration. See s. 6.28 (1).

10.76(4) (4) September.

10.76(4)(a)(a) 22 months after federal election. Applications for ballots or registration, or other records and papers relating to voting at a federal election, other than registration forms, may be destroyed 22 months after the election. See s. 7.23 (1) (f).

10.76(4)(am) (am) 60 days before election.

10.76(4)(am)2.2. Until 60 days before the general election, wards may be united to facilitate the use of a common polling place. See s. 5.15 (6) (b).

10.76(4)(am)3. 3. The deadline for establishing polling places is 60 days before the general election. See s. 5.25 (3).

10.76(4)(b) (b) 2nd Monday before primary.

10.76(4)(b)2.2. No earlier than 14 days and no later than 8 days before the primary, the municipal clerk shall receive election reports by candidates for municipal office and by committees and individuals supporting or opposing such candidates. See s. 11.20 (2).

10.76(4)(c) (c) Beginning 7 days before primary.

10.76(4)(c)1.1. The clerk sends notice to delinquents of failure to comply with filing requirements. See s. 11.22 (9).

10.76(4)(c)2. 2. The clerk makes a list of delinquents available for public inspection. See s. 11.22 (5).

10.76(4)(c)3. 3. The clerk notifies the district attorney of delinquencies. See s. 11.22 (4).

10.76(4)(d) (d) Wednesday before primary. On the Wednesday before the September primary in cities of the 1st class the board of election commissioners sits to hear registration objections. See s. 6.48 (2).

10.76(4)(e) (e) Friday before primary.

10.76(4)(e)2.2. Vacancies may be filled within 4 days. See s. 7.38 (2).

10.76(4)(e)3. 3. 5 p.m., on the Friday before the September primary, is the deadline for receipt of mail applications for absentee ballots for the primary. See s. 6.86 (1).

10.76(4)(f) (f) Monday before primary.

10.76(4)(f)1.1. The Monday before the September primary is the latest election materials may be delivered to wards. See s. 7.15 (3) (b) and (5).

10.76(4)(f)3. 3. 5 p.m., on the Monday before the September primary, is the deadline for application in person for absentee ballots for the September primary. See s. 6.86 (1).

10.76(4)(f)4. 4. On the Monday before the September primary, the municipal clerk publishes type B and D notices for the primary. If voting machines or electronic voting systems in which ballots are distributed to electors are used in the municipality, the type B notice shall include all offices to be voted on at the primary. See ss. 10.01 (2) (d) and 10.06 (3) (e).

10.76(4)(g) (g) 2nd Tuesday in September.

10.76(4)(g)1.1. The 2nd Tuesday in September is the day of the September primary. See s. 5.02 (18).

10.76(4)(g)2. 2. 5 p.m. on the day of the primary is the deadline for hospitalized electors to make application for an absentee ballot by agent or to file a registration form by agent. See s. 6.86 (3) (c).

10.76(4)(g)3. 3. Upon completion of the ward canvass, the results shall be announced, the results telephoned to the proper clerks and all materials returned to the municipal clerk immediately. See ss. 7.51 (4) (b) and (5) and 7.53 (1).

10.76(4)(g)4. 4. Following the September primary any unused election materials and contents of blank ballot box may be destroyed as the municipal clerk directs. See s. 7.23 (1) (a).

10.76(4)(g)5. 5. No earlier than the day of the September primary, poll lists created for the September primary that was held 4 years earlier may be destroyed. See s. 7.23 (1) (e).

10.76(4)(h) (h) Day after primary.

10.76(4)(h)1.1. 2 p.m., on the day after the September primary, is the deadline for municipal clerks to deliver election materials to the county clerk. See ss. 7.51 (5) and 7.53 (3).

10.76(4)(h)2. 2. In municipalities having registration, the municipal clerk checks the name of each elector who has been allowed to vote at the election whose name did not appear on the registration list and revises the list accordingly. See s. 6.56.

10.76(4)(h)3. 3. Beginning on the day after the September primary, the municipal clerk investigates to assure that no person has been allowed to vote more than once at the primary. See s. 6.56 (4).

10.76(4)(i) (i) 14 days after primary. No earlier than 14 days after the September primary, voting machine recorders used in the primary may be cleared and reactivated and detachable recording units and compartments used with electronic voting machines may be cleared or erased. See s. 7.23 (1) (b) and (g).

10.76(5) (5) October.

10.76(5)(a)(a) 30 days before election.

10.76(5)(a)1.1. The deadline for selecting tabulators to assist with the general election canvass is 30 days before the general election. See s. 7.30 (3).

10.76(5)(a)2. 2. No later than the 30th day before the general election, the municipal clerk sends official absentee ballots to qualified electors who have requested them. See s. 7.15 (1) (cm).

10.76(5)(a)3. 3. In municipalities employing an electronic voting system, the deadline for placement of a demonstrator system is 30 days before the general election. See s. 5.80.

10.76(5)(am) (am) 4th Tuesday before election. On the 4th Tuesday before the general election, the municipal clerk publishes a type E notice for the general election. If there is a municipal referendum, the municipal clerk publishes a type A notice of the referendum. See s. 10.06 (3) (cm).

10.76(5)(b) (b) 30 days after primary.

10.76(5)(b)1.1. No later than 30 days after the September primary, the municipal clerk submits to the county clerk a statement of registration and voting information. See s. 6.275 (1).

10.76(5)(b)2. 2. No earlier than 30 days after the September primary, primary ballots may be destroyed. See s. 7.23 (1) (h).

10.76(5)(b)3. 3. No later than 30 days after the September primary, the municipal clerk enters on the registration list under the name of each elector of the municipality who has voted at the election the date of the election in which the elector voted. See s. 7.15 (4).

10.76(5)(d) (d) 22 days prior to election. No later than 22 days prior to the general election, the municipal clerk mails to each candidate for municipal office or such person's campaign treasurer, to each committee or individual supporting or opposing a candidate and to each group or individual supporting or opposing a municipal referendum who is registered with the clerk, forms for the preelection report. See s. 11.22 (3).

10.76(5)(f) (f) 2nd Wednesday before election. 5 p.m., on the 2nd Wednesday before the general election, is the deadline for voter registration. See s. 6.28 (1).

10.76(5)(g) (g) Last 14 days before election. The municipal clerk shall receive reports of late contributions exceeding $500 by groups or individuals supporting or opposing municipal referenda during the last 14 days before the spring election. See s. 11.23 (6).

10.76(5)(gm) (gm) 10 days before election. No later than 10 days before the general election, in any municipality employing an electronic voting system which utilizes automatic tabulating equipment, the municipal clerk has the equipment publicly tested. See s. 5.84 (1).

10.76(5)(h) (h) Monday before election.

10.76(5)(h)2.2. No earlier than 14 days and no later than 8 days before the election, the municipal clerk shall receive election reports by candidates for municipal office, by committees and individuals supporting or opposing candidates for municipal office, and by groups, individuals, and corporations supporting or opposing municipal referenda. See s. 11.20 (2).

10.76(5)(i) (i) Beginning 7 days before election.

10.76(5)(i)1.1. The clerk sends notice to delinquents of failure to comply with filing requirements. See s. 11.22 (9).

10.76(5)(i)2. 2. The clerk makes a list of delinquents available for public inspection. See s. 11.22 (5).

10.76(5)(i)3. 3. The clerk notifies the district attorney of delinquencies. See s. 11.22 (4).

10.76(5)(j) (j) Wednesday before election. On the Wednesday before the general election in cities of the 1st class, the board of election commissioners sits to hear registration objections. See s. 6.48 (2).

10.76(5)(k) (k) Friday before election.

10.76(5)(k)2.2. Vacancies may be filled within 4 days. See s. 7.38 (2).

10.76(5)(k)3. 3. 5 p.m., on the Friday before the general election, is the deadline for receipt of applications by mail for absentee ballots for the election. See s. 6.86 (1).

10.76(6) (6) November.

10.76(6)(a)(a) Monday before election.

10.76(6)(a)1.1. 5 p.m. on the Monday before the general election is the deadline for application in person for absentee ballots for the general election. See s. 6.86 (1).

10.76(6)(a)3. 3. The Monday before the general election is the latest election materials may be delivered to wards. See s. 7.15 (3) (b) and (5).

10.76(6)(a)4. 4. On the Monday before the general election, the municipal clerk publishes type B and D notices for the election. If voting machines or electronic voting systems in which ballots are distributed to electors are used in the municipality, the type B notice shall include all offices and questions to be voted on at the election. See s. 10.06 (3) (d) and (e).

10.76(6)(b) (b) Tuesday after first Monday in November.

10.76(6)(b)1.1. The Tuesday after the first Monday in November is the day of the general election. See s. 5.02 (5).

10.76(6)(b)2. 2. 5 p.m. on the day of the election is the deadline for hospitalized electors to make application for an absentee ballot by agent or to file a registration form by agent. See s. 6.86 (3) (c).

10.76(6)(b)3. 3. Upon completion of the ward canvass, the results shall be announced, the results telephoned to the proper clerks and all materials returned to the municipal clerk immediately. See ss. 7.51 (4) (b) and (5) and 7.53 (1).

10.76(6)(b)4. 4. Following the general election any unused election materials may be destroyed as the municipal clerk directs. See s. 7.23 (1) (a).

10.76(6)(b)5. 5. No earlier than the day of the general election, poll lists created for the general election that was held 4 years earlier may be destroyed. See s. 7.23 (1) (e).

10.76(6)(c) (c) Following general election.

10.76(6)(c)1.1. Following each general election municipal clerks in municipalities having registration conduct a mail canvass of nonvoting electors to revise and update the registration list. See s. 6.50.

10.76(6)(c)2. 2. 4 years after an elector's registration is changed to ineligible status, the registration form of the elector whose registrations is changed may be destroyed. See s. 7.23 (1) (c).

10.76(6)(c)3. 3. Beginning on the day after the general election, the municipal clerk investigates to assure that no person has been allowed to vote more than once in the election. See s. 6.56 (4).

10.76(6)(d) (d) Day after general election. 2 p.m., on the day after the general election, is the deadline for municipal clerks to deliver election materials to the county clerk. See ss. 7.51 (5) and 7.53 (3).

10.76(6)(dm) (dm) 21 days after election. No later than 21 days after the general election, voting machine recorders used in the election may be cleared and reactivated and detachable recording units and compartments used with electronic voting machines may be cleared or erased. See s. 7.23 (1) (b) and (g).

10.76(7) (7) December.

10.76(7)(a)(a) 30 days after election.

10.76(7)(a)1.1. No earlier than 30 days after the general election, election ballots may be destroyed. See s. 7.23 (1) (h).

10.76(7)(a)2. 2. No later than 30 days after the general election, the municipal clerk submits to the county clerk a statement of registration and voting information. See s. 6.275 (1).

10.76(7)(a)3. 3. No later than 30 days after the general election, the municipal clerk enters on the registration list under the name of each elector of the municipality who has voted at the election the date of the election in which the elector voted. See s. 7.15 (4).

10.76(7)(a)4. 4. No later than 30 days after the general election, the municipal clerk transmits to the board a report of the number of absentee ballots transmitted by the clerk to absent military electors and overseas electors for that election and the combined number of those ballots that were cast by those electors in that election. See s. 6.276 (2).

10.76(7)(am) (am) 90 days after primary.

10.76(7)(am)1.1. Most September primary election materials may be destroyed 90 days after the September primary. See s. 7.23.

10.76(7)(b) (b) December 15. On December 15 in the year prior to the time for appointment of new election officials, and political parties shall submit their nominees for election officials. See s. 7.30 (4) (c).

10.76(7)(c) (c) 90 days after election. Most general election materials may be destroyed 90 days after general election. See s. 7.23.

10.76(7)(cm) (cm) 1 year after any election. Election notices, correspondence in connection with such notices and proofs of publication may be destroyed 1 year after the election to which they relate. See s. 7.23 (1) (j).

10.76(7)(d) (d) 3 years after any election. Records transferred to the municipal clerk by any former registrant who has submitted a dissolution report may be destroyed 3 years after the last election in which the registrant participated. See ss. 11.12 (3) and 11.23 (3).

10.76(7)(e) (e) 6 years after any election. Financial reports may be destroyed 6 years after any election. See s. 7.23.

10.76(7)(f) (f) 10 years after any election. Official canvasses may be destroyed 10 years after the election to which they relate. See s. 7.23 (1) (i).

10.76 History History: 1971 c. 304 ss. 18, 29 (2); 1973 c. 166; 1973 c. 334 s. 29; 1973 c. 336 s. 2; 1973 c. 339; Stats. 1973 s. 10.76; 1975 c. 420; 1977 c. 394 s. 53; 1977 c. 448; 1979 c. 354; 1981 c. 314 s. 146; 1981 c. 391; 1983 a. 36, 539; 1985 a. 135 s. 85; 1985 a. 333 ss. 115 to 149, 173; 1987 a. 404 ss. 33, 35, 39 to 49; 1989 a. 56, 368; 1991 a. 32; 2001 a. 62; 2003 a. 324; 2005 a. 149; 2007 a. 98 ss. 4, 16 to 27.



10.78 Candidates; September primary and general election.

10.78  Candidates; September primary and general election. The following subsections set forth, in chronological order, dates relating to the September primary and general election or occurrences during the fall period that affect the candidates:

10.78(1) (1) June.

10.78(1)(a)(a) June 1. June 1 is the earliest nomination papers may be circulated for candidates for offices to be filled at the general election, except president and vice president, and for party committeemen and committeewomen. See ss. 8.15 (1) and 8.20 (8) (a).

10.78(2) (2) July.

10.78(2)(b)(b) 2nd Tuesday in July.

10.78(2)(b)1.1. 5 p.m., on the 2nd Tuesday in July, is the deadline for candidates for offices to be filled at the general election, except president and vice president, and candidates for party committeemen and committeewomen to file nomination papers and a declaration of candidacy unless the deadline for filing is extended. See ss. 8.15 (1) and (4) (b), 8.20 (6), and 8.21.

10.78(2)(b)2. 2. 5 p.m., on the 2nd Tuesday in July, is the deadline for candidates for state office to file applications to participate in the Wisconsin election campaign fund. See s. 11.50 (2) (a).

10.78(2)(c) (c) Friday after 2nd Tuesday in July. 4:30 p.m., on the Friday after the 2nd Tuesday in July, is the deadline for candidates for state office to file statements of economic interests with the government accountability board unless the deadline for filing is extended. See s. 19.43 (4).

10.78(2)(d) (d) July 20. July 20 is the deadline for every candidate for state or local office or such person's personal campaign committee to file a continuing report with the board or other appropriate filing officer. Such report is current to the end of June 30. See s. 11.20 (4) and (7).

10.78(3) (3) August.

10.78(3)(a)(a) August 1. August 1 is the earliest nomination papers may be circulated for independent candidates for president and vice president. See s. 8.20 (8) (am).

10.78(3)(b) (b) Last 14 days before primary. During the last 14 days before the September primary, any contribution of $500 or more which is received by a candidate, or by his or her personal campaign committee within 14 days of the primary must be reported to the board or other appropriate filing officer within 24 hours. See s. 11.12 (5).

10.78(4) (4) September.

10.78(4)(a)(a) 8 days before primary. The 8th day before the primary is the deadline for each candidate for state or local office or his or her personal campaign committee to file a pre-primary report with the board or other appropriate filing officer. Such report is current to the end of the 15th day preceding the primary. See s. 11.20 (2) and (7).

10.78(4)(am) (am) 1st Tuesday in September. 5 p.m., on the 1st Tuesday in September, is the deadline for independent candidates for president and vice president to file nomination papers and a declaration of candidacy with the board. See ss. 8.20 (8) (am) and 8.21.

10.78(4)(b) (b) Friday before primary. Vacancies may be filled within 4 days. See s. 7.38 (2).

10.78(4)(c) (c) 2nd Tuesday in September.

10.78(4)(c)1.1. The 2nd Tuesday in September is the day of the September primary. See s. 5.02 (18).

10.78(4)(c)2. 2. Upon completion of the ward canvass, the results shall be announced, the results telephoned to the proper clerks and all materials returned to the municipal clerk immediately. See ss. 7.51 (4) (b) and (5) and 7.53 (1).

10.78(4)(d) (d) Thursday after primary. 9 a.m., on the Thursday after the September primary, is the latest county canvass may begin. See s. 7.60 (3).

10.78(4)(g) (g) 3 days after last day of county canvass.

10.78(4)(g)1.1. 5 p.m., 3 days after the last day of county canvass, is the deadline to demand the first recount. See s. 9.01 (1) (a).

10.78(4)(g)2. 2. At 9 a.m. on the day following the last day for filing of a recount petition the board of canvassers reconvenes to begin the recount procedure. See s. 9.01 (1) (b).

10.78(4)(g)3. 3. 5 p.m., 2 days after completion of the first recount, is the deadline to demand a recount in any remaining wards or municipalities. See s. 9.01 (4).

10.78(4)(g)4. 4. No later than 5 business days after the recount determination aggrieved parties may appeal to the circuit court. See s. 9.01 (6) (a).

10.78(4)(h) (h) 3rd Tuesday in September.

10.78(4)(h)1.1. 4:30 p.m., on the 3rd Tuesday in September, is the deadline for any write-in candidate for state office who is certified to appear on the general election ballot to file an application to participate in the Wisconsin election campaign fund. See s. 11.50 (2) (a).

10.78(4)(h)2. 2. The 3rd Tuesday in September is the deadline for any candidate seeking to participate in the Wisconsin election campaign fund to file a special financial report with the board. See s. 11.50 (2) (c).

10.78(4)(h)3. 3. The 3rd Tuesday in September is the deadline for any candidate in the general election who filed an application to participate in the Wisconsin election campaign fund to withdraw the application. See s. 11.50 (2) (h).

10.78(4)(hm) (hm) 15 days after September primary. No earlier than 15 days after the September primary nor later than April 1 of the following year, each county party committee under s. 8.17 and members in good standing of the party in the county hold a combined meeting. See s. 8.17 (5) (b).

10.78(4)(i) (i) 4th Tuesday after primary. The 4th Tuesday after the September primary is the latest that the chairperson of the board, or the chairperson's designee, may canvass the September primary and make his or her certifications and determinations. See s. 7.70 (3) (a).

10.78(4)(j) (j) 3 days after last day of state canvass.

10.78(4)(j)1.1. 5 p.m., 3 days after the last day of state canvass, is the deadline to demand the first recount. See s. 9.01 (1) (a).

10.78(4)(j)2. 2. At 9 a.m. on the day following the last day for filing of a recount petition the board of canvassers reconvenes to begin the recount procedure. See s. 9.01 (1) (b).

10.78(4)(j)3. 3. 5 p.m., 2 days after completion of the first recount, is the deadline to demand a recount in any remaining wards or municipalities. See s. 9.01 (4).

10.78(4)(j)4. 4. No later than 5 business days after the recount determination aggrieved parties may appeal to circuit court. See s. 9.01 (6) (a).

10.78(5) (5) October.

10.78(5)(a)(a) First Tuesday in October. At 10 a.m. on the first Tuesday in October in presidential election years, each political party shall hold a convention in the state capitol to select presidential electors. See s. 8.18.

10.78(5)(b) (b) 2nd Tuesday in October. The 2nd Tuesday in October is the last day on which a candidate for state office who accepts a campaign grant may return any portion of the grant. See s. 11.50 (10m).

10.78(5)(c) (c) 2nd Tuesday before election. Write-in candidates for the office of president and vice president shall file their list of presidential electors and a declaration of candidacy with the board by 4:30 p.m. on the 2nd Tuesday before the election. See ss. 8.185 (2) and 8.21.

10.78(5)(d) (d) Last 14 days before election. During the last 14 days before the general election, any contribution of $500 or more which is received by a candidate or by his or her personal campaign committee within 14 days of the election must be reported to the board or other appropriate filing officer within 24 hours. See s. 11.12 (5).

10.78(5)(e) (e) 8 days before election. The 8th day before the election is the deadline for each candidate for state or local office or his or her personal campaign committee to file a pre-election report with the board or other appropriate filing officer. Such report is current to the end of the 14th day preceding the election. See s. 11.20 (2) and (7).

10.78(5)(f) (f) Friday before election. Vacancies may be filled within 4 days. See s. 7.38 (2).

10.78(6) (6) November.

10.78(6)(a)(a) Tuesday after first Monday in November.

10.78(6)(a)1.1. The Tuesday after the first Monday in November is the day of the general election. See s. 5.02 (5).

10.78(6)(a)2. 2. Upon completion of the ward canvass, the results shall be announced, the results telephoned to the proper clerks and all materials returned to the municipal clerk immediately. See ss. 7.51 (4) (b) and (5) and 7.53 (1).

10.78(6)(b) (b) Thursday after election. At 9 a.m. on the Thursday after the general election is the latest county canvass may begin. See s. 7.60 (3).

10.78(6)(c) (c) 1st Friday after election. On the 1st Friday after the election, whenever the board permits, write-in candidates for the offices of president and vice president who have not filed as provided in sub. (5) (c) but would otherwise be eligible to receive the electoral votes of this state shall file their list of presidential electors and a declaration of candidacy with the board by 4:30 p.m. See ss. 8.185 (2) and 8.21.

10.78(6)(d) (d) 3 days after last day of county canvass.

10.78(6)(d)1.1. 5 p.m., 3 days after the last day of county canvass, is the deadline to demand the first recount. See s. 9.01 (1) (a).

10.78(6)(d)2. 2. At 9 a.m. on the day following the last day for filing of a recount petition the board of canvassers reconvenes to begin the recount procedure. See s. 9.01 (1) (b).

10.78(6)(d)3. 3. 5 p.m., 2 days after completion of the first recount, is the deadline to demand a recount in any remaining wards or municipalities. See s. 9.01 (4).

10.78(6)(d)4. 4. No later than 5 business days after the recount determination aggrieved parties may appeal to circuit court. See s. 9.01 (6) (a).

10.78(6)(e) (e) November 30. No later than November 30 in the even-numbered years, the political parties submit their nominees for election officials. See s. 7.30 (4) (c).

10.78(7) (7) December.

10.78(7)(a)(a) December 1. December 1 is the latest that the chairperson of the board, or the chairperson's designee, may canvass the general election and make his or her certifications and determinations. See s. 7.70 (3) (a).

10.78(7)(b) (b) 3 days after last day of state canvass.

10.78(7)(b)1.1. 5 p.m., 3 days after the last day of state canvass, is the deadline to demand the first recount. See s. 9.01 (1) (a).

10.78(7)(b)2. 2. At 9 a.m. on the day following the last day for filing of a recount petition the board of canvassers reconvenes to begin the recount procedure. See s. 9.01 (1) (b).

10.78(7)(b)3. 3. 5 p.m., 2 days after completion of the first recount, is the deadline to demand a recount in any remaining wards or municipalities. See s. 9.01 (4).

10.78(7)(b)4. 4. No later than 5 business days after the recount determination aggrieved parties may appeal to circuit court. See s. 9.01 (6) (a).

10.78(7)(c) (c) First Monday after the 2nd Wednesday in December. At 12 noon on the first Monday after the 2nd Wednesday in December, in presidential election years, the presidential electors meet at the state capitol. See s. 7.75 (1).

10.78(7)(e) (e) 3 years after any election. Records maintained by a candidate or his or her campaign treasurer relating to any election may be destroyed 3 years after such election. See s. 11.12 (3).

10.78(8) (8) January.

10.78(8)(a)(a) January 31. January 31 is the deadline for each candidate at the general election who receives a grant from the Wisconsin election campaign fund to deliver or transmit to the board proof of payment for disbursements made unless a candidate participates in a special election at least 30 days before that date. See s. 11.50 (12).

10.78 History History: 1971 c. 304 s. 29 (2); 1973 c. 334 s. 29; 1973 c. 336 s. 3; 1973 c. 339; Stats. 1973 s. 10.78; 1975 c. 420; 1977 c. 448; 1979 c. 354; 1981 c. 314 s. 146; 1981 c. 390 s. 252; 1983 a. 539; 1985 a. 333 ss. 150 to 156, 173; 1987 a. 404; 1989 a. 368; 1991 a. 32; 1993 a. 487; 2001 a. 62; 2005 a. 149; 2009 a. 180.



10.80 Public and general provisions; September primary and general election.

10.80  Public and general provisions; September primary and general election. The following subsections set forth, in chronological order, dates relating to the September primary and general election or occurrences during the fall period that affect the public:

10.80(1) (1) March.

10.80(1)(a)(a) March 1. March 1 is the earliest application may be made for absentee ballots for the September primary. See s. 6.86 (1).

10.80(1g) (1g) May.

10.80(1g)(a)(a) May 1. May 1 is the earliest application may be made for absentee ballots for the general election. See s. 6.86 (1).

10.80(1r) (1r) June.

10.80(1r)(a)(a) June 1.

10.80(1r)(a)1.1. 5 p.m. on June 1 is the deadline for political organizations which were listed as independent at the last general election and which qualified for a separate ballot to file a petition with the board so requesting. See s. 5.62 (1) (b).

10.80(1r)(a)2. 2. June 1 is the deadline for political organizations which seek to qualify for a separate ballot at the September primary to file a petition with the board so requesting. See s. 5.62 (2).

10.80(2) (2) July.

10.80(2)(a)(a) July 20. July 20 is the deadline for every candidate and committee or individual supporting or opposing a candidate for state or local office and every group, individual, or corporation attempting to influence the outcome of a referendum to file a continuing report with the board or other appropriate filing officer. The report is current to the end of June 30. See s. 11.20 (4) and (7).

10.80(3) (3) August.

10.80(3)(b)(b) Last 14 days before primary. During the last 14 days before the September primary, any contribution of $500 or more which is received by a candidate, committee or individual registered under s. 11.05 and any disbursement exceeding $20 which is made by a committee or individual supporting or opposing a candidate within 14 days of the primary must be reported to the board or other appropriate filing officer within 24 hours. See s. 11.12 (5) and (6).

10.80(3)(c) (c) Wednesday before primary. 5 p.m., on the 2nd Wednesday before the September primary, is the deadline for voter registration. See s. 6.28 (1).

10.80(4) (4) September.

10.80(4)(b)(b) 8 days before primary. The 8th day before the primary is the deadline for each candidate for state or local office and each committee or individual supporting or opposing a candidate to file a preprimary report with the board or other appropriate filing officer. The report is current to the end of the 15th day preceding the primary. See ss. 11.09 (3) and 11.20 (3) (b) and (7).

10.80(4)(bm) (bm) 1st Tuesday in September. No later than 5 p.m. on the 1st Tuesday in September of presidential election years, the state or national chairperson of each party entitled to a separate ballot certifies to the board the names of the party's nominees for president and vice president. See s. 8.16 (7).

10.80(4)(c) (c) Wednesday before primary. On the Wednesday before the September primary, in cities of the 1st class, the board of election commissioners sits to hear registration objections. See s. 6.48 (2).

10.80(4)(cm) (cm) Friday before primary. 5 p.m., on the Friday before the September primary, is the deadline for application by mail for an absentee ballot for the September primary. See s. 6.86 (1).

10.80(4)(d) (d) Monday before primary.

10.80(4)(d)1.1. 5 p.m., on the Monday before the September primary, is the deadline for application, in person, for absentee ballots for the September primary. See s. 6.86 (1).

10.80(4)(d)2. 2. 5 p.m. on the day before the September primary is the deadline for registration at the office of the municipal clerk. See s. 6.29 (2) (a).

10.80(4)(d)3. 3. 5 p.m., on the day before the September primary, is the latest that voting may be conducted in nursing homes, retirement homes and community-based residential facilities. See s. 6.875 (6).

10.80(4)(e) (e) 2nd Tuesday in September.

10.80(4)(e)1.1. The 2nd Tuesday in September is the day of the September primary. See s. 5.02 (18).

10.80(4)(e)2. 2. 5 p.m. on the day of the primary is the deadline for hospitalized electors to make application for an absentee ballot by agent or to file a registration form by agent. See s. 6.86 (3) (c).

10.80(4)(e)3. 3. Upon completion of the ward canvass, the results shall be announced, the results telephoned to the proper clerks and all materials returned to the municipal clerk immediately. See ss. 7.51 (4) (b) and (5) and 7.53 (1).

10.80(4)(f) (f) Thursday after primary. At 9 a.m. on Thursday after the September primary is the latest county canvass shall begin. See s. 7.60 (3).

10.80(4)(g) (g) 3 days after last day of state canvass.

10.80(4)(g)1.1. 5 p.m., 3 days after the last day of state canvass, is the deadline to demand the first recount. See s. 9.01 (1) (a).

10.80(4)(g)2. 2. At 9 a.m. on the day following the last day for filing of a recount petition the board of canvassers reconvenes to begin the recount procedure. See s. 9.01 (1) (b).

10.80(4)(g)3. 3. 5 p.m., 2 days after completion of the first recount, is the deadline to demand a recount in any remaining wards or municipalities. See s. 9.01 (4).

10.80(4)(g)4. 4. No later than 5 business days after the recount determination aggrieved parties may appeal to circuit court. See s. 9.01 (6) (a).

10.80(5) (5) October.

10.80(5)(a)(a) First Tuesday in October. At 10 a.m. on the first Tuesday in October in presidential election years, each recognized political party shall hold a convention in the state capitol to select presidential electors. See s. 8.18.

10.80(5)(c) (c) Last 14 days before election. During the last 14 days before the general election, any contribution of $500 or more which is received by a candidate, committee, individual or group registered under s. 11.05 and any disbursement exceeding $20 which is made by a committee or individual supporting or opposing a candidate within 14 days of the election must be reported to the board or other appropriate filing officer within 24 hours. See ss. 11.12 (5) and (6) and 11.23 (6).

10.80(5)(d) (d) 2nd Wednesday before election. 5 p.m., on the 2nd Wednesday before the general election, is the deadline for voter registration. See s. 6.28 (1).

10.80(5)(dm) (dm) 9 days before election. 9 days before a presidential election is the earliest that new residents may apply to vote for president and vice president at the office of the municipal clerk. See s. 6.15 (2) (a).

10.80(5)(e) (e) 8 days before election. The 8th day before the election is the deadline for each candidate for state or local office, each committee or individual supporting or opposing a candidate, and each group, individual, or corporation supporting or opposing a referendum to file a preelection report with the board or other appropriate filing officer. The report is current to the end of the 14th day preceding the election. See ss. 11.09 (3) and 11.20 (2) and (7).

10.80(5)(f) (f) Wednesday before election. On the Wednesday before the general election in cities of the 1st class, the board of election commissioners sits to hear registration objections. See s. 6.48 (2).

10.80(5)(g) (g) Friday before election. 5 p.m., on the Friday before the general election, is the deadline for application by mail for an absentee ballot for the general election. See s. 6.86 (1).

10.80(6) (6) November.

10.80(6)(a)(a) Monday before election.

10.80(6)(a)1.1. 5 p.m., on the Monday before the general election, is the deadline for application in person for absentee ballots for the general election. See s. 6.86 (1).

10.80(6)(a)2. 2. 5 p.m. on the day before the general election in presidential election years is the latest that new residents may apply to vote for president and vice president at the office of the municipal clerk. See s. 6.15 (2) (a).

10.80(6)(a)3. 3. 5 p.m., on the day before the general election, is the latest that voting may be conducted in nursing homes, retirement homes and community-based residential facilities. See s. 6.875 (6).

10.80(6)(b) (b) Tuesday after first Monday in November.

10.80(6)(b)1.1. The Tuesday after the first Monday in November is the day of the general election. See s. 5.02 (5).

10.80(6)(b)2. 2. 5 p.m. on the day of the election is the deadline for hospitalized electors to make application for an absentee ballot by agent or to file a registration form by agent. See s. 6.86 (3) (c).

10.80(6)(b)3. 3. Upon completion of the ward canvass, the results shall be announced, the results telephoned to the proper clerks and all materials returned to the municipal clerk immediately. See ss. 7.51 (4) (b) and (5) and 7.53 (1).

10.80(6)(c) (c) Following general election. Municipal clerks in municipalities having registration conduct a mail canvass of nonvoting electors to revise and update the registration list. See s. 6.50.

10.80(6)(d) (d) Thursday after election. At 9 a.m. on the Thursday after the general election is the latest that the county canvass may begin. See s. 7.60 (3).

10.80(6)(e) (e) 3 days after last day of county canvass.

10.80(6)(e)1.1. 5 p.m., 3 days after the last day of county canvass, is the deadline to demand the first recount. See s. 9.01 (1) (a).

10.80(6)(e)2. 2. At 9 a.m. on the day following the last day for filing of a recount petition, the board of canvassers reconvenes to begin the recount procedure. See s. 9.01 (1) (b).

10.80(6)(e)3. 3. 5 p.m., 2 days after completion of the first recount, is the deadline to demand a recount in any remaining wards or municipalities. See s. 9.01 (4).

10.80(6)(e)4. 4. No later than 5 business days after the recount determination aggrieved parties may appeal to circuit court. See s. 9.01 (6) (a).

10.80(7) (7) December.

10.80(7)(a)(a) December 1. December 1 is the latest that the chairperson of the board, or the chairperson's designee, may canvass the general election and make his or her certifications and determinations. See s. 7.70 (3) (a).

10.80(7)(b) (b) 3 days after last day of state canvass.

10.80(7)(b)1.1. 5 p.m., 3 days after the last day of state canvass, is the deadline to demand the first recount. See s. 9.01 (1) (a).

10.80(7)(b)2. 2. At 9 a.m. on the day following the last day for filing of a recount petition the board of canvassers reconvenes to begin the recount procedure. See s. 9.01 (1) (b).

10.80(7)(b)3. 3. 5 p.m., 2 days after completion of the first recount, is the deadline to demand a recount in any remaining wards or municipalities. See s. 9.01 (4).

10.80(7)(b)4. 4. No later than 5 business days after the recount determination aggrieved parties may appeal to circuit court. See s. 9.01 (6) (a).

10.80(7)(c) (c) First Monday after 2nd Wednesday in December. At 12 noon on the first Monday after the 2nd Wednesday in December, in presidential election years, the presidential electors meet at the state capitol. See s. 7.75 (1).

10.80(7)(d) (d) 3 years after any election. Records maintained by a candidate or his or her campaign treasurer relating to any election may be destroyed 3 years after such election. See ss. 11.12 (3) and 11.23 (3).

10.80 History History: 1971 c. 304 s. 29 (2); 1973 c. 334 s. 29; 1973 c. 339; Stats. 1973 s. 10.80; 1975 c. 420; 1977 c. 394 s. 53; 1977 c. 448; 1979 c. 354; 1981 c. 314 s. 146; 1983 a. 539; 1985 a. 333 ss. 157 to 167, 173; 1987 a. 404; 1989 a. 368; 2001 a. 62; 2003 a. 324; 2005 a. 149; 2007 a. 98; 2011 a. 260.



10.82 Special primary and election.

10.82  Special primary and election.

10.82(1) (1)  Government accountability board.

10.82(1)(a)(a) General. The provisions for campaign financing, recount, registration, absentee voting and other general provisions apply to special elections.

10.82(1)(b) (b) Special dates affecting filling vacancies by special election. See s. 8.50 (4).

10.82(1)(c) (c) Nomination papers. Nomination papers may be circulated no sooner than the day the order for the special election is filed and shall be filed no later than 5 p.m. 28 days before the special primary, except when the special primary is held concurrently with the spring or September primary. See s. 8.50 (3).

10.82(1)(cm) (cm) Campaign grants. Applications by candidates for state office for grants from the Wisconsin election campaign fund may be filed with the board no later than 5 p.m. on the 28th day preceding the date the special primary will or would be held, if required, except when the special primary is held concurrently with the spring or September primary. See s. 11.50 (2) (a).

10.82(1)(d) (d) Date for special primary. The date for the special primary is 4 weeks before the day of the special election except when the special election is held on the day of the general election the special primary shall be held on the day of the September primary or if the special election is held concurrently with the spring election, the primary shall be held concurrently with the spring primary, and except when the special election is held on the Tuesday after the first Monday in November of an odd-numbered year, the primary shall be held on the 2nd Tuesday of September in that year. See ss. 5.02 (20) and 8.50 (2) (b).

10.82(1)(dm) (dm) Campaign grants.

10.82(1)(dm)1.1. Applications by write-in candidates for state office for grants from the Wisconsin election campaign fund may be filed with the board no later than 4:30 p.m. on the 7th day after the special primary, or the date the special primary would be held, if required. See s. 11.50 (2) (a).

10.82(1)(dm)2. 2. Candidates for state office seeking to participate in the Wisconsin election campaign fund may file a special financial report with the board no later than the 7th day after the special primary, or the date the special primary would be held, if required. See s. 11.50 (2) (c).

10.82(1)(dm)3. 3. Candidates for state office who have filed an application with the board to participate in the Wisconsin election campaign fund may withdraw the application no later than the 7th day after the special primary, or the date the special primary would be held, if required. See s. 11.50 (2) (h).

10.82(1)(e) (e) Date for special election. The date for the special election shall be not less than 62 nor more than 77 days from date of order except when the special election is held on the day of the spring election or the general election. See s. 8.50 (2).

10.82(1)(f) (f) Special election notice.

10.82(1)(f)1.1. Notice shall be given upon filing of the order calling the election. See s. 8.50 (1) (b).

10.82(1)(f)2. 2. If the special election includes a candidate for state or national office or a statewide referendum the board shall give one notice. See s. 8.50 (1) (b).

10.82(1)(g) (g) 22 days before special primary. 22 days before the special primary the board sends a certified list of candidates to the county clerk. See s. 8.50 (1) (d).

10.82(1)(h) (h) 2nd Thursday after special primary. The 2nd Thursday after the special primary is the latest that the chairperson of the board, or the chairperson's designee, may canvass returns and make his or her certifications and determinations. See s. 7.70 (3) (a).

10.82(1)(hm) (hm) Following primary canvass. As soon as possible after the canvass of the special primary, or the date the primary would be held, if required, the board sends a certified list of candidates who are eligible to participate in the Wisconsin election campaign fund to the state treasurer. See s. 7.08 (2) (cm).

10.82(1)(i) (i) Special election. See ss. 5.02 (19) and 8.50.

10.82(1)(j) (j) 18 days after special election. No later than 18 days after a special election is the latest that the chairperson of the board, or the chairperson's designee, may canvass the special election and make his or her certifications and determinations. See s. 7.70 (3) (a).

10.82(1)(k) (k) Following election canvass. After the canvass of the special election, the board sends a certified list of candidates who are eligible to receive a postelection grant from the Wisconsin election campaign fund to the state treasurer. See s. 7.08 (2) (cm).

10.82(2) (2) County clerk.

10.82(2)(a)(a) General. The provisions for campaign financing, recount, registration, absentee voting and other general provisions apply to special elections.

10.82(2)(b) (b) Special dates affecting filling vacancies by special election. See s. 8.50 (4).

10.82(2)(c) (c) Date for special primary. The special primary shall be 4 weeks before the day of the special election except when the special election is held on the day of the general election the special primary shall be held on the day of the l September primary or if the special election is held concurrently with the spring election, the primary shall be held concurrently with the spring primary, and except when the special election is held on the Tuesday after the first Monday in November of an odd-numbered year, the primary shall be held on the 2nd Tuesday of September in that year. See ss. 5.02 (20) and 8.50 (2) (b).

10.82(2)(d) (d) Date for special election. The date for the special election shall be not less than 62 nor more than 77 days from date of order except when the special election is held on the day of the spring election or the general election. See s. 8.50 (2).

10.82(2)(e) (e) Nomination papers. Nomination papers may be circulated no sooner than the day the order for the special election is filed and shall be filed no later than 5 p.m. 28 days before the special primary. See s. 8.50 (3).

10.82(2)(f) (f) Special election notice. The county clerk gives notice of any special election for national, state or county office or any special state or county referendum. See ss. 8.50 (1) (b) and (c), 8.55, 10.01 (2) and 10.06 (2) (n).

10.82(2)(h) (h) Monday before special primary and election. On the Monday before the special primary and election the county clerk publishes a type B notice. See ss. 8.50 (1) (d), 10.01 and 10.06 (2) (n).

10.82(2)(i) (i) 7 days after special primary. The 7th day after the special primary is the deadline for the county clerk to make returns to the board. See s. 7.60 (5).

10.82(2)(j) (j) Special election. See ss. 5.02 (19) and 8.50.

10.82(2)(k) (k) 13 days after special election. The 13th day after the special election is the deadline for the county clerk to make returns to the board. See s. 7.60 (5).

10.82(3) (3) Municipal clerk and governing body.

10.82(3)(a)(a) General. The provisions for campaign financing, recount, registration, absentee voting and other general provisions apply to special elections.

10.82(3)(b) (b) Special dates affecting filling vacancies by special election. See s. 8.50 (4).

10.82(3)(c) (c) Date for special primary. The special primary shall be 4 weeks before the day of the special election except when the special election is held on the day of the general election the special primary shall be held on the day of the September primary or if the special election is held concurrently with the spring election, the primary shall be held concurrently with the spring primary, and except when the special election is held on the Tuesday after the first Monday in November of an odd-numbered year, the primary shall be held on the 2nd Tuesday of September in that year. See ss. 5.02 (20) and 8.50 (2) (b).

10.82(3)(d) (d) Date for special election. The date for the special election shall be not less than 62 nor more than 77 days from date of order except when the special election is held on the day of the spring election or the general election. See s. 8.50 (2).

10.82(3)(e) (e) Special election notice. The municipal clerk gives notice of any special election for municipal office or any special municipal referendum. See ss. 8.55, 10.01 (2) and 10.06 (3) (f).

10.82(3)(f) (f) Special election. See ss. 5.02 (19) and 8.50.

10.82(4) (4) Candidates.

10.82(4)(a)(a) General. The provisions for campaign financing, recount, registration, absentee voting and other general provisions apply to special elections.

10.82(4)(b) (b) Special dates affecting filling vacancies by special election. See s. 8.50 (3).

10.82(4)(bm) (bm) Campaign grants. Applications by candidates for state office for grants from the Wisconsin election campaign fund may be filed with the board no later than 5 p.m. on the 28th day preceding the date the special primary will or would be held, if required, except when the special primary is held concurrently with the spring or September primary. See s. 11.50 (2) (a).

10.82(4)(c) (c) Date for special primary. The special primary shall be 4 weeks before the day of the special election except when the special election is held on the day of the general election the special primary shall be held on the day of the general primary or if the special election is held concurrently with the spring election, the primary shall be held concurrently with the spring primary. See ss. 5.02 (20) and 8.50 (2).

10.82(4)(cm) (cm) Campaign grants.

10.82(4)(cm)1.1. Applications by write-in candidates for state office for grants from the Wisconsin election campaign fund may be filed with the board no later than 4:30 p.m. on the 7th day after the special primary, or the date the special primary would be held, if required. See s. 11.50 (2) (a).

10.82(4)(cm)2. 2. Candidates for state office seeking to participate in the Wisconsin election campaign fund may file a special financial report with the board no later than the 7th day after the special primary, or the date the special primary would be held, if required. See s. 11.50 (2) (c).

10.82(4)(cm)3. 3. Candidates for state office who have filed an application with the board to participate in the Wisconsin election campaign fund may withdraw the application no later than the 7th day after the special primary, or the date the special primary would be held, if required. See s. 11.50 (2) (h).

10.82(4)(d) (d) Date for special election. The date for the special election shall be not less than 62 nor more than 77 days from date of order except when the special election is held on the day of the spring election or the general election. See s. 8.50 (2).

10.82(4)(e) (e) Nomination papers. Nomination papers may be circulated no sooner than the day the order for the special election is filed and shall be filed no later than 5 p.m. 28 days before the special primary. See s. 8.50 (3).

10.82(4)(f) (f) Special election. See ss. 5.02 (20) and 8.50.

10.82(4)(fm) (fm) Finance reports. Candidates and personal campaign committees of candidates at a special election shall file campaign finance reports with the appropriate filing officer no later than 8 days before each special primary and special election and no later than 30 days after each special election, unless a continuing report is required to be filed on or before that date. See s. 11.20 (2) and (2m).

10.82(4)(g) (g) Proof of payment. Candidates for state office who participate in the Wisconsin election campaign fund must deliver or transmit proof of payment for disbursements made to the board no later than the next due date for continuing reports which occurs at least 30 days after the special election. See s. 11.50 (12).

10.82(5) (5) Public and general provisions.

10.82(5)(a)(a) General. The provisions for campaign financing, recount, registration, absentee voting and other general provisions apply to special elections.

10.82(5)(b) (b) Date for special primary. The special primary shall be 4 weeks before the day of the special election except when the special election is held on the day of the general election the special primary shall be held on the day of the September primary or if the special election is held concurrently with the spring election, the primary shall be held concurrently with the spring primary, and except when the special election is held on the Tuesday after the first Monday in November of an odd-numbered year, the primary shall be held on the 2nd Tuesday of September in that year. See ss. 5.02 (20) and 8.50 (2) (b).

10.82(5)(c) (c) Date for special election. The date for the special election shall be not less than 62 nor more than 77 days from date of order except when the special election is held on the day of the spring election or the general election. See s. 8.50 (2).

10.82(5)(d) (d) Nomination papers. Nomination papers may be circulated no sooner than the day the order for the special election is filed and shall be filed no later than 5 p.m. 28 days before the special primary. See s. 8.50 (3).

10.82(5)(e) (e) Finance reports. Individuals and committees supporting or opposing candidates at a special election shall file campaign finance reports with the appropriate filing officer no later than 8 days before each special primary and special election and no later than 30 days after each special election, unless a continuing report is required to be filed on or before that date. See s. 11.20 (2) and (2m).

10.82 History History: 1971 c. 40, 164, 211; 1973 c. 334 s. 29; 1973 c. 339; Stats. 1973 s. 10.82; 1975 c. 420; 1977 c. 448; 1979 c. 354; 1981 c. 314 s. 146; 1983 a. 539; 1985 a. 333; 1987 a. 404; 2001 a. 62; 2007 a. 98; 2009 a. 180.






11. Campaign financing.

11.001 Declaration of policy.

11.001  Declaration of policy.

11.001(1) (1) The legislature finds and declares that our democratic system of government can be maintained only if the electorate is informed. It further finds that excessive spending on campaigns for public office jeopardizes the integrity of elections. It is desirable to encourage the broadest possible participation in financing campaigns by all citizens of the state, and to enable candidates to have an equal opportunity to present their programs to the voters. One of the most important sources of information to the voters is available through the campaign finance reporting system. Campaign reports provide information which aids the public in fully understanding the public positions taken by a candidate or political organization. When the true source of support or extent of support is not fully disclosed, or when a candidate becomes overly dependent upon large private contributors, the democratic process is subjected to a potential corrupting influence. The legislature therefore finds that the state has a compelling interest in designing a system for fully disclosing contributions and disbursements made on behalf of every candidate for public office, and in placing reasonable limitations on such activities. Such a system must make readily available to the voters complete information as to who is supporting or opposing which candidate or cause and to what extent, whether directly or indirectly. This chapter is intended to serve the public purpose of stimulating vigorous campaigns on a fair and equal basis and to provide for a better informed electorate.

11.001(2) (2) This chapter is also intended to ensure fair and impartial elections by precluding officeholders from utilizing the perquisites of office at public expense in order to gain an advantage over nonincumbent candidates who have no perquisites available to them.

11.001(3) (3) This chapter is declared to be enacted pursuant to the power of the state to protect the integrity of the elective process and to assure the maintenance of free government.

11.001 History History: 1973 c. 334; 1979 c. 328; 1985 a. 303; 2001 a. 109; 2005 a. 177.

11.001 Annotation Campaign finance in Wisconsin after Buckley. 1976 WLR 816.



11.002 Construction.

11.002  Construction. This chapter shall be construed to impose the least possible restraint on persons or organizations whose activities do not directly affect the elective process, consistent with the right of the public to have a full, complete and readily understandable accounting of those activities intended to influence elections.

11.002 History History: 1979 c. 328 ss. 9, 11.



11.01 Definitions.

11.01  Definitions. As used in this chapter:

11.01(1) (1) "Candidate" means every person for whom it is contemplated or desired that votes be cast at any election held within this state, other than an election for national office, whether or not the person is elected or nominated, and who either tacitly or expressly consents to be so considered. A person does not cease to be a candidate for purposes of compliance with this chapter or ch. 12 after the date of an election and no person is released from any requirement or liability otherwise imposed under this chapter or ch. 12 by virtue of the passing of the date of an election.

11.01(2) (2) "Charitable organization" means any organization described in section 170 (c) (2) of the internal revenue code, and also includes the United States, any state, territory or possession, the District of Columbia and any political subdivision thereof, when a gift is made exclusively for public purposes; but does not include any private organization conducting activities for political purposes.

11.01(3) (3) "Clearly identified", when used with reference to a communication in support of or in opposition to a candidate, means:

11.01(3)(a) (a) The candidate's name appears;

11.01(3)(b) (b) A photograph or drawing of the candidate appears; or

11.01(3)(c) (c) The identity of the candidate is apparent by unambiguous reference.

11.01(4) (4) "Committee" or "political committee" means any person other than an individual and any combination of 2 or more persons, permanent or temporary, which makes or accepts contributions or makes disbursements, whether or not engaged in activities which are exclusively political, except that a "committee" does not include a political "group" under this chapter.

11.01(5) (5) "Communications media" means newspapers, periodicals, commercial billboards and radio and television stations, including community antenna television stations.

11.01(5m) (5m) "Conduit" means an individual who or an organization which receives a contribution of money and transfers the contribution to another individual or organization without exercising discretion as to the amount which is transferred and the individual to whom or organization to which the transfer is made.

11.01(6) (6)

11.01(6)(a)(a) Except as provided in par. (b), "contribution" means any of the following:

11.01(6)(a)1. 1. A gift, subscription, loan, advance, or deposit of money or anything of value, except a loan of money by a commercial lending institution made by the institution in accordance with applicable laws and regulations in the ordinary course of business, made for political purposes. In this subdivision "anything of value" means a thing of merchantable value.

11.01(6)(a)2. 2. A transfer of personalty, including but not limited to campaign materials and supplies, valued at the replacement cost at the time of transfer.

11.01(6)(a)3. 3. A contract, promise or agreement, if legally enforceable, to make a gift, subscription, loan, advance, or deposit of money or anything of value, except a loan of money by a commercial lending institution in accordance with applicable laws and regulations in the ordinary course of business, for a political purpose.

11.01(6)(a)4. 4. A transfer of funds between candidates, committees, individuals or groups subject to a filing requirement under this chapter.

11.01(6)(a)5. 5. The purchase of a ticket for a meal, rally or other fund-raising event for a purpose under subd. 1., whether or not actually utilized.

11.01(6)(a)6. 6. The distribution of any publication or advertising matter for any purpose under subd. 1. other than by a registrant under s. 11.05, or as provided in s. 11.29.

11.01(6)(a)7. 7. A gift, subscription, loan, advance, or deposit of money or anything of value, except a loan of money by a commercial lending institution made by the institution in accordance with applicable laws and regulations in the ordinary course of business, or a contract, promise or agreement, if legally enforceable, to make the same, made by a committee for a purpose authorized under s. 11.25 (2) (b), or by an individual for a purpose authorized under s. 11.25 (2) (b) if deposited in a campaign depository account.

11.01(6)(b) (b) "Contribution" does not include any of the following:

11.01(6)(b)1. 1. Services for a political purpose by an individual on behalf of a registrant under s. 11.05 who is not compensated specifically for the services.

11.01(6)(b)2. 2. The use of real or personal property and the cost of invitations, food, and beverages, voluntarily provided by an individual to a candidate in rendering voluntary personal services on the individual's residential premises for a purpose under par. (a) 1. if no funds are raised with the knowledge of the host.

11.01(6)(b)3. 3. Any unreimbursed payment for travel expenses made by an individual who on his or her own behalf volunteers his or her personal services for political purposes.

11.01(6)(b)4. 4. The costs of preparation and transmission of personal correspondence, provided that the correspondence is not reproduced by machine for distribution.

11.01(6)(b)5. 5. Compensation or fringe benefits provided as a result of employment by an employer to regular employees or pensioners who are not compensated specifically for services performed for a political purpose, and not in excess of that provided to other regular employees or pensioners of like status.

11.01(6)(b)6. 6. The reuse of surplus materials or utilization of unused surplus materials not exceeding $400 in value at the time of original receipt, in the aggregate, acquired in connection with a previous campaign for or against the same candidate, candidates, party or referendum in connection with which the materials are utilized, if utilized by the same registrant previously acquiring the materials and previously reported by that registrant as a contribution under s. 11.06.

11.01(6)(b)7. 7. A gift, subscription, loan, advance, or deposit of anything of value received by a committee or group not organized exclusively for political purposes that the group or committee does not utilize for political purposes.

11.01(6L) (6L) "Corporation" includes a limited liability company.

11.01(7) (7)

11.01(7)(a)(a) Except as provided in par. (b), "disbursement" means any of the following:

11.01(7)(a)1. 1. A purchase, payment, distribution, loan, advance, deposit, or gift of money or anything of value, except a loan of money by a commercial lending institution made by the institution in accordance with applicable laws and regulations in the ordinary course of business, made for political purposes. In this subdivision, "anything of value" means a thing of merchantable value.

11.01(7)(a)2. 2. A transfer of personalty, including but not limited to campaign materials and supplies, valued at the replacement cost at the time of transfer.

11.01(7)(a)3. 3. A contract, promise, or agreement, if legally enforceable, to make a purchase, payment, distribution, loan, advance, deposit or gift of money or anything of value, except a loan of money by a commercial lending institution in accordance with applicable laws and regulations in the ordinary course of business, for a political purpose.

11.01(7)(a)4. 4. An expenditure authorized under s. 11.25 (2) (b) made from a campaign depository account.

11.01(7)(b) (b) "Disbursement" does not include any of the following:

11.01(7)(b)1. 1. The use of real or personal property and the cost of invitations, food, and beverages, voluntarily provided by an individual to a candidate in rendering voluntary personal services on the individual's residential premises for a purpose under par. (a) 1. if no funds are raised with the knowledge of the host.

11.01(7)(b)2. 2. Any unreimbursed payment for travel expenses made by an individual who on his or her own behalf volunteers his or her personal services for political purposes.

11.01(7)(b)3. 3. The costs of preparation and transmission of personal correspondence, provided that the correspondence is not reproduced by machine for distribution.

11.01(7)(b)4. 4. Compensation or fringe benefits provided as a result of employment by an employer to regular employees or pensioners who are not compensated specifically for services performed for a political purpose, and not in excess of that provided to other regular employees or pensioners of like status.

11.01(7)(b)5. 5. The reuse of surplus materials or utilization of unused surplus materials not exceeding $400 in value at the time of original receipt, in the aggregate, acquired in connection with a previous campaign for or against the same candidate, candidates, party or referendum in connection with which the materials are utilized, if utilized by the same registrant previously acquiring the materials and previously reported by that registrant as a disbursement under s. 11.06.

11.01(8) (8) "Filing officer" means the official or agency determined in accordance with s. 11.02.

11.01(9) (9) "Filing requirement" means the continuing duty to file reports of contributions, disbursements or incurred obligations with the appropriate filing officer.

11.01(10) (10) "Group" or "political group" means any person other than an individual and any combination of 2 or more persons, permanent or temporary, which makes or accepts contributions or makes disbursements for the purpose of influencing the outcome of any referendum whether or not engaged in activities which are exclusively political.

11.01(11) (11) "Incurred obligation" means every express obligation to make any contribution or disbursement including every loan, guarantee of a loan or other obligation or payment for any goods, or for any services which have been performed or are to be performed in the future, incurred by a candidate, committee, individual or group for political purposes.

11.01(12) (12) "Intentionally" has the meaning given under s. 939.23.

11.01(12s) (12s) "Legislative campaign committee" means a committee which does not file an oath under s. 11.06 (7) organized in either house of the legislature to support candidates of a political party for legislative office.

11.01(15) (15) "Personal campaign committee" means a committee which is formed or operating for the purpose of influencing the election or reelection of a candidate, which acts with the cooperation of or upon consultation with the candidate or the candidate's agent or which is operating in concert with or pursuant to the authorization, request or suggestion of the candidate or the candidate's agent.

11.01(16) (16) An act is for "political purposes" when it is done for the purpose of influencing the election or nomination for election of any individual to state or local office, for the purpose of influencing the recall from or retention in office of an individual holding a state or local office, for the purpose of payment of expenses incurred as a result of a recount at an election, or for the purpose of influencing a particular vote at a referendum. In the case of a candidate, or a committee or group which is organized primarily for the purpose of influencing the election or nomination for election of any individual to state or local office, for the purpose of influencing the recall from or retention in office of an individual holding a state or local office, or for the purpose of influencing a particular vote at a referendum, all administrative and overhead expenses for the maintenance of an office or staff which are used principally for any such purpose are deemed to be for a political purpose.

11.01(16)(a) (a) Acts which are for "political purposes" include but are not limited to:

11.01(16)(a)1. 1. The making of a communication which expressly advocates the election, defeat, recall or retention of a clearly identified candidate or a particular vote at a referendum.

11.01(16)(a)2. 2. The conduct of or attempting to influence an endorsement or nomination to be made at a convention of political party members or supporters concerning, in whole or in part, any campaign for state or local office.

11.01(16)(b) (b) A "political purpose" does not include expenditures made for the purpose of supporting or defending a person who is being investigated for, charged with or convicted of a criminal violation of state or federal law, or an agent or dependent of such a person.

11.01(17g) (17g) "Public access channel" means a PEG channel, as defined in s. 66.0420 (2) (s), that is used for public access purposes, but does not include a PEG channel that is used for governmental or educational purposes.

11.01(17r) (17r) "Public access channel operator" means a person designated by a city, village, or town as responsible for the operation of a public access channel.

11.01(18m) (18m) "Registrant" means an individual or organization registered under s. 11.05 with a filing officer.

11.01(19) (19) "Salary" means the highest salary to which any candidate for a particular office would, if elected, be entitled during the first year of incumbency.

11.01 History History: 1973 c. 334; 1975 c. 93, 199; 1977 c. 187, 427; 1979 c. 260, 263; 1979 c. 328 ss. 12 to 28, 146; 1979 c. 355 s. 31; 1983 a. 484, 491; 1985 a. 303; 1987 a. 370, 391; 1989 a. 192; 1993 a. 112; 1999 a. 83; 2001 a. 103, 109; 2005 a. 177; 2007 a. 42.

11.01 Annotation It may be appropriate to consider context in determining whether a communication "expressly advocates" within the meaning of sub.(16) (a) 1. The Elections Board's attempt to apply a context-based standard of express advocacy was an unfair attempt at retroactive rule-making, without any express statutory grant of authority, and thus, a violation of due process. Elections Board v. Wisconsin Manufacturers & Commerce, 227 Wis. 2d 650, 597 N.W.2d 721 (1999), 98-0596.

11.01 Annotation The term "political purposes" is not restricted to acts of express advocacy, but encompasses many acts undertaken to influence an election, including making contributions to an election campaign. Contributions may be in-kind, as well as in cash, and campaign organizations are required to report the receipt of in-kind contributions. Wisconsin Coalition for Voter Participation, Inc. v. State Elections Board, 231 Wis. 2d 670, 605 N.W.2d 654 (Ct. App. 1999), 99-2574.

11.01 Annotation Subs. (9) and (16), 1975 stats., [now subs. (10) and (16)] are constitutional only if narrowly construed to apply only to acts of express advocacy of the election or defeat of an identified candidate or referendum result. 65 Atty. Gen. 145.



11.02 Determination of filing officer.

11.02  Determination of filing officer. Except where the filing of duplicate reports or statements is specifically required by law, each person, committee or group subject to s. 11.05 shall have one filing officer. Such officer shall be determined as follows:

11.02(1) (1) The "filing officer" for each candidate for state office and for each committee which or individual who is acting in support of or in opposition to any candidate for state office is the board.

11.02(2) (2) The "filing officer" for each committee which or individual who is acting in support of or in opposition to any candidates for state and local offices is the board.

11.02(3) (3) Except as provided in sub. (3e), the "filing officer" for each candidate for local office and for each committee which or individual who is acting in support of or in opposition to any candidate for local office, but not any candidate for state office, is the clerk of the most populous jurisdiction for which any candidate who is supported or opposed seeks office.

11.02(3e) (3e) The "filing officer" for each candidate for municipal judge elected under s. 755.01 (4) and for each committee which or individual who is acting in support of or in opposition to such a candidate, but not any candidate for state office, is the county clerk or board of election commissioners of the county having the largest portion of the population in the jurisdiction served by the judge.

11.02(3m) (3m) The "filing officer" for an individual who or committee which supports or opposes an effort to circulate and file a petition to recall an individual who holds an office is the filing officer for candidates for that office.

11.02(4) (4) The "filing officer" for each group which or individual who is acting in support of or in opposition to any statewide referendum is the board.

11.02(5) (5) The "filing officer" for each group which or individual who is acting in support of or in opposition to any statewide and local referenda is the board.

11.02(6) (6) The "filing officer" for each group which or individual who is acting in support of or in opposition to any local referendum, but not any statewide referendum, is the clerk of the most populous jurisdiction in which any referendum being supported or opposed is conducted.

11.02(7) (7) If the jurisdiction under sub. (3) or (6) is a school district, the appropriate clerk is the school district clerk.

11.02 History History: 1975 c. 93; 1983 a. 491; 1985 a. 225, 303; 1999 a. 182.



11.03 Nonapplicability.

11.03  Nonapplicability.

11.03(1)(1) Elections for the positions of presidential elector and convention delegate are not subject to ss. 11.05 to 11.23 and 11.26 to 11.29.

11.03(2) (2) Except as otherwise expressly provided, this chapter does not apply to any candidate for national office acting exclusively in support of the candidate's own campaign, with respect to such activities only.

11.03(3) (3) Except as otherwise expressly provided, this chapter does not apply to any individual or committee acting exclusively in support of or in opposition to any of the following:

11.03(3)(a) (a) Candidates for national office.

11.03(3)(b) (b) Other individuals and committees exclusively supporting or opposing candidates for national office.

11.03 History History: 1973 c. 334; 1975 c. 93, 199; 1979 c. 328; 1983 a. 27; 1993 a. 184; 1995 a. 225; 1999 a. 182.



11.04 Registration and voting drives.

11.04  Registration and voting drives. Except as provided in s. 11.25 (2) (b), ss. 11.05 to 11.23 and 11.26 do not apply to nonpartisan campaigns to increase voter registration or participation at any election that are not directed at supporting or opposing any specific candidate, political party, or referendum.

11.04 History History: 1973 c. 334; 1979 c. 328.



11.05 Registration of political committees, groups and individuals.

11.05  Registration of political committees, groups and individuals.

11.05(1)(1)  Committees and groups. Except as provided in s. 9.10 (2) (d), every committee other than a personal campaign committee which makes or accepts contributions, incurs obligations, or makes disbursements in a calendar year in an aggregate amount in excess of $25, and every political group subject to registration under s. 11.23 shall file a statement with the appropriate filing officer giving the information required by sub. (3). In the case of any committee other than a personal campaign committee, the statement shall be filed by the treasurer. A personal campaign committee shall register under sub. (2g) or (2r).

11.05(2) (2) Individuals. Except as provided in s. 9.10 (2) (d), every individual, other than a candidate or agent of a candidate, who accepts contributions, incurs obligations, or makes disbursements in a calendar year in an aggregate amount in excess of $25 to support or oppose the election or nomination of a candidate at an election and every individual subject to registration under s. 11.23 shall file a statement with the appropriate filing officer giving the information required by sub. (3). An individual who guarantees a loan on which an individual, committee or group subject to a registration requirement defaults is not subject to registration under this subsection solely as a result of such default.

11.05(2g) (2g) Candidates and personal campaign committees. Every candidate as defined in s. 11.01 (1) shall file a registration statement with the appropriate filing officer giving the information required by sub. (3). If a candidate appoints another person as campaign treasurer the candidate's registration statement shall be cosigned by the candidate and the candidate's appointed treasurer. A candidate who receives no contributions and makes no disbursements shall file such statement as provided in s. 11.10 (1) but need not appoint a campaign treasurer or designate a campaign depository account until the first contribution is received or disbursement made.

11.05(2r) (2r) General reporting exemptions. Any committee, group, or individual, other than a committee or individual required to file an oath under s. 11.06 (7), who or which does not anticipate accepting contributions, making disbursements or incurring obligations in an aggregate amount in excess of $1,000 in a calendar year and does not anticipate accepting any contribution or contributions from a single source, other than contributions made by a candidate to his or her own campaign, exceeding $100 in that year, or exceeding $750 in that year for a group or individual subject to registration under s. 11.23, may indicate on its registration statement that the committee, group, or individual will not accept contributions, incur obligations or make disbursements in the aggregate in excess of $1,000 in any calendar year and will not accept any contribution or contributions from a single source, other than contributions made by a candidate to his or her own campaign, exceeding $100 in that year, or exceeding $750 in that year for a group or individual subject to registration under s. 11.23. Any registrant making such an indication is not subject to any filing requirement if the statement is true. The registrant need not file a termination report. A registrant not making such an indication on a registration statement is subject to a filing requirement. The indication may be revoked and the registrant is then subject to a filing requirement as of the date of revocation, or the date that aggregate contributions, disbursements or obligations for the calendar year exceed $1,000, or the date on which the registrant accepts any contribution or contributions exceeding $100 from a single source, or exceeding $750 from a single source for a group or individual subject to registration under s. 11.23, other than contributions made by a candidate to his or her own campaign, during that year, whichever is earlier. If the revocation is not timely, the registrant violates s. 11.27 (1).

11.05(3) (3) Required information. The statement of registration shall include, where applicable:

11.05(3)(a) (a) The name and mailing address of the committee, group or individual.

11.05(3)(c) (c) In the case of a committee, a statement as to whether the committee is a personal campaign committee, a political party committee, a legislative campaign committee, a support committee or a special interest committee.

11.05(3)(e) (e) The name and mailing address of the campaign treasurer and any other custodian of books and accounts. Unless otherwise directed by the registrant on the registration form and except as otherwise provided in this chapter or any rule of the board, all mailings which are required by law or by rule of the board shall be sent to the treasurer at the treasurer's address indicated upon the form.

11.05(3)(f) (f) The name, mailing address, and position of other principal officers, including officers and members of the finance committee, if any.

11.05(3)(h) (h) The nature of any referendum which is supported or opposed.

11.05(3)(L) (L) The name and address of the campaign depository account and of any other institution where funds are kept and the account number of the depository account and of each additional account and safety deposit box used.

11.05(3)(n) (n) In the case of a labor organization, separate segregated fund under s. 11.38 (1) (a) 2. or conduit established by a labor organization, a statement as to whether the organization is incorporated, and if so, the date of incorporation and whether or not such incorporation is under ch. 181.

11.05(3)(o) (o) In the case of a legislative campaign committee, a statement signed by the leader of the party in the house for which the committee is established attesting to the fact that the committee is the only authorized legislative campaign committee for that party in that house.

11.05(3)(p) (p) In the case of a support committee, a statement signed by the individual on whose behalf the committee intends to operate affirming that the committee is the only committee authorized to operate on his or her behalf, unless the committee files a statement under s. 11.06 (7).

11.05(3m) (3m) Vacancies in nomination. Any personal campaign committee of an independent candidate for partisan office or a candidate for nonpartisan county or municipal office may file with its registration statement a list of the members of the committee, in addition to those specified in sub. (3) (e) and (f), who shall be recognized by the official or agency with whom the candidate's nomination papers are filed for the purpose of filling a vacancy in nomination in the event of the candidate's death. The board shall provide a place on the statement for such designations.

11.05(4) (4) Referendum registration. Every committee under this chapter which in addition operates as a political group must register under this section as a group. Every group which in addition operates as a political committee must register under this section as a committee. Except in the case of a personal campaign committee, an organization which operates as both a committee and a group and which has the same filing officer for both operations may file a single registration statement under this section.

11.05(5) (5) Change of information. Any change in information previously submitted in a statement of registration shall be reported by the registrant to the appropriate filing officer within 10 days following the change. This period does not apply in case of change of an indication made under sub. (2r), which shall be reported no later than the date that a registrant is subject to a filing requirement under sub. (2r). Any such change may be reported only by the individual or by the officer who has succeeded to the position of an individual who signed the original statement; but in the case of a personal campaign committee, a candidate or campaign treasurer may report a change in the statement except as provided in s. 11.10 (2), and in the case of any other committee or group, the chief executive officer or treasurer indicated on the statement may report a change. If a preexisting support committee is adopted by a candidate as his or her personal campaign committee, the candidate shall file an amendment to the committee's statement under this subsection indicating that all information contained in the statement is true, correct and complete.

11.05(5m) (5m) Certification. Every statement and every change made in a statement filed under this section shall contain a certification signed by the individual filing the statement that all information contained in the statement is true, correct and complete.

11.05(6) (6) Contribution or disbursement prohibited. Except as provided in subs. (7) and (13), no person, committee or group subject to a registration requirement may make any contribution or disbursement from property or funds received prior to the date of registration under this section.

11.05(7) (7) Change in status of new registrant. Notwithstanding sub. (6), any individual or organization who or which has received property or funds which were not intended for political purposes in connection with an election for state or local office at the time of receipt may make contributions or disbursements from such property or funds in connection with an election for state or local office if the individual or organization complies with applicable provisions of sub. (1), (2) or (2g) as soon as such intent changes. For purposes of s. 11.06 (1), all property or funds which are in a registrant's possession on the date of registration under this section shall be treated as received on the date that such intent changes so that the property or funds are to be used for political purposes in connection with an election for state or local office.

11.05(8) (8) Certain intra-registrant transfers exempt. If an organization which is not organized exclusively for political purposes makes a contribution from its own property or funds to a committee or group, affiliated with the organization, which is organized exclusively for political purposes, and the contributing organization receives no contribution from a single source in excess of $20 in the aggregate during any calendar year, and it makes no contributions or disbursements and incurs no obligations other than to make the transactions specified in this subsection, then no registration requirement applies to the contributing organization.

11.05(9) (9) Conduits.

11.05(9)(a)(a) For purposes of this chapter, every individual who and every committee or group which deposits a contribution in an account at a financial institution as defined in s. 705.01 (3) is considered to receive and accept the contribution.

11.05(9)(b) (b) An individual who or a committee or group which receives a contribution of money and transfers the contribution to another individual, committee or group while acting as a conduit is not subject to registration under this section unless the individual, committee or group transfers the contribution to a candidate or a personal campaign, legislative campaign, political party or support committee.

11.05(10) (10) Certain activity by spouses exempt. For purposes of compliance with the registration requirements of this section a husband and wife acting jointly for political purposes shall be considered an "individual" rather than a "committee".

11.05(11) (11) Exemption for indirect political activity. If any individual makes only those disbursements and incurs only those obligations which are exempted from reporting under s. 11.06 (2), or if any committee or group makes no contributions, and makes only those disbursements and incurs only those obligations which are exempted from reporting under s. 11.06 (2), then no registration requirement under this section applies to that individual, committee or group.

11.05(12) (12) Time of registration; acceptance of unlawful contributions.

11.05(12)(a)(a) Except as authorized under sub. (13), a candidate shall comply with sub. (2g) no later than the time that he or she becomes a candidate as defined in s. 11.01. Except as authorized in sub. (13), no candidate or agent of a candidate may accept any contribution or contributions at any time when the candidate is not registered under this section.

11.05(12)(b) (b) Except as authorized under sub. (13), a committee, group or individual that becomes subject to a registration requirement under sub. (1) or (2), other than a candidate or agent of a candidate, shall comply with sub. (1) or (2) no later than the 5th business day commencing after receipt of the first contribution by the committee, group or individual exceeding the amount specified under sub. (1) or (2) or s. 11.23 (1), and before making any disbursement exceeding that amount. No committee or individual supporting or opposing the election or nomination of a candidate at an election, other than a candidate or agent of a candidate, may accept any contribution or contributions exceeding $25, and no group or individual subject to registration under s. 11.23 may accept any contribution or contributions exceeding $750, in the aggregate during a calendar year at any time when the committee, group or individual is not registered under this section except within the initial 5-day period authorized by this paragraph.

11.05(13) (13) Bank account and postal box; exemption. An individual, committee or group does not violate this section by accepting a contribution and making a disbursement in the amount required to rent a postal box, or in the minimum amount required by a bank or trust company to open a checking account, prior to the time of registration, if the disbursement is properly reported on the first report submitted under s. 11.20 after the date that the individual, committee or group is registered, whenever a reporting requirement applies to the registrant.

11.05 History History: 1973 c. 334; 1975 c. 93, 199, 200; 1977 c. 427; 1979 c. 328; 1979 c. 355 s. 241; 1981 c. 314 s. 146; 1983 a. 484; 1985 a. 303 ss. 7 to 15r, 86; 1987 a. 370, 391, 403; 1989 a. 192; 2001 a. 109; 2003 a. 321; 2005 a. 177; 2009 a. 313.



11.055 Filing fees.

11.055  Filing fees.

11.055(1)(1) Except as provided in sub. (3), each individual who, or committee, group or corporation that, is required to register with the board under s. 11.05 or 11.38 (1) shall annually pay a filing fee of $100 to the board.

11.055(2) (2) Except as provided in s. 11.19 (1), an individual who, or committee, group or corporation that, is subject to sub. (1) shall pay the fee specified in sub. (1) together with the continuing report filed under s. 11.20 (4) in January of each year. If an individual, committee, group or corporation registers under s. 11.05 or changes status so that sub. (1) becomes applicable to the individual, committee, group or corporation during a calendar year, the individual, committee, group or corporation shall pay the fee for that year with the filing of the individual's, committee's, group's or corporation's registration statement under s. 11.05 or at any time before the change in status becomes effective.

11.055(3) (3) Subsection (1) does not apply to a candidate or personal campaign committee. Subsection (1) does not apply to any registrant under s. 11.05 for any year during which the registrant does not make disbursements exceeding a total of $2,500.

11.055 History History: 1997 a. 27.



11.06 Financial report information; application; funding procedure.

11.06  Financial report information; application; funding procedure.

11.06(1)(1)  Contents of report. Except as provided in subs. (2), (3) and (3m) and ss. 11.05 (2r) and 11.19 (2), each registrant under s. 11.05 shall make full reports, upon a form prescribed by the board and signed by the appropriate individual under sub. (5), of all contributions received, contributions or disbursements made, and obligations incurred. Each report shall contain the following information, covering the period since the last date covered on the previous report, unless otherwise provided:

11.06(1)(a) (a) An itemized statement giving the date, full name and street address of each contributor who has made a contribution in excess of $20, or whose contribution if $20 or less aggregates more than $20 for the calendar year, together with the amount of the contribution and the cumulative total contributions made by that contributor for the calendar year.

11.06(1)(b) (b) The occupation and name and address of the principal place of employment, if any, of each individual contributor whose cumulative contributions for the calendar year are in excess of $100.

11.06(1)(c) (c) The name and address of each registrant from which a transfer of funds was received or to which a transfer of funds was made, together with the date and amount of such transfer, and the cumulative total for the calendar year.

11.06(1)(d) (d) An itemized statement of other income in excess of $20, including interest, returns on investments, rebates and refunds received.

11.06(1)(e) (e) An itemized statement of contributions over $20 from a single source donated to a charitable organization or to the common school fund, with the full name and mailing address of the donee.

11.06(1)(f) (f) An itemized statement of each loan of money made to the registrant for a political purpose in an aggregate amount or value in excess of $20, together with the full name and mailing address of the lender; a statement of whether the lender is a commercial lending institution; the date and amount of the loan; the full name and mailing address of each guarantor, if any; the original amount guaranteed by each guarantor; and the balance of the amount guaranteed by each guarantor at the end of the reporting period.

11.06(1)(g) (g) An itemized statement of every disbursement exceeding $20 in amount or value, together with the name and address of the person to whom the disbursement was made, and the date and specific purpose for which the disbursement was made.

11.06(1)(h) (h) An itemized statement of every obligation exceeding $20 in amount or value, together with the name of the person or business with whom the obligation was incurred, and the date and the specific purpose for which each such obligation was incurred.

11.06(1)(i) (i) A statement of totals during the reporting period of contributions received and disbursements made, including transfers made to and received from other registrants, other income, loans, and contributions donated as provided in par. (e).

11.06(1)(j) (j) In the case of a committee or individual filing an oath under sub. (7), a separate schedule showing for each disbursement which is made independently of a candidate, other than a contribution made to that candidate, the name of the candidate or candidates on whose behalf or in opposition to whom the disbursement is made, indicating whether the purpose is support or opposition.

11.06(1)(jm) (jm) A copy of any separate schedule prepared or received pursuant to an escrow agreement under s. 11.16 (5). A candidate or personal campaign committee receiving contributions under such an agreement and attaching a separate schedule under this paragraph may indicate the percentage of the total contributions received[,] {and} disbursements made without itemization, except that amounts received from any contributor pursuant to the agreement who makes any separate contribution to the candidate or personal campaign committee during the calendar year of receipt as indicated in the schedule shall be aggregated and itemized if required under par. (a) or (b).

11.06(1)(k) (k) A statement of the balance of obligations incurred as of the end of the reporting period.

11.06(1)(L) (L) A statement of cumulative totals for the calendar year of contributions made, contributions received, and disbursements made, including transfers of funds made to or received from other registrants.

11.06(1)(m) (m) A statement of the cash balance on hand at the beginning and end of the reporting period.

11.06(1m) (1m) Surplus campaign materials. Notwithstanding sub. (1) (a) and (g), a registrant need not provide an itemized statement of a contribution or disbursement of surplus materials acquired in connection with a previous campaign of the registrant for or against the same candidate, candidates, party or referendum in connection with which the materials are utilized, if the materials were previously reported as a contribution or disbursement by that registrant.

11.06(2) (2) Disclosure of certain indirect disbursements. Notwithstanding sub. (1), if a disbursement is made or obligation incurred by an individual other than a candidate or by a committee or group which is not primarily organized for political purposes, and the disbursement does not constitute a contribution to any candidate or other individual, committee or group, the disbursement or obligation is required to be reported only if the purpose is to expressly advocate the election or defeat of a clearly identified candidate or the adoption or rejection of a referendum. The exemption provided by this subsection shall in no case be construed to apply to a political party, legislative campaign, personal campaign or support committee.

11.06(3) (3) Nonresident reporting.

11.06(3)(a)(a) In this subsection, "nonresident registrant" means a registrant who or which does not maintain an office or street address within this state.

11.06(3)(b) (b) Notwithstanding sub. (1), a nonresident registrant shall report on a form prescribed by the board the applicable information under sub. (1) concerning:

11.06(3)(b)1. 1. Contributions, including transfers and loans, and other income received from sources in this state.

11.06(3)(b)2. 2. Disbursements made and obligations incurred with respect to an election for state or local office in this state.

11.06(3)(c) (c) If a nonresident registrant is registered for campaign finance reporting purposes with the federal elections commission or with the filing officer or agency of another state, the registrant shall indicate on the report the name and address of each filing officer or agency with which a copy of its campaign finance reports is filed.

11.06(3m) (3m) Federal candidate committee reporting.

11.06(3m)(a)(a) In this subsection, "federal candidate committee" means an authorized committee of a candidate for the U.S. senate or house of representatives from this state designated by the candidate under 2 USC 432 (e).

11.06(3m)(b) (b) As provided in s. 11.05 (1) and (2g), a federal candidate committee shall file a registration statement with the appropriate filing officer if required by s. 11.05 (1) or (2g).

11.06(3m)(c) (c) Notwithstanding sub. (1), a federal candidate committee need not file any reports with the appropriate filing officer under s. 11.20 for any period covered in a report filed with the federal election commission if the board receives a copy of that report.

11.06(3r) (3r) State-federal political party reporting.

11.06(3r)(a)(a) In this subsection, "federal account committee" means a committee of a state political party organization which makes contributions to candidates for national office and is registered with the federal election commission.

11.06(3r)(b) (b) As provided in s. 11.05 (1), a federal account committee shall file a registration statement with the appropriate filing officer if required by s. 11.05 (1).

11.06(3r)(c) (c) Notwithstanding sub. (1), a federal account committee which makes contributions to a state political party committee need not file reports with the appropriate filing officer under s. 11.20 for any period covered in a report filed with the federal election commission if the board receives a copy of that report and the federal account committee makes no contributions to any other committee which or individual who is required to register under s. 11.05 (1), (2) or (2g).

11.06(3w) (3w) National political party reporting.

11.06(3w)(a)(a) In this subsection, "national political party committee" means a national committee as defined in 2 USC 431 (14).

11.06(3w)(b) (b) As provided in s. 11.05 (1), a national political party committee shall file a registration statement with the appropriate filing officer if required by s. 11.05 (1).

11.06(3w)(c) (c) Notwithstanding sub. (1), a national political party committee need not file reports with the appropriate filing officer under s. 11.20 for any period covered in a report filed with the federal election commission.

11.06(4) (4) When transactions reportable.

11.06(4)(a)(a) A contribution is received by a candidate for purposes of this chapter when it is under the control of the candidate or campaign treasurer, or such person accepts the benefit thereof. A contribution is received by an individual, group or committee, other than a personal campaign committee, when it is under the control of the individual or the committee or group treasurer, or such person accepts the benefit thereof.

11.06(4)(b) (b) Unless it is returned or donated within 15 days of receipt, a contribution must be reported as received and accepted on the date received. This subsection applies notwithstanding the fact that the contribution is not deposited in the campaign depository account by the closing date for the reporting period as provided in s. 11.20 (8).

11.06(4)(c) (c) All contributions received by any person acting as an agent of a candidate or treasurer shall be reported by such person to the candidate or treasurer within 15 days of receipt. In the case of a contribution of money, the agent shall transmit the contribution to the candidate or treasurer within 15 days of receipt.

11.06(4)(d) (d) A contribution, disbursement or obligation made or incurred to or for the benefit of a candidate is reportable by the candidate or the candidate's personal campaign committee if it is made or incurred with the authorization, direction or control of or otherwise by prearrangement with the candidate or the candidate's agent.

11.06(4)(e) (e) Notwithstanding pars. (a) to (e), receipt of contributions by registrants under s. 11.05 (7) shall be treated as received in accordance with that subsection.

11.06(5) (5) Report must be complete. A registered individual or treasurer of a group or committee shall make a good faith effort to obtain all required information. The first report shall commence no later than the date that the first contribution is received and accepted or the first disbursement is made. Each report shall be filed with the appropriate filing officer on the dates designated in s. 11.20. The individual or the treasurer of the group or committee shall certify to the correctness of each report. In the case of a candidate, the candidate or treasurer shall certify to the correctness of each report. If a treasurer is unavailable, any person designated as a custodian under s. 11.05 (3) (e) may certify to the correctness of a report.

11.06(6) (6) Purpose of disbursements. An individual, group or committee which is registered under s. 11.05 may make disbursements for any lawful political purpose.

11.06(7) (7) Oath for independent disbursements.

11.06(7)(a)(a) Every committee, other than a personal campaign committee, which and every individual, other than a candidate who desires to make disbursements during any calendar year, which are to be used to advocate the election or defeat of any clearly identified candidate or candidates in any election shall before making any disbursement, except within the amount authorized under s. 11.05 (1) or (2), file with the registration statement under s. 11.05 a statement under oath affirming that the committee or individual does not act in cooperation or consultation with any candidate or agent or authorized committee of a candidate who is supported, that the committee or individual does not act in concert with, or at the request or suggestion of, any candidate or any agent or authorized committee of a candidate who is supported, that the committee or individual does not act in cooperation or consultation with any candidate or agent or authorized committee of a candidate who benefits from a disbursement made in opposition to a candidate, and that the committee or individual does not act in concert with, or at the request or suggestion of, any candidate or agent or authorized committee of a candidate who benefits from a disbursement made in opposition to a candidate. A committee which or individual who acts independently of one or more candidates or agents or authorized committees of candidates and also in cooperation or upon consultation with, in concert with, or at the request or suggestion of one or more candidates or agents or authorized committees of candidates shall indicate in the oath the names of the candidate or candidates to which it applies.

11.06(7)(b) (b) A committee or individual required to file an oath under this subsection shall file the oath at the time of registration under s. 11.05 or the time the committee or individual becomes subject to this subsection, whichever is later. The committee or individual shall file an amendment to the oath whenever there is a change in the candidate or candidates to whom it applies. A committee or individual shall refile the oath for each calendar year in which the committee or individual proposes to make disbursements specified in this subsection, no later than January 31 of that calendar year.

11.06(7)(c) (c) Any individual who or committee which falsely makes an oath under par. (a), or any individual, committee or agent of an individual or committee who or which carries on any activities with intent to violate an oath under par. (a) is guilty of a violation of this chapter.

11.06(7m) (7m) Independent disbursements; change in status.

11.06(7m)(a)(a) If a committee which was registered under s. 11.05 as a political party committee or legislative campaign committee supporting candidates of a political party files an oath under sub. (7) affirming that it does not act in cooperation or consultation with any candidate who is nominated to appear on the party ballot of the party at a general or special election, that the committee does not act in concert with, or at the request or suggestion of, such a candidate, that the committee does not act in cooperation or consultation with such a candidate or agent or authorized committee of such a candidate who benefits from a disbursement made in opposition to another candidate, and that the committee does not act in concert with, or at the request or suggestion of, such a candidate or agent or authorized committee of such a candidate who benefits from a disbursement made in opposition to another candidate, the committee filing the oath may not make any contributions in support of any candidate of the party at the general or special election or in opposition to any such candidate's opponents exceeding the amounts specified in s. 11.26 (2), except as authorized in par. (c).

11.06(7m)(b) (b) If the committee has already made contributions in excess of the amounts specified in s. 11.26 (2) at the time it files an oath under sub. (7), each candidate to whom contributions are made shall promptly return a sufficient amount of contributions to bring the committee in compliance with this subsection and the committee may not make any additional contributions in violation of this subsection.

11.06(7m)(c) (c) A committee filing an oath under sub. (7) which desires to change its status to a political party committee or legislative campaign committee may do so as of December 31 of any even-numbered year. Section 11.26 does not apply to contributions received by such a committee prior to the date of the change. Such a committee may change its status at other times only by filing a termination statement under s. 11.19 (1) and reregistering as a newly organized committee under s. 11.05.

11.06(8) (8) Return of contributions. A registrant may return a contribution at any time, before or after acceptance. If a contribution is accepted contrary to law, the subsequent return does not constitute a defense to a violation.

11.06(9) (9) Short form. The board shall prescribe a simplified, short form for compliance with this section by a registrant who has not engaged in any financial transaction since the last date included on the registrant's preceding financial report.

11.06(10) (10) Referendum reporting separated. If a committee which operates as a political group has filed a single registration statement, any report of that committee which concerns activities being carried on as a political group under this chapter shall contain separate itemization of such activities, whenever itemization is required.

11.06(11) (11) Reporting of conduit contributions.

11.06(11)(a)(a) A conduit transferring a contribution of money shall, in writing, identify itself to the transferee as a conduit and report to the transferee of each contribution transferred by it the information about the original contributor required for reporting purposes under sub. (1) (a) and (b) at the time the contribution is transferred. The conduit shall include the information in its report under s. 11.12 (5) or 11.20 for the date on which the contribution is received and transferred.

11.06(11)(b) (b) Each filing officer shall place a copy of any report received under par. (a) in the file of the conduit and the file of the transferee.

11.06(11)(c) (c) A contribution of money received from a conduit, accompanied by the information required under par. (a), is considered to be a contribution from the original contributor.

11.06(12) (12) Valuation of opinion poll or voter survey results.

11.06(12)(a)(a) In this subsection:

11.06(12)(a)1. 1. "Election period" means the period between December 1 and the date of the spring election, the period between May 1 and the day of the general election in any even-numbered year or the period between the first day for circulation of nomination papers and the day of a special election for any state office.

11.06(12)(a)2. 2. "Initial recipient" means the individual who or committee which commissions a public opinion poll or voter survey.

11.06(12)(a)3. 3. "Results" means computer output or a written or verbal analysis of polling or survey data.

11.06(12)(a)4. 4. "Voter survey" includes the acquisition of information which identifies voter attitudes concerning candidates or issues.

11.06(12)(b) (b) If a candidate or committee receives a contribution consisting of the results of an opinion poll or voter survey during the first 15 days after the results are received by the initial recipient, or if a candidate or committee receives a contribution consisting of the results of an opinion poll or voter survey for which the initial recipient received the results during an election period, the contribution shall be valued for purposes of sub. (1) at the full share of the overall cost of the poll or survey which is allocable to each candidate, including a candidate for national office, receiving the results.

11.06(12)(c) (c) If the results are received 16 to 60 days following receipt by the initial recipient, and if the initial recipient did not receive the results during an election period, the contribution shall be valued at 50% of the amount allocated to an initial recipient of the same results.

11.06(12)(d) (d) If the results are received 61 to 180 days after receipt by the initial recipient, and if the initial recipient did not receive the results during an election period, the contribution shall be valued at 5% of the amount allocated to an initial recipient of the same results.

11.06(12)(e) (e) If the results are received more than 180 days after receipt by the initial recipient, and if the initial recipient did not receive the results during an election period, no amount need be allocated.

11.06(12)(f) (f) If the results of an opinion poll or voter survey are contributed to more than one recipient, the value of the poll or survey, as adjusted under pars. (c) to (e), shall be apportioned to each recipient receiving the results by one of the methods specified in this paragraph selected by the contributor. Each recipient shall report one of the following, in accordance with instructions received from the contributor:

11.06(12)(f)1. 1. That share of the overall cost of the poll or survey which is allocable to the recipient, based upon the cost allocation formula of the polling or survey firm from which the results are purchased. Under this method the size of the sample, the population of the area in which the recipient conducts political activities, the number of computer column codes, the extent of computer tabulations, and the extent of written analysis and verbal consultation, if applicable, may be used to determine the shares.

11.06(12)(f)2. 2. An amount computed by dividing the overall cost of the poll or survey equally among recipients receiving the results.

11.06(12)(f)3. 3. A proportion of the overall cost of the poll or survey equal to the proportion that the number of question results received by the recipient bears to the total number of question results received by all recipients.

11.06(12)(g) (g) If the contributor makes a subsequent contribution of the results of an opinion poll or voter survey after initial apportionment of the value under par. (f), the contributor shall report to the recipient a value for the contribution determined in good faith, considering the value to other recipients, as adjusted under pars. (c) to (e). In such case, the total value of the contributor's aggregate contributions may exceed the original cost of the poll or survey.

11.06(12)(h) (h) A contributor of opinion poll or voter survey results shall maintain records sufficient to support the valuation of the contribution and shall inform the recipient of the value of the contribution.

11.06 History History: 1973 c. 334; 1975 c. 93 ss. 47 to 53, 119 (2); 1975 c. 199; 1979 c. 263, 328; 1985 a. 303; 1987 a. 370; 1989 a. 192; 1995 a. 16 s. 2; 2001 a. 109; 2005 a. 176, 177; 2011 a. 32, 75.

11.06 Annotation The term "political purposes" is not restricted to acts of express advocacy, but encompasses many acts undertaken to influence an election, including making contributions to an election campaign. Contributions may be in-kind, as well as in cash, and campaign organizations are required to report the receipt of in-kind contributions. Wisconsin Coalition for Voter Participation, Inc. v. State Elections Board, 231 Wis. 2d 670, 605 N.W.2d 654 (Ct. App. 1999), 99-2574.

11.06 Annotation The board should not exercise the power of administrative review of minor party exemptions based on a reasonable probability of the minor parties' contributors being subjected to threats, harassment, or reprisals. 65 Atty. Gen. 145.

11.06 Annotation A minor political party that historically has been the object of harassment by government officials and private parties cannot be required to disclose the identities of contributors and recipients of campaign disbursements. Brown v. Socialist Workers '74 Campaign Comm. 459 U.S. 87 (1982).

11.06 Annotation The reporting requirements of sub. (1) may not constitutionally be applied to Socialist Workers' Party contributors. Wisconsin Socialist Workers. 1976 Campaign Committee v. McCann, 433 F. Supp. 540.



11.07 Designation of agent by nonresident individuals, committees and groups.

11.07  Designation of agent by nonresident individuals, committees and groups.

11.07(1) (1) Every nonresident committee making contributions and every nonresident individual or committee making disbursements to support or oppose the election or nomination of a candidate at an election exceeding $25 cumulatively in a calendar year within this state, and every nonresident group making contributions and every nonresident group or individual making disbursements to support or oppose a particular vote at a referendum exceeding $750 cumulatively in a calendar year within this state, shall file name, mailing and street address and the name and the mailing and street address of a designated agent within the state with the office of the secretary of state. An agent may be any adult individual who is a resident of this state. After any change in the name or address of such agent the new address or name of the successor agent shall be filed within 30 days. Service of process in any proceeding under this chapter or ch. 12, or service of any other notice or demand may be made upon such agent.

11.07(2) (2) During any period within which any individual or organization under sub. (1) fails to appoint or maintain in this state a registered agent, or whenever any such registered agent cannot with reasonable diligence be found at the street address listed on the registration, the secretary of state shall be an agent and representative of such individual or organization upon whom any process, notice or demand may be served. Service on the secretary of state of any such process, notice or demand against any such individual or organization shall be made by delivering to and leaving with the secretary of state, or with any clerk having charge of the secretary's office, duplicate copies of such process, notice or demand. If any process, notice or demand is served on the secretary of state, he or she shall immediately cause one of such copies to be forwarded by registered mail, addressed to such individual, committee or group at its mailing address as the same appears in the records of the secretary of state. The time within which the defendant may demur or answer does not start to run until 10 days after the date of such mailing.

11.07(3) (3) The secretary of state shall keep a record of all processes, notices, and demands served upon the secretary of state under this section that shows the date and hour of service and the date of mailing. The certificate of the secretary of state that a summons and complaint, notice of object of action, or any notice or demand required or permitted by law was served upon the secretary of state and that the same was mailed by the secretary of state as required by law, shall be evidence of service upon the secretary of state. If the address of the individual, committee, or group is not known or readily ascertainable, mailing is dispensed with, and a copy of the process shall be published as a class 1 notice, under ch. 985, in the county in which the last-known registered agent was located or, if unknown, in Dane County.

11.07(4) (4) Nothing in this section limits or affects the right to serve any process, notice or demand required or permitted by law to be served upon a nonresident individual or organization in any other manner permitted by law.

11.07(5) (5) Any campaign treasurer or individual who knowingly receives a contribution made by an unregistered nonresident in violation of this section may not use or expend such contribution but shall immediately return it to the source or at the option of the campaign treasurer or individual, donate the contribution to a charitable organization or to the common school fund.

11.07(6) (6) For purposes of this section, a nonresident individual or organization is one who or which does not maintain an office or street address within the state.

11.07 History History: 1973 c. 334; 1975 c. 93, 199; 1991 a. 316; 2001 a. 103, 109; 2005 a. 177; 2009 a. 313.



11.08 Reports by party committees.

11.08  Reports by party committees. Every committee of a political party which is required to file statements and reports under this chapter shall file all statements and reports with the board. A state committee of a political party may be designated by a congressional, legislative, county or local party committee as its reporting agent for purposes of this chapter, but such designation does not permit combination of reports. If any committee is so designated, the treasurer of the state committee shall so inform the board.

11.08 History History: 1973 c. 334; 1975 c. 93; 1979 c. 328.



11.09 Duplicate reports required in certain cases.

11.09  Duplicate reports required in certain cases.

11.09(3)(3) Each registrant whose filing officer is the board, who or which makes disbursements in connection with elections for offices which serve or referenda which affect only one county or portion thereof, except a candidate, personal campaign committee, political party committee or other committee making disbursements in support of or in opposition to a candidate for state senator, representative to the assembly, court of appeals judge or circuit judge, shall file a duplicate original of each financial report filed with the board with the county clerk or board of election commissioners of the county in which the elections in which the registrant participates are held. Such reports shall be filed no later than the dates specified under s. 11.20 (2) and (4) for the filing of each report with the board.

11.09(4) (4) In every case where a duplicate report is filed by the board or by any person under sub. (3), the board shall transmit a certified duplicate copy of the registration statement to each county clerk or board of election commissioners with whom a duplicate report is filed.

11.09 History History: 1973 c. 334; 1975 c. 93, 199; 1979 c. 32, 328; 1983 a. 27; 1985 a. 303; 2001 a. 109; 2005 a. 177.



11.10 Campaign treasurers and campaign depositories.

11.10  Campaign treasurers and campaign depositories.

11.10(1)(1) Each candidate in an election shall appoint one campaign treasurer. Except as provided in s. 11.14 (3), each candidate shall designate one campaign depository account within 5 business days after the candidate receives his or her first contribution and before the candidate makes or authorizes any disbursement in behalf of his or her candidacy. If a candidate adopts a preexisting support committee as his or her personal campaign committee, the candidate shall make such designation within 5 business days of adoption. The person designated as campaign treasurer shall be the treasurer of the candidate's personal campaign committee, if any. The candidate may appoint himself or herself or any other elector as campaign treasurer. A registration statement under s. 11.05 (2g) or (2r) must be filed jointly by every candidate and his or her campaign treasurer. The candidate does not qualify for ballot placement until this requirement is met. Except as authorized under s. 11.06 (5), the campaign treasurer or candidate shall certify as to the correctness of each report required to be filed, and the candidate bears the responsibility for the accuracy of each report for purposes of civil liability under this chapter, whether or not the candidate certifies it personally.

11.10(2) (2) A candidate may remove a campaign treasurer at any time. In case of the death, resignation or removal of a campaign treasurer, the candidate shall designate a successor and shall file the successor's name and address with the appropriate filing officer as provided in s. 11.05 (5). Until the successor's name and address is filed, the candidate shall be deemed his or her own campaign treasurer.

11.10(3) (3) Every committee shall appoint a treasurer. Every individual under s. 11.06 (7) shall be deemed his or her own treasurer. No disbursement may be made or obligation incurred by or on behalf of a committee without the authorization of the treasurer or designated agents. No contribution may be accepted and no disbursement may be made or obligation incurred by any committee at a time when there is a vacancy in the office of treasurer.

11.10(4) (4) No candidate may establish more than one personal campaign committee. Such committee may have subcommittees provided that all subcommittees have the same treasurer, who shall be the candidate's campaign treasurer. The treasurer shall deposit all funds received in the campaign depository account. Any committee which is organized or acts with the cooperation of or upon consultation with a candidate or agent or authorized committee of a candidate, or which acts in concert with or at the request or suggestion of a candidate or agent or authorized committee of a candidate is deemed a subcommittee of the candidate's personal campaign committee.

11.10(5) (5) Candidates for governor and lieutenant governor of the same political party may receive contributions and make disbursements for both candidates from either depository.

11.10 History History: 1973 c. 334; 1975 c. 93, 199, 200; 1979 c. 328; 1985 a. 303 ss. 22, 86; 2001 a. 109; 2005 a. 177.



11.12 Campaign contributions and disbursements; reports.

11.12  Campaign contributions and disbursements; reports.

11.12(1)(1)

11.12(1)(a) (a) No contribution may be made or received and no disbursement may be made or obligation incurred by a person or committee, except within the amount authorized under s. 11.05 (1) and (2), in support of or in opposition to any specific candidate or candidates in an election, other than through the campaign treasurer of the candidate or the candidate's opponent, or by or through an individual or committee registered under s. 11.05 and filing a statement under s. 11.06 (7).

11.12(1)(b) (b) The requirement of par. (a) may not be construed to apply to a contribution which is made to a continuing political party or ongoing committee, other than a personal campaign committee, provided that the contribution is not made in contravention of s. 11.16 (4) or 11.24.

11.12(1)(c) (c) Where a disbursement is made in support of more than one candidate, the disbursement shall be apportioned reasonably among the candidates.

11.12(1)(d) (d) Paragraph (a) does not apply to disbursements and obligations which are exempted from reporting under s. 11.06 (2).

11.12(2) (2) Any anonymous contribution exceeding $10 received by a campaign or committee treasurer or by an individual under s. 11.06 (7) may not be used or expended. The contribution shall be donated to the common school fund or to any charitable organization at the option of the treasurer.

11.12(3) (3) All contributions, disbursements and incurred obligations exceeding $10 shall be recorded by the campaign or committee treasurer or the individual under s. 11.06 (7). He or she shall maintain such records in an organized and legible manner, for not less than 3 years after the date of an election in which the registrant participates. If a report is submitted under s. 11.19 (1), the records may be transferred to a continuing committee or to the appropriate filing officer for retention. Records shall include the information required under s. 11.06 (1).

11.12(4) (4) Each registrant shall report contributions, disbursements and incurred obligations in accordance with s. 11.20. Except as permitted under s. 11.06 (2), (3) and (3m), each report shall contain the information which is required under s. 11.06 (1).

11.12(5) (5) If any contribution or contributions of $500 or more cumulatively are received by a candidate for state office or by a committee or individual from a single contributor later than 15 days prior to a primary or election such that it is not included in the preprimary or preelection report submitted under s. 11.20 (3), the treasurer of the committee or the individual receiving the contribution shall within 24 hours of receipt inform the appropriate filing officer of the information required under s. 11.06 (1) in such manner as the board may prescribe. The information shall also be included in the treasurer's or individual's next regular report. For purposes of the reporting requirement under this subsection, only contributions received during the period beginning with the day after the last date covered on the preprimary or preelection report, and ending with the day before the primary or election need be reported.

11.12(6) (6) If any disbursement of more than $20 cumulatively is made to advocate the election or defeat of a clearly identified candidate by an individual or committee later than 15 days prior to a primary or election in which the candidate's name appears on the ballot without cooperation or consultation with a candidate or agent or authorized committee of a candidate who is supported or opposed, and not in concert with or at the request or suggestion of such a candidate, agent or committee, the individual or treasurer of the committee shall, within 24 hours of making the disbursement, inform the appropriate filing officer of the information required under s. 11.06 (1) in such manner as the board may prescribe. The information shall also be included in the next regular report of the individual or committee under s. 11.20. For purposes of this subsection, disbursements cumulate beginning with the day after the last date covered on the preprimary or preelection report and ending with the day before the primary or election. Upon receipt of a report under this subsection, the filing officer shall, within 24 hours of receipt, mail a copy of the report to all candidates for any office in support of or opposition to one of whom a disbursement identified in the report is made.

11.12 History History: 1973 c. 334; 1975 c. 93 ss. 59, 60, 119 (2); 1975 c. 199; 1979 c. 328 ss. 53, 69 to 71, 146; 1985 a. 303; 1987 a. 370; 2001 a. 109; 2005 a. 176, 177; 2009 a. 89; 2011 a. 32.



11.14 Deposit of contributions.

11.14  Deposit of contributions.

11.14(1) (1) Except as authorized in sub. (3) and as required by s. 11.16 (5), all funds received by a campaign or committee treasurer, group treasurer, candidate or other individual shall be deposited in a single separate campaign depository account designated in accordance with s. 11.16 (3). Except as authorized in sub. (3), the depository account shall be established by every candidate no later than the time prescribed in s. 11.10 (1), and by every other individual or treasurer no later than the 5th business day after becoming subject to a registration requirement under s. 11.05 and before making any disbursement. The depository account may be established with any financial institution as defined in s. 705.01 (3) which is authorized to transact business in this state. The individual or treasurer shall deposit all funds received in the campaign depository account no later than the 5th business day commencing after receipt. This subsection does not apply to a contributor committee or group which is exempt from registration under s. 11.05 (8).

11.14(2) (2) After deposit in the campaign depository account, funds may be transferred by the individual or treasurer to any other account which is identified under s. 11.05 (3) (L). Funds deposited in other accounts may not be directly disbursed but shall be returned to the depository account for purposes of disbursement. Disbursements shall be made only in accordance with s. 11.16 (3).

11.14(3) (3) Notwithstanding sub. (1), any candidate who serves as his or her own campaign treasurer and who is authorized to make and makes an indication on his or her registration statement under s. 11.05 (2r) that he or she will not accept contributions, make disbursements or incur obligations in an aggregate amount exceeding $1,000 in a calendar year, and will not accept any contribution or contributions from a single source, other than contributions made by the candidate to his or her own campaign, exceeding $100 in a calendar year, may designate a single personal account as his or her campaign depository account, and may intermingle personal and other funds with campaign funds. If a separate depository account is later established by the candidate, the candidate shall transfer all campaign funds in the personal account to the new depository account. Disbursements made from such personal account need not be identified in accordance with s. 11.16 (3).

11.14 History History: 1973 c. 334; 1975 c. 93; 1979 c. 328; 1985 a. 303; 2001 a. 109; 2005 a. 177.



11.16 Campaign contributions and disbursements; restrictions.

11.16  Campaign contributions and disbursements; restrictions.

11.16(1)(1)  Authorization; liability.

11.16(1)(a)(a) No disbursement may be made or obligation incurred by a candidate, or by any other person or committee to advocate the election or defeat of a clearly identified candidate, other than an individual who, or a committee which, has registered under s. 11.05 and filed an oath under s. 11.06 (7), except by the campaign treasurer of the candidate or other agent designated by the candidate and acting under his or her authority.

11.16(1)(b) (b) The treasurer of each committee and each individual who proposes to make a disbursement to advocate the election or defeat of a clearly identified candidate shall notify the treasurer or other agent designated under par. (a) of the candidate who is supported or whose opponent is opposed and obtain the authorization of the treasurer prior to making the disbursement. This paragraph does not apply to an individual or committee filing an oath under s. 11.06 (7) with respect to the candidate who is supported or opposed.

11.16(1)(c) (c) In the event that an obligation is incurred or disbursement made by the campaign treasurer or other authorized agent of the candidate, the action is imputable to the candidate for purposes of civil liability under this chapter.

11.16(1)(d) (d) This subsection does not apply to disbursements and obligations which are exempted from reporting under s. 11.06 (2).

11.16(2) (2) Limitation on cash contributions. Every contribution of money exceeding $50 shall be made by negotiable instrument or evidenced by an itemized credit card receipt bearing on the face the name of the remitter. No treasurer may accept a contribution made in violation of this subsection. The treasurer shall promptly return the contribution, or donate it to the common school fund or to a charitable organization in the event that the donor cannot be identified.

11.16(3) (3) Form of disbursements. Every disbursement which is made by a registered individual or treasurer from the campaign depository account shall be made by negotiable instrument. Such instrument shall bear on the face the full name of the candidate, committee, individual or group as it appears on the registration statement filed under s. 11.05 and where necessary, such additional words as are sufficient to clearly indicate the political nature of the registrant or account of the registrant. The name of a political party shall include the word "party". The instrument of each committee registered with the board and designated under s. 11.05 (3) (c) as a special interest committee shall bear the identification number assigned under s. 11.21 (12) on the face of the instrument.

11.16(4) (4) Earmarking.

11.16(4)(a)(a) The treasurer of a personal campaign committee may agree with a prospective contributor that a contribution is received to be utilized for a specific purpose not prohibited by law. Such purpose may not include a disbursement in support of or in opposition to another candidate or the transfer to an individual or committee acting in support of or in opposition to another candidate, except as authorized in an escrow agreement under s. 11.16 (5).

11.16(4)(b) (b) When a contribution is made to a political party or to an individual or committee other than a candidate or the candidate's personal campaign committee, the purpose may not be specified, except that if a contribution is received pursuant to an escrow agreement for transfer to a candidate in accordance with sub. (5), the contributor may specify the recipient of the contribution and if a contribution is received by a support committee established for adoption by a candidate in accordance with ss. 11.10 (1) and 11.18, the contributor may specify that the contribution shall be utilized for support of the candidate being supported by the committee.

11.16(4)(c) (c) Except for transfers of membership-related moneys between committees of the same political party and transfers made pursuant to escrow agreements authorized under sub. (5), no committee may act as a conduit for the earmarked contributions of others. Transfers of membership-related moneys between political party committees shall be treated in the same manner as other transfers.

11.16(5) (5) Escrow agreements. Any personal campaign committee, political party committee or legislative campaign committee may, pursuant to a written escrow agreement with more than one candidate, solicit contributions for and conduct a joint fund raising effort or program on behalf of more than one named candidate. The agreement shall specify the percentage of the proceeds to be distributed to each candidate by the committee conducting the effort or program. The committee shall include this information in all solicitations for the effort or program. All contributions received and disbursements made by the committee in connection with the effort or program shall be received and disbursed through a separate depository account under s. 11.14 (1) that is identified in the agreement. For purposes of s. 11.06 (1), the committee conducting the effort or program shall prepare a schedule in the form prescribed by the board supplying all required information under s. 11.06 (1) for the effort or program, and shall transmit a copy of the schedule to each candidate who receives any of the proceeds within the period prescribed in s. 11.06 (4) (c).

11.16 History History: 1973 c. 334; 1975 c. 93, 199; 1979 c. 328; 1985 a. 303; 2001 a. 109; 2005 a. 177; 2009 a. 89; 2011 a. 32.



11.17 Treatment of loan guarantees.

11.17  Treatment of loan guarantees.

11.17(1) (1) If any person guarantees a loan to a registrant made for a political purpose, the person makes a contribution to the registrant and the registrant incurs an obligation to the guarantor. If more than one person guarantees the same loan, the guarantors make contributions to the registrant and the registrant incurs obligations to the guarantors in equal shares, in the proportion that the number of guarantors bears to the total amount guaranteed, unless a different share is specified in the loan instrument.

11.17(2) (2) If a registrant reduces the unpaid balance of a loan to the registrant made for a political purpose by making a repayment to the lender or reimburses a guarantor from whom the lender has collected upon a guarantee, the amount of the guarantor's contribution and the amount of the obligation incurred by the registrant are reduced by the amount of the repayment or reimbursement. If more than one guarantor guarantees the same loan, the amounts of the guarantors' contributions and the amounts of the obligations incurred by the registrant are reduced in equal shares, in the proportion that the number of guarantors bears to the amount repaid or reimbursed, unless a different share is specified in the loan instrument.

11.17(3) (3) If a registrant defaults on a loan that is guaranteed, and the lender collects the amount guaranteed from the guarantor, the guarantor makes a contribution to the registrant and the registrant incurs an obligation to the guarantor in an amount equal to the amount collected by the lender from the guarantor. If more than one guarantor guarantees the same loan, the guarantors make contributions to the registrant and the registrant incurs obligations to the guarantors in equal shares, in the proportion that the number of guarantors bears to the total amount of the unpaid balance, unless a different share is specified in the loan instrument. If a registrant reports a contribution or incurred obligation in the form of a guarantee under s. 11.06 (1) at the time the guarantee is made, the registrant need not report the same contribution or incurred obligation at the time of a default and collection upon a guarantee.

11.17(4) (4) If a candidate secures a loan for both a political and a nonpolitical purpose, this chapter applies only to the portion of the loan made for a political purpose.

11.17 History History: 1979 c. 328; 1987 a. 370.



11.18 Support committee.

11.18  Support committee.

11.18(1)(1) A committee may be organized to support the prospective candidacy of an individual. No such committee authorized under s. 11.05 (3) (p) may be organized during a period in which the individual on whose behalf the committee is organized is registered as a candidate or has a personal campaign committee registered on his or her behalf.

11.18(2) (2) A committee organized under sub. (1) shall register under s. 11.05 as a support committee.

11.18(3) (3) A support committee authorized under s. 11.05 (3) (p) may not act on behalf of more than one individual but may make a contribution to another committee. No more than one support committee authorized under s. 11.05 (3) (p) may be organized on behalf of the same individual. Any subcommittee of a support committee authorized under s. 11.05 (3) (p) shall be authorized by the individual on whose behalf the subcommittee acts. Any committee which is organized or acts with the cooperation of or upon consultation with a support committee or the individual on whose behalf a support committee is organized or which acts in concert with or at the request or suggestion of a support committee or the individual on whose behalf a support committee is organized is deemed a subcommittee of the support committee.

11.18(4) (4) Notwithstanding s. 11.12 (1), a support committee may make direct disbursements from its campaign depository account to pay for the expenses incurred for a political purpose to support the prospective candidacy of an individual on whose behalf it is organized during a period in which the committee is permitted to operate under sub. (1).

11.18(5) (5) Except as provided in s. 11.25 (2) (b), no support committee authorized under s. 11.05 (3) (p) may utilize a contribution for a purpose not authorized under sub. (1).

11.18(6) (6) If an individual on whose behalf a support committee is authorized to operate under s. 11.05 (3) (p) becomes a candidate, the committee shall be adopted by the candidate as his or her personal campaign committee. A support committee which files a statement under s. 11.06 (7) may not be adopted by a candidate as a personal campaign committee.

11.18 History History: 1985 a. 303.



11.19 Dissolution of registrants; termination reports.

11.19  Dissolution of registrants; termination reports.

11.19(1)(1) Whenever any registrant disbands or determines that obligations will no longer be incurred, and contributions will no longer be received nor disbursements made during a calendar year, and the registrant has no outstanding incurred obligations, the registrant shall file a termination report with the appropriate filing officer. Such report shall indicate a cash balance on hand of zero at the end of the reporting period and shall indicate the disposition of residual funds. Residual funds may be used for any political purpose not prohibited by law, returned to the donors in an amount not exceeding the original contribution, or donated to a charitable organization or the common school fund. The report shall be filed and certified as were previous reports, and shall contain the information required by s. 11.06 (1). A registrant to which s. 11.055 (1) applies shall pay the fee imposed under that subsection with a termination report filed under this subsection. If a termination report or suspension report under sub. (2) is not filed, the registrant shall continue to file periodic reports with the appropriate filing officer, no later than the dates specified in s. 11.20. This subsection does not apply to any registrant making an indication under s. 11.05 (2r).

11.19(2) (2) Notwithstanding sub. (1), any registrant who or which determines that obligations will no longer be incurred, contributions will no longer be made or received or disbursements made during a calendar year in an aggregate amount of more than $1,000 may file a suspension report with the appropriate filing officer. The report shall be filed and certified as were previous reports and shall contain the information required under s. 11.06 (1). Upon receipt of a properly executed report, the registrant shall be granted a suspension of the filing requirement under s. 11.20 (9) by the appropriate filing officer. Such suspension is effective only for the calendar year in which it is granted, unless the registrant alters its status before the end of such year or files a termination report under sub. (1).

11.19(3) (3) In no case may a candidate or personal campaign committee file a termination or suspension report covering any period ending sooner than the date of the election in which the candidate or committee is participating.

11.19(4) (4) If a registrant files a termination report under sub. (1) or (2) and within 60 days thereafter receives and accepts unanticipated contributions, the registrant may file an amended termination report. An amended report supersedes the previous report. The individual who certifies to the accuracy of the report shall also certify to a statement that the amended report is filed on account of the receipt of unanticipated contributions and the failure to file a correct termination report was not intentional.

11.19 History History: 1973 c. 334; 1975 c. 93; 1979 c. 328; 1985 a. 303; 1997 a. 27; 2001 a. 109; 2005 a. 177.



11.20 Filing requirements.

11.20  Filing requirements.

11.20(1)(1) All reports required by s. 11.06 which relate to activities which promote or oppose candidates for state office or statewide referenda and all reports under s. 11.08 shall be filed with the board. All reports required by s. 11.06 which relate to activities which promote or oppose candidates for local office or local referenda shall be filed with the appropriate filing officer under s. 11.02, except reports filed under s. 11.08.

11.20(2) (2) Preprimary and preelection reports under s. 11.06 (1) shall be received by the appropriate filing officer no earlier than 14 days and no later than 8 days preceding the primary and the election.

11.20(2m) (2m) Election reports under s. 11.12 shall be received by the appropriate filing officer no earlier than 23 days and no later than 30 days after each special election, unless a continuing report is required to be filed under sub. (4) on or before the 30th day after the special election.

11.20(3) (3)

11.20(3)(a)(a) A candidate or personal campaign committee of a candidate at a primary shall file a preprimary and preelection report. If a candidate for a nonpartisan state office at an election is not required to participate in a primary, the candidate or personal campaign committee of the candidate shall file a preprimary report at the time prescribed in sub. (2) preceding the date specified in s. 5.02 (20) or (22) for the holding of the primary, were it to be required.

11.20(3)(b) (b) A candidate or personal campaign committee of a candidate at an election shall file a preelection report.

11.20(3)(bm) (bm) A candidate or personal campaign committee of a candidate at a special election shall file a postelection report whenever the report is required to be filed under sub. (2m).

11.20(3)(c) (c) A registered committee or individual other than a candidate or personal campaign committee making or accepting contributions, making disbursements or incurring obligations in support of or in opposition to one or more candidates for office at a primary, or supporting or opposing other committees or individuals who are engaging in such activities, shall file a preprimary and preelection report.

11.20(3)(d) (d) A registered committee or individual other than a candidate or personal campaign committee making or accepting contributions, making disbursements or incurring obligations in support of or in opposition to one or more candidates for office at an election, or supporting or opposing other committees or individuals who are engaging in such activities, shall file a preelection report.

11.20(3)(f) (f) A contribution, disbursement or obligation in support of or in opposition to a candidate at a primary which is made, accepted or incurred during the period covered by the preprimary report is considered to be made, accepted or incurred in support of or in opposition to that candidate at the primary, regardless of whether the candidate is opposed at the primary.

11.20(3)(g) (g) A contribution, disbursement or obligation in support of or in opposition to a candidate at an election which is made, accepted or incurred during the period covered by the preelection report is considered to be made, accepted or incurred in support of or in opposition to that candidate at the election, regardless of whether the candidate is opposed at the election.

11.20(3)(h) (h) A registrant who or which makes, accepts or incurs a contribution, disbursement or obligation in support of or in opposition to a candidate at a primary during the period covered by the preprimary report shall file both the preprimary and preelection reports, regardless of whether the registrant engages in such activity during the period covered by the preelection report.

11.20(3)(i) (i) Notwithstanding pars. (c) and (d), a registrant other than a candidate, personal campaign committee or political party committee who or which makes, accepts or incurs a contribution, disbursement or obligation in support of or in opposition to a candidate at a primary during the period covered by the preelection report, but does not engage in such activity during the period covered by the preprimary report, is not required to file a preprimary report.

11.20(3)(j) (j) Notwithstanding pars. (c) and (d), a registrant other than a candidate, personal campaign committee or political party committee who or which makes, accepts or incurs a contribution, disbursement or obligation in support of or in opposition to a candidate at an election during the period covered by the report which follows the preelection report, but does not engage in such activity during the period covered by the preelection report, is not required to file a preelection report.

11.20(3)(k) (k) A registered group or individual making or accepting contributions, making disbursements or incurring obligations in support of or in opposition to a referendum appearing on a primary ballot shall file a preprimary and preelection report.

11.20(3)(L) (L) A registered group or individual making or accepting contributions, making disbursements or incurring obligations in support of or in opposition to a referendum appearing on an election ballot shall file a preelection report.

11.20(4) (4) Continuing reports under s. 11.06 (1) by committees or individuals supporting or opposing candidates for office, including committees of a political party, and by individuals, groups or corporations supporting or opposing a referendum shall be received by the appropriate filing officer no earlier than January 1 and no later than January 31; and no earlier than July 1 and no later than July 20. Individuals, committees, groups and corporations to which s. 11.055 (1) applies shall pay the fee imposed under that subsection with their continuing reports filed in January of each year.

11.20(4m) (4m) An individual who or committee which supports or opposes an effort to circulate and file a petition to recall an officer shall file a report with the appropriate filing officer no later than 30 days after registration of the petitioner for recall of the officer under s. 9.10 (2) (d), if the petition has not been offered for filing within 5 days of that date, and no later than 5 days after a petition is offered for filing demanding the recall of the officer.

11.20(5g) (5g) Notwithstanding sub. (3), a personal campaign committee which is not formed to support or oppose a candidate in a partisan primary or election need only comply with sub. (3) for purposes of a partisan primary and election if it makes a disbursement for the purpose of influencing the outcome of that primary or election in a form other than a contribution which is reported by the recipient.

11.20(5r) (5r) Notwithstanding sub. (3), a personal campaign committee which is not formed to support or oppose a candidate in a nonpartisan primary or election need only comply with sub. (3) for the purposes of a nonpartisan primary or election if it makes a disbursement for the purpose of influencing the outcome of that primary or election in a form other than a contribution which is reported by the recipient.

11.20(7) (7) In the event that any report is required to be filed under this section on a nonbusiness day, it may be filed on the next business day thereafter.

11.20(8) (8) Reports filed under subs. (2), (4), and (4m) shall include all contributions received and transactions made as of the end of:

11.20(8)(a) (a) The 15th day preceding the primary or election in the case of the preprimary and preelection report.

11.20(8)(b) (b) December 31 in the case of the continuing report required by January 31.

11.20(8)(c) (c) June 30 in the case of the continuing report required by July 20.

11.20(8)(d) (d) Five days preceding the deadline for filing of the report in the case of the report required under sub. (4m).

11.20(8)(e) (e) The 22nd day following the special election in the case of the postelection report required under sub. (2m).

11.20(9) (9) Except as provided in ss. 11.05 (2r) and 11.19 (2), the duty to file reports under this section continues until a termination report is filed in accordance with s. 11.19.

11.20(10) (10)

11.20(10)(a)(a) Where a requirement is imposed under this section for the filing of a financial report which is to be received by the appropriate filing officer no later than a certain date, the requirement may be satisfied either by actual receipt of the report by the prescribed time for filing at the office of the filing officer, or by filing a report with the U.S. postal service by first class mail with sufficient prepaid postage, addressed to the appropriate filing officer, no later than the date provided by law for receipt of such report.

11.20(10)(b) (b) In any case where the postal service is employed by a person subject to a filing requirement as the agent for transmittal of a report, the burden is upon such person to show that a report has been filed with the postal service.

11.20(10)(c) (c) It is presumed until the contrary is established that the date shown by the postal service cancellation mark on the envelope containing the report is the date that it was deposited in the mail.

11.20(11) (11) All reports required by this chapter shall be open to public inspection.

11.20(12) (12) If a candidate is unopposed in a primary or election, the obligation to file the reports required by this chapter does not cease. Except as provided in ss. 11.05 (2r) and 11.19 (2), a registrant who makes or receives no contributions, makes no disbursements or incurs no obligations shall so report on the dates designated in subs. (2) and (4).

11.20(13) (13) In the event of failure of a candidate or treasurer to file a report or statement required by this chapter by the time prescribed by law, action may be commenced against the candidate, the campaign treasurer, or the candidate's personal campaign committee, if any, or any combination of them.

11.20 History History: 1973 c. 334; 1975 c. 93, 199; 1979 c. 328 ss. 58, 82 to 92, 146; 1981 c. 314 s. 146; 1983 a. 183, 491, 538; 1985 a. 303 ss. 32m to 37, 88; 1987 a. 370; 1989 a. 192; 1995 a. 16 s. 2; 1997 a. 27; 2001 a. 103, 109; 2003 a. 321; 2005 a. 177.



11.21 Duties of the government accountability board.

11.21  Duties of the government accountability board. The board shall:

11.21(1) (1) Prescribe forms for making the reports, statements and notices required by this chapter. The board shall furnish forms for making reports or statements without charge to all persons who are required to file reports or statements with the board, and shall distribute or arrange for the distribution of all forms for use by other filing officers.

11.21(2) (2) Furnish to each registrant prescribed forms for the making of reports and statements. Forms shall be sent by 1st class mail not earlier than 21 days and not later than 14 days prior to the applicable filing deadline under s. 11.20, and addressed to the attention of the treasurer or other person indicated on the registration statement. Forms need not be sent to a registrant who has made an indication that aggregate contributions, disbursements and obligations will not exceed the amount specified under s. 11.05 (2r) or to a registrant who has been granted a suspension under s. 11.19 (2). Forms for reports shall not be sent by the board to a registrant if the registrant is required to file reports with the board in an electronic format. Whenever any notice of filing requirements under this chapter is sent to a candidate's campaign treasurer, the board shall also send a notice to the candidate if he or she has appointed a separate treasurer. Failure to receive any form or notice does not exempt a registrant from compliance with this chapter.

11.21(3) (3) Prepare and publish for the use of persons required to file reports and statements under this chapter a manual setting forth simply and concisely recommended uniform methods of bookkeeping and reporting.

11.21(4) (4) Develop a filing, coding, and cross-indexing system consonant with the purposes of this chapter.

11.21(5) (5) Make the reports and statements filed with it available for public inspection and copying, commencing as soon as practicable but not later than the end of the 2nd day following the day during which they are received, and permit copying of any report or statement by hand or by duplicating machine at cost, as requested by any person. No information copied from such reports and statements may be sold or utilized by any person for the purpose of soliciting contributions from individuals identified in the reports or statements or for any commercial purpose.

11.21(6) (6) Compile and maintain a current list of all reports and statements or parts thereof pertaining to each candidate, individual, committee or group.

11.21(7) (7) Include in its biennial report under s. 15.04 (1) (d) compilations of any of the following in its discretion:

11.21(7)(a) (a) Total reported contributions, disbursements and incurred obligations for all candidates, individuals, committees and groups during the biennium.

11.21(7)(b) (b) Total amounts expended according to such categories as it may determine and separated according to candidate, political party, and nonparty disbursements.

11.21(7)(c) (c) Total amounts expended for influencing nominations and elections stated separately whenever separate information is reported.

11.21(7)(d) (d) Total amounts contributed according to such categories of amounts as it determines for candidates, individuals, committees and groups.

11.21(7)(e) (e) Aggregate amounts contributed by any contributors shown to have contributed more than $100.

11.21(8) (8) Prepare and publish from time to time special reports comparing the various totals and categories of contributions and disbursements made with respect to preceding elections.

11.21(9) (9) Maintain a duplicate record of any separate schedule under s. 11.06 (1) (j) received with the financial report of an individual or committee filing an oath under s. 11.06 (7) together with the record of each candidate to whom it relates.

11.21(10) (10) Make available a list of delinquents for public inspection.

11.21(11) (11) Receive and maintain in an orderly manner all reports and statements required to be filed with the state under the federal election campaign act, and in addition shall:

11.21(11)(a) (a) Preserve such reports and statements for a period of 6 years from date of receipt.

11.21(11)(b) (b) Notwithstanding sub. (5), make each report and statement transmitted to it under the federal election campaign act available for public inspection and copying during regular office hours, commencing as soon as practicable but not later than 48 hours from the time of receipt.

11.21(11)(c) (c) Compile and maintain a current list of all reports and statements or parts thereof pertaining to each candidate who is required to file a report or statement under such act.

11.21(11)(d) (d) Promptly compile and release for public inspection a list of all reports received from candidates for national office and from committees supporting or opposing such candidates which are required to be filed with the state under the federal election campaign act, as soon as possible after each deadline for receipt of such reports as provided by federal law.

11.21(12) (12) Assign an identification number to each registrant for whom the board acts as a filing officer under s. 11.02.

11.21(13) (13) Determine whether each financial report or statement required to be filed under this chapter has been filed in the form and by the time prescribed by law, and whether it conforms on its face to the requirements of this chapter. The board shall immediately send to any registrant who is delinquent in filing, or who has filed otherwise than in the proper form, a notice that the registrant has failed to comply with this chapter. Whenever a candidate has appointed another person as campaign treasurer, the board shall send the notice to both persons.

11.21(14) (14) Prepare, publish and periodically revise as necessary a manual simply and concisely describing the filing and registration requirements established in this chapter in detail, as well as other major provisions of this chapter and ch. 12.

11.21(16) (16) Require each registrant for whom the board serves as filing officer and who or which accepts contributions in a total amount or value of $20,000 or more during a campaign period to file each campaign finance report that is required to be filed under this chapter in an electronic format, and accept from any other registrant for whom the board serves as a filing officer any campaign finance report that is required to be filed under this chapter in an electronic format. A registrant who or which becomes subject to a requirement to file reports in an electronic format under this subsection shall initially file the registrant's report in an electronic format for the period which includes the date on which the registrant becomes subject to the requirement. To facilitate implementation of this subsection, the board shall specify, by rule, a type of software that is suitable for compliance with the electronic filing requirement under this subsection. The board shall provide copies of the software to registrants at a price fixed by the board that may not exceed cost. Each registrant who or which files a report under this subsection in an electronic format shall also file a copy of the report with the board that is recorded on a medium specified by the board. The copy shall be signed by an authorized individual and filed with the board by each registrant no later than the time prescribed for filing of the report under this chapter. The board shall provide complete instructions to any registrant who or which files a report under this subsection. In this subsection, the "campaign period" of a candidate, personal campaign committee or support committee begins and ends with the "campaign" of the candidate whose candidacy is supported, as defined in s. 11.26 (17), and the "campaign period" of any other registrant begins on January 1 of each odd-numbered year and ends on December 31 of the following year.

11.21(17) (17) Promulgate rules that require public access channel operators and licensees of public television stations in this state to provide a minimum amount of free time on public access channels and public television stations to individuals whose names are certified under s. 7.08 (2) (a) or 8.50 (1) (d) to appear as candidates for state office on the ballot at general, spring, or special elections. The rules promulgated under this subsection shall require public access channel operators and licensees of public television stations to offer the same amount of time to each candidate for a particular state office, but may require different amounts of time to be offered to candidates for different offices.

11.21 History History: 1973 c. 334; 1975 c. 93 ss. 73 to 78, 119 (2); 1977 c. 107; 1979 c. 260, 328; 1981 c. 390 s. 252; 1983 a. 27, 538; 1985 a. 303; 1987 a. 370; 1989 a. 192; 1997 a. 230; 2001 a. 109; 2005 a. 177; 2007 a. 1; 2011 a. 32.



11.22 Duties of local filing officer.

11.22  Duties of local filing officer. Each filing officer, other than the board, shall:

11.22(1) (1) Obtain the forms and manuals prescribed by the board under s. 11.21 (1), (3) and (14) and election laws provided by the board under s. 7.08 (4). The officer shall furnish forms without charge to all persons who are required to file reports or statements with the officer, and shall furnish copies of manuals without charge, upon request, to all persons who are required to file reports or statements with the officer. The officer shall distribute copies of the election laws received from the board to election officials without charge. The officer shall furnish copies of manuals and election laws to other persons at cost.

11.22(2) (2) Develop a filing, coding and cross-indexing system consonant with the purposes of this chapter.

11.22(3) (3) Furnish to each registrant prescribed forms for the making of reports and statements. Forms shall be sent by 1st class mail not earlier than 21 days and not later than 14 days prior to the applicable filing deadline under s. 11.20 and addressed to the attention of the treasurer or other person indicated on the registration statement. Forms need not be sent to a registrant who has made an indication that aggregate contributions, disbursements and obligations will not exceed the amount specified under s. 11.05 (2r) or to a registrant who has been granted a suspension under s. 11.19 (2). Whenever any notice of the filing requirements under this chapter is sent to a candidate's campaign treasurer, the filing officer shall also send a notice to the candidate if he or she has appointed a separate treasurer. Failure to receive any form or notice does not exempt a registrant from compliance with this chapter.

11.22(4) (4) Notify the board and the district attorney, or the attorney general where appropriate under s. 5.05 (2m) (i), in writing, of any facts within the filing officer's knowledge or evidence in the officer's possession, including errors or discrepancies in reports or statements and delinquencies in filing which may be grounds for civil action or criminal prosecution. The filing officer shall transmit a copy of such notification to the board. The board and the district attorney or the attorney general shall advise the filing officer in writing at the end of each 30-day period of the status of such matter until the time of disposition.

11.22(5) (5) Make available a list of delinquents for public inspection.

11.22(6) (6) Compile and maintain a current list of all reports and statements or parts thereof pertaining to each candidate, individual, committee or group.

11.22(8) (8) Make the reports and statements filed with the filing officer available for public inspection and copying, commencing as soon as practicable but not later than the end of the 2nd day following the day during which they are received, and permit copying of any report or statement by hand or by duplicating machine at cost, as requested by any person. No information copied from such reports and statements may be sold or utilized by any person for the purpose of soliciting contributions from individuals identified in the reports or statements or for any commercial purpose.

11.22(9) (9) Determine whether each financial report or statement required to be filed under this chapter has been filed in the form and by the time prescribed by law, and whether it conforms on its face to the requirements of this chapter. The officer shall immediately send to any registrant who is delinquent in filing, or who has filed otherwise than in the proper form, a notice that the registrant has failed to comply with this chapter. Whenever a candidate has appointed another person as campaign treasurer, the filing officer shall send the notice to both persons.

11.22(10) (10) Place a copy of any separate schedule under s. 11.06 (1) (j) received with the financial report of an individual or committee filing an oath under s. 11.06 (7) in the file of each candidate to whom it relates.

11.22 History History: 1973 c. 334; 1975 c. 41; 1975 c. 93 ss. 80 to 86, 119 (2); 1975 c. 199; 1979 c. 328; 1983 a. 27; 1985 a. 303; 1987 a. 370; 1989 a. 192; 2001 a. 109; 2005 a. 177; 2007 a. 1.



11.23 Political groups and individuals; referendum questions.

11.23  Political groups and individuals; referendum questions.

11.23(1)(1) Any group or individual may promote or oppose a particular vote at any referendum in this state. Except as authorized in s. 11.05 (12) (b) and (13), before a group makes or accepts contributions, makes disbursements, or incurs obligations in excess of $750 in the aggregate in a calendar year for such purposes, and before an individual accepts contributions, makes disbursements, or incurs obligations in excess of $750 in the aggregate in a calendar year for such purposes, the group or individual shall file a registration statement under s. 11.05 (1), (2) or (2r). In the case of a group the name and mailing address of each of its officers shall be given in the statement. Every group and every individual under this section shall designate a campaign depository account under s. 11.14. Every group shall appoint a treasurer, who may delegate authority but is jointly responsible for the actions of his or her authorized designee for purposes of civil liability under this chapter. The appropriate filing officer shall be notified by a group of any change in its treasurer within 10 days of the change under s. 11.05 (5). The treasurer of a group shall certify the correctness of each statement or report submitted by it under this chapter.

11.23(2) (2) Any anonymous contribution exceeding $10 received by an individual or group treasurer may not be used or expended. The contribution shall be donated to the common school fund or to any charitable organization at the option of the treasurer.

11.23(3) (3) All contributions, disbursements and incurred obligations exceeding $10 shall be recorded by the group treasurer or the individual. He or she shall maintain such records in an organized and legible manner, for not less than 3 years after the date of a referendum in which the group or individual participates. If a report is submitted under s. 11.19 (1), the records may be transferred to a continuing group or to the appropriate filing officer for retention. Records shall include the information required under s. 11.06 (1).

11.23(4) (4) Each group or individual shall file periodic reports as provided in ss. 11.06, 11.19 and 11.20. Every individual acting for the purpose of influencing the outcome of a referendum shall be deemed his or her own treasurer. No disbursement may be made or obligation incurred by or on behalf of a group without the authorization of the treasurer or the treasurer's designated agents. No contribution may be accepted and no disbursement may be made or obligation incurred by any group at a time when there is a vacancy in the office of treasurer.

11.23(5) (5) If a group which operates as a political committee has filed a single registration statement, any report of that group which concerns activities being carried on as a political committee under this chapter shall contain a separate itemization of such activities, whenever itemization is required.

11.23(6) (6) If any contribution or contributions of $500 or more cumulatively are received by a group or individual supporting or opposing the adoption of a referendum question from a single contributor later than 15 days prior to an election such that it is not included in the preprimary or preelection report submitted under s. 11.20 (3), the treasurer of the group or the individual receiving the contribution shall within 24 hours of receipt inform the appropriate filing officer of the information required under s. 11.06 (1) in such manner as the board may prescribe. The information shall also be included in the treasurer's or individual's next regular report. For purposes of the reporting requirement under this subsection, only contributions received during the period beginning with the day after the last date covered on the preelection report, and ending with the day before the election need be reported.

11.23 History History: 1973 c. 334; 1975 c. 93 ss. 87, 119 (1), (2); 1975 c. 199; 1979 c. 328 ss. 103, 146; 1985 a. 303 ss. 43, 86; 1985 a. 332 s. 253; 1987 a. 370; 2001 a. 109; 2005 a. 177; 2009 a. 313.

11.23 Annotation If narrowly construed to apply only to financial transactions directly related to express advocacy of a particular result in a referendum, this section is constitutional. 65 Atty. Gen. 145.

11.23 Annotation A school board that informs the electorate of facts pertinent to the subject of a school district referendum and does not expressly advocate for a particular need not register or file campaign financing reports under ch. 11. 68 Atty. Gen. 167.

11.23 Annotation Limitations on contributions to committees formed to support or oppose referenda are discussed. Citizens Against Rent Control v. Berkeley, 454 U.S. 290 (1981).

11.23 Annotation This section is unconstitutional, as applied to the plaintiff's case — an individual advocating against the adoption of a local referendum. The government's asserted interests: 1) to provide for an informed electorate; 2) to prevent corruption or the appearance thereof in the democratic process; and 3) to maintain the integrity of the electoral process, lack sufficient importance to justify the more burdensome reporting requirements of this section. While referendum questions may often appear on the same ballot as candidate elections, they are fundamentally different. The public's interest in knowing the source of political money and how it is spent is substantially diminished in the context of this section. Hatchett v. Barland, 816 F. Supp. 2d 583 (2011).



11.24 Unlawful political contributions.

11.24  Unlawful political contributions.

11.24(1) (1) No person may, directly or indirectly, make any contribution other than from funds or property belonging to the contributor. No person may, directly or indirectly, furnish funds or property to another person for the purpose of making a contribution in other than the person's own name. No person may intentionally accept or receive any contribution made in violation of this subsection.

11.24(1m) (1m) A conduit making a contribution of money in the manner prescribed in s. 11.06 (11) (a) does not violate sub. (1).

11.24(2) (2) No person may intentionally accept or receive any contribution made in violation of this chapter.

11.24 History History: 1973 c. 334; 1985 a. 303; 1989 a. 192; 1991 a. 316; 2001 a. 109; 2005 a. 177.

11.24 Annotation The unit of prosecution under sub. (1) is every transfer of funds to another person accompanied by the false listing of any single contributor. An individual illegally furnishing funds from a corporate account may be convicted under sub. (1). State v. Dreske, 88 Wis. 2d 60, 276 N.W.2d 324 (Ct. App. 1979).



11.25 Unlawful political disbursements and obligations.

11.25  Unlawful political disbursements and obligations.

11.25(1)(1) No person, committee or group may intentionally receive or accept anything of value, or any promise or pledge thereof, constituting a disbursement made or obligation incurred for political purposes contrary to law.

11.25(2) (2)

11.25(2)(a)(a) No person, committee or group may make or authorize a disbursement or the incurrence of an obligation from moneys solicited for political purposes for a purpose which is other than political, except as specifically authorized by law.

11.25(2)(b) (b) Notwithstanding par. (a), a registrant may accept contributions and make disbursements from a campaign depository account for the purpose of making expenditures in connection with a campaign for national office; for payment of civil penalties incurred by the registrant under this chapter but not under any other chapter; for the purpose of making a donation to a charitable organization or the common school fund; or for payment of the expenses of nonpartisan campaigns to increase voter registration or participation. Notwithstanding par. (a), a personal campaign committee or support committee may accept contributions and make disbursements from a campaign depository account for payment of inaugural expenses of an individual who is elected to state or local office. If such expenses are paid from contributions made to the campaign depository account, they are reportable under s. 11.06 (1) as disbursements. Otherwise, such expenses are not reportable under s. 11.06 (1). If contributions from the campaign depository account are used for such expenses, they are subject to s. 11.26.

11.25(3) (3) No moneys solicited for political purposes and reported under this chapter may be invested for the purpose of producing income unless the investment is in direct obligations of the United States and of agencies and corporations wholly owned by the United States, commercial paper maturing within one year from the date of investment, preferred shares of a corporation, an interest-bearing account at any financial institution as defined in s. 705.01 (3) or securities of an investment company registered under the federal investment company act of 1940 (15 USC 80a) and registered for public offer and sale in this state of the type commonly referred to as a "money market fund".

11.25 History History: 1973 c. 334; 1975 c. 93; 1979 c. 328; 1981 c. 20; 1983 a. 27, 183; 1985 a. 303 ss. 43s, 86; 1987 a. 370; 1993 a. 213; 2003 a. 39; 2005 a. 451.



11.26 Limitation on contributions.

11.26  Limitation on contributions.

11.26(1) (1) No individual may make any contribution or contributions to a candidate for election or nomination to any of the following offices and to any individual or committee under s. 11.06 (7) acting solely in support of such a candidate or solely in opposition to the candidate's opponent to the extent of more than a total of the amounts specified per candidate:

11.26(1)(a) (a) Candidates for governor, lieutenant governor, secretary of state, state treasurer, attorney general, state superintendent, or justice, $10,000.

11.26(1)(b) (b) Candidates for state senator, $1,000.

11.26(1)(c) (c) Candidates for representative to the assembly, $500.

11.26(1)(cc) (cc) Candidates for court of appeals judge in districts which contain a county having a population of more than 500,000, $3,000.

11.26(1)(cg) (cg) Candidates for court of appeals judge in other districts, $2,500.

11.26(1)(cn) (cn) Candidates for circuit judge in circuits having a population of more than 300,000, or candidates for district attorney in prosecutorial units having a population of more than 300,000, $3,000.

11.26(1)(cw) (cw) Candidates for circuit judge in other circuits or candidates for district attorney in other prosecutorial units, $1,000.

11.26(1)(d) (d) Candidates for local offices, an amount equal to the greater of the following:

11.26(1)(d)1. 1. Two hundred fifty dollars.

11.26(1)(d)2. 2. One cent times the number of inhabitants of the jurisdiction or district, according to the latest federal census or the census information on which the district is based, as certified by the appropriate filing officer, but not more than $3,000.

11.26(2) (2) No committee other than a political party committee or legislative campaign committee may make any contribution or contributions to a candidate for election or nomination to any of the following offices and to any individual or committee under s. 11.06 (7) acting solely in support of such a candidate or solely in opposition to the candidate's opponent to the extent of more than a total of the amounts specified per candidate:

11.26(2)(a) (a) Candidates for governor, lieutenant governor, secretary of state, state treasurer, attorney general, state superintendent, or justice, 4 percent of the value of the disbursement level specified in the schedule under s. 11.31 (1).

11.26(2)(b) (b) Candidates for state senator, $1,000.

11.26(2)(c) (c) Candidates for representative to the assembly, $500.

11.26(2)(cc) (cc) Candidates for court of appeals judge in districts which contain a county having a population of more than 500,000, $3,000.

11.26(2)(cg) (cg) Candidates for court of appeals judge in other districts, $2,500.

11.26(2)(cn) (cn) Candidates for circuit judge in circuits having a population of more than 300,000, or candidates for district attorney in prosecutorial units having a population of more than 300,000, $3,000.

11.26(2)(cw) (cw) Candidates for circuit judge in other circuits or candidates for district attorney in other prosecutorial units, $1,000.

11.26(2)(e) (e) Candidates for local offices, an amount equal to the greater of the following:

11.26(2)(e)1. 1. Two hundred dollars.

11.26(2)(e)2. 2. Three-fourths of one cent times the number of inhabitants of the jurisdiction or district, according to the latest federal census or the census information on which the district is based, as certified by the appropriate filing officer, but not more than $2,500.

11.26(3) (3) The contribution limitations of subs. (1) and (2) apply cumulatively to the entire primary and election campaign in which a candidate participates, whether or not there is a contested primary election. The total limitation may be apportioned in any manner desired between the primary and election. All moneys cumulate regardless of the time of contribution.

11.26(4) (4) No individual may make any contribution or contributions to all candidates for state and local offices and to any individuals who or committees which are subject to a registration requirement under s. 11.05, including legislative campaign committees and committees of a political party, to the extent of more than a total of $10,000 in any calendar year.

11.26(5) (5) The contribution limits provided in subs. (1) and (4) do not apply to a candidate who makes any contribution or contributions to his or her own campaign for office from the candidate's personal funds or property or the personal funds or property which are owned jointly or as marital property with the candidate's spouse, with respect to any contribution or contributions made to that candidate's campaign only. A candidate's personal contributions shall be deposited in his or her campaign depository account and reported in the normal manner.

11.26(6) (6) When a candidate adopts a preexisting support committee as his or her personal campaign committee, the support committee is deemed to have been the same committee as the candidate's personal campaign committee for purposes of the application of subs. (1), (2) and (9). The limitations prescribed in subs. (2) and (9) do not apply to the transfer of contributions which is made at the time of such adoption, but do apply to the contributions which have been made by any other committee to the support committee at the time of adoption.

11.26(8) (8)

11.26(8)(a)(a) No political party as defined in s. 5.02 (13) may receive more than a total of $150,000 in value of its contributions in any biennium from all other committees, excluding contributions from legislative campaign committees and transfers between party committees of the party. In this paragraph, a biennium commences with January 1 of each odd-numbered year and ends with December 31 of each even-numbered year.

11.26(8)(b) (b) No such political party may receive more than a total of $6,000 in value of its contributions in any calendar year from any specific committee or its subunits or affiliates, excluding legislative campaign and political party committees.

11.26(8)(c) (c) No committee, other than a political party or legislative campaign committee, may make any contribution or contributions, directly or indirectly, to a political party under s. 5.02 (13) in a calendar year exceeding a total value of $6,000.

11.26(9) (9)

11.26(9)(a)(a) No individual who is a candidate for state or local office may receive and accept more than 65 percent of the value of the total disbursement level determined under s. 11.31 for the office for which he or she is a candidate during any primary and election campaign combined from all committees subject to a filing requirement, including political party and legislative campaign committees.

11.26(9)(b) (b) No individual who is a candidate for state or local office may receive and accept more than 45 percent of the value of the total disbursement level determined under s. 11.31 for the office for which he or she is a candidate during any primary and election campaign combined from all committees other than political party and legislative campaign committees subject to a filing requirement.

11.26(11) (11) Excess contributions shall be returned to the donor or treated in accordance with s. 11.12 (2) or 11.23 (2), at the option of the treasurer.

11.26(12) (12) In computing the limitations under this section, any transfer of funds between the candidates for governor and lieutenant governor of the same political party in the general election may be excluded.

11.26(12m) (12m) For purposes of this section, a contribution of money received from a conduit identified in the manner prescribed in s. 11.06 (11) (a) shall be considered a contribution received from the original contributor.

11.26(13m) (13m) Contributions utilized for the following purposes are not subject to limitation by this section:

11.26(13m)(a) (a) For the purpose of payment of legal fees and other expenses incurred as a result of a recount at an election.

11.26(13m)(b) (b) For the purpose of payment of legal fees and other expenses incurred in connection with the circulation, offer to file or filing, or with the response to the circulation, offer to file or filing, of a petition to recall an officer prior to the time a recall primary or election is ordered, or after that time if incurred in contesting or defending the order.

11.26(14) (14) No candidate or committee may receive and accept any contribution or contributions made in violation of this section.

11.26(15) (15) The fact that 2 or more committees, other than personal campaign committees, utilize common policies and practices concerning the endorsement of candidates or agree to make contributions only to such endorsed candidates does not affect the right of each committee independently to make contributions up to the amount specified under sub. (2).

11.26(16) (16) Contributions constituting surplus materials acquired in connection with a previous campaign of a candidate are not subject to limitation by this section, if the materials were previously reported as a contribution by that candidate.

11.26(17) (17)

11.26(17)(a)(a) For purposes of application of the limitations imposed in subs. (1), (2), and (9), the "campaign" of a candidate begins and ends at the times specified in this subsection.

11.26(17)(b) (b) In the case of a candidate who has not been a candidate in a previous election for which he or she continues to be registered under s. 11.05, the "campaign" of the candidate begins when the candidate or the candidate's personal campaign committee is required to file a registration statement with the appropriate filing officer.

11.26(17)(c) (c) In the case of a candidate who has been a candidate in a previous election for which he or she continues to be registered under s. 11.05, the "campaign" of the candidate begins on the day after the closing date for the period covered by the first financial report filed by or on behalf of the candidate subsequent to the date of the previous election, or if the candidate has incurred obligations from a previous campaign, the date on which the candidate receives sufficient contributions to retire those obligations, whichever is later, except that the "campaign" of a candidate at a special election begins when the candidate or the candidate's personal campaign committee is required to file or change the information on a registration statement as a result of the candidacy.

11.26(17)(d) (d) In the case of any candidate at the spring primary or election or the partisan primary or general election, the "campaign" of the candidate ends on June 30 or December 31 following the date on which the election or primary is held in which the candidate is elected or defeated, or the date on which the candidate receives sufficient contributions to retire any obligations incurred in connection with that contest, whichever is later. In the case of any candidate at a special primary or election, the "campaign" of the candidate ends on the last day of the month following the month in which the primary or election is held in which the candidate is elected or defeated, or the date on which the candidate receives sufficient contributions to retire any obligations incurred in connection with that contest, whichever is later.

11.26(17)(e) (e) The campaign of a candidate in a future election who has incurred obligations from a previous campaign may begin before the candidate receives sufficient contributions to retire all obligations incurred in connection with the previous campaign, but may not begin before the day after the closing date for the period covered by the first financial report filed by or on behalf of the candidate subsequent to the date of the previous election except as provided for a special election under par. (c).

11.26(17)(f) (f) Notwithstanding pars. (b) to (d), contributions for inaugural expenses paid by a candidate, personal campaign committee or support committee authorized under s. 11.05 (3) (p) from a campaign depository account are subject to the limitations of this section, but the registrant paying the expenses may elect to charge the contributions to a present or possible future campaign of the individual in connection with whose inauguration the expenses are paid.

11.26 History History: 1973 c. 334; 1975 c. 93 ss. 89 to 95, 119 (1); 1975 c. 200; 1977 c. 107, 187; 1977 c. 427 s. 132; 1979 c. 263, 328; 1979 c. 355 s. 32; 1983 a. 183, 186; 1985 a. 303 ss. 44 to 55m, 86; 1987 a. 27, 370; 1989 a. 31, 192; 1995 a. 27 s. 9145 (1); 1995 a. 219, 225; 1999 a. 32; 2001 a. 109; 2005 a. 177; 2009 a. 89, 216; 2011 a. 32, 75; s. 35.17 correction in (1) (d) 1.

11.26 Annotation Sub. (9) (a) does not violate the 1st amendment or equal protection; it is narrowly tailored to accomplish a legislative goal while allowing significant political expression. Gard v. State Elections Board, 156 Wis. 2d 28, 456 N.W.2d 809 (1990).

11.26 Annotation Sub. (4) is unconstitutional to the extent that it limits contributions to committees engaged solely in independent spending for political speech. Citizens United v. FEC, 130 S. Ct. 876, held that independent expenditures do not pose a threat of actual or apparent quid pro quo corruption, which is the only governmental interest strong enough to justify restrictions on political speech. Accordingly, applying the $10,000 aggregate annual cap to contributions made to organizations engaged only in independent spending for political speech violates the 1st amendment. Wisconsin Right to Life v. Barland et. al., 664 F.3d 139 (2011).



11.265 Legislative campaign committees.

11.265  Legislative campaign committees.

11.265(1) (1) No more than one legislative campaign committee may be established by the members of one political party in each house of the legislature.

11.265(2) (2) A legislative campaign committee may accept no contributions and make no contributions or disbursements exceeding the amounts authorized for a political party under this chapter.

11.265(3) (3) Amounts contributed by a legislative campaign committee to a political party are not subject to limitation by this chapter.

11.265 History History: 1979 c. 328; 1985 a. 303; 2001 a. 109; 2005 a. 177.



11.27 False reports and statements.

11.27  False reports and statements.

11.27(1) (1) No person may prepare or submit a false report or statement to a filing officer under this chapter.

11.27(2) (2) In civil actions under this chapter, the acts of every member of a personal campaign committee are presumed to be with the knowledge and approval of the candidate, until it has been clearly proved that the candidate did not have knowledge of and approve the same.

11.27 History History: 1973 c. 334; 1979 c. 328.



11.29 Communications for political purposes.

11.29  Communications for political purposes.

11.29(1)(1) Nothing in this chapter restricts any corporation, cooperative, unincorporated cooperative association, or voluntary association other than a political party or personal campaign committee from making disbursements for the purpose of communicating only with its members, shareholders or subscribers to the exclusion of all other persons, with respect to endorsements of candidates, positions on a referendum or explanation of its views or interests, without reporting such activity. No such corporation, cooperative, or association may solicit contributions from persons who are not members, shareholders or subscribers to be used for such purposes.

11.29(2) (2) Notwithstanding s. 11.12 (1), a political party committee may make single communications to its members at periodic intervals with respect to an explanation of its views or interests, a position on a referendum to be submitted to the voters, or endorsement of an entire slate of candidates at any jurisdictional level or levels. Such activity shall be reported by the party committee.

11.29(3) (3) No communications medium may be utilized for communications authorized under this section unless the medium is restricted solely to members, shareholders or subscribers.

11.29(4) (4) For purposes of this section, the members of a local or regional cooperative or unincorporated cooperative association are deemed to be members of a state cooperative or unincorporated cooperative association if the local or regional cooperative or unincorporated cooperative association is a member of the state cooperative or unincorporated cooperative association.

11.29 History History: 1973 c. 334; 1975 c. 93 s. 119 (1); 1979 c. 328; 2005 a. 441.



11.30 Attribution of political contributions, disbursements and communications.

11.30  Attribution of political contributions, disbursements and communications.

11.30(1) (1) No disbursement may be made or obligation incurred anonymously, and no contribution or disbursement may be made or obligation incurred in a fictitious name or by one person or organization in the name of another for any political purpose.

11.30(2) (2)

11.30(2)(a)(a) The source of every printed advertisement, billboard, handbill, sample ballot, television or radio advertisement or other communication which is paid for by or through any contribution, disbursement or incurred obligation shall clearly appear thereon. This paragraph does not apply to communications for which reporting is not required under s. 11.06 (2).

11.30(2)(b) (b) Every such communication the cost of which is paid for or reimbursed by a committee or group, or for which a committee or group assumes responsibility, whether by the acceptance of a contribution or by the making of a disbursement, shall be identified by the words "Paid for by" followed by the name of the committee or group making the payment or reimbursement or assuming responsibility for the communication and the name of the treasurer or other authorized agent of such committee or group.

11.30(2)(c) (c) Every such communication which is directly paid for or reimbursed by an individual, including a candidate without a personal campaign committee who is serving as his or her own treasurer, or for which an individual assumes responsibility, whether by the acceptance of a contribution or by the making of a disbursement, shall be identified by the words "Paid for by" followed by the name of the candidate or other individual making the payment or reimbursement or assuming responsibility for the communication. No abbreviation may be used in identifying the name of a committee or group under this paragraph.

11.30(2)(d) (d) In addition to the requirements of pars. (a) to (c), a committee or individual required to file an oath under s. 11.06 (7) shall also in every communication in support of or in opposition to any clearly identified candidate or candidates include the words "Not authorized by any candidate or candidate's agent or committee".

11.30(2)(e) (e) Communications under this section by a personal campaign committee may identify the committee or any bona fide subcommittee thereof.

11.30(2)(em) (em) The source of each printed advertisement, billboard, handbill, paid television or radio advertisement or other communication made for the purpose of influencing the recall from or retention in office of an individual holding a state or local office shall clearly appear thereon in the manner prescribed in pars. (b) and (c).

11.30(2)(f) (f) This subsection does not apply to the preparation and transmittal of personal correspondence or the production, wearing or display of a single personal item which is not reproduced or manufactured by machine or other equipment for sale or distribution to more than one individual.

11.30(2)(fm) (fm) This subsection does not apply to communications printed on pins, buttons, pens, balloons, nail files and similar small items on which the information required by this subsection cannot be conveniently printed. The board may, by rule, specify small items not mentioned in this paragraph to which this subsection shall not apply.

11.30(2)(g) (g) This subsection does not apply to nonadvertising material contained in a regularly published newsletter by an organization which is expressing its political views with respect to elections which are of concern to its membership, provided that distribution of such newsletter is restricted to such membership.

11.30(2)(h) (h) Notwithstanding par. (a), the attributions required by this subsection in written communications shall be readable, legible and readily accessible.

11.30(2)(hm) (hm) Notwithstanding pars. (a) to (c), any communication making a solicitation on behalf of more than one candidate for a joint fund raising effort or program pursuant to an escrow agreement under s. 11.16 (5) may omit the names of the candidates or personal campaign committees assuming responsibility for the communication if the communication discloses that a joint fund raising effort or program is being conducted on behalf of named candidates.

11.30(2)(i) (i) No person may publish or disseminate, or cause to be published or disseminated any communication in violation of this subsection. A communications medium which in good faith relies on the representations of any person who places an advertisement with such medium as to the applicability of this subsection to such person does not violate this paragraph as a result of publication or dissemination of that advertisement based on such representations, provided that the representations are reasonable.

11.30(3) (3)

11.30(3)(a)(a) This subsection applies to the following persons who own any financial interest in a newspaper or periodical circulating in this state or in any radio or television station located in this state:

11.30(3)(a)1. 1. Every person occupying any office or position with an annual compensation over $300, under the constitution or laws of the United States or of this state or under an ordinance of any municipality of this state.

11.30(3)(a)2. 2. Every candidate or member of any committee or group under this chapter.

11.30(3)(a)3. 3. Every individual registered under s. 11.05.

11.30(3)(b) (b) Any person named in par. (a) is guilty of a violation of this chapter unless, before using the communications medium for political purposes other than as provided for in sub. (2), there is filed with the board a verified declaration specifically stating the communications medium in which the person has financial interest or over which the person has control and the exact nature and extent of the interest or control.

11.30(4) (4) No owner or other person with a financial interest in a communications medium may utilize such medium in support of or in opposition to a candidate or referendum except as provided in this chapter. This chapter shall not be construed to restrict fair coverage of bona fide news stories, interviews with candidates and other politically active individuals, editorial comment or endorsement. Such activities need not be reported as a contribution or disbursement.

11.30(5) (5) Whenever any person receives payment from another person, in cash or in-kind, for the direct or indirect cost of conducting a poll concerning support or opposition to a candidate, political party or referendum, the person conducting the poll shall, upon request of any person who is polled, disclose the name and address of the person making payment for the poll and, in the case of a registrant under s. 11.05, the name of the treasurer of the person making payment.

11.30 History History: 1973 c. 334; 1975 c. 93, 199, 224, 422; 1979 c. 328; 1983 a. 491; 1985 a. 303; 1987 a. 370; 1989 a. 192; 1991 a. 316; 2003 a. 265.

11.30 Annotation This section is unconstitutional, as applied to the plaintiff's case — an individual advocating against the adoption of a local referendum. While the government's asserted interests: 1) to provide for an informed electorate; 2) to prevent corruption or the appearance thereof in the democratic process; and 3) to maintain the integrity of the electoral process, may be important and, even compelling in the context of regulating contributions in elections for public office, they are not relevant in referenda elections. Hatchett v. Barland, 816 F. Supp. 2d 583 (2011).



11.31 Disbursement levels; calculation.

11.31  Disbursement levels; calculation.

11.31(1) (1)  Schedule. The following levels of disbursements are established with reference to the candidates listed below. The levels do not operate to restrict the total amount of disbursements which are made or authorized to be made by any candidate in any primary or other election.

11.31(1)(a) (a) Candidates for governor, $1,078,200.

11.31(1)(b) (b) Candidates for lieutenant governor, $323,475.

11.31(1)(c) (c) Candidates for attorney general, $539,000.

11.31(1)(d) (d) Candidates for secretary of state, state treasurer, state superintendent, or justice, $215,625.

11.31(1)(dm) (dm) Candidates for court of appeals judge, $86,250.

11.31(1)(e) (e) Candidates for state senator, $34,500 total in the primary and election, with disbursements not exceeding $21,575 for either the primary or the election.

11.31(1)(f) (f) Candidates for representative to the assembly, $17,250 total in the primary and election, with disbursements not exceeding $10,775 for either the primary or the election.

11.31(1)(fm) (fm) Candidates for circuit judge, $86,250.

11.31(1)(fs) (fs) Candidates for district attorney in any prosecutorial unit with a population of 500,000 or less, $86,250.

11.31(1)(g) (g) In any jurisdiction or district, other than a judicial district or circuit, with a population of 500,000 or more according to the most recent federal census covering the entire jurisdiction or district:

11.31(1)(g)1. 1. For the following countywide offices:

11.31(1)(g)1.a. a. Candidates for county executive, $269,500.

11.31(1)(g)1.b. b. Candidates for district attorney, $161,725.

11.31(1)(g)1.c. c. Candidates for county supervisor, $17,250.

11.31(1)(g)2. 2. Candidates for any countywide elective office not specified in par. (dm) or (fm) or subd. 1., $107,825.

11.31(1)(g)3. 3. For the following offices in cities of the 1st class:

11.31(1)(g)3.a. a. Candidates for mayor, $269,550.

11.31(1)(g)3.b. b. Candidates for city attorney, $161,725.

11.31(1)(g)3.c. c. Candidates for any other city-wide office, $107,825.

11.31(1)(g)3.d. d. Candidates for alderperson, $17,250.

11.31(1)(h) (h) Candidates for any local office, who are elected from a jurisdiction or district with less than 500,000 inhabitants according to the latest federal census or census information on which the district is based, as certified by the appropriate filing officer, an amount equal to the greater of the following:

11.31(1)(h)1. 1. $1,075.

11.31(1)(h)2. 2. 53.91% of the annual salary for the office sought, rounded to the nearest multiple of $25.

11.31(1)(h)3. 3. 32.35 cents per inhabitant of the jurisdiction or district, but in no event more than $43,125.

11.31(5) (5) Separation of periods. A disbursement is made for the purposes of the election under this section when a person or committee contracts for goods to be delivered or services to be performed after the date of the primary, regardless of the time at which the contract is entered into by the contracting person or committee.

11.31(7) (7) Campaign defined.

11.31(7)(a)(a) For purposes of this section, the "campaign" of a candidate extends from July 1 preceding the date on which the spring primary or election occurs or January 1 preceding the date on which the partisan primary or general election occurs for the office which the candidate seeks, or from the date of the candidate's public announcement, whichever is earlier, through the last day of the month following the month in which the election or primary is held.

11.31(7)(b) (b) Disbursements which are made before a campaign period for goods to be delivered or services to be rendered in connection with the campaign are allocated to the disbursement level for that campaign.

11.31(7)(c) (c) Disbursements which are made after a campaign to retire a debt incurred in relation to a campaign are allocated to the disbursement level for that campaign.

11.31(7)(d) (d) Disbursements which are made outside a campaign period and to which par. (b) or (c) does not apply are not subject to any disbursement level. Such disbursements are subject to s. 11.25 (2).

11.31(8) (8) Certain contributions excluded. The levels specified in this section do not apply to a gift of anything of value constituting a contribution made directly to a registrant by another, but the levels do apply to such a gift when it is received and accepted by the recipient or if received in the form of money, when disbursed.

11.31 History History: 1973 c. 334; 1975 c. 93 ss. 97 to 102, 119 (1), (2); 1975 c. 199, 422; 1977 c. 107, 187, 272, 449; 1979 c. 263, 328; 1981 c. 314; 1983 a. 51; 1985 a. 182 s. 57; 1985 a. 303; 1985 a. 332 s. 251 (1); 1987 a. 370; 1989 a. 192; 1993 a. 184; 1995 a. 225; 1997 a. 230; 1999 a. 83; 2001 a. 109; 2005 a. 177; 2009 a. 89; 2011 a. 32, 75; s. 35.17 correction in (1) (d).



11.32 Compensation for political advertisements.

11.32  Compensation for political advertisements.

11.32(1)(1) No owner, agent or employee of any communications medium may solicit, receive or accept any payment, promise or compensation, nor may any person pay, promise to pay or compensate such person, for the purpose of influencing voting at any election through any broadcast or printed matter unless designated as a paid advertisement under s. 11.30.

11.32(2) (2) No person publishing a newspaper or periodical or operating a radio or television station may receive rates for publishing or broadcasting advertising for political purposes in excess of the rate regularly charged for commercial advertising of a similar character and classification. No person, committee or group placing such advertising may pay any rate or charge in excess of the regularly charged rate.

11.32 History History: 1973 c. 334.



11.33 Use of government materials by candidates.

11.33  Use of government materials by candidates.

11.33(1) (1)

11.33(1)(a)(a) No person elected to state or local office who becomes a candidate for national, state or local office may use public funds for the cost of materials or distribution for 50 or more pieces of substantially identical material distributed after:

11.33(1)(a)1. 1. In the case of a candidate who is nominated by nomination papers, the first day authorized by law for circulation of nomination papers as a candidate.

11.33(1)(a)2. 2. In the case of a candidate who is nominated at a primary election by write-in votes, the day the board of canvassers issues its determination that the person is nominated.

11.33(1)(a)3. 3. In the case of a candidate who is nominated at a caucus, the date of the caucus.

11.33(1)(a)4. 4. In the case of any other candidate who is nominated solely by filing a declaration of candidacy, the first day of the month preceding the month which includes the last day for filing the declaration.

11.33(1)(b) (b) This subsection applies until after the date of the election or after the date of the primary election if the person appears as a candidate on a primary election ballot and is not nominated at the primary election.

11.33(2) (2) This section does not apply to use of public funds for the costs of the following, when not done for a political purpose:

11.33(2)(a) (a) Answers to communications of constituents.

11.33(2)(c) (c) Actions taken by a state or local government administrative officer pursuant to a specific law, ordinance or resolution which authorizes or directs the actions to be taken.

11.33(2)(d) (d) Communications not exceeding 500 pieces by members of the legislature relating solely to the subject matter of a special session or extraordinary session, made during the period between the date that the session is called or scheduled and 14 days after adjournment of the session.

11.33(3) (3) Except as provided in sub. (2), it is not a defense to a violation of sub. (1) that a person was not acting with a political purpose. This subsection applies irrespective of the distributor's intentions as to political office, the content of the materials, the manner of distribution, the pattern and frequency of distribution and the value of the distributed materials.

11.33 History History: 1973 c. 334; 1975 c. 369; 1979 c. 328; 1983 a. 27; 1985 a. 303, 332; 1987 a. 370.

11.33 Annotation This section applies to persons elected to state office who are seeking reelection or election to a different office and to the use of public funds for political purposes. 69 Atty. Gen. 259.



11.34 Solicitation of contributions from candidates restricted.

11.34  Solicitation of contributions from candidates restricted.

11.34(1)(1) No person may demand, solicit, take, invite or receive from a candidate any gift of anything of value for a religious, charitable or fraternal cause or for any organization other than a political committee or group. No candidate may make, intimate or promise such a gift.

11.34(2) (2) This section does not apply to payment of a regular subscription or contribution by a person to an organization of which the person is a member or to which the person may have been a regular contributor prior to the person's candidacy or to ordinary contributions at a regular church service.

11.34 History History: 1973 c. 334; 1985 a. 303; 1991 a. 316; 1993 a. 213.



11.36 Political solicitation involving public officials and employees restricted.

11.36  Political solicitation involving public officials and employees restricted.

11.36(1) (1) No person may solicit or receive from any state officer or employee or from any officer or employee of the University of Wisconsin Hospitals and Clinics Authority any contribution or service for any political purpose while the officer or employee is engaged in his or her official duties, except that an elected state official may solicit and receive services not constituting a contribution from a state officer or employee or an officer or employee of the University of Wisconsin Hospitals and Clinics Authority with respect to a referendum only. Agreement to perform services authorized under this subsection may not be a condition of employment for any such officer or employee.

11.36(2) (2) No person may solicit or receive from any officer or employee of a political subdivision of this state any contribution or service for any political purpose during established hours of employment or while the officer or employee is engaged in his or her official duties.

11.36(3) (3) Every person who has charge or control in a building, office or room occupied for any purpose by this state, by any political subdivision thereof or by the University of Wisconsin Hospitals and Clinics Authority shall prohibit the entry of any person into that building, office or room for the purpose of making or receiving a contribution.

11.36(4) (4) No person may enter or remain in any building, office or room occupied for any purpose by the state, by any political subdivision thereof or by the University of Wisconsin Hospitals and Clinics Authority or send or direct a letter or other notice thereto for the purpose of requesting or collecting a contribution.

11.36(5) (5) In this section, "political purpose" includes an act done for the purpose of influencing the election or nomination for election of a person to national office, and "contribution" includes an act done for that purpose.

11.36(6) (6) This section does not apply to response by a legal custodian or subordinate of the custodian to a request to locate, reproduce or inspect a record under s. 19.35, if the request is processed in the same manner as the custodian or subordinate responds to other requests to locate, reproduce or inspect a record under s. 19.35.

11.36 History History: 1973 c. 334; 1979 c. 328, 355; 1985 a. 303; 1987 a. 370; 1995 a. 27.



11.37 Travel by public officers.

11.37  Travel by public officers.

11.37(1) (1) No person may use any vehicle or aircraft owned by the state or by any local governmental unit for any trip which is exclusively for the purposes of campaigning in support of or in opposition to any candidate for national, state or local office, unless use of the vehicle or aircraft is required for purposes of security protection provided by the state or local governmental unit.

11.37(2) (2) No person may use any vehicle or aircraft owned by the state or by any local governmental unit for purposes which include campaigning in support of or in opposition to any candidate for national, state or local office, unless the person pays to the state or local governmental unit a fee which is comparable to the commercial market rate for the use of a similar vehicle or aircraft and for any services provided by the state or local governmental unit to operate the vehicle or aircraft. If a trip is made in part for a public purpose and in part for the purpose of campaigning, the person shall pay for the portion of the trip attributable to campaigning, but in no case less than 50% of the cost of the trip. The portion of the trip attributable to campaigning shall be determined by dividing the number of appearances made for campaign purposes by the total number of appearances. Fees payable to the state shall be prescribed by the secretary of administration and shall be deposited in the account under s. 20.855 (6) (h). Fees payable to a local governmental unit shall be prescribed by the governing body of the governmental unit.

11.37 History History: 1973 c. 334; 1979 c. 221, 328, 355; 1983 a. 27 s. 2202 (57); 1985 a. 303.



11.38 Contributions and disbursements by corporations and cooperatives.

11.38  Contributions and disbursements by corporations and cooperatives.

11.38(1) (1)

11.38(1)(a)(a)

11.38(1)(a)1.1. No foreign or domestic corporation, or association organized under ch. 185 or 193, may make any contribution or disbursement, directly or indirectly, either independently or through any political party, committee, group, candidate or individual for any purpose other than to promote or defeat a referendum.

11.38(1)(a)2. 2. Notwithstanding subd. 1., any such corporation or association may establish and administer a separate segregated fund and solicit contributions from individuals to the fund to be utilized by such corporation or association, for the purpose of supporting or opposing any candidate for state or local office but the corporation or association may not make any contribution to the fund. The fund shall appoint a treasurer and shall register as a political committee under s. 11.05. A parent corporation or association engaging solely in this activity is not subject to registration under s. 11.05, but shall register and file special reports on forms prescribed by the board disclosing its administrative and solicitation expenses on behalf of such fund. A corporation not domiciled in this state need report only its expenses for administration and solicitation of contributions in this state together with a statement indicating where information concerning other administration and solicitation expenses of its fund may be obtained. The reports shall be filed with the filing officer for the fund specified in s. 11.02 in the manner in which continuing reports are filed under s. 11.20 (4) and (8).

11.38(1)(a)3. 3. No corporation or association specified in subd. 1. may expend more than a combined total of $500 annually for solicitation of contributions to a fund established under subd. 2. or to a conduit.

11.38(1)(b) (b) No political party, committee, group, candidate or individual may accept any contribution or disbursement made to or on behalf of such individual or entity which is prohibited by this section.

11.38(2) (2)

11.38(2)(a)(a) This section does not affect the right of any individual to support candidates and purposes of the individual's own choosing or the individual's right to subscribe to a regularly published organization newspaper.

11.38(2)(b) (b) This section does not prohibit the publication of periodicals by a corporation, a cooperative, or an unincorporated cooperative association in the regular course of its affairs which advise the members, shareholders or subscribers of the disadvantages or advantages to their interests of the election to office of persons espousing certain measures, without reporting such activity.

11.38(2)(c) (c) This section does not apply to any labor organization which is incorporated under ch. 181 prior to January 1, 1978.

11.38(3) (3) A violation of this section by an officer or employee of a corporation is prima facie evidence of a violation by the corporation.

11.38(4) (4) Any corporation which violates this section shall forfeit double the amount of any penalty assessed under s. 11.60 (3).

11.38(6) (6) Any individual or campaign treasurer who receives funds in violation of this section shall promptly return such funds to the contributor or donate the funds to the common school fund or a charitable organization, at the treasurer's option.

11.38(7) (7) This section may not be construed to authorize any national bank or any corporation organized by authority of any law of congress to make a contribution or expenditure as defined by federal law in connection with any election to state or local office which is prohibited by federal law.

11.38(8) (8)

11.38(8)(a)(a) A corporation or association organized under ch. 185 or 193 which accepts contributions or makes disbursements for the purpose of influencing the outcome of a referendum is a political group and shall comply with s. 11.23 and other applicable provisions of this chapter.

11.38(8)(b) (b) Except as authorized in s. 11.05 (12) (b) and (13), prior to making any disbursement exceeding the amount specified under s. 11.23 (1) on behalf of a political group which is promoting or opposing a particular vote at a referendum and prior to accepting any contribution or making any disbursement exceeding that amount to promote or oppose a particular vote at a referendum, a corporation or association organized under ch. 185 or 193 that becomes subject to a registration requirement under s. 11.23 (1) shall register with the appropriate filing officer specified in s. 11.02 and appoint a treasurer. The registration form of the corporation or association under s. 11.05 shall designate an account separate from all other corporation or association accounts as a campaign depository account, through which all moneys received or expended for the adoption or rejection of the referendum shall pass. The corporation or association shall file periodic reports under s. 11.20 providing the information required under s. 11.06 (1).

11.38(8)(c) (c) Expenditures by a corporation or association to establish and administer a campaign depository account of a political group need not be made through the depository account and need not be reported.

11.38 History History: 1973 c. 334; 1975 c. 93; 1977 c. 427; 1979 c. 328; 1985 a. 303 ss. 71, 72, 86; 1987 a. 370; 1991 a. 316; 2001 a. 109; 2005 a. 177, 441; 2007 a. 1; 2009 a. 313.

11.38 Annotation An individual illegally furnishing funds from a corporate account may be convicted under s. 11.24 (1). State v. Dreske, 88 Wis. 2d 60, 276 N.W.2d 324 (Ct. App. 1979).

11.38 Annotation This section's prohibition against corporate political contributions and disbursements is broad and probably would bar, in most cases, purchases of advertising by a corporation in a political party publication. 65 Atty. Gen. 10.

11.38 Annotation The government may regulate corporate political speech through disclaimer and disclosure requirements, but it may not suppress that speech altogether. Federal law prohibiting corporations and unions from using their general treasury funds to make independent expenditures for speech defined as an "electioneering communication" or for speech expressly advocating the election or defeat of a candidate is unconstitutional. Citizens United v. Federal Election Commission, 558 U.S. ___, 130 S. Ct. 876, 175 L. Ed. 2d 753 (2010).

11.38 Annotation The reasoning and conclusion of Citizens United are clearly applicable to sub. (1) (a) 1. and any ban on corporate independent expenditures under Wisconsin law violates the guarantees of freedom of speech and association under the 1st amendment, as made applicable to the states by the 14th amendment. Citizens United, however, does not appear to have any direct and immediate impact on the validity of those portions of s. 11.38 that do not involve corporate independent expenditures. OAG 5-10



11.40 Special privileges from public utilities.

11.40  Special privileges from public utilities.

11.40(1) (1) In this section:

11.40(1)(a) (a) "Public utility" means any corporation, company, individual or association which furnishes products or services to the public, and which is regulated under ch. 195 or 196, including but not limited to, railroads, telecommunications or telegraph companies and any company furnishing or producing heat, light, power or water.

11.40(1)(b) (b) "Special privilege" or "privilege" means anything of value not available to the general public. The term does not include compensation or fringe benefits provided as a result of employment by a public utility to regular employees or pensioners who are not compensated specifically for services performed for a political purpose, and not in excess of that provided to other regular employees or pensioners of like status.

11.40(2) (2) No public utility or anyone connected therewith may offer or give any special privilege to any candidate for public office or any committee or its members or employees, or any individual under s. 11.06 (7), or to any 3rd party at the request of or for the advantage of any of them.

11.40(3) (3) No candidate for public office or any committee or member or employee thereof or any individual under s. 11.06 (7) may ask for or accept any special privilege from any public utility.

11.40(4) (4) This section does not apply to notaries public or to regular public utility employees or pensioners who are candidates for or hold public offices for which the annual compensation is not more than $300 so long as the privilege does not exceed those extended to other regular employees or pensioners of the utility.

11.40 History History: 1973 c. 334; 1975 c. 93; 1977 c. 29 s. 1656 (43); 1979 c. 328; 1985 a. 297 s. 76; 1993 a. 213.



11.60 Civil penalties.

11.60  Civil penalties.

11.60(1)(1) Any person, including any committee or group, who violates this chapter may be required to forfeit not more than $500 for each violation.

11.60(2) (2) In addition to the penalty under sub. (1), any person, including any committee or group, who is delinquent in filing a report required by this chapter may be required to forfeit not more than $50 or one percent of the annual salary of the office for which the candidate is being supported or opposed, whichever is greater, for each day of delinquency.

11.60(3) (3) Notwithstanding sub. (1), any person, including any committee or group, who makes any contribution in violation of this chapter may be required to forfeit treble the amount of the contribution or portion thereof which is illegally contributed.

11.60(3g) (3g) Notwithstanding sub. (1), any person, including any committee or group, who violates s. 11.21 (5) or 11.22 (8) shall forfeit $10 for each person who is solicited, but not more than $1,000 for each report from which persons are solicited, in violation of s. 11.21 (5) or 11.22 (8).

11.60(3m) (3m) Notwithstanding sub. (1), any person, including any committee, group or corporation, who is subject to a requirement to pay a filing fee under s. 11.055 and who fails to pay that fee within the time prescribed in that section shall forfeit $500 plus treble the amount of the fee payable by that person.

11.60(4) (4) Except as otherwise provided in ss. 5.05 (2m) (c) 15. and 16. and (h), 5.08, and 5.081, actions under this section may be brought by the board or by the district attorney for the county where the defendant resides or, if the defendant is a nonresident, by the district attorney for the county where the violation is alleged to have occurred. For purposes of this subsection, a person other than a natural person resides within a county if the person's principal place of operation is located within that county.

11.60(5) (5) Any elector may file a verified petition with the board or the appropriate district attorney or with more than one of them where their authority is concurrent under sub. (4), requesting that civil action under this chapter be brought against any person, committee or group. The petition shall allege such facts as are within the knowledge of the petitioner to show probable cause that a violation of this chapter has occurred.

11.60 History History: 1973 c. 334; 1977 c. 449; 1979 c. 328; 1985 a. 303; 1997 a. 27, 230; 1999 a. 182; 2001 a. 109; 2003 a. 321; 2005 a. 177; 2007 a. 1; 2009 a. 89; 2011 a. 32; 2011 a. 260 s. 81.

11.60 Annotation This is a civil penalty section even though some violations of it involve intent. State v. Dreske, 88 Wis. 2d 60, 276 N.W.2d 324 (Ct. App. 1979).

11.60 Annotation In a forfeiture action against a committee, assets of the committee, but not of its members, are reachable. Elections Board v. Ward, 105 Wis. 2d 543, 314 N.W.2d 120 (1982).



11.61 Criminal penalties; prosecution.

11.61  Criminal penalties; prosecution.

11.61(1) (1)

11.61(1)(a)(a) Whoever intentionally violates s. 11.05 (1), (2), (2g) or (2r), 11.07 (1) or (5), 11.10 (1), 11.12 (5), 11.23 (6) or 11.24 (1) is guilty of a Class I felony.

11.61(1)(b) (b) Whoever intentionally violates s. 11.25, 11.26, 11.27 (1), 11.30 (1) or 11.38 is guilty of a Class I felony if the intentional violation does not involve a specific figure or if the intentional violation concerns a figure which exceeds $100 in amount or value.

11.61(1)(c) (c) Whoever intentionally violates any provision of this chapter other than those provided in par. (a) and whoever intentionally violates any provision under par. (b) where the intentional violation concerns a specific figure which does not exceed $100 in amount or value may be fined not more than $1,000 or imprisoned not more than 6 months or both.

11.61(2) (2) Except as otherwise provided in ss. 5.05 (2m) (c) 15. and 16. and (i), 5.08, and 5.081, all prosecutions under this section shall be conducted by the district attorney for the county where the defendant resides or, if the defendant is a nonresident, by the district attorney for the county where the violation is alleged to have occurred. For purposes of this subsection, a person other than a natural person resides within a county if the person's principal place of operation is located within that county.

11.61(3) (3)

11.61(3)(a)(a) If a successful candidate for public office, other than a candidate for the legislature, is adjudged guilty in a criminal action of any violation of this chapter under sub. (1) (a) or (b), or of any violation of ch. 12 under s. 12.60 (1) (a) committed during his or her candidacy, the court shall after entering judgment enter a supplemental judgment declaring a forfeiture of the candidate's right to office. The supplemental judgment shall be transmitted to the officer or agency authorized to issue the certificate of nomination or election to the office for which the person convicted is a candidate. If the candidate's term has not yet begun, the candidate shall not thereafter succeed to office. If the candidate's term has begun, the office shall become vacant. The office shall then be filled in the manner provided by law.

11.61(3)(b) (b) If a successful candidate for the legislature is adjudged guilty in a criminal action of any violation of this chapter under sub. (1) (a) or (b), or of any violation of ch. 12 under s. 12.60 (1) (a) committed during his or her candidacy, the court shall after entering judgment certify its findings to the presiding officer of the house of the legislature to which the candidate was elected.

11.61 History History: 1973 c. 334; 1975 c. 93 ss. 117, 119 (1); 1977 c. 449; 1979 c. 328; 1983 a. 484; 1985 a. 303; 1997 a. 283; 2001 a. 109; 2005 a. 177; 2007 a. 1; 2009 a. 89; 2011 a. 32.

11.61 Annotation Sub. (1) (a) does not require the state to prove that the defendant had actual knowledge of the violated statute. State v. Dreske, 88 Wis. 2d 60, 276 N.W.2d 324 (Ct. App. 1979).



11.64 Defense fund authorized.

11.64  Defense fund authorized.

11.64(1) (1) Any candidate or public official who is being investigated for, charged with or convicted of a criminal violation of this chapter or ch. 12, or whose agent is so investigated, charged or convicted, may establish a defense fund for expenditures supporting or defending the candidate or agent, or any dependent of the candidate or agent, while that person is being investigated for, or while the person is charged with or convicted of a criminal violation of this chapter or ch. 12.

11.64(2) (2) No person may utilize a contribution received from a contributor to a campaign fund for a purpose for which a defense fund is authorized under sub. (1) unless the authorization of the contributor is obtained. Notwithstanding s. 11.25 (2) (a), any contributor may authorize the transfer of all or part of a contribution from a campaign fund to a defense fund.

11.64 History History: 1973 c. 334; 1975 c. 93; 1987 a. 370.



11.65 Donations to charitable organizations or school fund.

11.65  Donations to charitable organizations or school fund. Any registrant may make a donation to a charitable organization or the common school fund from the registrant's campaign treasury. No later than 5 days after a registrant makes a donation to a charitable organization or the common school fund from a campaign treasury, the registrant shall notify the registrant's filing officer in writing of the name of the donee and the date of the donation, and shall provide an explanation for not retaining the amount donated in the registrant's campaign treasury.

11.65 History History: 2005 a. 451.



11.66 Elector may compel compliance.

11.66  Elector may compel compliance. Any elector may sue for injunctive relief to compel compliance with this chapter. Before commencing any action concerning a state office or statewide referendum, an elector shall file a verified complaint with the board alleging such facts as are within his or her knowledge to show probable cause to believe that a violation has occurred or is proposed to occur. If the board fails to commence an action within 10 days of the filing of the complaint, the elector may commence an action. Separate from any other bond which may be required by the court, the elector may be required to post a surety bond in an amount determined by the court sufficient to cover the actual costs, including reasonable attorney fees, of both parties. If the elector's action is not successful, he or she shall pay the costs of the action.

11.66 History History: 1973 c. 334; 1979 c. 328; 1983 a. 484; 1993 a. 490.






12. Prohibited election practices.

12.01 Definitions.

12.01  Definitions. The definitions given under s. 11.01 apply to this chapter, except that a "candidate" includes candidates for national office.

12.01 History History: 1973 c. 334; 1975 c. 93; 1977 c. 427; 1979 c. 89; 1983 a. 484.



12.02 Construction.

12.02  Construction. In this chapter, criminal intent shall be construed in accordance with s. 939.23.

12.02 History History: 1977 c. 427.



12.03 Campaigning restricted.

12.03  Campaigning restricted.

12.03(1) (1) No election official may engage in electioneering on election day. No municipal clerk or employee of the clerk may engage in electioneering in the clerk's office or at the alternate site under s. 6.855 during the hours that ballots may be cast at those locations.

12.03(2) (2)

12.03(2)(a)(a)

12.03(2)(a)1.1. No person may engage in electioneering during polling hours on election day at a polling place.

12.03(2)(a)2. 2. No person may engage in electioneering in the municipal clerk's office or at an alternate site under s. 6.855 during the hours that absentee ballots may be cast.

12.03(2)(b) (b)

12.03(2)(b)1.1. No person may engage in electioneering during polling hours on any public property on election day within 100 feet of an entrance to a building containing a polling place.

12.03(2)(b)2. 2. No person may engage in electioneering during the hours that absentee ballots may be cast on any public property within 100 feet of an entrance to a building containing the municipal clerk's office or an alternate site under s. 6.855.

12.03(2)(b)3. 3. No person may engage in electioneering within 100 feet of an entrance to or within a nursing home, qualified retirement home, qualified community-based residential facility, qualified residential care apartment complex, or qualified adult family home while special voting deputies are present at the home or facility.

12.03(2)(d) (d) This subsection does not apply to the placement of any material on the bumper of a motor vehicle that is parked or operated at a place and time where electioneering is prohibited under this subsection.

12.03(3) (3) A municipal clerk, election inspector or law enforcement officer may remove posters or other advertising which is placed in violation of this section.

12.03(4) (4) In this section, "electioneering" means any activity which is intended to influence voting at an election.

12.03 History History: 1973 c. 334; 1977 c. 427; 1979 c. 89; 1983 a. 484; 1993 a. 173; 2005 a. 451; 2011 a. 23.

12.03 Annotation Violators may not be deprived of the right to vote, although penalties may follow. Constitutional issues are discussed. 61 Atty. Gen. 441.



12.035 Posting and distribution of election-related material.

12.035  Posting and distribution of election-related material.

12.035(1)(1) In this section, "election-related material" means any written matter which describes, or purports to describe, the rights or responsibilities of individuals voting or registering to vote at a polling place or voting an absentee ballot at the office of the municipal clerk or an alternate site under s. 6.855.

12.035(2) (2) The legislature finds that posting or distributing election-related material at the polling place, at locations where absentee ballots may be cast, or near the entrance to such locations when voting is taking place may mislead and confuse electors about their rights and responsibilities regarding the exercise of the franchise and tends to disrupt the flow of voting activities at such locations. The legislature finds that the restrictions imposed by this section on the posting or distribution of election-related material are necessary to protect the compelling governmental interest in orderly and fair elections.

12.035(3) (3)

12.035(3)(a)(a) No person may post or distribute any election-related material during polling hours on election day at a polling place.

12.035(3)(b) (b) No person may post or distribute any election-related material during polling hours on any public property on election day within 100 feet of an entrance to a building containing a polling place.

12.035(3)(c) (c) No person may post or distribute any election-related material at the office of the municipal clerk or at an alternate site under s. 6.855 during hours that absentee ballots may be cast.

12.035(3)(d) (d) No person may post or distribute election-related material during the hours that absentee ballots may be cast on any public property within 100 feet of an entrance to a building containing the office of the municipal clerk or an alternate site under s. 6.855.

12.035(4) (4) Subsection (3) does not apply to any of the following:

12.035(4)(a) (a) The posting or distribution of election-related material posted or distributed by the municipal clerk or other election officials.

12.035(4)(b) (b) The placement of any material on the bumper of a motor vehicle located on public property.

12.035(5) (5) A municipal clerk, election inspector, or law enforcement officer may remove election-related material posted in violation of sub. (3) and may confiscate election-related material distributed in violation of sub. (3).

12.035 History History: 2005 a. 451.



12.04 Communication of political messages.

12.04  Communication of political messages.

12.04(1) (1) In this section:

12.04(1)(a) (a) "Election campaign period" means:

12.04(1)(a)1. 1. In the case of an election for office, the period beginning on the first day for circulation of nomination papers by candidates, or the first day on which candidates would circulate nomination papers were papers to be required, and ending on the day of the election.

12.04(1)(a)2. 2. In the case of a referendum, the period beginning on the day on which the question to be voted upon is submitted to the electorate and ending on the day on which the referendum is held.

12.04(1)(b) (b) "Political message" means a message intended for a political purpose or a message which pertains to an issue of public policy of possible concern to the electorate, but does not include a message intended solely for a commercial purpose.

12.04(1)(c) (c) "Residential property" means property occupied or suitable to be occupied for residential purposes and property abutting that property for which the owner or renter is responsible for the maintenance or care. If property is utilized for both residential and nonresidential purposes, "residential property" means only the portion of the property occupied or suitable to be occupied for residential purposes.

12.04(2) (2) Except as provided in ss. 12.03 or 12.035 or as restricted under sub. (4), any individual may place a sign containing a political message upon residential property owned or occupied by that individual during an election campaign period.

12.04(3) (3) Except as provided in sub. (4), no county or municipality may regulate the size, shape, placement or content of any sign containing a political message placed upon residential property during an election campaign period.

12.04(4) (4)

12.04(4)(a)(a) A county or municipality may regulate the size, shape or placement of any sign if such regulation is necessary to ensure traffic or pedestrian safety. A county or municipality may regulate the size, shape or placement of any sign having an electrical, mechanical or audio auxiliary.

12.04(4)(b) (b) In addition to regulation under par. (a), a municipality may regulate the size, shape or placement of a sign exceeding 11 square feet in area. This paragraph does not apply to a sign which is affixed to a permanent structure and does not extend beyond the perimeter of the structure, if the sign does not obstruct a window, door, fire escape, ventilation shaft or other area which is required by an applicable building code to remain unobstructed.

12.04(5) (5)

12.04(5)(a)(a) The renter of residential property may exercise the same right as the owner to place a sign upon the property under sub. (2) in any area of the property occupied exclusively by the renter. The terms of a lease or other agreement under which residential property is occupied shall control in determining whether property is occupied exclusively by a renter.

12.04(5)(b) (b) The owner of residential property may exercise the right granted under sub. (2) in any portion of the property not occupied exclusively by a renter.

12.04(6) (6) This section does not apply to signs prohibited from being erected under s. 84.30.

12.04 History History: 1985 a. 198; 1993 a. 246; 2005 a. 451; 2009 a. 173.



12.05 False representations affecting elections.

12.05  False representations affecting elections. No person may knowingly make or publish, or cause to be made or published, a false representation pertaining to a candidate or referendum which is intended or tends to affect voting at an election.

12.05 History History: 1973 c. 334; 1993 a. 175.

12.05 Annotation A violation of this section does not constitute defamation per se. Tatur v. Solsrud, 174 Wis. 2d 735, 498 N.W.2d 232 (1993).



12.07 Election restrictions on employers.

12.07  Election restrictions on employers.

12.07(1) (1) No person may refuse an employee the privilege of time off for voting under s. 6.76 or subject an employee to a penalty therefor.

12.07(2) (2) No employer may refuse to allow an employee to serve as an election official under s. 7.30 or make any threats or offer any inducements of any kind to the employee for the purpose of preventing the employee from so serving.

12.07(3) (3) No employer or agent of an employer may distribute to any employee printed matter containing any threat, notice or information that if a particular ticket of a political party or organization or candidate is elected or any referendum question is adopted or rejected, work in the employer's place or establishment will cease, in whole or in part, or the place or establishment will be closed, or the salaries or wages of the employees will be reduced, or other threats intended to influence the political opinions or actions of the employees.

12.07(4) (4) No person may, directly or indirectly, cause any person to make a contribution or provide any service or other thing of value to or for the benefit of a candidate, political party or registrant under s. 11.05, with the purpose of influencing the election or nomination of a candidate to national, state or local office or the passage or defeat of a referendum by means of the denial or the threat of denial of any employment, position, work or promotion, or any compensation or other benefit of such employment, position or work, or by means of discharge, demotion or disciplinary action or the threat to impose a discharge, demotion or disciplinary action. This subsection does not apply to employment by a candidate, political party or other registrant under s. 11.05 in connection with a campaign or political party activities.

12.07 History History: 1973 c. 334; 1983 a. 484; 1991 a. 316; 2005 a. 451.



12.08 Denial of government benefits.

12.08  Denial of government benefits. No person may, directly or indirectly, cause any person to make a contribution or provide any service or other thing of value to or for the benefit of a candidate, political party or registrant under s. 11.05, with the purpose of influencing the election or nomination of a candidate to national, state or local office or the passage or defeat of a referendum by means of the denial or threat of denial of any payment or other benefit of a program established or funded in whole or in part by this state or any local governmental unit of this state, or a program which has applied for funding by this state or any local governmental unit of this state.

12.08 History History: 1983 a. 484; 1985 a. 304.



12.09 Election threats.

12.09  Election threats.

12.09(1)(1) No person may personally or through an agent make use of or threaten to make use of force, violence, or restraint in order to induce or compel any person to vote or refrain from voting at an election.

12.09(2) (2) No person may personally or through an agent, by abduction, duress, or any fraudulent device or contrivance, impede or prevent the free exercise of the franchise at an election.

12.09(3) (3) No person may personally or through an agent, by any act compel, induce, or prevail upon an elector either to vote or refrain from voting at any election for or against a particular candidate or referendum.

12.09 History History: 1973 c. 334; 1991 a. 316; 2005 a. 451.



12.11 Election bribery.

12.11  Election bribery.

12.11(1)(1) In this section, "anything of value" includes any amount of money, or any object which has utility independent of any political message it contains and the value of which exceeds $1. The prohibitions of this section apply to the distribution of material printed at public expense and available for free distribution if such materials are accompanied by a political message.

12.11(1m) (1m) Any person who does any of the following violates this chapter:

12.11(1m)(a) (a) Offers, gives, lends or promises to give or lend, or endeavors to procure, anything of value, or any office or employment or any privilege or immunity to, or for, any elector, or to or for any other person, in order to induce any elector to:

12.11(1m)(a)1. 1. Go to or refrain from going to the polls.

12.11(1m)(a)2. 2. Vote or refrain from voting.

12.11(1m)(a)3. 3. Vote or refrain from voting for or against a particular person.

12.11(1m)(a)4. 4. Vote or refrain from voting for or against a particular referendum; or on account of any elector having done any of the above.

12.11(1m)(b) (b) Receives, agrees or contracts to receive or accept any money, gift, loan, valuable consideration, office or employment personally or for any other person, in consideration that the person or any elector will, so act or has so acted.

12.11(1m)(c) (c) Advances, pays or causes to be paid any money to or for the use of any person with the intent that such money or any part thereof will be used to bribe electors at any election.

12.11(2) (2) This section applies to any convention or meeting held for the purpose of nominating any candidate for any election, and to the signing of any nomination paper.

12.11(3) (3)

12.11(3)(a)(a) This section does not prohibit a candidate from publicly stating his or her preference for or support of any other candidate for any office to be voted for at the same election. A candidate for an office in which the person elected is charged with the duty of participating in the election or nomination of any person as a candidate for office is not prohibited from publicly stating or pledging his or her preference for or support of any person for such office or nomination.

12.11(3)(b) (b) This section does not apply to money paid or agreed to be paid for or on account of authorized legal expenses which were legitimately incurred at or concerning any election.

12.11(3)(c) (c) This section does not apply where an employer agrees that all or part of election day be given to its employees as a paid holiday, provided that such policy is made uniformly applicable to all similarly situated employees.

12.11(3)(d) (d) This section does not prohibit any person from using his or her own vehicle to transport electors to or from the polls without charge.

12.11(3)(e) (e) This section does not apply to any promise by a candidate to reduce public expenditures or taxes.

12.11 History History: 1973 c. 334; 1975 c. 93; 1983 a. 484; 1991 a. 316; 1993 a. 213.

12.11 Annotation There are constitutional limits on the state's power to prohibit candidates from making promises in the course of an election campaign. Some promises are universally acknowledged as legitimate, indeed indispensable to decisionmaking in a democracy. Brown v. Hartlage, 456 U.S. 45 (1982).



12.13 Election fraud.

12.13  Election fraud.

12.13(1)(1)  Electors. Whoever intentionally does any of the following violates this chapter:

12.13(1)(a) (a) Votes at any election or meeting if that person does not have the necessary elector qualifications and residence requirements.

12.13(1)(b) (b) Falsely procures registration or makes false statements to the municipal clerk, board of election commissioners or any other election official whether or not under oath.

12.13(1)(c) (c) Registers as an elector in more than one place for the same election.

12.13(1)(d) (d) Impersonates a registered elector or poses as another person for the purpose of voting at an election.

12.13(1)(e) (e) Votes more than once in the same election.

12.13(1)(f) (f) Shows his or her marked ballot to any person or places a mark upon the ballot so it is identifiable as his or her ballot.

12.13(1)(g) (g) Procures an official ballot and neglects or refuses to cast or return it. This paragraph does not apply to persons who have applied for and received absentee ballots.

12.13(1)(h) (h) Procures, assists or advises someone to do any of the acts prohibited by this subsection.

12.13(2) (2) Election officials.

12.13(2)(a)(a) The willful neglect or refusal by an election official to perform any of the duties prescribed under chs. 5 to 12 is a violation of this chapter.

12.13(2)(b) (b) No election official may:

12.13(2)(b)1. 1. Observe how an elector has marked a ballot unless the official is requested to assist the elector; intentionally permit anyone not authorized to assist in the marking of a ballot to observe how a person is voting or has voted; or disclose to anyone how an elector voted other than as is necessary in the course of judicial proceedings.

12.13(2)(b)2. 2. Illegally issue, write, change or alter a ballot on election day.

12.13(2)(b)3. 3. Permit registration or receipt of a vote from a person who the official knows is not a legally qualified elector or who has refused after being challenged to make the oath or to properly answer the necessary questions pertaining to the requisite requirements and residence; or put into the ballot box a ballot other than the official's own or other one lawfully received.

12.13(2)(b)4. 4. Intentionally assist or cause to be made a false statement, canvass, certificate or return of the votes cast at any election.

12.13(2)(b)5. 5. Willfully alter or destroy a poll or registration list.

12.13(2)(b)6. 6. Intentionally permit or cause a voting machine, voting device or automatic tabulating equipment to fail to correctly register or record a vote cast thereon or inserted therein, or tamper with or disarrange the machine, device or equipment or any part or appliance thereof; cause or consent to the machine, device or automatic tabulating equipment being used for voting at an election with knowledge that it is out of order or is not perfectly set and adjusted so that it will correctly register or record all votes cast thereon or inserted therein; with the purpose of defrauding or deceiving any elector, cause doubt for what party, candidate or proposition a vote will be cast or cause the vote for one party, candidate or proposition to be cast so it appears to be cast for another; or remove, change or mutilate a ballot on a voting machine, device or a ballot to be inserted into automatic tabulating equipment, or do any similar act contrary to chs. 5 to 12.

12.13(2)(b)6m. 6m. Obtain an absentee ballot for voting in a nursing home or qualified retirement home, qualified community-based residential facility, qualified residential care apartment complex, or qualified adult family home under s. 6.875 (6) and fail to return the ballot to the issuing officer.

12.13(2)(b)7. 7. In the course of the person's official duties or on account of the person's official position, intentionally violate or intentionally cause any other person to violate any provision of chs. 5 to 12 for which no other penalty is expressly prescribed.

12.13(2)(b)8. 8. Intentionally disclose the name or address of any elector who obtains a confidential listing under s. 6.47 (2) to any person who is not authorized by law to obtain that information.

12.13(3) (3) Prohibited acts. No person may:

12.13(3)(a) (a) Falsify any information in respect to or fraudulently deface or destroy a certificate of nomination, nomination paper, declaration of candidacy or petition for an election, including a recall petition or petition for a referendum; or file or receive for filing a certificate of nomination, nomination paper, declaration of candidacy or any such petition, knowing any part is falsely made.

12.13(3)(am) (am) Fail to file an amended declaration of candidacy as provided in s. 8.21 with respect to a change in information filed in an original declaration within 3 days of the time the amended declaration becomes due for filing; or file a false declaration of candidacy or amended declaration of candidacy. This paragraph applies only to candidates for state or local office.

12.13(3)(b) (b) Wrongfully suppress, neglect or fail to file nomination papers in the person's possession at the proper time and in the proper office; suppress a certificate of nomination which is duly filed.

12.13(3)(c) (c) Willfully or negligently fail to deliver, after having undertaken to do so, official ballots prepared for an election to the proper person, or prevent their delivery within the required time, or destroy or conceal the ballots.

12.13(3)(d) (d) Remove or destroy any of the supplies or conveniences placed in compartments or polling booths.

12.13(3)(e) (e) Prepare or cause to be prepared an official ballot with intent to change the result of the election as to any candidate or referendum; prepare an official ballot which is premarked or which has an unauthorized sticker affixed prior to delivery to an elector; or deliver to an elector an official ballot bearing a mark opposite the name of a candidate or referendum question that might be counted as a vote for or against a candidate or question.

12.13(3)(f) (f) Before or during any election, tamper with voting machines, voting devices or automatic tabulating equipment readied for voting or the counting of votes; disarrange, deface, injure or impair any such machine, device or equipment; or mutilate, injure or destroy a ballot placed or displayed on a voting machine or device, or to be placed or displayed on any such machine, device or automatic tabulating equipment or any other appliance used in connection with the machine, device or equipment.

12.13(3)(g) (g) Falsify any statement relating to voter registration under chs. 5 to 12.

12.13(3)(h) (h) Deface, destroy or remove any legally placed election campaign advertising poster with intent to disrupt the campaign advertising efforts of any candidate, or of any committee, group or individual under ch. 11, or alter the information printed thereon so as to change the meaning thereof to the disadvantage of the candidate or cause espoused. Nothing in this paragraph restricts the right of any owner or occupant of any real property, or the owner or operator of any motor vehicle, to remove campaign advertising posters from such property or vehicle.

12.13(3)(i) (i) Falsely make any statement for the purpose of obtaining or voting an absentee ballot under ss. 6.85 to 6.87.

12.13(3)(j) (j) When called upon to assist an elector who cannot read or write, has difficulty in reading, writing or understanding English, or is unable to mark a ballot or depress a lever or button on a voting machine, inform the elector that a ballot contains names or words different than are printed or displayed on the ballot with the intent of inducing the elector to vote contrary to his or her inclination, intentionally fail to cast a vote in accordance with the elector's instructions or reveal the elector's vote to any 3rd person.

12.13(3)(k) (k) Forge or falsely make the official endorsement on a ballot or knowingly deposit a ballot in the ballot box upon which the names or initials of the ballot clerks, or those of issuing clerks do not appear.

12.13(3)(L) (L) When not authorized, during or after an election, break open or violate the seals or locks on a ballot box containing ballots of that election or obtain unlawful possession of a ballot box with official ballots; conceal, withhold or destroy ballots or ballot boxes; willfully, fraudulently or forcibly add to or diminish the number of ballots legally deposited in a ballot box; or aid or abet any person in doing any of the acts prohibited by this paragraph.

12.13(3)(m) (m) Fraudulently change a ballot of an elector so the elector is prevented from voting for whom the elector intended.

12.13(3)(n) (n) Receive a ballot from or give a ballot to a person other than the election official in charge.

12.13(3)(o) (o) Vote or offer to vote a ballot except as has been received from one of the inspectors.

12.13(3)(p) (p) Receive a completed ballot from a voter unless qualified to do so.

12.13(3)(q) (q) Solicit a person to show how his or her vote is cast.

12.13(3)(r) (r) Remove a ballot from a polling place before the polls are closed.

12.13(3)(s) (s) Solicit another elector to offer assistance under s. 6.82 (2) or 6.87 (5), except in the case of an elector who is blind or visually impaired to the extent that the elector cannot read a ballot.

12.13(3)(t) (t) Obtain an absentee ballot as the agent of another elector under s. 6.86 (3) and fail or refuse to deliver it to such elector.

12.13(3)(u) (u) Provide false documentation of identity for the purpose of inducing an election official to permit the person or another person to vote.

12.13(3)(w) (w) Falsify a ballot application under s. 6.18.

12.13(3)(x) (x) Refuse to obey a lawful order of an inspector made for the purpose of enforcing the election laws; engage in disorderly behavior at or near a polling place; or interrupt or disturb the voting or canvassing proceedings.

12.13(3)(y) (y) After an election, break the locks or seals or reset the counters on a voting machine except in the course of official duties carried out at the time and in the manner prescribed by law; or disable a voting machine so as to prevent an accurate count of the votes from being obtained; or open the registering or recording compartments of a machine with intent to do any such act.

12.13(3)(z) (z) Tamper with automatic tabulating equipment or any record of votes cast or computer program which is to be used in connection with such equipment to count or recount votes at any election so as to prevent or attempt to prevent an accurate count of the votes from being obtained.

12.13(3)(ze) (ze) Compensate a person who obtains voter registration forms from other persons at a rate that varies in relation to the number of voter registrations obtained by the person.

12.13(3)(zm) (zm) Willfully provide to a municipal clerk false information for the purpose of obtaining a confidential listing under s. 6.47 (2) for that person or another person.

12.13(3)(zn) (zn) Disclose to any person information provided under s. 6.47 (8) when not authorized to do so.

12.13(5) (5) Unauthorized release of records or investigatory information.

12.13(5)(a)(a) Except as specifically authorized by law and except as provided in par. (b), no investigator, prosecutor, employee of an investigator or prosecutor, or member or employee of the board may disclose information related to an investigation or prosecution under chs. 5 to 12, subch. III of ch. 13, or subch. III of ch. 19 or any other law specified in s. 978.05 (1) or (2) or provide access to any record of the investigator, prosecutor, or the board that is not subject to access under s. 5.05 (5s) to any person other than an employee or agent of the prosecutor or investigator or a member, employee, or agent of the board prior to presentation of the information or record in a court of law.

12.13(5)(b) (b) This subsection does not apply to any of the following communications made by an investigator, prosecutor, employee of an investigator or prosecutor, or member or employee of the board:

12.13(5)(b)1. 1. Communications made in the normal course of an investigation or prosecution.

12.13(5)(b)2. 2. Communications with a local, state, or federal law enforcement or prosecutorial authority.

12.13(5)(b)3. 3. Communications made to the attorney of an investigator, prosecutor, employee, or member of the board or to a person or the attorney of a person who is investigated or prosecuted by the board.

12.13 History History: 1973 c. 334; 1975 c. 85, 93, 199; 1977 c. 427, 447; 1979 c. 89, 249, 260, 311, 357; 1983 a. 183 s. 45; 1983 a. 192 s. 304; 1983 a. 484 ss. 135, 172 (3), 174; 1983 a. 491; 1985 a. 304; 1987 a. 391; 1989 a. 192; 1991 a. 316; 1999 a. 49; 2001 a. 16; 2003 a. 265; 2005 a. 451; 2007 a. 1; 2011 a. 23.

12.13 Annotation Sub. (5) does not apply to district attorneys or law enforcement agencies. It only applies to the government accountability board, its employees and agents, and the investigators and prosecutors retained by the board, and the assistants to those persons. OAG 7-09.



12.60 Penalties.

12.60  Penalties.

12.60(1)(1)

12.60(1)(a)(a) Whoever violates s. 12.09, 12.11 or 12.13 (1), (2) (b) 1. to 7. or (3) (a), (e), (f), (j), (k), (L), (m), (y) or (z) is guilty of a Class I felony.

12.60(1)(b) (b) Whoever violates s. 12.03, 12.05, 12.07, 12.08 or 12.13 (2) (b) 8., (3) (b), (c), (d), (g), (i), (n) to (x), (ze), (zm) or (zn) may be fined not more than $1,000, or imprisoned not more than 6 months or both.

12.60(1)(bm) (bm) Whoever violates s. 12.13 (5) may be fined not more than $10,000 or imprisoned for not more than 9 months or both.

12.60(1)(c) (c) Whoever violates s. 12.13 (3) (am) may be required to forfeit not more than $500.

12.60(1)(d) (d) Whoever violates s. 12.035 or 12.13 (3) (h) may be required to forfeit not more than $100.

12.60(2) (2)

12.60(2)(a)(a) If a successful candidate for public office, other than a candidate for the legislature or a candidate for national office, is adjudged guilty in a criminal action of any violation of this chapter under sub. (1) (a) committed during his or her candidacy, the court shall after entering judgment enter a supplemental judgment declaring a forfeiture of the candidate's right to office. The supplemental judgment shall be transmitted to the officer or agency authorized to issue the certificate of nomination or election to the office for which the person convicted is a candidate. If the candidate's term has begun, the office shall become vacant. The office shall then be filled in the manner provided by law.

12.60(2)(b) (b) If a successful candidate for the legislature or U.S. congress is adjudged guilty in a criminal action of any violation of this chapter under sub. (1) (a) committed during his or her candidacy, the court shall after entering judgment certify its findings to the presiding officer of the legislative body to which the candidate was elected.

12.60(3) (3) Any election official who is convicted of any violation of this chapter shall, in addition to the punishment otherwise provided, be disqualified to act as an election official for a term of 5 years from the time of conviction.

12.60(4) (4) Prosecutions under this chapter shall be conducted in accordance with s. 11.61 (2).

12.60 History History: 1973 c. 334; 1975 c. 85; 1977 c. 418 s. 924 (18) (e); 1977 c. 427; 1979 c. 249, 311, 328; 1983 a. 484; 1985 a. 304; 1997 a. 283; 1999 a. 49; 2001 a. 109; 2005 a. 451; 2007 a. 1.






13. Legislative branch.

13.01 Number of legislators.

13.01  Number of legislators. The senate consists of 33 and the assembly of 99 members.

13.01 History History: 1971 c. 304.



13.02 Regular sessions.

13.02  Regular sessions. The legislature shall meet annually.

13.02(1) (1) The legislature shall convene in the capitol on the first Monday of January in each odd-numbered year, at 2 p.m., to take the oath of office, select officers, and do all other things necessary to organize itself for the conduct of its business, but if the first Monday of January falls on January 1 or 2, the actions here required shall be taken on January 3.

13.02(2) (2) The regular session of the legislature shall commence at 2 p.m. on the first Tuesday after the 8th day of January in each year unless otherwise provided under sub. (3).

13.02(3) (3) Early in each biennial session period, the joint committee on legislative organization shall meet and develop a work schedule for the legislative session, which shall include at least one meeting in January of each year, to be submitted to the legislature as a joint resolution.

13.02(4) (4) Any measures introduced in the regular annual session of the odd-numbered year which do not receive final action shall carry over to the regular annual session held in the even-numbered year.

13.02 History History: 1971 c. 15; 1973 c. 24, 333; 1987 a. 4.



13.03 Oaths of members.

13.03  Oaths of members. The speaker of the assembly, president of the senate, governor, secretary of state, attorney general, any court of record or the clerk thereof, any court of appeals judge or any justice of the supreme court may administer the oath of office to the members and officers of the legislature. The oath shall be filed with the secretary of state.

13.03 History History: 1977 c. 187.



13.035 Designation of members.

13.035  Designation of members. Members of the assembly shall be known as "representatives to the assembly".



13.04 Legislators' eligibility to other civil office.

13.04  Legislators' eligibility to other civil office.

13.04(1) (1) No member of the legislature shall, during the term for which the legislator was elected, be appointed or elected to any civil office in this state, which shall have been created, or the emoluments of which shall have been increased, during the term for which the legislator was elected.

13.04(2) (2) Any former member of the legislature may, after expiration of the term for which the former member was elected to the legislature, be appointed or elected to any judicial office or state civil office or position and shall, if so appointed or elected, be entitled to the full compensation, expense reimbursement or other emoluments established by law for such office or position.

13.04(3) (3) Any incumbent member of the legislature may, during the term for which the member was elected to the legislature, seek election to any judicial office or state elective office for a term commencing upon the expiration of the member's current legislative term and shall, if so elected, upon the commencement of the new term be entitled to the full compensation, expense reimbursement or other emoluments for such office or position established by law as of the date on which the term begins.

13.04(4) (4) Any incumbent member of the legislature who, during the term for which the member was elected to the legislature, by appointment or election assumes any judicial office or state civil office or position for which the compensation or other emoluments were increased during the member's current legislative term by legislative action, or by any other official action requiring the assent of or subject to veto by the legislature, shall be entitled to the compensation or other emoluments for such office or position only at the rate in effect prior to such increase.

13.04(5) (5) Nothing in this subsection shall prevent the concurrent appointment of an incumbent legislator to an unsalaried part-time state position created during the legislator's current legislative term when the emoluments for such position are limited to reimbursement for actual and necessary expenses incurred in the performance of the duties of the position and when the duties of such position are not incompatible with the legislator's duties as a member of the legislature.

13.04 History History: 1973 c. 333; 1991 a. 316; 1997 a. 27.



13.05 Logrolling prohibited.

13.05  Logrolling prohibited. Any member of the legislature who gives, offers or promises to give his or her vote or influence in favor of or against any measure or proposition pending or proposed to be introduced in the legislature in consideration or upon condition that any other person elected to the same legislature will give or will promise or agree to give his or her vote or influence in favor of or against any other measure or proposition pending or proposed to be introduced in such legislature, or who gives, offers or promises to give his or her vote or influence for or against any measure on condition that any other member will give his or her vote or influence in favor of any change in any other bill pending or proposed to be introduced in the legislature, is guilty of a Class I felony.

13.05 History History: 1991 a. 316; 1997 a. 283; 2001 a. 109.



13.06 Executive favor.

13.06  Executive favor. Any member of the legislature who gives, offers or promises to give his or her vote or influence in favor of or against any measure or proposition pending or proposed to be introduced in the legislature, or that has already been passed by either house of the legislature, in consideration of or on condition that the governor approve, disapprove, veto or sign, or agree to approve, disapprove, veto or sign, any other measure or proposition pending or proposed to be introduced in the legislature or that has already been passed by the legislature, or either house thereof, or in consideration or upon condition that the governor nominate for appointment or appoint or remove any person to or from any office or position under the laws of this state, is guilty of a Class I felony.

13.06 History History: 1991 a. 316; 1997 a. 35, 283; 2001 a. 109.



13.07 Freedom of debate confirmed.

13.07  Freedom of debate confirmed. Nothing in ss. 13.05 and 13.06 shall be construed as prohibiting free discussion and deliberation upon any question pending before the legislature by members thereof, privately or publicly, nor as prohibiting agreements by members to support any single measure pending, on condition that certain changes be made in such measure, nor as prohibiting agreements to compromise conflicting provisions of different measures.



13.08 Mileage allowance.

13.08  Mileage allowance.

13.08(1)(1) The chief clerk of each house, immediately after the commencement of each regular or special session of the legislature, shall certify to the department of administration the names of all qualified members and the number of miles for which each member is entitled to be reimbursed. All such certificates shall be approved by the presiding officer.

13.08(2) (2) All members of the legislature shall be entitled to an allowance for transportation expenses incurred in going to and returning from the state capitol once every week during any legislative session, at the same rate per mile for each mile traveled in going to and returning from the state capitol on the most usual route as is provided for transportation for state officers and employees under s. 20.916. Such allowances shall be paid monthly upon presentation to the department of administration of a verified written statement containing such information as the department requires.

13.08(4) (4) Any member of the legislature may use any convenient public transportation and be reimbursed in full for not to exceed one round trip weekly actually traveled via such transportation.

13.08 History History: 1971 c. 13.



13.085 Bills increasing certain tax rates.

13.085  Bills increasing certain tax rates.

13.085(1) (1) Except as provided in sub. (2), no house of the legislature may pass a bill that increases the rate of the state sales tax or that increases any of the rates of the income tax or franchise tax unless the bill is approved by two-thirds of those members present and voting.

13.085(2) (2) Subsection (1) shall not apply if the legislature passes a joint resolution requiring a statewide advisory referendum on the question of whether the legislature should authorize the tax increase provided in the bill and a majority of voters voting at the referendum vote to approve the tax increase.

13.085 History History: 2011 a. 9.



13.09 Joint committee on finance.

13.09  Joint committee on finance.

13.09(1) (1) There is created a joint standing committee, to be known as the joint committee on finance, consisting of 8 senators and 8 representatives to the assembly appointed as are the members of standing committees in their respective houses.

13.09(3) (3) The committee may inquire into the operations or activities of any agency, department, board, institution or commission of the state, to determine better methods, systems or procedures for improving state government operations.

13.09(5) (5) Within one week after the general election in November of those years in which gubernatorial election is held, if the incumbent governor is not reelected, the committee shall convene and approve a budget for the newly elected governor to enable the incoming governor to review and analyze the budget, to hire staff and obtain space, and to do such other tasks as the committee approves. Funds approved by the committee shall be released to the office of the governor from the appropriation under s. 20.525 (1) (a) and any staff employed or expenses incurred by the incoming governor shall be charged to that appropriation. Employees of the incoming governor shall be placed on the payroll of the office of the governor. The procedures under s. 13.10 do not apply to this subsection.

13.09(6) (6) The joint committee on finance shall maintain its offices and meeting room on the 4th floor of the east wing of the capitol.

13.09 History History: 1971 c. 125; 1975 c. 224; 1977 c. 325; 1981 c. 20 ss. 2e, 2m, 3s, 3t; 1983 a. 3, 27; 1983 a. 83 s. 22; 1983 a. 308, 377, 524, 538; 1985 a. 2, 29, 300; 1987 a. 4, 307; 1989 a. 31; 2013 a. 20.

13.09 Annotation The joint committee on finance has no authority to set aside a collective bargaining agreement between the regents and the teaching assistants association. 59 Atty. Gen. 200.

13.09 Annotation The one man-one vote principle is inapplicable to legislative committees since that principle applies only to the exercise of legislative powers and those powers cannot constitutionally be delegated to these committees. There has been no unconstitutional delegation to the joint committee on finance. 63 Atty. Gen. 173.

13.09 Annotation Nonpartisanship is not a requirement of the committee clerk position, and the clerk does not work for a nonpartisan agency or perform nonpartisan budgetary or policy analysis. Nevertheless, given the nature of the clerk's responsibilities, a decision maker could reasonably consider an applicant's history of partisan activity. However, an applicant's political affiliation and the applicant's history of partisan activities are two distinct considerations. Albers-Anders v. Pocan, 905 F. Supp. 2d 944 (2012).



13.093 Reference of bills to joint committee on finance.

13.093  Reference of bills to joint committee on finance.

13.093(1)(1) All bills introduced in either house of the legislature for the appropriation of money, providing for revenue or relating to taxation shall be referred to the joint committee on finance before being passed.

13.093(2) (2)

13.093(2)(a)(a) Any bill making an appropriation, any bill increasing or decreasing existing appropriations or state or general local government fiscal liability or revenues, and any bill that modifies an existing surcharge or creates a new surcharge that is imposed under ch. 814, shall, before any vote is taken thereon by either house of the legislature if the bill is not referred to a standing committee, or before any public hearing is held before any standing committee or, if no public hearing is held, before any vote is taken by the committee, incorporate a reliable estimate of the anticipated change in appropriation authority or state or general local government fiscal liability or revenues under the bill, including to the extent possible a projection of such changes in future biennia. The estimate shall also indicate whether any increased costs incurred by the state under the bill can be mitigated through the use of contractual service contracts let in accordance with competitive procedures. For purposes of this paragraph, a bill increasing or decreasing the liability or revenues of the unemployment reserve fund is considered to increase or decrease state fiscal liability or revenues. Except as otherwise provided by joint rules of the legislature or this paragraph, such estimates shall be made by the department or agency administering the appropriation or fund or collecting the revenue. The legislative council staff shall prepare the fiscal estimate with respect to the provisions of any bill referred to the joint survey committee on retirement systems which create or modify any system for, or make any provision for, the retirement of or payment of pensions to public officers or employees. The director of state courts shall prepare the fiscal estimate with respect to the provisions of any bill that modifies an existing surcharge or creates a new surcharge that is imposed under ch. 814. When a fiscal estimate is prepared after the bill has been introduced, it shall be printed and distributed as are amendments.

13.093(2)(b) (b) Executive budget bills introduced under s. 16.47 (1) are exempt from the fiscal estimate requirement under par. (a) but shall, if they contain a provision affecting a public retirement fund or providing a tax exemption, be analyzed as to those provisions by the respective joint survey committee. If such a bill contains a provision providing a tax exemption, the bill shall be simultaneously referred to the joint survey committee on tax exemptions and the joint committee on finance. The report of the joint survey committee on tax exemptions shall be prepared within 60 days of introduction for bills introduced under s. 16.47 (1).

13.093 History History: 1971 c. 17; 1977 c. 29, 317; 1979 c. 34, 283; 1981 c. 20 s. 2n; 1981 c. 27 s. 1; Stats. 1981 s. 13.093; 1983 a. 8, 27; 1987 a. 4; 1989 a. 31; 2001 a. 16; 2003 a. 139; 2005 a. 89, 316.



13.095 Review of programs started with federal aid.

13.095  Review of programs started with federal aid. State agencies responsible for the administration of federal contract or grant-in-aid programs shall promptly notify the federal aid management service of the department of administration whenever any program or project, financed wholly or partially from federal aids, would have to be continued from state funds because federal aid will be or has been curtailed or withdrawn or because the federal program from which the aid was received has or will be expired. The federal aid management service under s. 16.545 shall promptly notify the joint committee on finance of all notifications received from state agencies. The cochairpersons of the joint committee on finance may thereupon schedule a public hearing for the purpose of exploring alternatives with regard to the future in this state of the program for which federal aid will be or has been reduced or eliminated. The chief executive officer of the department or independent agency administering such program shall appear at the hearing for the information of the joint committee. The joint committee shall submit its recommendations including suggested legislation to the legislature.

13.095 History History: 1971 c. 169; 1973 c. 90; 1993 a. 184.



13.096 Review of bills establishing vehicle weight limit exceptions.

13.096  Review of bills establishing vehicle weight limit exceptions.

13.096(1)(1)  Definition. In this section, "department" means the department of transportation.

13.096(2) (2) Report on bills establishing vehicle weight limit exceptions.

13.096(2)(a)(a) If any bill that is introduced in either house of the legislature directly or indirectly establishes an exception to the vehicle weight limits specified in ch. 348, the department shall prepare a report on the bill within 6 weeks after it is introduced. The department shall request information from any individual, organization or local government that the department considers likely to be affected by the proposed vehicle weight limit exceptions. Individuals, organizations and local governments shall comply with requests by the department for information that is reasonably necessary for the department to prepare the report. To the greatest extent possible, reports under this section shall be based on the information obtained by the department from individuals, organizations and local governments under this paragraph.

13.096(2)(b) (b) A bill that requires a report by the department under this section shall have that requirement noted on its jacket when the jacket is prepared. When a bill that requires a report under this section is introduced, the legislative reference bureau shall submit a copy of the bill to the department.

13.096(2)(c) (c) The report prepared under this section shall be printed as an appendix to that applicable bill and shall be distributed in the same manner as amendments. The report shall be distributed before any vote is taken on the bill by either house of the legislature if the bill is not referred to a standing committee, or before any public hearing is held before any standing committee or, if no public hearing is held, before any vote is taken by the committee.

13.096(3) (3) Findings of the department to be contained in the report. The report of the department shall contain the following information with respect to each exception to a vehicle weight limit specified in ch. 348:

13.096(3)(a) (a) A statement of the problem addressed by the proposed vehicle weight limit exception, including all of the following:

13.096(3)(a)1. 1. Whether the current vehicle weight limit creates a hardship and, if so, the degree of the hardship.

13.096(3)(a)2. 2. The costs associated with complying with the current vehicle weight limit and any anticipated savings likely to result from the proposed vehicle weight limit exception.

13.096(3)(a)3. 3. Whether any other efforts have been made to resolve the problem addressed by the proposed vehicle weight limit exception.

13.096(3)(a)4. 4. The degree of control by motor carriers over the weight and weight distribution of the vehicle or load.

13.096(3)(b) (b) A description of the proposed vehicle weight limit exception, including any changes on all of the following:

13.096(3)(b)1. 1. Gross weight limitations and gross axle and axle combination weight limitations.

13.096(3)(b)2. 2. Width, height and length limitations.

13.096(3)(b)3. 3. The transportation of particular commodities.

13.096(3)(b)4. 4. Any highway, highway route or area of the state substantially affected by the proposed vehicle weight limit exception.

13.096(3)(b)5. 5. Seasonal transportation patterns.

13.096(3)(c) (c) Any other special considerations concerning the proposed vehicle weight limit exception, such as the frequency of use of the proposed exception, the support and involvement of businesses, industries and local authorities affected by the proposed exception.

13.096(4) (4) Rule-making authority. The department may promulgate any rules necessary for the administration of this section.

13.096 History History: 1993 a. 282.



13.0965 Review of bills proposing revocation of an operating privilege.

13.0965  Review of bills proposing revocation of an operating privilege. If any bill that is introduced in either house of the legislature proposes to revoke a person's operating privilege upon conviction of that person for any offense, the department of transportation shall, within 4 weeks after the bill is introduced, prepare a report that states whether the bill is consistent with a policy of revoking an operating privilege only for traffic violations that are likely to result in death, personal injury or serious property damage. The report shall be printed as an appendix to the bill and shall be distributed in the same manner as amendments. The report shall be distributed before any vote is taken on the bill by either house of the legislature if the bill is not referred to a standing committee, or before any public hearing is held before any standing committee or, if no public hearing is held, before any vote is taken by the committee. A bill that requires a report by the department of transportation under this section shall have that requirement noted on its jacket when the jacket is prepared. When a bill that requires a report under this section is introduced, the legislative reference bureau shall submit a copy of the bill to the department of transportation.

13.0965 History History: 1997 a. 84.



13.097 Review of legislation providing for conveyances of lake bed areas.

13.097  Review of legislation providing for conveyances of lake bed areas.

13.097(1) (1)  Definitions. In this section:

13.097(1)(a) (a) "Department" means the department of natural resources.

13.097(1)(b) (b) "Lake bed area" means all or a portion of a navigable lake.

13.097(1)(c) (c) "Public trust purpose" means a purpose in furtherance of the public trust in navigable waters that is established under article IX, section 1, of the constitution.

13.097(2) (2) Report by the department.

13.097(2)(a)(a) When legislation that conveys a lake bed area or that amends a prior conveyance of a lake bed area is introduced or offered in the legislature, the department shall prepare a report on the legislation within 15 days of its being introduced or offered. The department may request any information from the grantee under such legislation or from a past grantee of the lake bed area that is reasonably necessary for the department to prepare the report.

13.097(2)(b) (b) If the legislation conveys a lake bed area, the department shall describe the conveyance contained in the legislation. If the legislation amends a prior conveyance of a lake bed area, the department's report shall describe the prior conveyance and how it is amended by this legislation. The report shall include the department's findings under sub. (4) and its conclusions under sub. (6).

13.097(2)(c) (c) Legislation that requires a report by the department under this section shall have that requirement noted on its jacket when the jacket is prepared. When legislation that requires a report under this section receives a jacket to be introduced or offered, the legislative reference bureau shall submit a copy of the legislation to the department.

13.097(2)(d) (d) The report shall be printed as an appendix to that applicable bill and shall be distributed in the same manner as amendments.

13.097(4) (4) Findings of the department report. The department's report shall contain the following information:

13.097(4)(a) (a) Location and description of the lake bed area.

13.097(4)(a)1.1. The name of the lake in which the lake bed area subject to the proposed conveyance is located, the location of the lake bed area in the lake and the name of the county and the town, village or city that is adjacent to the lake bed area.

13.097(4)(a)2. 2. The approximate dimensions and size of the lake bed area subject to the proposed conveyance.

13.097(4)(a)3. 3. The approximate area of the lake in which the lake bed area subject to the proposed conveyance is located.

13.097(4)(b) (b) Purposes of the proposed conveyance.

13.097(4)(b)1.1. The purpose of the proposed conveyance, as expressed in the legislation.

13.097(4)(b)2. 2. Any additional information on the intended uses of the lake bed area subject to the proposed conveyance.

13.097(4)(b)3. 3. The extent to which the express language of the legislation will permit the intended uses of the lake bed area subject to the proposed conveyance.

13.097(4)(c) (c) Use of the lake bed area subject to the proposed conveyance.

13.097(4)(c)1.1. The size of the area reasonably required for the intended uses under the proposed conveyance, as compared to the size of the lake bed area actually conveyed by the legislation, and a description of the anticipated or potential uses of any excess area.

13.097(4)(c)2. 2. If the lake bed area subject to the proposed conveyance exceeds the area required for the intended uses, whether the excess area will remain unused for a substantial period.

13.097(4)(d) (d) Effect of the proposed conveyance on public trust purpose uses.

13.097(4)(d)1.1. Opportunities for navigation, fishing, hunting, swimming, recreation, enjoyment of scenic beauty and other public trust purpose uses that will be lost or obtained when the grantee exercises the rights granted by the proposed conveyance.

13.097(4)(d)2. 2. The type of uses that will be made of the lake bed area subject to the proposed conveyance when the grantee exercises the rights granted by the proposed conveyance, and whether those uses are public trust purpose uses.

13.097(4)(d)3. 3. Proposed restrictions on public access to the lake bed area subject to the proposed conveyance, upon completion of the project, including physical restrictions such as fences, walls or lack of parking, legal restrictions such as hours of operation or conversion to private property and financial restrictions such as admission fees, licenses, permits or requirements to make purchases.

13.097(4)(e) (e) Potential subsequent conveyances.

13.097(4)(e)1.1. The extent to which the proposed conveyance expressly prohibits or permits a subsequent conveyance of all or a part of the lake bed area by the grantee, including a subsequent conveyance by warranty deed, quitclaim deed or lease, or is silent regarding a subsequent conveyance by the grantee.

13.097(4)(e)2. 2. Whether the legislation imposes the same restrictions on grantees of subsequent conveyances as it imposes on the original grantee.

13.097(4)(f) (f) Potential of the grantee to manage the use of lake bed area.

13.097(4)(f)1.1. What management controls are proposed by the grantee to assure that the lake bed area is used only for the public trust purposes authorized by the legislature, including the grantee's internal controls and control exercised by the grantee over a lessee, a grantee of a subsequent conveyance of all or part of the lake bed area or a trespasser.

13.097(4)(f)2. 2. Whether the grantee has managed or is managing the use of any other lake bed areas conveyed to the grantee in conformance with the public trust purposes authorized by those conveyances.

13.097(4)(f)3. 3. If the grantee of an original or subsequent conveyance or a lessee is not a governmental unit, the extent to which the use of the lake bed area subject to the proposed conveyance will be controlled or supervised by a governmental unit, to assure conformity with a public trust purpose.

13.097(4)(g) (g) Additional information. Any other information the department considers relevant.

13.097(5) (5) Department authority to request information. The department may request a grantee to provide the department with any information that is reasonably necessary for the department to prepare the report under sub. (4).

13.097(6) (6) Conclusion of the department report. Based on its findings, the department shall include in its report its conclusion on whether the legislation is consistent with protecting and enhancing a public trust purpose. The department shall base its conclusion on the following:

13.097(6)(a) (a) Public trust purpose uses. Whether the opportunities for public trust purpose uses upon completion of the project, including opportunities for navigation, fishing, hunting, swimming, recreation and enjoyment of scenic beauty, substantially outweigh any loss of current opportunities for public trust purpose uses in that lake bed area and whether the current opportunities for public trust purpose uses will be enhanced or diminished upon completion of the project.

13.097(6)(b) (b) Public access. Whether all residents of the state will be able, without restriction, to participate in the uses of the lake bed area subject to the proposed conveyance upon completion of the project.

13.097(6)(c) (c) Purposes of the proposed conveyance. Whether the public trust purposes of the conveyance, as expressed in the legislation, are sufficiently narrow to permit only the specific public trust purpose uses proposed by the grantee.

13.097(6)(d) (d) Management by the grantee. Whether the grantee's management of the use of any other lake bed areas conveyed to the grantee conforms with a public trust purpose and whether the grantee's proposals for the use of the lake bed area subject to the proposed conveyance conform with a public trust purpose.

13.097(6)(e) (e) Governmental control. Whether the lake bed area and its proposed public trust purpose uses will be controlled or supervised by a governmental unit.

13.097(6)(f) (f) Commercial uses. Whether any commercial uses of the lake bed area subject to the proposed conveyance are minor and incidental to free public trust purpose uses or whether commercial purposes dominate the proposed use of the lake bed area.

13.097 History History: 1989 a. 31.



13.0975 Review of legislative proposals impacting energy availability.

13.0975  Review of legislative proposals impacting energy availability.

13.0975(1)(1)  Definition. In this section, "commission" means the public service commission.

13.0975(1m) (1m) Request by legislator. When any proposal that will probably impact the cost or reliability of electricity generation, transmission, or distribution or of fuels used in generating electricity is introduced or offered in the legislature and referred to a standing committee of the house in which it is introduced, the chairperson or ranking minority member may request that the commission prepare an energy impact report. If the proposal is not referred to a standing committee, the speaker of the assembly, if the proposal is introduced or offered in the assembly, or the presiding officer of the senate, if the proposal is introduced or offered in the senate, may request that the commission prepare an energy impact report.

13.0975(2) (2) Report by the commission.

13.0975(2)(a)(a) When the commission is requested to prepare an energy impact report under sub. (1m), the commission shall submit the energy impact report on the proposal within 30 days after the written request is submitted to the commission.

13.0975(2)(b) (b) If the proposal impacts the cost or reliability of electricity generation, transmission, or distribution or of fuels used in generating electricity, the commission shall describe the impact contained in the proposal. The energy impact report shall include the commission's findings under sub. (3) and its conclusions under sub. (4).

13.0975(2)(c) (c) An energy impact report shall be printed as an appendix to the proposal and shall be distributed in the same manner as amendments.

13.0975(3) (3) Findings of the commission energy impact report. The commission's energy impact report shall evaluate the probable impact of the proposal on the cost or reliability of electricity generation, transmission, or distribution or of fuels used in generating electricity.

13.0975(4) (4) Conclusion of the commission report. Based on its findings under sub. (3), the commission shall include in its energy impact report its conclusion on whether the proposal adversely impacts the cost or reliability of electricity generation, transmission, or distribution or of fuels used in generating electricity.

13.0975 History History: 2003 a. 277.



13.098 Review of legislation relating to alcohol and other drug abuse.

13.098  Review of legislation relating to alcohol and other drug abuse. When legislation that relates to alcohol and other drug abuse policies, programs or services is introduced or offered in the legislature, the state council on alcohol and other drug abuse shall consider the legislation at the soonest meeting of the state council after introduction or offer and shall, if the standing committee of the legislature to which the legislation is referred has not taken action on the legislation, provide the chairperson of the standing committee with a considered opinion of the effect and desirability as a matter of public policy of the legislation.

13.098 History History: 1993 a. 210.



13.099 Review of bills affecting housing.

13.099  Review of bills affecting housing.

13.099(1) (1)  Definitions. In this section:

13.099(1)(a) (a) "Department" means the department of administration.

13.099(1)(b) (b) "State housing strategy plan" means the plan developed under s. 16.302.

13.099(2) (2) Report on bills affecting housing.

13.099(2)(a)(a) If any bill that is introduced in either house of the legislature directly or substantially affects the development, construction, cost, or availability of housing in this state, the department shall prepare a report on the bill within 30 days after it is introduced. The department may request any information from other state agencies, local governments or individuals, or organizations that is reasonably necessary for the department to prepare the report.

13.099(2)(b) (b) A bill that requires a report by the department under this section shall have that requirement noted on its jacket when the jacket is prepared. When a bill that requires a report under this section is introduced, the legislative reference bureau shall submit a copy of the bill to the department.

13.099(2)(c) (c) The report prepared under this section shall be printed as an appendix to that applicable bill and shall be distributed in the same manner as amendments.

13.099(3) (3) Findings of the department to be contained in the report.

13.099(3)(a)(a) The report of the department shall contain information about the effect of the bill on housing in this state, including information on the effect of the bill on all of the following:

13.099(3)(a)1. 1. The policies, strategies and recommendations of the state housing strategy plan.

13.099(3)(a)2. 2. The cost of constructing, rehabilitating, improving or maintaining single family or multifamily dwellings.

13.099(3)(a)3. 3. The purchase price of housing.

13.099(3)(a)4. 4. The cost and availability of financing to purchase or develop housing.

13.099(3)(a)5. 5. Housing costs, as defined in s. 16.301 (3) (a) and (b).

13.099(3)(b) (b) The report shall analyze the relative impact of the effects of the bill on low- and moderate-income households.

13.099(4) (4) Rule-making authority. The department may promulgate any rules necessary for the administration of this section.

13.099 History History: 1995 a. 308; 2003 a. 33; 2011 a. 32.



13.10 Joint committee on finance approvals.

13.10  Joint committee on finance approvals.

13.10(1)(1) Except as otherwise expressly provided by law, all matters before the joint committee on finance which require the affirmative action of the committee, except those related to the receipt of reports for which no committee action is required and except those related to the drafting, introduction, consideration, modification, adoption, rejection, enactment or defeat of any bill, resolution, amendment, fiscal estimate or nomination, shall be considered by the committee according to the procedures under this section. The joint committee on finance shall hold regular quarterly meetings and shall hold special meetings upon call of the governor or upon call of the cochairpersons for the purposes of considering matters under this section.

13.10(2) (2) Requests for an appropriation change under s. 13.101 in an amount not exceeding $5,000 and requiring immediate committee action may be resolved by mail ballot to be formally recorded at the next ensuing special or regular meeting. The committee may employ such assistants as it deems necessary and fix their compensation. For the purposes of this section the secretary of administration, or a designated representative, shall serve as secretary of the committee. The state auditor and the director of the legislative fiscal bureau, or their designated representatives, shall attend such meetings if the committee requests.

13.10(3) (3) All requests for action by the committee shall be filed with the secretary of the committee in writing and shall contain a statement of the action requested, the purposes therefor, the statutory provision authorizing or directing the performance of the action, and such other information as the committee may require. The governor shall submit a recommendation on the request to the committee. The committee shall afford all such requests a public hearing and the secretary of the committee shall give public notice of the time and place of such hearing.

13.10(4) (4) All actions under this section shall be determined by a roll call vote. A copy of the minutes shall be signed by the secretary and approved by the presiding officers and be transmitted to the department of administration, the state auditor and the legislative reference bureau. All requests for action by the committee under this section may be approved in whole or in part by the governor and the part approved shall be so ordered, and the part objected to shall be returned to the committee for reconsideration. If the governor neither approves nor objects to a request within 15 working days after the committee takes action on the request, the request is approved in whole. The cochairpersons of the committee shall call a meeting or conduct a mail ballot within 15 working days after receipt of the governor's objection and if, after reconsideration, two-thirds of the members of the committee by a roll call vote or recorded ballot sustain the original action it shall be so ordered by signature of the cochairpersons of the committee.

13.10(5) (5) Appropriation changes approved by the joint committee on finance shall be reported to the department of administration and expenditures therefrom shall be shown in the state budget report as an additional cost of the state agency or programs to which the changes were made.

13.10 History History: 1981 c. 20 ss. 3b, 3c, 3e, 3g, 3m; 1983 a. 27; 1993 a. 184.



13.101 Joint committee on finance; appropriation and position changes.

13.101  Joint committee on finance; appropriation and position changes.

13.101(1)(1) Following the procedures under s. 13.10, the joint committee on finance may take action under this section.

13.101(2) (2) A department, board, commission or agency may request the committee to create or abolish a full-time equivalent position as defined in s. 230.03 (11) or portion thereof in the department, board, commission or agency. Upon receiving such a request, the committee may change the authorized level of full-time equivalent positions in the department, board, commission or agency. The committee may approve a different authorized level of full-time equivalent positions than is requested by the department, board, commission or agency.

13.101(3) (3)

13.101(3)(a)(a) The committee may supplement, from the appropriations under s. 20.865 (4), the appropriation of any department, board, commission or agency, which is insufficient because of unforeseen emergencies or insufficient to accomplish the purpose for which made, if the committee finds that:

13.101(3)(a)1. 1. An emergency exists;

13.101(3)(a)2. 2. No funds are available for such purposes; and

13.101(3)(a)3. 3. The purposes for which a supplemental appropriation is requested have been authorized or directed by the legislature.

13.101(3)(b) (b) The committee may supplement an appropriation only for the fiscal biennium during which the committee takes the action to supplement the appropriation.

13.101(4) (4) The committee may transfer between appropriations and programs if the committee finds that unnecessary duplication of functions can be eliminated, more efficient and effective methods for performing programs will result or legislative intent will be more effectively carried out because of such transfer, if legislative intent will not be changed as the result of such transfer and the purposes for which the transfer is requested have been authorized or directed by the legislature. The authority to transfer between appropriations includes the authority to transfer between 2 fiscal years of the same biennium, between 2 appropriations of the same agency and between an appropriation of one agency and an appropriation of a different agency. No transfer between appropriations or programs may be made to offset deficiencies arising from the lack of adequate expenditure controls by a department, board, institution, commission or agency. The authority to transfer between appropriations shall not include the authority to transfer from sum sufficient appropriations as defined under s. 20.001 (3) (d) to other types of appropriations.

13.101(4m) (4m) The committee may make loans from the appropriation under s. 20.865 (4) (a) to any appropriation from the general fund or any state segregated fund. If a loan upon repayment is credited to the appropriation under s. 20.865 (4) (a), the committee may utilize the loan funds repaid as provided in this section and s. 20.865 (4) (a).

13.101(5) (5) The committee may allot moneys under s. 20.865 (4) (a), (g) and (u) to any state activity to which a federal project has been granted.

13.101(6) (6)

13.101(6)(a)(a) As an emergency measure necessitated by decreased state revenues and to prevent the necessity for a state tax on general property, the committee may reduce any appropriation made to any board, commission, department, or the University of Wisconsin System, or to any other state agency or activity, by such amount as it deems feasible, not exceeding 25% of the appropriations, except appropriations made by ss. 20.255 (2) (ac), (bc), (bh), (cg), and (cr), 20.395 (1), (2) (cq), (eq) to (ex) and (gq) to (gx), (3), (4) (aq) to (ax), and (6) (af), (aq), (ar), and (au), 20.435 (7) (a) and (da), and 20.437 (2) (a) and (dz) or for forestry purposes under s. 20.370 (1), or any other moneys distributed to any county, city, village, town, or school district. Appropriations of receipts and of a sum sufficient shall for the purposes of this section be regarded as equivalent to the amounts expended under such appropriations in the prior fiscal year which ended June 30. All functions of said state agencies shall be continued in an efficient manner, but because of the uncertainties of the existing situation no public funds should be expended or obligations incurred unless there shall be adequate revenues to meet the expenditures therefor. For such reason the committee may make reductions of such appropriations as in its judgment will secure sound financial operations of the administration for said state agencies and at the same time interfere least with their services and activities.

13.101(6)(b) (b) No reduction in any such appropriation may be made under authority of this section until an opportunity to be heard is given, in writing or through publication in the official state paper, to the state agency to which such appropriation is made. Notice of any reduction in appropriations shall be communicated to the state agency affected, and to the department of administration. Thereafter, the secretary of administration shall not release and shall not draw a warrant in payment of any amount exceeding the reduced appropriations.

13.101(7) (7) Whenever in the statutes an appropriation or a portion of an appropriation is available only upon release by the committee, such moneys shall be made available by the committee at such times and in such amounts as the committee may determine to be necessary to adequately provide for the purposes for which they are appropriated, with due regard for the whole amount available for such purposes. If the provision relating to release by the committee is invalid, the appropriation or portion of the appropriation which is subject to such release shall not be invalidated but shall be considered to be made without any condition as to time or manner of release.

13.101(8) (8) No part of any appropriation which is made conditional upon approval by the committee shall be effective and available until approval in writing signed by the governor and at least one of the chairpersons of the committee has been filed with the department of administration.

13.101(9) (9) Releases made by the committee shall be effective only for the fiscal year for which made.

13.101(10) (10) The committee may approve expenditure of moneys received by this state as a part of a block grant under s. 16.54 (2) (a) 2., and may approve a transfer of moneys allocated by the federal government to this state as a part of a block grant for use as a part of another such grant made for different purposes. In this subsection, "block grant" has the meaning given under s. 16.54 (2) (a).

13.101(11) (11) The committee may approve a clean water fund program interest rate change as specified under s. 281.58 (12) (f) or a safe drinking water loan program interest rate change as specified under s. 281.61 (11) (b).

13.101(14) (14) With the concurrence of the joint committee on information policy and technology, direct the department of administration to report to the committee concerning any specific information technology system project in accordance with s. 13.58 (5) (b) 4.

13.101(15) (15) Notwithstanding sub. (3) (a), if the department of administration requests the joint committee on finance to supplement the appropriation under s. 20.505 (1) (ku) from the appropriation under s. 20.865 (4) (g), the committee may supplement the appropriation by not more than $500,000 in any fiscal year to provide a grant to one or more eligible counties if the committee finds that the proposed grantee or grantees are eligible to receive a grant under s. 16.18. Notwithstanding sub. (3) (a), no finding of emergency is required for the committee to act in accordance with this subsection.

13.101(17) (17) From the appropriation under s. 20.435 (2) (gk), the committee may approve expenditure of moneys received by the state under s. 51.06 (6) only to support any state activity, including by the department of veterans affairs, that is conducted or performed on the property that is occupied or managed by the department of health services or the department of corrections on December 30, 2003, at the Northern Center for the Developmentally Disabled.

13.101 History History: 1975 c. 39, 199, 224; 1977 c. 29 ss. 1649, 1656 (15); 1979 c. 1; 1979 c. 34 ss. 1b to 1g, 631j to 631s, 2102 (43) (a), (52) (a); 1979 c. 221; 1981 c. 20 ss. 3d to 3v; 1983 a. 27 ss. 5p to 7, 2202 (20) and (42); 1983 a. 538; 1985 a. 29 ss. 22, 3202 (51); 1987 a. 4; 1989 a. 31, 336, 366; 1991 a. 39, 309; 1993 a. 16, 184, 414; 1995 a. 27, 132, 225, 227, 445; 1997 a. 27, 35, 113, 252; 1999 a. 9, 29; 2001 a. 16, 38, 109; 2003 a. 33, 64, 102; 2005 a. 25; 2007 a. 20 ss. 5, 9121 (6) (a); 2009 a. 28.



13.102 Joint committee on finance; consideration of biennial budget bill.

13.102  Joint committee on finance; consideration of biennial budget bill.

13.102(1) (1) The joint committee on finance may not vote to recommend passage of a biennial budget bill or an amendment thereto until the legislative fiscal bureau has distributed a copy of an earmark transparency report on the biennial budget bill, as amended, prepared under s. 13.95 (1r) (b), to each member of the legislature and has made the report available on the legislature's Internet Web site.

13.102(2) (2) If a member of the joint committee on finance makes a motion during committee deliberations on a biennial budget bill to remove an earmark, as defined in s. 13.95 (1r) (a), from the biennial budget bill, the motion shall prevail on either a majority or a tie vote.

13.102 History History: 2011 a. 220.



13.105 Marquette University Dental School reports to governor and joint committee on finance.

13.105  Marquette University Dental School reports to governor and joint committee on finance. The Marquette University School of Dentistry shall biennially report to the governor and the joint committee on finance on the:

13.105(1) (1) Number of faculty and nonfaculty positions at the dental school.

13.105(2) (2) Average faculty salaries compared to national averages.

13.105(3) (3) Costs per dental student.

13.105(4) (4) Student-faculty ratios of the dental school.

13.105(5) (5) Placement of graduates of the dental program and their rate of retention in this state.

13.105(6) (6) Minority student recruitment policies and programs.

13.105(7) (7) Programs and purposes for which funds appropriated by this state are spent.

13.105 History History: 1973 c. 333.



13.106 Medical College of Wisconsin and UW-Madison Medical School reports.

13.106  Medical College of Wisconsin and UW-Madison Medical School reports.

13.106(2) (2) The Medical College of Wisconsin and the University of Wisconsin-Madison Medical School shall submit a biennial report containing financial summaries for the college and school to the governor and the joint committee on finance, in a consistent format and methodology to be developed in consultation with the medical education review committee under s. 39.16.

13.106(3) (3) By October 15 of each even-numbered year, the Medical College of Wisconsin and the University of Wisconsin-Madison Medical School shall submit a report to the governor, the joint committee on finance, and the chief clerk of each house of the legislature for distribution to the legislature under s. 13.172 (2), that provides information on all of the following:

13.106(3)(ac) (ac) Minority student recruitment policies and programs of each medical school, and the number of minority students enrolled.

13.106(3)(ag) (ag) Number and percentages of Wisconsin residents enrolled.

13.106(3)(aL) (aL) Average faculty salaries compared to national averages.

13.106(3)(ap) (ap) Development of cooperative educational programs with other institutions throughout this state.

13.106(3)(at) (at) Placement of graduates of doctor of medicine and residency training programs.

13.106(3)(ax) (ax) The financial status of the family practice residency sites.

13.106(3)(b) (b) The number of family practice residents choosing to practice in medically underserved areas of the state upon graduation.

13.106(3)(c) (c) The number of graduates entering family practice as a career.

13.106(4) (4)

13.106(4)(a)(a) In this subsection, "rural or underserved urban medicine program" includes the Wisconsin Academy for Rural Medicine, the Training in Urban Medicine and Public Health program, any community medical education program of the Medical College of Wisconsin, and any other rural or underserved urban medicine program established after July 2, 2013.

13.106(4)(b) (b) By October 15 of each year, the Medical College of Wisconsin and the University of Wisconsin-Madison Medical School shall submit an annual report to the governor and to the chief clerk of each house of the legislature for distribution to the legislature under s. 13.172 (2) that provides information on all of the following:

13.106(4)(b)1. 1. The number of students enrolled in rural or underserved urban medicine programs.

13.106(4)(b)2. 2. The medical specialties and residency locations of the students in rural or underserved urban medicine programs.

13.106(4)(b)3. 3. The initial postresidency practice locations for graduates of rural or underserved urban medicine programs.

13.106 History History: 1973 c. 333; 1977 c. 418; 1983 a. 524; 1991 a. 39; 1995 a. 54; 2013 a. 20.



13.11 Records of joint committee on finance.

13.11  Records of joint committee on finance. The joint committee on finance shall keep a complete record of all legislation referred to it, and of its proceedings thereon. At the close of the session, such record shall be transmitted to the chief clerks and deposited by them with the secretary of state. The secretary of state, upon request therefor, shall deliver any such records of previous sessions to the joint committee on finance. Records so delivered shall be returned to the secretary of state by the cochairpersons of the committee at or before the close of the session.

13.11 History History: 1993 a. 184.



13.111 Joint committee on employment relations.

13.111  Joint committee on employment relations.

13.111(1)(1)  Creation. There is created a permanent joint legislative committee known as the joint committee on employment relations with such powers and authority as are provided by law and composed of the following 8 members:

13.111(1)(a) (a) Senate cochairperson, joint committee on finance.

13.111(1)(b) (b) Assembly cochairperson, joint committee on finance.

13.111(1)(c) (c) Assembly majority leader.

13.111(1)(d) (d) Assembly minority leader.

13.111(1)(e) (e) Senate majority leader.

13.111(1)(f) (f) Senate minority leader.

13.111(1)(g) (g) Speaker of the assembly.

13.111(1)(h) (h) President of the senate.

13.111(2) (2) Duties. The joint committee on employment relations shall perform the functions assigned to it under subch. V of ch. 111, subch. II of ch. 230 and ss. 16.53 (1) (d) 1., 20.916, 20.917, and 20.923.

13.111 History History: 1971 c. 270; 1977 c. 196 s. 131; 1977 c. 325, 418; 1979 c. 34; 1979 c. 177 s. 86; 1983 a. 27 s. 2201 (33); 1983 a. 30 s. 13; 2009 a. 28; 2011 a. 10.



13.121 Legislators' salaries and benefits.

13.121  Legislators' salaries and benefits.

13.121(1) (1)  Current member. From the appropriation under s. 20.765 (1) (a) or (b), each member of the legislature shall be paid, in equal installments, the salary provided under s. 20.923.

13.121(2) (2) Deceased Member. The salary of any member who dies during a term of office shall be paid for each pay period to a beneficiary named by the member in writing and filed with the chief clerk of the house in which the member serves, until a personal representative has been appointed and qualified, and then to such personal representative until a successor has been elected and qualified. When any person elected a member dies before commencement of the term of office to which the person is elected, the person shall be deemed a member dying during such term of office and the person's salary shall be paid for each pay period to the person's estate or personal representative until a successor is elected and qualified.

13.121(3) (3) Speaker. For services as speaker, the speaker of the assembly shall receive $25 per month, payable monthly, in addition to the speaker's compensation, expenses and mileage as a member.

13.121(4) (4) Insurance. For the purpose of premium determinations under s. 40.05 (4) and (5) each member of the legislature shall accrue sick leave at a rate equivalent to a percentage of time worked recommended for such positions by the director of the office of state employment relations and approved by the joint committee on employment relations in the same manner as compensation for such positions is determined under s. 20.923. This percentage of time worked shall be applied to the sick leave accrual rate established under s. 230.35 (2). The approved percentage shall be incorporated into the compensation plan under s. 230.12 (1).

13.121 History History: 1973 c. 51, 243; 1977 c. 196 s. 131; 1981 c. 96 s. 67; 1983 a. 27 ss. 8, 9, 2202 (33); 1991 a. 316; 2003 a. 33 ss. 11, 12, 9160; 2005 a. 25.



13.123 Legislators' expenses.

13.123  Legislators' expenses.

13.123(1) (1)  In-session expenses.

13.123(1)(a)(a)

13.123(1)(a)1.1. Any member of the legislature who has signified, by affidavit filed with the department of administration, the necessity of establishing a temporary residence at the state capital for the period of any regular or special legislative session shall be entitled to an allowance for expenses incurred for food and lodging for each day that he or she is in Madison on legislative business, but not including any Saturday or Sunday unless the legislator is in actual attendance on such day at a session of the legislature or a meeting of a standing committee of which the legislator is a member. The amount of the allowance for each biennial session shall be 90% of the per diem rate for travel for federal government business within the city of Madison, as established by the federal general services administration. For the purpose of determining the amount of the allowance, the director of the office of state employment relations shall certify to the chief clerk of each house the federal per diem rate in effect on December 1, or the first business day thereafter if December 1 is not a business day, in each even-numbered year. Each legislator shall file an affidavit with the chief clerk of his or her house certifying the specific dollar amount within the authorized allowance the member wishes to receive. Such affidavit, when filed, shall remain in effect for the biennial session.

13.123(1)(a)2. 2. Any legislator may, if the legislator chooses not to establish a temporary residence at the state capital, claim one-half of the allowance under subd. 1. for each of the days authorized thereunder.

13.123(1)(b) (b) No allowance shall be paid under this subsection for any day during a recess of the legislature for 30 days or more unless so provided by joint resolution adopted by both houses of the legislature.

13.123(1)(c) (c) Each member shall certify to the chief clerk of the house in which the member serves, as promptly as may be following the 1st of each month, the number of days during the previous calendar month on which the member was in Madison on legislative business and for which the member seeks the allowance provided by this subsection. Such allowances shall be paid from the appropriation under s. 20.765 (1) (a) or (b) within one week after each calendar month; and shall be paid, upon the filing with the department of administration, the chief clerk's affidavit stating the number of days in Madison on legislative business for all members of the chief clerk's house.

13.123(2) (2) Interim expenses. From the appropriation under s. 20.765 (1) (a) or (b), each member of the legislature shall be entitled to an expense allowance for postage and clerical assistance for each full calendar month during which the legislature is in actual session 3 days or less. No allowance is payable to a representative to the assembly unless the speaker of the assembly files with the chief clerk of the assembly a written authorization for the allowance to be paid. No allowance is payable to a senator unless the majority leader of the senate files with the chief clerk of the senate a written authorization for the allowance to be paid. An authorization filed under this subsection becomes effective for the month in which it is filed and continues in effect through the month in which the speaker of the assembly or the majority leader of the senate files a written revocation of the authorization with the chief clerk of the appropriate house. The rate of such allowance shall be as follows:

13.123(2)(a) (a) For representatives to the assembly such expense allowance shall be at the rate of $25 per month.

13.123(2)(b) (b) For senators such expense allowance shall be at the rate of $75 per month.

13.123(3) (3) Attendance at meetings.

13.123(3)(a)(a) Any senator authorized by the committee on senate organization to attend a meeting outside the state capital, any representative to the assembly authorized by the committee on assembly organization to attend an out-of-state meeting or authorized by the speaker to attend a meeting within this state outside the state capital, and all members of the legislature required by law, legislative rule, resolution or joint resolution to attend such meetings, shall be paid no additional compensation for such services but shall be reimbursed for actual and necessary expenses from the appropriation under s. 20.765 (1) (a) or (b), but no legislator may be reimbursed under this subsection for expenses on any day for which the legislator submits a claim under sub. (1).

13.123(3)(b) (b)

13.123(3)(b)1.1. Notwithstanding par. (a), no member of the legislature may be reimbursed for attendance at any meeting held outside this state, other than a meeting of the legislature, a legislative committee, committee of the joint legislative council or a statutory body of which the person is a duly constituted member, after the chief clerk of the member's house determines one of the following:

13.123(3)(b)1.a. a. After the day of the partisan primary, that the member either has not filed nomination papers for reelection or election to another legislative seat or has sought a party nomination for a legislative seat but it is generally acknowledged that the member has not won nomination.

13.123(3)(b)1.b. b. After the day of the general election, that it is generally acknowledged that the member has not been elected to a legislative seat for the succeeding session.

13.123(3)(b)2. 2. In making the determination under subd. 1., the chief clerk is bound by the determination of the chairperson of the government accountability board or the chairperson's designee if such determination has been issued.

13.123(3)(c) (c) Paragraph (b) may not be construed to affect eligibility for any allowance authorized under sub. (1) or (2).

13.123 History History: 1971 c. 13; 1973 c. 1; 1975 c. 39, 199; 1977 c. 115, 277, 325; 1979 c. 34 s. 2100; 1983 a. 27 ss. 10, 2202 (33); 1991 a. 316; 1993 a. 52; 1995 a. 27, 225; 1997 a. 27; 1999 a. 182; 2001 a. 16; 2003 a. 33 ss. 13 to 16, 9160; 2005 a. 25; 2007 a. 1; 2011 a. 75.



13.125 Chaplains.

13.125  Chaplains. The officiating chaplain of the senate and assembly shall be paid such amount as may be established by each house for each day of service from the appropriation under s. 20.765 (1) (a) or (b). Payment shall be made on certification by the chief clerk of the senate or of the assembly, respectively, showing the amount to which each chaplain is entitled.

13.125 History History: 1977 c. 29; 1983 a. 27 s. 2202 (33); 2003 a. 33; 2005 a. 25.



13.13 Speaker; deputy speaker; president of senate.

13.13  Speaker; deputy speaker; president of senate.

13.13(1)(1)  Speaker. The assembly shall elect by roll call vote one of its members as speaker who shall hold office during the term for which elected to the assembly unless separated by death, resignation or removal by a majority of the total present membership of the assembly. If the office is permanently vacated during the session, a successor shall be chosen.

13.13(2) (2) Deputy speaker. The assembly shall elect a deputy speaker who shall hold office for the term for which elected to the assembly unless separated by death, resignation or removal.

13.13(3) (3) President of senate. The senate shall elect a president at the commencement of each regular session. The president shall hold office until the commencement of the next succeeding regular session unless separated by death, resignation or removal.

13.13 History History: 1979 c. 34, 110, 355.



13.14 Miscellaneous expenses.

13.14  Miscellaneous expenses.

13.14(2) (2)  Floral pieces. The senate and assembly may procure floral pieces for deceased or ill members of the legislature and state officers who, in the judgment of the presiding officer and chief clerk, have been identified with the legislative process. Such expenses shall be by voucher, signed by the presiding officer or chief clerk of the respective house, and shall be drawn on the appropriation under s. 20.765 (1) (a) or (b).

13.14(3) (3) Travel; legislative personnel. The actual and necessary expenses of legislative policy research personnel, assistants to legislators, and research staff assigned to legislative committees incident to attending meetings outside the state capital shall be reimbursed from the appropriation under s. 20.765 (1) (a) or (b).

13.14 History History: 1975 c. 39 ss. 9, 734; 1977 c. 272 s. 98; 1979 c. 34; 1983 a. 27 s. 2202 (33); 1993 a. 16; 2001 a. 19; 2003 a. 33; 2005 a. 25.



13.15 Chief clerks.

13.15  Chief clerks.

13.15(1)(1)  Election. Each house, at the commencement of each regular session, shall elect a chief clerk who shall perform all duties as by custom appertain to the office and all duties imposed by law or by the rules. In the absence of the chief clerk, the duties shall be performed by one of the clerks acting under the chief clerk, appointed by the chief clerk in writing.

13.15(2) (2) Salary and expenses. The chief clerk of the senate and of the assembly shall each receive:

13.15(2)(a) (a) The salary established in implementation of s. 13.20 (2).

13.15(2)(b) (b) For travel to and from the state capitol and for expenses incurred for food and lodging, necessitated by the establishment of a temporary residence in Madison during any session of the legislature, the same reimbursement as is provided members of the legislature by ss. 13.08 (2) and 13.123 (1).

13.15(2)(c) (c) In the period when the legislature is not in session, their actual and necessary expenses incurred in the performance of their duties. Such expenses shall be reimbursed by voucher signed by the presiding officer of the respective house.

13.15(2)(d) (d) For attendance at conferences and other official meetings approved by the president for the senate or the speaker for the assembly, their actual and necessary expenses.

13.15 History History: 1979 c. 34; 1985 a. 135.



13.16 Chief clerks' duties.

13.16  Chief clerks' duties. The chief clerk of each house shall be personally responsible for the safekeeping of every bill, memorial, joint resolution or other document or paper pertaining to legislation, received personally or through a deputy or assistant from any member, committee or officer of the legislature or of either house thereof. The chief clerk shall keep a full record of them and shall enter in the record the disposition made of them. The chief clerks, at the close of each session shall deposit for safekeeping in the office of the secretary of state all books, bills, documents and papers in the possession of the legislature, correctly labeled. The chief clerk of the house in which a joint resolution or resolution originates shall deposit a copy of the resolution or joint resolution in the office of the secretary of state immediately upon its adoption by the legislature, enrollment and signing.

13.16 History History: 1983 a. 36 s. 96 (2); 1985 a. 135.



13.17 Journals.

13.17  Journals. A journal of the senate and assembly shall be prepared under the direction of the chief clerks of the respective houses. When completed, each journal shall be printed as provided by law. The chief clerk of each house shall certify one copy of such journal to the secretary of state for deposit. The printed journals shall be the official record of each house of the legislature.



13.172 State agency reports.

13.172  State agency reports.

13.172(1) (1) In this section, "agency" means an office, department, agency, institution of higher education, association, society, or other body in state government created or authorized to be created by the constitution or any law, that is entitled to expend moneys appropriated by law, including the legislature and the courts, and any authority created in subch. II of ch. 114 or in ch. 231, 233, 234, 238, or 279.

13.172(2) (2) Notwithstanding any other law, any agency which is required, by statute, to submit a report to the legislature shall submit the report to the chief clerk of each house of the legislature. The chief clerks shall publish notice of receipt of the report in the journals of the respective houses. The chief clerks shall also periodically provide a list of the agency reports received to the members of the respective houses. Members may obtain copies of the reports by checking those reports on the list that they wish to receive and returning the list to the chief clerk. The speaker of the assembly or the president of the senate may direct the chief clerk to distribute copies of any of the reports to all members of the house, specified standing committees in that house or other persons.

13.172(3) (3) Notwithstanding any other law, any agency which is required, by statute, to submit a report to the speaker of the assembly or the president of the senate; to appropriate standing committees of the legislature, as determined by the speaker or president; to any specified standing committee except the joint committee on finance; to standing committees with specified subject matter jurisdiction; or to standing committees with specified subject matter jurisdiction, as determined by the speaker or president, shall submit the report to the chief clerk of each house of the legislature. The chief clerks shall publish notice of receipt of the report in the journals of the respective houses. The chief clerks of the assembly and the senate shall also notify the speaker and president, respectively, that the report has been received and shall distribute the report to standing committees in that house or other persons, as directed by the speaker or president.

13.172 History History: 1983 a. 524; 1987 a. 399; 1995 a. 27; 2005 a. 74, 335; 2007 a. 20, 97; 2009 a. 28; 2011 a. 7, 10; 2013 a. 20.



13.175 Referenda.

13.175  Referenda. Every proposal for legislation which is to be submitted to the voters for their approval or for an expression of their opinion including, without limitation because of enumeration, proposed constitutional amendments, advisory referenda, and legislation designed to become effective only after ratification by the voters shall include a complete statement of the referendum question upon which the voters shall be requested to vote in the form prescribed under s. 5.64 (2). No such proposal shall be passed by either house of the legislature unless it contains the precise wording of the referendum question which is to be submitted to the voters for their approval, expression of opinion or ratification.

13.175 History History: 1985 a. 304.

13.175 Cross-reference Cross-reference: Section 10.01 (2) (c) provides that on a state referendum an explanatory statement of the effect of a "Yes" or "No" vote is to be prepared by the attorney general.

13.175 Annotation It is within discretion of the legislature to submit several distinct propositions to the electorate as one constitutional amendment if they relate to the same subject matter and are designed to accomplish one general purpose. Milwaukee Alliance v. Elections Board, 106 Wis. 2d 593, 317 N.W.2d 420 (1982).



13.18 Sergeants at arms.

13.18  Sergeants at arms.

13.18(1)(1)  Election. Each house, at the commencement of each regular session, shall elect a sergeant at arms who shall perform all such duties as by custom appertain to the office of sergeant at arms and all duties imposed by law or by the rules.

13.18(2) (2) Salary and expenses. The sergeant at arms of the senate and of the assembly shall each receive:

13.18(2)(a) (a) The salary established in implementation of s. 13.20 (2).

13.18(2)(b) (b) For travel to and from the state capitol and for expenses incurred for food and lodging, necessitated by the establishment of a temporary residence in Madison during any session of the legislature, the same reimbursement as is provided members of the legislature by ss. 13.08 (2) and 13.123 (1).

13.18(2)(c) (c) In the period when the legislature is not in session, their actual and necessary expenses incurred in the performance of their duties. Such expenses shall be reimbursed by voucher signed by the presiding officer of the respective house.

13.18 History History: 1991 a. 316.



13.19 Arrest of officers.

13.19  Arrest of officers. No officer of the senate or assembly, while in actual attendance upon the duties of that person's office, shall be liable to arrest on civil process.

13.19 History History: 1991 a. 316.



13.20 Legislative employees.

13.20  Legislative employees.

13.20(1) (1)  Number and pay range of legislative employees. The legislature or either house thereof may employ under the unclassified service such policy research personnel, assistants to legislators, and research staff assigned to legislative committees and such clerical, professional, or other assistants as in the judgment of the joint committee on legislative organization or the committee on organization in each house are necessary to enable it to perform its functions and duties and to best serve the people of this state, except that the legislature or a house thereof may not employ a person for, or assign a person to, a party caucus.

13.20(2) (2) Pay ranges; duration of employment. All legislative employees shall be paid in accordance with the compensation and classification plan for employees in the classified civil service within ranges approved by the joint committee on legislative organization. The director of the office of state employment relations shall make recommendations concerning a compensation and classification schedule for legislative employees if requested to do so by the joint committee on legislative organization or by the committee on organization of either house. If the joint committee does not approve pay ranges for legislative employees, the committee on organization of either house may approve pay ranges for its employees. Appointments shall be made for the legislative session, unless earlier terminated by the appointing officer.

13.20(3) (3) Application. This section does not apply to employees of any legislative branch agency created under this chapter which is authorized, or the head of which is authorized, to appoint subordinate staff.

13.20 History History: 1977 c. 29; 1977 c. 196 ss. 130 (10), 131; 1977 c. 273; 1979 c. 34; 2001 a. 19; 2003 a. 33 ss. 20, 9160.



13.21 State departments to cooperate in providing legislative help.

13.21  State departments to cooperate in providing legislative help.

13.21(1)(1) Because of the difficulty in securing necessary help to fill legislative positions in regular sessions of the legislature, due to the manpower shortage, each department and agency of the state government and the employees thereof shall cooperate with the legislature to the fullest extent in the transfer to the legislature of such employees as are necessary to fill all legislative positions.

13.21(2) (2) All employees so transferred shall receive such compensation as is prescribed by law for such legislative positions. Such employees shall continue their civil service rating, sick leave, vacation and other rights under ch. 230 and after termination of their employment in such legislative positions shall be returned to the respective departments and agencies from which they were transferred for resumption of their regular employment.

13.21 History History: 1977 c. 196 s. 131.



13.22 Payroll, legislative employees.

13.22  Payroll, legislative employees. The chief clerk and sergeant at arms of each house shall certify to the department of administration the payrolls for legislative employees in their respective houses. Such certificates shall be approved as provided by the rules of each house.



13.23 Election contests; notice.

13.23  Election contests; notice. Any person wishing to contest the election of any senator or member of the assembly shall, within 30 days after the decision of the board of canvassers, serve a notice in writing on the person whose election the contestant intends to contest, stating briefly that the election will be contested and the cause of such contest, and shall file a copy thereof in the office of the government accountability board at least 10 days before the day fixed by law for the meeting of the legislature. The government accountability board shall then send a copy of s. 13.24 to both contestants. If any contestant fails to so file a copy of such notice, the contestant shall not be entitled to any mileage or salary in case payment has been made therefor to the sitting member.

13.23 History History: 1973 c. 334 s. 57; 1991 a. 316; 2007 a. 1.



13.235 Election contests; legislative inquiry.

13.235  Election contests; legislative inquiry.

13.235(1) (1) Either house of the legislature may by resolution inquire into a contested legislative election of its own house notwithstanding failure to comply with s. 13.23.

13.235(2) (2) The procedure of s. 13.24 shall be followed except that depositions so taken shall be received by the presiding officer of the house within 30 days after jurisdiction of the contest has been taken by the house. If authorized by the resolution in sub. (1), the house or a committee of the house may take testimony on matters not covered in the depositions.

13.235(3) (3) If a member takes the oath while the member's seat is being contested, the member shall not be considered seated until the contest is resolved. Any election contest shall be resolved by a majority vote of the house.

13.235 History History: 1991 a. 316.



13.24 Testimony in election contests.

13.24  Testimony in election contests.

13.24(1) (1) After the service of the notice required by s. 13.23 either party may proceed to take the depositions of witnesses before any judge, circuit or supplemental court commissioner or a municipal judge in the district where the contest is pending, upon giving 10 days' notice in writing to the opposite party of the time and place at which and the officer before whom such depositions will be taken. No deposition shall be taken after the last Monday preceding the day fixed by law for the meeting of the legislature, except in case of sickness or unavoidable absence of witnesses.

13.24(2) (2) The officer before whom such depositions are taken shall carefully envelope and seal up the same, endorse on the envelope the names of the contestant and contestee, and direct the depositions so endorsed to the presiding officer of the house of the legislature by which the contest is to be determined.

13.24(3) (3) The depositions so taken may be used and read in evidence by either party upon the hearing of such contest, and no other depositions than those so taken shall be used or heard, nor shall such house of the legislature, by its committees or otherwise, hear or seek to procure other testimony, but shall proceed forthwith to determine the contest upon the depositions so furnished.

13.24 History History: 1977 c. 305 s. 64; 1983 a. 36 s. 96 (2); 2001 a. 61.



13.25 Expenses of election contest; limitation.

13.25  Expenses of election contest; limitation. Not more than $300 shall be allowed by the legislature to any contestant or contestee for any fees or expenses of any kind incurred in a contest over a seat in either house of the legislature.

13.25 History History: 1983 a. 36 s. 96 (2).



13.26 Contempt.

13.26  Contempt.

13.26(1)(1) Each house may punish as a contempt, by imprisonment, a breach of its privileges or the privileges of its members; but only for one or more of the following offenses:

13.26(1)(a) (a) Arresting a member or officer of the house, or procuring such member or officer to be arrested in violation of the member's privilege from arrest.

13.26(1)(b) (b) Disorderly conduct in the immediate view of either house or of any committee thereof and directly tending to interrupt its proceedings.

13.26(1)(c) (c) Refusing to attend or be examined as a witness, either before the house or a committee, or before any person authorized to take testimony in legislative proceedings, or to produce any books, records, documents, papers or keys according to the exigency of any subpoena.

13.26(1)(d) (d) Giving or offering a bribe to a member, or attempting by menace or other corrupt means or device to control or influence a member's vote or to prevent the member from voting.

13.26(2) (2) The term of imprisonment a house may impose under this section shall not extend beyond the same session of the legislature.

13.26 History History: 1991 a. 316; 1997 a. 35.

13.26 Annotation The legislature cannot sentence a person to confinement for contempt without notice and without giving an opportunity to respond to the charge. Groppi v. Leslie, 404 U.S. 496.

13.26 Annotation Power of a legislature to punish for contempt. Boer, 1973 WLR 268.



13.27 Punishment for contempt.

13.27  Punishment for contempt.

13.27(1) (1) Whenever either house of the legislature orders the imprisonment of any person for contempt under s. 13.26 such person shall be committed to the Dane County jail, and the jailer shall receive and detain the person in close confinement for the term specified in the order of imprisonment, unless the person is sooner discharged by the order of such house or by due course of law.

13.27(2) (2) Any person who is adjudged guilty of any contempt of the legislature or either house thereof shall be deemed guilty also of a misdemeanor, and after the adjournment of such legislature, may be prosecuted therefor in Dane County, and may be fined not more than $200 or imprisoned not more than one year in the county jail.

13.27 History History: 1991 a. 316.



13.28 Interpellation of officers.

13.28  Interpellation of officers.

13.28(1) (1) Upon the petition of 6 members of the senate, not more than 4 of whom belong to the same political party, or of 17 members of the assembly, not more than 9 of whom belong to the same political party, any appointive state officer shall appear before that house of the legislature to which the petitioning members belong, to answer written and oral interrogatories relative to any matter, function or work of such officer, relative to any act, omission or other matter pertaining to the powers or privileges exercised or duties performed by the officer or by any employee or subordinate of such officer, relative to the manner, conditions or terms of the officer's appointment or of any appointment made by the officer or relative to any act, omission or conduct unbecoming the position of any such officer. Such petition shall be in writing, shall be accompanied by written interrogatories, shall be signed by the petitioning members and shall be filed with the presiding officer of that house of the legislature to which such petitioning members belong.

13.28(2) (2) Upon the joint petition of 6 members of the senate, not more than 4 of whom belong to the same political party, and 17 members of the assembly, not more than 9 of whom belong to the same political party, filed with the presiding officer of the senate, requesting an examination of any appointive state officer made subject thereto by sub. (1) before a joint session of the 2 houses of the legislature, such officer shall appear before such joint session and answer written and oral interrogatories as to any matters included in sub. (1).

13.28 History History: 1983 a. 36 s. 96 (2); 1991 a. 316.



13.29 Time for interpellation and procedure.

13.29  Time for interpellation and procedure.

13.29(1) (1) Upon the filing of any petition, under s. 13.28, the presiding officer with whom the petition is filed, shall fix a time not later than 20 days after the filing of the petition, for the meeting of that house of the legislature, or the joint session of the legislature, as the case may be, before which such interrogation and examination shall be held. A notice of such meeting, together with a copy of the written interrogatories, shall be forthwith delivered to the officer named therein.

13.29(2) (2) The legislature may adopt rules to govern such examinations. All proceedings, including all questions and answers, shall be fully recorded and a copy thereof shall be transmitted to the governor within 30 days after the close of the examination.

13.29 History History: 1983 a. 36 s. 96 (2).



13.30 State officers; removal by legislature.

13.30  State officers; removal by legislature. Any appointive state officer after being examined under ss. 13.28 and 13.29 may be removed by the legislature by joint resolution adopted in each house by a majority of the members elected to such house. The power to remove appointive state officers provided in this section is additional to and shall not be construed as destroying the right of removal by other persons.



13.31 Witnesses; how subpoenaed.

13.31  Witnesses; how subpoenaed. The attendance of witnesses before any committee of the legislature, or of either house thereof, appointed to investigate any subject matter, may be procured by subpoenas signed by the presiding officer and chief clerk of the senate or assembly. Such subpoenas shall state when and where, and before whom, the witness is required to appear, and may require such attendance forthwith or on a future day named and the production of books, records, documents and papers therein to be designated, and may also require any officer of any corporation or limited liability company, or other person having the custody of the keys, books, records, documents or papers of any such business entity, to produce the same before such committee. Such subpoenas may be served by any person and shall be returned to the chief clerk of the house which issued the same as subpoenas from the circuit court are served and returned.

13.31 History History: 1993 a. 112.



13.32 Summary process; custody of witness.

13.32  Summary process; custody of witness.

13.32(1) (1) Upon the return of a subpoena issued under s. 13.31, duly served, and upon filing with the presiding officer of the house from which the subpoena issued a certificate of the chairperson of the committee certifying that any person named therein failed or neglected to appear before the committee in obedience to the mandate of such subpoena, summary process to compel the attendance of such person shall be issued.

13.32(2) (2) Such summary process shall be signed by the presiding officer and chief clerk of the house which issued the subpoena, and shall be directed to the sergeant at arms thereof commanding the sergeant at arms "in the name of the state of Wisconsin" to take the body of the person so failing to attend, naming that person, and bring the person forthwith before the house whose subpoena the person disobeyed. When so arrested the person shall be taken before the committee desiring to examine the person as a witness, or to obtain from the person books, records, documents or papers for their use as evidence, and when before such committee such person shall testify as to the matters concerning which the person is interrogated.

13.32(3) (3) When such person is not on examination before such committee the person shall remain in the custody of the sergeant at arms or in the custody of some person specially deputed for that purpose; and the officer having charge of the person shall from time to time take the person before such committee until the chairperson of the committee certifies that the committee does not wish to examine such person further. Thereupon such witness shall be taken before the house which issued the summary process and that house shall order the release of the witness, or may proceed to punish the witness for any contempt of such house in not complying with the requirement of this chapter or of any writ issued or served as herein provided.

13.32 History History: 1991 a. 316; 1993 a. 184.



13.33 Service of process.

13.33  Service of process. Either house ordering any summary process may also direct the sergeant at arms to specially depute some competent person to execute the same, and such deputation shall be endorsed on such process in writing over the signature of the sergeant at arms to whom the same is directed. The person so deputed shall have the same power as the sergeant at arms in respect thereto, and shall execute the same according to the mandate thereof, and for that purpose the sergeant at arms or the deputy may call to his or her aid the power of the county wherein such writ is to be executed the same as the sheriff of such county could do for the purpose of arresting a person charged with crime under process issued by a court of competent jurisdiction; and any sergeant at arms having any person in custody by virtue of any such summary process may depute any other person to have charge of the person so in custody, and the person so deputed shall have the same power over such person as is conferred upon the sergeant at arms.

13.33 History History: 1991 a. 316.



13.34 Refusal to testify.

13.34  Refusal to testify. Every refusal to testify or answer any question, or to produce keys, books, records, documents or papers before any committee included within s. 13.31 shall be forthwith certified to the proper house by the chairperson of such committee. Such certificate shall be transmitted, and the person so refusing taken, by the sergeant at arms or an assistant to the sergeant at arms, before such house to be dealt with according to law.

13.34 History History: 1991 a. 316; 1993 a. 184.



13.35 Liability of witness.

13.35  Liability of witness.

13.35(1) (1) No person who is required to testify before either house of the legislature or a committee thereof, or joint committee of the 2 houses, and is examined and so testifies, shall be held to answer criminally in any court or be subject to any penalty or forfeiture for any fact or act touching which the person is required to testify and as to which the person has been examined and has testified, and no testimony so given nor any paper, document or record produced by any such person before either house of the legislature or any such committee shall be competent testimony or be used in any trial or criminal proceeding against such person in any court, except upon a prosecution for perjury committed in giving such testimony; and no witness shall be allowed to refuse to testify to any fact, or to produce any papers, documents or records touching which the person is examined before either house or any such committee, for the reason that the testimony touching such fact, or the production of such papers, documents or records may tend to disgrace the person or otherwise render the person infamous.

13.35(2) (2) The immunity provided under sub. (1) is subject to the restrictions under s. 972.085.

13.35 History History: 1989 a. 122, 359.



13.36 Witness fees.

13.36  Witness fees. The compensation of all witnesses who are subpoenaed and appear pursuant to s. 13.31 shall be $2 for each day's attendance and 10 cents per mile, one way, for travel to attend as such witness. The department of administration shall audit the accounts of such witnesses upon the certificate of the chairperson of the committee before which any such witness has attended, stating the number of days' attendance and the distance the witness has traveled, and the accounts so audited shall be paid out of the state treasury and charged to the appropriation for the legislature.

13.36 History History: 1991 a. 316; 1993 a. 184.



13.39 Legislative consideration of biennial budget bill.

13.39  Legislative consideration of biennial budget bill.

13.39(1)(1) Neither house of the legislature may pass a biennial budget bill until the legislative fiscal bureau has distributed a copy of an earmark transparency report on the biennial budget bill, as amended, prepared under s. 13.95 (1r) (b), to each member of the legislature and has made the report available on the legislature's Internet Web site.

13.39(2) (2) If a committee of conference is convened on a biennial budget bill, a conference report may not contain any earmark, as defined in s. 13.95 (1r) (a), that was not included in the executive budget bill or an amendment thereto that was passed by either house of the legislature. The committee of conference, however, may reduce the amount of any earmark that requires a payment to a specific beneficiary or beneficiaries or may reduce the cost to the state of any earmark that is a tax deduction, credit, exclusion, or exemption.

13.39 History History: 2011 a. 220.



13.41 Interim successors for legislators.

13.41  Interim successors for legislators.

13.41(1) (1)

13.41(1)(a)(a) If, during an emergency resulting from enemy action, there are 9 or more vacancies in the senate at the same time, as determined under s. 17.03, the senate leader of each political party, as specified in pars. (b) and (c), shall, for each vacant senate seat that was last held by a member of his or her party, do all of the following:

Effective date text 13.41 Interim successors for legislators. (1) (a) If there are 9 or more vacancies in the senate at the same time, as determined under s. 17.03, the senate leader of each political party, as specified in pars. (b) and (c), shall, for each vacant senate seat that was last held by a member of his or her party, do all of the following:

13.41(1)(a)1. 1. Request that the state chairperson of the party solicit nominations for an interim successor from the county chairpersons of the party in each county that is at least partially within the senate district.

13.41(1)(a)2. 2. Request that the state chairperson of the party select at least 3 and not more than 5 potential interim successors from the nominees under subd. 1.

13.41(1)(a)3. 3. Request that the state chairperson of the party submit the names of the potential interim successors selected under subd. 2. to the senate leader of the party within 7 days after the date on which the 9th vacancy occurred.

13.41(1)(a)4. 4. Within 14 days after the 9th vacancy occurred, appoint an interim successor from the list of potential interim successors submitted under subd. 3.

13.41(1)(b) (b) The person holding the highest position, ranked in the following order, that is not vacant, is the senate leader for the majority party under par. (a):

13.41(1)(b)1. 1. The senate majority leader.

13.41(1)(b)2. 2. The president of the senate.

13.41(1)(b)3. 3. The president pro tempore of the senate.

13.41(1)(b)4. 4. The assistant senate majority leader.

13.41(1)(b)5. 5. The senate majority caucus chairperson.

13.41(1)(b)6. 6. The senate majority caucus vice chairperson.

13.41(1)(b)7. 7. The senate majority caucus sergeant at arms.

13.41(1)(c) (c) The person holding the highest position, ranked in the following order, that is not vacant, is the senate leader for the minority party under par. (a):

13.41(1)(c)1. 1. The senate leader of the party.

13.41(1)(c)2. 2. The senate assistant leader of the party.

13.41(1)(c)3. 3. The senate caucus chairperson of the party.

13.41(1)(c)4. 4. The senate caucus vice chairperson of the party.

13.41(1)(c)5. 5. The senate caucus sergeant at arms of the party.

13.41(2) (2)

13.41(2)(a)(a) If, during an emergency resulting from enemy action, there are 25 or more vacancies in the assembly at the same time, as determined under s. 17.03, the assembly leader of each political party, as specified in pars. (b) and (c), shall, for each vacant assembly seat that was last held by a member of his or her party, do all of the following:

13.41(2)(a)1. 1. Request that the state chairperson of the party solicit nominations for an interim successor from the county chairpersons of the party in each county that is at least partially within the assembly district.

13.41(2)(a)2. 2. Request that the state chairperson of the party select at least 3 and not more than 5 potential interim successors from the nominees under subd. 1.

13.41(2)(a)3. 3. Request that the state chairperson of the party submit the names of the potential interim successors selected under subd. 2. to the assembly leader of the party within 7 days after the date on which the 25th vacancy occurred.

13.41(2)(a)4. 4. Within 14 days after the 25th vacancy occurred, appoint an interim successor from the list of potential interim successors submitted under subd. 3.

13.41(2)(b) (b) The person holding the highest position, ranked in the following order, that is not vacant, is the assembly leader for the majority party under par. (a):

13.41(2)(b)1. 1. The speaker of the assembly.

13.41(2)(b)2. 2. The assembly majority leader.

13.41(2)(b)3. 3. The speaker pro tempore of the assembly.

13.41(2)(b)4. 4. The assistant assembly majority leader.

13.41(2)(b)5. 5. The assembly majority caucus chairperson.

13.41(2)(b)6. 6. The assembly majority caucus vice chairperson.

13.41(2)(b)7. 7. The assembly majority caucus secretary.

13.41(2)(b)8. 8. The assembly majority caucus sergeant at arms.

13.41(2)(c) (c) The person holding the highest position, ranked in the following order, that is not vacant, is the assembly leader for a minority party under par. (a):

13.41(2)(c)1. 1. The assembly leader of the party.

13.41(2)(c)2. 2. The assembly assistant leader of the party.

13.41(2)(c)3. 3. The assembly caucus chairperson of the party.

13.41(2)(c)4. 4. The assembly caucus vice chairperson of the party.

13.41(2)(c)5. 5. The assembly caucus secretary of the party.

13.41(2)(c)6. 6. The assembly caucus sergeant at arms of the party.

13.41(3) (3) The senate and assembly political party leaders may not appoint an interim successor who is unwilling, unable, or ineligible under the constitution and the statutes to serve as a legislator.

13.41(4) (4) Interim successors appointed under sub. (1) or (2) shall take the oath of office immediately upon appointment, but may not be required, as a prerequisite to the exercise of the powers or discharge of the duties of a legislator, to comply with any other provision of law relative to taking office.

13.41(5) (5) The chief clerk of each house, or if he or she is unavailable, his or her deputy, shall notify the secretary of state of all vacancies that are filled by interim successors under this section.

13.41(6) (6) An interim successor taking office under this section shall exercise the powers and discharge the duties of the office until the vacancy is filled under s. 17.19. All votes taken by an interim successor shall be as valid as if taken by an elected legislator.

13.41 History History: 2009 a. 363; 2011 a. 260.



13.42 Virtual meetings of the legislature and legislative committees.

13.42  Virtual meetings of the legislature and legislative committees.

13.42(1)(1) In this section:

13.42(1)(a) (a) "Disaster" means a severe or prolonged, natural or human-caused, occurrence that threatens or negatively impacts life, health, property, infrastructure, the environment, the security of this state or a portion of this state, or critical systems, including computer, telecommunications, or agricultural systems.

13.42(1)(b) (b) "Member" means a member of the legislature.

13.42(2) (2) Either house of the legislature, under its rules or joint rules, may issue a notice that the house and its committees are prevented from physically meeting at the seat of government due to an emergency resulting from a disaster or the imminent threat of a disaster.

13.42(3) (3) If a house issues a notice under sub. (2), that house and any committee of that house may conduct a meeting and transact business through the use of any means of communication by which all of the following occur:

13.42(3)(a) (a) The identity of each participating member may be verified, and the actions of each participating member may be authenticated, in a manner satisfactory to the presiding officer or committee chairperson.

13.42(3)(b) (b) During the meeting, all participating members may simultaneously hear or read the comments of each member who is recognized by the presiding officer or committee chairperson.

13.42(3)(c) (c) Any document that is used during the meeting by a member and that is accepted by the presiding officer or committee chairperson is immediately transmitted to each participating member.

13.42(3)(d) (d) Except as provided in sub. (8), within technological limits, the public may monitor the proceedings of the house or committee.

13.42(4) (4) In order to hold a meeting of a joint committee in the manner provided under sub. (3), each house of the legislature shall issue a notice of emergency under sub. (2).

13.42(5) (5) For purposes of article IV, section 11, of the Wisconsin Constitution, a meeting held under sub. (3) or (10) shall be considered to have occurred at the seat of government and all actions taken during the meeting shall have the same legal effect as if the members were physically present at the seat of government.

13.42(6) (6) For purposes of determining the presence of a quorum in proceedings or meetings held under this section, any participating member shall be considered present as if the member were physically present at the seat of government.

13.42(7) (7) Except as provided in sub. (8), a meeting held under sub. (3) or (10) shall be preceded by the same or substantially equivalent public notice as would be required if the members were physically present at the seat of government.

13.42(8) (8) Subsections (3) (d) and (7) do not apply with respect to a meeting held under sub. (3), if pursuant to article IV, section 10, of the Wisconsin Constitution, the public welfare requires secrecy.

13.42(9) (9) In presiding over a meeting of a house of the legislature described under sub. (3) or (10), the presiding officer shall interpret and apply all rules of proceeding of that house that presume the physical presence of members in the house's chambers at the seat of government, in such a manner as to accomplish the same purposes for which the rules were adopted.

13.42(10) (10) Notwithstanding the requirement for a notice of emergency under sub. (2), and pursuant to the session schedule under s. 13.02 (3), the legislature may meet for up to one week per session by holding a meeting as described under sub. (3) in order to practice meeting in that manner.

13.42(11) (11) This section does not limit the authority of either house of the legislature to use teleconferencing for purposes of holding a committee meeting at the seat of government.

13.42 History History: 2009 a. 363.



13.45 General provisions on legislative committees.

13.45  General provisions on legislative committees.

13.45(1)(1)  Term; eligibility; vacancies.

13.45(1)(a)(a) Unless otherwise provided by law, the terms of all legislator members of committees or other bodies established by statute on which there are legislator members appointed as are the members of standing committees in their respective houses, shall expire on the date specified in s. 13.02 (1). Unless otherwise provided by rule or resolution, any special legislative committee and the memberships thereof shall expire upon the accomplishment of the purpose for which the committee was created or the termination of the legislative session biennium in which the committee was created.

13.45(1)(b) (b) A legislator's membership, on any committee or other body established by statute to which the legislator was appointed by reason of being a member of the legislature, terminates when such person ceases to be a legislator.

13.45(1)(c) (c) Legislator vacancies on committees or other bodies established by statute, including first appointments upon the creation of such committees or bodies, shall be filled as are original appointments at the commencement of the legislative session biennium.

13.45(2) (2) Appointments reported. The chief clerk of each house shall file a duplicate of each report required by s. 14.40 (4) with the director of the legislative council staff.

13.45(3) (3) Expenses.

13.45(3)(a)(a) For any day for which the legislator does not file a claim under s. 13.123 (1), any legislator appointed to serve on a legislative committee or a committee to which the legislator was appointed by either house or the officers thereof shall be reimbursed from the appropriations under s. 20.765 (1) (a) or (b) for actual and necessary expenses incurred as a member of the committee.

13.45(3)(b) (b) Unless otherwise provided by law, any state officer or employee representing an agency as a member of a committee under this chapter shall be reimbursed by the agency for the actual and necessary expenses incurred by the officer or employee in the performance of duties as a committee member.

13.45(3)(c) (c) Unless otherwise provided by law, any member of a committee under this chapter and not covered by par. (a) or (b) shall be reimbursed from the appropriation of the committee on which the member serves for the actual and necessary expenses incurred by the member in the performance of duties as a committee member.

13.45(4) (4) Organization. Unless otherwise provided by law, and except as provided in sub. (4m), every legislative committee or committee on which there are legislative members selected by either house or the officers thereof shall:

13.45(4)(a) (a) Elect a chairperson, vice chairperson and secretary from among its members.

13.45(4)(b) (b) Meet at such times, and at such locations within this state, as the chairperson with the consent of the members announces.

13.45(4)(c) (c) Maintain its office in the capitol.

13.45(4)(d) (d) Maintain a written record of its proceedings.

13.45(4)(e) (e) On or before May 1 of each odd-numbered year, submit a written report of its findings, conclusions and recommendations to the governor and the chief clerk of each house of the legislature, for distribution to the legislature under s. 13.172 (2).

13.45(4m) (4m) Cochairpersons of joint legislative committees. Except as provided in s. 13.81 (1), every joint standing, statutory, special or other joint committee shall be chaired jointly by a senator and a representative to the assembly appointed as are other members of the joint committee.

13.45(5) (5) Rules of procedure; quorum. Unless otherwise provided by law, every legislative committee or committee on which there are legislative members selected by either house or the officers thereof may adopt such rules for the conduct of its business as are necessary, but a majority of the members appointed to a committee shall constitute a quorum to do business and a majority of such quorum may act in any matter within the jurisdiction of the committee.

13.45(6) (6) Committee members may administer oaths. Any senator or representative to the assembly, while acting as a member of a legislative committee, may administer oaths to persons to be examined before such committee.

13.45(7) (7) Cooperation of state agencies. The departments, officers and employees of Wisconsin state government, and the governing bodies of the political subdivisions of this state, shall assist legislative committees in the completion of their tasks. They shall provide legislative committees with ready access to any books, records or other information relating to such tasks. Upon request by legislative committees, and within the limits of existing appropriations, departments of state government shall supply such specialized staff assistance as a legislative committee may require.

13.45 History History: 1975 c. 224; 1977 c. 325; 1979 c. 34 s. 2102 (48) (a); 1981 c. 391; 1983 a. 27 s. 2202 (33); 1987 a. 186; 1989 a. 31; 1991 a. 316; 1993 a. 52, 184; 1995 a. 27; 1997 a. 27; 2001 a. 16; 2003 a. 33; 2005 a. 25.



13.46 Majority and minority parties.

13.46  Majority and minority parties. In any law or legislative rule:

13.46(1) (1) "Majority leader" means the leader elected by the majority party in each house of the legislature.

13.46(2) (2) "Majority party" means the political party in each house which has the most members.

13.46(3) (3) "Minority leader" means the leader elected by the minority party in each house.

13.46(4) (4) "Minority party" means the political party in each house which has the 2nd most members.

13.46(5) (5) "Two major political parties" means the majority party and the minority party in each house.

13.46 History History: 1977 c. 325; 1983 a. 189.



13.47 Legislative state supported programs study and advisory committee.

13.47  Legislative state supported programs study and advisory committee. There is created a joint legislative state supported programs study and advisory committee, consisting of 5 senators and 6 representatives to the assembly, appointed as are the members of standing committees in their respective houses. The 2 major political parties shall be represented in the membership from each house. One legislator from each house shall be a member of the building commission created in s. 13.48 (2) (a).

13.47(1) (1) Meetings. The committee shall meet when the legislature is not in actual session.

13.47(2) (2) Duties of the committee. The committee, in groups or individually as assigned by the cochairpersons with the consent of the committee, shall visit all institutions and office buildings owned or leased by the state and the capitol building and inspect the grounds and the buildings thereon. Each member shall participate in the groups to which he or she is assigned, but if the appointed member of the building commission is unable to participate in a specific visit he or she shall appoint an alternate member, selected from his or her house of the legislature, to participate in his or her place. It shall thoroughly inspect the state buildings or grounds and shall have free access to any part of such state buildings or the surrounding grounds and all persons therein in order to make such examination as it sees fit of the conditions found.

13.47(3) (3) Visits to institutions receiving state funds. The committee, in groups or individually as assigned by the cochairpersons with the consent of the committee, may visit any institution, program or organization in this state in which the state directly or indirectly has provided financial support. Upon request of the committee, any such institution, program or organization shall allow the committee to examine its records.

13.47 History History: 1973 c. 266; 1975 c. 224; 1977 c. 325; 1983 a. 36 s. 96 (4); 1987 a. 403; 1993 a. 184.



13.48 Long-range public building program.

13.48  Long-range public building program.

13.48(1)(1)  Policy. The legislature finds and determines that it is necessary to improve the adequacy of the public building facilities that are required by the various state agencies including the educational institutions, for the proper performance of their duties and functions, and that it is in the interest of economy, efficiency and the public welfare that such improvement be accomplished by means of a long-range public building program, with funds to be provided by successive legislatures. The long-range program shall include the necessary lands, new buildings, and all facilities and equipment required and also the remodeling, reconstruction, maintenance and reequipping of existing buildings and facilities, as determined by the building commission.

13.48(1m) (1m) Historic properties.

13.48(1m)(a)(a) In this subsection, "historic property" means any building, structure or site which is any of the following:

13.48(1m)(a)1. 1. Listed on, or has been nominated by the state historical society for listing on, the national register of historic places in Wisconsin or the state register of historic places.

13.48(1m)(a)2. 2. Included in a district which is listed on, or has been nominated by the state historical society for listing on, the national register of historic places in Wisconsin or the state register of historic places, and has been determined by the state historical society to contribute to the historic significance of the district.

13.48(1m)(a)3. 3. Included on a list of properties which have been determined by the state historical society to be eligible for listing on the national register of historic places in Wisconsin or the state register of historic places.

13.48(1m)(b) (b) The long-range public building program shall recognize the importance of historic properties and shall include a program of preservation and restoration of those historic properties under the control of the state as provided in s. 44.41, including criteria for determining which historic properties should be preserved and restored.

13.48(1m)(c) (c) The long-range public building program shall require the biennial review of each historic property under the control of the state to determine the current uses of the property and state agency compliance with the requirements of the long-range program.

13.48(1m)(d) (d) The building commission shall allocate, from that portion of the state building program funding which is available to all state agencies, an amount of funds deemed necessary by the building commission for the preservation, restoration and maintenance of historic properties under the control of the state.

13.48(1m)(e) (e) Notwithstanding par. (b), the building commission may grant waivers under s. 44.39 (5).

13.48(2) (2) Building commission; powers and duties.

13.48(2)(a)(a) There is created a building commission consisting of the governor, who shall serve as chairperson, and 3 senators and 3 representatives to the assembly appointed as are the members of standing committees in their respective houses. The 2 major political parties shall be represented in the membership from each house. One legislator from each house shall be a member of the state supported programs study and advisory committee created by s. 13.47. One citizen member shall be appointed by the governor to serve at the governor's pleasure. The secretary, head of the engineering function, and ranking architect of the department of administration shall be nonvoting advisory members. The building commission shall bear a title beginning with the words "State of Wisconsin". The members shall be liable only for misconduct. Nonlegislator members of the building commission shall be reimbursed for actual and necessary expenses, incurred as members of the building commission, from the appropriation under s. 20.505.

13.48(2)(b) (b)

13.48(2)(b)1.1. The building commission shall have all the powers necessary to carry out its duties and may accept all donations, gifts and bequests made to the state for public building purposes, including any grants made by the federal government, and apply the same in accordance with the terms of the grant or the wishes of the donors, insofar as such is practicable. The building commission with respect to any of such buildings shall have all the powers so far as applicable as were conferred by law on the state office building commission with respect to the state office building.

13.48(2)(b)1m. 1m. The University of Wisconsin System may not accept any gift, grant or bequest of real property with a value in excess of $150,000 or any gift, grant or bequest of a building or structure that is constructed for the benefit of the system or any institution thereof without the approval of the building commission.

13.48(2)(b)2. 2. In the construction of all new buildings or additions to existing buildings used for housing state offices and constructed for general state purposes and not specially for the use of any particular state agency, the building commission shall function with respect to such construction in the same manner as other state agencies function with respect to buildings constructed for such agencies. The building commission shall fix the rental for all space in such buildings, and, notwithstanding any other statute, may remove to any building any department housed in the state capitol. After the completion of such buildings, they shall be in the charge of the department of administration as provided by s. 16.84.

13.48(2)(b)3. 3. Except as provided in sub. (14) (am), the building commission may lease space in buildings described under subd. 2. to other governmental bodies or to nonprofit associations organized for public purposes and shall charge those bodies or associations an annual rental which shall be not less than the cost of operating, maintaining and amortizing the construction cost of the leased space.

13.48(2)(c) (c) The building commission may employ, outside the classified service, staff or consultants and fix the salary or conditions of such employment.

13.48(2)(d) (d) The building commission, for the purpose of carrying out s. 36.33 relating to the sale and purchase of agricultural lands of the University of Wisconsin, may authorize the advance of sums from the state building trust fund for the purchase price, including option payments, of agricultural lands to be acquired by the University of Wisconsin and for expenses incurred in selling agricultural lands presently owned by the University of Wisconsin, including, without limitation because of enumeration, expenses of surveying, platting, constructing and improving streets and utilities and drainage in such a way as to realize the greatest return to the state in the sale of such lands, and other selling expenses. All such sums advanced shall be repaid to the state building trust fund from the appropriation made by s. 20.285 (1) (gb).

13.48(2)(e) (e)

13.48(2)(e)1.1. During each regular session, the building commission shall submit to the chief clerk of each house of the legislature, for distribution to the legislature under s. 13.172 (2), a report on the progress on projects authorized in the 2 preceding and current biennia including the total project budget, the encumbrance and expenditure to date, and the unencumbered balance remaining for each project. Such report shall either be made as part of the biennial building program or shall accompany same.

13.48(2)(e)2. 2. It is the intent of the legislature that it be given a complete picture of the results of its past decisions regarding the state's building program which will serve as background for making further decisions.

13.48(2)(f) (f) The building commission may allocate funds from the state building trust fund or other sources available to them to equip any University of Wisconsin System college campus, as defined in s. 36.05 (6m), if the facilities have been provided by the counties or other units of local government under s. 66.0913 or 67.04 and the operation of the college campus has been approved by the board of regents of the University of Wisconsin System.

13.48(2)(g) (g) The building commission shall review assessments on property of the state under s. 66.0703 (6).

13.48(2)(h) (h)

13.48(2)(h)1.1. In this paragraph:

13.48(2)(h)1.a. a. "Active solar energy system" means a solar energy system which operates with mechanical means, including but not limited to motors, pumps and valves.

13.48(2)(h)1.b. b. "Energy" means work or heat produced from any source.

13.48(2)(h)1.c. c. "Passive solar energy system" means a solar energy system which operates without mechanical means.

13.48(2)(h)1.d. d. "Photovoltaic solar energy system" means a solar energy system which converts solar energy directly into electricity.

13.48(2)(h)1.e. e. "Renewable energy resource system" means a solar energy system or a wind energy system. "Renewable energy resource system" does not include any equipment which would be present as part of a conventional energy system; any equipment which would be present as part of a system primarily used to heat a swimming pool; or a passive solar system which serves a dual purpose, as defined by the building commission by rule. "Dual purpose" includes, but is not limited to, a passive solar system serving also as a structural component, a greenhouse or a living space.

13.48(2)(h)1.f. f. "Solar energy" means radiant energy received from the sun.

13.48(2)(h)1.g. g. "Solar energy system" means equipment which directly converts and then transfers or stores solar energy into usable forms of thermal or electrical energy.

13.48(2)(h)2. 2. The building commission may not authorize the release of funds for bidding and construction of any new building, structure, major remodeling or building addition as enumerated in the authorized state building program as required by s. 20.924 (1) (a) and (b), or such other projects as the building commission determines to be appropriate, unless the design concept does all of the following for purposes of space heating and cooling and water heating:

13.48(2)(h)2.a. a. Provide maximum practical use of passive solar energy system design elements, including daylight lighting designs.

13.48(2)(h)2.b. b. Offer life-cycle cost estimates of the energy resource consuming system of the facility.

13.48(2)(h)2.c. c. Unless not justified on the basis of a technical and economic feasibility evaluation, incorporate an active solar energy system or photovoltaic solar energy system or other renewable energy resource system.

13.48(2)(i) (i) In this paragraph, "life-cycle costing" means an economic evaluation of purchases or capital construction which considers all relevant costs associated with each purchase or building during its economic life, including, but not limited to, energy costs, acquisition and conversion, money, transportation, warehousing and distribution, training, operation and maintenance and disposition or resale. The building commission shall establish procedures requiring life-cycle costing for the design and location of any new building, structure, major remodeling or building addition as enumerated in the authorized state building program under s. 20.924 (1) (a) and (b), and for such other projects as the building commission determines to be appropriate. The building commission may not authorize the release of funds for construction of any new building, structure, major remodeling or building addition unless the requirements of the life-cycle costing procedures have been satisfied.

13.48(2)(k) (k)

13.48(2)(k)1.1. In designing the construction or renovation of central steam generating facilities, the building commission shall employ a design for the cogeneration of steam and electricity unless the building commission determines that such a design is not cost-effective and technically feasible. The building commission may not release funds for the construction of a new central steam generating facility unless the requirements of this subdivision have been satisfied.

13.48(2)(k)2. 2. To the greatest extent cost-effective and technically feasible, the building commission shall ensure that state owned or operated steam generating facilities are designed to allow the use of biomass fuels and refuse-derived fuels.

13.48(3) (3) State building trust fund. In the interest of the continuity of the program, the moneys appropriated to the state building trust fund under s. 20.867 (2) (f) shall be retained as a nonlapsing building depreciation reserve. Such moneys shall be deposited into the state building trust fund. At such times as the building commission directs, or in emergency situations under s. 16.855 (16) (b), the governor shall authorize releases from this fund to become available for projects and shall direct the department of administration to allocate from this fund such amounts as are approved for these projects. In issuing such directions, the building commission shall consider the cash balance in the state building trust fund, the necessity and urgency of the proposed improvement, employment conditions and availability of materials in the locality in which the improvement is to be made. The building commission may authorize any project costing $760,000 or less in accordance with priorities to be established by the building commission and may adjust the priorities by deleting, substituting or adding new projects as needed to reflect changing program needs and unforeseen circumstances. The building commission may enter into contracts for the construction of buildings for any state agency, except a project authorized under sub. (10) (c), and shall be responsible for accounting for all funds released to projects. The building commission may designate the department of administration or the agency for which the project is constructed to act as its representative in such accounting.

13.48(4) (4) State agencies to report proposed projects. Whenever any state agency contemplates a project under the state building program it shall report the project to the building commission. The report shall be made on such date and in such manner as the building commission prescribes. This subsection does not apply to projects identified in sub. (10) (c).

13.48(5) (5) Assistance to building commission.

13.48(5)(a)(a) The department of administration shall assist the building commission in the performance of its duties. The department of administration shall, when requested by the building commission, make or cause to be made such studies, preliminary plans and specifications and cost estimates with respect to any proposed project as are necessary to permit the building commission to consider intelligently the approval or disapproval of the project and the appropriation of funds. The costs of such studies shall be charged against the building trust fund.

13.48(5)(b) (b) Whenever the building commission considers any proposal for the construction of a new correctional institution or the expansion of an existing correctional institution, the department of administration shall provide the commission with information concerning annual operating costs, including staffing costs, that will result from such construction or expansion in connection with consideration of that proposal.

13.48(6) (6) Review of projects. All reports submitted as provided by sub. (4) shall be reviewed by the building commission, which shall make its report as soon after November 20 as is possible. Such report shall include specific recommendations and establish priorities for the next 3 biennia from among all projects submitted which the building commission deems essential and shall recommend additional appropriations if necessary for the execution thereof. The building commission shall include in the report any projects proposed by the state fair park board involving a cost of not more than $250,000, together with the method of financing proposed for those projects by the board, without recommendation. The building commission shall include in its report an appraisal and recommendation of available and alternative methods of financing buildings for the use of state agencies and shall file copies of its report with the governor-elect.

13.48(7) (7) Biennial recommendations. The building commission shall prepare and formally adopt recommendations for the long-range state building program on a biennial basis. The building commission shall include in its report any projects proposed by the state fair park board involving a cost of not more than $250,000, together with the method of financing those projects proposed by the board, without recommendation. Unless a later date is requested by the building commission and approved by the joint committee on finance, the building commission shall, no later than the first Tuesday in April of each odd-numbered year, transmit the report prepared by the department of administration under s. 16.40 (20) and the commission's recommendations for the succeeding fiscal biennium that require legislative approval to the joint committee on finance in the form of proposed legislation prepared in proper form.

13.48(8) (8) Expansion at Green Bay Correctional Institution outside of walls prohibited. Further expansion at Green Bay Correctional Institution outside of the walls is prohibited.

13.48(10) (10) Approval by building commission.

13.48(10)(a)(a) Except as provided in par. (c), no state board, agency, officer, department, commission, or body corporate may enter into a contract for the construction, reconstruction, remodeling of, or addition to any building, structure, or facility, in connection with any building project which involves a cost in excess of $185,000 without completion of final plans and arrangement for supervision of construction and prior approval by the building commission. This section applies to the department of transportation only in respect to buildings, structures, and facilities to be used for administrative or operating functions, including buildings, land, and equipment to be used for the motor vehicle emission inspection and maintenance program under s. 110.20.

13.48(10)(b) (b) This subsection does not apply to any of the following:

13.48(10)(b)1. 1. Contracts by the department of natural resources for construction work related to hazardous substance spill response under s. 292.11 or environmental repair under s. 292.31.

13.48(10)(b)2. 2. Projects approved by the governor in response to emergency situations under s. 16.855 (16) (b) or to allocations from the appropriation made under s. 20.867 (2) for special category projects when the building commission has released funds under sub. (3) and has also approved a plan for the expenditure of those funds. "Special category projects" for the purpose of this subdivision include projects such as special maintenance, energy conservation, handicapped access and advance property acquisition designated by the building commission.

13.48(10)(b)3. 3. Construction or improvement projects of the University of Wisconsin Hospitals and Clinics Authority.

13.48(10)(b)3m. 3m. Rehabilitation projects of the Fox River Navigational System Authority.

13.48(10)(b)4. 4. Build-operate-lease or transfer agreements by the department of transportation for transportation projects under s. 84.01 (30).

13.48(10)(b)5. 5. Contracts for construction of any building, structure or facility for the state fair park board involving a cost of not more than $250,000.

13.48(10)(b)6. 6. Projects of the Wisconsin Economic Development Corporation.

13.48(10)(c) (c) Paragraph (a) does not apply to any contract for a building project involving a cost of less than $500,000 to be constructed for the University of Wisconsin System that is funded entirely from the proceeds of gifts and grants made to the system.

13.48(11) (11) Exceptions. Nothing in this section prohibits the use of past policies and existing statutory authority to borrow funds for the construction of buildings.

13.48(12) (12) Privately owned or operated facilities.

13.48(12)(a)(a) Except as provided in par. (b), no state board, agency, officer, department, commission or body corporate which has authority to permit a privately owned or operated facility to be constructed on state-owned land may permit a facility that would be privately owned or operated to be constructed on state-owned land without prior approval of the building commission.

13.48(12)(b) (b) This subsection does not apply to any of the following:

13.48(12)(b)1. 1. A facility constructed by or for corporations having condemnation authority under s. 32.02 (3) to (10) and (13) for purposes for which the corporation would have condemnation authority.

13.48(12)(b)2. 2. A facility constructed by or for the state fair park board, if the cost of constructing the facility does not exceed the amount specified in sub. (3).

13.48(12)(b)3. 3. A facility constructed pursuant to a build-operate-lease or transfer agreement under s. 84.01 (30).

13.48(12)(b)4. 4. A facility constructed by or for the Fox River Navigational System Authority.

13.48(12)(b)5. 5. A facility constructed by or for the Wisconsin Economic Development Corporation.

13.48(13) (13) Application of laws, rules, codes, ordinances and regulations.

13.48(13)(a)(a) Except as provided in par. (b) or (c), every building, structure or facility that is constructed for the benefit of or use of the state, any state agency, board, commission or department, the University of Wisconsin Hospitals and Clinics Authority, the Fox River Navigational System Authority, the Wisconsin Economic Development Corporation, or any local professional baseball park district created under subch. III of ch. 229 if the construction is undertaken by the department of administration on behalf of the district, shall be in compliance with all applicable state laws, rules, codes and regulations but the construction is not subject to the ordinances or regulations of the municipality in which the construction takes place except zoning, including without limitation because of enumeration ordinances or regulations relating to materials used, permits, supervision of construction or installation, payment of permit fees, or other restrictions.

13.48(13)(b) (b) Every building, structure or facility that is constructed at state fair park shall be in compliance with all applicable state laws, rules and codes but is not subject to zoning or any other ordinances or regulations of the municipality in which the park is located.

13.48(13)(c) (c) No construction undertaken by the state for the purpose of renovation of the state capitol building is subject to any state law, rule, code or regulation, or any zoning ordinance or regulation of the city of Madison, governing such construction.

13.48(14) (14) Sale or lease of property.

13.48(14)(a)(a) In this subsection, "agency" has the meaning given in s. 16.52 (7).

13.48(14)(am) (am)

13.48(14)(am)1.1. Except as provided in this paragraph, the building commission shall have the authority to sell or lease all or any part of state-owned real property unless the sale or lease is prohibited under the state or federal constitution or federal law or the sale is conducted as a part of a procedure to enforce an obligation to this state, and may transfer real property under its jurisdiction among agencies. The commission may sell or lease property under this paragraph with or without the approval of the agency having jurisdiction over the property and regardless of whether the property is included in an inventory submitted under par. (d). The building commission does not have the authority to sell or lease any state-owned real property under this paragraph after the department of administration notifies the commission in writing that an offer of sale or sale or lease agreement with respect to a property is pending under s. 16.848 (1). If the sale or lease is not completed and no further action is pending with respect to the property, the authority of the building commission under this paragraph is restored.

13.48(14)(am)2. 2. If the building commission proposes to sell or lease any property identified in subd. 1., the commission shall first notify the joint committee on finance in writing of its proposed action. The commission shall not proceed with the proposed action unless the proposed action is approved by the committee. Together with any notification, the commission shall also provide all of the following:

13.48(14)(am)2.a. a. The estimated value of the property as determined by the department of administration and by at least one qualified privately owned assessor.

13.48(14)(am)2.b. b. The full cost of retiring any remaining public debt incurred to finance the acquisition, construction, or improvement of the property.

13.48(14)(am)2.c. c. A cost-benefit analysis that considers the short-term and long-term costs and benefits to the state from selling or leasing the property.

13.48(14)(am)2.d. d. The length and conditions of any proposed sale or lease between this state and a proposed purchaser or lessee.

13.48(14)(am)2.e. e. The estimated budgetary impact of the proposed sale or lease upon affected state agencies for at least the current and following fiscal biennium.

13.48(14)(am)2.em. em. The methodology to ensure the competitive and transparent sale of the property.

13.48(14)(am)2.f. f. Any other information requested by the committee.

13.48(14)(am)3. 3. Except with respect to property identified in s. 16.848 (2), if any agency has authority to sell or lease real property under any other law, the authority of that agency does not apply after the commission notifies the agency in writing that an offer of sale or sale, or a lease agreement, is pending with respect to the property under this subdivision. If the sale or lease is not completed and no further action is pending with respect to the property, the authority of the agency to sell or lease the property is restored. If the commission sells or leases any state-owned real property under this subdivision, the commission may attach such conditions to the sale or lease as it finds to be necessary or appropriate to carry out the sale or lease in the best interest of the state.

13.48(14)(am)4. 4. This paragraph does not apply to real property that is exempted from sale or lease by the department of administration under s. 16.848.

13.48(14)(b) (b) The building commission shall sell on the basis of either public bids, with the building commission reserving the right to reject any or all bids in the best interest of the state, or on the basis of negotiated prices as determined through a competitive or transparent process. Buildings, structures and land mentioned in this subsection shall be subject to general property taxes levied by those taxing bodies within whose area they lie if used for commercial purposes, and shall be subject to special assessments for public improvements in the same manner and to the same extent as privately owned real property, subject to approval of the building commission when required under s. 66.0703 (6).

13.48(14)(bg) (bg) If any property that is proposed to be sold by the commission under par. (am) is co-owned by a nonstate entity, the commission shall afford to that entity the right of first refusal to purchase the share of the property owned by the state on reasonable financial terms established by the commission.

13.48(14)(br) (br) If the building commission sells or leases any real property under par. (am) that was under the jurisdiction of an agency prior to the sale or lease, the agency shall convey all systems, fixtures, or additional property interests specified by the commission to the purchaser or lessee of the property on terms specified by the commission. If the commission sells or leases a state-owned heating, cooling, or power plant that is under the jurisdiction of an agency, the agency shall convey all real and personal property associated with the plant to the purchaser or lessee on terms specified by the commission.

13.48(14)(c) (c) Except as provided in par. (e), if there is any outstanding public debt used to finance the acquisition, construction, or improvement of any property that is sold or leased under par. (am), the building commission shall deposit a sufficient amount of the net proceeds from the sale or lease of the property in the bond security and redemption fund under s. 18.09 to repay the principal and pay the interest on the debt, and any premium due upon refunding any of that debt. If there is any outstanding public debt used to finance the acquisition, construction, or improvement of any property that is sold or leased under par. (am), the building commission shall then provide a sufficient amount of the net proceeds from the sale or lease of the property for the costs of maintaining federal tax law compliance applicable to the debt. If the property was acquired, constructed, or improved with federal financial assistance, the commission shall pay to the federal government any of the proceeds required by federal law. If the property was acquired by gift or grant or with gift or grant funds, the commission shall adhere to any restriction governing use of the proceeds. Except as required under par. (e) and ss. 20.395 (9) (qd) and 51.06 (6), if there is no such debt outstanding, there are no moneys payable to the federal government, and there is no restriction governing use of the proceeds, and if the net proceeds exceed the amount required to be deposited, paid, or used for another purpose under this subsection, the building commission shall use the net proceeds or remaining net proceeds to pay principal and interest costs on outstanding public debt issued to finance the acquisition, construction, or improvement of property. If any net proceeds remain thereafter, the commission shall use the proceeds to pay principal and interest costs on other outstanding public debt. For the purpose of paying principal and interest costs on other outstanding public debt under this paragraph, the commission may cause outstanding bonds to be called for redemption on or following their optional redemption date, establish one or more escrow accounts to redeem bonds at their optional redemption date, or purchase bonds in the open market. To the extent practical, the commission shall consider all of the following in determining which public debt to redeem:

13.48(14)(c)1. 1. To the extent that debt service on the property being sold or leased was paid from a segregated fund, other outstanding public debt related to that segregated fund should be redeemed.

13.48(14)(c)2. 2. The extent to which general obligation debt that was issued to acquire, build, or improve the property being sold or leased is subject to current optional redemption, would require establishment of an escrow, or could be assigned for accounting purposes to another statutory bond purpose.

13.48(14)(c)3. 3. The fiscal benefit of redeeming outstanding debt with higher interest costs.

13.48(14)(c)4. 4. The costs of maintaining federal tax law compliance in the selection of general obligation debt to be redeemed.

13.48(14)(cm) (cm) If there are any outstanding revenue obligations, issued pursuant to subch. II of ch. 18, used to finance the acquisition, construction, or improvement of any property that is sold or leased under par. (am), the commission shall deposit a sufficient amount of the net proceeds from the sale or lease of the property in the respective redemption fund provided under s. 18.561 (5) or 18.562 (3) to repay the principal and pay the interest on the revenue obligations, and any premium due upon refunding any of the revenue obligations. If there are any outstanding revenue obligations, issued pursuant to subch. II of ch. 18, used to finance the acquisition, construction, or improvement of any property that is sold or leased under par. (am), the commission shall then provide a sufficient amount of the net proceeds from the sale or lease of the property for the costs of maintaining federal tax law compliance applicable to the revenue obligations. For the purpose of paying principal and interest costs on other outstanding revenue obligations, the commission may cause outstanding revenue obligations to be called for redemption on or following their optional redemption date, establish one or more escrow accounts to redeem obligations at their optional redemption date, or purchase bonds on the open market. Except as required under par. (e) and ss. 20.395 (9) (qd) and 51.06 (6), if the net proceeds exceed the amount required to be deposited, paid, or used for another purpose under this paragraph, the department shall use the net proceeds or the remaining net proceeds to pay principal and interest costs on other similar revenue obligations.

13.48(14)(d) (d) Biennially, beginning on January 1, 2014, each agency other than the investment board shall submit to the department of administration an inventory of all real property under its jurisdiction. Except with respect to the Board of Regents of the University of Wisconsin System, the inventory shall include the estimated fair market value of each property. The agency shall specifically identify any underutilized assets in the inventory. No later than July 1 following receipt of the inventories, the department of administration shall obtain appraisals of all properties in the inventories that are identified by the department for potential sale and shall submit to the building commission an inventory containing the location, description and fair market value of each parcel of property identified for potential sale.

13.48(14)(e) (e) If the state office building located at 3319 West Beltline Highway in Dane County is sold by the state, the building commission shall ensure that the transferee pays $476,228 from the proceeds of the sale to the Wisconsin Public Broadcasting Foundation, if the foundation exists at the time of the transfer.

13.48(15) (15) Acquisition of leasehold interests. Subject to the requirements of s. 20.924 (1) (i), the building commission shall have the authority to acquire leasehold interests in land and buildings where such authority is not otherwise provided to an agency by law.

13.48(16) (16) Madison downtown state office facilities. The eminent domain authority of the building commission under ch. 32 is limited to the acquisition of such parcels of land as it deems necessary for a site for Madison downtown state office facilities, whenever the building commission is unable to agree with the owner upon the compensation therefor, or whenever the absence or legal incapacity of such owner, or other cause prevents or unreasonably delays such agreement.

13.48(17) (17) Advanced land acquisition. In the interest of preventing land speculation the building commission may acquire property within the blocks bordered by East Washington Avenue, South Webster Street, East Wilson Street and South Hancock Street in the city of Madison for possible future construction.

13.48(18) (18) Acquisition of open spaces. The building commission may acquire property adjacent to or within 2 blocks of any state facility for the purpose of establishing and developing open green spaces or possible future construction. Any acquisition in the city of Madison within block number 72, 73, 74, 75, 76, 77, 83, 84, 89, 90, 99, 100, 101, 102, 103 or 104 of the original plat of the city is exempt from enumeration under s. 20.924 (1) if such acquisition is to be solely used to meet the space needs of the state law library, the legislative reference bureau library and legislative and judicial branch agencies and support staffs.

13.48(19) (19) Alternatives to state construction. Whenever the building commission determines that the use of innovative types of design and construction processes will make better use of the resources and technology available in the building industry, the building commission may waive any or all of s. 16.855, except s. 16.855 (13) and (14m) (a) to (c), if such action is in the best interest of the state and if the waiver is accomplished through formal action of the building commission. The building commission may authorize the lease, lease purchase or acquisition of such facilities constructed in the manner authorized by the building commission. Subject to the requirements of s. 20.924 (1) (i), the building commission may also authorize the lease, lease purchase or acquisition of existing facilities in lieu of state construction of any project enumerated in the authorized state building program.

13.48(20) (20) Residence halls. Except as provided in sub. (14) (am), the building commission may approve the sale or lease of state-owned residence halls by the board of regents of the University of Wisconsin System to another state agency or a nonstate nonprofit agency for purposes provided in s. 36.11 (1) (e).

13.48(21) (21) Debt increase for Medical College of Wisconsin.

13.48(21)(a)(a) The building commission may authorize up to $8,000,000 of general fund supported borrowing to aid in the construction of a basic science education facility at the Medical College of Wisconsin. Prior to the approval of any state funding commitment, the building commission must satisfy itself that the Medical College of Wisconsin has secured additional funding commitments of at least $34,000,000 from other nonstate revenue sources; that such revenue sources are reasonable and available; that the nonstate funding commitments will not exceed $10,000,000 in borrowed funds, the repayment of which shall be amortized over a period of years equal to at least three-fourths of the amortization period for retirement of the bond issue authorized under s. 20.866 (2) (zb), and that the nonstate funding commitment will not jeopardize the operating funds of the medical college; and that the total funding commitments will enable the signing of contracts for the construction of a complete basic sciences educational facility. If the building commission authorizes a construction grant to the Medical College of Wisconsin, the medical college, in return, shall provide the state with an option-to-purchase with the following provisions:

13.48(21)(a)1. 1. The option price shall be the appraised fair market value at the time the option is exercised, less a credit recognizing the amount of the state's initial grant. The option shall be subject to any mortgage or other security interest of any private lenders and to the lease existing between the college and Milwaukee County.

13.48(21)(a)2. 2. The option could be exercised only upon the occurrence of any one of the 3 following events:

13.48(21)(a)2.a. a. Suspension of operation of a medical school by the Medical College of Wisconsin or any successor organization;

13.48(21)(a)2.b. b. Foreclosure of the mortgage by a private lender; or

13.48(21)(a)2.c. c. Termination of the lease by Milwaukee County.

13.48(21)(b) (b) If the state does not wish to exercise the option, and if the building is sold to any 3rd party, such agreement shall provide that the state has the right to receive an amount equal to construction grant from the net proceeds of any such sale after the mortgage has been satisfied and all other secured debts have been paid. This right shall be paramount to the right of the college to the proceeds upon such sale.

13.48(22) (22) Sale or lease of capitol area lands. The building commission may lease or resell lands acquired in the capitol planning area for public or private redevelopment and may set such conditions of sale or lease as it deems necessary to ensure development compatible with the needs of the community and the state. This subsection does not apply to lands that are authorized to be sold or leased under s. 16.848 while an offer of sale, sale, or lease agreement is pending or while the lands are leased.

13.48(23) (23) Lease of space for commercial use. Except as provided in sub. (14) (am), the building commission may lease space in state office buildings for commercial use, including without limitation because of enumeration, retail, service and office uses. In doing so the building commission shall consider the cost and fair market value of the space as well as the desirability of the proposed use. Such leases may be negotiated or awarded by competitive bid procedures. All such leases of space in state office buildings shall provide for payments in lieu of property taxes.

13.48(24) (24) Terms on debt for maintenance projects. The building commission shall limit the term of debt issued to finance maintenance projects.

13.48(25) (25) Wisconsin initiative for state technology and applied research. There is created a program, to be known as the Wisconsin initiative for state technology and applied research, for the purpose of providing financial support to maintain the ability of the University of Wisconsin System and other state agencies, as defined in s. 20.001 (1), to attract federal and private research funds which enable the state to engage in high-technology endeavors, which expand the state's economy and which influence the ability of the state and nation to compete in an increasingly complex world. To carry out the program, the building commission may authorize new construction projects and projects to repair and renovate existing research facilities and supporting systems. Projects shall be financed from the appropriation under s. 20.866 (2) (z) or as otherwise provided in the authorized state building program.

13.48(25m) (25m) Healthstar program. There is created a program, to be known as the healthstar program, for the purpose of providing financial support to attract federal and private funds to construct health science facilities to spur interdisciplinary education and research activities at the University of Wisconsin-Madison. Projects financed under the program shall be designed to provide interdisciplinary health sciences education and research facilities, ancillary systems and supporting infrastructure. Projects shall be financed from the appropriation under s. 20.866 (2) (z) or as otherwise provided in the authorized state building program.

13.48(25p) (25p) Biostar initiative. There is created a program, to be known as the biostar initiative, for the purpose of providing financial support to attract federal and private funds to construct biological sciences facilities to spur biological sciences education and research activities at the University of Wisconsin-Madison. Projects financed under the program shall be designed to provide biological sciences education and research facilities, ancillary systems, and supporting infrastructure. Projects shall be financed from the appropriation under s. 20.866 (2) (z) or as otherwise provided in the authorized state building program.

13.48(25r) (25r) Wisconsin Institute for Discovery initiative. There is created a program, to be known as the Wisconsin Institute for Discovery initiative, for the purpose of providing financial support to attract federal and private funds to construct facilities for biotechnology, nanotechnology, and information technology education and research activities at the University of Wisconsin. Projects financed under the program shall be designed to provide computational and biological sciences education and research facilities, ancillary systems, and supporting infrastructure. Projects shall be financed from the appropriation under s. 20.866 (2) (z) or as otherwise provided in the authorized state building program.

13.48(25s) (25s) Milwaukee initiative. There is created a program, to be known as the Milwaukee initiative, for the purpose of providing financial support to attract federal and private funds to construct research and academic facilities to spur science education and research activities at the University of Wisconsin-Milwaukee. Projects financed under the program shall be designed to provide engineering, science, freshwater science and health education and research facilities, ancillary systems, and supporting infrastructure. Projects shall be financed from the appropriation account under s. 20.866 (2) (s) or as otherwise provided in the authorized state building program, except that total funding commitments shall not exceed $240,000,000, with up to $123,410,000 in general fund supported borrowing; $55,590,000 in program revenue supported borrowing; $60,000,000 in funding from gifts, grants, and receipts; and $1,000,000 in funding from moneys in the state building trust fund.

13.48(25t) (25t) Wisbuild initiative. There is created a program, to be known as the "Wisbuild initiative", for the purpose of providing financial support for the maintenance, repair and renovation of state-owned buildings. Funding may be provided under the initiative for high priority, comprehensive building renovation projects, as well as for the maintenance and repair of the exterior components of buildings and, without limitation because of enumeration, systems such as mechanical, electrical, plumbing and other building systems. Funding may also be provided under the initiative for projects to remove barriers that reduce access to and use of state facilities by persons with disabilities. The building commission shall allocate available funding for the initiative. Projects funded as a part of the initiative shall be financed from the appropriation under s. 20.866 (2) (z) or as otherwise provided in the authorized state building program.

13.48(25x) (25x) History preservation partnership initiative. There is created a program, to be known as the "History Preservation Partnership Initiative," for the purpose of providing financial support to attract private and federal funds to acquire, construct, develop, enlarge, and improve facilities for collections care, public programs, and visitor services at the historic sites owned by the historical society and at the headquarters of the historical society. Projects financed under the program shall be designed to provide facilities for collections care, public programs, and visitor services at those historic sites and at that headquarters, ancillary systems, and supporting infrastructure. Projects shall be financed from the appropriation under s. 20.866 (2) (zfm) or as otherwise provided in the authorized state building program.

13.48(26) (26) Environmental improvement annual finance plan approval. The building commission shall review the versions of the biennial finance plan and any amendments to the biennial finance plan submitted to it by the department of natural resources and the department of administration under s. 281.59 (3) (bm) and the recommendations of the joint committee on finance and the standing committees to which the versions of the biennial finance plan and any amendments were submitted under s. 281.59 (3) (bm). The building commission shall consider the extent to which that version of the biennial finance plan that is updated to reflect the adopted biennial budget act will maintain the funding for the clean water fund program and the safe drinking water loan program, in the environmental improvement fund, in perpetuity. The building commission shall consider the extent to which the implementation of the clean water fund program, the safe drinking water loan program and the land recycling loan program, as set forth in the biennial finance plan updated to reflect the adopted biennial budget act, implements legislative intent on the clean water fund program, the safe drinking water loan program and the land recycling loan program. The building commission shall, no later than 60 days after the date of enactment of the biennial budget act, either approve or disapprove the biennial finance plan that is updated to reflect the adopted biennial budget act, except that the building commission may not disapprove those amounts that the legislature approves under s. 281.59 (3e) (a), (3m) (a) and (3s) (a). If the building commission disapproves the version of the biennial finance plan that is updated to reflect the adopted biennial budget act, it must notify the department of natural resources and the department of administration of its reasons for disapproving the plan, and those departments must revise that version of the biennial finance plan and submit the revision to the building commission.

13.48(27) (27) Lease of correctional facilities. Subject to the requirements of s. 20.924 (1) (i), the building commission may lease any facility for use of the department of corrections as a part of the authorized state building program, with an option to purchase the facility by the state. Any lease shall provide for the facility to be constructed in accordance with requirements and specifications approved by the department of administration and shall permit inspection of the site and facility by agents of the department.

13.48(28) (28) State property leased to the University of Wisconsin Hospitals and Clinics Authority. The building commission may not authorize public debt to construct or improve any on-campus facilities, as defined under s. 233.01 (7), if the building commission believes, at the time that the public debt is authorized, that the facilities are or will be leased to the University of Wisconsin Hospitals and Clinics Authority.

13.48(29) (29) Small projects. Except as otherwise required under s. 16.855 (10m), the building commission may prescribe simplified policies and procedures to be used in lieu of the procedures provided in s. 16.855 for any project that does not require prior approval of the building commission under sub. (10) (a), except projects specified in sub. (10) (c).

13.48(31) (31) Debt increase for construction of a biomedical research and technology incubator at the Medical College of Wisconsin, Inc.

13.48(31)(a)(a) The legislature finds and determines that it is in the public interest to promote the public health and welfare and to provide for economic development in this state by ensuring a fundamental and expanding capacity to conduct biomedical research and to create new technologies; by training students in the substance and methodology of biomedical research; and by providing scientific support to individuals and organizations in this state who are engaged in biomedical research and technological innovation. It is therefore the public policy of this state to assist the Medical College of Wisconsin, Inc., in the construction of and installation of equipment at facilities that will be used for biomedical research and the creation of new technologies.

13.48(31)(b) (b) On or after July 1, 2003, the building commission may authorize up to $35,000,000 of general fund supported borrowing to aid in the construction of and installation of equipment at a biomedical research and technology incubator at the Medical College of Wisconsin, Inc. The state funding commitment for the construction of and installation of equipment at the incubator shall be in the form of a grant to the Medical College of Wisconsin, Inc. Before the building commission may award the grant under this paragraph, the Medical College of Wisconsin, Inc., must certify to the building commission that the total funding commitments of the state and nonstate sources will pay for the construction cost of and the cost of installation of equipment at the incubator.

13.48(31)(c) (c) If the building commission awards a grant to the Medical College of Wisconsin, Inc., under this subsection, the Medical College of Wisconsin, Inc., shall provide the state with an option to purchase the biomedical research and technology incubator under the following conditions:

13.48(31)(c)1. 1. The option price shall be the appraised fair market value at the time that the option is exercised, less a credit recognizing the amount of the state's construction grant. The option shall be subject to any mortgage or other security interest of any private lenders.

13.48(31)(c)2. 2. The option may be exercised only upon the occurrence of any of the following:

13.48(31)(c)2.a. a. Suspension of operation of a program of biomedical research and technology at the Medical College of Wisconsin, Inc., or any successor organization.

13.48(31)(c)2.b. b. Foreclosure of any mortgage on the incubator by a private lender.

13.48(31)(d) (d) If the state does not exercise the option to purchase the biomedical research and technology incubator under par. (c), and if the incubator is sold to any 3rd party, any agreement to sell the incubator shall provide that the state has the right to receive an amount equal to the grants awarded to the Medical College of Wisconsin, Inc., under this subsection from the net proceeds of any such sale after any mortgage on the incubator has been satisfied and all other secured debts have been paid. This right shall be paramount to the right of the Medical College of Wisconsin, Inc., to the proceeds upon such sale.

13.48(32) (32) Debt increase for construction of a dental clinic and education facility at Marquette University.

13.48(32)(a)(a) The legislature finds and determines that it is in the public interest to promote the health and well-being of residents of this state by ensuring the availability of a sufficient number of dentists to meet the needs of residents of this state; it is in the public interest, advantage and welfare to ensure the continued availability of dental education in this state; and Marquette University operates the only dental school in this state. It is, therefore, the public policy of this state to assist private institutions in this state, including Marquette University, in the construction of facilities that will be used to provide dental education.

13.48(32)(b) (b) The building commission may authorize up to $23,000,000 of general fund supported borrowing to aid in the construction of a dental clinic and education facility at Marquette University. The state funding commitment for the construction of the facility shall be in the form of a construction grant to Marquette University. Before approving any state funding commitment for such a facility and before awarding the construction grant to Marquette University, the building commission shall determine that all of the following conditions have been met:

13.48(32)(b)1. 1. Marquette University has secured additional funding commitments of at least $23,000,000 from nonstate revenue sources, the nonstate revenue sources are reasonable and available and the total funding commitments of the state and the nonstate sources will permit Marquette University to enter into contracts for the construction of the dental clinic and education facility.

13.48(32)(b)2. 2. The dental clinic and education facility will not be used for the purpose of devotional activities, religious worship or sectarian instruction.

13.48(32)(b)3. 3. No religious instruction shall be required as a condition for admission to, or graduation from, the Marquette University School of Dentistry.

13.48(32)(c) (c) If the building commission authorizes a construction grant to Marquette University under par. (b), Marquette University shall provide the state with an option to purchase the dental clinic and education facility under the following conditions:

13.48(32)(c)1. 1. The option price shall be the appraised fair market value at the time that the option is exercised, less a credit recognizing the amount of the state's construction grant. The option shall be subject to any mortgage or other security interest of any private lenders.

13.48(32)(c)2. 2. The option may be exercised only upon the occurrence of any of the following:

13.48(32)(c)2.a. a. Suspension of operation of a program of dental education at Marquette University or any successor organization.

13.48(32)(c)2.b. b. Foreclosure of the mortgage by a private lender.

13.48(32)(d) (d) If the state does not exercise the option to purchase the dental clinic and education facility, and if the facility is sold to any 3rd party, any agreement to sell the facility shall provide that the state has the right to receive an amount equal to the construction grant under par. (b) from the net proceeds of any such sale after the mortgage has been satisfied and all other secured debts have been paid. This right shall be paramount to the right of Marquette University to the proceeds upon such sale.

13.48(33) (33) Swiss cultural center.

13.48(33)(a)(a) The building commission may authorize up to $1,000,000 in general fund supported borrowing to aid in the construction of a Swiss cultural center in the village of New Glarus. The state funding commitment under this paragraph shall be in the form of a grant to an organization known as the Swiss Cultural Center. Before approving any such state funding commitment, the building commission shall determine that the organization known as the Swiss Cultural Center has secured additional funding at least equal to $2,000,000 from nonstate donations for the purpose of constructing a Swiss cultural center in the village of New Glarus.

13.48(33)(b) (b) If the building commission authorizes a grant to the organization known as the Swiss Cultural Center under par. (a) and if, for any reason, the facility that is constructed with funds from the grant is not used as a Swiss cultural center in the village of New Glarus, the state shall retain an ownership interest in the facility equal to the amount of the state's grant.

13.48(34) (34) Debt increase for the construction of a youth activities center by the Milwaukee Police Athletic League.

13.48(34)(a)(a) The legislature finds and determines that preventing youth from engaging in delinquent behavior, encouraging positive moral development in youth and providing youth with opportunities for positive interaction with the police are statewide responsibilities of statewide dimension. The legislature also finds and determines that the youth of the city of Milwaukee are disproportionately represented in the state's juvenile correctional system and that, because those youth are so disproportionately represented, the state has a specific concern in preventing those youth from engaging in delinquent behavior, encouraging positive moral development in those youth and providing those youth with opportunities for positive interaction with the police. In addition, the legislature finds and determines that the Milwaukee Police Athletic League prevents that delinquent behavior, encourages that positive moral development and provides those opportunities for positive interaction through the recreational, educational, social and cultural activities that it provides for the youth of the greater Milwaukee community. The legislature, therefore, finds and determines that assisting the Milwaukee Police Athletic League in the construction of a youth activities center at which the Milwaukee Police Athletic League will provide recreational, educational, social and cultural activities for the youth of the greater Milwaukee community under the supervision of volunteer police officers of the city of Milwaukee will have a direct and immediate effect on that specific statewide concern and on those state responsibilities of statewide dimension.

13.48(34)(b) (b) The building commission may authorize up to $1,000,000 in general fund supported borrowing to aid in the construction of a youth activities center by the Milwaukee Police Athletic League at the northeast corner of N. 24th Street and Burleigh Street in the city of Milwaukee. The state funding commitment for the construction of the center shall be in the form of a grant to the Milwaukee Police Athletic League. Before approving any state funding commitment for the center, the building commission shall determine that the Milwaukee Police Athletic League has secured additional funding at least equal to $4,074,000 from nonstate donations for the purpose of constructing the youth activities center.

13.48(34)(c) (c) If the building commission authorizes a grant to the Milwaukee Police Athletic League under par. (b) and if, for any reason, the facility that is constructed with funds from the grant is not used as a youth activities center, the state shall retain an ownership interest in the facility equal to the amount of the state's grant.

13.48(35) (35) HR Academy, Inc., youth and family center.

13.48(35)(ah)(ah) The legislature finds and determines that deterring delinquent behavior, building strong families, and creating viable communities are statewide responsibilities of statewide dimension. The legislature finds and determines also that community centers, where youth and families may gather, deter delinquent behavior by permitting youth to gather at locations that are supervised by adults, strengthen families by offering programs and activities that increase parenting and other life skills, and increase the viability of communities by providing accessible and safe meeting places. In addition, the legislature finds and determines that HR Academy, Inc., has the expertise and commitment to successfully operate a community center in the city of Milwaukee. The legislature, therefore, finds and determines that assisting HR Academy, Inc., in the construction of a youth and family center in the city of Milwaukee will deter delinquent behavior, build strong families, and create viable communities and will have a direct and immediate effect on these state responsibilities of statewide dimension.

13.48(35)(am) (am) The building commission may authorize up to $1,500,000 in general fund supported borrowing to aid in the construction of a youth and family center to be open to the public and operated by HR Academy, Inc., in the city of Milwaukee. The state funding commitment under this paragraph shall be in the form of a grant to HR Academy, Inc. Before any such state funding commitment is made, the secretary of administration shall determine that HR Academy, Inc., has secured additional funding at least equal to $3,500,000 from nonstate donations for the purpose of constructing a youth and family center, that no part of the youth and family center will be used for the purpose of devotional activities, religious worship, or sectarian instruction, and that HR Academy, Inc., owns interests in real estate that are adequate for the siting and operation of the center.

13.48(35)(b) (b) If the building commission authorizes a grant to HR Academy, Inc., under par. (am), HR Academy, Inc., shall enter into a land use restriction agreement limiting the use of the facilities funded by the grant to a youth and family center. The land use restriction agreement shall provide that, if for any reason the facility that is constructed with funds from the grant is not operated as a youth and family center that is open to the public or if it is used for the purpose of devotional activities, religious worship, or sectarian instruction, the state, at the option of the secretary of administration, may pursue any legal remedies available including requiring specific performance of the covenants contained in the agreement.

13.48(36) (36) Hmong cultural centers.

13.48(36)(a)(a) The legislature finds and determines that a significant number of Hmong people are citizens of this state, that the Hmong people have a proud heritage that needs to be recognized and preserved, and that the Hmong people have experienced difficulties assimilating in this state. The legislature finds that supporting the Hmong people in their efforts to recognize their heritage and to realize the full advantages of citizenship in this state is a statewide responsibility of statewide dimension. Because it will better ensure that the heritage of the Hmong people is preserved and will better enable the Hmong people to realize the full advantages of citizenship in this state, the legislature finds that it will have a direct and immediate effect on a matter of statewide concern for the state to facilitate the purchase or construction and operation of Hmong cultural centers.

13.48(36)(b) (b)

13.48(36)(b)1.1. The building commission may authorize up to $2,000,000 in general fund supported borrowing to make a grant to an organization designated by the secretary of administration that represents the cultural interests of Hmong people for purchase or construction of a Hmong cultural center in Dane County. Before approving any state funding commitment for the purchase or construction of the center and before awarding the grant, the building commission shall determine that the organization has secured additional funding commitments of at least $2,500,000 from nonstate revenue sources for purchase or construction of the center. Before awarding the grant, the organization shall submit to the building commission and the commission shall review and approve an initial budget and business plan for the operation of the center that is acceptable to the commission. As a condition of receiving the grant, the organization must enter into an agreement with the secretary guaranteeing that the center will be operated to serve the nonsectarian cultural interests of the Hmong people.

13.48(36)(b)2. 2. If, for any reason, the facility that is purchased or constructed with funds from the grant under subd. 1. is not used as a Hmong cultural center in Dane County, or the center is not operated to serve the nonsectarian cultural interests of the Hmong people, the state shall retain an ownership interest in the facility equal to the amount of the state's grant.

13.48(36)(c) (c)

13.48(36)(c)1.1. The building commission may authorize up to $250,000 in general fund supported borrowing to make a grant to an organization designated by the secretary of administration that represents the cultural interests of Hmong people for purchase or construction of a Hmong cultural center in La Crosse County. Before awarding the grant, the organization shall submit to the building commission and the commission shall review and approve an initial budget and business plan for the operation of the center that is acceptable to the commission. As a condition of receiving the grant, the organization must enter into an agreement with the secretary guaranteeing that the center will be operated to serve the nonsectarian cultural interests of the Hmong people.

13.48(36)(c)2. 2. If, for any reason, the facility that is purchased or constructed with funds from the grant under subd. 1. is not used as a Hmong cultural center in La Crosse County, or the center is not operated to serve the nonsectarian cultural interests of the Hmong people, the state shall retain an ownership interest in the facility equal to the amount of the state's grant.

13.48(36p) (36p) Bond Health Center.

13.48(36p)(a)(a) The legislature finds and determines that improving the health of the citizens of this state and increasing access to health care in this state is a statewide responsibility of statewide dimension. In addition, the legislature finds and determines that the Bond Health Center in the city of Oconto plays a vital role in improving the health of the citizens of this state and is a quality health care facility. The legislature, therefore, finds and determines that assisting the Bond Health Center in the city of Oconto in expanding a health care facility will have a direct and immediate effect on this state responsibility of statewide dimension.

13.48(36p)(b) (b) The building commission may authorize up to $1,000,000 in general fund supported borrowing to make a grant to the Bond Health Center in the city of Oconto for construction costs related to hospital expansion. Before approving any state funding commitment for construction costs relating to the hospital expansion and before awarding the grant, the building commission shall determine that the Bond Health Center has secured all necessary additional funding commitments from nonstate revenue sources for the expansion.

13.48(36p)(c) (c) If, for any reason, the facility that is expanded with funds from the grant under par. (b) is not used as a hospital, the state shall retain an ownership interest in the facility equal to the amount of the state's grant.

13.48(37) (37) Children's research institute.

13.48(37)(a)(a) The legislature finds and determines that there is a critical need for pediatric research to be conducted in the Milwaukee metropolitan area at a unified site and that state support for the construction of a children's research institute at a location that permits interconnection with functionally related facilities of the Medical College of Wisconsin, Inc., will contribute to the advancement of public health in this state. The legislature further finds that pediatric research is a statewide responsibility of statewide dimension. Because it will better ensure that this important responsibility is undertaken in the manner that is most advantageous to the people of this state, the legislature finds that it will have a direct and immediate effect on a matter of statewide concern for the state to facilitate the construction and operation of a children's research institute.

13.48(37)(b) (b) The building commission may authorize up to $10,000,000 in general fund supported borrowing to make a grant to the Children's Hospital and Health System for construction of a children's research institute in the city of Wauwatosa. Before approving any state funding commitment for the construction of the institute and before awarding the grant, the building commission shall determine that the Children's Hospital and Health System has secured additional funding commitments of at least $30,000,000 from nonstate revenue sources for construction of the institute.

13.48(37)(c) (c) If, for any reason, the facility that is constructed with funds from the grant under par. (b) is not used as a children's research institute in the city of Wauwatosa, or the institute is not operated to conduct pediatric research, the state shall retain an ownership interest in the facility equal to the amount of the state's grant.

13.48(38) (38) Civil War exhibit at the Kenosha Public Museums.

13.48(38)(a)(a) The legislature finds and determines that the Civil War was an event of unequaled importance in the historical development of the United States; that Wisconsin citizens fought bravely and valiantly in assisting the Union to achieve victory in the Civil War; and that the study of the Civil War will deepen our understanding and appreciation of the history of the United States and of Wisconsin. It is therefore in the public interest, and it is the public policy of this state, to assist the Kenosha Public Museums in the construction of facilities that will be used for a Civil War exhibit.

13.48(38)(b) (b) The building commission may authorize up to $500,000 in general fund supported borrowing to aid in the construction of a Civil War exhibit as part of the Kenosha Public Museums in the city of Kenosha. The state funding commitment shall be in the form of a grant to the Kenosha Public Museums. Before approving any such state funding commitment and before awarding the construction grant, the building commission shall determine that the Kenosha Public Museums has secured additional funding at least equal to $2,000,000 from nonstate donations for the purpose of constructing a Civil War exhibit.

13.48(38)(c) (c) If the building commission authorizes a grant to the Kenosha Public Museums under par. (b) and if, for any reason, the facility that is constructed with funds from the grant is not used as a Civil War exhibit, the state shall retain an ownership interest in the facility equal to the amount of the state's grant.

13.48(39) (39) AIDS Network, Inc.

13.48(39)(a)(a) The legislature finds and determines that providing comprehensive care and prevention services for individuals with human immunodeficiency virus or acquired immunodeficiency syndrome and related illnesses, including core and support services facilitating the enhanced well-being and quality of life of affected individuals, is necessary for preserving public health in Wisconsin. It is therefore in the public interest, and it is the public policy of this state, to assist the AIDS Network, Inc., in the construction and renovation of facilities and purchase of equipment for providing such care and prevention services.

13.48(39)(b) (b) The building commission may authorize up to $300,000 in general fund supported borrowing to aid in the construction and renovation of facilities and purchase of equipment for the AIDS Network, Inc. The state funding commitment shall be in the form of a grant to the AIDS Network, Inc. Before approving any state funding commitment under this paragraph, the building commission shall determine that the AIDS Network, Inc., has secured additional cash or goods from nonstate persons for the project.

13.48(39)(c) (c) If the building commission authorizes a grant to the AIDS Network, Inc., under par. (b) and if, for any reason, the facility that is constructed or renovated with funds from the grant, or the equipment that is purchased, is not used for providing comprehensive care and prevention services for individuals with human immunodeficiency virus or acquired immunodeficiency syndrome and related illnesses, the state shall retain an ownership interest in the facility and equipment equal to the amount of the state's grant.

13.48(39c) (39c) Grand Opera House in Oshkosh.

13.48(39c)(a)(a) The legislature finds and determines that public support for the performing and cultural arts contributes to the education, enjoyment, and quality of life of Wisconsin residents. It is therefore in the public interest, and it is the public policy of this state, to assist the city of Oshkosh in the repair and restoration of the Grand Opera House.

13.48(39c)(b) (b) The building commission may authorize up to $500,000 in general fund supported borrowing to aid in the repair and restoration of the Grand Opera House in Oshkosh. The state funding commitment shall be in the form of a grant to the city of Oshkosh. Before approving any state funding commitment under this paragraph, the building commission shall determine that the city of Oshkosh has secured at least $1,000,000 in additional funding from nonstate donations for the project.

13.48(39c)(c) (c) If the building commission authorizes a grant to the city of Oshkosh under par. (b) and if, for any reason, the facility that is repaired and restored with funds from the grant is not used as a venue for the performing and cultural arts, the state shall retain an ownership interest in the facility equal to the amount of the state's grant.

13.48(39d) (39d) Aldo Leopold climate change classroom and interactive laboratory.

13.48(39d)(a)(a) The legislature finds and determines that studying the environment and connecting children and their families to the outdoors enhances the quality of life in Wisconsin. It is therefore in the public interest, and it is the public policy of this state, to assist the Aldo Leopold Nature Center, Inc., in the construction of a climate change classroom and interactive laboratory.

13.48(39d)(b) (b) The building commission may authorize up to $500,000 in general fund supported borrowing to aid in the construction of a climate change classroom and interactive laboratory that will border the cities of Madison and Monona. The state funding commitment shall be in the form of a grant to the Aldo Leopold Nature Center, Inc. Before approving any state funding commitment under this paragraph, the building commission shall determine that the Aldo Leopold Nature Center, Inc., has secured at least $2,200,000 in additional funding from nonstate donations for the project.

13.48(39d)(c) (c) If the building commission authorizes a grant to the Aldo Leopold Nature Center, Inc., under par. (b) and if, for any reason, the facility that is constructed with funds from the grant is not used as a climate change classroom and interactive laboratory, the state shall retain an ownership interest in the facility equal to the amount of the state's grant.

13.48(39e) (39e) L. E. Phillips Memorial Public Library.

13.48(39e)(a)(a) The legislature finds and determines that increased access to public libraries strengthens education and increases the opportunities for civic engagement by residents of Wisconsin. It is therefore in the public interest, and it is the public policy of this state, to assist the city of Eau Claire in the remodeling of the L. E. Phillips Memorial Public Library.

13.48(39e)(b) (b) The building commission may authorize up to $125,000 in existing general fund supported borrowing to aid in the remodeling of the L. E. Phillips Memorial Public Library in the city of Eau Claire. The state funding commitment shall be in the form of a grant to the city of Eau Claire. Before approving any state funding commitment under this paragraph, the building commission shall determine that the city of Eau Claire has secured additional funding from nonstate donations for the project.

13.48(39e)(c) (c) If the building commission authorizes a grant to the city of Eau Claire under par. (b) and if, for any reason, the facility that is remodeled with funds from the grant is not used as a public library, the state shall retain an ownership interest in the facility equal to the amount of the state's grant.

13.48(39f) (39f) Stone Barn historic site in town of Chase.

13.48(39f)(a)(a) The building commission may authorize up to $100,000 to aid in the restoration of the Stone Barn historic site in the town of Chase. The state funding commitment shall be in the form of a grant to the town of Chase. Before approving any state funding commitment under this paragraph, the building commission shall determine that the town of Chase has secured at least $300,000 in additional funding from nonstate donations for the project.

13.48(39f)(b) (b) If the building commission authorizes a grant to the town of Chase under par. (a) and if, for any reason, the historic site that is restored with funds from the grant is not used as a historic site, the state shall retain an ownership interest in the historic site equal to the amount of the state's grant.

13.48(39g) (39g) City of Beloit Turtle Island Park. The building commission may authorize up to $35,000 to aid in the restoration of Turtle Island Park in the city of Beloit. The state funding commitment shall be in the form of a grant to the city of Beloit. Before approving any state funding commitment under this subsection, the building commission shall determine that the city of Beloit has secured additional funding from nonstate donations for the project.

13.48(39h) (39h) Marshfield clinic.

13.48(39h)(a)(a) The legislature finds and determines that expanding access to dental education, especially for the provision of dental care in rural and underserved areas of Wisconsin, greatly benefits state residents and is essential for preserving public health in Wisconsin. It is therefore in the public interest, and it is the public policy of this state, to assist the Marshfield Clinic in the construction of a rural dental education outreach facility in Marshfield.

13.48(39h)(b) (b) Before July 1, 2015, the building commission may authorize up to $10,000,000 in general fund supported borrowing to aid in the construction of a rural dental education outreach facility in Marshfield. The state funding commitment shall be in the form of a grant to the Marshfield Clinic. Before approving any state funding commitment under this paragraph, the building commission shall determine that the Marshfield Clinic has secured at least $10,000,000 in additional funding from nonstate sources for the project.

13.48(39h)(c) (c) If the building commission authorizes a grant to the Marshfield Clinic under par. (b) and if, for any reason, the facility that is constructed with funds from the grant is not used as a a rural dental education outreach facility, the state shall retain an ownership interest in the facility equal to the amount of the state's grant.

13.48(39i) (39i) Family justice center.

13.48(39i)(a)(a) The legislature finds and determines that domestic violence affects families, especially women and children, throughout all communities in Wisconsin and that coordinating and centralizing victim and victim advocacy services in communities would greatly benefit state residents. It is therefore in the public interest, and it is the public policy of this state, to aid in the construction of a facility, to be located in the city of Milwaukee, to coordinate and centralize victim and victim advocacy services for families affected by domestic violence.

13.48(39i)(b) (b) The building commission may authorize up to $10,625,000 in general fund supported borrowing to aid in the construction of a facility, to be located at 619 West Walnut Street in the city of Milwaukee, to coordinate and centralize victim and victim advocacy services for families affected by domestic violence. The state funding commitment shall be in the form of a grant to the Children's Hospital of Wisconsin. Before approving any state funding commitment for construction of such a facility, the building commission shall determine that the Children's Hospital of Wisconsin has secured additional funding from nonstate sources for the project in an amount at least equal to the amount of the grant.

13.48(39i)(c) (c) If the building commission authorizes a grant to the Children's Hospital of Wisconsin under par. (b) and if, for any reason, the facility that is constructed with funds from the grant is not used as a center for families affected by domestic violence, the state shall retain an ownership interest in the facility equal to the amount of the state's grant.

13.48(39j) (39j) Domestic Abuse Intervention Services, Inc.

13.48(39j)(a)(a) The legislature finds and determines that domestic violence affects families, especially women and children, throughout all communities in Wisconsin and that the construction of shelter facilities and offices for providing services to domestic abuse victims would greatly benefit state residents. It is therefore in the public interest, and it is the public policy of this state, to aid in the construction and remodel of a shelter facility and offices, to be located in the city of Madison, to provide services to domestic abuse victims.

13.48(39j)(b) (b) The building commission may authorize up to $560,000 in general fund supported borrowing to aid in the construction and remodel of a shelter facility and offices, to be located at 2102 Fordem Avenue in the city of Madison, to provide shelter and services to domestic abuse victims. The state funding commitment shall be in the form of a grant to Domestic Abuse Intervention Services, Inc. Before approving any state funding commitment for expansion of such a facility, the building commission shall determine that Domestic Abuse Intervention Services, Inc., has secured additional funding from nonstate sources for the project.

13.48(39j)(c) (c) If the building commission authorizes a grant to Domestic Abuse Intervention Services, Inc., under par. (b) and if, for any reason, the facility that is constructed and remodeled with funds from the grant is not used as a shelter facility and offices to provide services to domestic abuse victims, the state shall retain an ownership interest in the facility equal to the amount of the state's grant.

13.48(39k) (39k) Medical College of Wisconsin; community medical education facilities.

13.48(39k)(a)(a) The legislature finds and determines that expanding access to health care teaching institutions would greatly benefit state residents by addressing the increasing shortage of health care professionals available to provide care to state residents. It is therefore in the public interest, and it is the public policy of this state, to assist the Medical College of Wisconsin in the remodel, development, and renovation of 2 community medical education facilities in northeast Wisconsin and central Wisconsin.

13.48(39k)(b) (b) The building commission may authorize up to $7,384,300 in general fund supported borrowing to aid in the remodel, development, and renovation of 2 community medical education facilities in northeast Wisconsin and central Wisconsin. The state funding commitment shall be in the form of a grant to the Medical College of Wisconsin. Before approving any state funding commitment for the remodel, development, and renovation of such facilities, the building commission shall determine that the Medical College of Wisconsin has secured additional funding from nonstate sources for the project in an amount at least equal to the amount of the grant.

13.48(39k)(c) (c) If the building commission authorizes a grant to the Medical College of Wisconsin under par. (b) and if, for any reason, the facilities that are remodeled, developed, and renovated with funds from the grant are not used as community medical education facilities, the state shall retain an ownership interest in the facilities equal to the amount of the state's grant.

13.48(39L) (39L) Dane County; livestock facilities.

13.48(39L)(a)(a) The legislature finds and determines that the livestock and dairy industry is of vital importance to the economy, workforce, and unique way of life in Wisconsin and that the promotion of this industry would greatly benefit state residents. It is therefore in the public interest, and it is the public policy of this state, to aid in the construction of livestock facilities at the Alliant Energy Center in the city of Madison.

13.48(39L)(b) (b) The building commission may authorize up to $9,000,000 in general fund supported borrowing to aid in the construction of livestock facilities at the Alliant Energy Center in the city of Madison. The state funding commitment shall be in the form of a grant to Dane County. Before approving any state funding commitment for construction of such facilities, the building commission shall determine that Dane County has secured additional funding from nonstate sources for the project in an amount at least equal to the amount of the grant.

13.48(39L)(c) (c) If the building commission authorizes a grant to Dane County under par. (b) and if, for any reason, the facilities that are constructed with funds from the grant are not used for livestock purposes, the state shall retain an ownership interest in the facilities equal to the amount of the state's grant.

13.48(39m) (39m) K I Convention Center.

13.48(39m)(a)(a) The legislature finds and determines that the meetings and conventions industry is of vital importance in creating jobs and contributing to economic development throughout Wisconsin and that the promotion of this industry would greatly benefit state residents. It is therefore in the public interest, and it is the public policy of this state, to aid in the expansion of the K I Convention Center in the city of Green Bay.

13.48(39m)(b) (b) The building commission may authorize up to $2,000,000 in general fund supported borrowing to aid in the expansion of the K I Convention Center in the city of Green Bay. The state funding commitment shall be in the form of a grant to the city of Green Bay. Before approving any state funding commitment for expansion of such a facility, the building commission shall determine that the city of Green Bay has secured additional funding from nonstate sources for the project.

13.48(39m)(c) (c) If the building commission authorizes a grant to the city of Green Bay under par. (b) and if, for any reason, the expanded space that is constructed with funds from the grant is not used to expand the K I Convention Center in the city of Green Bay, the state shall retain an ownership interest in the expanded space equal to the amount of the state's grant.

13.48(39n) (39n) Wisconsin Maritime Center of Excellence.

13.48(39n)(a)(a) The legislature finds and determines that the maritime and shipbuilding industry is of vital importance in creating jobs and contributing to economic development throughout Wisconsin and that the promotion of this industry would greatly benefit state residents. It is therefore in the public interest, and it is the public policy of this state, to aid in the construction of the Wisconsin Maritime Center of Excellence in Marinette County.

13.48(39n)(b) (b) The building commission may authorize up to $5,000,000 in general fund supported borrowing to aid in the construction of the Wisconsin Maritime Center of Excellence in Marinette County. The state funding commitment shall be in the form of a grant to the Marinette County Association for Business and Industry, Inc. Before approving any state funding commitment for construction of such a facility, the building commission shall determine that the Marinette County Association for Business and Industry, Inc., has secured additional funding for the project.

13.48(39n)(c) (c) If the building commission authorizes a grant to the Marinette County Association for Business and Industry, Inc., under par. (b) and if, for any reason, the facility that is constructed with funds from the grant is not used to promote Wisconsin's maritime and shipbuilding industry, the state shall retain an ownership interest in the facility equal to the amount of the state's grant.

13.48(39o) (39o) Norskedalen Nature and Heritage Center.

13.48(39o)(a)(a) The legislature finds and determines that preserving the historical and archaeological heritage of the many immigrant groups and American Indian tribes or bands who have contributed in countless ways to Wisconsin's cultural, social, and economic life would substantially benefit state residents. It is therefore in the public interest, and it is the public policy of this state, to aid in the development of the Norskedalen Nature and Heritage Center heritage site in Vernon County.

13.48(39o)(b) (b) The building commission may authorize up to $1,048,300 in general fund supported borrowing to aid in the development of the Norskedalen Nature and Heritage Center heritage site in Vernon County. The state funding commitment shall be in the form of a grant to the Norskedalen Nature and Heritage Center. Before approving any state funding commitment for development of such a site, the building commission shall determine that the Norskedalen Nature and Heritage Center has secured additional funding from nonstate sources for the project.

13.48(39o)(c) (c) If the building commission authorizes a grant to the Norskedalen Nature and Heritage Center under par. (b) and if, for any reason, the site that is developed with funds from the grant is not used as a historic site, the state shall retain an ownership interest in the site equal to the amount of the state's grant.

13.48(40) (40) AIDS Resource Center of Wisconsin, Inc.

13.48(40)(a)(a) The legislature finds and determines that providing comprehensive care and prevention services for individuals with human immunodeficiency virus or acquired immunodeficiency syndrome and related illnesses, including core and support services facilitating the enhanced well-being and quality of life of affected individuals, is necessary for preserving public health in Wisconsin. It is therefore in the public interest, and it is the public policy of this state, to assist the AIDS Resource Center of Wisconsin, Inc., in the construction and renovation of facilities in the cities of Green Bay, Milwaukee, or Kenosha and purchase of equipment for providing such care and prevention services.

13.48(40)(b) (b) The building commission may authorize up to $800,000 in general fund supported borrowing to aid in the construction and renovation of facilities in the cities of Green Bay, Milwaukee, or Kenosha and purchase of equipment for the AIDS Resource Center of Wisconsin, Inc. The state funding commitment shall be in the form of a grant to the AIDS Resource Center of Wisconsin, Inc. Before approving any state funding commitment under this paragraph, the building commission shall determine that the AIDS Resource Center of Wisconsin, Inc., has secured at least $800,000 in additional funding from nonstate donations for the project.

13.48(40)(c) (c) If the building commission authorizes a grant to the AIDS Resource Center of Wisconsin, Inc., under par. (b) and if, for any reason, the facility that is constructed or renovated with funds from the grant, or the equipment that is purchased, is not used for providing comprehensive care and prevention services for individuals with human immunodeficiency virus or acquired immunodeficiency syndrome and related illnesses, the state shall retain an ownership interest in the facility and equipment equal to the amount of the state's grant.

13.48(40m) (40m) Lac du Flambeau Indian Tribal Cultural Center.

13.48(40m)(a)(a) The legislature finds and determines that the Lac du Flambeau Band of Lake Superior Chippewa has played a vital part in the course of Wisconsin history and has contributed in countless and significant ways to the cultural richness and diversity of this state. Moreover, the legislature finds and determines that Wisconsin citizens, including students, can benefit from learning more about the history and the culture of the Lac du Flambeau Band of Lake Superior Chippewa. It is therefore in the public interest, and it is the public policy of this state, to assist the Lac du Flambeau Band of Lake Superior Chippewa in the construction of a tribal cultural center.

13.48(40m)(b) (b) The building commission may authorize up to $250,000 in general fund supported borrowing to aid in the construction of a tribal cultural center for the Lac du Flambeau Band of Lake Superior Chippewa. The state funding commitment shall be in the form of a grant to the Lac du Flambeau Band of Lake Superior Chippewa. Before approving any state funding commitment under this paragraph, the building commission shall determine that the Lac du Flambeau Band of Lake Superior Chippewa has secured at least $1,373,000 in additional funding from nonstate donations for the project.

13.48(40m)(c) (c) If the building commission authorizes a grant to the Lac du Flambeau Band of Lake Superior Chippewa under par. (b) and if, for any reason, the facility that is constructed with funds from the grant is not used as a tribal cultural center, the state shall retain an ownership interest in the facility equal to the amount of the state's grant.

13.48(41) (41) Bradley Center Sports and Entertainment Corporation.

13.48(41)(a)(a) The legislature finds and determines that sports and entertainment facilities encourage economic development and tourism in this state, by reducing unemployment and by bringing needed capital into the city of Milwaukee and Milwaukee County. It is therefore in the public interest, and it is the public policy of this state, to assist the Bradley Center Sports and Entertainment Corporation in the capital maintenance and repair of its sports and entertainment facility under ch. 232.

13.48(41)(b) (b) The building commission may authorize up to $5,000,000 in general fund supported borrowing to aid the Bradley Center Sports and Entertainment Corporation in the capital maintenance and repair of its sports and entertainment facility under ch. 232. The state funding commitment shall be in the form of a grant to the Bradley Center Sports and Entertainment Corporation. Before approving any state funding commitment under this paragraph, the building commission shall determine that the Bradley Center Sports and Entertainment Corporation has secured additional funding from nonstate donations for the project.

13.48(41)(c) (c) If the building commission authorizes a grant to the Bradley Center Sports and Entertainment Corporation under par. (b) and if, for any reason, the facility that is maintained or repaired with funds from the grant is not used as a sports and entertainment facility under ch. 232, the state shall retain an ownership interest in the facility equal to the amount of the state's grant.

13.48(42) (42) Madison Children's Museum.

13.48(42)(a)(a) The legislature finds and determines that connecting children with their families, their communities, and the world beyond through discovery learning and creative play enhances the intellectual and cultural development of children and builds strong communities. It is therefore in the public interest, and it is the public policy of this state, to assist the Madison Children's Museum in the construction of a museum facility in Madison.

13.48(42)(b) (b) The building commission may authorize up to $250,000 in general fund supported borrowing to aid in the construction of a museum facility in Madison for the Madison Children's Museum. The state funding commitment shall be in the form of a grant to the Madison Children's Museum. Before approving any state funding commitment under this paragraph, the building commission shall determine that the Madison Children's Museum has secured additional funding from nonstate donations for the project.

13.48(42)(c) (c) If the building commission authorizes a grant to the Madison Children's Museum under par. (b) and if, for any reason, the facility that is constructed with funds from the grant, or the equipment that is purchased, is not used as a museum for the Madison Children's Museum, the state shall retain an ownership interest in the facility equal to the amount of the state's grant.

13.48(43) (43) Dane County Yahara River Watershed Project.

13.48(43)(a)(a) The legislature finds and determines that the protection of water quality through reduction in manure nutrient loadings, in particular phosphorus, from agricultural enterprises is necessary for preserving public health in Wisconsin. It is therefore in the public interest, and it is the public policy of this state, to assist Dane County in the construction of anaerobic digesters for the Dane County Yahara River Watershed Project.

13.48(43)(b) (b) The building commission may authorize up to $6,600,000 in general fund supported borrowing to aid Dane County in the construction of anaerobic digesters for the Dane County Yahara Watershed Project. The state funding commitment shall be in the form of a grant to Dane County. Before approving any state funding commitment under this paragraph, the building commission shall determine that Dane County has secured additional funding from nonstate donations for the project.

13.48(43)(c) (c) If the building commission authorizes a grant to Dane County under par. (b) and if, for any reason, the anaerobic digesters that are constructed are not used for the purpose of protecting water quality in Dane County, the state shall retain an ownership interest in the digesters equal to the amount of the state's grant.

13.48(44) (44) Myrick Hixon EcoPark, Inc.

13.48(44)(a)(a) The legislature finds and determines that creating a unique destination with dynamic educational programming on the environment, interactive displays, and live animal exhibits will advance the appreciation and conservation of this state's natural resources. It is therefore in the public interest, and it is the public policy of this state, to assist Myrick Hixon EcoPark, Inc., in the construction of an educational center facility in the city of La Crosse.

13.48(44)(b) (b) The building commission may authorize up to $500,000 in general fund supported borrowing to aid in the construction of an educational center facility in the city of La Crosse for Myrick Hixon EcoPark, Inc. The state funding commitment shall be in the form of a grant to Myrick Hixon EcoPark, Inc. Before approving any state funding commitment under this paragraph, the building commission shall determine that Myrick Hixon EcoPark, Inc., has secured additional funding from nonstate donations for the project.

13.48(44)(c) (c) If the building commission authorizes a grant to Myrick Hixon EcoPark, Inc., under par. (b) and if, for any reason, the facility that is constructed with funds from the grant is not used as an educational center facility, the state shall retain an ownership interest in the facility equal to the amount of the state's grant.

13.48 History History: 1971 c. 125; 1973 c. 90; 1973 c. 243 s. 82; 1973 c. 335 s. 13; 1975 c. 39, 40, 198, 199; 1977 c. 26; 1977 c. 29 ss. 7, 8r, 1654 (8) (c); 1977 c. 325; 1977 c. 418 ss. 5, 5m, 924 (18) (c); 1979 c. 34, 221, 350; 1981 c. 341; 1983 a. 27 ss. 11 to 12n, 2202 (5); 1983 a. 36 ss. 18 to 20, 96 (3); 1983 a. 207; 1985 a. 29, 120; 1987 a. 27, 186, 395, 399; 1989 a. 31, 366; 1991 a. 39, 269, 315; 1993 a. 16, 288, 414; 1995 a. 27, 216, 225, 227; 1997 a. 5, 27, 35, 237; 1999 a. 9; 1999 a. 150 s. 672; 1999 a. 197; 2001 a. 16, 103; 2003 a. 33 ss. 25 to 26i, 9160; 2003 a. 91; 2005 a. 25, 253, 391; 2007 a. 20; 2009 a. 28, 185, 361; 2011 a. 7, 10, 32; 2013 a. 20.

13.48 Annotation The requirement of "final plans" under sub. (10) was satisfied when plans were adequate to award a contract under design/build process. Waiver standards under sub. (19) are sufficient. This section does not violate the separation of powers doctrine. J. F. Ahern Co. v. Building Commission, 114 Wis. 2d 69, 336 N.W.2d 679 (Ct. App. 1983).

13.48 Annotation State building projects that necessitate construction of utility services, sidewalks, driveway entrances, etc. are not subject to municipal control or regulation. 59 Atty. Gen. 62. See also Hartford Union H.S. v. Hartford, 51 Wis. 2d 591, 187 N.W.2d 849 (1971).

13.48 Annotation The building commission has the power of condemnation under sub. (16) for the acquisitions authorized by sub. (17), and also for acquisitions under sub. (18), provided that the acquisitions fall within the criteria of sub. (16). The commission must file the plan called for in s. 32.25 whenever it contemplates engaging in land acquisition activities for which the power of condemnation exists under law. 63 Atty. Gen. 290.

13.48 Annotation Under sub. (13), the state is subject to local zoning when remodeling a newly acquired or leased facility. 67 Atty. Gen. 251.

13.48 Annotation Subject to certain limitations, the lease of state office building space to a commercial enterprise serving both state employees and the general public is constitutional. Such leases do not require bidding. 69 Atty. Gen. 121.

13.48 Annotation Sub. (13) does not subject DNR to local zoning with respect to its construction of any facility whose purpose is to assure public access to outdoor recreational areas, rather than to facilitate DNR's internal operations. 81 Atty. Gen. 56.



13.482 State Public Building Corporation.

13.482  State Public Building Corporation.

13.482(1) (1)  Organization. The building commission is authorized to organize a nonprofit-sharing corporation to be known as the Wisconsin State Public Building Corporation. When so requested by the building commission, such corporation shall have authority to lease any state-owned land that may be available for the purposes of this section and to construct thereon such building projects, including all necessary buildings, improvements, facilities, equipment and other capital items as are required for the proper use and operation of such building projects after their completion. Nothing in this subsection shall be construed to prohibit the building commission from exercising the powers conferred upon it by this section and s. 13.488 with nonstock, nonprofit corporations other than the Wisconsin state public building corporation.

13.482(2) (2) Building commission may acquire and lease lands.

13.482(2)(a)(a) For the purpose of providing housing for state departments and agencies, including housing for state offices and the completion of the state office building, and to enable the construction, financing and ultimate acquisition thereof by the state, the building commission may acquire any necessary lands, and, subject to s. 13.48 (14) (am), lease and re-lease any lands owned by the state and available for the purpose to the Wisconsin State Public Building Corporation or other nonstock corporation organized under ch. 181 that is a nonprofit corporation, as defined in s. 181.0103 (17). The lease and re-lease shall be for a term or terms not exceeding 50 years each and shall be made on the condition that such corporation shall construct and provide on such leased lands such building projects, including buildings, improvements, facilities or equipment or other capital items, as the building commission requires, and shall re-lease the same to the building commission upon satisfactory terms as to the rental, maintenance and ultimate acquisition by the state as is in its best interests in the judgment of the building commission. After such leases and re-leases are executed and until the projects are acquired by the state, they shall be operated by the building commission through the department of administration, which shall have charge of such property as provided in ss. 16.85 and 16.8511. The building commission shall operate the projects in such manner as to provide revenues therefrom sufficient to pay the costs of operation and maintenance of the project and to provide for the payments due the Wisconsin State Public Building Corporation or other nonstock, nonprofit corporation but if the building commission finds and declares that the housing available in any such project is in excess of the current housing needs or requirements of the state departments and agencies occupying or availing themselves of the space in or capacity of such project, the building commission need not operate such project in a manner to provide revenues therefrom sufficient to pay the costs of operation and maintenance of the project and to provide for the rental payments due the Wisconsin State Public Building Corporation or other nonstock, nonprofit corporation.

13.482(2)(b) (b) The building commission shall annually determine and fix the rate of annual rental and the share which shall be paid by each state department and agency occupying the building project. Such share shall be computed on a basis of square feet of floor space occupied or used by each department and agency, giving proper weight to the quality of space occupied. The building commission may continue to charge each such department and agency such rental after the project has been completed and acquired by the state. Such rentals shall be credited to the appropriation account under s. 20.505 (5) (ka). Plans for projects and all contracts and leases and re-leases made pursuant to this section shall, before becoming effective, have the written approval of the secretary of administration and the governor. This paragraph does not authorize the building commission to incur any state debt for the construction, lease or re-lease of such buildings, improvements, facilities or equipment for the housing of state departments and agencies.

13.482(3) (3) Powers. In exercising the powers, functions and duties conferred upon the building commission pursuant to this section, the building commission shall have and may exercise all of the powers conferred upon it pursuant to s. 13.488 not inconsistent with this section. The state shall be liable for accrued rentals and for any other default under any lease or re-lease made with the Wisconsin State Public Building Corporation or other nonstock, nonprofit corporation under this section and may be sued therefor on contract as in other contract actions pursuant to ch. 775, except that it shall not be necessary for the Wisconsin State Public Building Corporation or other nonstock, nonprofit corporation or any assignee of any such corporation or any person or other legal entity proceeding on behalf of any such corporation to file any claim with the legislature prior to the commencement of any such action.

13.482 History History: 1979 c. 32 s. 92 (5); 1983 a. 36 ss. 21, 96 (3), (4); 1987 a. 27; 1997 a. 79; 2005 a. 149; 2013 a. 20.



13.484 Limitation on certain building projects.

13.484  Limitation on certain building projects.

13.484(1) (1) This section does not apply to building projects which are amortized from private user charges such as, without limitation because of enumeration, student dormitories and food service buildings.

13.484(2) (2) No state building corporation may undertake any project or the financing of any project that would increase the total outstanding bonded indebtedness of all state building corporations to an amount in excess of 200% of that portion of all state taxes which were retained by the state during the preceding fiscal year and which became general purpose revenues in the general fund. Any project for which binding commitments have been made before July 1, 1966 and which is not in compliance with this section may be completed.



13.485 Parking structure funding.

13.485  Parking structure funding.

13.485(1) (1) The parking facility that is enumerated for construction in the 1985-87 authorized state building program and that is located in Milwaukee County on Lake Michigan may be the subject of an agreement under sub. (4) and s. 59.79 (7) and may be funded from the proceeds of revenue obligations issued subject to and in accordance with subch. II of ch. 18.

13.485(2) (2) The building commission may, under ss. 18.561 and 18.562, deposit in a separate and distinct fund, outside the state treasury, in an account maintained by a trustee, fees and charges derived from the facilities or from agreements entered into under sub. (4). The fees and charges deposited are the trustee's moneys in accordance with the agreement between this state and the trustee or in accordance with the resolution pledging the fees and charges to the repayment of revenue obligations issued under this section.

13.485(3) (3) The building commission may pledge fees and charges received or to be received in the fund established in sub. (2) to secure revenue obligations issued under this section and the building commission shall have all other powers necessary and convenient to distribute the pledged fees and charges and to distribute the proceeds of revenue obligations in accordance with subch. II of ch. 18.

13.485(4) (4) The building commission may enter into agreements with the federal government or its agencies, political subdivisions of this state or private individuals or entities to insure, guaranty or in any other manner provide security for the revenue obligations issued under this section or to construct, operate, maintain or manage the facilities under sub. (1).

13.485(5) (5) Revenue obligations may be contracted by the building commission if it reasonably appears to the building commission that all obligations incurred under this section can be fully paid from moneys received or anticipated and pledged to be received on a timely basis. Revenue obligations issued under this section may not exceed $14,541,200 in principal amount, excluding obligations issued to fund, refund or refinance outstanding revenue obligations.

13.485 History History: 1985 a. 29; 1995 a. 201; 1997 a. 35; 1999 a. 9.



13.486 State office building, completion of.

13.486  State office building, completion of.

13.486(1) (1) The building commission is authorized to proceed with the completion of the state office building. The project shall be effected in accordance with s. 13.482.

13.486(2) (2) The entire property including the building and land shall be operated by the building commission through the department of administration as provided in s. 13.482 (2). Section 13.482 shall apply to the building and land.

13.486(4) (4) All acts or parts thereof, conflicting with this section are, insofar as they conflict with this section and no further, superseded by this section.

13.486 History History: 1979 c. 102; 1983 a. 36 s. 96 (4); 1987 a. 27.



13.488 Building commission; powers and duties.

13.488  Building commission; powers and duties.

13.488(1)(1) For the purpose of providing housing for state departments and agencies, including housing for state offices anywhere in the state and the completion of the state office building, and all buildings, improvements, facilities or equipment or other capital items required in connection therewith, for the acquisition of lands for future office building development, and to refinance indebtedness previously or hereafter created by a nonprofit-sharing corporation for the purpose of providing a state office building or buildings or additions or improvements thereto which are located on land owned by the state or by the nonprofit-sharing corporation, or for any one or more of said purposes, the building commission shall have the following powers and duties:

13.488(1)(a) (a) Without limitation by reason of any other statutes except s. 13.48 (14) (am), the power to sell and to convey title in fee simple to a nonprofit-sharing corporation any land and any existing buildings thereon owned by the state for such consideration and upon such terms and conditions as in the judgment of the building commission are in the public interest.

13.488(1)(b) (b) Except as provided in s. 13.48 (14) (am), the power to lease to a nonprofit-sharing corporation for terms not exceeding 50 years each any land and existing buildings thereon owned by the state upon such terms, conditions and rentals as in the judgment of the building commission are in the public interest.

13.488(1)(c) (c) The power to lease or sublease from such nonprofit-sharing corporation, and to make available for public use, any lands or any such land and existing buildings conveyed or leased to such corporation under pars. (a) and (b), and any new buildings erected upon such land or upon any other land owned by such corporation, upon such terms, conditions and rentals, subject to available appropriations, as in the judgment of the building commission are in the public interest. With respect to any property conveyed to such corporation under par. (a), such lease from such corporation may be subject or subordinated to one or more mortgages of such property granted by such corporation.

13.488(1)(d) (d) The duty to submit the plans and specifications for all such new buildings and all conveyances, leases and subleases made pursuant to this section to the department of administration and the governor for written approval before they are finally adopted, executed and delivered.

13.488(1)(e) (e) The duty to apply all of the net revenues derived from the operation of any lands or such new buildings to the payment of rentals due and to become due under any lease or sublease of such new buildings made under par. (c).

13.488(1)(f) (f) The power to pledge and assign all or any part of the revenues derived from the operation of any lands or such new buildings as security for the payment of rentals due and to become due under any lease or sublease of such new buildings made under par. (c).

13.488(1)(g) (g) The power to covenant and agree in any lease or sublease of any lands or of such new buildings made under par. (c) to impose fees, rentals or other charges for the use and occupancy or other operation of such new buildings in an amount which together with other moneys of the building commission available for such purpose will produce net revenue sufficient to pay the rentals due and to become due under such lease or sublease.

13.488(1)(h) (h) The power to apply all or any part of the revenues derived from the operation of any lands or existing buildings to the payment of rentals due and to become due under any lease or sublease made under par. (c).

13.488(1)(i) (i) The power to pledge and assign all or any part of the revenues derived from the operation of any lands or existing buildings to the payment of rentals due and to become due under any lease or sublease made under par. (c).

13.488(1)(j) (j) The power to covenant and agree in any lease or sublease made under par. (c) to impose fees, rentals or other charges for the use and occupancy or other operation of any lands or existing buildings in an amount calculated to produce net revenues sufficient to pay the rentals due and to become due under such lease or sublease.

13.488(1)(k) (k) The power and duty, upon receipt of notice of any assignment by any such corporation of any lease or sublease made under par. (c), or of any of its rights under any such lease or sublease, to recognize and give effect to such assignment, and to pay to the assignee thereof rentals or other payments then due or which may become due under any such lease or sublease which has been so assigned by such corporation.

13.488(1)(L) (L) The duty to prohibit the use of general fund supported borrowing for the construction of parking facilities for new or existing buildings, unless fees will be charged for parking privileges sufficient to recover the costs of maintenance necessary for the parking facilities. Nothing in this paragraph shall be deemed to require that all users of the parking facilities be charged a parking fee.

13.488(1)(m) (m) The duty to determine and make payments to the United States required so as to avoid an adverse effect on any exclusion of interest from gross income for federal income tax purposes on public debt, revenue obligations, and operating notes issued pursuant to ch. 18, master lease obligations issued pursuant to s. 16.76, and appropriation obligations issued pursuant to s. 16.527 and to make any payments to advisors that assist in making the determination. If the proceeds of an obligation are utilized for an activity that is financed from program revenue, the building commission shall make the payments required under this paragraph from that revenue, to the extent it is available.

13.488(2) (2) The state shall be liable for accrued rentals and for any other default under any lease or sublease made under sub. (1) (c) and may be sued therefor on contract as in other contract actions pursuant to ch. 775, except that it shall not be necessary for the lessor under any such lease or sublease or any assignee of such lessor or any person or other legal entity proceeding on behalf of such lessor to file any claim with the legislature prior to the commencement of any such action.

13.488(3) (3) Nothing in this section empowers the building commission to incur any state debt.

13.488(4) (4) All laws, conflicting with this section are, insofar as they conflict with this section and no further, superseded by this section.

13.488(5) (5) Unless the context requires otherwise, the terms "building", "new buildings" and "existing buildings", as used in this section, include all buildings, structures, improvements, facilities, equipment or other capital items as the building commission determines to be necessary or desirable for the purpose of providing housing for state departments and agencies.

13.488(6) (6) If the building commission finds and declares that the housing available in any building leased or subleased from a nonprofit-sharing corporation under sub. (1) (c) is in excess of the current housing needs or requirements of the state departments and agencies occupying or availing themselves of the space in or capacity of such building, the building commission need not operate such building in a manner to provide revenue therefrom sufficient to pay the costs of operation and maintenance of such building and to provide for the rental payments due a nonprofit-sharing corporation.

13.488(7) (7) In proceeding with development of new facilities at state fair park in West Allis, the building commission shall employ the following procedures:

13.488(7)(a) (a) The building commission, with advice from the state fair park board, shall examine and review detailed design requirements for all state-owned facilities involving a cost of more than $250,000 to be included in the development of state fair park.

13.488(7)(b) (b) Final approval by the building commission for the construction of any facility specified in par. (a) at state fair park shall be contingent upon a finding by the building commission that the proposed project is consistent with the overall objectives of the state fair park and that actual lease commitments and the probability of future lease commitments are such that the building commission may reasonably determine that the facility will be completely self-amortizing, including principal and interest payments covering the life of any bond issue.

13.488 History History: 1971 c. 125; 1977 c. 29 s. 1650m (4); 1979 c. 32 s. 92 (5); 1979 c. 221; 1981 c. 20; 1983 a. 36 s. 96 (3), (4); 1987 a. 399; 1989 a. 219; 1999 a. 197; 2011 a. 10; 2013 a. 20.



13.489 Transportation projects commission.

13.489  Transportation projects commission.

13.489(1c) (1c) In this section:

13.489(1c)(a) (a) "Environmental assessment" means an analysis of a proposed action to determine whether the proposed action constitutes a major action significantly affecting the human environment under s. 1.11 (2) (c).

13.489(1c)(b) (b) "Environmental impact statement" means a detailed statement required under s. 1.11 (2) (c).

13.489(1c)(c) (c) "Major highway project" has the meaning given in s. 84.013 (1) (a).

13.489(1g) (1g) Creation. There is created a transportation projects commission consisting of the governor, 3 citizen members appointed by the governor to serve at his or her pleasure, and 5 senators and 5 representatives to the assembly appointed as are the members of standing committees in their respective houses. Of the members from each house, 3 shall be chosen from the majority party and 2 shall be chosen from the minority party. The secretary of transportation shall serve as a nonvoting member. The governor shall serve as chairperson. Citizen members of the commission shall be reimbursed for their actual and necessary expenses incurred as members of the commission from the appropriation under s. 20.395 (4) (aq).

13.489(1m) (1m) Approval of commission required for study of potential major highway projects.

13.489(1m)(b)(b) Not later than October 15 of each odd-numbered year, the department of transportation shall provide to the commission a list of potential major highway projects that the department has initially determined may be recommended under par. (c) for approval to prepare an environmental impact statement or an environmental assessment and a list of potential major highway projects that could be studied for possible recommendation under sub. (4). The commission may conduct public hearings on potential major highway projects identified by the department of transportation or by the commission.

13.489(1m)(c) (c) Not later than March 15 of each even-numbered year, the department of transportation shall report to the commission those potential major highway projects that the department recommends be approved by the commission for preparation of an environmental impact statement or an environmental assessment.

13.489(1m)(d) (d) Not later than April 15 of each even-numbered year, the commission shall notify the department of those potential major highway projects that the commission approves for preparation of an environmental impact statement or an environmental assessment or shall notify the department that it does not approve any potential major highway projects for preparation of an environmental impact statement or environmental assessment.

13.489(1m)(e) (e) The department of transportation may not prepare an environmental impact statement or an environmental assessment for a potential major highway project unless the commission notifies the department under par. (d) that the project is approved.

13.489(1m)(f) (f) This subsection does not apply to major highway projects described in s. 84.013 (1) (a) 2m.

13.489(2) (2) Department to report proposed projects. Subject to s. 85.05, the department of transportation shall report to the commission not later than September 15 of each even-numbered year and at such other times as required under s. 84.013 (6) concerning its recommendations for adjustments in the major highway projects program under s. 84.013.

13.489(3) (3) Assistance to commission. The department of transportation shall assist the commission in the performance of its duties. The department of transportation shall, when requested by the commission, make or cause to be made such studies and cost estimates with respect to any proposed project as are necessary to permit the commission to consider the project. The costs of such studies shall be charged to the appropriate program appropriation under s. 20.395.

13.489(4) (4) Review of projects.

13.489(4)(a)(a)

13.489(4)(a)1.1. All reports submitted as provided by sub. (2) shall be reviewed by the commission. The commission shall report its recommendations concerning major highway projects to the governor or governor-elect, the legislature and the joint committee on finance no later than December 15 of each even-numbered year or within 30 days following submission of a report under s. 84.013 (6). The commission may recommend approval, approval with modifications, or disapproval of any project, except that the commission may not recommend the approval, with or without modifications, of any project unless any of the following applies:

13.489(4)(a)1.a. a. The commission determines that, within 6 years after the first July 1 after the date on which the commission recommends approval of the project, construction will be commenced on all projects enumerated under s. 84.013 (3) and on the project recommended for approval and the commission has been notified that a final environmental impact statement or environmental assessment for the project has been approved by the federal highway administration.

13.489(4)(a)1.b. b. The report recommending approval of the project is accompanied by a financing proposal that, if implemented, would provide funding in an amount sufficient to ensure that construction will commence on all projects enumerated under s. 84.013 (3) and on the project within 6 years after the first July 1 after the date on which the commission recommends approval of the project and the commission has been notified that a final environmental impact statement or environmental assessment for the project has been approved by the federal highway administration.

13.489(4)(a)2. 2. In determining the commencement date for projects under subd. 1. a. and b., the commission shall assume that the appropriation amounts under s. 20.395 (3) (bq) to (bx) for the current fiscal year will be adjusted annually to reflect adjustments to the U.S. consumer price index for all urban consumers, U.S. city average, as determined by the U.S. department of labor.

13.489(4)(b) (b) The commission may include in the report in par. (a) its designation of highway improvement projects under s. 84.013 (6m) as major highway projects.

13.489(4)(c) (c) No project may be enumerated under s. 84.013 (3) or approved under s. 84.013 (6) unless the commission recommends approval, with or without modifications, of the project under par. (a) or, with respect to a project under s. 84.013 (6m), designates the project under par. (b).

13.489(4)(d) (d) This subsection does not apply to major highway projects described in s. 84.013 (1) (a) 2m.

13.489(4m) (4m) Review of high-cost major highway projects.

13.489(4m)(a)(a) Notwithstanding sub. (4), for any major highway project described in s. 84.013 (1) (a) 2m., the department of transportation shall submit a report to the commission, prior to construction of the project, which report may request the commission's approval to proceed with the project. The department may submit this request at any time following completion by the department of a draft environmental impact statement or environmental assessment for the project.

13.489(4m)(b) (b) After receiving a request under par. (a) for approval to proceed with a major highway project described in s. 84.013, the commission shall meet to approve, approve with modifications, or disapprove the request. The department may implement the request only as approved by the commission, including approval after modification by the commission.

13.489(4m)(c) (c) The department of transportation may not proceed with construction of a major highway project described in s. 84.013 (1) (a) 2m. unless the project is approved by the commission as provided in par. (b).

13.489(4m)(d) (d) The procedures specified in this subsection shall apply to all major highway projects described in s. 84.013 (1) (a) 2m. in lieu of the procedures described in sub. (4).

13.489(5) (5) Department to report project status and costs.

13.489(5)(a)(a) By February 1, 2005, and every 6 months thereafter, the department of transportation shall submit a report to the commission that does all of the following:

13.489(5)(a)1. 1. Summarizes the current status of each project submitted by the department that is under consideration by the commission under s. 13.489, including any project approved by the commission under sub. (1m) (d), and of each project enumerated under s. 84.013 (3) or approved under s. 84.013 (6).

13.489(5)(a)2. 2. For each project specified under subd. 1., identifies all actual and estimated project costs, itemized by major cost categories, as of the date of preparation of the report. To the extent feasible, the department shall separately track and report the costs of environmental assessments, compliance, and mitigation.

13.489(5)(b) (b) All project information included in any report required under par. (a) shall be reported on both a cumulative basis from the inception of the project and on an updated basis for the period since the department's last report under this subsection.

13.489(5)(c) (c) With the report submitted under par. (a), by February 1 of each year, the department of transportation shall include a current project schedule for all projects enumerated under s. 84.013 (3) or approved under s. 84.013 (6), showing the annual funding required until completion for each project.

13.489(6) (6) Department to make information available. Notwithstanding s. 19.35, the department of transportation shall make all of the following information available to the public, including making the information available at no charge on the department's Internet site, within the following time periods:

13.489(6)(a) (a) Any report prepared by the department for the commission under sub. (5) shall be available within 5 business days of the report's completion and transmittal to the commission.

13.489(6)(b) (b) Any materials or documents prepared by the department, except the department's recommendations, for use at a meeting of the commission shall be available at least 2 business days prior to the meeting.

13.489(6)(c) (c) Any other information directed by the commission to be made available by the department under this subsection shall be available within the time specified by the commission.

13.489 History History: 1983 a. 27; 1985 a. 2; 1985 a. 29 ss. 27 to 29, 3202 (51); 1987 a. 27; 1993 a. 16; 1997 a. 27, 86; 1999 a. 9; 2003 a. 217; 2007 a. 20; 2011 a. 32.



13.50 Joint survey committee on retirement systems.

13.50  Joint survey committee on retirement systems.

13.50(1)(1)  Creation. There is created a joint survey committee on retirement systems composed of 10 members, as follows:

13.50(1)(a) (a) Two majority party senators, one minority party senator, 2 majority party representatives to the assembly and one minority party representative to the assembly, appointed as are the members of standing committees in their respective houses.

13.50(1)(b) (b) An assistant attorney general to be appointed by the attorney general.

13.50(1)(c) (c) A member of the public who is not a participant in any public retirement system in this state, to be selected by the governor. It is the intent of the legislature that the member appointed under this paragraph shall represent the interests of the taxpayers of this state and shall not be representative of public employee or employer interests.

13.50(1)(d) (d) The commissioner of insurance or an experienced actuary in the commissioner's office designated by the commissioner.

13.50(1)(e) (e) The secretary of employee trust funds or his or her designee.

13.50(1m) (1m) Officers. The officers of this committee shall be a senate cochairperson and vice cochairperson, and an assembly cochairperson and vice cochairperson selected as are the officers of standing committees in their respective houses, and a secretary elected by the committee from among its nonlegislator members.

13.50(2) (2) Terms of committee. Each appointment under sub. (1) (a), (b) and (c) shall be for a period of 4 years and until a successor is appointed and qualified. Any member shall cease to be a member of the committee upon losing the status upon which the appointment was based.

13.50(3) (3) Membership compatible with other public office. Membership on the committee shall not be incompatible with any other public office.

13.50(4) (4) Staff. The legislative council staff shall provide staff to assist the committee in the performance of its functions. The committee may contract for actuarial assistance outside the classified service.

13.50(5) (5) Committee action. All actions of the committee shall require the approval of a majority of all the members.

13.50(6) (6) Powers and duties. The committee shall have the following powers and duties:

13.50(6)(a) (a) No bill or amendment thereto creating or modifying any system for, or making any provision for, the retirement of or payment of pensions to public officers or employees, shall be acted upon by the legislature until it has been referred to the joint survey committee on retirement systems and such committee has submitted a written report on the bill or amendment. Such report shall pertain to the probable costs involved, the effect on the actuarial soundness of the retirement system and the desirability of such proposal as a matter of public policy.

13.50(6)(am) (am) The cochairpersons of the joint survey committee on retirement systems or the cochairpersons of the joint committee on finance, with respect to any bill or amendment specified in par. (a), or the presiding officer of either house of the legislature, with respect to any bill or amendment specified in par. (a) that is pending in his or her house, may make a determination, based on any available information, that the bill or amendment may have a significant fiscal impact on the costs, actuarial balance or goals of the Wisconsin Retirement System and order the attachment of an independent actuarial opinion on such impact. The cochairpersons or presiding officer ordering such an opinion shall direct the staff under sub. (4) to obtain the opinion. The staff shall make payment for the opinion from the appropriation under s. 20.765 (3) (ec).

13.50(6)(b) (b) No bill or amendment thereto creating or modifying any system for the retirement of public employees shall be considered by either house until the written report required by par. (a) and the actuarial opinion ordered under par. (am), if any, have been submitted to the chief clerk. Each such bill or amendment shall then be referred to a standing committee of the house in which introduced. The report of the joint survey committee and actuarial opinion, if any, shall be printed as an appendix to the bill and attached thereto as are amendments.

13.50 History History: 1971 c. 270 s. 104; 1973 c. 163; 1975 c. 224, 249; 1977 c. 196 s. 131; 1977 c. 325; 1981 c. 96; 1991 a. 39, 116, 316; 2003 a. 33; 2005 a. 25, 316.

13.50 Annotation A bill would probably result in a valid law even if the procedures specified in sub. (6) were disregarded by the legislature. When an act is passed by both houses, in accordance with constitutional requirements, the courts will not inquire into whether statutory legislative procedures were followed. 63 Atty. Gen. 305.



13.52 Joint survey committee on tax exemptions.

13.52  Joint survey committee on tax exemptions.

13.52(1)(1)  Creation. There is created a joint survey committee on tax exemptions composed of 9 members, as follows:

13.52(1)(a) (a) Two majority party senators, one minority party senator, 2 majority party representatives to the assembly and one minority party representative to the assembly, selected as are the members of standing committees in their respective houses;

13.52(1)(b) (b) A representative of the department of justice selected by the attorney general;

13.52(1)(c) (c) The secretary of revenue or the secretary's designated representative; and

13.52(1)(d) (d) A public member, selected by the governor by January 15 of each odd-numbered year, who is familiar with the tax problems of subordinate levels of government throughout the state.

13.52(1m) (1m) Officers. The officers of this committee shall be a senate chairperson and vice chairperson, an assembly chairperson and vice chairperson and a secretary. The senate chairperson and vice chairperson shall be selected as are chairpersons and vice chairpersons of senate committees. The assembly chairperson and vice chairperson shall be appointed by the speaker. The secretary shall be elected by the committee from among its nonlegislator members.

13.52(2) (2) Vacancies. Vacancies shall be filled as are original appointments.

13.52(3) (3) Term. The terms of all members shall expire on January 15 of the odd-numbered years, and each member shall serve until a successor is appointed and qualified. Any member shall cease to be a member upon losing the status upon which the appointment is based.

13.52(4) (4) Committee action. All actions of the committee shall require the approval of a majority of all the members.

13.52(5) (5) Powers and duties. It is the purpose of this committee to provide the legislature with a considered opinion of the legality of the proposal, of the fiscal effect upon the state and its subdivisions and of the desirability as a matter of public policy of each legislative proposal which would modify existing laws or create new laws relating to the exemption of property or persons from any state or local taxes or special assessments. To this end the committee shall:

13.52(5)(a) (a) Make such investigations as are required to carry out the duties assigned to it.

13.52(5)(b) (b) Hold such hearings as are required to elicit information required to make its reports. Any member is empowered to administer oaths and examine witnesses. By subpoena, issued over the signature of the cochairpersons and served in the manner in which circuit court subpoenas are served, it may summon and compel the attendance of witnesses and the production of records necessary or convenient to be examined or used by them in carrying out their functions. Any subpoenaed witness who fails to appear, refuses to answer inquiries, or fails or refuses to produce records within his or her control when demanded shall be reported by the committee to the circuit court of Dane County, whose duty it is to compel obedience to any such subpoena by attachment proceedings for contempt as in case of disobedience of the requirements of a subpoena issued from said court or a refusal to testify therein.

13.52(6) (6) Report. Upon the introduction in either house of the legislature of any proposal which affects any existing statute or creates any new statute relating to the exemption of any property or person from any state or local taxes or special assessments, such proposal shall at once be referred to the joint survey committee on tax exemptions by the presiding officer instead of to a standing committee, and such proposal shall not be considered further by either house until the joint survey committee on tax exemptions has submitted a report, in writing, setting forth an opinion on the legality of the proposal, the fiscal effect upon the state and its subdivisions and its desirability as a matter of public policy and such report has been printed as an appendix to the bill and attached thereto as are amendments. Such printing shall be in lieu of inclusion in the daily journal of the house in which the bill was introduced.

13.52(7) (7) Staff. The committee may employ such personnel as are required for the performance of its duties. Any intermittent employment of professional, technical or research personnel may be made outside the classified service.

13.52 History History: 1973 c. 163; 1975 c. 215, 224; 1977 c. 325; 1991 a. 316; 1993 a. 184.



13.525 Joint review committee on criminal penalties.

13.525  Joint review committee on criminal penalties.

13.525(1)(1)  Creation. There is created a joint review committee on criminal penalties composed of the following members:

13.525(1)(a) (a) One majority party member and one minority party member from each house of the legislature, appointed as are the members of standing committees in their respective houses.

13.525(1)(b) (b) The attorney general or his or her designee.

13.525(1)(c) (c) The secretary of corrections or his or her designee.

13.525(1)(d) (d) The state public defender or his or her designee.

13.525(1)(e) (e) A reserve judge who resides in the 1st, 2nd, 3rd, 4th, or 5th judicial administrative district and a reserve judge who resides in the 6th, 7th, 8th, 9th, or 10th judicial administrative district, appointed by the supreme court.

13.525(1)(f) (f) Two members of the public appointed by the governor, one of whom shall have law enforcement experience in this state and one of whom shall be an elected county official.

13.525(2) (2) Officers. The majority party senator and the majority party representative to the assembly shall be cochairpersons of the committee. The committee shall elect a secretary from among its nonlegislator members.

13.525(3) (3) Judicial and gubernatorial appointees. Members appointed under sub. (1) (e) or (f) shall serve at the pleasure of the authority appointing them.

13.525(4) (4) Eligibility. A member shall cease to be a member upon losing the status upon which the appointment is based. Membership on the committee shall not be incompatible with any other public office.

13.525(5) (5) Review of legislation relating to crimes.

13.525(5)(a)(a) If any bill that is introduced in either house of the legislature proposes to create a new crime or revise a penalty for an existing crime and the bill is referred to a standing committee of the house in which it is introduced, the chairperson may request the joint review committee to prepare a report on the bill under par. (b). If the bill is not referred to a standing committee, the speaker of the assembly, if the bill is introduced in the assembly, or the presiding officer of the senate, if the bill is introduced in the senate, may request the joint review committee to prepare a report on the bill under par. (b).

13.525(5)(b) (b) If the joint review committee receives a request under par. (a) for a report on a bill that proposes to create a new crime or revise a penalty for an existing crime, the committee shall prepare a report concerning all of the following:

13.525(5)(b)1. 1. The costs that are likely to be incurred or saved by the department of corrections, the department of justice, the state public defender, the courts, district attorneys, and other state and local government agencies if the bill is enacted.

13.525(5)(b)2. 2. The consistency of penalties proposed in the bill with existing criminal penalties.

13.525(5)(b)3. 3. Alternative language needed, if any, to conform penalties proposed in the bill to penalties in existing criminal statutes.

13.525(5)(b)4. 4. Whether acts prohibited under the bill are prohibited under existing criminal statutes.

13.525(5)(c) (c) The chief clerk shall print a report prepared by the committee under par. (b) as an appendix to the bill and attach it thereto as are amendments. The reproduction shall be in lieu of inclusion in the daily journal of the house in which the proposal is introduced.

13.525(5)(d) (d) If a bill that is introduced in either house of the legislature proposes to create a new crime or revise a penalty for an existing crime, a standing committee to which the bill is referred may not vote on whether to recommend the bill for passage and the bill may not be passed by the house in which it is introduced before the joint review committee submits a report under par. (b) or before the 30th day after a report is requested under par. (a), whichever is earlier.

13.525(6) (6) Committee powers and procedures. The committee may hold hearings as needed to elicit information for making a report under sub. (5) (b). The committee shall meet at the call of its cochairpersons. All actions of the committee require the approval of a majority of all of its members.

13.525 History History: 2001 a. 109; 2003 a. 321.



13.53 Joint legislative audit committee.

13.53  Joint legislative audit committee.

13.53(1) (1)  Creation. There is created a joint legislative audit committee consisting of the cochairpersons of the joint committee on finance, 2 other majority and 2 minority party senators and 2 other majority and 2 minority party representatives to the assembly, appointed as are the members of standing committees in their respective houses. In making appointments of the members from each house other than the cochairpersons of the joint committee on finance, each house shall designate a cochairperson. The committee shall be staffed as are other standing committees of the legislature. The committee shall meet as often as necessary to perform its duties and functions.

13.53(2) (2) Responsibilities. The joint legislative audit committee shall have advisory responsibilities for the legislative audit bureau. The committee's responsibility is subject to general supervision of the joint committee on legislative organization. The joint legislative audit committee may:

13.53(2)(a) (a) Evaluate the qualifications of the candidates for the position of state auditor and make recommendations to the joint committee on legislative organization.

13.53(2)(b) (b) Study and review the postaudit or other reports submitted by the legislative audit bureau, confer with the state auditor and assistants and with other legislative committees in regard to such reports and, when necessary, confer with representatives of the entities audited in order to obtain full and complete information in regard to any fiscal transactions and governmental operations within the state.

13.53(2)(c) (c) Refer to the legislature or to an appropriate standing committee information that, in its opinion, warrants action by the legislature or by the committee. It may request from a standing committee information on such action as is taken. The committee shall seek the advice of the appropriate standing committees with respect to the program portion of an audit relating to an entity which is within the purview of such committee.

13.53(3) (3) Postaudit report consideration.

13.53(3)(a)(a) In any instance in which a postaudit report of the legislative audit bureau cites cases of improper payments; inadequate accounting, operating, or administrative system controls, procedures, or related records; inaccuracies; waste or extravagance; unauthorized or unintended activities or programs; or other deficiencies required by statute to be reported, the head of the entity to which the audit report pertains shall, within a time period specified by the committee, advise the cochairpersons of the committee, the chairperson of the joint committee on legislative organization and to each appropriate standing committee of any remedial actions taken or to be taken on matters cited in the report. Where such advice is not forthcoming from the head of the entity within the time period specified by the committee, or where the committee determines that suitable action has not been taken, the committee may report the matter immediately to the joint committee on legislative organization and to each appropriate standing committee.

13.53(3)(b) (b) The committee may, in any case, propose specific corrective action to remedy undesirable practices, including changes in applicable laws, rules and procedures, but with respect to the program portion of an audit, it shall first seek the advice of the appropriate standing committees which have purview over the entity under review. If the committee introduces a bill, it shall be referred to the appropriate standing committee. The appropriate standing committees may propose corrective legislation wherever they find that the program portion of the audit indicates that a law is not being implemented in the manner intended by the legislature when the law was enacted.

13.53(3)(c) (c) Each appropriate standing committee, and the joint legislative audit committee, may hold a hearing on the contents of a postaudit report by the legislative audit bureau. An appropriate standing committee may request the joint legislative audit committee to hold such a hearing. Nothing in this paragraph precludes joint hearings by 2 or more committees.

13.53(4) (4) Fiscal and performance evaluations. The committee may at any time, without regard to whether the legislature is then in session, request the joint committee on legislative organization to investigate any matter within the scope of a postaudit completed or being conducted by the legislative audit bureau. It may also request investigation and consideration of any matter relative to the expenditures and revenues as well as the fiscal and performance activities of entities pursuant to the objectives of the committee and the legislative audit bureau.

13.53(5) (5) Interference; special duties. No member of the joint legislative audit committee, the joint committee on legislative organization or other member of the legislature may interfere in any way with the state auditor in the conduct of audit examinations. The state auditor shall carry out the auditor's professional responsibilities in accordance with accepted professional auditing standards and shall conduct examinations within the framework of the ethics of the auditing profession. This subsection does not preclude an individual legislator or a standing committee from requesting the joint legislative audit committee or the joint committee on legislative organization to direct the state auditor to undertake specific audits. All such requests shall be reviewed by the committee to which they are directed before such committee directs the state auditor to conduct such audits. The joint committee on legislative organization may consult with the joint legislative audit committee and the legislative audit bureau prior to giving its directions to the state auditor. Nothing in this subsection precludes the joint legislative audit committee or the joint committee on legislative organization from instructing the state auditor to undertake examinations of specific activities when the committee deems it to be necessary.

13.53 History History: 1975 c. 224; 1977 c. 325; 1983 a. 27; 1985 a. 29; 1995 a. 27, 225; 1997 a. 27; 2013 a. 8.



13.55 Commission on uniform state laws.

13.55  Commission on uniform state laws.

13.55(1) (1)  Creation.

13.55(1)(a)(a)

13.55(1)(a)1.1. There is created an 8-member commission on uniform state laws to advise the legislature with regard to uniform laws and model laws. Except as provided under par. (b), the commission shall consist of all of the following:

13.55(1)(a)1.a. a. The director of the legislative council staff or a professional employee of the legislative council staff designated by the director.

13.55(1)(a)1.b. b. The chief of the legislative reference bureau or a professional employee under s. 13.92 (1) (b) designated by the chief.

13.55(1)(a)1.d. d. Two senators and 2 representatives to the assembly from the 2 major political parties appointed as are members of standing committees for 2-year terms.

13.55(1)(a)1.e. e. Two public members appointed by the governor for 4-year terms.

13.55(1)(a)2. 2. The terms of members appointed by the governor or by the legislature shall expire on May 1 of an odd-numbered year. The members, other than the appointees of the governor or of the legislature, may each designate an employee to represent them at any meeting of the conference under sub. (3).

13.55(1)(b) (b) Except as otherwise provided in this paragraph, only senators and representatives to the assembly who are members of the bar association of this state may be appointed to seats designated for the offices of senator and representative to the assembly under par. (a). A seat designated for one of these offices that cannot be filled because of this requirement, or because a senator or representative to the assembly is unwilling or unable to serve on the delegation, may be filled by a former senator or representative to the assembly from the applicable political party who served on the commission during his or her term as a senator or representative to the assembly and who is a member of the bar association of this state. The former senator or representative to the assembly may be appointed as are members of standing committees and shall serve for a 2-year term as provided under par. (a). This paragraph does not apply if the National Conference of Commissioners on Uniform State Laws permits individuals to become voting commissioners or associate members of the National Conference of Commissioners on Uniform State Laws without regard to membership in the bar of the state that the individual represents.

13.55(2) (2) Quorum; scheduled meetings. Any 5 members of the commission shall constitute a quorum. The commission shall meet at least once every 2 years.

13.55(3) (3) National conference. Each commissioner may attend the annual meeting of the National Conference of Commissioners on Uniform State Laws and shall do all of the following:

13.55(3)(a) (a) Examine subjects on which uniformity of legislation is desirable.

13.55(3)(b) (b) Ascertain the best methods to effect uniformity.

13.55(3)(c) (c) Cooperate with commissioners in other states in the preparation of uniform acts.

13.55(3)(d) (d) Prepare bills adapting such uniform acts to the Wisconsin statutes, for introduction in the legislature.

13.55(4) (4) Report. The commission shall make a biennial report to the law revision committee of the joint legislative council.

13.55(5) (5) Nonlawyer members. The commissioners shall individually and collectively endeavor to secure the right of any person to become a voting commissioner or associate member of the national conference of commissioners on uniform state laws without regard to his or her membership in the bar of the state which he or she represents. The commission shall include in its first 2 biennial reports under sub. (4) after January 1, 1981 a description of the endeavors, an assessment of the probability of their success within the foreseeable future and further recommendations for accomplishing the objective described in this subsection.

13.55 History History: 1973 c. 243; 1977 c. 29; 1979 c. 110, 204, 294, 355, 357; 1989 a. 31; 1993 a. 52, 490; 2001 a. 107; 2003 a. 2; 2005 a. 23, 149; 2007 a. 20.



13.56 Joint committee for review of administrative rules.

13.56  Joint committee for review of administrative rules.

13.56(1)(1)  Creation. There is created a joint committee for review of administrative rules, consisting of 5 senators and 5 representatives to the assembly appointed as are the members of standing committees in their respective houses from the majority and minority political parties in each house. In making the appointments, each house shall designate a cochairperson. The committee shall meet at the call of one of its cochairpersons.

13.56(2) (2) Participation in certain proceedings. The cochairpersons of the joint committee for review of administrative rules or their designated agents shall accept service made under ss. 227.40 (5) and 806.04 (11). If the committee determines that the legislature should be represented in the proceeding, it shall request the joint committee on legislative organization to designate the legislature's representative for the proceeding. The costs of participation in the proceeding shall be paid equally from the appropriations under s. 20.765 (1) (a) and (b), except that such costs incurred by the department of justice shall be paid from the appropriation under s. 20.455 (1) (d).

13.56(3) (3) Powers and duties. The committee has the powers and duties specified under ss. 227.19, 227.24 and 227.26.

13.56 History History: 1973 c. 90, 162; 1973 c. 334 s. 58; 1973 c. 336; 1975 c. 224; 1975 c. 414 s. 28; 1977 c. 29, 277, 449; 1979 c. 34 ss. 2qcm, 2102 (32) (b); 1979 c. 270; 1981 c. 253; 1983 a. 27; 1985 a. 182 ss. 1 to 6, 57; 2003 a. 33; 2005 a. 25.

13.56 Cross-reference Cross-reference: See s. 227.19 (1) for a statement of legislative policy regarding legislative review of administrative rules. See s. 227.26 for review after promulgation of rules.

13.56 Annotation The vote of an absent member of the joint committee cannot be counted. Legislative oversight of administrative rules discussed. 63 Atty. Gen. 168.

13.56 Annotation Legislative committee review of administrative rules in Wisconsin. Bunn and Gallagher. 1977 WLR 935.



13.565 Legislative review of certain rules.

13.565  Legislative review of certain rules. Upon referral of any proposed rule relating to animal waste treatment to the presiding officers of each house of the legislature under s. 227.19 (2), the presiding officers shall refer it to a senate and an assembly committee concerned with agriculture. The committees shall hold a public hearing to review the proposed rule.

13.565 History History: 1971 c. 335; 1975 c. 418; 1977 c. 26 s. 75; 1977 c. 325, 377, 418, 447; 1979 c. 154; 1981 c. 20; 1985 a. 182 s. 57.



13.57 National conference of state legislatures.

13.57  National conference of state legislatures.

13.57(1)(1) The legislative delegates to the national conference of state legislatures shall be designated by the committee on senate organization for the senate and by the speaker for the assembly. Vouchers to reimburse the actual and necessary expenses of the delegates to the conference shall be certified by the chairperson of the committee on senate organization for the senate and by the speaker for the assembly.

13.57(2) (2) Officers or employees under this chapter may be designated as delegates to the conference by the appropriate legislative officer or as provided by the appropriate governing body. Vouchers to reimburse the actual and necessary expenses of these delegates to the conference shall be certified by the chairperson of the appropriate governing body or by the appropriate legislative officer.

13.57(3) (3) All expenses under sub. (1) shall be reimbursed from the appropriation under s. 20.765 (1) (a) or (b).

13.57 History History: 1975 c. 39; 1983 a. 27 s. 2202 (33); 1993 a. 184; 2003 a. 33; 2005 a. 25.



13.58 Joint committee on information policy and technology.

13.58  Joint committee on information policy and technology.

13.58(1)(1)  Creation. There is created a joint standing committee on information policy and technology composed of 3 majority party and 2 minority party senators and 3 majority and 2 minority party representatives to the assembly, appointed as are the members of standing committees in their respective houses.

13.58(2) (2) Officers. In making appointments of the members of each house, each house shall designate a cochairperson.

13.58(3) (3) Staff. The committee shall be staffed as are other standing committees of the legislature.

13.58(4) (4) Meetings. The committee shall meet as often as necessary to perform its duties and functions.

13.58(5) (5) Powers and duties.

13.58(5)(a)(a) The committee shall do all of the following:

13.58(5)(a)1. 1. Review information management and technology systems, plans, practices and policies of state and local units of government, including their responsiveness to the needs of state and local units of government for delivery of high-quality services on an efficient, effective and economical basis, their data security and integrity, their protection of the personal privacy of individuals who are subjects of databases of state and local governmental agencies and their provision of access to public records under s. 19.35 (1).

13.58(5)(a)2. 2. Review the effects on the needs identified under subd. 1. of proposals for the expansion of existing information technology and the implementation of new information technology by the state.

13.58(5)(a)3. 3. Review the impact of proposed legislation on existing technology utilization by state and local units of government.

13.58(5)(a)5. 5. Upon receipt of strategic plans from the department of administration, the joint committee on legislative organization and the director of state courts, review and transmit comments concerning the plans to the entities submitting the plans.

13.58(5)(b) (b) The committee may do any of the following:

13.58(5)(b)1. 1. Direct the department of administration to conduct studies or prepare reports on items related to the committee's duties under par. (a).

13.58(5)(b)2. 2. Make recommendations to the governor, the legislature, state agencies or local units of government regarding the policies, practices, proposals, legislation and reports reviewed under subd. 1. and par. (a).

13.58(5)(b)3. 3. Direct the board of regents of the University of Wisconsin System to prepare and submit to the committee such reports as the committee requests pursuant to the committee's responsibilities under par. (a).

13.58(5)(b)4. 4. With the concurrence of the joint committee on finance, direct the department of administration to report semiannually to the committee and the joint committee on finance concerning any specific information technology system project which is being designed, developed, tested or implemented and which the committees anticipate will have a total cost to the state exceeding $1,000,000 in the current or any succeeding fiscal biennium. The report shall include all of the following:

13.58(5)(b)4.a. a. The major stages and substages of the project, including an assessment of need, design, implementation and testing stages and their major substages.

13.58(5)(b)4.b. b. The scheduled, estimated and actual completion dates for each major stage and substage of the project.

13.58(5)(b)4.c. c. The budgeted amounts and amounts actually expended on each major stage and substage of the project.

13.58(5)(b)4.d. d. An evaluation of the project, including any problems encountered or risks associated with proceeding to the next stage of the project, if any.

13.58(5)(b)6. 6. Review any University of Wisconsin System, institution, or college campus information technology project identified in a report submitted to the committee by the Board of Regents under s. 36.59 (7) to determine whether the project should be continued or implemented. The committee may forward any recommendations regarding the project to the governor and to the legislature under s. 13.172 (2).

13.58 History History: 1991 a. 317; 1995 a. 27; 1997 a. 27; 1999 a. 29, 185; 2001 a. 16; 2003 a. 33; 2007 a. 20.



13.61 Lobbying regulated; legislative purpose.

13.61  Lobbying regulated; legislative purpose. The legislature declares that the operation of an open and responsible government requires that the fullest opportunity be afforded to the people to petition their government for the redress of grievances and to express freely to any officials of the executive or legislative branch their opinions on legislation, on pending administrative rules and other policy decisions by administrative agencies, and on current issues. Essential to the continued functioning of an open government is the preservation of the integrity of the governmental decision-making process. In order to preserve and maintain the integrity of the process, the legislature determines that it is necessary to regulate and publicly disclose the identity, expenditures and activities of persons who hire others or are hired to engage in efforts to influence actions of the legislative and executive branches.

13.61 History History: 1977 c. 278; 1989 a. 338.

13.61 Annotation Wisconsin's New Lobby Law. Christianson. Wis. Law. June 1991.

13.61 Annotation Intended Advocate; Unintended Lobbyist: Regulating Elections and Lobbying in Wisconsin. Christianson. Wis. Law. Oct 2007.



13.62 Definitions.

13.62  Definitions. In this subchapter:

13.62(1) (1) "Administrative action" means the proposal, drafting, development, consideration, promulgation, amendment, repeal or rejection by any agency of any rule promulgated under ch. 227.

13.62(2) (2) "Agency" means any board, commission, department, office, society, institution of higher education, council, or committee in the state government, or any authority created in subch. II of ch. 114 or in ch. 231, 232, 233, 234, 237, 238, or 279, except that the term does not include a council or committee of the legislature.

13.62(3) (3) "Agency official" means a member, officer, employee or consultant of any agency who as part of such person's official responsibilities participates in any administrative action in other than a solely clerical, secretarial or ministerial capacity.

13.62(4) (4) "Board" means the government accountability board.

13.62(4m) (4m) "Budget bill subject" means a subject specified by the board that is included in the executive budget bill or bills introduced under s. 16.47.

13.62(5) (5) "Business entity" means any organization or enterprise operated for profit, including but not limited to a proprietorship, partnership, firm, business trust, joint venture, syndicate, corporation, limited liability company or association.

13.62(5g) (5g) "Candidate" has the meaning given under s. 11.01 (1).

13.62(5r) (5r) "Communications media" has the meaning given under s. 11.01 (5).

13.62(6) (6) "Elective state official" means any person who holds an elective state office as defined in s. 5.02 (23) or has been elected to an elective state office but has not yet taken office. A person who is appointed to fill a vacant elective state office is an elective state official.

13.62(8) (8) "Legislative action" means the development, drafting, introduction, consideration, modification, adoption, rejection, review, enactment or defeat of any bill, resolution, amendment, report, nomination, proposed administrative rule or other matter by the legislature or by either house or any committee, subcommittee, joint or select committee thereof, or by a legislator or employee of the legislature acting in an official capacity. "Legislative action" also means the action of the governor in approving or vetoing any bill or portion thereof, and the action of the governor or any agency in the development of a proposal for introduction in the legislature.

13.62(8m) (8m) "Legislative employee" means a member or officer of the legislature, an individual employed under s. 13.20 or an employee of a legislative service agency, as defined in s. 16.70 (6).

13.62(8s) (8s) "Legislative proposal" means a bill, resolution or joint resolution.

13.62(10) (10) "Lobbying" means the practice of attempting to influence legislative or administrative action by oral or written communication with any elective state official, agency official or legislative employee, and includes time spent in preparation for such communication and appearances at public hearings or meetings or service on a committee in which such preparation or communication occurs.

13.62(10g) (10g) "Lobbying communication" means an oral or written communication with any agency official, elective state official or legislative employee that attempts to influence legislative or administrative action, unless exempted under s. 13.621.

13.62(10r) (10r) "Lobbying expenditure" means an expenditure related to the performance of lobbying, whether received in the form of an advance or subsequent reimbursement. The term includes an expenditure for conducting research or for providing or using information, statistics, studies or analyses in communicating with an official that would not have been incurred but for lobbying.

13.62(11) (11) "Lobbyist" means an individual who is employed by a principal, or contracts for or receives economic consideration, other than reimbursement for actual expenses, from a principal and whose duties include lobbying on behalf of the principal. If an individual's duties on behalf of a principal are not limited exclusively to lobbying, the individual is a lobbyist only if he or she makes lobbying communications on each of at least 5 days within a reporting period.

13.62(11m) (11m) "Local official" means any person who holds a local office as defined in s. 5.02 (9) or has been elected to a local office but has not yet taken office, and every person who is employed by a county, city, town, village or school district who is not employed principally to influence legislative or administrative action. A person who is appointed to fill a vacant local office is a local official.

13.62(11p) (11p) "Partisan elective state office" means the office of governor, lieutenant governor, secretary of state, state treasurer, attorney general, state senator or state representative to the assembly.

13.62(11r) (11r) "Partisan elective state official" means any individual holding a partisan elective state office.

13.62(11t) (11t) "Personal campaign committee" has the meaning given in s. 11.01 (15).

13.62(12) (12) "Principal" means any person who employs a lobbyist. If an association, corporation, limited liability company or partnership engages a lobbyist, an officer, employee, member, shareholder or partner of the association, corporation, limited liability company or partnership shall not be considered a principal.

13.62(12g) (12g) "Relative" means a parent, grandparent, child, grandchild, brother, sister, parent-in-law, grandparent-in-law, brother-in-law, sister-in-law, uncle, aunt, nephew, niece, spouse, fiancé or fiancée.

13.62(12r) (12r) "Reporting period" means any 6-month period beginning with January 1 and ending with June 30 or beginning with July 1 and ending with December 31.

13.62(13) (13) "State office" has the meaning given under s. 5.02 (23).

13.62(14) (14) "Tribal official" means any person who holds an elective office of the government of a federally recognized American Indian tribe or band in this state, or has been elected to such an office but has not yet taken office, and any person who is employed by a federally recognized American Indian tribe or band in this state and who is not employed principally to influence state legislative or administrative action. A person who is appointed to fill a vacant elective office of a federally recognized American Indian tribe or band in this state is a tribal official.

13.62 History History: 1977 c. 278; 1979 c. 260 s. 94; 1979 c. 328 s. 146; 1983 a. 27, 36; 1987 a. 399; 1989 a. 338; 1991 a. 32; 1993 a. 112; 1995 a. 27; 1999 a. 9, 185; 2001 a. 16; 2005 a. 74, 335, 463; 2007 a. 1, 20, 97; 2009 a. 28; 2011 a. 7, 10; 2013 a. 20.

13.62 Annotation The state and its agencies are not "principals" under sub. (12). 77 Atty. Gen. 126.



13.621 Exemptions.

13.621  Exemptions.

13.621(1)(1)  Complete exemption for certain conduct. This subchapter does not apply to the following activities:

13.621(1)(a) (a) Lobbying through communications media or by public addresses to audiences made up principally of persons other than legislators or agency officials.

13.621(1)(b) (b) Except as provided in s. 13.68 (1) (a) 5., news or feature reporting, paid advertising activities or editorial comment by working members of the press, and the publication or dissemination thereof by a newspaper, book publisher, regularly published periodical, radio station or television station.

13.621(1)(c) (c) Requests by a member or employee of the legislature or by a legislative committee for information from an agency or its employees and the furnishing of the requested information by that agency or its employees.

13.621(1)(d) (d) Lobbying of an agency official by an agency official of a different agency or another agency official of the same agency.

13.621(1)(e) (e) Participation as a member in the deliberations of a committee under s. 227.13 or any committee of the legislature.

13.621(1)(f) (f) Requests by an agency official for information from any person and the furnishing of the information by that person, or requests by any person for information from any agency official and the furnishing of the information by that official.

13.621(2) (2) State agency lobbying activities. An agency which files a statement under s. 13.695 and an official of the agency who is named in the statement are not subject to s. 13.625, 13.63, 13.64, 13.65 or 13.68 except as provided in s. 13.695.

13.621(3) (3) Performance of public official duties. An elective state official, local official, tribal official, or employee of the legislature is not subject to s. 13.63, 13.64, 13.65, 13.68, or 13.695 when acting in an official capacity.

13.621(5) (5) Verified statements. Any principal who or which anticipates making expenditures or incurring obligations in an aggregate amount not exceeding $500 in a calendar year for the purpose of engaging in lobbying activities which are not exempt under this section may so indicate on a verified statement filed with the board. The statement shall disclose the name, address and telephone number of the principal and a brief description of each cause or interest for which the principal employs a lobbyist. The statement shall also disclose the name and business address of any lobbyist who is employed by such principal to engage in lobbying activities which are not exempt under this section. A statement filed under this subsection expires at midnight on December 31 of each year, or upon revocation by the principal, whichever is earlier. Any principal and any lobbyist acting on behalf of a principal making such a statement is not subject to licensing under s. 13.63, registration under s. 13.64, or the reporting requirements under s. 13.68, if the statement is true. The statement may be revoked at any time by the principal and the principal and any lobbyist employed by the principal are then subject to such requirements as of the date of revocation. The statement shall be revoked no later than 10 days after the date the aggregate expenditures or obligations in the calendar year for the purpose of engaging in such lobbying activities exceed $500. The fee paid under s. 13.75 (3) for filing a statement under this subsection shall be credited toward payment of the fee under s. 13.75 (2) if the fee under s. 13.75 (2) is paid within the same year.

13.621(6) (6) Individual right to lobby. Nothing in ss. 13.61 to 13.695 may be applied to or interfere with the right of any individual to engage in lobbying:

13.621(6)(a) (a) Solely on his or her own behalf; or

13.621(6)(b) (b) By communicating solely with a legislator who represents the senate or assembly district in which the individual resides, whether or not such communication is made on behalf of the individual or on behalf of another person.

13.621 History History: 1977 c. 278, 418; 1979 c. 34 s. 2102 (58) (b); 1985 a. 29; 1985 a. 182 s. 57; 1989 a. 338 ss. 42 to 47; Stats. 1989 s. 13.621; 1989 a. 359 s. 11; 1991 a. 32; 2005 a. 463.



13.625 Prohibited practices.

13.625  Prohibited practices.

13.625(1) (1) No lobbyist may:

13.625(1)(a) (a) Instigate legislative or administrative action for the purpose of obtaining employment in support or opposition thereto.

13.625(1)(b) (b) Furnish to any agency official or legislative employee of the state or to any elective state official or candidate for an elective state office, or to the official's, employee's or candidate's personal campaign committee:

13.625(1)(b)1. 1. Lodging.

13.625(1)(b)2. 2. Transportation.

13.625(1)(b)3. 3. Food, meals, beverages, money or any other thing of pecuniary value, except that a lobbyist may make a campaign contribution to a partisan elective state official or candidate for national, state or local office or to the official's or candidate's personal campaign committee; but a lobbyist may make a contribution to which par. (c) applies only as authorized in par. (c).

13.625(1)(c) (c) Except as permitted in this subsection, make a campaign contribution, as defined in s. 11.01 (6), to a partisan elective state official for the purpose of promoting the official's election to any national, state or local office, or to a candidate for a partisan elective state office to be filled at the general election or a special election, or the official's or candidate's personal campaign committee. A campaign contribution to a partisan elective state official or candidate for partisan elective state office or his or her personal campaign committee may be made in the year of a candidate's election between June 1 and the day of the general election, except that:

13.625(1)(c)1. 1. A campaign contribution to a candidate for legislative office may be made during that period only if the legislature has concluded its final floorperiod, and is not in special or extraordinary session.

13.625(1)(c)2. 2. A campaign contribution by a lobbyist to the lobbyist's campaign for partisan elective state office may be made at any time.

13.625(1)(d) (d) Contract to receive or receive compensation dependent in any manner upon the success or failure of any legislative or administrative action.

13.625(2) (2) No principal may engage in the practices prohibited under sub. (1) (b) and (c). This subsection does not apply to the furnishing of transportation, lodging, food, meals, beverages or any other thing of pecuniary value which is also made available to the general public.

13.625(3) (3) No candidate for an elective state office, elective state official, agency official or legislative employee of the state may solicit or accept anything of pecuniary value from a lobbyist or principal, except as permitted under subs. (1) (b) 3. and (c), (2), (4), (5), (6), (7), (8) and (9). No personal campaign committee of a candidate for state office may accept anything of pecuniary value from a lobbyist or principal, except as permitted for such a candidate under subs. (1) (b) 3. and (c), (2) and (6).

13.625(4) (4) Subsections (1) (b) and (3) do not apply to the compensation or furnishing of employee benefits by a principal to an employee who is a candidate for an elective state office but who does not hold such an office if the employee is neither an agency official nor legislative employee, and if the principal or employee can demonstrate by clear and convincing evidence that the principal's employment of the employee and the compensation and employee benefits paid to the employee are unrelated to the candidacy. If the employee was employed by the principal prior to the first day of the 12th month commencing before the deadline for the filing of nomination papers for the office sought and the employment continues uninterrupted, without augmentation of compensation or employee benefits, except as provided by preexisting employment agreement, it is rebuttably presumed that the employment and compensation and benefits paid are unrelated to the candidacy.

13.625(5) (5) This section does not apply to food, meals, beverages or entertainment provided by the governor when acting in an official capacity.

13.625(6) (6) Subsections (1) (b) and (c), (2) and (3) do not apply to the furnishing of anything of pecuniary value by an individual who is a lobbyist or principal to a relative of the individual or an individual who resides in the same household as the individual, nor to the receipt of anything of pecuniary value by that relative or individual residing in the same household as the individual.

13.625(6g) (6g)

13.625(6g)(a)(a) Subsections (1) (b) and (3) do not apply to the furnishing of anything of pecuniary value by a principal that is a local governmental unit to a legislative official or an agency official who is an elected official of that local governmental unit, or to the solicitation or acceptance thereof by such a legislative official or agency official, in an amount not exceeding the amount furnished to other similarly situated elected officials of the same local governmental unit.

13.625(6g)(b) (b) Subsections (1) (b) and (3) do not apply to the furnishing of a per diem or reimbursement for actual and reasonable expenses by a principal that is a local governmental unit to a legislative official or an agency official who is an appointed official of that local governmental unit, or to the solicitation or acceptance thereof by such a legislative official or agency official, in an amount not exceeding the amount furnished to other similarly situated appointed officials of the same local governmental unit.

13.625(6r) (6r) Subsections (1) (b) and (c) and (3) do not apply to the furnishing of anything of pecuniary value by a lobbyist or principal to an employee of that lobbyist or principal who is a legislative official or an agency official solely because of membership on a state commission, board, council, committee or similar body if the thing of pecuniary value is not in excess of that customarily provided by the employer to similarly situated employees and if the legislative official or agency official receives no compensation for his or her services other than a per diem or reimbursement for actual and necessary expenses incurred in the performance of his or her duties, nor to the receipt of anything of pecuniary value by that legislative official or agency official under those circumstances.

13.625(6s) (6s) Subsections (1) (b) and (3) do not apply to the furnishing of anything of pecuniary value by a principal to an officer or employee of the University of Wisconsin System, or the solicitation or acceptance thereof by such an officer or employee, for service as a member of the governing body of the principal, in an amount not exceeding the amount furnished to other members of the governing body for the same service.

13.625(6t) (6t) Subsections (1) (b), (2) and (3) do not apply to the furnishing of educational or informational material by a lobbyist or principal to an elected state official, legislative official or agency official, or acceptance thereof by an elected state official, legislative official or agency official.

13.625(7) (7) This section does not apply to the furnishing or receipt of a reimbursement or payment for actual and reasonable expenses authorized under s. 19.56 for the activities listed in that section.

13.625(8) (8) Subsection (3) does not apply to the solicitation of anything of pecuniary value for the benefit of the endangered resources program, as defined in s. 71.10 (5) (a) 2., by an agency official who administers the program.

13.625(8m) (8m) Subsection (3) does not apply to the solicitation of anything of pecuniary value to pay the costs of remedying environmental contamination, as defined in s. 292.51 (1), by an agency official of the department of natural resources.

13.625(9) (9) This section does not apply to the solicitation, acceptance, or furnishing of anything of pecuniary value by the Wisconsin Economic Development Corporation, or to a principal furnishing anything of pecuniary value to the Wisconsin Economic Development Corporation, under s. 19.56 (3) (e) or (f) for the activities specified in s. 19.56 (3) (e).

13.625(10) (10) This section does not apply to the solicitation, acceptance or furnishing of anything of pecuniary value by the department of tourism, or to a principal furnishing anything of pecuniary value to the department of tourism, under s. 19.56 (3) (em) or (f) for the activity specified in s. 19.56 (3) (em).

13.625 History History: 1977 c. 278, 418; 1979 c. 32; 1987 a. 27; 1989 a. 338; 1991 a. 39, 269; 1995 a. 27 ss. 35, 36, 9116 (5); 1995 a. 227; 2011 a. 32.

13.625 Annotation Chapter 13 does not address the conduct of a lobbyist's spouse at all. There is no prohibition against a lobbyist's spouse making political contributions from any source at any time. Katzman v. State Ethics Board, 228 Wis. 2d 282, 596 N.W.2d 861 (Ct. App. 1999), 98-2884.

13.625 Annotation This section does not prohibit the Milwaukee Metropolitan Sewerage District from paying normal expenses and salaries to commissioners who are legislators and does not prohibit those legislators from accepting payments. 78 Atty. Gen. 149.

13.625 Annotation The prohibition against furnishing anything of pecuniary value to state officials and its interaction with s. 19.56 is discussed. 80 Atty. Gen. 205.

13.625 Annotation The clause in sub. (1) (b) 3. stating "any other thing of pecuniary value" is unconstitutional insofar as it prohibits uncompensated personal services by lobbyists on behalf of candidates for state office. Barker v. State Ethics Board, 841 F. Supp. 255 (1993).



13.63 Licenses for lobbyists; suspension or revocation.

13.63  Licenses for lobbyists; suspension or revocation.

13.63(1)(1)  Licenses.

13.63(1)(a)(a) An application for a license to act as a lobbyist may be obtained from and filed with the board. Except as authorized under par. (am), an applicant shall include his or her social security number on the application. The application shall be signed, under the penalty for making false statements under s. 13.69 (6m), by the lobbyist. Upon approval of the application and payment of the applicable license fee under s. 13.75 (1) or (1m) to the board, the board shall issue a license which entitles the licensee to practice lobbying on behalf of each registered principal who or which has filed an authorization under s. 13.65 for that lobbyist and paid the authorization fee under s. 13.75 (4). The license shall expire on December 31 of each even-numbered year.

13.63(1)(am) (am) If an individual who applies for a license under this section does not have a social security number, the individual, as a condition of obtaining that license, shall submit a statement made or subscribed under oath or affirmation to the board that the individual does not have a social security number. The form of the statement shall be prescribed by the department of children and families. A license issued in reliance upon a false statement submitted under this paragraph is invalid.

13.63(1)(b) (b) Except as provided under par. (am), the board shall not issue a license to an applicant who does not provide his or her social security number. The board shall not issue a license to an applicant or shall revoke any license issued to a lobbyist if the department of revenue certifies to the board that the applicant or lobbyist is liable for delinquent taxes under s. 73.0301 or if the department of workforce development certifies to the board that the applicant or lobbyist is liable for delinquent unemployment insurance contributions under s. 108.227. The board shall refuse to issue a license or shall suspend any existing license for failure of an applicant or licensee to pay court-ordered payments of child or family support, maintenance, birth expenses, medical expenses or other expenses related to the support of a child or former spouse or failure of an applicant or licensee to comply, after appropriate notice, with a subpoena or warrant issued by the department of children and families or a county child support agency under s. 59.53 (5) and related to paternity or child support proceedings, as provided in a memorandum of understanding entered into under s. 49.857. No application may be disapproved by the board except an application for a license by a person who is ineligible for licensure under this subsection or s. 13.69 (4) or an application by a lobbyist whose license has been revoked under this subsection or s. 13.69 (7) and only for the period of such ineligibility or revocation.

13.63(1)(c) (c) Denial of a license on the basis of a certification by the department of revenue or the department of workforce development may be reviewed under s. 73.0301 or 108.227, whichever is applicable. Except with respect to a license that is denied or suspended pursuant to a memorandum of understanding entered into under s. 49.857, denial or suspension of any other license may be reviewed under ch. 227.

13.63(2) (2) Revocation of lobbying privileges. No lobbyist whose license has been revoked under s. 13.69 (7) may engage in lobbying as a lobbyist for any principal until such person has been reinstated to the practice of lobbying and duly licensed.

13.63 History History: 1977 c. 29, 278; 1979 c. 32 s. 92 (1); 1985 a. 29; 1985 a. 182 s. 57; 1989 a. 338; 1995 a. 27; 1997 a. 191, 237; 1999 a. 9, 32, 186; 2007 a. 20; 2013 a. 36.



13.64 Lobbying registry.

13.64  Lobbying registry.

13.64(1)(1) Every principal who makes expenditures or incurs obligations in an aggregate amount exceeding $500 in a calendar year for the purpose of engaging in lobbying which is not exempt under s. 13.621 shall, within 10 days after exceeding $500, cause to be filed with the board a registration statement specifying the principal's name, business address, the general areas of legislative and administrative action which the principal is attempting to influence, the names of any agencies in which the principal seeks to influence administrative action, and information sufficient to identify the nature and interest of the principal. The statement shall be signed, under the penalty for making false statements under s. 13.69 (6m), by an individual identified under par. (e) who is authorized to represent the principal. The statement shall include:

13.64(1)(a) (a) If the principal is an individual, the name and address of the individual's employer, if any, or the individual's principal place of business if self-employed, a description of the business activity in which the individual or the individual's employer is engaged and, except as authorized in sub. (2m), the individual's social security number.

13.64(1)(b) (b) If the principal is a business entity, a description of the business activity in which the principal is engaged and the name of its chief executive officer, or in the case of a partnership or limited liability company the names of the partners or members.

13.64(1)(c) (c) If the principal is an industry, trade or professional association, a description of the industry, trade or profession which it represents including a specific description of any segment or portion of the industry, trade or profession which the association exclusively or primarily represents and the name of the chief executive officer and the approximate number of its members.

13.64(1)(d) (d) If the principal is not an individual, business entity or industry, trade or professional association, a statement of the principal's nature and purposes, including a description of any industry, trade, profession or other group with a common interest which the principal primarily represents or from which its membership or financial support is primarily derived and the approximate number of its members.

13.64(1)(e) (e) The name and position or relationship to the principal of any designee who is authorized to sign other documents required under this section or s. 13.65, 13.67 or 13.68 (1).

13.64(2) (2) The registration shall expire on December 31 of each even-numbered year. Except as provided in sub. (2m), the board shall refuse to accept a registration statement filed by an individual who does not provide his or her social security number. The board shall refuse to accept a registration statement filed by an individual or shall suspend any existing registration of an individual for failure of the individual or registrant to pay court-ordered payments of child or family support, maintenance, birth expenses, medical expenses or other expenses related to the support of a child or former spouse or failure of the individual or registrant to comply, after appropriate notice, with a subpoena or warrant issued by the department of children and families or a county child support agency under s. 59.53 (5) and related to paternity or child support proceeding, as provided in a memorandum of understanding entered into under s. 49.857. If all lobbying by or on behalf of the principal which is not exempt under s. 13.621 ceases, the board shall terminate the principal's registration and any authorizations under s. 13.65 as of the day after the principal files a statement of cessation and expense statements under s. 13.68 for the period covering all dates on which the principal was registered. Refusal to accept a registration statement or suspension of an existing registration pursuant to a memorandum of understanding under s. 49.857 is not subject to review under ch. 227.

13.64(2m) (2m) If an individual who applies for registration under this section does not have a social security number, the individual, as a condition of obtaining registration, shall submit a statement made or subscribed under oath or affirmation to the board that the individual does not have a social security number. The form of the statement shall be prescribed by the department of children and families. A registration accepted in reliance upon a false statement submitted under this subsection is invalid.

13.64(3) (3) Each principal registered under this section shall, before the principal or a lobbyist for the principal attempts to influence legislative or administrative action in any general area or agency not previously filed with the board, provide written notice to the board of the general area or agency in which the principal or a lobbyist for the principal will attempt to influence legislative or administrative action and in relation to which a lobbyist is employed.

13.64 History History: 1977 c. 278; 1989 a. 338; 1993 a. 112; 1997 a. 186, 191; 1999 a. 9; 2007 a. 20.



13.65 Lobbyist authorization.

13.65  Lobbyist authorization. Before engaging in lobbying on behalf of a principal, a lobbyist or the principal who employs a lobbyist shall file with the board a written authorization for the lobbyist to represent the principal, signed by or on behalf of the principal. A lobbyist or principal shall file a separate authorization for each principal represented by a lobbyist.

13.65 History History: 1977 c. 278; 1989 a. 338.



13.66 Restrictions on practice of lobbying.

13.66  Restrictions on practice of lobbying. Except as authorized under s. 13.621, no person may engage in lobbying as a lobbyist unless the person has been licensed under s. 13.63 and has been authorized to act as a lobbyist for the principal whom the lobbyist represents under s. 13.65. Except as authorized under s. 13.621, no principal may authorize its lobbyist to engage in lobbying until the lobbyist is licensed and the principal is registered under s. 13.64.

13.66 History History: 1977 c. 278; 1989 a. 338.



13.67 Identification of legislative and administrative proposals and topics.

13.67  Identification of legislative and administrative proposals and topics.

13.67(1) (1) Except as authorized under s. 13.621, no person may engage in lobbying as a lobbyist on behalf of a principal and no principal may authorize a lobbyist to engage in lobbying on its behalf unless the principal reports to the board, in such manner as the board may prescribe, each legislative proposal, budget bill subject and proposed administrative rule number in connection with which the principal has made or intends to make a lobbying communication or, if the lobbying does not relate to a legislative proposal or proposed administrative rule that has been numbered or a budget bill subject, each topic of a lobbying communication made or intended to be made by the principal. A principal shall describe any topic of a lobbying communication with reasonable specificity, sufficient to identify the subject matter of the lobbying communication and whether the communication is an attempt to influence legislative or administrative action, or both. The principal shall file the report no later than the end of the 15th day after the date on which the principal makes a lobbying communication with respect to a legislative proposal, proposed administrative rule, budget bill subject or other topic not previously reported by the principal under this section during the biennial period for which the principal is registered. The report shall be made by a person who is identified by the principal under s. 13.64 (1) (e).

13.67(2) (2) Any person who is not a principal may, upon payment of the fee prescribed under s. 13.75 (5), register with the board an interest in any legislative proposal, proposed administrative rule, budget bill subject or other topic.

13.67 History History: 1997 a. 186; 1999 a. 9.



13.68 Principal's expense statement.

13.68  Principal's expense statement.

13.68(1) (1)  Statement. Every principal which is registered under s. 13.64 shall, on or before July 31 and January 31, file with the board an expense statement covering the preceding reporting period. The statement shall be signed, under the penalty for making false statements provided in s. 13.69 (6m), by an individual identified under s. 13.64 (1) (e) who is authorized to represent the principal. The statement shall contain the following information:

13.68(1)(a) (a) The aggregate total amount of lobbying expenditures made and obligations incurred for lobbying by the principal and all lobbyists for the principal, excluding lobbying expenditures and obligations for the principal's clerical employees, lobbying expenditures and obligations for any employee of the principal who is not a lobbyist and who devotes not more than 10 hours to lobbying during a reporting period, and lobbying expenditures and obligations specified in pars. (b), (d) and (e). With respect to expenditures and obligations included in the amount reported under this paragraph:

13.68(1)(a)1. 1. Lobbying expenditures made and obligations incurred for lobbying shall include compensation to lobbyists for lobbying, whether in cash or in-kind, and reimbursements to lobbyists and to the principal or officers or employees of the principal for lobbying or expenses.

13.68(1)(a)2. 2. Except as provided in subd. 3., lobbying expenditures made and obligations incurred in preparing for lobbying shall be included in the aggregate total.

13.68(1)(a)3. 3. A reasonable estimate of lobbying expenditures made and obligations incurred for conducting, compiling or preparing research, information, statistics, studies or analyses used in lobbying shall be included in the aggregate total. Lobbying expenditures and obligations shall not be reported under this subdivision if the use in lobbying occurs more than 3 years after the completion of the research or the compilation or preparation of the information, statistics, studies or analyses. If the research, information, statistics, studies or analyses are used by the principal both for lobbying and for purposes other than lobbying, the principal shall allocate the lobbying expenditures and obligations among the purposes for which the research, information, statistics, studies or analyses are used and include the portion allocated to lobbying in the aggregate total.

13.68(1)(a)4. 4. Lobbying expenditures made and obligations incurred for providing or using research, information, statistics, studies or analyses in lobbying shall be included in the aggregate total.

13.68(1)(a)5. 5. Lobbying expenditures made and obligations incurred for paid advertising and any other activities conducted for the purpose of urging members of the general public to attempt to influence legislative or administrative action shall be included in the aggregate total, if the total amount of all such lobbying expenditures made and obligations incurred exceeds $500 during the reporting period.

13.68(1)(a)6. 6. If the total amount of lobbying expenditures and obligations, included in the aggregate total under this paragraph, made or incurred to any lobbyist for the principal exceeds $200 during the reporting period, the name and address of the lobbyist and the total amount of the lobbying expenditures made or obligations incurred to the lobbyist during the reporting period shall be listed.

13.68(1)(b) (b) If a lobbyist is an employee, officer or director of a principal and the lobbyist is paid a salary or given consideration other than reimbursement of expenses, the aggregate total amount of lobbying expenditures made or obligations incurred by the principal for office space, utilities, supplies and compensation of employees who are utilized in preparing for lobbying communications. Any lobbying expenditures made or obligations incurred for office overhead costs which are included in the amount reported under par. (a) 1. shall not be included in the amounts reported under this paragraph.

13.68(1)(bn) (bn) For each legislative proposal, proposed administrative rule, budget bill subject or other topic that accounts for 10% or more of the principal's time spent in lobbying during the reporting period, the principal's reasonable estimate of the proportion of its time spent in lobbying associated with that legislative proposal, proposed administrative rule, budget bill subject or other topic.

13.68(1)(c) (c) A record disclosing the amount of time spent to influence legislative or administrative action. The record shall be supplied on a form provided by the board and shall include a daily itemization of the time, except the time of a clerical employee, the time of an employee who is not a lobbyist and who devotes not more than 10 hours to lobbying during a reporting period and the time of an unpaid volunteer, spent by the principal on:

13.68(1)(c)1. 1. Meeting with elective state officials, agency officials, legislative employees of the state and other state employees having decision-making authority.

13.68(1)(c)2. 2. Research, preparation and any other activity which includes lobbying.

13.68(1)(cm) (cm) The name of any employee of the principal, other than a clerical employee, who is not a lobbyist and who devoted time to lobbying communications during the reporting period.

13.68(1)(d) (d) The name of any agency official, legislative employee, elective state official or candidate for elective state office to whom the principal or any lobbyist for the principal provided reimbursement authorized under s. 13.625 (7) and the date and amount reimbursed.

13.68(1)(e) (e) The total lobbying expenditures made and obligations incurred for personal travel and living expenses, except for expenditures made or obligations incurred for the travel and living expenses of unpaid volunteers if the primary purpose of the travel is for reasons unrelated to lobbying.

13.68(2) (2) Reporting procedure.

13.68(2)(a)(a) If the principal compensates or reimburses a lobbyist or employee both for lobbying activities or expenses which are not exempt under s. 13.621 and for other activities or expenses, for the purposes of sub. (1) (a) 1. or 6., the lobbyist or principal shall estimate and report the portion of the compensation and reimbursements paid for nonexempt lobbying activities or expenses or, if 85% or more of the total compensation and reimbursements paid to the lobbyist or employee relate to lobbying or expenses which are not exempt under s. 13.621, the lobbyist or principal may report the entire amount of the compensation and reimbursements paid to the lobbyist or employee.

13.68(2)(b) (b) Any reasonable estimate or allocation made in good faith under sub. (1) (a) 3. or (bn) or this subsection fulfills the requirements of this section.

13.68(2)(c) (c) A principal may employ any reasonable method, acting in good faith, to record daily the information required under sub. (1) (c).

13.68(3) (3) Exempt activities. Lobbying expenditures made and obligations incurred for activities identified under s. 13.621 (1) (a) to (f) and (3) are not required to be reported under sub. (1), regardless of whether the principal or a lobbyist for the principal also engages in lobbying activities which are not identified in s. 13.621 (1) (a) to (f) and (3).

13.68(4) (4) Reports by lobbyist. A lobbyist whose activities and expenditures are required to be reported by a principal under sub. (1) shall provide to the principal information which the principal determines is needed to prepare the statement. The principal shall file a copy of the information, signed by the lobbyist under the penalty for making false statements provided in s. 13.69 (6m), with the board at the time of filing the statement under sub. (1).

13.68(5) (5) Records. Each principal and each lobbyist engaged by a principal shall obtain, organize and preserve all accounts, bills, receipts, books, papers and other documents necessary to substantiate the expense statement, including an account identifying the amount of time that a principal and each of its authorized lobbyists spend on lobbying each day, for 3 years after the date of filing the expense statement. A principal may permit its authorized lobbyist to maintain any of the records identified in this subsection on its behalf.

13.68(6) (6) Suspension for failure to file a complete expense statement. If a principal fails to timely file a complete expense statement under this section, the board may suspend the privilege of any lobbyist to lobby on behalf of the principal. Upon failure of a principal to file the required expense statement, the board shall mail written notices to the principal and to any lobbyist for whom a written authorization has been filed under s. 13.65 to act as a lobbyist for the principal informing them that unless the principal files the delinquent statement within 10 business days after the date of mailing of the notices, no lobbyist may lobby on behalf of the principal. The privilege of any lobbyist to lobby on behalf of the principal shall be restored immediately upon filing the delinquent statement. The notices shall be sent by certified mail to the last-known addresses of the principal and lobbyist. Any principal or lobbyist who is aggrieved by a suspension of lobbying privileges under this subsection may request a hearing under s. 227.42 regarding the suspension.

13.68 History History: 1977 c. 278; 1989 a. 338 ss. 19, 27 to 32; 1997 a. 186; 1999 a. 9.



13.685 Duties of the government accountability board.

13.685  Duties of the government accountability board.

13.685(1)(1) The board shall prescribe forms and instructions for preparing and filing license applications under s. 13.63 (1), registration applications under s. 13.64 and the statements required under ss. 13.68 and 13.695.

13.685(2) (2) The board shall prepare and publish a manual setting forth recommended uniform methods of accounting and reporting for use by persons who are required to provide information under s. 13.68 (4) or to file statements under s. 13.68 or 13.695.

13.685(3) (3) The board shall examine each statement filed under s. 13.68.

13.685(4) (4) The board shall, by rule, define what constitutes a "topic" for purposes of ss. 13.67 and 13.68 (1) (bn).

13.685(7) (7) Beginning with the 3rd Tuesday following the beginning of any regular or special session of the legislature and on every Tuesday thereafter for the duration of such session, the board shall, from its records, submit to the chief clerk of each house of the legislature, for distribution to the legislature under s. 13.172 (2), a report of the names of lobbyists licensed under s. 13.63 and the names of officers and employees of agencies filed under s. 13.695 who were not previously reported, the names of the principals or agencies whom they represent and the general areas of legislative and administrative action which are the object of their lobbying activity. Such reports shall be incorporated into the journal of the senate and a copy filed in the office of the chief clerk of the assembly. The board shall also notify the chief clerk of each house that a copy of each statement which is required to be filed under ss. 13.68 and 13.695 is available upon request. Such copy shall be open to public inspection but shall not be incorporated in the journal unless the chief clerk so orders. The board shall include in its biennial report under s. 15.04 (1) (d), a summary of the statements it has received under ss. 13.68 and 13.695.

13.685(8) (8) The board shall not enter into any contract for the purpose of upgrading the board's lobbying database and Internet site unless the board first submits the proposed contract to the cochairpersons of the joint committee on finance for review of the committee. If the cochairpersons of the committee do not notify the board that the committee has scheduled a meeting for the purpose of reviewing the proposed contract within 14 working days after the date of the board's submittal, the board may enter into the contract as proposed. If, within 14 working days after the date of the board's submittal, the cochairpersons of the committee notify the board that the committee has scheduled a meeting for the purpose of reviewing the proposed contract, the board shall not enter into the contract unless the committee approves the proposed contract or modifies and approves the proposed contract. If the committee modifies and approves the proposed contract, the board may enter into the contract only as modified by the committee.

13.685 History History: 1977 c. 278 ss. 26, 28; 1977 c. 447; 1979 c. 32 s. 92 (8); 1979 c. 154; 1979 c. 175 s. 53; 1987 a. 186; 1989 a. 338; 1999 a. 9; 2007 a. 1; 2009 a. 28; 2011 a. 260 s. 81.



13.69 Enforcement and penalties.

13.69  Enforcement and penalties.

13.69(1) (1) Except as provided in sub. (2m), any principal violating ss. 13.61 to 13.68 or a rule of the board promulgated under those sections may be required to forfeit not more than $5,000. In the case of a partnership, each of the partners is jointly and severally liable for any forfeiture imposed under this subsection.

13.69(2) (2) Any lobbyist violating ss. 13.61 to 13.68 or a rule of the board promulgated under such sections may be required to forfeit not more than $1,000.

13.69(2m) (2m) Any principal who fails to comply with s. 13.67 (1) and who has not been found to have committed the same offense within the 3-year period preceding the date of the violation may be required to forfeit not more than $25. Any principal who fails to comply with s. 13.67 (1) a 2nd time within a period of 3 years from the date of the first violation may be required to forfeit not more than $100 for the 2nd offense.

13.69(3) (3) Any lobbyist who falsifies information provided under s. 13.68 (4) or any principal who files or any person who files or causes to be filed on behalf of any principal a falsified statement under s. 13.68 may be fined not more than $1,000 or imprisoned in the county jail for not more than one year.

13.69(4) (4) Any lobbyist who procures his or her license by fraud or perjury or any person who acts as a lobbyist without being licensed may be required to forfeit not more than $1,000 and shall not be eligible to be licensed as a lobbyist for the period of 3 years from the date of such conviction.

13.69(5) (5) Any officer or employee of an agency identified in a statement filed under s. 13.695 who violates s. 13.695 (4) may be required to forfeit not more than $1,000.

13.69(6) (6) Any candidate for an elective state office, elective state official, agency official or legislative employee of the state who, or any personal campaign committee which, violates s. 13.625 (3) may be required to forfeit not more than $1,000.

13.69(6m) (6m) Any principal, lobbyist or other individual acting on behalf of a principal who files a statement under s. 13.63 (1), 13.64, 13.65, 13.67 or 13.68 which he or she does not believe to be true is guilty of a Class H felony.

13.69(7) (7) In addition to the penalties imposed for violation of ss. 13.61 to 13.68, the license of any lobbyist who is convicted of a violation may be revoked for a period not to exceed 3 years and a lobbyist who is convicted of a criminal violation is ineligible for licensure for a period of 5 years from the date of conviction.

13.69 History History: 1977 c. 278; 1985 a. 332 s. 251 (1); 1989 a. 338, 359; 1997 a. 186, 283; 2001 a. 109; 2007 a. 1.



13.695 Legislative activities of state agencies.

13.695  Legislative activities of state agencies.

13.695(1)(1) Each agency shall file with the board on or before January 31 and July 31 a statement which identifies the officers and employees of the agency who are paid a salary and whose regular duties include attempting to influence legislative action. The statement shall be attested by the agency head or such person's designee. Each statement shall contain the following information, which shall be current to within 30 days of the filing deadline, and cover the period since the last date covered in the previous statement:

13.695(1)(a) (a) The name of the agency filing the statement;

13.695(1)(b) (b) The name, title and salary, which is paid by the state, of each officer or employee engaged in such legislative activity, the proportionate amount of time spent on legislative activity and the general area of legislative action which the officer or employee has attempted to influence.

13.695(2) (2) Any change in the name of an officer or employee or a general area of legislative action which is disclosed in a statement required under sub. (1) shall be reported in writing to the board within 10 days of the change.

13.695(3) (3) Any officer or employee of an agency who attempts to influence legislative action which affects the financial interests of such employee, other than a regular or periodic adjustment in salary, wages or other benefits paid by the state, shall disclose the nature of such interest to any member or employee of the legislature with whom such person has a direct communication concerning such legislation.

13.695(4) (4) No officer or employee of an agency who is identified in a statement filed under this section may engage in the prohibited practices set forth in s. 13.625 (1) (a) or (d), or use state funds to engage in the practices set forth in s. 13.625 (1) (b) or to make campaign contributions as defined in s. 11.01 (6). This subsection does not prohibit an agency official who is identified in a statement filed under this section from authorizing salaries and other payments authorized by law to be paid to state officers, employees, consultants or contractors or candidates for state office, or from authorizing property or services of the agency to be provided for official purposes or other purposes authorized by law, whenever that action is taken in the normal course of affairs.

13.695 History History: 1977 c. 278, 418; 1979 c. 34; 1981 c. 314 s. 146; 1989 a. 338.



13.71 Lobbyists restricted during daily sessions.

13.71  Lobbyists restricted during daily sessions. It is unlawful for any person lobbying to go onto the floor of the chamber of either house of the legislature during the daily sessions, except upon the invitation of such house.



13.74 Auditing.

13.74  Auditing.

13.74(1)(1) The board shall cause to have made an examination of all statements which are required to be filed with it under this subchapter and may examine any of the documents used to develop such statements. The board shall make official note in the file of a principal of any error or other discrepancy which the board discovers. The board shall inform the person submitting the report of the error.

13.74(2) (2) In the discharge of its duties under this subchapter and upon notice to the party or parties being investigated, the board may subpoena and bring before it any person in the state and require the production of any papers, books or other records relevant to an investigation. A circuit court may by order permit the inspection and copying of the accounts and the depositor's and loan records at any financial institution as defined in s. 705.01 (3) doing business in the state to obtain evidence of any violation of this subchapter upon showing of probable cause to believe there is a violation and that such accounts and records may have a substantial relation to such violation. In the discharge of its duties, the board may cause the deposition of witnesses to be taken in the manner prescribed for taking depositions in civil actions in circuit court.

13.74 History History: 1977 c. 278; 1989 a. 338.



13.75 Fees.

13.75  Fees. The board shall charge and collect for the following purposes the following amounts:

13.75(1) (1) Obtaining a license under s. 13.63 (1) to act on behalf of one principal, $350, except that no fee is required for an individual who is eligible for the veterans fee waiver program under s. 45.44.

13.75(1m) (1m) Obtaining a license under s. 13.63 (1) to act on behalf of 2 or more principals, $650, except that no fee is required for an individual who is eligible for the veterans fee waiver program under s. 45.44.

13.75(2) (2) Filing the principal registration form under s. 13.64, $375.

13.75(3) (3) Filing a verified statement under s. 13.621 (5), $10.

13.75(4) (4) Filing an authorization statement under s. 13.65, $125.

13.75(5) (5) Registering an interest in a legislative proposal, proposed administrative rule, budget bill subject or other topic under 13.67 (2), $10, except that no fee is required for an individual who is eligible for the veterans fee waiver program under s. 45.44.

13.75 History History: 1985 a. 29; 1989 a. 338, 359; 1991 a. 39; 1995 a. 27; 1997 a. 186; 1999 a. 9; 2009 a. 28; 2011 a. 209.



13.80 Legislative organization, joint committee on.

13.80  Legislative organization, joint committee on.

13.80(1)(1) There is created a joint committee on legislative organization with such powers and authority as are provided by law or by the legislature.

13.80(2) (2) The committee shall consist of the speaker of the assembly, the president of the senate, and the majority and minority leaders and assistant majority and minority leaders of the 2 houses.

13.80(3) (3) The committee shall supervise and make policy for all legislative staff services.

13.80 History History: 1977 c. 3, 325, 449; 1979 c. 34.



13.81 Joint legislative council.

13.81  Joint legislative council.

13.81(1) (1)  Creation. There is created a joint legislative council of 22 members consisting of the speaker of the assembly and the president of the senate, the speaker pro tempore of the assembly and the president pro tempore of the senate, the senate and assembly majority and minority leaders, the 2 cochairpersons of the joint committee on finance, the ranking minority member of the joint committee on finance from each house, and 5 senators and 5 representatives to the assembly appointed as are the members of standing committees in their respective houses. The speaker of the assembly and the president of the senate, or the designee of each from within the membership of that house on the council, shall serve as cochairpersons of the council. The speaker of the assembly or the president of the senate may decline to serve as member of the joint legislative council and, instead, appoint a replacement member of his or her house to the joint legislative council.

13.81(2) (2) Meetings. The council upon the call of the cochairpersons, or any committee under s. 13.82 or 13.83 upon the call of the respective chairperson, may meet at any time and place it determines, but when one-third of the total voting membership of the council or of any such committee requests that a meeting be held at a specific time and place, the cochairpersons of the council or the respective chairperson of the committee shall call a meeting for the specific time and place. No committee may meet at a place outside this state without the prior consent of the majority of the officers of the council.

13.81(3) (3) Reports. The council shall prepare a biennial report of its activities for the governor and the legislature. The council may issue reports concerning any phase of its work or the work of any of its committees under ss. 13.82 and 13.83, and shall provide for adequate distribution of such reports. A committee may submit legislation recommended for passage to be introduced in the legislature by the council if a majority of the membership of the council votes to introduce such legislation.

13.81(5) (5) Expenditures. All expenditures for the council shall be by voucher signed either by the cochairpersons or by the director of the council staff.

13.81(6) (6) Reimbursement for special studies. At the end of each fiscal year, the general fund shall be reimbursed, from any other state fund, the amounts actually expended by the joint legislative council under s. 20.765 (3) (e) for the cost of making and publishing surveys and analyses of activities and policies related to such funds. The council shall bill such state funds at the end of each fiscal year for the costs so incurred, in accordance with cost records maintained by the council.

13.81(8) (8) Conference on legislative procedures. Following each general election, the joint legislative council shall sponsor a conference to acquaint new legislators or legislators-elect with legislative procedures. Expenses for the conference shall be paid from the appropriation under s. 20.765 (3) (e).

13.81 History History: 1977 c. 29 s. 1654 (6) (a), (8) (c); 1977 c. 325; 1979 c. 34 ss. 2r to 4, 2100; 1979 c. 110, 175; 1981 c. 20; 1985 a. 29, 95; 1987 a. 27; 1989 a. 31; 1993 a. 52, 490; 1995 a. 27; 2003 a. 33; 2005 a. 25; 2011 a. 8.

13.81 Annotation The one man-one vote principle is inapplicable to legislative committees since that principle applies only to the exercise of legislative powers and those powers cannot constitutionally be delegated to these committees. There has been no unconstitutional delegation to the joint legislative council. 63 Atty. Gen. 173.



13.82 Committees appointed by council.

13.82  Committees appointed by council. For the purpose of providing information to the legislature, the joint legislative council may appoint committees consisting of members of the legislature and of citizens having special knowledge on the subject assigned by the council to be studied. Any vacancy on a committee shall be filled by the council. The director of the legislative council staff shall certify to the secretary of state the names of the membership of such committees. Citizen members may be reimbursed for their actual and necessary expenses incurred in performing their duties from the appropriations provided by s. 20.765.

13.82(1) (1) Studies. Every subject proposed by the legislature for study or investigation during the interim between legislative sessions shall be referred to the council and considered by the appropriate committee of the council. If the council determines that the proposed study or investigation is feasible and is not within a subject already assigned, it shall appoint a committee to conduct such study or investigation. The council, through its committees, may also make such surveys and studies, and compile such data, information and records, on any question, as in its judgment will be beneficial to the general welfare of this state. To this end the council:

13.82(1)(a) (a) Shall maintain liaison with federal, state and local officials and agencies.

13.82(1)(b) (b) May conduct research and secure information or data on any subject concerning the government and general welfare of the state and of its political subdivisions.

13.82(1)(c) (c) Shall make recommendations for legislative or administrative action on any subject or question it has considered and, with the approval of a majority of its membership, submit, for introduction, legislation recommended for passage by one of its committees under this section or s. 13.83.

13.82(2) (2) Public hearings. The council or any committee thereof when so authorized by the council may hold public hearings at such times and places within the state as are determined, and make such investigations and surveys as are deemed advisable or necessary to accomplish the purposes and intent of this section. Any member of the council or any legislative member of one of its committees may administer oaths to persons testifying before the council or any committee. By subpoena, issued over the signature of its chairperson or acting chairperson and served in the manner in which circuit court subpoenas are served, the council or any committee when authorized by the council, may summon and compel the attendance of witnesses. If any witness subpoenaed to appear before the council, or any committee thereof, refuses to appear or to answer inquiries propounded, the council or committee shall report the facts to the circuit court for Dane County, and that court shall compel obedience to the subpoena by attachment proceedings for contempt as in the case of disobedience of the requirements of a subpoena issued from that court or a refusal to testify therein.

13.82 History History: 1979 c. 34; 1989 a. 31; 1993 a. 52, 184.



13.83 Permanent council committees.

13.83  Permanent council committees. The joint legislative council shall in each biennium create the committees enumerated in this section.

13.83(1) (1) Law revision committee.

13.83(1)(a)(a) Prior to June 1 of each odd-numbered year, the joint legislative council shall appoint a law revision committee consisting of members of the senate and assembly, including at least one member of the majority party and at least one member of the minority party from each house.

13.83(1)(b) (b) The committee shall be assisted by the legislative council staff. The joint legislative council may request staff assistance from other legislative service agencies where appropriate.

13.83(1)(c) (c) The committee shall:

13.83(1)(c)1. 1. Consider decisions and opinions referred to it by the legislative reference bureau under s. 13.92 (2) (j) to determine whether revisions are needed in the statutes or session laws.

13.83(1)(c)2. 2. Consider bills referred to it by the legislative reference bureau under s. 13.92 (2) (L).

13.83(1)(c)3. 3. Consider bills referred to it by the legislative reference bureau under s. 13.92 (1) (bm) and (2) (i).

13.83(1)(c)4. 4. Consider minor substantive remedial measures proposed by state agencies to improve the administration of their agencies or proposed by the committee, a standing committee of the legislature or a legislative service agency to improve the language or organization of the statutes or session laws.

13.83(1)(c)5. 5. Introduce legislation prepared under this paragraph directly into the legislature. Each such proposal shall include a note or series of notes providing an explanation of the proposed changes and an analysis by the legislative reference bureau.

13.83(1)(d) (d) The committee may submit to the joint legislative council recommendations for major law revision projects. In developing the recommendations, the committee shall consider changes in the law suggested by the American law institute, the council of state governments, the U.S. advisory commission on intergovernmental relations, the commission on uniform state laws created under s. 13.55, legislative committees and service agencies, state agencies, local governments and interested persons. The committee may specify in its recommendations which of the committees or agencies under par. (e) should undertake the proposed law revision project.

13.83(1)(e) (e) If the joint legislative council approves a major law revision project recommended under par. (d), it shall specify which of the following should conduct the project:

13.83(1)(e)1. 1. The law revision committee or a subcommittee thereof established by the committee for this purpose.

13.83(1)(e)2. 2. A special or permanent committee appointed by the joint legislative council.

13.83(1)(e)3. 3. A legislative service agency.

13.83(1)(e)4. 4. A standing or joint survey or other statutory committee or committees of the legislature.

13.83(1)(f) (f)

13.83(1)(f)1.1. If the joint legislative council approves a project under par. (e) 1., it may appoint one or more public members to a subcommittee established for this purpose by the committee to assist in completing the revision project.

13.83(1)(f)2. 2. If the joint legislative council approves a project under par. (e) 1. or 2., it may contract for a consultant or project staff director having expertise in the subject matter of the project and it shall specify the date for the final report of the project to the joint legislative council.

13.83(1)(f)3. 3. If the joint legislative council approves a project under par. (e) 1., 2. or 3., it may introduce legislation developed as a result of the project as provided in s. 13.82 (1) (c).

13.83(1)(f)4. 4. If the joint legislative council approves a project under par. (e) 3. or 4., it may request the appropriate standing or joint survey or other statutory committee or committees of the legislature or legislative service agency to undertake the project.

13.83(1)(f)5. 5. Legislation developed as a result of a request under this paragraph to a standing or joint survey or other statutory committee or committees of the legislature may be introduced by that committee.

13.83(1)(g) (g) The committee shall:

13.83(1)(g)1. 1. Serve as a repository for interstate agreements to which this state is or may become a party.

13.83(1)(g)2. 2. Compile and keep current a list of all interstate agreements having the force of law to which this state or any agency thereof is a party. The list shall cite laws or official documents of this state containing the text of any interstate agreement together with a listing of all other parties to each agreement; the date on which each party entered into the agreement with this state or any agency thereof; the status of each agreement in respect to withdrawals therefrom; and citations to any act or resolution of the congress of the United States consenting to any agreement. In addition, the list shall include the names, addresses and terms of office of the interstate agreement administrators, officials or members of the governing body who represent this state in the administration of each agreement. The list required to be kept under this paragraph also shall include any interstate agreements adopted by this state or any agency thereof but not in effect by reason of the absence of such other parties thereto as may be necessary to make the agreement effective and binding, and all other interstate agreements which are no longer in active operation due to the completion of the purpose for which they were intended but which must be retained in force as a permanent record thereof. Any amendment, supplementary agreement or administrative rule having the force of law which implements or modifies any agreement to which this state or any agency thereof is a party shall be listed in the same manner as the agreement itself.

13.83(1)(g)3. 3. Supply the legislative reference bureau with the texts of and information relating to the parties to interstate agreements to which this state is a party.

13.83(1)(g)4. 4. Review existing or proposed interstate agreements and compacts and modifications thereof and make recommendations to the legislature concerning the agreements and compacts and modifications.

13.83(3) (3) Special committee on state-tribal relations.

13.83(3)(a)(a) The joint legislative council shall, in each biennium, create a special committee on state-tribal relations. The special committee shall study issues related to American Indians and the American Indian tribes and bands in this state and develop specific recommendations and legislative proposals relating to these issues. The special committee shall, from time to time, report its findings and its legislative and other recommendations to the joint legislative council.

13.83(3)(b) (b) The special committee shall be composed of the following:

13.83(3)(b)1. 1. Not fewer than 6 nor more than 11 members appointed by the joint legislative council from names submitted by the federally recognized American Indian tribes and bands in this state or the Great Lakes inter-tribal council. The joint legislative council may not appoint more than one member under this subdivision based on the recommendation of any one American Indian tribe or band or of the Great Lakes inter-tribal council.

13.83(3)(b)2. 2. Not fewer than 6 nor more than 12 legislator members of the senate and assembly, including at least one member of the majority party and at least one member of the minority party from each house, appointed by the joint legislative council.

13.83(3)(c) (c) The actual and necessary expenses incurred in attending meetings of the special committee shall be paid as follows:

13.83(3)(c)1. 1. The joint legislative council shall pay the expenses incurred by the members appointed under par. (b) 1., in performing their functions on the special committee, from the appropriation under s. 20.765 (3) (e).

13.83(3)(c)2. 2. The state departments shall pay the expenses of their representatives in connection with the work of the technical advisory committee under par. (f).

13.83(3)(f) (f) The special committee shall be assisted by a technical advisory committee composed of 8 members representing the following:

13.83(3)(f)1. 1. The department of health services.

13.83(3)(f)2. 2. The department of workforce development.

13.83(3)(f)2m. 2m. The department of children and families.

13.83(3)(f)3. 3. The department of justice.

13.83(3)(f)4. 4. The department of natural resources.

13.83(3)(f)5. 5. The department of public instruction.

13.83(3)(f)6. 6. The department of revenue.

13.83(3)(f)7. 7. The department of transportation.

13.83 History History: 1971 c. 211; 1973 c. 333; 1975 c. 39; 1977 c. 31, 187, 325, 418; Sup. Ct. Order, 88 Wis. 2d xiii (1979); 1979 c. 8; 1979 c. 34 ss. 6r, 2100; 1979 c. 204, 221; 1981 c. 86 s. 71; 1981 c. 173; 1983 a. 27 ss. 14p, 2202 (45); 1983 a. 308; 1985 a. 29; 1989 a. 31; 1993 a. 52, 490; 1995 a. 27 ss. 9126 (19), 9130 (4), 9145 (1); 1995 a. 417; 1997 a. 3, 27; 1999 a. 60; 2003 a. 33; 2005 a. 25, 467; 2007 a. 20 ss. 14d to 17a, 9121 (6) (a); 2009 a. 185.



13.90 Duties and powers of the joint committee on legislative organization.

13.90  Duties and powers of the joint committee on legislative organization.

13.90(1) (1) The joint committee on legislative organization shall be the policy-making board for the legislative reference bureau, the legislative fiscal bureau, the legislative audit bureau and the legislative technology services bureau. The committee shall:

13.90(1)(a) (a) Determine the types of tasks to be assigned to each legislative service bureau or staff within statutory limitations, and the quantity and quality thereof.

13.90(1)(b) (b) Consider and approve the budget of each bureau or staff.

13.90(1)(c) (c) Meet at such times as it may determine to carry out its policy-making duties, and for the purposes of this paragraph the committee may provide a method of procuring decisions by mail.

13.90(1)(d) (d) Promulgate rules under ch. 227 required for the proper operation of each legislative service bureau or staff.

13.90(1)(f) (f) Employ an outside staff of professional consultants for the purpose of studying ways to improve legislative staff services and organization. Without limitation because of enumeration, this study shall cover legislative service agencies, the management of legislative business, legislative compensation, legislative office space, and the increasing amounts of time required by legislative duties.

13.90(1)(g) (g) Supervise the development of programs for computer use and approve and monitor computer operations in the legislative process. All contracts for legislative computer equipment and services shall be signed by the cochairpersons.

13.90(1)(h) (h) Determine the officer who has operational responsibility for legislative document sales and distribution under s. 35.87.

13.90(1)(i) (i) Determine and approve a parking plan for the state capitol park consistent with s. 16.843.

13.90(1)(j) (j) Recommend to the legislature a newspaper to serve as the official state newspaper as provided in s. 985.04.

13.90(1)(k) (k) Designate the individuals authorized to sign joint purchasing contracts for the senate and assembly and the legislative service agencies under s. 16.74 (2).

13.90(1)(L) (L) Determine the method of sale and prices for subscriptions to legislative documents and the operational responsibility for any legislative document subscription services provided under s. 35.87.

13.90(1m) (1m)

13.90(1m)(a)(a) In this subsection, "legislative service agency" means the legislative council staff, the legislative audit bureau, the legislative fiscal bureau, the legislative reference bureau, and the legislative technology services bureau.

13.90(1m)(b) (b) The joint committee on legislative organization shall select the head of each legislative service agency. The appointment of each legislative service agency head shall be made without regard to political affiliation in order to safeguard the nonpartisan character of each legislative service agency. In the case of the state auditor, the joint legislative audit committee shall make recommendations for the approval of the joint committee on legislative organization. The committee shall designate an employee of each legislative service agency to exercise the powers and authority of each legislative service agency head in case of absence or disability.

13.90(2) (2) The cochairpersons of the joint committee on legislative organization or their designated agent shall accept service made under s. 806.04 (11). If the committee, the senate organization committee or the assembly organization committee, determines that the legislature should be represented in the proceeding, that committee shall designate the legislature's representative for the proceeding. The costs of participation in the proceeding shall be paid equally from the appropriations under s. 20.765 (1) (a) and (b), except that such costs incurred by the department of justice shall be paid from the appropriation under s. 20.455 (1) (d).

13.90(3) (3) The joint committee on legislative organization shall assign office space for legislative offices and the offices of the legislative service agencies as defined in sub. (1m). The joint committee may assign any space in the capitol not reserved for other uses under s. 16.835. Except as provided in ss. 13.09 (6) and 13.45 (4) (c), the joint committee may locate any legislative office or the office of any legislative service agency outside the capitol at another suitable building in the city of Madison.

13.90(4) (4) The cochairpersons of the joint committee on legislative organization shall authorize payment of fees entitling the legislature to membership in national organizations from the appropriation under s. 20.765 (3) (fa).

13.90(5) (5) The joint committee on legislative organization may contract for the services of persons to advise those building commission members who also are legislators on matters related to the state's issuance of state debt, revenue obligations and operating notes under ch. 18.

13.90(6) (6) The joint committee on legislative organization shall adopt, revise biennially and submit to the cochairpersons of the joint committee on information policy and technology, the governor and the secretary of administration, no later than September 15 of each even-numbered year, a strategic plan for the utilization of information technology to carry out the functions of the legislature and legislative service agencies, as defined in s. 16.70 (6). The plan shall address the business needs of the legislature and legislative service agencies and shall identify all resources relating to information technology which the legislature and legislative service agencies desire to acquire, contingent upon funding availability, the priority for such acquisitions and the justification for such acquisitions. The plan shall also identify any changes in the functioning of the legislature and legislative service agencies under the plan.

13.90(8) (8) The joint committee on legislative organization may designate a joint committee or another body within the legislative branch to oversee the provision of information technology support and services by the legislative technology services bureau.

13.90(9) (9) The joint committee on legislative organization may direct the department of administration to take possession of any furnishing to which the department has title under s. 16.838 (2), to restore any furnishing in the department's possession, if necessary, and to locate any such furnishing at the place in the capitol building specified by the committee.

13.90 History History: 1971 c. 215; 1973 c. 90; 1975 c. 224, 421; 1977 c. 449; 1979 c. 34 ss. 7d to 7s, 2102 (32) (b); 1981 c. 372 s. 18; 1983 a. 27, 308; 1985 a. 29, 332; 1987 a. 27; 1989 a. 31, 359, 366; 1993 a. 52; 1995 a. 27, 162, 417; 1997 a. 27, 237; 1999 a. 4, 29, 81; 2001 a. 16; 2003 a. 33; 2005 a. 25; 2007 a. 20.



13.905 Legislative conduct.

13.905  Legislative conduct. The joint committee on legislative organization may inquire into alleged misconduct by members or employees of the legislature.



13.91 Legislative council staff.

13.91  Legislative council staff. There is created a bureau known as the "Legislative Council Staff", headed by a director. The legislative council staff shall be strictly nonpartisan and shall at all times observe the confidential nature of the research and drafting requests received by it. The legislative council staff may call upon any state department, agency or officer, or any agency of any political subdivision, for such facilities and data as are available and such departments and agencies shall cooperate with the legislative council staff to the fullest possible extent.

13.91(1) (1) Duties of the staff. The legislative council staff shall:

13.91(1)(a) (a) Provide staff services to the joint legislative council under s. 13.81 and to any of the committees appointed under ss. 13.82 and 13.83.

13.91(1)(b) (b) As directed by the joint legislative council, gather information and prepare written studies on topics referred to the council by the legislature or which seem desirable to the council.

13.91(1)(c) (c) Perform the functions prescribed in s. 227.15 for the review and resolution of problems relating to administrative rules.

13.91(1)(d) (d) Provide staff services to assist the legislature in identifying and responding to issues relating to the Wisconsin Retirement System. In the performance of these duties, the legislative council staff shall:

13.91(1)(d)1. 1. Provide legal and research staff services to the joint survey committee on retirement systems under s. 13.50.

13.91(1)(d)2. 2. Prepare fiscal estimates on bills referred to the joint survey committee on retirement systems.

13.91(1)(d)3. 3. Facilitate communication between the legislature and participants in the Wisconsin Retirement System on issues relating to public employee retirement systems.

13.91(1)(d)4. 4. Every 2 years, prepare a comparative study of major public employee retirement systems in the United States.

13.91(1)(d)5. 5. In consultation with groups representing participants in the Wisconsin Retirement System, suggest to the cochairpersons of the joint legislative council any feasible subjects for study or investigation of public employee retirement issues with respect to which committees may be appointed under s. 13.82.

13.91(2) (2) Duties of the director. The director of the legislative council staff shall:

13.91(2)(a) (a) Supervise and train the personnel assigned to him or her.

13.91(2)(b) (b) Supervise all expenditures of the legislative council staff.

13.91(2)(c) (c) Attend all scheduled meetings of the joint legislative council under s. 13.81, and may attend meetings of any of its committees under ss. 13.82 and 13.83.

13.91(2)(d) (d) Attend, personally or through a professional employee of the legislative council staff designated by him or her, all meetings of the commission on uniform state laws under s. 13.55.

13.91(2)(e) (e) Attend and participate in, personally or through a designated employee of the legislative council staff, midwest and national meetings in which the commission on uniform state laws participates and that will benefit the operations of the legislative council staff.

13.91 History History: 1971 c. 215; 1973 c. 243; 1979 c. 34 ss. 8 to 9b, 2100; 1979 c. 109, 121; 1979 c. 154 s. 45; 1979 c. 204; 1979 c. 221 s. 2202 (33); 1979 c. 328, 355; 1981 c. 335; 1983 a. 308; 1985 a. 182 s. 57; 1989 a. 31; 1989 a. 56 s. 259; 1993 a. 52, 490; 2003 a. 172; 2005 a. 316.



13.92 Legislative reference bureau.

13.92  Legislative reference bureau. There is created a bureau to be known as the "Legislative Reference Bureau," headed by the chief of legislative reference bureau. The legislative reference bureau shall be strictly nonpartisan and shall at all times observe the confidential nature of the reference or drafting requests received by it.

13.92(1) (1) Duties of the bureau.

13.92(1)(a)(a) Reference section. The legislative reference bureau shall perform reference services for all members of the legislature equally and impartially and to the limits of its facilities and staff. Such reference services shall be available also to public officials, students of government and citizens generally. In the performance of its reference services, the bureau shall:

13.92(1)(a)1. 1. Collect, index and make available in the most suitable form to legislators, other public officials, students of government and citizens generally, information relative to governmental subjects which will aid the legislature, other public officials and the citizens generally, to perform their duties in the most efficient and economical manner.

13.92(1)(a)2. 2. Maintain an adequate collection of public documents of Wisconsin and other states and carry out loan arrangements with libraries.

13.92(1)(a)3. 3. Maintain the drafting records of legislation introduced in prior sessions of the legislature and utilize such records to provide information on questions of legislative intent. Such records shall be retained in the offices of the bureau at all times.

13.92(1)(a)4. 4. Utilize the materials assembled in its collection and other suitable materials to prepare studies and reports providing pertinent information regarding subjects which are or may become items of concern to the legislature, other public officials or the public generally, and where warranted publish such reports and studies in the most expeditious manner.

13.92(1)(a)5. 5. Prepare copy for the biennial Wisconsin Blue Book.

13.92(1)(a)6. 6. Beginning with the date of the decennial federal census of population and ending on December 1 of the 2nd year commencing after such census, prepare and publish such street and ward maps of the municipalities in this state as are required to show the boundary lines of congressional and legislative districts based on that census. Following the final approval of the redistricting plans, the bureau shall transfer the maps used to show the district boundaries contained in such plans to the department of administration under s. 16.96 (3) (b).

13.92(1)(b) (b) Drafting section. The legislative reference bureau shall provide drafting services equally and impartially and to the limits of its facilities and staff. In the performance of its drafting services, the bureau shall:

13.92(1)(b)1. 1. Prepare in the proper form all legislation to be introduced in the legislature. Only the following persons may use the drafting services of the bureau for this purpose:

13.92(1)(b)1.a. a. Any member or member-elect of the legislature and, on behalf of each committee thereof, the chairperson.

13.92(1)(b)1.b. b. Any agency, as defined in s. 16.70 (1e), created under ch. 13, 14, 15, or 758.

13.92(1)(b)1.c. c. The chief clerk of either house of the legislature for requests pertaining to the operation of the legislature.

13.92(1)(b)1.d. d. A party caucus of either house of the legislature.

13.92(1)(b)2. 2. Prepare in plain language an analysis of each original measure, to be printed with the measure when it is introduced. On the printed measure, the analysis shall be displayed single-spaced between the title and the enacting clause.

13.92(1)(b)3. 3. As a service to the senate and assembly, and as directed by the chief clerks thereof, enroll all measures passed by the legislature.

13.92(1)(b)3.a. a. Promptly after the passage of any bill, any joint resolution amending the constitution, or any other resolution determined by the chief clerks to require enrollment and, in the case of a bill, before it is presented to the governor for approval, the chief clerk of the house in which the measure originated shall deliver the jacket to the bureau which shall enroll the proposal and return the jacket and the required number of copies, including a camera-ready copy of any proposed constitutional amendment and each resolution requiring newspaper publication, to the chief clerk. The camera-ready original of the enrolled proposal shall be retained in the bureau.

13.92(1)(b)3.b. b. Of the copies delivered to the chief clerk, one copy shall be used as the official enrolled measure to be authenticated as provided by the rules and, in the case of an enrolled bill, be submitted to the governor for the governor's approval. The remaining copies shall be distributed as provided by the rules and as determined by the chief clerks.

13.92(1)(b)3.c. c. Each enrolled proposal, or printed copy thereof, shall carry a heading "State of Wisconsin" as do bills and joint resolutions.

13.92(1)(b)3.d. d. After passage of any bill that, if enacted, would create congressional districts under ch. 3, in enrolling the bill for presentation to the governor for approval, the legislative reference bureau shall attach to the bill an appendix containing the population statistics for the congressional districts created under the bill; a statewide map of the congressional districts created under the bill; a map of the congressional districts created under the bill that are in Milwaukee County; and, for any city, village, or town that, under the bill, is divided among 2 or more congressional districts, except a city or village located in more than one county if the district line follows the county line, a detail map illustrating the division of the city, village, or town among the congressional districts.

13.92(1)(b)3.e. e. After passage of any bill that, if enacted, would create legislative districts under ch. 4, in enrolling the bill for presentation to the governor for approval, the legislative reference bureau shall attach to the bill an appendix containing the population statistics for the legislative districts created under the bill; a statewide map of each type of legislative district created under the bill; a map of the legislative districts created under the bill that are in Milwaukee County; and, for any city, village, or town that, under the bill, is divided among 2 or more legislative districts, except a city or village located in more than one county if the district line follows the county line, a detail map illustrating the division of the city, village, or town among the legislative districts.

13.92(1)(b)4. 4. Publish each act on its date of publication as prescribed under s. 35.095 (1) (b). The bureau shall enter the act number, date of enactment, and date of publication of each act on the copy and deliver it to the contract printer for reproduction of printed copies. The publication shall identify material deleted from existing law by stricken type, and material inserted into existing law by underscored type. In any act published "vetoed in part", the material subject to the veto shall be displayed in full but shall be identified by distinguishing marks. The bureau shall make printed copies available as soon as possible following publication of the act. The number of copies printed, and the quality of paper used, shall be as provided in the joint rules and as further determined by the joint committee on legislative organization.

13.92(1)(b)5. 5. Prepare a biennial list of numerical cross-references in the statutes to other parts of the statutes.

13.92(1)(b)6. 6. Publish the "Laws of Wisconsin" under s. 35.15.

13.92(1)(bm) (bm) Revision of statutes. The legislative reference bureau shall prepare the Wisconsin statutes for publication under s. 35.18 (1), and for this purpose it:

13.92(1)(bm)1. 1. Shall formulate and prepare a definite plan for the order, classification, arrangement, and publication of the statutes, and prepare and at each session of the legislature present bills to the law revision committee of the joint legislative council containing such consolidation, revision, and other matter relating to the statutes as time permits.

13.92(1)(bm)2. 2. May renumber any chapter or section of the statutes for the purpose of revision, and shall change reference numbers to agree with any renumbered chapter or section. Where the term "preceding section" or similar expressions are used in the statutes the bureau may change the same by inserting the proper section or chapter reference.

13.92(1)(bm)3. 3. May, where the application or effect of a statute, by its terms, depends on the time when the act creating the statute took effect, substitute the actual effective date for the various forms of expression which mean that date, such as "when this act (or chapter, or section) takes effect", or "after (or before) the effective date of this act (or chapter, or section)", in publishing the Wisconsin statutes under s. 35.18 (1).

13.92(1)(bm)4. 4. May delete useless words such as "of the statutes", "of this section", "hereof", "immediately above", "inclusive" and the like, where such words appear immediately after a chapter, section or subsection reference.

13.92(1)(bm)5. 5. May delete useless words in statutory references such as "any of the provisions of" or "any of the requirements of" and the like when they appear immediately before a reference to a chapter, section, subsection or paragraph of the statutes.

13.92(1)(bm)6. 6. May delete the word "hereby" wherever used in connection with the verbs "consents", "grants", "gives" or "declares" or other verbs.

13.92(1)(bm)7. 7. May substitute the word "deems" for the words "may deem".

13.92(1)(bm)8. 8. May substitute the word "may" for the phrase "is hereby authorized to" or similar phrases.

13.92(1)(bm)9. 9. May substitute "this state" for the phrase "the state of Wisconsin".

13.92(1)(bm)10. 10. May change an incorrect form of a pronoun to the correct form.

13.92(1)(bm)11. 11. May insert the USC citations for federal acts.

13.92(1)(bm)12. 12. May delete surplus words and modernize language in penalty provisions to correspond to current drafting style. No such change shall have the effect of increasing or decreasing any penalty.

13.92(1)(bm)13. 13. Shall, whenever any statute is affected by any act of the legislature, and may, at the bureau's discretion, ensure that the statutory language does not discriminate on the basis of sex by making the following corrections, which shall have no substantive effect:

13.92(1)(bm)13.a. a. Delete any masculine or feminine pronoun or adjective, except where the statute clearly applies to one sex only, and replace it, if necessary, with terminology which does not discriminate on the basis of sex.

13.92(1)(bm)13.b. b. Replace words of male or female gender, such as man, wife and widow, with terms such as person, spouse and surviving spouse, except where the statute clearly applies to one sex only.

13.92(1)(bm)13.c. c. Make other corrections to remove from the statutes or to replace terminology which discriminates on the basis of sex.

13.92(1)(bm)14. 14. Shall prepare for introduction in the legislature legislation substituting English terms for Latin terms in the statutes.

13.92(1)(bm)15. 15. Shall identify for deletion by the legislature provisions that have no legal effect.

13.92(1)(bm)16. 16. Shall include an index of statutes of limitation and statutes establishing procedures for assertion of claims against governmental units or their employees in ch. 893 of each biennial edition of the Wisconsin statutes.

13.92(1)(c) (c) Drafting records; when confidential. While the legislature remains in session the drafting section shall maintain the files for all drafting requests received during such session, but after final adjournment the drafting records to legislation introduced shall be turned over to the reference section under par. (a) 3. Records of drafting requests which did not result in legislation introduced shall remain confidential at all times and may be maintained by the drafting section in such form as will facilitate its operations.

13.92(1)(e) (e) Legislative documents. Payments for the following costs shall be administered by the legislative reference bureau:

13.92(1)(e)1. 1. Providing printing and duplicating services to the legislature and its service agencies.

13.92(1)(e)2. 2. Printing of legislative proposals or amendments and, when so ordered by either house, engrossed or enrolled proposals, under s. 35.05.

13.92(1)(e)3. 3. Publication of the Laws of Wisconsin under s. 35.15 and acts under s. 35.095.

13.92(1)(e)4. 4. Printing of the Wisconsin Blue Book under s. 35.24.

13.92(1)(e)5. 5. Microfilming, optical imaging or electronic formatting of reference materials and legislative drafting records under par. (a) 1. and 3.

13.92(1)(e)6. 6. Acquisition of materials and information for legislative service agency libraries and legislative document production.

13.92(1)(f) (f) Archives.

13.92(1)(f)1.1. The legislative reference bureau shall permanently maintain each act published under s. 35.095 (3) (a) on the Internet in an electronic file format that the legislative reference bureau determines to be appropriate to allow for the continued usability of the previously published acts and may change the electronic file format over time to assure continued usability.

13.92(1)(f)2. 2. The legislative reference bureau shall maintain a permanent database of the statutes published under s. 35.18 (1) (b) in an electronic file format that the legislative reference bureau determines to be appropriate to allow for the continued usability of the previously published statutes and may change the electronic file format over time to assure continued usability.

13.92(1)(f)3. 3. The legislative reference bureau shall permanently maintain each Wisconsin administrative register published under s. 35.93 (2) on the Internet in an electronic file format that the legislative reference bureau determines to be appropriate to allow for the continued usability of the previously published registers and may change the electronic file format over time to assure continued usability.

13.92(1)(f)4. 4.

13.92(1)(f)4.a.a. The legislative reference bureau shall permanently maintain each chapter of the Wisconsin administrative code published under s. 35.93 (3) on the Internet in an electronic file format that the legislative reference bureau determines to be appropriate to allow for the continued usability of the previously published chapters and may change the electronic file format over time to assure continued usability.

13.92(1)(f)4.b. b. The legislative reference bureau shall print one or more copies of each administrative code chapter published under s. 35.93 (3) and preserve the printed copies as a permanent archive. The legislative reference bureau may print and distribute additional copies to other agencies or persons as it considers to be appropriate for archival purposes.

13.92(2) (2) Duties of the chief. The chief of the legislative reference bureau shall:

13.92(2)(a) (a) Employ, supervise and train the personnel assigned to the chief.

13.92(2)(b) (b) Supervise all expenditures of the legislative reference bureau.

13.92(2)(c) (c) Serve as editor of the biennial Wisconsin Blue Book.

13.92(2)(d) (d) Cooperate with the legislative service agencies of other states and foreign countries toward the better exchange of information.

13.92(2)(f) (f) Attend, personally or through a professional employee under sub. (1) (b) designated by the chief, all meetings of the commission on uniform state laws under s. 13.55 and the midwest and national meetings in which the commission participates.

13.92(2)(h) (h) Recommend to the joint committee on legislative organization prices for subscriptions to the legislative document distribution service under s. 35.87, including any portion of the service provided separately.

13.92(2)(i) (i) Serve as editor of the Wisconsin statutes. If 2 or more acts of a legislative session affect the same statutory unit without taking cognizance of the effect thereon of the other acts and if the chief finds that there is no mutual inconsistency in the changes made by each such act, the chief shall incorporate the changes made by each act into the text of the statutory unit and document the incorporation in a note to the statutory unit. For each such incorporation, the chief shall include in a correction bill a provision formally validating the incorporation. Section 990.07 is not affected by decisions made by the chief under this paragraph.

13.92(2)(j) (j) Prior to the end of each even-numbered year, report to the law revision committee those reported opinions of the attorney general, and those reported decisions of any federal district court, or any state or federal appellate court, in which Wisconsin statutes or session laws are stated to be in conflict, ambiguous, anachronistic, unconstitutional, or otherwise in need of revision.

13.92(2)(jm) (jm) Attend all scheduled meetings and serve as the nonvoting secretary of the committee for review of administrative rules under s. 13.56. The chief of the legislative reference bureau may designate an employee to perform the duties under this paragraph.

13.92(2)(k) (k) Approve specifications and scheduling for computer databases containing the Wisconsin statutes and for the printing of the Wisconsin statutes as prescribed in ss. 16.971 (6) and 35.56 (5).

13.92(2)(L) (L) In cooperation with the law revision committee, systematically examine and identify for revision by the legislature the statutes and session laws to eliminate defects, anachronisms, conflicts, ambiguities, and unconstitutional or obsolete provisions. The chief shall prepare and, at each session of the legislature, present to the law revision committee bills that eliminate identified defects, anachronisms, conflicts, ambiguities, and unconstitutional or obsolete provisions. These bills may include minor substantive changes in the statutes and session laws necessary to accomplish the purposes of this paragraph. The chief may resubmit to the law revision committee in subsequent sessions of the legislature any bill prepared under this paragraph that was not enacted.

13.92(2m) (2m) Publication costs. Payments for the following costs shall be administered by the legislative reference bureau:

13.92(2m)(a) (a) Publication of the Wisconsin statutes under s. 35.18 (1).

13.92(2m)(b) (b) Publication of the Wisconsin town law forms under s. 35.20.

13.92(2m)(d) (d) Publication of the Wisconsin administrative code and register under s. 35.93.

13.92(3) (3) Treatment of certain legislative reference bureau employees.

13.92(3)(a)(a) Notwithstanding s. 230.08 (2) (fc), those employees holding positions in the classified service at the legislative reference bureau on June 16, 1998, who have achieved permanent status in class before that date, shall retain, while serving in the unclassified service at the legislative reference bureau, those protections afforded employees in the classified service under ss. 230.34 (1) (a) and 230.44 (1) (c) relating to demotion, suspension, discharge, layoff or reduction in base pay. Such employees shall also have reinstatement privileges to the classified service as provided under s. 230.33 (1). Those employees of the legislative reference bureau holding positions in the classified service on June 16, 1998, who have not achieved permanent status in class in any position at the legislative reference bureau on that date are eligible to receive the protections, privileges and rights preserved under this subsection if they successfully complete service equivalent to the probationary period required in the classified service for the position which they hold on that date.

13.92(3)(b) (b) Notwithstanding s. 230.08 (2) (fc), those employees holding positions in the classified service at the revisor of statutes bureau on October 27, 2007, who have achieved permanent status in class before that date, if they become employed by the legislative reference bureau under 2007 Wisconsin Act 20, section 9130 (1f) (d) 1. or 2., shall retain, while serving in the unclassified service at the legislative reference bureau, those protections afforded employees in the classified service under ss. 230.34 (1) (a) and 230.44 (1) (c) relating to demotion, suspension, discharge, layoff, or reduction in base pay. Each such employee shall also have reinstatement privileges to the classified service as provided under s. 230.31 (1) and any other reinstatement privileges or restoration rights provided under an applicable collective bargaining agreement under subch. V of ch. 111 covering the employee on October 27, 2007.

13.92(4) (4) Wisconsin administrative code.

13.92(4)(a)(a) The legislative reference bureau shall compile and publish the Wisconsin administrative code as provided in s. 35.93 (3). Whenever the legislative reference bureau receives notice under s. 227.40 (6) of the entry of a declaratory judgment determining the validity or invalidity of a rule, the legislative reference bureau shall insert an annotation of that determination in the Wisconsin administrative code under the rule that was the subject of the determination.

Effective date text (a) The legislative reference bureau shall prepare copy for publication in the Wisconsin administrative code. Whenever the legislative reference bureau receives notice under s. 227.40 (6) of the entry of a declaratory judgment determining the validity or invalidity of a rule, the legislative reference bureau shall insert an annotation of that determination in the Wisconsin administrative code under the rule that was the subject of the determination.

13.92(4)(b) (b) The legislative reference bureau may do any of the following:

13.92(4)(b)1. 1. Renumber any provision of the Wisconsin administrative code and, if it does so, shall change cross-references to agree with the renumbered provision.

13.92(4)(b)2. 2. Change the title of any rule.

13.92(4)(b)3. 3. Insert the proper cross-reference wherever "preceding section" or a similar term is used in the code.

13.92(4)(b)4. 4. Delete surplus words such as "of this rule", "of this code", "of the statutes", "hereof" and "immediately above".

13.92(4)(b)5. 5. Delete any masculine or feminine pronoun or adjective, except where the rule clearly applies to only one sex, and, if necessary, replace it with sex-neutral terminology.

13.92(4)(b)6. 6. Change any incorrect agency name or address.

13.92(4)(b)7. 7. Change any incorrect cross-reference to a federal or state statute, rule or regulation.

13.92(4)(b)8. 8. Delete "hereby" when it is used in connection with a verb such as "consents", "grants", "gives" or "declares".

13.92(4)(b)9. 9. Substitute "deems" for "may deem".

13.92(4)(b)10. 10. Substitute "may" for a phrase such as "is hereby authorized to".

13.92(4)(b)11. 11. Substitute "this state" for "the state of Wisconsin".

13.92(4)(b)12. 12. Change any incorrect form of a word to the correct form.

13.92(4)(b)13. 13. Insert the U.S. code citation for the citation to a federal act.

13.92(4)(b)14. 14. If the application or effect of a rule, by its terms, depends on the time when the rule takes effect, substitute the actual effective date for a phrase which means that date, such as "when this rule takes effect", "on the effective date of this rule" or "after the effective date of this rule".

13.92(4)(b)15. 15. Delete obsolete rules promulgated by an agency that no longer exists.

13.92(4)(b)16. 16. Delete severability provisions.

13.92(4)(bm) (bm) If 2 or more rules filed under s. 227.20 or modified under s. 227.265 affect the same unit of the Wisconsin administrative code without taking cognizance of the effect thereon of the other rules and if the legislative reference bureau finds that there is no mutual inconsistency in the changes made by each such rule, the legislative reference bureau shall incorporate the changes made by each rule into the text of the unit and document the incorporation in a note to the unit. For each such incorporation, the legislative reference bureau shall include in a correction bill a provision formally validating the incorporation. Section 227.27 (2) is not affected by printing decisions made by the legislative reference bureau under this paragraph.

13.92(4)(c) (c) The legislative reference bureau may insert in the Wisconsin administrative code a note explaining any change made under par. (b) or (bm).

13.92(4)(d) (d) Sections 227.114, 227.116, 227.135, and 227.14 to 227.24 do not apply to any change made by the legislative reference bureau under par. (b) or (bm).

13.92(4)(e) (e) The legislative reference bureau shall prepare and keep on file a record of each change made under par. (b) or (bm).

13.92(4)(f) (f) The legislative reference bureau shall notify the agency involved of each change made under par. (b) or (bm).

13.92 History History: 1971 c. 270 s. 104; 1973 c. 90, 333; 1975 c. 41 s. 52; 1975 c. 199, 266; 1977 c. 29; 1977 c. 196 s. 131; 1979 c. 110, 204; 1981 c. 372; 1983 a. 27, 29, 308; 1987 a. 27; 1989 a. 31; 1991 a. 39, 316; 1995 a. 27; 1997 a. 27, 237; 2001 a. 46; 2003 a. 33; 2007 a. 20 ss. 17dr to 17fm, 17he, 17Lr to 17nr, 17re, 17te, 17ve to 17xr; 2011 a. 21, 43; 2013 a. 5, 20, 125, 136.

13.92 Cross-reference Cross-reference: For construction of a revised statute, see s. 990.001 (7) and cases cited under s. 990.001.

13.92 Annotation Reports or comments of nonlegislative committees incorporated in the LRB analysis under sub. (1) (b) 2. are valid aids in interpreting a statute that originated from the committee. In re Estate of Haese, 80 Wis. 2d 285, 259 N.W.2d 54 (1977).

13.92 Annotation The duties under s. 13.93 (2) [now s. 13.92 (2) (j) to (L)] are mainly ministerial and editorial; the revisor [now LRB] rarely proposes any substantive changes in the law, and if it does, the changes are very minor. Lornson v. Siddiqui, 2007 WI 92, 302 Wis. 2d 519, 735 N.W.2d 55, 05-2315.

13.92 Annotation The following factors all evidenced that no substantive change was intended by a correction bill amendment: 1) the bill was a correction bill; 2) the bill contained a relating clause mirroring the revisor's [now LRB] duties under this s. 13.93 [now s. 13.92]; 3) the section of the bill in question contained a note explaining its purpose was remedial; 4) the bill was passed without amendment; and 5) the bill contained no amendment of or reference to the statute section whose meaning was claimed to be changed. Lornson v. Siddiqui, 2007 WI 92, 302 Wis. 2d 519, 735 N.W.2d 55, 05-2315.



13.94 Legislative audit bureau.

13.94  Legislative audit bureau. There is created a bureau to be known as the "Legislative Audit Bureau", headed by a chief known as the "State Auditor". The bureau shall be strictly nonpartisan and shall at all times observe the confidential nature of any audit currently being performed. Subject to s. 230.35 (4) (a) and (f), the state auditor or designated employees shall at all times with or without notice have access to all departments and to any books, records or other documents maintained by the departments and relating to their expenditures, revenues, operations and structure except as provided in sub. (4) and except that access to documents of counties, cities, villages, towns or school districts is limited to work performed in connection with audits authorized under sub. (1) (m). In the discharge of any duty imposed by law, the state auditor may subpoena witnesses, administer oaths and take testimony and cause the deposition of witnesses to be taken as prescribed for taking depositions in civil actions in circuit courts.

13.94(1) (1) Duties of the bureau. The legislative audit bureau shall be responsible for conducting postaudits of the accounts and other financial records of departments to assure that all financial transactions have been made in a legal and proper manner. In connection with such postaudits, the legislative audit bureau shall review the performance and program accomplishments of the department during the fiscal period for which the audit is being conducted to determine whether the department carried out the policy of the legislature and the governor during the period for which the appropriations were made. In performing postaudits under this subsection, the legislative audit bureau shall not examine issues related to academic freedom within the University of Wisconsin System. A postaudit shall not examine into or comment upon the content of the various academic programs, including degree requirements, majors, curriculum or courses within the University of Wisconsin System, nor shall any such postaudit examine into the manner in which individual faculty members or groups of faculty members conduct their instructional, research or public service activities. This subsection does not preclude the bureau from reviewing the procedures by which decisions are made and priorities set in the University of Wisconsin System, or the manner in which such decisions and priorities are implemented within the University of Wisconsin System, insofar as such review is not inconsistent with s. 36.09. The legislative audit bureau shall audit the fiscal concerns of the state as required by law. To this end, it shall:

13.94(1)(b) (b) At the state auditor's discretion or as the joint legislative audit committee directs, audit the records of each department. Audits of the records of a county, city, village, town, or school district may be performed only as provided in par. (m). After completion of any audit under this paragraph, the bureau shall file with the chief clerk of each house of the legislature, the governor, the department of administration, the legislative reference bureau, the joint committee on finance, the legislative fiscal bureau, and the department audited, a detailed report of the audit, including the bureau's recommendations for improvement and efficiency and including specific instances, if any, of illegal or improper expenditures. The chief clerks shall distribute the report to the joint legislative audit committee, the appropriate standing committees of the legislature, and the joint committee on legislative organization.

13.94(1)(br) (br)

13.94(1)(br)1.1. Maintain a toll-free telephone number with voice mail at the bureau's office to receive reports of fraud, waste, and mismanagement in state government. Except as provided in subd. 2., the bureau shall relay these reports to the appropriate bureau employee for investigation. If the bureau has a bureau employee investigate the report, the employee may, subject to subd. 3., consult with any department for any purpose related to the investigation. The bureau shall publicize the toll-free telephone number on the bureau's Internet site. The bureau shall maintain records that permit the release of information provided by informants while protecting the identity of the informant. Any records maintained by the bureau that relate to the identity of informants shall be only for the confidential use of the bureau in the administration of this section, unless the informant expressly agrees to release the records. Appearance in court as a witness shall not be considered consent by an informant to release confidential records maintained by the bureau.

13.94(1)(br)2. 2. In lieu of requiring a bureau employee to conduct an investigation of a report received under subd. 1., the bureau may refer a report to a department for investigation. The department shall conduct the investigation and deliver the results of the investigation to the bureau in a timely manner.

13.94(1)(br)3. 3. The bureau shall at all times before an investigation of a report received under subd. 1. is completed keep confidential the report and investigation and any information arising from the investigation, except as necessary to conduct the investigation.

13.94(1)(c) (c) At the state auditor's discretion or as the joint legislative audit committee directs, audit the central accounting records of the department of administration. A detailed report of such audit shall be filed as provided by par. (b), and copies shall be provided to each member or member-elect of the legislature and shall be available in limited number to the public. The bureau shall also prepare a summary of such audit report, for distribution in the same manner as the Wisconsin Blue Book under s. 35.84.

13.94(1)(dc) (dc) At least once every 5 years, contract for the performance of an actuarial audit of the Wisconsin retirement system. The legislative audit bureau shall file a copy of each audit report under this paragraph with the distributees specified in par. (b).

13.94(1)(dd) (dd) Annually, conduct a financial audit of the department of employee trust funds, to include financial statements and an evaluation of accounting controls and accounting records maintained by the department for individual participants and employers. Within 30 days after completion of such audit the bureau shall file with the governor, the legislative reference bureau, the department of administration and the department of employee trust funds a detailed report thereof, including specific instances, if any, of illegal or improper transactions.

13.94(1)(de) (de) At least once every 3 years, perform a financial audit of the state life insurance fund, the local government property insurance fund, and the injured patients and families compensation fund.

13.94(1)(df) (df) Annually, perform a financial audit of the investment board, including an assessment of the fair presentation of the financial statements and an evaluation of the internal control structure of the board. As part of the financial audit, the bureau shall identify certain statutes and policies and guidelines adopted by the board and shall determine the extent of compliance by the board with the statutes, policies and guidelines. Biennially, the bureau shall conduct a performance evaluation audit of the investment board that includes an audit of the board's policies and management practices.

13.94(1)(dg) (dg) At the state auditor's discretion or as the joint legislative audit committee directs, perform a financial audit of expenditures made under the grants for dental services under s. 250.10.

13.94(1)(dh) (dh) Annually, conduct a financial audit of the Health Insurance Risk-Sharing Plan under subch. II of ch. 149 and file copies of each audit report under this paragraph with the distributees specified in par. (b).

13.94(1)(dL) (dL) Annually, conduct a financial audit of the governor's read to lead development fund. The legislative audit bureau shall file a copy of the report of the audit under this paragraph with the distributees specified in par. (b).

13.94(1)(dm) (dm) At the state auditor's discretion or as the joint legislative audit committee directs, perform a financial audit of the state fair park board and of any private corporation with which the board contracts under s. 42.01 (4) (b).

13.94(1)(dp) (dp) In addition to any other audit to be performed under this section relating to veterans homes, perform one or more financial audits of the operation of the Wisconsin Veterans Home at Chippewa Falls by any private entity with which the department of veterans affairs enters into an agreement under s. 45.50 (2m) (c). The audit shall be performed at such time as the governor or legislature directs.

13.94(1)(dr) (dr) Biennially, beginning in 2013, conduct a financial audit of the Wisconsin Economic Development Corporation and a program evaluation audit of the economic development programs administered by the Wisconsin Economic Development Corporation under ch. 238. The legislative audit bureau shall file a copy of each audit report under this paragraph with the distributees specified in par. (b).

13.94(1)(e) (e) Make such special examinations of the accounts and financial transactions of any department, agency or officer as the governor, legislature, joint legislative audit committee or joint committee on legislative organization directs. If the governor directs that such an examination be conducted, the order from the governor shall provide for reimbursement of the legislative audit bureau's costs in making the examination from the appropriation under s. 20.525 (1) (a). No order from the governor for an examination under this paragraph may take precedence over an examination already scheduled by the legislative audit bureau without approval of the joint legislative audit committee. Examinations of the accounts and transactions of a county, city, village, town or school district may be performed only as authorized in par. (m).

13.94(1)(eg) (eg) At the state auditor's discretion or as the joint legislative audit committee directs, conduct a performance evaluation audit of the division of gaming in the department of administration. The legislative audit bureau shall file a copy of each audit report under this paragraph with the department of justice and with the distributees specified in par. (b).

13.94(1)(em) (em) Annually conduct a financial audit of the state lottery, and, to the extent of the department of revenue's participation, of any multijurisdictional lotteries in which the state participates under ch. 565, and at the state auditor's discretion or as the joint legislative audit committee directs, conduct a performance audit of the state lottery and, to the extent of the department of revenue's participation, of those multijurisdictional lotteries, as provided in s. 565.37 (1). The legislative audit bureau shall file a copy of each audit report under this paragraph with the department of justice and with the distributees specified in par. (b).

13.94(1)(h) (h) Disseminate information concerning department accounting, auditing and fiscal matters.

13.94(1)(i) (i) Prepare a statement of recommendations submitted in each audit report pertaining to department operations, which statement shall be available to any person upon request.

13.94(1)(j) (j) Prepare a biennial report of its activities, including recommendations for efficiency and economy in the expenditure of appropriations made by the legislature. The bureau shall file the report with the legislature under s. 13.172 (2) at the beginning of each regular session and with the governor and department of administration no later than January 15 of each odd-numbered year.

13.94(1)(L) (L) Monitor and review purchases and purchasing procedures of departments and, at the state auditor's discretion or as the joint legislative audit committee directs, report to the joint legislative audit committee concerning the extent to which departments purchase materials, supplies, or equipment manufactured outside of the United States.

13.94(1)(m) (m) Audit the records of any county, city, village, town or school district at the direction of the joint legislative audit committee. The committee may direct an audit of a county department under s. 46.215 at any time. The committee may not direct more than 3 other audits of counties, cities, villages, towns or school districts in any calendar year.

13.94(1)(ms) (ms) No later than July 1, 2014, prepare a financial and performance evaluation audit of the economic development tax benefit program under ss. 238.301 to 238.306. The legislative audit bureau shall file a copy of the report of the audit under this paragraph with the distributees specified in par. (b).

13.94(1)(t) (t) Annually conduct a financial audit of the University of Wisconsin System. The legislative audit bureau shall file a copy of each audit report under this paragraph with the distributees specified in par. (b).

13.94(1m) (1m) Independent experts. The legislative audit bureau may contract for the services of such independent professional or technical experts as deemed necessary to carry out the statutory duties and functions of the bureau within the limits of the amount provided under s. 20.765 (3) (c) and, in the case of postaudits involving the performance and program accomplishments of a department, shall contract for the services of such subject matter and program specialists from any state or federal agency or public institution of higher learning as deemed necessary by the joint committee on legislative organization.

13.94(1s) (1s) Authorized charges.

13.94(1s)(a)(a) Except as otherwise provided in par. (c), the legislative audit bureau may charge any department for the reasonable cost of auditing services performed at the request of a department or at the request of the federal government that the bureau is not required to perform under sub. (1) (b) or (c) or any other law. This paragraph does not apply to counties, cities, villages, towns, or school districts.

13.94(1s)(b) (b) The legislative audit bureau may charge the department of revenue for the reasonable costs of an audit performed under sub. (1) (em) and for verification of the odds of winning a lottery game under s. 565.37 (5).

13.94(1s)(bm) (bm) The legislative audit bureau may charge the department of administration for the cost of an audit performed under sub. (1) (eg).

13.94(1s)(c) (c) The legislative audit bureau shall charge the following entities for the following audits:

13.94(1s)(c)1. 1. The department of employee trust funds for the cost of the audits required to be performed under sub. (1) (dc) and (dd).

13.94(1s)(c)2. 2. The office of the commissioner of insurance for the cost of the audit required to be performed under sub. (1) (de).

13.94(1s)(c)3. 3. The investment board for the cost of any audit required to be performed under sub. (1) (df).

13.94(1s)(c)4. 4. The Health Insurance Risk-Sharing Plan Authority for the cost of the audit under sub. (1) (dh).

13.94(1s)(c)5. 5. The Wisconsin Economic Development Corporation for the cost of the audit required to be performed under sub. (1) (dr).

13.94(1s)(c)6. 6. The department of administration for the cost of the audit under sub. (1) (dL).

13.94(1s)(c)7. 7. The state fair park board for the cost of an audit performed under sub. (1) (dm).

13.94(1s)(c)8. 8. The University of Wisconsin System for the cost of an audit performed under sub. (1) (t).

13.94(2) (2) State auditor, qualifications. To be eligible for appointment as state auditor a person shall have training equivalent to that represented by graduation from a college or university with work in accounting, finance, economics, statistics, program evaluation, business management or such other subjects as are determined by the joint committee on legislative organization to be appropriate.

13.94(3) (3) Duties of the state auditor. The state auditor shall:

13.94(3)(a) (a) Direct the immediate operations of the bureau.

13.94(3)(b) (b) Employ, supervise and train, outside the classified service, a deputy state auditor and other personnel assigned to the state auditor.

13.94(3)(c) (c) Supervise all expenditures of the bureau.

13.94(3)(d) (d) Execute such directions and requests as may be given by the joint committee on legislative organization pursuant to its statutory responsibility.

13.94(3)(e) (e) Subject to the approval of the joint committee on legislative organization, attend such midwest and national meetings as will benefit the operation of the bureau.

13.94(4) (4) Scope of authority.

13.94(4)(a)(a) In this section, "department" means:

13.94(4)(a)1. 1. Every state department, board, examining board, affiliated credentialing board, commission, independent agency, council or office in the executive branch of state government; all bodies created by the legislature in the legislative or judicial branch of state government; any public body corporate and politic created by the legislature including specifically the Fox River Navigational System Authority, the Lower Fox River Remediation Authority, the Wisconsin Aerospace Authority, and the Wisconsin Economic Development Corporation, a professional baseball park district, a local professional football stadium district, a local cultural arts district and a long-term care district under s. 46.2895; every Wisconsin works agency under subch. III of ch. 49; every provider of medical assistance under subch. IV of ch. 49; technical college district boards; every county department under s. 51.42 or 51.437; every nonprofit corporation or cooperative or unincorporated cooperative association to which moneys are specifically appropriated by state law; and every corporation, institution, association or other organization which receives more than 50% of its annual budget from appropriations made by state law, including subgrantee or subcontractor recipients of such funds.

13.94(4)(a)2. 2. Any foundation, corporation or partnership created by an entity specified under subd. 1.

13.94(4)(a)3. 3. Any county, city, village, town or school district.

13.94(4)(a)5. 5. A local service agency as defined in s. 106.20 (1) (d).

13.94(4)(a)6. 6. Any local exposition district under subch. II of ch. 229.

13.94(4)(b) (b) In performing audits of long-term care districts under s. 46.2895, Wisconsin works agencies under subch. III of ch. 49, providers of medical assistance under subch. IV of ch. 49, corporations, institutions, associations, or other organizations, and their subgrantees or subcontractors, the legislative audit bureau shall audit only the records and operations of such providers and organizations which pertain to the receipt, disbursement or other handling of appropriations made by state law.

13.94(4)(c) (c) In performing audits of a county department under s. 46.215, the legislative audit bureau may include program, fiscal, compliance and management elements in the audit and the audit may be directed toward any of the following:

13.94(4)(c)1. 1. Examination of procedures for applying for and receiving grants and services administered by the county department under s. 46.215.

13.94(4)(c)2. 2. A general examination of the efficiency and effectiveness with which programs are administered by the county department under s. 46.215.

13.94(4)(c)3. 3. A measurement of how effectively the goals and objectives of programs are being met by the county department under s. 46.215, including a determination of whether the county department has considered alternatives which might yield the desired results at a lower cost.

13.94(4)(c)4. 4. An examination of whether financial operations are properly conducted, whether the financial and accounting reports of the county department under s. 46.215 are fairly presented and whether the county department has complied with applicable laws, rules and regulations of the state and federal governments governing the programs under its administration.

13.94(5) (5) Treatment of classified employees. Notwithstanding sub. (3) (b), those individuals holding positions in the classified service at the legislative audit bureau who achieved permanent status in class on July 31, 1981, shall retain, while serving in the unclassified service in the legislative audit bureau, those protections afforded employees in the classified service under ss. 230.34 (1) (a) and 230.44 (1) (c) relating to demotion, suspension, discharge or layoff, except that the applicability of any reduction in base pay of such an employee shall be determined on the basis of the base pay received by the employee on July 31, 1981, plus the total amount of any subsequent general economic increases approved by the joint committee on employment relations for nonrepresented employees in the classified service. Such employees shall also have reinstatement privileges to the classified service as provided under s. 230.33 (1). Employees of the legislative audit bureau holding positions in the classified service on July 3l, 1981, who have not achieved permanent status in class in any position in the legislative audit bureau on that date are eligible to receive the protections and privileges preserved under this subsection if they successfully complete the probationary period required for the position which they hold.

13.94(8) (8) County and municipal best practices reviews.

13.94(8)(a)(a) In this subsection, "municipality" means a city, village or town.

13.94(8)(b) (b) The state auditor shall undertake periodic reviews to:

13.94(8)(b)1. 1. Examine the procedures and practices used by counties and municipalities to deliver governmental services.

13.94(8)(b)2. 2. Determine the methods of governmental service delivery.

13.94(8)(b)3. 3. Identify variations in costs and effectiveness of such services between counties and municipalities.

13.94(8)(b)4. 4. Recommend practices to save money or provide more effective service delivery.

13.94(8)(c) (c) The state auditor shall determine the frequency, scope and subject of any reviews conducted under par. (b).

13.94(8)(d) (d) To assist the state auditor with the selection of county and municipal practices to be reviewed by the auditor, the auditor shall establish an advisory council consisting of the following members appointed by the auditor:

13.94(8)(d)1. 1. Two members chosen from among 6 names submitted by the Wisconsin Counties Association.

13.94(8)(d)2. 2. One member chosen from among 3 names submitted by the League of Wisconsin Municipalities.

13.94(8)(d)4. 4. One member chosen from among 3 names submitted by the Wisconsin Towns Association.

13.94(8)(e) (e) The members of the council appointed under par. (d) shall serve without compensation.

13.94(10) (10) Financial status of certain professional sports districts. As promptly as possible following the end of each state fiscal biennium in which there are outstanding bonds or notes issued by a local professional baseball park district created under subch. III of ch. 229 that are subject to s. 229.74 (7) or by a local professional football stadium district created under subch. IV of ch. 229 that are subject to s. 229.830 (7), the legislative audit bureau shall submit a report to the cochairpersons of the joint committee on finance concerning the financial status of that district.

13.94 History History: 1971 c. 270 s. 104; 1971 c. 307; 1973 c. 334; 1975 c. 39, 199, 224, 421; 1977 c. 26, 29; 1977 c. 196 s. 131; 1977 c. 418; 1979 c. 34, 314, 324; 1981 c. 20, 335; 1983 a. 27, 36, 96, 381; 1985 a. 29, 57, 120, 176; 1987 a. 27, 119, 186, 320, 328, 354, 399, 403; 1989 a. 31, 122; 1991 a. 39, 269, 316; 1993 a. 16, 27, 107, 263, 399, 491; 1995 a. 27 ss. 43g to 47n, 9116 (5); 1995 a. 56, 216, 225, 274, 289; 1997 a. 27, 252; 1999 a. 9, 65, 105, 167, 197; 2001 a. 16, 105; 2003 a. 33, 111; 2005 a. 25, 74, 142, 335, 441; 2007 a. 1, 20, 96, 125, 126; 2009 a. 2, 28; 2011 a. 7, 10, 32, 166; 2013 a. 8, 20.



13.95 Legislative fiscal bureau.

13.95  Legislative fiscal bureau. There is created a bureau to be known as the "Legislative Fiscal Bureau" headed by a director. The fiscal bureau shall be strictly nonpartisan and shall at all times observe the confidential nature of the research requests received by it; however, with the prior approval of the requester in each instance, the bureau may duplicate the results of its research for distribution. Subject to s. 230.35 (4) (a) and (f), the director or the director's designated employees shall at all times, with or without notice, have access to all state agencies, the University of Wisconsin Hospitals and Clinics Authority, the Wisconsin Aerospace Authority, the Lower Fox River Remediation Authority, the Wisconsin Economic Development Corporation, and the Fox River Navigational System Authority, and to any books, records, or other documents maintained by such agencies or authorities and relating to their expenditures, revenues, operations, and structure.

Effective date text 13.95 Legislative fiscal bureau. There is created a bureau to be known as the "Legislative Fiscal Bureau" headed by a director. The fiscal bureau shall be strictly nonpartisan and shall at all times observe the confidential nature of the research requests received by it; however, with the prior approval of the requester in each instance, the bureau may duplicate the results of its research for distribution. Subject to s. 230.35 (4) (a) and (f), the director or the director's designated employees shall at all times, with or without notice, have access to all state agencies, the University of Wisconsin Hospitals and Clinics Authority, the Wisconsin Aerospace Authority, the Health Insurance Risk-Sharing Plan Authority, the Lower Fox River Remediation Authority, the Wisconsin Economic Development Corporation, and the Fox River Navigational System Authority, and to any books, records, or other documents maintained by such agencies or authorities and relating to their expenditures, revenues, operations, and structure.

13.95(1) (1) Duties of the bureau. The legislative fiscal bureau shall perform its services for the legislature objectively and impartially and to the limits of its facilities and staff. The bureau shall:

13.95(1)(a) (a) Develop, and make available to the legislature and its standing, procedural, special or statutory legislative committees, such fiscal information as will assist the legislature or any legislative committee in its deliberations. As part of its fiscal analysis activity, the bureau shall study, and may recommend alternatives to the legislature and to any legislative committee, concerning the following:

13.95(1)(a)1. 1. The state budget and its long-range implications for every state fund.

13.95(1)(a)2. 2. The revenues and expenditures of the state.

13.95(1)(b) (b) Perform fiscal and program analysis for the legislature and its appropriate committees.

13.95(1)(c) (c) Review existing and proposed programs and present such alternatives to the governor's recommended programs and budgets as will assist the legislature or its appropriate committees.

13.95(1)(d) (d) Review and evaluate requests for appropriations, including proposed plans and policies related to such requests, and make recommendations to the joint committee on finance and the legislature in relation thereto.

13.95(1)(e) (e) At the direction of the legislature or its appropriate committees, or on its own initiative, conduct such other studies and perform such other duties as the legislature, its committees and members may require in dealing with the financial affairs of the state.

13.95(1)(g) (g) In connection with the duties enumerated in this subsection, have access to any computerized databases of state agencies that are required to aid the bureau in the performance of its duties, except that any statutory requirements regarding privacy of individuals' records shall be observed in providing such access.

13.95(1m) (1m) Duties of the bureau; biennial budget bill.

13.95(1m)(a)(a) In this subsection, "version of the biennial budget bill or bills" means the executive biennial budget bill or bills, as modified by an amendment offered by the joint committee on finance, as engrossed by the first house, as concurred in and amended by the 2nd house or as nonconcurred in by the 2nd house, or as reported by any committee on conference.

13.95(1m)(b) (b) The legislative fiscal bureau shall prepare a statement of estimated general purpose revenue receipts and expenditures in the biennium following the succeeding biennium based on recommendations in each version of the biennial budget bill or bills.

13.95(1r) (1r) Earmark transparency report.

13.95(1r)(a)(a) In this subsection, "earmark" means a provision in a bill or amendment that does any of the following:

13.95(1r)(a)1. 1. Authorizes or requires the payment of state moneys to a specific beneficiary or beneficiaries in a manner not determined by laws of general applicability for the selection of the beneficiary or beneficiaries.

13.95(1r)(a)2. 2. Creates or modifies a tax deduction, credit, exclusion, or exemption that applies to a specific beneficiary or beneficiaries in a manner not determined by laws of general applicability for the selection of the beneficiary or beneficiaries.

13.95(1r)(b) (b) The legislative fiscal bureau shall prepare an earmark transparency report on each biennial budget bill and on each amendment thereto. The report shall contain all of the following:

13.95(1r)(b)1. 1. A list of all earmarks.

13.95(1r)(b)2. 2. The cost of each earmark.

13.95(1r)(b)3. 3. The beneficiary of each earmark. If the beneficiary is an individual, the legislative fiscal bureau shall identify the assembly and senate district in which the beneficiary resides. If the beneficiary is an entity, the legislative fiscal bureau shall identify the assembly and senate district in which the beneficiary is located, incorporated, or organized. If the legislative fiscal bureau cannot determine the identity of a beneficiary, the legislative fiscal bureau shall note that fact in the report. If the earmark is a tax deduction, credit, exclusion, or exemption, all of the following shall apply:

13.95(1r)(b)3.a. a. All businesses and associations that are members of the same controlled group of corporations shall be treated as a single beneficiary.

13.95(1r)(b)3.b. b. All shareholders of a corporation, partners of a partnership, members of an association or organization, or beneficiaries of a trust or estate, respectively, shall be treated as a single beneficiary.

13.95(1r)(b)3.c. c. All employees of a single employer shall be treated as a single beneficiary.

13.95(1r)(b)3.d. d. All health or other benefit plans of an employer that are qualified under the federal Internal Revenue Code shall be treated as a single beneficiary.

13.95(1r)(b)3.e. e. All contributors to a charitable organization shall be treated as a single beneficiary.

13.95(1r)(b)3.f. f. All holders of the same bond or note issue shall be treated as a single beneficiary.

13.95(1r)(b)3.g. g. If a corporation, partnership, association or organization, or trust or estate is the beneficiary, the shareholders of the corporation, the partners of the partnership, the members of the association or organization, or the beneficiaries of the trust or estate shall not be considered beneficiaries.

13.95(1r)(b)4. 4. If an amendment, the name of the representative to the assembly or senator who proposed the earmark.

13.95(2) (2) Duties of the director. The director of the legislative fiscal bureau shall:

13.95(2)(a) (a) Supervise and train the personnel assigned to the director.

13.95(2)(b) (b) Supervise all expenditures of the legislative fiscal bureau.

13.95(2)(c) (c) Attend, or designate a representative who shall attend, all meetings of the joint committee on finance.

13.95(2)(e) (e) Attend such midwest and national meetings as will benefit the operation of the bureau.

13.95 History History: 1971 c. 215; 1973 c. 333 and supp.; 1975 c. 39; 1977 c. 196 s. 131; 1977 c. 273, 418; 1979 c. 34; 1983 a. 27; 1991 a. 316; 1995 a. 27, 225; 1999 a. 185; 2001 a. 16; 2005 a. 25, 74, 335; 2007 a. 20, 97; 2009 a. 28; 2011 a. 7, 10, 220; 2013 a. 20.



13.96 Legislative technology services bureau.

13.96  Legislative technology services bureau. There is created a service agency known as the "Legislative Technology Services Bureau", headed by a director. The legislative technology services bureau shall be strictly nonpartisan and shall at all times observe the confidential nature of the data and information originated, maintained or processed by electronic equipment supported by it.

13.96(1) (1) Duties of the staff. The legislative technology services bureau shall provide and coordinate information technology support and services to the legislative branch.

13.96(2) (2) Duties of the director. The director of the legislative technology services bureau shall:

13.96(2)(a) (a) Direct the operations of the staff.

13.96(2)(b) (b) Employ, train and supervise the personnel assigned to the director.

13.96(2)(c) (c) Supervise all expenditures of the legislative technology services bureau.

13.96(2)(d) (d) Oversee the execution and completion of all contracts for legislative information technology-related equipment, software or services.

13.96(2)(e) (e) Plan for and execute such electronic information programs and services as are needed within the legislative branch.

13.96(2)(f) (f) Participate in such midwest and national meetings and organizations as will benefit the operations of the legislative technology services bureau.

13.96 History History: 1997 a. 27, 237.

13.96 Annotation The confidentiality requirement of this section did not create a privilege to refuse to comply with a subpoena duces tecum issued by a John Doe judge. Legislative Technical Services Bureau Custodian of Records v. State 2004 WI 65, 272 Wis. 2d 208, 680 N.W.2d 792, 02-3063.

13.96 Annotation The requirement that all data stored by LTSB be kept confidential supports an objectively reasonable expectation of privacy by legislators in the data on LTSB computer backup tapes. Therefore the 4th amendment required determining if a subpoena issued by a John Doe judge for backup tape material was overbroad. Legislative Technical Services Bureau Custodian of Records v. State 2004 WI 65, 272 Wis. 2d 208, 680 N.W.2d 792, 02-3063.






14. Constitutional offices and interstate bodies.

14.01 Office of the governor; creation.

14.01  Office of the governor; creation. There is created an office of the governor under the direction and supervision of the governor.

14.01 History History: 1977 c. 29 s. 1649.



14.015 Same; attached boards and commissions.

14.015  Same; attached boards and commissions.

14.015(1)(1)  Disability board. There is created a disability board which is attached to the office of the governor under s. 15.03. Where not in conflict with s. 17.025, s. 15.07 applies to the disability board. The disability board shall consist of the governor, the chief justice of the supreme court, the speaker of the assembly, the president of the senate, the minority leader of the assembly, the minority leader of the senate, and the dean of the University of Wisconsin Medical School. In case of the absence or disability of any of the members to serve for a particular meeting of the board, the lieutenant governor, a justice of the supreme court designated by the chief justice, the deputy speaker of the assembly, the majority leader of the senate, the assistant minority leader of the assembly, the assistant minority leader of the senate, or an associate dean of the University of Wisconsin Medical School designated by the dean shall serve, respectively, in place of the officers.

14.015 History History: 1977 c. 9; 1977 c. 29 s. 1649; 1977 c. 203; 1979 c. 34, 110, 221, 361; 1981 c. 256; 1983 a. 27; 1985 a. 29; 1991 a. 269; 1995 a. 27 s. 209s; 1995 a. 216; 1997 a. 27; 1999 a. 186.



14.017 Same; councils.

14.017  Same; councils.

14.017(2)(2)  State council on alcohol and other drug abuse. There is created in the office of the governor a state council on alcohol and other drug abuse consisting of the governor, the attorney general, the state superintendent of public instruction, the secretary of health services, the commissioner of insurance, the secretary of corrections, the secretary of transportation and the chairperson of the pharmacy examining board, or their designees; a representative of the controlled substances board; a representative of any governor's committee or commission created under subch. I of ch. 14 to study law enforcement issues; 6 members, one of whom is a consumer representing the public at large, with demonstrated professional, research or personal interest in alcohol and other drug abuse problems, appointed for 4-year terms; a representative of an organization or agency which is a direct provider of services to alcoholics and other drug abusers; a member of the Wisconsin County Human Service Association, Inc., who is nominated by that association; and 2 members of each house of the legislature, representing the majority party and the minority party in each house, chosen as are the members of standing committees in their respective houses. Section 15.09 applies to the council.

14.017(3) (3) Standards development council.

14.017(3)(a)(a) There is created in the office of the governor a standards development council consisting of all of the following:

14.017(3)(a)1. 1. The lieutenant governor, who shall serve as chairperson of the council.

14.017(3)(a)2. 2. A representative of the department of public instruction appointed by the state superintendent of public instruction.

14.017(3)(a)3. 3. The chairpersons of the committees in the assembly and senate whose subject matter is elementary and secondary education or members of those committees designated by the chairpersons.

14.017(3)(a)4. 4. The ranking minority member of each of the committees under subd. 3. or members of those committees designated by the ranking minority members.

14.017(3)(a)5. 5. One member appointed by the governor to serve at the pleasure of the governor.

14.017(3)(b) (b) Section 15.09 applies to the standards development council.

14.017(4) (4) Council on military and state relations. There is created in the office of the governor a council on military and state relations. The council shall assist the governor by working with the state's military installations, commands and communities, state agencies, and economic development professionals to develop and implement strategies designed to enhance those military installations. The council shall advise and assist the governor on issues related to the location of military installations in this state. The council shall assist and cooperate with state agencies to determine how those agencies can better serve military communities and military families. The council shall assist the efforts of military families and their support groups regarding quality-of-life issues for service men and women, their spouses, and their dependents. The chairperson of the council shall be elected by the members of the council. The council shall consist of the following:

14.017(4)(a) (a) A representative of the department of military affairs.

14.017(4)(b) (b) A representative of Fort McCoy, Monroe County.

14.017(4)(c) (c) Two members of each house of the legislature, representing the majority party and minority party in each house, chosen as are members of the standing committees of that house.

14.017(4)(d) (d) A representative of the office of the governor.

14.017(5) (5) Read to lead development council.

14.017(5)(a)(a) There is created in the office of the governor a read to lead development council consisting of all of the following:

14.017(5)(a)1. 1. The governor or his or her designee, who shall serve as chairperson of the council.

14.017(5)(a)2. 2. The state superintendent of public instruction or his or her designee, who shall serve as vice-chair of the council.

14.017(5)(a)3. 3. The chairpersons of the committees in the assembly and the senate whose subject matter is elementary and secondary education or members of those committees designated by those chairpersons.

14.017(5)(a)4. 4. The ranking minority members of each of the committees under subd. 3. or members of those committees designated by the ranking minority members.

14.017(5)(a)5. 5. The following members appointed by the governor for 3-year terms:

14.017(5)(a)5.a. a. Two practicing elementary and secondary education teachers or principals.

14.017(5)(a)5.b. b. One practicing preschool teacher.

14.017(5)(a)5.c. c. Three persons representing this state's philanthropic community.

14.017(5)(a)5.d. d. Three persons representing this state's business community.

14.017(5)(a)5.e. e. One person representing the Wisconsin State Reading Association.

14.017(5)(a)5.f. f. One person representing the Wisconsin Reading Coalition.

14.017(5)(a)5.g. g. One person representing the International Dyslexia Association.

14.017(5)(a)5.h. h. One person representing Wisconsin Literacy, Inc.

14.017(5)(a)5.i. i. One person representing the Wisconsin Library Association.

14.017(5)(a)5.j. j. One person representing this state's research community.

14.017(5)(a)5.k. k. One person representing an organization that has as its mission service to children with various types of disabilities.

14.017(5)(b) (b) Section 15.09 applies to the read to lead development council.

14.017 History History: 1971 c. 219 s. 4; 1973 c. 90; 1975 c. 39, 370; 1977 c. 29 s. 1649; 1977 c. 325, 418; 1979 c. 34 s. 16; 1979 c. 221; 1983 a. 27; 1987 a. 339, 399; 1987 a. 403 s. 256; 1991 a. 211; 1993 a. 210; 1995 a. 27 ss. 48, 9116 (5); 1997 a. 27, 252; 2005 a. 26; 2007 a. 20 s. 9121 (6) (a); 2011 a. 166.



14.019 Governor's nonstatutory committees.

14.019  Governor's nonstatutory committees.

14.019(1) (1)  Creation; tenure; abolition. Under the general powers of the office of the governor the governor may, by executive order, create nonstatutory committees in such number and with such membership as desired, to conduct such studies and to advise the governor in such matters as directed.

14.019(1)(a) (a) Persons appointed to a nonstatutory committee may be removed or replaced, or the committee may be abolished, by the governor at pleasure.

14.019(1)(b) (b) Any nonstatutory committee shall expire on the 4th Monday of January of the year in which a new gubernatorial term of office begins unless the new governor, by executive order, provides for its continued existence and in that case persons then serving on such committee remain members until they resign or until they are removed or replaced by action of the new governor.

14.019(2) (2) Effect of appropriation. Subsection (1) continues to apply to any nonstatutory committee created by the governor even if a part of its expenses is later defrayed from state funds, whether under the general appropriation of s. 20.505 (1) (ka) or under an appropriation enacted specifically for the purposes of such committee.

14.019(3) (3) Coordination. The governor shall designate an employee of the office of the governor or of the department of administration to serve as coordinator for the activities of the nonstatutory committees created by the governor. The coordinator shall keep a record of all appointments to, or resignations or removals from, such committees. The coordinator shall also provide for the retention and preservation of the records and reports of such committees and shall, when appropriate, cause the duplication of such reports for public distribution.

14.019(4) (4) Program fees. The governor may authorize any committee created under this section to charge a fee for materials and services provided by it in the course of carrying out its responsibilities. The fee may not exceed the actual cost of the materials or services provided. All fees shall be credited to the appropriation account under s. 20.505 (4) (h).

14.019(5) (5) Final report; deposit. Any nonstatutory committee created by the governor and in existence at the time of the general election for a new gubernatorial term shall prepare a final written report on its activities to be submitted to the governor and, if the incumbent governor is not reelected, to the governor-elect prior to the first Monday of January of the year in which the new gubernatorial term begins. The number of copies prepared of such final reports shall be determined by the coordinator under sub. (3). The governor shall deposit sufficient copies of every final report required under this subsection with the resources for libraries and lifelong learning service under s. 43.05 (11) for distribution under s. 35.83 (3).

14.019 History History: 1977 c. 29 s. 1649; 1977 c. 273; 1979 c. 34; 1981 c. 20 s. 2202 (1) (b); 1991 a. 285, 316; 1993 a. 335; 2001 a. 16; 2005 a. 25; 2011 a. 158.



14.02 Governor may appoint employees.

14.02  Governor may appoint employees. Except as provided in s. 14.26 (5g), the governor may appoint and fix the compensation of such employees as he or she deems necessary for the execution of the functions of the office of the governor and for the domestic service of the executive residence. The governor may remove any of the appointees appointed under this section at pleasure.

14.02 History History: 1977 c. 29 s. 1649; 1977 c. 273; 1979 c. 221; 1995 a. 216.



14.03 Governor to coordinate state services.

14.03  Governor to coordinate state services. The governor is directed to coordinate and insure the provision of services required by more than one state agency, including without limitation because of enumeration, the use of state communication facilities, business equipment and related personnel so as to permit more efficient and economical operation of state agencies. The cost of such services shall be charged according to s. 20.904.



14.035 Governor may enter into Indian gaming compacts.

14.035  Governor may enter into Indian gaming compacts. The governor may, on behalf of this state, enter into any compact that has been negotiated under 25 USC 2710 (d).

14.035 History History: 1989 a. 196.

14.035 Annotation Committing the state to policy choices negotiated in compacts constitutes a legislative function. Because the purpose of this section is ascertainable, and in most situations there are safeguards available to alter the policy choices made by the governor, the delegation of power to the governor is not an unconstitutional violation of the separation of powers doctrine. However, the legislature did not delegate to the governor the authority to agree to a compact of indefinite duration, which circumvents the procedural safeguards that sustain the legislature's ability to delegate that power in the first place: the power to curtail or reclaim the delegated power by future legislative action. Panzer v. Doyle, 2004 WI 52, 271 Wis. 2d 295, 680 N.W.2d 666, 03-0910.

14.035 Annotation The governor acted contrary to the public policy embodied in state law and therefore acted without authority by agreeing to a compact allowing the conduct of games prohibited by Art. IV, s. 24, and criminal statutes. Panzer v. Doyle, 2004 WI 52, 271 Wis. 2d 295, 680 N.W.2d 666, 03-0910.

14.035 Annotation The governor exceeded his authority by agreeing in a compact to waive the state's sovereign immunity, an act which he had no inherent or delegated power to undertake. Panzer v. Doyle, 2004 WI 52, 271 Wis. 2d 295, 680 N.W.2d 666, 03-0910.

14.035 Annotation Panzer v. Doyle: Wisconsin Constitutional Law Deals the Governor a New Hand. Wawrzyn. 89 MLR 221 (2005).



14.04 Reports to legislature.

14.04  Reports to legislature. At the commencement of each regular session of the legislature, the governor shall communicate to the chief clerk of each house of the legislature, for distribution to the legislature under s. 13.172 (2), the reports of all state officers, commissions, boards, and departments required by law to report to the governor, including the reports of state officers whose terms of office have expired covering the transactions in their respective offices from June 30 in the last year of their terms, and, at the time of communicating said reports, shall render to the chief clerk of each house of the legislature, for distribution to the legislature under s. 13.172 (2), a statement of all expenditures made by the governor out of any contingent fund appropriated for the contingent expenses of the office of the governor. Biennially, the governor shall submit to the chief clerk of each house of the legislature, for distribution to the legislature under s. 13.172 (2), a report on the condition of each of the public institutions of this state which are supported in whole or in part by appropriations by the state with such recommendations as deemed proper.

14.04 History History: 1977 c. 29 s. 1649; 1977 c. 273; 1987 a. 186.



14.05 Inspection and investigation of institutions.

14.05  Inspection and investigation of institutions. The governor may visit and inspect at any time any public institution of this state which is supported in whole or in part by appropriations by the state; and, in the case of state institutions, the governor may also cause an investigation to be made of any thereof, or of any matter connected with or of any employee in any such institution, and may appoint a suitable person therefor, and shall require a written report thereof. Such investigator shall be paid not to exceed $6.50 a day for each day actually and necessarily required in performing the duties imposed, and shall be reimbursed all actual expenses thereby incurred. The cost of any such investigation shall be charged to the appropriation for the state institution under investigation.

14.05 History History: 1991 a. 316.



14.06 Gifts, grants and bequests.

14.06  Gifts, grants and bequests. The governor may accept gifts, grants and bequests, and may expend the proceeds to carry out the purposes for which received.

14.06 History History: 1999 a. 9.



14.065 Expenditure of federal oil overcharge funds.

14.065  Expenditure of federal oil overcharge funds.

14.065(1)(1) In this section, "oil overcharge funds" means any oil overcharge restitution funds which the federal government disburses to this state under any act of congress, court order or administrative action.

14.065(2) (2) Notwithstanding s. 16.54, the governor may not authorize the expenditure of any oil overcharge funds unless a proposal for that expenditure under sub. (3) has been approved by the joint committee on finance.

14.065(3) (3) The governor shall submit to the joint committee on finance and to the chief clerk of each house of the legislature, for distribution under s. 13.172 (3) to the appropriate legislative standing committees generally responsible for legislation related to state energy issues, a proposal for the expenditure of oil overcharge funds. Within 30 days after receipt of the proposal, each such standing committee may submit in writing recommendations on the proposal to the joint committee on finance.

14.065(4) (4) Thirty days after receipt of the proposal under sub. (3) or upon receipt of the recommendations of the standing committees under sub. (3), whichever is sooner, the joint committee on finance shall schedule a meeting under s. 13.10 to approve, modify or disapprove the proposal.

14.065(5) (5) The governor may not make any amendment to any proposal for the expenditure of oil overcharge funds which has been approved by the joint committee on finance unless that amendment is approved or modified and approved by the joint committee on finance under s. 13.10.

14.065 History History: 1987 a. 27, 186.



14.07 Records and documents; executive privy seal.

14.07  Records and documents; executive privy seal.

14.07(1)(1) The private secretary to the governor, for purposes of authentication, is custodian of the public records and documents in the office of the governor.

14.07(2) (2) The executive privy seal, a written description of which is deposited in the office of the secretary of state, is the seal of the private secretary to the governor, with which all the private secretary's official certificates shall be authenticated.

14.07 History History: 1977 c. 29 s. 1649; 1991 a. 316.



14.08 Deposit of acts; notice.

14.08  Deposit of acts; notice. The governor shall deposit each legislative act enacted by the governor's approval in the office of the secretary of state under s. 35.095 (2) (b), and shall so inform the house of origin.

14.08 History History: 1981 c. 372.



14.09 Executive orders.

14.09  Executive orders. The governor shall cause all executive orders issued to be deposited in the office of the secretary of state.

14.09 History History: 1975 c. 252, 421.

14.09 Annotation Executive orders of the Wisconsin governor. 1980 WLR 333.



14.11 Legal actions and proceedings.

14.11  Legal actions and proceedings.

14.11(1) (1)  State property; legal protection of. The governor, whenever in the governor's opinion the rights, interests or property of the state have been or are liable to be injuriously affected, may require the attorney general to institute and prosecute any proper action or proceeding for the redress or prevention thereof; and whenever the governor receives notice of any action or proceeding between other parties by which the rights, interests or property of the state are liable to be injuriously affected, the governor shall inform the attorney general thereof and require the attorney general to take such steps as may be necessary to protect such rights, interests, or property.

14.11(2) (2) Employment of special counsel.

14.11(2)(a)(a) The governor, if in the governor's opinion the public interest requires such action, may employ special counsel in the following cases:

14.11(2)(a)1. 1. To assist the attorney general in any action or proceeding;

14.11(2)(a)2. 2. To act instead of the attorney general in any action or proceeding, if the attorney general is in any way interested adversely to the state;

14.11(2)(a)3. 3. To defend any action instituted by the attorney general against any officer of the state;

14.11(2)(a)4. 4. To institute and prosecute an action or proceeding which the attorney general, by reason of the attorney general's opinion as to the validity of any law, or for any other reason, deems it the duty of the attorney general to defend rather than prosecute.

14.11(2)(b) (b) When special counsel is employed, a contract in writing shall be entered into between the state and such counsel, in which shall be fixed the compensation to be paid such counsel by the state. If the compensation is being determined on a contingent fee basis, the contract is subject to s. 20.9305. The contract shall be executed in behalf of the state by the governor, and shall be filed in the office of the secretary of state. Such compensation shall be charged to the special counsel appropriation in s. 20.505 (1) (d).

14.11(2)(c) (c) Upon employment of special counsel, the governor shall certify the maximum amount provided in the employment contract to the secretary of administration, and direct the department to pay special counsel bills related to that case within the certified figure.

14.11 History History: 1971 c. 164; 1981 c. 20 s. 2202 (17) (a); 1985 a. 332 s. 253; 1991 a. 316; 2013 a. 20, 105; s. 13.92 (2) (i).



14.12 Execution of releases and satisfactions.

14.12  Execution of releases and satisfactions. Unless otherwise provided by law, the governor and attorney general may release or satisfy any lien or other obligation in favor of the state, upon payment by the obligor of the full amount due thereon or of the amount provided in any compromise settlement duly entered into and approved as provided by law. When such release or satisfaction is required to be under seal, the secretary of state shall affix the great seal of the state and authenticate the signatures of said officers.



14.13 Land claims against United States; receipt of payment.

14.13  Land claims against United States; receipt of payment. The governor may receive from the U.S. treasury department, from time to time, as the governor sees fit to draw for the same, the 5% of the net proceeds of sales of the public lands to which this state is or shall be entitled, pursuant to the act of congress approved August 6, 1846, and execute the proper vouchers therefor. When received the governor shall pay the same into the state treasury to the credit of the school fund.

14.13 History History: 1991 a. 316.



14.14 Patents to railroad lands.

14.14  Patents to railroad lands. Whenever the governor shall have executed and delivered to any railway or other corporation a patent from this state of any land inuring to such corporation under or through any grant from the United States and the laws of this state, and subsequent to the delivery of any such patent the United States shall patent or certify said land or any part thereof to this state as inuring under such grant, the governor may in the governor's discretion execute and deliver to such corporation a new patent of said land by way of further assurance of title to the same, reciting the fact of the execution and delivery of said prior patent and the subsequent issue by the United States of a patent or certified list of the said land, and that the said new patent is made by virtue of this section and for the purposes aforesaid; and the additional patent shall be entitled to the same force and effect as a conveyance and as evidence as other state patents have by law.

14.14 History History: 1991 a. 316.



14.15 Rewards.

14.15  Rewards. Whenever any person convicted of or charged with any felony escapes, or whenever any heinous crime has been committed, the governor may offer a reward of not to exceed $500 for the apprehension and delivery of such person or the conviction of the perpetrator of such crime. If such reward is claimed, whether by one or more persons, the governor shall finally determine to whom the same shall be paid, and, if to more than one person what portion to each, and shall certify the determination to the secretary of state. No such offer of a reward by the governor shall impose any actionable liability on the state.

14.15 History History: 1991 a. 316.



14.16 Holiday proclamations.

14.16  Holiday proclamations.

14.16(1) (1)  Arbor and Bird Day. The governor, by proclamation, may set apart one day each year to be designated as Arbor and Bird Day, and may request its observance by all schools, colleges and other institutions by the planting of trees, the adornment of school and public grounds and by suitable exercises having for their object the advancement of the study of arboriculture, the promotion of a spirit of protection to birds and trees and the cultivation of an appreciative sentiment concerning them.

14.16(2) (2) Citizenship Day. The governor may also set aside, by proclamation, the 3rd Sunday in May in each year to be designated as Citizenship Day, and shall request its observance by all circuit court judges, county boards, municipalities, colleges and other institutions, by suitable exercises for all those persons who have recently become enfranchised either by naturalization or by reaching their majority on the necessity of exercising responsible, vigilant and intelligent citizenship to safeguard and maintain our inalienable American liberties, freedom of person, stability, strength, endurance of our democratic institutions, ideals and leadership.

14.16(3) (3) Labor Day. The governor may also set apart, by proclamation, one day in each year to be observed as Labor Day.

14.16(4) (4) Armistice Day. The governor shall annually issue a proclamation calling attention to the fact that November 11 is the anniversary of Armistice Day, and requesting the people throughout the state to observe by appropriate exercises the hour at which the armistice following World War I was concluded.

14.16(5) (5) Mother's Day. The governor may annually proclaim the 2nd Sunday in May as Mother's Day and urge the people and organizations to display the American flag as a public expression of love and reverence for the mothers of our state and as a symbol of a united effort to inspire better homes and closer union between the state, its homes and its sons and daughters.

14.16(6) (6) Gold Star Mother's Day. The governor may annually proclaim the last Sunday in September as Gold Star Mother's Day and call upon the people and organizations to display the American flag and hold appropriate meetings in their homes, churches and other suitable places as a public expression of love, sorrow and reverence for the gold star mothers of our state.

14.16(7) (7) American History Month. To emphasize the spirit of America and Americanism and to remind the citizens of this state of the history of our nation and its free institutions, the month of February in each year is designated "American History Month" and the governor is directed to annually issue a suitable proclamation for the observance thereof.

14.16(8) (8) Wonderful Wisconsin Week. To emphasize this state's great assets which make it such a desirable place to live and work, to give all citizens a greater knowledge and appreciation of this state and to salute every important activity of the state, from agriculture to industry to tourism, from business to labor to recreation and from education to good government to the state's varied products, the 3rd week in September of each year is designated "Wonderful Wisconsin Week". The governor shall issue annually a suitable proclamation for the observance of "Wonderful Wisconsin Week".

14.16(9) (9) Hire a Veteran Week. To recognize the contribution veterans have made to our society and the special needs of unemployed veterans and to encourage the hiring of unemployed veterans, the week of November that starts on Sunday and ends on Saturday and in which November 11 falls is designated "Hire a Veteran Week." The governor shall issue annually a suitable proclamation for the observance of "Hire a Veteran Week" encouraging all employers to hire veterans.

14.16(9m) (9m) Veteran Recognition Week. To recognize the contribution and sacrifices veterans have made to our society, including those who have given their lives in service, the 7-day period that ends on November 11 is designated "Veteran Recognition Week." The governor shall issue annually a suitable proclamation for the observance of "Veteran Recognition Week" encouraging all citizens to honor veterans during the week, emphasizing educational efforts directed at teaching students concerning the contributions and sacrifices of veterans.

14.16(10) (10) Prisoners of War Remembrance Day. To recognize the sacrifices of those persons who suffered captivity in foreign countries while in active service with the U.S. armed forces, April 9 of each year is designated "Prisoners of War Remembrance Day." The governor shall issue annually a suitable proclamation for the observance of "Prisoners of War Remembrance Day" and request that some portion of the day be used for solemn contemplation on the plight of members of the U.S. armed forces who have been held prisoners of war.

14.16(10m) (10m) POW-MIA Recognition Day. To recognize the sacrifices of those persons who suffered or suffer captivity in foreign countries while in active service with the U.S. armed forces or who are or were missing in action, the 3rd Friday of September of each year is designated "POW-MIA Recognition Day." The governor shall issue annually a suitable proclamation for the observance of "POW-MIA Recognition Day" and request that some portion of the day be used for solemn contemplation on the plight of members of the U.S. armed forces who are or have been held prisoners of war and members of the U.S. armed forces who are or have been missing in action.

14.16(11) (11) Purple Heart Day. The governor shall annually proclaim August 7 as Purple Heart Day and urge the people and organizations of the state to display the American flag on that day as a public expression of the recognition of those individuals who have been wounded or killed in action preserving the freedoms that all United States citizens cherish.

14.16(12) (12) Aldo Leopold Weekend. The governor shall annually proclaim the first full weekend in March as Aldo Leopold Weekend to honor the author of A Sand County Almanac, an internationally respected scientist and conservationist who is widely considered the father of wildlife ecology.

14.16(12m) (12m) African American History and Cultural Heritage Month. The governor shall annually proclaim February as African American History and Cultural Heritage Month as a way to recognize and celebrate the contributions and achievements of African Americans.

14.16(13) (13) Medal of honor day. The governor shall annually proclaim March 25 as Medal of Honor Day to celebrate and honor those members of the U.S. armed forces who have been awarded the Medal of Honor for their valor in action above and beyond the call of duty and to recognize their bravery, heroism, and sacrifice for the United States.

14.16(14) (14) Gulf war illnesses recognition day. The governor shall annually proclaim January 17 as Gulf War Illnesses Recognition Day as a public expression in recognition of the members of the U.S. armed forces who develop illnesses from exposure to Gulf War-related risk-substances. The governor shall include in the proclamation a request that part of the day be used for quiet contemplation to honor those brave members of the U.S. armed forces who suffer illnesses as the result of their patriotic service to our nation.

14.16(15) (15) Korean War Armistice Day. To recognize the Wisconsin armed forces members who courageously served during the Korean War, July 27, the date of the military armistice agreement that ended that war, is designated as the "Korean War Armistice Day." The governor shall issue annually a suitable proclamation for the observance of "Korean War Armistice Day" and request that some portion of the day be used for solemn contemplation on the sacrifices that members of the U.S. armed forces made during that war, including the death of over 700 Wisconsin citizens.

14.16(16) (16) Vietnam Veterans Day. To recognize the 1,239 Wisconsin armed forces members who are listed on the Vietnam Memorial Wall in Washington, D.C., and to express pride and gratitude to the veterans of that war, March 29 is designated as the "Vietnam Veterans Day." The governor shall issue annually a suitable proclamation for the observance of "Vietnam Veterans Day" and request that some portion of the day be used to recall the Vietnam veterans' accomplishments and to thank those veterans for their service during that war.

14.16 History History: 1971 c. 307; 1973 c. 140; 1979 c. 23; 1993 a. 255; 2001 a. 20, 99, 100, 105; 2003 a. 137, 147; 2005 a. 37, 254; 2007 a. 22; 2009 a. 35, 36, 144.



14.165 Governor's energy awards.

14.165  Governor's energy awards.

14.165(1) (1)  Awards. The governor may issue awards to recognize outstanding accomplishments or efforts related to energy conservation or renewable energy systems. Awards may be made for all of the following:

14.165(1)(a) (a) Public and private sector activities.

14.165(1)(b) (b) New building design, building renovation or upgrading and maintaining existing equipment.

14.165(1)(c) (c) Demand-side management programs.

14.165(1)(d) (d) Contributions by engineers, architects and other professionals.

14.165(1)(e) (e) Industrial applications.

14.165(2) (2) Recommendations. The department of administration, department of safety and professional services, and public service commission shall make recommendations to the governor for awards under sub. (1).

14.165 History History: 1993 a. 414; 1995 a. 27 s. 9116 (5); 2011 a. 32.



14.17 Conferences of governors.

14.17  Conferences of governors. The governor may attend and represent the state at all conferences of governors, and make such arrangements as deemed necessary for this state to bear its share of the expenses of such conferences. All expenses incurred under this section shall be charged to the proper appropriation for the office of the governor.

14.17 History History: 1977 c. 29 s. 1649; 1977 c. 273.



14.18 Assistance from department of children and families.

14.18  Assistance from department of children and families. The governor may enter into a cooperative arrangement with the department of children and families under which the department assists the governor in providing temporary assistance for needy families under 42 USC 601 et. seq.

14.18 History History: 1999 a. 9; 2001 a. 16 ss. 4045, 4060; 2007 a. 20.



14.19 Advocacy activities.

14.19  Advocacy activities.

14.19(1)(1) The governor may authorize advocacy activities to be conducted in the office of the governor concerning problems of members of ethnic minority groups, women and the family.

14.19(3) (3) Advocacy activities may include investigation of complaints, service as an adviser or a mediator in resolving disputes or promotion of public education and planning to resolve problems.

14.19(4) (4) The governor shall appoint an employee of the office of the governor as the family literacy advocate to establish a statewide program to improve family literacy.

14.19 History History: 1979 c. 221; 1981 c. 20; 1995 a. 27.



14.20 Literacy and early childhood development grants.

14.20  Literacy and early childhood development grants.

14.20(1)(1) In this section:

14.20(1)(a) (a) "Council" means the read to lead development council.

14.20(1)(b) (b) "State superintendent" means the state superintendent of public instruction.

14.20(1m) (1m) The council shall make recommendations to the governor and state superintendent regarding recipients of grants under sub. (2). The amount of each grant awarded shall be determined jointly by the governor and the state superintendent. In addition to reports required under s. 15.09 (7), annually the council shall submit a report on its operation to the appropriate standing committees of the legislature under s. 13.172 (3).

14.20(2) (2)

14.20(2)(a)(a) From the appropriation under s. 20.525 (1) (f), the governor may award a grant to any person other than a school board for support of a literacy improvement program.

14.20(2)(b) (b) From the appropriation under s. 20.525 (1) (q), the governor may award a grant to any person other than a school board for support of a literacy or early childhood development program.

14.20(2)(c) (c) From the appropriation under s. 20.255 (2) (q), the state superintendent may award a grant to a school board for support of a literacy or early childhood development program.

14.20 History History: 1997 a. 27; 1999 a. 9; 2001 a. 16; 2003 a. 33; 2011 a. 166.



14.23 Standards development council.

14.23  Standards development council.

14.23(1) (1) By October 14, 1997, the governor shall submit to the standards development council pupil academic standards in mathematics, science, reading and writing, geography and history. The council shall review the standards and may modify them. Within 30 days after October 14, 1997, the council shall transmit its recommended standards to the governor.

14.23(2) (2) The governor shall approve or disapprove the recommended standards within 30 days after receiving them under sub. (1). If the governor approves the standards, he or she may issue the approved standards as an executive order.

14.23(3) (3) The council shall periodically review the standards issued under sub. (2) and may recommend changes to the governor. If the governor approves the changes he or she may issue them as an executive order.

14.23 History History: 1997 a. 27, 252.



14.24 State council on alcohol and other drug abuse.

14.24  State council on alcohol and other drug abuse. The state council on alcohol and other drug abuse shall:

14.24(1) (1) Provide leadership and coordination regarding alcohol and other drug abuse issues confronting the state.

14.24(2) (2) Meet at least once every 3 months.

14.24(3) (3) By June 30, 1994, and by June 30 every 4 years thereafter, develop a comprehensive state plan for alcohol and other drug abuse programs. The state plan shall include all of the following:

14.24(3)(a) (a) Goals, for the time period covered by the plan, for the state alcohol and other drug abuse services system.

14.24(3)(b) (b) To achieve the goals in par. (a), a delineation of objectives, which the council shall review annually and, if necessary, revise.

14.24(3)(c) (c) An analysis of how currently existing alcohol and other drug abuse programs will further the goals and objectives of the state plan and which programs should be created, revised or eliminated to achieve the goals and objectives of the state plan.

14.24(4) (4) Each biennium, after introduction into the legislature but prior to passage of the biennial state budget bill, review and make recommendations to the governor, the legislature and state agencies, as defined in s. 20.001 (1), regarding the plans, budgets and operations of all state alcohol and other drug abuse programs.

14.24(5) (5) Provide the legislature with a considered opinion under s. 13.098.

14.24(6) (6) Coordinate and review efforts and expenditures by state agencies to prevent and control alcohol and other drug abuse and make recommendations to the agencies that are consistent with policy priorities established in the state plan developed under sub. (3).

14.24(7) (7) Clarify responsibility among state agencies for various alcohol and other drug abuse prevention and control programs and direct cooperation between state agencies.

14.24(8) (8) Each biennium, select alcohol and other drug abuse programs to be evaluated for their effectiveness, direct agencies to complete the evaluations, review and comment on the proposed evaluations and analyze the results for incorporation into new or improved alcohol and other drug abuse programming.

14.24(9) (9) Publicize the problems associated with abuse of alcohol and other drugs and the efforts to prevent and control the abuse.

14.24 History History: 1971 c. 219; 1975 c. 370; 1979 c. 221; 1983 a. 27; 1985 a. 328; 1993 a. 210.



14.26 Wisconsin sesquicentennial commission.

14.26  Wisconsin sesquicentennial commission.

14.26(1)(1) The Wisconsin sesquicentennial commission shall make appropriate plans and preparations for the commemoration of the 150th anniversary of Wisconsin statehood.

14.26(2) (2) The commission shall submit an annual report to the governor and to the legislature under s. 13.172 (2) regarding its activities on each March 1 until March 1, 1998.

14.26(3) (3) Upon request of the commission, all state agencies, as defined in s. 20.001 (1), shall cooperate with the commission in the performance of its functions.

14.26(4) (4) The commission shall ensure full participation by the University of Wisconsin System in the sesquicentennial and shall make appropriate arrangements to coordinate commemorative activities with activities conducted to commemorate the sesquicentennial of the University of Wisconsin System.

14.26(5) (5) In making appointments to the commission, the governor shall designate a chairperson. The commission shall elect a vice chairperson and secretary from its membership.

14.26(5g) (5g) The commission may:

14.26(5g)(a) (a) Subject to authorization under s. 16.505, employ staff outside of the classified service and consultants and fix their compensation.

14.26(5g)(b) (b) Enter into contracts, leases or other agreements.

14.26(5g)(d) (d) Assume such other functions authorized by law as may be necessary to carry out the purposes of this section.

14.26(5r) (5r) The commission may appoint such committees as may be required to carry out its functions.

14.26(6) (6) The commission shall complete its activities and submit a final report regarding its activities to the governor, and to the legislature under s. 13.172 (2) no later than June 1, 1999. The commission shall cease to exist on July 1, 1999.

14.26 History History: 1991 a. 269; 1995 a. 27; 1995 a. 216 s. 40g; 1995 a. 445; 1997 a. 27; 1999 a. 9; 2001 a. 16.



14.31 Office of lieutenant governor; creation.

14.31  Office of lieutenant governor; creation. There is created an office of the lieutenant governor under the direction and supervision of the lieutenant governor.



14.32 Service as acting governor.

14.32  Service as acting governor.

14.32(2) (2) When acting as governor because of a vacancy in the office of governor created by the happening of any contingency specified in s. 17.03, the lieutenant governor shall receive the annual salary and all other rights, privileges and emoluments of the office of governor. The annual salary paid in such instance shall be in lieu of all other compensation provided for the lieutenant governor.

14.32(3) (3) Compensation for service by the lieutenant governor under this section shall be paid from the appropriation in s. 20.525 (1) (a).

14.32 History History: 1971 c. 42; 1971 c. 125 s. 522 (1); 1975 c. 39 s. 734; 1977 c. 29 s. 1656 (15); 1989 a. 31.



14.33 Employees.

14.33  Employees. The lieutenant governor may employ within the limits of the appropriations under s. 20.540 such staff as he or she deems necessary outside the classified service for such period and upon such terms as the lieutenant governor determines.

14.33 History History: 1971 c. 125; 1977 c. 196 s. 131; 1977 c. 273; 1979 c. 34; 1987 a. 27.



14.34 Additional executive duties.

14.34  Additional executive duties. As the second ranking executive officer of the state, the lieutenant governor shall have such additional duties as are assigned by the governor in writing. These may include:

14.34(1) (1) The designation by the governor of the lieutenant governor as the governor's representative on any statutory commission, board or committee on which the governor is entitled to membership. Under such designation, the lieutenant governor shall perform in the place of the governor and shall have all authority and responsibility granted by law to the governor with regard to such membership.

14.34(2) (2) The designation by the governor of the lieutenant governor as the governor's representative on any nonstatutory committee created by the governor under s. 14.019.

14.34(3) (3) The designation by the governor of the lieutenant governor to coordinate state services and programs under s. 14.03 and such other statutory responsibility of the governor for this purpose. The governor shall specify in writing to state agencies the nature, areas and extent of such designated authority.

14.34(4) (4) The designation by the governor of the lieutenant governor as the governor's representative on any intergovernmental body created for the purpose of maintaining relationships with the federal government, state government, regional agencies or local government.

14.34 History History: 1973 c. 90; 1991 a. 316.



14.35 Authorized activities.

14.35  Authorized activities. The lieutenant governor may:

14.35(1) (1) Accept gifts, grants, bequests or devises, or federal moneys authorized by the governor under s. 16.54, to be used for the authorized functions of the office of lieutenant governor.

14.35(2) (2) Conduct conferences or prepare and sell publications or promotional materials related to the authorized functions of the office of lieutenant governor.

14.35 History History: 1987 a. 27.



14.36 Office of secretary of state; creation.

14.36  Office of secretary of state; creation. There is created an office of the secretary of state under the direction and supervision of the secretary of state.



14.38 Secretary of state, duties.

14.38  Secretary of state, duties. The secretary of state shall:

14.38(1) (1) Record executive acts. Keep a record of the official acts of the executive department and, when required, lay the same and all matters relative thereto before either house of the legislature.

14.38(2) (2) Affix great seal; register commissions. Affix the great seal to and countersign all commissions issued and other official acts done by the governor, the governor's approbation of the laws excepted; and make a register of such commissions in a book provided by the governor therefor, specifying the person to whom issued, the office conferred, and the date and term of the commission.

14.38(3) (3) Have custody of books, records, etc. Have the custody of all books, records, deeds, bonds, parchments, maps, papers and other articles and effects belonging to the state, deposited or kept in the secretary of state's office, and make such provision for the arrangement and preservation thereof as is necessary, and keep the same, together with all accounts and transactions of the office open at all times to the inspection and examination of the governor or any committee of either or both houses of the legislature.

14.38(4) (4) Biennial report. Report biennially in accordance with s. 15.04 (1) (d) all matters pertaining to the office and, when required, furnish the governor or either house of the legislature, in writing, any information relative to the performance of the duties of the office.

14.38(5) (5) Keep enrolled laws, etc. Safely keep all enrolled laws and resolutions, and not permit any of them to be taken out of the secretary of state's office or inspected except in the presence of the secretary of state, unless by order of the governor or by resolution of one or both houses of the legislature. For any violation of this subsection the secretary of state shall forfeit the sum of $100.

14.38(6) (6) Compile original laws and resolutions. Cause the original laws enacted and joint resolutions adopted at each session of the legislature, together with the index containing the titles of the same, to be bound in suitable volumes in a substantial manner, and in the order in which they are enacted or adopted, with the title thereof and the session at which they are enacted or adopted to be written or printed on the spine of the volumes.

14.38(8) (8) Record fees. Keep a record of all fees received by the office and include a summary of such record in the biennial report under s. 15.04 (1) (d).

14.38(9) (9) Furnish certified copies; fees. Make a copy of any law, resolution, deed, bond, record, document or paper deposited or kept in his or her office, upon request therefor, attach thereto his or her certificate, with the greater or lesser seal affixed, and collect therefor 50 cents per page and $5 for such certificate; if a copy is not to be certified and if the reproduction is performed by the office of the secretary of state, then collect a fee to cover the actual and necessary cost of reproduction and actual and necessary cost of transcription required to produce the copy or $2, whichever is greater; also to record any document authorized or required by law to be recorded in his or her office, and to charge therefor a fee of $1 per page. The fee for certified copies and for certificates as to results of searches of the records and files of his or her office, when a printed form is used, shall be $5, but when a specially prepared form is required the fee shall be $10. Telegraphic reports as to results of record searches shall be $5 plus the cost of the telegram. The secretary of state shall charge and collect for preparing any record or certificate under this subsection in an expeditious manner, an expedited service fee of $25 in addition to the fee otherwise required under this subsection.

14.38(9m) (9m) Signatures. Receive and file the signature and an impression of the official seal or rubber stamp of all county clerks and registers of deeds, and upon request certify to the authenticity of that signature and official seal or rubber stamp and charge therefor the statutory fee.

14.38(10) (10) Notices of proposed constitutional amendments and enactments.

14.38(10)(b)(b) Publish in the official state paper, on the first Tuesday of August, September and October immediately preceding any general election, such proposed constitutional amendments as were approved for the first time by the legislature preceding the election.

14.38(10)(c) (c) Publish in the official state newspaper within 10 days after the date of publication of an act a notice certifying the number of each act, the number of the bill from which it originated, the date of publication and the relating clause. Each certificate shall also contain a notice of where the full text of each act can be obtained. Costs under this paragraph shall be charged to the appropriation under s. 20.765 (1) (d).

14.38(10m) (10m) Notification of constitutional amendment. If an amendment to the Wisconsin Constitution is approved that requires the legislature to provide for temporary succession to the powers and duties of public offices for the period of an emergency resulting from a cause other than an enemy action, within 30 days after the government accountability board records the approval under s. 7.70 (3) (h), notify the legislature that the amendment has been approved.

14.38(11) (11) Other duties. Perform such other duties as are imposed upon the secretary of state by the constitution or by law.

14.38 History History: 1975 c. 93, 198, 224, 421; 1977 c. 29; 1977 c. 196 s. 131; 1979 c. 328; 1981 c. 124, 372; 1983 a. 27; 1983 a. 36 s. 96 (2); 1985 a. 29, 303, 338; 1989 a. 123, 303; 1991 a. 32, 39, 316; 1993 a. 112, 214, 452; 1995 a. 27, 225; 2003 a. 33; 2005 a. 25; 2009 a. 42, 363; 2013 a. 5.



14.39 Conditional acceptance of filing fees.

14.39  Conditional acceptance of filing fees. Before actually filing any document by making an endorsement on that document, the secretary of state may accept and deposit the filing fee submitted with that document upon the condition that if subsequent examination of the document establishes that it does not meet the requirements for filing, the fee may be refunded and upon the condition that if a discrepancy in the amount of the fee is subsequently discovered the secretary of state may then demand further payment of a shortage or refund an overpayment subject to s. 20.905 (3).

14.39 History History: 1977 c. 418.



14.40 Record of positions, appointments.

14.40  Record of positions, appointments.

14.40(1) (1) Annually not later than July 1, each legislative, administrative and judicial agency of the state government shall submit to the secretary of state a list of all positions within that agency outside the classified service and above the clerical level, excluding the faculties under the jurisdiction of the board of regents of the University of Wisconsin System and the department of public instruction, which are filled by appointment, and the term if there is one, together with the name of the incumbent and the date of his or her appointment.

14.40(2) (2) The secretary of state shall keep a record of all positions reported under sub. (1), the names of the incumbents and the dates of their appointments.

14.40(3) (3) The appointment officer shall promptly notify the secretary of state of any vacancy occurring in any such position because of resignation, disability or death as well as any appointments made to fill such vacancies.

14.40(4) (4) Any officer or agency of the state authorized to select any officer of the state or member of a board, commission or committee outside the classified service, whether judicial, military or civil, shall report such selection to the secretary of state who shall record and file such selection for information of the public. The department of administration shall not approve any payroll or expense voucher for such position until the notice of appointment has been filed with the secretary of state.

14.40 History History: 1971 c. 100 s. 23; 1979 c. 34; 1995 a. 27 s. 9145 (1); 1997 a. 27.



14.43 Custodian of deeds, securities, oaths and bonds.

14.43  Custodian of deeds, securities, oaths and bonds. All deeds, conveyances, abstracts of title, options and leases of land; and, unless otherwise directed by law, all bonds, mortgages and other securities, for money, belonging to this state, and all official oaths and bonds shall be deposited and preserved in the office of the secretary of state and be open to public inspection.



14.45 Great and lesser seals.

14.45  Great and lesser seals.

14.45(1) (1) The state shall have a great seal and a lesser seal both of which shall be kept in the office of the secretary of state.

14.45(2) (2) The great seal of the state consists of a metallic disc, 2 3/8 inches in diameter, containing, within an ornamental border, the following devices and legend: The coat of arms of the state, as in s. 1.07 described; above the arms, in a line parallel with the border, the words, "Great Seal of the State of Wisconsin;" in the exergue, in a curved line, 13 stars.

14.45(3) (3) A lesser seal, 1 3/4 inches in diameter, engraved with the device of the great seal, with the words, "Seal of the Secretary of State," in a curved line above, and the words, "State of Wisconsin," in a curved line below such device, is the seal of the secretary of state, and may be used to authenticate all papers and documents issued by the secretary of state, except the official acts of the governor, and such copies of the laws and records in the office of said secretary as may be required for use as evidence in any other state, territory or country.

14.45 History History: 1991 a. 316.



14.46 Assistant secretary of state.

14.46  Assistant secretary of state. The secretary of state may appoint, in writing, an assistant secretary of state who may perform and execute any of the duties of the secretary of state, except as a member of the board of commissioners of public lands. The assistant secretary shall take and subscribe the oath of office prescribed by article IV, section 28, of the constitution and shall give bond to the secretary of state in the sum and with the conditions as the secretary of state prescribes, conditioned for the faithful discharge of the duties. The oath shall be filed and preserved in the office of the governor.

14.46 History History: 1977 c. 29 s. 1649; 1977 c. 273; 1983 a. 192.



14.47 Cashier in secretary of state's office bonded.

14.47  Cashier in secretary of state's office bonded. The cashier and assistant cashiers in the office of the secretary of state shall give bonds to the secretary of state in such sum and with such conditions as the secretary of state may prescribe, conditioned for the faithful discharge of their duties. Those bonds shall be furnished by a surety company authorized to do business in this state, and the cost of those bonds may not exceed one-fourth of one percent per year on the amount of the bond or obligation by the surety executed and shall be payable from the appropriation to the secretary of state.

14.47 History History: 1979 c. 110 s. 60 (13); 1991 a. 316; 2009 a. 177.



14.56 Office of state treasurer; creation.

14.56  Office of state treasurer; creation. There is created an office of the state treasurer under the direction and supervision of the state treasurer.



14.58 Duties of state treasurer.

14.58  Duties of state treasurer. The state treasurer shall:

14.58(1) (1) Sign checks, share drafts, and other drafts. Sign checks, share drafts, and other drafts on depositories in which moneys may be deposited in one of the following methods:

14.58(1)(a) (a) By the state treasurer personally;

14.58(1)(b) (b) By an assistant state treasurer, appointed as provided in s. 14.62, in the name of the state treasurer;

14.58(1)(c) (c) In the name of the state treasurer, by any clerk in the treasurer's office designated by the treasurer; or

14.58(1)(d) (d) By placing on a check, share draft or other draft the facsimile signature of the state treasurer adopted by him or her as a facsimile signature. Any depository shall be fully warranted and protected in making payment on any check, share draft or other draft bearing such facsimile notwithstanding that the facsimile may have been placed on the check, share draft or other draft without the state treasurer's authority.

14.58(4) (4) Unclaimed property program. Provide services related to the promotion of the unclaimed property program under ch. 177 in consultation with the secretary of revenue.

14.58(7) (7) Permit examination of books. Permit at all times inspection and examination of the books, papers and transactions of the treasurer's office by the governor, secretary of state, attorney general, department of administration or state auditor, or by the legislature, any committee thereof or either house thereof.

14.58(11) (11) Make certified copies. Make a certified copy of any deed, bond, document or paper filed in the treasurer's office, and transcripts from the books and records kept therein, when required by any person so to do; and collect therefor 25 cents per folio, and $1 for such certificate.

14.58(14) (14) Other duties. Perform all other duties imposed upon the state treasurer by law.

14.58 History History: 1971 c. 164 s. 90; 1973 c. 333; 1975 c. 180, 189, 198, 421; 1977 c. 107; 1977 c. 196 s. 131; 1979 c. 34, 221; 1981 c. 20; 1983 a. 27; 1983 a. 36 s. 96 (2); 1983 a. 51; 1983 a. 189 s. 329 (21); 1983 a. 368, 408, 524, 538; 1985 a. 29; 1989 a. 31; 1991 a. 39, 189, 299, 316; 1995 a. 201; 2003 a. 33, 139; 2007 a. 1; 2011 a. 32; 2013 a. 20.



14.59 Training conferences.

14.59  Training conferences. The state treasurer may conduct conferences for the purpose of training county and municipal clerks and treasurers, and employees of their offices, in their official responsibilities. The treasurer may charge participants in any conference a fee for participation which shall not exceed the proportionate cost of conducting the conference. The treasurer shall credit all revenues from fees assessed under this section to the appropriation account under s. 20.585 (1) (h).

14.59 History History: 1995 a. 27.



14.60 State treasurer's bond.

14.60  State treasurer's bond. The bond of the state treasurer shall extend to the faithful execution of the duties of the office of state treasurer until a successor is elected and fully qualified. If the treasurer elects to give bond guaranteed by a surety company, the cost thereof and of any additional bond required of and furnished by the treasurer and so guaranteed shall be borne by the state and shall be paid out of the appropriation to the office of the state treasurer; if the annual cost thereof does not exceed 0.25% of the amount of said bond.

14.60 History History: 1991 a. 316.



14.62 Assistant state treasurer; oath; bond; powers.

14.62  Assistant state treasurer; oath; bond; powers. The state treasurer may appoint, in writing, an assistant state treasurer to perform any of the duties of the state treasurer, except to serve as a member of the board of commissioners of public lands. The assistant state treasurer shall take and subscribe the oath of office prescribed by article IV, section 28, of the constitution and shall give bond to the state treasurer in the sum and with the conditions the state treasurer prescribes, conditioned for the faithful discharge of the duties. The oath of the assistant state treasurer and the certificate of appointment shall be filed and preserved in the office of the secretary of state. The state treasurer may require any employee to give bond to the state in the amount and with the conditions the state treasurer prescribes, conditioned for the faithful discharge of their duties. The cost of the bonds shall be charged to the appropriations under s. 20.585.

14.62 History History: 1983 a. 192, 538.



14.76 Interstate compacts.

14.76  Interstate compacts.

14.76(1)(1) This section shall apply to the establishment of agreements not affecting the sovereignty of the United States.

14.76(2) (2) Any state agency may agree by compact with other states to apply existing standards for residents to nonresidents if the laws or regulations of the states with which such compacts are made are similarly applied to Wisconsin residents. The compact shall be effective when approved by joint resolution adopted by the legislature.

14.76(3) (3) Any state agency may negotiate compacts with similar agencies in other states relating to the treatment of nonresidents on subjects within its delegated powers but on which no legislation providing standards has been enacted. Such compacts shall be submitted to the legislature and shall be effective when approved as are bills.

14.76(4) (4) Each compact shall as nearly as possible set forth:

14.76(4)(a) (a) The statutory authority for the delegated power under which the agency is proceeding.

14.76(4)(b) (b) The legal effect of the compact as shown by the amendments to statutes and rules in the applicable states required to accomplish the objectives of the compact.

14.76(4)(c) (c) The objectives of the compact.

14.76(4)(d) (d) The precise reasons for the compact.

14.76(4)(e) (e) The standards established by the compact.

14.76(4)(f) (f) The procedures contemplated by the compact.

14.76(4)(g) (g) The effective date of the compact.

14.76(4)(h) (h) The effect of the compact upon:

14.76(4)(h)1. 1. Public finances.

14.76(4)(h)2. 2. Public policy.

14.76 History History: 1971 c. 62; 1983 a. 308.



14.78 Great Lakes compact commission.

14.78  Great Lakes compact commission.

14.78(1) (1)  Members; terms. There is created a Great Lakes compact commission consisting of 3 commissioners appointed by the governor. The commissioners shall be persons having knowledge of and interest in problems of the Great Lakes basin. One commissioner, appointed for an indefinite term, shall be a state officer or employee and shall serve as secretary of the Great Lakes compact commission. The other commissioners shall be appointed for terms of 4 years. The commissioners shall receive no salaries but shall be reimbursed for actual and necessary expenses.

14.78(2) (2) Duties. It is the duty of the Wisconsin Great Lakes compact commission:

14.78(2)(a) (a) To represent this state on the Great Lakes commission created by the Great Lakes basin compact ratified and enacted by chapter 275, laws of 1955, and through such representation to perform the functions of the Great Lakes commission in conjunction with the commissioners of other party states. Whenever a vote is required by the terms of the Great Lakes basin compact, each member of the Wisconsin Great Lakes compact commission is authorized to cast the same proportion of the 3 votes to which the state of Wisconsin is entitled under the compact as each of the other members of the Wisconsin Great Lakes compact commission.

14.78(2)(b) (b) To maintain a continuing investigation of the project of connecting the Great Lakes with the Atlantic ocean by means of the Welland canal and the St. Lawrence River and to urge upon congress the enactment of additional appropriate legislation to enable the full development of such waterway, the commission to work in conjunction with similar commissions in other states and with other interested groups and agencies in the promotion of such project.

14.78(2)(c) (c) To direct and execute a program of education in such form as the commission may determine, in support of the projects for development of the St. Lawrence seaway and the deepening of the Great Lakes connecting channels, using not to exceed the amount of funds appropriated for that purpose.

14.78(2)(d) (d) To report biennially in accordance with s. 15.04 (1) (d), and to make such other reports as are requested by the governor or which it deems appropriate.

14.78(3) (3) Financing commission. The Great Lakes compact commission may annually contribute to the Great Lakes commission not to exceed the amount appropriated for that purpose.

14.78(4) (4) State officers to aid commission. It is the policy of the state to carry out the Great Lakes basin compact and to accomplish the purposes thereof, and all officers of the state shall do all things falling within their respective jurisdictions necessary or incidental to carrying out such compact. Officers, agencies and employees of the state government shall, at reasonable times and upon the request of the Great Lakes commission, furnish such commission with information and data within their possession and aid such commission by loan of personnel and other means lying within their respective legal powers.

14.78 History History: 1975 c. 39, 198; 1977 c. 196 s. 131.

14.78 Annotation That the Waters Shall be Forever Free: Navigating Wisconsin's Obligations Under the Public Trust Doctrine and the Great Lakes Compact. Johnson-Karp. 94 MLR 414 (2010).



14.81 Midwest interstate low-level radioactive waste commission.

14.81  Midwest interstate low-level radioactive waste commission.

14.81(1)(1) There is created a midwest low-level radioactive waste commission as specified under s. 16.11 (3) (a). The member of the commission representing this state shall be nominated by the governor, and with the advice and consent of the senate appointed, to serve at the pleasure of the governor. The commission member representing this state shall receive a per diem of $25, unless he or she is a salaried full-time employee of this state, and shall be reimbursed for actual and necessary expenses incurred in the performance of his or her duties on the commission. Per diem payments and expenses of the commissioner shall be paid from the appropriation under s. 20.505 (1) (g). The commission has the powers and duties granted and imposed under s. 16.11.

14.81(2) (2) In discharging his or her responsibilities under s. 16.11, the commission member representing this state shall:

14.81(2)(a) (a) Designate an alternate commission member and notify the governor and legislature of this designation within 30 days after being appointed.

14.81(2)(b) (b) Request the commission to conduct a public hearing on the draft disposal plan under s. 16.11 (4) (d).

14.81(2)(c) (c) Notify the governor and legislature if:

14.81(2)(c)1. 1. The commission proposes to designate this state as a host state for a facility, as defined in s. 16.11 (2) (h).

14.81(2)(c)2. 2. The commission proposes to impose any liability on the state under s. 16.11.

14.81(2)(c)3. 3. He or she has reason to believe that the state should withdraw from the midwest interstate low-level radioactive waste compact specified in s. 16.11.

14.81(3) (3) In negotiating and developing the bylaws, disposal plan and other appropriate documents as a member of the commission, the commission member representing this state shall:

14.81(3)(a) (a) Promote this state's interest in including insurance requirements and an extended care and long-term liability fund as a part of the disposal plan or other appropriate documents.

14.81(3)(b) (b) Encourage the pursuit of sound low-level radioactive waste management practices including minimizing the dependence on the shallow burial of this type of waste.

14.81(3)(c) (c) Promote this state's interest in an equitable distribution and rotation of responsibilities among member states under the compact.

14.81(3)(d) (d) Encourage, to the fullest extent of his or her influence and authority, actions and procedures which permit and encourage full and meaningful public access and participation in the commission's proceedings including informal meetings and meetings of committees and subcommittees of the commission and full and meaningful public access to commission records and documents.

14.81(3)(e) (e) Encourage the establishment of a fee system which provides for adequate compensation to local units of government which are affected by the siting of a regional low-level radioactive waste disposal facility.

14.81(3)(f) (f) Promote the right of this state under s. 16.11 (5) (b) to have all low-level radioactive wastes generated within its borders, including low-level radioactive wastes generated at the La Crosse boiling water reactor constructed under section 109 of P.L. 87-315, disposed of at compact facilities, as defined in s. 16.11 (2) (d), or any noncompact facility made available by an agreement entered into under s. 16.11 (3) (h) 6.

14.81 History History: 1983 a. 393; 1995 a. 115.



14.82 Interstate insurance product regulation commission.

14.82  Interstate insurance product regulation commission. There is created an interstate insurance product regulation commission as specified in s. 601.58 (3). The member of the commission representing this state shall be the commissioner of insurance or his or her designated representative, who must be an official or employee of the office of the commissioner of insurance. The commission member shall serve without compensation but shall be reimbursed from the appropriation under s. 20.145 (1) (g) for actual and necessary expenses incurred in the performance of his or her duties. The commission has the powers and duties granted and imposed under s. 601.58.

14.82 History History: 2007 a. 168.



14.84 Great Lakes protection fund.

14.84  Great Lakes protection fund.

14.84(1) (1) The governor may provide for the participation of this state in the formation and operation of the Great Lakes protection fund on behalf of this state if all of the following apply to the fund:

14.84(1)(a) (a) The fund is established to advance the principal goals and objectives of the Great Lakes toxic substances control agreement and the water quality agreement signed by the United States and Canada.

14.84(1)(b) (b) The fund is established to finance and support state and regional projects related to the protection, research and cleanup of the Great Lakes.

14.84(1)(c) (c) Earnings and interest from the fund will be available to this state for all of the following purposes:

14.84(1)(c)1. 1. To ensure a stable and predictable funding commitment for Great Lakes water quality.

14.84(1)(c)2. 2. Data collection and analysis of the economic, environmental and human health effects of contamination in the Great Lakes.

14.84(1)(c)3. 3. Development of new or improved environmental clean-up technologies applicable to the Great Lakes.

14.84(1)(c)4. 4. Research to assess the effectiveness of pollution control policies affecting the Great Lakes.

14.84(1)(c)5. 5. Assessment of the health of Great Lakes fish, waterfowl and other organisms.

14.84(1)(d) (d) The fund will be operative when it is executed by this state and at least 3 other states under the articles of incorporation of the fund.

14.84(2) (2) The governor shall nominate 2 persons to represent this state on the board of directors of the Great Lakes protection fund. Those persons shall be appointed with the advice and consent of the senate.

14.84 History History: 1989 a. 31.



14.85 Mississippi River parkway commission.

14.85  Mississippi River parkway commission.

14.85(1)(1) There is created a Mississippi River parkway commission consisting of the following members:

14.85(1)(a) (a) One member from each of the counties of Buffalo, Crawford, Grant, La Crosse, Pepin, Pierce, Trempealeau and Vernon.

14.85(1)(b) (b) Two senators and 2 representatives to the assembly. The 2 major political parties shall be represented in the membership from each house.

14.85(2) (2) The secretary of tourism, the secretary of natural resources, the secretary of transportation, and the director of the historical society, or their designees, shall serve as nonvoting members of the commission.

14.85(3) (3) Each member under sub. (1) shall be appointed by the governor for a 4-year term. Any vacancy shall be filled for the balance of the unexpired term by the governor as soon as practicable.

14.85(4) (4) The commission shall elect its own chairperson and officers other than a chairperson from among its members as its work requires. The commission chairperson shall:

14.85(4)(a) (a) Be the sole voting representative of this state at meetings of the national Mississippi River parkway commission.

14.85(4)(b) (b) Report to the commission on the activities of the national Mississippi River parkway commission.

14.85(4)(c) (c) Serve as commission secretary, designate a member of the commission to serve as commission secretary or require an election by the commission of a commission secretary.

14.85(4)(d) (d) Notify the members of meetings of the commission and keep a record of its proceedings, or delegate these responsibilities to the commission secretary.

14.85(5) (5) The commission shall:

14.85(5)(a) (a) Assist in coordinating the development and preservation of the Great River Road in Wisconsin and its embellishments, such as scenic easements, roadside parks and scenic overlooks.

14.85(5)(b) (b) Assist other state agencies in all efforts to create a unified development of the Great River Road in Wisconsin and any of its collateral features.

14.85(5)(c) (c) Cooperate with similar committees or commissions in other states and Canadian provinces in the furtherance of the ultimate development of the Great River Road from Canada to the Gulf of Mexico.

14.85(5)(d) (d) Consult with the appropriate regional planning commissions regarding the Mississippi River parkway.

14.85(5)(e) (e) Assist in promoting as an attractive travel destination the Great River Road in Wisconsin and the unique historical, cultural, aesthetic and recreational features along the route of the Great River Road, such as local communities, off-road parks and forests, and water-oriented facilities.

14.85(6) (6) The commission shall meet quarterly and may meet at other times on the call of the chairperson.

14.85(7) (7) The departments and agencies of this state shall, within existing appropriations and to the best of their respective abilities, cooperate with the commission in the execution of its functions.

14.85(8) (8)

14.85(8)(a)(a) The annual membership dues for the commission shall be paid from the appropriation under s. 20.395 (4) (aq).

14.85(8)(b) (b) The members of the commission shall serve without compensation but, except as provided in par. (c), shall be reimbursed from the appropriation under s. 20.395 (4) (aq) for 75% of actual and necessary expenses incurred in performing their duties under guidelines for reimbursement established by the department of transportation.

14.85(8)(c) (c) The chairperson of the commission shall be reimbursed from the appropriation under s. 20.395 (4) (aq) for all actual and necessary expenses incurred in performing his or her duties under guidelines for reimbursement established by the department of transportation.

14.85(8)(d) (d) If the department of tourism determines that a program recommended by the commission to undertake activities relating to the promotion of tourism is consistent with the department's statewide tourism marketing plans, priorities, and resources, the department shall have primary responsibility to support the activities of the program.

14.85(9) (9) The commission may establish a technical committee to advise the commission. The members of the committee shall include at least one employee each from the department of transportation and the department of tourism. The commission shall request the department of transportation and the department of tourism to designate employees to serve on the committee and may request any other state agency to designate an employee to serve on the committee.

14.85(10) (10) Unless specifically provided otherwise by the commission with respect to committees or other similar bodies, a majority of the voting members constitute a quorum to do business.

14.85 History History: 1975 c. 39, 199; 1977 c. 418; 1979 c. 34 s. 2102 (52) (a); 1985 a. 29 s. 3202 (51); 1991 a. 39; 1995 a. 27 ss. 66 to 68, 9116 (5); 2011 a. 32; s. 35.17 correction in (5) (c).



14.86 Midwest interstate passenger rail commission.

14.86  Midwest interstate passenger rail commission.

14.86(1)(1) There is created a midwest interstate passenger rail commission as specified under s. 85.067 (2), consisting of the following members representing this state:

14.86(1)(a) (a) The governor or his or her designee.

14.86(1)(b) (b) One representative to the assembly, appointed by the speaker of the assembly for a 2-year term.

14.86(1)(c) (c) One senator appointed by the president of the senate for a 2-year term.

14.86(1)(d) (d) One member representing the private sector, appointed by the governor for the governor's term of office.

14.86(2) (2) The members of the commission shall serve without compensation. The commission has the powers and duties granted and imposed under s. 85.067.

14.86(3) (3) From the appropriation under s. 20.395 (4) (aq), the department of transportation shall pay the costs of membership in the midwest interstate passenger rail compact.

14.86 History History: 2007 a. 117.



14.90 Midwestern higher education commission.

14.90  Midwestern higher education commission.

14.90(1)(1) There is created a midwestern higher education commission as specified under s. 39.80 (2) (a) consisting of the following members representing this state:

14.90(1)(a) (a) The governor or his or her designee.

14.90(1)(b) (b) One representative to the assembly appointed by the speaker to the assembly for a 2-year term.

14.90(1)(c) (c) One senator appointed by the president of the senate for a 2-year term.

14.90(1)(d) (d) One member representing higher education appointed by the governor for a 4-year term.

14.90(1)(e) (e) One member representing higher education appointed by the governor for a 2-year term.

14.90(2) (2) The members of the commission shall serve without compensation but shall be reimbursed from the appropriation under s. 20.505 (1) (ka) for actual and necessary expenses incurred in the performance of their duties. The commission has the powers granted and the duties imposed under s. 39.80.

14.90 History History: 1993 a. 358, 491; 1997 a. 27; 2001 a. 16; 2005 a. 25; 2007 a. 20.



14.91 State council on the interstate compact on educational opportunity for military children.

14.91  State council on the interstate compact on educational opportunity for military children.

14.91(1) (1) There is created a state council on the interstate compact on educational opportunity for military children as specified under s. 115.997 (8), consisting of the following members:

14.91(1)(a) (a) The state superintendent of public instruction.

14.91(1)(b) (b) The superintendent of a school district with a high concentration of children of military families, appointed by the state superintendent of public instruction.

14.91(1)(c) (c) A representative from a military installation, appointed by the state superintendent of public instruction.

14.91(1)(d) (d) A member of the senate, appointed by the senate majority leader.

14.91(1)(e) (e) A member of the assembly, appointed by the speaker of the assembly.

14.91(1)(f) (f) The compact commissioner, as defined in s. 115.997 (2) (c), appointed by the state superintendent of public instruction under s. 115.997 (8) (c), and the military family education liaison, appointed under s. 115.997 (8) (b), to serve as nonvoting members.

14.91(2) (2) The members of the council shall serve without compensation.

14.91 History History: 2009 a. 329.



14.92 Interstate Commission for Juveniles.

14.92  Interstate Commission for Juveniles. There is created an Interstate Commission for Juveniles as specified in s. 938.999 (3). The member of the commission representing this state shall be the compact administrator, as defined in s. 938.999 (2) (c), the deputy compact administrator, as defined in s. 938.999 (2) (f), or a designee, as specified in s. 938.999 (3) (b). The commission member shall serve without compensation but shall be reimbursed from the appropriation account under s. 20.410 (3) (a) for actual and necessary expenses incurred in the performance of the commission member's duties. The commission shall have the powers, duties, and responsibilities set forth in s. 938.999.

14.92 History History: 2005 a. 234.



14.94 Interstate Commission for the Placement of Children.

14.94  Interstate Commission for the Placement of Children. There is created an Interstate Commission for the Placement of Children as specified in s. 48.99 (8). The member of the commission representing this state shall be the person appointed under s. 48.99 (8) (b) 1. The commission member shall serve without compensation but shall be reimbursed from the appropriation account under s. 20.437 (1) (a) for actual and necessary expenses incurred in the performance of the commission member's duties. The commission shall have the powers, duties, and responsibilities set forth in s. 48.99.

14.94 History History: 2009 a. 339.



14.95 Great Lakes — St. Lawrence River Basin Water Resources Council.

14.95  Great Lakes — St. Lawrence River Basin Water Resources Council.

14.95(1)(1) There is created a Great Lakes — St. Lawrence River Basin Water Resources Council as specified in s. 281.343 (2) (a). The governor may take such actions as are necessary for the initial organization and operation of the Great Lakes — St. Lawrence River Basin Water Resources Council.

14.95(2) (2) The governor shall serve as this state's representative on the Great Lakes — St. Lawrence River Basin Water Resources Council. In discharging his or her responsibilities under s. 281.343 (2) and (3), the governor may designate the secretary of natural resources as the governor's alternate to attend all meetings of the Great Lakes — St. Lawrence River Basin Water Resources Council and to vote at all meetings of the Great Lakes — St. Lawrence River Basin Water Resources Council in the absence of the governor. Any designee other than the secretary of natural resources shall be nominated by the governor, and with the advice and consent of the senate appointed, to serve at the pleasure of the governor.

14.95(3) (3) In discharging his or her responsibilities under s. 281.343 (2) and (3), the governor may appoint an advisor to attend all meetings of the Great Lakes — St. Lawrence River Basin Water Resources Council and its committees. The governor's advisor may not vote at meetings of the council. If the governor appoints an advisor, the governor shall appoint an individual with knowledge of and experience with Great Lakes water management issues.

14.95(3m) (3m)

14.95(3m)(a)(a) In this subsection, "standard of review and decision" means the exception standard under s. 281.343 (4n) (d), the decision-making standard under s. 281.343 (4r), and reviews under s. 281.343 (4) to (4z) that do not deal solely with the internal management of the council.

14.95(3m)(b) (b) Before voting on a rule or regulation under s. 281.343 (3) (c) 1., or on a regulation under s. 281.343 (3) (a) 2. that amends the standard of review and decision, other than a rule or regulation that deals solely with the internal management of the council or its property, the governor or his or her alternate shall submit a report describing the governor's or alternate's proposed vote on the proposed rule or regulation to the joint committee on legislative organization. The governor or his or her alternate may not vote on the rule or regulation before the 30th day after the date of submission. If the cochairpersons of the committee do not notify the governor or his or her alternate within 30 days after the date of the submission that the committee has scheduled a meeting for the purpose of reviewing the proposed rule or regulation, the governor or his or her alternate may vote on the proposed rule or regulation in accordance with the report. If, within 30 days after the date of the submission by the governor or his or her alternate, the cochairpersons of the committee notify the governor or his or her alternate that the committee has scheduled a meeting for the purpose of reviewing the proposed rule or regulation, the governor or his or her alternate may not vote on the proposed rule or regulation before the 60th day after the date of submission. If, within 60 days after the date of submission, the committee does not take action on the report, the governor or his or her alternate may vote on the proposed rule or regulation in accordance with the report. If, within 30 days after the date of submission, the cochairpersons notify the governor or his or her alternate that the committee has scheduled a meeting for the purpose of reviewing the proposed rule or regulation and, within 60 days after the date of submission, the committee takes action on the proposed rule or regulation, the governor or his or her alternate may only vote on the proposed rule or regulation in accordance with the position expressed by majority vote of the committee.

14.95 History History: 2007 a. 227.






15. Structure of the executive branch.

15.001 Declaration of policy.

15.001  Declaration of policy.

15.001(1) (1)  Three branches of government. The "republican form of government" guaranteed by the U.S. constitution contemplates the separation of powers within state government among the legislative, the executive and the judicial branches of the government. The legislative branch has the broad objective of determining policies and programs and review of program performance for programs previously authorized, the executive branch carries out the programs and policies and the judicial branch has the responsibility for adjudicating any conflicts which might arise from the interpretation or application of the laws. It is a traditional concept of American government that the 3 branches are to function separately, without intermingling of authority, except as specifically provided by law.

15.001(2) (2) Goals of executive branch organization.

15.001(2)(a)(a) As the chief administrative officer of the state, the governor should be provided with the administrative facilities and the authority to carry out the functions of the governor's office efficiently and effectively within the policy limits established by the legislature.

15.001(2)(b) (b) The administrative agencies which comprise the executive branch should be consolidated into a reasonable number of departments and independent agencies consistent with executive capacity to administer effectively at all levels.

15.001(2)(c) (c) The integration of the agencies in the executive branch should be on a functional basis, so that programs can be coordinated.

15.001(2)(d) (d) Each agency in the executive branch should be assigned a name commensurate with the scope of its program responsibilities, and should be integrated into one of the departments or independent agencies of the executive branch as closely as the conflicting goals of administrative integration and responsiveness to the legislature will permit.

15.001(3) (3) Goals of continuing reorganization. Structural reorganization should be a continuing process through careful executive and legislative appraisal of the placement of proposed new programs and the coordination of existing programs in response to changing emphasis or public needs, and should be consistent with the following goals:

15.001(3)(a) (a) The organization of state government should assure its responsiveness to popular control. It is the goal of reorganization to improve legislative policy-making capability and to improve the administrative capability of the executive to carry out these policies.

15.001(3)(b) (b) The organization of state government should facilitate communication between citizens and government. It is the goal of reorganization through coordination of related programs in function-oriented departments to improve public understanding of government programs and policies and to improve the relationships between citizens and administrative agencies.

15.001(3)(c) (c) The organization of state government shall assure efficient and effective administration of the policies established by the legislature. It is the goal of reorganization to promote efficiency by improving the management and coordination of state services and by eliminating overlapping activities.

15.001 History History: 1991 a. 316.



15.01 Definitions.

15.01  Definitions. In this chapter:

15.01(1g) (1g) "Affiliated credentialing board" means a part-time body that meets all of the following conditions:

15.01(1g)(a) (a) Is attached to an examining board to regulate a profession that does not practice independently of the profession regulated by the examining board or that practices in collaboration with the profession regulated by the examining board.

15.01(1g)(b) (b) With the advice of the examining board to which it is attached, sets standards of professional competence and conduct for the profession under the affiliated credentialing board's supervision, reviews the qualifications of prospective new practitioners, grants credentials, takes disciplinary action against credential holders and performs other functions assigned to it by law.

15.01(1r) (1r) "Board" means a part-time body functioning as the policy-making unit for a department or independent agency or a part-time body with policy-making or quasi-judicial powers.

15.01(2) (2) "Commission" means a 3-member governing body in charge of a department or independent agency or of a division or other subunit within a department, except for the Wisconsin waterways commission which shall consist of 5 members and the parole commission which shall consist of 8 members. A Wisconsin group created for participation in a continuing interstate body, or the interstate body itself, shall be known as a "commission", but is not a commission for purposes of s. 15.06. The parole commission created under s. 15.145 (1) shall be known as a "commission", but is not a commission for purposes of s. 15.06.

15.01(3) (3) "Committee" means a part-time body appointed to study a specific problem and to recommend a solution or policy alternative with respect to that problem, and intended to terminate on the completion of its assignment. Because of their temporary nature, committees shall be created by session law rather than by statute.

15.01(4) (4) "Council" means a part-time body appointed to function on a continuing basis for the study, and recommendation of solutions and policy alternatives, of the problems arising in a specified functional area of state government, except the Milwaukee River revitalization council has the powers and duties specified in s. 23.18, the council on physical disabilities has the powers and duties specified in s. 46.29 (1) and (2), the state council on alcohol and other drug abuse has the powers and duties specified in s. 14.24, and the electronic recording council has the powers and duties specified in s. 706.25 (4).

15.01(5) (5) "Department" means the principal administrative agency within the executive branch of Wisconsin state government, but does not include the independent agencies under subch. III.

15.01(6) (6) "Division," "bureau," "section," and "unit" means the subunits of a department or an independent agency, whether specifically created by law or created by the head of the department or the independent agency for the more economic and efficient administration and operation of the programs assigned to the department or independent agency. The office of credit unions in the department of financial institutions, the office of the inspector general in the department of children and families, the office of the inspector general in the department of health services, and the office of children's mental health in the department of health services have the meaning of "division" under this subsection. The office of the long-term care ombudsman under the board on aging and long-term care and the office of educational accountability in the department of public instruction have the meaning of "bureau" under this subsection.

15.01(7) (7) "Examining board" means a part-time body which sets standards of professional competence and conduct for the profession under its supervision, prepares, conducts and grades the examinations of prospective new practitioners, grants licenses, investigates complaints of alleged unprofessional conduct and performs other functions assigned to it by law. "Examining board" includes the board of nursing.

15.01(8) (8) "Head", in relation to a department, means the constitutional officer, commission, secretary or board in charge of the department. "Head", in relation to an independent agency, means the commission, commissioner or board in charge of the independent agency.

15.01(9) (9) "Independent agency" means an administrative agency within the executive branch created under subch. III.

15.01 History History: 1977 c. 29, 274; 1979 c. 34; 1983 a. 27, 189, 371, 410, 538; 1985 a. 29, 120, 180; 1987 s. 27, 342, 399; 1989 a. 31, 107, 202; 1991 a. 39, 269, 315; 1993 a. 16, 107, 210, 215; 1995 a. 27 ss. 74 and 9145 (1); 1995 a. 442, 462; 1997 a. 27, 237; 2001 a. 16, 105, 109; 2005 a. 25, 421; 2007 a. 20; 2009 a. 28; 2011 a. 32, 38; 2013 a. 20.



15.02 Offices, departments and independent agencies.

15.02  Offices, departments and independent agencies. The constitutional offices, administrative departments and independent agencies which comprise the executive branch of Wisconsin state government are structured as follows:

15.02(1) (1) Separate constitutional offices. The governor, lieutenant governor, secretary of state and state treasurer each head a staff to be termed the "office" of the respective constitutional officer.

15.02(2) (2) Principal administrative units. The principal administrative unit of the executive branch is a "department" or an "independent agency". Each such unit shall bear a title beginning with the words "State of Wisconsin" and continuing with "department of...." or with the name of the independent agency. A department may be headed by a constitutional officer, a secretary, a commission or a board. An independent agency may be headed by a commission, a commissioner or a board.

15.02(3) (3) Internal structure.

15.02(3)(a)(a) The secretary of each department may, subject to sub. (4), establish the internal structure within the office of secretary so as to best suit the purposes of his or her department. No secretary may authorize the designation of "assistant secretary" as the official position title of any employee of his or her department.

15.02(3)(b) (b) For field operations, departments may establish district or area offices which may cut across divisional lines of responsibility.

15.02(3)(c) (c) For their internal structure, all departments shall adhere to the following standard terms, and independent agencies are encouraged to review their internal structure and to adhere as much as possible to the following standard terms:

15.02(3)(c)1. 1. The principal subunit of the department is the "division". Each division shall be headed by an "administrator". The office of credit unions in the department of financial institutions and the office of children's mental health in the department of health services have the meaning of "division" and the director of credit unions in the department of financial institutions and the director of the office of children's mental health in the department of health services have the meaning of "administrator" under this subdivision.

15.02(3)(c)2. 2. The principal subunit of the division is the "bureau". Each bureau shall be headed by a "director". The office of the long-term care ombudsman under the board on aging and long-term care and the office of educational accountability in the department of public instruction have the meaning of "bureau" under this subdivision.

15.02(3)(c)2m. 2m. Notwithstanding subds. 1. and 2., the principal subunit of the department of tourism is the "bureau", which shall be headed by a "director".

15.02(3)(c)3. 3. If further subdivision is necessary, bureaus may be divided into subunits which shall be known as "sections" and which shall be headed by "chiefs" and sections may be divided into subunits which shall be known as "units" and which shall be headed by "supervisors".

15.02(4) (4) Internal organization and allocation of functions. The head of each department or independent agency shall, subject to the approval of the governor, establish the internal organization of the department or independent agency and allocate and reallocate duties and functions not assigned by law to an officer or any subunit of the department or independent agency to promote economic and efficient administration and operation of the department or independent agency. The head may delegate and redelegate to any officer or employee of the department or independent agency any function vested by law in the head. The governor may delegate the authority to approve selected organizational changes to the head of any department or independent agency.

15.02 History History: 1971 c. 261; 1973 c. 12; 1975 c. 39; 1977 c. 29; 1979 c. 221; 1987 a. 27, 399; 1993 a. 16, 184, 215, 491; 1995 a. 27 ss. 75, 76, 76c and 9145 (1); 1997 a. 27; 2007 a. 20; 2011 a. 32; 2013 a. 20.

15.02 Annotation Limits of internal departmental reorganization discussed. 61 Atty. Gen. 306.



15.03 Attachment for limited purposes.

15.03  Attachment for limited purposes. Any division, office, commission, council or board attached under this section to a department or independent agency or a specified division thereof shall be a distinct unit of that department, independent agency or specified division. Any division, office, commission, council or board so attached shall exercise its powers, duties and functions prescribed by law, including rule making, licensing and regulation, and operational planning within the area of program responsibility of the division, office, commission, council or board, independently of the head of the department or independent agency, but budgeting, program coordination and related management functions shall be performed under the direction and supervision of the head of the department or independent agency, except that with respect to the office of the commissioner of railroads, all personnel and biennial budget requests by the office of the commissioner of railroads shall be provided to the department of transportation as required under s. 189.02 (7) and shall be processed and properly forwarded by the public service commission without change except as requested and concurred in by the office of the commissioner of railroads.

15.03 History History: 1981 c. 347; 1983 a. 27; 1993 a. 123; 1999 a. 9.



15.04 Heads of departments and independent agencies; powers and duties.

15.04  Heads of departments and independent agencies; powers and duties.

15.04(1) (1)  Duties. Each head of a department or independent agency shall:

15.04(1)(a) (a) Supervision. Except as provided in s. 15.03, plan, direct, coordinate and execute the functions vested in the department or independent agency.

15.04(1)(b) (b) Budget. Biennially compile a comprehensive program budget which reflects all fiscal matters related to the operation of the department or independent agency and each program, subprogram and activity therein.

15.04(1)(c) (c) Advisory bodies. In addition to any councils specifically created by law, create and appoint such councils or committees as the operation of the department or independent agency requires. Members of councils and committees created under this general authority shall serve without compensation, but may be reimbursed for their actual and necessary expenses incurred in the performance of their duties and, if such reimbursement is made, such reimbursement in the case of an officer or employee of this state who represents an agency as a member of such a council or committee shall be paid by the agency which pays the officer's or employee's salary.

15.04(1)(d) (d) Biennial report. On or before October 15 of each odd-numbered year, submit to the governor and the chief clerk of each house of the legislature, for distribution to the legislature under s. 13.172 (2), a report on the performance and operations of the department or independent agency during the preceding biennium, and projecting the goals and objectives of the department or independent agency as developed for the program budget report. The secretary of administration may prescribe the format of the report and may require such other information deemed appropriate. Each department or independent agency shall provide a copy of its biennial report to legislators upon request. Any department or independent agency may issue such additional reports on its findings and recommendations as its operations require. A department or independent agency may, on or before October 15, submit an annual report prepared by it, in place of the biennial report required under this paragraph, if the submission of the annual reports is approved by the secretary of administration.

15.04(1)(e) (e) Seal. Have authority to adopt a seal for the department or independent agency.

15.04(1)(f) (f) Bonds. Have authority to require that any officer or employee of the department or independent agency give an official bond under ch. 19, if the secretary of administration agrees that the position held by such officer or employee requires bonding.

15.04(1)(g) (g) Discrimination review. In order to determine whether there is any arbitrary discrimination on the basis of race, religion, national origin, sex, marital status or sexual orientation as defined in s. 111.32 (13m), examine and assess the statutes under which the head has powers or regulatory responsibilities, the procedures by which those statutes are administered and the rules promulgated under those statutes. If the department or agency head finds any such discrimination, he or she shall take remedial action, including making recommendations to the appropriate executive, legislative or administrative authority.

15.04(1)(i) (i) Records and forms management program. Establish and maintain a records and forms management program.

15.04(1)(j) (j) Records and forms officer. Appoint a records and forms officer, who shall be responsible for compliance by the department or independent agency with all records and forms management laws and rules and who may prevent any form from being put into use.

15.04(1)(k) (k) Form numbering and filing system. Establish a numbering and filing system for forms.

15.04(1)(m) (m) Notice on forms. See that each form used by the department or independent agency to seek information from municipalities, counties or the public contains on the first page of the form, or in the instructions for completing the form, a conspicuous notice of the authorization for the form, whether or not completing the form is voluntary, if it is not voluntary, the penalty for failure to respond and whether or not any personally identifiable information, as defined under s. 19.62 (5), requested in the form is likely to be used for purposes other than for which it is originally being collected. This paragraph does not apply to state tax forms.

15.04(2) (2) Deputy. Each secretary of a department or head of an independent agency under s. 230.08 (2) (L) may appoint a deputy who shall serve at the pleasure of the secretary or agency head outside the classified service. The deputy shall exercise the powers, duties and functions of the secretary or head in the absence of the secretary or head, and shall perform such other duties as the secretary or head prescribes. The adjutant general may appoint 3 deputies as described in s. 321.10 (1) (b), (c), and cm. In this subsection "secretary" includes the attorney general and the state superintendent of public instruction.

15.04(3) (3) Deputy approvals. Positions for which appointment is made under sub. (2) may be authorized only under s. 16.505.

15.04 History History: 1971 c. 125; 1975 c. 94; 1977 c. 196, 273, 418, 447; 1979 c. 221; 1981 c. 112, 350; 1981 c. 391 s. 210; 1983 a. 27, 524; 1985 a. 29; 1985 a. 180 ss. 2 to 4, 30m; 1985 a. 332; 1987 a. 147 s. 25; 1987 a. 186; 1989 a. 248; 1991 a. 39, 189; 1995 a. 27; 1997 a. 73; 2007 a. 200; 2013 a. 98.



15.05 Secretaries.

15.05  Secretaries.

15.05(1)(1)  Selection.

15.05(1)(a)(a) If a department is under the direction and supervision of a secretary, the secretary shall be nominated by the governor, and with the advice and consent of the senate appointed, to serve at the pleasure of the governor.

15.05(1)(b) (b) Except as provided in pars. (c) and (d), if a department is under the direction and supervision of a board, the board shall appoint a secretary to serve at the pleasure of the board outside the classified service. In such departments, the powers and duties of the board shall be regulatory, advisory and policy-making, and not administrative. All of the administrative powers and duties of the department are vested in the secretary, to be administered by him or her under the direction of the board. The secretary, with the approval of the board, shall promulgate rules for administering the department and performing the duties assigned to the department.

15.05(1)(c) (c) The secretary of natural resources shall be nominated by the governor, and with the advice and consent of the senate appointed, to serve at the pleasure of the governor.

15.05(1)(d) (d) The secretary of agriculture, trade and consumer protection shall be nominated by the governor, and with the advice and consent of the senate appointed, to serve at the pleasure of the governor.

15.05(1m) (1m) Secretary of veterans affairs. Before making his or her nomination for the secretary of veterans affairs, the governor shall personally consult with the presiding officers of at least 6 Wisconsin veterans organizations.

15.05(3) (3) Assistant deputy secretary and executive assistant.

15.05(3)(a)(a) Each secretary may appoint an assistant deputy secretary to serve at his or her pleasure outside the classified service. The assistant deputy secretary shall perform duties as the secretary prescribes.

15.05(3)(b) (b) The attorney general, the adjutant general, the director of the technical college system, and the state superintendent of public instruction may appoint an executive assistant to serve at his or her pleasure outside the classified service. The executive assistant shall perform duties as his or her appointing authority prescribes.

15.05(3m) (3m) Field district or field area directors. Each secretary may appoint a director under the classified service for each district or area office established in his or her department under s. 15.02 (3) (b).

15.05(4) (4) Official oath. Each secretary shall take and file the official oath prior to assuming office.

15.05(5) (5) Assistant deputy secretary and executive assistant approvals. Positions for which appointment is made under sub. (3) may be authorized only under s. 16.505.

15.05 History History: 1973 c. 90; 1977 c. 4, 196; 1985 a. 18; 1985 a. 332 s. 251 (3); 1989 a. 31, 169; 1993 a. 399; 1995 a. 27; 2011 a. 36; 2013 a. 20.



15.06 Commissions and commissioners.

15.06  Commissions and commissioners.

15.06(1) (1)  Selection of members.

15.06(1)(a)(a) Except as otherwise provided in this subsection, the members of commissions shall be nominated by the governor, and with the advice and consent of the senate appointed, for staggered 6-year terms expiring on March 1 of the odd-numbered years.

15.06(1)(ag) (ag) Members of the Wisconsin waterways commission shall be nominated by the governor, and with the advice and consent of the senate appointed, for staggered 5-year terms.

15.06(1)(ar) (ar) The commissioner of railroads shall be nominated by the governor, and with the advice and consent of the senate appointed, for a 6-year term expiring on March 1 of an odd-numbered year.

15.06(1)(b) (b) The commissioner of insurance shall be nominated by the governor, and with the advice and consent of the senate appointed, to serve at the pleasure of the governor. The governor may remove from office the commissioner of insurance who was appointed for a fixed term before August 1, 1987.

15.06(2) (2) Selection of officers. Each commission may annually elect officers other than a chairperson from among its members as its work requires. Any officer may be reappointed or reelected. At the time of making new nominations to commissions, the governor shall designate a member or nominee of each commission to serve as the commission's chairperson for a 2-year term expiring on March 1 of the odd-numbered year except that the labor and industry review commission shall elect one of its members to serve as the commission's chairperson for a 2-year term expiring on March 1 of the odd-numbered year.

15.06(3) (3) Full-time offices.

15.06(3)(a)(a) A commissioner may not hold any other office or position of profit or pursue any other business or vocation, but shall devote his or her entire time to the duties of his or her office. This paragraph does not apply to:

15.06(3)(a)1. 1. The commissioner of insurance.

15.06(3)(a)3. 3. The members of the Wisconsin waterways commission.

15.06(3)(a)4. 4. The members of the employment relations commission.

15.06(3)(b) (b) The commissioner of insurance shall not engage in any other occupation, business or activity that is in any way inconsistent with the performance of the duties of the commissioner of insurance, nor shall the commissioner hold any other public office.

15.06(3)(c) (c) Each member of the employment relations commission shall be appointed to two-thirds of a full-time equivalent position. No member may engage in any other occupation, business, or activity that is in any way inconsistent with the performance of the member's duties nor shall the member hold any other public office.

15.06(4) (4) Chairperson; administrative duties. The administrative duties of each commission shall be vested in its chairperson, to be administered by the chairperson under the statutes and rules of the commission and subject to the policies established by the commission.

15.06(4m) (4m) Executive assistant. Each commissioner of the public service commission may appoint an executive assistant to serve at his or her pleasure outside the classified service. The executive assistant shall perform duties as the commissioner prescribes.

15.06(5) (5) Frequency of meetings; place. Every commission shall meet on the call of the chairperson or a majority of its members. Every commission shall maintain its offices in Madison, but may meet or hold hearings at such other locations as will best serve the citizens of this state.

15.06(6) (6) Quorum. A majority of the membership of a commission constitutes a quorum to do business, except that vacancies shall not prevent a commission from doing business. This subsection does not apply to the parole commission.

15.06(7) (7) Reports. Every commission attached to a department shall submit to the head of the department, upon request of that person not more often than annually, a report on the operation of the commission.

15.06(8) (8) Official oath. Every commissioner shall take and file the official oath prior to assuming office.

15.06(9) (9) Executive assistant approvals. Positions for which appointment is made under sub. (4m) may be authorized only under s. 16.505.

15.06 History History: 1971 c. 193, 307; 1977 c. 29, 196, 274; 1981 c. 347; 1983 a. 27, 371, 410, 538; 1985 a. 29; 1987 a. 27, 403; 1989 a. 31; 1991 a. 39, 269, 316; 1993 a. 16, 123; 1995 a. 27; 1997 a. 27; 2001 a. 16; 2003 a. 33; 2005, a. 149; 2009 a. 28; 2011 a. 38; 2013 a. 20.

15.06 Annotation A single member of the personnel commission is empowered to act as the commission when 2 of the 3 commission positions are vacant. 68 Atty. Gen. 323.

15.06 Annotation A commissioner designated as chairperson of the commission under sub. (2) is not appointed to a new position, and Art. IV, s. 26, precludes a salary increase based on that designation. 76 Atty. Gen. 52.

15.06 Annotation Sub. (3) (a) prohibits a commissioner from pursuing business interests that would prevent properly fulfilling the duties of the office. 77 Atty. Gen. 36.



15.07 Boards.

15.07  Boards.

15.07(1)(1)  Selection of members.

15.07(1)(a)(a) If a department or independent agency is under the direction and supervision of a board, the members of the board, other than the members serving on the board because of holding another office or position, shall be nominated by the governor, and with the advice and consent of the senate appointed, to serve for terms prescribed by law, except:

15.07(1)(a)1. 1. Members of the higher educational aids board shall be appointed by the governor without senate confirmation.

15.07(1)(a)2. 2. Members of the government accountability board shall be nominated by the governor, and with the advice and consent of two-thirds of the members of the senate present and voting shall be appointed, to serve for terms prescribed by law.

15.07(1)(a)3. 3. Members of the employee trust funds board appointed or elected under s. 15.16 (1) (a), (b), (d) and (f) shall be appointed or elected as provided in that section.

15.07(1)(a)4. 4. Members of the investment board appointed under s. 15.76 (3) shall be appointed as provided in that section.

15.07(1)(a)5. 5. The members of the educational communications board appointed under s. 15.57 (5) and (7) shall be appointed as provided in that section.

15.07(1)(b) (b) For each board not covered under par. (a), the governor shall appoint the members of the board, other than the members serving on the board because of holding another office or position and except as otherwise provided, for terms prescribed by law except that all members of the following boards, or all members of the following boards specified in this paragraph, other than the members serving on a board because of holding another office or position, shall be nominated by the governor, and with the advice and consent of the senate appointed, for terms provided by law:

15.07(1)(b)1. 1. Banking review board.

15.07(1)(b)2. 2. College savings program board.

15.07(1)(b)3. 3. Credit union review board.

15.07(1)(b)5. 5. Savings institutions review board.

15.07(1)(b)9. 9. Board on aging and long-term care.

15.07(1)(b)10. 10. Land and water conservation board.

15.07(1)(b)11. 11. Waste facility siting board.

15.07(1)(b)12. 12. Prison industries board.

15.07(1)(b)14. 14. Deferred compensation board.

15.07(1)(b)15. 15. The 3 members of the lower Wisconsin state riverway board appointed under s. 15.445 (3) (b) 7.

15.07(1)(b)15m. 15m. The members of the state fair park board appointed under s. 15.445 (4) (a) 3. to 5.

15.07(1)(b)17. 17. Real estate appraisers board.

15.07(1)(b)18m. 18m. Board of veterans affairs.

15.07(1)(b)19m. 19m. Auctioneer board.

15.07(1)(b)20. 20. The 3 members of the Kickapoo reserve management board appointed under s. 15.445 (2) (b) 3.

15.07(1)(b)23. 23. Cemetery board.

15.07(1)(c) (c) Except as provided under par. (cm), fixed terms of members of boards shall expire on May 1 and, if the term is for an even number of years, shall expire in an odd-numbered year.

15.07(1)(cm) (cm) The term of one member of the government accountability board shall expire on each May 1. The terms of the 3 members of the land and water conservation board appointed under s. 15.135 (4) (b) 2. shall expire on January 1. The term of the member of the land and water conservation board appointed under s. 15.135 (4) (b) 2m. shall expire on May 1 of an even-numbered year. The terms of the appraiser members of the real estate appraisers board and the terms of the auctioneer and auction company representative members of the auctioneer board shall expire on May 1 in an even-numbered year. The terms of the members of the cemetery board shall expire on July 1 in an even-numbered year. The term of the student member of the Board of Regents of the University of Wisconsin System who is at least 24 years old shall expire on May 1 of every even-numbered year.

15.07(1)(cs) (cs) No member of the auctioneer board, cemetery board, or real estate appraisers board may be an officer, director, or employee of a private organization that promotes or furthers any profession or occupation regulated by that board.

15.07(2) (2) Selection of officers. At its first meeting in each year, every board shall elect a chairperson, vice chairperson and secretary each of whom may be reelected for successive terms, except that:

15.07(2)(a) (a) The chairperson and vice chairperson of the investment board shall be designated biennially by the governor.

15.07(2)(b) (b) The chairperson of the governmental accountability board shall be chosen by lot by the current chairperson of the board at the first meeting of the board in January of each year.

15.07(2)(d) (d) The officers elected by the board of regents of the University of Wisconsin System and the technical college system board shall be known as a president, vice president and secretary.

15.07(2)(e) (e) The representative of the department of justice shall serve as chairperson of the claims board and the representative of the department of administration shall serve as its secretary.

15.07(2)(f) (f) The state superintendent of public instruction or his or her designated representative shall serve as chairperson of the school district boundary appeal board.

15.07(2)(g) (g) A representative of the department of justice designated by the attorney general shall serve as nonvoting secretary to the law enforcement standards board.

15.07(2)(h) (h) The chairperson of the state fair park board shall be designated annually by the governor from among the members appointed under s. 15.445 (4) (a) 3., 4. and 5.

15.07(2)(j) (j) At its first meeting in each even-numbered year, the state capitol and executive residence board shall elect officers for 2-year terms.

15.07(2)(L) (L) The governor shall serve as chairperson of the information technology management board and the secretary of administration or his or her designee shall serve as secretary of that board.

15.07(2)(m) (m) The representative of the department of administration shall serve as chairperson of the incorporation review board.

15.07(2)(n) (n) The member appointed under s. 15.345 (6) (a) shall serve as chairperson of the managed forest land board.

15.07(3) (3) Frequency of meetings.

15.07(3)(a)(a) If a department or independent agency is under the direction and supervision of a board, the board shall meet quarterly and may meet at other times on the call of the chairperson or a majority of its members. If a department or independent agency is under the direction and supervision of a board, the board shall, in addition, meet no later than August 31 of each even-numbered year to consider and approve a proposed budget of the department or independent agency for the succeeding fiscal biennium.

15.07(3)(b) (b) Except as provided in par. (bm), each board not covered under par. (a) shall meet annually, and may meet at other times on the call of the chairperson or a majority of its members. The auctioneer board, the cemetery board, and the real estate appraisers board shall also meet on the call of the secretary of safety and professional services or his or her designee within the department.

15.07(3)(bm) (bm)

15.07(3)(bm)2.2. The environmental education board shall meet 4 times each year and may meet at other times on the call of the chairperson.

15.07(3)(bm)3. 3. The auctioneer board shall meet at least 4 times each year.

15.07(3)(bm)4. 4. The information technology management board shall meet at least 4 times each year and may meet at other times on the call of the chairperson.

15.07(3)(bm)5. 5. The incorporation review board shall meet on the call of the chairperson or a majority of the board's members.

15.07(3)(bm)6. 6. The cemetery board shall meet at least 4 times each year.

15.07(4) (4) Quorum. A majority of the membership of a board constitutes a quorum to do business and, unless a more restrictive provision is adopted by the board, a majority of a quorum may act in any matter within the jurisdiction of the board. This subsection does not apply to actions of the government accountability board or the school district boundary appeal board as provided in ss. 5.05 (1e) and 117.05 (2) (a).

15.07(5) (5) Reimbursement for expenses; compensation. Except as provided in sub. (5m), the members of each board shall be reimbursed for their actual and necessary expenses incurred in the performance of their duties, such reimbursement in the case of an officer or employee of this state who represents an agency as a member of a board to be paid by the agency which pays the member's salary. The members shall receive no compensation for their services, except that the following members of boards, except full-time state officers or employees, also shall be paid the per diem stated below for each day on which they were actually and necessarily engaged in the performance of their duties:

15.07(5)(a) (a) Members of the investment board, $50 per day.

15.07(5)(b) (b) Members of the banking review board, $25 per day but not to exceed $1,500 per year.

15.07(5)(c) (c) Members of the auctioneer board, $25 per day.

15.07(5)(d) (d) Members of the board of agriculture, trade and consumer protection, not exceeding $35 per day as fixed by the board with the approval of the governor, but not to exceed $1,000 per year.

15.07(5)(e) (e) In lieu of a per diem, the members of the technical college system board shall receive $100 annually.

15.07(5)(f) (f) Members of the teachers retirement board, appointive members of the Wisconsin retirement board, appointive members of the group insurance board, members of the deferred compensation board and members of the employee trust funds board, $25 per day.

15.07(5)(g) (g) Members of the savings institutions review board, $10 per day.

15.07(5)(h) (h) Voting members of the land and water conservation board, $25 per day.

15.07(5)(i) (i) Members of the educational approval board, $25 per day.

15.07(5)(j) (j) Members of the state fair park board, $10 per day but not to exceed $600 per year.

15.07(5)(k) (k) Members of the board for people with developmental disabilities, $50 per day.

15.07(5)(L) (L) Members of the school district boundary appeal board, $25 per day.

15.07(5)(m) (m) Members of the government accountability board, a per diem equal to the amount prescribed under s. 753.075 (3) (a) for reserve judges sitting in circuit court.

15.07(5)(o) (o) Members of the burial sites preservation board, $25 per day.

15.07(5)(s) (s) Members of the credit union review board, $25 per day but not to exceed $1,500 per year.

15.07(5)(t) (t) Members of the waste facility siting board who are town or county officials, $35 per day.

15.07(5)(w) (w) Members of the lower Wisconsin state riverway board, $25 per day.

15.07(5)(x) (x) Members of the real estate appraisers board, $25 per day.

15.07(5)(y) (y) Members of the Kickapoo reserve management board, $25 per day.

15.07(5)(z) (z) Members of the cemetery board, $25 per day.

15.07(5m) (5m) Limitations on salary and expenses.

15.07(5m)(b)(b) Lower Wisconsin state riverway board. The members, except for the chairperson, of the lower Wisconsin state riverway board shall be reimbursed under sub. (5) for only their necessary and actual travel expenses incurred in the performance of their duties, or shall be paid $25 plus mileage incurred in the performance of their duties, whichever is greater. The chairperson of the lower Wisconsin state riverway board shall be reimbursed for all his or her actual and necessary expenses incurred in the performance of his or her duties. The lower Wisconsin state riverway board shall determine which expenses of the chairperson are actual and necessary before reimbursement.

15.07(5m)(c) (c) Board for people with developmental disabilities. A member of the board for people with developmental disabilities shall be reimbursed under sub. (5) (k) only if the member attends a meeting or event of the board and all of the following apply:

15.07(5m)(c)1. 1. The member's official duties related to the meeting or event occupy at least 4 hours in one day.

15.07(5m)(c)2. 2. Due to the member's official duties related to the meeting or event the member forfeits wages from other employment or the member is not otherwise employed for wages.

15.07(6) (6) Reports. Every board created in or attached to a department or independent agency shall submit to the head of the department or independent agency, upon request of that person not more often than annually, a report on the operation of the board.

15.07(7) (7) Official oath. Each member of a board shall take and file the official oath prior to assuming office.

15.07 History History: 1971 c. 100 s. 23; 1971 c. 125, 261, 270, 323; 1973 c. 90, 156, 299, 334; 1975 c. 39, 41, 422; 1977 c. 29 ss. 24, 26, 1650m (3); 1977 c. 203, 277, 418, 427; 1979 c. 34, 110, 221, 346; 1981 c. 20, 62, 94, 96, 156, 314, 346, 374, 391; 1983 a. 27, 282, 403; 1985 a. 20, 29, 316; 1987 a. 27, 119, 142, 354, 399, 403; 1989 a. 31, 102, 114, 219, 299, 340; 1991 a. 25, 39, 116, 221, 269, 316; 1993 a. 16, 75, 102, 184, 349, 399, 490; 1995 a. 27, 216, 247; 1997 a. 27 ss. 43 to 48m, 9456 (3m); 1999 a. 9, 44, 181, 197; 2001 a. 16; 2003 a. 33 ss. 79 to 85, 2811; 2003 a. 48 ss. 10, 11; 2003 a. 171; 2003 a. 206 s. 23; 2005 a. 25 ss. 41g to 45m, 2493; 2005 a. 76, 228, 253; 2007 a. 1, 20, 97, 109; 2009 a. 28; 2011 a. 10, 32.

15.07 Annotation "Membership" as used in sub. (4) means the authorized number of positions and not the number of positions that are currently occupied. 66 Atty. Gen. 192.



15.08 Examining boards and councils.

15.08  Examining boards and councils.

15.08(1) (1)  Selection of members. All members of examining boards shall be residents of this state and shall, unless otherwise provided by law, be nominated by the governor, and with the advice and consent of the senate appointed. Appointments shall be for the terms provided by law. Terms shall expire on July 1. No member may serve more than 2 consecutive terms. No member of an examining board may be an officer, director or employee of a private organization which promotes or furthers the profession or occupation regulated by that board.

15.08(1m) (1m) Public members.

15.08(1m)(a)(a) Public members appointed under s. 15.405 or 15.407 shall have all the powers and duties of other members except they shall not prepare questions for or grade any licensing examinations.

15.08(1m)(am) (am) Public members appointed under s. 15.405 or 15.407 shall not be, nor ever have been, licensed, certified, registered or engaged in any profession or occupation licensed or otherwise regulated by the board, examining board or examining council to which they are appointed, shall not be married to any person so licensed, certified, registered or engaged, and shall not employ, be employed by or be professionally associated with any person so licensed, certified, registered or engaged.

15.08(1m)(b) (b) The public members of the chiropractic examining board, the dentistry examining board, the hearing and speech examining board, the medical examining board, the physical therapy examining board, perfusionists examining council, respiratory care practitioners examining council and council on physician assistants, the board of nursing, the nursing home administrator examining board, the veterinary examining board, the optometry examining board, the pharmacy examining board, the marriage and family therapy, professional counseling, and social work examining board, the psychology examining board, and the radiography examining board shall not be engaged in any profession or occupation concerned with the delivery of physical or mental health care.

15.08(1m)(c) (c) The membership of each examining board and examining council created in the department of safety and professional services after June 1, 1975, shall be increased by one member who shall be a public member appointed to serve for the same term served by the other members of such examining board or examining council, unless the act relating to the creation of such examining board or examining council provides that 2 or more public members shall be appointed to such examining board or examining council.

15.08(2) (2) Selection of officers. At its first meeting in each year, every examining board shall elect from among its members a chairperson, vice chairperson and, unless otherwise provided by law, a secretary. Any officer may be reelected to succeed himself or herself.

15.08(3) (3) Frequency of meetings.

15.08(3)(a)(a) Every examining board shall meet annually and may meet at other times on the call of the chairperson or of a majority of its members.

15.08(3)(b) (b) The medical examining board shall meet at least 12 times annually.

15.08(3)(c) (c) The hearing and speech examining board shall meet at least once every 3 months.

15.08(4) (4) Quorum.

15.08(4)(a)(a) A majority of the membership of an examining board constitutes a quorum to do business, and a majority of a quorum may act in any matter within the jurisdiction of the examining board.

15.08(4)(b) (b) Notwithstanding par. (a), no certificate or license which entitles the person certified or licensed to practice a trade or profession shall be suspended or revoked without the affirmative vote of two-thirds of the voting membership of the examining board.

15.08(5) (5) General powers. Each examining board:

15.08(5)(a) (a) May compel the attendance of witnesses, administer oaths, take testimony and receive proof concerning all matters within its jurisdiction.

15.08(5)(b) (b) Shall promulgate rules for its own guidance and for the guidance of the trade or profession to which it pertains, and define and enforce professional conduct and unethical practices not inconsistent with the law relating to the particular trade or profession.

15.08(5)(c) (c) May limit, suspend or revoke, or reprimand the holder of, any license, permit or certificate granted by the examining board.

15.08(6) (6) Improvement of the profession. In addition to any other duties vested in it by law, each examining board shall foster the standards of education or training pertaining to its own trade or profession, not only in relation of the trade or profession to the interest of the individual or to organized business enterprise, but also in relation to government and to the general welfare. Each examining board shall endeavor, both within and outside its own trade or profession, to bring about a better understanding of the relationship of the particular trade or profession to the general welfare of this state.

15.08(7) (7) Compensation and reimbursement for expenses. Each member of an examining board shall, unless the member is a full-time salaried employee of this state, be paid a per diem of $25 for each day on which the member was actually and necessarily engaged in the performance of examining board duties. Each member of an examining board shall be reimbursed for the actual and necessary expenses incurred in the performance of examining board duties.

15.08(8) (8) Official oath. Every member of an examining board shall take and file the official oath prior to assuming office.

15.08(9) (9) Annual reports. Every examining board shall submit to the head of the department in which it is created, upon request of that person not more often than annually, a report on the operation of the examining board.

15.08(10) (10) Seal. Every examining board may adopt a seal.

15.08 History History: 1971 c. 40; 1975 c. 86, 199; 1977 c. 418; 1979 c. 32; 1979 c. 34 ss. 32e to 32s, 2102 (45) (a); 1979 c. 221; 1981 c. 94; 1983 a. 403, 524; 1985 a. 332, 340; 1987 a. 399; 1989 a. 229, 316, 359; 1991 a. 39, 160, 316; 1993 a. 105, 107, 184, 490; 1995 a. 245; 1997 a. 175; 1999 a. 180; 2001 a. 80, 89, 105; 2009 a. 106, 149; 2011 a. 32, 258.

15.08 Annotation Selection and terms of officers of regulatory and licensing boards are discussed. 75 Atty. Gen. 247 (1986).



15.085 Affiliated credentialing boards.

15.085  Affiliated credentialing boards.

15.085(1) (1)  Selection of members. All members of affiliated credentialing boards shall be residents of this state and shall, unless otherwise provided by law, be nominated by the governor, and with the advice and consent of the senate appointed. Appointments shall be for the terms provided by law. Terms shall expire on July 1. No member may serve more than 2 consecutive terms. No member of an affiliated credentialing board may be an officer, director or employee of a private organization which promotes or furthers the profession or occupation regulated by that board.

15.085(1m) (1m) Public members.

15.085(1m)(a)(a) Public members appointed under s. 15.406 shall have all of the powers and duties of other members except that they shall not prepare questions for or grade any licensing examinations.

15.085(1m)(am) (am) Public members appointed under s. 15.406 shall not be, nor ever have been, licensed, certified, registered or engaged in any profession or occupation licensed or otherwise regulated by the affiliated credentialing board to which they are appointed, shall not be married to any person so licensed, certified, registered or engaged, and shall not employ, be employed by or be professionally associated with any person so licensed, certified, registered or engaged.

15.085(1m)(b) (b) The public members of the podiatry affiliated credentialing board or occupational therapists affiliated credentialing board shall not be engaged in any profession or occupation concerned with the delivery of physical or mental health care.

15.085(2) (2) Selection of officers. At its first meeting in each year, every affiliated credentialing board shall elect from among its members a chairperson, vice chairperson and, unless otherwise provided by law, a secretary. Any officer may be reelected to succeed himself or herself.

15.085(3) (3) Frequency of meetings.

15.085(3)(a)(a) Every affiliated credentialing board shall meet annually and may meet at other times on the call of the chairperson or of a majority of its members.

15.085(3)(b) (b) The chairperson of an affiliated credentialing board shall meet at least once every 6 months with the examining board to which the affiliated credentialing board is attached to consider all matters of joint interest.

15.085(4) (4) Quorum.

15.085(4)(a)(a) A majority of the membership of an affiliated credentialing board constitutes a quorum to do business, and a majority of a quorum may act in any matter within the jurisdiction of the affiliated credentialing board.

15.085(4)(b) (b) Notwithstanding par. (a), no certificate or license which entitles the person certified or licensed to practice a trade or profession shall be suspended or revoked without the affirmative vote of two-thirds of the membership of the affiliated credentialing board.

15.085(5) (5) General powers. Each affiliated credentialing board:

15.085(5)(a) (a) May compel the attendance of witnesses, administer oaths, take testimony and receive proof concerning all matters within its jurisdiction.

15.085(5)(b) (b) Shall promulgate rules for its own guidance and for the guidance of the trade or profession to which it pertains, and define and enforce professional conduct and unethical practices not inconsistent with the law relating to the particular trade or profession. In addition to any other procedure under ch. 227 relating to the promulgation of rules, when promulgating a rule, other than an emergency rule under s. 227.24, an affiliated credentialing board shall do all of the following:

15.085(5)(b)1. 1. Submit the proposed rule to the examining board to which the affiliated credentialing board is attached. The proposed rule shall be submitted under this subdivision at least 60 days before the proposed rule is submitted to the legislative council staff under s. 227.15 (1).

15.085(5)(b)2. 2. Consider any comments on a proposed rule made by the examining board to which the affiliated credentialing board is attached, if the examining board submits the comments to the affiliated credentialing board within 30 days after a public hearing on the proposed rule under s. 227.18 or, if no hearing is held, within 30 days after the proposed rule is published under s. 227.16 (2) (e).

15.085(5)(b)3. 3. Include, in the report submitted to the legislature under s. 227.19 (2), any comments on the proposed rule submitted by the examining board under subd. 2. and the affiliated credentialing board's responses to those comments.

15.085(5)(c) (c) May limit, suspend or revoke, or reprimand the holder of, any license, permit or certificate granted by the affiliated credentialing board.

15.085(6) (6) Improvement of the profession. In addition to any other duties vested in it by law, each affiliated credentialing board shall foster the standards of education or training pertaining to its own trade or profession, not only in relation of the trade or profession to the interest of the individual or to organized business enterprise, but also in relation to government and to the general welfare. Each affiliated credentialing board shall endeavor, both within and outside its own trade or profession, to bring about a better understanding of the relationship of the particular trade or profession to the general welfare of this state.

15.085(7) (7) Compensation and reimbursement for expenses. Each member of an affiliated credentialing board shall, unless the member is a full-time salaried employee of this state, be paid a per diem of $25 for each day on which the member was actually and necessarily engaged in the performance of affiliated credentialing board duties. Each member of an affiliated credentialing board shall be reimbursed for the actual and necessary expenses incurred in the performance of affiliated credentialing board duties.

15.085(8) (8) Official oath. Every member of an affiliated credentialing board shall take and file the official oath prior to assuming office.

15.085(9) (9) Annual reports. Every affiliated credentialing board shall submit to the head of the department in which it is created, upon request of that person not more often than annually, a report on the operation of the affiliated credentialing board.

15.085(10) (10) Seal. Every affiliated credentialing board may adopt a seal.

15.085 History History: 1993 a. 107; 1997 a. 175; 1999 a. 180; 2009 a. 113, 149; 2011 a. 258.



15.09 Councils.

15.09  Councils.

15.09(1)(1)  Selection of members.

15.09(1)(a)(a) Unless otherwise provided by law, the governor shall appoint the members of councils for terms prescribed by law. Except as provided in par. (b), fixed terms shall expire on July 1 and shall, if the term is for an even number of years, expire in an odd-numbered year.

15.09(1)(b) (b) The terms of the members of the council on recycling shall expire as specified under s. 15.347 (17) (c).

15.09(2) (2) Selection of officers. Unless otherwise provided by law, at its first meeting in each year every council shall elect a chairperson, vice chairperson and secretary from among its members. Any officer may be reelected for successive terms. For any council created under the general authority of s. 15.04 (1) (c), the constitutional officer or secretary heading the department or the chief executive officer of the independent agency in which such council is created shall designate an employee of the department or independent agency to serve as secretary of the council and to be a voting member thereof.

15.09(3) (3) Location and frequency of meetings. Unless otherwise provided by law, every council shall meet at least annually and shall also meet on the call of the head of the department or independent agency in which it is created, and may meet at other times on the call of the chairperson or a majority of its members. A council shall meet at such locations as may be determined by it unless the constitutional officer or secretary heading the department or the chief executive officer of the independent agency in which it is created determines a specific meeting place.

15.09(4) (4) Quorum. Except as otherwise expressly provided, a majority of the membership of a council constitutes a quorum to do business, and a majority of a quorum may act in any matter within the jurisdiction of the council.

15.09(5) (5) Powers and duties. Unless otherwise provided by law, a council shall advise the head of the department or independent agency in which it is created and shall function on a continuing basis for the study, and recommendation of solutions and policy alternatives, of the problems arising in a specified functional area of state government.

15.09(6) (6) Reimbursement for expenses. Members of a council shall not be compensated for their services, but, except as otherwise provided in this subsection, members of councils created by statute shall be reimbursed for their actual and necessary expenses incurred in the performance of their duties, such reimbursement in the case of an elective or appointive officer or employee of this state who represents an agency as a member of a council to be paid by the agency which pays his or her salary. Members of the agricultural education and workforce development council may not be reimbursed for their actual and necessary expenses incurred in the performance of their duties.

15.09(7) (7) Reports. Unless a different provision is made by law for transmittal or publication of a report, every council created in a department or independent agency shall submit to the head of the department or independent agency, upon request of that person not more often than annually, a report on the operation of the council.

15.09(8) (8) Official oath. Each member of a council shall take and file the official oath prior to assuming office.

15.09 History History: 1971 c. 211; 1977 c. 29; 1977 c. 196 s. 131; 1979 c. 34, 346; 1983 a. 27, 388, 410; 1985 a. 84; 1989 a. 335; 1991 a. 39, 189; 1993 a. 184; 2003 a. 260; 2007 a. 223; 2009 a. 2; 2011 a. 233.



15.10 Department of administration; creation.

15.10  Department of administration; creation. There is created a department of administration under the direction and supervision of the secretary of administration. The secretary of administration shall be appointed on the basis of recognized interest, administrative and executive ability, training and experience in and knowledge of problems and needs in the field of general administration.



15.103 Same; specified divisions.

15.103  Same; specified divisions.

15.103(1) (1)  Division of hearings and appeals. There is created a division of hearings and appeals which is attached to the department of administration under s. 15.03. The administrator of the division shall be appointed by the secretary of administration in the classified service.

15.103(1g) (1g) Division of legal services. There is created in the department of administration a division of legal services.

15.103(1m) (1m) Division of gaming. There is created in the department of administration a division of gaming.

15.103(4) (4) Division of trust lands and investments. There is created a division of trust lands and investments which is attached to the department of administration under s. 15.03. This division is under the direction and supervision of the board of commissioners of public lands.

15.103(5) (5) Division of enterprise technology. There is created in the department of administration a division of enterprise technology.

15.103 History History: 1977 c. 170, 418; 1979 c. 361 s. 15; 1981 c. 121; 1983 a. 27; 1989 a. 31, 107; 1991 a. 39; 1993 a. 16 s. 55m; 1995 a. 27; 1997 a. 27 ss. 26, 49; 2001 a. 16; 2003 a. 33; 2009 a. 28; 2011 a. 32.



15.105 Same; attached boards, commissions, and offices.

15.105  Same; attached boards, commissions, and offices.

15.105(1)(1)  Tax appeals commission. There is created a tax appeals commission which is attached to the department of administration under s. 15.03. Members shall be appointed solely on the basis of fitness to perform the duties of their office, and shall be experienced in tax matters. The commission shall meet at the call of the chairperson or at the call of a majority of its members. The chairperson shall not serve on or under any committee of a political party. The commission shall include but not be limited to a small claims division.

15.105(2) (2) Claims board. There is created a claims board, attached to the department of administration under s. 15.03, consisting of a representative of the office of the governor designated by the governor, a representative of the department of administration designated by the secretary of administration, a representative of the department of justice designated by the attorney general and the chairpersons of the senate and assembly committees on finance or their designees appointed at the commencement of each legislative biennium from the membership of their respective committees on finance.

15.105(3) (3) Depository selection board. There is created a depository selection board which is attached to the department of administration under s. 15.03. The depository selection board shall consist of the state treasurer, the secretary of administration, and the secretary of revenue or their designees.

15.105(4) (4) Public records board. There is created a public records board which is attached to the department of administration under s. 15.03. The public records board shall consist of the governor, the director of the historical society, the attorney general, the state auditor, and the director of the legislative council staff, or their designated representatives, and a representative of the small business community, a representative of a school board or the governing body of a municipality, as defined in s. 281.59 (1) (c), other than a joint local water authority created under s. 66.0823, and one other member.

15.105(5) (5) State capitol and executive residence board. There is created a state capitol and executive residence board, attached to the department of administration under s. 15.03, consisting of the secretary of administration or the secretary's designee, the director of the historical society or the director's designee, an architect or engineer employed by the department of administration appointed by the secretary of administration, 3 senators and 3 representatives to the assembly appointed as are the members of standing committees in their respective houses, and 7 citizen members appointed for staggered 6-year terms of whom at least 2 shall be architects registered under ch. 443, one shall be a landscape architect registered under ch. 443 and 3 shall be interior designers.

15.105(8) (8) Board for people with developmental disabilities.

15.105(8)(ag)(ag) There is created a board for people with developmental disabilities, attached to the department of administration under s. 15.03.

15.105(8)(am) (am) Subject to par. (cm), the board shall consist of the following state residents, appointed for staggered 4-year terms, who shall be representative of all geographic areas of the state and reflect the state's diversity with respect to race and ethnicity:

15.105(8)(am)1. 1. A representative of each of the relevant agencies of the state that administer federal funds related to individuals with disabilities, to be designated by:

15.105(8)(am)1.a. a. The secretary of workforce development.

15.105(8)(am)1.b. b. The secretary of health services.

15.105(8)(am)1.c. c. The state superintendent of public instruction.

15.105(8)(am)2. 2. Representatives of individuals with developmental disabilities, who are any of the following:

15.105(8)(am)2.a. a. Individuals with developmental disabilities.

15.105(8)(am)2.b. b. Parents or guardians of children with developmental disabilities.

15.105(8)(am)2.c. c. Immediate relatives or guardians of adults with mentally impairing developmental disabilities who cannot advocate for themselves.

15.105(8)(am)3. 3. A representative of each of the following who has sufficient authority to engage in policy planning and implementation for the entity represented:

15.105(8)(am)3.a. a. The entity in this state that is designated by the federal department of health and human services as a university center for excellence in developmental disabilities education, research, and services.

15.105(8)(am)3.b. b. The state protection and advocacy system under s. 51.62, designated by the director of the state protection and advocacy agency under s. 51.62 (2).

15.105(8)(am)3.c. c. Each of the local governmental agencies, nongovernmental agencies, and private nonprofit groups that are concerned with services for individuals with developmental disabilities.

15.105(8)(bm) (bm) A member specified in par. (am) 1. or 3. shall recuse himself or herself from any discussion by the board of grants or contracts for which the member's department, agency, program, or group is a grantee, contractor, or applicant and may not vote on a matter that would provide direct financial benefit to the member or otherwise give the appearance of a conflict of interest.

15.105(8)(cm) (cm)

15.105(8)(cm)1.1. At least 60% of the membership of the board shall be individuals specified under par. (am) 2. who are not managing employees, as defined under 42 USC 1320a-5 (b), of an entity, or employees of a state agency, that receives federal funds for the developmentally disabled or uses the funds to provide services to persons with developmental disabilities. Of those individuals, one-third shall be individuals specified under par. (am) 2. a., one-third shall be individuals specified under par. (am) 2. b. or c., and one-third shall be individuals specified under par. (am) 2. a., b., or c.

15.105(8)(cm)2. 2. At least one of the individuals described under subd. 1. shall be an individual with a developmental disability who resides in or previously resided in an institution, including a state center for the developmentally disabled, or the immediate relative or guardian of such an individual. The requirement under this subdivision does not apply if such an individual does not reside in this state.

15.105(10) (10) Board on aging and long-term care. There is created a board on aging and long-term care, attached to the department of administration under s. 15.03. The board shall consist of 7 members appointed for staggered 5-year terms. Members shall have demonstrated a continuing interest in the problems of providing long-term care for the aged or disabled. At least 4 members shall be public members with no interest in or affiliation with any nursing home.

15.105(12) (12) Waste facility siting board.

15.105(12)(a)(a) Creation; membership. There is created a waste facility siting board, attached to the department of administration under s. 15.03, consisting of the following members:

15.105(12)(a)1. 1. The secretary of transportation, the secretary of agriculture, trade and consumer protection and the secretary of safety and professional services or their formally appointed designees.

15.105(12)(a)2. 2. Two town officials.

15.105(12)(a)3. 3. One county official.

15.105(12)(b) (b) Terms. The town officials and the county official shall be appointed for staggered 3-year terms.

15.105(12)(c) (c) Vacancies. If a town or county official who is a member leaves office while serving on the board, the member's position on the board is considered vacant until a successor is appointed under s. 15.07 (1) (b).

15.105(12)(d) (d) Recommendations. In appointing the town officials and county official to be members under this subsection, the governor shall consider recommendations made by the Wisconsin towns association and the Wisconsin Counties Association if these recommendations are submitted within 60 days after a town official or county official position on the board becomes vacant.

15.105(12)(e) (e) Executive director. The board shall appoint an executive director under or outside of the classified service.

15.105(12)(f) (f) Assistance. The board may contract with any state agency to provide assistance necessary for the board to fulfill its duties.

15.105(22) (22) State use board. There is created a state use board which is attached to the department of administration under s. 15.03. The board shall consist of 8 members appointed to serve for 4-year terms, including a representative of the department of administration; a representative of the subunit of the department of health services which administers mental health laws; a representative of the subunit of the department of workforce development which administers vocational rehabilitation laws; 2 representatives of private businesses, one of whom shall represent a small business; one representative of a work center, as defined in s. 16.752; and one member who does not represent any of the foregoing entities. A member vacates his or her office if the member loses the status upon which his or her appointment is based. In this subsection, "small business" means an independently owned and operated business which is not dominant in its field and which has had less than $2,500,000 in gross annual sales for each of the 2 previous calendar years or has 25 or fewer employees.

15.105(23) (23) Incorporation review board.

15.105(23)(a)(a) There is created an incorporation review board attached to the department of administration under s. 15.03. The board shall consist of the secretary of administration or his or her designee, 2 members appointed by the Wisconsin Towns Association, one member appointed by the League of Wisconsin Municipalities, and one member appointed by the Wisconsin Alliance of Cities. Members serve at the pleasure of the appointing authority. All members of the board, other than the secretary of administration or his or her designee, serve only in an advisory capacity.

15.105(23)(b) (b) No member of the incorporation review board may review a petition referred to the board under s. 66.0203 (8) (b) if any of the following applies:

15.105(23)(b)1. 1. The member owns property in, or resides in, the town that is the subject of the incorporation petition.

15.105(23)(b)2. 2. The member owns property in, or resides in, a city or village that is contiguous to the town that is the subject of the incorporation petition.

15.105(23)(c) (c) If the secretary of administration is affected by par. (b), he or she shall appoint a designee who is not so affected to review the petition. If any other member of the board is affected by par. (b), that person's appointing authority shall remove that person from the board and shall appoint another member to review the petition who is not so affected.

15.105(24) (24) National and community service board.

15.105(24)(a)(a) Creation. There is created a national and community service board which is attached to the department of administration under s. 15.03.

15.105(24)(b) (b) Membership. The national and community service board shall consist of the voting members described in par. (c) and the nonvoting members described in par. (d), appointed for 3-year terms.

15.105(24)(c) (c) Voting members. The national and community service board shall include as voting members the following members:

15.105(24)(c)1. 1. At least one member who has expertise in the educational, training and developmental needs of youth, particularly of disadvantaged youth.

15.105(24)(c)2. 2. At least one member who has experience in promoting voluntarism among older adults.

15.105(24)(c)3. 3. At least one member who is a representative of private nonprofit organizations that are representative of a community, or a significant segment of a community, and that are engaged in meeting the human, educational, environmental or public safety needs of that community.

15.105(24)(c)4. 4. The state superintendent of public instruction or his or her designee.

15.105(24)(c)4m. 4m. The secretary of administration or his or her designee.

15.105(24)(c)5. 5. At least one member who is a representative of a school board or of a county, city, village or town government.

15.105(24)(c)6. 6. At least one member who is a representative of organized labor.

15.105(24)(c)7. 7. At least one member who is a representative of the business community.

15.105(24)(c)8. 8. At least one member who is at least 16 years of age and not more than 25 years of age and who is a participant or a supervisor in a national service program described in 42 USC 12572 (a).

15.105(24)(c)9. 9. At least one member who is a representative of a national service program described in 42 USC 12572 (a).

15.105(24)(c)10. 10. If less than 16 members are appointed under subds. 1. to 9., a sufficient number of members to bring the total number of voting members to 16.

15.105(24)(d) (d) Nonvoting members. In addition to the voting members specified in par. (c), the national and community service board shall include as a nonvoting member the state representative of the corporation for national and community service designated under 42 USC 12651f, and may include as nonvoting members such representatives of state agencies providing community services, youth services, educational services, social services, services for the aging and job training programs as the governor may appoint.

15.105(24)(e) (e) Membership limitations. No more than 4 of the voting members of the national and community service board may be state officers or employees. No more than 9 of the voting members of the national and community service board may belong to the same political party. In appointing members to the national and community service board, the governor shall ensure, to the maximum extent practicable, that the membership of the board is diverse with respect to race, national origin, age, sex and disability.

15.105(25m) (25m) College savings program board. There is created a college savings program board that is attached to the department of administration under s. 15.03 and that consists of all of the following members:

15.105(25m)(a) (a) The secretary of administration or his or her designee.

15.105(25m)(b) (b) The president of the board of regents of the University of Wisconsin System or his or her designee.

15.105(25m)(c) (c) The president of the Wisconsin Association of Independent Colleges and Universities or his or her designee.

15.105(25m)(d) (d) The chairperson of the investment board or his or her designee.

15.105(25m)(e) (e) The president of the technical college system board or his or her designee.

15.105(25m)(f) (f) Six other members, appointed for 4-year terms.

15.105(26) (26) Volunteer fire fighter and emergency medical technician service award board.

15.105(26)(a)(a) There is created a volunteer fire fighter and emergency medical technician service award board that is attached to the department of administration under s. 15.03. The board shall consist of the secretary of administration or his or her designee and the following members appointed for 3-year terms:

15.105(26)(a)1. 1. One member who is volunteer fire fighter and who is a member of a statewide organization that represents fire chiefs.

15.105(26)(a)2. 2. One member who is volunteer fire fighter and who is a member of a statewide organization that represents volunteer fire fighters.

15.105(26)(a)3. 3. One member who is a volunteer emergency medical technician

15.105(26)(a)4. 4. Three members who represent municipalities that operate volunteer fire departments or that contract with volunteer fire companies organized under ch. 181 or 213.

15.105(26)(a)5. 5. One member who has experience in financial planning.

15.105(26)(b) (b) In appointing the members under par. (a), the governor shall seek to appoint members from different regions of the state and from municipalities of different sizes.

15.105(28) (28) Information technology management board. There is created an information technology management board that is attached to the department of administration under s. 15.03. The board shall consist of the governor, the cochairpersons of the joint committee on information policy and technology or a member of the legislature from the same house as a cochairperson designated by that cochairperson, one member of the minority party in each house of the legislature, appointed in the same manner as members of standing committees are appointed, 2 heads of departments or independent agencies appointed to serve at the pleasure of the governor, 2 other members appointed to serve for 4-year terms, and the secretary of administration or his or her designee.

15.105(29) (29) Office of state employment relations.

15.105(29)(a)(a) Creation. There is created an office of state employment relations which is attached to the department of administration under s. 15.03 under the direction and supervision of a director. The director shall serve at the pleasure of the governor.

15.105(29)(b) (b) Same; specified divisions.

15.105(29)(b)1.1. `Division of merit recruitment and selection.' There is created in the office of state employment relations a division of merit recruitment and selection. The administrator of the division of merit recruitment and selection shall be nominated by the governor, and with the advice and consent of the senate appointed for a 5-year term, under the unclassified service from a register of at least 5 names certified to the governor by the director of the office of state employment relations. The director of the office of state employment relations shall prepare and conduct an examination for the position of administrator according to the requirements for classified positions under subch. II of ch. 230. The administrator of the division may be renominated by the governor, and with the advice and consent of the senate reappointed.

15.105(29)(c) (c) Same; attached board.

15.105(29)(c)1.1. `State employees suggestion board.' There is created in the office of state employment relations a state employees suggestion board consisting of 3 persons, at least one of whom shall be a state officer or employee, appointed for 4-year terms.

15.105(29)(d) (d) Same; council.

15.105(29)(d)1.1. `Council on affirmative action.'

15.105(29)(d)1.a.a. There is created in the office of state employment relations a council on affirmative action consisting of 15 members appointed for 3-year terms. A majority of members shall be public members and a majority of members shall be minority persons, women, or persons with disabilities, appointed with consideration to the appropriate representation of each group.

15.105(29)(d)1.b. b. The president of the senate, the speaker of the assembly, the minority leader of the senate, and the minority leader of the assembly each shall appoint one member and the remaining members shall be appointed by the governor.

15.105(32) (32) Office of business development. There is created an office of business development which is attached to the department of administration under s. 15.03. The office shall be under the direction and supervision of a director who shall be appointed by the governor to serve at his or her pleasure.

15.105(33) (33) Small business regulatory review board. There is created a small business regulatory review board, attached to the department of administration under s. 15.03. The board shall consist of 7 representatives of small businesses, as defined in s. 227.114 (1), who shall be appointed for 3-year terms, and the chairpersons of one senate and one assembly committee concerned with small businesses, appointed as are members of standing committees.

15.105 History History: 1971 c. 40, 164, 270; 1973 c. 90, 333; 1975 c. 397; 1977 c. 29 s. 1649; 1977 c. 196 ss. 9, 10; 1977 c. 325, 392, 396, 418, 447; 1981 c. 20, 62, 182, 350, 374; 1983 a. 27, 91; 1983 a. 192 s. 303 (7); 1983 a. 371; 1985 a. 29 ss. 68 to 70, 87, 3202 (27); 1985 a. 180 s. 30m; 1987 a. 27, 142; 1987 a. 147 s. 25; 1987 a. 204, 342; 1989 a. 31, 56, 107, 345; 1991 a. 212, 269; 1993 a. 75, 246, 349, 437, 465, 491; 1995 a. 27 ss. 79 to 118p, 9116 (5), 9126 (19); 1995 a. 221, 225; 1997 a. 3; 1997 a. 27 ss. 51 to 53, 9456 (3m); 1997 a. 247; 1999 a. 9, 105, 185; 2001 a. 16 ss. 139, 174, 109; 2003 a. 33 ss. 87s to 97d, 115, 2811, 9160; 2003 a. 48 ss. 10, 11; 2003 a. 171; 2003 a. 206 s. 23; 2005 a. 25 ss. 47, 48, 2493; 2005 a. 253; 2007 a. 20 ss. 35 to 35p, 52b, 9121 (6) (a); 2011 a. 32 ss. 74, 92 to 96, 109; 2011 a. 46 s. 1; 2013 a. 12, 20.



15.107 Same; councils.

15.107  Same; councils.

15.107(2)(2)  Council on small business, veteran-owned business and minority business opportunities. There is created in the department of administration a council on small business, veteran-owned business and minority business opportunities consisting of 13 members, appointed by the secretary of administration for 3-year terms, with representation as follows: at least 2 shall be owners or employees of small businesses at least 51% owned by one or more members of a racial minority group; at least one shall be an owner or employee of a small business at least 51% owned by one or more handicapped persons; at least one shall be an owner or employee of a small business operated on a nonprofit basis for the rehabilitation of disabled persons; at least 2 shall be owners or employees of veteran-owned businesses, as defined in s. 16.75 (4) (d); at least one shall be a representative of the department of safety and professional services; and at least one shall be a consumer member. No member may serve for more than 2 consecutive full terms. The secretary of administration, or a department employee who is the secretary's designee, shall serve as the council's nonvoting secretary.

15.107(5) (5) Acid deposition research council.

15.107(5)(a)(a) There is created in the department of administration an acid deposition research council consisting of the following members:

15.107(5)(a)1. 1. The secretary of administration or his or her designee.

15.107(5)(a)2. 2. The chairperson of the public service commission or his or her designee.

15.107(5)(a)3. 3. The secretary of natural resources or his or her designee.

15.107(5)(a)4. 4. A representative of the University of Wisconsin System appointed by the secretary of administration.

15.107(5)(a)5. 5. A representative of a major utility, as defined under s. 285.41 (1) (f), appointed by the secretary of administration.

15.107(5)(a)6. 6. A representative of an industry which is a large source, as defined under s. 285.45 (1) (a), appointed by the secretary of administration.

15.107(5)(a)7. 7. A representative of an environmental organization in this state, appointed by the secretary of administration.

15.107(5)(b) (b) Members of the council appointed under par. (a) 4. to 7. shall serve at the pleasure of the secretary.

15.107(5)(c) (c) The council shall perform the functions specified under s. 16.02.

15.107(6) (6) Electronic recording council.

15.107(6)(a)(a) There is created an electronic recording council which is attached to the department of administration under s. 15.03.

15.107(6)(b) (b) The council shall be composed of the following members appointed for 3-year terms:

15.107(6)(b)1. 1. Four members who are registers of deeds in this state, except that one or more members under this subdivision may be persons who are not currently registers of deeds but who held that office for at least 5 years.

15.107(6)(b)2. 2. One member who represents an association of title insurance companies.

15.107(6)(b)3. 3. One member who represents an association of bankers.

15.107(6)(b)4. 4. One member who represents attorneys who practice real property law.

15.107(11) (11) Women's council.

15.107(11)(a)(a) Creation. There is created a women's council which is attached to the department of administration under s. 15.03. The council shall consist of 15 members. Except as provided in par. (c), all members shall be appointed for staggered 2-year terms.

15.107(11)(b) (b) Membership. The council consists of the following members:

15.107(11)(b)1. 1. The governor, or his or her designee.

15.107(11)(b)2. 2. Six public members appointed by the governor, one of whom the governor shall designate as chairperson.

15.107(11)(b)3. 3. Two public members appointed by the president of the senate.

15.107(11)(b)4. 4. Two public members appointed by the speaker of the assembly.

15.107(11)(b)5. 5. Two members of the senate, appointed in the same manner as members of standing committees are appointed.

15.107(11)(b)6. 6. Two members of the assembly, appointed in the same manner as members of standing committees are appointed.

15.107(11)(c) (c) Assembly member's and governor's terms. Each member of the assembly serving on the council shall serve for the period of his or her term in office. The governor or his or her designee serving on the council under par. (b) 1. shall serve a 4-year term.

15.107(12) (12) Certification standards review council.

15.107(12)(a)(a) Creation. There is created in the department of administration a certification standards review council consisting of 9 members.

15.107(12)(b) (b) Membership.

15.107(12)(b)1.1. The secretary of administration shall appoint 8 members as follows:

15.107(12)(b)1.a. a. One member to represent municipalities having wastewater treatment plants with average flows of more than 5,000,000 gallons per day.

15.107(12)(b)1.b. b. One member to represent municipalities having wastewater treatment plants with average flows of less than 5,000,000 gallons per day.

15.107(12)(b)1.c. c. One member to represent industrial laboratories with permits issued under ch. 283.

15.107(12)(b)1.d. d. One member to represent commercial laboratories.

15.107(12)(b)1.e. e. One member to represent public water utilities.

15.107(12)(b)1.f. f. One member to represent solid and hazardous waste disposal facilities.

15.107(12)(b)1.g. g. One member with a demonstrated interest in laboratory certification.

15.107(12)(b)1.h. h. One member who is a farmer actively engaged in livestock production to represent agricultural interests.

15.107(12)(b)2. 2. The chancellor of the University of Wisconsin-Madison shall appoint one member to represent the state laboratory of hygiene.

15.107(12)(c) (c) Terms. Members of the council shall serve for 3-year terms. A person may not serve more than 2 consecutive terms on the council.

15.107(17) (17) Council on utility public benefits. There is created a council on utility public benefits that is attached to the department of administration under s. 15.03. The council shall consist of the following members appointed for 3-year terms:

15.107(17)(a) (a) Two members appointed by the governor.

15.107(17)(b) (b) Two members appointed by the senate majority leader.

15.107(17)(c) (c) One member appointed by the senate minority leader.

15.107(17)(d) (d) Two members appointed by the speaker of the assembly.

15.107(17)(e) (e) One member appointed by the assembly minority leader.

15.107(17)(f) (f) One member appointed by the secretary of natural resources.

15.107(17)(g) (g) One member appointed by the secretary of administration.

15.107(17)(h) (h) One member appointed by the chairperson of the public service commission.

15.107(18) (18) Interoperability council.

15.107(18)(a)(a) There is created an interoperability council, attached to the department of administration under s. 15.03.

15.107(18)(b) (b) The council consists of all of the following:

15.107(18)(b)1. 1. The attorney general, the adjutant general, the secretary of natural resources, the secretary of transportation, and a representative from the department of administration with knowledge of information technology, or their designees.

15.107(18)(b)2. 2. Ten members appointed by the governor for staggered 4-year terms, including a chief of police, a sheriff, a chief of a fire department, a director of emergency medical services, a local government elected official, a local emergency management director, a representative of a federally recognized American Indian tribe or band in this state, a hospital representative, a local health department representative, and one other person with relevant experience or expertise in interoperable communications.

15.107(18)(c) (c) The governor shall designate a member of the council as the chairperson and a member as the vice chairperson.

15.107 History History: 1971 c. 215; 1973 c. 90; 1977 c. 29, 419; 1979 c. 34; 1979 c. 361 s. 112; 1981 c. 20, 62, 237; 1983 a. 27, 393, 410; 1985 a. 29, 84; 1987 a. 27, 142; 1989 a. 31; 1991 a. 32 s. 17; 1991 a. 39, 170, 269; 1995 a. 27, ss. 119, 120 and 9116 (5); 1995 a. 227, 433, 442; 1997 a. 27, 35, 231; 1999 a. 9; 2001 a. 16, 38; 2003 a. 33; 2005 a. 228, 253, 421; 2007 a. 79; 2011 a. 32, 257; 2013 a. 20.



15.13 Department of agriculture, trade and consumer protection; creation.

15.13  Department of agriculture, trade and consumer protection; creation. There is created a department of agriculture, trade and consumer protection under the direction and supervision of the board of agriculture, trade and consumer protection. The board shall consist of 7 members with an agricultural background and 2 members who are consumer representatives, appointed for staggered 6-year terms. Appointments to the board shall be made without regard to party affiliation, residence or interest in any special organized group.

15.13 History History: 1977 c. 29; 1995 a. 27; 1997 a. 27.



15.135 Same; attached boards and commissions.

15.135  Same; attached boards and commissions.

15.135(1)(1)  Livestock facility siting review board.

15.135(1)(a)(a) There is created a livestock facility siting review board which is attached to the department of agriculture, trade and consumer protection under s. 15.03. The board consists of the following members:

15.135(1)(a)1. 1. A member representing the interests of towns, selected from a list of names submitted by the Wisconsin Towns Association.

15.135(1)(a)2. 2. A member representing the interests of counties, selected from a list of names submitted by the Wisconsin Counties Association.

15.135(1)(a)3. 3. A member representing environmental interests, selected from a list of names submitted by environmental organizations.

15.135(1)(a)4. 4. A member representing livestock farming interests, selected from a list of names submitted by statewide agricultural organizations.

15.135(1)(a)5. 5. Three other members.

15.135(1)(b) (b) The members under par. (a) shall be nominated by the secretary of agriculture, trade and consumer protection, and with the advice and consent of the senate appointed, for 5-year terms.

15.135(4) (4) Land and water conservation board.

15.135(4)(am)(am) Creation. There is created a land and water conservation board which is attached to the department of agriculture, trade and consumer protection under s. 15.03.

15.135(4)(b) (b) Members. The board consists of all of the following members:

15.135(4)(b)1. 1. The secretaries of administration, natural resources, and agriculture, trade and consumer protection or their designees.

15.135(4)(b)2. 2. Three members of county land conservation committees designated biennially by the county land conservation committees at their annual meeting in even-numbered years, appointed for 2-year terms.

15.135(4)(b)2m. 2m. One representative appointed for a 2-year term.

15.135(4)(b)3. 3. Four other members appointed for staggered 4-year terms. One of those members shall be a resident of a city with a population of 50,000 or more, one shall represent a governmental unit involved in river management, one shall be a farmer and one shall be a member of a charitable corporation, charitable association or charitable trust, the purpose or powers of which include protecting natural resources, including scenic or open space, and maintaining or enhancing air or water quality.

15.135(4)(c) (c) Advisory members. The board shall invite:

15.135(4)(c)1. 1. The U.S. secretary of agriculture to appoint a representative of the natural resources conservation service and a representative of the farm service agency to serve as advisory members of the board.

15.135(4)(c)2. 2. The dean of the College of Agricultural and Life Sciences of the University of Wisconsin-Madison and the director of the University of Wisconsin-Extension to serve or appoint a person to serve as an advisory member of the board.

15.135(4)(c)3. 3. The staff of the county land conservation committees employed under s. 92.09 to designate jointly a person to serve as an advisory member of the board.

15.135(4)(d) (d) Vacancies. If one or more of the county land conservation committee member positions on the board is vacant, the chairperson may call a special meeting of the committees to fill the vacancies, but vacancies may be filled only if a majority of the committees are represented at the special meeting.

15.135 History History: 1971 c. 125; 1973 c. 299; 1977 c. 29 ss. 32d, 33, 1650m (2), (4); 1979 c. 361 s. 112; 1981 c. 305, 346; 1983 a. 27; 1985 a. 20, 29, 153; 1987 a. 27, 281; 1989 a. 31, 219; 1991 a. 39; 1993 a. 16; 1995 a. 27; 1997 a. 27, 111; 2003 a. 235; 2005 a. 149.



15.137 Same; councils.

15.137  Same; councils.

15.137(1)(1)  Agricultural producer security council.

15.137(1)(a)(a) There is created in the department of agriculture, trade and consumer protection an agricultural producer security council consisting of the following members appointed by the secretary of agriculture for 3-year terms:

15.137(1)(a)1. 1. One person representing the Farmers' Educational and Cooperative Union of America, Wisconsin Division.

15.137(1)(a)2. 2. One person representing the Midwest Food Processors Association, Inc.

15.137(1)(a)3. 3. One person representing the National Farmers' Organization, Inc.

15.137(1)(a)4. 4. One person representing the Wisconsin Agri-Service Association, Inc.

15.137(1)(a)5. 5. One person representing the Wisconsin Cheese Makers Association.

15.137(1)(a)6. 6. One person representing both the Wisconsin Corn Growers Association, Inc., and the Wisconsin Soybean Association, Inc.

15.137(1)(a)7. 7. One person representing the Wisconsin Dairy Products Association, Inc.

15.137(1)(a)8. 8. One person representing the Wisconsin Farm Bureau Federation.

15.137(1)(a)9. 9. One person representing the Wisconsin Federation of Cooperatives.

15.137(1)(a)10. 10. One person representing the Wisconsin Potato and Vegetable Growers Association, Inc.

15.137(1)(b) (b) Each organization identified in par. (a) shall nominate 2 persons to represent that organization on the agricultural producer security council. The secretary of agriculture, trade and consumer protection shall appoint members from among the nominees.

15.137(2) (2) Agricultural education and workforce development council.

15.137(2)(a)(a) There is created in the department of agriculture, trade and consumer protection an agricultural education and workforce development council consisting of the following members:

15.137(2)(a)1. 1. The secretary of agriculture, trade and consumer protection or his or her designee.

15.137(2)(a)2. 2. The state superintendent of public instruction or his or her designee.

15.137(2)(a)3. 3. The secretary of workforce development or his or her designee.

15.137(2)(a)3m. 3m. The chief executive officer of the Wisconsin Economic Development Corporation or his or her designee.

15.137(2)(a)4. 4. The secretary of natural resources or his or her designee.

15.137(2)(a)5. 5. The president of the University of Wisconsin System or his or her designee.

15.137(2)(a)6. 6. The director of the technical college system or his or her designee.

15.137(2)(a)7. 7. The chancellor of the University of Wisconsin-Extension or his or her designee.

15.137(2)(a)8. 8. A member chosen jointly by the dean of the College of Agricultural and Life Sciences of the University of Wisconsin-Madison, the dean of the School of Veterinary Medicine of the University of Wisconsin-Madison, the dean of the College of Business, Industry, Life Science, and Agriculture of the University of Wisconsin-Platteville, the dean of the College of Agriculture, Food, and Environmental Sciences of the University of Wisconsin-River Falls, and the dean of the College of Natural Resources of the University of Wisconsin-Stevens Point to represent the colleges and school.

15.137(2)(a)8g. 8g. A technical college district director appointed by the director of the technical college system.

15.137(2)(a)8r. 8r. A technical college dean with authority over agricultural programs appointed by the director of the technical college system.

15.137(2)(a)9. 9. The chairpersons of one senate standing committee and one assembly standing committee concerned with education, appointed as are members of standing committees.

15.137(2)(a)10. 10. The chairpersons of one senate standing committee and one assembly standing committee concerned with agriculture, appointed as are members of standing committees.

15.137(2)(a)11. 11. A representative of the Wisconsin Association of Agricultural Educators.

15.137(2)(a)12. 12. Two representatives of general agriculture.

15.137(2)(a)13. 13. Two representatives of agribusiness.

15.137(2)(a)14. 14. A representative of environmental stewardship interests.

15.137(2)(a)15. 15. A representative of businesses related to natural resources.

15.137(2)(a)16. 16. A representative of businesses related to plant agriculture.

15.137(2)(a)17. 17. A representative of landscaping, golf course, greenhouse, floral, and related businesses.

15.137(2)(a)18. 18. A representative of food product and food processing businesses.

15.137(2)(a)19. 19. A representative of businesses related to animal agriculture.

15.137(2)(a)20. 20. A representative of businesses related to renewable energy.

15.137(2)(a)21. 21. A representative of agricultural communication interests.

15.137(2)(a)22. 22. A representative of businesses providing engineering, mechanical, electronic, and power services relating to agriculture.

15.137(2)(a)23. 23. A representative of the board of agriculture, trade and consumer protection.

15.137(2)(a)24. 24. A teacher who teaches classes in science, vocational technology, business, math, or a similar field.

15.137(2)(a)25. 25. A school guidance counselor.

15.137(2)(a)26. 26. A school board member.

15.137(2)(a)27. 27. A school district administrator.

15.137(2)(b) (b) A person who is authorized under par. (a) 1. to 7. to appoint a designee may only appoint a designee who is an employee or appointive officer of the person's department or educational institution and who has sufficient authority to deploy department or system resources and directly influence department or educational institution decision making.

15.137(2)(c) (c) The secretary of agriculture, trade and consumer protection shall appoint members of the council under par. (a) 11. to 23. to serve for 3-year terms. A member under par. (a) 11. to 23. may not serve more than 2 consecutive terms on the council.

15.137(2)(cm) (cm) The superintendent of public instruction shall appoint members of the council under par. (a) 24. to 27. to serve for 3-year terms. A member under par. (a) 24. to 27. may not serve more than 2 consecutive terms on the council.

15.137(3) (3) Farm to school council.

15.137(3)(a)(a) There is created in the department of agriculture, trade and consumer protection a farm to school council.

15.137(3)(b) (b) The secretary of agriculture, trade and consumer protection shall appoint to the council an employee of the department and shall appoint farmers, experts in child health, school food service personnel, and other persons with interests in agriculture, nutrition, and education.

15.137(3)(c) (c) The secretary of health services shall appoint to the council an employee of the department of health services.

15.137(3)(d) (d) The superintendent of public instruction shall appoint to the council an employee of the department of public instruction.

15.137(5) (5) Fertilizer research council. There is created in the department of agriculture, trade and consumer protection a fertilizer research council consisting of the following members:

15.137(5)(a) (a) Nonvoting members. The secretary of agriculture, trade and consumer protection, the secretary of natural resources and the dean of the College of Agricultural and Life Sciences at the University of Wisconsin-Madison, or their designees, shall serve as nonvoting members.

15.137(5)(b) (b) Voting members.

15.137(5)(b)1.1. Six voting members shall be appointed jointly by the secretary of the department of agriculture, trade and consumer protection and the dean of the College of Agricultural and Life Sciences at the University of Wisconsin-Madison, to serve for 3-year terms. Three of the members appointed under this subdivision shall be industry representatives selected from a list of candidates provided by the fertilizer industry. Three of the members appointed under this subdivision shall represent farmers who are crop producers.

15.137(5)(b)2. 2. One voting member shall be appointed by the secretary of natural resources to serve for a 3-year term. The member appointed under this subdivision shall be knowledgeable about water quality.

15.137(5)(b)3. 3. No voting member may serve more than 2 consecutive 3-year terms.

15.137(6) (6) Bioenergy council. There is created a bioenergy council which is attached to the department of agriculture, trade and consumer protection under s. 15.03. The secretary of agriculture, trade and consumer protection shall appoint the members of the council, to serve at the pleasure of the secretary.

15.137 History History: 1977 c. 29 s. 1650m (2), (4); 1977 c. 87, 216, 272, 418; 1979 c. 129; 1981 c. 57, 237; 1985 a. 184; 1987 a. 281; 1991 a. 269, 315; 1993 a. 417; 1997 a. 27; 2001 a. 16; 2007 a. 223; 2009 a. 293, 401; 2011 a. 32.



15.14 Department of corrections; creation.

15.14  Department of corrections; creation. There is created a department of corrections under the direction and supervision of the secretary of corrections.

15.14 History History: 1989 a. 31.



15.145 Same; attached boards, commissions, and councils.

15.145  Same; attached boards, commissions, and councils.

15.145(1)(1)  Parole commission. There is created in the department of corrections a parole commission consisting of 8 members. Members shall have knowledge of or experience in corrections or criminal justice. The members shall include a chairperson who is nominated by the governor, and with the advice and consent of the senate appointed, for a 2-year term expiring March 1 of the odd-numbered years, subject to removal under s. 17.07 (3m), and the remaining members in the classified service appointed by the chairperson.

15.145(2) (2) Prison industries board. There is created a prison industries board which is attached to the department of corrections under s. 15.03. The board shall consist of 9 members appointed for 4-year terms. Three members shall be appointed to represent private business and industry and 3 members shall be appointed to represent private labor organizations. One member shall be appointed to represent each of the following:

15.145(2)(c) (c) The technical college system.

15.145(2)(d) (d) The department of corrections.

15.145(2)(f) (f) The department of administration.

15.145(3) (3) Interstate adult offender supervision board. There is created an interstate adult offender supervision board which is attached to the department of corrections under s. 15.03. The board shall consist of 5 members appointed for 4-year terms. The governor shall comply with the requirements of s. 304.16 (4) when appointing members of the board. The board shall have the powers, duties, and responsibilities set forth under s. 304.16.

15.145(4) (4) State board for interstate juvenile supervision. There is created a state board for interstate juvenile supervision, which is attached to the department of corrections under s. 15.03. The board shall consist of 5 members appointed for 3-year terms. The governor shall comply with the requirements of s. 938.999 (9) when appointing members of the board. The board shall have the powers, duties, and responsibilities set forth under s. 938.999.

15.145(5) (5) Council on offender reentry. There is created a council on offender reentry which is attached to the department of corrections under s. 15.03, which shall have the duties, responsibilities, and powers set forth under s. 301.095. The council shall consist of 22 [21] members, and the appointed members shall serve for 2-year terms and may be appointed for a maximum of 2 consecutive terms. The chairperson of the council shall be the secretary of corrections or the reentry director, as decided by the secretary of corrections. The chairperson may appoint subcommittees and the council shall meet no less frequently than 4 times per year at a date and location to be determined by the chairperson. Members of the council shall include the secretary of corrections, or his or her designee; the secretary of workforce development, or his or her designee; the secretary of health services, or his or her designee; the secretary of children and families, or his or her designee; the secretary of transportation, or his or her designee; the attorney general, or his or her designee; the chairperson of the parole commission, or his or her designee; the state superintendent of public instruction; the reentry director as appointed by the secretary of corrections; a current or former judge, as appointed by the director of state courts; an individual who has been previously convicted of, and incarcerated for, a crime in Wisconsin, as appointed by the secretary of corrections; and the following persons, as appointed by the governor:

15.145(5)(a) (a) A law enforcement officer.

15.145(5)(b) (b) A representative of a crime victim rights or crime victim services organization.

15.145(5)(c) (c) A representative of a faith-based organization that is involved with the reintegration of offenders into the community.

15.145(5)(d) (d) A representative of a county department of human services.

15.145(5)(e) (e) A representative of a federally recognized American Indian tribe or band in this state.

15.145(5)(f) (f) A representative of a nonprofit organization that is involved with the reintegration of offenders into the community and that is not a faith-based organization.

15.145(5)(g) (g) A district attorney.

15.145(5)(h) (h) A representative of the office of the state public defender.

15.145(5)(i) (i) An academic professional in the field of criminal justice.

15.145(5)(j) (j) A representative of the Wisconsin Technical College System.

15.145 History History: 1989 a. 107 ss. 4, 5m; 1989 a. 121; 1993 a. 399; 1997 a. 27, 237; 2001 a. 16, 96; 2005 a. 234; 2009 a. 28, 276; 2011 a. 32, 38.



15.16 Department of employee trust funds; creation.

15.16  Department of employee trust funds; creation. There is created a department of employee trust funds under the direction and supervision of the employee trust funds board.

15.16(1) (1) Employee trust funds board. The employee trust funds board shall consist of the governor or the governor's designee on the group insurance board, the director of the office of state employment relations or the director's designee and 11 persons appointed or elected for 4-year terms as follows:

15.16(1)(a) (a) Four members shall be members of the teachers retirement board, appointed by that board.

15.16(1)(a)1. 1. At least one appointee under this paragraph shall have been appointed or elected to the board under s. 15.165 (3) (a) 1. or 2.

15.16(1)(a)2. 2. At least one appointee under this paragraph shall have been appointed to the board under s. 15.165 (3) (a) 4.

15.16(1)(a)3. 3. At least one appointee under this paragraph shall have been elected to the board under s. 15.165 (3) (a) 7.

15.16(1)(a)4. 4. At least one appointee under this paragraph shall have been appointed to the board under s. 15.165 (3) (a) 3. or 5.

15.16(1)(b) (b) Four members shall be members of the Wisconsin retirement board, appointed by that board.

15.16(1)(b)1. 1. At least one appointee under this paragraph shall have been appointed to the board under s. 15.165 (3) (b) 1., 2., 4., 5. or 8.

15.16(1)(b)2. 2. At least one appointee under this paragraph shall have been appointed to the board under s. 15.165 (3) (b) 3., 6. or 7.

15.16(1)(b)3. 3. At least one appointee under this paragraph shall have been appointed to the board under s. 15.165 (3) (b) 7. or 8.

15.16(1)(c) (c) One member shall be a public member who is not a participant in or beneficiary of the Wisconsin retirement system, with at least 5 years of experience in actuarial analysis, administration of an employee benefit plan or significant administrative responsibility in a major insurer. It is the intent of the legislature that the member appointed under this paragraph shall represent the interests of the taxpayers of this state and shall not be representative of public employee or employer interests.

15.16(1)(d) (d) One member shall be an annuitant, as defined for purposes other than life insurance under s. 40.02 (4), elected by annuitants, as defined for purposes other than life insurance under s. 40.02 (4).

15.16(1)(f) (f) One member who is a participant in the Wisconsin retirement system and who is a technical college educational support personnel employee, as defined in s. 40.02 (55g), or an educational support personnel employee, as defined in s. 40.02 (22m), elected by participating employees meeting the same criteria.

15.16 History History: 1979 c. 221; 1981 c. 96; 1991 a. 116; 1999 a. 181; 2003 a. 33 ss. 101, 9160; 2005 a. 25.

15.16 Annotation Membership requirements under sub. (1) (a) and (b) apply only at the time of appointment. Appointees serve "at pleasure" of the appointing boards under sub. (1) (a) and (b). 75 Atty. Gen. 127 (1986).



15.165 Same; attached boards.

15.165  Same; attached boards.

15.165(1) (1)  Board members.

15.165(1)(a)(a) Any member of a board created under this section who loses the status upon which the appointment or election was based shall cease to be a member of the board upon appointment or election to the board of a qualified successor.

15.165(1)(b) (b) For purposes of this section, annuitants are deemed to be employees in the last position in which they were covered by the Wisconsin retirement system, except that annuitants may not be elected, appointed or vote under sub. (3) (a) 1., 2., 4. or 7.

15.165(2) (2) Group insurance board. There is created in the department of employee trust funds a group insurance board. The board shall consist of the governor, the attorney general, the secretary of administration, the director of the office of state employment relations, and the commissioner of insurance or their designees, and 6 persons appointed for 2-year terms, of whom one shall be an insured participant in the Wisconsin Retirement System who is not a teacher, one shall be an insured participant in the Wisconsin Retirement System who is a teacher, one shall be an insured participant in the Wisconsin Retirement System who is a retired employee, one shall be an insured employee of a local unit of government, and one shall be the chief executive or a member of the governing body of a local unit of government that is a participating employer in the Wisconsin Retirement System.

15.165(3) (3) Retirement boards.

15.165(3)(a)(a) Teachers retirement board. There is created in the department of employee trust funds a teachers retirement board. The board shall consist of 13 members, to serve for staggered 5-year terms. The board shall consist of the following members:

15.165(3)(a)1. 1. Six public school teachers who are participating employees in the Wisconsin retirement system and who are not eligible for election under any other subdivision of this paragraph, elected by participating employees meeting the same criteria.

15.165(3)(a)2. 2. One public school teacher from a technical college district who is a participating employee in the Wisconsin retirement system, elected by teacher participating employees from technical college districts.

15.165(3)(a)3. 3. One administrator in Wisconsin's public schools who is not a classroom teacher.

15.165(3)(a)4. 4. Two University of Wisconsin System representatives who are teacher participants in the Wisconsin retirement system. The representatives under this subdivision shall not be from the same campus.

15.165(3)(a)5. 5. One representative who is a member of a school board.

15.165(3)(a)6. 6. One annuitant who was a teacher participant in the Wisconsin retirement system, elected by the annuitants who were teacher participants.

15.165(3)(a)7. 7. One teacher in the city of Milwaukee who is a participating employee in the Wisconsin retirement system, elected by the teachers of the public schools in that city who are participating employees.

15.165(3)(b) (b) Wisconsin retirement board. There is created in the department of employee trust funds a Wisconsin retirement board. The board shall consist of 9 members, and board members appointed under subds. 1. to 8. shall serve for staggered 5-year terms. The member appointed under subd. 1. shall be appointed from a list of 5 names submitted by the board of directors of the League of Wisconsin Municipalities, and the member appointed under subd. 4. shall be appointed from a list of 5 names submitted by the executive committee of the Wisconsin Counties Association. Each member appointed under subds. 1., 2., and 3. shall be from a different county. Each member appointed under subds. 4., 5., and 6. shall be appointed from a different county. The board shall consist of the following members:

15.165(3)(b)1. 1. One member who is the chief executive or a member of the governing body of a participating city or village.

15.165(3)(b)2. 2. One member who is a participating employee and the principal finance officer of a participating city or village.

15.165(3)(b)3. 3. One member who is a participating employee of a participating city or village.

15.165(3)(b)4. 4. One member who is the chairperson or a member of the governing body of a participating county or town.

15.165(3)(b)5. 5. One member who is a county clerk or deputy county clerk of a participating county.

15.165(3)(b)6. 6. One member who is a participating employee of a participating local employer other than a city or village.

15.165(3)(b)7. 7. One member who is a participating state employee.

15.165(3)(b)8. 8. One member who is a public member not a participant in or beneficiary of the Wisconsin retirement system. It is the intent of the legislature that the members appointed under this paragraph shall represent the interests of the taxpayers of this state and shall not be representative of public employee or employer interests.

15.165(3)(b)9. 9. The commissioner of insurance or an experienced actuary in the office of the commissioner designated by the commissioner.

15.165(4) (4) Deferred compensation board. There is created in the department of employee trust funds a deferred compensation board consisting of 5 members appointed for 4-year terms.

15.165 History History: 1973 c. 151, 329; 1977 c. 29, 418; 1979 c. 221; 1981 c. 96; 1983 a. 192 s. 303 (7); 1983 a. 290; 1985 a. 230; 1987 a. 403; 1989 a. 31; 1993 a. 399; 1999 a. 9; 2001 a. 103; 2003 a. 33 ss. 102, 9160; 2005 a. 66; 2007 a. 20 s. 9121 (6) (a).

15.165 Annotation Public school administrators are eligible to be candidates for and to vote for teacher representatives on the teachers retirement board. 76 Atty. Gen. 141.



15.18 Department of financial institutions.

15.18  Department of financial institutions. There is created a department of financial institutions under the direction and supervision of the secretary of financial institutions.

15.18 History History: 1995 a. 27.



15.183 Same; specified divisions.

15.183  Same; specified divisions.

15.183(1) (1)  Division of banking. There is created a division of banking. Prior to July 1, 2000, the division is attached to the department of financial institutions under s. 15.03. After June 30, 2000, the division is created in the department of financial institutions. The administrator of the division shall be appointed outside the classified service by the secretary of financial institutions and shall serve at the pleasure of the secretary.

15.183(3) (3) Division of securities. There is created a division of securities. Prior to July 1, 2000, the division is attached to the department of financial institutions under s. 15.03. After June 30, 2000, the division is created in the department of financial institutions. The administrator of the division shall be appointed outside the classified service by the secretary of financial institutions and shall serve at the pleasure of the secretary.

15.183 History History: 1995 a. 27; 1999 a. 9; 2003 a. 33.



15.185 Same; attached boards and offices.

15.185  Same; attached boards and offices.

15.185(1) (1)  Banking review board. There is created in the department of financial institutions a banking review board consisting of 5 persons, appointed for staggered 5-year terms. At least 3 members shall be experienced bankers having at least 5 years' experience in the banking business. No member is qualified to act in any matter involving a bank in which the member is an officer, director or stockholder, or to which the member is indebted.

15.185(3) (3) Savings institutions review board. There is created in the department of financial institutions a savings institutions review board consisting of 5 members, at least 3 of whom shall have not less than 5 years' experience in the savings and loan or savings bank business in this state, appointed for 5-year terms.

15.185(7) (7) Office of credit unions.

15.185(7)(a)(a) Office of credit unions; creation. There is created an office of credit unions which is attached to the department of financial institutions under s. 15.03. The director shall be appointed by the governor to serve at the pleasure of the governor. No person may be appointed director who has not had at least 3 years of actual experience either in the operation of a credit union, or serving in a credit union supervisory capacity, or a combination of both. Notwithstanding s. 15.03, all personnel and budget requests by the office of credit unions shall be processed and forwarded by the department of financial institutions without change except as requested and concurred in by the office of credit unions.

15.185(7)(b) (b) Credit union review board. There is created in the office of credit unions a credit union review board consisting of 5 persons, appointed for staggered 5-year terms. All members shall have at least 5 years' experience in the operations of a credit union. The office of credit unions may call special meetings of the review board.

15.185 History History: 1995 a. 27, ss. 135, 136, 196, 197, 201, 203, 216, 217; 1997 a. 27; 2003 a. 33.



15.19 Department of health services; creation.

15.19  Department of health services; creation. There is created a department of health services under the direction and supervision of the secretary of health services.

15.19 History History: 1975 c. 39; 1995 a. 27 s. 9126 (19); 2007 a. 20 s. 9121 (6) (a).



15.193 Same; specified divisions.

15.193  Same; specified divisions.

15.193(1) (1)  Office of the inspector general. There is created in the department of health services an office of the inspector general.

15.193 History History: 2013 a. 20.



15.194 Same; offices.

15.194  Same; offices.

15.194(1)(1)  Office of children's mental health. There is created an office of children's mental health in the department of health services. The director of the office shall be appointed by the governor to serve at the pleasure of the governor.

15.194 History History: 2013 a. 20.



15.195 Same; attached boards and commissions.

15.195  Same; attached boards and commissions.

15.195(8)(8)  Emergency medical services board. There is created an emergency medical services board, which is attached to the department of health services under s. 15.03. The board shall consist of 11 voting members, appointed for 3-year terms, who have an interest and expertise in emergency medical services issues, who represent the various geographical areas of the state and who include representatives of the various types of emergency medical services providers. In addition to the 11 voting members, the secretary of health services, the secretary of transportation, the director of the technical college system board and the state medical director for emergency medical services or their designees shall serve as nonvoting members of the board.

15.195 History History: 1971 c. 219; 1977 c. 29 s. 1650m (2); 1977 c. 273; 1983 a. 27; 1983 a. 109 ss. 1, 3; 1985 a. 56; 1987 a. 399; 1989 a. 102, 107; 1991 a. 250; 1993 a. 16, 168, 184, 233; 1995 a. 27 ss. 138, 139, 9126 (19); 1995 a. 225, 305; 1997 a. 27 ss. 60e to 61, 93; 1997 a. 231; 1999 a. 9; 2001 a. 16, 79; 2003 a. 33; 2005 a. 228, 319; 2007 a. 20 ss. 39 to 50, 9121 (6) (a).



15.197 Same; councils.

15.197  Same; councils.

15.197(1)(1)  Council on mental health. There is created in the department of health services a council on mental health consisting of not less than 21 nor more than 25 members nominated by the secretary of health services and appointed by the governor for 3-year terms. Persons appointed to the council on mental health shall include representatives of groups and a proportion of members as specified in 42 USC 300x-3 (c), as amended to April 2, 2008.

15.197(2) (2) Council on blindness. There is created in the department of health services a council on blindness consisting of 9 members appointed by the secretary of health services for staggered 3-year terms. At least 7 of the persons appointed to the council shall be blind or visually impaired, as defined in s. 47.01 (1) or (5) and shall reflect a broad representation of blind or visually impaired persons. All council members shall have a recognized interest in and demonstrated knowledge of the problems of the blind or visually impaired. Council members may be persons receiving services from the department. The council has the functions specified in s. 47.03 (9).

15.197(4) (4) Council on physical disabilities.

15.197(4)(a)(a) Definitions. In this subsection:

15.197(4)(a)1. 1. "Major life activity" means any of the following:

15.197(4)(a)1.a. a. Self-care.

15.197(4)(a)1.b. b. Performance of manual tasks unrelated to gainful employment.

15.197(4)(a)1.c. c. Walking.

15.197(4)(a)1.d. d. Receptive and expressive language.

15.197(4)(a)1.e. e. Breathing.

15.197(4)(a)1.f. f. Working.

15.197(4)(a)1.g. g. Participating in educational programs.

15.197(4)(a)1.h. h. Mobility, other than walking.

15.197(4)(a)1.i. i. Capacity for independent living.

15.197(4)(a)2. 2. "Physical disability" means a physical condition, including an anatomical loss or musculoskeletal, neurological, respiratory or cardiovascular impairment, which results from injury, disease or congenital disorder and which significantly interferes with or significantly limits at least one major life activity of a person.

15.197(4)(a)3. 3. "Physically disabled person" means an individual having a physical disability.

15.197(4)(b) (b) Creation and membership. There is created a council on physical disabilities, attached to the department of health services under s. 15.03. The council shall consist of all of the following:

15.197(4)(b)1. 1. The governor, or his or her designee.

15.197(4)(b)3. 3. Thirteen members, appointed for 3-year terms, under the following criteria:

15.197(4)(b)3.a. a. The members shall be appointed from residents of this state who have a demonstrated professional or personal interest in problems of physical disability and shall be selected so as to include a reasonably equitable representation of those communities located in the state's urban and rural areas and with regard to sex and race.

15.197(4)(b)3.b. b. At least 6 members shall be physically disabled persons. Two members may be parents, guardians or relatives of physically disabled persons.

15.197(4)(b)3.c. c. At least one member shall be a provider of services to physically disabled persons.

15.197(4)(c) (c) The council has the functions specified in s. 46.29.

15.197(8) (8) Council for the deaf and hard of hearing. There is created in the department of health services a council for the deaf and hard of hearing consisting of 9 members appointed for staggered 4-year terms.

15.197(12) (12) Council on birth defect prevention and surveillance. There is created in the department of health services a council on birth defect prevention and surveillance. The council shall consist of the following members appointed for a 4-year term by the secretary of health services:

15.197(12)(a) (a) A representative of the University of Wisconsin Medical School who has technical expertise in birth defects epidemiology.

15.197(12)(b) (b) A representative from the Medical College of Wisconsin who has technical expertise in birth defects epidemiology.

15.197(12)(bn) (bn) A pediatric nurse or a nurse with expertise in birth defects.

15.197(12)(c) (c) A representative from the subunit of the department that is primarily responsible for the children with special health needs program.

15.197(12)(d) (d) A representative from the subunit of the department that is primarily responsible for early intervention services.

15.197(12)(e) (e) A representative from the subunit of the department that is primarily responsible for health statistics research and analysis.

15.197(12)(f) (f) A representative of the State Medical Society of Wisconsin.

15.197(12)(g) (g) A representative of the Wisconsin Health and Hospital Association.

15.197(12)(h) (h) A representative of the American Academy of Pediatrics — Wisconsin Chapter.

15.197(12)(i) (i) A representative of the board for people with developmental disabilities.

15.197(12)(j) (j) A representative of a nonprofit organization that has as its primary purpose the prevention of birth defects and does not promote abortion as a method of prevention.

15.197(12)(k) (k) A parent or guardian of a child with a birth defect.

15.197(12)(L) (L) A representative of a local health department, as defined in s. 250.01 (4), who is not an employee of the department of health services.

15.197(13) (13) Public health council. There is created in the department of health services a public health council consisting of 23 members, nominated by the secretary of health services, and appointed for 3-year terms. The council shall include representatives of health care consumers, health care providers, health professions educators, local health departments and boards, federally recognized American Indian tribes or bands in this state, public safety agencies, and, if created by the secretary of health services under s. 15.04 (1) (c), the public health advisory committee.

15.197(25) (25) Trauma advisory council.

15.197(25)(a)(a) There is created in the department of health services a trauma advisory council. The trauma advisory council shall consist of the following members who have an interest and expertise in emergency medical services and who are appointed by the secretary of health services:

15.197(25)(a)1. 1. Four physicians who represent urban and rural areas.

15.197(25)(a)2. 2. Two registered nurses, as defined in s. 146.40 (1) (f).

15.197(25)(a)3. 3. Two prehospital emergency medical services providers, including one representative of a municipality.

15.197(25)(a)4. 4. Two representatives of a rural hospital.

15.197(25)(a)5. 5. Two representatives of an urban hospital.

15.197(25)(a)6. 6. One member of the emergency medical services board.

15.197(25)(b) (b) In appointing the members under par. (a), the secretary of health services shall ensure that all geographic areas of the state are represented.

15.197 History History: 1971 c. 125, 219, 255, 322, 332; 1973 c. 198, 321, 322; 1975 c. 39 ss. 46 to 52, 732 (2); 1975 c. 115, 168, 199, 200; 1977 c. 29 ss. 36, 40, 41, 42, 42c, 42g, 42k, 42p, 42t, 42x, 43, 1650m (2), (4), 1657 (18) (c); 1977 c. 160, 213, 428; 1979 c. 34, 111, 221, 320, 355; 1981 c. 20, 24; 1983 a. 27, 113, 188, 204, 435, 439, 538; 1985 a. 29; 1987 a. 27, 413; 1989 a. 31, 202; 1991 a. 32, 39, 189, 250; 1993 a. 16, 27, 98, 213, 399; 1995 a. 27 ss. 139m to 143, 9126 (19), 9130 (4); 1995 a. 225, 303, 352; 1997 a. 3, 27, 154; 1999 a. 9, 114; 2001 a. 59, 109; 2003 a. 29, 186; 2007 a. 20 ss. 40 to 50, 9121 (6) (a); 2007 a. 113; 2009 a. 180.



15.20 Department of children and families; creation.

15.20  Department of children and families; creation. There is created a department of children and families under the direction and supervision of the secretary of children and families.

15.20 History History: 2007 a. 20.



15.204 Same; offices.

15.204  Same; offices.

15.204(1)(1)  Office of the inspector general. There is created an office of the inspector general in the department of children and families. The inspector general shall be appointed by, and report directly to, the secretary of children and families.

15.204 History History: 2013 a. 20.



15.205 Same; attached boards.

15.205  Same; attached boards.

15.205(4) (4)  Child abuse and neglect prevention board. There is created a child abuse and neglect prevention board which is attached to the department of children and families under s. 15.03. The board shall consist of 20 members as follows:

15.205(4)(a) (a) The governor or his or her designee.

15.205(4)(b) (b) The attorney general or his or her designee.

15.205(4)(c) (c) The secretary of health services or his or her designee.

15.205(4)(d) (d) The state superintendent of public instruction or his or her designee.

15.205(4)(dg) (dg) The secretary of corrections or his or her designee.

15.205(4)(dr) (dr) The secretary of children and families or his or her designee.

15.205(4)(e) (e) One representative to the assembly appointed by the speaker of the assembly or that appointed representative's designee.

15.205(4)(em) (em) One representative to the assembly appointed by the minority leader of the assembly or that appointed representative's designee.

15.205(4)(f) (f) One senator appointed by the president of the senate or that appointed senator's designee.

15.205(4)(fm) (fm) One senator appointed by the minority leader of the senate or that appointed senator's designee.

15.205(4)(g) (g) Ten public members appointed by the governor for staggered 3-year terms. The public members shall be appointed on the basis of expertise, experience, leadership, or advocacy in the prevention of child abuse and neglect.

15.205 History History: 2007 a. 20 ss. 39 to 50, 66, 9121 (6) (a).



15.207 Same; councils.

15.207  Same; councils.

15.207(16)(16)  Council on domestic abuse. There is created in the department of children and families a council on domestic abuse. The council shall consist of 13 members appointed for staggered 3-year terms. Of those 13 members, 9 shall be nominated by the governor and appointed with the advice and consent of the senate, and one each shall be designated by the speaker of the assembly, the senate majority leader and the minority leader in each house of the legislature and appointed by the governor. Persons appointed shall have a recognized interest in and knowledge of the problems and treatment of victims of domestic abuse.

15.207(24) (24) Milwaukee child welfare partnership council.

15.207(24)(a)(a) There is created a Milwaukee child welfare partnership council, attached to the department of children and families under s. 15.03. The council shall consist of the following members:

15.207(24)(a)1. 1. Three members of the Milwaukee County board nominated by the Milwaukee County executive.

15.207(24)(a)2. 2. One representative to the assembly appointed by the speaker of the assembly.

15.207(24)(a)3. 3. One representative to the assembly appointed by the minority leader of the assembly.

15.207(24)(a)4. 4. One senator appointed by the president of the senate.

15.207(24)(a)5. 5. One senator appointed by the minority leader of the senate.

15.207(24)(a)6. 6. Ten members who are residents of this state, not less than 6 of whom shall be residents of Milwaukee County.

15.207(24)(a)7. 7. Subject to par. (d), two members who are nominated by a children's services network established in Milwaukee County under s. 49.143 (2) (b) and who are residents of the geographical area established under s. 49.143 (6) that is served by the children's services network.

15.207(24)(b) (b) Notwithstanding s. 15.09 (2), the governor shall designate one of the members appointed under par. (a) 6. as chairperson of the council.

15.207(24)(c) (c) The members of the council appointed under par. (a) 1., 6. and 7. shall be appointed for 3-year terms.

15.207(24)(d) (d) If the department of children and families establishes more than one geographical area in Milwaukee County under s. 49.143 (6), the children's services networks established in Milwaukee County under s. 49.143 (2) (b), in nominating members under par. (a) 7., shall nominate residents of different geographical areas established under s. 49.143 (6) and, when the term of a member appointed under par. (a) 7. ends or if a vacancy occurs in the membership of the council under par. (a) 7., those children's services networks shall nominate a resident of a different geographical area established under s. 49.143 (6) from the geographical area of the member who is being replaced according to a rotating order of succession determined by the children's services networks.

15.207 History History: 2007 a. 20 ss. 53 to 64, 67; 2009 a. 180 s. 13.



15.22 Department of workforce development; creation.

15.22  Department of workforce development; creation. There is created a department of workforce development under the direction and supervision of the secretary of workforce development.

15.22 History History: 1977 c. 29; 1995 a. 27 s. 9130 (4); 1997 a. 3.



15.223 Same; specified divisions.

15.223  Same; specified divisions.

15.223(1) (1)  Division of equal rights. There is created in the department of workforce development a division of equal rights.

15.223 History History: 1995 a. 27 ss. 144, 9130 (4); 1997 a. 3, 27; 1999 a. 9; 2001 a. 16.



15.225 Same; attached boards and commission.

15.225  Same; attached boards and commission.

15.225(1)(1)  Labor and industry review commission. There is created a labor and industry review commission which is attached to the department of workforce development under s. 15.03, except the budget of the labor and industry review commission shall be transmitted by the department to the governor without change or modification by the department, unless agreed to by the labor and industry review commission.

15.225(2) (2) Employment relations commission. There is created an employment relations commission which is attached to the department of workforce development under s. 15.03, except the budget of the employment relations commission shall be transmitted by the department to the governor without change or modification by the department, unless agreed to by the employment relations commission.

15.225 History History: 1977 c. 29; 1995 a. 27 ss. 107 to 111, 9126 (19), 9130 (4); 1995 a. 221; 1997 a. 3; 1999 a. 9; 2001 a. 16; 2003 a. 33; 2005 a. 25; 2013 a. 20 s. 47.



15.227 Same; councils.

15.227  Same; councils.

15.227(3)(3)  Council on unemployment insurance. There is created in the department of workforce development a council on unemployment insurance appointed by the secretary of workforce development to consist of 5 representatives of employers and 5 representatives of employees appointed to serve for 6-year terms and a permanent classified employee of the department of workforce development who shall serve as nonvoting chairperson. In making appointments to the council, the secretary shall give due consideration to achieving balanced representation of the industrial, commercial, construction, nonprofit and public sectors of the state's economy. One of the employer representatives shall be an owner of a small business or a representative of an association primarily composed of small businesses. In this subsection, "small business" means an independently owned and operated business which is not dominant in its field and which has had less than $2,000,000 in gross annual sales for each of the previous 2 calendar years or has 25 or fewer employees. A member vacates his or her office if the member loses the status upon which his or her appointment is based.

15.227(4) (4) Council on worker's compensation. There is created in the department of workforce development a council on worker's compensation appointed by the secretary of workforce development to consist of a designated employee of the department of workforce development as chairperson, 5 representatives of employers, and 5 representatives of employees. The secretary of workforce development shall also appoint 3 representatives of insurers authorized to do worker's compensation insurance business in this state as nonvoting members of the council.

15.227(8) (8) Council on migrant labor. There is created in the department of workforce development a council on migrant labor. Nonlegislative members shall serve for staggered 3-year terms and shall include 6 representatives of employers of migrant workers and 6 representatives of migrant workers and their organizations. Two members of the senate and 2 members of the assembly shall be appointed to act as representatives of the public. Legislative members shall be appointed as are members of standing committees and shall be equally divided between the 2 major political parties.

15.227(11) (11) Self-insurers council. There is created in the department of workforce development a self-insurers council consisting of 5 members appointed by the secretary of workforce development for 3-year terms.

15.227(13) (13) Wisconsin apprenticeship council.

15.227(13)(a)(a) There is created in the department of workforce development a Wisconsin apprenticeship council consisting of all of the following:

15.227(13)(a)1. 1. Nine representatives of employers, appointed by the secretary of workforce development.

15.227(13)(a)2. 2. Nine representatives of employees, appointed by the secretary of workforce development.

15.227(13)(a)3. 3. One representative of the technical college system, appointed by the director of the technical college system.

15.227(13)(a)4. 4. One representative of the department of public instruction, appointed by the state superintendent of public instruction.

15.227(13)(a)5. 5. Two members who represent the public interest, appointed by the secretary of workforce development.

15.227(13)(a)6. 6. One permanent classified employee of the department of workforce development, appointed by the secretary of workforce development, who shall serve as nonvoting chairperson.

15.227(13)(b) (b) All members of the Wisconsin apprenticeship council shall be persons who are familiar with apprenticeable occupations.

15.227(17) (17) Labor and management council.

15.227(17)(a)(a) There is created in the department of workforce development a labor and management council to advise the department of workforce development about sponsoring labor and management conferences and meetings and promoting positive relations between labor and management.

15.227(17)(b) (b) The council shall have 21 members, serving 5-year terms, consisting of:

15.227(17)(b)1. 1. Eight representatives of the labor community in this state.

15.227(17)(b)2. 2. Eight representatives of the management community in this state.

15.227(17)(b)3. 3. Five nonvoting members who are public employees or officials.

15.227 History History: 1971 c. 271; 1975 c. 147 s. 54; 1975 c. 404, 405; 1977 c. 17, 29, 325; 1979 c. 102, 189; 1979 c. 221 ss. 45, 46m; 1981 c. 237, 341; 1983 a. 122, 388; 1985 a. 332; 1987 a. 27, 399; 1989 a. 31, 64; 1991 a. 39, 269, 295; 1993 a. 126, 399; 1995 a. 27 ss. 152 to 165, 9126 (19), 9130 (4); 1995 a. 225; 1997 a. 3, 27, 39; 1999 a. 9, 14; 2001 a. 37; 2009 a. 291.



15.25 Department of justice; creation.

15.25  Department of justice; creation. There is created a department of justice under the direction and supervision of the attorney general.



15.253 Same; specified divisions.

15.253  Same; specified divisions.

15.253(2) (2)  Division of criminal investigation. There is created in the department of justice a division of criminal investigation.

15.253 History History: 1979 c. 34 s. 39; 1983 a. 192; 1985 a. 29; 1989 a. 122; 1991 a. 269; 1993 a. 16; 2003 a. 33.



15.255 Same; attached boards.

15.255  Same; attached boards.

15.255(1) (1)  Law enforcement standards board. There is created a law enforcement standards board which is attached to the department of justice under s. 15.03.

15.255(1)(a) (a) The board shall be composed of 15 members as follows:

15.255(1)(a)1. 1. Seven representatives of local law enforcement in this state, at least one of whom shall be a sheriff and at least one of whom shall be a chief of police.

15.255(1)(a)2. 2. One district attorney holding office in this state.

15.255(1)(a)3. 3. Two representatives of local government in this state who occupy executive or legislative posts.

15.255(1)(a)4. 4. One public member, not employed in law enforcement, who is a citizen of this state.

15.255(1)(a)5. 5. The secretary of transportation or the secretary's designee.

15.255(1)(a)6. 6. The attorney general or a member of the attorney general's staff designated by the attorney general.

15.255(1)(a)8. 8. The secretary of natural resources or the secretary's designee.

15.255(1)(a)9. 9. The special agent in charge of the Milwaukee office of the federal bureau of investigation, or a member of the special agent's staff designated by the special agent, who shall act in an advisory capacity but shall have no vote.

15.255(1)(b) (b) The members of the board under par. (a) 1. to 4. shall be appointed for staggered 4-year terms, but no member shall serve beyond the time when the member ceases to hold the office or employment by reason of which the member was initially eligible for appointment.

15.255(1)(c) (c) Notwithstanding the provisions of any statute, ordinance, local law or charter provision, membership on the board does not disqualify any member from holding any other public office or employment, or cause the forfeiture thereof.

15.255(2) (2) Crime victims rights board.

15.255(2)(a)(a) There is created a crime victims rights board which is attached to the department of justice under s. 15.03.

15.255(2)(b) (b) The crime victims rights board shall be composed of 5 members as follows:

15.255(2)(b)1. 1. One district attorney holding office in this state.

15.255(2)(b)2. 2. One representative of local law enforcement in this state.

15.255(2)(b)3. 3. One person who is employed or contracted by a county board of supervisors under s. 950.06 to provide services for victims and witnesses of crimes.

15.255(2)(b)4. 4. Two members, not employed in law enforcement, by a district attorney or as specified in subd. 3., who are citizens of this state.

15.255(2)(c) (c) The members of the crime victims rights board specified in par. (b) 2. and 3. shall be appointed by the attorney general. One of the members specified in par. (b) 4. shall be appointed by the crime victims council and the other member shall be appointed by the governor. The member specified in par. (b) 1. shall be appointed by the Wisconsin District Attorneys Association.

15.255(2)(d) (d) The members of the crime victims rights board under par. (a) shall be appointed for 4-year terms, but no member shall serve beyond the time when the member ceases to hold the office or employment by reason of which the member was initially eligible for appointment.

15.255(2)(e) (e) Notwithstanding the provisions of any statute, ordinance, local law or charter provision, membership on the crime victims rights board does not disqualify any member from holding any other public office or employment, or cause the forfeiture thereof.

15.255 History History: 1971 c. 40; 1977 c. 29; 1981 c. 9; 1983 a. 27; 1987 a. 27, 403; 1991 a. 316; 1997 a. 181; 2013 a. 20.



15.257 Same; councils.

15.257  Same; councils.

15.257(2)(2)  Crime victims council. There is created in the department of justice a crime victims council consisting of 15 persons appointed by the attorney general for staggered 3-year terms. Of the 15 members, 10 shall be citizen members, 2 shall represent organizations providing victim support services and one each shall be representatives of law enforcement, district attorneys and the judiciary. The citizen members shall have demonstrated sensitivity and concern for crime victims.

15.257 History History: 1979 c. 34, 189; 1981 c. 20; 1985 a. 29 s. 3200 (35); 1985 a. 332; 1987 a. 27; 1997 a. 27, 88.



15.31 Department of military affairs; creation.

15.31  Department of military affairs; creation. There is created a department of military affairs under the direction and supervision of the adjutant general who shall be appointed by the governor for a 5-year term. The adjutant general may be reappointed to successive terms. Notwithstanding s. 17.28, if a vacancy occurs in the office of the adjutant general, the governor shall appoint a successor for a 5-year term. A person must meet all of the following requirements to be appointed as the adjutant general:

15.31(1) (1) Hold the federally recognized minimum rank of full colonel.

15.31(2) (2) Except for those qualified under sub. (4), be a current participating member of one of the following components:

15.31(2)(a) (a) The Wisconsin army national guard.

15.31(2)(b) (b) The army national guard of the United States.

15.31(2)(c) (c) The U.S. army reserve.

15.31(2)(d) (d) The Wisconsin air national guard.

15.31(2)(e) (e) The air national guard of the United States.

15.31(2)(f) (f) The U.S. air force reserve.

15.31(3) (3) Be fully qualified to receive federal recognition at the minimum rank of brigadier general and have successfully completed a war college course or the military equivalent acceptable to the appropriate service.

15.31(4) (4) If the applicant is already a federally recognized general officer, meet all of the following conditions:

15.31(4)(a) (a) Be retired from active drilling status within the proceeding 2 years.

15.31(4)(b) (b) The basis of the applicant's retired status was service with one of the service components noted in sub. (2).

15.31(4)(c) (c) Be 62 years of age or less.

15.31(4)(d) (d) Continue to be eligible for federal recognition as a major general.

15.31 History History: 1981 c. 35; 1983 a. 391; 1987 a. 63; 1989 a. 19; 2003 a. 25, 321.



15.313 Same; specified division.

15.313  Same; specified division.

15.313(1) (1)  Division of emergency management. There is created in the department of military affairs a division of emergency management. The administrator of this division shall be nominated by the governor and with the advice and consent of the senate appointed, to serve at the pleasure of the governor.

15.313 History History: 1989 a. 31 ss. 58, 83; 1995 a. 247.



15.34 Department of natural resources; creation.

15.34  Department of natural resources; creation.

15.34(1)(1) There is created a department of natural resources under the direction and supervision of the natural resources board.

15.34(2) (2)

15.34(2)(a)(a) The natural resources board shall consist of 7 members appointed for staggered 6-year terms.

15.34(2)(b) (b) At least 3 members of the natural resources board shall be from the territory north, and at least 3 members of the board shall be from the territory south, of a line running east and west through the south limits of the city of Stevens Point.

15.34(2)(bg) (bg) At least one member of the natural resources board shall have an agricultural background. The governor may request statewide agricultural organizations to submit recommendations for nominees under this paragraph. The requirements of this paragraph apply to individuals who are members of the natural resources board on May 1, 2017, and thereafter.

15.34(2)(br) (br)

15.34(2)(br)1.1. At least 3 members of the natural resources board shall be individuals who held an annual hunting, fishing, or trapping license, in this state or another state, in at least 7 of the 10 years previous to the year in which the individual is nominated, except as provided in subd. 2. The governor may request statewide organizations that are primarily interested in supporting hunting, fishing, or trapping to submit recommendations for nominees under this paragraph. The requirements of this paragraph apply to individuals who are members of the natural resources board on May 1, 2017, and thereafter.

15.34(2)(br)2. 2. If an individual served on active duty in the U.S. armed forces or national guard during the 10 years previous to the year in which the individual is nominated, the number of years in which the individual is required to have held an annual hunting, fishing, or trapping license equals 7 minus the number of years of active duty served during those 10 years.

15.34(2)(c) (c) No person may be appointed to the natural resources board, or remain a member of the board, who receives, or has during the previous 2 years received, a significant portion of his or her income directly or indirectly from holders of or applicants for permits issued by the department under ch. 283, except that this paragraph does not apply to permits issued under s. 283.33.

15.34(2)(d) (d) The majority of members of the natural resources board may not derive a significant portion of their incomes from persons who are subject to permits or enforcement orders under ch. 285. Each board member shall inform the governor of any significant change in the income that he or she derives from persons who are subject to permits or enforcement orders under ch. 285.

15.34(2)(e) (e) The restrictions in pars. (c) and (d) do not apply with respect to permits or licenses held or applied for by agencies, departments, or subdivisions of this state.

15.34 History History: 1973 c. 74; 1991 a. 316; 2001 a. 16; 2011 a. 149.



15.343 Same; specified divisions.

15.343  Same; specified divisions.

15.343(1) (1)  Division of forestry. There is created in the department of natural resources a division of forestry.

15.343 History History: 1999 a. 9.



15.345 Same; attached boards and commissions.

15.345  Same; attached boards and commissions.

15.345(1)(1)  Wisconsin waterways commission. There is created a Wisconsin waterways commission which is attached to the department of natural resources under s. 15.03.

15.345(1)(a) (a) The commission shall be composed of 5 members appointed for staggered 5-year terms.

15.345(1)(a)1. 1. One resident of the Lake Superior area.

15.345(1)(a)2. 2. One resident of the Lake Michigan area.

15.345(1)(a)3. 3. One resident of the Mississippi River area.

15.345(1)(a)3m. 3m. One resident of the Lake Winnebago watershed area.

15.345(1)(a)4. 4. One resident from the inland area of the state.

15.345(1)(b) (b) Each member of the commission must be able to assess the recreational water use problems in his or her geographical area of the state.

15.345(1)(c) (c) No member of the commission may receive any salary for services performed as a commission member. Each commission member shall be reimbursed for actual and necessary expenses incurred while performing official duties.

15.345(2) (2) Lake Superior commercial fishing board. There is created a Lake Superior commercial fishing board attached to the department of natural resources under s. 15.03.

15.345(2)(a) (a) The board shall be composed of 5 members who reside in counties contiguous to Lake Superior appointed by the governor to serve at the governor's pleasure.

15.345(2)(b) (b) The 5 members shall include:

15.345(2)(b)1. 1. Three licensed, active commercial fishers.

15.345(2)(b)2. 2. One licensed, active wholesale fish dealer.

15.345(2)(b)3. 3. One state citizen.

15.345(3) (3) Lake Michigan commercial fishing board. There is created a Lake Michigan commercial fishing board attached to the department of natural resources under s. 15.03.

15.345(3)(a) (a) The board shall be composed of 7 members who reside in counties contiguous to Lake Michigan appointed by the governor to serve at the governor's pleasure.

15.345(3)(b) (b) The 7 members shall include:

15.345(3)(b)1. 1. Five licensed, active commercial fishers; of these, 2 shall represent the fisheries of southern Green Bay and 3 the fisheries of northern Green Bay and Lake Michigan proper.

15.345(3)(b)2. 2. One licensed, active wholesale fish dealer.

15.345(3)(b)3. 3. One state citizen.

15.345(6) (6) Managed forest land board. There is created in the department of natural resources a managed forest land board consisting of the chief state forester or his or her designee and the following members appointed for 3-year terms:

15.345(6)(a) (a) One member appointed from a list of 5 nominees submitted by the Wisconsin Counties Association.

15.345(6)(b) (b) One member appointed from a list of 5 nominees submitted by the Wisconsin Towns Association.

15.345(6)(c) (c) One member appointed from a list of 5 nominees submitted by an association that represents the interests of counties that have county forests within their boundaries.

15.345(6)(d) (d) One member appointed from a list of 5 nominees submitted by the council on forestry.

15.345 History History: 1977 c. 274, 418, 447; 1983 a. 27, 410; 1985 a. 29; 1989 a. 31; 1995 a. 27, s. 166m; 1997 a. 27; 2001 a. 16; 2005 a. 25; 2007 a. 20.



15.347 Same; councils.

15.347  Same; councils.

15.347(2)(2)  Dry cleaner environmental response council. There is created in the department of natural resources a dry cleaner environmental response council consisting of the following members appointed for 3-year terms:

15.347(2)(b) (b) Three members representing dry cleaning operations.

15.347(2)(c) (c) One member representing wholesale distributors of dry cleaning solvent.

15.347(2)(d) (d) One engineer, professional geologist, hydrologist or soil scientist with knowledge, experience or education concerning remediation of environmental contamination.

15.347(2)(e) (e) One member representing manufacturers and sellers of dry cleaning equipment.

15.347(4) (4) Natural areas preservation council. There is created in the department of natural resources a natural areas preservation council consisting of the following representatives:

15.347(4)(a) (a) Two from the department of natural resources, appointed by the board of natural resources, one to serve as secretary.

15.347(4)(b) (b) Four from the University of Wisconsin System, appointed by the board of regents of the University of Wisconsin System.

15.347(4)(c) (c) One from the department of public instruction, appointed by the state superintendent of public instruction.

15.347(4)(d) (d) One from the Milwaukee public museum, appointed by its board of directors.

15.347(4)(e) (e) Three appointed by the council of the Wisconsin academy of sciences, arts and letters, at least one representing the private colleges in this state.

15.347(7) (7) Snowmobile recreational council. There is created in the department of natural resources a snowmobile recreational council consisting of 15 members nominated by the governor, and with the advice and consent of the senate, appointed for staggered 3-year terms. Commencing on July 1, 1972, 5 members shall be appointed to serve for one year, 5 members for 2 years and 5 members for 3 years. Thereafter all terms shall be for 3 years with 5 positions on the council to expire each year. At least 5 members of the council shall be from the territory north, and at least 5 members shall be from the territory south, of a line running east and west through the south limits of the city of Stevens Point.

15.347(8) (8) Small business environmental council. There is created in the department of natural resources a small business environmental council consisting of the following members appointed for 3-year terms:

15.347(8)(a) (a) Three members to represent the general public who are not owners, or representatives of owners, of small business stationary sources, as defined in s. 285.79 (1).

15.347(8)(b) (b) One member who owns a small business stationary source, as defined in s. 285.79 (1), or who represents owners of small business stationary sources, appointed by the president of the senate.

15.347(8)(c) (c) One member who owns a small business stationary source, as defined in s. 285.79 (1), or who represents owners of small business stationary sources, appointed by the speaker of the assembly.

15.347(8)(d) (d) One member who owns a small business stationary source, as defined in s. 285.79 (1), or who represents owners of small business stationary sources, appointed by the minority leader of the senate.

15.347(8)(e) (e) One member who owns a small business stationary source, as defined in s. 285.79 (1), or who represents owners of small business stationary sources, appointed by the minority leader of the assembly.

15.347(8)(f) (f) One member appointed by the secretary of natural resources to represent the department of natural resources.

15.347(9) (9) Off-road vehicle council.

15.347(9)(a)(a) There is created in the department of natural resources an off-road vehicle council consisting of 7 members appointed for 3-year terms expiring March 1.

15.347(9)(b) (b) Each member of the off-road vehicle council shall be a resident of this state, shall be a member and represent the interests of an all-terrain vehicle or utility terrain vehicle user's group, and shall be knowledgeable about outdoor recreation issues in this state and about trails used by operators of all-terrain vehicles and utility terrain vehicles.

15.347(9)(c) (c) The off-road vehicle council shall meet at least 3 times annually. The chairperson of the council shall notify the secretary of natural resources each time that a meeting has been held by the council. If the secretary determines on the first day of any year that the council has failed to meet at all during the previous year, the council is dissolved.

15.347(12) (12) Metallic mining council. There is created in the department of natural resources a metallic mining council consisting of 9 persons representing a variety and balance of economic, scientific and environmental viewpoints. Members shall be appointed by the secretary of the department for staggered 3-year terms.

15.347(13) (13) Groundwater coordinating council.

15.347(13)(a)(a) Creation. There is created a groundwater coordinating council, attached to the department of natural resources under s. 15.03. The council shall perform the functions specified under s. 160.50.

15.347(13)(b) (b) Members. The groundwater coordinating council shall consist of the following members:

15.347(13)(b)1. 1. The secretary of natural resources.

15.347(13)(b)2. 2. The secretary of safety and professional services.

15.347(13)(b)3. 3. The secretary of agriculture, trade and consumer protection.

15.347(13)(b)4. 4. The secretary of health services.

15.347(13)(b)5. 5. The secretary of transportation.

15.347(13)(b)6. 6. The president of the University of Wisconsin System.

15.347(13)(b)7. 7. The state geologist.

15.347(13)(b)8. 8. One person to represent the governor.

15.347(13)(c) (c) Designees. Under par. (b), agency heads may appoint designees to serve on the council, if the designee is an employee or appointive officer of the agency who has sufficient authority to deploy agency resources and directly influence agency decision making.

15.347(13)(d) (d) Terms. Members appointed under par. (b) 8. shall be appointed to 4-year terms.

15.347(13)(e) (e) Staff. The state agencies with membership on the council and its subcommittees shall provide adequate staff to conduct the functions of the council.

15.347(13)(f) (f) Meetings. The council shall meet at least twice each year and may meet at other times on the call of 3 of its members. Section 15.09 (3) does not apply to meetings of the council.

15.347(13)(g) (g) Annual report. In August of each year, the council shall submit to the head of each agency with membership on the council, the governor and the chief clerk of each house of the legislature, for distribution to the appropriate standing committees under s. 13.172 (3), a report which summarizes the operations and activities of the council during the fiscal year concluded on the preceding June 30, describes the state of the groundwater resource and its management and sets forth the recommendations of the council. The annual report shall include a description of the current groundwater quality in the state, an assessment of groundwater management programs, information on the implementation of ch. 160 and a list and description of current and anticipated groundwater problems. In each annual report, the council shall include the dissents of any council member to the activities and recommendations of the council.

15.347(15) (15) Milwaukee River revitalization council.

15.347(15)(a)(a) There is created in the department of natural resources a Milwaukee River revitalization council consisting of:

15.347(15)(a)1. 1. The secretary of natural resources or his or her designee.

15.347(15)(a)2. 2. The secretary of tourism or his or her designee.

15.347(15)(a)3. 3. Eleven members appointed by the governor for 3-year terms.

15.347(15)(a)4. 4. At least one council member shall represent each of the priority watersheds, as identified under s. 281.65 (4) (cm), that are located in the Milwaukee River basin.

15.347(15)(b) (b) The council shall elect its officers under s. 15.09 (2).

15.347(15)(d) (d) Any member designated under par. (a) 1. or 2. or any member appointed under par. (a) 3. who is absent from 4 consecutive meetings vacates his or her position.

15.347(16) (16) State trails council. There is created in the department of natural resources a state trails council consisting of 11 members, appointed for 4-year terms, who are knowledgeable in, and who engage in one or more of, the various recreational uses of trails.

15.347(17) (17) Council on recycling.

15.347(17)(a)(a) Creation and membership. There is created a council on recycling, attached to the department of natural resources under s. 15.03, consisting of 7 members selected by the governor.

15.347(17)(c) (c) Terms. Each member of the council on recycling designated under par. (a) shall serve a 4-year term expiring on the date that the next term of governor commences under s. 8.25 (4) (b) 2. or until a successor is appointed.

15.347(18) (18) Invasive species council.

15.347(18)(a)(a) There is created an invasive species council, attached to the department of natural resources under s. 15.03.

15.347(18)(b) (b) The council consists of the following members:

15.347(18)(b)1. 1. The secretary of natural resources or his or her designee.

15.347(18)(b)2. 2. The secretary of administration or his or her designee.

15.347(18)(b)3. 3. The secretary of agriculture, trade and consumer protection or his or her designee.

15.347(18)(b)5. 5. The secretary of tourism or his or her designee.

15.347(18)(b)6. 6. The secretary of transportation or his or her designee.

15.347(18)(b)7. 7. Seven other members appointed by the governor to serve 5-year terms.

15.347(18)(c) (c) The members appointed under par. (b) 7. shall represent public and private interests that are affected by the presence of invasive species in this state.

15.347(19) (19) Council on forestry.

15.347(19)(a)(a) There is created in the department of natural resources a council of forestry consisting of:

15.347(19)(a)1. 1. The chief state forester or his or her designee.

15.347(19)(a)2. 2. One member of the senate.

15.347(19)(a)3. 3. One member of the senate.

15.347(19)(a)4. 4. One member of the assembly.

15.347(19)(a)5. 5. One member of the assembly.

15.347(19)(a)6. 6. One member who represents the interests of a forest products company that owns and manages large tracts of private forest land that supply raw materials to the forest products industry.

15.347(19)(a)7. 7. One member who represents the interests of owners of nonindustrial, private forest land who manage the land to produce ecological, economic, and social benefits.

15.347(19)(a)8. 8. One member who represents the interests of counties that have county forests within their boundaries.

15.347(19)(a)9. 9. One member who represents the interests of the paper and pulp industry.

15.347(19)(a)10. 10. One member who represents the interests of the lumber industry.

15.347(19)(a)11. 11. One member who represents the interests of nonprofit conservation organizations whose purposes include the conservation and use of forest resources.

15.347(19)(a)12. 12. One member who is a forester who engages in the practice of providing consultation services on forestry issues.

15.347(19)(a)13. 13. One member who represents the interests of schools of forestry within the state that have curricula in the management of forest resources that are accredited by the Society of American Foresters.

15.347(19)(a)14. 14. One member who represents the interests of persons who engage in the practice of conservation education.

15.347(19)(a)15. 15. One member who represents the interests of persons who are members of labor unions that are affiliated with the forestry industry.

15.347(19)(a)16. 16. One member who represents the interests of persons who are engaged in the practice of urban and community forestry.

15.347(19)(a)17. 17. One member who represents the interests of persons who are members of the Society of American Foresters.

15.347(19)(a)18. 18. One member who represents the interests of persons who are members of an organization of timber producers.

15.347(19)(a)19. 19. One person who represents the interests of persons who are engaged in an industry that uses secondary wood.

15.347(19)(a)20. 20. One member who is employed by the federal department of agriculture, forest service, who shall be a nonvoting member.

15.347(19)(b) (b) Each member specified in par. (a) shall be appointed by the governor.

15.347(19)(d) (d) The governor shall annually appoint a chairperson for the council from among its members before the first meeting of each year, and the chairperson, at the first meeting of each year, shall annually appoint the vice chairperson and secretary from among the council's members. Any of these appointees may be appointed for successive terms.

15.347(19)(e) (e) The council shall meet 4 times each year and shall also meet on the call of the chairperson of the council or on the call of a majority of its members. Notwithstanding s. 15.09 (3), the council shall meet at such locations within this state as may be designated by the chairperson of the council or by a majority of its members.

15.347(20) (20) Nonmotorized recreation and transportation trails council.

15.347(20)(a)(a) There is created in the department of natural resources a nonmotorized recreation and transportation trails council.

15.347(20)(b) (b) The governor shall appoint members of the council to serve at the pleasure of the governor. In appointing the members of the council, the governor shall seek geographic diversity in the membership. The governor shall appoint members who personally undertake nonmotorized trail activities or who participate in organizations that own or maintain nonmotorized trails or that promote nonmotorized trail activities. The governor shall appoint members who represent as many as possible of the following groups, or who represent persons who engage in other nonmotorized trail activities or who have other interests related to nonmotorized trail uses identified by the governor:

15.347(20)(b)1. 1. Persons who engage in activities on water trails.

15.347(20)(b)2. 2. Pedestrians.

15.347(20)(b)3. 3. Persons who engage in horseback riding and buggy driving.

15.347(20)(b)4. 4. Persons who engage in long-distance hiking.

15.347(20)(b)5. 5. Persons who engage in nature-based activities, such as bird watching, nature study, hunting, and fishing.

15.347(20)(b)6. 6. Persons who engage in snow sports.

15.347(20)(b)7. 7. Persons who engage in bicycling of all forms, including trail riding, mountain biking, commuting, and long-distance bicycling.

15.347(20)(b)8. 8. Persons who represent local forests or parks.

15.347(20)(b)9. 9. Persons with physical disabilities who engage in nonmotorized trail activities.

15.347(20)(b)10. 10. Persons who are interested in tourism promotion.

15.347(20)(b)11. 11. Persons who represent tribal lands.

15.347(20)(c) (c) If any member of the council is unable to attend a meeting of the council, the secretary of natural resources may appoint an alternate for that meeting to ensure that the full range of nonmotorized trails interests and activities is represented at the meeting.

15.347(21) (21) Sporting heritage council.

15.347(21)(a)(a) There is created in the department of natural resources a sporting heritage council consisting of the following members:

15.347(21)(a)1. 1. The secretary of natural resources, or his or her designee, who shall serve as chairperson.

15.347(21)(a)2. 2. One member, appointed by the governor.

15.347(21)(a)3. 3. Two members of the assembly, appointed by the speaker of the assembly, who may not be members of the same political party.

15.347(21)(a)4. 4. Two members of the senate, appointed by the senate majority leader, who may not be members of the same political party.

15.347(21)(a)5. 5. Five members, appointed by the natural resources board from nominations provided by sporting organizations that have as their primary objective the promotion of hunting, fishing, or trapping. Of the 5 members, one shall represent the interests of deer hunters, one shall represent the interests of bear hunters, one shall represent the interests of bird hunters, one shall represent the interests of anglers, and one shall represent the interests of furbearing animal hunters and trappers.

15.347(21)(a)6. 6. One member, appointed by the executive committee of the conservation congress, who is a member of the conservation congress.

15.347(21)(b) (b) The members of the sporting heritage council appointed under par. (a) 2. to 6. shall be appointed for 3-year terms.

15.347(21)(c) (c) The sporting heritage council shall meet at least one time each year.

15.347 History History: 1971 c. 100 s. 23; 1971 c. 164, 211, 277, 307, 323; 1973 c. 12, 301, 318; 1975 c. 39, 198, 224, 412; 1977 c. 29 ss. 51, 52, 52d, 1650m (1), (4); 1977 c. 377; 1979 c. 34 ss. 39g, 39r, 2102 (39) (g), (58) (b); 1979 c. 221, 355; 1979 c. 361 s. 112; 1981 c. 346 s. 38; 1983 a. 410; 1985 a. 29 ss. 87h, 87m, 3200 (39); 1985 a. 65, 296, 332; 1987 a. 27, 186, 399; 1989 a. 11, 31, 335; 1991 a. 32, 39, 269, 302, 316; 1993 a. 16, 464; 1995 a. 27 ss. 169 to 175b, 9116 (5) and 9126 (19); 1995 a. 227; 1997 a. 27, 300; 2001 a. 109; 2005 a. 168; 2007 a. 20 s. 9121 (6) (a); 2009 a. 394; 2011 a. 32 ss. 117b, 125, 126; 2011 a. 104, 168; 2013 a. 16, 69.



15.348 Conservation congress.

15.348  Conservation congress. The conservation congress shall be an independent organization of citizens of the state and shall serve in an advisory capacity to the natural resources board on all matters under the jurisdiction of the board. Its records, budgets, studies and surveys shall be kept and established in conjunction with the department of natural resources. Its reports shall be an independent advisory opinion of such congress.

15.348 History History: 1971 c. 179.



15.37 Department of public instruction; creation.

15.37  Department of public instruction; creation. There is created a department of public instruction under the direction and supervision of the state superintendent of public instruction.

15.37 History History: 1971 c. 125; 1995 a. 27; 1997 a. 27.



15.373 Same; specified divisions.

15.373  Same; specified divisions.

15.373(1) (1)  Division for learning support. There is created in the department of public instruction a division for learning support.

15.373(2) (2) Division for libraries and technology. There is created in the department of public instruction a division for libraries and technology.

15.373 History History: 1983 a. 27 s. 2200 (42); 1993 a. 335; 1995 a. 27 s. 9145 (1); 1997 a. 27; 2001 a. 48; 2011 a. 158.



15.374 Same; offices.

15.374  Same; offices.

15.374(1)(1)  Office of educational accountability. There is created an office of educational accountability in the department of public instruction. The director of the office shall be appointed by the state superintendent of public instruction.

15.374 History History: 1993 a. 16; 1995 a. 27; 1997 a. 27.



15.375 Same; attached boards.

15.375  Same; attached boards.

15.375(2) (2)  School district boundary appeal board. There is created a school district boundary appeal board in the department of public instruction. The board shall consist of 12 school board members appointed by the state superintendent of public instruction for staggered 2-year terms and the state superintendent of public instruction or his or her designee. Four board members shall be school board members of school districts with small enrollments, 4 board members shall be school board members of school districts with medium enrollments and 4 board members shall be school board members of school districts with large enrollments. No 2 school board members of the board may reside within the boundaries of the same cooperative educational service agency.

15.375 History History: 1979 c. 346; 1983 a. 27; 1989 a. 114, 299; 1991 a. 39; 1993 a. 399; 1995 a. 27 ss. 179 to 182, 9127 (1) and 9145 (1); 1997 a. 27.



15.377 Same; councils.

15.377  Same; councils.

15.377(1)(1)  Blind and visual impairment education council.

15.377(1)(a)(a) Definition. In this subsection, "visually impaired" has the meaning given in s. 115.51 (4).

15.377(1)(b) (b) Creation. There is created a blind and visual impairment education council in the department of public instruction.

15.377(1)(c) (c) Members. The blind and visual impairment education council shall consist of the following members, at least one of whom has been certified by the library of congress as a braille transcriber, appointed by the state superintendent for 3-year terms:

15.377(1)(c)1. 1. Three parents of children who are visually impaired.

15.377(1)(c)2. 2. Three persons who are members of an organization affiliated with persons who are visually impaired.

15.377(1)(c)3. 3. Three licensed teachers, one of whom is a teacher of the visually impaired, one of whom is an orientation and mobility teacher and one of whom is a general education teacher.

15.377(1)(c)4. 4. One school board member.

15.377(1)(c)5. 5. One school district administrator.

15.377(1)(c)6. 6. One school district special education director.

15.377(1)(c)7. 7. One cooperative educational service agency representative.

15.377(1)(c)8. 8. One person who has experience in educating the visually impaired or in educating teachers of the visually impaired and is affiliated with an institution of higher education.

15.377(1)(c)9. 9. Three other members, at least one of whom is visually impaired.

15.377(2) (2) Deaf and hard-of-hearing education council. There is created a deaf and hard-of-hearing education council in the department of public instruction. The council shall consist of the following members, at least 3 of whom must be hearing impaired, appointed by the state superintendent of public instruction for 3-year terms:

15.377(2)(a) (a) Two parents of children who are hearing impaired.

15.377(2)(b) (b) One licensed teacher of pupils who are hearing impaired.

15.377(2)(c) (c) One person who is licensed as a speech-language pathologist under subch. II of ch. 459.

15.377(2)(d) (d) One school district special education director.

15.377(2)(e) (e) One person who is licensed as an audiologist under subch. II of ch. 459 and whose expertise is in educational audiology.

15.377(2)(f) (f) One person who is experienced in educating the hearing impaired, or in educating teachers of the hearing impaired, and is affiliated with an institution of higher education.

15.377(2)(g) (g) One person who is an instructor in a technical college interpreter training program.

15.377(2)(h) (h) One person employed as an educational interpreter.

15.377(2)(i) (i) Three other members.

15.377(4) (4) Council on special education. There is created in the department of public instruction a council on special education to advise the state superintendent of public instruction about the unmet educational needs of children with disabilities, in developing evaluations and reporting on data to the federal department of education, in developing plans to address findings identified in federal monitoring reports, in developing and implementing policies relating to the coordination of services for children with disabilities and on any other matters upon which the state superintendent wishes the council's opinion; and to comment publicly on any rules proposed by the department of public instruction regarding the education of children with disabilities. The state superintendent of public instruction shall appoint the members of the council for 3-year terms, and shall ensure that a majority of the members are individuals with disabilities or parents of children with disabilities and that the council is representative of the state population, as determined by the state superintendent. The council shall be composed of individuals who are involved in, or concerned with, the education of children with disabilities, including all of the following:

15.377(4)(a) (a) Teachers of regular education and teachers of special education.

15.377(4)(b) (b) Representatives of institutions of higher education that train special education and related services personnel.

15.377(4)(c) (c) State and local education officials.

15.377(4)(d) (d) Administrators of programs for children with disabilities.

15.377(4)(e) (e) Representatives of agencies other than the department of public instruction involved in the financing or delivery of related services to children with disabilities.

15.377(4)(f) (f) Representatives of private schools, charter schools, and tribal schools, as defined in s. 115.001 (15m).

15.377(4)(g) (g) At least one representative of a vocational, community or business organization that provides transition services for children with disabilities.

15.377(4)(h) (h) Representatives from the department of corrections.

15.377(4)(i) (i) Parents of children with disabilities.

15.377(4)(j) (j) Individuals with disabilities.

15.377(6) (6) Council on library and network development. There is created in the department of public instruction a council on library and network development composed of 19 members. Nine of the members shall be library science, audiovisual and informational science professionals representative of various types of libraries and information services, including public libraries, public library systems, school libraries, public and private academic libraries, special libraries and library educators. Ten of the members shall be public members who have demonstrated an interest in libraries or other types of information services. The members of the council shall be appointed for 3-year terms. The council shall meet 6 times annually and shall meet also on the call of the state superintendent of public instruction, and may meet at other times on the call of the chairperson or a majority of its members.

15.377(8) (8) Professional standards council for teachers.

15.377(8)(a)(a) Definition. In this subsection, "labor organization" means an association of employee organizations that represents the public policy, labor and professional interests of teachers.

15.377(8)(b) (b) Creation. There is created a professional standards council for teachers in the department of public instruction.

15.377(8)(c) (c) Members. The professional standards council for teachers shall consist of the following members, nominated by the state superintendent of public instruction and with the advice and consent of the senate appointed:

15.377(8)(c)1. 1. Two persons licensed and actively employed as elementary school teachers in the public schools, recommended by the largest statewide labor organization representing teachers.

15.377(8)(c)2. 2. Two persons licensed and actively employed as middle school, junior high school or senior high school teachers in the public schools, recommended by the largest statewide labor organization representing teachers.

15.377(8)(c)3. 3. Two persons licensed and actively employed as pupil services professionals, as defined in s. 118.257 (1) (c), in the public schools, recommended by the largest statewide labor organization representing teachers.

15.377(8)(c)4. 4. One person licensed and actively employed as a special education teacher in the public schools, recommended by the largest statewide labor organization representing teachers.

15.377(8)(c)5. 5. Two other persons licensed and actively employed as teachers in the public schools, recommended by the largest statewide labor organization representing teachers.

15.377(8)(c)5m. 5m. One person licensed as a teacher and actively employed in a private school, recommended by the Wisconsin Council of Religious and Independent Schools.

15.377(8)(c)6. 6. One person actively employed as a public school district administrator, recommended by the Wisconsin Association of School District Administrators.

15.377(8)(c)7. 7. One person actively employed as a public school principal, recommended by the Association of Wisconsin School Administrators.

15.377(8)(c)8. 8. One faculty member of a department or School of Education in the University of Wisconsin System, recommended by the president of the University of Wisconsin System.

15.377(8)(c)9. 9. One faculty member of a department or School of Education in a private college in Wisconsin, recommended by the Wisconsin Association of Independent Colleges and Universities.

15.377(8)(c)10. 10. One additional faculty member, appointed from the list of persons recommended under subd. 8. or 9.

15.377(8)(c)11. 11. Two members of public school boards, recommended by the Wisconsin Association of School Boards.

15.377(8)(c)12. 12. One person who is a parent of a child who is enrolled in a public school.

15.377(8)(c)13. 13. One person who is a student enrolled in a teacher preparatory program, located in this state, that leads to initial licensure as a teacher.

15.377(8)(c)14. 14. One person licensed as a teacher and actively employed in a tribal school, as defined in s. 115.001 (15m), recommended by a federally recognized American Indian tribe or band in this state that has a tribal school.

15.377(8)(d) (d) Recommendations. For each vacancy on the council under par. (c) 1. to 9. and 11., the entity authorized to recommend a member shall provide the names of 3 qualified persons to the state superintendent of public instruction.

15.377(8)(e) (e) Terms. Members of the council shall serve 3-year terms except that the student appointed under par. (c) 13. shall serve a 2-year term.

15.377(8)(f) (f) Meetings. The council shall meet on a regular basis and at least twice each year.

15.377 History History: 1971 c. 152, 211, 292; 1973 c. 89, 220, 336; 1977 c. 29; 1979 c. 346, 347; 1985 a. 29, 177; 1987 a. 27; 1989 a. 31; 1993 a. 184, 399; 1995 a. 27 ss. 183 to 187, 9126 (19), 9145 (1); 1997 a. 27, 164, 298; 1999 a. 9, 100, 186; 2001 a. 57; 2005 a. 121; 2009 a. 302.



15.40 Department of safety and professional services; creation.

15.40  Department of safety and professional services; creation. There is created a department of safety and professional services under the direction and supervision of the secretary of safety and professional services.

15.40 History History: 1971 c. 270 s. 104; 1975 c. 39; 1977 c. 29; 1977 c. 196 s. 131; 1977 c. 418 ss. 24 to 27; 2011 a. 32.



15.405 Same; attached boards and examining boards.

15.405  Same; attached boards and examining boards.

15.405(1)(1)  Accounting examining board. There is created an accounting examining board in the department of safety and professional services. The examining board shall consist of 7 members, appointed for staggered 4-year terms. Five members shall hold certificates as certified public accountants and be eligible for licensure to practice in this state. Two members shall be public members.

15.405(1m) (1m) Building inspector review board.

15.405(1m)(a)(a) There is created a building inspector review board which is attached to the department of safety and professional services under s. 15.03 that consists of the following members:

15.405(1m)(a)1. 1. The senate majority leader or his or her designee.

15.405(1m)(a)2. 2. The speaker of the assembly or his or her designee.

15.405(1m)(a)3. 3. The secretary of safety and professional services or his or her designee.

15.405(1m)(a)4. 4. A member representing building contractors and building developers who is actively engaged in the on-site construction of public buildings, places of employment, or one-family and two-family dwellings.

15.405(1m)(a)5. 5. A building inspector certified by the department of safety and professional services, to inspect public buildings, places of employment, or one-family and two-family dwellings.

15.405(1m)(b) (b) The members appointed under par. (a) 4. and 5. shall serve for 5-year terms.

15.405(2) (2) Examining board of architects, landscape architects, professional engineers, designers and land surveyors. There is created an examining board of architects, landscape architects, professional engineers, designers and land surveyors in the department of safety and professional services. Any professional member appointed to the examining board shall be registered to practice architecture, landscape architecture, professional engineering, the design of engineering systems or land surveying under ch. 443. The examining board shall consist of the following members appointed for 4-year terms: 3 architects, 3 landscape architects, 3 professional engineers, 3 designers, 3 land surveyors and 10 public members.

15.405(2)(a) (a) In operation, the examining board shall be divided into an architect section, a landscape architect section, a professional engineer section, a designer section and a land surveyor section. Each section shall consist of the 3 members of the named profession appointed to the examining board and 2 public members appointed to the section. The examining board shall elect its own officers, and shall meet at least twice annually.

15.405(2)(b) (b) All matters pertaining to passing upon the qualifications of applicants for and the granting or revocation of registration, and all other matters of interest to either the architect, landscape architect, engineer, designer or land surveyor section shall be acted upon solely by the interested section.

15.405(2)(c) (c) All matters of joint interest shall be considered by joint meetings of all sections of the examining board or of those sections to which the problem is of interest.

15.405(2m) (2m) Examining board of professional geologists, hydrologists and soil scientists.

15.405(2m)(a)(a) There is created in the department of safety and professional services an examining board of professional geologists, hydrologists and soil scientists consisting of the following members appointed for 4-year terms:

15.405(2m)(a)1. 1. Three members who are professional geologists licensed under ch. 470.

15.405(2m)(a)2. 2. Three members who are professional hydrologists licensed under ch. 470.

15.405(2m)(a)3. 3. Three members who are professional soil scientists licensed under ch. 470.

15.405(2m)(a)4. 4. Three public members.

15.405(2m)(b) (b) In operation, the examining board shall be divided into a professional geologist section, a professional hydrologist section and a professional soil scientist section. Each section shall consist of the 3 members of the named profession appointed to the examining board and one public member appointed to the section. The examining board shall elect its own officers, and shall meet at least twice annually.

15.405(2m)(c) (c) All matters pertaining to passing upon the qualifications of applicants for and the granting or revocation of licenses, and all other matters of interest to either the professional geologist, hydrologist or soil scientist section shall be acted upon solely by the interested section.

15.405(2m)(d) (d) All matters of joint interest shall be considered by joint meetings of all sections of the examining board or of those sections to which the matter is of interest.

15.405(3) (3) Auctioneer board.

15.405(3)(a)(a) There is created in the department of safety and professional services an auctioneer board consisting of the following members appointed for 4-year terms:

15.405(3)(a)1. 1. Four members, each of whom is registered under ch. 480 as an auctioneer, or is an auction company representative, as defined in s. 480.01 (3), of an auction company that is registered under ch. 480 as an auction company.

15.405(3)(a)2. 2. Three public members.

15.405(3)(b) (b) No member of the board may serve more than 2 terms.

15.405(3m) (3m) Cemetery board.

15.405(3m)(a)(a) In this subsection:

15.405(3m)(a)1. 1. "Business representative" has the meaning given in s. 452.01 (3k).

15.405(3m)(a)2. 2. "Licensed cemetery authority" means a cemetery authority that is licensed under s. 440.91 (1).

15.405(3m)(b) (b) There is created in the department of safety and professional services a cemetery board consisting of the following members, who shall serve 4-year terms:

15.405(3m)(b)1. 1. Four members, each of whom is a business representative of a licensed cemetery authority.

15.405(3m)(b)2. 2. Two public members.

15.405(3m)(c) (c) No member of the cemetery board may be a business representative of a religious cemetery authority, unless the religious cemetery is regulated by the board.

15.405(3m)(d) (d) No member of the cemetery board may serve more than 2 terms.

15.405(5) (5) Chiropractic examining board. There is created a chiropractic examining board in the department of safety and professional services. The chiropractic examining board shall consist of 6 members, appointed for staggered 4-year terms. Four members shall be graduates from a school of chiropractic and licensed to practice chiropractic in this state. Two members shall be public members. No person may be appointed to the examining board who is in any way connected with or has a financial interest in any chiropractic school.

15.405(5g) (5g) Controlled substances board. There is created in the department of safety and professional services a controlled substances board consisting of the attorney general, the secretary of health services and the secretary of agriculture, trade and consumer protection, or their designees; the chairperson of the pharmacy examining board or a designee; and one psychiatrist and one pharmacologist appointed for 3-year terms.

15.405(6) (6) Dentistry examining board. There is created a dentistry examining board in the department of safety and professional services consisting of the following members appointed for 4-year terms:

15.405(6)(a) (a) Six dentists who are licensed under ch. 447.

15.405(6)(b) (b) Three dental hygienists who are licensed under ch. 447. Notwithstanding s. 15.08 (1m) (a), the dental hygienist members may participate in the preparation and grading of licensing examinations for dental hygienists.

15.405(6)(c) (c) Two public members.

15.405(6m) (6m) Hearing and speech examining board. There is created a hearing and speech examining board in the department of safety and professional services consisting of the following members appointed for 4-year terms:

15.405(6m)(a) (a) Three hearing instrument specialists licensed under subch. I of ch. 459.

15.405(6m)(b) (b) One otolaryngologist.

15.405(6m)(c) (c) Two audiologists licensed under subch. II of ch. 459.

15.405(6m)(d) (d) Two speech-language pathologists licensed under subch. II of ch. 459.

15.405(6m)(e) (e) Two public members. One of the public members shall be a hearing aid user.

15.405(7) (7) Medical examining board.

15.405(7)(a)(a) There is created a medical examining board in the department of safety and professional services.

15.405(7)(b) (b) The medical examining board shall consist of the following members appointed for staggered 4-year terms:

15.405(7)(b)1. 1. Nine licensed doctors of medicine.

15.405(7)(b)2. 2. One licensed doctor of osteopathy.

15.405(7)(b)3. 3. Three public members.

15.405(7)(c) (c) The chairperson of the injured patients and families compensation fund peer review council under s. 655.275 shall serve as a nonvoting member of the medical examining board.

15.405(7c) (7c) Marriage and family therapy, professional counseling, and social work examining board.

15.405(7c)(a)(a) There is created a marriage and family therapy, professional counseling, and social work examining board in the department of safety and professional services consisting of the following members appointed for 4-year terms:

15.405(7c)(a)1. 1. Four social worker members who are certified or licensed under ch. 457.

15.405(7c)(a)2. 2. Three marriage and family therapist members who are licensed under ch. 457.

15.405(7c)(a)3. 3. Three professional counselor members who are licensed under ch. 457.

15.405(7c)(a)4. 4. Three public members who represent groups that promote the interests of consumers of services provided by persons who are certified or licensed under ch. 457.

15.405(7c)(am) (am) The 4 members appointed under par. (a) 1. shall consist of the following:

15.405(7c)(am)1. 1. One member who is certified under ch. 457 as an advanced practice social worker.

15.405(7c)(am)2. 2. One member who is certified under ch. 457 as an independent social worker.

15.405(7c)(am)3. 3. One member who is licensed under ch. 457 as a clinical social worker.

15.405(7c)(am)4. 4. At least one member who is employed as a social worker by a federal, state or local governmental agency.

15.405(7c)(b) (b) In operation, the examining board shall be divided into a social worker section, a marriage and family therapist section and a professional counselor section. The social worker section shall consist of the 4 social worker members of the examining board and one of the public members of the examining board. The marriage and family therapist section shall consist of the 3 marriage and family therapist members of the examining board and one of the public members of the examining board. The professional counselor section shall consist of the 3 professional counselor members of the examining board and one of the public members of the examining board.

15.405(7c)(c) (c) All matters pertaining to granting, denying, limiting, suspending, or revoking a certificate or license under ch. 457, and all other matters of interest to either the social worker, marriage and family therapist, or professional counselor section shall be acted upon solely by the interested section of the examining board.

15.405(7c)(d) (d) All matters that the examining board determines are of joint interest shall be considered by joint meetings of all sections of the examining board or of those sections to which the problem is of interest.

15.405(7c)(e) (e) Notwithstanding s. 15.08 (4) (a), at a joint meeting of all sections of the examining board, a majority of the examining board constitutes a quorum to do business only if at least 8 members are present at the meeting. At a meeting of a section of the examining board or a joint meeting of 2 or more of the sections of the examining board, each member who is present has one vote, except as provided in par. (f).

15.405(7c)(f) (f) At a joint meeting of the social worker section and one or both of the other sections of the examining board, each member who is present has one vote, except that the social worker members each have three-fourths of a vote if all 4 of those members are present.

15.405(7e) (7e) Radiography examining board. There is created in the department of safety and professional services a radiography examining board consisting of the following 7 members appointed for 4-year terms:

15.405(7e)(a) (a) Three members who practice radiography and who are licensed under s. 462.03 (2).

15.405(7e)(b) (b) One member who is a physician licensed under s. 448.04 (1) (a) and certified in radiology by the American Board of Radiology, the American Osteopathic Board of Radiology, the British Royal College of Radiologists, or the Royal College of Physicians and Surgeons of Canada.

15.405(7e)(c) (c) One member who is a radiologic physicist certified by the American Board of Radiology.

15.405(7e)(d) (d) Two public members.

15.405(7g) (7g) Board of nursing. There is created a board of nursing in the department of safety and professional services. The board of nursing shall consist of the following members appointed for staggered 4-year terms: 5 currently licensed registered nurses under ch. 441; 2 currently licensed practical nurses under ch. 441; and 2 public members. Each registered nurse member shall have graduated from a program in professional nursing and each practical nurse member shall have graduated from a program in practical nursing accredited by the state in which the program was conducted.

15.405(7m) (7m) Nursing home administrator examining board. There is created a nursing home administrator examining board in the department of safety and professional services consisting of 9 members appointed for staggered 4-year terms and the secretary of health services or a designee, who shall serve as a nonvoting member. Five members shall be nursing home administrators licensed in this state. One member shall be a physician. One member shall be a nurse licensed under ch. 441. Two members shall be public members. No more than 2 members may be officials or full-time employees of this state.

15.405(7r) (7r) Physical therapy examining board. There is created in the department of safety and professional services a physical therapy examining board consisting of the following members appointed for staggered 4-year terms:

15.405(7r)(a) (a) Three physical therapists who are licensed under subch. III of ch. 448.

15.405(7r)(am) (am) One physical therapist assistant licensed under subch. III of ch. 448.

15.405(7r)(b) (b) One public member.

15.405(8) (8) Optometry examining board. There is created an optometry examining board in the department of safety and professional services. The optometry examining board shall consist of 7 members appointed for staggered 4-year terms. Five of the members shall be licensed optometrists in this state. Two members shall be public members.

15.405(9) (9) Pharmacy examining board. There is created a pharmacy examining board in the department of safety and professional services. The pharmacy examining board shall consist of 7 members appointed for staggered 4-year terms. Five of the members shall be licensed to practice pharmacy in this state. Two members shall be public members.

15.405(10m) (10m) Psychology examining board. There is created in the department of safety and professional services a psychology examining board consisting of 6 members appointed for staggered 4-year terms. Four of the members shall be psychologists licensed in this state. Each of the psychologist members shall represent a different specialty area within the field of psychology. Two members shall be public members.

15.405(10r) (10r) Real estate appraisers board.

15.405(10r)(a)(a) There is created a real estate appraisers board in the department of safety and professional services consisting of the following members appointed for 4-year terms:

15.405(10r)(a)1. 1. Three appraisers who are certified or licensed under ch. 458.

15.405(10r)(a)2. 2. One assessor, as defined in s. 458.09 (1).

15.405(10r)(a)3. 3. Three public members.

15.405(10r)(b) (b) Of the appraiser members of the board, one shall be certified under s. 458.06 as a general appraiser, one shall be certified under s. 458.06 as a residential appraiser and one shall be licensed under s. 458.08 as an appraiser. No public member of the board may be connected with or have any financial interest in an appraisal business or in any other real estate-related business. Section 15.08 (1m) (am) applies to the public members of the board. No member of the board may serve more than 2 consecutive terms.

15.405(10r)(c) (c) Notwithstanding s. 15.07 (4), a majority of the board constitutes a quorum to do business only if at least 2 of the members present are appraiser members and at least one of the members present is a public member.

15.405(11m) (11m) Real estate examining board. There is created a real estate examining board in the department of safety and professional services. The real estate examining board shall consist of 7 members appointed to staggered 4-year terms. Five of the members shall be real estate brokers or salespersons licensed in this state. Two members shall be public members. No member may serve more than 2 terms.

15.405(12) (12) Veterinary examining board. There is created a veterinary examining board in the department of safety and professional services. The veterinary examining board shall consist of 8 members appointed for staggered 4-year terms. Five of the members shall be licensed veterinarians in this state. One member shall be a veterinary technician certified in this state. Two members shall be public members. No member of the examining board may in any way be financially interested in any school having a veterinary department or a course of study in veterinary or animal technology.

15.405(16) (16) Funeral directors examining board. There is created a funeral directors examining board in the department of safety and professional services. The funeral directors examining board shall consist of 6 members appointed for staggered 4-year terms. Four members shall be licensed funeral directors under ch. 445 in this state. Two members shall be public members.

15.405(17) (17) Cosmetology examining board. There is created a cosmetology examining board in the department of safety and professional services. The cosmetology examining board shall consist of 9 members appointed for 4-year terms. Four members shall be licensed aestheticians or cosmetologists, 2 members shall be public members, one member shall be a representative of a private school of cosmetology, one member shall be a representative of a public school of cosmetology and one member shall be a licensed electrologist. No more than 4 members may be connected with or have any financial interest in a cosmetology school.

15.405 History History: 1973 c. 90, 156; 1975 c. 39, 86, 199, 200, 383, 422; 1977 c. 26, 29, 203; 1977 c. 418; 1979 c. 34 ss. 45, 47 to 52; 1979 c. 221, 304; 1981 c. 94 ss. 5, 9; 1981 c. 356; 1983 a. 27, 403, 485, 538; 1985 a. 340; 1987 a. 257 s. 2; 1987 a. 264, 265, 316; 1989 a. 316, 340; 1991 a. 39, 78, 160, 189, 269; 1993 a. 16, 102, 463, 465, 491; 1995 a. 27 s. 9126 (19); 1995 a. 225; 1995 a. 305 s. 1; 1995 a. 321, 417; 1997 a. 96, 252, 300; 2001 a. 16, 80; 2003 a. 111, 270; 2005 a. 25, 314; 2007 a. 20 s. 9121 (6) (a); 2009 a. 106; 2009 a. 149 s. 3; 2011 a. 32 ss. 110, 130 to 153; 2011 a. 190; 2013 a. 124.

15.405 Annotation An incumbent real estate examining board member is entitled to hold over in office until a successor is duly appointed and confirmed by the senate. The board was without authority to reimburse the nominee for expenses incurred in attending a meeting during an orientation period prior to confirmation. 63 Atty. Gen. 192.



15.406 Same; attached affiliated credentialing boards.

15.406  Same; attached affiliated credentialing boards.

15.406(2)(2)  Dietitians affiliated credentialing board. There is created in the department of safety and professional services, attached to the medical examining board, a dietitians affiliated credentialing board consisting of the following members appointed for 4-year terms:

15.406(2)(a) (a) Three dietitians who are certified under subch. V of ch. 448.

15.406(2)(b) (b) One public member.

15.406(3) (3) Podiatry affiliated credentialing board. There is created in the department of safety and professional services, attached to the medical examining board, a podiatry affiliated credentialing board consisting of the following members appointed for 4-year terms:

15.406(3)(a) (a) Three podiatrists who are licensed under subch. IV of ch. 448.

15.406(3)(b) (b) One public member.

15.406(4) (4) Athletic trainers affiliated credentialing board. There is created in the department of safety and professional services, attached to the medical examining board, an athletic trainers affiliated credentialing board consisting of the following members appointed for 4-year terms:

15.406(4)(a) (a) Four athletic trainers who are licensed under subch. VI of ch. 448 and who have not been issued a credential in athletic training by a governmental authority in a jurisdiction outside this state. One of the athletic trainer members may also be licensed under ch. 446 or 447 or subch. II, III or IV of ch. 448.

15.406(4)(b) (b) One member who is licensed to practice medicine and surgery under subch. II of ch. 448 and who has experience with athletic training and sports medicine.

15.406(4)(c) (c) One public member.

15.406(5) (5) Occupational therapists affiliated credentialing board. There is created in the department of safety and professional services, attached to the medical examining board, an occupational therapists affiliated credentialing board consisting of the following members appointed for 4-year terms:

15.406(5)(a) (a) Three occupational therapists who are licensed under subch. VII of ch. 448.

15.406(5)(b) (b) Two occupational therapy assistants who are licensed under subch. VI of ch. 448.

15.406(5)(c) (c) Two public members.

15.406(6) (6) Massage therapy and bodywork therapy affiliated credentialing board.

15.406(6)(a)(a) There is created in the department of safety and professional services, attached to the medical examining board, a massage therapy and bodywork therapy affiliated credentialing board. The affiliated credentialing board shall consist of the following 7 members appointed for 4-year terms:

15.406(6)(a)1. 1. Six massage therapists or bodywork therapists licensed under ch. 460 who have engaged in the practice of massage therapy or bodywork therapy for at least 2 years preceding appointment. One member appointed under this subdivision shall be a representative of a massage therapy or bodywork therapy school approved by the educational approval board under s. 38.50. One member appointed under this subdivision shall be a representative of a massage therapy or bodywork therapy program offered by a technical college in this state. No other members appointed under this subdivision shall be directly or indirectly affiliated with a massage therapy or bodywork therapy school or program.

15.406(6)(a)2. 2. One public member who satisfies the requirements under s. 460.03 (2m) (b).

15.406(6)(b) (b) In appointing members under par. (a), the governor shall ensure, to the maximum extent practicable, that the membership of the affiliated credentialing board is diverse, based on all of the following factors:

15.406(6)(b)1. 1. Massage or bodywork therapies practiced in this state.

15.406(6)(b)2. 2. Affiliation and nonaffiliation with a professional association for the practice of massage therapy or bodywork therapy.

15.406(6)(b)3. 3. Professional associations with which massage therapists or bodywork therapists in this state are affiliated.

15.406(6)(b)4. 4. Practice in urban and rural areas in this state.

15.406 History History: 1993 a. 107, 443; 1997 a. 75, 175; 1999 a. 9, 180; 2001 a. 70; 2009 a. 113, 149; 2009 a. 355 s. 3m; 2011 a. 32.



15.407 Same; councils.

15.407  Same; councils.

15.407(1m)(1m)  Respiratory care practitioners examining council. There is created a respiratory care practitioners examining council in the department of safety and professional services and serving the medical examining board in an advisory capacity in the formulating of rules to be promulgated by the medical examining board for the regulation of respiratory care practitioners. The respiratory care practitioners examining council shall consist of 3 certified respiratory care practitioners, each of whom shall have engaged in the practice of respiratory care for at least 3 years preceding appointment, one physician and one public member. The respiratory care practitioner and physician members shall be appointed by the medical examining board. The members of the examining council shall serve 3-year terms. Section 15.08 (1) to (4) (a) and (6) to (10) shall apply to the respiratory care practitioners examining council, except that members of the examining council may serve more than 2 consecutive terms.

15.407(2) (2) Council on physician assistants. There is created a council on physician assistants in the department of safety and professional services and serving the medical examining board in an advisory capacity. The council's membership shall consist of:

15.407(2)(b) (b) One public member appointed by the governor for a 4-year term.

15.407(2)(c) (c) Three physician assistants selected by the medical examining board for staggered 4-year terms.

15.407(2)(d) (d) One person who teaches physician assistants and is selected by the medical examining board for a 4-year term.

15.407(2m) (2m) There is created a perfusionists examining council in the department of safety and professional services and serving the medical examining board in an advisory capacity. The council shall consist of the following members appointed for 3-year terms:

15.407(2m)(a) (a) Three licensed perfusionists appointed by the medical examining board.

15.407(2m)(b) (b) One physician who is a cardiothoracic surgeon or a cardiovascular anesthesiologist and who is appointed by the medical examining board.

15.407(2m)(c) (c) One public member appointed by the governor.

15.407(3) (3) Examining councils; board of nursing. The following examining councils are created in the department of safety and professional services to serve the board of nursing in an advisory capacity. Section 15.08 (1) to (4) (a) and (6) to (10), applies to the examining councils.

15.407(3)(a) (a) Registered nurses. There is created an examining council on registered nurses to consist of 4 registered nurses of not less than 3 years' experience in nursing, appointed by the board of nursing for staggered 4-year terms.

15.407(3)(b) (b) Practical nurses. There is created an examining council on licensed practical nurses to consist of one registered nurse, 3 licensed practical nurses and one registered nurse who is a faculty member of an accredited school for practical nurses, appointed by the board of nursing for staggered 3-year terms. No member may be a member of the examining council on registered nurses.

15.407(5) (5) Council on real estate curriculum and examinations. There is created in the department of safety and professional services a council on real estate curriculum and examinations consisting of 7 members appointed for 4-year terms. Five members shall be real estate brokers or salespersons licensed under ch. 452 and 2 members shall be public members. Of the real estate broker or salesperson members, one member shall be a member of the real estate examining board appointed by the real estate examining board, at least 2 members shall be licensed real estate brokers with at least 5 years of experience as real estate brokers, and at least one member shall be a licensed real estate salesperson with at least 2 years of experience as a real estate salesperson. Of the 2 public members, at least one member shall have at least 2 years of experience in planning or presenting real estate educational programs. No member of the council may serve more than 2 consecutive terms.

15.407(6) (6) Pharmacist advisory council. There is created a pharmacist advisory council in the department of safety and professional services and serving the pharmacy examining board in an advisory capacity. The council shall consist of the following members appointed for 3-year terms:

15.407(6)(a) (a) Two pharmacists licensed under ch. 450 appointed by the chairperson of the pharmacy examining board.

15.407(6)(b) (b) One physician licensed under subch. II of ch. 448 appointed by the chairperson of the medical examining board.

15.407(6)(c) (c) One nurse licensed under ch. 441 appointed by the chairperson of the board of nursing.

15.407(7) (7) Council on anesthesiologist assistants; duties. There is created a council on anesthesiologist assistants in the department of safety and professional services and serving the medical examining board in an advisory capacity. The council's membership shall consist of the following members, who shall be selected from a list of recommended appointees submitted by the president of the Wisconsin Society of Anesthesiologists, Inc., after the president of the Wisconsin Society of Anesthesiologists, Inc., has considered the recommendation of the Wisconsin Academy of Anesthesiologist Assistants for the appointee under par. (b), and who shall be appointed by the medical examining board for 3-year terms:

15.407(7)(a) (a) One member of the medical examining board.

15.407(7)(b) (b) One anesthesiologist assistant licensed under s. 448.04 (1) (g).

15.407(7)(c) (c) Two anesthesiologists.

15.407(7)(d) (d) One lay member.

15.407(8) (8) Crematory authority council. There is created a crematory authority council in the department of safety and professional services consisting of the secretary of safety and professional services or a designee of the secretary, who shall serve as a nonvoting member, and the following persons appointed for 3-year terms:

15.407(8)(a) (a) Three persons licensed as funeral directors under ch. 445 who operate crematories.

15.407(8)(b) (b) Three representatives of cemetery authorities, as defined in s. 157.061 (2), who operate crematories.

15.407(8)(c) (c) One public member.

15.407(9) (9) Sign language interpreter council.

15.407(9)(a)(a) There is created a sign language interpreter council in the department of safety and professional services consisting of the secretary of safety and professional services or a designee of the secretary and the following 8 members nominated by the governor, and with the advice and consent of the senate appointed, for 3-year terms:

15.407(9)(a)1. 1. Five deaf or hard of hearing individuals who are or have been clients of a sign language interpreter, at least one of whom is a graduate of a residential school for the deaf or hard of hearing and at least one of whom is a graduate of a private or public school that is not a residential school for the deaf or hard of hearing.

15.407(9)(a)2. 2. Two interpreters licensed under s. 440.032, at least one of whom holds a renewable license under s. 440.032 (3) (a).

15.407(9)(a)3. 3. One individual who is not deaf or hard of hearing and who has obtained, or represents an entity that has obtained, sign language interpreter services for the benefit of another who is deaf or hard of hearing.

15.407(9)(b) (b) If possible, the governor shall nominate individuals under par. (a) 1. to 3. from diverse locations within the state.

15.407(10) (10) Dwelling code council.

15.407(10)(a)(a) There is created in the department of safety and professional services, a dwelling code council, consisting of 11 members appointed for staggered 2-year terms. Each member shall represent at least one of the following groups:

15.407(10)(a)1. 1. Building trade labor organizations.

15.407(10)(a)2. 2. Certified building inspectors employed by local units of government.

15.407(10)(a)3. 3. Building contractors actively engaged in on-site construction of one- and 2-family housing.

15.407(10)(a)4. 4. Manufacturers, retailers, or installers of manufactured or modular one- and 2-family housing.

15.407(10)(a)5. 5. Architects, engineers, or designers who are registered under ch. 443 and who are actively engaged in the design or evaluation of one- and 2-family housing.

15.407(10)(a)6. 6. The construction material supply industry.

15.407(10)(a)7. 7. Remodeling contractors actively engaged in the remodeling of one-family and 2-family housing.

15.407(10)(a)8. 8. Persons with disabilities, as defined in s. 106.50 (1m) (g).

15.407(10)(a)9. 9. Fire prevention professionals.

15.407(10)(b) (b) An employee of the department designated by the secretary of safety and professional services shall serve as secretary, but shall not be a member, of the council. The council shall meet at least twice a year. Seven members of the council shall constitute a quorum. For the purpose of conducting business a majority vote of the council is required.

15.407(11) (11) Contractor certification council. There is created in the department of safety and professional services a contractor certification council consisting of 3 members who are building contractors holding certificates of financial responsibility under s. 101.654 and who are involved in, or who have demonstrated an interest in, continuing education for building contractors. The members shall be appointed by the secretary of safety and professional services for 3-year terms.

15.407(12) (12) Multifamily dwelling code council.

15.407(12)(a)(a) There is created in the department of safety and professional services a multifamily dwelling code council consisting of the following members appointed for 3-year terms:

15.407(12)(a)1. 1. Two members representing labor organizations for the skilled building trades, each of whom is actively engaged in his or her trade.

15.407(12)(a)2. 2. Two members representing municipal inspectors, one of whom is actively engaged in inspections in a county whose population is less than 50,000 and one of whom is actively engaged in inspections in a county whose population is 50,000 or more.

15.407(12)(a)3. 3. Two members representing the fire services, each of whom is actively engaged in fire service work and at least one of whom is a fire chief.

15.407(12)(a)4. 4. Two members representing building contractors and building developers, each of whom is actively engaged in on-site construction of multifamily housing.

15.407(12)(a)5. 5. Three members representing manufacturers of materials or suppliers of finished products in one of 5 product categories, consisting of cement products, concrete block products, gypsum products, metal products and wood products. Each member shall represent the manufacturers or suppliers of a different product category, and each member appointed to a 3-year term shall represent the manufacturers or suppliers of the product category that has not been represented by any of the 3 members for the previous 2 years. Each member shall be actively engaged in the business of manufacturing materials or supplying finished products for multifamily housing.

15.407(12)(a)6. 6. One member representing architects, engineers and designers who is actively engaged in the design or evaluation of multifamily housing.

15.407(12)(a)7. 7. Two members representing the public, at least one of whom is an advocate of fair housing.

15.407(12)(b) (b) An employee of the department shall serve as nonvoting secretary of the council.

15.407(12)(c) (c) The council shall meet at least 2 times annually.

15.407(12)(d) (d) Nine members of the council shall constitute a quorum. For the purpose of conducting business a majority vote of the council is required, except that at least 10 members of the council are required to vote affirmatively to recommend changes in the statutes or administrative rules.

15.407(13) (13) Manufactured housing code council.

15.407(13)(a)(a) There is created in the department of safety and professional services a manufactured housing code council consisting of the following members appointed by the secretary of safety and professional services for 3-year terms:

15.407(13)(a)1. 1. Two members representing manufacturers of manufactured homes.

15.407(13)(a)2. 2. Two members representing manufactured home dealers.

15.407(13)(a)3. 3. Two members representing owners of manufactured home communities.

15.407(13)(a)4. 4. Two members representing installers of manufactured homes.

15.407(13)(a)5. 5. One member representing an association of the manufactured housing industry in Wisconsin.

15.407(13)(a)6. 6. One member representing suppliers of materials or services to the manufactured housing industry.

15.407(13)(a)7. 7. One member representing the public.

15.407(13)(a)8. 8. One member representing labor.

15.407(13)(a)9. 9. One member representing inspectors of manufactured homes.

15.407(13)(b) (b) The council shall meet at least twice a year. An employee of the department designated by the secretary of the department shall serve as nonvoting secretary of the council.

15.407(14) (14) Conveyance safety code council.

15.407(14)(a)(a) There is created in the department of safety and professional services a conveyance safety code council consisting of the following members appointed for 3-year terms:

15.407(14)(a)1. 1. One member representing a manufacturer of elevators.

15.407(14)(a)2. 2. One member representing an elevator servicing business.

15.407(14)(a)3. 3. One member representing an architectural design or elevator consulting profession.

15.407(14)(a)4. 4. One member representing a labor organization whose members are involved in the installation, maintenance, and repair of elevators.

15.407(14)(a)5. 5. One member representing a city, village, town, or county in this state.

15.407(14)(a)6. 6. One member representing an owner or manager of a building in this state containing an elevator.

15.407(14)(a)7. 7. One member representing the public.

15.407(14)(a)8. 8. A building contractor involved in commercial construction that includes the construction or installation of conveyances, as defined in s. 101.981 (1) (c).

15.407(14)(a)9. 9. The secretary of safety and professional services, or his or her designee.

15.407(14)(a)10. 10. An employee of the department of safety and professional services, designated by the secretary of safety and professional services, who is familiar with commercial building inspections.

15.407(14)(b) (b) The council shall meet at least twice a year. The employee of the department of safety and professional services designated by the secretary of safety and professional services under par. (a) 10. shall serve as nonvoting secretary of the council.

15.407(16) (16) Plumbers council. There is created in the department of safety and professional services a plumbers council consisting of 3 members. One member shall be an employee of the department of safety and professional services, selected by the secretary of safety and professional services, to serve as the secretary of the council. Two members, one a master plumber and one a journeyman plumber, shall be appointed by the secretary of safety and professional services for 2-year terms.

15.407(17) (17) Automatic fire sprinkler system contractors and journeymen council. There is created in the department of safety and professional services an automatic fire sprinkler system contractors and journeymen council consisting of 5 members. One member shall be an employee of the department of safety and professional services, selected by the secretary of safety and professional services, to serve as secretary of the council. Two members shall be licensed journeymen automatic fire sprinkler fitters and 2 members shall be persons representing licensed automatic fire sprinkler contractors, all appointed by the secretary of safety and professional services for staggered 4-year terms.

15.407 History History: 1973 c. 149; 1975 c. 39, 86, 199, 383, 422; 1977 c. 418; 1979 c. 34 ss. 46, 53; 1981 c. 390 s. 252; 1985 a. 332 s. 251 (1); 1987 a. 399; 1989 a. 229, 316, 341, 359; 1991 a. 316; 1993 a. 105, 107; 1997 a. 68, 175; 1997 a. 237 s. 727m; 1999 a. 32, 180, 186; 2001 a. 74, 89; 2005 a. 31; 2009 a. 355, 356, 360; 2011 a. 32 ss. 112 to 114, 116, 118 to 120, 159 to 166; 2011 a. 146, 160.



15.43 Department of revenue; creation.

15.43  Department of revenue; creation. There is created a department of revenue under the direction and supervision of the secretary of revenue.



15.433 Same; specified divisions.

15.433  Same; specified divisions.

15.433(1) (1)  Lottery division. There is created in the department of revenue a lottery division.

15.433 History History: 1995 a. 27.



15.435 Same; attached boards.

15.435  Same; attached boards.

15.435(1) (1)  Investment and local impact fund board.

15.435(1)(a)(a) Creation; membership. There is created an investment and local impact fund board, attached to the department of revenue under s. 15.03, consisting of the following members:

15.435(1)(a)1. 1. The chief executive officer of the Wisconsin Economic Development Corporation and the secretary of revenue or their designees.

15.435(1)(a)2. 2. Three public members.

15.435(1)(a)3. 3. Five local officials consisting of 2 municipal officials, 2 county officials, and one school board member.

15.435(1)(a)4. 4. One Native American.

15.435(1)(b) (b) Terms. The public members, local officials and Native American shall be appointed for staggered 4-year terms.

15.435(1)(c) (c) Vacancies. If a municipal or county official or a school board member leaves office while serving on the board, the member's position on the board shall be considered vacant until a successor is appointed under s. 15.07 (1) (b).

15.435(1)(d) (d) Qualifications.

15.435(1)(d)1.1. One of the public members shall reside in a town in which a metalliferous mineral ore body is known to exist.

15.435(1)(d)2. 2. One of the public members shall reside in a county in which metalliferous mineral development is occurring or in an adjacent county.

15.435(1)(d)3. 3. One of the local officials shall reside in a county or school district in which metalliferous mineral development is occurring or in an adjacent county or school district; and

15.435(1)(d)4. 4. One local official shall reside in a county or school district in which metalliferous minerals are extracted or an adjacent county or school district.

15.435(1)(d)5. 5. The Native American shall reside in a municipality in which a metalliferous mineral ore body is known to exist.

15.435(1)(e) (e) Recommendations.

15.435(1)(e)1.1. One public member shall be recommended by the town boards in towns in which a metalliferous mineral ore body is known to exist. Preference shall be given to the appointment of a public member who resides in a township in which the development of a metalliferous mineral ore body is occurring.

15.435(1)(e)2. 2. One municipal official member shall be recommended by the League of Wisconsin Municipalities.

15.435(1)(e)3. 3. One municipal official member shall be recommended by the Wisconsin Towns Association.

15.435(1)(e)4. 4. The school board member shall be recommended by the Wisconsin Association of School Boards.

15.435(1)(e)5. 5. The county official members shall be recommended by the Wisconsin Counties Association.

15.435(1)(e)6. 6. The Native American member shall be recommended by the Great Lakes Inter-Tribal Council, Inc. Preference should be given to the appointment of a Native American who resides in a town in which the development of a metalliferous mineral ore body is occurring.

15.435(1)(g) (g) Assistance; advice. The board may request of any state agency such assistance as may be necessary for the board to fulfill its duties.

15.435 History History: 1977 c. 31, 423; 1979 c. 63; 1979 c. 361 s. 112; 1981 c. 86, 391; 1983 a. 36 s. 96 (4); 1983 a. 192 ss. 20, 303 (7); 1985 a. 29; 1987 a. 27; 1989 a. 31; 1995 a. 27 ss. 188, 189 and 9116 (5); 1997 a. 27; 2001 a. 103; 2005 a. 149; 2011 a. 32.



15.44 Department of tourism.

15.44  Department of tourism. There is created a department of tourism under the direction and supervision of the secretary of tourism.

15.44 History History: 1995 a. 27.



15.445 Same; attached boards.

15.445  Same; attached boards.

15.445(1) (1)  Arts board. There is created an arts board in the department of tourism. The arts board shall consist of 15 members appointed for 3-year terms who are residents of this state and who are known for their concern for the arts. At least 2 members shall be from the northwest portion of this state, at least 2 members shall be from the northeast portion of this state, at least 2 members shall be from the southwest portion of this state, and at least 2 members shall be from the southeast portion of this state.

15.445(2) (2) Kickapoo reserve management board.

15.445(2)(a)(a) Creation. There is created a Kickapoo reserve management board which is attached to the department of tourism under s. 15.03.

15.445(2)(b) (b) Membership. The board consists of the following members appointed to serve for 3-year terms:

15.445(2)(b)1. 1. Four members who are residents of the area composed of the villages of La Farge and Ontario, the towns of Stark and Whitestown and the school districts encompassing the villages of La Farge and Ontario.

15.445(2)(b)2. 2. Two members who are residents of that portion of the Kickapoo River watershed, as determined by the department of natural resources, that lies outside of the area specified in subd. 1.

15.445(2)(b)3. 3. Three members who are not residents of the watershed specified in subd. 2., one of whom shall be an advocate for the environment, one of whom shall have a demonstrated interest in education and one of whom shall represent recreation and tourism interests.

15.445(2)(b)5. 5. Two members who have an interest in and knowledge of the cultural resources within the Kickapoo River watershed.

15.445(2)(c) (c) Vacancies. If any member ceases to retain the status required for his or her appointment under par. (b), the member vacates his or her office.

15.445(2)(d) (d) Recommendations for membership.

15.445(2)(d)1.1. The governor shall appoint the members specified in par. (b) 1. from a list of individuals recommended by the governing bodies of the municipalities and school boards of the school districts specified in par. (b) 1.

15.445(2)(d)2. 2. The governor shall appoint the members specified in par. (b) 2. from a list of individuals recommended by the governing bodies of each town, village and city which includes territory located within the area specified in par. (b) 2.

15.445(2)(d)2m. 2m. The governor shall appoint the members specified in par. (b) 5. from a list of individuals recommended by the Ho-Chunk Nation.

15.445(2)(d)3. 3. Each municipality or school district specified in this paragraph may recommend no more than 3 members. The Ho-Chunk Nation may recommend no more than 6 individuals for the membership positions under par. (b) 5. At the request of the governor, a municipality, a school district, or the Ho-Chunk Nation shall recommend additional members if an individual who is recommended declines to serve.

15.445(2)(e) (e) Liaison representatives. The secretary of agriculture, trade and consumer protection, the secretary of natural resources, the secretary of transportation, the secretary of administration, the director of the state historical society and the chancellor of the University of Wisconsin-Extension, or their designees, shall serve as liaison representatives to the board. The board may request any federally recognized American Indian tribe or band in this state, other than the Ho-Chunk Nation, that expresses an interest in the governance of the Kickapoo valley reserve to appoint a liaison representative to the board. The liaison representatives are not board members and have no voting power.

15.445(3) (3) Lower Wisconsin state riverway board.

15.445(3)(a)(a) There is created a lower Wisconsin state riverway board, which is attached to the department of tourism under s. 15.03.

15.445(3)(b) (b) The board shall be composed of the following members appointed for 3-year terms:

15.445(3)(b)1. 1. One member from Crawford County.

15.445(3)(b)2. 2. One member from Dane County.

15.445(3)(b)3. 3. One member from Grant County.

15.445(3)(b)4. 4. One member from Iowa County.

15.445(3)(b)5. 5. One member from Richland County.

15.445(3)(b)6. 6. One member from Sauk County.

15.445(3)(b)7. 7. Three other members who represent recreational user groups and who are not residents of any of the counties listed in subds. 1. to 6.

15.445(3)(c) (c) The governor shall appoint each member under par. (b) 1. to 6. from a list, of at least 2 nominees, submitted by each respective county board.

15.445(3)(d) (d) Each member under par. (b) 1. to 6. shall be either of the following:

15.445(3)(d)1. 1. An elected official at the time of appointment of a city or village that abuts the lower Wisconsin state riverway, as defined in s. 30.40 (15), or of a town or a county that is located at least in part in the lower Wisconsin state riverway, as defined in s. 30.40 (15).

15.445(3)(d)2. 2. A resident at the time of appointment of a city or village that abuts the lower Wisconsin state riverway, as defined in s. 30.40 (15), or of a town that is located at least in part in the lower Wisconsin state riverway, as defined in s. 30.40 (15).

15.445(4) (4) State fair park board.

15.445(4)(a)(a) There is created a state fair park board attached to the department of tourism under s. 15.03, consisting of the following members:

15.445(4)(a)1. 1. Two representatives to the assembly, one recommended by the speaker of the assembly and one recommended by the minority leader of the assembly.

15.445(4)(a)2. 2. Two senators, one recommended by the majority leader of the senate and one recommended by the minority leader of the senate.

15.445(4)(a)3. 3. Five members representing business, 3 of whom have general business experience, one of whom has experience in agriculture and one of whom has experience with technology.

15.445(4)(a)4. 4. One resident of the city of West Allis.

15.445(4)(a)5. 5. One other member who is a resident of this state.

15.445(4)(a)6. 6. The secretary of agriculture, trade and consumer protection and the secretary of tourism or their designees.

15.445(4)(am) (am) A secretary may designate a person under par. (a) 6. only if the person is an employee of the department of which the secretary is head.

15.445(4)(b) (b) The members of the state fair park board under par. (a) 3. to 5. shall be appointed for 5-year terms.

15.445 History History: 1995 a. 27 ss. 104, 114, 166m, 192, 193, 218e, 9116 (5); 1995 a. 216, 225; 1997 a. 36, 194; 1999 a. 197; 2003 a. 27; 2005 a. 396; 2009 a. 69; 2011 a. 32.



15.447 Same; councils.

15.447  Same; councils.

15.447(1)(1)  Council on tourism. There is created in the department of tourism a council on tourism consisting of 14 members serving 3-year terms, and the secretary of tourism or the secretary's designee, one member of the majority party in each house and one member of the minority party in each house appointed as are members of standing committees in their respective houses, the executive secretary of the arts board and the director of the historical society. Nominations for appointments to the council of members, other than ex officio members, shall be sought from but not limited to multicounty regional associations engaged in promoting tourism, statewide associations of businesses related to tourism, area visitor and convention bureaus, arts organizations, chambers of commerce, the Great Lakes inter-tribal council and other agencies or organizations with knowledge of American Indian tourism activities, and persons engaged in the lodging, restaurant, campground, amusement establishment, recreation establishment or retail liquor or fermented malt beverages business. Nominations shall be sought from throughout this state, to ensure that council members live in different geographical areas of the state and that they reflect the tourism industry's diversity and its distribution throughout both urban and rural areas of the state. Each council member, other than ex officio members, shall have experience in marketing and promotion strategy.

15.447 History History: 1995 a. 27, ss. 128, 193; 1997 a. 36.



15.46 Department of transportation; creation.

15.46  Department of transportation; creation. There is created a department of transportation under the direction and supervision of the secretary of transportation.

15.46 Annotation The department of transportation is entitled to sovereign immunity. It is not an independent going concern. Canadian National Railroad v. State, 2007 WI App 179, 304 Wis. 2d 218, 736 N.W.2d 900, 06-2617.



15.465 Same; attached board.

15.465  Same; attached board.

15.465(2) (2)  Rustic roads board. There is created a rustic roads board in the department of transportation. The rustic roads board shall consist of the following members: the chairpersons of the senate and assembly standing committees having jurisdiction over transportation matters as determined by the speaker of the assembly and the president of the senate and 8 members appointed by the secretary of transportation for staggered 4-year terms of whom at least 4 members shall be selected from a list of nominees submitted by the Wisconsin Counties Association.

15.465 History History: 1973 c. 142; 1977 c. 29; 1979 c. 34; 1981 c. 347; 1983 a. 192 s. 303 (7); 1993 a. 16.



15.467 Same; councils.

15.467  Same; councils.

15.467(3)(3)  Council on highway safety. There is created in the department of transportation a council on highway safety. The council shall consist of 15 members, as follows:

15.467(3)(a) (a) Five citizen members appointed for staggered 3-year terms.

15.467(3)(b) (b) Five state officers, part of whose duties shall be related to transportation and highway safety, appointed for staggered 3-year terms.

15.467(3)(c) (c) Three representatives to the assembly, appointed as are the members of assembly standing committees, at least one of whom serves on any assembly standing committee dealing with transportation matters.

15.467(3)(d) (d) Two senators, appointed as are the members of senate standing committees, at least one of whom serves on any senate standing committee dealing with transportation matters.

15.467(4) (4) Council on uniformity of traffic citations and complaints. There is created in the department of transportation a council on uniformity of traffic citations and complaints. Notwithstanding s. 15.09 (6), members of the council shall not be reimbursed for expenses incurred in the performance of their duties on the council. The council shall consist of the following members:

15.467(4)(a) (a) The secretary, or his or her designee, as chairperson.

15.467(4)(b) (b) A member of the department of transportation responsible for law enforcement.

15.467(4)(c) (c) A member of the Wisconsin Sheriffs and Deputy Sheriffs Association, designated by the president thereof.

15.467(4)(d) (d) A member of the County Traffic Patrol Association, designated by the president thereof.

15.467(4)(e) (e) A member of the Chiefs of Police Association, designated by the president thereof.

15.467(4)(f) (f) A member of the State Bar of Wisconsin, designated by the president thereof.

15.467(4)(g) (g) A member of the Wisconsin council of safety, designated by the president thereof.

15.467(4)(h) (h) A member of the Wisconsin District Attorneys Association, designated by the president thereof.

15.467(4)(i) (i) A member of the judicial conference, designated by the chairperson of the conference.

15.467(4)(j) (j) A member designated by the director of state courts.

15.467 History History: 1977 c. 325; 1979 c. 34 s. 16; 1979 c. 361 s. 112; 1985 a. 145 ss. 1, 4; 1987 a. 27; 1991 a. 316; 1997 a. 27; 2001 a. 103; 2011 a. 245.



15.49 Department of veterans affairs; creation.

15.49  Department of veterans affairs; creation.

15.49(1) (1) In this section, "veteran" means a veteran, as defined in s. 45.01 (12) (a) to (f), who has served on active duty, as defined in s. 45.01 (1).

15.49(2) (2) There is created a department of veterans affairs and a board of veterans affairs. Except as otherwise provided by law, the department shall be under the direction and supervision of the secretary of veterans affairs, who shall be a veteran. The board shall consist of 9 members all of whom shall be veterans. The members shall be appointed for staggered 4-year terms. The board shall be composed so that for each congressional district in the state there is at least one member of the board who is a resident of that district. If a member ceases to reside within the boundaries of the congressional district where he or she resided as that district existed at the time that member's current term began, the member vacates his or her office.

15.49 History History: 1975 c. 77; 1981 c. 199; 1991 a. 165; 2011 a. 36.



15.497 Same; councils.

15.497  Same; councils.

15.497(2)(2)  Council on veterans programs. There is created in the department of veterans affairs a council on veterans programs consisting of all of the following representatives appointed for one-year terms by the organization that each member represents:

15.497(2)(a) (a) One representative each of the state departments of the American Legion, the Disabled American Veterans, the Veterans of Foreign Wars, the Marine Corps League, the Navy Club of the U.S.A., the Veterans of World War II (AMVETS), the American Ex-prisoners of War, the Vietnam Veterans Against the War, Inc., the Vietnam Veterans of America, Inc., the Catholic War Veterans of the U.S.A., the Jewish War Veterans of the U.S.A., the Polish Legion of American Veterans, the National Association for Black Veterans, Inc., the Army and Navy Union of the United States of America, the Wisconsin Association of Concerned Veteran Organizations, the United Women Veterans, Inc., the U.S. Submarine Veterans of World War II, the Wisconsin Vietnam Veterans, Inc., and the Military Order of the Purple Heart.

15.497(2)(b) (b) One representative of the American Red Cross.

15.497(2)(c) (c) One representative of the Wisconsin county veterans service officers.

15.497(2)(d) (d) One representative of the Wisconsin chapter of the Paralyzed Veterans of America.

15.497(2)(e) (e) One representative of the Wisconsin Council of the Military Officers Association of America.

15.497(2)(f) (f) One representative of The Retired Enlisted Association.

15.497(2)(g) (g) One representative of the Wisconsin American GI Forum.

15.497(2)(h) (h) One representative of the Blinded Veterans Association of Wisconsin.

15.497 History History: 1973 c. 90, 333; 1975 c. 316; 1981 c. 237; 1983 a. 437; 1987 a. 243; 1987 a. 403 s. 255; 1989 a. 31, 36, 359; 1995 a. 120; 2001 a. 21; 2005 a. 22; 2007 a. 25; 2009 a. 49, 298.



15.57 Educational communications board; creation.

15.57  Educational communications board; creation. There is created an educational communications board consisting of:

15.57(1) (1) The secretary of administration, the state superintendent of public instruction, the president of the University of Wisconsin System and the director of the technical college system board, or their designees.

15.57(2) (2) Two public members appointed for 4-year terms.

15.57(3) (3) One representative of public schools and one representative of private schools or of tribal schools, as defined in s. 115.001 (15m), appointed for 4-year terms.

15.57(4) (4) One majority and one minority party senator and one majority and one minority party representative to the assembly, appointed as are the members of standing committees in their respective houses.

15.57(5) (5) One member appointed by the board of regents of the University of Wisconsin System for a 4-year term.

15.57(6g) (6g) The president of the Wisconsin Public Radio Association.

15.57(6m) (6m) One member with a demonstrated interest in public television who resides within the coverage area of an education television channel subject to s. 39.11 (3).

15.57(7) (7) One member appointed by the technical college system board for a 4-year term.

15.57 History History: 1971 c. 100 s. 4; Stats. 1971 s. 15.57; 1977 c. 325; 1983 a. 27; 1985 a. 29; 1991 a. 39; 1993 a. 399; 1995 a. 27; 1997 a. 27; 2009 a. 302.



15.60 Government accountability board; creation.

15.60  Government accountability board; creation.

15.60(1)(1) There is created a government accountability board consisting of 6 persons. Members shall serve for 6-year terms.

15.60(2) (2) All members of the board shall be appointed from nominations submitted to the governor by a nominating committee to be called the governmental accountability candidate committee, which shall consist of one court of appeals judge from each of the court of appeals districts. The members of the committee shall serve for 2-year terms expiring on March 1. The court of appeals judges shall be chosen as members by lot by the chief justice of the supreme court in the presence of the other justices of the supreme court. Service on the committee is mandatory except as provided in s. 758.19 (9).

15.60(3) (3) Each member of the board shall be an individual who formerly served as a judge of a court of record in this state and who was elected to the position in which he or she served.

15.60(4) (4) No member may hold another office or position that is a state public office or a local public office, as defined in s. 19.42, except the office of circuit judge or court of appeals judge under s. 753.075.

15.60(5) (5) No member, for one year immediately prior to the date of nomination may have been, or while serving on the board may become, a member of a political party, an officer or member of a committee in any partisan political club or organization, or an officer or employee of a registrant under s. 11.05.

15.60(6) (6) No member, while serving on the board, may become a candidate, as defined in s. 11.01 (1), for state office or local office, as defined in s. 5.02.

15.60(7) (7) No member, while serving on the board, may make a contribution, as defined in s. 11.01 (6), to a candidate, as defined in s. 11.01 (1) for state office or local office, as defined in s. 5.02. No individual who serves as a member of the board, for 12 months prior to beginning that service, may have made a contribution, as defined in s. 11.01 (6), to a candidate for a partisan state or local office, as defined in s. 5.02.

15.60(8) (8) No member may be a lobbyist, as defined in s. 13.62 (11), or an employee of a principal, as defined in s. 13.62 (12), except that a member may serve as a circuit judge or court of appeals judge under s. 753.075.

15.60 History History: 2007 a. 1.

15.60 Annotation Membership on the board is an office of public trust but is not a judicial office within the meaning of Art. VII, s. 1. In conformity with Art. VII, s. 1, an individual who has resigned from the office of judge may not serve as a member of the board for the duration of the term to which the individual was elected to serve as a judge. OAG 4-08.



15.603 Same; specified divisions.

15.603  Same; specified divisions.

15.603(1) (1)  Ethics and Accountability division. There is created in the government accountability board an ethics and accountability division. The ethics and accountability division shall be under the direction and supervision of an administrator, who shall be appointed by the board.

15.603(2) (2) Elections division. There is created in the government accountability board an elections division. The elections division shall be under the direction and supervision of an administrator, who shall be appointed by the board.

15.603 History History: 2007 a. 1.



15.607 Same; council.

15.607  Same; council.

15.607(1)(1)  Election administration council. There is created in the government accountability board an election administration council consisting of members appointed by the administrator of the elections division of the government accountability board, including the clerk or executive director of the board of election commissioners of the 2 counties or municipalities in this state having the largest population, one or more election officials of other counties or municipalities, representatives of organizations that advocate for the interests of individuals with disabilities and organizations that advocate for the interests of the voting public, and other electors of this state.

15.607 History History: 2007 a. 1 s. 80; Stats. 2007 s. 15.607.



15.67 Higher educational aids board; creation.

15.67  Higher educational aids board; creation.

15.67(1)(1) There is created a higher educational aids board consisting of the state superintendent of public instruction and the following members appointed for 3-year terms, except that the members specified under pars. (a) 5. and 6. and (b) 3. shall be appointed for 2-year terms:

15.67(1)(a) (a) To represent public institutions of higher education, all of the following:

15.67(1)(a)1. 1. One member of the board of regents of the University of Wisconsin System.

15.67(1)(a)2. 2. One member of the technical college system board.

15.67(1)(a)3. 3. One financial aids administrator within the University of Wisconsin System.

15.67(1)(a)4. 4. One financial aids administrator within the technical college system.

15.67(1)(a)5. 5. One undergraduate student enrolled at least half-time and in good academic standing at an institution within the University of Wisconsin System who is at least 18 years old and a resident of this state.

15.67(1)(a)6. 6. One student enrolled at least half-time and in good academic standing at a technical college who is at least 18 years old and a resident of this state.

15.67(1)(b) (b) To represent private, nonprofit institutions of higher education, all of the following:

15.67(1)(b)1. 1. One member of a board of trustees of an independent college or university in this state.

15.67(1)(b)2. 2. One financial aids administrator of a private nonprofit institution of higher education located in this state.

15.67(1)(b)3. 3. One undergraduate student enrolled at least half-time and in good academic standing at a private, nonprofit institution of higher education located in this state who is at least 18 years old and a resident of this state.

15.67(1)(c) (c) One member to represent the general public.

15.67(2) (2) If a student member under sub. (1) loses the status upon which the appointment was based, he or she shall cease to be a member of the higher educational aids board upon appointment to the higher educational aids board of a qualified successor.

15.67 History History: 1997 a. 27, 237.



15.70 Historical society.

15.70  Historical society. There is continued the state historical society of Wisconsin initially organized under chapter 17, laws of 1853, to be known for statutory purposes as the historical society, under the direction and supervision of a board of curators. The board of curators is not subject to s. 15.07. The board of curators shall consist of:

15.70(1) (1) The governor, or his or her designee.

15.70(2) (2) The speaker of the assembly or his or her designee chosen from the representatives to the assembly.

15.70(3) (3) The president of the senate or his or her designee chosen from the members of the senate.

15.70(4) (4) Three members nominated by the governor and with the advice and consent of the senate appointed for staggered 3-year terms.

15.70(5) (5) Members selected as provided in the constitution and bylaws of the historical society. After July 1, 1986, the number of members on the board of curators selected under this subsection may not exceed 30.

15.70(6) (6) One member of the senate from the minority party in the senate and one representative to the assembly from the minority party in the assembly, appointed as are members of standing committees in their respective houses.

15.70 History History: 1983 a. 27.



15.705 Same; attached boards.

15.705  Same; attached boards.

15.705(1) (1)  Burial sites preservation board. There is created a burial sites preservation board attached to the historical society under s. 15.03, consisting of the state archaeologist, as a nonvoting member, the director of the historical society if the director is not serving as the state historic preservation officer, the state historic preservation officer, or her or his formally appointed designee, who shall be a nonvoting member unless the director of the historical society is serving as the state historic preservation officer, and the following members appointed for 3-year terms:

15.705(1)(a) (a) Three members, selected from a list of names submitted by the Wisconsin archaeological survey, who shall have professional qualifications in the fields of archaeology, physical anthropology, history or a related field.

15.705(1)(b) (b) Three members who shall be members of federally recognized Indian tribes or bands in this state, selected from names submitted by the Great Lakes inter-tribal council and the Menominee tribe. Each such member shall be knowledgeable in the field of tribal preservation planning, history, archaeology or a related field or shall be an elder, traditional person or spiritual leader of his or her tribe.

15.705(2) (2) Historic preservation review board. There is created a historic preservation review board attached to the historical society under s. 15.03, consisting of 15 members appointed for staggered 3-year terms. At least 9 members shall be persons with professional qualifications in the fields of architecture, archaeology, art history and history and up to 6 members may be persons qualified in related fields including, but not limited to, landscape architecture, urban and regional planning, law or real estate.

15.705 History History: 1977 c. 29; 1979 c. 110; 1981 c. 237; 1985 a. 316; 1995 a. 27; 1995 a. 216 ss. 2j, 2k.



15.707 Same; councils.

15.707  Same; councils.

15.707(3)(3)  Historical society endowment fund council. There is created in the historical society a historical society endowment fund council consisting of 10 members, including at least one representative of each of the following:

15.707(3)(a) (a) The historical society.

15.707(3)(b) (b) The Wisconsin Humanities Council.

15.707(3)(c) (c) The Wisconsin Academy of Science, Arts and Letters.

15.707(3)(d) (d) The arts board.

15.707(3)(e) (e) Wisconsin public radio.

15.707(3)(f) (f) Wisconsin public television.

15.707 History History: 1977 c. 29 s. 1654 (8) (h); 1977 c. 273; 1979 c. 361 s. 112; 1991 a. 39, 269; 1995 a. 27; 1997 a. 27.



15.73 Office of commissioner of insurance; creation.

15.73  Office of commissioner of insurance; creation. There is created an office of the commissioner of insurance under the direction and supervision of the commissioner of insurance. The commissioner shall not:

15.73(1) (1) Be a candidate for public office in any election;

15.73(2) (2) Directly or indirectly solicit or receive, or be in any manner concerned with soliciting or receiving any assessment, subscription, contribution or service, whether voluntary or involuntary, for any political purpose whatever, from any person within or without the state; nor

15.73(3) (3) Act as an officer or manager for any candidate, political party or committee organized to promote the candidacy of any person for any public office.



15.76 Investment board; creation.

15.76  Investment board; creation. There is created a state of Wisconsin investment board, to be known for statutory purposes as the investment board. The investment board shall consist of the following members:

15.76(1) (1) The secretary of administration, or the secretary's designee.

15.76(1r) (1r) One member appointed for a 6-year term, who is a representative of a local government that participates in the local government pooled-investment fund under s. 25.50. The member shall be employed by the local government in a finance position and have had at least 10 years of financial experience, but may not be an elected official, an employee of a county with a population greater than 450,000 or an employee of a city, town or village with a population greater than 150,000. If the member appointed under this subsection loses the status upon which the appointment was based, he or she shall cease to be a member of the investment board.

15.76(2) (2) Five members appointed for staggered 6-year terms, 4 of whom shall have had at least 10 years' experience in making investments, but any person having a financial interest in or whose employer is primarily a dealer or broker in securities or mortgage or real estate investments is not eligible for appointment, and any member who acquires such an interest or accepts such appointment shall thereupon vacate his or her membership.

15.76(3) (3) Two participants in the Wisconsin retirement system appointed for 6-year terms, one of whom shall be a teacher participant appointed by the teacher retirement board and one of whom shall be a participant other than a teacher appointed by the Wisconsin retirement board.

15.76 History History: 1981 c. 96; 1985 a. 29; 1991 a. 316; 1995 a. 274.



15.78 Public defender board.

15.78  Public defender board. There is created a public defender board consisting of 9 members appointed for staggered 3-year terms. No member may be, or be employed on the staff of, a judicial or law enforcement officer, district attorney, corporation counsel, or the state public defender. At least 5 members shall be members of the State Bar of Wisconsin.

15.78 History History: 1977 c. 29; 2001 a. 103.



15.79 Public service commission; creation.

15.79  Public service commission; creation.

15.79(1) (1) There is created a public service commission. No member of the commission may have a financial interest in a railroad, water carrier, or public utility. If any member voluntarily becomes so interested, the member's office shall become vacant. If the member involuntarily becomes so interested, the member's office shall become vacant unless the member divests himself or herself of the interest within a reasonable time. Each commissioner shall hold office until a successor is appointed and qualified.

15.79(2) (2) A commissioner of the public service commission may not do any of the following:

15.79(2)(a) (a) Be a candidate for public office in any election.

15.79(2)(b) (b) Directly or indirectly solicit or receive any contribution, as defined in s. 11.01 (6), for any political purpose, as defined in s. 11.01 (16), from any person within or outside of the state.

15.79(2)(c) (c) Act as an officer or manager for any candidate, political party, or committee organized to promote the candidacy of any person for any public office.

15.79(2)(d) (d) Serve on or under any committee of a political party.

15.79 History History: 1979 c. 171; 2005 a. 179; 2011 a. 155.

15.79 Annotation A public service commissioner may attend a political party convention as a delegate. 61 Atty. Gen. 265.



15.795 Same; attached office.

15.795  Same; attached office.

15.795(1) (1)  Office of the commissioner of railroads. There is created an office of the commissioner of railroads which is attached to the public service commission under s. 15.03, provided that s. 85.02 (1) does not apply to the office of the commissioner of railroads. The commissioner of railroads shall have expertise in railroad issues and may not have a financial interest in a railroad, as defined in s. 195.02 (1), or a water carrier, as defined in s. 195.02 (5). The commissioner may not serve on or under any committee of a political party. The commissioner shall hold office until a successor is appointed and qualified.

15.795 History History: 1993 a. 123; 2003 a. 89; 2005 a. 179.



15.797 Same; council.

15.797  Same; council.

15.797(1)(1)  Wind siting council.

15.797(1)(a)(a) In this subsection, "wind energy system" has the meaning given in s. 66.0403 (1) (m).

15.797(1)(b) (b) There is created in the public service commission a wind siting council that consists of the following members appointed by the public service commission for 3-year terms:

15.797(1)(b)1. 1. Two members representing wind energy system developers.

15.797(1)(b)2. 2. One member representing towns and one member representing counties.

15.797(1)(b)3. 3. Two members representing the energy industry.

15.797(1)(b)4. 4. Two members representing environmental groups.

15.797(1)(b)5. 5. Two members representing realtors.

15.797(1)(b)6. 6. Two members who are landowners living adjacent to or in the vicinity of a wind energy system and who have not received compensation by or on behalf of owners, operators, or developers of wind energy systems.

15.797(1)(b)7. 7. Two public members.

15.797(1)(b)8. 8. One member who is a University of Wisconsin System faculty member with expertise regarding the health impacts of wind energy systems.

15.797 History History: 2009 a. 40.



15.91 Board of regents of the University of Wisconsin System; creation.

15.91  Board of regents of the University of Wisconsin System; creation. There is created a board of regents of the University of Wisconsin System consisting of the state superintendent of public instruction, the president, or by his or her designation another member, of the technical college system board and 14 citizen members appointed for staggered 7-year terms, and 2 students enrolled at least half-time and in good academic standing at institutions within the University of Wisconsin System who are residents of this state, for 2-year terms. At least one of the citizen members shall reside in each of this state's congressional districts. The student members may be selected from recommendations made by elected representatives of student governments at institutions within the University of Wisconsin System. The governor shall appoint one student member who is at least 18 years old and one undergraduate student member who is at least 24 years old and represents the views of nontraditional students, such as those who are employed or are parents. The governor may not appoint a student member from the same institution in any 2 consecutive terms; the 2 student members who are appointed may not be from the same institution; and a student from the University of Wisconsin-Madison and a student from the University of Wisconsin-Milwaukee may not serve on the Board of Regents at the same time. If a student member loses the status upon which the appointment was based, he or she shall cease to be a member of the board of regents.

15.91 History History: 1971 c. 100; 1977 c. 29; 1985 a. 85; 1991 a. 68; 1993 a. 399; 1995 a. 27, 78; 1997 a. 237; 2005 a. 76; 2011 a. 89.



15.915 Same; attached boards and commissions.

15.915  Same; attached boards and commissions.

15.915(1)(1)  Veterinary diagnostic laboratory board.

15.915(1)(a)(a) There is created a veterinary diagnostic laboratory board attached to the University of Wisconsin System under s. 15.03.

15.915(1)(b) (b) The veterinary diagnostic laboratory board shall consist of the following members:

15.915(1)(b)1. 1. The secretary of agriculture, trade and consumer protection or his or her designee.

15.915(1)(b)2. 2. The chancellor of the University of Wisconsin-Madison or his or her designee.

15.915(1)(b)3. 3. The dean of the school of veterinary medicine or his or her designee.

15.915(1)(b)4. 4. A veterinarian employed by the federal government, to serve at the pleasure of the governor.

15.915(1)(b)5. 5. Five other members representing persons served by the veterinary diagnostic laboratory, at least one of whom is a livestock producer, at least one of whom represents the animal agriculture industry and at least one of whom is a practicing veterinarian who is a member of the Wisconsin Veterinary Medical Association, appointed for 3-year terms.

15.915(1)(b)6. 6. The director of the veterinary diagnostic laboratory, who shall serve as a nonvoting member.

15.915(2) (2) Laboratory of hygiene board. There is created in the University of Wisconsin System a laboratory of hygiene under the direction and supervision of the laboratory of hygiene board. The board shall consist of:

15.915(2)(a) (a) The chancellor of the University of Wisconsin-Madison, the secretary of health services, the secretary of natural resources and the secretary of agriculture, trade and consumer protection, or their designees.

15.915(2)(b) (b) A representative of local health departments who is not an employee of the department of health services, one physician representing clinical laboratories, one member representing private environmental testing laboratories, one member representing occupational health laboratories and 3 additional members, one of whom shall be a medical examiner or coroner, appointed for 3-year terms. No member appointed under this paragraph may be an employee of the laboratory of hygiene.

15.915(2)(c) (c) The director of the laboratory, who shall serve as a nonvoting member.

15.915(6) (6) Environmental education board.

15.915(6)(a)(a) Creation. There is created an environmental education board attached to the University of Wisconsin System under s. 15.03.

15.915(6)(b) (b) Members. The environmental education board shall consist of the following members:

15.915(6)(b)1. 1. The state superintendent of public instruction.

15.915(6)(b)2. 2. The secretary of natural resources.

15.915(6)(b)3. 3. The president of the University of Wisconsin System.

15.915(6)(b)4. 4. The director of the technical college system.

15.915(6)(b)5. 5. One majority and one minority party senator and one majority and one minority party representative to the assembly, appointed as are the members of standing committees in their respective houses.

15.915(6)(b)6. 6. One member, appointed for a 3-year term by the president of the University of Wisconsin System, to represent each of the following:

15.915(6)(b)6.a. a. Elementary and secondary school environmental educators.

15.915(6)(b)6.b. b. Conservation and environmental organizations.

15.915(6)(b)6.c. c. Business and industry.

15.915(6)(b)6.d. d. Agriculture.

15.915(6)(b)6.e. e. Labor.

15.915(6)(b)6.f. f. Faculty of public and private institutions of higher education.

15.915(6)(b)6.g. g. Nature centers, zoos, museums and other nonformal environmental educational organizations.

15.915(6)(b)6.h. h. Forestry.

15.915(6)(b)6.i. i. Energy industry.

15.915(6)(c) (c) Designees. Members of the board under par. (b) 1. to 4. may appoint designees to serve on the board, if the designee is an employee or appointive officer of the agency who has sufficient authority to deploy agency resources and directly influence agency decision making.

15.915 History History: 1971 c. 323; 1973 c. 335; 1975 c. 39; 1977 c. 29 s. 1650m (2); 1977 c. 203, 418; 1979 c. 34 s. 50m; 1981 c. 346; 1985 a. 29; 1989 a. 20; 1989 a. 31 ss. 60m, 95e; 1991 a. 25; 1993 a. 27; 1995 a. 27 ss. 112b, 112c, 112d, 112h, 9126 (19); 1995 a. 227; 1997 a. 27 ss. 75m, 94e to 94m; 1997 a. 237 s. 722p; 1999 a. 107; 2001 a. 16; 2005 a. 404; 2007 a. 20 s. 9121 (6) (a).



15.917 Same; attached council.

15.917  Same; attached council.

15.917(1) (1)  Rural health development council. There is created in the University of Wisconsin System a rural health development council consisting of 17 members nominated by the governor, and with the advice and consent of the senate appointed, for 5-year terms, and the secretary of health services, or his or her designee. The appointed members shall include all of the following:

15.917(1)(a) (a) A representative of the University of Wisconsin Medical School.

15.917(1)(b) (b) A representative of the Medical College of Wisconsin, Inc.

15.917(1)(c) (c) A representative of the Wisconsin Health and Educational Facilities Authority.

15.917(1)(d) (d) One representative of a private lender that makes loans in rural areas.

15.917(1)(e) (e) A representative of a hospital located in a rural area and a representative of a clinic located in a rural area.

15.917(1)(f) (f) A physician licensed under ch. 448, a dentist licensed under ch. 447, a nurse licensed under ch. 441, and a dental hygienist licensed under ch. 447, all of whom practice in a rural area, and a representative of public health services.

15.917(1)(g) (g) The secretary of agriculture, trade and consumer protection or the secretary's designee.

15.917(1)(h) (h) The secretary of workforce development or the secretary's designee.

15.917(1)(i) (i) A representative of an economic development organization operating in a rural area.

15.917(1)(j) (j) A member of the public from a rural area.

15.917 History History: 2009 a. 28 ss. 40g to 40n, 43 to 43g; 2011 a. 32.



15.94 Technical college system board; creation.

15.94  Technical college system board; creation. There is created a technical college system board consisting of 13 members. No person may serve as president of the board for more than 2 successive annual terms. The board shall be composed of:

15.94(1m) (1m) The state superintendent of public instruction or the superintendent's designee.

15.94(2) (2) The secretary of workforce development or the secretary's designee.

15.94(2m) (2m) The president, or by his or her designation another member, of the board of regents of the University of Wisconsin System.

15.94(3) (3) One employer of labor, one employee who does not have employing or discharging power, one person whose principal occupation is farming and who is actually engaged in the operation of farms and 6 additional members appointed for 6-year terms.

15.94(4) (4) One student enrolled at least half-time and in good academic standing at a technical college who is at least 18 years old and a resident of this state, for a 2-year term. The governor may not appoint a student member from the same technical college in any 2 consecutive terms. If the student member loses the status upon which the appointment was based, other than through graduation, he or she shall cease to be a member of the board.

15.94 History History: 1971 c. 100; 1977 c. 29; 1979 c. 32; 1981 c. 269; 1985 a. 29; 1991 a. 29, 68; 1993 a. 399; 1995 a. 27 ss. 222, 9130 (4); 1995 a. 78; 1997 a. 3, 161.

15.94 Annotation A member of a vocational, technical and adult education (technical college district board) local district board cannot serve as a state board member. 60 Atty. Gen. 178.



15.945 Same; attached board.

15.945  Same; attached board.

15.945(1) (1)  Educational approval board. There is created an educational approval board which is attached to the technical college system board under s. 15.03. The board shall consist of not more than 7 members, who shall be representatives of state agencies and other persons with a demonstrated interest in educational programs, appointed to serve at the pleasure of the governor.

15.945 History History: 1997 a. 27; 1999 a. 9 s. 40g; Stats. 1999 s. 15.495; 2005 a. 25 s. 56; Stats. 2005 s. 15.945.






16. Department of administration.

16.001 Organization of department.

16.001  Organization of department.

16.001(1) (1)  Purposes. The purposes of this chapter are to conserve the state's resources by coordinating management services and providing effective aid to agencies of the state government; to present clearly defined alternatives and objectives of state programs and policies so that the state's agencies, the governor and the legislature may plan cooperatively and finance the services which the state will provide for its citizens; to help the state's agencies furnish the agreed upon services as efficiently and effectively as possible, avoiding any duplication of effort or waste of money; to assure the legislature and the governor that the services are being provided to the public at the agreed upon quantity, quality and cost; and to anticipate and resolve administrative and financial problems faced by the agencies, governor and legislature of the state.

16.001(2) (2) Liberal construction of statutes. Statutes applicable to the department of administration shall be construed liberally in aid of the purposes declared in sub. (1).



16.002 Definitions.

16.002  Definitions. In this chapter:

16.002(1) (1) "Department" means the department of administration.

16.002(2) (2) "Departments" means constitutional offices, departments, and independent agencies and includes all societies, associations, and other agencies of state government for which appropriations are made by law, but not including authorities created in subch. II of ch. 114 or in ch. 231, 232, 233, 234, 237, 238, or 279.

16.002(3) (3) "Position" means a group of duties and responsibilities in either the classified or the unclassified divisions of the civil service, which require the services of an employee on a part-time or full-time basis.

16.002(4) (4) "Secretary" means the secretary of administration.

16.002 History History: 1977 c. 196; 1983 a. 27, 189; 2001 a. 16; 2005 a. 74, 335; 2007 a. 20, 97; 2009 a. 28; 2011 a. 7, 10, 229; 2013 a. 20; s. 13.92 (2) (i).



16.003 Department of administration.

16.003  Department of administration.

16.003(1) (1)  Purpose. The department shall carry out the purposes of this chapter by improving the techniques used for such management specialties, not limited by enumeration, as budgeting, accounting, engineering, purchasing, records management and fleet management; by coordinating and providing services which are used by more than one agency, and by reviewing agencies' programs and management to identify problems and suggest improvements.

16.003(2) (2) Staff. Except as provided in ss. 16.548, 16.57, 978.03 (1), (1m) and (2), 978.04 and 978.05 (8) (b), the secretary shall appoint the staff necessary for performing the duties of the department. All staff shall be appointed under the classified service except as otherwise provided by law.

16.003 History History: 1971 c. 270; 1977 c. 196; 1979 c. 34; 1983 a. 27; 1989 a. 31, 117; 1991 a. 39.



16.004 Secretary, powers and duties.

16.004  Secretary, powers and duties.

16.004(1) (1)  Rules. The secretary shall promulgate rules for administering the department and performing the duties assigned to it.

16.004(2) (2) Information; reports; recommendations. The secretary shall furnish all information requested by the governor or by any member of the legislature.

16.004(3) (3) Investigations and hearings.

16.004(3)(a)(a) The department, when directed by the governor, shall investigate any irregularities, and all phases of operating cost and functions, of executive or administrative agencies so as to determine the feasibility of consolidating, creating or rearranging agencies for the purpose of effecting the elimination of unnecessary state functions, avoiding duplication, reducing the cost of administration and increasing efficiency.

16.004(3)(b) (b) The secretary may hold either public or private hearings to inform the secretary of any matters relating to the secretary's functions and for that purpose shall be clothed with the powers relating to witnesses given by s. 885.01 (4) and s. 885.12 shall apply.

16.004(4) (4) Freedom of access. The secretary and such employees of the department as the secretary designates may enter into the offices of state agencies and authorities created under subch. II of ch. 114 and under chs. 231, 233, 234, 237, 238, and 279, and may examine their books and accounts and any other matter that in the secretary's judgment should be examined and may interrogate the agency's employees publicly or privately relative thereto.

16.004(5) (5) Agencies and employees to cooperate. All state agencies and authorities created under subch. II of ch. 114 and under chs. 231, 233, 234, 237, 238, and 279, and their officers and employees, shall cooperate with the secretary and shall comply with every request of the secretary relating to his or her functions.

16.004(6) (6) Management audits. The secretary shall periodically make management audits of agencies, utilizing teams of specialists in the fields of purchasing, personnel, accounting, budgeting, space utilization, forms design and control, records management, and any other specialties necessary to effectively appraise all management practices, operating procedures and organizational structures.

16.004(7) (7) Personnel management information system.

16.004(7)(a)(a) The secretary shall establish and maintain a personnel management information system which shall be used to furnish the governor, the legislature and the office of state employment relations with current information pertaining to authorized positions, payroll and related items for all civil service employees, except employees of the office of the governor, the courts and judicial branch agencies, and the legislature and legislative service agencies. It is the intent of the legislature that the University of Wisconsin System provide position and other information to the department and the legislature, which includes appropriate data on each position, facilitates accountability for each authorized position and traces each position over time. Nothing in this paragraph may be interpreted as limiting the authority of the board of regents of the University of Wisconsin System to allocate and reallocate positions by funding source within the legally authorized levels.

16.004(7)(b) (b) When requested by the joint committee on finance, the secretary shall report to the committee on the compliance of each agency in the executive branch in providing the data necessary for operation of the personnel management information system.

16.004(8) (8) State-owned housing rentals.

16.004(8)(a)(a) In this subsection, "agency" has the meaning given in s. 16.52 (7).

16.004(8)(am) (am) The secretary shall maintain a system of rental policies for state-owned housing administered by all agencies and shall periodically review the system for possible changes. Whenever the secretary proposes to change rental policies other than rental rates, the secretary shall submit a report relating to the system to the joint committee on finance. The report shall include any changes in rental policies recommended by the secretary.

16.004(8)(b) (b) The joint committee on finance, following its review, may approve or disapprove rental policies submitted under par. (am). Any changes in rental policies shall be effective upon approval or at such time following approval as may be specified in the secretary's submittal.

16.004(8)(c) (c) Notwithstanding par. (b), if the cochairpersons of the joint committee on finance do not notify the secretary that the committee has scheduled a meeting for the purpose of reviewing the recommended changes in rental policies contained in the report submitted under par. (am) within 14 working days after the date of the secretary's submittal, the secretary may implement any recommended changes in rental policies contained in the report. If, within 14 working days after the date of the secretary's submittal, the cochairpersons of the committee notify the secretary that the committee has scheduled a meeting for the purpose of reviewing the recommended changes in rental policies contained in the report, the secretary may implement the recommended changes only with the approval of the committee.

16.004(8)(d) (d) The system established under par. (am) shall include a procedure for review of the need to retain state-owned housing units and possible disposition of such units. The secretary shall submit recommendations regarding the disposition of any housing units to the building commission.

16.004(8)(e) (e)

16.004(8)(e)1.1. In this paragraph, "consumer price index" means the average of the consumer price index over each 12-month period, all items, U.S. city average, as determined by the bureau of labor statistics of the U.S. department of labor.

16.004(8)(e)2. 2. No later than July 1 of the 2nd year following each federal decennial census, the secretary shall obtain appraisals of the fair market value of all state-owned housing rental units administered by agencies. The secretary shall determine and fix rental rates for such units based on the appraisals, which shall take effect on the following August 15.

16.004(8)(e)3. 3. If the secretary determines that a state-owned housing rental unit has been affected by a major renovation, the secretary may order a reappraisal of the fair market value of the unit. Whenever a reappraisal of the fair market value of a unit is obtained, the secretary shall determine and fix a new rental rate for that unit based on the reappraisal. If the reappraisal is obtained prior to July 1 of any year, the rate shall take effect on August 15 of that year; otherwise it shall take effect on August 15 of the following year.

16.004(8)(e)4. 4. If no appraisal of a state-owned housing rental unit is made during the 24-month period ending on July 1 of any even-numbered year, the current rental rate for the unit shall be subject to a biennial cost-of-living adjustment. To determine the adjustment, the secretary shall calculate the percentage difference between the consumer price index for the 12-month period ending on December 31 of the preceding year and the consumer price index for the base period, calendar year 1991. The secretary shall increase the rental rate by that percentage, rounded to the nearest whole dollar, which amount shall take effect on August 15.

16.004(8)(e)5. 5. The secretary shall charge the cost of the appraisal of each state-owned housing rental unit to the appropriation specified in s. 16.40 (19) or, if there is no such appropriation, to the appropriation or appropriations which fund the program in connection with which the housing is utilized.

16.004(9) (9) Agreements to maintain an accounting for operating notes. The secretary may enter into agreements to maintain an accounting of, forecast and administer those moneys that are in the process of collection by the state and that are pledged for the repayment of operating notes issued under subch. III of ch. 18, in accordance with resolutions of the building commission authorizing the issuance of the operating notes.

16.004(10) (10) Recycling proposal. The secretary shall develop a proposal for funding recycling in this state. That proposal shall distribute the burden of funding so that the portion paid by business, industry and citizens reflects their contribution to the waste stream. The secretary shall submit its proposal to the joint committee on finance on or before January 31, 1991.

16.004(11) (11) Risk management program supplementation. Prior to transferring moneys from the appropriation under s. 20.505 (2) (a) to the appropriation under s. 20.505 (2) (k), the secretary shall notify in writing the cochairpersons of the joint committee on finance of his or her proposed action.

16.004(12) (12) Rules on surveillance of state employees.

16.004(12)(a)(a) In this subsection, "state agency" means an association, authority, board, department, commission, independent agency, institution, office, society, or other body in state government created or authorized to be created by the constitution or any law, including the legislature, the office of the governor, and the courts, but excluding the University of Wisconsin Hospitals and Clinics Authority, the Wisconsin Aerospace Authority, the Lower Fox River Remediation Authority, the Wisconsin Economic Development Corporation, and the Fox River Navigational System Authority.

Effective date text (a) In this subsection, "state agency" means an association, authority, board, department, commission, independent agency, institution, office, society, or other body in state government created or authorized to be created by the constitution or any law, including the legislature, the office of the governor, and the courts, but excluding the University of Wisconsin Hospitals and Clinics Authority, the Wisconsin Aerospace Authority, the Health Insurance Risk-Sharing Plan Authority, the Lower Fox River Remediation Authority, the Wisconsin Economic Development Corporation, and the Fox River Navigational System Authority.

16.004(12)(b) (b) The department shall promulgate rules that apply to all state agencies governing surveillance by a state agency of the state agency's employees.

16.004(15) (15) Legal services.

16.004(15)(a)(a) In this subsection, "state agency" means any office, department, or independent agency in the executive branch of state government.

16.004(15)(b) (b)

16.004(15)(b)1.1. At its own discretion, the department may provide legal services to any state agency that has a secretary who serves at the pleasure of the governor and shall assess the state agency for legal services provided by the division of legal services.

16.004(15)(b)2. 2. At the request of any state agency that does not have a secretary who serves at the pleasure of the governor, the department may provide legal services to the state agency and shall assess the state agency for legal services provided by the division of legal services.

16.004(15)(b)3. 3. The department shall credit all moneys received from state agencies under this paragraph to the appropriation account under s. 20.505 (1) (kr).

16.004(15)(bm) (bm) In the report submitted under s. 16.705 (8), the department shall document the division's success in reducing the state's use of contracted employees.

16.004(16) (16) Office of state employment relations division administrator positions. The secretary shall assign 3 of the unclassified division administrator positions authorized for the department to the office of state employment relations.

16.004(17) (17) Business intelligence and data warehousing system. The department may implement an enterprise-wide reporting, data warehousing, and data analysis system applicable to every agency, as defined in s. 16.70 (1e), other than the legislative and judicial branches of state government.

16.004(18) (18) Intergovernmental affairs offices. The secretary may maintain intergovernmental affairs offices to conduct public outreach and promote coordination between agencies, as defined in s. 16.70 (1e), and authorities, as defined in s. 16.70 (2).

16.004 History History: 1971 c. 270; 1973 c. 333; 1975 c. 39 s. 732 (1); 1975 c. 224; 1977 c. 196 ss. 21, 130 (3); 1977 c. 272; 1979 c. 34, 221, 357; 1981 c. 20 ss. 3v, 55d, 55m; 1983 a. 27 ss. 58, 2202 (49) (a); 1983 a. 524; 1985 a. 29; 1985 a. 332 s. 251 (3); 1987 a. 27; 1989 a. 335; 1991 a. 39, 316; 1993 a. 496; 1995 a. 27; 1999 a. 9; 2001 a. 16; 2003 a. 33 ss. 140 to 141f, 9160; 2005 a. 25, 74, 335; 2007 a. 20, 97; 2009 a. 28; 2011 a. 7, 10; 2013 a. 20.



16.005 Bradley Center Sports and Entertainment Corporation.

16.005  Bradley Center Sports and Entertainment Corporation. This chapter does not apply to the Bradley Center Sports and Entertainment Corporation except where expressly otherwise provided.

16.005 History History: 1985 a. 26; 1991 a. 39.



16.006 Treatment of classified employees.

16.006  Treatment of classified employees. Those individuals holding positions in the classified service in the department who are engaged in legislative text processing functions and who achieved permanent status in class on August 9, 1989, shall retain, while serving in the unclassified service in the legislature or any legislative branch agency, those protections afforded employees in the classified service under ss. 230.34 (1) (a) and 230.44 (1) (c) relating to demotion, suspension, discharge, layoff, or reduction in base pay except that the applicability of any reduction in base pay of such an employee shall be determined on the basis of the base pay received by the employee on August 9, 1989, plus the total amount of any subsequent general economic increases provided in the compensation plan under s. 230.12 for nonrepresented employees in the classified service. Such employees shall also have reinstatement privileges to the classified service as provided under s. 230.33 (1). Employees of the department holding positions in the classified service on August 9, 1989, who are engaged in legislative text processing functions and who have not achieved permanent status in class in any position in the department on that date are eligible to receive the protections and privileges preserved under this section if they successfully complete service equivalent to the probationary period required in the classified service for the positions which they hold.

16.006 History History: 1989 a. 31; 1997 a. 27; 2001 a. 16 s. 373; Stats. 2001 s. 16.006.



16.007 Claims board.

16.007  Claims board.

16.007(1)(1)  Purpose. The claims board shall receive, investigate and make recommendations on all claims of $10 or more presented against the state which are referred to the board by the department. No claim or bill relating to such a claim shall be considered by the legislature until a recommendation thereon has been made by the claims board.

16.007(2) (2) Rules. Except as provided in s. 901.05, the board shall not be bound by common law or statutory rules of evidence, but shall admit all testimony having reasonable probative value, excluding that which is immaterial, irrelevant or unduly repetitious. The board may take official notice of any generally recognized fact or established technical or scientific fact, but parties shall be notified either before or during hearing or by full reference in preliminary reports, or otherwise, of the facts so noticed, and the parties shall be afforded an opportunity to contest the validity of the official notice.

16.007(3) (3) Procedure. When a claim has been referred to the claims board, the board may upon its own motion and shall upon request of the claimant, schedule such claim for hearing, giving the claimant at least 10 days' written notice of the date, time and place thereof. Those claims described under sub. (6) (b) shall not be heard or decided by the claims board. The board shall keep a record of its proceedings, but such proceedings may be recorded by a permanent recording device without transcription. It may require sworn testimony and may summon and compel attendance of witnesses and the production of documents and records. Any member of the board may sign and issue a subpoena.

16.007(4) (4) Agencies to cooperate. The several agencies shall cooperate with the board and shall make their personnel and records available upon request when such request is not inconsistent with other statutes.

16.007(5) (5) Findings. The board shall report its findings and recommendations, on all claims referred to it, to the legislature. Except as provided in sub. (6), if from its findings of fact the board concludes that any such claim is one on which the state is legally liable, or one which involves the causal negligence of any officer, agent or employee of the state, or one which on equitable principles the state should in good conscience assume and pay, it shall cause a bill to be drafted covering its recommendations and shall report its findings and conclusions and submit the drafted bill to the joint committee on finance at the earliest available time. If the claims board determines to pay or recommends that a claim be paid from a specific appropriation or appropriations, it shall include that determination or recommendation in its conclusions. A copy of its findings and conclusions shall be submitted to the claimant within 20 days after the board makes its determination. Findings and conclusions are not required for claims processed under sub. (6) (b).

16.007(6) (6) Settlement.

16.007(6)(a)(a) Except as provided in par. (b), whenever the claims board by unanimous vote finds that payment to a claimant of not more than the amount specified in s. 799.01 (1) (d) is justified, it may order the amount that it finds justified to be paid on its own motion without submission of the claim in bill form to the legislature. The claim shall be paid on a voucher upon the certification of the chairperson and secretary of the board, and shall be charged as provided in sub. (6m).

16.007(6)(b) (b) Whenever the representative of the department designated by the secretary pursuant to s. 15.105 (2) finds that payment of a claim described in this paragraph to a claimant is justified, the representative of the department may order the amount so found to be justified paid without approval of the claims board and without submission of the claim in the form of a bill to the legislature. Such claims shall be paid on vouchers upon the certification of the representative of the department, and shall be charged as provided in sub. (6m). The representative of the department shall annually report to the board all claims paid under this paragraph. Claims which may be paid directly by the department are:

16.007(6)(b)1. 1. Payment of the amount owed by the state under any check, share draft or other draft issued by it which has been voided for failure to present the check, share draft or other draft for payment within the prescribed period from the date of issuance.

16.007(6)(b)3. 3. Payment of a refund due as the result of an overpayment made by mistake of the applicant in filing articles of incorporation or amendments thereto, or a certificate of authority for a foreign corporation to transact business in this state pursuant to s. 180.0122.

16.007(6)(b)4. 4. Payment of any claim of less than $10.

16.007(6m) (6m) Payment charges. The claims board, for claims authorized to be paid under sub. (6) (a), or the representative of the department, for claims authorized to be paid under sub. (6) (b), may specify that a claim shall be paid from a specific appropriation or appropriations. If a claim requires legislative action, the board may recommend that the claim be paid from a specific appropriation or appropriations. If no determination is made as to the appropriation or appropriations from which a claim shall be paid, the claim shall be paid from the appropriation under s. 20.505 (4) (d).

16.007(7) (7) Exception. This section shall not be construed as relieving any 3rd-party liability or releasing any joint tort-feasor.

16.007(8) (8) Expenses. The board may pay the actual and necessary expenses of employees of the department of justice or the department of administration authorized by the board to secure material information necessary to the disposition of a claim.

16.007 History History: 1975 c. 397; 1977 c. 196 s. 130 (3); 1979 c. 34 s. 2102 (1) (c); 1981 c. 20; 1983 a. 368; 1985 a. 29; 1987 a. 27, 142; 1989 a. 31, 303; 1991 a. 269; 2003 a. 138; 2005 a. 253.

16.007 Annotation Upon completion of arbitration involving the state, any claim resulting from the award must be submitted to the claims board for processing. State v. P.G. Miron Const. Co. Inc. 181 Wis. 2d 1045, 512 N.W.2d 499 (1994).



16.008 Payment of special charges for extraordinary police service to state facilities.

16.008  Payment of special charges for extraordinary police service to state facilities.

16.008(1) (1) In this section "extraordinary police services" means those police services which are in addition to those being maintained for normal police service functions by a municipality or county and are required because of an assemblage or activity which is or threatens to become a riot, civil disturbance or other similar circumstance, or in which mob violence occurs or is threatened.

16.008(2) (2) The state shall pay for extraordinary police services provided directly to state facilities, as defined in s. 70.119 (3) (e), in response to a request of a state officer or agency responsible for the operation and preservation of such facilities. The University of Wisconsin Hospitals and Clinics Authority shall pay for extraordinary police services provided to facilities of the authority described in s. 70.11 (38). The Fox River Navigational System Authority shall pay for extraordinary police services provided to the navigational system, as defined in s. 237.01 (5). Municipalities or counties that provide extraordinary police services to state facilities may submit claims to the claims board for actual additional costs related to wage and disability payments, pensions and worker's compensation payments, damage to equipment and clothing, replacement of expendable supplies, medical and transportation expense, and other necessary expenses. The clerk of the municipality or county submitting a claim shall also transmit an itemized statement of charges and a statement that identifies the facility served and the person who requested the services. The board shall obtain a review of the claim and recommendations from the agency responsible for the facility prior to proceeding under s. 16.007 (3), (5), and (6).

16.008 History History: 1977 c. 418; 1995 a. 27; 2001 a. 16, 104.



16.009 Board on aging and long-term care.

16.009  Board on aging and long-term care.

16.009(1) (1) In this section:

16.009(1)(a) (a) "Beneficiary" means an individual who is eligible for coverage.

16.009(1)(ag) (ag) "Board" means the board on aging and long-term care.

16.009(1)(ar) (ar) "Client" means an individual who requests services of the office, or a resident on whose behalf a request is made.

16.009(1)(b) (b) "Homestead credit program" means the program under ss. 71.51 to 71.55.

16.009(1)(c) (c) "Household" has the meaning given in s. 71.52 (4).

16.009(1)(d) (d) "Household income" has the meaning given in s. 71.52 (5).

16.009(1)(e) (e) "Income" has the meaning given in s. 71.52 (6).

16.009(1)(em) (em) "Long-term care facility" includes any of the following:

16.009(1)(em)1. 1. A nursing home, as defined in s. 50.01 (3).

16.009(1)(em)2. 2. A community-based residential facility, as defined in s. 50.01 (1g).

16.009(1)(em)3. 3. A facility, as defined in s. 647.01 (4).

16.009(1)(em)4. 4. A swing bed in an acute care facility or extended care facility, as specified under 42 USC 1395tt.

16.009(1)(em)5. 5. A hospice, as defined in s. 50.90 (1) (c).

16.009(1)(em)6. 6. An adult family home, as defined in s. 50.01 (1).

16.009(1)(em)7. 7. A residential care apartment complex, as defined in s. 50.01 (6d).

16.009(1)(f) (f) "Long-term care insurance" means insurance that provides coverage both for an extended stay in a nursing home and home health services for a person with a chronic condition. The insurance may also provide coverage for other services that assist the insured person in living outside a nursing home, including but not limited to adult day care and continuing care retirement communities.

16.009(1)(gm) (gm) "Office" means the office of the long-term care ombudsman.

16.009(1)(gr) (gr) "Ombudsman" means the long-term care ombudsman, as specified in sub. (4) (a).

16.009(1)(h) (h) "Physician" has the meaning given in s. 448.01 (5).

16.009(1)(i) (i) "Program" means the long-term care ombudsman program.

16.009(1)(j) (j) "Resident" means a person cared for or treated in a long-term care facility.

16.009(2) (2) The board shall:

16.009(2)(a) (a) Appoint an executive director within the classified service who shall employ staff within the classified service.

16.009(2)(b) (b) Implement a long-term care ombudsman program, to do all of the following:

16.009(2)(b)1. 1. Investigate complaints from any person concerning improper conditions or treatment of aged or disabled persons who receive long-term care or concerning noncompliance with or improper administration of federal statutes or regulations or state statutes or rules related to long-term care for the aged or disabled.

16.009(2)(b)2. 2. Serve as mediator or advocate to resolve any problem or dispute relating to long-term care for the aged or disabled.

16.009(2)(d) (d) Promote public education, planning and voluntary acts to resolve problems and improve conditions involving long-term care for the aged or disabled.

16.009(2)(e) (e) Monitor the development and implementation of federal, state and local laws, regulations, rules, ordinances and policies that relate to long-term care facilities for the aged or disabled.

16.009(2)(em) (em) Monitor, evaluate and make recommendations concerning long-term community support services received by clients of the long-term support community options program under s. 46.27.

16.009(2)(f) (f) As a result of information received while investigating complaints and resolving problems or disputes, publish material that assesses existing inadequacies in federal and state laws, regulations and rules concerning long-term care for the aged or disabled. The board shall initiate legislation as a means of correcting these inadequacies.

16.009(2)(g) (g) Stimulate resident, client and provider participation in the development of programs and procedures involving resident rights and facility responsibilities, by establishing resident councils and by other means.

16.009(2)(h) (h) Conduct statewide hearings on issues of concern to aged or disabled persons who are receiving or who may receive long-term care.

16.009(2)(i) (i) Report annually to the governor and the chief clerk of each house of the legislature for distribution to the appropriate standing committees under s. 13.172 (3). The report shall set forth the scope of the programs for providing long-term care for the aged or disabled developed in the state, findings regarding the state's activities in the field of long-term care for the aged and disabled, recommendations for a more effective and efficient total program and the actions taken by the agencies of the state to carry out the board's recommendations.

16.009(2)(j) (j) Provide information and counseling to consumers regarding insurance policies available to supplement federal medicare insurance coverage, including long-term care insurance, and the eligibility requirements for medical assistance under s. 49.46 (1), 49.468 or 49.47 (4). To implement this responsibility, the board shall provide training, educational materials and technical assistance to volunteer organizations and private businesses willing and able to provide insurance and medical assistance eligibility information and counseling, in order that these organizations and businesses may provide the information and counseling to consumers.

16.009(2)(p) (p) Employ staff within the classified service or contract with one or more organizations to provide advocacy services to potential or actual recipients of the family care benefit, as defined in s. 46.2805 (4), or their families or guardians. The board and contract organizations under this paragraph shall assist these persons in protecting their rights under all applicable federal statutes and regulations and state statutes and rules. An organization with which the board contracts for these services may not be a provider, nor an affiliate of a provider, of long-term care services, a resource center under s. 46.283 or a care management organization under s. 46.284. For potential or actual recipients of the family care benefit, advocacy services required under this paragraph shall include all of the following:

16.009(2)(p)1. 1. Providing information, technical assistance and training about how to obtain needed services or support items.

16.009(2)(p)2. 2. Providing advice and assistance in preparing and filing complaints, grievances and appeals of complaints or grievances.

16.009(2)(p)3. 3. Providing negotiation and mediation.

16.009(2)(p)4. 4. Providing individual case advocacy assistance regarding the appropriate interpretation of statutes, rules or regulations.

16.009(2)(p)5. 5. Providing individual case advocacy services in administrative hearings and legal representation for judicial proceedings regarding family care services or benefits.

16.009(3) (3) The board may:

16.009(3)(a) (a) Contract with any state agency to carry out the board's activities.

16.009(3)(bm) (bm) Employ an attorney for provision of legal services in accordance with requirements of the long-term care ombudsman program under 42 USC 3027 (a) (12) and 42 USC 3058g (g).

16.009(4) (4)

16.009(4)(a)(a) The board shall operate the office in order to carry out the requirements of the long-term care ombudsman program under 42 USC 3027 (a) (12) (A) and 42 USC 3058f to 3058h. The executive director of the board shall serve as ombudsman under the office. The executive director of the board may delegate operation of the office to the staff employed under sub. (2) (a), as designated representatives of the ombudsman.

16.009(4)(b) (b) The ombudsman or his or her designated representative may have the following access to clients, residents and long-term care facilities:

16.009(4)(b)1. 1. The ombudsman or designated representative may:

16.009(4)(b)1.a. a. At any time without notice, enter, and have immediate access to a client or resident in, a long-term care facility.

16.009(4)(b)1.b. b. Communicate in private, without restriction, with a client or resident.

16.009(4)(b)1.c. c. Except as provided in subd. 1. d., have access to and review records that pertain to the care of the resident if the resident or his or her guardian has consented or if the resident has no guardian and is unable to consent.

16.009(4)(b)1.d. d. With the consent of a resident or his or her legal counsel, have access to and review records that pertain to the care of the resident, as specified in s. 49.498 (5) (e).

16.009(4)(b)1.e. e. Have access to and review records of a long-term care facility as necessary to investigate a complaint if the resident's guardian refuses to consent; if the ombudsman or designated representative has reason to believe that the guardian is not acting in the best interests of the resident; and, for investigation only by a designated representative, if the designated representative obtains the approval of the ombudsman.

16.009(4)(b)1.f. f. Have access to those administrative records, policies and documents of a long-term care facility to which the resident or public has access.

16.009(4)(b)1.g. g. Have access to and, on request, be furnished copies of all licensing or certification records maintained by the department of health services with respect to regulation of a long-term care facility.

16.009(4)(b)2. 2. The ombudsman shall receive, upon request to a long-term care facility, the name, address and telephone number of the guardian, legal counsel or immediate family member of any resident.

16.009(4)(d) (d) A long-term care facility or personnel of a long-term care facility that disclose information as authorized under this subsection are not liable for that disclosure.

16.009(4)(e) (e) Information of the office relating to a client, complaints or investigations under the program may be disclosed only at the discretion of the ombudsman or his or her designated representative. The identity of a client or named witness or of a resident who is not a client may be revealed under this paragraph only if one of the following conditions is met:

16.009(4)(e)1. 1. Under written authorization by the client, witness or resident or his or her guardian, if any.

16.009(4)(e)2. 2. Under the lawful order of a court of competent jurisdiction.

16.009(5) (5)

16.009(5)(a)(a) No person may do any of the following:

16.009(5)(a)1. 1. Discharge or otherwise retaliate or discriminate against any person for contacting, providing information to or otherwise cooperating with any representative of the board.

16.009(5)(a)2. 2. Discharge or otherwise retaliate or discriminate against any person on whose behalf another person has contacted, provided information to or otherwise cooperated with any representative of the board.

16.009(5)(b) (b) Any person who violates par. (a) may be fined not more than $1,000 or imprisoned for not more than 6 months or both.

16.009(5)(d) (d) Any employee who is discharged or otherwise retaliated or discriminated against in violation of par. (a) may file a complaint with the department of workforce development under s. 106.54 (5).

16.009(5)(e) (e) Any person not described in par. (d) who is retaliated or discriminated against in violation of par. (a) may commence an action in circuit court for damages incurred as a result of the violation.

16.009 History History: 1981 c. 20; 1983 a. 524; 1985 a. 29; 1987 a. 27; 1989 a. 31, 294; 1991 a. 39, 232; 1993 a. 16, 205; 1995 a. 27 s. 9126 (19); 1997 a. 131; 1999 a. 9, 82, 86, 186; 2003 a. 33; 2007 a. 20 ss. 74, 9121 (6) (a); 2009 a. 28; 2011 a. 32; s. 13.92 (1) (bm) 2.



16.01 Women's council.

16.01  Women's council.

16.01(1)(1) In this section, "agency" means any office, department, agency, institution of higher education, association, society or other body in state government created or authorized to be created by the constitution or any law which is entitled to expend moneys appropriated by law, including the legislature and the courts, and any authority created under subch. II of ch. 114 or ch. 231, 233 or 234.

16.01(2) (2) The women's council shall:

16.01(2)(a) (a) Identify the barriers that prevent women in this state from participating fully and equally in all aspects of life.

16.01(2)(b) (b) Conduct statewide hearings on issues of concern to women.

16.01(2)(c) (c) Review, monitor and advise all state agencies regarding the impact upon women of current and emerging state policies, procedures, practices, laws and administrative rules.

16.01(2)(d) (d) Work closely with all state agencies, including the University of Wisconsin System and the technical college system, with the private sector and with groups concerned with women's issues to develop long-term solutions to women's economic and social inequality in this state.

16.01(2)(e) (e) Recommend changes to the public and private sectors and initiate legislation to further women's economic and social equality and improve this state's tax base and economy.

16.01(2)(f) (f) Disseminate information on the status of women in this state.

16.01(2)(g) (g) Submit a biennial report on the women's council's activities to the governor and to the chief clerk of each house of the legislature, for distribution to the appropriate standing committees under s. 13.172 (3).

16.01(3) (3) All state agencies, including the University of Wisconsin System and the technical college system, shall fully cooperate with and assist the women's council. To that end, a representative of a state agency shall, upon request by the women's council:

16.01(3)(a) (a) Provide information on program policies, procedures, practices and services affecting women.

16.01(3)(b) (b) Present recommendations to the women's council.

16.01(3)(c) (c) Attend meetings and provide staff assistance needed by the women's council.

16.01(3)(d) (d) Inform the agency's appointing authority of issues concerning the women's council.

16.01 History History: 1983 a. 27; 1987 a. 27, 186, 399; 1989 a. 31; 1993 a. 399; 1995 a. 27; 2005 a. 335.



16.02 Acid deposition research council.

16.02  Acid deposition research council.

16.02(1) (1) The acid deposition research council shall perform all of the following functions:

16.02(1)(a) (a) Recommend objectives for acid deposition research in this state.

16.02(1)(b) (b) Recommend the types of and priorities for acid deposition research.

16.02(1)(c) (c) Evaluate mechanisms for funding and recommend funding levels for acid deposition research.

16.02(1)(d) (d) Review all research reports relating to acid deposition requested by or submitted to the council.

16.02(2) (2) The acid deposition research council shall, by July 1 of each even-numbered year, submit a report of its work summarizing its recommendations under sub. (1) (a) to (c) and the results of the research reviewed under sub. (1) (d) and shall file the report with the governor, the secretary, the chairperson of the natural resources board and the chief clerk of each house of the legislature for distribution to the appropriate standing committees under s. 13.172 (2).

16.02 History History: 1985 a. 296; 1987 a. 403 s. 256.



16.04 Fleet management and maintenance.

16.04  Fleet management and maintenance.

16.04(1) (1) The department shall ensure optimum efficiency and economy in the fleet management and maintenance activities of all agencies as defined in s. 16.52 (7). The department may:

16.04(1)(a) (a) Develop uniform state policies and guidelines for vehicle and aircraft acquisition, use, maintenance, recording of operational and other costs, performance evaluation and replacement of vehicles and aircraft. The department shall incorporate the fuel usage policies under s. 16.045 (4m) in any policies or guidelines developed under this paragraph.

16.04(1)(am) (am) Establish guidelines for the use by agencies of charter air travel or travel by private aircraft.

16.04(1)(b) (b) Screen all requests for additional or replacement vehicle or aircraft acquisitions prior to forwarding the requests to the governor in accordance with s. 20.915 (1).

16.04(1)(c) (c) Maintain a current inventory of all state-owned or leased motor vehicles and aircraft.

16.04(1e) (1e) Subsection (1) does not preclude the Board of Regents of the University of Wisconsin System from accepting a gift of a motor vehicle.

16.04(1m) (1m) When requested by the governor or the joint committee on finance, the department shall submit a report to the governor and the joint committee on finance on the details of all costs associated with fleet operations, based upon a statewide uniform cost accounting system.

16.04(2) (2) Each agency which is authorized by the department may operate a vehicle or aircraft fleet. Each such agency shall assign a fleet manager who shall operate the agency's fleet in accordance with policies, guidelines and rules adopted by the department to implement this section.

16.04(3) (3) Each fleet manager shall review the use of state-owned or leased vehicles or aircraft within his or her agency at least semiannually to determine whether usage criteria are being met. The department shall periodically audit the agencies' records relating to fleet operations and the use of state-owned or leased vehicles or aircraft.

16.04(4) (4) The department shall provide central scheduling and dispatching of all air transportation on state-owned aircraft.

16.04(5) (5) The department shall develop operational policies for all state employees who act as pilots-in-command of any state-owned aircraft, including, but not limited to, crew rest requirements, current flight training, flight checks and flight physical examinations.

16.04 History History: 1979 c. 34; 1983 a. 524; 1987 a. 27; 2009 a. 401; 2011 a. 32.



16.045 Gasohol, alternative fuels,

16.045  Gasohol, alternative fuels, and hybrid-electric vehicles.

16.045(1)(1) In this section:

16.045(1)(a) (a) "Agency" means an office, department, independent agency, institution of higher education, association, society, or other body in state government created or authorized to be created by the constitution or any law, that is entitled to expend moneys appropriated by law, including the legislature and the courts, but not including an authority created in subch. II of ch. 114 or in ch. 231, 232, 233, 234, 237, 238, or 279.

Effective date text (a) "Agency" means an office, department, independent agency, institution of higher education, association, society, or other body in state government created or authorized to be created by the constitution or any law, that is entitled to expend moneys appropriated by law, including the legislature and the courts, but not including an authority created in subch. II of ch. 114 or subch. III of ch. 149 or in ch. 231, 232, 233, 234, 237, 238, or 279.

16.045(1)(b) (b) "Alternative fuel" means any of the following fuels the use of which the department of natural resources finds would improve air quality as compared to the use of gasoline or petroleum-based diesel fuel:

16.045(1)(b)1. 1. Biodiesel fuel.

16.045(1)(b)2. 2. Methanol.

16.045(1)(b)3. 3. Ethanol.

16.045(1)(b)4. 4. Natural gas.

16.045(1)(b)5. 5. Propane.

16.045(1)(b)6. 6. Hydrogen.

16.045(1)(b)7. 7. Coal-derived liquid.

16.045(1)(b)8. 8. Electricity.

16.045(1)(b)8m. 8m. Solar energy.

16.045(1)(b)9. 9. Fuel derived from biological material.

16.045(1)(b)10. 10. Any other fuel except gasohol that the department of natural resources finds to be composed substantially of material other than petroleum, the use of which would yield substantial environmental benefits.

16.045(1)(c) (c) "Biodiesel fuel" means a fuel that is comprised of monoalkyl esters of long chain fatty acids derived from vegetable oils or animal fats, either in pure form or mixed in any combination with petroleum-based diesel fuel.

16.045(1)(cm) (cm) "Flex fuel vehicle" means a vehicle designed to operate on gasoline, a blend of a fuel marketed as gasoline and 85 percent ethanol or a higher percentage of ethanol, or a mixture of gasoline and that blend.

16.045(1)(d) (d) "Gasohol" means any motor fuel containing at least 10% alcohol the use of which the department of natural resources finds would improve air quality as compared to the use of gasoline or petroleum-based diesel fuel.

16.045(1)(e) (e) "Hybrid-electric vehicle" means a vehicle that has a chemically fueled internal combustion engine which is capable of operating on gasoline, one or more alternative fuels, or diesel fuel, or by means of a gas turbine, and is also equipped with an electric motor and an energy storage device.

16.045(2) (2) The department shall, whenever feasible and cost-effective, encourage agencies to store no motor fuel except gasohol or alternative fuel in facilities maintained by the agencies for the storage of fuel for and the refueling of state-owned or state-leased vehicles. This subsection does not authorize construction or operation of such facilities.

16.045(3) (3) The department shall, by the most economical means feasible, place a copy of the current list of gasohol and alternative fuel refueling facilities received from the department of agriculture, trade and consumer protection under s. 100.265 in each state-leased motor vehicle that is stored on state property for more than 7 days and in each state-owned motor vehicle. The department shall also make reasonable efforts to inform state officers and employees whose responsibilities make them likely to be using motor vehicles in connection with state business of the existence and contents of the list maintained under s. 100.265 and of any revisions thereto. The department may distribute the list or information relating to the list with salary payments or expense reimbursements to state officers and employees.

16.045(4) (4) The department shall, whenever feasible and cost-effective, encourage all state employees to utilize hybrid-electric vehicles or vehicles that operate on gasohol or alternative fuel for all state-owned or state-leased motor vehicles whenever such utilization is feasible. However, the department shall not lease or purchase any hybrid-electric vehicle, or authorize the lease or purchase of any hybrid-electric vehicle, unless the manufacturer certifies to the department that final assembly of the vehicle occurred in the United States.

16.045(4m) (4m) The department shall, whenever feasible and cost-effective, encourage all agencies to collectively reduce the usage of gasoline and diesel fuel in state-owned vehicles that is petroleum-based below the total amount that the agencies used in 2006 by at least the following percentages:

16.045(4m)(a) (a) For gasoline, 20 percent by 2015.

16.045(4m)(b) (b) For diesel fuel, 10 percent by 2015.

16.045(5) (5) The department shall, whenever feasible and cost-effective, encourage distribution of gasohol and alternative fuels and usage of hybrid-electric vehicles or vehicles that operate on gasohol or alternative fuels by officers and employees who use personal motor vehicles on state business and by residents of this state generally.

16.045 History History: 1993 a. 351; 1995 a. 27; 1997 a. 73; 2001 a. 16; 2003 a. 311; 2005 a. 74, 83, 335; 2007 a. 20, 97; 2009 a. 28, 401; 2011 a. 7, 10, 32, 229; 2013 a. 20; s. 13.92 (2) (i).



16.05 Interstate agreements.

16.05  Interstate agreements. Each administrator, official or chairperson of the state delegation appointed to represent this state in the administration of any interstate agreement shall file with the law revision committee of the joint legislative council a copy of all minutes, reports, publications and other papers prepared in the administration of the agreement.

16.05 History History: 1983 a. 308; 1993 a. 52.



16.06 American Indian assistance.

16.06  American Indian assistance. The department shall provide information and assistance to American Indians in this state with respect to problems or issues of concern to the American Indian community.

16.06 History History: 1989 a. 336.



16.08 Reimbursement of businesses for assisting local governmental units in establishing efficiency programs.

16.08  Reimbursement of businesses for assisting local governmental units in establishing efficiency programs.

16.08(1)(1) In this section:

16.08(1)(a) (a) "Business" means a sole proprietorship, partnership, limited liability company, joint venture, corporation, or other organization or enterprise, whether operated for profit or not for profit.

16.08(1)(b) (b) "Chief elected official" means the mayor of a city or, if the city is organized under subch. I of ch. 64, the president of the council of that city, the village president of a village, the town board chairperson of a town, or the county executive of a county, or, if the county does not have a county executive, the chairperson of the county board of supervisors.

16.08(1)(c) (c) "Lean program" means a program established by a governmental unit to increase the value of the goods and services it provides with the fewest possible resources. Such a program should develop administrative structures and processes that minimize human effort, building and office space, capital, and time in the provision of goods and services.

16.08(1)(d) (d) "Local governmental unit" means a city, village, town, or county.

16.08(2) (2)

16.08(2)(a)(a) A local governmental unit may enter into an agreement with a business to assist the local governmental unit in establishing a lean program. A local governmental unit that enters into such an agreement shall establish a steering committee to oversee the implementation of the lean program.

16.08(2)(b) (b) After providing assistance to a local governmental unit, the business shall submit to the local governmental unit an invoice for the cost of its services. A business may not submit an invoice for the cost of any services provided by another entity that performed services for the business.

16.08(2)(c) (c) After the local governmental unit has established its lean program, the chief elected official of the local governmental unit to which an invoice is submitted under par. (b) shall certify the invoice and submit the certified invoice to the department for reimbursement. An invoice may be submitted not more than 2 times in any 5-year period.

16.08(3) (3) From the appropriation account under s. 20.505 (1) (dv), the department shall pay directly to businesses the amounts in the certified invoices submitted under sub. (2) (c), subject to a maximum payment of $2,000 per invoice. If the department determines that the amount of moneys appropriated under s. 20.505 (1) (dv) is not sufficient to pay the amounts in the certified invoices, the department may prorate the amount of its payments.

16.08(4) (4) Each local governmental unit that establishes a lean program with the assistance of a business that received a reimbursement under sub. (3) shall submit a report to the department describing and documenting the achieved efficiencies under the program. The local governmental unit shall submit the report no later than one year after establishing its lean program.

16.08(5) (5) If the department enters into an agreement with a business to provide services for a lean program, the department shall ensure that the business agrees to provide services to any local governmental unit for its lean program at the same rate.

16.08 History History: 2013 a. 20.



16.10 Ratification of the midwest interstate low-level radioactive waste compact.

16.10  Ratification of the midwest interstate low-level radioactive waste compact. The midwest interstate low-level radioactive waste compact contained in s. 16.11, by and between this state and any other state which ratifies or joins this compact, is ratified and approved.

16.10 History History: 1983 a. 393.



16.11 Midwest interstate low-level radioactive waste compact.

16.11  Midwest interstate low-level radioactive waste compact.

16.11(1)(1)  Article I — Policy and Purpose.

16.11(1)(a)(a) There is created the midwest interstate low-level radioactive waste compact. The states party to this compact recognize that the congress of the United States, by enacting "The Low-Level Radioactive Waste Policy Act", as amended by the "Low-Level Radioactive Waste Policy Amendments Act of 1985", 42 USC 2021b to 2021j, has provided for and encouraged the development of low-level radioactive waste compacts as a tool for disposing of such waste. The party states acknowledge that the congress declared that each state is responsible for providing for the availability of capacity either within or outside the state for the disposal of low-level radioactive waste generated within its borders, except for waste generated as a result of certain defense activities of the federal government or federal research and development activities. The party states also recognize that the disposal of low-level radioactive waste is handled most efficiently on a regional basis and that the safe and efficient management of low-level radioactive waste generated within the region requires that sufficient capacity to dispose of such waste be properly provided. It is the policy of the party states to enter into a regional low-level radioactive waste disposal compact for the purpose of:

16.11(1)(a)1. 1. Providing the instrument and framework for a cooperative effort;

16.11(1)(a)2. 2. Providing sufficient facilities for the proper disposal of low-level radioactive waste generated in the region;

16.11(1)(a)3. 3. Protecting the health and safety of the citizens of the region;

16.11(1)(a)4. 4. Limiting the number of facilities required to effectively and efficiently dispose of low-level radioactive waste generated in the region;

16.11(1)(a)5. 5. Encouraging source reduction and the environmentally sound treatment of waste that is generated to minimize the amount of waste to be disposed of;

16.11(1)(a)6. 6. Ensuring that the costs, expenses, liabilities and obligations of low-level radioactive waste disposal are paid by generators and other persons who use compact facilities to dispose of their waste;

16.11(1)(a)7. 7. Ensuring that the obligations of low-level radioactive waste disposal that are the responsibility of the party states are shared equitably among them;

16.11(1)(a)8. 8. Ensuring that the party states that comply with the terms of this compact and fulfill their obligations under it share equitably in the benefits of the successful disposal of low-level radioactive waste; and

16.11(1)(a)9. 9. Ensuring the environmentally sound, economical and secure disposal of low-level radioactive wastes.

16.11(1)(b) (b) Implicit in the congressional consent to this compact is the expectation by the congress and the party states that the appropriate federal agencies will actively assist the compact commission and the individual party states to this compact by:

16.11(1)(b)1. 1. Expeditious enforcement of federal rules, regulations and laws;

16.11(1)(b)2. 2. Imposition of sanctions against those found to be in violation of federal rules, regulations and laws; and

16.11(1)(b)3. 3. Timely inspection of their licensees to determine the compliance with these rules, regulations and laws.

16.11(2) (2) Article II — Definitions. As used in this compact, unless the context clearly requires a different construction:

16.11(2)(a) (a) "Care" means the continued observation of a facility after closing for the purposes of detecting a need for maintenance, ensuring environmental safety and determining compliance with applicable licensure and regulatory requirements and includes the correction of problems which are detected as a result of that observation.

16.11(2)(b) (b) "Close", "closed" or "closing" means that the compact facility with respect to which any of those terms is used has ceased to accept waste for disposal. "Permanently closed" means that the compact facility with respect to which the term is used has ceased to accept waste because it has operated for 20 years or a longer period of time as authorized by sub. (6) (i), its capacity has been reached, the commission has authorized it to close pursuant to sub. (3) (h) 7., the host state of such facility has withdrawn from the compact or had its membership revoked or this compact has been dissolved.

16.11(2)(c) (c) "Commission" means the midwest interstate low-level radioactive waste commission.

16.11(2)(d) (d) "Compact facility" means a waste disposal facility that is located within the region and that is established by a party state pursuant to the designation of that state as a host state by the commission.

16.11(2)(e) (e) "Development" includes the characterization of potential sites for a waste disposal facility, siting of such a facility, licensing of such a facility, and other actions taken by a host state prior to the commencement of construction of such a facility to fulfill its obligations as a host state.

16.11(2)(f) (f) "Disposal", with regard to low-level radioactive waste, means the permanent isolation of that waste in accordance with the requirements established by the U.S. nuclear regulatory commission or the licensing agreement state.

16.11(2)(g) (g) "Disposal plan" means the plan adopted by the commission for the disposal of waste within the region.

16.11(2)(h) (h) "Facility" means a parcel of land or site, together with the structures, equipment and improvements on or appurtenant to the land or site, which is or has been used for the disposal of low-level radioactive waste, which is being developed for that purpose or upon which the construction of improvements or installation of equipment is occurring for that purpose.

16.11(2)(i) (i) "Final decision" means a final action of the commission determining the legal rights, duties or privileges of any person. "Final decision" does not include preliminary, procedural or intermediate actions by the commission, actions regulating the internal administration of the commission or actions of the commission to enter into or refrain from entering into contracts or agreements with vendors to provide goods or services to the commission.

16.11(2)(j) (j) "Generator" means a person who first produces low-level radioactive waste, including, without limitation, any person who does so in the course of or incident to manufacturing, power generation, processing, waste treatment, waste storage, medical diagnosis and treatment, research or other industrial or commercial activity. If the person who first produced an item or quantity of waste cannot be identified, "generator" means the person first possessing the waste who can be identified.

16.11(2)(k) (k) "Host state" means any state which is designated by the commission to host a compact facility or has hosted a compact facility.

16.11(2)(L) (L) "Long-term care" means those activities taken by a host state after a compact facility is permanently closed to ensure the protection of air, land and water resources and the health and safety of all people who may be affected by the facility.

16.11(2)(m) (m) "Low-level radioactive waste" or "waste" means radioactive waste that is not classified as high-level radioactive waste and that is class A, B or C low-level radioactive waste as defined in 10 CFR 61.55, as that section existed on January 26, 1983. "Low-level radioactive waste" or "waste" does not include any such radioactive waste that is owned or generated by the U.S. department of energy or by the U.S. navy as a result of the decommissioning of its vessels; or as a result of any research, development, testing or production of any atomic weapon.

16.11(2)(n) (n) "Operates", "operational" or "operating" means that the compact facility with respect to which any of those terms is used accepts waste for disposal.

16.11(2)(o) (o) "Party state" means any eligible state that enacts this compact into law, pays any eligibility fee established by the commission, and has not withdrawn from this compact or had its membership in this compact revoked, provided that a state that has withdrawn from this compact or had its membership revoked again becomes a party state if it is readmitted to membership in this compact pursuant to sub. (8) (a). "Party state" includes any host state. "Party state" also includes any statutorily created administrative departments, agencies or instrumentalities of a party state, but does not include municipal corporations, regional or local units of government or other political subdivisions of a party state that are responsible for governmental activities on less than a statewide basis.

16.11(2)(p) (p) "Person" means any individual, corporation, association, business enterprise or other legal entity either public or private and any legal successor, representative, agent or agency of that individual, corporation, association, business enterprise or other legal entity. "Person" also includes the United States, states, political subdivisions of states and any department, agency or instrumentality of the United States or a state.

16.11(2)(q) (q) "Region" means the area of the party states.

16.11(2)(r) (r) "Site" means the geographic location of a facility.

16.11(2)(s) (s) "State" means a state of the United States, the District of Columbia, the commonwealth of Puerto Rico, the Virgin Islands or any other territorial possession of the United States.

16.11(2)(t) (t) "Storage" means the temporary holding of waste.

16.11(2)(u) (u) "Treatment" means any method, technique or process, including storage for radioactive decay, designed to change the physical, chemical or biological characteristics or composition of any waste in order to render the waste safer for transport or management, amenable to recovery, convertible to another usable material or reduced in volume.

16.11(2)(v) (v) "Waste management", "manage waste", "management of waste", "management" or "managed" means the storage, treatment or disposal of waste.

16.11(3) (3) Article III — The Commission.

16.11(3)(a)(a) There is created the midwest interstate low-level radioactive waste commission. The commission consists of one voting member from each party state. The governor of each party state shall notify the commission in writing of its member and any alternates. An alternate may act on behalf of the member only in that member's absence. The method for selection and the expenses of each commission member shall be the responsibility of the member's respective state.

16.11(3)(b) (b) Each commission member is entitled to one vote. Except as otherwise specifically provided in this compact, an action of the commission is binding if a majority of the total membership casts its vote in the affirmative. A party state may direct its member or alternate member of the commission how to vote or not to vote on matters before the commission.

16.11(3)(c) (c) The commission shall elect annually from among its members a chairperson. The commission shall adopt and publish, in convenient form, bylaws and policies which are not inconsistent with this compact, including procedures for the use of binding arbitration under sub. (6) (o) and procedures which substantially conform with the provisions of "The Federal Administrative Procedure Act", 5 USC 500 to 559, in regard to notice, conduct and recording of meetings; access by the public to records; provision of information to the public; conduct of adjudicatory hearings; and issuance of decisions.

16.11(3)(d) (d) The commission shall meet at least once annually and shall also meet upon the call of the chairperson or any other commission member.

16.11(3)(e) (e) All meetings of the commission shall be open to the public with reasonable advance notice. The commission may, by majority vote, close a meeting to the public for the purpose of considering sensitive personnel or legal strategy matters. However, all commission actions and decisions shall be made in open meetings and appropriately recorded.

16.11(3)(f) (f) The commission may establish advisory committees for the purpose of advising the commission on any matters pertaining to waste management.

16.11(3)(g) (g) The office of the commission shall be in a party state. The commission may appoint or contract for and compensate such limited staff necessary to carry out its duties and functions. The staff shall have the responsibilities and authority delegated to it by the commission in its bylaws. The staff shall serve at the commission's pleasure with the exception that staff hired as the result of securing federal funds shall be hired and governed under applicable federal statutes and regulations. In selecting any staff, the commission shall assure that the staff has adequate experience and formal training to carry out the functions assigned to it by the commission.

16.11(3)(h) (h) The commission may do any or all of the following:

16.11(3)(h)1. 1. Appear as an intervenor or party in interest before any court of law or any federal, state or local agency, board or commission in any matter related to waste management. In order to represent its views, the commission may arrange for any expert testimony, reports, evidence or other participation.

16.11(3)(h)2. 2. Review any emergency closing of a compact facility, determine the appropriateness of that closing and take whatever lawful actions are necessary to ensure that the interests of the region are protected.

16.11(3)(h)3. 3. Take any action which is appropriate and necessary to perform its duties and functions as provided in this compact.

16.11(3)(h)4. 4. Approve the disposal of naturally occurring and accelerator produced radioactive material at a compact facility. The commission shall not approve the acceptance of such material without first making an explicit determination of the effect of the new waste stream on the compact facility's maximum capacity. Such approval requires the affirmative vote of a majority of the commission, including the affirmative vote of the member from the host state of the compact facility that would accept the material for disposal. Any such host state may, at any time, rescind its vote granting the approval and, thereafter, additional naturally occurring and accelerator produced radioactive material shall not be disposed of at a compact facility unless the disposal is again approved. All provisions of this compact apply to the disposal of naturally occurring and accelerator produced radioactive material that has been approved for disposal at a compact waste facility pursuant to this subdivision.

16.11(3)(h)5. 5. Enter into contracts in order to perform its duties and functions as provided in this compact.

16.11(3)(h)6. 6. When approved by the commission, with the member from each host state in which an affected compact facility is operating or being developed or constructed voting in the affirmative, enter into agreements to do any of the following:

16.11(3)(h)6.a. a. Import, for disposal within the region, waste generated outside the region.

16.11(3)(h)6.b. b. Export, for disposal outside the region, waste generated inside the region.

16.11(3)(h)6.c. c. Dispose of waste generated within the region at a facility within the region that is not a compact facility.

16.11(3)(h)7. 7. Authorize a host state to permanently close a compact facility located within its borders earlier than otherwise would be required by sub. (6) (i). Such a closing requires the affirmative vote of a majority of the commission, including the affirmative vote of the member from the state in which the affected compact facility is located.

16.11(3)(i) (i) The commission shall do all of the following:

16.11(3)(i)1. 1. Submit an annual report to, and otherwise communicate with, the governors and the appropriate officers of the legislative bodies of the party states regarding the activities of the commission.

16.11(3)(i)2. 2. Adopt and amend, by a two-thirds vote of the membership, in accordance with the procedures and criteria developed pursuant to sub. (4), a regional disposal plan which designates host states for the establishment of needed compact facilities.

16.11(3)(i)3. 3. Adopt an annual budget.

16.11(3)(i)4. 4. Establish and implement a procedure for determining the capacity of a compact facility. The capacity of a compact facility shall be established as soon as reasonably practical after the host state of the facility is designated and shall not be changed thereafter without the consent of the host state. The capacity of a compact facility shall be based on the projected volume or radioactive characteristics, or both, of the waste to be disposed of at the facility during the period set forth in sub. (6) (i).

16.11(3)(i)5. 5. Provide a host state with funds necessary to pay reasonable development expenses incurred by the host state after it is designated to host a compact facility.

16.11(3)(i)6. 6. Establish and implement procedures for making payments from the remedial action fund provided for in par. (p).

16.11(3)(i)7. 7. Establish and implement procedures to investigate any complaint joined in by 2 or more party states regarding another party state's performance of its obligations under this compact.

16.11(3)(i)8. 8. Adopt policies promoting source reduction and the environmentally sound treatment of waste in order to minimize the amount of waste to be disposed of at compact facilities.

16.11(3)(i)9. 9. Establish and implement procedures for obtaining information from generators regarding the volume and characteristics of waste projected to be disposed of at compact facilities and regarding generator activities with respect to source reduction, recycling and treatment of waste.

16.11(3)(i)10. 10. Prepare annual reports regarding the volume and characteristics of waste projected to be disposed of at compact facilities.

16.11(3)(j) (j) Funding for the commission shall be provided as follows:

16.11(3)(j)1. 1. When no compact facility is operating, the commission may assess fees to be collected from generators of waste in the region. The fees shall be reasonable and equitable. The commission shall establish and implement procedures for assessing and collecting the fees. The procedures may allow the assessing of fees against less than all generators of waste in the region; provided that if fees are assessed against less than all generators of waste in the region, generators paying the fees shall be reimbursed the amount of the fees, with reasonable interest, out of the revenues of operating compact facilities.

16.11(3)(j)2. 2. When a compact facility is operating, funding for the commission shall be provided through a surcharge collected by the host state as part of the fee system provided for in sub. (6) (j). The surcharge to be collected by the host state shall be determined by the commission and shall be reasonable and equitable.

16.11(3)(j)3. 3. In the aggregate, the fees or surcharges, as the case may be, shall be no more than is necessary to:

16.11(3)(j)3.a. a. Cover the annual budget of the commission.

16.11(3)(j)3.b. b. Provide a host state with the funds necessary to pay reasonable development expenses incurred by the host state after it is designated to host a compact facility.

16.11(3)(j)3.c. c. Provide moneys for deposit in the remedial action fund established pursuant to par. (p).

16.11(3)(j)3.d. d. Provide moneys to be added to an inadequately funded long-term care fund as provided in sub. (6) (o).

16.11(3)(k) (k) Financial statements of the commission shall be prepared according to generally accepted accounting principles. The commission shall contract with an independent certified public accountant to annually audit its financial statements and to submit an audit report to the commission. The audit report shall be made a part of the annual report of the commission required by this subsection.

16.11(3)(L) (L) The commission may accept for any of its purposes and functions and may utilize and dispose of any donations, grants of money, equipment, supplies, materials and services from any state or the United States, or any subdivision or agency thereof, or interstate agency or from any institution, person, firm or corporation. The nature, amount and condition, if any, attendant upon any donation or grant accepted or received by the commission together with the identity of the donor, grantor or lender, shall be detailed in the annual report of the commission.

16.11(3)(m) (m) The commission is a legal entity separate and distinct from the party states. Members of the commission and its employees are not personally liable for actions taken by them in their official capacity. The commission is not liable or otherwise responsible for any costs, expenses or liabilities resulting from the development, construction, operation, regulation, closing or long-term care of any compact facility or any noncompact facility made available to the region by any contract or agreement entered into by the commission under par. (h) 6. Nothing in this paragraph relieves the commission of its obligations under this subsection or under contracts to which it is a party. Any liabilities of the commission are not liabilities of the party states.

16.11(3)(n) (n) Final decisions of the commission shall be made, and shall be subject to judicial review, in accordance with all of the following conditions:

16.11(3)(n)1. 1. Every final decision shall be made at an open meeting of the commission. Before making a final decision, the commission shall provide an opportunity for public comment on the matter to be decided. Each final decision shall be reduced to writing and shall set forth the commission's reasons for making the decision.

16.11(3)(n)2. 2. Before making a final decision, the commission may conduct an adjudicatory hearing on the proposed decision.

16.11(3)(n)3. 3. Judicial review of a final decision shall be initiated by filing a petition in the U.S. district court for the district in which the person seeking the review resides or in which the commission's office is located not later than 60 days after issuance of the commission's written decision. Concurrently with filing the petition for review with the court, the petitioner shall serve a copy of the petition on the commission. Within 5 days after receiving a copy of the petition, the commission shall mail a copy of it to each party state and to all other persons who have notified the commission of their desire to receive copies of such petitions. Any failure of the commission to so mail copies of the petition does not affect the jurisdiction of the reviewing court. Except as otherwise provided in this subdivision, standing to obtain judicial review of final decisions of the commission and the form and scope of the review are subject to and governed by 5 USC 706.

16.11(3)(n)4. 4. If a party state seeks judicial review of a final decision of the commission that does any of the following, the facts shall be subject to trial de novo by the reviewing court unless trial de novo of the facts is affirmatively waived in writing by the party state:

16.11(3)(n)4.a. a. Imposes financial penalties on a party state.

16.11(3)(n)4.b. b. Suspends the right of a party state to have waste generated within its borders disposed of at a compact facility or at a noncompact facility made available to the region by an agreement entered into by the commission under par. (h) 6.

16.11(3)(n)4.c. c. Terminates the designation of a party state as a host state.

16.11(3)(n)4.d. d. Revokes the membership of a party state in this compact.

16.11(3)(n)4.e. e. Establishes the amounts of money that a party state that has withdrawn from this compact or had its membership in this compact revoked is required to pay under sub. (8) (e).

16.11(3)(n)4m. 4m. Any trial de novo under subd. 4. of the facts shall be governed by the federal rules of civil procedure and the federal rules of evidence.

16.11(3)(n)5. 5. Preliminary, procedural or intermediate actions by the commission that precede a final decision are subject to review only in conjunction with review of the final decision.

16.11(3)(n)6. 6. Except as provided in subd. 5., actions of the commission that are not final decisions are not subject to judicial review.

16.11(3)(o) (o) Unless approved by a majority of the commission, with the member from each host state in which an affected compact facility is operating or is being developed or constructed voting in the affirmative, no person shall do any of the following:

16.11(3)(o)1. 1. Import waste generated outside the region for management within the region.

16.11(3)(o)2. 2. Export waste generated within the region for disposal outside the region.

16.11(3)(o)3. 3. Manage waste generated outside the region at a facility within the region.

16.11(3)(o)4. 4. Dispose of waste generated within the region at a facility within the region that is not a compact facility.

16.11(3)(p) (p) The commission shall establish a remedial action fund to pay the costs of reasonable remedial actions taken by a party state if an event results from the development, construction, operation, closing or long-term care of a compact facility that poses a threat to human health, safety or welfare or to the environment. The amount of the remedial action fund shall be adequate to pay the costs of all reasonably foreseeable remedial actions. A party state shall notify the commission as soon as reasonably practical after the occurrence of any event that may require the party state to take a remedial action. The failure of a party state to so notify the commission does not limit the rights of the party state under this paragraph. If the moneys in the remedial action fund are inadequate to pay the costs of reasonable remedial actions, the amount of the deficiency is a liability with respect to which generators shall provide indemnification under sub. (7) (g). Generators who provide the required indemnification have the rights of contribution provided in sub. (7) (g). This paragraph applies to any remedial action taken by a party state regardless of whether the party state takes the remedial action on its own initiative or because it is required to do so by a court or regulatory agency of competent jurisdiction.

16.11(3)(q) (q) If the commission makes payment from the remedial action fund provided for in par. (p), the commission is entitled to obtain reimbursement under applicable rules of law from any person who is responsible for the event giving rise to the remedial action. Such reimbursement may be obtained from a party state only if the event giving rise to the remedial action resulted from the activities of that party state as a generator of waste.

16.11(3)(r) (r) If this compact is dissolved, all moneys held by the commission shall be used first to pay for any ongoing or reasonably anticipated remedial actions. Any remaining moneys shall be distributed in a fair and equitable manner to those party states that have operating or closed compact facilities within their borders and shall be added to the long-term care funds maintained by those party states.

16.11(4) (4) Article IV — Regional Disposal Plan. The commission shall adopt and periodically update a regional disposal plan designed to ensure the safe and efficient disposal of waste generated within the region. In adopting a regional waste disposal plan the commission shall do all of the following:

16.11(4)(a) (a) Adopt procedures for determining, consistent with considerations for public health and safety, the type and number of compact facilities which are presently necessary and which are projected to be necessary to dispose of waste generated within the region;

16.11(4)(b) (b) Develop and adopt procedures and criteria for identifying a party state as a host state for a compact facility. In developing these criteria, the commission shall consider all of the following:

16.11(4)(b)1. 1. The health, safety and welfare of the citizens of the party states.

16.11(4)(b)2. 2. The existence of compact facilities within each party state.

16.11(4)(b)3. 3. The minimization of waste transportation.

16.11(4)(b)4. 4. The volumes and types of wastes projected to be generated within each party state.

16.11(4)(b)5. 5. The environmental impacts on the air, land and water resources of the party states.

16.11(4)(b)6. 6. The economic impacts on the party states.

16.11(4)(c) (c) Conduct such hearings and obtain such reports, studies, evidence and testimony required by its approved procedures prior to identifying a party state as a host state for a needed compact facility;

16.11(4)(d) (d) Prepare a draft disposal plan and any update thereof, including procedures, criteria and host states, which shall be made available in a convenient form to the public for comment. Upon the request of a party state, the commission shall conduct a public hearing in that state prior to the adoption or update of the disposal plan. The disposal plan and any update thereof shall include the commission's response to public and party state comment.

16.11(5) (5) Article V — Rights and Obligations of Party States.

16.11(5)(a)(a) Each party state shall act in good faith in the performance of acts and courses of conduct which are intended to ensure the provision of facilities for regional availability and usage in a manner consistent with this compact.

16.11(5)(b) (b) Except for waste attributable to radioactive material or waste imported into the region in order to render the material or waste amenable to transportation, storage, disposal or recovery, or in order to convert the waste or material to another usable material, or to reduce it in volume or otherwise treat it, each party state has the right to have all wastes generated within its borders disposed of at compact facilities subject to the payment of all fees established by the host state under sub. (6) (j) and to the provisions contained in subs. (6) (L) and (s), (8) (d), (9) (d) and (10). All party states have an equal right of access to any facility made available to the region by any agreement entered into by the commission pursuant to sub. (3) (h) 6., subject to the provisions of subs. (6) (L) and (s), (8) (d) and (10).

16.11(5)(c) (c) If a party state's right to have waste generated within its borders disposed of at compact facilities, or at any noncompact facility made available to the region by an agreement entered into by the commission under sub. (3) (h) 6., is suspended, no waste generated within its borders by any person shall be disposed of at any such facility during the period of the suspension.

16.11(5)(d) (d) To the extent permitted by federal law, each party state may enforce any applicable federal and state laws, regulations and rules pertaining to the packaging and transportation of waste generated within or passing through its borders. Nothing in this paragraph shall be construed to require a party state to enter into any agreement with the U.S. nuclear regulatory commission.

16.11(5)(e) (e) Each party state shall provide to the commission any data and information the commission requires to implement its responsibilities. Each party state shall establish the capability to obtain any data and information required by the commission.

16.11(5)(f) (f) If, notwithstanding the sovereign immunity provision in sub. (7) (f) 1. and the indemnification provided for in subs. (3) (p), (6) (o) and (7) (g), a party state incurs a cost as a result of an inadequate remedial action fund or an exhausted long-term care fund, or incurs a liability as a result of an action described in sub. (7) (f) 1. and not described in sub. (7) (f) 2., the cost or liability shall be the pro rata obligation of each party state and each state that has withdrawn from this compact or had its membership in this compact revoked. The commission shall determine each state's pro rata obligation in a fair and equitable manner based on the amount of waste from each such state that has been or is projected to be disposed of at the compact facility with respect to which the cost or liability to be shared was incurred. No state shall be obligated to pay the pro rata obligation of any other state. The pro rata obligations provided for in this paragraph do not result in the creation of state debt. Rather, the pro rata obligations are contractual obligations that shall be enforced by only the commission or an affected party state.

16.11(5)(g) (g) If the party states make payment pursuant to par. (f), the surcharge or fee provided for in sub. (3) (j) shall be used to collect the funds necessary to reimburse the party states for those payments. The commission shall determine the time period over which reimbursement shall take place.

16.11(6) (6) Article VI — Development, Operation and Closing of Compact Facilities.

16.11(6)(a)(a) Any party state may volunteer to become a host state and the commission may designate that state as a host state.

16.11(6)(b) (b) If not all compact facilities required by the regional disposal plan are developed pursuant to par. (a), the commission may designate a host state.

16.11(6)(c) (c) After a state is designated a host state by the commission, the state is responsible for the timely development and operation of the compact facility it is designated to host. The development and operation of the compact facility shall not conflict with applicable federal and host state laws, rules and regulations, provided that the laws, rules and regulations of a host state and its political subdivisions shall not prevent, nor shall they be applied so as to prevent, the host state's discharge of the obligation set forth in this paragraph. The obligation set forth in this paragraph is contingent upon the discharge by the commission of its obligation set forth in sub. (3) (i) 5.

16.11(6)(d) (d) If a party state designated as a host state fails to discharge the obligations imposed upon it by par. (c), its host state designation may be terminated by a two-thirds vote of the commission with the member from the host state of any then-operating compact facility voting in the affirmative. A party state whose host state designation has been terminated has failed to fulfill its obligations as a host state and is subject to the provisions of sub. (8) (d).

16.11(6)(e) (e) Any party state designated as a host state may request the commission to relieve that state of the responsibility to serve as a host state. Except as set forth in par. (d), the commission may relieve a party state of its responsibility only upon a showing by the requesting party state that, based upon criteria established by the commission that are consistent with any applicable federal criteria, no feasible potential compact facility site exists within its borders. A party state relieved of its host state responsibility shall repay to the commission any funds provided to that state by the commission for the development of a compact facility and also shall pay to the commission the amount the commission determines is necessary to ensure that the commission and the other party states do not incur financial loss as a result of the state being relieved of its host state responsibility. Any funds so paid to the commission with respect to the financial loss of the other party states shall be distributed forthwith by the commission to the party states that would otherwise incur the loss. In addition, until the state relieved of its responsibility is again designated as a host state and a compact facility is located in that state begins operating, it shall annually pay to the commission, for deposit in the remedial action fund, an amount the commission determines is fair and equitable in light of the fact the state has been relieved of the responsibility to host a compact facility but continues to enjoy the benefits of being a member of this compact.

16.11(6)(f) (f) The host state shall select the technology for the compact facility. If requested by the commission, information regarding the technology selected by the host state shall be submitted to the commission for its review. The commission may require the host state to make changes in the technology selected by the host state if the commission demonstrates that the changes do not decrease the protection of air, land and water resources and the health and safety of all people who may be affected by the facility. If requested by the host state, any commission decision requiring the host state to make changes in the technology shall be preceded by an adjudicatory hearing in which the commission shall have the burden of proof.

16.11(6)(g) (g) A host state may assign to a private contractor the responsibility, in whole or in part, to develop, construct, operate, close or provide long-term care for a compact facility. Assignment of such responsibility by a host state to a private contractor does not relieve the host state of any responsibility imposed upon it by this compact. A host state may secure indemnification from the contractor for any costs, liabilities and expenses incurred by the host state resulting from the development, construction, operation, closing or long-term care of a compact facility.

16.11(6)(h) (h) To the extent permitted by federal and state law, a host state shall regulate and license any facility within its borders and ensure the long-term care of that facility.

16.11(6)(i) (i) A host state shall accept waste for disposal for a period of 20 years from the date on which the compact facility in the host state becomes operational or until its capacity has been reached, whichever occurs first. At any time before the compact facility closes, the host state and the commission may enter into an agreement to extend the period during which the host state is required to accept such waste or to increase the capacity of the compact facility. Except as specifically authorized by par. (L) 4., the 20-year period shall not be extended, and the capacity of the facility shall not be increased, without the consent of the affected host state and the commission.

16.11(6)(j) (j) A host state shall establish a system of fees to be collected from the users of any compact facility within its borders. The fee system, and the costs paid through the system, shall be reasonable and equitable. The fee system shall be subject to the commission's approval. The fee system shall provide the host state with sufficient revenue to pay costs associated with the compact facility including, but not limited to, operation, closing, long-term care, debt service, legal costs, local impact assistance and local financial incentives. The fee system also shall be used to collect the surcharge provided in sub. (3) (j) 2. The fee system shall include incentives for source reduction and shall be based on the hazard of the waste as well as the volume.

16.11(6)(k) (k) A host state shall ensure that a compact facility located within its borders that is permanently closed is properly cared for so as to ensure protection of air, land and water resources and the health and safety of all people who may be affected by the facility.

16.11(6)(L) (L) The development of subsequent compact facilities shall be as follows:

16.11(6)(L)1. 1. No compact facility shall begin operating until the commission designates the host state of the next compact facility.

16.11(6)(L)2. 2. The following actions shall be taken by the state designated to host the next compact facility within the specified number of years after the compact facility it is intended to replace begins operation:

16.11(6)(L)2.a. a. Within 3 years, enact legislation providing for the development of the next compact facility.

16.11(6)(L)2.b. b. Within 7 years, initiate site characterization investigations and tests to determine licensing suitability for the next compact facility.

16.11(6)(L)2.c. c. Within 11 years, submit a license application for the next compact facility that the responsible licensing authority deems complete.

16.11(6)(L)2m. 2m. If a host state fails to take any of the actions under subd. 2. within the specified time, all waste generated by any person within that state shall be denied access to the then-operating compact facility, and to any noncompact facility made available to the region by any agreement entered into by the commission pursuant to sub. (3) (h) 6., until the action is taken. Denial of access may be rescinded by the commission, with the member from the host state of the then-operating compact facility voting in the affirmative. A host state that fails to take any of these actions within the specified time has failed to fulfill its obligations as a host state and is subject to the provisions of par. (d) and sub. (8) (d).

16.11(6)(L)3. 3. Within 14 years after any compact facility begins operating, the state designated to host the next compact facility shall have obtained a license from the responsible licensing authority to construct and operate the compact facility that the state has been designated to host. If the license is not obtained within the specified time, all waste generated by any person within the state designated to host the next compact facility shall be denied access to the then-operating compact facility, and to any noncompact facility made available to the region by any agreement entered into by the commission pursuant to sub. (3) (h) 6., until the license is obtained. The state designated to host the next compact facility shall have failed in its obligations as a host state and shall be subject to par. (d) and sub. (8) (d). In addition, at the sole option of the host state of the then-operating compact facility, all waste generated by any person within any party state that has not fully discharged its obligations under par. (i) shall be denied access to the then-operating compact facility, and to any noncompact facility made available to the region by any agreement entered into by the commission pursuant to sub. (3) (h) 6., until the license is obtained. Denial of access may be rescinded by the commission, with the member from the host state of the then-operating compact facility voting in the affirmative.

16.11(6)(L)4. 4. If 20 years after a compact facility begins operating the next compact facility is not ready to begin operating, the state designated to host the next compact facility shall have failed in its obligation as a host state and shall be subject to par. (d) and sub. (8) (d). If at the time the capacity of the then-operating compact facility has been reached, or 20 years after the facility began operating, whichever occurs first, the next compact facility is not ready to begin operating, the host state of the then-operating compact facility, without the consent of any other party state or the commission, may continue to operate the facility until a compact facility in the next host state is ready to begin operating. During any such period of continued operation of a compact facility, all waste generated by any person within the state designated to host the next compact facility shall be denied access to the then-operating compact facility and to any noncompact facility made available to the region by any agreement entered into by the commission pursuant to sub. (3) (h) 6. In addition, during such period, at the sole option of the host state of the then-operating compact facility, all waste generated by any person within any party state that has not fully discharged its obligations under par. (i) shall be denied access to the then-operating compact facility and to any noncompact facility made available to the region by any agreement entered into by the commission pursuant to sub. (3) (h) 6. Denial of access may be rescinded by the commission, with the member from the host state of the then-operating compact facility voting in the affirmative. The provisions of this subdivision shall not apply if their application is inconsistent with an agreement between the host state of the then-operating compact facility and the commission as authorized in par. (i) or inconsistent with par. (p) or (q).

16.11(6)(L)5. 5. During any period that access is denied for waste disposal pursuant to subd. 2m., 3. or 4., the party state designated to host the next compact disposal facility shall pay to the host state of the then-operating compact facility an amount the commission determines is reasonably necessary to ensure that the host state, or any agency or political subdivision thereof, does not incur financial loss as a result of the denial of access.

16.11(6)(L)6. 6. The commission may modify any of the requirements contained in subds. 2., 2m. and 3. if it finds that circumstances have changed so that the requirements are unworkable or unnecessarily rigid or no longer serve to ensure the timely development of a compact facility. The commission may adopt such a finding by a two-thirds vote, with the member from the host state of the then-operating compact facility voting in the affirmative.

16.11(6)(m) (m) This compact shall not prevent an emergency closing of a compact facility by a host state to protect air, land and water resources and the health and safety of all people who may be affected by the facility. A host state that has an emergency closing of a compact facility shall notify the commission in writing within 3 working days of its action and shall, within 30 working days of its action, demonstrate justification for the closing.

16.11(6)(n) (n) A party state that has fully discharged its obligations under par. (i) shall not again be designated a host state of a compact facility without its consent until each party state has been designated to host a compact facility and has fully discharged its obligations under par. (i) or has been relieved under par. (e) of its responsibility to serve as a host state.

16.11(6)(o) (o) Each host state of a compact facility shall establish a long-term care fund to pay for monitoring, security, maintenance and repair of the facility after it is permanently closed. The expenses of administering the long-term care fund shall be paid out of the fund. The fee system established by the host state that establishes a long-term care fund shall be used to collect moneys in amounts that are adequate to pay for all long-term care of the compact facility. The moneys shall be deposited into the long-term care fund. Except where the matter is resolved through arbitration, the amount to be collected through the fee system for deposit into the fund shall be determined through an agreement between the commission and the host state establishing the fund. Not less than 3 years, nor more than 5 years, before the compact facility it is designated to host is scheduled to begin operating, the host state shall propose to the commission the amount to be collected through the fee system for deposit into the fund. If, 180 days after such proposal is made to the commission, the host state and the commission have not agreed, either the commission or the host state may require the matter to be decided through binding arbitration. The method of administration of the fund shall be determined by the host state establishing the long-term care fund, provided that moneys in the fund shall be used only for the purposes set forth in this paragraph and shall be invested in accordance with the standards applicable to trustees under the laws of the host state establishing the fund. If, after a compact facility is closed, the commission determines the long-term care fund established with respect to that facility is not adequate to pay for all long-term care for that facility, the commission shall collect and pay over to the host state of the closed facility, for deposit into the long-term care fund, an amount determined by the commission to be necessary to make the amount in the fund adequate to pay for all long-term care of the facility. If a long-term care fund is exhausted and long-term care expenses for the facility with respect to which the fund was created have been reasonably incurred by the host state of the facility, those expenses are a liability with respect to which generators shall provide indemnification as provided in sub. (7) (g). Generators that provide indemnification shall have contribution rights as provided in sub. (7) (g).

16.11(6)(p) (p) A host state that withdraws from the compact or has its membership revoked shall immediately and permanently close any compact facility located within its borders, except that the commission and a host state may enter into an agreement under which the host state may continue to operate, as a noncompact facility, a facility within its borders that, before the host state withdrew or had its membership revoked, was a compact facility.

16.11(6)(q) (q) If this compact is dissolved, the host state of any then-operating compact facility shall immediately and permanently close the facility, provided that a host state may continue to operate a compact facility or resume operating a previously closed compact facility, as a noncompact facility, subject to all of the following requirements:

16.11(6)(q)1. 1. The host state shall pay to the other party states the portion of the funds provided to that state by the commission for the development, construction, operation, closing or long-term care of a compact facility that is fair and equitable, taking into consideration the period of time the compact facility located in that state was in operation and the amount of waste disposed of at the facility, provided that a host state that has fully discharged its obligations under par. (i) shall not be required to make such payment.

16.11(6)(q)2. 2. The host state shall physically segregate waste disposed of at the facility after this compact is dissolved from waste disposed of at the facility before this compact is dissolved.

16.11(6)(q)3. 3. The host state shall indemnify and hold harmless the other party states from all costs, liabilities and expenses, including reasonable attorney fees and expenses, caused by operating the facility after this compact is dissolved, provided that this indemnification and hold-harmless obligation shall not apply to costs, liabilities and expenses resulting from the activities of a host state as a generator of waste.

16.11(6)(q)4. 4. Moneys in the long-term care fund established by the host state that are attributable to the operation of the facility before this compact is dissolved, and investment earnings thereon, shall be used only to pay the cost of monitoring, securing, maintaining or repairing that portion of the facility used for the disposal of waste before this compact is dissolved. Such moneys and investment earnings, and any moneys added to the long-term care fund through a distribution authorized by sub. (3) (r), also may be used to pay the cost of any remedial action made necessary by an event resulting from the disposal of waste at the facility before this compact is dissolved.

16.11(6)(r) (r) Financial statements of a compact facility shall be prepared according to generally accepted accounting principles. The commission may require the financial statements to be audited on an annual basis by a firm of certified public accountants selected and paid by the commission.

16.11(6)(s) (s) Waste may be accepted for disposal at a compact facility only if the generator of the waste has signed, and there is on file with the commission, an agreement to provide indemnification to a party state, or employee of that state, for all of the following:

16.11(6)(s)1. 1. Any cost of a remedial action described in sub. (3) (p) that, due to inadequacy of the remedial action fund, is not paid as set forth in that provision.

16.11(6)(s)2. 2. Any expense for long-term care described in par. (o) that, due to exhaustion of the long-term care fund, is not paid as set forth in that provision.

16.11(6)(s)3. 3. Any liability for damages to persons, property or the environment incurred by a party state, or employee of that state while acting within the scope of employment, resulting from the development, construction, operation, regulation, closing or long-term care of a compact facility, or any noncompact facility made available to the region by any agreement entered into by the commission pursuant to sub. (3) (h) 6., or any other matter arising from this compact. The agreement also shall require generators to indemnify the party state or employee against all reasonable attorney fees and expenses incurred in defending any action for such damages. This indemnification shall not extend to liability based on any of the following:

16.11(6)(s)3.a. a. The activities of the party states as generators of waste.

16.11(6)(s)3.b. b. The obligations of the party states to each other and the commission imposed by this compact or other contracts related to the disposal of waste under this compact.

16.11(6)(s)3.c. c. Activities of a host state or employees thereof that are grossly negligent or willful and wanton.

16.11(6)(t) (t) The agreement under par. (s) shall provide that the indemnification obligation of generators shall be joint and several, except that the indemnification obligation of the party states with respect to their activities as generators of waste shall not be joint and several, but instead shall be prorated according to the amount of waste that each state had disposed of at the compact facility giving rise to the liability. Such proration shall be calculated as of the date of the event giving rise to the liability. The agreement shall be in a form approved by the commission with the member from the host state of any then-operating compact facility voting in the affirmative. Among generators there shall be rights of contribution based on equitable principles and generators shall have rights of contribution against any other person responsible for such damages under common law, statute, rule or regulation, provided that a party state that through its own activities did not generate any waste disposed of at the compact facility giving rise to the liability, an employee of such a party state and the commission shall have no such contribution obligation. The commission may waive the requirement that the party state sign and file such an indemnification agreement as a condition to being able to dispose of waste generated as a result of the party state's activities. Such a waiver shall not relieve a party state of the indemnification obligation imposed by sub. (7) (g).

16.11(7) (7) Article VII — Other Laws and Regulations.

16.11(7)(a)(a) Nothing in this compact:

16.11(7)(a)1. 1. Abrogates or limits the applicability of any act of congress or diminishes or otherwise impairs the jurisdiction of any federal agency expressly conferred thereon by the congress;

16.11(7)(a)2. 2. Prevents the enforcement of any other law of a party state which is not inconsistent with this compact;

16.11(7)(a)3. 3. Prohibits any generator from storing or treating, on its own premises, waste generated by it within the region;

16.11(7)(a)4. 4. Affects any administrative or judicial proceeding pending on the effective date of this compact;

16.11(7)(a)5. 5. Alters the relations between and the respective internal responsibility of the government of a party state and its subdivisions;

16.11(7)(a)6. 6. Affects the generation, treatment, storage or disposal of waste generated by the atomic energy defense activities of the secretary of the U.S. department of energy or successor agencies or federal research and development activities as described in 42 USC 2021;

16.11(7)(a)7. 7. Affects the rights and powers of any party state or its political subdivisions, to the extent not inconsistent with this compact, to regulate and license any facility or the transportation of waste within its borders.

16.11(7)(a)8. 8. Requires a party state to enter into any agreement with the U.S. nuclear regulatory commission.

16.11(7)(a)9. 9. Limits, expands or otherwise affects the authority of a state to regulate low-level radioactive waste classified by any agency of the U.S. government as "below regulatory concern" or otherwise exempt from federal regulation.

16.11(7)(b) (b) If a court of the United States finally determines that a law of a party state conflicts with this compact, this compact shall prevail to the extent of the conflict. The commission shall not commence an action seeking such a judicial determination unless commencement of the action is approved by a two-thirds vote of the membership of the commission.

16.11(7)(c) (c) Except as authorized by this compact, no law, rule or regulation of a party state or of any of its subdivisions or instrumentalities may be applied in a manner which discriminates against the generators of another party state.

16.11(7)(d) (d) Except as provided in par. (f) and sub. (3) (m), no provision of this compact shall be construed to eliminate or reduce in any way the liability or responsibility, whether arising under common law, statute, rule or regulation, of any person for penalties, fines or damages to persons, property or the environment resulting from the development, construction, operation, closing or long-term care of a compact facility, or any noncompact facility made available to the region by any agreement entered into by the commission pursuant to sub. (3) (h) 6., or any other matter arising from this compact. The provisions of this compact shall not alter otherwise applicable laws relating to compensation of employees for workplace injuries.

16.11(7)(e) (e) Except as provided in 28 USC 1251 (a), the district courts of the United States have exclusive jurisdiction to decide cases arising under this compact. This paragraph does not apply to proceedings within the jurisdiction of state or federal regulatory agencies nor to judicial review of proceedings before state or federal regulatory agencies. This paragraph shall not be construed to diminish other laws of the United States conferring jurisdiction on the courts of the United States.

16.11(7)(f) (f) For the purposes of activities pursuant to this compact, the sovereign immunity of party states and employees of party states shall be as follows:

16.11(7)(f)1. 1. A party state or employee thereof, while acting within the scope of employment, shall not be subject to suit or held liable for damages to persons, property or the environment resulting from the development, construction, operation, regulation, closing or long-term care of a compact facility, or any noncompact facility made available to the region by any agreement entered into by the commission pursuant to sub. (3) (h) 6. This applies whether the claimed liability of the party state or employee is based on common law, statute, rule or regulation.

16.11(7)(f)2. 2. The sovereign immunity granted in subd. 1. does not apply to any of the following:

16.11(7)(f)2.a. a. Actions based upon the activities of the party states as generators of waste. With regard to those actions, the sovereign immunity of the party states shall not be affected by this compact.

16.11(7)(f)2.b. b. Actions based on the obligations of the party states to each other and the commission imposed by this compact or other contracts related to the disposal of waste under this compact. With regard to those actions, the party states shall have no sovereign immunity.

16.11(7)(f)2.c. c. Actions against a host state, or employee thereof, when the host state or employee acted in a grossly negligent or willful and wanton manner.

16.11(7)(g) (g) If in any action described in par. (f) 1. and not described in par. (f) 2. it is determined that, notwithstanding par. (f) 1., a party state, or employee of that state who acted within the scope of employment, is liable for damages or has liability for other matters arising under this compact as described in sub. (6) (s) 3., the generators who caused waste to be placed at the compact facility with respect to which the liability was incurred shall indemnify the party state or employee against that liability. Those generators also shall indemnify the party state or employee against all reasonable attorney fees and expenses incurred in defending against any such action. The indemnification obligation of generators under this paragraph shall be joint and several, except that the indemnification obligation of party states with respect to their activities as generators of waste shall not be joint and several, but instead shall be prorated according to the amount of waste each state has disposed of at the compact facility giving rise to the liability. Among generators, there shall be rights of contribution based upon equitable principles and generators shall have rights of contribution against any other person responsible for such damages under common law, statute, rule or regulation. A party state that through its own activities did not generate any waste disposed of at the compact facility giving rise to the liability, an employee of such a party state and the commission shall have no contribution obligation under this paragraph. This paragraph shall not be construed as a waiver of the sovereign immunity provided for in par. (f) 1.

16.11(7)(h) (h) The sovereign immunity of a party state provided for in par. (f) 1. shall not be extended to any private contractor assigned responsibilities as authorized in sub. (6) (g).

16.11(8) (8) Article VIII — Eligible Parties, Withdrawal, Revocation, Suspension of Access, Entry into Force and Termination.

16.11(8)(a)(a) Any state may petition the commission to be eligible for membership in the compact. The commission may establish appropriate eligibility requirements. These requirements may include, but are not limited to, an eligibility fee or designation as a host state. A petitioning state becomes eligible for membership in the compact upon the approval of the commission, including the affirmative vote of the member from each host state in which a compact facility is operating or being developed or constructed. Any state becoming eligible upon the approval of the commission becomes a member of the compact when the state enacts this compact into law and pays the eligibility fee established by the commission.

16.11(8)(b) (b) The commission is formed upon the appointment of commission members and the tender of the membership fee payable to the commission by 3 party states. The governor of the first state to enact this compact shall convene the initial meeting of the commission. The commission shall cause legislation to be introduced in the congress which grants the consent of the congress to this compact, and shall take action necessary to organize the commission and implement the provision of this compact.

16.11(8)(c) (c) A party state that has fully discharged its obligations under sub. (6) (i), or has been relieved under sub. (6) (e) of its responsibilities to serve as a host state, may withdraw from this compact by repealing the authorizing legislation and by receiving the unanimous consent of the commission. Withdrawal takes effect on the date specified in the commission resolution consenting to withdrawal. All legal rights of the withdrawn state established under this compact, including, but not limited to, the right to have waste generated within its borders disposed of at compact facilities, cease upon the effective date of withdrawal, but any legal obligations of that party state under this compact, including, but not limited to, those set forth in par. (e) continue until they are fulfilled.

16.11(8)(d) (d) Any party state that fails to comply with the terms of this compact or fails to fulfill its obligations may have reasonable financial penalties imposed against it, the right to have waste generated within its borders disposed of at compact facilities, or any noncompact facility made available to the region by any agreement entered into by the commission pursuant to sub. (3) (h) 6., suspended or its membership in the compact revoked by a two-thirds vote of the commission, provided that the membership of the party state designated to host the next compact facility shall not be revoked unless the member from the host state of any then-operating compact facility votes in the affirmative. Revocation takes effect on the date specified in the resolution revoking the party state's membership. All legal rights of the revoked party state established under this compact, including, but not limited to, the right to have waste generated within its borders disposed of at compact facilities, cease upon the effective date of revocation but any legal obligations of that party state under this compact, including, but not limited to, those set forth in par. (e), continue until they are fulfilled. The chairperson of the commission shall transmit written notice of a revocation of a party state's membership in the compact, suspension of a party state's waste disposal rights or imposition of financial penalties immediately following the vote of the commission to the governor of the affected party state, the governors of all the other party states and the congress of the United States.

16.11(8)(e) (e) A party state that withdraws from this compact or has its membership in the compact revoked before it has fully discharged its obligations under sub. (6) forthwith shall repay to the commission the portion of the funds provided to that state by the commission for the development, construction, operation, closing or long-term care of a compact facility that the commission determines is fair and equitable, taking into consideration the period of time the compact facility located in that host state was in operation and the amount of waste disposed of at the facility. If at any time after a compact facility begins operating a party state withdraws from the compact or has its membership revoked, the withdrawing or revoked party state shall be obligated forthwith to pay to the commission the amount the commission determines would have been paid under the fee system established by the host state of the facility to dispose of at the facility the estimated volume of waste generated in the withdrawing or revoked party state that would have been disposed of at the facility from the time of withdrawal or revocation until the time the facility is closed. Any funds so paid to the commission shall be distributed by the commission to the persons who would have been entitled to receive the funds had they originally been paid to dispose of waste at the facility. Any person receiving such funds from the commission shall apply the funds to the purposes to which they would have been applied had they originally been paid to dispose of waste at the compact facility. In addition, a withdrawing or revoked party state forthwith shall pay to the commission an amount the commission determines to be necessary to cover all other costs and damages incurred by the commission and the remaining party states as a result of the withdrawal or revocation. This paragraph shall be construed and applied so as to eliminate any decrease in revenue resulting from withdrawal of a party state or revocation of a party state's membership, to eliminate financial harm to the remaining party states and to create an incentive for party states to continue as members of the compact and to fulfill their obligations.

16.11(8)(f) (f) Any party state whose right to have waste generated within its borders disposed of at compact facilities is suspended by the commission shall pay to the host state of the compact facility to which access has been suspended the amount that the commission determines is reasonably necessary to ensure that the host state, or any political subdivision thereof, does not incur financial loss as a result of the suspension of access.

16.11(8)(g) (g) This compact becomes effective upon enactment by at least 3 eligible states and consent to this compact by the congress. The consent given to this compact by the congress shall extend to any future admittance of new party states and to the power of the commission to regulate the shipment and disposal of waste and disposal of naturally occurring and accelerator-produced radioactive material pursuant to this compact. Amendments to this compact are effective when enacted by all party states and, if necessary, consented to by the congress. To the extent required by section (4) (d) of "The Low-Level Radioactive Waste Policy Amendments Act of 1985", every 5 years after this compact has taken effect, the congress by law may withdraw its consent.

16.11(8)(h) (h) The withdrawal of a party state from this compact, the suspension of waste disposal rights, the termination of a party state's designation as a host state or the revocation of a state's membership in this compact does not affect the applicability of this compact to the remaining party states.

16.11(8)(i) (i) This compact may be dissolved and the obligations arising under this compact may be terminated only as follows:

16.11(8)(i)1. 1. Through unanimous agreement of all party states expressed in duly enacted legislation.

16.11(8)(i)2. 2. Through withdrawal of consent to this compact by the congress under article 1, section 10, of the U.S. constitution, in which case dissolution shall take place 120 days after the effective date of the withdrawal of consent.

16.11(8)(j) (j) Unless explicitly abrogated by the state legislation dissolving this compact, or if dissolution results from withdrawal of congressional consent, the limitations on the investment and use of long-term care funds in sub. (6) (o) and (q) 4., the contractual obligations in sub. (5) (f), the indemnification obligations and contribution rights in subs. (6) (o), (s) and (t) and (7) (g) and the operation rights and indemnification and hold-harmless obligations in sub. (6) (q) shall remain in force notwithstanding dissolution of this compact.

16.11(9) (9) Article IX — Penalties and Enforcement.

16.11(9)(a)(a) Each party state shall prescribe and enforce penalties against any person who is not an official of another state for violation of any provision of this compact.

16.11(9)(b) (b) The parties to this compact intend that the courts of the United States shall specifically enforce the obligations, including the obligations of party states and revoked or withdrawn party states, established by this compact.

16.11(9)(c) (c) The commission or an affected party state or both may obtain injunctive relief or recover damages or both to prevent or remedy violations of this compact.

16.11(9)(d) (d) Each party state acknowledges that the transport into a host state of waste packaged or transported in violation of applicable laws, rules and regulations may result in the imposition of sanctions by the host state which may include reasonable financial penalties assessed against any generator, transporter or collector responsible for the violation or may include suspension or revocation of access to the facility in the host state by any generator, transporter or collector responsible for the violation.

16.11(9)(e) (e) Each party state has the right to seek legal recourse against any party state which acts in violation of this compact.

16.11(9)(f) (f) This compact shall not be construed to create any cause of action for any person other than a party state or the commission. Nothing in this paragraph shall limit the right of judicial review set forth in sub. (3) (n) 3. or the rights of contribution set forth in subs. (3) (p), (6) (o), (s) and (t) and (7) (g).

16.11(10) (10) Article X — Severability and Construction. The provisions of this compact shall be severable and if any provision of this compact is finally determined by a court of competent jurisdiction to be contrary to the constitution of any participating state or of the United States or the application thereof to any person or circumstance is held invalid, the validity of the remainder of this compact to that person or circumstance and the applicability of the entire compact to any other person or circumstance shall not be affected thereby. If any provision of this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the state affected as to all severable matters. If any provision of this compact imposing a financial obligation upon a party state, or a state that has withdrawn from this compact or had its membership in this compact revoked, is finally determined by a court of competent jurisdiction to be unenforceable due to the state's constitutional limitations on its ability to pay the obligation, then that state shall use its best efforts to obtain an appropriation to pay the obligation, and, if the state is a party state, its right to have waste generated within its borders disposed of at compact facilities, or any noncompact facility made available to the region by any agreement entered into by the commission pursuant to sub. (3) (h) 6., shall be suspended until the appropriation is obtained.

16.11 History History: 1983 a. 393; 1995 a. 115; 1997 a. 35.



16.115 Fees.

16.115  Fees.

16.115(1)(1) The department shall establish by rule a schedule of annual fees to be paid by nuclear power plant operators and shall collect the fees until a regional facility operated under s. 16.11 begins accepting waste for disposal. The fees shall be based on the number of nuclear reactors at each plant and shall cover 75% of the state's costs enumerated in sub. (3) incurred prior to the acceptance of waste at the facility.

16.115(2) (2) The department shall establish by rule a schedule of annual fees to be paid by generators, as defined under s. 16.11 (2) (j), who use a compact facility, as defined in s. 16.11 (2) (d), or a noncompact facility made available by an agreement entered into under s. 16.11 (3) (h) 6. for disposal, and, beginning with the operation of the facility, the department shall collect the fees. The fees shall be based on the volume and hazard of waste generated and shall cover the costs enumerated under sub. (3) which are incurred before and after the acceptance of waste for disposal at the facility. Any nuclear power plant operator who has paid a fee under sub. (1) shall receive credit on the fees required of the operator under this subsection at a rate determined by the department so that, over the first 5 years of the collection of fees under this subsection, the power plant operator receives total credits equal to the fees paid under sub. (1). In addition to covering the costs enumerated under sub. (3), the fees established under this subsection for the first 5 years after the acceptance of waste for disposal at the facility shall be sufficient to repay the loan from the general fund made under s. 20.505 (1) (b), and the secretary shall lapse moneys from the appropriation under s. 20.505 (1) (g) to the general fund for that purpose over the 5-year period.

16.115(3) (3) The fees established under subs. (1) and (2) shall cover all of the following costs:

16.115(3)(a) (a) The costs of state agencies in assisting the midwest interstate low-level radioactive waste commission member representing this state.

16.115(3)(b) (b) The actual and necessary expenses of the commissioner in the performance of his or her duties.

16.115(3)(d) (d) The costs of membership in and costs associated with the midwest interstate low-level radioactive waste compact.

16.115 History History: 1983 a. 393, 543; 1995 a. 115; 2005 a. 253.



16.12 Violation of midwest interstate low-level radioactive waste compact.

16.12  Violation of midwest interstate low-level radioactive waste compact.

16.12(1) (1) Except as provided in sub. (2), any person, other than an official of another state, who violates any provision of the midwest interstate low-level radioactive waste compact under ss. 16.11 to 16.13 shall forfeit not more than $1,000.

16.12(2) (2) The sole remedies against the state, other than in its capacity as a generator, for a violation of any provision of the midwest interstate low-level radioactive waste compact under s. 16.11 are the remedies provided in s. 16.11.

16.12 History History: 1983 a. 393; 1995 a. 115.



16.13 Data collection.

16.13  Data collection. Upon the request of the midwest interstate low-level radioactive waste commission member representing the state, the department may require a generator, as defined under s. 16.11 (2) (j), to provide information necessary for the member to discharge his or her duties under s. 16.11.

16.13 History History: 1983 a. 393; 1995 a. 115.



16.15 Resource recovery and recycling program.

16.15  Resource recovery and recycling program.

16.15(1)(1)  Definitions. In this section:

16.15(1)(a) (a) "Agency" has the meaning given under s. 16.52 (7).

16.15(1)(ab) (ab) "Authority" has the meaning given under s. 16.70 (2), but excludes the University of Wisconsin Hospitals and Clinics Authority, the Lower Fox River Remediation Authority, and the Wisconsin Economic Development Corporation.

Effective date text (ab) "Authority" has the meaning given under s. 16.70 (2), but excludes the University of Wisconsin Hospitals and Clinics Authority, the Lower Fox River Remediation Authority, the Wisconsin Economic Development Corporation, and the Health Insurance Risk-Sharing Plan Authority.

16.15(1)(ae) (ae) "Cost of disposing of processed material" has the meaning given in s. 287.11 (2m) (a) 1.

16.15(1)(ah) (ah) "Cost of selling processed material" has the meaning given in s. 287.11 (2m) (a) 2.

16.15(1)(aj) (aj) "Major appliance" has the meaning given in s. 287.01 (3).

16.15(1)(am) (am) "Office wastepaper" means any wastepaper or wastepaper product generated by an agency.

16.15(1)(ar) (ar) "Processed material" has the meaning given in s. 287.11 (2m) (a) 3.

16.15(1)(b) (b) "Recovered material" has the meaning under s. 16.70 (11).

16.15(1)(c) (c) "Recyclable material" means material that is suitable for recycling.

16.15(1)(d) (d) "Recycled material" has the meaning under s. 16.70 (12).

16.15(1)(e) (e) "Recycling" has the meaning under s. 289.43 (1).

16.15(1)(f) (f) "Yard waste" has the meaning given in s. 287.01 (17).

16.15(2) (2) Program establishment. The department shall establish a resource recovery and recycling program to promote the reduction of solid waste by agencies and authorities, the separation, recovery and disposition of recyclable materials and the procurement of recycled materials and recovered materials. The department shall require each agency and authority to participate in the resource recovery and recycling program. The department shall also investigate opportunities for the inclusion of local governmental units in the resource recovery and recycling program and shall permit participation of local governmental units in the program when feasible.

16.15(3) (3) Source separation.

16.15(3)(a)(a) Requirements. Except as provided in par. (b), the department shall require each agency and authority to do all of the following:

16.15(3)(a)1. 1. Separate for recycling all lead acid batteries, waste oil and major appliances that are generated as solid waste by the agency or authority beginning on January 1, 1991.

16.15(3)(a)2. 2. Except as provided in this subdivision, separate for recycling at least 50% of yard waste that is generated by the agency or authority beginning on January 1, 1992, and all yard waste that is generated by the agency or authority beginning on January 1, 1993. An agency or authority may allow yard waste to be left where it falls or dispose of yard waste on the same property on which it is generated, in lieu of separation for recycling.

16.15(3)(a)3. 3. Separate for recycling at least 50% of each of the materials listed in s. 287.07 (3) or (4) that is generated as solid waste by the agency or authority beginning on January 1, 1993, and such greater amount of such materials as the department determines is reasonably feasible beginning on January 1, 1995.

16.15(3)(b) (b) Variance.

16.15(3)(b)1.1. The department of natural resources shall, at the request of an agency or authority, grant a variance to a requirement under par. (a) 3. for up to one year for a material that is generated by the agency or authority in one or more locations if the department of natural resources determines that the cost of selling processed material exceeds any of the following:

16.15(3)(b)1.a. a. Forty dollars per ton of processed material, as annually adjusted by the department of natural resources to reflect changes in price levels due to inflation since 1989.

16.15(3)(b)1.b. b. The cost of disposing of processed material.

16.15(3)(b)2. 2. The department of natural resources may on its own initiative grant a variance to a requirement under par. (a) 3. for up to one year for a material that is generated by one or more state agencies or authorities in one or more locations if the department of natural resources determines that the cost of selling processed material exceeds the amount under subd. 1. a. or b.

16.15(3)(b)3. 3. The department of natural resources may grant a variance to a requirement under par. (a) for up to one year in the event of an unexpected emergency condition.

16.15 History History: 1987 a. 292; 1989 a. 335; 1995 a. 27, 227; 1999 a. 9; 2005 a. 74; 2007 a. 20; 2009 a. 28; 2011 a. 7, 10; 2013 a. 20.



16.18 Management assistance grants to certain counties.

16.18  Management assistance grants to certain counties.

16.18(1)(1) In this section, "eligible county" means a county that has a geographic area of less than 400 square miles and that contains no incorporated municipal territory.

16.18(2) (2) An eligible county may apply to the department for a management assistance grant annually in each state fiscal year for the purpose of assisting the county in funding one or more of the following functions:

16.18(2)(a) (a) Public security.

16.18(2)(b) (b) Public health.

16.18(2)(c) (c) Public infrastructure.

16.18(2)(d) (d) Public employee training.

16.18(2)(e) (e) Economic development.

16.18(2)(f) (f) General operations.

16.18(3) (3) No eligible county may receive a grant under this section unless the county maintains its financial records in accordance with accounting procedures established by the department of revenue, and unless the county submits to the department a detailed expenditure plan that identifies how the grant proceeds are proposed to be expended and how the proposed expenditures will enable the county to meet its goals for execution of the functions specified in sub. (2) for which the grant is requested.

16.18(4) (4) The department shall make grants to eligible counties from the appropriation under s. 20.505 (1) (ku).

16.18(5) (5) No county may receive a grant under this section in an amount exceeding $600,000 in any state fiscal year.

16.18 History History: 1999 a. 9; 2009 a. 28.



16.22 National and community service.

16.22  National and community service.

16.22(1) (1)  Definitions. In this section:

16.22(1)(a) (a) "Board" means the national and community service board.

16.22(1)(b) (b) "Corporation" means the corporation for national and community service created under 42 USC 12651.

16.22(1)(c) (c) "National service program" means a program that addresses unmet human, educational, environmental or public safety needs and that receives financial assistance from the corporation or the board.

16.22(1)(dm) (dm) "Youth corps program" means a full-time, year-round national service program or a full-time, summer national service program that does all of the following:

16.22(1)(dm)1. 1. Undertakes meaningful service projects with visible public benefits, including natural resources, urban renovation and human resources projects.

16.22(1)(dm)2. 2. Includes as participants persons who have attained the age of 16 years but who have not attained the age of 26 years, including youths who are not enrolled in school and other disadvantaged youths.

16.22(1)(dm)3. 3. Provides those participants with crew-based, highly structured and adult-supervised work experience, life skills training, education, career guidance and counseling, employment training and support services and with the opportunity to develop citizenship values and skills through service to their community and country.

16.22(2) (2) Duties of the board. The board shall do all of the following:

16.22(2)(a) (a) Prepare and update annually, through an open and public participation process, a plan for the provision of national service programs in this state that covers a 3-year period, that ensures outreach to diverse community-based organizations serving underrepresented populations and that contains such information as the corporation may require.

16.22(2)(b) (b) Prepare applications for financial assistance from the corporation.

16.22(2)(c) (c) Prepare applications for approval by the corporation of national service program positions that are eligible for national service educational awards under 42 USC 12601 and 12604.

16.22(2)(d) (d) Make recommendations to the corporation concerning priorities for programs receiving federal domestic volunteer services assistance under 42 USC 4950 to 5091n.

16.22(2)(e) (e) Provide technical assistance to persons applying for financial assistance from the corporation to enable those persons to plan and implement national service programs.

16.22(2)(f) (f) Assist in providing health care and child care for participants in national service programs.

16.22(2)(g) (g) Provide a system for the recruitment and placement of participants in national service programs and disseminate information to the public concerning national service programs and positions in national service programs.

16.22(2)(h) (h) From the appropriations under s. 20.505 (4) (j) and (p), award grants to persons providing national service programs, giving priority to the greatest extent practicable to persons providing youth corps programs.

16.22(2)(i) (i) Provide oversight and evaluation of the national service programs funded under par. (h).

16.22(2)(j) (j) On request, provide projects, training methods, curriculum materials and other technical assistance to persons providing national service programs.

16.22(2)(k) (k) Coordinate its activities with the activities of the corporation and any state agency that administers federal financial assistance under 42 USC 9901 to 9912 or any other federal financial assistance program with which coordination would be appropriate.

16.22(2)(L) (L) Perform such other duties as may be required by the corporation.

16.22(3) (3) Delegation of duties. The board may not directly provide a national service program. Subject to any limitations that the corporation may prescribe, the board may delegate any of the duties specified in sub. (2), other than policy-making duties, to another state agency, a public agency or a nonprofit organization.

16.22(4) (4) State funding. The department shall annually determine the amount of funding for administrative support of the board that is required for this state to qualify for federal financial assistance to be provided to the board. The department shall apportion that amount equally among the departments of administration, health services, public instruction, and workforce development and shall assess those entities for the necessary funding. The department shall credit the moneys received to the appropriation account under s. 20.505 (4) (kb).

16.22 History History: 1993 a. 437, 491; 1995 a. 225; 1997 a. 237; 2007 a. 20 ss. 77, 9121 (6) (a); 2007 a. 97.



16.25 Service award program.

16.25  Service award program.

16.25(1) (1) In this section:

16.25(1)(a) (a) "Board" means the service award board.

16.25(1)(am) (am) "First responder" means an individual certified under s. 256.15 (8) (a).

16.25(1)(b) (b) "Internal Revenue Code" means the Internal Revenue Code, as defined for the current taxable year under s. 71.01 (6).

16.25(1)(c) (c) "Municipality" means a city, county, village or town.

16.25(1)(d) (d) "Program" means the service award program established under sub. (2).

16.25(2) (2) The board shall establish by rule a program to provide length-of-service awards, described in 26 USC 457 (e) (11), to volunteer fire fighters in municipalities that operate volunteer fire departments or that contract with volunteer fire companies organized under ch. 181 or 213, to first responders in any municipality that authorizes first responders to provide first responder services, and to volunteer emergency medical technicians in any municipality that authorizes volunteer emergency medical technicians to provide emergency medical technical services in the municipality. To the extent permitted by federal law, the board shall design the program so as to treat the length-of-service awards as a tax-deferred benefit under the Internal Revenue Code.

16.25(3) (3) The board shall promulgate rules to include the following design features for the program:

16.25(3)(a) (a) All municipalities that operate volunteer fire departments or that contract with a volunteer fire company organized under ch. 181 or 213, all municipalities that authorize first responders to provide first responder services, and all municipalities that authorize volunteer emergency medical technicians to provide emergency medical technical services are eligible to participate in the program.

16.25(3)(b) (b) Annual contributions in an amount determined by the municipality shall be paid by each municipality for each volunteer fire fighter, first responder, and emergency medical technician who provides services for the municipality.

16.25(3)(c) (c) The municipality may select from among the plans offered by individuals or organizations under contract with the board under sub. (4) for the volunteer fire fighters, first responders, and emergency medical technicians who perform services for the municipality. The municipality shall pay the annual contributions directly to the individual or organization offering the plan selected by the municipality.

16.25(3)(d) (d)

16.25(3)(d)1.1. Subject to subd. 2., the board shall match all annual municipal contributions paid for volunteer fire fighters, first responders, and emergency medical technicians up to $250 per fiscal year, other than contributions paid for the purchase of additional years of service under par. (e), to be paid from the appropriation account under s. 20.505 (4) (er). This amount shall be adjusted annually on July 1 to reflect any changes in the U.S. consumer price index for all urban consumers, U.S. city average, as determined by the U.S. department of labor, for the 12-month period ending on the preceding December 31. The board shall pay all amounts that are matched under this paragraph to the individuals and organizations offering the plans selected by the municipalities.

16.25(3)(d)2. 2. If the moneys appropriated under s. 20.505 (4) (er) are not sufficient to fully fund the contributions required to be paid by the board under subd. 1., the board shall prorate the contributions paid for the volunteer fire fighters, first responders, and emergency medical technicians.

16.25(3)(e) (e) A municipality may purchase additional years of service for volunteer fire fighters, first responders, and emergency medical technicians. The number of additional years of service that may be purchased under this paragraph may not exceed the number of years of volunteer fire fighting, first responder service, or emergency medical technical service performed by the volunteer fire fighter, first responder, or emergency medical technician for the municipality.

16.25(3)(f) (f) Except in the case of a volunteer fire fighter, first responder, or emergency medical technician or the beneficiary of a volunteer fire fighter, first responder, or emergency medical technician eligible for a lump sum under par. (i), a vesting period of 10 years of volunteer fire fighting, first responder service, or emergency medical technical service for a municipality shall be required before a volunteer fire fighter, first responder, or emergency medical technician may receive any benefits under the program.

16.25(3)(g) (g) A volunteer fire fighter, first responder, or emergency medical technician shall be paid a length of service award either in a lump sum or in a manner specified by rule, consisting of all municipal and state contributions made on behalf of the volunteer fire fighter, first responder, or emergency medical technician and all earnings on the contributions, less any expenses incurred in the investment of the contributions and earnings, after the volunteer fire fighter, first responder, or emergency medical technician attains 20 years of service for a municipality and reaches the age of 60. If a volunteer fire fighter, first responder, or emergency medical technician has satisfied all vesting requirements under the program but has less than 20 years of service for a municipality or has not reached the age of 60, the program shall provide for the payment of a length of service award either in a lump sum or in a manner specified by rule in an amount to be determined by the board, but less than the amount paid to a volunteer fire fighter, first responder, or emergency medical technician who has attained 20 years of service for a municipality and has reached the age of 60.

16.25(3)(h) (h) The account of a volunteer fire fighter, first responder, or emergency medical technician who has not met all of the vesting requirements under the program shall be closed if he or she should cease providing volunteer fire fighting, first responder, or emergency medical technical services for a municipality for a period of 6 months or more, unless he or she has been granted a leave of absence by his or her supervisor.

16.25(3)(i) (i)

16.25(3)(i)1.1. The beneficiary of a volunteer fire fighter, first responder, or emergency medical technician who is killed in the line of duty or while actively engaged in the rendering of volunteer fire fighting, first responder, or emergency medical technical service shall be paid a length of service award either in a lump sum or in a manner specified by rule, consisting of all municipal and state contributions made on behalf of the volunteer fire fighter, first responder, or emergency medical technician and all earnings on the contributions, less any expenses incurred in the investment of the contributions and earnings.

16.25(3)(i)2. 2. A volunteer fire fighter, first responder, or emergency medical technician who becomes disabled during his or her service as a volunteer fire fighter, first responder, or emergency medical technician for the municipality shall be paid a length of service award either in a lump sum or in a manner specified by rule, in an amount to be determined by the board.

16.25(3)(j) (j) The account of any volunteer fire fighter, first responder, or emergency medical technician who has not met all of the vesting requirements under the program, who has not provided volunteer fire fighting, first responder, or emergency medical technical services for a municipality for a period of 6 months or more, who does not meet any other program requirement established by the municipality, and who has not been granted a leave of absence by his or her supervisor shall be closed.

16.25(3)(k) (k) The board shall equitably allocate all moneys in accounts of volunteer fire fighters, first responders, and emergency medical technicians that have been closed to the accounts of volunteer fire fighters, first responders, and emergency medical technicians that have not been forfeited or closed.

16.25(4) (4)

16.25(4)(a)(a) The board shall establish by rule the requirements for, and the qualifications of, the individuals and organizations in the private sector that are eligible to provide administrative services and investment plans under the program, other than services funded from the appropriation under s. 20.505 (4) (ec). In establishing the requirements and qualifications, the board shall develop criteria of financial stability that each individual and organization must meet in order to offer the services and plans under the program.

16.25(4)(b) (b) The board may contract with any individual or organization in the private sector that seeks to provide administrative services and investment plans required for the program, other than services funded from the appropriation under s. 20.505 (4) (ec), if the individual or organization fulfills the requirements and has the qualifications established by the board under par. (a). Section 16.72 (2) (b) does not apply to any such contract.

16.25(5) (5) The board shall establish by rule a process by which a volunteer fire fighter, first responder, or emergency medical technician may appeal to the board any decision made by the department or by an individual or organization under contract with the board under sub. (4) that affects a substantial interest of the volunteer fire fighter, first responder, or emergency medical technician under the program.

16.25(6) (6) Annually, on or before December 31, the board shall submit a report to the chief clerk of each house of the legislature under s. 13.172 (2) describing the activities of the board.

16.25 History History: 1999 a. 105; 2005 a. 142; 2007 a. 97, 130.



16.255 College savings program vendor.

16.255  College savings program vendor.

16.255(1) (1) The department shall determine the factors to be considered in selecting a vendor of the program under s. 16.641, which shall include:

16.255(1)(a) (a) The person's ability to satisfy record-keeping and reporting requirements.

16.255(1)(b) (b) The fees, if any, that the person proposes to charge account owners.

16.255(1)(c) (c) The person's plan for promoting the college savings program and the investment that the person is willing to make to promote the program.

16.255(1)(d) (d) The minimum initial contribution or minimum contributions that the person will require.

16.255(1)(e) (e) The ability and willingness of the person to accept electronic contributions.

16.255(1)(f) (f) The ability of the person to augment the college savings program with additional, beneficial services related to the program.

16.255(2) (2) The department shall solicit competitive sealed proposals under s. 16.75 (2m) from nongovernmental persons to serve as vendor of the college savings program. The department shall select the vendor based upon factors determined by the department under sub. (1).

16.255(3) (3) The contract between the department and the vendor shall ensure all of the following:

16.255(3)(a) (a) That the vendor reimburses the state for all administrative costs that the state incurs for the college savings program.

16.255(3)(b) (b) That a firm of certified public accountants selected by the vendor annually audits the college savings program and provides a copy of the audit to the college savings program board.

16.255(3)(c) (c) That each account owner receives a quarterly statement that identifies the contributions to the college savings account during the preceding quarter, the total contributions to and the value of the college savings account through the end of the preceding quarter and any distributions made during the preceding quarter.

16.255(3)(d) (d) That the vendor communicate to the beneficiary and account owner the requirements of s. 16.641 (8).

16.255 History History: 1999 a. 44; 2001 a. 38 s. 12; 2011 a. 32.



16.26 Weatherization assistance.

16.26  Weatherization assistance. Notwithstanding s. 16.54 (2) (a), the department shall administer federal funds available to this state under the weatherization assistance for low-income persons program, as amended, 42 USC 6861 to 6873. The department shall administer the funds in accordance with 42 USC 6861 to 6873 and regulations adopted under 42 USC 6861 or 6873.

16.26 History History: 1991 a. 39; 1995 a. 27, 289, 432; 2003 a. 33 s. 163; Stats. 2003 s. 16.26.



16.27 Low-income energy assistance.

16.27  Low-income energy assistance.

16.27(1) (1)  Definitions. In this section:

16.27(1)(a) (a) "County department" means a county department under s. 46.215 or 46.22.

16.27(1)(am) (am) "Crisis assistance" means a benefit that is given to a household experiencing or at risk of experiencing a heating-related emergency.

16.27(1)(b) (b) "Dwelling" means the residence of a low-income warm room program volunteer.

16.27(1)(bm) (bm) "Heating assistance" means a benefit, other than crisis assistance, that is given to a household to assist in meeting the cost of home heating.

16.27(1)(c) (c) "Household" means any individual or group of individuals who are living together as one economic unit for whom residential energy is customarily purchased in common or who make undesignated payments for energy in the form of rent.

16.27(1)(d) (d) "Low-income warm room program materials" include a removable, insulated radiator blanket, a portable remote control thermostat and other cost-efficient materials or repairs necessary to achieve maximum heating efficiency in a dwelling.

16.27(1)(e) (e) "Low-income warm room program volunteer" means a person who is eligible for assistance under 42 USC 8621 to 8629, whose dwelling, in comparison to the dwellings of other persons eligible for assistance under 42 USC 8621 to 8629, has a high ratio of space to occupant, and who volunteers to take the training under sub. (2) (b) and to cooperate with the department in the installation and operation of low-income warm room program materials in his or her dwelling.

16.27(1)(em) (em) "Utility allowance" means the amount of utility costs paid by those individuals in subsidized housing who pay their own utility bills, as averaged from total utility costs for the housing unit by the housing authority.

16.27(2) (2) Administration.

16.27(2)(a)(a) The department shall administer low-income energy assistance as provided in this section to assist an eligible household to meet the costs of home energy with low-income home energy assistance benefits authorized under 42 USC 8621 to 8629.

16.27(2)(b) (b) The department shall administer a low-income warm room program to install low-income warm room program materials in the dwellings of low-income warm room program volunteers and to train the low-income warm room program volunteers and the members of each low-income warm room program volunteer's household in the operation of the low-income warm room program materials to achieve maximum health and heating efficiency.

16.27(3) (3) Funding. Subject to s. 16.54 (2), the department shall, within the limits of the availability of federal funds received under 42 USC 8621 to 8629:

16.27(3)(b) (b) By October 1 of every year from the appropriation under s. 20.505 (1) (mb), determine the total amount available for payment of heating assistance under sub. (6) and determine the benefit schedule.

16.27(3)(c) (c) From the appropriation under s. 20.505 (1) (mb), allocate $1,100,000 in each federal fiscal year for the department's expenses in administering the funds to provide low-income energy assistance.

16.27(3)(d) (d) From the appropriation under s. 20.505 (1) (n), allocate $2,900,000 in each federal fiscal year for the expenses of a county department, another local governmental agency or a private nonprofit organization in administering under sub. (4) the funds to provide low-income energy assistance.

16.27(3)(e) (e) From the appropriation under s. 20.505 (1) (mb):

16.27(3)(e)1. 1. Allocate and transfer to the appropriation under s. 20.505 (1) (n), 15% of the moneys received under 42 USC 8621 to 8629 in each federal fiscal year under the priority of maintaining funding for the geographical areas on July 20, 1985, and, if funding is reduced, prorating contracted levels of payment, for the weatherization assistance program administered by the department under s. 16.26.

16.27(3)(e)3. 3. Except as provided under subd. 6., allocate the balance of funds received under 42 USC 8621 to 8629 in a federal fiscal year, after making the allocations under pars. (c) and (d) and subd. 1., for the payment of heating assistance or for the payment of crisis assistance under sub. (6).

16.27(3)(e)6. 6. If federal funds received under 42 USC 8621 to 8629 in a federal fiscal year total less than 90% of the amount received in the previous federal fiscal year, submit a plan of expenditure under s. 16.54 (2) (b).

16.27(3)(e)7. 7. By October 1 of each year, allocate funds budgeted but not spent and any funds remaining from previous fiscal years to heating assistance under sub. (6) or to the weatherization assistance program under s. 16.26.

16.27(4) (4) Application procedure.

16.27(4)(a)(a) A household may apply after September 30 and before May 16 of any year for heating assistance from the county department under s. 46.215 (1) (n) or 46.22 (1) (b) 4m. a. to e. or from another local governmental agency or a private nonprofit organization with which the department contracts to administer the heating assistance program, and shall have the opportunity to do so on a form prescribed by the department for that purpose.

16.27(4)(b) (b) If by February 1 of any year the number of households applying under par. (a) substantially exceeds the number anticipated, the department may reduce the amounts of payments made under sub. (6) made after that date. The department may suspend the processing of additional applications received until the department adjusts benefit amounts payable.

16.27(5) (5) Eligibility. Subject to the requirements of subs. (4) (b) and (8), the following shall receive low-income energy assistance under this section:

16.27(5)(b) (b) A household with income which is not more than 60 percent of the statewide median household income.

16.27(5)(c) (c) A household entirely composed of persons receiving aid to families with dependent children under s. 49.19, food stamps under 7 USC 2011 to 2036, or supplemental security income or state supplemental payments under 42 USC 1381 to 1383c or s. 49.77.

16.27(5)(d) (d) A household with income within the limits specified under par. (b) that resides in housing that is subsidized or administered by a municipality, a county, the state or the federal government in which a utility allowance is applied to determine the amount of rent or the amount of the subsidy.

16.27(5)(e) (e) A household that is not eligible under par. (c) that includes at least one person who is eligible for food stamps under 7 USC 2011 to 2036, excluding any household in an institution, as defined by the department of health services by rule. Notwithstanding sub. (6), a household under this paragraph shall be eligible for a heating assistance benefit of not more than $1.

16.27(6) (6) Benefits. Within the limits of federal funds allocated under sub. (3) and subject to the requirements of sub. (4) (b) and s. 16.54 (2) (b), heating assistance shall be paid under this section according to a benefit schedule established by the department based on household income, family size and energy costs.

16.27(7) (7) Individuals in state prisons or secured juvenile facilities. No payment under sub. (6) may be made to a prisoner who is imprisoned in a state prison under s. 302.01 or to a person placed at a juvenile correctional facility, as defined in s. 938.02 (10p), or a secured residential care center for children and youth, as defined in s. 938.02 (15g).

16.27(8) (8) Crisis assistance program. A household eligible for heating assistance under sub. (6) may also be eligible for a crisis assistance payment to meet a weather-related or fuel supply shortage crisis. The department shall define the circumstances constituting a crisis for which a payment may be made and shall establish the amount of payment to an eligible household or individual. The department may delegate a portion of its responsibility under this subsection to a county department under s. 46.215 or 46.22 or to another local governmental agency or a private nonprofit organization.

16.27(9) (9) Notice of utility disconnection required. Any public utility, as defined in s. 196.01 (5), or any fuel distributor furnishing heat, light or power to a residential customer shall provide written notice of intent to disconnect or discontinue service during the months of November to April and shall include information concerning any federal, state or local program that provides assistance for fuel or home heating bills. The department shall provide printed information at no cost upon request to any fuel distributor serving residential customers except public utilities. The information shall describe the nature and availability of any federal, state or local program that provides assistance for fuel or home heating bills.

16.27 History History: 1985 a. 29 ss. 1055g, 2488h to 2488n; 1985 a. 176, 332; 1987 a. 27; 1989 a. 31, 359; 1991 a. 39; 1993 a. 16; 1995 a. 27 ss. 2336, 3182 to 3207; Stats. 1995 s. 16.385; 1995 a. 77, 417; 1999 a. 9; 2003 a. 33 s. 162; Stats. 2003 s. 16.27; 2003 a. 321 s. 11; 2003 a. 327 s. 5; 2005 a. 25, 344; 2009 a. 11, 28.



16.28 Office of business development.

16.28  Office of business development.

16.28(1) (1) The office of business development shall provide administrative support to the small business regulatory review board and shall perform other functions determined by the secretary.

16.28(2) (2) The deputy director of the office shall be appointed by the governor to serve at his or her pleasure.

16.28 History History: 2011 a. 32.



16.283 Disabled veteran-owned businesses.

16.283  Disabled veteran-owned businesses.

16.283(1) (1)  Definitions. In this section, unless the context requires otherwise:

16.283(1)(a) (a) "Business" means a sole proprietorship, partnership, limited liability company, joint venture, or corporation.

16.283(1)(b) (b) "Disabled veteran" means a person who is verified by the department of veterans affairs as being all of the following at the time the person applies for certification under sub. (3):

16.283(1)(b)1. 1. A veteran, as defined in s. 45.01 (12).

16.283(1)(b)2. 2. A resident of this state.

16.283(1)(b)3. 3. A person who is in receipt of an award from the U.S. department of veterans affairs of a service-connected disability rating under 38 USC 1114 or 1134 of at least 20 percent.

16.283(1)(c) (c) "Duly authorized representative" has the meaning given in s. 45.04 (1) (a).

16.283(1)(d) (d) "Financial adviser" means a business that serves as an adviser with regard to the sale of evidences of indebtedness or other obligations.

16.283(1)(e) (e) "Investment firm" means a business that serves as a manager, comanager, or in any other underwriting capacity with regard to the sale of evidences of indebtedness or other obligations or as a broker-dealer as defined in s. 551.102 (4).

16.283(1)(f) (f) "Useful business function" means the provision of materials, supplies, equipment, or services to customers, including the state.

16.283(2) (2) Disabled veteran-owned business database. The department shall develop, maintain, and keep current a computer database of businesses certified under this section.

16.283(3) (3) Disabled veteran-owned business, financial adviser, and investment firm certification.

16.283(3)(a)(a) Any business, financial adviser, or investment firm may apply to the department for certification under this section.

16.283(3)(b) (b)

16.283(3)(b)1m.1m. The department shall certify a business, financial adviser, or investment firm under this section if, after conducting an investigation, the department determines that the business, financial adviser, or investment firm fulfills all of the following requirements:

16.283(3)(b)1m.a. a. One or more disabled veterans owns not less than 51 percent of the business, financial adviser, or investment firm or, in the case of any publicly owned business, financial adviser, or investment firm, one or more disabled veterans owns not less than 51 percent of the stock of the business, financial adviser, or investment firm.

16.283(3)(b)1m.b. b. One or more disabled veterans or one or more duly authorized representatives of one or more disabled veterans controls the management and daily business operations of the business, financial adviser, or investment firm.

16.283(3)(b)1m.c. c. The business, financial adviser, or investment firm has its principal place of business in this state.

16.283(3)(b)1m.d. d. The business, financial adviser, or investment firm is currently performing a useful business function. Acting as a conduit for the transfer of funds to a business that is not certified under this section does not constitute a useful business function, unless doing so is a normal industry practice.

16.283(3)(b)2m. 2m. The department may, without conducting an investigation, certify a business, financial adviser, or investment firm having its principal place of business in this state and currently performing a useful business function if the business, financial advisor, or investment firm is certified, or otherwise classified, as a disabled veteran-owned business, financial advisor, or investment firm by an agency or municipality of this or another state, a federally recognized American Indian tribe, or the federal government, or by a private business with expertise in certifying disabled veteran-owned businesses if the business uses substantially the same procedures the department uses in making a determination under subd. 1m.

16.283(3)(c) (c) The department may charge each business, financial adviser, or investment firm applying for certification under this section a fee to cover the department's expenses in making the certification determination.

16.283(3)(d) (d) If a business, financial adviser, or investment firm applying for certification under this section fails to provide the department with sufficient information to enable the department to conduct an investigation under par. (b) 1m. or does not qualify for certification under par. (b), the department shall deny the application. A business, financial adviser, or investment firm whose application is denied may, within 30 days after the date of the denial, appeal in writing to the secretary. The secretary shall enter his or her final decision within 30 days after receiving the appeal.

16.283(3)(e) (e)

16.283(3)(e)1.1. The department may, at the request of any state agency or on its own initiative, evaluate any business, financial adviser, or investment firm certified under this section to verify that it continues to qualify for certification. The business, financial adviser, or investment firm shall provide the department with any records or information necessary to complete the examination.

16.283(3)(e)2. 2. If a business, financial adviser, or investment firm fails to comply with a reasonable request for records or information, the department shall notify the business, financial adviser, or investment firm and the departments of administration and transportation, in writing, that it intends to decertify the business, financial adviser, or investment firm.

16.283(3)(e)3. 3. If, after an evaluation under this paragraph, the department determines that a business, financial adviser, or investment firm no longer qualifies for certification under this section, the department shall notify the business, financial adviser, or investment firm and the departments of administration and transportation, in writing, that it intends to decertify the business, financial adviser, or investment firm.

16.283(3)(f) (f) The business, financial adviser, or investment firm may, within 30 days after a notice is sent under par. (e) 2. or 3., appeal in writing to the secretary. If the business, financial adviser, or investment firm does not submit an appeal under this paragraph, the department shall immediately decertify the business, financial adviser, or investment firm. If an appeal is submitted under this paragraph, the secretary shall enter his or her final decision, in writing, within 30 days after receiving the appeal. If the secretary confirms the decision of the department, the department shall immediately decertify the business, financial adviser, or investment firm. A business, financial adviser, or investment firm decertified under this paragraph may, within 30 days after the secretary's decision, request a contested case hearing under s. 227.42 from the department. If the final administrative or judicial proceeding results in a determination that the business, financial adviser, or investment firm qualifies for certification under this section, the department shall immediately certify the business, financial adviser, or investment firm. The department shall provide the business, financial adviser, or investment firm and the departments of administration and transportation with a copy of the final written decision regarding certification under this paragraph.

16.283(4) (4) Department rule making. The department shall promulgate by administrative rule procedures to implement this section.

16.283 History History: 2009 a. 299 s. 100; 2011 a. 32 s. 3317; Stats. 2011 s. 16.283; 2013 a. 20.



16.285 Woman-owned businesses; certification; database.

16.285  Woman-owned businesses; certification; database.

16.285(1)(1)

16.285(1)(a)(a) In this subsection, "woman-owned business" means a sole proprietorship, partnership, limited liability company, joint venture, or corporation that fulfills all of the following requirements:

16.285(1)(a)1. 1. It is at least 51 percent owned, controlled, and actively managed by a woman.

16.285(1)(a)2. 2. It is currently performing a useful business function in this state.

16.285(1)(b) (b) The department shall implement a program for the certification of woman-owned businesses. The department may, without conducting an investigation, certify a business currently performing a useful business function in this state as a woman-owned business if the business is certified, or otherwise classified, as a woman-owned business by an agency or municipality of this or another state, a federally recognized American Indian tribe, or the federal government, or by a private business with expertise in certifying woman-owned businesses if the business uses substantially the same process as the department promulgates by rule for implementing this subsection.

16.285(1)(bm) (bm) The department may charge an applicant for certification under this subsection a processing fee of not more than $50.

16.285(1)(c) (c) The department shall promulgate rules necessary to implement this subsection.

16.285(2) (2) The department shall develop, maintain, and keep current a computer database of businesses in the state that are owned by women, containing demographic statistics and information on the types of industries represented, sales volume and growth rates, generation of jobs by both new and existing businesses, and any other relevant characteristics. The department shall compile and periodically update a list of businesses certified under sub. (1) and make the list available to the public on the Internet.

16.285 History History: 1991 a. 39; 1999 a. 185; 2005 a. 358; 2011 a. 32 s. 3319; Stats. 2011 s. 16.285; 2013 a. 20.



16.287 Minority businesses.

16.287  Minority businesses.

16.287(1) (1)  Definitions. In this section:

16.287(1)(a) (a) "American Indian" means a person who is enrolled as a member of a federally recognized American Indian tribe or band or who possesses documentation of at least one-fourth American Indian ancestry or documentation of tribal recognition as an American Indian.

16.287(1)(b) (b) "Asian-Indian" means a person whose ancestors originated in India, Pakistan or Bangladesh.

16.287(1)(c) (c) "Black" means a person whose ancestors originated in any of the black racial groups of Africa.

16.287(1)(d) (d) "Hispanic" means a person of any race whose ancestors originated in Mexico, Puerto Rico, Cuba, Central America or South America or whose culture or origin is Spanish.

16.287(1)(e) (e)

16.287(1)(e)1.1. "Minority business" means a sole proprietorship, partnership, limited liability company, joint venture or corporation that fulfills both of the following requirements:

16.287(1)(e)1.a. a. It is at least 51% owned, controlled and actively managed by a minority group member or members who are U.S. citizens or persons lawfully admitted to the United States for permanent residence, as defined under 8 USC 1101 (a) (20).

16.287(1)(e)1.b. b. It is currently performing a useful business function.

16.287(1)(ep) (ep) "Minority financial adviser" means a sole proprietorship, partnership, limited liability company, joint venture or corporation that fulfills all of the following requirements:

16.287(1)(ep)1. 1. It is at least 51% owned, controlled and actively managed by a minority group member or members who are U.S. citizens or persons lawfully admitted to the United States for permanent residence, as defined under 8 USC 1101 (a) (20).

16.287(1)(ep)2. 2. It serves as an adviser with regard to the sale of evidences of indebtedness or other obligations.

16.287(1)(f) (f) "Minority group member" means any of the following:

16.287(1)(f)1. 1. A Black.

16.287(1)(f)2. 2. A Hispanic.

16.287(1)(f)3. 3. An American Indian.

16.287(1)(f)4. 4. An Eskimo.

16.287(1)(f)5. 5. An Aleut.

16.287(1)(f)6. 6. A native Hawaiian.

16.287(1)(f)7. 7. An Asian-Indian.

16.287(1)(f)8. 8. A person of Asian-Pacific origin.

16.287(1)(fm) (fm) "Minority investment firm" means a sole proprietorship, partnership, limited liability company, joint venture or corporation that fulfills all of the following requirements:

16.287(1)(fm)1. 1. It is at least 51% owned, controlled and actively managed by a minority group member or members who are U.S. citizens or persons lawfully admitted to the United States for permanent residence, as defined under 8 USC 1101 (a) (20).

16.287(1)(fm)2. 2. It serves as a manager, comanager or in any other underwriting capacity with regard to the sale of evidences of indebtedness or other obligations or as a broker-dealer as defined in s. 551.102 (4).

16.287(1)(g) (g) "Person of Asian-Pacific origin" means a person whose ancestors originated in Japan, China, Taiwan, Korea, Vietnam, Laos, Cambodia, the Philippines, Samoa, Guam, the U.S. Trust Territories of the Pacific or the Northern Marianas.

16.287(1)(h) (h) "Useful business function" means the provision of materials, supplies, equipment or services to customers in addition to this state. Acting as a conduit to transfer funds to a nonminority business does not constitute a useful business function, unless doing so is a normal industry practice.

16.287(2) (2) Minority business, adviser and firm certification.

16.287(2)(a)(a) For the purposes of ss. 16.75 (3m), 16.855 (10m), 16.87 (2), 18.16, 18.64, 18.77, 25.185, 119.495 (2), 200.57, 231.27 and 234.35, the department shall establish and periodically update a list of certified minority businesses, minority financial advisers and minority investment firms. Any business, financial adviser or investment firm may apply to the department for certification. For purposes of this paragraph, unless the context otherwise requires, a "business" includes a financial adviser or investment firm.

16.287(2)(b) (b) The department shall certify a business incorporated under ch. 180 or having its principal place of business in this state if the department, after conducting an investigation, determines that the business qualifies as a minority business under sub. (1) and any rules promulgated under sub. (3) (c). A determination that a business qualifies as a minority business may not be based on the number of minority group members employed by the business.

16.287(2)(c) (c) The department, without investigation, may certify a business incorporated in this state or having its principal place of business in this state if the business is certified or otherwise classified as a minority business by an agency or municipality of this or another state, a federally recognized American Indian tribe, or the federal government, or by a private business with expertise in certifying minority businesses if the private business uses substantially the same procedures as those used by the department in making a determination under par. (b).

16.287(2)(d) (d)

16.287(2)(d)1.1. If the business applying for certification is not incorporated under ch. 180 or does not have its principal place of business in this state, the department may certify it if it meets a condition specified under par. (b) or (c) and if either of the following conditions exists:

16.287(2)(d)1.a. a. The state in which the business is incorporated or has its principal place of business has a statutory minority business procurement program and the business qualifies for participation in that program under a procedure substantially equivalent to the procedure used by the department in making a determination under par. (b).

16.287(2)(d)1.b. b. The department determines that, with respect to a specified type of supply, material, equipment or service, there are not enough certified minority business suppliers in this state to enable this state to achieve compliance with ss. 16.75 (3m), 16.855 (10m), 16.87 (2) and 25.185.

16.287(2)(dm) (dm) The department may charge each business applying for certification under par. (d) a fee to cover the department's expenses in making the certification determination.

16.287(2)(e) (e) If a business refuses to provide the department with sufficient information to enable it to conduct an investigation under par. (b) or if the business does not qualify for certification under par. (b), (c) or (d), the department shall deny the application. A business whose application is denied may, within 30 days after the date of the denial, appeal in writing to the secretary. The secretary shall enter his or her final decision within 30 days after receiving the appeal.

16.287(2)(f) (f) The department may, at the request of any state agency, or at its own discretion, examine any certified business to verify that it qualifies for certification. The business shall provide the department with any records or information necessary to complete the examination. If the business fails to comply with a reasonable request for records or information, the department shall decertify it.

16.287(2)(g) (g) If the department, after an examination under par. (f), determines that a business does not qualify as a minority business, the department shall notify the business and the departments of administration and transportation that it intends to decertify the business. The business may, within 30 days after the notice is sent, appeal in writing to the secretary. The secretary shall enter his or her final decision within 30 days after receiving the appeal. If the secretary confirms the decision of the department, the department shall immediately decertify the business. A decertified business may, within 30 days after the secretary's decision, request a contested case hearing under s. 227.42 from the department. If the final administrative or judicial proceeding results in a determination that the business qualifies as a minority business, the department shall immediately certify the business.

16.287(3) (3) Department rule making.

16.287(3)(a)(a) The department shall promulgate rules establishing procedures to implement sub. (2).

16.287(3)(b) (b) The department may promulgate rules further defining sub. (1) (f) 1. to 8.

16.287(3)(c) (c) The department may promulgate rules establishing conditions with which a business, financial adviser or investment firm must comply to qualify for certification, in addition to the qualifications specified under sub. (1) (e), (ep) and (fm), respectively.

16.287 History History: 1983 a. 390; 1985 a. 182 s. 57; 1987 a. 27, 403; 1989 a. 31; 1991 a. 37, 39, 189; 1993 a. 112; 1997 a. 27; 1999 a. 150 s. 672; 2007 a. 196; 2011 a. 32 s. 3320; Stats. 2011 s. 16.287; 2013 a. 20.



16.29 Technical assistance.

16.29  Technical assistance.

16.29(1) (1) Annually, the department shall grant to the Great Lakes inter-tribal council the amount appropriated under s. 20.505 (1) (kx) to partially fund a program to provide technical assistance for economic development on Indian reservations if the conditions under subs. (2) and (3) are satisfied.

16.29(2) (2)

16.29(2)(a)(a) As a condition of receiving a grant under sub. (1), the Great Lakes inter-tribal council shall establish a technical assistance program.

16.29(2)(b) (b) The program shall provide technical assistance to all of the following businesses:

16.29(2)(b)1. 1. A tribal enterprise.

16.29(2)(b)2. 2. An Indian business that is located on an Indian reservation.

16.29(2)(b)3. 3. An Indian business that is not located on an Indian reservation but that directly benefits the economy of an Indian reservation.

16.29(2)(c) (c) The program shall provide the following types of technical assistance:

16.29(2)(c)1. 1. Management assistance to existing businesses.

16.29(2)(c)2. 2. Start-up assistance to new businesses, including the development of business and marketing plans and assistance in securing development financing.

16.29(2)(c)3. 3. Technical assistance to new and existing businesses in gaining access to tribal, state and federal business assistance and financing programs.

16.29(2)(d) (d) The program may not provide technical assistance for a commercial gaming and gambling activity.

16.29(3) (3) As a condition of receiving a grant under sub. (1), the Great Lakes inter-tribal council annually shall prepare a report on the technical assistance program under sub. (2) and submit the report to the department.

16.29 History History: 1991 a. 39, 261; 1995 a. 27; 1999 a. 9; 2011 a. 32 s. 3442m; Stats. 2011 s. 16.29.



16.295 Fund of funds investment program.

16.295  Fund of funds investment program.

16.295(1) (1)  Definition. In this section, "investment manager" means the person the committee selects under sub. (3) (a) 1.

16.295(2) (2) Establishment of program. The department shall establish and administer a program for the investment of moneys in venture capital funds that invest in businesses located in this state.

16.295(3) (3) Selection of investment manager; contract approval.

16.295(3)(a)(a)

16.295(3)(a)1.1. The secretary shall form a committee to select the investment manager. The committee shall consist of 3 representatives of the investment board and 2 representatives, appointed by the secretary, of the capital finance office in the department. The committee shall select a person as investment manager who has expertise in the venture capital or private equity asset class.

16.295(3)(a)2. 2. When the department gives the notice under par. (b) 1., the department shall submit its proposed contract with the investment manager to the legislative audit bureau for review. The legislative audit bureau shall review the proposed contract and, within 14 days after it receives the proposed contract for review, submit to the joint committee on finance and the department a letter of review that evaluates the terms of the contract and offers an opinion concerning the extent to which the contract conforms with this section and implements subs. (4) to (7).

16.295(3)(b) (b)

16.295(3)(b)1.1. The secretary shall notify in writing the joint committee on finance of the investment manager selected under par. (a) 1. The notice shall include the department's proposed contract with the investment manager.

16.295(3)(b)2. 2. If, within 14 working days after the date the joint committee on finance receives the legislative audit bureau's letter of review under par. (a) 2., the cochairpersons of the joint committee on finance do not notify the secretary that the committee has scheduled a meeting to determine whether the department's proposed contract with the investment manager is contrary to this section or fails to implement an applicable provision of subs. (4) to (7), the department and investment manager may execute that contract. If, within 14 working days after the date of that notice, the cochairpersons of the committee notify the secretary that the committee has scheduled that meeting, the department and investment manager may execute the contract unless the committee determines at that meeting that the contract, in whole or in part, is contrary to this section or fails to implement an applicable provision of subs. (4) to (7).

16.295(4) (4) Contract with investment manager; disclosure requirement.

16.295(4)(a)(a) Subject to sub. (3), the department shall contract with the investment manager. The contract shall establish the investment manager's compensation, including any management fee. Any management fee may not exceed, annually for no more than 4 years, 1 percent of the total moneys designated under sub. (5) (b) 1. and raised under sub. (5) (b) 3.

16.295(4)(b) (b) The investment manager shall disclose to the department any interest that it or an owner, stockholder, partner, officer, director, member, employee, or agent of the investment manager has in a venture capital fund that receives moneys under sub. (5) (b) or a business in which a venture capital fund invests those moneys.

16.295(5) (5) Investments in venture capital funds.

16.295(5)(a)(a) Subject to sub. (4) (a), the department shall pay $25,000,000 from the appropriation under s. 20.505 (1) (fm) to the investment manager in fiscal year 2013-14.

16.295(5)(b) (b) The investment manager shall invest the following moneys in at least 4 venture capital funds:

16.295(5)(b)1. 1. The moneys under par. (a).

16.295(5)(b)2. 2. At least $300,000 of the investment manager's own moneys.

16.295(5)(b)3. 3. At least $5,000,000 that the investment manager raises from sources other than the department.

16.295(5)(c) (c)

16.295(5)(c)1.1. Of the moneys designated under par. (b), the investment manager may not invest more than $10,000,000 in a single venture capital fund.

16.295(5)(c)2. 2. Of the moneys designated under par. (b), the investment manager shall commit at least one-half of those moneys to investments in venture capital funds within 12 months after the date the investment manager executes the contract under sub. (4) (a), and the investment manager shall commit all of those moneys to investments in venture capital funds within 24 months after that date.

16.295(5)(d) (d) The investment manager shall contract with each venture capital fund that receives moneys under par. (b). Each contract shall require the venture capital fund to do all of the following:

16.295(5)(d)1. 1. Make new investments in an amount equal to the moneys it receives under par. (b) in one or more businesses that are headquartered in this state and employ at least 50 percent of their full-time employees, including any subsidiary or other affiliated entity, in this state, and invest at least one-half of those moneys in one or more businesses that employ fewer than 150 full-time employees, including any subsidiary or other affiliated entity, when the venture capital fund first invests moneys in the business under this section. The venture capital fund's contract with a business in which the venture capital fund makes an investment under this subdivision shall require that, if within 3 years after the venture capital fund makes that investment, the business relocates its headquarters outside of this state or fails to employ at least 50 percent of its full-time employees, including any subsidiary or other affiliated entity, in this state, the business shall promptly pay to the venture capital fund an amount equal to the total amount of moneys designated under par. (b) 1. that the venture capital fund invested in the business. The venture capital fund shall reinvest those moneys in one or more businesses that are eligible to receive an investment under this subdivision, subject to the requirements of this section.

16.295(5)(d)2. 2. Commit at least one-half of any moneys it receives under par. (b) to investments in businesses within 24 months after the date it receives those moneys and commit all of those moneys to investments in businesses within 48 months after that date.

16.295(5)(d)3. 3. Invest all of the moneys it receives under par. (b) in businesses in the agriculture, information technology, engineered products, advanced manufacturing, medical devices, or medical imaging industry and attempt to ensure that all of those moneys are invested in businesses that are diverse with respect to geographic location within this state.

16.295(5)(d)4. 4. At least match any moneys it receives under par. (b) and invests in a business with an investment in that business of moneys the venture capital fund has raised from sources other than the investment manager. The investment manager shall ensure that, on average, for every $1 a venture capital fund receives under par. (b) and invests in a business, the venture capital fund invests $2 in that business from sources other than the investment manager.

16.295(5)(d)5. 5. Provide to the investment manager the information necessary for the investment manager to complete the annual report under sub. (7) (a) and the quarterly report under sub. (7) (c).

16.295(5)(d)6. 6. Disclose to the investment manager and the department any interest that the venture capital fund or an owner, stockholder, partner, officer, director, member, employee, or agent of the venture capital fund holds in a business in which the venture capital fund invests or intends to invest moneys received under par. (b).

16.295(5)(e) (e) The investment manager's profit-sharing agreement with each venture capital fund that receives moneys under par. (b) shall be on terms that are substantially equivalent to the terms applicable for other funding sources of the venture capital fund.

16.295(6) (6) Special requirements for investments of moneys contributed by the state.

16.295(6)(a)(a) The investment manager shall hold in an escrow account its gross proceeds from all investments of the moneys designated under sub. (5) (b) 1. until the investment manager satisfies par. (b).

16.295(6)(b) (b) At least annually, the investment manager shall pay any moneys held under par. (a) to the secretary for deposit into the general fund until the investment manager has paid a total of $25,000,000 under this paragraph.

16.295(6)(c) (c) After the investment manager satisfies par. (b), the investment manager shall pay 90 percent of its gross proceeds from investments of the moneys designated under sub. (5) (b) 1. to the secretary for deposit into the general fund.

16.295(7) (7) Reports of the investment manager; public disclosures.

16.295(7)(a)(a) Annually, within 120 days after the end of the investment manager's fiscal year, the investment manager shall submit a report to the department for that fiscal year that includes all of the following:

16.295(7)(a)1. 1. An audit of the investment manager's financial statements performed by an independent certified public accountant.

16.295(7)(a)2. 2. The investment manager's internal rate of return from investments under sub. (5) (b).

16.295(7)(a)3. 3. For each venture capital fund that contracts with the investment manager under sub. (5) (d), all of the following:

16.295(7)(a)3.a. a. The name and address of the venture capital fund.

16.295(7)(a)3.b. b. The amounts invested in the venture capital fund under sub. (5) (b).

16.295(7)(a)3.c. c. An accounting of any fee the venture capital fund paid to itself or any principal or manager of the venture capital fund.

16.295(7)(a)3.d. d. The venture capital fund's average internal rate of return on its investments of the moneys it received under sub. (5) (b).

16.295(7)(a)4. 4. For each business in which a venture capital fund held an investment of moneys the venture capital fund received under sub. (5) (b), all of the following:

16.295(7)(a)4.a. a. The name and address of the business.

16.295(7)(a)4.b. b. A description of the nature of the business.

16.295(7)(a)4.c. c. An identification of the venture capital fund that made the investment in the business.

16.295(7)(a)4.d. d. The amount of each investment in the business and the amount invested by the venture capital fund from funding sources other than the investment manager.

16.295(7)(a)4.e. e. The internal rate of return realized by the venture capital fund upon the venture capital fund's exit from the investment in the business.

16.295(7)(a)4.f. f. A statement of the number of employees the business employed when the venture capital fund first invested moneys in the business that the venture capital fund received under sub. (5) (b), the number of employees the business employed on the first day of the investment manager's fiscal year, and the number of employees the business employed on the last day of the investment manager's fiscal year.

16.295(7)(b) (b) No later than 10 days after it receives the investment manager's report under par. (a), the department shall submit the report to the chief clerk of each house of the legislature, for distribution to the legislature under s. 13.172 (2).

16.295(7)(c) (c) Quarterly, the investment manager shall submit a report to the department for the preceding quarter that includes all of the following:

16.295(7)(c)1. 1. An identification of each venture capital fund under contract with the investment manager under sub. (5) (d).

16.295(7)(c)2. 2. An identification of each business in which a venture capital fund held an investment of moneys the venture capital fund received under sub. (5) (b) and a statement of the amount of the investment in each business that separately specifies the amount of moneys designated under sub. (5) (b) 1. that were contributed to the investment.

16.295(7)(c)3. 3. A statement of the number of employees the business employed when the venture capital fund first invested moneys in the business that the venture capital fund received under sub. (5) (b) and the number of employees the business employed at the end of the quarter.

16.295(7)(d) (d) The department shall make the investment manager's quarterly report under par. (c) readily accessible to the public on the department's Internet site.

16.295(8) (8) Progress reports. In 2015 and 2018, no later than March 1, the department shall submit reports to the joint committee on finance that include all of the following:

16.295(8)(a) (a) A comprehensive assessment of the performance to date of the investment program under this section.

16.295(8)(b) (b) Any recommendations the department has for improvement of the investment program under this section and the specific actions the department intends to take or proposes to be taken to implement those recommendations.

16.295(8)(c) (c) Any recommendations the investment board has for improvement of the investment program under this section and the specific actions the investment board proposes to be taken to implement those recommendations.

16.295(9) (9) Exemption from low bid and contractual services requirements. Sections 16.705 and 16.75 do not apply to this section.

16.295 History History: 2013 a. 41.



16.301 Definitions.

16.301  Definitions. In this subchapter [ss. 16.301 to 16.315]:

16.301(1) (1) "Community-based organization" means an organization operating in a specific geographic area that is organized primarily to provide housing opportunities for persons or families of low or moderate income, and that is one of the following:

16.301(1)(a) (a) A nonstock corporation organized under ch. 181 that is a nonprofit corporation, as defined in s. 181.0103 (17).

16.301(1)(b) (b) A nonprofit cooperative organized under ch. 185 or 193.

16.301(1)(c) (c) A federally recognized American Indian tribe or band in this state or an entity established by a federally recognized American Indian tribe or band.

16.301(2) (2) "Housing authority" means any of the following:

16.301(2)(a) (a) A housing authority organized under s. 59.53 (22), 61.73, 66.1201 or 66.1213 or ch. 234.

16.301(2)(b) (b) A redevelopment authority or housing and community development authority exercising the powers of a housing authority under s. 66.1333 (3) or 66.1335 (4).

16.301(2)(c) (c) A housing authority organized by the elected governing body of a federally recognized American Indian tribe or band in this state.

16.301(3) (3) "Housing costs" means whichever of the following applies:

16.301(3)(a) (a) For housing occupied by the owner, any of the following:

16.301(3)(a)1. 1. The principal and interest on a mortgage loan that finances the purchase of the housing.

16.301(3)(a)2. 2. Closing costs and other costs associated with a mortgage loan.

16.301(3)(a)3. 3. Mortgage insurance.

16.301(3)(a)4. 4. Property insurance.

16.301(3)(a)5. 5. Utility-related costs.

16.301(3)(a)6. 6. Property taxes.

16.301(3)(a)7. 7. If the housing is owned and occupied by members of a cooperative or an unincorporated cooperative association, fees paid to a person for managing the housing.

16.301(3)(b) (b) For rented housing, any of the following:

16.301(3)(b)1. 1. Rent.

16.301(3)(b)3. 3. Utility-related costs, if not included in the rent.

16.301(6) (6) "Utility-related costs" means costs related to power, heat, gas, light, water and sewerage.

16.301 History History: 1989 a. 31; 1991 a. 39; 1995 a. 201; 1997 a. 79; 1999 a. 150 s. 672; 2003 a. 33 s. 151; Stats. 2003 s. 560.9801; 2005 a. 441; 2011 a. 32 s. 3450m; Stats. 2011 s. 16.301.



16.302 State housing strategy plan.

16.302  State housing strategy plan.

16.302(1) (1)

16.302(1)(a)(a) The department shall prepare a comprehensive 5-year state housing strategy plan. The department shall submit the plan to the federal department of housing and urban development.

16.302(1)(b) (b) In preparing the plan, the department may obtain input from housing authorities, community-based organizations, the private housing industry and others interested in housing assistance and development.

16.302(2) (2) The state housing strategy plan shall include all of the following:

16.302(2)(a) (a) A statement of housing policies and recommendations.

16.302(2)(b) (b) An evaluation and summary of housing conditions and trends in this state, including housing stock and housing cost analyses, general population and household composition demographic analyses and housing and demographic forecasts.

16.302(2)(c) (c) An evaluation of housing assistance needs, based in part on the evaluation under par. (b).

16.302(2)(d) (d) A discussion of major housing issues, including housing production, housing and neighborhood conservation, housing for persons with special needs, fair housing and accessibility and housing affordability.

16.302(2)(e) (e) Housing policies that set the general framework for this state's housing efforts.

16.302(2)(f) (f) Strategies for utilizing federal funding and for coordinating federal and state housing efforts.

16.302(2)(g) (g) Specific recommendations for public and private action that contribute to the attainment of housing policies under the plan.

16.302(2)(h) (h) Strategies and specific recommendations for public and private action that will facilitate the inclusion of bicycle-oriented and pedestrian-oriented design in residential developments and mixed-use developments that include residential elements.

16.302(3) (3) The department shall annually update the state housing strategy plan.

16.302(4) (4) Before October 1 of each year, the department shall submit the state housing strategy plan to the governor and to the chief clerk of each house of the legislature for distribution to the legislature under s. 13.172 (2).

16.302 History History: 1991 a. 39; 1997 a. 27; 2003 a. 33 s. 152; Stats. 2003 s. 560.9802; 2009 a. 351; 2011 a. 32 s. 3451m; Stats. 2011 s. 16.302.



16.303 Housing cost grants and loans.

16.303  Housing cost grants and loans.

16.303(1) (1) The department shall do all of the following:

16.303(1)(a) (a) Subject to sub. (2), make grants or loans, directly or through agents designated under s. 16.304, from the appropriation under s. 20.505 (7) (b) to persons or families of low or moderate income to defray housing costs of the person or family.

16.303(1)(b) (b) Determine the rate of interest, repayment terms or any other term of a loan made under this section.

16.303(1)(c) (c) Set minimum standards for housing that is occupied by a person or family of low or moderate income who receives a grant or loan under this section.

16.303(2) (2) In connection with grants and loans under sub. (1), the department shall do all of the following:

16.303(2)(a) (a) Base the amount of the grant or loan on the ratio between the recipient's housing costs and income.

16.303(2)(c) (c) Ensure that the funds for the grants and loans are reasonably balanced among geographic areas of this state.

16.303(2)(d) (d) Ensure that the funds for the grants and loans are reasonably balanced among the varying housing needs of persons or families of low or moderate income.

16.303(2)(e) (e) Give priority for grants and loans to all of the following:

16.303(2)(e)1. 1. Homeless individuals and families.

16.303(2)(e)2. 2. Elderly persons.

16.303(2)(e)3. 3. Physically disabled persons.

16.303(2)(e)5. 5. Families in which at least one minor child but only one parent live together.

16.303(2)(e)6. 6. Families with 4 or more minor children living together.

16.303(2)(e)7. 7. Other persons or families that the department determines have particularly severe housing problems.

16.303(3) (3)

16.303(3)(a)(a) The department may make grants or loans under sub. (1) (a) directly or through agents designated under s. 16.304.

16.303(3)(b) (b) The department may administer and disburse funds from a grant or loan under sub. (1) (a) on behalf of the recipient of the grant or loan.

16.303 History History: 1989 a. 31; 1991 a. 39; 2001 a. 109; 2003 a. 33 s. 153; Stats. 2003 s. 560.9803; 2011 a. 32 s. 3452m; Stats. 2011 s. 16.303.



16.304 Designated agents.

16.304  Designated agents.

16.304(1)(1) The department may enter into an agreement with an agent designated under sub. (2) to allow the designated agent to do any of the following:

16.304(1)(a) (a) Award grants and loans under s. 16.303 (1) and (2) subject to the approval of the department.

16.304(1)(b) (b) Disburse the funds for grants and loans to persons or families of low or moderate income on terms approved by the department.

16.304(1)(c) (c) On terms approved by the department, administer and disburse funds from a grant or loan under s. 16.303 on behalf of the recipient of the grant or loan.

16.304(2) (2) The department may designate any of the following as agents:

16.304(2)(a) (a) The governing body of a county, city, village or town.

16.304(2)(b) (b) The elected governing body of a federally recognized American Indian tribe or band in this state.

16.304(2)(c) (c) A housing authority.

16.304(2)(d) (d) A nonstock corporation organized under ch. 181 that is a nonprofit corporation, as defined in s. 181.0103 (17).

16.304(2)(e) (e) A cooperative organized under ch. 185 or 193, if the articles of incorporation, articles of organization, or bylaws of the cooperative limit the rate of dividend that may be paid on all classes of stock.

16.304(2)(f) (f) A religious society organized under ch. 187.

16.304(2)(g) (g) An organization operated for profit.

16.304 History History: 1989 a. 31; 1991 a. 39 ss. 120, 121; Stats. 1991 s. 16.334; 1997 a. 27, 79; 2003 a. 33 s. 154; Stats. 2003 s. 560.9804; 2005 a. 441; 2011 a. 32 s. 3453m; Stats. 2011 s. 16.304.



16.305 Grants to local housing organizations.

16.305  Grants to local housing organizations.

16.305(1) (1) The department may make grants to a community-based organization, organization operated for profit, or housing authority to improve the ability of the community-based organization, organization operated for profit, or housing authority to provide housing opportunities, including housing-related counseling services, for persons or families of low or moderate income. The grants may be used to partially defray any of the following:

16.305(1)(a) (a) Salaries, fringe benefits and other expenses associated with personnel of the housing authority, organization operated for profit or community-based organization.

16.305(1)(b) (b) Administrative or operating costs, not described in par. (a).

16.305(2) (2) The department may not make a grant under sub. (1) unless all of the following apply:

16.305(2)(a) (a) The housing authority, organization operated for profit or community-based organization submitted an application for a grant.

16.305(2)(b) (b) The housing authority, organization operated for profit or community-based organization equally matches the grant, by cash or by other assets in kind.

16.305(2)(c) (c) The department determines that the grant to the particular community-based organization, organization operated for profit, or housing authority is appropriate because of any of the following:

16.305(2)(c)1. 1. The quality of the management of the community-based organization, organization operated for profit or housing authority.

16.305(2)(c)2. 2. The amount of other resources for providing housing opportunities that are available to the community-based organization, organization operated for profit or housing authority.

16.305(2)(c)3. 3. The potential impact of the planned activities of the community-based organization, organization operated for profit or housing authority on housing opportunities for persons of low and moderate income in the area.

16.305(2)(c)4. 4. The financial need of the community-based organization, organization operated for profit or housing authority.

16.305(3) (3) A community-based organization, organization operated for profit or housing authority may receive grants under both sub. (1) (a) and (b).

16.305(4) (4) To ensure the development of housing opportunities, the department shall coordinate the use of grants provided under this section with projects undertaken by housing authorities, organizations operated for profit, and community-based organizations.

16.305 History History: 1989 a. 31; 1991 a. 39 s. 124; Stats. 1991 s. 16.336; 1997 a. 27; 2003 a. 33 s. 155; Stats. 2003 s. 560.9805; 2011 a. 32 s. 3454m; Stats. 2011 s. 16.305.



16.306 Transitional housing grants.

16.306  Transitional housing grants.

16.306(1) (1)  Definitions. In this section:

16.306(1)(a) (a) "Eligible applicant" means any of the following:

16.306(1)(a)1. 1. A county or municipal governing body.

16.306(1)(a)2. 2. A county or municipal governmental agency.

16.306(1)(a)3. 3. A community action agency under s. 49.265.

16.306(1)(a)4. 4. A private, nonprofit organization.

16.306(1)(a)5. 5. An organization operated for profit.

16.306(1)(b) (b) "Transitional housing" means housing and supportive services for homeless persons that is designed to facilitate the movement of homeless persons to independent living.

16.306(2) (2)

16.306(2)(a)(a) From the appropriation under s. 20.505 (7) (fm), the department may award a grant to an eligible applicant for the purpose of providing transitional housing and associated supportive services to homeless individuals and families if the conditions under par. (b) are satisfied. The department shall ensure that the funds for the grants are reasonably balanced among geographic areas of the state, consistent with the quality of applications submitted.

16.306(2)(b) (b) A recipient of a grant under par. (a) shall agree to use the grant to support a transitional housing program that does all of the following:

16.306(2)(b)1. 1. Utilizes only existing buildings.

16.306(2)(b)2. 2. Utilizes buildings at scattered sites.

16.306(2)(b)3. 3. Facilitates the utilization, by residents, of appropriate social services available in the community.

16.306(2)(b)4. 4. Provides, or facilitates the provision of, training in self-sufficiency to residents.

16.306(2)(b)5. 5. Requires that at least 25% of the income of residents be spent for rent.

16.306(2)(b)6. 6. Permits persons to reside in transitional housing facilities for a period not to exceed 24 months.

16.306(3) (3) Reporting. Each recipient of a grant under this section shall annually provide all of the following information to the department:

16.306(3)(a) (a) The total number of persons served.

16.306(3)(b) (b) The length of stay in transitional housing of each person served.

16.306(3)(c) (c) The housing and employment status of each person served, at the time that the person leaves the transitional housing program.

16.306(3)(d) (d) Any other information that the department determines to be necessary to evaluate the effectiveness of the transitional housing program operated by the recipient.

16.306 History History: 1991 a. 39, 269; 1997 a. 27; 1999 a. 9; 2001 a. 16; 2003 a. 33 s. 156; Stats. 2003 s. 560.9806; 2007 a. 20; 2011 a. 32 ss. 3455m to 3456m; Stats. 2011 s. 16.306; s. 13.92 (1) (bm) 2.



16.307 Grants to alleviate homelessness.

16.307  Grants to alleviate homelessness.

16.307(1) (1)  Grants. From moneys available under s. 20.505 (7) (h), the department shall make grants to organizations, including organizations operated for profit, that provide shelter or services to homeless individuals or families.

16.307(2) (2) Supplemental funds. The department shall ensure that grants awarded under sub. (1) are not used to supplant other state funds available for homelessness prevention or services to homeless individuals or families.

16.307(2m) (2m) Report. Annually, the department shall submit a report to the speaker of the assembly, the president of the senate and to the appropriate standing committees under s. 13.172 (3) that summarizes how much money was received in the previous year and how that money was distributed.

16.307(3) (3) Rules. The department shall promulgate rules establishing procedures and eligibility criteria for grants under this section.

16.307 History History: 1993 a. 33; 1997 a. 27; 2003 a. 33 s. 158; Stats. 2003 s. 560.9807; 2011 a. 32 s. 3457m; Stats. 2011 s. 16.307.



16.308 Grants for the provision of shelter for homeless individuals and families.

16.308  Grants for the provision of shelter for homeless individuals and families.

16.308(1) (1)  Definitions. In this section:

16.308(1)(a) (a) "Current operating budget" means the budget for the calendar or fiscal year during which an application is submitted, including all sources and amounts of revenue and all actual and planned expenditures.

16.308(1)(b) (b) "Eligible applicant" means any of the following:

16.308(1)(b)1. 1. A county or municipal governing body.

16.308(1)(b)2. 2. A county or municipal governmental agency.

16.308(1)(b)3. 3. A community action agency.

16.308(1)(b)4. 4. A private nonprofit organization, as defined under s. 108.02 (19), or a nonstock corporation that is organized under ch. 181 and that is a nonprofit corporation, as defined in s. 181.0103 (17).

16.308(1)(b)5. 5. A federally recognized American Indian tribe or band.

16.308(1)(b)6. 6. A housing and community development authority.

16.308(1)(b)7. 7. An organization operated for profit.

16.308(1)(c) (c) "Proposed operating budget" means the budget proposed for the calendar or fiscal year following the year in which an application is submitted, including all anticipated revenue other than the amount sought in the grant application and all planned expenditures.

16.308(1)(d) (d) "Shelter facility" means a temporary place of lodging for homeless individuals or families.

16.308(2) (2)

16.308(2)(a)(a) From the appropriations under s. 20.505 (7) (fm) and (h), the department shall award grants to eligible applicants for the purpose of supplementing the operating budgets of agencies and shelter facilities that have or anticipate a need for additional funding because of the renovation or expansion of an existing shelter facility, the development of an existing building into a shelter facility, the expansion of shelter services for homeless persons, or an inability to obtain adequate funding to continue the provision of an existing level of services.

16.308(2)(b) (b) The department shall allocate funds from the appropriations under s. 20.505 (7) (fm) and (h) for temporary shelter for homeless individuals and families as follows:

16.308(2)(b)1. 1. At least $400,000 in each year to eligible applicants located in Milwaukee County.

16.308(2)(b)2. 2. At least $66,500 in each year to eligible applicants located in Dane County.

16.308(2)(b)3. 3. At least $100,000 in each year to eligible applicants not located in Milwaukee County or Dane County.

16.308(2)(b)4. 4. In addition to the amounts under subds. 1. to 3., no more than $183,500 in each year to eligible applicants without restriction as to the location of the applicants.

16.308(3) (3) Application.

16.308(3)(a)(a) An eligible applicant which is not located in Dane County or Milwaukee County may submit an application for one of the following:

16.308(3)(a)1. 1. A grant of not more than 50% of the current or proposed operating budget of a shelter facility operated by the applicant.

16.308(3)(a)2. 2. A grant of not more than 50% of the portion of the applicant's current or proposed operating budget allocated for providing homeless individuals with vouchers that may be exchanged for temporary shelter.

16.308(3)(am) (am) An eligible applicant located in Dane County or Milwaukee County may submit an application for one of the following:

16.308(3)(am)3. 3. A grant of not more than 50% of the total current or proposed operating budgets of one or more shelter facilities from which the applicant purchases shelter for homeless persons and to which the applicant will distribute the money it receives under conditions described in the application.

16.308(3)(am)4. 4. A grant of not more than 50% of the total current or proposed operating budgets of 2 or more shelter facilities which the applicant represents and to which the applicant will distribute the money received under conditions described in the application.

16.308(3)(b) (b) Applications shall be submitted in the form required by the department and shall be accompanied by the current or proposed operating budget or both, as required by the department, of each shelter facility or agency that will, directly or indirectly, receive any of the grant money, and an explanation of why the shelter facility or agency has or anticipates a need for additional funding.

16.308(3m) (3m) Grant eligibility. In awarding grants under this section, the department shall consider whether the community in which an eligible applicant provides services has a coordinated system of services for homeless individuals and families.

16.308(4) (4) Rule making required. The department shall promulgate by rule both of the following:

16.308(4)(a) (a) Criteria for awarding grants.

16.308(4)(b) (b) Criteria for determining whether an agency that operates a shelter facility or program is eligible for a grant.

16.308(5) (5) Prohibited uses. The department may not provide a grant for any of the following purposes:

16.308(5)(a) (a) The construction of a new shelter facility.

16.308(5)(b) (b) The operation of a shelter care facility licensed under ch. 48.

16.308(5)(c) (c) The operation of a facility or private home providing shelter for victims of domestic abuse.

16.308(5)(d) (d) The operation of an agency that provides only information, referral or relocation services.

16.308 History History: 1985 a. 29, 276; 1987 a. 27, 399; 1989 a. 31; 1991 a. 39 s. 1378; Stats. 1991 s. 16.352; 1993 a. 16, 374; 1995 a. 27; 1997 a. 27, 79; 2001 a. 16; 2003 a. 33 s. 159; Stats. 2003 s. 560.9808; 2011 a. 32 s. 3458m; Stats. 2011 s. 16.308.



16.309 Community development block grant programs.

16.309  Community development block grant programs.

16.309(1)(1) The department may administer programs, including the housing improvement grant program, the initial rehabilitation grant program, the community development grant program, and the revolving loan fund program, that are funded by a community development block grant, 42 USC 5301 to 5320.

16.309(2) (2) The department may promulgate rules to administer this section.

16.309(3) (3) Notwithstanding sub. (2), the department shall promulgate rules that specify that an applicant for funds under a program under this section shall be eligible to receive funds under the program in the year following the year for which the applicant submits an application, without having to submit another application for that following year, if all of the following apply:

16.309(3)(a) (a) The applicant is an eligible applicant under the terms of the program.

16.309(3)(b) (b) The applicant did not receive funds under the program in the year for which the application was submitted.

16.309 History History: 1991 a. 39; 1995 a. 27 s. 9116 (5); 1997 a. 27; 2003 a. 33 s. 160; Stats. 2003 s. 560.9809; 2011 a. 32 s. 3459m; Stats. 2011 s. 16.309; 2013 a. 20.



16.310 Use of surplus state-owned real property.

16.310  Use of surplus state-owned real property.

16.310(1)(1)  Definitions. In this section "state agency" means an office, commission, department, or independent agency in the executive branch of state government.

16.310(2) (2) Transfer of real property to the department.

16.310(2)(a)(a) The department shall petition the head of any state agency having jurisdiction over real property that the department determines to be suitable for surplus.

16.310(2)(b) (b) The head of the state agency having jurisdiction over the real property shall notify the department in writing whether or not the state agency considers the real property to be surplus.

16.310(2)(c) (c) If the state agency considers the real property to be surplus, if the department determines that the real property is suitable by, the state agency shall transfer the real property, without payment, to the department for purposes of transfer to an applicant under sub. (3).

16.310(3) (3) Transfer of real property. The department may transfer real property obtained under sub. (2) to an applicant under a written agreement that includes a provision that the applicant agrees to pay the department an amount to utilize the real property in conformance with the agreement.

16.310(4) (4) Recording. The department shall record the agreement under sub. (3) in the office of the register of deeds for the county in which the real property subject to the agreement is located.

16.310(5) (5) Nonapplication. This section does not apply to property that is authorized to be sold or leased as provided in s. 16.848 while an offer of sale, sale, or lease agreement is pending or while the property is leased.

16.310 History History: 1991 a. 39; 2001 a. 103; 2003 a. 33 s. 161; Stats. 2003 s. 560.9810; 2005 a. 25; 2011 a. 32 s. 3460m; Stats. 2011 s. 16.310; 2013 a. 20.



16.311 Mental health services.

16.311  Mental health services.

16.311(1) (1) In this section, "serious and persistent mental illness" has the meaning given in s. 51.01 (14t).

16.311(2) (2) From the appropriation under s. 20.505 (7) (fr), the department may not award more than $45,000 in each fiscal year to applying public or nonprofit private entities for the costs of providing certain mental health services to homeless individuals with serious and persistent mental illness. Entities that receive funds awarded by the department under this subsection shall provide the mental health services required under 42 USC 290cc-24. The amount that the department awards to an applying entity may not exceed 50% of the amount of matching funds required under 42 USC 290cc-23.

16.311 History History: 2005 a. 25 s. 908; 2005 a. 264; 2007 a. 45; 2011 a. 32 s. 3461m; Stats. 2011 s. 16.311.



16.315 Federal housing assistance programs.

16.315  Federal housing assistance programs. Notwithstanding s. 16.54 (2) (a), the department shall administer federal funds made available to this state under the Stewart B. McKinney homeless assistance act housing assistance programs, 42 USC 11361 to 11402.

16.315 History History: 1991 a. 39; 2003 a. 33 s. 157; Stats. 2003 s. 560.9815; 2011 a. 32 s. 3462m; Stats. 2011 s. 16.315.



16.40 Department of administration, duties, powers.

16.40  Department of administration, duties, powers. The department of administration shall:

16.40(1) (1) Prepare budget. Discharge all duties in connection with the compilation of the biennial state budget report imposed by ss. 16.42 to 16.46.

16.40(2) (2) Attend finance committee. Attend all public hearings of the joint committee on finance and such executive meetings as the committee may desire, answer questions and give information called for by the committee relative to the financial operations of the state and its several agencies.

16.40(3) (3) Prepare annual financial statement. Prepare at the end of each fiscal year not later than October 15, a condensed, and popular account of the finances of the state, showing the sources of the state's revenue and the purposes of its expenditures, including a comparison with the prior year; prepare at the end of each fiscal year not later than October 15, a statement of the condition of the general fund showing the cash balance, the accounts receivable, the accounts payable and the continuing unexpended and unencumbered appropriation balances; and prepare not earlier than January 1 nor later than February 1 in each year a tentative statement of the estimated receipts and disbursements of the general fund for the biennium in progress, showing also the estimated condition of the general fund at the end of the current biennium. A copy of each of such statements shall be filed in the legislative reference bureau and shall be sent to each member of the legislature.

16.40(4) (4) Furnish information. Furnish such other information regarding the finances of the state and the financial operations of agencies as may be called for by the governor, the governor-elect, the legislature or either house thereof, or any member thereof.

16.40(5) (5) Bookkeeping forms. Prescribe the forms of accounts and other financial records to be used by all agencies. Such accounts shall be as nearly uniform as is practical, and as simple as is consistent with an accurate and detailed record of all receipts and disbursements and of all other transactions affecting the acquisition, custodianship and disposition of value. The secretary may call upon the state auditor for advice and suggestions in prescribing such forms.

16.40(6) (6) Take testimony. In the discharge of any duty imposed by law, administer oaths and take testimony and cause the deposition of witnesses to be taken in the manner prescribed for taking depositions in civil actions in circuit courts.

16.40(7) (7) Collect revenue information. Collect from any available source and correlate information concerning any and all anticipated state revenues, including program revenues and segregated revenues from program receipts.

16.40(8) (8) Collect information on disbursements. Collect and correlate information from all agencies concerning any agency disbursements and the proper time thereof.

16.40(9) (9) Forecast revenues and expenditures. Forecast all revenues and expenditures of the state.

16.40(10) (10) Determine minimum cash balances. Determine the minimum cash balances needed in public depositories in which operating accounts are maintained at all times to meet the operating requirements of all agencies.

16.40(11) (11) Advise investment board director on surplus moneys. Advise the executive director of the investment board daily concerning surplus moneys available for investment from each of the various state funds.

16.40(12) (12) Advise investment board director on cash needs. Advise the executive director of the investment board concerning the date when invested funds will be required in the form of cash. Said director shall furnish such reports of investments as may be required by the department of administration.

16.40(13) (13) Cooperate in improvements of state fund management. Cooperate with the executive director of the investment board, the state treasurer, the department of revenue and other revenue agencies for the purpose of effecting improvements in the management and investment of state funds.

16.40(14) (14) Committees. Perform administrative services required to properly account for the finances of committees created by law or executive order. The governor may authorize each committee to make expenditures from the appropriation under s. 20.505 (1) (ka) not exceeding $2,000 per fiscal year. The governor shall report such authorized expenditures to the joint committee on finance at the next quarterly meeting of the committee. If the governor desires to authorize expenditures of more than $2,000 per fiscal year by a committee, the governor shall submit to the joint committee on finance for its approval a complete budget for all expenditures made or to be made by the committee. The budget may cover a period encompassing more than one fiscal year or biennium during the governor's term of office. If the joint committee on finance approves a budget authorizing expenditures of more than $2,000 per fiscal year by such a committee, the governor may authorize the expenditures to be made within the limits of the appropriation under s. 20.505 (1) (ka) in accordance with the approved budget during the period covered by the budget. If after the joint committee on finance approves a budget for such a committee the governor desires to authorize expenditures in excess of the authorized expenditures under the approved budget, the governor shall submit a modified budget for the committee to the joint committee on finance. If the joint committee on finance approves a modified budget, the governor may authorize additional expenditures to be made within the limits of the appropriation under s. 20.505 (1) (ka) in accordance with the modified budget during the period covered by the modified budget.

16.40(16) (16) Maintain an accounting for operating notes. Maintain an accounting of, forecast and administer those moneys pledged for the repayment of operating notes issued under subch. III of ch. 18, in accordance with agreements entered into by the secretary under s. 16.004 (9).

16.40(17) (17) Interstate bodies. Perform administrative services required to properly account for dues and related expenses for state participation in national or regional interstate governmental bodies specified in s. 20.505 (1) (ka) or determined by the governor.

16.40(18) (18) Require agencies to provide copies. Require each state agency, at the time that the agency submits a request to the department for an increased appropriation to be provided in an executive budget bill which is necessitated by the compensation plan under s. 230.12 or a collective bargaining agreement approved under s. 111.92, to provide a copy of the request to the director of the office of state employment relations and the joint committee on employment relations.

16.40(19) (19) State-owned rental housing. Require each agency as defined in s. 16.52 (7) which has a program revenue or segregated revenue appropriation for deposit of housing receipts to deposit all revenues received from rentals established under s. 16.004 (8) for state-owned housing in that appropriation account, or if the appropriation is for more than one purpose, in a separate subaccount within that appropriation, and to pay all expenses for maintenance of the housing from that account or subaccount.

16.40(20) (20) Public debt service costs projection. Prepare in each odd-numbered year for inclusion in the report submitted by the building commission under s. 13.48 (7) a projection of the long-term trends in principal and interest costs on public debt contracted under subchs. I and IV of ch. 18 as a proportion of all tax revenues that are deposited or are expected to be deposited in the general fund. The projection shall take account of the recommendations adopted by the building commission for the long-range building program under s. 13.48 (7) for the succeeding fiscal biennium and all proposed general obligation bonding contained in the executive budget bill or bills, including bonding for the authorized state building program as well as for other borrowing purposes.

16.40(21) (21) Administrative services provided to the board of commissioners of public lands. Render an accounting to the board of commissioners of public lands for the costs of all administrative services provided by the department and other state agencies, as defined in s. 20.001 (1), to the board. All moneys received from the board under s. 24.64 for the costs of administrative services provided by the department and other state agencies shall be deposited in the general fund.

16.40(22) (22) Sale of forest products at Fort McCoy.

16.40(22)(a)(a) Annually distribute an amount equal to 50% of the amount appropriated under s. 20.505 (1) (ng) to the school districts located in whole or in part in Monroe County in proportion to the number of pupils in each such school district's membership, as defined in s. 121.004 (5), in the previous school year who were residents of that county in the previous school year.

16.40(22)(b) (b) Annually distribute an amount equal to 50% of the amount appropriated under s. 20.505 (1) (ng) to Monroe County for the benefit of the public roads in Monroe County.

16.40(23) (23) University of Wisconsin-Green Bay programming. Provide funding from the appropriation under s. 20.505 (1) (km) to finance programming at the University of Wisconsin-Green Bay that is jointly developed by the Oneida Tribe and the University of Wisconsin-Green Bay.

16.40 History History: 1971 c. 125; 1977 c. 196 s. 130 (3); 1977 c. 272; 1979 c. 1, 34, 221; 1981 c. 20, 27, 317; 1981 c. 390 s. 252; 1983 a. 27, 368, 524; 1985 a. 29; 1987 a. 4, 27; 1989 a. 31, 359; 1991 a. 39; 1993 a. 16; 1999 a. 9, 24, 185; 2001 a. 16, 109; 2003 a. 33 ss. 164, 9160; 2005 a. 25; 2007 a. 20.



16.401 Treasury management.

16.401 Treasury management. The department shall:

16.401(1) (1) Have custody of moneys. Receive and have charge of all moneys paid into the treasury and any other moneys received by officers and employees of state agencies, and pay out the moneys as directed by law, except as provided in ss. 16.52 (7), 20.907 (5) (b), 20.920, and 20.929.

16.401(2) (2) Issue receipts. Issue receipts for all money paid to the department.

16.401(3) (3) Pay claims as presented. Pay all claims authorized to be paid out of the treasury in the order in which they are presented, giving a preference to no one.

16.401(4) (4) Pay on warrants sums authorized by law.

16.401(4)(a)(a) Pay out of the treasury, on demand, upon the warrants of the department, except as provided in s. 20.929, such sums only as are authorized by law to be so paid, if there are appropriate funds therein to pay the same, and, when any sum is required to be paid out of a particular fund, pay it out of such fund only; and upon each such warrant, when payment is made in currency, take the receipt endorsed on or annexed thereto, of the payee therein named or an authorized agent or assignee. The secretary shall accept telephone advice believed by him or her to be genuine from any public depository, as defined in s. 34.01 (5), stating that a specified amount of money has been deposited with such public depository for the credit of the state, and shall act upon such telephone advice as though it had been in writing.

16.401(4)(b) (b) When in the judgment of the secretary balances in state public depository accounts are temporarily in excess of that required under par. (a), the secretary may transfer the excess balance to the investment fund for the purpose of investment only. The earnings attributable to the investment of temporary excess balances shall be distributed as provided in sub. (14).

16.401(5) (5) Account for interest. Pay into the treasury and account for all sums directly or indirectly received by the secretary by virtue of the secretary's office, or as interest or compensation for the use, deposit, or forbearance of any state moneys in the secretary's hands or under the secretary's control.

16.401(6) (6) Keep cash and fund accounts. Keep records showing the number, date, and amount of each cash receipt issued by the department and classify said receipts by state funds; submit a summary statement of collections by fund together with a copy of each remittance advice in support thereof; keep also records showing the check, share draft, or other draft number, date, payee, and amount of each cash disbursement and classify said disbursements by state funds; keep a record of the date, payee, and amount of each disbursement made by a money transfer technique other than a check or draft and classify the disbursement by state fund; and verify at the end of each week the amounts shown by the secretary's records to represent total cash balance and cash balances of individual state funds by comparing said amounts with corresponding balances appearing on records maintained by the department.

16.401(7) (7) Report to governor monthly. Report to the governor monthly, or oftener if the governor so requires, on:

16.401(7)(a) (a) The total amount of funds in the treasury, specifying in what kind of currency they consist, the amount of each kind, and the amount belonging to each separate fund.

16.401(7)(b) (b) The amounts in each of the state depositories, together with the interest earned thereon.

16.401(7)(c) (c) Any defalcation or neglect of duty of any disbursing or collecting officer or agent of the state.

16.401(8) (8) Submit biennial report. As part of the report submitted under s. 15.04 (1) (d), include a statement showing for each of the 2 preceding fiscal years the cash balance in each state fund at the beginning of the fiscal year, the aggregate amount of receipts credited, and the aggregate amount of disbursements charged to each said fund during the fiscal year and the resultant cash balance in each state fund at the end of the fiscal year. This statement shall further show as of the end of each said 2 fiscal years, at par, the aggregate value of securities held for each state fund and the aggregate value of securities held in trust or deposited for safekeeping, and shall show the manner in which the total cash balance was accounted for by listing the balances on deposit in each state account in a public depository, deducting from the total of such balances the aggregate amount of checks, share drafts, or other drafts outstanding and adding thereto the aggregate amount of cash and cash items in office.

16.401(9) (9) Report certain payments. Whenever the secretary or any state department shall remit to any county, city, town, or village any sum in payment of a state aid or other item, the remitter shall transmit a statement of the amount and purpose thereof to the clerk of such municipality. After the receipt thereof, the clerk of such municipality shall present such statement at the next regular meeting of the governing body and shall thereafter file and keep such statement for 6 years.

16.401(10) (10) Stamp checks and drafts. Cause to be plainly printed or stamped upon each check, share draft, and other draft issued by the secretary the period of time, as determined by the secretary but not to exceed one year, during which the check or other draft may be presented for payment. The secretary shall cancel on his or her records any check or other draft that is not presented for payment within the prescribed time period and shall credit the amount thereof to the fund upon which it is drawn.

16.401(11) (11) Provide services in connection with securities held in trust. Upon request therefor from any company, corporation, society, order, or association that has securities on deposit with the secretary, in trust, mail to its address not to exceed 60 days before the same become due, any or all interest coupons; return to it any or all bonds, notes, or other deposits as they become due and are replaced by other securities; cut all interest coupons, make any endorsement of interest or otherwise on any such securities; and collect therefor from the company, corporation, society, order, or association making the request, a 25-cent fee for a single coupon cut, or for each entry of interest endorsed on a note or return of a bond, note, or other security, and a 10-cent fee for each additional coupon cut, or entry of interest endorsed on a note, bond, or other security, and may withhold any and all coupons cut or refuse endorsement of interest on securities until such fee is paid. Such fees shall be paid into the state treasury as a part of the general fund, and an extra charge may be required for postage or registered mail.

16.401(12) (12) Hold safekeeping receipts for federal securities. Whenever any federal securities are purchased under authority of any law and the secretary is custodian thereof the secretary may accept and hold safekeeping receipts of a federal reserve bank for such securities. Each such receipt shall be identified on its face with the name of the fund to which the securities described in the receipt belong.

16.401(13) (13) Sale of investments. Whenever the department draws a check, share draft, or other draft dated the next following business day upon a fund whose investment and collection is under the exclusive control of the investment board pursuant to s. 25.17 (1), and the receipts of the state are insufficient to permit a disbursement from said fund in the amount of such check, share draft, or other draft, the investment board shall sell investments owned by such fund for delivery in time to provide sufficient money to cover such check, share draft, or other draft on the date that it bears.

16.401(14) (14) Apportion interest. Apportion at least quarterly the interest earned on state moneys in all depositories among the several funds as provided in s. 25.14 (3), except that earnings attributable to the investment of temporary excess balances under sub. (4) (b) shall be distributed according to a formula prescribed by the depository selection board. To the maximum extent deemed administratively feasible by the depository selection board, the formula shall approximate the distribution of earnings among funds which would occur if earnings were allocated in proportion to each fund's actual contribution to the earnings. Interest so apportioned shall be added to and become a part of such funds.

16.401(15) (15) Report fees and surcharges. Report annually to the legislature the amount of money collected by municipal and circuit courts as costs, fees, fines, forfeitures, and surcharges imposed under ch. 814.

16.401 History History: 2003 a. 33 ss. 55 to 60, 62 to 68, 165, 166; 2003 a. 139 s. 2d.



16.405 Requests for issuance of operating notes.

16.405  Requests for issuance of operating notes.

16.405(1)(1) At any time the department determines that a deficiency will occur in the funds of the state which will not permit the state to meet its operating obligations in a timely manner, it may prepare a request for the issuance of operating notes under subch. III of ch. 18 and, subject to subs. (2) and (3), may submit the request to the building commission.

16.405(2) (2) The department may not submit a request to the building commission under sub. (1) unless the request is signed by the secretary and the governor.

16.405(3) (3) If the department proposes to submit a request to the building commission under sub. (1), the secretary shall notify the joint committee on finance in writing of the proposed action. If the cochairpersons of the committee do not notify the secretary that the committee has scheduled a meeting for the purpose of reviewing the proposed submission within 14 working days after the date of the secretary's notification, the department may submit the request to the building commission as proposed. If, within 14 working days after the date of the secretary's notification, the cochairpersons of the committee notify the secretary that the committee has scheduled a meeting for the purpose of reviewing the proposed submission, the department may submit the request to the building commission only upon approval of the committee.

16.405 History History: 1983 a. 3; 1985 a. 29; 1997 a. 27.



16.41 Agency and authority accounting; information; aid.

16.41  Agency and authority accounting; information; aid.

16.41(1)(1) All agencies shall keep their accounts and other financial records as prescribed by the secretary under s. 16.40 (5), except as otherwise specifically directed by law. All agencies and authorities shall furnish to the secretary all information relating to their financial transactions which the secretary requests pursuant to this subchapter for such periods as the secretary requests, and shall render such assistance in connection with the preparation of the state budget report and the budget bill and in auditing accounts, as the secretary or the governor may require.

16.41(2) (2) The secretary and his or her duly authorized employees shall have free access to all financial accounts of every agency and authority, and each agency and authority shall assist the secretary in preparing estimates of receipts and expenditures for inclusion in the state budget report.

16.41(3) (3) Upon request of the secretary all agencies and authorities shall furnish such information concerning anticipated revenues and expenditures as the secretary requires for effective control of state finances.

16.41(4) (4) In this section, "authority" means a body created under subch. II of ch. 114 or under ch. 231, 233, 234, 237, 238, or 279.

16.41 History History: 1977 c. 196 s. 130 (3); 1977 c. 272, 273; 1983 a. 27; 1987 a. 399; 1995 a. 27; 2001 a. 16; 2005 a. 74, 335; 2007 a. 20, 97; 2009 a. 28; 2011 a. 7, 10; 2013 a. 20.



16.412 Agency payments.

16.412  Agency payments. At the request of any agency, the secretary may authorize the processing of specified regular periodic payments through the use of money transfer techniques including, without limitation because of enumeration, direct deposit, electronic funds transfer, and automated clearinghouse procedures.

16.412 History History: 1981 c. 20; 2003 a. 33.



16.413 Disclosure of expenditures relating to state agency operations and state agency contracts and grants.

16.413  Disclosure of expenditures relating to state agency operations and state agency contracts and grants.

16.413(1)(1)  Definitions. In this section:

16.413(1)(a) (a) "Financial instrument" includes any check, draft, warrant, money order, note, certificate of deposit, letter of credit, bill of exchange, credit or credit card, transaction authorization mechanism, marketable security, and any computer representation of them.

16.413(1)(b) (b) "Grant" means a payment made to a person, other than aids to individuals and organizations and local assistance and the payment of salaries and fringe benefits for state employees.

16.413(1)(c) (c) "Searchable Internet Web site" means a Web site that allows any person to search for both of the following:

16.413(1)(c)1. 1. State aggregate expenditures for state operations by state agency, expenditure category, expenditure amount, and the person to whom the expenditure is made.

16.413(1)(c)2. 2. Grants made by state agencies and contracts entered into by state agencies.

16.413(1)(d) (d) "State agency" has the meaning given in s. 20.001 (1).

16.413(1)(e) (e) "State operations" means all purposes except aids to individuals and organizations and local assistance.

16.413(2) (2) State agency expenditures for state operations.

16.413(2)(a)(a) The department shall ensure that all state agency expenditures for state operations exceeding $100, including salaries and fringe benefits paid to state agency employees, are available for inspection on a searchable Internet Web site maintained by the department. Copies of each financial instrument relating to these expenditures, other than payments relating to state employee salaries, shall be available for inspection on the searchable Internet Web site.

16.413(2)(b) (b) The department shall categorize the expenditure information under par. (a) by state agency, expenditure category, expenditure amount, and the person to whom the expenditure is made. If any of the expenditure information may be found on other Web sites, the department shall ensure that the information is accessible through the searchable Internet Web site under par. (a).

16.413(2)(c) (c) State agencies shall provide the department with all expenditure information required under par. (a). The department may specify the format in which state agencies provide the expenditure information.

16.413(3) (3) State agency contracts and grants.

16.413(3)(a)(a) The department shall ensure that all of the following information relating to each grant made by a state agency or contract entered into by a state agency is available for inspection on a searchable Internet Web site maintained by the department:

16.413(3)(a)1. 1. A copy of the contract and grant award.

16.413(3)(a)2. 2. The state agency making the grant or entering into the contract.

16.413(3)(a)3. 3. The name and address of the person receiving the grant or entering into the contract.

16.413(3)(a)4. 4. The purpose of the grant or contract.

16.413(3)(a)5. 5. The amount of the grant or the amount the state agency must expend under the contract and the name of the state fund from which the grant is paid or moneys are expended under the contract.

16.413(3)(b) (b) State agencies shall provide the department with all of the information required under par. (a). The department may specify the format in which state agencies provide the information. The department shall make the information available on the searchable Internet Web site.

16.413 History History: 2011 a. 32.



16.415 Certification of payrolls.

16.415  Certification of payrolls.

16.415(1) (1) Neither the secretary nor any other fiscal officer of this state may draw, sign, or issue, or authorize the drawing, signing, or issuing of any warrant on any disbursing officer of the state to pay any compensation to any person in the classified service of the state unless an estimate, payroll, or account for such compensation, containing the names of every person to be paid, bears the certificate of the appointing authority that each person named in the estimate, payroll, or account has been appointed, employed, or subject to any other personnel transaction in accordance with, and that the pay for the person has been established in accordance with, the law, compensation plan, or applicable collective bargaining agreement, and applicable rules of the director of the office of state employment relations and the administrator of the division of merit recruitment and selection in the office of state employment relations then in effect.

16.415(2) (2) Any person entitled to be certified as described in sub. (1), as having been appointed or employed in pursuance of law and of the rules pursuant thereto, and refused such certificate, may maintain an action of mandamus to compel the appointing authority to issue such certificate.

16.415(3) (3) Any sums paid contrary to this section may be recovered from any appointing authority making such appointments in contravention of law or of the rules promulgated pursuant thereto, or from any appointing authority signing or countersigning or authorizing the signing or countersigning of any warrant for the payment of the same, or from the sureties on the official bond of any such appointing authority, in an action in the circuit court for any county within the state, maintained by the director of the office of state employment relations, or by a citizen resident therein, who is assessed for, and liable to pay, or within one year before the commencement of the action has paid, a state, city or county tax within this state. All moneys recovered in any action brought under this section when collected, shall be paid into the state treasury except that if a citizen taxpayer is plaintiff in any such action he or she shall be entitled to receive for personal use the taxable cost of such action and 5% of the amount recovered as attorney fees.

16.415 History History: 1971 c. 270 ss. 67, 68; 1973 c. 12; 1977 c. 196 ss. 63, 65, 130 (5), 131; 1977 c. 272 s. 98; 1977 c. 273; 1983 a. 27; 1985 a. 332 s. 251 (1); 1989 a. 31; 2003 a. 33 ss. 169 to 171, 9160; 2003 a. 320.



16.417 Dual employment or retention.

16.417  Dual employment or retention.

16.417(1) (1) In this section:

16.417(1)(a) (a) "Agency" means an office, department, independent agency, institution of higher education, association, society, or other body in state government created or authorized to be created by the constitution or any law, that is entitled to expend moneys appropriated by law, including the legislature and the courts.

Effective date text (a) "Agency" means an office, department, independent agency, institution of higher education, association, society, or other body in state government created or authorized to be created by the constitution or any law, that is entitled to expend moneys appropriated by law, including the legislature and the courts, but not including an authority or the body created under subch. III of ch. 149.

16.417(1)(b) (b) "Authority" means a body created under subch. II of ch. 114 or ch. 231, 232, 233, 234, 237, 238, or 279.

16.417(1)(c) (c) "Elective state official" has the meaning given in s. 13.62 (6).

16.417(2) (2)

16.417(2)(a)(a) No individual other than an elective state official who is employed or retained in a full-time position or capacity with an agency or authority may hold any other position or be retained in any other capacity with an agency or authority from which the individual receives, directly or indirectly, more than $12,000 from the agency or authority as compensation for the individual's services during the same year.

16.417(2)(b) (b) No elective state official may hold any other position or be retained in any other capacity with an agency or authority, except an unsalaried position or unpaid service with an agency or authority that is compatible with the official's duties, the emoluments of which are limited to reimbursement for actual and necessary expenses incurred in the performance of duties.

16.417(2)(c) (c) No agency or authority may employ any individual or enter into any contract in violation of this subsection.

16.417(2)(d) (d) The department shall annually check to assure that no individual violates this subsection. The department shall order any individual whom it finds to be in violation of this subsection to forfeit that portion of the economic gain that the individual realized in violation of this subsection.

16.417(2)(e) (e) The attorney general, when requested by the department, shall institute proceedings to recover any forfeiture incurred under this subsection which is not paid by the individual against whom it is assessed.

16.417(2)(f) (f) This subsection does not apply to any of the following:

16.417(2)(f)1. 1. An individual other than an elective state official who has a full-time appointment for less than 12 months, during any period of time that is not included in the appointment.

16.417(2)(f)2. 2. An individual who is employed by the Board of Regents of the University of Wisconsin System, but only with respect to compensation received within the system.

16.417 History History: 1987 a. 365 ss. 1, 4m; 1987 a. 399; 1989 a. 56 s. 259; 1993 a. 362; 1997 a. 27; 2001 a. 16; 2005 a. 74, 335; 2007 a. 20; 2009 a. 28; 2011 a. 7, 10, 32, 229; 2013 a. 20; s. 13.92 (2) (i).

16.417 Annotation Restrictions that sub. (2) imposes on dual state employment of state employees are discussed. 77 Atty. Gen. 245.



16.42 Agency requests.

16.42  Agency requests.

16.42(1)(1) All agencies, other than the legislature and the courts, no later than September 15 of each even-numbered year, in the form and content prescribed by the department, shall prepare and forward to the department and to the legislative fiscal bureau the following program and financial information:

16.42(1)(a) (a) A clear statement of the purpose or goal for each program or subprogram.

16.42(1)(b) (b) Clear statements of specific objectives to be accomplished and, as appropriate, the performance measures used by the agency to assess progress toward achievement of these objectives.

16.42(1)(c) (c) Proposed plans to implement the objectives and the estimated resources needed to carry out the proposed plans.

16.42(1)(d) (d) A statement of legislation required to implement proposed programmatic and financial plans.

16.42(1)(e) (e) All fiscal or other information relating to such agencies that the secretary or the governor requires on forms prescribed by the secretary.

16.42(1)(g) (g) The information required under s. 16.529 (2).

16.42(2) (2) The secretary may make budget estimates for all such agencies which fail to furnish the information required under sub. (1) by the date specified in sub. (1).

16.42(3) (3) The department shall include in its agency request under sub. (1) a proposal to eliminate any council, board, or commission that has not held a meeting since the preceding September 15, unless the council, board, or commission is required to exist under federal law.

16.42 History History: 1971 c. 125, 215; 1973 c. 12, 333; 1975 c. 388; 1977 c. 29; 1977 c. 196 s. 130 (3), (4); 1977 c. 272; 1979 c. 34, 221; 1981 c. 20; 1987 a. 4; 1993 a. 16; 2001 a. 109; 2003 a. 33; 2005 a. 149; 2009 a. 28; 2013 a. 20.



16.425 Summary of tax exemption devices.

16.425  Summary of tax exemption devices.

16.425(1) (1)  Declaration of policy. Because state policy objectives are sought and achieved by both governmental expenditures and tax exemption, and because both have an impact on the government's capacity to lower tax rates or raise expenditures, both should receive regular comprehensive review by the governor and the legislature in the budgetary process. This section seeks to facilitate such comprehensive review by providing for the generation of information concerning tax exemptions and other similar devices comparable to expenditure information.

16.425(2) (2) Definition. For the purposes of this section "tax exemption device" means any tax provision which exempts, in whole or in part, certain persons, income, goods, services, or property from the impact of established taxes, including, but not limited because of failure of enumeration, to those devices known as tax deductions, tax allowances, tax exclusions, tax credits and tax exemptions.

16.425(3) (3) Report on tax exemption devices. The department of revenue shall, in each even-numbered year on the date prescribed for it by the secretary, furnish to the secretary a report detailing the approximate costs in lost revenue, the policy purposes and to the extent possible, indicators of effectiveness in achieving such purposes, for all state tax exemption devices, including those based on the internal revenue code, in effect at the time of the report. The report need relate only to chs. 71, 76 and 77 tax exemption devices and to property tax exemptions for which reports are required under s. 70.337. The report shall be prepared in such a manner as to facilitate the making of comparisons with the information reported in s. 16.46 (1) to (6).

16.425 History History: 1973 c. 90; 1981 c. 20; 1983 a. 27; 1991 a. 39; 1993 a. 490.



16.43 Budget compiled.

16.43  Budget compiled. The secretary shall compile and submit to the governor or the governor-elect and to each person elected to serve in the legislature during the next biennium, not later than November 20 of each even-numbered year, a compilation giving all of the data required by s. 16.46 to be included in the state budget report, except the recommendations of the governor and the explanation thereof. The secretary shall not include in the compilation any provision for the development or implementation of an information technology development project for an executive branch agency that is not consistent with the strategic plan of the agency, as approved under s. 16.976. The secretary may distribute the budget compilation in printed or optical disk format.

16.43 History History: 1977 c. 29; 1981 c. 20; 2001 a. 16; 2003 a. 33; 2005 a. 25.



16.44 Budget hearings.

16.44  Budget hearings. After the filing of the compilation required under s. 16.43, the governor or governor-elect shall consider all requests and all other information which may be of value in understanding the issues and problems to be dealt with in the executive budget. The governor or governor-elect may hold public hearings determined to be necessary to gather further information from agencies, interested citizens and others. The department of administration and all other agencies shall cooperate fully with the governor or governor-elect in providing information and analyses as requested.

16.44 History History: 1973 c. 333; 1977 c. 196 s. 130 (3); 1977 c. 273.



16.45 Budget message to legislature.

16.45  Budget message to legislature. In each regular session of the legislature, the governor shall deliver the budget message to the 2 houses in joint session assembled. Unless a later date is requested by the governor and approved by the legislature in the form of a joint resolution, the budget message shall be delivered on or before the last Tuesday in January of the odd-numbered year. With the message the governor shall transmit to the legislature, as provided in ss. 16.46 and 16.47, the biennial state budget report and the executive budget bill or bills together with suggestions for the best methods for raising the needed revenues. The governor may distribute the biennial state budget report in printed or optical disk format or post the biennial state budget report on the Internet, except that, if requested by a member of the legislature, the governor shall provide the member with a printed copy of the biennial state budget report.

16.45 History History: 1971 c. 2; 1973 c. 333; 1987 a. 4, 186; 1993 a. 16; 2005 a. 25; 2009 a. 28.



16.46 Biennial budget, contents.

16.46  Biennial budget, contents. The biennial state budget report shall be prepared by the secretary, under the direction of the governor, and a copy of a budget-in-brief thereof shall be furnished to each member of the legislature or posted on the Internet on the day of the delivery of the budget message. The biennial state budget report shall be furnished to each member of the legislature or posted on the Internet on the same day. If requested by a member of the legislature, the governor shall provide the member with a printed copy of the budget-in-brief and the biennial state budget report. The biennial state budget report shall contain the following information:

16.46(1) (1) A summary of the actual and estimated receipts of the state government in all operating funds under existing laws during the current and the succeeding bienniums, classified so as to show the receipts by funds, organization units and sources of income.

16.46(2) (2) A summary of the actual and estimated disbursements of the state government from all operating funds during the current biennium and of the requests of agencies and the recommendations of the governor for the succeeding biennium.

16.46(3) (3) A statement showing the condition of all operating funds of the treasury at the close of the preceding fiscal year and the estimated condition at the close of the current year.

16.46(4) (4) A statement showing how the total estimated disbursements during each year of the succeeding biennium compare with the estimated receipts, and the additional revenues, if any, needed to defray the estimated expenses of the state.

16.46(5) (5) A statement of the actual and estimated receipts and disbursements of each department and of all state aids and activities during the current biennium, the departmental estimates and requests, and the recommendations of the governor for the succeeding biennium. Estimates of expenditures shall be classified to set forth such expenditures by funds, organization units, appropriation, object and activities at the discretion of the secretary.

16.46(5m) (5m) A statement of estimated general purpose revenue receipts and expenditures in the biennium following the succeeding biennium based on recommendations in the budget bill or bills.

16.46(6) (6) Any explanatory matter which in the judgment of the governor or the secretary will facilitate the understanding by the members of the legislature of the state financial condition and of the budget requests and recommendations.

16.46(7) (7) The report of the department of revenue prepared under s. 16.425, together with the purposes and approximate costs in lost revenue of each new or changed tax exemption device provided in the proposed budget. This information shall be integrated with the rest of the information in this section in such a manner as to facilitate to the fullest extent possible, direct comparisons between expenditure information and tax exemption device information, as defined in s. 16.425.

16.46(8) (8) The estimate of the department of revenue under s. 73.03 (36).

16.46(9) (9) A comparison of the state's budgetary surplus or deficit according to generally accepted accounting principles, as reported in any audited financial report prepared by the department for the most recent fiscal year, and the estimated change in the surplus or deficit based on recommendations in the biennial budget bill or bills. For the purpose of this calculation, the secretary shall increase or decrease the surplus or deficit by the amount designated as "Gross Balances" that appears in the 2nd year of the biennium in the summary in s. 20.005 (1), as published in the biennial budget bill or bills.

16.46 History History: 1971 c. 125; 1973 c. 90; 1977 c. 196 s. 130 (3); 1979 c. 34; 1981 c. 20; 1983 a. 27; 1989 a. 335; 1993 a. 16; 1999 a. 83; 2001 a. 16, 109; 2005 a. 25; 2009 a. 28.



16.461 Biennial budget, summary of funds.

16.461  Biennial budget, summary of funds. After the governor has submitted all budget recommendations, the secretary shall prepare a summary of the recommendations of all funds, to be distributed to the members of the legislature.



16.465 Budget stabilization fund reallocations.

16.465  Budget stabilization fund reallocations. The secretary may reallocate moneys in the budget stabilization fund to other funds in the manner provided in s. 20.002 (11). No interest may be assessed to the general fund on account of such a reallocation.

16.465 History History: 1985 a. 120.



16.47 Budget bill.

16.47  Budget bill.

16.47(1)(1) Except as provided in s. 16.529 (2), the executive budget bill or bills shall incorporate the governor's recommendations for appropriations for the succeeding biennium. The appropriation method shown in the bill or bills shall in no way affect the amount of detail or manner of presentation which may be requested by the joint committee on finance. Appropriation requests may be divided into 3 allotments: personal services, other operating expenses and capital outlay or such other meaningful classifications as may be approved by the joint committee on finance.

16.47(1m) (1m) Immediately after the delivery of the budget message, the budget bill or bills shall be introduced without change into either house by the joint finance committee and when introduced shall be referred to that committee.

16.47(2) (2) No bill containing an appropriation or increasing the cost of state government or decreasing state revenues in an annual amount exceeding $10,000 shall be passed by either house until the budget bill has passed both houses; except that the governor or the joint committee on finance may recommend such bills to the presiding officer of either house, in writing, for passage and the legislature may enact them, and except that the senate or assembly committee on organization may recommend to the presiding officer of its respective house any such bill not affecting state finances by more than $100,000 biennially. Such bills shall be accompanied by a statement to the effect that they are emergency bills recommended by the governor, the joint committee on finance, or the senate or assembly committee on organization. Such statement by the governor or joint committee on finance shall be sufficient to permit passage prior to the budget bill. Such statement by the senate or assembly committee on organization shall be effective only to permit passage by its respective house.

16.47 History History: 1971 c. 125; 1979 c. 34, 221; 1981 c. 20; 1983 a. 27; 1987 a. 4; 2003 a. 33.



16.48 Unemployment reserve financial statement.

16.48  Unemployment reserve financial statement.

16.48(1) (1)

16.48(1)(a)(a) No later than April 15 of each odd-numbered year, the secretary of workforce development shall prepare and furnish to the governor, the speaker of the assembly, the minority leader of the assembly, and the majority and minority leaders of the senate a statement of unemployment insurance financial outlook, which shall contain the following, together with the secretary's recommendations and an explanation for such recommendations:

16.48(1)(a)1. 1. Projections of unemployment insurance operations under current law through at least the 2nd year following the close of the biennium, including benefit payments, tax collections, borrowing or debt repayments and amounts of interest charges, if any.

16.48(1)(a)2. 2. Specific proposed changes in the laws relating to unemployment insurance financing, benefits and administration.

16.48(1)(a)3. 3. Projections specified in subd. 1. under the proposed laws.

16.48(1)(a)4. 4. The economic and public policy assumptions upon which the projections are based, and the impact upon the projections of variations from those assumptions.

16.48(1)(a)5. 5. If significant cash reserves in the unemployment reserve fund are projected throughout the forecast period, a statement giving the reasons why the reserves should be retained in the fund.

16.48(1)(a)6. 6. If unemployment insurance program debt is projected at the end of the forecast period, the reasons why it is not proposed to liquidate the debt.

16.48(1)(b) (b) No later than May 15 of each odd-numbered year, the secretary of workforce development shall prepare and furnish to the governor, the speaker of the assembly, the minority leader of the assembly, and the majority and minority leaders of the senate a report summarizing the deliberations of the council on unemployment insurance and the position of the council, if any, concerning each proposed change in the unemployment insurance laws submitted under par. (a).

16.48(2) (2) Upon receipt of the statement and report under sub. (1), the governor may convene a special committee consisting of the secretary of workforce development and the legislative leaders specified in sub. (1) to review the statement and report. Upon request of 2 or more of the legislative leaders specified in sub. (1), the governor shall convene such a committee. The committee shall attempt to reach a consensus concerning proposed changes to the unemployment insurance laws and shall submit its recommendations to the governor and legislature concurrently with the statement furnished under sub. (3).

16.48(3) (3) No later than June 15 of each odd-numbered year, the secretary of workforce development, under the direction of the governor, shall submit to each member of the legislature an updated statement of unemployment insurance financial outlook which shall contain the information specified in sub. (1) (a), together with the governor's recommendations and an explanation for such recommendations, and a copy of the report required under sub. (1) (b).

16.48 History History: 1983 a. 388; 1995 a. 27 s. 9130 (4); 1997 a. 3, 39; 2013 a. 36.



16.50 Departmental estimates.

16.50  Departmental estimates.

16.50(1) (1)  Expenditures.

16.50(1)(a)(a) Each department except the legislature and the courts shall prepare and submit to the secretary an estimate of the amount of money which it proposes to expend, encumber or distribute under any appropriation in ch. 20. The department of administration shall prepare and submit estimates for expenditures from appropriations under ss. 20.855, 20.865, 20.866 and 20.867. The secretary may waive the submission of estimates of other than administrative expenditures from such funds as he or she determines, but the secretary shall not waive submission of estimates for expenditure of any amount designated as a refund of an expenditure under s. 20.001 (5). Estimates shall be prepared in such form, at such times and for such time periods as the secretary requires. Revised and supplemental estimates may be presented at any time under rules promulgated by the secretary.

16.50(1)(b) (b) This subsection does not apply to appropriations under ss. 20.255 (2) (ac), 20.835, and 20.865 (4).

16.50(2) (2) Action thereon by secretary. The secretary shall examine each such estimate to determine whether appropriations are available therefor and expenditures under the appropriations can be made without incurring danger of exhausting the appropriations before the end of the appropriation period and whether there will be sufficient revenue to meet such contemplated expenditures except as provided in sub. (7). The secretary also shall examine each estimate to assure as nearly as possible that the proposed plan of program execution reflects the intentions of the joint committee on finance, legislature and governor, as expressed by them in the budget determinations. If satisfied that such estimate meets these tests, the secretary shall approve the estimate; otherwise he or she shall disapprove the estimate, in whole or in part, as the facts require. If the secretary is satisfied that an estimate for any period is more than sufficient for the execution of the normal functions of a department, he or she may modify or withhold approval of the estimate. This section shall be strictly construed by the secretary to the end that such budget determinations and policy decisions reflected by such determinations be implemented to the fullest extent possible within the concepts of proper management.

16.50(3) (3) Limitation of force and salaries.

16.50(3)(a)(a) No department, except the legislature or the courts, may increase the pay of any employee, expend money, or incur any obligation except in accordance with the estimate that is submitted to the secretary as provided in sub. (1) and approved by the secretary or the governor.

16.50(3)(b) (b) No change in the number of full-time equivalent positions authorized through the biennial budget process or other legislative act may be made without the approval of the joint committee on finance, except for position changes made by the governor under s. 16.505 (1) (c), (2)[,] or (2j)[,] by the investment board under s. 16.505 (2g), or by the board of regents of the University of Wisconsin System under s. 16.505 (2m) or (2p).

16.50(3)(c) (c) The secretary may withhold, in total or in part, the funding for any position, as defined in s. 230.03 (11), as well as the funding for part-time or limited term employees until such time as the secretary determines that the filling of the position or the expending of funds is consistent with s. 16.505 and with the intent of the legislature as established by law or in budget determinations, or the intent of the joint committee on finance in creating or abolishing positions under s. 13.10, the intent of the governor in creating or abolishing positions under s. 16.505 (1) (c) or (2), or the intent of the board of regents of the University of Wisconsin System in creating or abolishing positions under s. 16.505 (2m) or (2p). Until the release of funding occurs, recruitment or certification for the position may not be undertaken.

16.50(3)(d) (d) The secretary shall submit a quarterly report to the joint committee on finance of any position changes made by the governor under s. 16.505 (1) (c).

16.50(3)(e) (e) No pay increase may be approved unless it is at the rate or within the pay ranges prescribed in the compensation plan or as provided in a collective bargaining agreement under subch. V of ch. 111.

16.50(3)(f) (f) At the request of the director of the office of state employment relations, the secretary of administration may authorize the temporary creation of pool or surplus positions under any source of funds if the director determines that temporary positions are necessary to maintain adequate staffing levels for high turnover classifications, in anticipation of attrition, to fill positions for which recruitment is difficult. Surplus or pool positions authorized by the secretary shall be reported quarterly to the joint committee on finance in conjunction with the report required under s. 16.54 (8).

16.50(4) (4) Appeals to governor. Any department feeling itself aggrieved by the refusal of the secretary to approve any estimate, or any item therein, may appeal from the secretary's decision to the governor, who, after a hearing and such investigation as the governor deems necessary, may set aside or modify such decision.

16.50(5) (5) Disbursements. The secretary may not draw a warrant for payment of any expenditures incurred by any department nor may any department make any expenditure for which the approval of the secretary or the governor is necessary under this section, including any expenditure under s. 20.867, unless the expenditure was made in accordance with an estimate submitted to and approved by the secretary or by the governor. In the event that the secretary determines that previously authorized expenditures will exceed revenues in the current or forthcoming fiscal year by more than 0.5% of the estimated general purpose revenue appropriations for that fiscal year, he or she may not decline to approve an estimate or to draw a warrant under this subsection, but shall instead proceed under sub. (7).

16.50(6) (6) Proportional spending. If the secretary determines that expenditures of general purpose or segregated fund revenues are utilized to match revenues received under s. 16.54 or 20.001 (2) (b) for the purposes of combined program expenditure, the secretary may require that disbursements of the general purpose revenue and corresponding segregated revenue be in direct proportion to the amount of program revenue or corresponding segregated revenue which is available or appropriated in ch. 20 or as condition of a grant or contract. If the secretary makes such a determination, the agency shall incorporate the necessary adjustments into the expenditure plans provided for in sub. (1).

16.50(7) (7) Revenue shortfall.

16.50(7)(a)(a) If following the enactment of the biennial budget act in any biennium the secretary determines that previously authorized expenditures will exceed revenues in the current or forthcoming fiscal year by more than one-half of one percent of the estimated general purpose revenue appropriations for that fiscal year, he or she may not take any action under sub. (2) and shall immediately notify the governor, the presiding officers of each house of the legislature and the joint committee on finance.

16.50(7)(b) (b) Following such notification, the governor shall submit a bill containing his or her recommendations for correcting the imbalance between projected revenues and authorized expenditures, including a recommendation as to whether moneys should be transferred from the budget stabilization fund to the general fund. If the legislature is not in a floorperiod at the time of the secretary's notification, the governor shall call a special session of the legislature to take up the matter of the projected revenue shortfall and the governor shall submit his or her bill for consideration at that session.

16.50 History History: 1971 c. 270; 1973 c. 333; 1975 c. 39; 1977 c. 29, 196, 418; 1979 c. 32, 34; 1981 c. 20, 27, 30, 314; 1983 a. 27 ss. 70, 71a, 2202 (42); 1985 a. 332 s. 251 (6); 1987 a. 4, 27; 1989 a. 31, 336; 1991 a. 316; 1993 a. 16; 1995 a. 27; 1997 a. 27; 1999 a. 9; 2001 a. 16; 2003 a. 33 ss. 173, 174, 9160; 2005 a. 25, 149; 2009 a. 28; 2011 a. 10, 32; s. 13.92 (2) (i).

16.50 Annotation The secretary is not authorized by s. 16.50 (2) to reduce payments to municipalities under s. 79.03. Milwaukee v. Lindner, 98 Wis. 2d 624, 297 N.W.2d 828 (1980).

16.50 Annotation The secretary is not authorized by sub. (2) to reduce payments under the school aids program. School District of LaFarge v. Lindner, 100 Wis. 2d 111, 301 N.W.2d 196 (1981).



16.505 Position authorization.

16.505  Position authorization.

16.505(1) (1) Except as provided in subs. (2), (2g), (2j), (2m), and (2p), no position, as defined in s. 230.03 (11), regardless of funding source or type, may be created or abolished unless authorized by one of the following:

16.505(1)(a) (a) The legislature by law or in budget determinations.

16.505(1)(b) (b) The joint committee on finance under s. 13.10.

16.505(1)(c) (c) The governor creating or abolishing positions funded from revenues specified in s. 20.001 (2) (e).

16.505(2) (2)

16.505(2)(a)(a) An agency may request the governor to create or abolish a full-time equivalent position or portion thereof funded from revenues specified in s. 20.001 (2) (b) or (c) in the agency. Upon receiving such a request, the governor may change the authorized level of full-time equivalent positions funded from such revenues in the agency in accordance with this subsection. The governor may approve a different authorized level of positions than is requested by the agency. If the governor proposes to change the number of full-time equivalent positions in an agency funded from revenues specified in s. 20.001 (2) (b) or (c), the governor shall notify the joint committee on finance in writing of his or her proposed action. If the cochairpersons of the committee do not notify the governor that the committee has scheduled a meeting for the purpose of reviewing the proposed action within 14 working days after the date of the governor's notification, the position changes may be made as proposed by the governor. If, within 14 working days after the date of the governor's notification, the cochairpersons of the committee notify the governor that the committee has scheduled a meeting for the purpose of reviewing the proposed action, the position changes may be made under this subsection only upon approval of the committee.

16.505(2)(b) (b) This subsection does not apply to full-time equivalent positions funded from the appropriation under s. 20.370 (2) (bg) or (8) (mg).

16.505(2g) (2g) The investment board may create or abolish a full-time equivalent position or portion thereof funded from revenues appropriated under s. 20.536 (1) (k).

16.505(2j) (2j)

16.505(2j)(a)(a) In this subsection, "executive branch agency" has the meaning given in s. 16.70 (4).

16.505(2j)(b) (b) The governor may abolish any vacant full-time equivalent position at any executive branch agency by notifying the joint committee on finance in writing of his or her proposed action. If, within 14 working days after the date of the governor's notification, the cochairpersons of the committee do not notify the governor that the committee has scheduled a meeting for the purpose of reviewing the proposed action, the position changes may be made as proposed by the governor. If, within 14 working days after the date of the governor's notification, the cochairpersons notify the governor that the committee has scheduled a meeting for the purpose of reviewing the proposed action, the position changes may be made only upon approval of the committee.

16.505(2m) (2m) The board of regents of the University of Wisconsin System or the chancellor of the University of Wisconsin-Madison may create or abolish a full-time equivalent position or portion thereof, other than positions funded from the appropriation under s. 20.285 (1) (a). Beginning on July 1, 2015, all positions authorized for the University of Wisconsin shall not be included in any state position report. No later than the last day of the month following completion of each calendar quarter, the board of regents shall report to the department and the cochairpersons of the joint committee on finance concerning the number of full-time equivalent positions created or abolished by the board under this subsection during the preceding calendar quarter and the source of funding for each such position.

16.505(2p) (2p)

16.505(2p)(a)(a) Subject to par. (b), the board of regents of the University of Wisconsin System or the chancellor of the University of Wisconsin-Madison may create or abolish a full-time equivalent academic staff or faculty position or portion thereof from revenues appropriated under s. 20.285 (1) (a). Annually, no later than the September 30 following completion of the fiscal year, the board of regents or chancellor shall report to the department and the cochairpersons of the joint committee on finance concerning the number of full-time equivalent positions created or abolished by the board or chancellor under this subsection during the preceding fiscal year.

16.505(2p)(b) (b) The board of regents or chancellor may not create or abolish any position under par. (a) until the board or chancellor and the department have entered into a memorandum of understanding that establishes a methodology for identifying and accounting for the cost of funding any positions that are created, including any amounts that the board or chancellor may include in a certification to the department under s. 20.928 (1). The board or chancellor and the department shall enter into the memorandum of understanding no later than September 1, 2002.

16.505(2p)(c) (c) Notwithstanding s. 20.928 (1), in certifying the sum of moneys needed to pay any costs associated with a position that is created under par. (a), the board of regents or chancellor may only certify the sum that is permitted under the memorandum of understanding entered into under par. (b).

16.505(2p)(d) (d) Notwithstanding s. 16.42 (1), in submitting information under s. 16.42 for the biennial budget bill or bills, the board of regents or chancellor may only include that portion of the cost of funding the positions created under par. (a) that is permitted under the memorandum of understanding entered into under par. (b).

16.505(3) (3) If the secretary determines that the expenditure estimate established under s. 16.50 (1) for any agency so warrants, the secretary may require an agency to seek prior approval to expend funds for any position, including limited term employment. The secretary may also require any agency except a judicial branch agency or legislative service agency to comply with the procedures for entering position information for its employees, including limited term employees, into the information system established under s. 16.004 (7).

16.505(4) (4)

16.505(4)(a)(a) In this subsection, "agency" has the meaning given under s. 16.52 (7).

16.505(4)(b) (b) Except as provided in par. (c), no agency may change the funding source for a position authorized under this section unless the position is authorized to be created under a different funding source in accordance with this section.

16.505(4)(c) (c) The department shall fund from general purpose revenue under s. 20.865 (1) (cj) positions in the University of Wisconsin System that are otherwise funded from revenues specified in s. 20.001 (2) (e), to the extent authorized under s. 20.865 (1) (cj).

16.505 History History: 1977 c. 196, 418; 1979 c. 34; 1981 c. 20; 1983 a. 27; 1987 a. 27; 1989 a. 31, 127; 1991 a. 39, 269; 1993 a. 16; 1995 a. 27; 1997 a. 27; 2001 a. 16, 109; 2005 a. 25; 2009 a. 28, 276; 2011 a. 10, 32; 2013 a. 20; s. 13.92 (2) (i).



16.51 Department of administration; preauditing and accounting; additional duties and powers.

16.51  Department of administration; preauditing and accounting; additional duties and powers. The department of administration in the discharge of preauditing and accounting functions shall:

16.51(1) (1) Suggest improvements. Suggest plans for the improvement and management of the public revenues and expenditures.

16.51(4) (4) Direct collection of moneys. Except as otherwise provided by law, direct and superintend the collection of all moneys due the state.

16.51(5) (5) Keep and state accounts. Keep and state all accounts in which the state is interested as provided in s. 16.52.

16.51(6) (6) Audit claims. Examine, determine and audit, according to law, the claims of all persons against the state as provided in s. 16.53.

16.51(7) (7) Audit claims for expenses in connection with prisoners and juveniles in juvenile correctional facilities. Receive, examine, determine, and audit claims, duly certified and approved by the department of corrections, from the county clerk of any county in behalf of the county, which are presented for payment to reimburse the county for certain expenses incurred or paid by it in reference to all matters growing out of actions and proceedings involving prisoners in state prisons, as defined in s. 302.01, or juveniles in juvenile correctional facilities, as defined in s. 938.02 (10p), including prisoners or juveniles transferred to a mental health institute for observation or treatment, when the proceedings are commenced in counties in which the prisons or juvenile correctional facilities are located by a district attorney or by the prisoner or juvenile as a postconviction remedy or a matter involving the prisoner's status as a prisoner or the juvenile's status as a resident of a juvenile correctional facility and for certain expenses incurred or paid by it in reference to holding those juveniles in secure custody while those actions or proceedings are pending. Expenses shall only include the amounts that were necessarily incurred and actually paid and shall be no more than the legitimate cost would be to any other county had the offense or crime occurred therein.

16.51 History History: 1971 c. 125; 1977 c. 418; 1979 c. 221; 1985 a. 29; 1989 a. 31; 1995 a. 27, 77; 1997 a. 35; 2005 a. 344.



16.513 Program and segregated revenue sufficiency.

16.513  Program and segregated revenue sufficiency.

16.513(1)(1) Each agency which has a program revenue appropriation or appropriation of segregated revenues from program receipts shall, at such times as required by the secretary, make quarterly reports to the department projecting the revenues and expenditures for the ensuing quarterly period under each such appropriation to the agency.

16.513(2) (2) Upon reviewing the reports submitted under sub. (1), the department shall report to the joint committee on finance concerning any projected insufficiency of program revenues or segregated revenues from program receipts to meet expenditures contemplated by agencies. The report shall contain information concerning any encumbrances made by agencies attributable to a program revenue appropriation or appropriation of segregated revenues from program receipts that are in excess of the moneys, assets or accounts receivable under s. 20.903 (2) required to remove the liabilities created by the encumbrances.

16.513(3) (3)

16.513(3)(a)(a) If there are insufficient moneys, assets, or accounts receivable, as determined under s. 20.903 (2), that are projected by an agency or projected by the department under s. 16.40 (7) to cover anticipated expenditures under a program revenue appropriation or appropriation of segregated revenues from program receipts, the agency shall propose and submit to the department a plan to assure that there are sufficient moneys, assets, or accounts receivable to meet projected expenditures under the appropriation.

16.513(3)(b) (b) The department may approve, disapprove, or approve with modifications each plan submitted by an agency under par. (a). If the department approves a plan, or approves a plan with modifications, the department shall forward the plan to the joint committee on finance. If the cochairpersons of the joint committee on finance do not notify the secretary that the committee has scheduled a meeting for the purpose of reviewing the proposed plan within 14 working days after the date of the secretary's submittal, any portion of the plan that does not require the action of the legislature or the action of the committee under another law may be implemented. If, within 14 working days after the date of the secretary's submittal, the cochairpersons of the joint committee on finance notify the secretary that the committee has scheduled a meeting for the purpose of reviewing the proposed plan, no part of the plan may be implemented without the approval of the committee in accordance with applicable law, or without the approval of the legislature if legislative approval is required.

16.513(4) (4) The department shall monitor the performance of agencies in carrying out plans approved under sub. (3) and shall periodically report its findings regarding such performance to the joint committee on finance.

16.513(5) (5) Any officer of an agency which is responsible for the submission of a report required by sub. (1) or a plan required by sub. (3) who fails to submit the report or plan within the time required by the department may be required to forfeit not less than $200 nor more than $1,000.

16.513 History History: 1983 a. 27; 2005 a. 149; 2011 a. 32.



16.515 Supplementation of program revenue and program revenue-service appropriations.

16.515  Supplementation of program revenue and program revenue-service appropriations.

16.515(1) (1) The secretary may supplement any sum certain program revenue or program revenue-service appropriation which the secretary determines is insufficient because of unforeseen emergencies or insufficient to accomplish the purpose for which made, if the secretary finds that an emergency exists, no funds are available for such purposes and the purposes for which a supplemental appropriation is requested have been authorized or directed by the legislature. If the secretary proposes to supplement such an appropriation, the secretary shall notify the joint committee on finance in writing of the proposed action. The secretary may proceed with the proposed action if within 14 working days of the notification the committee does not schedule a meeting for the purpose of reviewing the secretary's proposed action. If the committee schedules a meeting for the purpose of reviewing the proposed action, the action shall not take effect unless the committee approves the action.

16.515(2) (2) All supplements proposed under this section which are not acted upon by the committee shall be paid from the appropriation under s. 20.865 (8) (g).

16.515(3) (3) This section does not apply to supplementation of the appropriation under s. 20.370 (2) (bg) or (8) (mg).

16.515 History History: 1981 c. 20; 1989 a. 31; 1991 a. 269; 1993 a. 16.



16.517 Adjustments of program revenue positions and funding levels.

16.517  Adjustments of program revenue positions and funding levels.

16.517(1)(1) No later than 30 days after the effective date of each biennial budget act, the department shall provide to the joint committee on finance a report indicating any initial modifications that are necessary to the appropriation levels established under that act for program revenue and program revenue-service appropriations as defined in s. 20.001 (2) (b) and (c) or to the number of full-time equivalent positions funded from program revenue and program revenue-service appropriations authorized by that act to account for any additional funding or positions authorized under s. 16.505 (2) or (2m) or 16.515 in the fiscal year immediately preceding the fiscal biennium of the budget that have not been included in authorizations under the biennial budget act but that should be included as continued budget authorizations in the fiscal biennium of the budget.

16.517(2) (2) Modifications under sub. (1) shall be limited to adjustment of the appropriation or position levels to the extent required to account for higher base levels for the fiscal year immediately preceding the fiscal biennium of the budget due to appropriation or position increases authorized under s. 16.505 (2) or (2m) or 16.515 during the fiscal year immediately preceding the fiscal biennium of the budget.

16.517(3) (3) If the cochairpersons of the joint committee on finance do not notify the secretary that the committee has scheduled a meeting for the purpose of reviewing the proposed modifications under sub. (1) within 14 working days after the date of receipt of the department's report, the department may make the modifications specified in the report. If, within 14 working days after the date of the department's report, the cochairpersons of the committee notify the secretary that the committee has scheduled a meeting for the purpose of reviewing the proposed modifications, the department may not make the modifications specified in the report until the committee approves the report.

16.517 History History: 1985 a. 29; 1987 a. 4, 27; 1991 a. 39; 1995 a. 27; 2005 a. 149.



16.518 Transfers to the budget stabilization fund.

16.518  Transfers to the budget stabilization fund.

16.518(1)(1) In this section, "summary" means the amount shown in the summary in s. 20.005 (1), as published in the biennial budget act or acts.

16.518(2) (2) Annually, the secretary shall calculate the difference between the amount of moneys projected to be deposited in the general fund during the fiscal year that are designated as "Taxes" in the summary and the amount of such moneys actually deposited in the general fund during the fiscal year.

16.518(3) (3)

16.518(3)(a)(a) Subject to par. (b), if the amount of moneys projected to be deposited in the general fund during the fiscal year that are designated as "Taxes" in the summary is less than the amount of such moneys actually deposited in the general fund during the fiscal year, the secretary shall annually transfer from the general fund to the budget stabilization fund 50% of the amount calculated under sub. (2).

16.518(3)(b) (b)

16.518(3)(b)1.1. If the balance of the budget stabilization fund on June 30 of the fiscal year is at least equal to 5% of the estimated expenditures from the general fund during the fiscal year, as reported in the summary, the secretary may not make the transfer under par. (a).

16.518(3)(b)2. 2. If the amount transferred under par. (a) would cause the general fund balance on June 30 of the fiscal year to be less than the general fund balance that is required under s. 20.003 (4) for that fiscal year, the secretary shall reduce the amount transferred under par. (a) to the amount that would cause the general fund balance to be equal to the minimum general fund balance that is required under s. 20.003 (4) for that fiscal year.

16.518 History History: 2001 a. 16; 2007 a. 226.



16.5185 Transfers to the transportation fund.

16.5185  Transfers to the transportation fund. Beginning on June 30, 2013, in each fiscal year, the secretary shall transfer from the general fund to the transportation fund the greater of the following:

16.5185(1) (1) An amount equal to 0.25 percent of the moneys projected to be deposited in the general fund during the fiscal year that are designated as "Taxes" in the summary in s. 20.005 (1), as published in the biennial budget act for that fiscal year.

16.5185(2) (2) An amount equal to $35,127,000.

16.5185 History History: 2011 a. 32.



16.519 Fund transfers relating to tobacco settlement agreement.

16.519  Fund transfers relating to tobacco settlement agreement.

16.519(1)(1) In this section, "tobacco settlement agreement" means the Attorneys General Master Tobacco Settlement Agreement of November 23, 1998.

16.519(4) (4) If the state has not received in fiscal year 2002-03 at least $15,345,100 under the tobacco settlement agreement, because the secretary, under s. 16.63, has sold the state's right to receive any of the payments under the tobacco settlement agreement, the secretary shall transfer from the general fund to the tobacco control fund an amount equal to $15,345,100 less any payments received under the tobacco settlement agreement and deposited in the tobacco control fund in that fiscal year.

16.519 History History: 2001 a. 16; 2003 a. 33.



16.52 Accounting.

16.52  Accounting.

16.52(1)(1)  Keep separate accounts. The department shall keep in its office separate accounts of the revenues and funds of the state, and of all moneys and funds received or held by the state, and also of all encumbrances, expenditures, disbursements and investments thereof, showing the particulars of every encumbrance, expenditure, disbursement and investment.

16.52(2) (2) Revenue accounts. The department shall place revenue estimates on the books of accounts and credit actual receipts against them as of the last day of each quarter. Except as provided in s. 20.002 (2), any receipts applying to a prior fiscal year received between the day after the date for closing of books specified by the secretary under sub. (5) (a) and the next succeeding such date specified by the secretary shall be credited by the secretary to the fiscal year following the year to which the receipts apply. Except in the case of program revenue and continuing appropriations, any refund of a disbursement to a general purpose revenue appropriation, applicable to any prior fiscal year, received between these dates may not be credited to any appropriation but shall be considered as a nonappropriated receipt. General purpose revenue (GPR) earned, as defined in s. 20.001 (4) is not available for expenditure, whether or not applied to the fiscal year in which received.

16.52(3) (3) Keep appropriation accounts. The department shall keep separate accounts of all appropriations authorizing expenditures from the state treasury, which accounts shall show the amounts appropriated, the amounts allotted, the amounts encumbered, the amounts expended, the allotments unencumbered and the unallotted balance of each appropriation.

16.52(5) (5) Encumbrances and charges for prior fiscal year.

16.52(5)(a)(a) On a date specified by the secretary within 7 days of July 31 of each fiscal year, all outstanding encumbrances against an appropriation entered for the previous fiscal year shall be transferred by the secretary as encumbrances against the appropriation for the current fiscal year, and an equivalent prior year appropriation balance shall also be forwarded to the current year by the secretary. Payments made on previous year encumbrances forwarded shall be charged to the current fiscal year. All other charges incurred during any previous fiscal year, and not evidenced by encumbrances, which are presented for payment between the day after the date specified by the secretary under this paragraph in any fiscal year and the date specified by the secretary under this paragraph in the next succeeding fiscal year shall be entered as charges in the fiscal year following the year in which the charges are incurred. The requirements of this paragraph may be waived in whole or in part by the secretary with the advice of the state auditor on appropriations other than general purpose revenue appropriations and corresponding segregated revenue appropriations.

16.52(5)(b) (b) After the date specified by the secretary under par. (a), agencies shall be allowed not to exceed one month for reconciling prior year balances, correcting errors and certifying necessary adjustments to the department. No prior year corrections shall be permitted after that date, it being incumbent upon all agencies to completely reconcile their records with the department by that date. Each agency shall delegate to some individual the responsibility of reconciling its accounts as herein provided and shall certify the individual's name to the secretary. As soon as a reconciliation has been effected, the agency shall advise the secretary in writing of such fact and shall forward to the secretary a copy of such reconciliation. If any agency fails to reconcile its accounts as provided in this subsection, the person responsible for such reconciliation shall not be entitled to any further compensation for salary until such reconciliation is effected. With the approval of the state auditor any agency which relies extensively on central accounting records may be permitted by the secretary to file a statement of agreement in lieu of a reconciliation on all or part of its accounts.

16.52(5)(c) (c) In addition to the annual reconcilement of accounts required by par. (b), the secretary may request any state agency to reconcile its accounts with those of the department at such other times as the secretary deems necessary. The manner and form of the reconcilement shall be determined by the secretary.

16.52(6) (6) Prior approval of purchase orders, etc.

16.52(6)(a)(a) Except as authorized in s. 16.74, all purchase orders, contracts, or printing orders for any agency, as defined in s. 16.70 (1e), shall, before any liability is incurred thereon, be submitted to the secretary for his or her approval as to legality of purpose and sufficiency of appropriated and allotted funds therefor. In all cases the date of the contract or order governs the fiscal year to which the contract or order is chargeable, unless the secretary determines that the purpose of the contract or order is to prevent lapsing of appropriations or to otherwise circumvent budgetary intent. Upon such approval, the secretary shall immediately encumber all contracts or orders, and indicate the fiscal year to which they are chargeable.

16.52(6)(b) (b) Pursuant to s. 16.72 and subject to ss. 16.53 and 20.903 local purchases may be made or miscellaneous expenses incurred by any state department.

16.52(6)(c) (c) Any department feeling itself aggrieved by the refusal of the secretary to approve any proposed encumbrance or payment under this section or s. 16.53 may appeal from the secretary's decision to the governor, who, after a hearing and such investigation as the governor deems necessary, may set aside or modify such decision.

16.52(7) (7) Petty cash account. With the approval of the secretary, each agency that is authorized to maintain a contingent fund under s. 20.920 may establish a petty cash account from its contingent fund. The procedure for operation and maintenance of petty cash accounts and the character of expenditures therefrom shall be prescribed by the secretary. In this subsection, "agency" means an office, department, independent agency, institution of higher education, association, society, or other body in state government created or authorized to be created by the constitution or any law, that is entitled to expend moneys appropriated by law, including the legislature and the courts, but not including an authority created in subch. II of ch. 114 or in ch. 231, 233, 234, 237, 238, or 279.

16.52(8) (8) Refund accounts. The secretary shall promulgate rules permitting agencies, authorized to do so by the governor, to issue checks, share drafts or other drafts to refund amounts not to exceed $5 each. The secretary may establish petty cash funds for such agencies for the purpose of paying refunds.

16.52(9) (9) Secretary to require accounts of state money, etc. The secretary shall require all persons receiving money or securities or having the disposition or management of any property of the state, of which an account is kept in the secretary's office, to render statements thereof to the secretary; and all such persons shall render such statements at such time and in such form as the secretary shall require.

16.52(10) (10) Department of public instruction. The provisions of sub. (2) with respect to refunds and sub. (5) (a) with respect to reimbursements for the prior fiscal year shall not apply to the appropriation under s. 20.255 (2) (ac).

16.52(11) (11) Secretary to allocate departmental central services costs. The secretary may allocate and charge, and may prescribe the procedures for departments to allocate and charge, the central services costs of the department of administration or of individual departments to selected federal grants or contracts. The charges to departments for the central services costs incurred by the department of administration and the indirect costs incurred by the departments in the administration of federally-aided programs under grants or contracts shall be made in accordance with the procedures adopted by the secretary.

16.52(12) (12) Date for interfund transfers. Whenever it is provided by law for a transfer of moneys to be made from one fund to another fund and no date is specified for the transfer to be made, the department shall determine a date on which the transfer shall be made or provide for partial transfers to be made on different dates, and transfer the moneys in accordance with its determination.

16.52 History History: 1971 c. 125, 261; 1973 c. 243; 1975 c. 41 s. 52; 1977 c. 29; 1977 c. 196 s. 130 (3), (4); 1977 c. 272, 273, 418; 1979 c. 34 ss. 65 to 67, 2102 (43) (a); 1981 c. 14; 1983 a. 27 ss. 73, 74, 2202 (42); 1983 a. 368; 1985 a. 29; 1987 a. 399; 1989 a. 31, 336, 359; 1991 a. 39, 316; 1995 a. 27 ss. 296, 297, 9145 (1); 1997 a. 27; 2001 a. 16; 2003 a. 33; 2005 a. 25, 74, 335; 2007 a. 20, 97; 2009 a. 28, 276; 2011 a. 7, 10; 2013 a. 20.



16.525 State aid recipients' accounting.

16.525  State aid recipients' accounting. Every association, society, institute or other organization that receives aid in any form through appropriations from the state shall report to the department in August of each year. Such annual report shall contain a detailed statement of all receipts and expenditures of such association, society, institute or organization for the fiscal year concluded on the preceding June 30, and such portions as are of special importance may be published in the biennial report of the department under s. 15.04 (1) (d).

16.525 History History: 1977 c. 196 s. 131; 1987 a. 186.



16.527 Appropriation obligations.

16.527  Appropriation obligations.

16.527(1) (1)  Legislative findings and determinations.

16.527(1)(a)(a) Recognizing that the state, by prepaying part or all of the state's unfunded prior service liability under s. 40.05 (2) (b) and the state's unfunded liability under s. 40.05 (4) (b), (bc), and (bw) and subch. IX of ch. 40, may reduce its costs and better ensure the timely and full payment of retirement benefits to participants and their beneficiaries under the Wisconsin Retirement System, the legislature finds and determines that it is in the public interest for the state to issue appropriation obligations to obtain proceeds to pay the state's anticipated unfunded prior service liability under s. 40.05 (2) (b) and to pay part or all of the state's unfunded prior service liability under s. 40.05 (2) (b) and the state's unfunded liability under s. 40.05 (4) (b), (bc), and (bw) and subch. IX of ch. 40.

16.527(1)(b) (b) The legislature finds and determines that the purchase of any of the tobacco settlement revenues that had been sold by the secretary under s. 16.63 from the net proceeds of appropriation obligations issued under this section is appropriate and in the public interest and will serve a public purpose.

16.527(2) (2) Definitions. In this section:

16.527(2)(ad) (ad) "Aggregate expected debt service and net exchange payments" means the sum of the following:

16.527(2)(ad)1. 1. The aggregate net payments expected to be made and received under a specified interest exchange agreement under sub. (4) (e).

16.527(2)(ad)2. 2. The aggregate debt service expected to be made on obligations related to that agreement.

16.527(2)(ad)3. 3. The aggregate net payments expected to be made and received under all other interest exchange agreements under sub. (4) (e) relating to those obligations that are in force at the time of executing the agreement.

16.527(2)(am) (am) "Appropriation obligation" means an undertaking by the state to repay a certain amount of borrowed money that is payable from all of the following:

16.527(2)(am)1. 1. Moneys annually appropriated by law for debt service due with respect to such undertaking in that year.

16.527(2)(am)2. 2. Proceeds of the sale of appropriation obligations described in sub. (3) (b) 3.

16.527(2)(am)3. 3. Payments received for that purpose under agreements and ancillary arrangements described in sub. (4) (e).

16.527(2)(am)4. 4. Investment earnings on amounts in subds. 1. to 3.

16.527(2)(b) (b) "Evidence of appropriation obligation" means a written promise to pay an appropriation obligation.

16.527(2)(c) (c) "Refunding obligation" means an appropriation obligation contracted to fund or refund all or any part of one or more outstanding appropriation obligations.

16.527(2)(d) (d) "Tobacco settlement agreement" has the meaning given in s. 16.63 (1) (b).

16.527(2)(e) (e) "Tobacco settlement revenues" has the meaning given in s. 16.63 (1) (c).

16.527(3) (3) Authorization of appropriation obligations.

16.527(3)(a)(a) The department shall have all powers necessary and convenient to carry out its duties, and exercise its authority, under this section.

16.527(3)(b) (b)

16.527(3)(b)1.1. Subject to the limitation under subd. 2., the department may contract appropriation obligations of the state under this section for the purpose of paying part or all of the state's unfunded prior service liability under s. 40.05 (2) (b) and the state's unfunded liability under s. 40.05 (4) (b), (bc), and (bw) and subch. IX of ch. 40.

16.527(3)(b)2. 2. The sum of appropriation obligations issued under this section for the purpose under subd. 1., excluding any obligations that have been defeased under a cash optimization program administered by the building commission and any obligations issued pursuant to subd. 3. may not exceed $1,500,000,000.

16.527(3)(b)3. 3. The department may contract appropriation obligations as the department determines is desirable to fund or refund outstanding appropriation obligations issued under this section, to pay issuance or administrative expenses, to make deposits to reserve funds, to pay accrued or funded interest, to pay the costs of credit enhancement, or to make payments under other agreements entered into under sub. (4) (e).

16.527(3)(c) (c)

16.527(3)(c)1.1. Before July 1, 2009, subject to the limitation under subd. 2., the department may contract appropriation obligations of the state under this section for the purpose of purchasing any of the tobacco settlement revenues that had been sold by the secretary under s. 16.63.

16.527(3)(c)2. 2. The sum of appropriation obligations issued under this section for the purpose under subd. 1. may not exceed $1,700,000,000, excluding amounts representing original issue discount, unless a higher amount is required by Badger Tobacco Asset Securitization Corporation to defease any outstanding indebtedness secured by such tobacco settlement revenues and to release repurchased tobacco settlement revenues to the state free and clear of any security interest therein. The secretary's certification as to the amount so required shall be conclusive for all purposes of this section.

16.527(4) (4) Terms.

16.527(4)(a)(a) Money may be borrowed and evidences of appropriation obligation issued therefor pursuant to one or more written authorizing certifications under sub. (5), unless otherwise provided in the certification, at any time, in any specific amounts, at any rates of interest, for any term, payable at any intervals, at any place, in any manner, and having any other terms or conditions that the department considers necessary or useful. Appropriation obligations may bear interest at variable or fixed rates, bear no interest, or bear interest payable only at maturity or upon redemption prior to maturity.

16.527(4)(b) (b) The department may authorize evidences of appropriation obligation having any provisions for prepayment considered necessary or useful, including the payment of any premium.

16.527(4)(c) (c) Interest shall cease to accrue on an appropriation obligation on the date that the obligation becomes due for payment if payment is made or duly provided for, but the obligation and accrued interest shall continue to be a binding obligation according to its terms until 6 years overdue for payment, or such longer period as may be required by federal law. At that time, unless demand for its payment has been made, it shall be extinguished and considered no longer outstanding.

16.527(4)(d) (d) All money borrowed by the state pursuant to evidences of appropriation obligation issued under this section shall be lawful money of the United States, and all appropriation obligations shall be payable in such money.

16.527(4)(e) (e) Subject to pars. (h) and (i), at the time of, or in anticipation of, contracting for the appropriation obligations and at any time thereafter so long as the appropriation obligations are outstanding, the department may enter into agreements and ancillary arrangements relating to the appropriation obligations, including trust indentures, liquidity facilities, remarketing or dealer agreements, letter of credit agreements, insurance policies, guaranty agreements, reimbursement agreements, indexing agreements, or interest exchange agreements. Any payments made or received pursuant to any such agreement or ancillary arrangement shall be made from or deposited as provided in the agreement or ancillary arrangement. The determination of the department included in an interest exchange agreement that such agreement relates to an appropriation obligation shall be conclusive.

16.527(4)(f) (f) All evidences of appropriation obligation owned or held by any state fund are outstanding in all respects and the state agency controlling the fund shall have the same rights with respect to an evidence of appropriation obligation as a private party, but if any sinking fund acquires evidences of appropriation obligation that gave rise to such fund, the obligations are considered paid for all purposes and no longer outstanding and shall be canceled as provided in sub. (8) (e). All evidences of appropriation obligation owned by any state fund shall be registered to the fullest extent registrable.

16.527(4)(g) (g) The state shall not be generally liable on evidences of appropriation obligation and evidences of appropriation obligation shall not be a debt of the state for any purpose whatsoever. Evidences of appropriation obligation, including the principal thereof and interest thereon, shall be payable only from amounts that the legislature may, from year to year, appropriate for the payment thereof.

16.527(4)(h) (h)

16.527(4)(h)1.1. Subject to subd. 2., the terms and conditions of an interest exchange agreement under par. (e) shall not be structured so that, as of the trade date of the agreement, both of the following are reasonably expected to occur:

16.527(4)(h)1.a. a. The aggregate expected debt service and net exchange payments relating to the agreement during the fiscal year in which the trade date occurs will be less than the aggregate expected debt service and net exchange payments relating to the agreement that would be payable during that fiscal year if the agreement is not executed.

16.527(4)(h)1.b. b. The aggregate expected debt service and net exchange payments relating to the agreement in subsequent fiscal years will be greater than the aggregate expected debt service and net exchange payments relating to the agreement that would be payable in those fiscal years if the agreement is not executed.

16.527(4)(h)2. 2. Subd. 1. shall not apply if either of the following occurs:

16.527(4)(h)2.a. a. The department receives a determination by the independent financial consulting firm that the terms and conditions of the agreement reflect payments by the state that represent on-market rates as of the trade date for the particular type of agreement.

16.527(4)(h)2.b. b. The department provides written notice to the joint committee on finance of its intention to enter into an agreement that is reasonably expected to satisfy subd. 1., and the joint committee on finance either approves or disapproves, in writing, the department's entering into the agreement within 14 days of receiving the written notice from the commission.

16.527(4)(h)3. 3. This paragraph shall not limit the liability of the state under an agreement if actual contracted net exchange payments in any fiscal year exceed original expectations.

16.527(4)(i) (i) With respect to any interest exchange agreement or agreements specified in par. (e), all of the following shall apply:

16.527(4)(i)1. 1. The department shall contract with an independent financial consulting firm to determine if the terms and conditions of the agreement reflect a fair market value, as of the proposed date of the execution of the agreement.

16.527(4)(i)2. 2. The interest exchange agreement must identify by maturity, bond issue, or bond purpose the obligation to which the agreement is related. The determination of the department included in an interest exchange agreement that such agreement relates to an obligation shall be conclusive.

16.527(4)(i)3. 3. The resolution authorizing the department to enter into any interest exchange agreement shall require that the terms and conditions of the agreement reflect a fair market value as of the date of execution of the agreement, as reflected by the determination of the independent financial consulting firm under subd. 1., and shall establish guidelines for any such agreement, including the following:

16.527(4)(i)3.a. a. The conditions under which the department may enter into the agreements.

16.527(4)(i)3.b. b. The form and content of the agreements.

16.527(4)(i)3.c. c. The aspects of risk exposure associated with the agreements.

16.527(4)(i)3.d. d. The standards and procedures for counterparty selection.

16.527(4)(i)3.e. e. The standards for the procurement of, and the setting aside of reserves, if any, in connection with, the agreements.

16.527(4)(i)3.f. f. The provisions, if any, for collateralization or other requirements for securing any counterparty's obligations under the agreements.

16.527(4)(i)3.g. g. A system for financial monitoring and periodic assessment of the agreements.

16.527(4)(j) (j) Semiannually, during any year in which the state is a party to an agreement entered into pursuant to par. (e), the department shall submit a report to the cochairpersons of the joint committee on finance listing all such agreements. The report shall include all of the following:

16.527(4)(j)1. 1. A description of each agreement, including a summary of its terms and conditions, rates, maturity, and the estimated market value of each agreement.

16.527(4)(j)2. 2. An accounting of amounts that were required to be paid and received on each agreement.

16.527(4)(j)3. 3. Any credit enhancement, liquidity facility, or reserves, including an accounting of the costs and expenses incurred by the state.

16.527(4)(j)4. 4. A description of the counterparty to each agreement.

16.527(4)(j)5. 5. A description of the counterparty risk, the termination risk, and other risks associated with each agreement.

16.527(5) (5) Procedures.

16.527(5)(a)(a) No evidence of appropriation obligation may be issued by the state unless the issuance is pursuant to a written authorizing certification. The certification shall set forth the aggregate principal amount of appropriation obligations authorized thereby, the manner of sale of the evidences of appropriation obligation, and the form and terms thereof. The certification shall be signed by the secretary, or his or her designee, and shall be transmitted to the governor.

16.527(5)(b) (b) Appropriation obligations may be sold at either public or private sale and may be sold at any price or percentage of par value. The department may provide in any authorizing certification for refunding obligations under sub. (7) that they be exchanged privately in payment and discharge of any of the outstanding obligations being refinanced. All appropriation obligations sold at public sale shall be noticed as provided in the authorizing certification. Any bid received at public sale may be rejected.

16.527(6) (6) Form.

16.527(6)(a)(a) Evidences of appropriation obligation may be in the form of bonds, notes, or other evidences of obligation, and may be issued in book-entry form or in certificated form. Notwithstanding s. 403.104 (1), every evidence of appropriation obligation is a negotiable instrument.

16.527(6)(b) (b) Every evidence of appropriation obligation shall be executed in the name of and for the state by the governor and shall be sealed with the great seal of the state or a facsimile thereof. The facsimile signature of the governor may be imprinted in lieu of the manual signature of such officer, as the department directs, if approved by such officer. An evidence of appropriation obligation bearing the manual or facsimile signature of a person in office at the time such signature was signed or imprinted shall be fully valid notwithstanding that before or after the delivery thereof such person ceased to hold such office.

16.527(6)(c) (c) Every evidence of appropriation obligation shall be dated not later than the date issued, shall contain a reference by date to the appropriate authorizing certification, shall state the limitation established in sub. (4) (g), and shall be in accordance with the authorizing certification.

16.527(6)(d) (d) An evidence of appropriation obligation shall be in such form and contain such statements or terms as determined by the department, and may not conflict with law or with the appropriate authorizing certification.

16.527(7) (7) Refunding obligations.

16.527(7)(a)(a)

16.527(7)(a)1.1. The department may authorize the issuance of appropriation obligation refunding obligations. Refunding obligations may be issued, subject to any contract rights vested in owners of obligations being refinanced, to refinance all or any part of one or more issue of obligations notwithstanding that the obligations may have been issued at different times. The principal amount of the refunding obligations may not exceed the sum of: the principal amount of the obligations being refinanced; applicable redemption premiums; unpaid interest on the obligations to the date of delivery or exchange of the refunding obligations; in the event the proceeds are to be deposited in trust as provided in par. (c), interest to accrue on the obligations from the date of delivery to the date of maturity or to the redemption date selected by the department, whichever is earlier; and the expenses incurred in the issuance of the refunding obligations and the payment of the obligations.

16.527(7)(a)2. 2. A determination by the department that a refinancing is advantageous or that any of the amounts provided under subd. 1. should be included in the refinancing shall be conclusive.

16.527(7)(b) (b) If the department determines to exchange refunding obligations, they may be exchanged privately for and in payment and discharge of any of the outstanding obligations being refinanced. Refunding obligations may be exchanged for such principal amount of the obligations being exchanged therefor as may be determined by the department to be necessary or advisable. The owners of the obligations being refunded who elect to exchange need not pay accrued interest on the refunding obligations if and to the extent that interest is accrued and unpaid on the obligations being refunded and to be surrendered. If any of the obligations to be refinanced are to be called for redemption, the department shall determine which redemption dates are to be used, if more than one date is applicable and shall, prior to the issuance of the refunding obligations, provide for notice of redemption to be given in the manner and at the times required by the certification authorizing the outstanding obligations.

16.527(7)(c) (c)

16.527(7)(c)1.1. The principal proceeds from the sale of any refunding obligations shall be applied either to the immediate payment and retirement of the obligations being refinanced or, if the obligations have not matured and are not presently redeemable, to the creation of a trust for and shall be pledged to the payment of the obligations being refinanced.

16.527(7)(c)2. 2. If a trust is created, a separate deposit shall be made for each issue of appropriation obligations being refinanced. Each deposit shall be with the secretary of administration or a bank or trust company that is a member of the Federal Deposit Insurance Corporation. If the total amount of any deposit, including money other than sale proceeds but legally available for such purpose, is less than the principal amount of the obligations being refinanced and for the payment of which the deposit has been created and pledged, together with applicable redemption premiums and interest accrued and to accrue to maturity or to the date of redemption, then the application of the sale proceeds shall be legally sufficient only if the money deposited is invested in securities issued by the United States or one of its agencies, or securities fully guaranteed by the United States, and only if the principal amount of the securities at maturity and the income therefrom to maturity will be sufficient and available, without the need for any further investment or reinvestment, to pay at maturity or upon redemption the principal amount of the obligations being refinanced together with applicable redemption premiums and interest accrued and to accrue to maturity or to the date of redemption. The income from the principal proceeds of the securities shall be applied solely to the payment of the principal of and interest and redemption premiums on the obligations being refinanced, but provision may be made for the pledging and disposition of any surplus.

16.527(7)(c)3. 3. Nothing in this paragraph may be construed as a limitation on the duration of any deposit in trust for the retirement of obligations being refinanced that have not matured and that are not presently redeemable. Nothing in this paragraph may be construed to prohibit reinvestment of the income of a trust if the reinvestments will mature at such times that sufficient cash will be available to pay interest, applicable premiums, and principal on the obligations being refinanced.

16.527(8) (8) Fiscal regulations.

16.527(8)(a)(a) The department shall act as registrar for each evidence of appropriation obligation. No transfer of a registered evidence of appropriation obligation is valid unless made on a register maintained by the department, and the state may treat the registered owner as the owner of the instrument for all purposes. Payments of principal and interest shall be by electronic funds transfer, check, share draft, or other draft to the registered owner at the owner's address as it appears on the register, unless the department has otherwise provided. Information in the register is not available for inspection and copying under s. 19.35 (1). The department may make any other provision respecting registration as it considers necessary or useful. The department may enter into a contract for the performance of any of its functions relating to appropriation obligations.

16.527(8)(b) (b) The department, or the department's agent, shall maintain records containing a full and correct description of each evidence of appropriation obligation issued, identifying it, and showing its date, issue, amount, interest rate, payment dates, payments made, registration, destruction, and every other relevant transaction.

16.527(8)(c) (c) The secretary may appoint one or more trustees and fiscal agents for each issue of appropriation obligations. The secretary may be denominated the trustee and the sole fiscal agent or a cofiscal agent for any issue of appropriation obligations. Every other fiscal agent shall be an incorporated bank or trust company authorized by the laws of the United States or of the state in which it is located to do a banking or trust company business. There may be deposited with a trustee, in a special account, moneys to be used only for the purposes expressly provided in the certification authorizing the issuance of evidences of appropriation obligation or an agreement between the department and the trustee. The department may make other provisions respecting trustees and fiscal agents as the department considers necessary or useful and may enter into a contract with any trustee or fiscal agent containing such terms, including compensation, and conditions in regard to the trustee or fiscal agent as the department considers necessary or useful.

16.527(8)(d) (d) If any evidence of appropriation obligation is destroyed, lost, or stolen, the department shall execute and deliver a new evidence of appropriation obligation, upon filing with the department evidence satisfactory to the department that the evidence of appropriation obligation has been destroyed, lost, or stolen, upon providing proof of ownership thereof, and upon furnishing the department with indemnity satisfactory to it and complying with such other rules of the department and paying any expenses that the department may incur. The department shall cancel the evidences of appropriation obligation surrendered to the department.

16.527(8)(e) (e) Unless otherwise directed by the department, every evidence of appropriation obligation paid or otherwise retired shall be marked "canceled" and delivered, through the secretary if delivered to a fiscal agent other than the secretary, to the auditor who shall destroy them and deliver to the department a certificate to that effect.

16.527(8)(f) (f) The department may enter into a contract with any firm or individual engaged in financial services for the performance of any of its duties under this section, using selection and procurement procedures established by the department. The contract is not subject to s. 16.705 or 16.75.

16.527(9) (9) Appropriation obligations as legal investments. Any of the following may legally invest any sinking funds, moneys, or other funds belonging to them or under their control in any appropriation obligations issued under this section:

16.527(9)(a) (a) The state, the investment board, public officers, municipal corporations, political subdivisions, and public bodies.

16.527(9)(b) (b) Banks and bankers, savings and loan associations, credit unions, trust companies, savings banks and institutions, investment companies, insurance companies, insurance associations, and other persons carrying on a banking or insurance business.

16.527(9)(c) (c) Personal representatives, guardians, trustees, and other fiduciaries.

16.527(10) (10) Moral obligation pledge. Recognizing its moral obligation to do so, the legislature expresses its expectation and aspiration that it shall make timely appropriations from moneys in the general fund that are sufficient to pay the principal and interest due with respect to any appropriation obligations in any year, to make payments of the state under agreements and ancillary arrangements entered into under sub. (4) (e), to make deposits into reserve funds created under sub. (3) (b) 3., and to pay related issuance or administrative expenses.

16.527 History History: 2003 a. 33, 84, 326; 2007 a. 20, 226; 2009 a. 180.



16.528 Interest on late payments.

16.528  Interest on late payments.

16.528(1) (1)  Definitions. In this section:

16.528(1)(a) (a) "Agency" means an office, department, independent agency, institution of higher education, association, society, or other body in state government created or authorized to be created by the constitution or any law, that is entitled to expend moneys appropriated by law, including the legislature and the courts, but not including an authority created in subch. II of ch. 114 or in ch. 231, 233, 234, 237, 238, or 279.

Effective date text (a) "Agency" means an office, department, independent agency, institution of higher education, association, society, or other body in state government created or authorized to be created by the constitution or any law, that is entitled to expend moneys appropriated by law, including the legislature and the courts, but not including an authority created in subch. II of ch. 114 or subch. III of ch. 149 or in ch. 231, 233, 234, 237, 238, or 279.

16.528(1)(b) (b) "Subcontractor" has the meaning given in s. 66.0901 (1) (d).

16.528(2) (2) Interest payable.

16.528(2)(a)(a) Except as provided in sub. (3) or as otherwise specifically provided, an agency which does not pay timely the amount due on an order or contract shall pay interest on the balance due from the 31st day after receipt of a properly completed invoice or receipt and acceptance of the property or service under the order or contract, whichever is later, or, if the agency does not comply with s. 16.53 (2), from the 31st day after receipt of an improperly completed invoice or receipt and acceptance of the property or service under the order or contract, whichever is later, at the rate specified in s. 71.82 (1) (a) compounded monthly.

16.528(2)(b) (b) For the purposes of par. (a), a payment is timely if the payment is mailed, delivered or transferred by the later of the following:

16.528(2)(b)1. 1. The date specified on a properly completed invoice for the amount specified in the order or contract.

16.528(2)(b)2. 2. Except as provided in subd. 3., within 45 days after receipt of a properly completed invoice or receipt and acceptance of the property or service under the order or contract, or, if the agency does not comply with s. 16.53 (2), within 45 days after receipt of an improperly completed invoice or receipt and acceptance of the property or service under the order or contract, whichever is later.

16.528(2)(b)3. 3. For orders or contracts entered into on and after the first day of the 3rd 12-month period beginning after February 1, 1987, within 30 days after receipt of a properly completed invoice or receipt and acceptance of the property or service under the order or contract, or, if the agency does not comply with s. 16.53 (2), within 30 days after receipt of an improperly completed invoice or receipt and acceptance of the property or service under the order or contract, whichever is later.

16.528(2m) (2m) Interest payable to subcontractors.

16.528(2m)(a)(a) Except as provided in sub. (3) (e) or as otherwise specifically provided, principal contractors that engage subcontractors to perform part of the work on an order or contract from an agency shall pay subcontractors for satisfactory work in a timely fashion. A payment is timely if it is mailed, delivered or transferred to the subcontractor no later than 7 days after the principal contractor's receipt of any payment from the agency.

16.528(2m)(b) (b) If a subcontractor is not paid in a timely fashion, the principal contractor shall pay interest on the balance due from the 8th day after the principal contractor's receipt of any payment from the agency, at the rate specified in s. 71.82 (1) (a) compounded monthly.

16.528(2m)(c) (c) Subcontractors receiving payment under this subsection shall pay lower-tier subcontractors, and be liable for interest on late payments, in the same manner as principal contractors are required to pay subcontractors in pars. (a) and (b).

16.528(3) (3) Exceptions. Subsection (2) does not apply to the following:

16.528(3)(a) (a) Any portion of an order or contract under which the payment is made from federal moneys.

16.528(3)(b) (b) An order or contract that is subject to late payment interest or another late payment charge required by another law or rule specifically authorized by law.

16.528(3)(c) (c) An order or contract between 2 or more agencies except if the order or contract involves prison industries.

16.528(3)(d) (d) An order or contract for services which provides for the time of payment and the consequences of nontimely payment.

16.528(3)(e) (e) An order or contract under which the amount due is subject to a good faith dispute if, before the date payment is not timely, notice of the dispute is sent by 1st class mail, personally delivered or sent in accordance with the procedure specified in the order or contract. In this paragraph, "good faith dispute" means a contention by an agency that goods delivered or services rendered were of a lesser quantity or quality than ordered or specified by contract, were faulty or were installed improperly; or any other reason giving cause for the withholding of payment by the agency until the dispute is settled.

16.528(4) (4) Appropriation from which paid. An agency which pays interest under this section shall pay the interest from the appropriation for administration of the program under which the order or contract was made or entered into unless payment from that appropriation is prohibited. Notwithstanding ss. 20.115 to 20.765, if payment from the appropriation for administration of the program is prohibited, the interest payment shall be made from a general program operations appropriation of the agency determined by the agency. If the program is administered from more than one appropriation, the interest payment shall be made from the appropriation or appropriations for program administration determined by the agency.

16.528(5) (5) Reports of interest paid. Annually before October 1, each agency shall report to the department the number of times in the previous fiscal year the agency paid interest under this section, the total amount of interest paid and the reasons why interest payments were not avoided by making timely payment.

16.528(6) (6) Attorney fees. Notwithstanding s. 814.04 (1), in an action to recover interest due under this section, the court shall award the prevailing party reasonable attorney fees.

16.528 History History: 1985 a. 300; 1987 s. 312 s. 17; 1987 a. 399; 1989 a. 233; 1991 a. 39; 1995 a. 27, 241; 1999 a. 150 s. 672; 2001 a. 16; 2001 a. 30 s. 108; 2005 a. 74, 335; 2007 a. 20, 97; 2009 a. 28; 2011 a. 7, 10; 2013 a. 20.



16.529 Lapses and fund transfers relating to unfunded retirement liability debt service.

16.529  Lapses and fund transfers relating to unfunded retirement liability debt service.

16.529(1) (1) The definitions in s. 20.001 are applicable in this section.

16.529(2) (2) Notwithstanding ss. 20.001 (3) (a) to (c) and 25.40 (3), beginning in the 2007-09 fiscal biennium, during each fiscal biennium the secretary shall lapse to the general fund or transfer to the general fund from each state agency appropriation specified in sub. (3) an amount equal to that portion of the total amount of principal and interest to be paid on obligations issued under s. 16.527 during the fiscal biennium that is allocable to the appropriation, as determined under sub. (3).

16.529(3) (3) The secretary shall determine the amounts of the allocations required under sub. (2) as follows:

16.529(3)(a) (a) The secretary shall first determine the total amount of Wisconsin Retirement System contributions that are to be paid by the state under s. 40.05 during the fiscal biennium.

16.529(3)(b) (b) The secretary shall then determine the percentage of the total amount determined under par. (a) that is allocable to each state agency appropriation from which Wisconsin Retirement System contributions under s. 40.05 are paid. The secretary shall exclude from this determination any appropriation from which a lapse or transfer to pay any principal or interest amount on obligations issued under s. 16.527 would violate a condition imposed by the federal government on the expenditure of the moneys or if the lapse or transfer would violate the federal or state constitution.

16.529(3)(c) (c) For each appropriation identified under par. (b), the secretary shall then apply the percentage calculated under par. (b) to the total amount of principal and interest to be paid during the fiscal biennium on obligations issued under s. 16.527. This amount is the portion of the total amount of principal and interest paid on the obligations during that fiscal biennium that is allocable to each appropriation.

16.529 History History: 2003 a. 33; 2005 a. 25; 2007 a. 5.



16.53 Preaudit procedure.

16.53  Preaudit procedure. The department of administration shall preaudit claims in accordance with the following procedures:

16.53(1) (1) Claims against state.

16.53(1)(a)(a) Audit. The secretary is responsible for auditing claims against the state, when payment thereof out of the state treasury is authorized by law, except as provided in ss. 16.77 (1) and 20.920. The audit may be on a sample basis in accordance with generally accepted auditing standards. The secretary may delegate in writing the audit function to the head of any agency under terms and standards established by the secretary. The delegation shall be by mutual agreement and notice of the agreement shall be reported to the state auditor. If the secretary finds, through sample auditing, review of procedures, controls and any other audit techniques the secretary deems necessary, that the delegated function is not being performed according to the established auditing standards, the secretary shall in writing withdraw the delegated authority. In this subsection, "agency" has the meaning given under s. 16.52 (7).

16.53(1)(b) (b) Payrolls. Payrolls, to be entitled to audit, shall be certified by the proper officers who shall set forth the nature of the services rendered by each person named therein.

16.53(1)(c) (c) Other claims. Unless otherwise provided by law, all other claims to be entitled to audit shall:

16.53(1)(c)1. 1. Specify the nature and particulars thereof on an official or original invoice.

16.53(1)(c)2. 2. Conform with statutory provisions and be necessarily incurred in the performance of duties required by the state service.

16.53(1)(c)4. 4. Include the claimant's affidavit, or statement under the penalties of perjury, setting forth that all items of traveling expenses were incurred in the performance of duties required by the public service, and that the amount charged for transportation or for other expenses incident to travel was actually paid out and that no part of such transportation was had upon a free pass or otherwise free of charge. The blank form of such travel voucher shall be prescribed by the secretary.

16.53(1)(c)6. 6. Exclude items of expenditure incurred while traveling outside the state by any officer or employee of any state department or institution thereof unless in the discharge of duties required by the public service.

16.53(1)(c)7. 7. Exclude out-of-state expenses of an officer or employee of any state department or institution except upon the order of the head of that department or institution. The department or institution head may determine whether such requests shall be made individually or periodically. The governor may require periodic reports on out-of-state travel made by the personnel of each state agency with such detail as the governor may desire. The governor, by executive order, may require the governor's prior approval for out-of-state travel by members of any state department or institution of the executive branch.

16.53(1)(c)9. 9. Be approved by the proper state officer.

16.53(1)(c)10. 10. Exclude items of expenditure incurred by an employee of any state department while permanently located outside the state unless prior approval of the department of administration has been obtained.

16.53(1)(ca) (ca) Supervision of expenditures. All departments shall diligently review and supervise the travel expenditures of their employees and may promulgate reasonable rules governing such expenditures. Such rules shall be consistent with the uniform guidelines established under s. 20.916 (8). Each claim shall be approved by the employee's appointing authority, as defined in s. 230.03 (4), or the appointing authority's authorized representative. The approval shall represent the concurrence with the accuracy, necessity and reasonableness of each expense. Claims so approved shall be audited by the department of administration in accordance with par. (a).

16.53(1)(cm) (cm) Advancement of travel expenses. The head of a state agency may advance money for travel expenses to employees. Any travel advance shall not exceed 80% of the estimated expense.

16.53(1)(d) (d) Salaries and benefits; when payable.

16.53(1)(d)1.1. The secretary, with the approval of the joint committee on employment relations, shall fix the time and frequency for payment of salaries due elective and appointive officers and employees of the state. As determined under this subdivision, the salaries shall be paid either monthly, semimonthly or for each 2-week period.

16.53(1)(d)2. 2. Costs for benefits under ch. 108 which are paid on an actual basis may be charged to and collected from agencies by the secretary on an estimated or premium basis, credited to appropriate appropriations, and paid from the appropriations on an actual basis. If a billing submitted by the department of workforce development for payment of a specific claim for benefits under s. 108.15 (7) remains unpaid by the agency to whom the billing is submitted for more than 60 days after the billing is transmitted to the agency by the secretary, the secretary may charge the cost of payment of the billing to the proper appropriation of the agency to whom the billing is submitted without authorization of the agency and notwithstanding any pending dispute concerning agency liability. If it is finally determined that an agency is not liable in whole or in part for payment of a billing previously submitted and paid, the secretary shall credit any refund received to the appropriation from which the billing was paid, if it is available for expenditure, or otherwise to the fund from which the billing was paid. Any credit to a sum sufficient appropriation shall be made only to the fund from which the appropriation is made. In addition, the secretary may charge agencies for the department's costs of estimation, collection and payment of benefits under ch. 108 on a prorated basis in accordance with the percentage of costs attributable to each agency. Service charges shall be paid into the appropriation made under s. 20.505 (1) (ka).

16.53(1)(d)3. 3. In order to utilize modern accounting methods in processing payrolls, the department may convert and adjust salaries of all state officers and employees so that they are payable in equal payments throughout the year. To this end the secretary may promulgate rules necessary to administer this subdivision.

16.53(1)(d)4. 4. The secretary may promulgate rules pertaining to the administration of earnings garnishment actions under s. 812.42 whenever the state is the garnishee in such actions. In any earnings garnishment action where the judgment debtor is employed by the University of Wisconsin System, the secretary may require the appropriate payroll processing center for the University of Wisconsin System to directly process necessary forms, papers, deductions and checks, share drafts or other drafts in connection with such action.

16.53(2) (2) Improper invoices. If an agency receives an improperly completed invoice, the agency shall notify the sender of the invoice within 10 working days after it receives the invoice of the reason it is improperly completed. In this subsection, "agency" means an office, department, independent agency, institution of higher education, association, society, or other body in state government created or authorized to be created by the constitution or any law, that is entitled to expend moneys appropriated by law, including the legislature and the courts, but not including an authority created in subch. II of ch. 114 or in ch. 231, 233, 234, 237, 238, or 279.

16.53(3) (3) Examination of claimants. The secretary may examine under oath the claimant or any other person relative to any claim presented against the state, and may require oral or written answers as to any facts relating to the justness of the claim, or as to the liability of the state.

16.53(4) (4) Audit order endorsed on claim; record. The order of the secretary auditing any claim shall be endorsed on or annexed to such claim, shall specify the amount allowed, the fund from which the same is payable, and the law that authorizes payment of such claim out of the treasury; and said order with the claim and all evidence relative thereto shall be filed and preserved in the secretary's office. The secretary may develop procedures to permit electronic compliance with any requirement under this subsection.

16.53(5) (5) Warrants; what to specify. The secretary shall draw a warrant on the state treasury payable to the claimant for the amount allowed by the secretary upon every claim audited under sub. (1), except as authorized in s. 16.52 (7), 20.920, or 20.929, specifying from what fund to be paid, the particular law that authorizes the claim to be paid out of the state treasury, and at the secretary's discretion the post-office address of the payee. No moneys may be paid out of the state treasury under this section otherwise than upon such warrants.

16.53(6) (6) Warrants; signatures. Whenever it is impracticable for the secretary to personally sign warrants issued on the state treasury, the secretary's name may be signed thereto by one or more persons in the secretary's department designated by the secretary or by the use of a mechanical device adopted by the secretary for affixing a facsimile signature; and the state treasurer, when written authority and reasons therefor are filed in the office of the state treasurer, shall honor warrants so signed, the same as if signed in person by the secretary, until such authority is revoked in writing.

16.53(7) (7) Certification of boards, evidence of correctness of account. The certificate of the proper officers of the board of regents of the University of Wisconsin System, the department of health services, or the proper officers of any other board or commission organized or established by the state, shall in all cases be evidence of the correctness of any account which may be certified by them.

16.53(9) (9) Transfer of funds appropriated. Whenever an appropriation has been made from the general fund in the state treasury to any other fund therein, the secretary may withhold the transfer of such appropriation or any part thereof from the general fund until the moneys required to pay outstanding claims are duly audited and disbursed. Such authority is not limited to the fiscal year of the appropriation if the liability is properly recognized and recorded.

16.53(10) (10) Priority of claims.

16.53(10)(a)(a) If an emergency arises which requires the department to draw vouchers for payments which will be in excess of available moneys in any state fund, the secretary, after notifying the joint committee on finance under par. (b), may prorate and establish priority schedules for all payments within each fund, including those payments for which a specific payment date is provided by statute, except as otherwise provided in this paragraph. The secretary shall draw all vouchers according to the preference provided in this paragraph. All direct or indirect payments of principal or interest on state bonds and notes issued under subch. I of ch. 18 and payments due, if any, under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a) relating to any public debt contracted under subchs. I and IV of ch. 18 have first priority. All direct or indirect payments of principal or interest on state notes issued under subch. III of ch. 18 have 2nd priority. No payment having a 1st or 2nd priority may be prorated or reduced under this subsection. All state employee payrolls have 3rd priority. The secretary shall draw all remaining vouchers according to a priority determined by the secretary. The secretary shall maintain records of all claims prorated under this subsection.

16.53(10)(b) (b) Before exercising authority under par. (a) the secretary shall notify the joint committee on finance as to the need for and the procedures under which proration or priority schedules under par. (a) shall occur. If the joint committee on finance has not, within 2 working days after the notification, scheduled a meeting to review the secretary's proposal, the secretary may proceed with the proposed action. If, within 2 working days after the notification, the committee schedules a meeting, the secretary may not proceed with the proposed action until after the meeting is held.

16.53(10)(c) (c) If the secretary prorates or establishes priority schedules for payments which are to be made to local units of government, he or she shall establish a procedure whereby any local unit of government which can demonstrate that it would be adversely affected by such action of the secretary may appeal to the secretary for a waiver from having its payment prorated or delayed. In establishing this procedure, the secretary shall consider a local unit of government adversely affected if it can demonstrate that the proration or delay would cause a financial hardship because the scheduled payment had been budgeted as a revenue to be available at the scheduled time of payment and the local unit of government would otherwise have insufficient revenues to meet its immediate expenditure obligations.

16.53(10)(e) (e) The authority granted by this subsection may be exercised only after all other possible procedures have been used and are found to be insufficient, including the temporary reallocation of surplus moneys as provided in s. 20.002 (11).

16.53(11) (11) Interest on delayed payments. Payments, other than payments subject to s. 16.528, prorated or delayed under sub. (10) which are payable to local units of government shall accrue interest on the payment delay at a rate equal to the state investment fund earnings rate during the period of the payment delay. Payments subject to s. 16.528 prorated or delayed under sub. (10) past the due date shall not accrue interest. In this subsection, "local unit of government" means a county, city, village, town, school district, technical college district or any other governmental entity which is entitled to receive aid payments from this state.

16.53(12) (12) Travel expenses.

16.53(12)(a)(a) In this subsection:

16.53(12)(a)1. 1. "Agency" has the meaning given under sub. (2).

16.53(12)(a)2. 2. "Employee" means any officer or employee of the state who is entitled to reimbursement for actual, reasonable and necessary expenses.

16.53(12)(b) (b) Each voucher claim for travel expenses shall be approved by the head of the employee's agency or that person's designee. Such approval represents concurrence with the necessity and reasonableness of each expense. Such approval shall accompany the travel voucher. The expense voucher shall be audited by the agency financial office and then submitted to the department for final audit before payment.

16.53(12)(c) (c) The department may not approve for payment any travel vouchers which exceed the maximum travel schedule amounts which are established under s. 20.916 (8), except in unusual circumstances when accompanied by a receipt and full explanation of the reasonableness of such expense.

16.53(12)(d) (d) The department may not approve for payment any travel vouchers which exceed the auto mileage rates set under s. 20.916 (4) (a) and (e).

16.53(13) (13) Financial services.

16.53(13)(a)(a) In this subsection, "agency" has the meaning given in s. 16.70 (1e).

16.53(13)(b) (b) The department may charge any agency for accounting, auditing, payroll and other financial services provided to the agency, whether the services are required by law or performed at the agency's request.

16.53(14) (14) Review of proposed incorporations and annexations. The incorporation review board may prescribe and collect a fee for review of any petition for incorporation of a municipality under s. 66.0203. The department may prescribe and collect a fee for review of any petition for annexation of municipal territory under s. 66.0217. The fee shall be paid by the person or persons filing the petition for incorporation or by the person or persons filing the notice of the proposed annexation.

16.53 History History: 1971 c. 100 s. 23; 1971 c. 215, 261; Sup. Ct. Order, 67 Wis. 2d 585, 773 (1975); 1975 c. 39, 164, 198, 397, 422; 1977 c. 29, 196, 418; 1979 c. 34, 221; 1981 c. 1, 20; 1983 a. 3, 27, 192, 368; 1985 a. 29, 300; 1985 a. 332 ss. 15, 251 (1); 1987 a. 399; 1989 a. 31; 1989 a. 125 ss. 1, 10; 1991 a. 39, 316; 1993 a. 80, 399; 1995 a. 27 ss. 301, 302, 9126 (19), 9130 (4); 1997 a. 3; 2001 a. 16; 2003 a. 33, 117, 171; 2005 a. 74, 335; 2007 a. 20 ss. 90b, 91, 9121 (6) (a); 2007 a. 97; 2009 a. 28; 2011 a. 7, 10; 2013 a. 20.



16.531 Cash flow plan; report.

16.531  Cash flow plan; report.

16.531(1) (1) At least 15 days prior to the beginning of any calendar quarter in which the secretary anticipates that it may be necessary to exercise the authority conferred in s. 16.53 (10) (a) or 20.002 (11) (a) or to incur financial obligations and issue operating notes under subch. III of ch. 18, the secretary shall submit a plan to the joint committee on finance describing the specific nature of any proposed action that may be required.

16.531(2) (2) If the secretary determines during any calendar quarter that action under s. 16.53 (10) (a) or 20.002 (11) or subch. III of ch. 18 should be taken that is different from the action specified in the plan submitted under sub. (1), the secretary shall provide notice to the joint committee on finance of the specific nature of any such action that may be required. If the joint committee on finance has not, within 2 working days after such notification, scheduled a meeting to review the secretary's proposal, the secretary may proceed with the proposed action. If, within 2 working days after such notification, the committee schedules a meeting, the secretary may not proceed with the proposed action until after the meeting is held.

16.531(3) (3) Within 30 days after the end of each calendar quarter during which the secretary exercises the authority conferred in s. 16.53 (10) (a), during which there is any outstanding reallocation of moneys under s. 20.002 (11) (a) or during which there are any outstanding operating notes issued under subch. III of ch. 18, the secretary shall submit to the joint committee on finance a report on the status of all such matters, together with an assessment of the degree to which the secretary anticipates that state funds and accounts will have sufficient revenues to meet anticipated obligations during the 6-month period following the calendar quarter for which the report is issued.

16.531(4) (4) This section does not apply to actual or projected imbalances in the unemployment reserve fund or to loans to the fund made under s. 20.002 (11) (b) 3m.

16.531 History History: 1983 a. 3; 2013 a. 20.



16.54 Acceptance of federal funds.

16.54  Acceptance of federal funds.

16.54(1) (1) Whenever the United States government shall make available to this state funds for the education, the promotion of health, the relief of indigency, the promotion of agriculture or for any other purpose other than the administration of the tribal or any individual funds of Wisconsin Indians, the governor on behalf of the state is authorized to accept the funds so made available. In exercising the authority herein conferred, the governor may stipulate as a condition of the acceptance of the act of congress by this state such conditions as in the governor's discretion may be necessary to safeguard the interests of this state.

16.54(2) (2)

16.54(2)(a)(a)

16.54(2)(a)1.1. Except as provided in subd. 2., whenever funds shall be made available to this state through an act of congress and the funds are accepted as provided in sub. (1), the governor shall designate the state board, commission or department to administer any of such funds, and the board, commission or department so designated by the governor is authorized and directed to administer such funds for the purpose designated by the act of congress making an appropriation of such funds, or by the department of the United States government making such funds available to this state. Whenever a block grant is made to this state, no moneys received as a part of the block grant may be transferred from use as a part of one such grant to use as a part of another such grant, regardless of whether a transfer between appropriations is required, unless the joint committee on finance approves the transfer.

16.54(2)(a)2. 2. Whenever a block grant is made to this state under any federal law enacted after August 31, 1995, which authorizes the distribution of block grants for the purposes for which the grant is made, the governor shall not administer and no board, commission or department may encumber or expend moneys received as a part of the grant unless the governor first notifies the cochairpersons of the joint committee on finance, in writing, that the grant has been made. The notice shall contain a description of the purposes proposed by the governor for expenditure of the moneys received as a part of the grant. If the cochairpersons of the committee do not notify the governor that the committee has scheduled a meeting for the purpose of reviewing the proposed expenditure of grant moneys within 14 working days after the date of the governor's notification, the moneys may be expended as proposed by the governor. If, within 14 working days after the date of the governor's notification, the cochairpersons of the committee notify the governor that the committee has scheduled a meeting for the purpose of reviewing the proposed expenditure of grant moneys, no moneys received as a part of the grant may be expended without the approval of the committee. This subdivision does not apply to the expenditure of block grant funds that are allocated under s. 49.175.

16.54(2)(a)3. 3. In this subsection, "block grant" means a multipurpose federal grant so designated under federal law.

16.54(2)(b) (b) Upon presentation by the department to the joint committee on finance of alternatives to the provisions under s. 16.27, the joint committee on finance may revise the eligibility criteria under s. 16.27 (5) or benefit payments under s. 16.27 (6), and the department shall implement those revisions. Benefits or eligibility criteria so revised shall take into account and be consistent with the requirements of federal regulations promulgated under 42 USC 8621 to 8629. If funds received under 42 USC 8621 to 8629 in a federal fiscal year total less than 90% of the amount received in the previous federal fiscal year, the department shall submit to the joint committee on finance a plan for expenditure of the funds. The department may not use the funds unless the committee approves the plan.

16.54(2)(c) (c) Notwithstanding s. 20.435, before using any of the funds disbursed by the federal government to the governor under 42 USC 1397 to 1397f, commencing with funds disbursed for federal fiscal year 1986, the department of health services shall submit to the joint committee on finance and to the chief clerk of each house of the legislature, for distribution to the appropriate legislative standing committees under s. 13.172 (3), the proposed state report required under 42 USC 1397c. The appropriate legislative standing committees shall review the reports, conduct public hearings on the reports and submit recommendations to the department of health services regarding the reports. The department of health services may not use the federal funds unless the joint committee on finance approves the report.

16.54(4) (4) Any board, commission or department of the state government designated to administer any such fund, shall, in the administration of such fund, comply with the requirements of the act of congress making such appropriation and with the rules and regulations which may be prescribed by the United States government or by the department of the federal government making such funds available.

16.54(5) (5) Whenever any agency of the federal government shall require that as a condition to obtaining federal aid the state agency entrusted with the administration of such aid shall submit a budget, plan, application, or other project proposal, then the budget, plan, application or proposal shall, before it is submitted to the federal authorities for approval, first be approved by the governor and reported to the joint committee on finance.

16.54(6) (6) The governor may accept for the state the provisions of any act of congress whereby funds or other benefits are made available to the state, its political subdivisions, or its citizens, so far as the governor considers the provisions to be in the public interest. To this end, the governor may take or cause to be taken all necessary acts including, without limitation because of enumeration, the following:

16.54(6)(a) (a) The making of leases or other contracts with the federal government.

16.54(6)(b) (b) The preparation, adoption and execution of plans, methods, and agreements.

16.54(6)(c) (c) The designation of state, municipal or other agencies to perform specific duties.

16.54(7) (7) The governor may accept for the state at all times the provisions of any act of congress whereby funds are made available to the state for any purpose whatsoever, including the school health program under the social security act, and perform all other acts necessary to comply with and otherwise obtain, facilitate, expedite, and carry out the required provisions of such acts of congress.

16.54(8) (8) An agency may request the governor to create or abolish a full-time equivalent position or portion thereof funded from revenues specified in s. 20.001 (2) (e) in the agency. Upon receiving such a request, the governor may change the authorized level of full-time equivalent positions funded from such revenues in the agency. The governor may approve a different authorized level of positions than is requested by the agency. The governor, through the secretary, shall notify the joint committee on finance at least quarterly of any federal funds received in excess of those approved in the biennial budget process and of any positions created or abolished under this section.

16.54(8g) (8g) Subsections (1) to (8) do not apply to federal moneys made available to the board of regents of the University of Wisconsin System for instruction, extension, special projects or emergency employment opportunities.

16.54(8r) (8r)

16.54(8r)(a)(a) Whenever the federal government makes available moneys for instruction, extension, special projects or emergency employment opportunities, the board of regents of the University of Wisconsin System may accept the moneys on behalf of the state. The board of regents shall, in the administration of the expenditure of such moneys, comply with the requirements of the act of congress making the moneys available and with the regulations prescribed by the federal government or the federal agency administering the act, insofar as the act or regulations are consistent with state law. The board of regents may submit any plan, budget, application or proposal required by the federal agency as a precondition to receipt of the moneys. The board of regents may, consistent with state law, perform any act required by the act of congress or the federal agency to carry out the purpose of the act of congress. The board of regents shall deposit all moneys received under this paragraph in the appropriation account under s. 20.285 (1) (m).

16.54(8r)(b) (b) Annually by October 1 the board of regents shall report to the governor and the cochairpersons of the joint committee on finance concerning the date, amount and purpose of any federal moneys accepted by the board under par. (a) during the preceding fiscal year.

16.54(9) (9)

16.54(9)(a)(a) In this subsection:

16.54(9)(a)1. 1. "Agency" means an office, department, independent agency, institution of higher education, association, society or other body in state government created or authorized to be created by the constitution or any law, which is entitled to expend moneys appropriated by law, including the legislature and the courts, but not including an authority created in subch. II of ch. 114 or in ch. 231, 233, 234, 237, 238, or 279.

Effective date text 1. "Agency" means an office, department, independent agency, institution of higher education, association, society or other body in state government created or authorized to be created by the constitution or any law, which is entitled to expend moneys appropriated by law, including the legislature and the courts, but not including an authority created in subch. II of ch. 114 or subch. III of ch. 149 or in ch. 231, 233, 234, 237, 238, or 279.

16.54(9)(a)2. 2. "Indirect cost reimbursement" means moneys received by an agency from the federal government as reimbursement for indirect costs of administration of a federal grant or contract for which no specific use is mandated by the federal government.

16.54(9)(b) (b) An indirect cost reimbursement may be utilized for administrative purposes, program purposes, funding of positions, payment of federal aid disallowances, or other purposes authorized by law. If an indirect cost reimbursement is not utilized for such a purpose, the head of the agency receiving the reimbursement shall request the department to transfer the reimbursement to the general fund as general purpose revenue — earned. All transfers and other expenditures are subject to approval of the secretary under s. 16.50 (2) and the governor under this section.

16.54(9)(c) (c) All moneys received as indirect cost reimbursements shall be deposited in the account for the proper appropriation under ss. 20.115 to 20.855 for receipt of indirect cost reimbursements.

16.54(9)(d) (d) The department shall coordinate the development of a statewide indirect cost allocation plan to be used by all agencies as part of their indirect cost allocation plans prepared for federal grant applications. Upon request of the department, all agencies shall prepare individual, specific, indirect cost allocation plans in accordance with federal regulations and submit the plans to the department. Upon request of the department, all agencies shall prepare and submit to the department updated indirect cost allocation plans. The secretary may modify any plan to bring it into compliance with applicable state laws or procedures established under s. 16.52 or this section, and to maintain consistency between the plans of agencies.

16.54(10) (10) Before acceptance of any federal grant on behalf of the state which will or may involve the provision of auditing services by the legislative audit bureau, all departments shall provide written notification to the state auditor. Each such federal grant shall, to the maximum extent permitted by federal law and regulation, include an allocation for the cost of such auditing services within the grant budget, plan, application or project proposal.

16.54(11) (11) The state board, commission or department designated by the governor under sub. (2) to administer federal payments in lieu of taxes on national forest lands shall distribute those payments to towns, cities and villages, but not to counties, that provide general governmental services and contain national forest lands. That distribution shall reflect the level of services provided by, and the number of acres of national forest land within, the town, city or village in accordance with 31 USC 6907.

16.54(12) (12)

16.54(12)(a)(a) The department of health services may not expend or encumber any moneys received under s. 20.435 (8) (mm) unless the department of health services submits a plan for the expenditure of the moneys to the department of administration and the department of administration approves the plan.

16.54(12)(b) (b) The department of children and families may not expend or encumber any moneys credited to the appropriation account under s. 20.437 (2) (mm) or (3) (mm) unless the department of children and families submits a plan for the expenditure of the moneys to the department of administration and the department of administration approves the plan.

16.54(12)(c) (c) The department of administration may approve any plan submitted under par. (a) or (b) in whole or in part. If the department approves any such plan in whole or part, the department shall notify the cochairpersons of the joint committee on finance, in writing, of the department's action under this paragraph.

16.54(12)(d) (d) At the end of each fiscal year, the department of administration shall determine the amount of moneys that remain in the appropriation accounts under ss. 20.435 (8) (mm) and 20.437 (2) (mm) and (3) (mm) that have not been approved for encumbrance or expenditure by the department pursuant to a plan submitted under par. (a) or (b) and shall require that such moneys be lapsed to the general fund. The department shall notify the cochairpersons of the joint committee on finance, in writing, of the department's action under this paragraph.

16.54(13) (13)

16.54(13)(a)(a) If the state receives any interest payments from the federal government relating to the timing of transfers of federal grant funds for programs that are funded with moneys from the general fund and that are covered in an agreement between the federal department of the treasury and the state under the federal Cash Management Improvement Act of 1990, as amended, the payments, less applicable administrative costs, shall be deposited in the general fund as general purpose revenue — earned.

16.54(13)(b) (b) If the state is required to pay any interest payments to the federal government relating to the timing of transfers of federal grant funds for programs that are funded with moneys from the general fund and that are covered in an agreement between the federal department of the treasury and the state under the federal Cash Management Improvement Act of 1990, as amended, the secretary shall notify the cochairpersons of the joint committee on finance, in writing, that the state is required to pay an interest payment. The notice shall contain an accounting of the amount of interest that the state is required to pay.

16.54 History History: 1973 c. 333; 1975 c. 39 ss. 69, 732 (1); 1975 c. 224; 1977 c. 418; 1979 c. 34; 1981 c. 27; 1983 a. 27, 208, 470; 1985 a. 29; 1987 a. 4, 27, 186, 399, 403; 1989 a. 31; 1991 a. 39, 316; 1995 a. 27 ss. 303 to 307, 9126 (19); 1995 a. 132, 225; 1999 a. 9, 74; 2001 a. 16; 2003 a. 33; 2005 a. 25, 74, 335; 2007 a. 20 ss. 92b, 95, 98, 9121 (6) (a); 2007 a. 97; 2009 a. 28, 332; 2011 a. 7, 10, 32; 2013 a. 20.

16.54 Annotation Wisconsin may enter into an agreement with the federal government for the development, administration, and enforcement, at the state level, of occupational safety and health laws meeting federal standards. 61 Atty. Gen. 353.

16.54 Annotation Counties do not have the power to form consortiums for purposes of a federal act when the Governor has not designated them as participating units of government under sub. (6). 63 Atty. Gen. 453.

16.54 Annotation The governor may authorize counties to channel CETA funds through private nonprofit agencies. 66 Atty. Gen. 15.



16.544 Federal aid disallowances.

16.544  Federal aid disallowances.

16.544(1) (1) Each agency that is informed by a federal agency that any liability of $10,000 or more incurred by the agency that has been or was anticipated to be assumed by the federal government from federal moneys received by the agency will not be an allowable use of the federal moneys shall notify the department and the joint committee on finance in writing of the disallowance. The notice shall include a statement of the method proposed by the agency to settle the disallowance.

16.544(2) (2) Each agency having given notice under sub. (1) shall make a quarterly report to the department, or at such other times as the secretary may require, concerning the status of efforts to resolve the audit disallowance. The format of the report shall be determined by the secretary.

16.544(3) (3) Prior to taking final action to remove any liability related to a disallowance of the use of federal moneys, an agency shall submit to the department a statement of the action proposed to remove the liability. The department may approve, disapprove or approve with modifications each such proposed action. The secretary shall forward a copy of each statement of proposed action approved by the department to the joint committee on finance. This subsection does not apply to an action taken by the board of regents of the University of Wisconsin System, within the statutory authority of the board, to remove a liability of less than $5,000.

16.544(4) (4) In this section, "agency" has the meaning given under s. 16.52 (7).

16.544 History History: 1983 a. 27; 1987 a. 27.



16.545 Federal aid management service.

16.545  Federal aid management service. A federal aids management service shall be established in the department of administration:

16.545(1) (1) To fully inform the governor, the legislature, state agencies and the public of available federal aid programs.

16.545(2) (2) To fully inform the governor and the legislature of pending federal aid legislation.

16.545(3) (3) To advise the governor and the legislature of alternative and recommended methods of administering federal aid programs.

16.545(4) (4) To study and interpret the effect of federal aid programs on the administration of state government and the pattern of state government finances.

16.545(5) (5) To assist in the coordination of broad federal aid programs which are administered by more than one state agency.

16.545(6) (6) To maintain an information center on federal aid programs.

16.545(7) (7) To analyze and advise on proposed federal aid budgets submitted to the governor and the joint committee on finance under s. 16.54 (5).

16.545(8) (8) To serve as the state central information reception center for the receipt and dissemination of such federal grant-in-aid information as provided by federal agencies pursuant to section 201 of the federal intergovernmental cooperation act of 1968. The department shall report all such information to the governor and to the joint committee on finance.

16.545(9) (9) To initiate contacts with the federal government for the purpose of facilitating participation by agencies, as defined in s. 16.70 (1e), in federal aid programs, to assist those agencies in applying for such aid, and to facilitate influencing the federal government to make policy changes that will be beneficial to this state. The department may assess an agency to which it provides services under this subsection a fee for the expenses incurred by the department in providing those services.

16.545 History History: 1975 c. 39; 1983 a. 192 s. 303 (3); 1983 a. 308, 538; 1995 a. 27; 2001 a. 16; 2003 a. 33.



16.548 Federal-state relations office; report.

16.548  Federal-state relations office; report.

16.548(1) (1) The department may maintain a federal-state relations office in Washington, D.C., for the purpose of promoting federal-state cooperation, headed by a director. The director and a staff assistant for the office shall be appointed by the governor outside the classified service, subject to the concurrence of the joint committee on legislative organization. The director and staff assistant shall serve at the pleasure of the governor.

16.548(2) (2) If the department maintains a federal-state relations office, it shall submit a report from the office to the chief clerk of each house of the legislature, for distribution to the legislature under s. 13.172 (2), within 30 days after the close of each calendar quarter detailing the activities of the office during the quarter and reporting the status of federal legislation of concern to the legislature and other state agencies.

16.548(3) (3) The department may arrange for the federal-state relations office to share office facilities with a similar office serving another state.

16.548 History History: 1979 c. 34; 1983 a. 27, 192; 1987 a. 186.



16.55 Frauds and uncollectible shortages.

16.55  Frauds and uncollectible shortages. The head of each agency shall immediately provide to the secretary any information within his or her knowledge or evidence in his or her possession concerning any suspected fraudulent use of appropriations or embezzlement of moneys in the custody of the agency or any officer or employee thereof. The attorney general shall investigate and, on or before March 1 of each odd-numbered year, notify the department of the sums of money embezzled from the several state accounts during the prior 2 years indicating the amounts uncollected and uncollectible. The department shall cause a bill to be prepared appropriating from the several state funds the amounts necessary to liquidate the uncollectible shortages in state accounts caused by such embezzlement, and submit such bill to the joint committee on finance for introduction.

16.55 History History: 1981 c. 20.



16.56 Grain inspection funding.

16.56  Grain inspection funding. On June 30 of each fiscal year, the department shall determine whether the accumulated expenses for the inspection and certification of grain under s. 93.06 (1m) have exceeded the accumulated revenues from conducting that inspection and certification as of that date. If so, immediately before the end of the fiscal year, the department shall transfer the unencumbered balances in the appropriation accounts under s. 20.115 (1) (a), (2) (a), (3) (a), (7) (a), and (8) (a), up to the amount of the excess, to the appropriation account under s. 20.115 (1) (h).

16.56 History History: 2005 a. 25.



16.57 Board of regents; staff.

16.57  Board of regents; staff.

16.57(1) (1) The department shall provide a staff of 2 full-time equivalent positions, outside the classified service, for the board of regents of the University of Wisconsin System. The staff shall perform only the duties assigned by the board of regents.

16.57(2) (2) The board of regents shall act as appointing authority for the staff under s. 230.06. The board of regents may not appoint a person to the staff if the person held any position in the University of Wisconsin System in the 12-month period immediately preceding the appointment.

16.57(3) (3) The staff shall at all times observe the confidential nature of the research requests received from the board of regents.

16.57(4) (4) At the request of the board of regents, the department shall assist the board of regents in the recruitment and selection of the staff under this section.

16.57 History History: 1989 a. 31.



16.58 Services to units of local government.

16.58  Services to units of local government.

16.58(1) (1) The department shall provide management and personnel consultative and technical assistance to units of government other than the state and may charge for those services.

16.58(2) (2) The department may request technical and staff assistance from other state agencies in providing management and personnel consultative services to those units of government.

16.58 History History: 1979 c. 361.



16.60 Services to nonprofit corporations.

16.60  Services to nonprofit corporations.

16.60(1) (1) The department of administration may provide, on a reimbursable basis, financial and management services for nonprofit corporations with which the state or its agencies has entered into leases and subleases for the construction and leasing of projects. Services provided under this section shall be in accordance with the request of the building commission as to the type and scope of service requested, the civil service range of the employee or employees assigned to them and the total reimbursement to be charged by the department of administration to the nonprofit corporations.

16.60(2) (2) The department or the legislature or any person delegated by the legislature may inspect and examine or cause an inspection and examination of all records relating to the construction of projects that are, or are to be, financed by a nonprofit corporation and leased or subleased by any state agency.

16.60(3) (3) The secretary or the secretary's designated representative shall serve in an advisory capacity to and be a nonvoting member of any nonprofit corporation with which the state or its agencies has entered into leases and subleases for the construction and leasing of projects.

16.60 History History: 1983 a. 36 s. 96 (4); 1991 a. 316.



16.61 Records of state offices and other public records.

16.61  Records of state offices and other public records.

16.61(1)(1)  Public records board. The public records board shall preserve for permanent use important state records, prescribe policies and standards that provide an orderly method for the disposition of other state records and rationalize and make more cost-effective the management of records by state agencies.

16.61(2) (2) Definitions. As used in this section:

16.61(2)(a) (a) "Board" means the public records board.

16.61(2)(af) (af) "Form" has the meaning specified in s. 16.97 (5p).

16.61(2)(am) (am) "Microfilm reproduction" means any manner by which an image is reduced in size and reproduced on fine-grain, high resolution film.

16.61(2)(an) (an) "Personally identifiable information" has the meaning specified in s. 19.62 (5).

16.61(2)(b) (b) "Public records" means all books, papers, maps, photographs, films, recordings, optical disks, electronically formatted documents or other documentary materials, regardless of physical form or characteristics, made, or received by any state agency or its officers or employees in connection with the transaction of public business, and documents of any insurer that is liquidated or in the process of liquidation under ch. 645. "Public records" does not include:

16.61(2)(b)1. 1. Records and correspondence of any member of the legislature.

16.61(2)(b)1m. 1m. Any state document received by a state document depository library.

16.61(2)(b)2. 2. Duplicate copies of materials the original copies of which are in the custody of the same state agency and which are maintained only for convenience or reference and for no other substantive purpose.

16.61(2)(b)3. 3. Materials in the possession of a library or museum made or acquired solely for reference or exhibition purposes.

16.61(2)(b)4. 4. Notices or invitations received by a state agency that were not solicited by the agency and that are not related to any official action taken, proposed or considered by the agency.

16.61(2)(b)5. 5. Drafts, notes, preliminary computations and like materials prepared for the originator's personal use or prepared by the originator in the name of a person for whom the originator is working.

16.61(2)(b)6. 6. Routing slips and envelopes.

16.61(2)(bm) (bm) "Records and forms officer" means a person designated by a state agency to comply with all records and forms management laws and rules under s. 15.04 (1) (j) and to act as a liaison between that state agency and the board.

16.61(2)(c) (c) "Records series" means public records that are arranged under a manual or automated filing system, or are kept together as a unit, because they relate to a particular subject, result from the same activity, or have a particular form.

16.61(2)(cm) (cm) "Retention schedule" means instructions as to the length of time, the location and the form in which records series are to be kept and the method of filing records series.

16.61(2)(d) (d) "State agency" means any officer, commission, board, department or bureau of state government.

16.61(3) (3) Powers and duties of the board. The board:

16.61(3)(a) (a) Shall safeguard the legal, financial and historical interests of the state in public records.

16.61(3)(b) (b) Upon the request of any state agency, county, town, city, village or school district, may order upon such terms as the board finds necessary to safeguard the legal, financial and historical interests of the state in public records, the destruction, reproduction by microfilm or other process, optical disk or electronic storage or the temporary or permanent retention or other disposition of public records.

16.61(3)(c) (c) May promulgate rules to carry out the purposes of this section.

16.61(3)(d) (d) Shall establish a system for the protection and preservation of essential public records that are necessary to the continuity of governmental functions in the event of a disaster, as defined in s. 323.02 (6), or the imminent threat of a disaster, and in establishing the system shall do all of the following:

16.61(3)(d)1. 1. Determine what records are essential for operation during a state of emergency and thereafter through consultation with all state departments and independent agencies and the administrator, establish the manner in which such records shall be preserved, and provide for their preservation.

16.61(3)(d)2. 2. Require every state department and independent agency to establish and maintain a preservation program for essential state public records.

16.61(3)(d)3. 3. Provide for security storage of essential state records.

16.61(3)(d)4. 4. Furnish state departments and independent agencies with copies of the final plan for preservation of essential public records.

16.61(3)(d)5. 5. Advise all political subdivisions of this state on preservation of essential public records.

16.61(3)(e) (e) May establish the minimum period of time for retention before destruction of any county, city, town, village, metropolitan sewerage district or school district record.

16.61(3)(f) (f) Shall cooperate with and advise records and forms officers.

16.61(3)(j) (j) Shall establish a records management program for this state.

16.61(3)(L) (L) Shall receive and investigate complaints about forms, except as provided in sub. (3n).

16.61(3)(o) (o) May delegate any of the duties under this subsection to other state agencies.

16.61(3)(r) (r) Shall consider recommendations and advice offered by records and forms officers.

16.61(3)(s) (s) Shall recommend to the department procedures for the transfer of public records and records of the University of Wisconsin Hospitals and Clinics Authority to optical disk format, including procedures to ensure the authenticity, accuracy and reliability of any public records or records of the University of Wisconsin Hospitals and Clinics Authority so transferred and procedures to ensure that such records are protected from unauthorized destruction. The board shall also recommend to the department qualitative standards for optical disks and copies of documents generated from optical disks used to store public records and records of the University of Wisconsin Hospitals and Clinics Authority.

16.61(3)(t) (t) Shall recommend to the department qualitative standards for optical disks and for copies of documents generated from optical disks used to store materials filed with local governmental units.

16.61(3)(tm) (tm) Shall recommend to the department qualitative standards for storage of records in electronic format and for copies of documents generated from electronically stored records filed with local governmental units.

16.61(3)(u) (u)

16.61(3)(u)1.1. Shall create a registry, in a format that may be accessed by computer terminal, describing the records series maintained by state agencies that contain personally identifiable information by using, to the maximum extent feasible, information submitted to the board in retention schedules under sub. (4) (b). The board may require state agencies to provide additional information necessary to create the registry. The board may not require a state agency to modify any records series described in the registry.

16.61(3)(u)2. 2. The registry shall not include any of the following:

16.61(3)(u)2.a. a. Any records series that contains the results of a matching program, as defined in s. 19.62 (3), if the state agency using the records series destroys the records series within one year after the records series was created.

16.61(3)(u)2.b. b. Mailing lists.

16.61(3)(u)2.c. c. Telephone directories.

16.61(3)(u)2.d. d. Records series pertaining exclusively to employees of a state agency.

16.61(3)(u)2.e. e. Records series specified by the board that contain personally identifiable information incidental to the primary purpose for which the records series was created, such as the name of a salesperson or a vendor in a records series of purchase orders.

16.61(3)(u)2.f. f. Records series relating to procurement or budgeting by a state agency.

16.61(3)(u)3. 3. The registry shall be designed to:

16.61(3)(u)3.a. a. Ensure that state agencies are not maintaining any secret records series containing personally identifiable information.

16.61(3)(u)3.b. b. Be comprehensible to an individual using the registry so that identification of records series maintained by state agencies that may contain personally identifiable information about the individual is facilitated.

16.61(3)(u)3.c. c. Identify who may be contacted for further information on a records series.

16.61(3L) (3L) Executive secretary. The department shall, with the consent of the board and based on qualifications approved by the board, appoint an official in the classified service to oversee the day-to-day execution of the board's duties, to serve as the executive secretary of the board and to coordinate the statewide records management program.

16.61(3n) (3n) Exempt forms. The board may not receive or investigate complaints about the forms specified in s. 16.971 (2m).

16.61(4) (4) Approval for disposition of records.

16.61(4)(a)(a) All public records made or received by or in the custody of a state agency shall be and remain the property of the state. Those public records may not be disposed of without the written approval of the board.

16.61(4)(b) (b) State agencies shall submit records retention schedules for all public records series in their custody to the board for its approval within one year after each record series has been received or created unless a shorter period of retention is authorized by law, in which case a retention schedule shall be submitted within that period. The board may alter retention periods for any records series; but if retention for a certain period is specifically required by law, the board may not decrease the length of that period. The board may not authorize the destruction of any public records during the period specified in s. 19.35 (5).

16.61(4)(c) (c) A records retention schedule approved by the board on or after March 17, 1988, is effective for 10 years, unless otherwise specified by the board. At the end of the effective period, an agency shall resubmit a retention schedule for approval by the board. During the effective period, if approved by the board and the board has assigned a disposal authorization number to the public record or record series, a state agency may dispose of a public record or record series according to the disposition requirements of the schedule without further approval by the board.

16.61(5) (5) Transfer of public records to optical disk or electronic format.

16.61(5)(a)(a) Subject to rules promulgated by the department under s. 16.611, any state agency may transfer to or maintain in optical disk or electronic format any public record in its custody and retain the public record in that format only.

16.61(5)(b) (b) Subject to rules promulgated by the department under s. 16.611, state agencies shall maintain procedures to ensure the authenticity, accuracy, reliability and accessibility of public records transferred to or maintained in optical disk or electronic format under par. (a).

16.61(5)(c) (c) Subject to rules promulgated by the department under s. 16.611, state agencies that transfer to or maintain in optical disk or electronic format public records in their custody shall ensure that the public records stored in that format are protected from unauthorized destruction.

16.61(6) (6) Procedure for microfilm reproduction of public records. Any state agency desiring to microfilm public records shall submit a request to the board for the microfilm reproduction of each records series to be reproduced together with any information the board requires. In granting or denying approval, the board shall consider factors such as the long-term value of the public records, the cost-effectiveness of microfilm reproduction compared with other records management techniques and the technology appropriate for the specific application. Upon receiving written approval from the board, any state agency may cause any public record to be microfilmed in compliance with this section and rules adopted pursuant thereto.

16.61(7) (7)

16.61(7)(a)(a) Any microfilm reproduction of an original record, or a copy generated from an original record stored in optical disk or electronic format, is deemed an original public record if all of the following conditions are met:

16.61(7)(a)1. 1. Any device used to reproduce the record on film or to transfer the record to optical disk or electronic format and generate a copy of the record from optical disk or electronic format accurately reproduces the content of the original.

16.61(7)(a)2. 2. The reproduction is on film which complies with the minimum standards of quality for microfilm reproductions, as established by rule of the board, or the optical disk or electronic copy and the copy generated from optical disk or electronic format comply with the minimum standards of quality for such copies, as established by rule of the department under s. 16.611.

16.61(7)(a)3. 3. The film is processed and developed in accordance with the minimum standards established by the board.

16.61(7)(a)4. 4. The record is arranged, identified and indexed so that any individual document or component of the record can be located with the use of proper equipment.

16.61(7)(a)5. 5. The state agency records and forms officer or other person designated by the head of the state agency or the custodian of any other record executes a statement of intent and purpose describing the record to be reproduced or transferred to optical disk or electronic format, the disposition of the original record, the disposal authorization number assigned by the board for public records of state agencies, the enabling ordinance or resolution for cities, towns, villages or school districts, or the resolution which authorizes the reproduction, optical imaging or electronic formatting for counties when required, and executes a certificate verifying that the record was received or created and microfilmed or transferred to optical disk or electronic format in the normal course of business and that the statement of intent and purpose is properly recorded as directed by the board.

16.61(7)(b) (b) The statement of intent and purpose executed under par. (a) 5. is presumptive evidence of compliance with all conditions and standards prescribed by this subsection.

16.61(7)(c) (c) Any microfilm reproduction of an original record which was made prior to April 18, 1986, in accordance with the standards in effect under the applicable laws and rules for authenticating the record at the time the reproduction was made is deemed an original record.

16.61(8) (8) Admissible in evidence.

16.61(8)(a)(a) Any microfilm reproduction of a public record meeting the requirements of sub. (7) or copy of a public record generated from an original record stored in optical disk or electronic format in compliance with this section shall be taken as, stand in lieu of and have all the effect of the original document and shall be admissible in evidence in all courts and all other tribunals or agencies, administrative or otherwise, in all cases where the original document is admissible.

16.61(8)(b) (b) Any enlarged copy of a microfilm reproduction of a public record made as provided by this section or any enlarged copy of a public record generated from an original record stored in optical disk or electronic format in compliance with this section that is certified by the custodian as provided in s. 889.08 shall have the same force as an actual-size copy.

16.61(9) (9) Preservation of reproductions. Provision shall be made for the preservation of any microfilm reproductions of public records and of any public records stored in optical disk or electronic format in conveniently accessible files in the agency of origin or its successor or in the state archives.

16.61(10) (10) Contracts for copying. Contracts for microfilm reproduction, optical imaging or electronic storage of public records to be performed as provided in this section shall be made by the secretary as provided in ss. 16.70 to 16.77 and the cost of making such reproductions or optical disks or of electronic storage shall be paid out of the appropriation of the state agency having the reproduction made or the storage performed.

16.61(11) (11) Authority to reproduce records. Nothing in this section shall be construed to prohibit the responsible officer of any state agency from reproducing any document by any method when it is necessary to do so in the course of carrying out duties or functions in any case other than where the original document is to be destroyed; but no original public record may be destroyed after microfilming, optical imaging or electronic storage without the approval of the board unless authorized under sub. (4) or (5).

16.61(12) (12) Access to reproductions and copies. All persons may examine and use the microfilm reproductions of public records and copies of public records generated from optical disk or electronic storage subject to such reasonable rules as may be made by the responsible officer of the state agency having custody of the same.

16.61(13) (13) Historical society and university archives as depositories.

16.61(13)(a)(a) The historical society, as trustee for the state, shall be the ultimate depository of the archives of the state, and the board may transfer to the society such original records and reproductions as it deems proper and worthy of permanent preservation, including records and reproductions which the custodian thereof has been specifically directed by statute to preserve or keep in the custodian's office. The permanent preservation of records of the University of Wisconsin System may be accomplished under par. (b). The society may deposit in the regional depositories established under s. 44.10, title remaining with the society, the records of state agencies or their district or regional offices which are primarily created in the geographic area serviced by the depository, but the records of all central departments, offices, establishments and agencies shall remain in the main archives in the capital city under the society's immediate jurisdiction, except that the society may place the records temporarily at a regional depository for periods of time to be determined by the society. Nothing in this subsection nor in ch. 44 prevents the society's taking the steps for the safety of articles and materials entrusted to its care in library, museum or archives, including temporary removal to safer locations, dictated by emergency conditions arising from a state of war, civil rebellion or other catastrophe.

16.61(13)(b) (b) The board may designate an archival depository at each university as defined in s. 36.05 (13) which shall meet standards for university archival depositories established by the board with the advice of the board of regents and the historical society or their respective designated representatives. The board may transfer to the appropriate university archival depository all original records and reproductions the board deems worthy of permanent preservation.

16.61(13)(c) (c) The historical society shall, in cooperation with the staff of the board, as soon as practicable, adequately and conveniently classify and arrange the state records or other official materials transferred to its care, for permanent preservation under this section and keep the records and other official materials accessible to all persons interested, under proper and reasonable rules promulgated by the historical society, consistent with s. 19.35. Copies of the records and other official materials shall, on application of any citizen of this state interested therein, be made and certified by the director of the historical society, or an authorized representative in charge, which certificate shall have the same force as if made by the official originally in charge of them.

16.61(13)(d) (d)

16.61(13)(d)1.1. Except as provided in subd. 2., records which have a confidential character while in the possession of the original custodian shall retain their confidential character after transfer to the historical society unless the board of curators of the historical society, with the concurrence of the original custodian or the custodian's legal successor, determines that the records shall be made accessible to the public under such proper and reasonable rules as the historical society promulgates. If the original custodian or the custodian's legal successor is no longer in existence, confidential records formerly in that person's possession may not be released by the board of curators unless the release is first approved by the public records board. For public records and other official materials transferred to the care of the university archival depository under par. (b), the chancellor of the university preserving the records shall have the power and duties assigned to the historical society under this section.

16.61(13)(d)2. 2. Notwithstanding subd. 1., a record which is transferred to an archival depository under this subsection and which has a confidential character shall be open to inspection and available for copying 75 years after creation of the record unless the custodian, pursuant to ss. 19.34 and 19.35, determines that the record shall be kept confidential.

16.61(13)(e) (e) This subsection does not apply to patient health care records, as defined in s. 146.81 (4), that are in the custody or control of the department of health services.

16.61 History History: 1975 c. 41 ss. 15, 52; 1975 c. 198 s. 65; 1975 c. 199; Stats. 1975 s. 16.61; 1977 c. 418; 1979 c. 32, 79, 93; 1979 c. 361 s. 113; 1981 c. 335; 1981 c. 350 ss. 9 to 12, 13; 1981 c. 391; 1983 a. 27, 524; 1985 a. 180 ss. 5 to 17, 30m; 1985 a. 332 s. 251 (1); 1987 a. 147 ss. 1 to 16, 25; 1987 a. 186; 1989 a. 31, 107, 248, 359; 1991 a. 39, 185, 269, 285, 315; 1993 a. 172, 213; 1995 a. 27 ss. 309 to 347, 9126 (19); 1995 a. 216, 225; 2001 a. 16; 2003 a. 33; 2007 a. 20 s. 9121 (6) (a); 2009 a. 42 ss. 2, 152.



16.611 State public records; optical disk and electronic storage.

16.611  State public records; optical disk and electronic storage.

16.611(1)(1) In this section, "public records" has the meaning given under s. 16.61 (2) (b).

16.611(2) (2)

16.611(2)(a)(a) The department shall prescribe, by rule, procedures for the transfer of public records and records of the University of Wisconsin Hospitals and Clinics Authority and of the Wisconsin Aerospace Authority to optical disk or electronic format and for the maintenance of such records stored in optical disk or electronic format, including procedures to ensure the authenticity, accuracy, reliability and accessibility of any public records or records of the University of Wisconsin Hospitals and Clinics Authority or of the Wisconsin Aerospace Authority so transferred and procedures to ensure that such records are protected from unauthorized destruction.

16.611(2)(b) (b) The department shall prescribe, by rule, procedures governing the operation of its optical disk and electronic storage facility under s. 16.62 (1) (bm).

16.611(2)(c) (c) The department shall prescribe, by rule, qualitative standards for optical disks and for copies of documents generated from optical disks used to store public records and records of the University of Wisconsin Hospitals and Clinics Authority and of the Wisconsin Aerospace Authority.

16.611(2)(d) (d) The department shall prescribe, by rule, qualitative standards for the storage of public records in electronic format and for copies of public records stored in electronic format.

16.611(3) (3) Prior to submitting any proposed rule prescribed under sub. (2) to the legislative council staff under s. 227.15 (1), the department shall refer the proposed rule to the public records board for its recommendations.

16.611 History History: 1991 a. 39; 1995 a. 27, 216; 2005 a. 335.



16.612 Local government records; optical disk and electronic storage standards.

16.612  Local government records; optical disk and electronic storage standards.

16.612(1) (1) In this section, "local governmental unit" has the meaning given under s. 19.42 (7u).

16.612(2) (2)

16.612(2)(a)(a) The department shall prescribe, by rule, qualitative standards for optical disks and for copies of documents generated from optical disks used to store materials filed with local governmental units. Prior to submitting any such rule to the legislative council staff under s. 227.15 (1), the department shall refer the rule to the public records board for its recommendations.

16.612(2)(b) (b) The department shall prescribe, by rule, qualitative standards for the storage of public records in electronic format and for copies of documents generated from electronically stored materials filed with local governmental units. Prior to submitting any such rule to the legislative council staff under s. 227.15 (1), the department shall refer the rule to the public records board for its recommendations.

16.612 History History: 1991 a. 39; 1993 a. 172; 1995 a. 27.



16.62 Records management service.

16.62  Records management service.

16.62(1) (1) The department shall establish and maintain a records management service:

16.62(1)(a) (a) To advise and assist state agencies and the University of Wisconsin Hospitals and Clinics Authority in the establishment and operation of records management programs through the issuance of standards and procedures and provision of technical and management consulting services.

16.62(1)(b) (b) To operate a state records center and a central microfilm facility for state agencies and the University of Wisconsin Hospitals and Clinics Authority and to promulgate rules necessary for efficient operation of the facilities.

16.62(1)(bm) (bm) To operate a storage facility for storage of public records and records of the University of Wisconsin Hospitals and Clinics Authority in optical disk or electronic format in accordance with rules, promulgated by the department under s. 16.611, governing operation of the facility.

16.62(1)(c) (c) To periodically audit the records management programs of state agencies and the University of Wisconsin Hospitals and Clinics Authority and recommend improvements in records management practices.

16.62(2) (2) The department may establish user charges for records storage and retrieval services, with any moneys collected to be credited to the appropriation account under s. 20.505 (1) (im) or (kb). Such charges shall be structured to encourage efficient utilization of the services.

16.62(3) (3) The department may establish user fees for the services of the public records board. Any moneys collected shall be credited to the appropriation account under s. 20.505 (1) (kb).

16.62 History History: 1975 c. 41, 224; Stats. 1975 s. 16.62; 1977 c. 29, 418; 1979 c. 34 s. 2102 (1) (b), (c); 1979 c. 175; 1981 c. 350; 1983 a. 27 ss. 87, 88, 1804 to 1806; 1985 a. 180 s. 30m; 1987 a. 27; 1987 a. 147 s. 25; 1991 a. 39; 1995 a. 27, 216; 2001 a. 16.



16.63 Sale of state's rights to tobacco settlement agreement payments.

16.63  Sale of state's rights to tobacco settlement agreement payments.

16.63(1)(1) In this section:

16.63(1)(a) (a) "Purchaser" means any person who has purchased the state's right to receive any of the payments under the tobacco settlement agreement.

16.63(1)(b) (b) "Tobacco settlement agreement" means the Attorneys General Master Tobacco Settlement Agreement of November 23, 1998.

16.63(1)(c) (c) "Tobacco settlement revenues" means the right to receive settlement payments arising from or pursuant to the tobacco settlement agreement and all direct or indirect proceeds of that right.

16.63(2) (2) Before July 1, 2009, the secretary may sell for cash or other consideration the state's right to receive any of the payments under the tobacco settlement agreement.

16.63(3) (3) The secretary may organize one or more nonstock corporations under ch. 181 or limited liability companies under ch. 183 for any purpose related to the sale of the state's right to receive any of the payments under the tobacco settlement agreement and may take any action necessary to facilitate and complete the sale.

16.63(3m) (3m)

16.63(3m)(a)(a) If the secretary sells the state's right to receive any of the payments under the tobacco settlement agreement, the secretary shall require, as a condition of the sale, that the purchaser notify the secretary if any bonds or other obligations are issued that are secured by any of the payments and provide the secretary with all information on the distribution of the bond or obligation proceeds.

16.63(3m)(b) (b) The secretary shall submit a report to the joint committee on finance that includes all of the information provided to the secretary by the purchaser under par. (a).

16.63(4) (4)

16.63(4)(a)(a) Tobacco settlement revenues may not be considered proceeds of any property that is not tobacco settlement revenues.

16.63(4)(b) (b) Except as otherwise provided in this subsection, the creation, perfection, and enforcement of security interests in tobacco settlement revenues are governed by ch. 409. Notwithstanding ch. 409, with regard to creating, perfecting, and enforcing a valid security interest in tobacco settlement revenues:

16.63(4)(b)1. 1. If this state or the Wisconsin Health and Educational Facilities Authority is the debtor in the transaction, the proper place to file the required financing statement to perfect the security interest is the department of financial institutions.

16.63(4)(b)2. 2. The required financing statement shall include a description of collateral that describes the collateral as general intangibles consisting of the right to receive settlement payments arising from or pursuant to the tobacco settlement agreement and all proceeds of that right. The required financing statement may include any additional description of collateral that is legally sufficient under the laws of this state.

16.63(4)(b)3. 3. The tobacco settlement revenues are general intangibles for purposes of ch. 409.

16.63(4)(b)4. 4. A security interest perfected under this paragraph is enforceable against the debtor, any assignee or grantee, and all 3rd parties, including creditors under any lien obtained by judicial proceedings, subject only to the rights of any 3rd parties holding security interests in the tobacco settlement revenues previously perfected under this paragraph. Unless the applicable security agreement provides otherwise, a perfected security interest in the tobacco settlement revenues is a continuously perfected security interest in all tobacco settlement revenues existing on the date of the agreement or arising after the date of the agreement. A security interest perfected under this paragraph has priority over any other lien created by operation of law or otherwise, which subsequently attaches to the tobacco settlement revenues.

16.63(4)(b)5. 5. The priority of a security interest created under this paragraph is not affected by the commingling of proceeds arising from the tobacco settlement revenues with other amounts.

16.63(4)(c) (c) The sale, assignment, and transfer of tobacco settlement revenues are governed by this paragraph. All of the following apply to a sale, assignment, or transfer under this paragraph:

16.63(4)(c)1. 1. The sale, assignment, or transfer is an absolute transfer of, and not a pledge of or secured transaction relating to, the seller's right, title, and interest in, to, and under the tobacco settlement revenues, if the documents governing the transaction expressly state that the transaction is a sale or other absolute transfer. After such a transaction, the tobacco settlement revenues are not subject to any claims of the seller or the seller's creditors, other than creditors holding a prior security interest in the tobacco settlement revenues perfected under par. (b).

16.63(4)(c)2. 2. The characterization of the sale, assignment, or transfer as an absolute transfer under subd. 1. and the corresponding characterization of the purchaser's property interest is not affected by any of the following factors:

16.63(4)(c)2.a. a. Commingling of amounts arising with respect to the tobacco settlement revenues with other amounts.

16.63(4)(c)2.b. b. The retention by the seller of a partial or residual interest, including an equity interest, in the tobacco settlement revenues, whether direct or indirect, or whether subordinate or otherwise.

16.63(4)(c)2.c. c. The sale, assignment, or transfer of only a portion of the tobacco settlement revenues or an undivided interest in the tobacco settlement revenues.

16.63(4)(c)2.d. d. Any recourse that the purchaser or its assignees may have against the seller.

16.63(4)(c)2.e. e. Whether the seller is responsible for collecting payments due under the tobacco settlement revenues or for otherwise enforcing any of the tobacco settlement revenues or retains legal title to the tobacco settlement revenues for the purpose of these collection activities.

16.63(4)(c)2.f. f. The treatment of the sale, assignment, or transfer for tax purposes.

16.63(4)(c)3. 3. The sale, assignment, or transfer is perfected automatically as against 3rd parties, including any 3rd parties with liens created by operation of law or otherwise, upon attachment under ch. 409.

16.63(4)(c)4. 4. Nothing in this subsection precludes consideration of the factors listed in subd. 2. a. to e. in determining whether the sale, assignment, or transfer is a sale for tax purposes. The characterization of the sale, assignment, or transfer as an absolute transfer under subd. 1. may not be considered in determining whether the sale, assignment, or transfer is a sale for tax purposes.

16.63(5) (5) If the secretary sells the state's right to receive any of the payments under the tobacco settlement agreement, the state pledges to and agrees with any purchaser or subsequent transferee of the state's right to receive any of the payments under the tobacco settlement agreement that the state will not limit or alter its powers to fulfill the terms of the tobacco settlement agreement, nor will the state in any way impair the rights and remedies provided under the tobacco settlement agreement. The state also pledges to and agrees with any purchaser or subsequent transferee of the state's right to receive any of the payments under the tobacco settlement agreement that the state will pay all costs and expenses in connection with any action or proceeding brought by or on behalf of the purchaser or any subsequent transferee related to the state's not fulfilling the terms of the tobacco settlement agreement. The secretary may include this pledge and agreement of the state in any contract that is entered into by the secretary under this section.

16.63(6) (6) If the secretary sells the state's right to receive any of the payments under the tobacco settlement agreement, the state pledges to and agrees with any purchaser or subsequent transferee of the state's right to receive any of the payments under the tobacco settlement agreement that the state will not limit or alter the powers of the secretary under this section until any contract that is entered into under this section is fully performed, unless adequate provision is made by law for the protection of the rights and remedies of the purchaser or any subsequent transferee under the contract. The secretary may include this pledge and agreement of the state in any contract that is entered into by the secretary under this section.

16.63(8) (8) This subsection and subs. (8m) and (9) shall govern all civil claims, suits, proceedings, and actions brought against the state relating to the sale of the state's right to receive any of the payments under the tobacco settlement agreement. If the state fails to comply with this section or the terms of any agreement relating to the sale of the state's right to receive any of the payments under the tobacco settlement agreement, an action to compel compliance may be commenced against the state.

16.63(8m) (8m) If the recovery of a money judgment against the state is necessary to give the plaintiff in an action under sub. (8) complete relief, a claim for the money damages may be joined with the claim commenced under sub. (8).

16.63(9) (9) Sections 16.007, 16.53, and 775.01 do not apply to claims against the state under sub. (8) or (8m). If there is a final judgment against the state in such an action, the judgment shall be paid as provided in s. 775.04 together with interest at the rate of 10% per year from the date such payment was judged to have been due until the date of payment of the judgment.

16.63 History History: 2001 a. 16, 104; 2005 a. 253; 2007 a. 226.



16.64 College tuition and expenses program.

16.64  College tuition and expenses program.

16.64(1) (1)  Definitions. In this section:

16.64(1)(a) (a) "Board" means the board of regents of the University of Wisconsin System.

16.64(1)(b) (b) "Institution of higher education" means an eligible educational institution, as defined under 26 USC 529.

16.64(2) (2) Weighted average tuition; tuition unit cost. Annually, the department and the board jointly shall determine all of the following:

16.64(2)(a) (a) The weighted average tuition of bachelor's degree-granting institutions within the University of Wisconsin System for the academic year that begins on or after the first day of August of the current year. The amount shall be calculated as follows:

16.64(2)(a)1. 1. For each such institution, multiply the tuition charged a full-time undergraduate who is a resident of this state by the number of full-time equivalent resident undergraduates attending the institution.

16.64(2)(a)2. 2. Add the products under subd. 1.

16.64(2)(a)3. 3. Divide the sum under subd. 2. by the total number of full-time equivalent resident undergraduates attending such institutions.

16.64(2)(b) (b) The price of a tuition unit, which shall be valid for a period determined jointly by the department and the board. The price shall be sufficient to ensure the ability of the department to meet its obligations under this section. To the extent possible, the price shall be set so that the value of the tuition unit in the anticipated academic year of its use will be equal to 1% of the weighted average tuition for that academic year plus the costs of administering the program under this section attributable to the unit.

16.64(3) (3) College tuition and expenses contracts.

16.64(3)(a)(a) An individual, trust, legal guardian, or entity described under 26 USC 529 (e) (1) (C) may enter into a contract with the department for the sale of tuition units on behalf of a beneficiary.

16.64(3)(b) (b) The contract shall specify the anticipated academic year of the beneficiary's initial enrollment in an institution of higher education.

16.64(3)(c) (c) The department may charge a purchaser an enrollment fee.

16.64(3)(d) (d) The department shall promulgate rules authorizing a person who has entered into a contract under this subsection to change the beneficiary named in the contract.

16.64(4) (4) Number of tuition units purchased. A person who enters into a contract under sub. (3) may purchase tuition units at any time and in any number, or may authorize a parent, grandparent, great-grandparent, aunt, or uncle of the beneficiary to purchase tuition units, except that the total number of tuition units purchased on behalf of a single beneficiary may not exceed the number necessary to cover tuition, fees and the costs of room and board, books, supplies and equipment required for enrollment or attendance of the beneficiary at an institution of higher education.

16.64(5) (5) Payment of tuition.

16.64(5)(a)(a) Except as provided in sub. (7m), if an individual named as beneficiary in a contract under sub. (3) attends an institution of higher education in the United States, each tuition unit purchased on his or her behalf entitles that beneficiary to apply toward the payment of tuition, fees and the costs of room and board, books, supplies and equipment required for enrollment or attendance at the institution an amount equal to 1% of the anticipated weighted average tuition of bachelor's degree-granting institutions within the University of Wisconsin System for the year of attendance, as estimated under sub. (2) in the year in which the tuition unit was purchased.

16.64(5)(b) (b) Upon request by the beneficiary, the department shall pay to the institution or beneficiary, whichever is appropriate, in each semester of attendance the lesser of the following:

16.64(5)(b)1. 1. An amount equal to the value of each tuition unit, as determined under par. (a), multiplied by the number of tuition units purchased on behalf of the beneficiary and not used.

16.64(5)(b)2. 2. An amount equal to the sum of the institution's tuition, fees and the costs described in par. (a) for that semester.

16.64(6) (6) Termination of contract.

16.64(6)(a)(a) A contract under sub. (3) may be terminated by the person entering into the contract if any of the following occurs:

16.64(6)(a)1. 1. The beneficiary dies or is permanently disabled.

16.64(6)(a)2. 2. The beneficiary graduates from high school but is unable to gain admission to an institution of higher education after a good faith effort.

16.64(6)(a)3. 3. The beneficiary attended an institution of higher education but involuntarily failed to complete the program in which he or she was enrolled.

16.64(6)(a)4. 4. The beneficiary is at least 18 years old and one of the following applies:

16.64(6)(a)4.a. a. The beneficiary has not graduated from high school.

16.64(6)(a)4.b. b. The beneficiary has decided not to attend an institution of higher education.

16.64(6)(a)4.c. c. The beneficiary attended an institution of higher education but voluntarily withdrew without completing the program in which he or she was enrolled.

16.64(6)(a)5. 5. Other circumstances determined by the department to be grounds for termination.

16.64(6)(b) (b) The department may terminate a contract under sub. (3) if any of the tuition units purchased under the contract remain unused 10 years after the anticipated academic year of the beneficiary's initial enrollment in an institution of higher education, as specified in the contract.

16.64(7) (7) Refunds.

16.64(7)(a)(a) Except as provided in sub. (7m), the department shall do all of the following:

16.64(7)(a)1. 1. When a beneficiary completes the program in which he or she is enrolled, if the beneficiary has not used all of the tuition units purchased on his or her behalf, refund to the person who entered into the contract an amount equal to 1% of the anticipated weighted average tuition in the academic year in which the beneficiary completed the program, as estimated under sub. (2) in the year in which the tuition units were purchased, multiplied by the number of tuition units purchased by the person and not used by the beneficiary.

16.64(7)(a)2. 2. If a contract is terminated under sub. (6) (a) 1., 2. or 3., refund to the person who entered into the contract an amount equal to 1% of the anticipated weighted average tuition in the academic year in which the contract is terminated, as estimated under sub. (2) in the year in which the tuition units were purchased, multiplied by the number of tuition units purchased by the person and not used by the beneficiary.

16.64(7)(a)3. 3. If a contract is terminated under sub. (6) (a) 4. or (b), refund to the person who entered into the contract an amount equal to 99% of the amount determined under subd. 2.

16.64(7)(a)4. 4. If a contract is terminated under sub. (6) (a) 5., refund to the person who entered into the contract the amount under subd. 2. or under subd. 3., as determined by the department.

16.64(7)(a)5. 5. If the beneficiary is awarded a scholarship, tuition waiver or similar subsidy that cannot be converted into cash by the beneficiary, refund to the person who entered into the contract, upon the person's request, an amount equal to the value of the tuition units that are not needed because of the scholarship, waiver or similar subsidy and that would otherwise have been paid by the department on behalf of the beneficiary during the semester in which the beneficiary is enrolled.

16.64(7)(b) (b) The department shall determine the method and schedule for the payment of refunds under this subsection.

16.64(7m) (7m) Tuition unit value adjustment; refund adjustment.

16.64(7m)(a)(a) The department may adjust the value of a tuition unit based on the actual earnings attributable to the tuition unit less the costs of administering the program under this section that are attributable to the tuition unit if any of the following applies:

16.64(7m)(a)1. 1. The individual named as the beneficiary in a contract under sub. (3) wishes to use the tuition unit for the payment of tuition in a year other than the anticipated academic year of attendance, as specified in the contract.

16.64(7m)(a)2. 2. The individual named as the beneficiary in a contract under sub. (3), or the person who entered into the contract, wishes to receive a refund under sub. (7) in a year other than the anticipated academic year of the beneficiary's attendance, as specified in the contract.

16.64(7m)(b) (b) The department may not increase the value of a tuition unit under par. (a) to an amount that exceeds the value of a tuition unit that was purchased at a similar time, held for a similar period and used or refunded in the anticipated academic year of the beneficiary's attendance, as specified in the contract.

16.64(7m)(c) (c) The department may promulgate rules imposing or increasing penalties for refunds under sub. (7) (a) if the department determines that such rules are necessary to maintain the status of the program under this section as a qualified state tuition program under section 529 of the Internal Revenue Code, as defined in s. 71.01 (6).

16.64(8) (8) Exemption from garnishment, attachment and execution. Moneys deposited in the tuition trust fund and a beneficiary's right to the payment of tuition, fees and the costs described in sub. (5) (a) under this section are not subject to garnishment, attachment, execution or any other process of law.

16.64(9) (9) Contract with actuary. The department shall contract with an actuary or actuarial firm to evaluate annually whether the assets in the tuition trust fund are sufficient to meet the obligations of the department under this section and to advise the department on setting the price of a tuition unit under sub. (2) (b).

16.64(10) (10) Reports.

16.64(10)(a)(a) Annually, the department shall submit a report to the governor, and to the appropriate standing committees of the legislature under s. 13.172 (3), on the program under this section. The report shall include any recommendations for changes to the program that the department determines are necessary to ensure the sufficiency of the tuition trust fund to meet the department's obligations under this section.

16.64(10)(b) (b) The department shall submit a quarterly report to the state investment board projecting the future cash flow needs of the tuition trust fund. The state investment board shall invest moneys held in the tuition trust fund in investments with maturities and liquidity that are appropriate for the needs of the fund as reported by the department in its quarterly reports. All income derived from such investments shall be credited to the fund.

16.64(11) (11) Construction.

16.64(11)(a)(a) Nothing in this section guarantees an individual's admission to, retention by or graduation from any institution of higher education.

16.64(11)(b) (b) The requirements to pay tuition, fees and the costs of room and board, books, supplies and equipment under sub. (5) and to make refunds under sub. (7) are subject to the availability of sufficient assets in the tuition trust fund.

16.64(11m) (11m) Financial aid calculations. The value of tuition units shall not be included in the calculation of a beneficiary's eligibility for state financial aid for higher education if the beneficiary notifies the higher educational aids board and the institution of higher education that the beneficiary is planning to attend that he or she is a beneficiary of a contract under this section and the contract owner agrees to release to the higher educational aids board and the institution of higher education information necessary for the calculation under this subsection.

16.64(12) (12) Additional duties and powers.

16.64(12)(a)(a) The department shall do all of the following:

16.64(12)(a)1. 1. Annually publish a list of the institutions of higher education located in this state and the number of tuition units necessary to pay for one year of full-time attendance as a resident undergraduate at each institution.

16.64(12)(a)2. 2. Actively promote the program under this section.

16.64(12)(a)3. 3. Promulgate rules to implement and administer this section.

16.64(12)(b) (b) The department may do any of the following:

16.64(12)(b)1. 1. Contract with any person for the management and operation of the program or any part of the program under this section.

16.64(12)(b)2. 2. Keep personal and financial information pertaining to a purchaser of tuition units or a beneficiary of tuition units closed to the public.

16.64(13) (13) Program termination. If the department determines that the program under this section is financially infeasible, the department shall discontinue entering into contracts under sub. (3) and discontinue selling tuition units under sub. (4).

16.64 History History: 1995 a. 403; 1997 a. 27, 158; 1999 a. 9 ss. 52 to 62; Stats. 1999 s. 14.63; 1999 a. 44; 2001 a. 7, 16; 2011 a. 32 s. 75; Stats. 2011 s. 16.64.



16.641 College savings program.

16.641  College savings program.

16.641(1) (1) D efinitions. In this section:

16.641(1)(a) (a) "Account owner" means a person who establishes a college savings account under this section.

16.641(1)(b) (b) "Board" means the college savings program board.

16.641(2) (2) Duties of the board. The board shall do all of the following:

16.641(2)(a) (a) Except as provided in s. 16.255, establish and administer a college savings program that allows an individual, trust, legal guardian, or entity described under 26 USC 529 (e) (1) (C) to establish a college savings account to cover tuition, fees, and the costs of room and board, books, supplies, and equipment required for the enrollment or attendance of a beneficiary at an eligible educational institution, as defined under 26 USC 529.

16.641(2)(b) (b) Ensure that the college savings program meets the requirements of a qualified state tuition plan under 26 USC 529.

16.641(2)(c) (c) Establish investment guidelines for contributions to college savings accounts and pay distributions to beneficiaries and eligible educational institutions.

16.641(2)(d) (d) Provide to each account owner, and to persons who are interested in establishing a college savings account, information about current and estimated future higher education costs, levels of participation in the college savings program that will help achieve educational funding objectives and availability of and access to financial aid.

16.641(2)(e) (e) Promulgate rules to implement and administer this section, including rules that determine whether a withdrawal from a college savings account is a qualified or nonqualified withdrawal, as defined under 26 USC 529, and that impose more than a de minimis penalty, as defined under 26 USC 529, for nonqualified withdrawals.

16.641(2)(f) (f) Seek rulings and guidance from the U.S. department of the treasury, the internal revenue service and the securities and exchange commission to ensure the proper implementation and administration of the college savings program.

16.641(2)(g) (g) Ensure that if the department changes vendors, the balances of college savings accounts are promptly transferred into investment instruments as similar to the original investment instruments as possible.

16.641(2)(h) (h) Keep personal and financial information pertaining to an account owner or a beneficiary closed to the public, except that the board may release to the appropriate state agency information necessary in determining a beneficiary's eligibility for state financial aid for higher education.

16.641(3) (3) Account owners; beneficiaries; contributions; termination of savings accounts.

16.641(3)(a)(a) An account owner may do all of the following:

16.641(3)(a)1. 1. Contribute to a college savings account or authorize a parent, grandparent, great-grandparent, aunt, or uncle of the beneficiary to contribute to the account.

16.641(3)(a)2. 2. Select a beneficiary of a college savings account.

16.641(3)(a)3. 3. Change the beneficiary of a college savings account to a family member, as defined under 26 USC 529, of the previous beneficiary.

16.641(3)(a)4. 4. Transfer all or a portion of a college savings account to another college savings account whose beneficiary is a member of the family.

16.641(3)(a)5. 5. Designate a person other than the beneficiary as a person to whom funds may be paid from a college savings account.

16.641(3)(a)6. 6. Receive distributions from a college savings account if no other person is designated.

16.641(3)(b) (b) An individual may be the beneficiary of more than one college savings account, and an account owner may be the beneficiary of a college savings account that the account owner has established.

16.641(3)(c) (c) The board shall establish a minimum initial contribution to a college savings account that may be waived if the account owner agrees to contribute to a college savings account through a payroll deduction or automatic deposit plan. The board shall ensure that any such plan permits the adjustment of scheduled deposits because of a change in the account owner's economic circumstances or a beneficiary's educational plans.

16.641(3)(d) (d) An account owner under this section may terminate his or her college savings account if any of the following occurs:

16.641(3)(d)1. 1. The beneficiary dies or is permanently disabled.

16.641(3)(d)2. 2. The beneficiary graduates from high school but is unable to gain admission to an institution of higher education after a good faith effort.

16.641(3)(d)3. 3. The beneficiary attended an institution of higher education but involuntarily failed to complete the program in which he or she was enrolled.

16.641(3)(d)4. 4. The beneficiary is at least 18 years old and one of the following applies:

16.641(3)(d)4.a. a. The beneficiary has not graduated from high school.

16.641(3)(d)4.b. b. The beneficiary has decided not to attend an institution of higher education.

16.641(3)(d)4.c. c. The beneficiary attended an institution of higher education but voluntarily withdrew without completing the program in which he or she was enrolled.

16.641(3)(d)5. 5. Other circumstances determined by the board to be grounds for termination.

16.641(3)(e) (e) The board may terminate a college savings account if any portion of the college savings account balance remains unused 10 years after the anticipated academic year of the beneficiary's initial enrollment in an eligible educational institution.

16.641(4) (4) Contracts with professionals. The board may enter into a contract for the services of accountants, attorneys, consultants and other professionals to assist in the administration and evaluation of the college savings program.

16.641(5) (5) Report. Annually, the board shall submit a report to the governor, and to the appropriate standing committees of the legislature under s. 13.172 (3), on the performance of the college savings program, including any recommended changes to the program.

16.641(6) (6) Construction. Nothing in this section guarantees an individual's admission to, retention by or graduation from any institution of higher education; a rate of interest or return on a college savings account; or the payment of principal, interest or return on a college savings account.

16.641(7) (7) Exemption from garnishment, attachment and execution; security for loan.

16.641(7)(a)(a) A beneficiary's right to qualified withdrawals under this section is not subject to garnishment, attachment, execution or other process of law.

16.641(7)(b) (b) No interest in a college savings account may be pledged as security for a loan.

16.641(8) (8) Financial aid calculations. The balance of a college savings account shall not be included in the calculation of a beneficiary's eligibility for state financial aid for higher education if the beneficiary notifies the higher educational aids board and the eligible educational institution that the beneficiary is planning to attend that he or she is a beneficiary of a college savings account and if the account owner agrees to release to the higher educational aids board and the eligible educational institution information necessary for the calculation under this subsection.

16.641 History History: 1999 a. 44; 2001 a. 7, 38; 2011 a. 32 s. 76; Stats. 2011 s. 16.641.



16.642 Repayment to the general fund.

16.642  Repayment to the general fund.

16.642(1) (1) The secretary shall transfer from the tuition trust fund, the college savings program trust fund, the college savings program bank deposit trust fund, or the college savings program credit union deposit trust fund to the general fund an amount equal to the amount expended from the appropriations under s. 20.505 (9) (a), 1995 stats., s. 20.585 (2) (a), 2001 stats., and s. 20.585 (2) (am), 2001 stats., when the secretary determines that funds in those trust funds are sufficient to make the transfer. The secretary may make the transfer in installments.

16.642(2) (2) Annually, by June 1, the secretary shall submit a report to the joint committee on finance on the amount available for repayment under sub. (1), the amount repaid under sub. (1), and the outstanding balance under sub. (1).

16.642 History History: 2001 a. 16; 2003 a. 33; 2005 a. 478; 2011 a. 32 s. 77; Stats. 2011 s. 16.642.



16.70 Purchasing; definitions.

16.70  Purchasing; definitions. In ss. 16.70 to 16.78:

16.70(1b) (1b) "Affiliate" means a person, as defined in s. 77.51 (10), that controls, is controlled by, or is under common control with another person, as defined in s. 77.51 (10).

16.70(1e) (1e) "Agency" means an office, department, agency, institution of higher education, association, society or other body in state government created or authorized to be created by the constitution or any law, which is entitled to expend moneys appropriated by law, including the legislature and the courts, but not including an authority.

16.70(2) (2) "Authority" means a body created under subch. II of ch. 114 or under ch. 231, 232, 233, 234, 237, or 279.

16.70(2m) (2m) "Computer services" means any services in which a computer is utilized other than for personal computing purposes.

16.70(3) (3) "Contractual services" includes all services, materials to be furnished by a service provider in connection with services, and any limited trades work involving less than $30,000 to be done for or furnished to the state or any agency.

16.70(3e) (3e) "Control" means to own, directly or indirectly, more than 10% of the interest in or voting securities of a business.

16.70(3g) (3g) "Cost-benefit analysis" means a comprehensive study to identify and compare the total cost, quality, technical expertise, and timeliness of a service performed by state employees and resources with the total cost, quality, technical expertise, and timeliness of the same service obtained by means of a contract for contractual services.

16.70(3m) (3m) "Educational technology" has the meaning given in s. 16.99 (3).

16.70(4) (4) "Executive branch agency" means an agency in the executive branch but does not include the building commission.

16.70(4m) (4m) "Information technology" has the meaning given in s. 16.97 (6).

16.70(5) (5) "Judicial branch agency" means an agency created under ch. 757 or 758 or an agency created by order of the supreme court.

16.70(6) (6) "Legislative service agency" means an agency created under ch. 13 which is authorized, or the head of which is authorized, to appoint subordinate staff, except the building commission.

16.70(7) (7) "Limited trades work" means the repair or replacement of existing equipment or building components with equipment or components of the same kind, if the work is not dependent upon the design services of an architect or engineer, and does not alter or affect the performance of any building system, structure, exterior walls, roof or exits, or the fire protection or sanitation of the building. "Limited trades work" includes decorative and surface material changes within a building and minor preventive maintenance to ancillary facilities such as drives, sidewalks and fences.

16.70(8) (8) "Municipality" means a county, city, village, town, school district, board of school directors, sewer district, drainage district, technical college district or any other public or quasi-public corporation, officer, board or other body having the authority to award public contracts.

16.70(9) (9) "Officer" includes the person or persons at the head of each agency, by whatever title the person or persons may be elsewhere designated.

16.70(10) (10) "Permanent personal property" means any and all property which in the opinion of the secretary will have a life of more than 2 years.

16.70(10m) (10m) "Personal computing" means utilizing a computer that is located at the work station where the input or output of data is conducted.

16.70(11) (11) "Recovered material" means a product which is recovered from solid waste in a form identical to the original form for a use that is the same as or similar to the original use.

16.70(11m) (11m) "Recyclable material" means material in waste for which there exists a commercially demonstrated processing or manufacturing technology which uses the material as a raw material.

16.70(12) (12) "Recycled material" means a product which is manufactured from solid waste or paper mill sludge.

16.70(13) (13) "Recycled or recovered content" means the proportion of an item, by weight or other measure, which is recycled material or recovered material.

16.70(14) (14) "State" does not include a district created under subch. II, III, IV, or V of ch. 229.

16.70(15) (15) "Telecommunications" has the meaning given in s. 16.97 (10).

16.70(16) (16) "Voting securities" means securities that confer upon the holder the right to vote for the election of members of the board of directors or similar governing body of a business, or are convertible into, or entitle the holder to receive upon their exercise, securities that confer such a right to vote.

16.70 History History: 1971 c. 164; 1975 c. 41 s. 52; 1977 c. 29; 1979 c. 34, 221; 1983 a. 27, 106; 1985 a. 29 ss. 122a to 122f, 3200 (1); 1987 a. 292, 399; 1989 a. 335; 1991 a. 39, 189; 1993 a. 263, 399; 1995 a. 27, 56; 1997 a. 27; 1999 a. 65, 167; 2001 a. 16, 38; 2003 a. 33; 2005 a. 74, 89, 335; 2007 a. 20, 97; 2009 a. 28; 2011 a. 10, 229; 2013 a. 20; s. 13.92 (2) (i).

16.70 Annotation "Contractual services" include technical and professional services. 65 Atty. Gen. 251.



16.701 Subscription service and procurement system.

16.701  Subscription service and procurement system.

16.701(1)(1) The department may provide a subscription service containing current information of interest to prospective vendors concerning state procurement opportunities. If the department provides the service, the department shall assist small businesses, as defined in s. 16.75 (4) (c), who are prospective vendors in accessing and using the service by providing facilities or services to the businesses. The department may charge a fee for any such service. The department shall prescribe the amount of any fee by rule.

16.701(1m) (1m) The department may provide an electronic procurement system to manage all aspects of procurement under this subchapter. The electronic procurement system may supplement or supplant the subscription service under sub. (1), and the department may permit prospective vendors to provide product or service information, as provided in sub. (2), through the electronic procurement system. If the department provides an electronic procurement system under this subsection, the department may require that an agency use the system. The department may assess agencies and vendors for the costs of the system under this subsection in accordance with a method the department develops.

16.701(2) (2) The department may permit prospective vendors to provide product or service information through the service established under sub. (1). The department may prescribe fees or establish fees through a competitive process for the use of the service under this subsection.

16.701 History History: 1995 a. 27, 351; 2001 a. 16; 2013 a. 20.



16.7015 Bidders list.

16.7015  Bidders list. The department may maintain a bidders list. The bidders list shall include the names and addresses of all persons who request to be notified of bids or competitive sealed proposals, excluding those to be awarded under s. 16.75 (1) (c) or (2m) (c), that are solicited by the department or other agency for the procurement of materials, supplies, equipment, or contractual services under this subchapter. Any bidders list may include the names and addresses of any person who requests to be notified of bids or competitive sealed proposals that are solicited by any agency. The department or other agency shall notify each person on the bidders list of all bids or competitive sealed proposals that are solicited by the department or other agency. The department may remove any person from the bidders list for cause.

16.7015 History History: 1995 a. 351; 2001 a. 16; 2013 a. 20.



16.705 Contractual services.

16.705  Contractual services.

16.705(1) (1) The department or its agents may contract for services which can be performed more economically or efficiently by such contract. The department shall, by rule, prescribe uniform procedures for determining whether services are appropriate for contracting under this subsection.

16.705(1b) (1b) The determinations under sub. (1) do not apply to a contract entered into by any of the following:

16.705(1b)(a) (a) The service award board under s. 16.25 (4) (b).

16.705(1b)(b) (b) The department of corrections for global positioning system tracking services under s. 301.48 (3) or 301.49.

16.705(1b)(c) (c) The department under s. 16.848 (1).

16.705(1r) (1r) Notwithstanding s. 16.75 (2m) and (3m), and except as provided in s. 16.75 (2) (b) and (7), the department and its agents may purchase contractual services only if those services are performed within the United States. This requirement does not apply to any of the following:

16.705(1r)(a) (a) Contractual services that are not available to be performed within the United States.

16.705(1r)(b) (b) Contractual services if the payment for any part of the contractual services is made from federal moneys.

16.705(1r)(c) (c) The renewal, modification, or extension of any contract in effect on March 18, 2010.

16.705(1r)(d) (d) Contractual services purchased by the Board of Regents of the University of Wisconsin System with moneys appropriated under s. 20.285 (1) (ge), (u), or (w).

16.705(1r)(e) (e) Contractual services purchased by the University of Wisconsin-Madison with moneys appropriated under s. 20.285 (1) (ge), (u), or (w).

16.705(2) (2)

16.705(2)(a)(a) The department shall promulgate rules for the procurement of contractual services by the department and its designated agents, including but not limited to rules prescribing approval and monitoring processes for contractual service contracts; except as provided in par. (b), a requirement for agencies, except for the University of Wisconsin System, to conduct a uniform cost-benefit analysis of each proposed contractual service procurement involving an estimated expenditure of more than $50,000 in accordance with standards prescribed in the rules; and, except as provided in par. (b), a requirement for agencies, except for the University of Wisconsin System, to review periodically, and before any renewal, the continued appropriateness of contracting under each contractual services agreement involving an estimated expenditure of more than $50,000.

16.705(2)(b) (b) A cost-benefit analysis or continued appropriateness review is not required for the following services:

16.705(2)(b)1. 1. Services that federal or state law requires to be performed by contract.

16.705(2)(b)2. 2. Services that must be provided per a contract, license, or warranty, by the original equipment manufacturer or publisher.

16.705(2)(b)3. 3. Services that cannot be performed by state employees because the state lacks the required infrastructure.

16.705(2)(b)4. 4. Web-based software application services that are delivered and managed remotely.

16.705(2)(c) (c) Each officer requesting approval to engage any person to perform contractual services shall submit to the department written justification for such contracting which shall include a description of the contractual services to be procured, justification of need, justification for not contracting with other agencies, a specific description of the scope of contractual services to be performed, and justification for the procurement process if a process other than competitive bidding is to be used. The department may not approve any contract for contractual services unless it is satisfied that the justification for contracting conforms to the requirements of this section and ss. 16.71 to 16.77.

16.705(5) (5) The department shall promulgate rules to assure that the process used for selection of persons to perform contractual services includes a review of the independence and relationship, if any, of the contractor to employees of the agency, disclosure of any former employment of the contractor or employees of the contractor with the agency and a procedure to minimize the likelihood of selection of a contractor who provides or is likely to provide services to industries, client groups or individuals who are the object of state regulation or the recipients of state funding to a degree that the contractor's independence would be compromised.

16.705(6) (6) If the agency for which contractual services are performed under a contractual services agreement concludes that the performance was unsatisfactory, the agency shall file with the department an evaluation of the contractor's performance within 60 days after the fulfillment of the agreement. The evaluation shall be in such form as the secretary may require.

16.705(7) (7) The department shall review evaluations submitted under sub. (6) and promulgate rules prescribing procedures to assure that future contracts for contractual services are not awarded to contractors whose past performance is found to be unsatisfactory, to the extent feasible.

16.705(8) (8) The department shall, annually on or before October 15, submit to the governor, the joint committee on finance, the joint legislative audit committee and the chief clerk of each house of the legislature for distribution to the appropriate standing committees under s. 13.172 (3), a report concerning the number, value and nature of contractual service procurements authorized for each agency during the preceding fiscal year. The report shall also include, with respect to contractual service procurements by agencies for the preceding fiscal year:

16.705(8)(a) (a) A summary of the cost-benefit analyses completed by agencies in compliance with rules promulgated by the department under sub. (2).

16.705(8)(b) (b) Recommendations for elimination of unneeded contractual service procurements and for consolidation or resolicitation of existing contractual service procurements.

16.705(9) (9) The department shall maintain a list of persons that are or have been a party to a contract with the state under this subchapter who have violated a provision of this subchapter or a contract under this subchapter. The parties on the list are ineligible for state contracts and no state contract may be awarded to a party on the ineligible list. The department may remove any party from the ineligible list if the department determines that the party's practices comply with this subchapter and provide adequate safeguards against future violations of this subchapter or contracts under this subchapter.

16.705 History History: 1977 c. 196 s. 31; Stats. 1977 s. 16.705; 1981 c. 20; 1983 a. 27; 1985 a. 29 s. 3200 (1); 1985 a. 332 s. 251 (1); 1987 a. 186; 1989 a. 125; 1999 a. 105; 2003 a. 33 ss. 201, 9160; 2005 a. 89, 142, 431; 2009 a. 28, 136; 2011 a. 10, 32, 266; 2013 a. 20.

16.705 Annotation Procuring statutes and regulations, such as Adm Ch. 10, Wis. Adm. Code, are designed to prevent fraud, collusion, favoritism, and improvidence in the administration of public business, as well as to ensure that the public receives the best work at the most reasonable price practicable. As such, these regulations are intended for the benefit and protection of the public and not of the individual bidder. PRN Associates LLC v. DOA, 2009 WI 53, 317 Wis. 2d 656, 766 N.W.2d 559, 07-0476.

16.705 Annotation It is possible for the state to lease one of its parking facilities to an independent contractor upon a finding that an independent contractor can perform the service of operating and maintaining the parking facility more economically or more efficiently than the civil service system. 62 Atty. Gen. 183.



16.71 Purchasing; powers.

16.71  Purchasing; powers.

16.71(1)(1) Except as otherwise required under this section and s. 16.78 or as authorized in s. 16.74, the department shall purchase and may delegate to special designated agents the authority to purchase all necessary materials, supplies, equipment, all other permanent personal property and miscellaneous capital, and contractual services and all other expense of a consumable nature for all agencies. In making any delegation, the department shall require the agent to adhere to all requirements imposed upon the department in making purchases under this subchapter. All materials, services and other things and expense furnished to any agency and interest paid under s. 16.528 shall be charged to the proper appropriation of the agency to which furnished.

16.71(1m) (1m) The department shall not delegate to any executive branch agency, other than the board of regents of the University of Wisconsin System, the authority to enter into any contract for materials, supplies, equipment, or contractual services relating to information technology or telecommunications prior to review and approval of the contract by the department. The department may delegate this authority to the University of Wisconsin-Madison. No executive branch agency, other than the board of regents of the University of Wisconsin System, may enter into any such contract without review and approval of the contract by the department. The University of Wisconsin-Madison may enter into any such contract without review and approval by the department. Any executive branch agency that enters into a contract relating to information technology under this section shall comply with the requirements of s. 16.973 (13). Any delegation to the board of regents of the University of Wisconsin System or to the University of Wisconsin-Madison is subject to the limitations prescribed in s. 36.585.

16.71(2) (2) The department of administration shall delegate authority to make all purchases for prison industries to the department of corrections. This delegation may be withdrawn by the department of administration only with the consent of, and in accordance with the terms specified by, the joint committee on finance, for failure to comply with applicable purchasing rules, procedures or statutory requirements.

16.71(3) (3) If the department makes or delegates to the department of revenue or to any other designated purchasing agent under sub. (1) the authority to make a major procurement, as defined in s. 565.01 (4), for the department of revenue, the department, department of revenue or designated purchasing agent shall comply with the requirements under s. 565.25.

16.71(4) (4) The department shall delegate to the Board of Regents of the University of Wisconsin System and to the University of Wisconsin-Madison the authority to enter into contracts for materials, supplies, equipment, or services that relate to higher education and that agencies other than the University of Wisconsin-System do not commonly purchase.

16.71(5) (5) The department shall delegate authority to the service award board to enter into contracts under s. 16.25 (4) (b).

16.71(5m) (5m) The department shall delegate authority to the department of corrections to enter into contracts for global positioning system tracking equipment, implementation, and tracking services under ss. 301.48 (3) and 301.49.

16.71(6) (6) The department may assess any agency or municipality to which it provides services under this subchapter for the cost of the services provided to the agency or municipality. The department may also identify savings that the department determines to have been realized by an agency to which it provides services under this subchapter and may assess the agency for not more than the amount of the savings identified by the department.

16.71 History History: 1977 c. 418; 1983 a. 333; 1985 a. 29, 300; 1987 a. 119; 1989 a. 31; 1991 a. 39, 269; 1995 a. 27; 1997 a. 27; 1999 a. 105; 2001 a. 16; 2003 a. 33; 2005 a. 25, 142, 431; 2007 a. 20; 2011 a. 32, 266.

16.71 Annotation The applicability of ch. 16, subch. IV is determined by the purpose for the purchase, not the source of funds. 64 Atty. Gen. 4.



16.72 Purchasing, duties.

16.72  Purchasing, duties.

16.72(1)(1) The department of administration shall check or have checked, as to quantity and quality, the delivery to agencies of all purchases made under s. 16.71.

16.72(2) (2)

16.72(2)(a)(a) The department shall prepare standard specifications, as far as possible, for all state purchases. By "standard specifications" is meant a specification, either chemical or physical or both, prepared to describe in detail the article which the state desires to purchase, and trade names shall not be used. On the formulation, adoption and modification of any standard specifications, the department of administration shall also seek and be accorded without cost, the assistance, advice and cooperation of other agencies and officers. Each specification adopted for any commodity shall, insofar as possible, satisfy the requirements of any and all agencies which use it in common.

16.72(2)(b) (b) Except as provided in ss. 16.25 (4) (b), 16.751, and 565.25 (2) (a) 4., the department shall prepare or review specifications for all materials, supplies, equipment, other permanent personal property and contractual services not purchased under standard specifications. Such "nonstandard specifications" may be generic or performance specifications, or both, prepared to describe in detail the article which the state desires to purchase either by its physical properties or by its programmatic utility. When appropriate for such nonstandard items or services, trade names may be used to identify what the state requires, but wherever possible 2 or more trade names shall be designated and the trade name of any Wisconsin producer, distributor or supplier shall appear first.

16.72(2)(c) (c) To the extent possible, the department shall write specifications so as to permit the purchase of materials manufactured in the United States, as defined in s. 16.754 (1).

16.72(2)(e) (e) In writing the specifications under this subsection, the department and any other designated purchasing agent under s. 16.71 (1) shall incorporate requirements for the purchase of products made from recycled materials and recovered materials if their use is technically and economically feasible. Each authority other than the University of Wisconsin Hospitals and Clinics Authority and the Lower Fox River Remediation Authority, in writing specifications for purchasing by the authority, shall incorporate requirements for the purchase of products made from recycled materials and recovered materials if their use is technically and economically feasible. The specifications shall include requirements for the purchase of the following materials:

Effective date text (e) In writing the specifications under this subsection, the department and any other designated purchasing agent under s. 16.71 (1) shall incorporate requirements for the purchase of products made from recycled materials and recovered materials if their use is technically and economically feasible. Each authority other than the University of Wisconsin Hospitals and Clinics Authority, the Lower Fox River Remediation Authority, and the Health Insurance Risk-Sharing Plan Authority, in writing specifications for purchasing by the authority, shall incorporate requirements for the purchase of products made from recycled materials and recovered materials if their use is technically and economically feasible. The specifications shall include requirements for the purchase of the following materials:

16.72(2)(e)1. 1. Paper and paper products.

16.72(2)(e)2. 2. Plastic and plastic products.

16.72(2)(e)3. 3. Glass and glass products.

16.72(2)(e)4. 4. Motor oil and lubricants.

16.72(2)(e)5. 5. Construction materials, including insulating materials.

16.72(2)(e)6. 6. Furnishings, including rugs, carpets and furniture.

16.72(2)(e)7. 7. Highway equipment, including signs, signposts, reflectors, guardrails, lane dividers and barricades.

16.72(2)(f) (f) In writing specifications under this subsection, the department, any other designated purchasing agent under s. 16.71 (1), and each authority other than the University of Wisconsin Hospitals and Clinics Authority and the Lower Fox River Remediation Authority shall incorporate requirements relating to the recyclability and ultimate disposition of products and, wherever possible, shall write the specifications so as to minimize the amount of solid waste generated by the state, consistent with the priorities established under s. 287.05 (12). All specifications under this subsection shall discourage the purchase of single-use, disposable products and require, whenever practical, the purchase of multiple-use, durable products.

Effective date text (f) In writing specifications under this subsection, the department, any other designated purchasing agent under s. 16.71 (1), and each authority other than the University of Wisconsin Hospitals and Clinics Authority, the Lower Fox River Remediation Authority, and the Health Insurance Risk-Sharing Plan Authority shall incorporate requirements relating to the recyclability and ultimate disposition of products and, wherever possible, shall write the specifications so as to minimize the amount of solid waste generated by the state, consistent with the priorities established under s. 287.05 (12). All specifications under this subsection shall discourage the purchase of single-use, disposable products and require, whenever practical, the purchase of multiple-use, durable products.

16.72(4) (4)

16.72(4)(a)(a) Except as provided in ss. 16.71 and 16.74 or as otherwise provided in this subchapter and the rules promulgated under s. 16.74 and this subchapter, all supplies, materials, equipment and contractual services shall be purchased for and furnished to any agency only upon requisition to the department. The department shall prescribe the form, contents, number and disposition of requisitions and shall promulgate rules as to time and manner of submitting such requisitions for processing. No agency or officer may engage any person to perform contractual services without the specific prior approval of the department for each such engagement. Purchases of supplies, materials, equipment or contractual services by the legislature, the courts or legislative service or judicial branch agencies do not require approval under this paragraph.

16.72(4)(b) (b) The department shall promulgate rules for the declaration as surplus of supplies, materials and equipment in any agency and for the transfer to other agencies or for the disposal by private or public sale of supplies, materials and equipment. Except as provided in s. 51.06 (6), in either case, the department shall deposit the net proceeds in the budget stabilization fund, except that the department shall transfer any supplies, materials or equipment declared to be surplus to the department of tourism, upon request of the department of tourism, at no cost, if the transfer is permitted by the agency having possession of the supplies, materials or equipment.

16.72(4m) (4m) The department shall provide the department of revenue with a copy of each contract for a major procurement, as defined in s. 565.01 (4), for the department of revenue.

16.72(5) (5)

16.72(5)(a)(a) In this subsection, "materials" has the meaning given in s. 16.754 (1) (c).

16.72(5)(b) (b) The department and the historical society jointly shall promulgate rules identifying types of historically significant materials.

16.72(5)(c) (c) Before an agency may dispose of surplus materials that are of a type identified in rules promulgated under par. (b), the agency shall provide an opportunity for the historical society to inspect and obtain historically significant surplus materials for its collections. The historical society may not be required to compensate an agency for releasing historically significant surplus materials to the historical society under this paragraph.

16.72(8) (8) The department may purchase educational technology materials, supplies, equipment, or contractual services from orders placed with the department by school districts, cooperative educational service agencies, technical college districts, the board of regents of the University of Wisconsin System, and the University of Wisconsin-Madison.

16.72(9) (9) The department shall ensure that every agency includes on all stationery utilized by the agency for correspondence outside the agency at least one telephone number where the agency may be contacted, at least one facsimile transmission number for the agency, if the agency has such a number, and at least one electronic mail address for the agency, if the agency has such an address.

16.72 History History: 1975 c. 41; 1977 c. 418; 1981 c. 20, 350; 1983 a. 92; 1983 a. 333 ss. 3c, 3g, 3n; 3w; 1985 a. 29 ss. 122g, 3200 (1); 1985 a. 332; 1987 a. 119, 292; 1989 a. 31, 335; 1991 a. 39, 269; 1995 a. 27, 227; 1997 a. 27, 212; 1999 a. 9, 32, 105; 2001 a. 16; 2003 a. 33, 320; 2005 a. 74; 2007 a. 20; 2011 a. 32; 2013 a. 20.

16.72 Annotation Computer programs may be sold as surplus provided the programs were not created for resale purposes. 59 Atty. Gen. 144.



16.73 Cooperative purchasing.

16.73  Cooperative purchasing.

16.73(1) (1) The department may enter into an agreement with a municipality or group of municipalities, and municipalities may enter into agreements with each other, under which any of the parties may agree to participate in, administer, sponsor or conduct purchasing transactions under a joint contract for the purchase of materials, supplies, equipment, permanent personal property, miscellaneous capital or contractual services. This subsection does not apply to construction contracts that are subject to s. 16.855 or 66.0901.

16.73(2) (2) The department may purchase and store in warehouses articles that may be needed by agencies and municipalities. The department may sell stored articles to municipalities at cost.

16.73(3) (3) The department may, upon request, make available to municipalities technical purchasing information including, but not limited to, standard forms, manuals, product specifications and standards and contracts or published summaries of contracts, including price and delivery information.

16.73(4) (4)

16.73(4)(a)(a) When it is in the best interest of the state and consistent with competitive purchasing practices, the department may enter into agreements with purchasing agents of any other state or the federal government under which any of the parties may agree to participate in, administer, sponsor or conduct purchasing of materials, supplies, equipment, permanent personal property, miscellaneous capital or contractual services. The state may purchase from any vendor selected as a result of such purchasing agreements. This paragraph does not apply to construction contracts that are subject to s. 16.855 or 66.0901.

16.73(4)(b) (b) The department may cooperate with purchasing agents and other interested parties of any other state or the federal government to develop uniform purchasing specifications under s. 16.72 (2) on a regional or national level to facilitate cooperative interstate purchasing transactions.

16.73(5) (5) After the department designates the board of regents of the University of Wisconsin System or designates the University of Wisconsin-Madison as its purchasing agent for any purpose under s. 16.71 (1), the board or the University of Wisconsin-Madison may enter into a contract to sell any materials, supplies, equipment or contractual services purchased by the board or the University of Wisconsin-Madison to the University of Wisconsin Hospitals and Clinics Authority, and may contract with the University of Wisconsin Hospitals and Clinics Authority for the joint purchase of any materials, supplies, equipment or contractual services if the sale or purchase is made consistently with that delegation and with this subchapter.

16.73(6) (6) The department shall administer a program to facilitate purchases of large equipment that is needed by municipalities. The department shall purchase large equipment as a part of the program. The department may, by rule, prescribe requirements for participation in the program and for participation in specific purchases under the program.

16.73 History History: 1983 a. 27; 1985 a. 29 s. 3200 (1); 1989 a. 335; 1995 a. 27; 1999 a. 150 s. 672; 2001 a. 16; 2011 a. 32.



16.74 Legislative and judicial branch purchasing.

16.74  Legislative and judicial branch purchasing.

16.74(1)(1) All supplies, materials, equipment, permanent personal property and contractual services required within the legislative branch shall be purchased by the joint committee on legislative organization or by the house or legislative service agency utilizing the supplies, materials, equipment, property or services. All supplies, materials, equipment, permanent personal property and contractual services required within the judicial branch shall be purchased by the director of state courts or the judicial branch agency utilizing the supplies, materials, equipment, property or services.

16.74(2) (2)

16.74(2)(a)(a) Requisitions for legislative branch purchases shall be signed by the cochairpersons of the joint committee on legislative organization or their designees for the legislature, by an individual designated by either house of the legislature for the house, or by the head of any legislative service agency, or the designee of that individual, for the legislative service agency. Requisitions for judicial branch purchases shall be signed by the director of state courts or by an individual designated by the director for the courts, or by the head of any judicial branch agency, or the designee of that individual, for the judicial branch agency.

16.74(2)(b) (b) Contracts for purchases by the senate or assembly shall be signed by an individual designated by the organization committee of the house making the purchase. Contracts for other legislative branch purchases shall be signed by an individual designated by the joint committee on legislative organization. Contracts for purchases by the judicial commission or judicial council shall be signed by an individual designated by the commission or council, respectively. Contracts for other judicial branch purchases shall be signed by an individual designated by the director of state courts.

16.74(3) (3) Each legislative and judicial officer who is authorized to make purchases or engage services under this section may prescribe the form of requisitions or contracts for the purchases and engagements. Requisitions and contracts shall be maintained by the officer and shall be subject to inspection and copying under subch. II of ch. 19. No such requisition or contract need be filed with the department.

16.74(4) (4) Each legislative and judicial officer shall file all bills and statements for purchases and engagements made by the officer under this section with the secretary, who shall audit and authorize payment of all lawful bills and statements. No bill or statement for any purchase or engagement for the legislature, the courts or any legislative service or judicial branch agency may be paid until the bill or statement is approved by the requisitioning or contracting officer under sub. (2).

16.74(5) (5) The department, upon request, shall make recommendations and furnish assistance to the courts, to either house of the legislature or to any legislative service or judicial branch agency regarding purchasing procedure. The department, upon request, shall process requisitions for purchases submitted by the courts, the legislature or any legislative service or judicial branch agency and shall procure materials, supplies, equipment, property and services for the courts, the legislature and legislative service and judicial branch agencies in accordance with the purchasing procedure prescribed for executive branch agencies under this subchapter.

16.74(6) (6) All stationery and printing purchased under this section shall be procured from the lowest responsible bidder.

16.74 History History: 1985 a. 29.



16.75 Buy on low bid, exceptions.

16.75  Buy on low bid, exceptions.

16.75(1) (1)

16.75(1)(a)(a)

16.75(1)(a)1.1. All orders awarded or contracts made by the department for all materials, supplies, equipment, and contractual services to be provided to any agency, except as otherwise provided in par. (c) and subs. (2), (2g), (2m), (3m), (3t), (6), (7), (8), (9), (10e), and (10m) and ss. 16.705 (1r), 16.73 (4) (a), 16.751, 16.754, 50.05 (7) (f), 153.05 (2m) (a), 165.987, and 287.15 (7), shall be awarded to the lowest responsible bidder, taking into consideration life cycle cost estimates under sub. (1m), when appropriate, the location of the agency, the quantities of the articles to be supplied, their conformity with the specifications, and the purposes for which they are required and the date of delivery.

16.75(1)(a)2. 2. If a vendor is not a Wisconsin producer, distributor, supplier or retailer and the department determines that the state, foreign nation or subdivision thereof in which the vendor is domiciled grants a preference to vendors domiciled in that state, nation or subdivision in making governmental purchases, the department and any agency making purchases under s. 16.74 shall give a preference over that vendor to Wisconsin producers, distributors, suppliers and retailers, if any, when awarding the order or contract. The department may enter into agreements with states, foreign nations and subdivisions thereof for the purpose of implementing this subdivision.

16.75(1)(a)3. 3. Bids may be received only in accordance with such specifications as are adopted by the department as provided in this subsection. Any or all bids may be rejected. Whenever sealed bids are invited, each bid, with the name of the bidder, shall be entered on a record, and each record with the successful bid indicated shall, after the award or letting of the contract, be opened to public inspection. Where a low bid is rejected, a complete written record shall be compiled and filed, giving the reason in full for such action. Any waiver of sealed, advertised bids as provided in sub. (2m) or (6) shall be entered on a record kept by the department and open to public inspection.

16.75(1)(b) (b)

16.75(1)(b)1.1. Except as provided in subd. 2., when the estimated cost exceeds $25,000, the department shall invite bids to be submitted.

16.75(1)(b)2. 2. Bids are not required if the estimated cost does not exceed $50,000.

16.75(1)(b)3. 3. If subd. 1. or 2. requires bids to be solicited, the department either shall solicit sealed bids to be opened publicly at a specified date and time, or shall solicit bidding by auction to be conducted electronically at a specified date and time. Whenever bids are invited, due notice inviting bids shall be published as a class 2 notice, under ch. 985 or posted on the Internet at a site determined or approved by the department. The bid opening or auction shall occur at least 7 days after the date of the last insertion of the notice or at least 7 days after the date of posting on the Internet. The notice shall specify whether sealed bids are invited or bids will be accepted by auction, and shall give a clear description of the materials, supplies, equipment, or contractual services to be purchased, the amount of any bond, share draft, check, or other draft to be submitted as surety with the bid or prior to the auction, and the date and time that the public opening or the auction will be held.

16.75(1)(c) (c) Except as provided in sub. (7), when the estimated cost is $25,000 or less, the award may be made in accordance with simplified procedures established by the department for such transactions.

16.75(1)(cm) (cm) If bids are solicited by auction, the award may be made in accordance with simplified competitive procedures established by the department for such transactions.

16.75(1m) (1m) The department shall award each order or contract for materials, supplies or equipment on the basis of life cycle cost estimates, whenever such action is appropriate. Each authority other than the University of Wisconsin Hospitals and Clinics Authority, the Lower Fox River Remediation Authority, and the Wisconsin Aerospace Authority shall award each order or contract for materials, supplies or equipment on the basis of life cycle cost estimates, whenever such action is appropriate. The terms, conditions and evaluation criteria to be applied shall be incorporated in the solicitation of bids or proposals. The life cycle cost formula may include, but is not limited to, the applicable costs of energy efficiency, acquisition and conversion, money, transportation, warehousing and distribution, training, operation and maintenance and disposition or resale. The department shall prepare documents containing technical guidance for the development and use of life cycle cost estimates, and shall make the documents available to local governmental units.

16.75(2) (2)

16.75(2)(a)(a) When the department of administration believes that it is to the best interests of the state to purchase certain patented or proprietary articles, other than printing and stationery, it may purchase said articles without the usual statutory procedure but all equipment shall be purchased from the lowest and best bidder as determined by the bids and a comparison of any detailed specifications submitted with the bids, and after due notice, whenever notice is required under this section. Where the low bid or bids are rejected, a complete written record shall be compiled and filed, giving the reasons in full for such action.

16.75(2)(b) (b) When the department determines that utility services are available only from a sole source as a result of regulation or of a natural monopoly, these services may be obtained without compliance with the usual procedure under this section.

16.75(2g) (2g)

16.75(2g)(a)(a) The purchasing authority under s. 16.71 (2) may make purchases for products of and goods for resale by prison industries, other than purchases of printing or stationery, without inviting bids and without accepting the lowest responsible bid.

16.75(2g)(b) (b) The purchasing authority shall notify the governor prior to any purchase under par. (a) which exceeds $15,000. The governor has 72 hours, excluding Saturday, Sunday or a legal holiday, in which to veto any such purchase.

16.75(2g)(c) (c) No notice is required for purchases by prison industries under this subsection. All other purchasing rules and procedures apply to prison industries purchases.

16.75(2m) (2m)

16.75(2m)(a)(a) Except as otherwise required by law, if the secretary or his or her designee determines that the use of competitive sealed bidding is not practicable or not advantageous to this state, the department may solicit competitive sealed proposals. Each request for competitive sealed proposals shall state the relative importance of price and other evaluation factors.

16.75(2m)(b) (b)

16.75(2m)(b)1.1. Except as provided in subd. 2., when the estimated cost exceeds $25,000, the department may invite competitive sealed proposals.

16.75(2m)(b)2. 2. Competitive sealed proposals are not required if the estimated cost does not exceed $50,000.

16.75(2m)(b)3. 3. If competitive sealed proposals are invited, the department shall publish a class 2 notice under ch. 985 or post notice on the Internet at a site determined or approved by the department. The notice shall describe the materials, supplies, equipment, or contractual services to be purchased, the intent to make the procurement by solicitation of proposals rather than by solicitation of bids, any requirement for surety and the date the proposals will be opened, which shall be at least 7 days after the date of the last insertion of the notice or at least 7 days after the date of posting on the Internet.

16.75(2m)(c) (c) When the estimated cost is $25,000 or less, the department may award the order or contract in accordance with simplified procedures established by the department for such transactions.

16.75(2m)(d) (d) For purposes of clarification, the department may discuss the requirements of the proposed order or contract with any person who submits a proposal and shall permit any offerer to revise his or her proposal to ensure its responsiveness to those requirements.

16.75(2m)(e) (e) The department shall determine which proposals are reasonably apt to be awarded the order or contract and shall provide each offerer of such a proposal a fair and equal opportunity to discuss the proposal. The department may negotiate with each offerer in order to obtain terms that are advantageous to this state. Prior to the award of the order or contract, any offerer may revise his or her proposal. The department shall keep a written record of all meetings, conferences, oral presentations, discussions, negotiations and evaluations of proposals under this section.

16.75(2m)(f) (f) In opening, discussing and negotiating proposals, the department may not disclose any information that would reveal the terms of a competing proposal.

16.75(2m)(g) (g) After receiving each offerer's best and final offer, the department shall determine which proposal is most advantageous and shall award the order or contract to the person who offered it. The department's determination shall be based only on price and the other evaluation factors specified in the request for proposals. The department shall state in writing the reason for the award and shall place the statement in the contract file. This paragraph does not apply to procurements under s. 16.751.

16.75(2m)(h) (h) Following the award of the order or contract, the department shall prepare a register of all proposals.

16.75(2m)(i) (i) This subsection does not apply to the purchase of printing or stationery.

16.75(3) (3) The department may let contracts in excess of funds available. Except in the cases to which s. 18.10 (1) applies, any such contract shall state in substance that its continuance beyond the limits of funds already available is contingent upon appropriation of the necessary funds. Contracts may be for any term deemed to be in the best interests of the state but the terms and provisions for renewal or extension, if any, shall be incorporated in the bid specifications and the contract document.

16.75(3m) (3m)

16.75(3m)(a)(a) In this subsection:

16.75(3m)(a)1. 1. "Disabled veteran-owned business" means a business certified by the department of administration under s. 16.283 (3).

16.75(3m)(a)2. 2. "Disabled veteran-owned financial adviser" means a financial adviser certified by the department of administration under s. 16.283 (3).

16.75(3m)(a)3. 3. "Disabled veteran-owned investment firm" means an investment firm certified by the department of administration under s. 16.283 (3).

16.75(3m)(a)4. 4. "Minority business" means a business certified by the department of administration under s. 16.287 (2).

16.75(3m)(b) (b)

16.75(3m)(b)1.1. The department, any agency to which the department delegates purchasing authority under s. 16.71 (1), and any agency making purchases under s. 16.74 shall attempt to ensure that 5 percent of the total amount expended under this subchapter in each fiscal year is paid to minority businesses.

16.75(3m)(b)2. 2. The department, any agency to which the department delegates purchasing authority under s. 16.71 (1), and any agency making purchases under s. 16.74 shall make efforts to ensure that a portion of the total amount expended under this subchapter in each fiscal year is paid to disabled veteran-owned businesses.

16.75(3m)(b)3. 3. Except as provided under sub. (7), the department, any agency to which the department delegates purchasing authority under s. 16.71 (1), and any agency making purchases under s. 16.74 may purchase materials, supplies, equipment, and contractual services from any minority business or disabled veteran-owned business, or a business that is both a minority business and a disabled veteran-owned business, submitting a qualified responsible competitive bid that is no more than 5 percent higher than the apparent low bid or competitive proposal that is no more than 5 percent higher than the most advantageous proposal. In administering the preference for minority businesses or disabled veteran-owned businesses established in this paragraph, the department, the delegated agency, and any agency making purchases under s. 16.74 shall maximize the use of minority businesses or disabled veteran-owned businesses which are incorporated under ch. 180 or which have their principal place of business in this state.

16.75(3m)(c) (c)

16.75(3m)(c)1.1. After completing any contract under this subchapter, the contractor shall report to the agency that awarded the contract any amount of the contract that was subcontracted to minority businesses and any amount of the contract that was subcontracted to disabled veteran-owned businesses.

16.75(3m)(c)2. 2. Each agency shall report to the department at least semiannually, or more often if required by the department, all of the following for the reporting period specified by the department:

16.75(3m)(c)2.a. a. The total amount of money it has expended for contracts and orders awarded to minority businesses.

16.75(3m)(c)2.b. b. The total amount of money and the percentage of the total amount of money it has expended for contracts and orders awarded to disabled veteran-owned businesses.

16.75(3m)(c)2.c. c. The number of contacts with minority businesses in connection with proposed purchases.

16.75(3m)(c)2.d. d. The number of contacts with disabled veteran-owned businesses in connection with proposed purchases.

16.75(3m)(c)3. 3. The department shall maintain and annually publish data on state purchases from minority businesses and on state purchases from disabled veteran-owned businesses, including amounts expended and the percentage of total expenditures awarded to minority businesses and amounts expended and the percentage of total expenditures awarded to disabled veteran-owned businesses.

16.75(3m)(c)4. 4. The department shall annually prepare and submit a report to the governor and to the chief clerk of each house of the legislature, for distribution to the appropriate standing committees under s. 13.172 (3), on the total amount of money paid to and the amount of indebtedness or other obligations underwritten by minority businesses, minority financial advisers, minority investment firms, disabled veteran-owned businesses, disabled veteran-owned financial advisers, and disabled veteran-owned investment firms under the requirements of this subsection and ss. 16.855 (10m), 16.87 (2), 25.185, 84.075 and 565.25 (2) (a) 3. and on this state's progress toward achieving compliance with par. (b) and ss. 16.855 (10m) (am) and (10n), 16.87 (2), 25.185, and 84.075 (1m). The report shall also include the percentage of the total amount of money paid to and the percentage of the total amount of indebtedness or other obligations underwritten by disabled veteran-owned businesses, disabled veteran-owned financial advisers, and disabled veteran-owned investment firms. In calculating the percentages to be reported under this subsection, the department shall exclude any purchase or contract for which a preference would violate any federal law or regulation or any contract between an agency and a federal agency or any contract that would result in a reduction in the amount of federal aids received by this state.

16.75(3m)(c)5. 5.

16.75(3m)(c)5.a.a. In determining whether a purchase, contract or subcontract complies with the goal established under par. (b) 1. or s. 16.855 (10m) (am) 1., 16.87 (2) (b), or 25.185 (2), the department shall include only amounts paid to minority businesses, minority financial advisers and minority investment firms certified by the department of administration under s. 16.287 (2).

16.75(3m)(c)5.b. b. In determining whether a purchase, contract, or subcontract is made with a disabled veteran-owned business, the department shall include only amounts paid to disabled veteran-owned businesses certified by the department of administration under s. 16.283 (3).

16.75(3t) (3t)

16.75(3t)(a)(a) In this subsection, "form" has the meaning given under s. 16.97 (5p).

16.75(3t)(b) (b) All commodities required to be furnished by the department which are produced at the institutions of the state shall be purchased from the institutions if the commodities conform to the specifications prepared by the department.

16.75(3t)(c) (c) The department of corrections shall periodically provide to the department of administration a current list of all materials, supplies, equipment or contractual services, excluding commodities, that are supplied by prison industries, as created under s. 303.01. The department of administration shall distribute the list to all designated purchasing agents under s. 16.71 (1). Except as otherwise provided in sub. (6) (am), prior to seeking bids or competitive sealed proposals with respect to the purchase of any materials, supplies, equipment or contractual services enumerated in the list, the department of administration or any other designated purchasing agent under s. 16.71 (1) shall offer prison industries the opportunity to supply the materials, supplies, equipment or contractual services if the department of corrections is able to provide them at a price that is equal to or lower than one which may be obtained through competitive bidding or competitive sealed proposals and is able to conform to the specifications. If the department of administration or other purchasing agent is unable to determine whether the price of prison industries is equal to or lower than one obtained through competitive bidding or competitive sealed proposals, it may solicit bids or competitive proposals before awarding the order or contract. This paragraph does not apply to the printing of the following forms:

16.75(3t)(c)1. 1. Forms that must be completed by applicants for admission to an institution of the University of Wisconsin System or by students of such an institution who are applying for financial aid, including loans, or for a special course of study or who are adding or dropping courses, registering or withdrawing, establishing their residence or being identified or classified.

16.75(3t)(c)2. 2. Forms the use of which is required by federal law.

16.75(3t)(c)3. 3. Forms used by teachers to evaluate a student's academic performance.

16.75(3t)(c)4. 4. Forms used by hospitals and health care providers to bill or collect from patients and 3rd parties.

16.75(3t)(c)5. 5. Forms used by medical personnel in the treatment of patients.

16.75(3t)(c)6. 6. Forms used to collect data from research subjects in the course of research projects administered by the board of regents of the University of Wisconsin System.

16.75(3t)(c)7. 7. Forms that are not public contact forms.

16.75(4) (4)

16.75(4)(a)(a) The department shall encourage the participation of small businesses and veteran-owned businesses in the statewide purchasing program by ensuring that there are no undue impediments to such participation and by actively encouraging small businesses and veteran-owned businesses to play an active role in the solicitation of purchasing business by agencies. To that end the department shall:

16.75(4)(a)1. 1. Maintain comprehensive lists of small businesses and of veteran-owned businesses located in this state which have indicated a willingness to provide materials, supplies, equipment or contractual services to the state.

16.75(4)(a)2. 2. Develop ways of simplifying specifications and terms so that they will not impose unnecessary administrative burdens on small businesses and veteran-owned businesses located in this state which submit bids or proposals to the state.

16.75(4)(a)3. 3. Assist small businesses and veteran-owned businesses located in this state in complying with the state's competitive bidding and competitive proposal procedures.

16.75(4)(a)4. 4. Notify businesses on the lists maintained under subd. 1. of agency purchasing requests for which the businesses may wish to submit a bid or proposal.

16.75(4)(a)5. 5. By October 1 of each year, submit a report to the council on small business, veteran-owned business and minority business opportunities which evaluates the performance of small businesses located in this state in submitting bids or proposals to the state and makes recommendations for increased involvement of such businesses in submitting competitive bids and proposals under this section.

16.75(4)(b) (b) The department shall seek the cooperation and assistance of the department of safety and professional services in the performance of its duties under par. (a).

16.75(4)(c) (c) In this section and s. 16.755, "small business" means a business which has had less than $1.5 million in gross annual sales in the most recent calendar or fiscal year.

16.75(4)(d) (d) In this subsection and s. 16.755, "veteran-owned business" means a small business, as defined in par. (c), that is certified by the department of veterans affairs as being at least 51% owned by one or more veterans, as defined in s. 45.01 (12).

16.75(5) (5) The department may require of bidders, persons making proposals under sub. (2m) or contractors such sureties as, in its judgment, are deemed advisable and may decide as to their responsibility and competency. The department may require a contractor to provide a bond furnished by a surety company authorized to do business in this state, for the proper performance of each contract.

16.75(6) (6)

16.75(6)(a)(a) Except with respect to purchases of printing and stationery, subs. (1) to (5) do not apply to the purchase of supplies, materials, equipment or contractual services from the federal government.

16.75(6)(am) (am) Subsections (1) and (3t) do not apply to procurements by the department relating to information technology or telecommunications. Annually not later than October 1, the department shall report to the governor, in the form specified by the governor, concerning all procurements relating to information technology or telecommunications by the department during the preceding fiscal year that were not made in accordance with the requirements of subs. (1) and (3t).

16.75(6)(b) (b) If the secretary determines that it is in the best interest of this state to do so, he or she may waive the requirements of subs. (1) to (5) and may purchase supplies, materials, equipment or contractual services, other than printing and stationery, from another state, from any county, city, village, town or other governmental body in this state or from a regional or national consortium composed of nonprofit institutions that support governmental or educational services, or through a contract established by one of those entities with one or more 3rd parties.

16.75(6)(bm) (bm) If the secretary determines that it is in the best interest of this state to do so, he or she may waive any requirement under subs. (1) to (5) and ss. 16.705 (1) and (2) to (8) and 16.72 (2) (e) and (f) and (5) with respect to any contract entered into by the department of children and families under s. 49.143, if the department of children and families presents the secretary with a process for the procurement of contracts under s. 49.143 and the secretary approves the process.

16.75(6)(c) (c) If the secretary determines that it is in the best interest of this state to do so, he or she may, with the approval of the governor, waive the requirements of subs. (1) to (5) and may purchase supplies, material, equipment, or contractual services, other than printing and stationery, from a private source other than a source specified in par. (b). Except as provided in sub. (2g) (c), if the cost of the purchase is expected to exceed $25,000, the department shall first publish a class 2 notice under ch. 985 or post a notice on the Internet at the site determined or approved by the department under sub. (1) (b) describing the materials, supplies, equipment, or contractual services to be purchased, stating the intent to make the purchase from a private source without soliciting bids or competitive sealed proposals and stating the date on which the contract or purchase order will be awarded. The date of the award shall be at least 7 days after the date of the last insertion or the date of posting on the Internet.

16.75(6)(d) (d) If the governor determines that it is in the best interest of this state to do so, he or she may issue a general waiver of the requirements of subs. (1) to (5) permitting the purchase of specified materials, supplies, equipment or contractual services, except printing and stationery, from a private source. A general waiver may be issued for any period up to one year. The governor may impose any necessary or appropriate condition or restriction on the waiver.

16.75(6)(e) (e) The governor or his or her designee may waive any requirement of this subchapter, except s. 16.705 (1r), if the governor or his or her designee finds that there exists an emergency which threatens the public health, safety or welfare and the waiver is necessary to meet the emergency. The governor or his or her designee shall require the award of each contract under this paragraph to be made with such competition as is practicable under the circumstances. The governor or his or her designee shall file with the department a statement of facts constituting the emergency for each waiver issued under this paragraph, and a statement of the basis for selection of each contractor under the emergency procedure. This paragraph does not apply to the requirement specified in sub. (7).

16.75(6)(f) (f) The department shall keep a record of each individual or general waiver under pars. (b) to (e). The record shall be open to public inspection.

16.75(7) (7) Stationery and printing shall be purchased from the lowest responsible bidder without regard to the amount of the purchase, except when the department of administration exercises the discretion vested in it by s. 16.82 (4).

16.75(8) (8)

16.75(8)(a)(a)

16.75(8)(a)1.1. The department, any other designated purchasing agent under s. 16.71 (1), any agency making purchases under s. 16.74, and each authority other than the University of Wisconsin Hospitals and Clinics Authority and the Lower Fox River Remediation Authority shall, to the extent practicable, make purchasing selections using specifications developed under s. 16.72 (2) (e) to maximize the purchase of materials utilizing recycled materials and recovered materials.

Effective date text 1. The department, any other designated purchasing agent under s. 16.71 (1), any agency making purchases under s. 16.74, and each authority other than the University of Wisconsin Hospitals and Clinics Authority, the Lower Fox River Remediation Authority, and the Health Insurance Risk-Sharing Plan Authority shall, to the extent practicable, make purchasing selections using specifications developed under s. 16.72 (2) (e) to maximize the purchase of materials utilizing recycled materials and recovered materials.

16.75(8)(a)2. 2. Each agency and authority other than the University of Wisconsin Hospitals and Clinics Authority and the Lower Fox River Remediation Authority shall ensure that the average recycled or recovered content of all paper purchased by the agency or authority measured as a proportion, by weight, of the fiber content of paper products purchased in a fiscal year, is not less than 40% of all purchased paper.

Effective date text 2. Each agency and authority other than the University of Wisconsin Hospitals and Clinics Authority, the Lower Fox River Remediation Authority, and the Health Insurance Risk-Sharing Plan Authority shall ensure that the average recycled or recovered content of all paper purchased by the agency or authority measured as a proportion, by weight, of the fiber content of paper products purchased in a fiscal year, is not less than 40% of all purchased paper.

16.75(9) (9) The department, any other designated purchasing agent under s. 16.71 (1), any agency making purchases under s. 16.74, and any authority other than the University of Wisconsin Hospitals and Clinics Authority and the Lower Fox River Remediation Authority shall, to the extent practicable, make purchasing selections using specifications prepared under s. 16.72 (2) (f).

16.75(10) (10) An agency that has building, fleet or energy management responsibilities shall, to the extent cost-effective and technically feasible, rely upon energy systems that utilize fuels produced in this state. In reviewing bids for the purchase of fuels or energy systems or equipment, the agency shall purchase fuel or energy systems or equipment produced in this state if the cost of the lowest responsible bid for such fuel or energy systems or equipment is no greater than the lowest responsible bid for fuel or energy systems or equipment produced outside of this state.

16.75(10e) (10e)

16.75(10e)(a)(a) In this subsection, "energy consuming equipment" means any equipment that is designed for heating, ventilation, air conditioning, water heating or cooling, lighting, refrigeration, or any other function, and that consumes energy.

16.75(10e)(b) (b) If s. 16.855 (10s) (a) provides an applicable standard for the type of agency [energy] consuming equipment being purchased and the purchase will cost more than $5,000 per unit the department, any other designated purchasing agent under s. 16.71 (1), any agency making purchases under s. 16.74, and any authority may not purchase that type of energy consuming equipment unless the specifications for the equipment meet the applicable standards. If there is an applicable standard under s. 16.855 (10s) (a), but the energy consuming equipment meeting that standard is not reasonably available, the department, purchasing agent, agency, or authority shall ensure, for purchases over $5,000 per unit, that the energy consuming equipment that is purchased maximizes energy efficiency to the extent technically and economically feasible. The department, purchasing agent, agency, or authority shall not determine that energy consuming equipment that meets the applicable standard under s. 16.855 (10s) (a) either is not reasonably available on the basis of cost alone or is not cost-effective unless the difference in the cost of the purchase and installation of the equipment that meets the standard and the equipment that would otherwise be installed is greater than the difference in the cost of operating the equipment that meets the standard and the equipment that would otherwise be installed over the anticipated life of the equipment.

16.75(10m) (10m) The department, any other designated purchasing agent under s. 16.71 (1), any agency making purchases under s. 16.74, and any authority shall not enter into any contract or order for the purchase of materials, supplies, equipment, or contractual services with a person if the name of the person, or the name of an affiliate of that person, is certified to the department by the secretary of revenue under s. 77.66.

16.75(11) (11)

16.75(11)(a)(a) In this subsection, "consumer price index" means the average of the consumer price index over each 12-month period, all items, U.S. city average, as determined by the bureau of labor statistics of the U.S. department of labor.

16.75(11)(b) (b) The department may, by rule, biennially adjust the dollar amounts specified in subs. (1) (b) and (c), (2m) (b) and (c) and (6) (c) by an amount not exceeding the amount determined in accordance with this subsection. To determine the maximum adjustment, the department shall calculate the percentage difference between the consumer price index for the 12-month period ending on December 31 of the most recent odd-numbered year and the consumer price index for the base period, calendar year 1995. The department may adjust the amounts specified under subs. (1) (b) and (c), (2m) (b) and (c) and (6) (c) by an amount not exceeding that amount biennially, rounded to the nearest multiple of $1,000. If after such rounding the amounts are different than the amounts currently prescribed, the department shall by rule prescribe revised amounts, which amounts shall be in effect until a subsequent rule is promulgated under this subsection. Notwithstanding s. 227.24 (3), determinations under this subsection may be promulgated as an emergency rule under s. 227.24 without a finding of emergency.

16.75(12) (12)

16.75(12)(a)(a) In this subsection:

16.75(12)(a)1. 1. "Agency" means the department of administration, the department of corrections, the department of health services, the department of public instruction, the department of veterans affairs, and the Board of Regents of the University of Wisconsin System.

16.75(12)(a)2. 2. "Agency facility" means any state-owned or leased facility that is occupied, operated, or used by an agency.

16.75(12)(a)3. 3. "Renewable percentage" means the percentage of total annual electric energy that is derived from renewable resources.

16.75(12)(a)4. 4. "Renewable resource" has the meaning given in s. 196.378 (1) (h) 1. or 2. and includes a resource, as defined in s. 196.378 (1) (j), that derives electricity from hydroelectric power.

16.75(12)(a)5. 5. "Total annual electric energy" means the total annual amount of electric energy generated or purchased by the state for power, heating, or cooling purposes for all agency facilities.

16.75(12)(b) (b) The department shall establish goals for each agency that are designed to accomplish the following goals:

16.75(12)(b)1. 1. That the renewable percentage for total annual electric energy by December 31, 2007, is at least 10 percent.

16.75(12)(b)2. 2. That the renewable percentage for total annual electric energy by December 31, 2011, is at least 20 percent.

16.75(12)(c) (c) In determining whether the goals under par. (b) are accomplished, the department shall do all the following:

16.75(12)(c)1. 1. Calculate total annual electric energy on the basis of an average of the total annual electric energy during the 3 years prior to the specified dates.

16.75(12)(c)2. 2. For any individual agency facility, consider only electric energy that is purchased from the electric provider that serves the agency facility under an arrangement with a term of 10 years or more and electric energy derived from renewable resources owned by the state and produced for use in the agency facility.

16.75(12)(d) (d) Notwithstanding par. (b), an agency is not required to generate or purchase electric energy derived from renewable resources if the generation or purchase is not technically feasible or cost-effective.

16.75(12)(e) (e) No later than March 1 of each year, the department shall submit a report to the governor and chief clerk of each house of the legislature, for distribution to the legislature under s. 13.172 (2), concerning the degree of attainment and, if applicable, reasons for nonattainment by the state during the preceding year in meeting the goals established by the department under par. (b).

16.75 History History: 1975 c. 224; 1977 c. 418, 419; 1979 c. 34, 221, 314, 340, 355; 1979 c. 361 s. 112; 1981 c. 121 s. 20; 1983 a. 27 ss. 91, 93 to 99; 1983 a. 333 ss. 3g, 3r to 4b, 6; 1983 a. 368, 390; 1985 a. 29 ss. 122m to 124, 3200 (1); 1985 a. 180; 1987 a. 27, 119, 142, 147, 186, 399, 403; 1989 a. 31, 335, 345, 359; 1991 a. 39, 170; 1993 a. 16, 414; 1995 a. 27 ss. 368 to 382, 9116 (5); 1995 a. 225, 227, 244, 289, 432; 1997 a. 3; 1999 a. 9, 44, 197; 2001 a. 16, 38; 2003 a. 33; 2005 a. 22, 25, 74, 141, 335; 2007 a. 20 ss. 102 to 103h, 9121 (6) (a); 2007 a. 97; 2009 a. 136, 180, 299; 2011 a. 32; 2011 a. 260 ss. 80, 81; 2013 a. 20.

16.75 Annotation The proper standard for determining whether the department of administration has abused its discretion in setting a bidding requirement is whether its decision was arbitrary or unreasonable. The department is not required to hold a hearing or follow any specified procedure in adopting bid requirements. Glacier State Distribution Services, Inc. v. DOT, 221 Wis. 2d 359, 585 N.W.2d 652 (Ct. App. 1998), 97-2472.

16.75 Annotation Procuring statutes and regulations, such as Adm Ch. 10, Wis. Adm. Code, are designed to prevent fraud, collusion, favoritism, and improvidence in the administration of public business, as well as to ensure that the public receives the best work at the most reasonable price practicable. As such, these regulations are intended for the benefit and protection of the public and not of the individual bidder. PRN Associates LLC v. DOA, 2009 WI 53, 317 Wis. 2d 656, 766 N.W.2d 559, 07-0476.

16.75 Annotation The preference for Wisconsin businesses under ss. 16.75 (1) (a) and 16.855 (1) operates only in case of a tie bid. 74 Atty. Gen. 47.



16.751 Information technology purchases by investment board.

16.751  Information technology purchases by investment board. The requirements of ss. 16.72 (2) (b) and 16.75 (1) (a) 1. and (2m) (g) do not apply to procurements authorized to be made by the investment board under s. 16.78 (1) for information technology purposes.

16.751 History History: 1999 a. 9; 2001 a. 16; 2011 a. 32.



16.752 Procurement from work centers for severely handicapped individuals.

16.752  Procurement from work centers for severely handicapped individuals.

16.752(1) (1)  Definitions. In this section:

16.752(1)(a) (a) "Board" means the state use board.

16.752(1)(c) (c) "Direct labor" means all labor or work involved in producing or supplying materials, supplies or equipment or performing contractual services including preparation, processing and packing, but excluding supervision, administration, inspection and shipping.

16.752(1)(d) (d) "Severely handicapped individual" means an individual who has a physical, mental or emotional disability which is a substantial handicap to employment and prevents the individual from engaging in normal competitive employment.

16.752(1)(e) (e) "Work center" means a charitable organization or nonprofit institution which is licensed under s. 104.07 and incorporated in this state or a unit of county government which is licensed under s. 104.07, and which is operated for the purpose of carrying out a program of rehabilitation for severely handicapped individuals and for providing the individuals with remunerative employment or other occupational rehabilitating activity of an educational or therapeutic nature, and which is engaged in the production of materials, supplies or equipment or the performance of contractual services in connection with which not less than 75% of the total hours of direct labor are performed by severely handicapped individuals.

16.752(2) (2) Duties of the state use board. The board shall:

16.752(2)(a) (a) Coordinate and monitor the implementation of this section.

16.752(2)(b) (b) Aid in the identification of materials, supplies, equipment and contractual services to be procured by agencies from work centers.

16.752(2)(c) (c) Establish eligibility criteria for work centers participating in the program established under this section.

16.752(2)(d) (d) At least annually, establish and review fair market prices for materials, supplies, equipment and contractual services to be purchased from work centers.

16.752(2)(e) (e) No later than October 1, prepare and submit to the secretary an annual report concerning its activities, including:

16.752(2)(e)1. 1. A summary of materials, supplies, equipment and contractual services purchased by agencies from work centers.

16.752(2)(e)2. 2. The names of work centers participating in the program established under this section.

16.752(2)(e)3. 3. The impact of the program established under this section upon production, work stabilization and program development of, and the number of severely handicapped individuals served by, participating work centers.

16.752(2)(f) (f) At least annually, conduct a review of the prices paid by agencies for the materials, supplies, equipment and contractual services provided by work centers and make any adjustments necessary to establish fair market price.

16.752(2)(g) (g) Promulgate rules regarding specifications, time of delivery and designation of materials, supplies, equipment and contractual services to be supplied by work centers. The board shall maintain a list of each material, supply, piece of equipment or contractual service to be supplied by work centers, and shall assign a number to each item on the list. Specifications of the board shall be consistent with specifications prescribed by agencies for which procurements are made.

16.752(2)(h) (h) Review each order and contract for the impact that the requirements of sub. (7) have on each supplier or contractor, and assure that the requirements do not affect more than 15% of the supplier's or contractor's current yearly sales or production.

16.752(2)(i) (i) Prescribe a surcharge to be paid by each agency, which shall be payable to the department within a time and in accordance with a procedure specified by the board.

16.752(7) (7) Qualification of work centers. To qualify for participation under the program established under this section, a work center shall submit to the board a copy of its license under s. 104.07 together with the following documents, transmitted by a letter signed by an officer of the work center:

16.752(7)(a) (a) In the case of a charitable organization or nonprofit institution:

16.752(7)(a)1. 1. A legible copy of the articles of incorporation of the organization showing the date of filing with the department of financial institutions.

16.752(7)(a)2. 2. A copy of the bylaws of the organization certified by an officer.

16.752(7)(a)3. 3. A copy of a letter from the federal internal revenue service indicating that the organization qualifies as a tax-exempt organization.

16.752(7)(b) (b) In the case of a unit of county government, a copy of the ordinance or resolution of the county board of supervisors authorizing or directing the establishment of the work center.

16.752(8) (8) Responsibilities of work centers. Each work center participating in the program established under this section shall:

16.752(8)(a) (a) Furnish materials, supplies, equipment and services in strict accordance with orders issued by agencies.

16.752(8)(b) (b) Make its records available for public inspection at any reasonable time.

16.752(8)(c) (c) Maintain records of direct labor hours performed in the work center by each worker.

16.752(8)(d) (d) Annually submit to the board a certification that it is qualified to participate in the program established under this section.

16.752(8)(e) (e) Comply with applicable occupational health and safety standards prescribed by the U.S. secretary of labor, the federal occupational health and safety administration or the department of safety and professional services.

16.752(8)(f) (f) Maintain an ongoing placement program for severely handicapped individuals that includes staff which is assigned to perform personal evaluations and to maintain liaisons with appropriate community service organizations.

16.752(8)(g) (g) Maintain a record for each severely handicapped individual employed by it which includes a written report prepared by a licensed physician or psychiatrist, or a qualified psychologist, reflecting the nature and extent of the disability that causes the individual to qualify as severely handicapped.

16.752(9) (9) Purchase of raw materials. Work centers shall seek broad competition in the purchase of raw materials and components used in the materials, supplies, equipment or services provided to agencies under this section. Work centers shall inform the board before entering into multiyear contracts for such raw materials and components.

16.752(10) (10) Production of such materials, supplies and equipment. In the production of materials, supplies and equipment under this section, a work center shall make an appreciable contribution to the reforming of raw materials or the assembly of components thereof.

16.752(11) (11) Violations. Any alleged violation of this section by a work center shall be investigated by the board. The board shall determine whether a violation has occurred. If the board determines that a violation has occurred, the board may terminate assignments to the work center or suspend assignments for such period as the board determines.

16.752(12) (12) Procurement requirements and procedures.

16.752(12)(a)(a) Except as provided in pars. (c), (d), (h), (i), and (j) and as authorized under sub. (13), agencies shall obtain materials, supplies, equipment and services on the list maintained by the board under sub. (2) (g).

16.752(12)(b) (b) Purchase orders shall contain the following:

16.752(12)(b)1. 1. The name, material, supply or equipment number assigned by the board, most recent specification, quantity, unit price, and place and time of delivery.

16.752(12)(b)2. 2. The type of work and location of service required, most recent specification, work to be performed, estimated volume, and time for completion.

16.752(12)(c) (c) Agencies shall issue purchase orders with sufficient time for the appropriate work center to produce the materials, supplies or equipment or provide the services required.

16.752(12)(d) (d) If any commodity on the list maintained under sub. (2) (g) is also produced at an institution of the state and the commodity conforms to the specifications on the list, the ordering agency shall purchase the commodity from the institution.

16.752(12)(e) (e) If a specific material, supply or piece of equipment on the list maintained under sub. (2) (g) also appears on the list of materials, supplies and equipment supplied by the prison industries under s. 16.75 (3t) (c), the ordering agency shall notify and provide prison industries with the opportunity to fill the order prior to placing an order.

16.752(12)(h) (h) Paragraph (a) does not apply to purchases of printing or stationery.

16.752(12)(i) (i) Paragraph (a) does not apply to procurements by the department relating to information technology or telecommunications.

16.752(12)(j) (j) Paragraph (a) does not apply to services purchased under a contract under s. 153.05 (2m) (a).

16.752(13) (13) Certificates of exception.

16.752(13)(a)(a) Grant written authorization to an ordering agency to procure materials, supplies, equipment or services on the list maintained under sub. (2) (g) from commercial sources when all of the following conditions are met:

16.752(13)(a)1. 1. The work center to which the order is assigned cannot furnish a material, supply, piece of equipment or service within the period specified in the order.

16.752(13)(a)2. 2. The material, supply, equipment or service is available from commercial sources in the quantities and at an earlier time than it is available from the work center to which the order is assigned.

16.752(13)(b) (b) Issue an authorization to an ordering agency to procure materials, supplies, equipment or services from commercial sources when the quantity involved is not sufficient for the economical production or provision by the work center to which the order is assigned.

16.752(13)(c) (c) Issue authorizations under pars. (a) and (b) promptly upon request of an ordering agency. The authorization shall be in the form of a certificate which shall specify the quantities and delivery period covered by the authorization. The organization shall transmit a copy of each certificate to the board.

16.752(14) (14) Prices.

16.752(14)(a)(a) All prices included in the list maintained under sub. (2) (g) shall be determined by the board on the basis of fair market prices for materials, supplies, equipment or services similar to those supplied by work centers.

16.752(14)(b) (b) Prices for materials, supplies or equipment shall include delivery and packaging, packing and marketing costs.

16.752(14)(c) (c) Price changes for materials, supplies or equipment shall apply to all orders placed on or after the effective date of the change.

16.752(14)(d) (d) Delivery of an order is accomplished when a shipment is received and accepted by the purchasing agency.

16.752(15) (15) Adjustment and cancellation of orders. If a work center fails to comply with the terms of an order from an agency, the ordering agency shall make every effort to negotiate adjustments before canceling the order.

16.752(17) (17) Quality control.

16.752(17)(a)(a) Materials, supplies and equipment furnished by work centers under specifications issued by an agency shall be manufactured by work centers in strict accordance with the specifications.

16.752(17)(b) (b) Services provided by work centers under specifications issued by an agency shall be performed by work centers in strict accordance with the specifications. If no specifications exist, the services shall be performed by work centers in accordance with good commercial practices.

16.752(17)(c) (c) If the quality of a material, supply, piece of equipment or service received from a work center is not satisfactory to the contracting agency, the agency shall advise the board and, if the board determines that the quality of the material, supply, equipment or service is unsatisfactory, the board shall suspend the eligibility of the work center which provided the material, supply or equipment or which performed the service to participate in the program established under this section.

16.752(18) (18) Specification changes.

16.752(18)(a)(a) The board may change specifications contained in the list maintained under sub. (2) (g). Each list shall contain a basic specification and the date of the latest revision.

16.752(18)(b) (b) If an agency makes substantial changes in a specification on the list maintained under sub. (2) (g) the board shall assign a new item number. The agency shall notify the board of the changes prior to their effective date.

16.752 History History: 1989 a. 345; 1991 a. 32, 39; 1993 a. 16, 17; 1995 a. 27 ss. 383b, 384, 9116 (5); 2001 a. 16; 2003 a. 33; 2011 a. 32.



16.753 Information relating to pending contracts and orders.

16.753  Information relating to pending contracts and orders.

16.753(1)(1) In this section, "major expenditure" means an expenditure of $10,000 or more or, if a contract or order is for continuing purchases, an expenditure of $10,000 or more in the current fiscal biennium.

16.753(2) (2) Except as otherwise expressly provided, each agency shall provide to the government accountability board for posting on the Internet a list identifying each solicitation for bids or competitive sealed proposals and each proposed order or contract of the agency for which bids or competitive sealed proposals will not be solicited that involves a major expenditure, together with all information required under sub. (4).

16.753(3) (3) An agency shall post the information under sub. (2) within 24 hours of the time of initial solicitation or commencement of negotiations, or the time that the information becomes available, if the information is not available at the time of solicitation or commencement of negotiations, and shall maintain the posting until at least 90 days following the time of award of the contract or placement of the order or 90 days following the date of any change order, whichever is later. The agency shall also post any change order to a listed order or contract. If an original order or contract that did not involve a major expenditure, together with a change order, aggregates to a contract or order that involves a major expenditure, the agency shall post the information under sub. (2) with respect to that order or contract.

16.753(4) (4) For each solicitation, contract, or order, the posting shall include:

16.753(4)(a) (a) A brief description of the purpose of the solicitation, contract, or order.

16.753(4)(b) (b) The name of the agency to which the materials, supplies, equipment, or contractual services are to be provided.

16.753(4)(c) (c) A contact person within the agency under par. (b) from whom further information may be obtained.

16.753(4)(d) (d) The date of the solicitation and, if the contract has been entered into or the order has been placed, the date of that action.

16.753(4)(e) (e) A brief description and the date of any change order.

16.753(4)(f) (f) The estimated expenditures to be made under the contract or order, including any changes thereto, or if the contract or order is for continuing purchases the estimated expenditures to be made under the contract or order in the current fiscal biennium.

16.753 History History: 2005 a. 410; 2007 a. 1; 2011 a. 257.



16.754 Preference for American-made materials.

16.754  Preference for American-made materials.

16.754(1)(1)  Definitions. As used in this section:

16.754(1)(a) (a) "Manufactured" means mined, produced, manufactured, fabricated or assembled.

16.754(1)(b) (b) "Manufactured in the United States" means that materials are manufactured in whole or in substantial part within the United States or that the majority of the component parts thereof were manufactured in whole or in substantial part in the United States.

16.754(1)(c) (c) "Materials" means any goods, supplies, equipment or any other tangible products or materials.

16.754(1)(d) (d) "Purchase" means acquire by purchase or lease.

16.754(1)(e) (e) "State" means the state of Wisconsin or any agency thereof, a contractor acting pursuant to a contract with the state, and any person acting on behalf of the state or any agent thereof.

16.754(2) (2) Purchase preference. Notwithstanding s. 16.75 (1) (a) 2., (2), (2m) and (6), when all other factors are substantially equal the state shall purchase materials which are manufactured to the greatest extent in the United States.

16.754(3) (3) Exemptions. Subsection (2) does not apply if the materials are purchased for the purpose of commercial resale or for the purpose of use in the production of goods for commercial sale. Subsection (2) does not apply to the purchase of stationery and printing materials. Subsection (2) does not apply if the department determines, under s. 16.75 (1) (a) 2., that the foreign nation or subdivision thereof in which the vendor is domiciled does not give preference to vendors domiciled in that nation or subdivision in making governmental purchases. Subsection (2) does not apply if the department or other person having contracting authority in respect to the purchase determines that:

16.754(3)(a) (a) The materials are not manufactured in the United States in sufficient or reasonably available quantities; or

16.754(3)(b) (b) The quality of the materials is substantially less than the quality of similar available materials manufactured outside of the United States.

16.754 History History: 1979 c. 314; 1983 a. 27 s. 2202 (1); 1987 a. 27.



16.755 Council on small business, veteran-owned business and minority business opportunities.

16.755  Council on small business, veteran-owned business and minority business opportunities. The council on small business, veteran-owned business and minority business opportunities shall:

16.755(1) (1) Review the extent of small business, veteran-owned business and minority business participation in purchasing by this state and its agencies.

16.755(2) (2) Advise the department's purchasing agent with respect to methods of increasing such participation.

16.755(3) (3) Advise the department's purchasing agent with respect to methods of simplifying or easing compliance with the forms and procedures used or to be used for obtaining contracts with the state for providing materials, supplies, equipment and contractual services.

16.755(4) (4) Advise the department concerning methods of improved compliance with any aspect of its duties under s. 16.75 (4) (a).

16.755(5) (5) Annually, submit a report containing any recommendations regarding the matters described in subs. (1) to (4) to the governor and the chief clerk of each house of the legislature, for distribution to the legislature under s. 13.172 (2).

16.755 History History: 1977 c. 418 s. 929 (55); 1977 c. 419; 1983 a. 27, 524; 1985 a. 29 s. 3200 (1); 1987 a. 186; 1991 a. 170.



16.76 Form of contracts; continuing contracts.

16.76  Form of contracts; continuing contracts.

16.76(1) (1) All contracts for materials, supplies, equipment or contractual services to be provided to any agency shall run to the state of Wisconsin. Such contracts shall be signed by the secretary or an individual authorized by the secretary, except that contracts entered into directly by the legislature, the courts or a legislative service or judicial branch agency shall be signed by an individual authorized under s. 16.74 (2) (b).

16.76(3) (3)

16.76(3)(a)(a) Prices established in a continuing contract to provide materials, supplies, equipment or contractual services over a period of time may be lowered due to general market conditions, but prices shall not be subject to increase for 90 calendar days from the date of award. The contractor shall submit any proposed price increase under a continuing contract to the department at least 30 calendar days before the proposed effective date of the price increase. Any price increase shall be limited to fully documented cost increases to the contractor which the contractor demonstrates to be industrywide. The conditions under which price increases may be granted shall be expressed in bidding documents and contracts.

16.76(3)(b) (b) The department may accept, negotiate or reject any proposed price increase. Upon rejection, the contractor may exercise any termination clause which has been incorporated into the contract.

16.76(4) (4)

16.76(4)(a)(a) In this subsection, "master lease" means an agreement entered into by the department on behalf of one or more agencies to obtain property or services under which the department makes or agrees to make periodic payments.

16.76(4)(ag) (ag) The department may pay or agree to pay under a master lease a sum substantially equivalent to or in excess of the aggregate value of property or services obtained and it may be agreed that the department or one or more agencies will become, or for no other or nominal consideration has the option to become, the owner of property obtained or to be obtained under a master lease upon full compliance with its terms.

16.76(4)(b) (b) Except as provided in par. (h), the department may enter into a master lease whenever the department determines that it is advantageous to the state to do so. If the master lease provides for payments to be made by the state from moneys that have not been appropriated at the time that the master lease is entered into, the master lease shall contain the statement required under s. 16.75 (3).

16.76(4)(c) (c) Payments under a master lease may include interest payable at a fixed or variable rate as the master lease may provide. The department may enter into agreements and ancillary arrangements which the department determines to be necessary to facilitate the use of a master lease.

16.76(4)(d) (d) The department may delegate to other persons the authority and responsibility to take actions necessary and appropriate to implement agreements and ancillary arrangements under par. (c).

16.76(4)(e) (e) The department may grant a perfected security interest in property obtained or to be obtained under a master lease. The department shall record and preserve evidence of the security interest in its offices at all times during which the master lease is in effect.

16.76(4)(f) (f) The department may appoint one or more fiscal agents for each master lease. Each fiscal agent shall be an incorporated bank or trust company authorized by the laws of the United States or of the state in which it is located to do business as a banking or trust company. The department shall periodically require competitive proposals, under procedures established by the department, for fiscal agent services under this paragraph. There may be deposited with a fiscal agent, in a special account for such purpose only, a sum estimated to be sufficient to enable the fiscal agent to make all payments which will come due under the master lease not more than 15 days after the date of deposit. The department may make such other provisions respecting fiscal agents as it considers necessary or useful and may enter into a contract with any fiscal agent containing such terms, including compensation, and conditions in regard to the fiscal agent as it considers necessary or useful.

16.76(4)(g) (g) Sections 16.705 and 16.75 do not apply to agreements or ancillary agreements under par. (c) or contracts for fiscal agent services under par. (f).

16.76(4)(h) (h) A master lease may not be used to obtain a facility for use or occupancy by the state or an agency or instrumentality of the state or to obtain an internal improvement.

16.76(4)(j) (j) If a master lease is used to finance payments to be made under an energy conservation construction project as provided in s. 16.858 (2), payments under the lease may not be conditioned upon any payment required to be made by the contractor pursuant to an energy conservation audit.

16.76 History History: 1973 c. 333; 1977 c. 196 s. 130 (3); 1979 c. 34; 1983 a. 27; 1985 a. 29; 1987 a. 119, 142; 1989 a. 31; 1991 a. 39; 1993 a. 496; 1995 a. 27; 1999 a. 9.



16.765 Nondiscriminatory contracts.

16.765  Nondiscriminatory contracts.

16.765(1) (1) Contracting agencies, the University of Wisconsin Hospitals and Clinics Authority, the Fox River Navigational System Authority, the Wisconsin Aerospace Authority, the Lower Fox River Remediation Authority, the Wisconsin Economic Development Corporation, and the Bradley Center Sports and Entertainment Corporation shall include in all contracts executed by them a provision obligating the contractor not to discriminate against any employee or applicant for employment because of age, race, religion, color, handicap, sex, physical condition, developmental disability as defined in s. 51.01 (5), sexual orientation as defined in s. 111.32 (13m), or national origin and, except with respect to sexual orientation, obligating the contractor to take affirmative action to ensure equal employment opportunities.

16.765(2) (2) Contracting agencies, the University of Wisconsin Hospitals and Clinics Authority, the Fox River Navigational System Authority, the Wisconsin Aerospace Authority, the Lower Fox River Remediation Authority, the Wisconsin Economic Development Corporation, and the Bradley Center Sports and Entertainment Corporation shall include the following provision in every contract executed by them: "In connection with the performance of work under this contract, the contractor agrees not to discriminate against any employee or applicant for employment because of age, race, religion, color, handicap, sex, physical condition, developmental disability as defined in s. 51.01 (5), sexual orientation or national origin. This provision shall include, but not be limited to, the following: employment, upgrading, demotion or transfer; recruitment or recruitment advertising; layoff or termination; rates of pay or other forms of compensation; and selection for training, including apprenticeship. Except with respect to sexual orientation, the contractor further agrees to take affirmative action to ensure equal employment opportunities. The contractor agrees to post in conspicuous places, available for employees and applicants for employment, notices to be provided by the contracting officer setting forth the provisions of the nondiscrimination clause".

16.765(3) (3) Subsections (1) and (2) shall not apply to contracts to meet special requirements or emergencies, if approved by the department.

16.765(4) (4) Contracting agencies, the University of Wisconsin Hospitals and Clinics Authority, the Fox River Navigational System Authority, the Wisconsin Aerospace Authority, the Lower Fox River Remediation Authority, and the Bradley Center Sports and Entertainment Corporation shall take appropriate action to revise the standard government contract forms under this section.

16.765(5) (5) The head of each contracting agency and the boards of directors of the University of Wisconsin Hospitals and Clinics Authority, the Fox River Navigational System Authority, the Wisconsin Aerospace Authority, the Lower Fox River Remediation Authority, the Wisconsin Economic Development Corporation, and the Bradley Center Sports and Entertainment Corporation shall be primarily responsible for obtaining compliance by any contractor with the nondiscrimination and affirmative action provisions prescribed by this section, according to procedures recommended by the department. The department shall make recommendations to the contracting agencies and the boards of directors of the University of Wisconsin Hospitals and Clinics Authority, the Fox River Navigational System Authority, the Wisconsin Aerospace Authority, the Lower Fox River Remediation Authority, the Wisconsin Economic Development Corporation, and the Bradley Center Sports and Entertainment Corporation for improving and making more effective the nondiscrimination and affirmative action provisions of contracts. The department shall promulgate such rules as may be necessary for the performance of its functions under this section.

16.765(6) (6) The department may receive complaints of alleged violations of the nondiscrimination provisions of such contracts. The department shall investigate and determine whether a violation of this section has occurred. The department may delegate this authority to the contracting agency, the University of Wisconsin Hospitals and Clinics Authority, the Fox River Navigational System Authority, the Wisconsin Aerospace Authority, the Lower Fox River Remediation Authority, the Wisconsin Economic Development Corporation, or the Bradley Center Sports and Entertainment Corporation for processing in accordance with the department's procedures.

16.765(7) (7) When a violation of this section has been determined by the department, the contracting agency, the University of Wisconsin Hospitals and Clinics Authority, the Fox River Navigational System Authority, the Wisconsin Aerospace Authority, the Lower Fox River Remediation Authority, the Wisconsin Economic Development Corporation, or the Bradley Center Sports and Entertainment Corporation, the contracting agency, the University of Wisconsin Hospitals and Clinics Authority, the Fox River Navigational System Authority, the Wisconsin Aerospace Authority, the Lower Fox River Remediation Authority, the Wisconsin Economic Development Corporation, or the Bradley Center Sports and Entertainment Corporation shall:

16.765(7)(a) (a) Immediately inform the violating party of the violation.

16.765(7)(b) (b) Direct the violating party to take action necessary to halt the violation.

16.765(7)(c) (c) Direct the violating party to take action necessary to correct, if possible, any injustice to any person adversely affected by the violation.

16.765(7)(d) (d) Direct the violating party to take immediate steps to prevent further violations of this section and to report its corrective action to the contracting agency, the University of Wisconsin Hospitals and Clinics Authority, the Fox River Navigational System Authority, the Wisconsin Aerospace Authority, the Lower Fox River Remediation Authority, the Wisconsin Economic Development Corporation, or the Bradley Center Sports and Entertainment Corporation.

Effective date text (d) Direct the violating party to take immediate steps to prevent further violations of this section and to report its corrective action to the contracting agency, the University of Wisconsin Hospitals and Clinics Authority, the Fox River Navigational System Authority, the Wisconsin Aerospace Authority, the Health Insurance Risk-Sharing Plan Authority, the Lower Fox River Remediation Authority, the Wisconsin Economic Development Corporation, or the Bradley Center Sports and Entertainment Corporation.

16.765(8) (8) If further violations of this section are committed during the term of the contract, the contracting agency, the Fox River Navigational System Authority, the Wisconsin Aerospace Authority, the Lower Fox River Remediation Authority, the Wisconsin Economic Development Corporation, or the Bradley Center Sports and Entertainment Corporation may permit the violating party to complete the contract, after complying with this section, but thereafter the contracting agency, the Fox River Navigational System Authority, the Wisconsin Aerospace Authority, the Lower Fox River Remediation Authority, the Wisconsin Economic Development Corporation, or the Bradley Center Sports and Entertainment Corporation shall request the department to place the name of the party on the ineligible list for state contracts, or the contracting agency, the Fox River Navigational System Authority, the Wisconsin Aerospace Authority, the Lower Fox River Remediation Authority, the Wisconsin Economic Development Corporation, or the Bradley Center Sports and Entertainment Corporation may terminate the contract without liability for the uncompleted portion or any materials or services purchased or paid for by the contracting party for use in completing the contract.

16.765(9) (9) The names of parties who have had contracts terminated under this section shall be placed on an ineligible list for state contracts, maintained by the department. No state contract may be approved and let to any party on such list of ineligible contractors. The department may remove the name of any party from the ineligible list of contractors if the department determines that the contractor's employment practices comply with this section and provide adequate safeguards for its observance.

16.765(10) (10) The department shall refer any individual complaints of discrimination which are subject to investigation under subch. II of ch. 111 to the department of workforce development.

16.765(11) (11) A violation by a prime contractor shall not impute to a subcontractor nor shall a violation by a subcontractor impute to a contractor.

16.765 History History: 1975 c. 94, 189, 275, 422; 1977 c. 29, 418; 1981 c. 112; 1981 c. 334 s. 25 (2); 1981 c. 391 s. 210; 1985 a. 26; 1985 a. 29 s. 3200 (1); 1995 a. 27 ss. 386 to 389, 9130 (4); 1995 a. 225; 1997 a. 3; 2001 a. 16; 2005 a. 74, 335; 2007 a. 20, 97; 2009 a. 28; 2011 a. 7, 10; 2013 a. 20; s. 35.17 correction in (1).

16.765 Annotation Cities, counties, and other local governmental entities are not "contracting agencies" under sub. (1). 68 Atty. Gen. 306.



16.767 Setoffs.

16.767  Setoffs. All amounts owed by this state under this subchapter are subject to being set off under s. 73.12.

16.767 History History: 1985 a. 29.



16.77 Audit of bills; illegal contracts; actions to recover.

16.77  Audit of bills; illegal contracts; actions to recover.

16.77(1)(1) No bill or statement for work or labor performed under purchase orders or contracts issued by the secretary or the secretary's designated agents, and no bill or statement for supplies, materials, equipment or contractual services purchased for and delivered to any agency may be paid until the bill or statement is approved through a preaudit or postaudit process determined by the secretary. This subsection does not apply to purchases made directly by the courts, the legislature or a legislative service or judicial branch agency under s. 16.74.

16.77(2) (2) Whenever any officer or any subordinate of an officer contracts for the purchase of supplies, material, equipment or contractual services contrary to ss. 16.705 to 16.82 or the rules promulgated pursuant thereto, the contract is void, and any such officer or subordinate is liable for the cost thereof, and if such supply, material, equipment or contractual services so unlawfully purchased have been paid for out of public moneys, the amount thereof may be recovered in the name of the state in an action filed by the attorney general against the officer or subordinate and his or her bonders. Such cause of action is deemed to have arisen in Dane County, and summons shall be served therein as in civil actions.

16.77 History History: 1979 c. 221; 1981 c. 20 s. 2202 (1) (c); 1985 a. 29; 1985 a. 332 s. 251 (5); 1987 a. 119; 1991 a. 39.



16.78 Purchases from department relating to information technology or telecommunications.

16.78  Purchases from department relating to information technology or telecommunications.

16.78(1) (1) Every agency other than the board of regents of the University of Wisconsin System, the University of Wisconsin-Madison, or an agency making purchases under s. 16.74 shall make all purchases of materials, supplies, equipment, and contractual services relating to information technology or telecommunications from the department, unless the department requires the agency to purchase the materials, supplies, equipment, or contractual services pursuant to a master contract established under s. 16.972 (2) (h), or grants written authorization to the agency to procure the materials, supplies, equipment, or contractual services under s. 16.75 (1) or (2m), to purchase the materials, supplies, equipment, or contractual services from another agency or to provide the materials, supplies, equipment, or contractual services to itself. The board of regents of the University of Wisconsin System and the University of Wisconsin-Madison may make purchases of materials, supplies, equipment, and contractual services relating to information technology or telecommunications from the department.

16.78(2) (2) Sections 16.705 to 16.767 and 16.77 (1) do not apply to the purchase of materials, supplies, equipment, or contractual services by any agency from the department under sub. (1).

16.78 History History: 1991 a. 39; 2001 a. 16, 104; 2003 a. 33; 2011 a. 32.



16.79 Duties of department of administration.

16.79  Duties of department of administration.

16.79(1) (1) The department shall distribute so many copies of the Wisconsin reports as may be required by the state law librarian to make the exchanges provided for by law with other states and territories.

16.79(2) (2) The department shall distribute in pamphlet form copies of the constitution and such laws as may be required to meet the public demand, including the election laws. The department shall distribute election manuals, forms, and supplies specified by the government accountability board. The laws, manuals, forms, and supplies shall be sold by the department at cost, including distribution cost as determined under s. 35.80. The government accountability board shall inform the department in writing as to which election manuals, forms, and supplies shall be offered for distribution under this subsection.

16.79 History History: 1971 c. 82; 1973 c. 334 s. 57; 1979 c. 34; 1983 a. 484; 1985 a. 29; 1989 a. 192; 2007 a. 1.



16.82 Powers of department of administration.

16.82  Powers of department of administration. In addition to other powers vested in the department of administration, it and its duly authorized representatives:

16.82(1) (1) Shall have access at all reasonable times to all state offices.

16.82(2) (2) May examine all books, records, papers and documents in any such office or institution as pertain directly or indirectly to the purchase of, control of, or distribution of supplies, materials and equipment.

16.82(3) (3) May require any officer to furnish any and all reasonable data, information or statement relating to the work of the officer's department.

16.82(4) (4)

16.82(4)(a)(a) May produce or contract to have produced, printing of classes 1, 3 and 4, and excerpts from the statutes under class 2, and all materials offered by state agencies for production.

16.82(4)(b) (b) May determine the form, style, quantity and method of reproduction, when not specifically prescribed by law, of all materials offered by state agencies for production. Any state agency which objects to the determination made under this paragraph may appeal the decision of the department to the governor.

16.82(4)(c) (c) Agencies performing work under this section shall make reports as are required to the department which shall compile and prepare such summary reports as the joint committee on finance requests.

16.82(4)(d) (d) May, during a period when a contract for any class or subclass of public printing has expired and a new contract for the following biennium has not been entered into under ch. 35, obtain public printing from private printers at prevailing commercial rates, or may produce public printing.

16.82(4)(e) (e) In deciding whether to use the discretion under pars. (a) and (d) to produce graphic material, the department shall take into consideration the urgency of the work and the relative cost of production by the department as against the cost of outside work.

16.82(4)(f) (f) The cost of work done under pars. (a) to (e) shall be charged to the agency ordering the work.

16.82(4)(g) (g) This subsection and s. 35.015 shall be liberally construed so as to effectuate the legislature's intent to vest broad discretion in the department to determine what public printing in the classes covered and what materials offered by state agencies for production shall be done by the state itself, and what shall be contracted. Such liberal construction shall extend to the department's determination to use the power conferred, to the determination of what work is to be included in the classes covered, and to the determination of whether a given process is similar to those enumerated.

16.82(4)(h) (h) To further legislative intent, the department shall impose all practical restraint on the capability for production by the state of the classes enumerated consistent with s. 16.001.

16.82(5) (5) Shall develop and implement a comprehensive group transportation program for state employees, in cooperation with all agencies, as defined in s. 16.52 (7), and shall promote and encourage participation in the group transportation program. The program may include car pooling and van pooling service. In addition, the department shall promote and encourage alternate means of transportation for state, municipal and federal employees and persons in the private sector including but not limited to mass transit and bicycle commuting. The department may provide contract group transportation of state employees from designated pickup points to work sites and return in the absence of convenient and public scheduled transportation. Any driver of a van that is utilized by the department for a van pool shall have completed a driver safety training course approved by the department. Nonstate employees may be permitted to participate in van pools when necessary in order to provide viable van pool service for state employees. Group transportation shall be provided for a fee which recovers the full cost of administration, maintenance, operation, insurance and depreciation of the group transportation program, plus interest for general purpose revenues utilized for the program, except as provided in s. 16.843 (2) (bm). The department shall calculate interest recoverable under this subsection by applying the average earnings rate of the state investment fund for each quarter to the average general purpose revenues utilized under s. 20.903 (2) (b) from the appropriation under s. 20.505 (1) (im) for group transportation purposes in the same quarter. No less often than annually, the department shall assess the interest payable under this subsection as of the most recently completed quarter and shall deposit the amounts collected into the general fund. No person is deemed to be in the course of employment while utilizing group transportation.

16.82(6) (6) May provide any services to a local professional baseball park district created under subch. III of ch. 229, for compensation to be agreed upon between the department and the district, if the district has entered into a lease agreement with the department under sub. (7), except that the department shall not act as a general contractor for any construction work undertaken by the district. No order or contract to provide any such services is subject to s. 16.705, 16.75 (1) to (5) and (8) to (10), 16.752, 16.754 or 16.765.

16.82(7) (7) May enter into a lease agreement with a local professional baseball park district created under subch. III of ch. 229 for the lease of land or other property granted to the state and especially dedicated by the grant to use for a professional baseball park. The lease agreement may be for such rental payments and for such term as the secretary determines.

16.82 History History: 1971 c. 125; 1975 c. 39 s. 732 (1); 1977 c. 29; 1979 c. 34, 221; 1981 c. 350; 1983 a. 333; 1985 a. 29; 1989 a. 31; 1991 a. 39, 316; 1995 a. 47, 56; 1999 a. 83.



16.83 State capitol and executive residence board.

16.83  State capitol and executive residence board.

16.83(1)(1)  Purpose. The purpose of the state capitol and executive residence board is to direct the continuing and consistent maintenance of the property, decorative furniture and furnishings of the capitol and executive residence.

16.83(2) (2) Powers and duties. No renovation, repairs except repairs of an emergency nature, installation of fixtures, decorative items or furnishings for the grounds and buildings of the capitol or executive residence may be performed by or become the property of the state by purchase wholly or in part from state funds, or by gift, loan or otherwise until approved by the board as to design, structure, composition and appropriateness. The board shall:

16.83(2)(a) (a) Annually thoroughly investigate the state of repair of the capitol and executive residence.

16.83(2)(b) (b) Project the necessary personnel, materials and supplies required annually to maintain the executive residence appropriately both for its public functions and as the residence of the governor, and make specific budget recommendations to the department of administration to accomplish this purpose.

16.83(2)(c) (c) Ensure the architectural and decorative integrity of the buildings, fixtures, decorative items, furnishings and grounds of the capitol and executive residence by setting standards and criteria for subsequent repair, replacement and additions.

16.83(2)(cm) (cm) Accept for the state donations or loans of works of art or other decorative items and fixtures consistent with par. (c) to be used at the state capitol.

16.83(2)(d) (d) Accept for the state donations or loans of furnishings, works of art or other decorative items and fixtures consistent with par. (c).

16.83(2)(e) (e) Accept for the state all gifts, grants and bequests to the state capitol restoration fund, and authorize expenditures from the appropriation under s. 20.505 (4) (r) for the purposes of maintenance, restoration, preservation and rehabilitation of the buildings and grounds of the state capitol, or of artifacts, documents and other historical objects or resources located within and around the state capitol, and for the purpose of the acquisition of replacement or reacquisition of original artifacts, documents and other historical objects or resources, including statuary and works of art, consistent with par. (c), for the state capitol.

16.83(3) (3) Swimming pool prohibited. The board may not approve the construction or maintenance of a swimming pool on the grounds of or in the executive residence.

16.83(4) (4) Foundation. The board may organize or cooperate in the organization of a private foundation to be operated for the purposes specified in sub. (2) (e).

16.83 History History: 1979 c. 34, 221; 1993 a. 477, 491.



16.835 Offices and rooms in capitol.

16.835  Offices and rooms in capitol. The office of the governor shall be located in the capitol. The attorney general, lieutenant governor and supreme court shall each keep a room in the capitol. The circular room on the 2nd floor of the capitol located between the assembly and senate chambers shall be made available for the use of the capitol press corps.

16.835 History History: 1977 c. 3, 447; 1983 a. 27; 1989 a. 31; 1997 a. 237.



16.838 Historically significant furnishings.

16.838  Historically significant furnishings.

16.838(1) (1)  Definitions. In this section:

16.838(1)(a) (a) "Agency" has the meaning given in s. 16.045 (1) (a).

16.838(1)(b) (b) "Authority" means a body created under subch. II of ch. 114 or ch. 231, 232, 233, 234, or 237.

16.838(1)(c) (c) "Historically significant furnishings" means furniture, fixtures, decorative objects or other items that are or were associated with the current or any prior state capitol and that possess historical significance.

16.838(2) (2) Title. Title to historically significant furnishings in the possession of any agency or authority, including the senate and assembly, is vested in the department.

16.838(3) (3) Acquisition. The department may acquire any historically significant furnishing by purchase or gift. The department shall pay for any such furnishing from the appropriation under s. 20.855 (3) (c).

16.838(4) (4) Transfer of possession. The department shall take possession of historically significant furnishings to which the department has title whenever the department is directed to do so by the joint committee on legislative organization. If a ceding agency or authority requires a replacement for a furnishing that is transferred to the department's possession, the department shall pay for a suitable replacement from the appropriation under s. 20.855 (3) (c).

16.838(5) (5) Restoration. The department shall restore any historically significant furnishing in its possession prior to relocation of the furnishing to the capitol if the joint committee on legislative organization so directs. The department shall pay the cost of such restoration from the appropriation under s. 20.855 (3) (c).

16.838(6) (6) Location. The department shall locate historically significant furnishings in its possession at the places in the capitol specified by the joint committee on legislative organization.

16.838 History History: 1999 a. 4; 2001 a. 16; 2005 a. 335; 2011 a. 229.



16.839 State facilities named.

16.839  State facilities named. The aviation facilities operated by the state of Wisconsin at the Dane County Regional Airport in the city of Madison are named the "Fritz E. Wolf Aviation Center."

16.839 History History: 2005 a. 424.



16.84 Real estate and physical plant management; protection of persons.

16.84  Real estate and physical plant management; protection of persons. The department shall:

16.84(1) (1) Have charge of, operate, maintain and keep in repair the state capitol building, the executive residence, any heating, cooling, and power plants serving state properties that are owned by this state except those that are operated by an agency, as defined in s. 16.52 (7), or by a lessee under s. 13.48 (14) or 16.848 (1), the state office buildings and their power plants, the grounds connected therewith, and such other state properties as are designated by law. All costs of such operation and maintenance shall be paid from the appropriations under s. 20.505 (5) (ka) and (kb), except for debt service costs paid under s. 20.866 (1) (u). The department shall transfer moneys from the appropriation under s. 20.505 (5) (ka) to the appropriation account under s. 20.505 (5) (kc) sufficient to make principal and interest payments on state facilities and payments to the United States under s. 13.488 (1) (m).

16.84(2) (2) Appoint such number of police officers as is necessary to safeguard all public property placed by law in the department's charge, and provide, by agreement with any other state agency, police and security services at buildings and facilities owned, controlled, or occupied by the other state agency. The governor or the department may, to the extent it is necessary, authorize police officers employed by the department to safeguard state officers, state employees, or other persons. A police officer who is employed by the department and who is performing duties that are within the scope of his or her employment as a police officer has the powers of a peace officer under s. 59.28, except that the officer has the arrest powers of a law enforcement officer under s. 968.07 regardless of whether the violation is punishable by forfeiture or criminal penalty. The officer may exercise the powers of a peace officer and the arrest powers of a law enforcement officer while located anywhere within this state. Nothing in this subsection limits or impairs the duty of the chief and each police officer of the police force of the municipality in which the property is located to arrest and take before the proper court or magistrate persons found in a state of intoxication or engaged in any disturbance of the peace or violating any state law in the municipality in which the property is located, as required by s. 62.09 (13).

16.84(3) (3) Contract for protection relating to ch. 565, if so requested.

16.84(5) (5) Have responsibility, subject to approval of the governor, for all functions relating to the leasing, acquisition, allocation and utilization of all real property by the state, except where such responsibility is otherwise provided by the statutes. In this connection, the department shall, with the governor's approval, require physical consolidation of office space utilized by any executive branch agency having fewer than 50 authorized full-time equivalent positions with office space utilized by another executive branch agency, whenever feasible. The department shall lease or acquire office space for legislative offices or legislative service agencies at the direction of the joint committee on legislative organization. In this subsection, "executive branch agency" has the meaning given in s. 16.70 (4).

16.84(6) (6) Require of the several agencies of state government all information necessary for the planning and forecasting of the space needs of state government on a comprehensive long-range basis. To this end the department shall cooperate with the building commission in order that the projected program of new construction will conform with the state's long-range building plans.

16.84(7) (7) Approve administrative district boundaries of the several state agencies unifying them where possible in order to facilitate the acquisition and maintenance of suitable district headquarters in the several parts of the state.

16.84(8) (8) Let concessions for periods not exceeding 2 years in the capitol and state office buildings, under such terms and conditions as will in its judgment be most favorable to the state, and in accordance with s. 47.03 (4), (5), (7) and (11).

16.84(9) (9) Prepare a Wisconsin state capitol guide book containing information regarding the state capitol and grounds, to be sold as near cost as practicable.

16.84(10) (10) Approve the design, structure, composition, location and arrangements made for the care and maintenance of all public monuments, memorials, or works of art which shall be constructed by or become the property of the state by purchase wholly or in part from state funds, or by gift or otherwise. "Work of art" means any painting, portrait, mural decoration, stained glass, statue, bas-relief, ornament, tablets, fountain or any other article or structure of a permanent character intended for decoration or commemoration. This subsection does not apply to public monuments, memorials or works of art which are or will become property of the University of Wisconsin System or the historical society.

16.84(12) (12) Provide for the establishment of procedures for the operation of the department's facility operations and maintenance appropriation under s. 20.505 (5) (ka) so that:

16.84(12)(a) (a) There is a uniform revenue billing and expenditure allocation process for all state buildings whose operation and maintenance costs are financed from this appropriation;

16.84(12)(b) (b) Expenditure projections are made at a uniform time for all buildings in setting revenue billing rates; and

16.84(12)(c) (c) Whenever revenue billing rates need to be adjusted, the changes are made on a uniform basis for all buildings.

16.84(13) (13) Establish bicycle storage racks adjacent to the capitol and all state office buildings.

16.84(14) (14) Provide interagency mail delivery service for agencies, as defined in s. 16.70 (1e). The department may charge agencies for this service. Any moneys collected shall be credited to the appropriation account under s. 20.505 (1) (kb).

16.84 History History: 1971 c. 183; 1975 c. 41 s. 52; 1977 c. 418; 1979 c. 34, 221; 1981 c. 314; 1983 a. 36 s. 96 (4); 1983 a. 435 s. 7; 1983 a. 524; 1985 a. 135 s. 83 (5); 1987 a. 27; 1989 a. 31; 1991 a. 39, 269; 1995 a. 27, 174; 2001 a. 16; 2003 a. 33, 321; 2013 a. 20.



16.842 State capitol view preservation.

16.842  State capitol view preservation.

16.842(1) (1) Except as authorized under this section, no portion of any building or structure located within one mile of the center of the state capitol building may exceed the elevation of 1,032.8 feet above sea level as established by the U.S. coast and geodetic survey.

16.842(2) (2) This section does not apply to any building or structure erected prior to April 28, 1990.

16.842(3) (3) The city of Madison may grant exceptions to the application of sub. (1) for flagpoles, communications towers, church spires, elevator penthouses, screened air conditioning equipment or chimneys, subject to approval of any plan commission created under s. 62.23 (1).

16.842 History History: 1989 a. 222.



16.843 Capitol and state office buildings parking regulations.

16.843  Capitol and state office buildings parking regulations.

16.843(1)(1)

16.843(1)(a)(a) Except as provided in par. (b), the parking of motor vehicles at the curb on the capitol park side of the 4 streets surrounding the state capitol park shall be subject to any police regulation that may be enacted by the city of Madison designating the manner of such parking or limiting the length of time which motor vehicles may be so parked in such public streets in the city.

16.843(1)(b) (b) Eight areas, for the parking of motor vehicles at the curb on the capitol park side of the 4 streets surrounding the state capitol park, each area as near as lawfully permissible to each near side of the intersections of the streets with the driveways leading to the capitol building, are reserved for the parking of motor vehicles by those persons designated in sub. (3) and only emergency police regulations or city ordinances of the city of Madison are applicable to such areas. The number of motor vehicles to be parked in each area shall be designated in a parking plan approved by the joint committee on legislative organization. The department of administration shall mark and post the areas and number the parking spaces therein. Parking of motor vehicles in these areas is permitted only by persons whose motor vehicles are identified as specified in sub. (4), and the parking therein of any other vehicle is prohibited and any violation of this prohibition shall be punished as in sub. (2).

16.843(2) (2)

16.843(2)(a)(a) Except as authorized in sub. (3), the parking of any motor vehicle in any of the 4 driveways of the capitol park leading to the capitol building is prohibited. Parking of any motor vehicle on the grounds of any of the state office buildings shall be in accordance with rules and orders established by the department.

16.843(2)(b) (b) The department shall establish a schedule of fees for parking during the state office hours specified in s. 230.35 (4) (f) at every state-owned office building for which the department has managing authority and which is located in a municipality served by an urban mass transit system for which state operating assistance is provided under s. 85.20, if the mass transit system serves a street which passes within 500 feet of the building. In addition, the department shall establish a schedule of fees for parking located in the city of Madison. The department may establish a schedule of fees for parking during other hours at any state-owned office building located in a municipality served by an urban mass transit system for which state operating assistance is provided under s. 85.20. In addition, the department may establish a schedule of fees for parking at other state facilities located in such a municipality.

16.843(2)(bm) (bm) Fees established under this subsection for parking at every facility, except the parking specified in par. (cm), shall be established so that the total amount collected equals the total costs of:

16.843(2)(bm)1. 1. Administration of the parking program;

16.843(2)(bm)2. 2. Promotion of alternate transportation programs under s. 16.82 (5); and

16.843(2)(bm)3. 3. Parking facility maintenance and operation.

16.843(2)(c) (c) Notwithstanding par. (bm), except as provided in s. 13.488 (1) (L), fees need not be imposed by the department for parking in a facility at any state-owned office building in a fiscal year, except the parking specified in par. (cm), if the department determines that, for any fiscal year:

16.843(2)(c)1. 1. Operating expenditures, including administration, collection and maintenance costs, necessitated solely by the implementation of paid parking at the facility in the preceding fiscal year exceeded gross parking revenues for that year; or

16.843(2)(c)2. 2. Estimated operating expenditures, including administration, collection and maintenance costs, necessitated solely by the implementation of paid parking at the facility will exceed the estimated gross parking revenues for that year.

16.843(2)(cm) (cm) Fees established under this subsection for parking located in the city of Madison shall be set so that all costs of land acquisition and construction, financing, administration, maintenance and operation are recovered from fee revenue. The department shall review and establish fees under this paragraph on an annual basis such that the costs of administration, maintenance and operation are fully recovered on an annual basis and the costs of land acquisition, construction and financing are fully recovered at the earliest possible time.

16.843(2)(d) (d) Any person violating this subsection or any rule or order adopted pursuant thereto may be required to forfeit not less than $5 nor more than $25.

16.843(3) (3) The following persons or their designees may park motor vehicles identified as provided by sub. (4) in assigned parking stalls and spaces in the parking areas designated in subs. (1) (b) and (2):

16.843(3)(a) (a) Legislators and constitutional officers.

16.843(3)(b) (b) Officers of the senate and assembly.

16.843(3)(c) (c) Such state officers and employees as the governor directs, not to exceed 15.

16.843(4) (4) To facilitate the administration of sub. (3), the state protective service shall procure numbered identification tags which correspond with the numbered parking stalls and spaces, and shall issue such tags to applicants eligible under sub. (3) in accordance with the parking plan approved by the joint committee on legislative organization under sub. (1).

16.843(5) (5) Notwithstanding the limited allocation of parking areas for state purposes under sub. (1), the enforcement of parking regulations on the capitol park side of the 4 streets surrounding the state capitol park is vested exclusively in the designated employees of the state protective service.

16.843 History History: 1975 c. 41, 267, 422; Stats. 1975 s. 16.843; 1979 c. 34, 221; 1981 c. 20; 1983 a. 174; 1985 a. 29; 1991 a. 269.



16.844 Burning bituminous coal near capitol.

16.844  Burning bituminous coal near capitol.

16.844(1) (1) It shall be unlawful to burn any bituminous coal for heating, power or any other purpose or purposes within any of the following blocks surrounding the capitol park in the city of Madison: Blocks 64, 65, 66, 67, 68, 71, 72, 73, 74, 75, 76, 77, 82, 83, 84, 85, 88, 89, 90, 91, 98, 99, 100, 101, 102, 103, 104, 105, 107, 108, 109 and 110 or in the streets or alleys adjoining said blocks, except in smoke preventing furnaces of such an efficiency that no smoke shall be visible emitting from the top or outlet of the stack or chimney.

16.844(2) (2) Any person who shall cause, allow, or permit bituminous coal to be burned in violation of this section shall forfeit the sum of $25 for each day or part thereof during which such violation continues.

16.844(3) (3) The secretary of administration, with the assistance of the department of justice, shall institute proper proceedings to collect fines for and restrain violations of this section.

16.844(4) (4) The limitations contained in this section are imposed for the protection of the state capitol and its contents.

16.844 History History: 1975 c. 41 s. 51; 1989 a. 222 s. 3; Stats. 1989 s. 16.844.



16.845 Use of state facilities.

16.845  Use of state facilities.

16.845(1) (1)  Rule; penalty. Except as elsewhere expressly prohibited, the managing authority of any facility owned by the state or by the University of Wisconsin Hospitals and Clinics Authority or leased from the state by the Fox River Navigational System Authority may permit its use for free discussion of public questions, or for civic, social, recreational or athletic activities. No such use shall be permitted if it would unduly burden the managing authority or interfere with the prime use of such facility. The applicant for use shall be liable to the state, to the Fox River Navigational System Authority, or to the University of Wisconsin Hospitals and Clinics Authority for any injury done to its property, for any expense arising out of any such use and for such sum as the managing authority may charge for such use. All such sums payable to the state shall be paid into the general fund and credited to the appropriation account for the operation of the facility used. The managing authority may permit such use notwithstanding the fact that a reasonable admission fee may be charged to the public. Whoever does or attempts to do an act for which a permit is required under this section without first obtaining the permit may be fined not more than $100 or imprisoned not more than 30 days or both. This subsection applies only to those facilities for which a procedure for obtaining a permit has been established by the managing authority.

16.845(2) (2) Definitions. In this section:

16.845(2)(a) (a) "Facility" includes buildings and surrounding and connecting grounds.

16.845(2)(b) (b) "Managing authority" means the board, commission, department or officer responsible by law for the management of the particular facility.

16.845 History History: 1971 c. 183; 1995 a. 27; 2001 a. 16.

16.845 Annotation A group of churches is entitled to a permit under this section to use the capitol grounds for a civic or social activity even if the content of program is partly religious in nature. 68 Atty. Gen. 217.



16.846 Rules relating to use, care and preservation of property under department control.

16.846  Rules relating to use, care and preservation of property under department control.

16.846(1) (1)

16.846(1)(a)(a) The department shall promulgate under ch. 227, and shall enforce or have enforced, rules of conduct for property leased or managed by the department. Unless the rule specifies a penalty as provided under par. (b), a person found guilty of violating a rule promulgated under this subsection shall be fined not more than $100 or imprisoned for not more than 30 days or both.

16.846(1)(b) (b) A rule promulgated under par. (a) may provide that a person who violates the rule is subject to one of the following:

16.846(1)(b)1. 1. A lesser criminal penalty than the criminal penalty specified in par. (a).

16.846(1)(b)2. 2. A forfeiture of not more than $500.

16.846(2) (2) A forfeiture under sub. (1) (b) 2. may be sued for and collected in the name of the department before any court having jurisdiction of such action. An action for a forfeiture under sub. (1) (b) 2. may be brought by the department, by the department of justice at the request of the department, or by a district attorney.

16.846(3) (3) All fines imposed and collected under this section shall be transmitted to the county treasurer for disposition in accordance with s. 59.25 (3) (f) and (j). All forfeitures, including forfeitures of posted bail, if any, imposed and collected under this section shall be transmitted to the county treasurer for disposition in accordance with ss. 778.13 and 778.17.

16.846 History History: 1995 a. 174; 1997 a. 35.



16.847 Energy efficiency program.

16.847  Energy efficiency program.

16.847(1) (1)  Definitions. In this section:

16.847(1)(b) (b) "State facilities" means all property owned and operated by the state for the purpose of carrying out usual state functions, including each institution within the University of Wisconsin System.

16.847(1)(c) (c) "Utility expenses" means expenses incurred to provide heating, cooling and electricity to a state facility.

16.847(2) (2) Energy conservation construction projects.

16.847(2)(a)(a) The department may provide funding to agencies, as defined in s. 16.70 (1e), for energy conservation construction projects at state facilities under the jurisdiction of the agencies to enhance the energy efficiency of the facilities. The department shall prescribe standards for evaluation of proposed projects and allocation of available moneys for those projects under this subsection.

16.847(2)(b) (b) The department shall measure and verify each energy conservation construction project funded under this subsection in accordance with the performance measurement and verification guidelines adopted by the federal Energy Management Program.

16.847(2)(c) (c) The department shall, to the extent feasible, use the procedures under s. 16.858 to carry out energy conservation construction projects funded under this subsection. In any contract entered into by the department under s. 16.858 that is funded under this subsection, the contract shall set forth the minimum savings in energy usage that will be realized by the state from construction of the project and the contractor shall guarantee that the savings will be realized.

16.847(3) (3) Assessments. The department shall annually assess each agency that receives funding under sub. (2) in an amount determined by the department equivalent to the agency's proportionate share of the costs incurred under s. 20.867 (3) (kd) for principal repayment and interest costs on obligations incurred in financing energy conservation construction projects at agency facilities, for payments determined by the building commission under s. 13.488 (1) (m) that are attributable to the proceeds of those obligations, and for payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a). The department may, in addition, assess those agencies for an amount not greater than the amount by which the annual savings, if any, in the agency's energy costs generated as a result of an energy conservation construction project that was funded by the department under sub. (2), as determined by the department, exceeds the agency's proportionate share of the costs incurred under s. 20.867 (3) (kd). Each agency shall pay any portion of each assessment that is attributable to savings in the agency's energy costs to the department and shall pay the remaining portion of each assessment to the building commission. The department shall credit all revenues received by the building commission under this subsection to the appropriation account under s. 20.867 (3) (kd) and shall credit all revenues received by the department under this subsection to the appropriation account under s. 20.505 (5) (ke).

16.847(8) (8) Repayment agreements. The department may annually transfer repayments under agreements to obtain loans from the energy efficiency fund under s. 16.847 (6), 1999 stats., from the appropriations specified in the agreements to the general fund. The amount of each annual repayment shall equal the amount of annual savings in utility expenses realized as a result of the energy efficiency project that was funded by a loan. The department shall determine the amount of annual savings in utility expenses realized as a result of an energy efficiency project.

16.847 History History: 1991 a. 269; 1993 a. 16, 414; 1995 a. 27; 1997 a. 237; 2001 a. 16, 104; 2007 a. 20; 2009 a. 28.



16.848 Sale or lease of state property or facilities.

16.848  Sale or lease of state property or facilities.

16.848(1) (1)

16.848(1)(a)(a) Except as provided in sub. (2), the department may offer for sale or lease any state-owned real property, if the department determines that the sale or lease is in the best interest of the state, unless prohibited under the state or federal constitution or federal law or the sale is conducted as a part of a procedure to enforce an obligation to this state. Any sale may be either on the basis of public bids, with the department reserving the right to reject any bid in the best interest of the state, or on the basis of negotiated prices as determined through a competitive or transparent process. If the department receives an offer to purchase or lease property offered under this subsection, the department may submit a report to the building commission recommending acceptance of the offer. The report shall contain a description of the property and the reasons for the recommendation. The department may recommend the sale or lease of property with or without the approval of the agency, as defined in s. 16.52 (7), having jurisdiction over the property and regardless of whether the property is included in an inventory submitted under s. 13.48 (14) (d). If the building commission approves the proposed sale or lease, the department shall submit the proposed sale or lease to the joint committee on finance for approval under par. (b).

16.848(1)(b) (b) If the department proposes to sell or lease any property identified in par. (a), the department shall first notify the joint committee on finance in writing of its proposed action. The department shall not proceed with the proposed action unless the proposed action is approved by the committee. Together with any notification, the department shall also provide all of the following:

16.848(1)(b)1. 1. The estimated value of the property as determined by the department and by at least one qualified privately owned assessor.

16.848(1)(b)2. 2. The full cost of retiring any remaining public debt incurred to finance the acquisition, construction, or improvement of the property.

16.848(1)(b)3. 3. A cost-benefit analysis that considers the short-term and long-term costs and benefits to the state from selling or leasing the property.

16.848(1)(b)4. 4. The length and conditions of any proposed sale or lease between this state and a proposed purchaser or lessee.

16.848(1)(b)5. 5. The estimated budgetary impact of the proposed sale or lease upon affected state agencies for at least the current and following fiscal biennium.

16.848(1)(b)5m. 5m. The methodology to ensure the competitive and transparent sale of the property.

16.848(1)(b)6. 6. Any other information requested by the committee.

16.848(1)(c) (c) Except with respect to property identified in sub. (2), if any agency, as defined in s. 16.52 (7), has authority to sell or lease real property under any other law, the authority of that agency does not apply after the department notifies the agency in writing that an offer of sale or sale, or a lease agreement, is pending with respect to the property under this paragraph. If the sale or lease is not completed and no further action is pending with respect to the property, the authority of the agency to sell or lease the property is restored. If the department sells or leases any state-owned real property under this paragraph, the department may attach such conditions to the sale or lease as it finds to be necessary or appropriate to carry out the sale or lease in the best interest of the state. If the department sells or leases a state-owned heating, cooling, or power plant under this paragraph, the department may contract with the purchaser or lessee to purchase the output of the plant.

16.848(1e) (1e) If the department sells or leases any real property under sub. (1) that was under the jurisdiction of an agency, as defined in s. 16.52 (7), prior to the sale or lease, the agency shall convey all systems, fixtures, or additional property interests specified by the department to the purchaser or lessee of the property on terms specified by the department. If the department sells or leases a state-owned heating, cooling, or power plant that is under the jurisdiction of an agency, as defined in s. 16.52 (7), the agency shall convey all real and personal property associated with the plant to the purchaser or lessee on terms specified by the department.

16.848(1m) (1m) If any property that is proposed to be sold by the department under sub. (1) is co-owned by a nonstate entity, the department shall afford to that entity the right of first refusal to purchase the share of the property owned by the state on reasonable financial terms established by the department.

16.848(1s) (1s)

16.848(1s)(a)(a) If the department sells or leases any facility under sub. (1) that is operated by an agency, as defined in s. 16.52 (7), on the day prior to the effective date of the sale or lease the secretary shall, notwithstanding s. 16.50 (1), require submission of expenditure estimates for approval under s. 16.50 (2) for each agency that proposes to expend moneys from any appropriation for the operation of the facility during the fiscal biennium in which the facility is sold or leased.

16.848(1s)(b) (b) Notwithstanding s. 16.50 (2), the secretary shall disapprove any such estimate for the period during which the facility is not operated by the agency. Subject to approval under par. (d), the secretary may then require the use of the amounts of any disapproved expenditure estimates for the purpose of purchase of contractual services from the facility or payment of the costs of purchasing services that were provided by the facility from an alternative source. Subject to approval under par. (d), if the department sells or leases a facility under this subsection, the secretary may identify any full-time equivalent positions authorized for the agency that was operating the facility the duties of which primarily relate to the management or operation of the facility, and may decrease the authorized full-time equivalent positions for the agency by the number of positions so identified effective on the effective date of the sale or lease.

16.848(1s)(c) (c) Notwithstanding s. 20.001 (3) (a) to (c) and subject to approval under par. (d), the secretary may lapse or transfer to the general fund from the unencumbered balance of appropriations to any agency, other than sum sufficient appropriations or appropriations of program revenues to the Board of Regents of the University of Wisconsin System or appropriations of segregated or federal revenues, any amount appropriated to an agency that is determined by the secretary to be allocated for the management or operation of the facility that was sold or leased effective on the effective date of the sale or lease.

16.848(1s)(d) (d) Prior to taking any action to reallocate authorized expenditures, decrease authorized positions, or lapse or transfer moneys under par. (b) or (c), the secretary shall submit the proposed action in writing to the joint committee on finance. The secretary shall not proceed with the proposed action unless the proposed action is approved by the committee.

16.848(2) (2)

16.848(2)(am)(am) Subsection (1) does not apply to any property for which the cost of acquisition, construction, and improvement was financed with at least 50 percent federal funds or at least 50 percent gift or grant funds.

16.848(2)(c) (c) Subsection (1) does not apply to property sold by the department under s. 16.98 (3).

16.848(2)(d) (d) Subsection (1) does not apply to lands under the jurisdiction of the board of commissioners of public lands.

16.848(2)(e) (e) Subsection (1) does not apply to property under the jurisdiction of the department of natural resources, except central or district office facilities.

16.848(2)(f) (f) Subsection (1) does not apply to lands acquired with revenues collected under s. 70.58.

16.848(2)(g) (g) Subsection (1) does not apply to property that is subject to sale by the department of veterans affairs under s. 45.32 (7).

16.848(2)(gc) (gc) Subsection (1) does not apply to property that is subject to sale by the department of military affairs under s. 321.03 (2) (b).

16.848(2)(gg) (gg) Subsection (1) does not apply to property that is conveyed by the department of corrections under s. 301.25.

16.848(2)(gn) (gn) Subsection (1) does not apply to property that is subject to sale by the state under s. 20.909 (2).

16.848(2)(gr) (gr) Subsection (1) does not apply to land that is sold or traded by the Kickapoo reserve management board under s. 41.41 (7).

16.848(2)(gt) (gt) Subsection (1) does not apply to property that is donated by the department of transportation under s. 84.09 (5r).

16.848(2)(gx) (gx) Subsection (1) does not apply to any property that is owned or leased by the investment board.

16.848(2)(h) (h) The department shall not sell any property under this section that is leased by the state until the lease expires or the lease is modified, renewed, or extended, whichever first occurs, without consent of the lessee.

16.848(4) (4)

16.848(4)(a)(a) Except as provided in s. 13.48 (14) (e), if there is any outstanding public debt used to finance the acquisition, construction, or improvement of any property that is sold or leased under sub. (1), the department shall deposit a sufficient amount of the net proceeds from the sale or lease of the property in the bond security and redemption fund under s. 18.09 to repay the principal and pay the interest on the debt, and any premium due upon refunding any of the debt. If there is any outstanding public debt used to finance the acquisition, construction, or improvement of any property that is sold or leased under sub. (1), the department shall then provide a sufficient amount of the net proceeds from the sale or lease of the property for the costs of maintaining federal tax law compliance applicable to the debt. If the property was acquired, constructed, or improved with federal financial assistance, the department shall pay to the federal government any of the net proceeds required by federal law. If the property was acquired by gift or grant or acquired with gift or grant funds, the department shall adhere to any restriction governing use of the proceeds. Except as required under ss. 13.48 (14) (e), 20.395 (9) (qd), and 51.06 (6), if there is no such debt outstanding, there are no moneys payable to the federal government, and there is no restriction governing use of the proceeds, and if the net proceeds exceed the amount required to be deposited, paid, or used for another purpose under this subsection, the department shall use the net proceeds or remaining net proceeds to pay principal and interest costs on outstanding public debt issued to finance the acquisition, construction, or improvement of property. If any net proceeds remain thereafter, the department shall use the proceeds to pay principal and interest costs on other outstanding public debt.

16.848(4)(b) (b) For the purpose of paying principal and interest costs on other outstanding public debt under par. (a), the secretary may cause outstanding bonds to be called for redemption on or following their optional redemption date, establish one or more escrow accounts to redeem bonds at their optional redemption date, or purchase bonds in the open market. To the extent practical, the secretary shall consider all of the following in determining which public debt to redeem:

16.848(4)(b)1. 1. To the extent that debt service on the property being sold or leased was paid from a segregated fund, other outstanding public debt related to that segregated fund should be redeemed.

16.848(4)(b)3. 3. The extent to which general obligation debt that was issued to acquire, build, or improve the property being sold or leased is subject to current optional redemption, would require establishment of an escrow, or could be assigned for accounting purposes to another statutory bond purpose.

16.848(4)(b)4. 4. The fiscal benefit of redeeming outstanding debt with higher interest costs.

16.848(4)(b)5. 5. The costs of maintaining federal tax law compliance in the selection of general obligation debt to be redeemed.

16.848(4)(c) (c) If there are any outstanding revenue obligations, issued pursuant to subch. II of ch. 18, used to finance the acquisition, construction, or improvement of any property that is sold or leased under sub. (1), the department shall deposit a sufficient amount of the net proceeds from the sale or lease of the property in the respective redemption fund provided under s. 18.561 (5) or 18.562 (3) to repay the principal and pay the interest on the revenue obligations, and any premium due upon refunding any of the revenue obligations. If there are any outstanding revenue obligations, issued pursuant to subch. II of ch. 18, used to finance the acquisition, construction, or improvement of any property that is sold or leased under sub. (1), the department shall then provide a sufficient amount of the net proceeds from the sale or lease of the property for the costs of maintaining federal tax law compliance applicable to the revenue obligations. For the purpose of paying principal and interest costs on other outstanding revenue obligations, the secretary may cause outstanding revenue obligations to be called for redemption on or following their optional redemption date, establish one or more escrow accounts to redeem obligations at their optional redemption date, or purchase bonds on the open market. Except as required under ss. 13.48 (14) (e), 20.395 (9) (qd), and 51.06 (6), if the net proceeds exceed the amount required to be deposited, paid, or used for another purpose under this paragraph, the department shall use the net proceeds or remaining net proceeds to pay principal and interest costs on other similar revenue obligations.

16.848 History History: 2005 a. 25; 2007 a. 20 ss. 113, 114, 9121 (6) (a); 2007 a. 100; 2009 a. 180; 2011 a. 32; 2013 a. 20; s. 35.17 correction in sub. (2) (gn).



16.849 Facility design services for state agencies.

16.849  Facility design services for state agencies. The department may provide facility design services to agencies, as defined in s. 16.70 (1e). The department may assess a fee to agencies for which the department performs services under this section.

16.849 History History: 2013 a. 20.



16.85 Department of administration; powers, duties.

16.85  Department of administration; powers, duties. The department of administration shall exercise the powers and duties prescribed by ss. 16.85 to 16.91:

16.85(1) (1) To take charge of and supervise all engineering or architectural services or construction work, as defined in s. 16.87, performed by, or for, the state, or any department, board, institution, commission, or officer of the state, including nonprofit-sharing corporations organized for the purpose of assisting the state in the construction and acquisition of new buildings or improvements and additions to existing buildings as contemplated under ss. 13.488, 36.09, and 36.11, except [work to be performed for the University of Wisconsin System with respect to a building, structure, or facility involving a cost of less than $500,000 that is funded entirely with the proceeds of gifts or grants made to the system, and except] the engineering, architectural, and construction work of the department of transportation; and the engineering service performed by the department of safety and professional services, department of revenue, public service commission, department of health services, and other departments, boards, and commissions when the service is not related to the maintenance, and construction and planning, of the physical properties of the state.

16.85(2) (2) To furnish engineering, architectural, project management, and other building construction services whenever requisitions therefor are presented to the department by any agency. The department may deposit moneys received from the provision of these services in the account under s. 20.505 (1) (kc) or in the general fund as general purpose revenue — earned. In this subsection, "agency" means an office, department, independent agency, institution of higher education, association, society, or other body in state government created or authorized to be created by the constitution or any law, which is entitled to expend moneys appropriated by law, including the legislature and the courts, but not including an authority created in subch. II of ch. 114 or in ch. 231, 233, 234, 237, 238, or 279.

16.85(3) (3) To act and assist any department, board, commission or officer requesting such cooperation and assistance, in letting contracts for engineering or architectural work authorized by law and in supervising the work done thereunder;

16.85(4) (4) To approve the appointment of a chief operating engineer for each state-owned or operated heating, cooling or power plant and pumping station, to provide for the methods of operating the plants and stations and to design records and forms for reporting accurately the cost per unit of product or service. The superintendent or other person having charge of each plant or station shall not only report to the agency which operates the plant or station but to the secretary in the manner and at such times as the secretary determines. In this subsection, "agency" has the meaning given under sub. (2).

16.85(5) (5) To promote the use of energy conservation methods in state-owned facilities, to implement and refine a statewide energy monitoring system and to develop and implement initiatives of replacing fossil fuels with renewable energy fuels.

16.85(6) (6) To approve the appointment of a principal engineer or architect for departments, boards and commissions and when such continuous service is needed. No such engineer or architect shall be employed without the written approval of the secretary.

16.85(7) (7) To rebuild and repair discarded machinery of the several state institutions when found feasible, and put the same back into service in the same department or in any other state department, and upon requisition to furnish services and material and loan equipment at fair rentals based on the cost thereof, in connection with the construction, operation and maintenance of heating and power plants, utilities and equipment.

16.85(10) (10) To prepare in cooperation with the state agencies concerned, plans for the future growth and development of various state institutions and to serve as technical adviser to the building commission in connection with the development of the state long-range building program provided in ss. 13.48 and 13.482.

16.85(12) (12) To review and approve plans and specifications for any building or structure that is constructed for the benefit of the University of Wisconsin System or any institution thereof, and to periodically review the progress of any such building or structure during construction to assure compliance with the approved plans and specifications. This subsection does not apply to any building, structure, or facility that is constructed. remodeled, repaired, renewed, or expanded for the University of Wisconsin System involving a cost of less than $500,000 if the project is funded entirely from the proceeds of gifts or grants made to the system.

16.85(13) (13) To assist, upon request, any local exposition district under subch. II of ch. 229 in the preparation of the statement required under s. 229.46 (5) (a) or the specifications required under s. 229.46 (5) (b).

16.85(14) (14) To review and approve the design and specifications of any construction or improvement project of the University of Wisconsin Hospitals and Clinics Authority on state-owned land, to approve the decision to construct any such construction or improvement project and to periodically review the progress of the project during construction to assure compliance with the approved design and specifications. This subsection does not apply to any construction or improvement project of the authority that costs less than the amount that is required to be specified in the lease agreement between the authority and the board of regents of the University of Wisconsin System under s. 233.04 (7) (d).

16.85(15) (15) To provide or contract for the provision of professional engineering, architectural, project management and other building construction services on behalf of school districts for the installation or maintenance of electrical and computer network wiring. The department shall assess fees for services provided under this subsection and shall credit all revenues received to the appropriation account under s. 20.505 (1) (im).

16.85(16) (16) To review and approve the design and specifications of any rehabilitation or repair project of the Fox River Navigational System Authority on state-owned land, to approve the decision to proceed with the project, and to periodically review the progress of the project during construction to assure compliance with the approved design and specifications.

16.85 History History: 1971 c. 42; 1973 c. 90; 1973 c. 335 s. 13; 1977 c. 29 s. 1654 (8) (c); 1979 c. 221; 1983 a. 36 s. 96 (4); 1985 a. 29; 1987 a. 142, 399; 1989 a. 31, 336; 1991 a. 39, 269, 316; 1993 a. 263; 1995 a. 27 ss. 398 to 400, 9116 (5), 9126 (19), 9130 (4); 1997 a. 27; 1999 a. 197; 2001 a. 16; 2005 a. 74, 149, 335; 2007 a. 20 ss. 115b, 9121 (6) (a); 2007 a. 97; 2009 a. 28, 185; 2011 a. 7, 10, 32; 2013 a. 20.



16.851 Plans for state buildings, structures or facilities.

16.851  Plans for state buildings, structures or facilities. Except as the department otherwise provides by rule, records of the department containing plans or specifications for any state-owned or state-leased building, structure or facility, or any proposed state-owned or state-leased building, structure or facility, are not subject to the right of public inspection or copying under s. 19.35 (1). If the department transfers any records containing any such plans or specifications to any other authority as defined in s. 19.32 (1), the department shall require the authority to agree in writing not to make the record available for public inspection or copying except as the department otherwise permits by rule.

16.851 History History: 1995 a. 27.



16.8511 Secretary of administration; powers, duties.

16.8511  Secretary of administration; powers, duties.

16.8511(1)(1) The secretary or the secretary's designated assistants shall make a biennial inspection of each building of each institution of the state. The secretary may delegate this responsibility to the board, commission or officer in charge of such institution.

16.8511(2) (2) The secretary may delegate any of the work under this subchapter to the various state agencies when the secretary determines that the best interests of the state will be served. All such delegation will be in writing and accompanied by the proper rules and guidelines the agencies must follow to ensure performance to the satisfaction of the secretary.

16.8511 History History: 2005 a. 149 ss. 67, 69.



16.854 Services provided to professional baseball park districts.

16.854  Services provided to professional baseball park districts.

16.854(1)(1) In this section:

16.854(1)(a) (a) "Minority business" has the meaning given in s. 16.287 (1) (e).

16.854(1)(b) (b) "Minority group member" has the meaning given in s. 16.287 (1) (f).

16.854(1)(c) (c) "Women's business" means a sole proprietorship, partnership, joint venture or corporation that is at least 51% owned, controlled and actively managed by women.

16.854(2) (2) Subject to the requirements of s. 16.82 (7), the department may, upon request of any local professional baseball park district, if the district has entered into a lease agreement with the department under s. 16.82 (7), take charge of and supervise engineering or architectural services or construction work, as defined in s. 16.87, performed by, or for, the district for compensation to be agreed upon between the department and the district. In connection with such services or work, the department may furnish engineering, architectural, project management and other building construction services whenever requisitions therefor are presented to the department by the district. If the district has entered into a lease agreement with the department under s. 16.82 (7), the department may also assist the district, upon request of the district, in letting contracts for engineering, architectural or construction work authorized by law and in supervising the work done thereunder. The department may award any such contract for any combination or division of work it designates and may consider any factors in awarding a contract including price, time for completion of work and the qualifications and past performance of a contractor. In awarding contracts under this section for the construction of baseball park facilities, as defined in s. 229.65 (1), the department shall ensure that any person who is awarded a contract agrees, as a condition to receiving the contract, that his or her goal shall be to ensure that at least 25% of the employees hired because of the contract will be minority group members and at least 5% of the employees hired because of the contract will be women. It shall also be a goal of the department to ensure that at least 25% of the aggregate dollar value of contracts awarded for the construction of such facilities in the following areas are awarded to minority businesses and at least 5% of the aggregate dollar value of contracts awarded for the construction of such facilities in the following areas are awarded to women's businesses:

16.854(2)(a) (a) Contracts for the construction of baseball park facilities.

16.854(2)(b) (b) Contracts for professional services related to the construction of baseball park facilities.

16.854(2)(c) (c) Contracts for the development of baseball park facilities.

16.854(3) (3) It shall be a goal of the department, with regard to each of the contracts described under sub. (2) (a), (b) and (c), to award at least 25% of the dollar value of such contracts to minority businesses and at least 5% of the dollar value of such contracts to women's businesses. Sections 16.85, 16.8511, 16.855, and 16.87 do not apply to services provided or contracted by the department under this section.

16.854 History History: 1995 a. 56; 2005 a. 149; 2011 a. 32.



16.855 Construction project contracts.

16.855  Construction project contracts.

16.855(1g) (1g) In this section:

16.855(1g)(a) (a) "Mechanical, electrical, or plumbing subcontractor" is a contractor that performs mechanical, electrical, plumbing, or fire protection work and enters into a contract with a general prime contractor to perform their division of work.

16.855(1g)(b) (b) "Qualified bidder" means a person that the department certifies under sub. (9m) (b) 1.

16.855(1g)(c) (c) "Qualified responsible bidder" means a person who is a qualified bidder and who is a responsible bidder.

16.855(1g)(d) (d) "Responsible bidder" means a person that the department certifies under sub. (9m) (b) 2.

16.855(1g)(e) (e) "Single prime contracting" means bidding and contracting through a process in which only a general prime contractor has a contractual relationship with the state and all mechanical, electrical, or plumbing subcontractors are identified by the department and are subcontractors to the general prime contractor.

16.855(1m) (1m) The department shall let by contract to the lowest qualified responsible bidder all construction work when the estimated construction cost of the project exceeds $50,000, except for construction work authorized under s. 16.858 and except as provided in sub. (1r) or (10m) or s. 13.48 (19). If factors other than dollar amounts are required to be evaluated for a project, the department shall specify a formula that will convert the other factors into a dollar value for comparison.

16.855(1r) (1r) If a bidder is not a Wisconsin firm and the department determines that the state, foreign nation or subdivision thereof in which the bidder is domiciled grants a preference to bidders domiciled in that state, nation or subdivision in making governmental purchases, the department shall give a preference over that bidder to Wisconsin firms, if any, when awarding the contract, in the absence of compelling reasons to the contrary. The department may enter into agreements with states, foreign nations and subdivisions thereof for the purpose of implementing this subsection.

16.855(2) (2) Except for projects authorized under s. 16.858, whenever the estimated construction cost of a project exceeds $50,000, or if less and in the best interest of the state, the department shall:

16.855(2)(a) (a) Advertise for proposals by publication of a class 1 notice, under ch. 985, in the official state newspaper. Similar notices may be placed in publications likely to inform potential bidders of the project. The department may solicit bids from qualified contractors to insure adequate competition. All advertisements shall contain the following information:

16.855(2)(a)1. 1. Location of work and the name of the owner.

16.855(2)(a)2. 2. Scope of the work.

16.855(2)(a)3. 3. Amount of bid guarantee required.

16.855(2)(a)4. 4. Date, time and place of bid opening.

16.855(2)(a)5. 5. Date when and place where plans will be available.

16.855(2)(a)6. 6. That the department shall consider only bids from persons who are responsible bidders and, unless sub. (9m) (ar) 2. applies, qualified bidders.

16.855(2)(b) (b)

16.855(2)(b)1.1. Require that a guarantee of not less than 10% of the amount of the bid shall be included with each bid submitted guaranteeing the execution of the contract within 10 days of offering, if offered within 30 days after the date set for the opening thereof. The parties may agree to extend the time for offering of the contract beyond 30 days after the opening of bids.

16.855(2)(b)2. 2. If the federal government participates in a state project, the bid guarantee required in this paragraph controls, unless the federal government makes a specific provision for a different bid guarantee.

16.855(2)(c) (c) Publicly open and read aloud, at the time and place specified in the notice, all bids. Within a reasonable time after opening, tabulations of all bids received shall be available for public inspection.

16.855(2)(d) (d) Not allow or make any correction or alteration of a bid, except as provided in sub. (6).

16.855(3) (3) At any time prior to the published time of opening, a bid may be withdrawn on written request submitted to the department by the bidder or the bidder's agent, without prejudice to the right of the bidder to file a new bid.

16.855(4) (4) If a bid contains an error, omission or mistake, the bidder may limit liability to the amount of the bidder's bid guarantee by giving written notice of intent not to execute the contract to the department within 72 hours of the bid opening. The department of administration, with the approval of the attorney general, may settle and dispose of cases and issues arising under this subsection. However, if no such settlement is obtained, the bidder is not entitled to recover the bid guarantee unless the bidder proves in the circuit court for Dane County that in making the mistake, error or omission the bidder was free from negligence.

16.855(5) (5) Any or all bids may be rejected if, in the opinion of the department, it is in the best interest of the state. The reasons for rejection shall be given to the bidder or bidders in writing.

16.855(6) (6) Nothing contained in this section shall prevent the department from negotiating deductive changes in the lowest qualified bid.

16.855(7) (7) The department may issue contract change orders, if they are deemed to be in the best interests of the state.

16.855(9m) (9m)

16.855(9m)(ag)(ag) In this subsection, "bidder" includes a potential bidder.

16.855(9m)(ar) (ar)

16.855(9m)(ar)1.1. The department shall certify bidders as qualified bidders under par. (b) 1. and responsible bidders under par. (b) 2. and shall administer a registration process for all bidders submitting bids on any construction project under this section. The department shall issue, in a timely manner, a certification decision on a complete application for certification. A certification under this subdivision is valid for 2 years except the department may decertify a bidder if the department determines that the bidder no longer meets the qualifications under par. (b) and if the department follows a decertification process developed by rule that provides to the bidder notice, hearing, and a means to appeal.

16.855(9m)(ar)2. 2. Notwithstanding sub. (1m) or (14) (d), the department may waive the condition of certification as a qualified bidder if the project is of such magnitude as to limit competition if the conditions under par. (b) 1. were required.

16.855(9m)(ar)3. 3. The department shall consider for certification under par. (b) associations consisting of at least 2 contracting firms that are organized for the purpose of entering into a construction contract as a single entity if at least one of the contracting firms is qualified under par. (b) and if the assignment of, and provisions for the continuity of, the various responsibilities within the association are agreed upon before the contract is awarded.

16.855(9m)(b) (b)

16.855(9m)(b)1.1. To be certified as a qualified bidder, a bidder must meet all of the following conditions:

16.855(9m)(b)1.a. a. The bidder has completed at least one project that involved similar work to the work being bid and the project was at least 50 percent of the size or value of the division of the project being bid. If the department determines that more experience is necessary for a particular project, the department may include additional requirements in the specifications and certify bidders accordingly.

16.855(9m)(b)1.b. b. The bidder has access to all necessary equipment and the organizational capacity and technical competence necessary to perform the project work properly and expeditiously.

16.855(9m)(b)1.c. c. If the department so requires or the bidder will be considered unqualified, the bidder has submitted a sworn statement as to financial ability, equipment, and experience in construction and other information as may be necessary to determine the bidder's competency.

16.855(9m)(b)2. 2. To be certified as a responsible bidder, a bidder must meet all of the following conditions:

16.855(9m)(b)2.a. a. The bidder maintains a permanent place of business.

16.855(9m)(b)2.b. b. The bidder submits a sworn statement, upon the department's request, that indicates that the bidder has adequate financial resources to complete the work being bid, taking into account any other work the bidder is currently under contract to complete.

16.855(9m)(b)2.c. c. The bidder is bondable for the term of the proposed contract and is able to obtain a 100 percent performance bond and a separate 100 percent payment bond.

16.855(9m)(b)2.d. d. The bidder has a record of satisfactorily completing projects. In determining this factor, the department shall consider if the bidder has completed all contracts in accordance with drawings and specifications; diligently pursued execution of the work and completed contracts according to the time schedule, taking account of extensions granted; fulfilled guarantee requirements of contracts; if the contract included an affirmative action program requirement, complied with the requirement; and, if the contract included a safety program requirement, complied with the requirement.

16.855(9m)(b)2.e. e. The bidder is not on an ineligible list that the department maintains under s. 16.705 (9) or 16.765 (9) or on a list that another agency maintains for persons who violated construction-related statutes or administrative rules.

16.855(9m)(b)2.f. f. The bidder has been in business for at least 12 months.

16.855(9m)(b)2.g. g. The bidder is a legal entity and authorized to do business in Wisconsin.

16.855(9m)(b)2.h. h. The bidder has performed at least one other public project for a government entity.

16.855(9m)(b)2.i. i. The bidder can provide information, upon request, to the department on the bidder's ownership, management, and control.

16.855(9m)(b)2.j. j. In any jurisdiction, the bidder, in the previous 10 years, has not been debarred from any government contracts and has not been found to have committed tax avoidance or evasion.

16.855(9m)(b)2.k. k. In any jurisdiction, in the previous 10 years, the bidder has not been disciplined under a professional license.

16.855(9m)(b)2.L. L. In any jurisdiction, none of the bidder's employees and no member of the bidder's organization has been disciplined under a professional license that is currently in use.

16.855(10) (10) When the department believes that it is in the best interests of the state to contract for certain articles or materials available from only one source, it may contract for said articles or materials without the usual statutory procedure, after a publication of a class 1 notice, under ch. 985, in the official state newspaper.

16.855(10m) (10m)

16.855(10m)(ac)(ac) In this subsection, "disabled veteran-owned business" means a business certified by the department of administration under s. 16.283 (3).

16.855(10m)(am) (am)

16.855(10m)(am)1.1. In awarding construction contracts the department shall attempt to ensure that 5 percent of the total amount expended in each fiscal year is awarded to contractors and subcontractors which are minority businesses, as defined under s. 16.75 (3m) (a) 4.

16.855(10m)(am)2. 2. In awarding construction contracts, the department shall make efforts to ensure that a portion of the total amount expended in each fiscal year is awarded to contractors and subcontractors that are disabled veteran-owned businesses.

16.855(10m)(am)3. 3. The department may award any contract to a minority business or disabled veteran-owned business, or a business that is both a minority business and a disabled veteran-owned business, if the business is a qualified responsible bidder and the business submits a bid that is no more than 5 percent higher than the apparent low bid.

16.855(10m)(b) (b) Upon completion of any contract, the contractor shall report to the department any amount of the contract that was subcontracted to minority businesses or disabled veteran-owned businesses.

16.855(10m)(c) (c) The department shall maintain and annually publish data on contracts awarded to minority businesses and disabled veteran-owned businesses under this subsection and ss. 16.87 and 84.075.

16.855(10n) (10n)

16.855(10n)(a)(a) In this subsection, "minority group member" has the meaning given in s. 16.287 (1) (f).

16.855(10n)(b) (b) The department shall enter into a memorandum of understanding with the state fair park board which shall specify procedures for construction work and professional services contracts to be performed for the state fair park board under which any person who is awarded such a contract shall agree, as a condition to receiving the contract, that his or her goal shall be to ensure that at least 25% of the employees hired because of the contract will be minority group members and at least 5% of the employees hired because of the contract will be women.

16.855(10p) (10p) For each proposed construction project, the department shall ensure that the specifications require the use of recovered materials and recycled materials, as defined under s. 16.70 (11) and (12), to the extent that such use is technically and economically feasible.

16.855(10s) (10s)

16.855(10s)(a)(a) The department shall, by rule, prescribe and annually review and revise as necessary energy efficiency standards for equipment that is installed as a component of a construction project and that relates to heating, ventilation, air conditioning, water heating or cooling, lighting, refrigeration, or any other function that consumes energy. The standards shall meet or exceed current applicable guidelines of the federal environmental protection agency relating to energy efficiency of the functions specified in this paragraph, guidelines that apply to the federal energy management program under 42 USC 8251 et seq., and standards established by the American society of heating, refrigerating and air-conditioning engineers.

16.855(10s)(b) (b) The department shall ensure that the specifications for any equipment that is designed for heating, ventilation, air conditioning, water heating or cooling, lighting, refrigeration, or any other function that consumes energy under any construction project contract administered by the department meet applicable standards established under par. (a). If there is no standard under par. (a) applicable to the type of equipment being purchased or if the equipment meeting that standard is not reasonably available, the department shall ensure that energy consumption within a building, structure, or facility and all equipment that is purchased under each contract administered by the department maximizes energy efficiency to the extent technically and economically feasible. The department shall not determine that equipment that meets the applicable standard under par. (a) either is not reasonably available on the basis of cost alone or is not cost-effective unless the difference in the cost of the purchase and installation of the equipment that meets the standard and the equipment that would otherwise be installed is greater than the difference in the cost of operating the equipment that meets the standard and the equipment that would otherwise be installed over the anticipated life of the equipment.

16.855(11) (11) A contractor shall be liable for any damages to another contractor working on the same project caused by reason of the former's default, act or nonperformance.

16.855(12) (12) Nothing contained in this section shall be construed so as to make contracts let under this section subject to s. 66.0901.

16.855(13) (13)

16.855(13)(a)(a)

16.855(13)(a)1.1. In any project under this section let under single prime contracting, the department shall identify, as provided under par. (b), the mechanical, electrical, or plumbing subcontractors who have submitted the lowest bids and who are qualified responsible bidders. A general prime contractor who is submitting a bid under sub. (14) shall include the subcontractors so identified.

16.855(13)(a)2. 2. In any project under this section that is let under s. 13.48 (19), the department shall identify, as provided under par. (b), the mechanical, electrical, or plumbing subcontractors who have submitted the lowest bids and who are qualified responsible bidders. The contractor awarded a contract under s. 13.48 (19) shall contract with the mechanical, electrical, or plumbing subcontractors so identified.

16.855(13)(b) (b) For purposes of identifying subcontractors under par. (a), the department shall develop and administer an open and public bidding process and follow the requirements and procedures under sub. (2). Within 48 hours of the deadline for a mechanical, electrical, or plumbing contractor to submit a bid, the department shall post on the department Internet site the names of the bidders and the amount of each bid. No more than 5 days after the deadline, the department shall post on its Internet site and provide public notice of the lowest bidders who are qualified responsible bidders. The department shall post on its Internet site the bids, including the bid documents, identified under this paragraph as the lowest bids and they shall be open to public inspection under s. 19.35 (1). No other bids under this paragraph may be on the Internet site or open to public inspection.

16.855(14) (14)

16.855(14)(am)(am) Except as provided in s. 13.48 (19), the department shall let all construction projects that exceed $185,000 through single prime contracting. The department may not request or accept any alternate bids when letting a construction project through single prime contracting.

16.855(14)(b) (b)

16.855(14)(b)1.1. The state is not liable to a contractor for damage from delay caused by another contractor if the department takes reasonable action to require the delaying contractor to comply with its contract. If the state is not liable under this subdivision, the delayed contractor may bring an action for damages against the delaying contractor.

16.855(14)(b)2. 2. Except as otherwise provided by law, the state is not liable for any damages to a subcontractor identified under sub. (13) (a) that enters into a contract with a general prime contractor under par. (e).

16.855(14)(bm) (bm) If the bid is being let through single prime contracting, bidders for the general prime contractor who are responsible qualified bidders shall submit their bids to the department no later than 5 days after the successful subcontractor bids become available to the public under sub. (13) (b). Within 48 hours of the deadline for a general prime contractor to submit a bid, the department shall post on the department's Internet site the tabulations of all bids that identify the names of the general prime contractors that bid and the amount of each bid and shall make the tabulations and amounts available at the department if they are unavailable on the department's Internet site.

16.855(14)(c) (c) The department shall reject any bid for the general prime contractor from a bidder who submits a bid that includes contractors other than the ones identified under sub. (13) (a). The award of a contract may not be finalized until the department approves the required performance bond and certificate of insurance.

16.855(14)(d) (d) Except as provided in sub. (10m) (am), the department shall award all single prime contracts to the lowest bidder who is a qualified responsible bidder that results in the lowest total construction cost for the project.

16.855(14)(e) (e) Within 30 days after the deadline under par. (bm) for bidders for the general prime contractor to submit their bids, the department shall notify the general prime contractor bidder that was awarded the contract under par. (d). The contractor who is awarded the contract shall enter into contracts with the mechanical, electrical, or plumbing subcontractors identified under par. (13) (a), shall ensure that any contract meets the requirements under sub. (14m) (a) and (b), and shall comply with the requirements under sub. (14m) (c) and (d). The department shall make the final bid results available on its Internet site at the time it provides the written, official notice to the successful general prime contractor bidder notifying the contractor that the contract is fully executed and that the contractor is authorized to begin work on the project.

16.855(14m) (14m)

16.855(14m)(a)(a) Any contract entered into between a general prime contractor and a subcontractor under sub. (14) (e) must contain all of the following clauses:

Prompt Payment. (General prime contractor) shall pay (mechanical, electrical, or plumbing subcontractor) in accordance with section 16.855 (19) (b), Wisconsin stats., for work that has been satisfactorily completed and properly invoiced by (mechanical, electrical, or plumbing subcontractor). A payment is timely if it is mailed, delivered, or transferred to (mechanical, electrical, or plumbing subcontractor) by the deadline under section 16.855 (19) (b), Wisconsin stats.

If (mechanical, electrical, or plumbing subcontractor) is not paid by the deadline in this contract, (general prime contractor) shall pay interest on the balance due from the eighth day after the (general prime contractor) receives payment from the Department of Administration for the work for which payment is due and owing to (mechanical, electrical, or plumbing subcontractor), at the rate specified in section 71.82, Wisconsin stats., compounded monthly.

A (mechanical, electrical, or plumbing subcontractor) that receives payment as provided under this contract and that subcontracts with another entity shall pay those subcontractors, and be liable for interest on late payments to those subcontractors, in the same manner as (general prime contractor) is required to pay (mechanical, electrical, or plumbing subcontractor) under this contract.

Insurance and Bonds. (Mechanical, electrical, or plumbing subcontractor) shall not commence work under this contract until it has obtained all necessary insurance required of (mechanical, electrical, or plumbing subcontractor) in the contract between the (general prime contractor) and the Department of Administration.

(Mechanical, electrical, or plumbing subcontractor) shall provide a separate 100 percent performance bond and a separate 100 percent payment bond to the benefit of the (general prime contractor) as the sole named obligee. Original bonds shall be given to the (general prime contractor) and a copy shall be given to the Department of Administration no later than 10 days after execution of this contract.

Indemnification. To the fullest extent permitted by law, (mechanical, electrical, or plumbing subcontractor) shall defend, indemnify, and hold harmless (general prime contractor) and its officers, directors, agents, and any others whom (general prime contractor) is required to indemnify under its contract with the department, and the employees of any of them, from and against claims, damages, fines, penalties, losses, and expenses, including but not limited to attorney fees, arising in any way out of or resulting from the performance of the work under this contract, but only to the extent such claim, damage, fine, penalty, loss, or expense: (1) is attributable to bodily injury, sickness, disease, or death, or to injury to or destruction of property, including but not limited to loss of use resulting therefrom and is caused by the negligence, or acts or omissions, of (mechanical, electrical, or plumbing subcontractor), its subcontractors, any of their employees, and anyone directly or indirectly employed by them or anyone for whose acts they may be liable, or (2) as related to such claims, damages, fines, penalties, losses, and expense of or against (general prime contractor), results from or arises out of the negligence of (general prime contractor) or other fault in providing general supervision or oversight of the work of (mechanical, electrical, or plumbing subcontractor) or (3) as related to claims, damages, fines, penalties, losses, and expense against the Department of Administration, arises out of the department's status as owner of the project or project site.

In addition (mechanical, electrical, or plumbing subcontractor) shall defend, indemnify, and hold harmless (general prime contractor) and its officers, directors, agents, and any others (general prime contractor) is required to indemnify under its contract with the department, and the employees of any of them, from any liability, including liability resulting from a violation of any applicable safe place act, that (general prime contractor) or the state incurs to any employee of (mechanical, electrical, or plumbing subcontractor) or any third party where the liability arises from a derivative claim from said employee, when the liability arises out of the failure of the (general prime contractor) or the state to properly supervise, inspect, or approve the work or work area of (mechanical, electrical, or plumbing subcontractor), but only to the extent that the liability arises out of the acts or omissions of (mechanical, electrical, or plumbing subcontractor), its employees, or anyone for whom (mechanical, electrical, or plumbing subcontractor) may be liable, or from (mechanical, electrical, or plumbing subcontractor's) breach of its contractual responsibilities or arises out of (general prime contractor's) negligence or other fault in providing general supervision or oversight of (mechanical, electrical, or plumbing subcontractor's) work or arises out of the Department of Administration's status as owner of the project or project site. In claims against (general prime contractor) or the state by an employee of (mechanical, electrical, or plumbing subcontractor) or its subcontractors or anyone for whose acts (mechanical, electrical, or plumbing subcontractor) may be liable, the indemnification obligation of this paragraph is not limited by a limitation on amount or type of damage, compensation, or other benefits payable by or for the (mechanical, electrical, or plumbing subcontractor) or its subcontractors under workers' compensation act.

Except as identified above, the obligations of (mechanical, electrical, or plumbing subcontractor) under this indemnification do not extend to the liability of (general prime contractor) and its agents or employees arising out of (1) preparation or approval of maps, drawings, opinions, reports, surveys, change orders, designs, or specifications; (2) the giving of or failure to give directions or instructions by the (general prime contractor) or the Department of Administration or their agents or employees provided the giving or failure to give is the cause of the injury or damage; or (3) the acts or omissions of other subcontractors.

Retainage. Retainage shall occur and be in amounts and on a schedule equal to that in the contract between (general prime contractor) and the Department of Administration.

16.855(14m)(b) (b) A contract entered into under sub. (14) (e) between a general prime contractor and a mechanical, electrical, or plumbing subcontractor must include a scope of work clause that is identical to the scope of work clause on which the mechanical, electrical, or plumbing subcontractor bid under sub. (13).

16.855(14m)(c) (c)

16.855(14m)(c)1.1. Except as provided in subd. 2., a general prime contractor and a mechanical, electrical, or plumbing subcontractor may not enter any agreement other than the contract entered into under sub. (14) (e) if the agreement is in connection with bids submitted under sub. (13) or (14) that would alter or affect the scope or price of the contract entered into under sub. (13) or (14) (e).

16.855(14m)(c)2. 2. The prohibition under subd. 1. does not apply to change orders by the department that result in changes to the plans or specifications or to back charges allowed by the contract under sub. (13).

16.855(14m)(d) (d) The general prime contractor shall base its project schedule on the schedule in the specifications or bid instructions under sub. (2) (a) unless otherwise agreed to by the mechanical, electrical, or plumbing subcontractor.

16.855(15) (15) The department shall promulgate rules to implement the advertising and award of contracts.

16.855(16) (16)

16.855(16)(a)(a) This section does not apply to contracts between the state and federal government or any agency thereof, or with any political subdivision of the state. Subject to the approval of the governor, the requirements of this section may be waived in emergency situations involving the public health, welfare or safety or with respect to contracting with public utilities, but only when any such waiver is deemed by the governor to be in the best interests of the state.

16.855(16)(b) (b)

16.855(16)(b)1.1. In this paragraph, "agency" has the meaning given in s. 16.70 (1e).

16.855(16)(b)2. 2. In emergency situations, the governor may approve repairs and construction of a building, structure, or facility in lieu of building commission approval under s. 13.48 (10), and for such purposes, may authorize the expenditure of up to $500,000 from the state building trust fund or from other available moneys appropriated to an agency derived from any revenue source. The governor may delegate to the secretary the authority to grant approvals under this subdivision. The governor shall report any such authorization to the building commission at its next regular meeting following the authorization. In this subdivision, "emergency" means any natural or human-caused situation that results in or may result in substantial injury or harm to the population or substantial damage to or loss of property.

16.855(17) (17) This section does not apply to any project on which the work is to be performed by inmates or patients in institutions under the jurisdiction of the department of corrections or the department of health services working under the supervision or with the assistance of state employees.

16.855(18) (18) This section shall not apply to restoration or reconstruction of the state capitol building, historic structures at the old world Wisconsin site and at Heritage Hill state park when the department determines that a waiver of this section would serve the best interests of this state.

16.855(19) (19)

16.855(19)(a)(a) As the work progresses under any contract for construction of a project the department, from time to time, shall grant to the contractor an estimate of the amount and proportionate value of the work properly completed, which shall entitle the contractor to receive the amount, less the retainage, from the proper fund. The retainage shall be an amount equal to not more than 5% of the estimate until 50% of the work has been completed. At 50% completion, no additional amounts shall be retained, and partial payments shall be made in full to the contractor unless the department certifies that the job is not proceeding satisfactorily. At 50% completion or any time thereafter when the progress of the work is not satisfactory, additional amounts may be retained but in no event shall the total retainage be more than 10% of the value of the work completed. Upon substantial completion of the work, any amount retained shall be paid to the contractor, less the value of any required corrective work or uncompleted work. For the purposes of this section, estimates may include any fabricated or manufactured materials and components specified, previously paid for by contractor and delivered to the work or properly stored and suitable for incorporation in the work embraced in the contract.

16.855(19)(b) (b) As the work progresses under any subcontract under sub. (14) (e) for construction of a project, the general prime contractor shall, upon request of a subcontractor, pay to the subcontractor an amount equal to the proportionate value of the subcontractor's work properly completed, less retainage. The retainage shall be an amount equal to not more than 5 percent of the subcontractor's work completed until 50 percent of the subcontractor's work has been completed. At 50 percent completion, no additional amounts may be retained, and partial payments shall be made in full to the subcontractor unless the department certifies that the subcontractor's work is not proceeding satisfactorily. At 50 percent completion or any time thereafter when the progress of the subcontractor's work is not satisfactory, additional amounts may be retained but the total retainage may not be more than 10 percent of the value of the work completed. Upon substantial completion of the subcontractor's work, any amount retained shall be paid to the subcontractor, less the value of any required corrective work or uncompleted work. All payments the general prime contractor makes under this paragraph shall be within 7 calendar days after the date on which the general prime contractor receives payment from the department.

16.855(19)(c) (c) This subsection does not apply to contracts awarded under s. 16.858.

16.855(20) (20) This section does not apply to construction work performed by University of Wisconsin System students when the construction work performed is a part of a curriculum and where the work is course-related for the student involved. Prior approval of the building commission must be obtained for all construction projects to be performed by University of Wisconsin System students, except projects specified in s. 13.48 (10) (c).

16.855(21) (21) This section does not apply to contracts by the department of natural resources for construction work related to hazardous substance spill response under s. 292.11 or environmental repair under s. 292.31.

16.855(22) (22) The provisions of this section, except sub. (10m), do not apply to construction work for any project that does not require the prior approval of the building commission under s. 13.48 (10) (a) if the project is constructed in accordance with policies and procedures prescribed by the building commission under s. 13.48 (29). If the estimated construction cost of any project, other than a project constructed by or for the University of Wisconsin System that is exempted under sub. (23), is at least $50,000, and the building commission elects to utilize the procedures prescribed under s. 13.48 (29) to construct the project, the department shall provide adequate public notice of the project and the procedures to be utilized to construct the project on a publicly accessible computer site.

16.855(23) (23) This section does not apply to construction work for any project constructed by or for the University of Wisconsin System involving a cost of less than $500,000 that is funded entirely with the proceeds of gifts and grants made to the system.

16.855 History History: 1971 c. 125; 1973 c. 47; 1975 c. 39, 199, 390; 1977 c. 418; 1979 c. 34; 1981 c. 20; 1983 a. 27 ss. 104g to 105, 2202 (1); 1983 a. 390 s. 6; 1985 a. 29; 1985 a. 332 s. 251 (1); 1987 a. 27, 292; 1989 a. 31; 1991 a. 39, 316; 1995 a. 27 ss. 400p, 9126 (19); 1995 a. 227; 1997 a. 27, 306; 1999 a. 150 s. 672; 1999 a. 197; 2001 a. 103; 2003 a. 33, 157; 2005 a. 141, 391; 2007 a. 20 s. 9121 (6) (a); 2009 a. 299; 2011 a. 32; 2011 a. 260 s. 80; 2013 a. 20.

16.855 Annotation Under subs. (2) (a) 2. and (14), the department has authority to create a division of work not limited to traditional trade practices, which may include work divisions other than the four enumerated in the statute if the new division involves a specialized area of construction, e.g., elevator work that is commonly designated a division, although it involves the electrical trade. Breiby v. Dept. of Administration, 55 Wis. 2d 16, 197 N.W.2d 737 (1972).

16.855 Annotation A bid proposal asking for the name of a subcontractor is contrary to sub. (13) (a), and the request is invalid. 61 Atty. Gen. 224.

16.855 Annotation The preference for Wisconsin businesses under ss. 16.75 (1) (a) and 16.855 (1) operates only in case of a tie bid. 74 Atty. Gen. 47.



16.858 Energy conservation audits and construction projects.

16.858  Energy conservation audits and construction projects.

16.858(1)(1) The department may contract with a qualified contractor for an energy conservation audit to be performed at any state-owned building, structure or facility. Under the contract, the contractor shall prepare a report containing a description of the physical modifications to be performed to the building, structure or facility that are required to effect specific future energy savings within a specified period and a determination of the minimum savings in energy usage that will be realized by the state from making these modifications within that period. After review of the audit report and subject to approval under s. 13.48 (10), where required, the department may contract with the contractor for construction work to be performed at the building, structure or facility for the purpose of realizing potential savings of future energy costs identified in the audit if, in the judgment of the department, the anticipated savings to the state after completion of the work will enable recovery of the costs of the work within a reasonable period of time.

16.858(2) (2)

16.858(2)(a)(a) A contract under sub. (1) may provide for the construction work to be financed by the state or by the contractor. The contract shall provide for the state to pay a stated amount, which shall include any financing costs incurred by the contractor. The stated amount may not exceed the minimum savings determined under the audit to be realized by the state within the period specified in the audit. The state shall make payments under the contract as the savings identified in the audit are realized by the state, in the amounts actually realized, but not to exceed the lesser of the stated amount or the actual amount of the savings realized by the state within the period specified in the audit. If the department provides financing for construction work, the department may finance any portion of the cost of the work under a master lease entered into as provided under s. 16.76 (4). If the department provides financing for the construction work and the stated amount to be paid by the state under the contract is greater than the amount of the savings realized by the state within the period specified in the audit under sub. (1), the contract shall require the contractor to remit the difference to the department.

16.858(2)(b) (b) The department shall charge the cost of payments made by the state to the contractor to the applicable appropriation for fuel and utility costs at the building, structure or facility where the work is performed in the amounts equivalent to the savings that accrue to the state under that appropriation from expenditures not made as a result of the construction work, as determined by the department in accordance with the contract. The department may also charge its costs for negotiation, administration and financing of the contract to the same appropriation.

16.858(3) (3) Any contract under sub. (1) shall include a provision stating in substance that payments under the contract are contingent upon available appropriations.

16.858(4) (4) No later than January 1 of each year, the secretary shall report to the cochairpersons of the joint committee on finance identifying any construction work for which the department has contracted under this section for which final payment has not been made as of the date of the preceding report, together with the actual energy cost savings realized by the state as a result of the contract to date, or the estimated energy cost savings to be realized by the state if the total savings to be realized in the audit under sub. (1) have not yet been realized, the date on which the state made its final payment under the contract or, if the final payment has not been made, the latest date on which the state is obligated to make its final payment under the contract, and any amount that remains payable to the state under the contract.

16.858 History History: 1997 a. 27; 1999 a. 9.



16.865 Department of administration; statewide risk management coordination.

16.865  Department of administration; statewide risk management coordination. The department shall:

16.865(1) (1) Be responsible for statewide risk management coordination in order to:

16.865(1)(a) (a) Protect the state from losses which are catastrophic in nature and minimize total cost to the state of all activities related to the control of accidental loss.

16.865(1)(b) (b) Place emphasis on the reduction of loss through professional attention to scientific loss control techniques and by motivational incentives, prompt claims payments and other loss prevention measures.

16.865(2) (2) Identify and evaluate exposure to loss to the state, its employees or injury to the public by reason of fire or other accidents and fortuitous events at state-owned properties or facilities.

16.865(3) (3) Recommend changes in procedures, program conditions or capital improvement for all agencies which would satisfactorily eliminate or reduce the existing exposure.

16.865(4) (4) Manage the state employees' worker's compensation program and the statewide self-funded programs to protect the state from losses of and damage to state property and liability and, if retained by the department of workforce development under s. 102.65 (3), process, investigate, and pay claims under ss. 102.44 (1), 102.49, 102.59, and 102.66 as provided in s. 102.65 (3).

16.865(5) (5) Arrange appropriate insurance contracts for the transfer of risk of loss on the part of the state or its employees, to the extent such loss cannot reasonably be assumed by the individual agencies or the self-funded programs. The placement of insurance may be by private negotiation rather than competitive bid, if such insurance has a restricted number of interested carriers. The department shall approve all insurance purchases.

16.865(6) (6) Train, upgrade and guide appropriate personnel in the agencies in implementation of sound risk management practices.

16.865(7) (7) Have the authority to contract for investigative and adjustment services as provided in s. 20.865 (1) (fm) which can be performed more economically or efficiently by such contract.

16.865(8) (8) Annually in each fiscal year, allocate as a charge to each agency a proportionate share of the estimated costs attributable to programs administered by the agency to be paid from the appropriation under s. 20.505 (2) (k). The department may charge premiums to agencies to finance costs under this subsection and pay the costs from the appropriation on an actual basis. The department shall deposit all collections under this subsection in the appropriation account under s. 20.505 (2) (k). Costs assessed under this subsection may include judgments, investigative and adjustment fees, data processing and staff support costs, program administration costs, litigation costs, and the cost of insurance contracts under sub. (5). In this subsection, "agency" means an office, department, independent agency, institution of higher education, association, society, or other body in state government created or authorized to be created by the constitution or any law, that is entitled to expend moneys appropriated by law, including the legislature and the courts, but not including an authority created in subch. II of ch. 114 or in ch. 231, 232, 233, 234, 237, 238, or 279.

16.865(9) (9) Notwithstanding s. 20.001 (3) (c), if the department makes any payment from the appropriation under s. 20.505 (2) (a), lapse to the general fund from the appropriation account under s. 20.505 (2) (k) an amount equal to the payment. The department shall effect the lapse required under this subsection in accordance with a schedule determined by the department, but the total amount of each lapse shall be effected no later than 6 years after the date of the payment to which it relates.

16.865 History History: 1973 c. 333; 1975 c. 81, 189, 422; 1977 c. 29; 1977 c. 196 s. 130 (3); 1979 c. 34, 221; 1981 c. 20; 1985 a. 29; 1987 a. 399; 1989 a. 125; 1991 a. 39; 1993 a. 16; 1995 a. 27; 2001 a. 16; 2003 a. 33; 2005 a. 74, 335; 2007 a. 20, 97; 2009 a. 28; 2011 a. 7, 10, 183, 229; 2013 a. 20; s. 13.92 (2) (i).



16.87 Approval of contracts by secretary and governor; audit.

16.87  Approval of contracts by secretary and governor; audit.

16.87(1)(1) In this section:

16.87(1)(a) (a) "Construction work" includes all labor and materials used in the framing or assembling of component parts in the erection, installation, enlargement, alteration, repair, moving, conversion, razing, demolition or removal of any appliance, device, equipment, building, structure or facility.

16.87(1)(am) (am) "Disabled veteran-owned business" means a business certified by the department of administration under s. 16.283 (3).

16.87(1)(b) (b) "Environmental consultant services" includes services provided by environmental scientists, engineers and other experts.

16.87(1)(c) (c) "Limited trades work" has the meaning given under s. 16.70 (7).

16.87(2) (2)

16.87(2)(a)(a) A contract for engineering services or architectural services or a contract involving an expenditure of $10,000 or more for construction work, or $30,000 or more for limited trades work, to be done for or furnished to the state or a department, board, commission, or officer of the state is exempt from the requirements of ss. 16.705 and 16.75.

16.87(2)(b) (b) The department shall attempt to ensure that 5 percent of the total amount expended under this section in each fiscal year is paid to minority businesses, as defined in s. 16.75 (3m) (a) 4.

16.87(2)(c) (c) The department shall make efforts to ensure that a portion of the total amount expended under this section in each fiscal year is paid to disabled veteran-owned businesses.

16.87(3) (3) Except as provided in sub. (4), a contract under sub. (2) is not valid or effectual for any purpose until it is endorsed in writing and approved by the secretary or the secretary's designated assistant and, if the contract involves an expenditure over $60,000, approved by the governor. The governor may delegate the authority to approve any contract requiring his or her approval under this subsection that involves an expenditure of less than $150,000 to the secretary or the secretary's designee. Except as provided in sub. (4), no payment or compensation for work done under any contract involving $2,500 or more, except a highway contract, may be made unless the written claim is audited and approved by the secretary or the secretary's designee. Any change order to a contract requiring approval under this subsection requires the prior approval by the secretary or the secretary's designated assistant and, if the change order involves an expenditure over $60,000, the approval of the governor or, if the governor delegates his or her authority to approve contracts under this subsection and the change order involves an expenditure of less than $150,000, the approval of the secretary or the secretary's designee.

16.87(4) (4) This section does not apply to contracts by the department of natural resources for environmental consultant services or engineering services for hazardous substance spill response under s. 292.11 or environmental repair under s. 292.31, or for environmental consultant services to assist in the preparation of an environmental impact statement or to provide preapplication services under s. 23.40.

16.87(5) (5) This section does not apply to any project for the University of Wisconsin System involving a cost of less than $500,000 that is funded entirely from the proceeds of gifts or grants made to the system.

16.87 History History: 1973 c. 90; 1975 c. 39, 199; 1977 c. 418; 1979 c. 221 ss. 68, 81, 82; 1983 a. 27; 1983 a. 390 s. 6; 1985 a. 29 s. 3202 (1); 1989 a. 31; 1991 a. 39; 1995 a. 227; 1999 a. 197; 2001 a. 16; 2005 a. 391; 2009 a. 299; 2011 a. 32; 2011 a. 260 s. 80.



16.875 Setoffs.

16.875  Setoffs. All amounts owed by this state under this subchapter are subject to being set off under s. 73.12.

16.875 History History: 1985 a. 29.



16.88 Charges against projects.

16.88  Charges against projects. The cost of services furnished pursuant to s. 16.85 (2) to (4), (6) and (7) shall be charged to and paid out of available funds for the respective projects, whenever in the judgment of the secretary the charges are warranted and the cost of the services can be ascertained with reasonable accuracy.



16.89 Construction and services controlled by this chapter.

16.89  Construction and services controlled by this chapter. No department, independent agency, constitutional office or agent of the state shall employ engineering, architectural or allied services or expend money for construction purposes on behalf of the state, except as provided in this chapter and except that the Board of Regents of the University of Wisconsin System may engage such services for any project involving a cost of less than $500,000 that is funded entirely from the proceeds of gifts or grants made to the system.

16.89 History History: 1981 c. 390; 1983 a. 27; 2011 a. 32.



16.891 Reports on cost of occupancy of state facilities.

16.891  Reports on cost of occupancy of state facilities.

16.891(1)(1) In this section:

16.891(1)(a) (a) "Agency" has the meaning given in s. 16.70 (1e).

16.891(1)(b) (b) "Total cost of occupancy" means the cost to operate and maintain the physical plant of a building, structure, or facility, including administrative costs of an agency attributable to operation and maintenance of a building, structure, or facility, together with any debt service costs associated with the building, structure, or facility, computed in the manner prescribed by the department.

16.891(2) (2) Except as provided in sub. (4), each agency shall report to the department no later than October 1 of each year concerning the total cost of occupancy of each state-owned building, structure, and facility, excluding public highways and bridges, under the jurisdiction of the agency for the preceding fiscal year. The report shall be made in a format prescribed by the department. Beginning in 2009, if a building, structure, or facility is a part of an institution, the agency having jurisdiction of the institution shall also include in its report the total cost of occupancy of all of the buildings, structures, and facilities within the institution.

16.891(3) (3) No later than December 1 of each year, the department shall compile the information received under sub. (2) and transmit a consolidated report to the building commission on the total cost of occupancy of all buildings, structures, and facilities included in the reports filed under sub. (2), itemized for each building, structure, and facility. The report shall include, for each building, structure, or facility, the recommendations of the department concerning the desired total cost of occupancy for that building, structure, or facility.

16.891(4) (4) The department may exempt an agency from compliance with the reporting requirement under sub. (2) with respect to any building, structure, or facility that the department determines to have a minimal total cost of occupancy.

16.891 History History: 2005 a. 25.



16.895 State-owned or operated heating, cooling or power plants.

16.895  State-owned or operated heating, cooling or power plants.

16.895(1)(1) In this section, "agency" has the meaning given under s. 16.52 (7).

16.895(2) (2) The department may:

16.895(2)(a) (a) Prepare all specifications, bid and administer contracts for the purchase of fuels for all state-owned or operated heating, cooling or power plants.

16.895(2)(b) (b) Coordinate the state fuel and utility management program to maximize the economy of operations of the program.

16.895(2)(c) (c) Determine the method of operation of state-owned or operated heating, cooling or power plants, including maintenance standards and policies concerning utilization of alternative fuels and energy conservation.

16.895(2)(d) (d) Assure compliance with federal and state laws, federal regulations and state administrative rules applicable to state-owned or operated heating, cooling or power plants.

16.895(2)(e) (e) Delegate to any agency the department's authority under par. (c) or (d) and approve all expenditures of the agency under par. (c) or (d).

16.895(2)(f) (f) Review and approve rates charged by any agency for the sale of fuel, water, sewage treatment service, electricity, heat or chilled water under s. 16.93, and the rates at which any agency charges its appropriations for fuel, water, sewage treatment service, electricity, heat or chilled water that the agency provides to itself.

16.895(2)(g) (g) Provide for emissions testing, waste product disposal and fuel quality testing at state-owned or operated heating, cooling or power plants, and secure permits that are required for operation of the plants.

16.895(2)(h) (h) Periodically assess to agencies their proportionate cost of the expenses incurred by the department under this subsection and ss. 16.85 (4), 16.90, 16.91 and 16.92 in accordance with a method of apportionment determined by the department.

16.895 History History: 1989 a. 31 ss. 135, 140.



16.897 Space and water heating systems.

16.897  Space and water heating systems. In planning and designing space or water heating systems for new or existing state facilities, the department shall ensure that geothermal technologies are utilized to the greatest extent that is cost-effective and technically feasible.

16.897 History History: 2005 a. 141.



16.90 Fuel for state heating, cooling or power plants.

16.90  Fuel for state heating, cooling or power plants.

16.90(1)(1) In this section, "agency" has the meaning given in s. 16.52 (7).

16.90(2) (2) The secretary shall:

16.90(2)(a) (a) Prepare all specifications for contracts for the purchase of fuel for each state-owned or operated heating, cooling or power plant. All such specifications where feasible shall provide for purchase of such fuel on a heating value and quality basis and may provide for an adjustment of the base price of any fuel as a result of changes in production or transportation costs during the term of a contract.

16.90(2)(b) (b) Distribute fuel purchased by the department or any agency to agencies that require it, and reallocate such fuel between agencies in the event of a shortage.

16.90(2)(c) (c) Set standards for storage of fuel by agencies.

16.90(2)(d) (d) Test all fuel purchased for each state-owned or operated heating, cooling or power plant wherein the annual requirement is in excess of 12,500 therms and where purchased on a heating value and quality basis.

16.90(2)(e) (e) Promulgate such rules as the secretary considers necessary, not inconsistent with this section, to promote efficiency, energy conservation and economy in the testing, handling and use of fuel for state-owned or operated heating, cooling or power plants.

16.90 History History: 1989 a. 31, 359.



16.91 Contracts for fuel.

16.91  Contracts for fuel.

16.91(1)(1) In this section, "agency" has the meaning given under s. 16.52 (7).

16.91(2) (2) No contract for the purchase of fuel for any state-owned or operated heating or heating and power plant wherein the annual requirement is in excess of 12,500 therms is binding unless purchased upon specifications furnished by the secretary. A contract for fuel may be for any term deemed to be in the best interests of the state, but the term and any provisions for renewal or extension shall be incorporated in the bid specifications and the contract document.

16.91(3) (3) Payments for fuel delivered under contracts specified in sub. (2) and for delivery costs shall be made upon vouchers approved by the secretary. Upon being audited and paid, the department shall charge each purchase against the appropriation to the agency which has jurisdiction over the facility at which the fuel is used. The secretary shall report on a quarterly basis to each such agency the total amount of payments charged under this subsection to each of its appropriations and facilities. Approval of the payments by the agency whose appropriation is charged is not required.

16.91 History History: 1979 c. 34; 1989 a. 31.



16.92 Purchase of fuel, electricity, heat and chilled water.

16.92  Purchase of fuel, electricity, heat and chilled water.

16.92(1)(1) In this section, "agency" has the meaning given in s. 16.52 (7).

16.92(2) (2) Each agency shall utilize the most cost-effective means of procurement of fuel, electricity, heat and chilled water.

16.92 History History: 1989 a. 31.



16.93 Sale of fuel or utility service.

16.93  Sale of fuel or utility service.

16.93(1) (1) In this section, "agency" has the meaning given under s. 16.52 (7).

16.93(2) (2) Except as provided in sub. (3), any agency, with the approval of the department, may sell fuel, water, sewage treatment service, electricity, heat or chilled water to another agency, a federal agency, a local government or a private entity.

16.93(3) (3) Prior to contracting for the sale of any fuel or extending any water, sewage treatment, electrical, heating or chilled water service to a new private entity after August 9, 1989, an agency shall contact each public utility that serves the area in which the private entity is located and that is engaged in the sale of the same fuel or utility service. If a public utility so contacted objects to the proposed sale and commits to provide the fuel or service, the agency shall not contract for the sale.

16.93 History History: 1989 a. 31.



16.95 Powers and duties.

16.95  Powers and duties. The department shall, through a system of comprehensive long-range planning, promote the development and the maximum wise use of the energy, natural, and human resources of the state and develop and implement a cost-effective, balanced, reliable, and environmentally responsible energy strategy to promote economic growth. The department shall do all of the following:

16.95(1) (1) Collect, analyze, interpret and, in cooperation with the other state agencies, maintain the comprehensive data needed for effective state agency planning and effective review of those plans by the governor and the legislature.

16.95(2) (2) Perform research to evaluate and measure alternative objectives and administrative actions.

16.95(3) (3) Stimulate and encourage all state agencies to comprehensively plan and advance proposals for their area of state government services, and assist the state agencies to develop a necessary planning capacity.

16.95(4) (4) Prepare and maintain plans for those state agencies which do not have an adequate planning capacity, at the request and in cooperation with those agencies.

16.95(5) (5) Advise and assist state agencies in their development and maintenance of comprehensive plans, providing them with technical and program information, and advising them of the impact of related plans of other state agencies.

16.95(6) (6) Stimulate the consideration and possible use of creative techniques and actions that may better accomplish the objectives of this section.

16.95(7) (7) Evaluate the plans of all state agencies, identify both duplication and program gaps in the plans and measure the agency plans with the state goals enacted by the governor and the legislature.

16.95(8) (8) Advise and assist the governor and the legislature in establishing long-range development policies and programs in considering state agency plans with regard to those policies and programs.

16.95(9) (9) Develop and submit to the governor's office and to the appropriate standing committees of the legislature, as determined by the speaker of the assembly and the president of the senate on or before September 1 of each even-numbered year a 5-year and 10-year plan for the resolution of the energy needs of low-income households. The department shall consult with the public service commission, the department of health services and other agencies and groups related to low-income energy assistance. The department shall include in each plan, without limitation due to enumeration, items such as target populations, income eligibility, goals and funding.

16.95(10) (10) Assist in implementing agency plans in accordance with policies and programs established by the governor and the legislature.

16.95(11) (11) Administer federal planning grants for state planning, when so designated by the governor pursuant to s. 16.54. The department may contract with other state agencies for the preparation of all or part of a facet of the state plan which is financed in whole or in part by federal planning grants.

16.95(12) (12) Prepare and maintain contingency plans for responding to critical energy shortages so that when the shortages occur they can be dealt with quickly and effectively.

16.95(13) (13) Implement the priorities under s. 1.12 (4) in designing the department's energy programs and in awarding grants or loans for energy projects.

16.95(14) (14) By rule, establish a standardized method for measuring the energy efficiency of the state's economy to be used in preparing the report under sub. (15). In establishing the methodology, the department shall consider methodologies currently in use for this purpose, including the methodology used by the world bank.

16.95(15) (15) Before April 1 annually, submit a report to the legislature under s. 13.172 (3) regarding progress made in meeting the energy efficiency goal under s. 1.12 (3) (a).

16.95(16) (16) Require public utilities to provide the department with energy billing and use data regarding public schools, if the department determines that the data would facilitate any effort by the department to administer or provide energy assistance for public schools, including any effort to direct energy assistance to public schools with the highest energy costs.

16.95 History History: 1977 c. 29; 1985 a. 29; 1993 a. 414; 1995 a. 27 s. 9126 (19); 2001 a. 16; 2007 a. 20 s. 9121 (6) (a); 2011 a. 32.



16.953 Energy cost reduction plans.

16.953  Energy cost reduction plans. No later than July 1 of each even-numbered year, each agency, as defined in s. 16.75 (12) (a) 1., shall submit a plan to the department, the joint committee on finance, and the standing committee of each house of the legislature having jurisdiction over energy, for reduction of the cost of energy used by the agency. The plan shall include all system and equipment upgrades or installations that are estimated to result in energy cost savings equal to the cost of the upgrade or installation over the anticipated life of the system or equipment. The plan shall also identify potential means of financing the upgrades and installations other than reliance on appropriations of general purpose revenues. The department of administration shall consider in its plan the means of financing allowed under s. 16.858.

16.953 History History: 2005 a. 141.



16.955 Energy administration.

16.955  Energy administration.

16.955(1) (1)  Information. If the governor determines that a disruption of energy supplies poses a serious risk to the economic well-being, health or welfare of the citizens of this state, the governor may issue an order declaring an energy alert. Upon declaration of an energy alert by the governor, the department may issue general or special orders, as defined in s. 101.01 (7), or promulgate emergency rules under ch. 227 to compel disclosure of information required for purposes of this section. Any person, or agent of the person, who produces, imports or sells, coal or other forms of fuel, other than electricity, natural gas or wood, who is subject to an emergency rule or general or special order of the department within reasonable time limits specified in the order shall file or furnish such reports, information, data, copies of extracts of originals as the department deems necessary relating to existing and future energy supplies, including but not limited to record of sales in years for 1970 and thereafter, storage capacity, supplies on hand and anticipated supplies, and anticipated demand. To the extent that the reports and data requested by the department are presently available from other state or federal agencies, the department shall coordinate its data reporting requirements with the agencies to avoid duplication of reporting.

16.955(2) (2) Information to be confidential. All information furnished under sub. (1) shall be considered confidential and may be compiled or published only for purposes of general statistical comparison. The information may be disclosed to agencies of the state or of the federal government, under the same or similar rules of confidentiality.

16.955(3) (3) Penalties and judicial relief.

16.955(3)(a)(a) Any person, or agent of a person, who produces, imports or sells, coal or other forms of fuel, other than electricity, natural gas or wood, who fails to provide information requested by the department at the time and in the manner specified by the department shall forfeit an amount not to exceed $1,000. Each day the violation of this section continues from the day notice has been received constitutes a separate offense.

16.955(3)(b) (b) Upon request of the department, the attorney general or the district attorney of the proper county may aid in any investigation, enforce any request of the department for information under this section or seek forfeitures for violations of this section.

16.955(3)(c) (c) Upon request of the department, the attorney general or the district attorney of the proper county may apply to any court of competent jurisdiction for a temporary or permanent injunction restraining any person from violating this section.

16.955(3)(d) (d) The remedies under this section shall not be exclusive.

16.955(4) (4) Hearings; evidence; witness fees.

16.955(4)(a)(a) The department or any of its authorized agents may, in relation to any matter arising under this section, conduct hearings, administer oaths, issue subpoenas and take testimony.

16.955(4)(b) (b) The witnesses subpoenaed by the department or its agent and officers who serve subpoenas shall be entitled to the fees allowed in courts of record. The fees shall be audited and paid by the state in the same manner as other expenses of the department are audited and paid. No witness subpoenaed at the instance of any party other than the department is entitled to payment of fees by the state, unless the department certifies that the testimony of the witness was material.

16.955(4)(c) (c) Any person who unlawfully fails to attend as a witness or refuses to testify may be compelled to do so as provided in s. 885.12.

16.955(4)(d) (d) A record of all hearings shall be kept by the department. All hearings shall be public.

16.955 History History: 1977 c. 29; 1979 c. 19; 1983 a. 189 s. 329 (4); 1985 a. 236; 1989 a. 359; 1995 a. 27.



16.956 Diesel truck idling reduction grants.

16.956  Diesel truck idling reduction grants.

16.956(1) (1)  Definitions. In this section:

16.956(1)(a) (a) "Common motor carrier" has the meaning given in s. 194.01 (1).

16.956(1)(b) (b) "Contract motor carrier" has the meaning given in s. 194.01 (2).

16.956(1)(c) (c) "Idling reduction unit" means a device that is installed on a diesel truck to reduce the long-duration idling of the truck by providing heat, air conditioning, or electricity to the truck while the truck is stationary and the main drive engine of the truck is not operating.

16.956(1)(d) (d) "Post-1998 diesel truck engine" means a heavy-duty highway diesel engine that complies with the air pollutant emission standards promulgated by the federal environmental protection agency under 42 USC 7521 for engine model year 1998 or a later engine model year.

16.956(1)(e) (e) "Private motor carrier" has the meaning given in s. 194.01 (11).

16.956(1)(f) (f) "Truck tractor" has the meaning given in s. 340.01 (73).

16.956(2) (2) Authority. Beginning on July 1, 2006, and ending on June 30, 2015, the department may award a grant to an eligible applicant for the purchase and field testing of one or more idling reduction units as provided in subs. (3) and (4).

16.956(3) (3) Eligible applicants. An applicant is eligible for a grant under this section only if all of the following apply:

16.956(3)(a) (a) The applicant is a common motor carrier, contract motor carrier, or private motor carrier that transports freight.

16.956(3)(b) (b) The applicant is headquartered in this state.

16.956(3)(c) (c) The applicant pays 50 percent of the eligible costs for each idling reduction unit covered by a grant under this section without the use of grants, loans, or other financial assistance from this state or from a local governmental unit in this state.

16.956(3)(d) (d) The applicant agrees to collect information relating to the operation and performance of each idling reduction unit covered by a grant under this section, as required by the department, and to report that information to the department.

16.956(4) (4) Grants.

16.956(4)(a)(a) Except as provided in par. (b), the costs that an applicant has incurred or will incur to purchase and install an idling reduction unit on a truck tractor that is owned and operated by the applicant and that has a post-1998 diesel truck engine are eligible costs under this section if the use of the idling reduction unit will result, in the aggregate, in a decrease in the emissions of one or more air contaminants, as defined in s. 285.01 (1), from the truck tractor on which the idling reduction unit is installed or in a decrease in the use of energy by the truck tractor on which the idling reduction unit is installed.

16.956(4)(b) (b) The following costs are not eligible costs:

16.956(4)(b)1. 1. The cost of shipping an idling reduction unit from the manufacturer to the facility where the idling reduction unit will be installed on the truck tractor.

16.956(4)(b)2. 2. The cost of operating an idling reduction unit.

16.956(4)(b)3. 3. The cost of maintaining an idling reduction unit.

16.956(4)(cm) (cm) Subject to par. (d), the department may make grants under this section from July 1, 2009 to June 30, 2015, of 50 percent of the eligible costs for an idling reduction unit installed on a truck tractor, unless the department has previously awarded a grant under this section for an idling reduction unit installed on the truck tractor.

16.956(4)(d) (d) In any fiscal year, the department may not pay to any one applicant more than 20 percent of the amount appropriated under s. 20.165 (2) (sm) [s. 20.505 (1) (sa)] for the fiscal year.

16.956(4)(e) (e) The department may pay a grant over more than one fiscal year, subject to the availability of funds and to par. (d).

16.956(5) (5) Information. The department shall collect information from recipients of grants under this section relating to the operation and performance of idling reduction units. The department shall summarize the information collected and make it available to common motor carriers, contract motor carriers, and private motor carriers in an accessible and cost-effective manner, such as on department's Internet site.

16.956(5m) (5m) Rules. The department shall promulgate rules for the administration of the program under this section.

16.956(6) (6) Sunset. Subsections (2) to (4) do not apply after December 31, 2016.

16.956 History History: 2005 a. 25; 2007 a. 20; 2009 a. 28; 2011 a. 32 ss. 3335 to 3338; Stats. 2011 s. 101.45; 2013 a. 20 s. 1710; Stats. 2013 s. 16.956.



16.957 Low-income assistance.

16.957  Low-income assistance.

16.957(1) (1)  Definitions. In this section:

16.957(1)(bm) (bm) "Commission" means the public service commission.

16.957(1)(c) (c) "Commitment to community program" means a program by or on behalf of a municipal utility or retail electric cooperative for low-income assistance.

16.957(1)(cm) (cm) "Council" means the council on utility public benefits created under s. 15.107 (17).

16.957(1)(f) (f) "Electric provider" means an electric utility or retail electric cooperative.

16.957(1)(g) (g) "Electric utility" means a public utility that owns or operates a retail electric distribution system.

16.957(1)(gr) (gr) "Federal assistance" means, for a fiscal year, all moneys received from the federal government under 42 USC 6861 to 6873 and 42 USC 8621 to 8629 in the fiscal year.

16.957(1)(i) (i) "Fiscal year" has the meaning given in s. 655.001 (6).

16.957(1)(k) (k) "Local unit of government" means the governing body of any county, city, town, village or county utility district or the elected tribal governing body of a federally recognized American Indian tribe or band.

16.957(1)(L) (L) "Low-income assistance" means assistance to low-income households for weatherization and other energy conservation services, payment of energy bills or early identification or prevention of energy crises.

16.957(1)(m) (m) "Low-income household" means any individual or group of individuals in this state who are living together as one economic unit and for whom residential electricity is customarily purchased in common or who make undesignated payments for electricity in the form of rent, and whose household income is not more than 60 percent of the statewide median household income.

16.957(1)(n) (n) "Low-income need" means the amount obtained by subtracting from the total low-income energy bills in a fiscal year the product of 2.2% of the estimated average annual income of low-income households in this state in that fiscal year multiplied by the estimated number of low-income households in this state in that fiscal year.

16.957(1)(o) (o) "Low-income need percentage" means the percentage that results from dividing the sum of the following by the amount of low-income need in fiscal year 1998-99:

16.957(1)(o)1. 1. The federal assistance in fiscal year 1997-98.

16.957(1)(o)1m. 1m. The amount of the portion of the public benefits fee for fiscal year 1999-2000 that is specified in s. 16.957 (4) (c) 1., 1999 stats.

16.957(1)(o)2. 2. The total amount expended by utilities under s. 196.374, 2003 stats., related to low-income assistance.

16.957(1)(o)3. 3. Fifty percent of the amount of public benefits fees that municipal utilities and retail electric cooperatives were required to charge under s. 16.957 (5) (a), 1999 stats., in fiscal year 1999-2000.

16.957(1)(p) (p) "Low-income need target" means the product of the low-income need percentage multiplied by low-income need in a fiscal year.

16.957(1)(q) (q) "Municipal utility" means an electric utility that is owned wholly by a municipality and that owns a retail distribution system.

16.957(1)(qm) (qm) "Public utility" has the meaning given in s. 196.01 (5).

16.957(1)(s) (s) "Retail capacity" means the total amount of electricity that an electric provider is capable of delivering to its retail customers or members and that is supplied by electric generating facilities owned or operated by the electric provider or any other person. "Retail capacity" does not include any electricity that is not used to satisfy the electric provider's retail load obligations.

16.957(1)(t) (t) "Retail electric cooperative" means a cooperative association that is organized under ch. 185 for the purpose of providing electricity at retail to its members only and that owns or operates a retail electric distribution system.

16.957(1)(u) (u) "Total low-income energy bills" means the total estimated amount that all low-income households are billed for residential electricity, natural gas and heating fuel in a fiscal year.

16.957(1)(v) (v) "Wholesale electric cooperative" means a cooperative association that is organized under ch. 185 for the purpose of providing electricity at wholesale to its members only.

16.957(1)(w) (w) "Wholesale supplier" means a wholesale electric cooperative or a municipal electric company, as defined in s. 66.0825 (3) (d), that supplies electricity at wholesale to a municipal utility or retail electric cooperative.

16.957(1)(x) (x) "Wholesale supply percentage" means the percentage of the electricity sold by a wholesale supplier that is purchased by a municipal utility or retail electric cooperative.

16.957(2) (2) Department duties. In consultation with the council, the department shall do all of the following:

16.957(2)(a) (a) Low-income programs. After holding a hearing, establish programs to be administered by the department for awarding grants from the appropriation under s. 20.505 (3) (r) to provide low-income assistance. In each fiscal year, the amount awarded under this paragraph shall be sufficient to ensure that an amount equal to 50% of the sum of the following is allocated for weatherization and other energy conservation services:

16.957(2)(a)2. 2. All moneys spent in a fiscal year for low-income programs established under s. 196.374, 2003 stats.

16.957(2)(a)3. 3. The moneys collected in low-income assistance fees under sub. (4) (a).

16.957(2)(a)4. 4. The moneys collected in low-income assistance fees under sub. (5) (a).

16.957(2)(c) (c) Rules. Promulgate rules establishing all of the following:

16.957(2)(c)1. 1. Eligibility requirements for low-income assistance under programs established under par. (a). The rules shall prohibit a person who receives low-income assistance from a municipal utility or retail electric cooperative under a program specified in sub. (5) (b) 1. from receiving low-income assistance under programs established under par. (a).

16.957(2)(c)2. 2. Requirements and procedures for applications for grants awarded under programs established under par. (a).

16.957(2)(c)5. 5. A method for estimating total low-income energy bills, average annual income of low-income households and the number of low-income households in a fiscal year for the purpose of determining the amount of low-income need in the fiscal year.

16.957(2)(d) (d) Other duties.

16.957(2)(d)1.1. For each fiscal year, determine the low-income need target for that fiscal year.

16.957(2)(d)3. 3. Deposit all moneys received under sub. (4) (a) or (5) (b) 2. in the utility public benefits fund.

16.957(2)(d)4. 4. Provide for an annual independent audit and submit an annual report to the legislature under s. 13.172 (2) that describes each of the following:

16.957(2)(d)4.a. a. The expenses of the department, other state agencies, and grant recipients in administering or participating in the programs under par. (a).

16.957(2)(d)4.b. b. The effectiveness of the programs under par. (a) in providing assistance to low-income individuals.

16.957(2)(d)4.d. d. Any other issue identified by the department, council, governor, speaker of the assembly or majority leader of the senate.

16.957(3) (3) Contracts. The department shall, on the basis of competitive bids, contract with community action agencies described in s. 49.265 (2) (a) 1., nonstock, nonprofit corporations organized under ch. 181, or local units of government to provide services under the programs established under sub. (2) (a).

16.957(4) (4) Electric utilities.

16.957(4)(a)(a) Requirement to charge low-income assistance fees. Each electric utility, except for a municipal utility, shall charge each customer a low-income assistance fee in an amount established in rules promulgated by the department under par. (b). An electric utility, except for a municipal utility, shall collect and pay the fees to the department in accordance with the rules promulgated under par. (b). The low-income assistance fees collected by an electric utility shall be considered trust funds of the department and not income of the electric utility.

16.957(4)(am) (am) Electric bills. An electric utility shall show the low-income assistance fee as a separate line in a customer's bill, identified as the "state low-income assistance fee," and shall provide the customer with an annual statement that identifies the annual charges for low-income assistance fees and describes the programs for which fees are used.

16.957(4)(b) (b) Rules. In consultation with the council, the department shall promulgate rules that establish the amount of a low-income assistance fee under par. (a). Fees established in rules under this paragraph may vary by class of customer, but shall be uniform within each class, and shall satisfy each of the following:

16.957(4)(b)1. 1. The fees may not be based on the kilowatt-hour consumption of electricity by customers.

16.957(4)(b)2. 2. Seventy percent of the total amount of fees charged by an electric provider may be charged to residential customers and 30% of the total may be charged to nonresidential customers.

16.957(4)(b)3. 3. The fees shall allow an electric provider to recover the reasonable and prudent expenses incurred by the electric provider in complying with this section.

16.957(4)(c) (c) Amount of low-income assistance fees. A fee established in rules promulgated under par. (b) shall satisfy each of the following:

16.957(4)(c)1. 1. `Low-income funding from fee.' In each fiscal year, the low-income assistance fee shall be an amount that, when added to the sum of the following shall equal the low-income need target for that fiscal year determined by the department under sub. (2) (d) 1.:

16.957(4)(c)1.a. a. The estimated low-income assistance fees charged by municipal utilities and retail electric cooperatives under sub. (5) (a) for that fiscal year.

16.957(4)(c)1.b. b. The federal assistance for that fiscal year.

16.957(4)(c)1.c. c. The total amount spent on programs by utilities under s. 196.374 (3), 2003 stats., for that fiscal year for low-income assistance.

16.957(4)(c)3. 3. `Limitation on low-income assistance fees.' In any month, the low-income assistance fee may not exceed 3% of the total of every other charge for which the customer is billed for that month or $750, whichever is less.

16.957(5) (5) Municipal utilities and retail electric cooperatives.

16.957(5)(a)(a) Requirement to charge low-income assistance fees. Each retail electric cooperative and municipal utility shall charge a monthly low-income assistance fee to each customer or member in an amount that is sufficient for the retail electric cooperative or municipal utility to collect an annual average of $8 per meter. A retail electric cooperative or municipal utility may determine the amount that a particular class of customers or members is required to pay under this paragraph and may charge different fees to different classes of customers or members.

16.957(5)(am) (am) Low-income assistance fee restriction. Notwithstanding par. (a), in any month, the low-income assistance fee may not exceed 1.5 percent of the total of every other charge for which the member or customer is billed for that month or $375, whichever is less.

16.957(5)(b) (b) Commitment to community programs.

16.957(5)(b)1.1. Except as provided in subd. 2., each retail electric cooperative and municipal utility shall spend on commitment to community programs the fees that the cooperative or utility charges under par. (a).

16.957(5)(b)2. 2. No later than October 1, 2007, and no later than every 3rd year after that date, each municipal utility or retail electric cooperative shall notify the department whether the utility or cooperative has elected to contribute the fees that the utility or cooperative charges under par. (a) to the programs established under sub. (2) (a) in each year of the 3-year period for which the utility or cooperative has made the election. If a municipal utility or retail electric cooperative elects to contribute to the programs established under sub. (2) (a), the utility or cooperative shall pay the low-income assistance fees that the utility or cooperative collects under par. (a) to the department in each year of the 3-year period for which the utility or cooperative has made the election.

16.957(5)(e) (e) Wholesale supplier credit. If a wholesale supplier has established a commitment to community program, a municipal utility or retail electric cooperative that is a customer or member of the wholesale supplier may include an amount equal to the product of the municipal utility's or retail electric cooperative's wholesale supply percentage and the amount that the wholesale supplier has spent on the commitment to community program in a year in calculating the amount that the municipal utility or retail electric cooperative has spent on commitment to community programs in that year under par. (b) 1.

16.957(5)(f) (f) Joint programs. Municipal utilities or retail electric cooperatives may establish joint commitment to community programs, except that each municipal utility or retail electric cooperative that participates in a joint program is required to comply with the spending requirements under par. (b) 1.

16.957(5)(g) (g) Reports.

16.957(5)(g)1.1. Annually, each municipal utility and retail electric cooperative that spends the low-income assistance fees that the utility or cooperative charges under par. (a) on commitment to community programs under par. (b) 1. shall provide for an independent audit of its programs and submit a report to the department that describes each of the following:

16.957(5)(g)1.a. a. An accounting of low-income assistance fees charged to customers or members under par. (a) in the year and expenditures on commitment to community programs under par. (b) 1., including any amounts included in the municipal utility's or retail electric cooperative's calculations under par. (e).

16.957(5)(g)1.b. b. A description of commitment to community programs established by the municipal utility or retail electric cooperative in the year.

16.957(5)(g)2. 2. The department shall require that municipal utilities and retail electric cooperatives file reports under subd. 1. electronically, in a format that allows for tabulation, comparison, and other analysis of the reports. The department shall maintain reports filed under subd. 1. for at least 6 years.

16.957 History History: 1999 a. 9; 2001 a. 16, 30; 2003 a. 33; 2005 a. 141; 2007 a. 20; 2009 a. 11, 28; 2011 a. 32; 2013 a. 20.



16.958 Air quality improvement program.

16.958  Air quality improvement program.

16.958(1) (1) In this section:

16.958(1)(a) (a) "Eligible electric provider" means a generator public utility or a generator electric cooperative that provides electric service to customers or members in the midcontinent area of this state.

16.958(1)(b) (b) "Generator electric cooperative" means an electric cooperative, as defined in s. 76.48 (1g) (c), that generates electricity.

16.958(1)(c) (c) "Generator public utility" means a public utility, as defined in s. 196.01 (5), that generates electricity.

16.958(1)(d) (d) "Initial compliance date" means the date specified in a notice by the department of natural resources under s. 285.48 (2) by which electric generating facilities in the midcontinent area of this state are required to comply with initial nitrogen oxide emission reduction requirements.

16.958(1)(e) (e) "Midcontinent area" means the geographic area served by the Mid-Continent Area Power Pool reliability council of the North American Electric Reliability Council.

16.958(2) (2) If the department of natural resources makes a notification to the department of administration under s. 285.48 (2), the department of administration shall do each of the following:

16.958(2)(a) (a) In each fiscal year of the 10-year period that commences on July 1 of the fiscal year ending before the initial compliance date, transfer $2,500,000, or the lesser amount specified in a notice under s. 285.48 (3) (d) 4., from the utility public benefits fund to the air quality improvement fund.

16.958(2)(b) (b) From the air quality improvement fund, award grants to eligible electric providers to be used for the purpose of complying with requirements under state or federal law to reduce nitrogen oxide emissions in the midcontinent area of this state pursuant to a state implementation plan. An eligible electric provider that is a public utility may receive no more than $500,000 per year in grants under this paragraph.

16.958(2)(c) (c) Promulgate rules for awarding grants under par. (b). The rules shall require an applicant for a grant to identify the reduction in nitrogen oxide emissions that the applicant is capable of achieving with the grant.

16.958(3) (3) An eligible electric provider that is awarded a grant under sub. (2) (b) may assign the grant to a 3rd party if the 3rd party uses the grant for the purpose of reducing nitrogen oxide emissions and the eligible electric provider demonstrates to the satisfaction of the department of administration that the 3rd party is capable of achieving the reduction in nitrogen oxide emissions identified in the eligible electric provider's application for the grant.

16.958 History History: 1999 a. 9.



16.959 Wind energy.

16.959  Wind energy. The department shall:

16.959(1) (1) Promote the use of wind energy systems. "Wind energy system" means equipment which converts and then transfers or stores energy from the wind into usable forms of energy.

16.959(2) (2) Gather and disseminate information on wind characteristics and the economic feasibility of using wind energy systems in the state.

16.959(3) (3) Offer assistance to persons interested in installing a wind energy conversion system.

16.959(4) (4) Train University of Wisconsin-Extension staff to assist persons interested in siting wind energy conversion systems.

16.959(5) (5) Publish a list, at intervals not to exceed 6 months, of reputable manufacturers and distributors of wind energy conversion systems in the upper midwest region of the United States.

16.959 History History: 1987 a. 142; 2001 a. 103.



16.96 Population estimates.

16.96  Population estimates. The department of administration shall periodically make population estimates and projections. These population determinations shall be deemed to be the official state population estimates and projections. These determinations shall be used for all official estimate and projection purposes, except where otherwise directed by statute, but do not supersede s. 990.01 (29). The department shall:

16.96(1) (1) Annually make estimates of the current number of persons residing in each municipality and county of the state, and periodically make projections of the anticipated future population of the state, counties and municipalities.

16.96(2) (2) Prepare population estimates for purposes of state revenue sharing distribution under ch. 79. For this purpose:

16.96(2)(a) (a) On or before August 10 of each year, the department shall make its preliminary population determinations and shall notify the clerk of each municipality and county of its preliminary population determinations. The reference date for all population determinations for state shared revenue distribution purposes shall be January 1.

16.96(2)(b) (b) Municipalities and counties believing that population determinations under par. (a) are based upon incorrect information may, no later than September 15 of the same year in which the determination is made, challenge the determination by filing their specific objections, and evidence in support thereof, with the department. If the challenge is denied by the department, the municipality or county may appeal the denial, by October 1 of the same year, by notifying the department that the appellant intends to have a special census conducted by the U.S. bureau of the census in support of the appeal under par. (dm).

16.96(2)(c) (c) On or before October 10 of each year, the department shall make any necessary adjustments in its population determinations for the November distribution, and shall notify the clerk of any affected municipality or county of these adjustments. The adjusted population determinations shall be consistent with the methods used statewide for population determinations, and adjustments from the August 10 population determinations shall be made only to accommodate corrected information.

16.96(2)(cm) (cm) The July preliminary distribution shall be based on the final population determination of the previous year.

16.96(2)(d) (d) Except as authorized in pars. (dm) and (e), the population determinations shall be based upon the last previous federal decennial or special census or other official statewide census and shall take into consideration growth rates of municipalities.

16.96(2)(dm) (dm) The results of special censuses conducted for municipalities and counties under contract with the U.S. bureau of the census shall be used as a basis for the respective population determinations on August 10 if the final certified results of such censuses are received by the department before July 1 in the year in which the determination is made. The results of special censuses conducted for municipalities and counties under contract with the U.S. bureau of the census shall be used as a basis for the respective population determinations on October 10 if the final certified results of such censuses are received by the department before October 1 in the year in which the determination is made. If a municipality or county notifies the department in writing by October 1 of its intention to contract for a special census with the U.S. bureau of the census in support of a challenge to the August 10 population determination, and if the final certified results of such a special census are received by the department before July 15 in the following year, the department shall adjust the preceding October 10 population estimate to reflect the results of the special census. If a municipality or county notifies the department of its intention to contract for a special census but the results are not received by July 15 in the following year, the department may use the best information from the most recent federal census. The department shall report the adjusted population determination to the department of revenue before August 1 of the year subsequent to the challenge. The department shall prorate census results for census dates occurring after the reference date of any population determination back to the reference date of the estimate for all municipalities and counties under par. (a). Upon receiving an adjusted population determination, the department of revenue shall correct shared revenue distributions under subch. I of ch. 79 according to s. 79.08. If a municipality contracts with the U.S. bureau of the census for a special census, the municipality shall assure that the results of such special census are certified to the department not later than 30 days after the release of the census results by the U.S. bureau of the census.

16.96(2)(e) (e) Before August 1 of the year following the year in which a federal decennial census is taken, the department shall adjust the October 10 population determinations of the decennial census year to correspond to the final federal decennial census results as reported to an agency of the state by the U.S. bureau of the census under 13 USC 141 (c). The department may use preliminary results from the decennial census for any municipality or a county for which the final results are not available before August 1 of the year following the decennial census year. The department shall prorate each population determination adjustment from the decennial census date back to the reference date of the estimate for all municipalities and counties under par. (a) in the decennial census year. The department shall report the adjusted population determination to the department of revenue before August 1 of the year following the federal decennial census year. Upon receiving an adjusted population determination, the department of revenue shall correct shared revenue distributions under subch. I of ch. 79 according to s. 79.08.

16.96(2)(f) (f) Persons who are members in the Wisconsin Veterans Home at King shall be considered residents of the town of Farmington and of Waupaca County, persons who are members in the Wisconsin Veterans Home at Chippewa Falls shall be considered residents of the city of Chippewa Falls and of Chippewa County, and persons who are members in the Wisconsin Veterans Home at Union Grove shall be considered residents of the town of Dover and of Racine County for purposes of the state revenue sharing distribution under subch. I of ch. 79.

16.96(3) (3)

16.96(3)(a)(a) Establish a demographic services center for the purpose of developing and administering systems needed to carry out the functions of the department under subs. (1) and (2), maintaining a current repository of appropriate published and computer retrievable federal census information and cooperating with state agencies and regional planning agencies so that the department's population estimates, projections and published reports are useful for planning and other purposes for which they are required. The center shall coordinate population information development and use. The center shall provide assistance to and encourage and coordinate efforts by state and local agencies, regional planning agencies and private businesses and associations to inform the public regarding the federal census process and the importance of obtaining a complete, accurate federal decennial census. The department may enter into agreements with state and local agencies or regional planning agencies for their assistance in the preparation of population estimates, projections and forecasts.

16.96(3)(b) (b) Maintain and keep current throughout the decade the maps of congressional and legislative district boundaries received from the legislative reference bureau under s. 13.92 (1) (a) 6. and provide copies thereof to the government accountability board.

16.96(3)(c) (c) Serve as the state's liaison to the U.S. bureau of the census to facilitate accurate federal decennial census counts in this state.

16.96 History History: 1971 c. 215; 1973 c. 37, 333; 1975 c. 189; 1977 c. 29 ss. 93 to 95, 1648 (1), (3); 1979 c. 34; 1981 c. 20; 1983 a. 29; 1987 a. 142; 1989 a. 31; 1991 a. 39, 269; 1999 a. 63; 2005 a. 22; 2007 a. 1.



16.9645 Interoperability council.

16.9645  Interoperability council.

16.9645(1) (1) In this section:

16.9645(1)(a) (a) "Council" means the interoperability council created under s. 15.107 (18).

16.9645(1)(b) (b) "Dispatch center" has the meaning given for "public safety answering point" in s. 256.35 (1) (gm).

16.9645(1)(c) (c) "Interoperability" means the ability of public safety agencies to communicate with each other and with agencies and entities identified under sub. (2) (a) by means of radio or associated communications systems, including the exchange of voice, data, or video communications on demand and in real time, as needed and authorized.

16.9645(1)(d) (d) "Public safety agency" has the meaning given in s. 256.35 (1) (g).

16.9645(2) (2) The council shall do all of the following:

16.9645(2)(a) (a) Identify types of agencies and entities, including public works and transportation agencies, hospitals, and volunteer emergency services agencies to be included, in addition to public safety agencies, in a statewide public safety interoperable communication system.

16.9645(2)(b) (b) Recommend short-term and long-term goals to achieve a statewide public safety interoperable communication system.

16.9645(2)(c) (c) Recommend and periodically review a strategy and timeline for achieving the goals under par. (b), including objectives for local units of government.

16.9645(2)(d) (d) Assist the department of justice in identifying and obtaining funding to implement a statewide public safety interoperable communication system.

16.9645(2)(e) (e) Advise the department of justice and the department of military affairs on allocating funds, including those available for homeland security, for the purpose of achieving the goals under par. (b).

16.9645(2)(f) (f) Make recommendations to the department of justice on all of the following:

16.9645(2)(f)1. 1. Technical and operational standards for public safety interoperable communication systems.

16.9645(2)(f)2. 2. Guidelines and procedures for using public safety interoperable communication systems.

16.9645(2)(f)3. 3. Minimum standards for public safety interoperable communication systems, facilities, and equipment used by dispatch centers.

16.9645(2)(f)4. 4. Certification criteria for persons who operate public safety interoperable communication systems for dispatch centers.

16.9645 History History: 2007 a. 79; 2009 a. 180; 2013 a. 20.



16.965 Planning grants to local governmental units.

16.965  Planning grants to local governmental units.

16.965(1)(1) In this section:

16.965(1)(a) (a) "Local governmental unit" means a county, city, village, town or regional planning commission.

16.965(1)(b) (b) "Smart growth area" means an area that will enable the development and redevelopment of lands with existing infrastructure and municipal, state and utility services, where practicable, or that will encourage efficient development patterns that are both contiguous to existing development and at densities that have relatively low municipal, state governmental and utility costs.

16.965(2) (2) From the appropriations under s. 20.505 (1) (cm) and (ud), the department may provide grants to local governmental units to be used to finance the cost of planning activities, including contracting for planning consultant services, public planning sessions and other planning outreach and educational activities, or for the purchase of computerized planning data, planning software or the hardware required to utilize that data or software. The department shall require any local governmental unit that receives a grant under this section to finance a percentage of the cost of the product or service to be funded by the grant from the resources of the local governmental unit. The department shall determine the percentage of the cost to be funded by a local governmental unit based on the number of applications for grants and the availability of funding to finance grants for the fiscal year in which grants are to be provided. A local governmental unit that desires to receive a grant under this subsection shall file an application with the department. The application shall contain a complete statement of the expenditures proposed to be made for the purposes of the grant. No local governmental unit is eligible to receive a grant under this subsection unless the local governmental unit agrees to utilize the grant to finance planning for all of the purposes specified in s. 66.1001 (2).

16.965(4) (4) In determining whether to approve a proposed grant, preference shall be accorded to applications of local governmental units that contain all of the following elements:

16.965(4)(a) (a) Planning efforts that address the interests of overlapping or neighboring jurisdictions.

16.965(4)(b) (b) Planning efforts that contain a specific description of the means by which all of the following local, comprehensive planning goals will be achieved:

16.965(4)(b)1. 1. Promotion of the redevelopment of lands with existing infrastructure and public services and the maintenance and rehabilitation of existing residential, commercial and industrial structures.

16.965(4)(b)2. 2. Encouragement of neighborhood designs that support a range of transportation choices.

16.965(4)(b)3. 3. Protection of natural areas, including wetlands, wildlife habitats, lakes, woodlands, open spaces and groundwater resources.

16.965(4)(b)4. 4. Protection of economically productive areas, including farmland and forests.

16.965(4)(b)5. 5. Encouragement of land uses, densities and regulations that promote efficient development patterns and relatively low municipal, state governmental and utility costs.

16.965(4)(b)6. 6. Preservation of cultural, historic and archaeological sites.

16.965(4)(b)7. 7. Encouragement of coordination and cooperation among nearby units of government.

16.965(4)(b)8. 8. Building of community identity by revitalizing main streets and enforcing design standards.

16.965(4)(b)9. 9. Providing an adequate supply of affordable housing for individuals of all income levels throughout each community.

16.965(4)(b)10. 10. Providing adequate infrastructure and public services and an adequate supply of developable land to meet existing and future market demand for residential, commercial and industrial uses.

16.965(4)(b)11. 11. Promoting the expansion or stabilization of the current economic base and the creation of a range of employment opportunities at the state, regional and local levels.

16.965(4)(b)12. 12. Balancing individual property rights with community interests and goals.

16.965(4)(b)13. 13. Planning and development of land uses that create or preserve varied and unique urban and rural communities.

16.965(4)(b)14. 14. Providing an integrated, efficient and economical transportation system that affords mobility, convenience and safety and that meets the needs of all citizens, including transit-dependent and disabled citizens.

16.965(4)(c) (c) Planning efforts that identify smart growth areas.

16.965(4)(d) (d) Planning efforts, including subsequent updates and amendments, that include development of implementing ordinances, including ordinances pertaining to zoning, subdivisions and land division.

16.965(4)(e) (e) Planning efforts for which completion is contemplated within 30 months of the date on which a grant would be awarded.

16.965(4)(f) (f) Planning efforts that provide opportunities for public participation throughout the planning process.

16.965(5) (5) The department may, upon application, grant a local governmental unit that has received a grant under sub. (2) and that has not adopted a comprehensive plan under s. 66.1001 an extension of time to adopt a comprehensive plan. During the period of the extension, the local governmental unit shall be exempt from the requirements under s. 66.1001 (3).

16.965 History History: 1999 a. 9, 148, 185; 2001 a. 16, 30, 105; 2003 a. 33 s. 2813; 2009 a. 372; 2013 a. 20.

16.965 Annotation Challenges to "Smart Growth": State Legislative Approaches to Comprehensive Growth Planning and the Local Government Issue. Yajnik. 2004 WLR 229.



16.9651 Transportation planning grants to local governmental units.

16.9651  Transportation planning grants to local governmental units.

16.9651(1)(1) In this section, "local governmental unit" means a county, city, village, town or regional planning commission.

16.9651(2) (2) From the appropriation under s. 20.505 (1) (z), the department may provide grants to local governmental units to be used to finance the cost of planning activities related to the transportation element, as described in s. 66.1001 (2) (c), of a comprehensive plan, as defined in s. 66.1001 (1) (a), including contracting for planning consultant services, public planning sessions, and other planning outreach and educational activities, or for the purchase of computerized planning data, planning software, or the hardware required to utilize that data or software. The department may require any local governmental unit that receives a grant under this section to finance not more than 25% of the cost of the product or service to be funded by the grant from the resources of the local governmental unit. Prior to awarding a grant under this section, the department shall forward a detailed statement of the proposed expenditures to be made under the grant to the secretary of transportation and obtain his or her written approval of the proposed expenditures.

16.9651 History History: 1999 a. 9; 2001 a. 30.



16.966 Geographic information systems.

16.966  Geographic information systems. The department may develop and maintain geographic information systems relating to land in this state for the use of governmental and nongovernmental units.

16.966 History History: 1997 a. 27 ss. 133am to 133d, 9456 (3m); 2003 a. 33 s. 2811; 2003 a. 48 ss. 10, 11; 2003 a. 206 s. 23; 2005 a. 25 ss. 91, 2493.



16.967 Land information program.

16.967  Land information program.

16.967(1) (1)  Definitions. In this section:

16.967(1)(a) (a) "Agency" has the meaning given in s. 16.70 (1e).

16.967(1)(b) (b) "Land information" means any physical, legal, economic, or environmental information or characteristics concerning land, water, groundwater, subsurface resources, or air in this state. "Land information" includes information relating to topography, soil, soil erosion, geology, minerals, vegetation, land cover, wildlife, associated natural resources, land ownership, land use, land use controls and restrictions, jurisdictional boundaries, tax assessment, land value, land survey records and references, geodetic control networks, aerial photographs, maps, planimetric data, remote sensing data, historic and prehistoric sites, and economic projections.

16.967(1)(c) (c) "Land information system" means an orderly method of organizing and managing land information and land records.

16.967(1)(d) (d) "Land records" means maps, documents, computer files, and any other information storage medium in which land information is recorded.

16.967(1)(e) (e) "Systems integration" means land information that is housed in one jurisdiction or jurisdictional subunit and is available to other jurisdictions, jurisdictional subunits, public utilities, and other private sector interests.

16.967(3) (3) Duties of department. The department shall direct and supervise the land information program and serve as the state clearinghouse for access to land information. In addition, the department shall:

16.967(3)(a) (a) Provide technical assistance and advice to state agencies and local governmental units with land information responsibilities.

16.967(3)(b) (b) Maintain and distribute an inventory of land information available for this state, land records available for this state, and land information systems.

16.967(3)(c) (c) Prepare guidelines to coordinate the modernization of land records and land information systems.

16.967(3)(cm) (cm) Provide standards for the preparation of countywide plans for land records modernization under s. 59.72 (3) (b), including a list of minimum elements to be addressed in the plan.

16.967(3)(d) (d) Review project applications received under sub. (7) and determine which projects are approved.

16.967(3)(e) (e) Review for approval a countywide plan for land records modernization prepared under s. 59.72 (3) (b).

16.967(3)(f) (f) Review reports received under s. 59.72 (2) (b) and determine whether county expenditures of funds received under sub. (7) and s. 59.72 (5) (b) have been made for authorized purposes.

16.967(3)(g) (g) Post reports received under s. 59.72 (2) (b) on the Internet.

16.967(3)(h) (h) Establish an implementation plan for a statewide digital parcel map.

16.967(4) (4) Funding report. The department shall identify and study possible program revenue sources or other revenue sources for the purpose of funding the operations of the land information program, including grants to counties under sub. (7).

16.967(6) (6) Reports.

16.967(6)(a)(a) By March 31 of each year, the department of administration, the department of agriculture, trade and consumer protection, the department of safety and professional services, the department of health services, the department of natural resources, the department of tourism, the department of revenue, the department of transportation, the board of regents of the University of Wisconsin System, the public service commission, and the board of curators of the historical society shall each submit to the department a plan to integrate land information to enable such information to be readily translatable, retrievable, and geographically referenced for use by any state, local governmental unit, or public utility. Upon receipt of this information, the department shall integrate the information to enable the information to be used to meet land information data needs. The integrated information shall be readily translatable, retrievable, and geographically referenced to enable members of the public to use the information.

16.967(6)(b) (b) No later than January 1, 2017, the department shall submit to the members of the joint committee on finance a report on the progress in developing a statewide digital parcel map.

16.967(7) (7) Aid to counties.

16.967(7)(a)(a) A county board that has established a county land information office under s. 59.72 (3) may apply to the department on behalf of any local governmental unit, as defined in s. 59.72 (1) (c), located wholly or partially within the county for a grant for any of the following projects, except that a county shall complete the project under subd. 1. and make public records in the land information system accessible on the Internet before the county may expend any grant moneys under this paragraph for any other purpose:

16.967(7)(a)1. 1. The design, development, and implementation of a land information system that contains and integrates, at a minimum, property and ownership records with boundary information, including a parcel identifier referenced to the U.S. public land survey; tax and assessment information; soil surveys, if available; wetlands identified by the department of natural resources; a modern geodetic reference system; current zoning restrictions; and restrictive covenants.

16.967(7)(a)2. 2. The preparation of parcel property maps that refer boundaries to the public land survey system and are suitable for use by local governmental units for accurate land title boundary line or land survey line information.

16.967(7)(a)2m. 2m. In coordination with the department, the creation, maintenance, or updating of a digital parcel map.

16.967(7)(a)3. 3. The preparation of maps that include a statement documenting accuracy if the maps do not refer boundaries to the public land survey system and that are suitable for use by local governmental units for planning purposes.

16.967(7)(a)4. 4. Systems integration projects.

16.967(7)(a)5. 5. To support technological developments and improvements for the purpose of providing Internet-accessible housing assessment and sales data.

16.967(7)(am) (am)

16.967(7)(am)1.1. Subject to subds. 2. and 3., the department shall award land information system base budget grants for eligible projects under par. (a) to enable a county land information office to develop, maintain, and operate a basic land information system.

16.967(7)(am)2. 2. The minimum amount of a grant under this paragraph is determined by subtracting the amount of fees that the county retained under s. 59.72 (5) (b) in the preceding fiscal year from $100,000. The department is not required to award a grant to a county that retained at least $100,000 in fees under s. 59.72 (5) (b) in the preceding fiscal year.

16.967(7)(am)3. 3. If the moneys available for grants under this paragraph in a fiscal year are insufficient to pay all amounts determined under subd. 2., the department shall establish a system to prorate the grants.

16.967(7)(b) (b) In addition to any other grant received under this subsection, the department may award a grant to any county in an amount not less than $1,000 per year to be used for the training and education of county employees for the design, development, and implementation of a land information system.

16.967(7m) (7m) Suspension of aid.

16.967(7m)(a)(a) If the department determines that grants under sub. (7) or retained fees under s. 59.72 (5) (b) have been used for unauthorized purposes, the department shall notify the county or local governmental unit of the determination. The notice shall include a listing of unauthorized expenditures. The county or local governmental unit shall have not less than 30 days to contest the determination or resolve the unauthorized expenditures. If the unauthorized expenditures are not resolved in a manner acceptable to the department, the department may suspend the eligibility of the county or local governmental unit that made unauthorized expenditures to receive further grants or to retain further fee revenues.

16.967(7m)(b) (b) If the department determines that a county has violated s. 59.72, the department shall suspend the eligibility of the county to receive grants under sub. (7) and, after June 30, 2017, the county shall be eligible to retain only $6 of the portion of each fee submitted to the department under s. 59.72 (5) (a). After not less than one year, if the department determines that the county has resolved the violation, the department may reinstate the eligibility of the county for grants under sub. (7) and for retaining $8 of the portion of each fee submitted to the department under s. 59.72 (5) (a).

16.967(8) (8) Advice; cooperation. In carrying out its duties under this section, the department may seek advice and assistance from the board of regents of the University of Wisconsin System and other agencies, local governmental units, and other experts involved in collecting and managing land information. Agencies shall cooperate with the department in the coordination of land information collection.

16.967(9) (9) Technical assistance; education. The department may provide technical assistance to counties and conduct educational seminars, courses, or conferences relating to land information. The department shall charge and collect fees sufficient to recover the costs of activities authorized under this subsection.

16.967 History History: 1989 a. 31, 339; 1991 a. 39; 1993 a. 16; 1995 a. 27 ss. 403, 9116 (5), 9126 (19); 1995 a. 201; 1997 a. 27 ss. 141am to 141an, 9456 (3m); 1999 a. 9 ss. 114m, 114n, 9401 (2zu); 2001 a. 16; 2003 a. 33 ss. 2811, 2813; 2003 a. 48 ss. 10, 11; 2003 a. 206 s. 23; 2005 a. 25 ss. 92, 2493, 2495; 2007 a. 20 s. 9121 (6) (a); 2009 a. 314; 2011 a. 32; 2013 a. 20.



16.9675 Land activities.

16.9675  Land activities. The department shall do all of the following:

16.9675(1) (1) Identify state land use goals and recommend these goals to the governor.

16.9675(2) (2) Identify state land use priorities to further the state's land use goals and recommend to the governor legislation to implement these priorities.

16.9675(3) (3) Study areas of cooperation and coordination in the state's land use statutes and recommend to the governor legislation to harmonize these statutes to further the state's land use goals.

16.9675(4) (4) Study areas of the state's land use statutes that conflict with each other and recommend to the governor legislation to resolve these conflicts to further the state's land use goals.

16.9675(5) (5) Identify areas of the state's land use statutes that conflict with county or municipal land use ordinances, and areas of county or municipal land use ordinances that conflict with each other, and recommend to the governor legislation to resolve these conflicts.

16.9675(6) (6) Establish a state agency resource working group that is composed of representatives of the departments of administration; agriculture, trade and consumer protection; commerce; natural resources; revenue; transportation; and other appropriate agencies to discuss, analyze, and address land use issues and related policy issues, including the following:

16.9675(6)(a) (a) Gathering information about the land use plans of state agencies.

16.9675(6)(b) (b) Establishing procedures for the distribution of the information gathered under par. (a) to other state agencies, local units of government, and private persons.

16.9675(6)(c) (c) Creating a system to facilitate, and to provide training and technical assistance for the development of, local intergovernmental land use planning.

16.9675(7) (7) Study the activities of local units of government in the land use area to determine how these activities impact on state land use goals, and recommend to the governor legislation that fosters coordination between local land use activities and state land use goals.

16.9675(8) (8) Identify procedures for facilitating local land use planning efforts, including training and technical assistance for local units of government, and recommend to the governor legislation to implement such procedures.

16.9675(9) (9) Gather and analyze information about the land use activities in this state of the federal government and American Indian governments and inform the governor of the impact of these activities on state land use goals.

16.9675(10) (10) Study any other issues that are reasonably related to the state's land use goals, including methods for alternative dispute resolution for disputes involving land use issues, and recommend to the governor legislation in the areas studied by the department that would further the state's land use goals.

16.9675(11) (11) Gather information about land use issues in any reasonable way, including the following:

16.9675(11)(a) (a) Establishing a state-local government-private sector working group to study and advise the department on land use issues.

16.9675(11)(b) (b) Holding public hearings or information meetings on land use issues.

16.9675(11)(c) (c) Conducting surveys on land use issues.

16.9675(11)(d) (d) Consulting with any person who is interested in land use issues.

16.9675 History History: 2005 a. 25.



16.968 Groundwater survey and analysis.

16.968  Groundwater survey and analysis. The department shall allocate funds for programs of groundwater survey and analysis to the department of natural resources and the geological and natural history survey following review and approval of a mutually agreed upon division of responsibilities concerning groundwater programs between the department of natural resources and the geological and natural history survey, a specific expenditure plan and groundwater data collection standards. State funds allocated under this section shall be used to match available federal funds prior to being used for solely state-funded activities.

16.968 History History: 1979 c. 34; 1997 a. 27 ss. 142, 142am, 9456 (3m); 2003 a. 33 s. 2811; 2003 a. 48 ss. 10, 11; 2003 a. 206 s. 23.



16.969 Fees for certain high-voltage transmission lines.

16.969  Fees for certain high-voltage transmission lines.

16.969(1)(1) In this section:

16.969(1)(a) (a) "Commission" means the public service commission.

16.969(1)(b) (b) "High-voltage transmission line" means a high-voltage transmission line, as defined in s. 196.491 (1) (f), that is designed for operation at a nominal voltage of 345 kilovolts or more.

16.969(2) (2) The department shall promulgate rules that require a person who is issued a certificate of public convenience and necessity by the commission under s. 196.491 (3) for a high-voltage transmission line to pay the department the following fees:

16.969(2)(a) (a) An annual impact fee in an amount equal to 0.3% of the cost of the high-voltage transmission line, as determined by the commission under s. 196.491 (3) (gm).

16.969(2)(b) (b) A one-time environmental impact fee in an amount equal to 5% of the cost of the high-voltage transmission line, as determined by the commission under s. 196.491 (3) (gm).

16.969(3) (3)

16.969(3)(a)(a) The department shall distribute the fees that are paid by a person under the rules promulgated under sub. (2) (a) to each town, village and city that is identified by the commission under s. 196.491 (3) (gm) in proportion to the amount of investment that is allocated by the commission under s. 196.491 (3) (gm) to each such town, village and city.

16.969(3)(b) (b) The fee that is paid by a person under the rules promulgated under sub. (2) (b) shall be distributed as follows:

16.969(3)(b)1. 1. The department shall pay 50% of the fee to each county that is identified by the commission under s. 196.491 (3) (gm) in proportion to the amount of investment that is allocated by the commission under s. 196.491 (3) (gm) to each such county.

16.969(3)(b)2. 2. The department shall pay 50% of the fee to each town, village and city that is identified by the commission under s. 196.491 (3) (gm) in proportion to the amount of investment that is allocated by the commission under s. 196.491 (3) (gm) to each such town, village and city.

16.969(4) (4) A county, town, village, or city that receives a distribution under sub. (3) (b) may use the distribution only for park, conservancy, wetland or other similar environmental programs, unless the commission approves a different use under this subsection. A county, town, village, or city that receives a distribution may request in writing at any time that the commission approve a different use. The commission shall make a decision no later than 14 days after receiving such a request. The commission shall approve a request if it finds that the request is in the public interest.

16.969 History History: 1999 a. 9; 2003 a. 89.



16.97 Definitions.

16.97  Definitions. In this subchapter:

16.97(1m) (1m) "Agency" has the meaning given in s. 16.70 (1e).

16.97(2) (2) "Authority" has the meaning given in s. 16.70 (2).

16.97(2m) (2m) "Board" means the information technology management board.

16.97(3) (3) "Computer services" means any services in which a computer is utilized other than for personal computing purposes.

16.97(4) (4) "Data processing" means the delivery of information processing services.

16.97(5m) (5m) "Executive branch agency" has the meaning given in s. 16.70 (4).

16.97(5p) (5p) "Form" means any written material, by whatever means printed, generated or reproduced, with blank spaces left for the entry of additional information to be used for the purpose of providing information, collecting information or requiring action in any transaction involving this state.

16.97(5s) (5s) "Forms management" means the system of providing forms to accomplish necessary operations efficiently and economically, including analysis and design of forms, improvement of methods of procurement, distribution and disposition of forms and improvement of methods to keep to a reasonable level the public's duty to report. "Forms management" includes the elimination of unnecessary forms and of unnecessary data collection and standardizing, consolidating and simplifying forms and related procedures.

16.97(6) (6) "Information technology" means the electronic processing, storage and transmission of information including data processing and telecommunications.

16.97(6m) (6m) "Information technology portfolio" means information technology systems, applications, infrastructure, and information resources and human resources devoted to developing and maintaining information technology systems.

16.97(7) (7) "Local governmental unit" means a political subdivision of this state, a special purpose district in this state, an instrumentality or corporation of such a political subdivision or special purpose district, a combination or subunit of any of the foregoing or an instrumentality of the state and any of the foregoing.

16.97(8) (8) "Personal computing" means utilizing a computer that is located at the same work station where the input or output of data is conducted.

16.97(8m) (8m) "Public contact form" means a form generated and used by any agency in transactions between the agency and a member of the public.

16.97(9) (9) "Supercomputer" means a special purpose computer that performs in a scientific environment and that is characterized by a very high processing speed and power.

16.97(10) (10) "Telecommunications" means all services and facilities capable of transmitting, switching, or receiving information in any form by wire, radio, or other electronic means.

16.97 History History: 2001 a. 16 ss. 346, 347, 348, 1027; Stats. 2001 s. 22.01; 2003 a. 33 ss. 232, 752 to 756; Stats. 2003 s. 16.97.



16.971 Responsibilities of department.

16.971  Responsibilities of department.

16.971(2) (2) The department shall:

16.971(2)(a) (a) Ensure that an adequate level of information technology services is made available to all agencies by providing systems analysis and application programming services to augment agency resources, as requested. The department shall also ensure that executive branch agencies, other than the board of regents of the University of Wisconsin System, make effective and efficient use of the information technology resources of the state. The department shall, in cooperation with agencies, establish policies, procedures and planning processes, for the administration of information technology services, which executive branch agencies shall follow. The policies, procedures and processes shall address the needs of agencies, other than the board of regents of the University of Wisconsin System, to carry out their functions. The department shall monitor adherence to these policies, procedures and processes.

16.971(2)(ae) (ae) Except as provided in sub. (2m), review and approve, modify or reject all forms approved by a records and forms officer for jurisdiction, authority, standardization of design and nonduplication of existing forms. Unless the department rejects for cause or modifies the form within 20 working days after receipt, it is considered approved. The department's rejection of any form is appealable to the public records board. If the head of an agency certifies to the department that the form is needed on a temporary basis, approval by the department is not required.

16.971(2)(am) (am) Make as cost effective as possible the procurement and use of forms by agencies.

16.971(2)(ap) (ap) Prescribe a forms management program for agencies.

16.971(2)(b) (b) Develop and maintain information technology resource planning and budgeting techniques at all levels of state government.

16.971(2)(c) (c) Develop and maintain procedures to ensure information technology resource planning and sharing between executive branch agencies. The procedures shall ensure the interconnection of information technology resources of executive branch agencies, if interconnection is consistent with the strategic plans formulated under pars. (L) and (m).

16.971(2)(cf) (cf) Implement, operate, maintain, and upgrade an enterprise resource planning system capable of providing information technology services to all agencies in the areas of accounting, auditing, payroll and other financial services; procurement; human resources; and other administrative processes. The department may provide information technology services under this subsection to any executive branch agency under s. 16.70 (4). The department may also provide information technology services to any local governmental unit under this subsection.

16.971(2)(cm) (cm) Prescribe standards for data, application, and business process integration that shall be used by executive branch agencies, to the extent consistent with the statewide strategic plan formulated under par. (m), and that enable local governmental units to integrate their data, application, and business processes into state systems whenever feasible.

16.971(2)(d) (d) Develop review and approval procedures which encourage timely and cost-effective hardware, software, and professional services acquisitions, and review and approve the acquisition of such items and services under those procedures.

16.971(2)(e) (e) Collect, analyze and interpret, in cooperation with agencies, that data necessary to assist the information technology resource planning needs of the governor and legislature.

16.971(2)(f) (f) Provide advice and assistance during budget preparation concerning information technology resource plans and capabilities.

16.971(2)(g) (g) Ensure that management reviews of information technology organizations are conducted.

16.971(2)(h) (h) Gather, interpret and disseminate information on new technological developments, management techniques and information technology resource capabilities and their possible effect on current and future management plans to all interested parties.

16.971(2)(i) (i) Ensure that a level of information technology services are provided to all agencies that are equitable in regard to resource availability, cost and performance.

16.971(2)(j) (j) Ensure that all executive branch agencies develop and operate with clear guidelines and standards in the areas of information technology systems development and that they employ good management practices and cost-benefit justifications.

16.971(2)(k) (k) Ensure that all state data processing facilities develop proper privacy and security procedures and safeguards.

16.971(2)(L) (L) Require each executive branch agency, other than the board of regents of the University of Wisconsin System, to adopt and submit to the department, in a form specified by the department, no later than March 1 of each year, a strategic plan for the utilization of information technology to carry out the functions of the agency in the succeeding fiscal year for review and approval under s. 16.976.

16.971(2)(Lg) (Lg)

16.971(2)(Lg)1.1. Develop, in consultation with each executive branch agency, other than the Board of Regents of the University of Wisconsin System, and adopt the following written policies for information technology development projects included in the strategic plan required of each executive branch agency under par. (L) and that either exceed $1,000,000 or that are vital to the functions of the executive branch agency:

16.971(2)(Lg)1.a. a. A standardized reporting format.

16.971(2)(Lg)1.b. b. A requirement that both proposed and ongoing information technology development projects be included.

16.971(2)(Lg)2. 2. The department shall submit for review by the joint legislative audit committee and for approval by the joint committee on information policy and technology any proposed policies required under subd. 1. and any proposed revisions to the policies.

16.971(2)(Lm) (Lm) No later than 60 days after enactment of each biennial budget act, require each executive branch agency, other than the board of regents of the University of Wisconsin System, that receives funding under that act for an information technology development project to file with the department an amendment to its strategic plan for the utilization of information technology under par. (L). The amendment shall identify each information technology development project for which funding is provided under that act and shall specify, in a form prescribed by the department, the benefits that the agency expects to realize from undertaking the project.

16.971(2)(m) (m) Assist in coordination and integration of the plans of executive branch agencies relating to information technology approved under par. (L) and, using these plans and the statewide long-range telecommunications plan under s. 16.979 (2) (a), formulate and revise biennially a consistent statewide strategic plan for the use and application of information technology. The department shall, no later than September 15 of each even-numbered year, submit the statewide strategic plan to the cochairpersons of the joint committee on information policy and technology and the governor.

16.971(2)(n) (n) Maintain an information technology resource center to provide appropriate technical assistance and training to small agencies.

16.971(2m) (2m) The following forms are not subject to review or approval by the department:

16.971(2m)(a) (a) Forms that must be completed by applicants for admission to an institution of the University of Wisconsin System or by students of such an institution who are applying for financial aid, including loans, or for a special course of study or who are adding or dropping courses, registering or withdrawing, establishing their residence or being identified or classified.

16.971(2m)(b) (b) Forms the use of which is required by federal law.

16.971(2m)(c) (c) Forms used by teachers to evaluate a student's academic performance.

16.971(2m)(d) (d) Forms used by hospitals and health care providers to bill or collect from patients and 3rd parties.

16.971(2m)(e) (e) Forms used by medical personnel in the treatment of patients.

16.971(2m)(f) (f) Forms used to collect data from research subjects in the course of research projects administered by the board of regents of the University of Wisconsin System.

16.971(2m)(g) (g) Forms used by the department of corrections in the investigation or processing of persons either under the control or custody of the department or under investigation by a court.

16.971(2m)(gm) (gm) Forms relating to youth corrections used by the department of health services in the investigation or processing of persons either under the control or custody of the department or under investigation by a court.

16.971(2m)(h) (h) Forms that are not public contact forms.

16.971(3) (3)

16.971(3)(a)(a) The department shall notify the joint committee on finance in writing of the proposed acquisition of any information technology resource that the department considers major or that is likely to result in a substantive change of service, and that was not considered in the regular budgeting process and is to be financed from general purpose revenues or corresponding revenues in a segregated fund. If the cochairpersons of the committee do not notify the department that the committee has scheduled a meeting for the purpose of reviewing the proposed acquisition within 14 working days after the date of the department's notification, the department may approve acquisition of the resource. If, within 14 working days after the date of the department's notification, the cochairpersons of the committee notify the department that the committee has scheduled a meeting for the purpose of reviewing the proposed acquisition, the department shall not approve acquisition of the resource unless the acquisition is approved by the committee.

16.971(3)(b) (b) The department shall promptly notify the joint committee on finance in writing of the proposed acquisition of any information technology resource that the department considers major or that is likely to result in a substantive change in service, and that was not considered in the regular budgeting process and is to be financed from program revenues or corresponding revenues from program receipts in a segregated fund.

16.971(4) (4)

16.971(4)(a)(a) The department may license or authorize executive branch agencies to license computer programs developed by executive branch agencies to the federal government, other states and municipalities. Any agency other than an executive branch agency may license a computer program developed by that agency to the federal government, other states and municipalities.

16.971(4)(b) (b) Annual license fees may be established at not more than 25% of the program development cost and shall be credited to the agency which developed the program.

16.971(4)(c) (c) In this subsection:

16.971(4)(c)1. 1. "Computer programs" are the processes for the treatment and verbalization of data.

16.971(4)(c)2. 2. "Municipality" has the meaning designated in s. 66.0901 (1) (a).

16.971(6) (6) Notwithstanding sub. (2), the legislative reference bureau shall approve the specifications for preparation and schedule for delivery of computer databases containing the Wisconsin statutes.

16.971(9) (9) In conjunction with the public defender board, the director of state courts, the departments of corrections and justice and district attorneys, the department may maintain, promote and coordinate automated justice information systems that are compatible among counties and the officers and agencies specified in this subsection, using the moneys appropriated under s. 20.505 (1) (kh), (kp), and (kq). The department shall annually report to the legislature under s. 13.172 (2) concerning the department's efforts to improve and increase the efficiency of integration of justice information systems.

16.971(11) (11) The department may charge executive branch agencies for information technology development and management services provided to them by the department under this section.

16.971(13) (13) Provide juvenile correctional facilities, school districts, and cooperative educational service agencies with telecommunications access under s. 16.997 and contract with telecommunications providers to provide that access.

16.971(14) (14) Provide private colleges, technical college districts, public library boards, public library systems, and public museums with telecommunications access under s. 16.997 and contract with telecommunications providers to provide that access.

16.971(15) (15) Provide private schools and tribal schools, as defined in s. 115.001 (15m), with telecommunications access under s. 16.997 and contract with telecommunications providers to provide that access.

16.971(16) (16) Provide the Wisconsin Center for the Blind and Visually Impaired and the Wisconsin Educational Services Program for the Deaf and Hard of Hearing with telecommunications access under s. 16.997 and contract with telecommunications providers to provide that access.

16.971(17) (17) Provide educational agencies that are eligible for a rate discount on telecommunications services under 47 USC 254 with additional telecommunications access under s. 16.998 and contract with telecommunications providers to provide that access.

16.971 History History: 1971 c. 261; Stats. 1971 s. 16.96; Stats. 1971 s. 16.97; 1975 c. 39; 1977 c. 29; 1977 c. 196 s. 130 (3); 1979 c. 34, 221; 1981 c. 20; 1987 a. 142; 1989 a. 31; 1991 a. 39 ss. 180b, 192b; Stats. 1991 s. 16.971; 1993 a. 16; 1995 a. 27 ss. 324, 331, 408 to 423m, 9126 (19); 1995 a. 417; 1997 a. 27, 36; 1999 a. 9, 29, 32; 1999 a. 150 s. 672; 1999 a. 185, 186; 2001 a. 16 ss. 349 to 360; Stats. 2001 s. 22.03; 2001 a. 104; 2003 a. 33 ss. 234d to 238d, 757 to 767; Stats. 2003 s. 16.971; 2005 a. 25, 220, 344; 2007 a. 20 ss. 128c to 128m, 9121 (6) (a); 2009 a. 302; 2011 a. 32; 2013 a. 20.



16.972 Powers of the department.

16.972  Powers of the department.

16.972(1) (1) In this section:

16.972(1)(ag) (ag) "Qualified museum" means a nonprofit or publicly owned museum that has an educational mission.

16.972(1)(b) (b) "Qualified postsecondary institution" means a regionally accredited 4-year nonprofit college or university having its regional headquarters and principal place of business in this state or a tribally controlled college located in this state.

16.972(1)(c) (c) "Qualified private school" means a private school, as defined in s. 115.001 (3r), operating elementary or high school grades.

16.972(1)(cm) (cm) "Qualified tribal school" means a tribal school as defined in s. 115.001 (15m).

16.972(1)(d) (d) "Qualified zoo" means a bona fide publicly owned zoo that has an educational mission.

16.972(2) (2) The department may:

16.972(2)(a) (a) Provide such telecommunications services to agencies as the department considers to be appropriate. An agency may use telecommunications services, including data and voice over Internet services, provided to the agency by or through the department only for the purpose of carrying out its functions. No agency may offer, resell, or provide telecommunications services, including data and voice over Internet services, that are available from a private telecommunications carrier to the general public or to any other public or private entity.

16.972(2)(b) (b) Except as provided in par. (a), provide such computer services and telecommunications services to local governmental units and the broadcasting corporation and provide such telecommunications services to qualified private schools, tribal schools, postsecondary institutions, museums, and zoos, as the department considers to be appropriate and as the department can efficiently and economically provide. The department may exercise this power only if in doing so it maintains the services it provides at least at the same levels that it provides prior to exercising this power and it does not increase the rates chargeable to users served prior to exercise of this power as a result of exercising this power. The department may charge local governmental units, the broadcasting corporation, and qualified private schools, tribal schools, postsecondary institutions, museums, and zoos, for services provided to them under this paragraph in accordance with a methodology determined by the department. Use of telecommunications services by a qualified private school, tribal school, or postsecondary institution shall be subject to the same terms and conditions that apply to a municipality using the same services. The department shall prescribe eligibility requirements for qualified museums and zoos to receive telecommunications services under this paragraph.

16.972(2)(c) (c) Provide such supercomputer services to agencies, local governmental units and entities in the private sector as the department considers to be appropriate and as the department can efficiently and economically provide. The department may exercise this power only if in doing so it maintains the services it provides at least at the same levels that it provides prior to exercising this power and it does not increase the rates chargeable to users served prior to exercise of this power as a result of exercising this power. The department may charge agencies, local governmental units and entities in the private sector for services provided to them under this paragraph in accordance with a methodology determined by the department.

16.972(2)(d) (d) Undertake such studies, contract for the performance of such studies, and appoint such councils and committees for advisory purposes as the department considers appropriate to ensure that the department's plans, capital investments and operating priorities meet the needs of agencies local governmental units and entities in the private sector served by the department. The department may compensate members of any council or committee for their services and may reimburse such members for their actual and necessary expenses incurred in the discharge of their duties.

16.972(2)(e) (e) Provide technical services to agencies in making hardware acquisitions to be used for computer services.

16.972(2)(f) (f) Acquire, operate, and maintain any information technology equipment or systems required by the department to carry out its functions, and provide information technology development and management services related to those information technology systems. The department may assess executive branch agencies, other than the board of regents of the University of Wisconsin System, for the costs of equipment or systems acquired, operated, maintained, or provided or services provided under this paragraph in accordance with a methodology determined by the department. The department may also charge any agency for such costs as a component of any services provided by the department to the agency.

16.972(2)(g) (g) Assume direct responsibility for the planning and development of any information technology system in the executive branch of state government outside of the University of Wisconsin System that the department determines to be necessary to effectively develop or manage the system, with or without the consent of any affected executive branch agency. The department may charge any executive branch agency for the department's reasonable costs incurred in carrying out its functions under this paragraph on behalf of that agency.

16.972(2)(h) (h) Establish master contracts for the purchase of materials, supplies, equipment, or contractual services relating to information technology or telecommunications for use by agencies, authorities, local governmental units, or entities in the private sector. The department may require any executive branch agency, other than the board of regents of the University of Wisconsin System, to make any purchases of materials, supplies, equipment, or contractual services relating to information technology or telecommunications that are included under the contract pursuant to the terms of the contract.

16.972(2)(i) (i) Accept gifts, grants, and bequests, to be used for the purposes for which made, consistently with applicable laws.

16.972 History History: 2001 a. 16 ss. 361 to 365, 1029; Stats. 2001 s. 22.05; 2003 a. 33 ss. 768 to 776; Stats. 2003 s. 16.972; 2005 a. 25; 2009 a. 302.



16.973 Duties of the department.

16.973  Duties of the department. The department shall:

16.973(1) (1) Provide or contract with a public or private entity to provide computer services to agencies. The department may charge agencies for services provided to them under this subsection in accordance with a methodology determined by the department.

16.973(2) (2) Promulgate methodologies for establishing all fees and charges established or assessed by the department under this subchapter.

16.973(3) (3) Facilitate the implementation of statewide initiatives, including development and maintenance of policies and programs to protect the privacy of individuals who are the subjects of information contained in the databases of agencies, and of technical standards and sharing of applications among agencies and any participating local governmental units or entities in the private sector.

16.973(4) (4) Ensure responsiveness to the needs of agencies for delivery of high-quality information technology processing services on an efficient and economical basis, while not unduly affecting the privacy of individuals who are the subjects of the information being processed by the department.

16.973(5) (5) Utilize all feasible technical means to ensure the security of all information submitted to the department for processing by agencies, local governmental units and entities in the private sector.

16.973(6) (6) With the advice of the government accountability board, adopt and enforce standards of ethical conduct applicable to its paid consultants which are similar to the standards prescribed in subch. III of ch. 19, except that the department shall not require its paid consultants to file statements of economic interests.

16.973(7) (7) Prescribe and revise as necessary performance measures to ensure financial controls and accountability, optimal personnel utilization, and customer satisfaction for all information technology functions in the executive branch outside of the University of Wisconsin System and annually, no later than March 31, report to the joint committee on information policy and technology and the board concerning the performance measures utilized by the department and the actual performance of the department and the executive branch agencies measured against the performance measures then in effect.

16.973(8) (8) Offer the opportunity to local governmental units to voluntarily obtain computer or supercomputer services from the department when those services are provided under s. 16.972 (2) (b) or (c), and to voluntarily participate in any master contract established by the department under s. 16.972 (2) (h) or in the use of any informational system or device provided by the department under 16.974 (3).

16.973(9) (9) In consultation with the department of veterans affairs, administer a program to increase outreach to veterans regarding veterans services and benefits, and to provide training to employees of the department of veterans affairs and county veterans service officers.

16.973(10) (10) Promulgate:

16.973(10)(a) (a) A definition of and methodology for identifying large, high-risk information technology projects.

16.973(10)(b) (b) Standardized, quantifiable project performance measures for evaluating large, high-risk information technology projects.

16.973(10)(c) (c) Policies and procedures for routine monitoring of large, high-risk information technology projects.

16.973(10)(d) (d) A formal process for modifying information technology project specifications when necessary to address changes in program requirements.

16.973(10)(e) (e) Requirements for reporting changes in estimates of cost or completion date to the department and the joint committee on information policy and technology.

16.973(10)(f) (f) Methods for discontinuing projects or modifying projects that are failing to meet performance measures in such a way to correct the performance problems.

16.973(10)(g) (g) Policies and procedures for the use of master leases under s. 16.76 (4) to finance new large, high-risk information technology system costs and maintain current large, high-risk information technology systems.

16.973(10)(h) (h) A standardized progress point in the execution of large, high-risk information technology projects at which time the estimated costs and date of completion of the project is reported to the department and the joint committee on information policy and technology.

16.973(11) (11) Promulgate:

16.973(11)(a) (a) A requirement that each executive branch agency review commercially available information technology products prior to initiating work on a customized information technology development project to determine whether any commercially available product could meet the information technology needs of the agency.

16.973(11)(b) (b) Procedures and criteria to determine when a commercially available information technology product must be used and when an executive branch agency may consider the modification or creation of a customized information technology product.

16.973(11)(c) (c) A requirement that each executive branch agency submit for approval by the department and prior to initiating work on a customized information technology product a justification for the modification or creation by the agency of a customized information technology product.

16.973(12) (12)

16.973(12)(a)(a) In this subsection, "master lease" has the meaning given under s. 16.76 (4).

16.973(12)(b) (b) Annually, no later than October 1, submit to the governor and the members of the joint committee on information policy and technology a report documenting the use by each executive branch agency, other than the Board of Regents of the University of Wisconsin System, of master leases to fund information technology projects in the previous fiscal year. The report shall contain all of the following information:

16.973(12)(b)1. 1. The total amount paid under master leases towards information technology projects in the previous fiscal year.

16.973(12)(b)2. 2. The master lease payment amounts approved to be applied to information technology projects in future years.

16.973(12)(b)3. 3. The total amount paid by each executive branch agency on each information technology project for which debt is outstanding, as compared to the total financing amount originally approved for that information technology project.

16.973(12)(b)4. 4. A summary of repayments made towards any master lease in the previous fiscal year.

16.973(13) (13)

16.973(13)(a)(a) Except as provided in par. (b), include in each contract with a vendor of information technology that involves a large, high-risk information technology project under sub. (10) or that has a projected cost greater than $1,000,000, and require each executive branch agency authorized under s. 16.71 (1m) to enter into a contract for materials, supplies, equipment, or contractual services relating to information technology to include in each contract with a vendor of information technology that involves a large, high-risk information technology project under sub. (10) or that has a projected cost greater than $1,000,000 a stipulation requiring the vendor to submit to the department for approval any order or amendment that would change the scope of the contract and have the effect of increasing the contract price. The stipulation shall authorize the department to review the original contract and the order or amendment to determine all of the following and, if necessary, to negotiate with the vendor regarding any change to the original contract price:

16.973(13)(a)1. 1. Whether the work proposed in the order or amendment is within the scope of the original contract.

16.973(13)(a)2. 2. Whether the work proposed in the order or amendment is necessary.

16.973(13)(b) (b) The department or an executive branch agency may exclude from a contract described in par. (a) the stipulation required under par. (a) if all of the following conditions are satisfied:

16.973(13)(b)1. 1. Including such a stipulation would negatively impact contract negotiations or significantly reduce the number of bidders on the contract.

16.973(13)(b)2. 2. If the exclusion is sought by an executive branch agency, that agency submits to the department a plain-language explanation of the reasons the stipulation was excluded and the alternative provisions the executive branch agency will include in the contract to ensure that the contract will be completed on time and within the contract budget.

16.973(13)(b)3. 3. If the exclusion is sought by the department, the department prepares a plain-language explanation of the reasons the stipulation was excluded and the alternative provisions the department will include in the contract to ensure that the contract will be completed on time and within the contract budget.

16.973(13)(b)4. 4. The department submits for approval by the joint committee on information policy and technology any explanation and alternative contract provisions required under subd. 2. or 3. If, within 14 working days after the date that the department submits any explanation and alternative contract provisions required under this subdivision, the joint committee on information policy and technology does not contact the department, the explanation and alternative contract provisions shall be deemed approved.

16.973(14) (14)

16.973(14)(a)(a) Require each executive branch agency, other than the Board of Regents of the University of Wisconsin system, that has entered into an open-ended contract for the development of information technology to submit to the department quarterly reports documenting the amount expended on the information technology development project. In this subsection, "open-ended contract" means a contract for information technology that includes one or both of the following:

16.973(14)(a)1. 1. Stipulations that provide that the contract vendor will deliver information technology products or services but that do not specify a maximum payment amount.

16.973(14)(a)2. 2. Stipulations that provide that the contract vendor shall be paid an hourly wage but that do not set a maximum limit on the number of hours required to complete the information technology project.

16.973(14)(b) (b) Compile and annually submit to the joint committee on information technology the reports required under par. (a).

16.973(16) (16) No later than March 1 and September 1 of each year, submit to the joint committee on information policy and technology a report that documents for each executive branch agency information technology project with an actual or projected cost greater than $1,000,000 or that the department of administration has identified as a large, high-risk information technology project under sub. (10) (a) all of the following:

16.973(16)(a) (a) Original and updated project cost projections.

16.973(16)(b) (b) Original and updated completion dates for the project and any stage of the project.

16.973(16)(c) (c) An explanation for any variation between the original and updated costs and completion dates under pars. (a) and (b).

16.973(16)(d) (d) A copy of any contract entered into by the department for the project and not provided in a previous report.

16.973(16)(e) (e) All sources of funding for the project.

16.973(16)(f) (f) The amount of any funding provided for the project through a master lease under s. 16.76 (4).

16.973(16)(g) (g) Information about the status of the project, including any portion of the project that has been completed.

16.973(16)(h) (h) Any other information about the project, or related information technology projects, requested by the joint committee on information policy and technology.

16.973 History History: 2001 a. 16 ss. 367 to 369, 1030 to 1030m; 2003 a. 33 ss. 777 to 781; Stats. 2003 s. 16.973; 2007 a. 1, 20.



16.974 Powers of the department.

16.974  Powers of the department. The department may:

16.974(1) (1) Establish and collect assessments and charges for all authorized services provided by the department, subject to applicable agreements under subs. (2) and (2m).

16.974(2) (2) Subject to s. 16.972 (2) (b), enter into and enforce an agreement with any agency, any authority, any unit of the federal government, any local governmental unit, any entity in the private sector, or any tribal school, as defined in s. 115.001 (15m), to provide services authorized to be provided by the department to that agency, authority, unit, entity, or tribal school at a cost specified in the agreement.

16.974(2m) (2m) Enter into and enforce an agreement with an individual to provide services authorized to be provided by the department to that individual.

16.974(3) (3) Develop or operate and maintain any system or device facilitating Internet or telephone access to information about programs of agencies, authorities, local governmental units, entities in the private sector, individuals, or any tribal schools, as defined in s. 115.001 (15m), or otherwise permitting the transaction of business by agencies, authorities, local governmental units, entities in the private sector, individuals, or tribal schools by means of electronic communication. The department may assess executive branch agencies, other than the board of regents of the University of Wisconsin System, for the costs of systems or devices relating to information technology or telecommunications that are developed, operated, or maintained under this subsection in accordance with a methodology determined by the department. The department may also charge any agency, authority, local governmental unit, entity in the private sector, or tribal school for such costs as a component of any services provided by the department to that agency, authority, local governmental unit, entity, or tribal school. The department may charge an individual for such costs as a component of any services provided by the department to that individual.

16.974(4) (4) Provide services authorized under sub. (3) to hospitals, as defined in s. 50.33 (2). Subsection (1) applies to the services provided under this subsection.

16.974(5) (5) Review and approve, approve with modifications, or disapprove any proposed contract for the purchase of materials, supplies, equipment, or contractual services relating to information technology or telecommunications by an executive branch agency, other than the board of regents of the University of Wisconsin System.

16.974 History History: 2001 a. 16; 2003 a. 33 ss. 782 to 785c; Stats. 2003 s. 16.974; 2009 a. 302; 2011 a. 32; 2013 a. 20.



16.975 Access to information.

16.975  Access to information. The department shall withhold from access under s. 19.35 (1) all information submitted to the department by agencies, authorities, units of the federal government, local governmental units, entities in the private sector, or individuals for the purpose of processing. The department may not process such information without the consent of the agency, authority, unit, entity, or individual which submitted the information and may not withhold such information from the agency, authority, unit, entity, or individual or from any other person authorized by the agency, authority, unit, entity, or individual to have access to the information. The agency, authority, unit, entity, or individual submitting the information remains the custodian of the information while it is in the custody of the department and access to such information by that agency, authority, unit, entity, or individual or any other person shall be determined by that agency, authority, unit, entity, or individual and in accordance with law.

16.975 History History: 1991 a. 39; 1995 a. 27; 2001 a. 16 s. 372; Stats. 2001 s. 22.11; 2003 a. 33 s. 786; Stats. 2003 s. 16.975; 2013 a. 20.



16.976 Strategic plans for executive branch agencies.

16.976  Strategic plans for executive branch agencies.

16.976(1)(1) As a part of each proposed strategic plan submitted under s. 16.971 (2) (L), the department shall require each executive branch agency to address the business needs of the agency and to identify all proposed information technology development projects that serve those business needs, the priority for undertaking such projects, and the justification for each project, including the anticipated benefits of the project. Each proposed plan shall identify any changes in the functioning of the agency under the plan. In each even-numbered year, the plan shall include identification of any information technology development project that the agency plans to include in its biennial budget request under s. 16.42 (1).

16.976(2) (2) Each proposed strategic plan shall separately identify the initiatives that the executive branch agency plans to undertake from resources available to the agency at the time that the plan is submitted and initiatives that the agency proposes to undertake that would require additional resources.

16.976(3) (3) Following receipt of a proposed strategic plan from an executive branch agency, the department shall, before June 1, notify the agency of any concerns that the department may have regarding the plan and provide the agency with its recommendations regarding the proposed plan. The department may also submit any concerns or recommendations regarding any proposed plan to the board for its consideration. The board shall then consider the proposed plan and provide the department with its recommendations regarding the plan. The executive branch agency may submit modifications to its proposed plan in response to any recommendations.

16.976(4) (4) Before June 15, the department shall consider any recommendations provided by the board under sub. (3) and shall then approve or disapprove the proposed plan in whole or in part.

16.976(5) (5) No executive branch agency, other than the board of regents of the University of Wisconsin System, may implement a new or revised information technology development project authorized under a strategic plan until the implementation is approved by the department in accordance with procedures prescribed by the department.

16.976(6) (6) The department shall consult with the joint committee on information policy and technology in providing guidance for planning by executive branch agencies.

16.976 History History: 2001 a. 16; 2003 a. 33 ss. 787 to 791; Stats. 2003 s. 16.976.



16.977 Information technology portfolio management.

16.977  Information technology portfolio management. With the assistance of executive branch agencies and the advice of the board, the department shall manage the information technology portfolio of state government in accordance with a management structure that includes all of the following:

16.977(1) (1) Criteria for selection of information technology assets to be managed.

16.977(2) (2) Methods for monitoring and controlling information technology development projects and assets.

16.977(3) (3) Methods to evaluate the progress of information technology development projects and the effectiveness of information technology systems, including performance measurements for the information technology portfolio.

16.977 History History: 2001 a. 16; 2003 a. 33 ss. 792, 793; Stats. 2003 s. 16.977.



16.978 Information technology management board.

16.978  Information technology management board.

16.978(1)(1) The board shall provide the department with its recommendations concerning any elements of the strategic plan of an executive branch agency that are referred to the board under s. 16.976 (3).

16.978(2) (2) The board may advise the department with respect to management of the information technology portfolio of state government under s. 16.977.

16.978(3) (3) The board may, upon petition of an executive branch agency, review any decision of the department under this subchapter affecting that agency. Upon review, the board may affirm, modify, or set aside the decision. If the board modifies or sets aside the decision of the department, the decision of the board stands as the decision of the department and the decision is not subject to further review or appeal.

16.978(4) (4) The board may monitor progress in attaining goals for information technology and telecommunications development set by the department or executive branch agencies, other than the board of regents of the University of Wisconsin System, and may make recommendations to the department or agencies concerning appropriate means of attaining those goals.

16.978 History History: 2001 a. 16; 2003 a. 33 ss. 794, 795; Stats. 2003 s. 16.978.



16.9785 Purchases of computers by teachers.

16.9785  Purchases of computers by teachers. The department shall negotiate with private vendors to facilitate the purchase of computers and other educational technology, as defined in s. 24.60 (1r), by public, private, and tribal elementary and secondary school teachers for their private use. The department shall attempt to make available types of computers and other educational technology under this section that will encourage and assist teachers in becoming knowledgeable about the technology and its uses and potential uses in education.

16.9785 History History: 1995 a. 27, 225; 1997 a. 27; 2001 a. 16, s. 308; Stats. 2001 s. 22.19; 2003 a. 33 s. 796; Stats. 2003 s. 16.9785; 2009 a. 302.



16.979 Telecommunications operations and planning.

16.979  Telecommunications operations and planning.

16.979(2)(2)  Powers and duties. The department shall ensure maximum utility, cost-benefit and operational efficiency of all telecommunications systems and activities of this state, and those which interface with cities, counties, villages, towns, other states and the federal government. The department, with the assistance and cooperation of all other agencies, shall:

16.979(2)(a) (a) Develop and maintain a statewide long-range telecommunications plan, which will serve as a major element for budget preparation, as guidance for technical implementation and as a means of ensuring the maximum use of shared systems by agencies when this would result in operational or economic improvements or both.

16.979(2)(b) (b) Develop policy, standards and technical and procedural guidelines to ensure a coordinated and cost-effective approach to telecommunications system acquisition and utilization.

16.979(2)(c) (c) Maintain a comprehensive inventory of all state-owned or leased telecommunications equipment and services.

16.979(2)(d) (d) Monitor overall state expenditures for telecommunications systems and prepare an annual financial report on such expenditures.

16.979(2)(e) (e) Review the operation of all telecommunications systems of this state to ensure technical sufficiency, adequacy and consistency with goals and objectives.

16.979(2)(f) (f) Perform the functions of agency telecommunications officer for those agencies with no designated focal point for telecommunications planning, coordination, technical review and procurement.

16.979(3) (3) Private college and university participation in state telecommunications network. The department may allow regionally accredited 4-year nonprofit colleges and universities that are incorporated in this state or that have their regional headquarters and principal place of business in this state to participate in any telecommunications network administered by the department.

16.979 History History: 1977 c. 418; 1993 a. 246; 1997 a. 150; 2001 a. 16 ss. 375 to 380; Stats. 2001 s. 22.41; 2003 a. 33 ss. 797 to 800; Stats. 2003 s. 16.979.



16.98 Federal resource acquisition.

16.98  Federal resource acquisition.

16.98(1) (1) The department shall engage in such activities as the secretary deems necessary to ensure the maximum utilization of federal resources by state agencies and institutions and other eligible organizations and units of government, including community development corporations as defined in s. 234.94 (2). The department shall acquire excess and surplus real and personal property at such cost to the recipient as is necessary to amortize expenditures for transportation, packing, crating, handling and program overhead, except that the department may transfer any excess or surplus personal property to the department of tourism, upon request of the department of tourism, at no cost, subject to any limitation or restriction imposed by federal law.

16.98(2) (2) The department may, in accordance with federal law, operate warehouses and otherwise provide for the temporary storage of property being transferred.

16.98(3) (3) All proceeds from the sale of land, buildings, supplies and equipment received under this section shall be credited to the appropriation under s. 20.505 (1) (im) or (ka). Such proceeds may be used for the purchase of lands and buildings or for construction or improvement of buildings for the purpose of storing and handling excess and surplus property.

16.98(4) (4) From the appropriations under s. 20.505 (1) (fo) and (kg), the department may provide grants to any organization with which the department contracts to operate the program under sub. (1).

16.98 History History: 1971 c. 215; 1977 c. 29; 1979 c. 34 s. 2102 (1) (b), (c); 1983 a. 106; 1987 a. 27, 399; 1997 a. 27; 1999 a. 9; 2011 a. 32.



16.981 Transfer of appropriations.

16.981  Transfer of appropriations. On June 30 of each fiscal year, the department shall determine the amount within the appropriation under s. 20.505 (1) (im) by which total expenditures for the operation of warehouses and distribution centers under the federal resource acquisition program have exceeded income attributable to that operation under that appropriation as of that date. Immediately prior to the end of the fiscal year, the department shall transfer to the appropriation under s. 20.505 (1) (im) an amount equal to that excess from the unencumbered balances in the appropriation under s. 20.505 (1) (a). If the excess exceeds the unencumbered balance in any fiscal year, the department shall transfer all of the unencumbered balance. If the unencumbered balance exceeds the excess in any fiscal year, the department shall transfer an amount equal to the excess.

16.981 History History: 1987 a. 27.



16.99 Definitions.

16.99  Definitions. In this subchapter:

16.99(1d) (1d) "Charter school sponsor" means an entity described under s. 118.40 (2r) (b) that is sponsoring a charter school.

16.99(1m) (1m) "Data line" means a data circuit that provides direct access to the Internet.

16.99(2g) (2g) "Educational agency" means a school district, charter school sponsor, juvenile correctional facility, private school, tribal school, as defined in s. 115.001 (15m), cooperative educational service agency, technical college district, private college, public library system, public library board, public museum, the Wisconsin Center for the Blind and Visually Impaired, or the Wisconsin Educational Services Program for the Deaf and Hard of Hearing.

16.99(3) (3) "Educational technology" means technology used in the education or training of any person or in the administration of an elementary or secondary school and related telecommunications services.

16.99(3b) (3b) "Juvenile correctional facility" means the Copper Lake School and the Lincoln Hills School.

16.99(3d) (3d) "Political subdivision" means any city, village, town, or county.

16.99(3g) (3g) "Private college" means a private, regionally accredited, 4-year, nonprofit college or university that is incorporated in this state or that has its regional headquarters and principal place of business in this state or a tribally controlled college in this state.

16.99(3j) (3j) "Private school" has the meaning given in s. 115.001 (3r).

16.99(3m) (3m) "Public library system" has the meaning given in s. 43.01 (5).

16.99(3p) (3p) "Public museum" means a nonprofit or publicly owned museum located in this state that is accredited by the American Association of Museums or an educational center that is affiliated with such a museum.

16.99(4) (4) "Telecommunications" has the meaning given in s. 16.97 (10).

16.99(5) (5) "Universal service fund" means the trust fund established under s. 25.95.

16.99(6) (6) "Video link" means a 2-way interactive video circuit.

16.99 History History: 1997 a. 27; 1999 a. 9 ss. 949 to 952, 2320 to 2322; 2001 a. 16, 57, 104, 105; 2003 a. 33 ss. 238n, 238p, 1036d to 1050d; Stats. 2003 s. 16.99; 2005 a. 344; 2009 a. 302; 2011 a. 32.



16.993 Technology for educational achievement in Wisconsin; departmental duties.

16.993  Technology for educational achievement in Wisconsin; departmental duties. The department shall do all of the following:

16.993(1) (1) In cooperation with school districts, cooperative educational service agencies, the technical college system board, and the board of regents of the University of Wisconsin System, promote the efficient, cost-effective procurement, installation, and maintenance of educational technology by school districts, cooperative educational service agencies, technical college districts, and the University of Wisconsin System.

16.993(2) (2) Identify the best methods of providing preservice and in-service training for teachers related to educational technology.

16.993(3) (3) Enter into cooperative purchasing agreements under s. 16.73 (1) under which participating school districts and cooperative educational service agencies may contract for their professional employees to receive training concerning the effective use of educational technology.

16.993(4) (4) In cooperation with the board of regents of the University of Wisconsin System, the technical college system board, the department of public instruction and other entities, support the development of courses for the instruction of professional employees who are licensed by the state superintendent of public instruction concerning the effective use of educational technology.

16.993(5) (5) Provide telecommunications access to educational agencies under the program established under s. 16.997.

16.993(6) (6) No later than October 1 of each even-numbered year, submit a biennial report concerning the department's activities under this subchapter to the governor, and to the appropriate standing committees of the legislature under s. 13.172 (3).

16.993(7) (7) Purchase educational technology materials, supplies, equipment, and contractual services for school districts, cooperative educational service agencies, technical college districts, the board of regents of the University of Wisconsin System, and the University of Wisconsin-Madison under s. 16.72 (8), and establish standards and specifications for purchases of educational technology hardware and software by school districts, cooperative educational service agencies, technical college districts, and the board of regents of the University of Wisconsin System.

16.993(8) (8) Purchase educational technology equipment for use by school districts, cooperative educational service agencies, and public educational institutions in this state and permit the districts, agencies, and institutions to purchase or lease the equipment, with an option to purchase the equipment at a later date. This subsection does not require the purchase or lease of any educational technology equipment from the department.

16.993(10) (10) Coordinate an annual conference on educational technology, hosted by the governor, for elementary, secondary, and postsecondary educators and establish a schedule of fees for attending the conference, which fees may not exceed the actual costs incurred in conducting the conference. All fees collected under this subsection shall be credited to the appropriation account under s. 20.505 (4) (hc).

16.993 History History: 1997 a. 27, 237; 1999 a. 9; 2001 a. 16, 104; 2003 a. 33 ss. 238pm, 1053d to 1063; Stats. 2003 s. 16.993; 2005 a. 25; 2011 a. 32; s. 35.17 correction in (7).



16.995 Educational technology infrastructure financial assistance.

16.995  Educational technology infrastructure financial assistance.

16.995(1)(1)  Financial assistance authorized. The department may provide financial assistance under this section to school districts from the proceeds of public debt contracted under s. 20.866 (2) (zc) and to public library boards from the proceeds of public debt contracted under s. 20.866 (2) (zcm). Financial assistance under this section may be used only for the purpose of upgrading the electrical wiring of school and library buildings in existence on October 14, 1997, and installing and upgrading computer network wiring. The department may not provide any financial assistance under this section after July 26, 2003.

16.995(2) (2) Financial assistance applications, terms, and conditions. The department shall establish application procedures for, and the terms and conditions of, financial assistance under this section. The department shall make a loan to a school district or public library board, or to a municipality on behalf of a public library board, in an amount equal to 50% of the total amount of financial assistance for which the department determines the school district or public library board is eligible and provide a grant to the school district or public library board for the remainder of the total. The terms and conditions of any financial assistance under this section may include the provision of professional building construction services under s. 16.85 (15). The department shall determine the interest rate on loans under this section. The interest rate shall be as low as possible but shall be sufficient to fully pay all interest expenses incurred by the state in making the loans and to provide reserves that are reasonably expected to be required in the judgment of the department to ensure against losses arising from delinquency and default in the repayment of the loans. The term of a loan under this section may not exceed 10 years.

16.995(3) (3) Repayment of loans. The department shall credit all moneys received from school districts for repayment of loans under this section to the appropriation account under s. 20.505 (4) (ha). The department shall credit all moneys received from public library boards or from municipalities on behalf of public library boards for repayment of loans under this section to the appropriation account under s. 20.505 (4) (hb).

16.995(3m) (3m) Public debt repayment. To the extent that sufficient moneys for the provision of educational telecommunications access under s. 16.997 are available in the appropriation account under s. 20.505 (4) (mp) after payment of the administrative expenses specified in s. 20.505 (4) (mp), the department shall use those available moneys to reimburse s. 20.505 (4) (es) and (et) for the payment of principal and interest costs incurred in financing educational technology infrastructure financial assistance under this section and to make full payment of the amounts determined by the building commission under s. 13.488 (1) (m).

16.995(4) (4) Funding for financial assistance. The department, subject to the limits of s. 20.866 (2) (zc) and (zcm), may request that the building commission contract public debt in accordance with ch. 18 to fund financial assistance under this section.

16.995 History History: 1997 a. 27, 41; 1999 a. 9; 2001 a. 16, 104; 2003 a. 33 ss. 238q, 1068d to 1072d; Stats. 2003 s. 16.995; 2005 a. 25.



16.997 Educational telecommunications access program.

16.997  Educational telecommunications access program.

16.997(1)(1) Except as provided in s. 196.218 (4t), the department shall promulgate rules establishing an educational telecommunications access program to provide educational agencies with access to data lines and video links.

16.997(2) (2) The rules promulgated under sub. (1) shall do all of the following:

16.997(2)(a) (a) Allow an educational agency to make a request to the department for access to either one data line or one video link, except as follows:

16.997(2)(a)1. 1. Any educational agency may request access to additional data lines if the agency shows to the satisfaction of the department that the additional data lines are more cost-effective than a single data line.

16.997(2)(a)2. 2. A school district that operates more than one high school or a public library board that operates more than one library facility may request access to both a data line and a video link and access to more than one data line or video link.

16.997(2)(a)3. 3. An educational agency that is eligible for a rate discount on telecommunications services under 47 USC 254 may request access to additional data lines and video links and to increased bandwidth access as provided in s. 16.998.

16.997(2)(b) (b) Establish eligibility requirements for an educational agency to participate in the program established under sub. (1) and to receive additional telecommunications access under s. 16.998, including a requirement that a charter school sponsor use data lines and video links to benefit pupils attending the charter school and a requirement that Internet access to material that is harmful to children, as defined in s. 948.11 (1) (b), is blocked on the computers of juvenile correctional facilities that are served by data links and video links subsidized under this section.

16.997(2)(c) (c) Establish specifications for data lines and video links for which access is provided to an educational agency under the program established under sub. (1) or for which additional access is provided to an educational agency under s. 16.998.

16.997(2)(d) (d) Require an educational agency to pay the department not more than $250 per month for each data line or video link that is provided to the educational agency under the program established under sub. (1), except that the charge may not exceed $100 per month for each data line or video link that relies on a transport medium that operates at a speed of 1.544 megabits per second.

16.997(2)(e) (e) Include the protections specified in s. 196.209 (4) (a) and (b).

16.997(2)(f) (f) Ensure that juvenile correctional facilities that receive access under this section to data lines and video links or that receive additional access under s. 16.998 to data lines, video links, and bandwidth use those data lines and video links and that bandwidth only for educational purposes.

16.997(2g) (2g) An educational agency that is provided access to a data line under the program established under sub. (1) or to an additional data line under s. 16.998 may not do any of the following:

16.997(2g)(a) (a) Provide access to the data line to any business entity, as defined in s. 13.62 (5), unless the business entity complies with all of the following:

16.997(2g)(a)1. 1. The business entity is transmitting an event sponsored by the educational agency.

16.997(2g)(a)2. 2. The business entity has the permission of the educational agency to record and transmit the event.

16.997(2g)(a)2g. 2g. The access to the data line by the business entity is through the Internet.

16.997(2g)(a)2r. 2r. All transmissions through the data line originate or terminate at the site of an educational agency or other governmental agency that is an authorized user of the data line.

16.997(2g)(a)3. 3. The business entity reimburses the department for its proportionate share of the cost of the data line used to transmit the event.

16.997(2g)(b) (b) Request access to an additional data line for purposes of providing access to bandwidth to a political subdivision under a shared service agreement under sub. (2r) (a).

16.997(2r) (2r)

16.997(2r)(a)(a) A public library board that is provided access to a data line under the program established under sub. (1) or to an additional data line under s. 16.998 may enter into a shared service agreement with a political subdivision that provides the political subdivision with access to any excess bandwidth on the data line that is not used by the public library board, except that a public library board may not sell, resell, or transfer in consideration for money or anything of value to a political subdivision access to any excess bandwidth. A shared service agreement under this paragraph is not valid unless the agreement allows the public library board to cancel the agreement at any time after providing notice to the political subdivision.

16.997(2r)(b) (b) A political subdivision that obtains access to bandwidth under a shared service agreement under par. (a) may not receive compensation for providing any other person with access to the bandwidth.

16.997(2r)(c) (c) A public library board shall provide the department with written notice within 30 days after entering into or modifying a shared service agreement under par. (a).

16.997(3) (3) The department shall prepare an annual report on the status of providing data lines and video links that are requested under sub. (2) (a) and the impact on the universal service fund of any payment under contracts under s. 16.974.

16.997(4) (4) If the federal communications commission promulgates or modifies rules that provide rate discounts for telecommunications services to educational agencies under 47 USC 254, the governor shall submit a report to the joint committee on finance that includes any recommended changes to statutes or rules with respect to funding the program established under sub. (1).

16.997(7) (7) From the appropriation under s. 20.505 (4) (s), the department shall award $25,000 annually in grants to consortia of school districts that meet all of the following criteria for the purpose of developing and implementing a technology-enhanced high school curriculum:

16.997(7)(a) (a) The curriculum is developed for and implemented through streaming video conferencing and online course work.

16.997(7)(b) (b) The consortium includes high schools from at least 8 school districts.

16.997(7)(c) (c) The participating school districts collectively contribute an amount equal to at least the amount of the grant received in the same fiscal year.

16.997(7)(d) (d) The curriculum is made available to each high school participating in the consortium.

16.997 History History: 1999 a. 9 ss. 2318, 2323 to 2329; 2001 a. 16; 2003 a. 33 ss. 238r, 1073d to 1088d; Stats. 2003 s. 16.997; 2005 a. 25, 344; 2007 a. 20, 97; 2009 a. 28.

16.997 Annotation This section, [formerly s. 196.218 (4r), 1997 stats., and 44.73, 2001 stats.], of subsidized links to all schools public and private, including religious schools, on a neutral basis does not violate the establishment clause of the 1st amendment of the United States constitution. Unrestricted direct cash grants, under sub. (4r) (g) [now sub. (6)], to religious organizations do violate the establishment clause. Freedom From Religion Foundation, Inc. v. Bugher, 55 F. Supp. 2d 962 (1999).



16.998 Educational telecommunications; additional access.

16.998  Educational telecommunications; additional access. An educational agency that is eligible for a rate discount for telecommunications services under 47 USC 254 may request data lines, video links, and bandwidth access that is in addition to what is provided under the program under s. 16.997 (1). The department shall apply for aid under 47 USC 254 to cover the costs of the data lines, video links, and bandwidth access that are provided under this section and shall credit any aid received to the appropriation account under s. 20.505 (4) (mp). To the extent that the aid does not fully cover those costs, the department shall require an educational agency to pay the department a monthly fee that is sufficient to cover those costs and shall credit any monthly fee received to the appropriation account under s. 20.505 (4) (Lm).

16.998 History History: 2005 a. 25.






17. Resignations, vacancies, and removals from office.

17.001 Definition.

17.001  Definition. In this chapter, unless qualified, "cause" means inefficiency, neglect of duty, official misconduct, or malfeasance in office.

17.001 History History: 2001 a. 103 s. 21.



17.01 Resignations to whom made; when effective.

17.01  Resignations to whom made; when effective. Resignations of public officers shall be made as follows:

17.01(1) (1) By the governor, lieutenant governor or any officer appointed by the legislature, to the legislature, if in session; otherwise by the governor or lieutenant governor, to the secretary of state, and by an officer appointed by the legislature, to the governor.

17.01(2) (2) By the secretary of state, treasurer, attorney general, state superintendent, by a district attorney and by all officers appointed by the governor alone or by the governor by and with the advice and consent of the senate, to the governor.

17.01(3) (3) By senators and members of the assembly, to the presiding officers of their respective houses, who shall immediately transmit the same to the governor, and to the governor during the recess of the legislature.

17.01(4) (4) By the justices of the supreme court, court of appeals judges and circuit judges, to the governor.

17.01(5) (5) By a sheriff, to the county clerk, who shall immediately transmit notice thereof to the governor.

17.01(6) (6) By a clerk of the circuit court, to the circuit judge.

17.01(7) (7) By a county supervisor, county clerk, county treasurer, coroner, register of deeds or county surveyor, to the sheriff, who shall immediately transmit a notice thereof, in case of a coroner or register of deeds, to the governor; and in case of a county supervisor, county clerk, county treasurer or surveyor, to the chairperson of the county board; and after such notices the sheriff shall file such resignations with the county clerk.

17.01(8) (8) By the mayor or alderperson or council member of a city, however organized, to the council; by other elective officers thereof, to the mayor; and by other city officers, to the officer or body having power to appoint in their stead.

17.01(9) (9) By a town officer, to the town board.

17.01(10) (10) By officers of a village, however organized, to the village board.

17.01(11) (11) By a school district officer, to the district board.

17.01(12) (12) By all other officers, to the officer or body having power to appoint in their stead.

17.01(13) (13) Resignations shall be made in writing, shall be addressed and delivered to the officer or body prescribed in this section and shall take effect, in the case of an officer who is not a school district officer and whose term of office continues by law until a successor is chosen and qualifies, upon the qualification of the successor; and in the case of other officers including school district officers, at the time indicated in the written resignation, or if no time is therein indicated, then upon delivery of the written resignation. If the governor or the state superintendent of public instruction makes a provisional appointment under s. 17.20 (2) and the appointee files the required oath of office, the appointee qualifies for office, unless the appointment is withdrawn or rejected. Delivery of a resignation shall be made by leaving a copy thereof with the officer to whom it is required to be addressed and delivered at his or her public office or usual place of business, or if required to be addressed and delivered to a body, by leaving a copy with the following officer at his or her public office or usual place of business:

17.01(13)(a) (a) If required to be addressed and delivered to the legislature, with the presiding officer of each house, or if required to be addressed and delivered to but one house, to the presiding officer of that house.

17.01(13)(b) (b) If required to be addressed and delivered to the county board, city council or to the village, town or school board, to the clerk thereof, except the resignation of the county, city, village, town or school district clerk which shall be delivered to the chairperson of the county board, mayor, village president, town chairperson, or president, as the case may be.

17.01(13)(c) (c) If required to be addressed and delivered to any other body, to the secretary or clerk thereof, if any, and if none, to any member of such body.

17.01 History History: 1977 c. 187, 418, 427, 447, 449; 1983 a. 192 s. 303 (2); 1985 a. 135 s. 83 (1); 1985 a. 218; 1989 a. 31; 1989 a. 56 s. 258; 1989 a. 359; 1993 a. 184; 1997 a. 298.

17.01 Annotation Conditional resignations are permissible under this section. In sub. (13), "time" refers to the "point when something occurs." Ortin v. Schuett, 157 Wis. 2d 415, 459 N.W.2d 596 (Ct. App. 1990).



17.015 Municipal judge: multiple resignations.

17.015  Municipal judge: multiple resignations. If a municipal judge is elected under s. 755.01 (4), the judge shall submit resignations to each applicable officer or board under s. 17.01.

17.015 History History: 1985 a. 89.



17.02 Notice of resignations.

17.02  Notice of resignations. Notice of resignations, in addition to those provided for in s. 17.01, shall be given forthwith as follows:

17.02(1) (1) Senators and members of congress. Of the resignation of a United States senator or member of congress from this state, by the senator or member of congress to the secretary of state.

17.02(3) (3) Municipal judges. Of the resignation of municipal judges in any city or village, however organized, or in any town, by the city, village or town clerk, as the case may be, to the clerk of the circuit court for the county.

17.02 History History: 1977 c. 305; 1991 a. 316.



17.025 Temporary vacancies.

17.025  Temporary vacancies.

17.025(1)(1)  Existence. Whenever the duly qualified incumbent of an office enumerated in sub. (4) is found to be unable to perform all of the functions of the office by incapacitation caused by illness or injury of any nature, a temporary vacancy exists.

17.025(2) (2) How convened.

17.025(2)(a)(a) Voluntary petition. Whenever the incumbent of an office enumerated in sub. (4), or the incumbent's duly appointed guardian, files a written petition for a hearing to determine the incumbent's incapacitation with any member of the board requesting a hearing, the disability board shall be convened within 5 days from the date of filing said petition.

17.025(2)(b) (b) Involuntary petition. Whenever a written petition duly signed by any 4 members of the disability board is filed with the board requesting a hearing to determine the incapacitation of the incumbent of an office enumerated in sub. (4), the board shall be convened within 5 days from the date of filing said petition. The petition shall be signed by at least one member of each of the political parties represented on the board.

17.025(3) (3) Hearing.

17.025(3)(a)(a) When held. Whenever the disability board has been convened it shall conduct a hearing to determine whether a temporary vacancy exists.

17.025(3)(b) (b) Proceedings. In the conduct of the hearing any member of the board shall have the right to administer oaths, to summon and compel attendance of witnesses, and to sign and issue a subpoena. The board shall keep a record of its proceedings and a phonographic transcript shall be taken, made a part of the files and transcribed only by order of the board. The files and records of the board in proceedings under this section shall be kept in locked files and shall not be open to inspection except upon specific permission of the board. In any action or special proceeding in a court of record, such files and records shall be made available by special order of such court.

17.025(3)(c) (c) Quorum. A quorum shall consist of 6 members. Findings shall be effective only by a secret affirmative vote of 6 members of the disability board. Said findings shall be final without right of appeal, except that after a finding of disability or inability to act, the affected incumbent may appeal such finding pursuant to ch. 227. The appeal shall be limited to the board record. The finding of disability or inability to act shall remain in effect during the pendency of such appeal.

17.025(3)(d) (d) Findings. After a hearing by the disability board and a finding of disability or inability to act has been filed, a written certificate of temporary incapacity signed and authorized by the board members shall be filed in the office of the secretary of state not later than the next succeeding legal workday and when so filed shall create a temporary vacancy in such affected elected office. In the event of a finding of no disability by failure to secure 6 affirmative votes in support of the petition, the board shall dismiss the petition.

17.025(3)(e) (e) Rehearing. The disability board shall conduct rehearings in accordance with pars. (b) and (c). A rehearing before the disability board to reconsider an existing finding of temporary incapacitation shall be held when petitioned as provided in sub. (2), but no such rehearing shall be held unless 3 months have elapsed from the date of the conclusion of the original hearing or the most recent rehearing. When the existing finding of disability or inability to act was made pursuant to a voluntary petition under sub. (2) (a) and more than 3 months have elapsed since such finding, such affected incumbent may file a declaration of fitness. Upon the filing of such declaration the board may reconvene on call of any member and conduct a rehearing to determine such incumbent's ability to serve. Failure to reconvene the board within 15 days from the date of filing of such declaration shall result in voiding the finding of disability or inability to act, and restore the incumbent to office.

17.025(3)(f) (f) Removal of disability. After a board rehearing and a finding of a removal of the disability and, therefore, an ability to act, a written certificate of such finding shall be signed and authorized by the board members and shall be filed in the office of the secretary of state not later than the next succeeding legal workday and when so filed shall rescind the previously filed certificate of temporary incapacity. At such time the regularly elected incumbent shall resume the office.

17.025(4) (4) Affected offices and how filled during disability. Whenever the board has made a finding that a temporary vacancy exists in the following offices, such office shall be filled for the period of such temporary vacancy or the balance of the unexpired term, whichever is the shorter period, as follows:

17.025(4)(a) (a) Governor. When the temporary vacancy exists in the office of governor, the duties of the governor shall automatically be assumed by the lieutenant governor as required by article V, section 7, of the constitution.

17.025(4)(b) (b) Lieutenant governor. When the temporary vacancy exists in the office of lieutenant governor during the continuance of a vacancy in the office of governor, the duties of the office of governor shall be assumed by the secretary of state as required by article V, section 8, of the constitution.

17.025(4)(c) (c) Secretary of state; state treasurer. When the temporary vacancy exists in the office of secretary of state or in the office of state treasurer, the duties of the office shall be assumed, respectively, by the first emergency interim successor designated under s. 323.53 (2) or, if no such designation has been made for the respective office, then by a deputy appointed by the governor.

17.025(4)(d) (d) Attorney general; state superintendent. When the temporary vacancy exists in the office of attorney general or in the office of state superintendent of public instruction, the duties of the office shall be assumed, respectively, by the deputy under s. 15.04 (2) or, if such office is vacant, by a deputy appointed by the governor.

17.025 History History: 1971 c. 40 s. 93; 1975 c. 332; 1977 c. 196 s. 131; 1977 c. 449; 1979 c. 361 s. 113; 1983 a. 192; 1991 a. 316; 1995 a. 27 s. 9145 (1); 1997 a. 27; 2009 a. 42.



17.03 Vacancies, how caused.

17.03  Vacancies, how caused. Except as otherwise provided, a public office is vacant when:

17.03(1) (1) The incumbent dies.

17.03(2) (2) The incumbent resigns.

17.03(3) (3) The incumbent is removed.

17.03(4) (4) The incumbent ceases to be a resident of:

17.03(4)(a) (a) This state; or

17.03(4)(b) (b) If the office is legislative, the district from which elected; or

17.03(4)(bm) (bm) If the office is a district attorney, the prosecutorial unit from which elected; or

17.03(4)(c) (c) If the office is local and elective, the county, city, village, town, district or area from which elected, except as provided in ss. 60.30 (6), 119.08 (1) (c) and 120.05 (1) (d); or

17.03(4)(d) (d) If the office is local and appointive, and residency, subject to s. 66.0502, is a local requirement, the county, city, village, town, district, or area within which the duties of the office are required to be discharged.

17.03(4m) (4m) In the case of a school district office, the incumbent is absent from the district for a period exceeding 60 days.

17.03(5) (5) Whether or not sentenced to imprisonment, the incumbent is convicted and sentenced by a state or federal court for treason, felony or other crime of whatsoever nature punishable by imprisonment in any jail or prison for one year or more, or for any offense involving a violation of the incumbent's official oath. A vacancy so created is not affected by a stay of execution of judgment. Reversal of the judgment, but not a pardon, immediately restores the incumbent to office if the term has not expired and entitles the incumbent to the emoluments of the office for the time the incumbent would have served in the office but for the judgment.

17.03(6) (6) A competent tribunal voids the election or appointment; or adjudges the incumbent to be incapable of understanding the objective of the elective process; or places the incumbent under guardianship, unless the court finds that the incumbent is competent to exercise the right to vote.

17.03(7) (7) A person elected or appointed or reelected or reappointed to any office neglects or refuses to take and file the official oath or to execute or renew the official bond if required, or to file the oath or bond as prescribed by law.

17.03(8) (8) The incumbent neglects or refuses to execute and file an additional bond, when lawfully required, as prescribed by law.

17.03(9) (9) A person elected or appointed to fill a vacancy or for a full term declines the office in writing or dies before qualifying or declines in writing or dies before the time when, by law, the person should enter upon the duties of the office to which elected or appointed.

17.03(10) (10) If the office is elective, the incumbent's term expires, except for the office of sheriff, coroner, register of deeds or district attorney.

17.03(11) (11) If the office is a school board seat, the first annual school meeting of a school district fails to elect school board members for the district.

17.03(12) (12) The offices are established upon the creation by the legislature of a new county and a new town.

17.03(13) (13) Any other event occurs which is declared by any special provision of law to create a vacancy.

17.03 History History: 1971 c. 154; 1971 c. 304 s. 29 (1); 1979 c. 249; 1983 a. 484; 1985 a. 304, 312, 332; 1987 a. 391; 1989 a. 31, 241; 2005 a. 387; 2013 a. 20.

17.03 Cross-reference Cross-reference: See s. 59.20 (1) for county supervisor residency requirement.

17.03 Cross-reference Cross-reference: See s. 196.675 for vacancies in office if district attorney, city attorney, assistant city attorney, or judicial officer is employed by a common carrier.

17.03 Annotation City officers are subject to s. 17.03 vacancy provisions. Wellnitz v. Wauwatosa Police & Fire Commissioners, 151 Wis. 2d 306, 444 N.W.2d 412 (Ct. App. 1989).

17.03 Annotation The felony conviction and sentencing of a state senator creates a vacancy in the office without any action by the senate. 65 Atty. Gen. 264.

17.03 Annotation No vacancy occurs under sub. (4) when a supervisor's residence remains the same but the district boundaries have changed. 76 Atty. Gen. 10.



17.035 Vacancies; military leaves.

17.035  Vacancies; military leaves.

17.035(1) (1) If an elected or appointed official or employee of any city, village, town or school district however organized shall enter the armed forces of the United States and shall remove himself or herself temporarily from the municipality or district for which that person is an officer or employee such temporary removal shall constitute a temporary vacancy in such office or position.

17.035(3) (3) Temporary vacancies shall be filled as other vacancies are filled, except that no election need be held to fill any part of a temporary vacancy. The term of the person appointed temporarily shall not extend beyond the expiration of the term of the officer or employee who entered federal service. In the event the original officer or employee completes the federal service and returns to the district or municipality during his or her original term of office, the officer or employee may file with the clerk of the district or municipality, within 40 days of completing the federal service, a statement under oath that the federal service has terminated and that the officer or employee elects to resume the office or position. Upon the filing of the statement the term of the temporary officer or employee shall cease, and the returning officer or employee shall be entitled to resume the duties of the office.

17.035 History History: 1991 a. 316; 1993 a. 246.



17.05 Governor may declare vacancies.

17.05  Governor may declare vacancies. The governor may declare vacant the office of any state officer required by law to execute an official bond whenever a judgment is obtained against such officer for a breach of the conditions of such bond.



17.06 Removal of state officers; impeachment; address.

17.06  Removal of state officers; impeachment; address.

17.06(1)(1) Any civil officer of this state may be removed from office by impeachment for corrupt conduct in office, or for crimes and misdemeanors as provided in article VII, section 1, of the constitution; and any supreme court justice or circuit court judge may also be removed from office by address of both houses of the legislature as provided in article VII, section 13, of the constitution.

17.06(2) (2) In this section, "address" means a procedure for removal of a judge from office based on a document entitled "Address" which specifies charges against a judge alleging misconduct or that the judge is not physically or mentally qualified to exercise the judicial functions of the judge's office. A copy of the address containing the charges against the judge shall be served upon the judge. The judge shall have the opportunity of being heard to present a defense against the charges. The judge may be removed from office by address of both houses of the legislature if two-thirds of all members elected to each house concur therein.

17.06(3) (3) A district attorney may be removed by the governor, for cause.

17.06 History History: 1971 c. 142; 1983 a. 192; 1989 a. 31; 1991 a. 316.



17.07 Removals; legislative and appointive state officers.

17.07  Removals; legislative and appointive state officers. Removals from office of legislative and appointive state officers may be made as follows:

17.07(1) (1) Officers elected by either house of the legislature, by the house that elected them, at pleasure.

17.07(2) (2) State officers appointed by the legislature, by that body, at pleasure; or by the governor during the recess of the legislature, for cause.

17.07(3) (3) State officers serving in an office that is filled by appointment of the governor for a fixed term by and with the advice and consent of the senate, or serving in an office that is filled by appointment of any other officer or body for a fixed term subject to the concurrence of the governor, by the governor at any time, for cause.

17.07(3m) (3m) Notwithstanding sub. (3), the parole commission chairperson may be removed by the governor, at pleasure.

17.07(4) (4) State officers serving in an office that is filled by appointment of the governor with the advice and consent of the senate to serve at the pleasure of the governor, or serving in an office that is filled by appointment of any other officer or body for an indefinite term subject to the concurrence of the governor, by the governor at any time.

17.07(5) (5) State officers serving in an office that is filled by appointment of the governor alone for a fixed or indefinite term or to supply a vacancy in any office, elective or appointive, except justices of the supreme court and judges and the adjutant general, by the governor at pleasure; the adjutant general, by the governor, at any time, for cause or for withdrawal of federal recognition of his or her commission under 32 USC 323; and all officers appointed by the governor during the recess of the legislature whose appointments are required to be later confirmed by the senate shall be deemed to be appointed by the governor alone until so confirmed.

17.07(6) (6) Other state officers serving in an office that is filled by appointment of any officer or body without the concurrence of the governor, by the officer or body having the authority to make appointments to that office, at pleasure, except that officers appointed according to merit and fitness under and subject to ch. 230 or officers whose removal is governed by ch. 230 may be removed only in conformity with that chapter.

17.07 History History: 1971 c. 211; 1977 c. 196 s. 131; 1979 c. 221; 1987 a. 63; 1989 a. 121; 1991 a. 32; 1995 a. 27; 2009 a. 28; 2011 a. 38.

17.07 Annotation Council members had authority to remove the executive director of the council. Terrien v. Metropolitan Milwaukee Criminal Justice Council, 455 F. Supp. 1375 (1978).



17.08 Suspension of receiver of moneys.

17.08  Suspension of receiver of moneys.

17.08(1) (1) The governor may summarily suspend from office any appointive state officer who collects, receives or handles public moneys, if it appears to the governor by reason of action, proceedings, charges or credible information that the officer has in any particular willfully neglected the officer's duty in connection with public moneys. The suspension shall continue until the final determination of the action or proceedings or of the investigation of the charges or information, or pending any proceedings to remove the officer from office as provided by law for neglect of duty, and a competent person shall be appointed, in the manner and by the appointing power prescribed for filling vacancies in the affected office, to discharge the duties of the officer during the officer's suspension. If it is determined in the action or proceedings or is found upon investigation that the officer has not in any particular willfully neglected the officer's duty in connection with public moneys, and that fact is certified to the secretary of state by the judge, governor or other officer who conducted the action, proceedings or investigation, the suspended officer, unless the officer has been removed from office for any cause provided by law, shall thereby be restored to office, if the term for which the officer was elected or appointed has not expired, and shall thereby become entitled to the emoluments of the office for all of the time the officer would have served therein had the officer not been suspended as herein provided.

17.08(2) (2) This section in no manner impairs or restricts the power of the governor or other officer or body to remove any officer from office as provided by law.

17.08 History History: 1991 a. 316.



17.09 Removal of elective county officers.

17.09  Removal of elective county officers. Elective county officers may be removed from office as follows:

17.09(1) (1) County clerk; treasurer; surveyor; supervisor. The county clerk, county treasurer or surveyor, or a county supervisor, by the county board, for cause, by a vote of two-thirds of all the supervisors entitled to seats on such board.

17.09(2) (2) Clerk of circuit court. The clerk of the circuit court, by the judge or a majority of judges of the circuit court for the clerk's county, for cause.

17.09(5) (5) Other elective county officers. The sheriff, coroner or register of deeds, by the governor, for cause.

17.09 History History: 1977 c. 449; 1979 c. 32; 1989 a. 31.

17.09 Annotation Removal is governed by s. 17.16 and contemplates a determination of cause by the board. An ordinance making a violation ipso facto cause for removal impermissibly circumvents that procedure. 66 Atty. Gen. 148.



17.10 Removal of appointive county officers.

17.10  Removal of appointive county officers.

17.10(1)(1)  Appointed by governor. County officers appointed by the governor may be removed by the governor for cause.

17.10(2) (2) Appointed by county board. County officers appointed by the county board may be removed by the county board for cause. All removals may be made by an affirmative vote of two-thirds of the supervisors entitled to seats on the county board.

17.10(3) (3) Appointed by chairperson of county board. County officers appointed by the chairperson of the county board may be removed by the chairperson for cause, except members of the county civil service commission who may be removed by the county board for cause under sub. (2). A county commissioner of elections so removed may appeal to the county board within 10 days after removal; the county board shall conduct a hearing in the manner determined by it and shall determine the question of removal.

17.10(4) (4) Appointed by the circuit judge. County officers appointed by a judge or judges of the circuit court may be removed at pleasure by the judge or a majority of the judges authorized to appoint the officers' successors.

17.10(5) (5) Appointed by the county judge. County officers appointed by the county judge may be removed at pleasure by the circuit judge or a majority of the circuit judges authorized to appoint the officers' successors.

17.10(6) (6) Others.

17.10(6)(a)(a) Except as provided under par. (b), all other appointive county officers may be removed at pleasure by the officer or body that appointed them. Removals by a body, other than the county board, consisting of 3 or more members may be made by an affirmative vote of two-thirds of all the members thereof.

17.10(6)(b) (b) The following appointive county officers may be removed for cause only:

17.10(6)(b)1. 1. Disposition staff and intake workers appointed to provide services under chs. 48 and 938.

17.10(6)(b)2. 2. Any person appointed to administer services under s. 46.22, 46.23, 51.42 or 51.437.

17.10(7) (7) General exception. County officers appointed according to merit and fitness under and subject to a civil service law, or whose removal is governed by such a law, shall be removed only as therein provided.

17.10 History History: 1977 c. 354; 1983 a. 192; 1985 a. 29; 1995 a. 77.

17.10 Annotation In a county that does not have a county executive or administrator, the personnel committee of the county board does not possess the statutory authority to remove the county social services director. The county board may not, under s. 59.025, 1993 stats., [now 59.03 (1)], transfer the authority to appoint. 81 Atty. Gen. 145.

17.10 Annotation Removal of the chairperson of a county board may be at the will of a simple majority of the board under s. 59.12. This section is inapplicable. Sub. (2) applies only to persons who are removed from a position as a county officer. Ending the tenure of a member of the county board as chair of the board does not oust that member from county office but only from a particular position on the board. OAG 1-07.



17.11 Suspension of district attorney or sheriff.

17.11  Suspension of district attorney or sheriff.

17.11(1) (1) If any district attorney or sheriff is arrested for or charged with any offense against the laws of this state, or if the governor is credibly informed that any district attorney or sheriff is guilty of any offense against the laws of this state, or that proceedings are pending before any court or officer involving any criminal charge against any district attorney or sheriff, or that any district attorney or sheriff willfully neglects or refuses to perform that district attorney's or sheriff's duties, the governor shall in the case of a felony and may in the case of a misdemeanor suspend the district attorney or sheriff from office until the charge shall be investigated and finally determined. The governor shall, in the case of the district attorney, appoint the attorney general or one of the attorney general's assistants or some competent attorney of the state, and the governor shall, in the case of the sheriff, appoint a suitable person, to discharge the duties of the affected office during the suspension.

17.11(2) (2)

17.11(2)(a)(a) The state shall pay an attorney temporarily appointed under sub. (1) for his or her services and expenses in an amount determined and fixed by the governor.

17.11(2)(b) (b) The county in which a person is temporarily appointed sheriff under sub. (1) shall pay the appointed sheriff for his or her services in an amount determined and fixed by the governor and certified by the governor to the county clerk of the county.

17.11(3) (3) Any attorney so temporarily appointed shall have all the power and discharge all the duties of the district attorney and that attorney shall speedily bring to a hearing and determination any charges made against the district attorney so suspended. Any person so temporarily appointed as sheriff shall have all the power and discharge all the duties of sheriff.

17.11(4) (4) If it is determined in the action or proceeding or is found upon the investigation that a district attorney or sheriff suspended under this section is not guilty of an offense, or has not willfully neglected or refused to perform his or her duties, as charged, that fact shall be certified by the governor to the department of administration if a district attorney is involved or to the county clerk of the sheriff's county if a sheriff is involved. Upon the certification, the district attorney or sheriff shall be:

17.11(4)(a) (a) Entitled to the emoluments of the office for the time he or she would have served in the office had he or she not been suspended under this section; and

17.11(4)(b) (b) Restored to office if the term for which he or she was elected or appointed has not expired.

17.11(5) (5) This section in no manner affects provisions of law relating to the removal from office of the district attorney or sheriff.

17.11 History History: 1989 a. 31; 1991 a. 316.



17.12 Removal and suspension of city officers.

17.12  Removal and suspension of city officers.

17.12(1)(1)  General and special charter. Officers of cities, except public officials, as defined in s. 62.51 (1) (b), operating under the general law or under special charter including school officers, may be removed as follows:

17.12(1)(a) (a) Elective. Elective officers by recall as provided in s. 9.10, or by the common council, for cause.

17.12(1)(c) (c) Appointive. Appointive officers, by whomsoever appointed, by the common council, for cause, except officers appointed by the council who may be removed by that body, at pleasure. Officers appointed by any other officer or body without confirmation or concurrence by the council, by the officer or body that appointed them, at pleasure. The council may conduct a hearing thereon by a committee which committee shall proceed in such manner as may be determined by it and make full report to the council, which shall determine the question upon such appeal.

17.12(1)(d) (d) Votes required. Removals by the common council may be made only by an affirmative vote of three-fourths of all the members thereof, and by any other body consisting of 3 or more members, by an affirmative vote of two-thirds of all the members thereof.

17.12(2) (2) Commission form. Officers of cities operating under the commission form of government may be removed as follows:

17.12(2)(a) (a) Elective. Elective officers by recall as provided in s. 9.10.

17.12(2)(c) (c) Appointive. Appointive officers, by whomsoever appointed, by the council, at pleasure, by a majority vote; and officers appointed by any officer or body other than the council may also be removed from office by the officer or body that appointed them, at pleasure, by vote as provided in sub. (1) (d).

17.12(3) (3) Suspension. The mayor of any city may summarily suspend from office any officer thereof whose removal is sought and against whom charges have been preferred therefor, and may appoint an officer to discharge the duties of such office until such charges have been disposed of. If such charges are dismissed, the officer so suspended shall thereby be restored to office and be entitled to the emoluments of the office for all of the time the officer would have served therein had the officer not been suspended.

17.12(4) (4) General exception. But no officer of any city, appointed according to merit and fitness under and subject to a civil service or to a police and fire commission law, or whose removal is governed by such a law, shall be removed otherwise than as therein provided.

17.12 History History: 1987 a. 382; 1991 a. 316; 1999 a. 150 s. 672.

17.12 Annotation City officers are subject to s. 17.03 vacancy provisions. Wellnitz v. Wauwatosa Police and Fire Commissioners, 151 Wis. 2d 306, 444 N.W.2d 412 (Ct. App. 1989).



17.13 Removal of village, town, town sanitary district, school district, and technical college officers.

17.13  Removal of village, town, town sanitary district, school district, and technical college officers. Officers of towns, town sanitary districts, villages, school districts, and technical college districts may be removed as follows:

17.13(1) (1) Appointive officers. Except as provided in s. 60.30 (1e) (c) and (f), any appointive village, town, town sanitary district, school district and technical college district officer, by the officer or body that appointed him or her, at pleasure. Removal of any such officer by a body shall be by a majority vote of all the members thereof.

17.13(2) (2) Elective village officers. Any elective village officer by a majority vote of all the members of the village board, because of continued physical inability to perform the duties of office or gross neglect of duty.

17.13(3) (3) All officers. Any village, town, town sanitary district, school district or technical college district officer, elective or appointive, including those embraced within subs. (1) and (2), by the judge of the circuit court of the circuit wherein the village, town, town sanitary district, school district or technical college district is situated, for cause.

17.13 History History: 1971 c. 154; 1977 c. 449; 1983 a. 532; 1993 a. 399; 1995 a. 34, 225; 1999 a. 9; 2007 a. 20.

17.13 Annotation If a statute provides that a public officer, including VTAE (technical college) board members, serves at pleasure but is appointed for a term, the officer may be summarily dismissed during the term. 62 Atty. Gen. 97.

17.13 Annotation A town board was restrained from discharging its police chief until the issue of impermissible consideration of the chief's political activities was resolved. Kuhlmann v. Bloomfield Township, 521 F. Supp. 1242 (1981).



17.14 Removal; assessors; boards of review; county boards; procedure.

17.14  Removal; assessors; boards of review; county boards; procedure. Any assessor and any member of a board of review or of a county board of supervisors, in addition to being removable as otherwise provided, may be removed by the circuit court for the county of the assessor or member, as follows:

17.14(1) (1) Assessors. Any assessor for one or more of the following causes:

17.14(1)(a) (a) Willful or intentional assessment of property at other than its true cash value with the intent to subject such property to more or less than its lawful share of taxes.

17.14(1)(b) (b) Willful or intentional omission of taxable property from the assessment roll with intent to permit the same to escape taxation.

17.14(1)(c) (c) Willful or intentional assessment of the property of one person at a lower value than the property of another or others whereby favoritism or discrimination between taxpayers in the district is shown.

17.14(1)(d) (d) Solicitation or receipt of any favor, reward, money or other thing of value of or from the owner of any taxable property in the assessor's assessment district for the assessment or valuation of property at other than its true cash value.

17.14(1)(e) (e) Solicitation or demand by any assessor of any owner of property liable to assessment in the assessor's assessment district to aid, assist or promote the business or interests of such assessor by means of which and by virtue of the office of assessor the assessor shall gain or receive pecuniary profit or advantage that the assessor could not otherwise have gained or received.

17.14(1)(f) (f) Any violation of law in the valuation or assessment of property in the assessor's assessment district.

17.14(1)(g) (g) Failure to use the "Wisconsin Property Assessment Manual" provided under s. 73.03 (2a) and as required by s. 70.32 (1) and 70.34. The certification of any assessor removed under this paragraph may for sufficient reason be reinstated by the secretary of revenue after one year upon formal application for reinstatement.

17.14(1)(h) (h) Failure or refusal to deny claims for exemption or to terminate exemptions pursuant to direction of the secretary of revenue under s. 73.03 (45).

17.14(2) (2) Members of boards of review and county board. Any supervisor, alderperson, trustee or other officer who acts as a member of a board of review or of the county board of supervisors, for one or more of the following causes:

17.14(2)(a) (a) Willful or intentional valuation or equalization of property of persons or towns, cities or villages at other than the true cash value thereof, with the intent to subject the property of persons or of towns, cities or villages to more or less than their lawful share of taxes.

17.14(2)(b) (b) Aiding, abetting or assisting in any understanding, combination or conspiracy to value or equalize the property in towns, cities or villages in a county at other than the true cash value, with intent to subject the property in one or more towns, cities or villages to more or less than its lawful share of taxes for state or county purposes or both.

17.14(2)(c) (c) Any violation of law in the valuation or equalization of property in towns, cities or villages or in the discharge of official duties.

17.14(3) (3) Procedure. Removals under this section may be made by the circuit judge, by order specifying the cause thereof, a copy of which order shall be certified by the circuit judge to the proper town, village or city clerk. The removal shall be made only upon a duly verified petition signed by a resident of the county setting forth fully the charges preferred against the officer. The district attorney of the county upon complaint showing cause therefor shall prepare the petition and have the petition duly verified by the complainant. The judge, upon the presentation of the petition, shall by an order to show cause, which shall be served upon the officer personally at least 10 days prior to the hearing, fix a time and place for hearing the matters alleged in the petition. The testimony shall be taken and the proceedings conducted under such reasonable regulations as the judge prescribes. The district attorney shall attend the hearing and conduct the proceedings on behalf of the petitioner. The removal of the officer shall disqualify the officer from holding the office for 3 years from the date of the order of removal.

17.14(4) (4) Costs. If the court, after a hearing on the merits, dismisses the petition and further finds the complaint was willful and malicious and without probable cause, the court shall order judgment in favor of the officer and against the petitioner for $10 attorney fees and for the costs and fees of witnesses and officers incurred on behalf of the officer. The judgment shall be signed by the clerk of circuit court and entered in the judgment and lien docket. An execution may be issued against the property of the petitioner in the same mode as upon a judgment entered in the circuit court in civil actions founded in tort. Upon the return of the execution unsatisfied in whole or in part, an execution against the person of the petitioner may be issued in the manner and with the force and effect of an execution against the person as provided in ss. 815.01 to 815.10. In all other cases the judge may order that the expenses incurred in procuring witnesses and other needed actual expenses be paid out of the treasury of the county in which the officer resides upon certificates of the clerk of circuit court.

17.14 History History: 1973 c. 90; Sup. Ct. Order, 67 Wis. 2d 585, 773 (1975); 1975 c. 218; 1977 c. 418, 449; 1991 a. 39, 316; 1993 a. 184, 224.



17.15 Removals; other officers.

17.15  Removals; other officers.

17.15(1) (1)  Joint county institutions. Any member of the governing body of any joint county school, hospital, sanatorium, asylum or other joint county institution, appointed by the county board of any county, may be removed by said county board, for cause; and any other officer of any such institution may be removed by the officer or body that appointed the officer, for cause.

17.15(3) (3) Dane County lakes and watershed commission. Any commissioner of the Dane County lakes and watershed commission appointed under s. 33.44 (1) (c) to (g) may be removed by the appointing authority for cause.

17.15(3m) (3m) Southeastern Wisconsin Fox River commission. Any commissioner of the Southeastern Wisconsin Fox River commission appointed under s. 33.55 (2) (b) or (c) may be removed by the appointing authority for cause.

17.15(5) (5) Long-term care district. Any member of a long-term care district governing board appointed under s. 46.2895 (3) (a) may be removed by the appointing authority for cause.

17.15 History History: 1989 a. 324; 1991 a. 39, 316; Sup. Ct. Order No. 96-08, 207 Wis. 2d xv (1997); 1997 a. 27; 1999 a. 9; 2001 a. 16; 2007 a. 20.



17.16 Removals; definition; procedure; disqualification.

17.16  Removals; definition; procedure; disqualification.

17.16(1)(1) Removals from office at pleasure shall be made by order, a copy of which shall be filed as provided by sub. (8), except that a copy of the order of removal of a circuit court commissioner shall be filed in the office of the clerk of the circuit court.

17.16(3) (3) Removals from office for cause under this chapter, except as provided in s. 17.14, shall be made as provided in this section, and may be made only upon written verified charges brought by a resident taxpayer of the governmental unit of which the person against whom the charges are filed is an officer, and after a speedy public hearing at which the officer shall have full opportunity to be heard to present a defense against the charges, personally and by counsel. A copy of the charges and written notice of the time and place for the hearing shall be given the officer by the removing power by delivery to the officer in person or by mailing the same to the officer at the officer's last and usual post-office address not less than 10 days prior to the hearing. The officer may within 10 days from service of the charges file with the removing power a verified answer thereto. The hearing shall be conducted and investigation made by the removing power with due dispatch, but in case of charges brought before the governor, the governor may appoint a commissioner to conduct the hearing, make the investigation and report the testimony and proceedings to the governor, and the council of any city having a membership of more than 20, in case of charges brought before it, may appoint a committee of not less than 5 of its members, to conduct the hearing, make investigation and report the testimony and proceedings to it. The commissioner or committee shall have the same power and authority as the governor or the council, as the case may be, in the conduct of the hearing on and investigation of the charges.

17.16(4) (4) The removing power may, before acting upon any charges preferred against any officer, require the person preferring the same to execute and deliver to such power a bond in the sum of $1,000 with one or more sureties to be approved by such power, conditioned for the payment of all costs and expenses actually incurred by the state, county or other unit of which the person charged is an officer and by the removing power in the hearing and investigation of such charges.

17.16(5) (5) The removing power, and in case such power consists of more than one person, each such person is authorized to administer oaths and to issue subpoenas for the attendance of witnesses and the production of evidence, and may make and enforce such orders and rules as are necessary to properly conduct such hearing and may appoint and fix the compensation of a stenographer to take testimony thereat.

17.16(7) (7)

17.16(7)(a)(a) No person may be excused from testifying or from producing evidence on the hearing for the reason that the testimony, documentary or otherwise, required of him or her may tend to incriminate him or her, but no person so testifying may be prosecuted for or on account of testifying or producing any documentary evidence, except for perjury committed in giving the testimony.

17.16(7)(b) (b) The immunity provided under par. (a) is subject to the restrictions under s. 972.085.

17.16(8) (8) Removals from office for cause shall be by order, a certified copy of which, together with a complete transcript of the testimony and proceedings at the hearing and a statement of the cause or causes for which removal is made, shall be filed by the removing power as follows:

17.16(8)(a) (a) In the case of a state officer, in the office of the secretary of state.

17.16(8)(b) (b) In the case of other officers, in the office of the clerk of the unit of which the person removed was an officer.

17.16(8)(c) (c) In the case of officers of joint county institutions, in the office of the county clerk of the county wherein the buildings of such institution are located.

17.16(9) (9) In the case of procedure for removals by the governor, all expenses incurred shall be paid upon vouchers duly certified by the governor and shall be charged to the appropriation provided in s. 20.525. In the case of procedure for removals by any other state officer or body, such expenses shall be paid out of the appropriation to the officer or body invested with power to remove. In case of procedure for removals by other officers or bodies, the expenses thereof shall be paid by the unit of government of which the person against whom charges are preferred was an officer. But if the removing power finds that the complaint was willful and malicious and without probable cause all such expenses shall be paid by the person who preferred the charges and may be collected in an action against the person or on the bond furnished by the person.

17.16(10) (10) A person lawfully removed from office shall be ineligible to appointment or election to fill the vacancy caused by such removal.

17.16 History History: 1989 a. 122; 1991 a. 316; Sup. Ct. Order No. 96-08, 207 Wis. 2d xv (1997); 2001 a. 61, 103.

17.16 Annotation The common council's removal of an employee statutorily entitled to the position deprives the employee of both liberty and property; therefore, employee is entitled to full due-process protections. Aldermen who initiated removal proceedings were not thereby disqualified as impartial adjudicators. State ex rel. DeLuca v. Common Council, 72 Wis. 2d 672, 242 N.W.2d 689 (1976).

17.16 Annotation "Expenses" under sub. (9) relates solely to expenses incurred by the "removing power", not by the person bringing written charges. In Matter of Petition to Remove Kamps, 118 Wis. 2d 482, 347 N.W.2d 911 (Ct. App. 1984).

17.16 Annotation Removal is governed by s. 17.16 and contemplates a determination of cause by the board. An ordinance making a violation ipso facto cause for removal impermissibly circumvents that procedure. 66 Atty. Gen. 148.



17.17 Notice of vacancies.

17.17  Notice of vacancies. Notice of vacancies occurring otherwise than by resignation shall be given forthwith as follows:

17.17(1) (1) Senators and members of congress. In the office of United States senator or member of congress from this state, by the county clerk of the county wherein such officer resided at the time of election, to the government accountability board.

17.17(3) (3) Vacancies by judgments. In any office occurring by virtue of a judgment of a court of this state convicting the incumbent of and sentencing the incumbent for treason, felony or other crime of whatsoever nature punishable by imprisonment in any jail or prison for one year or more, or convicting the incumbent of and sentencing the incumbent for any offense involving a violation of the incumbent's official oath; or declaring the election or appointment of any officer to be void or that the office of any officer has been forfeited, or become vacant; or adjudging any officer to be insane, by the clerk of such court to the officer or body authorized to fill such vacancies, or if such vacancies are required to be filled only by election, then to the officer authorized to give notice thereof.

17.17(4) (4) Justices and judges. In the office of justice of the supreme court, court of appeals judge, or judge of a circuit court, by the director of state courts to the governor and the government accountability board.

17.17(5) (5) Other vacancies. In city, village, town or school district offices, other than those of which notice is required by sub. (3), by the clerk or in the clerk's absence by the treasurer thereof, and in state, county and other offices other than those of which notice is required by sub. (3), by the county clerk of the county wherein the officer resided at the time of election or appointment, or in the clerk's absence by the sheriff, to the officer or body authorized to fill such vacancies, or if such vacancies are required to be filled only by election, then to the officer authorized to give notice thereof.

17.17 History History: 1973 c. 334 s. 57; 1977 c. 187, 449; Sup. Ct. Order, 88 Wis. 2d xiii (1979); 1991 a. 316; 2007 a. 1.



17.18 Vacancies, U.S. senator and representative in congress; how filled.

17.18  Vacancies, U.S. senator and representative in congress; how filled. Vacancies in the office of U.S. senator or representative in congress from this state shall be filled by election, as provided in s. 8.50 (4) (b), for the residue of the unexpired term.

17.18 History History: 1977 c. 22; 1979 c. 260; 1983 a. 484; 1985 a. 304.



17.19 Vacancies, elective state offices; how filled.

17.19  Vacancies, elective state offices; how filled. Vacancies in elective state offices shall be filled as follows:

17.19(1) (1) Members of legislature. In the office of state senator or representative to the assembly, by election, as provided in s. 8.50, for the residue of the unexpired term. In addition, an anticipated vacancy in the office of state senator or representative to the assembly may be filled as provided in s. 8.50 (4) (e).

17.19(2) (2) Judicial. In the office of justice of the supreme court, court of appeals judge or circuit judge, by temporary appointment by the governor, which shall continue until a successor is elected, as provided in s. 8.50 (4) (f), and qualifies. When so elected the successor shall hold the office for a full term and shall take office on August 1 succeeding the election.

17.19(3) (3) Presidential electors. In the office of presidential elector, by the remaining electors present in the manner prescribed by s. 7.75.

17.19(3m) (3m) Governor. In the office of governor, by the lieutenant governor.

17.19(3s) (3s) District attorney. In the office of district attorney, by appointment of the governor for the residue of the unexpired term and until a successor is elected and qualified.

17.19(4) (4) Other elective state officers. In the office of secretary of state, treasurer, attorney general or state superintendent, by appointment by the governor, and a person so appointed shall hold office until a successor is elected, as provided in s. 8.50, and qualifies, but if no such election is held, the person so appointed shall hold office for the residue of the unexpired term.

17.19 History History: 1977 c. 187; 1979 c. 27; 1985 a. 304; 1987 a. 391; 1989 a. 31; 1991 a. 316.



17.20 Vacancies in appointive state offices; how filled; terms.

17.20  Vacancies in appointive state offices; how filled; terms.

17.20(1)(1)  General. Vacancies in appointive state offices shall be filled by appointment by the appointing power and in the manner prescribed by law for making regular full term appointments thereto, and appointees to fill vacancies therein shall hold office for the residue of the unexpired term or, if no definite term of office is fixed by law, until their successors are appointed and qualify.

17.20(2) (2) Interim vacancies; terms.

17.20(2)(a)(a) Vacancies occurring in the office of any officer normally nominated by the governor, and with the advice and consent of the senate appointed, may be filled by a provisional appointment by the governor for the residue of the unexpired term, if any, subject to confirmation by the senate. Any such appointment shall be in full force until acted upon by the senate, and when confirmed by the senate shall continue for the residue of the unexpired term, if any, or until a successor is chosen and qualifies. A provisional appointee may exercise all of the powers and duties of the office to which such person is appointed during the time in which the appointee qualifies. Any appointment made under this paragraph which is withdrawn or rejected by the senate shall lapse. When a provisional appointment lapses, a vacancy occurs. Whenever a new legislature is organized, any appointments then pending before the senate shall be referred by the president to the appropriate standing committee of the newly organized senate.

17.20(2)(b) (b) A vacancy occurring in the membership of the professional standards council for teachers may be filled by a provisional appointment by the state superintendent of public instruction for the residue of the unexpired term, if any, subject to confirmation by the senate. Any such appointment shall be in full force until acted upon by the senate, and when confirmed by the senate shall continue for the residue of the unexpired term, if any, or until a successor is chosen and qualifies. A provisional appointee may exercise all of the powers and duties of the office to which the person is appointed during the time in which the appointee qualifies. Any appointment made under this paragraph that is withdrawn or rejected by the senate shall lapse. When a provisional appointment lapses, a vacancy occurs. Whenever a new legislature is organized, any appointments then pending before the senate shall be referred by the president to the appropriate standing committee of the newly organized senate.

17.20 History History: 1973 c. 24; 1977 c. 29 s. 1649; 1977 c. 418; 1997 a. 298.

17.20 Annotation Provisional appointees under sub. (2) need not be confirmed by the senate before they can begin to serve. 69 Atty. Gen. 136.

17.20 Annotation The senate may not fill a vacancy that will not occur during that senate session. 76 Atty. Gen. 272.



17.21 Vacancies in elective county offices; how filled; term.

17.21  Vacancies in elective county offices; how filled; term. Vacancies in elective county offices shall be filled in the manner and for terms as follows:

17.21(1) (1) Sheriff, coroner, register of deeds. In the office of sheriff, coroner or register of deeds, by appointment by the governor for the residue of the unexpired term.

17.21(3) (3) County clerk, treasurer, and surveyor. In the office of county clerk, treasurer, or surveyor, by appointment by the county board for the residue of the unexpired term unless a special election is ordered by the county board, in which case the person appointed shall serve until his or her successor is elected and qualified. The county board may, if a vacancy occurs before June 1 in the year preceding expiration of the term of office, order a special election to fill the vacancy. If the county board orders a special election during the period beginning on June 1 and ending on November 30 of any year, the special election shall be held concurrently with the succeeding spring election. If the county board orders a special election during the period beginning on December 1 and ending on May 31 of the succeeding year, the special election shall be held on the Tuesday after the first Monday in November following the date of the order. A person so elected shall serve for the residue of the unexpired term.

17.21(4m) (4m) Clerk of court. In the office of clerk of circuit court, by appointment of the judge, or by a majority of the judges of the circuit court for the county, for the residue of the unexpired term of the clerk.

17.21(5) (5) Supervisors, populous counties. In the office of county supervisor of counties having a population of at least 500,000, according to the last U.S. census, by election for the residue of the unexpired term on the first Tuesday of April next after the vacancy happens, in case it happens no later than December 1 preceding the first Tuesday in April, but if the vacancy happens after December 1 preceding the first Tuesday in April, then such successor shall be elected on the first Tuesday of April of the next ensuing year; but no election to fill a vacancy in the office may be held at the time of holding the regular election for such office. In addition to the elections required under this subsection, the county executive may order a special election to be held under s. 8.50 to fill the vacancy. If an assembly district in the county is altered by legislative redistricting effective prior to the end of an existing supervisor term and a vacancy happens, the person elected to fill that vacancy for the residue of the unexpired term shall be an elector of the assembly district as it existed prior to redistricting.

17.21(6) (6) Appointments, how reported. For the information of all concerned appointments by the governor under sub. (1) shall be reported by the appointing officer to the county clerk. Appointments of the county board under sub. (3) shall be reported by the county clerk to the secretary of state. Appointments of clerks of court by a judge of the circuit court under sub. (4m) shall be reported to the county clerk and to the secretary of state.

17.21 History History: 1973 c. 58; 1977 c. 449; 1979 c. 175 ss. 4, 53; 1979 c. 260; 1989 a. 31; 1995 a. 16 s. 2; 2005 a. 248.

17.21 Cross-reference Cross-reference: See s. 59.10 (3) (e) for method of filling vacancies on county boards.



17.22 Vacancies in appointive county offices; how filled.

17.22  Vacancies in appointive county offices; how filled.

17.22(1)(1) Vacancies in any appointive county office shall be filled by appointment for the residue of the unexpired term by the appointing power and in the manner prescribed by law for making regular full term appointments thereto; but any person elected or appointed to fill a permanent vacancy in the office of county highway commissioner shall serve for the term prescribed under s. 83.01 (2). All appointments, subject to confirmation by the county board, made while the board is not in session, shall be acted upon by said board at its meeting next following such appointment.

17.22(2) (2) Vacancies in the offices of officers appointed by the county board, occurring when the board is not in session, shall be filled in manner and for terms as follows:

17.22(2)(b) (b) In the office of the county highway commissioner, by appointment by the county highway committee. A person so appointed shall hold office until his or her successor is elected or appointed and qualified. The person's successor, if the office is regularly filled by election, shall be elected by the county board at a meeting held no later than 120 days after the date on which the vacancy occurs. The person's successor, if the office is regularly filled by appointment, shall be appointed as provided in s. 83.01 (1). The person's successor shall take office upon his or her election or appointment and qualification and shall hold office for the term prescribed under s. 83.01 (2).

17.22(2)(d) (d) In the office of any other officer appointed by the county board, by temporary appointment by the chairperson of the county board. A person so appointed shall hold office until a successor is appointed and qualifies, and the successor shall be appointed by the county board for the residue of the unexpired term at its meeting next after such vacancy occurred.

17.22 History History: 1983 a. 192; 1991 a. 316; 2005 a. 401.

17.22 AnnotationTerms and vacancies in appointive county offices are discussed. 73 Atty. Gen. 99.



17.23 Vacancies in city offices; how filled.

17.23  Vacancies in city offices; how filled.

17.23(1) (1)  General and special charter cities. Vacancies in offices of cities operating under the general law or special charter shall be filled as follows:

17.23(1)(a) (a) In cities of the 2nd, 3rd, or 4th class, in the office of mayor, except as provided in s. 9.10, by appointment by the common council for the residue of the unexpired term unless a special election is ordered by the common council, in which case the person appointed shall serve until his or her successor is elected and qualified. In the office of alderperson, by the common council, except as provided in s. 9.10. A person so appointed shall hold office until a successor is elected and qualified. Unless otherwise ordered by the common council, a successor shall be elected for the residue of the unexpired term on the first Tuesday of April next after the vacancy happens, in case it happens no later than December 1 preceding the first Tuesday in April, but if the vacancy happens after December 1 preceding the first Tuesday in April and before that day, then the successor shall be elected on the first Tuesday in April of the next ensuing year. The common council may, if a vacancy occurs before June 1 in the year preceding expiration of the term of office, order a special election to fill a vacancy to be held on the Tuesday after the first Monday in November following the date of the order. A person so elected shall serve for the residue of the unexpired term.

17.23(1)(b) (b) In 1st class cities, in the office of mayor, except as provided in s. 9.10, the vacancy shall be filled by the president of the common council as acting mayor until a special election can be held under this paragraph. In such case, the acting mayor may continue to serve as president of the common council, in addition to exercising the powers and responsibilities of the office of mayor, until such time as a new mayor is elected and qualified, but the acting mayor may not take part in any vote of the common council during that period. In the office of alderperson, by special election, except as provided in s. 9.10. When a mayor is temporarily appointed, the common council shall order a special election for the office of mayor under s. 8.50 as promptly as possible, unless the vacancy occurs within 120 days of the expiration of the mayor's term of office. When an aldermanic seat becomes vacant, a successor shall be elected for the residue of the unexpired term on the first Tuesday of April or the Tuesday after the first Monday in November next after the vacancy happens, in case it happens no later than December 1 or June 1 preceding that day, but if the vacancy happens after December 1 or June 1 preceding that day, then the successor shall be elected on the following first Tuesday in April or Tuesday after the first Monday in November; but no election to fill a vacancy in such office may be held at the time of holding the regular election for that office. In addition, the president of the common council of any 1st class city may order a special election to be held under s. 8.50 to fill a vacant aldermanic seat prior to the time when that seat is required to be filled under this paragraph. If a special election is held under this paragraph after a redistricting plan is adopted, the election shall be held in the aldermanic district as it existed when the office was filled at the last preceding election.

17.23(1)(bm) (bm) In the office of municipal judge, in the manner provided in s. 8.50 (4) (fm).

17.23(1)(c) (c) In the office of any other elective officer, and except as provided in s. 9.10, by appointment by the mayor subject to confirmation by the common council, for the residue of the unexpired term unless a special election is ordered by the common council, except that in case of vacancies in the office of any such officer of a 1st class city who is authorized by law to have a deputy, such deputy shall perform the duties of such office, and shall be entitled to the emoluments of such office during the remainder of the term. A person so appointed and confirmed shall hold office until a successor is elected and qualifies. The successor shall be elected as provided in par. (a).

17.23(1)(d) (d) In appointive offices, by appointment for the residue of the unexpired term by the appointing power and in the manner prescribed by law for making regular full term appointments thereto.

17.23(2) (2) Commission form. Vacancies in offices of cities operating under the commission form of government shall be filled as follows:

17.23(2)(a) (a)

17.23(2)(a)1.1. In the office of mayor or other member of the council, except as provided in s. 9.10, in the manner provided in sub. (1) (a). In the office of municipal judge, in the manner provided in s. 8.50 (4) (fm). On failure of the council to make an appointment under sub. (1) (a) for 30 days after the vacancy exists the city engineer shall be a temporary acting member of the council until such vacancy is filled in the manner provided by law, and shall have all the powers, prerogatives and duties of the vacant office except the right to vote to fill a vacancy in the office of mayor or council member.

17.23(2)(a)2. 2. When 2 vacancies exist in the council the city clerk shall be a temporary acting member of the council until the vacancies are filled in the manner provided by law, and shall have all the powers, prerogatives and duties of the vacant office except the right to vote to fill a vacancy in the office of mayor or council member.

17.23(2)(a)3. 3. When 3 vacancies exist in the council the city treasurer shall be a temporary acting member of the council until the vacancies are filled in the manner provided by law, and shall have all the powers, prerogatives and duties of the vacant office except the right to vote to fill a vacancy in the office of mayor or council member.

17.23(2)(a)4. 4. When 2 or more vacancies exist in the council 6 months or more prior to the first Tuesday of April of any year a special election to fill the vacancy for the residue of the unexpired term of each such vacancy shall be held and conducted, and the returns thereof made in the manner and within the time required in the case of regular municipal elections, and the city clerk shall call and give notice of such special election as provided by law within 10 days of the date when such vacancies exist.

17.23(2)(a)5. 5. While serving as temporary members of the council the city engineer, city clerk and city treasurer shall not be entitled to have or receive any compensation for such temporary service.

17.23(2)(a)6. 6. The powers, prerogatives and duties conferred on such temporary acting members of the council shall be in addition to all those otherwise vested by law in such city engineer, city clerk and city treasurer.

17.23(2)(a)7. 7. It is hereby declared to be the purpose and intention of this paragraph to permit the city engineer, city clerk and city treasurer to have and perform the powers and duties herein provided as temporary acting members of the council, in addition to the regular powers and duties of their respective offices and notwithstanding any other contrary provision of the law.

17.23(2)(a)8. 8. This paragraph shall apply only to cities organized and operating under ss. 64.25 to 64.38.

17.23(2)(c) (c) In appointive offices, by appointment for the residue of the unexpired term by the appointing power and in the manner prescribed by law for making regular full term appointment thereto.

17.23 History History: 1977 c. 149, 273, 305; 1979 c. 260, 355; 1983 a. 484; 1985 a. 135, 304, 332; 1993 a. 184; 1995 a. 16 s. 2; 2005 a. 248.



17.24 Vacancies in village offices.

17.24  Vacancies in village offices.

17.24(1) (1) Except as provided in s. 9.10, a vacancy in any elective village office may be filled by appointment by a majority of the members of the village board for the residue of the unexpired term or until a special election is held under s. 8.50 (4) (fm) or sub. (2). A vacancy in an appointive office shall be filled in the same manner as the original appointment.

17.24(2) (2) Except as provided in s. 8.50 (4) (fm), a vacancy in any elective office in a village may be filled by special election of a successor for the residue of the unexpired term on the first Tuesday of April next after the vacancy happens, if it happens no later than December 1 preceding the first Tuesday in April, but if the vacancy happens after December 1 preceding the first Tuesday of April, then the successor shall be elected on the first Tuesday of April of the next ensuing year, and if the vacancy occurs before June 1 of the year preceding the expiration of the term of office, the village board of trustees may order a special election to fill the vacancy to be held on the Tuesday after the first Monday in November following the date of the order. A person so elected shall serve for the remainder of the unexpired term.

17.24 History History: 1977 c. 305, 403, 447; 1979 c. 260; 1985 a. 304; 1995 a. 16 s. 2; 2005 a. 248.



17.245 New city, village or town office, filling.

17.245  New city, village or town office, filling. Whenever an elective office is created in a city, village or town pursuant to law or ordinance, the office shall not be deemed vacant until it has first been filled by the electorate, except that if a city, village or town enacts an ordinance or bylaw creating a municipal court under s. 755.01 before the December 1 preceding the spring election the office of municipal judge for that court shall be considered vacant and a temporary appointment may be made by the city, village or town governing body pending the election of the initial elected occupant of the office.

17.245 History History: 1977 c. 256, 447; 1993 a. 10; 1995 a. 16 s. 2.



17.25 Vacancies in town offices; how filled.

17.25  Vacancies in town offices; how filled. Vacancies in town offices shall be filled as follows:

17.25(1) (1) In the town board, by the remaining supervisors and the town clerk, except when a special election is authorized under this subsection or as provided in s. 9.10, and except when the vacancy is caused by removal by the circuit judge as provided by law, which latter vacancy shall be filled by appointment by that judge. Vacancies in other elective town offices shall be filled by appointment by the town board, except as provided in ss. 8.50 (4) (fm) and 9.10, and except for vacancies caused by removal by the judge of the circuit court which latter vacancy shall be filled by that judge. Persons appointed under this subsection to fill vacancies shall hold office for the residue of the unexpired term or, if a special election is ordered to fill a vacancy, until the successor is elected and qualified, except persons appointed to fill vacancies as members of the water or light commission, which persons shall hold office only until their successors are elected and qualify and such successors shall be elected at the annual town meeting next after the vacancy occurs if the vacancy occurs 12 days or more prior to the meeting; otherwise at the annual town meeting held in the year next succeeding unless a special election is ordered to fill the vacancy at an earlier date, in which case they shall hold office until their successors are elected and qualify. Any town board having more than 3 members may, if a vacancy in the office of supervisor occurs before June 1 in the year preceding expiration of the term of office, order a special election to fill the vacancy. If the town board orders a special election during the period beginning on June 1 and ending on November 30 of any year, the special election shall be held concurrently with the succeeding spring election. If the town board orders a special election during the period beginning on December 1 and ending on May 31 of the succeeding year, the special election shall be held on the Tuesday after the first Monday in November following the date of the order. A person so elected shall serve for the residue of the unexpired term.

17.25(2) (2) In appointive offices, by appointment for the residue of the unexpired term by the appointing power and in the manner prescribed by law for making regular full term appointments thereto, except vacancies caused by removals by the judge of the circuit court which shall be filled for the residue of the unexpired term by the said judge.

17.25 History History: 1977 c. 305, 403, 447; 1985 a. 304; 2005 a. 248.

17.25 Annotation This section requires that the town clerk participate in the process of filling vacancies in town offices and does not authorize the exclusion of the town clerk from the nomination part of the process. Bingen v. Bzdusek, 2002 WI App 210, 257 Wis. 2d. 193, 650 N.W.2d 894, 01-3015.



17.26 Vacancies in school boards; how filled.

17.26  Vacancies in school boards; how filled. Except as provided in s. 9.10, vacancies in a school board shall be filled as follows:

17.26(1) (1) In a common, union high or unified school district, by appointment by the remaining members. Each appointee shall hold office until a successor is elected and takes office under s. 120.06 (4) or 120.42 (2). When a vacancy occurs in the office of a board member who is in the last year of his or her term, or when a vacancy occurs after the spring election but on or before the last Tuesday in November in the office of a board member who is not in the last year of his or her term, the successor shall be elected at the next spring election. When a vacancy occurs after the last Tuesday in November and on or before the date of the next spring election in the office of a board member who is not in the last year of his or her term, the successor shall be elected at the 2nd following spring election.

17.26(2) (2) In a 1st class city school district, by special election as provided under s. 119.08 (4).

17.26(3) (3) Any person selected under sub. (1), upon being notified of his or her selection, shall be deemed to have accepted the selection unless within 5 days after notification he or she files with the clerk or director a written refusal to serve.

17.26(4) (4) In boards where the first annual meeting of the district has failed to elect school board members, by appointment by the state superintendent of public instruction.

17.26 History History: 1973 c. 144; 1975 c. 138 s. 37; 1975 c. 200; 1977 c. 384, 403, 427, 445; 1979 c. 32; 1979 c. 260 ss. 82, 93m; 1979 c. 301; 1981 c. 287, 340; 1985 a. 225; 1995 a. 16 s. 2; 1995 a. 27 s. 9145 (1); 1997 a. 27.



17.27 Vacancies in other offices; how filled.

17.27  Vacancies in other offices; how filled.

17.27(1) (1)  Joint county institutions. Vacancies in the office of any member of the governing body of a joint county hospital or sanatorium or other joint county institution, or in the office of any other officer of a joint county institution, shall be filled by appointment by the appointing power and in the manner prescribed by law for making regular full term appointments thereto. A vacancy in the office of any such officer appointed by the county board, occurring while the board is not in session, shall be filled by appointment by the chairperson of the county board; the person appointed holds office until a successor is appointed for the residue of the unexpired term by the county board at its first regular meeting held next after the vacancy occurs and the successor qualifies.

17.27(1m) (1m) Metropolitan sewerage commission. Vacancies in the office of any directly elected member of a metropolitan sewerage commission under s. 200.09 (11) (am) shall be filled by temporary appointment of the governor until a successor is elected and qualified. A successor shall be elected in the manner prescribed for filling vacancies in elective city offices under s. 17.23 (1) (a).

17.27(1n) (1n) Dane County lakes and watershed commission. If a vacancy occurs in the office of any appointed commissioner of the Dane County lakes and watershed commission, the county executive of Dane County shall appoint a member who meets the applicable requirements under s. 33.44 (1) (c) to (g).

17.27(3) (3) Technical college district board. Vacancies in the membership of any technical college district board shall be filled in the manner prescribed in ss. 38.08 (2) and 38.10.

17.27(3m) (3m) Long-term care district board. If a vacancy occurs in the position of any appointed member of a long-term care district board, the appointing authority shall appoint to serve for the residue of the unexpired term a person who meets the applicable requirements under s. 46.2895 (3) (b).

17.27(4) (4) Any other vacancy. In case of a vacancy in any office in the state where no other provision is made for filling the same, it shall be filled by appointment by the governor.

17.27 History History: 1977 c. 29; 1979 c. 221; 1983 a. 192; 1989 a. 324; 1991 a. 39; 1993 a. 399; Sup. Ct. Order No. 96-08, 207 Wis. 2d xv (1997); 1999 a. 9; 1999 a. 150 s. 672; 2001 a. 16; 2007 a. 20.



17.275 Records of applicants for elective positions.

17.275  Records of applicants for elective positions. Unless otherwise directed under s. 19.36 (7), no appointing authority or individual acting on behalf of an appointing authority may withhold from inspection or copying under s. 19.35 (1) any record of the name or address of an applicant for appointment to fill a vacancy in an elective office.

17.275 History History: 1987 a. 392; 1991 a. 269.



17.28 When officers may hold office.

17.28  When officers may hold office. When no different provision is made in respect thereto, any officer who is elected or appointed to fill a vacancy shall qualify in the manner required by law of the officer in whose stead the officer is elected or appointed. An officer who is elected or appointed to fill a vacancy in an elective office shall enter upon the duties of his or her office immediately upon qualification and, if elected, upon certification of the election result, and shall hold office for the residue of the unexpired term unless removed or recalled in accordance with law except that an officer who is appointed to fill a vacancy in the office of sheriff, coroner, register of deeds or district attorney shall hold office until his or her successor is elected and qualified, unless removed or recalled in accordance with law. An officer who is appointed to fill a vacancy in an appointive office shall enter upon the duties of his or her office immediately upon qualification and shall hold office for the residue of the unexpired term, if any, and until his or her successor is appointed and qualifies unless removed in accordance with law.

17.28 History History: 1983 a. 484; 1985 a. 304; 1987 a. 391.



17.285 Temporary vacancies; elections.

17.285  Temporary vacancies; elections. Notwithstanding any other provision of law, if a vacancy in an elective office occurs as a result of expiration of the term of an incumbent and a successor has not been determined due to the pendency of a recount or an appeal from a recount determination, no election or special election may be ordered or held to fill the temporary vacancy. If the law provides for the vacancy to be temporarily filled by appointment, the appointee shall serve until a successor qualifies.

17.285 History History: 1983 a. 484.



17.29 Effect of chapter.

17.29  Effect of chapter. The provisions of this chapter supersede all contrary provisions in either the general law or in special acts, except ss. 6.26 (2) (b), 6.55 (6), 6.875, and 7.30 relating to appointed election officials and ch. 321 relating to the military staff of the governor and to officers of the Wisconsin national guard or state defense force; and shall govern all offices whether created by general law or special act, unless otherwise specially provided.

17.29 History History: 1971 c. 304 s. 29 (2); 2005 a. 451; 2007 a. 200; 2011 a. 240.






18. State debt, revenue obligations and operating notes.

18.01 Definitions.

18.01  Definitions. In this subchapter unless a different meaning is expressly provided or the context clearly indicates a different meaning:

18.01(1e) (1e) "Aggregate expected debt service and net exchange payments" means the sum of the following:

18.01(1e)(a) (a) The aggregate net payments expected to be made and received under a specified interest exchange agreement under s. 18.06 (8) (a).

18.01(1e)(b) (b) The aggregate debt service expected to be made on bonds related to that agreement.

18.01(1e)(c) (c) The aggregate net payments expected to be made and received under all other interest exchange agreements under s. 18.06 (8) (a) relating to those bonds that are in force at the time of executing the agreement.

18.01(1m) (1m) "Authorizing resolution" means any resolution adopted by the commission pursuant to this subchapter which authorizes the contracting of public debt.

18.01(2) (2) "Commission" means the building commission.

18.01(3) (3) "Evidence of indebtedness" means a bond, a note or any other written promise to pay a public debt.

18.01(4) (4) "Public debt" or "debt" means every voluntary, unconditional undertaking by the state, other than an operating note, to repay a sum certain:

18.01(4)(a) (a) Out of the state treasury, except a loan or advance by any state agency or fund to any other state agency or fund; or

18.01(4)(b) (b) For which any existing asset of the state is pledged, except the pledge of an outstanding evidence of indebtedness without recourse.

18.01 History History: 1973 c. 90 s. 555m (2); 1977 c. 29 s. 1652; 1979 c. 107; 1981 c. 336; 1983 a. 36 s. 96 (4); 1983 a. 189; 1985 a. 6, 29; 1991 a. 39; 2007 a. 20.



18.02 Scope of subchapter.

18.02  Scope of subchapter. Public debt may be contracted and evidences of indebtedness issued therefor only to the amounts, for the purposes, by the procedures and with the kinds of evidence of indebtedness specified in this subchapter, except that this subchapter is not applicable:

18.02(1) (1) To public debt, not exceeding in the aggregate $100,000, incurred for the purpose of defraying extraordinary expenditures of the state.

18.02(2) (2) To public debt incurred to repel invasion, suppress insurrection or defend the state in time of war.

18.02 History History: 1977 c. 29 s. 1652.



18.03 Commission.

18.03  Commission.

18.03(1)(1) Subject to the conditions and limitations contained in this subchapter, the commission shall have supervision over all matters relating to the contracting of public debt and the issuance of evidences of indebtedness therefor.

18.03(2) (2)

18.03(2)(a)(a) The commission shall have all of the powers necessary to carry out its functions.

18.03(2)(b) (b) The commission may interpret the statutes enforced or administered by it as it considers to be necessary to effectuate the purpose of the statutes. The authority granted by this paragraph shall not exceed the authority granted by s. 227.11 (2) (a).

18.03(2)(c) (c) The commission may prescribe such forms and procedures in connection with statutes to be enforced or administered by it as it considers to be necessary to effectuate the purpose of the statutes, but nothing in this paragraph authorizes the imposition of substantive requirements in connection with such forms or procedures.

18.03(3) (3) The department of administration shall assist the commission to carry out its functions and carry out all directives of the commission.

18.03(4) (4) All actions of the commission shall be taken by resolution. Each authorizing resolution shall be reduced to writing. The secretary of the commission shall maintain a full and correct record of each step or proceeding had or taken in the course of authorizing and contracting every public debt.

18.03(5) (5) Upon request of a state department or agency, the commission shall prepare periodic reports describing the current status of indebtedness relevant to the department's or agency's program responsibilities.

18.03(5m) (5m) Upon the request of a local exposition district under subch. II of ch. 229, the commission shall serve as financial consultant to assist and coordinate the issuance of bonds of the district.

18.03(5s) (5s) Upon the request of a local professional baseball park district created under subch. III of ch. 229 or a local professional football stadium district created under subch. IV of ch. 229, the commission may serve as financial consultant to assist and coordinate the issuance of the bonds of a district.

18.03(6) (6) Nothing in this subchapter shall be construed to supersede the authority by statute of any state department or agency in carrying out program responsibilities for which public debt has been authorized by the legislature.

18.03 History History: 1973 c. 90 s. 555m (2); 1977 c. 29 s. 1652; 1983 a. 36; 1985 a. 182 s. 57; 1993 a. 263; 1995 a. 56; 1999 a. 167.



18.04 Purposes of public debt and amounts.

18.04  Purposes of public debt and amounts.

18.04(1) (1) The commission may authorize public debt to be contracted and evidences of indebtedness to be issued therefor in an amount sufficient to fund or refund, as provided in s. 18.06 (5), or to fund, refund or acquire for any of the purposes set forth in sub. (5) and as provided in s. 18.06 (7), the whole or any part of:

18.04(1)(a) (a) Any public debt contracted pursuant to this subchapter.

18.04(1)(b) (b) Any indebtedness incurred prior to January 1, 1972, by the Wisconsin State Agencies Building Corporation, Wisconsin State Colleges Building Corporation, Wisconsin State Public Building Corporation or Wisconsin University Building Corporation.

18.04(2) (2) The commission shall authorize public debt to be contracted and evidences of indebtedness to be issued for the debt up to the amounts specified by the legislature to acquire, construct, develop, extend, enlarge or improve land, waters, property, highways, buildings, equipment or facilities or to make funds available for veterans housing loans for the classes of public purposes specified by the legislature as the funds are required. The requirements for funds shall be established by that department or agency head having program responsibilities for which public debt has been authorized by the legislature.

18.04(3) (3) Each purpose enumerated in sub. (1) shall be construed to include any premium payable with respect thereto and the expenses of funding, refunding and acquiring public debt. Each purpose specified by the legislature under subs. (1) and (2) shall be construed to include the expenses of contracting public debt.

18.04(5) (5) Public debt may be contracted under sub. (1) for any of the following purposes:

18.04(5)(a) (a) To acquire public debt contracted to make funds available for veterans housing loans under sub. (2).

18.04(5)(b) (b) To fund or refund public debt contracted to make funds available for veterans housing loans under sub. (2).

18.04(5)(c) (c) To acquire public debt, other than public debt that is contracted to make funds available for veterans housing loans under sub. (2), for the purpose of investment for the veterans primary mortgage loan program under s. 45.37.

18.04(5)(d) (d) To acquire public debt contracted for any of the purposes under pars. (a) to (c).

18.04(6) (6)

18.04(6)(a)(a) Public debt may include public debt contracted to fund interest, accrued or to accrue, on the public debt and to fund reserve funds for the public debt.

18.04(6)(b) (b) The commission may direct that moneys resulting from any public debt contracted under this section be deposited in the funds or accounts created or designated by resolution of the commission or established by resolution under s. 45.37 (7), including escrow accounts established under refunding escrow agreements that are authorized by the commission.

18.04(6)(c) (c) Notwithstanding s. 25.17, moneys deposited or held in funds or accounts under par. (b) and all other moneys received under s. 45.37 (7) (a) (intro.) may be invested in any obligations, either through cash purchase or exchange, as specified by resolution of the commission.

18.04(6)(d) (d) Notwithstanding s. 25.17, moneys deposited or held in funds or accounts under par. (b) may be transferred to other funds or accounts or expended as provided by resolution of the commission, except that moneys resulting from public debt contracted for the purpose set forth in sub. (5) (b) and deposited in an escrow account shall be payable solely for the purposes of the bond security and redemption fund and for costs related to the creation and maintenance of the escrow account.

18.04 History History: 1973 c. 90 s. 555m (2); 1975 c. 26; 1977 c. 29 s. 1652; 1977 c. 317; 1985 a. 6; 1987 a. 27; 1989 a. 31, 46; 2005 a. 22.



18.05 Limitations on aggregate public debt.

18.05  Limitations on aggregate public debt.

18.05(1) (1) The aggregate public debt contracted in any calendar year for purposes specified by the legislature pursuant to s. 18.04 (2) shall not exceed an amount equal to the lesser of:

18.05(1)(a) (a) Three-fourths of one percent of the aggregate value of all taxable property in the state; or

18.05(1)(b) (b) Five percent of the aggregate value of all taxable property in the state less the sum of:

18.05(1)(b)1. 1. The aggregate public debt contracted pursuant to this subchapter which was outstanding as of January 1 of such calendar year after subtracting therefrom the amount on hand in the bond security and redemption fund and the amounts maintained pursuant to s. 18.09 (3) on January 1 of such calendar year which is applicable exclusively to repayment of such outstanding public debt; and

18.05(1)(b)2. 2. The aggregate net indebtedness outstanding as of January 1 of such calendar year of the Wisconsin State Agencies Building Corporation, Wisconsin State Colleges Building Corporation, Wisconsin State Public Building Corporation and Wisconsin University Building Corporation.

18.05(2) (2) The last determination made by the department of revenue of the full market value of all general property of the state liable to taxes pursuant to s. 70.575 shall be the aggregate value of all taxable property in the state. The department of revenue shall certify such value when requested for use in connection with the contracting of state debt.

18.05(3) (3) The legislative audit bureau shall annually determine the amounts under sub. (1) (b) 1. and 2. and shall certify such amounts when requested for use in connection with the contracting of state debt. It shall use in making such determination the fair market value of all property on hand in the sinking funds of the bond security and redemption fund. It shall take into account any anticipatory contracts under s. 18.10 (1).

18.05 History History: 1977 c. 29 s. 1652; 2009 a. 177.



18.06 Procedures.

18.06  Procedures.

18.06(1)(1)  Authorizing resolution. No public debt may be contracted nor evidence of indebtedness issued by the state except pursuant to an authorizing resolution. Each authorizing resolution shall state each purpose of the debt it authorizes, which need not be more specific but shall not be more general than those purposes in or pursuant to law, and the maximum principal amount of debt authorized for each such purpose. The commission may amend at any time any purpose authorized by a resolution if the amendment does not cause the total amount of debt for that purpose to exceed the statutory limit on the issuance of debt for that purpose.

18.06(2) (2) Loan. An authorizing resolution may authorize the negotiation of a loan or loan agreement of any type, upon any terms, with any bank, savings and loan association, savings bank or credit union, or with any agency of the United States.

18.06(3) (3) Notes. An authorizing resolution may authorize the issuance and sale of notes. Such a sale may be public or private as provided in the authorizing resolution.

18.06(4) (4) Bonds. An authorizing resolution may authorize the issuance and sale of bonds. Except as provided in subs. (5), (7) and (9) and except for any bond authorized and issued under this subchapter and designated by the commission under s. 18.82 as a higher education bond, the sale of bonds shall be public and noticed as provided in the authorizing resolution. Any or all bids received may be rejected and the sale canceled, or the sale of all or any part of the bonds negotiated, after bids at public sale have been rejected.

18.06(5) (5) Funding and refunding. An authorizing resolution may authorize, for any one or more of the purposes described in s. 18.04 (1), the issuance and sale of notes as provided in sub. (3) or the issuance and sale of bonds as provided in sub. (4). That sale may be public or private as provided in the authorizing resolution, and public debt may be exchanged in payment of or for the acquisition of other public debt.

18.06(6) (6) Exercise of authority. Public debt may be contracted and evidence of indebtedness issued therefor under one or more authorizing resolutions, unless otherwise provided in the resolution, at any time and from time to time, for any combination of purposes, in any specific amounts, at any rates of interest, at any price or percentage of par value, for any term, payable at any intervals, at any place, in any manner and having any other terms or conditions deemed necessary or useful. A resolution authorizing the contracting of public debt may provide that the public debt bear interest at variable or fixed rates, bear no interest, bear interest payable at any time or bear interest payable only at maturity or upon redemption prior to maturity. Unless sooner exercised and unless a shorter period is provided in such resolution, every authorizing resolution shall expire one year after the date of its adoption.

18.06(7) (7) Special procedures. Notwithstanding subs. (2) to (5), the following procedures apply to public debt contracted for any of the purposes under s. 18.04 (5) or contracted for the purpose of making funds available for veterans housing loans:

18.06(7)(a) (a) The public debt may be sold at public or private sale.

18.06(7)(b) (b) The public debt may be exchanged publicly or privately in payment of or for the acquisition of other public debt.

18.06(7)(c) (c) The public debt may be sold for par value or at a premium or discount from par value.

18.06(7)(d) (d) The public debt may bear interest at variable or fixed rates as provided in or pursuant to the resolution authorizing the contracting of the public debt or, if the resolution so provides, may bear no interest, bear interest payable at any time or bear interest payable only at maturity or upon redemption prior to maturity.

18.06(8) (8) Public debt, agreements.

18.06(8)(a)(a) Subject to pars. (am) and (ar), at the time of, or in anticipation of, contracting public debt and at any time thereafter while the public debt is outstanding, the commission may enter into agreements and ancillary arrangements relating to the public debt, including liquidity facilities, remarketing or dealer agreements, letter of credit agreements, insurance policies, guaranty agreements, reimbursement agreements, indexing agreements, or interest exchange agreements. The commission shall determine all of the following, if applicable, with respect to any such agreement or ancillary arrangement:

18.06(8)(a)1. 1. For any payment to be received with respect to the agreement or ancillary arrangement, whether the payment will be deposited into the bond security and redemption fund or the capital improvement fund.

18.06(8)(a)2. 2. For any payment to be made with respect to the agreement or ancillary arrangement, whether the payment will be made from the bond security and redemption fund or the capital improvement fund and the timing of any transfer of funds.

18.06(8)(am) (am) With respect to any interest exchange agreement or agreements specified in par. (a), all of the following shall apply:

18.06(8)(am)1. 1. The commission shall contract with an independent financial consulting firm to determine if the terms and conditions of the agreement reflect a fair market value, as of the proposed date of the execution of the agreement.

18.06(8)(am)2. 2. The interest exchange agreement must identify by maturity, bond issue, or bond purpose the debt or obligation to which the agreement is related. The determination of the commission included in an interest exchange agreement that such agreement relates to a debt or obligation shall be conclusive.

18.06(8)(am)3. 3. The resolution authorizing the commission to enter into any interest exchange agreement shall require that the terms and conditions of the agreement reflect a fair market value as of the date of execution of the agreement, as reflected by the determination of the independent financial consulting firm under subd. 1., and shall establish guidelines for any such agreement, including the following:

18.06(8)(am)3.a. a. The conditions under which the commission may enter into the agreements.

18.06(8)(am)3.b. b. The form and content of the agreements.

18.06(8)(am)3.c. c. The aspects of risk exposure associated with the agreements.

18.06(8)(am)3.d. d. The standards and procedures for counterparty selection.

18.06(8)(am)3.e. e. The standards for the procurement of, and the setting aside of reserves, if any, in connection with, the agreements.

18.06(8)(am)3.f. f. The provisions, if any, for collateralization or other requirements for securing any counterparty's obligations under the agreements.

18.06(8)(am)3.g. g. A system for financial monitoring and periodic assessment of the agreements.

18.06(8)(ar) (ar)

18.06(8)(ar)1.1. Subject to subd. 2., the terms and conditions of an interest exchange agreement under par. (a) shall not be structured so that, as of the trade date of the agreement, both of the following are reasonably expected to occur:

18.06(8)(ar)1.a. a. The aggregate expected debt service and net exchange payments relating to the agreement during the fiscal year in which the trade date occurs will be less than the aggregate expected debt service and net exchange payments relating to the agreement that would be payable during that fiscal year if the agreement is not executed.

18.06(8)(ar)1.b. b. The aggregate expected debt service and net exchange payments relating to the agreement in subsequent fiscal years will be greater than the aggregate expected debt service and net exchange payments relating to the agreement that would be payable in those fiscal years if the agreement is not executed.

18.06(8)(ar)2. 2. Subdivision 1. shall not apply if either of the following occurs:

18.06(8)(ar)2.a. a. The commission receives a determination by the independent financial consulting firm under par. (am) 1. that the terms and conditions of the agreement reflect payments by the state that represent on-market rates as of the trade date for the particular type of agreement.

18.06(8)(ar)2.b. b. The commission provides written notice to the joint committee on finance of its intention to enter into an agreement that is reasonably expected to satisfy subd. 1., and the joint committee on finance either approves or disapproves, in writing, the commission's entering into the agreement within 14 days of receiving the written notice from the commission.

18.06(8)(ar)3. 3. This paragraph shall not limit the liability of the state under an agreement if actual contracted net exchange payments in any fiscal year are less than or exceed original expectations.

18.06(8)(b) (b) The commission may delegate to other persons the authority and responsibility to take actions necessary and appropriate to implement agreements and ancillary arrangements under pars. (a) and (am).

18.06(8)(c) (c) Any public debt may include public debt contracted to fund interest, accrued or to accrue, on the public debt.

18.06(8)(d) (d) Semiannually, during any year in which the state is a party to an agreement entered into pursuant to par. (a) (intro.), the department of administration shall submit a report to the commission and to the cochairpersons of the joint committee on finance listing all such agreements. The report shall include all of the following:

18.06(8)(d)1. 1. A description of each agreement, including a summary of its terms and conditions, rates, maturity, and the estimated market value of each agreement.

18.06(8)(d)2. 2. An accounting of amounts that were required to be paid and received on each agreement.

18.06(8)(d)3. 3. Any credit enhancement, liquidity facility, or reserves, including an accounting of the costs and expenses incurred by the state.

18.06(8)(d)4. 4. A description of the counterparty to each agreement.

18.06(8)(d)5. 5. A description of the counterparty risk, the termination risk, and other risks associated with each agreement.

18.06(9) (9) Clean water fund program bonds. Notwithstanding sub. (4), the sale of bonds under this subchapter to provide revenue for the clean water fund program may be a private sale to the environmental improvement fund under s. 25.43, if the bonds sold are held or owned by the environmental improvement fund, or a public sale, as provided in the authorizing resolution.

18.06 History History: 1977 c. 317; 1979 c. 107; 1981 c. 336; 1983 a. 368; 1985 a. 6; 1987 a. 27; 1989 a. 31, 46, 68, 366; 1991 a. 39, 221; 1993 a. 16; 1995 a. 27; 1997 a. 27; 2005 a. 22; 2007 a. 20; 2009 a. 180.



18.07 Form and content of evidence of indebtedness.

18.07  Form and content of evidence of indebtedness.

18.07(1)(1) Any provision of s. 403.104 to the contrary notwithstanding, every evidence of indebtedness and every interest coupon appurtenant thereto is declared to be a negotiable instrument.

18.07(2) (2) Every loan agreement entered into pursuant to s. 18.06 (2) and every evidence of indebtedness given under such a loan agreement shall be executed in the name of and for the state by the secretary of the commission. Every other evidence of indebtedness shall be executed in the name of and for the state by the governor and by the secretary of administration and shall be sealed with the great seal of the state or a facsimile thereof of any size. The facsimile signature of either the governor or secretary of administration or both may be imprinted in lieu of the manual signature of such officer, as the commission directs, if approved by such officer. Evidence of indebtedness bearing the manual or facsimile signature of a person in office at the time such signature was signed or imprinted shall be fully valid notwithstanding that before or after the delivery thereof such person ceased to hold such office.

18.07(3) (3) Every evidence of indebtedness shall be dated not later than the date issued, shall contain a reference by date to the appropriate authorizing resolution or resolutions and shall be in accordance therewith and, if issued for any one or more of the purposes described in s. 18.04 (1), shall so state.

18.07(4) (4) An evidence of indebtedness and any interest coupon appurtenant thereto shall be in such form and contain such statements or terms, not in conflict with law or with the appropriate authorizing resolution or resolutions, as the commission directs.

18.07 History History: 1973 c. 90 s. 555m (2); 1981 c. 20; 2003 a. 33.



18.08 Capital improvement fund.

18.08  Capital improvement fund.

18.08(1) (1)

18.08(1)(a)(a) All moneys resulting from the contracting of public debt or any payment to be received with respect to any agreement or ancillary arrangement entered into under s. 18.06 (8) (a) with respect to any such public debt shall be credited to a separate and distinct fund, established in the state treasury, designated as the capital improvement fund, except that:

18.08(1)(a)1. 1. Such moneys which represent accrued interest on bonds issued, or are for purposes of funding or refunding bonds pursuant to s. 18.06 (5), shall be credited to one or more of the sinking funds of the bond security and redemption fund or to the state building trust fund.

18.08(1)(a)2. 2. Any such moneys that represent any payments received pursuant to any agreement or ancillary arrangement entered into under s. 18.06 (8) (a) with respect to any such public debt may be credited to one or more of the sinking funds of the bond security and redemption fund or to the capital improvement fund, as determined by the commission.

18.08(1)(a)3. 3. Premiums required for deposit in reserve funds or those necessary to make cost of issuance and other ancillary payments may be credited to one or more of the sinking funds of the bond security and redemption fund or to the capital improvement fund, as determined by the commission.

18.08(1)(b) (b) Moneys within the capital improvement fund shall be segregated into separate and distinct accounts according to the program purposes defined under ch. 20 for which public debt has been authorized by the legislature.

18.08(1m) (1m) With respect to premium proceeds deposited in the capital improvement fund, all of the following shall apply:

18.08(1m)(a) (a) Premium proceeds shall first be used for the purposes for which the bonds were issued in proportion to the par value of the bond issue. If the premiums are used for the purposes, the authorized bonding authorization for those purposes is reduced by the amount of premiums that are used.

18.08(1m)(b) (b) Any premiums not used for the purposes for which bonding was authorized may be used for other purposes, as determined by the commission. If the premiums are used for any other purposes, the authorized bonding authorization for those purposes is reduced by the amount of premiums that are used.

18.08(2) (2) The capital improvement fund may be expended, pursuant to appropriations, only for the purposes and in the amounts for which the public debts have been contracted, for the payment of principal and interest on loans or on notes, for the payment due, if any, under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a) with respect to any such public debt, for the purposes identified under s. 20.867 (2) (v) and (4) (q), and for expenses incurred in contracting public debt.

18.08(3) (3) Moneys of the capital improvement fund may be commingled only for the purpose of investment with other public funds, but they shall be invested only as provided in s. 18.04 (6) or 25.17 (3) (b). All such investments shall be the exclusive property of the fund and all earnings on or income from such investments shall be credited to the fund and shall, subject to subs. (5) and (6), become available for any of the purposes under sub. (2). Before October 1, 1983, earnings from that portion created by self-amortizing projects may be transferred by resolution of the commission to the bond security and redemption fund to be used as provided in s. 18.09 (4).

18.08(4) (4) If at any time it appears that there will not be on hand in the capital improvement fund sufficient moneys for the payment of principal and interest on loans or on notes or for the payment due, if any, under an agreement or ancillary arrangement that has been entered into under s. 18.06 (8) (a) with respect to any public debt and that has been determined to be payable from the capital improvement fund under s. 18.06 (8) (a) 2., the department of administration shall transfer to such fund, out of the appropriation made pursuant to s. 20.866, a sum sufficient which, together with any available money on hand in such fund, is sufficient to make such payment.

18.08(5) (5) Before October 31, 1983, there shall be transferred to the bond security and redemption fund the interest earnings accrued to the capital improvement fund before October 1, 1983 due to the investment of moneys from the contracting of public debt under s. 20.866 (2) (u) to (uv). These funds shall be used for meeting periodic principal, interest and premiums due, if any, on principal repayment and interest payments required from the transportation fund on this public debt.

18.08(6) (6) Before October 31, 1983, there shall be transferred to the bond security and redemption fund the interest earnings accrued to the capital improvement fund before October 1, 1983, due to the investment of moneys from the contracting of public debt under s. 20.866 (2) (tm) to (to). These funds shall be used for meeting periodic principal, interest and premiums due, if any, on principal repayment and interest payments required from the general fund on this public debt.

18.08 History History: 1971 c. 125; 1973 c. 90 ss. 32c, 555m (2); 1973 c. 243; 1975 c. 39; 1977 c. 29 ss. 1652, 1654 (1); 1977 c. 317, 418; 1979 c. 34; 1983 a. 27 ss. 111n, 2202 (5); 1987 a. 27; 2007 a. 20; 2013 a. 20.



18.09 Bond security and redemption fund.

18.09  Bond security and redemption fund.

18.09(1) (1) When bonds are authorized, there shall be established in the state treasury a bond security and redemption fund separate and distinct from every other fund, which shall contain separate and distinct sinking funds for each particular bond issue.

18.09(2) (2) Each sinking fund shall be expended, and all moneys from time to time on hand therein are irrevocably appropriated, in sums sufficient, only for the payment of principal and interest on the bonds giving rise to it, premium, if any, due upon redemption of any such bonds, and payment due, if any, under an agreement or ancillary arrangement that has been entered into under s. 18.06 (8) (a) with respect to any such bonds and that has been determined to be payable from the bond security and redemption fund under s. 18.06 (8) (a) 2.

18.09(3) (3) One year after interest has ceased to accrue on all of the bonds giving rise to a sinking fund, all moneys on hand in such sinking fund shall be paid over and transferred to the state building trust fund and the sinking fund shall be closed. An amount equal to the aggregate face value of all outstanding bonds and the accrued interest thereon for which no sinking fund exists shall be maintained in the state building trust fund applicable exclusively to the payment of such bonds and interest.

18.09(4) (4) Moneys of the bond security and redemption fund may be commingled only for the purpose of investment with other public funds, and they may be invested only as provided in s. 18.04 (6) or 25.17 (3) (dr). All such investments shall be the exclusive property of such fund and all earnings on or income from such investments plus any transfers from the capital improvement fund under s. 18.08 (3), (5) or (6) shall be distributed to the respective sinking funds by the department of administration for use in meeting periodic principal and interest payments on bonds issued.

18.09(5) (5) There shall be transferred to each sinking fund a sum sufficient for the payment of the principal, interest and premium due, if any, on the bonds giving rise to it as the same falls due. Such transfers shall be so timed that there is at all times on hand in the sinking fund an amount not less than the aggregate amount of principal, interest and premium, if any, to be paid out of it during the ensuing 15 days. The amount of any transfer scheduled to be made to the sinking fund from an escrow account established under a refunding escrow agreement on or before the due date of any payment of principal, interest or premium shall be treated as an amount on hand in the sinking fund as of the 16th day before the due date or as of the 46th day before the due date if operating notes are outstanding. Notwithstanding the foregoing, no further such transfer need be made after there are on hand in the sinking fund from any source assets sufficient to pay the aggregate face value of all of the bonds giving rise to it outstanding, the amount of any premium payable on such payment and the amount of interest to accrue on such bonds until payment.

18.09 History History: 1971 c. 125; 1983 a. 27 s. 2202 (5); 1985 a 6; 1987 a. 27; 2007 a. 20.

18.09 Annotation The terms of a statute in effect at the time of a bond issue providing for specific transfers of funds to a sinking fund are a part of the bond obligation that cannot be changed by retroactive application of an amendment to that statute. 61 Atty. Gen. 93.



18.10 Other fiscal and administrative regulations.

18.10  Other fiscal and administrative regulations.

18.10(1)(1)  Anticipatory contracts. After adoption of an authorizing resolution for a purpose which is to be accomplished wholly or in part through performance of an executory contract by some other contracting party, such contract may be entered into prior to the contracting of the debt authorized by such resolution with like effect as if the funds necessary for payments on the contract were already available. In such cases the debt authorized by such resolution shall be deemed to have been contracted pursuant to such resolution in the amount necessary to make such payments on the date such contract is entered into and the authority of such resolution shall promptly thereafter be exercised.

18.10(2) (2) Lawful money. All money borrowed by the state shall be lawful money of the United States and all public debt shall be payable in such money.

18.10(3) (3) Management of funds and records. The capital improvement fund and the bond security and redemption fund shall be managed as provided by law for other state funds. The department of administration shall maintain full and correct records of each fund. The legislative audit bureau shall audit each such fund as of January 1 of each year reconciling all transactions and showing the fair market value of all property on hand.

18.10(4) (4) Debt held by state. All evidence of indebtedness owned or held by any state fund shall be deemed to be outstanding in all respects and the agency having such fund under its control shall have the same rights with respect to such evidence of indebtedness as a private party, but if any sinking fund acquires bonds which gave rise to such fund, such bonds shall be deemed paid for all purposes and no longer outstanding and shall be canceled as provided in sub. (11). All evidence of indebtedness owned by any state fund shall be registered to the fullest extent registrable.

18.10(5) (5) Registration. The department of administration shall act as registrar for evidences of indebtedness registrable as to principal or interest or both. No transfer of a registered evidence of indebtedness is valid unless made on the register maintained by the department of administration for that purpose, and the state shall be entitled to treat the registered owner as the owner of such instrument for all purposes. Payments of principal and interest, when registered as to interest, of registered instruments shall be by electronic funds transfer, check, share draft or other draft to the registered owner at the owner's address as it appears on the register, unless the commission has otherwise provided. Information in the register relating to the owners of evidence of indebtedness is not available for inspection and copying under s. 19.35 (1). The commission may make such other provisions respecting registration as it deems necessary or useful. The department of administration may enter into a contract for the performance of any of his or her functions under this subsection and sub. (7).

18.10(6) (6) Replacement of instruments. If any bond or note becomes mutilated or is destroyed, lost or stolen, the commission shall execute and deliver a new bond or note of like date of issue, maturity date, principal amount and interest rate per year as the bond or note so mutilated, destroyed, lost or stolen, in exchange and substitution for such mutilated bond or note or in lieu of and substitution for the bond or note destroyed, lost or stolen, upon filing with the commission evidence satisfactory to the commission that such bond or note has been destroyed, lost or stolen and proof of ownership thereof, and upon furnishing the commission with indemnity satisfactory to it and complying with such other reasonable rules as the commission promulgates and paying such expenses as the commission may incur. The bonds or notes so surrendered to the commission shall be canceled by it.

18.10(7) (7) Record of instruments. The department of administration or the department's agent shall maintain records containing a full and correct description of each evidence of indebtedness issued, identifying it and showing its date, issue, amount, interest rate, payment dates, payments made, registration, destruction and every other relevant transaction.

18.10(8) (8) Trustees and fiscal agents. The commission may appoint one or more trustees and fiscal agents for each issue of bonds or notes. The secretary of administration may be denominated the trustee and the sole fiscal agent or a cofiscal agent for any issue of bonds or notes. Every other such fiscal agent shall be an incorporated bank or trust company authorized by the laws of the United States or of the state in which it is located to do a banking or trust company business. There may be deposited with a trustee, in a special account administered as provided in this chapter, moneys to be used only for the purposes expressly provided in a resolution authorizing the issuance of debt or an agreement between the commission and the trustee. The commission may make such other provisions respecting trustees and fiscal agents as it deems necessary or useful and may enter into a contract with any trustee or fiscal agent containing such terms, including compensation, and conditions in regard to the trustee or fiscal agent as it deems necessary or useful.

18.10(9) (9) Prepayment. The commission may authorize debt having any provisions for prepayment deemed necessary or useful, including the payment of any premium.

18.10(10) (10) Debt retirement. Interest shall cease to accrue on public debt on the date that such debt becomes due for payment if said payment is made or duly provided for. On that date, that public debt is no longer outstanding. If any holder of any public debt, including any interest pertaining to public debt and any premium, fails to present that public debt for payment, the unpaid unclaimed moneys provided for the payment of that public debt shall be administered under ch. 177.

18.10(11) (11) Cancellation of instruments. Unless otherwise directed by the commission, every evidence of indebtedness and interest coupon paid or otherwise retired shall be marked "canceled" and shall be destroyed by the department of administration or destroyed by a fiscal agent appointed under sub. (8) who shall certify that destruction to the department of administration.

18.10(12) (12) Procurement of services. The commission may enter into a contract with any firm or individual engaged in financial services for the performance of any of its duties under this chapter, using selection and procurement procedures established by the commission. That contract is not subject to s. 16.705 or 16.75.

18.10 History History: 1973 c. 90 s. 555m (2); 1979 c. 34; 1979 c. 110 s. 60 (13); 1981 c. 20; 1983 a. 368; 1987 a. 27, 403; 1989 a. 31; 1991 a. 299, 316; 2003 a. 33; 2013 a. 8.



18.12 Pledge of full faith.

18.12  Pledge of full faith. The full faith, credit and taxing power of this state are irrevocably pledged to the payment of the principal, interest and premium due, if any, on all public debt. There is irrevocably appropriated through s. 20.866, as a first charge upon all revenues of this state, a sum sufficient for the payment of the installments of principal, interest and premium due, if any, on all public debt as the same falls due.



18.13 Suits against the state.

18.13  Suits against the state.

18.13(1) (1)  In general. This section and ss. 18.14 and 18.15 shall govern all civil claims, suits, proceedings and actions respecting public debt notwithstanding any contrary provision of the statutes.

18.13(2) (2) To recover a debt. If the state fails to pay any public debt in accordance with its terms, an action to compel such payment may be commenced against the state in accordance with s. 801.02. The plaintiff shall serve an authenticated copy of the summons and complaint on the attorney general by leaving the copies at the attorney general's office in the capitol with an assistant or clerk. The place of trial of such an action shall be as provided in s. 801.50.

18.13(3) (3) Judgment. Sections 16.53 and 775.01 shall not apply to such claims for payment of a public debt. If there is final judgment against the state in such action, it shall be paid as provided in s. 775.04 together with interest thereon at the rate of 10% per year from the date such payment was judged to have been due until the date of payment of such judgment.

18.13 History History: Sup. Ct. Order, 67 Wis. 2d 575, 749 (1975); 1975 c. 218; 1979 c. 32 s. 92 (5); 1979 c. 110 s. 60 (13); 1983 a. 228 s. 16; 1983 a. 410; 1995 a. 27; 1997 a. 27.



18.14 Validation of debt.

18.14  Validation of debt.

18.14(1)(1) Notwithstanding any defects, irregularities, lack of power or failure to comply with any statute or any act of the commission, all public debt contracted or attempted to be contracted after December 7, 1969 is declared to be valid and entitled to the pledge made by s. 18.12; all instruments given after December 7, 1969 to evidence such debt are declared to be binding, legal, valid, enforceable and incontestable in accordance with their terms; and all proceedings taken and certifications and determinations made after December 7, 1969 to authorize, issue, sell, execute, deliver or enter into such debt or such instruments are validated, ratified, approved and confirmed.

18.14(2) (2) A determination, legislative, judicial or administrative, for any reason, that the state may not spend the proceeds of contracted public debt, or that it has spent such proceeds for a purpose other than the stated purpose for which such public debt was contracted or for a purpose for which the state may not spend money, shall not affect the validity of such public debt nor the evidence of indebtedness therefor.

18.14 History History: 1973 c. 90 s. 555m (2).



18.15 Diversion of funds, liability of officers for.

18.15  Diversion of funds, liability of officers for. Any public officer or public employee, as defined in s. 939.22 (30), and the surety on the official bond of the officer or employee, or any other person participating in any direct or indirect impairment of the capital improvement fund or bond security and redemption fund, shall be liable in an action brought by the attorney general in the name of the state, or by any taxpayer of the state, or by the holder of any evidence of indebtedness payable in whole or in part, directly or indirectly, out of such fund, to restore to such fund all diversions therefrom.

18.15 History History: 1991 a. 316.



18.16 Minority financial advisers and investment firms; disabled veteran-owned financial advisers and investment firms.

18.16  Minority financial advisers and investment firms; disabled veteran-owned financial advisers and investment firms.

18.16(1)(1) In this section:

18.16(1)(a) (a) "Disabled veteran-owned financial adviser" means a financial adviser certified by the department of administration under s. 16.283 (3).

18.16(1)(b) (b) "Disabled veteran-owned investment firm" means an investment firm certified by the department of administration under s. 16.283 (3).

18.16(1)(c) (c) "Minority financial adviser" means a financial adviser certified by the department of administration under s. 16.287 (2).

18.16(1)(d) (d) "Minority investment firm" means an investment firm certified by the department of administration under s. 16.287 (2).

18.16(2) (2)

18.16(2)(a)(a) Except as provided under sub. (7), in contracting public debt by competitive sale, the commission shall ensure that at least 6% of total public indebtedness contracted in each fiscal year is underwritten by minority investment firms.

18.16(2)(b) (b) Except as provided in sub. (7), in contracting public debt by competitive sale, the commission shall make efforts to ensure that a portion of the total public indebtedness contracted in each fiscal year is underwritten by disabled veteran-owned investment firms.

18.16(3) (3)

18.16(3)(a)(a) Except as provided under sub. (7), in contracting public debt by negotiated sale, the commission shall ensure that at least 6% of total public indebtedness contracted in each fiscal year is underwritten by minority investment firms.

18.16(3)(b) (b) Except as provided under sub. (7), in contracting public debt by negotiated sale, the commission shall make efforts to ensure that a portion of total public indebtedness contracted in each fiscal year is underwritten by disabled veteran-owned investment firms.

18.16(4) (4)

18.16(4)(a)(a) Except as provided under sub. (7), in contracting public debt by competitive sale or negotiated sale, the commission shall ensure that at least 6% of the total moneys expended in each fiscal year for the services of financial advisers are expended for the services of minority financial advisers.

18.16(4)(b) (b) Except as provided under sub. (7), in contracting public debt by competitive sale or negotiated sale, the commission shall make efforts to ensure that a portion of the total moneys expended in each fiscal year for the services of financial advisers are expended for the services of disabled veteran-owned financial advisers.

18.16(5) (5)

18.16(5)(a)(a) Except as provided under s. 18.06 (9) and sub. (7), an individual underwriter or syndicate of underwriters shall ensure that each bid or proposal, submitted by that individual or syndicate in a competitive or negotiated sale of public debt, provides for a portion of sales to minority investment firms.

18.16(5)(b) (b) Except as provided under s. 18.06 (9) and sub. (7), an individual underwriter or syndicate of underwriters shall make efforts to ensure that each bid or proposal, submitted by that individual or syndicate in a competitive or negotiated sale of public debt, provides for a portion of sales to disabled veteran-owned investment firms.

18.16(6) (6) The commission shall annually report to the department of administration the total amount of public indebtedness contracted with the underwriting services of minority investment firms and disabled veteran-owned investment firms and the total amount of moneys expended for the services of minority financial advisers and disabled veteran-owned financial advisers during the preceding fiscal year.

18.16(7) (7) The requirements of any of subs. (2) to (5) do not apply to a contracting of public debt, if the secretary of administration submits a report in writing to the joint committee on finance specifying the building commission's reasons for not complying with the requirements of any of subs. (2) to (5) for that contracting of public debt.

18.16 History History: 1987 a. 27; 1989 a. 366; 1991 a. 32; 1995 a. 27 s. 9116 (5); 2009 a. 299; 2011 a. 32; 2011 a. 260 s. 80.



18.17 Full authority.

18.17  Full authority. This chapter shall constitute full authority for the accomplishment of all acts authorized in this chapter to be done. No other law restricting the carrying out of such acts shall be construed as applying to proceedings had or acts done pursuant to this chapter.



18.51 Provisions applicable.

18.51  Provisions applicable. The following sections apply to this subchapter, except that all references to "public debt" or "debt" shall be read to refer to a "revenue obligation" and all references to "evidences of indebtedness" shall be read to refer to "evidences of revenue obligation": ss. 18.02, 18.03, 18.07, 18.10 (1), (2), (4) to (9), (11), and (12), and 18.17.

18.51 History History: 1977 c. 29; 1991 a. 39; 1999 a. 9; 2003 a. 33.



18.52 Definitions.

18.52  Definitions. In this subchapter, unless the context requires otherwise:

18.52(1c) (1c) "Aggregate expected debt service and net exchange payments" means the sum of the following:

18.52(1c)(a) (a) The aggregate net payments expected to be made and received under a specified interest exchange agreement under s. 18.55 (6) (a).

18.52(1c)(b) (b) The aggregate debt service expected to be made on obligations related to that agreement.

18.52(1c)(c) (c) The aggregate net payments expected to be made and received under all other interest exchange agreements under s. 18.55 (6) (a) relating to those obligations that are in force at the time of executing the agreement.

18.52(1e) (1e) "Ancillary payments" means payments for issuance costs and expenses, payments under contracts entered into under s. 18.55 (6), payments of accrued or funded interest, and payments of other costs and expenses of administering revenue obligations.

18.52(1m) (1m) "Authorizing resolution" means any resolution adopted by the commission under this subchapter which authorizes the contracting of a revenue obligation.

18.52(2) (2) "Commission" means the building commission.

18.52(2m) (2m) "Enterprise obligation" means every undertaking by the state to repay a certain amount of borrowed money that is all of the following:

18.52(2m)(a) (a) Created for the purpose of purchasing, acquiring, leasing, constructing, extending, expanding, adding to, improving, conducting, controlling, operating or managing a revenue-producing enterprise or program.

18.52(2m)(b) (b) Payable from and secured by the property or income or both of the enterprise or program.

18.52(2m)(c) (c) Not public debt under s. 18.01 (4).

18.52(3) (3) "Evidence of revenue obligation" means a written promise to pay a revenue obligation.

18.52(4) (4) "Public debt" means every voluntary, unconditional undertaking by the state to repay a certain amount of borrowed money:

18.52(4)(a) (a) Out of the state treasury, except a loan or advance by any state agency or fund to any other state agency or fund; or

18.52(4)(b) (b) For which any existing asset of the state is pledged, except the pledge of an outstanding evidence of indebtedness without recourse.

18.52(5) (5) "Revenue obligation" means an enterprise obligation or a special fund obligation. A revenue obligation may be both an enterprise obligation and a special fund obligation.

18.52(6) (6) "Revenue-producing enterprise" or "program" means every state enterprise or program deemed by the legislature to be likely to produce sufficient net income to pay when due the principal and interest of revenue obligations to be issued in connection therewith.

18.52(7) (7) "Special fund obligation" means every undertaking by the state to repay a certain amount of borrowed money that is all of the following:

18.52(7)(a) (a) Payable from a special fund consisting of fees, penalties or excise taxes.

18.52(7)(b) (b) Not public debt under s. 18.01 (4).

18.52(8) (8) "Special fund program" means a state program or purpose with respect to which the legislature has determined that financing with special fund obligations is appropriate and will serve a public purpose.

18.52 History History: 1977 c. 29; 1979 c. 107; 1981 c. 336; 1983 a. 36 s. 96 (4); 1999 a. 9; 2003 a. 33; 2007 a. 20.



18.53 Purposes of revenue obligations and amounts.

18.53  Purposes of revenue obligations and amounts.

18.53(1)(1) The commission may authorize money to be borrowed and evidences of revenue obligation to be issued therefor in an amount sufficient to fund or refund, as provided in s. 18.60, the whole or any part of:

18.53(1)(a) (a) Any revenue obligation issued under this subchapter.

18.53(1)(b) (b) Any public debt or indebtedness described in s. 18.04.

18.53(2) (2) The commission may authorize money to be borrowed and evidences of revenue obligation to be issued therefor, in an amount sufficient, as provided in s. 18.59:

18.53(2)(a) (a) To anticipate the sale of revenue-obligation bonds.

18.53(2)(b) (b) To renew the whole or any part of any revenue-bond anticipation notes then outstanding.

18.53(3) (3) The commission shall authorize money to be borrowed and evidences of revenue obligation to be issued. The requirements for funds shall be established by the state department or agency head carrying out program responsibilities for which the revenue obligations have been authorized by the legislature, but shall not exceed the following:

18.53(3)(a) (a) In the case of enterprise obligations, the amounts specified by the legislature to purchase, acquire, lease, construct, extend, expand, add to, improve, conduct, control, operate or manage such revenue-producing enterprises or programs as are specified by the legislature.

18.53(3)(b) (b) In the case of special fund obligations, the amount specified by the legislature for such expenditures to be paid from special fund obligations.

18.53(4) (4) Unless otherwise provided in laws applicable to the issuance of a specific revenue obligation, in addition to the requirements established under sub. (3), the commission shall establish the amounts required for ancillary payments and establishment of reserves relating to the revenue obligations.

18.53 History History: 1977 c. 29; 1999 a. 9; 2003 a. 33.



18.54 Limitations on revenue obligations.

18.54  Limitations on revenue obligations.

18.54(1) (1) The amount of evidences of revenue obligation issued or outstanding for the purposes specified in s. 18.53 (1) and (2) are subject only to the limits provided in this subchapter.

18.54(2) (2) The amount of evidences of revenue obligation issued or outstanding for purposes specified by the legislature under s. 18.53 (3) and (4) are subject only to the limits provided in the legislation which authorizes that revenue obligation. No refunding obligation is subject to any limitation specified by that legislation.

18.54 History History: 1977 c. 29; 1987 a. 27; 2003 a. 33.



18.55 Procedures.

18.55  Procedures.

18.55(1)(1)  Authorizing resolution. No money may be borrowed under this subchapter nor any evidence of revenue obligation issued by the state except pursuant to an authorizing resolution. Each authorizing resolution shall state each purpose of the revenue obligation it authorizes, which need not be more specific but shall not be more general than those purposes provided in or pursuant to law, and the maximum principal amount of revenue obligations authorized for each such purpose.

18.55(2) (2) Bond anticipation notes. Revenue-obligation bond anticipation notes may be sold at public or private sale or, in the case of renewal notes, exchanged privately for and in payment and discharge of any of the outstanding notes being renewed, as provided in the authorizing resolution.

18.55(3) (3) Revenue obligations. Revenue obligations may be sold at either public or private sale. The commission may provide in the authorizing resolution for refunding obligations that they be exchanged privately in payment and discharge of any of the outstanding bonds or notes being refunded. All revenue obligations sold at public sale shall be noticed as provided in the authorizing resolution. Any or all bids received at public sale may be rejected.

18.55(4) (4) No minimum issuance price. Revenue obligation bonds may be sold at any price or percentage of par value.

18.55(5) (5) Exercise of authority. Money may be borrowed and evidences of revenue obligation issued therefor pursuant to one or more authorizing resolutions, unless otherwise provided in the resolution or in this subchapter, at any time and from time to time, for any combination of purposes, in any specific amounts, at any rates of interest, for any term, payable at any intervals, at any place, in any manner and having any other terms or conditions deemed necessary or useful. Revenue obligation bonds may bear interest at variable or fixed rates, bear no interest or bear interest payable only at maturity or upon redemption prior to maturity. Unless sooner exercised or unless a different period is provided in the resolution, every authorizing resolution, except as provided in s. 18.59 (1), shall expire one year after the date of its adoption.

18.55(6) (6) Agreements and arrangements; delegation; use of revenue obligations.

18.55(6)(a)(a) Subject to pars. (d) and (e), at the time of, or in anticipation of, contracting revenue obligations and at any time thereafter while the revenue obligations are outstanding, the commission may enter into agreements and ancillary arrangements relating to the revenue obligations, including trust indentures, liquidity facilities, remarketing or dealer agreements, letter of credit agreements, insurance policies, guaranty agreements, reimbursement agreements, indexing agreements, or interest exchange agreements. Any payment made or received pursuant to any such agreements or ancillary arrangements shall be made from or deposited into a fund relating to the relevant revenue obligation, as determined by the commission. The determination of the commission included in an interest exchange agreement that such an agreement relates to a revenue obligation shall be conclusive.

18.55(6)(b) (b) The commission may delegate to other persons the authority and responsibility to take actions necessary and appropriate to implement agreements and ancillary arrangements under par. (a).

18.55(6)(c) (c) Any revenue obligations may include revenue obligations contracted to fund interest, accrued or to accrue, on the revenue obligations.

18.55(6)(d) (d) With respect to any interest exchange agreement or agreements specified in par. (a), all of the following shall apply:

18.55(6)(d)1. 1. The commission shall contract with an independent financial consulting firm to determine if the terms and conditions of the agreement reflect a fair market value, as of the proposed date of the execution of the agreement.

18.55(6)(d)2. 2. The interest exchange agreement must identify by maturity, bond issue, or bond purpose the obligation to which the agreement is related. The determination of the commission included in an interest exchange agreement that such agreement relates to an obligation shall be conclusive.

18.55(6)(d)3. 3. The resolution authorizing the commission to enter into any interest exchange agreement shall require that the terms and conditions of the agreement reflect a fair market value as of the date of execution of the agreement, as reflected by the determination of the independent financial consulting firm under subd. 1., and shall establish guidelines for any such agreement, including the following:

18.55(6)(d)3.a. a. The conditions under which the commission may enter into the agreements.

18.55(6)(d)3.b. b. The form and content of the agreements.

18.55(6)(d)3.c. c. The aspects of risk exposure associated with the agreements.

18.55(6)(d)3.d. d. The standards and procedures for counterparty selection.

18.55(6)(d)3.e. e. The standards for the procurement of, and the setting aside of reserves, if any, in connection with, the agreements.

18.55(6)(d)3.f. f. The provisions, if any, for collateralization or other requirements for securing any counterparty's obligations under the agreements.

18.55(6)(d)3.g. g. A system for financial monitoring and periodic assessment of the agreements.

18.55(6)(e) (e)

18.55(6)(e)1.1. Subject to subd. 2., the terms and conditions of an interest exchange agreement under par. (a) shall not be structured so that, as of the trade date of the agreement, both of the following are reasonably expected to occur:

18.55(6)(e)1.a. a. The aggregate expected debt service and net exchange payments relating to the agreement during the fiscal year in which the trade date occurs will be less than the aggregate expected debt service and net exchange payments relating to the agreement that would be payable during that fiscal year if the agreement is not executed.

18.55(6)(e)1.b. b. The aggregate expected debt service and net exchange payments relating to the agreement in subsequent fiscal years will be greater than the aggregate expected debt service and net exchange payments relating to the agreement that would be payable in those fiscal years if the agreement is not executed.

18.55(6)(e)2. 2. Subdivision 1. shall not apply if either of the following occurs:

18.55(6)(e)2.a. a. The commission receives a determination by the independent financial consulting firm under par. (d) 1. that the terms and conditions of the agreement reflect payments by the state that represent on-market rates as of the trade date for the particular type of agreement.

18.55(6)(e)2.b. b. The commission provides written notice to the joint committee on finance of its intention to enter into an agreement that is reasonably expected to satisfy subd. 1., and the joint committee on finance either approves or disapproves, in writing, the commission's entering into the agreement within 14 days of receiving the written notice from the commission.

18.55(6)(e)3. 3. This paragraph shall not limit the liability of the state under an agreement if actual contracted net exchange payments in any fiscal year are less than or exceed original expectations.

18.55(6)(f) (f) Semiannually, during any year in which the state is a party to an agreement entered into pursuant to par. (a), the department of administration shall submit a report to the commission and to the cochairpersons of the joint committee on finance listing all such agreements. The report shall include all of the following:

18.55(6)(f)1. 1. A description of each agreement, including a summary of its terms and conditions, rates, maturity, and the estimated market value of each agreement.

18.55(6)(f)2. 2. An accounting of amounts that were required to be paid and received on each agreement.

18.55(6)(f)3. 3. Any credit enhancement, liquidity facility, or reserves, including an accounting of the costs and expenses incurred by the state.

18.55(6)(f)4. 4. A description of the counterparty to each agreement.

18.55(6)(f)5. 5. A description of the counterparty risk, the termination risk, and other risks associated with each agreement.

18.55 History History: 1977 c. 29; 1985 a. 29; 1987 a. 69; 1989 a. 31, 46; 1999 a. 9; 2003 a. 33; 2005 a. 25; 2007 a. 20; 2009 a. 180.



18.56 Revenue obligations.

18.56  Revenue obligations. The commission may authorize, for any of the purposes described in s. 18.53 (3), the issuance of revenue obligations. The revenue obligations shall mature at any time not exceeding 50 years from the date thereof as the commission shall determine. The revenue obligations shall be payable only out of the redemption fund provided under s. 18.561 (5) or 18.562 (3) and each revenue obligation shall contain on its face a statement to that effect. A revenue obligation may contain a provision authorizing redemption, in whole or in part, at stipulated prices, at the option of the commission and shall provide the method of redeeming the revenue obligations.

18.56 History History: 1977 c. 29; 1979 c. 34, 155; 1989 a. 31, 46; 1999 a. 9.

18.56 Annotation A federal provision subjecting interest on unregistered state and local bonds to federal income tax does not violate the 10th amendment or the intergovernmental tax immunity doctrine. South Carolina v. Baker, 485 U.S. 505 (1988).



18.561 Enterprise obligations.

18.561  Enterprise obligations.

18.561(1) (1)  Payment with revenue obligations. The state and a contracting party may provide, in any contract for purchasing or acquiring a revenue-producing enterprise or program, that payment shall be made in revenue obligations.

18.561(2) (2) Security interests of owners of enterprise obligations. There is a mortgage lien upon or security interest in the income and property of each revenue-producing enterprise or program for the benefit of the owners of the related enterprise obligations. No physical delivery, recordation or other action is required to perfect the security interest. The income and property of the revenue-producing enterprise or program shall remain subject to the lien until provision for payment in full of the principal and interest of the enterprise obligations has been made, as provided in the authorizing resolution. Any owner of such enterprise obligations may either at law or in equity protect and enforce the lien and compel performance of all duties required by this section. If there is any default in the payment of the principal or interest of any of such enterprise obligations, any court having jurisdiction of the action may appoint a receiver to administer the revenue-producing enterprise or program on behalf of the state and the owners of the enterprise obligations, with power to charge and collect rates sufficient to provide for the payment of the operating expenses and also to pay any enterprise obligations outstanding against the revenue-producing enterprise or program, and to apply the income and revenues thereof in conformity with this subchapter and the authorizing resolution, or the court may declare the whole amount of the enterprise obligations due and payable, if such relief is requested, and may order and direct the sale of the revenue-producing enterprise or program. Under any sale so ordered, the purchaser shall be vested with an indeterminate permit to maintain and operate the revenue-producing enterprise or program. The legislature may provide for additions, extensions and improvements to a revenue-producing enterprise or program to be financed by additional issues of enterprise obligations as provided by this section. Such additional issues of enterprise obligations shall be subordinate to all prior related issues of enterprise obligations which may have been made under this section, unless the legislature, in the statute authorizing the initial issue of enterprise obligations, permits the issue of additional enterprise obligations on a parity therewith.

18.561(3) (3) Dedication of revenues. As accurately as possible in advance, the commission and the state department or agency carrying out program responsibilities for which enterprise obligations are to be issued shall determine, and the commission shall fix in the authorizing resolution for such enterprise obligations: the proportion of the revenues of the revenue-producing enterprise or program which shall be necessary for the reasonable and proper operation and maintenance thereof; the proportion of the revenues which shall be set aside as a proper and adequate replacement and reserve fund; and the proportion of the revenues which shall be set aside and applied to the payment of the principal and interest of the enterprise obligations, and shall provide that the revenues be set aside in separate funds. At any time after one year's operation, the state department or agency and the commission may recompute the proportion of the revenues which shall be assignable under this subsection based upon the experience of operation or upon the basis of further financing.

18.561(4) (4) Replacement and reserve fund. The proportion set aside to the replacement and reserve fund shall be available and shall be used, whenever necessary, to restore any deficiency in the redemption fund for the payment of the principal and interest due on enterprise obligations and for the creation and maintenance of any reserves established by the authorizing resolution to secure such payments. At any time when the redemption fund is sufficient for said purposes, moneys in the replacement and reserve fund may, subject to available appropriations, be expended either in the revenue-producing enterprise or program or in new acquisitions, constructions, extensions, additions, expansions or improvements. Any accumulations of the replacement and reserve fund may be invested as provided in this subchapter, and if invested, the income from the investment shall be carried in the replacement and reserve fund.

18.561(5) (5) Redemption fund. The proportion which shall be set aside for the payment of the principal of and interest on the enterprise obligations and, as directed by the commission, payments to be received with respect to an agreement or ancillary arrangement entered into pursuant to s. 18.55 (6), shall, at such times as provided in the authorizing resolution, be set apart and paid into a separate fund in the treasury or in an account maintained by a trustee appointed for that purpose in the authorizing resolution to be identified as "the ... redemption fund". Each redemption fund shall be expended, and all moneys from time to time on hand therein are irrevocably appropriated, in sums sufficient, only for the payment of principal of and interest on the enterprise obligations giving rise to it and premium, if any, due upon redemption of any such obligations, and for payment of obligations under an agreement or ancillary arrangement entered into under s. 18.55 (6) to the extent provided for in an authorizing resolution. Moneys in the redemption funds may be commingled only for the purpose of investment with other public funds, but they shall be invested only in investment instruments permitted in s. 25.17 (3) (dr). All such investments shall be the exclusive property of the fund and all earnings on or income from such investments shall be credited to the fund.

18.561(6) (6) Redemption fund surplus. If any surplus is accumulated in any of the redemption funds, subject to any contract rights vested in owners of enterprise obligations secured thereby, it shall be paid over to the treasury.

18.561(7) (7) Payment for services. The reasonable cost and value of any service rendered to the state by a revenue-producing enterprise or program shall be charged against the state and shall be paid for by it in periodic installments, subject to available appropriations.

18.561(8) (8) Rates for services. The rates for all services rendered by a revenue-producing enterprise or program to the state or to other consumers, shall be reasonable and just, taking into account and consideration the value of the services, the cost of maintaining and operating the same, the proper and necessary allowance for depreciation replacement and reserve, and a sufficient and adequate return upon the capital invested.

18.561(9) (9) Authorizing resolution. The commission may provide in the authorizing resolution for enterprise obligations or by subsequent action all things necessary to carry into effect this section. Any authorizing resolution shall constitute a contract with the owners of any enterprise obligations issued pursuant to the resolution. Any authorizing resolution may contain such provisions or covenants, without limiting the generality of the power to adopt the resolution, as are deemed necessary or desirable for the security of the owners of enterprise obligations or the marketability of the enterprise obligations.

18.561(10) (10) Sinking fund. The authorizing resolution may set apart enterprise obligations the par value of which are equal to the principal amount of any secured obligation or charge subject to which a revenue-producing enterprise or program is to be purchased or acquired, and shall set aside in a sinking fund from the income of the revenue-producing enterprise or program, a sum sufficient to comply with the requirements of the instrument creating the security interest. If the instrument does not make any provision for a sinking fund, the resolution shall fix and determine the amount that shall be set aside into the sinking fund from month to month for interest on the secured obligation or charge, and a fixed amount or proportion not exceeding a stated sum, which shall be not less than one percent of the principal, to be set aside into the fund to pay the principal of the secured obligation or charge. Any balance in the fund after satisfying the secured obligations or charge shall be transferred to the redemption fund. Enterprise obligations set aside for the secured obligation or charge may, from time to time, be issued to an amount sufficient with the amount then in the sinking fund, to pay and retire the secured obligation or charge or any portion thereof. The enterprise obligations may be issued in exchange for or satisfaction of the secured obligation or charge, or may be sold in the manner provided in this subchapter, and the proceeds applied in payment of the same at maturity or before maturity by agreement with the owner of the secured obligation or charge. The commission and the owners of any revenue-producing enterprise or program acquired or purchased may, upon such terms and conditions as are satisfactory, contract that enterprise obligations to provide for the discharge of the secured obligation or charge, or for the whole purchase price shall be deposited with a trustee or depository and released from the deposit from time to time on such terms and conditions as are necessary to secure the payment of the secured obligation or charge.

18.561 History History: 1999 a. 9 ss. 133 to 141; 2001 a. 16; 2003 a. 33.



18.562 Special fund obligations.

18.562  Special fund obligations.

18.562(1) (1)  Security interest in special fund.

18.562(1)(a)(a) There is a security interest, for the benefit of the owners of the special fund obligations and other persons specified in the authorizing resolution providing for the issuance of the particular special fund obligations, in the amounts that arise after the creation of the special fund program in the special fund related to the special fund obligations. For this purpose, amounts in the special fund shall be accounted for on a first-in, first-out basis, and no physical delivery, recordation, or other action is required to perfect the security interest.

18.562(1)(b) (b)

18.562(1)(b)1.1. Except as provided in subd. 2., the security interest for the benefit of the owners of the special fund obligations and other persons specified in the authorizing resolution providing for the issuance of the particular special fund obligations shall have priority over all conflicting security interests to the fees, penalties, or excise taxes that are required to be deposited in the special fund.

18.562(1)(b)2. 2. For different special fund obligations secured by the same fees, penalties, or excise taxes, priority shall be established according to the date of issuance of the special fund obligation or the incurrence of the other obligations specified in an authorizing resolution, if applicable, with earlier issuances or incurrences having priority over later issuances or incurrences, unless laws governing the issuance of a particular special fund obligation or the authorizing resolution providing for the issuance of a particular special fund obligation permit later issuances or incurrences on a parity or priority basis.

18.562(1)(c) (c) The special fund shall remain subject to the security interest until provision for payment in full of the principal and interest of the special fund obligations, and other obligations specified in the authorizing resolution providing for the issuance of the particular special fund obligations, has been made, as provided in the authorizing resolution.

18.562(1)(d) (d) An owner of special fund obligations may either at law or in equity protect and enforce the security interest and compel performance of all duties required by this section.

18.562(2) (2) Use of special fund moneys. The commission and the state agency carrying out the special fund program responsibilities shall jointly determine, and the commission shall fix in the authorizing resolution for the obligations, the conditions under which money in the special fund shall be set aside and applied to the payment of the principal and interest of the obligations, deposited in funds established under the authorizing resolution or made available for other purposes.

18.562(3) (3) Redemption fund. The special fund revenues that are to be set aside for the payment of the principal of and interest on the special fund obligations and, as directed by the commission, payments to be received with respect to an agreement or ancillary arrangement entered into under s. 18.55 (6), shall be paid into a separate fund in the treasury or in an account maintained by a trustee appointed for that purpose in the authorizing resolution to be identified as "the ... redemption fund". Each redemption fund shall be expended, and all moneys from time to time on hand therein are irrevocably appropriated, in sums sufficient, only for the payment of principal of and interest on the special fund obligations giving rise to it and premium, if any, due upon redemption of any such obligations, and for payment of obligations under an agreement or ancillary arrangement entered into under s. 18.55 (6) to the extent provided for in an authorizing resolution. Moneys in the redemption funds may be commingled only for the purpose of investment with other public funds, but they shall be invested only in investment instruments permitted in s. 25.17 (3) (dr). All such investments shall be the exclusive property of the fund and all earnings on or income from such investments shall be credited to the fund.

18.562(4) (4) Surplus. If any surplus is accumulated in any of the redemption funds, subject to contract rights vested in the owners of special fund obligations secured thereby, it shall be paid over to the treasury.

18.562(5) (5) Authorizing resolution. The commission may provide in the authorizing resolution for special fund obligations or by subsequent action all things necessary to carry into effect this section. Any authorizing resolution shall constitute a contract with the owners of any special fund obligations issued pursuant to the resolution. An authorizing resolution may contain such provisions or covenants, without limiting the generality of the power to adopt the resolution, as are deemed necessary or desirable for the security of owners of special fund obligations or the marketability of the special fund obligations.

18.562 History History: 1999 a. 9; 2001 a. 16; 2003 a. 33.



18.57 Funds established for revenue obligations.

18.57  Funds established for revenue obligations.

18.57(1)(1) A separate and distinct fund shall be established in the state treasury or in an account maintained by a trustee appointed for that purpose by the authorizing resolution with respect to each revenue-producing enterprise or program the income from which is to be applied to the payment of any enterprise obligation. A separate and distinct fund shall be established in the state treasury or in an account maintained by a trustee appointed for that purpose by the authorizing resolution with respect to any special fund program that is financed through the issuance of special fund obligations. All moneys resulting from the issuance of evidences of revenue obligation shall be credited to the appropriate fund, applied for refunding or note renewal purposes, or to make deposits to reserve funds, except that moneys which represent accrued interest or, to the extent provided in the resolution authorizing the issuance of such evidences of revenue obligation, premium received on the issuance of evidences shall be credited to the appropriate redemption fund. As determined by the commission, payments to be received under an agreement or ancillary arrangement entered into under s. 18.55 (6) with respect to any such issuance of evidences of revenue obligation shall be credited to the appropriate fund.

18.57(2) (2) Moneys in such funds may be expended, pursuant to appropriations, only for the purposes and in the amounts for which borrowed, for the payment of the principal of and interest on related revenue obligations, to make deposits to reserve funds, and to make ancillary payments.

18.57(3) (3) Moneys in such funds may be commingled only for the purpose of investment with other public funds, but they shall be invested only in investment instruments permitted in s. 25.17 (3) (b) or in environmental improvement fund investment instruments permitted in s. 281.59 (2m). All such investments shall be the exclusive property of such fund and all earnings on or income from investments shall be credited to such fund and shall become available for any of the purposes under sub. (2) and for the payment of interest on related revenue obligations.

18.57(4) (4) If, after all outstanding related revenue obligations have been paid or payment provided for, moneys remain in a fund created under sub. (1), all of the following shall occur:

18.57(4)(a) (a) If the fund created under sub. (1) is in an account maintained by a trustee appointed by an authorizing resolution, the moneys shall be paid over to the treasury.

18.57(4)(b) (b) The fund created under sub. (1) shall be closed.

18.57 History History: 1977 c. 29; 1979 c. 34, 155; 1989 a. 366; 1995 a. 227; 1997 a. 27; 1999 a. 9, 185; 2001 a. 16; 2003 a. 33.



18.58 Other fiscal and administrative regulations.

18.58  Other fiscal and administrative regulations.

18.58(1)(1)  Management of funds and records. All funds established under this subchapter which are deposited in the state treasury shall be managed as provided by law for other state funds, subject to any contract rights vested in owners of evidences of revenue obligation secured by such fund. The department of administration shall maintain full and correct records of each fund. The legislative audit bureau shall audit each fund as of January 1 of each year reconciling all transactions and showing the fair market value of all property on hand. All records and audits shall be public documents. All funds established under this subchapter which are deposited with a trustee appointed for that purpose by the authorizing resolution shall be managed in accordance with resolutions authorizing the issuance of revenue obligations, agreements between the commission and the trustee and any contract rights vested in owners of revenue obligations secured by such fund.

18.58(3) (3) Extinguishment of debt. Interest shall cease to accrue on a revenue obligation on the date that the obligation becomes due for payment if payment is made or duly provided for, but the obligation and accrued interest shall continue to be a binding obligation according to its terms until 6 years overdue for payment, or such longer period as may be required by federal law. At that time, unless demand for its payment has been made, it shall be extinguished and shall be deemed no longer outstanding.

18.58(4) (4) Substantive covenants. Notwithstanding any other provision of this subchapter, the state department or agency head carrying out program responsibilities for which a revenue obligation has been authorized by the legislature shall have the authority to formulate covenants respecting the operation of the related enterprise or program. The department or agency head shall consult with the commission with respect to the effect of any proposed covenants on the sale of the proposed revenue obligation. Nothing in this subsection shall be construed to expand the powers of any state department or agency.

18.58 History History: 1977 c. 29; 1979 c. 34; 1999 a. 9; 2003 a. 33.



18.59 Bond anticipation notes.

18.59  Bond anticipation notes.

18.59(1) (1) Whenever the commission has adopted an authorizing resolution for revenue-obligation bonds for any one or more of the purposes described in s. 18.53 (3), it may, prior to the issuance of the bonds and in anticipation of their sale, adopt an authorizing resolution for revenue-obligation bond anticipation notes. The authorizing resolution shall recite that all conditions precedent to the issuance of revenue-obligation bonds required by law or by the resolution authorizing the bonds have been complied with and that the notes are issued for the purposes for which the bonds were authorized or to renew notes issued for such purposes. The authorizing resolution shall pledge to the payment of the principal of the notes the proceeds of the sale of the bonds. Upon the adoption of the authorizing resolution, the authorizing resolution for the bonds shall be irrevocable until the notes have been paid.

18.59(2) (2) All original revenue-obligation bond anticipation notes shall be named revenue-bond anticipation notes and shall recite on their face that they are payable solely from the proceeds of revenue-obligation bonds to be issued under this subchapter. The aggregate amount of such notes outstanding including interest to accrue shall not exceed the aggregate principal amount of the bonds in anticipation of the sale of which they are issued. The rate of interest borne by the notes shall not exceed any maximum rate of interest authorized to be borne by the bonds. No lien shall be created or attached with respect to any property of the state as a consequence of the issuance of such notes except as provided in sub. (4).

18.59(4) (4) Upon the issuance of revenue-obligation bond anticipation notes, there shall be paid into the funds or accounts respectively provided for the payment of the principal and interest of the revenue-obligation bonds in anticipation of the sale of which the notes are issued, from the portion of the income of the enterprise or program allocated to the payment of principal and interest, the same amount at the same times as would have been required to be paid for the payment of the principal and interest of the bonds if the bonds, in an equal principal amount and at the same rate of interest, maturing in annual installments over 50 years, had been issued instead of the notes. Such moneys or any part thereof may, by the authorizing resolution for the notes, be pledged for the payment of the principal and interest of the notes.

18.59(5) (5) All funds derived from the sale of revenue-obligation bonds or renewal notes issued subsequent to the issuance of revenue-obligation bond anticipation notes which the notes were issued in anticipation of the sale shall constitute a trust fund, and the fund shall be expended first for the payment of principal and interest of the notes, and then may be expended for other purposes set forth in the authorizing resolution for the bonds or renewal notes.

18.59(6) (6) The commission may authorize the issuance of renewal revenue-obligation bond anticipation notes to provide funds for the payment of the principal and interest of any such notes then outstanding. All of the provisions of this section shall apply to the renewal notes.

18.59 History History: 1977 c. 29; 2001 a. 16.



18.60 Refunding obligations.

18.60  Refunding obligations.

18.60(1) (1) The commission may authorize, for any one or more of the purposes described in s. 18.53 (1), the issuance of revenue-obligation refunding obligations. Refunding obligations may be issued, subject to any contract rights vested in owners of obligations or notes being refinanced, to refinance more than one issue of obligations or notes notwithstanding that the obligations or notes may have been issued at different times for different purposes and may be secured by the property or income of more than one enterprise or program or special fund or may be public debt or building-corporation indebtedness. The principal amount of refunding obligations shall not exceed the sum of: the principal amount of the obligations or notes being refinanced; applicable redemption premiums; unpaid interest on the obligations or notes to the date of delivery or exchange of the refunding obligations; in the event the proceeds are to be deposited in trust as provided in sub. (3), interest to accrue on the obligations or notes from the date of delivery to the date of maturity or to the redemption date selected by the commission, whichever is earlier; and the expenses incurred in the issuance of the refunding obligations and the payment of the obligations or notes. A determination by the commission that a refinancing is advantageous or that any of the amounts provided in the preceding sentence should be included in the refinancing shall be conclusive.

18.60(2) (2) If the commission determines to exchange refunding obligations, they may be exchanged privately for and in payment and discharge of any of the outstanding obligations or notes being refinanced. Refunding obligations may be exchanged for such principal amount of the obligations or notes being exchanged therefore as may be determined by the commission to be necessary or advisable. The owners of the obligations or notes being refunded who elect to exchange need not pay accrued interest on the refunding obligations if and to the extent that interest is accrued and unpaid on the obligations or notes being refunded and to be surrendered. If any of the obligations or notes to be refinanced are to be called for redemption, the commission shall determine which redemption dates shall be used, if more than one date is applicable and shall, prior to the issuance of the refunding obligations, provide for notice of redemption to be given in the manner and at the times required by the proceedings authorizing the outstanding obligations or notes.

18.60(3) (3) The principal proceeds from the sale of any refunding obligations shall be applied either to the immediate payment and retirement of the obligations or notes being refinanced or, if the obligations or notes have not matured and are not presently redeemable, to the creation of a trust for and shall be pledged to the payment of the obligations or notes being refinanced. If a trust is created, a separate deposit shall be made for each issue of obligations or notes being refinanced. Each deposit shall be with the secretary of administration or a bank or trust company that is then a member of the federal deposit insurance corporation. If the total amount of any deposit, including money other than sale proceeds but legally available for such purpose, is less than the principal amount of the obligations or notes being refinanced and for the payment of which the deposit has been created and pledged, together with applicable redemption premiums and interest accrued and to accrue to maturity or to the date of redemption, then the application of the sale proceeds shall be legally sufficient only if the money deposited is invested in securities issued by the United States or one of its agencies, or securities fully guaranteed by the United States, and only if the principal amount of the securities at maturity and the income therefrom to maturity will be sufficient and available, without the need for any further investment or reinvestment, to pay at maturity or upon redemption the principal amount of the obligations or notes being refinanced together with applicable redemption premiums and interest accrued and to accrue to maturity or to the date of redemption. The income from the principal proceeds of the securities shall be applied solely to the payment of the principal of and interest and redemption premiums on the obligations or notes being refinanced, but provision may be made for the pledging and disposition of any surplus. Nothing in this subsection shall be construed as a limitation on the duration of any deposit in trust for the retirement of obligations or notes being refinanced, but which have not matured and which are not presently redeemable. Nothing in this subsection shall be construed to prohibit reinvestment of the income of a trust if the reinvestments will mature at such times that sufficient cash will be available to pay interest, applicable premiums, and principal on the obligations or notes being refinanced.

18.60(4) (4) The commission may in addition to the other powers conferred by this subchapter, include a provision in any authorizing resolution for refunding obligations pledging all or any part of the special fund or income of any enterprise or program originally financed from the proceeds of any of the obligations or notes being refinanced, or pledging all or any part of the surplus income derived from the investment of any trust created under sub. (3), or both.

18.60(5) (5) All of the following provisions that are not inconsistent with the express provisions of this section shall apply to refunding obligations, except that the maximum permissible term shall be 50 years from the date of original issue of the oldest note or obligation issue being refunded:

18.60(5)(a) (a) Section 18.56.

18.60(5)(b) (b) In the case of enterprise obligations, s. 18.561.

18.60(5)(c) (c) In the case of special fund obligations, s. 18.562.

18.60 History History: 1977 c. 29; 1999 a. 9; 2003 a. 33.



18.61 Undertakings of state.

18.61  Undertakings of state.

18.61(1) (1) The state shall not be generally liable on revenue obligations and revenue obligations shall not be a debt of the state for any purpose whatsoever. All evidences of revenue obligation shall contain on their face a statement to that effect.

18.61(2) (2) The state pledges and agrees with the owners of revenue obligations that the state will not limit or alter its powers to fulfill the terms of any agreements made with the owners or in any way impair the rights and remedies of the owners until the revenue obligations, together with interest including interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of the owners, are fully met and discharged. The commission may include this pledge and agreement of the state in any agreement with the owners of revenue obligation.

18.61(3) (3)

18.61(3)(a)(a) If the state fails to pay any revenue obligation in accordance with its terms, and default continues for a period of 30 days or if the state fails or refuses to comply with this subchapter or defaults in any agreement made with the owners of any issue of revenue obligations, the owners of 25% in aggregate principal amount of the revenue obligations of the issue then outstanding, by instrument recorded in the office of the register of deeds of Dane County and approved or acknowledged in the same manner as a deed to be recorded, may appoint a trustee to represent the owners of the revenue obligations for the purposes specifically provided in the instrument.

18.61(3)(b) (b) The trustee may, and upon written request of the owners of 25% in aggregate principal amount of the revenue obligations of the issue then outstanding shall, in the trustee's own name:

18.61(3)(b)1. 1. By action or proceeding, enforce all rights of all owners of the issue of revenue obligations, including the right to require the state to collect enterprise or program income or special fund income adequate to carry out any agreement as to, or pledge of, such income and to require the state to carry out any other agreements with the owners of the revenue obligations and to perform its duties under this subchapter;

18.61(3)(b)2. 2. Bring suit upon the revenue obligation;

18.61(3)(b)3. 3. By action, require the state to account as if it were the trustee of an express trust for the owners of the revenue obligations;

18.61(3)(b)4. 4. By action, enjoin any acts or things which may be unlawful or in violation of the rights of the owners of the revenue obligations; and

18.61(3)(b)5. 5. Declare all the revenue obligations due and payable, and if all defaults shall be made good, the aggregate principal amount of the revenue obligations of the issue then outstanding, to annul the declaration and its consequences.

18.61(3)(c) (c) The trustee shall have all of the powers necessary or appropriate for the exercise of any functions specifically set forth in this subchapter or incident to the general representation of the owners of revenue obligations in the enforcement and protection of their rights.

18.61(3)(d) (d) Before declaring the principal of revenue obligations due and payable, the trustee shall first give 30 days' notice in writing to the governor and the attorney general.

18.61(3)(e) (e) Any action or proceeding by the trustee against the state may be commenced by delivering a copy of the summons and of the complaint to the attorney general or leaving them at the attorney general's office with an assistant or clerk. The place of trial of such an action shall be as provided in s. 801.50. Sections 16.53 and 775.01 shall not apply to such claims. If there is final judgment against the state in such action, it shall be paid as provided in s. 775.04, together with interest at the rate of 10% per year from the date payment was judged to have been due until the date of payment of the judgment.

18.61(4) (4) Any public officer or public employee, as defined in s. 939.22 (30), and the surety on the person's official bond, or any other person participating in any direct or indirect impairment of any fund established under this subchapter, shall be liable in any action brought by the attorney general in the name of the state, or by any taxpayer of the state, or by the owner of revenue obligation payable in whole or in part, directly or indirectly, out of such fund, to restore to the fund all diversions from the fund.

18.61(5) (5) The legislature may provide, with respect to any specific issue of revenue obligations, prior to their issuance, that if the special fund income or the enterprise or program income pledged to the payment of the principal and interest of the issue is insufficient for that purpose, or is insufficient to replenish a reserve fund, if applicable, it will consider supplying the deficiency by appropriation of funds, from time to time, out of the treasury. If the legislature so provides, the commission may make the necessary provisions therefor in the authorizing resolution and other proceedings of the issue. Thereafter, if the contingency occurs, recognizing its moral obligation to do so, the legislature hereby expresses its expectation and aspiration that it shall make such appropriation.

18.61 History History: 1977 c. 29; 1979 c. 32 s. 92 (5); 1979 c. 107; 1981 c. 336; 1983 a. 228 s. 16; 1993 a. 301; 1999 a. 9; 2001 a. 103; 2005 a. 25.



18.62 Revenue obligations as legal investments.

18.62  Revenue obligations as legal investments. Any other provision of law to the contrary notwithstanding, any of the following may legally invest any sinking funds, moneys, or other funds belonging to them or within their control in any revenue obligations issued under this subchapter, which shall be authorized security for all public deposits:

18.62(1) (1) The state, the investment board, public officers, municipal corporations, political subdivisions, and public bodies.

18.62(2) (2) Banks and bankers, savings and loan associations, credit unions, trust companies, savings banks and institutions, investment companies, insurance companies, insurance associations, and other persons carrying on a banking or insurance business.

18.62(3) (3) Personal representatives, guardians, trustees, and other fiduciaries.

18.62 History History: 1977 c. 29; 2001 a. 102.



18.63 Validation of revenue obligations.

18.63  Validation of revenue obligations.

18.63(1) (1) Notwithstanding any defects, irregularities, lack of power or failure to comply with any statute or any act of the commission, all revenue obligations issued or attempted to be issued after July 1, 1977 are declared to be valid; all instruments given after July 1, 1977 to evidence the obligation are declared to be binding, legal, valid, enforceable and incontestable in accordance with their terms; and all proceedings taken and certifications and determinations made after July 1, 1977 to authorize, issue, sell, execute, deliver or enter into the obligation or instruments are validated, ratified, approved and confirmed.

18.63(2) (2) A determination, legislative, judicial or administrative, for any reason, that the state may not spend the proceeds of revenue obligations or that it has spent the proceeds for a purpose other than the stated purpose for which the revenue obligations were issued or for a purpose for which the state may not spend money, shall not affect the validity of the revenue obligations nor the evidence of revenue obligation therefor.

18.63 History History: 1977 c. 29.



18.64 Minority financial advisers and investment firms; disabled veteran-owned financial advisers and investment firms.

18.64  Minority financial advisers and investment firms; disabled veteran-owned financial advisers and investment firms.

18.64(1)(1) In this section:

18.64(1)(a) (a) "Disabled veteran-owned financial adviser" means a financial adviser certified by the department of administration under s. 16.283 (3).

18.64(1)(b) (b) "Disabled veteran-owned investment firm" means an investment firm certified by the department of administration under s. 16.283 (3).

18.64(1)(c) (c) "Minority financial adviser" means a financial adviser certified by the department of administration under s. 16.287 (2).

18.64(1)(d) (d) "Minority investment firm" means an investment firm certified by the department of administration under s. 16.287 (2).

18.64(2) (2)

18.64(2)(a)(a) Except as provided under sub. (7), in issuing evidences of revenue obligations by competitive sale, the commission shall ensure that at least 6% of the total of revenue obligations contracted in each fiscal year is underwritten by minority investment firms.

18.64(2)(b) (b) Except as provided under sub. (7), in issuing evidences of revenue obligations by competitive sale, the commission shall make efforts to ensure that a portion of the total of revenue obligations contracted in each fiscal year is underwritten by disabled veteran-owned investment firms.

18.64(3) (3)

18.64(3)(a)(a) Except as provided under sub. (7), in issuing evidences of revenue obligations by negotiated sale, the commission shall ensure that at least 6% of the total of revenue obligations contracted in each fiscal year is underwritten by minority investment firms.

18.64(3)(b) (b) Except as provided under sub. (7), in issuing evidences of revenue obligations by negotiated sale, the commission shall make efforts to ensure that a portion of the total of revenue obligations contracted in each fiscal year is underwritten by disabled veteran-owned investment firms.

18.64(4) (4)

18.64(4)(a)(a) Except as provided under sub. (7), in issuing evidences of revenue obligations by competitive sale or negotiated sale, the commission shall ensure that at least 6% of the total moneys expended in such fiscal year for the services of financial advisers are expended for the services of minority financial advisers.

18.64(4)(b) (b) Except as provided under sub. (7), in issuing evidences of revenue obligations by competitive sale or negotiated sale, the commission shall make efforts to ensure that a portion of the total moneys expended in each fiscal year for the services of financial advisers are expended for the services of disabled veteran-owned financial advisers.

18.64(5) (5)

18.64(5)(a)(a) Except as provided under sub. (7), an individual underwriter or syndicate of underwriters shall ensure that each bid or proposal, submitted by that individual or syndicate in a competitive or negotiated sale of a revenue obligation, provides for a portion of sales to minority investment firms.

18.64(5)(b) (b) Except as provided under sub. (7), an individual underwriter or syndicate of underwriters shall make efforts to ensure that each bid or proposal, submitted by that individual or syndicate in a competitive or negotiated sale of a revenue obligation, provides for a portion of sales to disabled veteran-owned investment firms.

18.64(6) (6) The commission shall annually report to the department of administration the total amount of revenue obligations contracted with the underwriting services of minority investment firms and disabled veteran-owned investment firms and the total amount of moneys expended for the services of minority financial advisers and disabled veteran-owned financial advisers during the preceding fiscal year.

18.64(7) (7) The requirements of any of subs. (2) to (5) do not apply to an issuance of evidence of a revenue obligation, if the secretary of administration submits a report in writing specifying the building commission's reasons for not complying with the requirements of any of subs. (2) to (5) for that issuance.

18.64 History History: 1987 a. 27; 1989 a. 366; 1991 a. 32; 1995 a. 27 s. 9116 (5); 2009 a. 299; 2011 a. 32; 2011 a. 260 s. 80.



18.70 Provisions applicable.

18.70  Provisions applicable. The following sections apply to this subchapter, except that all references to "public debt," "debt," or "revenue obligation" are deemed to refer to "operating notes," all references to "evidence of indebtedness" are deemed to refer to "evidence of operating note," and all references to "evidences of indebtedness" are deemed to refer to "evidences of operating notes": ss. 18.03, 18.06 (8), 18.07, 18.10 (1), (2), (4) to (9), and (11), 18.17, 18.52 (1m), 18.61 (1), 18.62, and 18.63.

18.70 History History: 1983 a. 3; 1991 a. 39; 2003 a. 320.



18.71 Definitions.

18.71  Definitions. In this subchapter, unless the context requires otherwise:

18.71(1d) (1d) "Aggregate expected debt service and net exchange payments" means the sum of the following:

18.71(1d)(a) (a) The aggregate net payments expected to be made and received under a specified interest exchange agreement under s. 18.73 (5) (a).

18.71(1d)(b) (b) The aggregate debt service expected to be made on notes related to that agreement.

18.71(1d)(c) (c) The aggregate net payments expected to be made and received under all other interest exchange agreements under s. 18.73 (5) (a) relating to those notes that are in force at the time of executing the agreement.

18.71(1m) (1m) "Commission" means the building commission.

18.71(2) (2) "Department" means the department of administration.

18.71(3) (3) "Evidence of operating note" means a written promise to pay an operating note.

18.71(4) (4) "Operating note" means every undertaking of the state to repay a certain amount of a financial obligation which is:

18.71(4)(a) (a) Created for the purpose of funding operating deficits of the state as determined under s. 16.405 (1), which must be repaid not later than the last day of the fiscal year during which the operating note is issued;

18.71(4)(b) (b) Payable from and secured solely by revenues pledged by the commission and the department pursuant to the authorizing resolution provided that all such pledged revenues must first be available for the payment of public debt; and

18.71(4)(c) (c) Not public debt under s. 18.01 (4) nor a revenue obligation under s. 18.52 (5).

18.71(5) (5) "Public debt" or "debt" has the meaning given under s. 18.01 (4).

18.71 History History: 1983 a. 3; 1983 a. 36 s. 96 (4); 1983 a. 192; 1985 a. 29; 2007 a. 20.

18.71 Annotation Operating notes that are short-term borrowings to be repaid in the current year from tax collections that are in the process of collection, are not public debt under Art. XI, s. 3. State ex rel. La Follette v. Stitt, 114 Wis. 2d 358, 338 N.W.2d 684 (1983).



18.72 Purposes of operating notes.

18.72  Purposes of operating notes.

18.72(1) (1) The commission may authorize financial obligations to be incurred and evidences of operating notes to be issued therefor in an amount sufficient to fund or refund the whole or any part of any operating note issued under this subchapter. However, no operating notes originally issued in a fiscal year may be funded or refunded by proceeds of an operating note to mature in a later fiscal year.

18.72(2) (2) The commission may authorize financial obligations to be incurred and evidences of operating notes to be issued therefor to fund operating deficits as moneys are required. The requirements for moneys shall be established by the department.

18.72(3) (3) Each purpose specified in subs. (1) and (2) may include the expenses of issuance of the operating notes and reserves securing the operating notes.

18.72(4) (4) No operating note issued under this section may have a maturity date later than the last day of the fiscal year during which the operating note is issued.

18.72 History History: 1983 a. 3; 1985 a. 29.



18.725 Limit on amount of operating notes.

18.725  Limit on amount of operating notes. The building commission may not sell operating notes under s. 18.73 (2) at any time if the amount of operating notes to be sold at that time plus the amount of operating notes outstanding at that time exceed 10% of the amounts shown in the schedule under s. 20.005 (3) of appropriations of general purpose revenues, as defined in s. 20.001 (2) (a), plus the amounts shown in the schedule of appropriations of program revenues, as defined in s. 20.001 (2) (b), both calculated as of that time and for that fiscal year.

18.725 History History: 1985 a. 29.



18.73 Procedures.

18.73  Procedures.

18.73(1)(1)  Authorizing resolution. No financial obligations may be incurred under this subchapter nor may any evidence of operating notes be issued by the state except upon submission of a request by the department under s. 16.405 and pursuant to an authorizing resolution of the commission. Each authorizing resolution shall state each purpose of the operating notes it authorizes, which need not be more specific but may not be more general than those purposes provided in or pursuant to law, and the maximum principal amount of the operating notes. The operating notes may be designated by any name as determined by the commission.

18.73(2) (2) Sale. Operating notes may be sold at either public or private sale. The commission may provide in an authorizing resolution for the refunding of operating notes, for their exchange privately, in payment and discharge of any of the outstanding operating notes being refunded. All operating notes sold at public sale shall be noticed as provided in the authorizing resolution. Any bids received at public sale may be rejected.

18.73(4) (4) Exercise of authority. Financial obligations may be incurred and evidences of operating notes issued therefor pursuant to one or more authorizing resolutions, unless otherwise provided in the resolution or in this subchapter, at any time and from time to time, for any combination of purposes, in any specific amounts, at any rates of interest, for any term, payable at any intervals, at any place, in any manner and having any other terms or conditions deemed necessary or useful. Unless sooner exercised or unless a shorter period is provided in the resolution, every authorizing resolution shall expire 3 months after the date of its adoption.

18.73(5) (5) Agreements and arrangements; delegation; use of operating notes.

18.73(5)(a)(a) Subject to pars. (d) and (e), at the time of, or in anticipation of, contracting operating notes and at any time thereafter while the operating notes are outstanding, the commission may enter into agreements and ancillary arrangements relating to the operating notes, including liquidity facilities, remarketing or dealer agreements, letter of credit agreements, insurance policies, guaranty agreements, reimbursement agreements, indexing agreements, or interest exchange agreements. Any payment received pursuant to any such agreements or ancillary arrangements shall be deposited in, and any payments made pursuant to any such agreements or ancillary arrangements will be made from, the general fund or the operating note redemption fund, as determined by the commission. The determination of the commission included in an interest exchange agreement that such an agreement relates to an operating note shall be conclusive.

18.73(5)(b) (b) The commission may delegate to other persons the authority and responsibility to take actions necessary and appropriate to implement agreements and ancillary arrangements under par. (a).

18.73(5)(c) (c) Any operating notes may include operating notes contracted to fund interest, accrued or to accrue, on the operating notes.

18.73(5)(d) (d) With respect to any interest exchange agreement or agreements specified in par. (a), all of the following shall apply:

18.73(5)(d)1. 1. The commission shall contract with an independent financial consulting firm to determine if the terms and conditions of the agreement reflect a fair market value, as of the proposed date of the execution of the agreement.

18.73(5)(d)2. 2. The interest exchange agreement must identify the note to which the agreement is related. The determination of the commission included in an interest exchange agreement that such agreement relates to a note shall be conclusive.

18.73(5)(d)3. 3. The resolution authorizing the commission to enter into any interest exchange agreement shall require that the terms and conditions of the agreement reflect a fair market value as of the date of execution of the agreement, as reflected by the determination of the independent financial consulting firm under subd. 1., and shall establish guidelines for any such agreement, including the following:

18.73(5)(d)3.a. a. The conditions under which the commission may enter into the agreements.

18.73(5)(d)3.b. b. The form and content of the agreements.

18.73(5)(d)3.c. c. The aspects of risk exposure associated with the agreements.

18.73(5)(d)3.d. d. The standards and procedures for counterparty selection.

18.73(5)(d)3.e. e. The standards for the procurement of, and the setting aside of reserves, if any, in connection with, the agreements.

18.73(5)(d)3.f. f. The provisions, if any, for collateralization or other requirements for securing any counterparty's obligations under the agreements.

18.73(5)(d)3.g. g. A system for financial monitoring and periodic assessment of the agreements.

18.73(5)(e) (e)

18.73(5)(e)1.1. Subject to subd. 2., the terms and conditions of an interest exchange agreement under par. (a) shall not be structured so that, as of the trade date of the agreement, the aggregate expected debt service and net exchange payments relating to the agreement during the fiscal year in which the trade date occurs will be less than the aggregate expected debt service and net exchange payments relating to the agreement that would be payable during that fiscal year if the agreement is not executed.

18.73(5)(e)2. 2. Subdivision 1. shall not apply if either of the follow occurs:

18.73(5)(e)2.a. a. The commission receives a determination by the independent financial consulting firm under par. (d) 1. that the terms and conditions of the agreement reflect payments by the state that represent on-market rates as of the trade date for the particular type of agreement.

18.73(5)(e)2.b. b. The commission provides written notice to the joint committee on finance of its intention to enter into an agreement that is reasonably expected to satisfy subd. 1., and the joint committee on finance either approves or disapproves, in writing, the commission's entering into the agreement within 14 days of receiving the written notice from the commission.

18.73(5)(e)3. 3. This paragraph shall not limit the liability of the state under an agreement if actual contracted net exchange payments in any fiscal year are less than or exceed original expectations.

18.73(5)(f) (f) Semiannually, during any year in which the state is a party to an agreement entered into pursuant to par. (a), the department of administration shall submit a report to the commission and to the cochairpersons of the joint committee on finance listing all such agreements. The report shall include all of the following:

18.73(5)(f)1. 1. A description of each agreement, including a summary of its terms and conditions, rates, maturity, and the estimated market value of each agreement.

18.73(5)(f)2. 2. An accounting of amounts that were required to be paid and received on each agreement.

18.73(5)(f)3. 3. Any credit enhancement, liquidity facility, or reserves, including an accounting of the costs and expenses incurred by the state.

18.73(5)(f)4. 4. A description of the counterparty to each agreement.

18.73(5)(f)5. 5. A description of the counterparty risk, the termination risk, and other risks associated with each agreement.

18.73 History History: 1983 a. 3; 1985 a. 29; 1989 a. 31; 2007 a. 20.



18.74 Application of operating note proceeds.

18.74  Application of operating note proceeds. All moneys resulting from the contracting of operating notes or any payment to be received under an agreement or ancillary arrangement entered into under s. 18.73 (5) with respect to any such operating notes shall be credited to the general fund, except that moneys which represent premium and accrued interest on operating notes, or moneys for purposes of funding or refunding operating notes pursuant to s. 18.72 (1) shall be credited to the operating note redemption fund.

18.74 History History: 1983 a. 3; 2007 a. 20.



18.75 Operating note redemption fund.

18.75  Operating note redemption fund.

18.75(1) (1) When operating notes are authorized, there shall be established in the state treasury or with a trustee if so required in the authorizing resolution, an operating note redemption fund separate and distinct from every other fund, which may contain separate and distinct accounts for each particular operating note issue.

18.75(2) (2) The operating note redemption fund shall be expended and all moneys from time to time on hand therein are irrevocably appropriated, in sums sufficient, only for the payment of principal and interest on operating notes giving rise to it and premium, if any, due upon refunding or early redemption of such operating notes, and for the payment due, if any, under an agreement or ancillary arrangement entered into under s. 18.73 (5) with respect to such operating notes.

18.75(3) (3) Moneys of the operating note redemption fund may be commingled only for the purpose of investment with other public funds, but they may be invested only as provided in the authorizing resolution. All such reinvestments shall be the exclusive property of such fund and all earnings on or income from such investments shall be used in meeting principal and interest payments on operating notes issued.

18.75(4) (4) There shall be transferred, under s. 20.855 (1) (a), a sum sufficient for the payment of the principal, interest and premium due, if any, and for the payment due, if any, under an agreement or ancillary arrangement entered into pursuant to s. 18.73 (5) with respect to operating notes giving rise to it as the same falls due. Such transfers shall be so timed that there is at all times on hand in the fund an amount not less than the amount to be paid out of it during the ensuing 30 days or such other period if so provided for in the authorizing resolution. The commission may pledge the deposit of additional amounts at periodic intervals and the secretary of the department may impound moneys of the general fund, including moneys temporarily reallocated from other funds under s. 20.002 (11), in accordance with the pledge of revenues in the authorizing resolution, and all such impoundments are deemed to be payments for purposes of s. 16.53 (10), but no such impoundment may be made until the amounts to be paid into the bond security and redemption fund under s. 18.09 during the ensuing 30 days have been deposited in the bond security and redemption fund.

18.75 History History: 1983 a. 3; 1985 a. 29 s. 3202 (56); 2007 a. 20.



18.76 Suits against the state.

18.76  Suits against the state.

18.76(1) (1)  In general. This section governs all civil claims, suits, proceedings and actions respecting operating notes notwithstanding any contrary provision of the statutes.

18.76(2) (2) To recover an operating note. If the state fails to pay any operating note in accordance with its terms, an action to compel such payment may be commenced against the state in accordance with s. 801.02. The plaintiff shall serve an authenticated copy of the summons and complaint on the attorney general by leaving the copies at the attorney general's office in the capitol with an assistant or clerk. The place of trial of such an action shall be as provided in s. 801.50.

18.76(3) (3) Judgment. Sections 16.007 and 775.01 do not apply to such claims for payment of operating notes. If there is final judgment against the state in such an action, it shall be paid as provided in s. 775.04 together with interest thereon at the rate of 10% per year from the date the payment was judged to have been due until the date of payment of the judgment.

18.76 History History: 1983 a. 3; 1983 a. 228 s. 16.



18.77 Minority financial advisers and investment firms; disabled veteran-owned financial advisers and investment firms.

18.77  Minority financial advisers and investment firms; disabled veteran-owned financial advisers and investment firms.

18.77(1)(1) In this section:

18.77(1)(a) (a) "Disabled veteran-owned financial adviser" means a financial adviser certified by the department of administration under s. 16.283 (3).

18.77(1)(b) (b) "Disabled veteran-owned investment firm" means an investment firm certified by the department of administration under s. 16.283 (3).

18.77(1)(c) (c) "Minority financial adviser" means a financial adviser certified by the department of administration under s. 16.287 (2).

18.77(1)(d) (d) "Minority investment firm" means an investment firm certified by the department of administration under s. 16.287 (2).

18.77(2) (2)

18.77(2)(a)(a) Except as provided under sub. (7), in contracting operating notes by competitive sale, the commission shall ensure that at least 6% of total operating note indebtedness contracted in each fiscal year is underwritten by minority investment firms.

18.77(2)(b) (b) Except as provided under sub. (7), in contracting operating notes by competitive sale, the commission shall make efforts to ensure that a portion of total operating note indebtedness contracted in each fiscal year is underwritten by disabled veteran-owned investment firms.

18.77(3) (3)

18.77(3)(a)(a) Except as provided under sub. (7), in contracting operating notes by negotiated sale, the commission shall ensure that at least 6% of total operating note indebtedness contracted in each fiscal year is underwritten by minority investment firms.

18.77(3)(b) (b) Except as provided under sub. (7), in contracting operating notes by negotiated sale, the commission shall make efforts to ensure that a portion of total operating note indebtedness contracted in each fiscal year is underwritten by disabled veteran-owned investment firms.

18.77(4) (4)

18.77(4)(a)(a) Except as provided under sub. (7), in contracting operating notes by competitive sale or negotiated sale, the commission shall ensure that at least 6% of the total moneys expended in such fiscal year for the services of financial advisers are expended for the services of minority financial advisers.

18.77(4)(b) (b) Except as provided under sub. (7), in contracting operating notes by competitive sale or negotiated sale, the commission shall make efforts to ensure that a portion of the total moneys expended in such fiscal year for the services of financial advisers are expended for the services of disabled veteran-owned financial advisers.

18.77(5) (5)

18.77(5)(a)(a) Except as provided under sub. (7), an individual underwriter or syndicate of underwriters shall ensure that each bid or proposal, submitted by that individual or syndicate in a competitive or negotiated sale of an operating note, provides for a portion of sales to minority investment firms.

18.77(5)(b) (b) Except as provided under sub. (7), an individual underwriter or syndicate of underwriters shall make efforts to ensure that each bid or proposal, submitted by that individual or syndicate in a competitive or negotiated sale of an operating note, provides for a portion of sales to disabled veteran-owned investment firms.

18.77(6) (6) The commission shall annually report to the department of administration the total amount of operating note indebtedness contracted with the underwriting services of minority investment firms and the total amount of moneys expended for the services of minority financial advisers and disabled veteran-owned financial advisers during the preceding fiscal year.

18.77(7) (7) The requirements of any of subs. (2) to (5) do not apply to a contracting of operating notes, if the secretary of administration submits a report in writing to the joint committee on finance specifying the building commission's reasons for not complying with the requirements of any of subs. (2) to (5) for that contracting.

18.77 History History: 1987 a. 27; 1989 a. 366; 1991 a. 32; 1995 a. 27 s. 9116 (5); 2009 a. 299; 2011 a. 32.; 2011 a. 260 s. 80



18.81 Definitions.

18.81  Definitions. In this subchapter:

18.81(1) (1) "Commission" means the building commission.

18.81(2) (2) "Eligible educational institution" means a regionally accredited, nonprofit, postsecondary educational institution.

18.81(3) (3) "Higher education bond" means obligations designated by the commission under s. 18.82.

18.81 History History: 1989 a. 46.



18.82 Bond designation.

18.82  Bond designation. The commission may designate any obligation authorized and issued under subch. I or II as a higher education bond.

18.82 History History: 1989 a. 46.



18.822 Debt requirements.

18.822  Debt requirements. The authorizing resolution for an obligation under this subchapter shall require that all of the following conditions be met:

18.822(1) (1) The terms of the obligation are structured to encourage ownership by as many individuals as possible.

18.822(2) (2) The evidences of the obligation are issued in denominations of not more than $1,000.

18.822 History History: 1989 a. 46.



18.83 Redemption.

18.83  Redemption. The commission may provide that higher education bonds may be presented for payment before maturity to any eligible educational institution for tuition, fees and other educationally related costs owed that eligible educational institution plus an allowance for other educationally related costs such as room and board, books and supplies and other miscellaneous expenses owed to any person except that eligible educational institution, subject to any requirement of the commission. The commission may treat higher education bonds presented for payment under this section as still outstanding, even though owned by the state, and the commission may resell such higher education bonds or fund or refund such higher education bonds through the issuance of other obligations. If obligations are issued to fund or refund such higher education bonds, such obligations shall be treated as issued for the purpose of funding, not refunding, for all purposes under this chapter and ch. 20.

18.83 History History: 1989 a. 46.



18.84 Schools as bond trustees or fiscal agents; contracts.

18.84  Schools as bond trustees or fiscal agents; contracts. Notwithstanding s. 18.10 (8), the commission may designate any eligible educational institution as a trustee or fiscal agent for any issue of higher education bonds and may enter into any contract with any eligible educational institution to satisfy the purposes of this subchapter.

18.84 History History: 1989 a. 46.



18.85 Facilities.

18.85  Facilities. The commission may enter into agreements and ancillary arrangements for public debt under this subchapter, including liquidity facilities, remarketing or dealer agreements, letter of credit agreements and line of credit agreements.

18.85 History History: 1989 a. 46.



18.852 Procedure.

18.852  Procedure.

18.852(1)(1) The commission may establish any procedure necessary to administer this subchapter.

18.852(2) (2) The sale of any bond, authorized and issued under subch. I and designated by the commission under s. 18.82 as a higher education bond, shall be private.

18.852 History History: 1989 a. 46, 68, 359.






19. General duties of public officials.

19.01 Oaths and bonds.

19.01  Oaths and bonds.

19.01(1)(1)  Form of oath. Every official oath required by article IV, section 28, of the constitution or by any statute shall be in writing, subscribed and sworn to and except as provided otherwise by s. 757.02 and SCR 40.15, shall be in substantially the following form:

State of Wisconsin,

County of ....

I, the undersigned, who have been elected (or appointed) to the office of ...., but have not yet entered upon the duties thereof, swear (or affirm) that I will support the constitution of the United States and the constitution of the state of Wisconsin, and will faithfully discharge the duties of said office to the best of my ability. So help me God.

.... ....,

Subscribed and sworn to before me this .... day of ...., .... (year)

....(Signature)....,

19.01(1m) (1m) Form of oral oath. If it is desired to administer the official oath orally in addition to the written oath prescribed above, it shall be in substantially the following form:

I, ...., swear (or affirm) that I will support the constitution of the United States and the constitution of the state of Wisconsin, and will faithfully and impartially discharge the duties of the office of .... to the best of my ability. So help me God.

19.01(2) (2) Form of bond.

19.01(2)(a)(a) Every official bond required of any public officer shall be in substantially the following form:

We, the undersigned, jointly and severally, undertake and agree that ...., who has been elected (or appointed) to the office of ...., will faithfully discharge the duties of the office according to law, and will pay to the parties entitled to receive the same, such damages, not exceeding in the aggregate .... dollars, as may be suffered by them in consequence of the failure of .... to discharge the duties of the office.

Dated ...., .... (year)

....(Principal)....,

....(Surety)....,

19.01(2)(b) (b) Any further or additional official bond lawfully required of any public officer shall be in the same form and it shall not affect or impair any official bond previously given by the officer for the same or any other official term. Where such bond is in excess of the sum of $25,000, the officer may give 2 or more bonds.

19.01(2m) (2m) Effect of giving bond. Any bond purportedly given as an official bond by a public officer, of whom an official bond is required, shall be deemed to be an official bond and shall be deemed as to both principal and surety to contain all the conditions and provisions required in sub. (2), regardless of its form or wording, and any provisions restricting liability to less than that provided in sub. (2) shall be void.

19.01(3) (3) Official duties defined. The official duties referred to in subs. (1) and (2) include performance to the best of his or her ability by the officer taking the oath or giving the bond of every official act required, and the nonperformance of every act forbidden, by law to be performed by the officer; also, similar performance and nonperformance of every act required of or forbidden to the officer in any other office which he or she may lawfully hold or exercise by virtue of incumbency of the office named in the official oath or bond. The duties mentioned in any such oath or bond include the faithful performance by all persons appointed or employed by the officer either in his or her principal or subsidiary office, of their respective duties and trusts therein.

19.01(4) (4) Where filed.

19.01(4)(a)(a) Official oaths and bonds of the following public officials shall be filed in the office of the secretary of state:

19.01(4)(a)1. 1. All members and officers of the legislature.

19.01(4)(a)2. 2. The governor.

19.01(4)(a)3. 3. The lieutenant governor.

19.01(4)(a)4. 4. The state superintendent.

19.01(4)(a)5. 5. The justices, reporter and clerk of the supreme court.

19.01(4)(a)6. 6. The judges of the court of appeals.

19.01(4)(a)7. 7. The judges and reporters of the circuit courts.

19.01(4)(a)8. 8. All notaries public.

19.01(4)(a)9. 9. Every officer, except the secretary of state, state treasurer, district attorney and attorney general, whose compensation is paid in whole or in part out of the state treasury, including every member or appointee of a board or commission whose compensation is so paid.

19.01(4)(a)10. 10. Every deputy or assistant of an officer who files with the secretary of state.

19.01(4)(b) (b) Official oaths and bonds of the following public officials shall be filed in the office of the governor:

19.01(4)(b)1. 1. The secretary of state.

19.01(4)(b)2. 2. The state treasurer.

19.01(4)(b)3. 3. The attorney general.

19.01(4)(bn) (bn) Official oaths and bonds of all district attorneys shall be filed with the secretary of administration.

19.01(4)(c) (c) Official oaths and bonds of the following public officials shall be filed in the office of the clerk of the circuit court for any county in which the official serves:

19.01(4)(c)1. 1. All circuit and supplemental court commissioners.

19.01(4)(c)4. 4. All judges, other than municipal judges, and all judicial officers, other than judicial officers under subd. 1., elected or appointed for that county, or whose jurisdiction is limited to that county.

19.01(4)(d) (d) Official oaths and bonds of all elected or appointed county officers, other than those enumerated in par. (c), and of all officers whose compensation is paid out of the county treasury shall be filed in the office of the county clerk of any county in which the officer serves.

19.01(4)(dm) (dm) Official oaths and bonds of members of the governing board, and the superintendent and other officers of any joint county school, county hospital, county sanatorium, county asylum or other joint county institution shall be filed in the office of the county clerk of the county in which the buildings of the institution that the official serves are located.

19.01(4)(e) (e) Official oaths and bonds of all elected or appointed town officers shall be filed in the office of the town clerk for the town in which the officer serves, except that oaths and bonds of town clerks shall be filed in the office of the town treasurer.

19.01(4)(f) (f) Official oaths and bonds of all elected or appointed city officers shall be filed in the office of the city clerk for the city in which the officer serves, except that oaths and bonds of city clerks shall be filed in the office of the city treasurer.

19.01(4)(g) (g) Official oaths and bonds of all elected or appointed village officers shall be filed in the office of the village clerk for the village in which the officer serves, except that oaths and bonds of village clerks shall be filed in the office of the village treasurer.

19.01(4)(h) (h) The official oath and bond of any officer of a school district or of an incorporated school board shall be filed with the clerk of the school district or the clerk of the incorporated school board for or on which the official serves.

19.01(4)(j) (j) Official oaths and bonds of the members of a technical college district shall be filed with the secretary for the technical college district for which the member serves.

19.01(4m) (4m) Approval and notice. Bonds specified in sub. (4) (c), (d) and (dm) and bonds of any county employee required by statute or county ordinance to be bonded shall be approved by the district attorney as to amount, form and execution before the bonds are accepted for filing. The clerk of the circuit court and the county clerk respectively shall notify in writing the county board or chairperson within 5 days after the entry upon the term of office of a judicial or county officer specified in sub. (4) (c), (d) and (dm) or after a county employee required to be bonded has begun employment. The notice shall state whether or not the required bond has been furnished and shall be published with the proceedings of the county board.

19.01(5) (5) Time of filing. Every public officer required to file an official oath or an official bond shall file the same before entering upon the duties of the office; and when both are required, both shall be filed at the same time.

19.01(6) (6) Continuance of obligation. Every such bond continues in force and is applicable to official conduct during the incumbency of the officer filing the same and until the officer's successor is duly qualified and installed.

19.01(7) (7) Interpretation. This section shall not be construed as requiring any particular officer to furnish or file either an official oath or an official bond. It is applicable to such officers only as are elsewhere in these statutes or by the constitution or by special, private or local law required to furnish such an oath or bond. Provided, however, that whether otherwise required by law or not, an oath of office shall be filed by every member of any board or commission appointed by the governor, and by every administrative officer so appointed, also by every secretary and other chief executive officer appointed by such board or commission.

19.01(8) (8) Premium on bond allowed as expense. The state and any county, town, village, city or school district may pay the cost of any official bond furnished by an officer or employee thereof pursuant to law or any rules or regulations requiring the same if said officer or employee shall furnish a bond with a licensed surety company as surety, said cost not to exceed the current rate of premium per year. The cost of any such bond to the state shall be charged to the proper expense appropriation.

19.01 History History: 1971 c. 154; 1977 c. 29 s. 1649; 1977 c. 187 ss. 26, 135; 1977 c. 305 s. 64; 1977 c. 449; Sup. Ct. Order, eff. 1-1-80; 1979 c. 110 s. 60 (13); 1983 a. 6, 192; 1983 a. 538 s. 271; 1989 a. 31; 1991 a. 39, 316; 1993 a. 399; 1997 a. 250; 1999 a. 32, 83; 2001 a. 61; 2007 a. 96; 2013 a. 107.



19.015 Actions by the state, municipality or district.

19.015  Actions by the state, municipality or district. Whenever the state or any county, town, city, village, school district or technical college district is entitled to recover any damages, money, penalty or forfeiture on any official bond, the attorney general, county chairperson, town chairperson, mayor, village president, school board president or technical college district board chairperson, respectively, shall prosecute or cause to be prosecuted all necessary actions in the name of the state, or the municipality, against the officer giving the bond and the sureties for the recovery of the damages, money, penalty or forfeiture.

19.015 History History: 1971 c. 154; 1983 a. 192; 1989 a. 56; 1993 a. 399.



19.02 Actions by individuals.

19.02  Actions by individuals. Any person injured by the act, neglect or default of any officer, except the state officers, the officer's deputies or other persons which constitutes a breach of the condition of the official bond of the officer, may maintain an action in that person's name against the officer and the officer's sureties upon such bond for the recovery of any damages the person may have sustained by reason thereof, without leave and without any assignment of any such bond.

19.02 History History: 1991 a. 316.



19.03 Security for costs; notice of action.

19.03  Security for costs; notice of action.

19.03(1) (1) Every person commencing an action against any officer and sureties upon an official bond, except the obligee named therein, shall give security for costs by an undertaking as prescribed in s. 814.28 (3), and a copy thereof shall be served upon the defendants at the time of the service of the summons. In all such actions if final judgment is rendered against the plaintiff the same may be entered against the plaintiff and the sureties to such undertaking for all the lawful costs and disbursements of the defendants in such action, by whatever court awarded.

19.03(2) (2) The plaintiff in any such action shall, within 10 days after the service of the summons therein, deliver a notice of the commencement of such action to the officer who has the legal custody of such official bond, who shall file the same in his or her office in connection with such bond.

19.03 History History: Sup. Ct. Order, 67 Wis. 2d 585, 773 (1975); 1975 c. 218; 1991 a. 316.



19.04 Other actions on same bond.

19.04  Other actions on same bond. No action brought upon an official bond shall be barred or dismissed by reason merely that any former action shall have been prosecuted on such bond, but any payment of damages made or collected from the sureties or any of them on any judgment in an action previously begun by any party on such bond shall be applied as a total or partial discharge of the penal sum of such bond, and such defense or partial defense may be pleaded by answer or supplemental answer as may be proper. The verdict and judgment in every such action shall be for no more than the actual damages sustained or damages, penalty or forfeiture awarded, besides costs. The court may, when it shall be necessary for the protection of such sureties, stay execution on any judgment rendered in such actions until the final determination of any actions so previously commenced and until the final determination of any other action commenced before judgment entered in any such action.



19.05 Execution; lien of judgment.

19.05  Execution; lien of judgment.

19.05(1) (1) Whenever a judgment is rendered against any officer and the officer's sureties on the officer's official bond in any court other than the circuit court of the county in which the officer's official bond is filed, no execution for the collection of the judgment shall issue from the other court unless the plaintiff, the plaintiff's agent or the plaintiff's attorney shall make and file with the court an affidavit showing each of the following:

19.05(1)(a) (a) That no other judgment has been rendered in any court in an action upon the officer's bond against the sureties of the bond that remains in whole or in part unpaid.

19.05(1)(b) (b) That no other action upon the officer's bond against the sureties was pending and undetermined in any other court at the time of the entry of the judgment.

19.05(2) (2) A transcript of a judgment described in sub. (1) may be entered in the judgment and lien docket in other counties, shall constitute a lien, and may be enforced, in all respects the same as if it were an ordinary judgment, for the recovery of money, except as provided otherwise in sub. (1).

19.05 History History: 1991 a. 316; 1995 a. 224.



19.06 Sureties, how relieved.

19.06  Sureties, how relieved. Whenever several judgments shall be recovered against the sureties on any official bond in actions which shall have been commenced before the date of the entry of the last of such judgments the aggregate of which, exclusive of costs, shall exceed the sum for which such sureties remain liable at the time of the commencement of such actions, they may discharge themselves from all further liability upon such judgments by paying into court the sum for which they are then liable, together with the costs recovered on such judgments; or the court may, upon motion supported by affidavit, order that no execution for more than a proportional share of such judgments shall be issued thereon against the property of such sureties or either of them and that upon payment or collection of such proportional share they shall be discharged from the judgment or judgments upon which such proportional share shall be paid or collected. When the money is paid into court by the sureties as above specified the same, exclusive of the costs so paid in, shall be distributed by an order of the court to the several plaintiffs in such judgments in proportion to the amount of their respective judgments. But every judgment shall have precedence of payment over all judgments in other actions commenced after the date of the recovery of such judgment.

19.06 History History: 1979 c. 110 s. 60 (11).



19.07 Bonds of public officers and employees.

19.07  Bonds of public officers and employees.

19.07(1)(1)  Civil service employees; blanket bonds.

19.07(1)(a)(a) The surety bond of any civil service employee of a city, village, town or county may be canceled in the manner provided by sub. (3).

19.07(1)(b) (b) Any number of officers, department heads or employees may be combined in a schedule or blanket bond, where such bond is to be filed in the same place, and in the event such bond is executed by a corporate surety company, payment of the premium therefor is to be made from the same fund or appropriation prescribed in s. 19.01.

19.07(2) (2) Continuation of obligation. Unless canceled pursuant to this section, every such bond shall continue in full force and effect.

19.07(3) (3) Cancellation of bond.

19.07(3)(a)(a) Any city, village, town or county by their respective governing body may cancel such bond or bonds of any one employee or any number of employees by giving written notice to the surety by registered mail, such cancellation to be effective 15 days after receipt of such notice.

19.07(3)(b) (b) When a surety, either personal or corporate, on such bond, shall desire to be released from such bond, the surety may give notice in writing that the surety desires to be released by giving written notice by registered mail, to the clerk of the respective city, village, town or county, and such cancellation shall be permitted if approved by the governing body thereof, such cancellation to be effective 15 days after receipt of such notice. This section shall not be construed to operate as a release of the sureties for liabilities incurred previous to the expiration of the 15 days' notice.

19.07(3)(c) (c) Whenever a surety bond is canceled in the manner provided by this section, a proportional refund shall be made of the premium paid thereon.

19.07 History History: 1979 c. 110 s. 60 (11); 1991 a. 316; 1993 a. 246.



19.10 Oaths.

19.10  Oaths. Each of the officers enumerated in s. 8.25 (4) (a) or (5) shall take and subscribe the oath of office prescribed by article IV, section 28, of the constitution, as follows: The governor and lieutenant governor, before entering upon the duties of office; the secretary of state, treasurer, attorney general, state superintendent and each district attorney, within 20 days after receiving notice of election and before entering upon the duties of office.

19.10 History History: 1983 a. 192; 1989 a. 31; 1991 a. 39.



19.11 Official bonds.

19.11  Official bonds.

19.11(1)(1) The secretary of state, treasurer and attorney general shall each furnish a bond to the state, at the time each takes and subscribes the oath of office required of that officer, conditioned for the faithful discharge of the duties of the office, and the officer's duties as a member of the board of commissioners of public lands, and in the investment of the funds arising therefrom. The bond of each of said officers shall be further conditioned for the faithful performance by all persons appointed or employed by the officer in his or her office of their duties and trusts therein, and for the delivery over to the officer's successor in office, or to any person authorized by law to receive the same, of all moneys, books, records, deeds, bonds, securities and other property and effects of whatsoever nature belonging to the officer's offices.

19.11(2) (2) Each of said bonds shall be subject to the approval of the governor and shall be guaranteed by resident freeholders of this state, or by a surety company as provided in s. 632.17 (2). The amount of each such bond, and the number of sureties thereon if guaranteed by resident freeholders, shall be as follows: secretary of state, $25,000, with sufficient sureties; treasurer, $100,000, with not less than 6 sureties; and the attorney general, $10,000, with not less than 3 sureties.

19.11(3) (3) The attorney general shall renew the bond required under this section in a larger amount and with additional security, and the treasurer shall give an additional bond, when required by the governor.

19.11(4) (4) The governor shall require the treasurer to give additional bond, within such time, in such reasonable amount not exceeding the funds in the treasury, and with such security as the governor shall direct and approve, whenever the funds in the treasury exceed the amount of the treasurer's bond; or whenever the governor deems the treasurer's bond insufficient by reason of the insolvency, death or removal from the state of any of the sureties, or from any other cause.

19.11 History History: 1975 c. 375 s. 44; 1991 a. 316.



19.12 Bond premiums payable from public funds.

19.12  Bond premiums payable from public funds. Any public officer required by law to give a suretyship obligation may pay the lawful premium for the execution of the obligation out of any moneys available for the payment of expenses of the office or department, unless payment is otherwise provided for or is prohibited by law.

19.12 History History: 1977 c. 339.



19.21 Custody and delivery of official property and records.

19.21  Custody and delivery of official property and records.

19.21(1)(1) Each and every officer of the state, or of any county, town, city, village, school district, or other municipality or district, is the legal custodian of and shall safely keep and preserve all property and things received from the officer's predecessor or other persons and required by law to be filed, deposited, or kept in the officer's office, or which are in the lawful possession or control of the officer or the officer's deputies, or to the possession or control of which the officer or the officer's deputies may be lawfully entitled, as such officers.

19.21(2) (2) Upon the expiration of each such officer's term of office, or whenever the office becomes vacant, the officer, or on the officer's death the officer's legal representative, shall on demand deliver to the officer's successor all such property and things then in the officer's custody, and the officer's successor shall receipt therefor to said officer, who shall file said receipt, as the case may be, in the office of the secretary of state, county clerk, town clerk, city clerk, village clerk, school district clerk, or clerk or other secretarial officer of the municipality or district, respectively; but if a vacancy occurs before such successor is qualified, such property and things shall be delivered to and be receipted for by such secretary or clerk, respectively, on behalf of the successor, to be delivered to such successor upon the latter's receipt.

19.21(3) (3) Any person who violates this section shall, in addition to any other liability or penalty, civil or criminal, forfeit not less than $25 nor more than $2,000; such forfeiture to be enforced by a civil action on behalf of, and the proceeds to be paid into the treasury of the state, municipality, or district, as the case may be.

19.21(4) (4)

19.21(4)(a)(a) Any city council, village board or town board may provide by ordinance for the destruction of obsolete public records. Prior to the destruction at least 60 days' notice in writing of such destruction shall be given the historical society which shall preserve any such records it determines to be of historical interest. The historical society may, upon application, waive such notice. No assessment roll containing forest crop acreage may be destroyed without prior approval of the secretary of revenue. This paragraph does not apply to school records of a 1st class city school district.

19.21(4)(b) (b) The period of time any town, city or village public record is kept before destruction shall be as prescribed by ordinance unless a specific period of time is provided by statute. The period prescribed in the ordinance may not be less than 2 years with respect to water stubs, receipts of current billings and customer's ledgers of any municipal utility, and 7 years for other records unless a shorter period has been fixed by the public records board under s. 16.61 (3) (e) and except as provided under sub. (7). This paragraph does not apply to school records of a 1st class city school district.

19.21(4)(c) (c) Any local governmental unit or agency may provide for the keeping and preservation of public records kept by that governmental unit through the use of microfilm or another reproductive device, optical imaging or electronic formatting. A local governmental unit or agency shall make such provision by ordinance or resolution. Any such action by a subunit of a local governmental unit or agency shall be in conformity with the action of the unit or agency of which it is a part. Any photographic reproduction of a record authorized to be reproduced under this paragraph is deemed an original record for all purposes if it meets the applicable standards established in ss. 16.61 (7) and 16.612. This paragraph does not apply to public records kept by counties electing to be governed by ch. 228.

19.21(4)(cm) (cm) Paragraph (c) does not apply to court records kept by a clerk of circuit court and subject to SCR chapter 72.

19.21(5) (5)

19.21(5)(a)(a) Any county having a population of 500,000 or more may provide by ordinance for the destruction of obsolete public records, except for court records subject to SCR chapter 72.

19.21(5)(b) (b) Any county having a population of less than 500,000 may provide by ordinance for the destruction of obsolete public records, subject to s. 59.52 (4) (b) and (c), except for court records governed by SCR chapter 72.

19.21(5)(c) (c) The period of time any public record shall be kept before destruction shall be determined by ordinance except that in all counties the specific period of time expressed within s. 7.23 or 59.52 (4) (a) or any other law requiring a specific retention period shall apply. The period of time prescribed in the ordinance for the destruction of all records not governed by s. 7.23 or 59.52 (4) (a) or any other law prescribing a specific retention period may not be less than 7 years, unless a shorter period is fixed by the public records board under s. 16.61 (3) (e).

19.21(5)(d) (d)

19.21(5)(d)1.1. Except as provided in subd. 2., prior to any destruction of records under this subsection, except those specified within s. 59.52 (4) (a), at least 60 days' notice of such destruction shall be given in writing, to the historical society, which may preserve any records it determines to be of historical interest. Notice is not required for any records for which destruction has previously been approved by the historical society or in which the society has indicated that it has no interest for historical purposes. Records which have a confidential character while in the possession of the original custodian shall retain such confidential character after transfer to the historical society unless the director of the historical society, with the concurrence of the original custodian, determines that such records shall be made accessible to the public under such proper and reasonable rules as the historical society promulgates.

19.21(5)(d)2. 2. Subdivision 1. does not apply to patient health care records, as defined in s. 146.81 (4), that are in the custody or control of a local health department, as defined in s. 250.01 (4).

19.21(5)(e) (e) The county board of any county may provide, by ordinance, a program for the keeping, preservation, retention and disposition of public records including the establishment of a committee on public records and may institute a records management service for the county and may appropriate funds to accomplish such purposes.

19.21(5)(f) (f) District attorney records are state records and are subject to s. 978.07.

19.21(6) (6) A school district may provide for the destruction of obsolete school records. Prior to any such destruction, at least 60 days' notice in writing of such destruction shall be given to the historical society, which shall preserve any records it determines to be of historical interest. The historical society may, upon application, waive the notice. The period of time a school district record shall be kept before destruction shall be not less than 7 years, unless a shorter period is fixed by the public records board under s. 16.61 (3) (e) and except as provided under sub. (7). This section does not apply to pupil records under s. 118.125.

19.21(7) (7) Notwithstanding any minimum period of time for retention set under s. 16.61 (3) (e), any taped recording of a meeting, as defined in s. 19.82 (2), by any governmental body, as defined under s. 19.82 (1), of a city, village, town or school district may be destroyed no sooner than 90 days after the minutes have been approved and published if the purpose of the recording was to make minutes of the meeting.

19.21(8) (8) Any metropolitan sewerage commission created under ss. 200.21 to 200.65 may provide for the destruction of obsolete commission records. No record of the metropolitan sewerage district may be destroyed except by action of the commission specifically authorizing the destruction of that record. Prior to any destruction of records under this subsection, the commission shall give at least 60 days' prior notice of the proposed destruction to the state historical society, which may preserve records it determines to be of historical interest. Upon the application of the commission, the state historical society may waive this notice. Except as provided under sub. (7), the commission may only destroy a record under this subsection after 7 years elapse from the date of the record's creation, unless a shorter period is fixed by the public records board under s. 16.61 (3) (e).

19.21 History History: 1971 c. 215; 1975 c. 41 s. 52; 1977 c. 202; 1979 c. 35, 221; 1981 c. 191, 282, 335; 1981 c. 350 s. 13; 1981 c. 391; 1983 a. 532; 1985 a. 180 ss. 22, 30m; 1985 a. 225; 1985 a. 332 s. 251 (1); Sup. Ct. Order, 136 Wis. 2d xi (1987); 1987 a. 147 ss. 20, 25; 1989 a. 248; 1991 a. 39, 185, 316; 1993 a. 27, 60, 172; 1995 a. 27, 201; 1999 a. 150 s. 672.

19.21 Annotation Sub. (1) provides that a police chief, as an officer of a municipality, is the legal custodian of all records of that officer's department. Town of LaGrange v. Auchinleck, 216 Wis. 2d 84, 573 N.W.2d 232 (Ct. App. 1997), 96-3313.

19.21 Annotation This section relates to records retention and is not a part of the public records law. An agency's alleged failure to keep sought-after records may not be attacked under the public records law. Gehl v. Connors, 2007 WI App 238, 306 Wis. 2d 247, 742 N.W.2d 530, 06-2455.

19.21 Annotation Under sub. (1), district attorneys must indefinitely preserve papers of a documentary nature evidencing activities of prosecutor's office. 68 Atty. Gen. 17.

19.21 Annotation A county with a population under 500,000 may by ordinance under s. 19.21 (6), [now s. 19.21 (5)] provide for the destruction of obsolete case records maintained by the county social services agency under s. 48.59 (1). 70 Atty. Gen. 196.

19.21 Annotation A VTAE (technical college) district is a "school district" under s. 19.21 (7) [now s. 19.21 (6)]. 71 Atty. Gen. 9.



19.22 Proceedings to compel the delivery of official property.

19.22  Proceedings to compel the delivery of official property.

19.22(1)(1) If any public officer refuses or neglects to deliver to his or her successor any official property or things as required in s. 19.21, or if the property or things shall come to the hands of any other person who refuses or neglects, on demand, to deliver them to the successor in the office, the successor may make complaint to any circuit judge for the county where the person refusing or neglecting resides. If the judge is satisfied by the oath of the complainant and other testimony as may be offered that the property or things are withheld, the judge shall grant an order directing the person so refusing to show cause, within some short and reasonable time, why the person should not be compelled to deliver the property or things.

19.22(2) (2) At the time appointed, or at any other time to which the matter may be adjourned, upon due proof of service of the order issued under sub. (1), if the person complained against makes affidavit before the judge that the person has delivered to the person's successor all of the official property and things in the person's custody or possession pertaining to the office, within the person's knowledge, the person complained against shall be discharged and all further proceedings in the matter before the judge shall cease.

19.22(3) (3) If the person complained against does not make such affidavit the matter shall proceed as follows:

19.22(3)(a) (a) The judge shall inquire further into the matters set forth in the complaint, and if it appears that any such property or things are withheld by the person complained against the judge shall by warrant commit the person complained against to the county jail, there to remain until the delivery of such property and things to the complainant or until the person complained against be otherwise discharged according to law.

19.22(3)(b) (b) If required by the complainant the judge shall also issue a warrant, directed to the sheriff or any constable of the county, commanding the sheriff or constable in the daytime to search such places as shall be designated in such warrant for such official property and things as were in the custody of the officer whose term of office expired or whose office became vacant, or of which the officer was the legal custodian, and seize and bring them before the judge issuing such warrant.

19.22(3)(c) (c) When any such property or things are brought before the judge by virtue of such warrant, the judge shall inquire whether the same pertain to such office, and if it thereupon appears that the property or things pertain thereto the judge shall order the delivery of the property or things to the complainant.

19.22 History History: 1977 c. 449; 1991 a. 316; 1993 a. 213.



19.23 Transfer of records or materials to historical society.

19.23  Transfer of records or materials to historical society.

19.23(1)(1) Any public records, in any state office, that are not required for current use may, in the discretion of the public records board, be transferred into the custody of the historical society, as provided in s. 16.61.

19.23(2) (2) The proper officer of any county, city, village, town, school district or other local governmental unit, may under s. 44.09 (1) offer title and transfer custody to the historical society of any records deemed by the society to be of permanent historical importance.

19.23(3) (3) The proper officer of any court may, on order of the judge of that court, transfer to the historical society title to such court records as have been photographed or microphotographed or which have been on file for at least 75 years, and which are deemed by the society to be of permanent historical value.

19.23(4) (4) Any other articles or materials which are of historic value and are not required for current use may, in the discretion of the department or agency where such articles or materials are located, be transferred into the custody of the historical society as trustee for the state, and shall thereupon become part of the permanent collections of said society.

19.23 History History: 1975 c. 41 s. 52; 1981 c. 350 s. 13; 1985 a. 180 s. 30m; 1987 a. 147 s. 25; 1991 a. 226; 1995 a. 27.



19.24 Refusal to deliver money, etc., to successor.

19.24  Refusal to deliver money, etc., to successor. Any public officer whatever, in this state, who shall, at the expiration of the officer's term of office, refuse or willfully neglect to deliver, on demand, to the officer's successor in office, after such successor shall have been duly qualified and be entitled to said office according to law, all moneys, records, books, papers or other property belonging to the office and in the officer's hands or under the officer's control by virtue thereof, shall be imprisoned not more than 6 months or fined not more than $100.

19.24 History History: 1991 a. 316.



19.25 State officers may require searches, etc., without fees.

19.25  State officers may require searches, etc., without fees. The secretary of state, treasurer and attorney general, respectively, are authorized to require searches in the respective offices of each other and in the offices of the clerk of the supreme court, of the court of appeals, of the circuit courts, of the registers of deeds for any papers, records or documents necessary to the discharge of the duties of their respective offices, and to require copies thereof and extracts therefrom without the payment of any fee or charge whatever.

19.25 History History: 1977 c. 187, 449.



19.31 Declaration of policy.

19.31  Declaration of policy. In recognition of the fact that a representative government is dependent upon an informed electorate, it is declared to be the public policy of this state that all persons are entitled to the greatest possible information regarding the affairs of government and the official acts of those officers and employees who represent them. Further, providing persons with such information is declared to be an essential function of a representative government and an integral part of the routine duties of officers and employees whose responsibility it is to provide such information. To that end, ss. 19.32 to 19.37 shall be construed in every instance with a presumption of complete public access, consistent with the conduct of governmental business. The denial of public access generally is contrary to the public interest, and only in an exceptional case may access be denied.

19.31 History History: 1981 c. 335, 391.

19.31 Annotation An agency cannot promulgate an administrative rule that creates an exception to the open records law. Chavala v. Bubolz, 204 Wis. 2d 82, 552 N.W.2d 892 (Ct. App. 1996), 95-3120.

19.31 Annotation Although the requester referred to the federal freedom information act, a letter that clearly described open records and had all the earmarkings of an open records request was in fact an open records request and triggered, at minimum, a duty to respond. ECO, Inc. v. City of Elkhorn, 2002 WI App 302, 259 Wis. 2d 276, 655 N.W.2d 510, 02-0216.

19.31 Annotation The public records law addresses the duty to disclose records; it does not address the duty to retain records. An agency's alleged failure to keep sought-after records may not be attacked under the public records law. Section 19.21 relates to records retention and is not a part of the public records law. Gehl v. Connors, 2007 WI App 238, 306 Wis. 2d 247, 742 N.W.2d 530, 06-2455.

19.31 Annotation The Wisconsin public records law. 67 MLR 65 (1983).

19.31 Annotation Municipal responsibility under the Wisconsin revised public records law. Maloney. WBB Jan. 1983.

19.31 Annotation The public records law and the Wisconsin department of revenue. Boykoff. WBB Dec. 1983.

19.31 Annotation The Wis. open records act: an update on issues. Trubek and Foley. WBB Aug. 1986.

19.31 Annotation Toward a More Open and Accountable Government: A Call For Optimal Disclosure Under the Wisconsin Open Records Law. Roang. 1994 WLR 719.

19.31 Annotation Wisconsin's Public-Records Law: Preserving the Presumption of Complete Public Access in the Age of Electronic Records. Holcomb & Isaac. 2008 WLR 515.

19.31 Annotation Getting the Best of Both Worlds: Open Government and Economic Development. Westerberg. Wis. Law. Feb. 2009.



19.32 Definitions.

19.32  Definitions. As used in ss. 19.33 to 19.39:

19.32(1) (1) "Authority" means any of the following having custody of a record: a state or local office, elected official, agency, board, commission, committee, council, department or public body corporate and politic created by constitution, law, ordinance, rule or order; a governmental or quasi-governmental corporation except for the Bradley center sports and entertainment corporation; a local exposition district under subch. II of ch. 229; a long-term care district under s. 46.2895; any court of law; the assembly or senate; a nonprofit corporation which receives more than 50% of its funds from a county or a municipality, as defined in s. 59.001 (3), and which provides services related to public health or safety to the county or municipality; or a formally constituted subunit of any of the foregoing.

19.32(1b) (1b) "Committed person" means a person who is committed under ch. 51, 971, 975 or 980 and who is placed in an inpatient treatment facility, during the period that the person's placement in the inpatient treatment facility continues.

19.32(1bg) (1bg) "Employee" means any individual who is employed by an authority, other than an individual holding local public office or a state public office, or any individual who is employed by an employer other than an authority.

19.32(1c) (1c) "Incarcerated person" means a person who is incarcerated in a penal facility or who is placed on probation and given confinement under s. 973.09 (4) as a condition of placement, during the period of confinement for which the person has been sentenced.

19.32(1d) (1d) "Inpatient treatment facility" means any of the following:

19.32(1d)(a) (a) A mental health institute, as defined in s. 51.01 (12).

19.32(1d)(c) (c) A facility or unit for the institutional care of sexually violent persons specified under s. 980.065.

19.32(1d)(d) (d) The Milwaukee County mental health complex established under s. 51.08.

19.32(1de) (1de) "Local governmental unit" has the meaning given in s. 19.42 (7u).

19.32(1dm) (1dm) "Local public office" has the meaning given in s. 19.42 (7w), and also includes any appointive office or position of a local governmental unit in which an individual serves as the head of a department, agency, or division of the local governmental unit, but does not include any office or position filled by a municipal employee, as defined in s. 111.70 (1) (i).

19.32(1e) (1e) "Penal facility" means a state prison under s. 302.01, county jail, county house of correction or other state, county or municipal correctional or detention facility.

19.32(1m) (1m) "Person authorized by the individual" means the parent, guardian, as defined in s. 48.02 (8), or legal custodian, as defined in s. 48.02 (11), of a child, as defined in s. 48.02 (2), the guardian of an individual adjudicated incompetent in this state, the personal representative or spouse of an individual who is deceased, or any person authorized, in writing, by the individual to exercise the rights granted under this section.

19.32(1r) (1r) "Personally identifiable information" has the meaning specified in s. 19.62 (5).

19.32(2) (2) "Record" means any material on which written, drawn, printed, spoken, visual or electromagnetic information is recorded or preserved, regardless of physical form or characteristics, which has been created or is being kept by an authority. "Record" includes, but is not limited to, handwritten, typed or printed pages, maps, charts, photographs, films, recordings, tapes (including computer tapes), computer printouts and optical disks. "Record" does not include drafts, notes, preliminary computations and like materials prepared for the originator's personal use or prepared by the originator in the name of a person for whom the originator is working; materials which are purely the personal property of the custodian and have no relation to his or her office; materials to which access is limited by copyright, patent or bequest; and published materials in the possession of an authority other than a public library which are available for sale, or which are available for inspection at a public library.

19.32(2g) (2g) "Record subject" means an individual about whom personally identifiable information is contained in a record.

19.32(3) (3) "Requester" means any person who requests inspection or copies of a record, except a committed or incarcerated person, unless the person requests inspection or copies of a record that contains specific references to that person or his or her minor children for whom he or she has not been denied physical placement under ch. 767, and the record is otherwise accessible to the person by law.

19.32(4) (4) "State public office" has the meaning given in s. 19.42 (13), but does not include a position identified in s. 20.923 (6) (f) to (gm).

19.32 History History: 1981 c. 335; 1985 a. 26, 29, 332; 1987 a. 305; 1991 a. 39, 1991 a. 269 ss. 26pd, 33b; 1993 a. 215, 263, 491; 1995 a. 158; 1997 a. 79, 94; 1999 a. 9; 2001 a. 16; 2003 a. 47; 2005 a. 387; 2007 a. 20.

19.32 Annotation A study commissioned by the corporation counsel and used in various ways was not a "draft" under sub. (2), although it was not in final form. A document prepared other than for the originator's personal use, although in preliminary form or marked "draft," is a record. Fox v. Bock, 149 Wis. 2d 403, 438 N.W.2d 589 (1989).

19.32 Annotation A settlement agreement containing a pledge of confidentiality and kept in the possession of a school district's attorney was a public record subject to public access. Journal/Sentinel v. Shorewood School Bd. 186 Wis. 2d 443, 521 N.W.2d 165 (Ct. App. 1994).

19.32 Annotation Individuals confined as sexually violent persons under ch. 980 are not "incarcerated" under sub. (1c). Klein v. Wisconsin Resource Center, 218 Wis. 2d 487, 582 N.W.2d 44 (Ct. App. 1998), 97-0679.

19.32 Annotation A nonprofit corporation that receives 50% of its funds from a municipality or county is an authority under sub. (1) regardless of the source from which the municipality or county obtained those funds. Cavey v. Walrath, 229 Wis. 2d 105, 598 N.W.2d 240 (Ct. App. 1999), 98-0072.

19.32 Annotation A person aggrieved by a request made under the open records law has standing to raise a challenge that the requested materials are not records because they fall within the exception for copyrighted material under sub. (2). Under the facts of this case, the language of sub. (2), when viewed in light of the fair use exception to copyright infringement, applied so that the disputed materials were records within the statutory definition. Zellner v. Cedarburg School District, 2007 WI 53, 300 Wis. 2d 290, 731 N.W.2d 240, 06-1143.

19.32 Annotation "Record" in sub. (2) and s. 19.35 (5) does not include identical copies of otherwise available records. A copy that is not different in some meaningful way from an original, regardless of the form of the original, is an identical copy. If a copy differs in some significant way for purposes of responding to an open records request, then it is not truly an identical copy, but instead a different record. Stone v. Board of Regents of the University of Wisconsin, 2007 WI App 223, 305 Wis. 2d 679, 741 N.W.2d 774, 06-2537.

19.32 Annotation A municipality's independent contractor assessor was not an authority under sub. (1) and was not a proper recipient of an open records request. In this case, only the municipalities themselves were the "authorities" for purposes of the open records law. Accordingly, only the municipalities were proper recipients of the relevant open records requests. WIREdata, Inc. v. Village of Sussex, 2008 WI 69, 310 Wis. 2d 397, 751 N.W.2d 736, 05-1473.

19.32 Annotation A corporation is quasi-governmental if, based on the totality of circumstances, it resembles a governmental corporation in function, effect, or status, requiring a case-by-case analysis. Here, a primary consideration was that the body was funded exclusively by public tax dollars or interest thereon. Additionally, its office was located in the municipal building, it was listed on the city Web site, the city provided it with clerical support and office supplies, all its assets revert to the city if it ceases to exist, its books are open for city inspection, the mayor and another city official are directors, and it had no clients other than the city. State v. Beaver Dam Area Development Corporation, 2008 WI 90, 312 Wis. 2d 84, 752 N.W.2d 295, 06-0662.

19.32 Annotation Employees' personal emails were not subject to disclosure in this case. Schill v. Wisconsin Rapids School District, 2010 WI 86, 327 Wis. 2d 572, 786 N.W.2d 177, 08-0967.

19.32 Annotation "Records" must have some relation to the functions of the agency. 72 Atty. Gen. 99.

19.32 AnnotationThe treatment of drafts under the public records law is discussed. 77 Atty. Gen. 100.

19.32 Annotation Applying Open Records Policy to Wisconsin District Attorneys: Can Charging Guidelines Promote Public Awareness? Mayer. 1996 WLR 295.



19.33 Legal custodians.

19.33  Legal custodians.

19.33(1)(1) An elected official is the legal custodian of his or her records and the records of his or her office, but the official may designate an employee of his or her staff to act as the legal custodian.

19.33(2) (2) The chairperson of a committee of elected officials, or the designee of the chairperson, is the legal custodian of the records of the committee.

19.33(3) (3) The cochairpersons of a joint committee of elected officials, or the designee of the cochairpersons, are the legal custodians of the records of the joint committee.

19.33(4) (4) Every authority not specified in subs. (1) to (3) shall designate in writing one or more positions occupied by an officer or employee of the authority or the unit of government of which it is a part as a legal custodian to fulfill its duties under this subchapter. In the absence of a designation the authority's highest ranking officer and the chief administrative officer, if any, are the legal custodians for the authority. The legal custodian shall be vested by the authority with full legal power to render decisions and carry out the duties of the authority under this subchapter. Each authority shall provide the name of the legal custodian and a description of the nature of his or her duties under this subchapter to all employees of the authority entrusted with records subject to the legal custodian's supervision.

19.33(5) (5) Notwithstanding sub. (4), if an authority specified in sub. (4) or the members of such an authority are appointed by another authority, the appointing authority may designate a legal custodian for records of the authority or members of the authority appointed by the appointing authority, except that if such an authority is attached for administrative purposes to another authority, the authority performing administrative duties shall designate the legal custodian for the authority for whom administrative duties are performed.

19.33(6) (6) The legal custodian of records maintained in a publicly owned or leased building or the authority appointing the legal custodian shall designate one or more deputies to act as legal custodian of such records in his or her absence or as otherwise required to respond to requests as provided in s. 19.35 (4). This subsection does not apply to members of the legislature or to members of any local governmental body.

19.33(7) (7) The designation of a legal custodian does not affect the powers and duties of an authority under this subchapter.

19.33(8) (8) No elected official of a legislative body has a duty to act as or designate a legal custodian under sub. (4) for the records of any committee of the body unless the official is the highest ranking officer or chief administrative officer of the committee or is designated the legal custodian of the committee's records by rule or by law.

19.33 History History: 1981 c. 335.

19.33 Annotation The right to privacy law, s. 895.50, [now s. 995.50] does not affect the duties of a custodian of public records under s. 19.21, 1977 stats. 68 Atty. Gen. 68.



19.34 Procedural information.

19.34  Procedural information.

19.34(1) (1) Each authority shall adopt, prominently display and make available for inspection and copying at its offices, for the guidance of the public, a notice containing a description of its organization and the established times and places at which, the legal custodian under s. 19.33 from whom, and the methods whereby, the public may obtain information and access to records in its custody, make requests for records, or obtain copies of records, and the costs thereof. The notice shall also separately identify each position of the authority that constitutes a local public office or a state public office. This subsection does not apply to members of the legislature or to members of any local governmental body.

19.34(2) (2)

19.34(2)(a)(a) Each authority which maintains regular office hours at the location where records in the custody of the authority are kept shall permit access to the records of the authority at all times during those office hours, unless otherwise specifically authorized by law.

19.34(2)(b) (b) Each authority which does not maintain regular office hours at the location where records in the custody of the authority are kept shall:

19.34(2)(b)1. 1. Permit access to its records upon at least 48 hours' written or oral notice of intent to inspect or copy a record; or

19.34(2)(b)2. 2. Establish a period of at least 2 consecutive hours per week during which access to the records of the authority is permitted. In such case, the authority may require 24 hours' advance written or oral notice of intent to inspect or copy a record.

19.34(2)(c) (c) An authority imposing a notice requirement under par. (b) shall include a statement of the requirement in its notice under sub. (1), if the authority is required to adopt a notice under that subsection.

19.34(2)(d) (d) If a record of an authority is occasionally taken to a location other than the location where records of the authority are regularly kept, and the record may be inspected at the place at which records of the authority are regularly kept upon one business day's notice, the authority or legal custodian of the record need not provide access to the record at the occasional location.

19.34 History History: 1981 c. 335; 2003 a. 47.



19.345 Time computation.

19.345  Time computation. In ss. 19.33 to 19.39, when a time period is provided for performing an act, whether the period is expressed in hours or days, the whole of Saturday, Sunday, and any legal holiday, from midnight to midnight, shall be excluded in computing the period.

19.345 History History: 2003 a. 47.



19.35 Access to records; fees.

19.35  Access to records; fees.

19.35(1) (1)  Right to inspection.

19.35(1)(a)(a) Except as otherwise provided by law, any requester has a right to inspect any record. Substantive common law principles construing the right to inspect, copy or receive copies of records shall remain in effect. The exemptions to the requirement of a governmental body to meet in open session under s. 19.85 are indicative of public policy, but may be used as grounds for denying public access to a record only if the authority or legal custodian under s. 19.33 makes a specific demonstration that there is a need to restrict public access at the time that the request to inspect or copy the record is made.

19.35(1)(am) (am) In addition to any right under par. (a), any requester who is an individual or person authorized by the individual, has a right to inspect any record containing personally identifiable information pertaining to the individual that is maintained by an authority and to make or receive a copy of any such information. The right to inspect or copy a record under this paragraph does not apply to any of the following:

19.35(1)(am)1. 1. Any record containing personally identifiable information that is collected or maintained in connection with a complaint, investigation or other circumstances that may lead to an enforcement action, administrative proceeding, arbitration proceeding or court proceeding, or any such record that is collected or maintained in connection with such an action or proceeding.

19.35(1)(am)2. 2. Any record containing personally identifiable information that, if disclosed, would do any of the following:

19.35(1)(am)2.a. a. Endanger an individual's life or safety.

19.35(1)(am)2.b. b. Identify a confidential informant.

19.35(1)(am)2.c. c. Endanger the security, including the security of the population or staff, of any state prison under s. 302.01, jail, as defined in s. 165.85 (2) (bg), juvenile correctional facility, as defined in s. 938.02 (10p), secured residential care center for children and youth, as defined in s. 938.02 (15g), mental health institute, as defined in s. 51.01 (12), center for the developmentally disabled, as defined in s. 51.01 (3), or facility, specified under s. 980.065, for the institutional care of sexually violent persons.

19.35(1)(am)2.d. d. Compromise the rehabilitation of a person in the custody of the department of corrections or detained in a jail or facility identified in subd. 2. c.

19.35(1)(am)3. 3. Any record that is part of a records series, as defined in s. 19.62 (7), that is not indexed, arranged or automated in a way that the record can be retrieved by the authority maintaining the records series by use of an individual's name, address or other identifier.

19.35(1)(b) (b) Except as otherwise provided by law, any requester has a right to inspect a record and to make or receive a copy of a record. If a requester appears personally to request a copy of a record that permits photocopying, the authority having custody of the record may, at its option, permit the requester to photocopy the record or provide the requester with a copy substantially as readable as the original.

19.35(1)(c) (c) Except as otherwise provided by law, any requester has a right to receive from an authority having custody of a record which is in the form of a comprehensible audio tape recording a copy of the tape recording substantially as audible as the original. The authority may instead provide a transcript of the recording to the requester if he or she requests.

19.35(1)(d) (d) Except as otherwise provided by law, any requester has a right to receive from an authority having custody of a record which is in the form of a video tape recording a copy of the tape recording substantially as good as the original.

19.35(1)(e) (e) Except as otherwise provided by law, any requester has a right to receive from an authority having custody of a record which is not in a readily comprehensible form a copy of the information contained in the record assembled and reduced to written form on paper.

19.35(1)(em) (em) If an authority receives a request to inspect or copy a record that is in handwritten form or a record that is in the form of a voice recording which the authority is required to withhold or from which the authority is required to delete information under s. 19.36 (8) (b) because the handwriting or the recorded voice would identify an informant, the authority shall provide to the requester, upon his or her request, a transcript of the record or the information contained in the record if the record or information is otherwise subject to public inspection and copying under this subsection.

19.35(1)(f) (f) Notwithstanding par. (b) and except as otherwise provided by law, any requester has a right to inspect any record not specified in pars. (c) to (e) the form of which does not permit copying. If a requester requests permission to photograph the record, the authority having custody of the record may permit the requester to photograph the record. If a requester requests that a photograph of the record be provided, the authority shall provide a good quality photograph of the record.

19.35(1)(g) (g) Paragraphs (a) to (c), (e) and (f) do not apply to a record which has been or will be promptly published with copies offered for sale or distribution.

19.35(1)(h) (h) A request under pars. (a) to (f) is deemed sufficient if it reasonably describes the requested record or the information requested. However, a request for a record without a reasonable limitation as to subject matter or length of time represented by the record does not constitute a sufficient request. A request may be made orally, but a request must be in writing before an action to enforce the request is commenced under s. 19.37.

19.35(1)(i) (i) Except as authorized under this paragraph, no request under pars. (a) and (b) to (f) may be refused because the person making the request is unwilling to be identified or to state the purpose of the request. Except as authorized under this paragraph, no request under pars. (a) to (f) may be refused because the request is received by mail, unless prepayment of a fee is required under sub. (3) (f). A requester may be required to show acceptable identification whenever the requested record is kept at a private residence or whenever security reasons or federal law or regulations so require.

19.35(1)(j) (j) Notwithstanding pars. (a) to (f), a requester shall comply with any regulations or restrictions upon access to or use of information which are specifically prescribed by law.

19.35(1)(k) (k) Notwithstanding pars. (a), (am), (b) and (f), a legal custodian may impose reasonable restrictions on the manner of access to an original record if the record is irreplaceable or easily damaged.

19.35(1)(L) (L) Except as necessary to comply with pars. (c) to (e) or s. 19.36 (6), this subsection does not require an authority to create a new record by extracting information from existing records and compiling the information in a new format.

19.35(2) (2) Facilities. The authority shall provide any person who is authorized to inspect or copy a record under sub. (1) (a), (am), (b) or (f) with facilities comparable to those used by its employees to inspect, copy and abstract the record during established office hours. An authority is not required by this subsection to purchase or lease photocopying, duplicating, photographic or other equipment or to provide a separate room for the inspection, copying or abstracting of records.

19.35(3) (3) Fees.

19.35(3)(a)(a) An authority may impose a fee upon the requester of a copy of a record which may not exceed the actual, necessary and direct cost of reproduction and transcription of the record, unless a fee is otherwise specifically established or authorized to be established by law.

19.35(3)(b) (b) Except as otherwise provided by law or as authorized to be prescribed by law an authority may impose a fee upon the requester of a copy of a record that does not exceed the actual, necessary and direct cost of photographing and photographic processing if the authority provides a photograph of a record, the form of which does not permit copying.

19.35(3)(c) (c) Except as otherwise provided by law or as authorized to be prescribed by law, an authority may impose a fee upon a requester for locating a record, not exceeding the actual, necessary and direct cost of location, if the cost is $50 or more.

19.35(3)(d) (d) An authority may impose a fee upon a requester for the actual, necessary and direct cost of mailing or shipping of any copy or photograph of a record which is mailed or shipped to the requester.

19.35(3)(e) (e) An authority may provide copies of a record without charge or at a reduced charge where the authority determines that waiver or reduction of the fee is in the public interest.

19.35(3)(f) (f) An authority may require prepayment by a requester of any fee or fees imposed under this subsection if the total amount exceeds $5. If the requester is a prisoner, as defined in s. 301.01 (2), or is a person confined in a federal correctional institution located in this state, and he or she has failed to pay any fee that was imposed by the authority for a request made previously by that requester, the authority may require prepayment both of the amount owed for the previous request and the amount owed for the current request.

19.35(3)(g) (g) Notwithstanding par. (a), if a record is produced or collected by a person who is not an authority pursuant to a contract entered into by that person with an authority, the authorized fees for obtaining a copy of the record may not exceed the actual, necessary, and direct cost of reproduction or transcription of the record incurred by the person who makes the reproduction or transcription, unless a fee is otherwise established or authorized to be established by law.

19.35(4) (4) Time for compliance and procedures.

19.35(4)(a)(a) Each authority, upon request for any record, shall, as soon as practicable and without delay, either fill the request or notify the requester of the authority's determination to deny the request in whole or in part and the reasons therefor.

19.35(4)(b) (b) If a request is made orally, the authority may deny the request orally unless a demand for a written statement of the reasons denying the request is made by the requester within 5 business days of the oral denial. If an authority denies a written request in whole or in part, the requester shall receive from the authority a written statement of the reasons for denying the written request. Every written denial of a request by an authority shall inform the requester that if the request for the record was made in writing, then the determination is subject to review by mandamus under s. 19.37 (1) or upon application to the attorney general or a district attorney.

19.35(4)(c) (c) If an authority receives a request under sub. (1) (a) or (am) from an individual or person authorized by the individual who identifies himself or herself and states that the purpose of the request is to inspect or copy a record containing personally identifiable information pertaining to the individual that is maintained by the authority, the authority shall deny or grant the request in accordance with the following procedure:

19.35(4)(c)1. 1. The authority shall first determine if the requester has a right to inspect or copy the record under sub. (1) (a).

19.35(4)(c)2. 2. If the authority determines that the requester has a right to inspect or copy the record under sub. (1) (a), the authority shall grant the request.

19.35(4)(c)3. 3. If the authority determines that the requester does not have a right to inspect or copy the record under sub. (1) (a), the authority shall then determine if the requester has a right to inspect or copy the record under sub. (1) (am) and grant or deny the request accordingly.

19.35(5) (5) Record destruction. No authority may destroy any record at any time after the receipt of a request for inspection or copying of the record under sub. (1) until after the request is granted or until at least 60 days after the date that the request is denied or, if the requester is a committed or incarcerated person, until at least 90 days after the date that the request is denied. If an authority receives written notice that an action relating to a record has been commenced under s. 19.37, the record may not be destroyed until after the order of the court in relation to such record is issued and the deadline for appealing that order has passed, or, if appealed, until after the order of the court hearing the appeal is issued. If the court orders the production of any record and the order is not appealed, the record may not be destroyed until after the request for inspection or copying is granted.

19.35(6) (6) Elected official responsibilities. No elected official is responsible for the record of any other elected official unless he or she has possession of the record of that other official.

19.35(7) (7) Local information technology authority responsibility for law enforcement records.

19.35(7)(a)(a) In this subsection:

19.35(7)(a)1. 1. "Law enforcement agency" has the meaning given s. 165.83 (1) (b).

19.35(7)(a)2. 2. "Law enforcement record" means a record that is created or received by a law enforcement agency and that relates to an investigation conducted by a law enforcement agency or a request for a law enforcement agency to provide law enforcement services.

19.35(7)(a)3. 3. "Local information technology authority" means a local public office or local governmental unit whose primary function is information storage, information technology processing, or other information technology usage.

19.35(7)(b) (b) For purposes of requests for access to records under sub. (1), a local information technology authority that has custody of a law enforcement record for the primary purpose of information storage, information technology processing, or other information technology usage is not the legal custodian of the record. For such purposes, the legal custodian of a law enforcement record is the authority for which the record is stored, processed, or otherwise used.

19.35(7)(c) (c) A local information technology authority that receives a request under sub. (1) for access to information in a law enforcement record shall deny any portion of the request that relates to information in a local law enforcement record.

19.35 History History: 1981 c. 335, 391; 1991 a. 39, 1991 a. 269 ss. 34am, 40am; 1993 a. 93; 1995 a. 77, 158; 1997 a. 94, 133; 1999 a. 9; 2001 a. 16; 2005 a. 344; 2009 a. 259, 370.

19.35 Annotation A mandamus petition to inspect a county hospital's statistical, administrative, and other records not identifiable with individual patients, states a cause of action under this section. State ex rel. Dalton v. Mundy, 80 Wis. 2d 190, 257 N.W.2d 877 (1977).

19.35 Annotation Police daily arrest lists must be open for public inspection. Newspapers, Inc. v. Breier, 89 Wis. 2d 417, 279 N.W.2d 179 (1979).

19.35 Annotation This section is a statement of the common law rule that public records are open to public inspection subject to common law limitations. Section 59.14 [now 59.20 (3)] is a legislative declaration granting persons who come under its coverage an absolute right of inspection subject only to reasonable administrative regulations. State ex rel. Bilder v. Town of Delavan, 112 Wis. 2d 539, 334 N.W.2d 252 (1983).

19.35 Annotation A newspaper had the right to intervene to protect its right to examine sealed court files. State ex rel. Bilder v. Town of Delavan 112 Wis. 2d 539, 334 N.W.2d 252 (1983).

19.35 Annotation Examination of birth records cannot be denied simply because the examiner has a commercial purpose. 58 Atty. Gen. 67.

19.35 Annotation Consideration of a resolution is a formal action of an administrative or minor governing body. When taken in a proper closed session, the resolution and result of the vote must be made available for public inspection absent a specific showing that the public interest would be adversely affected. 60 Atty. Gen. 9.

19.35 Annotation Inspection of public records obtained under official pledges of confidentiality may be denied if: 1) a clear pledge has been made in order to obtain the information; 2) the pledge was necessary to obtain the information; and 3) the custodian determines that the harm to the public interest resulting from inspection would outweigh the public interest in full access to public records. The custodian must permit inspection of information submitted under an official pledge of confidentiality if the official or agency had specific statutory authority to require its submission. 60 Atty. Gen. 284.

19.35 Annotation The right to inspection and copying of public records in decentralized offices is discussed. 61 Atty. Gen. 12.

19.35 Annotation Public records subject to inspection and copying by any person would include a list of students awaiting a particular program in a VTAE (technical college) district school. 61 Atty. Gen. 297.

19.35 Annotation The investment board can only deny members of the public from inspecting and copying portions of the minutes relating to the investment of state funds and documents pertaining thereto on a case-by-case basis if valid reasons for denial exist and are specially stated. 61 Atty. Gen. 361.

19.35 Annotation Matters and documents in the possession or control of school district officials containing information concerning the salaries, including fringe benefits, paid to individual teachers are matters of public record. 63 Atty. Gen. 143.

19.35 Annotation The department of administration probably had authority under s. 19.21 (1) and (2), 1973 stats., to provide a private corporation with camera-ready copy of session laws that is the product of a printout of computer stored public records if the costs are minimal. The state cannot contract on a continuing basis for the furnishing of this service. 63 Atty. Gen. 302.

19.35 Annotation The scope of the duty of the governor to allow members of the public to examine and copy public records in his custody is discussed. 63 Atty. Gen. 400.

19.35 Annotation The public's right to inspect land acquisition files of the department of natural resources is discussed. 63 Atty. Gen. 573.

19.35 Annotation Financial statements filed in connection with applications for motor vehicle dealers' and motor vehicle salvage dealers' licenses are public records, subject to limitations. 66 Atty. Gen. 302.

19.35 Annotation Sheriff's radio logs, intradepartmental documents kept by the sheriff, and blood test records of deceased automobile drivers in the hands of the sheriff are public records, subject to limitations. 67 Atty. Gen. 12.

19.35 Annotation Plans and specifications filed under s. 101.12 are public records and are available for public inspection. 67 Atty. Gen. 214.

19.35 Annotation Under s. 19.21 (1), district attorneys must indefinitely preserve papers of a documentary nature evidencing activities of prosecutor's office. 68 Atty. Gen. 17.

19.35 Annotation The right to examine and copy computer-stored information is discussed. 68 Atty. Gen. 231.

19.35 Annotation After the transcript of court proceedings is filed with the clerk of court, any person may examine or copy the transcript. 68 Atty. Gen. 313.

19.35 Annotation Although a meeting was properly closed, in order to refuse inspection of records of the meeting, the custodian was required by sub. (1) (a) to state specific and sufficient public policy reasons why the public's interest in nondisclosure outweighed the right of inspection. Oshkosh Northwestern Co. v. Oshkosh Library Board, 125 Wis. 2d 480, 373 N.W.2d 459 (Ct. App. 1985).

19.35 Annotation Courts must apply the open records balancing test to questions involving disclosure of court records. The public interests favoring secrecy must outweigh those favoring disclosure. C. L. v. Edson, 140 Wis. 2d 168, 409 N.W.2d 417 (Ct. App. 1987).

19.35 Annotation Public records germane to pending litigation were available under this section even though the discovery cutoff deadline had passed. State ex rel. Lank v. Rzentkowski, 141 Wis. 2d 846, 416 N.W.2d 635 (Ct. App. 1987).

19.35 Annotation To upheld a custodian's denial of access, an appellate court will inquire whether the trial court made a factual determination supported by the record of whether documents implicate a secrecy interest, and, if so, whether the secrecy interest outweighs the interests favoring release. Milwaukee Journal v. Call, 153 Wis. 2d 313, 450 N.W.2d 515 (Ct. App. 1989).

19.35 Annotation That releasing records would reveal a confidential informant's identity was a legally specific reason for denial of a records request. The public interest in not revealing the informant's identity outweighed the public interest in disclosure of the records. Mayfair Chrysler-Plymouth v. Baldarotta, 162 Wis. 2d 142, 469 N.W.2d 638 (1991).

19.35 Annotation Items subject to examination under s. 346.70 (4) (f) may not be withheld by the prosecution under a common law rule that investigative material may be withheld from a criminal defendant. State ex rel. Young v. Shaw, 165 Wis. 2d 276, 477 N.W.2d 340 (Ct. App. 1991).

19.35 Annotation Prosecutors' files are exempt from public access under the common law. State ex rel. Richards v. Foust, 165 Wis. 2d 429, 477 N.W.2d 608 (1991).

19.35 Annotation Records relating to pending claims against the state under s. 893.82 need not be disclosed under s. 19.35. Records of non-pending claims must be disclosed unless an in camera inspection reveals that the attorney-client privilege would be violated. George v. Record Custodian, 169 Wis. 2d 573, 485 N.W.2d 460 (Ct. App. 1992).

19.35 Annotation The public records law confers no exemption as of right on indigents from payment of fees under (3). George v. Record Custodian, 169 Wis. 2d 573, 485 N.W.2d 460 (Ct. App. 1992).

19.35 Annotation A settlement agreement containing a pledge of confidentiality and kept in the possession of a school district's attorney was a public record subject to public access under sub. (3). Journal/Sentinel v. School District of Shorewood, 186 Wis. 2d 443, 521 N.W.2d 165 (Ct. App. 1994).

19.35 Annotation The denial of a prisoner's information request regarding illegal behavior by guards on the grounds that it could compromise the guards' effectiveness and subject them to harassment was insufficient. State ex. rel. Ledford v. Turcotte, 195 Wis. 2d 244, 536 N.W.2d 130 (Ct. App. 1995), 94-2710.

19.35 Annotation The amount of prepayment required for copies may be based on a reasonable estimate. State ex rel. Hill v. Zimmerman, 196 Wis. 2d 419, 538 N.W.2d 608 (Ct. App. 1995), 94-1861.

19.35 Annotation The Foust decision does not automatically exempt all records stored in a closed prosecutorial file. The exemption is limited to material actually pertaining to the prosecution. Nichols v. Bennett, 199 Wis. 2d 268, 544 N.W.2d 428 (1996), 93-2480.

19.35 Annotation Department of Regulation and Licensing test scores were subject to disclosure under the open records law. Munroe v. Braatz, 201 Wis. 2d 442, 549 N.W.2d 452 (Ct. App. 1996), 95-2557.

19.35 Annotation Subs. (1) (i) and (3) (f) did not permit a demand for prepayment of $1.29 in response to a mail request for a record. Borzych v. Paluszcyk, 201 Wis. 2d 523, 549 N.W.2d 253 (Ct. App. 1996), 95-1711.

19.35 Annotation An agency cannot promulgate an administrative rule that creates an exception to the open records law. Chavala v. Bubolz, 204 Wis. 2d 82, 552 N.W.2d 892 (Ct. App. 1996), 95-3120.

19.35 Annotation While certain statutes grant explicit exceptions to the open records law, many statutes set out broad categories of records not open to an open records request. A custodian faced with such a broad statute must state with specificity a public policy reason for refusing to release the requested record. Chavala v. Bubolz, 204 Wis. 2d 82, 552 N.W.2d 892 (Ct. App. 1996), 95-3120.

19.35 Annotation The custodian is not authorized to comply with an open records request at some unspecified date in the future. Such a response constitutes a denial of the request. WTMJ, Inc. v. Sullivan, 204 Wis. 2d 452, 555 N.W.2d 125 (Ct. App. 1996), 96-0053.

19.35 Annotation Subject to the redaction of officers' home addresses and supervisors' conclusions and recommendations regarding discipline, police records regarding the use of deadly force were subject to public inspection. State ex rel. Journal/Sentinel, Inc. v. Arreola, 207 Wis. 2d 496, 558 N.W.2d 670 (Ct. App. 1996), 95-2956.

19.35 Annotation A public school student's interim grades are pupil records specifically exempted from disclosure under s. 118.125. If records are specifically exempted from disclosure, failure to specifically state reasons for denying an open records request for those records does not compel disclosure of those records. State ex rel. Blum v. Board of Education, 209 Wis. 2d 377, 565 N.W.2d 140 (Ct. App. 1997), 96-0758.

19.35 Annotation Requesting a copy of 180 hours of audiotape of "911" calls, together with a transcription of the tape and log of each transmission received, was a request without "reasonable limitation" and was not a "sufficient request" under sub. (1) (h). Schopper v. Gehring, 210 Wis. 2d 208, 565 N.W.2d 187 (Ct. App. 1997), 96-2782.

19.35 Annotation If the requested information is covered by an exempting statute that does not require a balancing of public interests, there is no need for a custodian to conduct such a balancing. Written denial claiming a statutory exception by citing the specific statute or regulation is sufficient. State ex rel. Savinski v. Kimble, 221 Wis. 2d 833, 586 N.W.2d 36 (Ct. App. 1998), 97-3356.

19.35 Annotation Protecting persons who supply information or opinions about an inmate to the parole commission is a public interest that may outweigh the public interest in access to documents that could identify those persons. State ex rel. Bergmann v. Faust, 226 Wis. 2d 273, 595 N.W.2d 75 (Ct. App. 1999), 98-2537.

19.35 Annotation The ultimate purchasers of municipal bonds from the bond's underwriter, whose only obligation was to purchase the bonds, were not "contractor's records under sub. (3). Machotka v. Village of West Salem, 2000 WI App 43, 233 Wis. 2d 106, 607 N.W.2d 319, 99-1163.

19.35 Annotation Sub. (1) (b) gives the record custodian, and not the requester, the choice of how a record will be copied. The requester cannot elect to use his or her own copying equipment without the custodian's permission. Grebner v. Schiebel, 2001 WI App 17, 240 Wis. 2d 551, 624 N.W.2d 892, 00-1549.

19.35 Annotation Requests for university admissions records focusing on test scores, class rank, grade point average, race, gender, ethnicity, and socio-economic background was not a request for personally identifiable information, and release was not barred by federal law or public policy. That the requests would require the university to redact information from thousands of documents under s. 19.36 (6) did not essentially require the university to create new records and, as such, did not provide grounds for denying the request under s. 19.35 (1) (L). Osborn v. Board of Regents of the University of Wisconsin System, 2002 WI 83, 254 Wis. 2d 266, 647 N.W.2d 158, 00-2861.

19.35 Annotation The police report of a closed investigation regarding a teacher's conduct that did not lead either to an arrest, prosecution, or any administrative disciplinary action, was subject to release. Linzmeyer v. Forcey, 2002 WI 84, 254 Wis. 2d 306, 646 N.W.2d 811, 01-0197.

19.35 Annotation The John Doe statute, s. 968.26, which authorizes secrecy in John Doe proceedings, is a clear statement of legislative policy and constitutes a specific exception to the public records law. On review of a petition for a writ stemming from a secret John Doe proceeding, the court of appeals may seal parts of a record in order to comply with existing secrecy orders issued by the John Doe judge. Unnamed Persons Numbers 1, 2, and 3 v. State, 2003 WI 30, 260 Wis. 2d 653, 660 N.W.2d 260, 01-3220.

19.35 Annotation Sub. (1) (am) is not subject to a balancing of interests. Therefore, the exceptions to sub. (1) (am) should not be narrowly construed. A requester who does not qualify for access to records under sub. (1) (am) will always have the right to seek records under sub. (1) (a), in which case the records custodian must determine whether the requested records are subject to a statutory or common law exception, and if not whether the strong presumption favoring access and disclosure is overcome by some even stronger public policy favoring limited access or nondisclosure determined by applying a balancing test. Hempel v. City of Baraboo, 2005 WI 120, 284 Wis. 2d 162, 699 N.W.2d 551, 03-0500.

19.35 Annotation Misconduct investigation and disciplinary records are not excepted from public disclosure under sub. (10) (d). Sub. (10) (b) is the only exception to the open records law relating to investigations of possible employee misconduct. Kroeplin v. DNR, 2006 WI App 227, 297 Wis. 2d 254, 725 N.W.2d 286, 05-1093.

19.35 Annotation Sub. (1) (a) does not mandate that, when a meeting is closed under s. 19.85, all records created for or presented at the meeting are exempt from disclosure. The court must still apply the balancing test articulated in Linzmeyer. Zellner v. Cedarburg School District, 2007 WI 53, 300 Wis. 2d 290, 731 N.W.2d 240, 06-1143.

19.35 Annotation A general request does not trigger the sub. (4) (c) review sequence. Sub. (4) (c) recites the procedure to be employed if an authority receives a request under (1) (a) or (am). An authority is an entity having custody of a record. The definition does not include a reviewing court. Seifert v. School District of Sheboygan Falls, 2007 WI App 207, 305 Wis. 2d 582, 740 N.W.2d 177, 06-2071.

19.35 Annotation The open records law cannot be used to circumvent established principles that shield attorney work product, nor can it be used as a discovery tool. The presumption of access under sub. (1) (a) is defeated because the attorney work product qualifies under the "otherwise provided by law" exception. Seifert v. School District of Sheboygan Falls, 2007 WI App 207, 305 Wis. 2d 582, 740 N.W.2d 177, 06-2071.

19.35 Annotation Sub. (1) (am) 1. plainly allows a records custodian to deny access to one who is, in effect, a potential adversary in litigation or other proceeding unless or until required to do so under the rules of discovery in actual litigation. The balancing of interests under sub. (1) (a) must include examining all the relevant factors in the context of the particular circumstances and may include the balancing the competing interests consider sub. (1) (am) 1. when evaluating the entire set of facts and making its specific demonstration of the need for withholding the records. Seifert v. School District of Sheboygan Falls, 2007 WI App 207, 305 Wis. 2d 582, 740 N.W.2d 177, 06-2071.

19.35 Annotation The sub. (1) (am) analysis is succinct. There is no balancing. There is no requirement that the investigation be current for the exemption for records "collected or maintained in connection with a complaint, investigation or other circumstances that may lead to . . . [a] court proceeding" to apply. Seifert v. School District of Sheboygan Falls, 2007 WI App 207, 305 Wis. 2d 582, 740 N.W.2d 177, 06-2071.

19.35 Annotation "Record" in sub. (5) and s. 19.32 (2) does not include identical copies of otherwise available records. A copy that is not different in some meaningful way from an original, regardless of the form of the original, is an identical copy. If a copy differs in some significant way for purposes of responding to an open records request, then it is not truly an identical copy, but instead a different record. Stone v. Board of Regents of the University of Wisconsin, 2007 WI App 223, 305 Wis. 2d 679, 741 N.W.2d 774, 06-2537.

19.35 Annotation Schopper does not permit a records custodian to deny a request based solely on the custodian's assertion that the request could reasonably be narrowed, nor does Schopper require that the custodian take affirmative steps to limit the search as a prerequisite to denying a request under sub. (1) (h). The fact that the request may result in the generation of a large volume of records is not, in itself, a sufficient reason to deny a request as not properly limited, but at some point, an overly broad request becomes sufficiently excessive to warrant rejection under sub. (1) (h). Gehl v. Connors, 2007 WI App 238, 306 Wis. 2d 247, 742 N.W.2d 530, 06-2455.

19.35 Annotation The public records law addresses the duty to disclose records; it does not address the duty to retain records. An agency's alleged failure to keep sought-after records may not be attacked under the public records law. Section 19.21 relates to records retention and is not a part of the public records law. Gehl v. Connors, 2007 WI App 238, 306 Wis. 2d 247, 742 N.W.2d 530, 06-2455.

19.35 Annotation Foust held that a common law categorical exception exists for records in the custody of a district attorney's office, not for records in the custody of a law enforcement agency. A sheriff's department is legally obligated to provide public access to records in its possession, which cannot be avoided by invoking a common law exception that is exclusive to the records of another custodian. That the same record was in the custody of both the law enforcement agency and the district attorney does not change the outcome. To the extent that a sheriff's department can articulate a policy reason why the public interest in disclosure is outweighed by the interest in withholding the particular record it may properly deny access. Portage Daily Register v. Columbia Co. Sheriff's Department, 2008 WI App 30, 308 Wis. 2d 357, 746 N.W.2d 525, 07-0323.

19.35 Annotation When requests are complex, municipalities should be afforded reasonable latitude in time for their responses. An authority should not be subjected to the burden and expense of a premature public records lawsuit while it is attempting in good faith to respond, or to determine how to respond, to a request. What constitutes a reasonable time for a response by an authority depends on the nature of the request, the staff and other resources available to the authority to process the request, the extent of the request, and other related considerations. WIREdata, Inc. v. Village of Sussex, 2008 WI 69, 310 Wis. 2d 397, 751 N.W.2d 736, 05-1473.

19.35 Annotation Employees' personal emails were not subject to disclosure in this case. Schill v. Wisconsin Rapids School District, 2010 WI 86, 327 Wis. 2d 572, 786 N.W.2d 177, 08-0967.

19.35 Annotation Under sub. (3) the legislature provided four tasks for which an authority may impose fees on a requester: "reproduction and transcription," "photographing and photographic processing," "locating," and "mailing or shipping." For each task, an authority is permitted to impose a fee that does not exceed the "actual, necessary and direct" cost of the task. The process of redacting information from a record does not fit into any of the four statutory tasks. Milwaukee Journal Sentinel v. City of Milwaukee, 2012 WI 65, 341 Wis. 2d 607, 815 N.W.2d 367, 11-1112.

19.35 Annotation A custodian may not require a requester to pay the cost of an unrequested certification. Unless the fee for copies of records is established by law, a custodian may not charge more than the actual and direct cost of reproduction. 72 Atty. Gen. 36.

19.35 Annotation Copying fees, but not location fees, may be imposed on a requester for the cost of a computer run. 72 Atty. Gen. 68.

19.35 AnnotationThe fee for copying public records is discussed. 72 Atty. Gen. 150.

19.35 Annotation Public records relating to employee grievances are not generally exempt from disclosure. Nondisclosure must be justified on a case-by-case basis. 73 Atty. Gen. 20.

19.35 Annotation The disclosure of an employee's birthdate, sex, ethnic heritage, and handicapped status is discussed. 73 Atty. Gen. 26.

19.35 Annotation The department of regulation and licensing may refuse to disclose records relating to complaints against health care professionals while the matters are merely "under investigation." Good faith disclosure of the records will not expose the custodian to liability for damages. Prospective continuing requests for records are not contemplated by public records law. 73 Atty. Gen. 37.

19.35 AnnotationProsecutors' case files are exempt from disclosure. 74 Atty. Gen. 4.

19.35 Annotation The relationship between the public records law and pledges of confidentiality in settlement agreements is discussed. 74 Atty. Gen. 14.

19.35 Annotation A computerized compilation of bibliographic records is discussed in relation to copyright law; a requester is entitled to a copy of a computer tape or a printout of information on the tape. 75 Atty. Gen. 133 (1986).

19.35 Annotation Ambulance records relating to medical history, condition, or treatment are confidential while other ambulance call records are subject to disclosure under the public records law. 78 Atty. Gen. 71.

19.35 Annotation Courts are likely to require disclosure of legislators' mailing and distribution lists absent a factual showing that the public interest in withholding the records outweighs the public interest in their release. OAG 2-03.

19.35 Annotation If a legislator custodian decides that a mailing or distribution list compiled and used for official purposes must be released under the public records statute, the persons whose names, addresses or telephone numbers are contained on the list are not entitled to notice and the opportunity to challenge the decision prior to release of the record. OAG 2-03.

19.35 Annotation Access Denied: How Woznicki v. Erickson Reversed the Statutory Presumption of Openness in the Wisconsin Open Records Law. Munro. 2002 WLR 1197.



19.356 Notice to record subject; right of action.

19.356  Notice to record subject; right of action.

19.356(1)(1) Except as authorized in this section or as otherwise provided by statute, no authority is required to notify a record subject prior to providing to a requester access to a record containing information pertaining to that record subject, and no person is entitled to judicial review of the decision of an authority to provide a requester with access to a record.

19.356(2) (2)

19.356(2)(a)(a) Except as provided in pars. (b) to (d) and as otherwise authorized or required by statute, if an authority decides under s. 19.35 to permit access to a record specified in this paragraph, the authority shall, before permitting access and within 3 days after making the decision to permit access, serve written notice of that decision on any record subject to whom the record pertains, either by certified mail or by personally serving the notice on the record subject. The notice shall briefly describe the requested record and include a description of the rights of the record subject under subs. (3) and (4). This paragraph applies only to the following records:

19.356(2)(a)1. 1. A record containing information relating to an employee that is created or kept by the authority and that is the result of an investigation into a disciplinary matter involving the employee or possible employment-related violation by the employee of a statute, ordinance, rule, regulation, or policy of the employee's employer.

19.356(2)(a)2. 2. A record obtained by the authority through a subpoena or search warrant.

19.356(2)(a)3. 3. A record prepared by an employer other than an authority, if that record contains information relating to an employee of that employer, unless the employee authorizes the authority to provide access to that information.

19.356(2)(b) (b) Paragraph (a) does not apply to an authority who provides access to a record pertaining to an employee to the employee who is the subject of the record or to his or her representative to the extent required under s. 103.13 or to a recognized or certified collective bargaining representative to the extent required to fulfill a duty to bargain or pursuant to a collective bargaining agreement under ch. 111.

19.356(2)(c) (c) Paragraph (a) does not apply to access to a record produced in relation to a function specified in s. 106.54 or 230.45 or subch. II of ch. 111 if the record is provided by an authority having responsibility for that function.

19.356(2)(d) (d) Paragraph (a) does not apply to the transfer of a record by the administrator of an educational agency to the state superintendent of public instruction under s. 115.31 (3) (a).

19.356(3) (3) Within 5 days after receipt of a notice under sub. (2) (a), a record subject may provide written notification to the authority of his or her intent to seek a court order restraining the authority from providing access to the requested record.

19.356(4) (4) Within 10 days after receipt of a notice under sub. (2) (a), a record subject may commence an action seeking a court order to restrain the authority from providing access to the requested record. If a record subject commences such an action, the record subject shall name the authority as a defendant. Notwithstanding s. 803.09, the requester may intervene in the action as a matter of right. If the requester does not intervene in the action, the authority shall notify the requester of the results of the proceedings under this subsection and sub. (5).

19.356(5) (5) An authority shall not provide access to a requested record within 12 days of sending a notice pertaining to that record under sub. (2) (a). In addition, if the record subject commences an action under sub. (4), the authority shall not provide access to the requested record during pendency of the action. If the record subject appeals or petitions for review of a decision of the court or the time for appeal or petition for review of a decision adverse to the record subject has not expired, the authority shall not provide access to the requested record until any appeal is decided, until the period for appealing or petitioning for review expires, until a petition for review is denied, or until the authority receives written notice from the record subject that an appeal or petition for review will not be filed, whichever occurs first.

19.356(6) (6) The court, in an action commenced under sub. (4), may restrain the authority from providing access to the requested record. The court shall apply substantive common law principles construing the right to inspect, copy, or receive copies of records in making its decision.

19.356(7) (7) The court, in an action commenced under sub. (4), shall issue a decision within 10 days after the filing of the summons and complaint and proof of service of the summons and complaint upon the defendant, unless a party demonstrates cause for extension of this period. In any event, the court shall issue a decision within 30 days after those filings are complete.

19.356(8) (8) If a party appeals a decision of the court under sub. (7), the court of appeals shall grant precedence to the appeal over all other matters not accorded similar precedence by law. An appeal shall be taken within the time period specified in s. 808.04 (1m).

19.356(9) (9)

19.356(9)(a)(a) Except as otherwise authorized or required by statute, if an authority decides under s. 19.35 to permit access to a record containing information relating to a record subject who is an officer or employee of the authority holding a local public office or a state public office, the authority shall, before permitting access and within 3 days after making the decision to permit access, serve written notice of that decision on the record subject, either by certified mail or by personally serving the notice on the record subject. The notice shall briefly describe the requested record and include a description of the rights of the record subject under par. (b).

19.356(9)(b) (b) Within 5 days after receipt of a notice under par. (a), a record subject may augment the record to be released with written comments and documentation selected by the record subject. Except as otherwise authorized or required by statute, the authority under par. (a) shall release the record as augmented by the record subject.

19.356 History History: 2003 a. 47; 2011 a. 84.

19.356 Annotation The right of a public employee to obtain de novo judicial review of an authority's decision to allow public access to certain records granted by this section is no broader than the common law right previously recognized. It is not a right to prevent disclosure solely on the basis of a public employee's privacy and reputational interests. The public's interest in not injuring the reputations of public employees must be given due consideration, but it is not controlling. Local 2489 v. Rock County, 2004 WI App 210, 277 Wis. 2d 208, 689 N.W.2d 644, 03-3101.

19.356 Annotation An intervenor as of right under the statute is "a party" under sub. (8) whose appeal is subject to the "time period specified in s. 808.04 (1m)." The only time period referenced in s. 808.04 (1m) is 20 days. Zellner v. Herrick, 2009 WI 80, 319 Wis. 2d 532, 770 N.W.2d 305, 07-2584.

19.356 Annotation Sub. (2) (a) 1. must be interpreted as requiring notification when an authority proposes to release records in its possession that are the result of an investigation by an employer into a disciplinary or other employment matter involving an employee, but not when there has been an investigation of possible employment-related violation by the employee and the investigation is conducted by some entity other than the employee's employer. OAG 1-06.

19.356 Annotation Sub. (2) (a) 2. is unambiguous. If an authority has obtained a record through a subpoena or a search warrant, it must provide the requisite notice before releasing the records. The duty to notify, however, does not require notice to every record subject who happens to be named in the subpoena or search warrant records. Under sub. (2) (a), DCI must serve written notice of the decision to release the record to any record subject to whom the record pertains. OAG 1-06.

19.356 Annotation To the extent any requested records proposed to be released are records prepared by a private employer and those records contain information pertaining to one of the private employer's employees, sub. (2) (a) 3. does not allow release of the information without obtaining authorization from the individual employee. OAG 1-06.



19.36 Limitations upon access and withholding.

19.36  Limitations upon access and withholding.

19.36(1)(1)  Application of other laws. Any record which is specifically exempted from disclosure by state or federal law or authorized to be exempted from disclosure by state law is exempt from disclosure under s. 19.35 (1), except that any portion of that record which contains public information is open to public inspection as provided in sub. (6).

19.36(2) (2) Law enforcement records. Except as otherwise provided by law, whenever federal law or regulations require or as a condition to receipt of aids by this state require that any record relating to investigative information obtained for law enforcement purposes be withheld from public access, then that information is exempt from disclosure under s. 19.35 (1).

19.36(3) (3) Contractors' records. Subject to sub. (12), each authority shall make available for inspection and copying under s. 19.35 (1) any record produced or collected under a contract entered into by the authority with a person other than an authority to the same extent as if the record were maintained by the authority. This subsection does not apply to the inspection or copying of a record under s. 19.35 (1) (am).

19.36(4) (4) Computer programs and data. A computer program, as defined in s. 16.971 (4) (c), is not subject to examination or copying under s. 19.35 (1), but the material used as input for a computer program or the material produced as a product of the computer program is subject to the right of examination and copying, except as otherwise provided in s. 19.35 or this section.

19.36(5) (5) Trade secrets. An authority may withhold access to any record or portion of a record containing information qualifying as a trade secret as defined in s. 134.90 (1) (c).

19.36(6) (6) Separation of information. If a record contains information that is subject to disclosure under s. 19.35 (1) (a) or (am) and information that is not subject to such disclosure, the authority having custody of the record shall provide the information that is subject to disclosure and delete the information that is not subject to disclosure from the record before release.

19.36(7) (7) Identities of applicants for public positions.

19.36(7)(a)(a) In this section, "final candidate" means each applicant for a position who is seriously considered for appointment or whose name is certified for appointment and whose name is submitted for final consideration to an authority for appointment to any state position, except a position in the classified service, or to any local public office. "Final candidate" includes, whenever there are at least 5 candidates for an office or position, each of the 5 candidates who are considered most qualified for the office or position by an authority, and whenever there are less than 5 candidates for an office or position, each such candidate. Whenever an appointment is to be made from a group of more than 5 candidates, "final candidate" also includes each candidate in the group.

19.36(7)(b) (b) Every applicant for a position with any authority may indicate in writing to the authority that the applicant does not wish the authority to reveal his or her identity. Except with respect to an applicant whose name is certified for appointment to a position in the state classified service or a final candidate, if an applicant makes such an indication in writing, the authority shall not provide access to any record related to the application that may reveal the identity of the applicant.

19.36(8) (8) Identities of law enforcement informants.

19.36(8)(a)(a) In this subsection:

19.36(8)(a)1. 1. "Informant" means an individual who requests confidentiality from a law enforcement agency in conjunction with providing information to that agency or, pursuant to an express promise of confidentiality by a law enforcement agency or under circumstances in which a promise of confidentiality would reasonably be implied, provides information to a law enforcement agency or, is working with a law enforcement agency to obtain information, related in any case to any of the following:

19.36(8)(a)1.a. a. Another person who the individual or the law enforcement agency suspects has violated, is violating or will violate a federal law, a law of any state or an ordinance of any local government.

19.36(8)(a)1.b. b. Past, present or future activities that the individual or law enforcement agency believes may violate a federal law, a law of any state or an ordinance of any local government.

19.36(8)(a)2. 2. "Law enforcement agency" has the meaning given in s. 165.83 (1) (b), and includes the department of corrections.

19.36(8)(b) (b) If an authority that is a law enforcement agency receives a request to inspect or copy a record or portion of a record under s. 19.35 (1) (a) that contains specific information including but not limited to a name, address, telephone number, voice recording or handwriting sample which, if disclosed, would identify an informant, the authority shall delete the portion of the record in which the information is contained or, if no portion of the record can be inspected or copied without identifying the informant, shall withhold the record unless the legal custodian of the record, designated under s. 19.33, makes a determination, at the time that the request is made, that the public interest in allowing a person to inspect, copy or receive a copy of such identifying information outweighs the harm done to the public interest by providing such access.

19.36(9) (9) Records of plans or specifications for state buildings. Records containing plans or specifications for any state-owned or state-leased building, structure or facility or any proposed state-owned or state-leased building, structure or facility are not subject to the right of inspection or copying under s. 19.35 (1) except as the department of administration otherwise provides by rule.

19.36(10) (10) Employee personnel records. Unless access is specifically authorized or required by statute, an authority shall not provide access under s. 19.35 (1) to records containing the following information, except to an employee or the employee's representative to the extent required under s. 103.13 or to a recognized or certified collective bargaining representative to the extent required to fulfill a duty to bargain under ch. 111 or pursuant to a collective bargaining agreement under ch. 111:

19.36(10)(a) (a) Information maintained, prepared, or provided by an employer concerning the home address, home electronic mail address, home telephone number, or social security number of an employee, unless the employee authorizes the authority to provide access to such information.

19.36(10)(b) (b) Information relating to the current investigation of a possible criminal offense or possible misconduct connected with employment by an employee prior to disposition of the investigation.

19.36(10)(c) (c) Information pertaining to an employee's employment examination, except an examination score if access to that score is not otherwise prohibited.

19.36(10)(d) (d) Information relating to one or more specific employees that is used by an authority or by the employer of the employees for staff management planning, including performance evaluations, judgments, or recommendations concerning future salary adjustments or other wage treatments, management bonus plans, promotions, job assignments, letters of reference, or other comments or ratings relating to employees.

19.36(11) (11) Records of an individual holding a local public office or a state public office. Unless access is specifically authorized or required by statute, an authority shall not provide access under s. 19.35 (1) to records, except to an individual to the extent required under s. 103.13, containing information maintained, prepared, or provided by an employer concerning the home address, home electronic mail address, home telephone number, or social security number of an individual who holds a local public office or a state public office, unless the individual authorizes the authority to provide access to such information. This subsection does not apply to the home address of an individual who holds an elective public office or to the home address of an individual who, as a condition of employment, is required to reside in a specified location.

19.36(12) (12) Information relating to certain employees. Unless access is specifically authorized or required by statute, an authority shall not provide access to a record prepared or provided by an employer performing work on a project to which s. 66.0903, 103.49, or 103.50 applies, or on which the employer is otherwise required to pay prevailing wages, if that record contains the name or other personally identifiable information relating to an employee of that employer, unless the employee authorizes the authority to provide access to that information. In this subsection, "personally identifiable information" does not include an employee's work classification, hours of work, or wage or benefit payments received for work on such a project.

19.36(13) (13) Financial identifying information. An authority shall not provide access to personally identifiable data that contains an individual's account or customer number with a financial institution, as defined in s. 134.97 (1) (b), including credit card numbers, debit card numbers, checking account numbers, or draft account numbers, unless specifically required by law.

19.36 History History: 1981 c. 335; 1985 a. 236; 1991 a. 39, 269, 317; 1993 a. 93; 1995 a. 27; 2001 a. 16; 2003 a. 33, 47; 2005 a. 59, 253; 2007 a. 97; 2009 a. 28; 2011 a. 32.

19.36 Annotation Sub. (2) does not require providing access to payroll records of subcontractors of a prime contractor of a public construction project. Building and Construction Trades Council v. Waunakee Community School District, 221 Wis. 2d 575, 585 N.W.2d 726 (Ct. App. 1999), 97-3282.

19.36 Annotation Production of an analog audio tape was insufficient under sub. (4) when the requester asked for examination and copying of the original digital audio tape. State ex rel. Milwaukee Police Association v. Jones, 2000 WI App 146, 237 Wis. 2d 840, 615 N.W.2d 190, 98-3629.

19.36 Annotation Requests for university admissions records focusing on test scores, class rank, grade point average, race, gender, ethnicity, and socio-economic background was not a request for personally identifiable information and release was not barred by federal law or public policy. That the requests would require the university to redact information from thousands of documents under s. 19.36 (6) did not essentially require the university to create new records and, as such, did not provide grounds for denying the request under s. 19.35 (1) (L). Osborn v. Board of Regents of the University of Wisconsin System, 2002 WI 83, 254 Wis. 2d 266, 647 N.W.2d 158, 00-2861.

19.36 Annotation "Investigation" in sub. (10) (b) includes only that conducted by the public authority itself as a prelude to possible employee disciplinary action. An investigation achieves its "disposition" when the authority acts to impose discipline on an employee as a result of the investigation, regardless of whether the employee elects to pursue grievance arbitration or another review mechanism that may be available. Local 2489 v. Rock County, 2004 WI App 210, 277 Wis. 2d 208, 689 N.W.2d 644, 03-3101. See also, Zellner v. Cedarburg School District, 2007 WI 53, 300 Wis. 2d 290, 731 N.W.2d 240, 06-1143.

19.36 Annotation Municipalities may not avoid liability under the open records law by contracting with independent contractor assessors for the collection, maintenance, and custody of property assessment records, and then directing any requester of those records to the independent contractor assessors. WIREdata, Inc. v. Village of Sussex, 2008 WI 69, 310 Wis. 2d 397, 751 N.W.2d 736, 05-1473.

19.36 Annotation When requests to municipalities were for electronic/digital copies of assessment records, "PDF" files were "electronic/digital" files despite the fact that the files did not have all the characteristics that the requester wished. It is not required that requesters must be given access to an authority's electronic databases to examine them, extract information from them, or copy them. Allowing requesters such direct access to the electronic databases of an authority would pose substantial risks. WIREdata, Inc. v. Village of Sussex, 2008 WI 69, 310 Wis. 2d 397, 751 N.W.2d 736, 05-1473.

19.36 Annotation By procuring a liability insurance policy and allowing the insurance company to retain counsel for it, the county in effect contracted with the law firm and created an attorney-client relationship. Because the liability insurance policy is the basis for the tripartite relationship between the county, insurance company, and law firm and is the basis for an attorney-client relationship between the law firm and county, the invoices produced or collected during the course of the law firm's representation of the county come under the liability insurance policy and sub. (3) governs the accessibility of the invoices. Juneau County Star-Times v. Juneau County, 2013 WI 4, 345 Wis. 2d 122, 824 N.W.2d 457, 10-2313.

19.36 AnnotationSeparation costs must be borne by the agency. 72 Atty. Gen. 99.

19.36 Annotation A computerized compilation of bibliographic records is discussed in relation to copyright law; a requester is entitled to a copy of a computer tape or a printout of information on the tape. 75 Atty. Gen. 133 (1986).

19.36 Annotation An exemption to the federal Freedom of Information Act was not incorporated under sub. (1). 77 Atty. Gen. 20.

19.36 Annotation Sub. (7) is an exception to the public records law and should be narrowly construed. In sub. (7) "applicant" and "candidate" are synonymous. "Final candidates" are the five most qualified unless there are less than five applicants, in which case all are final candidates. 81 Atty. Gen. 37.

19.36 Annotation Public access to law enforcement records. Fitzgerald. 68 MLR 705 (1985).



19.365 Rights of data subject to challenge; authority corrections.

19.365  Rights of data subject to challenge; authority corrections.

19.365(1)(1) Except as provided under sub. (2), an individual or person authorized by the individual may challenge the accuracy of a record containing personally identifiable information pertaining to the individual that is maintained by an authority if the individual is authorized to inspect the record under s. 19.35 (1) (a) or (am) and the individual notifies the authority, in writing, of the challenge. After receiving the notice, the authority shall do one of the following:

19.365(1)(a) (a) Concur with the challenge and correct the information.

19.365(1)(b) (b) Deny the challenge, notify the individual or person authorized by the individual of the denial and allow the individual or person authorized by the individual to file a concise statement setting forth the reasons for the individual's disagreement with the disputed portion of the record. A state authority that denies a challenge shall also notify the individual or person authorized by the individual of the reasons for the denial.

19.365(2) (2) This section does not apply to any of the following records:

19.365(2)(a) (a) Any record transferred to an archival depository under s. 16.61 (13).

19.365(2)(b) (b) Any record pertaining to an individual if a specific state statute or federal law governs challenges to the accuracy of the record.

19.365 History History: 1991 a. 269 ss. 27d, 27e, 35am, 37am, 39am.



19.37 Enforcement and penalties.

19.37  Enforcement and penalties.

19.37(1) (1)  Mandamus. If an authority withholds a record or a part of a record or delays granting access to a record or part of a record after a written request for disclosure is made, the requester may pursue either, or both, of the alternatives under pars. (a) and (b).

19.37(1)(a) (a) The requester may bring an action for mandamus asking a court to order release of the record. The court may permit the parties or their attorneys to have access to the requested record under restrictions or protective orders as the court deems appropriate.

19.37(1)(b) (b) The requester may, in writing, request the district attorney of the county where the record is found, or request the attorney general, to bring an action for mandamus asking a court to order release of the record to the requester. The district attorney or attorney general may bring such an action.

19.37(1m) (1m) Time for commencing action. No action for mandamus under sub. (1) to challenge the denial of a request for access to a record or part of a record may be commenced by any committed or incarcerated person later than 90 days after the date that the request is denied by the authority having custody of the record or part of the record.

19.37(1n) (1n) Notice of claim. Sections 893.80 and 893.82 do not apply to actions commenced under this section.

19.37(2) (2) Costs, fees and damages.

19.37(2)(a)(a) Except as provided in this paragraph, the court shall award reasonable attorney fees, damages of not less than $100, and other actual costs to the requester if the requester prevails in whole or in substantial part in any action filed under sub. (1) relating to access to a record or part of a record under s. 19.35 (1) (a). If the requester is a committed or incarcerated person, the requester is not entitled to any minimum amount of damages, but the court may award damages. Costs and fees shall be paid by the authority affected or the unit of government of which it is a part, or by the unit of government by which the legal custodian under s. 19.33 is employed and may not become a personal liability of any public official.

19.37(2)(b) (b) In any action filed under sub. (1) relating to access to a record or part of a record under s. 19.35 (1) (am), if the court finds that the authority acted in a willful or intentional manner, the court shall award the individual actual damages sustained by the individual as a consequence of the failure.

19.37(3) (3) Punitive damages. If a court finds that an authority or legal custodian under s. 19.33 has arbitrarily and capriciously denied or delayed response to a request or charged excessive fees, the court may award punitive damages to the requester.

19.37(4) (4) Penalty. Any authority which or legal custodian under s. 19.33 who arbitrarily and capriciously denies or delays response to a request or charges excessive fees may be required to forfeit not more than $1,000. Forfeitures under this section shall be enforced by action on behalf of the state by the attorney general or by the district attorney of any county where a violation occurs. In actions brought by the attorney general, the court shall award any forfeiture recovered together with reasonable costs to the state; and in actions brought by the district attorney, the court shall award any forfeiture recovered together with reasonable costs to the county.

19.37 History History: 1981 c. 335, 391; 1991 a. 269 s. 43d; 1995 a. 158; 1997 a. 94.

19.37 Annotation A party seeking fees under sub. (2) must show that the prosecution of an action could reasonably be regarded as necessary to obtain the information and that a "causal nexus" exists between that action and the agency's surrender of the information. State ex rel. Vaughan v. Faust, 143 Wis. 2d 868, 422 N.W.2d 898 (Ct. App. 1988).

19.37 Annotation If an agency exercises due diligence but is unable to respond timely to a records request, the plaintiff must show that a mandamus action was necessary to secure the records release to qualify for award of fees and costs under sub. (2). Racine Education Association. v. Racine Board of Education, 145 Wis. 2d 518, 427 N.W.2d 414 (Ct. App. 1988).

19.37 Annotation Assuming sub. (1) (a) applies before mandamus is issued, the trial court retains discretion to refuse counsel's participation in an in camera inspection. Milwaukee Journal v. Call, 153 Wis. 2d 313, 450 N.W.2d 515 (Ct. App. 1989).

19.37 Annotation If the trial court has an incomplete knowledge of the contents of the public records sought, it must conduct an in camera inspection to determine what may be disclosed following a custodian's refusal. State ex rel. Morke v. Donnelly, 155 Wis. 2d 521, 455 N.W.2d 893 (1990).

19.37 Annotation A pro se litigant is not entitled to attorney fees. State ex rel. Young v. Shaw, 165 Wis. 2d 276, 477 N.W.2d 340 (Ct. App. 1991).

19.37 Annotation A favorable judgment or order is not a necessary condition precedent for finding that a party prevailed against an agency under sub. (2). A causal nexus must be shown between the prosecution of the mandamus action and the release of the requested information. Eau Claire Press Co. v. Gordon, 176 Wis. 2d 154, 499 N.W.2d 918 (Ct. App. 1993).

19.37 Annotation Actions brought under the open meetings and open records laws are exempt from the notice provisions of s. 893.80 (1). Auchinleck v. Town of LaGrange, 200 Wis. 2d 585, 547 N.W.2d 587 (1996), 94-2809.

19.37 Annotation An inmate's right to mandamus under this section is subject to s. 801.02 (7), which requires exhaustion of administrative remedies before an action may be commenced. Moore v. Stahowiak, 212 Wis. 2d 744, 569 N.W.2d 711 (Ct. App. 1997), 96-2547.

19.37 Annotation When requests are complex, municipalities should be afforded reasonable latitude in time for their responses. An authority should not be subjected to the burden and expense of a premature public records lawsuit while it is attempting in good faith to respond, or to determine how to respond, to a request. What constitutes a reasonable time for a response by an authority depends on the nature of the request, the staff and other resources available to the authority to process the request, the extent of the request, and other related considerations. WIREdata, Inc. v. Village of Sussex, 2008 WI 69, 310 Wis. 2d 397, 751 N.W.2d 736, 05-1473.

19.37 Annotation The legislature did not intend to allow a record requester to control or appeal a mandamus action brought by the attorney general under sub. (1) (b). Sub. (1) outlines two distinct courses of action when a records request is denied, dictates distinct courses of action, and prescribes different remedies for each course. Nothing suggests that a requester is hiring the attorney general as a sort of private counsel to proceed with the case, or that the requester would be a named plaintiff in the case with the attorney general appearing as counsel of record when proceeding under sub. (1) (b). State v. Zien, 2008 WI App 153, 314 Wis. 2d 340, 761 N.W.2d 15, 07-1930.

19.37 Annotation This section unambiguously limits punitive damages claims under sub. (3) to mandamus actions. The mandamus court decides whether there is a violation and, if so, whether it caused actual damages. Then, the mandamus court may consider whether punitive damages should be awarded under sub. (3). The Capital Times Company v. Doyle, 2011 WI App 137, 337 Wis. 2d 544, 807 N.W.2d 666, 10-1687.

19.37 Annotation Under the broad terms of s. 51.30 (7), the confidentiality requirements created under s. 51.30 generally apply to "treatment records" in criminal not guilty by reason of insanity cases. All conditional release plans in NGI cases are, by statutory definition, treatment records. They are "created in the course of providing services to individuals for mental illness," and thus should be deemed confidential. An order of placement in an NGI case is not a "treatment record." La Crosse Tribune v. Circuit Court for La Crosse County, 2012 WI App 42, 340 Wis. 2d 663, 814 N.W.2d 867, 10-3120.

19.37 Annotation Actual damages are the liability of the agency. Punitive damages and forfeitures can be the liability of either the agency or the legal custodian, or both. Section 895.46 (1) (a) probably provides indemnification for punitive damages assessed against a custodian, but not for forfeitures. 72 Atty. Gen. 99.



19.39 Interpretation by attorney general.

19.39  Interpretation by attorney general. Any person may request advice from the attorney general as to the applicability of this subchapter under any circumstances. The attorney general may respond to such a request.

19.39 History History: 1981 c. 335.



19.41 Declaration of policy.

19.41  Declaration of policy.

19.41(1) (1) It is declared that high moral and ethical standards among state public officials and state employees are essential to the conduct of free government; that the legislature believes that a code of ethics for the guidance of state public officials and state employees will help them avoid conflicts between their personal interests and their public responsibilities, will improve standards of public service and will promote and strengthen the faith and confidence of the people of this state in their state public officials and state employees.

19.41(2) (2) It is the intent of the legislature that in its operations the board shall protect to the fullest extent possible the rights of individuals affected.

19.41 History History: 1973 c. 90; Stats. 1973 s. 11.01; 1973 c. 334 s. 33; Stats. 1973 s. 19.41; 1977 c. 277.



19.42 Definitions.

19.42  Definitions. In this subchapter:

19.42(1) (1) "Anything of value" means any money or property, favor, service, payment, advance, forbearance, loan, or promise of future employment, but does not include compensation and expenses paid by the state, fees and expenses which are permitted and reported under s. 19.56, political contributions which are reported under ch. 11, or hospitality extended for a purpose unrelated to state business by a person other than an organization.

19.42(2) (2) "Associated", when used with reference to an organization, includes any organization in which an individual or a member of his or her immediate family is a director, officer or trustee, or owns or controls, directly or indirectly, and severally or in the aggregate, at least 10% of the outstanding equity or of which an individual or a member of his or her immediate family is an authorized representative or agent.

19.42(3) (3) "Board" means the government accountability board.

19.42(3m) (3m) "Candidate," except as otherwise provided, has the meaning given in s. 11.01 (1).

19.42(3s) (3s) "Candidate for local public office" means any individual who files nomination papers and a declaration of candidacy under s. 8.21 or who is nominated at a caucus under s. 8.05 (1) for the purpose of appearing on the ballot for election as a local public official or any individual who is nominated for the purpose of appearing on the ballot for election as a local public official through the write-in process or by appointment to fill a vacancy in nomination and who files a declaration of candidacy under s. 8.21.

19.42(4) (4) "Candidate for state public office" means any individual who files nomination papers and a declaration of candidacy under s. 8.21 or who is nominated at a caucus under s. 8.05 (1) for the purpose of appearing on the ballot for election as a state public official or any individual who is nominated for the purpose of appearing on the ballot for election as a state public official through the write-in process or by appointment to fill a vacancy in nomination and who files a declaration of candidacy under s. 8.21.

19.42(4g) (4g) "Clearly identified," when used in reference to a communication containing a reference to a person, means one of the following:

19.42(4g)(a) (a) The person's name appears.

19.42(4g)(b) (b) A photograph or drawing of the person appears.

19.42(4g)(c) (c) The identity of the person is apparent by unambiguous reference.

19.42(4r) (4r) "Communication" means a message transmitted by means of a printed advertisement, billboard, handbill, sample ballot, radio or television advertisement, telephone call, or any medium that may be utilized for the purpose of disseminating or broadcasting a message, but not including a poll conducted solely for the purpose of identifying or collecting data concerning the attitudes or preferences of electors.

19.42(5) (5) "Department" means the legislature, the University of Wisconsin System, any authority or public corporation created and regulated by an act of the legislature and any office, department, independent agency or legislative service agency created under ch. 13, 14 or 15, any technical college district or any constitutional office other than a judicial office. In the case of a district attorney, "department" means the department of administration unless the context otherwise requires.

19.42(5m) (5m) "Elective office" means an office regularly filled by vote of the people.

19.42(6) (6) "Gift" means the payment or receipt of anything of value without valuable consideration.

19.42(7) (7) "Immediate family" means:

19.42(7)(a) (a) An individual's spouse; and

19.42(7)(b) (b) An individual's relative by marriage, lineal descent or adoption who receives, directly or indirectly, more than one-half of his or her support from the individual or from whom the individual receives, directly or indirectly, more than one-half of his or her support.

19.42(7m) (7m) "Income" has the meaning given under section 61 of the internal revenue code.

19.42(7s) (7s) "Internal revenue code" has the meanings given under s. 71.01 (6).

19.42(7u) (7u) "Local governmental unit" means a political subdivision of this state, a special purpose district in this state, an instrumentality or corporation of such a political subdivision or special purpose district, a combination or subunit of any of the foregoing or an instrumentality of the state and any of the foregoing.

19.42(7w) (7w) "Local public office" means any of the following offices, except an office specified in sub. (13):

19.42(7w)(a) (a) An elective office of a local governmental unit.

19.42(7w)(b) (b) A county administrator or administrative coordinator or a city or village manager.

19.42(7w)(c) (c) An appointive office or position of a local governmental unit in which an individual serves for a specified term, except a position limited to the exercise of ministerial action or a position filled by an independent contractor.

19.42(7w)(cm) (cm) The position of member of the board of directors of a local exposition district under subch. II of ch. 229 not serving for a specified term.

19.42(7w)(d) (d) An appointive office or position of a local government which is filled by the governing body of the local government or the executive or administrative head of the local government and in which the incumbent serves at the pleasure of the appointing authority, except a clerical position, a position limited to the exercise of ministerial action or a position filled by an independent contractor.

19.42(7x) (7x) "Local public official" means an individual holding a local public office.

19.42(8) (8) "Ministerial action" means an action that an individual performs in a given state of facts in a prescribed manner in obedience to the mandate of legal authority, without regard to the exercise of the individual's own judgment as to the propriety of the action being taken.

19.42(9) (9) "Nominee" means any individual who is nominated by the governor for appointment to a state public office and whose nomination requires the advice and consent of the senate.

19.42(10) (10) "Official required to file" means:

19.42(10)(b) (b) A member of a technical college district board or district director of a technical college, or any individual occupying the position of assistant, associate or deputy district director of a technical college.

19.42(10)(c) (c) A state public official identified under s. 20.923 except an official holding a state public office identified under s. 20.923 (6) (h).

19.42(10)(d) (d) A state public official whose appointment to state public office requires the advice and consent of the senate, except a member of the board of directors of the Bradley Center Sports and Entertainment Corporation created under ch. 232.

19.42(10)(e) (e) An individual appointed by the governor or the state superintendent of public instruction pursuant to s. 17.20 (2) other than a trustee of any private higher educational institution receiving state appropriations.

19.42(10)(f) (f) An auditor for the legislative audit bureau.

19.42(10)(g) (g) The chief clerk and sergeant at arms of each house of the legislature.

19.42(10)(h) (h) The members and employees of the Wisconsin Housing and Economic Development Authority, except clerical employees.

19.42(10)(i) (i) A municipal judge.

19.42(10)(j) (j) A member or the executive director of the judicial commission.

19.42(10)(k) (k) A division administrator of an office created under ch. 14 or a department or independent agency created or continued under ch. 15.

19.42(10)(L) (L) The executive director, executive assistant to the executive director, internal auditor, chief investment officer, chief financial officer, chief legal counsel, chief risk officer and investment directors of the investment board.

19.42(10)(n) (n) The chief executive officer and members of the board of directors of the University of Wisconsin Hospitals and Clinics Authority.

19.42(10)(o) (o) The chief executive officer and members of the board of directors of the Fox River Navigational System Authority.

19.42(10)(q) (q) The executive director and members of the board of directors of the Wisconsin Aerospace Authority.

19.42(10)(r) (r) The employees and members of the board of directors of the Lower Fox River Remediation Authority.

19.42(10)(sm) (sm) The employees of the Wisconsin Economic Development Corporation and the members of the board of directors of the Wisconsin Economic Development Corporation employed in the private sector who are appointed by the speaker of the assembly and the senate majority leader.

19.42(11) (11) "Organization" means any corporation, partnership, proprietorship, firm, enterprise, franchise, association, trust or other legal entity other than an individual or body politic.

19.42(11m) (11m) "Political party" means a political organization under whose name individuals who seek elective public office appear on the ballot at any election or any national, state, or local unit or affiliate of that organization.

19.42(12) (12) "Security" has the meaning given under s. 551.102 (28), except that the term does not include a certificate of deposit or a deposit in a savings and loan association, savings bank, credit union or similar association organized under the laws of any state.

19.42(13) (13) "State public office" means:

19.42(13)(a) (a) All positions to which individuals are regularly appointed by the governor, except the position of trustee of any private higher educational institution receiving state appropriations and the position of member of the district board of a local professional baseball park district created under subch. III of ch. 229 and the position of member of the district board of a local cultural arts district created under subch. V of ch. 229.

19.42(13)(b) (b) The positions of associate and assistant vice presidents of the University of Wisconsin System and vice chancellors identified in s. 20.923 (5).

Effective date text (b) The positions of associate and assistant vice presidents of the University of Wisconsin System.

19.42(13)(c) (c) All positions identified under s. 20.923 (2), (4), (4g), (6) (f) to (h), (7), and (8) to (10), except clerical positions.

Effective date text (c) All positions identified under s. 20.923 (2), (4), (6) (f) to (h), (7), and (8) to (10), except clerical positions.

19.42(13)(cm) (cm) The president and vice presidents of the University of Wisconsin System and the chancellors and vice chancellors of all University of Wisconsin institutions, the University of Wisconsin Colleges, and the University of Wisconsin-Extension.

19.42(13)(e) (e) The chief clerk and sergeant at arms of each house of the legislature or a full-time, permanent employee occupying the position of auditor for the legislative audit bureau.

19.42(13)(f) (f) A member of a technical college district board or district director of a technical college, or any position designated as assistant, associate or deputy district director of a technical college.

19.42(13)(g) (g) The members and employees of the Wisconsin Housing and Economic Development Authority, except clerical employees.

19.42(13)(h) (h) A municipal judge.

19.42(13)(i) (i) A member or the executive director of the judicial commission.

19.42(13)(j) (j) A division administrator of an office created under ch. 14 or a department or independent agency created or continued under ch. 15.

19.42(13)(k) (k) The executive director, executive assistant to the executive director, internal auditor, chief investment officer, chief financial officer, chief legal counsel, chief risk officer and investment directors of the investment board.

19.42(13)(m) (m) The chief executive officer and members of the board of directors of the University of Wisconsin Hospitals and Clinics Authority.

19.42(13)(n) (n) The chief executive officer and members of the board of directors of the Fox River Navigational System Authority.

19.42(13)(om) (om) The employees of the Wisconsin Economic Development Corporation and the members of the board of directors of the Wisconsin Economic Development Corporation employed in the private sector who are appointed by the speaker of the assembly and the senate majority leader.

19.42(14) (14) "State public official" means any individual holding a state public office.

19.42 History History: 1973 c. 90; Stats. 1973 s. 11.02; 1973 c. 333; 1973 c. 334 ss. 33, 57; Stats. 1973 s. 19.42; 1977 c. 29, 223, 277; 1977 c. 447 ss. 35, 209; 1979 c. 34, 177, 221; 1981 c. 20, 269, 349, 391; 1983 a. 27; 1983 a. 81 s. 11; 1983 a. 83 s. 20; 1983 a. 166 ss. 1 to 4, 16; 1983 a. 484, 538; 1985 a. 26; 1985 a. 29 s. 3202 (46); 1985 a. 304; 1987 a. 72, 119; 1987 a. 312 s. 17; 1987 a. 340, 365, 399, 403; 1989 a. 31, 338; 1991 a. 39, 189, 221, 269; 1993 a. 16, 263, 399; 1995 a. 27, 56, 274; 1997 a. 27; 1997 a. 237 ss. 19m, 722q; 1997 a. 298; 1999 a. 42, 65; 2001 a. 16, 104, 109; 2003 a. 39; 2005 a. 335; 2007 a. 1, 20, 196; 2009 a. 28; 2011 a. 7, 10, 32, 229; 2013 a. 20.

19.42 Annotation The term "income" is used several times in the code of ethics for state public officials. This bill clarifies the current definition of income by providing a specific cross-reference to the internal revenue code and by providing that the definition refers to the most recent version of the internal revenue code which has been adopted by the legislature for state income tax purposes.

19.42 Annotation When person holds 2 government positions, one included in and the other exempted from the definition of state public official, the applicability of subch. III depends upon the capacity in which the person acted. 64 Atty. Gen. 143.



19.43 Financial disclosure.

19.43  Financial disclosure.

19.43(1) (1) Each individual who in January of any year is an official required to file shall file with the board no later than April 30 of that year a statement of economic interests meeting each of the requirements of s. 19.44 (1). The information contained on the statement shall be current as of December 31 of the preceding year.

19.43(2) (2) An official required to file shall file with the board a statement of economic interests meeting each of the requirements of s. 19.44 (1) no later than 21 days following the date he or she assumes office if the official has not previously filed a statement of economic interests with the board during that year. The information on the statement shall be current as per the date he or she assumes office.

19.43(3) (3) A nominee shall file with the board a statement of economic interests meeting each of the requirements of s. 19.44 (1) within 21 days of being nominated unless the nominee has previously filed a statement of economic interests with the board during that year. The information on the statement shall be current as per the date he or she was nominated. Following the receipt of a nominee's statement of economic interests, the board shall forward copies of such statement to the members of the committee of the senate to which the nomination is referred.

19.43(4) (4) A candidate for state public office shall file with the board a statement of economic interests meeting each of the requirements of s. 19.44 (1) no later than 4:30 p.m. on the 3rd day following the last day for filing nomination papers for the office which the candidate seeks, or no later than 4:30 p.m. on the next business day after the last day whenever that candidate is granted an extension of time for filing nomination papers or a declaration of candidacy under s. 8.05 (1) (j), 8.10 (2) (a), 8.15 (1), or 8.20 (8) (a), no later than 4:30 p.m. on the 5th day after notification of nomination is mailed or personally delivered to the candidate by the municipal clerk in the case of a candidate who is nominated at a caucus, or no later than 4:30 p.m. on the 3rd day after notification of nomination is mailed or personally delivered to the candidate by the appropriate official or agency in the case of a write-in candidate or candidate who is appointed to fill a vacancy in nomination under s. 8.35 (2) (a). The information contained on the statement shall be current as of December 31 of the year preceding the filing deadline. Before certifying the name of any candidate for state public office under s. 7.08 (2) (a), the government accountability board, municipal clerk, or board of election commissioners shall ascertain whether that candidate has complied with this subsection. If not, the government accountability board, municipal clerk, or board of election commissioners may not certify the candidate's name for ballot placement.

19.43(5) (5) Each member of the investment board and each employee of the investment board who is a state public official shall complete and file with the government accountability board a quarterly report of economic transactions no later than the last day of the month following the end of each calendar quarter during any portion of which he or she was a member or employee of the investment board. Such reports of economic transactions shall be in the form prescribed by the government accountability board and shall identify the date and nature of any purchase, sale, put, call, option, lease, or creation, dissolution, or modification of any economic interest made during the quarter for which the report is filed and disclosure of which would be required by s. 19.44 if a statement of economic interests were being filed.

19.43(7) (7) If an official required to file fails to make a timely filing, the board shall promptly provide notice of the delinquency to the secretary of administration, and to the chief executive of the department of which the official's office or position is a part, or, in the case of a district attorney, to the chief executive of that department and to the county clerk of each county served by the district attorney or in the case of a municipal judge to the clerk of the municipality of which the official's office is a part, or in the case of a justice, court of appeals judge, or circuit judge, to the director of state courts. Upon such notification both the secretary of administration and the department, municipality, or director shall withhold all payments for compensation, reimbursement of expenses, and other obligations to the official until the board notifies the officers to whom notice of the delinquency was provided that the official has complied with this section.

19.43(8) (8) On its own motion or at the request of any individual who is required to file a statement of economic interests, the board may extend the time for filing or waive any filing requirement if the board determines that the literal application of the filing requirements of this subchapter would work an unreasonable hardship on that individual or that the extension of the time for filing or waiver is in the public interest. The board shall set forth in writing as a matter of public record its reason for the extension or waiver.

19.43 History History: 1973 c. 90; Stats. 1973 s. 11.03; 1973 c. 333; 1973 c. 334 s. 33; Stats. 1973 s. 19.43; 1977 c. 223, 277; 1979 c. 221; 1983 a. 166 ss. 5, 16; 1983 a. 484, 538; 1985 a. 29, 304; 1987 a. 399; 1989 a. 31; 1993 a. 266; 2003 a. 33; 2007 a. 1.

19.43 Annotation The extent of confidentiality of investment board nominees' statements of economic interests rests in the sound discretion of the senate committee to which the nomination is referred under sub. (3). 68 Atty. Gen. 378.

19.43 Annotation The possible conflict between requirements of financial disclosure and confidentiality requirements for lawyers is discussed. 68 Atty. Gen. 411.

19.43 Annotation Sub. (8) does not authorize the ethics board to extend the date by which a candidate must file a statement of economic interest and cannot waive the filing requirement. 81 Atty. Gen. 85.



19.44 Form of statement.

19.44  Form of statement.

19.44(1)(1) Every statement of economic interests which is required to be filed under this subchapter shall be in the form prescribed by the board, and shall contain the following information:

19.44(1)(a) (a) The identity of every organization with which the individual required to file is associated and the nature of his or her association with the organization, except that no identification need be made of:

19.44(1)(a)1. 1. Any organization which is described in section 170 (c) of the internal revenue code.

19.44(1)(a)2. 2. Any organization which is organized and operated primarily to influence voting at an election including support for or opposition to an individual's present or future candidacy or to a present or future referendum.

19.44(1)(a)3. 3. Any nonprofit organization which is formed exclusively for social purposes and any nonprofit community service organization.

19.44(1)(a)4. 4. A trust.

19.44(1)(b) (b) The identity of every organization or body politic in which the individual who is required to file or that individual's immediate family, severally or in the aggregate, owns, directly or indirectly, securities having a value of $5,000 or more, the identity of such securities and their approximate value, except that no identification need be made of a security or issuer of a security when it is issued by any organization not doing business in this state or by any government or instrumentality or agency thereof, or an authority or public corporation created and regulated by an act of such government, other than the state of Wisconsin, its instrumentalities, agencies and political subdivisions, or authorities or public corporations created and regulated by an act of the legislature.

19.44(1)(c) (c) The name of any creditor to whom the individual who is required to file or such individual's immediate family, severally or in the aggregate, owes $5,000 or more and the approximate amount owed.

19.44(1)(d) (d) The real property located in this state in which the individual who is required to file or such individual's immediate family holds an interest, other than the principal residence of the individual or his or her immediate family, and the nature of the interest held. An individual's interest in real property does not include a proportional share of interests in real property if the individual's proportional share is less than 10% of the outstanding shares or is less than an equity value of $5,000.

19.44(1)(e) (e) The identity of each payer from which the individual who is required to file or a member of his or her immediate family received $1,000 or more of his or her income for the preceding taxable year, except that if the individual who is required to file identifies the general nature of the business in which he or she or his or her immediate family is engaged, then no identification need be made of a decedent's estate or an individual, not acting as a representative of an organization, unless the individual is a lobbyist as defined in s. 13.62. In addition, no identification need be made of payers from which only dividends or interest, anything of pecuniary value reported under s. 19.56 or reportable under s. 19.57, or political contributions reported under ch. 11 were received.

19.44(1)(f) (f) If the individual who is required to file or a member of his or her immediate family received $10,000 or more of his or her income for the preceding taxable year from a partnership, limited liability company, corporation electing to be taxed as a partnership under subchapter S of the internal revenue code or service corporation under ss. 180.1901 to 180.1921 in which the individual or a member of his or her immediate family, severally or in the aggregate, has a 10% or greater interest, the identity of each payer from which the organization received $10,000 or more of its income for its preceding taxable year, except that if the individual who is required to file identifies the general nature of the business in which he or she or his or her immediate family is engaged then no identification need be made of a decedent's estate or an individual, not acting as a representative of an organization, unless the individual is a lobbyist as defined in s. 13.62. In addition, no identification need be made of payers from which dividends or interest are received.

19.44(1)(g) (g) The identity of each person from which the individual who is required to file received, directly or indirectly, any gift or gifts having an aggregate value of more than $50 within the taxable year preceding the time of filing, except that the source of a gift need not be identified if the donation is permitted under s. 19.56 (3) (e), (em) or (f) or if the donor is the donee's parent, grandparent, child, grandchild, brother, sister, parent-in-law, grandparent-in-law, brother-in-law, sister-in-law, uncle, aunt, niece, nephew, spouse, fiancé or fiancée.

19.44(1)(h) (h) Lodging, transportation, money or other things of pecuniary value reportable under s. 19.56 (2).

19.44(2) (2) Whenever a dollar amount is required to be reported pursuant to this section, it is sufficient to report whether the amount is not more than $50,000, or more than $50,000.

19.44(3) (3)

19.44(3)(a)(a) An individual is the owner of a trust and the trust's assets and obligations if he or she is the creator of the trust and has the power to revoke the trust without obtaining the consent of all of the beneficiaries of the trust.

19.44(3)(b) (b) An individual who is eligible to receive income or other beneficial use of the principal of a trust is the owner of a proportional share of the principal in the proportion that the individual's beneficial interest in the trust bears to the total beneficial interests vested in all beneficiaries of the trust. A vested beneficial interest in a trust includes a vested reverter interest.

19.44(4) (4) Information which is required by this section shall be provided on the basis of the best knowledge, information and belief of the individual filing the statement.

19.44 History History: 1973 c. 90; Stats. 1973 s. 11.04; 1973 c. 334 ss. 33, 57, 58; Stats. 1973 s. 19.44; 1977 c. 277; 1979 c. 110 s. 60 (4), (11); 1983 a. 61; 1983 a. 166 ss. 6, 16; 1983 a. 538; 1989 a. 303, 338; 1991 a. 39; 1993 a. 112, 490; 1995 a. 27; 2011 a. 32.

19.44 Annotation A beneficiary of a future interest in a trust must identify the securities held by the trust if the individual's interest in the securities is valued at $5,000 or more. 80 Atty. Gen. 183.



19.45 Standards of conduct; state public officials.

19.45  Standards of conduct; state public officials.

19.45(1)(1) The legislature hereby reaffirms that a state public official holds his or her position as a public trust, and any effort to realize substantial personal gain through official conduct is a violation of that trust. This subchapter does not prevent any state public official from accepting other employment or following any pursuit which in no way interferes with the full and faithful discharge of his or her duties to this state. The legislature further recognizes that in a representative democracy, the representatives are drawn from society and, therefore, cannot and should not be without all personal and economic interest in the decisions and policies of government; that citizens who serve as state public officials retain their rights as citizens to interests of a personal or economic nature; that standards of ethical conduct for state public officials need to distinguish between those minor and inconsequential conflicts that are unavoidable in a free society, and those conflicts which are substantial and material; and that state public officials may need to engage in employment, professional or business activities, other than official duties, in order to support themselves or their families and to maintain a continuity of professional or business activity, or may need to maintain investments, which activities or investments do not conflict with the specific provisions of this subchapter.

19.45(2) (2) No state public official may use his or her public position or office to obtain financial gain or anything of substantial value for the private benefit of himself or herself or his or her immediate family, or for an organization with which he or she is associated. This subsection does not prohibit a state public official from using the title or prestige of his or her office to obtain contributions permitted and reported as required by ch. 11.

19.45(3) (3) No person may offer or give to a state public official, directly or indirectly, and no state public official may solicit or accept from any person, directly or indirectly, anything of value if it could reasonably be expected to influence the state public official's vote, official actions or judgment, or could reasonably be considered as a reward for any official action or inaction on the part of the state public official. This subsection does not prohibit a state public official from engaging in outside employment.

19.45(3m) (3m) No state public official may accept or retain any transportation, lodging, meals, food or beverage, or reimbursement therefor, except in accordance with s. 19.56 (3).

19.45(4) (4) No state public official may intentionally use or disclose information gained in the course of or by reason of his or her official position or activities in any way that could result in the receipt of anything of value for himself or herself, for his or her immediate family, or for any other person, if the information has not been communicated to the public or is not public information.

19.45(5) (5) No state public official may use or attempt to use the public position held by the public official to influence or gain unlawful benefits, advantages or privileges personally or for others.

19.45(6) (6) No state public official, member of a state public official's immediate family, nor any organization with which the state public official or a member of the official's immediate family owns or controls at least 10% of the outstanding equity, voting rights, or outstanding indebtedness may enter into any contract or lease involving a payment or payments of more than $3,000 within a 12-month period, in whole or in part derived from state funds, unless the state public official has first made written disclosure of the nature and extent of such relationship or interest to the board and to the department acting for the state in regard to such contract or lease. Any contract or lease entered into in violation of this subsection may be voided by the state in an action commenced within 3 years of the date on which the board, or the department or officer acting for the state in regard to the allocation of state funds from which such payment is derived, knew or should have known that a violation of this subsection had occurred. This subsection does not affect the application of s. 946.13.

19.45(7) (7)

19.45(7)(a)(a) No state public official who is identified in s. 20.923 may represent a person for compensation before a department or any employee thereof, except:

19.45(7)(a)1. 1. In a contested case which involves a party other than the state with interests adverse to those represented by the state public official; or

19.45(7)(a)2. 2. At an open hearing at which a stenographic or other record is maintained; or

19.45(7)(a)3. 3. In a matter that involves only ministerial action by the department; or

19.45(7)(a)4. 4. In a matter before the department of revenue or tax appeals commission that involves the representation of a client in connection with a tax matter.

19.45(7)(b) (b) This subsection does not apply to representation by a state public official acting in his or her official capacity.

19.45(8) (8) Except in the case where the state public office formerly held was that of legislator, legislative employee under s. 20.923 (6) (bp), (f), (g) or (h), chief clerk of a house of the legislature, sergeant at arms of a house of the legislature or a permanent employee occupying the position of auditor for the legislative audit bureau:

19.45(8)(a) (a) No former state public official, for 12 months following the date on which he or she ceases to be a state public official, may, for compensation, on behalf of any person other than a governmental entity, make any formal or informal appearance before, or negotiate with, any officer or employee of the department with which he or she was associated as a state public official within 12 months prior to the date on which he or she ceased to be a state public official.

19.45(8)(b) (b) No former state public official, for 12 months following the date on which he or she ceases to be a state public official, may, for compensation, on behalf of any person other than a governmental entity, make any formal or informal appearance before, or negotiate with, any officer or employee of a department in connection with any judicial or quasi-judicial proceeding, application, contract, claim, or charge which might give rise to a judicial or quasi-judicial proceeding which was under the former official's responsibility as a state public official within 12 months prior to the date on which he or she ceased to be a state public official.

19.45(8)(c) (c) No former state public official may, for compensation, act on behalf of any party other than the state in connection with any judicial or quasi-judicial proceeding, application, contract, claim, or charge which might give rise to a judicial or quasi-judicial proceeding in which the former official participated personally and substantially as a state public official.

19.45(9) (9) The attorney general may not engage in the private practice of law during the period in which he or she holds that office. No justice of the supreme court and no judge of any court of record may engage in the private practice of law during the period in which he or she holds that office. No full-time district attorney may engage in the private practice of law during the period in which he or she holds that office, except as authorized in s. 978.06 (5).

19.45(10) (10) This section does not prohibit a legislator from making inquiries for information on behalf of a person or from representing a person before a department if he or she receives no compensation therefor beyond the salary and other compensation or reimbursement to which the legislator is entitled by law, except as authorized under sub. (7).

19.45(11) (11) The legislature recognizes that all state public officials and employees and all employees of the University of Wisconsin Hospitals and Clinics Authority should be guided by a code of ethics and thus:

19.45(11)(a) (a) The administrator of the division of merit recruitment and selection in the office of state employment relations shall, with the board's advice, promulgate rules to implement a code of ethics for classified and unclassified state employees except state public officials subject to this subchapter, unclassified personnel in the University of Wisconsin System and officers and employees of the judicial branch.

Effective date text (a) The administrator of the division of merit recruitment and selection in the office of state employment relations shall, with the board's advice, promulgate rules to implement a code of ethics for classified and unclassified state employees except state public officials subject to this subchapter, personnel in the University of Wisconsin System, and officers and employees of the judicial branch.

19.45(11)(b) (b) The board of regents of the University of Wisconsin System shall establish a code of ethics for unclassified personnel in that system who are not subject to this subchapter.

Effective date text (b) The board of regents of the University of Wisconsin System shall establish a code of ethics for personnel in that system who are not subject to this subchapter.

19.45(11)(c) (c) The supreme court shall promulgate a code of judicial ethics for officers and employees of the judiciary and candidates for judicial office which shall include financial disclosure requirements. All justices and judges shall, in addition to complying with this subchapter, adhere to the code of judicial ethics.

19.45(11)(d) (d) The board of directors of the University of Wisconsin Hospitals and Clinics Authority shall establish a code of ethics for employees of the authority who are not state public officials.

19.45(12) (12) No agency, as defined in s. 16.52 (7), or officer or employee thereof may present any request, or knowingly utilize any interests outside the agency to present any request, to either house of the legislature or any member or committee thereof, for appropriations which exceed the amount requested by the agency in the agency's most recent request submitted under s. 16.42.

19.45(13) (13) No state public official or candidate for state public office may, directly or by means of an agent, give, or offer or promise to give, or withhold, or offer or promise to withhold, his or her vote or influence, or promise to take or refrain from taking official action with respect to any proposed or pending matter in consideration of, or upon condition that, any other person make or refrain from making a political contribution, or provide or refrain from providing any service or other thing of value, to or for the benefit of a candidate, a political party, any person who is subject to a registration requirement under s. 11.05, or any person making a communication that contains a reference to a clearly identified state public official holding an elective office or to a candidate for state public office.

19.45 History History: 1973 c. 90; Stats. 1973 s. 11.05; 1973 c. 334 ss. 33, 57; Stats. 1973 s. 19.45; 1977 c. 29; 1977 c. 196 s. 130 (2); 1977 c. 223, 277; 1977 c. 418 s. 923 (14); 1977 c. 419, 447; 1979 c. 120; 1983 a. 27 ss. 112, 2200 (15); 1983 a. 166 ss. 7, 16; 1985 a. 332 s. 251 (1); 1987 a. 365; 1989 a. 31, 338; 1991 a. 39, 316; 1995 a. 27; 1997 a. 27; 2001 a. 109; 2003 a. 33 ss. 279, 9160; 2003 a. 39; 2007 a. 1; 2011 a. 32.

19.45 Annotation A county board may provide for a penalty in the nature of a forfeiture for a violation of a code of ethics ordinance but may not bar violators from running for office. A violation is not a neglect of duties under s. 59.10 [now 59.15] or an ipso facto cause for removal under s. 17.09 (1). 66 Atty. Gen. 148. See also 67 Atty. Gen. 164.

19.45 Annotation The ethics law does not prohibit a state public official from purchasing items and services that are available to the official because he or she holds public office. If the opportunity to purchase the item or service itself has substantial value, the purchase of the item or service is prohibited. 80 Atty. Gen. 201.

19.45 Annotation Sub. (12) is an unconstitutional infringement on free speech. Barnett v. State Ethics Board, 817 F. Supp. 67 (1993).



19.451 Discounts at certain stadiums.

19.451  Discounts at certain stadiums. No person serving in a national, state or local office, as defined in s. 5.02, may accept any discount on the price of admission or parking charged to members of the general public, including any discount on the use of a sky box or private luxury box, at a stadium that is exempt from general property taxes under s. 70.11 (36).

19.451 History History: 1991 a. 37.



19.46 Conflict of interest prohibited; exception.

19.46  Conflict of interest prohibited; exception.

19.46(1)(1) Except in accordance with the board's advice under s. 5.05 (6a) and except as otherwise provided in sub. (3), no state public official may:

19.46(1)(a) (a) Take any official action substantially affecting a matter in which the official, a member of his or her immediate family, or an organization with which the official is associated has a substantial financial interest.

19.46(1)(b) (b) Use his or her office or position in a way that produces or assists in the production of a substantial benefit, direct or indirect, for the official, one or more members of the official's immediate family either separately or together, or an organization with which the official is associated.

19.46(3) (3) This section does not prohibit a state public official from taking any action concerning the lawful payment of salaries or employee benefits or reimbursement of actual and necessary expenses, or prohibit a state public official from taking official action with respect to any proposal to modify state law or the state administrative code.

19.46 History History: 1973 c. 90; Stats. 1973 s. 11.06; 1973 c. 334 ss. 33, 57, 58; Stats. 1973 s. 19.46; 1975 c. 422; 1977 c. 223, 277, 449; 1983 a. 166; 1985 a. 29; 1989 a. 338; 2007 a. 1.



19.47 Statements of economic interests.

19.47  Statements of economic interests. All members and employees of the board shall file statements of economic interests with the board.

19.47 History History: 1973 c. 90; Stats. 1973 s. 11.07; 1973 c. 334 ss. 33, 57; Stats. 1973 s. 19.47; 1975 c. 426 s. 3; 1977 c. 26, 277; 1983 a. 27, 166, 378; 1987 a. 186; 1989 a. 338; 1991 a. 39, 189; 2007 a. 1.



19.48 Duties of the board.

19.48  Duties of the board. The board shall:

19.48(1) (1) Promulgate rules necessary to carry out this subchapter and subch. III of ch. 13. The board shall give prompt notice of the contents of its rules to state public officials who will be affected thereby.

19.48(2) (2) Prescribe and make available forms for use under this subchapter and subch. III of ch. 13, including the forms specified in s. 13.685 (1).

19.48(3) (3) Accept and file any information related to the purposes of this subchapter or subch. III of ch. 13 which is voluntarily supplied by any person in addition to the information required by this subchapter.

19.48(4) (4) Preserve the statements of economic interests filed with it for a period of 6 years from the date of receipt in such form, including microfilming, optical imaging or electronic formatting, as will facilitate document retention, except that:

19.48(4)(a) (a) Upon the expiration of 3 years after an individual ceases to be a state public official the board shall, unless the former state public official otherwise requests, destroy any statement of economic interests filed by him or her and any copies thereof in its possession.

19.48(4)(b) (b) Upon the expiration of 3 years after any election at which a candidate for state public office was not elected, the board shall destroy any statements of economic interests filed by him or her as a candidate for state public office and any copies thereof in the board's possession, unless the individual continues to hold another position for which he or she is required to file a statement, or unless the individual otherwise requests.

19.48(4)(c) (c) Upon the expiration of 3 years from the action of the senate upon a nomination for state public office at which the senate refused to consent to the appointment of the nominee, the board shall destroy any statements of economic interests filed by him or her as a nominee and any copies thereof in the board's possession, unless the individual continues to hold another position for which he or she is required to file a statement, or unless the nominee otherwise requests. This paragraph does not apply to any individual who is appointed to state public office under s. 17.20 (2).

19.48(5) (5) Except as provided in s. 19.55 (2) (c), make statements of economic interests filed with the board available for public inspection and copying during regular office hours and make copying facilities available at a charge not to exceed actual cost.

19.48(6) (6) Compile and maintain an index to all the statements of economic interests currently on file with the board to facilitate public access to such statements of economic interests.

19.48(7) (7) Prepare and publish special reports and technical studies to further the purposes of this subchapter and subch. III of ch. 13.

19.48(8) (8) Report the full name and address of any individual and the full name and address of any person represented by an individual seeking to copy or obtain information from a statement of economic interests in writing to the individual who filed it, as soon as possible.

19.48(9) (9) Administer programs to explain and interpret this subchapter and subch. III of ch. 13 for state public officials, and for elective state officials, candidates for state public office, legislative officials, agency officials, lobbyists, as defined in s. 13.62, local public officials, corporation counsels and attorneys for local governmental units. The programs shall provide advice regarding appropriate ethical and lobbying practices, with special emphasis on public interest lobbying. The board may delegate creation and implementation of any such program to a group representing the public interest. The board may charge a fee to participants in any such program.

19.48(10) (10) Compile and make available information filed with the board in ways designed to facilitate access to the information. The board may charge a fee to a person requesting information for compiling, disseminating or making available such information, except that the board shall not charge a fee for inspection at the board's office of any record otherwise open to public inspection under s. 19.35 (1).

19.48(11) (11) Maintain an Internet site on which the information required to be posted by agencies under s. 16.753 (4) can be posted and accessed. The information on the site shall be accessible directly or by linkage from a single page on the Internet.

19.48 History History: 1973 c. 90; Stats. 1973 s. 11.08; 1973 c. 333; 1973 c. 334 ss. 33, 57; Stats. 1973 s. 19.48; 1975 c. 41; 1977 c. 223, 277; 1977 c. 447 ss. 37, 209; 1983 a. 166 ss. 10, 16; 1985 a. 164; 1989 a. 338, 359; 1991 a. 39, 269; 1995 a. 27; 1997 a. 186; 2005 a. 410.



19.55 Public inspection of records.

19.55  Public inspection of records.

19.55(1) (1) Except as provided in sub. (2) and s. 5.05 (5s), all records under this subchapter or subch. III of ch. 13 in the possession of the board are open to public inspection at all reasonable times. The board shall require an individual wishing to examine a statement of economic interests or the list of persons who inspect any statements which are in the board's possession to provide his or her full name and address, and if the individual is representing another person, the full name and address of the person which he or she represents. Such identification may be provided in writing or in person. The board shall record and retain for at least 3 years information obtained by it pursuant to this subsection. No individual may use a fictitious name or address or fail to identify a principal in making any request for inspection.

19.55(2) (2) The following records in the board's possession are not open for public inspection:

19.55(2)(c) (c) Statements of economic interests and reports of economic transactions which are filed with the government accountability board by members or employees of the investment board, except that the government accountability board shall refer statements and reports filed by such individuals to the legislative audit bureau for its review, and except that a statement of economic interests filed by a member or employee of the investment board who is also an official required to file shall be open to public inspection.

19.55(2)(d) (d) Records of the social security number of any individual who files an application for licensure as a lobbyist under s. 13.63 or who registers as a principal under s. 13.64, except to the department of children and families for purposes of administration of s. 49.22, to the department of revenue for purposes of administration of s. 73.0301, and to the department of workforce development for purposes of administration of s. 108.227.

19.55 History History: 1977 c. 277; 1981 c. 335 s. 26; 1983 a. 166 ss. 15, 16; 1985 a. 164; 1989 a. 31, 338; 1997 a. 191, 237; 1999 a. 32; 2007 a. 1, 20; 2013 a. 36.

19.55 Annotation The extent of confidentiality of investment board nominees' statements of economic interests rests in the sound discretion of the senate committee to which the nomination is referred. 68 Atty. Gen. 378.



19.56 Honorariums, fees and expenses.

19.56  Honorariums, fees and expenses.

19.56(1) (1) Every state public official is encouraged to meet with clubs, conventions, special interest groups, political groups, school groups and other gatherings to discuss and to interpret legislative, administrative, executive or judicial processes and proposals and issues initiated by or affecting a department or the judicial branch.

19.56(2) (2)

19.56(2)(a)(a) Except as provided in par. (b), every official required to file who receives for a published work or for the presentation of a talk or participation in a meeting, any lodging, transportation, money or other thing with a combined pecuniary value exceeding $50 excluding the value of food or beverage offered coincidentally with a talk or meeting shall, on his or her statement of economic interests, report the identity of every person from whom the official receives such lodging, transportation, money or other thing during his or her preceding taxable year, the circumstances under which it was received and the approximate value thereof.

19.56(2)(b) (b) An official need not report on his or her statement of economic interests under par. (a) information pertaining to any lodging, transportation, money or other thing of pecuniary value which:

19.56(2)(b)1. 1. The official returns to the payor within 30 days of receipt;

19.56(2)(b)2. 2. Is paid to the official by a person identified on the official's statement of economic interests under s. 19.44 (1) (e) or (f) as a source of income;

19.56(2)(b)3. 3. The official can show by clear and convincing evidence was unrelated to and did not arise from the recipient's holding or having held a public office and was made for a purpose unrelated to the purposes specified in sub. (1);

19.56(2)(b)4. 4. The official has previously reported to the board as a matter of public record;

19.56(2)(b)5. 5. Is paid by the department or municipality of which the official's state public office is a part, or, in the case of a district attorney, is paid by that department or a county which the district attorney serves, or, in the case of a justice or judge of a court of record, is paid from the appropriations for operation of the state court system; or

19.56(2)(b)6. 6. Is made available to the official by the Wisconsin Economic Development Corporation or the department of tourism in accordance with sub. (3) (e), (em) or (f).

19.56(3) (3) Notwithstanding s. 19.45:

19.56(3)(a) (a) A state public official may receive and retain reimbursement or payment of actual and reasonable expenses and an elected official may retain reasonable compensation, for a published work or for the presentation of a talk or participation in a meeting related to a topic specified in sub. (1) if the payment or reimbursement is paid or arranged by the organizer of the event or the publisher of the work.

19.56(3)(b) (b) A state public official may receive and retain anything of value if the activity or occasion for which it is given is unrelated to the official's use of the state's time, facilities, services or supplies not generally available to all citizens of this state and the official can show by clear and convincing evidence that the payment or reimbursement was unrelated to and did not arise from the recipient's holding or having held a public office and was paid for a purpose unrelated to the purposes specified in sub. (1).

19.56(3)(c) (c) A state public official may receive and retain from the state or on behalf of the state transportation, lodging, meals, food or beverage, or reimbursement therefor or payment or reimbursement of actual and reasonable costs that the official can show by clear and convincing evidence were incurred or received on behalf of the state of Wisconsin and primarily for the benefit of the state and not primarily for the private benefit of the official or any other person.

19.56(3)(d) (d) A state public official may receive and retain from a political committee under ch. 11 transportation, lodging, meals, food or beverage, or reimbursement therefor or payment or reimbursement of costs permitted and reported in accordance with ch. 11.

19.56(3)(e) (e) A state public official who is an officer or employee of the Wisconsin Economic Development Corporation may solicit, receive and retain on behalf of the state anything of value for the purpose of any of the following:

19.56(3)(e)1. 1. The sponsorship by the Wisconsin Economic Development Corporation of a trip to a foreign country primarily to promote trade between that country and this state that the Wisconsin Economic Development Corporation can demonstrate through clear and convincing evidence is primarily for the benefit of this state.

19.56(3)(e)2. 2. Hosting individuals in order to promote business, economic development, tourism or conferences sponsored by multistate, national or international associations of governments or governmental officials.

19.56(3)(em) (em) A state public official who is an officer or employee of the department of tourism may solicit, receive and retain on behalf of the state anything of value for the purpose of hosting individuals in order to promote tourism.

19.56(3)(f) (f) A state public official may receive and retain from the Wisconsin Economic Development Corporation anything of value which the Wisconsin Economic Development Corporation is authorized to provide under par. (e) and may receive and retain from the department of tourism anything of value which the department of tourism is authorized to provide under par. (em).

19.56(4) (4) If a state public official receives a payment not authorized by this subchapter, in cash or otherwise, for a published work or a talk or meeting, the official may not retain it. If practicable, the official shall deposit it with the department or municipality with which he or she is associated or, in the case of a justice or judge of a court of record, with the director of state courts. If that is not practicable, the official shall return it or its equivalent to the payor or convey it to the state or to a charitable organization other than one with which he or she is associated.

19.56 History History: 1977 c. 277; 1983 a. 61, 538; 1985 a. 203; 1989 a. 31, 338; 1991 a. 39; 1995 a. 27 ss. 455 to 457, 9116 (5); 2011 a. 32.

19.56 Annotation The interaction of s. 19.56 with the prohibition against furnishing anything of pecuniary value to state officials under s. 13.625 is discussed. 80 Atty. Gen. 205.



19.57 Conferences, visits and economic development activities.

19.57  Conferences, visits and economic development activities. The Wisconsin Economic Development Corporation shall file a report with the board no later than April 30 annually, specifying the source and amount of anything of value received by the Wisconsin Economic Development Corporation during the preceding calendar year for a purpose specified in s. 19.56 (3) (e), and the program or activity in connection with which the thing is received, together with the location and date of that program or activity.

19.57 History History: 1991 a. 39; 1995 a. 27 s. 9116 (5); 2011 a. 32.



19.575 Tourism activities.

19.575  Tourism activities. The department of tourism shall file a report with the board no later than April 30 annually, specifying the source and amount of anything of value received by the department of tourism during the preceding calendar year for a purpose specified in s. 19.56 (3) (em) and the program or activity in connection with which the thing is received, together with the location and date of that program or activity.

19.575 History History: 1995 a. 27.



19.579 Civil penalties.

19.579  Civil penalties.

19.579(1)(1) Except as provided in sub. (2), any person who violates this subchapter may be required to forfeit not more than $500 for each violation of s. 19.43, 19.44, or 19.56 (2) or not more than $5,000 for each violation of any other provision of this subchapter. If the court determines that the accused has realized economic gain as a result of the violation, the court may, in addition, order the accused to forfeit the amount gained as a result of the violation. In addition, if the court determines that a state public official has violated s. 19.45 (13), the court may order the official to forfeit an amount equal to the amount or value of any political contribution, service, or other thing of value that was wrongfully obtained. If the court determines that a state public official has violated s. 19.45 (13) and no political contribution, service or other thing of value was obtained, the court may order the official to forfeit an amount equal to the maximum contribution authorized under s. 11.26 (1) for the office held or sought by the official, whichever amount is greater. The attorney general, when so requested by the board, shall institute proceedings to recover any forfeiture incurred under this section which is not paid by the person against whom it is assessed.

19.579(2) (2) Any person who violates s. 19.45 (13) may be required to forfeit not more than $5,000.

19.579 History History: 2003 a. 39; 2007 a. 1 ss. 121, 130, 131.



19.58 Criminal penalties.

19.58  Criminal penalties.

19.58(1)(1)

19.58(1)(a)(a) Any person who intentionally violates any provision of this subchapter except s. 19.45 (13) or 19.59 (1) (br), or a code of ethics adopted or established under s. 19.45 (11) (a) or (b), shall be fined not less than $100 nor more than $5,000 or imprisoned not more than one year in the county jail or both.

19.58(1)(b) (b) Any person who intentionally violates s. 19.45 (13) or 19.59 (1) (br) is guilty of a Class I felony.

19.58(2) (2) The penalties under sub. (1) do not limit the power of either house of the legislature to discipline its own members or to impeach a public official, or limit the power of a department to discipline its state public officials or employees.

19.58(3) (3) In this section "intentionally" has the meaning given under s. 939.23.

19.58 History History: 1973 c. 90; Stats. 1973 s. 11.10; 1973 c. 334 ss. 33, 57, 58; Stats. 1973 s. 19.50; 1975 c. 200; 1977 c. 277 ss. 34, 37; Stats. 1977 s. 19.58; 2003 a. 39.



19.59 Codes of ethics for local government officials, employees and candidates.

19.59  Codes of ethics for local government officials, employees and candidates.

19.59(1) (1)

19.59(1)(a)(a) No local public official may use his or her public position or office to obtain financial gain or anything of substantial value for the private benefit of himself or herself or his or her immediate family, or for an organization with which he or she is associated. A violation of this paragraph includes the acceptance of free or discounted admissions to a professional baseball or football game by a member of the district board of a local professional baseball park district created under subch. III of ch. 229 or a local professional football stadium district created under subch. IV of ch. 229. This paragraph does not prohibit a local public official from using the title or prestige of his or her office to obtain campaign contributions that are permitted and reported as required by ch. 11.

19.59(1)(b) (b) No person may offer or give to a local public official, directly or indirectly, and no local public official may solicit or accept from any person, directly or indirectly, anything of value if it could reasonably be expected to influence the local public official's vote, official actions or judgment, or could reasonably be considered as a reward for any official action or inaction on the part of the local public official. This paragraph does not prohibit a local public official from engaging in outside employment.

19.59(1)(br) (br) No local public official or candidate for local public office may, directly or by means of an agent, give, or offer or promise to give, or withhold, or offer or promise to withhold, his or her vote or influence, or promise to take or refrain from taking official action with respect to any proposed or pending matter in consideration of, or upon condition that, any other person make or refrain from making a political contribution, or provide or refrain from providing any service or other thing of value, to or for the benefit of a candidate, a political party, any person who is subject to a registration requirement under s. 11.05, or any person making a communication that contains a reference to a clearly identified local public official holding an elective office or to a candidate for local public office.

19.59(1)(c) (c) Except as otherwise provided in par. (d), no local public official may:

19.59(1)(c)1. 1. Take any official action substantially affecting a matter in which the official, a member of his or her immediate family, or an organization with which the official is associated has a substantial financial interest.

19.59(1)(c)2. 2. Use his or her office or position in a way that produces or assists in the production of a substantial benefit, direct or indirect, for the official, one or more members of the official's immediate family either separately or together, or an organization with which the official is associated.

19.59(1)(d) (d) Paragraph (c) does not prohibit a local public official from taking any action concerning the lawful payment of salaries or employee benefits or reimbursement of actual and necessary expenses, or prohibit a local public official from taking official action with respect to any proposal to modify a county or municipal ordinance.

19.59(1)(f) (f) Paragraphs (a) to (c) do not apply to the members of a local committee appointed under s. 289.33 (7) (a) to negotiate with the owner or operator of, or applicant for a license to operate, a solid waste disposal or hazardous waste facility under s. 289.33, with respect to any matter contained or proposed to be contained in a written agreement between a municipality and the owner, operator or applicant or in an arbitration award or proposed award that is applicable to those parties.

19.59(1)(g) (g)

19.59(1)(g)1.1. In this paragraph:

19.59(1)(g)1.a. a. "District" means a local professional baseball park district created under subch. III of ch. 229 or a local professional football stadium district created under subch. IV of ch. 229.

19.59(1)(g)1.b. b. "District board member" means a member of the district board of a district.

19.59(1)(g)2. 2. No district board member may accept or retain any transportation, lodging, meals, food or beverage, or reimbursement therefor, except in accordance with this paragraph.

19.59(1)(g)3. 3. A district board member may receive and retain reimbursement or payment of actual and reasonable expenses for a published work or for the presentation of a talk or participation in a meeting related to processes, proposals and issues affecting a district if the payment or reimbursement is paid or arranged by the organizer of the event or the publisher of the work.

19.59(1)(g)4. 4. A district board member may receive and retain anything of value if the activity or occasion for which it is given is unrelated to the member's use of the time, facilities, services or supplies of the district not generally available to all residents of the district and the member can show by clear and convincing evidence that the payment or reimbursement was unrelated to and did not arise from the recipient's holding or having held a public office and was paid for a purpose unrelated to the purposes specified in subd. 3.

19.59(1)(g)5. 5. A district board member may receive and retain from the district or on behalf of the district transportation, lodging, meals, food or beverage, or reimbursement therefor or payment or reimbursement of actual and reasonable costs that the member can show by clear and convincing evidence were incurred or received on behalf of the district and primarily for the benefit of the district and not primarily for the private benefit of the member or any other person.

19.59(1)(g)6. 6. No district board member may intentionally use or disclose information gained in the course of or by reason of his or her official position or activities in any way that could result in the receipt of anything of value for himself or herself, for his or her immediate family, or for any other person, if the information has not been communicated to the public or is not public information.

19.59(1)(g)7. 7. No district board member may use or attempt to use the position held by the member to influence or gain unlawful benefits, advantages or privileges personally or for others.

19.59(1)(g)8. 8. No district board member, member of a district board member's immediate family, nor any organization with which the district board member or a member of the district board member's immediate family owns or controls at least 10% of the outstanding equity, voting rights, or outstanding indebtedness may enter into any contract or lease involving a payment or payments of more than $3,000 within a 12-month period, in whole or in part derived from district funds unless the district board member has first made written disclosure of the nature and extent of such relationship or interest to the government accountability board and to the district. Any contract or lease entered into in violation of this subdivision may be voided by the district in an action commenced within 3 years of the date on which the government accountability board, or the district, knew or should have known that a violation of this subdivision had occurred. This subdivision does not affect the application of s. 946.13.

19.59(1)(g)9. 9. No former district board member, for 12 months following the date on which he or she ceases to be a district board member, may, for compensation, on behalf of any person other than a governmental entity, make any formal or informal appearance before, or negotiate with, any officer or employee of the district with which he or she was associated as a district board member within 12 months prior to the date on which he or she ceased to be a district board member.

19.59(1)(g)10. 10. No former district board member, for 12 months following the date on which he or she ceases to be a district board member, may, for compensation, on behalf of any person other than a governmental entity, make any formal or informal appearance before, or negotiate with, any officer or employee of a district with which he or she was associated as a district board member in connection with any judicial or quasi-judicial proceeding, application, contract, claim, or charge which might give rise to a judicial or quasi-judicial proceeding which was under the former member's responsibility as a district board member within 12 months prior to the date on which he or she ceased to be a member.

19.59(1)(g)11. 11. No former district board member may, for compensation, act on behalf of any party other than the district with which he or she was associated as a district board member in connection with any judicial or quasi-judicial proceeding, application, contract, claim, or charge which might give rise to a judicial or quasi-judicial proceeding in which the former member participated personally and substantially as a district board member.

19.59(1m) (1m) In addition to the requirements of sub. (1), any county, city, village or town may enact an ordinance establishing a code of ethics for public officials and employees of the county or municipality and candidates for county or municipal elective offices.

19.59(2) (2) An ordinance enacted under this section shall specify the positions to which it applies. The ordinance may apply to members of the immediate family of individuals who hold positions or who are candidates for positions to which the ordinance applies.

19.59(3) (3) An ordinance enacted under this section may contain any of the following provisions:

19.59(3)(a) (a) A requirement for local public officials, other employees of the county or municipality and candidates for local public office to identify any of the economic interests specified in s. 19.44.

19.59(3)(b) (b) A provision directing the county or municipal clerk or board of election commissioners to omit the name of any candidate from an election ballot who fails to disclose his or her economic interests in accordance with the requirements of the ordinance.

19.59(3)(c) (c) A provision directing the county or municipal treasurer to withhold the payment of salaries or expenses from any local public official or other employee of the county or municipality who fails to disclose his or her economic interests in accordance with the requirements of the ordinance.

19.59(3)(d) (d) A provision vesting administration and civil enforcement of the ordinance with an ethics board appointed in a manner specified in the ordinance. A board created under this paragraph may issue subpoenas, administer oaths and investigate any violation of the ordinance on its own motion or upon complaint by any person. The ordinance may empower the board to issue opinions upon request. Records of the board's opinions, opinion requests and investigations of violations of the ordinance may be closed in whole or in part to public inspection if the ordinance so provides.

19.59(3)(e) (e) Provisions prescribing ethical standards of conduct and prohibiting conflicts of interest on the part of local public officials and other employees of the county or municipality or on the part of former local public officials or former employees of the county or municipality.

19.59(3)(f) (f) A provision prescribing a forfeiture for violation of the ordinance in an amount not exceeding $1,000 for each offense. A minimum forfeiture not exceeding $100 for each offense may also be prescribed.

19.59(4) (4) This section may not be construed to limit the authority of a county, city, village or town to regulate the conduct of its officials and employees to the extent that it has authority to regulate that conduct under the constitution or other laws.

19.59(5) (5)

19.59(5)(a)(a) Any individual, either personally or on behalf of an organization or governmental body, may request of a county or municipal ethics board, or, in the absence of a county or municipal ethics board, a county corporation counsel or attorney for a local governmental unit, an advisory opinion regarding the propriety of any matter to which the person is or may become a party. Any appointing officer, with the consent of a prospective appointee, may request of a county or municipal ethics board, or, in the absence of a county or municipal ethics board, a county corporation counsel or attorney for a local governmental unit an advisory opinion regarding the propriety of any matter to which the prospective appointee is or may become a party. The county or municipal ethics board or the county corporation counsel or attorney shall review a request for an advisory opinion and may advise the person making the request. Advisory opinions and requests therefor shall be in writing. It is prima facie evidence of intent to comply with this section or any ordinance enacted under this section when a person refers a matter to a county or municipal ethics board or a county corporation counsel or attorney for a local governmental unit and abides by the advisory opinion, if the material facts are as stated in the opinion request. A county or municipal ethics board may authorize a county corporation counsel or attorney to act in its stead in instances where delay is of substantial inconvenience or detriment to the requesting party. Except as provided in par. (b), neither a county corporation counsel or attorney for a local governmental unit nor a member or agent of a county or municipal ethics board may make public the identity of an individual requesting an advisory opinion or of individuals or organizations mentioned in the opinion.

19.59(5)(b) (b) A county or municipal ethics board, county corporation counsel or attorney for a local governmental unit replying to a request for an advisory opinion may make the opinion public with the consent of the individual requesting the advisory opinion or the organization or governmental body on whose behalf it is requested and may make public a summary of an advisory opinion issued under this subsection after making sufficient alterations in the summary to prevent disclosing the identities of individuals involved in the opinion. A person who makes or purports to make public the substance of or any portion of an advisory opinion requested by or on behalf of the person waives the confidentiality of the request for an advisory opinion and of any records obtained or prepared by the county or municipal ethics board, the county corporation counsel or the attorney for the local governmental unit in connection with the request for an advisory opinion.

19.59(6) (6) Any county corporation counsel, attorney for a local governmental unit or statewide association of local governmental units may request the board to issue an opinion concerning the interpretation of this section. The board shall review such a request and may advise the person making the request.

19.59(7) (7)

19.59(7)(a)(a) Any person who violates sub. (1) may be required to forfeit not more than $1,000 for each violation, and, if the court determines that the accused has violated sub. (1) (br), the court may, in addition, order the accused to forfeit an amount equal to the amount or value of any political contribution, service, or other thing of value that was wrongfully obtained.

19.59(7)(b) (b) Any person who violates sub. (1) may be required to forfeit not more than $1,000 for each violation, and, if the court determines that a local public official has violated sub. (1) (br) and no political contribution, service or other thing of value was obtained, the court may, in addition, order the accused to forfeit an amount equal to the maximum contribution authorized under s. 11.26 (1) for the office held or sought by the official, whichever amount is greater.

19.59(8) (8)

19.59(8)(a)(a) Subsection (1) shall be enforced in the name and on behalf of the state by action of the district attorney of any county wherein a violation may occur, upon the verified complaint of any person.

19.59(8)(b) (b) In addition and supplementary to the remedy provided in sub. (7), the district attorney may commence an action, separately or in conjunction with an action brought to obtain the remedy provided in sub. (7), to obtain such other legal or equitable relief, including but not limited to mandamus, injunction or declaratory judgment, as may be appropriate under the circumstances.

19.59(8)(c) (c) If the district attorney fails to commence an action to enforce sub. (1) (a), (b), or (c) to (g) within 20 days after receiving a verified complaint or if the district attorney refuses to commence such an action, the person making the complaint may petition the attorney general to act upon the complaint. The attorney general may then bring an action under par. (a) or (b), or both.

19.59(8)(cm) (cm) No complaint alleging a violation of sub. (1) (br) may be filed during the period beginning 120 days before a general or spring election, or during the period commencing on the date of the order of a special election under s. 8.50, and ending on the date of that election, against a candidate who files a declaration of candidacy to have his or her name appear on the ballot at that election.

19.59(8)(cn) (cn) If the district attorney for the county in which a violation of sub. (1) (br) is alleged to occur receives a verified complaint alleging a violation of sub. (1) (br), the district attorney shall, within 30 days after receipt of the complaint, either commence an investigation of the allegations contained in the complaint or dismiss the complaint. If the district attorney dismisses the complaint, with or without investigation, the district attorney shall notify the complainant in writing. Upon receiving notification of the dismissal, the complainant may then file the complaint with the attorney general or the district attorney for a county that is adjacent to the county in which the violation is alleged to occur. The attorney general or district attorney may then investigate the allegations contained in the complaint and commence a prosecution.

19.59(8)(d) (d) If the district attorney prevails in such an action, the court shall award any forfeiture recovered together with reasonable costs to the county wherein the violation occurs. If the attorney general prevails in such an action, the court shall award any forfeiture recovered together with reasonable costs to the state.

19.59 History History: 1979 c. 120; 1981 c. 149; 1981 c. 335 s. 26; 1983 a. 166 s. 16; 1991 a. 39, 269; 1995 a. 56, 227; 1999 a. 167; 2001 a. 109; 2003 a. 39; 2007 a. 1.



19.62 Definitions.

19.62  Definitions. In this subchapter:

19.62(1) (1) "Authority" has the meaning specified in s. 19.32 (1).

19.62(2) (2) "Internet protocol address" means an identifier for a computer or device on a transmission control protocol-Internet protocol network.

19.62(3) (3) "Matching program" means the computerized comparison of information in one records series to information in another records series for use by an authority or a federal agency to establish or verify an individual's eligibility for any right, privilege or benefit or to recoup payments or delinquent debts under programs of an authority or federal agency.

19.62(5) (5) "Personally identifiable information" means information that can be associated with a particular individual through one or more identifiers or other information or circumstances.

19.62(6) (6) "Record" has the meaning specified in s. 19.32 (2).

19.62(7) (7) "Records series" means records that are arranged under a manual or automated filing system, or are kept together as a unit, because they relate to a particular subject, result from the same activity or have a particular form.

19.62(8) (8) "State authority" means an authority that is a state elected official, agency, board, commission, committee, council, department or public body corporate and politic created by constitution, statute, rule or order; a state governmental or quasi-governmental corporation; the supreme court or court of appeals; or the assembly or senate.

19.62 History History: 1991 a. 39; 1993 a. 215; 1995 a. 27; 1997 a. 79; 2001 a. 16; 2007 a. 20.



19.65 Rules of conduct; employee training; and security.

19.65  Rules of conduct; employee training; and security. An authority shall do all of the following:

19.65(1) (1) Develop rules of conduct for its employees who are involved in collecting, maintaining, using, providing access to, sharing or archiving personally identifiable information.

19.65(2) (2) Ensure that the persons identified in sub. (1) know their duties and responsibilities relating to protecting personal privacy, including applicable state and federal laws.

19.65 History History: 1991 a. 39.



19.67 Data collection.

19.67  Data collection.

19.67(1)(1)  Collection from data subject or verification. An authority that maintains personally identifiable information that may result in an adverse determination about any individual's rights, benefits or privileges shall, to the greatest extent practicable, do at least one of the following:

19.67(1)(a) (a) Collect the information directly from the individual.

19.67(1)(b) (b) Verify the information, if collected from another person.

19.67 History History: 1991 a. 39.



19.68 Collection of personally identifiable information from Internet users.

19.68  Collection of personally identifiable information from Internet users. No state authority that maintains an Internet site may use that site to obtain personally identifiable information from any person who visits that site without the consent of the person from whom the information is obtained. This section does not apply to acquisition of Internet protocol addresses.

19.68 History History: 2001 a. 16.



19.69 Computer matching.

19.69  Computer matching.

19.69(1)(1)  Matching specification. A state authority may not use or allow the use of personally identifiable information maintained by the state authority in a match under a matching program, or provide personally identifiable information for use in a match under a matching program, unless the state authority has specified in writing all of the following for the matching program:

19.69(1)(a) (a) The purpose and legal authority for the matching program.

19.69(1)(b) (b) The justification for the program and the anticipated results, including an estimate of any savings.

19.69(1)(c) (c) A description of the information that will be matched.

19.69(2) (2) Copy to public records board. A state authority that prepares a written specification of a matching program under sub. (1) shall provide to the public records board a copy of the specification and any subsequent revision of the specification within 30 days after the state authority prepares the specification or the revision.

19.69(3) (3) Notice of adverse action.

19.69(3)(a)(a) Except as provided under par. (b), a state authority may not take an adverse action against an individual as a result of information produced by a matching program until after the state authority has notified the individual, in writing, of the proposed action.

19.69(3)(b) (b) A state authority may grant an exception to par. (a) if it finds that the information in the records series is sufficiently reliable.

19.69(4) (4) Nonapplicability. This section does not apply to any matching program established between the secretary of transportation and the commissioner of the federal social security administration pursuant to an agreement specified under s. 85.61 (2).

19.69 History History: 1991 a. 39, 269; 1995 a. 27; 2003 a. 265.



19.71 Sale of names or addresses.

19.71  Sale of names or addresses. An authority may not sell or rent a record containing an individual's name or address of residence, unless specifically authorized by state law. The collection of fees under s. 19.35 (3) is not a sale or rental under this section.

19.71 History History: 1991 a. 39.



19.77 Summary of case law and attorney general opinions.

19.77  Summary of case law and attorney general opinions. Annually, the attorney general shall summarize case law and attorney general opinions relating to due process and other legal issues involving the collection, maintenance, use, provision of access to, sharing or archiving of personally identifiable information by authorities. The attorney general shall provide the summary, at no charge, to interested persons.

19.77 History History: 1991 a. 39.



19.80 Penalties.

19.80  Penalties.

19.80(2)(2)  Employee discipline. Any person employed by an authority who violates this subchapter may be discharged or suspended without pay.

19.80(3) (3) Penalties.

19.80(3)(a)(a) Any person who willfully collects, discloses or maintains personally identifiable information in violation of federal or state law may be required to forfeit not more than $500 for each violation.

19.80(3)(b) (b) Any person who willfully requests or obtains personally identifiable information from an authority under false pretenses may be required to forfeit not more than $500 for each violation.

19.80 History History: 1991 a. 39, 269.



19.81 Declaration of policy.

19.81  Declaration of policy.

19.81(1) (1) In recognition of the fact that a representative government of the American type is dependent upon an informed electorate, it is declared to be the policy of this state that the public is entitled to the fullest and most complete information regarding the affairs of government as is compatible with the conduct of governmental business.

19.81(2) (2) To implement and ensure the public policy herein expressed, all meetings of all state and local governmental bodies shall be publicly held in places reasonably accessible to members of the public and shall be open to all citizens at all times unless otherwise expressly provided by law.

19.81(3) (3) In conformance with article IV, section 10, of the constitution, which states that the doors of each house shall remain open, except when the public welfare requires secrecy, it is declared to be the intent of the legislature to comply to the fullest extent with this subchapter.

19.81(4) (4) This subchapter shall be liberally construed to achieve the purposes set forth in this section, and the rule that penal statutes must be strictly construed shall be limited to the enforcement of forfeitures and shall not otherwise apply to actions brought under this subchapter or to interpretations thereof.

19.81 History History: 1975 c. 426; 1983 a. 192.

19.81 Annotation Subsequent to the presentation of evidence by the taxpayer, a board of review's consideration of testimony by the village assessor at an executive session was contrary to the open meeting law. Although it was permissible for the board to convene a closed session for the purpose of deliberating after a quasi-judicial hearing, the proceedings did not constitute mere deliberations but were a continuation of the quasi-judicial hearing without the presence of or notice to the objecting taxpayer. Dolphin v. Butler Board of Review, 70 Wis. 2d 403, 234 N.W.2d 277 (1975).

19.81 Annotation The open meeting law is not applicable to the judicial commission. State ex rel. Lynch v. Dancey, 71 Wis. 2d 287, 238 N.W.2d 81 (1976).

19.81 Annotation A regular open meeting, held subsequent to a closed meeting on another subject, does not constitute a reconvened open meeting when there was no prior open meeting on that day. 58 Atty. Gen. 41.

19.81 Annotation Consideration of a resolution is a formal action of an administrative or minor governing body and when taken in proper closed session, the resolution and result of the vote must be made available for public inspection, pursuant to 19.21, absent a specific showing that the public interest would be adversely affected. 60 Atty. Gen. 9.

19.81 Annotation Joint apprenticeship committees, appointed pursuant to Wis. Adm. Code provisions, are governmental bodies and subject to the requirements of the open meeting law. 63 Atty. Gen. 363.

19.81 Annotation Voting procedures employed by worker's compensation and unemployment advisory councils that utilized adjournment of public meeting for purposes of having members representing employers and members representing employees or workers to separately meet in closed caucuses and to vote as a block on reconvening was contrary to the open records law. 63 Atty. Gen. 414.

19.81 Annotation A governmental body can call closed sessions for proper purposes without giving notice to members of the news media who have filed written requests. 63 Atty. Gen. 470.

19.81 Annotation The meaning of "communication" is discussed with reference to giving the public and news media members adequate notice. 63 Atty. Gen. 509.

19.81 Annotation The posting in the governor's office of agenda of future investment board meetings is not sufficient communication to the public or the news media who have filed a written request for notice. 63 Atty. Gen. 549.

19.81 Annotation A county board may not utilize an unidentified paper ballot in voting to appoint a county highway commissioner, but may vote by ayes and nays or show of hands at an open session if some member does not require the vote to be taken in such manner that the vote of each member may be ascertained and recorded. 63 Atty. Gen. 569.

19.81 Annotation When the city of Milwaukee and a private non-profit festival organization incorporated the open meetings law into a contract, the contract allowed public enforcement of the contractual provisions concerning open meetings. Journal/Sentinel, Inc. v. Pleva, 155 Wis. 2d 704, 456 N.W.2d 359 (1990).

19.81 Annotation Sub. (2) requires that a meeting be held in a facility that gives reasonable public access, not total access. No person may be systematically excluded or arbitrarily refused admittance. State ex rel. Badke v. Greendale Village Bd. 173 Wis. 2d 553, 494 N.W.2d 408 (1993).

19.81 Annotation This subchapter is discussed. 65 Atty. Gen. preface.

19.81 Annotation Public notice requirements for meetings of a city district school board under this subchapter and s. 120.48, 1983 stats., are discussed. 66 Atty. Gen. 93.

19.81 Annotation A volunteer fire department organized as a nonprofit corporation under s. 213.05 is not subject to the open meeting law. 66 Atty. Gen. 113.

19.81 Annotation Anyone has the right to tape-record an open meeting of a governmental body provided the meeting is not thereby physically disrupted. 66 Atty. Gen. 318.

19.81 Annotation The open meeting law does not apply to a coroner's inquest. 67 Atty. Gen. 250.

19.81 Annotation The open meeting law does not apply if the common council hears a grievance under a collective bargaining agreement. 67 Atty. Gen. 276.

19.81 Annotation The application of the open meeting law to the duties of WERC is discussed. 68 Atty. Gen. 171.

19.81 Annotation A senate committee meeting was probably held in violation of the open meetings law although there was never any intention prior to the gathering to attempt to debate any matter of policy, to reach agreement on differences, to make any decisions on any bill or part thereof, to take any votes, or to resolve substantive differences. Quorum gatherings should be presumed to be in violation of the law, due to a quorum's ability to thereafter call, compose and control by vote a formal meeting of a governmental body. 71 Atty. Gen. 63.

19.81 Annotation Nonstock corporations created by statute as bodies politic clearly fall within the term "governmental body" as defined in the open meetings law and are subject to the provisions of the open meetings law. Nonstock corporations that were not created by the legislature or by rule, but were created by private citizens are not bodies politic and not governmental bodies. 73 Atty. Gen. 53.

19.81 Annotation A "quasi-governmental corporation" in sub. (1) includes private corporations that closely resemble governmental corporations in function, effect, or status. 80 Atty. Gen. 129.

19.81 Annotation Understanding Wisconsin's open meeting law. Harvey, WBB September 1980.

19.81 Annotation Getting the Best of Both Worlds: Open Government and Economic Development. Westerberg. Wis. Law. Feb. 2009.



19.82 Definitions.

19.82  Definitions. As used in this subchapter:

19.82(1) (1) "Governmental body" means a state or local agency, board, commission, committee, council, department or public body corporate and politic created by constitution, statute, ordinance, rule or order; a governmental or quasi-governmental corporation except for the Bradley center sports and entertainment corporation; a local exposition district under subch. II of ch. 229; a long-term care district under s. 46.2895; or a formally constituted subunit of any of the foregoing, but excludes any such body or committee or subunit of such body which is formed for or meeting for the purpose of collective bargaining under subch. I, IV, or V of ch. 111.

19.82(2) (2) "Meeting" means the convening of members of a governmental body for the purpose of exercising the responsibilities, authority, power or duties delegated to or vested in the body. If one-half or more of the members of a governmental body are present, the meeting is rebuttably presumed to be for the purpose of exercising the responsibilities, authority, power or duties delegated to or vested in the body. The term does not include any social or chance gathering or conference which is not intended to avoid this subchapter, any gathering of the members of a town board for the purpose specified in s. 60.50 (6), any gathering of the commissioners of a town sanitary district for the purpose specified in s. 60.77 (5) (k), or any gathering of the members of a drainage board created under s. 88.16, 1991 stats., or under s. 88.17, for a purpose specified in s. 88.065 (5) (a).

19.82(3) (3) "Open session" means a meeting which is held in a place reasonably accessible to members of the public and open to all citizens at all times. In the case of a state governmental body, it means a meeting which is held in a building and room thereof which enables access by persons with functional limitations, as defined in s. 101.13 (1).

19.82 History History: 1975 c. 426; 1977 c. 364, 447; 1985 a. 26, 29, 332; 1987 a. 305; 1993 a. 215, 263, 456, 491; 1995 a. 27, 185; 1997 a. 79; 1999 a. 9; 2007 a. 20, 96; 2009 a. 28; 2011 a. 10.

19.82 Annotation A "meeting" under sub. (2) was found although the governmental body was not empowered to exercise the final powers of its parent body. State v. Swanson, 92 Wis. 2d 310, 284 N.W.2d 655 (1979).

19.82 Annotation A "meeting" under sub. (2) was found when members met with a purpose to engage in government business and the number of members present was sufficient to determine the parent body's course of action regarding the proposal discussed. State ex rel. Newspapers v. Showers, 135 Wis. 2d 77, 398 N.W.2d 154 (1987).

19.82 Annotation The open meetings law is not meant to apply to single-member governmental bodies. Sub. (2) speaks of a meeting of the members, plural, implying there must be at least two members of a governmental body. Plourde v. Berends, 2006 WI App 147, 294 Wis. 2d 746, 720 N.W.2d 130, 05-2106.

19.82 Annotation A corporation is quasi-governmental if, based on the totality of circumstances, it resembles a governmental corporation in function, effect, or status, requiring a case-by-case analysis. Here, a primary consideration was that the body was funded exclusively by public tax dollars or interest thereon. Additionally, its office was located in the municipal building, it was listed on the city Web site, the city provided it with clerical support and office supplies, all its assets revert to the city if it ceases to exist, its books are open for city inspection, the mayor and another city official are directors, and it had no clients other than the city. State v. Beaver Dam Area Development Corporation, 2008 WI 90, 312 Wis. 2d 84, 752 N.W.2d 295, 06-0662.

19.82 Annotation A municipal public utility commission managing a city owned public electric utility is a governmental body under sub. (1). 65 Atty. Gen. 243.

19.82 Annotation A "private conference" under s. 118.22 (3), on nonrenewal of a teacher's contract is a "meeting" within s. 19.82 (2). 66 Atty. Gen. 211.

19.82 Annotation A private home may qualify as a meeting place under sub. (3). 67 Atty. Gen. 125.

19.82 Annotation A telephone conference call involving members of governmental body is a "meeting" that must be reasonably accessible to the public and public notice must be given. 69 Atty. Gen. 143.



19.83 Meetings of governmental bodies.

19.83  Meetings of governmental bodies.

19.83(1) (1) Every meeting of a governmental body shall be preceded by public notice as provided in s. 19.84, and shall be held in open session. At any meeting of a governmental body, all discussion shall be held and all action of any kind, formal or informal, shall be initiated, deliberated upon and acted upon only in open session except as provided in s. 19.85.

19.83(2) (2) During a period of public comment under s. 19.84 (2), a governmental body may discuss any matter raised by the public.

19.83 History History: 1975 c. 426; 1997 a. 123.

19.83 Annotation When a quorum of a governmental body attends the meeting of another governmental body when any one of the members is not also a member of the second body, the gathering is a "meeting," unless the gathering is social or by chance. State ex rel. Badke v. Greendale Village Board, 173 Wis. 2d 553, 494 N.W.2d 408 (1993).



19.84 Public notice.

19.84  Public notice.

19.84(1)(1) Public notice of all meetings of a governmental body shall be given in the following manner:

19.84(1)(a) (a) As required by any other statutes; and

19.84(1)(b) (b) By communication from the chief presiding officer of a governmental body or such person's designee to the public, to those news media who have filed a written request for such notice, and to the official newspaper designated under ss. 985.04, 985.05 and 985.06 or, if none exists, to a news medium likely to give notice in the area.

19.84(2) (2) Every public notice of a meeting of a governmental body shall set forth the time, date, place and subject matter of the meeting, including that intended for consideration at any contemplated closed session, in such form as is reasonably likely to apprise members of the public and the news media thereof. The public notice of a meeting of a governmental body may provide for a period of public comment, during which the body may receive information from members of the public.

19.84(3) (3) Public notice of every meeting of a governmental body shall be given at least 24 hours prior to the commencement of such meeting unless for good cause such notice is impossible or impractical, in which case shorter notice may be given, but in no case may the notice be provided less than 2 hours in advance of the meeting.

19.84(4) (4) Separate public notice shall be given for each meeting of a governmental body at a time and date reasonably proximate to the time and date of the meeting.

19.84(5) (5) Departments and their subunits in any University of Wisconsin System institution or campus are exempt from the requirements of subs. (1) to (4) but shall provide meeting notice which is reasonably likely to apprise interested persons, and news media who have filed written requests for such notice.

19.84(6) (6) Notwithstanding the requirements of s. 19.83 and the requirements of this section, a governmental body which is a formally constituted subunit of a parent governmental body may conduct a meeting without public notice as required by this section during a lawful meeting of the parent governmental body, during a recess in such meeting or immediately after such meeting for the purpose of discussing or acting upon a matter which was the subject of that meeting of the parent governmental body. The presiding officer of the parent governmental body shall publicly announce the time, place and subject matter of the meeting of the subunit in advance at the meeting of the parent body.

19.84 History History: 1975 c. 426; 1987 a. 305; 1993 a. 215; 1997 a. 123; 2007 a. 20.

19.84 Annotation There is no requirement in this section that the notice provided be exactly correct in every detail. State ex rel. Olson v. City of Baraboo Joint Review Board, 2002 WI App 64, 252 Wis. 2d 628, 643 N.W.2d 796, 01-0201.

19.84 Annotation Sub. (2) does not expressly require that the notice indicate whether a meeting will be purely deliberative or if action will be taken. The notice must alert the public of the importance of the meeting. Although a failure to expressly state whether action will be taken could be a violation, the importance of knowing whether a vote would be taken is diminished when no input from the audience is allowed or required. State ex rel. Olson v. City of Baraboo Joint Review Board, 2002 WI App 64, 252 Wis. 2d 628, 643 N.W.2d 796, 01-0201.

19.84 Annotation Sub. (2) sets forth a reasonableness standard for determining whether notice of a meeting is sufficient that strikes the proper balance between the public's right to information and the government's need to efficiently conduct its business. The standard requires taking into account the circumstances of the case, which includes analyzing such factors as the burden of providing more detailed notice, whether the subject is of particular public interest, and whether it involves non-routine action that the public would be unlikely to anticipate. Buswell v. Tomah Area School District, 2007 WI 71, 301 Wis. 2d 178, 732 N.W.2d 804, 05-2998.

19.84 Annotation The supreme court declined to review the validity of the procedure used to give notice of a joint legislative committee on conference alleged to violate the sub. (3) 24-hour notice requirement. The court will not determine whether internal operating rules or procedural statutes have been complied with by the legislature in the course of its enactments and will not intermeddle in what it views, in the absence of constitutional directives to the contrary, to be purely legislative concerns. Ozanne v. Fitzgerald, 2011 WI 43, 334 Wis. 2d 70, 798 N.W.2d 436, 11-0613.

19.84 Annotation Under sub. (1) (b), a written request for notice of meetings of a governmental body should be filed with the chief presiding officer or designee and a separate written request should be filed with each specific governmental body. 65 Atty. Gen. 166.

19.84 Annotation The method of giving notice pursuant to sub. (1) is discussed. 65 Atty. Gen. 250.

19.84 Annotation The specificity of notice required by a governmental body is discussed. 66 Atty. Gen. 143, 195.

19.84 Annotation The requirements of notice given to newspapers under this section is discussed. 66 Atty. Gen. 230.

19.84 Annotation A town board, but not an annual town meeting, is a "governmental body" within the meaning of the open meetings law. 66 Atty. Gen. 237.

19.84 Annotation News media who have filed written requests for notices of public meetings cannot be charged fees by governmental bodies for communication of the notices. 77 Atty. Gen. 312.

19.84 Annotation A newspaper is not obligated to print a notice received under sub. (1) (b), nor is governmental body obligated to pay for publication. Martin v. Wray, 473 F. Supp. 1131 (1979).



19.85 Exemptions.

19.85  Exemptions.

19.85(1)(1) Any meeting of a governmental body, upon motion duly made and carried, may be convened in closed session under one or more of the exemptions provided in this section. The motion shall be carried by a majority vote in such manner that the vote of each member is ascertained and recorded in the minutes. No motion to convene in closed session may be adopted unless the chief presiding officer announces to those present at the meeting at which such motion is made, the nature of the business to be considered at such closed session, and the specific exemption or exemptions under this subsection by which such closed session is claimed to be authorized. Such announcement shall become part of the record of the meeting. No business may be taken up at any closed session except that which relates to matters contained in the chief presiding officer's announcement of the closed session. A closed session may be held for any of the following purposes:

19.85(1)(a) (a) Deliberating concerning a case which was the subject of any judicial or quasi-judicial trial or hearing before that governmental body.

19.85(1)(b) (b) Considering dismissal, demotion, licensing or discipline of any public employee or person licensed by a board or commission or the investigation of charges against such person, or considering the grant or denial of tenure for a university faculty member, and the taking of formal action on any such matter; provided that the faculty member or other public employee or person licensed is given actual notice of any evidentiary hearing which may be held prior to final action being taken and of any meeting at which final action may be taken. The notice shall contain a statement that the person has the right to demand that the evidentiary hearing or meeting be held in open session. This paragraph and par. (f) do not apply to any such evidentiary hearing or meeting where the employee or person licensed requests that an open session be held.

19.85(1)(c) (c) Considering employment, promotion, compensation or performance evaluation data of any public employee over which the governmental body has jurisdiction or exercises responsibility.

19.85(1)(d) (d) Except as provided in s. 304.06 (1) (eg) and by rule promulgated under s. 304.06 (1) (em), considering specific applications of probation, extended supervision or parole, or considering strategy for crime detection or prevention.

19.85(1)(e) (e) Deliberating or negotiating the purchasing of public properties, the investing of public funds, or conducting other specified public business, whenever competitive or bargaining reasons require a closed session.

19.85(1)(ee) (ee) Deliberating by the council on unemployment insurance in a meeting at which all employer members of the council or all employee members of the council are excluded.

19.85(1)(eg) (eg) Deliberating by the council on worker's compensation in a meeting at which all employer members of the council or all employee members of the council are excluded.

19.85(1)(em) (em) Deliberating under s. 157.70 if the location of a burial site, as defined in s. 157.70 (1) (b), is a subject of the deliberation and if discussing the location in public would be likely to result in disturbance of the burial site.

19.85(1)(f) (f) Considering financial, medical, social or personal histories or disciplinary data of specific persons, preliminary consideration of specific personnel problems or the investigation of charges against specific persons except where par. (b) applies which, if discussed in public, would be likely to have a substantial adverse effect upon the reputation of any person referred to in such histories or data, or involved in such problems or investigations.

19.85(1)(g) (g) Conferring with legal counsel for the governmental body who is rendering oral or written advice concerning strategy to be adopted by the body with respect to litigation in which it is or is likely to become involved.

19.85(1)(h) (h) Consideration of requests for confidential written advice from the government accountability board under s. 5.05 (6a), or from any county or municipal ethics board under s. 19.59 (5).

19.85(2) (2) No governmental body may commence a meeting, subsequently convene in closed session and thereafter reconvene again in open session within 12 hours after completion of the closed session, unless public notice of such subsequent open session was given at the same time and in the same manner as the public notice of the meeting convened prior to the closed session.

19.85(3) (3) Nothing in this subchapter shall be construed to authorize a governmental body to consider at a meeting in closed session the final ratification or approval of a collective bargaining agreement under subch. I, IV, or V of ch. 111 which has been negotiated by such body or on its behalf.

19.85 History History: 1975 c. 426; 1977 c. 260; 1983 a. 84; 1985 a. 316; 1987 a. 38, 305; 1989 a. 64; 1991 a. 39; 1993 a. 97, 215; 1995 a. 27; 1997 a. 39, 237, 283; 1999 a. 32; 2007 a. 1, 20; 2009 a. 28; 2011 a. 10, 32.

19.85 Annotation Although a meeting was properly closed, in order to refuse inspection of records of the meeting, the custodian was required by s. 19.35 (1) (a) to state specific and sufficient public policy reasons why the public interest in nondisclosure outweighed the public's right of inspection. Oshkosh Northwestern Co. v. Oshkosh Library Board, 125 Wis. 2d 480, 373 N.W.2d 459 (Ct. App. 1985).

19.85 Annotation The balance between protection of reputation under sub. (1) (f) and the public interest in openness is discussed. Wis. State Journal v. UW-Platteville, 160 Wis. 2d 31, 465 N.W.2d 266 (Ct. App. 1990). See also Pangman v. Stigler, 161 Wis. 2d 828, 468 N.W.2d 784 (Ct. App. 1991).

19.85 Annotation A "case" under sub. (1) (a) contemplates an adversarial proceeding. It does not connote the mere application for and granting of a permit. Hodge v. Turtle Lake, 180 Wis. 2d 62, 508 N.W.2d 603 (1993).

19.85 Annotation A closed session to discuss an employee's dismissal was properly held under sub. (1) (b) and did not require notice to the employee under sub. (1) (c) when no evidentiary hearing or final action took place in the closed session. State ex rel. Epping v. City of Neillsville, 218 Wis. 2d 516, 581 N.W.2d 548 (Ct. App. 1998), 97-0403.

19.85 Annotation The exception under sub. (1) (e) must be strictly construed. A private entity's desire for confidentiality does not permit a closed meeting. A governing body's belief that secret meetings will produce cost savings does not justify closing the door to public scrutiny. Providing contingencies allowing for future public input was insufficient. Because legitimate concerns were present for portions of some of the meetings does not mean the entirety of the meetings fell within the narrow exception under sub. (1) (e). Citizens for Responsible Development v. City of Milton, 2007 WI App 114, 300 Wis. 2d 649, 731 N.W.2d 640, 06-0427.

19.85 Annotation Section 19.35 (1) (a) does not mandate that, when a meeting is closed under this section, all records created for or presented at the meeting are exempt from disclosure. The court must still apply the balancing test articulated in Linzmeyer, 2002 WI 84, 254 Wis. 2d 306. Zellner v. Cedarburg School District, 2007 WI 53, 300 Wis. 2d 290, 731 N.W.2d 240, 06-1143.

19.85 Annotation Nothing in sub. (1) (e) suggests that a reason for going into closed session must be shared by each municipality participating in an intergovernmental body. It is not inconsistent with the open meetings law for a body to move into closed session under sub. (1) (e) when the bargaining position to be protected is not shared by every member of the body. Once a vote passes to go into closed session, the reason for requesting the vote becomes the reason of the entire body. Herro v. Village of McFarland, 2007 WI App 172, 303 Wis. 2d 749, 737 N.W.2d 55, 06-1929.

19.85 Annotation In allowing governmental bodies to conduct closed sessions in limited circumstances, this section does not create a blanket privilege shielding closed session contents from discovery. There is no implicit or explicit confidentiality mandate. A closed meeting is not synonymous with a meeting that, by definition, entails a privilege exempting its contents from discovery. Sands v. The Whitnall School District, 2008 WI 89, 312 Wis. 2d 1, 754 N.W.2d 439, 05-1026.

19.85 Annotation Boards of review cannot rely on the exemptions in sub. (1) to close any meeting in view of the explicit requirements in s. 70.47 (2m). 65 Atty. Gen. 162.

19.85 Annotation A university subunit may discuss promotions not relating to tenure, merit increases, and property purchase recommendations in closed session. 66 Atty. Gen. 60.

19.85 Annotation Neither sub. (1) (c) nor (f) authorizes a school board to make actual appointments of a new member in closed session. 74 Atty. Gen. 70.

19.85 Annotation A county board chairperson and committee are not authorized by sub. (1) (c) to meet in closed session to discuss appointments to county board committees. In appropriate circumstances, sub. (1) (f) would authorize closed sessions. 76 Atty. Gen. 276.

19.85 Annotation Sub. (1) (c) does not permit closed sessions to consider employment, compensation, promotion, or performance evaluation policies to be applied to a position of employment in general. 80 Atty. Gen. 176.

19.85 Annotation A governmental body may convene in closed session to formulate collective bargaining strategy, but sub. (3) requires that deliberations leading to ratification of a tentative agreement with a bargaining unit, as well as the ratification vote, must be held in open session. 81 Atty. Gen. 139.

19.85 Annotation "Evidentiary hearing" as used in s. 19.85 (1) (b), means a formal examination of accusations by receiving testimony or other forms of evidence that may be relevant to the dismissal, demotion, licensing, or discipline of any public employee or person covered by that section. A council that considered a mayor's accusations against an employee in closed session without giving the employee prior notice violated the requirement of actual notice to the employee. Campana v. City of Greenfield, 38 F. Supp. 2d 1043 (1999).

19.85 Annotation Closed Session, Open Book: Sifting the Sands Case. Bach. Wis. Law. Oct. 2009.



19.851 Closed sessions by government accountability board.

19.851  Closed sessions by government accountability board. The government accountability board shall hold each meeting of the board for the purpose of deliberating concerning an investigation of any violation of the law under the jurisdiction of the ethics and accountability division of the board in closed session under this section. Prior to convening under this section, the government accountability board shall vote to convene in closed session in the manner provided in s. 19.85 (1). No business may be conducted by the government accountability board at any closed session under this section except that which relates to the purposes of the session as authorized in this section or as authorized in s. 19.85 (1).

19.851 History History: 2007 a. 1.



19.86 Notice of collective bargaining negotiations.

19.86  Notice of collective bargaining negotiations. Notwithstanding s. 19.82 (1), where notice has been given by either party to a collective bargaining agreement under subch. I, IV, or V of ch. 111 to reopen such agreement at its expiration date, the employer shall give notice of such contract reopening as provided in s. 19.84 (1) (b). If the employer is not a governmental body, notice shall be given by the employer's chief officer or such person's designee.

19.86 History History: 1975 c. 426; 1987 a. 305; 1993 a. 215; 1995 a. 27; 2007 a. 20; 2009 a. 28; 2011 a. 10.



19.87 Legislative meetings.

19.87  Legislative meetings. This subchapter shall apply to all meetings of the senate and assembly and the committees, subcommittees and other subunits thereof, except that:

19.87(1) (1) Section 19.84 shall not apply to any meeting of the legislature or a subunit thereof called solely for the purpose of scheduling business before the legislative body; or adopting resolutions of which the sole purpose is scheduling business before the senate or the assembly.

19.87(2) (2) No provision of this subchapter which conflicts with a rule of the senate or assembly or joint rule of the legislature shall apply to a meeting conducted in compliance with such rule.

19.87(3) (3) No provision of this subchapter shall apply to any partisan caucus of the senate or any partisan caucus of the assembly, except as provided by legislative rule.

19.87(4) (4) Meetings of the senate or assembly committee on organization under s. 71.78 (4) (c) or 77.61 (5) (b) 3. shall be closed to the public.

19.87 History History: 1975 c. 426; 1977 c. 418; 1987 a. 312 s. 17.

19.87 Annotation Former open meetings law, s. 66.74 (4) (g), 1973 stats., that excepted "partisan caucuses of the members" of the state legislature from coverage of the law applied to a closed meeting of the members of one political party on a legislative committee to discuss a bill. The contention that this exception was only intended to apply to the partisan caucuses of the whole houses would have been supportable if the exception were simply for "partisan caucuses of the state legislature" rather than partisan caucuses of members of the state legislature. State ex rel. Lynch v. Conta, 71 Wis. 2d 662, 239 N.W.2d 313 (1976).

19.87 Annotation In contrast to former s. 66.74 (4) (g), 1973 stats., sub. (3) applies to partisan caucuses of the houses, rather than to caucuses of members of the houses. State ex rel. Newspapers v. Showers, 135 Wis. 2d 77, 398 N.W.2d 154 (1987).



19.88 Ballots, votes and records.

19.88  Ballots, votes and records.

19.88(1) (1) Unless otherwise specifically provided by statute, no secret ballot may be utilized to determine any election or other decision of a governmental body except the election of the officers of such body in any meeting.

19.88(2) (2) Except as provided in sub. (1) in the case of officers, any member of a governmental body may require that a vote be taken at any meeting in such manner that the vote of each member is ascertained and recorded.

19.88(3) (3) The motions and roll call votes of each meeting of a governmental body shall be recorded, preserved and open to public inspection to the extent prescribed in subch. II of ch. 19.

19.88 History History: 1975 c. 426; 1981 c. 335 s. 26.

19.88 Annotation Under sub. (1), a common council may not vote to fill a vacancy on the common council by secret ballot. 65 Atty. Gen. 131.



19.89 Exclusion of members.

19.89  Exclusion of members. No duly elected or appointed member of a governmental body may be excluded from any meeting of such body. Unless the rules of a governmental body provide to the contrary, no member of the body may be excluded from any meeting of a subunit of that governmental body.

19.89 History History: 1975 c. 426.



19.90 Use of equipment in open session.

19.90  Use of equipment in open session. Whenever a governmental body holds a meeting in open session, the body shall make a reasonable effort to accommodate any person desiring to record, film or photograph the meeting. This section does not permit recording, filming or photographing such a meeting in a manner that interferes with the conduct of the meeting or the rights of the participants.

19.90 History History: 1977 c. 322.



19.96 Penalty.

19.96  Penalty. Any member of a governmental body who knowingly attends a meeting of such body held in violation of this subchapter, or who, in his or her official capacity, otherwise violates this subchapter by some act or omission shall forfeit without reimbursement not less than $25 nor more than $300 for each such violation. No member of a governmental body is liable under this subchapter on account of his or her attendance at a meeting held in violation of this subchapter if he or she makes or votes in favor of a motion to prevent the violation from occurring, or if, before the violation occurs, his or her votes on all relevant motions were inconsistent with all those circumstances which cause the violation.

19.96 History History: 1975 c. 426.

19.96 Annotation The state need not prove specific intent to violate the Open Meetings Law. State v. Swanson, 92 Wis. 2d 310, 284 N.W.2d 655 (1979).



19.97 Enforcement.

19.97  Enforcement.

19.97(1)(1) This subchapter shall be enforced in the name and on behalf of the state by the attorney general or, upon the verified complaint of any person, by the district attorney of any county wherein a violation may occur. In actions brought by the attorney general, the court shall award any forfeiture recovered together with reasonable costs to the state; and in actions brought by the district attorney, the court shall award any forfeiture recovered together with reasonable costs to the county.

19.97(2) (2) In addition and supplementary to the remedy provided in s. 19.96, the attorney general or the district attorney may commence an action, separately or in conjunction with an action brought under s. 19.96, to obtain such other legal or equitable relief, including but not limited to mandamus, injunction or declaratory judgment, as may be appropriate under the circumstances.

19.97(3) (3) Any action taken at a meeting of a governmental body held in violation of this subchapter is voidable, upon action brought by the attorney general or the district attorney of the county wherein the violation occurred. However, any judgment declaring such action void shall not be entered unless the court finds, under the facts of the particular case, that the public interest in the enforcement of this subchapter outweighs any public interest which there may be in sustaining the validity of the action taken.

19.97(4) (4) If the district attorney refuses or otherwise fails to commence an action to enforce this subchapter within 20 days after receiving a verified complaint, the person making such complaint may bring an action under subs. (1) to (3) on his or her relation in the name, and on behalf, of the state. In such actions, the court may award actual and necessary costs of prosecution, including reasonable attorney fees to the relator if he or she prevails, but any forfeiture recovered shall be paid to the state.

19.97(5) (5) Sections 893.80 and 893.82 do not apply to actions commenced under this section.

19.97 History History: 1975 c. 426; 1981 c. 289; 1995 a. 158.

19.97 Annotation Awards of attorney fees are to be at a rate applicable to private attorneys. A court may review the reasonableness of the hours and hourly rate charged, including the rates for similar services in the area, and may in addition consider the peculiar facts of the case and the responsible party's ability to pay. Hodge v. Town of Turtle Lake, 190 Wis. 2d 181, 526 N.W.2d 784 (Ct. App. 1994).

19.97 Annotation Actions brought under the open meetings and open records laws are exempt form the notice provisions of s. 893.80 (1). Auchinleck v. Town of LaGrange, 200 Wis. 2d 585, 547 N.W.2d 587 (1996), 94-2809.

19.97 Annotation Failure to bring an action under this section on behalf of the state is fatal and deprives the court of competency to proceed. Fabyan v. Achtenhagen, 2002 WI App 214, 257 Wis. 2d. 310, 652 N.W.2d 649, 01-3298.

19.97 Annotation Complaints under the open meetings law are not brought in the individual capacity of the plaintiff but on behalf of the state, subject to the 2-year statue of limitations under s. 893.93 (2). Leung v. City of Lake Geneva, 2003 WI App 129, 265 Wis. 2d 674, 666 N.W.2d 104, 02-2747.

19.97 Annotation When a town board's action was voided by the court due to lack of statutory authority, an action for enforcement under sub. (4) by an individual as a private attorney general on behalf of the state against individual board members for a violation of the open meetings law that would subject the individual board members to civil forfeitures was not rendered moot. Lawton v. Town of Barton, 2005 WI App 16, 278 Wis. 2d 388, 692 N.W.2d 304, 04-0659



19.98 Interpretation by attorney general.

19.98  Interpretation by attorney general. Any person may request advice from the attorney general as to the applicability of this subchapter under any circumstances.

19.98 History History: 1975 c. 426.






20. Appropriations and budget management.

20.001 Definitions and abbreviations.

20.001  Definitions and abbreviations. In this chapter terms and abbreviations have the following meanings:

20.001(1) (1) State agency. "State agency" means any office, department or independent agency in the executive branch of Wisconsin state government, the legislature and the courts.

20.001(2) (2) Revenue types.

20.001(2)(a)(a) General purpose revenues. "General purpose revenues" consist of general taxes, miscellaneous receipts and revenues collected by state agencies which are paid into a specific fund, lose their identity, and are then available for appropriation by the legislature. In this chapter, "general purpose revenues" refers to general purpose revenues in the general fund. General purpose revenues are identified by the abbreviation "GPR" in s. 20.005. They shall be deposited pursuant to s. 20.906.

20.001(2)(b) (b) Program revenues. "Program revenues" consist of revenues which are paid into the general fund and are credited by law to an appropriation to finance a specified program or state agency. In this chapter, "program revenues" refers to program revenues in the general fund. Program revenues are identified by the abbreviation "PR" in s. 20.005. For any program revenue appropriation which is limited to the amounts in the schedule, no expenditures may be made exceeding the amounts in the schedule, except as provided in ss. 13.101 and 16.515, regardless of the amounts credited to that appropriation account. They shall be deposited pursuant to s. 20.906. Notwithstanding any other provision of this chapter, program revenues shall be used to reimburse the general fund for payments transferred under the appropriations made in s. 20.865 for the purposes of program revenue appropriations.

20.001(2)(c) (c) Program revenues — service. "Program revenues — service", indicated by the abbreviation "PR-S" in s. 20.005, consist of appropriated moneys in the general fund derived from any revenue source that are transferred between or within state agencies or miscellaneous appropriations. These moneys are shown as expenditures in the appropriation of the state agency or program from which the moneys are transferred and are also shown as program revenue in the appropriation of the agency or program to which the moneys are transferred. For any program revenue — service appropriation which is limited to the amounts in the schedule, no expenditure may be made exceeding the amounts in the schedule, except as provided in ss. 13.101 and 16.515, regardless of the amounts credited to the account from which the appropriation is made.

20.001(2)(d) (d) Segregated fund revenues. "Segregated fund revenues", indicated by the abbreviation "SEG" in s. 20.005 consist of revenues which, by law, are deposited into funds other than the general fund and are available for the purposes for which such funds are created. They shall be deposited pursuant to s. 20.906. Notwithstanding any other provision of this chapter segregated revenues shall be used to reimburse the appropriate funds for payments transferred under the appropriations made in s. 20.865 for the purposes of segregated revenue appropriations.

20.001(2)(da) (da) Segregated fund revenues — service. "Segregated fund revenues — service", indicated by the abbreviation "SEG-S" in s. 20.005, consist of appropriated moneys in a segregated fund derived from any revenue source that are transferred between or within state agencies or miscellaneous appropriations. These moneys are shown as expenditures in the appropriation of the state agency or program from which the moneys are transferred and also shown as segregated fund revenue in the appropriation of the agency or program to which the moneys are transferred.

20.001(2)(dm) (dm) Segregated fund revenues — local. "Segregated fund revenues — local", indicated by the abbreviation "SEG-L" in s. 20.005, consist of revenues which are received from a local unit of government or other source for transportation purposes and are deposited in the transportation fund under s. 25.40 (1) (e).

20.001(2)(e) (e) Federal revenues. "Federal revenues" consist of moneys received from the federal government, except that under s. 20.437 (2) (md) "federal revenues" also include moneys treated as refunds of expenditures, and under s. 20.437 (2) (me) "federal revenues" consist only of moneys treated as received from the federal government. Federal revenues may be deposited as program revenues in the general fund or as segregated revenues in a segregated fund. In either case they are indicated in s. 20.005 by the addition of "-F" after the abbreviation assigned under pars. (b) and (d).

20.001(2)(f) (f) Bond revenues. "Bond revenues", indicated by the abbreviation "BR" in s. 20.005, consist of all moneys resulting from the contracting of public debt or revenue obligations in accordance with ch. 18.

20.001(3) (3) Appropriation types. The following types of appropriations may be made from any of the revenue types listed above. When an appropriation varies from these basic types, it is identified as the type which most nearly fits that appropriation and the variation is specifically stated in ss. 20.115 to 20.875.

20.001(3)(a) (a) Annual appropriations. Annual appropriations, indicated by the abbreviation "A" in s. 20.005, are appropriations which are expendable only up to the amount shown in the schedule and only for the fiscal year for which made. At the end of the fiscal year the unencumbered balances shall revert to the fund from which appropriated unless the appropriation is a program revenue or program revenue — service appropriation and indicates the moneys are to be credited to the account for that appropriation, in which case all unencumbered balances shall be retained in that appropriation account. In ss. 20.115 to 20.875, all appropriations are annual unless otherwise indicated and the introductory phrase "annually" is used only when necessary to avoid confusion with other appropriation types.

20.001(3)(b) (b) Biennial appropriations. Biennial appropriations, indicated by the abbreviation "B" in s. 20.005, are appropriations which are expendable only for the biennium for which made. Dollar amounts shown in the schedule under s. 20.005 represent the most reliable estimates of the amounts which will be expended in each fiscal year, the total for both years being the biennial appropriation. For accounting purposes and for the administration of s. 20.002 (1), the appropriation for the first year of a biennium shall be the sum of the expenditures for such year plus the outstanding encumbrances at the close of such year; the unencumbered balance at the close of the first year shall constitute the appropriation for the 2nd year of the biennium. At the end of the biennium the unencumbered balances shall revert to the fund from which appropriated unless the appropriation is a program revenue or program revenue — service appropriation and indicates the moneys are to be credited to the account for that appropriation, in which case all unencumbered balances shall be retained in that appropriation account. Biennial appropriations are indicated in ss. 20.115 to 20.875 by the introductory phrase "biennially".

20.001(3)(c) (c) Continuing appropriations. Continuing appropriations, indicated by the abbreviation "C" in s. 20.005, are appropriations which are expendable until fully depleted or repealed by subsequent action of the legislature. The amount of a sum certain continuing appropriation for a given fiscal year consists of the unencumbered balance in the appropriation account at the end of the previous fiscal year, if any, together with any moneys appropriated under s. 20.005 for that fiscal year. The amount of a continuing appropriation other than a sum certain appropriation consists of the unencumbered balance in the appropriation account at the end of the previous fiscal year, if any, together with any revenues received during the fiscal year that are directed by law to be credited to the appropriation account. Dollar amounts shown in the schedule under s. 20.005 for a continuing appropriation other than a sum certain appropriation represent the most reliable estimates of the amounts which will be expended during any fiscal year. Except as provided in ss. 20.002 (11) and 20.903 (2), expenditures made in accordance with ch. 16 under a continuing appropriation other than a sum certain appropriation are limited only by the available revenues from which the appropriation is made. Continuing appropriations are indicated in ss. 20.115 to 20.875 by the introductory phrase, "as a continuing appropriation," "all moneys received from," or "all moneys transferred from."

20.001(3)(d) (d) Sum sufficient appropriations. Sum sufficient appropriations, indicated by the abbreviation "S" in s. 20.005, are appropriations which are expendable from the indicated source in the amounts necessary to accomplish the purpose specified. Dollar amounts shown under s. 20.005 represent the most reliable estimate of the amounts which will be needed. Sum sufficient appropriations are indicated in ss. 20.115 to 20.875 by the introductory phrase "a sum sufficient".

20.001(3)(e) (e) Capital improvement authorizations. The appropriations in s. 20.866 (2) are authorizations to contract public debt in accordance with ch. 18. The amount of debt repaid under each authorization shall not be construed to represent new or additional authority even though the authority is not reduced by the amount of repayment. The limiting dollar amount contained in the language of any appropriation under s. 20.866 (2) is the cumulative total authorization carried over from previous biennia plus any new authorization contained in the schedule.

20.001(4) (4) General purpose revenue — earned. Revenue which is received by a state agency incidentally in connection with general purpose revenue appropriations in the course of accomplishing program objectives, which is not designated as a refund of an expenditure by the secretary of administration under sub. (5) and for which no program revenue appropriation is made shall be designated as general purpose revenue (GPR) — earned. This revenue shall be treated as a nonappropriated receipt and is not available for expenditure.

20.001(5) (5) Refunds of expenditures. Any amount not otherwise appropriated under this chapter that is received by a state agency as a result of an adjustment made to a previously recorded expenditure from a sum certain appropriation to that agency due to activities that are of a temporary nature or activities that could not be anticipated during budget development and which serves to reduce or eliminate the previously recorded expenditure in the same fiscal year in which the previously recorded expenditure was made, except as provided in ss. 20.435 (4) (gm) and 20.437 (2) (md), may, upon request of the agency, be designated by the secretary of administration as a refund of an expenditure. Except as otherwise provided in this subsection, the secretary of administration may designate an amount received by a state agency as a refund of an expenditure only if the agency submits to the secretary a written explanation of the circumstances under which the amount was received that includes a specific reference in a statutory or nonstatutory law to a function of the agency under which the amount was received and the appropriation from which the previously recorded expenditure was made. A refund of an expenditure shall be deposited by the receiving state agency in the appropriation account from which the previously recorded expenditure was made. Except as otherwise provided in this subsection, a state agency which proposes to make an expenditure from moneys designated as a refund of an expenditure shall submit to the secretary of administration a written explanation of the purpose of the expenditure, including a specific reference in a statutory or nonstatutory law to a function of the agency under which the expenditure is to be made and the appropriation from which the expenditure is to be made. After submission and approval of an estimate of the amount proposed to be expended under s. 16.50 (2), a state agency may expend the moneys received from the refund of the expenditure. The secretary of administration may waive submission of any explanation required by this subsection for categories of refunds of expenditures or proposed refunds of expenditures.

20.001(6) (6) Applied receipts.

20.001(6)(a)(a) Except as provided in par. (b), applied receipts are program or segregated revenue the appropriation of which reduces the amounts appropriated under another appropriation. The reduction is indicated in the other appropriation by the phrase "less the amounts appropriated as applied receipts under". Applied receipts shall be expended and deposited in the same manner as other program or segregated revenue.

20.001(6)(b) (b) If the other appropriation under par. (a) is a sum sufficient appropriation, the reduction reduces the estimate under s. 20.005 of the dollar amounts that will be needed.

20.001 History History: 1973 c. 333; 1977 c. 29, 418; 1979 c. 34; 1981 c. 20; 1983 a. 27, 538; 1985 a. 135 s. 85; 1985 a. 332 s. 253; 1987 a. 4; 1989 a. 31; 1993 a. 16; 1995 a. 27; 2001 a. 16; 2005 a. 25; 2007 a. 20; 2011 a. 32; s. 35.17 correction in sub. (2) (f).



20.002 General appropriation provisions.

20.002  General appropriation provisions.

20.002(1) (1)  Effective period of appropriations. Unless otherwise provided appropriations shall become effective on July 1 of the fiscal year shown in the schedule under s. 20.005 and shall be expendable until the following June 30. If the legislature does not amend or eliminate any existing appropriation on or before July 1 of the odd-numbered years, such existing appropriations provided for the previous fiscal year shall be in effect in the new fiscal year and all subsequent fiscal years until amended or eliminated by the legislature. If the biennial state budget has not been enacted on or before June 30 of the odd-numbered year, the department of administration may, for accounting purposes, adjust its appropriation account structure, beginning on July 1 of the odd-numbered year, to reflect the appropriation account structure in the biennial state budget.

20.002(2) (2) Accrued tax receipts.

20.002(2)(a)(a) Solely for purposes of relating annual taxes to estimated expenses, amounts withheld under s. 71.64 prior to July 1 and taxes imposed by subch. III of ch. 77 for periods ending prior to July 1 shall be deemed accrued tax receipts as of the close of the fiscal year but no revenue shall be deemed accrued tax receipts unless deposited by the state on or before the August 15 following the end of the fiscal year. Solely for purposes of relating annual taxes to estimated expenses, fees imposed under subch. II of ch. 77, taxes imposed under ss. 139.02, 139.03 (2m) and (2n), 139.31 and 139.76 and assessments imposed under s. 50.14 (2) shall be deemed accrued tax receipts as of the close of the fiscal year, but no revenue shall be deemed accrued tax receipts unless deposited by this state on or before July 31. Solely for purposes of relating annual taxes to estimated expenses, taxes imposed under s. 70.58 shall be deemed accrued tax receipts as of the close of the fiscal year, but no revenue shall be deemed accrued tax receipts unless it is deposited by this state on or before August 31.

20.002(2)(b) (b) Solely for purposes of relating annual taxes to estimated expenses, revenue received in July because of a cash purchase of stamps under s. 139.31 shall be deemed accrued tax receipts as of the close of the previous fiscal year, but no revenue shall be deemed accrued tax receipts unless it is deposited by this state on or before July 31.

20.002(3) (3) Payments from repealed appropriations. Where any appropriation is repealed or any balance of an appropriation is caused to revert, any indebtedness incurred under the authority of such appropriation or balance prior to the time as of which such repeal or reversion of balance is to take effect, shall be paid from the appropriation or balance thus repealed or reverted unless otherwise specifically provided by law.

20.002(3m) (3m) Repealed appropriations. Whenever an appropriation is repealed, on the effective date of the repeal the unencumbered balance of the appropriation lapses to the fund from which it was appropriated unless otherwise provided by law. If the act repealing an appropriation provides for any part of the balance in the appropriation account to be transferred to a different appropriation account on the same effective date as the repeal, the transfer shall be effected before the lapse.

20.002(4) (4) Prior debts prohibited. No appropriation shall be available for payment of any indebtedness incurred prior to the time such appropriation is to take effect unless otherwise specifically provided by law.

20.002(5) (5) Conditional appropriations. All appropriations to any department, expenditures from which, by law, may be made only with the approval of the governor or the secretary of administration, shall be construed to be conditional appropriations, which shall become available only as contemplated expenditures therefrom are approved by these officers, as required by law.

20.002(6) (6) Unused appropriations. Whenever a continuing appropriation from any fund has accomplished its purpose or is no longer deemed necessary for such purpose, the secretary of administration is authorized to lapse such appropriation balance, in whole or in part, to the fund from which appropriated upon consultation with the director of the state agency concerned.

20.002(7) (7) Appropriation detail. The detailed explanation of the appropriations made to the several state agencies, including specific program purposes and restrictions, is contained in ss. 20.115 to 20.875. Except as otherwise provided in ss. 20.115 to 20.875, whenever the amounts in the schedule for a single appropriation are shown in 2 or more lines the portions of the total amount shown on separate lines are for informational purposes only and are not limiting. All appropriations shall be made from the general fund, unless otherwise indicated. Whenever the text in ss. 20.115 to 20.875 refers to "schedule" it means the appropriation schedule under s. 20.005 (3).

20.002(8) (8) Federal reduction or termination; effect. All appropriations made in this chapter are subject to the specific provision that when and if the federal government funding of any portion of a program is reduced or terminated, state participation in the program may be reduced by the governor in the same proportion as such federal reduction, such state reduction to be implemented by the responsible state agency. Notwithstanding any other provisions of the statutes, local units of government are hereby authorized to make similar proportionate reductions in their support of such programs.

20.002(9) (9) Federal revenue sharing. Revenue received in July of any year under the federal state and local fiscal assistance act, relating to the revenue due for the quarter ending on the previous June 30, shall be deemed accrued receipts as of the close of the fiscal year.

20.002(10) (10) Excess state matching funds. If any appropriation that is made to match or secure federal funds is in excess of the amount required to match or secure federal funds, the state agency that is responsible for the administration of such funds shall promptly notify the federal aid management service of the department of administration which shall promptly notify the governor and the joint committee on finance. Such funds shall then be placed in unallotted reserve and may not be released unless the release is first approved by the joint committee on finance.

20.002(11) (11) Temporary reallocation of surplus moneys.

20.002(11)(a)(a) All appropriations, special accounts and fund balances within the general fund or any segregated fund may be made temporarily available for the purpose of allowing encumbrances or financing expenditures of other general or segregated fund activities or for the purpose of financing unemployment insurance benefits from the unemployment reserve fund under par. (b) 3m. whenever there are insufficient moneys in the funds or accounts from which the activities are financed or whenever there are insufficient moneys in the unemployment reserve fund to pay unemployment insurance benefit payments if there are accounts receivable balances or moneys anticipated to be received from lottery proceeds, as defined in s. 25.75 (1) (c), tax or contribution revenues, gifts, grants, fees, sales of service, or interest earnings recorded under s. 16.52 (2) that will be sufficient to repay the fund or account from which moneys are transferred. The secretary of administration shall determine the composition and allowability of the accounts receivable balances and anticipated moneys to be received for this purpose in accordance with s. 20.903 (2) and shall specifically approve the use of surplus moneys from the general or segregated funds after consultation with the appropriate state agency head for use by specified accounts or programs. The secretary of administration shall reallocate available moneys from the budget stabilization fund under s. 16.465 prior to reallocating moneys from any other fund.

20.002(11)(b) (b)

20.002(11)(b)1.1. Except with respect to reallocations made under subd. 3m., the secretary of administration shall limit the total amount of any temporary reallocations to a fund other than the general fund to $400,000,000.

20.002(11)(b)2. 2. Except as provided in subd. 3, the secretary of administration shall limit the total amount of any temporary reallocations to the general fund at any one time during a fiscal year to an amount equal to 5% of the total amounts shown in the schedule under s. 20.005 (3) of appropriations of general purpose revenues, calculated by the secretary as of that time and for that fiscal year. During the 2013-15 fiscal biennium, the amount that may be reallocated under this subdivision during a fiscal year may not exceed 9 percent of such revenues.

20.002(11)(b)3. 3. In addition to the amount permitted for temporary reallocations in subd. 2., the secretary may permit an additional 3% of the total amounts shown in the schedule under s. 20.005 (3) of appropriations of general purpose revenues, calculated by the secretary as of that time and for that fiscal year, to be used for temporary reallocations to the general fund but only if the reallocation is for a period not to exceed 30 days. Reallocations may not be made under this subdivision for consecutive periods.

20.002(11)(b)3m. 3m. Upon request of the secretary of workforce development under s. 108.16 (13), the secretary of administration may temporarily transfer moneys available under par. (a) to the unemployment reserve fund. The secretary of administration shall credit repayments received from the unemployment reserve fund to the funds or accounts from which the transfer was made. The transfers outstanding under this subdivision may not exceed a total of $50,000,000 at any time. No transfer may be made under this subdivision unless the secretary of administration first submits written notice to the cochairpersons of the joint committee on finance that the transfer is proposed to be made. If the cochairpersons of the committee do not notify the secretary of administration that the committee has scheduled a meeting for the purpose of reviewing the proposed transfer within 30 days after the date of the secretary's notification, the transfer may be made as proposed by the secretary. If, within 30 days after the date of notification by the secretary of administration, the cochairpersons of the committee notify the secretary that the committee has scheduled a meeting for the purpose of reviewing the proposed transfer, the transfer may be made under this subdivision only upon approval of the committee.

20.002(11)(b)4. 4. This paragraph does not apply to reallocations from the budget stabilization fund to the general fund.

20.002(11)(c) (c) The secretary may assess a special interest charge against the programs or activities utilizing surplus moneys within the same fund under this subsection in an amount not to exceed the daily interest earnings rate of the state investment fund during the period of transfer of surplus moneys to other accounts or programs. Except as provided in s. 16.465 and except with respect to transfers made under par. (b) 3m., the secretary shall assess a special interest charge against the fund utilizing surplus moneys under this subsection in an amount equal to the rate of return the state investment fund earnings would have created to the fund from which the reallocation was made. This interest shall be calculated and credited to the appropriate fund at the same time the earnings from the state investment fund are distributed and shall be considered an adjustment to those earnings.

20.002(11)(d) (d) Except with respect to transfers made under par. (b) 3m., this subsection applies only to those funds participating in the investment fund for purposes of temporary reallocation between funds or accounts. No transfer may be made under this subsection from any of the following funds or specified accounts in these funds:

20.002(11)(d)1. 1. The bond security and redemption fund under s. 18.09.

20.002(11)(d)2. 2. The capital improvement fund under s. 18.08.

20.002(11)(d)2m. 2m. The election administration fund.

20.002(11)(d)3. 3. The industrial building construction loan fund under s. 560.10, 2005 stats.

20.002(11)(d)4. 4. All trust funds authorized under ch. 40.

20.002(11)(d)5. 5. The veterans trust fund under s. 25.36.

20.002(11)(d)6. 6. The state housing authority reserve fund under s. 25.41.

20.002(11)(d)7. 7. The fish and wildlife account within the conservation fund.

20.002(11)(e) (e) The secretary of administration may not exercise the authority granted in this subsection if a temporary reallocation would jeopardize the cash flow of any fund or account from which a temporary reallocation would be made.

20.002(11)(f) (f) If the secretary of administration exercises or proposes to exercise the authority granted in this subsection, he or she shall publish and transmit a report to the chief clerk of each house of the legislature, for distribution to the appropriate standing committees under s. 13.172 (3), on a monthly basis specifying the date, amount, source and use of any outstanding temporary reallocation or proposed reallocation of moneys for the period covered by the report.

20.002(12) (12) Suspension of expenditures. No moneys may be expended by any state agency, except the legislature or courts, for permanent, project, part-time or limited term employment if the funding for the position has been temporarily withheld under s. 16.50 (3).

20.002(13) (13) Indian grants. Notwithstanding any statute to the contrary, wherever any law authorizes a grant of state funds to be made by a state agency to any county, city, village or town for any purpose, funds may also be granted by that state agency to any federally recognized tribal governing body for the same purpose. The grants are subject to the same conditions and restrictions as apply to grants to counties and municipalities, if any. This subsection shall not be construed to require any grant of state funds to be made to any federally recognized tribal governing body.

20.002 History History: 1971 c. 125; 1973 c. 90, 333; 1975 c. 39 s. 732 (1); 1975 c. 164, 198; 1977 c. 29, 196, 373, 418, 447; 1979 c. 34; 1981 c. 14, 20, 61, 93, 314; 1983 a. 3, 27, 192; 1985 a. 29, 120; 1985 a. 135 s. 85; 1985 a. 332 s. 253; 1987 a. 4, 27, 186; 1987 a. 312 s. 17; 1987 a. 399; 1989 a. 31; 1991 a. 39, 51, 269; 1993 a. 16, 437; 1997 a. 237; 1999 a. 9; 2001 a. 16; 2003 a. 35; 2007 a. 125; 2009 a. 11, 28; 2011 a. 32; 2013 a. 20.

20.002 Annotation The continuing appropriation provided under s. 20.866 (2) (ur), 1969 Stats., was limited by its terms to $40,300,000. Section 20.002 (1) does not provide additional bonding authority in the next biennium prior to the new budget to satisfy the requirements of s. 18.04 (2). Section 84.51 (2) is an expression of legislative intent, but does not constitute an appropriation and is not the basis for additional bonding authority. 60 Atty. Gen. 509.



20.003 Appropriation acts and bills.

20.003  Appropriation acts and bills.

20.003(2) (2)  Legislative reference bureau authority. All appropriations made by the legislature shall be listed in this chapter. The legislative reference bureau shall assign numbers in this chapter to any appropriation not so numbered and if appropriation laws are enacted which are not numbered to correspond with the numbering system of this chapter as outlined in sub. (3), the legislative reference bureau shall renumber such laws accordingly.

20.003(3) (3) Numbering system.

20.003(3)(a)(a) In the schedule of s. 20.005 and in the text in ss. 20.115 to 20.875, all state agencies shall be arranged within functional areas. Each functional area is assigned a subchapter and each state agency shall be assigned a section within that subchapter. Each subsection constitutes a program, and each paragraph constitutes an appropriation.

20.003(3)(b) (b) Except as provided under par. (c), all appropriations are identified according to their source of funds, as defined in s. 20.001, by the paragraph letters assigned as follows:

20.003(3)(b)1. 1. Appropriations from general purpose revenues shall be assigned paragraph letters (a) to (fz).

20.003(3)(b)2. 2. To the extent feasible, appropriations from program revenues shall be assigned paragraph letters (g) to (jz) and (L) to (pz).

20.003(3)(b)3. 3. To the extent feasible, appropriations from program revenue — service shall be assigned paragraph letters (k) to (kz).

20.003(3)(b)4. 4. Appropriations from segregated revenues shall be assigned paragraph letters (q) to (zz).

20.003(3)(b)5. 5. To the extent feasible, federal program revenues shall be assigned paragraph letters (m) to (pz).

20.003(3)(b)6. 6. To the extent feasible, federal segregated revenues shall be assigned paragraph letters (x) to (zz).

20.003(3)(c) (c) All appropriations under ss. 20.370 and 20.395 shall be identified by 2 letters, the first letter indicating a subprogram and the 2nd letter indicating the source of funds, as defined in s. 20.001. To the extent feasible, the 2nd paragraph letters shall be assigned as follows:

20.003(3)(c)1. 1. Appropriations from general purpose revenues shall be shown with a 2nd paragraph letter of "a" to "f".

20.003(3)(c)2. 2. Appropriations from program revenues shall be shown with a 2nd paragraph letter of "g" to "j" or "L" to "p".

20.003(3)(c)3. 3. Appropriations from program revenue — service shall be shown with a 2nd paragraph letter of "k".

20.003(3)(c)4. 4. Appropriations from segregated revenues shall be shown with a 2nd paragraph letter of "q" to "z".

20.003(3)(c)5. 5. Federal program revenues shall be shown with a 2nd paragraph letter of "m" to "p".

20.003(3)(c)6. 6. Federal segregated revenues shall be shown with a 2nd paragraph letter of "x" to "z".

20.003(3)(c)7. 7. Appropriations from segregated revenues — local shall be shown with a 2nd paragraph letter of "v" to "z".

20.003(3)(e) (e) The legislative reference bureau shall adhere to such standard numbering system and format when creating, repealing or amending the appropriation statutes.

20.003(4) (4) Required general fund balance. No bill directly or indirectly affecting general purpose revenues as defined in s. 20.001 (2) (a) may be enacted by the legislature if the bill would cause the estimated general fund balance on June 30 of any fiscal year specified in this subsection, as projected under s. 20.005 (1), to be an amount equal to less than the following amounts for that fiscal year or percentage of the total general purpose revenue appropriations for that fiscal year plus any amount from general purpose revenue designated as "Compensation Reserves" for that fiscal year in the summary under s. 20.005 (1):

20.003(4)(ft) (ft) For fiscal year 2007-08, $65,000,000.

20.003(4)(fv) (fv) For fiscal year 2008-09, $65,000,000.

20.003(4)(fw) (fw) For fiscal year 2009-10, $65,000,000.

20.003(4)(fx) (fx) For fiscal year 2010-11, $65,000,000.

20.003(4)(gc) (gc) For fiscal year 2011-12, $65,000,000.

20.003(4)(gh) (gh) For fiscal year 2012-13, $65,000,000.

20.003(4)(gk) (gk) For fiscal year 2013-14, $65,000,000.

20.003(4)(gL) (gL) For fiscal year 2014-15, $65,000,000.

20.003(4)(gm) (gm) For fiscal year 2015-16, $65,000,000.

20.003(4)(gn) (gn) For fiscal year 2016-17, $65,000,000.

20.003(4)(L) (L) For fiscal year 2017-18 and each fiscal year thereafter, 2 percent.

20.003(4m) (4m) Required general fund structural balance. No bill may be adopted by the legislature if the bill would cause in the 2nd year of any fiscal biennium the amount of moneys designated as "Total Expenditures" in the summary under s. 20.005 (1) for that fiscal year, less any amounts transferred to the budget stabilization fund in that fiscal year, to exceed the sum of the amount of moneys designated as "Taxes" and "Departmental Revenues" in the summary under s. 20.005 (1) for that fiscal year.

20.003(5) (5) Required lottery fund balance.

20.003(5)(a)(a) The legislature may not enact any bill directly or indirectly affecting the lottery fund if the bill would cause the estimated lottery fund balance on June 30 of any fiscal year, as projected under s. 20.005 (1), to be less than 2% of the estimated gross lottery revenues, as defined in s. 25.75 (1) (b), for that fiscal year, as projected under s. 20.005 (1).

20.003(5)(b) (b) Beginning with the summary under s. 20.005 (1) that is included in the 1991-93 biennial budget bill, the summary under s. 20.005 (1) shall separately list estimated lottery fund balances and estimated gross lottery revenues, as defined in s. 25.75 (1) (b).

20.003 History History: 1977 c. 29; 1979 c. 34; 1981 c. 1, 20; 1981 c. 314 s. 146; 1981 c. 390; 1983 a. 27, 212; 1985 a. 29, 76, 120; 1985 a. 135 s. 85; 1985 a. 332 s. 253; 1987 a. 27; 1989 a. 336; 1993 a. 16; 1995 a. 27; 1999 a. 9, 83; 2001 a. 16, 106, 109; 2003 a. 33; 2005 a. 2, 25; 2007 a. 20; 2009 a. 28; 2011 a. 32; 2013 a. 20; s. 35.17 correction in sub. (3) (b) 3.



20.004 Revising schedule and summaries.

20.004  Revising schedule and summaries.

20.004(1) (1) If the legislative reference bureau, in consultation with the cochairpersons of the joint committee on finance, determines that any bill introduced into either house of the legislature is a major fiscal bill because it would have a significant effect upon state revenues or expenditures, the legislative reference bureau shall have printed, as an appendix to the bill, a revised s. 20.005 (1), incorporating the changes in the general fund summary and in the summary of appropriations that would occur as a result of enactment of the bill. The department of administration shall provide the legislative reference bureau with the revised summaries.

20.004(2) (2) Immediately following the final adjournment of the legislature, or at convenient intervals prior thereto, the department of administration shall amend the schedule and summaries set forth in s. 20.005 to include all fiscal acts of the legislature, and submit the composite amended schedule and summaries to the joint committee on finance for approval. When approved, the department of administration shall then submit the schedule and summaries to the legislative reference bureau, which shall print the revised schedules and summaries of all state funds in the ensuing edition of the biennial Wisconsin statutes printed under s. 35.18 (1) (a) as part of s. 20.005 and in lieu of the schedules and summaries printed in the preceding edition of the biennial Wisconsin statutes. If any conflict exists between ss. 20.115 to 20.875 and s. 20.005, ss. 20.115 to 20.875 shall control and s. 20.005 shall be changed to correspond with ss. 20.115 to 20.875. All appropriations are to be rounded to the nearest $100 and if any appropriation is made which is not so rounded the department of administration, when preparing the composite amended schedule and summaries, shall show the appropriation increased to the next $100.

20.004 History History: 1979 c. 110; 1981 c. 20; 1983 a. 192; 1985 a. 135 s. 85; 1985 a. 332 s. 253; 2007 a. 20; 2013 a. 20.



20.005 State budget.

20.005  State budget.

20.005(1)(1)  Summary of all funds. The budget governing fiscal operations for the state of Wisconsin for all funds beginning on July 1, 2013, and ending on June 30, 2015, is summarized as follows: [See Figure 20.005 (1) following]

- See PDF for diagram

Figure: 20.005 (1)

- See PDF for diagram

GENERAL FUND SUMMARY - See PDF for table

SUMMARY OF APPROPRIATIONS — ALL FUNDS - See PDF for table

SUMMARY OF COMPENSATION RESERVES — ALL FUNDS - See PDF for table

LOTTERY FUND SUMMARY - See PDF for table

- See PDF for diagram

20.005(2) (2) State borrowing program summary. The following schedule sets forth the state borrowing program summary: [See Figures 20.005 (2) (a) and (b) following]

- See PDF for diagram

Figure: 20.005 (2) (a)

- See PDF for diagram

SUMMARY OF BONDING AUTHORITY MODIFICATIONS 2013-15 FISCAL BIENNIUM - See PDF for table

- See PDF for diagram

Figure: 20.005 (2) (b)

- See PDF for diagram

GENERAL OBLIGATION DEBT SERVICE FISCAL YEARS 2013-14 AND 2014-15 - See PDF for table

- See PDF for diagram

20.005(3) (3) Appropriations. The following schedule sets forth all annual, biennial, and sum certain continuing appropriations and anticipated expenditures from other appropriations for the programs and other purposes indicated. All appropriations are made from the general fund unless otherwise indicated. The letter abbreviations shown designating the type of appropriation apply to both fiscal years in the schedule unless otherwise indicated. [See Figure 20.005 (3) following]

20.005 History History: 2013 a. 9, 20, 36, 41, 46, 49, 57, 58, 59, 72, 112, 126, 127, 128, 129, 131, 132, 139, 141.



20.115 Agriculture, trade and consumer protection, department of.

20.115  Agriculture, trade and consumer protection, department of. There is appropriated to the department of agriculture, trade and consumer protection for the following programs:

20.115(1) (1) Food safety and consumer protection.

20.115(1)(a)(a) General program operations. The amounts in the schedule for general program operations.

20.115(1)(c) (c) Petroleum products; storage tank inventory. The amounts in the schedule to conduct an inventory of aboveground petroleum product storage tanks and unused underground petroleum product storage tanks under s. 168.28.

20.115(1)(g) (g) Related services. The amounts in the schedule for the conduct of services related to food and trade regulation, including special and overtime meat inspection services under s. 97.42 (3), and investigative and audit services under ss. 93.06 (6) (b) and 100.07 (1), but excluding services financed under pars. (gf) and (h). Except as provided in pars. (gf) and (h), all moneys received from authorized service fees related to food and trade regulation shall be credited to this appropriation.

20.115(1)(gb) (gb) Food regulation. The amounts in the schedule for the regulation of food under chs. 93, 97 and 98. All moneys received under ss. 93.06 (1r) and (1w), 93.09, 93.11, 93.12, 97.17, 97.175, 97.20, 97.21, 97.22, 97.24, 97.27, 97.29, 97.30 (3) (a), (b) and (c), 97.41, 98.145 and 98.146 for the regulation of food shall be credited to this appropriation.

20.115(1)(gc) (gc) Testing of petroleum products. All moneys received from fees collected under s. 93.06 (1pm) for the testing of petroleum products under s. 93.06 (1pm).

20.115(1)(gf) (gf) Fruit and vegetable inspection. All moneys received for the inspection of fruits and vegetables under ss. 93.06 (1m) and 93.09 (10) to carry out the purposes for which those moneys are received.

20.115(1)(gh) (gh) Public warehouse regulation. The amounts in the schedule for the administration and enforcement of ch. 99. All moneys received under s. 99.02 shall be credited to this appropriation.

20.115(1)(gm) (gm) Dairy trade regulation. The amounts in the schedule for the regulation of dairy trade practices under s. 100.201. All moneys received under s. 100.201 (6) shall be credited to this appropriation.

20.115(1)(h) (h) Grain inspection and certification. All moneys received for the inspection and certification of grain received in or shipped from the port of Milwaukee, the port of Superior or other locations in this state under s. 93.06 (1m) and all moneys transferred under s. 16.56, for the expenses of inspecting and certifying grain under s. 93.06 (1m).

20.115(1)(hm) (hm) Ozone-depleting refrigerants and products regulation. The amounts in the schedule for administration of the mobile air conditioner servicing and refrigerant recycling programs and for responsibilities under ss. 100.45 and 100.50 relating to sales and labeling of products containing or made with ozone-depleting substances. All moneys received from fees under s. 100.45 (5) (a) 3. and (5m) shall be credited to this appropriation.

20.115(1)(i) (i) Sale of supplies. The amounts in the schedule for the publication of food safety and consumer protection informational materials and for the purchase for sale of such informational supplies. All moneys received from the sale of those materials and supplies shall be credited to this appropriation.

20.115(1)(im) (im) Consumer protection; telephone solicitor fees. The amounts in the schedule from telephone solicitor registration and registration renewal fees paid under the rules promulgated under s. 100.52 (3) (a), for consumer protection and consumer information and education.

20.115(1)(ip) (ip) Bisphenol A enforcement. All moneys received under s. 100.335 (7), for enforcement and administration of s. 100.335.

20.115(1)(j) (j) Weights and measures inspection. The amounts in the schedule for weights and measures inspection, testing and enforcement under ch. 98. All moneys received under ss. 93.06 (1p), 94.64 (4) (a) 6., 94.72 (6) (a) 3., 97.30 (3) (am), 98.04 (2), 98.05 (5), 98.16, 98.18 and 98.245 (7m) shall be credited to this appropriation.

20.115(1)(jb) (jb) Consumer protection, information, and education. The amounts in the schedule for consumer protection and consumer information and education. All moneys received under s. 100.261 (3) (b) shall be credited to this appropriation account, subject to the limit under s. 100.261 (3) (c).

20.115(1)(jm) (jm) Telecommunications utility trade practices. The amounts in the schedule for the administration of s. 100.207. All moneys received under s. 196.859 shall be credited to this appropriation account.

20.115(1)(m) (m) Federal funds. All federal moneys received as authorized by the governor under s. 16.54 for the purposes of the program.

20.115(1)(q) (q) Dairy, grain, and vegetable security. From the agricultural producer security fund, the amounts in the schedule to administer dairy, grain, and vegetable producer security programs under ch. 126.

20.115(1)(r) (r) Unfair sales act enforcement. From the petroleum inspection fund, the amounts in the schedule for the administration and enforcement of the unfair sales act under s. 100.30.

20.115(1)(s) (s) Weights and measures; petroleum inspection fund. From the petroleum inspection fund, the amounts in the schedule for weights and measures inspection, testing and enforcement under ch. 98.

20.115(1)(t) (t) Petroleum products; petroleum inspection fund. From the petroleum inspection fund, the amounts in the schedule for the purposes of ch. 168.

20.115(1)(u) (u) Recyclable and nonrecyclable products regulation. From the environmental fund, the amounts in the schedule for the implementation and enforcement of ss. 100.29, 100.295 and 100.33.

20.115(1)(v) (v) Agricultural producer security; contingent financial backing. From the agricultural producer security fund, a sum sufficient to acquire the contingent financial backing required under s. 126.06.

20.115(1)(w) (w) Agricultural producer security; payments. From the agricultural producer security fund, a sum sufficient to make default claim payments authorized under s. 126.72 (1).

20.115(1)(wb) (wb) Agricultural producer security; proceeds of contingent financial backing. From the agricultural producer security fund, all moneys received under s. 126.72 (2) to be used to make default claim payments under s. 126.71 (1).

20.115(1)(wc) (wc) Agricultural producer security; repayment of contingent financial backing. From the agricultural producer security fund, a sum sufficient to make payments under s. 126.06 (3).

20.115(2) (2) Animal health services.

20.115(2)(a)(a) General program operations. The amounts in the schedule for general program operations.

20.115(2)(b) (b) Animal disease indemnities. A sum sufficient for the payment of animal disease indemnities under ch. 95.

20.115(2)(c) (c) Financial assistance for paratuberculosis testing. The amounts in the schedule for financial assistance for paratuberculosis testing under s. 95.197.

20.115(2)(d) (d) Principal repayment and interest. A sum sufficient to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing the acquisition, construction, development, enlargement or improvement of department facilities, to make the payments determined by the building commission under s. 13.488 (1) (m) that are attributable to the proceeds of obligations incurred in financing this acquisition, construction, development, enlargement, or improvement, and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.115(2)(e) (e) Livestock premises registration. The amounts in the schedule for administration of the livestock premises registration program under s. 95.51.

20.115(2)(g) (g) Related services. All moneys received from fees related to animal health services, including fees under s. 95.60 (8), for the conduct of those services.

20.115(2)(h) (h) Sale of supplies. The amounts in the schedule for the purchase for sale of publications and other informational material, and vaccines, identification tags, seals and tools for livestock and poultry. All moneys received from the sale of those materials and supplies shall be credited to this appropriation.

20.115(2)(ha) (ha) Inspection, testing and enforcement. All moneys received under ss. 93.06 (1f) and (1g), 95.55, 95.57, 95.60 (5), 95.68, 95.69, 95.71 and 95.715, to be used for animal health inspection and testing and for enforcement of animal health laws.

20.115(2)(j) (j) Dog licenses, rabies control, and related services. All moneys received under ss. 95.21 (9) (c), 173.27, 173.41, and 174.09 (1) and (3), to provide dog license tags and forms under s. 174.07 (2), to perform other program responsibilities under ch. 174, to administer the rabies control program under s. 95.21, to help administer the rabies control media campaign, and to carry out activities under s. 93.07 (11) and ch. 173.

20.115(2)(m) (m) Federal funds. All federal moneys received as authorized by the governor under s. 16.54 for the purposes of the program.

20.115(2)(q) (q) Animal health inspection, testing and enforcement. From the agrichemical management fund, the amounts in the schedule for animal health inspection and testing and for enforcement of animal health laws.

20.115(3) (3) Agricultural development services.

20.115(3)(a)(a) General program operations. The amounts in the schedule for general program operations.

20.115(3)(at) (at) Farm to school program administration. The amounts in the schedule for promotion of farm to school programs under s. 93.49.

20.115(3)(g) (g) Related services. The amounts in the schedule for the conduct of authorized agricultural development services. All moneys received from authorized fees related to agricultural development services shall be credited to this appropriation account.

20.115(3)(h) (h) Loans for rural development. All moneys received as origination fees, repayment of principal, and payment of interest on loans under s. 93.06 (1qm), to be used for loans for the development of rural business enterprises or rural economic development under s. 93.06 (1qm).

20.115(3)(i) (i) Marketing orders and agreements. All moneys received by the department under ch. 96 for the formulation, issuance, administration and enforcement of marketing orders and agreements.

20.115(3)(j) (j) Stray voltage program. The amounts in the schedule for the administration of s. 93.41. All moneys received under s. 196.857 (1m) (b) and (2g) shall be credited to this appropriation.

20.115(3)(ja) (ja) Agricultural development services and materials. All moneys received from publication sales and service fees authorized by law that are related to agricultural development, for the publication of informational materials and the provision of services related to agricultural development.

20.115(3)(jm) (jm) Stray voltage program; rural electric cooperatives. The amounts in the schedule for the administration of s. 93.41. All moneys received under s. 93.41 (3) shall be credited to this appropriation account.

20.115(3)(L) (L) Something special from Wisconsin promotion. The amounts in the schedule for the advertising and promotion of the something special from Wisconsin slogan, mark and logo under s. 93.44. All moneys received from fees under s. 93.44 (4) shall be credited to this appropriation.

20.115(3)(m) (m) Federal funds. All federal moneys received as authorized by the governor under s. 16.54 for the purposes of the program.

20.115(4) (4) Agricultural assistance.

20.115(4)(a)(a) Aid to Wisconsin livestock breeders association. The amounts in the schedule for the purpose of aid to the Wisconsin livestock breeders association for the conduct of junior livestock shows and other livestock educational programs under s. 93.31.

20.115(4)(am) (am) Buy local grants. Biennially, the amounts in the schedule for buy local grants under s. 93.48.

20.115(4)(as) (as) Farm to school grants. The amounts in the schedule for farm to school grants under s. 93.49 (3).

20.115(4)(b) (b) Aids to county and district fairs. The amounts in the schedule to provide state aids to counties and agricultural societies, associations or boards and to incorporated dairy or livestock associations as provided in s. 93.23.

20.115(4)(c) (c) Agricultural investment aids. Biennially, the amounts in the schedule for agricultural research and development grants under s. 93.46 (2).

20.115(4)(d) (d) Dairy industry promotion. The amounts in the schedule for promoting the growth of the dairy industry by providing grants and loans to dairy producers.

20.115(4)(dm) (dm) Dairy processing plant grant program. The amounts in the schedule for promoting the growth of the dairy industry by providing grants to persons operating processing plants, as defined in s. 97.20 (1) (h).

20.115(4)(e) (e) Aids to World Dairy Expo, Inc. The amounts in the schedule for aids to the World Dairy Expo, Inc., to be used for the payments under s. 93.30.

20.115(4)(f) (f) Exposition center grants. The amounts in the schedule for exposition center grants under s. 93.29. No funds may be encumbered under this paragraph after June 30, 2014.

20.115(4)(q) (q) Grants for agriculture in the classroom program. From the agrichemical management fund, the amounts in the schedule for grants for the agriculture in the classroom program under s. 93.32.

20.115(4)(qm) (qm) Grants for agricultural facilities. Biennially, from the environmental fund, the amounts in the schedule for grants for agricultural facilities under 2007 Wisconsin Act 20, section 9103 (4u) and 2009 Wisconsin Act 28, section 9103 (3f).

20.115(4)(r) (r) Agricultural investment aids, agrichemical management fund. Biennially, from the agrichemical management fund, the amounts in the schedule for agricultural research and development grants under s. 93.46 (2).

20.115(7) (7) Agricultural resource management.

20.115(7)(a)(a) General program operations. The amounts in the schedule for general program operations related to agricultural resource management other than agrichemical management.

20.115(7)(b) (b) Principal repayment and interest, conservation reserve enhancement. A sum sufficient to reimburse s. 20.866 (1) (u) for the principal and interest costs incurred in financing the conservation reserve enhancement program under s. 20.866 (2) (wf), to make the payments determined by the building commission under s. 13.488 (1) (m) that are attributable to the proceeds of obligations incurred in financing those projects, and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.115(7)(c) (c) Soil and water resource management program. As a continuing appropriation, the amounts in the schedule for the soil and water resource management program under s. 92.14.

20.115(7)(dm) (dm) Farmland preservation planning grants. The amounts in the schedule for farmland preservation planning grants under s. 91.10 (6). No moneys may be encumbered under this paragraph after June 30, 2016.

20.115(7)(g) (g) Agricultural impact statements. All moneys received by the department under s. 32.035 from the preparation of agricultural impact statements for general program operations.

20.115(7)(ga) (ga) Related services. All moneys received from publication sales and service fees authorized by law that are related to agricultural resource management, from fees under s. 94.50 and from costs paid by municipalities under s. 88.64 (6), for the publication of informational materials and the conduct of services related to agricultural resource management.

20.115(7)(gm) (gm) Seed testing and labeling. All moneys received from fees under ss. 94.43 (3) and (4) and 94.45 (1) (c) for seed testing and labeling activities.

20.115(7)(h) (h) Fertilizer research assessments. All moneys collected under ss. 94.64 (4) (a) 2. and 94.65 (6) (a) 3. to be used as provided in s. 94.64 (8m) for fertilizer research. The department may use up to 3.5% of the gross amount collected for administrative expenses incurred by the department to collect moneys under ss. 94.64 (4) (a) 2. and 94.65 (6) (a) 3. Moneys under this paragraph may not be used for any other research or to influence either state or federal legislation.

20.115(7)(ha) (ha) Liming material research funds. All moneys received under s. 94.66 (9) for research on liming materials or crop response to liming materials and other purposes as specified under s. 94.66 (9).

20.115(7)(i) (i) Agricultural conservation easements; gifts and grants. All moneys received from gifts and grants for the purchase of agricultural conservation easements under s. 93.73, to be used for the program under s. 93.73.

20.115(7)(ja) (ja) Plant protection. All moneys received under s. 94.10 (2), (3) and (3g) for plant protection, including nursery regulation and the detection and control of plant pests.

20.115(7)(k) (k) Agricultural resource management services. All moneys received from other state agencies for agricultural resource management.

20.115(7)(m) (m) Federal funds. All federal moneys received as authorized by the governor under s. 16.54 for agricultural resource management.

20.115(7)(qc) (qc) Plant protection; conservation fund. From the conservation fund, the amounts in the schedule for plant protection, including nursery regulation, gypsy moth control, and control of other plant pests.

20.115(7)(qd) (qd) Soil and water administration; environmental fund. From the environmental fund, the amounts in the schedule for administration of the soil and water resource management program under s. 92.14.

20.115(7)(qe) (qe) Soil and water management; local assistance. From the environmental fund, the amounts in the schedule for support of local land conservation personnel under the soil and water resource management program under s. 92.14.

20.115(7)(qf) (qf) Soil and water management; aids. From the environmental fund, the amounts in the schedule for cost-sharing grants and contracts under the soil and water resource management program under s. 92.14, but not for the support of local land conservation personnel.

20.115(7)(r) (r) General program operations; agrichemical management. From the agrichemical management fund, the amounts in the schedule for general program operations related to agrichemical management.

20.115(7)(s) (s) Principal repayment and interest; soil and water, environmental fund. From the environmental fund, a sum sufficient for the payment of principal and interest costs incurred in providing funds for soil and water resource management projects under s. 92.14, to make the payments determined by the building commission under s. 13.488 (1) (m) that are attributable to the proceeds of obligations incurred in financing those projects, and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.115(7)(tg) (tg) Agricultural conservation easements. From the working lands fund, the amounts in the schedule for the purchase of agricultural conservation easements under s. 93.73.

20.115(7)(tm) (tm) Farmland preservation planning grants, working lands fund. From the working lands fund, the amounts in the schedule for farmland preservation planning grants under s. 91.10 (6).

20.115(7)(ts) (ts) Working lands programs. From the working lands fund, the amounts in the schedule for administration of the farmland preservation program under ch. 91 and the program to purchase conservation easements under s. 93.73.

20.115(7)(va) (va) Clean sweep grants. From the environmental fund, the amounts in the schedule for chemical and container collection grants under s. 93.55 and for household hazardous waste grants under s. 93.57.

20.115(7)(wm) (wm) Agricultural chemical cleanup reimbursement. From the agricultural chemical cleanup fund, as a continuing appropriation, the amounts in the schedule for reimbursement of corrective action costs under s. 94.73 and for financial assistance to prevent pollution from agricultural chemicals under s. 94.74.

20.115(8) (8) Central administrative services.

20.115(8)(a)(a) General program operations. The amounts in the schedule for general program operations to provide central administrative services.

20.115(8)(g) (g) Gifts and grants. Except as provided in par. (ge) and sub. (7) (i), all moneys received from gifts and grants to carry out the purposes for which made.

20.115(8)(ge) (ge) Agricultural education and workforce development council, gifts and grants. All moneys received as gifts and grants for the activities of the agricultural education and workforce development council to carry out the activities of the council.

20.115(8)(gm) (gm) Enforcement cost recovery. The amounts in the schedule for the purpose of enforcement. All moneys received by the department pursuant to a court order under s. 93.20 (2) as reimbursement of enforcement costs, or as part of a settlement agreement or deferred prosecution agreement that includes amounts for enforcement costs, shall be credited to this appropriation.

20.115(8)(h) (h) Sale of material and supplies. All moneys received from the sale of publications and other informational material and supplies for the preparation of material and purchase of supplies.

20.115(8)(ha) (ha) General laboratory related services. All moneys received, other than from state agencies, for the performance of general laboratory services under s. 93.06 and other laws under which the department performs testing services and all moneys received as payment for milk standards used to calibrate or verify milk component testing instruments to carry out the purposes for which those moneys are received.

20.115(8)(hm) (hm) Restitution. All moneys received by the department as court-ordered restitution to victims or payments for other persons represented by the department for the purpose of making the restitution or payments and for the department's costs in administering the restitution or payments, as authorized by court order.

20.115(8)(i) (i) Related services. The amounts in the schedule for the conduct of central administrative services for which service fees are assessed. All moneys received from service fees for central administrative services shall be credited to this appropriation.

20.115(8)(j) (j) Electronic processing. All moneys received under s. 93.06 (1n) to be used for electronic processing authorized under s. 93.06 (1n) (a) and (b).

20.115(8)(jm) (jm) Telephone solicitation regulation. All moneys received from telephone solicitor registration and registration renewal fees paid under the rules promulgated under s. 100.52 (3) (a) not appropriated under sub. (1) (im) for establishing and maintaining the nonsolicitation directory under s. 100.52 (2).

20.115(8)(k) (k) Computer system equipment, staff and services. The amounts in the schedule for the costs of computer system equipment, staff and services. All moneys received from the department for those purposes shall be credited to this appropriation account.

20.115(8)(kL) (kL) Central services. All moneys received from the department for program-specific services that are performed centrally, except moneys received under par. (km), for the purpose of performing those services.

20.115(8)(km) (km) General laboratory services. Biennially, the amounts in the schedule for the costs of the services performed by the department's central laboratory. All moneys received from the department for those services shall be credited to this appropriation.

20.115(8)(ks) (ks) State services. All moneys received from other state agencies for the costs of the services performed for those state agencies, to provide those services.

20.115(8)(m) (m) Federal funds. All moneys received from the federal government as authorized by the governor under s. 16.54 for central administrative services.

20.115(8)(pz) (pz) Indirect cost reimbursements. All moneys received from the federal government as reimbursement of indirect costs of grants and contracts for the purposes authorized in s. 16.54 (9) (b).

20.115 History History: 1971 c. 125, 215; 1973 c. 90, 299, 333; 1975 c. 39 ss. 78m, 79, 79m, 79n, 732 (1); 1975 c. 224; 1975 c. 394 ss. 1, 27; 1977 c. 29 ss. 112 to 115v, 1650m (1), (4), 1654 (1); 1977 c. 87, 106, 181, 418; 1979 c. 34, 129, 221, 289, 335; 1981 c. 20, 66, 93, 283, 346, 357; 1983 a. 27, 132, 368; 1983 a. 410 ss. 5, 2202 (2); 1985 a. 7, 8, 29, 138, 153, 313; 1987 a. 27, 281, 354; 1987 a. 399 ss. 34 to 38, 38u; 1987 a. 403 s. 256; 1989 a. 31, 219, 227, 282, 284, 335, 336; 1991 a. 39, 269, 309, 315; 1993 a. 16, 166, 243, 437, 456, 497; 1995 a. 27, 42, 79, 460; 1997 a. 27, 192, 252, 264; 1999 a. 5, 9, 55, 185; 2001 a. 16, 38, 56, 103, 109; 2003 a. 33, 38, 133, 326, 327; 2005 a. 25; 2007 a. 20, 125, 223; 2009 a. 28, 90, 145, 293, 401; 2011 a. 32, 278; 2013 a. 20 ss. 201, 202s, 203, 204, 207, 213m.



20.144 Financial institutions, department of.

20.144  Financial institutions, department of. There is appropriated to the department of financial institutions for the following program:

20.144(1) (1) Supervision of financial institutions, securities regulation and other functions.

20.144(1)(a)(a) Losses on public deposits. A sum sufficient for the payment to public depositors under s. 34.08 of losses as defined by s. 34.01 (2) and the expenses of administration and any reinsurance costs. The aggregate of payments may not exceed the total of all of the following:

20.144(1)(a)1. 1. The balance in the state deposit fund as of the close of business on June 30, 1955.

20.144(1)(a)2. 2. Interest on the balance under subd. 1. at the rate of 2 1/2% per year computed to July 31, 1985.

20.144(1)(a)3. 3. Beginning on August 1, 1985, interest on the balance under subd. 1. at a rate of 5% per year computed to the date of any payment of a loss.

20.144(1)(g) (g) General program operations. The amounts in the schedule for the general program operations of the department of financial institutions. Except as provided in pars. (a), (h), (i), (j), and (u), all moneys received by the department, other than by the office of credit unions and the division of banking, and 88% of all moneys received by the office of credit unions and the department's division of banking shall be credited to this appropriation, but any balance at the close of a fiscal year under this appropriation shall lapse to the general fund. Annually, $325,000 of the amounts received under this appropriation account shall be transferred to the appropriation account under s. 20.575 (1) (g).

20.144(1)(h) (h) Gifts, grants, settlements and publications. All moneys received from gifts, grants, bequests, forfeitures under s. 426.203, and settlements for the purposes for which made or received and all moneys received by the department as fees or other charges for photocopying, microfilm copying, generation of copies of documents from optical disk storage, sales of books and other services provided in carrying out the functions of the department, for the purposes for which the moneys were received or collected.

20.144(1)(i) (i) Investor education and training fund. The amounts in the schedule for educating residents of this state about securities and franchise investments as provided in ss. 551.601 (4) and 553.605 (2) and for any other purpose specified in s. 551.601 (4). All moneys received from administrative assessments under ss. 551.604 (4) and 553.605 (1) shall be credited to this appropriation. If the unencumbered balance in this appropriation account exceeds $100,000 immediately before the end of any fiscal year, the excess shall lapse to the general fund at the end of that fiscal year.

20.144(1)(j) (j) Payday loan database and financial literacy. All moneys received under s. 138.14 (14) (h), for developing, implementing, maintaining, or contracting for operating, the database under s. 138.14 (14), and for promoting financial literacy.

20.144(1)(m) (m) Credit union examinations, federal funds. All moneys received from the federal government as authorized by the governor under s. 16.54 as partial reimbursement for annual credit union examinations, for the purpose of conducting annual examinations.

20.144(1)(u) (u) State deposit fund. A sum sufficient from the state deposit fund to carry out the purposes for which said fund was created and to be used as provided in ch. 34.

20.144 History History: 1995 a. 27 ss. 492, 495, 498, 499, 501, 504, 518, 519, 520b, 536c; 1995 a. 216; 1999 a. 9; 2003 a. 33; 2007 a. 196; 2009 a. 405; 2011 a. 32.



20.145 Insurance, office of the commissioner of.

20.145  Insurance, office of the commissioner of. There is appropriated to the office of the commissioner of insurance for the following programs:

20.145(1) (1) Supervision of the insurance industry.

20.145(1)(g)(g) General program operations. The amounts in the schedule for general program operations, including organizational support services and oversight of care management organizations, and for transferring to the appropriation account under s. 20.435 (4) (kv) the amount allocated by the commissioner of insurance. Notwithstanding s. 20.001 (3) (a), at the end of each fiscal year, the unencumbered balance in this appropriation account that exceeds 10 percent of that fiscal year's expenditure under this appropriation shall lapse to the general fund. All of the following shall be credited to this appropriation account:

20.145(1)(g)1. 1. All moneys received under ss. 601.31, 601.32, 601.42 (7), 601.45, and 601.47 and by the commissioner for expenses related to insurance company restructurings, except for restructurings specified in par. (h).

20.145(1)(g)2. 2. All moneys received under s. 655.27 (2) from the injured patients and families compensation fund and under s. 604.04 (3) from the local government property insurance fund and the state life insurance fund as payment for organizational support services.

20.145(1)(g)3. 3. All moneys received under ss. 648.15 and 648.27.

20.145(1)(gm) (gm) Gifts and grants. All moneys received from gifts, grants, bequests and devises to carry out the purposes for which made.

20.145(1)(h) (h) Holding company restructuring expenses. Ninety percent of all moneys received from converting mutual insurance companies under s. 644.07 (11) for expenses, including prorated salaries, incurred by the commissioner and office staff related to restructurings under ch. 644.

20.145(1)(m) (m) Federal funds. All moneys received from the federal government as authorized by the governor under s. 16.54 for the purposes for which made and received.

20.145(2) (2) Injured patients and families compensation fund.

20.145(2)(a)(a) Supplement for claims payable. A sum sufficient, not to exceed $100,000,000, for paying any portion of a claim for damages arising out of the rendering of health care services that the injured patients and families compensation fund under s. 655.27 is required to pay under ch. 655 but that the injured patients and families compensation fund is unable to pay because of insufficient moneys.

20.145(2)(q) (q) Interest earned on future medical expenses. From the injured patients and families compensation fund under s. 655.27 a sum sufficient equal to the interest earned by the injured patients and families compensation fund that is attributable to future medical expense payments held by the fund under s. 655.015, to be credited to individual claimants' future medical expense payments accounts as provided in s. 655.015, for the purpose of paying future medical expenses.

20.145(2)(u) (u) Administration. From the injured patients and families compensation fund under s. 655.27 (3), the amounts in the schedule for administration, except for costs of the injured patients and families compensation fund peer review council and its associated administrative costs assessed under s. 655.27 (3) (am).

20.145(2)(um) (um) Peer review council. From the injured patients and families compensation fund under s. 655.27 (3) (am), the amounts in the schedule for payment of costs, including costs of administration, incurred by the injured patients and families compensation fund peer review council under s. 655.275 (5).

20.145(2)(v) (v) Specified responsibilities, investment board payments, and future medical expenses. After deducting the amounts appropriated under pars. (q), (u), and (um), the balance of the moneys paid into the injured patients and families compensation fund under s. 655.27 (3) to carry out the responsibilities of the commissioner of insurance specified under s. 655.27, excluding payment of expenses related to administering the fund, to make payments to the investment board under s. 20.536, and to pay future medical expenses under s. 655.015.

20.145(3) (3) Local government property insurance fund. All moneys paid into the local government property insurance fund under ch. 605, for the following purposes:

20.145(3)(u) (u) Administration. The amounts in the schedule for administration.

20.145(3)(v) (v) Specified payments, fire dues and reinsurance. After deducting the amounts appropriated under par. (u), the balance of moneys in the local government property insurance fund, for the payment of insurance losses, payments to the investment board under s. 20.536, payments to the general fund under s. 101.573 (1), loss adjustment expenses, fire rating bureau dues and the cost to purchase reinsurance under s. 604.04 (6).

20.145(4) (4) State life insurance fund. All moneys paid into the state life fund under ch. 607, for the following purposes:

20.145(4)(u) (u) Administration. The amounts in the schedule for administration.

20.145(4)(v) (v) Specified payments and losses. After deducting the amounts appropriated under par. (u), the balance of moneys in the state life fund for payments authorized under chs. 604 and 607, excluding payment of expenses related to administering the fund except for those administrative expenses specifically authorized in ch. 604 or 607. Payments to the investment board pursuant to s. 20.536, payments to the general fund under s. 607.21 (4) and payments for medical examinations and inspection reports shall be charged directly to this subsection.

20.145(5) (5) Health Insurance Risk-Sharing Plan.

20.145(5)(g)(g) Wind-up of plan. All moneys received from the Health Insurance Risk-Sharing Plan Authority under 2013 Wisconsin Act 20, section 9122 (1L) (b) 8. b., from subrogation recoveries, from drug rebates, and from any other source related to or resulting from the operations or dissolution of the Health Insurance Risk-Sharing Plan, to pay expenses related to winding up the affairs of the Health Insurance Risk-Sharing Plan except for operational expenses paid under par. (k), to distribute residual monetary assets of the Health Insurance Risk-Sharing Plan, and to transfer a sum sufficient to the appropriation account under par. (k) to pay the operational expenses under par. (k).

20.145(5)(k) (k) Operational expenses. All moneys transferred from the appropriation account under par. (g) for operational expenses related to the affairs of the Health Insurance Risk-Sharing Plan, including hiring consultants, limited-term employees, and experts.

20.145 History History: 1971 c. 40 s. 93; 1971 c. 125 ss. 51, 52, 53, 54, 55, 522 (1); 1973 c. 117, 333, 336; 1975 c. 37, 39; 1975 c. 147 s. 54; 1975 c. 372 s. 41; 1977 c. 29, 418; 1979 c. 34 ss. 121 to 127, 2102 (26) (a); 1979 c. 109 s. 16; 1979 c. 221, 313; 1981 c. 20 ss. 142m to 145, 2202 (26) (b); 1983 a. 27, 120; 1985 a. 29, 340; 1987 a. 27; 1989 a. 187; 1991 a. 39, 315; 1993 a. 16; 1995 a. 10, 27, 463; 1997 a. 27, 35, 227, 252; 2001 a. 16; 2003 a. 111; 2005 a. 74; 2007 a. 20; 2009 a. 28; 2011 a. 32; 2013 a. 20, 116.



20.155 Public service commission.

20.155  Public service commission. There is appropriated to the public service commission for the following programs:

20.155(1) (1) Regulation of public utilities.

20.155(1)(g)(g) Utility regulation. The amounts in the schedule for the regulation of utilities. Ninety percent of all moneys received by the commission under s. 196.85, 196.855, or 201.10 (3) shall be credited to this appropriation. Ninety percent of all receipts from the sale of miscellaneous printed reports and other copied material, the cost of which was originally paid under this paragraph, shall be credited to this appropriation.

20.155(1)(h) (h) Holding company and nonutility affiliate regulation. Ninety percent of the moneys received by the commission under s. 196.84, for the regulation of holding companies and nonutility affiliates under s. 196.795.

20.155(1)(j) (j) Intervenor financing and grants. Biennially, the amounts in the schedule for intervenor financing and grants under s. 196.31. All moneys received for intervenor financing under s. 196.31 (2) shall be credited to this appropriation.

20.155(1)(L) (L) Stray voltage program. The amounts in the schedule for any activity of the public service commission under s. 196.857. All moneys received under s. 196.857 (1m) (a), (2k) and (2m) for such activity shall be credited to this appropriation.

20.155(1)(Lb) (Lb) Gifts for stray voltage program. All moneys received from gifts and grants for the stray voltage program to carry out the purpose for which received.

20.155(1)(Lm) (Lm) Consumer education and awareness. All moneys received from gifts, grants, orders, judgments and settlements for consumer education and awareness to carry out the purpose for which received.

20.155(1)(m) (m) Federal funds. All moneys received from the federal government as authorized by the governor under s. 16.54 for the purposes of the program.

20.155(1)(n) (n) Indirect costs reimbursement. All moneys received from the federal government as reimbursement of indirect costs of grants and contracts, for the purposes authorized under s. 16.54 (9) (b).

20.155(1)(q) (q) Universal telecommunications service. From the universal service fund, the amounts in the schedule for the promotion of universal telecommunications service for the purposes specified in s. 196.218 (5) (a) 1., 4., 8. and 9.

20.155(1)(r) (r) Nuclear waste escrow fund. From the nuclear waste escrow fund, a sum sufficient to make the payments under s. 196.497 (11s) (b).

20.155(2) (2) Office of the commissioner of railroads.

20.155(2)(g)(g) Railroad and water carrier regulation and general program operations. The amounts in the schedule for railroad and water carrier regulation under chs. 189 to 192 and 195 and general program operations of the office of the commissioner of railroads. Ninety percent of all moneys received by the office under s. 195.60 or 201.10 (3) shall be credited to this appropriation.

20.155(2)(m) (m) Railroad and water carrier regulation; federal funds. All moneys received from the federal government for the regulation of railroads and water carriers, for such purposes.

20.155(3) (3) Affiliated grant programs.

20.155(3)(g)(g) Broadband expansion grants. As a continuing appropriation, the amounts in the schedule for broadband expansion grants under s. 196.504. The amounts transferred from s. 20.505 (1) (is) to this appropriation shall be credited to this appropriation account.

20.155(3)(q) (q) General program operations and grants. From the wireless 911 fund, all moneys received under s. 256.35 (3m) (f) 1. to administer and make grants under s. 256.35 (3m) (d) and supplemental grants under s. 256.35 (3m) (e). No moneys may be encumbered or expended from this appropriation after April 1, 2009.

20.155(3)(s) (s) Energy efficiency and renewable resource programs. From the utility public benefits fund, the amounts in the schedule for the costs of administering s. 196.374. All moneys received under s. 196.374 (3) (b) 4. shall be credited to this appropriation account.

20.155(3)(t) (t) Police and fire protection fee administration. From the police and fire protection fund, the amounts in the schedule for the costs of administering s. 196.025 (6).

20.155 History History: 1971 c. 125; 1973 c. 90; 1975 c. 39; 1977 c. 29; 1979 c. 34; 1981 c. 20; 1985 a. 79, 296, 297, 332; 1987 a. 27, 399; 1991 a. 39, 269; 1993 a. 16, 123; 1995 a. 27; 1997 a. 27, 140, 229; 1999 a. 9, 32, 84, 150, 196; 2001 a. 16, 30; 2003 a. 48; 2005 a. 179; 2007 a. 20, 130; 2009 a. 28, 180, 383; 2011 a. 22; 2013 a. 20.



20.165 Safety and professional services, department of.

20.165  Safety and professional services, department of. There is appropriated to the department of safety and professional services for the following programs:

20.165(1) (1) Professional regulation and administrative services.

20.165(1)(a)(a) General program operations — executive and administrative services. The amounts in the schedule for general program operations.

20.165(1)(g) (g) General program operations. The amounts in the schedule for the licensing, rule making, and regulatory functions of the department, other than the licensing, rule-making, and credentialing functions of the medical examining board and the affiliated credentialing boards attached to the medical examining board and except for preparing, administering, and grading examinations. Ninety percent of all moneys received under chs. 440 to 480, except ch. 448 and ss. 440.03 (13), 440.05 (1) (b), and, less $10 of each renewal fee received under s. 452.12 (5); all moneys transferred from the appropriation under par. (i); and all moneys received under s. 440.055 (2), shall be credited to this appropriation.

20.165(1)(gc) (gc) Chiropractic examination. Ninety percent of all moneys received from examinees under s. 446.02 (3) (a), 2011 stats., for the purpose of developing and administering examinations to applicants for licensure under s. 446.02 (2).

20.165(1)(gm) (gm) Applicant investigation reimbursement. Ninety percent of all moneys received from applicants for credentials under s. 440.03 (13), for the purpose of conducting investigations under s. 440.03 (13).

20.165(1)(h) (h) Technical assistance; nonstate agencies and organizations. All moneys received from counties, cities, villages, towns, national or regional organizations of state licensing agencies, similar licensing agencies in other states, national or regional accrediting associations, and nonprofit organizations for technical assistance provided under s. 440.03 (2).

20.165(1)(hg) (hg) General program operations; medical examining board; prescription drug monitoring program. Biennially, the amounts in the schedule for the licensing, rule-making, and regulatory functions of the medical examining board and the affiliated credentialing boards attached to the medical examining board, except for preparing, administering, and grading examinations; and for the pharmacy examining board's operation of the prescription drug monitoring program under s. 450.19. Ninety percent of all moneys received for issuing and renewing credentials under ch. 448 shall be credited to this appropriation.

20.165(1)(i) (i) Examinations; general program operations. Ninety percent of all moneys received under s. 440.05 (1) (b) for the purposes of preparing, administering and grading examinations. Notwithstanding s. 20.001 (3) (c), any unencumbered balance in this appropriation account, excluding any amount specified by the secretary of administration that is reserved for the payment of future employee compensation or fringe benefit costs, at the end of each fiscal year which exceeds 30% of the estimated amount shown in the schedule under s. 20.005 for that fiscal year shall be transferred to the appropriation account under par. (g).

20.165(1)(im) (im) Boxing and mixed martial arts fighting; enforcement. Fifty percent of all moneys received in forfeitures imposed under s. 444.14, for enforcement of ch. 444.

20.165(1)(jm) (jm) Nursing workforce survey administration. Biennially, the amounts in the schedule for administrative expenses related to distributing a nursing workforce survey to applicants for renewal of credentials under s. 441.01 (7). All moneys received from the fee under s. 441.01 (7) (a) 2. shall be credited to this appropriation account. Annually, there is transferred from this appropriation account to the appropriation account under s. 20.445 (1) (km) all moneys received from the fee under s. 441.01 (7) (a) 2. that are not appropriated to this appropriation account.

20.165(1)(k) (k) Technical assistance; state agencies. All moneys received from other state agencies for technical assistance provided under s. 440.03 (2).

20.165(1)(ka) (ka) Sale of materials and services — local assistance. All moneys received from the department or other state agencies for providing materials and services as local assistance.

20.165(1)(kb) (kb) Sale of materials and services — individuals and organizations. All moneys received from the department or other state agencies for providing materials and services to individuals and organizations.

20.165(1)(kc) (kc) Sale of materials or services. All moneys received from the department or other state agencies for providing materials and services.

20.165(1)(ke) (ke) Transfer of unappropriated balances. All moneys transferred from program revenue and program revenue — service appropriation accounts under 1995 Wisconsin Act 116, section 7 (1) (b), for the purpose of funding the transfer under 1995 Wisconsin Act 116, section 7 (1) (a).

20.165(1)(m) (m) Federal funds. All moneys received from the federal government as authorized by the governor under s. 16.54 for technical assistance provided under s. 440.03 (2) or to carry out other purposes for which made and received.

20.165(1)(n) (n) Federal aid, local assistance. All moneys received from the federal government, as authorized by the governor under s. 16.54, for local assistance.

20.165(1)(o) (o) Federal aid, individuals and organizations. All moneys received as federal aid, as authorized by the governor under s. 16.54, for aids to individuals and organizations.

20.165(1)(pz) (pz) Indirect cost reimbursements. All moneys received from the federal government as reimbursement of indirect costs of grants and contracts for the purposes authorized in s. 16.54 (9) (b).

20.165(1)(s) (s) Wholesale drug distributor bonding. As a continuing appropriation, all moneys received under s. 450.071 (5) and deposited in the fund created under s. 25.315, for securing payment of fees or costs that relate to the issuance of a license to engage in the wholesale distribution of prescription drugs.

20.165(2) (2) Regulation of industry, safety and buildings.

20.165(2)(a)(a) General program operations. The amounts in the schedule for general program operations relating to the regulation of industry, buildings, and safety under chs. 101, 107, and 145 and ss. 167.10 and 167.27.

20.165(2)(de) (de) Private on-site wastewater treatment system replacement and rehabilitation. As a continuing appropriation, the amounts in the schedule for financial assistance under the private on-site wastewater treatment system replacement and rehabilitation program under s. 145.245.

20.165(2)(g) (g) Gifts and grants. All moneys received as gifts or grants relating to the regulation of industry, buildings, and safety to carry out the purposes for which made.

20.165(2)(ga) (ga) Publications and seminars. All moneys received from fees collected under s. 101.02 (18) for the delivery of publications and seminars under s. 101.02 (18).

20.165(2)(gb) (gb) Local agreements. All moneys received through contracts or financial agreements for provision of services to local units of government or local organizations relating to the regulation of industry, buildings, and safety, for the purpose of providing the services.

20.165(2)(h) (h) Local energy resource system fees. The amounts in the schedule to cover the cost of the seal and the cost of examining systems under s. 101.175 (5). All moneys received under s. 101.175 (5) shall be credited to this appropriation.

20.165(2)(j) (j) Safety and building operations. The amounts in the schedule for the purposes of chs. 101 and 145 and ss. 167.35, 236.12 (2) (a), 236.13 (1) (d) and (2m), and 236.335, for the purpose of transferring the amounts in the schedule under par. (kg) to the appropriation account under par. (kg), and for the purpose of transferring the amounts in the schedule under par. (km) to the appropriation account under par. (km). All moneys received under ch. 145, ss. 101.178, 101.19, 101.63 (9), 101.654 (3), 101.73 (12), 101.82 (4), 101.955 (2), 101.973 (7), 167.35 (2) (f), and 236.12 (7) and all moneys transferred under 2005 Wisconsin Act 45, section 76 (6), shall be credited to this appropriation.

20.165(2)(ka) (ka) Interagency agreements. All moneys received through contracts or financial agreements for provision of services to other state agencies relating to the regulation of industry, buildings, and safety, except moneys appropriated under par. (kd) or (ks), for the purpose of providing the services.

20.165(2)(kd) (kd) Administrative services. The amounts in the schedule for administrative and support services for programs administered by the department relating to the regulation of industry, buildings, and safety. All moneys received by the department from the department under this subsection, except for moneys directed to be deposited under par. (ks), as payment for administrative and support services for programs administered by the department shall be credited to this appropriation.

20.165(2)(kg) (kg) Construction career academy grant. Biennially, the amounts in the schedule for the purpose of the construction career academy grant program under s. 101.31. All moneys transferred from par. (j) to this appropriation shall be credited to this appropriation.

20.165(2)(km) (km) Crex Meadows youth conservation camp grant. Biennially, the amounts in the schedule for the purpose of providing funding for the Crex Meadows youth conservation camp. All moneys transferred from par. (j) to this appropriation shall be credited to this appropriation.

20.165(2)(ks) (ks) Data processing. All moneys received from data processing services provided internally relating to the regulation of industry, buildings, and safety to be used to meet the costs associated with the services.

20.165(2)(L) (L) Fire dues distribution. All moneys received under ss. 101.573 (1) and 601.93, less the amounts transferred to par. (La) and s. 20.292 (1) (gm) and (gr), for distribution under s. 101.573. The amount transferred to par. (La) shall be the amount in the schedule under par. (La). The amount transferred to s. 20.292 (1) (gm) shall be the amount in the schedule under s. 20.292 (1) (gm). The amount transferred to s. 20.292 (1) (gr) shall be the amount in the schedule under s. 20.292 (1) (gr).

20.165(2)(La) (La) Fire prevention and fire dues administration. The amounts in the schedule for administrative expenses under ss. 101.14, 101.141 and 101.573. All moneys transferred from par. (L) to this appropriation shall be credited to this appropriation. Notwithstanding s. 20.001 (3) (a), the unencumbered balance on June 30 of each year shall revert to the appropriation under par. (L).

20.165(2)(m) (m) Federal funds. All federal moneys received as authorized under s. 16.54 relating to the regulation of industry, buildings, and safety, except as otherwise appropriated under this subsection, for the purposes of the programs administered by the department.

20.165(2)(ma) (ma) Federal aid-program administration. All moneys received from the federal government, as authorized by the governor under s. 16.54, to fund the state's administrative costs for general program operations relating to the regulation of industry, buildings and safety under chs. 101, 107, and 145 and ss. 32.19 to 32.27, 167.10, and 167.27.

20.165(2)(q) (q) Groundwater — standards; implementation. From the environmental fund, the amounts in the schedule to develop groundwater standards and implement ch. 160.

20.165 History History: 1971 c. 125; 1973 c. 90, 156, 333; 1975 c. 39; 1977 c. 29, 400, 418; 1979 c. 34; 1979 c. 175 s. 53; 1979 c. 221 s. 2202 (45); 1981 c. 20; 1983 a. 27; 1985 a. 29; 1989 a. 31, 307; 1991 a. 167, 269, 315; 1993 a. 16, 102, 490; 1995 a. 27, 461; 1997 a. 27; 1999 a. 9; 2001 a. 16; 2007 a. 20; 2009 a. 28, 111; 2011 a. 32 ss. 447 to 476, 478, 480 to 484, 486 to 488, 494 to 495; 2011 a. 146; 2013 a. 20.



20.190 State fair park board.

20.190  State fair park board. There is appropriated to the state fair park board for the following programs:

20.190(1) (1) State Fair Park.

20.190(1)(c)(c) Housing facilities principal repayment, interest and rebates. A sum sufficient to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing housing facilities at the state fair park in West Allis, to make the payments determined by the building commission under s. 13.488 (1) (m) that are attributable to the proceeds of obligations incurred in financing these facilities, and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.190(1)(d) (d) Principal repayment and interest. A sum sufficient to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing the acquisition, construction, development, enlargement, or improvement of park facilities, to make the payments determined by the building commission under s. 13.488 (1) (m) that are attributable to the proceeds of obligations incurred in financing this acquisition, construction, development, enlargement, or improvement, and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.190(1)(h) (h) State fair operations. All moneys received by the state fair park board for or on account of the state fair, state fair park or other events to be used to support the operation, management and development of state fair park and for the grant program under s. 42.12. The unencumbered balance of this appropriation on June 30 of each year shall be transferred to the appropriation under par. (i).

20.190(1)(i) (i) State fair capital expenses. The surplus of receipts transferred from par. (h), to be used for the acquisition of land, the payment of construction costs, including architectural and engineering services, furnishings, and equipment, maintenance of state-owned housing and temporary financing necessary to provide facilities for exposition purposes. The state fair park board may use moneys in this appropriation to reimburse s. 20.866 (1) (u) for payment of principal and interest costs incurred in financing state fair park facilities and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.190(1)(j) (j) State fair principal repayment, interest and rebates. A sum sufficient from revenues earned under par. (h) to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing state fair park facilities, to make the payments determined by the building commission under s. 13.488 (1) (m) that are attributable to the proceeds of obligations incurred in financing state fair park facilities, and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.190(1)(jm) (jm) Gifts and grants. All moneys received from gifts, grants and bequests to be used for the construction, repair and operation of the state fair park and the appurtenant buildings and equipment in accordance with the purposes for which made.

20.190(1)(m) (m) Federal funds. All moneys received from the federal government for the state fair park board as authorized under s. 16.54 to be used for the purposes for which received.

20.190 History History: 1989 a. 219 ss. 6 to 10; 1991 a. 39, 269; 1995 a. 27; 1997 a. 27; 1999 a. 197; 2007 a. 20.



20.192 Wisconsin Economic Development Corporation.

20.192  Wisconsin Economic Development Corporation. There is appropriated to the Wisconsin Economic Development Corporation for the following program:

20.192(1) (1) Promotion of economic development.

20.192(1)(a)(a) Operations and programs. As a continuing appropriation, the amounts in the schedule for the operations of the Wisconsin Economic Development Corporation and for funding economic development programs developed and implemented under s. 238.03.

20.192(1)(k) (k) Transferred general fund moneys from department of commerce. All moneys transferred under 2011 Wisconsin Act 7, section 9155 (2), and 2011 Wisconsin Act 32, section 9210 (2), for the operations of the Wisconsin Economic Development Corporation and for funding economic development programs developed and implemented under s. 238.03.

20.192(1)(m) (m) Federal aid; programs. All moneys received from the federal government as authorized by the governor under s. 16.54 and all moneys transferred under 2011 Wisconsin Act 32, section 9210 (3), for the purposes of funding programs administered by the Wisconsin Economic Development Corporation.

20.192(1)(r) (r) Economic development fund; programs. From the economic development fund, as a continuing appropriation, the amounts in the schedule for funding economic development programs administered by the Wisconsin Economic Development Corporation.

20.192(1)(s) (s) Brownfield site assessment grants. Biennially, from the environmental fund, the amounts in the schedule for brownfield site assessment grants under s. 238.133.

20.192 History History: 2011 a. 7, 32.



20.220 Wisconsin Artistic Endowment Foundation.

20.220  Wisconsin Artistic Endowment Foundation. There is appropriated to the Wisconsin Artistic Endowment Foundation for the following programs:

20.220(1) (1) Support of the arts.

20.220(1)(a)(a) Education and marketing. As a continuing appropriation, the amounts in the schedule for public education and marketing relating to the Wisconsin artistic endowment fund.

20.220(1)(q) (q) General program operations. From the artistic endowment fund, the amounts in the schedule for general program operations of the foundation.

20.220(1)(r) (r) Support of the arts. From the artistic endowment fund, as a continuing appropriation, all moneys received as interest and earnings of the artistic endowment fund, less the amounts appropriated in par. (q), for support of the arts under s. 247.06.

20.220 History History: 2001 a. 16.



20.225 Educational communications board.

20.225  Educational communications board. There is appropriated to the educational communications board for the following program:

20.225(1) (1) Instructional technology.

20.225(1)(a)(a) General program operations. The amounts in the schedule to carry out its functions other than programming under ss. 39.11 and 39.13.

20.225(1)(b) (b) Energy costs; energy-related assessments. The amounts in the schedule to pay for utilities and for fuel, heat, and air conditioning, to pay assessments levied by the department of administration under s. 16.847 (3) for costs incurred and savings generated at facilities of the board, and to pay costs incurred under ss. 16.858 and 16.895, by or on behalf of the board.

20.225(1)(c) (c) Principal repayment and interest. A sum sufficient to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing the acquisition, construction, development, enlargement or improvement of facilities approved by the building commission for operation by the educational communications board and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.225(1)(d) (d) Milwaukee area technical college. The amounts in the schedule to contract with Milwaukee area technical college under s. 39.11 (18).

20.225(1)(eg) (eg) Transmitter construction. As a continuing appropriation, the amounts in the schedule to construct national weather service transmitters.

20.225(1)(er) (er) Transmitter operation. The amounts in the schedule to operate the transmitter constructed with moneys appropriated under par. (eg).

20.225(1)(f) (f) Programming. The amounts in the schedule for programming under s. 39.11.

20.225(1)(g) (g) Gifts, grants, contracts, leases, instructional material, and copyrights. Except as provided in par. (i), all moneys received from gifts, grants, contracts, the lease of excess capacity, the sale of instructional material under s. 39.11 (16), and the use of copyrights under s. 39.115 (1), to carry out the purposes for which received.

20.225(1)(i) (i) Program revenue facilities; principal repayment, interest, and rebates. A sum sufficient from gifts and grants to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing the acquisition, construction, development, enlargement, or improvement of facilities approved by the building commission for operation by the educational communications board, to make payments determined by the building commission under s. 13.488 (1) (m) that are attributable to the proceeds of obligations incurred in financing the facilities, and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.225(1)(k) (k) Funds received from other state agencies. All moneys received from other state agencies to carry out the purposes for which received.

20.225(1)(kb) (kb) Emergency weather warning system operation. From the moneys received by the department of administration for the provision of state telecommunications to state agencies, the amounts in the schedule for the operation of the emergency weather warning system under s. 39.11 (21).

20.225(1)(m) (m) Federal grants. All moneys received from the federal government as authorized by the governor under s. 16.54 for the purposes for which made and received.

20.225 History History: 1971 c. 125; 1973 c. 90, 333; 1975 c. 39; 1977 c. 29; 1981 c. 20; 1985 a. 29 ss. 210m, 212, 3202 (15) (a); 1987 a. 399; 1989 a. 31; 1993 a. 16; 1995 a. 27; 1997 a. 27; 1999 a. 9; 2001 a. 16; 2003 a. 33; 2007 a. 20; 2009 a. 28.



20.235 Higher educational aids board.

20.235  Higher educational aids board. There is appropriated to the higher educational aids board for the following programs:

20.235(1) (1) Student support activities.

20.235(1)(b)(b) Tuition grants. Biennially, the amounts in the schedule for the purposes of s. 39.30.

20.235(1)(cg) (cg) Nursing student loans. The amounts in the schedule for nursing student loans under s. 39.39.

20.235(1)(cm) (cm) Nursing student loan program. The amounts in the schedule for the nursing student loan program under s. 39.393.

20.235(1)(cr) (cr) Minority teacher loans. The amounts in the schedule for the minority teacher loan program under s. 39.40.

20.235(1)(cu) (cu) Teacher education loan program. The amounts in the schedule for the teacher education loan program under s. 39.395.

20.235(1)(cx) (cx) Loan program for teachers and orientation and mobility instructors of visually impaired pupils. The amounts in the schedule for the teachers and orientation and mobility instructors of visually impaired pupils loan program under s. 39.398.

20.235(1)(d) (d) Dental education contract. The amounts in the schedule for support of those Wisconsin residents enrolled as full-time students in the pursuit of a doctor of dental surgery (D.D.S.) degree. An amount of $8,753 in each fiscal year shall be disbursed under s. 39.46 for each Wisconsin resident enrolled as a full-time student. The maximum number of Wisconsin residents to be funded under this appropriation is 200 in the 2013-14 fiscal year and thereafter.

20.235(1)(e) (e) Minnesota-Wisconsin student reciprocity agreement. A sum sufficient for the purposes of s. 39.47.

20.235(1)(fc) (fc) Independent student grants program. Biennially, the amounts in the schedule for the independent student grants program under s. 39.45.

20.235(1)(fd) (fd) Talent incentive grants. Biennially, the amounts in the schedule for talent incentive grants under s. 39.435 (2).

20.235(1)(fe) (fe) Wisconsin higher education grants; University of Wisconsin System students. A sum sufficient equal to $0 in the 2013-14 fiscal year, equal to $58,345,400 in the 2014-15 fiscal year, and equal to the amount calculated under s. 39.435 (7) for the Wisconsin higher education grant program under s. 39.435 for University of Wisconsin System students, except for grants awarded under s. 39.435 (2) or (5), thereafter. Notwithstanding s. 20.002 (1), the higher educational aids board may transfer moneys under this paragraph between fiscal years.

20.235(1)(ff) (ff) Wisconsin higher education grants; technical college students. Biennially, the amounts in the schedule for the Wisconsin higher education grant program under s. 39.435 for technical college students, except for grants awarded under s. 39.435 (2) or (5).

20.235(1)(fg) (fg) Minority undergraduate retention grants program. Biennially, the amounts in the schedule for the minority undergraduate retention grant program under s. 39.44.

20.235(1)(fj) (fj) Handicapped student grants. Biennially, the amounts in the schedule for handicapped student grants under s. 39.435 (5).

20.235(1)(fm) (fm) Wisconsin covenant scholars grants. A sum sufficient for Wisconsin covenant scholars grants under s. 39.437.

20.235(1)(fp) (fp) Primary care and psychiatry shortage grant program. As a continuing appropriation, the amounts in the schedule for the primary care and psychiatry shortage grant program under s. 39.385.

20.235(1)(fw) (fw) Technical excellence higher education scholarships. A sum sufficient for payment to technical college district schools under s. 39.415.

20.235(1)(fy) (fy) Academic excellence higher education scholarships. A sum sufficient for payments to institutions of higher education under s. 39.41.

20.235(1)(fz) (fz) Remission of fees and reimbursement for veterans and dependents. Biennially, the amounts in the schedule to reimburse the Board of Regents of the University of Wisconsin System and technical college district boards under s. 39.50 for fee remissions made under ss. 36.27 (3n) (b) or (3p) (b) and 38.24 (7) (b) or (8) (b) and to reimburse veterans and dependents as provided in ss. 36.27 (3n) (bm) or (3p) (bm) and 38.24 (7) (bm) or (8) (bm).

20.235(1)(g) (g) Student loans. The amounts in the schedule for additional loans under s. 39.32, for repurchase of loans assigned, sold or conveyed and for repayment of advances by the investment board. All moneys received from the principal repaid on student loans made under s. 49.42, 1963 stats., and s. 39.32 other than principal repaid on loans assigned, sold or conveyed, and all moneys received as an advance from the investment board, under s. 25.17 (3) (bf), 1977 stats., shall be credited to this appropriation. Moneys credited to the higher educational aids board as a result of investments shall be considered under this appropriation as repayments. The amount of advances to the higher educational aids board charged against the authorization under s. 25.17 (3) (bf), 1977 stats., shall be decreased by the amount of any repayments to the investment board under this appropriation. Advances repaid to the investment board shall be reappropriated to the higher educational aids board for the purpose of providing additional loans subject to s. 25.17 (3) (bf) 2., 1977 stats. Principal repayments on loans assigned, sold or conveyed shall be repaid under this appropriation. The state auditor may annually audit the portfolio of student loans and notes thereon in the possession of the higher educational aids board and report his or her determination of the current condition of the student notes receivable portfolio to the investment board, the joint committee on finance, the higher educational aids board and the department of administration.

20.235(1)(gg) (gg) Nursing student loan repayments. All moneys received from the repayment of loans made under s. 39.39, to be used for loans under s. 39.39.

20.235(1)(gm) (gm) Indian student assistance; contributions. All moneys received from contributions under s. 39.38 (2), to be used for grants under s. 39.38.

20.235(1)(i) (i) Gifts and grants. All moneys received from gifts and grants for the purposes for which made.

20.235(1)(k) (k) Indian student assistance. Biennially, the amounts in the schedule to carry out the purposes of s. 39.38. All moneys transferred from the appropriation account under s. 20.505 (8) (hm) 4i. shall be credited to this appropriation account. Notwithstanding s. 20.001 (3) (b), the unencumbered balance on June 30 of each odd-numbered year shall revert to the appropriation account under s. 20.505 (8) (hm).

20.235(1)(ke) (ke) Wisconsin higher education grants; University of Wisconsin System program revenues. Biennially, the amounts in the schedule for the Wisconsin higher education grant program under s. 39.435 for University of Wisconsin System students, except for grants awarded under s. 39.435 (2) or (5). All moneys transferred to this appropriation account from the appropriation account under s. 20.285 (1) (gb) shall be credited to this appropriation account. No moneys may be expended or encumbered from this appropriation after June 30, 2015.

20.235(1)(km) (km) Wisconsin higher education grants; tribal college students. Biennially, the amounts in the schedule for the Wisconsin higher education grant program under s. 39.435 for tribal college students, except for grants awarded under s. 39.435 (2) or (5). All moneys transferred from the appropriation account under s. 20.505 (8) (hm) 10. shall be credited to this appropriation account. Notwithstanding s. 20.001 (3) (b), the unencumbered balance on June 30 of each odd-numbered year shall revert to the appropriation account under s. 20.505 (8) (hm).

20.235(1)(no) (no) Federal aid; aids to individuals and organizations. All moneys received from federal funds under s. 16.54 as authorized by the governor to carry out the purpose for which made.

20.235(1)(s) (s) State direct revenue obligation loans. As a continuing appropriation, all proceeds from revenue obligations issued under s. 39.37 and deposited in the fund created under s. 18.57 (1), for the costs of issuance and management of the obligations, to provide related reserve funds and for the purpose of s. 39.32. Estimated disbursements under this paragraph shall not be included in the schedule under s. 20.005.

20.235(2) (2) Administration.

20.235(2)(aa)(aa) General program operations. The amounts in the schedule for general program operations.

20.235(2)(bb) (bb) Student loan interest, loans sold or conveyed. A sum sufficient for interest on loans assigned, sold or conveyed, if the amount under par. (gb) is insufficient to provide interest due on the payment date at the interest rate stated on the loan notes assigned, sold or conveyed, interest to be computed on the unpaid principal balance of the loans, computed as of January 1 and July 1 of each year and payable within 90 days thereafter.

20.235(2)(bc) (bc) Write-off of uncollectible student loans. The amounts in the schedule for write-off of uncollectible student loans made under s. 49.42, 1963 stats., and s. 39.32.

20.235(2)(bd) (bd) Purchase of defective student loans. A sum sufficient for the repurchase of student loans made under s. 39.32 that have been sold by the higher educational aids board or the building commission and subsequently found to be defective.

20.235(2)(ga) (ga) Student interest payments. All moneys received as interest on loans made under s. 49.42, 1963 stats., and s. 39.32 except for moneys received as interest on loans assigned, sold or conveyed, for the payment of interest under s. 25.17 (3) (bf), 1977 stats.

20.235(2)(gb) (gb) Student interest payments, loans sold or conveyed. All moneys received as interest on loans made under s. 39.32 which have been assigned, sold or conveyed, for the payment of interest on loans assigned, sold or conveyed.

20.235(2)(ia) (ia) Student loans; collection and administration. All moneys received from the nonstock corporation under s. 39.33 for or related to the collection or administration of student loans.

20.235(2)(ja) (ja) Write-off of defaulted student loans. The amounts in the schedule for write-off of defaulted student loans made under s. 49.42, 1963 stats., and s. 39.32. All moneys originally appropriated for student loans other than moneys advanced from the investment board, and other than moneys resulting from assignment, sale or conveyance of student loans shall be credited to this appropriation.

20.235(2)(n) (n) Federal aid; state operations. All moneys received from the federal government as authorized by the governor under s. 16.54 to carry out the purpose for which made. The executive secretary of the board may transfer not more than $150,000 from this appropriation for purposes of carrying out the functions under s. 39.33.

20.235(2)(qa) (qa) Student loan revenue obligation repayment. All moneys received by the student loan repayment fund for the purposes of retirement of revenue obligations, providing for reserves and program operations under s. 39.37. All moneys received are irrevocably appropriated in accordance with subch. II of ch. 18 and further established in resolutions authorizing the issuance of the revenue obligations and setting forth the distribution of funds received thereafter.

20.235 History History: 1971 c. 44; 1971 c. 125 ss. 62, 63, 64, 65, 66, 522 (1); 1971 c. 211; 1973 c. 90, 243, 333; 1975 c. 39, 118, 189, 199, 224; 1977 c. 29, 418; 1979 c. 34 ss. 136 to 155, 2102 (22) (a); 1979 c. 175, 221; 1981 c. 20 ss. 156 to 162p, 2202 (22) (a); 1983 a. 27; 1985 a. 29, 120; 1987 a. 27, 399; 1987 a. 403 s. 256; 1989 a. 31, 336; 1991 a. 39, 269; 1993 a. 16, 399; 1995 a. 27 ss. 558 to 563, 9127 (1); 1997 a. 27 s. 236 to 242, 253, 267, 268; 1999 a. 9, 144; 2001 a. 16, 109; 2003 a. 33; 2005 a. 25; 2007 a. 20; 2009 a. 28; 2011 a. 32; 2013 a. 20, 60, 128.



20.245 Historical society.

20.245  Historical society. There is appropriated to the historical society for the following programs:

20.245(1) (1) History services.

20.245(1)(a)(a) General program operations. The amounts in the schedule for general program operations of the historical society.

20.245(1)(b) (b) Wisconsin Black Historical Society and Museum. The amounts in the schedule for grants to the Wisconsin Black Historical Society and Museum under s. 44.02 (28).

20.245(1)(c) (c) Energy costs; energy-related assessments. The amounts in the schedule to pay for utilities and for fuel, heat, and air conditioning, to pay assessments levied by the department of administration under s. 16.847 (3) for costs incurred and savings generated at facilities of the society, and to pay costs incurred by or on behalf of the historical society under ss. 16.858 and 16.895.

20.245(1)(e) (e) Principal repayment, interest, and rebates. A sum sufficient to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing the acquisition, construction, development, enlargement, or improvement of facilities of the historical society and for the payment of principal and interest costs incurred in financing the acquisition and installation of systems and equipment necessary to prepare historic records for transfer to new storage facilities, to make the payments determined by the building commission under s. 13.488 (1) (m) that are attributable to the proceeds of obligations incurred in financing this acquisition and installation, and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.245(1)(h) (h) Gifts, grants, and membership sales. All moneys received from contributions, gifts, grants, and bequests, to carry out the purposes for which made or received, and all moneys received from the sale of memberships in a corporation specified in s. 44.20 (3) (b), for transfer to the corporation for which the membership was sold.

20.245(1)(j) (j) Self-amortizing facilities; principal repayment, interest, and rebates. A sum sufficient from the revenues received under pars. (h) and (r) to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing the acquisition, construction, development, enlargement, or improvement of facilities of the historical society, to make the payments determined by the building commission under s. 13.488 (1) (m) that are attributable to the proceeds of obligations incurred in financing such facilities, and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.245(1)(k) (k) Storage facility. Biennially, the amounts in the schedule to support the operation of a storage facility for the collections of the historical society. All moneys transferred from the appropriation account under s. 20.505 (8) (hm) 4d. shall be credited to this appropriation account. Notwithstanding s. 20.001 (3) (b), the unencumbered balance on June 30 of each odd-numbered year shall revert to the appropriation account under s. 20.505 (8) (hm).

20.245(1)(km) (km) Northern Great Lakes Center. The amounts in the schedule for the operation of the Northern Great Lakes Center. All moneys transferred from the appropriation account under s. 20.505 (8) (hm) 4h. shall be credited to this appropriation account. Notwithstanding s. 20.001 (3) (a), the unencumbered balance on June 30 of each year shall revert to the appropriation account under s. 20.505 (8) (hm).

20.245(1)(ks) (ks) General program operations — service funds. All moneys received by the historical society from the historical society and from other state agencies to carry out the purposes for which received.

20.245(1)(kw) (kw) Records management — service funds. All moneys received from other state agencies for planning activities relating to the management of public records and other information in the possession of the historical society, the management of those records and other information, and other program services relating to those records and other information for those purposes.

20.245(1)(m) (m) General program operations; federal funds. All federal funds received as authorized by the governor under s. 16.54 for the purpose of carrying out general program operations.

20.245(1)(n) (n) Federal aids. All federal funds received as authorized by the governor under s. 16.54 to aid or assist individuals and organizations.

20.245(1)(pz) (pz) Indirect cost reimbursements. All moneys received from the federal government as reimbursement of indirect costs of grants and contracts for the purposes authorized in s. 16.54 (9) (b).

20.245(1)(q) (q) Endowment. As a continuing appropriation, from the historical society trust fund, all moneys, securities, and other assets received, to carry out the purposes for which the assets are received.

20.245(1)(r) (r) History preservation partnership trust fund. As a continuing appropriation, from the history preservation partnership trust fund, all moneys received from admissions, sales, and other receipts of the historical society and the amount transferred under 2003 Wisconsin Act 91, section 16 (1), for general program operations, and all contributions, gifts, grants, bequests and other moneys received by a corporation under s. 44.20 (3) (b) that are not retained by the corporation, for the operation, management, and development of the historic site for which the corporation was organized.

20.245(1)(y) (y) Northern great lakes center; interpretive programming. From the conservation fund, the amounts in the schedule for interpretive programming at the Northern Great Lakes Center.

20.245 History History: 1971 c. 100 s. 23; 1971 c. 125; 1973 c. 30, 90; 1975 c. 39, 224; 1977 c. 29; 1979 c. 34, 221; 1981 c. 20; 1983 a. 27; 1985 a. 29, 316; 1987 a. 27, 395, 399; 1989 a. 31; 1991 a. 39, 226, 269, 315; 1993 a. 16, 257, 399, 471, 490; 1995 a. 3, 27, 216; 1997 a. 27, 237; 1999 a. 9; 2001 a. 16, 109; 2003 a. 33, 91, 326; 2007 a. 20; 2009 a. 28.



20.250 Medical College of Wisconsin.

20.250  Medical College of Wisconsin. There is appropriated to the Medical College of Wisconsin, Inc., for the following program:

20.250(1) (1) Training of health personnel.

20.250(1)(a)(a) Medical student tuition assistance. The amounts in the schedule for medical education, teaching, and research under s. 39.155.

20.250(1)(b) (b) Family medicine education. The amounts in the schedule for the development and operation of programs to support the recruitment and training of medical students and residents in family and community medicine.

20.250(1)(c) (c) Principal repayment, interest, and rebates; biomedical research and technology incubator. A sum sufficient to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing the grants under s. 13.48 (31), to make the payments determined by the building commission under s. 13.488 (1) (m) that are attributable to the proceeds of obligations incurred in financing the grants under s. 13.48 (31), and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.250(1)(e) (e) Principal repayment and interest. A sum sufficient to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in aiding the construction of a basic science education facility, in aiding the funding of a health information technology center, and in aiding the remodel, development, and renovation of 2 community medical education facilities in northeast Wisconsin and central Wisconsin and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.250(1)(k) (k) Tobacco-related illnesses. All moneys received from the department of health services under s. 255.15 (3) (b), for tobacco use prevention and cessation activities.

20.250(2) (2) Research.

20.250(2)(g)(g) Cancer research. As a continuing appropriation, from moneys received as amounts designated under s. 71.10 (5f) (b), 50 percent of the net amounts certified under s. 71.10 (5f) (h) 3., for cancer research under s. 255.055.

20.250(2)(h) (h) Prostate cancer research. As a continuing appropriation, from moneys received as amounts designated under s. 71.10 (5h) (i), 50 percent of the net amounts certified under s. 71.10 (5h) (h) 3., to provide prostate cancer research grants under s. 255.054.

20.250 History History: 1971 c. 125; 1975 c. 39, 40, 224; 1977 c. 29; 1979 c. 34, 221; 1981 c. 20; 1983 a. 27; 1985 a. 29, 120; 1989 a. 31; 1991 a. 39; 1993 a. 16, 184; 1995 a. 27, 225; 1999 a. 9; 2001 a. 16, 103; 2003 a. 33, 176; 2005 a. 460; 2007 a. 20 ss. 232, 233, 9121 (6) (a); 2011 a. 222; 2013 a. 20.



20.255 Public instruction, department of.

20.255  Public instruction, department of. There is appropriated to the department of public instruction for the following programs:

20.255(1) (1) Educational leadership.

20.255(1)(a)(a) General program operations. The amounts in the schedule for the improvement of curriculum, instruction and educational resources for local educational agencies and the improvement of library services. The amounts include the matching of federal funds available under applicable federal acts or programs.

20.255(1)(b) (b) General program operations; Wisconsin Educational Services Program for the Deaf and Hard of Hearing and Wisconsin Center for the Blind and Visually Impaired. The amounts in the schedule for the operation and maintenance of the facilities of the Wisconsin Educational Services Program for the Deaf and Hard of Hearing and the Wisconsin Center for the Blind and Visually Impaired, including the matching of federal funds.

20.255(1)(c) (c) Energy costs; Wisconsin Educational Services Program for the Deaf and Hard of Hearing and Wisconsin Center for the Blind and Visually Impaired; energy-related assessments. The amounts in the schedule to be used at the facilities of the Wisconsin Educational Services Program for the Deaf and Hard of Hearing and the Wisconsin Center for the Blind and Visually Impaired to pay for utilities and for fuel, heat and air conditioning, to pay assessments levied by the department of administration under s. 16.847 (3) for costs incurred and savings generated at departmental facilities, and to pay costs incurred by or on behalf of the department under ss. 16.858 and 16.895.

20.255(1)(d) (d) Principal repayment and interest. A sum sufficient to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing the acquisition, construction, development, enlargement or improvement of institutional facilities for individuals with hearing impairments under s. 115.52, individuals with visual impairments under s. 115.525, and resources for libraries and lifelong learning service facilities under s. 43.05 (11) and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.255(1)(dw) (dw) Pupil assessment. The amounts in the schedule for the costs of the examinations developed and administered under ss. 118.30 and 121.02 (1) (r).

20.255(1)(e) (e) Student information system. As a continuing appropriation, the amounts in the schedule for the student information system under s. 115.28 (12).

20.255(1)(ee) (ee) Educator effectiveness evaluation system. The amounts in the schedule to implement the educator effectiveness evaluation system under s. 115.415.

20.255(1)(ek) (ek) Longitudinal data system. The amounts in the schedule to develop and maintain the longitudinal data system of student information under s. 115.297 and the tools necessary to access the data for research and analysis purposes.

20.255(1)(eL) (eL) WISElearn. The amounts in the schedule for WISElearn under s. 115.28 (27).

20.255(1)(em) (em) Academic and career planning. As a continuing appropriation, the amounts in the schedule for implementing academic and career planning statewide under s. 115.28 (59).

20.255(1)(f) (f) Assessments of reading readiness. The amounts in the schedule to provide school districts and independent charter schools with the assessments of reading readiness under s. 118.016.

20.255(1)(g) (g) Student activity therapy. The amounts in the schedule for the purchase of necessary materials, equipment and supplies for activity therapy. All moneys received in connection with the sale of products resulting from activity therapy at the 2 schools shall be credited to this appropriation.

20.255(1)(gb) (gb) Wisconsin Educational Services Program for the Deaf and Hard of Hearing and Wisconsin Center for the Blind and Visually Impaired; nonresident fees. All moneys received from fees charged nonresident pupils for services provided by the Wisconsin Educational Services Program for the Deaf and Hard of Hearing under s. 115.52 (3) and for services provided by the Wisconsin Center for the Blind and Visually Impaired under s. 115.525 (3) (a) 3.

20.255(1)(ge) (ge) Educator effectiveness evaluation system; fees. All moneys received from fees under s. 115.415 (2) to be used for the educator effectiveness evaluation system developed under s. 115.415 (2).

20.255(1)(gL) (gL) Wisconsin Educational Services Program for the Deaf and Hard of Hearing and Wisconsin Center for the Blind and Visually Impaired; leasing of space. All moneys received from leasing space at the facilities of the Wisconsin Educational Services Program for the Deaf and Hard of Hearing under s. 115.52 (6) and at the Wisconsin Center for the Blind and Visually Impaired under s. 115.525 (6) for the operation and maintenance of the center and program.

20.255(1)(gs) (gs) Wisconsin Educational Services Program for the Deaf and Hard of Hearing and Wisconsin Center for the Blind and Visually Impaired; services. All moneys received from services provided by the Wisconsin Educational Services Program for the Deaf and Hard of Hearing under s. 115.52 (5) and by the Wisconsin Center for the Blind and Visually Impaired under s. 115.525 (5) for the operation and maintenance of the program and the center.

20.255(1)(gt) (gt) Wisconsin Educational Services Program for the Deaf and Hard of Hearing and Wisconsin Center for the Blind and Visually Impaired; pupil transportation. The amounts in the schedule for the weekend transportation of pupils enrolled in the school operated by the Wisconsin Educational Services Program for the Deaf and Hard of Hearing under s. 115.52 or the school operated by the Wisconsin Center for the Blind and Visually Impaired under s. 115.525 to and from their homes. All moneys received under s. 115.53 (6) shall be credited to this appropriation.

20.255(1)(he) (he) Student information system; fees. All moneys received from fees charged as authorized under s. 115.28 (12) (b) to be used for the student information system established under s. 115.28 (12) (a).

20.255(1)(hg) (hg) Personnel licensure, teacher supply, information and analysis and teacher improvement. The amounts in the schedule to fund licensure administrative costs under s. 115.28 (7) (d) and 118.19 (10), teacher supply, information and analysis costs under s. 115.29 (5), and teacher improvement under s. 115.41. Ninety percent of all moneys received from the licensure of school and public library personnel under s. 115.28 (7) (d), and all moneys received under s. 115.41, shall be credited to this appropriation.

20.255(1)(hj) (hj) General educational development and high school graduation equivalency. All moneys received from fees imposed under s. 115.29 (4) (b) for the administrative costs of issuing general educational development certificates and declarations of equivalency of high school graduation under s. 115.29 (4).

20.255(1)(hm) (hm) Services for drivers. The amounts in the schedule for services for drivers. All moneys transferred from the appropriation account under s. 20.435 (5) (hx) shall be credited to this appropriation account, except that the unencumbered balance on June 30 of each year shall revert to the appropriation account under s. 20.435 (5) (hx).

20.255(1)(i) (i) Publications. All moneys received from the sale of publications authorized by subch. II of ch. 115 for the costs of producing those publications.

20.255(1)(im) (im) Library products and services. All moneys received from the sale of library products and services to libraries to be used to meet the costs associated with the products and services.

20.255(1)(j) (j) Milwaukee Parental Choice Program and the parental choice program for eligible school districts and other school districts; financial audits. All moneys received under ss. 118.60 (2) (a) 3. and 119.23 (2) (a) 3. to be used to evaluate the financial information submitted under s. 119.23 (7) (am) and (d) 2. and 3. by private schools participating in the Milwaukee Parental Choice Program and under s. 118.60 (7) (am) and (d) 2. and 3. by private schools participating in the choice program under s. 118.60.

20.255(1)(jg) (jg) School lunch handling charges. The amounts in the schedule for the transportation, warehousing, processing and insuring of food products granted to this state by the federal government. All moneys received from contracts made under s. 115.34 (1), under which food products granted to the state by the federal government are utilized, shall be credited to this appropriation.

20.255(1)(jm) (jm) Professional services center charges. The amounts in the schedule to carry out the purposes for which the sale or use of services and inventory items are received. Except as provided in par. (he), all moneys received from the sale or use of services and inventory items shall be credited to this appropriation.

20.255(1)(jr) (jr) Gifts, grants and trust funds. All moneys received from gifts, grants and donations to carry out the purposes for which made.

20.255(1)(jz) (jz) School district boundary appeal proceedings. All moneys received from fees authorized to be charged under s. 117.05 (9) to pay school district boundary appeal board and appeal panel expenses.

20.255(1)(kd) (kd) Alcohol and other drug abuse program. The amounts in the schedule for the purpose of s. 115.36 (2) and the administration of s. 115.36 (3). All moneys transferred from the appropriation account under s. 20.455 (2) (i) 4. shall be credited to this appropriation account. Notwithstanding s. 20.001 (3) (a), the unencumbered balance on June 30 of each year shall be transferred to the appropriation account under s. 20.455 (2) (i).

20.255(1)(ke) (ke) Funds transferred from other state agencies; program operations. All moneys received from other state agencies to carry out the purposes for which received.

20.255(1)(km) (km) State agency library processing center. The amounts in the schedule for the operation of the state agency library processing center. All moneys received for services relating to the operation of the center shall be credited to this appropriation.

20.255(1)(ks) (ks) Data processing. All moneys received from data processing services provided internally to be used to meet the costs associated with the services.

20.255(1)(me) (me) Federal aids; program operations. All federal moneys received as authorized under s. 16.54 to carry out the purposes for which made and received.

20.255(1)(pz) (pz) Indirect cost reimbursements. All moneys received from the federal government as reimbursement of indirect costs of grants and contracts for the purposes authorized in s. 16.54 (9) (b).

20.255(2) (2) Aids for local educational programming.

20.255(2)(ac)(ac) General equalization aids. The amounts in the schedule for the payment of educational aids under ss. 121.08, 121.09, 121.095, 121.105, 121.137 and subch. VI of ch. 121.

20.255(2)(ad) (ad) Supplemental aid. The amounts in the schedule for aid to school districts under s. 115.435 and for the payment to the Butternut school district under 2007 Wisconsin Act 20, section 9137 (4k).

20.255(2)(ae) (ae) Sparsity aid. The amounts in the schedule for sparsity aid to school districts under s. 115.436.

20.255(2)(af) (af) Belmont school library aid. The amounts in the schedule for aid to the Belmont School District to create an on-line school library catalog. No moneys may be encumbered from this appropriation after June 30, 2008.

20.255(2)(aq) (aq) Per pupil aid. A sum sufficient for per pupil aid under s. 115.437.

20.255(2)(ar) (ar) Low revenue adjustment aid. The amounts in the schedule for payments under 2011 Wisconsin Act 32, section 9137 (3q). No moneys may be encumbered from this appropriation after June 30, 2012.

20.255(2)(b) (b) Aids for special education and school age parents programs. The amounts in the schedule for the payment of aids for special education and school age parents programs under ss. 115.88, 115.93 and 118.255.

20.255(2)(bb) (bb) Aid for high poverty school districts. The amounts in the schedule for aid to high poverty school districts under s. 121.136.

20.255(2)(bc) (bc) Aid for children-at-risk programs. The amounts in the schedule for aid for children-at-risk programs under s. 118.153.

20.255(2)(bd) (bd) Additional special education aid. The amounts in the schedule for aid under s. 115.881.

20.255(2)(be) (be) Supplemental special education aid. The amounts in the schedule for supplemental special education aid under s. 115.883.

20.255(2)(bh) (bh) Aid to county children with disabilities education boards. The amounts in the schedule for aid to county children with disabilities education boards under s. 121.135.

20.255(2)(bs) (bs) School district consolidation grants. The amounts in the schedule for grants for school district consolidation feasibility studies under 2007 Wisconsin Act 20, section 9137 (3k). No funds may be encumbered from this appropriation after June 30, 2009.

20.255(2)(cc) (cc) Bilingual-bicultural education aids. The amounts in the schedule for bilingual-bicultural education programs under subch. VII of ch. 115.

20.255(2)(cf) (cf) Alternative education grants. The amounts in the schedule for alternative education grants under s. 115.366.

20.255(2)(cg) (cg) Tuition payments; full-time open enrollment transfer payments. The amounts in the schedule for payment of tuition under subch. V of ch. 121 and full-time open enrollment transfer payments under s. 118.51 (16) (b) 2.

20.255(2)(cm) (cm) Reimbursement for school breakfast programs. As a continuing appropriation, the amounts in the schedule for reimbursement for school breakfast programs under s. 115.341.

20.255(2)(cn) (cn) Aids for school lunches and nutritional improvement. The amounts in the schedule for the payment of school lunch aids under s. 115.34 (2) and for nutritional improvement under ss. 36.51, 38.36 and 115.345.

20.255(2)(cp) (cp) Wisconsin school day milk program. The amounts in the schedule for the Wisconsin school day milk program under s. 115.343.

20.255(2)(cq) (cq) High cost transportation aid. The amounts in the schedule to pay high cost transportation aid to school districts under s. 121.59.

20.255(2)(cr) (cr) Aid for pupil transportation. The amounts in the schedule for the payment of state aid for transportation of public and private school pupils under subch. IV of ch. 121, other than s. 121.59, and for assistance under s. 121.575 (3).

20.255(2)(cs) (cs) Aid for debt service. The amounts in the schedule for aid for debt service under s. 118.43 (8).

20.255(2)(ct) (ct) Career and technical education incentive grants. The amounts in the schedule for grants to school districts under s. 115.367.

20.255(2)(cu) (cu) Achievement guarantee contracts. The amounts in the schedule for aid to school districts and the program evaluation under s. 118.43.

20.255(2)(cw) (cw) Aid for transportation; youth options program. The amounts in the schedule for the payment of state aid for the transportation of pupils attending an institution of higher education or technical college under s. 118.55 (7g).

20.255(2)(cy) (cy) Aid for transportation; open enrollment and course options. The amounts in the schedule to reimburse parents for the costs of transportation of pupils under ss. 118.51 (14) (b) and 118.52 (11) (b).

20.255(2)(dp) (dp) Four-year-old kindergarten grants. The amounts in the schedule for 4-year-old kindergarten grants under s. 115.445.

20.255(2)(ds) (ds) STEM grants. Biennially, the amounts in the schedule to award grants for science, technology, engineering, and mathematics courses under 2013 Wisconsin Act 20, section 9134 (5q).

20.255(2)(eh) (eh) Head start supplement. The amounts in the schedule for the head start supplement under s. 115.3615.

20.255(2)(ek) (ek) Educator effectiveness evaluation system; grants to school districts. The amounts in the schedule for grants to school districts under s. 115.415 (4).

20.255(2)(fg) (fg) Aid for cooperative educational service agencies. The amounts in the schedule for a payment not to exceed $25,000 annually to each cooperative educational service agency, for the current operational expenses of these agencies and to match any federal funds received by these agencies for vocational education administration.

20.255(2)(fk) (fk) Grant program for peer review and mentoring. The amounts in the schedule for the grant program for peer review and mentoring under s. 115.405 (1).

20.255(2)(fm) (fm) Charter schools. A sum sufficient to make the payments to charter schools under s. 118.40 (2r) (e).

20.255(2)(fr) (fr) Parental choice program for eligible school districts and other school districts. A sum sufficient to make the payments to private schools under s. 118.60 (4) and (4m).

20.255(2)(fu) (fu) Milwaukee parental choice program. A sum sufficient to make the payments to private schools under s. 119.23 (4) and (4m).

20.255(2)(fv) (fv) Milwaukee Parental Choice Program and the parental choice program for eligible school districts and other school districts; transfer pupils. A sum sufficient to make the payments under ss. 118.60 (4r) and 119.23 (4r).

20.255(2)(fy) (fy) Grants to support gifted and talented pupils. The amounts in the schedule for grants for the support of gifted and talented pupils under s. 118.35 (4).

20.255(2)(k) (k) Funds transferred from other state agencies; local aids. All moneys received from other state agencies to carry out the purposes for which received.

20.255(2)(kd) (kd) Aid for alcohol and other drug abuse programs. The amounts in the schedule for the purpose of s. 115.36 (3). All moneys transferred from the appropriation account under s. 20.455 (2) (i) 5. shall be credited to this appropriation account. Notwithstanding s. 20.001 (3) (a), the unencumbered balance on June 30 of each year shall be transferred to the appropriation account under s. 20.455 (2) (i).

20.255(2)(km) (km) Tribal language revitalization grants. The amounts in the schedule for grants to school districts and cooperative educational service agencies under s. 115.745. All moneys transferred from the appropriation account under s. 20.505 (8) (hm) 5. shall be credited to this appropriation account. Notwithstanding s. 20.001 (3) (a), the unencumbered balance on June 30 of each year shall revert to the appropriation account under s. 20.505 (8) (hm).

20.255(2)(m) (m) Federal aids; local aid. All federal moneys received as authorized under s. 16.54, except as otherwise appropriated under this subsection, to aid local governmental units or agencies.

20.255(2)(n) (n) Federal aid; economic stimulus funds. All federal moneys received, as authorized by the governor under s. 16.54, as economic stimulus funds pursuant to federal legislation enacted during the 111th Congress other than allocations from the state fiscal stabilization fund that are distributed to school districts as general equalization aid, to be expended for the purposes for which received.

20.255(2)(p) (p) Federal aids; state allocations. All federal moneys received, as authorized by the governor, from allocations from the state fiscal stabilization fund that are distributed to school districts as general equalization aid.

20.255(2)(q) (q) Grants for literacy and early childhood development programs. From the governor's read to lead development fund, a sum sufficient for grants to support literacy and early childhood development programs under s. 14.20 (2) (c).

20.255(2)(s) (s) School library aids. All moneys received as the common school fund income to be distributed as provided in ss. 24.78 and 43.70.

20.255(2)(u) (u) La Causa Charter School. From the universal service fund, the amounts in the schedule for La Causa Charter School in the city of Milwaukee under 2007 Wisconsin Act 20, section 9137 (7c) (a). No moneys may be encumbered from this appropriation after June 30, 2008.

20.255(3) (3) Aids to libraries, individuals and organizations.

20.255(3)(b)(b) Adult literacy grants. The amounts in the schedule for adult literacy grants to nonprofit organizations under s. 115.28 (52).

20.255(3)(c) (c) Grants for national teacher certification or master educator licensure. A sum sufficient for grants to teachers who are certified by the National Board for Professional Teaching Standards or licensed as master educators as provided under s. 115.42.

20.255(3)(cm) (cm) Teach for America. Biennially, the amounts in the schedule for payments to Teach for America, Inc., under s. 115.28 (60).

20.255(3)(d) (d) Elks and Easter Seals Center for Respite and Recreation. The amounts in the schedule for payments to the Wisconsin Elks and Easter Seals Center for Respite and Recreation under s. 115.28 (41).

20.255(3)(dn) (dn) Project Lead the Way grants. The amounts in the schedule for annual grants to Project Lead the Way to provide discounted professional development services and software for participating high schools in this state. No moneys may be encumbered under this paragraph after June 30, 2011.

20.255(3)(eg) (eg) Milwaukee Public Museum. The amounts in the schedule for payments to the Milwaukee Public Museum under s. 115.28 (40).

20.255(3)(f) (f) Interstate compact on educational opportunity for military children. A sum sufficient equal to the amount determined under s. 115.28 (58) to pay assessments levied by the interstate commission on educational opportunity for military children under s. 115.997 (14) (b).

20.255(3)(fa) (fa) Very special arts. The amounts in the schedule for very special arts Wisconsin, incorporated.

20.255(3)(fg) (fg) Special Olympics. The amounts in the schedule for Wisconsin special Olympics, incorporated, to be used to offset its administrative costs.

20.255(3)(fz) (fz) Precollege scholarships. The amounts in the schedule for the payment of precollege scholarships under s. 115.43.

20.255(3)(ge) (ge) Special Olympics Wisconsin. As a continuing appropriation, from moneys received as amounts designated under s. 71.10 (5km) (b), the net amount certified under s. 71.10 (5km) (h) 3. for Special Olympics Wisconsin, Inc.

20.255(3)(mm) (mm) Federal funds; local assistance. All federal moneys received as authorized under s. 16.54 to aid local governmental units or agencies.

20.255(3)(ms) (ms) Federal funds; individuals and organizations. All federal moneys received as authorized under s. 16.54 to directly or indirectly aid or assist individuals or nongovernmental organizations.

20.255(3)(q) (q) Periodical and reference information databases; Newsline for the Blind. From the universal service fund, the amounts in the schedule for the Newsline for the Blind, provided by the Regional Library for the Blind and Physically Handicapped, and to contract for periodical and reference information databases under s. 115.28 (26).

20.255(3)(qm) (qm) Aid to public library systems. From the universal service fund, the amounts in the schedule for state aid to public library systems under s. 43.24.

20.255(3)(r) (r) Library service contracts. From the universal service fund, the amounts in the schedule for library service contracts under s. 43.03 (6) and (7).

20.255 History History: 1971 c. 42, 56, 125; 1971 c. 152 s. 38; 1971 c. 154 s. 80; 1971 c. 211 ss. 24, 126; 1971 c. 215; 1973 c. 89 s. 20 (2); 1973 c. 90, 190, 243, 300, 307, 333, 336; 1975 c. 39 ss. 97 to 109, 732 (1); 1975 c. 105, 220, 224, 395; 1977 c. 26 s. 75; 1977 c. 29; 1977 c. 83 s. 26; 1977 c. 418 ss. 88m to 90, 929 (55); 1979 c. 34 ss. 164 to 191, 2102 (43) (a); 1979 c. 221 ss. 96e to 97w, 2200 (43); 1979 c. 331; 1979 c. 346 ss. 9, 15; 1981 c. 20, 86, 169; 1981 c. 314 s. 146; 1983 a. 22 s. 6; 1983 a. 27 ss. 158 to 212, 2200 (42), 2202 (42); 1983 a. 192; 1983 a. 333 s. 6; 1983 a. 370; 1985 a. 29, 56, 75, 120; 1987 a. 27, 339, 399; 1989 a. 31, 56, 114, 122, 269, 299, 309, 336, 359; 1991 a. 32, 39, 196, 269; 1993 a. 16, 168, 367, 377, 437, 454, 458, 490, 491; 1995 a. 27 ss. 563, 567 to 599, 622, 623, 9145 (1); 1995 a. 49, 227; 1997 a. 27, 113, 164, 237, 252; 1999 a. 9, 185; 2001 a. 16, 57, 105, 109; 2003 a. 33; 2005 a. 25, 43; 2007 a. 20; 2009 a. 11, 28, 58, 329; 2011 a. 32, 76, 157, 158, 166; 2013 a. 20, 59; s. 13.92 (1) (bm) 2.



20.285 University of Wisconsin System.

20.285  University of Wisconsin System. There is appropriated to the board of regents of the University of Wisconsin System for the following programs:

20.285(1) (1) University education, research and public service.

20.285(1)(a)(a) General program operations. The amounts in the schedule for the purpose of educational programs and related programs. The board of regents may not encumber amounts appropriated under this paragraph for groundwater research without the approval of the secretary of administration.

20.285(1)(d) (d) Principal repayment and interest. A sum sufficient to do all of the following:

20.285(1)(d)1. 1. Reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing the acquisition, construction, development, enlargement, or improvement of university academic facilities.

20.285(1)(d)2. 2. Reimburse s. 20.866 (1) (u) for any amounts advanced to meet principal and interest costs on self-amortizing university facilities whenever the amount appropriated under par. (gj) is insufficient, as determined by the department of administration, to make such reimbursement.

20.285(1)(d)3. 3. Make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.285(1)(fd) (fd) State laboratory of hygiene; general program operations. The amounts in the schedule for general program operations of the state laboratory of hygiene.

20.285(1)(fj) (fj) Veterinary diagnostic laboratory. The amounts in the schedule for general program operations of the veterinary diagnostic laboratory.

20.285(1)(gb) (gb) General program operations. All moneys received from the operation of educational programs and related programs to carry out the purposes for which received, including the transfer of funds to par. (gj). In each fiscal year, the Board of Regents shall transfer no more than $20,338,500 from this appropriation account to the medical assistance trust fund. In fiscal year 2013-14, the amount in the schedule under s. 20.235 (1) (ke) shall be transferred from this appropriation account to the appropriation account under s. 20.235 (1) (ke).

Effective date text (gb) General program operations. All moneys received from the operation of educational programs and related programs to carry out the purposes for which received, including the transfer of funds to par. (gj). In each fiscal year, the Board of Regents shall transfer no more than $20,338,500 from this appropriation account to the medical assistance trust fund.

20.285(1)(ge) (ge) Gifts and nonfederal grants and contracts. All moneys received as gifts, bequests, or devises or nonfederal grants or contracts to carry out the purposes for which received.

20.285(1)(gj) (gj) Self-amortizing facilities principal and interest. From revenues credited under par. (gb), a sum sufficient to reimburse s. 20.866 (1) (u) for any amounts advanced to meet principal and interest costs on self-amortizing university facilities and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a). For projects authorized by the building commission on or after July 1, 2001, annually an amount equal to 40 percent of the principal and interest costs for maintenance of University of Wisconsin-Madison intercollegiate athletic facilities shall be paid from the appropriation under this paragraph.

20.285(1)(i) (i) State laboratory of hygiene. All moneys received for or on account of the operation of the state laboratory of hygiene, to be used for general program operations of the laboratory of hygiene.

20.285(1)(ia) (ia) State laboratory of hygiene, drivers. All moneys transferred from the appropriation account under s. 20.435 (5) (hx) and under 2013 Wisconsin Act 20, section 9248 (1u), for the state laboratory of hygiene for costs associated with services for drivers.

Effective date text (ia) State laboratory of hygiene, drivers. All moneys transferred from the appropriation account under s. 20.435 (5) (hx) for the state laboratory of hygiene for costs associated with services for drivers.

20.285(1)(je) (je) Veterinary diagnostic laboratory; fees. All moneys received under s. 36.58 (3), other than from state agencies, to be used for general program operations of the veterinary diagnostic laboratory and to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing the construction of the veterinary diagnostic laboratory enumerated in 2001 Wisconsin Act 16, section 9107 (1) (m) 1., to make payments determined by the building commission under s. 13.488 (1) (m) that are attributable to the proceeds of obligations incurred in financing that facility, and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.285(1)(k) (k) Funds transferred from other state agencies. All moneys received from other state agencies to carry out the purposes for which received.

20.285(1)(kg) (kg) Veterinary diagnostic laboratory; state agencies. All moneys received from other state agencies on account of the veterinary diagnostic laboratory to be used for general program operations of the veterinary diagnostic laboratory.

20.285(1)(Li) (Li) General fund interest. All interest earned in the general fund that is attributable to the appropriations under pars. (gb), (ge), (gj), and (k) for the purpose of the appropriation to which it is attributable.

20.285(1)(m) (m) Federal aid. All federal moneys received to carry out the purposes for which received.

20.285(1)(mc) (mc) Veterinary diagnostic laboratory; federal funds. All moneys received from the federal government for the veterinary diagnostic laboratory to be used in accordance with the provisions of the federal grant or program.

20.285(1)(q) (q) Telecommunications services. From the universal service fund, the amounts in the schedule to provide telecommunications services as specified in s. 196.218 (5) (a) 6.

20.285(1)(qe) (qe) Rural physician residency assistance program. Biennially, from the critical access hospital assessment fund, the amounts in the schedule for the department of family medicine in the University of Wisconsin School of Medicine and Public Health to establish and support physician residency positions under s. 36.63.

20.285(1)(qj) (qj) Physician and dentist and health care provider loan assistance programs; critical access hospital assessment fund. Biennially, from the critical access hospital assessment fund, the amounts in the schedule for loan repayments under ss. 36.60 and 36.61.

20.285(1)(qm) (qm) Grants for forestry programs. From the conservation fund, of the amounts in the schedule, $78,000 annually for the University of Wisconsin-Stevens Point paper science program and the remaining balance for grants to forest cooperatives under s. 36.56.

20.285(1)(qr) (qr) Discovery farm grants. From the agrichemical management fund, the amounts in the schedule for making grants under s. 36.25 (47).

20.285(1)(r) (r) Environmental education; environmental assessments. From the environmental fund, as a continuing appropriation, an amount equal to 50% of the environmental assessments under s. 299.93 (1) (a) and 70% of the environmental assessments under s. 299.93 (1) (b) for environmental education grants under s. 36.54 (2).

20.285(1)(rc) (rc) Environmental education; forestry. From the conservation fund, the amounts in the schedule for environmental education grants related to forestry under s. 36.54 (2) and to administer environmental education grants.

20.285(1)(rm) (rm) Environmental program grants and scholarships. From the normal school fund, all income and interest for grants, scholarships, and environmental programs under s. 36.49.

20.285(1)(s) (s) Wisconsin Bioenergy Initiative. From the environmental fund, the amounts in the schedule to support research under the Wisconsin Bioenergy Initiative into improved plant biomass, improved biomass processing, conversion of biomass into energy products, development of a sustainable energy economy, and development of enabling technologies for bioenergy research.

20.285(1)(tb) (tb) Extension recycling education. From the environmental fund, the amounts in the schedule for University of Wisconsin-Extension educational and technical assistance programs in recycling and recycling market development.

20.285(1)(tm) (tm) Solid waste research and experiments. From the environmental fund, the amounts in the schedule for research into alternative methods of solid waste management and for administering solid waste experiment centers.

20.285(1)(u) (u) Trust fund income. All moneys received as trust fund income under s. 36.03, 1969 stats.

20.285(1)(w) (w) Trust fund operations. All moneys available for trust fund operations pursuant to s. 36.03, 1969 stats.

20.285(2) (2) General provisions.

20.285(2)(c)(c) Student employment funds. The board of regents, through the institutions' student financial aids offices, shall annually use at least 10% of its budgeted student employment funds that are unrelated to the college work-study program or to research and instruction for distribution on the basis of financial need.

20.285(2)(d) (d) Fee and tuition remissions. The aggregate amount of nonresident remissions of tuition and fees for any fiscal year for the institutions formerly governed under ch. 36, 1971 stats., may not exceed the aggregate amount so remitted for those institutions in the 1970-71 fiscal year as adjusted for proportional increases in tuition charges since 1976-77, and for the institutions formerly governed under ch. 37, 1971 stats., the aggregate amount shall not exceed the aggregate amount so remitted for those institutions in the 1972-73 fiscal year as adjusted for proportional increases in tuition charges since 1976-77. The limits under this paragraph do not apply to fee remissions granted under s. 36.27 (3) (g). This paragraph does not restrict the granting of remissions when required under the terms of a contract or gift, or when such remissions are reimbursed as an indirect cost.

20.285(2)(e) (e) Use of state funds for entertainment purposes. No general purpose revenues appropriated under this section may be used for entertainment by University of Wisconsin officials.

20.285(2)(h) (h) University of Wisconsin college campus at Medford. Of the amounts appropriated to the board of regents of the University of Wisconsin System under sub. (1) (a), the board of regents may pay to the Taylor County board of supervisors, for outstanding debt service costs on the University of Wisconsin college campus at Medford facilities, up to $24,500 annually until the facilities are sold or an alternative use for the facilities is found. Payments shall be made on a schedule and in the manner the board determines. If the facilities are sold or an alternative use for the facilities is found, the Taylor County board of supervisors shall repay to the state all amounts received under this paragraph.

20.285(2)(j) (j) Notwithstanding s. 20.001 (2) (c), annually, there shall lapse from the appropriation accounts under ss. 20.285 (1) (a), (gb), and (ge) an amount equal to the amount spent during that fiscal year from the appropriation account under s. 20.505 (1) (d) for legal advice regarding public broadcasting by the University of Wisconsin System, as determined by the secretary of administration.

20.285(3) (3) University system administration.

20.285(3)(a)(a) General program operations. The amounts in the schedule for the general program operations of the university system administration.

20.285 History History: 1971 c. 40 s. 93; 1971 c. 100 s. 23; 1971 c. 125, 215, 236; 1971 c. 323 s. 27; 1973 c. 90, 301, 333, 340; 1975 c. 39; 1975 c. 41 s. 52; 1975 c. 198 s. 63; 1975 c. 224; 1977 c. 29; 1977 c. 418 ss. 91 to 92, 924 (50), 929 (55); 1977 c. 422; 1977 c. 447 s. 206; 1979 c. 34, 221; 1981 c. 20; 1983 a. 27 ss. 213 to 215m, 2202 (20); 1983 a. 237; 1983 a. 333 s. 6; 1985 a. 29, 120, 339; 1987 a. 27, 399; 1989 a. 31; 1989 a. 56 s. 259; 1989 a. 269, 335, 353; 1991 a. 39, 167, 269; 1993 a. 16, 455; 1995 a. 27 ss. 600m to 615m, 1080b, 1085b, 1086b; 1995 a. 227, 228; 1997 a. 27 s. 257m, 263m, 271 to 281; 1997 a. 237, 252; 1999 a. 9, 32, 107; 1999 a. 150 s. 672; 2001 a. 16, 103, 109; 2003 a. 33, 176, 321; 2005 a. 25, 460; 2007 a. 20 ss. 248m to 262, 9121 (6) (a); 2009 a. 28 ss. 211, 215, 253m to 262m; 2009 a. 190, 265; 2011 a. 32; 2013 a. 20.



20.292 Technical college system board.

20.292  Technical college system board. There is appropriated to the technical college system board for the following programs:

20.292(1) (1) Technical college system.

20.292(1)(a)(a) General program operations. The amounts in the schedule for general program operations. In case any allotment under this paragraph is made to a state university or any other wholly state-controlled educational institution, the program appropriations for the operation of such school or institution for the year in which such allotment was made shall be reduced by an amount equal to the amount of such allotment.

20.292(1)(am) (am) Fee remissions. The amounts in the schedule for the fee remissions under s. 38.24 (5).

20.292(1)(b) (b) Displaced homemakers' program. The amounts in the schedule for the displaced homemakers' program under s. 38.04 (13).

20.292(1)(c) (c) Minority student participation and retention grants. The amounts in the schedule for minority student participation and retention grants under s. 38.26.

20.292(1)(ce) (ce) Basic skills grants. The amounts in the schedule for grants to technical college district boards for basic skills instruction in jails and prisons under s. 38.04 (20).

20.292(1)(ch) (ch) Health care education programs. The amounts in the schedule for grants to district boards for health care education programs under s. 38.04 (28).

20.292(1)(d) (d) State aid for technical colleges; statewide guide. The amounts in the schedule for state aids for technical college districts and technical colleges, including area schools and programs established and maintained under the supervision of the board, under s. 38.28 (2) (b), (be), and (bm), and for production and distribution of the statewide guide under s. 38.04 (18). Of the amount in the schedule for each fiscal year not exceeding $50,000 may be spent by the board to match federal funds made available for technical education by any act of congress for the purposes set forth in such act and no more than $125,000 may be spent by the board to produce and distribute the statewide guide under s. 38.04 (18). If, in any fiscal year, actual program fees raised under s. 38.24 (1m) exceed board estimates, the increase shall be used to offset actual district aidable cost.

20.292(1)(dc) (dc) Incentive grants. As a continuing appropriation, the amounts in the schedule for incentive grants to district boards under s. 38.27.

20.292(1)(dd) (dd) Farm training program tuition grants. The amounts in the schedule for farm training program tuition grants under s. 38.272.

20.292(1)(de) (de) Services for handicapped students; local assistance. The amounts in the schedule for grants to district boards under s. 38.38.

20.292(1)(dm) (dm) Aid for special collegiate transfer programs. The amounts in the schedule for aid to special collegiate transfer programs under s. 38.28 (4).

20.292(1)(dp) (dp) Property tax relief aid. A sum sufficient equal to the amount necessary to distribute the property tax relief aid to technical college districts under s. 38.16 (4).

20.292(1)(e) (e) Technical college instructor occupational competency program. The amounts in the schedule for the payment of grants to district boards for participation in the technical college instructor occupational competency program under s. 38.32.

20.292(1)(ef) (ef) School-to-work programs for children at risk. The amounts in the schedule for grants to nonprofit organizations under s. 38.40 (4m).

20.292(1)(eg) (eg) Faculty development grants. The amounts in the schedule for faculty development grants under s. 38.33.

20.292(1)(eh) (eh) Training program grants. Biennially, the amounts in the schedule for grants under s. 38.41.

20.292(1)(em) (em) Apprenticeship curriculum development. The amounts in the schedule for apprenticeship curriculum development.

20.292(1)(f) (f) Grants to district boards. As a continuing appropriation, the amounts in the schedule for aids and grants to technical college districts under ss. 38.04 (13) (a), (20), (28), and (32) (a), 38.26, 38.27, 38.272, 38.28 (4), 38.29, 38.32, 38.33, 38.38, 38.40 (4m), and 38.41.

20.292(1)(fc) (fc) Driver education, local assistance. The amounts in the schedule, to be distributed to technical college districts for operating driver training programs under s. 38.28 (2) (c) and (g).

20.292(1)(fg) (fg) Chauffeur training grants. As a continuing appropriation, the amounts in the schedule for advanced chauffeur training grants under s. 38.29.

20.292(1)(fm) (fm) Supplemental aid. The amounts in the schedule for supplemental aid to technical college districts under s. 38.28 (6).

20.292(1)(fp) (fp) Emergency medical technician — basic training; state operations. The amounts in the schedule for technical assistance and administrative support for emergency medical technician — basic training.

20.292(1)(g) (g) Text materials. The amounts in the schedule for the preparation, publication and distribution of text material. All moneys received from technical college district boards shall be credited to this appropriation.

20.292(1)(ga) (ga) Auxiliary services. All moneys received from fees collected under s. 38.40 (4r), for the delivery of services under s. 38.40 (4r).

20.292(1)(gm) (gm) Fire schools; state operations. The amounts in the schedule for supervising and conducting schools for instruction in fire protection and prevention under s. 38.04 (9). All moneys transferred from s. 20.165 (2) (L) to this appropriation shall be credited to this appropriation. Notwithstanding s. 20.001 (3) (a), at the end of each fiscal year the unencumbered balance in this appropriation shall revert to the appropriation under s. 20.165 (2) (L).

20.292(1)(gr) (gr) Fire schools; local assistance. The amounts in the schedule for district fire fighter training programs under s. 38.12 (9). All moneys transferred from s. 20.165 (2) (L) to this appropriation shall be credited to this appropriation. Notwithstanding s. 20.001 (3) (a), the unencumbered balance on June 30 of each year shall revert to the appropriation under s. 20.165 (2) (L).

20.292(1)(h) (h) Gifts and grants. All moneys received from gifts, grants, bequests and devises to be used in the execution of the technical college program.

20.292(1)(hm) (hm) Truck driver training. All moneys received from truck driver education surcharges under s. 349.04 to award grants for truck driver training under s. 38.04 (31).

20.292(1)(i) (i) Conferences. All moneys received for the conduct of conferences.

20.292(1)(j) (j) Personnel certification. The amounts in the schedule for determining the qualifications of district educational personnel. All moneys received from district boards under s. 38.04 (4) (a) shall be credited to this appropriation.

20.292(1)(k) (k) Gifts and grants. All moneys received from gifts and grants to be paid to individuals or to nongovernmental organizations.

20.292(1)(ka) (ka) Interagency projects; local assistance. The amounts in the schedule to be expended as local assistance in conformity with the purposes and requirements agreed to by the board. All moneys received from state agencies for local assistance shall be credited to this appropriation.

20.292(1)(kb) (kb) Interagency projects; state operations. The amounts in the schedule to be expended for state operations in conformity with the purposes and requirements agreed to by the board. All money received from state agencies for state operations shall be credited to this appropriation.

20.292(1)(kd) (kd) Transfer of Indian gaming receipts; work-based learning programs. The amounts in the schedule for work-based learning programs. All moneys transferred from the appropriation account under s. 20.505 (8) (hm) 18j. shall be credited to this appropriation account. Notwithstanding s. 20.001 (3) (a), the unencumbered balance on June 30 of each year shall revert to the appropriation account under s. 20.505 (8) (hm) 18j.

20.292(1)(km) (km) Master logger apprenticeship grants. All moneys transferred under s. 28.085 for master logger apprenticeship grants under s. 38.04 (29).

20.292(1)(kx) (kx) Interagency and intra-agency programs. All moneys received from other state agencies and all moneys received by the board from the board for the administration of programs or projects for which received.

20.292(1)(L) (L) Services for district boards. The amounts in the schedule for services provided to technical college district boards. All moneys received from technical college district boards or other persons for services provided to the district boards to pay for the cost of such services shall be credited to this appropriation.

20.292(1)(m) (m) Federal aid, state operations. All moneys received as federal aids for technical college programs for which the board is responsible, to be expended for state operations in conformity with the purposes and requirements of the several acts of congress under which such federal aid is granted.

20.292(1)(n) (n) Federal aid, local assistance. All moneys received as federal aids for technical college programs for which the board is responsible, to be expended as local assistance in conformity with the purposes and requirements of the several acts of congress under which such federal aid is granted.

20.292(1)(o) (o) Federal aid, aids to individuals and organizations. All moneys received as federal aids for technical college programs for which the board is responsible, to be expended as aids to individuals and organizations, in conformity with the purposes and requirements of the several acts of congress under which such federal aid is granted.

20.292(1)(pz) (pz) Indirect cost reimbursements. All moneys received from the federal government as reimbursement of indirect costs of grants and contracts for the purposes authorized in s. 16.54 (9) (b).

20.292(1)(q) (q) Agricultural education consultant. The amounts in the schedule for an agricultural education consultant at the technical college system board.

20.292(2) (2) Educational approval board.

20.292(2)(g)(g) Proprietary school programs. The amounts in the schedule for the examination and approval of proprietary school programs. Ninety percent of all moneys received from the issuance of solicitor's permits under s. 38.50 (8) and from the fees under s. 38.50 (10) and all moneys received from the fees under s. 38.50 (13) (d) shall be credited to this appropriation account.

20.292(2)(gm) (gm) Student protection. All moneys received from fees received under s. 38.50 (10) (c) 4., for the purpose of indemnifying students, parents, or sponsors under s. 38.50 (10) (a) and for the purpose of preserving under s. 38.50 (11) the students records of schools, as defined in s. 38.50 (11) (a) 2., that have discontinued their operations.

20.292(2)(i) (i) Closed schools; preservation of student records. All moneys received from fees collected under s. 38.50 (11) (d) to be used for the administrative costs of taking possession of, preserving, and providing copies of student records of schools, as defined in s. 38.50 (11) (a) 2., that have discontinued their operations.

20.292 History History: 1971 c. 125; 1971 c. 154 ss. 6, 80; 1971 c. 211, 215, 228, 307; 1973 c. 90; 1975 c. 39, 224; 1977 c. 29; 1979 c. 34; 1981 c. 20, 93; 1983 a. 22 s. 6; 1983 a. 370; 1985 a. 29 ss. 278m to 281m, 3202 (55); 1987 a. 27, 399; 1989 a. 31, 102, 122, 335, 336, 359; 1991 a. 32, 39; 1993 a. 16, 377, 399, 491, 496; 1995 a. 27, 225, 228; 1997 a. 27; 1999 a. 9, 185; 2001 a. 16 ss. 583m, 842; 2001 a. 38, 105, 109; 2003 a. 33 ss. 391 to 393m, 547d, 551e; 2003 a. 139; 2005 a. 25 ss. 215 to 222, 352g, 352m, 385m, 386f, 387m; 2007 a. 20; 2009 a. 28, 300; 2011 a. 32; 2013 a. 20, 145; s. 35.17 correction in (1) (s).



20.320 Environmental improvement program.

20.320  Environmental improvement program. There is appropriated for the environmental improvement program:

20.320(1) (1) Clean water fund program operations.

20.320(1)(a)(a) Environmental aids — clean water fund program. The amounts in the schedule to be paid into the environmental improvement fund for the clean water fund program under s. 281.58.

20.320(1)(c) (c) Principal repayment and interest — clean water fund program. A sum sufficient to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in transferring moneys from s. 20.866 (2) (tc) to the environmental improvement fund for the purposes of the clean water fund program under s. 281.58 and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.320(1)(q) (q) Clean water fund program revenue obligation funding. As a continuing appropriation, all proceeds from revenue obligations issued for the clean water fund program under subch. II or IV of ch. 18, as authorized under s. 281.59 (4) and deposited in the fund in the state treasury created under s. 18.57 (1), providing for reserves and for expenses of issuance and management of the revenue obligations, and to make payments under an agreement or ancillary arrangement entered into under s. 18.55 (6) with respect to revenue obligations issued under s. 281.59 (4), and the remainder to be transferred to the environmental improvement fund for the purposes of the clean water fund program under s. 281.58. Estimated disbursements under this paragraph shall not be included in the schedule under s. 20.005.

20.320(1)(r) (r) Clean water fund program repayment of revenue obligations. From the environmental improvement fund, a sum sufficient to repay the fund in the state treasury created under s. 18.57 (1) the amount needed to retire revenue obligations issued for the clean water fund program under subch. II or IV of ch. 18, as authorized under s. 281.59 (4), and to make payments under an agreement or ancillary arrangement entered into under s. 18.55 (6) with respect to revenue obligations issued under s. 281.59 (4).

20.320(1)(s) (s) Clean water fund program financial assistance. From the environmental improvement fund, a sum sufficient for the purposes of providing clean water fund program financial assistance under s. 281.58.

20.320(1)(sm) (sm) Land recycling loan program financial assistance. From the clean water fund program federal revolving loan fund account in the environmental improvement fund, a sum sufficient, not to exceed a total of $20,000,000 less the maximum transfer amount specified in any agreement under s. 25.43 (2s), to provide land recycling loan program financial assistance under s. 281.60.

20.320(1)(t) (t) Principal repayment and interest — clean water fund program bonds. From the environmental improvement fund, the amounts in the schedule to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in transferring moneys from s. 20.866 (2) (tc) to the environmental improvement fund for the purposes of the clean water fund program under s. 281.58 and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a). Fifty percent of all moneys received from municipalities as payment of interest on loans or portions of loans under s. 281.58 the revenues of which have not been pledged to secure revenue obligations shall be credited to this appropriation account.

20.320(1)(u) (u) Principal repayment and interest — clean water fund program revenue obligation repayment. From the fund in the state treasury created under s. 18.57 (1), all moneys received by the fund and not transferred under s. 281.59 (4) (c) to the environmental improvement fund, for the purpose of the retirement of revenue obligations, providing for reserves and for operations relating to the management and retirement of revenue obligations issued for the clean water fund program under subch. II or IV of ch. 18, as authorized under s. 281.59 (4), and to make payments under an agreement or ancillary arrangement entered into under s. 18.55 (6) with respect to revenue obligations issued under s. 281.59 (4). All moneys received are irrevocably appropriated in accordance with subch. II of ch. 18 and further established in resolutions authorizing the issuance of the revenue obligations and setting forth the distribution of funds to be received thereafter.

20.320(1)(x) (x) Clean water fund program financial assistance; federal. From the clean water fund program federal revolving loan fund account in the environmental improvement fund, all moneys received from the federal government to provide financial assistance under the clean water fund program under s. 281.58, as authorized by the governor under s. 16.54 for financial assistance under the clean water fund program under s. 281.58.

20.320(2) (2) Safe drinking water loan program operations.

20.320(2)(c)(c) Principal repayment and interest — safe drinking water loan program. A sum sufficient to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing the safe drinking water loan program under s. 20.866 (2) (td) and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.320(2)(s) (s) Safe drinking water loan programs financial assistance. From the environmental improvement fund, a sum sufficient for financial assistance under the safe drinking water loan program under s. 281.61, for other drinking water quality activities under s. 281.62 and to transfer funds to the Wisconsin drinking water reserve fund under s. 234.933, as authorized under s. 281.625 (4).

20.320(2)(x) (x) Safe drinking water loan programs financial assistance; federal. From the safe drinking water loan program federal revolving loan fund account in the environmental improvement fund, all moneys received from the federal government to provide financial assistance under the safe drinking water loan program under s. 281.61, for other drinking water quality activities under s. 281.62 and for drinking water loan guarantees under s. 234.86, as authorized by the governor under s. 16.54, for financial assistance under the safe drinking water loan program under s. 281.61, other drinking water quality activities under s. 281.62 and to transfer funds to the Wisconsin drinking water reserve fund under s. 234.933, as authorized under s. 281.625 (4).

20.320(3) (3) Private on-site wastewater treatment system program.

20.320(3)(q)(q) Private on-site wastewater treatment system loans. From the environmental improvement fund, as a continuing appropriation, the amounts in the schedule for private on-site wastewater treatment system replacement or rehabilitation loans under s. 145.245 (12m).

20.320 History History: 1989 a. 366 ss. 16, 19 to 21, 27 to 30; 1991 a. 39; 1993 a. 16; 1995 a. 27, 216, 227; 1997 a. 27, 35, 237, 252; 1999 a. 9; 2007 a. 20; 2009 a. 28; 2011 a. 146, 261.



20.360 Lower Wisconsin state riverway board.

20.360  Lower Wisconsin state riverway board. There is appropriated to the lower Wisconsin state riverway board for the following program:

20.360(1) (1) Control of land development and use in the lower Wisconsin state riverway.

20.360(1)(g)(g) Gifts and grants. All moneys received from gifts, grants or bequests for the lower Wisconsin state riverway board, to carry out the purposes for which received.

20.360(1)(q) (q) General program operations — conservation fund. From the conservation fund, the amounts in the schedule for general program operations.

20.360 History History: 1989 a. 31; 1993 a. 16; 1995 a. 27; 1997 a. 27; 1999 a. 9.



20.370 Natural resources, department of.

20.370  Natural resources, department of. There is appropriated from the conservation fund, or from other funds if so indicated, to the department of natural resources for the following programs:

20.370(1) (1) Land and forestry.

20.370(1)(cq)(cq) Forestry — reforestation. As a continuing appropriation, the amounts in the schedule for reforestation of state forests and nursery operations as provided under chs. 26 and 28.

20.370(1)(cr) (cr) Forestry — recording fees. All moneys received under ss. 77.82 (2m) (d) and (4) and 77.88 (2) (d) for the payment of fees to the registers of deeds under s. 77.91 (5).

20.370(1)(cs) (cs) Forestry — forest fire emergencies. Except as provided in s. 26.11 (7), all moneys received from other states for forest fire fighting activities provided by the department to be used for forest fire fighting activities.

20.370(1)(ct) (ct) Timber sales contracts — repair and reimbursement costs. All moneys received by the department as sureties under s. 28.05 (1) to be used to repair damage and recover costs incurred by the improper performance of timber sales contracts and to reimburse persons who provide sureties as provided in s. 28.05 (1).

20.370(1)(cu) (cu) Forestry — forestry education curriculum. The amounts in the schedule for the development of a forestry education curriculum under s. 26.39 (2).

20.370(1)(cx) (cx) Forestry — management plans. All moneys received under s. 77.82 (2m) (ag) for payment for management plans prepared or completed by plan writers who are under contract with the department under s. 77.82 (3).

20.370(1)(cy) (cy) Forestry — cooperating foresters and private contractors. All moneys received under s. 28.05 (3) (c) for payment to cooperating foresters and private contractors to be used for those payments.

20.370(1)(ea) (ea) Parks — general program operations. From the general fund, the amounts in the schedule for the operation of the state parks and state recreation areas under s. 23.091 and ch. 27.

20.370(1)(eq) (eq) Parks and forests — operation and maintenance. From the heritage state parks and forests trust fund, a sum sufficient for grants under s. 27.016 and for the operation and maintenance of the state parks, of the southern state forests, as defined in s. 27.016 (1) (c), and of state recreation areas as provided in s. 27.016 (7).

20.370(1)(er) (er) Parks and forests — campground reservation fees. All moneys not retained by the department under s. 27.01 (11) (cr) 1. for payments to contracting parties under contracts entered into under s. 27.01 (11) (cm).

20.370(1)(es) (es) Parks — interpretive programs. All moneys received from fees authorized under s. 27.01 (9) (a) 4. for educational and interpretive programs in state parks to be used for costs associated with those programs.

20.370(1)(fb) (fb) Endangered resources — general program operations. From the general fund, the amounts in the schedule for the administration and implementation of the nongame and endangered and threatened species conservation programs under ss. 29.039 and 29.604 and the endangered resources program, as defined under s. 71.10 (5) (a) 2., and for the inventory of natural areas under s. 23.27 (3).

20.370(1)(fc) (fc) Endangered resources — Wisconsin stewardship program. From the general fund, the amounts in the schedule for natural areas stewardship activities, including land management services, legal services, planning services and related services.

20.370(1)(fd) (fd) Endangered resources — natural heritage inventory program. From the general fund, the amounts in the schedule to administer the natural heritage inventory program.

20.370(1)(fe) (fe) Endangered resources — general fund. From the general fund, a sum sufficient in fiscal year 1993-94 and in each fiscal year thereafter that equals the sum of the amount certified in that fiscal year under s. 71.10 (5) (h) 3. for the previous fiscal year and the amounts received under par. (gr) in that fiscal year for the purposes of the endangered resources program, as defined in s. 71.10 (5) (a) 2. The amount appropriated under this subdivision may not exceed $500,000 in a fiscal year, except that the amount appropriated under this subdivision in fiscal year 2005-06 may not exceed $364,000 and the amount appropriated under this subdivision in fiscal year 2006-07 may not exceed $364,000.

20.370(1)(fs) (fs) Endangered resources — voluntary payments; sales, leases, and fees. As a continuing appropriation, from moneys received as amounts designated under ss. 71.10 (5) (b) and 71.30 (10) (b), the net amounts certified under ss. 71.10 (5) (h) 4. and 71.30 (10) (h) 3., all moneys received from the sale or lease of resources derived from the land in the state natural areas system, and all moneys received from fees collected under ss. 29.319 (2), 29.563 (10), and 341.14 (6r) (b) 5. and 12., for the purposes of the endangered resources program, as defined under ss. 71.10 (5) (a) 2. and 71.30 (10) (a) 2. Three percent of the moneys certified under ss. 71.10 (5) (h) 4. and 71.30 (10) (h) 3. in each fiscal year and 3% of the fees received under s. 341.14 (6r) (b) 5. and 12. in each fiscal year shall be allocated for wildlife damage control and payment of claims for damage associated with endangered or threatened species, except that this combined allocation may not exceed $100,000 per fiscal year.

20.370(1)(ft) (ft) Endangered resources — application fees. All moneys received from application fees under s. 29.563 (11) (a) 2. to be used for the purposes of processing applications under and administering s. 29.604 (6m) and (6r).

20.370(1)(gr) (gr) Endangered resources program — gifts and grants; sale of state-owned lands. All moneys received from gifts, grants and bequests for the endangered resources program, as defined under s. 71.10 (5) (a) 2., to be expended for the purposes for which made and received; and all moneys received from gifts and contributions under the Wisconsin natural areas heritage program and all moneys received from the sale of state-owned lands withdrawn from the state natural areas system for the purposes of natural heritage land acquisition activities, natural area land acquisition activities, and administration of the natural areas inventory program.

20.370(1)(gt) (gt) Habitat conservation plan fees. All moneys received from gifts, grants, and bequests to, and all fees paid by partners in, the Karner blue butterfly habitat conservation plan to be used for the administration and implementation of the plan.

20.370(1)(hc) (hc) Indemnification agreements. From the general fund, a sum sufficient to provide indemnification under agreements under s. 29.063 (6).

20.370(1)(hk) (hk) Elk management. From the general fund, the amounts in the schedule for the costs associated with the management of the elk population in this state and for the costs associated with the transportation of elk brought into the state. All moneys transferred from the appropriation account under s. 20.505 (8) (hm) 8g. shall be credited to this appropriation account. Notwithstanding s. 20.001 (3) (a), the unencumbered balance on June 30 of each year shall revert to the appropriation account under s. 20.505 (8) (hm).

20.370(1)(hq) (hq) Elk hunting fees. All moneys received from the sale of elk hunting licenses under s. 29.182 and from voluntary contributions under s. 29.567 and $7 of each processing fee collected under s. 29.563 (14) (a) 3. to be used for administering elk hunting licenses, for elk management and research activities, and for the elk hunter education program under s. 29.595.

20.370(1)(hr) (hr) Pheasant restoration. Forty percent of the moneys received under s. 29.191 (2) for developing, managing, preserving, restoring and maintaining the wild pheasant population in the state.

20.370(1)(hs) (hs) Chronic wasting disease management. From the moneys received under ss. 29.181, 29.559 (1r), and 29.563 (13), except the moneys credited to the appropriation account under par. (hx), the amounts in the schedule for the management of, and testing for, chronic wasting disease under s. 29.063 (1).

20.370(1)(ht) (ht) Wild turkey restoration. All moneys received from the sale of wild turkey hunting stamps under s. 29.164 for developing, managing, preserving, restoring and maintaining the wild turkey population in the state.

20.370(1)(hu) (hu) Wetlands habitat improvement. As a continuing appropriation, two-thirds of all moneys received under s. 29.191 (1) for developing, managing, preserving, restoring and maintaining wetland habitat for producing waterfowl.

20.370(1)(hv) (hv) Aquatic and terrestrial resources inventory. The amounts in the schedule for developing the system under s. 23.09 (2) (km).

20.370(1)(hw) (hw) Pheasant stocking and propagation. Sixty percent of the moneys received under s. 29.191 (2) for the stocking and propagation of pheasants on lands under the department's ownership, management, supervision, or control.

20.370(1)(hx) (hx) Bonus deer permit fees; chronic wasting disease. All moneys received to be credited to this appropriation account under s. 29.181 (3) for the management of, and testing for, chronic wasting disease under s. 29.063 (1).

20.370(1)(iu) (iu) Gravel pit reclamation. All moneys received under s. 23.20 to be used to reclaim gravel pits and similar facilities on property under the jurisdiction of the department of natural resources.

20.370(1)(jr) (jr) Rental property and equipment — maintenance and replacement. All moneys received by the department from the rental of real property and equipment that are owned by the department and are utilized for land and wildlife management, to be used for the maintenance and replacement of this real property and equipment.

20.370(1)(kq) (kq) Taxes and assessments; conservation fund. The amounts in the schedule to pay taxes and assessments that are or may become a lien on property under the control of the department.

20.370(1)(Lk) (Lk) Reintroduction of whooping cranes. From the general fund, the amounts in the schedule for the costs associated with reintroducing whooping cranes into the state. All moneys transferred from the appropriation account under s. 20.505 (8) (hm) 8i. shall be credited to this appropriation account. Notwithstanding s. 20.001 (3) (a), the unencumbered balance on June 30 of each year shall revert to the appropriation account under s. 20.505 (8) (hm).

20.370(1)(Lq) (Lq) Trapper education program. As a continuing appropriation, all moneys remitted to the department under s. 29.597 (3), an amount equal to the amount calculated under s. 29.331 (3m), all moneys received from the sale of skins processed as part of the trapper education program under s. 29.597, and all moneys received from fees collected under s. 29.563 (12) (c) 3. for the trapper education program under s. 29.597.

20.370(1)(Lr) (Lr) Beaver control; fish and wildlife account. As a continuing appropriation, from the fish and wildlife account of the conservation fund, the amounts in the schedule for beaver control under s. 29.885 and for administering that section.

20.370(1)(Ls) (Ls) Control of wild animals. As a continuing appropriation, the amounts in the schedule from moneys received under s. 29.563 (13) for removal activities by the department under s. 29.885.

20.370(1)(Lt) (Lt) Wildlife management. The amounts in the schedule for wildlife management activities in forested areas of this state.

20.370(1)(Lu) (Lu) Fish and wildlife habitat. From the Wisconsin outdoor wildlife heritage trust fund, a sum sufficient for the maintenance and improvement of fish and wildlife habitat as provided in s. 23.0919.

20.370(1)(Lv) (Lv) Deer management assistance program. All moneys received from fees collected by the department from participants in the deer management assistance program under s. 29.020 to be used for administering the deer management assistance program.

20.370(1)(ma) (ma) General program operations — state funds. From the general fund, the amounts in the schedule for general program operations under ch. 23 and ss. 30.40 to 30.49 and for the trapper education program under s. 29.597.

Effective date text (ma) General program operations — state funds. From the general fund, the amounts in the schedule for general program operations under ch. 23 and ss. 30.40 to 30.49, for the trapper education program under s. 29.597, and for the grant amount under s. 29.605 (1) (b) that is provided in fiscal year 2013-14.

20.370(1)(mi) (mi) General program operations — private and public sources. From the general fund, all moneys not otherwise appropriated that are received from private or public sources, other than state agencies and the federal government, for facilities, materials or services provided by the department relating to resource management to pay for expenses associated with those facilities, materials or services.

20.370(1)(mk) (mk) General program operations — service funds. From the general fund, all moneys received by the department from the department and from other state agencies for facilities, materials or services provided by the department relating to resource management under an agreement or other arrangement with the department or other state agencies to pay for expenses associated with those facilities, materials or services.

20.370(1)(mq) (mq) General program operations — state snowmobile trails and areas. The amounts in the schedule from the snowmobile account in the conservation fund for state snowmobile trails and areas.

20.370(1)(mr) (mr) General program operations — state utility terrain vehicle projects. The amounts in the schedule from moneys received from utility terrain vehicle fees under s. 23.33 (2) (c) to (e) for state utility terrain vehicle projects.

20.370(1)(ms) (ms) General program operations — state all-terrain vehicle projects. The amounts in the schedule from moneys received from all-terrain vehicle fees under s. 23.33 (2) (c) to (e) for state all-terrain vehicle projects.

20.370(1)(mt) (mt) Land preservation and management — endowment fund. From the natural resources land endowment fund, a sum sufficient for preserving, developing, managing or maintaining land as provided in s. 23.0918 (2).

20.370(1)(mu) (mu) General program operations — state funds. The amounts in the schedule for general program operations that do not relate to the management and protection of the state's fishery resources and that are conducted under ss. 23.09 to 23.11, 27.01, 30.203, 30.277, and 90.21, and chs. 29 and 169, for activities conducted under the ecological inventory and monitoring program of the endangered resources program, for the aquatic and terrestrial resources inventory under s. 23.09 (2) (km), and for payments of $53,700 in each fiscal year, to be credited to the appropriation account under s. 20.285 (1) (k), to the University of Wisconsin System for outdoor skills training under s. 29.598.

20.370(1)(mv) (mv) General program operations — state funds; forestry. The amounts in the schedule for general program operations that relate to the management and protection of the state's forestry resources and that are conducted under ss. 23.09 to 23.11 and 27.01, subch. VI of ch. 77, and chs. 26 and 28.

Effective date text (mv) General program operations — state funds; forestry. The amounts in the schedule for general program operations that relate to the management and protection of the state's forestry resources and that are conducted under ss. 23.09 to 23.11 and 27.01, subch. VI of ch. 77, and chs. 26 and 28 and to distribute the moneys as required under 2013 Wisconsin Act 20, section 9132 (2i).

20.370(1)(my) (my) General program operations — federal funds. All moneys received as federal aid for land, forestry, and wildlife management, as authorized by the governor under s. 16.54 for the purposes for which received.

20.370(1)(mz) (mz) Forest fire emergencies — federal funds. Except as provided in s. 26.11 (7), all moneys received as federal aid for forest fire fighting activities provided by the department to be used for forest fire fighting activities.

20.370(2) (2) Air and waste. From the general fund or other fund if so indicated:

20.370(2)(bg) (bg) Air management — stationary sources. The amounts in the schedule for purposes related to stationary sources of air contaminants as specified in s. 285.69 (2) (c). All moneys received from fees under s. 285.69 (2) (a) and (e) and (2e), except moneys appropriated under subs. (3) (bg), (8) (mg) and (9) (mh), and all moneys received from fees imposed under s. 285.69 (7) shall be credited to this appropriation.

20.370(2)(bh) (bh) Air management — state permit sources. The amounts in the schedule for purposes related to stationary sources of air contaminants for which an operation permit is required under s. 285.60 but not under the federal clean air act as specified in s. 285.69 (2m) (bm). All moneys received from fees imposed under s. 285.69 (2m) shall be credited to this appropriation account.

20.370(2)(bi) (bi) Air management — asbestos management. All moneys received from fees imposed under s. 285.69 (1) (c) on persons proposing asbestos abatement projects and all moneys received under s. 285.69 (3) for asbestos abatement inspections, for costs related to exempting asbestos abatement projects from air pollution control permits and for inspections of asbestos demolition and renovation projects.

20.370(2)(bq) (bq) Air management — vapor recovery administration. From the petroleum inspection fund, the amounts in the schedule to administer programs related to vapor control systems for the control of volatile organic compound emissions.

20.370(2)(br) (br) Air management — mobile sources. From the petroleum inspection fund, the amounts in the schedule for air quality management programs, including the development and implementation of plans under s. 285.11 (6), related primarily to mobile sources of air contaminants.

20.370(2)(ce) (ce) Air quality monitoring station. Biennially, the amounts in the schedule for the air quality monitoring station under s. 285.72.

20.370(2)(cf) (cf) Air management — motor vehicle emission inspection and maintenance program, state funds. The amounts in the schedule for the administration of the motor vehicle emission inspection and maintenance program under s. 285.30.

20.370(2)(cg) (cg) Air management — recovery of ozone-depleting refrigerants. The amounts in the schedule for administration of the recovery of ozone-depleting refrigerants program. All moneys received from fees under s. 285.59 (5) (a) 2. shall be credited to this appropriation.

20.370(2)(ch) (ch) Air management — emission analysis. All moneys received from fees collected under s. 285.53 (1) (c) 3. for the purpose of reviewing and preparing analyses of emissions from certain medical waste incinerators.

20.370(2)(ci) (ci) Air management — permit review and enforcement. The amounts in the schedule for any purpose specified under s. 285.69 (1) or (5), except for purposes described in par. (bi), and for other activities to reduce air pollution, as provided in s. 285.69 (6). All moneys received from fees imposed under s. 285.69 (1), (1d), and (5), except moneys appropriated under par. (bi), shall be credited to this appropriation.

20.370(2)(cL) (cL) Air waste management — incinerator operator certification. All moneys received from fees under s. 285.51 for the purpose of administering s. 285.51.

20.370(2)(dg) (dg) Solid waste management — solid and hazardous waste disposal administration. All moneys received from fees under ss. 289.42 (1), 289.43 (7) (e) 1. and 2., 289.61, 291.05 (7) and 291.33, for the purpose of administering ss. 289.42 (1), 289.43, 289.47, 289.53, 289.95, 291.23, 291.25, 291.29, 291.31 and 291.87 and subch. III of ch. 289.

20.370(2)(dh) (dh) Solid waste management — remediated property. All moneys received under ss. 292.11 (7) (d) 2., 292.13 (3), 292.15 (5), 292.21 (1) (c) 1. d., 292.31 (7) (d), 292.35 (13), 292.55 (2), 292.57 (2), and 292.94 for the department's activities related to the issuance of determinations under s. 292.13 (2), remedial action cost recovery under s. 292.35, remediation of property under ss. 292.11 (7) (d), 292.15 (2), 292.55 (1), and 292.57, providing management and technical support for remedial action under 42 USC 9601 to 9675, and conducting reviews described in s. 292.94.

20.370(2)(dq) (dq) Solid waste management — waste management fund. From the waste management fund, all moneys received in the waste management fund, except moneys appropriated under pars. (dt), (dy) and (dz), for the purpose of administering a program of corrective action, closure and long-term care of and environmental repairs to solid and hazardous waste facilities under s. 289.68.

20.370(2)(dt) (dt) Solid waste management — closure and long-term care. From the waste management fund, all moneys received under s. 289.41 (11) (a) 1., 3. and 4. for compliance with closure and long-term care requirements under s. 289.41 (11) (b) 1.

20.370(2)(du) (du) Solid waste management — site-specific remediation. From the environmental fund, all moneys not otherwise appropriated, other than fines and forfeitures, that are received under settlement agreements or orders in settlement of actions or proposed actions for violations of chs. 280 to 299 and that are designated to be used to restore or develop environmental resources, to provide restitution, or to make expenditures required under an agreement or order and all moneys received in settlement of actions initiated under 42 USC 9601 to 9675 for environmental remediation, restoration, and development, including the replacement of fish or wildlife, that has not been conducted when the moneys are received, to carry out the purposes for which received.

20.370(2)(dv) (dv) Solid waste management — environmental repair; spills; abandoned containers. As a continuing appropriation, from the environmental fund, the amounts in the schedule for the administration of the environmental repair program under s. 292.31; for the hazardous substance spills program under s. 292.11; for the abandoned container program under s. 292.41; consistent with a court order under s. 283.87, to remove, terminate or remedy the adverse effects of a discharge or deposit of pollutants into the waters of the state, to restore or develop the water environment for public use or to provide grants under s. 283.87 (4); and for the payment of this state's share of environmental repair which is funded under 42 USC 9601, et seq., and any additional costs which this state is required to incur under 42 USC 9601, et seq.

20.370(2)(dw) (dw) Solid waste management — environmental repair; petroleum spills; administration. From the petroleum inspection fund, the amounts in the schedule for the administration of ss. 292.63 and 292.64.

20.370(2)(dy) (dy) Solid waste management — corrective action; proofs of financial responsibility. From the waste management fund, all moneys received under s. 289.41 (11) (am) 1. for compliance with corrective action requirements under s. 289.41 (11) (bm) at facilities which forfeit or convert proof of financial responsibility under s. 289.41 (11) (am) 1.

20.370(2)(dz) (dz) Solid waste management — corrective action; moneys recovered from assessments and legal action. From the waste management fund, all moneys received under s. 289.41 (11) (am) 3. and 4. for compliance with corrective action requirements under s. 289.41 (11) (bm).

20.370(2)(eg) (eg) Solid waste facility siting board fee. All moneys received from the fee under s. 289.64 to be transferred to the appropriation under s. 20.505 (4) (k).

20.370(2)(eh) (eh) Solid waste management — source reduction review. All moneys received from fees collected under s. 287.07 (8) (d) for the purpose of reviewing medical waste source reduction policies and assessments.

20.370(2)(eq) (eq) Solid waste management — dry cleaner environmental response. From the dry cleaner environmental response fund, the amounts in the schedule for review of remedial action under s. 292.65.

20.370(2)(fq) (fq) Indemnification agreements. From the environmental fund, a sum sufficient to provide indemnification under agreements under s. 292.70.

20.370(2)(gh) (gh) Nonferrous metallic mining regulation and administration. The amounts in the schedule for the administration, regulation and enforcement of nonferrous metallic mining exploration, prospecting, mining and mine reclamation activities under ch. 293. All moneys received under ch. 293 shall be credited to this appropriation.

20.370(2)(gi) (gi) Ferrous metallic mining operations. All moneys received under subch. III of ch. 295 for the department of natural resource's operations related to ferrous metallic exploration and mining.

20.370(2)(gr) (gr) Solid waste management — mining programs. From the investment and local impact fund, all moneys received under s. 70.395 (2) (j) for the purpose of making payments for the long-term care of mining waste sites under s. 289.68 and received under s. 70.395 (2) (k) for the purpose of making payments for environmental repair of mining waste sites under s. 292.31 (1), (3) and (7).

20.370(2)(hq) (hq) Recycling; administration. From the environmental fund, the amounts in the schedule for the administration of subch. II of ch. 287, other than ss. 287.21 and 287.23.

20.370(2)(hr) (hr) Electronic waste recycling. From the environmental fund, all moneys received under s. 287.17 (4) and (10) (j) for administration of the electronic waste recycling program under s. 287.17.

20.370(2)(ma) (ma) General program operations — state funds. The amounts in the schedule for the management and regulation of solid waste disposal and for related technical services.

20.370(2)(mi) (mi) General program operations — private and public sources. All moneys not otherwise appropriated that are received from private or public sources, other than state agencies or the federal government, for facilities, materials or services provided by the department relating to its environmental quality functions to pay for expenses associated with those facilities, materials or services.

20.370(2)(mk) (mk) General program operations — service funds. All moneys received by the department from the department and from other state agencies for purposes relating to its air and waste functions.

20.370(2)(mm) (mm) General program operations — federal funds. All moneys received as federal aid as authorized by the governor under s. 16.54 for environmental quality purposes, to carry out those purposes.

20.370(2)(mq) (mq) General program operations — environmental fund. From the environmental fund, the amounts in the schedule for administration of environmental activities under chs. 285 and 289 to 299.

20.370(2)(mr) (mr) General program operations - brownfields. From the environmental fund, the amounts in the schedule for administration of activities related to brownfields, as defined in s. 238.13 (1) (a).

20.370(2)(my) (my) General program operations — environmental fund; federal funds. From the environmental fund, all moneys received from the federal government as reimbursement or for purposes related to the hazardous substances spills program, the abandoned container program or the environmental repair program for the administration of those programs.

20.370(3) (3) Enforcement and science.

20.370(3)(ad)(ad) Law enforcement — car kill deer; general fund. From the general fund, the amounts in the schedule to pay 50% of the costs of the removal and disposal of car kill deer from highways.

20.370(3)(ak) (ak) Law enforcement — snowmobile enforcement and safety training; service funds. From the general fund, the amounts in the schedule for snowmobile enforcement operations under ss. 350.055, 350.12 (4) (a) 2m., 3., and 3m., and 350.155 and for safety training and fatality reporting. All moneys transferred from the appropriation account under s. 20.505 (8) (hm) 8k. shall be credited to this appropriation account. Notwithstanding s. 20.001 (3) (a), the unencumbered balance on June 30 of each year shall revert to the appropriation account under s. 20.505 (8) (hm).

20.370(3)(aq) (aq) Law enforcement — snowmobile enforcement and safety training. The amounts in the schedule from the snowmobile account in the conservation fund for state law enforcement operations under ss. 350.055, 350.12 (4) (a) 2m., 3., and 3m., and 350.155 and for safety training and fatality reporting.

20.370(3)(ar) (ar) Law enforcement — boat enforcement and safety training. Annually, from the moneys received under s. 30.52 (3), the amounts in the schedule for boat law enforcement by the state and for boat safety training.

20.370(3)(as) (as) Law enforcement — all-terrain vehicle and utility terrain vehicle enforcement. The amounts in the schedule from moneys received from all-terrain vehicle and utility terrain vehicle fees under s. 23.33 (2) (c) to (e), for state law enforcement operations related to all-terrain vehicles and utility terrain vehicles, including actual enforcement, safety training, accident reporting, and similar activities.

20.370(3)(at) (at) Education and safety programs. For programs or courses of instruction under ss. 23.33 (5) (d), 29.591, 30.74 (1) (a) and 350.055 (1). All moneys remitted to the department under ss. 23.33 (5) (d), 29.563 (12) (c) 2., 29.591 (3), 30.74 (1) (b), and 350.055 (1) shall be credited to this appropriation.

20.370(3)(aw) (aw) Law enforcement — car kill deer. The amounts in the schedule to pay 50% of the costs of the removal and disposal of car kill deer from the highways.

20.370(3)(ax) (ax) Law enforcement — water resources enforcement. The amounts in the schedule for state law enforcement operations related to protecting the state's water resources.

20.370(3)(bg) (bg) Enforcement — stationary sources. From the general fund, from the moneys received from fees imposed under s. 285.69 (2) (a) and (e) and (2e), the amounts in the schedule for enforcement operations related to stationary sources of air contaminants.

20.370(3)(bL) (bL) Operator certification — fees. From the general fund, from the moneys received under ss. 281.17 (3) and 281.48 (4s) (a), the amounts in the schedule for administrative activities related to the certification of operators of water systems, wastewater treatment plants, and septage servicing vehicles.

20.370(3)(dg) (dg) Environmental impact — consultant services; printing and postage costs. All moneys received under s. 23.40 (3) (d) which are designated as related to the cost of authorized environmental consultant services, to pay for those services, and all amounts designated as costs of printing and postage, to pay for those costs.

20.370(3)(dh) (dh) Environmental impact — power projects. From the general fund, all moneys received as environmental impact statement fees under s. 23.40 (3) related to electric power generating projects, for the review of environmental impact requirements under ss. 1.11 and 23.40 for those projects.

20.370(3)(di) (di) Environmental consulting costs — federal power projects. The amounts in the schedule for reviewing and evaluating activities under s. 23.42. All moneys received from fees the department charges under s. 23.42 shall be credited to this appropriation.

20.370(3)(fj) (fj) Environmental quality — laboratory certification. From the general fund, the amounts in the schedule for the purpose of administering and enforcing s. 299.11. All moneys received from fees under s. 299.11 (9) shall be credited to this appropriation. During fiscal year 1984-85, the department may expend and encumber up to the amount specified in the schedule for this appropriation in that fiscal year notwithstanding the actual amount received from fees under s. 299.11 (9). Notwithstanding ss. 16.50 (2), 16.52, 20.002 (11) and 20.903, the department may report a deficit in this appropriation on June 30, 1985, or on June 30, 1986, and this deficit shall be considered an encumbrance on the appropriation under this paragraph for the subsequent fiscal year. The department may not report a deficit in this appropriation at the close of any fiscal year after the 1985-86 fiscal year.

20.370(3)(is) (is) Aquatic invasive species control; voluntary contributions. As a continuing appropriation, all moneys received from the fishing and boating voluntary contributions under ss. 29.564 (2) and 30.52 (3m) (b) to be used for research by the department concerning invasive species that are aquatic species, for grants under s. 23.22 (2) (c) to control invasive species that are aquatic species, and for promotional activities and materials to encourage voluntary contributions under ss. 29.564 and 30.52 (3m).

20.370(3)(ma) (ma) General program operations — state funds. From the general fund, the amounts in the schedule for regulatory and enforcement operations under chs. 30, 31 and 280 to 299 and ss. 44.47, 59.692, 59.693, 61.351, 61.353, 61.354, 62.231, 62.233, 62.234 and 87.30, for reimbursement of the conservation fund for expenses incurred for actions taken under s. 323.12 (2) (c); for review of environmental impact requirements under ss. 1.11 and 23.40; and for enforcement of the treaty-based, off-reservation rights to fish, hunt and gather held by members of federally recognized American Indian tribes or bands.

20.370(3)(mi) (mi) General program operations — private and public sources. From the general fund, all moneys not otherwise appropriated that are received from private or public sources, other than state agencies and the federal government, for facilities, materials or services provided by the department relating to enforcement of laws administered by it to pay for expenses associated with those facilities, materials or services.

20.370(3)(mk) (mk) General program operations — service funds. From the general fund, all moneys received by the department from the department and from other state agencies for facilities, materials or services provided by the department relating to enforcement of laws administered by it under an agreement or other arrangement with the department or other state agencies to pay for expenses associated with those facilities, materials and services.

20.370(3)(mm) (mm) General program operations — federal funds. From the general fund, all moneys received as federal aid for enforcement activities, as authorized by the governor under s. 16.54, to be expended for those activities.

20.370(3)(mq) (mq) General program operations — environmental fund. From the environmental fund, the amounts in the schedule for the enforcement of the hazardous substance spills program under s. 292.11 and groundwater standards and related activities under ch. 160.

20.370(3)(mr) (mr) Recycling; enforcement and research. From the environmental fund, the amounts in the schedule for research and enforcement under subch. II of ch. 287, other than under ss. 287.21 and 287.23.

20.370(3)(ms) (ms) General program operations — pollution prevention. From the petroleum inspection fund, the amounts in the schedule for science services related to pollution prevention.

20.370(3)(mt) (mt) General program operations, nonpoint source — environmental fund. From the environmental fund, the amounts in the schedule for nonpoint source water pollution research, evaluation and monitoring.

20.370(3)(mu) (mu) General program operations — state funds. The amounts in the schedule for law enforcement operations under ss. 23.09 to 23.11, 90.21, and 323.12 (2) (c) and chs. 29, 30, and 169 and for review of environmental impact requirements under ss. 1.11 and 23.40.

20.370(3)(mw) (mw) Water resources — public health. The amounts in the schedule for public health activities relating to surface water quality.

20.370(3)(my) (my) General program operations — federal funds. All moneys received from the federal government to be used in accordance with s. 25.29 for enforcement purposes.

20.370(4) (4) Water.

20.370(4)(ac)(ac) Wisconsin River monitoring and study. The amounts in the schedule for the Wisconsin River monitoring and study under s. 281.14. No moneys may be encumbered under this paragraph after June 30, 2015.

20.370(4)(af) (af) Water resources — remedial action. As a continuing appropriation from the general fund, the amounts in the schedule for remedial action in the Great Lakes and their tributaries under s. 281.83.

20.370(4)(ag) (ag) Water resources — pollution credits. From the general fund, all moneys received under s. 283.84 (1) (c) for activities to reduce water pollution, as provided in agreements under s. 283.84 (1) (c).

20.370(4)(ah) (ah) Water resources — Great Lakes protection fund. From the general fund, all moneys received from the Great Lakes protection fund for Great Lakes protection activities under s. 281.85.

20.370(4)(ai) (ai) Water resources — water use fees. From the general fund, all moneys received under s. 281.346 (12) for activities related to water use and the administration of s. 281.346.

20.370(4)(aj) (aj) Water resources—ballast water discharge permits. From the general fund, all moneys received from fees collected under s. 283.35 (1m) to administer and enforce the ballast water discharge permit program under s. 283.35 (1m) and for grants under 2009 Wisconsin Act 28, section 9137 (3w).

20.370(4)(aq) (aq) Water resources management — lake, river, and invasive species management. The amounts in the schedule for lake and river management and other water resource management activities and for the invasive species program under s. 23.22.

20.370(4)(ar) (ar) Water resources — groundwater management. Biennially, from the environmental fund, the amounts in the schedule for groundwater management.

20.370(4)(as) (as) Water resources — trading water pollution credits. As a continuing appropriation, from the environmental fund, the amounts in the schedule for the water pollution credit trading program under s. 283.84.

20.370(4)(at) (at) Watershed — nonpoint source contracts. Biennially, from the environmental fund, the amounts in the schedule for nonpoint source water pollution abatement program contracts under s. 281.65 (4g).

20.370(4)(au) (au) Cooperative remedial action; contributions. From the environmental fund, all moneys received under s. 292.51 (2) for cooperative remedial action to conduct the cooperative remedial action for which received.

20.370(4)(av) (av) Cooperative remedial action; interest on contributions. From the environmental fund, a sum sufficient equal to the amounts earned by the investment fund on revenue received by the department of natural resources under par. (au), as determined quarterly by the department of administration, to conduct cooperative remedial action.

20.370(4)(bg) (bg) Water regulation and zoning — computer access fees. From the general fund, all moneys received under s. 23.322 from fees collected for providing computer accessible information.

20.370(4)(bh) (bh) Water regulation and zoning — dam inspections and safety administration; general fund. From the general fund, the amounts in the schedule for dam inspections and safety administration under ch. 31. All moneys received from fees under s. 31.20, 1987 stats., shall be credited to this appropriation.

20.370(4)(bi) (bi) Water regulation and zoning — fees. From the general fund, all moneys received under ss. 23.32 (3), 23.321, 30.28, 31.39, and 281.36 (12) for activities relating to permits, contracts, authorizations, and other approvals issued under s. 281.36 and chs. 30 and 31, for activities relating to water quality standards under subch. II of ch. 281, and for wetland mapping under s. 23.32 and wetlands services under s. 23.321.

20.370(4)(bj) (bj) Storm water management — fees. From the general fund, the amounts in the schedule for the administration, including enforcement, of the storm water discharge permit program under s. 283.33. All moneys received under s. 283.33 (9) and under 2009 Wisconsin Act 28, section 9110 (11f) shall be credited to this appropriation account.

20.370(4)(bL) (bL) Wastewater management — fees. From the general fund, from the moneys received under. ss. 281.17 (3) and s. 281.48 (4s) (a), all moneys not appropriated under sub. (3) (bL), for the certification of operators of water systems, wastewater treatment plants and septage servicing vehicles and for wastewater management activities.

20.370(4)(bm) (bm) Wetland restoration — fees; payments. From the general fund, all moneys received as surcharge fees under s. 281.36 (11), all moneys received as transfers to the in lieu fee subprogram as provided in s. 281.36 (3s) (h), and all moneys received under the in lieu fee subprogram under s. 281.36 (3r) (e) for the restoration or creation of wetlands and for any other activities authorized under the in lieu fee subprogram.

20.370(4)(br) (br) Water regulation and zoning — dam safety and wetland mapping; conservation fund. The amounts in the schedule for dam inspections and safety administration under ch. 31 and wetland mapping under s. 23.32.

20.370(4)(cg) (cg) Groundwater quantity administration. From the general fund, from the moneys received under s. 281.34, the amounts in the schedule for the administration of the program under s. 281.34 and, before July 1, 2010, for the administration of s. 281.346.

20.370(4)(ch) (ch) Groundwater quantity research. Biennially, from the general fund, from the moneys received under s. 281.34, the amounts in the schedule for groundwater research and monitoring under s. 281.34 (10).

20.370(4)(kb) (kb) Walleye production; contracts. From the general fund, the amounts in the schedule to purchase fish pursuant to contracts entered into under s. 29.740.

20.370(4)(kc) (kc) Sea lamprey control. As a continuing appropriation from the general fund, the amounts in the schedule for sea lamprey control projects under s. 23.22 (2) (f). No moneys may be encumbered from this appropriation after June 30, 2016.

20.370(4)(kg) (kg) Walleye production; revenue. From the general fund, all moneys received from the sale of fish or fish eggs pursuant to contracts entered into under s. 29.740 to be used to purchase fish pursuant to contracts under s. 29.740.

20.370(4)(kk) (kk) Fishery resources for ceded territories. From the general fund, the amounts in the schedule for the management of the state's fishery resources within an area where federally recognized American Indian tribes or bands domiciled in this state hold treaty-based, off-reservation rights to fish and for liaison activities with these tribes or bands that relate to fishery resources. All moneys transferred from the appropriation account under s. 20.505 (8) (hm) 8d. shall be credited to this appropriation account. Notwithstanding s. 20.001 (3) (a), the unencumbered balance of June 30 of each year shall revert to the appropriation account under s. 20.505 (8) (hm).

20.370(4)(kr) (kr) Commercial fish protection and Great Lakes resource surcharges. All moneys received from commercial fish protection surcharges under s. 29.984 and from Great Lakes resource surcharges under s. 29.9905 for research relating to Great Lakes fish.

20.370(4)(kt) (kt) Great Lakes vessel rental costs. All moneys received by the department from the rental of Great Lakes research vessels that are owned by the department and that are rented for purposes other than this state's management of fish and wildlife resources to pay the cost to the department of providing staff and other services associated with the rental of Great Lakes research vessels for purposes other than this state's management of fish and wildlife resources.

20.370(4)(ku) (ku) Great Lakes trout and salmon. All moneys received under ss. 29.219 (3) (c), 29.228 (7) (c), and 29.2285 (2) to provide additional funding for the trout and salmon rearing and stocking program for outlying waters and to administer s. 29.2285 (2), and for sea lamprey control projects under s. 23.22 (2) (d) and (e).

20.370(4)(kv) (kv) Trout habitat improvement. All moneys received under ss. 29.219 (3m) (c) and 29.2285 (1) for improving and maintaining trout habitat in inland trout waters, for conducting trout surveys in inland trout waters and for administering those sections.

20.370(4)(kw) (kw) Sturgeon stock and habitat. All moneys received under s. 29.237 (5) for assessing and managing the lake sturgeon stock and fishery in the Lake Winnebago system, for improving and maintaining lake sturgeon habitat in the Lake Winnebago and upper Fox and Wolf rivers system, and for administering s. 29.237.

20.370(4)(ky) (ky) Sturgeon stock and habitat — inland waters. All moneys received under s. 29.2285 (3) for assessing and managing the lake sturgeon stock and fishery in inland waters, as defined in s. 29.001 (45), for improving and maintaining lake sturgeon habitat in those inland waters, and for administering s. 29.2285 (3).

20.370(4)(ma) (ma) General program operations — state funds. From the general fund, the amounts in the schedule for the management and protection of the state's water resources and the state's fishery resources.

20.370(4)(mi) (mi) General program operations — private and public sources. From the general fund, all moneys not otherwise appropriated that are received from private or public sources, other than state agencies and the federal government, for facilities, materials or services provided by the department relating to the management of the state's water resources and the state's fishery resources and all moneys required under s. 283.31 (8) (b) to be credited to this appropriation to pay for expenses associated with those facilities, materials or services.

20.370(4)(mk) (mk) General program operations — service funds. All moneys received by the department from the department and from other state agencies for purposes relating to the department's function relating to the state's water resources and the state's fishery resources.

20.370(4)(mm) (mm) General program operations — federal funds. From the general fund, all moneys received as federal aid for the state's water resources and the state's fishery resources, as authorized by the governor under s. 16.54, for the purposes for which received.

20.370(4)(mq) (mq) General program operations — environmental fund. From the environmental fund, the amounts in the schedule for administration of environmental activities under chs. 160, 281 and 283.

20.370(4)(mr) (mr) General program operations — nonpoint source. From the environmental fund, the amounts in the schedule for performing the duties of the department under s. 281.65.

20.370(4)(mt) (mt) General program operations — environmental improvement programs; state funds. From the environmental improvement fund, the amounts in the schedule for general program operations under s. 281.58, 281.59, 281.60, 281.61 or 281.62.

20.370(4)(mu) (mu) General program operations — state funds. The amounts in the schedule for general program operations that relate to the management and protection of the state's fishery resources and that are conducted under ss. 23.09 to 23.11, 30.203 and 30.277 and ch. 29 and for payments of $51,900 in each fiscal year, to be credited to the appropriation account under s. 20.285 (1) (k), to the a University of Wisconsin System for studies of Great Lakes fish.

20.370(4)(mx) (mx) General program operations — clean water fund program; federal funds. As a continuing appropriation, from the clean water fund program federal revolving loan fund account in the environmental improvement fund, the amounts in the schedule for general program operations of the clean water fund program under s. 281.58 or 281.59.

20.370(4)(my) (my) General program operations — environmental fund; federal funds. From the environmental fund, all moneys received as federal aid for the state's water resources, as authorized by the governor under s. 16.54, for the purposes for which received.

20.370(4)(mz) (mz) General program operations — federal funds. Except as provided in sub. (9) (my), all moneys received as federal aid for the state's water resources and the state's fishery resources, as authorized by the governor under s. 16.54, for the purposes for which received.

20.370(4)(nz) (nz) General program operations — safe drinking water loan programs; federal funds. From the safe drinking water loan program federal revolving loan fund account in the environmental improvement fund, all moneys received from the federal government for the general program operations of the safe drinking water loan program under s. 281.59 or 281.61 and other drinking water quality activities under s. 281.62 to be used for those operations and activities.

20.370(5) (5) Conservation aids.

20.370(5)(ac)(ac) Resource aids — Milwaukee Public Museum. From the general fund, the amounts in the schedule for a grant to the Milwaukee Public Museum to develop a permanent interactive exhibit gallery on biological diversity. No moneys may be encumbered from this appropriation after June 30, 1999.

20.370(5)(ad) (ad) Resource aids — interpretive center. From the general fund, the amounts in the schedule for a grant to the Florence Wild Rivers Interpretive Center under s. 30.255.

20.370(5)(af) (af) Resource aids — walleye production; grants. Biennially, from the general fund, the amounts in the schedule for grants for the purpose of walleye production under s. 29.739.

20.370(5)(aq) (aq) Resource aids — Canadian agencies migratory waterfowl aids. As a continuing appropriation, the amounts received from waterfowl hunting stamps specified under s. 29.191 (1) to be contributed to governmental or nonprofit agencies in Canada for the propagation, management and control of migratory waterfowl.

20.370(5)(ar) (ar) Resource aids — county conservation aids. As a continuing appropriation, the amounts in the schedule for county fish and game projects under s. 23.09 (12).

20.370(5)(as) (as) Recreation aids — fish, wildlife and forestry recreation aids. As a continuing appropriation, the amounts in the schedule for wildlife habitat development and planning on county forest lands, and recreational development on county forest lands under s. 23.09 (11).

20.370(5)(at) (at) Ice age trail area grants. The amounts in the schedule for the ice age trail area grants under s. 23.295 .

20.370(5)(au) (au) Resource aids — Ducks Unlimited, Inc., payments. All moneys received under s. 341.14 (6r) (b) 7. for payments to Ducks Unlimited, Inc., under s. 23.0965 (1).

20.370(5)(av) (av) Resource aids — forest grants. Biennially, the amounts in the schedule for forest grants under s. 26.38.

20.370(5)(aw) (aw) Resource aids — nonprofit conservation organizations. As a continuing appropriation, the amounts in the schedule for grants to nonstock, nonprofit corporations under ss. 23.0955 (2) and 23.0956 for assistance to nonprofit conservation organizations under ss. 23.0955 and 23.0956.

20.370(5)(ax) (ax) Resource aids — forestry. The amounts in the schedule for forestry education and professional development, for the programs and purposes under s. 28.085, and for the study on forestry practices and fire prevention under s. 26.105.

Effective date text (ax) Resource aids — forestry. The amounts in the schedule for forestry education and professional development and for the programs and purposes under s. 28.085.

20.370(5)(ay) (ay) Resource aids — urban land conservation. The amounts in the schedule for the annual grant to a nonstock, nonprofit corporation under s. 23.0957.

20.370(5)(az) (az) Resource aids — urban forestry grants. Biennially, the amounts in the schedule for urban forestry grants under s. 23.097.

20.370(5)(bq) (bq) Resource aids — county forest loans; severance share payments. All moneys received from acreage loan severance share payments as calculated under s. 28.11 (9) (ag) 1. for county forest loans under s. 28.11 (8) (b), except as provided in s. 28.11 (9) (ar).

20.370(5)(br) (br) Resource aids — forest croplands and managed forest land aids. The amounts in the schedule for local aids to counties under s. 23.09 (18).

20.370(5)(bs) (bs) Resource aids — county forest loans. The amounts in the schedule to provide county forest loans under s. 28.11 (8) (b).

20.370(5)(bt) (bt) Resource aids — county forest project loans. As a continuing appropriation, the amounts in the schedule to provide county forest loans under s. 28.11 (8) (b) 2.

20.370(5)(bu) (bu) Resource aids — county forest project loans; severance share payments. All moneys received from project loan severance share payments as calculated under s. 28.11 (9) (ag) 2 for county forest loans under s. 28.11 (8) (b) 2., except as provided in s. 28.11 (9) (ar).

20.370(5)(bv) (bv) Resource aids — county forests, forest croplands and managed forest land aids. A sum sufficient to pay county forest aids under s. 28.11 (8) (a), forest croplands aids under subch. I of ch. 77 and managed forest land aids under ss. 77.85 and 77.89 (1).

20.370(5)(bw) (bw) Resource aids — county sustainable forestry and county forest administration grants. Biennially, the amounts in the schedule for county sustainable forestry grants under s. 28.11 (5r) and county forest administration grants under s. 28.11 (5m).

20.370(5)(bx) (bx) Resource aids — national forest income aids. All moneys received from the U.S. government for allotments to school districts containing national forest lands shall be distributed in proportion to the national forest acreage in each school district as certified by the U.S. forest service. Such distribution shall be made annually within 60 days after receipt of the money from the federal government.

20.370(5)(by) (by) Resource aids — fire suppression grants. The amounts in the schedule for grants for fire suppression clothing, supplies, equipment, and vehicles, for acquiring fire prevention materials, and for training fire fighters under s. 26.145.

20.370(5)(bz) (bz) Resource aids — forestry outdoor activity grants. As a continuing appropriation, the amounts in the schedule for grants awarded by the managed forest land board under s. 77.895.

20.370(5)(cb) (cb) Recreation aids — snowmobile trail and area aids; general fund. From the general fund, the amounts in the schedule for the purposes specified under s. 350.12 (4) (b).

20.370(5)(cq) (cq) Recreation aids — recreational boating and other projects. As a continuing appropriation, the amounts in the schedule for recreational boating aids under s. 30.92, for the grant for Black Point Estate under s. 23.0962, for the Portage levee system and the Portage canal under s. 31.309, for development of a state park under s. 23.198, for funding for the Fox River Navigational System Authority under s. 237.08 (2), and for the engineering and environmental study under s. 31.307.

Effective date text (cq) Recreation aids — recreational boating and other projects. As a continuing appropriation, the amounts in the schedule for recreational boating aids under s. 30.92, for the grant for Black Point Estate under s. 23.0962, for the Portage levee system and the Portage canal under s. 31.309, for development of a state park under s. 23.198, for the Southeastern Wisconsin Fox River commission under 2013 Wisconsin Act 20, section 9132 (4u), for funding for the Fox River Navigational System Authority under s. 237.08 (2), and for the engineering and environmental study under s. 31.307.

20.370(5)(cr) (cr) Recreation aids — county snowmobile trail and area aids. As a continuing appropriation, the amounts in the schedule from the snowmobile account in the conservation fund to provide state aid to counties for snowmobile trails and areas consistent with the requirements of ss. 23.09 (26) and 350.12 (4) (b).

20.370(5)(cs) (cs) Recreation aids — snowmobile trail areas. As a continuing appropriation, from the snowmobile account in the conservation fund an amount equal to the estimated snowmobile gas tax payment, as determined under s. 25.29 (1) (d), for the purposes specified under s. 350.12 (4) (b).

20.370(5)(ct) (ct) Recreation aids — all-terrain vehicle project aids; gas tax payment. As a continuing appropriation, an amount equal to the estimated all-terrain vehicle gas tax payment to provide aid to towns, villages, cities, counties and federal agencies for nonstate all-terrain vehicle projects.

20.370(5)(cu) (cu) Recreation aids — all-terrain vehicle project aids. As a continuing appropriation, the amounts in the schedule from moneys received from all-terrain vehicle fees under s. 23.33 (2) (c) to (e) to provide aid to towns, villages, cities, counties, and federal agencies for nonstate all-terrain vehicle projects.

20.370(5)(cv) (cv) Recreation aids — all-terrain vehicle landowner incentive program. Biennially, from the moneys received by the department under s. 23.33 (2j), the amounts in the schedule for incentive payments to landowners for public all-terrain vehicle corridors under s. 23.33 (5r).

20.370(5)(cw) (cw) Recreation aids — supplemental snowmobile trail aids. As a continuing appropriation, from the snowmobile account in the conservation fund an amount equal to the amount calculated under s. 350.12 (4) (bg) 2. for the purposes specified in s. 350.12 (4) (b).

20.370(5)(cx) (cx) Recreation aids — all-terrain vehicle safety program. The amounts in the schedule for grants to organizations to assist with the all-terrain vehicle safety program under s. 23.33 (5m) (d).

20.370(5)(cy) (cy) Recreation and resource aids, federal funds. All moneys received from the federal government for aids to localities.

20.370(5)(da) (da) Aids in lieu of taxes — general fund. From the general fund, a sum sufficient to pay aids to municipalities for state lands under ss. 70.113 and 70.114, to the extent that these payments are not made under par. (dq) or (dr).

20.370(5)(dq) (dq) Aids in lieu of taxes — sum sufficient. A sum sufficient to pay aids to municipalities for state lands under s. 70.113.

20.370(5)(dr) (dr) Aids in lieu of taxes — sum certain. The amounts in the schedule to pay aids to municipalities for state lands under s. 70.114.

20.370(5)(dx) (dx) Resource aids — payment in lieu of taxes; federal. All moneys received from the federal government attributable to payments associated with national forest lands for distribution to towns, villages and cities in proportion to the level of municipal services provided and the number of acres of national forest lands within each municipality in accordance with 31 USC 6907.

20.370(5)(ea) (ea) Enforcement aids — spearfishing enforcement. As a continuing appropriation from the general fund, the amounts in the schedule to make payments to counties and municipalities under s. 29.947 to reimburse them for certain law enforcement costs associated with spearfishing.

20.370(5)(eq) (eq) Enforcement aids — boating enforcement. From the moneys received under s. 30.52 (3), the amounts in the schedule for the payment of state aids under s. 30.79, after first deducting the amounts appropriated under sub. (3) (ar).

20.370(5)(er) (er) Enforcement aids — all-terrain vehicle and utility terrain vehicle enforcement. The amounts in the schedule from moneys received from all-terrain vehicle and utility terrain vehicle fees under s. 23.33 (2) (c) to (e) for local law enforcement aids.

20.370(5)(es) (es) Enforcement aids — snowmobiling enforcement. The amounts in the schedule from the snowmobile account in the conservation fund to provide law enforcement aids to counties as authorized under s. 350.12 (4) (a) 4. to be used exclusively for the enforcement of ch. 350.

20.370(5)(eu) (eu) Recreation aids — utility terrain vehicle project aids. As a continuing appropriation, the amounts in the schedule from moneys received from utility terrain vehicle fees under s. 23.33 (2) (c) to (e) to provide aid to towns, villages, cities, counties, and federal agencies for nonstate utility terrain vehicle projects.

20.370(5)(ex) (ex) Enforcement aids — federal funds. All moneys received from the federal government as authorized by the governor under s. 16.54 for aids to localities.

20.370(5)(fc) (fc) Summer tribal youth program. From the general fund, the amounts in the schedule for the summer tribal youth program under s. 23.09 (27).

20.370(5)(fq) (fq) Wildlife damage claims and abatement. All moneys received under ss. 29.181, 29.559 (1r), and 29.563 (13) and not appropriated under par. (fr) and subs. (1) (hs), (hx), and (Ls) and (5) (fs) to provide state aid for the wildlife damage abatement program under s. 29.889 (5) (c) and the wildlife damage claim program under s. 29.889 (7) (d), for county administration costs under s. 29.889 (2) (d), and for payments under s. 29.89.

20.370(5)(fr) (fr) Wildlife abatement and control grants. Biennially, the amounts in the schedule from moneys received under s. 29.563 (13) for wildlife abatement and control grants under s. 29.887.

20.370(5)(fs) (fs) Venison processing. Biennially, the amounts in the schedule from moneys received under s. 29.563 (13) for the venison processing and donation program under s. 29.89 and for promotional and educational activities and materials to encourage voluntary contributions under s. 29.565.

20.370(5)(ft) (ft) Venison processing; voluntary contributions. All moneys received from voluntary contributions under s. 29.565 to be used for payments under the venison processing and donation program under s. 29.89 and for promotional and educational activities and materials to encourage voluntary contributions under s. 29.565.

20.370(5)(fv) (fv) Wolf depredation program. All moneys received from the issuance of wolf harvesting licenses under s. 29.185 and all processing fees received as authorized under s. 29.553 (1) (hr) to be used for the wolf depredation program under s. 29.888.

20.370(5)(fw) (fw) Resource aids — Natural Resources Foundation of Wisconsin payments. All moneys received under s. 23.09 (23) (b) for payments to the Natural Resources Foundation of Wisconsin under s. 23.09 (23) (d).

20.370(5)(gr) (gr) Recreation aids — utility terrain vehicle project aids; gas tax payment. As a continuing appropriation, an amount equal to the estimated utility terrain vehicle gas tax payment to provide aid to towns, villages, cities, counties, and federal agencies for nonstate utility vehicle projects.

20.370(6) (6) Environmental aids. From the general fund or other fund if so indicated:

20.370(6)(aa) (aa) Environmental aids; nonpoint source. Biennially, the amounts in the schedule for grants and assistance under the nonpoint source water pollution abatement program under s. 281.65.

20.370(6)(ac) (ac) Lake Koshkonong study. The amounts in the schedule for the grant for the study of Lake Koshkonong under 2009 Wisconsin Act 28, section 9137 (6i).

20.370(6)(ar) (ar) Environmental aids — lake protection. From the conservation fund, as a continuing appropriation, the amounts in the schedule for grants and contracts under ss. 281.68 and 281.69.

20.370(6)(as) (as) Environmental aids — invasive aquatic species and lake monitoring. Biennially, from the conservation fund, the amounts in the schedule for grants under s. 23.22 (2) (c) to control invasive species that are aquatic species and for lake monitoring contracts under s. 281.68 (1t).

20.370(6)(au) (au) Environmental aids — river protection; environmental fund. From the environmental fund, the amounts in the schedule for river protection grants under s. 281.70. Notwithstanding s. 20.001 (3) (a), on June 30 of each fiscal year the unencumbered balance in this appropriation account shall be transferred to the appropriation account under par. (ar).

20.370(6)(av) (av) Environmental aids — river protection; conservation fund. From the conservation fund, the amounts in the schedule for river protection grants and contracts under s. 281.70. Notwithstanding s. 20.001 (3) (a), on June 30 of each fiscal year the unencumbered balance in this appropriation account shall be transferred to the appropriation account under par. (ar).

20.370(6)(aw) (aw) Environmental aids — river protection, nonprofit organization contracts. From the conservation fund, as a continuing appropriation, the amounts in the schedule for contracts under s. 281.72.

20.370(6)(bj) (bj) Environmental aids — waste reduction and recycling grants and gifts. All moneys received from gifts, grants, bequests, devises and donations relating to waste reduction and recycling to carry out the purpose for which made.

20.370(6)(bk) (bk) Environmental aids — wastewater and drinking water grant. The amounts in the schedule for the wastewater and drinking water grant under s. 281.73. All moneys transferred from the appropriation account under s. 20.505 (8) (hm) 17f. shall be credited to this appropriation account. Notwithstanding s. 20.001 (3) (a), the unencumbered balance on June 30 of each year shall revert to the appropriation account under s. 20.505 (8) (hm). No moneys may be encumbered from this appropriation after June 30, 2005.

20.370(6)(bu) (bu) Financial assistance for responsible units. From the environmental fund, the amounts in the schedule for grants to responsible units under s. 287.23 and for the grant under 2009 Wisconsin Act 28, section 9137 (1q).

20.370(6)(bw) (bw) Recycling consolidation grants. From the environmental fund, the amounts in the schedule for recycling consolidation grants under s. 287.24.

20.370(6)(ca) (ca) Environmental aids — scenic urban waterways. As a continuing appropriation, the amounts in the schedule to administer a program for scenic urban waterways under s. 30.275.

20.370(6)(cm) (cm) Environmental aids — federal funds. All moneys received from the federal government to aid localities.

20.370(6)(cr) (cr) Environmental aids — compensation for well contamination and abandonment. As a continuing appropriation, from the environmental fund, the amounts in the schedule to pay compensation under s. 281.75.

20.370(6)(da) (da) Environmental planning aids — local water quality planning. The amounts in the schedule to provide state assistance to designated local agencies and to local governmental units that are not designated local agencies for water quality planning activities under s. 281.51.

20.370(6)(dm) (dm) Environmental planning aids — federal funds. All moneys received from the federal government to aid local units of government and designated local agencies for environmental planning, as authorized by the governor under s. 16.54, for those purposes.

20.370(6)(dq) (dq) Environmental aids — urban nonpoint source. Biennially, from the environmental fund, the amounts in the schedule to provide financial assistance for urban nonpoint source water pollution abatement and storm water management under s. 281.66 and for municipal flood control and riparian restoration under s. 281.665 and to make the grants under 2009 Wisconsin Act 28, section 9137 (5q) and (6i).

20.370(6)(ef) (ef) Brownfields revolving loan repayments. All moneys received in repayment of loans under s. 292.72, to make loans or grants for the remediation of brownfield sites under s. 292.72.

20.370(6)(eg) (eg) Groundwater mitigation and local assistance. All moneys received under s. 281.34 not appropriated under sub. (4) (cg) or (ch) for mitigation under s. 281.34 (8) (d) and (9) (d) and funding to local governmental units under s. 281.34 (9) (b).

20.370(6)(eh) (eh) Brownfields revolving loan funds administered for other entity. All moneys received from another governmental entity under s. 292.72 (2), to administer a brownfield revolving loan program for the other governmental entity under s. 292.72 (2).

20.370(6)(em) (em) Federal brownfields revolving loan funds. All moneys received from the federal government under s. 292.72 (1), to make loans or grants for the remediation of brownfield sites under s. 292.72 (1).

20.370(6)(eq) (eq) Environmental aids — dry cleaner environmental response. Biennially, from the dry cleaner environmental response fund, the amounts in the schedule for financial assistance under s. 292.65 and to make transfers required under s. 292.65 (11).

20.370(6)(er) (er) Vapor control system removal grants. Biennially, from the petroleum inspection fund, the amounts in the schedule for vapor control system removal grants under s. 285.31 (6).

20.370(6)(ev) (ev) Reimbursement for disposal of contaminated sediment. From the environmental fund, the amounts in the schedule for reimbursement for out-of-state disposal of contaminated sediment under s. 292.68.

20.370(6)(fr) (fr) Petroleum storage environmental remedial action; awards. Biennially, from the petroleum inspection fund, the amounts in the schedule to pay awards under s. 292.63, legal costs incurred under s. 292.63 (7m), amounts to reduce principal of outstanding revenue obligations issued pursuant to s. 292.63 (9m) and, if the department promulgates rules under s. 292.63 (2) (i) 1., to purchase, or provide funding to purchase, insurance described in s. 292.63 (2) (i) 2.

20.370(6)(fs) (fs) Petroleum storage environmental remedial action revenue bonding; awards. From the petroleum inspection fund, a sum sufficient not to exceed the net proceeds of special fund obligations issued pursuant to s. 292.63 (9m) to pay awards under s. 292.63 (4) and legal costs incurred under s. 292.63 (7m). Estimated disbursements under this paragraph shall not be included in the schedule under s. 20.005.

20.370(6)(fv) (fv) Removal of underground petroleum storage tanks. From the petroleum inspection fund, the amounts in the schedule for the removal of abandoned underground petroleum storage tanks under s. 292.64.

20.370(7) (7) Debt service and development. From the general fund or other fund if so indicated:

20.370(7)(aa) (aa) Resource acquisition and development — principal repayment and interest. A sum sufficient to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing the placement of structures and fill under s. 30.203, in financing the acquisition, construction, development, enlargement, or improvement of state recreation facilities under s. 20.866 (2) (tp) and (tr), in financing state aids for land acquisition and development of local parks under s. 20.866 (2) (tq), in financing land acquisition activities under s. 20.866 (2) (ts) and (tt), in financing the aid program for dams under s. 20.866 (2) (tx), in financing ice age trail development under s. 20.866 (2) (tw), in financing the Warren Knowles-Gaylord Nelson stewardship program under s. 20.866 (2) (tz) and in financing the Warren Knowles-Gaylord Nelson stewardship 2000 program under s. 20.866 (2) (ta), but not including payments made under par. (ac), and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a). Payments may not be made from this appropriation account for principal and interest costs incurred in financing land acquisition and development of state forests under ss. 20.866 (2) (ta) and (tz) until all moneys available under s. 20.370 (7) (au) have been expended.

20.370(7)(ac) (ac) Principal repayment and interest — recreational boating bonds. A sum sufficient to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in assisting municipalities and other qualifying entities in the acquisition, construction, development, enlargement or improvement of recreational boating facilities under s. 30.92 and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.370(7)(ad) (ad) Land sales — principal repayment. All moneys received from the proceeds from the sale of land and property under s. 23.145 to reimburse s. 20.866 (1) (u) for the payment of principal on outstanding public debt incurred under the Warren Knowles-Gaylord Nelson stewardship 2000 program under s. 23.0917 and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.370(7)(ag) (ag) Land acquisition — principal repayment and interest. All moneys received from proceeds from the sale of land under s. 23.0917 (5m) (b) 2. to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing land acquisition under s. 23.0917 (5m) from the appropriation under s. 20.866 (2) (ta) and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.370(7)(aq) (aq) Resource acquisition and development — principal repayment and interest. From the conservation fund, a sum sufficient to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing land acquisition activities under s. 20.866 (2) (ty) and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.370(7)(ar) (ar) Dam repair and removal — principal repayment and interest. From the conservation fund, a sum sufficient to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing the aid program for dams under s. 20.866 (2) (tL) and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.370(7)(at) (at) Recreation development — principal repayment and interest. From the conservation fund, a sum sufficient to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in acquiring, constructing, developing, enlarging, or improving state recreation facilities and state fish hatcheries under s. 20.866 (2) (tu) and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.370(7)(au) (au) State forest acquisition and development — principal repayment and interest. From the conservation fund, the amounts in the schedule to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing land acquisition and development for state forests from the appropriations under s. 20.866 (2) (ta) and (tz) and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.370(7)(bq) (bq) Principal repayment and interest — remedial action. From the environmental fund, a sum sufficient to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing remedial action under ss. 281.83 and 292.31 and for the payment of this state's share of environmental repair that is funded under 42 USC 960l to 9675 and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.370(7)(br) (br) Principal repayment and interest — contaminated sediment. From the environmental fund, a sum sufficient to reimburse s. 20.866 (1) (u) for the principal and interest costs incurred in financing projects to remove contaminated sediment under s. 20.866 (2) (ti), to make the payments determined by the building commission under s. 13.488 (1) (m) that are attributable to the proceeds of obligations incurred in financing those projects, and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.370(7)(cb) (cb) Principal repayment and interest — pollution abatement bonds. A sum sufficient to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing the acquisition, construction, development, enlargement or improvement of point source water pollution abatement facilities and sewage collection facilities under ss. 281.55, 281.56 and 281.57 and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a), to the extent that these payments are not made under par. (ct).

20.370(7)(cc) (cc) Principal repayment and interest — combined sewer overflow; pollution abatement bonds. A sum sufficient to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing the construction of combined sewer overflow projects under s. 281.63 and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.370(7)(cd) (cd) Principal repayment and interest — municipal clean drinking water grants. A sum sufficient to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in making municipal clean drinking water grants under s. 281.53 and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.370(7)(cg) (cg) Principal repayment and interest — nonpoint repayments. All moneys received as repayments of cash surpluses and cash advances from recipients of grants under the nonpoint source water pollution abatement program under s. 281.65, to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in providing funds under s. 20.866 (2) (te) for nonpoint source water pollution projects under s. 281.65, to make the payments determined by the building commission under s. 13.488 (1) (m) that are attributable to the proceeds of obligations incurred in financing those projects, and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.370(7)(cq) (cq) Principal repayment and interest — nonpoint source grants. From the environmental fund, a sum sufficient to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in providing funds under s. 20.866 (2) (te) for nonpoint source water pollution abatement projects under s. 281.65, to make the payments determined by the building commission under s. 13.488 (1) (m) that are attributable to the proceeds of obligations incurred in financing those projects, to the extent that these payments are not made under par. (cg), and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.370(7)(cr) (cr) Principal repayment and interest — nonpoint source. From the environmental fund, a sum sufficient to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing nonpoint source projects under s. 20.866 (2) (tf), to make the payments determined by the building commission under s. 13.488 (1) (m) that are attributable to the proceeds of obligations incurred in financing those projects, and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.370(7)(cs) (cs) Principal repayment and interest — urban nonpoint source cost-sharing. From the environmental fund, a sum sufficient to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing cost-sharing grants for projects under s. 20.866 (2) (th), to make the payments determined by the building commission under s. 13.488 (1) (m) that are attributable to the proceeds of obligations incurred in financing those grants, and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.370(7)(ct) (ct) Principal and interest — pollution abatement, environmental fund. From the environmental fund, the amounts in the schedule to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing the acquisition, construction, development, enlargement or improvement of point source water pollution abatement facilities and sewage collection facilities under ss. 281.55, 281.56 and 281.57, to make the payments determined by the building commission under s. 13.488 (1) (m) that are attributable to the proceeds of obligations incurred in financing those facilities, and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.370(7)(dq) (dq) Petroleum inspection fund — revenue obligation proceeds. As a continuing appropriation, all proceeds from revenue obligations that are issued under subch. II or IV of ch. 18, authorized under s. 292.63 (9m) and deposited in a fund in the state treasury created under s. 18.57 (1), to provide for reserves and for expenses of issuance and management of the revenue obligations, and the remainder to be transferred to the petroleum inspection fund for the purposes of the petroleum storage remedial action program under s. 292.63. Estimated disbursements under this paragraph shall not be included in the schedule under s. 20.005.

20.370(7)(dr) (dr) Petroleum inspection fund — revenue obligation repayment. From the petroleum inspection fund, a sum sufficient to repay the fund in the state treasury created under s. 18.57 (1), or the separate and distinct fund outside the state treasury under s. 18.562 (3), the amount needed to retire revenue obligations issued under subch. II or IV of ch. 18, as authorized under s. 292.63 (9m), and to make payments under an agreement or ancillary arrangement entered into under s. 18.55 (6) with respect to revenue obligations issued under s. 292.63 (9m).

20.370(7)(ds) (ds) Revenue obligation debt service — petroleum inspection fund. From the fund in the state treasury created under s. 18.57 (1), all moneys received by the fund for the purpose of the retirement of revenue obligations, providing for reserves and for operations relating to the management and retirement of revenue obligations issued under subch. II or IV of ch. 18, as authorized under s. 292.63 (9m), and to make payments under an agreement or ancillary arrangement entered into under s. 18.55 (6) with respect to revenue obligations issued under s. 292.63 (9m). All moneys received by the fund are irrevocably appropriated in accordance with subch. II of ch. 18 and further established in resolutions authorizing the issuance of the revenue obligations and setting forth the distribution of funds to be received thereafter. Estimated disbursements under this paragraph shall not be included in the schedule under s. 20.005.

20.370(7)(ea) (ea) Administrative facilities — principal repayment and interest. A sum sufficient to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing the acquisition, construction, development, enlargement, or improvement of administrative office, laboratory, equipment storage, or maintenance facilities and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.370(7)(eq) (eq) Administrative facilities — principal repayment and interest. From the conservation fund, a sum sufficient to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing the acquisition, construction, development, enlargement, or improvement of administrative office, laboratory, equipment storage, or maintenance facilities and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.370(7)(er) (er) Administrative facilities — principal repayment and interest; environmental fund. From the environmental fund, a sum sufficient to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing the acquisition, construction, development, enlargement, or improvement of administrative office, laboratory, equipment storage, or maintenance facilities under s. 20.866 (2) (tk), to make the payments determined by the building commission under s. 13.488 (1) (m) that are attributable to the proceeds of obligations incurred in financing this acquisition, construction, development, enlargement, or improvement, and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.370(7)(fa) (fa) Resource maintenance and development — state funds. As a continuing appropriation, the amounts in the schedule for the maintenance and development of state parks under ch. 27; of recreation areas, other than game or fish refuges, in state forests under ch. 28; of lands owned, managed, supervised or controlled by the department in the lower Wisconsin state riverway as defined in s. 30.40 (15); and of other recreational lands owned by the department, and for the maintenance of the ice age trail. Of the amounts appropriated under this paragraph, $50,000 may be expended only to match at the ratio of 1 to 1 funds received under par. (gg) from a county, city, village, town or organization after August 9, 1989, that are given specifically for the purchase of equipment and materials for maintenance of the ice age trail. At least $150,000 in each fiscal year shall be expended from this appropriation for maintaining and developing historic sites at least $10,000 of which shall be expended in each fiscal year for maintaining and developing Heritage Hill state park.

20.370(7)(fk) (fk) Resource acquisition and development — service funds; transportation moneys. All moneys received by the department from the department of transportation for the acquisition of land for, or for construction or development of, facilities, or for materials or services provided by the department, to pay for expenses associated with those facilities, materials or services.

20.370(7)(fr) (fr) Resource acquisition and development — boating access to southeastern lakes. From the conservation fund, as a continuing appropriation, the amounts in the schedule for state recreational boating projects that provide public access to inland waters, as defined in s. 29.001 (45), which are lakes in the region identified under s. 25.29 (7) (a).

20.370(7)(fs) (fs) Resource acquisition and development — state funds. From the conservation fund, as a continuing appropriation, the amounts in the schedule for land acquisition, development and improvement under s. 23.09 (2).

20.370(7)(ft) (ft) Resource acquisition and development — boating access. From the conservation fund, as a continuing appropriation, the amounts in the schedule for state recreational boating projects that provide public access to lakes.

20.370(7)(fu) (fu) Resource acquisition and development — nonmotorized boating improvements. From the conservation fund, all moneys received from contributions collected under s. 30.525 for the development or enhancement of programs or services which provide benefits relating directly to nonmotorized boating activities including, but not limited to, land acquisition and the development of public access sites and camping sites with access to water.

20.370(7)(fw) (fw) Resource acquisition and development — Mississippi and St. Croix rivers management. From the conservation fund, as a continuing appropriation, the amounts in the schedule for river management activities for habitat and recreational projects on the Mississippi and lower St. Croix rivers and for environmental and resource management studies on the Mississippi and lower St. Croix rivers.

20.370(7)(fy) (fy) Resource acquisition and development — federal funds. From the conservation fund, all moneys received from the federal government for land acquisition and development and improvement of land and facilities.

20.370(7)(gg) (gg) Ice age trail — gifts and grants. All moneys received from gifts, grants or bequests for the development of the ice age trail under s. 23.17 to be expended for the purposes for which made and received.

20.370(7)(gq) (gq) State trails — gifts and grants. From the conservation fund, all moneys received from gifts, grants or bequests for the development of state trails under s. 23.175 to be expended for the purposes for which made and received.

20.370(7)(ha) (ha) Facilities acquisition, development and maintenance. As a continuing appropriation, the amounts in the schedule for the acquisition, development and construction costs of new structures and buildings and for the maintenance costs of existing structures and buildings under the control of the department.

20.370(7)(hq) (hq) Facilities acquisition, development and maintenance — conservation fund. From the conservation fund, as a continuing appropriation, the amounts in the schedule for the acquisition, development and construction costs of new structures and buildings and for the maintenance costs of existing structures and buildings under the control of the department.

20.370(7)(jr) (jr) Rental property and equipment — maintenance and replacement. From the conservation fund all moneys received by the department from the rental of real property and equipment that are owned by the department, except moneys appropriated under subs. (1) (jr) and (4) (kt), to be used for the maintenance and replacement of this real property and equipment.

20.370(7)(mc) (mc) Resource maintenance and development — state park, forest and riverway roads. As a continuing appropriation, the amounts in the schedule for state park and forest roads and roads in the lower Wisconsin state riverway as defined in s. 30.40 (15) under s. 84.28 and for the maintenance of roads in state parks under ch. 27 and recreation areas in state forests under ch. 28 which are not eligible for funding under s. 84.28. The department shall expend not less than one-third of the amounts in the schedule from this appropriation in each fiscal year for state park and forest roads and roads in the lower Wisconsin state riverway as defined in s. 30.40 (15) under s. 84.28 and shall expend the balance from the appropriation for the maintenance of roads which are not eligible for funding under s. 84.28.

20.370(7)(mi) (mi) General program operations — private and public sources. All moneys not otherwise appropriated that are received from private or public sources, other than state agencies and the federal government, for facilities, materials or services provided by the department relating to resource acquisition or development to pay for expenses associated with those facilities, materials or services.

20.370(7)(mk) (mk) General program operations — service funds. From the general fund, all moneys received by the department from the department and from other state agencies for facilities, materials, or services provided by the department relating to resource acquisition or development to pay for expenses associated with those facilities, materials, or services.

20.370(8) (8) Administration and technology.

20.370(8)(ir)(ir) Promotional activities and publications. All moneys received from subscriptions and other revenues generated by promotional activities, photographs, slides, videotapes, artwork, publications, magazines and other periodicals, except the Wisconsin natural resources magazine, to be used for these promotional activities, photographs, slides, videotapes, artwork, publications and magazines and for educational and informational activities concerning conservation and the environment.

20.370(8)(iw) (iw) Statewide recycling administration. From the environmental fund, the amounts in the schedule for administration of a statewide recycling program under ch. 287.

20.370(8)(ma) (ma) General program operations — state funds. From the general fund, the amounts in the schedule for the general administration and field administration of the department.

20.370(8)(mg) (mg) General program operations — stationary sources. From the general fund, from the moneys received from fees under s. 285.69 (2) (a) and (e) and (2e), the amounts in the schedule for the administration of the operation permit program under ch. 285 and s. 299.15.

20.370(8)(mi) (mi) General program operations — private and public sources. From the general fund, all moneys received from public or private sources, other than state agencies and the federal government, for facilities, materials or services provided by the department related to administration and technology, to pay for costs and expenses associated with those facilities, materials or services.

20.370(8)(mk) (mk) General program operations — service funds. From the general fund, all moneys received by the department from the department and from other state agencies, except as provided in par. (nk), for facilities, materials or services provided by the department relating to administrative services, to provide those facilities, materials or services.

20.370(8)(mq) (mq) General program operations — mobile sources. From the petroleum inspection fund, the amounts in the schedule for the administration of the mobile source air pollution program under ch. 285.

20.370(8)(mr) (mr) General program operations — environmental improvement fund. From the environmental improvement fund, the amounts in the schedule for the general administration and field administration of the department.

20.370(8)(mt) (mt) Equipment and services. All moneys received by the department from the sale of used cars, trucks, heavy equipment, information technology, and fire control vehicle equipment; from the provision of radio communication services; and from fleet usage fees for cars, trucks, heavy equipment, and fire control vehicle equipment, to be used for the department's state airplane fleet use costs and for the operation, maintenance, replacement, and purchase of radio communication infrastructure, cars, trucks, heavy equipment, information technology, and fire control vehicle equipment.

20.370(8)(mu) (mu) General program operations — state funds. The amounts in the schedule for the general administration and field administration of the department.

20.370(8)(mv) (mv) General program operations — environmental fund. From the environmental fund, the amounts in the schedule for the general administration and field administration of the department.

20.370(8)(mz) (mz) Indirect cost reimbursements. All moneys received from the federal government as reimbursement of indirect costs of grants and contracts for the purposes authorized in s. 16.54 (9) (b).

20.370(8)(ni) (ni) Geographic information systems, general program operations — other funds. From the general fund, all moneys received by the department from entities other than the department or other state agencies for providing facilities, support services and materials related to geographic information systems, to provide those facilities, services or materials to entities other than the department and other state agencies.

20.370(8)(nk) (nk) Geographic information systems, general program operations — service funds. From the general fund, all moneys received by the department from the department and from other state agencies for providing facilities, support services and materials related to geographic information systems, to provide those facilities, services or materials to the department or to those agencies.

20.370(8)(zq) (zq) Gifts and donations. All moneys received from gifts, grants, bequests and devises in accordance with s. 25.29 to be expended for the purposes made.

20.370(9) (9) Customer assistance and external relations.

20.370(9)(eg)(eg) Gifts and grants; environmental management systems. From the general fund, all moneys received from gifts, grants or bequests for the department's activities related to environmental management systems to be used for the purposes for which made.

20.370(9)(gb) (gb) Education programs — program fees. Biennially, from the general fund, the amounts in the schedule for department educational activities at the MacKenzie environmental center. All moneys received from fees collected under s. 23.425 (2) for the use of the center shall be credited to this appropriation.

20.370(9)(hk) (hk) Approval fees to Lac du Flambeau band-service funds. From the general fund, the amounts in the schedule for the purpose of making payments to the Lac du Flambeau band of the Lake Superior Chippewa under s. 29.2295 (4) (a). All moneys transferred from the appropriation account under s. 20.505 (8) (hm) 8r. shall be credited to this appropriation account.

20.370(9)(hs) (hs) Approval fees from Lac du Flambeau band. All moneys received from the Lac du Flambeau band of the Lake Superior Chippewa under s. 29.229 (5r), to be paid to the band to be used for fishery management within the reservation, as defined in s. 29.229 (1) (b).

20.370(9)(ht) (ht) Approval fees to Lac du Flambeau band. A sum sufficient that is equal to the amount necessary to make full payments to the Lac du Flambeau band of the Lake Superior Chippewa under s. 29.2295 (4) (c) 2.

20.370(9)(hu) (hu) Handling and other fees. All moneys received by the department as provided under ss. 23.33 (2) (o), 29.2297, 29.556, 30.52 (1m) (e), and 350.12 (3h) (g) for the issuing of department and federal approvals under ch. 29 and for the issuing and renewing of certificates and registrations by the department under ss. 23.33 (2) (i) and (ig), 30.52 (1m) (a) and (ag), and 350.12 (3h) (a) and (ag).

20.370(9)(hv) (hv) Fee amounts for statewide automated issuing system. All moneys received from the deductions made under s. 29.024 (6) (ag) to be used for payments to a person contracted under s. 29.024 (6) (a) 4. as required by the contract.

20.370(9)(hw) (hw) Utility terrain vehicle fees. All moneys received by the department as provided under s. 23.33 (2) (om) for issuing and renewing utility terrain vehicle registration documentation by the department under s. 23.33 (2) (i).

20.370(9)(iq) (iq) Natural resources magazine. All moneys received from subscriptions and other revenues generated by Wisconsin natural resources magazine, to be used for its production, handling and distribution.

20.370(9)(is) (is) Statewide recycling administration. From the environmental fund, the amounts in the schedule for the administration of recycling activities under ch. 287.

20.370(9)(ma) (ma) General program operations — state funds. From the general fund, the amounts in the schedule for communications, customer services and aids administration.

20.370(9)(mh) (mh) General program operations — stationary sources. From the general fund, from the moneys received from fees under s. 285.69 (2) (a) and (e) and (2e), the amounts in the schedule for customer service, communications and aids administration for the operation permit program under ch. 285 and s. 299.15.

20.370(9)(mi) (mi) General program operations — private and public sources. From the general fund, all moneys received from public or private sources, other than state agencies and the federal government, for facilities, materials or services provided by the department related to customer service and external relations, to pay for costs and expenses associated with those facilities, materials or services.

20.370(9)(mk) (mk) General program operations — service funds. From the general fund, all moneys received by the department from the department and from other state agencies for facilities, materials or services provided by the department relating to communications, customer services, licensing and aids administration.

20.370(9)(mm) (mm) General program operations — federal funds. From the general fund, all moneys received as federal aid for communications, customer services and aids administration, as authorized by the governor under s. 16.54, for the purposes for which received.

20.370(9)(mq) (mq) General program operations — mobile sources. From the petroleum inspection fund, the amounts in the schedule for customer services, communications and aids administration for the mobile source air pollution program under ch. 285.

20.370(9)(mt) (mt) Aids administration — environmental improvement programs; state funds. From the environmental improvement fund, the amounts in the schedule for the administration of ss. 281.58, 281.60, 281.61 and 281.62.

20.370(9)(mu) (mu) General program operations — state funds. The amounts in the schedule for communications, customer services, licensing, registration and aids administration.

20.370(9)(mv) (mv) General program operations — environmental fund. From the environmental fund, the amounts in the schedule for communications, customer services and aids administration.

20.370(9)(mw) (mw) Aids administration — snowmobile recreation. The amounts in the schedule from the snowmobile account in the conservation fund for the administration of snowmobile aids under s. 350.12 (4).

20.370(9)(mx) (mx) Aids administration — clean water fund program; federal funds. From the clean water fund program federal revolving loan fund account in the environmental improvement fund, all moneys received from the federal government to administer the clean water fund program, as authorized by the governor under s. 16.54, for the administration of the clean water fund program under s. 281.58 or 281.59.

20.370(9)(my) (my) General program operations — federal funds. All moneys received as federal aid for communications, customer services and aids administration, as authorized by the governor under s. 16.54, for the purposes for which received.

20.370(9)(mz) (mz) Indirect cost reimbursements. All moneys received from the federal government as reimbursement of indirect costs of grants and contracts relating to communications, customer services and aids administration for the purposes authorized in s. 16.54 (9) (b).

20.370(9)(nq) (nq) Aids administration — dry cleaner environmental response. From the dry cleaner environmental response fund, the amounts in the schedule to administer s. 292.65.

20.370(9)(ny) (ny) Aids administration — safe drinking water loan programs; federal funds. From the safe drinking water loan program federal revolving loan fund account in the environmental improvement fund, all moneys received from the federal government to administer the safe drinking water loan program, as authorized by the governor under s. 16.54, for the administration of the safe drinking water loan program under s. 281.59 or 281.61, the drinking water loan guarantee program under ss. 234.86 and 281.625 and other drinking water quality activities under s. 281.62.

20.370 History History: 1971 c. 40, 95; 1971 c. 125 ss. 101 to 121, 522 (1); 1971 c. 211, 215, 277, 330, 336; 1973 c. 12 s. 37; 1973 c. 90, 100; 1973 c. 243 s. 82; 1973 c. 296, 298, 301, 318, 333, 336; 1975 c. 8, 39, 51, 91, 198; 1975 c. 224 ss. 7d, 7f, 7m, 17 to 19p; 1977 c. 29 ss. 181 to 234, 1657 (34); 1977 c. 274, 370, 374, 376, 377; 1977 c. 418 ss. 95 to 110, 929 (37); 1977 c. 421, 432; 1977 c. 447 ss. 42 to 44, 210; 1979 c. 34 ss. 199 to 322, 2102 (39) (a); 1979 c. 221; 1979 c. 361 s. 113; 1981 c. 1, 20, 86, 95, 131, 294, 330; 1981 c. 374 ss. 6, 7, 148, 150; 1983 a. 27 ss. 216m to 269, 2202 (23); 1983 a. 75, 181, 243, 397; 1983 a. 410 ss. 5m to 11, 2202 (38); 1983 a. 413; 1983 a. 416 ss. 1, 19; 1983 a. 426; 1985 a. 16, 22; 1985 a. 29 ss. 282d to 356, 3202 (26) (a), (39) (a), (c), (dm), (i); 1985 a. 46, 60, 65, 120, 202, 296; 1987 a. 27, 98, 110, 290, 295, 298, 305; 1987 a. 312 s. 17; 1987 a. 384, 397, 399, 403, 418; 1989 a. 31, 128, 284, 288, 326; 1989 a. 335 ss. 22nn to 30g, 89; 1989 a. 336, 350, 359, 366; 1991 a. 32; 1991 a. 39 ss. 326b to 394, 594c; 1991 a. 254, 269, 300, 309, 315; 1993 a. 16, 75, 166, 213, 343, 349, 415, 421, 453, 464; 1993 a. 490 ss. 18, 271; 1995 a. 27, 201, 225, 227, 296, 378, 459; 1997 a. 27, 35; 1997 a. 237 ss. 33 to 38d, 727g; 1997 a. 248; 1999 a. 9, 32, 74, 92; 1999 a. 150 s. 672; 1999 a. 185; 2001 a. 16, 56, 92, 108, 109; 2003 a. 33, 228, 251, 310, 314, 321, 327; 2005 a. 25, 286, 288, 347, 394; 2007 a. 20, 50, 97; 2009 a. 28, 42, 50, 175, 276, 365, 373; 2011 a. 32, 103, 118, 148, 151, 169, 208; 2011 a. 257 s. 56; 2013 a. 1; 2013 a. 20 ss. 214, 217, 218, 219, 220, 221, 276 to 289j; 2013 a. 72, 80; s. 13.92 (1) (bm) 2.



20.373 Fox River Navigational System Authority.

20.373  Fox River Navigational System Authority. There is appropriated, from the conservation fund, or from other funds if so indicated, to the Fox River Navigational System Authority for the following program:

20.373(1) (1) Initial costs.

20.373(1)(g)(g) Administration, operation, repair, and rehabilitation. From the general fund, all moneys received from the sale of surplus land under 2005 Wisconsin Act 25, section 9105 (14q) except as provided in s. 13.48 (14) (am) or 16.848 (1), to be used for administration of the authority and the operation, repair, and rehabilitation of the Fox River lock system.

20.373(1)(r) (r) Establishment and operation. As a continuing appropriation, the amounts in the schedule for the establishment of the Fox River Navigational System Authority and for the initial costs of operating the Fox River Navigational System Authority and the Fox River navigational system.

20.373 History History: 2001 a. 16; 2005 a. 25; 2007 a. 20; 2013 a. 20.



20.375 Lower Fox River Remediation Authority.

20.375  Lower Fox River Remediation Authority. There is appropriated to the Lower Fox River Remediation Authority for the following program:

20.375(1) (1) Initial costs.

20.375(1)(a)(a) Initial costs. Biennially, the amounts in the schedule for the costs of the initial organization and operation of the authority under ch. 279.

20.375 History History: 2007 a. 20.



20.380 Tourism, department of.

20.380  Tourism, department of. There is appropriated to the department of tourism for the following programs:

20.380(1) (1) Tourism development and promotion.

20.380(1)(a)(a) General program operations. The amounts in the schedule for general program operations under subch. II of ch. 41 except for those functions under ss. 41.11 (4) and 41.17.

20.380(1)(b) (b) Tourism marketing; general purpose revenue. Biennially, the amounts in the schedule for tourism marketing service expenses and the execution of the functions under ss. 41.11 (4) and 41.17. In each fiscal year, the department shall expend for tourism marketing service expenses and the execution of the functions under ss. 41.11 (4) and 41.17 an amount that bears the same proportion to the amount in the schedule for the fiscal year as the amount expended under par. (kg) in that fiscal year bears to the amount in the schedule for par. (kg) for that fiscal year. Of the amounts under this paragraph, not more than 50% shall be used to match funds allocated under s. 41.17 by private or public organizations for the joint effort marketing of tourism with the state.

20.380(1)(g) (g) Gifts, grants and proceeds. All moneys received from gifts, donations, grants, bequests and devises and all proceeds from services, conferences and from sales of publications and promotional materials to carry out the purposes for which made or collected.

20.380(1)(h) (h) Tourism promotion; sale of surplus property receipts. All moneys received under s. 41.23 for the purpose of administering the program established under s. 41.23 and for tourism promotion.

20.380(1)(ig) (ig) Golf promotion. All moneys received under s. 341.14 (6r) (b) 9m. a. for the purpose of promoting golf in this state.

20.380(1)(ir) (ir) Payments to the WPGA Junior Foundation. All moneys received under s. 341.14 (6r) (b) 9m. b. for payments to the WPGA Junior Foundation, Inc. under s. 41.24.

20.380(1)(j) (j) Tourism promotion — private and public sources. All moneys not otherwise appropriated that are received from private or public sources, other than state agencies and the federal government, for facilities, materials or services provided by the department relating to tourism promotion to pay for expenses associated with those facilities, materials or services.

20.380(1)(k) (k) Sale of materials or services. All moneys received from the department or other state agencies for providing materials and services.

20.380(1)(ka) (ka) Sale of materials and services — local assistance. All moneys received from the department or other state agencies for providing materials and services as local assistance.

20.380(1)(kb) (kb) Sale of materials and services — individuals and organizations. All moneys received from the department or other state agencies for providing materials and services to individuals and organizations.

20.380(1)(kc) (kc) Marketing clearinghouse charges. The amounts in the schedule to provide marketing clearinghouse services and products under s. 41.21. All moneys collected from charges for services and products under s. 41.21 shall be credited to this appropriation account.

20.380(1)(kg) (kg) Tourism marketing; gaming revenue. Biennially, the amounts in the schedule for tourism marketing service expenses and the execution of the functions under ss. 41.11 (4) and 41.17. In each fiscal year, the department shall expend for tourism marketing service expenses and the execution of the functions under ss. 41.11 (4) and 41.17 an amount that bears the same proportion to the amount in the schedule for the fiscal year as the amount expended under par. (b) in that fiscal year bears to the amount in the schedule for par. (b) for that fiscal year. All moneys transferred from the appropriation account under s. 20.505 (8) (hm) 6. shall be credited to this appropriation account. Notwithstanding s. 20.001 (3) (b), the unencumbered balance on June 30 of each odd-numbered year shall revert to the appropriation account under s. 20.505 (8) (hm).

20.380(1)(km) (km) Grants for regional tourist information centers. The amounts in the schedule for tourist information center grants under s. 41.16. All moneys transferred from the appropriation account under s. 20.505 (8) (hm) 6b. shall be credited to this appropriation account. Notwithstanding s. 20.001 (3) (a), the unencumbered balance on June 30 of each year shall revert to the appropriation account under s. 20.505 (8) (hm).

20.380(1)(m) (m) Federal aid, state operations. All moneys received from the federal government for state operations, as authorized by the governor under s. 16.54.

20.380(1)(n) (n) Federal aid, local assistance. All moneys received from the federal government, as authorized by the governor under s. 16.54, for local assistance.

20.380(1)(o) (o) Federal aid, individuals and organizations. All moneys received from the federal government, as authorized by the governor under s. 16.54, for aids to individuals and organizations.

20.380(1)(q) (q) Administrative services — conservation fund. From the conservation fund, the amounts in the schedule for general program operations related to the administrative services of the department.

20.380(1)(w) (w) Tourism marketing; transportation fund. Biennially, from the transportation fund, the amounts in the schedule for tourism marketing service expenses and the execution of the functions under ss. 41.11 (4) and 41.17.

20.380(2) (2) Kickapoo valley reserve.

20.380(2)(ip)(ip) Kickapoo reserve management board; program services. All moneys received by the Kickapoo reserve management board from admissions, fees, leases, concessions, memberships, sales and other similar receipts authorized under s. 41.41 to be used for the general program operations of the board under s. 41.41.

20.380(2)(ir) (ir) Kickapoo reserve management board; gifts and grants. All moneys received by the Kickapoo reserve management board from gifts, grants or bequests, to carry out the purpose for which received.

20.380(2)(kc) (kc) Kickapoo valley reserve; law enforcement services. The amounts in the schedule to provide law enforcement services in the Kickapoo valley reserve under s. 41.41 (2). All moneys transferred from the appropriation account under s. 20.505 (8) (hm) 6c. shall be credited to this appropriation account. Notwithstanding s. 20.001 (3) (a), the unencumbered balance on June 30 of each year shall revert to the appropriation account under s. 20.505 (8) (hm).

20.380(2)(ms) (ms) Kickapoo reserve management board; federal aid. All moneys received by the Kickapoo reserve management board from the federal government, as authorized by the governor under s. 16.54, to be used for the purposes for which made and received.

20.380(2)(q) (q) Kickapoo reserve management board; general program operations. From the conservation fund, the amounts in the schedule for the general program operations of the Kickapoo reserve management board under s. 41.41.

20.380(2)(r) (r) Kickapoo valley reserve; aids in lieu of taxes. From the conservation fund, a sum sufficient to pay aids to taxing jurisdictions for the Kickapoo valley reserve under s. 41.41 (10).

20.380(3) (3) Support of arts projects.

20.380(3)(a)(a) General program operations. The amounts in the schedule for general program operations of the arts board.

20.380(3)(b) (b) State aid for the arts. The amounts in the schedule for grants-in-aid or contract payments to groups, individuals, organizations and institutions by the arts board under s. 41.53 (1) (f) and (2) (a) and for grants and loans related to arts incubators under s. 41.60.

20.380(3)(c) (c) Portraits of governors. The amounts in the schedule to pay for costs associated with the selection and purchase of portraits of governors under s. 41.53 (1) (g).

20.380(3)(d) (d) Challenge grant program. The amounts in the schedule for challenge grants under ss. 41.53 (1) (i) and 41.565.

20.380(3)(e) (e) High Point fund. The amounts in the schedule for a grant to the Milwaukee Foundation, Inc., for deposit in the High Point fund under s. 41.53 (1) (j).

20.380(3)(f) (f) Wisconsin regranting program. The amounts in the schedule for grants under s. 41.62.

20.380(3)(g) (g) Gifts and grants; state operations. All moneys received by the arts board as gifts and grants for expenses other than aids, to be used for the purposes for which made.

20.380(3)(h) (h) Gifts and grants; aids to individuals and organizations. All moneys received by the arts board as gifts and grants for the purpose of providing aids to individuals and organizations, to be used for the purposes for which made.

20.380(3)(j) (j) Support of arts programs. All moneys received by the arts board from the Wisconsin Artistic Endowment Foundation under s. 247.06 (1) (a) for operating support of arts organizations and for grants under the Wisconsin regranting program under s. 41.62.

20.380(3)(km) (km) State aid for the arts; Indian gaming receipts. The amounts in the schedule for grants-in-aid or contract payments to American Indian groups, individuals, organizations, and institutions under s. 41.53 (1) (fm) and (2) (am). All moneys transferred from the appropriation account under s. 20.505 (8) (hm) 4b. shall be credited to this appropriation account. Notwithstanding s. 20.001 (3) (a), the unencumbered balance on June 30 of each year shall revert to the appropriation account under s. 20.505 (8) (hm).

20.380(3)(m) (m) Federal grants; state operations. All moneys received by the arts board from the federal government for expenses other than aids, to be used for the purposes for which made.

20.380(3)(o) (o) Federal grants; aids to individuals and organizations. All moneys received by the arts board from the federal government for the purpose of providing aids to individuals and organizations, to be used for the purposes for which made.

20.380 History History: 1995 a. 27 ss. 515b to 515m, 752 to 772, 1070, 1071, 1075, 1076, 1081n, 1084; 1995 a. 216, 225; 1997 a. 27; 1999 a. 9, 84; 2001 a. 16, 109; 2003 a. 33; 2005 a. 25, 260; 2007 a. 97; 2009 a. 28; 2011 a. 32 ss. 503 to 512, 515 to 517, 603g.



20.395 Transportation, department of.

20.395  Transportation, department of. There is appropriated from the transportation fund, or from other funds if so indicated, to the department of transportation the amounts indicated for the following programs:

20.395(1) (1) Aids.

20.395(1)(ar)(ar) Corrections of transportation aid payments. A sum sufficient to make the corrections of transportation aid payments under s. 86.30 (2) (f) 1.

20.395(1)(as) (as) Transportation aids to counties, state funds. The amounts in the schedule for general transportation aids to counties under s. 86.30.

20.395(1)(at) (at) Transportation aids to municipalities, state funds. The amounts in the schedule for general transportation aids to municipalities under s. 86.30.

20.395(1)(bq) (bq) Intercity bus assistance program, state funds. As a continuing appropriation, the amounts in the schedule for the intercity bus assistance program under s. 85.26.

20.395(1)(bs) (bs) Transportation employment and mobility, state funds. As a continuing appropriation, the amounts in the schedule for the transportation employment and mobility program under s. 85.24 (3) (d) and for the grant under 2001 Wisconsin Act 16, section 9152 (5).

20.395(1)(bv) (bv) Transit and other transportation-related aids, local funds. All moneys received from any local unit of government or other source for urban mass transit purposes under s. 85.20, for rural public transportation purposes under s. 85.23, for transportation employment and mobility purposes under s. 85.24 that are not funded from other appropriations under this subsection, or for intercity bus assistance purposes under s. 85.26, for such purposes.

20.395(1)(bx) (bx) Transit and other transportation-related aids, federal funds. All moneys received from the federal government for urban mass transit purposes under s. 85.20, for rural public transportation purposes under s. 85.23, for transportation employment and mobility purposes under s. 85.24 that are not funded from other appropriations under this subsection, or for intercity bus assistance purposes under s. 85.26, for such purposes.

20.395(1)(ck) (ck) Tribal elderly transportation grants. From the general fund, the amounts in the schedule for grants under s. 85.215 to American Indian tribes and bands for transportation assistance for the elderly. All moneys transferred from the appropriation account under s. 20.505 (8) (hm) 22. shall be credited to this appropriation account. Notwithstanding s. 20.001 (3) (a), the unencumbered balance on June 30 of each year shall revert to the appropriation account under s. 20.505 (8) (hm).

20.395(1)(cq) (cq) Elderly and disabled capital aids, state funds. As a continuing appropriation, the amounts in the schedule for specialized transportation capital assistance for the elderly and disabled under s. 85.22.

20.395(1)(cr) (cr) Elderly and disabled county aids, state funds. The amounts in the schedule for specialized transportation assistance for the elderly and disabled under s. 85.21.

20.395(1)(cv) (cv) Elderly and disabled aids, local funds. All moneys received from any local unit of government or other source for specialized transportation assistance for the elderly and disabled, for such purposes.

20.395(1)(cx) (cx) Elderly and disabled aids, federal funds. All moneys received from the federal government for specialized transportation assistance for the elderly and disabled, for such purposes.

20.395(1)(ex) (ex) Highway safety, local assistance, federal funds. Not less than 50% of all moneys obligated by the federal government, after July 1, 1975, for the implementation of the federal highway safety program in the state is to be disbursed to local governments, for such purposes.

20.395(1)(fq) (fq) Connecting highways aids, state funds. The amounts in the schedule to make payments for connecting highways for the purpose of s. 86.32.

20.395(1)(fs) (fs) Disaster damage aids, state funds. A sum sufficient to make disaster damage aid payments under s. 86.34.

20.395(1)(ft) (ft) Lift bridge aids, state funds. Biennially, the amounts in the schedule to make payments for lift bridges on connecting highways for purposes of s. 86.32 (2).

20.395(1)(fu) (fu) County forest road aids, state funds. The amounts in the schedule for payments to counties for forest road aids under s. 86.315.

20.395(1)(gq) (gq) Expressway policing aids, state funds. The amounts in the schedule to reimburse any county policing expressways under s. 59.84 (10) (b).

20.395(1)(gt) (gt) Soo Locks improvements, state funds. The amounts in the schedule for the purpose of providing the state share of a federal project to improve the Soo Locks connecting Lake Superior with the other Great Lakes.

20.395(1)(hq) (hq) Paratransit aids. The amounts in the schedule for paratransit aids under s. 85.205.

20.395(1)(hr) (hr) Tier B transit operating aids, state funds. The amounts in the schedule for mass transit aids under s. 85.20 (4m) (a) 7.

20.395(1)(hs) (hs) Tier C transit operating aids, state funds. The amounts in the schedule for mass transit aids under s. 85.20 (4m) (a) 8.

20.395(1)(ht) (ht) Tier A-1 transit operating aids, state funds. The amounts in the schedule for mass transit aids under s. 85.20 (4m) (a) 6. cm.

20.395(1)(hu) (hu) Tier A-2 transit operating aids, state funds. The amounts in the schedule for mass transit aids under s. 85.20 (4m) (a) 6. d.

20.395(1)(hw) (hw) Tier A-3 transit operating aids, state funds. The amounts in the schedule for mass transit aids under s. 85.20 (4m) (a) 6. e.

20.395(1)(ig) (ig) Professional football stadium maintenance and operating costs, state funds. From the general fund, all moneys received under s. 341.14 (6r) (b) 8. b., for the purposes of making deposits to funds established by professional football stadium districts under s. 85.605.

20.395(1)(ih) (ih) Child abuse and neglect prevention, state funds. From the general fund, all moneys received under s. 341.14 (6r) (b) 6., for the purpose of making deposits to the fund established under s. 48.982 (2e) (a) 2.

20.395(2) (2) Local transportation assistance.

20.395(2)(aq)(aq) Accelerated local bridge improvement assistance, state funds. As a continuing appropriation, the amounts in the schedule for local bridge construction and reconstruction under s. 84.11.

20.395(2)(av) (av) Accelerated local bridge improvement assistance, local funds. All moneys received from any local unit of government for purposes of local bridge construction and reconstruction under s. 84.11, for such purposes.

20.395(2)(ax) (ax) Accelerated local bridge improvement assistance, federal funds. All moneys received from the federal government for purposes of local bridge construction and reconstruction under s. 84.11, for such purposes.

20.395(2)(bq) (bq) Rail service assistance, state funds. As a continuing appropriation, the amounts in the schedule for rail property and rail property improvements acquisition, for freight railroad assistance under s. 85.08, for administrative activities related to railroad crossings under chs. 84 to 86 and for administration of railroad programs under ch. 85.

20.395(2)(bu) (bu) Freight rail infrastructure improvements, state funds. As a continuing appropriation, the amounts in the schedule for loans under s. 85.08 (4m) (d) and (e) and to make payments under s. 85.085.

20.395(2)(bv) (bv) Rail service assistance, local funds. All moneys received from any local unit of government or other sources for the purposes of freight railroad assistance under s. 85.08, except for moneys received under par. (bw), for abandoned rail property and rail property improvements acquisition under s. 85.09, for administrative activities related to railroad crossings under chs. 84 to 86 and for administration of railroad programs under ch. 85, for such purposes.

20.395(2)(bw) (bw) Freight rail assistance loan repayments, local funds. All moneys received from the repayment of loans made under s. 85.08 (4m), to be used for loans under s. 85.08 (4m) (e).

20.395(2)(bx) (bx) Rail service assistance, federal funds. All moneys received from the federal government for the purposes of abandoned rail property and rail property improvements acquisition under s. 85.09, for freight railroad assistance under s. 85.08, for administrative activities related to railroad crossings under chs. 84 to 86 and for administration of railroad programs under ch. 85, for such purposes.

20.395(2)(cq) (cq) Harbor assistance, state funds. As a continuing appropriation, the amounts in the schedule for harbor assistance under s. 85.095 (2) (a), for administration of the harbor assistance program under s. 85.095 and for grants under 1999 Wisconsin Act 9, section 9150 (4f) and 2013 Wisconsin Act 20, section 9145 (4i) and (4u).

20.395(2)(cr) (cr) Rail passenger service, state funds. As a continuing appropriation, the amounts in the schedule for purposes of rail passenger service assistance and promotion under s. 85.06.

20.395(2)(cs) (cs) Harbor assistance, federal funds. All moneys received from the federal government for harbor assistance or harbor improvements under s. 85.095.

20.395(2)(ct) (ct) Passenger railroad station improvement and commuter rail transit system grants, state funds. Biennially, the amounts in the schedule to make passenger railroad station improvement grants under s. 85.055 and commuter rail transit system development grants under s. 85.064.

20.395(2)(cu) (cu) Passenger railroad station improvement and commuter rail transit system grants, local funds. All moneys received from any local unit of government or other sources for passenger railroad station improvements under s. 85.055 and commuter rail transit system development under s. 85.064, for such purposes.

20.395(2)(cv) (cv) Rail passenger service, local funds. All moneys received from any local unit of government or other sources for purposes of rail passenger service assistance and promotion under s. 85.06, for such purposes.

20.395(2)(cw) (cw) Harbor assistance, local funds. All moneys received from any local unit of government or other source for harbor assistance or harbor improvements under s. 85.095, for such purposes.

20.395(2)(cx) (cx) Rail passenger service, federal funds. All moneys received from the federal government for purposes of rail passenger service assistance and promotion under s. 85.06, for such purposes.

20.395(2)(dq) (dq) Aeronautics assistance, state funds. As a continuing appropriation, the amounts in the schedule for the state's share of airport projects under ss. 114.34 and 114.35; for developing air marking and other air navigational facilities; for administration of the powers and duties of the secretary of transportation under s. 114.31; for costs associated with aeronautical activities under s. 114.31, except for the program under s. 114.31 (3) (b); and for the administration of other aeronautical activities, except aircraft registration under s. 114.20, authorized by law.

20.395(2)(ds) (ds) Aviation career education, state funds. The amounts in the schedule for an aviation career education program under s. 114.31 (3) (b).

20.395(2)(dv) (dv) Aeronautics assistance, local funds. All moneys received by the state from any local unit of government or other source for airports or other aeronautical activities under s. 114.33 or 114.37, for administration of the powers and duties of the secretary of the department of transportation under s. 114.31, for costs associated with aeronautical activities under s. 114.31 and for the administration of other aeronautical activities authorized by law, for such purposes.

20.395(2)(dx) (dx) Aeronautics assistance, federal funds. All moneys received from the federal government for airports or other aeronautical activities under s. 114.32 or 114.33, for administration of the powers and duties of the secretary of transportation under s. 114.31, for costs associated with aeronautical activities under s. 114.31 and for the administration of other aeronautical activities authorized by law, for such purposes.

20.395(2)(eq) (eq) Highway and local bridge improvement assistance, state funds. As a continuing appropriation, the amounts in the schedule for bridge development, construction, and rehabilitation under s. 84.18, for the development and construction of bridges under ss. 84.12 and 84.17, for payments to local units of government for jurisdictional transfers under s. 84.16, for the improvement of the state trunk highway system under 1985 Wisconsin Act 341, section 6 (1), and to provide for the payments specified under 2001 Wisconsin Act 16, section 9152 (3d).

20.395(2)(ev) (ev) Local bridge improvement assistance, local funds. All moneys received from any local unit of government or other source for improving bridges under ss. 84.12, 84.17 and 84.18, for such purposes.

20.395(2)(ex) (ex) Local bridge improvement assistance, federal funds. All moneys received from the federal government for improving bridges under ss. 84.12, 84.17 and 84.18, for such purposes.

20.395(2)(fb) (fb) Local roads for job preservation, state funds. From the general fund, as a continuing appropriation, the amounts in the schedule for the purpose of the local roads for job preservation program under s. 86.312.

20.395(2)(fr) (fr) Local roads improvement program, state funds. As a continuing appropriation, the amounts in the schedule for the local roads improvement program under s. 86.31 (3), for the payment required under 1997 Wisconsin Act 27, section 9149 (4z), and for the payments authorized under s. 86.31 (3t).

20.395(2)(fs) (fs) Grant for CTH "LS" relocation project, state funds. Biennially, the amounts in the schedule for the grant under 2013 Wisconsin Act 20, section 9145 (7L).

20.395(2)(ft) (ft) Local roads improvement program; discretionary grants, state funds. As a continuing appropriation, the amounts in the schedule for the local roads improvement program under s. 86.31 (3g) to (3r), for the payments required under 2007 Wisconsin Act 20, section 9148 (3) and (14qq), and for the grant under 2007 Wisconsin Act 20, section 9148 (9z).

20.395(2)(fv) (fv) Local transportation facility improvement assistance, local funds. All moneys received from any local unit of government or other source for providing public access roads to navigable waters and for the purposes of ss. 84.27 and 84.28 and for improving transportation facilities, including facilities funded under applicable federal acts or programs, that are not state trunk or connecting highways, for such purposes.

20.395(2)(fx) (fx) Local transportation facility improvement assistance, federal funds. All moneys received from the federal government for providing public access roads to navigable waters and for the purposes of ss. 84.27 and 84.28 and for improving transportation facilities, including facilities funded under applicable federal acts or programs, that are not state trunk or connecting highways, for such purposes.

20.395(2)(fz) (fz) Local roads for job preservation, federal funds. All moneys received from the federal government that are credited to this appropriation under s. 84.03 (2), for the purpose of the local roads for job preservation program under s. 86.312.

20.395(2)(gj) (gj) Railroad crossing protection installation and maintenance, state funds. All moneys received from railroad crossing improvement surcharges under ss. 346.177, 346.495, and 346.65 (4r), for the purpose of railroad crossing protection installation and maintenance under s. 195.28 (2) and (3).

20.395(2)(gq) (gq) Railroad crossing improvement and protection maintenance, state funds. The amounts in the schedule to pay the costs for railroad crossing protection maintenance under s. 195.28 (3).

20.395(2)(gr) (gr) Railroad crossing improvement and protection installation, state funds. As a continuing appropriation, the amounts in the schedule to pay the costs for railroad crossing protection improvements under s. 195.28 (2), for the installation of railroad crossing gates under 1999 Wisconsin Act 9, section 9150 (9g), and for the grant under 2009 Wisconsin Act 28, section 9150 (11f).

20.395(2)(gs) (gs) Railroad crossing repair assistance, state funds. As a continuing appropriation, the amounts in the schedule for reimbursement of railroads under s. 86.13 (5).

20.395(2)(gv) (gv) Railroad crossing improvement, local funds. All moneys received from any local unit of government for railroad crossing protection improvements under s. 195.28 (2), for such purposes.

20.395(2)(gx) (gx) Railroad crossing improvement, federal funds. All moneys received from the federal government for the purposes of railroad crossing protection under s. 195.28 and for the purposes of railroad crossing gates under 1999 Wisconsin Act 9, section 9150 (9g), for such purposes.

20.395(2)(hq) (hq) Multimodal transportation studies, state funds. As a continuing appropriation, the amounts in the schedule to make multimodal transportation study grants and to pay multimodal transportation study contracts entered into under s. 85.022.

20.395(2)(hx) (hx) Multimodal transportation studies, federal funds. All moneys received from the federal government for the purposes of multimodal transportation study grants and contracts under s. 85.022, for such purposes.

20.395(2)(iq) (iq) Transportation facilities economic assistance and development, state funds. As a continuing appropriation, the amounts in the schedule for improvement of transportation facilities for the purpose of economic assistance and development under s. 84.185.

20.395(2)(iv) (iv) Transportation facilities economic assistance and development, local funds. All moneys received from any local unit of government or other source for improvement of transportation facilities, except moneys received under par. (iw), for the purpose of economic assistance and development under s. 84.185.

20.395(2)(iw) (iw) Transportation facility improvement loans, local funds. All moneys received in repayment of loans under s. 84.185 (6m) to be used for loans under s. 84.185 (6m).

20.395(2)(ix) (ix) Transportation facilities economic assistance and development, federal funds. All moneys received from the federal government for improvement of transportation facilities for the purpose of economic assistance and development under s. 84.185.

20.395(2)(js) (js) Transportation alternatives program, state funds. As a continuing appropriation, the amounts in the schedule for grants involving bicycle and pedestrian facilities under the transportation alternatives program under s. 85.021.

20.395(2)(jv) (jv) Transportation alternatives program, local funds. All moneys received from any local unit of government for purposes of the transportation alternatives program under s. 85.021, for such purposes.

20.395(2)(jx) (jx) Transportation alternatives program, federal funds. All moneys received from the federal government for purposes of the transportation alternatives program under s. 85.021, for such purposes.

20.395(2)(kv) (kv) Congestion mitigation and air quality improvement, local funds. All moneys received from any local unit of government for congestion mitigation and air quality improvements under s. 85.245, for such purposes.

20.395(2)(kx) (kx) Congestion mitigation and air quality improvement, federal funds. All moneys received from the federal government for the purposes of congestion mitigation and air quality improvement under s. 85.245, for such purposes.

20.395(2)(mq) (mq) Astronautics assistance, state funds. As a continuing appropriation, the amounts in the schedule for the state's share of spaceport projects and for the Wisconsin Aerospace Authority under subch. II of ch. 114.

20.395(2)(mv) (mv) Astronautics assistance, local funds. All moneys received by the state from any local unit of government or other source for spaceports and for the Wisconsin Aerospace Authority under subch. II of ch. 114 and the loan program under s. 114.375, for such purposes.

20.395(2)(mx) (mx) Astronautics assistance, federal funds. All moneys received from the federal government for spaceports and for the Wisconsin Aerospace Authority under subch. II of ch. 114, for such purposes.

20.395(2)(ph) (ph) Transportation infrastructure loans, gifts and grants. From the transportation infrastructure loan fund, all moneys received from gifts, grants and bequests under s. 25.405 (2) (e), to be expended for the purposes for which made and received.

20.395(2)(pq) (pq) Transportation infrastructure loans, state funds. From the transportation infrastructure loan fund, as a continuing appropriation, the amounts in the schedule for the purpose of making transportation infrastructure loans and providing other assistance under s. 85.52, for the costs of issuance and management of revenue obligations issued under s. 85.52 and for providing related reserve funds.

20.395(2)(pu) (pu) Transportation infrastructure loans, service funds. From the transportation infrastructure loan fund, all moneys transferred under s. 85.52 (3) (cm) to make loans and to provide other assistance under s. 85.52, for such purposes.

20.395(2)(pv) (pv) Transportation infrastructure loans, local funds. From the transportation infrastructure loan fund, all moneys received from any local unit of government for purposes of making loans and providing other assistance under s. 85.52 (3), for retiring revenue obligations issued under s. 85.52, for providing related reserve funds and for administering the loan program under s. 85.52. All moneys received are irrevocably appropriated in accordance with subch. II of ch. 18 and further established in resolutions authorizing the issuance of the revenue obligations and setting forth the distribution of funds received thereunder.

20.395(2)(px) (px) Transportation infrastructure loans, federal funds. From the transportation infrastructure loan fund, all moneys received from the federal government to make transportation infrastructure loans and to provide other assistance under s. 85.52 and for the administration of s. 85.52, for such purposes.

20.395(3) (3) State highway facilities.

20.395(3)(aq)(aq) Southeast Wisconsin freeway megaprojects, state funds. As a continuing appropriation, the amounts in the schedule for southeast Wisconsin freeway megaprojects under s. 84.0145 and for the purpose specified in s. 84.017 (3). This paragraph does not apply to the installation, replacement, rehabilitation, or maintenance of highway signs, traffic control signals, highway lighting, pavement markings, or intelligent transportation systems, unless incidental to a southeast Wisconsin freeway megaproject.

20.395(3)(av) (av) Southeast Wisconsin freeway megaprojects, local funds. All moneys received from any local unit of government or other source for southeast Wisconsin freeway megaprojects under s. 84.0145 and for the purpose specified in s. 84.017 (3), for such purposes.

20.395(3)(ax) (ax) Southeast Wisconsin freeway megaprojects, federal funds. All moneys received from the federal government for southeast Wisconsin freeway megaprojects under s. 84.0145 and for the purpose specified in s. 84.017 (3), for such purposes. This paragraph does not apply to the installation, replacement, rehabilitation, or maintenance of highway signs, traffic control signals, highway lighting, pavement markings, or intelligent transportation systems, unless incidental to a southeast Wisconsin freeway megaproject.

20.395(3)(bq) (bq) Major highway development, state funds. As a continuing appropriation, the amounts in the schedule for major development of state trunk and connecting highways, for the disadvantaged business demonstration and training program under s. 84.076, for the purpose specified in s. 84.017 (3), and for the purpose specified in 2013 Wisconsin Act 20, section 9145 (3). This paragraph does not apply with respect to any southeast Wisconsin freeway megaproject under s. 84.0145, except as applicable under 2013 Wisconsin Act 20, section 9145 (3).

Effective date text (bq) Major highway development, state funds. As a continuing appropriation, the amounts in the schedule for major development of state trunk and connecting highways, for the disadvantaged business demonstration and training program under s. 84.076, and for the purpose specified in s. 84.017 (3). This paragraph does not apply with respect to any southeast Wisconsin freeway megaproject under s. 84.0145.

20.395(3)(br) (br) Major highway development, service funds. All moneys received from the fund created under s. 18.57 (1) as reimbursement for the temporary financing under sub. (9) (th) of projects for major development of state trunk and connecting highways that are financed under s. 84.59 and enumerated under s. 84.013 (3), for the purpose of financing such projects and for the purpose specified in s. 84.017 (3). This paragraph does not apply with respect to any southeast Wisconsin freeway megaproject under s. 84.0145.

20.395(3)(bv) (bv) Major highway development, local funds. All moneys received from any local unit of government or other source for major development of state trunk and connecting highways, including the railroad and utility alteration and relocation loan program under s. 84.065, the disadvantaged business demonstration and training program under s. 84.076, and for the purpose specified in s. 84.017 (3), for such purposes. This paragraph does not apply with respect to any southeast Wisconsin freeway megaproject under s. 84.0145.

20.395(3)(bx) (bx) Major highway development, federal funds. All moneys received from the federal government for major development of state trunk and connecting highways, the disadvantaged business demonstration and training program under s. 84.076, and for the purpose specified in s. 84.017 (3), for such purposes. This paragraph does not apply with respect to any southeast Wisconsin freeway megaproject under s. 84.0145.

20.395(3)(cq) (cq) State highway rehabilitation, state funds. As a continuing appropriation, the amounts in the schedule for improvement of existing state trunk and connecting highways; for improvement of bridges on state trunk or connecting highways and other bridges for which improvement is a state responsibility, for necessary approach work for such bridges and for replacement of such bridges with at-grade crossing improvements; for the construction and rehabilitation of the national system of interstate and defense highways and bridges and related appurtenances; for activities under s. 84.04 on roadside improvements; for bridges under s. 84.10; for the bridge project under s. 84.115; for payment to a local unit of government for a jurisdictional transfer under s. 84.02 (8); for the disadvantaged business demonstration and training program under s. 84.076; for the purpose specified in s. 84.017 (3); for the transfers required under 1999 Wisconsin Act 9, section 9250 (1) and 2003 Wisconsin Act 33, section 9153 (4q); and for the purposes described under 1999 Wisconsin Act 9, section 9150 (8g), 2001 Wisconsin Act 16, section 9152 (4e), and 2007 Wisconsin Act 20, section 9148 (9i) (b) and (9x). This paragraph does not apply to any southeast Wisconsin freeway megaprojects under s. 84.0145, to any southeast Wisconsin freeway rehabilitation projects under s. 84.014 that also qualify as major highway projects under s. 84.013, or to the installation, replacement, rehabilitation, or maintenance of highway signs, traffic control signals, highway lighting, pavement markings, or intelligent transportation systems, unless incidental to the improvement of existing state trunk and connecting highways.

20.395(3)(cr) (cr) Southeast Wisconsin freeway rehabilitation, state funds. As a continuing appropriation, the amounts in the schedule for rehabilitation of southeast Wisconsin freeways, including reconstruction and interim repair of the Marquette interchange in Milwaukee County. This paragraph does not apply to the installation, replacement, rehabilitation, or maintenance of highway signs, traffic control signals, highway lighting, pavement markings, or intelligent transportation systems, unless incidental to rehabilitation of southeast Wisconsin freeways. No moneys may be encumbered from this appropriation account after June 30, 2011. Notwithstanding s. 20.001 (3) (c), any unencumbered balance in this appropriation account on July 1, 2011, shall be transferred to the appropriation account under par. (cq) except that the amount specified in 2011 Wisconsin Act 32, section 9148 (7f) (a), shall be transferred to the appropriation account under par. (aq).

20.395(3)(ct) (ct) Owner controlled insurance program, service funds. All moneys received from contractors on any highway improvement project having an estimated cost exceeding $500,000,000 as payments arising from safety violations or claims for the purposes of funding safety coordination efforts and safety programs on the project and making premium payments for insurance maintained by the department on the project.

20.395(3)(cv) (cv) State highway rehabilitation, local funds. All moneys received from any local unit of government or other source for the specific information sign program under s. 86.195; for improvement of existing state trunk and connecting highways; for improvement of bridges on state trunk or connecting highways and other bridges for which improvement is a state responsibility, for necessary approach work for such bridges and for replacement of such bridges with at-grade crossing improvements; for the construction and rehabilitation of the national system of interstate and defense highways and bridges and related appurtenances; for activities under s. 84.04 on roadside improvements; for the bridge project under s. 84.115; for the railroad and utility alteration and relocation loan program under s. 84.065; for the purpose specified in s. 84.017 (3); and for the disadvantaged business demonstration and training program under s. 84.076, for such purposes. This paragraph does not apply to any southeast Wisconsin freeway megaprojects under s. 84.0145 or to any southeast Wisconsin freeway rehabilitation projects under s. 84.014 that also qualify as major highway projects under s. 84.013.

20.395(3)(cw) (cw) Southeast Wisconsin freeway rehabilitation, local funds. All moneys received from any local unit of government or other source for rehabilitation of southeast Wisconsin freeways, including reconstruction and interim repair of the Marquette interchange in Milwaukee County, for such purposes. No moneys may be encumbered from this appropriation account after June 30, 2011. Notwithstanding s. 20.001 (3) (c), any unencumbered balance in this appropriation account on July 1, 2011, shall be transferred to the appropriation account under par. (cv) except that the amount specified in 2011 Wisconsin Act 32, section 9148 (7f) (b), shall be transferred to the appropriation account under par. (av).

20.395(3)(cx) (cx) State highway rehabilitation, federal funds. All moneys received from the federal government for improvement of existing state trunk and connecting highways; for improvement of bridges on state trunk or connecting highways and other bridges for which improvement is a state responsibility, for necessary approach work for such bridges and for replacement of such bridges with at-grade crossing improvements; for the construction and rehabilitation of the national system of interstate and defense highways and bridges and related appurtenances; for activities under s. 84.04 on roadside improvements; for the bridge project under s. 84.115; for the purpose specified in s. 84.017 (3); and for the disadvantaged business demonstration and training program under s. 84.076; and all moneys received under 2003 Wisconsin Act 33, section 9153 (4q); for such purposes. This paragraph does not apply to any southeast Wisconsin freeway megaprojects under s. 84.0145 or to any southeast Wisconsin freeway rehabilitation projects under s. 84.014 that also qualify as major highway projects under s. 84.013.

20.395(3)(cy) (cy) Southeast Wisconsin freeway rehabilitation, federal funds. All moneys received from the federal government for rehabilitation of southeast Wisconsin freeways, including reconstruction and interim repair of the Marquette interchange in Milwaukee County, for such purposes. This paragraph does not apply to the installation, replacement, rehabilitation, or maintenance of highway signs, traffic control signals, highway lighting, pavement markings, or intelligent transportation systems, unless incidental to rehabilitation of southeast Wisconsin freeways. No moneys may be encumbered from this appropriation account after June 30, 2011. Notwithstanding s. 20.001 (3) (c), any unencumbered balance in this appropriation account on July 1, 2011, shall be transferred to the appropriation account under par. (cx) except that the amount specified in 2011 Wisconsin Act 32, section 9148 (7f) (c), shall be transferred to the appropriation account under par. (ax).

20.395(3)(dq) (dq) Major interstate bridge construction, state funds. As a continuing appropriation, the amounts in the schedule for major interstate bridge projects under s. 84.016.

20.395(3)(dr) (dr) High-cost state highway bridge projects, state funds. As a continuing appropriation, the amounts in the schedule for high-cost state highway bridge projects under s. 84.017.

20.395(3)(dv) (dv) Major interstate bridge construction, local funds. All moneys received from any local unit of government or other source for major interstate bridge projects under s. 84.016, for such purpose.

20.395(3)(dw) (dw) High-cost state highway bridge projects, local funds. All moneys received from any local unit of government or other source for high-cost state highway bridge projects under s. 84.017, for such purpose.

20.395(3)(dx) (dx) Major interstate bridge construction, federal funds. All moneys received from the federal government for major interstate bridge projects under s. 84.016, for such purpose.

20.395(3)(dy) (dy) High-cost state highway bridge projects, federal funds. All moneys received from the federal government for high-cost state highway bridge projects under s. 84.017, for such purpose.

20.395(3)(eg) (eg) Supplement from sponsorship agreements, state funds. From the general fund, all moneys received under s. 84.01 (36) (d) for any purpose described in par. (eq) or (es).

20.395(3)(eq) (eq) Highway system management and operations, state funds. As a continuing appropriation, the amounts in the schedule for the maintenance and repair of roadside improvements under s. 84.04, state trunk highways under s. 84.07, and bridges that are not on the state trunk highway system under s. 84.10; for permit issuance and other highway operations, including the installation, replacement, rehabilitation, or maintenance of highway signs, traffic control signals, highway lighting, pavement markings, and intelligent transportation systems, under ss. 84.04, 84.07, 84.10, and 348.25 to 348.27 and ch. 349; and for the disadvantaged business demonstration and training program under s. 84.076. This paragraph does not apply to routine maintenance activities performed by county highway committees or municipalities under contract with the department as provided in s. 84.07 (1).

20.395(3)(er) (er) State-owned lift bridge operations and maintenance, state funds. The amounts in the schedule for the operating and maintenance costs of lift bridges on connecting highways, state trunk highways, or local highways that are owned by the state and are not funded by sub. (1) (ft).

20.395(3)(es) (es) Routine maintenance activities, state funds. As a continuing appropriation, the amounts in the schedule for routine maintenance activities performed under contract with the department as provided in ss. 84.06 (2) (a) and 84.07 (1).

20.395(3)(et) (et) Intelligent transportation systems and traffic control signals, state funds. As a continuing appropriation, the amounts in the schedule for the installation, replacement, or rehabilitation of traffic control signals and intelligent transportation systems. No moneys may be encumbered from this appropriation account after June 30, 2019.

20.395(3)(eu) (eu) Intelligent transportation systems and traffic control signals, local funds. All moneys received from any local unit of government or other sources for the installation, replacement, or rehabilitation of traffic control signals and intelligent transportation systems, for such purposes. No moneys may be encumbered from this appropriation account after June 30, 2019.

20.395(3)(ev) (ev) Highway system management and operations, local funds. All moneys received from any local unit of government or other sources for the maintenance and repair of roadside improvements under s. 84.04, state trunk highways under s. 84.07, and bridges that are not on the state trunk highway system under s. 84.10; for signing under s. 86.195; for highway operations such as permit issuance, pavement marking, highway signing, traffic control signals and intelligent transportation systems, and highway lighting under ss. 84.04, 84.07, 84.10, and 348.25 to 348.27 and ch. 349; and for the disadvantaged business demonstration and training program under s. 84.076; for such purposes. This paragraph does not apply to routine maintenance activities performed by county highway committees or municipalities under contract with the department as provided in s. 84.07 (1).

20.395(3)(ew) (ew) Routine maintenance activities, local funds. All moneys received from any local unit of government or other sources for routine maintenance activities performed under contract with the department as provided in ss. 84.06 (2) (a) and 84.07 (1), for such purposes.

20.395(3)(ex) (ex) Highway system management and operations, federal funds. All moneys received from the federal government for the maintenance and repair of roadside improvements under s. 84.04, state trunk highways under s. 84.07, and bridges that are not on the state trunk highway system under s. 84.10; for permit issuance and other highway operations, including the installation, replacement, rehabilitation, or maintenance of highway signs, traffic control signals, highway lighting, pavement markings, and intelligent transportation systems, under ss. 84.04, 84.07, 84.10, and 348.25 to 348.27 and ch. 349; and for the disadvantaged business demonstration and training program under s. 84.076; for such purposes. This paragraph does not apply to routine maintenance activities performed by county highway committees or municipalities under contract with the department as provided in s. 84.07 (1).

20.395(3)(ey) (ey) Routine maintenance activities, federal funds. All moneys received from the federal government for routine maintenance activities performed under contract with the department as provided in ss. 84.06 (2) (a) and 84.07 (1), for such purposes.

20.395(3)(ez) (ez) Intelligent transportation systems and traffic control signals, federal funds. All moneys received from the federal government for the installation, replacement, or rehabilitation of traffic control signals and intelligent transportation systems, for such purposes. No moneys may be encumbered from this appropriation account after June 30, 2019.

20.395(3)(iq) (iq) Administration and planning, state funds. The amounts in the schedule for the administration and planning of departmental programs under subs. (1) to (3).

20.395(3)(ir) (ir) Disadvantaged business mobilization assistance, state funds. As a continuing appropriation, the amounts in the schedule for the disadvantaged business mobilization assistance program under s. 85.25.

20.395(3)(iv) (iv) Administration and planning, local funds. All moneys received from any local unit of government or other source for the administration and planning of departmental programs under subs. (1) to (3).

20.395(3)(ix) (ix) Administration and planning, federal funds. All moneys received from the federal government for the administration and planning of departmental programs under subs. (1) to (3), for such purposes.

20.395(3)(jg) (jg) Surveying reference station system. From the general fund, all moneys received under s. 85.63 (2), for maintenance and operation costs of the surveying reference station system under s. 85.63 (1).

20.395(3)(jh) (jh) Utility facilities within highway rights-of-way, state funds. From the general fund, all moneys received from telecommunications providers, as defined in s. 196.01 (8p), or cable television telecommunications service providers, as defined in s. 196.01 (1r), 2011 stats., for activities related to locating, accommodating, operating, or maintaining utility facilities within highway rights-of-way, for such purposes.

20.395(3)(jj) (jj) Damage claims. From the general fund, all moneys received as payment for losses of and damage to state property for costs associated with repair or replacement of such property, for such purposes.

20.395(3)(js) (js) Telecommunications services, service funds. All moneys received from other state agencies as payment for telecommunications services described in s. 84.01 (31), except moneys received under sub. (5) (dk), for costs associated with the services.

20.395(4) (4) General transportation operations.

20.395(4)(aq)(aq) Departmental management and operations, state funds. The amounts in the schedule for departmental planning and administrative activities and the administration and management of departmental programs except those programs under subs. (2) (bq), (cq), and (dq) and (3) (iq), including not less than $220,000 in each fiscal year to reimburse the department of justice for legal services provided the department under s. 165.25 (4) (a) and including activities related to the transportation employment and mobility program under s. 85.24 that are not funded from the appropriation under sub. (1) (bs), (bv) or (bx) and the scholarship and loan repayment incentive grant program under s. 85.107 and to match federal funds for mass transit planning.

20.395(4)(ar) (ar) Minor construction projects, state funds. As a continuing appropriation, the amounts in the schedule for minor construction projects approved under s. 13.48 (10) or 16.855 (16) (b). The total construction cost of any project funded under this paragraph may not exceed the amount specified in s. 13.48 (3).

20.395(4)(at) (at) Capital building projects, service funds. All moneys received from the fund created under s. 18.57 (1) as reimbursement for the temporary financing under sub. (9) (th) of projects for transportation administrative facilities under s. 84.01 (28) approved under s. 13.48 (10) or authorized under s. 84.01 (30) that are financed under s. 84.59, for the purpose of financing such projects.

20.395(4)(av) (av) Departmental management and operations, local funds. All moneys received from any local unit of government or other source for departmental planning and administrative activities, for the administration and management of departmental programs except those programs under subs. (2) (bv) and (dv) and (3) (iv), and for activities related to the transportation employment and mobility program under s. 85.24 that are not funded from the appropriation under sub. (1) (bs), (bv), or (bx), for such purposes.

20.395(4)(ax) (ax) Departmental management and operations, federal funds. All moneys received from the federal government for the administration and management of departmental programs except those programs under subs. (2) (bx) and (dx) and (3) (ix), and for departmental planning and administrative activities including all moneys received as federal aid as authorized by the governor under s. 16.54 and for activities related to the transportation employment and mobility program under s. 85.24 that are not funded from the appropriation under sub. (1) (bs), (bv), or (bx), and to transfer to the appropriation account under s. 20.505 (1) (z) the amounts in the schedule under s. 20.505 (1) (z) for such purposes.

20.395(4)(ch) (ch) Gifts and grants. All moneys received from gifts, grants, donations, bequests and devises, to carry out the purposes for which made and received.

20.395(4)(dq) (dq) Demand management. From the petroleum inspection fund, the amounts in the schedule for activities related to demand management, as defined in s. 85.24 (2) (a), and air quality assessment.

20.395(4)(eq) (eq) Data processing services, service funds. All moneys received from the department or other state agencies as payment for data processing services, for costs associated with these operations relating to materials and equipment purchases and other direct costs relating to data processing.

20.395(4)(er) (er) Fleet operations, service funds. All moneys received as payment for use of auto pool vehicles for costs associated with the operation, maintenance and replacement of such vehicles.

20.395(4)(es) (es) Other department services, operations, service funds. All moneys received as payment for graphic, audiovisual, printing production, postal, and aircraft fleet services for costs associated with these operations relating to materials and equipment purchases, postage, and other such direct costs as the department deems appropriate.

20.395(4)(et) (et) Equipment acquisition. The amounts in the schedule for acquisition of additional data processing equipment, fleet vehicles, aircraft and printing equipment.

20.395(4)(ew) (ew) Operating budget supplements, state funds. All moneys received under s. 85.15 (2), for the purpose of supplementing the costs of departmental management and operations.

20.395(4)(jq) (jq) Transportation facilities and highway projects revenue obligation funding. As a continuing appropriation, all proceeds from revenue obligations issued under s. 84.59 and deposited into the fund created under s. 18.57 (1), for the transportation administrative facilities purposes of s. 84.01 (28) and for major highway projects as defined under s. 84.013 (1) (a) for the purposes of ss. 84.06 and 84.09, providing for reserves and for expenses of issuance and management of the revenue obligations. Estimated disbursements under this paragraph shall not be included in the schedule under s. 20.005.

20.395(5) (5) Motor vehicle services and enforcement.

20.395(5)(cg)(cg) Convenience fees, state funds. From the general fund, all moneys received from convenience fees authorized under s. 85.14 (1) (a) for the purpose of paying charges assessed against the department under s. 85.14 (1) (b) and charges associated with the acceptance of payment by credit card, debit card, or other electronic payment mechanism.

20.395(5)(ch) (ch) Repaired salvage vehicle examinations, state funds. From the general fund, all moneys received from the repaired salvage vehicle examination fee under s. 342.07 (3) (a) that are distributed under s. 342.07 (3) (b), for the purpose of providing reimbursement to cities, towns, villages and counties under s. 342.07 (3) (b) for examinations under s. 342.07 (2).

20.395(5)(ci) (ci) Breath screening instruments, state funds. From the general fund, all moneys transferred from the appropriation account under s. 20.435 (5) (hx) for the purchase and maintenance of breath screening instruments. Notwithstanding s. 20.001 (3) (a), the unencumbered balance in this appropriation account on June 30 of each year shall be transferred to the appropriation account under s. 20.435 (5) (hx).

20.395(5)(cj) (cj) Vehicle registration, special group plates, state funds. From the general fund, all moneys deposited under s. 341.14 (6r) (b) 3. and (fm) 2., for the purpose of producing and issuing special group plates under s. 341.14 (6r) and making payments under s. 341.14 (6r) (fm) 2.

20.395(5)(cL) (cL) Football plate licensing fees, state funds. From the general fund, all moneys received under s. 341.14 (6r) (b) 8. a. for the purpose of making payments of licensing fees under s. 341.14 (6r) (h).

20.395(5)(cq) (cq) Vehicle registration, inspection and maintenance, driver licensing and aircraft registration, state funds. The amounts in the schedule for administering the vehicle registration and driver licensing program, including the traffic violation and registration program and the driver license reinstatement training program under s. 85.28, for administering the motor vehicle emission inspection and maintenance program under s. 110.20, for the training of inspectors under s. 110.22, for administering the fuel tax and fee reporting program under s. 341.45, for administering the aircraft registration program under s. 114.20 and to compensate for services performed, as determined by the secretary of transportation, by any county providing registration services.

20.395(5)(cx) (cx) Vehicle registration and driver licensing, federal funds. All moneys received from the federal government for vehicle registration and driver licensing, for such purposes.

20.395(5)(dg) (dg) Escort, security and traffic enforcement services, state funds. From the general fund, all moneys received under s. 348.26 (2) for motor carrier escort services and under s. 85.51 for security and traffic enforcement services, for those purposes.

20.395(5)(dh) (dh) Traffic academy tuition payments, state funds. From the general fund, all moneys received as payment for tuition charges under s. 110.065 to sponsor training under s. 110.065.

20.395(5)(di) (di) Chemical testing training and services, state funds. From the general fund, the amounts in the schedule for the chemical testing training and services provided by the state traffic patrol. All moneys transferred from the appropriation account under s. 20.435 (5) (hx) shall be credited to this appropriation account. Notwithstanding s. 20.001 (3) (a), the unencumbered balance in this appropriation account on June 30 of each year shall be transferred to the appropriation account under s. 20.435 (5) (hx).

20.395(5)(dk) (dk) Public safety radio management, service funds. From the general fund, all moneys received by the department from the department and from other state agencies for purposes related to the statewide public safety radio management program under s. 85.12, for that purpose.

20.395(5)(dL) (dL) Public safety radio management, state funds. From the general fund, all moneys received for purposes related to the statewide public safety radio management program under s. 85.12, other than moneys credited to the appropriation account under par. (dk), for that purpose.

20.395(5)(dq) (dq) Vehicle inspection, traffic enforcement and radio management, state funds. The amounts in the schedule for administering the ambulance inspection program under s. 341.085, the statewide public safety radio management program under s. 85.12, the vehicle inspection and traffic enforcement programs and transfers under s. 85.32.

20.395(5)(dr) (dr) Transportation safety, state funds. The amounts in the schedule for activities related to highway safety under s. 85.07 and the Type 1 motorcycle, moped, and motor bicycle safety program under s. 85.30.

20.395(5)(dx) (dx) Vehicle inspection and traffic enforcement, federal funds. All moneys received from the federal government for vehicle inspection and traffic enforcement, for such purposes.

20.395(5)(dy) (dy) Transportation safety, federal funds. All moneys received from the federal government as authorized by the governor under s. 16.54 to promote highway safety and for purposes of s. 85.07, for such purposes.

20.395(5)(eg) (eg) Payments to the Wisconsin Lions Foundation. From the general fund, all moneys received under s. 341.14 (6r) (b) 14. for payments to the Wisconsin Lions Foundation, Inc., under s. 341.14 (9).

20.395(5)(eh) (eh) Motorcycle safety program supplement, state funds. From the general fund, all moneys received under s. 341.14 (6r) (b) 14m., for activities under the Type 1 motorcycle, moped, and motor bicycle safety program under s. 85.30 limited to evaluation of basic rider education courses, conducting public workshops, rallies, and programs related to Type 1 motorcycle safety and training, and making grants for providing motorcycle riding courses.

20.395(5)(ej) (ej) Baseball plate licensing fees, state funds. From the general fund, all moneys received under s. 341.14 (6r) (b) 13. a. for the purpose of making payments of licensing fees under s. 341.14 (6r) (i).

20.395(5)(ek) (ek) Safe-ride grant program; state funds. From the general fund, all moneys transferred from the appropriation account under s. 20.435 (5) (hx) for the purpose of awarding grants under s. 85.55.

20.395(5)(hq) (hq) Motor vehicle emission inspection and maintenance program; contractor costs and equipment grants; state funds. The amounts in the schedule to provide for contracts for the operation of inspection stations under s. 110.20 and for the motor vehicle emission control equipment grant program under s. 110.215.

20.395(5)(hx) (hx) Motor vehicle emission inspection and maintenance programs, federal funds. All moneys received from the federal government for the purpose of the motor vehicle emission inspection and maintenance program under s. 110.20, for such purposes.

20.395(5)(iv) (iv) Municipal and county registration fee, local funds. All moneys received under s. 341.35, less the portion of the fee attributable to the department's administrative costs, for the purpose of remitting the municipal or county registration fee to the municipality or county under s. 341.35 (6).

20.395(5)(jr) (jr) Pretrial intoxicated driver intervention grants, state funds. The amounts in the schedule for the purpose of awarding grants under s. 85.53.

20.395(6) (6) Debt services.

20.395(6)(af)(af) Principal repayment and interest, local roads for job preservation program, major highway and rehabilitation projects, southeast megaprojects, state funds. From the general fund, a sum sufficient to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing the local roads for job preservation program under s. 86.312, major highway and rehabilitation projects, as provided under ss. 20.866 (2) (uum) and (uur), 84.555, and 84.95, and southeast Wisconsin freeway megaprojects, as provided under ss. 20.866 (2) (uur) and 84.555 (1m), to make the payments determined by the building commission under s. 13.488 (1) (m) that are attributable to the proceeds of obligations incurred in financing the local roads for job preservation program under s. 86.312, and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.395(6)(aq) (aq) Principal repayment and interest, transportation facilities, state highway rehabilitation, major highway projects, state funds. A sum sufficient to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing the acquisition, construction, development, enlargement, or improvement of transportation facilities under ss. 84.51, 84.52, 84.53, 85.08 (2) (L) and (4m) (c) and (d), 85.09, and 85.095 (2), state highway rehabilitation projects, as provided under ss. 20.866 (2) (uut) and 84.57, major highway projects, as provided under ss. 20.866 (2) (uus) and 84.56, and major interstate bridge projects, as provided under ss. 20.866 (2) (ugm) and 84.016, and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.395(6)(ar) (ar) Principal repayment and interest, buildings, state funds. A sum sufficient to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing the acquisition, construction, development, enlargement, or improvement of the department of transportation's administrative offices or equipment storage and maintenance facilities and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.395(6)(as) (as) Transportation facilities and highway projects revenue obligation repayment. From any fund created under s. 84.59 (2), all moneys received by the fund and not transferred under s. 84.59 (3) to the transportation fund, for the purpose of the retirement of revenue obligations, providing for reserves, for operations relating to the management and retirement of revenue obligations issued under s. 84.59, and to make payments under an agreement or ancillary arrangement entered into under s. 18.55 (6) with respect to revenue obligations issued under s. 84.59. All moneys received are irrevocably appropriated in accordance with subch. II of ch. 18 and further established in resolutions authorizing the issuance of the revenue obligations and setting forth the distribution of funds to be received thereafter. Estimated disbursements under this paragraph shall not be included in the schedule under s. 20.005.

20.395(6)(au) (au) Principal repayment and interest, southeast rehabilitation projects, southeast megaprojects, and high-cost bridge projects, state funds. A sum sufficient to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing the Marquette interchange reconstruction project, the reconstruction of the I 94 north-south corridor and the zoo interchange, southeast Wisconsin freeway megaprojects, and high-cost state highway bridge projects, as provided under ss. 20.866 (2) (uup) and 84.555, and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.395(9) (9) General provisions.

20.395(9)(qd)(qd) Freeway land disposal reimbursement clearing account. All moneys received from the disposition of interests in lands and property previously acquired and held in trust for the state for freeway development for the purpose of reimbursing federal and local governments for expenses incurred by them for such acquisition.

20.395(9)(qh) (qh) Highways, bridges and local transportation assistance clearing account. All moneys received from appropriations under this section for the purpose of temporarily financing the initial payment of all expenditures which are ultimately chargeable to state or local highway or bridge appropriations or local transportation assistance appropriations. Payments made under this paragraph shall be properly allocated monthly by the department among the appropriations under subs. (2) and (3), and appropriate transfers shall be made from those appropriations to this paragraph to fully reimburse this paragraph for initial payments paid from this paragraph.

20.395(9)(qj) (qj) Highways, bridges and local transportation assistance clearing account, federally funded positions. All moneys received from appropriations under this section for the purpose of temporarily financing the initial payment of all personnel expenditures funded with federal funds which are chargeable as enumerated under par. (qh).

20.395(9)(qn) (qn) Motor vehicle financial responsibility. All moneys deposited under s. 344.20 for the purpose of making payments under s. 344.20 (2) and (3).

20.395(9)(qx) (qx) Matching federal aid and other funds. All or part of any allotment from the appropriations made in this section may be used to match or supplement federal aid or other funds made available by any act of congress or any county, city, village or town or other source for the purposes set forth in such paragraphs, provided the department and any municipality or other commission or official given any control over the disposition of any such allotment deems it advisable. Every part of every allotment made from an appropriation in this section shall be expended only for the purpose for which the allotment is made. The intent of this paragraph is to permit, where state funds are as herein provided made available for such purposes, the matching or supplementing of federal aid funds in accordance with the purposes of any act of congress, including, without limitation because of enumeration, the elimination of hazards to life at railroad grade crossings, the construction, reconstruction and improvement of secondary or feeder roads and any other highway or transportation purpose within the purview of any such act of congress.

20.395(9)(rd) (rd) Airport construction major cost carry-over. When an airport development project is approved by the governor under s. 114.33 (3), the moneys allocated for the project from sub. (2) (dq) shall be considered encumbered and carried-over to subsequent years to meet the state's share of the project.

20.395(9)(td) (td) Real estate major cost carry-over. Subject to s. 86.255, when a highway, airport or railroad land acquisition project is approved by the secretary under s. 84.09, 85.09 or 114.33, the moneys allocated for the project from subs. (2) (bq), (dq) and (eq) and (3) (bq), (cq) and (eq) may be considered encumbered.

20.395(9)(th) (th) Temporary funding of projects financed by revenue bonds. A sum sufficient to provide initial, temporary funding for any project to be financed under s. 84.59 which is a major highway project enumerated under s. 84.013 (3) or a project under s. 84.01 (28) approved under s. 13.48 (10) or authorized under s. 84.01 (30). The department shall keep a separate account of expenditures under this paragraph for each such project. As soon as moneys become available from the proceeds of the obligation issued under s. 84.59 to finance that project, an amount equal to the amounts expended under this paragraph shall be paid from those proceeds into the transportation fund and credited to the appropriation account under sub. (3) (br) or (4) (at).

20.395 History History: 1971 c. 40 s. 93; 1971 c. 42, 107; 1971 c. 125 ss. 122 to 137, 522 (1); 1971 c. 197, 211, 215, 307; 1973 c. 90, 142, 243, 333, 336; 1975 c. 39; 1975 c. 163 s. 16; 1975 c. 200, 224, 270, 288, 340, 422; 1977 c. 29, 377, 418; 1979 c. 34 ss. 322e to 420, 574, 575; 1979 c. 221; 1981 c. 20 ss. 238 to 300, 2202 (51) (c), (e); 1981 c. 165, 234; 1981 c. 314 s. 146; 1981 c. 347 s. 80; 1981 c. 362; 1983 a. 27 ss. 270g to 315, 2202 (20); 1983 a. 243; 1985 a. 29 ss. 357 to 402, 3202 (51) (a); 1985 a. 65, 76, 341; 1987 a. 27, 137, 349, 369, 399, 403; 1989 a. 31, 56; 1991 a. 39, 104, 239, 269; 1993 a. 16, 285, 354, 437; 1995 a. 27, 113, 201, 338, 445; 1997 a. 27, 35, 135, 237, 255; 1999 a. 9, 109, 146, 167, 185; 2001 a. 16, 104, 109; 2003 a. 33, 64, 139, 220, 320; 2005 a. 25, 319, 335; 2007 a. 20, 42; 2009 a. 28, 224, 226, 276; 2011 a. 32, 257; 2011 a. 260 s. 80; 2013 a. 20, 49, 125; s. 13.92 (2) (i).



20.410 Corrections, department of.

20.410  Corrections, department of. There is appropriated to the department of corrections for the following programs:

20.410(1) (1) Adult correctional services.

20.410(1)(a)(a) General program operations. The amounts in the schedule to operate institutions and provide field services and administrative services. No payments may be made under this paragraph for payments in accordance with other states party to the interstate corrections compact under s. 302.25.

20.410(1)(aa) (aa) Institutional repair and maintenance. The amounts in the schedule for repair and maintenance expenses of the institutions. Expenditures for materials, supplies, equipment and contracts for services involving the repair and maintenance of structures and equipment, excluding vehicles, shall be made from this appropriation.

20.410(1)(ab) (ab) Corrections contracts and agreements. The amounts in the schedule for payments made in accordance with contracts entered into under ss. 301.21, 302.25 and 302.27, contracts entered into with the federal government under 18 USC 5003 and intra-agency agreements relating to the placement of prisoners.

20.410(1)(b) (b) Services for community corrections. The amounts in the schedule to provide services related to probation, extended supervision and parole, the intensive sanctions program under s. 301.048, the community residential confinement program under s. 301.046, programs of intensive supervision of adult offenders and minimum security correctional institutions established under s. 301.13. No payments may be made under this paragraph for payments in accordance with other states party to the interstate corrections compact under s. 302.25.

20.410(1)(bd) (bd) Services for drunken driving offenders. The amounts in the schedule to provide community probation supervision, to fund a monitoring center, and to fund enhanced community treatment for persons convicted of a 2nd or 3rd offense related to driving while intoxicated.

20.410(1)(bm) (bm) Pharmacological treatment for certain child sex offenders. The amounts in the schedule for the pharmacological treatment of certain child sex offenders.

20.410(1)(bn) (bn) Reimbursing counties for probation, extended supervision and parole holds. The amounts in the schedule for payments to counties under s. 302.33 (2) (a) for costs relating to maintaining persons in custody pending the disposition of their parole, extended supervision or probation revocation proceedings.

20.410(1)(c) (c) Reimbursement claims of counties containing state prisons. A sum sufficient to pay all valid claims made by county clerks of counties containing state prisons as provided in s. 16.51 (7).

20.410(1)(cw) (cw) Mother-young child care program. The amounts in the schedule for administering the mother-young child care program under s. 301.049.

20.410(1)(d) (d) Purchased services for offenders. The amounts in the schedule for the purchase of goods, care and services, including community-based residential care, authorized under s. 301.08 (1) (b) 1., for inmates, probationers, parolees and persons on extended supervision. In addition, funds from this appropriation shall be used to reimburse programs under s. 38.04 (12).

20.410(1)(ds) (ds) Becky Young Community Corrections; recidivism reduction community services. The amounts in the schedule to provide services under s. 301.068 to persons who are on probation, or who are soon to be or are currently on parole or extended supervision, following a felony conviction, in an effort to reduce recidivism.

20.410(1)(e) (e) Principal repayment and interest. A sum sufficient to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing the acquisition, construction, development, enlargement, or improvement of correctional facilities and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.410(1)(ec) (ec) Prison industries principal, interest and rebates. A sum sufficient to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing the acquisition, development, enlargement or improvement of equipment used in prison industries as authorized under s. 20.866 (2) (uy) if the moneys credited under par. (km) and appropriated under par. (ko) are insufficient, to make full payment of the amounts determined by the building commission under s. 13.488 (1) (m) if the appropriation under par. (ko) is insufficient to make full payment of those amounts, and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.410(1)(ed) (ed) Correctional facilities rental. The amounts in the schedule to make rental payments on any correctional facility pursuant to a lease entered into by the building commission under s. 13.48 (27).

20.410(1)(ef) (ef) Lease rental payments. A sum sufficient to pay the rentals required to be made on correctional facilities under leases entered into under s. 301.235.

20.410(1)(f) (f) Energy costs; energy-related assessments. The amounts in the schedule to be used at state correctional institutions to pay for utilities and for fuel, heat and air conditioning, to pay assessments levied by the department of administration under s. 16.847 (3) for costs incurred and savings generated at departmental facilities, and to pay costs incurred by or on behalf of the department under ss. 16.858 and 16.895.

20.410(1)(gb) (gb) Drug testing. All moneys received from probation, extended supervision and parole clients who are required to pay for their drug testing, as prescribed by rule in accordance with s. 301.03 (3), for expenditures related to the drug testing program for probationers, parolees and persons on extended supervision under s. 301.03 (3).

20.410(1)(gc) (gc) Sex offender honesty testing. All moneys received from sex offenders who are required to pay for polygraph examinations, as prescribed by rule in accordance with s. 301.132 (3), for expenditures related to the lie detector test program for sex offenders under s. 301.132.

20.410(1)(gd) (gd) Sex offender management. The amounts in the schedule for the supervision of persons who are required to register as sex offenders under s. 301.45, including lie detector tests given under s. 301.132 and community treatment. All moneys received from sex offenders under s. 301.45 (10) shall be credited to this appropriation account.

20.410(1)(gf) (gf) Probation, parole, and extended supervision. The amounts in the schedule for probation, parole, and extended supervision. All moneys received from vendors under s. 301.08 (1) (c) 4. and from fees charged under s. 304.074 (2) shall be credited to this appropriation account.

20.410(1)(gh) (gh) Supervision of persons on lifetime supervision. The amounts in the schedule for the supervision of persons placed on lifetime supervision under s. 939.615. All moneys received under s. 939.615 (5) (b) shall be credited to this appropriation account.

20.410(1)(gi) (gi) General operations. The amounts in the schedule to operate institutions and provide field services and administrative services. All moneys received under s. 303.01 (8) that are attributable to moneys collected from earnings of inmates and residents under s. 303.01 (2) (em) and all moneys received under ss. 302.386 (2m) and (3) (d) and 303.065 (6) shall be credited to this appropriation account.

20.410(1)(gk) (gk) Global positioning system tracking devices for certain sex offenders. All moneys received from sex offenders who are required to pay for global positioning system tracking devices under s. 301.48 (4) (b) for expenditures related to the global positioning system tracking program under s. 301.48.

20.410(1)(gL) (gL) Global positioning system tracking devices for certain violators of restraining orders. All moneys received under s. 301.49 (5) and all moneys received from the global positioning system tracking surcharge on court fines, as authorized under s. 971.37 (1m) (c) 1. or 973.057, for expenditures related to the global positioning system tracking program under s. 301.49. If the unencumbered balance in this appropriation account exceeds $100,000 immediately before the end of any fiscal year, the department of corrections shall transfer the excess to the appropriation account under s. 20.437 (1) (hh) at the end of that fiscal year.

20.410(1)(gm) (gm) Sale of fuel and utility service. The amounts in the schedule for fuel, water, sewage treatment service, electricity, heat or chilled water provided to entities outside the department at correctional facilities. All moneys received from the sale of those materials or services at correctional facilities to entities outside the department under s. 16.93 (2) shall be credited to this appropriation.

20.410(1)(gr) (gr) Home detention services; supervision. The amounts in the schedule to provide supervision under s. 301.03 (7m) as a condition of release for persons charged with a crime, to provide electronic monitoring services under s. 301.135, and to obtain, install, operate, and monitor electronic equipment for the home detention program under s. 302.425. All moneys received under ss. 301.03 (7m), 301.135, and 302.425 (3m) or (4) shall be credited to this appropriation.

20.410(1)(gt) (gt) Telephone company commissions. The amounts in the schedule to purchase for inmates. All moneys received under s. 301.105 (2) shall be credited to this appropriation account.

20.410(1)(h) (h) Administration of restitution. The amounts in the schedule for the administration of court-ordered restitution programs under s. 973.20. All moneys received under s. 973.20 (11) (a) as surcharge payments shall be credited to this appropriation.

20.410(1)(hm) (hm) Private business employment of inmates and residents. The amounts in the schedule for the establishment and operation of the program under s. 303.01 (2) (em). All moneys received under contracts entered into by the department of corrections under s. 303.01 (2) (em) shall be credited to this appropriation account.

20.410(1)(i) (i) Gifts and grants. All moneys received from gifts, grants, donations and burial trusts for the execution of functions consistent with the purpose of the gift, grant, donation or trust.

20.410(1)(jz) (jz) Operations and maintenance. All moneys received by the department from fees paid by employees of the department and by vendors, to provide administrative services.

20.410(1)(kc) (kc) Correctional institution enterprises; inmate activities and employment. All moneys received from correctional institution enterprises involving the activities of inmates, excluding moneys received from canteen operations, prison industries and correctional farms, to conduct correctional institution enterprises and inmate employment projects.

20.410(1)(kd) (kd) Victim notification. The amounts in the schedule for victim notification services. All moneys transferred from the appropriation account under s. 20.505 (1) (id) 6. shall be credited to this appropriation account.

20.410(1)(ke) (ke) American Indian reintegration program. The amounts in the schedule for the American Indian reintegration program under s. 301.073. All moneys transferred from the appropriation account under s. 20.505 (8) (hm) 23. shall be credited to this appropriation account. Notwithstanding s. 20.001 (3) (a), the unencumbered balance on June 30 of each year shall revert to the appropriation account under s. 20.505 (8) (hm).

20.410(1)(kf) (kf) Correctional farms. The amounts in the schedule to operate the correctional farms and for the purchase of institutional farmland, including buildings. All moneys received from the sale of correctional farm services shall be credited to this appropriation.

20.410(1)(kh) (kh) Victim services and programs. The amounts in the schedule for the administration of victim services and programs. All moneys transferred from the appropriation account under s. 20.455 (2) (i) 5m. shall be credited to this appropriation account. Notwithstanding s. 20.001 (3) (a), the unencumbered balance on June 30 of each year shall be transferred to the appropriation account under s. 20.455 (2) (i).

20.410(1)(kk) (kk) Institutional operations and charges. The amounts in the schedule for the use, production and provision of state institutional facilities, services and products, other than those of prison industries, correctional farms and correctional institution enterprises involving the activities of inmates, and for the remodeling or construction of buildings. All moneys received from the rental of state institutional facilities and from the sale of institutional services and products, other than those of prison industries, correctional farms and correctional institution enterprises involving the activities of inmates, shall be credited to this appropriation.

20.410(1)(km) (km) Prison industries. The amounts in the schedule for the establishment and operation of prison industries, but not including the program under s. 303.01 (2) (em). All moneys received from prison industries sales shall be credited to this appropriation. All moneys credited to this appropriation shall be expended first for the purpose under par. (ko). No expenditure may be made from this appropriation for the construction of buildings or purchase of equipment for new prison industries, except upon approval of the joint committee on finance after a determination that the moneys are needed and that no other appropriation is available for that purpose.

20.410(1)(ko) (ko) Prison industries principal repayment, interest and rebates. A sum sufficient from the moneys credited under par. (km) to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing the acquisition, development, enlargement or improvement of equipment used in prison industries as authorized under s. 20.866 (2) (uy), to make the payments determined by the building commission under s. 13.488 (1) (m) that are attributable to the proceeds of obligations incurred in financing such facilities, and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.410(1)(kp) (kp) Correctional officer training. The amounts in the schedule to finance correctional officers training under s. 301.28. All moneys transferred from the appropriation account under s. 20.455 (2) (i) 6. shall be credited to this appropriation account. Notwithstanding s. 20.001 (3) (a), the unencumbered balance on June 30 of each year shall be transferred to the appropriation account under s. 20.455 (2) (i).

20.410(1)(kx) (kx) Interagency and intra-agency programs. All moneys received from other state agencies and all moneys received by the department from the department not directed to be deposited under par. (gr), (kk) or (km) for the administration of programs or projects for which received.

20.410(1)(ky) (ky) Interagency and intra-agency aids. All moneys received from other state agencies and all moneys received by the department from the department not directed to be deposited under par. (kk) or (km) for aids to individuals and organizations.

20.410(1)(kz) (kz) Interagency and intra-agency local assistance. All moneys received from other state agencies and all moneys received by the department from the department not directed to be deposited under par. (kk) or (km) for local assistance.

20.410(1)(m) (m) Federal project operations. All moneys received from the federal government or any of its agencies for the state administration of specific limited term projects to be expended for the purposes specified.

20.410(1)(n) (n) Federal program operations. All moneys received from the federal government or any of its agencies for the state administration of continuing programs to be expended for the purposes specified.

20.410(1)(qm) (qm) Computer recycling. From the environmental fund, the amounts in the schedule for the department to recycle computers.

20.410(2) (2) Parole commission.

20.410(2)(a)(a) General program operations. The amounts in the schedule for the general program operations of the parole commission.

20.410(2)(kx) (kx) Interagency and intra-agency programs. All moneys received from other state agencies and all moneys received by the department from the department not directed to be deposited under sub. (1) (kk) or (km) for the administration of programs or projects for which received.

20.410(3) (3) Juvenile correctional services.

20.410(3)(a)(a) General program operations. The amounts in the schedule to operate the department's juvenile correctional institutions and to provide field services and administrative services.

20.410(3)(ba) (ba) Mendota juvenile treatment center. The amounts in the schedule for services for juveniles placed at the Mendota Juvenile Treatment Center as provided in s. 46.057 (2).

20.410(3)(c) (c) Reimbursement claims of counties containing juvenile correctional facilities. The amounts in the schedule to pay all valid claims made by county clerks of counties containing state juvenile correctional facilities as provided in s. 16.51 (7).

20.410(3)(cd) (cd) Community youth and family aids. The amounts in the schedule plus the amounts transferred from the appropriation account under par. (cg) for the improvement and provision of juvenile delinquency-related services under s. 301.26 and for reimbursement to counties having a population of less than 500,000 for the cost of court attached intake services as provided in s. 938.06 (4). Disbursements may be made from this appropriation account under s. 301.085. Refunds received relating to payments made under s. 301.085 shall be returned to this appropriation account. All moneys transferred from the appropriation account under par. (cg) shall be credited to this appropriation account. Notwithstanding ss. 20.001 (3) (a) and 20.002 (1), the department of corrections may transfer moneys under this paragraph between fiscal years. Except for moneys authorized for transfer under s. 301.26 (3), all moneys from this paragraph allocated under s. 301.26 (3) and not spent or encumbered by counties by December 31 of each year shall lapse into the general fund on the succeeding January 1. The joint committee on finance may transfer additional moneys to the next calendar year.

20.410(3)(cg) (cg) Serious juvenile offenders. Biennially, the amounts in the schedule for juvenile correctional institution, corrective sanctions, alternate care, aftercare and other juvenile program services specified in s. 938.538 (3) provided for the persons specified in s. 301.26 (4) (cm), for juvenile correctional institution services for persons placed in juvenile correctional institutions under s. 973.013 (3m) and for juvenile correctional services for persons under 18 years of age placed with the department under s. 48.366 (8).

20.410(3)(dm) (dm) Interstate Compact for Juveniles assessments. The amounts in the schedule to pay assessments levied by the interstate commission for juveniles under s. 938.999 (8) (b).

20.410(3)(e) (e) Principal repayment and interest. A sum sufficient to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing the acquisition, construction, development, enlargement, or improvement of the department's juvenile correctional facilities and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.410(3)(f) (f) Community intervention program. The amounts in the schedule for the community intervention program under s. 301.263.

20.410(3)(g) (g) Legal services collections. All moneys received as reimbursement for costs of legal actions authorized under ss. 301.03 (18) and 301.12 to be used to pay costs associated with such legal actions.

20.410(3)(gg) (gg) Collection remittances to local units of government. All moneys received under ss. 301.03 (18) and 301.12 to be used to remit departmental collections under ss. 301.03 (18) (g) and 301.12 (8) (i).

20.410(3)(hm) (hm) Juvenile correctional services. The amounts in the schedule for juvenile correctional services specified in ss. 49.45 (25) (bj) and 301.26 (4) (c) and (d). All moneys received from the sale of surplus property, including vehicles, from juvenile correctional institutions operated by the department, all moneys received as payments in restitution of property damaged at juvenile correctional institutions operated by the department, all moneys received from miscellaneous services provided at a juvenile correctional institution operated by the department, all moneys transferred under s. 301.26 (4) (cm), all moneys transferred under s. 301.26 (4) (ct), and, except as otherwise provided in pars. (ho) and (hr), all moneys received in payment for juvenile correctional services as specified in s. 301.26 (4) (d), (dt), and (g) shall be credited to this appropriation account. If moneys generated by the daily rate under s. 301.26 (4) (d) exceed actual fiscal year institutional costs by more than 2%, all moneys in excess of 2% shall be remitted to the counties during the subsequent calendar year or transferred to the appropriation account under par. (kx) during the subsequent fiscal year. Each county and the department shall receive a proportionate share of the remittance and transfer depending on the total number of days of placement at juvenile correctional institutions including the Mendota Juvenile Treatment Center. Counties shall use the funds for purposes specified in s. 301.26. The department shall deposit in the general fund the amounts transferred under this paragraph to the appropriation account under par. (kx).

20.410(3)(ho) (ho) Juvenile alternate care services. The amounts in the schedule for providing alternate care services for delinquent juveniles under ss. 49.19 (10) (d), 49.45 (25) (bj), 301.26 (4) (c), 938.48 (4) and (14), and 938.52. All moneys transferred under s. 301.26 (4) (cm) and all moneys received in payment for providing alternate care services for delinquent juveniles under ss. 49.19 (10) (d), 938.48 (4) and (14), and 938.52 as specified in s. 301.26 (4) (d), (e), and (ed) shall be credited to this appropriation account. If moneys generated by the daily rate under s. 301.26 (4) (d) exceed actual fiscal year alternate care costs, that excess shall be transferred to the appropriation account under par. (hm) as provided in s. 301.26 (4) (ct), except that, if those moneys generated exceed those costs by more than 2 percent, all moneys in excess of that 2 percent shall be remitted to the counties during the subsequent calendar year or transferred to the appropriation account under par. (kx) during the subsequent fiscal year. Each county and the department shall receive a proportionate share of the remittance and transfer depending on the total number of days of placement in alternate care. Counties shall use the funds for purposes specified in s. 301.26. The department shall deposit in the general fund the amounts transferred under this paragraph to the appropriation account under par. (kx).

20.410(3)(hr) (hr) Juvenile corrective sanctions program. The amounts in the schedule for the corrective sanctions services specified in ss. 49.45 (25) (bj) and 301.26 (4) (c) and (eg). All moneys received in payment for those corrective sanctions services as specified in s. 301.26 (4) (d) and (eg), and all moneys transferred under s. 301.26 (4) (cm), shall be credited to this appropriation account. If moneys generated by the daily rate under s. 301.26 (4) (d) exceed actual fiscal year corrective sanctions services costs, that excess shall be transferred to the appropriation account under par. (hm) as provided in s. 301.26 (4) (ct).

20.410(3)(i) (i) Gifts and grants. All moneys received from gifts, grants, donations and burial trusts for the execution of its functions consistent with the purpose of the gift, grant, donation or trust.

20.410(3)(jr) (jr) Institutional operations and charges. The amounts in the schedule for the use, production and provision of state institutional facilities, services and products. All moneys received from the sale of institutional services and products shall be credited to this appropriation.

20.410(3)(jv) (jv) Secure detention services. All moneys received from counties under s. 938.224 (3) (a) for holding juveniles in secure custody in juvenile correctional facilities under s. 938.224 (1).

20.410(3)(ko) (ko) Interagency programs; community youth and family aids. All moneys transferred from the appropriation account under s. 20.437 (1) (nL) for the purposes of s. 301.26, to be used for those purposes.

20.410(3)(kp) (kp) Indian juvenile placements. The amounts in the schedule to be used for unexpected or unusually high-cost out-of-home care placements of Indian juveniles who have been adjudicated delinquent by tribal courts. All moneys transferred from the appropriation account under s. 20.505 (8) (hm) 21d. shall be credited to this appropriation account. Notwithstanding s. 20.001 (3) (a), the unencumbered balance on June 30 of each year shall revert to the appropriation account under s. 20.505 (8) (hm).

20.410(3)(kx) (kx) Interagency and intra-agency programs. All moneys received from other state agencies and all moneys received by the department from the department for the administration of programs or projects for which received.

20.410(3)(ky) (ky) Interagency and intra-agency aids. All moneys received from other state agencies and all moneys received by the department from the department for aids to individuals and organizations.

20.410(3)(kz) (kz) Interagency and intra-agency local assistance. All moneys received from other state agencies and all moneys received by the department from the department for local assistance.

20.410(3)(m) (m) Federal project operations. All moneys received from the federal government or any of its agencies for the state administration of specific limited term projects to be expended for the purposes specified.

20.410(3)(n) (n) Federal program operations. All moneys received from the federal government or any of its agencies for the state administration of continuing programs to be expended for the purposes specified.

20.410(3)(q) (q) Girls school benevolent trust fund. From the girls school benevolent trust fund, all moneys received as contributions, grants, gifts and bequests for that trust fund under s. 25.31 to carry out the purpose for which made and received.

20.410(9) (9) General appropriations and provisions. The following general provisions apply to the department of corrections:

20.410(9)(b) (b) Services to institutional employees. The money received in reimbursement for services rendered institutional employees under s. 301.27 (1) shall be refunded to the respective appropriations from which the institution is funded. The reimbursements shall be accumulated in an account named "employee maintenance credits".

20.410(9)(c) (c) Witness fees of inmates. The money received in reimbursement of expenses incurred in taking inmates of state institutions into court under s. 51.20 (18) or 782.45 shall be refunded to the appropriations made by sub. (1) (a) for operation of the institutions.

20.410 History History: 1989 a. 31 ss. 340, 361 to 380, 382 to 392; 1989 a. 107, 122, 359; 1991 a. 39; 1993 a. 16, 98, 377, 437, 490; 1995 a. 27, 77, 416, 440; 1997 a. 4, 27, 35, 237, 252, 275, 283, 284; 1999 a. 9, 89; 2001 a. 16; 2003 a. 33; 2005 a. 25 ss. 287 to 295m, 414t, 415wr; 2005 a. 234 s. 4; 2005 a. 344, 433; 2007 a. 20, 97; 2009 a. 28, 71, 100, 182, 233; 2011 a. 32, 38, 266; 2013 a. 20 ss. 335 to 342, 444.



20.425 Employment relations commission.

20.425  Employment relations commission. There is appropriated to the employment relations commission for the following program:

20.425(1) (1) Labor relations.

20.425(1)(a)(a) General program operations. The amounts in the schedule for the purposes provided in subchs. I, IV, and V of ch. 111 and s. 230.45 (1).

20.425(1)(i) (i) Fees, collective bargaining training, publications, and appeals. The amounts in the schedule for the performance of fact-finding, mediation, certification, and arbitration functions, for the provision of copies of transcripts, for the cost of operating training programs under ss. 111.09 (3), 111.71 (5m), and 111.94 (3), for the preparation of publications, transcripts, reports, and other copied material, and for costs related to conducting appeals under s. 230.45. All moneys received under ss. 111.09 (1) and (2), 111.70 (4) (d) 3. b., 111.71 (1) and (2), 111.83 (3) (b), 111.94 (1) and (2), and 230.45 (3), all moneys received from arbitrators and arbitration panel members, and individuals who are interested in serving in such positions, and from individuals and organizations who participate in other collective bargaining training programs conducted by the commission, and all moneys received from the sale of publications, transcripts, reports, and other copied material shall be credited to this appropriation account.

20.425 History History: 1981 c. 20; 1983 a. 27; 1985 a. 29, 318; 1991 a. 39; 1993 a. 16; 1995 a. 27; 1999 a. 9; 2001 a. 16; 2003 a. 33, 320; 2005 a. 25; 2009 a. 28; 2011 a. 10, 32.



20.432 Board on aging and long-term care.

20.432  Board on aging and long-term care. There is appropriated to the board on aging and long-term care for the following program:

20.432(1) (1) Identification of the needs of the aged and disabled.

20.432(1)(a)(a) General program operations. The amounts in the schedule for general program operations of the board on aging and long-term care.

20.432(1)(i) (i) Gifts and grants. All moneys received from gifts, grants, bequests and devises for the activities of the board on aging and long-term care under s. 16.009, to carry out the purposes for which made and received.

20.432(1)(k) (k) Contracts with other state agencies. All moneys received by the board on aging and long-term care from contracts with other state agencies, for the purposes for which they are received.

20.432(1)(kb) (kb) Insurance and other information, counseling and assistance. The amounts in the schedule for the purpose of providing information and counseling on medicare supplemental insurance, long-term care insurance, and medical assistance eligibility requirements, training, educational materials, and technical assistance under s. 16.009 (2) (j). The office of the commissioner of insurance shall credit to this appropriation account amounts equal to the amounts in the schedule for the purposes of this paragraph, from the appropriation under s. 20.145 (1) (g) 1. Notwithstanding s. 20.001 (3) (a), the unencumbered balance on June 30 of each fiscal year shall revert to the appropriation account under s. 20.145 (1) (g).

20.432(1)(m) (m) Federal aid. All federal moneys received as authorized under s. 16.54 for the activities of the board on aging and long-term care under s. 16.009, to carry out the purposes for which received.

20.432 History History: 1981 c. 20, 391; 1985 a. 29; 1987 a. 27; 1995 a. 27; 1999 a. 9; 2001 a. 16; 2007 a. 20.



20.433 Child abuse and neglect prevention board.

20.433  Child abuse and neglect prevention board. There is appropriated to the child abuse and neglect prevention board for the following program:

20.433(1) (1) Prevention of child abuse and neglect.

20.433(1)(b)(b) Grants to organizations. The amounts in the schedule to be used for grants to organizations under s. 48.982 (4), (6), and (7).

20.433(1)(g) (g) General program operations. From all moneys received under s. 69.22 (1m), the amounts in the schedule to be used for the expenses of the child abuse and neglect prevention board under s. 48.982 (2) and (3), for statewide projects under s. 48.982 (5), for the general program operations of the family resource center grant program under s. 48.982 (6), and for technical assistance to organizations under s. 48.982 (4) and (6).

20.433(1)(h) (h) Grants to organizations. All moneys received under s. 69.22 (1m), less the amounts appropriated under par. (g), to be used for grants to organizations under s. 48.982 (4) and (6).

20.433(1)(i) (i) Gifts and grants. All moneys received as contributions, gifts, grants, and bequests, other than moneys received for the children's trust fund and deposited in the appropriation account under par. (q), to carry out the purposes for which made and received.

20.433(1)(jb) (jb) Fees for administrative services. All moneys received from fees charged for providing state mailings, special computer services, training programs, printed materials, and publications relating to child abuse and neglect prevention services, for the purpose of providing those state mailings, special computer services, training programs, printed materials, and publications.

20.433(1)(k) (k) Interagency programs. All moneys received from other state agencies to carry out the purposes for which received.

20.433(1)(m) (m) Federal project operations. All moneys received from the federal government for technical assistance to organizations under s. 48.982 (4) and (6) and for the state administration of specific limited term projects, to be expended for the purposes specified.

20.433(1)(ma) (ma) Federal project aids. All moneys received from the federal government for family resource center grants under s. 48.982 (6) (a), and for specific limited term projects, to be expended as aids to individuals or organizations for the purposes specified.

20.433(1)(q) (q) Children's trust fund; gifts and grants. From the children's trust fund, all moneys received as contributions, grants, gifts, and bequests for that trust fund under s. 48.982 (2) (d) or (2e) (a) 3., and all amounts transferred under 2013 Wisconsin Act 20, section 9205 (1), to carry out the purposes for which those contributions, grants, gifts, and bequests were made and received under s. 48.982 (2m).

20.433 History History: 1983 a. 27; 1985 a. 29; 1985 a. 315 s. 22; 1987 a. 27; 1989 a. 31; 1991 a. 39; 1993 a. 16, 437, 444, 491; 1995 a. 27; 1997 a. 78; 1999 a. 9; 2001 a. 16; 2005 a. 25, 319; 2007 a. 20, 152; 2013 a. 20.



20.435 Health services, department of.

20.435  Health services, department of. There is appropriated to the department of health services for the following programs:

20.435(1) (1) Public health services planning, regulation, and delivery.

20.435(1)(a)(a) General program operations. The amounts in the schedule for general program operations, including public health services regulation, administration and field services.

20.435(1)(am) (am) Services, reimbursement, and payment related to human immunodeficiency virus. The amounts in the schedule for the purchase of services under s. 252.12 (2) (a) for individuals with respect to human immunodeficiency virus and related infections, including hepatitis C virus infection, to subsidize premium payments under ss. 252.16 and 252.17, for grants for the prevention of human immunodeficiency virus infection and related infections, including hepatitis C virus infection, under s. 252.12 (2) (c) 2. and 3., to reimburse or supplement the reimbursement of the cost of AZT, pentamidine, and certain other drugs under s. 49.686, and for case management services under s. 49.45 (25) (be).

Effective date text (am) Services, reimbursement, and payment related to human immunodeficiency virus. The amounts in the schedule for the purchase of services under s. 252.12 (2) (a) for individuals with respect to human immunodeficiency virus and related infections, including hepatitis C virus infection, to subsidize premium payments under ss. 252.16 and 252.17, for grants for the prevention of human immunodeficiency virus infection and related infections, including hepatitis C virus infection, under s. 252.12 (2) (c) 2. and 3., to reimburse or supplement the reimbursement of the cost of AZT, pentamidine and certain other drugs under s. 49.686, to pay for premiums and drug copayments under the pilot program under s. 49.686 (6), and for case management services under s. 49.45 (25) (be).

20.435(1)(b) (b) General aids and local assistance. The amounts in the schedule for aids and local assistance relating to public health services.

20.435(1)(bn) (bn) Workplace wellness program grants. A sum sufficient to make the payments under s. 250.21 (2) for workplace wellness programs.

20.435(1)(c) (c) Public health emergency quarantine costs. A sum sufficient to reimburse local health departments under s. 252.06 (10) (c) 1.

20.435(1)(cb) (cb) Well-woman program. The amounts in the schedule for the well-woman program under s. 255.06.

20.435(1)(cc) (cc) Cancer control and prevention. The amounts in the schedule for cancer control and prevention grants under s. 255.05. All funds allocated by the department under s. 255.05 (2) but not encumbered by December 31 of each year lapse to the general fund on the next January 1 unless transferred to the next calendar year by the joint committee on finance.

20.435(1)(ce) (ce) Primary health for homeless individuals. As a continuing appropriation, the amounts in the schedule for primary health services for homeless individuals under s. 46.972.

20.435(1)(ch) (ch) Emergency medical services; aids. The amounts in the schedule for emergency medical technician — basic training and examination aid under s. 256.12 (5) and for ambulance service vehicles or vehicle equipment, emergency medical services supplies or equipment or emergency medical training for personnel under s. 256.12 (4).

20.435(1)(cm) (cm) Immunization. A sum sufficient not to exceed in each fiscal year the difference between $9,000,000 and the sum of the moneys received in each fiscal year from the federal government for the provision of vaccine to immunize children, including moneys under 42 USC 247b and 42 USC 1396s, for the provision of vaccine to immunize children under s. 252.04 (1).

20.435(1)(de) (de) Dental services. The amounts in the schedule for the provision of dental services under s. 250.10.

20.435(1)(dg) (dg) Clinic aids. Biennially, the amounts in the schedule for aids under s. 146.68.

20.435(1)(dk) (dk) Low-income dental clinics. The amounts in the schedule for grants to low-income dental clinics under s. 146.66.

20.435(1)(dm) (dm) Rural health dental clinics. The amounts in the schedule for the rural health dental clinics under s. 146.65.

20.435(1)(dn) (dn) Food distribution grants. The amounts in the schedule for grants for food distribution programs under ss. 46.75 and 46.77.

20.435(1)(ds) (ds) Statewide poison control program. The amounts in the schedule to supplement the operation of a statewide poison control program under s. 255.35 (3) and for the statewide collection and reporting of poison control data.

20.435(1)(e) (e) Public health dispensaries and drugs. Biennially, the amounts in the schedule for establishing and maintaining public health dispensaries for victims of diseases, for the provision of drugs for the treatment of mycobacterium tuberculosis, as provided in s. 252.10 (6) and (7), as allocated by the department, and for tuberculosis prevention activities under s. 252.07 (12).

20.435(1)(ed) (ed) Radon aids. The amounts in the schedule for the provision of state aid for local radon services under s. 254.34 (1) (h) 5.

20.435(1)(ef) (ef) Lead-poisoning or lead-exposure services. The amounts in the schedule for the purposes of providing grants under s. 254.151.

20.435(1)(eg) (eg) Pregnancy counseling. The amounts in the schedule for grants for pregnancy counseling under s. 253.08.

20.435(1)(em) (em) Supplemental food program for women, infants and children benefits. As a continuing appropriation, the amounts in the schedule to provide a state supplement under s. 253.06 to the federal special supplemental food program for women, infants, and children authorized under 42 USC 1786.

20.435(1)(eu) (eu) Reducing fetal and infant mortality and morbidity. Biennially, the amounts in the schedule to provide services under s. 253.16.

20.435(1)(ev) (ev) Pregnancy outreach and infant health. The amounts in the schedule for outreach to low-income pregnant women and for maternal and infant health projects under s. 253.085.

20.435(1)(f) (f) Women's health block grant. The amounts in the schedule to provide women's health services under s. 253.07. Notwithstanding ss. 20.001 (3) (a) and 20.002 (1), the department may transfer funds between fiscal years under this paragraph. All funds distributed by the department under s. 253.07 (2) (b) and (4) but not encumbered by December 31 of each year lapse to the general fund on the next January 1 unless transferred to the next calendar year by the joint committee on finance.

20.435(1)(fh) (fh) Community health services. The amounts in the schedule for grants under s. 250.15.

20.435(1)(fj) (fj) Grants to establish graduate medical training programs. The amounts in the schedule for grants to rural hospitals under s. 146.63.

20.435(1)(fm) (fm) Tobacco use control. As a continuing appropriation, the amounts in the schedule for grants and programs under s. 255.15 (3).

20.435(1)(fn) (fn) Health care information organization. The amounts in the schedule to contract with the data organization under s. 153.05 (2r).

20.435(1)(g) (g) Payments to Donate Life Wisconsin. All moneys received under ss. 341.14 (6r) (b) 11. and 343.21 (1) (o), for payments to Donate Life Wisconsin under s. 250.17 (1).

20.435(1)(gi) (gi) Payments to the Wisconsin Women's Health Foundation. All moneys received under s. 341.14 (6r) (b) 10. for payments to the Wisconsin Women's Health Foundation, Inc., under s. 250.16.

20.435(1)(gm) (gm) Licensing, review and certifying activities; fees; supplies and services. The amounts in the schedule for the purposes specified in ss. 252.23, 252.24, 252.245, 253.12, 254.176, 254.178, 254.179, 254.20 (5) and (8), 254.31 to 254.39, 254.41, 254.47, 254.61 to 254.88, 255.08 (2), and 256.15 (8), ch. 69, for the purchase and distribution of medical supplies, and to analyze and provide data under s. 250.04. All moneys received under ss. 250.04 (3m), 252.23 (4) (a), 252.24 (4) (a), 252.245 (9), 254.176, 254.178, 254.181, 254.20 (5) and (8), 254.31 to 254.39, 254.41, 254.47, 254.61 to 254.88, 255.08 (2) (b), and 256.15 (5) (f) and (8) (d) and ch. 69, other than s. 69.22 (1m), and as reimbursement for medical supplies shall be credited to this appropriation account.

20.435(1)(gp) (gp) Cancer information. All moneys received from fees collected for access to cancer registry information under s. 255.04 for collecting, compiling, and disseminating cancer information under s. 255.04.

20.435(1)(gr) (gr) Supplemental food program for women, infants, and children administration. All moneys received from the supplemental food enforcement surcharges on fines, forfeitures, and recoupments that are levied by a court under s. 253.06 (4) (c) and on forfeitures and recoupments that are levied by the department under s. 253.06 (5) (c) to finance fraud reduction in the supplemental food program for women, infants, and children under s. 253.06.

20.435(1)(hg) (hg) General program operations; health care information. The amounts in the schedule to fund the activities of the department of health services under ch. 153, to contract with the data organization under s. 153.05 (2r), and to make payments to a corporation under s. 153.81 to support health information exchange. The contract fees paid under s. 153.05 (6m) and assessments paid under s. 153.60 shall be credited to this appropriation account.

20.435(1)(hi) (hi) Compilations and special reports; health care information. All moneys received from user fees imposed under s. 153.65 (1) for the purpose of financing the costs of the department of health services of producing special data compilations or special reports under s. 153.65 and to contract with the data organization under s. 153.05 (2r).

20.435(1)(i) (i) Gifts and grants. All moneys received from gifts, grants, bequests, and trust funds relating to public health services, to be expended for the purposes for which received.

20.435(1)(ja) (ja) Congenital disorders; diagnosis, special dietary treatment and counseling. The amounts in the schedule to provide diagnostic services, special dietary treatment, and follow-up counseling for congenital disorders and periodic evaluation of infant screening programs as specified under s. 253.13 and to provide referrals under s. 253.115. All moneys received by the department under s. 253.13 (2), less the amounts appropriated under par. (jb), shall be credited to this appropriation account.

20.435(1)(jb) (jb) Congenital disorders; operations. From all moneys received under s. 253.13 (2), the amounts in the schedule to be used to administer the programs under ss. 253.115 and 253.13 and for the costs of consulting with appropriate experts as specified in s. 253.13 (5).

20.435(1)(jd) (jd) Fees for administrative services. All moneys received from fees charged for providing state mailings, special computer services, training programs, printed materials, and publications relating to public health services, for the purpose of providing those state mailings, special computer services, training programs, printed materials, and publications.

20.435(1)(kb) (kb) Minority health. The amounts in the schedule for the minority health program under s. 250.20 (3) and (4). All moneys transferred from the appropriation account under s. 20.505 (8) (hm) 6e. shall be credited to this appropriation. Notwithstanding s. 20.001 (3) (a), the unencumbered balance on June 30 of each year shall revert to the appropriation account under s. 20.505 (8) (hm).

20.435(1)(ke) (ke) American Indian health projects. The amounts in the schedule for grants for American Indian health projects under s. 250.20 (5). All moneys transferred from the appropriation account under s. 20.505 (8) (hm) 18b. shall be credited to this appropriation account. Notwithstanding s. 20.001 (3) (a), the unencumbered balance on June 30 of each year shall revert to the appropriation account under s. 20.505 (8) (hm).

20.435(1)(kf) (kf) American Indian diabetes prevention and control. The amounts in the schedule for activities under s. 250.20 (6) to prevent and control diabetes among American Indians. All moneys transferred from the appropriation account under s. 20.505 (8) (hm) 24. shall be credited to this appropriation account. Notwithstanding s. 20.001 (3) (a), the unencumbered balance on June 30 of each year shall revert to the appropriation account under s. 20.505 (8) (hm).

20.435(1)(kx) (kx) Interagency and intra-agency programs. All moneys received from other state agencies and all moneys received by the department from the department for the administration of programs or projects relating to public health services, for the purposes for which received.

20.435(1)(ky) (ky) Interagency and intra-agency aids. Except as provided in pars. (kb) and (ke), all moneys received from other state agencies and all moneys received by the department from the department for aids to individuals and organizations relating to public health services, for the purposes for which received.

20.435(1)(kz) (kz) Interagency and intra-agency local assistance. All moneys received from other state agencies and all moneys received by the department from the department for local assistance relating to public health services, for the purposes for which received.

20.435(1)(m) (m) Federal project operations. All moneys received from the federal government or any of its agencies for the state administration of specific limited term projects relating to public health services, for the purposes for which received.

20.435(1)(ma) (ma) Federal project aids. All moneys received from the federal government or any of its agencies for aids to individuals and organizations for specific limited term projects relating to public health services, for the purposes for which received.

20.435(1)(mc) (mc) Federal block grant operations. All block grant moneys received from the federal government or any of its agencies for the state administration of federal block grants relating to public health services, for the purposes for which received.

20.435(1)(md) (md) Federal block grant aids. All block grant moneys received from the federal government or any of its agencies for aids to individuals and organizations relating to public health services, for the purposes for which received.

20.435(1)(n) (n) Federal program operations. All moneys received from the federal government or any of its agencies for the state administration of continuing programs relating to public health services, for the purposes for which received.

20.435(1)(na) (na) Federal program aids. All moneys received from the federal government or any of its agencies for aids to individuals and organizations for continuing programs relating to public health services, for the purposes for which received.

20.435(1)(q) (q) Groundwater and air quality standards. From the environmental fund, the amounts in the schedule to develop groundwater standards and implement ch. 160 and to assist in the development of emission standards for hazardous air contaminants under s. 46.34.

20.435(2) (2) Mental health and developmental disabilities services; facilities.

20.435(2)(a)(a) General program operations. The amounts in the schedule to operate institutions, to provide administrative services and to evaluate, treat and care for persons under ch. 980, including persons placed on supervised release under s. 980.06 (2), 1997 stats., or s. 980.08.

20.435(2)(aa) (aa) Institutional repair and maintenance. The amounts in the schedule for repair and maintenance expenses of the institutions. Expenditures for materials, supplies, equipment and contracts for services involving the repair and maintenance of structures and equipment, excluding vehicles, shall be made from this appropriation.

20.435(2)(bj) (bj) Competency examinations and treatment, and conditional release, supervised release, and community supervision services. Biennially, the amounts in the schedule for outpatient competency examinations and treatment services; and for payment by the department of costs for treatment and services for persons released under s. 980.06 (2) (c), 1997 stats., s. 980.08 (5), 2003 stats., or s. 971.17 (3) (d) or (4) (e) or 980.08 (4) (g) or for persons who are inmates of the department of corrections who are released on community supervision, for which the department has contracted with county departments under s. 51.42 (3) (aw) 1. d., with other public agencies, or with private agencies to provide the treatment and services.

20.435(2)(bm) (bm) Secure mental health units or facilities. The amounts in the schedule for the general program operations of the Wisconsin Resource Center under s. 46.056 and other secure mental health units or facilities under s. 980.065 at which persons committed under s. 980.06 are placed, but not for security operations at the Wisconsin Resource Center.

20.435(2)(ee) (ee) Principal repayment and interest. A sum sufficient to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing the acquisition, development, enlargement, or extension of mental health facilities and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.435(2)(ef) (ef) Lease rental payments. A sum sufficient to pay the rentals required to be made on mental health facilities under leases entered into under s. 46.035.

20.435(2)(f) (f) Energy costs; energy-related assessments. The amounts in the schedule to be used at mental health institutes and centers for the developmentally disabled to pay for utilities and for fuel, heat and air conditioning, to pay assessments levied by the department of administration under s. 16.847 (3) for costs incurred and savings generated at departmental facilities, and to pay costs incurred by or on behalf of the department under ss. 16.858 and 16.895.

20.435(2)(g) (g) Alternative services of institutes and centers. All moneys received as payments for services under ss. 46.043 and 51.06 (1r) for provision of alternative services by mental health institutes under s. 46.043 and by centers for the developmentally disabled under s. 51.06 (1r).

20.435(2)(gk) (gk) Institutional operations and charges. The amounts in the schedule for care, other than under s. 51.06 (1r), provided by the centers for the developmentally disabled, to reimburse the cost of providing the services and to remit any credit balances to county departments that occur on and after July 1, 1978, in accordance with s. 51.437 (4rm) (c); for care, other than under s. 46.043, provided by the mental health institutes, to reimburse the cost of providing the services and to remit any credit balances to county departments that occur on and after January 1, 1979, in accordance with s. 51.42 (3) (as) 2.; for maintenance of state-owned housing at centers for the developmentally disabled and mental health institutes; for repair or replacement of property damaged at the mental health institutes or at centers for the developmentally disabled; and for reimbursing the total cost of using, producing, and providing services, products, and care. All moneys received as payments from medical assistance on and after August 1, 1978; as payments from all other sources including other payments under s. 46.10 and payments under s. 51.437 (4rm) (c) received on and after July 1, 1978; as medical assistance payments, other payments under s. 46.10, and payments under s. 51.42 (3) (as) 2. received on and after January 1, 1979; as payments for the rental of state-owned housing and other institutional facilities at centers for the developmentally disabled and mental health institutes; for the sale of electricity, steam, or chilled water; as payments in restitution of property damaged at the mental health institutes or at centers for the developmentally disabled; for the sale of surplus property, including vehicles, at the mental health institutes or at centers for the developmentally disabled; and for other services, products, and care shall be credited to this appropriation, except that any payment under s. 46.10 received for the care or treatment of patients admitted under s. 51.10, 51.15, or 51.20 for which the state is liable under s. 51.05 (3), of forensic patients committed under ch. 971 or 975, admitted under ch. 975, or transferred under s. 51.35 (3), or of patients transferred from a state prison under s. 51.37 (5), to the Mendota Mental Health Institute or the Winnebago Mental Health Institute shall be treated as general purpose revenue — earned, as defined under s. 20.001 (4); and except that moneys received under s. 51.06 (6) may be expended only as provided in s. 13.101 (17).

20.435(2)(gL) (gL) Extended intensive treatment surcharge. All moneys received as payments of the surcharge for extended intensive treatment under s. 51.06 (5), for one-time payment of relocation costs for individuals under s. 46.275 (5) (e).

20.435(2)(gs) (gs) Sex offender honesty testing. All moneys received from persons who are required to pay for polygraph examinations, as prescribed by rule in accordance with s. 51.375 (3), for expenditures related to the lie detector test program for persons under s. 51.375.

20.435(2)(i) (i) Gifts and grants. All moneys received from gifts, grants, bequests, and trust funds relating to operating institutions and evaluating, treating, and caring for persons under ch. 980, to be expended for the purposes for which received.

20.435(2)(km) (km) Indian mental health placement. All moneys transferred from the appropriation account under s. 20.505 (8) (hm) 25. to reimburse an Indian tribe or band in this state or a county department for placements by a tribal court of a member of the Indian tribe or band that are unexpected or that result in cumulative costs of placements to the tribe or county department exceeding $50,000 annually. Notwithstanding s. 20.001 (3) (a), the unencumbered balance on June 30 of each year shall revert to the appropriation account under s. 20.505 (8) (hm).

20.435(2)(kx) (kx) Interagency and intra-agency programs. All moneys received from other state agencies and all moneys received by the department from the department for the administration of programs or projects for which received.

20.435(2)(ky) (ky) Interagency and intra-agency aids. All moneys received from other state agencies and all moneys received by the department from the department for aids to individuals and organizations.

20.435(2)(kz) (kz) Interagency and intra-agency local assistance. All moneys received from other state agencies and all moneys received by the department from the department for local assistance.

20.435(2)(m) (m) Federal project operations. All moneys received from the federal government or any of its agencies for the state administration of specific limited term projects relating to operating institutions and to evaluating, treating, and caring for persons under ch. 980, for the purposes for which received.

20.435(4) (4) Health care access and accountability.

20.435(4)(a)(a) General program operations. The amounts in the schedule for general program operations, including health care financing regulation, administration, field services and medical assistance eligibility determinations under s. 49.45 (2) (a) 3.

Effective date text (a) The amounts in the schedule for general program operations, including health care financing regulation, administration, field services and medical assistance eligibility determinations under s. 49.45 (2) (a) 3., and administration of the pharmacy benefits purchasing pool under s. 146.45.

20.435(4)(b) (b) Medical Assistance program benefits. Biennially, the amounts in the schedule to provide a portion of the state share of Medical Assistance program benefits administered under subch. IV of ch. 49, for a portion of the Badger Care health care program under s. 49.665, to provide a portion of the Medical Assistance program benefits administered under subch. IV of ch. 49 that are not also provided under par. (o), to fund the pilot project under s. 46.27 (9) and (10), to provide a portion of the facility payments under 1999 Wisconsin Act 9, section 9123 (9m), to fund services provided by resource centers under s. 46.283, for services under the family care benefit under s. 46.284 (5), for assisting victims of diseases, as provided in ss. 49.68, 49.683, and 49.685, for distributing grants under s. 146.64, and for reduction of any operating deficits as specified in 2005 Wisconsin Act 15, section 3. Notwithstanding s. 20.002 (1), the department may transfer from this appropriation account to the appropriation account under sub. (5) (kc) funds in the amount of and for the purposes specified in s. 46.485. Notwithstanding ss. 20.001 (3) (b) and 20.002 (1), the department may credit or deposit into this appropriation account and may transfer between fiscal years funds that it transfers from the appropriation account under sub. (5) (kc) for the purposes specified in s. 46.485 (3r). Notwithstanding s. 20.002 (1), the department may transfer from this appropriation account to the appropriation account under sub. (7) (bd) funds in the amount and for the purposes specified in s. 49.45 (6v).

20.435(4)(bm) (bm) Medical Assistance, food stamps, and Badger Care administration; contract costs, insurer reports, and resource centers. Biennially, the amounts in the schedule to provide a portion of the state share of administrative contract costs for the Medical Assistance program under subch. IV of ch. 49 and the Badger Care health care program under s. 49.665 and to provide the state share of administrative costs for the food stamp program under s. 49.79, other than payments under s. 49.78 (8), to develop and implement a registry of recipient immunizations, to reimburse 3rd parties for their costs under s. 49.475, for costs associated with outreach activities, for state administration of state supplemental grants to supplemental security income recipients under s. 49.77, and for services of resource centers under s. 46.283. No state positions may be funded in the department of health services from this appropriation, except positions for the performance of duties under a contract in effect before January 1, 1987, related to the administration of the Medical Assistance program between the subunit of the department primarily responsible for administering the Medical Assistance program and another subunit of the department. Total administrative funding authorized for the program under s. 49.665 may not exceed 10% of the amounts budgeted under pars. (p) and (x).

Effective date text (bm) Medical Assistance, food stamps, and Badger Care administration; contract costs, insurer reports, and resource centers. Biennially, the amounts in the schedule to provide a portion of the state share of administrative contract costs for the Medical Assistance program under subch. IV of ch. 49 and the Badger Care health care program under s. 49.665 and to provide the state share of administrative costs for the food stamp program under s. 49.79, other than payments under s. 49.78 (8), to develop and implement a registry of recipient immunizations, to reimburse 3rd parties for their costs under s. 49.475, for costs associated with outreach activities, for state administration of state supplemental grants to supplemental security income recipients under s. 49.77, to administer the pharmacy benefits purchasing pool under s. 146.45, and for services of resource centers under s. 46.283. No state positions may be funded in the department of health services from this appropriation, except positions for the performance of duties under a contract in effect before January 1, 1987, related to the administration of the Medical Assistance program between the subunit of the department primarily responsible for administering the Medical Assistance program and another subunit of the department. Total administrative funding authorized for the program under s. 49.665 may not exceed 10% of the amounts budgeted under pars. (p) and (x).

20.435(4)(bn) (bn) Income maintenance. Biennially, the amounts in the schedule for the performance of income maintenance administrative activities on behalf of a county or multicounty consortium under s. 49.78 (1m) (c) and for payments under s. 49.78 (8) relating to the administration of the Medical Assistance program under subch. IV of ch. 49, the Badger Care health care program under s. 49.665, and the food stamp program, except for the employment and training program described in s. 49.79 (9).

20.435(4)(bp) (bp) Food stamp employment and training program administration. As a continuing appropriation, the amounts in the schedule for the administration of the food stamp employment and training program under s. 49.79 (9).

20.435(4)(br) (br) Cemetery, funeral, and burial expenses program. Biennially, the amounts in the schedule for the cemetery, funeral, and burial program under s. 49.785.

20.435(4)(bv) (bv) Prescription drug assistance for elderly; aids. Biennially, the amounts in the schedule for payment to pharmacies and pharmacists under s. 49.688 (7) for prescription drug assistance for elderly persons.

20.435(4)(c) (c) Supplemental funding for Kenosha County human services. Biennially, the amounts in the schedule for supplemental funding to support human services programs in Kenosha County.

20.435(4)(e) (e) Disease aids. Biennially, the amounts in the schedule for assisting victims of diseases, as provided in ss. 49.68, 49.683 and 49.685.

20.435(4)(ed) (ed) State supplement to federal supplemental security income program. A sum sufficient for payments of supplemental grants to supplemental security income recipients under s. 49.77 and, except as provided in 1997 Wisconsin Act 237, section 9122 (4e) (a), for payments for the support of children of supplemental security income recipients under s. 49.775.

20.435(4)(g) (g) Family care benefit; cost sharing. All moneys received from client cost-sharing requirements under s. 46.286 (2) to be expended for the provision of services under the family care benefit under s. 46.284 (5).

20.435(4)(gm) (gm) Medical assistance; provider refunds and collections. All moneys received from provider refunds, third party liability payments, drug rebates, audit recoveries, and other collections related to expenditures made from pars. (b), (jz), and (w), except for those moneys deposited in the appropriation accounts under par. (im) or (in) regardless of the fiscal year in which the expenditure from par. (b), (jz), or (w) is made, to provide a portion of the state share of Medical Assistance program benefits administered under subch. IV of ch. 49; to provide a portion of the Badger Care health care program under s. 49.665; to provide a portion of the Medical Assistance program benefits administered under subch. IV of ch. 49 that are not also provided under par. (o); to fund the pilot project under s. 46.27 (9) and (10); to fund services provided by resource centers under s. 46.283; to fund services under the family care benefit under s. 46.284 (5); and to assist victims of diseases, as provided in ss. 49.68, 49.683, and 49.685.

20.435(4)(gr) (gr) Income maintenance; county payments. All moneys received from counties under s. 49.78 (1m) (d) for administering income maintenance programs under s. 49.78 (1m) (c).

20.435(4)(h) (h) BadgerCare Plus Childless Adults Program; intergovernmental transfer. All moneys received from any county to provide benefits under the demonstration project under s. 49.45 (23) for the purpose of providing the benefits.

20.435(4)(hm) (hm) BadgerCare Plus Basic Plan; benefits and administration. All moneys received from premiums under s. 49.67 (4), to pay for the provision of services under the BadgerCare Plus Basic Plan under s. 49.67 and for administration of the plan.

20.435(4)(i) (i) Gifts, grants, and payments; health care financing. All moneys received from gifts, grants, bequests and trust funds to provide health care financing consistent with the purpose of the gift, grant, bequest or trust fund, and all moneys received from payments from nongovernmental individuals and entities for departmental administrative services, for the purposes for which those payments are received.

20.435(4)(iL) (iL) Medical assistance provider assessments. All moneys received from assessments charged under s. 49.45 (2) (b) 9., for performance by the department of audits and investigations under s. 49.45 (3) (g).

20.435(4)(im) (im) Medical assistance; correct payment recovery; collections; other recoveries. All moneys received from the recovery of correct medical assistance payments under ss. 49.496 and 49.849, all moneys received as collections and other recoveries from providers, drug manufacturers, and other 3rd parties under medical assistance performance-based contracts, and all moneys credited to this appropriation account under s. 49.89 (7) (f), for payments to counties and tribal governing bodies under s. 49.496 (4) (a), for payment of claims under s. 49.849 (5), for payments to the federal government for its share of medical assistance benefits recovered, for the state share of medical assistance benefits provided under subch. IV of ch. 49, and for costs related to collections and other recoveries.

20.435(4)(in) (in) Community options program; family care; recovery of costs administration. From the moneys received from the recovery of costs of care under ss. 46.27 (7g) and 49.849 for enrollees who are ineligible for medical assistance, the amounts in the schedule for administration of the recovery of costs of the care.

20.435(4)(j) (j) Prescription drug assistance for elderly; manufacturer rebates. All moneys received from rebate payments by manufacturers under s. 49.688 (6), to be used for payment to pharmacies and pharmacists under s. 49.688 (7) for prescription drug assistance for elderly persons.

20.435(4)(jb) (jb) Prescription drug assistance for elderly; enrollment fees. All moneys received from payment of enrollment fees under s. 49.688 (3), to be used for administration of the program under s. 49.688.

20.435(4)(je) (je) Disease aids; drug manufacturer rebates. All moneys received from rebate payments by manufacturers under s. 49.687 (3), to be used to assist victims of disease, as provided in ss. 49.68, 49.683, and 49.685.

20.435(4)(jt) (jt) Care management organization; insolvency assistance. All moneys received as assessments under s. 648.75 (3) for the purpose of funding arrangements for, or to pay expenses related to, services for enrollees of an insolvent or financially hazardous care management organization.

20.435(4)(jw) (jw) BadgerCare Plus and hospital assessment. All moneys received from payment of enrollment fees under the program under s. 49.45 (23), all moneys transferred under s. 50.38 (9), all moneys transferred from the appropriation account under par. (jz), and 10 percent of all moneys received from penalty assessments under s. 49.471 (9) (c), for administration of the program under s. 49.45 (23), to provide a portion of the state share of administrative costs for the BadgerCare Plus Medical Assistance program under s. 49.471, and for administration of the hospital assessment under s. 50.38.

Effective date text (jw) BadgerCare Plus, hospital assessment, and pharmacy benefits purchasing pool administrative costs. All moneys received from payment of enrollment fees under the program under s. 49.45 (23), all moneys transferred under s. 50.38 (9), all moneys transferred from the appropriation account under par. (jz), and 10 percent of all moneys received from penalty assessments under s. 49.471 (9) (c), for administration of the program under s. 49.45 (23), to provide a portion of the state share of administrative costs for the BadgerCare Plus Medical Assistance program under s. 49.471, for administration of the hospital assessment under s. 50.38, and to administer a contract with an entity to operate the pharmacy benefits purchasing pool under s. 146.45.

20.435(4)(jz) (jz) Medical Assistance and Badger Care cost sharing, and employer penalty assessments. All moneys received in cost sharing from medical assistance recipients, including payments under s. 49.665 (5), all moneys received from penalty assessments under s. 49.665 (7) (b) 2., and 90 percent of all moneys received from penalty assessments under s. 49.471 (9) (c), to be used for the Badger Care health care program under s. 49.665, for the Medical Assistance program under subch. IV of ch. 49, and to transfer any amount credited to this appropriation account in excess of $27,785,500 in a fiscal year to the appropriation account under par. (jw).

Effective date text (jz) Medical Assistance and Badger Care cost sharing, employer penalty assessments, and pharmacy benefits purchasing pool operations. All moneys received in cost sharing from medical assistance recipients, including payments under s. 49.665 (5), all moneys received from penalty assessments under s. 49.665 (7) (b) 2., 90 percent of all moneys received from penalty assessments under s. 49.471 (9) (c), all moneys received from persons who join the pharmacy benefits purchasing pool under s. 146.45, and all moneys received as rebates from drug manufacturers for prescription drugs purchased under the pharmacy benefits purchasing pool under s. 146.45, to be used for the Badger Care health care program under s. 49.665, for the Medical Assistance program under subch. IV of ch. 49, to pay an entity to operate the pharmacy benefits purchasing pool under s. 146.45, to transfer the amount determined under s. 146.45 (4) to the appropriation account under par. (jw), and to transfer any amount credited to this appropriation account in excess of $27,785,500 in a fiscal year to the appropriation account under par. (jw).

20.435(4)(kb) (kb) Relief block grants to tribal governing bodies. The amounts in the schedule for relief block grants under s. 49.029 to tribal governing bodies. All moneys transferred from the appropriation account under s. 20.505 (8) (hm) 18. shall be credited to this appropriation account. Notwithstanding s. 20.001 (3) (a), the unencumbered balance on June 30 of each year shall revert to the appropriation account under s. 20.505 (8) (hm).

20.435(4)(kt) (kt) Medical assistance outreach and reimbursements for tribes. Biennially, the amounts in the schedule to fund medical assistance outreach activities that are conducted by tribal governing bodies and to reimburse tribal, federally qualified health centers for costs of providing health care services under the medical assistance program under subch. IV of ch. 49. All moneys transferred from the appropriation account under s. 20.505 (8) (hm) 7. shall be credited to this appropriation account. Notwithstanding s. 20.001 (3) (b), the unencumbered balance on June 30 of each odd-numbered year shall revert to the appropriation account under s. 20.505 (8) (hm).

20.435(4)(kv) (kv) Care management organization; oversight. All moneys transferred from the appropriation account under s. 20.145 (1) (g), for expenses related to financial certification, monitoring, and assessment of care management organizations that are subject to ch. 648.

20.435(4)(kx) (kx) Interagency and intra-agency programs. All moneys received from other state agencies and all moneys received by the department from the department for the administration of programs or projects, for the purposes for which received.

20.435(4)(ky) (ky) Interagency and intra-agency aids. All moneys received from other state agencies and all moneys received by the department from the department for aids to individuals and organizations, for the purpose of providing those aids.

20.435(4)(kz) (kz) Interagency and intra-agency local assistance. All moneys received from other state agencies and all moneys received by the department from the department for local assistance, for the purpose of providing that assistance.

20.435(4)(L) (L) Fraud and error reduction. All moneys received as the state's share of the recovery of overpayments and incorrect payments under ss. 49.497 (1) and (1m), 49.793 (2) (a), and 49.847, all moneys received from counties and tribal governing bodies as a result of any error reduction activities under ss. 49.197 and 49.845, and all moneys credited to this appropriation account under ss. 49.497 (2) (b), 49.793 (2) (b), and 49.847 (3) (b), for any contracts under s. 49.197 (5), for any activities to reduce error and fraud under s. 49.845, to pay federal sanctions under the food stamp program, and for food stamp reinvestment activities under reinvestment agreements with the federal department of agriculture that are designed to improve the food stamp program.

20.435(4)(m) (m) Federal project operations. All moneys received from the federal government or any of its agencies for the state administration of specific limited term projects, to be expended for the purposes specified.

20.435(4)(ma) (ma) Federal project aids. All moneys received from the federal government or any of its agencies for specific limited term projects of aids to individuals or organizations, to be expended for the purposes specified.

20.435(4)(md) (md) Federal block grant aids. All block grant moneys received from the federal government or any of its agencies for aids to individuals or organizations, other than for specific limited term projects and continuing programs, to be expended for the purposes specified.

20.435(4)(n) (n) Federal program operations. All moneys received from the federal government or any of its agencies for the state administration of continuing programs, other than moneys received under par. (pa), to be expended for the purposes specified.

20.435(4)(na) (na) Federal program aids. All moneys received from the federal government or any of its agencies for continuing programs of aids to individuals or organizations, to be expended for the purposes specified.

20.435(4)(nn) (nn) Federal aid; income maintenance. All moneys received from the federal government for the costs of contracting for the administration of the Medical Assistance program under subch. IV of ch. 49 and the Badger Care health care program under s. 49.665 and the food stamp program, other than moneys received under par. (pa), for costs to administer income maintenance programs, as defined in s. 49.78 (1) (b).

20.435(4)(np) (np) Federal aid; food stamp employment and training program. All moneys received from the federal government for the costs of contracting for the administration of the food stamp employment and training program under s. 49.79 (9), other than moneys received under par. (pa), for costs to administer the food stamp employment and training program under s. 49.79 (9).

20.435(4)(o) (o) Federal aid; medical assistance. All federal moneys received for meeting costs of Medical Assistance administered under ss. 46.284 (5) and 49.665 and subch. IV of ch. 49, to be used for those purposes, for transfer to the Medical Assistance trust fund, for those purposes, for transfer to the appropriation account under sub. (5) (kx) for the purposes specified under sub. (5) (kx), and to transfer to the appropriation account under s. 20.435 (7) (im) $19,100 in fiscal year 2009-10 and $20,900 in fiscal year 2010-11.

20.435(4)(p) (p) Federal aid; Badger Care health care program. All federal moneys received for the Badger Care health care program under s. 49.665, to be used for that purpose.

20.435(4)(pa) (pa) Federal aid; Medical Assistance and food stamp contracts administration. All federal moneys received for the federal share of the cost of contracting for payment and services administration and reporting, other than moneys received under pars. (nn) and (np), to reimburse 3rd parties for their costs under s. 49.475, for administrative contract costs for the food stamp program under s. 49.79, and for services of resource centers under s. 46.283.

20.435(4)(pg) (pg) Federal aid; prescription drug assistance for elderly. All federal moneys received for the prescription drug assistance program under s. 49.688, to be used for that purpose.

20.435(4)(pv) (pv) Food stamps; electronic benefits transfer. All moneys received from the federal government for electronic food stamp benefits transfers, to be expended for the purposes specified. Estimated disbursements under this paragraph shall not be included in the schedule under s. 20.005.

20.435(4)(w) (w) Medical Assistance trust fund. From the Medical Assistance trust fund, biennially, the amounts in the schedule for meeting costs of medical assistance administered under ss. 46.27, 46.275 (5), 46.278 (6), 46.283 (5), 46.284 (5), 49.45, and 49.472 (6), for refunds under s. 50.38 (6) (a) and (6m) (a), and for administrative costs associated with augmenting the amount of federal moneys received under 42 CFR 433.51.

20.435(4)(wm) (wm) Medical assistance trust fund; nursing homes. From the medical assistance trust fund, a sum sufficient to equal the amount of federal medical assistance moneys received as matching funds to operating deficits incurred by nursing homes owned or operated by counties, cities, villages, or towns that was not anticipated and budgeted as revenue in the biennial budget act for the fiscal year in which it is received, for the purpose of disbursing to nursing homes under s. 49.45 (6u) (b).

20.435(4)(wp) (wp) Medical Assistance trust fund; county reimbursement. From the Medical Assistance trust fund, a sum sufficient to provide reimbursement to a county for moneys transferred in support of payment under s. 49.45 (6m) by the county to the Medical Assistance trust fund and used as the nonfederal share of Medical Assistance payments. Payment to a county under this paragraph may not exceed the amount transferred by the county to the Medical Assistance trust fund.

20.435(4)(x) (x) Badger Care health care program; Medical Assistance trust fund. From the Medical Assistance trust fund, all moneys received for the Badger Care health care program under s. 49.665.

20.435(4)(xc) (xc) Hospital assessment fund; hospital payments. From the hospital assessment fund, the amounts in the schedule to reimburse eligible hospitals for services provided under the Medical Assistance Program under subch. IV of ch. 49, make payments to health maintenance organizations under s. 49.45 (59), provide supplemental funds to rural hospitals under s. 49.45 (5m) (am), make supplemental payments to Level I adult trauma centers under s. 49.45 (6y) (ap), make supplemental payments to hospitals based on performance under s. 49.45 (6y) (ar), make refunds under s. 50.38 (6), and make the transfer under s. 50.38 (8).

20.435(4)(xe) (xe) Critical access hospital assessment fund; hospital payments. From the critical access hospital assessment fund, all moneys received from the assessment under s. 50.38 (2) (b), except moneys appropriated under s. 20.285 (1) (qe) and (qj), to make payments to critical access hospitals required under s. 49.45 (3) (e) 12. for services provided under the Medical Assistance Program under subch. IV of ch. 49; to make refunds under s. 50.38 (6m); and to make the transfer under s. 50.38 (10).

20.435(5) (5) Mental health and substance abuse services.

20.435(5)(a)(a) General program operations. The amounts in the schedule for general program operations relating to mental health and alcoholism or other drug abuse services, including field services and administrative services.

20.435(5)(ag) (ag) Operations; individual placement and support. Biennially, the amounts in the schedule for operating the individual placement and support program under s. 46.545 for employment of individuals experiencing mental illness.

20.435(5)(bc) (bc) Grants for community programs. The amounts in the schedule for grants for and contracts to establish community programs under s. 46.48. Notwithstanding ss. 20.001 (3) (a) and 20.002 (1), the department may transfer funds between fiscal years under this paragraph. Except for amounts authorized to be carried forward under s. 46.48 and as otherwise provided in this paragraph, all funds allocated but not encumbered by December 31 of each year lapse to the general fund on the next January 1 unless carried forward to the next calendar year by the joint committee on finance. Notwithstanding ss. 20.001 (3) (a) and 20.002 (1), the department shall transfer from this appropriation account to the appropriation account for the department of children and families under s. 20.437 (2) (dz) funds allocated by the department under s. 46.48 (30) but unexpended on June 30 of each year.

20.435(5)(be) (be) Mental health treatment services. The amounts in the schedule for mental health treatment services for individuals who are in or are relocated from institutions for mental diseases under ss. 46.266 and 46.268. Notwithstanding ss. 20.001 (3) (a) and 20.002 (1), the department may transfer funds between fiscal years under this paragraph. All funds allocated but not encumbered by December 31 of each year lapse to the general fund on the next January 1 unless carried forward to the next calendar year by the joint committee on finance.

20.435(5)(bf) (bf) Brighter futures initiative. The amounts in the schedule to be transferred to the appropriation account under s. 20.437 (1) (kb) for the brighter futures initiative under s. 48.545.

20.435(5)(bL) (bL) Community support programs and psychosocial services. The amounts in the schedule for one-time grants under s. 51.423 (3) to counties that currently do not operate certified community support programs, for community support program services under s. 51.421 (3) (e), for community-based psychosocial services under the requirements of s. 49.45 (30e), for community recovery services under the requirements of s. 49.45 (30g), and for mental health crisis intervention under the requirements of s. 49.45 (41). Notwithstanding s. 20.002 (1), the department of health services may transfer from this appropriation account to the appropriation account under sub. (7) (bc) funds as specified in sub. (7) (bc).

20.435(5)(br) (br) Individual placement and support. Biennially, the amounts in the schedule for providing grants for and work incentive benefits counseling for the individual placement and support program under s. 46.545 for employment of individuals experiencing mental illness.

20.435(5)(bw) (bw) Child psychiatry consultation program. Biennially, the amounts in the schedule for operating the child psychiatry consultation program under s. 51.442.

20.435(5)(cd) (cd) Crisis intervention training grants. Biennially, the amounts in the schedule for awarding grants for mental health crisis intervention team training under s. 46.535.

20.435(5)(cf) (cf) Mobile crisis team grants. Biennially, the amounts in the schedule for awarding grants to counties or regions to establish certified crisis programs that create mental health mobile crisis teams under s. 46.536.

20.435(5)(co) (co) Initiatives for coordinated services. The amounts in the schedule to fund county and tribal initiatives and multi-entity initiatives under s. 46.56 to provide coordinated services.

20.435(5)(da) (da) Reimbursements to local units of government. A sum sufficient for the cost of care as provided in s. 51.22 (3) for persons who require mental health or alcoholism or other drug abuse treatment.

20.435(5)(gb) (gb) Alcohol and drug abuse initiatives. All moneys received under s. 961.41 (5) (c) 1., to be expended on programs providing prevention, intervention, and treatment for alcohol and other drug abuse problems.

20.435(5)(gg) (gg) Collection remittances to local units of government. All moneys received under ss. 46.03 (18) and 46.10, less moneys credited to sub. (7) (gc) and (h), for the purposes of remitting departmental collections under s. 46.03 (18) (g) or 46.10 (8m) (a) 3. and 4.

20.435(5)(hx) (hx) Services related to drivers, receipts. The amounts in the schedule for services related to drivers. All moneys received by the secretary of administration from the driver improvement surcharge on court fines and forfeitures authorized under s. 346.655 and all moneys transferred from the appropriation account under s. 20.395 (5) (di) shall be credited to this appropriation account. The secretary of administration shall annually transfer to the appropriation account under s. 20.395 (5) (ek) 9.75 percent of all moneys credited to this appropriation account from the driver improvement surcharge. Any unencumbered moneys in this appropriation account may be transferred to par. (hy) and ss. 20.255 (1) (hm), 20.285 (1) (ia), 20.395 (5) (ci) and (di), and 20.455 (5) (h) by the secretary of administration, after consultation with the secretaries of health services and transportation, the superintendent of public instruction, the attorney general, and the president of the University of Wisconsin System.

20.435(5)(hy) (hy) Services for drivers, local assistance. As a continuing appropriation, the amounts in the schedule for the purpose of s. 51.42 for drivers referred through assessment, to be allocated according to a plan developed by the department of health services. All moneys transferred from par. (hx) shall be credited to this appropriation.

20.435(5)(i) (i) Gifts and grants. All moneys received from gifts, grants, bequests, and trust funds relating to mental health and alcoholism or other drug abuse services, to be expended for the purposes for which received.

20.435(5)(jb) (jb) Fees for administrative services. All moneys received from fees charged for providing state mailings, special computer services, training programs, printed materials, and publications relating to mental health and alcoholism or other drug abuse services, for the purpose of providing those state mailings, special computer services, training programs, printed materials, and publications.

20.435(5)(kc) (kc) Severely emotionally disturbed children. As a continuing appropriation, all moneys transferred from the appropriation under sub. (4) (b) to this appropriation to provide, under s. 46.485, mental health care and treatment and community-based mental health services for severely emotionally disturbed children. Notwithstanding s. 20.002 (1), the department of health services may transfer from this appropriation to the appropriation under sub. (4) (b) funds as specified in s. 46.485 (3r).

20.435(5)(kg) (kg) Compulsive gambling awareness campaigns. The amounts in the schedule for the purpose of awarding grants under s. 46.03 (43). All moneys transferred from s. 20.566 (8) (q) shall be credited to this appropriation account. Notwithstanding s. 20.001 (3) (a), the unencumbered balance of this appropriation account at the end of each fiscal year shall be transferred to the lottery fund.

20.435(5)(kL) (kL) Indian aids. The amounts in the schedule to facilitate delivery of social services and mental hygiene services to American Indians under s. 46.70. All moneys transferred from the appropriation account under s. 20.505 (8) (hm) 18c. shall be credited to this appropriation account. Notwithstanding s. 20.001 (3) (a), the unencumbered balance on June 30 of each year shall revert to the appropriation account under s. 20.505 (8) (hm).

20.435(5)(km) (km) Indian drug abuse prevention and education. The amounts in the schedule for the American Indian drug abuse prevention and education program under s. 46.71. All moneys transferred from the appropriation account under s. 20.505 (8) (hm) 18d. shall be credited to this appropriation account. Notwithstanding s. 20.001 (3) (a), the unencumbered balance on June 30 of each year shall revert to the appropriation account under s. 20.505 (8) (hm).

20.435(5)(kx) (kx) Interagency and intra-agency programs. All moneys received from other state agencies and all moneys received by the department from the department for the administration of programs or projects relating to mental health and alcoholism or other drug abuse services, for the purposes for which received, and all moneys transferred under s. 49.45 (30g) (b) for administrative costs incurred for reimbursing and monitoring community recovery services.

20.435(5)(ky) (ky) Interagency and intra-agency aids. Except as provided in pars. (kc), (kg), (kL), and (km), all moneys received from other state agencies and all moneys received by the department from the department for aids to individuals and organizations relating to mental health and alcoholism or other drug abuse services, for the purposes for which received.

20.435(5)(kz) (kz) Interagency and intra-agency local assistance. Except as provided in par. (kc), all moneys received from other state agencies and all moneys received by the department from the department for local assistance relating to mental health and alcoholism or other drug abuse services, for the purposes for which received.

20.435(5)(m) (m) Federal project operations. All moneys received from the federal government or any of its agencies for the state administration of specific limited term projects relating to mental health and alcoholism or other drug abuse services, for the purposes for which received.

20.435(5)(ma) (ma) Federal project aids. All moneys received from the federal government or any of its agencies for aids to individuals and organizations for specific limited term projects relating to mental health and alcoholism or other drug abuse services, for the purposes for which received.

20.435(5)(mb) (mb) Federal project local assistance. All federal moneys received from the federal government or any of its agencies for local assistance for specific limited term projects relating to mental health and alcoholism or other drug abuse services, for the purposes for which received.

20.435(5)(mc) (mc) Federal block grant operations. All block grant moneys received from the federal government or any of its agencies for the state administration of federal block grants relating to mental health and alcoholism or other drug abuse services, for the purposes for which received.

20.435(5)(md) (md) Federal block grant aids. All block grant moneys received from the federal government or any of its agencies for aids to individuals and organizations relating to mental health and alcoholism or other drug abuse services, for the purposes for which received.

20.435(5)(me) (me) Federal block grant local assistance. Except as provided in par. (o), all block grant moneys received from the federal government or any of its agencies for local assistance relating to mental health and alcoholism or other drug abuse services, for the purposes for which received.

20.435(5)(n) (n) Federal program operations. All moneys received from the federal government or any of its agencies for the state administration of continuing programs relating to mental health and alcoholism or other drug abuse services, for the purposes for which received.

20.435(5)(na) (na) Federal program aids. All moneys received from the federal government or any of its agencies for aids to individuals and organizations for continuing programs relating to mental health and alcoholism or other drug abuse services, for the purposes for which received.

20.435(5)(nL) (nL) Federal program local assistance. All moneys received from the federal government or any of its agencies for local assistance for continuing programs relating to mental health and alcoholism or other drug abuse services, for the purposes for which received.

20.435(5)(o) (o) Federal aid; community aids. All federal moneys received for substance abuse prevention and treatment under 42 USC 300x-21 to 300x-35 and for community mental health services under 42 USC 300x to 300x-9 in amounts pursuant to allocation plans developed by the department for the provision or purchase of services authorized under sub. (7) (b) for distribution under s. 46.40. Disbursement from this appropriation account may be made directly to counties for social and mental hygiene services under s. 46.03 (20) (b) or 46.031 or directly to counties in accordance with federal requirements for the dispersal of federal funds.

20.435(6) (6) Quality assurance services planning, regulation, and delivery.

20.435(6)(a)(a) General program operations. The amounts in the schedule for general program operations relating to quality assurance services, including field services and administrative services.

20.435(6)(dm) (dm) Nursing home monitoring and receivership supplement. A sum sufficient to supplement the appropriations made under par. (k).

20.435(6)(g) (g) Nursing facility resident protection. All moneys received from the penalty assessment surcharges on forfeitures that are levied by the department under s. 49.498 (16) (c) 1., 2. and 3. and the interest under s. 49.498 (16) (d) and from civil money penalties collected under 42 CFR 488.442 to finance nursing facility resident protection under s. 49.499 and any projects under s. 50.04 (8) to protect the property and the health, safety, and welfare of nursing home residents and to improve the efficiency and cost effectiveness of the operation of nursing homes.

20.435(6)(ga) (ga) Community-based residential facility monitoring and receivership operations. All moneys received as payments from medical assistance and from all other sources to reimburse the department for the costs of placing a monitor in a community-based residential facility under s. 50.05 (2) and (3), receivership of a community-based residential facility and operation of a community-based residential facility held in receivership by the department under s. 50.05 (4) and (5).

20.435(6)(i) (i) Gifts and grants. All moneys received from gifts, grants, bequests, or trust funds relating to quality assurance services, for the purposes for which received.

20.435(6)(jb) (jb) Fees for administrative services. All moneys received from fees charged for providing state mailings, special computer services, training programs, printed materials and publications relating to quality assurance services, for the purpose of providing those state mailings, special computer services, training programs, printed materials and publications.

20.435(6)(jm) (jm) Licensing and support services. The amounts in the schedule for the purposes specified in ss. 48.685 (2) (am) and (b) 1., (3) (a), (am), (b), and (bm), and (5) (a), 49.45 (47), 50.02 (2), 50.025, 50.065 (2) (am) and (b) 1., (3) (a) and (b), and (5), 50.13, 50.135, 50.36 (2), 50.49 (2) (b), 50.495, 50.52 (2) (a), 50.57, 50.981, and 146.40 (4r) (b) and (er), and subch. IV of ch. 50 and to conduct health facilities plan and rule development activities, for accrediting nursing homes, convalescent homes, and homes for the aged, to conduct capital construction and remodeling plan reviews under ss. 50.02 (2) (b) and 50.36 (2), and for the costs of inspecting, licensing or certifying, and approving facilities, issuing permits, and providing technical assistance, that are not specified under any other paragraph in this subsection. All moneys received under ss. 48.685 (8), 49.45 (42) (c), 49.45 (47) (c), 50.02 (2), 50.025, 50.065 (8), 50.13, 50.36 (2), 50.49 (2) (b), 50.495, 50.52 (2) (a), 50.57, 50.93 (1) (c), and 50.981, all moneys received from fees for the costs of inspecting, licensing or certifying, and approving facilities, issuing permits, and providing technical assistance, that are not specified under any other paragraph in this subsection, and all moneys received under s. 50.135 (2) shall be credited to this appropriation account.

20.435(6)(k) (k) Nursing home monitoring and receivership operations. All moneys received as payments from medical assistance and from all other sources to reimburse the department for the costs of placing a monitor in a nursing home under s. 50.05 (2) and (3), receivership of a nursing home and operation of a nursing home held in receivership by the department under s. 50.05 (4) and (5).

20.435(6)(kx) (kx) Interagency and intra-agency programs. Except as provided in par. (k), all moneys received from other state agencies and all moneys received by the department from the department for the administration of programs or projects relating to quality assurance services, for the purposes for which received.

20.435(6)(ky) (ky) Interagency and intra-agency aids. All moneys received from other state agencies and all moneys received by the department from the department for aids to individuals and organizations relating to quality assurance services, for the purposes for which received.

20.435(6)(kz) (kz) Interagency and intra-agency local assistance. All moneys received from other state agencies and all moneys received by the department from the department for local assistance relating to quality assurance services, for the purposes for which received.

20.435(6)(m) (m) Federal project operations. All moneys received from the federal government or any of its agencies for the state administration of specific limited term projects relating to quality assurance services, for the purposes for which received.

20.435(6)(mc) (mc) Federal block grant operations. All block grant moneys received from the federal government or any of its agencies for the state administration of federal block grants relating to quality assurance services, for the purposes for which received.

20.435(6)(n) (n) Federal program operations. All moneys received from the federal government or any of its agencies for the state administration of continuing programs relating to quality assurance services, for the purposes for which received.

20.435(6)(na) (na) Federal program aids. All moneys received from the federal government or any of its agencies for aids to individuals and organizations for continuing programs relating to quality assurance services, for the purposes for which received.

20.435(6)(nL) (nL) Federal program local assistance. All moneys received from the federal government or any of its agencies for local assistance for continuing programs relating to quality assurance services, for the purposes for which received.

20.435(7) (7) Long-term care services administration and delivery.

20.435(7)(a)(a) General program operations. The amounts in the schedule for general program operations relating to long-term care services, including field services and administrative services, and for operation of the council on physical disabilities under s. 46.29.

20.435(7)(b) (b) Community aids and Medical Assistance payments. The amounts in the schedule for human services under s. 46.40, to fund services provided by resource centers under s. 46.283 (5), for services under the family care benefit under s. 46.284 (5), for Medical Assistance payment adjustments under s. 49.45 (52) (a) for services described in s. 49.45 (52) (a) 1., for Medical Assistance payments under s. 49.45 (6tw), and for Medical Assistance payments under s. 49.45 (53) for services described in s. 49.45 (53) that are provided before January 1, 2012. Social services disbursements under s. 46.03 (20) (b) may be made from this appropriation. Refunds received relating to payments made under s. 46.03 (20) (b) for the provision of services for which moneys are appropriated under this paragraph shall be returned to this appropriation. Notwithstanding ss. 20.001 (3) (a) and 20.002 (1), the department of health services may transfer funds between fiscal years under this paragraph. The department shall deposit into this appropriation funds it recovers under ss. 46.495 (2) (b) and 51.423 (15), from prior year audit adjustments including those resulting from audits of services under s. 46.26, 1993 stats., or s. 46.27. Except for amounts authorized to be carried forward under s. 46.45, all funds recovered under ss. 46.495 (2) (b) and 51.423 (15) and all funds allocated under s. 46.40 and not spent or encumbered by December 31 of each year shall lapse to the general fund on the succeeding January 1 unless carried forward to the next calendar year by the joint committee on finance.

20.435(7)(bc) (bc) Grants for community programs. The amounts in the schedule for grants for community programs under s. 46.48. Notwithstanding ss. 20.001 (3) (a) and 20.002 (1), the department may transfer funds between fiscal years under this paragraph. Notwithstanding ss. 20.001 (3) (b) and 20.002 (1), the department of health services may credit or deposit into this appropriation account funds for the purpose specified in s. 46.48 (13) that the department transfers from the appropriation account under sub. (5) (bL) that are allocated by the department under that appropriation account but unexpended or unencumbered on June 30 of each year. Except for amounts authorized to be carried forward under s. 46.48 and as otherwise provided in this paragraph, all funds allocated but not encumbered by December 31 of each year lapse to the general fund on the next January 1 unless carried forward to the next calendar year by the joint committee on finance.

20.435(7)(bd) (bd) Long-term care programs. The amounts in the schedule for assessments, case planning, services, administration and risk reserve escrow accounts under s. 46.27, for pilot projects under s. 46.271 (1), to fund services provided by resource centers under s. 46.283 (5), for services under the family care benefit under s. 46.284 (5), for services and supports under s. 46.2803 (2), and for the payment of premiums under s. 49.472 (5). If the department transfers funds to this appropriation from the appropriation account under sub. (4) (b), the amounts in the schedule for the fiscal year for which the transfer is made are increased by the amount of the transfer for the purposes specified in s. 49.45 (6v). Notwithstanding ss. 20.001 (3) (a) and 20.002 (1), the department may under this paragraph transfer moneys between fiscal years. Except for moneys authorized for transfer under this appropriation or under s. 46.27 (7) (fm) or (g), all moneys under this appropriation that are allocated under s. 46.27 and are not spent or encumbered by counties or by the department by December 31 of each year shall lapse to the general fund on the succeeding January 1 unless transferred to the next calendar year by the joint committee on finance.

20.435(7)(bg) (bg) Alzheimer's disease; training and information grants. The amounts in the schedule to provide a grant to an organization to carry out the activities related to Alzheimer's disease under s. 46.856.

20.435(7)(bm) (bm) Purchased services for clients. The amounts in the schedule for the purchase of goods and services authorized under s. 46.293.

20.435(7)(br) (br) Respite care. The amounts in the schedule for the respite care program under s. 46.986.

20.435(7)(bt) (bt) Early intervention services for infants and toddlers with disabilities. As a continuing appropriation, the amounts in the schedule for the early intervention services under s. 51.44.

20.435(7)(c) (c) Independent living centers. The amounts in the schedule for the purpose of making grants to independent living centers for the severely disabled under s. 46.96.

20.435(7)(cg) (cg) Guardianship grant program. The amounts in the schedule for guardianship grants under s. 46.977.

20.435(7)(d) (d) Interpreter services and telecommunication aid for the hearing impaired. The amounts in the schedule to provide interpreter services for hearing-impaired persons under s. 46.295 (1) and assistance under the telecommunication assistance program for the hearing impaired under s. 46.297.

20.435(7)(da) (da) Reimbursements to local units of government. A sum sufficient for the cost of care as provided in s. 51.22 (3) for persons who have a developmental disability.

20.435(7)(dh) (dh) Programs for senior citizens; elder abuse services; benefit specialist program. The amounts in the schedule for the programs for senior citizens, including but not limited to the purpose of distributing funds under s. 46.80 (2m) (b) to supplement any federal foster grandparent project funds received under 42 USC 5011 (a) and the purposes of ss. 46.80 (5) and 46.85; for direct services for elder adults at risk under s. 46.90 (5m); and for the benefit specialist program for older persons under s. 46.81. Notwithstanding ss. 20.001 (3) (a) and 20.002 (1), the department of health services may transfer funds between fiscal years under this paragraph. All funds allocated under ss. 46.80 (2m) (b) and (5), 46.81 (2) and 46.85 but not encumbered by December 31 of each year lapse to the general fund on the next January 1, unless transferred to the next calendar year by the joint committee on finance, but the department may carry forward funds allocated under s. 46.90 (5m) that are not encumbered by June 30 of each year for allocation under s. 46.90 (5m) in the following state fiscal year. For the purposes of this paragraph, funds are encumbered by December 31 if allocated for services received or for goods ordered by December 31.

20.435(7)(g) (g) Long-term care; county contributions. All moneys received from counties as contributions to the family care program under s. 46.2805 to 46.2895, the Pace program described under s. 46.2805 (1) (a), and the Wisconsin Partnership Program described under s. 46.2805 (1) (b), to fund services under the family care benefit under s. 46.284 (5) and services under the Pace and Wisconsin Partnership programs.

20.435(7)(gc) (gc) Disabled children's long-term support waivers; state operations. From all moneys received under ss. 46.03 (18) and 46.10 for services for children reimbursed under a waiver under s. 46.27 (11), 46.275, or 46.278 or provided under the disabled children's long-term support program, as defined in s. 46.011 (1g), the amounts in the schedule for collection of moneys received under ss. 46.03 (18) and 46.10 for services for children reimbursed under a waiver under s. 46.27 (11), 46.275, or 46.278 or provided under the disabled children's long-term support program.

20.435(7)(gm) (gm) Health services regulation. The amounts in the schedule for the purposes specified in ch. 150. All moneys received under s. 150.13 shall be credited to this appropriation account.

20.435(7)(h) (h) Disabled children's long-term support waivers. All moneys received under ss. 46.03 (18) and 46.10 for services for children reimbursed under a waiver under s. 46.27 (11), 46.275, or 46.278 or provided under the disabled children's long-term support program, as defined in s. 46.011 (1g), less the amounts appropriated under par. (gc), for distribution to counties according to a formula developed by the department as a portion of the state share of payments for services for children under the waiver under s. 46.278 or for services provided under the disabled children's long-term support program.

20.435(7)(hc) (hc) Administration of the birth to 3 waiver program and the disabled children's long-term support program. All monies received from counties under ss. 46.99 (3) and (3m) and 46.995, for an entity to administer and to pay for services provided under the birth to 3 waiver program under s. 46.99 and the disabled children's long-term support program, as defined in s. 46.011 (1g).

20.435(7)(hs) (hs) Interpreter services for hearing impaired. The amounts in the schedule for interpreter services for hearing-impaired persons under s. 46.295 (1). All moneys received from fees charged for the interpreter services shall be credited to this appropriation.

20.435(7)(i) (i) Gifts and grants. All moneys received from gifts, grants, bequests, and trust funds relating to long-term care services, for the purposes for which received.

20.435(7)(im) (im) Community options program; family care benefit; recovery of costs; birth to 3 waiver administration. From the moneys received from the recovery of costs of care under ss. 46.27 (7g) and 49.849 for enrollees who are ineligible for medical assistance, all moneys not appropriated under sub. (4) (in), and all moneys transferred to this appropriation account from the appropriation account under sub. (4) (o), for payments to county departments and aging units under s. 46.27 (7g) (d), payments to care management organizations for provision of the family care benefit under s. 46.284 (5), payment of claims under s. 49.849 (5), payments for long-term community support services funded under s. 46.27 (7) as provided in ss. 46.27 (7g) (e) and 49.849 (6) (b), and for administration of the waiver program under s. 46.99.

20.435(7)(jb) (jb) Fees for administrative services. All moneys received from fees charged for providing state mailings, special computer services, training programs, printed materials, and publications relating to long-term care services, for the purpose of providing those state mailings, special computer services, training programs, printed materials, and publications.

20.435(7)(kn) (kn) Elderly nutrition; home-delivered and congregate meals. The amounts in the schedule for home-delivered and congregate meals under the state supplement to the federal congregate nutrition projects under s. 46.80 (5) (a). All moneys transferred from the appropriation account under s. 20.505 (8) (hm) 18dm. shall be credited to this appropriation. Notwithstanding s. 20.001 (3) (a), the unencumbered balance on June 30 of each year shall revert to the appropriation account s. 20.505 (8) (hm).

20.435(7)(kx) (kx) Interagency and intra-agency programs. All moneys received from other state agencies and all moneys received by the department from the department for the administration of programs or projects relating to long-term care services, for the purposes for which received.

20.435(7)(ky) (ky) Interagency and intra-agency aids. All moneys received from other state agencies and all moneys received by the department from the department for aids to individuals and organizations relating to long-term care services, for the purposes for which received.

20.435(7)(kz) (kz) Interagency and intra-agency local assistance. Except as provided in par. (kn), all moneys received from other state agencies and all moneys received by the department from the department for local assistance relating to long-term care services, for the purposes for which received.

20.435(7)(m) (m) Federal project operations. All moneys received from the federal government or any of its agencies for the state administration of specific limited term projects relating to long-term care services, for the purposes for which received.

20.435(7)(ma) (ma) Federal project aids. All moneys received from the federal government or any of its agencies for aids to individuals and organizations for specific limited term projects relating to long-term care services, for the purposes for which received.

20.435(7)(mb) (mb) Federal project local assistance. All federal moneys received from the federal government or any of its agencies for local assistance for specific limited term projects relating to long-term care services, for the purposes for which received.

20.435(7)(mc) (mc) Federal block grant operations. All block grant moneys received from the federal government or any of its agencies for the state administration of federal block grants relating to long-term care services, for the purposes for which received.

20.435(7)(md) (md) Federal block grant aids. All block grant moneys received from the federal government or any of its agencies for aids to individuals and organizations relating to long-term care services, for the purposes for which received.

20.435(7)(me) (me) Federal block grant local assistance. Except as provided in par. (o), all block grant moneys received from the federal government or any of its agencies for local assistance relating to long-term care services, for the purposes for which received.

20.435(7)(n) (n) Federal program operations. All moneys received from the federal government or any of its agencies for the state administration of continuing programs relating to long-term care services, for the purposes for which received.

20.435(7)(na) (na) Federal program aids. All moneys received from the federal government or any of its agencies for aids to individuals and organizations for continuing programs relating to long-term care services programs, for the purposes for which received.

20.435(7)(nL) (nL) Federal program local assistance. Except as provided in par. (o), all moneys received from the federal government or any of its agencies for local assistance for continuing programs relating to long-term care services, for the purposes for which received.

20.435(7)(o) (o) Federal aid; community aids. All federal moneys received in amounts pursuant to allocation plans developed by the department for the provision or purchase of services authorized under par. (b) and all federal moneys received under 42 USC 1396 to 1396v in reimbursement of the cost of preventing out-of-home placements of children, for distribution under s. 46.40; and all federal temporary assistance for needy families moneys received under 42 USC 601 to 619 that are authorized to be used to purchase or provide social services under 42 USC 1397 to 1397e and all unanticipated federal social services block grant funds received under 42 USC 1397 to 1397e, in accordance with s. 46.49 (2), for distribution under s. 46.40 or for transfer to the appropriation account under s. 20.437 (1) (km). Disbursements from this appropriation may be made directly to counties for social and mental hygiene services under s. 46.03 (20) (b) or 46.031 or directly to counties in accordance with federal requirements for the disbursal of federal funds.

20.435(8) (8) General administration. The amounts indicated herein for expenses not immediately identifiable with a specific program. When practicable, the expenditures from these appropriations shall be distributed to the various programs.

20.435(8)(a) (a) General program operations. The amounts in the schedule for executive, management and policy and budget services and activities.

20.435(8)(b) (b) Inspector general; general operations. The amounts in the schedule for general operations of the office of the inspector general.

20.435(8)(c) (c) Inspector general; local assistance. The amounts in the schedule for payments to local units of government to conduct program integrity activities.

20.435(8)(i) (i) Gifts and grants. All moneys received from gifts, grants, bequests, and trust funds that are not appropriated under sub. (1), (2), (4), (5), (6), or (7), to be expended for the purposes for which received.

20.435(8)(k) (k) Administrative and support services. The amounts in the schedule for administrative and support services and products. All moneys received as payment for administrative and support services and products shall be credited to this appropriation.

20.435(8)(kw) (kw) Inspector general; interagency and intra-agency programs. All moneys received from other state agencies and all moneys received by the department from the department for program activities of the office of the inspector general.

20.435(8)(kx) (kx) Interagency and intra-agency programs. All moneys received from other state agencies and all moneys received by the department from the department not directed to be deposited under par. (k) for the administration of programs or projects for which received.

20.435(8)(ky) (ky) Interagency and intra-agency aids. All moneys received from other state agencies and all moneys received by the department from the department not directed to be deposited under par. (k) for aids to individuals and organizations.

20.435(8)(kz) (kz) Interagency and intra-agency local assistance. All moneys received from other state agencies and all moneys received by the department from the department not directed to be deposited under par. (k) for local assistance.

20.435(8)(m) (m) Federal project operations. All moneys received from the federal government or any of its agencies for the state administration of department functions and not appropriated under sub. (1), (2), (4), (5), (6), or (7), for the purposes for which received.

20.435(8)(ma) (ma) Federal project aids. All moneys received from the federal government or any of its agencies for aids to individuals and organizations for specific limited term projects and not appropriated under sub. (1), (2), (4), (5), (6), or (7), for the purposes for which received.

20.435(8)(mb) (mb) Income augmentation services receipts. All moneys that are received under 42 USC 1395 to 1395ddd and 42 USC 1396 to 1396v as the result of income augmentation activities for which the state has contracted, to be used as provided in s. 46.46; and all moneys that are received under 42 USC 1396 to 1396v in reimbursement of the cost of providing targeted case management services to children whose care is not eligible for reimbursement under 42 USC 670 to 679a, to be transferred to the appropriation account under s. 20.437 (3) (kp). All moneys received under this paragraph in excess of the moneys necessary to support the costs specified in ss. 46.46 and 48.567 shall be deposited in the general fund as a nonappropriated receipt.

20.435(8)(mc) (mc) Federal block grant operations. All block grant moneys received from the federal government for the state administration of federal block grants for the purposes specified.

20.435(8)(mm) (mm) Reimbursements from federal government. All moneys received from the federal government, other than moneys described under ss. 46.46, 49.45 (6u), and 49.49, that are intended to reimburse the state for expenditures in previous fiscal years from general purpose revenue appropriations whose purpose includes a requirement to match or secure federal funds and that exceeded in those fiscal years the estimates reflected in the intentions of the legislature and governor, as expressed by them in the budget determinations, and the joint committee on finance, as expressed by the committee in any determinations, and the estimates approved for expenditure by the secretary of administration under s. 16.50 (2), for the purpose of paying federal disallowances, federal sanctions or penalties and the costs of any corrective action affecting the department of health services. Notwithstanding s. 20.001 (3) (c), at the end of each fiscal year, the amount determined by the department of administration under s. 16.54 (12) (d) shall lapse to the general fund.

20.435(8)(n) (n) Federal program operations. All moneys received from the federal government or any of its agencies for the state administration of continuing programs and not appropriated under sub. (1), (2), (4), (5), (6), or (7), for the purposes for which received.

20.435(8)(o) (o) Inspector general; federal program local assistance. All moneys received from the federal government or any of its agencies for local assistance for program integrity activities.

20.435(8)(p) (p) Inspector general; federal program operations. All moneys received from the federal government or any of its agencies for the state administration of program integrity activities, for the purposes for which received.

20.435(8)(pz) (pz) Indirect cost reimbursements. All moneys received from the federal government as reimbursement of indirect costs of grants and contracts for the purposes authorized in s. 16.54 (9) (b).

20.435(9) (9) General appropriations and provisions. The following general appropriations and provisions shall apply to all of the programs of the department unless otherwise specified.

20.435(9)(b) (b) Services to institutional employees. The money received in reimbursement for services rendered institutional employees under s. 46.03 (13) shall be refunded to the respective general purpose revenue appropriations from which the institution is funded. The reimbursements shall be accumulated in an account named "employee maintenance credits".

20.435(9)(c) (c) Witness fees of inmates. The money received in reimbursement of expenses incurred in taking inmates of state institutions into court under s. 51.20 (18) or 782.45 shall be refunded to the appropriation made by sub. (2) (a) for operation of the institutions.

20.435(9)(d) (d) Water and sewer services receipts. All moneys received from the collection of water and sewer services furnished, pursuant to s. 46.37, to be refunded to the appropriation made by sub. (2) (a) for operation of the institutions.

20.435(9)(g) (g) Care of dependent persons intercounty payments. All moneys collected under s. 49.11 (7) (e), 1983 stats., to be remitted to the county or municipality as provided in said paragraph by the department of administration.

20.435(9)(h) (h) Services to institutional employees. The money received in reimbursement for services rendered institutional employees under s. 46.03 (13) shall be refunded to the respective program revenue appropriations from which the institution is funded. The reimbursements shall be accumulated in an account named "Employee maintenance credits".

20.435 History History: 1971 c. 125 ss. 138 to 155, 522 (1); 1971 c. 211, 215, 302, 307, 322; 1973 c. 90, 198, 243; 1973 c. 284 s. 32; 1973 c. 308, 321, 322, 333, 336; 1975 c. 39 ss. 153 to 173, 732 (1), (2); 1975 c. 41 s. 52; 1975 c. 82, 224, 292; 1975 c. 413 s. 18; 1975 c. 422, 423; 1975 c. 430 ss. 1, 2, 80; 1977 c. 29 ss. 236 to 273, 1657 (18); 1977 c. 112; 1977 c. 203 s. 106; 1977 c. 213, 233, 327; 1977 c. 354 s. 101; 1977 c. 359; 1977 c. 418 ss. 129 to 137, 924 (18) (d), 929 (55); 1977 c. 428 s. 115; 1977 c. 447; 1979 c. 32 s. 92 (11); 1979 c. 34, 48; 1979 c. 102 s. 237; 1979 c. 111, 175, 177; 1979 c. 221 ss. 118g to 133, 2202 (20); 1979 c. 238, 300, 331, 361; 1981 c. 20 ss. 301 to 356b, 2202 (20) (b), (d), (g); 1981 c. 93 ss. 3 to 8, 186; 1981 c. 298, 314, 317, 359, 390; 1983 a. 27 ss. 318 to 410, 2202 (20); 1983 a. 192, 199, 245; 1983 a. 333 s. 6; 1983 a. 363, 398, 410, 427; 1983 a. 435 ss. 2, 3, 7; 1983 a. 538; 1985 a. 24, 29, 56, 73, 120, 154, 176, 255, 281, 285, 332; 1987 a. 27, 339, 368, 398, 399, 402; 1987 a. 403 ss. 25, 256; 1987 a. 413; 1989 a. 31, 53; 1989 a. 56 ss. 13, 259; 1989 a. 102; 1989 a. 107 ss. 11, 13, 17 to 37; 1989 a. 120, 122, 173, 199, 202, 318, 336, 359; 1991 a. 6, 39, 189, 269, 275, 290, 315, 322; 1993 a. 16, 27, 76, 98, 99, 168, 183, 377, 437, 445, 446, 450, 469, 479, 490, 491; 1995 a. 27 ss. 806 to 961r, 9126 (19); 1995 a. 77, 98; 1995 a. 216 ss. 26, 27; 1995 a. 266, 276, 289, 303, 404, 417, 440, 448, 464, 468; 1997 a. 27 ss. 211, 214, 216, 217, 527 to 609; 1997 a. 35, 105, 231, 237, 280, 293; 1999 a. 5, 9, 32, 52, 84, 103, 109, 113, 133, 185, 186; 2001 a. 16, 69, 103, 105; 2003 a. 33, 139, 186, 318, 320, 326, 327; 2005 a. 15, 22; 2005 a. 25 ss. 299 to 331, 2498 to 2500, 2510; 2005 a. 74, 107, 199, 228, 264, 388, 406, 434; 2007 a. 20 ss. 331 to 422, 9121 (6) (a); 2007 a. 39, 88, 107, 111, 130; 2009 a. 2, 15; 2009 a. 28 ss. 325 to 470, 485, 488, 490; 2009 a. 76, 180, 190, 219, 274, 276, 279, 318, 334; 2011 a. 32, 70, 257; 2013 a. 20, 92; 2013 a. 116 s. 31; 2013 a. 126, 127, 129, 131, 132, 137; s. 35.17 correction in (4) (gr), (5) (ma).



20.437 Children and families, department of.

20.437  Children and families, department of. There is appropriated to the department of children and families for the following programs:

20.437(1) (1) Children and family services.

20.437(1)(a)(a) General program operations. The amounts in the schedule for general program operations relating to services for children and families, including field services and administrative services.

20.437(1)(ab) (ab) Child abuse and neglect prevention grants. The amounts in the schedule for child abuse and neglect prevention grants under s. 48.983.

20.437(1)(ac) (ac) Child abuse and neglect prevention technical assistance. The amounts in the schedule for child abuse and neglect prevention technical assistance and training under s. 48.983 (8).

20.437(1)(b) (b) Children and family aids payments. The amounts in the schedule for services for children and families under s. 48.563, for reimbursement to counties having a population of less than 500,000 for the cost of court attached intake services under s. 48.06 (4), for shelter care under ss. 48.58 and 938.22, and for foster care and subsidized guardianship care under ss. 48.645 and 49.19 (10). Social services disbursements under s. 49.32 (2) (b) may be made from this appropriation. Refunds received relating to payments made under s. 49.32 (2) (b) for the provision of services for which moneys are appropriated under this paragraph shall be returned to this appropriation. Notwithstanding ss. 20.001 (3) (a) and 20.002 (1), the department of children and families may transfer funds between fiscal years under this paragraph. The department shall deposit into this appropriation funds it recovers under s. 48.569 (2) (b), from prior fiscal year audit adjustments. Except for amounts authorized to be carried forward under s. 48.565, all funds recovered under s. 48.569 (2) (b) and all funds allocated under s. 48.563 and not spent or encumbered by December 31 of each year shall lapse to the general fund on the succeeding January 1 unless carried forward to the next calendar year by the joint committee on finance.

20.437(1)(bc) (bc) Grants for children's community programs. The amounts in the schedule for grants for children's community programs under s. 48.481. Notwithstanding ss. 20.001 (3) (a) and 20.002 (1), the department may transfer funds between fiscal years under this paragraph. All moneys under this appropriation account that are distributed under s. 48.481 but are not encumbered by December 31 of each year lapse to the general fund on the next January 1 unless carried forward to the next calendar year by the joint committee on finance.

20.437(1)(bd) (bd) Tribal family services grants. The amounts in the schedule for tribal family services grants under s. 48.487.

20.437(1)(cd) (cd) Domestic abuse grants. The amounts in the schedule for the purposes of s. 49.165. Notwithstanding ss. 20.001 (3) (a) and 20.002 (1), the department may transfer funds between fiscal years under this paragraph. All funds allocated by the department under s. 49.165 (2) but not encumbered by December 31 of each year lapse to the general fund on the next January 1 unless transferred to the next calendar year by the joint committee on finance.

20.437(1)(cf) (cf) Foster and family-operated group home parent insurance and liability. The amounts in the schedule to purchase insurance or pay claims as provided under s. 48.627.

20.437(1)(cw) (cw) Milwaukee child welfare services; general program operations. The amounts in the schedule for general program operations relating to providing services to children and families under s. 48.48 (17).

20.437(1)(cx) (cx) Child welfare services; aids. The amounts in the schedule for providing services to children and families under s. 48.48 (17) in a county having a population of 750,000 or more and, to the extent that a demonstration project authorized under 42 USC 1320a-9 reduces the cost of providing out-of-home care for children in that county, for services for children and families under s. 48.563 (4) in other counties.

20.437(1)(d) (d) Interstate Compact for the Placement of Children assessments. The amounts in the schedule to pay assessments levied by the interstate commission for the placement of children under s. 48.99 (13) (b).

20.437(1)(da) (da) Child Welfare Program Enhancement Plan; aids. The amounts in the schedule for activities provided under the Child Welfare Program Enhancement Plan developed under 45 CFR 1355.35.

20.437(1)(dd) (dd) State foster care, guardianship, and adoption services. The amounts in the schedule for foster care, institutional child care, and subsidized adoptions under ss. 48.48 (12) and 48.52, for the cost of care for children under s. 49.19 (10) (d), for the cost of subsidized guardianship payments under s. 48.623 (1) or (6), for the cost of the foster care monitoring system, for the cost of providing, or contracting with private adoption agencies to assist the department in providing, services to children with special needs who are under the guardianship of the department to prepare those children for adoption, and for the cost of providing postadoption services to children with special needs who have been adopted.

20.437(1)(dg) (dg) State adoption information exchange and state adoption center. The amounts in the schedule to operate a state adoption information exchange and a state adoption center under s. 48.55.

20.437(1)(eg) (eg) Brighter futures initiative. The amounts in the schedule for the brighter futures initiative under s. 48.545.

20.437(1)(f) (f) Second-chance homes. The amounts in the schedule for grants for 2nd-chance homes under s. 48.647 (2) (a) and for an evaluation of that grant program under s. 48.647 (4). Notwithstanding s. 20.001 (3) (a) and 20.002 (1), the department of children and families shall transfer from this appropriation account to the appropriation account under sub. (2) (dz) all funds allocated under s. 48.647 (2) (a) and (4) but unexpended by June 30 of each year.

20.437(1)(gg) (gg) Collection remittances to local units of government. All moneys received under ss. 49.32 (1) and 49.345 for the purposes of remitting departmental collections under s. 49.32 (1) (g) or 49.345 (8) (g).

20.437(1)(gx) (gx) Milwaukee child welfare services; collections. All moneys received by the department in payment for services provided to children and families under s. 48.48 (17), to be used to provide those services.

20.437(1)(hh) (hh) Domestic abuse surcharge grants. All moneys received from the domestic abuse surcharge on court fines, as authorized under s. 971.37 (1m) (c) 1. or 973.055, to provide grants to domestic abuse services organizations under s. 49.165.

20.437(1)(i) (i) Gifts and grants. All moneys received from gifts, grants, donations, and burial trusts for the execution of the department's functions relating to children and family services, to carry out the purposes for which made and received.

20.437(1)(j) (j) Statewide automated child welfare information system receipts. All moneys received from counties under s. 48.565 (2) (a), for the costs of implementing and operating the statewide automated child welfare information system established under s. 48.47 (7g).

20.437(1)(jb) (jb) Fees for administrative services. All moneys received from fees charged for providing state mailings, special computer services, training programs, printed materials, and publications relating to children and family services, for the purpose of providing state mailings, special computer services, training programs, printed materials, and publications relating to children and family services.

20.437(1)(jj) (jj) Searches for birth parents and adoption record information; foreign adoptions. The amounts in the schedule for paying the cost of searches for birth parents under ss. 48.432 (4) and 48.433 (6) and for paying the costs of reviewing, certifying and approving foreign adoption documents under s. 48.838 (2) and (3). All moneys received as fees paid by persons requesting a search under s. 48.432 (3) (c) or (4), 48.433 (6) or 48.93 (1r) and paid by persons for the review, certification and approval of foreign adoption documents under s. 48.838 (2) and (3) shall be credited to this appropriation.

20.437(1)(jm) (jm) Licensing activities. All moneys received from licensing activities under ss. 48.60, 48.62, 48.625, and 938.22 (7), from fees under ss. 48.615, 48.625, and 938.22 (7) (b) and (c), and from fees under s. 48.685 (8) charged to entities other than child care centers or child care providers, for the costs of licensing child welfare agencies under s. 48.60, foster homes under s. 48.62, group homes under s. 48.625, and shelter care facilities under s. 938.22 (7) and for the purposes specified in s. 48.685 (2) (am) and (b) 1., (3) (a) and (b), and (5) (a) with respect to those entities.

20.437(1)(kb) (kb) Interagency aids; brighter futures initiative. All moneys transferred from the appropriation account under s. 20.435 (5) (bf) for the brighter futures initiative under s. 48.545.

20.437(1)(km) (km) Interagency and intra-agency aids; children and family aids; local assistance. All moneys transferred from the appropriation accounts under sub. (2) (md) and s. 20.435 (7) (o), for services for children and families under s. 48.563.

20.437(1)(kw) (kw) Interagency and intra-agency aids; Milwaukee child welfare services. The amounts in the schedule for providing services to children and families under s. 48.48 (17). All moneys received from other state agencies and all moneys received by the department from the department for this purpose shall be credited to this appropriation account.

20.437(1)(kx) (kx) Interagency and intra-agency programs. Except as provided in pars. (km) and (kw), all moneys received from other state agencies and all moneys received by the department from the department for the administration of programs or projects for which received, for such purposes.

20.437(1)(ky) (ky) Interagency and intra-agency aids. Except as provided in pars. (km) and (kw), all moneys received from other state agencies and all moneys received by the department from the department for local assistance, for such purposes.

20.437(1)(kz) (kz) Interagency and intra-agency aids; tribal placements and guardianships. The amounts in the schedule to be used for unexpected or unusually high-cost out-of-home care placements of Indian children by tribal courts and for subsidized guardianship payments under s. 48.623 (1) or (6) for guardianships of Indian children ordered by tribal courts. All moneys transferred from the appropriation account under s. 20.505 (8) (hm) 21. shall be credited to this appropriation account. Notwithstanding s. 20.001 (3) (a), the unencumbered balance on June 30 of each year shall revert to the appropriation account under section 20.505 (8) (hm).

20.437(1)(m) (m) Federal project operations. All moneys received from the federal government or any of its agencies for the state administration of specific limited term projects to be expended for the purposes specified.

20.437(1)(ma) (ma) Federal project aids. All moneys received from the federal government or any of its agencies for specific limited term projects to be expended as aids to individuals or organizations for the purposes specified.

20.437(1)(mb) (mb) Federal project local assistance. All moneys received from the federal government or any of its agencies for specific limited term projects to be expended as local assistance for the purposes specified.

20.437(1)(mc) (mc) Federal block grant operations. Except as provided in sub. (2) (mg), all block grant moneys received from the federal government or any of its agencies for the state administration of federal block grants for the purposes specified.

20.437(1)(md) (md) Federal block grant aids. Except as provided in par. (mc) and sub. (2) (mg), all block grant moneys received from the federal government or any of its agencies to be expended as aids to individuals or organizations.

20.437(1)(me) (me) Federal block grant local assistance. All block grant moneys received from the federal government, as authorized by the governor under s. 16.54, for local assistance for children and families, for the purposes for which received.

20.437(1)(mw) (mw) Federal aid; Milwaukee child welfare services general program operations. All federal moneys received for general program operations relating to providing services to children and families under s. 48.48 (17), to carry out the purposes for which received.

20.437(1)(mx) (mx) Federal aid; Milwaukee child welfare services aids. All federal moneys received for providing services to children and families under s. 48.48 (17), to carry out the purposes for which received.

20.437(1)(n) (n) Federal program operations. All moneys received from the federal government or any of its agencies for the state administration of continuing programs to be expended for the purposes specified.

20.437(1)(na) (na) Federal program aids. All moneys received from the federal government or any of its agencies for continuing programs to be expended as aids to individuals or organizations for the purposes specified.

20.437(1)(nL) (nL) Federal program local assistance. All moneys received from the federal government or any of its agencies for continuing programs to be expended as local assistance.

20.437(1)(o) (o) Federal aid; children and family aids. All federal moneys received in amounts pursuant to allocation plans developed by the department for the provision or purchase of services authorized under par. (b) and all federal moneys received as child welfare funds under 42 USC 620 to 626 for projects and services as limited under s. 48.985. Disbursements from this appropriation may be made directly to counties for services to children and families under s. 49.32 (2) (b) or 49.325 or directly to counties in accordance with federal requirements for the disbursal of federal funds.

20.437(1)(pd) (pd) Federal aid; state foster care, guardianship, and adoption services. All federal moneys received for meeting the costs of providing foster care, institutional child care, and subsidized adoptions under ss. 48.48 (12) and 48.52, the cost of care for children under s. 49.19 (10) (d), the cost of subsidized guardianship payments under s. 48.623 (1) or (6), the cost of providing, or contracting with private adoption agencies to assist the department in providing, services to children with special needs who are under the guardianship of the department to prepare those children for adoption, and the cost of providing postadoption services to children with special needs who have been adopted. Disbursements for foster care under s. 49.32 (2) and for the purposes described under s. 48.627 may be made from this appropriation.

20.437(1)(pm) (pm) Federal aid; adoption incentive payments. All federal moneys received as adoption incentive payments under 42 USC 473A, as authorized by the governor under s. 16.54, to be expended for the purposes for which received.

20.437(2) (2) Economic support.

20.437(2)(a)(a) General program operations. The amounts in the schedule for general program operations relating to economic support, including field services, administrative services and services related to identifying maintenance-of-effort funds, for costs associated with receiving and disbursing support and support-related payments, including any contract costs, and for administering the program under s. 49.22 and all other purposes specified in s. 49.22. No moneys may be expended under this paragraph for the program under, or any other purpose specified in, s. 49.22 unless moneys appropriated under par. (ja) are insufficient for the purposes specified under that paragraph.

20.437(2)(bc) (bc) Child support local assistance. As a continuing appropriation, the amounts in the schedule to be distributed as child support incentive payments as provided in s. 49.24 (1) (a). If federal legislation provides for the matching of federal funds for federal child support incentive payments at a rate of 66 percent or more, no moneys may be encumbered under or expended from this appropriation while the federal legislation is in effect.

20.437(2)(cm) (cm) Wisconsin works child care. The amounts in the schedule for paying child care subsidies under s. 49.155.

20.437(2)(dz) (dz) Temporary Assistance for Needy Families programs; maintenance of effort. The amounts in the schedule for administration and benefit payments under Wisconsin Works under ss. 49.141 to 49.161, the learnfare program under s. 49.26, and the work experience program for noncustodial parents under s. 49.36; for payments to local governments, organizations, tribal governing bodies, and Wisconsin Works agencies; for kinship care and long-term kinship care assistance as specified under s. 49.175 (1) (s); and for emergency assistance for families with needy children under s. 49.138. Payments may be made from this appropriation account for any contracts under s. 49.845 (4) and for any fraud investigation and error reduction activities under s. 49.197 (1m). Moneys appropriated under this paragraph may be used to match federal funds received under par. (md). Notwithstanding ss. 20.001 (3) (a) and 20.002 (1), the department may transfer funds between fiscal years under this paragraph. Notwithstanding ss. 20.001 (3) and 20.002 (1), the department of health services shall credit to this appropriation account funds for the purposes of this appropriation that the department transfers from the appropriation account under s. 20.435 (5) (bc). All funds allocated by the department but not encumbered by December 31 of each year lapse to the general fund on the next January 1 unless transferred to the next calendar year by the joint committee on finance.

20.437(2)(e) (e) Incentive payments for identifying children with health insurance. The amounts in the schedule for incentive payments under s. 49.25.

20.437(2)(f) (f) Emergency Shelter of the Fox Valley. The amounts in the schedule to provide the funding to the Emergency Shelter of the Fox Valley under s. 49.139.

20.437(2)(fr) (fr) Skills enhancement grants. The amounts in the schedule to provide skills enhancement grants under s. 49.265 (4) (cm).

20.437(2)(i) (i) Gifts and grants. All moneys received from gifts, grants, donations, and burial trusts for the execution of the department's functions relating to economic support, to carry out the purposes for which made and received.

20.437(2)(ja) (ja) Child support state operations — fees and reimbursements. All moneys received from fees charged under s. 49.22 (8), from fees ordered or otherwise owed under s. 767.57 (1e) (a), from fees collected under ss. 49.854 (11) (b) and 767.57 (1e) (b) 1m. and (c), from reimbursements under s. 108.13 (4) (f), from fees charged and incentive payments and collections retained under s. 49.22 (7m), and under s. 49.855 (4) from the department of revenue or the department of administration that were withheld by the department of revenue or the internal revenue service for unpaid fees ordered or otherwise owed under s. 767.57 (1e) (a), for costs associated with receiving and disbursing support and support-related payments, including any contract costs, and for administering the program under s. 49.22 and all other purposes specified in s. 49.22.

20.437(2)(jb) (jb) Fees for administrative services. All moneys received from fees charged for filing statements of economic interest under s. 49.143 (1) (ac), for providing worker's compensation coverage for persons participating in employment and training programs under ch. 49, and for providing state mailings, special computer services, training programs, printed materials, and publications relating to economic support, for the purposes of administering s. 49.143, providing worker's compensation coverage for persons participating in employment and training programs under ch. 49, and providing state mailings, special computer services, training programs, printed materials, and publications relating to economic support.

20.437(2)(jL) (jL) Job access loan repayments. All moneys received from repayments of loans made under s. 49.147 (6), and from the department of revenue under s. 71.93 for delinquent job access loan repayments certified under s. 49.85, for making loans under s. 49.147 (6) and for administrative costs associated with collecting delinquent job access loan repayments.

20.437(2)(jn) (jn) Child care licensing and certification activities. All moneys received from licensing activities under s. 48.65, from certifying activities under s. 48.651, from fees under ss. 48.65 (3) and 48.651 (2), and from fees under s. 48.685 (8) charged to child care centers and child care providers for the costs of licensing child care centers under s. 48.65 and of certifying child care providers under s. 48.651 and for the purposes specified in s. 48.685 (2) (am), (ar), and (b) 1. and 2., (3) (am) and (bm), and (5) (a) with respect to child care centers and child care providers.

20.437(2)(k) (k) Child support transfers. All moneys transferred from the appropriation account under par. (r), to be expended under the Wisconsin Works program under subch. III of ch. 49 and under the work experience program for noncustodial parents under s. 49.36, to be distributed as child support incentive payments as provided in s. 49.24, for costs associated with receiving and disbursing support and support-related payments, including any contract costs, for administering the program under s. 49.22 and all other purposes specified in s. 49.22, and for the support of dependent children in accordance with applicable federal and state statutes, federal regulations, and state rules.

20.437(2)(kp) (kp) Delinquent support, maintenance, and fee payments. All moneys received from the department of administration under s. 49.855 (4m) that were withheld for child support, family support, maintenance, medical expenses, or birth expenses, to be distributed in accordance with state law and federal regulations, and that were withheld for unpaid fees ordered or otherwise owed under s. 767.57 (1e) (a), for costs associated with receiving and disbursing support and support-related payments, including any contract costs.

20.437(2)(kx) (kx) Interagency and intra-agency programs. All moneys received from other state agencies and all moneys received by the department from the department for the administration of programs and projects for which received and for local assistance and aids to individuals and organizations relating to economic support.

20.437(2)(L) (L) Public assistance overpayment recovery, fraud investigation, and error reduction. All moneys received as the state's share of the recovery of overpayments and incorrect payments under s. 49.191 (3) (c), 1997 stats., and s. 49.195, 1997 stats., for any contracts under s. 49.845 (4), for any activities under s. 49.197 (1m) to investigate fraud relating to the Aid to Families with Dependent Children program and the Wisconsin Works program, for any activities under s. 49.197 (3) to reduce payment errors in the Wisconsin Works program, and for costs associated with collection of public assistance overpayments.

20.437(2)(ma) (ma) Federal project activities and administration. All moneys received from the federal government for specific projects, to be expended for those projects and their administration.

20.437(2)(mc) (mc) Federal block grant operations. The amounts in the schedule for the purposes of operating and administering the block grant programs for which the block grant moneys are received and transferring moneys to the appropriation account under sub. (1) (kx). All block grant moneys received for these purposes from the federal government or any of its agencies for the state administration of federal block grants shall be credited to this appropriation account.

20.437(2)(md) (md) Federal block grant aids. The amounts in the schedule for aids to individuals or organizations and to be transferred to the appropriation accounts under sub. (1) (km) and ss. 20.435 (4) (kz), (6) (kx), (7) (ky), and (8) (kx) and 20.835 (2) (kf). All block grant moneys received for these purposes from the federal government or any of its agencies shall be credited to this appropriation account. The department may credit to this appropriation account the amount of any returned check, or payment in other form, that is subject to expenditure in the same contract period in which the original payment attempt was made, regardless of the fiscal year in which the original payment attempt was made.

20.437(2)(me) (me) Child care and temporary assistance overpayment recovery. All moneys received from the recovery of overpayments, and incorrect or disallowed payments, and voluntary repayments of federal Child Care and Development Fund block grant funds, of federal Temporary Assistance for Needy Families block grant funds, and of state moneys paid from other appropriations to meet maintenance-of-effort requirements under the federal Temporary Assistance for Needy Families block grant program under 42 USC 601 to 619 and the federal Child Care and Development Fund block grant program under 42 USC 9858 that the department elects to treat as federal revenue, for costs related to recovering the overpayments and incorrect or disallowed payments, for activities to reduce errors under the Wisconsin Works program under ss. 49.141 to 49.161, and for any of the purposes specified under s. 49.175 (1).

20.437(2)(mg) (mg) Community services block grant; federal funds. All moneys received from the federal government from the community services block grant for assistance and administration under the community services block grant program.

20.437(2)(mm) (mm) Reimbursements from federal government. All moneys received from the federal government that are intended to reimburse the state for expenditures in previous fiscal years from general purpose revenue appropriations whose purpose includes a requirement to match or secure federal funds and that exceeded in those fiscal years the estimates reflected in the intentions of the legislature and governor, as expressed by them in the budget determinations, and the joint committee on finance, as expressed by the committee in any determinations, and the estimates approved for expenditure by the secretary of administration under s. 16.50 (2), for the purpose of paying federal disallowances, federal sanctions or penalties and the costs of any corrective action affecting the department of children and families. Notwithstanding s. 20.001 (3) (c), at the end of each fiscal year, the amount determined by the department of administration under s. 16.54 (12) (d) shall lapse to the general fund.

20.437(2)(n) (n) Child support state operations; federal funds. All federal child support incentive payments retained under s. 49.24 (2) (c), and all other moneys received from the federal government for activities related to child support, including federal funds for any purpose under s. 49.22 or 49.227 and for the federal share of any costs associated with receiving and disbursing support and support-related payments, and for the state administration of those activities, to be expended for such purposes.

20.437(2)(nL) (nL) Child support local assistance; federal funds. All moneys received from the federal government or any of its agencies for continuing programs, except for federal child support incentive payments retained by the department under s. 49.24 (2) (c), to be expended as local assistance for the purposes specified.

20.437(2)(om) (om) Refugee assistance; federal funds. All moneys received from the federal government for refugee assistance and the administration of refugee assistance programs, to be expended for such purposes.

20.437(2)(pz) (pz) Income augmentation services receipts. All moneys received from the federal government as the result of income augmentation services for which the state has contracted, for the state administration of continuing programs to be expended for the purposes specified.

20.437(2)(q) (q) Centralized support receipt and disbursement; interest. From the support collections trust fund, a sum sufficient equal to the amounts earned by the support collections trust fund for costs associated with receiving and disbursing payments under ss. 767.57 and 767.75, including any contract costs, and for costs associated with any other support enforcement function.

20.437(2)(qm) (qm) Child support state operations and reimbursement for claims and expenses; unclaimed payments. From the support collections trust fund, a sum sufficient equal to the amounts credited under s. 20.912 (1) to the support collections trust fund and the amounts not distributable under par. (r) for administering the program under s. 49.22 and all other purposes specified in s. 49.22 and for reimbursing the secretary of revenue under s. 177.265.

20.437(2)(r) (r) Support receipt and disbursement program; payments. From the support collections trust fund, except as provided in par. (qm), all moneys received under s. 49.854, except for moneys received under s. 49.854 (11) (b), all moneys received under ss. 767.57 and 767.75 for child or family support, maintenance, spousal support, health care expenses, or birth expenses, all other moneys received under judgments or orders in actions affecting the family, as defined in s. 767.001 (1), and all moneys received under s. 49.855 (4) from the department of revenue or the department of administration that were withheld by the department of revenue or the internal revenue service for delinquent child support, family support, or maintenance or outstanding court-ordered amounts for past support, medical expenses, or birth expenses, for disbursement to the persons for whom the payments are awarded, for returning seized funds under s. 49.854 (5) (f), and, if assigned under s. 48.57 (3m) (b) 2. or (3n) (b) 2., 48.645 (3), 49.145 (2) (s), 49.19 (4) (h) 1. b., or 49.775 (2) (bm), for transfer to the appropriation account under par. (k). Estimated disbursements under this paragraph shall not be included in the schedule under s. 20.005.

20.437(2)(s) (s) Economic support — public benefits. From the utility public benefits fund, the amounts in the schedule for the Wisconsin Works program under subch. III of ch. 49 and for any of the purposes under s. 49.175 (1).

20.437(3) (3) General administration. The amounts indicated in this subsection for expenses not immediately identifiable with a specific program. When practicable, the expenditures from the appropriations under this subsection shall be distributed to the various programs.

20.437(3)(a) (a) General program operations. The amounts in the schedule for executive, management, and policy and budget services and activities.

20.437(3)(i) (i) Gifts and grants. All moneys received from gifts, grants, donations, and burial trusts for the execution of the department's functions that are not immediately identifiable with a specific program, to carry out the purposes for which made and received.

20.437(3)(jb) (jb) Fees for administrative services. All moneys received from fees charged for providing state mailings, special computer services, training programs, printed materials, and publications that are not immediately identifiable with a specific program, for the purpose of providing state mailings, special computer services, training programs, printed materials, and publications that are not immediately identifiable with a specific program.

20.437(3)(k) (k) Administrative and support services. The amounts in the schedule for administrative and support services and products. All moneys received as payment for administrative and support services and products shall be credited to this appropriation.

20.437(3)(kp) (kp) Interagency and intra-agency aids; income augmentation services receipts. All moneys transferred from the appropriation account under s. 20.435 (8) (mb) and all moneys credited to this appropriation account under s. 48.565 (2) (c), to be used as provided in s. 48.567. All moneys received under this paragraph in excess of the moneys necessary to support the costs specified in s. 48.567 shall be deposited into the general fund as a nonappropriated receipt.

20.437(3)(kx) (kx) Interagency and intra-agency programs. All moneys received from other state agencies and all moneys received by the department from the department not credited to the appropriation account under par. (k) for the administration of programs or projects for which received.

20.437(3)(ky) (ky) Interagency and intra-agency aids. All moneys received from other state agencies and all moneys received by the department from the department not credited to the appropriation account under par. (k) for aids to individuals and organizations.

20.437(3)(kz) (kz) Interagency and intra-agency local assistance. All moneys received from other state agencies and all moneys received by the department from the department not credited to the appropriation account under par. (k) for local assistance.

20.437(3)(mc) (mc) Federal block grant operations. All block grant moneys received from the federal government for the state administration of federal block grants, except as otherwise appropriated under this section, to be expended for the purposes for which received.

20.437(3)(md) (md) Federal block grant aids. All block grant moneys received from the federal government, except as otherwise appropriated under this section, to be expended as aids to individuals or organizations or for local assistance.

20.437(3)(mf) (mf) Federal economic stimulus funds. All federal economic stimulus funds received by the state for programs administered by the department, for the purposes for which made and received. In this paragraph, "federal economic stimulus funds" means federal moneys received by the state, pursuant to federal legislation enacted during the 111th Congress for the purpose of reviving the economy of the United States.

20.437(3)(mm) (mm) Reimbursements from federal government. All moneys received from the federal government, other than moneys described under ss. 48.565 (2) and 48.567, that are intended to reimburse the state for expenditures in previous fiscal years from general purpose revenue appropriations whose purpose includes a requirement to match or secure federal funds and that exceeded in those fiscal years the estimates reflected in the intentions of the legislature and governor, as expressed by them in the budget determinations, and the joint committee on finance, as expressed by the committee in any determinations, and the estimates approved for expenditure by the secretary of administration under s. 16.50 (2), for the purpose of paying federal disallowances, federal sanctions or penalties and the costs of any corrective action affecting the department of children and families. Notwithstanding s. 20.001 (3) (c), at the end of each fiscal year, the amount determined by the department of administration under s. 16.54 (12) (d) shall lapse to the general fund.

20.437(3)(n) (n) Federal project activities. All moneys received from the federal government for specific projects, except as otherwise appropriated under this section, to be expended for the purposes for which received.

20.437(3)(pz) (pz) Indirect cost reimbursements. All moneys received from the federal government as reimbursement of indirect costs of grants and contracts for the purposes authorized in s. 16.54 (9) (b).

20.437 History History: 2007 a. 20 ss. 331, 335, 340, 341, 342, 344 to 352, 354 to 368g, 374 to 376, 380, 381, 401, 404, 405, 423 to 437, 447, 448, 450, 451, 453, 453p, 454, 456 to 458, 460e, 463, 465 to 472, 474 to 480, 9121 (6) (a); 2009 a. 28 ss. 471 to 513, 522; 2009 a. 76, 180, 185, 265, 339; 2011 a. 32, 258; 2013 a. 20.



20.438 Board for people with developmental disabilities.

20.438  Board for people with developmental disabilities. There is appropriated to the board for people with developmental disabilities for the following program:

20.438(1) (1) Developmental disabilities.

20.438(1)(a)(a) General program operations. The amounts in the schedule to be used for general program operations of the board for people with developmental disabilities.

20.438(1)(h) (h) Program services. As a continuing appropriation, all moneys received by the board for people with developmental disabilities from invoicing entities for using state-owned space, as conference fees and other related expenditures, and from printing and publishing forms, documents, pamphlets, and other publications, to carry out the responsibilities of the board for people with developmental disabilities.

20.438(1)(i) (i) Gifts and grants. All moneys received from gifts, grants, and bequests for the activities of the board for people with developmental disabilities, to carry out the purposes for which made and received.

20.438(1)(mc) (mc) Federal project operations. All moneys received from the federal government as project operations under 42 USC 15021 to 15029, for the purposes for which provided.

20.438(1)(md) (md) Federal project aids. All moneys received from the federal government as aids under 42 USC 15021 to 15029, for the purposes for which provided.

20.438 History History: 2007 a. 20; 2007 a. 152 s. 1; Stats. 2007 s. 20.438; 2009 a. 28.



20.440 Health and Educational Facilities Authority.

20.440  Health and Educational Facilities Authority. There is appropriated to the Wisconsin Health and Educational Facilities Authority for the following program:

20.440(1) (1) Construction of health and educational facilities.

20.440(1)(a)(a) General program operations. As a continuing appropriation, the amounts in the schedule for the purposes of ch. 231.

20.440(2) (2) Rural hospital loan guarantee.

20.440(2)(a)(a) Rural assistance loan fund. As a continuing appropriation, the amounts in the schedule to be transferred by March 1, 1991, to the rural hospital loan fund under s. 231.36.

20.440 History History: 1973 c. 304; 1987 a. 27; 1989 a. 317; 2001 a. 104.



20.445 Workforce development, department of.

20.445  Workforce development, department of. There is appropriated to the department of workforce development for the following programs:

20.445(1) (1) Workforce development.

20.445(1)(a)(a) General program operations. The amounts in the schedule for general program operations.

20.445(1)(aa) (aa) Special death benefit. A sum sufficient for the payment of death benefits under s. 102.475.

20.445(1)(am) (am) Unemployment insurance administration; general purpose revenue. Biennially, the amounts in the schedule for the administration of the unemployment insurance program of the department and for the performance of the department's other functions under ch. 108.

20.445(1)(b) (b) Workforce training program; grants and services. As a continuing appropriation, the amounts in the schedule for workforce training grants and services under s. 106.27 (1) and (1g).

20.445(1)(bm) (bm) Workforce training program; administration. Biennially, the amounts in the schedule for the administration of the workforce training program under s. 106.27.

20.445(1)(cr) (cr) State supplement to employment opportunity demonstration projects. The amounts in the schedule for the purpose of providing state funds to supplement, on a one-to-one matching basis, federal employment opportunity demonstration project funds received under 42 USC 1315 or from other federal or private foundation sources, to be allocated under s. 103.005 (21).

20.445(1)(d) (d) Apprenticeship completion award program. The amounts in the schedule for the apprenticeship completion award program under s. 106.05 (2).

20.445(1)(e) (e) Local youth apprenticeship grants. The amounts in the schedule for local youth apprenticeship grants under s. 106.13 (3m).

20.445(1)(em) (em) Youth apprenticeship training grants. The amounts in the schedule for youth apprenticeship training grants under s. 106.13 (4) (b).

20.445(1)(f) (f) Death and disability benefit payments; public insurrections. A sum sufficient for the payment of death and disability benefits under s. 106.25.

20.445(1)(fg) (fg) Employment transit aids, state funds. The amounts in the schedule for the employment transit assistance program under s. 106.26.

20.445(1)(fm) (fm) Youth summer jobs programs. The amounts in the schedule for youth summer jobs programs in 1st class cities under s. 106.18.

20.445(1)(fx) (fx) Interest on federal advances. A sum sufficient, not exceeding $30,000,000, to pay interest on advances made by the federal government to the unemployment reserve fund under s. 108.19 (1m).

20.445(1)(g) (g) Gifts and grants. All moneys received as gifts or grants to carry out the purposes for which made.

20.445(1)(ga) (ga) Auxiliary services. All moneys received from fees collected under ss. 102.16 (2m) (d), 103.005 (15) and 106.09 (7) for the delivery of services under ss. 102.16 (2m) (f), 103.005 (15) and 106.09 and ch. 108.

20.445(1)(gb) (gb) Local agreements. All moneys received through contracts or financial agreements for provision of services to local units of government or local organizations, for the purpose of providing the services.

20.445(1)(gc) (gc) Unemployment administration. All moneys received by the department under s. 108.19 not otherwise appropriated under this subsection for the administration of ch. 108.

20.445(1)(gd) (gd) Unemployment interest and penalty payments. All moneys received as interest and penalties collected under ss. 108.04 (11) (c) and (cm) and (13) (c) and 108.22 except interest and penalties deposited under s. 108.19 (1q), and forfeitures under s. 103.05 (5), all moneys not appropriated under par. (gg) and all moneys transferred to this appropriation account from the appropriation account under par. (gh) for the payment of benefits specified in s. 108.07 (5) and 1987 Wisconsin Act 38, section 132 (1) (c), for the payment of interest to employers under s. 108.17 (3m), for research relating to the condition of the unemployment reserve fund under s. 108.14 (6), for administration of the unemployment insurance program and federal or state unemployment insurance programs authorized by the governor under s. 16.54, for satisfaction of any federal audit exception concerning a payment from the unemployment reserve fund or any federal aid disallowance concerning the unemployment insurance program, for assistance to the department of justice in the enforcement of ch. 108, for the payment of interest due on advances from the federal unemployment account under title XII of the social security act to the unemployment reserve fund, and for payments made to the unemployment reserve fund to obtain a lower interest rate or deferral of interest payments on these advances, except as otherwise provided in s. 108.20.

20.445(1)(gg) (gg) Unemployment information technology systems; interest and penalties. From the moneys received as interest and penalties collected under ss. 108.04 (11) (c) and (cm) and (13) (c) and 108.22 except interest and penalties deposited under s. 108.19 (1q), as a continuing appropriation, the amounts in the schedule for the purpose specified in s. 108.19 (1e) (d).

20.445(1)(gh) (gh) Unemployment information technology systems; assessments. All moneys received from assessments levied under s. 108.19 (1e) (a) and 1997 Wisconsin Act 39, section 164 (2), for the purpose specified in s. 108.19 (1e) (d). The treasurer of the unemployment reserve fund may transfer moneys from this appropriation account to the appropriation account under par. (gd).

20.445(1)(gk) (gk) Child labor permit system; fees. The amounts in the schedule to fund the cost of the department's information technology systems, including the department's child labor permit system, and to fund other operational expenses of the division of equal rights in the department. All moneys received from fees collected under s. 103.805 (1) shall be credited to this appropriation account.

20.445(1)(gm) (gm) Unemployment insurance handbook. All moneys received under s. 108.14 (23) (d) for the costs of printing and distribution of the unemployment insurance handbook, to pay for those costs.

20.445(1)(ka) (ka) Interagency and intra-agency agreements. All moneys received through contracts or financial agreements from other state agencies for the provision of services to those state agencies and all moneys received by the department from the department for the provision of services to the department, except moneys appropriated under par. (kc), for the purpose of providing the services.

20.445(1)(kc) (kc) Administrative services. The amounts in the schedule for administrative and support services for programs administered by the department. All moneys received by the department from the department as payment for administrative and support services for programs administered by the department shall be credited to this appropriation.

20.445(1)(km) (km) Nursing workforce survey and grants. All moneys transferred from the appropriation account under s. 20.165 (1) (jm) for developing, compiling, processing, evaluating, and reporting on the survey required under s. 106.30 (2) and (3) and for awarding grants under s. 106.30 (5) (a).

20.445(1)(m) (m) Workforce investment and assistance; federal moneys. All federal moneys received as authorized under s. 16.54, except as otherwise appropriated under this section, for the workforce investment and assistance activities of the department, to be used for those purposes.

20.445(1)(n) (n) Employment assistance and unemployment insurance administration; federal moneys. All federal moneys received, as authorized by the governor under s. 16.54, for the administration of employment assistance and unemployment insurance programs of the department, for the performance of the department's other functions under subch. I of ch. 106 and ch. 108 and to pay the compensation and expenses of appeal tribunals and of employment councils appointed under s. 108.14, to be used for such purposes, except as provided in s. 108.161 (3e), and, from the moneys received by this state under section 903 (d) of the federal Social Security Act, as amended, to transfer to the appropriation account under par. (nb) an amount determined by the treasurer of the unemployment reserve fund not exceeding the lesser of the amount specified in s. 108.161 (4) (d) or the amounts in the schedule under par. (nb), to transfer to the appropriation account under par. (nd) an amount determined by the treasurer of the unemployment reserve fund not exceeding the lesser of the amount specified in s. 108.161 (4) (d) or the amounts in the schedule under par. (nd), and to transfer to the appropriation account under par. (ne) an amount not exceeding the lesser of the amount specified in s. 108.161 (4) (d) or the sum of the amounts in the schedule under par. (ne) and the amount determined by the treasurer of the unemployment reserve fund that is required to pay for the cost of banking services incurred by the unemployment reserve fund.

20.445(1)(na) (na) Employment security buildings and equipment. All federal moneys transferred from par. (n) for the purpose of funding employment security buildings and equipment under ss. 108.161 and 108.162.

20.445(1)(nb) (nb) Unemployment administration; information technology systems. From the moneys received from the federal government under section 903 (d) of the federal Social Security Act, as amended, as a continuing appropriation, the amounts in the schedule, as authorized by the governor under s. 16.54, for the purpose specified in s. 108.19 (1e) (d). All moneys transferred from par. (n) for this purpose shall be credited to this appropriation account. No moneys may be expended from this appropriation unless the treasurer of the unemployment reserve fund determines that such expenditure is currently needed for the purpose specified in s. 108.19 (1e) (d).

20.445(1)(nd) (nd) Unemployment administration; apprenticeship and other employment services. From the moneys received from the federal government under section 903 (d) of the federal Social Security Act, as amended, the amounts in the schedule, as authorized by the governor under s. 16.54, to be used for administration by the department of apprenticeship programs under subch. I of ch. 106 and for administration and service delivery of employment and workforce information services, including the delivery of reemployment assistance services to unemployment insurance claimants. All moneys transferred from par. (n) for this purpose shall be credited to this appropriation account. No moneys may be expended from this appropriation unless the treasurer of the unemployment reserve fund determines that such expenditure is currently needed for the purposes specified in this paragraph.

20.445(1)(ne) (ne) Unemployment insurance administration and bank service costs. From the moneys received by this state under section 903 of the federal Social Security Act, as amended, all moneys transferred from the appropriation account under par. (n) to be used for the administration of unemployment insurance and for the payment of the cost of banking services incurred by the unemployment reserve fund. No moneys may be expended from this appropriation unless the treasurer of the unemployment reserve fund determines that such expenditure is currently needed for the purpose specified in this paragraph.

20.445(1)(o) (o) Equal rights; federal moneys. All federal moneys received for the activities of the division of equal rights in the department, to be used for those purposes.

20.445(1)(p) (p) Worker's compensation; federal moneys. All federal moneys received for the worker's compensation activities of the department, to be used for those purposes.

20.445(1)(pz) (pz) Indirect cost reimbursements. All moneys received from the federal government as reimbursement of indirect costs of grants and contracts for the purposes authorized in s. 16.54 (9) (b).

20.445(1)(q) (q) Veteran employment grants. From the veterans trust fund, a sum sufficient for the payment of veteran employment grants under s. 106.32.

20.445(1)(ra) (ra) Worker's compensation operations fund; administration. From the worker's compensation operations fund, the amounts in the schedule for the administration of the worker's compensation program by the department and for transfer to the appropriation accounts under par. (rp) and sub. (2) (ra). All moneys received under ss. 102.28 (2) (b) and 102.75 shall be credited to this appropriation account. From this appropriation, an amount not to exceed $5,000 may be expended each fiscal year for payment of expenses for travel and research by the council on worker's compensation, the amount in the schedule under par. (rp) shall be transferred to the appropriation account under par. (rp), and the amount in the schedule under sub. (2) (ra) shall be transferred to the appropriation account under sub. (2) (ra).

20.445(1)(rb) (rb) Worker's compensation operations fund; contracts. From the worker's compensation operations fund, all moneys received in connection with contracts entered into under s. 102.31 (7) for the purpose of carrying out those contracts.

20.445(1)(rp) (rp) Worker's compensation operations fund; uninsured employers program; administration. From the worker's compensation operations fund, the amounts in the schedule for the administration of ss. 102.28 (4) and 102.80 to 102.89. All moneys transferred from the appropriation account under par. (ra) to this appropriation account shall be credited to this appropriation account.

20.445(1)(s) (s) Self-insured employers liability fund. All moneys paid into the self-insured employers liability fund under s. 102.28 (7), to be used for the discharge of liability and claims service authorized under such subsection.

20.445(1)(sm) (sm) Uninsured employers fund; payments. From the uninsured employers fund, a sum sufficient to make the payments under s. 102.81 (1) and to obtain reinsurance under s. 102.81 (2). No moneys may be expended or encumbered under this paragraph until the first day of the first July beginning after the day that the secretary of workforce development files the certificate under s. 102.80 (3) (a).

20.445(1)(t) (t) Work injury supplemental benefit fund. All moneys paid into the work injury supplemental benefit fund under ss. 102.35 (1), 102.47, 102.49, 102.59, 102.60, and 102.75 (2), to be used for the discharge of liabilities payable under ss. 102.44 (1), 102.49, 102.59, 102.63, 102.64 (2), and 102.66 and for the retention of services under s. 102.65 (3).

20.445(1)(u) (u) Unemployment interest payments and transfers. From the unemployment interest payment fund, a sum sufficient to make the payments and transfers authorized under s. 108.19 (1m).

20.445(1)(v) (v) Unemployment program integrity. From the unemployment program integrity fund, a sum sufficient to make the payments authorized under s. 108.19 (1s).

20.445(2) (2) Review commission.

20.445(2)(a)(a) General program operations, review commission. The amounts in the schedule for general program operations of the labor and industry review commission.

20.445(2)(m) (m) Federal moneys. All moneys not appropriated under par. (n) that are received from the federal government as authorized by the governor under s. 16.54 for the functions of the labor and industry review commission.

20.445(2)(n) (n) Unemployment administration; federal moneys. All federal moneys received as authorized by the governor under s. 16.54 for the performance of the functions of the labor and industry review commission under ch. 108.

20.445(2)(ra) (ra) Worker's compensation operations fund; worker's compensation activities. From the worker's compensation operations fund, the amounts in the schedule for the worker's compensation activities of the labor and industry review commission. All moneys transferred from the appropriation account under sub. (1) (ra) shall be credited to this appropriation account.

20.445(5) (5) Vocational rehabilitation services.

20.445(5)(a)(a) General program operations; purchased services for clients. As a continuing appropriation, the amounts in the schedule for general program operations, including field services to clients and administrative services, for the purchase of goods and services authorized under ch. 47, and for vocational rehabilitation and other independent living services to persons with disabilities.

20.445(5)(gg) (gg) Contractual services. All moneys received from nongovernmental agencies for providing vocational rehabilitation services under contract, for the purpose of providing those services.

20.445(5)(gp) (gp) Contractual aids. All moneys received from county, city, town or village governmental agencies and nongovernmental agencies, and all moneys received as bequests, for aids relating to vocational rehabilitation services for individuals and organizations, for those purposes.

20.445(5)(h) (h) Enterprises and services for blind and visually impaired. All moneys received from charges on net proceeds from the sale of products and services through the supervised business enterprise program under s. 47.03 (4), to support the supervised business enterprise program under s. 47.03 (4).

20.445(5)(he) (he) Supervised business enterprise. All moneys received from the charges on net proceeds from the operation of vending machines under s. 47.03 (7) to support the supervised business enterprise program under s. 47.03 (4).

20.445(5)(i) (i) Gifts and grants. All moneys received from gifts, grants and bequests for the execution of its functions consistent with the purpose of the gift, grant or bequest.

20.445(5)(kg) (kg) Vocational rehabilitation services for tribes. The amounts in the schedule for vocational rehabilitation services under ch. 47 for Native American individuals and federally recognized American Indian tribes or bands. All moneys transferred from the appropriation account under s. 20.505 (8) (hm) 18e. shall be credited to this appropriation account. Notwithstanding s. 20.001 (3) (a), the unencumbered balance on June 30 of each year shall revert to the appropriation account under s. 20.505 (8) (hm).

20.445(5)(kx) (kx) Interagency and intra-agency programs. All moneys received from other state agencies and all moneys received by the department from the department for the administration of programs or projects for which received.

20.445(5)(ky) (ky) Interagency and intra-agency aids. All moneys received from other state agencies and all moneys received by the department from the department for aids to individuals and organizations.

20.445(5)(kz) (kz) Interagency and intra-agency local assistance. All moneys received from other state agencies and all moneys received by the department from the department for local assistance.

20.445(5)(m) (m) Federal project operations. All moneys received from the federal government or any of its agencies for the state administration of specific limited-term projects to be expended for the purposes specified.

20.445(5)(ma) (ma) Federal project aids. All moneys received from the federal government, as authorized by the governor under s. 16.54, for specific limited-term projects to be expended as aids to individuals or organizations for the purposes specified.

20.445(5)(n) (n) Federal program aids and operations. All moneys received from the federal government, as authorized by the governor under s. 16.54, for the state administration of continuing programs and for grants to independent living centers under s. 47.02 (3m) (p) and all federal moneys received for the purchase of goods and services under ch. 47 and for the purchase of vocational rehabilitation programs for individuals and organizations, to be expended for the purposes specified.

20.445(5)(nL) (nL) Federal program local assistance. All moneys received from the federal government, as authorized by the governor under s. 16.54, for continuing programs to be expended as local assistance for the purposes specified.

20.445 History History: 1971 c. 125 ss. 156, 522 (1); 1971 c. 211, 215; 1971 c. 228 s. 44; 1971 c. 259; 1973 c. 90, 180, 243, 333; 1975 c. 39, 147, 224, 274, 344; 1975 c. 404 ss. 3, 10 (1); 1975 c. 405 ss. 3, 11 (1); 1977 c. 29, 48, 203, 418; 1979 c. 34 ss. 512 to 522, 2102 (25) (a); 1979 c. 189, 221, 309; 1979 c. 329 s. 25 (1); 1979 c. 350 ss. 3, 27 (6); 1979 c. 353, 355; 1981 c. 20, 36, 92, 93, 317, 325, 364; 1983 a. 8; 1983 a. 27 ss. 411 to 425; 1983 a. 98 ss. 1, 31; 1983 a. 192, 384, 388, 410; 1985 a. 17, 29, 153, 313, 332; 1987 a. 27; 1987 a. 38 ss. 2 to 4, 136; 1987 a. 399, 403; 1989 a. 31, 44, 64, 77, 254, 284, 359; 1991 a. 39 ss. 372c, 545r, 545t, 545v, 547, 548, 548g, 548m, 549, 549b, 549g, 549p; 1991 a. 85, 89, 269, 315; 1993 a. 16, 126, 243, 437, 491; 1995 a. 27 ss. 772mm, 772mn, 776p to 778b, 778L, 778n, 778q, 778v, 778z to 780m, 781m to 782p, 782u, 841, 842, 849, 850, 854, 855, 858c, 873 to 876, 878, 880, 890 to 896, 962 to 1014c, 9126 (19), 9130 (4); 1995 a. 113 s. 2t; 1995 a. 117, 201, 216, 225, 289; 1995 a. 404 ss. 4, 6 to 8, 10 to 17; 1997 a. 3; 1997 a. 27 ss. 610 to 642m, 722; 1997 a. 35, 38, 39, 105, 112, 191, 235, 236, 237, 252; 1999 a. 9 ss. 270, 458 to 478; 1999 a. 15, 32; 2001 a. 16, 35, 43, 104, 109; 2003 a. 33, 197; 2005 a. 25, 86, 172; 2005 a. 443 s. 265; 2007 a. 20, 59; 2009 a. 28, 180; 2011 a. 32, 123, 183, 198; 2013 a. 9, 20, 36, 57, 139.



20.455 Justice, department of.

20.455  Justice, department of. There is appropriated to the department of justice for the following programs:

20.455(1) (1) Legal services.

20.455(1)(a)(a) General program operations. The amounts in the schedule for general program operations, including s. 165.065.

20.455(1)(d) (d) Legal expenses. Biennially, the amounts in the schedule for the payment of expenses, except staff salaries and fringe benefits, incurred by the department of justice in the prosecution or defense of any action or proceeding in which the state may be a party or may have an interest, for any abstract of title, clerk of court's fees, sheriff's fees or any other expense actually necessary to the prosecution or defense of those cases, for the payment of expenses incurred where the department of justice is not involved, and where the statutes provide that those expenses shall be paid from this appropriation, unless the cost or expenses are charged to some other appropriation.

20.455(1)(gh) (gh) Investigation and prosecution. Moneys received under ss. 23.22 (9) (c), 49.49 (6), 100.263, 133.16, 281.98 (2), 283.91 (5), 289.96 (3) (b), 291.97 (3), 292.99 (2), 293.87 (4) (b), 295.19 (3) (b) 2., 295.79 (4) (b), and 299.97 (2), for the expenses of investigation and prosecution of violations, including attorney fees.

20.455(1)(gs) (gs) Delinquent obligation collection. From the moneys received under s. 165.30 (3) (b), the amounts in the schedule for expenses related to the collection of delinquent obligations under s. 165.30.

20.455(1)(hm) (hm) Restitution. All moneys received by the department to provide restitution to victims when ordered by the court as the result of prosecutions under s. 49.49 and chs. 100, 133, 281 to 285 and 289 to 299 and under a federal antitrust law for the purpose of providing restitution to victims of the violation when ordered by the court.

20.455(1)(k) (k) Environment litigation project. All moneys received from the department of natural resources for materials or services provided by the department of justice regarding a project involving the use of environmental litigation to protect air, land and water resources to be used to pay for costs and expenses associated with those materials and services.

20.455(1)(km) (km) Interagency and intra-agency assistance. The amounts in the schedule to provide legal services to state agencies. All moneys received from the department or any other state agency for legal services shall be credited to this appropriation.

20.455(1)(m) (m) Federal aid. All moneys received as federal aid as authorized by the governor under s. 16.54.

20.455(2) (2) Law enforcement services.

20.455(2)(a)(a) General program operations. The amounts in the schedule for general program operations, including operating the state crime laboratories, performing criminal investigations, providing law enforcement services and providing independent crime laboratory services for defendants in a felony case upon authorization by the presiding judge.

20.455(2)(am) (am) Officer training reimbursement. A sum sufficient to make payments under s. 165.85 (5x). The amount appropriated under this paragraph may not exceed $150,000 in any fiscal year.

20.455(2)(b) (b) Investigations and operations. The amounts in the schedule for conducting undercover investigations and operations.

20.455(2)(c) (c) Crime laboratory equipment. Biennially, the amounts in the schedule for the acquisition, maintenance, repair and replacement costs of the laboratory equipment in the state and regional crime laboratories.

20.455(2)(cr) (cr) Youth diversion. The amounts in the schedule for youth diversion services under s. 165.987 (1) and (3).

20.455(2)(dg) (dg) Weed and seed and law enforcement technology. The amounts in the schedule to provide grants for weed and seed projects under s. 165.982 and for law enforcement technology under s. 165.983.

20.455(2)(eg) (eg) Drug courts. The amounts in the schedule to provide grants to counties under s. 165.955.

20.455(2)(em) (em) Alternatives to prosecution and incarceration for persons who use alcohol or other drugs; presentencing assessments. The amounts in the schedule for making grants to counties under s. 165.95 (2).

20.455(2)(g) (g) Gaming law enforcement; racing revenues. From all moneys received under ss. 562.02 (2) (f), 562.04 (1) (b) 4. and (2) (d), 562.05 (2), 562.065 (3) (cm) and (d), (3m) (c) 2., and (4), 562.09 (2) (e), and 562.124 (2), the amounts in the schedule for the performance of the department's gaming law enforcement responsibilities under chs. 562 to 569 and 945. Notwithstanding s. 20.001 (3) (a), the unencumbered balance of this appropriation account at the end of each fiscal year shall be transferred to the lottery fund.

20.455(2)(gb) (gb) Gifts and grants. All moneys received from gifts and grants, other than moneys received for and credited to another appropriation account under this subsection, to carry out the purposes for which made and received.

20.455(2)(gc) (gc) Gaming law enforcement; Indian gaming. From the moneys received under s. 569.06, the amounts in the schedule for investigative services for Indian gaming under ch. 569.

20.455(2)(gm) (gm) Criminal history searches; fingerprint identification. All moneys received as fee payments under s. 165.82 (1) for the provision of services under s. 165.82 (1) and the provision of an automated fingerprint identification system.

20.455(2)(gp) (gp) Crime information alerts. All moneys received as fee payments under s. 165.785 (2) and all moneys received as gifts, grants, or donations for the provision of services under s. 165.785 (1) and the provision of a crime alert network.

20.455(2)(gr) (gr) Handgun purchaser record check; checks for licenses or certifications to carry concealed weapons. All moneys received as fee payments under ss. 175.35 (2i), 175.49 (5m), and 175.60 (7) (c) and (d), (13), and (15) (b) 4. a. and b. to provide services under ss. 175.35, 175.49, and 175.60.

20.455(2)(h) (h) Terminal charges. The amounts in the schedule for the transaction information for management of enforcement system. All moneys collected under s. 165.827 from law enforcement agencies for rentals, terminal fees and related charges associated with the transaction information for management of enforcement system shall be credited to this appropriation.

20.455(2)(hm) (hm) Public safety interoperable communication system; general usage fees. The amounts in the schedule to operate a statewide public safety interoperable communication system. All moneys received from users as fees under s. 165.25 (17) (b) 2. shall be credited to this appropriation account.

20.455(2)(i) (i) Penalty surcharge, receipts. The amounts in the schedule for the purposes of s. 165.85 (5) (b) and for crime laboratory equipment. All moneys received from the penalty surcharge on court fines and forfeitures under s. 757.05 (2) and all moneys transferred to this appropriation account from the appropriation accounts specified in subds. 1. to 15. shall be credited to this appropriation account. Moneys may be transferred from this paragraph to pars. (j), (ja), and (jb) by the secretary of administration for expenditures based upon determinations by the department of justice. The following amounts shall be transferred to the following appropriation accounts:

20.455(2)(i)1. 1. The amount transferred to par. (kc) shall be the amount in the schedule under par. (kc).

20.455(2)(i)3. 3. The amount transferred to par. (kp) shall be the amount in the schedule under par. (kp).

20.455(2)(i)4. 4. The amount transferred to s. 20.255 (1) (kd) shall be the amount in the schedule under s. 20.255 (1) (kd).

20.455(2)(i)5. 5. The amount transferred to s. 20.255 (2) (kd) shall be the amount in the schedule under s. 20.255 (2) (kd).

20.455(2)(i)5m. 5m. The amount transferred to s. 20.410 (1) (kh) shall be the amount in the schedule under s. 20.410 (1) (kh).

20.455(2)(i)6. 6. The amount transferred to s. 20.410 (1) (kp) shall be the amount in the schedule under s. 20.410 (1) (kp).

20.455(2)(i)8. 8. The amount transferred to par. (kj) shall be the amount in the schedule under par. (kj).

20.455(2)(i)9. 9. The amount transferred to par. (ke) shall be of the amount in the schedule under par. (ke).

20.455(2)(i)11. 11. The amount transferred to sub. (5) (kp) shall be the amount in the schedule under sub. (5) (kp).

20.455(2)(i)12. 12. The amount transferred to s. 20.505 (1) (kq) shall be the amount in the schedule under s. 20.505 (1) (kq).

20.455(2)(i)13. 13. The amount transferred to par. (ky) shall be the amount in the schedule under par. (ky).

20.455(2)(i)15. 15. The amount transferred to s. 20.550 (1) (kj) shall be the amount in the schedule under s. 20.550 (1) (kj).

20.455(2)(j) (j) Law enforcement training fund, local assistance. The amounts in the schedule to finance local law enforcement training as provided in s. 165.85 (5) (b). All moneys transferred from par. (i) for the purpose of this appropriation shall be credited to this appropriation. Notwithstanding s. 20.001 (3) (a), the unencumbered balance on June 30 of each year shall be transferred to the appropriation account under par. (i).

20.455(2)(ja) (ja) Law enforcement training fund, state operations. The amounts in the schedule to finance state operations associated with the administration of the law enforcement training fund and to finance training for state law enforcement personnel, as provided in s. 165.85 (5) (b). All moneys transferred from par. (i) for the purpose of this appropriation shall be credited to this appropriation. Notwithstanding s. 20.001 (3) (a), the unencumbered balance on June 30 of each year shall be transferred to the appropriation account under par. (i).

20.455(2)(jb) (jb) Crime laboratory equipment and supplies. The amounts in the schedule for the maintenance, repair, upgrading, and replacement costs of the laboratory equipment, for supplies used to maintain, repair, upgrade, and replace that equipment, and for operating costs, in the state and regional crime laboratories. All moneys transferred from par. (i) for the purpose of this appropriation shall be credited to this appropriation. Notwithstanding s. 20.001 (3) (a), the unencumbered balance on June 30 of each year shall be transferred to the appropriation account under par. (i).

Effective date text (jb) Crime laboratory equipment and supplies. The amounts in the schedule for the maintenance, repair, upgrading, and replacement costs of the laboratory equipment, and for supplies used to maintain, repair, upgrade, and replace that equipment, in the state and regional crime laboratories. All moneys transferred from par. (i) for the purpose of this appropriation shall be credited to this appropriation. Notwithstanding s. 20.001 (3) (a), the unencumbered balance on June 30 of each year shall be transferred to the appropriation account under par. (i).

20.455(2)(k) (k) Interagency and intra-agency assistance. All moneys received from the department or any other state agency regarding law enforcement assistance to carry out the purposes for which received.

20.455(2)(ka) (ka) Public safety interoperable communication system; state fees. The amounts in the schedule to operate a statewide public safety interoperable communication system. All moneys received from public safety agencies that are state agencies as fees under s. 165.25 (17) (b) 1. shall be credited to this appropriation account.

20.455(2)(kb) (kb) Law enforcement officer supplement grants. The amounts in the schedule to provide grants for uniformed law enforcement officers under s. 165.986. All moneys transferred from the appropriation account under s. 20.505 (1) (id) 3. shall be credited to this appropriation account.

20.455(2)(kc) (kc) Transaction information management of enforcement system. The amounts in the schedule for payments for a lease with option to purchase regarding computers for the transaction information for the management of enforcement system. All moneys transferred from the appropriation account under par. (i) 1. shall be credited to this appropriation account. Notwithstanding s. 20.001 (3) (a), the unencumbered balance on June 30 of each year shall be transferred to the appropriation account under par. (i).

20.455(2)(kd) (kd) Drug law enforcement, crime laboratories, and genetic evidence activities. The amounts in the schedule for activities relating to drug law enforcement, drug law violation prosecution assistance, activities of the state and regional crime laboratories, and for transferring to the appropriation account under s. 20.475 (1) (km) the amounts in the schedule under s. 20.475 (1) (km). All moneys transferred to this appropriation from the appropriation account under par. (Lm) shall be credited to this appropriation account. Notwithstanding s. 20.001 (3) (a), the unencumbered balance on June 30 of each year shall revert to the appropriation account under par. (Lm).

20.455(2)(ke) (ke) Drug enforcement intelligence operations. The amounts in the schedule for drug enforcement tactical and strategic intelligence units. All moneys transferred from the appropriation account under par. (i) 9. shall be credited to this appropriation account. Notwithstanding s. 20.001 (3) (a), the unencumbered balance on June 30 of each year shall be transferred to the appropriation account under par. (i).

20.455(2)(kg) (kg) Interagency and intra-agency assistance; fingerprint identification. The amounts in the schedule for the purchase of an automated fingerprint system. All moneys received from the department or any other state agency for the purchase of an automated fingerprint identification system shall be credited to this appropriation.

20.455(2)(ki) (ki) Interoperable communications system. The amounts in the schedule to operate a statewide public safety interoperable communication system. All moneys transferred from the appropriation account under s. 20.505 (1) (id) 2. shall be credited to this appropriation account.

20.455(2)(kj) (kj) Youth diversion program. The amounts in the schedule for youth diversion services under s. 165.987 (1) and (3). All moneys transferred from the appropriation account under par. (i) 8. shall be credited to this appropriation account. Notwithstanding s. 20.001 (3) (a), the unencumbered balance on June 30 of each year shall be transferred to the appropriation account under par. (i).

20.455(2)(km) (km) Lottery background investigations. The amounts in the schedule for the purpose of providing lottery-related background investigations. All moneys received from the department of revenue or any state agency as payments for services provided and costs incurred by the department of justice for lottery background investigations under s. 565.25 (4) shall be credited to this appropriation account.

20.455(2)(kn) (kn) Alternatives to prosecution and incarceration for persons who use alcohol or other drugs; justice information fee. The amounts in the schedule for administering and making grants to counties under s. 165.95 (2). All moneys transferred from the appropriation account under s. 20.505 (1) (id) 5. shall be credited to this appropriation account.

20.455(2)(ko) (ko) Wisconsin justice information sharing program. The amounts in the schedule for the development and operation of a justice information system. All moneys transferred from the appropriation account under s. 20.505 (1) (id) 5d. shall be credited to this appropriation account.

20.455(2)(kp) (kp) Drug crimes enforcement; local grants. The amounts in the schedule for grants to local multijurisdictional groups to enforce prohibitions related to controlled substances, and to fund prosecutor positions serving multijurisdictional enforcement groups. All moneys transferred from the appropriation account under par. (i) 3. shall be credited to this appropriation account. Notwithstanding s. 20.001 (3) (a), the unencumbered balance on June 30 of each year shall be transferred to the appropriation account under par. (i).

20.455(2)(kq) (kq) County law enforcement services. The amounts in the schedule to provide grants to counties under s. 165.89. All moneys transferred from the appropriation account under s. 20.505 (8) (hm) 15d. shall be credited to this appropriation account. Notwithstanding s. 20.001 (3) (a), the unencumbered balance on June 30 of each year shall revert to the appropriation account under s. 20.505 (8) (hm).

20.455(2)(kt) (kt) County-tribal programs, local assistance. The amounts in the schedule for distribution to county-tribal law enforcement programs under s. 165.90. All moneys transferred from the appropriation account under s. 20.505 (8) (hm) 15g. shall be credited to this appropriation account. Notwithstanding s. 20.001 (3) (a), the unencumbered balance on June 30 of each year shall revert to the appropriation account under s. 20.505 (8) (hm).

20.455(2)(ku) (ku) County-tribal programs, state operations. The amounts in the schedule to finance the activities of the department of justice associated with county-tribal law enforcement programs under s. 165.90. All moneys transferred from the appropriation account under s. 20.505 (8) (hm) 15h. shall be credited to this appropriation account. Notwithstanding s. 20.001 (3) (a), the unencumbered balance on June 30 of each year shall revert to the appropriation account under s. 20.505 (8) (hm).

20.455(2)(kv) (kv) Grants for substance abuse treatment programs for criminal offenders. All moneys received under s. 961.41 (5) (c) 2. or 973.043 for the purpose of making grants to counties under s. 165.95 (2).

20.455(2)(kw) (kw) Tribal law enforcement assistance. The amounts in the schedule to provide grants for tribal law enforcement under s. 165.91. All moneys transferred from the appropriation account under s. 20.505 (8) (hm) 15. shall be credited to this appropriation account. Notwithstanding s. 20.001 (3) (a), the unencumbered balance on June 30 of each year shall revert to the appropriation account under s. 20.505 (8) (hm).

20.455(2)(ky) (ky) Law enforcement programs and youth diversion — administration. The amounts in the schedule for administering grants for law enforcement assistance and for administering the youth diversion program under s. 165.987. All moneys transferred from the appropriation account under par. (i) 13. shall be credited to this appropriation account. Notwithstanding s. 20.001 (3) (a), the unencumbered balance on June 30 of each year shall be transferred to the appropriation account under s. 20.455 (2) (i).

20.455(2)(Lm) (Lm) Crime laboratories; deoxyribonucleic acid analysis. All moneys received from crime laboratories and drug law enforcement surcharges authorized under s. 165.755 and deoxyribonucleic acid analysis surcharges authorized under s. 973.046 (1r) to provide deoxyribonucleic acid analysis, to administer s. 165.77, to pay for the costs of mailing and materials under s. 165.76 for the submission of biological specimens by the departments of corrections and health services and by persons in charge of law enforcement and tribal law enforcement agencies, and to transfer to the appropriation account under par. (kd) the amounts in the schedule under par. (kd).

20.455(2)(m) (m) Federal aid, state operations. All moneys received as federal aid, as authorized by the governor under s. 16.54, for state operations.

20.455(2)(n) (n) Federal aid, local assistance. All moneys received as federal aid, as authorized by the governor under s. 16.54, for local assistance.

20.455(2)(r) (r) Gaming law enforcement; lottery revenues. From the lottery fund, the amounts in the schedule for the performance of the department's gaming law enforcement responsibilities under chs. 562 to 569 and 945.

20.455(3) (3) Administrative services.

20.455(3)(a)(a) General program operations. The amounts in the schedule for the general administration of the department of justice.

20.455(3)(g) (g) Gifts, grants and proceeds. All moneys received from gifts and grants and all proceeds from services, conferences, and sales of publications and promotional materials to carry out the purposes for which made or collected, except as provided in sub. (2) (gm) and (gp) and to transfer to s. 20.505 (1) (kg), at the discretion of the attorney general, an amount not to exceed $98,300 annually.

20.455(3)(k) (k) Interagency and intra-agency assistance. The amounts in the schedule to provide administrative services to state agencies. All moneys received from the department or any other state agency for administrative services shall be credited to this appropriation.

20.455(3)(m) (m) Federal aid, state operations. All moneys received as federal aid as authorized by the governor under s. 16.54, for state operations relating to administrative services.

20.455(3)(pz) (pz) Indirect cost reimbursements. All moneys received from the federal government as reimbursement of indirect costs of grants and contracts for the purposes authorized in s. 16.54 (9) (b).

20.455(5) (5) Victims and witnesses.

20.455(5)(a)(a) General program operations. The amounts in the schedule for general program operations under chs. 949 and 950.

20.455(5)(b) (b) Awards for victims of crimes. The amounts in the schedule for the payment of compensation and funeral and burial expenses awards to the victims of crimes under subch. I of ch. 949.

20.455(5)(br) (br) Global positioning system tracking. The amounts in the schedule to provide grants for global positioning system tracking programs under s. 165.94.

20.455(5)(d) (d) Reimbursement for forensic examinations. A sum sufficient for the payments of awards under s. 949.26.

20.455(5)(e) (e) Sexual assault victim services. The amounts in the schedule to provide grants for sexual assault victim services under s. 165.93 and to administer the grant program.

20.455(5)(g) (g) Crime victim and witness assistance surcharge, general services. The amounts in the schedule for purposes of ch. 950. All moneys received from any crime victim and witness assistance surcharge authorized under s. 973.045 (1) or (1m) and all moneys received from any delinquency victim and witness assistance surcharge authorized under s. 938.34 (8d) (a) shall be credited to this appropriation account.

20.455(5)(gj) (gj) General operations; child pornography surcharge. All moneys received from any child pornography surcharge imposed under s. 973.042 for investigating offenses under s. 948.05 or 948.12 and for making grants under s. 165.93 (2) (a).

20.455(5)(h) (h) Crime victim compensation services. The amounts in the schedule to provide crime victim compensation services. All moneys transferred from the appropriation account under s. 20.435 (5) (hx) shall be credited to this appropriation account, except that the unencumbered balance on June 30 of each year shall revert to the appropriation account under s. 20.435 (5) (hx).

20.455(5)(hh) (hh) Crime victim restitution. All moneys received by the department under s. 973.20 (9) (b) to provide crime victim restitution.

20.455(5)(i) (i) Victim compensation, inmate payments. All moneys received under s. 303.06 (2) and (3) for the administration of subch. I of ch. 949 and for crime victim compensation payments or services.

20.455(5)(k) (k) Interagency and intra-agency assistance; reimbursement to counties. The amounts in the schedule to provide services relating to victims and witnesses and to provide reimbursement to counties under s. 950.06 (2). All moneys received from the department or any other state agency for services relating to victims and witnesses shall be credited to this appropriation.

20.455(5)(ke) (ke) Child advocacy centers. The amounts in the schedule for grants to child advocacy centers under s. 165.96. All moneys transferred from the appropriation account under s. 20.505 (1) (id) 4. shall be credited to this appropriation account.

20.455(5)(kp) (kp) Reimbursement to counties for victim-witness services. The amounts in the schedule for the purpose of reimbursing counties under s. 950.06 (2) for costs incurred in providing services to victims and witnesses of crime. All moneys transferred from the appropriation account under sub. (2) (i) 11. shall be credited to this appropriation account. Notwithstanding s. 20.001 (3) (a), the unencumbered balance on June 30 of each year shall be transferred to the appropriation account under sub. (2) (i).

20.455(5)(m) (m) Federal aid; victim compensation. All moneys received from the federal government for crime victim compensation, as authorized by the governor under s. 16.54, to carry out the purposes for which made and received.

20.455(5)(ma) (ma) Federal aid; state operations relating to crime victim services. All moneys received as federal aid for the administration of crime victim services, as authorized by the governor under s. 16.54, to carry out the purposes for which made and received.

20.455(5)(mh) (mh) Federal aid; victim assistance. All moneys received from the federal government for crime victim assistance, as authorized by the governor under s. 16.54, to carry out the purposes for which made and received.

20.455 History History: 1971 c. 125; 1973 c. 90, 336; 1975 c. 39 s. 732 (1); 1975 c. 224; 1977 c. 29, 418; 1979 c. 34 ss. 286m, 290, 523 to 526; 1979 c. 189, 219, 355; 1981 c. 20, 169; 1983 a. 27 ss. 427 to 430, 1800; 1983 a. 199, 523; 1985 a. 29, 120; 1987 a. 27, 326, 399; 1989 a. 31, 122, 336; 1991 a. 11, 39, 269; 1993 a. 16, 98, 193, 460, 496; 1995 a. 27 ss. 1014h to 1029, 9126 (19), 9130 (4); 1995 a. 227; 1997 a. 27, 237; 1999 a. 5, 9, 186; 2001 a. 16, 109; 2003 a. 33, 139, 309, 326; 2005 a. 25 ss. 356c to 363r, 415m to 415v, 415w, 416g, 416h; 2005 a. 60, 254, 433; 2007 a. 1; 2007 a. 20 ss. 482 to 500, 9121 (6) (a); 2007 a. 200; 2009 a. 28, 179, 358; 2011 a. 32, 35; 2013 a. 1, 20 ss. 379m to 396, 435, 436, 438 to 443, 445, 446, 448 to 450.



20.465 Military affairs, department of.

20.465  Military affairs, department of. There is appropriated to the department of military affairs for the following programs:

20.465(1) (1) National guard operations.

20.465(1)(a)(a) General program operations. The amounts in the schedule for general program operations.

20.465(1)(b) (b) Repair and maintenance. The amounts in the schedule for the improvement, repair and maintenance costs of military lands or buildings under the control of the department.

20.465(1)(c) (c) Public emergencies. A sum sufficient to defray all expenditures of the Wisconsin national guard or the Wisconsin state defense force when either is called into state service to meet situations arising from war, riot, natural disaster or great public emergency and in preparation for an anticipated call into state service for these emergencies.

20.465(1)(d) (d) Principal repayment and interest. A sum sufficient to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing the acquisition, construction, development, enlargement, or improvement of armories and other military facilities and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.465(1)(e) (e) State flags. The amounts in the schedule for the purchase of state flags pursuant to s. 321.04 (2) (d).

20.465(1)(f) (f) Energy costs; energy-related assessments. The amounts in the schedule to be used at military buildings under control of the department to pay for utilities and for fuel, heat and air conditioning, to pay assessments levied by the department of administration under s. 16.847 (3) for costs incurred and savings generated at departmental facilities, and to pay costs incurred by or on behalf of the department under ss. 16.858 and 16.895.

20.465(1)(g) (g) Military property. The amounts in the schedule for rent of state-owned military lands or buildings used by, acquired for or erected for the Wisconsin national guard under s. 321.03 (2) (a), for rental of buildings and grounds maintenance equipment owned by the state and required to properly maintain properties supported by state-federal cooperative funding agreements, for the repair and maintenance of state-owned military lands or buildings, for the payment of municipal assessments related to state-owned military property and for the purchase and construction of new military property, real and personal. All moneys received on account of lost military property, from the sale of obsolete or unserviceable military property, from the sale of any state-owned military property, real and personal, under s. 321.03 (2) (b), from the rental of state-owned housing, or from the provision of housing-related services to military personnel shall be credited to this appropriation.

20.465(1)(h) (h) Intergovernmental services. The amounts in the schedule to provide services to local units of government for fire, crash and rescue emergencies and to provide assistance under s. 323.80. All moneys received from local units of government for services provided for fire, crash, and rescue emergencies and as reimbursement from other states and territories for any losses, damages, or expenses incurred when units or members of the Wisconsin national guard are activated in state status to provide assistance under s. 323.80 shall be credited to this appropriation.

20.465(1)(i) (i) Distance learning centers. All moneys received from renting the distance learning centers, for the operation and maintenance of the centers under s. 321.04 (1) (n) .

20.465(1)(k) (k) Armory store operations. The amounts in the schedule for the operation of an armory store at Camp Williams. All moneys received from purchases from the armory store by state agencies, state-owned or state-controlled armories and other state-owned military installations shall be credited to this appropriation.

20.465(1)(km) (km) Agency services. The amounts in the schedule to render services to other state agencies and perform other general program operations. All moneys received from other state agencies for services rendered shall be credited to this appropriation.

20.465(1)(Li) (Li) Gifts and grants. All moneys received from gifts, grants and bequests to carry out the purposes for which made.

20.465(1)(m) (m) Federal aid. All moneys received from the United States pursuant to any act of congress or pursuant to federal authority for the improvement, repair, maintenance or operation of state-owned or state-controlled armories or other military property.

20.465(1)(pz) (pz) Indirect cost reimbursements. All moneys received from the federal government as reimbursement of indirect costs of grants and contracts for the purposes authorized in s. 16.54 (9) (b).

20.465(2) (2) Guard members' benefits.

20.465(2)(a)(a) Tuition grants. A sum sufficient for the payment of tuition grants to members of the Wisconsin national guard under s. 321.40 (4).

20.465(2)(r) (r) Military family relief. All moneys received from the military family relief fund for the payment of financial aid to service members and their families under s. 321.45 and for all of the administrative costs that the department incurs in making those payments.

20.465(3) (3) Emergency management services.

20.465(3)(a)(a) General program operations. The amounts in the schedule for the general program operations of the division of emergency management.

20.465(3)(am) (am) Worker's compensation for local unit of government volunteers. A sum sufficient to reimburse local units of government, as provided in s. 323.42 (4).

20.465(3)(b) (b) State disaster assistance. The amounts in the schedule to provide payments under s. 323.31 for damages and costs incurred as the result of a disaster.

20.465(3)(dd) (dd) Regional emergency response teams. The amounts in the schedule for payments to regional emergency response teams under s. 323.70 (2).

20.465(3)(dp) (dp) Emergency response equipment. The amounts in the schedule for grants for the costs of computers and emergency response equipment under s. 323.61 (2) (br).

20.465(3)(dr) (dr) Emergency response supplement. As a continuing appropriation, the amounts in the schedule to be used for response costs of a regional emergency response team that are not reimbursed under s. 323.70 (3) or (4) and for response costs of a local agency that are not reimbursed under s. 323.71 (4).

20.465(3)(dt) (dt) Emergency response training. Biennially, the amounts in the schedule for the division of emergency management to provide training for emergency response to releases of hazardous substances.

20.465(3)(e) (e) Disaster recovery aid; public health emergency quarantine costs. A sum sufficient to pay the state share of grants to individuals, to make payments to local governments as defined in 42 USC 5122 (6) under federal disaster recovery programs as authorized in s. 323.30, and to reimburse local health departments under s. 252.06 (10) (c) 2.

20.465(3)(f) (f) Civil air patrol aids. The amounts in the schedule to provide assistance to the civil air patrol under s. 323.13 (1) (e).

20.465(3)(g) (g) Program services. The amounts in the schedule for conferences, training and other services provided by the division of emergency management and for expenses incurred under s. 323.13 (2) (f) and (g). All moneys received for conferences, training and other services provided by the division of emergency management shall be credited to this appropriation. All moneys received from assessments and contributions under s. 323.13 (2) (f) and (g) shall be credited to this appropriation.

20.465(3)(h) (h) Interstate emergency assistance. The amounts in the schedule to provide assistance under s. 323.80. All moneys received under s. 323.80 (9) as reimbursement from other states and territories for any losses, damages, or expenses incurred when the division of emergency management provides assistance under s. 323.80 shall be credited to this appropriation account.

20.465(3)(i) (i) Emergency planning and reporting; administration. From the moneys received by the division of emergency management from fees assessed under s. 323.60 (7), the amounts in the schedule for emergency planning, notification and response and reporting activities under s. 323.60 and administration of the grant program under s. 323.61.

20.465(3)(j) (j) Division of emergency management; gifts and grants. All moneys received as gifts and grants by the division of emergency management, to be used for the purposes for which made.

20.465(3)(jm) (jm) Division of emergency management; emergency planning grants. All moneys received by the division of emergency management from fees assessed under s. 323.60 (7), except moneys appropriated under par. (i) for the payment of grants under s. 323.61, except grants under s. 323.61 (2) (br).

20.465(3)(jt) (jt) Regional emergency response reimbursement. All moneys received by the division of emergency management under s. 323.70 (4) for reimbursement of regional emergency response teams under s. 323.70 (3).

20.465(3)(m) (m) Federal aid, state operations. All moneys received from the federal government, as authorized by the governor under s. 16.54, for state operations.

20.465(3)(mb) (mb) Federal aid, homeland security. All moneys received from the federal government, as authorized by the governor under s. 16.54, for homeland security programs.

20.465(3)(n) (n) Federal aid, local assistance. All moneys received from the federal government, as authorized by the governor under s. 16.54, for local assistance.

20.465(3)(o) (o) Federal aid, individuals and organizations. All moneys received as federal aid, as authorized by the governor under s. 16.54, for aids to individuals and organizations.

20.465(3)(r) (r) Division of emergency management; petroleum inspection fund. From the petroleum inspection fund, the amounts in the schedule for the payment of emergency planning grants under s. 323.61.

20.465(3)(s) (s) State disaster assistance; petroleum inspection fund. From the petroleum inspection fund, as a continuing appropriation, the amounts in the schedule to provide payments for damages and costs incurred as the result of a disaster.

20.465(3)(t) (t) Emergency response training — environmental fund. Biennially, from the environmental fund, the amounts in the schedule for the division of emergency management to provide training for emergency response to releases of hazardous substances and for providing equipment under 1989 Wisconsin Act 31, section 3039 (1q).

20.465(4) (4) National guard youth programs.

20.465(4)(h)(h) Gifts and grants. All moneys received from gifts or grants to carry out the purposes for which the gift or grant was made.

20.465(4)(ka) (ka) Challenge Academy program; public instruction funds. All moneys received from the department of public instruction under s. 121.095, for the operation of the Challenge Academy program under s. 321.03 (1) (c).

20.465(4)(m) (m) Federal aid. All moneys received from the federal government for services to disadvantaged youth, to be expended for the purposes specified.

20.465 History History: 1971 c. 125; 1975 c. 39, 224; 1977 c. 29; 1977 c. 418 s. 929 (55); 1981 c. 20, 207; 1983 a. 27; 1983 a. 333 s. 6; 1987 a. 27; 1987 a. 63 s. 13; 1989 a. 31 ss. 486 to 491i, 504 to 514, 521, 522; 1989 a. 115; 1991 a. 39, 104; 1993 a. 16, 253, 490; 1995 a. 13, 27, 247; 1997 a. 27, 237; 1999 a. 9; 2001 a. 16, 109; 2003 a. 33, 186; 2005 a. 25, 269; 2007 a. 20, 200; 2009 a. 28, 42; 2013 a. 20 ss. 397, 452; 2013 a. 45.



20.475 District attorneys.

20.475  District attorneys. There is appropriated to the department of administration for the following programs:

20.475(1) (1) District attorneys.

20.475(1)(d)(d) Salaries and fringe benefits. The amounts in the schedule for salaries and fringe benefits of district attorneys and state employees of the office of the district attorney and for payments under s. 978.045 (2) (b).

20.475(1)(em) (em) Salary adjustments. The amounts in the schedule to fund the costs of salary adjustments for deputy and assistant district attorneys provided under s. 230.12 (10).

20.475(1)(h) (h) Gifts and grants. All moneys received as gifts, grants or bequests to carry out the purposes for which received.

20.475(1)(i) (i) Other employees. The amounts in the schedule to reimburse Milwaukee County for the costs of clerks necessary for the prosecution of violent crime cases under s. 978.13 (1) (c), clerks providing clerical services under s. 978.13 (1) (b) to prosecutors handling cases involving felony violations under ch. 961, and clerks providing clerical services under s. 978.13 (1) (d) to prosecutors handling cases involving the unlawful possession or use of firearms. All moneys received under s. 814.86 (1m) shall be credited to this appropriation account.

20.475(1)(k) (k) Interagency and intra-agency assistance. All moneys received from any state agency for the administration of the programs or projects for which received.

20.475(1)(km) (km) Deoxyribonucleic acid evidence activities. The amounts in the schedule for deoxyribonucleic acid evidence activities. All moneys transferred from s. 20.455 (2) (kd) for the purpose of this appropriation shall be credited to this appropriation account.

20.475(1)(m) (m) Federal aid. All moneys received as federal aid as authorized by the governor under s. 16.54.

20.475 History History: 1989 a. 31, 117, 122; 336; 1991 a. 39; 1993 a. 16; 1995 a. 27, 448; 1999 a. 9; 2001 a. 16; 2003 a. 33, 139, 326; 2005 a. 25; 2009 a. 28; 2011 a. 238; 2013 a. 20.



20.485 Veterans affairs, department of.

20.485  Veterans affairs, department of. There is appropriated to the department of veterans affairs for the following programs:

20.485(1) (1) Veterans homes.

20.485(1)(a)(a) Aids to indigent veterans. The amounts in the schedule for the payment of assistance to indigent veterans under s. 45.43 to enable the veterans to reside at the Wisconsin Veterans Home at Union Grove.

20.485(1)(b) (b) General fund supplement to institutional operations. Biennially, the amounts in the schedule to supplement the appropriation under par. (gk). Moneys may not be released from this appropriation without the approval of the joint committee on finance.

20.485(1)(d) (d) Cemetery maintenance and beautification. The amounts in the schedule for cemetery maintenance and beautification at the Central Wisconsin Veterans Memorial Cemetery.

20.485(1)(e) (e) Lease rental payments. A sum sufficient to pay the rentals required to be made on facilities under leases entered into under s. 45.03 (5).

20.485(1)(f) (f) Principal repayment and interest. A sum sufficient to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing the acquisition, construction, development, enlargement, or improvement of facilities provided under s. 20.866 (2) (x) and (z) and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.485(1)(g) (g) Home exchange. The amounts in the schedule for the purchase of the necessary materials, supplies and equipment for the operation of the home exchange, and compensation for members' labor. All moneys received from the sale of products authorized by s. 45.51 (7) shall be credited to this appropriation.

20.485(1)(gd) (gd) Veterans home cemetery operations. All moneys received from the estate of the decedents under s. 45.61 (5) for the burial of veterans and non-veterans in a Wisconsin veterans cemetery under s. 45.61 (1), to be used for that purpose.

20.485(1)(gk) (gk) Institutional operations. The amounts in the schedule for the care of the members of the Wisconsin veterans homes under s. 45.50, for the payment of stipends under s. 45.50 (2m) (f), for the transfer of moneys to the appropriation account under s. 20.435 (4) (ky) for payment of the state share of the medical assistance costs related to the provision of stipends under s. 45.50 (2m) (f), for the payment of assistance to indigent veterans under s. 45.43 to allow them to reside at the Wisconsin Veterans Home at Union Grove, for the transfer of moneys to the appropriation account under par. (kg), and for the payment of grants under s. 45.82. Not more than 1 percent of the moneys credited to this appropriation account may be used for the payment of assistance to indigent veterans under s. 45.43. All moneys received under par. (m) and s. 45.51 (7) (b) and (8) and all moneys received for the care of members under medical assistance, as defined in s. 49.43 (8), shall be credited to this appropriation account.

20.485(1)(go) (go) Self-amortizing facilities; principal repayment and interest. From the moneys received for providing housing services at Wisconsin veterans homes under s. 45.50 and the Northern Wisconsin Center for the Developmentally Disabled, a sum sufficient to reimburse s. 20.866 (1) (u) for the principal and interest costs incurred in acquiring, constructing, developing, enlarging or improving facilities at Wisconsin veterans homes under s. 45.50 and the Northern Wisconsin Center for the Developmentally Disabled, to make the payments determined by the building commission under s. 13.488 (1) (m) that are attributable to the proceeds of obligations incurred in financing such facilities, and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.485(1)(h) (h) Gifts and bequests. All moneys received under s. 45.51 (10) and (11), or any moneys received by gifts or bequests, to carry out the purposes of ss. 45.50 and 45.51.

20.485(1)(hm) (hm) Gifts and grants. All moneys received from gifts and grants specifically for the purpose of s. 45.50 (2m) (d), to carry out the purpose of s. 45.50 (2m) (d).

20.485(1)(i) (i) State-owned housing maintenance. All moneys received by the department from rentals of state-owned housing at Wisconsin veterans homes for maintenance of state-owned housing at Wisconsin veterans homes under s. 45.50.

20.485(1)(kg) (kg) Grants to counties. The amounts in the schedule for the payments of grants made under s. 45.82 (1) to (3). All moneys transferred from the appropriation account under par. (gk) shall be credited to this appropriation account.

20.485(1)(m) (m) Federal aid; care at veterans homes. All moneys received from the federal government for care of veterans of any war or military expedition of the United States who have been admitted to and cared for at Wisconsin veterans homes under s. 45.50. The net revenues accruing under this paragraph shall be credited to the appropriation under par. (gk).

20.485(1)(mj) (mj) Federal aid; geriatric unit. All moneys received from the federal government for the geriatric program at Wisconsin veterans homes, to carry out the purpose of s. 45.50 (2m) (d).

20.485(1)(mn) (mn) Federal projects. All moneys received from the federal government for specific veterans programs other than for the care of veterans at the Wisconsin Veterans Home at King and veterans facilities, for such purposes.

20.485(1)(t) (t) Veterans homes member accounts. From the Wisconsin veterans homes members fund, all moneys received under s. 25.37 to make payments as provided under s. 45.51 (8), (10), and (11).

20.485(1)(u) (u) Rentals; improvements; equipment; land acquisition. From the state building trust fund, the amounts in the schedule for the payment of rentals by the department and for permanent improvements and the acquisition of all equipment therefor, remodeling and purchase of land on projects or lands designated by the building commission when the projects or land acquisitions are initiated.

20.485(2) (2) Loans and aids to veterans. From the veterans trust fund or from other funds if so indicated:

20.485(2)(a) (a) General program operations; loans and aids. From the general fund, the amounts in the schedule for general program operations of providing loans and aids to veterans.

20.485(2)(b) (b) Housing vouchers for homeless veterans. From the general fund, the amounts in the schedule to provide housing vouchers to chronically homeless veterans under s. 45.03 (13) (k). No moneys may be encumbered from the appropriation under this paragraph after June 30, 2007.

20.485(2)(d) (d) Veterans memorials at the Highground. From the general fund, as a continuing appropriation, the amounts in the schedule to construct a memorial for Persian Gulf war veterans at the Highground.

20.485(2)(db) (db) General fund supplement to veterans trust fund. From the general fund, the amounts in the schedule to be paid into the veterans trust fund to be used for veterans programs.

20.485(2)(e) (e) Korean War memorial grant. From the general fund, the amounts in the schedule for the refurbishment of the Korean War memorial at Plover. No moneys may be encumbered from this appropriation after June 30, 2008.

20.485(2)(eg) (eg) Victorious charge monument grant. From the general fund, the amounts in the schedule to provide a grant to the Milwaukee Arts Board for the restoration of the Victorious Charge Civil War monument under 2001 Wisconsin Act 16, section 9157 (7v). No moneys may be encumbered or expended from this appropriation after June 30, 2002.

20.485(2)(g) (g) Consumer reporting agency fees. From the general fund, all moneys received from consumer reporting agencies under s. 45.04 (7) for the purpose of providing information to those agencies under s. 45.04 (7).

20.485(2)(h) (h) Public and private receipts. All moneys received from counties, municipalities, and private agencies for facilities, materials, or services provided by the department to pay for expenses associated with those facilities, materials, or services.

20.485(2)(kg) (kg) American Indian services coordinator. The amounts in the schedule for an American Indian veterans benefits services coordinator position. All moneys transferred from the appropriation account under s. 20.505 (8) (hm) 13g. shall be credited to this appropriation account. Notwithstanding s. 20.001 (3) (a), the unencumbered balance on June 30 of each year shall revert to the appropriation account under s. 20.505 (8) (hm).

20.485(2)(km) (km) American Indian grants and tribal college tuition reimbursements. The amounts in the schedule for grants to American Indian tribes and bands under s. 45.82 (4) and for the reimbursement of veterans for the cost of tuition at tribal colleges under s. 45.205 (2). All moneys transferred from the appropriation account under s. 20.505 (8) (hm) 13m. shall be credited to this appropriation account. Notwithstanding s. 20.001 (3) (a), the unencumbered balance on June 30 of each year shall revert to the appropriation account under s. 20.505 (8) (hm).

20.485(2)(m) (m) Federal payments; veterans assistance. All moneys received from the federal government for assistance to veterans and their dependents to be expended for the purposes specified or for the use of department facilities to be expended for any purpose authorized by law.

20.485(2)(rm) (rm) Veterans assistance programs; fish and game vouchers. Biennially, the amounts in the schedule for general program operations of the veterans assistance program under s. 45.43, for grants under s. 45.03 (13) (j), and for reimbursements to the department of natural resources under s. 29.1945 (2).

20.485(2)(rp) (rp) Veterans assistance program receipts. All moneys received from fees under s. 45.43 (2) for the provision of assistance to veterans under s. 45.43 (1).

20.485(2)(s) (s) Transportation payment. The amounts in the schedule to provide transportation services payments and grants under ss. 45.41 (4) and 45.83.

20.485(2)(sm) (sm) Military funeral honors. A sum sufficient to provide military funeral honors for veterans under s. 45.60.

20.485(2)(tf) (tf) Veterans tuition reimbursement program. Biennially, the amounts in the schedule for the veterans tuition reimbursement program under s. 45.20 (2). Notwithstanding s. 20.001 (3) (a), the department may encumber moneys under this appropriation for the biennium up to 60 days after the end of that biennium if an estimate is first submitted to the department of administration showing the amounts that will be encumbered during that 60-day period.

20.485(2)(tj) (tj) Retraining assistance program. The amounts in the schedule for the veterans retraining assistance program under s. 45.21.

20.485(2)(tm) (tm) Facilities. As a continuing appropriation, the amounts in the schedule to acquire, construct, develop, enlarge or improve facilities, other than the Wisconsin Veterans Museum, for the department of veterans affairs.

20.485(2)(u) (u) Administration of loans and aids to veterans. The amounts in the schedule for the administration of loans and aids to veterans, and for payment of legal services under s. 45.03 (13) (d), and for the purpose described in 2009 Wisconsin Act 28, section 9155 (2q).

20.485(2)(vm) (vm) Assistance to needy veterans and veteran start-up businesses. The amounts in the schedule for aid payments under s. 45.40 and for the grant to VETransfer, Inc., under s. 45.45.

20.485(2)(vw) (vw) Payments to veterans organizations for claims service; grants for the operation of Camp American Legion; grants to American Indian tribes and bands. The amounts in the schedule for payments to veterans organizations for claims services under s. 45.41 (2) and (3m), for grants to the Wisconsin department of the American Legion under s. 45.41 (5) to operate Camp American Legion, and for grants to American Indian tribes and bands under s. 45.82 (4).

20.485(2)(vx) (vx) County grants. The amounts in the schedule for payment of grants under s. 45.82.

20.485(2)(vy) (vy) American Indian services coordinator. The amounts in the schedule for an American Indian services veterans benefits coordinator position.

20.485(2)(x) (x) Federal per diem payments. All moneys received from the federal government as per diem payments for veterans participating in the veterans assistance program under s. 45.43 for the provision of assistance to veterans under s. 45.43.

20.485(2)(yg) (yg) Acquisition of 1981 revenue bond mortgages. A sum sufficient to acquire the outstanding mortgages issued with the proceeds of the 1981 veterans home loan revenue bond issuance.

20.485(2)(yn) (yn) Veterans trust fund loans and expenses. Biennially, the amounts in the schedule for the purpose of providing loans under s. 45.42 and for the payment of expenses and other payments as a consequence of being a mortgagee or owner under home improvement loans made under s. 45.79 (7) (c), 1997 stats., or under s. 45.351 (2), 1995 stats., s. 45.352, 1971 stats., s. 45.356, 2003 stats., s. 45.80, 1989 stats., and s. 45.42. All moneys received under ss. 45.37 (7) (c) and 45.42 (8) (a) and (b) for the purpose of providing loans under the personal loan program under s. 45.42 shall be credited to this appropriation account. All payments of interest and repayments of principal for loans made under s. 45.351 (2), 1995 stats., s. 45.352, 1971 stats., s. 45.356, 2003 stats., s. 45.79 (7) (c), 1997 stats., s. 45.80, 1989 stats., and s. 45.42 shall revert to the veterans trust fund.

20.485(2)(yo) (yo) Debt payment. A sum sufficient for the payment of obligations incurred for moneys received under s. 45.42 (8) (a) and (b).

20.485(2)(z) (z) Gifts. All moneys received under s. 45.03 (12) (a) to be used as provided in that subsection.

20.485(3) (3) Self-amortizing mortgage loans for veterans.

20.485(3)(b)(b) Self insurance. A sum sufficient to cover deficiencies in the amounts necessary to repay principal and interest on veterans housing loans made under s. 45.37 and financed by bonds sold under s. 234.40.

20.485(3)(e) (e) General program deficiency. A sum sufficient to pay any general program deficiency under s. 45.37, including any deficiency in the capital reserve fund requirement under s. 234.42.

20.485(3)(q) (q) Foreclosure loss payments. As a continuing appropriation from the veterans mortgage loan repayment fund, all moneys deposited and held in accounts in the veterans mortgage loan repayment fund to pay costs under s. 45.37 (7) (a) 3. and 7., for the purpose of paying costs under s. 45.37 (7) (a) 3. and 7.

20.485(3)(r) (r) Funded reserves. As a continuing appropriation from moneys resulting from the contracting of public debt and deposited and held in funds and accounts under s. 18.04 (6) (b), all moneys deposited and held in the funds and accounts under s. 18.04 (6) (b) to pay principal, interest and any other obligations, all as specified in the resolution authorizing the contracting of the public debt, for the purpose of paying principal, interest and any other obligations, all as specified in the resolution authorizing the contracting of the public debt.

20.485(3)(rm) (rm) Other reserves. As a continuing appropriation from the veterans mortgage loan repayment fund, all moneys deposited and held in the veterans mortgage loan repayment fund to pay costs under s. 45.37 (7) (a) 5. to 8. and 10., for the purposes under s. 45.37 (7) (a) 5. to 8. and 10.

20.485(3)(s) (s) General program operations. The amounts in the schedule from the veterans mortgage loan repayment fund for general program operations of the veterans mortgage loan program under s. 45.37.

20.485(3)(sm) (sm) County grants. The amounts in the schedule from the veterans mortgage loan repayment fund for payment of grants made under s. 45.82.

20.485(3)(t) (t) Debt service. As a continuing appropriation from the veterans mortgage loan repayment fund, all moneys deposited and held in accounts in the veterans mortgage loan repayment fund to reimburse s. 20.866 (1) (u) for the payment of debt service costs incurred in providing veterans mortgage loans under s. 45.37 (6) (a) and for debt service costs incurred in contracting public debt for any of the purposes under s. 18.04 (5), for these purposes and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.485(3)(v) (v) Revenue obligation repayment. All moneys received in the fund or funds created under s. 45.37 (10) for the purposes of retiring revenue obligations, providing reserves, funding additional loans, purchasing assumed mortgages and funding program operations under s. 45.37 (6) (c) and (10). All moneys received are irrevocably appropriated in accordance with subch. II of ch. 18 and further established in resolutions authorizing the issuance of revenue obligations and setting forth the distribution of funds received thereafter.

20.485(3)(w) (w) Revenue obligation funding. As a continuing appropriation, all proceeds from revenue obligations issued under s. 45.37 (6) (c) and deposited in the fund created under s. 18.57 (1), for the costs of issuance and management of the obligations, to provide related reserve funds and for the purposes of s. 45.37. Estimated disbursements under this paragraph shall not be included in the schedule under s. 20.005.

20.485(3)(wd) (wd) Loan-servicing administration. From the veterans mortgage loan repayment fund, the amounts in the schedule for administrative costs of servicing loans under s. 45.37 (5) (a) 10.

20.485(3)(wg) (wg) Escrow payments, recoveries, and refunds. From the veterans mortgage loan repayment fund, all moneys received by the department under s. 45.37 (5) (a) 6. to make payments required of the department under s. 45.37 (5) (a) 6.

20.485(3)(wp) (wp) Loan-servicing rights. Biennially, from the veterans mortgage loan repayment fund, the amounts in the schedule to purchase loan-servicing rights from authorized lenders under s. 45.37 (5) (a) 10.

20.485(4) (4) Veterans memorial cemeteries.

20.485(4)(g)(g) Cemetery operations. The amounts in the schedule for the care and operation of the veterans memorial cemeteries under s. 45.61 other than those costs provided under pars. (q) and (r). All moneys received under s. 45.61 (3) shall be credited to this appropriation account.

20.485(4)(h) (h) Gifts, grants and bequests. All moneys received under s. 45.61 (1) as gifts, grants or bequests to be expended for the purposes made.

20.485(4)(m) (m) Federal aid; cemetery operations and burials. All moneys received from the federal government for the operation of veterans memorial cemeteries under s. 45.61 as authorized by the governor under s. 16.54, to be used for that purpose.

20.485(4)(q) (q) Cemetery administration and maintenance. From the veterans trust fund, the amounts in the schedule for the administrative and maintenance costs of operating the veterans memorial cemeteries under s. 45.61.

20.485(4)(qm) (qm) Repayment of principal and interest. From the veterans trust fund, a sum sufficient to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing the acquisition, construction, development, enlargement, or improvement of veterans cemeteries provided under s. 20.866 (2) (z) and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.485(4)(r) (r) Cemetery energy costs; energy-related assessments. From the veterans trust fund, the amounts in the schedule to be used at the veterans memorial cemeteries operated under s. 45.61 for utilities and for fuel, heat and air conditioning, to pay assessments levied by the department of administration under s. 16.847 (3) for costs incurred and savings generated at departmental facilities, and for costs incurred by or on behalf of the department of veterans affairs under ss. 16.858 and 16.895.

20.485(5) (5) Wisconsin Veterans Museum. From the veterans trust fund or from other funds if so indicated:

20.485(5)(c) (c) Operation of Wisconsin veterans museum. From the general fund, the amounts in the schedule for the operation of the Wisconsin veterans museum under s. 45.07.

20.485(5)(mn) (mn) Federal projects; museum acquisitions and operations. All moneys received from the federal government for specific museum programs and the acquisition of museum items as authorized by the governor under s. 16.54, to be used for that purpose.

20.485(5)(tm) (tm) Museum facilities. As a continuing appropriation, the amounts in the schedule to acquire, construct, develop, enlarge, or improve facilities for the Wisconsin Veterans Museum.

20.485(5)(v) (v) Museum sales receipts. All moneys received from the sale of items in the Wisconsin veterans museum for general program operations.

20.485(5)(vo) (vo) Veterans of World War I. The amounts in the schedule to help defray the cost of publications, exhibits and other educational material prepared by the staff of the Wisconsin veterans museum relating to veterans of World War I.

20.485(5)(wd) (wd) Operation of Wisconsin Veterans Museum. The amounts in the schedule for the operation of the Wisconsin Veterans Museum under s. 45.07.

20.485(5)(zm) (zm) Museum gifts and bequests. All moneys received under s. 45.03 (12) (b) to be used as provided in that subsection.

20.485 History History: 1971 c. 93, 125, 198, 215; 1973 c. 4, 90; 1973 c. 208 ss. 2, 3, 17; 1973 c. 333 s. 201m; 1973 c. 340; 1975 c. 26, 39, 198, 200, 224; 1977 c. 4, 29, 237; 1977 c. 418 s. 929 (55); 1977 c. 447; 1979 c. 4, 34, 155; 1981 c. 20 ss. 377g to 399, 2202 (55) (a); 1981 c. 93, 237; 1983 a. 27; 1983 a. 333 s. 6; 1985 a. 6, 29; 1987 a. 27, 399; 1989 a. 31; 1991 a. 39, 44, 165, 269; 1993 a. 16, 254, 490; 1995 a. 27, 225; 1997 a. 27; 1999 a. 2; 1999 a. 9 ss. 245m, 498t to 504; 1999 a. 63, 136; 2001 a. 16, 74, 103, 106; 2003 a. 33, 42; 2005 a. 22, 25, 254, 468; 2007 a. 20; 2009 a. 28, 177; 2011 a. 32; 2013 a. 20.



20.490 Wisconsin Housing and Economic Development Authority.

20.490  Wisconsin Housing and Economic Development Authority. There is appropriated from the general fund, except where otherwise indicated, to the Wisconsin Housing and Economic Development Authority for the following programs:

20.490(1) (1) Facilitation of construction.

20.490(1)(a)(a) Capital reserve fund deficiency. As a continuing appropriation, the amounts in the schedule to restore the capital reserve fund requirement in accordance with s. 234.15 (4) or 234.54.

20.490(2) (2) Housing rehabilitation loan program.

20.490(2)(a)(a) General program operations. As a continuing appropriation, the amounts in the schedule for general program operations under s. 234.51.

20.490(2)(q) (q) Loan loss reserve fund. As a continuing appropriation, from the state housing authority reserve fund, the amounts in the schedule for a loan loss reserve fund in accordance with s. 234.52.

20.490(3) (3) Homeownership mortgage assistance.

20.490(3)(a)(a) Homeowner eviction lien protection program. As a continuing appropriation, the amounts in the schedule to operate the homeowner eviction and lien protection program under s. 234.605. Notwithstanding s. 20.001 (3) (c), at the close of fiscal year 2009-10, the unencumbered balance of this appropriation account shall lapse to the general fund.

20.490(4) (4) Disadvantaged business mobilization assistance.

20.490(4)(g)(g) Disadvantaged business mobilization loan guarantee. All moneys received as grants under s. 85.25 (3) for the purpose of guaranteeing mobilization loans to disadvantaged businesses as provided under s. 85.25.

20.490(5) (5) Wisconsin development loan guarantees.

20.490(5)(a)(a) Wisconsin development reserve fund. As a continuing appropriation, the amounts in the schedule to be transferred to the Wisconsin development reserve fund under s. 234.93.

20.490(5)(q) (q) Environmental fund transfer to Wisconsin development reserve fund. From the environmental fund, as a continuing appropriation, the amounts in the schedule to be transferred to the Wisconsin development reserve fund under s. 234.93.

20.490(5)(r) (r) Agrichemical management fund transfer to Wisconsin development reserve fund. From the agrichemical management fund, as a continuing appropriation, the amounts in the schedule to be transferred to the Wisconsin development reserve fund under s. 234.93.

20.490(5)(s) (s) Petroleum inspection fund transfer to Wisconsin development reserve fund. From the petroleum inspection fund, the amounts in the schedule to be transferred to the Wisconsin development reserve fund under s. 234.93.

20.490 History History: 1977 c. 418; 1983 a. 81 s. 11; 1983 a. 83 s. 20; 1985 a. 9, 29, 120, 153; 1987 a. 7, 178, 399, 421; 1989 a. 1, 2, 31, 335, 336; 1991 a. 4, 37, 39; 1993 a. 16; 1995 a. 116; 1997 a. 27; 1999 a. 9; 2001 a. 104; 2007 a. 20; 2009 a. 2; 2011 a. 32.



20.505 Administration, department of.

20.505  Administration, department of. There is appropriated to the department of administration for the following programs:

20.505(1) (1) Supervision and management.

20.505(1)(a)(a) General program operations. The amounts in the schedule for administrative supervision, policy and fiscal planning and management and prosecution services and to defray the expenses incurred by the building commission not otherwise appropriated.

20.505(1)(b) (b) Midwest interstate low-level radioactive waste compact; loan from general fund. As a continuing appropriation, the amounts in the schedule for purposes of funding 25% of the state's costs enumerated in s. 16.115 (3) incurred prior to the acceptance of low-level radioactive waste for disposal by the host state under s. 16.11.

20.505(1)(bq) (bq) Appropriation obligations repayment; tobacco settlement revenues. The amounts in the schedule to pay debt service costs due in the current fiscal year on appropriation obligations issued under s. 16.527, to make payments of the state under agreements and ancillary arrangements entered into under s. 16.527 (4) (e), and to pay related issuance or administrative expenses.

20.505(1)(br) (br) Appropriation obligations repayment; unfunded liabilities under the Wisconsin Retirement System. The amounts in the schedule to pay debt service costs due in the current fiscal year on appropriation obligations issued under s. 16.527, to make payments of the state under agreements and ancillary arrangements entered into under s. 16.527 (4) (e), to make deposits into reserve funds created under s. 16.527 (3) (b) 3., and to pay related issuance or administrative expenses.

20.505(1)(cg) (cg) Relocation assistance. The amounts in the schedule for general program operations under ss. 32.19 to 32.27.

20.505(1)(cm) (cm) Comprehensive planning grants; general purpose revenue. The amounts in the schedule to provide comprehensive planning grants to local governmental units under s. 16.965 (2).

20.505(1)(cn) (cn) Comprehensive planning; administrative support. The amounts in the schedule for administrative support of comprehensive planning assistance under s. 16.965.

20.505(1)(d) (d) Special counsel. A sum sufficient, subject to the procedures established in ss. 5.05 (2m) (c) and 14.11 (2) (c), for the compensation of special counsel appointed as provided in ss. 5.05 (2m) (c), 14.11 (2), and 321.42.

20.505(1)(dv) (dv) Reimbursement of businesses for assisting local governmental units. The amounts in the schedule for making the payments under s. 16.08 (3).

20.505(1)(fm) (fm) Fund of funds investment program. The amounts in the schedule for the venture capital investment program under s. 16.295.

20.505(1)(fo) (fo) Federal resource acquisition support grants. The amounts in the schedule for the department of administration to provide grants to any organization with which the department contracts under s. 16.98 (4) to operate the federal resource acquisition program.

20.505(1)(fz) (fz) Administrative code and register subscription refunds. A sum sufficient to make the refunds to subscribers to the Wisconsin administrative code and register authorized under 2013 Wisconsin Act 20, section 9127 (1r).

20.505(1)(g) (g) Midwest interstate low-level radioactive waste compact; membership and costs. The amounts in the schedule for the purposes specified in s. 16.115 (3). All moneys received from fees under s. 16.115 (1) and (2) shall be credited to this appropriation. The secretary of administration shall lapse moneys from this appropriation to the general fund as provided under s. 16.115 (2).

20.505(1)(gc) (gc) Processing services. The amounts in the schedule for administering the funds under s. 25.50. All moneys received from services rendered to local governments under s. 25.50 (7) shall be credited to this appropriation.

20.505(1)(ge) (ge) High-voltage transmission line annual impact fee distributions. All moneys received from the payment of fees under the rules promulgated under s. 16.969 (2) (a) for distributions to towns, villages and cities under s. 16.969 (3) (a).

20.505(1)(gr) (gr) Disabled veteran-owned, woman-owned, and minority business certification fees. All moneys received from fees collected under s. 16.283 (3) (c) for the costs of certifying disabled veteran-owned businesses under s. 16.283; all moneys received from fees collected under s. 16.285 (1) (bm), for the costs of certifying woman-owned businesses under s. 6.285 [s. 16.285]; and all moneys received from fees collected under s. 16.287 (2) (dm) for the costs of certifying minority businesses under s. 16.287.

20.505(1)(gs) (gs) High-voltage transmission line environmental impact fee distributions. All moneys received from the payment of fees under the rules promulgated under s. 16.969 (2) (b) for distributions to counties, towns, villages and cities under s. 16.969 (3) (b).

20.505(1)(id) (id) Justice information fee receipts. All moneys less $700,000 received from the justice information surcharge under s. 814.86 (1) for the purpose of annually transferring the amounts indicated in subds. 1. to 8. The following amounts shall be transferred to the following appropriation accounts:

20.505(1)(id)1. 1. The amount transferred to par. (kh) shall be the amount in the schedule under par. (kh).

20.505(1)(id)2. 2. The amount transferred to s. 20.455 (2) (ki) shall be the amount in the schedule under s. 20.455 (2) (ki).

20.505(1)(id)3. 3. The amount transferred to s. 20.455 (2) (kb) shall be the amount in the schedule under s. 20.455 (2) (kb).

20.505(1)(id)4. 4. The amount transferred to s. 20.455 (5) (ke) shall be the amount in the schedule under s. 20.455 (5) (ke).

20.505(1)(id)5. 5. The amount transferred to s. 20.455 (2) (kn) shall be the amount in the schedule under s. 20.455 (2) (kn).

20.505(1)(id)5d. 5d. The amount transferred to s. 20.455 (2) (ko) shall be the amount in the schedule under s. 20.455 (2) (ko).

20.505(1)(id)6. 6. The amount transferred to s. 20.410 (1) (kd) shall be the amount in the schedule under s. 20.410 (1) (kd).

20.505(1)(id)8. 8. The amount transferred to s. 20.625 (1) (k) shall be the amount in the schedule under s. 20.625 (1) (k).

20.505(1)(im) (im) Services to nonstate governmental units; entity contract. The amounts in the schedule to provide services and to repurchase inventory items that are provided primarily to purchasers other than state agencies, to transfer to the appropriation account under par. (kc) the amounts received from school districts under s. 16.85 (15), and to contract with an entity under s. 153.05 (2m) (a). All moneys received from the sale of services, other than services provided under pars. (ip) and (is), and inventory items which are provided primarily to purchasers other than state agencies shall be credited to this appropriation account.

20.505(1)(ip) (ip) Information technology and communication services; self-funded portal. From the sources specified in ss. 16.972 (2) (b) and (c), 16.974 (2), (2m), and (3), and 16.997 (2) (d) and (2g) (a) 3., to receive services through a self-funded portal, the amounts in the schedule to be used for the purpose of providing services to state agencies, state authorities, units of the federal government, local governmental units, tribal schools, individuals, and entities in the private sector through the self-funded portal.

20.505(1)(iq) (iq) Appropriation obligation proceeds; unfunded liabilities under the Wisconsin Retirement System. All moneys received from the sale of appropriation obligations that are issued under s. 16.527 for the purpose, and any earnings on such moneys and on any other moneys held for the purpose of this paragraph, to pay part or all of the state's unfunded prior service liability under s. 40.05 (2) (b) and the state's unfunded liability under s. 40.05 (4) (b), (bc), and (bw) and subch. IX of ch. 40, as determined by the department of administration, and to provide for reserves and for expenses of issuance and administration of the appropriation obligations, and to pay interest on the appropriation obligations, the redemption price of refunded appropriation obligations and any related obligations incurred under agreements entered into under s. 16.527 (4) (e), as determined by the department of administration. Estimated disbursements under this paragraph shall not be included in the schedule under s. 20.005.

20.505(1)(ir) (ir) Relay service. The amounts in the schedule for a statewide telecommunications relay service. All moneys received from the assessments authorized under s. 196.858 shall be credited to this appropriation account.

20.505(1)(is) (is) Information technology and communications services; nonstate entities. From the sources specified in ss. 16.972 (2) (b) and (c), 16.974 (2) and (3), and 16.997 (2) (d) and (2g) (a) 3., to provide computer, telecommunications, electronic communications, and supercomputer services, but not enterprise resource planning system services under s. 16.971 (2) (cf), to state authorities, units of the federal government, local governmental units, tribal schools, and entities in the private sector, the amounts in the schedule.

20.505(1)(it) (it) Appropriation obligations; agreements and ancillary arrangements. All moneys received from payments to the state under agreements and ancillary arrangements entered into in connection with appropriation obligations under s. 16.527 (4) (e) to pay debt service on the appropriation obligations and for the other purposes for which such agreements and ancillary arrangements were entered into, as determined by the department of administration.

20.505(1)(iu) (iu) Plat and proposed incorporation and annexation review. All moneys received from service fees for plat review and from fees imposed under s. 16.53 (14) for reviews of proposed municipal incorporations and annexations, to be used for the purposes of providing plat review services under s. 70.27 and ch. 236 and conducting reviews of proposed municipal incorporations and annexations.

20.505(1)(iv) (iv) Enterprise resource planning system; nonstate entities. All moneys received from any authority, as defined in s. 16.97 (2), or local governmental unit, as defined in s. 16.97 (7), for information system purposes under s. 16.971 (2) (cf), to be used for those purposes.

20.505(1)(iw) (iw) Appropriation obligation proceeds; tobacco settlement revenues. All moneys received from the sale of appropriation obligations that are issued under s. 16.527 for the purpose, and any earnings on such moneys and on any other moneys held for the purpose of this paragraph, to purchase any of the tobacco settlement revenues that had been sold by the secretary under s. 16.63, as determined by the department of administration, and to provide for reserves and for expenses of issuance and administration of the appropriation obligations, and to pay interest on the appropriation obligations, the redemption price of refunded appropriation obligations and any related obligations incurred under agreements entered into under s. 16.527 (4) (e), as determined by the department of administration. Estimated disbursements under this paragraph shall not be included in the schedule under s. 20.005.

20.505(1)(j) (j) Gifts, grants, and bequests. All moneys not otherwise appropriated under this section received from gifts, grants, and bequests made to the department, any division, or other body attached to or in the department and to any special or executive committee, to carry out the purposes for which made and received.

20.505(1)(ka) (ka) Materials and services to state agencies and certain districts. The amounts in the schedule to provide services primarily to state agencies or local professional baseball park districts created under subch. III of ch. 229, other than services specified in pars. (im), (is) and (kb) to (ku) and subs. (2) (k) and (5) (ka), to repurchase inventory items sold primarily to state agencies or such districts, to pay expenses of committees created by law or executive order, to pay this state's contribution to the advisory commission on intergovernmental relations, and to pay state membership dues, travel expenses and miscellaneous expenses for state participation in the Council of State Governments, the Education Commission of the States under s. 39.76, the Council of Great Lakes Governors, the Great Lakes Commission, and such other national or regional interstate governmental bodies as the governor determines. All moneys received from the provision of services primarily to state agencies and such districts and from the sale of inventory items primarily to state agencies and such districts, other than moneys received and disbursed under pars. (im), (is) and (kb) to (ku) and subs. (2) (k) and (5) (ka), shall be credited to this appropriation account.

20.505(1)(kb) (kb) Transportation, records, and document services. The amounts in the schedule to provide state vehicle and aircraft fleet, mail transportation, document sales, and records services primarily to state agencies; to transfer the proceeds of document sales to state agencies publishing documents; and to provide for the general program operations of the public records board under s. 16.61. All moneys received from the provision of state vehicle and aircraft fleet, mail transportation, document sales, and records services primarily to state agencies, from documents sold on behalf of state agencies, and from services provided to state agencies by the public records board shall be credited to this appropriation account, except that the proceeds of the sale provided for in 2001 Wisconsin Act 16, section 9401 (20j) shall be deposited in the general fund as general purpose revenue — earned.

20.505(1)(kc) (kc) Capital planning and building construction services. The amounts in the schedule to provide capital planning services under s. 13.48 (5) and building construction services under subch. V of ch. 16 on behalf of state agencies and local professional baseball park districts created under subch. III of ch. 229. The secretary of administration may credit moneys received for the provision of building construction and capital planning services on behalf of state agencies and such districts to this appropriation account. All moneys transferred from the appropriation account under par. (im) shall be credited to this appropriation account.

20.505(1)(kd) (kd) Enterprise resource planning system. All moneys received from any agency, as defined in s. 16.97 (1m), for information technology purposes under s. 16.971 (2) (cf), to be used for those purposes.

20.505(1)(ke) (ke) Telecommunications services; state agencies; veterans services. The amounts in the schedule to provide telecommunications services to state agencies and to provide veterans services under s. 16.973 (9). All moneys received from the provision of telecommunications services to state agencies under ss. 16.972, 16.973, and 16.997 (2) (d), other than moneys received and disbursed under ss. 20.225 (1) (kb) and 20.505 (1) (ip), shall be credited to this appropriation account.

20.505(1)(kf) (kf) Procurement services. For administration of the department's procurement functions under subch. IV of ch. 16. All moneys received from state agencies under s. 16.71 (6) for procurement services provided by the department to the agencies, from assessments for procurement savings realized by the agencies receiving those services, and from agencies and vendors under s. 16.701 (1m) for costs of the electronic procurement system under that section.

20.505(1)(kg) (kg) Federal resource acquisition. All moneys received from the appropriation account under s. 20.455 (3) (g) to carry out the federal resource acquisition activities under s. 16.98.

20.505(1)(kh) (kh) Justice information systems. The amounts in the schedule for the development and operation of automated justice information systems under s. 16.971 (9). All moneys transferred from the appropriation account under par. (id) 1. shall be credited to this appropriation account.

20.505(1)(kj) (kj) Financial services. The amounts in the schedule to provide accounting, auditing, payroll, and other financial services to state agencies, to provide banking service cost analysis and cash management assistance for state agencies and state funds under s. 25.19 (3), and to transfer the amounts appropriated under s. 20.585 (1) (kb) to the appropriation account under s. 20.585 (1) (kb). All moneys received from the provision of accounting, auditing, payroll, and other financial services to state agencies and from assessments paid under s. 25.14 (3) shall be credited to this appropriation.

20.505(1)(kL) (kL) Printing, mail, communication, and information technology services; agencies. From the sources specified in ss. 16.971, 16.972, 16.973, and 16.974 (3), to provide printing, mail processing, electronic communications, and information technology development, management, and processing services, but not enterprise resource planning system services under s. 16.971 (2) (cf), to state agencies, the amounts in the schedule.

20.505(1)(km) (km) University of Wisconsin-Green Bay programming. The amounts in the schedule to provide funding for programming at the University of Wisconsin-Green Bay under s. 16.40 (23). All moneys transferred from the appropriation account under sub. (8) (hm) 18r. shall be credited to this appropriation account. Notwithstanding s. 20.001 (3) (a), the unencumbered balance of this appropriation on June 30 of each year shall revert to the appropriation account under s. 20.505 (8) (hm).

20.505(1)(kp) (kp) Interagency assistance; justice information systems. The amounts in the schedule for the development and operation of automated justice information systems under s. 16.971 (9). All moneys transferred from the appropriation account under s. 20.455 (2) (m) shall be credited to this appropriation account.

20.505(1)(kq) (kq) Justice information systems development, operation and maintenance. The amounts in the schedule for the purpose of developing, operating and maintaining automated justice information systems under s. 16.971 (9). All moneys transferred from the appropriation account under s. 20.455 (2) (i) 12. shall be credited to this appropriation account. Notwithstanding s. 20.001 (3) (a), the unencumbered balance on June 30 of each year shall be transferred to the appropriation account under s. 20.455 (2) (i).

20.505(1)(kr) (kr) Legal services. The amounts in the schedule to provide legal services under s. 16.004 (15). All moneys received from assessments under s. 16.004 (15) (b) shall be credited to this appropriation account.

20.505(1)(ku) (ku) Management assistance grants to counties. The amounts in the schedule for the purpose of providing management assistance grants to counties under s. 16.18. All moneys transferred from the appropriation account under sub. (8) (hm) 18h. shall be credited to this appropriation account. Notwithstanding s. 20.001 (3) (a), the unencumbered balance on June 30 of each year shall revert to the appropriation account under sub. (8) (hm).

20.505(1)(kx) (kx) American Indian economic development; technical assistance. The amounts in the schedule for grants under s. 16.29 (1). All moneys transferred from the appropriation account under sub. (8) (hm) 19m. shall be credited to this appropriation account. Notwithstanding s. 20.001 (3) (a), the unencumbered balance on June 30 of each year shall revert to the appropriation account under sub. (8) (hm).

20.505(1)(mb) (mb) Federal aid. All moneys received from the federal government not otherwise appropriated under this section, as authorized by the governor under s. 16.54, to carry out the purposes for which received.

20.505(1)(md) (md) Oil overcharge restitution funds. All federal moneys received as oil overcharge funds, as defined in s. 14.065 (1), for expenditure under proposals approved by the joint committee on finance under s. 14.065 and for transfers under 1993 Wisconsin Act 16, section 9201 (1z).

20.505(1)(n) (n) Federal aid; local assistance. All moneys received from the federal government for local assistance related to s. 16.27, as authorized by the governor under s. 16.54, for the purposes of providing local assistance.

20.505(1)(ng) (ng) Sale of forest products; funds for public schools and public roads. All moneys received from the sale of forest products at Fort McCoy under 10 USC 2665 for distribution to Monroe County and to the school districts located in Monroe County under s. 16.40 (22).

20.505(1)(pz) (pz) Indirect cost reimbursements. All moneys received from the federal government as reimbursement of indirect costs of grants and contracts for the purposes authorized in s. 16.54 (9) (b).

20.505(1)(r) (r) VendorNet fund administration. From the VendorNet fund, the amounts in the schedule for administration of the fund.

20.505(1)(s) (s) Diesel truck idling reduction grant administration. From the petroleum inspection fund, the amounts in the schedule for administering the Diesel Truck Idling Reduction Grant Program under s. 16.956. No funds may be encumbered under this paragraph after December 31, 2016.

20.505(1)(sa) (sa) Diesel truck idling reduction grants. From the petroleum inspection fund, the amounts in the schedule for diesel truck idling reduction grants under s. 16.956. No funds may be encumbered under this paragraph after June 30, 2015.

20.505(1)(tb) (tb) Payment of qualified higher education expenses and refunds; college tuition and expenses program. From the tuition trust fund, a sum sufficient for the payment of qualified higher education expenses and refunds under s. 16.64 (5) and (7).

20.505(1)(td) (td) Administrative expenses; college tuition and expenses program. From the tuition trust fund, the amounts in the schedule for the administrative expenses of the college tuition and expenses program under s. 16.64, including the expense of promoting the program.

20.505(1)(tf) (tf) Payment of qualified higher education expenses and refunds; college savings program trust fund. From the college savings program trust fund, a sum sufficient for the payment of qualified higher education expenses and refunds under s. 16.641 (2) and (3).

20.505(1)(th) (th) Administrative expenses; college savings program trust fund. From the college savings program trust fund, the amounts in the schedule for the administrative expenses of the college savings program under s. 16.641, including the expense of promoting the program.

20.505(1)(tj) (tj) Payment of qualified higher education expenses and refunds; college savings program bank deposit trust fund. From the college savings program bank deposit trust fund, a sum sufficient for the payment of qualified higher education expenses and refunds under s. 16.641 (2) and (3).

20.505(1)(tL) (tL) Administrative expenses; college savings program bank deposit trust fund. From the college savings program bank deposit trust fund, the amounts in the schedule for the administrative expenses of the college savings program under s. 16.641, including the expense of promoting the program.

20.505(1)(tn) (tn) Payment of qualified higher education expenses and refunds; college savings program credit union deposit trust fund. From the college savings program credit union deposit trust fund, a sum sufficient for the payment of qualified higher education expenses and refunds under s. 16.641 (2) and (3).

20.505(1)(tp) (tp) Administrative expenses; college savings program credit union deposit trust fund. From the college savings program credit union deposit trust fund, the amounts in the schedule for the administrative expenses of the college savings program under s. 16.641, including the expense of promoting the program.

20.505(1)(ub) (ub) Land. From the land information fund, all moneys received by the department under s. 59.72 (5) (a), except moneys appropriated under par. (if) [par. (ud)], for the land information program under s. 16.967 and for reviews of proposed municipal incorporations and annexations by the department and for the purpose of providing aids under s. 16.965.

20.505(1)(ud) (ud) Comprehensive planning grants; land information fund. From the land information fund, the amounts in the schedule to provide comprehensive planning grants to local governments under s. 16.965 (2).

20.505(1)(v) (v) General program operations — environmental improvement programs; state funds. From the environmental improvement fund, the amounts in the schedule for general program operations under s. 281.58, 281.59, 281.60 or 281.61.

20.505(1)(x) (x) General program operations — clean water fund program; federal funds. As a continuing appropriation, from the clean water fund program federal revolving loan fund account in the environmental improvement fund, the amounts in the schedule for general program operations of the clean water fund program under s. 281.58 or 281.59.

20.505(1)(y) (y) General program operations — safe drinking water loan program; federal funds. As a continuing appropriation, from the safe drinking water loan program federal revolving loan fund account in the environmental improvement fund, the amounts in the schedule for general program operations of the safe drinking water loan program under s. 281.59 or 281.61.

20.505(1)(z) (z) Transportation planning grants to local governmental units. Biennially, from the transportation fund, the amounts in the schedule to provide transportation planning grants to local governmental units under s. 16.9651. All moneys received from the federal government and transferred from the appropriation account under s. 20.395 (4) (ax) shall be credited to this appropriation account.

20.505(2) (2) Risk management.

20.505(2)(a)(a) General fund supplement — risk management claims. A sum sufficient to supplement the appropriation under par. (k) whenever the amounts collected under par. (k) are insufficient to pay all claims under that paragraph and all administrative costs under par. (ki) in any fiscal year.

20.505(2)(am) (am) Costs and judgments. A sum sufficient for costs and judgments under s. 175.40 (6m) (c) 1. or 2.

20.505(2)(k) (k) Risk management costs. All moneys received from agencies under s. 16.865 (8) and all moneys transferred from the appropriation under par. (ki) for the costs of paying claims for losses of and damage to state property, settlements of state liability under ss. 165.25 (6), 775.04, 895.46 (1) and 895.47, and state employer costs for worker's compensation claims of state employees under ch. 102, for related administrative costs under par. (ki), and for the purpose of effecting any lapse required under s. 16.865 (9).

20.505(2)(ki) (ki) Risk management administration. The amounts in the schedule from moneys transferred under par. (k) for the administration of state risk management programs for worker's compensation claims, losses of and damage to state property and state liability. Notwithstanding s. 20.001 (3) (a), the unencumbered balance of this appropriation at the end of each fiscal year shall be transferred to the appropriation under par. (k).

20.505(3) (3) Utility public benefits and air quality improvement.

20.505(3)(q)(q) General program operations; utility public benefits. From the utility public benefits fund, the amounts in the schedule for general program operations under s. 16.957.

20.505(3)(r) (r) Low-income assistance grants. From the utility public benefits fund, a sum sufficient for low-income assistance grants under s. 16.957 (2) (a).

20.505(3)(rr) (rr) Air quality improvement grants. From the air quality improvement fund, a sum sufficient equal to all moneys transferred under s. 16.958 (2) (a) and all moneys received under s. 196.86 (2), for the purpose of making grants under s. 16.958 (2) (b).

20.505(3)(s) (s) Transfer to air quality improvement fund. From the utility public benefits fund, a sum sufficient to make the transfer to the air quality improvement fund under s. 16.958 (2) (a).

20.505(4) (4) Attached divisions and other bodies.

20.505(4)(a)(a) Adjudication of tax appeals. The amounts in the schedule for the adjudication of tax appeals.

20.505(4)(b) (b) Adjudication of equalization appeals. A sum sufficient for adjudication of property tax equalization appeals and for the review and reassessment of taxable general property as provided in s. 70.64.

20.505(4)(d) (d) Claims awards. A sum sufficient for payment of awards made by the claims board or department of administration under ss. 16.007, 775.05 (4), 775.06 and 775.11 and awards made by an act of the legislature arising from a claim filed with the claims board which are not directed by law or under s. 16.007 (6m) to be paid from another appropriation.

20.505(4)(ea) (ea) Women's council operations. The amounts in the schedule for the general program operations of the women's council under s. 16.01.

20.505(4)(ec) (ec) Service award program; general program operations. The amounts in the schedule for general program operations of the service award board and to reimburse the department of administration for all services provided by the department to the board.

20.505(4)(er) (er) Service award program; state matching awards. A sum sufficient to make the payments required under s. 16.25 (3) (d). The amount appropriated under this paragraph may not exceed $2,500,000 in a fiscal year.

20.505(4)(es) (es) Principal, interest, and rebates; general purpose revenue — schools. A sum sufficient to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing educational technology infrastructure financial assistance to school districts under s. 16.995, to make full payment of the amounts determined by the building commission under s. 13.488 (1) (m), to the extent that these costs and payments are not paid under par. (ha), and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.505(4)(et) (et) Principal, interest, and rebates; general purpose revenue — public library boards. A sum sufficient to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing educational technology infrastructure financial assistance to public library boards under s. 16.995, to make full payment of the amounts determined by the building commission under s. 13.488 (1) (m), to the extent that these costs and payments are not paid under par. (hb), and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.505(4)(f) (f) Hearings and appeals operations. The amounts in the schedule for the general program operations of the division of hearings and appeals.

20.505(4)(h) (h) Program services. The amounts in the schedule to carry out the responsibilities of divisions, commissions, and boards attached to the department of administration, other than the board on aging and long-term care, the board for people with developmental disabilities, and the public records board, and to carry out the responsibilities of special and executive committees. All moneys received from fees which are authorized by law or administrative rule to be collected by any division, board or commission attached to the department, other than the board on aging and long-term care, the board for people with developmental disabilities, and the public records board, and all moneys received from fees that are authorized by law or executive order to be collected by any special or executive committee shall be credited to this appropriation account and used to carry out the purposes for which collected.

20.505(4)(ha) (ha) Principal, interest, and rebates; program revenue — schools. All moneys received under s. 16.995 (3) to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing educational technology infrastructure financial assistance to school districts under s. 16.995, to make full payment of the amounts determined by the building commission under s. 13.488 (1) (m), and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.505(4)(hb) (hb) Principal, interest, and rebates; program revenue — public library boards. All moneys received under s. 16.995 (3) to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing educational technology infrastructure financial assistance to public library boards under s. 16.995, to make full payment of the amounts determined by the building commission under s. 13.488 (1) (m), and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.505(4)(hc) (hc) Administration of Governor's Wisconsin Educational Technology Conference. The amounts in the schedule for the annual conference on educational technology under s. 16.993 (10). All moneys received from fees collected under s. 16.993 (10) shall be credited to this appropriation account.

20.505(4)(j) (j) National and community service board; gifts and grants. All moneys received from gifts, grants and bequests for the activities of the national and community service board under s. 16.22, to carry out the purpose for which made and received.

20.505(4)(js) (js) Educational technology block grants; Wisconsin Advanced Telecommunications Foundation assessments. All moneys received from assessments paid under 2001 Wisconsin Act 16, section 9142 (3mk), to promote the use of educational technology by educational agencies in this state.

20.505(4)(k) (k) Waste facility siting board; general program operations. The amounts in the schedule for the general program operations of the waste facility siting board. All moneys transferred from the appropriation account under s. 20.370 (2) (eg) shall be credited to this appropriation account.

20.505(4)(ka) (ka) State use board — general program operations. The amounts in the schedule for general program operations of the state use board. All moneys received by the department from state agencies under s. 16.752 (2) (i) shall be credited to this appropriation.

20.505(4)(kb) (kb) National and community service board; administrative support. The amounts in the schedule for the administration of the national and community service program under s. 16.22. All moneys received by the department from other state agencies for that purpose shall be credited to this appropriation account.

20.505(4)(kp) (kp) Hearings and appeals fees. The amounts in the schedule for hearings and appeals services to the department of health services under s. 227.43 (1) (bu), the department of children and families under s. 227.43 (1) (by), the department of public instruction under s. 227.43 (1) (bd), and to all agencies under s. 227.43 (1m). All moneys received from the fees charged under s. 227.43 (3) (br), (c), (d), and (e) shall be credited to this appropriation account.

20.505(4)(L) (L) Equipment purchases and leases. All moneys received from school districts, cooperative educational service agencies, and public educational institutions for the purchase or lease of educational technology equipment under s. 16.993 (8), for the purpose of purchasing such equipment.

20.505(4)(Lm) (Lm) Educational telecommunications; additional services. All moneys received for the provision of telecommunications services to educational agencies under s. 16.998 to provide, or contract for the provision of, those services to those agencies.

20.505(4)(mp) (mp) Federal e-rate aid. All federal moneys received under 47 USC 254 for the provision of educational telecommunications access to educational agencies under s. 16.997 to pay administrative expenses relating to the receipt and disbursement of those federal moneys, to reimburse pars. (es) and (et) as provided in s. 16.995 (3m), and, to the extent that sufficient moneys for the provision of that access are available after payment of those expenses and that reimbursement, to make payments to telecommunications providers that under contracts under s. 16.971 (13), (14), (15), or (16) provide that access to educational agencies that are eligible for a rate discount for telecommunications services under 47 USC 254; and all federal moneys received under 47 USC 254 for the provision of additional educational telecommunications access to educational agencies under s. 16.998 to reduce the rates charged those educational agencies for those services as provided in s. 16.998.

20.505(4)(o) (o) National and community service board; federal aid for administration. From the moneys received from the corporation for national and community service under 42 USC 12542 (a) and 12571 (a), as a continuing appropriation, the amounts in the schedule for the administration of the national and community service program under s. 16.22.

20.505(4)(p) (p) National and community service board; federal aid for grants. From the moneys received from the corporation for national and community service under 42 USC 12542 (a) and 12571 (a), all moneys not appropriated under par. (o) for national service program grants under s. 16.22 (2) (h).

20.505(4)(r) (r) State capitol and executive residence board; gifts and grants. From the state capitol restoration fund, all moneys received by the state capitol and executive residence board from gifts, grants and bequests to be used for the purposes set forth in s. 16.83 (2) (e).

20.505(4)(s) (s) Telecommunications access; school districts. Biennially, from the universal service fund, the amounts in the schedule to make payments to telecommunications providers under contracts under s. 16.971 (13) to the extent that the amounts due are not paid from the appropriation under sub. (1) (is) and to make grants to school district consortia under s. 16.997 (7).

20.505(4)(t) (t) Telecommunications access; private and technical colleges and libraries. Biennially, from the universal service fund, the amounts in the schedule to make payments to telecommunications providers under contracts under s. 16.971 (14) to the extent that the amounts due are not paid from the appropriation under sub. (1) (is).

20.505(4)(tm) (tm) Telecommunications access; private schools. Biennially, from the universal service fund, the amounts in the schedule to make payments to telecommunications providers under contracts under s. 16.971 (15) to the extent that the amounts due are not paid from the appropriation under sub. (1) (is).

20.505(4)(tu) (tu) Telecommunications access; state schools. Biennially, from the universal service fund, the amounts in the schedule to make payments to telecommunications providers under contracts under s. 16.971 (16) to the extent that the amounts due are not paid from the appropriation under sub. (1) (kL).

20.505(4)(tw) (tw) Telecommunications access; juvenile correctional facilities. Biennially, from the universal service fund, the amounts in the schedule to make payments to telecommunications providers under contracts under s. 16.971 (13) to the extent that the amounts due are not paid from the appropriation under sub. (1) (ke).

20.505(5) (5) Facilities management.

20.505(5)(c)(c) Principal repayment and interest; Black Point Estate. A sum sufficient to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in adapting for public use the property known as Black Point Estate and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.505(5)(g) (g) Principal repayment, interest and rebates; parking. From the fees collected under s. 16.843 (2) (cm), a sum sufficient to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing land acquisition for and construction of parking located in the city of Madison, to make the payments determined by the building commission under s. 13.488 (1) (m) that are attributable to the proceeds of obligations incurred in financing parking, and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.505(5)(ka) (ka) Facility operations and maintenance; police and protection functions. The amounts in the schedule for the purpose of financing the costs of operation of state-owned or operated facilities that are not funded from other appropriations, including custodial and maintenance services; for minor projects; for utilities, fuel, heat and air conditioning; for assessments levied by the department under s. 16.847 (3) for costs incurred and savings generated at departmental facilities; for facility design services provided to agencies under s. 16.849; and for costs incurred under ss. 16.858 and 16.895 by or on behalf of the department; and for police and protection functions under s. 16.84 (2) and (3). All moneys received from state agencies for the operation of such facilities, from parking rental fees established under s. 16.843 (2) (bm) and miscellaneous other sources, from assessments under s. 16.895, from the performance of gaming protection functions under s. 16.84 (3), and from the fees assessed under s. 16.849, and all moneys transferred from the appropriation account under s. 20.865 (2) (e) for this purpose shall be credited to this appropriation account.

20.505(5)(kb) (kb) Parking. The amounts in the schedule for the purpose of financing the costs specified in s. 16.843 (2) (cm) related to parking located in the city of Madison. All moneys received from parking rental fees established under s. 16.843 (2) (cm) shall be credited to this appropriation.

20.505(5)(kc) (kc) Principal repayment, interest and rebates. All moneys transferred from par. (ka), to be transferred to the appropriation under s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing the acquisition, construction, development, enlargement or improvement of facilities housing state agencies, to make the payments determined by the building commission under s. 13.488 (1) (m) that are attributable to the proceeds of obligations incurred in financing such facilities, and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.505(5)(ke) (ke) Additional energy conservation construction projects. All moneys received by the department from agencies, as defined in s. 16.70 (1e), in payment of assessments under s. 16.847 (3) for energy cost savings at state facilities, for the purpose of providing additional funding to those agencies for energy conservation construction projects at state facilities under the jurisdiction of the agencies as provided in s. 16.847 (2).

20.505(7) (7) Housing and community development.

20.505(7)(a)(a) General program operations. The amounts in the schedule for general program operations under ss. 16.301 to 16.315.

20.505(7)(b) (b) Housing grants and loans; general purpose revenue. Biennially, the amounts in the schedule for grants and loans under s. 16.303 and for grants under s. 16.305.

20.505(7)(c) (c) Payments to designated agents. The amounts in the schedule for payments for services provided by agents designated under s. 16.304 (2), in accordance with agreements entered into under s. 16.304 (1).

20.505(7)(fm) (fm) Shelter for homeless and transitional housing grants. Biennially, the amounts in the schedule for transitional housing grants under s. 16.306 and for grants to agencies and shelter facilities for homeless individuals and families as provided under s. 16.308. Notwithstanding ss. 20.001 (3) (a) and 20.002 (1), the department may transfer funds between fiscal years under this paragraph.

20.505(7)(fr) (fr) Mental health for homeless individuals. The amounts in the schedule for mental health services for homeless individuals under s. 16.311.

20.505(7)(gg) (gg) Housing program services; other entities. All moneys received from entities other than state agencies for housing program services, for the purpose of providing housing program services.

20.505(7)(h) (h) Funding for the homeless. All moneys received from interest on real estate trust accounts under s. 452.13 for grants under s. 16.307, and all moneys received under s. 704.05 (5) (a) 2., for grants to agencies and shelter facilities for homeless individuals and families under s. 16.308 (2) (a) and (b).

20.505(7)(k) (k) Sale of materials or services. All moneys received from the sale of materials or services related to assistance under ss. 16.301 to 16.315 to the department or other state agencies, for the purpose of providing those materials and services.

20.505(7)(kg) (kg) Housing program services. All moneys received from other state agencies for housing program services, for the purpose of providing housing program services.

20.505(7)(m) (m) Federal aid; state operations. All moneys received from the federal government for state operations related to assistance under ss. 16.301 to 16.315, as authorized by the governor under s. 16.54, for the purposes of state operations.

20.505(7)(n) (n) Federal aid; local assistance. All moneys received from the federal government for local assistance related to assistance under ss. 16.301 to 16.315, as authorized by the governor under s. 16.54, for the purposes of providing local assistance.

20.505(7)(o) (o) Federal aid; individuals and organizations. All moneys received from the federal government for aids to individuals and organizations related to assistance under ss. 16.301 to 16.315, as authorized by the governor under s. 16.54, for the purpose of providing aids to individuals and organizations.

20.505(8) (8) Division of gaming.

20.505(8)(am)(am) Interest on racing and bingo moneys. A sum sufficient equal to the amount earned by the investment fund on revenues received under pars. (g) and (jm) and s. 20.455 (2) (g) for the purpose of transferring this amount to the lottery fund.

20.505(8)(g) (g) General program operations; racing. The amounts in the schedule for general program operations under ch. 562. All moneys received by the department of administration under ss. 562.02 (2) (f), 562.04 (1) (b) 4. and (2) (d), 562.05 (2), 562.065 (3) (cm) and (d), (3m) (c) 2. and (4), 562.09 (2) (e) and 562.124 (2), less the amounts appropriated under s. 20.455 (2) (g), shall be credited to this appropriation account. Notwithstanding s. 20.001 (3) (a), the unencumbered balance of this appropriation account at the end of each fiscal year shall be transferred to the lottery fund.

20.505(8)(h) (h) General program operations; Indian gaming. From the moneys received under s. 569.06, the amounts in the schedule for general program operations under ch. 569.

20.505(8)(hm) (hm) Indian gaming receipts. All moneys required to be credited to this appropriation under s. 569.06, all moneys transferred under 2001 Wisconsin Act 16, sections 9201 (5mk), 9205 (1mk), 9210 (3mk), 9223 (5mk), 9224 (1mk), 9225 (1mk), 9231 (1mk), 9237 (4mk), 9240 (1mk), 9251 (1mk), 9256 (1mk), 9257 (2mk), and 9258 (2mk), and all moneys that revert to this appropriation account from the appropriation accounts specified in subds. 1c. to 19., 22., and 23., less the amounts appropriated under par. (h) and s. 20.455 (2) (gc), for the purpose of annually transferring the following amounts:

20.505(8)(hm)1c. 1c. The amount transferred to s. 20.867 (3) (km) shall be the amount in the schedule under s. 20.867 (3) (km).

20.505(8)(hm)1f. 1f. The amount transferred to the conservation fund shall be $3,000,000.

20.505(8)(hm)4b. 4b. The amount transferred to s. 20.380 (3) (km) shall be the amount in the schedule under s. 20.380 (3) (km).

20.505(8)(hm)4d. 4d. The amount transferred to s. 20.245 (1) (k) shall be the amount in the schedule under s. 20.245 (1) (k).

20.505(8)(hm)4h. 4h. The amount transferred to s. 20.245 (1) (km) shall be the amount in the schedule under s. 20.245 (1) (km).

20.505(8)(hm)4i. 4i. The amount transferred to s. 20.235 (1) (k) shall be the amount in the schedule under s. 20.235 (1) (k).

20.505(8)(hm)5. 5. The amount transferred to s. 20.255 (2) (km) shall be the amount in the schedule under s. 20.255 (1) (km).

20.505(8)(hm)6. 6. The amount transferred to s. 20.380 (1) (kg) shall be the amount in the schedule under s. 20.380 (1) (kg).

20.505(8)(hm)6b. 6b. The amount transferred to s. 20.380 (1) (km) shall be the amount in the schedule under s. 20.380 (1) (km).

20.505(8)(hm)6c. 6c. The amount transferred to s. 20.380 (2) (kc) shall be the amount in the schedule under s. 20.380 (2) (kc).

20.505(8)(hm)6e. 6e. The amount transferred to s. 20.435 (1) (kb) shall be the amount in the schedule under s. 20.435 (1) (kb).

20.505(8)(hm)6r. 6r. In each fiscal year $488,700 to the Board of Regents of the University of Wisconsin System for loan repayments under ss. 36.60 and 36.61.

20.505(8)(hm)7. 7. The amount transferred to s. 20.435 (4) (kt) shall be the amount in the schedule under s. 20.435 (4) (kt).

20.505(8)(hm)8d. 8d. The amount transferred to s. 20.370 (4) (kk) shall be the amount in the schedule under s. 20.370 (4) (kk).

20.505(8)(hm)8g. 8g. The amount transferred to s. 20.370 (1) (hk) shall be the amount in the schedule under s. 20.370 (1) (hk).

20.505(8)(hm)8i. 8i. The amount transferred to s. 20.370 (1) (Lk) shall be the amount in the schedule under s. 20.370 (1) (Lk).

20.505(8)(hm)8k. 8k. The amount transferred to s. 20.370 (3) (ak) shall be the amount in the schedule under s. 20.370 (3) (ak).

20.505(8)(hm)8r. 8r. The amount transferred to s. 20.370 (9) (hk) shall be the amount in the schedule under s. 20.370 (9) (hk).

20.505(8)(hm)10. 10. The amount transferred to s. 20.235 (1) (km) shall be the amount in the schedule under s. 20.235 (1) (km).

20.505(8)(hm)11a. 11a. In each fiscal year $417,500 to the Board of Regents of the University of Wisconsin System for the operational costs of the aquaculture demonstration facility enumerated under 1999 Wisconsin Act 9, section 9107 (1) (i) 3.

20.505(8)(hm)13g. 13g. The amount transferred to s. 20.485 (2) (kg) shall be the amount in the schedule under s. 20.485 (2) (kg).

20.505(8)(hm)13m. 13m. The amount transferred to s. 20.485 (2) (km) shall be the amount in the schedule under s. 20.485 (2) (km).

20.505(8)(hm)15. 15. The amount transferred to s. 20.455 (2) (kw) shall be the amount in the schedule under s. 20.455 (2) (kw).

20.505(8)(hm)15d. 15d. The amount transferred to s. 20.455 (2) (kq) shall be the amount in the schedule under s. 20.455 (2) (kq).

20.505(8)(hm)15g. 15g. The amount transferred to s. 20.455 (2) (kt) shall be the amount in the schedule under s. 20.455 (2) (kt).

20.505(8)(hm)15h. 15h. The amount transferred to s. 20.455 (2) (ku) shall be the amount in the schedule under s. 20.455 (2) (ku).

20.505(8)(hm)17f. 17f. The amount transferred to s. 20.370 (6) (bk) shall be the amount in the schedule under s. 20.370 (6) (bk).

20.505(8)(hm)18. 18. The amount transferred to s. 20.435 (4) (kb) shall be the amount in the schedule under s. 20.435 (4) (kb).

20.505(8)(hm)18b. 18b. The amount transferred to s. 20.435 (1) (ke) shall be the amount in the schedule under s. 20.435 (1) (ke).

20.505(8)(hm)18c. 18c. The amount transferred to s. 20.435 (5) (kL) shall be the amount in the schedule under s. 20.435 (5) (kL).

20.505(8)(hm)18d. 18d. The amount transferred to s. 20.435 (5) (km) shall be the amount in the schedule under s. 20.435 (5) (km).

20.505(8)(hm)18dm. 18dm. The amount transferred to s. 20.435 (7) (kn) shall be the amount in the schedule under s. 20.435 (7) (kn).

20.505(8)(hm)18e. 18e. The amount transferred to s. 20.445 (5) (kg) shall be the amount in the schedule under s. 20.445 (5) (kg).

20.505(8)(hm)18h. 18h. The amount transferred to sub. (1) (ku) shall be the amount in the schedule under sub. (1) (ku).

20.505(8)(hm)18j. 18j. The amount transferred to s. 20.292 (1) (kd) shall be the amount in the schedule under s. 20.292 (1) (kd).

20.505(8)(hm)18r. 18r. The amount transferred to s. 20.505 (1) (km) shall be the amount in the schedule under s. 20.505 (1) (km).

20.505(8)(hm)19. 19. The amount transferred to s. 20.835 (2) (ka) shall be the sum of the amounts calculated by the department of administration under s. 569.02 (5).

20.505(8)(hm)19m. 19m. The amount transferred to sub. (1) (kx) shall be the amount in the schedule under sub. (1) (kx).

20.505(8)(hm)21. 21. The amount transferred to s. 20.437 (1) (kz) shall be the amount in the schedule under s. 20.437 (1) (kz).

20.505(8)(hm)21d. 21d. The amount transferred to s. 20.410 (3) (kp) shall be the amount in the schedule under s. 20.410 (3) (kp).

20.505(8)(hm)22. 22. The amount transferred to s. 20.395 (1) (ck) shall be the amount in the schedule under s. 20.395 (1) (ck).

20.505(8)(hm)23. 23. The amount transferred to s. 20.410 (1) (ke) shall be the amount in the schedule under s. 20.410 (1) (ke).

20.505(8)(hm)24. 24. The amount transferred to s. 20.435 (1) (kf) shall be the amount in the schedule under s. 20.435 (1) (kf).

20.505(8)(hm)25. 25. The amount transferred to s. 20.435 (2) (km) shall be $250,000 or the amount remaining in this appropriation after all other transfers under subds. 1c. to 24. are made, whichever is less.

20.505(8)(j) (j) General program operations; raffles. The amounts in the schedule for general program operations relating to raffles under subchs. II and VIII of ch. 563. All moneys received by the department of administration under ss. 563.92 (2) and 563.98 (1g) shall be credited to this appropriation account.

20.505(8)(jm) (jm) General program operations; bingo. The amounts in the schedule for general program operations relating to bingo under subchs. II to VII of ch. 563. All moneys received by the department of administration under ss. 563.055, 563.13 (4), 563.135, 563.16, 563.22 (2) and 563.80 shall be credited to this appropriation account. Notwithstanding s. 20.001 (3) (a), the unencumbered balance of this appropriation account at the end of each fiscal year shall be transferred to the lottery fund.

20.505 History History: 1971 c. 108, 125, 215; 1971 c. 270 s. 104; 1973 c. 90 and supp., 157, 305; 1975 c. 39 ss. 179 to 184f, 735 (5); 1975 Ex. Order No. 24; 1975 c. 224, 397; 1977 c. 29; 1977 c. 196 ss. 70, 131; 1977 c. 377 s. 30; 1977 c. 418 s. 929 (1), (55); 1979 c. 32 s. 92 (5); 1979 c. 34, 175, 221; 1979 c. 355 s. 241; 1979 c. 361; 1981 c. 20 ss. 400b to 421, 2202 (57) (b); 1981 c. 44 s. 3; 1981 c. 62, 121; 1981 c. 202 s. 23; 1981 c. 314, 374, 391; 1983 a. 27 ss. 439 to 456, 2202 (1); 1983 a. 36, 187, 282, 371, 393; 1985 a. 29, 31, 57, 120, 296, 297, 332; 1987 a. 27 ss. 296n, 296q, 297b, 297d, 299a to 299r, 300a, 301a, 418 to 432; 1987 a. 142, 147, 342, 399; 1989 a. 31, 56, 107, 122, 336, 339, 345, 366; 1991 a. 39 s. 469, 593q to 614; 1991 a. 105, 269, 315; 1993 a. 16 ss. 470g, 470m, 470r, 488 to 506m; 1993 a. 33, 75, 193, 349, 358, 374, 414, 437, 477, 491; 1995 a. 27, 56, 201, 216, 225, 227, 370, 403; 1997 a. 3; 1997 a. 27 ss. 199, 227 to 229m, 233, 666g to 692, 9456 (3m); 1997 a. 237, 283; 1999 a. 5; 1999 a. 9 ss. 508 to 587d, 9401 (2zt), (2zu); 1999 a. 24, 52, 105, 113, 148, 185; 2001 a. 16 ss. 684d, 685d, 800 to 905; 2001 a. 104 ss. 21, 141; 2001 a. 109; 2003 a. 33 ss. 364d, 365d, 369d, 370d, 374d, 376d, 378d, 380d to 384d, 567 to 615f, 639, 640, 642d to 644, 2811 to 2813; 2003 a. 48 ss. 10, 11; 2003 a. 84; 2003 a. 139 ss. 9 to 12; 2003 a. 206 s. 23; 2003 a. 326; 2005 a. 25 ss. 389 to 429m, 2493, 2494, 2495, 9401, 9409; 2005 a. 60, 124, 141, 142, 253, 344, 414, 433; 2007 a. 20 ss. 323, 326, 516e to 542g, 9121 (6) (a); 2007 a. 226; 2009 a. 11, 28, 302, 318; 2011 a. 29, 32 ss. 406, 421m, 435m to 446m, 716m to 747c, 755, 759 to 766; 2011 a. 166, 260; 2013 a. 20 ss. 215, 216, 379m, 413s to 461; 2013 a. 41, 115.



20.507 Board of commissioners of public lands.

20.507  Board of commissioners of public lands. There is appropriated to the board of commissioners of public lands for the following program:

20.507(1) (1) Trust lands and investments.

20.507(1)(h)(h) Trust lands and investments — general program operations. The amounts in the schedule for the general program operations of the board as provided under ss. 24.04, 24.09 (1) (bm), 24.53 and 24.62 (1). All amounts deducted from the gross receipts of the appropriate funds as provided under ss. 24.04, 24.09 (1) (bm), 24.53 and 24.62 (1) shall be credited to this appropriation account. Notwithstanding s. 20.001 (3) (a), the unencumbered balance at the end of each fiscal year shall be transferred to the trust funds, as defined under s. 24.60 (5). The amount transferred to each trust fund, as defined under s. 24.60 (5), shall bear the same proportion to the total amount transferred to the trust funds that the gross receipts of that trust fund bears to the total gross receipts credited to this appropriation account during that fiscal year.

20.507(1)(j) (j) Payments to American Indian tribes or bands for raised sunken logs. All moneys received under s. 170.12 (9m) for making payments to American Indian tribes or bands under s. 170.12 (9m).

20.507(1)(k) (k) Trust lands and investments — interagency and intra-agency assistance. The amounts in the schedule to provide services to state agencies relating to trust lands and investments. All moneys received from the department of administration or any other state agency for services relating to trust lands and investments shall be credited to this appropriation account.

20.507(1)(mg) (mg) Federal aid — flood control. All moneys received from the federal government, on account of leasing land under the U.S. flood control act of 1954 and subsequent amendments thereto, to be paid out as provided under s. 24.39 (3).

20.507 History History: 1997 a. 27 ss. 693, 693m, 708 to 711; 1999 a. 9.



20.511 Government accountability board.

20.511  Government accountability board. There is appropriated from the general fund, except where otherwise indicated, to the government accountability board for the following programs:

20.511(1) (1) Administration of election, ethics, and lobbying laws.

20.511(1)(a)(a) General program operations; general purpose revenue. Biennially, the amounts in the schedule for general program operations of the board, including the printing of forms, materials, manuals, and election laws under ss. 7.08 (1) (b), (3), and (4) and 11.21 (3) and (14), and the training of election officials under s. 5.05 (7).

20.511(1)(be) (be) Investigations. A sum sufficient for the purpose of financing the costs of investigations authorized by the board of potential violations of chs. 5 to 12, subch. III of ch. 13, and subch. III of ch. 19.

20.511(1)(bm) (bm) Training of chief inspectors. Biennially, the amounts in the schedule for training of chief inspectors under s. 7.31.

20.511(1)(c) (c) Voter identification training. The amounts in the schedule for training of county and municipal clerks concerning voter identification requirements provided in 2011 Wisconsin Act 23.

20.511(1)(d) (d) Election administration transfer. The amounts in the schedule to meet federal requirements for the conduct of federal elections under P.L. 107-252, to be transferred to the appropriation account under par. (t).

20.511(1)(g) (g) Recount fees. All moneys received on account of recount petitions filed with it, to be apportioned to the county clerks or county board of election commissioners as prescribed in s. 9.01 (1) (ag).

20.511(1)(h) (h) Materials and services. The amounts in the schedule for the costs of publishing documents, locating and copying records, and conducting programs under s. 19.48 (9) and administrative meetings and conferences, for compiling, disseminating, and making available information prepared by and filed with the board under s. 19.48 (10), and for supplies, postage, and shipping. All moneys received by the board from collections for sales of publications, for copies of records, for supplies, for postage, for shipping and records location fees, from fees assessed under s. 19.48 (9) and (10), and for charges assessed to participants in administrative meetings and conferences, except moneys received from requesters from sales of copies of the official registration list, shall be credited to this appropriation account.

20.511(1)(i) (i) Elections administration; program revenue. The amounts in the schedule for the administration of chs. 5 to 12. All moneys received from fees imposed under s. 11.055 (1) shall be credited to this appropriation account.

20.511(1)(im) (im) Lobbying administration; program revenue. The amounts in the schedule for the administration of subch. III of ch. 13. All moneys received from the fees imposed under s. 13.75 shall be credited to this appropriation account.

20.511(1)(j) (j) Electronic filing software. All moneys received from registrants who purchase software to be utilized for electronic filing of campaign finance reports under s. 11.21 (16), for the purpose of providing that software.

20.511(1)(jm) (jm) Gifts and grants. All moneys received by the board from gifts, grants, and bequests to carry out the purposes, not inconsistent with the law, for which made or received.

20.511(1)(m) (m) Federal aid. All moneys received from the federal government, as authorized by the governor under s. 16.54, that are not appropriated under par. (x), to be used for the administration of chs. 5 to 12, subch. III of ch. 13, or subch. III of ch. 19.

20.511(1)(t) (t) Election administration. From the election administration fund, the amounts in the schedule to meet federal requirements for the conduct of federal elections under P.L. 107-252. All moneys transferred from the appropriation account under par. (d) shall be credited to this appropriation account.

20.511(1)(x) (x) Federal aid; election administration fund. From the election administration fund, all moneys received from the federal government, as authorized by the governor under s. 16.54, to be used for election administration costs under P.L. 107-252.

20.511 History History: 2007 a. 1 ss. 141 to 145, 149 to 155, 159, 161; 2007 a. 20; 2009 a. 28, 89; 2011 a. 32; s. 35.17 correction in (1) (h).



20.515 Employee trust funds, department of.

20.515  Employee trust funds, department of. There is appropriated to the department of employee trust funds for the following programs:

20.515(1) (1) Employee benefit plans.

20.515(1)(a)(a) Annuity supplements and payments. A sum sufficient to pay the benefits authorized under ss. 40.02 (17) (d) 2. and 40.27 (1), (1m) and (3) in excess of the amounts payable under other provisions of ch. 40 and to reimburse any amounts expended under par. (w) for the costs of administering the benefits provided under ss. 40.02 (17) (d) 2. and 40.27 (1), (1m) and (3).

20.515(1)(c) (c) Contingencies. A sum sufficient to make all payments due other parties under subchs. III to VI, VIII and IX of ch. 40 when the moneys for the payment have not yet been received by the public employee trust fund. The public employee trust fund shall reimburse this appropriation as soon as moneys are received for the cost of the payments.

20.515(1)(cm) (cm) Actuarial study of state employee health insurance coverage. The amounts in the schedule to pay for the actuarial study under 2013 Wisconsin Act 20, section 9112 (3q).

20.515(1)(gm) (gm) Gifts and grants. All moneys received from gifts and grants to carry out the purposes for which made.

20.515(1)(m) (m) Federal aid. All moneys received as federal aid, as authorized by the governor under s. 16.54, for operations and benefit programs under ch. 40.

20.515(1)(r) (r) Benefit and coverage payments. All moneys credited to the public employee trust fund for payment from the appropriate accounts and reserves of the fund of the benefits, contributions, insurance premiums and refunds authorized by ch. 40 for the respective benefit plans. Estimated disbursements under this paragraph shall not be included in the schedule under s. 20.005.

20.515(1)(s) (s) Benefit and coverage payments; employers other than the state; retired employees. All moneys received for health care coverage by the public employee trust fund from eligible employees, as defined in s. 40.02 (25) (b) 11., and from employers, as defined in s. 40.02 (28), other than the state, and their employees electing to be included in health care coverage plans through a program offered by the group insurance board for payment of benefits and the costs of administering benefits under s. 40.51 (7) and (10). Estimated disbursements under this paragraph shall not be included in the schedule under s. 20.005.

20.515(1)(sr) (sr) Gifts and grants; public employee trust fund. All moneys received from gifts and grants that are required to be deposited in the public employee trust fund to carry out the purposes for which made.

20.515(1)(t) (t) Automated operating system. From moneys credited to the public employee trust fund administrative account under s. 40.04 (2), as a continuing appropriation, the amounts in the schedule to fund the design and implementation of an automated operating system.

20.515(1)(tm) (tm) Health savings account plan. All moneys deposited in the public employee trust fund relating to the establishment and operation of health savings accounts under s. 40.515 to be used for the payment of expenses relating to health savings accounts.

20.515(1)(u) (u) Employee-funded reimbursement account plan. All moneys deposited in the public employee trust fund under s. 40.875 (1) (e), for the purpose of reimbursing employee-funded reimbursement account plan providers for claims payments to employees under the employee-funded reimbursement account plan and to pay costs under contracts with employee-funded reimbursement account plan providers.

20.515(1)(um) (um) Benefit administration. From the public employee trust fund, biennially, the amounts in the schedule to pay other parties for medical and vocational evaluations used in determinations of eligibility for benefits under ss. 40.61, 40.63 and 40.65.

20.515(1)(ut) (ut) Health insurance data collection and analysis contracts. From the public employee trust fund, the amounts in the schedule for the costs of contracting for insurance data collection and analysis services under ss. 40.03 (6) (j) and 153.05 (2r).

20.515(1)(w) (w) Administration. From moneys credited to the public employee trust fund administrative account under s. 40.04 (2), the amounts in the schedule for general program operations.

20.515 History History: 1971 c. 40 s. 93; 1971 c. 125; 1973 c. 90, 151, 337; 1975 c. 39; 1977 c. 29, 84; 1979 c. 34, 38; 1979 c. 102 s. 236 (4); 1981 c. 96; 1981 c. 187 s. 10; 1981 c. 250; 1983 a. 27, 247, 255; 1983 a. 394 s. 2; 1985 a. 29; 1987 a. 27, 107; 1987 a. 403 s. 256; 1989 a. 14, 31; 1989 a. 56 s. 259; 1991 a. 269; 1995 a. 27, 88, 89, 240; 1997 a. 26, 27; 1999 a. 9; 2001 a. 16, 109; 2003 a. 33; 2005 a. 25, 228; 2007 a. 20; 2013 a. 20.



20.525 Office of the governor.

20.525  Office of the governor.

20.525(1) (1)  Executive administration. There is appropriated to the governor for the following program:

20.525(1)(a) (a) General program operations. A sum sufficient for staff salaries and the general program operations of the office of the governor, including amounts authorized for transitional expenses under s. 13.09 (5). The governor is entitled to expenses incident to his or her office from this appropriation, including expenses in connection with any conferences of governors under s. 14.17.

20.525(1)(b) (b) Contingent fund. A sum sufficient for contingent expenses at the discretion of the governor, including, without limitation because of enumeration, travel and miscellaneous expenses of committees created by executive order, but a statement of all such expenditures shall be rendered to the legislature at the beginning of each regular session.

20.525(1)(c) (c) Membership in national associations. A sum sufficient for the payment of Wisconsin's share of dues and other contributions to such regional and national organizations as the governor directs. The governor shall render a statement of all dues and contributions paid under this paragraph, except those paid to the midwestern and national governors conferences, to the legislature at the beginning of each regular session.

20.525(1)(d) (d) Disability board. Such sums as are necessary for the disability board to make payment for the service of process or other papers, certified copies of papers and records, standard witness fees and expert witness fees; and to supplement existing appropriations for the purpose of making the compensation payments required under s. 20.925.

20.525(1)(f) (f) Literacy improvement aids. The amounts in the schedule for grants to support literacy improvement under s. 14.20 (2) (a).

20.525(1)(i) (i) Gifts and grants. All moneys received from gifts, grants and bequests, to carry out the purposes for which made and received.

20.525(1)(m) (m) Federal aid. All moneys received from federal aids and grants under s. 16.54 to carry out the purposes for which made.

20.525(1)(q) (q) Grants for literacy and early childhood development programs. From the governor's read to lead development fund, a sum sufficient for grants to support literacy and early childhood development programs under s. 14.20 (2) (b).

20.525(2) (2) Executive residence. There is appropriated to the governor for the following program:

20.525(2)(a) (a) General program operations. A sum sufficient for the general program operations of the executive residence. No funds from this appropriation may be expended to construct or maintain a swimming pool on the grounds of or in the executive residence.

20.525 History History: 1971 c. 125; 1973 c. 90, 333; 1975 c. 39, 199; 1977 c. 9; 1977 c. 29 ss. 314 to 318m, 1649; 1977 c. 418; 1979 c. 34, 221; 1981 c. 20, 314; 1983 a. 27; 1985 a. 120; 1987 a. 27; 1995 a. 27; 1995 a. 216 ss. 20g, 20i, 28m; 1995 a. 225, 445; 1997 a. 27, 237; 1999 a. 9; 2001 a. 16; 2003 a. 33; 2011 a. 166.



20.536 Investment board.

20.536  Investment board. There is appropriated to the investment board for the following program:

20.536(1) (1) Investment of funds.

20.536(1)(k)(k) General program operations. All moneys received from assessments made under s. 25.187 (2) and from charges made under s. 25.17 (9) for the purpose of conducting general program operations.

20.536(1)(ka) (ka) General program operations; environmental improvement fund. All moneys received for providing services to the department of administration or the department of natural resources in administering ss. 25.43, 281.58, 281.59, 281.60, 281.61 and 281.62, for general program operations.

20.536 History History: 1973 c. 90; 1977 c. 29, 418; 1981 c. 20; 1987 a. 399; 1989 a. 366; 1995 a. 216, 227; 1997 a. 27; 1999 a. 9, 84.



20.540 Office of the lieutenant governor.

20.540  Office of the lieutenant governor. There is appropriated to the lieutenant governor for the following programs:

20.540(1) (1) Executive coordination.

20.540(1)(a)(a) General program operations. The amounts in the schedule for the salaries and general operation of the office of the lieutenant governor.

20.540(1)(g) (g) Gifts, grants and proceeds. All moneys received from gifts, grants, bequests or devises to carry out the purposes for which received, and all proceeds from conferences conducted or publications or promotional materials sold to finance the cost thereof.

20.540(1)(k) (k) Grants from state agencies. All moneys received from grants to the lieutenant governor made by state agencies, to be used for the purposes for which received.

20.540(1)(m) (m) Federal aid. All moneys received from the federal government as authorized by the governor under s. 16.54 to carry out the purposes for which received.

20.540 History History: 1987 a. 27 ss. 438 to 442; 1989 a. 31; 1995 a. 27, 216; 1999 a. 9.



20.545 Office of state employment relations.

20.545  Office of state employment relations. There is appropriated to the office of state employment relations for the following programs:

20.545(1) (1) State employment relations.

20.545(1)(i)(i) Services to nonstate governmental units. The amounts in the schedule for the purpose of funding personnel services to nonstate governmental units under s. 230.05 (8), including services provided under ss. 49.78 (5) and 59.26 (8) (a). All moneys received from the sale of these services shall be credited to this appropriation account.

20.545(1)(j) (j) Gifts and donations. All moneys received from gifts, grants, bequests and devises, to carry out the purposes for which made and received.

20.545(1)(jm) (jm) Employee development and training services. The amounts in the schedule for providing employee development and training services under s. 230.046 (10). All moneys received for employee development and training services provided by the department shall be credited to this appropriation.

20.545(1)(k) (k) General program operations. The amounts in the schedule to administer state employment relations functions and the civil service system under subch. V of ch. 111 and ch. 230, to pay awards under s. 230.48, and to defray the expenses of the state employees suggestion board. All moneys received from state agencies for materials and services provided by the office of state employment relations shall be credited to this appropriation.

20.545(1)(ka) (ka) Publications. The amounts in the schedule for the cost of producing periodicals and other publications. All moneys received from the sale of subscriptions and publications and all moneys received from state agencies under s. 230.14 (4) shall be credited to this appropriation.

20.545(1)(km) (km) Collective bargaining grievance arbitrations. The amounts in the schedule for the payment of the state's share of costs related to collective bargaining grievance arbitrations under s. 111.86. All moneys received from state agencies for the purpose of reimbursing the state's share of the costs related to grievance arbitrations under s. 111.86 and to reimburse the state's share of costs for training related to grievance arbitrations shall be credited to this appropriation account.

20.545(1)(m) (m) Federal grants and contracts. All moneys received from the federal government to carry out the purposes for which made.

20.545(1)(pz) (pz) Indirect cost reimbursements. All moneys received from the federal government as reimbursement of indirect costs of grants and contracts for the purposes authorized in s. 16.54 (9) (b).

20.545 History History: 2003 a. 33 ss. 623 to 630d, 646m, 9160; 2007 a. 20; 2009 a. 28; 2011 a. 10.



20.550 Public defender board.

20.550  Public defender board. There is appropriated to the public defender board for the following program:

20.550(1) (1) Legal assistance.

20.550(1)(a)(a) Program administration. The amounts in the schedule for program administration costs of the office of the state public defender, excluding the costs under pars. (e) and (fb).

20.550(1)(b) (b) Appellate representation. The amounts in the schedule for the costs of appellate representation provided by the office of the state public defender.

20.550(1)(c) (c) Trial representation. The amounts in the schedule for the costs of trial representation provided by the office of the state public defender.

20.550(1)(d) (d) Private bar and investigator reimbursement. Biennially, the amounts in the schedule for the reimbursement of private attorneys appointed to act as counsel for a child or an indigent person under s. 977.08 and reimbursement for contracting for services of private investigators.

20.550(1)(e) (e) Private bar and investigator payments; administration costs. The amounts in the schedule for the administration costs of appointing private attorneys to act as counsel for children and indigent persons under s. 977.08 and of contracting for the services of private investigators.

20.550(1)(em) (em) Salary adjustments. The amounts in the schedule to fund the costs of the salary adjustments for assistant state public defenders under s. 230.12 (11).

20.550(1)(f) (f) Transcripts, discovery, and interpreters. The amounts in the schedule for the costs of interpreters and discovery materials and for the compensation of court reporters or clerks of circuit court for preliminary examination, trial, and appeal transcripts, and the payment of related costs under s. 967.06 (3).

20.550(1)(fb) (fb) Payments from clients; administrative costs. The amounts in the schedule for the costs of determining, collecting and processing the payments received from persons as payment for legal representation under s. 977.075 or 977.076.

20.550(1)(g) (g) Gifts, grants, and proceeds. All moneys received from gifts and grants and, except as provided in pars. (fb), (h), (i), (kj), and (L), all proceeds from services, conferences, and sales of publications and promotional materials for the purposes for which made or received.

20.550(1)(h) (h) Contractual agreements. The amounts in the schedule to carry out contractual agreements with other state agencies. All moneys received from contractual agreements with other state agencies shall be credited to this appropriation.

20.550(1)(i) (i) Tuition payments. All moneys received from tuition payments under s. 977.05 (5) (e) to sponsor conferences or training under s. 977.05 (5) (e).

20.550(1)(kj) (kj) Conferences and training. The amounts in the schedule to sponsor conferences and training under ch. 977. All moneys transferred from the appropriation account under s. 20.455 (2) (i) 15. shall be credited to this appropriation account. Notwithstanding s. 20.001 (3) (a), the unencumbered balance on June 30 of each year shall be transferred to the appropriation account under s. 20.455 (2) (i).

20.550(1)(L) (L) Private bar and investigator reimbursement; payments for legal representation. All moneys received, after first deducting the amounts appropriated under par. (fb), from persons as payment for legal representation to be used for the reimbursement of private attorneys appointed to act as counsel under s. 977.08 and for reimbursement for contracting for services of private investigators.

20.550(1)(m) (m) Federal aid. All moneys received as federal aid as authorized by the governor under s. 16.54 to carry out the purposes for which made and received.

20.550 History History: 1977 c. 29, 418; 1979 c. 34, 356; 1981 c. 20; 1983 a. 27; 1987 a. 27; 1989 a. 31, 336; 1991 a. 39; 1993 a. 16, 437, 451; 1995 a. 27; 1999 a. 9; 2001 a. 16; 2005 a. 25; 2007 a. 20; 2009 a. 164; 2011 a. 32; 2013 a. 20.



20.566 Revenue, department of.

20.566  Revenue, department of. There is appropriated to the department of revenue for the following programs:

20.566(1) (1) Collection of taxes.

20.566(1)(a)(a) General program operations. The amounts in the schedule for the administration of income, franchise, sales, excise and death tax laws. From this appropriation, there are allotted, subject to the approval of the joint committee on finance, such sums as are necessary to be used as contingent funds to redeem bad checks, share drafts or other drafts returned to the state treasurer or state depositories and for establishing change funds in the amount considered necessary by the department.

20.566(1)(g) (g) Administration of county sales and use taxes. From moneys received from the appropriation under s. 20.835 (4) (g), the amounts in the schedule for the purpose of administering the county taxes under subch. V of ch. 77. The balance of all taxes collected under subch. V of ch. 77, after the distribution under s. 77.76 (3), shall be credited to this appropriation. Notwithstanding s. 20.001 (3) (a), at the end of the fiscal year the unencumbered balance of this appropriation account lapses to the general fund.

20.566(1)(ga) (ga) Cigarette tax stamps. The amounts in the schedule to pay for the printing and shipping of cigarette tax stamps under s. 139.32 (2). The amounts received from cigarette manufacturers and distributors under s. 139.32 (1) shall be credited to this appropriation.

20.566(1)(gb) (gb) Business tax registration. The amounts in the schedule for administration of business tax registration. All moneys received from the fees established under s. 73.03 (50) shall be credited to this appropriation account. Notwithstanding s. 20.001 (3) (a), at the end of each fiscal year, the unencumbered balance in this appropriation account that exceeds 10% of the expenditures from this appropriation account during the fiscal year lapses to the general fund.

20.566(1)(gd) (gd) Administration of special district taxes. From the moneys received from the appropriation account under s. 20.835 (4) (gb), the amounts in the schedule for the purpose of administering the special district taxes imposed under s. 77.705 by a district created under subch. III of ch. 229. Notwithstanding s. 20.001 (3) (a), beginning with the 2005-06 fiscal year, at the end of the fiscal year the unencumbered balance in this appropriation account shall be transferred to the appropriation account under s. 20.835 (4) (gb) to be used as provided under s. 77.705.

20.566(1)(ge) (ge) Administration of local professional football stadium district taxes. From the moneys transferred from the appropriation account under s. 20.835 (4) (ge), the amounts in the schedule for administering the special district taxes imposed under s. 77.706 by a local professional football stadium district created under subch. IV of ch. 229. Notwithstanding s. 20.001 (3) (a), beginning with the 2005-06 fiscal year, at the end of the fiscal year the unencumbered balance in this appropriation account shall be transferred to the appropriation account under s. 20.835 (4) (ge) to be used as provided under s. 77.706.

20.566(1)(gf) (gf) Administration of resort tax. From moneys received from the appropriation account under s. 20.835 (4) (gd), the amounts in the schedule for administering the tax under subch. X of ch. 77. Three percent of those taxes shall be credited to this appropriation account. Notwithstanding s. 20.001 (3) (a), beginning with the 2005-06 fiscal year, at the end of the fiscal year the unencumbered balance in this appropriation account shall be transferred to the appropriation account under s. 20.835 (4) (gd).

20.566(1)(gg) (gg) Administration of local taxes. The amounts in the schedule for administering the taxes under s. 66.0615 (1m) (a) and (b) and subchs. VIII and IX of ch. 77. An amount equal to 2.55% of all moneys received from the taxes imposed under s. 66.0615 (1m) (a) and (b) and subchs. VIII and IX of ch. 77 shall be credited to this appropriation. Notwithstanding s. 20.001 (3) (a), at the end of each fiscal year the unencumbered balance in this appropriation account that exceeds 10% of the expenditures from this appropriation during the fiscal year shall be transferred to the appropriation account under s. 20.835 (4) (gg).

20.566(1)(gm) (gm) Administration of tax on controlled substances dealers. From moneys received from the collection of taxes, penalties and interest from dealers of controlled substances under s. 139.96, the amounts in the schedule to pay the costs of the department of revenue in administering subch. IV of ch. 139.

20.566(1)(gn) (gn) Ambulatory surgical center assessment. All moneys received under s. 146.98 for administration of the assessment under s. 146.98 and to transfer moneys to the Medical Assistance trust fund as required under s. 146.98 (4).

20.566(1)(h) (h) Debt collection. From moneys received from the collection of debts owed to state agencies under ss. 71.93 and 565.30 (5), from the collection of unpaid fines, forfeitures, costs, fees, surcharges, and restitution payments under s. 565.30 (5r) (b), from the collection of fees under s. 73.03 (52) and (52n), and from moneys received from the collection of debts owed to municipalities and counties under s. 71.935, the amounts in the schedule to pay the administrative expenses of the department of revenue for the collection of those debts, fines, forfeitures, costs, surcharges, fees, and restitution payments. Notwithstanding s. 20.001 (3) (a), at the end of the fiscal year the unencumbered balance of this appropriation account lapses to the general fund.

20.566(1)(ha) (ha) Administration of liquor tax and alcohol beverages enforcement. The amounts in the schedule for computer, audit, and enforcement costs incurred in administering the tax under s. 139.03 (2m) and for costs incurred in enforcing the 3-tier system for alcohol beverages production, distribution, and sale under ch. 125. All moneys received from the administration fee under s. 139.06 (1) (a) and any permit fee under s. 125.535 (2) shall be credited to this appropriation. Notwithstanding s. 20.001 (3) (a), at the end of each fiscal year, the unencumbered balance of this appropriation account, minus an amount equal to 10% of the sum of the amounts expended and the amounts encumbered from the account during the fiscal year, shall lapse to the general fund.

20.566(1)(hb) (hb) Collections by the department. From moneys received from the collection of extraordinary, targeted state delinquent taxes, the amounts in the schedule to pay for the costs of collecting those taxes. Notwithstanding s. 20.001 (3) (a), at the end of the fiscal year, the unencumbered balance of this appropriation account lapses to the general fund.

20.566(1)(hc) (hc) Collections from the financial record matching program. From moneys received from the collection of delinquent Wisconsin taxes and other debts under s. 71.91, that are collected as a result of the program under s. 71.91 (8), the amounts in the schedule to pay the costs incurred by the department of revenue and financial institutions to match account holders at financial institutions to the department's delinquent account database, as provided under s. 71.91 (8). Notwithstanding s. 20.001 (3) (a), at the end of the fiscal year the unencumbered balance of this appropriation account lapses to the general fund.

20.566(1)(hd) (hd) Administration of liquor tax and alcohol beverages enforcement; wholesaler fees funding special agent position. All moneys received under s. 125.28 (4) for the purpose of funding one special agent position dedicated to alcohol and tobacco enforcement.

20.566(1)(hm) (hm) Collections under contracts. From moneys received from the collection of delinquent Wisconsin taxes under s. 73.03 (28), a sum sufficient to pay the costs of contracts and court costs for the collection of those taxes.

20.566(1)(hn) (hn) Collections under the multistate tax commission audit program. From moneys received from the amounts assessed under the multistate tax commission audit program as provided under s. 73.03 (28d), a sum sufficient to pay the fees necessary to participate in the multistate tax commission audit program.

20.566(1)(ho) (ho) Collections under multistate streamlined sales tax project. From moneys collected under the multistate streamlined sales tax project as provided under s. 73.03 (28e), a sum sufficient to pay the dues necessary to participate in the governing board of the multistate streamlined sales tax project.

20.566(1)(hp) (hp) Administration of income tax checkoff voluntary payments. The amounts in the schedule for the payment of all administrative costs, including data processing costs, incurred in administering ss. 71.10 (5), (5e), (5f), (5fm), (5g), (5h), (5i), (5j), (5k), (5km), and (5m), and 71.30 (10). All moneys specified for deposit in this appropriation under ss. 71.10 (5) (h) 5., (5e) (h) 4., (5f) (i), (5fm) (i), (5g) (i), (5h) (i), (5i) (i), (5j) (i), (5k) (i), (5km) (i), and (5m) (i) and 71.30 (10) (i) and (11) (i) shall be credited to this appropriation account.

20.566(1)(i) (i) Gifts and grants. All moneys received from gifts, grants, bequests and devises to carry out the purposes for which made and received.

20.566(1)(m) (m) Federal funds; state operations. All federal moneys received as authorized under s. 16.54 to carry out the purposes for which made and received.

20.566(1)(q) (q) Economic development surcharge administration. From the economic development fund, the amounts in the schedule for the costs, including data processing costs, incurred in administering the economic development surcharge under subch. VII of ch. 77.

20.566(1)(qm) (qm) Administration of rental vehicle fee. From the transportation fund, the amounts in the schedule for the administration of the rental vehicle fee under subch. XI of ch. 77.

20.566(1)(r) (r) Administration of dry cleaner fees. From the dry cleaner environmental response fund, the amounts in the schedule for the purpose of administering the fees under subch. XII of ch. 77.

20.566(1)(s) (s) Petroleum inspection fee collection. From the petroleum inspection fund, the amounts in the schedule to cover the cost of collecting the petroleum inspection fee that is authorized under s. 168.12 (1).

20.566(1)(t) (t) Farmland preservation credit, 2010 and beyond. From the working lands fund, the amounts in the schedule for administration of the farmland preservation tax credit under s. 71.613.

20.566(1)(u) (u) Motor fuel tax administration. From the transportation fund, the amounts in the schedule to cover the costs, including data processing costs, incurred in administering the motor fuel tax law, except s. 341.45.

20.566(2) (2) State and local finance.

20.566(2)(a)(a) General program operations. The amounts in the schedule for administration of property tax laws, public utility tax laws and distribution of state taxes, administration of general program operations under s. 73.10 and administration of the assessor educational program under s. 73.08.

20.566(2)(b) (b) Valuation error loans. A sum sufficient to make the payments under s. 70.57 (4) (a).

20.566(2)(bm) (bm) Integrated property assessment system technology. The amounts in the schedule for technology expenses necessary to create an integrated property assessment system, including expenses necessary to publish the manual under s. 73.03 (2a) on the Internet.

20.566(2)(g) (g) County assessment studies. All moneys received under s. 70.99 (1m), for the performance of studies under s. 70.99 (1m).

20.566(2)(ga) (ga) Commercial property assessment. As a continuing appropriation, all moneys received under s. 70.855 (4), for the administration of the commercial property assessments under s. 70.855.

20.566(2)(gb) (gb) Manufacturing property assessment. The amounts in the schedule for the administration of the assessment of manufacturing property under s. 70.995. All moneys received from the fees established under s. 70.995 (14) shall be credited to this appropriation account.

20.566(2)(gi) (gi) Municipal finance report compliance. The amounts in the schedule for purposes of s. 73.10 (3) and (6). All moneys received under s. 73.10 (6) shall be credited to this appropriation.

20.566(2)(h) (h) Reassessments. The amounts in the schedule for the purposes of ss. 70.055 and 70.75. All moneys received under ss. 70.055 and 70.75 shall be credited to this appropriation. Notwithstanding s. 20.001 (3) (a), at the end of the 2005-06 fiscal year the unencumbered balance of this appropriation account shall lapse to the general fund.

20.566(2)(hm) (hm) Administration of tax incremental, and environmental remediation tax incremental, financing programs. All moneys received from the fees imposed under ss. 60.85 (5) (a) and (6) (am), 66.1105 (4e) (f), (5) (a), and (6) (ae), and 66.1106 (7) (am) and (13) (b) to pay the costs of the department of revenue in providing staff and administrative services associated with tax incremental districts under ss. 60.85, 66.1105, and 66.1106, and to reimburse a municipality for costs incurred by the municipality related to the department's administration of the tax incremental financing program.

20.566(2)(i) (i) Gifts and grants. All moneys received from gifts, grants, bequests and devises to carry out the purpose for which made and received.

20.566(2)(m) (m) Federal funds; state operations. All federal moneys received as authorized under s. 16.54 to carry out the purposes for which made and received.

20.566(2)(q) (q) Railroad and air carrier tax administration. From the transportation fund, the amounts in the schedule to cover the costs of administering the taxes imposed on railroads and air carriers under ch. 76.

20.566(2)(r) (r) Lottery and gaming credit administration. From the lottery fund, the amounts in the schedule for the administration of the lottery and gaming credit.

20.566(3) (3) Administrative services and space rental.

20.566(3)(a)(a) General program operations. The amounts in the schedule for the office of the secretary, the legal staff, stenographic reporter services, research and analysis, administrative services and space rental.

20.566(3)(b) (b) Integrated tax system technology. The amounts in the schedule for technology expenses necessary to create an integrated tax system.

20.566(3)(c) (c) Expert professional services. Biennially, the amounts in the schedule to pay the expenses associated with the employment of accountants, appraisers, counsel and other special assistants to aid in tax determination, property valuation, assessment of property, and other functions related to the administration of state taxes, oversight of local property tax administration, and administration of property tax relief programs.

20.566(3)(g) (g) Services. The amounts in the schedule to provide services, except as provided in sub. (2) (h). All moneys received from services rendered by the department, except as provided in sub. (2) (h), shall be credited to the appropriation. Insofar as practicable all such services shall be billed at cost.

20.566(3)(gm) (gm) Reciprocity agreement and publications. The amounts in the schedule to provide services for the Minnesota income tax reciprocity agreement under s. 71.10 (7) and for publications except as provided in par. (g) and sub. (2) (bm). All moneys received by the department of revenue in return for the provision of these services shall be credited to this appropriation. Notwithstanding s. 20.001 (3) (a), at the end of the 2006-07 fiscal year, the unencumbered balance of this appropriation account shall lapse to the general fund.

20.566(3)(go) (go) Reciprocity agreement, Illinois. The amounts in the schedule to provide services for the Illinois income tax reciprocity agreement under s. 71.10 (7e). All moneys received by the department of revenue in return for the provision of these services shall be credited to this appropriation.

20.566(3)(i) (i) Gifts and grants. All moneys received from gifts, grants, bequests and devises to carry out the purposes for which made and received.

20.566(3)(k) (k) Internal services. The amounts in the schedule to provide internal services to departmental programs. All moneys received by the department from the department for this purpose shall be credited to this appropriation account.

20.566(3)(m) (m) Federal funds; state operations. All federal moneys received as authorized under s. 16.54 to carry out the purposes for which made and received.

20.566(4) (4) Unclaimed property program.

20.566(4)(a)(a) Unclaimed property; contingency appropriation. A sum sufficient to pay claims under ss. 177.24 to 177.26 and 863.39 (3). Money may be paid under this paragraph only if sufficient funds are not available under par. (j).

20.566(4)(j) (j) Unclaimed property; claims. All moneys received under ss. 177.23 (2), 852.01 (3), 863.37 (2), and 863.39 to pay claims under ss. 177.24 to 177.26 and 863.39 (3), to transfer the amounts appropriated under par. (k), and for promotional activities for the unclaimed property program under s. 20.585 (1) (k) as specified in s. 14.58 (4).

20.566(4)(k) (k) Unclaimed property; administrative expenses. From moneys transferred from the appropriation account under par. (j), the amounts in the schedule for the administrative expenses incurred in administering ch. 177.

20.566(7) (7) Investment and local impact fund.

20.566(7)(e)(e) Investment and local impact fund supplement. The amounts in the schedule to supplement par. (v) for the purposes of ss. 70.395, 293.33 (4), 293.65 (5) (a), 295.443, and 295.61 (9) (a) and (c).

20.566(7)(g) (g) Investment and local impact fund administrative expenses. The amounts in the schedule for administrative expenses, travel, materials and other necessary expenses for the purposes of s. 70.395. All moneys received under s. 70.3965 shall be credited to this appropriation account.

20.566(7)(n) (n) Federal mining revenue. As a continuing appropriation, all federal mining revenue received from the sales, bonuses, royalties and rentals of federal public lands within this state, to be distributed under s. 70.395 (3).

20.566(7)(v) (v) Investment and local impact fund. From the investment and local impact fund, all moneys received under s. 70.395 (1e) and (2) (dc) and (dg), less the moneys appropriated under s. 20.370 (2) (gr), to be disbursed under ss. 70.395 (2) (d) to (g), 293.33 (4), 293.65 (5) (a), 295.443, and 295.61 (9) (a) and (c).

20.566(8) (8) Lottery.

20.566(8)(q)(q) General program operations. From the lottery fund, the amounts in the schedule for general program operations under ch. 565. Annually, of the moneys appropriated under this paragraph, an amount equal to the amounts in the schedule for the appropriation account under s. 20.435 (5) (kg) shall be transferred to the appropriation account under s. 20.435 (5) (kg).

20.566(8)(r) (r) Retailer compensation. From the lottery fund, a sum sufficient to pay compensation to retailers under s. 565.10 (14) (b).

20.566(8)(s) (s) Prizes. From the lottery fund, a sum sufficient to pay holders of winning lottery tickets or lottery shares under ch. 565.

20.566(8)(v) (v) Vendor fees. From the lottery fund, a sum sufficient to pay vendors for on-line and instant ticket services and supplies provided by the vendors under contract under s. 565.25 (2) (a).

20.566 History History: 1971 c. 108 ss. 2, 3, 6; 1971 c. 125 ss. 164, 173, 174, 175, 176; 1971 c. 211, 215; 1973 c. 90; 1975 c. 39 ss. 201, 732 (1); 1977 c. 29, 31, 418; 1979 c. 34 ss. 610m to 617, 2102 (46) (c); 1979 c. 63 ss. 3, 6; 1979 c. 177, 221; 1981 c. 20; 1981 c. 86 ss. 7, 71; 1981 c. 328 s. 4; 1983 a. 27 ss. 469 to 477; 1983 a. 368; 1983 a. 410 s. 2202 (38); 1985 a. 29 ss. 536 to 537r, 3202 (39) (a), (46) (c), (i); 1985 a. 41, 120; 1987 a. 27 ss. 444 to 458, 3200 (47); 1987 a. 92; 1987 a. 312 s. 17; 1987 a. 399; 1989 a. 31, 335; 1991 a. 39, 259, 269; 1993 a. 16, 205, 263, 490; 1995 a. 27 ss. 546h to 546t, 1111mm to 1119r; 1995 a. 56, 227, 351; 1997 a. 27, 35, 41, 63, 148, 237, 252; 1999 a. 5, 9; 1999 a. 150 s. 672; 1999 a. 167; 2001 a. 16; 2001 a. 30 s. 108; 2001 a. 109; 2003 a. 33, 127, 139, 176, 231; 2005 a. 25, 71, 323, 460; 2007 a. 4, 20, 85, 96; 2009 a. 2, 28, 180, 310; 2011 a. 32, 64, 76; 2013 a. 1, 20; s. 35.17 correction in (1) (hp); s. 13.92 (1) (bm) 2., (2) (i).



20.575 Secretary of state.

20.575  Secretary of state. There is appropriated to the secretary of state for the following programs:

20.575(1) (1) Managing and operating program responsibilities.

20.575(1)(g)(g) Program fees. The amounts in the schedule for the purpose of carrying out general program operations. Except as provided under par. (ka), all amounts received by the secretary of state, including fees under s. 137.02 and all moneys transferred from the appropriation under s. 20.144 (1) (g), shall be credited to this appropriation. Notwithstanding s. 20.001 (3) (a), any unencumbered balance at the close of a fiscal year exceeding 10% of that fiscal year's expenditures under this appropriation shall lapse to the general fund.

20.575(1)(ka) (ka) Agency collections. The amounts in the schedule for photocopying and microfilm copying of documents, generation of copies of documents from optical disk or electronic storage, publication of books and other services provided in carrying out the functions of the office. All moneys received by the office as fees or other charges for photocopying, microfilm copying, generation of copies of documents from optical disk or electronic storage, sales of books and other services provided in carrying out the functions of the office shall be credited to this appropriation.

20.575 History History: 1973 c. 216, 334; 1975 c. 39, 224; 1977 c. 29, 418; 1979 c. 34, 103, 175, 221; 1981 c. 20; 1983 a. 27; 1985 a. 29, 338; 1987 a. 27; 1989 a. 31, 123, 303, 359; 1991 a. 39; 1993 a. 35, 452, 491; 1995 a. 27, 216; 1997 a. 27, 35, 306; 2011 a. 32.



20.585 Treasurer, state.

20.585  Treasurer, state. There is appropriated to the state treasurer for the following programs:

20.585(1) (1) Custodian of state funds.

20.585(1)(b)(b) Insurance. The amounts in the schedule for burglary and robbery insurance, which shall be purchased from the lowest responsible bidder under s. 16.75 (1).

20.585(1)(h) (h) Training conferences. All moneys received from participants in conferences conducted by the state treasurer under s. 14.59, for the purpose of payment of the costs of conducting such conferences.

20.585(1)(i) (i) Gifts and grants. All moneys received from gifts, grants and bequests made for the operations of the office of the state treasurer to carry out the purposes for which the gifts, grants and bequests are made.

20.585(1)(k) (k) Administrative expenses. From moneys transferred from the appropriation account under s. 20.566 (4) (j), the amounts in the schedule for the promotion of the unclaimed property program under ch. 177.

20.585(1)(kb) (kb) General program operations. From moneys transferred from the appropriation account under s. 20.505 (1) (kj), the amounts in the schedule for the custody of state funds.

20.585 History History: 1971 c. 125; 1973 c. 334; 1975 c. 270; 1977 c. 29; 1977 c. 418 ss. 160, 192; 1979 c. 221, 328; 1981 c. 20; 1983 a. 408; 1985 a. 29; 1989 a. 31; 1991 a. 39; 1993 a. 16; 1995 a. 27 ss. 1074m, 1079m, 1080m, 1126g to 1139r; 1995 a. 201; 1997 a. 27; 1999 a. 9 ss. 587, 597m; 1999 a. 44; 2001 a. 7, 16; 2003 a. 33; 2005 a. 478; 2009 a. 89; 2011 a. 32; 2013 a. 20.



20.625 Circuit courts.

20.625  Circuit courts. There is appropriated to the director of state courts for the following programs:

20.625(1) (1) Court operations.

20.625(1)(a)(a) Circuit courts. A sum sufficient for salaries and expenses of the judges, reporters and assistant reporters of the circuit courts.

20.625(1)(as) (as) Violent crime court costs. The amounts in the schedule for reimbursement under s. 753.061 (5) for the costs of operating 2 circuit court branches in the 1st judicial administrative district that primarily handle violent crime cases, to pay one-time court construction costs.

20.625(1)(b) (b) Permanent reserve judges. The amounts in the schedule for reimbursement of permanent reserve judges under s. 753.075 (3) (b).

20.625(1)(c) (c) Court interpreter fees. The amounts in the schedule to pay interpreter fees reimbursed under s. 758.19 (8) and 2009 Wisconsin Act 28, section 9109 (1).

20.625(1)(d) (d) Circuit court support payments. Biennially, the amounts in the schedule to make a payment to each county under s. 758.19 (5).

20.625(1)(e) (e) Guardian ad litem costs. The amounts in the schedule to pay the counties for guardian ad litem costs under s. 758.19 (6).

20.625(1)(g) (g) Sale of materials and services. All moneys received, other than from state agencies, by circuit courts from the sale of materials or services, for general program operations of the circuit courts.

20.625(1)(k) (k) Court interpreters. The amounts in the schedule to pay interpreter fees reimbursed under s. 758.19 (8) and 2009 Wisconsin Act 28, section 9109 (1). All moneys transferred from the appropriation account under s. 20.505 (1) (id) 8. shall be credited to this appropriation account.

20.625(1)(m) (m) Federal aid. All federal moneys received as authorized under s. 16.54 to carry out the purposes for which made and received.

20.625 History History: 1971 c. 125; 1975 c. 39, 283; 1977 c. 187 s. 135; 1977 c. 449; Sup. Ct. Order, 88 Wis. 2d xiii (1979); 1979 c. 34; 1983 a. 27; 1987 a. 399; 1989 a. 122; 1991 a. 39; 1993 a. 16, 206; 1995 a. 27; 1997 a. 27; 1999 a. 9; 2001 a. 16; 2005 a. 130; 2009 a. 28; 2011 a. 32.



20.660 Court of appeals.

20.660  Court of appeals. There is appropriated to the court of appeals for the following programs:

20.660(1) (1) Appellate proceedings.

20.660(1)(a)(a) General program operations. A sum sufficient to carry its functions into effect.

20.660(1)(m) (m) Federal aid. All moneys received from the federal government as authorized by the governor under s. 16.54 to carry out the purposes for which made and received.

20.660 History History: 1977 c. 187, 418; 1997 a. 27; 1999 a. 9.



20.665 Judicial commission.

20.665  Judicial commission. There is appropriated to the judicial commission:

20.665(1) (1) Judicial conduct.

20.665(1)(a)(a) General program operations. The amounts in the schedule for the general program operations of the judicial commission.

20.665(1)(cm) (cm) Contractual agreements. Biennially, the amounts in the schedule for payments relating to contractual agreements for investigations or prosecutions or both.

20.665(1)(mm) (mm) Federal aid. All federal moneys received as authorized under s. 16.54 and approved by the joint committee on finance to carry out the purposes for which made and received.

20.665 History History: 1977 c. 449; 1979 c. 221; 1981 c. 20; 1983 a. 27, 378; 1987 a. 27; 1989 a. 31; 1995 a. 27; 1999 a. 9; 2007 a. 20.



20.670 Judicial council.

20.670  Judicial council. There is appropriated to the judicial council for the following programs:

20.670(1) (1) Advisory services to the courts and the legislature.

20.670(1)(a)(a) General program operations. The amounts in the schedule for the program under s. 758.13.

20.670(1)(k) (k) Director of state courts and law library transfer. All moneys received from the appropriations under s. 20.680 (2) (a) to (ke) and (4) (a) to (h) for the purposes of the judicial council under s. 758.13.

20.670(1)(m) (m) Federal aid. All federal moneys received as authorized under s. 16.54 to carry out the purposes for which made and received.

20.670 History History: 2007 a. 20; 2011 a. 32.



20.680 Supreme court.

20.680  Supreme court. There is appropriated to the supreme court for the following programs:

20.680(1) (1) Supreme court proceedings.

20.680(1)(a)(a) General program operations. A sum sufficient to carry its functions into effect.

20.680(1)(m) (m) Federal aid. All federal money received as authorized under s. 16.54 to carry out the purposes for which made and received.

20.680(2) (2) Director of state courts.

20.680(2)(a)(a) General program operations. The amounts in the schedule to carry into effect the functions of the director of state courts.

20.680(2)(b) (b) Judicial planning and research. The amounts in the schedule for judicial planning and research.

20.680(2)(g) (g) Gifts and grants. All moneys received from gifts, grants, bequests and devises, to carry out the purposes for which made and received.

20.680(2)(ga) (ga) Court commissioner training. All moneys received from fees for court commissioner training programs under s. 757.68 (8), for those purposes.

20.680(2)(gc) (gc) Court interpreter training and certification. All moneys received from fees imposed under s. 885.38 (2), for court interpreter training and certification.

20.680(2)(h) (h) Materials and services. All moneys received from providing services and selling documents under s. 758.19 (2) to provide services and sell documents related to uniform forms, special reports, photocopies and pamphlets under s. 758.19 (2).

20.680(2)(i) (i) Municipal judge training. All moneys received from municipalities for municipal judge training programs to be used for municipal judge training.

20.680(2)(j) (j) Court information systems. All moneys received under s. 758.19 (4m), all moneys received under ss. 814.61, 814.62, and 814.63 that are required to be credited to this appropriation account under those sections, and $6 of each $21.50 received under s. 814.86 (1) for the operation of circuit court automated information systems under s. 758.19 (4).

20.680(2)(kc) (kc) Central services. The amounts in the schedule for administrative and support services for programs administered by the director of state courts. All moneys received by the director of state courts from the director of state courts for programs administered by the director of state courts shall be credited to this appropriation account, except that no money may be transferred from the appropriation account under sub. (1) (a).

20.680(2)(ke) (ke) Interagency and intra-agency automation assistance. All moneys received from a court or any state agency for services provided to the court or state agency related to the circuit court automation system for automated justice information systems.

20.680(2)(m) (m) Federal aid. All federal moneys received as authorized under s. 16.54 to carry out the purposes for which made and received.

20.680(2)(qm) (qm) Mediation fund. From the mediation fund created under s. 655.68, all moneys in the fund to be used for administrative expenses of the mediation system under subch. VI of ch. 655.

20.680(3) (3) Bar examiners and responsibility.

20.680(3)(g)(g) Board of bar examiners. All moneys received from the State Bar of Wisconsin, attorney licensing exam fees, and attorney licensing fees for the operational expenses of the board of bar examiners.

20.680(3)(h) (h) Office of lawyer regulation. All moneys received from the State Bar of Wisconsin and any other revenue derived from the activities of the office of lawyer regulation for the operational expenses of and the expenses of disciplinary investigations and actions by the office of lawyer regulations.

20.680(4) (4) Law library.

20.680(4)(a)(a) General program operations. The amounts in the schedule for general program operations.

20.680(4)(g) (g) Library collections and services. All moneys received by the state law library as fees or other charges for photocopying, microfilm copying, generation of copies of documents from optical disk or electronic storage, computer services, sales of books and other services provided in carrying out the functions of the library under s. 758.01 (2) to provide photocopying and microfilm copying of documents, generation of copies of documents from optical disk or electronic storage, publication of books, computer services and other services.

20.680(4)(h) (h) Gifts and grants. All moneys received from gifts, grants, donations, bequests and devises to carry out the purposes for which made and received.

20.680 History History: 1971 c. 125, 215; 1971 c. 254 s. 19; 1973 c. 90; 1975 c. 37; 1977 c. 26, 29; 1977 c. 187 s. 135; 1977 c. 418; Sup. Ct. Order, 88 Wis. 2d xiii (1979); 1979 c. 34; 1981 c. 20; 1983 a. 27, 158; 1985 a. 29, 340; 1987 a. 27, 399; 1989 a. 31; 1991 a. 32, 39, 269; 1993 a. 16, 491; 1995 a. 27; 1997 a. 27; 1999 a. 9; 2001 a. 16, 103, 105; 2003 a. 33, 139; 2005 a. 25, 157; 2007 a. 20; 2009 a. 28.

20.680 Annotation The supreme court has the power to formulate and carry into effect the court system budget. State ex rel. Moran v. Dept. of Admin. 103 Wis. 2d 311, 307 N.W.2d 658 (1981).



20.765 Legislature.

20.765  Legislature. There is appropriated to the legislature for the following programs:

20.765(1) (1) Enactment of state laws.

20.765(1)(a)(a) General program operations — assembly. A sum sufficient to carry out the functions of the assembly, excluding expenses for legislative documents.

20.765(1)(b) (b) General program operations — senate. A sum sufficient to carry out the functions of the senate, excluding expenses for legislative documents.

20.765(1)(d) (d) Legislative documents. A sum sufficient to pay legislative expenses for acquisition, production, retention, sales and distribution of legislative documents authorized under ss. 13.17, 13.90 (1) (g), 13.92 (1) (e) and (2m), and 35.78 (1) or the rules of the senate and assembly, except as provided in sub. (3) (em).

20.765(1)(e) (e) Gifts, grants, and bequests. All moneys received from gifts, grants, and bequests to carry out the purposes for which made.

20.765(3) (3) Service agencies and national associations.

20.765(3)(a)(a) Revisor of statutes bureau. For the revisor of statutes bureau, biennially, the amounts in the schedule for general program operations under s. 13.93, 2005 stats. No moneys may be encumbered or expended from this appropriation after June 30, 2008.

20.765(3)(b) (b) Legislative reference bureau. For the legislative reference bureau, biennially, the amounts in the schedule for general program operations under s. 13.92.

20.765(3)(c) (c) Legislative audit bureau. For the legislative audit bureau, biennially, the amounts in the schedule for general program operations under s. 13.94.

20.765(3)(d) (d) Legislative fiscal bureau. For the legislative fiscal bureau, biennially, the amounts in the schedule for general program operations under s. 13.95.

20.765(3)(e) (e) Joint legislative council; execution of functions, conduct of research, development of studies, and the provision of assistance to committees. For the joint legislative council, biennially, the amounts in the schedule for the execution of its functions under ss. 13.81 to 13.83 and 13.91 to conduct research, to develop studies and to assist the committees of the legislature.

20.765(3)(ec) (ec) Joint legislative council; contractual studies. For the joint legislative council, biennially, the amounts in the schedule for actuarial studies contracted and approved by the joint survey committee on retirement systems and for actuarial opinions ordered under s. 13.50 (6) (am).

20.765(3)(em) (em) Legislative technology services bureau. For the legislative technology services bureau, biennially, the amounts in the schedule for general program operations under s. 13.96.

20.765(3)(f) (f) Joint committee on legislative organization. For the joint committee on legislative organization, biennially, the amounts in the schedule for special studies contracted or otherwise approved by the joint committee under s. 13.90.

20.765(3)(fa) (fa) Membership in national associations. A sum sufficient to be disbursed under s. 13.90 (4) for payment of the annual fees entitling the legislature to membership in national organizations including, without limitation because of enumeration, the National Conference of State Legislatures, the National Conference of Commissioners on Uniform State Laws and the National Committee on Uniform Traffic Laws and Ordinances.

20.765(3)(g) (g) Gifts and grants to service agencies. For the legislative service agency under s. 13.81, 13.82, 13.90, 13.91, 13.92, 13.94, 13.95 or 13.96 to which directed, as a continuing appropriation, all gifts, grants, bequests and devises for the purposes for which made not inconsistent with said sections.

20.765(3)(ka) (ka) Audit bureau reimbursable audits. The amounts in the schedule for the provision of auditing services requested by state agencies or by the federal government, for audits specified in s. 13.94 (1s) (c) and for audits of the department of revenue relating to the state lottery and verifications of the odds of winning a lottery game under s. 565.37 (5). All moneys received by the legislative audit bureau from charges assessed to departments under s. 13.94 (1s) shall be credited to this appropriation.

20.765(3)(m) (m) Federal aid. All moneys received from the federal government as authorized by the governor under s. 16.54, for the legislative service agency to which directed.

20.765(4) (4) Capitol offices relocation.

20.765(4)(a)(a) Capitol offices relocation costs. Biennially, the amounts in the schedule for office relocation costs related to the assembly, senate, and legislative service agencies. Expenditures from this appropriation may be made only with the approval of the cochairpersons of the joint committee on legislative organization.

20.765 History History: 1971 c. 125; 1973 c. 90, 333; 1975 c. 39, 266; 1977 c. 29 ss. 355 to 358, 1654 (1); 1977 c. 418; 1977 c. 449 s. 496; 1979 c. 34; 1981 c. 20; 1983 a. 27; 1983 a. 192 s. 303 (3); 1983 a. 308; 1987 a. 119, 354, 399; 1989 a. 31, 66; 1991 a. 39, 269; 1993 a. 16, 52; 1995 a. 27, 162; 1997 a. 27, 237; 1999 a. 9; 2001 a. 107, 109; 2003 a. 33; 2005 a. 25, 316; 2007 a. 20.



20.835 Shared revenue and tax relief.

20.835  Shared revenue and tax relief. There is appropriated for distribution as follows:

20.835(1) (1) Shared revenue payments.

20.835(1)(c)(c) Expenditure restraint program account. A sum sufficient to make the payments under s. 79.05.

20.835(1)(db) (db) County and municipal aid account. A sum sufficient to make payments to counties, towns, villages, and cities under s. 79.035, less the amount paid from the appropriation under par. (r).

20.835(1)(dm) (dm) Public utility distribution account. A sum sufficient to make the payments under s. 79.04.

20.835(1)(e) (e) State aid; tax exempt property. Beginning in 2000, a sum sufficient to make the state aid payments under s. 79.095.

20.835(1)(r) (r) County and municipal aid account; police and fire protection fund. From the police and fire protection fund, after deducting the amounts appropriated from that fund under s. 20.155 (3) (t), all moneys received from the fees collected under s. 196.025 (6) to make the payments under s. 79.035.

20.835(2) (2) Tax relief.

20.835(2)(b)(b) Claim of right credit. A sum sufficient to make the payments under s. 71.07 (1).

20.835(2)(bb) (bb) Jobs tax credit. As a continuing appropriation, the amounts in the schedule to make the payments under ss. 71.07 (3q) (d) 2., 71.28 (3q) (d) 2., and 71.47 (3q) (d) 2.

20.835(2)(bc) (bc) Woody biomass harvesting and processing credit. A sum sufficient to make the payments under ss. 71.07 (3rm), 71.28 (3rm), and 71.47 (3rm).

20.835(2)(bd) (bd) Meat processing facility investment credit. A sum sufficient to make the payments under ss. 71.07 (3r), 71.28 (3r), and 71.47 (3r).

20.835(2)(be) (be) Food processing plant and food warehouse investment credit. A sum sufficient to make the payments under ss. 71.07 (3rn), 71.28 (3rn), and 71.47 (3rn).

20.835(2)(bL) (bL) Film production company investment credit. Payments under s. 71.07 (5h) (d) 2., 71.28 (5h) (d) 2., and 71.47 (5h) (d) 2.

20.835(2)(bm) (bm) Film production services credit. A sum sufficient to make the payments under ss. 71.07 (5f) (d) 2., 71.28 (5f) (d) 2., and 71.47 (5f) (d) 2.

20.835(2)(bn) (bn) Dairy manufacturing facility investment credit. As a continuing appropriation, the amounts in the schedule to make the payments under ss. 71.07 (3p) (d) 2., 71.28 (3p) (d) 2., and 71.47 (3p) (d) 2.

20.835(2)(bp) (bp) Dairy manufacturing facility investment credit; dairy cooperatives. As a continuing appropriation, the amount in the schedule to make the payments under ss. 71.07 (3p) (d) 3., 71.28 (3p) (d) 3., and 71.47 (3p) (d) 3.

20.835(2)(br) (br) Interest payments on overassessments of manufacturing property. A sum sufficient to make the payments under s. 70.511 (2) (bm).

20.835(2)(c) (c) Homestead tax credit. A sum sufficient to pay the aggregate claims approved under subch. VIII of ch. 71.

20.835(2)(ci) (ci) Development zones investment credit. A sum sufficient to make the payments under ss. 71.07 (2di) (b) 2., 71.28 (1di) (b) 2. and 71.47 (1di) (b) 2.

20.835(2)(cL) (cL) Development zones location credit. A sum sufficient to make the payments under ss. 71.07 (2dL) (c), 71.28 (1dL) (c), and 71.47 (1dL) (c).

20.835(2)(cm) (cm) Development zones jobs credit. A sum sufficient to make the payments under ss. 71.07 (2dj) (h), 71.28 (1dj) (h) and 71.47 (1dj) (h).

20.835(2)(cn) (cn) Development zones sales tax credit. A sum sufficient to make the payments under ss. 71.07 (2ds) (h), 71.28 (1ds) (h) and 71.47 (1ds) (h).

20.835(2)(co) (co) Enterprise zone jobs credit. A sum sufficient to make the payments under ss. 71.07 (3w) (c) 1., 71.28 (3w) (c) 1., and 71.47 (3w) (c) 1.

20.835(2)(dm) (dm) Farmland preservation credit. A sum sufficient to pay the aggregate claims approved under ss. 71.57 to 71.61.

20.835(2)(dn) (dn) Farmland tax relief credit. A sum sufficient to pay the aggregate claims approved under ss. 71.07 (3m) (c), 71.28 (2m) (c) and 71.47 (2m) (c), to the extent that these claims are not paid under par. (ka). No moneys may be encumbered or expended from this appropriation after the 2000 budget.

20.835(2)(do) (do) Farmland preservation credit, 2010 and beyond. A sum sufficient to pay the aggregate claims approved under s. 71.613 (2).

20.835(2)(em) (em) Veterans and surviving spouses property tax credit. A sum sufficient to pay the claims approved under s. 71.07 (6e).

20.835(2)(en) (en) Beginning farmer and farm asset owner tax credit. A sum sufficient to pay the claims approved under ss. 71.07 (8r), 71.28 (8r), and 71.47 (8r).

20.835(2)(ep) (ep) Cigarette and tobacco product tax refunds. A sum sufficient to pay refunds under ss. 139.323, 139.325, 139.803 and 139.805.

20.835(2)(f) (f) Earned income tax credit. A sum sufficient to pay the excess claims approved under s. 71.07 (9e) that are not paid under par. (kf).

20.835(2)(ka) (ka) Farmland tax relief credit; Indian gaming receipts. All moneys transferred from the appropriation account under s. 20.505 (8) (hm) 19. to pay the aggregate claims approved under ss. 71.07 (3m) (c), 71.28 (2m) (c) and 71.47 (2m) (c).

20.835(2)(kf) (kf) Earned income tax credit; temporary assistance for needy families. The amounts in the schedule to be used to pay, to the extent permitted under federal law, the claims approved under s. 71.07 (9e). All moneys transferred from the appropriation account under s. 20.437 (2) (md) shall be credited to this appropriation account.

20.835(2)(q) (q) Farmland tax relief credit. From the lottery fund, a sum sufficient to pay the aggregate claims approved under ss. 71.07 (3m) (c), 71.28 (2m) (c), and 71.47 (2m) (c), to the extent that these claims are not paid under par. (ka). No moneys may be encumbered or expended from this appropriation account during 1999-00, or for a taxable year that begins after December 31, 2009.

20.835(3) (3) State property tax credits.

20.835(3)(b)(b) School levy tax credit and first dollar credit. A sum sufficient to make the payments under s. 79.10 (4) and (5m).

20.835(3)(q) (q) Lottery and gaming credit. From the lottery fund, a sum sufficient to make the payments under s. 79.10 (5) and (6m) (c).

20.835(3)(s) (s) Lottery and gaming credit; late applications. From the lottery fund, a sum sufficient to make payments for the lottery and gaming credit under s. 79.10 (10) (bm) and (bn).

20.835(4) (4) County and local taxes.

20.835(4)(g)(g) County taxes. All moneys received from the taxes imposed under s. 77.70 for distribution to the counties that enact an ordinance imposing taxes under that section and for interest payments on refunds under s. 77.76 (3), except that 1.75% of those tax revenues collected under that section shall be credited to the appropriation account under s. 20.566 (1) (g).

20.835(4)(gb) (gb) Special district taxes. All moneys received from the taxes imposed under s. 77.705, and from the appropriation account under s. 20.566 (1) (gd), and all moneys received under s. 341.14 (6r) (b) 13. b., for the purpose of distribution to the special districts that adopt a resolution imposing taxes under subch. V of ch. 77, and for the purpose of financing a local professional baseball park district, except that of those tax revenues collected under subch. V of ch. 77 3% for the first 2 years of collection and 1.5% thereafter shall be credited to the appropriation account under s. 20.566 (1) (gd).

20.835(4)(gd) (gd) Premier resort area tax. All moneys received from the tax imposed under subch. X of ch. 77, and from the appropriation account under s. 20.566 (1) (gf), for distribution to the municipality or county that imposed the tax, except that 3.0% of those moneys shall be credited to the appropriation account under s. 20.566 (1) (gf).

20.835(4)(ge) (ge) Local professional football stadium district taxes. All moneys received from the taxes imposed under s. 77.706, and from the appropriation account under s. 20.566 (1) (ge), for the purpose of distribution to the special districts that adopt a resolution imposing taxes under subch. V of ch. 77, and for the purpose of financing a local professional football stadium district, except that, of those tax revenues collected under subch. V of ch. 77, 1.5% shall be credited to the appropriation account under s. 20.566 (1) (ge).

20.835(4)(gg) (gg) Local taxes. All moneys received from the taxes imposed under s. 66.0615 (1m) (a) and (b) and subchs. VIII and IX of ch. 77, and from the appropriation account under s. 20.566 (1) (gg), for distribution to the districts under subch. II of ch. 229 that impose those taxes, except that 2.55% of the moneys received from the taxes imposed under s. 66.0615 (1m) (a) and (b) and subchs. VIII and IX of ch. 77 shall be credited to the appropriation account under s. 20.566 (1) (gg).

20.835(5) (5) Payments in lieu of taxes.

20.835(5)(a)(a) Payments for municipal services. The amounts in the schedule to make payments for municipal services provided by municipalities to state facilities, as determined under s. 70.119 (7).

20.835 History History: 1971 c. 125 ss. 192 to 195, 521; 1971 c. 215; 1973 c. 90, 158, 333; 1975 c. 39; 1975 c. 372 s. 41; 1975 c. 424; 1977 c. 29, 31, 313, 418, 447; 1979 c. 34 ss. 637m to 643m, 2102 (46) (d); 1979 c. 221; 1979 c. 329 s. 25 (1); 1979 c. 350 s. 27 (1); 1981 c. 1, 20, 93, 317; 1983 a. 2 ss. 1, 12; 1983 a. 27 ss. 489m, 490m, 2202 (45); 1985 a. 29, 41, 205; 1987 a. 27 ss. 473 to 474r, 476; 1987 a. 92; 1987 a. 312 s. 17; 1987 a. 323, 328, 399, 411, 422; 1989 a. 31 ss. 551 to 557m, 564m; 1989 a. 56 s. 259; 1989 a. 336; 1991 a. 37; 1991 a. 39 ss. 250m, 653m to 659m; 1991 a. 225, 269; 1993 a. 16, 263; 1995 a. 27, 56, 209, 417; 1997 a. 27, 237; 1999 a. 5, 9, 10; 1999 a. 150 s. 672; 1999 a. 167; 2001 a. 16, 105, 109; 2003 a. 31, 33, 320; 2005 a. 25, 361, 405, 483; 2007 a. 20, 96, 97, 226; 2009 a. 2, 28, 269, 295; 2011 a. 32; 2011 a. 260 s. 80; 2013 a. 20.



20.855 Miscellaneous appropriations.

20.855  Miscellaneous appropriations. There is appropriated for the following programs:

20.855(1) (1) Cash management expenses; interest and principal repayment.

20.855(1)(a)(a) Obligation on operating notes. A sum sufficient to pay principal, interest and premium, if any, due on operating notes, including amounts due on periodic payments, and to make payments under an agreement or ancillary arrangement entered into under s. 18.73 (5) (a), pursuant to resolutions authorizing the issuance of the operating notes under s. 18.73 (1).

20.855(1)(b) (b) Operating note expenses. A sum sufficient to pay for the expenses of issuing operating notes and reserves securing such notes issued under subch. III of ch. 18.

20.855(1)(bm) (bm) Payment of canceled drafts. A sum sufficient to pay demands under s. 20.912 (3).

20.855(1)(c) (c) Interest payments to program revenue accounts. A sum sufficient to pay interest on temporary reallocations of moneys from program revenue accounts under s. 20.002 (11).

20.855(1)(d) (d) Interest payments to segregated funds. A sum sufficient to pay interest on temporary reallocations of moneys from segregated funds under s. 20.002 (11).

20.855(1)(dm) (dm) Interest reimbursements to federal government. A sum sufficient to pay any interest reimbursement to the federal government relating to the timing of transfers of federal grant funds for programs that are funded with moneys from the general fund and that are covered in an agreement between the federal department of the treasury and the state under the federal Cash Management Improvement Act of 1990, as amended.

20.855(1)(e) (e) Interest on prorated local government payments. A sum sufficient to pay interest on payments to local units of government under s. 16.53 (11).

20.855(1)(f) (f) Payment of fees to financial institutions. A sum sufficient to pay fees to financial institutions relating to the investment of moneys in the general fund in the state investment fund, other than moneys in program revenue appropriation accounts under s. 20.285, that are not otherwise paid from earnings from the investment of the moneys.

20.855(1)(gm) (gm) Payment of canceled drafts; program revenues. From the appropriate program revenue and program revenue — service accounts, a sum sufficient to pay demands under s. 20.912 (3).

20.855(1)(q) (q) Redemption of operating notes. From the operating note redemption fund, a sum sufficient to pay principal, interest and premium, if any, due on operating notes issued under subch. III of ch. 18.

20.855(1)(r) (r) Interest payments to general fund. A sum sufficient to pay interest on temporary reallocations of moneys from the general fund under s. 20.002 (11).

20.855(1)(rm) (rm) Payment of canceled drafts; segregated revenues. From the appropriate segregated funds, a sum sufficient to pay demands under s. 20.912 (3).

20.855(3) (3) Capitol renovation expenses.

20.855(3)(b)(b) Capitol restoration and relocation planning. Biennially, the amounts in the schedule for the planning of capitol restoration projects and for planning a facility to house offices to be relocated from the capitol, legislative branch agencies or judicial branch agencies.

20.855(3)(c) (c) Historically significant furnishings. Biennially, the amounts in the schedule for the acquisition, restoration and replacement by the department of administration of historically significant furnishings under s. 16.838.

20.855(4) (4) Tax, assistance and transfer payments.

20.855(4)(a)(a) Interest on overpayment of taxes. A sum sufficient to pay interest on overpayments of taxes refunded or credited under s. 70.511 (2) (b), 71.89 (1), 71.90 (1) or 77.59 (6) (c).

20.855(4)(am) (am) Great Lakes protection fund contribution. As a continuing appropriation, the amounts in the schedule for the department of administration to make this state's contribution to the Great Lakes protection fund under s. 14.84 and to pay any interest due the Great Lakes protection fund because of late payment of this state's contribution.

20.855(4)(be) (be) Study of engineering. The amounts in the schedule, to be disbursed by the department of administration over a 3-year period, to make grants to a municipality or a non-profit organization in a 1st class city for the purpose of furthering the study of engineering to meet the needs of business and the state. This paragraph does not apply after June 30, 2012.

20.855(4)(bm) (bm) Oil pipeline terminal tax distribution. A sum sufficient to distribute oil pipeline terminal taxes to towns, villages, and cities under s. 76.24 (2) (am), except that the distribution paid from this appropriation in fiscal year 2006-07 may not exceed $652,100.

20.855(4)(c) (c) Minnesota income tax reciprocity. A sum sufficient to pay to the state of Minnesota any losses of income taxes occurring because of income tax reciprocity between this state and Minnesota and any interest payments due under s. 71.10 (7).

20.855(4)(ca) (ca) Minnesota income tax reciprocity bench mark. The amounts in the schedule to fund a bench mark study by the department of revenue of the revenue loss under s. 71.10 (7) (b).

20.855(4)(cm) (cm) Illinois income tax reciprocity. For taxable years beginning after December 31, 1999, a sum sufficient to pay to the state of Illinois any losses of income taxes occurring because of income tax reciprocity between this state and Illinois and any interest payments due under s. 71.10 (7e).

20.855(4)(cn) (cn) Illinois income tax reciprocity bench mark. The amounts in the schedule to fund this state's portion of a bench mark study by the department of revenue of the revenue loss under s. 71.10 (7e) (b).

20.855(4)(co) (co) Illinois income tax reciprocity, 1998 and 1999. The amounts in the schedule to pay to the state of Illinois any losses of income taxes occurring because of income tax reciprocity between this state and Illinois, as determined under s. 71.10 (7e), for taxable years beginning after December 31, 1997, and before January 1, 2000.

20.855(4)(e) (e) Transfer to conservation fund; land acquisition reimbursement. A sum sufficient in an amount equal to the amount to be paid into the conservation fund as determined under s. 25.29 (1) (e). The amounts may be paid at such intervals during each fiscal year as the secretary of administration deems appropriate or necessary.

20.855(4)(f) (f) Transfer to environmental fund; nonpoint sources. From the general fund, the amounts in the schedule to be transferred to the environmental fund.

20.855(4)(fc) (fc) Aids for certain local purchases and projects. The amounts in the schedule for the purposes specified in 2009 Wisconsin Act 28, section 9157 (2u).

20.855(4)(fm) (fm) Transfer to transportation fund; hub facility exemptions. Beginning on July 1, 2004, and on July 1 of every fiscal year thereafter, to be transferred to the transportation fund, a sum sufficient in an amount equal to the amount to be paid into the transportation fund, as determined under s. 76.31.

20.855(4)(fr) (fr) Transfer to transportation fund; disaster damage aids. From the general fund, in the 2nd fiscal year of each fiscal biennium, to be transferred to the transportation fund, a sum sufficient in an amount equal to the amount calculated under s. 86.34 (7).

20.855(4)(gd) (gd) American Red Cross, Badger Chapter. As a continuing appropriation, from moneys received as amounts designated under s. 71.10 (5k) (b), the net amount certified under s. 71.10 (5k) (h) 3. for the Badger Chapter of the American Red Cross for its Wisconsin Disaster Relief Fund.

20.855(4)(ge) (ge) Feeding America; Second Harvest food banks. As a continuing appropriation, from moneys received as amounts designated under s. 71.10 (5j) (b), the net amount certified under s. 71.10 (5j) (h) 3. for Second Harvest food banks in Wisconsin that are members of Feeding America.

20.855(4)(q) (q) Terminal tax distribution. From the transportation fund, a sum sufficient for the towns', villages' and cities' share of railroad taxes under s. 76.24 (2) (a).

20.855(4)(r) (r) Petroleum allowance. From the petroleum inspection fund, a sum sufficient for the payment of allowances and interest under s. 168.12 (6).

20.855(4)(s) (s) Transfer to conservation fund; motorboat formula. From the transportation fund, a sum sufficient in an amount equal to the amount to be paid into the conservation fund as determined under s. 25.29 (1) (c). The amounts may be paid at such intervals during each fiscal year as the secretary of administration deems appropriate or necessary.

20.855(4)(t) (t) Transfer to conservation fund; snowmobile formula. On July 1 of each fiscal year, from the transportation fund, a sum sufficient in an amount as determined under s. 25.29 (1) (d) to be paid into the snowmobile account in the conservation fund.

20.855(4)(u) (u) Transfer to conservation fund; all-terrain vehicle formula. From the transportation fund, a sum sufficient in an amount equal to the amount to be paid into the conservation fund as determined under s. 25.29 (1) (dm). The amounts may be paid at such intervals during each fiscal year as the secretary of administration deems appropriate or necessary.

20.855(4)(v) (v) Transfer to conservation fund; utility terrain vehicle formula. From the transportation fund, a sum sufficient in an amount equal to the amount to be paid into the conservation fund as determined under s. 25.29 (1) (dr). The amounts may be paid at such intervals during each fiscal year as the secretary of administration deems appropriate or necessary.

20.855(4)(w) (w) Transfer to transportation fund; petroleum inspection fund. From the petroleum inspection fund, the amounts in the schedule to be transferred to the transportation fund.

20.855(4)(wc) (wc) Petroleum inspection fund supplement to environmental fund; environmental management. From the petroleum inspection fund, the amounts in the schedule, including $80,000 in each fiscal year as a well compensation fee, to be transferred to the environmental fund for environmental management.

20.855(5) (5) State housing authority reserve fund.

20.855(5)(a)(a) Enhancement of credit of authority debt. The amounts in the schedule to be paid into the state housing authority reserve fund.

20.855(6) (6) Miscellaneous receipts.

20.855(6)(g)(g) Gifts and grants. As a continuing appropriation, all moneys received from moneys deposited in the general fund under s. 20.907 to carry out the purposes for which such moneys were given. The department of administration may establish numeric subunits from the appropriation made under this paragraph for each state agency or division thereof which receives or is designated to act as trustee for a gift, grant, bequest or devise for which no specific appropriation is made under this chapter. For internal accounting purposes only, the department may reflect the amounts in each subunit under the appropriation totals for the respective state agencies administering the programs for which the gifts, grants, bequests or devises are used.

20.855(6)(h) (h) Vehicle and aircraft receipts. The amounts in the schedule for the purpose of subsidizing the cost of operation, maintenance and depreciation of the vehicles and aircraft. All moneys received by state agencies under ss. 11.37 and 20.916 (7) for political and other personal uses of state-owned vehicles and aircraft shall be credited to this appropriation. The department of administration may transfer moneys from this appropriation to the proper appropriation of any state agency from which state vehicle and aircraft costs are financed.

20.855(6)(i) (i) Miscellaneous program revenue. The amounts in the schedule for authorized purposes for revenue deposited into the general fund under s. 20.906 (1) and not otherwise appropriated under this chapter. All moneys received for authorized purposes from revenue deposited into the general fund under s. 20.906 (1), not otherwise appropriated under this chapter, shall be credited to this appropriation. The department of administration may establish numeric subunits from the appropriation made under this paragraph for each state agency or division thereof which receives revenue for which no specific appropriation is made under this chapter. For internal accounting purposes only, the department may reflect the amounts in each subunit under the appropriation totals for the respective state agencies administering the programs for which the revenue is used.

20.855(6)(j) (j) Custody accounts. All moneys received by state agencies for deposit in accounts authorized under s. 20.907 (5), together with interest or other income authorized to be credited to such accounts, to carry out the purposes for which received. The department of administration may establish numeric subunits from the appropriation made under this paragraph for each state agency or division thereof depositing moneys in an account authorized in s. 20.907 (5). For internal accounting purposes only, the department may reflect the amounts in each subunit under the appropriation totals for the respective state agencies depositing the moneys.

20.855(6)(k) (k) Aids to individuals and organizations. All moneys received by any state agency from any other state agency for the purpose of providing aids to individuals and organizations under any program authorized by law that are not directed to be deposited in any other appropriation account, to be used for the purpose of providing such aids. The department of administration may establish numeric subunits from the appropriation made under this paragraph for each state agency or division thereof which receives moneys for the purpose of providing aids to individuals or organizations under any program authorized by law that are not directed to be deposited in any other appropriation account. For internal accounting purposes only, the department may reflect the amounts in each subunit under the appropriation totals for the respective state agencies administering the programs for which the moneys are used.

20.855(6)(ka) (ka) Local assistance. All moneys received by any state agency from any other state agency for the purpose of providing assistance to local governmental units under any program authorized by law that are not directed to be deposited in any other appropriation account, to be used for the purpose of providing such assistance. The department of administration may establish numeric subunits from the appropriation made under this paragraph for each state agency or division thereof which receives moneys for the purpose of providing assistance to local governmental units under any program authorized by law that are not directed to be deposited in any other appropriation account. For internal accounting purposes only, the department may reflect the amounts in each subunit under the appropriation totals for the respective state agencies administering the programs for which the moneys are used.

20.855(6)(m) (m) Federal aid. As a continuing appropriation, all moneys received from moneys deposited in the general fund under s. 16.54 to carry out the purposes for which such moneys were given. The department of administration may establish numeric subunits from the appropriation made under this paragraph for each state agency or division thereof which receives moneys from the federal government under s. 16.54 for which no specific appropriation is made under this chapter. For internal accounting purposes only, the department may reflect the amounts in each subunit under the appropriation totals for the respective state agencies administering the programs for which the federal moneys are used.

20.855(6)(pz) (pz) Indirect cost reimbursements. All moneys not otherwise appropriated under this chapter received from the federal government as reimbursement of indirect costs of grants and contracts for the purposes authorized in s. 16.54 (9) (b).

20.855(8) (8) Marquette University.

20.855(8)(a)(a) Dental clinic and education facility; principal repayment, interest and rebates. A sum sufficient to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing the construction grant under s. 13.48 (32), to make the payments determined by the building commission under s. 13.488 (1) (m) that are attributable to the proceeds of obligations incurred in financing the construction grant under s. 13.48 (32), and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.855(9) (9) State capitol renovation and restoration.

20.855(9)(a)(a) South wing renovation and restoration. As a continuing appropriation, the amounts in the schedule for the restoration and renovation of the south wing of the state capitol.

20.855 History History: 1971 c. 215; 1973 c. 26, 27, 90, 331; 1975 c. 39, 164; 1977 c. 29 ss. 367 to 374m, 1657 (50); 1977 c. 107, 272, 418; 1979 c. 34 s. 613, 643, 644 to 666m; 1979 c. 221; 1981 c. 1, 20; 70 Atty. Gen. 154; 1981 c. 93, 317, 346; 1983 a. 3; 1983 a. 27 ss. 475, 491 to 497, 525; 1983 a. 300; 1985 a. 29, 120; 1987 a. 27, 142; 1987 a. 312 s. 17; 1989 a. 31, 335; 1991 a. 39; 1993 a. 16, 496; 1995 a. 27, 404; 1997 a. 27, 63; 1999 a. 4, 9; 2001 a. 16, 109; 2003 a. 33; 2005 a. 25, 45; 2007 a. 20; 2009 a. 28, 89; 2011 a. 32, 208, 221; 2013 a. 20 ss. 284b, 466 to 468.



20.865 Program supplements.

20.865  Program supplements. There is appropriated to the various state agencies from the respective funds and accounts from which their appropriations are financed, the amounts provided in this section as approved by the department of administration under ss. 16.50 and 20.928, but only after the amounts included in the respective program appropriations for the purposes specified in this section have been exhausted. Every expenditure under this section for purposes normally financed by a program revenue appropriation or segregated revenue appropriation from program receipts shall be charged to the appropriate account, but if there are insufficient moneys available in that account, the expenditure shall be charged to the fund from which the appropriation is made. Those general fund expenditures paid from general purpose revenues for purposes financed by program revenues shall be separately accounted for and the general fund, except as otherwise provided in sub. (2) (d), (j) and (t) and s. 36.52, shall be reimbursed for those expenditures as soon as moneys become available in the appropriate account.

20.865(1) (1) Employee compensation and support.

20.865(1)(a)(a) Judgments and legal expenses. A sum sufficient to pay for legal expenses under s. 59.32 (3), for costs under ss. 227.485 and 814.245 and for the costs of judgments, orders and settlements of actions, appeals and complaints under subch. II of ch. 111 or subch. II or III of ch. 230, and those judgments, awards, orders and settlements under ss. 165.25 (6), 321.42, 775.04 and 895.46 that are not otherwise reimbursable as liability costs under par. (fm). Release of moneys under this paragraph pursuant to any settlement agreement, whether or not incorporated into an order, is subject to approval of the attorney general.

20.865(1)(c) (c) Compensation and related adjustments. A sum sufficient to supplement the appropriations to state agencies for the cost of compensation and related adjustments approved by the legislature under s. 111.92 for represented employees and by the joint committee on employment relations under s. 230.12 and by the legislature, when required, for nonrepresented employees in the classified service and comparable adjustments for nonrepresented employees in the unclassified service, except those nonrepresented employees specified in ss. 20.923 (4g), (5) and (6) (c) and (m) and 230.08 (2) (d) and (f), as determined under s. 20.928, other than adjustments funded under par. (cj). Unclassified employees included under s. 20.923 (2) need not be paid comparable adjustments.

Effective date text (c) Compensation and related adjustments. A sum sufficient to supplement the appropriations to state agencies for the cost of compensation and related adjustments approved by the legislature under s. 111.92 for represented employees and by the joint committee on employment relations under s. 230.12 and by the legislature, when required, for nonrepresented employees in the classified service and comparable adjustments for nonrepresented employees in the unclassified service, except those nonrepresented employees specified in ss. 20.923 (6) (c) and 230.08 (2) (f), as determined under s. 20.928, other than adjustments funded under par. (cj). Unclassified employees included under s. 20.923 (2) need not be paid comparable adjustments.

20.865(1)(ci) (ci) Nonrepresented university system senior executive, faculty and academic pay adjustments. A sum sufficient to pay the cost of pay and related adjustments approved by the joint committee on employment relations under s. 230.12 (3) (e) for University of Wisconsin System employees under ss. 20.923 (4g), (5) and (6) (m) and 230.08 (2) (d) who are not included within a collective bargaining unit for which a representative is certified under subch. V of ch. 111, as determined under s. 20.928, other than adjustments funded under par. (cj).

Effective date text (ci) University pay adjustments. A sum sufficient to pay the cost of pay and related adjustments approved by the joint committee on employment relations under s. 230.12 (3) (e) for University of Wisconsin System employees, as determined under s. 20.928, other than adjustments funded under par. (cj).

20.865(1)(cj) (cj) Pay adjustments for certain university employees. The amounts in the schedule to finance the cost of pay and related adjustments approved or provided by law, by the legislature under s. 111.92, by the joint committee on employment relations under s. 230.12 or by the governor, the joint committee on finance or the legislature in budget determinations for employees of the University of Wisconsin System in the unclassified service whose positions are wholly or partly funded from federal revenue under 7 USC 343, whenever federal revenue is not provided to finance this cost, but not including any adjustments provided by the board of regents of the University of Wisconsin System to correct salary inequities or to recognize competitive factors from moneys not allocated for that purpose by law or in budget determinations. Moneys from this appropriation may be used to finance the cost of adjustments for a position that is partly funded from federal revenue only in proportion to the part funded from federal revenue.

20.865(1)(d) (d) Employer fringe benefit costs. A sum sufficient to pay the cost of state employer contributions for state employee fringe benefits under chs. 40 and 108 and s. 66.191, 1981 stats., and s. 303.21 as determined under s. 20.928.

20.865(1)(e) (e) Additional biweekly payroll. The amounts in the schedule to pay salary and fringe benefit costs incurred during the 27th pay period in any fiscal year in which such a period occurs for employment of permanent state employees, including permanent project employees, on the biweekly payroll system.

20.865(1)(em) (em) Financial and procurement services. The amounts in the schedule to supplement the general purpose revenue appropriations of state agencies for charges assessed by the department of administration under ss. 16.53 (13) and 16.71 (6) for financial and procurement services performed on behalf of the agencies, except charges for procurement savings identified under s. 16.71 (6). Supplemental funding from this appropriation for assessments made under s. 16.71 (6) in any fiscal year is limited to those state agencies having total procurements of less than $100,000,000 in the preceding fiscal year, as determined by the department of administration.

20.865(1)(fm) (fm) Risk management. The amounts in the schedule to supplement the appropriations of state agencies for costs assessed under s. 16.865 (8) to pay for state liability arising from judgments and settlements under ss. 165.25 (6), 775.04, 895.46 (1) and 895.47, for state employer costs for worker's compensation claims of state employees under ch. 102 and for losses of and damage to state property incurred in programs financed with general purpose revenue.

20.865(1)(fn) (fn) Physically handicapped supplements. The amounts in the schedule to pay the cost of acquiring services or acquiring, maintaining or renting special equipment to accommodate a physical disability of a state employee, who without which could not perform the responsibilities of the position to which he or she is appointed. Payment for service acquisition under this paragraph may not be made for a period of more than 3 months per employee.

20.865(1)(g) (g) Judgments and legal expenses; program revenues. From the appropriate program revenue and program revenue — service accounts, a sum sufficient to pay for legal expenses under s. 59.32 (3), for costs under ss. 227.485 and 814.245 and for the cost of judgments, orders and settlements of actions, appeals and complaints under subch. II of ch. 111 or subch. II or III of ch. 230, and those judgments, awards, orders and settlements under ss. 165.25 (6), 321.42, 775.04 and 895.46 that are not otherwise reimbursable as liability costs under par. (fm). Release of moneys under this paragraph pursuant to any settlement agreement, whether or not incorporated into an order, is subject to approval of the attorney general.

20.865(1)(i) (i) Compensation and related adjustments; program revenues. From the appropriate program revenue and program revenue — service accounts, a sum sufficient to supplement the appropriations to state agencies for the cost of compensation and related adjustments approved by the legislature under s. 111.92 for represented employees and by the joint committee on employment relations under s. 230.12 and the legislature, when required for nonrepresented employees in the classified service and comparable adjustments for nonrepresented employees in the unclassified service, except those nonrepresented employees specified in ss. 20.923 (4g), (5) and (6) (c) and (m) and 230.08 (2) (d) and (f), as determined under s. 20.928, other than adjustments funded under par. (cj). Unclassified employees included under s. 20.923 (2) need not be paid comparable adjustments.

Effective date text (i) Compensation and related adjustments; program revenues. From the appropriate program revenue and program revenue — service accounts, a sum sufficient to supplement the appropriations to state agencies for the cost of compensation and related adjustments approved by the legislature under s. 111.92 for represented employees and by the joint committee on employment relations under s. 230.12 and the legislature, when required for nonrepresented employees in the classified service and comparable adjustments for nonrepresented employees in the unclassified service, except those nonrepresented employees specified in ss. 20.923 (6) (c) and 230.08 (2) (f), as determined under s. 20.928, other than adjustments funded under par. (cj). Unclassified employees included under s. 20.923 (2) need not be paid comparable adjustments.

20.865(1)(ic) (ic) Nonrepresented university system senior executive, faculty and academic pay adjustments. From the appropriate program revenue and program revenue — service accounts, a sum sufficient to supplement the appropriations to the University of Wisconsin System to pay the cost of pay and related adjustments approved by the joint committee on employment relations under s. 230.12 (3) (e) for University of Wisconsin System employees under ss. 20.923 (4g), (5) and (6) (m) and 230.08 (2) (d) who are not included within a collective bargaining unit for which a representative is certified under subch. V of ch. 111, as determined under s. 20.928, other than adjustments funded under par. (cj).

Effective date text (ic) University pay adjustments. From the appropriate program revenue and program revenue — service accounts, a sum sufficient to supplement the appropriations to the University of Wisconsin System to pay the cost of pay and related adjustments approved by the joint committee on employment relations under s. 230.12 (3) (e) for University of Wisconsin System employees, as determined under s. 20.928, other than adjustments funded under par. (cj).

20.865(1)(j) (j) Employer fringe benefit costs; program revenues. From the appropriate program revenue and program revenue — service accounts, a sum sufficient to supplement the appropriations to state agencies to pay the cost of state employer contributions for state employee fringe benefits under chs. 40 and 108 and s. 66.191, 1981 stats., and s. 303.21 as determined under s. 20.928.

20.865(1)(jm) (jm) Additional biweekly payroll; nonfederal program revenues. From the appropriate nonfederal program revenue and program revenue — service accounts, a sum sufficient to pay salary and fringe benefit costs incurred during the 27th pay period in any fiscal year in which such a period occurs for employment of permanent state employees, including permanent project employees, on the biweekly payroll system.

20.865(1)(js) (js) Financial and procurement services; program revenues. From the appropriate program revenue and program revenue — service appropriations, a sum sufficient to supplement the program revenue appropriations to state agencies for charges assessed by the department of administration under ss. 16.53 (13) and 16.71 (6) for financial and procurement services performed on behalf of the agencies, except charges for procurement savings identified under s. 16.71 (6). Supplemental funding from this appropriation for assessments made under s. 16.71 (6) in any fiscal year is limited to those state agencies having total procurements of less than $100,000,000 in the preceding fiscal year, as determined by the department of administration.

20.865(1)(kr) (kr) Risk management; program revenues. From the appropriate program revenue and program revenue — service accounts, a sum sufficient to supplement the program revenue appropriations of state agencies for costs assessed under s. 16.865 (8) to pay for state liability arising from judgments and settlements under ss. 165.25 (6), 775.04, 895.46 (1) and 895.47, for state employer costs for worker's compensation claims of state employees under ch. 102 and for losses of and damage to state property incurred in programs financed with program revenue.

20.865(1)(Ln) (Ln) Physically handicapped supplements; program revenues. From the appropriate program revenue and program revenue — service accounts, a sum sufficient to supplement the program revenue appropriations to state agencies to pay the cost of acquiring services or acquiring, maintaining or renting special equipment to accommodate a physical disability of a state employee, who without which could not perform the responsibilities of the position to which he or she is appointed. Payment for service acquisition under this paragraph may not be made for a period of more than 3 months per employee.

20.865(1)(m) (m) Additional biweekly payroll; federal program revenues. From the appropriate federal program revenue accounts, a sum sufficient to pay salary and fringe benefit costs incurred during the 27th pay period in any fiscal year in which such a period occurs for employment of permanent state employees, including permanent project employees, on the biweekly payroll system.

20.865(1)(q) (q) Judgments and legal expenses; segregated revenues. From the appropriate segregated funds, a sum sufficient to pay for legal expenses under s. 59.32 (3), for costs under ss. 227.485 and 814.245 and for the cost of judgments, orders and settlements of actions, appeals and complaints under subch. II of ch. 111 or subch. II or III of ch. 230, and those judgments, awards, orders and settlements under ss. 165.25 (6), 321.42, 775.04 and 895.46 that are not otherwise reimbursable as liability costs under par. (fm). Release of moneys under this paragraph pursuant to any settlement agreement, whether or not incorporated into an order, is subject to approval of the attorney general.

20.865(1)(s) (s) Compensation and related adjustments; segregated revenues. From the appropriate segregated funds, a sum sufficient to supplement the appropriations to state agencies for the cost of compensation and related adjustments approved by the legislature under s. 111.92 for represented employees and by the joint committee on employment relations under s. 230.12 and the legislature, when required for nonrepresented employees in the classified service and comparable adjustments for nonrepresented employees in the unclassified service, except those nonrepresented employees specified in ss. 20.923 (4g), (5) and (6) (c) and (m) and 230.08 (2) (d) and (f), as determined under s. 20.928. Unclassified employees under s. 20.923 (2) need not be paid comparable adjustments.

Effective date text (s) Compensation and related adjustments; segregated revenues. From the appropriate segregated funds, a sum sufficient to supplement the appropriations to state agencies for the cost of compensation and related adjustments approved by the legislature under s. 111.92 for represented employees and by the joint committee on employment relations under s. 230.12 and the legislature, when required for nonrepresented employees in the classified service and comparable adjustments for nonrepresented employees in the unclassified service, except those nonrepresented employees specified in ss. 20.923 (6) (c) and 230.08 (2) (f), as determined under s. 20.928. Unclassified employees under s. 20.923 (2) need not be paid comparable adjustments.

20.865(1)(si) (si) Nonrepresented university system senior executive, faculty and academic pay adjustments. From the appropriate segregated funds, a sum sufficient to supplement the appropriations to the University of Wisconsin System to pay the cost of pay and related adjustments approved by the joint committee on employment relations under s. 230.12 (3) (e) for University of Wisconsin System employees under ss. 20.923 (4g), (5) and (6) (m) and 230.08 (2) (d) who are not included within a collective bargaining unit for which a representative is certified under subch. V of ch. 111, as determined under s. 20.928.

Effective date text (si) University pay adjustments. From the appropriate segregated funds, a sum sufficient to supplement the appropriations to the University of Wisconsin System to pay the cost of pay and related adjustments approved by the joint committee on employment relations under s. 230.12 (3) (e) for University of Wisconsin System employees, as determined under s. 20.928.

20.865(1)(t) (t) Employer fringe benefit costs; segregated revenues. From the appropriate segregated funds, a sum sufficient to supplement the appropriations to state agencies to pay the cost of state employer contributions for state employee fringe benefits under chs. 40 and 108 and s. 66.191, 1981 stats., and s. 303.21 as determined under s. 20.928.

20.865(1)(tm) (tm) Additional biweekly payroll; nonfederal segregated revenues. From the appropriate segregated funds derived from nonfederal segregated revenues, a sum sufficient to pay salary and fringe benefit costs incurred during the 27th pay period in any fiscal year in which such a period occurs for employment of permanent state employees, including permanent project employees, on the biweekly payroll system.

20.865(1)(ts) (ts) Financial and procurement services; segregated revenues. From the appropriate segregated funds, a sum sufficient to supplement the appropriations to state agencies for charges assessed by the department of administration under ss. 16.53 (13) and 16.71 (6) for financial and procurement services performed on behalf of the agencies, except charges for procurement savings identified under s. 16.71 (6). Supplemental funding from this appropriation for assessments made under s. 16.71 (6) in any fiscal year is limited to those state agencies having total procurements of less than $100,000,000 in the preceding fiscal year, as determined by the department of administration.

20.865(1)(ur) (ur) Risk management; segregated revenues. From the appropriate segregated funds, a sum sufficient to supplement the segregated revenue appropriations of state agencies for costs assessed under s. 16.865 (8) to pay for state liability arising from judgments and settlements under ss. 165.25 (6), 775.04, 895.46 (1) and 895.47, for state employer costs for worker's compensation claims of state employees under ch. 102 and for losses of and damage to state property incurred in programs financed with segregated revenue.

20.865(1)(vn) (vn) Physically handicapped supplements; segregated revenues. From the appropriate segregated funds, a sum sufficient to supplement the appropriations to state agencies to pay the cost of acquiring services or acquiring, maintaining or renting special equipment to accommodate a physical disability of a state employee, who without which could not perform the responsibilities of the position to which he or she is appointed. Payment for service acquisition under this paragraph may not be made for a period of more than 3 months per employee.

20.865(1)(x) (x) Additional biweekly payroll; federal segregated revenues. From the appropriate segregated funds derived from federal segregated revenues, a sum sufficient to pay salary and fringe benefit costs incurred during the 27th pay period in any fiscal year in which such a period occurs for employment of permanent state employees, including permanent project employees, on the biweekly payroll system.

20.865(2) (2) State programs and facilities.

20.865(2)(a)(a) Private facility rental increases. The amounts in the schedule to finance the unbudgeted costs of rental increases under leases of private facilities occupied by state agencies.

20.865(2)(ag) (ag) State-owned office rent supplement. The amounts in the schedule to cover costs in excess of budgeted amounts as a result of increased rental rates in state-owned buildings which are approved by the building commission.

20.865(2)(am) (am) Space management. The amounts in the schedule to finance the unbudgeted costs of remodeling, moving, additional rental costs, and move-related vacant space costs resulting from relocations of state agencies directed by the department of administration.

20.865(2)(d) (d) State deposit fund. A sum sufficient to pay the allocable share of amounts required to be paid into the state deposit fund for deposits of the respective funds. Amounts expended from this paragraph for programs financed by general purpose revenues shall not be allocated back to the respective program appropriations.

20.865(2)(e) (e) Maintenance of capitol and executive residence. The amounts in the schedule for the cost of operations, protective services and maintenance of the capitol building and the executive residence, including minor projects approved under s. 13.48 (3) or (10) or 16.855 (16) (b), to be paid into the appropriation made under s. 20.505 (5) (ka).

20.865(2)(eb) (eb) Executive residence furnishings replacement. As a continuing appropriation, the amounts in the schedule for replacement of furnishings, decorative items and fixtures at the executive residence. Expenditures under this paragraph may be made only with the approval of the department of administration, upon recommendation of the state capitol and executive residence board under s. 16.83.

20.865(2)(em) (em) Groundwater survey and analysis. The amounts in the schedule for the survey and analysis of groundwater conditions and problems under ss. 16.968, 36.25 (6) and 280.13 and subch. II of ch. 281.

20.865(2)(g) (g) Private facility rental increases; program revenues. From the appropriate program revenue and program revenue — service accounts, a sum sufficient to supplement the appropriations to state agencies to finance the unbudgeted costs of rental increases under leases of private facilities occupied by state agencies.

20.865(2)(gg) (gg) State-owned office rent supplement; program revenues. From the appropriate program revenue and program revenue — service accounts, a sum sufficient to supplement the program revenue appropriations to state agencies to cover costs in excess of budgeted amounts as a result of increased rental rates in state-owned buildings which are approved by the building commission.

20.865(2)(gm) (gm) Space management; program revenues. From the appropriate program revenue and program revenue — service accounts, a sum sufficient to finance the unbudgeted costs of remodeling, moving, additional rental costs, and move-related vacant space costs resulting from relocations of state agencies directed by the department of administration.

20.865(2)(i) (i) Enterprise resource planning system; program revenues. From the appropriate program revenue and program revenue — service accounts, a sum sufficient to supplement the appropriations to state agencies to cover costs incurred by state agencies under s. 16.971 (2) (cf) in excess of budgeted amounts.

20.865(2)(j) (j) State deposit fund; program revenues. From the appropriate program revenue and program revenue — service accounts, a sum sufficient to pay the allocable share of the amounts required to be paid into the state deposit fund for deposits of the respective funds. Amounts expended from this paragraph for programs financed by program revenues shall not be allocated back to the respective program appropriations.

20.865(2)(L) (L) Data processing and telecommunications study; program revenues. From the appropriate program revenue and program revenue — service accounts, a sum sufficient to pay assessments to state agencies and charges to miscellaneous appropriations for the data processing and telecommunications study under 1989 Wisconsin Act 31, section 3001 (5).

20.865(2)(q) (q) Private facility rental increases; segregated revenues. From the appropriate segregated funds, a sum sufficient to supplement the appropriations to state agencies to finance the unbudgeted costs of rental increases under leases of private facilities occupied by state agencies.

20.865(2)(qg) (qg) State-owned office rent supplement; segregated revenues. From the appropriate segregated funds, a sum sufficient to supplement the appropriations to state agencies to cover costs in excess of budgeted costs as a result of increased rental rates in state-owned buildings which are approved by the building commission.

20.865(2)(qm) (qm) Space management; segregated revenues. From the appropriate segregated funds, a sum sufficient to finance the unbudgeted costs of remodeling, moving, additional rental costs, and move-related vacant space costs resulting from relocations of state agencies directed by the department of administration.

20.865(2)(r) (r) Enterprise resource planning system; segregated revenues. From the appropriate segregated funds, a sum sufficient to supplement the appropriations to state agencies to cover costs incurred by state agencies under s. 16.971 (2) (cf) in excess of budgeted amounts.

20.865(2)(t) (t) State deposit fund; segregated revenues. From the appropriate segregated funds, a sum sufficient to supplement the appropriations of state agencies to pay the allocable share of amounts required to be paid into the state deposit fund for deposits of the respective funds. Amounts expended from this paragraph shall not be allocated back to the respective program appropriations.

20.865(3) (3) Taxes and special charges.

20.865(3)(a)(a) Property taxes. A sum sufficient for the payment of property taxes to local governments under s. 74.65.

20.865(3)(g) (g) Property taxes; program revenues. From the appropriate program revenue and program revenue — service accounts, a sum sufficient to supplement the appropriations to state agencies for the payment of property taxes to local governments under s. 74.65.

20.865(3)(i) (i) Payments for municipal services; program revenues. From the appropriate program revenue and program revenue — service accounts, a sum sufficient to supplement the program revenue appropriations to state agencies to make payments for municipal services provided by municipalities to state facilities, as determined under s. 70.119 (7) (b), for the administration of programs financed from program revenue or program revenue — service appropriations, except program revenue derived from academic student fees levied by the board of regents of the University of Wisconsin System.

20.865(3)(q) (q) Property taxes; segregated revenues. From the appropriate segregated funds, a sum sufficient to supplement the appropriations to state agencies for the payment of property taxes to local governments under s. 74.65.

20.865(3)(s) (s) Payments for municipal services; segregated revenues. From the appropriate segregated funds, a sum sufficient to supplement the segregated revenue appropriations to state agencies to make payments for municipal services provided by municipalities to state facilities, as determined under s. 70.119 (7) (b), for the administration of programs financed from segregated revenue appropriations.

20.865(4) (4) Joint committee on finance supplemental appropriations. There is appropriated to the joint committee on finance:

20.865(4)(a) (a) General purpose revenue funds general program supplementation. Biennially, the amounts in the schedule to be used to supplement appropriations of the general fund which prove insufficient because of unforeseen emergencies or which prove insufficient to accomplish the purposes for which made, to be used to make loans to appropriations from the general or any segregated fund as provided in s. 13.101 (4m) and miscellaneous expense of the joint committee on finance not to exceed $250. All loans from this appropriation when repaid shall be credited to this appropriation if repaid during the biennium in which the loan is made. All loans from this appropriation not repaid during the biennium in which the loan is made shall be general purpose revenues-earned. The governor may under this paragraph allot sums not in excess of $1,000 to any department or agency when necessary, without a meeting of the joint committee on finance. All allotments made under this paragraph by the governor shall be certified by him or her to the department of administration, and expenditures therefrom shall be shown in the state budget report as an additional cost of the state agency to which such allotments were made.

20.865(4)(g) (g) Program revenue funds general program supplementation. From the appropriate program revenue and program revenue — service accounts, a sum sufficient to supplement sum certain program revenue and program revenue — service appropriations as provided under s. 13.101. The governor may, under this paragraph, allot sums not in excess of $1,000 to any state agency if necessary, without a meeting of the joint committee on finance. All allotments made under this paragraph by the governor shall be certified by him or her to the department of administration, and expenditures therefrom shall be shown in the state budget report as an additional cost of the state agency to which the allotments were made.

20.865(4)(k) (k) Public assistance programs supplementation. All moneys transferred under 2001 Wisconsin Act 16, section 9258 (2w), to supplement appropriations as provided in s. 13.101 for cash benefit payments to Wisconsin works participants under s. 49.148.

20.865(4)(m) (m) Federal funds general program supplementation. All moneys received from the federal government to supplement appropriations as provided in s. 13.101 for the administration of federally funded programs.

20.865(4)(u) (u) Segregated funds general program supplementation. From the appropriate segregated funds, a sum sufficient to supplement appropriations made from such funds, as provided in s. 13.101. The governor may under this paragraph allot sums not in excess of $1,000 to any state agency when necessary, without a meeting of the joint committee on finance. All supplements made under this paragraph to an appropriation by the governor shall be certified by him or her to the department of administration, and expenditures therefrom shall be shown in the state budget report as an additional cost of the state agency for which such supplements were made.

20.865(8) (8) Supplementation of program revenue and program revenue — service appropriations. There is appropriated to the department of administration:

20.865(8)(g) (g) Supplementation of program revenue and program revenue — service appropriations. From the appropriate program revenue and program revenue — service accounts, a sum sufficient to supplement sum certain program revenue and program revenue — service appropriations as provided under ss. 16.515 and 16.517.

20.865 History History: 1971 c. 125; 1971 c. 270 ss. 94, 95, 104; 1973 c. 90, 117, 151; 1973 c. 243 s. 82; 1973 c. 333; Sup. Ct. Order, 67 Wis. 2d 773 (1975); 1975 c. 39; 1975 c. 41 s. 52; 1975 c. 81, 224; 1977 c. 29, 44; 1977 c. 196 ss. 130 (8), 131; 1977 c. 203; 1977 c. 272 s. 98; 1977 c. 273, 344; 1977 c. 418 ss. 175d to 178, 929 (1); 1979 c. 32 s. 92 (5); 1979 c. 34 ss. 631b, 631d, 631f, 631h, 667 to 675; 1979 c. 48, 126, 221; 1981 c. 20, 96, 314, 317, 391; 1983 a. 27 ss. 498 to 526, 2204 (57) (b); 1983 a. 36; 1983 a. 191 s. 6; 1983 a. 192, 409; 1985 a. 29, 42, 52, 111; 1985 a. 182 s. 57; 1987 a. 27, 378; 1987 a. 403 ss. 28, 256; 1989 a. 31, 39, 336; 1991 a. 39; 1993 a. 16; 1995 a. 27, 201, 227, 400, 445; 1997 a. 27, 35, 41, 237; 1999 a. 9; 2001 a. 16, 106; 2003 a. 33; 2005 a. 25; 2007 a. 20, 200; 2009 a. 28; 2011 a. 10, 32; 2013 a. 20.



20.866 Public debt.

20.866  Public debt. There are irrevocably appropriated to the bond security and redemption fund and to the capital improvement fund, as a first charge upon all revenues of this state, sums sufficient for payment of principal, interest and premium due, if any, on public debt contracted under subchs. I and IV of ch. 18. There are also irrevocably appropriated to the bond security and redemption fund and to the capital improvement fund, as a first charge upon all revenues of this state, sums sufficient for the payment due, if any, under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a) relating to any public debt contracted under subchs. I and IV of ch. 18.

20.866(1) (1) Bond security and redemption fund. From the bond security and redemption fund, there is appropriated to the building commission:

20.866(1)(u) (u) Principal repayment and interest. A sum sufficient from moneys appropriated under sub. (2) (zp) and ss. 20.115 (2) (d) and (7) (b) and (s), 20.190 (1) (c), (d), (i), and (j), 20.225 (1) (c) and (i), 20.245 (1) (e) and (j), 20.250 (1) (c) and (e), 20.255 (1) (d), 20.285 (1) (d), (je), and (gj), 20.320 (1) (c) and (t) and (2) (c), 20.370 (7) (aa), (ac), (ad), (ag), (aq), (ar), (at), (au), (bq), (br), (cb), (cc), (cd), (cg), (cq), (cr), (cs), (ct), (ea), (eq), and (er), 20.395 (6) (af), (aq), (ar), and (au), 20.410 (1) (e), (ec), and (ko) and (3) (e), 20.435 (2) (ee), 20.465 (1) (d), 20.485 (1) (f) and (go), (3) (t) and (4) (qm), 20.505 (4) (es), (et), (ha), and (hb) and (5) (c), (g), and (kc), 20.855 (8) (a), and 20.867 (1) (a) and (b) and (3) (a), (b), (bb), (bc), (bd), (be), (bf), (bg), (bh), (bi), (bj), (bL), (bm), (bn), (bp), (bq), (br), (bu), (bv), (cb), (cd), (cf), (ch), (cj), (g), (h), (i), (kd), and (q) for the payment of principal, interest, premium due, if any, and payment due, if any, under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a) relating to any public debt contracted under subchs. I and IV of ch. 18.

20.866(2) (2) Capital improvement authorizations. Estimated disbursements under this subsection shall not be included in the schedule under s. 20.005. There is appropriated to the building commission for the following agencies and purposes:

20.866(2)(s) (s) University of Wisconsin; academic facilities. From the capital improvement fund, a sum sufficient for the board of regents of the University of Wisconsin System to acquire, construct, develop, enlarge or improve university academic educational facilities and facilities to support such facilities. The state may contract public debt in an amount not to exceed $2,255,401,100 for this purpose. Of this amount:

20.866(2)(s)1. 1. An amount equal to $123,410,000 is allocated for the Milwaukee initiative. The total amount of debt authorized under this subdivision may not exceed the following amounts on the following dates:

20.866(2)(s)1.a. a. Prior to July 1, 2011, $43,365,000.

20.866(2)(s)1.b. b. July 1, 2011, to June 30, 2013, $93,330,000.

20.866(2)(s)1.c. c. July 1, 2013, or thereafter, $123,410,000.

20.866(2)(t) (t) University of Wisconsin; self-amortizing facilities. From the capital improvement fund, a sum sufficient for the board of regents of the University of Wisconsin System to acquire, construct, develop, enlarge or improve university self-amortizing educational facilities and facilities to support such facilities. The state may contract public debt in an amount not to exceed $2,718,606,300 for this purpose. Of this amount, $4,500,000 is allocated only for the University of Wisconsin-Madison indoor practice facility for athletic programs and only at the time that ownership of the facility is transferred to the state.

20.866(2)(ta) (ta) Natural resources; Warren Knowles-Gaylord Nelson stewardship 2000 program. From the capital improvement fund a sum sufficient for the Warren Knowles-Gaylord Nelson stewardship 2000 program under s. 23.0917. The state may contract public debt in an amount not to exceed $1,134,500,000 for this program. Except as provided in s. 23.0917 (4g) (b), (4m) (k), (5) and (5m), the amounts obligated, as defined in s. 23.0917 (1) (e), under this paragraph may not exceed $46,000,000 in fiscal year 2000-01, may not exceed $46,000,000 in fiscal year 2001-02, may not exceed $60,000,000 in each fiscal year beginning with fiscal year 2002-03 and ending with fiscal year 2009-10, may not exceed $86,000,000 in fiscal year 2010-11, may not exceed $60,000,000 in fiscal year 2011-12, may not exceed $60,000,000 in fiscal year 2012-13, may not exceed $47,500,000 in fiscal year 2013-14, may not exceed $54,500,000 in fiscal year 2014-15, may not exceed $54,500,000 in fiscal year 2015-16, and may not exceed $50,000,000 in each fiscal year beginning with fiscal year 2016-17 and ending with fiscal year 2019-20.

20.866(2)(tb) (tb) Natural resources; municipal clean drinking water grants. From the capital improvement fund, a sum sufficient to the department of natural resources to provide funds for municipal clean drinking water grants under s. 281.53. The state may contract public debt in an amount not to exceed $9,800,000 for this purpose.

20.866(2)(tc) (tc) Clean water fund program. From the capital improvement fund, a sum sufficient for the purposes of s. 281.57 (10m) and (10r) and to be transferred to the environmental improvement fund for the purposes of the clean water fund program under ss. 281.58 and 281.59. The state may contract public debt in an amount not to exceed $740,843,200 for this purpose. Of this amount, the amount needed to meet the requirements for state deposits under 33 USC 1382 is allocated for those deposits. Of this amount, $8,250,000 is allocated to fund the minority business development and training program under s. 200.49 (2) (b). Moneys from this appropriation account may be expended for the purposes of s. 281.57 (10m) and (10r) only in the amount by which the department of natural resources and the department of administration determine that moneys available under par. (tn) are insufficient for the purposes of s. 281.57 (10m) and (10r).

20.866(2)(td) (td) Safe drinking water loan program. From the capital improvement fund, a sum sufficient to be transferred to the environmental improvement fund for the safe drinking water loan program under s. 281.61. The state may contract public debt in an amount not to exceed $60,200,000 for this purpose.

20.866(2)(te) (te) Natural resources; nonpoint source grants. From the capital improvement fund, a sum sufficient for the department of natural resources to provide funds for nonpoint source water pollution abatement projects under s. 281.65 and to provide the grant under 2003 Wisconsin Act 33, section 9138 (3f). The state may contract public debt in an amount not to exceed $94,310,400 for this purpose.

20.866(2)(tf) (tf) Natural resources; nonpoint source. From the capital improvement fund, a sum sufficient for the department of natural resources to fund nonpoint source water pollution abatement projects under s. 281.65 (4c) and (4e). The state may contract public debt in an amount not to exceed $32,000,000 for this purpose.

20.866(2)(tg) (tg) Natural resources; environmental repair. From the capital improvement fund, a sum sufficient for the department of natural resources to fund investigations and remedial action under s. 292.11 (7) (a) or 292.31 and remedial action under s. 281.83 and for payment of this state's share of environmental repair that is funded under 42 USC 6991 to 6991i or 42 USC 9601 to 9675. The state may contract public debt in an amount not to exceed $57,000,000 for this purpose. Of this amount, $7,000,000 is allocated for remedial action under s. 281.83.

20.866(2)(th) (th) Natural resources; urban nonpoint source cost-sharing. From the capital improvement fund, a sum sufficient for the department of natural resources to provide cost-sharing grants for urban nonpoint source water pollution abatement and storm water management projects under s. 281.66, to provide municipal flood control and riparian restoration cost-sharing grants under s. 281.665, and to make the grant under 2007 Wisconsin Act 20, section 9135 (1i). The state may contract public debt in an amount not to exceed $46,900,000 for this purpose. Of this amount, $500,000 is allocated in fiscal biennium 2001-03 for dam rehabilitation grants under s. 31.387.

20.866(2)(ti) (ti) Natural resources; contaminated sediment removal. From the capital improvement fund, a sum sufficient for the department of natural resources to fund removal of contaminated sediment under s. 281.87. The state may contract public debt in an amount not to exceed $32,000,000 for this purpose.

20.866(2)(tk) (tk) Natural resources; environmental segregated fund supported administrative facilities. From the capital improvement fund, a sum sufficient for the department of natural resources to acquire, construct, develop, enlarge or improve natural resource administrative office, laboratory, equipment storage and maintenance facilities. The state may contract public debt in an amount not to exceed $19,969,200 for this purpose.

20.866(2)(tL) (tL) Natural resources; segregated revenue supported dam safety projects. From the capital improvement fund, a sum sufficient for the department of natural resources to provide financial assistance to counties, cities, villages, towns, and public inland lake protection and rehabilitation districts for dam safety projects under s. 31.385. The state may contract public debt in an amount not to exceed $6,600,000 for this purpose.

20.866(2)(tm) (tm) Natural resources; pollution abatement and sewage collection facilities, ORAP funding. From the capital improvement fund, a sum sufficient to the department of natural resources to acquire, construct, develop, enlarge or improve point source water pollution abatement facilities and sewage collection facilities under ss. 281.55 and 281.56. The state may contract public debt in an amount not to exceed $145,060,325 for this purpose. Of this amount, $5,000,000 is allocated for point source water pollution abatement facilities and sewage collection facilities under s. 281.56.

20.866(2)(tn) (tn) Natural resources; pollution abatement and sewage collection facilities. From the capital improvement fund, a sum sufficient to the department of natural resources to acquire, construct, develop, enlarge or improve point source water pollution abatement facilities and sewage collection facilities under s. 281.57 and to upgrade or replace a drinking water treatment plant under s. 281.57 (10t) including eligible engineering design costs. Payments may be made from this appropriation for capital improvement expenditures and encumbrances authorized under s. 281.57 before July 1, 1990, except for reimbursements made under s. 281.57 (9m) (a) and except as provided in s. 281.57 (10e), (10f), (10m), (10r) and (10t). Payments may also be made from this appropriation for expenditures and encumbrances resulting from disputed costs under s. 281.57 if an appeal of an eligibility determination is filed before July 1, 1990, and the result of the dispute requires additional funds for an eligible project. The state may contract public debt in an amount not to exceed $893,493,400 for this purpose.

20.866(2)(to) (to) Natural resources; pollution abatement and sewage collection facilities; combined sewer overflow. From the capital improvement fund, a sum sufficient to the department of natural resources to provide funds for the construction of combined sewer overflow projects and for eligible engineering design costs under s. 281.63. The state may contract public debt in an amount not to exceed $200,600,000 for this purpose. Of this amount, $7,360,000 is allocated to fund the minority business demonstration and training program under s. 200.49.

20.866(2)(tp) (tp) Natural resources; recreation projects. From the capital improvement fund, a sum sufficient for the department of natural resources to acquire, construct, develop or enlarge state recreation facilities and to assist municipalities and other qualifying entities in the acquisition, construction, development, enlargement or improvement of recreational boating facilities under s. 30.92. The state may contract public debt in an amount not to exceed $56,055,000 for this purpose. Of this amount, $1,200,000 is allocated to assist municipalities and other qualifying entities in the acquisition, construction, development, enlargement or improvement of recreational boating facilities under s. 30.92.

20.866(2)(tq) (tq) Natural resources; local parks land acquisition and development. From the capital improvement fund, a sum sufficient for the department of natural resources to pay the state's share of aids for land acquisition and development of local parks under s. 23.09 (20). The state may contract public debt in an amount not to exceed $2,490,000 for this purpose.

20.866(2)(tr) (tr) Natural resources; recreation development. From the capital improvement fund, a sum sufficient for the department of natural resources to acquire, construct, develop, enlarge or improve state recreation facilities and state fish hatcheries. The state may contract public debt in an amount not to exceed $23,061,500 for this purpose.

20.866(2)(ts) (ts) Natural resources; land acquisition. From the capital improvement fund, a sum sufficient for the department of natural resources for outdoor recreation land acquisition activities and for acquiring state forest lands. The state may contract public debt in an amount not to exceed $45,608,600 for these purposes. Of this amount of public debt not authorized for the department before August 9, 1989, $2,000,000 is allocated on August 9, 1989, for natural areas land acquisition activities.

20.866(2)(tt) (tt) Natural resources; Wisconsin natural areas heritage program. From the capital improvement fund, as a part of the outdoor recreation land acquisition program, a sum sufficient for the department of natural resources for natural areas land acquisition activities under the Wisconsin natural areas heritage program. The state may contract public debt in an amount not to exceed $2,500,000 for this purpose. Moneys from this appropriation may be expended in each fiscal year only in an amount equal to the value of all gifts, contributions and land dedications accepted under the Wisconsin natural areas heritage program.

20.866(2)(tu) (tu) Natural resources; segregated revenue supported facilities. From the capital improvement fund, a sum sufficient for the department of natural resources to acquire, construct, develop, enlarge or improve natural resource administrative office, laboratory, equipment storage or maintenance facilities and to acquire, construct, develop, enlarge or improve state recreation facilities and state fish hatcheries. The state may contract public debt in an amount not to exceed $102,365,300 for this purpose.

20.866(2)(tv) (tv) Natural resources; general fund supported administrative facilities. From the capital improvement fund, a sum sufficient for the department of natural resources to acquire, construct, develop, enlarge or improve natural resource administrative office, laboratory, equipment, storage or maintenance facilities. The state may contract public debt in an amount not to exceed $16,514,100 for this purpose.

20.866(2)(tw) (tw) Natural resources; ice age trail. From the capital improvement fund, as a part of the outdoor recreation land acquisition program, a sum sufficient for the department of natural resources for the acquisition and development of the ice age trail under s. 23.17. The state may contract public debt in an amount not to exceed $750,000 for this purpose. Moneys expended from this appropriation in each fiscal year may not exceed an amount equal to the sum of the amount received under s. 20.370 (7) (gg) from gifts, grants and bequests for that fiscal year plus an amount equal to the valuation of the land accepted for dedication under s. 23.293 (5) in that fiscal year.

20.866(2)(tx) (tx) Natural resources; dam safety projects. From the capital improvement fund, a sum sufficient for the department of natural resources to provide financial assistance to counties, cities, villages, towns, and public inland lake protection and rehabilitation districts for dam safety projects under s. 31.385. The state may contract public debt in an amount not to exceed $17,500,000 for this purpose.

20.866(2)(ty) (ty) Natural resources; segregated revenue supported land acquisition. From the capital improvement fund, a sum sufficient for the department of natural resources for outdoor recreation and preservation land acquisition activities. The state may contract debt in an amount not to exceed $2,500,000 for this purpose.

20.866(2)(tz) (tz) Natural resources; Warren Knowles-Gaylord Nelson stewardship program. From the capital improvement fund a sum sufficient for the purposes specified in s. 23.0915 (1). The state may contract public debt in an amount not to exceed $231,000,000 for this purpose.

20.866(2)(u) (u) Transportation; administrative facilities. From the capital improvement fund, a sum sufficient for the department of transportation to acquire, construct, develop, enlarge or improve transportation administrative and operating facilities under s. 84.01 (28). The state may contract public debt in an amount not to exceed $8,890,400 for this purpose.

20.866(2)(ug) (ug) Transportation; accelerated bridge improvements. From the capital improvement fund, a sum sufficient to acquire, construct, develop, enlarge or improve local bridges under s. 84.11 and interstate bridges under s. 84.12. The state may contract public debt in an amount not to exceed $46,849,800 for this purpose.

20.866(2)(ugm) (ugm) Transportation; major interstate bridge construction. From the capital improvement fund, a sum sufficient for the department of transportation to fund major interstate bridge projects under s. 84.016. The state may contract public debt in an amount not to exceed $225,000,000 for this purpose.

20.866(2)(up) (up) Transportation; rail passenger route development. From the capital improvement fund, a sum sufficient for the department of transportation to fund rail passenger route development under s. 85.061 (3). The state may contract public debt in an amount not to exceed $122,000,000 for this purpose. Of this amount, not more than $10,000,000 may be used to fund the purposes specified in s. 85.061 (3) (a) 2. and 3.

20.866(2)(ur) (ur) Transportation; accelerated highway improvements. From the capital improvement fund, a sum sufficient to acquire, construct, develop, enlarge, or improve state highway facilities as provided by ss. 84.06 and 84.09. The state may contract public debt in an amount not to exceed $185,000,000 for this purpose. This paragraph does not apply with respect to any southeast Wisconsin freeway megaproject under s. 84.0145.

20.866(2)(us) (us) Transportation; connecting highway improvements. From the capital improvement fund, a sum sufficient to acquire, construct, reconstruct, resurface, develop, enlarge or improve connecting highway facilities as provided by s. 84.51 (3). The state may contract public debt in an amount not to exceed $15,000,000 for this purpose.

20.866(2)(ut) (ut) Transportation; federally aided highway facilities. From the capital improvement fund, a sum sufficient to acquire, construct, develop, enlarge or improve highway facilities as provided by s. 84.53. The state may contract public debt in an amount not to exceed $10,000,000 for this purpose.

20.866(2)(uu) (uu) Transportation; highway projects. From the capital improvement fund, a sum sufficient for the department of transportation to acquire, construct, reconstruct, improve, or develop highway projects under ss. 84.06 and 84.09. The state may contract public debt in an amount not to exceed $41,000,000 for this purpose. This paragraph does not apply with respect to any southeast Wisconsin freeway megaproject under s. 84.0145.

20.866(2)(uum) (uum) Transportation; major highway and rehabilitation projects. From the capital improvement fund, a sum sufficient for the department of transportation to fund major highway and rehabilitation projects, as provided under s. 84.555. The state may contract public debt in an amount not to exceed $565,480,400 for this purpose.

20.866(2)(uup) (uup) Transportation; southeast rehabilitation projects, southeast megaprojects, and high-cost bridge projects. From the capital improvement fund, a sum sufficient for the department of transportation to fund the Marquette interchange reconstruction project under s. 84.014, as provided under s. 84.555, the reconstruction of the I 94 north-south corridor and the zoo interchange, as provided under s. 84.555 (1m), southeast Wisconsin freeway megaprojects under s. 84.0145, as provided under s. 84.555 (1m), and high-cost state highway bridge projects under s. 84.017, as provided under s. 84.555 (1m). The state may contract public debt in an amount not to exceed $704,750,000 for these purposes. In addition, the state may contract public debt in an amount not to exceed $107,000,000 for the reconstruction of the Zoo interchange and I 94 north-south corridor, as provided under s. 84.555 (1m), as southeast Wisconsin freeway megaprojects under s. 84.0145, and in an amount not to exceed $200,000,000 for high-cost state highway bridge projects under s. 84.017, as provided under s. 84.555 (1m).

20.866(2)(uur) (uur) Transportation; state highway rehabilitation projects, southeast megaprojects. From the capital improvement fund, a sum sufficient for the department of transportation to fund state highway rehabilitation projects, as provided under s. 84.95, and southeast Wisconsin freeway megaprojects under s. 84.0145, as provided under s. 84.555 (1m). The state may contract public debt in an amount not to exceed $250,000,000 for these purposes. In addition, the state may contract public debt in an amount not to exceed $50 million for these purposes. In addition, the state may contract public debt in an amount not to exceed $204,712,200 for these purposes. In addition, the state may contract public debt in an amount not to exceed $115,351,500 for these purposes. In addition, the state may contract public debt in an amount not to exceed $200,000,000 for southeast Wisconsin freeway megaprojects under s. 84.0145, as provided under s. 84.555 (1m).

20.866(2)(uus) (uus) Transportation; major highway projects. From the capital improvement fund, a sum sufficient for the department of transportation to fund major highway projects, as provided under s. 84.56. The state may contract public debt in an amount not to exceed $100,000,000 for these purposes.

20.866(2)(uut) (uut) Transportation; state highway rehabilitation, certain projects. From the capital improvement fund, a sum sufficient for the department of transportation to fund state highway rehabilitation projects, as provided under s. 84.57. The state may contract public debt in an amount not to exceed $141,000,000 for this purpose.

20.866(2)(uv) (uv) Transportation, harbor improvements. From the capital improvement fund, a sum sufficient for the department of transportation to provide grants for harbor improvements. The state may contract public debt in an amount not to exceed $92,700,000 for this purpose.

20.866(2)(uw) (uw) Transportation; rail acquisitions and improvements. From the capital improvement fund, a sum sufficient for the department of transportation to acquire railroad property under ss. 85.08 (2) (L) and 85.09; and to provide grants and loans for rail property acquisitions and improvements under s. 85.08 (4m) (c) and (d). The state may contract public debt in an amount not to exceed $208,500,000 for these purposes.

20.866(2)(uwz) (uwz) Transportation; local roads for job preservation, state funds. From the capital improvement fund, a sum sufficient for the department of transportation to award grants under s. 86.312. The state may contract public debt in an amount not to exceed $2,000,000 for this purpose.

20.866(2)(ux) (ux) Corrections; correctional facilities. From the capital improvement fund, a sum sufficient for the department of corrections to acquire, construct, develop, enlarge or improve adult and juvenile correctional facilities. The state may contract public debt in an amount not to exceed $875,075,600 for this purpose.

20.866(2)(uy) (uy) Corrections; self-amortizing facilities and equipment. From the capital improvement fund, a sum sufficient for the department of corrections to acquire, develop, enlarge or improve facilities and equipment used in prison industries. The state may contract public debt in an amount not to exceed $7,337,000 for this purpose.

20.866(2)(uz) (uz) Corrections; juvenile correctional facilities. From the capital improvement fund, a sum sufficient for the department of corrections to acquire, construct, develop, enlarge or improve juvenile correctional facilities. The state may contract public debt in an amount not to exceed $28,984,500 for this purpose.

20.866(2)(v) (v) Health services; mental health and secure treatment facilities. From the capital improvement fund, a sum sufficient for the department of health services to acquire, construct, develop, enlarge or extend mental health and secure treatment facilities. The state may contract public debt in an amount not to exceed $181,108,800 for this purpose.

20.866(2)(we) (we) Agriculture; soil and water. From the capital improvement fund, a sum sufficient for the department of agriculture, trade and consumer protection to provide for soil and water resource management under s. 92.14. The state may contract public debt in an amount not to exceed $54,075,000 for this purpose.

20.866(2)(wf) (wf) Agriculture; conservation reserve enhancement. From the capital improvement fund, a sum sufficient for the department of agriculture, trade and consumer protection to fund the conservation reserve enhancement program under s. 93.70. The state may contract public debt in an amount not to exceed $28,000,000 for this purpose.

20.866(2)(wr) (wr) Administration; Black Point Estate. From the capital improvement fund, a sum sufficient for the department of administration to adapt for public use the property known as Black Point Estate. The state may contract public debt in an amount not to exceed $1,600,000 for this purpose.

20.866(2)(ws) (ws) Administration; energy conservation projects; capital improvement fund. From the capital improvement fund, a sum sufficient for the department of administration to provide funding to agencies, as defined in s. 16.70 (1e), for energy conservation construction projects at state facilities under the jurisdiction of the agencies pursuant to s. 16.847 (2). The state may contract public debt in an amount not exceeding $200,000,000 for this purpose.

20.866(2)(x) (x) Building commission; previous lease rental authority. From the capital improvement fund, a sum sufficient to the building commission to acquire, construct, develop, enlarge or improve facilities authorized by the legislature prior to July 1, 1969. The state may contract public debt in an amount not to exceed $143,071,600 for this purpose.

20.866(2)(xc) (xc) Building commission; refunding tax-supported general obligation debt. From the capital improvement fund, a sum sufficient to refund the whole or any part of any unpaid indebtedness used to finance facilities in which general obligation bonds are paid from general purpose revenue. The state may contract public debt in an amount not to exceed $2,102,086,430 for this purpose. Such indebtedness shall be construed to include any premium and interest payable with respect thereto. Debt incurred by this paragraph shall be repaid under the appropriations providing for the retirement of public debt incurred for tax-supported facilities in proportional amounts to the purposes for which the debt was refinanced. It is the intent of the legislature that this refunding authority only be used if the true interest costs to the state can be reduced.

20.866(2)(xd) (xd) Building commission; refunding self-amortizing general obligation debt. From the capital improvement fund, a sum sufficient to refund the whole or any part of any unpaid indebtedness used to finance facilities in which general obligation bonds are repaid from program revenues or segregated funds. The state may contract public debt in an amount not to exceed $272,863,033 for this purpose. Such indebtedness shall be construed to include any premium and interest payable with respect thereto. Debt incurred by this paragraph shall be repaid under the appropriations providing for the retirement of public debt incurred for self-amortizing facilities in proportional amounts to the purposes for which the debt was refinanced. It is the intent of the legislature that this refunding authority only be used if the true interest costs to the state can be reduced.

20.866(2)(xe) (xe) Building commission; refunding tax-supported and self-amortizing general obligation debt incurred before June 30, 2005. From the capital improvement fund, a sum sufficient to refund the whole or any part of any unpaid indebtedness used to finance tax-supported or self-amortizing facilities. The state may contract public debt in an amount not to exceed $250,000,000 for this purpose. Such indebtedness shall be construed to include any premium and interest payable with respect thereto. Debt incurred by this paragraph shall be incurred before June 30, 2005, and shall be repaid under the appropriations providing for the retirement of public debt incurred for tax-supported and self-amortizing facilities in proportional amounts to the purposes for which the debt was refinanced.

20.866(2)(xf) (xf) Building commission; refunding tax-supported and self-amortizing general obligation debt before July 1, 2011. From the capital improvement fund, a sum sufficient to refund the whole or any part of any unpaid indebtedness used to finance tax-supported or self-amortizing facilities. The state may contract public debt in an amount not to exceed $474,000,000 for this purpose. Such indebtedness shall be construed to include any premium and interest payable with respect thereto. Debt incurred by this paragraph shall be incurred before July 1, 2011, and shall be repaid under the appropriations providing for the retirement of public debt incurred for tax-supported and self-amortizing facilities in proportional amounts to the purposes for which the debt was refinanced.

20.866(2)(xg) (xg) Building commission; refunding tax-supported and self-amortizing general obligation debt before July 1, 2013. From the capital improvement fund, a sum sufficient to refund the whole or any part of any unpaid indebtedness used to finance tax-supported or self-amortizing facilities. The state may contract public debt in an amount not to exceed $264,200,000 for this purpose. Such indebtedness shall be construed to include any premium and interest payable with respect thereto. Debt incurred by this paragraph shall be incurred before July 1, 2013, and shall be repaid under the appropriations providing for the retirement of public debt incurred for tax-supported and self-amortizing facilities in proportional amounts to the purposes for which the debt was refinanced.

20.866(2)(xm) (xm) Building commission; refunding tax-supported and self-amortizing general obligation debt. From the capital improvement fund, a sum sufficient to refund the whole or any part of any unpaid indebtedness used to finance tax-supported or self-amortizing facilities. In addition to the amount that may be contracted under par. (xe), the state may contract public debt in an amount not to exceed $3,785,000,000 for this purpose. Such indebtedness shall be construed to include any premium and interest payable with respect thereto. Debt incurred by this paragraph shall be repaid under the appropriations providing for the retirement of public debt incurred for tax-supported and self-amortizing facilities in proportional amounts to the purposes for which the debt was refinanced. No moneys may be expended under this paragraph unless the true interest costs to the state can be reduced by the expenditure.

20.866(2)(y) (y) Building commission; housing state departments and agencies. From the capital improvement fund, a sum sufficient to the building commission for the purpose of housing state departments and agencies. The state may contract public debt in an amount not to exceed $820,767,100 for this purpose.

20.866(2)(ya) (ya) Building commission; 1 West Wilson Street parking ramp. From the capital improvement fund, a sum sufficient to the building commission for the purpose of construction of a parking ramp at the state office building located at 1 West Wilson Street in the city of Madison. The state may contract public debt in an amount not to exceed $15,100,000 for this purpose.

20.866(2)(yg) (yg) Building commission; project contingencies. From the capital improvement fund, a sum sufficient to the building commission for the purpose of funding project contingencies for projects enumerated in the authorized state building program for state departments and agencies. The state may contract public debt in an amount not to exceed $47,961,200 for this purpose.

20.866(2)(ym) (ym) Building commission; capital equipment acquisition. From the capital improvement fund, a sum sufficient to the state building commission to acquire capital equipment for state departments and agencies. The state may contract public debt in an amount not to exceed $126,335,000 for this purpose.

20.866(2)(yr) (yr) Building commission; discount sale of debt. From the capital improvement fund, a sum sufficient to pay the difference between the amount of public debt contracted and any lesser amount, not including accrued interest, received upon the sale of the public debt. The state may contract public debt in an amount not to exceed $90,000,000 for this purpose.

20.866(2)(yz) (yz) Building commission; discount sale of debt. From the capital improvement fund, a sum sufficient to pay the difference between the amount of public debt contracted under subch. IV of ch. 18 and any lesser amount, not including accrued interest, received upon the sale of that public debt. The state may contract public debt in an amount not to exceed $100,000,000 for this purpose.

20.866(2)(z) (z) Building commission; other public purposes. From the capital improvement fund, a sum sufficient to the building commission for relocation assistance and capital improvements for other public purposes authorized by law but not otherwise specified in this chapter. The state may contract public debt in an amount not to exceed $2,484,671,700 for this purpose. Of this amount:

20.866(2)(z)1m. 1m. An amount equal to $162,500,000 may be used for the Wisconsin initiative for state technology and applied research program. The total amount of debt authorized under this subdivision may not exceed the following amounts on the following dates:

20.866(2)(z)1m.a. a. Prior to July 1, 1992, $10,000,000.

20.866(2)(z)1m.b. b. July 1, 1992, to June 30, 1993, $30,000,000.

20.866(2)(z)1m.c. c. July 1, 1993, to June 30, 1994, $50,000,000.

20.866(2)(z)1m.d. d. July 1, 1994, to June 30, 1995, $70,000,000.

20.866(2)(z)1m.e. e. July 1, 1995, to June 30, 1996, $90,000,000.

20.866(2)(z)1m.f. f. July 1, 1996, to June 30, 1997, $110,000,000.

20.866(2)(z)1m.g. g. July 1, 1997, to June 30, 1999, $150,000,000.

20.866(2)(z)1m.i. i. July 1, 1999, or thereafter, $162,500,000.

20.866(2)(z)2m. 2m. An amount equal to $72,000,000 is allocated for the healthstar program. The total amount of debt authorized under this subdivision may not exceed the following amounts on the following dates:

20.866(2)(z)2m.a. a. July 1, 1997, to June 30, 1999, $22,000,000.

20.866(2)(z)2m.b. b. July 1, 1999, to June 30, 2001, $57,000,000.

20.866(2)(z)2m.c. c. July 1, 2001, or thereafter, $72,000,000.

20.866(2)(z)3m. 3m. An amount equal to $158,500,000 is allocated for the biostar initiative. The total amount of debt authorized under this subdivision may not exceed the following amounts on the following dates:

20.866(2)(z)3m.a. a. Prior to July 1, 2003, $18,000,000.

20.866(2)(z)3m.b. b. July 1, 2003, to June 30, 2005, $95,500,000.

20.866(2)(z)3m.c. c. July 1, 2005, to June 30, 2007, $127,500,000.

20.866(2)(z)3m.d. d. July 1, 2007, or thereafter, $158,500,000.

20.866(2)(z)4m. 4m. An amount equal to $30,000,000 is allocated for the repair and renovation of University of Wisconsin System facilities.

20.866(2)(zb) (zb) Medical College of Wisconsin, Inc.; basic science education and health information technology facilities. From the capital improvement fund, a sum sufficient for the Medical College of Wisconsin, Inc., to aid in the construction of a basic science education facility and in the funding of a health information technology center. The state may contract public debt in an amount not to exceed $10,000,000 for these purposes.

20.866(2)(zbb) (zbb) Norskedalen Nature and Heritage Center. From the capital improvement fund, a sum sufficient for the building commission to provide a grant to the Norskedalen Nature and Heritage Center for the development of the site as described in s. 13.48 (39o). The state may contract public debt in an amount not to exceed $1,048,300 for this purpose.

20.866(2)(zbc) (zbc) Bond Health Center. From the capital improvement fund, a sum sufficient for the building commission to provide a grant to the Bond Health Center specified in s. 13.48 (36p) (b) for construction costs related to expanding a hospital facility. The state may contract public debt in an amount not to exceed $1,000,000 for this purpose.

20.866(2)(zbd) (zbd) Lac du Flambeau Indian Tribal Cultural Center. From the capital improvement fund, a sum sufficient for the building commission to provide a grant to the Lac du Flambeau Band of Lake Superior Chippewa for construction of the facility described in s. 13.48 (40m). The state may contract public debt in an amount not to exceed $250,000 for this purpose.

20.866(2)(zbe) (zbe) Dane County; livestock facilities. From the capital improvement fund, a sum sufficient for the building commission to provide a grant to Dane County for the construction of facilities as described in s. 13.48 (39L). The state may contract public debt in an amount not to exceed $9,000,000 for this purpose.

20.866(2)(zbf) (zbf) K I Convention Center. From the capital improvement fund, a sum sufficient for the building commission to provide a grant to the city of Green Bay for the expansion of the facility as described in s. 13.48 (39m). The state may contract public debt in an amount not to exceed $2,000,000 for this purpose.

20.866(2)(zbg) (zbg) HR Academy, Inc. From the capital improvement fund, a sum sufficient for the building commission to provide a grant to HR Academy, Inc., in the city of Milwaukee to aid in the construction of a youth and family center in the city of Milwaukee. The state may contract public debt in an amount not to exceed $1,500,000 for this purpose.

20.866(2)(zbh) (zbh) Medical College of Wisconsin, Inc.; biomedical research and technology incubator. From the capital improvement fund, a sum sufficient to provide a grant to the Medical College of Wisconsin, Inc., to aid in the construction of and installation of equipment at a biomedical research and technology incubator. The state may contract public debt in an amount not to exceed $35,000,000 for this purpose.

20.866(2)(zbi) (zbi) AIDS Resource Center of Wisconsin, Inc. From the capital improvement fund, a sum sufficient for the building commission to provide a grant to the AIDS Resource Center of Wisconsin, Inc., for construction and renovation of facilities and purchase of equipment as described in s. 13.48 (40). The state may contract public debt in an amount not to exceed $800,000 for this purpose.

20.866(2)(zbj) (zbj) Bradley Center Sports and Entertainment Corporation. From the capital improvement fund, a sum sufficient for the building commission to provide a grant to the Bradley Center Sports and Entertainment Corporation for capital maintenance and repair of its sports and entertainment facility under ch. 232. The state may contract public debt in an amount not to exceed $5,000,000 for this purpose. The total amount of debt authorized under this paragraph may not exceed the following amounts on the following dates:

20.866(2)(zbj)1. 1. Prior to July 1, 2010, $2,500,000.

20.866(2)(zbj)2. 2. July 1, 2010, or thereafter, $5,000,000.

20.866(2)(zbk) (zbk) Medical College of Wisconsin; community medical education facilities. From the capital improvement fund, a sum sufficient for the building commission to provide a grant to the Medical College of Wisconsin for the remodel, development, and renovation of the facilities as described in s. 13.48 (39k). The state may contract public debt in an amount not to exceed $7,384,300 for this purpose.

20.866(2)(zbL) (zbL) Family justice center. From the capital improvement fund, a sum sufficient for the building commission to provide a grant to the Children's Hospital of Wisconsin for the construction of a facility as described in s. 13.48 (39i). The state may contract public debt in an amount not to exceed $10,625,000 for this purpose.

20.866(2)(zbm) (zbm) Marquette University; dental clinic and education facility. From the capital improvement fund, a sum sufficient to provide a grant to Marquette University to aid in the construction of a dental clinic and education facility. The state may contract public debt in an amount not to exceed $23,000,000 for this purpose.

20.866(2)(zbn) (zbn) Civil War exhibit at the Kenosha Public Museums. From the capital improvement fund, a sum sufficient for the building commission to provide a grant to the Kenosha Public Museums for construction of a Civil War exhibit. The state may contract public debt in an amount not to exceed $500,000 for this purpose.

20.866(2)(zbo) (zbo) AIDS Network, Inc. From the capital improvement fund, a sum sufficient for the building commission to provide a grant to the AIDS Network, Inc., for construction and renovation of facilities and purchase of equipment. The state may contract public debt in an amount not to exceed $300,000 for this purpose.

20.866(2)(zbp) (zbp) Swiss cultural center. From the capital improvement fund, a sum sufficient for the building commission to provide grants to the organization known as the Swiss Cultural Center to aid in the construction of a Swiss cultural center in the village of New Glarus. The state may contract public debt in an amount not to exceed $1,000,000 for this purpose.

20.866(2)(zbq) (zbq) Wisconsin Maritime Center of Excellence. From the capital improvement fund, a sum sufficient for the building commission to provide a grant to the Marinette County Association for Business and Industry, Inc., for the construction of the facility as described in s. 13.48 (39n). The state may contract public debt in an amount not to exceed $5,000,000 for this purpose.

20.866(2)(zbr) (zbr) Milwaukee Police Athletic League; youth activities center. From the capital improvement fund, a sum sufficient for the building commission to provide a grant to the Milwaukee Police Athletic League to aid in the construction of the youth activities center specified in s. 13.48 (34). The state may contract public debt in an amount not to exceed $1,000,000 for this purpose.

20.866(2)(zbs) (zbs) Hmong cultural centers. From the capital improvement fund, a sum sufficient for the building commission to provide a grant to an organization specified in s. 13.48 (36) (b) for purchase or construction of a Hmong cultural center in Dane County and La Crosse County. The state may contract public debt in an amount not to exceed $2,250,000 for this purpose.

20.866(2)(zbt) (zbt) Children's research institute. From the capital improvement fund, a sum sufficient for the building commission to provide a grant to the Children's Hospital and Health System for construction of a children's research institute in the city of Wauwatosa. The state may contract public debt in an amount not to exceed $10,000,000 for this purpose.

20.866(2)(zbu) (zbu) Domestic Abuse Intervention Services, Inc. From the capital improvement fund, a sum sufficient for the building commission to provide a grant to Domestic Abuse Intervention Services, Inc., for the construction and remodel of a facility as described in s. 13.48 (39j). The state may contract public debt in an amount not to exceed $560,000 for this purpose.

20.866(2)(zc) (zc) Administration; school educational technology infrastructure financial assistance. From the capital improvement fund, a sum sufficient for the department of administration to provide educational technology infrastructure financial assistance to school districts under s. 16.995. The state may contract public debt in an amount not to exceed $71,911,300 for this purpose.

20.866(2)(zch) (zch) Myrick Hixon EcoPark, Inc. From the capital improvement fund, a sum sufficient for the building commission to provide a grant to Myrick Hixon EcoPark, Inc., to aid in the construction of an educational center facility in the city of La Crosse. The state may contract public debt in an amount not to exceed $500,000 for this purpose.

20.866(2)(zcj) (zcj) Madison Children's Museum. From the capital improvement fund, a sum sufficient for the building commission to provide a grant to the Madison Children's Museum for construction of a museum facility in Madison. The state may contract public debt in an amount not to exceed $250,000 for this purpose.

20.866(2)(zck) (zck) Marshfield Clinic. From the capital improvement fund, a sum sufficient for the building commission to provide a grant to Marshfield Clinic for construction of a rural dental education outreach facility in Marshfield. If the project is authorized by the building commission before July 1, 2015, the state may contract public debt in an amount not to exceed $10,000,000 for this purpose.

20.866(2)(zcm) (zcm) Administration; public library educational technology infrastructure financial assistance. From the capital improvement fund, a sum sufficient for the department of administration to provide educational technology infrastructure financial assistance to public library boards under s. 16.995. The state may contract public debt in an amount not to exceed $269,000 for this purpose.

20.866(2)(zd) (zd) Educational communications board; educational communications facilities. From the capital improvement fund, a sum sufficient for the educational communications board to acquire, construct, develop, enlarge or improve educational communications facilities. The state may contract public debt in an amount not to exceed $16,658,100 for this purpose before July 1, 2003, and an amount not to exceed $24,503,200 for this purpose on and after July 1, 2003.

20.866(2)(zdb) (zdb) Grand Opera House in Oshkosh. From the capital improvement fund, a sum sufficient for the building commission to provide a grant to the city of Oshkosh to aid in the repair and restoration of the Grand Opera House in Oshkosh. The state may contract public debt in an amount not to exceed $500,000 for this purpose.

20.866(2)(zdc) (zdc) Aldo Leopold climate change classroom and interactive laboratory. From the capital improvement fund, a sum sufficient for the building commission to provide a grant to the Aldo Leopold Nature Center, Inc., to aid in the construction of a climate change classroom and interactive laboratory that will border the cities of Madison and Monona. The state may contract public debt in an amount not to exceed $500,000 for this purpose.

20.866(2)(ze) (ze) Historical society; self-amortizing facilities. From the capital improvement fund, a sum sufficient for the historical society to acquire, construct, develop, enlarge or improve facilities at historic sites, but not including the Wisconsin history center. The state may contract public debt in an amount not to exceed $1,157,000 for this purpose.

20.866(2)(zem) (zem) Historical society; historic records. From the capital improvement fund, a sum sufficient for the historical society to construct a storage facility and to acquire and install systems and equipment necessary to prepare historic records for transfer to new storage facilities. The state may contract public debt in an amount not to exceed $26,650,000 for this purpose.

20.866(2)(zf) (zf) Historical society; historic sites. From the capital improvement fund, a sum sufficient for the historical society to acquire, construct, develop, enlarge or improve historic sites and facilities. The state may contract public debt in an amount not to exceed 10,067,800 for this purpose.

20.866(2)(zfm) (zfm) Historical society; historic sites collections, programs, and visitor services. From the capital improvement fund, a sum sufficient for the historical society to acquire, construct, develop, enlarge, or improve facilities for collections care, public programs, and visitor services at the historic sites owned by the historical society and at the headquarters of the historical society. The state may contract public debt in an amount not to exceed $0 for this purpose.

20.866(2)(zg) (zg) Historical society; museum facility. From the capital improvement fund, a sum sufficient for the historical society to acquire and remodel a museum facility. The state may contract public debt in an amount not to exceed $19,384,400 for this purpose.

20.866(2)(zgh) (zgh) Historical society; Wisconsin history center. From the capital improvement fund, a sum sufficient for the historical society to construct a Wisconsin history center. The state may contract public debt in an amount not to exceed $20,000,000 for this purpose.

20.866(2)(zh) (zh) Public instruction; state school, state center and library facilities. From the capital improvement fund, a sum sufficient for the department of public instruction to acquire, construct, develop, enlarge, or improve institutional facilities for individuals with hearing impairments and individuals with visual impairments and resources for libraries and lifelong learning service facilities. The state may contract public debt in an amount not to exceed $12,350,600 for this purpose.

20.866(2)(zj) (zj) Military affairs; armories and military facilities. From the capital improvement fund, a sum sufficient for the department of military affairs to acquire, construct, develop, enlarge, or improve armories and other military facilities. The state may contract public debt in an amount not to exceed $46,272,700 for this purpose.

20.866(2)(zm) (zm) Veterans affairs; veterans facilities. From the capital improvement fund, a sum sufficient for the department of veterans affairs to acquire, construct, develop, enlarge or improve facilities at state veterans homes, veterans cemeteries and the veterans museum. The state may contract public debt in an amount not to exceed $10,090,100 for this purpose.

20.866(2)(zn) (zn) Veterans affairs; self-amortizing mortgage loans. From the capital improvement fund, a sum sufficient for the department of veterans affairs for loans to veterans under s. 45.37 (6) (a). The state may contract public debt in an amount not to exceed $2,400,840,000 for this purpose.

20.866(2)(zo) (zo) Veterans affairs; refunding bonds. From the funds and accounts under s. 18.04 (6) (b), a sum sufficient for the department of veterans affairs to fund, refund, or acquire the whole or any part of public debt as set forth in s. 18.04 (5). The building commission may contract public debt in an amount not to exceed $1,015,000,000 for these purposes, exclusive of any amount issued to fund public debt contracted under par. (zn).

20.866(2)(zp) (zp) Veterans affairs; self-amortizing facilities. From the capital improvement fund, a sum sufficient for the department of veterans affairs to acquire, construct, develop, enlarge or improve facilities at state veterans homes. The state may contract public debt in an amount not to exceed $51,347,100 for this purpose.

20.866(2)(zx) (zx) State fair park board; board facilities. From the capital improvement fund, a sum sufficient for the state fair park board to acquire, construct, develop, enlarge, or improve state fair park board facilities. The state may contract public debt in an amount not to exceed $14,787,100 for this purpose.

20.866(2)(zy) (zy) State fair park board; housing facilities. From the capital improvement fund, a sum sufficient to the state fair park board to construct, acquire, develop, enlarge or improve housing facilities at the state fair park in West Allis. The state may contract public debt not to exceed $11,000,000 for this purpose.

20.866(2)(zz) (zz) State fair park board; self-amortizing facilities. From the capital improvement fund, a sum sufficient to the state fair park board to acquire, construct, develop, enlarge, or improve facilities at the state fair park in West Allis. The state may contract public debt not to exceed $53,687,100 for this purpose.

20.866 History History: 1971 c. 42; 1971 c. 100 s. 23; 1971 c. 125, 211, 215, 236, 307, 330, 336; 1973 c. 90 ss. 148 to 149m, 555m (2); 1973 c. 333; 1975 c. 26, 39, 40, 41, 200, 224, 422; 1977 c. 4, 6; 1977 c. 29 ss. 385 to 387, 1650m (4), 1656 (43); 1977 c. 418; 1979 c. 4; 1979 c. 34 ss. 675a to 677v, 2102 (6) (a), (39) (a), (52) (a); 1979 c. 107, 221; 1981 c. 1 ss. 17, 18, 47; 1981 c. 20, 108, 317, 336; 1983 a. 27; 1983 a. 36 s. 96 (4); 1983 a. 97, 192, 195, 212; 1983 a. 410 s. 2202 (2); 1985 a. 6; 1985 a. 8 ss. 4, 12; 1985 a. 29 ss. 589m to 598, 3202 (23) (c), (26) (a), (53) (a); 1985 a. 77, 120, 332; 1987 a. 27, 295, 298, 399, 403, 409; 1989 a. 31, 46, 107, 122, 219, 336, 359, 366; 1991 a. 39, 51, 269, 309, 324; 1993 a. 2, 16, 98, 115, 213, 343, 377, 413, 437, 453, 485; 1995 a. 27 ss. 1159 to 1168s, 9126 (19), 9145 (1); 1995 a. 40, 57, 60, 113; 1995 a. 216, s. 30m and 9127; 1995 a. 227, 246, 372, 388, 416, 452; 1997 a. 27, 35, 61, 164, 237, 252; 1999 a. 4, 9, 146; 1999 a. 150 s. 672; 1999 a. 184; 2001 a. 12, 16, 103, 109; 2003 a. 33, 64, 91, 129; 2005 a. 1, 22, 25, 102, 300; 2007 a. 5; 2007 a. 20 ss. 582 to 597s, 9121 (6) (a); 2007 a. 226; 2009 a. 28, 361; 2011 a. 13, 32, 158; 2013 a. 20.

20.866 Annotation The issuance of general obligation bonds to finance a state fair park coliseum is authorized by s. 20.866 (2) (zz) and is constitutional. 62 Atty. Gen. 236.



20.867 Building commission.

20.867  Building commission. There is appropriated to the building commission for the following programs:

20.867(1) (1) State office buildings.

20.867(1)(a)(a) Principal repayment and interest; housing of state agencies. A sum sufficient to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing the housing of state agencies and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.867(1)(b) (b) Principal repayment and interest; capitol and executive residence. A sum sufficient to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing building projects at the capitol and executive residence and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.867(2) (2) All state-owned facilities.

20.867(2)(b)(b) Asbestos removal. The amounts in the schedule for the removal of asbestos from state-owned facilities. The amounts provided under this paragraph shall be transferred to the state building trust fund.

20.867(2)(c) (c) Hazardous materials removal. The amounts in the schedule for the removal of hazardous materials from state-owned facilities. The amounts provided under this paragraph shall be transferred to the state building trust fund.

20.867(2)(f) (f) Facilities preventive maintenance. The amounts in the schedule for the purposes of carrying out the long-range building program under s. 13.48 as it relates to preventive maintenance of state-owned facilities. The amounts provided under this paragraph shall be transferred to the state building trust fund.

20.867(2)(q) (q) Building trust fund. As a continuing appropriation, all moneys not otherwise appropriated from the state building trust fund for purposes of carrying out the long-range building program under s. 13.48.

20.867(2)(r) (r) Planning and design. As a continuing appropriation from the building trust fund, any moneys allocated by the building commission for advance planning and all moneys received as reimbursement for building trust fund advances made for planning and design under this paragraph. The governor, upon the approval of the building commission, shall authorize the release of funds from this appropriation for advance planning, preliminary studies and design and may transfer funds from this appropriation to other accounts within the building trust fund.

20.867(2)(u) (u) Aids for buildings. Unless otherwise provided by law all moneys received from the federal government or from other sources for the construction, remodeling, repairing, equipment or otherwise improving any of the state's buildings or institutions shall be paid into the state building trust fund and are appropriated therefrom to the proper department for the purposes for which received, as certified by the governor. The state of Wisconsin hereby assents to the provisions of any act of congress making such funds available to this state for such purposes. When the legislature is not in session or during any recess thereof, the governor is authorized on behalf of the state to accept such federal or other moneys upon such terms and conditions as the governor deems advisable and as provided in s. 13.48. Specifically excluded from this subsection are all moneys received under s. 20.485 (1) (m) or received in connection with projects already started in other funds. Such moneys shall be credited to the respective fund from which such projects were heretofore started.

20.867(2)(v) (v) Building program funding contingency. As a continuing appropriation, the amounts in the schedule from interest earnings of the capital improvement fund accrued before October 1, 1983, for minimum maintenance and health and safety, energy conservation, advanced planning and minor projects.

20.867(2)(w) (w) Building program funding. As a continuing appropriation, the amounts in the schedule from interest earnings of the capital improvement fund accrued before October 1, 1983, as well as earnings on those earnings, for minimum maintenance projects.

20.867(3) (3) State building program. In addition to such other appropriations as are made by law:

20.867(3)(a) (a) Principal repayment and interest. A sum sufficient to pay all principal repayment and interest costs on tax-supported borrowing which is not initially allocable to the respective programs and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.867(3)(b) (b) Principal repayment and interest. A sum sufficient to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing capital improvements for other public purposes authorized by law but not otherwise specified in this chapter and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.867(3)(bb) (bb) Principal repayment, interest and rebates; AIDS Network, Inc. A sum sufficient to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing the construction and renovation of facilities and purchase of equipment for the AIDS Network, Inc., to make the payments determined by the building commission under s. 13.488 (1) (m) that are attributable to the proceeds of obligations incurred in financing the project, and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.867(3)(bc) (bc) Principal repayment, interest and rebates; Grand Opera House in Oshkosh. A sum sufficient to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing the repair and restoration of the Grand Opera House in Oshkosh, to make the payments determined by the building commission under s. 13.488 (1) (m) that are attributable to the proceeds of obligations incurred in financing the project, and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.867(3)(bd) (bd) Principal repayment, interest and rebates; Aldo Leopold climate change classroom and interactive laboratory. A sum sufficient to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing the construction of a climate change classroom and interactive laboratory that will border the cities of Madison and Monona, to make the payments determined by the building commission under s. 13.488 (1) (m) that are attributable to the proceeds of obligations incurred in financing the project, and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.867(3)(be) (be) Principal repayment, interest and rebates; Bradley Center Sports and Entertainment Corporation. A sum sufficient to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing the capital maintenance and repair of a sports and entertainment facility under ch. 232 for the Bradley Center Sports and Entertainment Corporation, to make the payments determined by the building commission under s. 13.488 (1) (m) that are attributable to the proceeds of obligations incurred in financing the project, and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.867(3)(bf) (bf) Principal repayment, interest and rebates; AIDS Resource Center of Wisconsin, Inc. A sum sufficient to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing the construction and renovation of facilities and purchase of equipment for the AIDS Resource Center of Wisconsin, Inc., as described in s. 13.48 (40), to make the payments determined by the building commission under s. 13.488 (1) (m) that are attributable to the proceeds of obligations incurred in financing the project, and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.867(3)(bg) (bg) Principal repayment, interest, and rebates; Madison Children's Museum. A sum sufficient to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing the construction of a museum facility in Madison for the Madison Children's Museum, to make the payments determined by the building commission under s. 13.488 (1) (m) that are attributable to the proceeds of obligations incurred in financing the project, and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.867(3)(bh) (bh) Principal repayment, interest, and rebates; Myrick Hixon EcoPark, Inc. A sum sufficient to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing the construction of an educational center facility in the city of La Crosse, to make the payments determined by the building commission under s. 13.488 (1) (m) that are attributable to the proceeds of obligations incurred in financing the project, and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.867(3)(bi) (bi) Principal repayment, interest, and rebates; Marshfield Clinic. A sum sufficient to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing the construction of a rural dental education outreach facility in Marshfield for the Marshfield Clinic, to make the payments determined by the building commission under s. 13.488 (1) (m) that are attributable to the proceeds of obligations incurred in financing the project, and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.867(3)(bj) (bj) Principal repayment, interest and rebates; Lac du Flambeau Indian Tribal Cultural Center. A sum sufficient to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing the construction of a tribal cultural center for the Lac du Flambeau Band of Lake Superior Chippewa, as described in s. 13.48 (40m), to make the payments determined by the building commission under s. 13.488 (1) (m) that are attributable to the proceeds of obligations incurred in financing the project, and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.867(3)(bL) (bL) Principal repayment, interest and rebates; family justice center. A sum sufficient to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing the construction of a facility, as described in s. 13.48 (39i), to make the payments determined by the building commission under s. 13.488 (1) (m) that are attributable to the proceeds of obligations incurred in financing the project, and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.867(3)(bm) (bm) Principal repayment, interest, and rebates; HR Academy, Inc. A sum sufficient to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing the construction of a youth and family center for HR Academy, Inc., in the city of Milwaukee, to make the payments determined by the building commission under s. 13.488 (1) (m) that are attributable to the proceeds of obligations incurred in financing the construction of a youth and family center for the HR Academy, Inc., and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.867(3)(bn) (bn) Principal repayment, interest and rebates; Hmong cultural centers. A sum sufficient to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing the purchase or construction of a Hmong cultural center in Dane County and La Crosse County, to make the payments determined by the building commission under s. 13.488 (1) (m) that are attributable to the proceeds of obligations incurred in financing the purchase or construction of the center, and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.867(3)(bp) (bp) Principal repayment, interest and rebates. A sum sufficient to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing the construction of a Swiss cultural center in the village of New Glarus, to make the payments determined by the building commission under s. 13.488 (1) (m) that are attributable to the proceeds of obligations incurred in financing the construction of a Swiss cultural center in the village of New Glarus, and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.867(3)(bq) (bq) Principal repayment, interest and rebates; children's research institute. A sum sufficient to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing the construction of a children's research institute in the city of Wauwatosa, to make the payments determined by the building commission under s. 13.488 (1) (m) that are attributable to the proceeds of obligations incurred in financing the construction of the institute, and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.867(3)(br) (br) Principal repayment, interest and rebates. A sum sufficient to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing the construction of the youth activities center specified in s. 13.48 (34), to make the payments determined by the building commission under s. 13.488 (1) (m) that are attributable to the proceeds of obligations incurred in financing the construction of the youth activities center, and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.867(3)(bu) (bu) Principal repayment, interest and rebates; Civil War exhibit at the Kenosha Public Museums. A sum sufficient to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing the construction of a Civil War exhibit as part of the Kenosha Public Museums, to make the payments determined by the building commission under s. 13.488 (1) (m) that are attributable to the proceeds of obligations incurred in financing the construction of the exhibit, and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.867(3)(bv) (bv) Principal repayment, interest, and rebates; Bond Health Center. A sum sufficient to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing construction costs related to the Bond Health Center expansion specified in s. 13.48 (36p) (b), to make the payments determined by the building commission under s. 13.488 (1) (m) that are attributable to the proceeds of obligations incurred in financing the construction costs, and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.867(3)(cb) (cb) Principal repayment, interest and rebates; Domestic Abuse Intervention Services, Inc. A sum sufficient to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing the construction and remodel of a facility, as described in s. 13.48 (39j), to make the payments determined by the building commission under s. 13.488 (1) (m) that are attributable to the proceeds of obligations incurred in financing the project, and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.867(3)(cd) (cd) Principal repayment, interest, and rebates; K I Convention Center. A sum sufficient to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing the expansion of the facility as described in s. 13.48 (39m), to make the payments determined by the building commission under s. 13.488 (1) (m) that are attributable to the proceeds of obligations incurred in financing the project, and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.867(3)(cf) (cf) Principal repayment, interest, and rebates; Dane County; livestock facilities. A sum sufficient to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing the construction of facilities as described in s. 13.48 (39L), to make the payments determined by the building commission under s. 13.488 (1) (m) that are attributable to the proceeds of obligations incurred in financing the project, and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.867(3)(ch) (ch) Principal repayment, interest, and rebates; Wisconsin Maritime Center of Excellence. A sum sufficient to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing the construction of the facility as described in s. 13.48 (39n), to make the payments determined by the building commission under s. 13.488 (1) (m) that are attributable to the proceeds of obligations incurred in financing the project, and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.867(3)(cj) (cj) Principal repayment, interest, and rebates; Norskedalen Nature and Heritage Center. A sum sufficient to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing the development of the site as described in s. 13.48 (39o), to make the payments determined by the building commission under s. 13.488 (1) (m) that are attributable to the proceeds of obligations incurred in financing the project, and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.867(3)(d) (d) Interest rebates on obligation proceeds; general fund. A sum sufficient to make the payments determined by the building commission under s. 13.488 (1) (m) on the proceeds of obligations paid into the general fund.

20.867(3)(e) (e) Principal repayment, interest and rebates; parking ramp. A sum sufficient to guarantee full payment of principal and interest costs for the 1 West Wilson Street parking ramp in the city of Madison and to make full payment of the amounts determined by the building commission under s. 13.488 (1) (m) attributable to the proceeds of obligations incurred in financing that ramp if the moneys available in the appropriation account under s. 20.505 (5) (g) are insufficient to make full payment of those amounts. All amounts advanced under the authority of this paragraph shall be repaid to the general fund in installments to be determined jointly by the department of administration and the building commission.

20.867(3)(g) (g) Principal repayment, interest and rebates; program revenues. From the appropriate program revenue accounts, a sum sufficient to pay all principal and interest costs on self-amortizing borrowing issued under s. 20.866 (2) which are not initially allocable to the respective programs, to make any payments determined by the building commission under s. 13.488 (1) (m) on the proceeds of such borrowing, and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.867(3)(h) (h) Principal repayment, interest, and rebates. A sum sufficient to guarantee full payment of principal and interest costs for self-amortizing or partially self-amortizing facilities enumerated under ss. 20.190 (1) (j), 20.245 (1) (j), 20.285 (1) (gj) and (je), 20.370 (7) (eq), 20.485 (1) (go), and 20.867 (3) (kd) if moneys available in those appropriations are insufficient to make full payment, to make full payment of the amounts determined by the building commission under s. 13.488 (1) (m) if the appropriation under s. 20.190 (1) (j), 20.245 (1) (j), 20.285 (1) (gj) and (je), 20.485 (1) (g), or 20.867 (3) (kd) is insufficient to make full payment of those amounts, and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a). All amounts advanced under the authority of this paragraph shall be repaid to the general fund whenever the balance of the appropriation for which the advance was made is sufficient to meet any portion of the amount advanced. The department of administration may take whatever action is deemed necessary including the making of transfers from program revenue appropriations and corresponding appropriations from program receipts in segregated funds and including actions to enforce contractual obligations that will result in additional program revenue for the state, to ensure recovery of the amounts advanced.

20.867(3)(i) (i) Principal repayment, interest and rebates; capital equipment. A sum sufficient to pay principal and interest on public debt contracted under s. 20.866 (2) (ym), to make the payments determined by the building commission under s. 13.488 (1) (m) that are attributable to the proceeds of obligations contracted under s. 20.866 (2) (ym) for programs financed from program revenue or program revenue — service appropriations, and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a). All payments under this paragraph shall be repaid to the general fund from the revenues of state agencies for which capital equipment is financed under s. 20.866 (2) (ym).

20.867(3)(k) (k) Interest rebates on obligation proceeds; program revenues. All moneys transferred from the appropriations under pars. (g) and (i) and ss. 20.190 (1) (j), 20.245 (1) (j), 20.285 (1) (gj), 20.410 (1) (ko) and 20.505 (5) (g) and (kc) to make the payments determined by the building commission under s. 13.488 (1) (m) on the proceeds of obligations specified in those paragraphs.

20.867(3)(kd) (kd) Energy conservation construction projects; principal repayment, interest and rebates. All moneys received by the building commission from agencies, as defined in s. 16.70 (1e), in payment of assessments under s. 16.847 (3), for the purpose of reimbursing s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing energy conservation construction projects at state facilities, to make the payments determined by the building commission under s. 13.488 (1) (m) that are attributable to the proceeds of obligations incurred in financing energy conservation construction projects at state facilities, and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.867(3)(km) (km) Aquaculture demonstration facility; principal repayment and interest. The amounts in the schedule to reimburse s. 20.866 (1) (u) for the payment of principal and interest costs incurred in financing the construction of the aquaculture demonstration facility enumerated under 1999 Wisconsin Act 9, section 9107 (1) (i) 3., to make the payments determined by the building commission under s. 13.488 (1) (m) that are attributable to the proceeds of obligations incurred in financing that facility, and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a). All moneys transferred from the appropriation account under s. 20.505 (8) (hm) 1c. shall be credited to this appropriation account. Notwithstanding s. 20.001 (3) (a), the unencumbered balance on June 30 of each year shall revert to the appropriation account under s. 20.505 (8) (hm).

20.867(3)(q) (q) Principal repayment and interest; segregated revenues. From the appropriate segregated funds, a sum sufficient to pay all principal and interest costs on self-amortizing borrowing issued under s. 20.866 (2) which are not initially allocable to the respective programs and to make payments under an agreement or ancillary arrangement entered into under s. 18.06 (8) (a).

20.867(3)(r) (r) Interest rebates on obligation proceeds; conservation fund. A sum sufficient to make the payments determined by the building commission under s. 13.488 (1) (m) on the proceeds of obligations paid into the conservation fund.

20.867(3)(s) (s) Interest rebates on obligation proceeds; transportation fund. A sum sufficient to make the payments determined by the building commission under s. 13.488 (1) (m) on the proceeds of obligations paid into the transportation fund.

20.867(3)(t) (t) Interest rebates on obligation proceeds; veterans trust fund. A sum sufficient to make the payments determined by the building commission under s. 13.488 (1) (m) on the proceeds of obligations paid into the veterans trust fund.

20.867(3)(w) (w) Bonding services. From the capital improvement fund, a sum sufficient to pay the expenses of contracting and managing public debt and revenue obligations issued pursuant to ch. 18, for reimbursing the legislative audit bureau for providing opinion audits of financial statements and the general fund for bond counsel services under s. 165.25 (4) (b), and for the purchase of any higher education bonds presented for payment prior to maturity under s. 18.83.

20.867(4) (4) Capital improvement fund interest earnings.

20.867(4)(q)(q) Funding in lieu of borrowing. As a continuing appropriation, all interest earnings of the capital improvement fund accrued after September 30, 1983, except interest earnings arising from the investment of proceeds of public debt contracted under s. 20.866 (2) (zn) and (zo) on and after March 24, 1985, to permit funding in lieu of borrowing for the purposes for which the contracting of public debt is authorized under s. 20.866 (2) before March 24, 1985, and under s. 20.866 (2) (s) to (zm) and (zz) on and after March 24, 1985, and under s. 20.866 (2) (s) to (tz), (ug) to (ut), (uv) to (zm) and (zz) on and after August 9, 1989; and to permit funding for the purposes for which the contracting of public debt is authorized under s. 20.866 (2) (u) and (uu), regardless of the borrowing limits under s. 20.866 (2) (u) and (uu), on and after August 9, 1989. Expenditures from this appropriation for each purpose under s. 20.866 (2) (s) to (zm) and (zz) may not exceed the net interest earnings attributable to the corresponding account created under s. 18.08 (1) (b). Net interest earnings shall be allocated quarterly to accounts created under s. 18.08 (1) (b), on the basis of the average daily balance of each account during the quarter, except that accounts with a negative average daily balance shall not receive any interest earnings for that quarter. Balances attributable to accounts created under s. 18.08 (1) (b) may temporarily be utilized to support the expenditures of other accounts, pending the sale of public debt to provide funds for the program purposes of other accounts. Notwithstanding s. 20.866 (2) (s) to (zm) and (zz) or any nonstatutory state building program project enumeration, this appropriation may be used in lieu of borrowing under s. 20.866 (2) (s) to (zm) and (zz) on and after March 25, 1985, and in lieu of borrowing under s. 20.866 (2) (s) to (tz), (ug) to (ut), (uv) to (zm) and (zz) on and after August 9, 1989; and may be used regardless of the borrowing limits under s. 20.866 (2) (u) and (uu) on and after August 9, 1989.

20.867(4)(r) (r) Interest on veterans obligations. As a continuing appropriation, all interest earnings arising from the investment of proceeds of public debt contracted under s. 20.866 (2) (zn) and (zo) on and after March 24, 1985 and all amounts transferred under 1985 Wisconsin Act 6, section 27, to permit the payment of debt service on the public debt.

20.867(5) (5) Services to nonstate governmental units.

20.867(5)(g)(g) Financial consulting services. All moneys received from local professional football stadium districts for financial consulting services provided under s. 18.03 (5s), to be used to provide those services.

20.867 History History: 1971 c. 125; 1973 c. 90 ss. 132 to 140g; 1975 c. 39; 1977 c. 29 ss. 352m to 353m, 1654 (8) (c), 1656 (3); 1977 c. 418; 1979 c. 34 ss. 629 to 631, 677w; 1979 c. 102 s. 4; 1979 c. 176, 177, 221; 1981 c. 1, 20, 93; 1981 c. 314 s. 146; 1981 c. 317; 1983 a. 27; 1983 a. 36 s. 96 (3); 1985 a. 6, 29; 1985 a. 332 s. 253; 1987 a. 27, 399; 1989 a. 31, 46, 219, 359; 1991 a. 32, 39, 269; 1993 a. 16; 1995 a. 27; 1999 a. 9, 167; 2001 a. 16; 2003 a. 33; 2005 a. 25; 2007 a. 20; 2009 a. 28, 361; 2011 a. 32 ss. 574rm, 798y to 799r; 2013 a. 20.



20.875 Budget stabilization fund.

20.875  Budget stabilization fund.

20.875(1) (1)  Transfers to fund. There is appropriated to the budget stabilization fund:

20.875(1)(a) (a) General fund transfer. A sum sufficient equal to the amount that is required to be transferred under s. 16.518 (3).

20.875(2) (2) Transfers from fund. There is appropriated from the budget stabilization fund to the general fund:

20.875(2)(q) (q) Budget stabilization fund transfer. The amounts in the schedule to be transferred no later than October 15 of each year.

20.875 History History: 1985 a. 120; 2001 a. 16.



20.901 Departmental cooperation.

20.901  Departmental cooperation.

20.901(1) (1)  Interchange of information and services.

20.901(1)(a)(a) The state agencies shall cooperate in the performance and execution of state work and shall interchange such data, reports and other information, and, by proper arrangements between the state agencies directly interested, shall interchange such services of employees, or shall so jointly employ or make such assignments of employees as the best interests of the public service require. Except as authorized under par. (b), all interchanges of services and joint employments and assignments of employees for particular work shall be consistent with the qualifications and principal duties of such employees.

20.901(1)(b) (b) Notwithstanding ss. 230.047 and 230.29, in the case of an emergency which is the result of natural or human causes, state agencies may cooperate to maintain required state services through the temporary interchange of employees. The interchange of employees may be of 2 types: where an appointing authority declares an emergency in writing to the governor; or where the governor or his or her designee declares an emergency. If an appointing authority declares an emergency, the interchange of employees is voluntary on the part of those employees designated by the sending state agency as available for interchange. If the governor or his or her designee declares an emergency, the governor may require a temporary interchange of employees. An emergency which is declared by an appointing authority may not exceed 72 hours unless an extension is approved by the governor or his or her designee. An employee who is assigned temporary interchange duties may be required to perform work which is not normally performed by the employee or described in his or her position classification. An interchange employee shall be paid at the rate of pay for the employee's permanent job unless otherwise authorized by the director of the office of state employment relations. State agencies receiving employees on interchanges shall keep appropriate records and reimburse the sending state agencies for authorized salaries and expenses. The director of the office of state employment relations may institute temporary pay administration policies as required to facilitate the handling of such declared emergencies.

20.901(2) (2) Employee powers and privileges. Whenever the employees of any state agency are assigned or required hereunder to perform services for any other state agency, such employees are vested with all powers and may enjoy all privileges necessary to perform the duties and execute the functions imposed upon and delegated to them and may perform such services and exercise such powers in the same manner, to the same extent and with like effect as though regularly appointed therefor.

20.901(3) (3) Records. Each state agency shall keep a record of all work done for or in cooperation with any other state agency under this section.

20.901(4) (4) Educational inter-system cooperation. The board of regents of the University of Wisconsin System and the technical college system board shall establish arrangements for joint use of facilities and joint staffing of programs operated by either system, in such ways as to make their educational and public services programs as fully and economically available to the citizens of the state as possible. Such arrangements may include, but are not limited to, inter-system rental agreements, contracts for services provided by one system in support of programs of the other system, joint management of facilities and programs at specific locations, joint enrollment of students and joint employment of staff.

20.901 History History: 1973 c. 90; 1977 c. 418; 1983 a. 27; 1993 a. 399; 2003 a. 33 ss. 691, 9160.



20.902 Fiscal year.

20.902  Fiscal year. The fiscal year of the state commences on the first day of July in each year and closes on the next succeeding June 30th. All books and accounts of the department of administration and of the state treasurer shall be kept, and all their duties shall be performed with reference to the beginning and ending of the fiscal year. All officers and persons required to render annual accounts to the department of administration and treasurer shall close such accounts on June 30 in each year, and shall render such accounts as soon thereafter as may be practicable, and the fiscal year of all departments, boards and bodies connected with the state government in any manner shall commence and close on the same dates as the fiscal year of the state. A fiscal year ending in an even-numbered calendar year may be designated as an even-numbered fiscal year, and a fiscal year ending in an odd-numbered calendar year may be designated as an odd-numbered fiscal year. For all fiscal purposes the entire summer session of any state educational institution or school under the supervision of the technical college system board shall be considered as occurring in the fiscal year in which such session terminates, and expenditures therefor and revenues thereof shall be charged or credited to the appropriation for such fiscal year. All bills for printing incurred prior to the beginning of such fiscal year for such summer sessions may be paid out of current funds and be replaced at the beginning of such fiscal year.

20.902 History History: 1993 a. 399.



20.903 Forestalling appropriations.

20.903  Forestalling appropriations.

20.903(1) (1)  Liabilities created only by authority of law. Except as provided in s. 20.002 (11), no state agency, and no officer or employee thereof, may contract or create, directly or indirectly, any debt or liability against the state for or on account of any state agency, for any purpose, without authority of law therefor, or prior to an appropriation of money by the state to pay the debt or liability, or in excess of an appropriation of money by the state to pay such debt or liability. Any arrangement made by a state agency, or any officer or employee thereof, with a vendor or contractor to deliver merchandise or provide services and inordinately delay the billing for such merchandise or services for the purpose of circumventing budgetary intent is a violation of this subsection. Unless otherwise empowered by law, no state agency may authorize, direct or approve the diversion, use or expenditure, directly or indirectly, of any money or property belonging to, or appropriated or set aside by law for a specific use, to or for any other purpose or object than that for which the same has been or may be so set apart. Nothing in this subsection may be construed to prevent the employment of the inmates or ordinary laborers at any institution to aid in the prosecution of work for which appropriations have been made. Whenever any state agency obtains information or evidence of a possible violation of this subsection, it shall provide the information or evidence to the joint committee on finance and the secretary of administration. Any person who violates this section may be required to forfeit not less than $200 nor more than $1,000.

20.903(2) (2) Anticipation of accounts receivable.

20.903(2)(a)(a) Notwithstanding sub. (1), liabilities may be created and moneys expended from a program revenue appropriation or corresponding segregated revenue appropriation from program receipts:

20.903(2)(a)1. 1. During the current fiscal year, in an amount not exceeding the total of the unexpended moneys in the appropriation account plus the value of accrued accounts receivable outstanding, inventories, work in process and estimated fee revenues. In this subdivision, "estimated fee revenues" are those revenues from fees anticipated to be charged during the current fiscal year which have not been assessed at the time of encumbrance or expenditure.

20.903(2)(a)2. 2. At the end of the current fiscal year, in an amount not exceeding the unexpended moneys in the appropriation account, plus the value of accrued accounts receivable outstanding, inventories and work in process.

20.903(2)(b) (b) Notwithstanding sub. (1), liabilities may be created and moneys expended from the appropriations under ss. 20.370 (8) (mt), 20.395 (4) (eq), (er) and (es) and 20.505 (1) (im), (ka), (kb), (kc), (kd), and (kL) in an additional amount not exceeding the depreciated value of equipment for operations financed under ss. 20.370 (8) (mt), 20.395 (4) (eq), (er) and (es) and 20.505 (1) (im), (ka), (kb), (kc), (kd), and (kL). The secretary of administration may require such statements of assets and liabilities as he or she deems necessary before approving expenditure estimates in excess of the unexpended moneys in the appropriation account.

20.903(2)(bn) (bn) Notwithstanding sub. (1), liabilities may be created and moneys expended from the appropriations under s. 20.410 (1) (kf), (kk) and (km) in an additional amount not exceeding the value of the equipment and buildings for operations financed under s. 20.410 (1) (kf), (kk) and (km).

20.903(2)(c) (c) All expenditures authorized by this subsection are subject to the estimate approval procedure provided in s. 16.50 (2). Notwithstanding pars. (a), (b) and (bn), the maximum amounts that may be expended from a program revenue or program revenue — service appropriation which is limited to the amounts in the schedule are the amounts in the schedule, except as authorized by the department of administration under s. 16.515 or the joint committee on finance under s. 13.101.

20.903 History History: 1971 c. 40 s. 93; 1971 c. 125; 1973 c. 90; 1975 c. 224; 1977 c. 29, 418; 1979 c. 34, 221; 1981 c. 20, 317; 1983 a. 27; 1985 a. 29; 1987 a. 27, 399; 1989 a. 31, 125, 359; 1991 a. 39; 1993 a. 16; 1995 a. 27; 1997 a. 27; 2001 a. 16; 2007 a. 20.



20.904 Transfer of appropriation charges.

20.904  Transfer of appropriation charges.

20.904(1) (1)  Clearing accounts permitted. Whenever for economy or convenience, any materials or services are purchased, or expense is incurred and the same is properly apportionable and chargeable to more than one appropriation, within a single state agency, the responsible state agency may, subject to the approval of the department of administration, direct payment of the same out of one of the appropriations chargeable with some part of such materials, services or expense or out of a separate clearing account.

20.904(2) (2) Reimbursement of clearing accounts. In any such case the state agency making the purchase or incurring the expense shall determine prior to the closing of the books for the fiscal year, and at such other times as may be determined by the secretary of administration, the amounts chargeable to the several appropriations and shall issue transfer vouchers, setting forth in each voucher the reason therefor. The department of administration shall credit the appropriation or account from which payment was originally made and shall debit the appropriation directed to be charged by the transfer voucher in the amount named therein.

20.904(3) (3) Penalty for improper use. Such charges and subsequent transfers shall not be construed as subjecting any person to the penalty provided in s. 20.903 (1), but in case the appropriation or account first charged is not fully reimbursed by such transfers, the penalty provided in s. 20.903 (1) shall be held to apply as in other cases.

20.904 History History: 1979 c. 221.



20.9045 Department of natural resources; appropriations; program balances; revenues.

20.9045  Department of natural resources; appropriations; program balances; revenues.

20.9045(1) (1)  Program balances. At the close of each fiscal year the unencumbered balances of appropriations financed by unassigned revenues of the conservation fund under s. 20.370 shall revert to the respective accounts under s. 20.370 in the ratio that revenues were allotted from such accounts and, together with the anticipated respective unassigned revenues by programs in the succeeding year, shall constitute the source of moneys available for appropriation to the programs under s. 20.370 in the succeeding year.

20.9045(2) (2) Revenues and appropriations. All moneys received pursuant to the operation of programs under s. 20.370 shall be credited to the program which generated them. Revenues which are assigned by law to a particular purpose shall be credited to and may be expended for that purpose. Unassigned revenue shall be credited to the general purpose segregated revenue of the proper program, but the expenditure from such revenue shall be limited to the appropriation of general purpose segregated revenue appearing in the schedule. Whenever the estimated unassigned revenues and available unassigned revenue appropriation balances are insufficient to cover the appropriations of general purpose segregated revenue under each program, the department shall so inform the department of administration and shall indicate the amounts which should be deducted from respective unassigned revenue appropriations to bring the appropriated amounts into agreement with the money available, and the department of administration shall adjust its records accordingly. Actual unassigned revenues in excess of estimated unassigned revenues appropriated may not be spent unless released by the joint committee on finance.

20.9045 History History: 1997 a. 27 ss. 454, 455, 744



20.905 Payments to state.

20.905  Payments to state.

20.905(1)(1)  Manner of payment. Payments to the state may be made in legal tender, postal money order, express money order, bank draft, or certified check. Payments to the state may also be made by personal check or individual check drawn in the ordinary course of business unless otherwise required by individual state agencies. Payments to the state made by a debit or credit card approved by the depository selection board may be accepted by state agencies. Prior to authorizing the use of a card, the depository selection board shall determine how any charges associated with the use of the card shall be paid, unless the method of payment of such charges is specified by law. Unless otherwise specifically prohibited by law, payments to the state may be made by electronic funds transfer.

20.905(2) (2) Protested payment. If a personal check tendered to make any payment to the state is not paid by the bank on which it is drawn, if an electronic funds transfer does not take place because of insufficient funds, or if a demand for payment under a debit or credit card transaction is not paid by the bank upon which demand is made, the person by whom the check has been tendered, the person whose funds were to be electronically transferred, or the person entering into the debit or credit card transaction shall remain liable for the payment of the amount for which the check was tendered, the amount that was to be electronically transferred, or the amount agreed to be paid by debit or credit card and for all legal penalties, additions and a charge set by the depository selection board which is comparable to charges for unpaid drafts made by establishments in the private sector. In addition, the officer to whom the check was tendered, to whom the electronic funds transfer was promised, or to whom the debit or credit card was presented may, if there is probable cause to believe that a crime has been committed, provide any information or evidence relating to the crime to the district attorney of the county having jurisdiction over the offense for prosecution as provided by law. If any license has been granted upon any such check, any such electronic funds transfer, or any such debit or credit card transaction, the license shall be subject to cancellation for the nonpayment of the check, the failure to make the electronic funds transfer, or failure of the bank to honor the demand for payment authorized by debit or credit card.

20.905(3) (3) Overpayments and underpayments. Unless otherwise provided by law, state institutions and agencies, as defined in s. 227.01 (1) but also including the office of district attorney, may retain overpayments of fees, licenses, and similar charges when the overpayment is $2 or less, unless such refund is specifically requested in writing. Underpayments of not more than $2 may be waived when the administrative cost of collection would exceed the amount of underpayment.

20.905 History History: 1971 c. 125; 1975 c. 242; 1977 c. 29; 1981 c. 20; 1985 a. 29; 1987 a. 142; 1989 a. 31; 2005 a. 25.



20.906 Receipts and deposits of money.

20.906  Receipts and deposits of money.

20.906(1) (1)  Frequency of deposits. Unless otherwise provided by law, all moneys collected or received by any state agency for or in behalf of the state or which are required by law to be turned into the state treasury shall be deposited in or transmitted to the state treasury at least once a week and also at other times as required by the governor or the secretary of administration and shall be accompanied by a statement in such form as the secretary of administration may prescribe showing the amount of such collection and from whom and for what purpose or on what account the same was received. All moneys paid into the treasury shall be credited to the general purpose revenues of the general fund unless otherwise specifically provided by law.

20.906(2) (2) Form of receipts. The department of administration shall prescribe a form of official blank receipts to be issued by or for each state agency collecting or receiving any money for the state, or collecting any money required by law to be turned into the state treasury, and such state agency shall issue such official receipts to each person from whom money is received. All such official receipts shall be prenumbered consecutively. The secretary of administration may waive the issuance of official receipts in cases where the secretary prescribes other adequate collection control measures, but receipts shall be issued on demand.

20.906(3) (3) Improper use of receipts form. Any person who issues or delivers such official receipt or passes or utters the same, except as required by law, is guilty of a misdemeanor.

20.906(4) (4) Penalties. If any state agency fails to make such deposits of money, or to make such reports as are required by this section, the department of administration, with the approval of the governor, shall withhold all moneys due such state agency until this section is complied with; and upon such failure to make such deposits of money, the officer or employee so failing shall be liable to the secretary of administration for an amount equal to the interest upon the moneys so withheld from deposit at the same rate as that received by the state upon moneys held in the state investment fund, for the period for which such deposit is withheld; and such interest shall be a charge against the officer or employee and shall be deducted from that person's compensation.

20.906(5) (5) Conditions precedent to release of appropriations. All appropriations from state revenues for any state agency are made on the express conditions that such state agency pays all moneys received by it into the state treasury within one week of receipt or as often as otherwise directed by the governor or secretary of administration, and conforms with ss. 16.53 (1) and 20.002, regardless of the type of appropriations made to the state agency. Upon failure to comply with this subsection, the department of administration shall refuse to pay any moneys appropriated to the state agency from state revenues until the state agency complies with this subsection. Upon failure or refusal to so comply, after due notice received from the department of administration, any appropriations from state revenues to the state agency shall permanently revert to the fund from which appropriated.

20.906(6) (6) Direct deposits. The governor or the secretary of administration may require state agencies making deposits under this section to make direct deposits to any depository designated by the depository selection board, if such a requirement is advantageous or beneficial to this state.

20.906 History History: 1975 c. 164; 1979 c. 34, 221; 1981 c. 20; 1983 a. 368; 1991 a. 316; 2003 a. 33.



20.907 Receipts from gifts and other outside sources.

20.907  Receipts from gifts and other outside sources.

20.907(1)(1)  Acceptance and investment. Unless otherwise provided by law, all gifts, grants, bequests, and devises to the state or to any state agency for the benefit or advantage of the state, whether made to trustees or otherwise, shall be legal and valid when approved by the joint committee on finance and shall be executed and enforced according to the provisions of the instrument making the same, including all provisions and directions in any such instrument for accumulation of the income of any fund or rents and profits of any real estate without being subject to the limitations and restrictions provided by law in other cases; but no such accumulation shall be allowed to produce a fund more than 20 times as great as that originally given.

20.907(1m) (1m) Reporting. State agencies shall, by December 1 annually, submit a report to the joint committee on finance and the department of administration on expenditures made by the agency during the preceding fiscal year from nonfederal funds received as gifts, grants, bequests or devises. The department of administration shall prescribe a form, which the department may modify as appropriate for the various state agencies, that each state agency must use to report its expenditures as required under this subsection. The form shall require the expenditures to be reported in aggregate amounts as determined by the department of administration. The report shall also include a listing of in-kind contributions, including goods and services, received and used by the state agency during the preceding fiscal year.

20.907(2) (2) Custody and accounting. The secretary of administration shall have custody of all such gifts, grants, and bequests in the form of cash or securities. The department of administration shall keep a separate account for each state agency receiving such gifts, grants, and bequests, including therein investments, accumulations, payments, and any other transaction pertaining to such moneys. If no state agency is designated by the donor to carry out the purposes of the conveyance, the joint committee on finance shall appoint a state agency to act as trustee.

20.907(3) (3) Other statutes. Nothing contained in this section or s. 20.855 (6) (g) shall be deemed to abrogate any other statutes pertaining to gifts, grants, bequests and devises to specifically named state officers or agencies or to or for the use of the state.

20.907(4) (4) Audit. All moneys received by any state agency as income on the principal of funds received by such state agency as gifts, legacies, and devises and from membership fees and sale of publications and duplicates shall be expended under the direction of the proper authorities and the audit of the department of administration shall be for the sole purpose of ascertaining that such expenditures are lawfully made and authorized by the proper authorities of such state agency.

20.907(5) (5) Custody accounts.

20.907(5)(a)(a) Except as provided in par. (b), all moneys that may come into the possession of any officer or employee of a state agency by virtue of his or her office or employment shall be deposited with the secretary of administration, regardless of the ownership thereof.

20.907(5)(b) (b) Paragraph (a) does not apply whenever the disposition of moneys is otherwise provided by law or whenever a state agency receives moneys incident to an authorized activity that are not appropriated and not directed to be deposited with the secretary of administration and the agency promulgates a rule that prescribes procedures in accordance with ch. 34 for the deposit of the moneys.

20.907(5)(c) (c) The secretary of administration shall establish an account for moneys received under par. (a) from each source and shall make payments and refunds from each account authorized under par. (e) as directed by the state agency depositing the moneys, unless otherwise provided by law. Each payment shall be made upon submission of a claim audited under s. 16.53 and paid by voucher from the appropriation under s. 20.855 (6) (j) in accordance with procedures established by the secretary of administration.

20.907(5)(d) (d) Each account under this subsection shall be established in the appropriate fund, as determined by the secretary of administration.

20.907(5)(e) (e) An account may be established and moneys expended therefrom under this subsection for any of the following purposes:

20.907(5)(e)1. 1. A trust account or deposit containing moneys which are owned or payable or may be determined to be owned by or payable to persons other than the state.

20.907(5)(e)2. 2. Deposit of checks, share drafts or other drafts drawn upon accounts containing insufficient funds.

20.907(5)(e)3. 3. Sales taxes collected by state agencies prior to the date prescribed for payment to the department of revenue.

20.907(5)(e)4. 4. Insurance loss receipts.

20.907(5)(e)5. 5. Income-producing securities donated to the state for a specified purpose.

20.907(5)(e)6. 6. Advances from residential care centers for children and youth and counties and moneys receivable from counties under s. 49.343.

20.907(5)(e)7. 7. Moneys held as the result of audit settlements pending appropriate disposition.

20.907(5)(e)8. 8. Rental revenues and expenses for temporary rental property held by the state.

20.907(5)(e)9. 9. Advance payments of program revenues.

20.907(5)(e)10. 10. Advance federal aid project payments.

20.907(5)(e)11. 11. Medicare expenses chargeable to counties.

20.907(5)(e)12. 12. Any contingent fund authorized by law, not directed to be deposited under a specific appropriation.

20.907(5)(e)12e. 12e. Credit card interchange and association fees.

20.907(5)(e)12r. 12r. Transfers from the income account of the state investment fund, to pay bank service costs under s. 34.045 (1) (bm).

20.907(5)(e)13. 13. Other purposes authorized by law.

20.907(5)(f) (f) This subsection does not apply to bond revenues and expenditure of moneys therefrom. This subsection does not apply to deposit or expenditure of moneys for which a specific appropriation is made.

20.907 History History: 1971 c. 41 s. 12; 1975 c. 39 s. 732 (1); 1977 c. 29; 1979 c. 34 s. 2102 (29) (a); 1981 c. 20; 1983 a. 27 s. 2202 (57); 1983 a. 368; 1985 a. 332 s. 251 (1); 1989 a. 50; 2003 a. 33, 320; 2005 a. 10; 2007 a. 20, 97; 2009 a. 180.



20.908 Charges for printed material.

20.908  Charges for printed material. Except where distribution to or exchange with specified persons, officers or agencies is provided by law, or where the state agency determines that distribution is to be free of charge, any state agency may make such charge for printed booklets and pamphlets prepared or compiled by it as is fixed by it. Such charge may not exceed cost, including distribution cost as determined under s. 35.80, unless a specific price or method of price calculation is provided by law. Such booklets or pamphlets may be retained by the state agency publishing them or may be delivered to the department of administration for sale and distribution.

20.908 History History: 1979 c. 34.



20.909 Abandoned, lost or escheated property.

20.909  Abandoned, lost or escheated property.

20.909(1)(1)  Lost or abandoned property. Except as provided in s. 170.12, any personal property lost or abandoned in any building or on any lands belonging to the state and unclaimed for a period of 60 days may be returned to the person finding the same or may be sold at private or public sale by the state agency having charge of the place where such personal property is found. All receipts from such sales, after deducting the necessary expenses of keeping such property and selling the same, shall be paid promptly into the state treasury and credited to the school fund.

20.909(2) (2) Escheated property. The secretary of revenue may sell either at public or private sale any personal property turned over to the secretary as an escheat. The proceeds of any such sale shall become a part of the school fund, and shall be subject to refund as specified by the provision of law pursuant to which the property escheated.

20.909 History History: 1991 a. 206, 316; 2013 a. 20.



20.910 State percentage; notice of default.

20.910  State percentage; notice of default. If the department of administration does not receive from the clerk of the circuit court the statement relative to the state percentage of fees and other payments required by s. 59.40 (2) (m) together with a receipt for the sum required by law to be paid on the actions so entered during the preceding month, on or before the first day of the next succeeding month, it shall immediately notify the judge of the circuit court of the county of the failure to transmit the statement or receipt or both; and the judge shall thereupon notify the clerk to show cause why he or she should not be removed from office in the manner provided by law.

20.910 History History: 1977 c. 29; 1981 c. 317; 1995 a. 201.



20.912 Cancellation and reissue of checks and share drafts.

20.912  Cancellation and reissue of checks and share drafts.

20.912(1)(1)  Cancellation of outstanding checks and share drafts. If any check, share draft, or other draft drawn and issued upon the funds of the state in any state depository is not paid within the time period designated by the secretary of administration under s. 16.401 (10) as shown on the check or other draft, the secretary of administration shall cancel the check or other draft and credit the amount thereof to the fund on which it is drawn.

20.912(2) (2) Payment of canceled drafts. Any check, share draft or other draft canceled on which demand for payment has not been presented within 6 years from date of issue shall not be paid under sub. (3).

20.912(3) (3) Reissue of canceled checks, share drafts, and other drafts. Subject to sub. (2), when the payee or person entitled to any check, share draft, or other draft canceled under sub. (1), or the payee or person entitled to any warrant so canceled by the department of administration, demands such check, share draft, other draft, or warrant or payment thereof, the department of administration shall issue a new warrant therefor, to be paid from the appropriate appropriation account under s. 20.855 (1) (bm), (gm), or (rm).

20.912(3m) (3m) Confidentiality of canceled checks, share drafts and other drafts. Information appearing in the register of canceled checks, share drafts and other drafts about a check, share draft or other draft canceled under sub. (1) is not available for inspection or copying under s. 19.35 (1) until 6 years after the date of issue or until the check, share draft or other draft is reissued under sub. (3), whichever is earlier.

20.912(4) (4) Insolvent depositories. When the bank, savings and loan association, savings bank, or credit union on which any check, share draft, or other draft is drawn by the secretary of administration before payment of such check, share draft, or other draft becomes insolvent or is taken over by the division of banking, the federal home loan bank board, the U.S. office of thrift supervision, the federal deposit insurance corporation, the resolution trust corporation, the office of credit unions, the administrator of federal credit unions, or the U.S. comptroller of the currency, the secretary of administration shall on the demand of the person in whose favor such check, share draft, or other draft was drawn and upon the return to the secretary of such check, share draft, or other draft issue a replacement for the same amount.

20.912(5) (5) Lost, stolen, or destroyed checks, share drafts, and other drafts. If any check, share draft, or other draft drawn and issued by the secretary of administration is lost, stolen, or destroyed and the bank, savings and loan association, savings bank, or credit union on which the check, share draft, or other draft is drawn has been notified to stop payment thereon, the secretary of administration may, after acknowledgment by the bank, savings and loan association, savings bank, or credit union that the check, share draft, or other draft has not been paid, issue a replacement check, share draft, or other draft and thereafter the secretary of administration shall be relieved from all liability thereon.

20.912 History History: 1973 c. 243; 1977 c. 29; 1983 a. 27, 368, 538; 1987 a. 399; 1991 a. 221, 299; 1995 a. 27; 1999 a. 9; 2003 a. 33.



20.913 Refunds.

20.913  Refunds. Moneys may be refunded from each state fund as follows:

20.913(1) (1) Taxes and fees.

20.913(1)(a)(a) Advance payments. Moneys paid as a deposit or advance payment. If such moneys have been credited to an appropriation, such appropriation shall, at the time of making such refunds, be charged therewith. License fees may be refunded under this section when the license for which a fee was paid cannot be issued for any reason, or when a refund is requested prior to the beginning of the period for which the fee was paid or when a change in state laws or regulations prevents the licensee from availing himself or herself of the privileges of the license.

20.913(1)(b) (b) Excess tax payments. Taxes collected in excess of lawful taxation, when claims therefor have been established as provided in ss. 71.30 (4), 71.74 (13), 71.75, 71.89 (1), 72.24, 74.35, 74.37, 76.13 (3), 76.39, 76.84, 76.91, 78.19, 78.20, 78.68 (10), 78.75, 78.80 (1m), 139.092, 139.25 (1), 139.36, 139.365 and 139.39 (4).

20.913(1)(c) (c) Insurance fees. Any balances remaining at the end of any calendar year, of any deposits made by insurers in anticipation of fees, as provided in s. 601.13 (11).

20.913(2) (2) Errors.

20.913(2)(a)(a) General. Moneys paid in error, or in overpayment, such refunds to be made by voucher in accordance with procedure established by the department of administration.

20.913(3) (3) Escheated property.

20.913(3)(a)(a) General. Any moneys escheated to the state for which claims are established as provided by statute.

20.913(3)(b) (b) Lands. For repayment of moneys paid to the state on purchases of public or escheated lands, as provided in ss. 24.11, 24.33, 24.34 and 24.35.

20.913(3)(bm) (bm) Corrections. For repayment of moneys paid under s. 301.32 (1), the payments to be made upon the certification of the department of corrections.

20.913(3)(c) (c) Health services. For repayment of moneys paid under s. 46.07, the payments to be made upon the certification of the department of health services.

20.913(3)(d) (d) Canceled drafts. For payment of moneys under s. 20.912.

20.913 History History: 1971 c. 310 s. 4; 1975 c. 39; 1977 c. 418; 1985 a. 29, 120; 1987 a. 312 s. 17; 1987 a. 378, 399, 403; 1989 a. 31; 1991 a. 39, 316; 1995 a. 27 ss. 1185, 9126 (19); 1995 a. 351; 2007 a. 20 s. 9121 (6) (a).



20.914 Acquisition of land and buildings.

20.914  Acquisition of land and buildings. All appropriations made by law for the purchase of land and for the construction of new buildings or additions to existing buildings shall be expended only in accordance with the following conditions:

20.914(1) (1) Land purchase, governor's approval. No land shall be purchased and no contract or contracts entered into for the purchase of any land by any state agency until complete estimates of the total cost thereof shall have been submitted to and approved in writing by the governor. The governor shall withhold such approval until the governor is satisfied by a personal investigation, or by such other means as the governor adopts, that such land is required for the purpose proposed, and can be purchased for the sum proposed out of the appropriations made for such purpose.

20.914(2) (2) Construction in order of need. Except as expressly provided otherwise, all construction shall be in the order of the greatest need therefor, as determined by the state agency to whom the appropriation is made.

20.914 History History: 1973 c. 333; 1991 a. 316.



20.915 State motor vehicles and aircraft.

20.915  State motor vehicles and aircraft.

20.915(1) (1)  Purchase. Each state agency, upon written approval of the governor, may purchase necessary aircraft, trucks and automobiles for its general use. All aircraft, trucks and automobiles shall be purchased through the department of administration under ss. 16.70 to 16.82. The department of administration shall ensure that each general fleet passenger automobile at the time of procurement has a fuel economy rating of no less miles per gallon than the fleet average miles per gallon required of automobile manufacturers by the federal government at that time. Law enforcement vehicles and work vehicles for heavy passenger or equipment loads are exempt from the mileage requirement.

20.915(2) (2) Insurance. Every state agency may secure public liability, property damage and fire, theft and windstorm insurance for the protection of state automobiles, trucks and aircraft. Such insurance may provide public liability and property damage coverage for state traffic patrol officers and conservation division employees when, in the performance of their official duties, it is necessary to move other vehicles. The cost of such insurance by such state agencies shall be audited and paid in the same manner as other expenses.

20.915(5) (5) Definition. In this section, "automobile" has the meaning given under s. 340.01 (4).

20.915 History History: 1977 c. 29; 1979 c. 34, 221, 355; 1981 c. 20; 1983 a. 27.



20.916 Traveling expenses.

20.916  Traveling expenses.

20.916(1)(1)  Employees to be reimbursed. State officers and employees shall be reimbursed for actual, reasonable, and necessary traveling expenses incurred in the discharge of their duties in accordance with sub. (9). The officers and employees of any state agency shall, when for reasons of economy or efficiency they are stationed at any other place than an official location of such state agency, receive their actual, reasonable, and necessary traveling and other expenses when called to such official location for temporary service.

20.916(1m) (1m) Reimbursement of volunteers. Except where reimbursement is required by law, an individual who volunteers his or her services to a state agency may, at the discretion of the appointing authority of the state agency receiving the services, be reimbursed by the state agency for actual, reasonable, and necessary travel expenses incurred in the performance of the services. Reimbursement shall not exceed the maximum amounts established for state officers and employees under sub. (8).

20.916(2) (2) Reimbursement of job applicants. Subject to rules of the director of the office of state employment relations, reimbursement may be made to applicants for all or part of actual and necessary travel expenses incurred in connection with oral examination and employment interviews.

20.916(3) (3) Furnishing of group transportation to place of work. The department of health services, the department of corrections, and the department of natural resources may, with the approval of the governor and the department of administration, provide group transportation, in the absence of convenient and public scheduled transportation, for employees to and from the Mendota and Winnebago mental health institutes and the centers for the developmentally disabled in the case of employees of the department of health services, to the Taycheedah Correctional Institution and the Fox Lake Correctional Institution in the case of employees of the department of corrections, and to and from its temporary branch offices located at the Nevin Fish Hatchery grounds in the case of employees of the department of natural resources. Any employee, if injured while being so transported, shall be considered to have been in the course of his or her employment.

20.916(4) (4) Use of privately owned automobiles.

20.916(4)(a)(a) If any state agency determines that the duties of any employee require the use of an automobile, it may authorize such employee to use a privately owned automobile in the employee's work for the state, and reimburse the employee for such use at a rate set at least biennially by the office of state employment relations under sub. (8), subject to the approval of the joint committee on employment relations.

20.916(4)(b) (b) Upon recommendation of the head of the state agency and approval by the secretary of administration, an additional reimbursement at the rate of one cent per mile may be paid to any employee for the use of the employee's privately owned automobile when used as an emergency vehicle or under conditions that may cause excessive wear or depreciation, including pulling trailers or under conditions that require the installation of special equipment.

20.916(4)(c) (c) For travel between points that are conveniently reached by railroad, bus, or commercial airplane without unreasonable loss of time, the allowance for the use of a privately owned automobile shall not exceed the lowest cost of the most practical means of public transportation between such points. The department of administration shall establish guidelines for the most practical means of public transportation. The cost of meals and lodging paid by the state and the cost of the use of a state-owned automobile not chargeable to an employee may not exceed the cost that would have been incurred had the most practical form of public transportation been used, at the most appropriate time, if a practical form of public transportation is available.

20.916(4)(d) (d) All allowances for the use of a privately owned automobile shall be paid upon the certification of the amounts payable by the head of the state agency to the department of administration.

20.916(4)(e) (e) When an assigned or pool state-owned automobile is available and tendered to an employee, and the employee exercises the option to use the employee's privately owned automobile on state business, the mileage allowance shall be at a rate equal to the approximate cost per mile of operation of state automobiles, including depreciation, as determined by the secretary of administration.

20.916(4m) (4m) Use of privately owned motorcycles.

20.916(4m)(a)(a) In this subsection, "motorcycle" has the meaning given under s. 340.01 (32).

20.916(4m)(b) (b) Except as otherwise provided in this paragraph, if any state agency determines that an employee's duties require the use of a motor vehicle, and use of a privately owned motor vehicle is authorized by the agency under similar circumstances, the agency shall authorize the employee to use a privately owned motorcycle for the employee's duties and shall reimburse the employee for the use of the motorcycle at rates determined at least biennially by the director of the office of state employment relations under sub. (8), subject to the approval of the joint committee on employment relations. No state agency may authorize an employee to use or reimburse an employee for the use of a privately owned motorcycle under this paragraph if more than one individual is transported on the motorcycle. All allowances for the use of a motorcycle shall be paid upon approval and certification of the amounts payable by the head of the state agency for which the employee performs duties to the department of administration.

20.916(5) (5) Use of privately owned aircraft.

20.916(5)(a)(a) If the use of a privately owned or chartered aircraft is more efficient and economical for the conduct of state business than commercial transportation, the head of a state agency may authorize an employee to charter an aircraft with or without a pilot; and may authorize any member or employee to use a privately owned aircraft and reimburse the member or employee for such use of a privately owned aircraft at a rate set at least biennially by the office of state employment relations under sub. (8), subject to the approval of the joint committee on employment relations.

20.916(5)(b) (b) The head of the state agency whose members or employees are authorized to use their own aircraft in their work for the state shall ensure that employees adhere to any license and insurance requirements prescribed by the department of administration.

20.916(6) (6) Payment for unauthorized travel prohibited. The payment of travel expenses not authorized by statute is prohibited. Any unauthorized payment made shall be recoverable as for debt from the person to whom made.

20.916(7) (7) Personal use of state vehicles and aircraft. With the approval of the secretary of administration, a state officer or employee may use a state-owned motor vehicle or state-owned aircraft for personal use. An officer or employee shall reimburse the state for personal use of a state-owned motor vehicle at the same reimbursement rate provided an employee by the state for the use of his or her privately owned automobile on state business as approved in the schedule under sub. (8). An officer or employee shall reimburse the state for personal use of a state-owned aircraft at a rate determined by the secretary of administration that covers all costs associated with the operation of the aircraft.

20.916(8) (8) Uniform travel schedule amounts; allowances.

20.916(8)(a)(a) The director of the office of state employment relations shall recommend to the joint committee on employment relations uniform travel schedule amounts for travel by state officers and employees whose compensation is established under s. 20.923 or 230.12. Such amounts shall include maximum permitted amounts for meal and lodging costs, other allowable travel expenses under sub. (9) (d), and porterage tips, except as authorized under s. 16.53 (12) (c). In lieu of the maximum permitted amounts for expenses under sub. (9) (b), (c), and (d), the director may recommend to the committee a per diem amount and method of reimbursement for any or all expenses under sub. (9) (b), (c), and (d).

20.916(8)(b) (b) The approval process for the uniform travel schedule amounts under this subsection shall be the same as that provided under s. 230.12 (3) (b). The approved amounts for the uniform travel schedule shall be incorporated into the compensation plan under s. 230.12 (1).

20.916(9) (9) Reimbursement for travel expenses.

20.916(9)(a)(a) Definitions. In this subsection, unless the context otherwise requires:

20.916(9)(a)1d. 1d. "Appointing authority" has the meaning given in s. 230.03 (4).

20.916(9)(a)1m. 1m. "Employee" means any officer or employee of the state and any legislator or board member entitled to actual, reasonable and necessary expenses.

20.916(9)(a)2. 2. "Headquarters city", "headquarters village" and "headquarters town" include the area within the city, village or town limits, if any, where an employee's permanent work site is located and the area within a radius of 15 miles from the employee's permanent work site.

20.916(9)(a)3. 3. "Reasonable" means not extreme or excessive.

20.916(9)(b) (b) Lodging. Subject to the limitations under sub. (8) and s. 16.53 (12) (c), all reimbursement claims for lodging must be accompanied by a receipt.

20.916(9)(c) (c) Meals. Subject to the limitations under sub. (8) and s. 16.53 (12) (c), employees shall be reimbursed for all reasonable amounts expended for their own meals incurred in the performance of their official duties. Receipts for meals are not required except for claims in excess of the maximum amount, which must be accompanied by a receipt and full explanation of the reasonableness of such expense.

20.916(9)(d) (d) Other allowable travel expenses. Employees shall be reimbursed for actual, reasonable, and necessary expenses, including specifically laundry, telephone, facsimile, porterage, and tips, when traveling on state business, but not to exceed any limitations or maximums established by the director of the office of state employment relations under sub. (8) and s. 16.53 (12) (c).

20.916(9)(e) (e) Expenses in an employee's headquarters city, village, or town. Employees who are headquartered in a city, village, or town in which the expense occurs shall be reimbursed for their actual, reasonable, and necessary expenses incurred in the discharge of official duties only on the approval of the appointing authority of the state agency at which the employee is employed. This does not apply to travel between an employee's residence and the city, village, or town in which the employee is headquartered, which shall not be reimbursable.

20.916(9)(f) (f) Transportation. Employees shall be reimbursed for their actual transportation expenses when traveling in the performance of their official duties, subject to the following limitations:

20.916(9)(f)1. 1. `Scheduled air travel.' Reimbursement for air travel shall be limited to the lowest appropriate airfare, as determined by the director of the office of state employment relations. An employee may be reimbursed for air travel at a rate other than the lowest appropriate airfare only if the employee submits a written explanation of the reasonableness of the expense.

20.916(9)(f)2. 2. `Train.' Travel by train shall be limited to coach, if available, unless overnight, where accommodations should be limited to roomette.

20.916(9)(f)3. 3. `Reimbursement.' Receipt limits for all claims for reimbursement of transportation expense shall be established by the director of the office of state employment relations in the compensation plan under s. 230.12.

20.916(10) (10) Applicability. This section shall not apply to officers or employees of the Board of Regents of the University of Wisconsin System.

20.916 History History: 1971 c. 261, 270; 1973 c. 51; 1973 c. 90 s. 560 (3); 1973 c. 333; 1975 c. 39; 1975 c. 189 ss. 16, 99 (1), (2); 1975 c. 224, 421, 422; 1977 c. 418 ss. 192m to 195, 924 (18) (b); 1979 c. 221, 328, 355; 1981 c. 317; 1983 a. 27, 140, 495; 1985 a. 34; 1989 a. 31, 107; 1989 a. 125 ss. 2 to 8, 14; 1991 a. 39, 316; 1993 a. 12, 246; 1995 a. 27 ss. 1187, 9126 (19); 1995 a. 37; 2001 a. 16, 103; 2003 a. 33 ss. 708 to 713, 9160; 2003 a. 117; 2007 a. 20 s. 9121 (6) (a); 2007 a. 146; 2011 a. 32.

20.916 Annotation The department of administration may not impose a requirement of demonstrating automobile liability insurance coverage and possession of a valid operator's license upon state employees as a condition for entitlement to reimbursement for travel expense. 59 Atty. Gen. 47.



20.917 Moving expenses; temporary lodging allowance.

20.917  Moving expenses; temporary lodging allowance.

20.917(1)(1)

20.917(1)(a)(a) Whenever an employee currently employed in a position in the civil service, other than on a limited term basis, is ordered to relocate or is promoted to a different position in the civil service and the new place of employment requires in the judgment of the new appointing authority at the new place of employment, or in the judgment of the appointing authority in an intra-agency relocation or promotion, a change in location of residence, the appointing authority shall authorize payment of the employee's actual and necessary expense of transporting the employee and the immediate members of the employee's family to the new place of residence and for the transportation of the employee's household effects to the new place of residence.

20.917(1)(b) (b) Payment under this section for an employee who relocates as a result of transfer or demotion made at the employee's request is at the discretion of the new appointing authority, or in an intra-agency transfer or demotion at the employee's request, at the discretion of the appointing authority of the state agency at which the employee is employed.

20.917(1)(c) (c) Payment for moving expenses may be granted to a person reporting to his or her first place of employment or reporting upon reemployment after leaving the civil service, if payment is recommended by the appointing authority and approved in writing by the director of the office of state employment relations prior to the time when the move is made.

20.917(1)(d) (d) Payment may not be granted if the distance between the old and new residences of the employee is less than a minimum distance established by the director of the office of state employment relations for payment of moving expenses.

20.917(1)(e) (e) In addition to other costs payable under this subsection, an employee who is eligible for payment of moving expenses under par. (a) shall be paid a stipend in an amount established in the compensation plan under s. 230.12 for preparation of household effects incident to moving and other moving expenses not otherwise reimbursable under this section. An employee who is eligible for payment under par. (b) may, at the discretion of the appointing authority, be paid a stipend of not more than the amount established in the compensation plan under s. 230.12 for preparation of household effects incident to moving and other moving expenses not otherwise reimbursable under this section. An appointee who receives a payment under par. (c) may, at the discretion of the appointing authority, be paid a stipend of not more than the amount established in the compensation plan under s. 230.12 for preparation of household effects incident to moving and other moving expenses not otherwise reimbursable under this section.

20.917(2) (2)

20.917(2)(a)(a) The director of the office of state employment relations may establish a maximum amount for payment of any employee moving costs under sub. (1) (a) to (c). This amount shall be submitted for the approval of the joint committee on employment relations in the manner provided in s. 20.916 (8), and upon approval shall become a part of the compensation plan under s. 230.12 (1).

20.917(2)(b) (b) The amount of reimbursement for transporting the employee and his or her immediate family to the new place of residence may not exceed the cost of automobile travel at the rate determined under s. 20.916 (4).

20.917(2)(c) (c) No more than 2 reimbursements under sub. (1) may be granted to any employee in a calendar year. Each reimbursement shall be approved and paid in the same manner as provided for the payment of travel expenses under s. 20.916.

20.917(2m) (2m) An individual who is living outside the contiguous 48 states and the District of Columbia and who incurs moving and transportation expenses for the purpose of reporting to his or her first place of employment or reporting upon reemployment after leaving the civil service to a location within the contiguous 48 states or District of Columbia may be paid for actual, necessary and reasonable expenses incurred, if the reimbursement is recommended and approved in the manner prescribed in sub. (1) (c). Any such payment may not exceed the maximum amounts available for an individual who incurs such expenses upon appointment to a position in the federal government, as prescribed by applicable federal regulation. The payments under this subsection are in lieu of those otherwise payable under subs. (1) and (2).

20.917(3) (3)

20.917(3)(a)(a) An appointing authority may recommend payment of a temporary lodging allowance for not to exceed 45 days to an employee or person reporting to employment in the civil service, other than on a limited term basis, if the employee or person is eligible for moving expense reimbursement under sub. (1), whether or not that reimbursement is granted, and must establish a temporary residence at his or her headquarters city, village or town, subject to the following:

20.917(3)(a)1. 1. Lodging allowances shall be in accordance with the schedule established by the director of the office of state employment relations, but may not exceed the rate established under s. 13.123 (1) (a) 1.

20.917(3)(a)2. 2. Lodging allowance payments are subject to prior approval in writing by the director of the office of state employment relations.

20.917(3)(a)3. 3. Claims for lodging allowances shall be approved and paid in the same manner as travel expenses.

20.917(3)(b) (b) This subsection applies to employees in all positions in the civil service, including those employees in positions included in collective bargaining units under subch. V of ch. 111, whether or not the employees are covered by a collective bargaining agreement.

20.917(5) (5)

20.917(5)(a)(a) To encourage affirmative action, as defined in s. 230.03 (2), at the correctional facilities under s. 302.01, the department of corrections may, from the appropriation under s. 20.410 (1) (a), reimburse an employee for any of the following expenses incurred during the first 30 days of employment or the first 30 days following successful completion of a preservice training program:

20.917(5)(a)1. 1. All or a portion of one month's rent, if the employee does not receive a temporary lodging allowance;

20.917(5)(a)2. 2. All or a portion of a rental security deposit, not to exceed one month's rent; and

20.917(5)(a)3. 3. The cost of transportation between the employee's home and headquarters city, village or town, not to exceed the cost of 4 round trips.

20.917(5)(b) (b) Payments under this subsection are in addition to any payments made under sub. (1). Payments under this subsection may be made only with the prior written approval of the director of the office of state employment relations.

20.917(6) (6) The director of the office of state employment relations may, in writing, delegate to an appointing authority the authority to approve reimbursement for moving expenses under sub. (1) (c), a temporary lodging allowance under sub. (3) (a) 2. or expenses under sub. (5) (b).

20.917 History History: 1971 c. 125; 1975 c. 39; 1977 c. 29 s. 1654 (9) (f); 1977 c. 418; 1979 c. 32; 1981 c. 20, 140; 1981 c. 347 ss. 7, 8, 80 (2) and (4); 1981 c. 391; 1983 a. 27 ss. 581 to 586, 2200 (15); 1983 a. 30, 192; 1985 a. 34; 1987 a. 32; 1989 a. 31; 1993 a. 12, 16, 246; 2003 a. 33 ss. 714 to 719, 9160; 2003 a. 117; 2009 a. 28; 2011 a. 10.



20.918 Damaged personal articles.

20.918  Damaged personal articles. A state agency may reimburse its employees for the cost of repairing articles of clothing, watches or eye glasses damaged in the line of duty, if the damage is not caused by employee carelessness or normal wear and tear resulting from the type of work performed by an employee. If the clothing, watch or eye glasses are damaged beyond repair, a state agency may pay an employee an amount not exceeding the actual value of the clothing, watch or eye glasses as determined by the employee's appointing authority. Payments under this section are subject to the approval of the appointing authority and shall not exceed the amount specified in the compensation plan under s. 230.12. Payments shall not be approved for damage to an item if the actual value or repair cost is less than an amount set forth in the compensation plan under s. 230.12.

20.918 History History: 1989 a. 119.



20.919 Notary public.

20.919  Notary public. Each state agency may expend from its proper appropriation a sum sufficient to pay all fees and expenses necessarily incurred in qualifying an employee as a notary public, and securing a notarial seal or rubber stamp, but such notary shall receive no fees for notarial services rendered to the state.



20.920 Contingent funds.

20.920  Contingent funds.

20.920(1)(1)  Definitions. In this section:

20.920(1)(a) (a) "Agency head" means the constitutional officer, secretary, commissioner, executive or administrative officer or body serving as appointing authority for staff of a state agency.

20.920(1)(b) (b) "Contingent fund" means an amount of money set aside for a state agency to use in making small payments.

20.920(1)(c) (c) "Secretary" means the secretary of administration.

20.920(2) (2) Establishment.

20.920(2)(a)(a) With the approval of the secretary, each state agency may establish a contingent fund. The secretary shall determine the funding source for each contingent fund, total amount of the fund, and maximum payment from the fund.

20.920(2)(b) (b) No part of a contingent fund may be utilized to pay the salary or wages of an employee of a state agency.

20.920(2)(c) (c) All moneys in a contingent fund, except petty cash accounts established under s. 16.52 (7), shall be deposited in a separate account in a public depository approved by the depository selection board. The agency head of each state agency having a contingent fund is responsible for all disbursements from the fund, but the agency head may delegate the responsibility for administration of the fund to a custodian, who shall be an employee of the agency. State agency invoices which qualify for payment from a contingent fund may be paid by check, share draft or other draft drawn by the agency head or custodian against the account. No such invoice need be submitted for audit prior to disbursement. After making each disbursement, the agency head shall file with the secretary a claim for reimbursement of the contingent fund on a voucher which shall be accompanied by a copy of the invoice to be reimbursed. Upon audit and approval of the claim by the secretary, the department of administration shall reimburse the contingent fund with the total amount lawfully paid therefrom.

20.920 History History: 1985 a. 29; 2003 a. 33.



20.921 Deductions from salaries.

20.921  Deductions from salaries.

20.921(1) (1)  Optional deductions.

20.921(1)(a)(a) Any state officer or employee or any employee of the University of Wisconsin Hospitals and Clinics Authority may request in writing through the state agency in which the officer or employee is employed or through the authority that a specified part of the officer's or employee's salary be deducted and paid by the state or by the authority to a payee designated in such request for any of the following purposes:

20.921(1)(a)1. 1. The purchase of U.S. savings bonds.

20.921(1)(a)2. 2. If the state employee is a public safety employee under s. 111.81 (15r), payment of dues to employee organizations.

20.921(1)(a)2m. 2m. Payment of amounts owed to state agencies or to the University of Wisconsin Hospitals and Clinics Authority by the employee.

20.921(1)(a)2n. 2n. Payment of amounts owed as child support, maintenance payments or family support.

20.921(1)(a)3. 3. Payment of premiums for group hospital and surgical-medical insurance or plan, group life insurance, and other group insurance, where such groups consist of state officers and employees or employees of the University of Wisconsin Hospitals and Clinics Authority and where such insurance or plans are provided or approved by the group insurance board.

20.921(1)(a)4. 4. Other group or charitable purposes approved by the governor and the department of administration under the rules of the department of administration for state officers or employees, or by the board of directors of the University of Wisconsin Hospitals and Clinics Authority for authority employees.

20.921(1)(a)5. 5. Payment into an employee-funded reimbursement account maintained by an employee-funded reimbursement account provider under subch. VIII of ch. 40.

20.921(1)(a)6. 6. Payment into a health savings account established for that officer or employee under s. 40.515.

20.921(1)(b) (b) Except as provided in s. 111.84 (1) (f), the request under par. (a) shall be made to the state agency or to the University of Wisconsin Hospitals and Clinics Authority in the form and manner and contain the directions and information prescribed by each state agency or by the authority. The request may be withdrawn or the amount paid to the payee may be changed by notifying the state agency or the authority to that effect, but no such withdrawal or change shall affect a payroll certification already prepared.

20.921(1)(bm) (bm) Any state officer or employee or any employee of the University of Wisconsin Hospitals and Clinics Authority may request in writing that a specified part of his or her salary be deferred under a deferred compensation plan of a deferred compensation plan provider selected under s. 40.80. The request shall be made to the state agency or to the authority in the form and manner prescribed in the deferred compensation plan and may be withdrawn as prescribed in that plan.

20.921(1)(c) (c) Written requests under this subsection shall be filed with the state agency or the University of Wisconsin Hospitals and Clinics Authority and shall constitute authority to the state agency or to the authority to make certification for each such officer or employee and for payment of the amounts so deducted or deferred.

20.921(1)(d) (d)

20.921(1)(d)1.1. For the purpose of handling savings bond purchases, each state agency not on the central payroll system and the University of Wisconsin Hospitals and Clinics Authority shall designate an officer or employee thereof who shall serve as trustee. The trustee shall serve without compensation as such. The state agency or the authority shall furnish the trustee the necessary files, supplies and clerical and accounting assistance. Each trustee shall file with the state agency or the authority a bond in such amount as the state agency or the authority determines, with a corporation authorized to do surety business in this state as surety, which bond shall be conditioned upon the trustee's faithful execution of his or her trust. The trustee shall file another or additional bond whenever the state agency or the authority so determines. The cost of any bond required by a state agency shall be paid out of the appropriation made to the state agency for its administration. For those state agencies on the central payroll system, the trustee shall be a person designated by the secretary of administration.

20.921(1)(d)2. 2. The trustee shall make purchases of savings bonds in the name of the officer or employee, or other beneficiary named in the request, whenever the amount to their credit is sufficient for that purpose and transmit them to the person entitled thereto. If the officer or employee cancels the request for the purchase of savings bonds, or upon termination of the trust, the amount remaining to a person's credit is not sufficient to purchase a bond the trustee may purchase savings stamps and transmit them to the person entitled thereto or refund the amount.

20.921(1)(e) (e) No portion of the salary so requested to be used for the purchase of savings bonds, not exceeding 10% of the salary, is liable to seizure on execution or on any provisional or final process issued from any court or any proceedings in aid of that process. Section 241.09 relating to assignments shall not apply to the requests made under par. (a).

20.921(1)(f) (f) The office of the governor shall prepare a statement explaining the bond purchase plan and its purpose and transmit copies of such statement to each state agency and to the University of Wisconsin Hospitals and Clinics Authority for distribution to their officers and employees.

20.921(2) (2) Mandatory deductions.

20.921(2)(a)(a) Whenever it becomes necessary in pursuance of any federal or state law or court-ordered assignment of income under s. 46.10 (14) (e), 49.345 (14) (e), 301.12 (14) (e), 767.225 (1) (L), 767.513 (3), or 767.75 to make deductions from the salaries of state officers or employees or employees of the University of Wisconsin Hospitals and Clinics Authority, the state agency or authority by which the officers or employees are employed is responsible for making those deductions and paying over the total of those deductions for the purposes provided by the laws or orders under which they were made.

20.921(2)(b) (b) The head of each state agency or the chief executive officer of the University of Wisconsin Hospitals and Clinics Authority shall deduct from the salary of any employee the amount certified under s. 7.33 (5) which is received by the employee for service as an election official while the employee is on a paid leave of absence under s. 7.33 (3).

20.921(2)(c) (c) The head of each state agency, as defined in s. 40.02 (54), shall deduct from the salary of each employee the contributions required by s. 40.05 (1) (a) as provided in s. 40.05 (1) (b).

20.921(3) (3) Procedure.

20.921(3)(a)(a) Each state agency shall indicate on its payrolls the amount to be deducted or deferred from the salary of each officer and employee, the reason for each deduction or deferral, the net amount due each officer or employee, the total amount due for each purpose for which deductions or deferrals have been made, and the person, governmental unit or private organization in each case entitled to receive the deductions or the amount deferred. The department of administration shall then issue warrants for the respective amounts due the persons listed on each payroll and the checks, share drafts and other drafts for the payments when received by the state agency shall be transmitted to the persons entitled to receive them.

20.921(3)(b) (b) All amounts deducted or retained from salaries of state officers and employees shall be paid by the department of administration from the respective funds to the person, governmental unit or private organization entitled to receive them, or for necessary adjustments to correct errors. Amounts due in payment of federal income taxes required to be deducted and withheld by any state agency shall be paid on dates required by the internal revenue code and shall be paid to qualified depositories for federal taxes designated by the secretary of administration.

20.921 History History: 1971 c. 214, 270, 336; Sup. Ct. Order, 67 Wis. 2d 585, 773 (1975); 1977 c. 29 s. 1649; 1977 c. 418; 1981 c. 20, 187; 1983 a. 368; 1985 a. 29 s. 3202 (23) (d); 1987 a. 111, 391, 399; 1989 a. 278, 336; 1991 a. 316; 1993 a. 481; 1995 a. 27; 1997 a. 191, 237; 1999 a. 9, 32, 83; 2005 a. 443 s. 265; 2007 a. 20; 2011 a. 10, 32; 2013 a. 20.



20.922 Appointment of subordinates.

20.922  Appointment of subordinates.

20.922(1) (1) Unless otherwise provided by law, each state agency may appoint such deputies, assistants, experts, clerks, stenographers or other employees as are necessary for the execution of its functions, and to designate the titles, prescribe the duties, and fix the compensation of such subordinates, but these powers shall be exercised subject to the state civil service law, unless the position filled has been expressly exempted from the operation of ch. 230 and subject, also, to the approval of such other officer or body as is prescribed by law. If a state agency contains a board or commission which is authorized to appoint an executive officer by whatever name called, the appointing power resides in the executive officer and the board or commission has no further appointing power except as it is specifically given such power.

20.922(2) (2) Notwithstanding ss. 230.047 and 230.29, when an appointing authority determines and declares in writing to the governor that an emergency exists which is the result of natural or human causes which adversely affects the effective administration of state agency program functions that are necessary to the well-being of the citizens of this state, the appointing authority may temporarily assign work to employees which is not normally performed by them or described by their position classifications. Such temporary assignments during these emergencies may not exceed 72 hours unless an extension is approved by the governor or his or her designee.

20.922 History History: 1977 c. 196 s. 131; 1977 c. 418.



20.923 Statutory salaries.

20.923  Statutory salaries. The purpose of this section is to establish a consistent and equitable salary setting mechanism for all elected officials, appointed state agency heads, division administrators and other executive-level unclassified positions. All such positions shall be subject to the same basic salary establishment, implementation, modification, administrative control and application procedures. The salary-setting mechanism contained in this section shall be directed to establishing salaries that are determined on a comprehensive systematic basis, bear equitable relationship to each other and to the salaries of classified service subordinates, and be reviewed and established with the same frequency as those of state employees in the classified service.

20.923(1) (1) Establishment of executive salary groups. To this end, a compensation plan consisting of 10 executive salary groups is established in schedule one of the state compensation plan for the classified service from ranges 18 through 27. No salary range established above salary range 23 may be utilized in the establishment and compensation of positions in the classified service without specific approval of the joint committee on employment relations. The dollar value of the salary range minimum and maximum for each executive salary group shall be reviewed and established in the same manner as that provided for positions in the classified service under s. 230.12 (3). The salary-setting authority of individual boards, commissions, elective and appointive officials elsewhere provided by law is subject to and limited by this section, and the salary rate for these positions upon appointment and subsequent thereto shall be set by the appointing authority pursuant to this section, except as otherwise required by article IV, section 26, of the constitution.

20.923(2) (2) Constitutional officers and other elected state officials.

20.923(2)(a)(a) The annual salary for each elected state official position shall be set at the dollar value for the point of the assigned salary range for its respective executive salary group specified in this subsection in effect at the time of taking the oath of office, except as provided in par. (b) and s. 978.12 (1) (a). No adjustment to the salary of an official enumerated in this subsection is effective until it is authorized under article IV, section 26, of the constitution.

20.923(2)(b) (b) The annual salary of each state senator, representative to the assembly, justice of the supreme court, court of appeals judge and circuit judge shall be reviewed and established in the same manner as provided for positions in the classified service under s. 230.12 (3). The salary established for the chief justice of the supreme court shall be different than the salaries established for the associate justices of the supreme court.

20.923(2)(c) (c) The annual salary of the governor shall be set at 21.6% above the minimum of the salary range for executive salary group 10.

20.923(2)(e) (e) The annual salary of the attorney general shall be set at 18% above the minimum of the salary range for executive salary group 10.

20.923(2)(f) (f) The annual salary of the state superintendent of public instruction shall be set at 27.4% above the minimum of the salary range for executive salary group 7.

20.923(2)(g) (g) The annual salary of the lieutenant governor shall be set at 1.9% above the minimum of the salary range for executive salary group 4.

20.923(2)(h) (h) The annual salary of the secretary of state shall be set at 15.4% above the minimum of the salary range for executive salary group 1.

20.923(2)(i) (i) The annual salary of the state treasurer shall be set at 15.4% above the minimum of the salary range for executive salary group 1.

20.923(2)(j) (j) The annual salary of a district attorney shall be set under s. 978.12.

20.923(3) (3) Justices and judges. The annual salary for any supreme court justice or judge of the court of appeals or circuit court shall be established under sub. (2), except that any compensation adjustments granted under s. 230.12 shall not become effective until such time as any justice or judge takes the oath of office.

20.923(4) (4) State agency positions. State agency heads, the administrator of the division of merit recruitment and selection in the office of state employment relations and commission chairpersons and members shall be identified and limited in number in accordance with the standardized nomenclature contained in this subsection, and shall be assigned to the executive salary groups listed in pars. (a) to (h). Except for positions specified in pars. (c) 3m. and (g) 1e. and sub. (12), all unclassified division administrator positions enumerated under s. 230.08 (2) (e) shall be assigned, when approved by the joint committee on employment relations, by the director of the office of state employment relations to one of 10 executive salary groups. The joint committee on employment relations, by majority vote of the full committee, may amend recommendations for initial position assignments and changes in assignments to the executive salary groups submitted by the director of the office of state employment relations. All division administrator assignments and amendments to assignments of administrator positions approved by the committee shall become part of the compensation plan. Whenever a new unclassified division administrator position is created, the appointing authority may set the salary for the position until the joint committee on employment relations approves assignment of the position to an executive salary group. If the committee approves assignment of the position to an executive salary group having a salary range minimum or maximum inconsistent with the salary paid to the incumbent at the time of such approval, the incumbent's salary shall be adjusted by the appointing authority to conform with the committee's action, effective on the date of that action. Positions are assigned as follows:

20.923(4)(a) (a) Positions assigned to executive salary group 1:

20.923(4)(a)2. 2. Arts board: executive secretary.

20.923(4)(a)2m. 2m. Corrections, department of: director of prison industries.

20.923(4)(b) (b) Positions assigned to executive salary group 2:

20.923(4)(b)4. 4. Judicial commission: executive director.

20.923(4)(b)6. 6. Parole commission: chairperson.

20.923(4)(c) (c) Positions assigned to executive salary group 3:

20.923(4)(c)1. 1. Administration, department of: director of federal-state relations office.

20.923(4)(c)1m. 1m. Administration, department of: regional directors of intergovernmental affairs.

20.923(4)(c)2. 2. Administration, department of; office of business development: director.

20.923(4)(c)3. 3. Office of credit unions: director of.

20.923(4)(c)3m. 3m. Administration, department of; office of state employment relations; division of merit recruitment and selection: administrator.

20.923(4)(c)4. 4. Higher educational aids board: executive secretary.

20.923(4)(c)5. 5. Justice, department of: executive director of the office of crime victim services.

20.923(4)(d) (d) Positions assigned to executive salary group 4:

20.923(4)(d)1. 1. Administration, department of; tax appeals commission: chairperson and members. The chairperson of the commission and the governor, at the time a new member is appointed, shall jointly determine the salary of the new member within the range for this group.

20.923(4)(e) (e) Positions assigned to executive salary group 5:

20.923(4)(e)1e. 1e. Educational communications board: executive director.

20.923(4)(e)2. 2. Employment relations commission: chairperson and members.

20.923(4)(e)3. 3. Workforce development: employment and training: executive director.

20.923(4)(e)4. 4. Workforce development, department of: labor and industry review commission: member and chairperson.

20.923(4)(e)5m. 5m. Legislature, legislative technology services bureau: director.

20.923(4)(e)11. 11. Public service commission; office of the commissioner of railroads: commissioner.

20.923(4)(e)12. 12. State fair park board: state fair park director.

20.923(4)(f) (f) Positions assigned to executive salary group 6:

20.923(4)(f)1. 1. Administration, department of; office of state employment relations: director.

20.923(4)(f)2. 2. Agriculture, trade and consumer protection, department of: secretary.

20.923(4)(f)2d. 2d. Children and families, department of: secretary.

20.923(4)(f)2m. 2m. Commerce, department of: secretary.

20.923(4)(f)3f. 3f. Financial institutions, department of: secretary.

20.923(4)(f)3j. 3j. Government accountability board: legal counsel.

20.923(4)(f)6. 6. Legislature; legislative council staff: director.

20.923(4)(f)6m. 6m. Legislature; legislative audit bureau: director.

20.923(4)(f)7. 7. Veterans affairs, department of: secretary.

20.923(4)(f)7m. 7m. Legislature; legislative reference bureau: chief.

20.923(4)(f)7s. 7s. Legislature; legislative fiscal bureau: director.

20.923(4)(f)7t. 7t. Office of the governor: executive secretary.

20.923(4)(f)7v. 7v. Insurance, commissioner of.

20.923(4)(f)7w. 7w. Public defender board: state public defender.

20.923(4)(f)8e. 8e. Military affairs, department of: adjutant general.

20.923(4)(f)8h. 8h. Public service commission: chairperson and members.

20.923(4)(f)8m. 8m. Safety and professional services, department of: secretary.

20.923(4)(f)9. 9. Tourism, department of: secretary.

20.923(4)(g) (g) Positions assigned to executive salary group 7:

20.923(4)(g)1e. 1e. Administration, department of; division of enterprise technology: administrator.

20.923(4)(g)1m. 1m. Employee trust funds, department of: secretary.

20.923(4)(g)1r. 1r. Historical society: director.

20.923(4)(g)2. 2. Natural resources, department of: secretary.

20.923(4)(g)3. 3. Revenue, department of: secretary.

20.923(4)(g)4. 4. Transportation, department of: secretary.

20.923(4)(g)6. 6. Workforce development, department of: secretary.

20.923(4)(h) (h) Positions assigned to executive salary group 8:

20.923(4)(h)1. 1. Administration, department of: secretary.

20.923(4)(h)2g. 2g. Corrections, department of: secretary.

20.923(4)(h)5. 5. Health services, department of: secretary.

20.923(4g) (4g) University of Wisconsin System senior executive positions. A compensation plan consisting of 9 university senior executive salary groups is established for certain administrative positions at the University of Wisconsin System. The salary ranges and adjustments to the salary ranges for the university senior executive salary groups 1 and 2 shall be contained in the recommendations of the director of the office of state employment relations under s. 230.12 (3) (e). The salary ranges and adjustments to the salary ranges for university senior executive salary groups 3 to 9 shall be determined by the board of regents of the University of Wisconsin System based on an analysis of salaries paid for similar positions at comparable universities in other states. The board of regents shall set the salaries for these positions within the ranges to which the positions are assigned to reflect the hierarchical structure of the system, to recognize merit, to permit orderly salary progression and to recognize competitive factors. The salary of any incumbent in the positions identified in pars. (ae) to (f) may not exceed the maximum of the salary range for the group to which the position is assigned. The positions are assigned as follows:

20.923(4g)(ae) (ae) The positions assigned to university senior executive group 1 are each of the vice chancellors who is serving as deputy at the University of Wisconsin System campuses at Eau Claire, Green Bay, La Crosse, Oshkosh, Parkside, Platteville, River Falls, Stevens Point, Stout, Superior and Whitewater and each of the vice chancellors who is serving as deputy at the University of Wisconsin Colleges and the University of Wisconsin-Extension.

20.923(4g)(am) (am) The positions assigned to university senior executive group 2 are the vice presidents of the University of Wisconsin System.

20.923(4g)(ar) (ar) The positions assigned to university senior executive group 3 are the chancellors at the University of Wisconsin System campuses at Eau Claire, Green Bay, La Crosse, Oshkosh, Parkside, Platteville, River Falls, Stevens Point, Stout, Superior and Whitewater and the chancellors of the University of Wisconsin Colleges and the University of Wisconsin-Extension.

20.923(4g)(b) (b) The position assigned to university senior executive group 4 is the vice chancellor who is serving as deputy at the University of Wisconsin-Milwaukee.

20.923(4g)(bm) (bm) The positions assigned to university senior executive group 5 are the senior vice presidents of the University of Wisconsin System.

20.923(4g)(c) (c) The position assigned to university senior executive group 6 is the vice chancellor who is serving as deputy at the University of Wisconsin-Madison.

20.923(4g)(d) (d) The position assigned to university senior executive group 7 is the chancellor at the University of Wisconsin-Milwaukee.

20.923(4g)(e) (e) The position assigned to university senior executive group 8 is the chancellor at the University of Wisconsin-Madison.

20.923(4g)(f) (f) The position assigned to university senior executive group 9 is the president of the University of Wisconsin System.

20.923(5) (5) Other University of Wisconsin System administrative positions. The board of regents of the University of Wisconsin System shall assign the positions of associate and assistant vice presidents, vice chancellors not identified in sub. (4g), assistant chancellors, associate and assistant vice chancellors and administrative directors and associate directors of physical plant, general operations and services and auxiliary enterprises activities or their equivalent, of each University of Wisconsin institution, the University of Wisconsin-Extension and the University of Wisconsin System administration to salary ranges established under s. 36.09 (1) (k) 2. b.

20.923(6) (6) Salaries set by appointing authorities. Salaries for the following positions may be set by the appointing authority, subject to restrictions otherwise set forth in the statutes and the compensation plan under s. 230.12, except where the salaries are a subject of bargaining with a certified representative of a collective bargaining unit under s. 111.91:

20.923(6)(ac) (ac) Administration, department of: deputy and assistant district attorneys.

20.923(6)(ah) (ah) Administration, department of; federal-state relations office: director and staff assistant.

20.923(6)(aL) (aL) Administration, department of: director of Indian gaming, and the attorney appointed under s. 569.015 (2).

20.923(6)(am) (am) Each elective executive officer, except the secretary of state and the state treasurer: a stenographer.

20.923(6)(as) (as) Each elective executive officer other than the attorney general and superintendent of public instruction: a deputy or assistant.

20.923(6)(b) (b) Educational communications board: unclassified professional staff.

20.923(6)(bd) (bd) Children and families, department of: director of the office of urban development.

20.923(6)(bg) (bg) Historical society: state historian.

20.923(6)(bj) (bj) Historical society: unclassified sales and development professionals employed under s. 44.20 (4) (a).

20.923(6)(bm) (bm) Investment board: all positions.

20.923(6)(bp) (bp) Legislative technology services bureau: staff employees.

20.923(6)(c) (c) Organized militia: offices and positions, except as provided in sub. (8).

20.923(6)(cm) (cm) Judicial commission: staff member.

20.923(6)(d) (d) Judicial council: attorney, technical and clerical help.

20.923(6)(e) (e) Law library, state: librarian, assistant librarian, clerical and expert assistants.

20.923(6)(em) (em) Legislative audit bureau: legislative auditors, assistants and clerical employees.

20.923(6)(f) (f) Legislative council staff: clerical and expert assistants.

20.923(6)(g) (g) Legislative fiscal bureau: assistants, analysts and clerical employees.

20.923(6)(gm) (gm) Legislative reference bureau: all positions other than the chief.

20.923(6)(h) (h) Legislature: policy research personnel, assistants to legislators, research staff assigned to legislative committees, and other persons employed under s. 13.20.

20.923(6)(hh) (hh) Lower Wisconsin state riverway board: staff employees.

20.923(6)(hm) (hm) Public defender board: staff attorneys.

20.923(6)(hq) (hq) State fair park board: staff employees.

20.923(6)(i) (i) Supreme court: assistants, clerks and employees.

20.923(6)(j) (j) Supreme court: clerk.

20.923(6)(k) (k) Supreme court: deputy clerk.

20.923(6)(L) (L) Tourism, department of; Kickapoo reserve management board: executive director and staff.

20.923(6)(Lm) (Lm) University of Wisconsin-Madison, chancellor: all positions assigned to the University of Wisconsin-Madison, other than chancellor of the University of Wisconsin-Madison.

20.923(6)(m) (m) University of Wisconsin System: deans, principals, professors, instructors, research assistants, librarians and other teachers, as defined in s. 40.02 (55), the staff of the environmental education board, and instructional staff employed by the board of regents of the University of Wisconsin System who provide services for a charter school established by contract under s. 118.40 (2r) (cm).

Effective date text (m) University of Wisconsin System: all positions, including the chancellor of the University of Wisconsin-Madison, but not including any other position assigned to the University of Wisconsin-Madison.

20.923(7) (7) Wisconsin Technical College System senior executive positions. The salary range for the director and the executive assistant of the Wisconsin Technical College System shall be contained in the recommendations of the director of the office of state employment relations under s. 230.12 (3) (e). The board of the Wisconsin Technical College System shall set the salaries for these positions within the range to which the positions are assigned to recognize merit, to permit orderly salary progression, and to recognize competitive factors. The salary of any incumbent in the positions identified in pars. (a) and (b) may not exceed the maximum of the salary range for the group to which the position is assigned. The positions are assigned as follows:

20.923(7)(a) (a) The position assigned to general senior executive group 1 is the executive assistant of the Wisconsin Technical College System.

20.923(7)(b) (b) The position assigned to general senior executive group 2 is the director of the Wisconsin Technical College System.

20.923(8) (8) Deputies. Salaries for deputies appointed pursuant to ss. 13.94 (3) (b), 15.04 (2), 230.04 (16), and 551.601 (1) shall be set by the appointing authority. The salary shall not exceed the maximum of the salary range one range below the salary range of the executive salary group to which the department or agency head is assigned. The positions of assistant secretary of state, assistant state treasurer and associate director of the historical society shall be treated as unclassified deputies for pay purposes under this subsection. The salary of the deputy director of the office of business development in the department of administration is assigned to executive salary group 2.

20.923(9) (9) Assistant deputy secretary and executive assistants. Salaries for assistant deputy secretaries and executive assistants appointed under ss. 15.05 (3) and 15.06 (4m) shall be set by the appointing authority. The salary for an assistant deputy secretary or an executive assistant appointed under s. 15.05 (3) or 15.06 (4m), other than the salary for the executive assistant to the director of the technical college system, may not exceed the maximum of the salary range 2 ranges below the salary range for the executive salary group to which the department or agency head is assigned. The position of administrative assistant to the lieutenant governor shall be treated as are executive assistants for pay purposes under this subsection. The salary for the executive assistant appointed under s. 230.04 (16) shall be set by the appointing authority. The salary for that position may not exceed the maximum of the salary range 2 ranges below the salary range for the executive salary group to which the appointing authority is assigned.

20.923(10) (10) Office of the governor staff. The salary for key professional staff of the office of the governor identified as office of the governor assistants, other than the executive secretary, shall not exceed the maximum of the salary range for executive salary group 3.

20.923(12) (12) Other department of safety and professional services positions. The salaries for division administrators and bureau directors appointed under s. 440.04 (6) shall not exceed the maximum of the salary range for executive salary group 3.

20.923(14) (14) Salary administration.

20.923(14)(a)(a) Any adjustment of salary for any incumbent in a position specified in subs. (4), (8), (9) and (12) is governed by the provisions of the compensation plan concerning executive salary groups as adopted by the joint committee on employment relations under s. 230.12 (3) (b).

20.923(14)(b) (b) Except as provided in s. 36.09 (1) (j), any adjustment of salary for an incumbent specified in sub. (4g) is governed by the provisions of the proposal concerning senior university executives, faculty and academic staff as approved by the joint committee on employment relations under s. 230.12 (3) (e).

20.923(14)(c) (c) Any adjustment of salary for an incumbent specified in sub. (7) is governed by the provisions of the proposal concerning general senior executives as approved by the joint committee on employment relations under s. 230.12 (3) (e).

20.923(15) (15) Salary adjustment limitations.

20.923(15)(a)(a) An incumbent of a position that has been assigned to an executive salary group of the compensation plan or to a general senior executive group or a university senior executive salary group under this section, whose current salary exceeds the maximum of the salary range to which his or her position's group is assigned, shall remain at his or her current rate of pay while he or she remains employed in that position until the maximum of the salary range to which his or her executive salary group or university senior executive salary group is assigned equals or exceeds his or her current rate of pay.

20.923(15)(b) (b) Except for the positions identified in subs. (4g), (5), and (7) (b), the pay of any incumbent whose salary is subject to a limitation under this section may not equal or exceed that amount paid the governor.

Effective date text (b) Except for the positions identified in sub. (7) (b), the pay of any incumbent whose salary is subject to a limitation under this section may not equal or exceed that amount paid the governor.

20.923(16) (16) Overtime and compensatory time exclusion. The salary paid to any person whose position is included under subs. (2), (4), (4g), (5), (7), and (8) to (12) is deemed to compensate that person for all work hours. No overtime compensation may be paid, and no compensatory time under s. 103.025 may be provided, to any such person for hours worked in any workweek in excess of the standard basis of employment as specified in s. 230.35 (5) (a).

20.923(18) (18) Prison industries sales positions.

20.923(18)(a)(a) The office of state employment relations shall determine what positions in the classified service are comparable positions to the unclassified positions of 3 sales representatives of prison industries and one sales manager of prison industries who are appointed under s. 303.01 (10). For each such unclassified position, the office of state employment relations shall determine the minimum salary for each comparable position in the classified service and shall set an amount equal to that minimum salary as the salary for that unclassified position.

20.923(18)(b) (b) In addition to the salary set under par. (a), each sales representative of prison industries and each sales manager of prison industries who is appointed in the unclassified service under s. 303.01 (10) shall be eligible to earn commission compensation in an amount established by the appointing authority as defined in s. 230.03 (4). That appointing authority shall establish the amount of commission compensation based on invoiced sales and new customers.

20.923 History History: 1971 c. 18, 125, 164; 1971 c. 270 ss. 98, 104; 1971 c. 307, 321; 1973 c. 90, 156, 243, 333; 1975 c. 28; 1975 c. 39 ss. 236c to 247, 735 (5); 1975 Ex. Order No. 24; 1975 c. 189, 199, 224, 422; 1977 c. 29 ss. 399g to 406d, 1649, 1650m, 1654 (8) (e), 1656 (43); 1977 c. 44; 1977 c. 187 ss. 29, 30, 31, 135; 1977 c. 196 ss. 74 to 76m, 131; 1977 c. 203, 272, 277, 418, 447, 449; Sup. Ct. Order, 88 Wis. 2d xiii (1979); 1979 c. 32 s. 92 (1); 1979 c. 34, 89, 189; 1979 c. 221 ss. 201m to 218, 2202 (13); 1979 c. 361; 1981 c. 20 ss. 587 to 592g, 2202 (33) (b), (c), (56) (a); 1981 c. 96 ss. 16, 67; 1981 c. 121, 127, 347, 353; 1981 c. 390 s. 252; 1983 a. 27, 46, 121, 192, 371, 378; 1985 a. 18, 23; 1985 a. 29 ss. 603 to 607, 3202 (22) (a); 1985 a. 34, 332; 1987 a. 6, 27, 82, 119, 306, 340, 354, 399, 403; 1989 a. 31, 56, 107, 208, 219, 336; 1991 a. 39, 269; 1993 a. 12, 16, 75, 123, 144, 184, 294, 349, 399, 490; 1995 a. 27 ss. 1193 to 1217m, 9130 (4), 9216 (19); 1995 a. 37, 216, 225; 1997 a. 2, 3, 27, 29, 41, 194, 237; 1999 a. 9, 42, 102, 186; 2001 a. 16, 19, 29, 109; 2003 a. 33 ss. 721 to 735m, 9160; 2003 a. 91, 320; 2005 a. 25; 2007 a. 1; 2007 a. 20 ss. 616 to 630, 9121 (6) (a); 2007 a. 196; 2009 a. 28, 180; 2011 a. 10, 32, 38; 2013 a. 20; s. 13.92 (2) (i).

20.923 Annotation The salary cap provisions of sub. (15) (b) do not apply to judicial salaries. Moran v. Department of Administration, 230 Wis. 2d 103, 603 N.W.2d 234 (Ct. App. 1999), 98-3008.



20.924 Building program execution.

20.924  Building program execution.

20.924(1) (1) Except as provided in sub. (3), in supervising and authorizing the implementation of the state building program under the appropriation authority of s. 20.867, the building commission:

20.924(1)(a) (a) Shall authorize the design and construction of any building, structure or facility costing in excess of $760,000 regardless of funding source, only if that project is enumerated in the authorized state building program.

20.924(1)(b) (b) Shall authorize the acquisition of land, or the repair, remodeling or improvement to any existing building, structure or facility costing in excess of $760,000, regardless of funding source, only if that project is enumerated in the authorized state building program. This paragraph does not apply to the acquisition of land by the building commission in the city of Madison within a block number specified in s. 13.48 (18). This paragraph does not apply to projects authorized under s. 16.858.

20.924(1)(d) (d) Shall exercise considered judgment in supervising the implementation of the state building program, and may authorize limited changes in the project program, and in the project budget if the commission determines that unanticipated program conditions or bidding conditions require the change to effectively and economically construct the project. However, total state funds for major projects under the authorized state building program for each agency shall not be exceeded.

20.924(1)(e) (e) May authorize the application of federal grants or private gift funds or other moneys in addition to or in lieu of the projects and project funds enumerated in the authorized state building program.

20.924(1)(em) (em) May substitute any available source of funding in whole or in part for borrowing authority under s. 20.866 (2) (s) to (zm) and (zz) that is authorized to be used to fund a project enumerated under the authorized state building program.

20.924(1)(f) (f) May authorize advance planning or architectural design of future high priority projects.

20.924(1)(g) (g) Shall not authorize a project enumerated in the authorized state building program if the commission determines that the need for the project has changed, making it superfluous.

20.924(1)(i) (i) Shall not acquire or lease or authorize the acquisition or leasing of any building, structure, or facility, or portion thereof, for initial occupancy by the department of corrections for the purpose of confining persons serving a sentence of imprisonment to the Wisconsin state prisons or for the purpose of confining juveniles alleged or found to be delinquent unless one of the following applies:

20.924(1)(i)1. 1. If the building, structure, or facility was converted for that purpose, the conversion either was completed before January 1, 2001, or began after the building, structure, or facility was enumerated in the authorized state building program.

20.924(1)(i)2. 2. If the building, structure, or facility was not converted for that purpose, the construction of the building, structure, or facility either was completed before January 1, 2001, or began after the building, structure, or facility was enumerated in the authorized state building program.

20.924(1)(j) (j) Shall not enter into any lease or other contract that provides for the construction of any building, structure, or facility, or portion thereof, for initial occupancy by the state and that contains an option for the state to purchase the building, structure, or facility unless the seller or lessor agrees that all equipment to be installed as a component of the building, structure, or facility that relates to any function that consumes energy meets applicable requirements for state building projects under s. 16.855 (10s) (a).

20.924(3) (3) Subsection (1) (a) and (b) does not apply to the acquisition of land for, or the construction, repair, remodeling or improvement of, any building, structure or facility for the state fair park board.

20.924(4) (4) In addition to the authorized building program for the historical society, the society may expend any funds which are made available from the appropriations under s. 20.245 (1) (a), (h), (m), (n), and (r).

20.924(5) (5) The building commission may utilize any funds at its disposal to supplement the otherwise authorized building program for any agency.

20.924 History History: 1971 c. 125; 1973 c. 90; 1979 c. 34 s. 2102 (6) (a), (23) (a); 1983 a. 27 s. 2202 (23); 1985 a. 29 s. 3202 (26) (a); 1991 a. 269; 1993 a. 16; 1997 a. 5, 27; 1999 a. 9, 197; 2001 a. 16, 109; 2003 a. 326; 2005 a. 141, 391; 2011 a. 32.

20.924 Annotation Funds may not be used to construct a project that has not been provided for in either the long-range building program or specifically described in the session laws. 61 Atty. Gen. 298.

20.924 AnnotationBuilding commission authority is discussed. 80 Atty. Gen. 146.



20.925 Salary of temporary successors.

20.925  Salary of temporary successors. Whenever a temporary vacancy has been found to exist under s. 17.025 and the certificate of temporary incapacity filed in the office of the secretary of state remains in effect, the affected incumbent shall continue to be entitled to receive the incumbent's full salary, and employer-paid fringe benefits, during the period of the temporary vacancy but not beyond the expiration of the incumbent's term. The person selected or qualified under s. 17.025 (4) to replace the incumbent during the temporary vacancy shall be reimbursed for the actual and necessary expenses incurred in the performance of duties as temporary successor and shall as compensation for those services be entitled to receive a sum equal to the amount of salary the disabled incumbent receives during the temporary vacancy, but if the person serving as temporary successor is already a salaried officer or employee of this state, the amount payable to the temporary successor, in addition to the temporary successor's regular salary, shall be the difference between the temporary successor's regular salary and the salary of the incumbent in the position in which the temporary vacancy exists. Nothing in this section shall authorize a reduction in the salary of a state officer or employee appointed to fill a temporary vacancy.

20.925 History History: 1991 a. 316.



20.927 Subsidy of abortions prohibited.

20.927  Subsidy of abortions prohibited.

20.927(1g) (1g) In this section, "abortion" means the intentional destruction of the life of an unborn child, and "unborn child" means a human being from the time of conception until it is born alive.

20.927(1m) (1m) Except as provided under subs. (2) and (3), no funds of this state or of any county, city, village, town or long-term care district under s. 46.2895 or of any subdivision or agency of this state, including an authority created in ch. 233, or of any subdivision or agency of any county, city, village or town and no federal funds passing through the state treasury shall be authorized for or paid to a physician or surgeon or a hospital, clinic or other medical facility for the performance of an abortion.

20.927(2) (2)

20.927(2)(a)(a) This section does not apply to the performance by a physician of an abortion which is directly and medically necessary to save the life of the woman or in a case of sexual assault or incest, provided that prior thereto the physician signs a certification which so states, and provided that, in the case of sexual assault or incest the crime has been reported to the law enforcement authorities. The certification shall be affixed to the claim form or invoice when submitted to any agency or fiscal intermediary of the state for payment, and shall specify and attest to the direct medical necessity of such abortion upon the best clinical judgment of the physician or attest to his or her belief that sexual assault or incest has occurred.

20.927(2)(b) (b) This section does not apply to the performance by a physician of an abortion if, due to a medical condition existing prior to the abortion, the physician determines that the abortion is directly and medically necessary to prevent grave, long-lasting physical health damage to the woman, provided that prior thereto the physician signs a certification which so states. The certification shall be affixed to the claim form or invoice when submitted to any agency or fiscal intermediary of the state for payment, and shall specify and attest to the direct medical necessity of such abortion upon the best clinical judgment of the physician.

20.927(3) (3) This section does not apply to the authorization or payment of funds to a physician or surgeon or a hospital, clinic or medical facility for or in connection with the prescription of a drug or the insertion of a device to prevent the implantation of the fertilized ovum.

20.927 History History: 1977 c. 245; 1999 a. 9; 2001 a. 103; 2007 a. 20; 2011 a. 32.

20.927 Annotation This section's restrictions on state funds does not apply to Public Employee Trust Fund monies used to fund state employee insurance plans. OAG 1-95.



20.9275 Prohibitions on funding for abortion-related activities.

20.9275  Prohibitions on funding for abortion-related activities.

20.9275(1)(1) In this section:

20.9275(1)(a) (a) "Abortion" has the meaning given in s. 253.10 (2) (a).

20.9275(1)(b) (b) "Local governmental unit" means a city, village, town, county or long-term care district under s. 46.2895 or an agency or subdivision of a city, village, town, or county.

20.9275(1)(c) (c) "Organization" means a nonprofit corporation, as defined in s. 66.0129 (6) (b), or a public agency, as defined in s. 46.856 (1) (b).

20.9275(1)(e) (e) "Pregnancy program, project or service" means a program, project or service of an organization that provides services for pregnancy prevention, family planning, as defined in s. 253.07 (1) (a), pregnancy testing, pregnancy counseling, prenatal care, pregnancy services and reproductive health care services that are related to pregnancy.

20.9275(1)(f) (f) "Program funds" means all of the following funds distributed or attributable to an organization for operation of a pregnancy program, project or service:

20.9275(1)(f)1. 1. Funds specified under sub. (2) (intro.).

20.9275(1)(f)2. 2. Income derived from a grant, subsidy or other funding specified under sub. (2) (intro.) or from a pregnancy program, project or service funded by a grant, subsidy or other funding specified under sub. (2) (intro.).

20.9275(1)(f)3. 3. Funds that are matching funds to a grant, subsidy or other funding specified under sub. (2) (intro.).

20.9275(1)(g) (g) "State agency" means an office, department, agency, institution of higher education, association, society or other body in state government created or authorized to be created by the constitution or any law, which is entitled to expend moneys appropriated by law, including the legislature, the courts and an authority created in ch. 231 or 233.

20.9275(2) (2) No state agency or local governmental unit may authorize payment of funds of this state, of any local governmental unit or, subject to sub. (3m), of federal funds passing through the state treasury as a grant, subsidy or other funding that wholly or partially or directly or indirectly involves pregnancy programs, projects or services, that is a grant, subsidy or other funding under s. 48.487, 48.545, 253.05, 253.07, 253.08, or 253.085 or 42 USC 701 to 710, if any of the following applies:

20.9275(2)(a) (a) The pregnancy program, project or service using the state, local or federal funds does any of the following:

20.9275(2)(a)1. 1. Provides abortion services.

20.9275(2)(a)2. 2. Promotes, encourages or counsels in favor of abortion services.

20.9275(2)(a)3. 3. Makes abortion referrals either directly or through an intermediary in any instance other than when an abortion is directly and medically necessary to save the life of the pregnant woman.

20.9275(2)(b) (b) The pregnancy program, project or service is funded from any other source that requires, as a condition for receipt of the funds, that the pregnancy program, project or service perform any of the activities specified in par. (a) 1. to 3.

20.9275(2m) (2m) Nothing in sub. (2) prohibits the providing of nondirective information explaining any of the following:

20.9275(2m)(a) (a) Prenatal care and delivery.

20.9275(2m)(b) (b) Infant care, foster care or adoption.

20.9275(2m)(c) (c) Pregnancy termination.

20.9275(3) (3) Subject to sub. (3m), no organization that receives funds specified under sub. (2) (intro.) may use program funds for an activity that is specified under sub. (2) (a) 1. to 3.

20.9275(3m) (3m) The restriction under subs. (2) and (3) on the authorization of payment and the use of federal funds passing through the state treasury shall apply only to the extent that the application of the restriction does not result in the loss of any federal funds.

20.9275(4) (4) If an organization that receives funds specified under sub. (2) (intro.) violates sub. (3), all of the following shall apply:

20.9275(4)(a) (a) The organization may not receive funds specified under sub. (2) (intro.) for 24 months after the date on which the state agency or local governmental unit last authorized payment or the date on which the organization, under a pregnancy program, project or service, last violated sub. (3), whichever is later.

20.9275(4)(b) (b) The grant, subsidy or other funding under which an organization, under a pregnancy program, project or service, has used funds in violation of sub. (3), is terminated; and the organization shall return to the state agency or local governmental unit all funds that have been paid to the organization under the grant, subsidy or other funding.

20.9275(5) (5) If a state agency or local governmental unit authorizes payment in violation of sub. (2), the grant, subsidy or other funding under which the state agency or local governmental unit authorized payment in violation of sub. (2), is terminated; and the organization shall return to the state agency or local governmental unit funds that have been paid to the organization under the grant, subsidy or other funding.

20.9275 History History: 1997 a. 27, 237; 1999 a. 9; 2003 a. 33; 2007 a. 20.



20.928 Supplementation procedure for compensation and fringe benefits.

20.928  Supplementation procedure for compensation and fringe benefits.

20.928(1) (1) Each state agency head shall certify to the department of administration, at such time and in such manner as the secretary of administration prescribes, the sum of money needed by the state agency from the appropriations under s. 20.865 (1) (c), (ci), (cj), (d), (i), (ic), (j), (s), (si), and (t). Upon receipt of the certifications together with such additional information as the secretary of administration prescribes, the secretary shall determine the amounts required from the respective appropriations to supplement state agency budgets.

20.928(1m) (1m) Notwithstanding sub. (1), the board of regents of the University of Wisconsin System may not include in any certification to the department of administration under sub. (1) any sum to pay the costs resulting from employer contributions for the payment of health insurance premiums for any teacher described under s. 40.02 (25) (b) 1m., for coverage before the first day of the 7th month beginning after the teacher begins employment with the state.

20.928(2) (2) Any state agency head who is aggrieved by the determination of the secretary of administration under this section may appeal the determination to the governor, who may set aside or modify the determination.

20.928(2m) (2m) After each determination is made, the secretary of administration shall forward the determination to the joint committee on finance. If the cochairpersons of the committee do not notify the secretary that the committee has scheduled a meeting for the purpose of reviewing the determination within 14 working days after the date of the secretary's submittal, the secretary may supplement appropriations of state agencies in accordance with the determination. If, within 14 working days after the date of the secretary's submittal, the cochairpersons of the committee notify the secretary that the committee has scheduled a meeting for the purpose of reviewing the determination, no supplement may be made without the approval of the committee.

20.928(3) (3) All compensation adjustments for state employees approved by the legislature shall take effect and be earned at the beginning of the pay period closest to July 1 or the date prescribed by law or by the appropriate authority. In the odd-numbered years, payments for such adjustments, including payments under collective bargaining agreements, may not be made prior to enactment of the biennial budget bill.

20.928(4) (4) If insufficient moneys are available from the appropriation under s. 20.865 (1) (cj) to fund the costs of pay and related adjustments for employees of the University of Wisconsin System that are payable from that appropriation in any fiscal year, the secretary of administration shall prorate payments made on behalf of each employee in the proportion that the moneys available bears to the total amount payable to all employees.

20.928 History History: 1981 c. 20 ss. 496, 546, 594; 1981 c. 314; 1983 a. 27; 1985 a. 29, 111; 1987 a. 4; 1991 a. 39; 1999 a. 9; 2009 a. 28; 2011 a. 10.



20.929 Agency drafts or warrants.

20.929  Agency drafts or warrants. The secretary of administration may authorize any state agency to issue drafts or warrants drawn on the state treasury. Such drafts or warrants may be issued only in connection with purchase orders authorized under subch. IV of ch. 16 and may not exceed $300 per draft or warrant. The secretary shall pay such drafts or warrants as presented and shall audit the purchase orders issued. Any purchase order that is disapproved by the secretary as unlawful or unauthorized shall be returned by the secretary to the state agency for reimbursement to the treasury. The secretary shall make written regulations for the implementation of this section. The secretary may require any state agency to utilize one or more separate depository accounts to implement this section. The illegal or unauthorized use of purchase orders and drafts or warrants under this section is subject to the remedies specified in s. 16.77.

20.929 History History: 1983 a. 27 s. 589; 1983 a. 368 s. 15; 1983 a. 538; 2003 a. 33.



20.930 Attorney fees.

20.930  Attorney fees. Except as provided in ss. 5.05 (2m) (c) 7., 46.27 (7g) (h), 49.496 (3) (f), and 49.682 (6), no state agency in the executive branch may employ any attorney until such employment has been approved by the governor.

20.930 History History: 1979 c. 221; 1989 a. 119 s. 1; Stats. 1989 s. 20.930; 1993 a. 490; 1999 a. 9; 2007 a. 1.

20.930 Annotation This section applies to principal administrative units and whatever agencies assist those units in administration and governance of the unit. Kaye v. Board of Regents, 158 Wis. 2d 664, 463 N.W.2d 398 (Ct. App. 1990).



20.9305 Contracting for legal services on a contingent fee basis.

20.9305  Contracting for legal services on a contingent fee basis.

20.9305(1)(1) Except as provided in sub. (2), an agency in the executive branch may not contract for legal services on a contingent fee basis.

20.9305(2) (2)

20.9305(2)(a)(a) The prohibition under sub. (1) does not apply if the governor makes a written determination that contracting for legal services for the state on a contingent fee basis is cost-effective and in the public interest. In the written determination, the governor shall include all of the following:

20.9305(2)(a)1. 1. A finding that the attorney general's office lacks sufficient and appropriate legal and financial resources, which necessitates the need to contract for the legal services. The governor shall consult with the attorney general in making this finding.

20.9305(2)(a)2. 2. The estimated amount of time and labor required to perform the legal services, including the novelty, complexity, and difficulty of the legal issues involved and the required skill.

20.9305(2)(a)3. 3. The venue in which the litigation would likely occur.

20.9305(2)(a)4. 4. The amount of experience with similar legal issues or cases needed for the particular type of legal services to be provided.

20.9305(2)(b) (b) If the governor makes a determination under par. (a), the governor shall request the department of administration to invite bids to be submitted. The department of administration shall invite bids and shall ensure that the notice of the bidding process contains any pertinent requirements in this section. Following the bidding process, the secretary of administration shall recommend a responsible bidder to the governor, who shall make the final determination. The governor may determine that inviting bids is not feasible and the governor shall set forth the basis for this determination in writing.

20.9305(2)(c) (c)

20.9305(2)(c)1.1. No contract entered into under this subsection may provide an aggregate contingency fee excluding reasonable costs and expenses, as determined by the court with jurisdiction over the action, that is more than any of the following:

20.9305(2)(c)1.a. a. If the recovery is less than $10 million, 25 percent of the recovery.

20.9305(2)(c)1.b. b. If the recovery is at least $10 million but less than $15 million, the sum of $2,500,000 and 20 percent of the amount by which the recovery exceeds $10 million.

20.9305(2)(c)1.c. c. If the recovery is at least $15 million but less than $20 million, the sum of $3,500,000 and 15 percent of the amount by which the recovery exceeds $15 million.

20.9305(2)(c)1.d. d. If the recovery is at least $20 million but less than $25 million, the sum of $4,250,000 and 10 percent of the amount by which the recovery exceeds $20 million.

20.9305(2)(c)1.e. e. If the recovery is at least $25 million, the sum of $4,750,000 and 5 percent of the amount by which the recovery exceeds $25 million.

20.9305(2)(c)2. 2. The aggregate contingency fee for one action under this subsection may not exceed $30 million, excluding reasonable costs and expenses as determined by the court with jurisdiction over the action, without regard to the number of attorneys retained or the number of lawsuits filed. A contingency fee may not be based on penalties or fines or any amounts attributable to penalties or fines.

20.9305(2)(e) (e) The governor shall post on the Internet site maintained by the government accountability board under s. 16.753 all of the following:

20.9305(2)(e)1. 1. A copy of any contingency fee contract entered into under this subsection and of the corresponding determination under par. (a) during the period beginning 5 days after the contract is entered into and ending when the contract and all of its extensions expire or are terminated.

20.9305(2)(e)2. 2. Notice of the amount of any contingency fees paid under a contract entered into under this subsection during the period beginning 15 days after payment is made and ending 365 days after the payment is made.

20.9305(2)(f) (f) An attorney who is party to a contract entered into under this subsection shall, during the period beginning from the date the contract is entered into until 4 years after the contract and all of its extensions expire or are terminated, do all of the following:

20.9305(2)(f)1. 1. Maintain records, including documentation of all expenses, disbursements, charges, credits, receipts and invoices, and other financial transactions, that relate to the provision of the legal services under this subsection.

20.9305(2)(f)2. 2. Make all records maintained under subd. 1. available, upon request, for inspection and copying as provided under s. 19.35 (1).

20.9305(2)(f)3. 3. Maintain current records detailing the time, in increments no greater than one-tenth of an hour, that attorneys and paralegals spent working under the contract and provide the record, as soon as practically possible, to the governor upon request.

20.9305(2)(g) (g) Annually, no later than February 1, the governor shall submit a report to the chief clerk of each house of the legislature for distribution to the legislature under s. 13.172 (2) that describes the use of contingency fee contracts under this subsection. The report shall include all of the following:

20.9305(2)(g)1. 1. All contracts entered into under this subsection in the year prior to the submittal of the report and all contracts that were active in the year prior to the submittal of the report. The report shall include for each contract all of the following:

20.9305(2)(g)1.a. a. The name of the attorney and the attorney's law firm with which the agency has contracted.

20.9305(2)(g)1.b. b. The nature and status of the legal matter under contract.

20.9305(2)(g)1.c. c. The name of the parties to the legal matter.

20.9305(2)(g)1.d. d. The amount of any recovery.

20.9305(2)(g)1.e. e. The amount of any contingency fee paid.

20.9305(2)(g)2. 2. Copies of written determinations made under par. (a).

20.9305 History History: 2013 a. 105.



20.931 False claims for medical assistance; actions by or on behalf of state.

20.931  False claims for medical assistance; actions by or on behalf of state.

20.931(1) (1) In this section:

20.931(1)(b) (b) "Claim" includes any request or demand for medical assistance made to any officer, employee, or agent of this state.

20.931(1)(c) (c) "Employer" includes all agencies and authorities.

20.931(1)(d) (d) "Knowingly" means, with respect to information, having actual knowledge of the information, acting in deliberate ignorance of the truth or falsity of the information, or acting in reckless disregard of the truth or falsity of the information. "Knowingly" does not mean specifically intending to defraud.

20.931(1)(dm) (dm) "Medical assistance" has the meaning given under s. 49.43 (8).

20.931(1)(e) (e) "Proceeds" includes damages, civil penalties, surcharges, payments for costs of compliance, and any other economic benefit realized by this state as a result of an action or settlement of a claim.

20.931(1)(f) (f) "State public official" has the meaning given in s. 19.42 (14).

20.931(2) (2) Except as provided in sub. (3), any person who does any of the following is liable to this state for 3 times the amount of the damages sustained by this state because of the actions of the person, and shall forfeit not less than $5,000 nor more than $10,000 for each violation:

20.931(2)(a) (a) Knowingly presents or causes to be presented to any officer, employee, or agent of this state a false claim for medical assistance.

20.931(2)(b) (b) Knowingly makes, uses, or causes to be made or used a false record or statement to obtain approval or payment of a false claim for medical assistance.

20.931(2)(c) (c) Conspires to defraud this state by obtaining allowance or payment of a false claim for medical assistance, or by knowingly making or using, or causing to be made or used, a false record or statement to conceal, avoid, or decrease an obligation to pay or transmit money or property to the Medical Assistance program.

20.931(2)(g) (g) Knowingly makes, uses, or causes to be made or used a false record or statement to conceal, avoid, or decrease any obligation to pay or transmit money or property to the Medical Assistance program.

20.931(2)(h) (h) Is a beneficiary of the submission of a false claim for medical assistance to any officer, employee, or agent of this state, knows that the claim is false, and fails to disclose the false claim to this state within a reasonable time after the person becomes aware that the claim is false.

20.931(3) (3) The court may assess against a person who violates sub. (2) not less than 2 nor more than 3 times the amount of the damages sustained by the state because of the acts of the person, and shall not assess any forfeiture, if the court finds all of the following:

20.931(3)(a) (a) The person who commits the acts furnished the attorney general with all information known to the person about the acts within 30 days after the date on which the person obtained the information.

20.931(3)(b) (b) The person fully cooperated with any investigation of the acts by this state.

20.931(3)(c) (c) At the time that the person furnished the attorney general with information concerning the acts, no criminal prosecution or civil or administrative enforcement action had been commenced with respect to any such act, and the person did not have actual knowledge of the existence of any investigation into any such act.

20.931(5) (5)

20.931(5)(a)(a) Except as provided in subs. (10) and (12), any person may bring a civil action as a qui tam plaintiff against a person who commits an act in violation of sub. (2) for the person and the state in the name of the state.

20.931(5)(b) (b) The plaintiff shall serve upon the attorney general a copy of the complaint and documents disclosing substantially all material evidence and information that the person possesses. The plaintiff shall file a copy of the complaint with the court for inspection in camera. Except as provided in par. (c), the complaint shall remain under seal for a period of 60 days from the date of filing, and shall not be served upon the defendant until the court so orders. Within 60 days from the date of service upon the attorney general of the complaint, evidence, and information under this paragraph, the attorney general may intervene in the action.

20.931(5)(c) (c) The attorney general may, for good cause shown, move the court for one or more extensions of the period during which a complaint in an action under this subsection remains under seal.

20.931(5)(d) (d) Before the expiration of the period during which the complaint remains under seal, the attorney general shall do one of the following:

20.931(5)(d)1. 1. Proceed with the action or an alternate remedy under sub. (10), in which case the action or proceeding under sub. (10) shall be prosecuted by the state.

20.931(5)(d)2. 2. Notify the court that he or she declines to proceed with the action, in which case the person bringing the action may proceed with the action.

20.931(5)(e) (e) If a person brings a valid action under this subsection, no person other than the state may intervene or bring a related action while the original action is pending based upon the same facts underlying the pending action.

20.931(5)(f) (f) In any action or other proceeding under sub. (10) brought under this subsection, the plaintiff is required to prove all essential elements of the cause of action or complaint, including damages, by a preponderance of the evidence.

20.931(6) (6) If the state proceeds with an action under sub. (5) or an alternate remedy under sub. (10), the state has primary responsibility for prosecuting the action or proceeding under sub. (10). The state is not bound by any act of the person bringing the action, but that person has the right to continue as a party to the action, subject to the limitations under sub. (7).

20.931(7) (7)

20.931(7)(a)(a) The state may move to dismiss an action under sub. (5) or an administrative proceeding under sub. (10) to which the state is a party for good cause shown, notwithstanding objection of the person bringing the action, if that person is served with a copy of the state's motion and is provided with an opportunity to oppose the motion before the court or the administrative agency before which the proceeding is conducted.

20.931(7)(b) (b) With the approval of the governor, the attorney general may compromise and settle an action under sub. (5) or an administrative proceeding under sub. (10) to which the state is a party, notwithstanding objection of the person bringing the action, if the court determines, after affording to the person bringing the action the right to a hearing at which the person is afforded the opportunity to present evidence in opposition to the proposed settlement, that the proposed settlement is fair, adequate, and reasonable considering the relevant circumstances pertaining to the violation.

20.931(7)(c) (c) Upon a showing by the state that unrestricted participation in the prosecution of an action under sub. (5) or an alternate proceeding to which the state is a party by the person bringing the action would interfere with or unduly delay the prosecution of the action or proceeding, or would result in consideration of repetitious or irrelevant evidence or evidence presented for purposes of harassment, the court may limit the person's participation in the prosecution, such as:

20.931(7)(c)1. 1. Limiting the number of witnesses that the person may call.

20.931(7)(c)2. 2. Limiting the length of the testimony of the witnesses.

20.931(7)(c)3. 3. Limiting the cross-examination of witnesses by the person.

20.931(7)(c)4. 4. Otherwise limiting the participation by the person in the prosecution of the action or proceeding.

20.931(7)(d) (d) Upon showing by a defendant that unrestricted participation in the prosecution of an action under sub. (5) or alternate proceeding under sub. (10) to which the state is a party by the person bringing the action would result in harassment or would cause the defendant undue burden or unnecessary expense, the court may limit the person's participation in the prosecution.

20.931(8) (8) Except as provided in sub. (7), if the state elects not to participate in an action filed under sub. (5), the person bringing the action may prosecute the action. If the attorney general so requests, the attorney general shall, at the state's expense, be served with copies of all pleadings and deposition transcripts in the action. If the person bringing the action initiates prosecution of the action, the court, without limiting the status and rights of that person, may permit the state to intervene at a later date upon showing by the state of good cause for the proposed intervention.

20.931(9) (9) Whether or not the state participates in an action under sub. (5), upon showing in camera by the attorney general that discovery by the person bringing the action would interfere with the state's ongoing investigation or prosecution of a criminal or civil matter arising out of the same facts as the facts upon which the action is based, the court may stay such discovery in whole or in part for a period of not more than 60 days. The court may extend the period of any such stay upon further showing in camera by the attorney general that the state has pursued the criminal or civil investigation of the matter with reasonable diligence and the proposed discovery in the action brought under sub. (5) will interfere with the ongoing criminal or civil investigation or prosecution.

20.931(10) (10) The attorney general may pursue a claim relating to an alleged violation of sub. (2) through an alternate remedy available to the state or any state agency, including an administrative proceeding to assess a civil forfeiture. If the attorney general elects any such alternate remedy, the attorney general shall serve timely notice of his or her election upon the person bringing the action under sub. (5), and that person has the same rights in the alternate venue as the person would have had if the action had continued under sub. (5). Any finding of fact or conclusion of law made by a court or by a state agency in the alternate venue that has become final is conclusive upon all parties named in an action under sub. (5). For purposes of this subsection, a finding or conclusion is final if it has been finally determined on appeal, if all time for filing an appeal or petition for review with respect to the finding or conclusion has expired, or if the finding or conclusion is not subject to judicial review.

20.931(11) (11)

20.931(11)(a)(a) Except as provided in pars. (b) and (e), if the state proceeds with an action brought by a person under sub. (5) or the state pursues an alternate remedy relating to the same acts under sub. (10), the person who brings the action shall receive at least 15 percent but not more than 25 percent of the proceeds of the action or settlement of the claim, depending upon the extent to which the person contributed to the prosecution of the action or claim.

20.931(11)(b) (b) Except as provided in par. (e), if an action or claim is one in which the court or other adjudicator finds to be based primarily upon disclosures of specific information not provided by the person who brings an action under sub. (5) relating to allegations or transactions specifically in a criminal, civil, or administrative hearing, or in a legislative or administrative report, hearing, audit, or investigation, or report made by the news media, the court or other adjudicator may award such amount as it considers appropriate, but not more than 10 percent of the proceeds of the action or settlement of the claim, depending upon the significance of the information and the role of the person bringing the action in advancing the prosecution of the action or claim.

20.931(11)(c) (c) Except as provided in par. (e), in addition to any amount received under par. (a) or (b), a person bringing an action under sub. (5) shall be awarded his or her reasonable expenses necessarily incurred in bringing the action together with the person's costs and reasonable actual attorney fees. The court or other adjudicator shall assess any award under this paragraph against the defendant.

20.931(11)(d) (d) Except as provided in par. (e), if the state does not proceed with an action or an alternate proceeding under sub. (10), the person bringing the action shall receive an amount that the court decides is reasonable for collection of the civil penalty and damages. The amount shall be not less than 25 percent and not more than 30 percent of the proceeds of the action and shall be paid from the proceeds. In addition, the person shall be paid his or her expenses, costs, and fees under par. (c).

20.931(11)(e) (e) Whether or not the state proceeds with the action or an alternate proceeding under sub. (10), if the court or other adjudicator finds that an action under sub. (5) was brought by a person who planned or initiated the violation upon which the action or proceeding is based, then the court may, to the extent that the court considers appropriate, reduce the share of the proceeds of the action that the person would otherwise receive under par. (a), (b), or (d), taking into account the role of that person in advancing the prosecution of the action or claim and any other relevant circumstance pertaining to the violation, except that if the person bringing the action is convicted of criminal conduct arising from his or her role in a violation of sub. (2), the court or other adjudicator shall dismiss the person as a party and the person shall not receive any share of the proceeds of the action or claim or any expenses, costs, and fees under par. (c).

20.931(12) (12)

20.931(12)(a)(a) No court has jurisdiction over an action brought by a private person under sub. (5) against a state public official if the action is based upon information known to the attorney general at the time that the action is brought.

20.931(12)(b) (b) No person may bring an action under sub. (5) that is based upon allegations or transactions that are the subject of a civil action or an administrative proceeding to assess a civil forfeiture in which the state is a party if that action or proceeding was commenced prior to the date that the action is filed.

20.931(13) (13) The state is not liable for any expenses incurred by a private person in bringing an action under sub. (5).

20.931(14) (14) Any employee who is discharged, demoted, suspended, threatened, harassed, or in any other manner discriminated against by his or her employer because of lawful actions taken by the employee, on behalf of the employee, or by others in furtherance of an action or claim filed under this section, including investigation for, initiation of, testimony for, or assistance in an action or claim filed or to be filed under sub. (5) is entitled to all necessary relief to make the employee whole. Such relief shall in each case include reinstatement with the same seniority status that the employee would have had but for the discrimination, 2 times the amount of back pay, interest on the back pay at the legal rate, and compensation for any special damages sustained as a result of the discrimination, including costs and reasonable actual attorney fees. An employee may bring an action to obtain the relief to which the employee is entitled under this subsection.

20.931(15) (15) A civil action may be brought based upon acts occurring prior to October 27, 2007, if the action is brought within the period specified in s. 893.981.

20.931(16) (16) A judgment of guilty entered against a defendant in a criminal action in which the defendant is charged with fraud or making false statements estops the defendant from denying the essential elements of the offense in any action under sub. (5) that involves the same elements as in the criminal action.

20.931(17) (17) The remedies provided for under this section are in addition to any other remedies provided for under any other law or available under the common law.

20.931(18) (18) This section shall be liberally construed and applied to promote the public interest and to effect the congressional intent in enacting 31 USC 3729 to 3733, as reflected in the act and the legislative history of the act.

20.931 History History: 2007 a. 20; 2011 a. 257.






23. Conservation.

23.09 Conservation.

23.09  Conservation.

23.09(1)(1)  Purposes. The purpose of this section is to provide an adequate and flexible system for the protection, development and use of forests, fish and game, lakes, streams, plant life, flowers and other outdoor resources in this state.

23.09(2) (2) Departmental rules; studies; surveys; services; powers; long-range planning. The department may promulgate such rules, inaugurate such studies, investigations and surveys, and establish such services as it deems necessary to carry out the provisions and purposes of this section. The department shall establish long-range plans, projects and priorities for conservation. The department may:

23.09(2)(b) (b) Game refuges. Designate such localities as it shall find to be reasonably necessary to secure perpetuation of any species of game or bird, and the maintenance of an adequate supply thereof, as game or bird refuges for the purpose of providing safe retreats in which game or birds may rest and replenish adjacent hunting grounds.

23.09(2)(c) (c) Fish refuges. Designate such localities as it shall find to be reasonably necessary to secure the perpetuation of any species of fish and the maintenance of an adequate supply thereof, as fish refuges, for the purpose of providing safe retreats in which fish may breed and replenish adjacent fishing waters.

23.09(2)(d) (d) Lands, acquisition. Acquire by purchase, lease or agreement, and receive by gifts or devise, lands or waters suitable for the purposes enumerated in this paragraph, and maintain such lands and waters for such purposes; and may condemn lands or waters suitable for such purposes after obtaining approval of the appropriate standing committees of each house of the legislature as determined by the presiding officer thereof:

23.09(2)(d)1. 1. For state forests.

23.09(2)(d)2. 2. For state parks for the purpose of preserving scenic or historical values or natural wonders.

23.09(2)(d)3. 3. For public shooting, trapping or fishing grounds or waters for the purpose of providing areas in which any citizen may hunt, trap or fish.

23.09(2)(d)4. 4. For fish hatcheries and game farms.

23.09(2)(d)5. 5. For forest nurseries and experimental stations.

23.09(2)(d)6. 6. For preservation of any endangered species or threatened species under s. 29.604.

23.09(2)(d)7. 7. For state recreation areas designated under s. 23.091.

23.09(2)(d)8. 8. For state natural areas as authorized under s. 23.27 (4) and for state natural areas as authorized under s. 23.27 (5) except that land may not be acquired through condemnation under the authority of s. 23.27 (5).

23.09(2)(d)9. 9. For any other purpose for which gift lands are suitable, as determined by the department.

23.09(2)(d)10. 10. For the ice age trail as designated under s. 23.17 (2).

23.09(2)(d)11. 11. For the purposes provided in ss. 30.40 to 30.49 in the lower Wisconsin state riverway as defined in s. 30.40 (15).

23.09(2)(d)12. 12. For state trails.

23.09(2)(d)13. 13. For the stream bank protection program.

23.09(2)(d)14. 14. For habitat areas and fisheries.

23.09(2)(d)15. 15. State wildlife areas.

23.09(2)(d)16. 16. For bluff protection under s. 30.24.

23.09(2)(e) (e) Lands, blocking. Extend and consolidate lands or waters suitable for the above purposes by exchange of other lands or waters under its supervision.

23.09(2)(f) (f) Propagation of fish. Subject to s. 95.60, capture, propagate, transport, sell or exchange any species of fish needed for stocking or restocking any waters of the state.

23.09(2)(g) (g) Forest protection. Establish and maintain an efficient fire fighting system for the protection of forests.

23.09(2)(h) (h) Cooperation. Enter into cooperative agreements with persons or governmental agencies for purposes consistent with the purposes and provisions of this section, including agreements with the highway authorities with regard to planting trees or other vegetation in or along highways, or furnishing stock for such planting.

23.09(2)(i) (i) Camp fires. Regulate camp fires and smoking in the woods at such times and in such designated localities, as it may find reasonably necessary to reduce the danger of destructive forest fires.

23.09(2)(j) (j) Burnings. Regulate the burning of rubbish, slashings and marshes or other areas as it may find reasonably necessary to reduce the danger of destructive fires.

23.09(2)(k) (k) Research. Conduct research to improve management of natural resources, disseminate information to the residents of Wisconsin on natural resources matters and receive funds from any public or private source for research projects.

23.09(2)(km) (km) Resources inventory. Develop an information system to acquire, integrate and disseminate information concerning inventories and data on aquatic and terrestrial natural resources.

23.09(2)(m) (m) Stream classification. Develop a program for classifying streams by use and to make recommendations to municipalities and other state agencies for protection and development of recreational waters.

23.09(2)(n) (n) Donation of facilities, accept. Accept donations of buildings, facilities and structures constructed upon lands owned by this state and under the jurisdiction of the department. The donor of such buildings, facilities and structures may contract for this construction according to plans and specifications provided by the department or may enter into a contract for professional architectural and engineering services to develop plans and specifications of such buildings, facilities and structures and contract for the construction of same. Upon the completion of construction satisfactory to the department, title of such buildings, facilities and structures shall vest in the state of Wisconsin. No person shall construct any building, facility or structure under this paragraph without the prior approval of the department regarding plans and specifications, materials, suitability, design, capacity or location. The plans and specifications for any building, structure or facility donated under this paragraph shall also be subject to the approval of the building commission.

23.09(2)(o) (o) Gifts and grants. Accept and administer any gifts, grants, bequests and devises, including funds made available to the department by the federal government under any act of congress relating to any of the functions of the department. All funds included in such gifts, grants, bequests and devises received or expected to be received by the department in a biennium shall be included in the statement of its actual and estimated receipts and disbursements for such biennium required to be contained in the biennial state budget report under s. 16.46, and shall be deemed to be and treated the same as other actual and estimated receipts and disbursements of the department. The department may acknowledge the receipt of any funding from a particular person or group in any department pamphlet, bulletin or other publication.

23.09(2)(p) (p) Disease control. Require any person to provide the department with disease sample tissue or disease sample data derived from a wild animal, as defined in s. 29.001 (90), if the department decides that the tissue or data is needed to determine the existence or extent of a disease in wild animals in this state.

23.09(2dm) (2dm) Land acquisition; priorities. In expending moneys from the appropriation under s. 20.866 (2) (tz) to acquire lands under sub. (2) (d), the department shall establish a higher priority for the acquisition of lands within the boundaries of projects established on or before January 1, 1988.

23.09(2m) (2m) Forest land plans and management.

23.09(2m)(a)(a) If the department develops, reviews, or implements a master plan or a management plan for any forest land under the jurisdiction of the department, the department shall consult with the chief state forester.

23.09(2m)(b) (b) The department shall manage forest land under its jurisdiction in a manner that is consistent with, and that furthers the purpose of, the designation of that forest land as a state forest, southern state forest, state park, state trail, state natural area, state recreation area, or similar designation.

23.09(2p) (2p) Donations of land.

23.09(2p)(a)(a) The department shall determine the value of land donated to the department that is within the project boundaries of a state park, a state forest or a state recreation area. If the donation involves the transfer of the title in fee simple absolute or other arrangement for the transfer of all interest in the land to the state, the valuation shall be based on the fair market value of the land before the transfer. If the donation is a dedication transferring a partial interest in land to the state, the valuation shall be based on the extent to which the fair market value of the land is diminished by that transfer and the associated articles of dedication. If the donation involves a sale of land to the department at less than the fair market value, the valuation of the donation shall be based on the difference between the purchase price and the fair market value.

23.09(2p)(b) (b) Except as provided in par. (c), an amount of money equal to the value of the donation under par. (a) shall be released from the appropriation under s. 20.866 (2) (ta) or (tz) or both to be used for land acquisition activities for the same project for which any donation was made on or after August 9, 1989. The department shall determine how the moneys being released are to be allocated from these appropriations. This paragraph does not apply to transfers of land from agencies other than the department.

23.09(2p)(c) (c) If the moneys allocated under par. (b) for release from the appropriation under s. 20.866 (2) (ta) to match a donation under par. (b) will exceed the annual bonding authority for the subprogram under s. 23.0917 (3) for a given fiscal year, as adjusted under s. 23.0917 (5), the department shall release from the moneys appropriated under s. 20.866 (2) (ta) the remaining amount available under that annual bonding authority, as adjusted under s. 23.0917 (5), for the given fiscal year and shall release in each following fiscal year from the moneys appropriated under s. 20.866 (2) (ta) an amount equal to that annual bonding authority, as adjusted under s. 23.0917 (5), or equal to the amount still needed to match the donation, whichever is less, until the entire amount necessary to match the donation is released.

23.09(2p)(d) (d) This subsection does not apply to an easement or land donated to the department under s. 23.092 or 23.094.

23.09(2q) (2q) Warren Knowles-Gaylord Nelson stewardship program; lower Wisconsin state riverway; ice age trail. Except as provided in s. 23.0915 (2), the department in each fiscal year may not expend from the appropriation under s. 20.866 (2) (tz):

23.09(2q)(b) (b) More than $2,000,000 under sub. (2) (d) 11.

23.09(2q)(c) (c) More than $500,000 for the ice age trail under ss. 23.17 and 23.293 and for grants for the ice age trail under s. 23.096.

23.09(2r) (2r) Warren Knowles-Gaylord Nelson stewardship program; land acquisition. Except as provided in s. 23.0915 (2), the department in each fiscal year may not expend from the appropriation under s. 20.866 (2) (tz) more than a total of $8,600,000 under this subsection. The purposes for which these moneys may be expended are the following:

23.09(2r)(a) (a) Land acquisition under subs. (2dm) and (2p).

23.09(2r)(b) (b) Land acquisition for urban river grants under s. 30.277.

23.09(2r)(c) (c) The Frank Lloyd Wright Monona terrace project as provided in s. 23.195.

23.09(3) (3) Interdepartmental cooperation.

23.09(3)(a)(a) The department shall cooperate with the several state departments and officials in the conduct of matters in which the interests of the respective departments or officials overlap. The cooperating agencies may provide by agreement for the manner of sharing expenses and responsibilities under this paragraph.

23.09(3)(b) (b) If the department and the board of regents of the University of Wisconsin System enter into an agreement to create a faculty position at the University of Wisconsin-Madison for a forest landscape ecologist, the department and the University of Wisconsin-Madison shall develop an annual work plan for the ecologist. In developing the annual work plan, the department shall consult with the council on forestry.

23.09(4) (4) Rescues, emergencies and disasters. The department may on its own motion and shall, when so directed by the governor, assist other state, county, and local governmental agencies or do all things reasonably necessary in the rescue of persons lost in the forests of the state, or who may be otherwise in danger of loss of life, in the recovery of the bodies of drowned persons, and in cases of emergency or disaster, by assigning equipment and employees of the department to such rescue, recovery, emergency, and disaster relief missions.

23.09(6) (6) Interpretation, limitations. This section shall not be construed as authorizing the department to change any penalty for violating any game law or regulation, or change the amount of any license established by the legislature, or to extend any open season or bag limit on migratory birds prescribed by federal law or regulations, or to contract any indebtedness or obligation beyond the appropriations made by the legislature.

23.09(7) (7) Penalties. Any person violating any rule of the department under this chapter shall forfeit not more than $100.

23.09(8) (8) Ways to waters. The county board of any county may condemn a right-of-way for any public highway to any navigable stream, lake or other navigable waters. Such right-of-way shall be not less than 60 feet in width, and may be condemned in the manner provided by ch. 32; but the legality or constitutionality of this provision shall in nowise affect the legality or constitutionality of the rest of this section.

23.09(10) (10) Conservation easements and rights in property. Confirming all the powers hereinabove granted to the department and in furtherance thereof, the department may acquire any and all easements in the furtherance of public rights, including the right of access and use of lands and waters for hunting and fishing and the enjoyment of scenic beauty, together with the right to acquire all negative easements, restrictive covenants, covenants running with the land, and all rights for use of property of any nature whatsoever, however denominated, which may be lawfully acquired for the benefit of the public. The department also may grant leases and easements to properties and other lands under its management and control under such covenants as will preserve and protect such properties and lands for the purposes for which they were acquired.

23.09(11) (11) Aids to counties for the development of recreation facilities.

23.09(11)(a)(a) The county board of any county which, by resolution, indicates its desire to develop outdoor recreation facilities on county lands entered under s. 28.11 may make application to the department for the apportionment of funds for state aids to counties for such purposes.

23.09(11)(b) (b) In this subsection, "outdoor recreational facilities" includes picnic and camping grounds, hiking trails, trail-side campsites and shelters, cross-country ski trails, bridle trails, nature trails, snowmobile trails and areas, beaches and bath houses, toilets, shelters, wells and pumps, and fireplaces. Costs associated with the operation and maintenance of recreational facilities are not eligible for aids under this section. Costs associated with the development of facilities for spectator sports are not eligible for aids under this section.

23.09(11)(c) (c) The state aids granted under this section shall be no greater than but may be less than one-half the cost of such project as determined by the department.

23.09(11)(d) (d) Applications shall be made in the manner and on forms prescribed by the department. The department shall thereupon make such investigations as it deems necessary to satisfy itself that the project will best serve the public interest and need. Upon approval of the project the department shall encumber a sum not more than one-half of the cost estimate of such project. When the project is completed, the department shall pay to the county not more than one-half the actual cost of such project. The department may inform itself and require any necessary evidence from the county to substantiate the cost before payment is made.

23.09(11)(e) (e) The department in making its deliberations shall give careful consideration to whether or not the proposal is an integral part of an official comprehensive land and water use plan for the area as well as the relationship of the project to similar projects on other public lands. If requests for state aids exceed the funds allotted to the department for this program, those requests which form an integral part of a comprehensive plan shall be given first priority.

23.09(11)(f) (f) Recreation facilities developed under the assistance of this section shall not be converted to uses which are inconsistent with the purposes of this section without the approval of the department. The department shall not issue such approval unless there is evidence that such other uses are essential to and in accordance with an official comprehensive plan for the area. The department shall require that the proceeds from the disposal of facilities developed under this section shall be used to further the objectives of this section.

23.09(12) (12) County fish and game projects.

23.09(12)(a)(a) The county board of any county which, by resolution, indicates its desire to plan and carry out a program of coordinated fish management projects or game management projects may make application to the department for the allocation and apportionment of funds for state aids appropriated for such purposes by s. 20.370 (5) (ar).

23.09(12)(b) (b) Fish management projects and game management projects include but are not limited because of enumeration to: game food seeding; browse improvement cutting; prescribed burning for game habitat improvement; creating game cover brush piles; creation of impoundments, construction, nature trails; game and fish habitat creation or improvement; lake, stream and spring pond rehabilitation and improvement; construction of fish shelters; stream side fencing; rough fish control; and other approved fish and game management projects.

23.09(12)(c) (c) State aid under this subsection to any county shall be distributed by the department according to the procedures adopted by the natural resources board. State aid granted to any county under this subsection shall be matched by the county and the state's share may not exceed one-half of the actual cost of the project. Personnel, equipment and materials furnished by the county may be included in computing the county share contribution.

23.09(12)(d) (d) Application shall be made in the manner and on forms prescribed by the department. The department shall make such investigations as it deems necessary to satisfy itself that the project will best serve the public interest and need and shall also consider the relationship of the project to similar projects on other public lands. Upon approval of the project the department shall encumber a sum not more than one-half of the cost estimate of such project. The department may inform itself and require any necessary evidence from the county to substantiate the cost before payment is made.

23.09(12)(e) (e) Recreation facilities developed under the assistance of this subsection shall not be converted to uses which are inconsistent with the purposes of this subsection without the approval of the department. The department shall require that the proceeds from the disposal of facilities developed under this subsection shall be used to further the objectives of this subsection.

23.09(12)(f) (f) Any county may cooperate with and participate in approved projects in any other county under this subsection.

23.09(13) (13) Bong Air Base. The department may acquire by gift, purchase or otherwise the federally-owned lands, improvements and appurtenances thereto within the Bong Air Base in Kenosha County which may be disposed of by the federal government to be used by the department for any of the purposes in sub. (2) (d). The department may establish zones within the boundaries of the Bong air base which offer a wide range of variable opportunities for active outdoor recreation consistent with sub. (2) (d) and may promulgate rules to control the activities within the zones.

23.09(17m) (17m) Grants to counties for the development of wildlife habitat on county forests.

23.09(17m)(a)(a) The county board of any county, which by resolution indicates its desire to improve the natural environment for wildlife on county lands entered under s. 28.11, may make application to the department for the allocation of funds appropriated for such purposes by s. 20.370 (5) (as).

23.09(17m)(b) (b) The annual allocation for each county shall not exceed 10 cents for each acre entered under s. 28.11, but any funds remaining from the appropriation made by s. 20.370 (5) (as) and unallocated to the counties on March 31 of each year may be allotted to any county in an amount not to exceed an additional 10 cents per acre under the procedure established in this subsection. These aids shall be used to undertake wildlife management activities provided in the comprehensive county forest land use plan and included in the annual work plan and budget.

23.09(17m)(c) (c) Wildlife management operations shall be limited to approved projects designed to benefit wildlife and the natural environment.

23.09(17m)(d) (d) Application shall be made as part of the comprehensive county forest land use plan prepared under s. 28.11. Before approving the plan, the department shall investigate all project proposals to make certain that the project is feasible, desirable and consistent with the plan. If the department approves the plan, the department shall pay the aids to the wildlife management fund account of the county. The county's wildlife management fund shall be a nonlapsing account except as provided in pars. (h) and (hg).

23.09(17m)(f) (f) Completion of such projects authorized by the department shall be certified by a representative of the department. All records of receipts and expenditures from the county wildlife management fund account shall be available to the department for inspection and audit at any time.

23.09(17m)(g) (g) Any unauthorized expenditures from the county wildlife management fund account shall be restored to such fund upon demand by the department and if not restored shall become a charge against the county and the secretary of state shall include such unpaid sums in the state tax levy of the respective counties in subsequent years.

23.09(17m)(h) (h) If the amount of the unencumbered balance in a county's wildlife management fund account exceeds either of the following, the department may demand that the county repay the excess amount to the department:

23.09(17m)(h)1. 1. The amount that is equal to the sum of the allocations received by the county for the 3 previous years.

23.09(17m)(h)2. 2. The amount, as determined by the department, that is required for the purposes of this subsection.

23.09(17m)(hg) (hg) If the unencumbered balance in a county's wildlife management fund exceeds both of the amounts specified in par. (h) 1. and 2., the department may demand that the county repay either excess amount.

23.09(17m)(hr) (hr) If the county fails to comply with the department's demand under par. (h) or (hg), the applicable excess amount shall become a charge against the county, and the secretary of state shall include the amount in the state tax levy of the county in subsequent years.

23.09(17m)(i) (i) Expenditures under this subsection on any land withdrawn from s. 28.11 and the title to which is transferred by the county to other than a public agency shall be reimbursed to the department in an amount not to exceed the prorated value of the remaining useful lifetime of the wildlife habitat development.

23.09(18) (18) Forest croplands and managed forest lands aids.

23.09(18)(a)(a) In each fiscal year, the department shall make payments to each county that has more than 40,000 acres within its boundaries that are entered on the tax roll under s. 77.04 (1) or 77.84 (1) on July 1 of that fiscal year.

23.09(18)(b) (b) The amount of the payment made in a fiscal year to an eligible county shall equal the county's proportionate share of the moneys appropriated under s. 20.370 (5) (br) for the fiscal year. An eligible county's proportionate share shall equal the number of acres within its boundaries that are entered on the tax roll under s. 77.04 (1) or 77.84 (1) on July 1 of the fiscal year divided by the total number of acres that are entered on the tax roll under s. 77.04 (1) or 77.84 (1) on that same date and that are within the boundaries of counties that are eligible for payments under this section, multiplied by the amount appropriated under s. 20.370 (5) (br) for the fiscal year.

23.09(18)(c) (c) The department shall calculate and issue the payment for each eligible county by October 1 following each fiscal year.

23.09(18m) (18m) National forest income. If the governor designates the department under s. 16.54 (2) to distribute moneys received by the state as national forest income under 16 USC 500, the department shall distribute the moneys to school districts that contain national forest lands within their boundaries. The distribution to each school district shall be in proportion to the national forest acreage in each school district.

23.09(19) (19) Aids for the acquisition of urban green space.

23.09(19)(a)(a) In this subsection:

23.09(19)(a)1. 1. "Brownfields redevelopment" means an abandoned, idle or underused industrial or commercial facility or site, the expansion or redevelopment of which is adversely affected by actual or perceived environmental contamination.

23.09(19)(a)2. 2. "Governmental unit" means a city, village, town, county, lake sanitary district, as defined in s. 30.50 (4q), public inland lake protection and rehabilitation district or the Kickapoo reserve management board.

23.09(19)(a)3. 3. "Nature-based outdoor recreation" has the meaning given by the department by rule under s. 23.0917 (4) (f).

23.09(19)(b) (b) Any governmental unit may apply for state aid for the acquisition of lands and rights in lands for urban green space. Each application shall include a comprehensive description of the proposal for urban green space acquisition, plans for development and management of the land and any other information required by the department.

23.09(19)(c) (c) The department may award grants from the appropriation under s. 20.866 (2) (tz) for the acquisition of land or rights in land for urban green space under this subsection for the following purposes:

23.09(19)(c)1. 1. To provide an open natural space within or in proximity to urban development.

23.09(19)(c)2. 2. To protect from urban development an area or naturally formed feature that is within or in proximity to an urban area and that has scenic, ecological or other natural value.

23.09(19)(c)5. 5. To provide land for noncommercial gardening to be used by inhabitants of an urbanized area.

23.09(19)(cg) (cg) The department may award grants from the appropriation under s. 20.866 (2) (ta) for the acquisition of land or rights in land for urban green space under this subsection only for the purposes of nature-based outdoor recreation.

23.09(19)(cm) (cm) In approving grants under this subsection and under s. 23.096 for urban green space, the department shall give higher priority for projects related to brownfields redevelopment.

23.09(19)(d) (d) Except as provided in s. 23.096 (2m), grants under this subsection shall be for up to 50% of the acquisition costs of the land or the rights in land for the urban green space. The governmental unit is responsible for the remainder of the acquisition costs.

23.09(19)(e) (e) As part of its approval of a grant, the department shall specify for which of the purposes listed in par. (c) the governmental unit may use the land or the rights in the land acquired with the grant. The governmental unit may not convert the land or the rights in the land acquired under this subsection to a use that is inconsistent with the uses as approved by the department.

23.09(19)(f) (f)

23.09(19)(f)1.1. Except as provided in subd. 2., title to land or to rights in land acquired under this subsection shall vest in the governmental unit.

23.09(19)(f)2. 2. Land or rights in land acquired under this subsection by the Kickapoo reserve management board shall vest in the state.

23.09(19)(g) (g) The department may not approve a grant for costs associated with development, operation and maintenance of urban green space acquired under this subsection or for administrative costs of acquiring lands or rights in lands.

23.09(19)(h) (h) The department may not approve a grant under this subsection unless the urban green space is identified in any master plan that the governmental unit may have.

23.09(19)(j) (j) Any governmental unit that acquires an area for gardening with a grant under this subsection may charge fees for use of the garden that are sufficient to recover the costs of maintaining the area. The governmental unit may reduce or waive any fee charged based on the user's inability to pay.

23.09(19)(k) (k) Except as provided in s. 23.0915 (2), the department may not expend from the appropriation under s. 20.866 (2) (tz) more than $750,000 in each fiscal year for urban green space under this subsection and for grants for urban green space under s. 23.096.

23.09(19)(L) (L) The department may not award a grant from the appropriation under s. 20.866 (2) (tz) to the Kickapoo reserve management board.

23.09(20) (20) Aids for the acquisition and development of local parks.

23.09(20)(ab)(ab) In this subsection:

23.09(20)(ab)1. 1. "Governmental unit" means a municipality or the Kickapoo reserve management board.

23.09(20)(ab)2. 2. "Municipality" means a city, village, town or county.

23.09(20)(ab)3. 3. "Nature-based outdoor recreation" has the meaning given by the department by rule under s. 23.0917 (4) (f).

23.09(20)(am) (am) Any governmental unit may apply for state aids for the acquisition and development of recreational lands and rights in lands. State aids under this subsection that are expended from the appropriation under s. 20.866 (2) (ta) may only be used for nature-based outdoor recreation. State aids received by a municipality shall be used for the development of its park system in accordance with priorities based on comprehensive plans submitted with the application and consistent with the outdoor recreation program under s. 23.30. An application under this subsection shall be made in the manner the department prescribes.

23.09(20)(b) (b) Except as provided in s. 23.096 (2m), state aid under this subsection is limited to no more than 50% of the acquisition costs and the development costs of recreation lands and other outdoor recreation facilities. Costs associated with operation and maintenance of parks and other outdoor recreational facilities established under this subsection are not eligible for state aid. Administrative costs of acquiring lands or land rights are not included in the acquisition costs eligible for state aid under this subsection. Title to lands or rights in lands acquired by a municipality under this subsection shall vest in the municipality, but such land shall not be converted to uses inconsistent with this subsection without prior approval of the state and proceeds from the sale or other disposal of such lands shall be used to promote the objectives of this subsection.

23.09(20)(d) (d) Except as provided in s. 23.0915 (2), the department may not expend from the appropriation under s. 20.866 (2) (tz) more than $2,250,000 each fiscal year for local park aids under this subsection and for grants for this purpose under s. 23.096.

23.09(20)(e) (e) The department may not award state aid under this subsection from the appropriation under s. 20.866 (2) (tz) to the Kickapoo reserve management board.

23.09(20m) (20m) Grants for acquisition of development rights.

23.09(20m)(a)(a) In this subsection:

23.09(20m)(a)1. 1. "Governmental unit" means a city, village, town, county or the Kickapoo reserve management board.

23.09(20m)(a)2. 2. "Nature-based outdoor recreation" has the meaning given by the department by rule under s. 23.0917 (4) (f).

23.09(20m)(a)3. 3. "Nonprofit conservation organization" has the meaning given in s. 23.0955 (1).

23.09(20m)(b) (b) The department shall establish a program to award grants from the appropriation under s. 20.866 (2) (ta) to governmental units and nonprofit conservation organizations to acquire development rights in land for nature-based outdoor recreation. Except as provided in s. 23.096 (2m), the grants shall be limited to no more than 50% of the acquisition costs of the development rights.

23.09(21) (21) Creation of new lakes. The department may create new lakes on lands under its supervision and control.

23.09(21m) (21m) Environmental cleanup. The department may engage in environmental clean-up activities on the lands under its ownership, management, supervision or control.

23.09(22) (22) Information to be included in geographic information systems. The department shall include physical and chemical information about groundwater and soil in its geographic information systems.

23.09(22m) (22m) Siting of electric transmission facilities. The department shall implement the policy specified in s. 1.12 (6) in making all decisions, orders, and rules affecting the siting of new electric transmission facilities.

23.09(23) (23) Voluntary contributions; Natural Resources Foundation of Wisconsin.

23.09(23)(a)(a) In this subsection, "approval" means any type of approval or authorization issued by the department under ch. 29, subch. V. of ch. 30, or s. 23.33 (2), 27.01, or 350.12, including a license, permit, certificate, stamp, tag, registration, or vehicle admission receipt.

23.09(23)(b) (b) Any applicant for an approval may, in addition to paying any fee charged for the approval, elect to make a voluntary contribution of at least $2 to the Natural Resources Foundation of Wisconsin to be used by the Natural Resources Foundation of Wisconsin to establish an endowment program to support habitat management activities on land owned or managed by this state.

23.09(23)(c) (c) All moneys collected under par. (b) shall be credited to the appropriation account under s. 20.370 (5) (fw).

23.09(23)(d) (d) The department shall enter into an agreement with the Natural Resources Foundation of Wisconsin to make payments, at least annually, from the appropriation under s. 20.370 (5) (fw) to the Natural Resources Foundation of Wisconsin to be used by the Natural Resources Foundation of Wisconsin to establish an endowment program to support habitat management activities on land owned or managed by this state. The memorandum of agreement shall include a description of the types of activities that the Natural Resources Foundation of Wisconsin will support under the endowment program, the manner in which the endowment program funds will be managed, and, if the Natural Resources Foundation of Wisconsin will make grants under the endowment program, the methods that will be used to award the grants.

23.09(26) (26) Aids to counties for snowmobile purposes.

23.09(26)(a)(a) The procedures in sub. (11) (a), (d), (e) and (f) shall apply to this subsection except that the department shall consult with the snowmobile recreational council before adopting snowmobile trail construction standards, the restriction in sub. (11) (a) as to county lands is not applicable, the restriction in sub. (11) (d) as to encumbrance of funds is not applicable and the restriction in sub. (11) (e) as to requests for state aids exceeding available funds is not applicable.

23.09(26)(am) (am) Counties may receive aids under this subsection distributed in accordance with s. 350.12 (4) to:

23.09(26)(am)1. 1. Purchase lands or secure easements, leases, permits or other appropriate agreements, written or oral, permitting use of private property for snowmobile trails, facilities and areas, if such easements, leases, permits or other agreements provide public access to the trail, facility or area. No lands purchased or leases, easements, permits or agreements secured under authority of this section may be acquired by the county through condemnation. Counties shall certify to the department that such lands, easements, leases, permits or other appropriate agreements have been secured. However, when bridges, culverts, toilet facilities, parking lots or shelters are to be constructed under this section and the improvements are estimated to cost in excess of $3,000, the land underlying such improvements must be purchased by the county or secured by the county by written easements or leases having a term of not less than 3 years.

23.09(26)(am)2. 2. Enter into agreements with the department to use for snowmobile trails, facilities or areas lands owned or leased by the department. No lands of the department to be used for snowmobiling purposes within the meaning of this subsection may be obtained through condemnation.

23.09(26)(am)3. 3. Develop and maintain snowmobile trails, facilities and areas on public lands designated by the county board or trails or areas under subd. 1. or 2.

23.09(26)(am)4. 4. Enforce laws in or on snowmobile trails, facilities or areas. As used in this subdivision, "facility" means a parking area, shelter or toilet.

23.09(26)(am)5. 5. Undertake major reconstruction or rehabilitation projects to improve bridges on existing approved trails.

23.09(26)(b) (b) The county board of any county, which, by resolution, indicates its desire to receive aids under this subsection shall apply to the department on forms prescribed by the department and submit required documentation as set forth by rule on or before April 15, beginning in 1978. A decision on an aid application shall be made by the department on or before July 1, beginning in 1978.

23.09(26)(c) (c) Distribution of snowmobile trail funds shall be made on the basis of a priority system according to the following priority-ranked purposes:

23.09(26)(c)1. 1. Maintenance of existing approved trails.

23.09(26)(c)2. 2. Club signing program.

23.09(26)(c)3. 3. Major bridge reconstruction or rehabilitation.

23.09(26)(c)4. 4. Route signing program.

23.09(26)(c)5. 5. Trail rehabilitation.

23.09(26)(c)6. 6. Development of new trails.

23.09(26)(cg) (cg) For the purposes of pars. (am) 3. and (c) 1., maintenance includes the following:

23.09(26)(cg)1. 1. The purchase of liability insurance.

23.09(26)(cg)2. 2. The acquisition of interests in land, by lease, easement, permit or other agreement if the term of the acquisition is for a period of less than 3 years.

23.09(26)(cr) (cr) For the purposes of pars. (am) 3., (c) 6., (d), (e) and (f), development includes the following:

23.09(26)(cr)1. 1. The purchase of land in fee simple.

23.09(26)(cr)2. 2. The acquisition of interests in land by lease, easement, permit, or other agreement if the term of the acquisition is for a period of 3 years or longer.

23.09(26)(d) (d) Distribution of snowmobile trail development funds shall be limited to trails which provide a primary access route through one county and connect with another county's trails, provide access from population centers to main access trails or support a high volume of use. Counties applying for aid for snowmobile trail development shall identify the type of trail for which aid is being sought on the forms under par. (b).

23.09(26)(e) (e) Distribution of snowmobile trail development funds shall be made on the basis of a priority system according to the following priority-ranked criteria:

23.09(26)(e)1. 1. Trails in counties where there are no funded trails or trails are in short supply in comparison to demand.

23.09(26)(e)2. 2. Trails to be developed on public-owned or long-term easement land.

23.09(26)(e)3. 3. Trails which can be developed to provide more trail miles for less cost.

23.09(26)(f) (f)

23.09(26)(f)1.1. Except as provided under subd. 2., the maximum amount allowed for general trail development including bridge construction is $500 per mile.

23.09(26)(f)2. 2. The maximum amount allowed for general trail development including bridge construction may exceed $500 per mile if the amount is recommended by the snowmobile recreation council and approved by the department.

23.09(27) (27) Summer tribal youth program. The department may, in partnership with any of the federally recognized American Indian tribes or bands domiciled in this state, establish a summer program that provides members of the tribe or band who are 13 to 19 years of age with an opportunity to work on projects related to the conservation of natural resources. The department may not provide funding that exceeds 50 percent of the eligible program costs. The tribe or band shall be responsible for the remainder of those costs.

23.09 History History: 1971 c. 40 s. 93; 1971 c. 125 s. 522 (1); 1971 c. 215, 277, 326; 1973 c. 251, 298, 333; 1975 c. 39 ss. 249, 249a, 250m, 734; 1975 c. 91, 200, 224, 365; 1977 c. 29, 402, 406; 1979 c. 34 ss. 699m to 701g, 2102 (39) (a); 1979 c. 89; 1981 c. 20 ss. 598 to 599s, 2202 (38) (c); 1981 c. 295; 1981 c. 390 s. 252; 1983 a. 27, 243; 1985 a. 29, 65, 322; 1985 a. 332 ss. 34, 251 (1); 1987 a. 27, 98, 295, 403; 1989 a. 31, 336, 359; 1991 a. 39, 269, 309; 1993 a. 16, 343, 436, 490; 1995 a. 27, 218, 257, 349, 417; 1997 a. 27, 35, 248, 313; 1999 a. 9, 32, 83; 2001 a. 38, 56, 104, 109; 2003 a. 33, 89; 2005 a. 25, 166, 286; 2007 a. 20; 2009 a. 276; 2011 a. 148; 2013 a. 20; s. 13.92 (1) (bm) 2.; s. 35.17 correction in (23) (c).

23.09 Annotation A determination of necessity for condemning lands for conservation purposes is not invalidated by a showing that the board considered the question of whether the legislature might later decide to use the land for other purposes. Herro v. Natural Resources Board, 53 Wis. 2d 157, 192 N.W.2d 104 (1971).

23.09 Annotation Property acquisition by the department when there is a bona fide intent not to condemn is discussed. 68 Atty. Gen. 3.



23.091 Recreation areas.

23.091  Recreation areas.

23.091(1)(1)  Designation. The department may acquire, develop, operate and maintain state recreation areas. State lands and waters may be designated as state recreation areas that are environmentally adaptable to multiple recreational uses, or are so located to provide regional or urban recreational opportunities or for preservation.

23.091(2) (2) Master plan. The department may designate a recreational area only after a master plan for use and management of the area is prepared, public hearings on the plan are held in the county where the largest portion of land in the project is located, the procedures prescribed in s. 1.11 are complied with, and the plan is approved by the natural resources board.

23.091(3) (3) Use zones. The department may establish use zones within state recreation areas providing for the full range of recreational uses, including hunting and fishing. It may promulgate rules to control uses within zones and may limit the number of persons using any zone. Such use zones shall be consistent with the activities identified in the master plan formulated under sub. (2).

23.091 History History: 1977 c. 29; 1985 a. 332 s. 251 (1); 1987 a. 298.



23.0912 Land management, maintenance, and improvement activities.

23.0912  Land management, maintenance, and improvement activities.

23.0912(1b) (1b) In this section:

23.0912(1b)(a) (a) "Department land" has the meaning given in s. 23.0917 (1) (c).

23.0912(1b)(b) (b) "Nonprofit conservation organization" has the meaning given in s. 23.0955 (1).

23.0912(1g) (1g) The department may contract with nonprofit conservation organizations and other 3rd parties to perform land management, maintenance, and improvement activities on department land.

23.0912(1m) (1m) The department may receive gifts, grants, and bequests of money, materials, or services from nonprofit conservation organizations and other donors for the performance of land management, maintenance, and improvement activities on department land.

23.0912(1r) (1r) The department may acknowledge the performance of activities pursuant to contracts under sub. (1g) and the receipt of moneys, materials, and services under sub. (1m) by the use of signs or by bulletins, pamphlets, or other communications that are published or electronically transmitted by the department.

23.0912(2) (2) The department shall prepare, for the joint committee on finance, an annual report concerning any contracts into which the department enters under sub. (1g) during each fiscal year. For each contract entered, the report shall include information concerning the cost of the contract, the activities performed under the contract, and an assessment of the cost-effectiveness of the contract. The department shall submit the report to the committee no later than November 15 for the preceding fiscal year, and shall submit the first report no later than November 15, 2008.

23.0912 History History: 2007 a. 20; 2011 a. 32.



23.0913 Report on land acquisitions.

23.0913  Report on land acquisitions.

23.0913(1) (1) In this section, "land" has the meaning given in s. 23.0917 (1) (d).

23.0913(2) (2) On or before November 15 of each odd-numbered year, the department of natural resources shall submit to the joint committee on finance and to the chief clerk of each house of the legislature for distribution to the appropriate standing committees under s. 13.172 (3) a report regarding the total number of acres of land that the department plans to acquire for any of the purposes specified in s. 23.09 (2) (d).

23.0913 History History: 2011 a. 32.



23.0915 Warren Knowles-Gaylord Nelson stewardship program.

23.0915  Warren Knowles-Gaylord Nelson stewardship program.

23.0915(1)(1)  Designated amounts. The legislature intends that the department will expend the following designated amounts under the Warren Knowles-Gaylord Nelson stewardship program from the appropriation under s. 20.866 (2) (tz) for the following purposes in each fiscal year, the expenditures beginning with fiscal year 1990-91 and ending in fiscal year 1999-2000, except as provided in sub. (2c):

23.0915(1)(a) (a) General land acquisition, urban river grants and the Frank Lloyd Wright Monona terrace project, $8,600,000.

23.0915(1)(b) (b) General property development, $3,500,000.

23.0915(1)(c) (c) Local park aids, $2,250,000.

23.0915(1)(d) (d) Lower Wisconsin state riverway acquisition, $2,000,000.

23.0915(1)(e) (e) Habitat areas and fisheries, $1,500,000.

23.0915(1)(f) (f) Stream bank protection, $1,000,000.

23.0915(1)(g) (g) Trails, $1,000,000.

23.0915(1)(h) (h) Natural areas acquisition, $1,500,000.

23.0915(1)(i) (i) Urban green spaces, $750,000.

23.0915(1)(j) (j) Natural areas heritage program, $500,000.

23.0915(1)(k) (k) Ice age trail, $500,000.

23.0915(1)(Lg) (Lg) Hank Aaron State Trail, a total of $1,360,000.

23.0915(1)(Lr) (Lr) Flambeau Mine Trail, a total of $100,000, to be expended beginning in fiscal year 1997-98.

23.0915(1)(m) (m) Horicon Marsh interpretative center, a total of $250,000, to be expended beginning in fiscal year 1991-92.

23.0915(1)(n) (n) Crex Meadows Wildlife Area education center, a total of $250,000, to be expended beginning in fiscal year 1997-98.

23.0915(1g) (1g) Land acquisition; urban river grants. Beginning in fiscal year 1992-93 and ending in fiscal year 1999-2000, the department for each fiscal year shall designate for expenditure $1,900,000 of the moneys appropriated under s. 20.866 (2) (tz) for land acquisition for urban river grants under s. 30.277.

23.0915(1m) (1m) Prohibitions on expenditures.

23.0915(1m)(a)(a)

23.0915(1m)(a)1.1. The department may not expend moneys from the appropriation under s. 20.866 (2) (tz) for the acquisition of land for golf courses or for the development of golf courses.

23.0915(1m)(a)2. 2. Subdivision 1. does not apply to the expenditure of moneys approved under an application that was made before April 1, 1995, and that was approved by the department before April 10, 1995.

23.0915(1m)(b) (b) The department may not expend moneys from the appropriation under s. 20.866 (2) (tz) for the acquisition or development of land by a county or other local governmental unit or political subdivision if the county, local governmental unit or political subdivision acquires the land involved by condemnation.

23.0915(1m)(c) (c) The department may not expend moneys from the appropriation under s. 20.866 (2) (tz) for the acquisition by a city, village or town of land that is outside the boundaries of the city, village or town unless the city, village or town acquiring the land and the city, village or town in which the land is located approve the acquisition.

23.0915(1r) (1r) Amounts for certain fiscal years; land acquisition; urban river grants. Notwithstanding sub. (1g), for fiscal years 1993-94, 1994-95 and 1995-96, the department shall designate for expenditure for each fiscal year $1,900,000 of the moneys appropriated under s. 20.866 (2) (tz) by making the following calculations:

23.0915(1r)(a) (a) The department shall set aside $1,000,000 in each fiscal year to be used only for the Frank Lloyd Wright Monona terrace project as provided in s. 23.195.

23.0915(1r)(c) (c) For land acquisition, the department shall designate for expenditure $900,000 for urban river grants under s. 30.277 and for grants under s. 23.096 for the purposes under s. 30.277 (2) (a).

23.0915(2) (2) Adjusted expenditure limits.

23.0915(2)(a)(a) Beginning with fiscal year 1990-91, if the department expends in a given fiscal year an amount from the moneys appropriated under s. 20.866 (2) (tz) for a purpose under sub. (1) (a) or (c) to (k) that is less than the amount designated for that purpose for that given fiscal year under sub. (1) (a) or (c) to (k), the department may adjust the expenditure limit under the Warren Knowles-Gaylord Nelson stewardship program for that purpose by raising the expenditure limit, as it may have been previously adjusted under this paragraph and par. (b), for the next fiscal year by the amount that equals the difference between the amount designated for that purpose and the amount expended for that purpose in that given fiscal year.

23.0915(2)(b) (b) Beginning with fiscal year 1990-91, if the department expends in a given fiscal year an amount from the moneys appropriated under s. 20.866 (2) (tz) for a purpose under sub. (1) (a) or (c) to (k) that is more than the amount designated for that purpose for that given fiscal year under sub. (1) (a) or (c) to (k), the department shall adjust the expenditure limit under the Warren Knowles-Gaylord Nelson stewardship program for that purpose by lowering the expenditure limit, as it may have been previously adjusted under this paragraph and par. (a), for the next fiscal year by an amount equal to the remainder calculated by subtracting the amount designated for that purpose from the amount expended, as it may be affected under par. (c) or (d), for that purpose in that given fiscal year.

23.0915(2)(c) (c) The department may not expend in a fiscal year an amount from the moneys appropriated under s. 20.866 (2) (tz) for a purpose under sub. (1) (a) or (c) to (k) that exceeds the amount equal to the expenditure limit for that purpose as it may have been previously adjusted under pars. (a) and (b), except as provided in par. (d).

23.0915(2)(d) (d) In a given fiscal year, in addition to expending the amount designated for a purpose under sub. (1) (a) or (c) to (k), or the amount equal to the expenditure limit for that purpose, as adjusted under pars. (a) and (b), whichever amount is applicable, the department may also expend for that purpose up to 50% of the designated amount for that purpose for the given fiscal year for a project or activity if the natural resources board determines all of the following:

23.0915(2)(d)1. 1. That moneys appropriated for that purpose to the department under s. 20.370 and the moneys appropriated under s. 20.866 (2) (tp) to (tw), (ty) and (tz) do not provide sufficient funding for the project or activity.

23.0915(2)(d)2. 2. That the property involved in the project or activity covers a large area or the property is uniquely valuable in conserving the natural resources of the state.

23.0915(2)(d)3. 3. That delaying or deferring all or part of the cost to a subsequent fiscal year is not reasonably possible.

23.0915(2)(e) (e) Paragraphs (a) to (d) do not apply after June 30, 2000.

23.0915(2c) (2c) Expenditures after July 1, 1999.

23.0915(2c)(a)(a) In this subsection:

23.0915(2c)(a)1. 1. "Commit for expenditure" means to encumber, set aside or otherwise commit or to expend without having previously encumbered or otherwise committed.

23.0915(2c)(a)2. 2. "Moneys available for expenditure" means moneys that have not been committed for expenditure.

23.0915(2c)(b) (b) If the amount of moneys available for expenditure for a purpose under sub. (1) (a) to (n) on July 1, 2000, is greater than zero, the department may expend for that purpose any portion of or all of the moneys available for expenditure in one or more subsequent fiscal years, subject to par. (d).

23.0915(2c)(c) (c) If the amount of moneys available for expenditure for a purpose under sub. (1) (a) to (k) is not sufficient for a given project or activity and if the project or activity is uniquely valuable in conserving the natural resources of the state, the department may expend for that project or activity moneys that are designated for any of the purposes under sub. (1) (a) to (k) in one or more subsequent years, subject to par. (d).

23.0915(2c)(d) (d) No moneys may be committed for expenditure from the appropriation under s. 20.866 (2) (tz) after June 30, 2020.

23.0915(2g) (2g) Funds for Monona terrace project. If all of the money set aside under s. 23.195 for the Frank Lloyd Wright Monona terrace project is not expended before July 1, 1998, the department shall make the unexpended moneys available for expenditure for land acquisition and for urban river grants under s. 30.277. The moneys expended for the Frank Lloyd Wright Monona terrace project are expended as an amount for land acquisition.

23.0915(2j) (2j) Flambeau Mine Trail.

23.0915(2j)(a)(a) From the moneys appropriated under s. 20.866 (2) (tz), the department shall expend $100,000 for the Flambeau Mine Trail and Rusk County visitor center.

23.0915(2j)(b) (b) For purposes of sub. (1) and s. 23.17, moneys expended under this subsection shall be treated as moneys expended for trails.

23.0915(2m) (2m) Moneys for Hank Aaron State Trail.

23.0915(2m)(a)(a) From the moneys appropriated under s. 20.866 (2) (tz), the department shall set aside $400,000 to be used only for the development of the Hank Aaron State Trail.

23.0915(2m)(d) (d) For purposes of adjusting expenditure limits under sub. (2) (a) to (c), the amount set aside under par. (a) shall be treated as moneys that were expended in fiscal year 1990-91 for wildlife habitat restoration under s. 23.092.

23.0915(2m)(e) (e) From the moneys appropriated under s. 20.866 (2) (tz), the department shall set aside $290,000 for the Hank Aaron State Trail.

23.0915(2m)(em) (em) For purposes of sub. (1), moneys expended under par. (e) shall be treated as moneys expended for wildlife habitat restoration under s. 23.092.

23.0915(2m)(f) (f) From the moneys appropriated under s. 20.866 (2) (tz), the department shall set aside $670,000 for the Hank Aaron State Trail. For purposes of sub. (1) moneys expended under this paragraph shall be treated as follows:

23.0915(2m)(f)1. 1. As moneys expended for urban rivers, $400,000.

23.0915(2m)(f)2. 2. As moneys expended for stream bank protection, $200,000.

23.0915(2m)(f)3. 3. As moneys expended for urban green space, $70,000.

23.0915(2m)(g) (g) None of the moneys set aside under this subsection may be expended for stadium parking or for any other purpose not directly related to the development of the Hank Aaron State Trail.

23.0915(2p) (2p) Upper Whiting Park. From the appropriation under s. 20.866 (2) (tz), the department shall provide to the village of Whiting $38,000 in fiscal year 1999-2000 for the development of Upper Whiting Park. Notwithstanding s. 23.09 (20) (b), the 50% matching requirement under s. 23.09 (20) (b) does not apply to the state aid provided under this subsection. For purposes of sub. (1), moneys provided under this subsection shall be treated as moneys for local park aids.

23.0915(2r) (2r) Acquisition of Grandfather Falls Recreation Area.

23.0915(2r)(a)(a) Subject to par. (b), from the appropriation under s. 20.866 (2) (tz), the department shall expend the moneys necessary to purchase approximately 1,485 acres of land in Lincoln County that is commonly known as the Grandfather Falls Recreation Area.

23.0915(2r)(b) (b) The department may not expend more than $2,138,000 for the land specified under par. (a).

23.0915(2r)(c) (c) For purposes of sub. (1), moneys expended under par. (a) may be treated as moneys expended for any of the purposes specified under sub. (1) (a) to (k) or any combination of those purposes.

23.0915(3) (3) Horicon Marsh interpretative center.

23.0915(3)(a)(a) From the moneys appropriated under s. 20.866 (2) (tz), the department shall set aside during fiscal year 1991-92 $250,000 for a project to develop a vacant building to be used as an interpretative and administrative center for the Horicon Marsh area. Expenditures under this paragraph shall be made in a manner that, for every $3 received by the department from private grants, gifts or bequests for the project, $1 will be expended from the moneys under this paragraph.

23.0915(3)(b) (b) The department shall expedite the planning, design and development of the interpretative and administrative center.

23.0915(3m) (3m) Crex Meadows Wildlife Area education center.

23.0915(3m)(a)(a) From the moneys appropriated under s. 20.866 (2) (tz), the department shall set aside during fiscal year 1997-98 $250,000 for a project to construct and equip a wildlife education center for Crex Meadows Wildlife Area. Expenditures under this paragraph shall be made in a manner that, for every $3 received by the department from private grants, gifts or bequests for the project, $1 will be expended from the moneys under this paragraph.

23.0915(3m)(b) (b) The department shall expedite the planning, design and development of the education center.

23.0915(3m)(c) (c) For purposes of sub. (1), moneys set aside by the department under this subsection shall be treated as moneys for general property development.

23.0915(4) (4) Review by joint committee on finance. Beginning on December 31, 1995, the department may not encumber or expend from the appropriation under s. 20.866 (2) (tz) for a given project or activity more than $250,000 unless the department first notifies the joint committee on finance in writing of the proposed encumbrance or expenditure. If the cochairpersons of the committee do not notify the department within 14 working days after the date of the department's notification that the committee has scheduled a meeting to review the proposed encumbrance or expenditure, the department may make the proposed encumbrance or expenditure. If, within 14 working days after the date of the department's notification, the cochairpersons of the committee notify the department that the committee has scheduled a meeting to review the proposed encumbrance or expenditure, the department may make the proposed encumbrance or expenditure only upon approval of the committee.

23.0915 History History: 1989 a. 31; 1991 a. 39, 269, 309; 1993 a. 16, 213, 343; 1995 a. 27; 1997 a. 27; 1999 a. 9; 2011 a. 32.



23.0916 Stewardship land access.

23.0916  Stewardship land access.

23.0916(1) (1)  Definitions. In this section:

23.0916(1)(a) (a) "Former managed forest land" means land that was withdrawn from the managed forest land program under subch. VI of ch. 77 on or after October 27, 2007.

23.0916(1)(b) (b) "Nature-based outdoor activity" means hunting, fishing, trapping, hiking, cross-country skiing, and any other nature-based outdoor activity designated by rule by the department for purposes of this section.

23.0916(1)(c) (c) "Stewardship grant" means a grant that consists in whole or in part of funding from the stewardship program under s. 23.0917.

23.0916(2) (2) Requirement of access; nondepartment land.

23.0916(2)(a)(a) Earlier acquisitions. Except as provided in par. (b) and sub. (4), any person receiving a stewardship grant on or after October 27, 2007, and before July 1, 2011, that will be used to acquire land in fee simple or to acquire an easement on former managed forest land shall permit public access to the land for nature-based outdoor activities.

23.0916(2)(am) (am) Later acquisitions. Except as provided in par. (b) or (c) and sub. (4), any person receiving a stewardship grant on or after July 1, 2011, that will be used to acquire land in fee simple or to acquire an easement on former managed forest land shall permit public access to the land for nature-based outdoor activities.

23.0916(2)(b) (b) Authority to prohibit access; earlier acquisitions; trails. Except as provided in par. (c), the person receiving a stewardship grant subject to par. (a) or (am) may prohibit public access for one or more nature-based outdoor activities only if the natural resources board determines that it is necessary to do so in order to do any of the following:

23.0916(2)(b)1. 1. Protect public safety.

23.0916(2)(b)2. 2. Protect a unique animal or plant community.

23.0916(2)(b)3. 3. Accommodate usership patterns, as defined by rule by the department.

23.0916(2)(c) (c) Authority to prohibit access; later acquisitions. For acquisitions of land or easements that are not for state trails or the ice age trail the person receiving a stewardship grant subject to par. (am) may prohibit public access for one or more nature-based outdoor activities only if the natural resources board determines that it is necessary to do so in order to do any of the following:

23.0916(2)(c)1. 1. Protect public safety.

23.0916(2)(c)2. 2. Protect a unique animal or plant community.

23.0916(3) (3) Requirement of access; department land.

23.0916(3)(a)(a) All acquisitions. Except as provided in par. (b) and sub. (4) and ss. 29.089, 29.091, 29.301 (1) (b), and 29.621 (4), the department shall permit public access for nature-based outdoor activities by others on land that is acquired by the department in fee simple or is an easement acquired by the department on former managed forest land.

23.0916(3)(b) (b) Authority to prohibit access; earlier acquisitions; trails. The department may prohibit public access on land or an easement subject to par. (a) for one or more nature-based outdoor activities if the natural resources board determines that it is necessary to do so to protect public safety, protect a unique animal or plant community, or accommodate usership patterns, as defined by rule by the department. This paragraph applies to all acquisitions of land in fee simple and easements on former managed forest land that occur on former managed forest land before July 1, 2011, and to the acquisition of easements on former managed forest land for state trails and the ice age trail that occur on or after July 1, 2011.

23.0916(3)(c) (c) Authority to prohibit access; later acquisitions. The department may prohibit public access on land or an easement subject to par. (a) for one or more nature-based outdoor activities only if the natural resources board determines that it is necessary to do so to protect public safety or to protect a unique animal or plant community. This paragraph applies to acquisitions of land in fee simple and easements on former managed forest land for purposes other than for state trails and the ice age trail that occur on or after July 1, 2011.

23.0916(3m) (3m) Board determinations.

23.0916(3m)(a)(a) Except as provided in par. (b), a determination by the natural resources board under sub. (2) (b) or (c) or (3) (b) or (c) with regard to public access on land or an easement requires 4 or more members of the natural resources board to concur in that determination if the land or easement was acquired on or after April 17, 2012.

23.0916(3m)(b) (b) Paragraph (a) does not apply to a determination by the natural resources board with regard to public access on an easement, if the primary purpose of the easement is to provide public access to a navigable water on which public fishing is allowed.

23.0916(4) (4) Fish and game refuges. The department or an owner of land that is in a fish or game refuge and that is subject to sub. (2) (a) or (am) or (3) (a) may prohibit hunting, fishing, or trapping, or any combination thereof.

23.0916(5) (5) Rules. The natural resources board, by rule, shall develop all of the following:

23.0916(5)(a) (a) Provisions relating to public access for nature-based outdoor activities for all lands other than those subject to sub. (2) (a) or (am) or (3) (a) that are acquired in whole or in part with funding from the stewardship programs under ss. 23.0915 and 23.0917.

23.0916(5)(b) (b) A process for the review of determinations made under subs. (2) (b) or (c) and (3) (b) or (c).

23.0916(6) (6) Reporting requirement. The department shall prepare a biennial report that identifies all land subject to this section that has been acquired during the preceding fiscal biennium and upon which public access for any nature-based outdoor activity is prohibited. For each acquisition, the report shall specify for which of these nature-based outdoor activities public access is prohibited and shall include the reason for the prohibition. The department shall submit the report to the joint committee on finance and to the appropriate standing committees of the legislature in the manner provided under s. 13.172 (3). The department shall submit the report no later than November 15 for the preceding fiscal biennium and shall submit the first biennial report no later than November 15, 2009.

23.0916 History History: 2007 a. 20; 2009 a. 28; 2011 a. 32, 168.



23.09165 Stewardship programs information and public access notice.

23.09165  Stewardship programs information and public access notice.

23.09165(1)(1)  Definitions. In this section:

23.09165(1)(a) (a) "Department land" has the meaning given in s. 23.0917 (1) (c).

23.09165(1)(b) (b) "Land" has the meaning given in s. 23.0917 (1) (d).

23.09165(1)(c) (c) "Nonprofit conservation organization" has the meaning given in s. 23.0955 (1).

23.09165(1)(d) (d) "Stewardship land" means land that is acquired in whole or in part with funding from one or both stewardship programs.

23.09165(1)(e) (e) "Stewardship program" means the stewardship program under s. 23.0915 or 23.0917.

23.09165(2) (2) Land mapping and directory.

23.09165(2)(ac)(ac) Within 48 months after October 27, 2007, the department shall establish and maintain an interactive mapping tool at the department's Web site that identifies all stewardship land that is open for public access. Public access to the mapping tool at the Web site shall be available without charge.

23.09165(2)(bc) (bc) Within 24 months after December 21, 2011, the department shall make available to the public a written directory of all stewardship land that is open for public access. The directory shall be organized by county and town and shall clearly show the location of the stewardship land and named or numbered roads. The directory shall be updated at least every 2 years. In lieu of the department itself making available the written directory, the department may make available a written directory that is published by a private entity and that meets the requirements of this paragraph. The department may charge a fee for either directory, but the fee may not exceed the cost of preparing and publishing the directory.

23.09165(3) (3) Notice of access to stewardship land.

23.09165(3)(a)(a) An owner of stewardship land acquired on or after October 27, 2007, shall, within 6 months after the disbursement of the stewardship program funds, provide notice of public access to the stewardship land by the placement of signs adequate to give notice. The owner of stewardship land acquired before October 27, 2007, shall provide notice of public access to the stewardship land by the placement of signs adequate to give notice within 48 months after October 27, 2007. The area of each sign shall be at least 108 square inches, and each sign shall be made of a durable substance. The signs shall be placed at major access points to the stewardship land.

23.09165(3)(b) (b) If the stewardship land that is acquired on or after October 27, 2007, is surrounded by department land, the department shall, within 6 months after the disbursement of stewardship program funds, provide notice of public access to the stewardship land by the placement of signs adequate to give notice at the major access points to the department land. If the stewardship land that is acquired before October 27, 2007, is surrounded by department land, the department shall provide notice of public access to the stewardship land by the placement of signs adequate to give notice at the major access points to the department land within 48 months after October 27, 2007. The area of each sign shall be at least 108 square inches, and each sign shall be made of a durable substance.

23.09165(3)(c) (c) The signs required under pars. (a) and (b) shall list either the primary activities that are restricted or prohibited on the stewardship land or the primary activities that are permitted on the stewardship land. The signs shall include either the name of the owner of the stewardship land or a person to contact regarding the stewardship land. Signs shall also be placed at the specified major access points that give notice that the stewardship land was acquired in whole or in part using stewardship program funds. The department may specify the amount of detail that is required on the signs to assure that the signs provide sufficient and useful information.

23.09165(3)(d) (d) If the stewardship land described under par. (a) or (b) has a cumulative acreage of 10 acres or more, the signs under par. (a) or (b) shall also include one of the following:

23.09165(3)(d)1. 1. The postal address or telephone number of the owner of the stewardship land.

23.09165(3)(d)2. 2. The postal address or telephone number of a person to contact regarding the stewardship land.

23.09165(3)(d)3. 3. An Internet Web site address where a person can locate the information listed in subd. 1. or 2.

23.09165(3)(ec) (ec) Within 24 months after December 21, 2011, the department shall make available to the public a written list of all stewardship land that was acquired before October 27, 2007, and for which public access has been restricted or prohibited and the reasons for that action.

23.09165(3)(f) (f) If an owner of any stewardship land fails to comply with the requirements of par. (a), that person is not eligible for any subprogram or grant or other state aid under the stewardship programs until the department determines that the person is in compliance with par. (a).

23.09165(3)(g) (g) If the department is notified that a sign required under par. (a) or (b) needs replacing, within 28 days after receiving that notification the department shall determine if the sign needs to be replaced. The department shall replace any sign required under par. (b) within 28 days after determining that the sign needs to be replaced. Within 7 days after determining that a sign required under par. (a) needs to be replaced, the department shall notify the owner of that determination. The owner of stewardship land that placed signs as required under par. (a) shall be ineligible for any subprogram or grant or other state aid under the stewardship programs if the sign is not replaced within 3 months after receiving the notice.

23.09165(3)(h) (h) If the department authorizes a nonprofit conservation organization to charge a fee for hunting on stewardship land, the fee for the hunting season may not exceed the sum of the fee for a daily resident vehicle admission receipt under s. 27.01 (7) (f) 2. and the issuing fee for a daily vehicle admission receipt under s. 27.01 (7) (gr).

23.09165(4) (4) Contact information. An owner of stewardship land shall provide information requested by the department that will enable the department to contact that owner.

23.09165(5) (5) Applicability. This section does not apply to the following stewardship land:

23.09165(5)(a) (a) Easements used for trails.

23.09165(5)(b) (b) Easements for which the primary purpose of the easement is not public access.

23.09165(5)(c) (c) Land acquired or managed under s. 23.17.

23.09165 History History: 2007 a. 20; 2009 a. 28; 2011 a. 95.



23.0917 Warren Knowles-Gaylord Nelson stewardship 2000 program.

23.0917  Warren Knowles-Gaylord Nelson stewardship 2000 program.

23.0917(1)(1)  Definitions. In this section:

23.0917(1)(a) (a) "Annual bonding authority" means the amount that may be obligated under a subprogram for a fiscal year.

23.0917(1)(am) (am) "Available bonding authority" means the annual bonding authority as it may be adjusted under sub. (4g) (b), (4m) (k), (5) or (5m).

23.0917(1)(b) (b) "Baraboo Hills" means the area that is within the boundaries of the Baraboo Range National Natural Landmark.

23.0917(1)(c) (c) "Department land" means an area of land that is owned by the state, that is under the jurisdiction of the department and that is used for one of the purposes specified in s. 23.09 (2) (d).

23.0917(1)(d) (d) "Land" means land in fee simple, conservation easements, other easements in land and development rights in land.

23.0917(1)(dm) (dm) "Nonprofit conservation organization" has the meaning given in s. 23.0955 (1).

23.0917(1)(e) (e) "Obligate" means to encumber or otherwise commit or to expend without having previously encumbered or otherwise committed.

23.0917(1)(f) (f) "Owner's acquisition price" means the amount equal to the price the owner paid for the land or if the owner acquired the land as a gift or devise, the amount equal to the appraised value of the land at the time it was transferred to the owner.

23.0917(1)(g) (g) "Remaining bonding authority" means the amount of moneys that has not been obligated.

23.0917(1)(i) (i) "Total bonding authority" means the total amount that may be obligated under a subprogram under the Warren Knowles-Gaylord Nelson stewardship 2000 program over the entire duration of the program.

23.0917(2) (2) Establishment.

23.0917(2)(a)(a) The department shall establish the following subprograms under the Warren Knowles-Gaylord Nelson stewardship 2000 program:

23.0917(2)(a)1. 1. A subprogram for land acquisition for conservation and recreational purposes.

23.0917(2)(a)2. 2. A subprogram for property development and local assistance.

23.0917(2)(a)3. 3. A subprogram for bluff protection.

23.0917(2)(a)3m. 3m. A subprogram for recreational boating aids.

23.0917(2)(a)4. 4. A subprogram for land acquisition in the Baraboo Hills for conservation purposes.

23.0917(2)(b) (b) Except as provided in sub. (5m), no moneys may be obligated from the appropriation under s. 20.866 (2) (ta) before July 1, 2000.

23.0917(3) (3) Land acquisition subprogram.

23.0917(3)(a)(a) Beginning with fiscal year 2000-01 and ending with fiscal year 2019-20, the department may obligate moneys under the subprogram for land acquisition to acquire land for the purposes specified in s. 23.09 (2) (d) and grants for these purposes under s. 23.096, except as provided under ss. 23.197 (2m), (3m) (b), (7m), and (8) and 23.198 (1) (a).

23.0917(3)(b) (b) In obligating moneys under the subprogram for land acquisition, the department shall set aside in each fiscal year $3,000,000 that may be obligated only for state trails and the ice age trail and for grants for the state trails and the ice age trails under s. 23.096. The period of time during which the moneys shall be set aside in each fiscal year shall begin on the July 1 of the fiscal year and end on the June 30 of the same fiscal year.

23.0917(3)(bm) (bm) During the period beginning with fiscal year 2001-02 and ending with fiscal year 2019-20, in obligating money under the subprogram for land acquisition, the department shall set aside not less than a total of $ 2,000,000 that may be obligated only to provide matching funds for grants awarded to the department for the purchase of land or easements under 16 USC 2103c.

23.0917(3)(br) (br) Beginning with fiscal year 2010-11 and ending with fiscal year 2019-20, in obligating moneys under the subprogram for land acquisition, the department shall set aside in each fiscal year $12,000,000 that may be obligated only to provide for grants awarded to nonprofit conservation organizations under s. 23.096.

23.0917(3)(bt) (bt) In obligating moneys under the subprogram for land acquisition, the department shall set aside the following amounts to be obligated only for the department to acquire land and to provide grants to counties under s. 23.0953:

23.0917(3)(bt)1. 1. For each fiscal year beginning with 2013-14 and ending with fiscal year 2015-16, $20,000,000.

23.0917(3)(bt)2. 2. For each fiscal year beginning with 2016-17 and ending with fiscal year 2019-20, $23,000,000.

23.0917(3)(c) (c) In obligating moneys under the subprogram for land acquisition, the department shall give priority to all of the following purposes and to awarding grants under s. 23.096 for all the following purposes:

23.0917(3)(c)1. 1. Acquisition of land that preserves or enhances the state's water resources, including land in and for the Lower Wisconsin State Riverway; land abutting wild rivers designated under s. 30.26, wild lakes and land along the shores of the Great Lakes.

23.0917(3)(c)2. 2. Acquisition of land for the stream bank protection program under s. 23.094.

23.0917(3)(c)3. 3. Acquisition of land for habitat areas and fisheries under s. 23.092.

23.0917(3)(c)4. 4. Acquisition of land for natural areas under ss. 23.27 and 23.29.

23.0917(3)(c)6. 6. Acquisition of land in the middle Kettle Moraine.

23.0917(3)(c)7. 7. Acquisition of land in the Niagara Escarpment corridor.

23.0917(3)(dm) (dm) Except as provided in subs. (4g) (b), (4m) (k), (5) and (5m), the department may not obligate under the subprogram for land acquisition more than the following amounts:

23.0917(3)(dm)1. 1. For fiscal year 2000-01, $28,500,000.

23.0917(3)(dm)1m. 1m. For fiscal year 2001-02, $34,500,000.

23.0917(3)(dm)2. 2. For each fiscal year beginning with fiscal year 2002-03 and ending with fiscal year 2006-07, $45,000,000.

23.0917(3)(dm)3. 3. For fiscal year 2007-08, $43,500,000.

23.0917(3)(dm)3m. 3m. For fiscal years 2008-09 and 2009-10, $42,500,000 for each fiscal year.

23.0917(3)(dm)4. 4. For fiscal year 2010-11, $62,000,000.

23.0917(3)(dm)5. 5. For fiscal year 2011-12, $37,500,000.

23.0917(3)(dm)6. 6. For fiscal year 2012-13, $36,500,000.

23.0917(3)(dm)6g. 6g. For each fiscal year beginning with 2013-14 and ending with fiscal year 2015-16, $32,000,000.

23.0917(3)(dm)7. 7. For each fiscal year beginning with 2016-17 and ending with fiscal year 2019-20, $36,000,000.

23.0917(3)(e) (e) For purposes of this subsection, the department by rule shall define "wild lake".

23.0917(4) (4) Property development and local assistance subprogram.

23.0917(4)(a)(a) Beginning with fiscal year 2000-01 and ending with fiscal year 2019-20, the department may obligate moneys under the subprogram for property development and local assistance. Moneys obligated under this subprogram may be only used for nature-based outdoor recreation, except as provided under par. (cm).

23.0917(4)(b) (b) The purposes for which moneys may be obligated for local assistance under the subprogram for property development and local assistance are the following:

23.0917(4)(b)1. 1. Grants for urban green space under ss. 23.09 (19) and 23.096.

23.0917(4)(b)2. 2. Grants for local parks under ss. 23.09 (20) and 23.096.

23.0917(4)(b)3. 3. Grants for acquisition of property development rights under ss. 23.09 (20m) and 23.096.

23.0917(4)(b)4. 4. Grants for urban rivers under ss. 23.096 and 30.277.

23.0917(4)(c) (c) The purposes for which moneys may be obligated for property development under the subprogram for property development and local assistance are the following:

23.0917(4)(c)1. 1. Property development of department lands.

23.0917(4)(c)2. 2. Property development on conservation easements adjacent to department lands.

23.0917(4)(c)3. 3. Grants under s. 23.098.

23.0917(4)(c)5. 5. Moneys for all-terrain vehicle, utility terrain vehicle, and snowmobile projects as provided in ss. 23.33 (9) (bd) and 350.12 (4) (b).

23.0917(4)(cm) (cm) Notwithstanding the purposes for which the department is authorized to obligate moneys under pars. (a), (b), and (c), the department may obligate moneys under the subprogram for property development and local assistance for any of the following purposes:

23.0917(4)(cm)1. 1. Construction of the Wisconsin agricultural stewardship initiative facility under s. 23.197 (7m).

23.0917(4)(cm)1m. 1m. Construction of a visitor center and administration building at the Kickapoo valley reserve under s. 23.197 (2m).

23.0917(4)(cm)2. 2. Projects approved by the state fair park board under s. 23.197 (8).

23.0917(4)(cm)3. 3. Reconstruction of the chalet at Rib Mountain State Park under s. 23.197 (3m) (b).

23.0917(4)(cm)4. 4. Infrastructure improvements to the Kettle Moraine Springs fish hatchery. This subdivision does not apply after June 30, 2017.

23.0917(4)(cm)6. 6. Restoration of an area on the exposed bed of the former flowage on the Prairie River.

23.0917(4)(d) (d) In obligating moneys under the subprogram for property development and local assistance, all of the following shall apply:

23.0917(4)(d)1. 1. The department may obligate not more than $11,500,000 in fiscal year 2000-01 and not more than $11,500,000 in fiscal year 2001-02 under the subprogram except as provided in sub. (5). For each fiscal year beginning with 2002-03 and ending with fiscal year 2009-10, the department may obligate not more than $15,000,000 under the subprogram except as provided in sub. (5). For fiscal year 2010-11 the department may obligate not more than $21,500,000 under the subprogram except as provided in sub. (5).

23.0917(4)(d)1m. 1m. Except as provided in sub. (5), the department may not obligate under the subprogram more than the following amounts:

23.0917(4)(d)1m.a. a. For fiscal year, 2011-12, $20,000,000.

23.0917(4)(d)1m.b. b. For fiscal year 2012-13, $21,000,000.

23.0917(4)(d)1m.c. c. For fiscal year 2013-14, $13,000,000.

23.0917(4)(d)1m.d. d. For fiscal years 2014-15 and 2015-16, $20,000,000 in each fiscal year.

23.0917(4)(d)1m.e. e. For each fiscal year beginning with 2016-17 and ending with fiscal year 2019-20, $11,500,000.

23.0917(4)(d)2. 2. Beginning with fiscal year 2000-01 and ending with fiscal year 2009-10, the department may obligate not more than $8,000,000 in each fiscal year for local assistance.

23.0917(4)(d)2n. 2n. For fiscal year 2010-11, the department may obligate not more than $11,500,000 for local assistance.

23.0917(4)(d)2p. 2p. In fiscal years 2011-2012 and 2012-13, the department may obligate not more than $8,000,000 in each fiscal year for local assistance.

23.0917(4)(d)2r. 2r. Beginning with fiscal year 2013-14 and ending with fiscal year 2019-20, the department shall obligate $6,000,000 in each fiscal year for local assistance.

23.0917(4)(d)3. 3. The department shall obligate the following amounts for property development:

23.0917(4)(d)3.a. a. Beginning with fiscal year 2013-14 and ending with fiscal year 2015-16, $7,000,000.

23.0917(4)(d)3.b. b. Beginning with fiscal year 2016-17 and ending with fiscal year 2019-20, $5,500,000.

23.0917(4)(f) (f) For purposes of this subsection, the department by rule shall define "nature-based outdoor recreation".

23.0917(4g) (4g) Bluff protection.

23.0917(4g)(a)(a) The department may not obligate more than $1,000,000 under the subprogram for bluff protection.

23.0917(4g)(b) (b) If the total amount obligated for the subprogram for bluff protection on June 30, 2004, is less than $1,000,000, the department shall calculate the unobligated amount by subtracting the total obligated amount from $1,000,000. The department shall then adjust the available bonding authority for the subprogram for land acquisition by increasing the available bonding authority in an amount equal to the unobligated amount.

23.0917(4g)(c) (c) The department may not obligate moneys for the subprogram for bluff protection after June 30, 2004.

23.0917(4j) (4j) Recreational boating aids.

23.0917(4j)(a)(a) In this subsection "local governmental unit" means a city, village, town, or county, a lake sanitary district, as defined in s. 30.50 (4q), a public inland lake protection and rehabilitation district organized under ch. 33, or any other local governmental unit, as defined in s. 66.0131 (1) (a), that is established for the purpose of lake management.

23.0917(4j)(b) (b) For fiscal year 2007-08, the department may not obligate more than $1,500,000 for cost-sharing with local governmental units for recreational boating projects under s. 30.92. For each fiscal year beginning with fiscal year 2008-09 and ending with fiscal year 2019-20, the department may not obligate more than $2,500,000 for cost-sharing with local governmental units for recreational boating projects under s. 30.92.

23.0917(4m) (4m) Baraboo Hills.

23.0917(4m)(a)(a) Definitions. In this subsection:

23.0917(4m)(a)1. 1. "Assigned amount" means the sum of the amounts made available for expenditure under par. (g) and the amounts set aside by the department under par. (h) 1.

23.0917(4m)(a)2. 2. "Federal nontransportation moneys" means moneys received from the federal government that are not deposited in the transportation fund and that are not credited to the appropriation under s. 20.115 (2) (m).

23.0917(4m)(a)3. 3. "Local governmental unit" means a city, village, town, county, lake sanitary district, as defined in s. 30.50 (4q), or a public inland lake protection and rehabilitation district.

23.0917(4m)(b) (b) Matching funding. The department shall provide funding under the subprogram for the Baraboo Hills to match the value of land acquisitions that are certified as qualifying matching land acquisitions under par. (e).

23.0917(4m)(c) (c) Overall requirements.

23.0917(4m)(c)1.1. The department may obligate not more than $5,000,000 under the subprogram for the Baraboo Hills.

23.0917(4m)(c)2. 2. The amount of moneys, other than federal moneys, that may be used by local governmental units or nonprofit conservation organizations to make land acquisitions that are certified as qualifying matching land acquisitions under par. (e) may not exceed $2,500,000.

23.0917(4m)(c)3. 3. Land that is either certified as a qualifying matching land acquisition under par. (e) or (h) 2. or acquired with moneys made available for expenditure under par. (g) or (h) 2. may not be department land or land that is otherwise owned or under the jurisdiction of the state on October 29, 1999.

23.0917(4m)(d) (d) Matching land acquisitions; requirements. The department may only certify as a qualifying matching land acquisition in the Baraboo Hills an acquisition to which all of the following apply:

23.0917(4m)(d)1. 1. The land is being acquired for conservation purposes.

23.0917(4m)(d)2. 2. The land is being acquired by the federal government, by a local governmental unit or by a nonprofit conservation organization.

23.0917(4m)(d)3. 3. Any federal moneys being used for the acquisition are federal nontransportation moneys.

23.0917(4m)(e) (e) Matching land acquisitions; certification. The department shall certify which land acquisitions qualify as matching land acquisitions for the subprogram for the Baraboo Hills and shall determine the values of these matching land acquisitions as provided in par. (f).

23.0917(4m)(f) (f) Matching land acquisitions; valuation. The value of a land acquisition that is certified as a qualifying matching land acquisition under par. (e), shall be calculated as follows:

23.0917(4m)(f)1. 1. For land that is acquired by purchase at fair market value, the value shall equal the sum of the purchase price and the costs incurred by the federal government, local governmental unit or nonprofit conservation organization in acquiring the land.

23.0917(4m)(f)2. 2. For land that is acquired by gift or bequest or by purchase at less than fair market value, the value shall equal the sum of the appraised fair market value of the land at the time of the acquisition and the costs incurred by the acquiring entity in acquiring the land. The acquiring entity shall supply the appraisal upon which the appraised fair market value is based.

23.0917(4m)(g) (g) Matching land acquisitions; available moneys. For each land acquisition that is certified as a qualifying matching land acquisition under par. (e), the department shall make available for expenditure moneys in an amount that equals the value of the land acquisition, as calculated under par. (f). This paragraph does not apply to a land acquisition that is acquired with moneys committed by the federal government, local governmental unit or nonprofit conservation organization under par. (h).

23.0917(4m)(h) (h) Matching land acquisitions; future commitments.

23.0917(4m)(h)1.1. In addition to the moneys made available for expenditure under par. (g), the department shall set aside moneys in amounts that equal amounts that the federal government, local governmental units or nonprofit conservation organizations commit for the acquisition of land in the Baraboo Hills for conservation purposes. Federal moneys that are committed under this paragraph shall be federal nontransportation moneys. The department may set aside moneys under this paragraph only for commitments that are made before January 1, 2006.

23.0917(4m)(h)2. 2. For each land acquisition that is made by using moneys that are committed by the federal government, a local governmental unit or a nonprofit conservation organization under this paragraph and that is certified as a qualifying matching land acquisition under par. (e), the department shall make available for expenditure moneys in an amount that equals the value of the land acquisition, as calculated under par. (f), after the acquisition is certified.

23.0917(4m)(i) (i) Available moneys; uses. The moneys made available for expenditure under par. (g) or (h) 2. may be used by the department to acquire land in the Baraboo Hills for conservation purposes and to award grants to local governmental units and nonprofit conservation organizations.

23.0917(4m)(j) (j) Available moneys; grant requirements. A local governmental unit or nonprofit conservation organization that receives a grant under par. (i) does not need to provide any matching funding. Land acquired with moneys from a grant awarded under par. (i) may not be certified by the department as a qualifying matching land acquisition under par. (e). Grants awarded under par. (i) shall be used to acquire land for conservation purposes in the Baraboo Hills.

23.0917(4m)(k) (k) Unassigned amount. If the assigned amount for the subprogram for the Baraboo Hills on January 1, 2006, is less than the available bonding authority, the department shall calculate the unassigned amount by subtracting the assigned amount from the available bonding authority. The department shall then adjust the annual bonding authority for the subprogram for land acquisition by increasing its annual bonding authority by an amount equal to this unassigned amount. The department shall expend any assigned amount that has not been expended before January 1, 2006, for acquisitions, by the department, of land for conservation purposes and for grants that meet the requirements under par. (j).

23.0917(4m)(L) (L) Highway construction required. No moneys may be obligated for the subprogram for the Baraboo Hills before the department of transportation certifies to the department of natural resources that highway construction that will result in at least 4 traffic lanes has begun on the portion of USH 12 between the city of Middleton and the village of Sauk City.

23.0917(5) (5) Adjustments for subsequent fiscal years.

23.0917(5)(a)(a) If for a given fiscal year the department obligates an amount from the moneys appropriated under s. 20.866 (2) (ta) for a subprogram under sub. (3) or (4) that is less than the annual bonding authority for that subprogram for that given fiscal year, the department shall adjust the annual bonding authority for that subprogram by raising the annual bonding authority, as it may have been previously adjusted under this paragraph and par. (b), for the next fiscal year by the amount that equals the difference between the amount authorized for that subprogram and the obligated amount for that subprogram in that given fiscal year. This paragraph does not apply after fiscal year 2010-11.

23.0917(5)(b) (b) If for a given fiscal year the department obligates an amount from the moneys appropriated under s. 20.866 (2) (ta) for a subprogram under sub. (3) or (4) that is more than the annual bonding authority for that subprogram for that given fiscal year, the department shall adjust the annual bonding authority for that subprogram by lowering the annual bonding authority, as it may have been previously adjusted under this paragraph and par. (a), for the next fiscal year by an amount equal to the remainder calculated by subtracting the amount authorized for that subprogram from the obligated amount, as it may be affected under par. (c) or (d), for that subprogram in that given fiscal year.

23.0917(5)(c) (c) The department may not obligate for a fiscal year an amount from the moneys appropriated under s. 20.866 (2) (ta) for a subprogram under sub. (3) or (4) that exceeds the amount equal to the annual bonding authority for that subprogram as it may have been previously adjusted under pars. (a) and (b), except as provided in par. (d).

23.0917(5)(d) (d) For a given fiscal year, in addition to obligating the amount of the annual bonding authority for a subprogram under sub. (3) or (4), or the amount equal to the annual bonding authority for that subprogram, as adjusted under pars. (a) and (b), whichever amount is applicable, the department may also obligate for that subprogram up to 100% of the annual bonding authority for that subprogram for that given fiscal year for a project or activity if the natural resources board determines that all of the following conditions apply:

23.0917(5)(d)1. 1. That moneys appropriated for that subprogram to the department under s. 20.370 and the moneys appropriated for that subprogram under s. 20.866 (2) (ta), (tp) to (tw), (ty) and (tz) do not provide sufficient funding for the project or activity.

23.0917(5)(d)2. 2. That any land involved in the project or activity covers a large area or the land is uniquely valuable in conserving the natural resources of the state.

23.0917(5)(d)3. 3. That delaying or deferring all or part of the cost to a subsequent fiscal year is not reasonably possible.

23.0917(5g) (5g) Unused bonding authority.

23.0917(5g)(a)(a) Except as provided in par. (b), if for a given fiscal year, the department obligates an amount from the moneys appropriated under s. 20.866 (2) (ta) for a subprogram under sub. (3) or (4) that is less than the annual bonding authority under that subprogram for that given fiscal year, the department may not obligate the unobligated amount in subsequent fiscal years. This subsection applies beginning with fiscal year 2011-12 and ending with fiscal year 2019-20.

23.0917(5g)(b) (b) If in a given fiscal year beginning with fiscal year 2013-14 the amount that the department obligates from the moneys appropriated under s. 20.866 (2) (ta) to provide grants to nonprofit conservation organizations under s. 23.096 is less than the amount set aside for that purpose under sub. (3) (br) in that fiscal year, the department may obligate the unobligated amount in the next fiscal year but only for the purpose of awarding a grant under s. 23.0953 to a county for the acquisition of land for a county forest under s. 28.11.

23.0917(5m) (5m) Adjustments for land acquisitions.

23.0917(5m)(a)(a) Beginning in fiscal year 1999-2000, the department, subject to the approval of the governor and the joint committee on finance under sub. (6m), may obligate under the subprogram for land acquisition any amount not in excess of the total bonding authority for that subprogram for the acquisition of land.

23.0917(5m)(b) (b) For each land acquisition transaction under this subsection, all of the following apply:

23.0917(5m)(b)1. 1. The department shall sell a portion of the acquired land.

23.0917(5m)(b)2. 2. All proceeds from the sale of the land, up to the amount obligated under par. (a) as determined by the secretary of administration, shall be deposited in the general fund and credited to the appropriation account under s. 20.370 (7) (ag). Notwithstanding s. 25.29 (1) (a), the proceeds in excess of the amount obligated under par. (a) shall be deposited in the general fund.

23.0917(5m)(b)3. 3. For bonds that are retired from the proceeds of the sale of the acquired land within 3 years after the date on which the land was acquired by the department, the department shall adjust the available bonding authority for the subprogram for land acquisition by increasing the available bonding authority for the fiscal year in which the bonds are retired by an amount equal to the total amount of the bonds issued for the sale that have been retired in that fiscal year.

23.0917(5m)(b)4. 4. For bonds that are not retired from the proceeds of the sale of the acquired land within 3 years after the date on which the land was acquired by the department, the department shall adjust the available bonding authority for the subprogram for land acquisition by decreasing the available bonding authority for the next fiscal year beginning after the end of that 3-year period by an amount equal to the total amount of the bonds that have not been retired from such proceeds in that fiscal year and, if necessary, shall decrease for each subsequent fiscal year the available bonding authority in an amount equal to that available bonding authority or equal to the amount still needed to equal the total amount of the bonds that have not been retired from such proceeds, whichever is less, until the available bonding authority has been decreased by an amount equal to the total of the bonds that have not been retired.

23.0917(5m)(c) (c) Notwithstanding sub. (2) (a) 1., land acquired under this subsection need not be for conservation or recreational purposes.

23.0917(5m)(d) (d) The department of administration shall monitor all transactions under this subsection to ensure compliance with federal law and to ensure that interest on the bonds is tax-exempt for the holders of the bonds.

23.0917(5t) (5t) Local governmental resolutions. Each city, village, town, or county may adopt a nonbinding resolution that supports or opposes the proposed acquisition of land to be funded by moneys obligated from the appropriation under s. 20.866 (2) (ta) if all or a portion of the land is located in the city, village, town, or county. The department shall provide written notification of the proposed acquisition to each city, village, town, or county in which the land is located. A city, village, town, or county that adopts a resolution shall provide the department with a copy of the resolution. If the department receives the copy within 30 days after the date that the city, village, town, or county received the notification of the proposed acquisition, the department shall take the resolution into consideration before approving or denying the obligation of moneys for the acquisition from the appropriation under s. 20.866 (2) (ta).

23.0917(6m) (6m) Review by joint committee on finance.

23.0917(6m)(a)(a) The department may not obligate from the appropriation under s. 20.866 (2) (ta) for a given project or activity any moneys unless it first notifies the joint committee on finance in writing of the proposal. If the cochairpersons of the committee do not notify the department within 14 working days after the date of the department's notification that the committee has scheduled a meeting to review the proposal, the department may obligate the moneys. If, within 14 working days after the date of the notification by the department, the cochairpersons of the committee notify the department that the committee has scheduled a meeting to review the proposal, the department may obligate the moneys only upon approval of the committee.

23.0917(6m)(c) (c) The procedures under par. (a) apply only to an amount for a project or activity that exceeds $250,000, except as provided in pars. (d), (dg), and (dm).

23.0917(6m)(d) (d) The procedures under pars. (a) and (b) [par. (a)] apply to any land acquisition under sub. (5m).

23.0917(6m)(dg) (dg)

23.0917(6m)(dg)1.1. Notwithstanding sub. (1) (d), in this paragraph, "land" means land in fee simple.

23.0917(6m)(dg)2. 2. The procedures under par. (a) apply to any acquisition of land by the department under this section, regardless of the amount obligated for the acquisition, if at the time that the amount is obligated the amount of land owned by this state that is under the department's jurisdiction exceeds 1.9 million acres.

23.0917(6m)(dm) (dm) The procedures under par. (a) apply to an amount for a project or activity that is less than or equal to $250,000 if all of the following apply:

23.0917(6m)(dm)1. 1. The project or activity is so closely related to one or more other department projects or activities for which the department has proposed to obligate or has obligated moneys under s. 20.866 (2) (ta) that the projects or activities, if combined, would constitute a larger project or activity that exceeds $250,000.

23.0917(6m)(dm)2. 2. The project or activity was separated from a larger project or activity by the department primarily to avoid the procedures under par. (a).

23.0917(6m)(e) (e) This subsection does not apply to moneys obligated for the purpose of property development as described under sub. (4), to moneys obligated for land acquired by the department under s. 24.59 (1), or to moneys obligated for the acquisition of land for which the approval of the joint committee on finance is required under sub. (8) (g) 3.

23.0917(7) (7) Calculation of grant amounts; appraisals.

23.0917(7)(a)(a) Except as provided in pars. (b) and (c), for purposes of calculating the acquisition costs for acquisition of land under ss. 23.09 (19), (20) and (20m), 23.092 (4), 23.094 (3g), 23.0953, 23.096, 30.24 (4) and 30.277 from the appropriation under s. 20.866 (2) (ta), the buyer's acquisition price shall equal the sum of the land's current fair market value and other acquisition costs of the buyer, as determined by rule by the department.

23.0917(7)(b) (b) For land that has been owned by the current owner for less than one year, the buyer's acquisition price of the land shall equal the sum of the land's current fair market value and other acquisition costs of the buyer, as determined by rule by the department, or the current owner's acquisition price, whichever is lower.

23.0917(7)(c) (c) For land that has been owned by the current owner for one year or more but for less than 3 years, the buyer's acquisition price shall equal the lower of the following:

23.0917(7)(c)1. 1. The land's current fair market value and other acquisition costs of the buyer as determined by rule by the department.

23.0917(7)(c)2. 2. The sum of the current owner's acquisition price and the annual adjustment increase.

23.0917(7)(d) (d) For purposes of par. (c) 2., the annual adjustment increase shall be calculated by multiplying the current owner's acquisition price by 5% and by then multiplying that product by one of the following numbers:

23.0917(7)(d)1. 1. By one if the land has been owned by the current owner for one year or more but for less than 2 years.

23.0917(7)(d)2. 2. By 2 if the land has been owned by the current owner for 2 years or more but for less than 3 years.

23.0917(7)(e) (e)

23.0917(7)(e)1.1. For any land for which moneys are proposed to be obligated from the appropriation under s. 20.866 (2) (ta) in order to provide a grant, state aid, or other funding to a governmental unit or nonprofit conservation organization under s. 23.09 (19), (20), or (20m), 23.092 (4), 23.094 (3g), 23.0953, 23.096, 30.24 (2), or 30.277, the department shall use at least 2 appraisals to determine the current fair market value of the land. The governmental unit or nonprofit conservation organization shall submit to the department one appraisal that is paid for by the governmental unit or nonprofit conservation organization. The department shall obtain its own independent appraisal. The department may also require that the governmental unit or nonprofit conservation organization submit a 3rd independent appraisal. The department shall reimburse the governmental unit or nonprofit conservation organization up to 50% of the costs of the 3rd appraisal as part of the acquisition costs of the land if the land is acquired by the governmental unit or nonprofit conservation organization with moneys obligated from the appropriation under s. 20.866 (2) (ta).

23.0917(7)(e)2. 2. Subdivision 1. does not apply if the current fair market value of the land is estimated by the department to be $350,000 or less.

23.0917(7)(f) (f)

23.0917(7)(f)1.1. In this paragraph, "taxation district" has the meaning given in s. 70.114 (1) (e).

23.0917(7)(f)2. 2. For any acquisition of any land that is funded with moneys obligated from the appropriation under s. 20.866 (2) (ta), the department, within 30 days after the moneys are obligated, shall submit to the clerk and the assessor of each taxation district in which the land is located a copy of every appraisal in the department's possession that was prepared in order to determine the current fair market value of the land involved. An assessor who receives a copy of an appraisal under this subdivision shall consider the appraisal in valuing the land as provided under s. 70.32 (1).

23.0917(8) (8) Prohibitions and limitations.

23.0917(8)(a)(a) The department may not obligate moneys from the appropriation under s. 20.866 (2) (ta) for the acquisition of land for golf courses or for the development of golf courses.

23.0917(8)(b) (b) The department may not obligate moneys from the appropriation under s. 20.866 (2) (ta) for the acquisition or development of land by a county or other local governmental unit or political subdivision if the county, local governmental unit, or political subdivision acquires the land involved by condemnation.

23.0917(8)(c) (c) The department may not obligate moneys from the appropriation under s. 20.866 (2) (ta) for the acquisition by a city, village or town of land that is outside the boundaries of the city, village or town unless the city, village or town acquiring the land and the city, village or town in which the land is located approve the acquisition.

23.0917(8)(d) (d) The department may not acquire land using moneys from the appropriation under s. 20.866 (2) (ta) without the prior approval of a majority of the members-elect, as defined in s. 59.001 (2m), of the county board of supervisors of the county in which the land is located if at least 66% of the land in the county is owned or under the jurisdiction of the state, the federal government, or a local governmental unit, as defined in s. 66.0131 (1) (a). Before determining whether to approve the acquisition, the county in which the land is located shall post notices that inform the residents of the community surrounding the land of the possible acquisitions.

23.0917(8)(e) (e) Beginning with fiscal year 2007-08, the department may not obligate from the appropriation under s. 20.866 (2) (ta) more than 20 percent of the available bonding authority in a fiscal year for the acquisition of parcels of lands that are less than 10 acres in size.

23.0917(8)(f) (f)

23.0917(8)(f)1.1. Notwithstanding sub. (1) (d), in this paragraph, "land" means land in fee simple.

23.0917(8)(f)2. 2. Beginning with fiscal year 2013-14, of the amount set aside for a given fiscal year under sub. (3) (bt), not more than one-third of that amount may be obligated for the purpose of the acquisition of land by the department.

23.0917(8)(g) (g)

23.0917(8)(g)1.1. In this paragraph, "project boundary" means the boundary of a project established by the department on or before May 1, 2013.

23.0917(8)(g)2. 2. Except as provided in subd. 3., beginning with fiscal year 2013-14, the department may not obligate any moneys from the appropriation under s. 20.866 (2) (ta) for the department to acquire land that is outside of a project boundary.

23.0917(8)(g)3. 3. The department may obligate moneys from the appropriation under s. 20.866 (2) (ta) for the department to acquire land that is outside of a project boundary if the joint committee on finance approves the land acquisition. A land acquisition is approved by the joint committee on finance under this subdivision if 12 members of the joint committee on finance vote to approve the land acquisition.

23.0917(12) (12) Expenditures after 2020. No moneys may be obligated from the appropriation under s. 20.866 (2) (ta) after June 30, 2020.

23.0917 History History: 1999 a. 9, 185; 2001 a. 16, 30, 109; 2003 a. 33; 2007 a. 20; 2009 a. 28; 2011 a. 32, 250; 2013 a. 20.



23.0918 Natural resources land endowment fund.

23.0918  Natural resources land endowment fund.

23.0918(1)(1) In this section, "land" includes any buildings, facilities or other structures located on the land.

23.0918(2) (2) Unless the natural resources board determines otherwise in a specific case, only the income from the gifts, grants, or bequests in the fund is available for expenditure. The natural resources board may authorize expenditures only for preserving, developing, managing, or maintaining land under the jurisdiction of the department that is used for any of the purposes specified in s. 23.09 (2) (d). In this subsection, unless otherwise provided in a gift, grant, or bequest, principal and income are determined as provided under subch. XI of ch. 701.

23.0918 History History: 1999 a. 9; 2005 a. 10; 2013 a. 92.



23.0919 Wisconsin outdoor wildlife heritage trust fund.

23.0919  Wisconsin outdoor wildlife heritage trust fund. Expenditures from the Wisconsin outdoor wildlife heritage trust fund may be used only for the improvement and maintenance of fish and wildlife habitat. For purposes of this section, improvement and maintenance of fish and wildlife habitat does not include the acquisition of land for such habitat.

23.0919 History History: 2001 a. 92.



23.092 Habitat areas.

23.092  Habitat areas.

23.092(1b)(1b) In this section, "nonprofit conservation organization" has the meaning given in s. 23.0955 (1).

23.092(1m) (1m) The department shall designate habitat areas in order to enhance wildlife-based recreation in this state, including hunting, fishing, nature appreciation and the viewing of game and nongame species. The department may not designate an area as a habitat area under this subsection if the area is located within the boundaries of a project established by the department before August 9, 1989.

23.092(2) (2) For each area designated under sub. (1m), the department shall prepare a plan, based upon the specific qualities of the area designated, that is designed to protect, enhance or restore the habitat in the designated area. After preparation of a plan for a designated area, the department shall encourage landowners to use specific management practices that are designed to implement the plan.

23.092(3) (3) The department may acquire easements for habitat areas by gift or devise or beginning on July 1, 1990, by purchase. The department may acquire land for habitat areas by gift, devise or purchase.

23.092(4) (4) The department may share the costs of implementing land management practices with landowners, or with nonprofit conservation organizations that are qualified to enhance wildlife-based recreation if these organizations have the landowner's permission to implement the practices. The department may share the costs of acquiring easements for habitat areas with landowners or with these nonprofit conservation organizations. If the funding for cost-sharing under this subsection will be expended from the appropriation under s. 20.866 (2) (ta), the amount expended for the cost-sharing may not exceed 50% of the cost of the management practices or of the acquisition costs for the easement except as provided in s. 23.096 (2m).

23.092(5) (5)

23.092(5)(a)(a) The department shall determine the value of land or an easement donated to the department that is within a habitat area and is dedicated for purposes of habitat protection, enhancement or restoration. For an easement, the valuation shall be based on the extent to which the fair market value of the land is diminished by the transfer. Except as provided in par. (b), an amount of money equal to the value of the donation shall be released from the appropriation under s. 20.866 (2) (ta) or (tz) or both to be used for habitat protection, enhancement or restoration activities for the same habitat area in which any donation was made on or after August 9, 1989. The department shall determine how the moneys being released are to be allocated from these appropriations.

23.092(5)(b) (b) If the moneys allocated under par. (a) for release from the appropriation under s. 20.866 (2) (ta) to match a donation under par. (a) will exceed the annual bonding authority for the subprogram under s. 23.0917 (3) for a given fiscal year, as adjusted under s. 23.0917 (5), the department shall release from the moneys appropriated under s. 20.866 (2) (ta) the remaining amount available under that annual bonding authority, as adjusted under s. 23.0917 (5), for the given fiscal year and shall release in each following fiscal year from the moneys appropriated under s. 20.866 (2) (ta) an amount equal to that annual bonding authority, as adjusted under s. 23.0917 (5), or equal to the amount still needed to match the donation, whichever is less, until the entire amount necessary to match the donation is released.

23.092(6) (6) Except as provided in s. 23.0915 (2), the department may not expend from the appropriation under s. 20.866 (2) (tz) more than $1,500,000 under this section for fisheries, for habitat areas and for grants for this purpose under s. 23.096 in each fiscal year.

23.092 History History: 1989 a. 31; 1991 a. 39; 1993 a. 16, 343; 1995 a. 27; 1999 a. 9; 2001 a. 38, 104; 2003 a. 33; 2007 a. 20.



23.093 Carp control research.

23.093  Carp control research. The department of natural resources may enter into contracts with public or private agencies for the accelerated research and development of a specific toxic material for the control and eradication of carp in the waters of the state.



23.094 Stream bank protection program.

23.094  Stream bank protection program.

23.094(1) (1)  Definition. In this section, "political subdivision" means city, village, town, county, lake sanitary district, as defined in s. 30.50 (4q), or public inland lake protection and rehabilitation district.

23.094(1m) (1m) Creation. In order to protect the water quality and the fish habitat of the streams in this state, there is created a stream bank protection program to be administered by the department.

23.094(2) (2) Identification of priority streams.

23.094(2)(a)(a) The department shall identify as priority streams those streams in this state that are in most need of protection from degradation of water quality caused by agricultural or urban runoff.

23.094(2)(b) (b) In identifying priority streams under par. (a), the department shall give higher priority to those streams that are affected by a federal or state program or plan that protects water quality or fish habitat.

23.094(2)(c) (c) The federal or state programs or plans under par. (b) include:

23.094(2)(c)1. 1. The conservation reserve program under 16 USC 3831 to 3836.

23.094(2)(c)2. 2. The land and resource management planning program under s. 92.10.

23.094(2)(c)4. 4. The soil and water resource management program under s. 92.14.

23.094(2)(c)5. 5. The nonpoint source pollution abatement grant program under s. 281.65.

23.094(2m) (2m) Acquisition of land. For a stream identified as a priority stream under sub. (2), the department may acquire land adjacent to the stream by gift or devise or by purchase. Whenever possible, the land acquired shall include the area within at least 66 feet from either side of the stream.

23.094(3) (3) State easements. For a stream identified as a priority stream under sub. (2), the department may acquire a permanent stream bank easement from the owner of land adjacent to the priority stream by gift or devise or beginning July 1, 1990, by purchase. Whenever possible, the easement shall include the land within at least 66 feet from either side of the stream.

23.094(3g) (3g) Acquisition by political subdivision. A political subdivision may acquire by gift, devise or purchase land adjacent to a stream identified as a priority stream under sub. (2) or acquire by gift, devise or purchase a permanent stream bank easement from the owner of the land. The department may make grants from the appropriation under s. 20.866 (2) (tz) to political subdivisions to purchase these lands and easements. The department may make grants under s. 23.096 from the appropriation under s. 20.866 (2) (ta) or (tz) or both. Whenever possible, the land or easement shall include the land within at least 66 feet from either side of the stream.

23.094(3m) (3m) Limits. Except as provided in s. 23.096 (2m), a grant under sub. (3g) may not exceed 50% of the acquisition costs for the land or the easement.

23.094(3r) (3r) Restriction on land and easements. A stream bank easement acquired under this section or under s. 23.096 shall prohibit all of the following and all of the following are prohibited on land acquired under this section or under s. 23.096:

23.094(3r)(a) (a) Alteration of vegetative cover or other natural features unless the department specifically approves the alteration.

23.094(3r)(b) (b) Planting or production of agricultural crops unless the department specifically approves the planting or production for wildlife management purposes.

23.094(3r)(c) (c) Mowing, grazing or spraying the land with chemicals, except as necessary to comply with noxious weed control laws or to control pests on an emergency basis when such control is necessary to protect public health or unless the department specifically approves the mowing, grazing or spraying.

23.094(4) (4) Donations.

23.094(4)(a)(a) The department shall determine the value of land or an easement donated to the department for purposes of this section and for stream bank protection under s. 23.096. For an easement, the valuation shall be based on the extent to which the fair market value of the land is diminished by the transfer. Except as provided in par. (b), an amount of money equal to the value of the donation shall be released from the appropriation under s. 20.866 (2) (ta) or (tz) or both to be used to acquire easements and land under this section and s. 23.096 for the same stream for which any donation was made on or after August 9, 1989. The department shall determine how the moneys being released are to be allocated from these appropriations.

23.094(4)(b) (b) If the moneys allocated under par. (a) for release from the appropriation under s. 20.866 (2) (ta) to match a donation under par. (a) will exceed the annual bonding authority for the subprogram under s. 23.0917 (3) for a given fiscal year, as adjusted under s. 23.0917 (5), the department shall release from the moneys appropriated under s. 20.866 (2) (ta) the remaining amount available under that annual bonding authority, as adjusted under s. 23.0917 (5), for the given fiscal year and shall release in each following fiscal year from the moneys appropriated under s. 20.866 (2) (ta) an amount equal to that annual bonding authority, as adjusted under s. 23.0917 (5), or equal to the amount still needed to match the donation, whichever is less, until the entire amount necessary to match the donation is released.

23.094(5) (5) Other requirements. A stream bank easement acquired under this section or s. 23.096 may require the landowner to seed the land subject to the easement at seeding rates determined by the department in order to establish and maintain perennial cover of either a grass-legume mixture or native grass for the term of the easement, or to plant trees on the land subject to the easement.

23.094(6) (6) Fencing. Beginning July 1, 1990, the department shall pay the cost of purchasing and installing any fencing the department determines to be necessary to protect a priority stream identified under this section for which land or an easement has been acquired on or after August 9, 1989, under this section or s. 23.096.

23.094(7) (7) Stream watch program. The department shall establish a stream watch program to encourage the volunteer activities of community and youth organizations to monitor and improve stream quality and to remove debris, including dead fish, from land adjacent to streams and other bodies of water.

23.094(8) (8) Appropriation. Except as provided in s. 23.0915 (2), the department may not expend from the appropriation under s. 20.866 (2) (tz) more than $1,000,000 for fisheries, for the acquisition of land and easements by the department under this section, for grants under sub. (3g) and for grants for this purpose under s. 23.096 in each fiscal year.

23.094 History History: 1989 a. 31; 1991 a. 39, 309; 1993 a. 16; 1995 a. 227, 349; 1997 a. 27; 1999 a. 9; 2001 a. 38, 104; 2007 a. 20; 2009 a. 28.



23.095 Protection of natural resources.

23.095  Protection of natural resources.

23.095(1) (1)  Definitions. In this section:

23.095(1)(a) (a) "Damage" means to commit a physical act that unreasonably destroys, molests, defaces, removes or wastes.

23.095(1)(b) (b) "Discharge" has the meaning given in s. 292.01 (3).

23.095(1)(c) (c) "Hazardous substance" has the meaning given in s. 285.01 (21).

23.095(1g) (1g) General prohibition. No person may damage or attempt to damage any natural resource within the state.

23.095(1m) (1m) Prohibition on department land.

23.095(1m)(a)(a) No person may damage or attempt to damage any natural resource or any archaeological feature located on state-owned lands that are under the supervision, management and control of the department except as authorized by the department.

23.095(1m)(b) (b) Paragraph (a) does not apply to state-owned lands that are beds of navigable waters.

23.095(2m) (2m) Prohibition on land in Kickapoo valley reserve. No person may damage or attempt to damage any natural resource or archaeological feature located in the Kickapoo valley reserve under s. 41.41 (2).

23.095(3) (3) Penalties.

23.095(3)(a)(a) Any person who violates sub. (1g) shall forfeit not more than $100.

23.095(3)(b) (b) Except as provided in pars. (c) and (d), any person who violates sub. (1m) or (2m) shall forfeit not more than $200.

23.095(3)(c) (c) If a person violates sub. (1m) or (2m) and the violation involves damaging or attempting to damage a natural resource and the violation occurs on land in a state natural area, as defined in s. 23.27 (1) (h), the person shall forfeit not more than $2,000.

23.095(3)(d) (d)

23.095(3)(d)1.1. Except as provided in subds. 2. and 3., if a person violates sub. (1m) or (2m) and the violation involves damaging or attempting to damage an archaeological feature, the person shall forfeit not less than $100 nor more than $10,000.

23.095(3)(d)2. 2. Except as provided in subd. 3., if a person violates sub. (1m) or (2m) and the violation involves intentionally damaging or intentionally attempting to damage an archaeological feature, the person shall be fined not more than $10,000 or imprisoned for not more than 9 months or both.

23.095(3)(d)3. 3. If a person violates sub. (2m) and the violation involves intentionally damaging or attempting to damage an archaeological feature in the pursuit of commercial gain, the person shall, in addition to the penalty imposed under subd. 2., be fined an amount 2 times the gross value gained or the gross loss caused by the violation, whichever is the greater, plus court costs and the costs of investigation and prosecution, reasonably incurred.

23.095(4) (4) Exceptions.

23.095(4)(a)(a) This section does not apply to any person upon whom liability is imposed under 42 USC 9607 (a) for injury to, destruction of or loss of natural resources within the state.

23.095(4)(b) (b) If a natural resource or archaeological feature is damaged by the discharge of a hazardous substance, this section does not apply to the person who caused the discharge unless the person who caused the discharge did so with the intent to damage the natural resource or archaeological feature or to any other person who possesses or controls the hazardous substance subsequent to the discharge.

23.095 History History: 1975 c. 365; 1995 a. 391; 1997 a. 35, 194.



23.0953 Grants to counties for land acquisition.

23.0953  Grants to counties for land acquisition.

23.0953(1) (1) In this section, "nature-based outdoor recreation" has the meaning given by the department by rule under s. 23.0917 (4) (f).

23.0953(2) (2)

23.0953(2)(a)(a) Beginning with fiscal year 2010-11 and ending with fiscal year 2019-20, the department shall establish a grant program under which the department may award a grant to a county for any of the following:

23.0953(2)(a)1. 1. Acquisition of land for a county forest under s. 28.11.

23.0953(2)(a)2. 2. Acquisition of land for a project that promotes nature-based outdoor recreation or conservation and for which the department is requesting the county's assistance.

23.0953(2)(b) (b) Grants under this section shall be awarded from the appropriation under s. 20.866 (2) (ta), and, for purposes of s. 23.0917, shall be treated as moneys obligated from the subprogram under s. 23.0917 (3).

23.0953(3) (3) Each county receiving a grant under this section shall provide matching funds that equal at least 50 percent of the acquisition costs.

23.0953(4) (4) A county may not convert the land, or any rights in the land, acquired with grant moneys awarded under sub. (2) (a) 2. to a use that is inconsistent with the type of nature-based outdoor recreation or conservation activity for which the grant was awarded unless the natural resources board approves the conversion.

23.0953 History History: 2007 a. 20.



23.0955 Assistance to nonprofit conservation organizations.

23.0955  Assistance to nonprofit conservation organizations.

23.0955(1)(1) In this section, "nonprofit conservation organization" means a nonprofit corporation, a charitable trust or other nonprofit association whose purposes include the acquisition of property for conservation purposes and that is described in section 501 (c) (3) of the internal revenue code and is exempt from federal income tax under section 501 (a) of the internal revenue code.

23.0955(2) (2)

23.0955(2)(a)(a) The department shall provide one grant of $75,000 in fiscal year 1996-97 to a nonstock, nonprofit corporation that is described under section 501 (c) (3) or (4) of the internal revenue code and organized in this state if the corporation meets all of the following requirements:

23.0955(2)(a)1. 1. The corporation is exempt from taxation under section 501 (a) of the internal revenue code.

23.0955(2)(a)2. 2. The corporation provides support to nonprofit conservation organizations.

23.0955(2)(a)3. 3. The corporation has a board of directors whose members represent, to the greatest extent practicable, all geographic areas of the state and that has a majority of members who are representatives of nonprofit conservation organizations.

23.0955(2)(a)4. 4. The corporation contributes $25,000 in funds to be used with the grant under this subsection.

23.0955(2)(am) (am) Beginning in fiscal year 1997-98, the department may provide an annual grant to a nonstock, nonprofit corporation that meets all of the qualifications under par. (a).

23.0955(2)(b) (b) A corporation receiving a grant under this subsection shall do all of the following, but shall emphasize the activities described in subds. 1. and 2.:

23.0955(2)(b)1. 1. Assist in the establishment of nonprofit conservation organizations.

23.0955(2)(b)2. 2. Provide technical assistance to nonprofit conservation organizations, especially in the areas of management, receiving federal tax exemptions, conservation easements and real estate transactions.

23.0955(2)(b)2m. 2m. Assist nonprofit conservation organizations in acquiring property for conservation purposes and in managing property acquired for conservation purposes.

23.0955(2)(b)3. 3. Conduct conferences on the topics specified in subd. 2.

23.0955(2)(b)4. 4. Acquire a property for conservation purposes where no other nonprofit conservation organization exists that is willing to assist or capable of effectively assisting in the transfer of the property or that can adequately manage the property after it is acquired.

23.0955(2)(b)5. 5. For each fiscal year, prepare a report detailing the activities for which a grant under this section was expended, describing any property acquired by the corporation and explaining how the acquisition of that property furthers the goal of conservation in the state. Copies of the report shall be submitted to the department and to the legislature under s. 13.172 (2).

23.0955(3) (3)

23.0955(3)(a)(a) During the period beginning on January 1, 2004, and ending on July 1, 2004, the department shall submit a comprehensive report describing the cost of, and accomplishments achieved by, activities funded with grants under this section, commencing with the grants provided in the 1999-2000 fiscal year. The report shall evaluate all of the following:

23.0955(3)(a)1. 1. How grants under this section have furthered the goal of encouraging private resource conservation.

23.0955(3)(a)2. 2. The extent to which grants under this section complement the resource conservation goals of the department.

23.0955(3)(b) (b) The report shall contain a recommendation to the legislature on whether the grant program under this section should be continued, eliminated or revised.

23.0955(3)(c) (c) The report shall be distributed to the speaker of the assembly and the president of the senate under s. 13.172 (3).

23.0955 History History: 1993 a. 343 ss. 17, 19; 1995 a. 459; 1999 a. 9.



23.0956 Assistance for private conservation activities.

23.0956  Assistance for private conservation activities.

23.0956(1)(1) From the appropriation under s. 20.370 (5) (aw), the department shall provide one grant of $85,000 in each fiscal year, beginning with fiscal year 2000-01, to a nonstock, nonprofit corporation that is described under section 501 (c) (3) or (4) of the Internal Revenue Code and organized in this state if the corporation meets all of the following requirements:

23.0956(1)(a) (a) The corporation is exempt from taxation under section 501 (a) of the Internal Revenue Code.

23.0956(1)(b) (b) The corporation was created to accept and to utilize private contributions made to protect and enhance the state's natural resources.

23.0956(2) (2) A corporation receiving a grant under sub. (1) shall use the grant to do all of the following:

23.0956(2)(a) (a) Encourage private corporations and other private entities to undertake activities, including the contribution of money, that encourage management and restoration of the state's endangered wild animals, wild plants and natural communities.

23.0956(2)(b) (b) Encourage private corporations and other private entities to engage in land management practices that protect and preserve natural resources.

23.0956(2)(c) (c) Provide grants to nonprofit and other groups to encourage education, restoration and management activities to enhance the state's natural resources.

23.0956 History History: 1999 a. 9.



23.0957 Annual grants to a nonstock, nonprofit corporation; urban land conservation.

23.0957  Annual grants to a nonstock, nonprofit corporation; urban land conservation.

23.0957(1) (1) In this section:

23.0957(1)(a) (a) "Local governmental unit" has the meaning given in s. 23.09 (19) (a) 2.

23.0957(1)(b) (b) "Interested group" means a community group, nonprofit organization or local governmental unit that is interested in acquiring urban land for urban forestry protection, water resource management, conservation, recreation or other urban open space purposes.

23.0957(2) (2) Recipient requirements. The department shall provide one grant of $75,000 in each fiscal year, to a nonstock, nonprofit corporation that meets all of the following requirements:

23.0957(2)(a) (a) The corporation is organized in this state.

23.0957(2)(b) (b) The corporation is described under section 501 (c) (3) or (4) of the Internal Revenue Code and exempt from taxation under section 501 (a) of the Internal Revenue Code.

23.0957(2)(c) (c) The corporation has a board of directors or an advisory council or both with members who represent one or more urban or urbanizing areas and who collectively have an interest or expertise in all of the following:

23.0957(2)(c)1. 1. Nonprofit organizations.

23.0957(2)(c)2. 2. Business.

23.0957(2)(c)3. 3. Social services.

23.0957(2)(c)4. 4. Land development.

23.0957(2)(c)5. 5. Architecture.

23.0957(2)(c)6. 6. Landscape architecture.

23.0957(2)(c)7. 7. Conservation.

23.0957(2)(d) (d) The corporation contributes $25,000 in funds annually to be used with the grant under this subsection.

23.0957(3) (3) A corporation receiving a grant under sub. (2) may use the grant for urban forest protection, water resource enhancement or other urban open space objectives and shall do all of the following with the grant:

23.0957(3)(a) (a) Provide to interested groups technical assistance, especially in the areas of urban open space real estate transactions, reclaiming and restoring the natural values of urban parks, urban forests and open space areas, designing and constructing amenities in open space areas, cultivating citizen participation in acquiring, developing and maintaining open space areas and securing public financing for open space areas.

23.0957(3)(b) (b) Conduct conferences on the topics listed in par. (a).

23.0957(3)(c) (c) Assist community groups, nonprofit organizations and local governmental units in acquiring urban property for open space purposes and in restoring urban property acquired for conservation, recreation and other open space purposes.

23.0957(3)(d) (d) For each fiscal year, prepare a report detailing the activities for which a grant under sub. (2) is expended. Copies of the report shall be submitted to the department and to the appropriate standing committees of the legislature, as determined by the speaker of the assembly and the president of the senate.

23.0957(4) (4) A corporation receiving a grant under sub. (2) may acquire urban property for conservation, recreation and other open space purposes.

23.0957 History History: 1999 a. 9; 2001 a. 16.



23.096 Grants to nonprofit conservation organizations.

23.096  Grants to nonprofit conservation organizations.

23.096(1)(1) In this section:

23.096(1)(ag) (ag) "Nonprofit conservation organization" has the meaning given in s. 23.0955 (1).

23.096(1)(b) (b) "Property" means land or an interest in land.

23.096(2) (2)

23.096(2)(a)(a) The department may award grants from the appropriation under s. 20.866 (2) (ta) or (tz) to nonprofit conservation organizations to acquire property for all of the purposes described in ss. 23.09 (2) (d) 1. to 7., 9., 11., 12. and 15., (19), (20) and (20m), 23.092, 23.094, 23.17, 23.175, 23.27, 23.29, 23.293, 30.24 and 30.277.

23.096(2)(b) (b) Except as provided in sub. (2m), a grant awarded under this section may not exceed 50% of the acquisition costs of the property.

23.096(2m) (2m) Notwithstanding sub. (2) (b), in each fiscal year beginning with fiscal year 2010-11 and ending with fiscal year 2019-20, the department may award grants under this section that equal up to 75 percent of the acquisition costs of the property if the natural resources board determines that all of the following apply:

23.096(2m)(a) (a) That the property is uniquely valuable in conserving the natural resources of the state.

23.096(2m)(b) (b) That delaying or deferring the acquisition until 50 percent of the acquisition costs are procured by the nonprofit conservation organization is not reasonably possible.

23.096(2m)(c) (c) That sufficient bonding authority remains in the amount set aside under s. 23.0917 (3) (br) for that fiscal year after awarding grants to nonprofit conservation organizations that meet the matching requirement under sub. (2) (b).

23.096(3) (3) In order to receive a grant under this section, the nonprofit conservation organization shall enter into a contract with the department that contains all of the following provisions:

23.096(3)(a) (a) Standards for the management of the property to be acquired.

23.096(3)(b) (b) A prohibition against using the property to be acquired as security for any debt unless the department approves the incurring of the debt.

23.096(3)(bn) (bn) A prohibition against property acquired in fee simple being closed to the public unless the department determines it is necessary to protect wild animals, plants or other natural features.

23.096(3)(c) (c) A clause that any subsequent sale or transfer of the property to be acquired is subject to subs. (4) and (5).

23.096(4) (4)

23.096(4)(a)(a) The nonprofit conservation organization may subsequently sell or transfer the acquired property to a 3rd party other than a creditor of the organization if all of the following apply:

23.096(4)(a)1. 1. The department approves the subsequent sale or transfer.

23.096(4)(a)2. 2. The party to whom the property is sold or transferred enters into a new contract with the department that contains the provisions under sub. (3).

23.096(4)(b) (b) The nonprofit conservation organization may subsequently sell or transfer the acquired property to satisfy a debt or other obligation if the department approves the sale or transfer.

23.096(5) (5) If the nonprofit conservation organization violates any essential provision of the contract, title to the acquired property shall vest in the state.

23.096(6) (6) The instrument conveying the property to the nonprofit conservation organization shall state the interest of the state under sub. (5). The contract entered into under sub. (3) and the instrument of conveyance shall be recorded in the office of the register of deeds of each county in which the property is located.

23.096 History History: 1989 a. 31; 1991 a. 309; 1993 a. 343; 1997 a. 27; 1999 a. 9; 2007 a. 20.



23.0962 Grant to a nonprofit conservation organization for Black Point Estate.

23.0962  Grant to a nonprofit conservation organization for Black Point Estate.

23.0962(1) (1) If the department of administration acquires as a gift the property, known as Black Point Estate, that is located on Lake Geneva in the county of Walworth, town of Linn, in fractional Sec. 8, T. 1 N., R. 17 E., and if the joint committee on finance approves the gift under s. 20.907 (1), the department of natural resources shall make a grant of $1,800,000, from the appropriation under s. 20.370 (5) (cq), to a nonprofit conservation organization that meets all of the following requirements:

23.0962(1)(a) (a) The nonprofit conservation organization is a nonprofit corporation, a charitable trust or other nonprofit association that is described in section 501 (c) (3) of the Internal Revenue Code and is exempt from federal tax under section 501 (a) of the Internal Revenue Code.

23.0962(1)(b) (b) The nonprofit conservation organization has, as its primary purpose, the preservation of the property known as Black Point Estate.

23.0962(1)(c) (c) The nonprofit conservation organization has a board of directors that consists of representatives of the state, of the family who donated Black Point Estate to the state, of local units of government that have an interest in Black Point Estate and of civic organizations that have an interest in Black Point Estate.

23.0962(1)(d) (d) The nonprofit conservation organization acquires a conservation easement in the property, the terms of which are subject to approval of the department of natural resources, to be held by the organization for the purpose of preserving Black Point Estate.

23.0962(1)(e) (e) The nonprofit conservation organization makes a commitment, with guarantees determined to be adequate by the department of natural resources, to use the grant under this section and any additional funds donated to the organization to fund an endowment for the operation and maintenance of Black Point Estate.

23.0962(2) (2) If the nonprofit conservation organization does not use the grant under this section in the manner required under sub. (1) (e), the nonprofit conservation organization shall reimburse the department in an amount equal to the grant.

23.0962(3) (3)

23.0962(3)(a)(a) In this subsection:

23.0962(3)(a)1. 1. "Local governmental unit" means county or town.

23.0962(3)(a)2. 2. "Special zoning permission" has the meaning given in s. 59.69 (15) (g).

23.0962(3)(b) (b) Notwithstanding s. 18.04 (1) and (2), the building commission may authorize public debt to be contracted, and the department may make a grant from the appropriation under s. 20.370 (5) (cq), for the property known as Black Point Estate only if all of the following apply:

23.0962(3)(b)1. 1. A substantially completed application for any necessary special zoning permission for the property has been submitted before December 1, 1999, to the applicable local governmental unit.

23.0962(3)(b)2. 2. The necessary special zoning permission, based on the application submitted before December 1, 1999, is granted.

23.0962 History History: 1997 a. 27; 1999 a. 9.



23.0965 Payments to Ducks Unlimited, Inc.

23.0965  Payments to Ducks Unlimited, Inc.

23.0965(1) (1) The department of natural resources shall enter into an agreement with Ducks Unlimited, Inc., to make payments from the appropriation under s. 20.370 (5) (au) to Ducks Unlimited, Inc., to fund its conservation efforts in the United States, Canada and Mexico.

23.0965(2) (2) The agreement under sub. (1) shall require that Ducks Unlimited, Inc., annually submit to the attorney general and the presiding officer of each house of the legislature an audited financial statement of its use of the payments under sub. (1), prepared in accordance with generally accepted accounting principles.

23.0965(3) (3) Payments to Ducks Unlimited, Inc., under sub. (1) shall be discontinued by the department if Ducks Unlimited, Inc., dissolves or is no longer exempt from taxation under section 501 (c) of the Internal Revenue Code.

23.0965 History History: 1999 a. 92.



23.097 Urban forestry grants.

23.097  Urban forestry grants.

23.097(1) (1) In this subsection [this section], a "nonprofit organization" means an organization that is described in section 501 (c) (3) of the Internal Revenue Code and that is exempt from federal income tax under section 501 (a) of the Internal Revenue Code.

23.097(1g) (1g) The department shall award grants to counties, cities, villages, towns, and nonprofit organizations for up to 50% of the cost of tree management plans, tree inventories, brush residue projects, the development of tree management ordinances, tree disease evaluations, public education concerning trees in urban areas and other tree projects.

23.097(1r) (1r) In addition to the grants awarded under sub. (1g), the department may award grants to counties, cities, village, towns, nonprofit organizations, and federally recognized Indian tribes or bands that apply for the grants for the costs of removing, saving, and replacing trees that have been damaged by catastrophic storm events in urban areas. To be eligible for a grant under this subsection, the damage must have occurred in an area for which the governor has designated a state of emergency due to a catastrophic storm event. The department shall notify each applicant for a grant under this subsection as to whether the application for the grant will be approved or denied within 60 days after the date the application is submitted to the department. A recipient of a grant awarded under this subsection is exempt from having to pay any percentage of the costs in order to receive the grant.

23.097(2) (2) The department shall promulgate rules establishing criteria for awarding grants under this section.

23.097 History History: 1991 a. 39, 269; 1993 a. 213; 2001 a. 16; 2007 a. 13.



23.098 Grants for property development on properties owned by the department.

23.098  Grants for property development on properties owned by the department.

23.098(1) (1) In this section:

23.098(1)(ag) (ag) "Department property" means an area of real property that is owned by the state, that is under the jurisdiction of the department and that is used for one of the purposes specified in s. 23.09 (2) (d).

23.098(1)(b) (b) "Friends group" means a nonstock, nonprofit corporation described under section 501 (c) (3) or (4) of the Internal Revenue Code and exempt from taxation under section 501 (a) of the Internal Revenue Code that is organized to raise funds for a department property.

23.098(1)(c) (c) "Nonprofit conservation organization" has the meaning given in s. 23.0955 (1).

23.098(2) (2) The department shall establish a program to make grants from the appropriations under s. 20.866 (2) (ta) and (tz) to friends groups and nonprofit conservation organizations for projects for property development activities on department properties. The department may not encumber more than $250,000 in each fiscal year for these grants.

23.098(3) (3) The department shall promulgate rules to establish criteria to be used in determining which property development activities are eligible for these grants.

23.098(4) (4)

23.098(4)(a)(a) The department shall periodically prepare a list of projects on department properties that are eligible for grants under this section and shall include in the list the estimated cost of each project.

23.098(4)(am) (am) In awarding grants under this section for eligible projects, the department shall establish a system under which the grants are offered to eligible friends groups before being offered to eligible nonprofit conservation organizations.

23.098(4)(b) (b) The department may not encumber more than $20,000 for grants under this section for a department property in each fiscal year.

23.098(5) (5) Each friends group and nonprofit conservation organization receiving a grant under this section shall provide matching funds that are equal to at least 50% of the cost of the project for which a grant is being provided.

23.098(6) (6) For purposes of s. 23.0915 (1), moneys encumbered or expended for grants under this section shall be treated as moneys encumbered or expended for general property development.

23.098 History History: 1991 a. 39; 1993 a. 461; 1997 a. 313; 1999 a. 9.



23.10 Conservation wardens.

23.10  Conservation wardens.

23.10(1) (1) The department of natural resources shall secure the enforcement of all laws which it is required to administer and bring, or cause to be brought, actions and proceedings in the name of the state for that purpose. The persons appointed by said department to exercise and perform the powers and duties heretofore conferred and imposed upon deputy fish and game wardens, shall be known as conservation wardens and shall be subject to ch. 230.

23.10(2) (2) Whenever the county board of any county by resolution authorizes the appointment of county conservation wardens, and fixes the number of the same, the chairperson of the county board, district attorney and county clerk, acting as a board of appointment, shall select the persons for such positions and certify their names to the department of natural resources which shall, if in its judgment such persons are competent and efficient, issue to them commissions as county conservation wardens. Such wardens have, within their county, all the powers and duties of conservation wardens. Their compensation shall be fixed by the county board in the resolution authorizing their appointment and be paid out of the county treasury.

23.10(4) (4) All conservation wardens shall, before exercising any of their powers, be provided with a commission issued by the department of natural resources under its seal, substantially as follows:

State of Wisconsin

Department of Natural Resources.

To all to whom these presents shall come, greeting:

Know ye, that reposing special trust and confidence in the integrity and ability of ...., of the county of ...., we do hereby appoint and constitute .... a conservation warden (or county, or special conservation warden) for the (county of ....), state of Wisconsin, and do authorize and empower .... to execute and fulfill the duties of that office according to law, during good behavior and the faithful performance of the duties of that office.

In testimony whereof, the secretary has hereunto affixed the secretary's signature and the official seal of the department, at its office in the city of Madison, Wisconsin, this .... day of ...., .... (year)

(Seal) State of Wisconsin

Department of Natural Resources.

By .... ....

23.10(5) (5) The department of natural resources shall furnish to each conservation warden at the time of the warden's appointment, a pocket identification folder in form and substance as follows: A leather-covered folder, size when folded, 3 by 4 inches; on one of the inner sides thereof shall be securely fastened a photograph of such appointee to be furnished by the appointee, and partly on the photograph and partly on the margin of such folder shall be an impression of the seal of the department of natural resources; such appointee shall also affix the appointee's signature below the photograph on such folder; on the other inner side of such folder shall be securely fastened a miniature true copy of the commission issued to such appointee, which shall be signed by the secretary. The appointee shall carry the identification folder on his or her person at all times that the appointee is on official duty, and the appointee shall on demand exhibit the same to any person to whom the appointee may represent himself or herself as a conservation warden. The cost of such identification folder shall be charged to the appropriation for the department.

23.10(6) (6) All conservation wardens shall make full and complete reports of their transactions as such, according to the demand of the department and shall at all times be subject to its direction and control in the performance of their duties. They shall also gather and transmit all statistical information relative to such matters within their charge as the department directs. In its report under s. 15.04 (1) (d) the department shall include information covering all its work and such other information as is valuable to the state in relation thereto and an itemized statement of receipts and disbursements.

23.10 History History: 1971 c. 164; 1977 c. 196 s. 131; 1983 a. 192 s. 303 (2); 1991 a. 316; 1997 a. 250.



23.11 General powers.

23.11  General powers.

23.11(1)(1) In addition to the powers and duties heretofore conferred and imposed upon said department by this chapter it shall have and take the general care, protection and supervision of all state parks, of all state fish hatcheries and lands used therewith, of all state forests, and of all lands owned by the state or in which it has any interests, except lands the care and supervision of which are vested in some other officer, body or board; and said department is granted such further powers as may be necessary or convenient to enable it to exercise the functions and perform the duties required of it by this chapter and by other provisions of law. But it may not perform any act upon state lands held for sale that will diminish their salable value.

23.11(2) (2) Whenever any lands placed by law under the care and supervision of the department are inaccessible because surrounded by lands belonging to individuals or corporations, and whenever in the opinion of the department the usefulness or value of such lands, whether so surrounded or not, will be increased by access thereto over lands not belonging to the state, the department may acquire such lands as may be necessary to construct highways that will furnish the needed access.

23.11(4) (4) The department shall have police supervision over all state-owned lands and property under its supervision, management and control, and its duly appointed agents or representatives may arrest, with or without warrant, any person within such area, committing an offense against the laws of this state or in violation of any rule of the department in force in such area, and deliver such person to the proper court of the county wherein such offense has been committed and make and execute a complaint charging such person with the offense committed. The district attorney of the county wherein such offense has been committed shall appear and prosecute all actions arising under this subsection.

23.11(5) (5) The department may require an applicant for a permit or statutory approval which the department, by order, may grant, to submit an environmental impact report if the area affected exceeds 40 acres, the estimated cost of the project exceeds $25,000, or the applicant is requesting approval for a high capacity well described in s. 281.34 (4) (a) 1. to 3.

23.11 History History: 1971 c. 273; 1983 a. 524; 2003 a. 310.

23.11 Annotation Under sub. (4), DNR wardens have general law enforcement authority on state-owned lands and property under the DNR's supervision, management and control. 68 Atty. Gen. 326.



23.113 Designation of chief state forester.

23.113  Designation of chief state forester. The secretary shall designate the administrator of the division of forestry in the department as the chief state forester. The chief state forester shall be a professional forester as recognized by the Society of American Foresters.

23.113 History History: 2001 a. 16, 104.



23.114 Duties of the chief state forester.

23.114  Duties of the chief state forester.

23.114(1) (1)

23.114(1)(a)(a) In this section, "state forest land" means all forested lands owned by this state and under the jurisdiction of the department.

23.114(1)(b) (b) Except as provided in par. (c), the chief state forester may declare, and shall manage, emergencies that threaten state forest lands. The department shall promulgate rules specifying those emergencies over which the chief state forester shall have management responsibility. The emergencies specified in the rules shall include invasive species or pest infestation, disease, and damage to timber from fire, snow, hail, ice, or wind.

23.114(1)(c) (c) Paragraph (b) does not apply to a state of emergency declared by the governor under s. 323.10 and does not supersede the authority of the department of agriculture, trade and consumer protection under ch. 94.

23.114(2) (2) The chief state forester shall report directly to the secretary of the department.

23.114 History History: 2005 a. 166; 2009 a. 42.



23.115 Designation of trails, etc.

23.115  Designation of trails, etc.

23.115(1) (1) The department shall designate trails, campgrounds, picnic areas, and other special use areas located on property under its control. The department may designate roads located on property under its control. The designated roads, trails, campgrounds, picnic areas, and other special use areas shall be shown on maps available at the department's district office, on a sign outside the office on the property or on signs placed by the designated roads, trails, campgrounds, picnic areas or other use areas at the option of the department.

23.115(2) (2) The department shall inspect trail signs and designated features twice a year, once before July 1 and once after July 1.

23.115(3) (3) Subsection (2) does not apply to snowmobile trails on land under the control of the department that are maintained by snowmobile clubs or other nonprofit organizations.

23.115(4) (4) Subsection (2) does not apply to roads designated under sub. (1).

23.115 History History: 1977 c. 418; 1983 a. 418 s. 3; Stats. 1983 s. 23.115; 1995 a. 294; 2013 a. 20.



23.116 Department property; mapping and access to roads.

23.116  Department property; mapping and access to roads.

23.116(1)(1) "Department property" means a property that is owned by the state, that is under the jurisdiction of the department, and that is used for one of the purposes specified in s. 23.09 (2) (d).

23.116(2) (2) The department shall inventory and map all roads that are located on each department property. Each map shall designate which roads are open to the public for the use of motorized vehicles and shall state when each road is open or closed for such use.

23.116(3) (3) For each department property, the department shall work with members of the public, governmental units, and other interested parties to prepare a plan for allowing the public to use motorized vehicles on the department property. Ecological, economic, and social criteria shall be considered in preparing each plan. Each plan shall include methods for implementing the plan, and each plan shall contain criteria to be used in determining when the use of motorized vehicles may be restricted or temporarily prohibited by the department due to logging or other activities.

23.116 History History: 2013 a. 20.



23.117 Use of trails by bicycles and electric personal assistive mobility devices.

23.117  Use of trails by bicycles and electric personal assistive mobility devices.

23.117(1) (1) No person may operate a bicycle or electric personal assistive mobility device on a trail in a state park or in the Kettle Moraine state forest unless the department has determined that the trail will be opened for use by bicycles or electric personal assistive mobility devices and has posted the trail open for such use.

23.117(3) (3) The department shall patrol on a regular basis the trails in state parks and in the Kettle Moraine state forest that are open to use by bicycles or electric personal assistive mobility devices.

23.117(4) (4) Any council that is created by the natural resources board under s. 15.04 (1) (c) to advise the department on the opening of trails in state parks and in the Kettle Moraine state forest for use by bicycles or electric personal assistive mobility devices shall have its recommendations regarding such use reviewed and approved by the natural resources board before they are implemented.

23.117 History History: 1991 a. 269; 2001 a. 90.



23.119 Consent to use certain off-highway vehicles.

23.119  Consent to use certain off-highway vehicles.

23.119(1)(1) In this section:

23.119(1)(a) (a) "All-terrain vehicle" has the meaning given in s. 340.01 (2g).

23.119(1)(b) (b) "Off-highway vehicle" means a motor-driven craft or vehicle principally manufactured for off-highway use but does not include a snowmobile, all-terrain vehicle, or utility terrain vehicle.

23.119(1)(c) (c) "Snowmobile" has the meaning given in s. 340.01 (58a).

23.119(2) (2) No person may operate an off-highway vehicle on private property without the consent of the owner of the property.

23.119(3) (3) No person may operate an off-highway vehicle on public property that is posted as closed to the operation of off-highway vehicles or on which the operation of an off-highway vehicle is prohibited by law.

23.119 History History: 2009 a. 252; 2011 a. 208; s. 35.17 correction in (1) (b).



23.12 Bylaws.

23.12  Bylaws. Said natural resources board may make and establish such rules and bylaws, not inconsistent with law, as it deems useful to itself and its subordinates in the conduct of the business entrusted to it.



23.125 Natural resources board member conflicts of interest.

23.125  Natural resources board member conflicts of interest.

23.125(1)(1) If a member of the natural resources board is the holder of a permit or license issued by the department under chs. 280 to 299, that member may not engage in a discussion at a board meeting or participate in a board decision on any matter that substantially relates to the permit or license.

23.125(2) (2) If a member of the natural resources board receives, or has during the previous 2 years received, a significant portion of his or her income directly or indirectly from a holder of or applicant for a permit or license issued by the department under chs. 280 to 299, that member may not engage in a discussion at a board meeting or participate in a board decision on any matter that substantially relates to the permit or license, except that this restriction does not apply with respect to a permit or license held or applied for by an agency, department, or subdivision of this state.

23.125 History History: 2001 a. 16.



23.13 Governor to be informed.

23.13  Governor to be informed. The board of commissioners of public lands and the department of natural resources shall furnish to the governor upon the governor's request a copy of any paper, document or record in their respective offices and give the governor orally such information as the governor may call for.

23.13 History History: 1971 c. 164; 1991 a. 316.



23.135 Forest land inventory and report.

23.135  Forest land inventory and report.

23.135(1) (1) In this section, "state forest land" means any parcel of 10 or more contiguous acres of forested land owned by this state and under the jurisdiction of the department.

23.135(2) (2) The department shall undertake and maintain a current inventory of state forest lands. The inventory shall specify the condition of the forest resources in state forest lands.

23.135(3) (3) If the department prohibits the use of timber harvesting on any state forest land, the department shall prepare a report that contains a projection of the long-term forest health effects, a projection of the economic effects, and a projection of the public benefits that result from that prohibition.

23.135(4) (4)

23.135(4)(a)(a) Except as provided in par. (b), if the department is required to prepare a report under sub. (3) for any state forest land, the department shall prepare that report by January 1, 2010, and every 15 years thereafter.

23.135(4)(b) (b) If the department is required to prepare a report under sub. (3) for any state forest land for which a master plan has not been approved, the department shall prepare that report upon approval of the master plan and every 15 years thereafter.

23.135(5) (5) The department shall submit the report required under sub. (3) to the council on forestry and to the appropriate standing committee in each house of the legislature under s. 13.172 (3).

23.135 History History: 2005 a. 166.



23.14 Approval required before new lands acquired.

23.14  Approval required before new lands acquired. Prior to the initial acquisition of any lands by the department after July 1, 1977, for any new facility or project, the proposed initial acquisition shall be submitted to the governor for his or her approval. New facilities or projects include, without limitation because of enumeration, state parks, state forests, recreation areas, public shooting, trapping or fishing grounds or waters, fish hatcheries, game farms, forest nurseries, experimental stations, endangered species preservation areas, picnic and camping grounds, hiking trails, cross-country ski trails, bridle trails, nature trails, bicycle trails, snowmobile trails, youth camps, land in the lower Wisconsin state riverway as defined in s. 30.40 (15), natural areas and wild rivers.

23.14 History History: 1977 c. 29; 1985 a. 29; 1987 a. 98; 1989 a. 31; 2001 a. 16, 106.



23.145 Certain land sales required.

23.145  Certain land sales required.

23.145(1) (1) The natural resources board shall on or before June 30, 2017, offer for sale at least 10,000 acres of land owned by the state, under the jurisdiction of the department, and outside of project boundaries that were established by the department on or before May 1, 2013.

23.145(2) (2) If there is any outstanding public debt used to finance the acquisition of any land that is sold under sub. (1), the department shall deposit a sufficient amount of the net proceeds from the sale of the land in the bond security and redemption fund under s. 18.09 to repay the principal and pay the interest on the debt, and any premium due upon refunding any of the debt. If there is any outstanding public debt used to finance the acquisition of any land that is sold under sub. (1), the department shall then provide a sufficient amount of the net proceeds from the sale of the land for the costs of maintaining federal tax law compliance applicable to the debt. If the land was acquired with federal financial assistance, the department shall pay to the federal government any of the net proceeds required by federal law. If the land was acquired by gift or grant or acquired with gift or grant funds, the department shall adhere to any restriction governing use of the proceeds. If there is no such debt outstanding, there are no moneys payable to the federal government, and there is no restriction governing use of the proceeds, and if the net proceeds exceed the amount required to be deposited, paid, or used for another purpose under this subsection, the department shall use the net proceeds or remaining net proceeds from the sale of land under sub. (1) to pay principal on outstanding public debt under the Warren Knowles-Gaylord Nelson stewardship 2000 program under s. 23.0917.

23.145 History History: 2013 a. 20.



23.146 Installation of telecommunications systems.

23.146  Installation of telecommunications systems.

23.146(1)(1) In this section, "tower site" means a site on land under the management and control of the department and on which the department operates a radio tower or lookout tower.

23.146(2) (2) The department may enter into a lease of a tower site with a private person or a governmental entity for the purpose of installing a commercial or noncommercial telecommunications system. The lease may allow the owner or operator of the telecommunications system to provide telecommunications services to persons other than employees of a governmental entity.

23.146(3) (3)

23.146(3)(a)(a) The department may not charge a fee to lease a tower site if the purpose of the lease is to install a telecommunications system that is owned by this state.

23.146(3)(b) (b) The department may not charge a fee that exceeds $25 per month to lease a tower site if the purpose of the lease is to install a telecommunications system that is owned by a governmental entity other than this state.

23.146 History History: 2013 a. 27; s. 13.92 (1) (bm) 2.



23.15 Sale of state-owned lands under the jurisdiction of the department of natural resources.

23.15  Sale of state-owned lands under the jurisdiction of the department of natural resources.

23.15(1) (1) The natural resources board may sell, at public or private sale, lands and structures owned by the state under the jurisdiction of the department of natural resources, except central or district office facilities, when the natural resources board determines that the lands are no longer necessary for the state's use for conservation purposes and, if real property, the real property is not the subject of a petition under s. 16.310 (2).

23.15(2) (2) Said natural resources board shall present to the governor a full and complete report of the lands to be sold, the reason for the sale, the price for which said lands should be sold together with an application for the sale of the same. The governor shall thereupon make such investigation as the governor deems necessary respecting said lands to be sold and approve or disapprove such application. If the governor shall approve the same, a permit shall be issued by the governor for such sale on the terms set forth in the application.

23.15(2m) (2m)

23.15(2m)(a)(a) Notwithstanding sub. (1), the natural resources board shall sell, at fair market value, land in the lower Wisconsin state riverway, as defined in s. 30.40 (15), that is not exempt under s. 30.48 (2) and that is acquired by the department after August 9, 1989, if all of the following conditions are met:

23.15(2m)(a)1. 1. The land was acquired for its scenic value to the lower Wisconsin state riverway and not for any other purpose.

23.15(2m)(a)2. 2. The land was not donated to the state.

23.15(2m)(a)3. 3. The sale of the land does not impair the scenic value of the lower Wisconsin state riverway.

23.15(2m)(a)4. 4. The department retains an easement and all other rights that are necessary to preserve the scenic value of the lower Wisconsin state riverway.

23.15(2m)(b) (b) Notwithstanding sub. (1), the natural resources board is not required to make a finding that land to be sold under par. (a) is no longer necessary for the state's use for conservation purposes.

23.15(2m)(c) (c) The procedure in sub. (2) does not apply to sales of land under this subsection.

23.15(3) (3) Upon completion of such sale, the chairperson and secretary of the natural resources board, or the secretary of natural resources, if the secretary is duly authorized by the natural resources board, shall execute such instruments as are necessary to transfer title and the natural resources board or its duly authorized agents shall deliver the same to the purchaser upon payment of the amount set forth in the application.

23.15(4) (4) Said natural resources board effecting the sale of any such lands and structures shall, upon receiving payment therefor, deposit the funds in the conservation fund to be used exclusively for the purpose of purchasing other areas of land for the creating and establishing of public hunting and fishing grounds, wildlife and fish refuges and state parks and for land in the lower Wisconsin state riverway as defined in s. 30.40 (15).

23.15(5) (5)

23.15(5)(a)(a) In this subsection, "surplus land" means land under the jurisdiction of the department which is unused and not needed for department operations or included in the department's plan for construction or development.

23.15(5)(b) (b) Biennially, beginning on January 1, 1984, the department shall submit to the state building commission and the joint committee on finance an inventory of surplus land containing the description, location and fair market value of each parcel.

23.15(6) (6) This section does not apply to property that is authorized to be sold under s. 16.848 or that is required to be sold or offered for sale under s. 23.145.

23.15 History History: 1983 a. 27; 1983 a. 423 s. 3; Stats. 1983 s. 23.15; 1989 a. 31; 1991 a. 39, 316; 1993 a. 184; 2003 a. 33; 2005 a. 25; 2007 a. 20; 2011 a. 32; 2013 a. 20.



23.16 Periodicals.

23.16  Periodicals.

23.16(1)(1)  Publication. The department may produce, issue or reprint magazines or other periodicals on a periodic basis as it determines, pertaining to fish and game, forests, parks, environmental quality and other similar subjects of general information. The department may distribute its magazines and periodicals by subscription. The department shall charge a fee for any of its magazines or periodicals, except that no fee may be charged to a person who is provided a subscription to the Wisconsin Natural Resources Magazine under s. 29.235.

23.16(2) (2) Advertising. The department may advertise and sell advertising space in its magazines and other periodicals. The department may advertise or otherwise publicize its magazines and other periodicals. The advertising and publicizing shall be consistent with the goals, purposes and functions of the department.

23.16(3) (3) Subscriber lists. The department may refuse to reveal names, addresses, and electronic mail addresses of persons on any magazine or periodical subscriber list. The department may charge a fee to recover the actual costs for providing or for the use of any magazine or periodical subscriber list. No person who obtains or uses any magazine or periodical subscriber list from the department may refer to the department, the magazine, or the periodical as the source of names, addresses, or electronic mail addresses unless the person clearly states that the provision of, or permission to use, the subscriber list in no way indicates any of the following:

23.16(3)(a) (a) The department's involvement or connection with the person or the person's activities.

23.16(3)(b) (b) The department's knowledge, approval or authorization of the person's activities.

23.16(4) (4) Costs. Notwithstanding ss. 20.908 and 35.78 (2) the fee charged by the department in selling each of its magazines and periodicals shall be at least equal to the amount necessary to cover the production, storage, handling and distribution costs of each magazine and periodical.

23.16(5) (5) Use of moneys. The department shall use the moneys collected under this section for the costs specified in sub. (4). If the moneys collected under this section exceed the amount necessary for the costs specified in sub. (4), the department shall use the excess for educational and informational activities concerning conservation and the environment.

23.16 History History: 1975 c. 224; 1977 c. 418; 1979 c. 221; 1981 c. 335 s. 26; 1983 a. 27; 1989 a. 31 ss. 650km, 650L, 684c, 684e, 684i; Stats. 1989 s. 23.16; 1991 a. 39; 1997 a. 248; 1999 a. 88; 2007 a. 12.



23.165 Promotional activities; other publications.

23.165  Promotional activities; other publications.

23.165(1)(1)  Publications. The department may produce, issue, reprint and sell publications not published on a periodic basis that pertain to fish and game, forests, parks, environmental quality and other similar subjects of general information.

23.165(1m) (1m) Photographs, slides, videotapes, artwork. The department may produce, issue, reprint and sell photographs, slides, videotapes and artwork if they pertain to fish and game, forests, parks, environmental quality and other similar subjects of general information.

23.165(2) (2) Advertising space. The department may advertise and sell advertising space in its publications. Any advertising shall be consistent with the goals, purposes and functions of the department.

23.165(3) (3) Promotional activities. The department may promote, through the sale of merchandise or otherwise, advertise or otherwise publicize department programs, department publications, and all properties, lands, facilities, waterways, projects and other areas subject to the jurisdiction or control of the department. The promotion, advertising and publicizing shall be consistent with the goals, purposes and functions of the department.

23.165(4) (4) Subscriber lists. The department may refuse to reveal names, addresses, and electronic mail addresses of persons on any publication subscriber list. The department may charge a fee to recover the actual costs for providing or for the use of a publication subscriber list. No person who obtains or uses a publication subscriber list from the department may refer to the department or the publication as the source of names, addresses, or electronic mail addresses unless the person clearly states that the provision of, or permission to use, the subscriber list in no way indicates any of the following:

23.165(4)(a) (a) The department's involvement or connection with the person or the person's activities.

23.165(4)(b) (b) The department's knowledge, approval or authorization of the person's activities.

23.165(5) (5) Costs. Notwithstanding ss. 20.908 and 35.78 (2), any price set or fee charged by the department in selling a publication, photograph, slide, videotape, artwork or promotional merchandise shall be at least equal to the amount necessary to cover the production, promotional, storage, handling and distribution costs of the publication, photograph, slide, videotape, artwork or promotional merchandise.

23.165(5m) (5m) Use of moneys. The department shall use the moneys collected under this section for the costs specified in sub. (5). If the moneys collected under this section exceed the amount necessary for the costs specified in sub. (5), the department shall use the excess for educational and informational activities concerning conservation and the environment.

23.165(6) (6) Report to legislature. The department shall annually submit a report concerning the activities, receipts and disbursements under this section for the preceding fiscal year to the chief clerk of each house of the legislature for distribution to the appropriate standing committees under s. 13.172 (3).

23.165 History History: 1989 a. 31; 1991 a. 39; 1999 a. 88; 2007 a. 12.



23.167 Goals and accountability measures for economic development programs.

23.167  Goals and accountability measures for economic development programs.

23.167(1) (1) In this section, "economic development program" means a program or activity having the primary purpose of encouraging the establishment and growth of business in this state, including the creation and retention of jobs, and that satisfies all of the following:

23.167(1)(a) (a) The program receives funding from the state or federal government that is allocated through an appropriation under ch. 20.

23.167(1)(b) (b) The program provides financial assistance, tax benefits, or direct services to specific industries, businesses, local governments, or organizations.

23.167(2) (2) The department, in consultation with the Wisconsin Economic Development Corporation, shall do all of the following for each economic development program administered by the department:

23.167(2)(a) (a) Establish clear and measurable goals for the program that are tied to statutory policy objectives.

23.167(2)(b) (b) Establish at least one quantifiable benchmark for each program goal described in par. (a).

23.167(2)(c) (c) Require that each recipient of a grant or loan under the program submit a report to the department. Each contract with a recipient of a grant or loan under the program shall specify the frequency and format of the report to be submitted to the department and the performance measures to be included in the report.

23.167(2)(d) (d) Establish a method for evaluating the projected results of the program with actual outcomes as determined by evaluating the information described in pars. (a) and (b).

23.167(2)(e) (e) Annually and independently verify, from a sample of grants and loans, the accuracy of the information required to be reported under par. (c).

23.167(2)(f) (f) Establish by rule a requirement that the recipient of a grant or loan under the program of at least $100,000 submit to the department a verified statement signed by both an independent certified public accountant licensed or certified under ch. 442 and the director or principal officer of the recipient to attest to the accuracy of the verified statement, and make available for inspection the documents supporting the verified statement. The department shall include the requirement established by rule under this paragraph in the contract entered into by a grant or loan recipient.

23.167(2)(g) (g) Establish by rule policies and procedures permitting the department to do all of the following if a recipient of a grant or loan or tax benefits under the program submits false or misleading information to the department or fails to comply with the terms of a contract entered into with the department under the program and fails to provide to the satisfaction of the department an explanation for the noncompliance:

23.167(2)(g)1. 1. Recoup payments made to the recipient.

23.167(2)(g)2. 2. Withhold payments to be made to the recipient.

23.167(2)(g)3. 3. Impose a forfeiture on the recipient.

23.167 History History: 2007 a. 125; 2011 a. 32.



23.169 Economic development assistance coordination and reporting.

23.169  Economic development assistance coordination and reporting.

23.169(1)(1) The department shall coordinate any economic development assistance with the Wisconsin Economic Development Corporation.

23.169(2) (2) Annually, no later than October 1, the department shall submit to the joint legislative audit committee and to the appropriate standing committees of the legislature under s. 13.172 (3) a comprehensive report assessing economic development programs, as defined in s. 23.167 (1), administered by the department. The report shall include all of the information required under s. 238.07 (2). The department shall collaborate with the Wisconsin Economic Development Corporation to make readily accessible to the public on an Internet-based system the information required under this section.

23.169 History History: 2007 a. 125; 2011 a. 32.



23.17 Ice age trail.

23.17  Ice age trail.

23.17(1)(1)  Definition. In this section:

23.17(1)(a) (a) "Municipality" means a city, village, town, county or special purpose district.

23.17(1)(b) (b) "State agency" has the meaning designated under s. 16.01 (1).

23.17(2) (2) Designation. The ice age national scenic trail, as provided for in 16 USC 1244 (a) (10), plus the lands adjacent to each side of that trail designated by the department, is designated a state scenic trail, to be known as the "Ice Age Trail".

23.17(3) (3) Duties of the department. The department shall:

23.17(3)(a) (a) Encourage other state agencies, municipalities, organizations and individuals to participate in planning, establishing, developing and maintaining the ice age trail.

23.17(3)(b) (b) Provide information to any person involved in planning, establishing, developing or maintaining the ice age trail regarding trail design, signs, interpretive markers and any other aspects of the ice age trail in which uniformity is desirable.

23.17(3)(c) (c) Encourage municipalities to develop land use plans which preserve rights-of-way for future establishment of the ice age trail.

23.17(3)(d) (d) Prepare a trail management plan and plan for interpretive markers for the ice age trail, in cooperation with the national park service, federal department of the interior.

23.17(3)(e) (e) Coordinate the activities of all state agencies which own property that includes any existing or planned portion of the ice age trail and maintain regular contact with such agencies.

23.17(3)(f) (f) Identify portions of the ice age trail which are proposed to be located on state-owned property, especially highway rights-of-way, and contact state agencies which own such property as soon as possible so that adequate plans for the location of the trail on state property may be developed and the trail location may be altered if the use of state property proves to be impossible.

23.17(3)(g) (g) Coordinate its planning efforts relating to the location, development and maintenance of the ice age trail with the efforts of the national park service, federal department of the interior and any statewide nonprofit organization established for the purpose of planning, developing and maintaining the ice age trail.

23.17(4) (4) Powers of the department. The department may acquire land for the ice age trail under s. 23.09 (2) (d) 10., and may develop the ice age trail on lands under its ownership along the trail route.

23.17(4m) (4m) Chippewa County interpretive center designation. The interpretive center in the Chippewa Moraine State Recreation Area in Chippewa County is designated the David R. Obey Ice Age Trail Interpretive Center.

23.17(5) (5) State land.

23.17(5)(a)(a) A state agency may not refuse to permit construction of a portion of the ice age trail on property owned by the state agency if the state agency determines that the trail does not conflict with other existing or proposed uses of the property.

23.17(5)(b) (b) Each state agency shall consider the ice age trail in the long-range plans for property owned by the state agency.

23.17(5g) (5g) Permitted uses. The construction on or use of land designated by the department as part of the ice age trail under this section and s. 23.293 is a permitted use under any zoning ordinance enacted by a municipality.

23.17(5r) (5r) Municipal land. A municipality may not refuse to permit construction of a portion of the ice age trail on property owned by the municipality if the municipality determines that the trail does not conflict with other existing or proposed uses of the property.

23.17(6) (6) Other trails.

23.17(6)(a)(a) This section does not limit the authority of the department to designate other trails under s. 23.115.

23.17(6)(b) (b) This section does not preclude any portion of the ice age trail from being designated as a part of the national trails system.

23.17 History History: 1987 a. 98, 399; 1991 a. 39; 2011 a. 32.



23.175 State trails.

23.175  State trails.

23.175(1)(1)  Definitions. In this section:

23.175(1)(a) (a) "Political subdivision" means a city, village, town or county.

23.175(1)(b) (b) "State agency" means any office, department, agency, institution of higher education, association, society or other body in state government created or authorized to be created by the constitution or any law which is entitled to expend moneys appropriated by law, including any authority created under subch. II of ch. 114 or ch. 231, 233, 234, or 237 but not including the legislature or the courts.

23.175(2) (2) Duties of the department. The department shall:

23.175(2)(a) (a) Designate a system of state trails as part of the state park system for use by equestrians, bicyclists, riders of electric personal assistive mobility devices, cross-country skiers or hikers. The state trail system shall be named the "Aldo Leopold Legacy Trail System."

23.175(2)(b) (b) Encourage other state agencies, political subdivisions, organizations and individuals to participate in planning, establishing, developing and maintaining state trails.

23.175(2)(c) (c) Seek the advice of and consult with the state trails council regarding the planning, acquisition, development and management of state trails.

23.175(2)(d) (d) Provide information to any person involved in planning, establishing, developing or maintaining state trails regarding trail design, signs and any other aspects of the trails in which uniformity is desirable.

23.175(2)(e) (e) Encourage political subdivisions to develop land use plans that preserve rights-of-way for the future establishment of trails.

23.175(2)(f) (f) Prepare a trail management plan.

23.175(2)(g) (g) Coordinate the activities of all state agencies that own property that includes any existing or planned portion of a state trail and maintain regular contact with those state agencies.

23.175(2)(h) (h) Identify portions of state trails that are proposed to be located on property owned by state agencies.

23.175(2)(i) (i) Coordinate its planning efforts relating to the location, establishment, development and maintenance of state trails with the efforts of statewide, nonprofit organizations established for the purpose of planning, establishing, developing and maintaining trails.

23.175(2)(j) (j) Establish priorities for trail acquisition and development with a higher priority for trails that establish connections between existing trails.

23.175(2)(k) (k) Establish the state trail cleanup program under sub. (5m).

23.175(3) (3) Powers of the department. The department may:

23.175(3)(a) (a) Develop and construct state trails on lands under its ownership.

23.175(3)(b) (b) Expend an amount from the appropriation under s. 20.866 (2) (ta) or (tz) or both that equals any of the following:

23.175(3)(b)1. 1. The amount of a gift, grant or bequest received for a state trail under this section.

23.175(3)(b)2. 2. The fair market value of land donated for a state trail under this section.

23.175(3m) (3m) Allocation between appropriations. For purposes of sub. (3) (b), the department shall determine how the moneys being expended are to be allocated from the appropriations under s. 20.866 (2) (ta) and (tz). The department may not allocate or expend any moneys from the appropriation under s. 20.866 (2) (ta) before July 1, 2000.

23.175(4) (4) Limit on spending. Except as provided in s. 23.0915 (2), the department may not expend from the appropriation under s. 20.866 (2) (tz) more than $1,000,000 under this section for trails and for grants for this purpose under s. 23.096 in each fiscal year.

23.175(4m) (4m) Priority for brownfields. In awarding grants for trails under s. 23.096, the department shall give higher priority for projects related to brownfields redevelopment, as defined in s. 23.09 (19) (a) 1.

23.175(5) (5) State land.

23.175(5)(a)(a) A state agency may not refuse to permit the department to construct a portion of a state trail designated under sub. (2) on property owned by the state agency if the state agency determines that the trail does not conflict with other existing or planned uses of the property.

23.175(5)(b) (b) Each state agency shall consider state trails in the long-range plans for property owned by the state agency.

23.175(5m) (5m) State trail cleanup program.

23.175(5m)(a)(a) The department shall establish a state trail cleanup program to encourage community and youth organizations and other persons to volunteer for projects to remove debris and litter along designated portions of state trails.

23.175(5m)(b) (b) The department shall request that the organization or other person volunteering for a project under this program conduct the project for 2 years and remove debris and litter at least once a year during the 2-year period.

23.175(5m)(c) (c) The department shall place one sign along each designated portion of a state trail for which an organization or other person has volunteered. The sign shall state the fact that that portion of the trail is under the state trail cleanup program and the name of the organization or other person volunteering for that portion. The organization or other person volunteering for a designated portion of a state trail shall reimburse the department for the cost of the sign and its placement along that portion.

23.175(6) (6) Other trails. This section does not limit the authority of the department to designate other trails under s. 23.115.

23.175 History History: 1989 a. 31; 1991 a. 39; 1993 a. 72; 1995 a. 27; 1997 a. 27; 1999 a. 9; 2001 a. 16, 90; 2005 a. 335; 2007 a. 35.



23.177 Nonmotorized recreation and transportation trails council.

23.177  Nonmotorized recreation and transportation trails council.

23.177(1)(1)  Duties of council. The nonmotorized recreation and transportation trails council shall carry out studies and make recommendations to the legislature, governor, department of natural resources, and department of transportation on all matters related to nonmotorized recreation and transportation trails, including matters relating to nonmotorized trail activities or interests specified in s. 15.347 (20) (b) 1. to 11.

23.177(2) (2) Duties of departments of natural resources and transportation.

23.177(2)(a)(a) The department of natural resources and department of transportation shall seek the advice of, and consult with, the council regarding the planning, acquisition, development, maintenance, and management of nonmotorized recreation and transportation trails.

23.177(2)(b) (b) The department shall establish and maintain a Web site where a person may locate information about the council, including all meeting notices and agendas.

23.177(2)(c) (c) The department shall prepare written minutes of each meeting of the council and shall make them available on the Web site established under par. (b).

23.177 History History: 2009 a. 394.



23.178 Off-road vehicle council.

23.178  Off-road vehicle council. The off-road vehicle council shall provide advice and make recommendations to the department of natural resources, the department of transportation, the governor, and the legislature on all matters relating to all-terrain vehicle trails and all-terrain vehicle routes, including matters relating to activities conducted on all-terrain vehicle trails and all-terrain vehicle routes by all-terrain vehicle users and utility terrain vehicle users, and shall make recommendations to the department of natural resources with regard to incentive payment requests under s. 23.33 (5r) and requests for funding under s. 23.33 (9) (b), (bg), and (c) [s. 23.33 (9) (b), (bb), and (bg)].

23.178 History History: 2013 a. 16.



23.18 Milwaukee River revitalization council.

23.18  Milwaukee River revitalization council.

23.18(1)(1)  Duties. The Milwaukee River revitalization council shall do all of the following:

23.18(1)(a) (a) Advise the department, the governor and the legislature on matters relating to the environmental, recreational and economic revitalization of the Milwaukee River basin.

23.18(1)(b) (b) Assist the department to:

23.18(1)(b)1. 1. Develop, provide and disseminate information on the environmental, recreational, economic and developmental interests of the Milwaukee River basin.

23.18(1)(b)2. 2. Assist local governmental agencies during the planning and implementation of specific programs and activities.

23.18(1)(b)3. 3. Develop proposals to maximize the use of available local, state, federal and private resources to further the revitalization of the Milwaukee River basin.

23.18(1)(b)4. 4. Develop a Milwaukee River riverway plan that allows and encourages multiple recreational entrepreneurial and cultural activities to take place near the Milwaukee River.

23.18(1)(b)5. 5. Establish a mechanism that allows the plan under subd. 4. to be implemented in an aggressive and deliberate fashion.

23.18(2) (2) Powers. In addition to its duties under sub. (1), the Milwaukee River revitalization council may:

23.18(2)(a) (a) Coordinate the planning and implementation of local recreational or environmental projects in the Milwaukee River basin to encourage consistency with other local projects or activities of the department or other state agencies in the Milwaukee River basin.

23.18(2)(b) (b) Work directly with municipalities located in the Milwaukee River basin to develop a single comprehensive land use plan for the Milwaukee River basin.

23.18(2)(e) (e) Directly advise and make recommendations to municipalities that have jurisdiction over land in the Milwaukee River basin to adopt ordinances or regulations to preserve the environmental, recreational and scenic values of the Milwaukee River basin.

23.18(2)(g) (g) Directly develop, provide and disseminate information to the public to increase local awareness of recreational and environmental issues affecting the Milwaukee River basin.

23.18(2)(j) (j) Directly inform or advise municipalities that have jurisdiction over land located outside the Milwaukee River basin as to the impact the development of the land may have on the Milwaukee River basin.

23.18(2)(k) (k) Submit a report on activities affecting land and water use in the Milwaukee River basin to the chief clerk of each house of the legislature, for distribution to the appropriate standing committees under s. 13.172 (3).

23.18 History History: 1987 a. 399; 1989 a. 31.



23.19 Menomonee River conservation project.

23.19  Menomonee River conservation project.

23.19(1) (1) The department shall provide in state aid to the city of Milwaukee up to $500,000 for a conservation project for the Menomonee River if the city appropriates funds by June 30, 1991. Both the funds appropriated by the city and the state aid provided by the department shall be for any of the following stages of the project that may be undertaken by the city:

23.19(1)(a) (a) A feasibility study on the acquisition or development, or both, of land adjacent to the Menomonee River for the uses specified in sub. (2).

23.19(1)(b) (b) The acquisition of land adjacent to the Menomonee River for the uses specified in sub. (2).

23.19(1)(c) (c) The development of land adjacent to the Menomonee River for the uses specified in sub. (2).

23.19(2) (2) The uses of the land acquired or developed with the state aid provided under sub. (1) shall be for any of the following:

23.19(2)(a) (a) Recreational and community facilities.

23.19(2)(b) (b) Improved river access.

23.19(2)(c) (c) Nonpoint source pollution abatement.

23.19(2)(d) (d) Restoration of wetland.

23.19(3) (3)

23.19(3)(a)(a) The amount of state aid provided under sub. (1) shall equal the actual amount, up to $500,000, that is expended by the city of Milwaukee for the stages of the project specified in sub. (1) (a) to (c).

23.19(3)(b) (b) The department may not provide state aid under sub. (1) for the performance of a feasibility study unless the department has granted prior approval for its performance.

23.19(3)(c) (c) Each time the city of Milwaukee completes a stage of the project as specified under sub. (1) (a) to (c) and has expended the total amount of its contribution for that stage, the city is entitled to receive the amount of state aid under par. (a) that equals the total amount of the contribution.

23.19 History History: 1989 a. 350; 1995 a. 27.



23.195 Monona terrace project in Madison.

23.195  Monona terrace project in Madison.

23.195(1) (1) Beginning in fiscal year 1993-94 and ending in fiscal year 1995-96, from the appropriation under s. 20.866 (2) (tz), the department shall set aside $1,000,000 in each fiscal year to be expended for the Frank Lloyd Wright Monona terrace project in the city of Madison to be expended as follows:

23.195(1)(a) (a) The amount of $370,000 for a bicycle path that is part of the project.

23.195(1)(b) (b) The amount of $2,630,000 for the following purposes:

23.195(1)(b)1. 1. Construction of a pedestrian bridge improving access to Lake Monona from the downtown area of the city.

23.195(1)(b)2. 2. Construction and development of a terrace and park in conjunction with the parking facility at the state office building located at 1 West Wilson Street authorized under 1991 Wisconsin Act 269, section 9108 (1) (a).

23.195(1)(b)3. 3. Other park or recreational construction and development associated with the project.

23.195(2) (2) The moneys expended from the appropriation under s. 20.866 (2) (tz) for the purposes specified in sub. (1) (b) 1. to 3. shall be limited to no more than 50% of the cost of the project that is for these purposes.

23.195(4) (4) If all of the money set aside under this section is not expended before July 1, 1998, the moneys set aside but not expended shall be treated by the department in the manner provided in s. 23.0915 (2g).

23.195 History History: 1991 a. 269; 1995 a. 27.



23.196 Willow flowage project.

23.196  Willow flowage project.

23.196(1) (1) In this section:

23.196(1)(a) (a) "Total amount available" means the expenditure limit for the purpose of acquiring land under s. 23.09 (2) (d) 11., as adjusted under s. 23.0915 (2), less the total amount the department has expended, encumbered or otherwise committed for that purpose from the appropriation under s. 20.866 (2) (tz) before July 1, 1996.

23.196(1)(b) (b) "Willow flowage project" means the lands in the Willow flowage and surrounding lands in Oneida County that the department determines are necessary for the project.

23.196(2) (2)

23.196(2)(a)(a) The department may acquire and exchange lands for the establishment of the Willow flowage project. The priority and allocation requirements under s. 23.09 (2dm) do not apply to any acquisition of land under this paragraph for which moneys appropriated under s. 20.866 (2) (tz) are expended.

23.196(2)(b) (b) For the purpose of establishing the Willow flowage project, the department may expend up to an amount equal to the total amount available for the purchase of land. For purposes of ss. 23.09 (2q) and 23.0915 (1), moneys expended under this paragraph shall be treated as moneys expended for the lower Wisconsin state riverway acquisition.

23.196(2)(c) (c) Section 23.15 does not apply to the exchange or other transfer of land by the department for the purpose of establishing the Willow flowage project.

23.196 History History: 1995 a. 27, 417; 1997 a. 27; 1999 a. 186.



23.197 Warren Knowles-Gaylord Nelson stewardship programs; specific projects or activities.

23.197  Warren Knowles-Gaylord Nelson stewardship programs; specific projects or activities.

23.197(1) (1)  Root River; multipurpose pathway.

23.197(1)(a)(a) From the appropriation under s. 20.866 (2) (ta) or (tz) or both, the department shall provide funding to the city of Racine for a multipurpose pathway along the Root River. The amount provided by the department may not exceed the amount that equals the matching contribution for the pathway made by the city of Racine or $1,125,000, whichever is less.

23.197(1)(b) (b) The department shall determine how the moneys being provided under par. (a) will be allocated between the appropriations under s. 20.866 (2) (ta) and (tz). For purposes of s. 23.0915 (1), moneys provided from the appropriation under s. 20.866 (2) (tz) shall be treated as moneys expended for any of the purposes specified under s. 23.0915 (1) (a) to (k) or any combination of those purposes. For purposes of s. 23.0917, moneys provided from the appropriation under s. 20.866 (2) (ta) shall be treated as moneys obligated from either or both of the subprograms under s. 23.0917 (3) and (4).

23.197(2) (2) Rock River; river wall.

23.197(2)(a)(a) From the appropriation under s. 20.866 (2) (ta) or (tz) or both, the department shall provide funding to the city of Fort Atkinson for the restoration of a river wall along the Rock River. The amount provided by the department may not exceed the amount that equals the matching contribution made for the river wall by the city of Fort Atkinson or $96,500, whichever is less. The requirements for matching contributions under s. 30.277 (5) shall apply.

23.197(2)(b) (b) The department shall determine how the moneys being provided under par. (a) will be allocated between the appropriations under s. 20.866 (2) (ta) and (tz). For purposes of s. 23.0915 (1), moneys provided from the appropriation under s. 20.866 (2) (tz) shall be treated as moneys expended for urban river grants. For purposes of s. 23.0917, moneys provided from the appropriation under s. 20.866 (2) (ta) shall be treated as moneys obligated under the subprogram for property development and local assistance.

23.197(2m) (2m) Kickapoo valley reserve; visitor center. From the appropriation under s. 20.866 (2) (ta), the department shall provide $2,370,000 to the Kickapoo reserve management board for construction of a visitor center and administration building at the Kickapoo valley reserve. For purposes of s. 23.0917, moneys provided from the appropriation under s. 20.866 (2) (ta) shall be treated as moneys obligated from either or both of the subprograms under s. 23.0917 (3) and (4).

23.197(3) (3) Keyes Lake; recreational area.

23.197(3)(a)(a) From the appropriation under s. 20.866 (2) (ta) or (tz) or both, the department shall provide the amount necessary for the development of a recreational area on Keyes Lake in Florence County, but the amount may not exceed $125,000.

23.197(3)(b) (b) The department shall determine how the moneys being provided under par. (a) will be allocated between the appropriations under s. 20.866 (2) (ta) and (tz). For purposes of s. 23.0915 (1), moneys provided from the appropriation under s. 20.866 (2) (tz) shall be treated as moneys expended for any of the purposes specified under s. 23.0915 (1) (a) to (k) or any combination of those purposes. For purposes of s. 23.0917, moneys provided from the appropriation under s. 20.866 (2) (ta) shall be treated as moneys obligated from either or both of the subprograms under s. 23.0917 (3) and (4).

23.197(3m) (3m) Rib Mountain State Park.

23.197(3m)(a)(a) From the appropriation under s. 20.866 (2) (ta) or (tz) or both, the department shall provide funding in the amount of $50,000 to rebuild the chalet at Rib Mountain State Park. The department shall determine how the moneys being provided under this paragraph will be allocated between the appropriations under s. 20.866 (2) (ta) and (tz). For purposes of s. 23.0915 (1), moneys provided from the appropriation under s. 20.866 (2) (tz) shall be treated as moneys expended for general property development. For purposes of s. 23.0917, moneys provided from the appropriation under s. 20.866 (2) (ta) shall be treated as moneys obligated under the subprogram for property development and local assistance.

23.197(3m)(b) (b) In addition to the amounts provided under par. (a), the department shall provide, from the appropriation under s. 20.866 (2) (ta), funding in the amount of $1,000,000 to reconstruct the chalet at Rib Mountain State Park for which funding is provided under par. (a). For purposes of s. 23.0917, moneys provided under this paragraph shall be treated as moneys obligated under either or both of the subprograms under s. 23.0917 (3) and (4).

23.197(4) (4) Grant for land acquisition and habitat restoration.

23.197(4)(a)(a) In this subsection:

23.197(4)(a)1. 1. "Nonprofit organization" means a nonprofit corporation, a charitable trust or other nonprofit association that is described in section 501 (c) (3) of the Internal Revenue Code and is exempt from federal income tax under section 501 (a) of the Internal Revenue Code.

23.197(4)(a)2. 2. "Land" has the meaning given in s. 23.0917 (1) (d).

23.197(4)(b) (b) From the appropriation under s. 20.866 (2) (ta), the department may award a single grant of $20,000 to an organization that is not a nonprofit organization but that has entered into an agreement with a nonprofit organization in order to apply for the grant. The grant may be used for land acquisition for conservation or recreation purposes or for habitat restoration or both. For purposes of s. 23.0917, moneys obligated for this grant shall be treated as moneys obligated under the subprogram for land acquisition.

23.197(4)(c) (c) In order to receive the grant under this section, the nonprofit organization and the other organization who are parties to the agreement specified under par. (b) shall enter into a contract with the department that contains conditions imposed by the department on the use of the grant, on any land acquired with moneys from the grant and on any transfer to a 3rd party of any such acquired land.

23.197(4)(d) (d) Title to the land acquired with moneys from the grant under this section shall vest in the nonprofit organization. If the nonprofit organization or the other organization violates any essential provision of the contract entered into under par. (c), title to the land shall vest in the state.

23.197(6) (6) Sheboygan; riverfront park. From the appropriation under s. 20.866 (2) (tz), the department shall provide $173,763 for the development and expansion of Workers Water Street Riverfront Park in the city of Sheboygan. For purposes of s. 23.0915 (1), moneys provided from the appropriation under s. 20.866 (2) (tz) shall be treated as moneys expended for any of the purposes specified under s. 23.0915 (1) (a) to (k) or any combination of those purposes.

23.197(7m) (7m) Wisconsin agricultural stewardship initiative facility. From the appropriation under s. 20.866 (2) (ta), the department shall provide funding in the amount of $1,000,000 for the Wisconsin agricultural stewardship initiative at the University of Wisconsin-Platteville and the University of Wisconsin-Madison, to construct a facility to be used for conducting research and for training farmers concerning the development of sound environmental farming practices. For purposes of s. 23.0917, moneys provided under this subsection shall be treated as moneys obligated under either or both of the subprograms under s. 23.0917 (3) and (4).

23.197(8) (8) State fair park construction. From the appropriation under s. 20.866 (2) (ta), the department shall provide $2,000,000 for projects that are approved by the state fair park board. For purposes of s. 23.0917, moneys provided under this subsection shall be treated as moneys obligated under either or both of the subprograms under s. 23.0917 (3) and (4).

23.197(9) (9) Prairie River restoration. From the appropriation under s. 20.866 (2) (ta), the department shall provide funding to the city of Merrill in the amount of $450,000 for a project to restore an area on the exposed bed of the former flowage on the Prairie River. For the purposes of s. 23.0917, moneys provided under this subsection from the appropriation under s. 20.866 (2) (ta) shall be treated as moneys obligated under the subprogram for property development and local assistance.

23.197(10) (10) Mirror Lake; boating access. From the appropriation under s. 20.866 (2) (ta), the department shall provide funding in an amount not to exceed $1,000,000 to improve navigability for recreational boating in Mirror Lake in Sauk County and in the streams flowing into the lake. For the purposes of s. 23.0917, moneys provided under this subsection from the appropriation under s. 20.866 (2) (ta) shall be treated as moneys obligated under either or both of the subprograms under s. 23.0917 (3) and (4).

23.197(11) (11) Jersey Valley Lake. From the appropriation under s. 20.866 (2) (ta), the department shall provide funding in an amount not to exceed $500,000 to Vernon County to restore Jersey Valley Lake. The funding authorized under this subsection shall be in a manner that, for every $1 expended by Vernon County for the repairs and installation, the department shall provide $3. For purposes of s. 23.0917, moneys provided from the appropriation under s. 20.866 (2) (ta) shall be treated as moneys obligated from either or both of the subprograms under s. 23.0917 (3) and (4).

23.197(12) (12) Milwaukee Metropolitan Sewerage District; flood management. From the appropriation under s. 20.866 (2) (ta), the department shall provide funding in an amount not to exceed $1,000,000 to a nationwide nonprofit conservation organization dedicated to land and water resource preservation to acquire land for a flood management program conducted by the Milwaukee Metropolitan Sewerage District and for habitat restoration on the acquired land. The funding authorized under this subsection shall be in a manner that, for every $1 expended by the nationwide nonprofit conservation organization for the land acquisition, the department shall provide $3. For purposes of s. 23.0917, moneys provided from the appropriation under s. 20.866 (2) (ta) shall be treated as moneys obligated from either or both of the subprograms under s. 23.0917 (3) and (4).

23.197(13) (13) Green Bay; recreational trail. From the appropriation under s. 20.866 (2) (ta), the department shall provide funding in an amount not to exceed $875,800 to the city of Green Bay to acquire land for a bicycle and pedestrian trail. The funding authorized under this subsection shall be in a manner that, for every $1 expended by the city of Green Bay for the land acquisition, the department shall provide $3. For purposes of s. 23.0917, moneys provided from the appropriation under s. 20.866 (2) (ta) shall be treated as moneys obligated from either or both of the subprograms under s. 23.0917 (3) and (4).

23.197(14) (14) Antigo; trail development. From the appropriation under s. 20.866 (2) (ta), the department shall provide funding in an amount not to exceed $600,000 to the city of Antigo for property development related to the ice age trail and the Springbrook trail located within the city. The funding authorized under this subsection shall be in a manner that, for every $1 expended by the city of Antigo for the property development, the department shall provide $1. For purposes of s. 23.0917, moneys provided from the appropriation under s. 20.866 (2) (ta) shall be treated as moneys obligated from either or both of the subprograms under s. 23.0917 (3) and (4).

23.197(15) (15) Agricultural easements. From the appropriation under s. 20.866 (2) (ta), the department of natural resources shall provide to the department of agriculture, trade and consumer protection the amount necessary for the department of agriculture, trade and consumer protection to purchase agricultural conservation easements under s. 93.73 (7) that were preliminarily approved under s. 93.73 (5) during 2010, but the amount may not exceed $5,200,000. For the purposes of s. 23.0917, moneys provided under this subsection from the appropriation under s. 20.866 (2) (ta) shall be treated as moneys obligated under the subprogram under s. 23.0917 (3), but the easements acquired with these moneys shall otherwise not be treated as easements that are acquired under the stewardship program under s. 23.0917.

23.197 History History: 1999 a. 9, 84; 2001 a. 16; 2007 a. 20; 2011 a. 32.



23.198 Milwaukee Lakeshore State Park.

23.198  Milwaukee Lakeshore State Park.

23.198(1) (1)  Stewardship funding.

23.198(1)(a)(a) From the appropriation under s. 20.866 (2) (ta), the department shall provide up to $4,500,000 for the development of Milwaukee Lakeshore State Park. For purposes of s. 23.0917, moneys provided under this paragraph shall be treated as moneys obligated under either or both of the subprograms under s. 23.0917 (3) and (4).

23.198(1)(b) (b) From the appropriation under s. 20.866 (2) (tz), the department shall provide up to $500,000 for development of a state park as described in par. (a). For purposes of s. 23.0915 (1), moneys provided under this paragraph shall be treated as moneys expended for general property development.

23.198(2) (2) Other funding.

23.198(2)(a)(a) The department shall expend the following amounts from the appropriation under s. 20.370 (5) (cq) for the development of a state park as described in sub. (1):

23.198(2)(a)1. 1. Up to $2,400,000 of the moneys appropriated from that appropriation for fiscal year 1999-2000.

23.198(2)(a)2. 2. Up to $2,000,000 of the moneys appropriated from that appropriation for fiscal year 2000-01.

23.198(2)(b) (b) Of the amounts authorized for expenditure under par. (a) 1., the department shall provide up to $400,000 to the Milwaukee Art Museum for the construction of a breakwater.

23.198(2)(c) (c) Beginning on July 1, 2000, the department shall expend from the appropriation under s. 20.370 (7) (fs) $1,000,000 for a state park as described in sub. (1).

23.198 History History: 1999 a. 9, 185; 2001 a. 16.



23.1985 Acquisition of certain public lands.

23.1985  Acquisition of certain public lands.

23.1985(1) (1) From the appropriation under s. 20.866 (2) (ta), the department shall set aside the following amounts that may be obligated only to acquire land from the board of commissioners of public lands under s. 24.59 (1):

23.1985(1)(a) (a) For each fiscal year beginning with 2006-07 and ending with fiscal year 2012-13, $2,000,000.

23.1985(1)(c) (c) For each fiscal year beginning with 2016-17 and ending with fiscal year 2019-20, $1,000,000.

23.1985(2) (2) For purposes of s. 23.0917, moneys provided from the appropriation under s. 20.866 (2) (ta) shall be treated as moneys obligated under the subprogram under s. 23.0917 (3).

23.1985 History History: 2005 a. 352; 2007 a. 20; 2011 a. 32; 2013 a. 20.



23.1987 Fish hatchery infrastructure project.

23.1987  Fish hatchery infrastructure project.

23.1987(1) (1) From the moneys appropriated under s. 20.866 (2) (ta), the department shall set aside $7,000,000 in fiscal year 2014-15 and $7,000,000 in fiscal year 2015-16 that may be obligated only for infrastructure improvements to the Kettle Moraine Springs fish hatchery. For purposes of s. 23.0917, moneys obligated under this subsection shall be treated as moneys obligated under the property development and local assistance subprogram under s. 23.0917 (4). Section 23.0917 (5g) does not apply with respect to amounts obligated before July 1, 2017, under this subsection.

23.1987(2) (2) The department may not obligate any moneys under sub. (1) without the approval of the joint committee on finance. The procedures under s. 13.10 shall apply to approvals by the joint committee on finance in lieu of the procedures under s. 23.0917 (6m).

23.1987 History History: 2013 a. 20.



23.20 Use of department gravel pits.

23.20  Use of department gravel pits. The department may permit any town, county or state agency to obtain gravel, sand, fill dirt or other fill material needed for road purposes from any department-owned gravel pit or similar facility if this material is unavailable from private vendors within a reasonable distance of the worksite. The department may require environmental safeguards before permitting a town, county or state agency to obtain this material. The department shall charge a fee for this material commensurate with the fee charged by private vendors.

23.20 History History: 1981 c. 131; 1985 a. 202.



23.22 Invasive species.

23.22  Invasive species.

23.22(1)(1)  Definitions. In this section:

23.22(1)(a) (a) "Control" means to cut, remove, destroy, suppress, or prevent the introduction or spread of.

23.22(1)(b) (b) "Council" means the invasive species council.

23.22(1)(bm) (bm) "Governmental unit" means a federal agency, state agency, county, city, village, or town.

23.22(1)(c) (c) "Invasive species" means nonindigenous species whose introduction causes or is likely to cause economic or environmental harm or harm to human health.

23.22(1)(d) (d) "State agency" means a board, commission, committee, department, or office in the state government.

23.22(2) (2) Department responsibilities.

23.22(2)(a)(a) The department shall establish a statewide program to control invasive species in this state.

23.22(2)(b) (b) As part of the program established under par. (a), the department shall do all of the following:

23.22(2)(b)1. 1. Create and implement a statewide management plan to control invasive species in this state, which shall include inspections as specified under sub. (5).

23.22(2)(b)2. 2. Administer the program established under s. 23.24 as it relates to invasive aquatic plants.

23.22(2)(b)3. 3. Encourage cooperation among state agencies and other entities to control invasive species in this state.

23.22(2)(b)4. 4. Seek public and private funding for the program.

23.22(2)(b)5. 5. Provide education and encourage and conduct research concerning invasive species.

23.22(2)(b)6. 6. Promulgate rules to identify, classify, and control invasive species for purposes of the program. In promulgating these rules, the department shall consider the recommendations of the council under sub. (3) (a). As part of these rules, the department may establish procedures and requirements for issuing permits to control invasive species.

23.22(2)(c) (c) Under the program established under par. (a), the department shall promulgate rules to establish a procedure to award cost-sharing grants to public and private entities for up to 75 percent of the costs of projects to control invasive species. The rules promulgated under this paragraph shall establish criteria for determining eligible projects and eligible grant recipients. Eligible projects shall include education and inspection activities at boat landings. The rules shall allow cost-share contributions to be in the form of money or in-kind goods or services or any combination thereof. In promulgating these rules, the department shall consider the recommendations of the council under sub. (3) (c).

23.22(2)(d) (d) Under the program established under par. (a), the department shall set aside $42,000 from the appropriation under s. 20.370 (4) (ku) during fiscal year 2013-14 to be used for a project to improve the sea lamprey barrier on the Kewaunee River at the Besadny Anadromous Fish Facility. Upon either the receipt or commitment of funding in the amount of $78,000 from one or more governmental units, the department shall release the amount set aside for the project.

23.22(2)(e) (e) Under the program established under par. (a), the department shall set aside $262,500 from the appropriation under s. 20.370 (4) (ku) during fiscal year 2013-14 to be used for a project to construct a sea lamprey barrier on the Nemadji River. Upon either the receipt or commitment of funding in the amount of $487,500 from one or more governmental units, the department shall release the amount set aside for the project.

23.22(2)(f) (f) Under the program established under par. (a) and from the appropriation under s. 20.370 (4) (kc), the department may expend up to $400,000 to carry out sea lamprey control projects and up to $120,000 to conduct surveys of sea lamprey larvae on any inland lakes, tributaries of Lake Michigan or Lake Superior, or harbors of Lake Michigan or Lake Superior.

23.22(2t) (2t) Department powers and cooperation.

23.22(2t)(a)(a) Using the procedure under s. 227.24, the department may promulgate an emergency rule to identify, classify, or control an invasive species under sub. (2) (b) 6. Notwithstanding s. 227.24 (1) (a) and (3), the department is not required to provide evidence that promulgating a rule under this paragraph as an emergency rule is necessary for the preservation of public peace, health, safety, or welfare and is not required to provide a finding of emergency for a rule promulgated under this paragraph. Notwithstanding s. 227.24 (1) (c) and (2), an emergency rule promulgated under this paragraph remains in effect until whichever of the following occurs first:

23.22(2t)(a)1. 1. The first day of the 25th month beginning after the effective date of the emergency rule.

23.22(2t)(a)2. 2. The effective date of the repeal of the emergency rule.

23.22(2t)(a)3. 3. The date on which the permanent rule identifying, classifying, or controlling the invasive species, promulgated under sub. (2) (b) 6., takes effect.

23.22(2t)(b) (b) The department may hold hearings relating to any aspect of the administration of this section and, in connection with those hearings, compel the attendance of witnesses and the production of evidence.

23.22(2t)(c) (c) The department may waive compliance with any requirement under this section or shorten the time periods under this section to the extent necessary to prevent an emergency condition threatening public health, safety, or welfare or the environment.

23.22(2t)(d) (d) The department may secure necessary scientific, technical, administrative, and operational services, including laboratory facilities, by contract or otherwise for purposes of this section.

23.22(2t)(e) (e) The department may advise and may consult, contract, and cooperate with, other state agencies, local governments, industries, other states, interstate or interlocal agencies, the federal government, and other interested persons or groups for purposes of this section.

23.22(2t)(f) (f) Every state agency shall cooperate with the department in the administration of this section where the interests of the department and the respective state agency overlap. The cooperating state agencies may provide by agreement for the manner of sharing expenses and responsibilities under this section.

23.22(3) (3) Council duties.

23.22(3)(a)(a) The council shall make recommendations to the department for a system for classifying invasive species under the program established under sub. (2). The recommendations shall contain criteria for each classification to be used, the allowed activities associated with each classification, criteria for determining state priorities for controlling invasive species under each classification, and criteria for determining the types of actions to be taken in response to the introduction or spread of an invasive species under each classification.

23.22(3)(b) (b) Under the program established under sub. (2), the council shall conduct studies of issues related to controlling invasive species. The studies shall address all of the following:

23.22(3)(b)1. 1. The effect of the state's bait industry on the introduction and spread of invasive species.

23.22(3)(b)2. 2. The effect of the state's pet industry on the introduction and spread of invasive species.

23.22(3)(b)3. 3. The acquisition of invasive species through mail order and Internet sales.

23.22(3)(b)4. 4. Any other issue as determined by the council.

23.22(3)(c) (c) The council shall make recommendations to the department on the establishment of a procedure for awarding cost-sharing grants under sub. (2) (c) to public and private entities for up to 75 percent of the costs of eligible projects to control invasive species. The recommendations shall contain criteria for determining eligibility for these grants and for determining which applicants should be awarded the grants.

23.22(3)(d) (d) To assist the council in its work, the council shall create 4 subcommittees on the subjects of education, research, regulation, and interagency coordination. The council may create additional subcommittees on other subjects.

23.22(5) (5) Inspections. As part of the statewide management plan, the department shall create a watercraft inspection program under which the department shall conduct periodic inspections of boats, boating equipment, and boat trailers entering and leaving navigable waters and shall educate boaters about the threat of invasive species that are aquatic species. The department shall encourage the use of volunteers or may use department employees for these inspections.

23.22(5m) (5m) Rules for compliance. In addition to the rules promulgated under sub. (2) (b) 6., the department may promulgate rules establishing procedures for conducting investigations and inspections necessary to obtain compliance with this section.

23.22(6) (6) Reports.

23.22(6)(a)(a) The department shall submit to the legislature under s. 13.172 (2), and to the governor and the council, a biennial report that includes all of the following:

23.22(6)(a)1. 1. Details on the administration of the program established under sub. (2), including an assessment as to the progress that is being made in controlling invasive species in this state.

23.22(6)(a)2. 2. A description of state funding that has been expended under the program.

23.22(6)(a)3. 3. A description of funding from other sources that has been expended to control invasive species in this state.

23.22(6)(a)4. 4. An assessment of the future needs of the program.

23.22(6)(b) (b) The department shall submit the biennial report under par. (a) before October 1 of each even-numbered year. Each report shall cover the 24-month period ending on the June 30 that immediately precedes the date of the report.

23.22(6)(c) (c) In addition to the report required under par. (a), the department shall submit an interim performance report to the legislature under s. 13.172 (2), and to the governor and the council, on the progress that has been made on the control of invasive species. The department shall submit this interim performance report before October 1 of each odd-numbered year. Each interim performance report shall cover the 12-month period ending on the June 30 that immediately precedes the date of the interim performance report.

23.22(7) (7) Appearance before legislature. Upon request of a standing committee of the legislature with jurisdiction over matters related to the environment, natural resources, or agriculture, the director of the program shall appear to testify.

23.22(8) (8) Penalties.

23.22(8)(a)(a) Except as provided in pars. (b) and (c), any person who violates a rule promulgated under sub. (2) (b) 6., or any permit issued under those rules, shall forfeit not more than $200.

23.22(8)(b) (b) Any person who intentionally violates any rule promulgated under sub. (2) (b) 6. or any permit issued under those rules shall be fined not less than $1,000 nor more than $5,000, or shall be imprisoned for not less than 6 months nor more than 9 months or both.

23.22(8)(c) (c) A person who violates a rule promulgated under sub. (2) (b) 6. or any permit issued under those rules and who, within 5 years before the arrest of the current conviction, was previously convicted of a violation of a rule promulgated under sub. (2) (b) 6. or any permit issued under those rules shall be fined not less than $700 nor more than $2,000 or shall be imprisoned for not less than 6 months nor more than 9 months or both.

23.22(8)(d) (d) The court may order a person who is convicted under par. (a), (b), or (c) to abate any nuisance caused by the violation, restore any natural resource damaged by the violation, or take other appropriate action to eliminate or minimize any environmental damage caused by the violation.

23.22(9) (9) Enforcement.

23.22(9)(a)(a) If the department of natural resources finds that any person is violating a rule promulgated under sub. (2) (b) 6. or a permit issued under those rules for which the person is subject to a forfeiture under sub. (8) (a), the department of natural resources may do one or more of the following:

23.22(9)(a)1. 1. Issue a citation pursuant to s. 23.50 to 23.99.

23.22(9)(a)2. 2. Refer the matter to the department of justice for enforcement under par. (b).

23.22(9)(a)3. 3. Revoke a permit issued under the rules promulgated under sub. (2) (b) 6., after notice and opportunity for hearing.

23.22(9)(b) (b) The department of justice shall initiate an enforcement action requested by the department under par. (a) 2. The enforcement action may include a request for injunctive relief. In any action initiated by it under this paragraph, the department of justice shall, prior to stipulation, consent order, judgment, or other final disposition of the case, consult with the department of natural resources for the purpose of determining the department's views on final disposition. The department of justice shall not enter into a final disposition different than that previously discussed without first informing the department of natural resources.

23.22(9)(c) (c) In an action initiated pursuant to a citation or initiated under par. (b), the court may award, as an additional penalty, an amount equal to all or a portion of the costs of investigation, including any monitoring, incurred by the department of natural resources or the department of justice, which led to the establishment of the violation. The court may also award the department of justice the reasonable and necessary expenses of the prosecution, including attorney fees. The department of justice shall deposit in the state treasury for deposit into the general fund all moneys that the court awards to the department of justice under this paragraph. These moneys shall be credited to the appropriation account under s. 20.455 (1) (gh).

23.22 History History: 2001 a. 109 ss. 72t, 72xd; 2003 a. 33; 2005 a. 25, 160; 2007 a. 20; 2009 a. 55; 2013 a. 72.



23.235 Nuisance weeds.

23.235  Nuisance weeds.

23.235(1)(1)  Definitions. In this section:

23.235(1)(a) (a) "Nuisance weeds" means purple loosestrife or hybrids thereof and multiflora rose.

23.235(1)(b) (b) "Purple loosestrife" means any nonnative member of the genus Lythrum.

23.235(2) (2) Prohibition. Except as provided in sub. (3m), no person may sell, offer for sale, distribute, plant, or cultivate any multiflora rose or seeds thereof.

23.235(2m) (2m) Control efforts.

23.235(2m)(a)(a) Under the program established under s. 23.22, the department shall make a reasonable effort to develop a statewide plan to control purple loosestrife on both public and private lands, as provided in this subsection.

23.235(2m)(b) (b) The department shall make a reasonable effort to implement control and quarantine methods on public lands as soon as practicable. The department shall make a reasonable effort to employ the least environmentally harmful methods available that are effective, based on research conducted under sub. (3m).

23.235(2m)(c) (c) The department may conduct a pilot project using employees or other persons to engage in labor intensive efforts to control purple loosestrife on all public lands.

23.235(2m)(d) (d) The department shall request permission from private landowners to enter onto the land to control stands of purple loosestrife which significantly threaten environmental resources or which threaten to invade a nearby watershed or subwatershed. If the landowner denies the department permission to enter onto the land, the department may not enter the land but shall inform the landowner of the seminars available under sub. (4) (c).

23.235(2m)(e) (e) The department may provide grants to other public agencies to allow the public agencies to control purple loosestrife on lands under their control.

23.235(3m) (3m) Research. Under the program established under s. 23.22, the department shall make a reasonable effort to conduct research to determine alternative methods to contain and control purple loosestrife in the most environmentally sound manner and may conduct other research on the control of nuisance weeds. The secretaries of natural resources and of agriculture, trade and consumer protection may authorize any person to plant or cultivate nuisance weeds for the purpose of controlled experimentation.

23.235(4) (4) Education.

23.235(4)(a)(a) Under the program established under s. 23.22, the department shall make a reasonable effort to develop a statewide education effort on the effects of nuisance weeds, as provided in this subsection.

23.235(4)(b) (b) The department shall make a reasonable effort to educate the authorities in charge of the maintenance of all federal, state and county trunk highways and all forest and park land in this state on methods to identify and control nuisance weeds. The department of transportation and all other authorities in charge of the maintenance of highways, forests and parks may cooperate with the department in efforts under this paragraph.

23.235(4)(c) (c) The department shall make a reasonable effort to educate private landowners on methods to identify and control purple loosestrife. The department shall make a reasonable effort to conduct seminars periodically, at times determined by the department, to train private landowners in environmentally sound methods to identify and control purple loosestrife.

23.235(5) (5) Penalty. Any person who knowingly violates sub. (2) shall forfeit not more than $100. Each violation of this section is a separate offense.

23.235 History History: 1987 a. 41; 1999 a. 150 s. 616; Stats. 1999 s. 23.235; 2001 a. 16; 2001 a. 109 ss. 72td to 72wj.



23.2355 Weed management grants.

23.2355  Weed management grants. The department, in consultation with the department of agriculture, trade and consumer protection, shall promulgate rules that authorize the department, in consultation with the department of agriculture, trade and consumer protection, to provide funds received from the federal government under 7 USC 7782 to eligible recipients for the control or eradication of noxious weeds. The rules shall authorize the department and the department of agriculture, trade and consumer protection to use the funds received from the federal government to provide technical assistance and to make grants to eligible recipients to control or eradicate noxious weeds.

23.2355 History History: 2009 a. 55.



23.24 Aquatic plants.

23.24  Aquatic plants.

23.24(1)(1)  Definitions. In this section:

23.24(1)(a) (a) "Aquaculture" has the meaning given in s. 93.01 (1d).

23.24(1)(b) (b) "Aquatic plant" means a planktonic, submergent, emergent, or floating-leaf plant or any part thereof.

23.24(1)(c) (c) "Control" means to cut, remove, destroy, or suppress.

23.24(1)(d) (d) "Cultivate" means to intentionally maintain the growth or existence of.

23.24(1)(e) (e) "Distribute" means to sell, offer to sell, distribute for no consideration, or offer to distribute for no consideration.

23.24(1)(f) (f) "Introduce" means to plant, cultivate, stock, or release.

23.24(1)(g) (g) "Invasive aquatic plant" means an aquatic plant that is designated under sub. (2) (b).

23.24(1)(h) (h) "Manage" means to introduce or control.

23.24(1)(i) (i) "Native" means indigenous to the waters of this state.

23.24(1)(j) (j) "Nonnative" means not indigenous to the waters of this state.

23.24(1)(k) (k) "Waters of this state" means any surface waters within the territorial limits of this state.

23.24(2) (2) Department duties.

23.24(2)(a)(a) The department shall establish a program for the waters of this state to do all of the following:

23.24(2)(a)1. 1. Implement efforts to protect and develop diverse and stable communities of native aquatic plants.

23.24(2)(a)2. 2. Regulate how aquatic plants are managed.

23.24(2)(a)4. 4. Administer and establish by rule procedures and requirements for the issuing of aquatic plant management permits required under sub. (3).

23.24(2)(b) (b) Under the program implemented under par. (a), the department shall designate by rule which aquatic plants are invasive aquatic plants for purposes of this section. The department shall designate Eurasian water milfoil, curly leaf pondweed, and purple loosestrife as invasive aquatic plants and may designate any other aquatic plant as an invasive aquatic plant if it has the ability to cause significant adverse change to desirable aquatic habitat, to significantly displace desirable aquatic vegetation, or to reduce the yield of products produced by aquaculture.

23.24(2)(c) (c) The requirements promulgated under par. (a) 4. may specify any of the following:

23.24(2)(c)1. 1. The quantity of aquatic plants that may be managed under an aquatic plant management permit.

23.24(2)(c)2. 2. The species of aquatic plants that may be managed under an aquatic plant management permit.

23.24(2)(c)3. 3. The areas in which aquatic plants may be managed under an aquatic plant management permit.

23.24(2)(c)4. 4. The methods that may be used to manage aquatic plants under an aquatic plant management permit.

23.24(2)(c)5. 5. The times during which aquatic plants may be managed under an aquatic plant management permit.

23.24(2)(c)6. 6. The allowable methods for disposing or using aquatic plants that are removed or controlled under an aquatic plant management permit.

23.24(2)(c)7. 7. The requirements for plans that the department may require under sub. (3) (b).

23.24(3) (3) Permits.

23.24(3)(a)(a) Unless a person has a valid aquatic plant management permit issued by the department, no person may do any of the following:

23.24(3)(a)1. 1. Introduce nonnative aquatic plants into waters of this state.

23.24(3)(a)2. 2. Manually remove aquatic plants from navigable waters.

23.24(3)(a)3. 3. Control aquatic plants in waters of this state by the use of chemicals.

23.24(3)(a)4. 4. Control aquatic plants in navigable waters by introducing biological agents, by using a process that involves dewatering, desiccation, burning, or freezing, or by using mechanical means.

23.24(3)(b) (b) The department may require that an application for an aquatic plant management permit contain a plan for the department's approval as to how the aquatic plants will be introduced, removed, or controlled.

23.24(3)(c) (c) The department may promulgate a rule to establish fees for aquatic plant management permits. Under the rule, the department may establish a different fee for an aquatic plant management permit to manage aquatic plants that are located in a body of water that is entirely confined on the property of one property owner.

23.24(4) (4) Exemptions from permits.

23.24(4)(a)(a) In this subsection:

23.24(4)(a)1. 1. "Local governmental unit" means a political subdivision of this state, a special purpose district in this state, an instrumentality or corporation of the political subdivision or special purpose district, or a combination or subunit of any of the foregoing.

23.24(4)(a)2. 2. "State agency" means any office, department, independent agency, or attached board or commission within the executive branch of state government, or any special purpose authority created by statute.

23.24(4)(b) (b) The permit requirement under sub. (3) does not apply to any of the following:

23.24(4)(b)1. 1. A person who manually removes aquatic plants from privately owned stream beds with the permission of the landowner.

23.24(4)(b)2. 2. A person who engages in an activity listed under sub. (3) (a) in the course of harvesting wild rice as authorized under s. 29.607.

23.24(4)(b)3. 3. A person who engages in an activity listed under sub. (3) (a) in the course of operating a fish farm as authorized under s. 95.60.

23.24(4)(c) (c) The department may promulgate a rule to waive the permit requirement under sub. (3) (a) 2. for any of the following:

23.24(4)(c)1. 1. A person who owns property on which there is a body of water that is entirely confined on the property of that person.

23.24(4)(c)2. 2. A riparian owner who manually removes aquatic plants from a body of water that abuts the owner's property provided that the removal does not interfere with the rights of other riparian owners.

23.24(4)(c)3. 3. A person who is controlling purple loosestrife.

23.24(4)(c)4. 4. A person who uses chemicals in a body of water for the purpose of controlling bacteria on bathing beaches.

23.24(4)(c)5. 5. A person who uses chemicals on plants to prevent the plants from interfering with the use of water for drinking purposes.

23.24(4)(c)6. 6. A state agency or a local governmental unit that uses a chemical treatment in a body of water for the purpose of protecting the public health.

23.24(5) (5) Distribution prohibited. No person may distribute an invasive aquatic plant.

23.24(6) (6) Penalties.

23.24(6)(a)(a) Except as provided in par. (b), any person who violates sub. (3) shall forfeit not more than $200.

23.24(6)(b) (b) A person who violates sub. (3) and who, within 5 years before the arrest of the current conviction, was previously convicted of a violation of sub. (3) shall be fined not less than $700 nor more than $2,000 or shall be imprisoned for not less than 6 months nor more than 9 months or both.

23.24(6)(c) (c) The court may order a person who is convicted under par. (b) to abate any nuisance caused by the violation, restore any natural resource damaged by the violation, or take other appropriate action to eliminate or minimize any environmental damage caused by the violation.

23.24(6)(d) (d) A person who violates sub. (5) shall forfeit not more than $100.

23.24 History History: 2001 a. 16, 109; 2007 a. 20; 2011 a. 258.



23.25 Geographic powers and duties.

23.25  Geographic powers and duties.

23.25(1) (1) The department shall do all of the following:

23.25(1)(a) (a) Determine the correct and most appropriate names of the lakes, streams, places, and other geographic features in the state, and the spelling of those names.

23.25(1)(b) (b) Pass upon and give names to lakes, streams, places, and other geographic features in the state for which no single generally accepted name has been in use.

23.25(1)(c) (c) In cooperation with county boards and with their approval, change the names of lakes, streams, places, and other geographic features in order to eliminate, as far as possible, duplication of names within the state.

23.25(1)(d) (d) Prepare and publish an official state dictionary of geographic names and publish the dictionary, either as a completed whole, or in parts, when ready.

23.25(1)(e) (e) Serve as the state representative of the U.S. geographic board and cooperate with the U.S. geographic board so that there shall be no conflict between the state and federal designations of geographic features in the state.

23.25(2) (2) Except as provided under sub. (2m), whenever the department has given a name to any lake, stream, place or other geographic feature within the state, or determined the correct spelling of any such name, it shall be used on all maps and in all reports and other publications thereafter issued by the state or any of its political subdivisions, and it shall be the official name of the geographic feature.

23.25(2m) (2m) Notwithstanding subs. (1) and (2), the portion of the Galena River located within the state is renamed the Fever River. That name shall be used on all maps and in all reports and other publications issued by the state or any of its political subdivisions on and after May 14, 1992, and it shall be the official name of this river.

23.25(3) (3) No person shall in any advertisement or publication attempt to modify local usage or name unnamed geographic features without first obtaining the approval of the department. In case of a violation of this subsection, the department may announce its disapproval and thereafter adopt an official name for such feature.

23.25 History History: 1991 a. 284; 2005 a. 149.



23.26 Natural areas preservation council.

23.26  Natural areas preservation council. The natural areas preservation council shall:

23.26(1) (1) Make recommendations to the department concerning the suitability of natural areas offered as donations by individuals or organizations for inclusion in the state natural areas system, make recommendations to the department concerning the purchase of natural areas to be included in the state natural areas system and make recommendations concerning the suitability of natural areas offered as dedications by individuals or organizations for inclusion in the state natural areas system.

23.26(2) (2) Make recommendations to appropriate federal agencies or national scientific organizations of natural areas in the state that are considered worthy to be listed as natural areas or scientific areas of national importance.

23.26(3) (3) Advise the department and other agencies on matters pertaining to the acquisition, development, utilization, maintenance and withdrawal of state natural areas, including determinations as to the extent of multiple use that may be allowed on state natural areas that are a part of a state park, state forest, public hunting ground or similar areas under state ownership or control.

23.26(4) (4) Prepare and publish an official list of research natural and other natural areas in the state natural area system available for research and the teaching of conservation and natural history, and recommend publication of studies made in connection with these areas.

23.26(5) (5) Cooperate with federal agencies, other states, counties or organizations concerned with preservation of natural areas.

23.26(6) (6) Take such other action as is deemed advisable to facilitate the administration, development, maintenance or protection of natural areas and the state natural areas system.

23.26 History History: 1985 a. 29; Stats. 1985 s. 23.26.



23.27 Natural areas; definitions; importance; inventory; acquisition; sales.

23.27  Natural areas; definitions; importance; inventory; acquisition; sales.

23.27(1) (1)  Definitions. As used in this section and ss. 23.28 and 23.29:

23.27(1)(a) (a) "Council" means the natural areas preservation council.

23.27(1)(b) (b) "Dedicated state natural areas" means land accepted and recorded for dedication under the Wisconsin natural areas heritage program as provided under s. 23.29 (16).

23.27(1)(c) (c) "Dedication" means the transfer of land or a permanent interest in land to the state of Wisconsin to be held in trust for the people of Wisconsin by the department in a manner which ensures the protection and stewardship of the area and natural values associated with the area. "Dedication" also means the binding unilateral declaration by the state that land under the ownership of the state is to be held in trust for the people of Wisconsin by the department in a manner which ensures the protection and stewardship of the area and natural values associated with the area.

23.27(1)(d) (d) "Designated state natural area" means a natural area designated as a state natural area under s. 23.28 (1).

23.27(1)(e) (e) "Natural area" means an area of land or water which has educational or scientific value or is important as a reservoir of the state's genetic or biologic diversity and includes any buffer area necessary to protect the area's natural values. Frequently, "natural areas" are important as a reserve for native biotic communities. Frequently, "natural areas" provide habitat for endangered, threatened or critical species or for species of special concern to scientists. In some cases, "natural areas" include areas with highly significant geological or archaeological features. Generally, "natural areas" are areas which largely escaped unnatural environmental disturbance or which exhibit little evidence of recent environmental disturbance so that recovery of natural conditions has occurred.

23.27(1)(f) (f) "Natural values" includes any important values and characteristics listed under sub. (2) (a) to (i) which enable an area to be considered a natural area.

23.27(1)(g) (g) "Research natural area" means all or part of a state natural area identified by the department, with the advice of the council, as a natural area especially suitable or important for scientific research.

23.27(1)(h) (h) "State natural area", unless otherwise limited, means any designated state natural area or dedicated state natural area.

23.27(1)(i) (i) "Stewardship" means the continuing obligation to provide the necessary maintenance, management, protection, husbandry and support for a natural area and natural values associated with that area.

23.27(2) (2) Importance. The department, with the advice of the council, shall maintain a system to evaluate the importance of natural areas. The system shall include standards for determining low, high and critical levels of importance for natural areas. This system shall consider the following natural values:

23.27(2)(a) (a) The value of the area as a preserve or reservoir which exhibits an outstanding or high quality example of a native plant or animal community.

23.27(2)(b) (b) The value of the area as a preserve or reservoir for any endangered, threatened or critical species or for a species of special concern to scientists.

23.27(2)(c) (c) The value of the area as a preserve or reservoir of genetic or biological diversity.

23.27(2)(d) (d) The degree to which the area was subject to unnatural environmental disturbance and the degree of recovery.

23.27(2)(e) (e) The value of the area for educational or scientific research purposes and as a reference site for comparison with areas subjected to environmental disturbance.

23.27(2)(f) (f) The value of the area for educational or scientific research purposes because of important or unusual characteristics.

23.27(2)(g) (g) The significance or uniqueness of the area in the locality, region and state.

23.27(2)(h) (h) The existence of highly significant geological or archaeological features.

23.27(2)(i) (i) The value of the area for public educational purposes, including the value of the area in promoting public awareness, appreciation, understanding and respect for the state's natural heritage.

23.27(3) (3) Natural heritage inventory program.

23.27(3)(a)(a) Duties. The department shall conduct a natural heritage inventory program. The department shall cooperate with the department of administration under s. 16.967 in conducting this program. This program shall establish a system for determining the existence and location of natural areas, the degree of endangerment of natural areas, an evaluation of the importance of natural areas, information related to the associated natural values of natural areas, and other information and data related to natural areas. This program shall establish a system for determining the existence and location of native plant and animal communities and endangered, threatened, and critical species, the degree of endangerment of these communities and species, the existence and location of habitat areas associated with these communities and species, and other information and data related to these communities and species. This program shall establish and coordinate standards for the collection, storage, and management of information and data related to the natural heritage inventory.

23.27(3)(b) (b) Access to information; fees. The department shall make information and data from the natural heritage inventory program available to any individual or public or private agency for research, educational, environmental, land management or similar authorized purposes. The department may establish a fee to be collected to recover the actual cost of collecting, storing, managing, compiling and providing this information and data. The department may reduce or waive the fee established under this paragraph if the department determines that a waiver or reduction of the fee is in the public interest. The natural heritage inventory and related information and data are not subject to s. 19.35 and the department may refuse to release information or data for any purpose which is not authorized.

23.27(4) (4) Natural areas land acquisition; continuing commitment. It is the intent of the legislature to continue natural areas land acquisition activities from moneys available from the appropriations under ss. 20.370 (7) (fa) and 20.866 (2) (ta), (ts) and (tz). This commitment is separate from and in addition to the commitment to acquire natural areas under the Wisconsin natural areas heritage program. Except as provided in s. 23.0915 (2), the department may not expend from the appropriation under s. 20.866 (2) (tz) more than $1,500,000 in each fiscal year for natural areas land acquisition activities under this subsection and for grants for this purpose under s. 23.096.

23.27(5) (5) Natural areas land acquisition; commitment under the Wisconsin natural areas heritage program. It is the intent of the legislature to initiate additional natural areas land acquisition activities with moneys available from the appropriations under ss. 20.370 (1) (gr) and 20.866 (2) (ta), (tt) and (tz) under the Wisconsin natural areas heritage program. This commitment is separate from and in addition to the continuing commitment under sub. (4). Moneys available from the appropriations under ss. 20.370 (1) (gr) and 20.866 (2) (ta), (tt) and (tz) under the Wisconsin natural areas heritage program may not be used to acquire land through condemnation. The department may not acquire land under this subsection unless the land is suitable for dedication under the Wisconsin natural areas heritage program and upon purchase or as soon after purchase as practicable the department shall take all necessary action to dedicate the land under the Wisconsin natural areas heritage program. Except as provided in s. 23.0915 (2), the department may not expend from the appropriation under s. 20.866 (2) (tz) more than $500,000 in each fiscal year for natural areas land acquisition activities under this subsection and for grants for this purpose under s. 23.096.

23.27(6) (6) Sale; credit. Moneys received by the state from the sale of any area on state-owned land under the department's management or control which is withdrawn from the state natural areas system shall be credited to the appropriation under s. 20.370 (1) (gr). An amount equal to the value of any area on state-owned land under the department's management or control which is withdrawn from the state natural areas system but remains in state ownership shall be credited to the appropriation under s. 20.370 (1) (gr).

23.27(7) (7) Sale of resources. Moneys received from the sale or lease of resources derived from the land in the state natural areas system shall be credited to the appropriation under s. 20.370 (1) (fs).

23.27 History History: 1985 a. 29; 1987 a. 27; 1989 a. 31; 1991 a. 39, 269; 1997 a. 27 ss. 769 to 772, 9456 (3m); 1999 a. 9; 2003 a. 33 s. 2811; 2003 a. 48 ss. 10, 11; 2003 a. 206 s. 23; 2005 a. 25 ss. 496, 2493; 2011 a. 32.



23.28 State natural areas; designated state natural areas.

23.28  State natural areas; designated state natural areas.

23.28(1)(1)  Designation. The department, with the advice of the council, may designate any natural area with a high or critical level of importance on state-owned land under the department's management or control as a state natural area. The department, with the advice of the council, may designate any natural area with a high or critical level of importance on land other than state-owned land but under the department's management or control as a state natural area. The department, with the advice of the council, may designate a natural area with a high or critical level of importance on land under the management or control of another state agency, a federal, county, city, village, town or other public agency or a nonprofit organization as a state natural area if that area is protected by a voluntary, written stewardship agreement between the owner or manager and the department.

23.28(2) (2) Stewardship. The department is responsible for the stewardship of designated state natural areas unless a written stewardship agreement specifies otherwise.

23.28(3) (3) Protection of natural values; research natural areas. The department shall not permit any use of a designated state natural area which is inconsistent with or injurious to its natural values. The department may establish use zones, may control uses within a zone and may limit the number of persons using a zone in a designated state natural area. The department, with the advice of the council, may classify certain designated state natural areas as research natural areas and may establish special use regulations for these areas.

23.28 History History: 1985 a. 29; 1987 a. 399.



23.29 Wisconsin natural areas heritage program.

23.29  Wisconsin natural areas heritage program.

23.29(1)(1)  Intent. It is the intent of the legislature to encourage private contributions and land dedications under the Wisconsin natural areas heritage program. It is the intent of the legislature to match private contributions and the value of land dedications with state funds in addition to funds normally appropriated for natural areas land acquisition activities.

23.29(2) (2) Contributions; state match. The department may accept contributions and gifts for the Wisconsin natural areas heritage program. The department shall convert donations of land which it determines, with the advice of the council, are not appropriate for the Wisconsin natural areas heritage program into cash. The department shall convert other noncash contributions into cash. These moneys shall be deposited in the conservation fund and credited to the appropriation under s. 20.370 (1) (gr). These moneys shall be matched by an equal amount released from the appropriation under s. 20.866 (2) (ta), (tt) or (tz) or from any combination of these appropriations to be used for natural areas land acquisition activities under s. 23.27 (5). The department shall determine how the moneys being released are to be allocated from these appropriations.

23.29(3) (3) Land dedications; valuation; state match. The department shall determine the value of land accepted for dedication under the Wisconsin natural areas heritage program. If the land dedication involves the transfer of the title in fee simple absolute or other arrangement for the transfer of all interest in the land to the state, the valuation shall be based on the fair market value of the land prior to the transfer. If the land dedication involves the transfer of a partial interest in land to the state, the valuation shall be based on the extent to which the fair market value of the land is diminished by that transfer and the associated articles of dedication. If the land dedication involves a sale of land to the department at less than the fair market value, the valuation of the dedication shall be based on the difference between the purchase price and the fair market value. An amount equal to the value of land accepted for dedication under the Wisconsin natural areas heritage program shall be released from the appropriation under s. 20.866 (2) (ta), (tt) or (tz) or from any combination of these appropriations to be used for natural areas land acquisition activities under s. 23.27 (5). This subsection does not apply to dedications of land under the ownership of the state. The department shall determine how the moneys being released are to be allocated from these appropriations.

23.29(4) (4) Land dedications; eligible land. The department may not accept land for dedication under the Wisconsin natural areas heritage program unless the land is a natural area with a high or critical level of importance as determined by the department with the advice of the council.

23.29(5) (5) Land dedications; transfer of interest. The department may not accept land for dedication under the Wisconsin natural areas heritage program unless all interest in the land or a partial interest in the land is transferred to the state to be held in trust for the people by the department. This subsection does not apply to land under the ownership of the state.

23.29(6) (6) Land dedications; state land. Land under the ownership of the state and under the control or management of the department may be accepted for dedication under the Wisconsin natural areas heritage program. Land under the ownership of the state but under the management or control of another agency may be accepted for dedication under the Wisconsin natural areas heritage program if the appropriate agency transfers sufficient permanent and irrevocable authority over the management and control of that land to the department.

23.29(7) (7) Land dedications; permanent and irrevocable. Except as permitted under this subsection, the department may not accept land for dedication under the Wisconsin natural areas heritage program unless the land dedication is permanent and irrevocable. The department may not accept land for dedication under the Wisconsin natural areas heritage program if the dedication or any provision in the articles of dedication include any reversionary right or any provision which extinguishes the dedication at a certain time or upon the development of certain conditions, except that the department may authorize a revision or extinction if the land is withdrawn from the Wisconsin natural areas heritage program as provided under subs. (19) and (20). The department may not accept land for dedication under the Wisconsin natural areas heritage program if the articles of dedication allow for amendment or revision except as provided under subs. (17) and (18).

23.29(8) (8) Land dedications; public trust. The department may not accept land for dedication under the Wisconsin natural areas heritage program unless the land dedication provides that the interest in land which is transferred to or held by the state is to be held in trust for the people by the department.

23.29(9) (9) Land dedications; stewardship. The department may not accept land for dedication under the Wisconsin natural areas heritage program unless adequate provisions for the stewardship are provided. If the land dedication involves the transfer of title in fee simple absolute or other arrangement for the transfer of all interest in the land to the state, the department has stewardship responsibility. If the land dedication involves the transfer of a partial interest in the land to the state, stewardship responsibility shall be assigned to the person retaining an interest in the land and his or her successors or to the department. Even if stewardship responsibility is assigned to a person retaining an interest in the land and his or her successors, the department has ultimate responsibility to ensure that stewardship is provided and, if it is not, the department shall assume stewardship responsibility and shall recover the costs involved from the party originally responsible. If the land dedication involves state-owned land under the management or control of the department, the department has stewardship responsibility. The department may enter into contracts or agreements with other agencies or persons to act as its agent and to ensure that stewardship is provided for a dedicated state natural area or to assume stewardship responsibility for a dedicated state natural area. In no case may the department abrogate its ultimate stewardship responsibility or its obligation as a trustee of the land.

23.29(10) (10) Protection of natural values; research natural areas. The department may not accept land for dedication under the Wisconsin natural areas heritage program unless adequate authorization is given to the department to protect natural values and to restrict any use of the natural area which is inconsistent with or injurious to its natural values. If authorized by the articles of dedication, the department may establish use zones, may control uses within a zone and may limit the number of persons using a zone in a dedicated state natural area. If authorized in the articles of dedication, the department, with the advice of the council, may classify certain dedicated state natural areas as research natural areas and may establish special use regulations for these areas.

23.29(11) (11) Land dedications; partial interest; land of other state agencies; access. The department may not accept land for dedication under the Wisconsin natural areas heritage program if the land dedication involves the transfer of a partial interest in the land to the state unless adequate provisions for access are provided. Land under the ownership of the state but under the management and control of another state agency may not be accepted for dedication under the Wisconsin natural areas heritage program unless adequate provisions for access are provided. Adequate provisions for access are required to include provisions which guarantee access to the land by the department and its agents at reasonable times to inspect the land and to determine if the articles of dedication are being violated. Adequate provisions for access are required to include provisions which guarantee to the department and its agents access and rights to the land necessary to exercise stewardship responsibilities. Adequate provisions for access may not be required to include any provision permitting public access to the land although the department shall encourage public access provisions wherever possible and consistent with preservation of natural values associated with the land. If public access is permitted, the department shall consider this as a factor when making its valuation under sub. (3). Even if public access is permitted, the department may limit access at its discretion to protect natural values associated with the land or to facilitate stewardship or administration.

23.29(12) (12) Land dedication; partial interest; land of other state agencies; notice prior to sale or transfer. The department may not accept land for dedication under the Wisconsin natural areas heritage program if the land dedication involves the transfer of a partial interest in the land to the state unless adequate provisions for notice are provided. Land under the ownership of the state but under the management and control of another state agency may not be accepted for dedication under the Wisconsin natural areas heritage program unless adequate provisions for notice are provided. At a minimum, adequate provisions for notice shall require 30 days' notice to the department before any sale, transfer or conveyance of the land or an interest in the land. The department may not regulate or prohibit the sale, transfer or conveyance of a dedicated state natural area or an interest in a dedicated state natural area but the department may ensure that the grantee, lessee or other party is informed of the dedication and understands that restrictions, conditions, obligations, covenants and other provisions in the dedication and articles of dedication run with the land and are binding on subsequent grantees, lessees and similar parties. No sale, transfer or conveyance of a dedicated state natural area may violate the dedication or the articles of dedication. The register of deeds shall notify the department if a dedicated state natural area is transferred by will or as part of an estate.

23.29(13) (13) Articles of dedication; requirement; approval. The department may not accept land for dedication under the Wisconsin natural areas heritage program unless articles of dedication in the proper form and with the required contents are prepared and approved. The department and the person making the land dedication are required to approve articles of dedication if the land dedication involves the transfer of all or a partial interest in the land. The department and the appropriate state agency are required to approve articles of dedication if the land dedication involves land under the ownership of the state but under the control or management of a state agency other than the department. The department is required to approve articles of dedication if the land dedication involves only land under the ownership and control of the state and under the management or control of the department. The department shall seek the advice of the council in making approvals under this subsection.

23.29(14) (14) Articles of dedication; form. Articles of dedication are not in proper form unless they are prepared as a conservation easement under s. 700.40 or in another form acceptable to the department. Articles of dedication are not in proper form unless they run with the land and are binding on all subsequent purchasers or any other successor to an interest in the land. Articles of dedication are not in proper form unless the articles qualify as an instrument which is valid and meets the requirements for recording under s. 706.04.

23.29(15) (15) Articles of dedication; contents. The department may not approve articles of dedication unless they contain:

23.29(15)(a) (a) Public purpose. A statement of public purposes served by the dedication.

23.29(15)(b) (b) Identification of natural values. An identification of natural values associated with the land.

23.29(15)(c) (c) Conveyance. A conveyance or other instrument if necessary to transfer interest in the land as required under sub. (5).

23.29(15)(d) (d) Permanent protection. Restrictions, conditions, covenants and other provisions governing the use of the land so that natural values associated with the land are ensured of permanent protection.

23.29(15)(e) (e) Stewardship. Restrictions, conditions, obligations, covenants or other provisions governing the obligation to provide stewardship as required under sub. (9).

23.29(15)(f) (f) Authorization. Authorization to the department to ensure protection of natural values as required under sub. (10).

23.29(15)(g) (g) Access. Adequate provisions for access if required under sub. (11).

23.29(15)(h) (h) Notification of sales and transfers. Adequate provisions for notice if required under sub. (12).

23.29(15)(i) (i) Amendment. A provision specifying that no amendment or revision to the articles of dedication may occur except as provided under subs. (17) and (18).

23.29(15)(j) (j) Withdrawal. A provision specifying that no withdrawal of the land from the dedicated state natural areas system may occur except as provided under subs. (19) and (20).

23.29(16) (16) Acceptance; recording. The department may not accept land for dedication under the Wisconsin natural areas heritage program unless the governor approves the dedication in writing. If the department and the governor approve, a land dedication under the Wisconsin natural areas heritage program is final with the recording of the dedication and articles of dedication in the office of the register of deeds. At the time of recording, the land is a dedicated state natural area and shall remain so unless withdrawn under subs. (19) and (20).

23.29(17) (17) Articles of dedication; amendment; justification. The articles of dedication may not be amended or revised unless the amendment or revision serves a valid public purpose, no prudent alternative exists and the amendment or revision would not significantly injure or damage the natural values which enabled the area to be considered a state natural area.

23.29(18) (18) Articles of dedication; amendment; procedure. The articles of dedication may not be amended or revised until and unless:

23.29(18)(a) (a) Agreement. The department and any other party with a property interest in the dedicated state natural area agree to the proposed amendment or revision.

23.29(18)(b) (b) Findings. The department issues written findings justifying the proposed amendment or revision under sub. (17).

23.29(18)(c) (c) Notice and hearing. A public hearing is conducted in the county where the dedicated state natural area is located following publication of a class 1 notice, under ch. 985, which announces the hearing and summarizes the department's findings.

23.29(18)(d) (d) Standing committee approval. The appropriate standing committee in each house of the legislature, as determined by each presiding officer, approves the proposed amendment or revision.

23.29(18)(e) (e) Approval by governor. The governor approves the proposed amendment or revision.

23.29(18)(f) (f) Recording. The amendment or revision is recorded in the office of the register of deeds.

23.29(19) (19) Withdrawal; justification. The department may not withdraw a dedicated state natural area from the dedicated state natural areas system unless:

23.29(19)(a) (a) Extinction of natural values. The natural values which enabled the area to be considered a dedicated state natural area no longer exist or were destroyed or damaged to such an extent that the area has no importance or has a low level of importance as determined by the department with the advice of the council.

23.29(19)(b) (b) Superseding public purpose. The withdrawal serves a superseding and imperative public purpose and no prudent alternative exists.

23.29(20) (20) Withdrawal; procedure. The department may not withdraw a dedicated state natural area from the state natural areas system until and unless:

23.29(20)(a) (a) Findings. The department issues written findings justifying the proposed withdrawal under sub. (19) (a) or (b).

23.29(20)(b) (b) Notice and hearing. A public hearing is conducted in the county where the dedicated state natural area is located following publication of a class 1 notice, under ch. 985, which announces the hearing and summarizes the department's findings.

23.29(20)(c) (c) Standing committee approval. The appropriate standing committee in each house of the legislature, as determined by each presiding officer, approves the proposed withdrawal.

23.29(20)(d) (d) Approval by governor. The governor approves the proposed withdrawal.

23.29(20)(e) (e) Recording. The withdrawal is recorded with the register of deeds.

23.29(21) (21) Restrictions. A dedicated state natural area is not subject to condemnation for use for any purpose unless the area is withdrawn from the state natural areas system under subs. (19) and (20). The department may not impose restrictions on a person who retains a property interest in a dedicated state natural area unless the department has authority under the dedication or articles of dedication or unless the person who retains the property interest agrees.

23.29(22) (22) Department authority. The department shall administer this section and shall encourage and facilitate the voluntary dedication of lands under the Wisconsin natural areas heritage program. The department may promulgate rules and establish procedures to aid in the administration and enforcement of this section. The department may provide legal advice and may prepare model articles of dedication to facilitate the dedication of lands under the Wisconsin natural areas heritage program.

23.29(23) (23) Enforcement. The department and its agents, the department of justice, and peace officers, as defined under s. 939.22 (22), but not including commission wardens, as defined under s. 939.22 (5), have jurisdiction on dedicated state natural areas in the geographic jurisdiction to enforce articles of dedication and restrictions authorized under sub. (21).

23.29(24) (24) Injunctive relief; recovery of costs; punitive damages. The department, or the department of justice on its own initiative or at the request of the department, may initiate an action seeking injunctive relief against any person violating the articles of dedication of a dedicated state natural area or restrictions authorized under sub. (21). Any citizen may initiate an action seeking injunctive relief against any person violating the articles of dedication of a dedicated state natural area as a beneficiary of the interest in that land held in the public trust. The department, or the department of justice at the department's request, may initiate an action to recover costs for stewardship expenses from the party originally responsible under sub. (9). The department, or the department of justice at the department's request, may initiate an action for punitive damages against any person violating the articles of dedication of a dedicated state natural area. Punitive damages are in addition to any penalty imposed under sub. (25).

23.29(25) (25) Penalty. Any person who violates this section, a rule promulgated under this section, the articles of dedication of a dedicated state natural area or any restrictions authorized under sub. (21) shall forfeit not more than $10,000. Each violation and each day of violation constitutes a separate offense.

23.29 History History: 1985 a. 29; 1987 a. 403; 1989 a. 31; 1999 a. 9; 2007 a. 27; 2011 a. 32.



23.293 State ice age trail area dedication.

23.293  State ice age trail area dedication.

23.293(1) (1)  Definitions. In this section:

23.293(1)(a) (a) "Dedicated ice age trail area" means land accepted and recorded for dedication under the ice age trail program under this section.

23.293(1)(b) (b) "Dedication" means all of the following:

23.293(1)(b)1. 1. The transfer of land or a permanent interest in land to this state to be held in trust for the people of this state by the department in a manner which ensures the stewardship of the area.

23.293(1)(b)2. 2. The binding unilateral declaration by the state that land under the ownership of the state is to be held in trust for the people of this state by the department in a manner which ensures the stewardship of the area.

23.293(1)(c) (c) "State ice age trail area" means the trail designated under s. 23.17 (2).

23.293(1)(d) (d) "Stewardship" means the continuing obligation to provide the necessary maintenance, management, protection, husbandry and support.

23.293(2) (2) Map. The department shall develop a map which designates the state ice age trail areas.

23.293(3) (3) Stewardship. The department is responsible for the stewardship of state ice age trail area lands.

23.293(4) (4) Contributions and gifts; state match. The department may accept contributions and gifts for the ice age trail program. The department may convert gifts of land which it determines are not appropriate for the ice age trail program into cash. The department may convert other noncash contributions and gifts into cash. These moneys shall be deposited in the general fund and credited to the appropriation under s. 20.370 (7) (gg). An amount equal to the value of all contributions and gifts shall be released from the appropriation under s. 20.866 (2) (ta), (tw) or (tz) or from any combination of these appropriations to be used for land acquisition and development activities under s. 23.17. The department shall determine how the moneys being released are to be allocated from these appropriations.

23.293(5) (5) Land dedications; valuation; state match. The department shall determine the value of land accepted for dedication under the ice age trail program. If the land dedication involves the transfer of the title in fee simple absolute or other arrangement for the transfer of all interest in the land to the state, the valuation of the land shall be based on the fair market value of the land before the transfer. If the land dedication involves the transfer of a partial interest in land to the state, the valuation of the land shall be based on the extent to which the fair market value of the land is diminished by that transfer and the associated articles of dedication. If the land dedication involves a sale of land to the department at less than the fair market value, the valuation of the land shall be based on the difference between the purchase price and the fair market value. An amount equal to the valuation of the land accepted for dedication under the ice age trail program shall be released from the appropriation under s. 20.866 (2) (ta), (tw) or (tz) or from any combination of these appropriations to be used for ice age trail acquisition activities under s. 23.17. The department shall determine how the moneys being released are to be allocated from these appropriations. This subsection does not apply to dedications of land under the ownership of the state.

23.293(6) (6) Land dedications; eligibility and acceptance. The department shall accept land except as provided by sub. (7), (8), (9), (10) or (12), within the state ice age trail area for dedication unless the long-term stewardship of the dedicated land cannot reasonably be assured.

23.293(7) (7) Land dedications; transfer of interest. The department may not accept land for dedication under the ice age trail program unless all interest in the land or a partial interest in the land is transferred to the state to be held in trust for the people of this state by the department. This subsection does not apply to land under the ownership of the state.

23.293(8) (8) Land dedications; state land. Land under the ownership of the state and under the control or management of the department may be accepted for dedication under the ice age trail program. Land under the ownership of the state but under the management or control of another agency may be accepted for dedication under the ice age trail program if the appropriate agency transfers sufficient permanent and irrevocable authority over the management and control of that land to the department.

23.293(9) (9) Land dedications; permanent and irrevocable. Except as permitted under this subsection, the department may not accept land for dedication under the ice age trail program unless the land dedication is permanent and irrevocable. The department may not accept land for dedication under the ice age trail program if the dedication or any provision in the articles of dedication include any reversionary right or any provision which extinguishes the dedication at a certain time or upon the development of certain conditions, except that the department may authorize a reversion or extinction if the land is withdrawn from the ice age trail program as provided under subs. (16) and (17). The department may not accept land for dedication under the ice age trail program if the articles of dedication allow for amendment or revision except as provided under subs. (14) and (15).

23.293(10) (10) Land dedications; public trust. The department may not accept land for dedication under the ice age trail program unless the land dedication provides that the interest in land which is transferred to or held by the state is to be held in trust for the people of this state by the department.

23.293(11) (11) Land dedications; stewardship. The department may enter into contracts or agreements with other agencies or persons to act as its agent and to ensure that stewardship is provided for a dedicated ice age trail area or to assume stewardship responsibility for a dedicated ice age trail area. In no case may the department abrogate its ultimate stewardship responsibility or its obligation as a trustee of the land.

23.293(12) (12) Land dedication; partial interest; land of other state agencies; notice prior to sale or transfer. The department may not accept land for dedication under the ice age trail program if the land dedication involves the transfer of a partial interest in the land to the state unless adequate provisions for notice are provided. Land under the ownership of the state but under the management and control of another state agency may not be accepted for dedication under the ice age trail program unless adequate provisions for notice are provided. At a minimum, adequate provisions for notice shall require 30 days' notice to the department before any sale, transfer or conveyance of the land or an interest in the land. The department may not regulate or prohibit the sale, transfer or conveyance of a dedicated ice age trail area or an interest in a dedicated ice age trail area but the department may ensure that the grantee, lessee or other party is informed of the dedication and understands that restrictions, conditions, obligations, covenants and other provisions in the dedication and articles of dedication run with the land and are binding on subsequent grantees, lessees and similar parties. No sale, transfer or conveyance of a dedicated ice age trail area may violate the dedication or the articles of dedication. The register of deeds shall notify the department if a dedicated ice age trail area is transferred by will or as part of an estate.

23.293(13) (13) Articles of dedication; form. Articles of dedication are not in proper form unless they are prepared as a conservation easement under s. 700.40 or in another form acceptable to the department. Articles of dedication are not in proper form unless they run with the land and are binding on all subsequent purchasers or any other successor to an interest in the land. Articles of dedication are not in proper form unless the articles qualify as an instrument which is valid and meets the requirements for recording under s. 706.04.

23.293(14) (14) Articles of dedication; amendment; justification. The articles of dedication may not be amended or revised unless the amendment or revision serves a valid public purpose, no prudent alternative exists and the amendment or revision would not significantly injure or damage the ice age trail.

23.293(15) (15) Articles of dedication; amendment; procedure. The articles of dedication may not be amended or revised until and unless:

23.293(15)(a) (a) Agreement. The department and any other party with a property interest in the dedicated ice age trail area agree to the proposed amendment or revision.

23.293(15)(b) (b) Findings. The department issues written findings justifying the proposed amendment or revision under sub. (14).

23.293(15)(c) (c) Notice and hearing. A public hearing is conducted in the county where the dedicated ice age trail area is located following publication of a class 1 notice, under ch. 985, which announces the hearing and summarizes the department's findings.

23.293(15)(d) (d) Standing committee approval. The appropriate standing committee in each house of the legislature, as determined by each presiding officer, approves the proposed amendment or revision.

23.293(15)(e) (e) Approval by governor. The governor approves the proposed amendment or revision.

23.293(15)(f) (f) Recording. The amendment or revision is recorded in the office of the register of deeds.

23.293(16) (16) Withdrawal; justification. The department may not withdraw a state ice age trail area from the state ice age trail areas system unless:

23.293(16)(a) (a) Extinction of value. The value which enabled the area to be considered a dedicated ice age trail area no longer exists or was destroyed or damaged to such an extent that the area has no importance or has a low level of importance as determined by the department.

23.293(16)(b) (b) Superseding public purpose. The withdrawal serves a superseding and imperative public purpose and no prudent alternative exists.

23.293(17) (17) Withdrawal; procedure. The department may not withdraw a dedicated ice age trail area from the state ice age trail areas system until and unless:

23.293(17)(a) (a) Findings. The department issues written findings justifying the proposed withdrawal under sub. (16) (a) or (b).

23.293(17)(b) (b) Notice and hearing. A public hearing is conducted in the county where the dedicated ice age trail area is located following publication of a class 1 notice, under ch. 985, which announces the hearing and summarizes the department's findings.

23.293(17)(c) (c) Standing committee approval. The appropriate standing committee in each house of the legislature, as determined by each presiding officer, approves the proposed withdrawal.

23.293(17)(d) (d) Approval by governor. The governor approves the proposed withdrawal.

23.293(17)(e) (e) Recording. The withdrawal is recorded with the register of deeds.

23.293(18) (18) Department authority. The department shall administer this section and shall encourage and facilitate the voluntary dedication of lands under the ice age trail program. The department may promulgate rules and establish procedures to aid in the administration and enforcement of this section. The department may provide legal advice and may prepare model articles of dedication to facilitate the dedication of lands under the ice age trail program.

23.293(19) (19) Enforcement. The department and its agents, the department of justice, and peace officers, as defined under s. 939.22 (22), but not including commission wardens, as defined under s. 939.22 (5), have jurisdiction on dedicated ice age trail areas.

23.293(20) (20) Injunctive relief; recovery of costs. The department, or the department of justice on its own initiative or at the request of the department, may initiate an action seeking injunctive relief against any person violating the articles of dedication of a dedicated ice age trail area.

23.293 History History: 1987 a. 399; 1989 a. 31; 1991 a. 39; 1997 a. 27; 1999 a. 9; 2007 a. 27.



23.295 Ice age trail area grants.

23.295  Ice age trail area grants.

23.295(1) (1) In this section:

23.295(1)(a) (a) "Ice age trail area" means the trail designated under s. 23.17 (2).

23.295(1)(b) (b) "Local governmental unit" means a political subdivision of this state, a special purpose district in this state, an instrumentality or corporation of the political subdivision or special purpose district or a combination or subunit of any of the foregoing.

23.295(2) (2) The department shall provide one grant of $75,000 in each fiscal year, beginning with fiscal year 1999-2000, to a nonstock, nonprofit corporation that meets all of the following requirements:

23.295(2)(a) (a) The corporation is organized in this state.

23.295(2)(b) (b) The corporation is described under section 501 (c) (3) or (4) of the Internal Revenue Code and exempt from taxation under section 501 (a) of the Internal Revenue Code.

23.295(2)(c) (c) The corporation has a board of directors or an advisory council or both whose members represent different geographic areas of the ice age trail area, and at least one-third of whom are current or former ice age trail volunteers.

23.295(2)(d) (d) The board of directors or an advisory council of the corporation or both collectively have an interest or expertise in all of the following:

23.295(2)(d)1. 1. Recruiting and training volunteers.

23.295(2)(d)2. 2. Land conservation.

23.295(2)(d)3. 3. Trails and outdoor recreation.

23.295(2)(d)4. 4. Tourism.

23.295(2)(d)5. 5. This state's glacial geology.

23.295(2)(d)6. 6. This state's cultural history.

23.295(2)(e) (e) The corporation contributes $25,000 in funds annually to be used with the grant under this section.

23.295(3) (3) A corporation receiving a grant under sub. (2) may use the grant for activities related to the development, maintenance, protection and promotion of the ice age trail area and shall do all of the following with the grant:

23.295(3)(a) (a) Support the work of volunteers who develop, maintain and promote the ice age trail area.

23.295(3)(b) (b) Build partnerships for the ice age trail area with local governmental units and nonprofit organizations.

23.295(3)(c) (c) Promote the protection of a corridor for the ice age trail area by providing information about acquiring land, or an interest in land, in that corridor.

23.295(3)(d) (d) Strengthen community support for the ice age trail area by recruiting and training volunteers and by coordinating the activities of interest groups.

23.295(3)(e) (e) Promote tourism in the ice age trail area.

23.295(3)(f) (f) For each fiscal year, prepare a report detailing the activities for which a grant under sub. (2) is expended. Copies of the report shall be submitted to the department and to the appropriate standing committees of the legislature, as determined by the speaker of the assembly or the president of the senate.

23.295 History History: 1999 a. 9.



23.30 Outdoor recreation program.

23.30  Outdoor recreation program.

23.30(1) (1)  Purpose. The purpose of this section is to promote, encourage, coordinate and implement a comprehensive long-range plan to acquire, maintain and develop for public use those areas of the state best adapted to the development of a comprehensive system of state and local outdoor recreation facilities and services in all fields, including, without limitation because of enumeration, parks, forests, camping grounds, fishing and hunting grounds, trails, trail-side campsites and shelters, cross-country ski trails, bridle trails, related historical sites, highway scenic easements, the lower Wisconsin state riverway as defined in s. 30.40 (15), natural areas and local recreation programs, except spectator sports, and to facilitate and encourage the fullest beneficial public use of these areas.

23.30(2) (2) Established. The outdoor recreation program is established as a continuing program to financially assist the state and local agency outdoor recreation program, including, without limitation because of enumeration, lake rehabilitation, coho salmon production, wildlife management on county forests, public access, state park and forest recreation areas, fish and game habitat areas, youth conservation camps, creation of new lakes, lake and stream classification, the lower Wisconsin state riverway as defined in s. 30.40 (15), highway scenic easements, natural areas, state aids for local governmental parks and other outdoor recreational facilities, acquisition and development, state aids for county forest recreation areas development, related historic sites, tourist information sites; recreational planning; scenic or wild river preservation and use; and conservation work program.

23.30(3) (3) Natural resources board. The natural resources board is the body through which all governmental agencies and nongovernmental agencies may coordinate their policies, plans and activities with regard to Wisconsin outdoor recreation resources. To this end it shall:

23.30(3)(a) (a) Consider and recommend to the governor and legislature broad policies and standards to guide the comprehensive development of all outdoor recreation resources in Wisconsin, including, without limitation because of enumeration, outdoor recreation development in relation to state population patterns, low-cost sewage system studies, the several outdoor recreation activities, outdoor recreation development to aid the state recreation industry, and policies and standards to coordinate the respective outdoor recreation development programs of federal, state and local governmental agencies and the recreation programs operated by private enterprise.

23.30(3)(b) (b) Coordinate the development of a comprehensive long-range plan for the acquisition and development of areas necessary for a statewide system of recreational facilities. The comprehensive plan shall be based upon the outdoor recreation plans of the several state agencies and local governmental agencies, and shall be coordinated and modified as the board deems necessary to comply with its policies and standards.

23.30(3)(c) (c) Recommend to the legislature outdoor recreation program appropriations and allocations which, in conjunction with other financial sources supporting outdoor recreation resources, are necessary to carry out plans coordinated by the board.

23.30(3)(d) (d) Consider progress reports from state agencies to determine that all state appropriations for outdoor recreation are being so expended that the policies and plans formulated by the board will be accomplished.

23.30(3)(f) (f) Advise federal agencies concerned of the pattern in which all federal outdoor recreation resources financial assistance and loan programs to state and local governmental agencies and to nongovernmental associations and private individuals will most completely implement the policies and plans of the board.

23.30(3)(g) (g) Negotiate agreements between agencies concerned when in the board's judgment there is an overlap of authority or responsibilities in the completion of a project.

23.30(3)(h) (h) Accept on behalf of the state and allocate to the appropriate state agency any gifts and grants of money, property or services made for the purposes of outdoor recreation in Wisconsin. The proceeds of such gifts and grants may be expended for the purpose of the gift or grant.

23.30 History History: 1971 c. 125; 1985 a. 29; 1987 a. 98; 1989 a. 31; 1993 a. 213.

23.30 Annotation ORAP funds may be used for the planting of trees and shrubs along state highways and to mark scenic easements as part of the state's beautification and outdoor recreation programs. 62 Atty. Gen. 135.

23.30 Annotation ORAP funds may be used to restore deteriorated milldams provided a public use is evident. 63 Atty. Gen. 245.

23.30 Annotation The department has no authority to construct spectator sport facilities in state forests, nor has it authority to lease state forest lands for such purpose. 63 Atty. Gen. 519.



23.305 Leasing of department land for recreational purposes.

23.305  Leasing of department land for recreational purposes.

23.305(1)(1) In this section, "spectator sports" means events or contests in which the general public spectates but does not participate, including without limitation because of enumeration:

23.305(1)(a) (a) Water ski shows.

23.305(1)(b) (b) Baseball games.

23.305(1)(c) (c) Volleyball games.

23.305(1)(d) (d) Snowmobile derbies.

23.305(1)(e) (e) Motorboat races.

23.305(1)(f) (f) Snowshoe races.

23.305(1)(g) (g) Cross-country ski races.

23.305(1)(h) (h) Dogsled races.

23.305(1)(i) (i) Canoe or kayak races.

23.305(2) (2) Notwithstanding ss. 23.30 and 28.04, the department may lease state park land or state forest land to towns, villages or counties for outdoor recreational purposes associated with spectator sports.

23.305(3) (3) The lease shall be for a term not to exceed 15 years. The lease shall contain covenants to protect the department from all liability and costs associated with use of the land and to guard against trespass and waste. The rents arising from the lease shall be paid into the state treasury and credited to the proper fund.

23.305 History History: 1985 a. 29.



23.31 Recreation resources facilities.

23.31  Recreation resources facilities.

23.31(1) (1)

23.31(1)(a)(a) To provide and develop recreation resources facilities within this state, the natural resources board, subject to the limits provided in s. 20.866 (2) (tp), (ts) and (tt), may direct that state debt be contracted for providing recreation resources facilities or making additions to existing recreation resources facilities.

23.31(1)(b) (b) With their biennial budget request to the department of administration, the natural resources board shall include its request and plan for recreational acquisition and development funding under s. 23.30. This plan shall be approved by the governor and shall contain the policies regarding the priority types of land to be acquired and the nature and categories of the developments to be undertaken. Changes in priority types of land to be acquired and in categories of developments may not be made without approval of the governor. Any deviation which the governor approves shall be reviewed by the joint committee on finance.

23.31(2) (2)

23.31(2)(a)(a) The debt shall be contracted for in the manner and form the legislature prescribes.

23.31(2)(b) (b) It is the intent of the legislature that state debt not to exceed $56,055,000 in the 12-year period from 1969 to 1981 may be incurred for the comprehensive provision of outdoor recreation facilities as provided under s. 23.30 but any unappropriated or uncommitted portion of this debt shall be continued beyond 1981.

23.31(2)(c) (c) It is the intent of the legislature that state debt not to exceed $60,000,000 in the 10-year period from July 1, 1981 to July 1, 1991, may be incurred to support outdoor recreation land acquisition activities.

23.31 History History: 1971 c. 125; 1971 c. 211 s. 126; 1973 c. 90; 1977 c. 418; 1979 c. 34, 221; 1981 c. 20; 1985 a. 29.



23.32 Wetlands mapping.

23.32  Wetlands mapping.

23.32(1)(1) In this section "wetland" means an area where water is at, near, or above the land surface long enough to be capable of supporting aquatic or hydrophytic vegetation and which has soils indicative of wet conditions.

23.32(2) (2)

23.32(2)(a)(a) For the purpose of advancing the conservation of wetland resources the department shall prepare or cause to be prepared maps that, at a minimum, identify as accurately as is practicable the individual wetlands in the state which have an area of 5 acres or more.

23.32(2)(b) (b) Mapping priorities, technical methods and standards to be used in delineating wetlands and a long-term schedule which will result in completion of the mapping effort at the earliest possible date shall be developed by the department in cooperation with those other state agencies having mapping, aerial photography and comprehensive planning responsibilities.

23.32(2)(c) (c) Wetland maps shall be prepared utilizing the best methods practicable with the funds available for that purpose and shall be based upon data such as soil surveys, aerial photographs and existing wetland surveys and may be supplemented by on-site surveys and other studies.

23.32(2)(d) (d) The department shall cooperate with the department of administration under s. 16.967 in conducting wetland mapping activities or any related land information collection activities.

23.32(3) (3)

23.32(3)(a)(a) The department may sell, and may enter into contracts to sell, wetland maps. The fees for the maps shall be as follows:

23.32(3)(a)1. 1. For each paper map, $5.

23.32(3)(a)2. 2. For each aerial photograph, $10.

23.32(3)(a)3. 3. For each copy of a digital wetland database covering one township, $15.

23.32(3)(b) (b) The department, by rule, may increase any fee specified in par. (a). Any increased fee must at least equal the amount necessary to cover the costs of preparing, producing and selling the wetland maps.

23.32 History History: 1977 c. 374; 1979 c. 221; 1983 a. 27; 1985 a. 29; 1989 a. 31; 1995 a. 27; 1997 a. 27 ss. 774am, 775am, 9456 (3m); 1999 a. 147, 185; 2003 a. 33 s. 2811; 2003 a. 48 ss. 10, 11; 2003 a. 206 s. 23; 2005 a. 25 ss. 497, 2493.



23.321 Wetland identification and confirmation.

23.321  Wetland identification and confirmation.

23.321(1)(1)  Definition. In this section, "wetland" has the meaning given in s. 23.32 (1).

23.321(2) (2) Types of services. Any person who owns or leases land may request that the department provide any of the following services for the fee specified in sub. (3):

23.321(2)(b) (b) A wetland identification that consists of a written evaluation, based upon an on-site inspection of the land by the department, of whether a parcel of land contains a wetland. The department shall provide a wetland identification only for a parcel of land, or a part of a parcel of land, that does not exceed 5 acres.

23.321(2)(c) (c) A wetland confirmation that consists of a written statement, based upon an on-site inspection of the land by the department, of whether the department concurs with the boundaries of a wetland as delineated by a 3rd person. The delineation prepared by the 3rd person shall include the exact location and boundaries of the wetland. If the department concurs with the boundaries of a wetland delineated by a 3rd person, the department's statement under this paragraph shall also include the exact location and boundaries of the wetland. The department may not provide a wetland confirmation under this paragraph before the earlier of the following:

23.321(2)(c)1. 1. The date on which the department enters into a memorandum of agreement with the U.S. Army Corps of Engineers as specified in sub. (2m).

23.321(2)(c)2. 2. February 1, 2012.

23.321(2g) (2g) Services for mining operations. In addition to those persons authorized to request a wetland identification or confirmation under sub. (2) (b) or (c), a holder of an easement may request such an identification or confirmation if the identification or confirmation is associated with an application for a wetland individual permit or other approval for which a wetland impact evaluation is required and that is subject to s. 295.60.

23.321(2m) (2m) Memorandum of agreement. The department shall negotiate with the U.S. Army Corps of Engineers to enter into a memorandum of agreement that provides that the U.S. Army Corps of Engineers will concur with any wetland confirmation provided by the department under sub. (2) (c).

23.321(3) (3) Fees; generally. The department shall charge the following fee for services provided under sub. (2):

23.321(3)(b) (b) For a wetland identification under sub. (2) (b), $300 for each acre inspected by the department.

23.321(3)(c) (c) For a wetland confirmation under sub. (2) (c), $300 for each 20 acres inspected by the department.

23.321(3m) (3m) Fees; expedited service. The department may charge a supplemental fee for a type of service under sub. (2) that is in addition to the fee charged under sub. (3) if all of the following apply:

23.321(3m)(a) (a) The applicant requests in writing that the service be provided within a time period that is shorter than the time limit specified under sub. (4) for that type of service.

23.321(3m)(b) (b) The department verifies that it will be able to comply with the request.

23.321(4) (4) Time limits.

23.321(4)(a)(a) Except as provided under par. (b), the department shall do all of the following:

23.321(4)(a)2. 2. Provide a wetland identification not later than 60 days after a person files a request, in the manner and form required by the department, for a wetland identification.

23.321(4)(a)3. 3. Provide a wetland confirmation not later than 60 days after a person files a request, in the manner and form required by the department, for a wetland confirmation.

23.321(4)(b) (b) If adverse weather conditions, or other conditions at the site, prevent the department from conducting an accurate on-site inspection under sub. (2) (b) or (c) in sufficient time to comply with the deadline under par. (a), the department shall provide a wetland identification under sub. (2) (b) or a wetland confirmation under sub. (2) (c) as soon as possible after weather conditions, or other conditions at the site, allow the department to conduct an accurate on-site inspection. Within 30 days after determining that adverse weather conditions, or other conditions at the site, will prevent the department from complying with the deadline under par. (a), the department shall give notice to the person requesting the wetland identification or wetland confirmation that adverse weather conditions, or other conditions at the site, will prevent the department from complying with the deadline and giving notice to the person that the department will provide the wetland identification or wetland confirmation as soon as possible after weather conditions, or other conditions at the site, allow the department to conduct an accurate on-site inspection.

23.321(5) (5) Length of validity. A wetland identification provided by the department under sub. (2) (b) and a wetland confirmation provided by the department under sub. (2) (c) remain effective for 5 years from the date provided by the department.

23.321(6) (6) Included on maps. If the department determines under this section that a parcel of land is likely to or does contain a wetland, or that it concurs with the boundaries of a wetland as delineated by a 3rd person, the department shall include this information on wetland maps prepared under s. 23.32.

23.321 History History: 2009 a. 373; 2011 a. 118; 2013 a. 1.



23.322 Fees for computer accessible water resource management information.

23.322  Fees for computer accessible water resource management information. The department may charge a fee for providing any information that it maintains in a format that may be accessed by computer concerning the waters of this state, including maps and other water resource management information.

23.322 History History: 1999 a. 9; 2001 a. 104.



23.323 Wetlands informational brochure.

23.323  Wetlands informational brochure. The department shall furnish an informational brochure to cities, villages, towns, and counties for distribution to the public that describes the laws that apply to wetlands.

23.323 History History: 2009 a. 373.



23.325 Aerial photographic survey.

23.325  Aerial photographic survey.

23.325(1) (1) The department shall make, on a periodic basis, an aerial photographic survey of the state to provide the basis for state planning and resource and forestry management. In performing this duty, the department:

23.325(1)(a) (a) Shall consult with the department of administration, the department of transportation, and the state cartographer, and may consult with other potential users of the photographic products resulting from the survey, to determine the scope and character of the survey.

23.325(1)(b) (b) May contract with other state agencies or nongovernmental entities to carry out the photographic imagery acquisition phases of the survey and to prepare specific photographic products for use by federal, state and local agencies and the general public.

23.325(2) (2)

23.325(2)(a)(a) After consultation with the department of transportation and the state cartographer, the department of natural resources shall select the photographic products to be sold.

23.325(2)(b) (b) The department of administration shall establish sale prices for the photographic products. The department of administration shall establish sale prices annually at a level that at least equals the amount necessary to cover the costs of photographic imagery acquisition and the production of photographic products and the costs of selling and reproducing the productions.

23.325(3) (3) The department of natural resources may sell and may enter into contracts to sell the photographic products.

23.325(4) (4) All income received by the department of natural resources and the department of transportation from the sale of the photographic products, less the amount retained by the department of transportation under s. 85.10, shall be deposited in the conservation fund.

23.325 History History: 1991 a. 39; 1997 a. 27 ss. 775am, 9456 (3m); 2003 a. 33 s. 2811; 2003 a. 48 ss. 10, 11; 2003 a. 206 s. 23; 2005 a. 25 ss. 498, 2493.



23.33 All-terrain vehicles and utility terrain vehicles.

23.33  All-terrain vehicles and utility terrain vehicles.

23.33(1)(1)  Definitions. As used in this section:

23.33(1)(a) (a) "Accompanied" means being subject to continuous verbal direction or control.

23.33(1)(ag) (ag) "Agricultural purpose" includes a purpose related to the transportation of farm implements, equipment, supplies, or products on a farm or between farms.

23.33(1)(am) (am) "Alcohol beverages" has the meaning specified under s. 125.02 (1).

23.33(1)(ar) (ar) "Alcohol concentration" has the meaning given in s. 340.01 (1v).

23.33(1)(b) (b) "All-terrain vehicle" has the meaning specified under s. 340.01 (2g).

23.33(1)(bc) (bc) "All-terrain vehicle club" means a club consisting of individuals that promotes the recreational use of all-terrain vehicles.

23.33(1)(bd) (bd) "All-terrain vehicle dealer" means a person engaged in the sale of all-terrain vehicles for a profit at wholesale or retail.

23.33(1)(bh) (bh) "All-terrain vehicle distributor" means a person who sells or distributes all-terrain vehicles to all-terrain vehicle dealers or who maintains distributor representatives.

23.33(1)(bp) (bp) "All-terrain vehicle manufacturer" means a person engaged in the manufacture of all-terrain vehicles for sale to the public.

23.33(1)(bt) (bt) "All-terrain vehicle renter" means a person engaged in the rental or leasing of all-terrain vehicles to the public.

23.33(1)(c) (c) "All-terrain vehicle route" means a highway or sidewalk designated for use by all-terrain vehicle operators by the governmental agency having jurisdiction as authorized under this section.

23.33(1)(d) (d) "All-terrain vehicle trail" means a marked corridor on public property or on private lands subject to public easement or lease, designated for use by all-terrain vehicle operators by the governmental agency having jurisdiction, but excluding roadways of highways except those roadways that are seasonally not maintained for motor vehicle traffic.

23.33(1)(dm) (dm) "Approved public treatment facility" has the meaning specified under s. 51.45 (2) (c).

23.33(1)(e) (e) "Controlled substance" has the meaning specified under s. 961.01 (4).

23.33(1)(f) (f) "Controlled substance analog" has the meaning given in s. 961.01 (4m).

23.33(1)(fm) (fm) "Golf cart" means a vehicle whose speed attainable in one mile does not exceed 20 miles per hour on a paved, level surface, and that is designed and intended to convey one or more persons and equipment to play the game of golf in an area designated as a golf course.

23.33(1)(gb) (gb) "Hazardous inhalant" means a substance that is ingested, inhaled, or otherwise introduced into the human body in a manner that does not comply with any cautionary labeling that is required for the substance under s. 100.37 or under federal law, or in a manner that is not intended by the manufacturer of the substance, and that is intended to induce intoxication or elation, to stupefy the central nervous system, or to change the human audio, visual, or mental processes.

23.33(1)(h) (h) "Immediate family" means persons who are related as spouses, as siblings or as parent and child.

23.33(1)(i) (i) "Intoxicant" means any alcohol beverage, hazardous inhalant, controlled substance, controlled substance analog or other drug, or any combination thereof.

23.33(1)(ic) (ic) "Intoxicated operation of an all-terrain or utility terrain vehicle law" means sub. (4c) or a local ordinance in conformity therewith or, if the operation of an all-terrain or utility terrain vehicle is involved, s. 940.09 or 940.25.

23.33(1)(id) (id) "Lac du Flambeau band" means the Lac du Flambeau band of Lake Superior Chippewa.

23.33(1)(ie) (ie) "Lac du Flambeau reservation" means the territory within the boundaries of the Lac du Flambeau reservation that were in existence on April 10, 1996.

23.33(1)(if) (if) "Land under the management and control of the person's immediate family" means land owned or leased by the person or a member of the person's immediate family over which the owner or lessee has management and control. This term excludes land owned or leased by an organization of which the person or a member of the person's immediate family is a member.

23.33(1)(ig) (ig) "Law enforcement officer" has the meaning specified under s. 165.85 (2) (c) and includes a person appointed as a conservation warden by the department under s. 23.10 (1).

23.33(1)(ik) (ik) "Low pressure tire" has the meaning given in s. 340.01 (27g).

23.33(1)(im) (im) "Low-speed vehicle" has the meaning given in s. 340.01 (27h).

23.33(1)(ip) (ip) "Mini-truck" means a motor truck, as defined in s. 340.01 (34), having a top speed of not more than 60 miles per hour, and that is all of the following:

23.33(1)(ip)1. 1. Powered by an internal combustion engine with a piston or rotor displacement of not less than 660 cubic centimeters.

23.33(1)(ip)2. 2. Not more than 60 inches wide.

23.33(1)(ip)3. 3. Not more than 1,600 pounds in dry, unloaded weight.

23.33(1)(ip)4. 4. Manufactured with a locking enclosed cab and a heated interior.

23.33(1)(iq) (iq) "Non-pneumatic tire" means a tire that is designed by the manufacturer to meet all of the following requirements:

23.33(1)(iq)1. 1. To have a minimum width of 6 inches.

23.33(1)(iq)2. 2. To have a reinforced structure.

23.33(1)(iq)3. 3. To not be supported by air pressure.

23.33(1)(ir) (ir) "Operate" means to exercise physical control over the speed or direction of an all-terrain vehicle or utility terrain vehicle or to physically manipulate or activate any of the controls of the vehicle necessary to put it in motion.

23.33(1)(it) (it) "Operation" means the exercise of physical control over the speed or direction of an all-terrain vehicle or utility terrain vehicle or the physical manipulation or activation of any of the controls of the vehicle necessary to put it in motion.

23.33(1)(iw) (iw) "Operator" means a person who operates an all-terrain vehicle or utility terrain vehicle, who is responsible for the operation of an all-terrain vehicle or utility terrain vehicle or who is supervising the operation of an all-terrain vehicle or utility terrain vehicle.

23.33(1)(j) (j) "Owner" means a person who has lawful possession of an all-terrain vehicle or utility terrain vehicle by virtue of legal title or equitable interest in the vehicle which entitles the person to possession of the vehicle.

23.33(1)(je) (je) "Purpose of authorized analysis" means for the purpose of determining or obtaining evidence of the presence, quantity or concentration of any intoxicant in a person's blood, breath or urine.

23.33(1)(jm) (jm) "Refusal law" means sub. (4p) (e) or a local ordinance in conformity therewith.

23.33(1)(jn) (jn) "Registration documentation" means an all-terrain vehicle or utility terrain vehicle registration certificate, a validated registration receipt, or a registration decal.

23.33(1)(jo) (jo) "Restricted controlled substance" means any of the following:

23.33(1)(jo)1. 1. A controlled substance included in schedule I under ch. 961 other than a tetrahydrocannabinol.

23.33(1)(jo)2. 2. A controlled substance analog, as defined in s. 961.01 (4m), of a controlled substance described in subd. 1.

23.33(1)(jo)3. 3. Cocaine or any of its metabolites.

23.33(1)(jo)4. 4. Methamphetamine.

23.33(1)(jo)5. 5. Delta-9-tetrahydrocannabinol.

23.33(1)(jp) (jp) "Small all-terrain vehicle" means an all-terrain vehicle that has 4 wheels and that has either an engine certified by the manufacturer at not more than 90 cubic centimeters or an equivalent power unit.

23.33(1)(jq) (jq) "Snow removal device" means an attachment designed and installed for the purpose of removing snow. An attachment under this paragraph may be a plow blade, blower, bucket, or brush.

23.33(1)(js) (js) "Test facility" means a test facility or agency prepared to administer tests under s. 343.305 (2).

23.33(1)(n) (n) "Used exclusively on private property" means use of an all-terrain vehicle or utility terrain vehicle by the owner of the vehicle or a member of his or her immediate family only on land owned or leased by the vehicle owner or a member of his or her immediate family.

23.33(1)(ng) (ng) "Utility terrain vehicle" means any of the following:

23.33(1)(ng)1. 1. A commercially designed and manufactured motor driven device that does not meet federal motor vehicle safety standards in effect on July 1, 2012, that is not a golf cart, low-speed vehicle, dune buggy, mini-truck, or tracked vehicle, that is designed to be used primarily off of a highway, and that has, and was originally manufactured with, all of the following:

23.33(1)(ng)1.a. a. A weight, without fluids, of 2,000 pounds or less.

23.33(1)(ng)1.b. b. Four or more low-pressure tires or non-pneumatic tires.

23.33(1)(ng)1.c. c. A cargo box installed by the manufacturer.

23.33(1)(ng)1.d. d. A steering wheel.

23.33(1)(ng)1.e. e. A tail light.

23.33(1)(ng)1.f. f. A brake light.

23.33(1)(ng)1.g. g. Two headlights.

23.33(1)(ng)1.h. h. A width of not more than 65 inches.

23.33(1)(ng)1.j. j. A system of seat belts, or a similar system, for restraining each occupant of the device in the event of an accident.

23.33(1)(ng)1.k. k. A system of structural members designed to reduce the likelihood that an occupant would be crushed as the result of a rollover of the device.

23.33(1)(ng)2. 2. A commercially designed and manufactured motor driven device to which all of the following applies:

23.33(1)(ng)2.a. a. It has a weight, without fluids, of more than 900 pounds but not more than 2000 pounds.

23.33(1)(ng)2.b. b. It has a width of 50 inches or less.

23.33(1)(ng)2.c. c. It is equipped with a seat designed to be straddled by the operator.

23.33(1)(ng)2.d. d. It travels on 3 or more low-pressure tires or non-pneumatic tires.

23.33(1)(ni) (ni) "Utility terrain vehicle dealer" means a person engaged in the sale of utility terrain vehicles for a profit at wholesale or retail.

23.33(1)(nk) (nk) "Utility terrain vehicle distributor" means a person who sells or distributes utility terrain vehicles to utility terrain vehicle dealers or who maintains distributor representatives.

23.33(1)(nm) (nm) "Utility terrain vehicle manufacturer" means a person engaged in the manufacture of utility terrain vehicles for sale to the public.

23.33(1)(np) (np) "Utility terrain vehicle renter" means a person engaged in the rental or leasing of utility terrain vehicles to the public.

23.33(1)(o) (o) "Validated registration receipt" means a receipt issued by the department or an agent under sub. (2) (ig) 1. a. that shows that an application and the required fees for a registration certificate have been submitted to the department or an agent appointed under sub. (2) (i) 3.

23.33 Cross-reference Cross-reference: See also definitions in s. 340.01.

23.33(1m) (1m) Utility terrain vehicle program.

23.33(1m)(a)(a) In this subsection:

23.33(1m)(a)1. 1. "Municipality" means a city, village, or town.

23.33(1m)(a)2. 2. "Public all-terrain vehicle corridor" has the meaning given in sub. (2j) (a).

23.33(1m)(b) (b) The department or a federal agency, county, or municipality may designate any of the following located within their respective jurisdictions:

23.33(1m)(b)1. 1. All-terrain vehicle routes, all-terrain vehicle trails, and public all-terrain vehicle corridors that may be used by operators of utility terrain vehicles.

23.33(1m)(b)2. 2. All-terrain vehicle routes, all-terrain vehicle trails, and public all-terrain vehicle corridors upon which utility terrain vehicle use is prohibited.

23.33(1m)(c) (c) No person may operate a utility terrain vehicle on an all-terrain vehicle route, all-terrain vehicle trail, or public all-terrain vehicle corridor unless it is designated as an all-terrain vehicle route, all-terrain vehicle trail, or public all-terrain vehicle corridor that may be used by operators of utility terrain vehicles as provided under this subsection.

23.33(2) (2) Registration.

23.33(2)(a)(a) Requirement. Except as provided in sub. (2k), no person may operate and no owner may give permission for the operation of an all-terrain vehicle or utility terrain vehicle within this state unless the all-terrain vehicle or utility terrain vehicle is registered for public use or for private use under this subsection or sub. (2g), is exempt from registration, or is operated with a reflectorized plate or a sign attached in the manner and containing registration decals specified under par. (dm) 3. Except as provided in sub. (2k), no person may operate and no owner may give permission for the operation of an all-terrain vehicle or utility terrain vehicle on an all-terrain vehicle route or an all-terrain vehicle trail unless the all-terrain vehicle or utility terrain vehicle is registered for public use under this subsection or sub. (2g).

23.33(2)(b) (b) Exemptions. An all-terrain vehicle or utility terrain vehicle is exempt from registration if it is:

23.33(2)(b)1. 1. Owned by the United States, another state or a political subdivision thereof, but the exterior of the all-terrain vehicle or utility terrain vehicle shall display in a visible manner the name of the owner.

23.33(2)(b)2m. 2m. Covered by a valid registration of a federally recognized American Indian tribe or band, if all of the following apply:

23.33(2)(b)2m.a. a. The registration program of the tribe or band is covered by an agreement under s. 23.35.

23.33(2)(b)2m.b. b. The all-terrain vehicle or utility terrain vehicle displays the registration decal required by the tribe or band.

23.33(2)(b)3. 3. Used exclusively for racing on a raceway facility.

23.33(2)(b)3m. 3m. Present in this state, for a period not to exceed 15 days, and if it is used exclusively as part of an advertisement being made for the manufacturer of the all-terrain vehicle or utility terrain vehicle.

23.33(2)(b)4. 4. Owned by a political subdivision of the state and used for enforcement or emergency purposes.

23.33(2)(b)5. 5. Specified as exempt from registration by department rule.

23.33(2)(c) (c) Registration; public use; fee.

23.33(2)(c)1.1. Any all-terrain vehicle or utility terrain vehicle may be registered for public use. The fee for the issuance or renewal of a registration certificate for public use for an all-terrain vehicle or utility terrain vehicle is $30. The department shall impose an additional late fee of $5 for the renewal of a registration certificate under this subdivision that is filed after the expiration date of the registration certificate unless the renewal is included with an application to transfer the registration certificate.

23.33(2)(c)2. 2. A person who is required to register an all-terrain vehicle or utility terrain vehicle for public use shall attach his or her own plate to the rear of the vehicle and shall affix a registration decal, furnished by the department, to each side of the vehicle in a place that is forward of the operator of the vehicle and that is in a place that is clearly visible. The plate shall be a minimum of 4 inches in height and a minimum of 7 1/2 inches in width. The plate shall be white and shall display, in black lettering, the registration number for the all-terrain vehicle or utility terrain vehicle issued by the department. The registration number shall be displayed so that it is a minimum of 1 1/2 inches in height, with a minimum of a 3/16 inch stroke. The person required to register the all-terrain vehicle or utility terrain vehicle shall maintain the plate so that it is in legible condition.

23.33(2)(d) (d) Registration; private use; fee. An all-terrain vehicle or utility terrain vehicle used exclusively for agricultural purposes or used exclusively on private property may be registered for private use. The fee for the issuance of a registration certificate for private use is $15. A person who registers an all-terrain vehicle or utility terrain vehicle for private use shall affix a registration decal, furnished by the department, to each side of the vehicle in a place that is forward of the operator of the vehicle and that is in a place that is clearly visible.

23.33(2)(dm) (dm) Registration; commercial owner; fee.

23.33(2)(dm)1.1. Every person who is an all-terrain vehicle or utility terrain vehicle manufacturer, all-terrain vehicle or utility terrain vehicle dealer, all-terrain vehicle or utility terrain vehicle distributor, or all-terrain vehicle or utility terrain vehicle renter or any combination thereof engaged in business in this state shall register with the department and obtain from the department a commercial all-terrain vehicle and utility terrain vehicle certificate.

23.33(2)(dm)2. 2. The fee for the issuance or renewal of a commercial all-terrain vehicle and utility terrain vehicle certificate is $90. Upon receipt of the application form required by the department and the fee required under this subdivision, the department shall issue to the applicant a commercial all-terrain vehicle and utility terrain vehicle certificate and 3 registration decals. The fee for additional registration decals is $30 per decal.

23.33(2)(dm)3. 3. A person who is required to obtain a commercial all-terrain vehicle and utility terrain vehicle certificate under subd. 1. shall attach in a clearly visible place a reflectorized plate issued by the department under s. 23.33 (2) (dm) 2., 2009 stats., or a similar plate or sign that is removable and temporarily but firmly mounted to any all-terrain vehicle or utility terrain vehicle that the person leases, rents, offers for sale or otherwise allows to be used whenever the all-terrain vehicle or utility terrain vehicle is being operated. A registration decal issued by the department shall be affixed to the plate or sign specified under this subdivision.

23.33(2)(dm)4. 4. Paragraphs (i), (ig), and (ir) do not apply to commercial all-terrain vehicle and utility terrain vehicle certificates or registration decals.

23.33(2)(e) (e) Other fees. The fee for the transfer of an all-terrain vehicle and utility terrain vehicle registration certificate is $5. The fee for the issuance of a duplicate all-terrain vehicle or utility terrain vehicle registration certificate, duplicate commercial all-terrain vehicle and utility terrain vehicle certificate or duplicate registration decals is $5. The fee for the issuance of registration decals to a county or municipality is $5. There is no fee for the issuance of registration decals to the state.

23.33(2)(f) (f) Effective periods; public use. A public-use registration certificate for an all-terrain vehicle or utility terrain vehicle is valid beginning on April 1 or the date of issuance or renewal and ending March 31 of the 2nd year following the date of issuance or renewal.

23.33(2)(g) (g) Effective period; private use. An all-terrain vehicle or utility terrain vehicle private-use registration certificate is valid from the date of issuance until ownership of the all-terrain vehicle or utility terrain vehicle is transferred.

23.33(2)(gm) (gm) Effective period; commercial owners. A commercial all-terrain vehicle and utility terrain vehicle certificate is valid beginning on April 1 or the date of issuance or renewal and ending March 31 of the 2nd year following the date of issuance or renewal.

23.33(2)(i) (i) Registration; issuers. For the issuance of original or duplicate registration documentation and for the transfer or renewal of registration documentation, the department may do any of the following:

23.33(2)(i)1. 1. Directly issue, transfer, or renew the registration documentation with or without using the service specified in par. (ig) 1.

23.33(2)(i)3. 3. Appoint persons who are not employees of the department as agents of the department to issue, transfer, or renew the registration documentation using either or both of the services specified in par. (ig) 1.

23.33(2)(ig) (ig) Registration; methods of issuance.

23.33(2)(ig)1.1. For the issuance of original or duplicate registration documentation and for the transfer or renewal of registration documentation, the department may implement either or both of the following procedures to be provided by the department and any agents appointed under par. (i) 3.:

23.33(2)(ig)1.a. a. A procedure under which the department or an agent appointed under par. (i) 3. accepts applications for registration documentation and issue a validated registration receipt at the time the applicant submits the application accompanied by the required fees.

23.33(2)(ig)1.b. b. A procedure under which the department or agent may accept applications for registration documentation and issue to each applicant all or some of the items of the registration documentation at the time the applicant submits the application accompanied by the required fees.

23.33(2)(ig)2. 2. Under either procedure under subd. 1., the applicant shall receive any remaining items of registration documentation directly from the department at a later date. The items of registration documentation issued at the time of the submittal of the application under either procedure shall be sufficient to allow the vehicle for which the application is submitted to be operated in compliance with the registration requirements under this subsection. The items of registration documentation issued under subd. 1. b. shall include at least one registration decal.

23.33(2)(ir) (ir) Registration; supplemental fees.

23.33(2)(ir)1.1. In addition to the applicable fee under par. (c), (d), or (e), each agent appointed under par. (i) 3. shall collect a service fee of $3 each time the agent issues a validated registration receipt under par. (ig) 1. a. The agent shall retain the entire amount of each service fee the agent collects.

Effective date text 1. In addition to the applicable fee under par. (c), (d), or (e), each agent appointed under par. (i) 3. who accepts an application to issue, renew, or transfer registration documentation in person and issues a validated registration receipt under par. (ig) 1. a. shall collect a service fee of $3 each time the agent issues the receipt. The agent shall retain the entire amount of each service fee the agent collects.

23.33(2)(ir)2. 2. In addition to the applicable fee under par. (c), (d), or (e), the department or the agent appointed under par. (i) 3. shall collect a service fee of $5 each time the service under par. (ig) 1. b. is provided. The agent shall remit to the department $1 of each service fee the agent collects.

23.33(2)(o) (o) Receipt of all-terrain vehicle fees. All fees remitted to or collected by the department under par. (ir) for services provided regarding all-terrain vehicles shall be credited to the appropriation account under s. 20.370 (9) (hu).

23.33(2)(om) (om) Receipt of utility terrain vehicle fees. All fees remitted to or collected by the department under par. (ir) for services provided regarding utility terrain vehicles shall be credited to the appropriation account under s. 20.370 (9) (hw).

23.33(2)(p) (p) Rules.

23.33(2)(p)1.1. The department may promulgate rules to establish eligibility and other criteria for the appointment of agents under par. (i) 3. and to regulate the activities of these agents.

23.33(2)(p)2. 2. The department may establish by rule additional procedures and requirements for all-terrain vehicle or utility terrain vehicle registration.

23.33(2g) (2g) Lac du Flambeau band registration program.

23.33(2g)(a)(a) Authorization for issuance. The Lac du Flambeau band may issue registration certificates for public use or private use for all-terrain vehicles or utility terrain vehicles that are equivalent to the registration certificates for public use or private use that are issued by the department. The Lac du Flambeau band may renew and transfer a registration certificate that it or the department has issued. The Lac du Flambeau band may issue duplicates of only those registration certificates that it issues under this subsection.

23.33(2g)(b) (b) Requirements for issuance; fees; effective periods.

23.33(2g)(b)1.1. For issuing or renewing a registration certificate under this subsection, the Lac du Flambeau band shall collect the same fee that would be collected for the equivalent registration certificate under sub. (2) (c) and (d). For transferring a registration certificate or issuing a duplicate registration certificate under this subsection, the Lac du Flambeau band shall collect the same fee that would be collected for the equivalent service under sub. (2) (e).

23.33(2g)(b)2. 2. The Lac du Flambeau band may not issue, renew or otherwise process registration certificates under this subsection in conjunction with discount coupons or as part of a promotion or other merchandising offer.

23.33(2g)(b)3. 3. For a registration certificate issued, transferred or renewed under this subsection, the effective period shall be the same as it would be for the equivalent registration certificate under sub. (2) (f) or (g).

23.33(2g)(b)4. 4. The Lac du Flambeau band may issue, renew or otherwise process registration certificates under this subsection only to applicants who appear in person on the Lac du Flambeau reservation.

23.33(2g)(c) (c) Requirements for registration applications and decals.

23.33(2g)(c)1.1. The Lac du Flambeau band shall use registration applications and registration certificates that are substantially similar to those under sub. (2) with regard to length, legibility and information content.

23.33(2g)(c)2. 2. The Lac du Flambeau band shall use registration decals that are substantially similar to those under sub. (2) with regard to color, size, legibility, information content and placement on the all-terrain vehicle or utility terrain vehicle.

23.33(2g)(c)3. 3. The Lac du Flambeau band shall use a sequential numbering system that includes a series of letters or initials that identify the Lac du Flambeau band as the issuing authority.

23.33(2g)(d) (d) Registration information. The Lac du Flambeau band shall provide registration information to the state in one of the following ways:

23.33(2g)(d)1. 1. By transmitting all additions, changes or deletions of registration information to persons identified in the agreement described in par. (f), for incorporation into the registration records of this state, within one working day after the addition, change or deletion.

23.33(2g)(d)2. 2. By establishing a 24-hour per day data retrieval system, consisting of either a law enforcement agency with 24-hour per day staffing or a computerized data retrieval system to which law enforcement officials of this state have access at all times.

23.33(2g)(e) (e) Reports; records; tax collection.

23.33(2g)(e)1.1. Before June 1 annually, the Lac du Flambeau band shall submit a report to the department notifying it of the number of each type of registration certificate that the Lac du Flambeau band issued, transferred or renewed for the period beginning on April 1 of the previous year and ending on March 31 of the year in which the report is submitted.

23.33(2g)(e)2. 2. For law enforcement purposes, the Lac du Flambeau band shall make available for inspection by the department during normal business hours the Lac du Flambeau band's records of all registration certificates issued, renewed or otherwise processed under this subsection, including copies of all applications made for certificates.

23.33(2g)(e)3. 3. The Lac du Flambeau band shall ensure that the record of each registration certificate issued, renewed or otherwise processed under this subsection, including a copy of each application made, is retained for at least 2 years after the date of expiration of the certificate.

23.33(2g)(e)4. 4. The Lac du Flambeau band shall collect the sales and use taxes due under s. 77.61 (1) on any all-terrain vehicle or utility terrain vehicle registered under this subsection and make the report in respect to those taxes. On or before the 15th day of each month, the Lac du Flambeau band shall pay to the department of revenue all taxes that the Lac du Flambeau band collected in the previous month.

23.33(2g)(f) (f) Applicability. This subsection does not apply unless the department and the Lac du Flambeau band have in effect a written agreement under which the Lac du Flambeau band agrees to comply with pars. (a) to (e) and that contains all of the following terms:

23.33(2g)(f)1. 1. The manner in which the Lac du Flambeau band will limit its treaty-based right to fish outside the Lac du Flambeau reservation.

23.33(2g)(f)2. 2. A requirement that the fees collected by the Lac du Flambeau band under par. (b) be used only for a program for registering all-terrain vehicles or utility terrain vehicles, for regulating all-terrain vehicles or utility terrain vehicles and their operation and for providing all-terrain vehicle trails and all-terrain vehicle and utility terrain vehicle facilities.

23.33(2j) (2j) Nonresident trail passes.

23.33(2j)(a)(a) In this subsection, "public all-terrain vehicle corridor" means an all-terrain vehicle trail or other established all-terrain vehicle corridor that is open to the public but does not include an all-terrain vehicle route.

23.33(2j)(b) (b) Except as provided in par. (e) and sub. (2k), no person may operate an all-terrain vehicle or a utility terrain vehicle on a public all-terrain vehicle corridor in this state unless a nonresident trail pass issued under this subsection is permanently affixed in a highly visible location on the forward half of the vehicle.

23.33(2j)(c) (c)

23.33(2j)(c)1.1. The fee for an annual nonresident trail pass issued under this section is $34.25. An annual nonresident trail pass maybe issued only by the department and persons appointed by the department and expires on March 31 of each year.

23.33(2j)(c)2. 2. The fee for a 5-day nonresident trail pass issued under this section is $19.25. A 5-day nonresident trail pass may be issued only by the department and persons appointed by the department.

23.33(2j)(d) (d) There is no fee for a nonresident trail pass issued for an all-terrain vehicle or utility terrain vehicle that is registered under sub. (2g) or s. 23.35. The department or Indian tribe or band shall issue a nonresident trail pass for such an all-terrain vehicle or utility terrain vehicle when it issues the registration certificate for the vehicle. The department shall provide Indian tribes or bands that register all-terrain vehicles or utility terrain vehicles under sub. (2g) or s. 23.35 with a supply of trail passes.

23.33(2j)(e) (e) An all-terrain vehicle or a utility terrain vehicle that is registered under sub. (2) (a) or an all-terrain vehicle or utility terrain vehicle that is exempt from registration under sub. (2) (b) 1., 3., 3m., or 4. is exempt from having a nonresident trail pass displayed as required under par. (b). The department may promulgate a rule to exempt all-terrain vehicles and utility terrain vehicles that are exempt from registration under sub. (2) (b) 5. from having nonresident trail passes displayed as required under par. (b) or may promulgate a rule to exempt owners of such vehicles from having to pay any applicable nonresident trail pass fee.

23.33(2j)(f) (f)

23.33(2j)(f)1.1. The department may appoint any person who is not an employee of the department as the department's agent to issue nonresident trail passes and collect the fees for these passes.

23.33(2j)(f)2. 2. Any person, including the department, who issues a nonresident trail pass shall collect in addition to the fee under par. (c) an issuing fee of 75 cents. An agent appointed under subd. 1. may retain 50 cents of the issuing fee to compensate the agent for the agent's services in issuing the pass.

23.33(2j)(f)3. 3. The department shall establish, by rule, procedures for issuing nonresident trail passes, and the department may promulgate rules regulating the activities of persons who are appointed to be agents under this paragraph.

23.33(2k) (2k) Weekend exemption. A person may operate an all-terrain vehicle or utility terrain vehicle in this state during the first full weekend in June of each year without registering the all-terrain vehicle or utility terrain vehicle under sub. (2) and without having been issued or displaying a nonresident trail pass under sub. (2j).

23.33(2m) (2m) Rental of all-terrain vehicles and utility terrain vehicles.

23.33(2m)(a)(a) No person who is engaged in the rental or leasing of all-terrain vehicles or utility terrain vehicles to the public may do any of the following:

23.33(2m)(a)1. 1. Rent or lease an all-terrain vehicle or utility terrain vehicle for operation by a person who will be operating the vehicle for the first time unless the person engaged in the rental or leasing gives the person instruction on how to operate the vehicle.

23.33(2m)(a)2. 2. Rent or lease an all-terrain vehicle or utility terrain vehicle to a person under 16 years of age.

23.33(2m)(a)3. 3. Rent or lease an all-terrain vehicle or utility terrain vehicle without first ascertaining that any person under the age of 18 who will be on the vehicle has protective headgear of the type required under s. 347.485 (1) (a).

23.33(2m)(b) (b) A person who is engaged in the rental or leasing of all-terrain vehicles or utility terrain vehicles to the public shall have clean, usable protective headgear available for rent in sufficient quantity to provide headgear to all persons under the age of 18 who will be on all-terrain vehicles or utility terrain vehicles that the person rents or leases.

23.33(2m)(c) (c) The department may promulgate rules to establish minimum standards for the instruction given under par. (a) 1.

23.33(3) (3) Rules of operation. No person may operate an all-terrain vehicle or utility terrain vehicle:

23.33(3)(a) (a) In any careless way so as to endanger the person or property of another.

23.33(3)(c) (c) On the private property of another without the consent of the owner or lessee. Failure to post private property does not imply consent for all-terrain vehicle or utility terrain vehicle use.

23.33(3)(cm) (cm) On public property that is posted as closed to all-terrain vehicle or utility terrain vehicle operation or on which the operation of an all-terrain vehicle or utility terrain vehicle is prohibited by law.

23.33(3)(d) (d) On Indian lands without the consent of the tribal governing body or Indian owner. Failure to post Indian lands does not imply consent for all-terrain vehicle or utility terrain vehicle use.

23.33(3)(eg) (eg) With any crossbow in his or her possession unless the crossbow is not cocked or is unloaded and enclosed in a carrying case.

23.33(3)(em) (em) With a passenger riding in or on any part of a utility terrain vehicle that is not designed or intended to be used by passengers.

23.33(3)(er) (er) With any bow in his or her possession unless the bow does not have an arrow nocked.

23.33(3)(f) (f) To drive or pursue any animal except as a part of normal farming operations involving the driving of livestock.

23.33(3)(g) (g) When within 150 feet of a dwelling at a speed exceeding 10 miles per hour. The speed limit specified in this paragraph does not apply to a person operating an all-terrain vehicle or utility terrain vehicle on a roadway that is designated as an all-terrain vehicle route.

23.33(3)(gm) (gm) On the frozen surface of public waters or on an all-terrain vehicle trail, at a speed exceeding 10 miles per hour or without yielding the right-of-way when within 100 feet of another person who is not operating a motor vehicle, all-terrain vehicle, utility terrain vehicle, or snowmobile. This paragraph does not apply to a person operating an all-terrain vehicle or utility terrain vehicle while competing in a sanctioned race or derby.

23.33(3)(h) (h) On the frozen surface of public waters within 100 feet of a fishing shanty at a speed exceeding 10 miles per hour.

23.33(3)(hg) (hg) At a speed exceeding 15 miles per hour when it is being operated on a roadway or adjacent to a roadway with a snow removal device attached, if it is more than 150 feet from a dwelling.

23.33(3)(hr) (hr) At a speed exceeding 5 miles per hour when it is being operated on a sidewalk or driveway with a snow removal device attached, regardless of its proximity to a dwelling.

23.33(3)(i) (i) In a manner which violates rules promulgated by the department. This paragraph does not authorize the department to promulgate or enforce a rule that imposes a speed restriction that is more stringent than a speed restriction specified under this subsection.

23.33(3c) (3c) Operation with firearms.

23.33(3c)(a)(a) No person may operate an all-terrain vehicle or utility terrain vehicle with any firearm in his or her possession unless the firearm is unloaded or is a handgun, as defined in s. 175.60 (1) (bm).

23.33(3c)(b) (b) Paragraph (a) does not apply to a firearm that is placed or possessed on an all-terrain vehicle or utility terrain vehicle that is stationary, as defined in s. 167.31 (1) (fg).

23.33(3e) (3e) Original seating. No person may operate a utility terrain vehicle unless he or she, and every occupant of the utility terrain vehicle, is seated on a seat that is original to the utility terrain vehicle as manufactured.

23.33(3g) (3g) Use of headgear. No person may operate or be a passenger on an all-terrain vehicle or utility terrain vehicle without wearing protective headgear of the type required under s. 347.485 (1) (a) and with the chin strap properly fastened, unless one of the following applies:

23.33(3g)(a) (a) The person is at least 18 years of age.

23.33(3g)(b) (b) The person is traveling for the purposes of hunting or fishing and is at least 12 years of age.

23.33(3g)(c) (c) The all-terrain vehicle or utility terrain vehicle is being operated for an agricultural purpose.

23.33(3g)(d) (d) The all-terrain vehicle or utility terrain vehicle is being operated by a person on land under the management and control of the person's immediate family.

23.33(4) (4) Operation on or near highways.

23.33(4)(a)(a) Freeways. No person may operate an all-terrain vehicle or utility terrain vehicle upon any part of any freeway which is a part of the federal system of interstate and defense highways. No person may operate an all-terrain vehicle or utility terrain vehicle upon any part of any other freeway unless the department of transportation authorizes the use of that vehicle on that freeway. No person may operate an all-terrain vehicle or utility terrain vehicle with a snow removal device attached upon any part of any freeway under any circumstances.

23.33(4)(b) (b) Other highways; operation restricted. No person may operate an all-terrain vehicle or utility terrain vehicle on a highway except as authorized under pars. (d), (e), and (f) and sub. (11) (am) 2. or as authorized by rules promulgated by the department and approved by the department of transportation.

23.33(4)(c) (c) Exceptions; municipal, state and utility operations; races and derbies; land surveying operations.

23.33(4)(c)1.1. Paragraphs (a) and (b) do not apply to the operator of an all-terrain vehicle or utility terrain vehicle owned by a municipality, state agency, or public utility, or by the Great Lakes Indian Fish and Wildlife Commission, while the operator is engaged in an emergency or in the operation of an all-terrain vehicle or utility terrain vehicle directly related to the functions of the municipality, state agency, or public utility, or of the Great Lakes Indian Fish and Wildlife Commission, if safety does not require strict adherence to these restrictions.

23.33(4)(c)1m. 1m. Paragraphs (a) and (b) do not apply to the operator of an all-terrain vehicle or utility terrain vehicle who is engaged in land surveying operations, if safety does not require strict adherence to the restrictions under pars. (a) and (b).

23.33(4)(c)2. 2. Paragraph (b) does not apply to a highway blocked off for special all-terrain vehicle or utility terrain vehicle events. A county, town, city or village may block off highways under its jurisdiction for the purpose of allowing special all-terrain vehicle or utility terrain vehicle events. No state trunk highway or connecting highway, or part thereof, may be blocked off by any county, town, city or village for any all-terrain vehicle or utility terrain vehicle race or derby. A county, town, city or village shall notify the local police department and the county sheriff's office at least one week in advance of the time and place of any all-terrain vehicle or utility terrain vehicle race or derby which may result in any street, or part thereof, of the county, town, city or village being blocked off.

23.33(4)(d) (d) Operation on roadway. A person may operate an all-terrain vehicle or utility terrain vehicle on the roadway portion of any highway only in the following situations:

23.33(4)(d)1. 1. To cross a roadway. The crossing of a roadway is authorized only if the crossing is done in the most direct manner practicable, if the crossing is made at a place where no obstruction prevents a quick and safe crossing, and if the operator stops the all-terrain vehicle or utility terrain vehicle prior to the crossing and yields the right-of-way to other vehicles, pedestrians, and electric personal assistive mobility devices using the roadway.

23.33(4)(d)2. 2. On any roadway which is seasonally not maintained for motor vehicle traffic. Operation of an all-terrain vehicle or utility terrain vehicle on this type of roadway is authorized only during the seasons when no maintenance occurs and only if the roadway is not officially closed to all-terrain vehicle or utility terrain vehicle traffic.

23.33(4)(d)3. 3. To cross a bridge, culvert, or railroad right-of-way. The crossing of a bridge, culvert, or railroad right-of-way is not authorized if the roadway is officially closed to all-terrain vehicle or utility terrain vehicle traffic. The crossing is authorized only if the crossing is done in the most direct manner practicable, if the crossing is made at a place where no obstruction prevents a quick and safe crossing, and if the operator stops the vehicle prior to the crossing and yields the right-of-way to other vehicles, pedestrians, and electric personal assistive mobility devices using the roadway.

23.33(4)(d)4. 4. On roadways which are designated as all-terrain vehicle routes. Operation of all-terrain vehicles and utility terrain vehicles on a roadway which is an all-terrain vehicle route is authorized only for the extreme right side of the roadway except that left turns may be made from any part of the roadway which is safe given prevailing conditions.

23.33(4)(d)5. 5. On roadways if the all-terrain vehicle or utility terrain vehicle is an implement of husbandry, if the all-terrain vehicle or utility terrain vehicle is used exclusively for agricultural purposes and if the all-terrain vehicle or utility terrain vehicle is registered for private use under sub. (2) (d) or (2g). Operation of an all-terrain vehicle or utility terrain vehicle which is an implement of husbandry on a roadway is authorized only for the extreme right side of the roadway except that left turns may be made from any part of the roadway which is safe given prevailing conditions.

23.33(4)(d)6. 6. On roadways if the operator of the all-terrain vehicle or utility terrain vehicle is a person who holds a Class A permit or a Class B permit under s. 29.193 (2) and who is traveling for the purposes of hunting or is otherwise engaging in an activity authorized by the permit.

23.33(4)(d)7. 7. On roadways of highways that are all-terrain vehicle trails.

23.33(4)(e) (e) Operation adjacent to roadway. A person may operate an all-terrain vehicle or utility terrain vehicle adjacent to a roadway on an all-terrain vehicle route or trail if the person operates the all-terrain vehicle or utility terrain vehicle in the following manner:

23.33(4)(e)1. 1. At a distance of 10 or more feet from the roadway along U.S. numbered highways and state and county highways. Travel on the median of a divided highway is prohibited except to cross.

23.33(4)(e)2. 2. Outside of the roadway along town highways.

23.33(4)(e)3. 3. During hours of darkness in the same direction as motor vehicle traffic in the nearest lane unless all of the following apply:

23.33(4)(e)3.a. a. The all-terrain vehicle route or trail is located at least 40 feet from the roadway or is separated from the roadway by a head lamp barrier.

23.33(4)(e)3.b. b. The use of the all-terrain vehicle route or trail is approved by the department of transportation with respect to all-terrain vehicle routes or trails located near or crossing state trunk highways or by the officer in charge of maintenance with respect to all-terrain vehicle routes or trails located near or crossing other highways.

23.33(4)(e)3m. 3m. During daylight hours, travel may be in either direction regardless of the flow of motor vehicle traffic.

23.33(4)(e)4. 4. Not in excess of the speed limits of the adjacent roadway.

23.33(4)(e)5. 5. With due regard to safety and in compliance with rules promulgated by the department and approved by the department of transportation.

23.33(4)(f) (f) Operation with snow removal device attached. Except as prohibited under par. (a), and subject to ordinances enacted under sub. (11) (am) 2., a person may operate an all-terrain vehicle or utility terrain vehicle with a snow removal device attached on a roadway or adjacent to a roadway or on a public sidewalk during the period beginning on October 1 and ending on April 30 of each year for the purpose of removing snow if such operation is necessary to travel to or from a site where the snow removal device will be used. The travel necessary to or from the site may not exceed 2 miles. Operation of such an all-terrain vehicle or utility terrain vehicle on a roadway or adjacent to a roadway is authorized only if the applicable roadway speed limit is 45 miles per hour or less. Operation on a roadway of such an all-terrain vehicle or utility terrain vehicle is authorized only for the extreme right side of the roadway except that left turns may be made from any part of the roadway where it is safe to do so given prevailing conditions. Operation adjacent to a roadway of such an all-terrain vehicle or utility terrain vehicle shall comply with the applicable speed limit and with par. (e) 1., 2., 3., 3m., and 5.

23.33(4c) (4c) Intoxicated operation of an all-terrain vehicle or utility terrain vehicle.

23.33(4c)(a)(a) Operation.

23.33(4c)(a)1.1. `Operating while under the influence of an intoxicant.' No person may operate an all-terrain vehicle or utility terrain vehicle while under the influence of an intoxicant to a degree which renders him or her incapable of safe operation of an all-terrain vehicle or utility terrain vehicle.

23.33(4c)(a)2. 2. `Operating with alcohol concentrations at or above specified levels.' No person may engage in the operation of an all-terrain vehicle or utility terrain vehicle while the person has an alcohol concentration of 0.08 or more.

23.33(4c)(a)2m. 2m. `Operating with a restricted controlled substance.' No person may engage in the operation of an all-terrain vehicle or utility terrain vehicle while the person has a detectable amount of a restricted controlled substance in his or her blood.

23.33(4c)(a)3. 3. `Operating with alcohol concentrations at specified levels; below age 21.' If a person has not attained the age of 21, the person may not engage in the operation of an all-terrain vehicle or utility terrain vehicle while he or she has an alcohol concentration of more than 0.0 but not more than 0.08.

23.33(4c)(a)4. 4. `Related charges.' A person may be charged with and a prosecutor may proceed upon a complaint based upon a violation of any combination of subd. 1., 2., or 2m. for acts arising out of the same incident or occurrence. If the person is charged with violating any combination of subd. 1., 2., or 2m., the offenses shall be joined. If the person is found guilty of any combination of subd. 1., 2., or 2m. for acts arising out of the same incident or occurrence, there shall be a single conviction for purposes of sentencing and for purposes of counting convictions under sub. (13) (b) 2. and 3. Subdivisions 1., 2., and 2m. each require proof of a fact for conviction which the others do not require.

23.33(4c)(a)5. 5. `Defenses.' In an action under subd. 2m. that is based on the defendant allegedly having a detectable amount of methamphetamine, gamma-hydroxybutyric acid, or delta-9-tetrahydrocannabinol in his or her blood, the defendant has a defense if he or she proves by a preponderance of the evidence that at the time of the incident or occurrence he or she had a valid prescription for methamphetamine or one of its metabolic precursors, gamma-hydroxybutyric acid, or delta-9-tetrahydrocannabinol.

23.33(4c)(b) (b) Causing injury.

23.33(4c)(b)1.1. ` Causing injury while under the influence of an intoxicant.' No person while under the influence of an intoxicant to a degree which renders him or her incapable of safe operation of an all-terrain vehicle or utility terrain vehicle may cause injury to another person by the operation of an all-terrain vehicle or utility terrain vehicle.

23.33(4c)(b)2. 2. `Causing injury with alcohol concentrations at or above specified levels.' No person who has an alcohol concentration of 0.08 or more may cause injury to another person by the operation of an all-terrain vehicle or utility terrain vehicle.

23.33(4c)(b)2m. 2m. `Causing injury while operating with a restricted controlled substance.' No person who has a detectable amount of a restricted controlled substance in his or her blood may cause injury to another person by the operation of an all-terrain vehicle or utility terrain vehicle.

23.33(4c)(b)3. 3. `Related charges.' A person may be charged with and a prosecutor may proceed upon a complaint based upon a violation of any combination of subd. 1., 2., or 2m. for acts arising out of the same incident or occurrence. If the person is charged with violating any combination of subd. 1., 2., or 2m. in the complaint, the crimes shall be joined under s. 971.12. If the person is found guilty of any combination of subd. 1., 2., or 2m. for acts arising out of the same incident or occurrence, there shall be a single conviction for purposes of sentencing and for purposes of counting convictions under sub. (13) (b) 2. and 3. Subdivisions 1., 2., and 2m. each require proof of a fact for conviction which the others do not require.

23.33(4c)(b)4. 4. `Defenses.'

23.33(4c)(b)4.a.a. In an action under this paragraph, the defendant has a defense if he or she proves by a preponderance of the evidence that the injury would have occurred even if he or she had been exercising due care and he or she had not been under the influence of an intoxicant, did not have an alcohol concentration of 0.08 or more, or did not have a detectable amount of a restricted controlled substance in his or her blood.

23.33(4c)(b)4.b. b. In an action under subd. 2m. that is based on the defendant allegedly having a detectable amount of methamphetamine, gamma-hydroxybutyric acid, or delta-9-tetrahydrocannabinol in his or her blood, the defendant has a defense if he or she proves by a preponderance of the evidence that at the time of the incident or occurrence he or she had a valid prescription for methamphetamine or one of its metabolic precursors, gamma-hydroxybutyric acid, or delta-9-tetrahydrocannabinol.

23.33(4g) (4g) Preliminary breath screening test.

23.33(4g)(a)(a) Requirement. A person shall provide a sample of his or her breath for a preliminary breath screening test if a law enforcement officer has probable cause to believe that the person is violating or has violated the intoxicated operation of an all-terrain vehicle or utility terrain vehicle law and if, prior to an arrest, the law enforcement officer requested the person to provide this sample.

23.33(4g)(b) (b) Use of test results. A law enforcement officer may use the results of a preliminary breath screening test for the purpose of deciding whether or not to arrest a person for a violation of the intoxicated operation of an all-terrain vehicle or utility terrain vehicle law or for the purpose of deciding whether or not to request a chemical test under sub. (4p). Following the preliminary breath screening test, chemical tests may be required of the person under sub. (4p).

23.33(4g)(c) (c) Admissibility. The result of a preliminary breath screening test is not admissible in any action or proceeding except to show probable cause for an arrest, if the arrest is challenged, or to show that a chemical test was properly required of a person under sub. (4p).

23.33(4g)(d) (d) Refusal. There is no penalty for a violation of par. (a). Subsection (13) (a) and the general penalty provision under s. 939.61 do not apply to that violation.

23.33(4j) (4j) Applicability of the intoxicated operation of an all-terrain vehicle or utility terrain vehicle law. In addition to being applicable upon highways, the intoxicated operation of an all-terrain vehicle or utility terrain vehicle law is applicable upon all premises held out to the public for use of their all-terrain vehicles or utility terrain vehicles, whether such premises are publicly or privately owned and whether or not a fee is charged for the use thereof.

23.33(4L) (4L) Implied consent. Any person who engages in the operation of an all-terrain vehicle or utility terrain vehicle upon the public highways of this state, or in those areas enumerated in sub. (4j), is deemed to have given consent to provide one or more samples of his or her breath, blood or urine for the purpose of authorized analysis as required under sub. (4p). Any person who engages in the operation of an all-terrain vehicle or utility terrain vehicle within this state is deemed to have given consent to submit to one or more chemical tests of his or her breath, blood or urine for the purpose of authorized analysis as required under sub. (4p).

23.33(4p) (4p) Chemical tests.

23.33(4p)(a)(a) Requirement.

23.33(4p)(a)1.1. `Samples; submission to tests.' A person shall provide one or more samples of his or her breath, blood or urine for the purpose of authorized analysis if he or she is arrested for a violation of the intoxicated operation of an all-terrain vehicle or utility terrain vehicle law and if he or she is requested to provide the sample by a law enforcement officer. A person shall submit to one or more chemical tests of his or her breath, blood or urine for the purpose of authorized analysis if he or she is arrested for a violation of the intoxicated operation of an all-terrain vehicle or utility terrain vehicle law and if he or she is requested to submit to the test by a law enforcement officer.

23.33(4p)(a)2. 2. `Information.' A law enforcement officer requesting a person to provide a sample or to submit to a chemical test under subd. 1. shall inform the person of all of the following at the time of the request and prior to obtaining the sample or administering the test:

23.33(4p)(a)2.a. a. That he or she is deemed to have consented to tests under sub. (4L).

23.33(4p)(a)2.b. b. That a refusal to provide a sample or to submit to a chemical test constitutes a violation under par. (e) and is subject to the same penalties and procedures as a violation of sub. (4c) (a) 1.

23.33(4p)(a)2.c. c. That in addition to the designated chemical test under par. (b) 2., he or she may have an additional chemical test under par. (c) 1.

23.33(4p)(a)3. 3. `Unconscious person.' A person who is unconscious or otherwise not capable of withdrawing consent is presumed not to have withdrawn consent under this paragraph, and if a law enforcement officer has probable cause to believe that the person violated the intoxicated operation of an all-terrain vehicle or utility terrain vehicle law, one or more chemical tests may be administered to the person without a request under subd. 1. and without providing information under subd. 2.

23.33(4p)(b) (b) Chemical tests.

23.33(4p)(b)1.1. `Test facility.' Upon the request of a law enforcement officer, a test facility shall administer a chemical test of breath, blood or urine for the purpose of authorized analysis. A test facility shall be prepared to administer 2 of the 3 chemical tests of breath, blood or urine for the purpose of authorized analysis. The department may enter into agreements for the cooperative use of test facilities.

23.33(4p)(b)2. 2. `Designated chemical test.' A test facility shall designate one chemical test of breath, blood or urine which it is prepared to administer first for the purpose of authorized analysis.

23.33(4p)(b)3. 3. `Additional chemical test.' A test facility shall specify one chemical test of breath, blood or urine, other than the test designated under subd. 2., which it is prepared to administer for the purpose of authorized analysis as an additional chemical test.

23.33(4p)(b)4. 4. `Validity; procedure.' A chemical test of blood or urine conducted for the purpose of authorized analysis is valid as provided under s. 343.305 (6). The duties and responsibilities of the laboratory of hygiene, department of health services and department of transportation under s. 343.305 (6) apply to a chemical test of blood or urine conducted for the purpose of authorized analysis under this subsection. Blood may be withdrawn from a person arrested for a violation of the intoxicated operation of an all-terrain vehicle or utility terrain vehicle law only by a physician, registered nurse, medical technologist, physician assistant or person acting under the direction of a physician and the person who withdraws the blood, the employer of that person and any hospital where blood is withdrawn have immunity from civil or criminal liability as provided under s. 895.53

23.33(4p)(b)5. 5. `Report.' A test facility which administers a chemical test of breath, blood or urine for the purpose of authorized analysis under this subsection shall prepare a written report which shall include the findings of the chemical test, the identification of the law enforcement officer or the person who requested a chemical test and the identification of the person who provided the sample or submitted to the chemical test. The test facility shall transmit a copy of the report to the law enforcement officer and the person who provided the sample or submitted to the chemical test.

23.33(4p)(c) (c) Additional and optional chemical tests.

23.33(4p)(c)1.1. `Additional chemical test.' If a person is arrested for a violation of the intoxicated operation of an all-terrain vehicle or utility terrain vehicle law or is the operator of an all-terrain vehicle or utility terrain vehicle involved in an accident resulting in great bodily harm to or the death of someone and if the person is requested to provide a sample or to submit to a test under par. (a) 1., the person may request the test facility to administer the additional chemical test specified under par. (b) 3. or, at his or her own expense, reasonable opportunity to have any qualified person administer a chemical test of his or her breath, blood or urine for the purpose of authorized analysis.

23.33(4p)(c)2. 2. `Optional test.' If a person is arrested for a violation of the intoxicated operation of an all-terrain vehicle or utility terrain vehicle law and if the person is not requested to provide a sample or to submit to a test under par. (a) 1., the person may request the test facility to administer a chemical test of his or her breath or, at his or her own expense, reasonable opportunity to have any qualified person administer a chemical test of his or her breath, blood or urine for the purpose of authorized analysis. If a test facility is unable to perform a chemical test of breath, the person may request the test facility to administer the designated chemical test under par. (b) 2. or the additional chemical test under par. (b) 3.

23.33(4p)(c)3. 3. `Compliance with request.' A test facility shall comply with a request under this paragraph to administer any chemical test it is able to perform.

23.33(4p)(c)4. 4. `Inability to obtain chemical test.' The failure or inability of a person to obtain a chemical test at his or her own expense does not preclude the admission of evidence of the results of a chemical test required and administered under pars. (a) and (b).

23.33(4p)(d) (d) Admissibility; effect of test results; other evidence. The results of a chemical test required or administered under par. (a), (b) or (c) are admissible in any civil or criminal action or proceeding arising out of the acts committed by a person alleged to have violated the intoxicated operation of an all-terrain vehicle or utility terrain vehicle law on the issue of whether the person was under the influence of an intoxicant or the issue of whether the person had alcohol concentrations at or above specified levels or a detectable amount of a restricted controlled substance in his or her blood. Results of these chemical tests shall be given the effect required under s. 885.235. This subsection does not limit the right of a law enforcement officer to obtain evidence by any other lawful means.

23.33(4p)(e) (e) Refusal. No person may refuse a lawful request to provide one or more samples of his or her breath, blood or urine or to submit to one or more chemical tests under par. (a). A person shall not be deemed to refuse to provide a sample or to submit to a chemical test if it is shown by a preponderance of the evidence that the refusal was due to a physical inability to provide the sample or to submit to the test due to a physical disability or disease unrelated to the use of an intoxicant. Issues in any action concerning violation of par. (a) or this paragraph are limited to:

23.33(4p)(e)1. 1. Whether the law enforcement officer had probable cause to believe the person was violating or had violated the intoxicated operation of an all-terrain vehicle or utility terrain vehicle law.

23.33(4p)(e)2. 2. Whether the person was lawfully placed under arrest for violating the intoxicated operation of an all-terrain vehicle or utility terrain vehicle law.

23.33(4p)(e)3. 3. Whether the law enforcement officer requested the person to provide a sample or to submit to a chemical test and provided the information required under par. (a) 2. or whether the request and information was unnecessary under par. (a) 3.

23.33(4p)(e)4. 4. Whether the person refused to provide a sample or to submit to a chemical test.

23.33(4t) (4t) Report arrest to department. If a law enforcement officer arrests a person for a violation of the intoxicated operation of an all-terrain vehicle or utility terrain vehicle law or the refusal law, the law enforcement officer shall notify the department of the arrest as soon as practicable.

23.33(4x) (4x) Officer's action after arrest for operating an all-terrain vehicle or utility terrain vehicle while under influence of intoxicant. A person arrested for a violation of sub. (4c) (a) 1. or 2. or a local ordinance in conformity therewith or sub. (4c) (b) 1. or 2. may not be released until 12 hours have elapsed from the time of his or her arrest or unless a chemical test administered under sub. (4p) (a) 1. shows that the person has an alcohol concentration of 0.05 or less, but the person may be released to his or her attorney, spouse, relative or other responsible adult at any time after arrest.

23.33(4z) (4z) Public education program.

23.33(4z)(a)(a) The department shall promulgate rules to provide for a public education program to:

23.33(4z)(a)1. 1. Inform all-terrain vehicle and utility terrain vehicle operators of the prohibitions and penalties included in the intoxicated operation of an all-terrain vehicle or utility terrain vehicle law.

23.33(4z)(a)2. 2. Provide for the development of signs briefly explaining the intoxicated operation of an all-terrain vehicle or utility terrain vehicle law.

23.33(4z)(b) (b) The department shall develop and issue an educational pamphlet on the intoxicated operation of an all-terrain vehicle or utility terrain vehicle law to be distributed, beginning in 1989, to persons issued all-terrain vehicle or utility terrain vehicle registration certificates under subs. (2) and (2g).

23.33(5) (5) Age restrictions; safety certification program.

23.33(5)(a)(a) All-terrain vehicles; age restriction.

23.33(5)(a)1.1. Subject to subds. 2. to 5., no person under 12 years of age may operate an all-terrain vehicle unless any of the following applies:

23.33(5)(a)1.a. a. He or she is operating the all-terrain vehicle for an agricultural purpose and he or she is under the supervision of a person over 18 years of age. For purposes of this subd. 1. a., supervision does not require that the person under 12 years of age be subject to continuous direction or control by the person over 18 years of age.

23.33(5)(a)1.b. b. He or she is operating a small all-terrain vehicle on an all-terrain vehicle trail designated by the department and he or she is accompanied by his or her parent or guardian or by a person who is at least 18 years of age who is designated by the parent or guardian.

23.33(5)(a)2. 2. No person who is under 12 years of age may operate an all-terrain vehicle that is an implement of husbandry on a roadway under any circumstances.

23.33(5)(a)3. 3. No person who is under 12 years of age may operate an all-terrain vehicle on a roadway under the authorization provided under sub. (4) (d) 6. under any circumstances.

23.33(5)(a)4. 4. No person who is under 16 years of age may operate an all-terrain vehicle under the authority provided under sub. (4) (d) 4. or 7. unless the person is accompanied by his or her parent or guardian or by a person who is at least 18 years of age who is designated by the parent or guardian.

23.33(5)(a)5. 5. No person who is under 16 years of age may operate an all-terrain vehicle under the authorization provided under sub. (4) (f) under any circumstances.

23.33(5)(a)6. 6. No person who is under 12 years of age may rent or lease an all-terrain vehicle.

23.33(5)(am) (am) Utility terrain vehicles; age restriction.

23.33(5)(am)1.1. Except as provided in subd. 2., no person may operate, rent, or lease a utility terrain vehicle unless he or she is at least 16 years of age.

23.33(5)(am)2. 2. A person who is under 16 years of age may operate a utility terrain vehicle if the person operates the utility terrain vehicle for an agricultural purpose and he or she is under the supervision of a person over 18 years of age. For purposes of this subdivision, supervision does not require that the person under 16 years of age be subject to continuous direction or control by the person over 18 years of age.

23.33(5)(b) (b) Safety certificate.

23.33(5)(b)1.1. No person who is at least 12 years of age and who is born on or after January 1, 1988, may operate an all-terrain vehicle unless he or she holds a valid safety certificate issued by the department, another state, or a province of Canada.

23.33(5)(b)1m. 1m. No person who is at least 16 years of age and who is born on or after January 1, 1988, may operate a utility terrain vehicle unless he or she holds a valid safety certificate issued by the department, another state, or a province of Canada.

23.33(5)(b)2. 2. Any person who is required to hold an all-terrain vehicle or utility terrain vehicle safety certificate while operating an all-terrain vehicle or utility terrain vehicle shall carry the certificate on the all-terrain vehicle or utility terrain vehicle and shall display the certificate to a law enforcement officer on request. Persons enrolled in a safety certification program approved by the department may operate an all-terrain vehicle or utility terrain vehicle in an area designated by the instructor.

23.33(5)(c) (c) Exceptions.

23.33(5)(c)1.1. In this paragraph, "land on which operation is authorized" means land under the management and control of a person who consents to the operation of an all-terrain vehicle or utility terrain vehicle on the land.

23.33(5)(c)2. 2. Paragraphs (a), (am), and (b) do not apply to a person who operates an all-terrain vehicle or utility terrain vehicle exclusively on land that is either of the following:

23.33(5)(c)2.a. a. Land under the management and control of the person's immediate family.

23.33(5)(c)2.b. b. Land, other than land described under subd. 2. a., on which operation is authorized.

23.33(5)(c)3. 3. A person who operates an all-terrain vehicle or utility terrain vehicle on land on which operation is authorized qualifies for the exception under subd. 2. b. only if the person is under 12 years of age and operates the all-terrain vehicle or utility terrain vehicle when accompanied by his or her parent or guardian or by a person who is at least 18 years of age who is designated by the parent or guardian.

23.33(5)(c)4. 4. Notwithstanding the safety certificate requirements under par. (b), a person is not required to hold a safety certificate if all of the following apply:

23.33(5)(c)4.a. a. The person operates an all-terrain vehicle or utility terrain vehicle at an all-terrain vehicle or utility terrain vehicle demonstration event.

23.33(5)(c)4.b. b. The event under subd. 4. a. is sponsored by an all-terrain vehicle dealer, a utility terrain vehicle dealer, an all-terrain vehicle club, a utility terrain vehicle club, this state, a city, a village, a town, or a county.

23.33(5)(c)4.c. c. If the person is under 18 years of age, the person is accompanied by his or her parent or guardian or is accompanied by a person over 18 years of age who is designated by the parent or guardian.

23.33(5)(c)4.d. d. Notwithstanding sub. (3g) (a), the person wears protective headgear of the type required under s. 347.485 (1).

23.33(5)(c)4.e. e. The person operates the all-terrain vehicle or utility terrain vehicle in a closed-course area in the manner prescribed by the event sponsor.

23.33(5)(d) (d) Safety certification program established. The department shall establish or supervise the establishment of a program of instruction on all-terrain vehicle and utility terrain vehicle laws, including the intoxicated operation of an all-terrain vehicle or utility terrain vehicle law, regulations, safety and related subjects. The department shall establish by rule an instruction fee for this program. The department shall issue certificates to persons successfully completing the program. An instructor conducting the program of instruction under this paragraph shall collect the fee from each person who receives instruction. The department may determine the portion of this fee, which may not exceed 50%, that the instructor may retain to defray expenses incurred by the instructor in conducting the program. The instructor shall remit the remainder of the fee or, if nothing is retained, the entire fee to the department. The department shall issue a duplicate certificate of accomplishment to a person who is entitled to a duplicate certificate of accomplishment and who pays a fee of $2.75.

23.33(5m) (5m) Safety program.

23.33(5m)(a)(a) The department shall establish a program to award grants to organizations that meet the eligibility requirements under par. (b).

23.33(5m)(b) (b) To be eligible for a grant under this subsection, an organization shall meet all of the following requirements:

23.33(5m)(b)1. 1. The organization is a nonstock corporation organized in this state.

23.33(5m)(b)2. 2. The organization promotes the operation of all-terrain vehicles in a manner that is safe and responsible and that does not harm the environment.

23.33(5m)(b)3. 3. The organization promotes the operation of all-terrain vehicles in a manner that does not conflict with the laws, rules, and departmental policies that relate to the operation of all-terrain vehicles.

23.33(5m)(b)4. 4. The interest of the organization is limited to the recreational operation of all-terrain vehicles on all-terrain vehicle trails and other areas that are off the highways.

23.33(5m)(b)5. 5. The organization has a board of directors that has a majority of members who are representatives of all-terrain vehicle clubs.

23.33(5m)(b)6. 6. The organization provides support to all-terrain vehicle clubs.

23.33(5m)(c) (c) An organization receiving a grant under this subsection shall use the grant moneys to promote and provide support to the program established under sub. (5) by conducting activities that include all of the following:

23.33(5m)(c)1. 1. Collecting data on the recreational operation of all-terrain vehicles off the highways.

23.33(5m)(c)2. 2. Providing assistance to the department in locating, recruiting, and training instructors for the program established under sub. (5) (d).

23.33(5m)(c)3. 3. Attempting to increase participation by current and future all-terrain vehicle operators and owners in the program established under sub. (5) (d).

23.33(5m)(c)4. 4. Assisting the department of natural resources and the department of tourism in creating an outreach program to inform local communities of appropriate all-terrain vehicle use in their communities and of the economic benefits that may be gained from promoting tourism to attract all-terrain vehicle operators.

23.33(5m)(c)5. 5. Attempting to improve and maintain its relationship with the department of natural resources, the department of tourism, all-terrain vehicle dealers, all-terrain vehicle manufacturers, snowmobile clubs, as defined in s. 350.138 (1) (e), snowmobile alliances, as defined in s. 350.138 (1) (d), and other organizations that promote the recreational operation of snowmobiles.

23.33(5m)(c)6. 6. Recruiting, assisting in the training of, and providing support to a corps of volunteers that will assist in providing instruction on the safe and responsible operation of all-terrain vehicles that is given in the field to all-terrain vehicle operators.

23.33(5m)(c)7. 7. Publishing a manual in cooperation with the department that shall be used to train volunteers in monitoring the recreational operation of all-terrain vehicles for safety issues and other issues that relate to the responsible operation of all-terrain vehicles.

23.33(5m)(d) (d) The department shall pay the grants from the appropriation under s. 20.370 (5) (cx).

23.33(5r) (5r) Landowner incentive program.

23.33(5r)(a)(a) In this subsection "public all-terrain vehicle corridor" has the meaning given in s. 23.33 (2j) (a).

23.33(5r)(b) (b) The department shall establish a program to make incentive payments to private landowners who permit public all-terrain vehicle corridors on their lands and who apply for the payments.

23.33(5r)(c) (c) An application is not considered complete until the forester or another employee of each county in which the public all-terrain vehicle corridor is located measures the length of the corridor in that county for the purpose of calculating the payment.

23.33(5r)(d) (d) Incentive payments under the program shall be calculated as follows:

23.33(5r)(d)1. 1. For a public all-terrain vehicle corridor that was open to the public for 60 days or more but for less than 180 days in the previous fiscal year, the incentive payment shall be $25 per mile.

23.33(5r)(d)2. 2. For a public all-terrain vehicle corridor that was open to the public for 180 days or more but for less than 270 days in the previous fiscal year, the incentive payment shall be $75 per mile.

23.33(5r)(d)3. 3. For a public all-terrain vehicle corridor that was open to the public for 270 days or more in the previous fiscal year, the incentive payment shall be $100 per mile.

23.33(5r)(e) (e) If a private landowner enters into an agreement with a county to allow a public all-terrain vehicle corridor on the landowner's land for a period of at least 5 years, the landowner shall receive a supplemental payment, in addition to the payment as calculated under par. (d), that equals 10 percent of the payment calculated under par. (d) for each full or partial fiscal year that is included in the 5-year period.

23.33(5r)(f) (f) If the total amount of incentive payments made in a given fiscal year would exceed the amount available for the payments, the department shall establish a system to prorate the payments.

23.33(5r)(g) (g) During fiscal year 2007-08, the department may expend up to $100,000 from the appropriation under s. 20.370 (5) (cv) for incentive payments under this program.

23.33(6) (6) Equipment requirements.

23.33(6)(a)(a) A person who operates an all-terrain vehicle or utility terrain vehicle during hours of darkness or during daylight hours on any highway right-of-way is required to display a lighted headlamp and tail lamp on the all-terrain vehicle or utility terrain vehicle.

23.33(6)(b) (b) The headlamp on an all-terrain vehicle or utility terrain vehicle is required to display a white light of sufficient illuminating power to reveal any person, vehicle or substantial object at a distance of at least 200 feet ahead of the all-terrain vehicle or utility terrain vehicle.

23.33(6)(c) (c) The tail lamp on an all-terrain vehicle or utility terrain vehicle is required to display a red light plainly visible during hours of darkness from a distance of 500 feet to the rear.

23.33(6)(d) (d) Every all-terrain vehicle and utility terrain vehicle is required to be equipped with at least one brake operated either by hand or by foot.

23.33(6)(e) (e) Every all-terrain vehicle and utility terrain vehicle is required to be equipped with a functioning muffler to prevent excessive or unusual noise and with a functioning spark arrester of a type approved by the U.S. forest service. This paragraph does not apply to an all-terrain vehicle or utility terrain vehicle that is operated exclusively by means of an electric motor.

23.33(6)(f) (f) An all-terrain vehicle may not be modified so that its maximum width exceeds 50 inches.

23.33(6)(g) (g) An all-terrain vehicle may not be operated with tires other than low-pressure tires or non-pneumatic tires.

23.33(6)(h) (h) A person who operates an all-terrain vehicle or utility terrain vehicle with a snow removal device attached as authorized under s. 23.33 (4) (f) is required to display at least one or more flashing or rotating amber or yellow lights, and at least one of these lights shall be visible from every direction.

23.33(6)(i) (i) No person may operate a utility terrain vehicle unless each passenger is wearing a safety belt installed by the manufacturer and fastened in a manner prescribed by the manufacturer of the safety belt which permits the safety belt to act as a body restraint.

23.33(6m) (6m) Noise limits. No person may manufacture, sell, rent or operate an all-terrain vehicle or utility terrain vehicle that is constructed in such a manner that noise emitted from the vehicle exceeds 96 decibels on the A scale as measured in the manner prescribed under rules promulgated by the department.

23.33(6r) (6r) Passenger restrictions. No person may ride in or on any part of a utility terrain vehicle that is not designed or intended to be used by passengers.

23.33(7) (7) Accidents.

23.33(7)(a)(a) If an accident results in the death of any person or in the injury of any person which requires the treatment of the person by a physician, the operator of each all-terrain vehicle and utility terrain vehicle involved in the accident shall give notice of the accident to a conservation warden or local law enforcement officer as soon as possible and shall file a written report of the accident with the department on the form provided by it within 10 days after the accident.

23.33(7)(b) (b) If the operator of an all-terrain vehicle or utility terrain vehicle is physically incapable of making the report required by this subsection and there was another witness to the accident capable of making the report, the witness may make the report.

23.33(8) (8) Routes and trails.

23.33(8)(a)(a) Department authority. The department shall encourage and supervise a system of all-terrain vehicle routes and trails. The department may establish standards and procedures for certifying the designation of all-terrain vehicle routes and trails.

23.33(8)(b) (b) Routes. A town, village, city or county may designate highways as all-terrain vehicle routes. No state trunk highway or connecting highway may be designated as an all-terrain vehicle route unless the department of transportation approves the designation.

23.33(8)(c) (c) Trails. A town, village, city, county or the department may designate corridors through land which it owns or controls, or for which it obtains leases, easements or permission, for use as all-terrain vehicle trails.

23.33(8)(d) (d) Restrictions. The designating authority may specify effective periods for the use of all-terrain vehicle routes and trails and may restrict or prohibit the operation of an all-terrain vehicle or utility terrain vehicle during certain periods of the year.

23.33(8)(e) (e) Signs. The department, in cooperation with the department of transportation, shall establish uniform all-terrain vehicle route and trail signs and standards and uniform signs and standards for the operation of utility terrain vehicles on all-terrain vehicle routes and trails. The standards may not require that any additional signs be placed on all-terrain vehicle routes concerning the operation of all-terrain vehicles or utility terrain vehicles with snow removal devices attached.

23.33(8)(f) (f) Interference with signs and standards prohibited.

23.33(8)(f)1.1. No person may intentionally remove, damage, deface, move, obstruct, or interfere with the effective operation of any uniform all-terrain vehicle route or trail sign or standard or any uniform sign or standard for the operation of a utility terrain vehicle on an all-terrain vehicle route or trail if the sign or standard is legally placed by the state, any municipality or any authorized individual.

23.33(8)(f)2. 2. No person may possess any uniform all-terrain vehicle route or trail sign or standard, or any uniform sign or standard for the operation of a utility terrain vehicle on an all-terrain vehicle route or trail, of the type established by the department for the warning, instruction or information of the public, unless he or she obtained the uniform sign or standard in a lawful manner. Possession of a uniform all-terrain vehicle route or trail sign or standard or uniform sign or standard for the operation of a utility terrain vehicle on an all-terrain vehicle route or trail creates a rebuttable presumption of illegal possession.

23.33(9) (9) Administration; enforcement; aids.

23.33(9)(a)(a) Enforcement. The department may utilize moneys received under sub. (2) for all-terrain vehicle and utility terrain vehicle registration aids administration and for the purposes specified under s. 20.370 (3) (as) and (5) (er) including costs associated with enforcement, safety education, accident reports and analysis, law enforcement aids to counties, and other similar costs in administering and enforcing this section.

23.33(9)(b) (b) All-terrain vehicle projects. Any of the following all-terrain vehicle projects are eligible for funding as a state all-terrain vehicle project from the appropriation account under s. 20.370 (1) (ms) or for aid as a nonstate all-terrain vehicle project from the appropriation accounts under s. 20.370 (5) (ct) and (cu):

23.33(9)(b)1. 1. Acquisition of an easement or land in fee simple.

23.33(9)(b)2. 2. Development of all-terrain vehicle facilities such as parking areas, riding areas, shelters, toilets or other improvements.

23.33(9)(b)3. 3. Development of all-terrain vehicle routes or all-terrain vehicle trails.

23.33(9)(b)4. 4. Development or maintenance of a snowmobile route or trail or an off-the-road motorcycle trail or facility if the route, trail or facility is open for use by all-terrain vehicles.

23.33(9)(b)5. 5. Maintenance of all-terrain vehicle routes or all-terrain vehicle trails.

23.33(9)(b)6. 6. Purchase of liability insurance.

23.33(9)(bb) (bb) Signs. In addition to the projects listed in par. (b), the department may provide aid from the appropriation under s. 20.370 (5) (ct) or (cu) to a town, village, city or county for up to 100% of the cost of placing signs developed under sub. (4z) (a) 2.

23.33(9)(bd) (bd) All-terrain and utility terrain vehicle projects; stewardship funding.

23.33(9)(bd)1.1. The department may obligate from the appropriation account under s. 20.866 (2) (ta) moneys for state projects and for aids to counties, cities, villages, or towns for nonstate projects. The projects may be any of the following:

23.33(9)(bd)1.a. a. Acquisitions of easements and land as specified in par. (b) 1.

23.33(9)(bd)1.b. b. Development of facilities, routes, and trails as specified in par. (b) 2. and 3.

23.33(9)(bd)1.c. c. Development of a snowmobile route or trail or an off-the-road motorcycle trail or facility if the route, trail or facility is open for use by all-terrain vehicles.

23.33(9)(bd)1.d. d. Improvement of all-terrain vehicle trails for use by utility terrain vehicles.

23.33(9)(bd)1.e. e. Placement of signs developed under sub. (4z) (a) 2.

23.33(9)(bd)2. 2. Moneys obligated from the appropriation account under s. 20.866 (2) (ta) for a project under subd. 1. shall be limited to no more than 80 percent of the cost of the project. The county, city, village, or town receiving the aid is responsible for the remainder of the project cost.

23.33(9)(bg) (bg) Projects for utility terrain vehicles. A project to improve or maintain all-terrain vehicle trails for use by utility terrain vehicles is eligible for funding as a state utility terrain vehicle project from the appropriation account under s. 20.370 (1) (mr) or for aid as a nonstate utility vehicle project from the appropriation accounts under s. 20.370 (5) (eu) and (gr). The maximum amount allowed for aid under this paragraph is $100 per mile for all-terrain vehicle trails that are maintained not less than 3 months per year including the months of June, July, and August. If the requests for aid for projects under this paragraph exceed the funds available, the department shall distribute available funds to qualified applicants on a proportional basis.

23.33(10) (10) Liability of landowners. Section 895.52 applies to this section.

23.33(11) (11) Local ordinances.

23.33(11)(a)(a) Counties, towns, cities and villages may enact ordinances regulating all-terrain vehicles and utility terrain vehicles on all-terrain vehicle trails maintained by or on all-terrain vehicle routes designated by the county, city, town or village.

23.33(11)(am) (am)

23.33(11)(am)1.1. Any county, town, city or village may enact an ordinance which is in strict conformity with this section and rules promulgated by the department under this section, if the ordinance encompasses all aspects encompassed by this section, except as provided in subd. 2.

23.33(11)(am)2. 2. For a roadway, or for a portion of a roadway, that is located within the territorial boundaries of a city, village, or town, the city, village, or town may enact an ordinance to authorize the operation of all-terrain vehicles and utility terrain vehicles with snow removal devices attached on the roadway, or adjacent to the roadway, if the applicable roadway speed limit is greater than 45 miles per hour, and regardless of whether the city, village, or town has jurisdiction over the roadway.

23.33(11)(b) (b) If a county, town, city, or village adopts an ordinance regulating all-terrain vehicles, utility terrain vehicles, or both, its clerk shall immediately send a copy of the ordinance to the department and to the office of any law enforcement agency of the municipality or county having jurisdiction over any highway designated as an all-terrain vehicle route.

23.33(12) (12) Enforcement.

23.33(12)(a)(a) An officer of the state traffic patrol under s. 110.07 (1), inspector under s. 110.07 (3), conservation warden appointed by the department under s. 23.10, county sheriff or municipal peace officer has authority and jurisdiction to enforce this section and ordinances enacted in accordance with this section.

23.33(12)(b) (b) No operator of an all-terrain vehicle or utility terrain vehicle may refuse to stop after being requested or signaled to do so by a law enforcement officer or a commission warden, as defined in s. 939.22 (5).

23.33(13) (13) Penalties.

23.33(13)(a)(a) Generally. Except as provided in pars. (am) to (e), any person who violates this section shall forfeit not more than $250.

23.33(13)(am) (am) Penalty related to interference with signs and standards. Except as provided in par. (cg), a person who violates sub. (8) (f) and who, within the last 2 years prior to the arrest for the current violation, was 2 or more times previously convicted for violating a provision of this chapter shall forfeit not more than $500.

23.33(13)(ar) (ar) Penalty related to nonresident trail passes. Any person who violates sub. (2j) shall forfeit not more than $1,000.

23.33(13)(b) (b) Penalties related to intoxicated operation of an all-terrain vehicle or utility terrain vehicle.

23.33(13)(b)1.1. Except as provided under subds. 2. and 3., a person who violates sub. (4c) (a) 1., 2., or 2m. or (4p) (e) shall forfeit not less than $150 nor more than $300.

23.33(13)(b)2. 2. Except as provided under subd. 3., a person who violates sub. (4c) (a) 1., 2., or 2m. or (4p) (e) and who, within 5 years prior to the arrest for the current violation, was convicted previously under the intoxicated operation of an all-terrain vehicle or utility terrain vehicle law or the refusal law shall be fined not less than $300 nor more than $1,100 and shall be imprisoned not less than 5 days nor more than 6 months.

23.33(13)(b)3. 3. A person who violates sub. (4c) (a) 1., 2., or 2m. or (4p) (e) and who, within 5 years prior to the arrest for the current violation, was convicted 2 or more times previously under the intoxicated operation of an all-terrain vehicle or utility terrain vehicle law or refusal law shall be fined not less than $600 nor more than $2,000 and shall be imprisoned not less than 30 days nor more than one year in the county jail.

23.33(13)(b)4. 4. A person who violates sub. (4c) (a) 3. or (4p) (e) and who has not attained the age of 21 shall forfeit not more than $50.

23.33(13)(bg) (bg) Penalties related to intoxicated operation of an all-terrain vehicle or utility terrain vehicle; underage passengers. If there is a passenger under 16 years of age on the all-terrain vehicle or utility terrain vehicle at the time of a violation that gives rise to a conviction under sub. (4c) (a) 1. or 2. or (4p) (e), the applicable minimum and maximum forfeitures, fines, and terms of imprisonment under pars. (b) 1., 2., and 3. for the conviction are doubled.

23.33(13)(br) (br) Penalties related to intoxicated operation of an all-terrain vehicle or utility terrain vehicle; enhancers.

23.33(13)(br)1.1. If a person convicted under sub. (4c) (a) 1. or 2. had an alcohol concentration of 0.17 to 0.199 at the time of the offense, the minimum and maximum fines specified under par. (b) 3. for the conviction are doubled.

23.33(13)(br)2. 2. If a person convicted under sub. (4c) (a) 1. or 2. had an alcohol concentration of 0.20 to 0.249 at the time of the offense, the minimum and maximum fines specified under par. (b) 3. for the conviction are tripled.

23.33(13)(br)3. 3. If a person convicted under sub. (4c) (a) 1. or 2. had an alcohol concentration of 0.25 or above at the time of the offense, the minimum and maximum fines under par. (b) 3. for the conviction are quadrupled.

23.33(13)(br)4. 4. The increased fines in this paragraph do not apply if the person convicted under sub. (4c) (a) 1. or 2. is subject to par. (bg).

23.33(13)(c) (c) Penalties related to causing injury; intoxicants. A person who violates sub. (4c) (b) shall be fined not less than $300 nor more than $2,000 and may be imprisoned not less than 30 days nor more than one year in the county jail.

23.33(13)(cg) (cg) Penalties related to causing death or injury; interference with signs and standards. A person who violates sub. (8) (f) 1. is guilty of a Class H felony if the violation causes the death or injury, as defined in s. 30.67 (3) (b), of another person.

23.33(13)(cm) (cm) Sentence of detention. The legislature intends that courts use the sentencing option under s. 973.03 (4) whenever appropriate for persons subject to par. (b) 2. or 3. or (c). The use of this option can result in significant cost savings for the state and local governments.

23.33(13)(d) (d) Calculation of previous convictions. In determining the number of previous convictions under par. (b) 2. and 3., convictions arising out of the same incident or occurrence shall be counted as one previous conviction.

23.33(13)(dm) (dm) Reporting convictions to the department. Whenever a person is convicted of a violation of the intoxicated operation of an all-terrain vehicle or utility terrain vehicle law, the clerk of the court in which the conviction occurred, or the justice, judge or magistrate of a court not having a clerk, shall forward to the department the record of such conviction. The record of conviction forwarded to the department shall state whether the offender was involved in an accident at the time of the offense.

23.33(13)(e) (e) Alcohol, controlled substances or controlled substance analogs; assessment. In addition to any other penalty or order, a person who violates sub. (4c) (a) or (b) or (4p) (e) or who violates s. 940.09 or 940.25 if the violation involves the operation of an all-terrain vehicle or utility terrain vehicle, shall be ordered by the court to submit to and comply with an assessment by an approved public treatment facility for an examination of the person's use of alcohol, controlled substances or controlled substance analogs. The assessment order shall comply with s. 343.30 (1q) (c) 1. a. to c. Intentional failure to comply with an assessment ordered under this paragraph constitutes contempt of court, punishable under ch. 785.

23.33(13)(f) (f) Restoration or replacement of signs and standards. In addition to any other penalty, the court may order the defendant to restore or replace any uniform all-terrain vehicle route or trail sign or standard, or any uniform sign or standard for the operation of a utility terrain vehicle on an all-terrain vehicle route or trail, that the defendant removed, damaged, defaced, moved or obstructed.

23.33 History History: 1985 a. 29; 1987 a. 200, 353, 399, 403; 1989 a. 31, 275, 359; 1991 a. 39, 303, 315; 1993 a. 16, 105, 119, 405; 1995 a. 27 ss. 1350 to 1351, 9126 (19); 1995 a. 436, 448; 1997 a. 27, 248, 283; 1999 a. 9; 2001 a. 16, 90, 106, 109; 2003 a. 30, 97, 251, 326; 2005 a. 25, 253, 481; 2007 a. 20 ss. 664m to 666m, 9121 (6) (a); 2007 a. 27, 209; 2009 a. 85, 175, 252, 367; 2011 a. 35, 51, 208, 258; 2013 a. 15, 20, 67, 83; s. 13.92 (1) (bm) 2.

23.33 Annotation The safety certificate requirement under sub. (5) is a creation of the legislature, and the legislature has specified who is required to comply with the requirement. When a person is not required to obtain a safety certificate, that person cannot be negligent for failing to do so. Hardy v. Hoefferle, 2007 WI App 264, 306 Wis. 2d 513, 743 N.W.2d 843, 06-2861.

23.33 Annotation County forest roads open to vehicular traffic are highways that can be designated as routes under sub. (8) (b). 77 Atty. Gen. 52.

23.33 Annotation Even if the primary purpose of designating short county highway segments as ATV routes is to allow a private organization to enhance its system of trails that benefit club members and their invitees, such designations will not violate the public purpose doctrine if no county resources are expended and no county expenditures occur as a result of those designations. OAG 3-11.



23.35 Reciprocal registration exemption agreements for federally recognized American Indian tribes and bands.

23.35  Reciprocal registration exemption agreements for federally recognized American Indian tribes and bands.

23.35(1)(1) The secretary shall enter into a reciprocal agreement with a federally recognized American Indian tribe or band in this state to exempt, from the registration and certification requirements of this state, boats, snowmobiles, all-terrain vehicles, and utility terrain vehicles that are owned by tribal or band members and registered under a registration program established by the tribe or band if the tribe or band requests the agreement and if the registration program does all of the following:

23.35(1)(a) (a) Requires that boats, snowmobiles, all-terrain vehicles, and utility terrain vehicles display decals or identification numbers showing valid registration by the tribe or band.

23.35(1)(b) (b) Employs registration decals and certificates of number that are substantially similar to those employed by the registration or certification programs of this state with regard to size, legibility, information content and placement on the boat, snowmobile, all-terrain vehicle, or utility terrain vehicle.

23.35(1)(c) (c) Employs a sequential numbering system that includes a series of letters or initials that identify the tribe or band issuing the registration.

23.35(1)(d) (d) Provides all registration information to this state in one of the following ways:

23.35(1)(d)1. 1. By transmitting all additions, changes or deletions of registration information to persons identified in the agreement, for incorporation into the registration records of this state, within one working day of the addition, change or deletion.

23.35(1)(d)2. 2. By establishing a 24-hour per day data retrieval system, consisting of either a law enforcement agency with 24-hour per day staffing or a computerized data retrieval system to which law enforcement officials of this state have access at all times.

23.35(1)(e) (e) Provides reciprocal exemptions, from the tribe's or band's registration requirements, for boats, snowmobiles, all-terrain vehicles, and utility terrain vehicles registered or certified by this state that are substantially as favorable as the exemptions enjoyed by the tribe or the band under the agreement. In this paragraph, "reciprocal exemption" means an exemption under the agreement that exempts from a tribe's or band's registration requirements, for operation within the boundaries of the tribe's or band's reservation, a boat, snowmobile, all-terrain vehicle, or utility terrain vehicle that is owned by a person who is not a member of the tribe or band and that is registered or certified by this state to the same extent that the agreement exempts from state registration and certification requirements, for the operation outside the boundaries of the tribe's or band's reservation, a boat, snowmobile, all-terrain vehicle, or utility terrain vehicle that is registered by the tribe or band.

23.35(2) (2) An agreement entered into under sub. (1) may cover a registration program for boats, snowmobiles, all-terrain vehicles, or utility terrain vehicles or any combination thereof.

23.35 History History: 1993 a. 405; 2011 a. 208.



23.38 Natural resources law violation hotline.

23.38  Natural resources law violation hotline.

23.38(1) (1) The department shall maintain a toll-free telephone number to receive reports of violations of any statute or administrative rule that the department enforces or administers. The department shall relay these reports to the appropriate warden or officer for investigation and enforcement action. The department shall publicize the toll-free telephone number as widely as possible in the state.

23.38(1m) (1m) In addition to the toll-free telephone number under sub. (1), the department may establish additional electronic methods to receive reports of violations of any statute or administrative rule that the department enforces or administers.

23.38(2) (2) The department shall maintain records that permit the release of information provided by informants while protecting the identity of the informant. Any records received under this section that relate to the identity of informants shall be only for the confidential use of the department in the administration of this section, unless the informant expressly agrees to release the records. Appearance in court as a witness shall not be considered consent by an informant to release confidential records received under this section.

23.38 History History: 1979 c. 34; 1993 a. 16 s. 676; Stats. 1993 s. 23.38; 2013 a. 69.



23.39 Placement of wind turbines.

23.39  Placement of wind turbines. The department shall identify areas in this state where wind turbines, if placed in those areas, may have a significant adverse effect on bat and migratory bird populations. The department shall maintain an Internet Web site that provides this information to the public and that includes a map of the identified areas.

23.39 History History: 2009 a. 40.



23.40 Environmental impact statement.

23.40  Environmental impact statement.

23.40(1) (1)  Determination if environmental impact statement is required. Any person who files an application for a permit, license or approval granted or issued by the department, shall submit with the application a statement of the estimated cost of the project or proposed action for which the person seeks a permit, license or approval. The department may seek such further information as it deems necessary to determine whether it must prepare an environmental impact statement under s. 1.11.

23.40(2) (2) Notification; estimate of fee.

23.40(2)(a)(a) If the department is required to prepare an environmental impact statement, it shall notify the person by certified mail.

23.40(2)(b) (b) The department shall indicate the estimated environmental impact statement fee.

23.40(3) (3) Environmental impact statement fee.

23.40(3)(a)(a) The department shall charge an environmental impact statement fee if it is required to prepare an environmental impact statement or if it enters into a preapplication service agreement.

23.40(3)(b) (b) The amount of the environmental impact statement fee shall equal the full cost of the preparation of the environmental impact statement and the full cost of any preapplication services if the department enters into a preapplication service agreement. These costs shall include the cost of authorized consultant services and the costs of printing and postage.

23.40(3)(c) (c) The department shall determine the manner in which the environmental impact statement fee is to be paid. The department may require periodic payments if preapplication services are provided.

23.40(3)(d) (d) Except as provided in par. (e), the department shall deposit any environmental impact statement fee in the general fund and shall designate clearly the amount of the fee related to the cost of authorized environmental consultant services and the amount of the fee related to the cost of printing and postage.

23.40(3)(e) (e) The department shall credit any environmental impact statement fee for a project involving the generation of electricity to the appropriation under s. 20.370 (3) (dh).

23.40(4) (4) Preapplication service agreement. The department may enter into an agreement to provide preapplication services necessary to evaluate the environmental impact of a project or proposed activity, monitor major developments and expedite the anticipated preparation of an environmental impact statement if the project or proposed activity is large, complex or environmentally sensitive and if the person planning the project or proposed activity agrees in writing even though that person has not filed an application for any permit, license or approval granted or issued by the department and no environmental impact statement has been prepared. Preapplication services include preliminary environmental reviews, field studies and investigations, laboratory studies and investigations and advisory services.

23.40(5) (5) Authorized environmental consultant services. The department may enter into contracts for environmental consultant services under s. 23.41 to assist in the preparation of an environmental impact statement or to provide preapplication services.

23.40(6) (6) Exemption from fee for municipalities. Subsections (2) (b) and (3) do not apply with respect to municipalities, as defined under s. 345.05 (1) (c).

23.40 History History: 1975 c. 39, 199; 1977 c. 29, 418; 1979 c. 221; 1983 a. 189 s. 329 (31); 1987 a. 27; 1989 a. 31; 1993 a. 16.



23.41 Construction and service contracts.

23.41  Construction and service contracts.

23.41(1) (1) In this section:

23.41(1)(a) (a) "Construction work" includes all labor and materials used in the erection, installation, alteration, repair, moving, conversion, demolition or removal of any building, structure or facility, or any equipment attached to a building, structure or facility.

23.41(1)(b) (b) "Environmental consultant services" includes services provided by environmental scientists, engineers and other experts.

23.41(2) (2) The department may contract for construction work related to hazardous substance spill response under s. 292.11 or environmental repair under s. 292.31 or for engineering services or environmental consultant services in connection with such construction work.

23.41(3) (3) The department may contract for environmental consultant services to assist in the preparation of an environmental impact statement or to provide preapplication services under s. 23.40.

23.41(4) (4) Each contract entered into under this section shall be signed by the secretary or the secretary's designee on behalf of the state.

23.41(5) (5) Each contract for construction work entered into by the department under this section shall be awarded on the basis of bids or competitive sealed proposals in accordance with procedures established by the department. Each contract for construction work shall be awarded to the lowest responsible bidder or the person submitting the most advantageous competitive sealed proposal as determined by the department. If the bid of the lowest responsible bidder or the proposal of the person submitting the most advantageous competitive sealed proposal is determined by the department to be in excess of the estimated reasonable value of the work or not in the public interest, the department may reject all bids or competitive sealed proposals. Every such contract is exempted from ss. 16.70 to 16.75, 16.755, 16.76, 16.767 to 16.77, 16.78 to 16.82, 16.855, 16.87, and 16.89, but ss. 16.528, 16.753, 16.754, and 16.765 apply to the contract. Every such contract involving an expenditure of more than $60,000 is not valid until the contract is approved by the governor.

23.41(5m) (5m) If the governor or the governor's designee determines that it is in the best interest of this state, he or she may waive the requirement under sub. (5) for bids or competitive sealed proposals under any of the following circumstances:

23.41(5m)(a) (a) In an emergency involving the public health, welfare or safety or the environment.

23.41(5m)(b) (b) The department desires to use innovative or patented technology that is available from only one source and that in the judgment of the department would provide the best practicable hazardous substance spill response under s. 292.11 or environmental repair under s. 292.31.

23.41(6) (6) The department shall attempt to ensure that at least 5% of the total amount expended under this section in each fiscal year is paid to minority businesses, as defined in s. 16.75 (3m) (a) 4.

23.41 History History: 1989 a. 31, 359; 1991 a. 39; 1995 a. 227; 1997 a. 27; 2001 a. 16; 2005 a. 410; 2009 a. 299.



23.42 Environmental consulting costs for federal licensing of power projects.

23.42  Environmental consulting costs for federal licensing of power projects.

23.42(1) (1)  Definitions. In this section:

23.42(1)(a) (a) "Applicant" means any person who files an application or submits a notification of intent under 16 USC 808 (b) with the commission.

23.42(1)(b) (b) "Application" means a request for a license under the procedures in 16 USC 800, 802, 803 or 808 or a request for an exemption under 16 USC 823a or 824a-3.

23.42(1)(c) (c) "Commission" means the federal energy regulatory commission.

23.42(1)(d) (d) "Date of filing" means the date an applicant submits a notification of intent or the date an applicant files an application, whichever is earlier.

23.42(2) (2) Authority. In order to carry out its consulting role to the commission under 16 USC 800, 802, 803, 808, 823a and 824a-3 and the federal regulations promulgated under those sections, the department may charge fees to applicants for reviewing and evaluating applications and notifications of intent under 16 USC 808 (b).

23.42(3) (3) Fees. If the department charges fees under this section:

23.42(3)(a) (a) The department shall charge fees only for the time it expends reviewing and evaluating an application or a notification of intent from the date of filing until the commission makes a determination whether or not to issue the license.

23.42(3)(b) (b) The department shall determine the fee for each applicant by calculating the applicant's proportionate share of the costs incurred by the state in a fiscal year in reviewing or evaluating applications or notifications of intent under this section. The department shall calculate the proportionate share for an applicant by dividing the amount of horsepower, as authorized by the commission, of the applicant's power project by the total amount of horsepower, as authorized by the commission, of all power projects being reviewed or evaluated under this section during the fiscal year.

23.42(3)(c) (c) The department may collect fees on a quarterly basis.

23.42(3)(d) (d) The department shall deduct any amount it receives as reimbursement under 16 USC 823a for reviewing and evaluating an application or notification of intent from the fee it charges an applicant for reviewing that application or notification of intent.

23.42(4) (4) Limitation on charging of fees. Notwithstanding subs. (2) and (3) (a), the department may not charge any fees under this section after October 1, 1995, for reviewing and evaluating applications or notifications of intent.

23.42(5) (5) Use of fees. The department may not expend the fees it collects under this section except for the costs that are consistent with and that are necessary for reviewing and evaluating applications and notifications of intent under 16 USC 800, 802, 803, 808, 823a and 824a-3.

23.42 History History: 1989 a. 31, 359; 1991 a. 39; 1993 a. 16, 437.

23.42 Annotation This section is unconstitutional. Federal law preempts its application. Wisconsin Valley Improvement Co. v. Meyer, 910 F. Supp. 1375 (1995).



23.425 Environmental education.

23.425  Environmental education.

23.425(1) (1) The department shall seek the advice of the environmental education board on the development of environmental education programs.

23.425(2) (2)

23.425(2)(a)(a) The department may charge the participants in a departmental environmental education program fees to cover the costs of the program. The amount charged may not exceed the costs of conducting the program.

23.425(2)(b) (b) The fees collected by the department under par. (a) for the use of the MacKenzie environmental center shall be deposited in the general fund and credited to the appropriation under s. 20.370 (9) (gb).

23.425 History History: 1989 a. 299; 1995 a. 27; 1997 a. 27 ss. 785 to 788; Stats. 1997 s. 23.425.



23.45 Nondisclosure of certain personal information.

23.45  Nondisclosure of certain personal information.

23.45(1)(1) In this section:

23.45(1)(a) (a) "Approval" means any approval issued by the department or its agents through an automated system established by the department for the issuance of approvals under s. 29.024 or the issuance of vehicle admission receipts under s. 27.01 (7m) (d).

23.45(1)(b) (b) "List" means a computer generated list compiled or maintained by the department from information provided to the department by individuals who have applied for an approval or for registration and that contains the personal identifiers of 10 or more of those individuals.

23.45(1)(c) (c) "Personal identifier" means a name, social security number, telephone number, street address, post-office box number or 9-digit extended zip code.

23.45(1)(d) (d) "Registration" means any registration documentation, as defined in s. 23.33 (1) (jn) or s. 350.01 (10t), or certification or registration documentation, as defined in s. 30.50 (3b), issued by the department or its agents.

23.45(2) (2) If a form that the department or its agents require an individual to complete in order to obtain an approval or a registration requires the individual to provide any of the individual's personal identifiers, the form shall include a place for the individual to declare that the individual's personal identifiers obtained by the department or its agents from the information on the form may not be disclosed on a list that the department furnishes to another person.

23.45(3) (3) If the department or its agents require an individual to provide, by telephone or other electronic means, any of the individual's personal identifiers in order to obtain an approval or a registration from the department, the department or its agents shall ask the individual at the time that the individual provides the information if the individual wants to declare that the individual's personal identifiers obtained by telephone or other electronic means may not be disclosed on a list that the department furnishes to another person.

23.45(4) (4) The department shall provide to an individual upon request a form that includes a place for the individual to declare that the individual's personal identifiers obtained by the department or its agents may not be disclosed on a list that the department furnishes to another person.

23.45(5) (5)

23.45(5)(a)(a) The department may not disclose on any list that it furnishes to another person a personal identifier of any individual who has made a declaration under sub. (2), (3) or (4).

23.45(5)(b) (b) Paragraph (a) does not apply to a list that the department furnishes to another state agency, a law enforcement agency or a federal governmental agency. A state agency that receives a list from the department containing a personal identifier of any individual who has made a declaration under sub. (2), (3) or (4) may not disclose the personal identifier to any person other than a state agency, a law enforcement agency or a federal governmental agency.

23.45 History History: 1999 a. 88, 186; 2001 a. 16.



23.49 Credit card use charges.

23.49  Credit card use charges. The department shall certify to the secretary of administration the amount of charges associated with the use of credit cards that is assessed to the department on deposits accepted under s. 23.66 (1m) by conservation wardens, and the secretary of administration shall pay the charges from moneys received under s. 59.25 (3) (j) and (k) that are reserved for payment of the charges under s. 20.907 (5) (e) 12e.

23.49 History History: 1985 a. 29; 1989 a. 31; 1995 a. 201; 2003 a. 33.



23.50 Procedure in forfeiture actions.

23.50  Procedure in forfeiture actions.

23.50(1) (1) The procedure in ss. 23.50 to 23.85 applies to all actions in circuit court to recover forfeitures, plus costs, fees, and surcharges imposed under ch. 814, for violations of ss. 77.09, 90.21, 134.60, 167.10 (3), 167.31 (2), 281.48 (2) to (5), 283.33, 285.57 (2), 285.59 (2), (3) (c) and (4), 287.07, 287.08, 287.81, and 299.64 (2), subch. VI of ch. 77, this chapter, and chs. 26 to 31, ch. 169, and ch. 350, and any administrative rules promulgated thereunder, violations specified under s. 280.98 (2) or 285.86, violations of s. 281.36 if the department chooses to proceed under s. 281.36 (14) (f), violations of ch. 951 if the animal involved is a captive wild animal, violations of rules of the Kickapoo reserve management board under s. 41.41 (7) (k), violations to which s. 299.85 (7) (a) 2. or 4. applies, or violations of local ordinances enacted by any local authority in accordance with s. 23.33 (11) (am) or 30.77.

23.50(2) (2) All actions to recover these forfeitures and costs, fees, and surcharges imposed under ch. 814 are civil actions in the name of the state of Wisconsin, shall be heard in the circuit court for the county where the offense occurred, and shall be recovered under the procedure set forth in ss. 23.50 to 23.85.

23.50(3) (3) All actions in municipal court to recover forfeitures, plus costs, fees, and surcharges imposed under ch. 814, for violations of local ordinances enacted by any local authority in accordance with s. 23.33 (11) (am) or 30.77 shall utilize the procedure in ch. 800. The actions shall be brought before the municipal court having jurisdiction. Provisions relating to citations, arrests, questioning, releases, searches, deposits, and stipulations of no contest in ss. 23.51 (1m), (3), and (8), 23.53, 23.54, 23.56 to 23.64, 23.66, and 23.67 shall apply to violations of such ordinances.

23.50(4) (4) Where a fine or imprisonment, or both, is imposed by a statute enumerated in sub. (1), the procedure in ch. 968 shall apply.

23.50 History History: 1975 c. 365; 1977 c. 29, 305; 1977 c. 449 ss. 44, 497; 1979 c. 32 s. 92 (17); 1979 c. 34 ss. 703b, 2102 (39) (f); 1981 c. 390; 1985 a 36; 1987 a. 27; 1987 a. 200 s. 4; 1989 a. 79, 284, 335, 359; 1991 a. 39, 97; 1993 a. 16, 243, 344, 349, 491; 1995 a. 27, 216, 227, 290; 1997 a. 35; 1999 a. 9; 2001 a. 56; 2003 a. 139, 276; 2005 a. 360; 2013 a. 69.



23.51 Words and phrases defined.

23.51  Words and phrases defined. In ss. 23.50 to 23.85 the following words and phrases have the designated meanings unless a different meaning is expressly provided or the context clearly indicates a different meaning:

23.51(1d) (1d) "Captive" has the meaning given in s. 169.01 (2).

23.51(1m) (1m) "Citation" means a pleading of essential facts and applicable law coupled with a demand for judgment, which notifies the person cited of a violation of a statute or rule enumerated in s. 23.50 (1) or of a violation of a local ordinance, and requests the person to appear in court. Part of the citation is a complaint.

23.51(2) (2) "Complaint" means the pleading of essential facts and applicable law coupled with a demand for judgment.

23.51(2L) (2L) "Corporation" includes a limited liability company.

23.51(3) (3) "Enforcing officer" means a peace officer as defined in s. 939.22 (22), but not including a commission warden, as defined in s. 939.22 (5), or means a person who has authority to act pursuant to a specific statute.

23.51(7) (7) "Summons" means an order to appear in court at a particular time and place. It accompanies the delivery of a complaint but not a citation.

23.51(8) (8) "Violation" means conduct which is prohibited by state law or municipal ordinance and punishable by a forfeiture.

23.51(9m) (9m) "Wild animal" has the meaning given in s. 169.01 (37).

23.51 History History: 1975 c. 365; 1977 c. 29; 1979 c. 34; 1985 a. 36; 1985 a. 332 s. 251 (7); 1987 a. 27; 1989 a. 107; 1991 a. 39; 1993 a. 112; 1995 a. 227; 1997 a. 27, 248; 1999 a. 9; 2001 a. 56; 2003 a. 139; 2005 a. 253; 2007 a. 27.



23.52 Two forms of action.

23.52  Two forms of action. Actions under this chapter may be commenced by a citation, or by a complaint and summons.

23.52 History History: 1975 c. 365.



23.53 Use of citation.

23.53  Use of citation.

23.53(1)(1) The citation created under this section shall, in all actions to recover forfeitures, plus costs, fees, and surcharges imposed under ch. 814, for violations of those statutes enumerated in s. 23.50 (1), any administrative rules promulgated thereunder, and any rule of the Kickapoo reserve management board under s. 41.41 (7) (k) be used by any law enforcement officer with authority to enforce those laws, except that the uniform traffic citation created under s. 345.11 may be used by a traffic officer employed under s. 110.07 in enforcing s. 167.31 or by an officer of a law enforcement agency of a municipality or county or a traffic officer employed under s. 110.07 in enforcing s. 287.81. In accordance with s. 345.11 (1m), the citation shall not be used for violations of ch. 350 relating to highway use. The citation may be used for violations of local ordinances enacted by any local authority in accordance with s. 23.33 (11) (am) or 30.77.

23.53(2) (2) Notwithstanding any other provision of the statutes, the use of the citation by any enforcing officer in connection with a violation is adequate process to give the appropriate court jurisdiction over the person upon the filing with such court of the citation.

23.53 History History: 1975 c. 365; 1977 c. 29; 1979 c. 34; 1985 a. 36; 1987 a. 27; 1987 a. 200 s. 4; 1989 a. 335; 1991 a. 39; 1993 a. 349; 1995 a. 27, 216, 227; 1997 a. 35; 2003 a. 139.

23.53 Annotation After issuing a citation to an Indian fisherman, the state must prove at the pre-trial hearing that enforcement against the Indian fishermen is reasonable and necessary. State v. Peterson, 98 Wis. 2d 487, 297 N.W.2d 52 (Ct. App. 1980).



23.54 Citation form.

23.54  Citation form.

23.54(1)(1) The citation shall contain a complaint, a case history and a report of court action on the case.

23.54(2) (2) It must appear on the face of the citation that there is probable cause to believe that a violation has been committed and that the defendant has committed that violation.

23.54(3) (3) The citation form shall provide for the following:

23.54(3)(a) (a) The name, address, social security number and date of birth of the defendant.

23.54(3)(b) (b) The department permit or license number of the defendant, if applicable.

23.54(3)(c) (c) The name and department of the issuing officer.

23.54(3)(d) (d) The violation alleged, the time and place of occurrence, a statement that the defendant committed the violation, the statute, administrative rule or ordinance violated and a designation of the violation in language which can be readily understood by a person making a reasonable effort to do so.

23.54(3)(e) (e) The maximum forfeiture, plus costs, fees, and surcharges imposed under ch. 814, for which the defendant might be found liable.

23.54(3)(f) (f) A date, time and place for the court appearance, and a notice to appear.

23.54(3)(g) (g) Provisions for deposit and stipulation in lieu of a court appearance.

23.54(3)(h) (h) Notice that the defendant may make a deposit and thereby obtain release if an arrest has been made.

23.54(3)(i) (i) Notice that if the defendant makes a deposit and fails to appear in court at the time fixed in the citation the defendant will be deemed to have tendered a plea of no contest and submitted to a forfeiture, plus costs, fees, and surcharges imposed under ch. 814, not to exceed the amount of the deposit. The notice shall also state that the court may decide to summon the defendant rather than accept the deposit and plea.

23.54(3)(j) (j) Notice that if the defendant makes a deposit and signs the stipulation the defendant will be deemed to have tendered a plea of no contest and submitted to a forfeiture, plus costs, fees, and surcharges imposed under ch. 814, not to exceed the amount of the deposit. The notice shall also state that the court may decide to summon the defendant rather than accept the deposit and stipulation, and that the defendant may, at any time prior to or at the time of the court appearance date, move the court for relief from the effects of the stipulation.

23.54(3)(k) (k) Notice that if the defendant does not make a deposit and fails to appear in court at the time fixed in the citation, the court may issue a summons or an arrest warrant and, if the violation is of ch. 29, the person may be subject to suspension of all hunting, fishing, and trapping approvals under s. 29.972.

23.54(3)(L) (L) Any other pertinent information.

23.54 History History: 1975 c. 365; 1977 c. 29; 1979 c. 34; 1981 c. 317; 1985 a. 36; 1987 a. 27, 399; 1991 a. 39; 1997 a. 27; 2003 a. 139; 2005 a. 282.



23.55 Complaint and summons forms.

23.55  Complaint and summons forms.

23.55(1) (1)  Complaint. It must appear on the face of the complaint that there is probable cause to believe that a violation has been committed and that the defendant has committed it. The complaint shall accompany the summons and shall contain the information set forth in s. 23.54 (3) (a) to (d) and:

23.55(1)(a) (a) The title of the cause, specifying the name of the court and county in which the action is brought and the names and addresses of the parties to the action.

23.55(1)(b) (b) A plain and concise statement of the violation identifying the event or occurrence from which the violation arose and showing that the plaintiff is entitled to relief, the statute upon which the cause of action is based and a demand for a forfeiture, the amount of which shall not exceed the maximum set by the statute involved, plus costs, fees, and surcharges imposed under ch. 814, and any other relief that is sought by the plaintiff.

23.55(1)(c) (c) In an action by or against a corporation the complaint must aver its corporate existence and whether it is a domestic or foreign corporation.

23.55(2) (2) Summons. The summons shall contain:

23.55(2)(a) (a) The title of the cause, specifying the name of the court and county in which the action is brought and the names of all parties to the action.

23.55(2)(b) (b) A direction summoning and requiring the defendant to appear in a specified court on a particular date not less than 10 days following service of the summons to answer the accompanying complaint.

23.55(2)(c) (c) A notice that in case of failure to appear, judgment may be rendered against the defendant according to the demand of the complaint, or the court may issue a warrant for the defendant's arrest and, if the violation is of ch. 29, the person may be subject to suspension of all hunting, fishing, and trapping approvals under s. 29.972.

23.55 History History: 1975 c. 365; 1977 c. 29; 1979 c. 34; 1985 a. 36; 1987 a. 27; 1991 a. 39; 1997 a. 27; 2003 a. 139; 2005 a. 282.



23.56 Arrest with a warrant.

23.56  Arrest with a warrant.

23.56(1) (1) A person may be arrested for a violation of those statutes enumerated in s. 23.50 (1), any administrative rules promulgated thereunder, any rule of the Kickapoo reserve management board under s. 41.41 (7) (k), or any local ordinances enacted by any local authority in accordance with s. 23.33 (11) (am) or 30.77, after a warrant that substantially complies with s. 968.04 has been issued. Except as provided in sub. (2), the person arrested shall be brought without unreasonable delay before a court having jurisdiction to try the action.

23.56(2) (2) In actions to collect forfeitures, plus costs, fees, and surcharges imposed under ch. 814, the judge who issues a warrant under sub. (1) may endorse upon the warrant the amount of the deposit. If no endorsement is made, the deposit schedule under s. 23.66 shall apply, unless the court directs that the person be brought before the court.

23.56 History History: 1975 c. 365; 1977 c. 29; 1979 c. 34; 1985 a. 36; 1987 a. 27; 1987 a. 200 s. 4; 1991 a. 39; 1993 a. 349; 1995 a. 27, 216; 2003 a. 139.



23.57 Arrest without a warrant.

23.57  Arrest without a warrant.

23.57(1) (1) A person may be arrested without a warrant when the arresting officer has probable cause to believe that the person is committing or has committed a violation of those statutes enumerated in s. 23.50 (1), any administrative rules promulgated thereunder, any rule of the Kickapoo reserve management board under s. 41.41 (7) (k), or any local ordinances enacted by any local authority in accordance with s. 23.33 (11) (am) or 30.77; and:

23.57(1)(a) (a) The person refuses to accept a citation or to make a deposit under s. 23.66; or

23.57(1)(b) (b) The person refuses to identify himself or herself satisfactorily or the officer has reasonable grounds to believe that the person is supplying false identification; or

23.57(1)(c) (c) Arrest is necessary to prevent imminent bodily harm to the enforcing officer or to another.

23.57(2) (2) In all cases the officer shall bring the person arrested before a judge without unnecessary delay.

23.57 History History: 1975 c. 365; 1987 a. 200 s. 4; 1993 a. 349; 1995 a. 27, 216.



23.58 Temporary questioning without arrest.

23.58  Temporary questioning without arrest. After having identified himself or herself as an enforcing officer, an enforcing officer may stop a person in a public place for a reasonable period of time when the officer reasonably suspects that such person is committing, is about to commit or has committed a violation of those statutes enumerated in s. 23.50 (1), any administrative rules promulgated thereunder, any rule of the Kickapoo reserve management board under s. 41.41 (7) (k), or any local ordinances enacted by any local authority in accordance with s. 23.33 (11) (am) or 30.77. Such a stop may be made only where the enforcing officer has proper authority to make an arrest for such a violation. The officer may demand the name and address of the person and an explanation of the person's conduct. Such detention and temporary questioning shall be conducted in the vicinity where the person was stopped.

23.58 History History: 1975 c. 365; 1987 a. 200 s. 4; 1993 a. 349; 1995 a. 27, 216.



23.59 Search during temporary questioning.

23.59  Search during temporary questioning. When an enforcing officer has stopped a person for temporary questioning pursuant to s. 23.58 and reasonably suspects that he or she or another is in danger of physical injury, the officer may search such person for weapons or any instrument or article or substance readily capable of causing physical injury and of a sort not ordinarily carried in public places by law abiding persons. If the officer finds such a weapon or instrument, or any other property possession of which he or she reasonably believes may constitute the commission of a violation of those statutes enumerated in s. 23.50 (1) or which may constitute a threat to his or her safety, the officer may take it and keep it until the completion of the questioning, at which time he or she shall either return it, if lawfully possessed, or arrest the person so questioned for possession of the weapon, instrument, article or substance, if he or she has the authority to do so, or detain the person until a proper arrest can be made by appropriate authorities. Searches during temporary questioning as provided under this section shall only be conducted by those enforcing officers who have the authority to make arrests for crimes.

23.59 History History: 1975 c. 365.



23.60 Search incident to the issuance of a lawfully issued citation.

23.60  Search incident to the issuance of a lawfully issued citation. If the enforcing officer has stopped a person to issue a citation pursuant to s. 23.62 and reasonably suspects that he or she or another is in danger of physical injury, the officer may search such person for weapons or any instrument or article or substance readily capable of causing physical injury and of a sort not ordinarily carried in public places by law abiding persons. If the officer finds such a weapon or instrument, or any other property possession of which he or she reasonably believes may constitute the commission of a violation of those statutes enumerated in s. 23.50 (1), or which may constitute a threat to his or her safety, the officer may take it and keep it until he or she has completed issuing the citation, at which time the officer shall either return it, if lawfully possessed, or arrest the person for possession of the weapon, instrument, article or substance, if he or she has the authority to do so, or detain the person until a proper arrest can be made by appropriate authorities.

23.60 History History: 1975 c. 365.



23.61 Search and seizure; when authorized.

23.61  Search and seizure; when authorized. A search of a person, object or place may be made and things may be seized when the search is made:

23.61(1) (1) Incident to a lawful arrest;

23.61(2) (2) With consent;

23.61(3) (3) Pursuant to a valid search warrant;

23.61(4) (4) With the authority and within the scope of a right of lawful inspection;

23.61(5) (5) Incident to the issuance of a lawfully issued citation under s. 23.60;

23.61(6) (6) During an authorized temporary questioning under s. 23.59; or

23.61(7) (7) As otherwise authorized by law.

23.61 History History: 1975 c. 365.

23.61 Annotation The warrantless search of a fisherman's truck by state conservation wardens under s. 29.33 (6) [now s. 29.519 (6)] was presumptively reasonable. State v. Erickson, 101 Wis. 2d 224, 303 N.W.2d 850 (Ct. App. 1981).



23.62 Issuance of a citation.

23.62  Issuance of a citation.

23.62(1) (1) Whenever an enforcing officer has probable cause to believe that a person subject to his or her authority is committing or has committed a violation of those statutes enumerated in s. 23.50 (1), any administrative rules promulgated thereunder, any rule of the Kickapoo reserve management board under s. 41.41 (7) (k), or any local ordinances enacted by any local authority in accordance with s. 23.33 (11) (am) or 30.77, the officer may proceed in the following manner:

23.62(1)(a) (a) Issue a citation to the defendant in the form specified in s. 23.54, a copy of which shall be filed with the clerk of courts in the county where the violation was committed or with the office of the municipal judge in the case of an ordinance violation;

23.62(1)(b) (b) Proceed, in proper cases, under s. 23.56 or 23.57; or

23.62(1)(c) (c) Bring the information to the district attorney so that he or she may proceed pursuant to s. 23.65.

23.62(2) (2)

23.62(2)(a)(a) If the defendant is a resident of this state, a law enforcement officer may serve a citation anywhere in the state by following the procedures used for the service of a summons under s. 801.11 (1) (a) or (b) 1. or 1m. or (2) or by mailing a copy to the defendant's last-known address.

23.62(2)(b) (b) If the defendant is not a resident of the state, a law enforcement officer may serve a citation by delivering a copy to the defendant personally or by mailing a copy to the defendant's last-known address.

23.62 History History: 1975 c. 365; 1979 c. 175; 1987 a. 200 s. 4; 1993 a. 156, 349; 1995 a. 27, 216; 2005 a. 282.



23.63 Officer's action after issuance of citation.

23.63  Officer's action after issuance of citation. After the enforcing officer has issued a citation, the officer:

23.63(1) (1) May release the defendant;

23.63(2) (2) Shall release the defendant when he or she:

23.63(2)(a) (a) Makes a deposit under s. 23.66; or

23.63(2)(b) (b) Makes a deposit and stipulation of no contest under s. 23.67.

23.63(3) (3) Shall proceed under s. 23.57, if the defendant is not released.

23.63 History History: 1975 c. 365.



23.64 Deposit after release.

23.64  Deposit after release. A person who is released under s. 23.63 shall be permitted to make a deposit any time prior to the court appearance date. The deposit shall be made with the clerk of the court of the county in which the violation occurred or the office of the municipal court having jurisdiction.

23.64 History History: 1975 c. 365.



23.65 Issuance of complaint and summons.

23.65  Issuance of complaint and summons.

23.65(1) (1) When it appears to the district attorney that a violation of s. 90.21, 134.60, 281.36, 281.48 (2) to (5), 283.33, 285.57 (2), 285.59 (2), (3) (c) and (4), 287.07, 287.08, 287.81 or 299.64 (2), this chapter or ch. 26, 27, 28, 29, 30, 31, 169, or 350, or any administrative rule promulgated pursuant thereto, a violation specified under s. 285.86, or a violation of ch. 951, if the animal involved is a captive wild animal, has been committed the district attorney may proceed by complaint and summons.

23.65(2) (2) The complaint shall be prepared in the form specified in s. 23.55. After a complaint is prepared, it shall be filed with the judge and a summons shall be issued or the complaint shall be dismissed pursuant to s. 968.03. Such filing commences the action.

23.65(3) (3) If a district attorney refuses or is unavailable to issue a complaint, a circuit judge, after conducting a hearing, may permit the filing of a complaint if he or she finds there is probable cause to believe that the person charged has committed a violation of s. 281.36, 287.07, 287.08 or 287.81, this chapter or ch. 26, 27, 28, 29, 30, 31 or 350 or a violation specified under s. 285.86. The district attorney shall be informed of the hearing and may attend.

23.65 History History: 1975 c. 365; 1979 c. 175; 1981 c. 390; 1989 a. 284, 335, 359; 1991 a. 97; 1993 a. 16, 243, 344, 491; 1995 a. 227, 290; 1997 a. 35; 1999 a. 9; 2001 a. 56; 2013 a. 69.



23.66 Deposit.

23.66  Deposit.

23.66(1)(1) If under the procedure of s. 23.62 a person is cited or arrested, the person may make a deposit as follows:

23.66(1)(a) (a) By mailing the amount of money the enforcing officer directs and a copy of the citation to the office of the clerk of courts in the county where the offense allegedly occurred or to the office of the municipal court having jurisdiction, or by going to the office of the clerk of courts or municipal court, the office of the sheriff, or any city, village or town police headquarters; or

23.66(1)(b) (b) If the enforcing officer permits, by placing the amount of money the enforcing officer directs in a serially numbered envelope addressed to the clerk of courts in the county where the offense allegedly occurred or to the office of the municipal court having jurisdiction, sealing the envelope, signing a statement on the back of the envelope stating the amount of money enclosed and returning the envelope to the enforcing officer. The officer shall deliver the envelope and a copy of the citation to the office of the clerk of courts in the county where the offense allegedly occurred or to the office of the municipal court having jurisdiction. The officer shall note on the face of the citation the serial number of the envelope used in making a deposit under this paragraph.

23.66(1m) (1m) The enforcing officer or the person receiving the deposit may allow the alleged violator to submit a check, share draft or other draft for the amount of the deposit or make the deposit by use of a credit card.

23.66(2) (2) The person receiving the deposit shall prepare a receipt in triplicate showing the purpose for which the deposit is made, stating that the defendant may inquire at the office of the clerk of court or municipal court regarding the disposition of the deposit, and notifying the defendant that if he or she fails to appear in court at the time fixed in the citation he or she will be deemed to have tendered a plea of no contest and submitted to a forfeiture, plus costs, fees, and surcharges imposed under ch. 814, not to exceed the amount of the deposit which the court may accept. The original of the receipt shall be delivered to the defendant in person or by mail. If the defendant pays by check, share draft, or other draft, the check, share draft, or other draft or a microfilm copy of the check, share draft, or other draft shall be considered a receipt. If the defendant makes the deposit by use of a credit card, the credit charge receipt shall be considered a receipt.

23.66(3) (3) If the court does not accept the deposit as a forfeiture for the offense, a summons shall be issued. If the defendant fails to respond to the summons, an arrest warrant shall be issued.

23.66(4) (4) The basic amount of the deposit shall be determined in accordance with a deposit schedule that the judicial conference shall establish. Annually, the judicial conference shall review and may revise the schedule. In addition to the basic amount determined according to the schedule, the deposit shall include costs, fees, and surcharges imposed under ch. 814.

23.66 History History: 1975 c. 365; 1977 c. 29, 449; 1979 c. 34; 1981 c. 317, 391; 1983 a. 368, 456; 1985 a. 29, 36, 332; 1987 a. 27, 399; 1991 a. 39; 1997 a. 27; 2003 a. 139.



23.67 Deposit and stipulation of no contest.

23.67  Deposit and stipulation of no contest.

23.67(1) (1) If pursuant to the procedure of s. 23.62 a person is cited or arrested, such person may make a deposit and stipulation of no contest, and submit them in the same manner as the deposit in s. 23.66.

23.67(2) (2) The deposit and stipulation of no contest may be made at any time prior to the court appearance date. By signing the stipulation, the defendant is deemed to have tendered a plea of no contest and submitted to a forfeiture, plus costs, fees, and surcharges imposed under ch. 814, not to exceed the amount of the deposit.

23.67(3) (3) The person receiving the deposit and stipulation of no contest shall prepare a receipt in triplicate showing the purpose for which the deposit is made, stating that the defendant may inquire at the office of the clerk of court or municipal court regarding the disposition of the deposit, and notifying the defendant that if the stipulation of no contest is accepted by the court the defendant will be deemed to have submitted to a forfeiture, plus costs, fees, and surcharges imposed under ch. 814, not to exceed the amount of the deposit. Delivery of the receipt shall be made in the same manner as in s. 23.66.

23.67(4) (4) If the court does not accept the deposit and stipulation of no contest, a summons shall be issued. If the defendant fails to respond to the summons, an arrest warrant shall be issued.

23.67(5) (5) The defendant may, within 10 days after signing the stipulation or at the time of the court appearance date, move the court for relief from the effects of the stipulation, pursuant to s. 23.75 (3) (c).

23.67 History History: 1975 c. 365; 1977 c. 29; 1979 c. 34; 1981 c. 317; 1985 a. 36; 1987 a. 27, 399; 1991 a. 39; 1997 a. 27; 2003 a. 139.



23.68 Pleading.

23.68  Pleading. The citation or complaint issued pursuant to s. 23.62 or 23.65 may serve as the initial pleading and, notwithstanding any other provisions of the statutes, shall be deemed adequate process to give the appropriate court jurisdiction over the person upon the filing of the citation or complaint with such court.

23.68 History History: 1975 c. 365.



23.69 Motions.

23.69  Motions. Any motion which is capable of determination without the trial of the general issue shall be made before trial.

23.69 History History: 1975 c. 365.

23.69 Annotation Summary judgment is not permitted in forfeiture actions for violations of ch. 30. The relevant procedural statutes cannot be reconciled with the summary judgment procedure. Although the parties agreed to the filing of a written answer in lieu of an appearance, such an agreement cannot provide the basis to impose upon the statutory scheme a summary judgment procedure that does not otherwise exist. State v. Ryan, 2012 WI 16, 338 Wis. 2d 695, 809 N.W.2d 37, 09-3075.



23.70 Arraignment; plea.

23.70  Arraignment; plea.

23.70(1)(1) If the defendant appears in response to a citation or a summons, or is arrested and brought before a court with jurisdiction to try the case, the defendant shall be informed that he or she is entitled to a jury trial and then asked whether he or she wishes to plead. If the defendant wishes to plead, he or she may plead guilty, not guilty or no contest.

23.70(2) (2) If the defendant pleads guilty or no contest, the court may accept the plea, find the defendant guilty and proceed under s. 23.78.

23.70 History History: 1975 c. 365.



23.71 Not guilty plea; immediate trial.

23.71  Not guilty plea; immediate trial. If the defendant pleads not guilty and states that he or she waives the right to jury trial and wishes an immediate trial, the case may be tried forthwith if the state consents.

23.71 History History: 1975 c. 365.



23.72 Not guilty plea.

23.72  Not guilty plea. If the defendant pleads not guilty the court shall set a date for trial or advise the defendant that he or she will be notified of the date set for trial. The defendant shall be released upon payment of a deposit as set forth in s. 23.66, or the court may release the defendant on his or her own recognizance. If a defendant fails to appear at the date set under this section, the court may issue a warrant under ch. 968 and, if the defendant has posted a deposit for appearance at that date, the court may order the deposit forfeited.

23.72 History History: 1975 c. 365.



23.73 Discovery.

23.73  Discovery. Neither party is entitled to pretrial discovery except that if the defendant moves within 10 days after the alleged violation and shows cause therefor, the court may order that the defendant be allowed to inspect and test under such conditions as the court prescribes, any devices used by the plaintiff to determine whether a violation has been committed and may inspect the reports of experts relating to those devices.

23.73 History History: 1975 c. 365.



23.74 Mode of trial.

23.74  Mode of trial.

23.74(1)(1) The defendant shall be informed of the right to a jury trial in circuit court on payment of fees required by s. 23.77 (1).

23.74(2) (2) If both parties, in a court of record, request a trial by the court or if neither demands a trial by jury, the right to a trial by jury is waived.

23.74 History History: 1975 c. 365; 1977 c. 305; 1977 c. 449 s. 497.



23.75 Proceedings in court.

23.75  Proceedings in court.

23.75(1) (1) If the defendant appears in court at the time directed in the citation or summons, the case shall be tried as provided by law.

23.75(2) (2) If the defendant fails to appear in court at the time fixed in the complaint and summons, judgment may be rendered against the defendant according to the demand of the complaint, or the court may issue a warrant for the defendant's arrest.

23.75(3) (3) If the defendant fails to appear in court at the time fixed in the citation or by subsequent postponement, the following procedure shall apply:

23.75(3)(a) (a)

23.75(3)(a)1.1. If the defendant has not made a deposit, the court may consider the nonappearance to be a plea of no contest and enter judgment accordingly or the court may issue a summons or an arrest warrant.

23.75(3)(a)2. 2. If the court considers the nonappearance to be a plea of no contest and enters judgment accordingly, the court shall promptly mail a copy or notice of the judgment to the defendant. The judgment shall allow the defendant not less than 20 working days from the date the judgment copy or notice is mailed to pay the forfeiture, plus costs, fees, and surcharges imposed under ch. 814.

23.75(3)(b) (b) If the defendant has made a deposit, the citation may serve as the initial pleading and the defendant shall be deemed to have tendered a plea of no contest and submitted to a forfeiture, plus costs, fees, and surcharges imposed under ch. 814, not exceeding the amount of the deposit. The court may either accept the plea of no contest and enter judgment accordingly, or reject the plea and issue a summons. If the defendant fails to appear in response to the summons, the court shall issue an arrest warrant. If the court accepts the plea of no contest, the defendant may move within 90 days after the date set for appearance to withdraw the plea of no contest, open the judgment, and enter a plea of not guilty if the defendant shows to the satisfaction of the court that failure to appear was due to mistake, inadvertence, surprise, or excusable neglect. If a party is relieved from the plea of no contest, the court or judge may order a written complaint to be filed and set the matter for trial. After trial, the costs, fees, and surcharges imposed under ch. 814 shall be taxed as provided by law. If on reopening the defendant is found not guilty, the court shall delete the record of conviction and shall order the defendant's deposit returned.

23.75(3)(c) (c) If the defendant has made a deposit and stipulation of no contest, the citation may serve as the initial pleading and the defendant shall be deemed to have tendered a plea of no contest and submitted to a forfeiture, plus costs, fees, and surcharges imposed under ch. 814, not exceeding the amount of the deposit. The court may either accept the plea of no contest and enter judgment accordingly, or reject the plea and issue a summons. If the defendant fails to appear in response to the summons, the court shall issue an arrest warrant. After signing a stipulation of no contest, the defendant may, at any time prior to or at the time of the court appearance date, move the court for relief from the effect of the stipulation. The court may act on the motion, with or without notice, for cause shown by affidavit and upon just terms, and relieve the defendant from the stipulation and the effects thereof. If the defendant is relieved from the stipulation of no contest, the court may order a citation or complaint to be filed and set the matter for trial. After trial, the costs, fees, and surcharges imposed under ch. 814 shall be taxed as provided by law.

23.75(4) (4) If a citation or summons is issued to a defendant and he or she is unable to appear in court on the day specified, the defendant may enter a plea of not guilty by mailing to the judge at the address indicated on the citation or summons a letter stating such plea. The letter must show the defendant's return address. Such letter may include a request for trial during normal daytime business hours. Upon receipt of the letter, the judge shall reply by letter to the defendant's address setting forth a time and place for trial, such time to be during normal business hours if so requested. The date of the trial shall be at least 10 days from the mailing by the judge. Nothing in this subsection forbids the setting of the trial at any time convenient to all parties concerned.

23.75(5) (5) Costs shall not be taxed against the plaintiff.

23.75 History History: 1975 c. 365; 1977 c. 29; 1979 c. 34; 1981 c. 317; 1985 a. 36; 1987 a. 27, 399; 1991 a. 39; 1993 a. 156; 1997 a. 27; 2003 a. 139.



23.76 Burden of proof.

23.76  Burden of proof. In all actions under this chapter, the state must convince the trier of fact to a reasonable certainty of every element of the offense by evidence that is clear, satisfactory and convincing.

23.76 History History: 1975 c. 365.



23.77 Jury trial.

23.77  Jury trial.

23.77(1)(1) If in circuit court either party files a written demand for a jury trial within 20 days after the court appearance date and immediately pays the fee prescribed in s. 814.61 (4), the court shall place the case on the jury calendar. The number of jurors shall be determined under s. 756.06 (2) (b). If no party demands a trial by jury, the right to trial by jury is permanently waived.

23.77(3) (3) If there is a demand for a trial by jury, the provisions of s. 345.43 (3) (a) and (b) are applicable.

23.77 History History: 1975 c. 365; 1977 c. 305, 318, 447; 1977 c. 449 s. 497; 1979 c. 175 s. 53; 1981 c. 317; 1995 a. 427; Sup. Ct. Order No. 96-08, 207 Wis. 2d xv (1997).



23.78 Verdict.

23.78  Verdict. A verdict is valid if agreed to by five-sixths of the jury. If a verdict relates to more than one count, it shall be valid as to any count if any five-sixths of the jury agree thereto. The form of the verdict shall be guilty or not guilty. The amount of the forfeiture shall be stated by the court after a finding of guilty.

23.78 History History: 1975 c. 365.



23.79 Judgment.

23.79  Judgment.

23.79(1)(1) If the defendant is found guilty, the court may enter judgment against the defendant for a monetary amount not to exceed the maximum forfeiture provided by the statute for the violation, plus costs, fees, and surcharges imposed under ch. 814.

23.79(2) (2) The payment of any judgment may be suspended or deferred for not more than 90 days in the discretion of the court. In cases where a deposit has been made, any forfeitures, costs, fees, and surcharges imposed under ch. 814 shall be taken out of the deposit and the balance, if any, returned to the defendant.

23.79(3) (3) In addition to any monetary penalties, the court may order the defendant to perform or refrain from performing such acts as may be necessary to fully protect and effectuate the public interest. The court may order abatement of a nuisance, restoration of a natural resource, restoration of an archaeological feature subject to the prohibition under s. 23.095 (1m), or other appropriate action designed to eliminate or minimize any environmental damage caused by the defendant.

23.79(4) (4) The court may, where provided by law, revoke or suspend any or all privileges and licenses.

23.79(5) (5) All civil remedies are available in order to enforce the judgment of the court, including the power of contempt under ch. 785.

23.79 History History: 1975 c. 365; 1977 c. 29; 1979 c. 32 s. 92 (13); 1979 c. 34; 1985 a. 36; 1987 a. 27; 1991 a. 39; 1995 a. 391; 1997 a. 27; 2003 a. 139.



23.795 Nonpayment of judgments.

23.795  Nonpayment of judgments.

23.795(1) (1) If a defendant fails to timely pay a judgment entered under s. 23.75 (3) (a) 2. or 23.79, the court may issue an arrest warrant or a summons ordering the defendant to appear in court or both. If the defendant appears before the court pursuant to a warrant or summons or the defendant otherwise notifies the court that he or she is unable to pay the judgment, the court shall conduct a hearing. If the defendant failed to pay the forfeiture, the court shall determine if the defendant is unable to pay the amount specified in the judgment for good cause or because of the defendant's indigence. If the court determines that the failure of the defendant to comply with the judgment is for good cause or because of the defendant's indigence, the court may order that the amount of the judgment be modified, suspended or permanently stayed. If the defendant fails to appear before the court for a hearing under this subsection or if the court determines at the hearing that the failure of a defendant to pay the judgment is not for good cause or not because of the defendant's indigence, the court shall order one of the following:

23.795(1)(a) (a) That the defendant be imprisoned for a time not to exceed 5 days or until the amount is paid, whichever is less.

23.795(1)(b) (b) That the amount of the judgment be modified, suspended or permanently stayed.

23.795(2) (2) In lieu of an order of imprisonment under sub. (1) (a) for a violation of ch. 29, the court may revoke or suspend any privilege or approval granted under ch. 29 as provided in s. 29.971 (12).

23.795(3) (3) In lieu of an order of imprisonment under sub. (1) (a) for a violation of ch. 169, the court may revoke or suspend any privilege or license granted under ch. 169 as provided in s. 169.45 (6).

23.795(4) (4) In lieu of an order of imprisonment under sub. (1) (a) for a violation of s. 90.21, the court may suspend any fence inspection certificate issued under s. 90.21, as provided in s. 90.21 (8) (b).

23.795 History History: 1993 a. 156; 1997 a. 248; 2001 a. 56.



23.80 Judgment against a corporation or municipality.

23.80  Judgment against a corporation or municipality.

23.80(1)(1) If a corporation or municipality fails to appear within the time required by the citation or summons, the default of such corporation or municipality may be recorded and the charge against it taken as true and judgment shall be rendered accordingly.

23.80(2) (2) Upon default of the defendant corporation or municipality, or upon conviction, judgment for the amount of the forfeiture, plus costs, fees, and surcharges imposed under ch. 814, shall be entered.

23.80 History History: 1975 c. 365; 1977 c. 29; 1979 c. 34; 1985 a. 36; 1987 a. 27; 1991 a. 39; 1997 a. 27; 2003 a. 139.



23.81 Effect of plea of no contest.

23.81  Effect of plea of no contest. Forfeiture of deposit under s. 23.75 (3) (b), an accepted plea of no contest under s. 23.70, or a stipulation of no contest under s. 23.75 (3) (c) to a charge of violation of a natural resources law shall not be admissible in evidence as an admission against interest in any action or proceeding arising out of the same occurrence.

23.81 History History: 1975 c. 365.



23.82 Fees.

23.82  Fees. Fees in forfeiture actions under this chapter are prescribed in s. 814.63.

23.82 History History: 1975 c. 365; 1977 c. 305, 318, 449; 1981 c. 317.



23.83 Appeal.

23.83  Appeal.

23.83(1)(1)  Jurisdiction on appeal. Appeal may be taken by either party. On appeal from the circuit court, the appeal is to the court of appeals.

23.83(2) (2) Stay of execution. The amount of undertaking required to stay execution on appeal shall not exceed the amount of the maximum forfeiture, plus costs, fees, and surcharges imposed under ch. 814.

23.83(3) (3) Procedure on appeal. An appeal to the court of appeals shall be in accordance with chs. 808 and 809.

23.83 History History: 1975 c. 365, 421; 1977 c. 187, 305, 449; 1979 c. 34; 1985 a. 36; 1991 a. 39; 2003 a. 139.



23.84 Forfeitures, costs, fees, and surcharges collected; to whom paid.

23.84  Forfeitures, costs, fees, and surcharges collected; to whom paid. Except for actions in municipal court, all moneys collected in favor of the state or a municipality for a forfeiture, plus costs, fees, and surcharges imposed under ch. 814, shall be paid by the officer who collects the same to the appropriate municipal or county treasurer, within 20 days after their receipt by the officer, except that all jail surcharges imposed under ch. 814 shall be paid to the county treasurer. In case of any failure in the payment, the municipal or county treasurer may collect the payment from the officer by an action in the treasurer's name of office and upon the official bond of the officer, with interest at the rate of 12% per year from the time when it should have been paid.

23.84 History History: 1975 c. 365; 1977 c. 29, 305; 1979 c. 34; 1979 c. 110 s. 60 (13); 1985 a. 36; 1987 a. 27; 1991 a. 39; 1997 a. 27; 2003 a. 139.



23.85 Statement to county board; payment to state.

23.85  Statement to county board; payment to state. Every county treasurer shall, on the first day of the annual meeting of the county board of supervisors, submit to it a verified statement of all forfeitures, costs, fees, and surcharges imposed under ch. 814 and received during the previous year. The county clerk shall deduct all expenses incurred by the county in recovering those forfeitures, costs, fees, and surcharges from the aggregate amount so received, and shall immediately certify the amount of clear proceeds of those forfeitures, costs, fees, and surcharges to the county treasurer, who shall pay the proceeds to the state as provided in s. 59.25 (3). Jail surcharges imposed under ch. 814 shall be treated separately as provided in s. 302.46.

23.85 History History: 1975 c. 365; 1977 c. 29; 1979 c. 34; 1985 a. 36; 1987 a. 27; 1989 a. 107; 1991 a. 39; 1995 a. 201; 2003 a. 33, 139, 326.



23.90 Place of trial.

23.90  Place of trial.

23.90(1)(1) Civil actions shall be tried in the county where the offense was committed, except as otherwise provided.

23.90(2) (2) Where 2 or more acts are requisite to the commission of any offense, the trial may be in any county in which any of such acts occurred.

23.90(3) (3) Where an offense is committed on or within one-fourth of a mile of the boundary of 2 or more counties, the defendant may be tried in any of such counties.

23.90(4) (4) If an offense is commenced outside the state and is consummated within the state, the defendant may be tried in the county where the offense was consummated.

23.90(5) (5) If an offense is committed on boundary waters at a place where 2 or more counties have common jurisdiction under s. 2.03 or 2.04 or under any other law, the prosecution may be in either county. The county whose process against the offender is first served shall be conclusively presumed to be the county in which the offense was committed.

23.90 History History: 1975 c. 365.



23.99 Parties to a violation.

23.99  Parties to a violation.

23.99(1) (1) Whoever is concerned in the commission of a violation of this chapter for which a forfeiture is imposed is a principal and may be charged with and convicted of the violation although he or she did not directly commit it and although the person who directly committed it has not been convicted of the violation.

23.99(2) (2) A person is concerned in the commission of the violation if the person:

23.99(2)(a) (a) Directly commits the violation;

23.99(2)(b) (b) Aids and abets the commission of it; or

23.99(2)(c) (c) Is a party to a conspiracy with another to commit it or advises, hires or counsels or otherwise procures another to commit it.

23.99 History History: 1975 c. 365.






24. Public domain and the trust funds.

24.01 Definitions and classification.

24.01  Definitions and classification. In chs. 23 to 29, unless the context requires otherwise or unless otherwise defined:

24.01(1) (1) "Agricultural college lands" embraces all lands granted to the state by an act of congress entitled "An act donating public lands to the several states and territories which may provide colleges for the benefit of agriculture and the mechanic arts," approved July 2, 1862, as well as any land received under s. 24.09 (1) (bm) in exchange for such land.

24.01(2) (2) "Board" means the board of commissioners of public lands, except that this definition does not apply to ch. 25.

24.01(3) (3) "Department" means department of natural resources.

24.01(4) (4) "Marathon County lands" embraces all lands acquired by the state pursuant to chapter 22 of the general laws of 1867, as well as any land received under s. 24.09 (1) (bm) in exchange for such land.

24.01(5) (5) "Normal school lands" embraces all parcels of said "swamp lands" which the legislature has declared or otherwise decided, or may hereafter declare or otherwise decide, were not or are not needed for the drainage or reclamation of the same or other lands, as well as any land received under s. 24.09 (1) (bm) in exchange for such land.

24.01(6) (6) "Public lands" embraces all lands and all interests in lands owned by the state either as proprietor or as trustee which constitute any part of the lands defined or specified in this section.

24.01(7) (7) "School lands" embraces all lands made a part of "the school fund" by article X, section 2, of the constitution, as well as any land received under s. 24.09 (1) (bm) in exchange for such land.

24.01(8) (8) "Secretary" means secretary of natural resources.

24.01(9) (9) "Swamp lands" embraces all lands which have been or may be transferred to the state pursuant to an act of congress entitled "An act to enable the state of Arkansas and other states to reclaim the swamp lands within their limits," approved September 28, 1850, or pursuant to an act of congress entitled "An act for the relief of purchasers and locators of swamp and overflowed lands," approved March 2, 1855, as well as any land received under s. 24.09 (1) (bm) in exchange for such land.

24.01(10) (10) "University lands" embraces all lands the proceeds of which are denominated "the university fund" by article X, section 6, of the constitution, as well as any land received under s. 24.09 (1) (bm) in exchange for such land.

24.01(11) (11) "Warden" means conservation warden, and includes county, special and deputy conservation wardens.

24.01 History History: 1977 c. 9; 1981 c. 390; 1983 a. 189, 192; 1987 a. 119; 1997 a. 27; 1999 a. 83.



24.02 Addition to the public lands.

24.02  Addition to the public lands. Addition to any class of lands specified in s. 24.01, except lands purchased for forest reserve and Marathon County lands, may be effected by grant, conveyance or devise made as a donation to the state for the purpose of the fund to which such class belongs. But no such proffered donation shall be accepted until the title of the donor has been examined and approved by the attorney general.



24.03 Escheats.

24.03  Escheats. The board of commissioners of public lands shall, whenever it shall have reason to believe that any lands have escheated to the state for defect of heirs, cause due inquiry to be made to ascertain the rights of the state, and the attorney general shall bring any suit or action or take any requisite proceeding necessary to protect and secure the rights of the state. The board may either take possession of, or cause to be sued for and recovered as aforesaid when necessary, any real estate believed to have escheated to the state, or may proceed directly to sell all the right, title and interest of the state therein, without first obtaining possession thereof and without establishing title thereto by action.



24.04 Administrative receipts and disbursements.

24.04  Administrative receipts and disbursements.

24.04(1)(1)  Receipts. The board shall collect from purchasers of land a fee of $5 for every certificate and $5 for every patent issued by it. The board shall pay the moneys collected, together with all moneys for expenses of advertising, damages and costs received either by redemption or resale of any public lands forfeited after being sold by the state, into the state treasury to the credit of the common school fund. The executive secretary of the board may take the acknowledgments of the board to all certificates and patents, and no fees may be charged therefor.

24.04(2) (2) Disbursements. All expenses necessarily incurred in caring for and selling public lands shall be deducted from the gross receipts of the fund to which the proceeds of the sale of the land will be added. Expenses necessarily incurred in caring for public lands may include expenses for reforestation, erosion and insect control, submerged log monitoring, surveys, appraisals, soil surveys and soil mapping activities and other land management practices that serve to protect or enhance the interests of the beneficiaries of the trust funds.

24.04 History History: 1975 c. 39 s. 734; 1977 c. 418; 1979 c. 34; 1983 a. 423; 1993 a. 16; 1997 a. 27; 1999 a. 9.



24.05 Survey of lands.

24.05  Survey of lands. Whenever it appears necessary to the board that surveys should be made in order to ascertain the true boundaries of any tract or portion of the public lands, or to enable the board to describe and dispose of any tract or portion of the public lands in suitable and convenient lots, the board may cause all necessary surveys to be made.

24.05 History History: 2005 a. 149.



24.06 Plat of lands.

24.06  Plat of lands. The board may subdivide any parcel of public lands into smaller parcels or village lots, with streets and alleys if necessary, whenever it believes a larger net price can be obtained by selling the land in smaller parcels or lots. A survey and plat of the subdivision, verified by its maker as true and correct, shall be returned and recorded in the office of the board, and the parcels or lots designated on the survey and plat shall be appraised before the parcels or lots are offered for sale. The subdivision shall be ordered, the proceedings for the subdivision governed, and the appraisal made in substantial compliance with s. 24.08.

24.06 History History: 2005 a. 149.



24.07 Sale of land with water power.

24.07  Sale of land with water power. Whenever a water power exists upon any public lands offered for sale the board may sell together all the tracts or lots upon which such water power is situated and such other tracts or lots as are necessary for the use and enjoyment of the same, not exceeding 160 acres, or it may sell each tract or lot separately, as in its opinion the larger proceeds may be derived from such sale.



24.08 Minimum price.

24.08  Minimum price.

24.08(1)(1)  Lands appraised. Every parcel of public land that was never appraised, every parcel of public land forfeited to the state under s. 24.28 and every parcel of land mortgaged to secure any loan of trust funds and bid in by the state at a sale of that land under the mortgage shall be appraised under this section before it is offered or reoffered for sale at public auction, at private sale or exchanged for other lands. These lands may be reappraised whenever necessary.

24.08(2) (2) Appraiser. The board may make and enter in its minutes an order that any parcel or parcels of the public lands be appraised, describing the lands, appointing an appraiser and stating the reasons why the appraisal is deemed necessary. So far as practical the appraiser shall be a person in the employ of the board, of good character, approved integrity, sound judgment and well acquainted with the public lands; but the board may employ under contract any competent appraiser if it deems it necessary.

24.08(3) (3) Appraisal. The appraisal shall be made from actual view and at cash value. It shall be in writing and be verified by the affidavit of the appraiser who shall testify that the appraisal is just and was made as required by law. The appraisal shall be filed with the executive secretary of the board and recorded.

24.08(4) (4) Appraised value, minimum price, government minimum. Such appraised value shall be the minimum price of the land until sold or reappraised. Until an appraisal under this section, the appraisal last heretofore made of any parcel of public land, if any has been made, shall fix the minimum price thereof. Notwithstanding this section no parcel of public land having a minimum price for the sale thereof fixed by the act of congress granting the same to the state, shall be sold for a lesser price than that so fixed.

24.08 History History: 1973 c. 90; 1983 a. 423; 1993 a. 16.



24.09 Procedure before sale or exchange; withdrawal; resale.

24.09  Procedure before sale or exchange; withdrawal; resale.

24.09(1)(1)

24.09(1)(a) (a) Except as provided under par. (c), the board may not sell or exchange any public lands which were not appraised or appraised under s. 24.08. Except as provided under pars. (b), (bm) and (c), the board may not sell or exchange any public lands except at public auction or by sealed bid.

24.09(1)(b) (b) Lands required for federal, state, county, city, village, town, or school district use may be sold at the appraised value to, or exchanged for land of approximately equivalent value with, the federal government, other state departments, boards or commissions, counties, cities, villages, towns, or school districts.

24.09(1)(bm) (bm) The board may exchange part or all of any parcel of public lands for any other land of approximately equal value if the board determines that the exchange will contribute to the consolidation or completion of a block of land, enhance conservation of lands or otherwise be in the public interest. Under this paragraph, an exchange is of "approximately equal value" if the difference in value between the more highly valued land and the less highly valued land does not exceed 10% of the value of the more highly valued land. All expenses necessarily incurred in making an exchange under this paragraph shall be deducted from the gross receipts of the fund to which the proceeds of the sale of the exchanged land will be added.

24.09(1)(c) (c) Lands located within the federally recognized exterior boundaries of Indian reservations or located adjacent to the federally recognized boundaries of Indian reservations may be sold to or exchanged with the Indian tribe or tribes located on those reservations or sold to or exchanged with the federal government for the benefit and use of such tribe or tribes upon prices, terms and conditions agreeable to the board and without being subject to the restrictions and procedure otherwise provided by law for the sale of public lands.

24.09(1)(d) (d) All sales other than sales under par. (b) or (c) shall be made at the times and public places by sealed bid or public sale as the board designates. Prior to any sale, the board shall publish a class 3 notice, under ch. 985, specifying the time and place and describing the lands to be sold in a newspaper published in the county where the lands are situated.

24.09(2) (2) The board may, whenever it believes the public interest will be served thereby, withdraw and withhold from sale all or such portions of the public lands as in its opinion it may not be advantageous to sell, for so long a time as in its opinion will be most beneficial to the state; but when reoffered the lands so withdrawn shall first be offered at public sale in the manner prescribed by law.

24.09 History History: 1983 a. 423; 1987 a. 76; 1997 a. 27; 2005 a. 149, 352.



24.10 Procedure at sale.

24.10  Procedure at sale.

24.10(1)(1) If the sale is to be by public auction, at the time and place specified in the notice under s. 24.09 (1) (d), the board shall commence the sale of the lands described in the notice and thereafter continue the same from day to day, Sundays excepted, between 9 a.m. and the setting of the sun, until all lands described in the notice have been offered. The order of the sale shall be to begin at the lowest number of the sections, townships, and ranges in each county and proceed regularly to the highest, until all then to be sold are offered for sale. Except for lands withheld from sale under s. 24.09 (2), each lot, tract of lands, or collection of tracts of lands to be sold shall be offered at the minimum price fixed by law and shall be cried at public auction long enough to enable every one present to bid. If the minimum price or more is bid, the lot or tract shall be struck off to the highest bidder, but if the minimum price is not bid the tract shall be set down unsold.

24.10(2) (2) If the sale is to be by sealed bid, the highest bid for any lot, tract of lands, or collection of tracts of lands shall be accepted, unless the highest bid is below the minimum price fixed by law. If the highest bid is below the minimum price fixed by law, then all bids may be rejected. If all bids are rejected or if no bid is received, the board may readvertise the sale, adjourn the sale to a definite date, or withhold the lands from sale pursuant to s. 24.09 (2).

24.10 History History: 1999 a. 83; 2005 a. 352.



24.11 Terms of sales.

24.11  Terms of sales.

24.11(1)(1)  For cash or installments.

24.11(1)(a)(a) Except as provided under sub. (4), public lands may be sold for cash to be paid at the time of the sale or according to the terms specified under par. (b).

24.11(1)(b) (b) The first payment shall be not less than 15% of the purchase price, and shall be made at the time of the sale together with interest on the deferred payments in advance to February 1 of the following year. However, the first payment may not be less than the value of the timber, if any, on the lands sold. Annual payments of principal and interest shall be made for a maximum of 20 years after the date of the sale, with interest on the principal at the rate of 7% per year, payable annually in advance on February 1 of each year.

24.11(1)(c) (c) Unless otherwise required by law to be deposited into a fund other than any of the trust funds, as defined in s. 24.60 (5), all moneys received from the sale of public lands on or after May 3, 2006, shall be credited to the appropriate trust fund in an account specified in s. 24.605.

24.11(2) (2) Purchaser to pay taxes. The board shall insert in every contract or certificate of sale of public land a clause providing that the vendee, and the vendee's heirs, personal representatives, or assigns shall pay or cause to be paid all taxes that are or that may be assessed against the land from the date of the contract or certificate of sale.

24.11(3) (3) Reservation. Every contract, certificate of sale, or grant hereunder of public lands shall reserve to the people the right of access to such lands and to any meandered or nonmeandered stream, river, pond or lake navigable in fact for any purpose whatsoever, bordered by such lands and all rights necessary to the full enjoyment of such waters, and of all minerals in said lands, and all mining rights therein, and shall also be subject to continued ownership by the state of all waterpower rights on such lands or in any manner appurtenant thereto. Such conveyance shall also be subject to a continuing easement in the state and its assigns to enter and occupy such lands in any manner necessary and convenient to the removal of such mineral from such lands and to the proper exercise of such mineral rights, and shall be further subject to the continuing easement in the state and its assigns to enter and occupy such lands in any manner necessary and convenient to the development, maintenance and use of any such water rights. Nothing contained in this section shall be construed to provide for the continued ownership in the state of any stone used for building purposes nor of any sand or gravel.

24.11(4) (4) Special terms for escheated lands. Upon the sale of any escheated lands the entire purchase price shall be paid at the time of the sale. The board shall then execute and deliver to the purchaser a quitclaim deed of conveyance that vests in the grantee all the right, title, and interest of the state in or to the land, and every right of action that the state has respecting the land. No covenant or warranty of title, of continued enjoyment, or against encumbrances, shall be expressed in or implied from the quitclaim deed or any words in the quitclaim deed. If by virtue of a better title, any other person or party recovers the land within 20 years after a purchase under this subsection, the state shall refund to the purchaser, or to the purchaser's assigns or legal representatives, the amount paid by the purchaser for the land, together with interest on the amount paid by the purchaser at the rate of 6% per year from the date of the purchase until the date of recovery, and also the amount of all taxes on the land actually paid by the purchaser with like interest on each payment from the time of payment to the date of the recovery.

24.11 History History: 1979 c. 110 s. 60 (13); 1983 a. 423; 1991 a. 316; 1995 a. 225; 2005 a. 149, 352.

24.11 Annotation State reservation of land and interests in lands under ch. 452, laws of 1911, 24.11 (3) and Art. X, s. 8 are discussed. 65 Atty. Gen. 207.



24.12 Forfeit for failure to pay.

24.12  Forfeit for failure to pay. Every purchaser of any lot or tract at any sale under s. 24.11 shall pay the amount of the purchase money required by the terms of sale to be paid as provided in s. 24.11 (1). If the purchaser refuses or neglects to so pay, the lot or tract bid off by the purchaser shall again be offered for sale. The purchaser shall, for refusing or neglecting to pay, forfeit $25 for each lot or tract bid off by the purchaser, which the board shall, in the name of the state, cause to be immediately sued for and collected, and, when collected, paid into the school fund.

24.12 History History: 1991 a. 316; 2005 a. 149.



24.14 Rights of swampland purchasers.

24.14  Rights of swampland purchasers.

24.14(1) (1) In this section, "subject lands" means lands patented to this state as swamp and overflowed lands, or lands patented in lieu of swamp and overflowed lands.

24.14(2) (2) Any person who has purchased from the United States or entered any subject lands prior to the execution of United States patents to this state for the subject lands, may whenever those entries have been canceled by the United States on account of a conflict with the right and title of this state to the subject lands, purchase the subject lands from this state, prior to the date fixed for the public sale of the subject lands, upon making satisfactory proof to the board that the person is the identical person, or the heir, legal representative, or assign of the person, who purchased or entered the subject lands as provided in this subsection, and upon paying to this state for the subject lands the same price at which the purchase or entries were made from the United States. Nothing contained in this chapter impairs the rights acquired by any person who has preempted any subject lands under the laws of this state.

24.14 History History: 1999 a. 83; 2005 a. 149; 2009 a. 276.



24.145 State-owned swamplands; proceeds; disposition.

24.145  State-owned swamplands; proceeds; disposition.

24.145(1)(1) It is declared that none of the swamp and overflowed lands granted to this state pursuant to an act of congress entitled "An Act to enable the state of Arkansas and other states to reclaim the swamp lands within their limits", approved September 28, 1850, and the proceeds derived from the sale of those lands that have not been actually applied for reclamation of those lands, are necessary for the purpose of reclaiming any such swamp and overflowed lands by construction of levees and drains or otherwise.

24.145(2) (2) All swamp and overflowed lands described in sub. (1) and the proceeds derived from the sale of those lands including those placed and being in the drainage fund pursuant to chapter 537, laws of 1865, that have not been actually applied for the purpose of reclaiming those lands, shall be a part of the normal school fund. This section controls over any inconsistent act or statute.

24.145 History History: 2005 a. 149.



24.15 Private sale.

24.15  Private sale. All public lands, including forfeited lands and mortgaged lands bid in by the state, which have once been offered or reoffered at public sale and remain unsold, shall be subject to private sale at the minimum price fixed for the sale of the land by law to the person first making application for the purchase of the lands, if the person immediately complies with the term of sale. If 2 or more persons apply at the same time to purchase the same lands under this section, the lands shall be offered to the highest bidder, and the applicant who will pay the highest price shall be the purchaser.

24.15 History History: 1991 a. 316; 2005 a. 149.



24.16 Applications for private sale.

24.16  Applications for private sale. Every person making application under s. 24.15 for the purchase at private sale of any public lands shall file in the office of the board an application in writing, describing the lot or tract that the person proposes to purchase by the proper number of the section, township and range, and the subdivision of the section, with the person's name subscribed to the application. The board shall, if the land applied for may then be sold, do all of the following:

24.16(1) (1) Enter on books kept for that purpose a note of the application, specifying the day when made, the name of the applicant, and the description of the land applied for.

24.16(2) (2) Give to the applicant a memorandum signed by the executive secretary of the board, stating the application, describing the lot or tract applied for, and stating the price at which the lot or tract may be sold and the amount to be paid at the time of the sale.

24.16 History History: 1991 a. 316; 1993 a. 16; 2005 a. 149.



24.17 Receipt and certificate.

24.17  Receipt and certificate.

24.17(1) (1) When the purchaser of any public lands makes payment to the secretary of administration of the amount required to be paid on the sale and, in case of a private sale, produces the memorandum described in s. 24.16, the secretary of administration shall give a receipt to the purchaser for the amount paid, and, unless the sale is wholly for cash, the board shall execute and deliver to the purchaser a duplicate certificate of sale, in which the board shall certify all of the following:

24.17(1)(a) (a) The description of the land sold.

24.17(1)(b) (b) The sum paid and the amount remaining due.

24.17(1)(c) (c) The times, place, and terms of payments.

24.17(1)(d) (d) That if the payments are made in accordance with the terms stated in the certificate of sale, the purchaser, or the purchaser's assigns or other legal representatives, shall be entitled to a patent for the land.

24.17(1)(e) (e) That in case of the nonpayment into the state treasury of any of the following, the certificate of sale from the time of the nonpayment shall be void and the board may take possession of and resell the land described in the certificate:

24.17(1)(e)1. 1. The purchase money as it becomes due.

24.17(1)(e)2. 2. The interest on the purchase money by the first day of February in each year or on or before the next following June 30th.

24.17(1)(e)3. 3. Any taxes lawfully assessed on the lands described in the certificate and then remaining unpaid by the purchaser or purchasers or by any person claiming under the purchaser or purchasers.

24.17(2) (2) When the sale of public lands under sub. (1) is wholly for cash, upon payment of the full purchase price to the secretary of administration, the secretary of administration shall immediately give to the purchaser a receipt stating the amount paid, giving a description of the lot or tract of land sold, and stating that the purchaser is entitled to receive a patent according to law.

24.17 History History: 1991 a. 316; 2003 a. 33; 2005 a. 149.



24.18 Entry of sale and patent.

24.18  Entry of sale and patent. When any sale of public lands is made, the board shall make a note of the sale in the book of entries, entering the day of sale, the name of the purchaser, the number of the certificate or patent, the sum paid, the amount of purchase money unpaid, if any, and a description of the lot or tract sold. If the sale is wholly for cash, the board shall immediately execute and deliver to the purchaser a patent for the lot or tract of land so sold. If the land is sold at public auction, the board shall note that fact.

24.18 History History: 2005 a. 149.



24.19 Certificate of sale.

24.19  Certificate of sale. All original and duplicate certificates of sale issued under s. 24.17 shall be properly numbered, and the original shall be filed in the office of the board. As many distinct lots or tracts of land purchased by one person in one section at the same time as that person requests shall be included in one certificate or one patent, as the case may be. Certificates of sale may be acknowledged and recorded in the same manner as deeds. Certificates of sale may be assigned in writing. The assignment may be acknowledged and recorded in the same manner as deeds, and the assignee shall have the same rights and remedies under the certificate as the original purchaser would have had.

24.19 History History: 1991 a. 316; 2005 a. 149.



24.20 Payments and accounts.

24.20  Payments and accounts. All money paid on account of sales of public lands shall be paid to the secretary of administration who shall credit the proper fund with the amount paid, crediting the general fund with the proceeds of sales of Marathon County lands. The secretary of administration or the secretary's designee, upon countersigning the receipt given for the amount paid, shall enter the name of the person making the payment, the number of the certificate, if any, upon which the amount shall be paid, and the time of the payment.

24.20 History History: 1991 a. 316; 2003 a. 33; 2005 a. 149.



24.21 Accounts with purchasers.

24.21  Accounts with purchasers. The board shall open and keep an account with each purchaser for every lot or tract of land that is sold, either at public or private sale, in books kept for that purpose, in which the board shall charge the purchaser with the whole purchase money and give the purchaser credit for all the purchaser's payments, making proper charges for interest as it becomes due, and for all taxes returned to it as unpaid by the proper officer. Upon all payments being completed and the patent issued the account shall be balanced.

24.21 History History: 1991 a. 316; 2005 a. 149.



24.22 Excessive payments to be refunded.

24.22  Excessive payments to be refunded.

24.22(1) (1) Whenever full payment of the principal due upon any certificate of sale by the state is made subsequent to the payment of the annual interest on the principal, the excess of the interest so paid shall be refunded to the person entitled to the excess payment, from the proper fund, on the warrant of the department of administration.

24.22(2) (2) In the event of the double or erroneous payment of interest, charges, or taxes on any certificate of sale or loan by the state, the amount erroneously paid shall be refunded in the same manner as excess interest payments under sub. (1).

24.22 History History: 2005 a. 149.



24.23 Title; patents.

24.23  Title; patents. The title and fee of all public lands shall remain in the state until patents for the land are issued. No patent shall be issued except upon full payment of the purchase money and interest and all taxes returned and lawful charges on the lands being purchased.

24.23 History History: 2005 a. 149.



24.24 Effect of certificate.

24.24  Effect of certificate.

24.24(1) (1) Except when voided by forfeiture under s. 24.28, a certificate of sale issued under s. 24.17 entitles the purchaser, or the purchaser's heirs or assigns, to all the rents, benefits, and provisions of any lease existing on the lands described in the certificate at the time of the land purchase and accruing after the purchase. The certificate of sale is sufficient evidence of title and vests in the purchaser, or the purchaser's heirs and assigns, the same rights of possession, enjoyment, descent, transmission, and alienation of the lands described in the certificate and the same remedies for the protection of those rights against all persons, except the state, that the purchaser would possess if the purchaser were the owner in fee of the described lands.

24.24(2) (2) Notwithstanding sub. (1), a certificate of sale does not confer the right to cut down, destroy, dig up, or carry off any standing wood or timber or any mineral located on the lands described in the certificate without the written consent of the board, except as follows:

24.24(2)(a) (a) Wood or timber may be cut when it is to be exclusively used in the erection of fences or buildings on the described lands.

24.24(2)(b) (b) Wood or timber may be cut for necessary firewood for the household use of the persons actually occupying the described lands.

24.24(2)(c) (c) Wood or timber may be cut when done in good faith for the actual and fair improvement of the described lands for cultivation.

24.24(3) (3) Notwithstanding sub. (2) (c), no cutting of wood or timber shall be deemed to have been done for the purposes of cultivation unless the entire surface from which the wood and timber is cut was at the time further prepared for cultivation by thoroughly clearing all brush and growing wood of every kind, except that shade or ornamental trees on not more than 10 adjoining acres selected for building purposes, and trees valuable for saw or rail timber, not to exceed 20 upon each acre, may be left standing.

24.24(4) (4) Except as provided in subs. (2) and (3), any wood, timber, or mineral cut, dug out, or removed from any land described in a certificate of sale shall remain the property of the state.

24.24 History History: 1991 a. 316; 2005 a. 149.



24.25 Issuance and record of patent.

24.25  Issuance and record of patent.

24.25(1) (1) Whenever full payment is made for any lands described in a certificate of sale issued under s. 24.17, as required by law, and the purchaser, or the purchaser's legal representatives, produces to the board the duplicate certificate of sale, with the receipt of the secretary of administration endorsed on the duplicate certificate, showing that the whole amount of the principal and interest due on the purchase of the land described in the certificate has been paid and that the holder of the duplicate certificate is entitled to a patent for the lands described in the certificate, the original and duplicate certificates shall be canceled, and the board shall immediately execute and deliver a patent to the person entitled to the patent for the land described in the certificate.

24.25(2) (2) All patents issued by the board shall be recorded in the board's office. The board's record of patents issued by it constitutes a legal record.

24.25(3) (3) Purchasers may, at any time before payment is due, pay any part or the whole of the purchase money for the land and the interest owing on the purchase money.

24.25(4) (4) If a patent is issued to a person who dies before the date of the patent, the title to the land described inures to and vests in the decedent's heirs, devisees, or assignees to the same extent as if the patent had issued to the decedent during the decedent's lifetime.

24.25 History History: 1991 a. 316; 2003 a. 33; 2005 a. 149.



24.251 Patents, issuance; county may record.

24.251  Patents, issuance; county may record. Whenever it appears to the board that all the conditions relating to the issuance of patents have been complied with, the board may issue patents, and the county board of any county may cause the patents to be recorded in the county and pay the cost of the recording.

24.251 History History: 2005 a. 149.



24.26 Patentee's rights.

24.26  Patentee's rights. Except as provided under s. 24.11, any person, or the person's heirs or assigns, who receives a patent pursuant to law for any public lands acquires the right to all timber, lumber, trees, wood, bark, stone, earth, and other materials cut, dug, taken, or removed from the lands subject to the patent before the issue of the patent, unless the materials were cut, dug, taken, or removed by the assent of the board or were sold by the state. The person receiving the patent may maintain an action for the recovery of the materials that were cut, dug, taken, or removed, or for any injury done to or trespass committed upon the lands before the patent was issued, in the same manner, with the same effect, and with the same entitlement to damages as if the injury or trespass had been committed after the patent was issued.

24.26 History History: 1991 a. 316; 2005 a. 149.



24.27 Purchase money a loan.

24.27  Purchase money a loan. The purchaser of public lands, when the balance of the purchase money becomes due, may retain the same as a loan from year to year on payment annually in advance, or on or before May 31, of the interest on the sum due, at the rate of interest specified in the certificate of sale, and the taxes annually assessed on the land described in the certificate, until required to pay the whole or part by the board or until the legislature shall otherwise direct.

24.27 History History: 1981 c. 169; 1983 a. 423.



24.28 Forfeiture.

24.28  Forfeiture.

24.28(1)(1) A certificate of sale issued under s. 24.17 becomes void upon the occurrence of any of the following, and the purchaser of the lands described in the certificate, or the purchaser's heirs and assigns, shall forfeit all right and interest in the lands:

24.28(1)(a) (a) Nonpayment of interest when it is due according to the terms of the certificate of sale.

24.28(1)(b) (b) Nonpayment of any taxes that before the annual interest required by the certificate of sale is paid are returned to the board by the county treasurer as due and unpaid upon the lands described in the certificate.

24.28(1)(c) (c) Nonpayment of the principal owing on the purchase of the lands described in the certificate of sale when required by the board.

24.28(2) (2) In the event of a forfeiture of lands under sub. (1), the board may take immediate possession of and resell the forfeited lands as provided under ss. 24.29 to 24.33.

24.28 History History: 1991 a. 316; 2005 a. 149.



24.29 Redemption.

24.29  Redemption. At any time before the 5 days next preceding the reoffering at public sale of any land forfeited under s. 24.28, the former purchaser, or the former purchaser's assigns or legal representatives, may prevent the resale of the forfeited lands and revive the original contract by paying the principal sum due, with interest, and all taxes returned on the forfeited lands to the secretary of administration that are still unpaid, and all costs occasioned by the delay, together with 3 percent damages on the whole sum owing for the forfeited lands.

24.29 History History: 1991 a. 316; 2003 a. 33; 2005 a. 149.



24.30 Liability of former purchaser.

24.30  Liability of former purchaser. In case of a forfeiture of lands under s. 24.28, the former purchaser of the forfeited lands shall be liable for any waste or unnecessary injury that the former purchaser may have done to the forfeited lands or to the timber or minerals located upon the forfeited lands. An action for waste or unnecessary injury under this section may be prosecuted by the board in the name of the state.

24.30 History History: 1991 a. 316; 2005 a. 149.



24.31 Advertisement and resale of forfeited lands.

24.31  Advertisement and resale of forfeited lands. Whenever any public lands have been forfeited under s. 24.28 for the nonpayment of principal, interest, or taxes, and the lands have remained forfeited for 3 months, the board shall first cause the forfeited lands to be appraised as provided under s. 24.08. Upon completion of the appraisal, the board shall advertise the forfeited land for sale as provided under s. 24.09 and shall state in the notice that the lands have been forfeited and give the names of the former purchasers. The sale of the forfeited lands shall be made either in the county where the lands lie or at the capitol on a day not less than 3 months nor more than 6 months after the first insertion of the notice. The board shall publish a class 3 notice, under ch. 985, of the sale giving the time and place where the sale will be held and the county in which the lands being sold are situated, but omitting any description of the lands. The last insertion of the notice shall be at least one week prior to the time the sale is to commence.

24.31 History History: 2005 a. 149.



24.32 Resale and redemption.

24.32  Resale and redemption.

24.32(1) (1) Unless the resale of lands forfeited under s. 24.28 is prevented by payment under s. 24.29, the forfeited lands shall be offered for sale at public auction to the highest bidder in the manner and upon the terms provided for original sales and, if the lands are not then sold, the lands shall be subject to private entry.

24.32(2) (2)

24.32(2)(a)(a) Every tract of forfeited lands may be redeemed by the former purchaser, or the former purchaser's assigns or legal representatives, at any time before the June 30th next following the date of the resale of the forfeited tract, by doing all of the following:

24.32(2)(a)1. 1. Presenting to the board satisfactory proof, which shall be filed and preserved by the board, that the tract was, at the time of the resale, in whole or in part under cultivation or adjoining a tract partly cultivated, belonging to the former purchaser, or the former purchaser's assigns or legal representatives, and used in connection with the adjoining tract.

24.32(2)(a)2. 2. Depositing with the secretary of administration, for the use of the purchaser at the resale of the forfeited tract the amount paid by the resale purchaser for the tract, together with 25 percent of the amount of the taxes, interest, and costs, in addition to the purchase price.

24.32(2)(b) (b) Every certificate of sale issued upon any resale of forfeited lands shall be subject to the right of redemption under par. (a) whether or not the right of redemption is expressed in the certificate. No patent shall be issued on any resale of a forfeited tract until the expiration of the redemption period under par. (a).

24.32(3) (3) Upon a redemption under sub. (2), the board shall do all of the following:

24.32(3)(a) (a) Cancel the certificate of sale issued to the resale purchaser.

24.32(3)(b) (b) Make and deliver to the party redeeming the forfeited lands a certificate of the redemption.

24.32(3)(c) (c) Record the certificate of the redemption in a book kept in the board's office for that purpose.

24.32 History History: 1991 a. 316; 2003 a. 33; 2005 a. 149; 2009 a. 177.



24.33 Resale may be canceled.

24.33  Resale may be canceled.

24.33(1) (1) The board, within 3 months after a resale under s. 24.32, may by a written recorded order, a copy of which shall be immediately served on the purchaser of the resold land, avoid and cancel the resale and restore and revive the certificate issued to the original purchaser of the land under s. 24.17, after all of the following occur:

24.33(1)(a) (a) Proof is made that there are valuable improvements on the resold land.

24.33(1)(b) (b) Proof is made that the forfeiture was occasioned by the death of the holder of the first certificate, or the neglect of the first certificate holder's personal representative.

24.33(1)(c) (c) Payment is made to the secretary of administration in the amount actually due on the first certificate at the time of the resale, with interest, costs, and charges, and with interest on the amount for which the land was sold at the rate of 10% per year.

24.33(2) (2) Upon the surrender of the certificate, receipt, or patent given upon the resale, the purchaser of the resold land shall be paid out of the state treasury the amount paid by the purchaser at resale, together with the interest collected from the person redeeming the land.

24.33 History History: 1979 c. 110 s. 60 (13); 1991 a. 316; 2001 a. 102; 2003 a. 33.



24.34 Void sales.

24.34  Void sales. In the event that the sale of any public lands are made by mistake or not in accordance with law, or are obtained by fraud, or in the event that the state had no title to the lands sold, or the state's title has failed, the sale of the lands shall be void and no contract, certificate of purchase, or patent issued on the lands sold shall be of any effect, but the person named as vendee, or that person's successor in interest, may furnish to the board any proof that will satisfy the board of the facts. Except as provided in s. 24.341, upon receipt of satisfactory proof of the facts asserted by the vendee, the board shall order all amounts, either of principal or interest, paid for the lands described in the contract, certificate, or patent, together with the interest on the amounts so paid from the time of each such payment, at the rate of 6 percent per year, simple interest, to be refunded and paid out of the state treasury, from the fund to which it has been credited, to the person entitled to the refund. Notwithstanding anything contained in this section, no money shall be paid to any person participating in any fraud in obtaining the land, as provided in this section.

24.34 History History: 1979 c. 110 s. 60 (13); 1991 a. 316; 2005 a. 149.



24.341 Offset to refund on void sales.

24.341  Offset to refund on void sales. Whenever any claim is made for a refund on a void land sale under s. 24.34, the board shall make an investigation and determination, and offset the value of the use of the land, property removed from the land, and damage or injury to the land by the claimant, together with interest thereon, against the amounts actually paid to the state and to any other persons on account of the purchase, possession, use, damage, or injury to the lands by the claimants. The refund or payment to be made under s. 24.34 shall in no case be more than the excess, if any, of the amounts paid out by the claimant, with interest, over the offset determined under this section.

24.341 History History: 2005 a. 149.



24.35 Annulment of certificates and patents.

24.35  Annulment of certificates and patents. Whenever the board has erroneously or improperly issued any certificate or patent for any public lands whereby wrong or injustice has been or may be done, including cases in which the state had no title to the lands, or its title has failed, the board may, upon the written application of the purchaser, or the purchaser's successor in interest, revoke and annul the certificate or patent by its order, which, with the application, shall be filed and recorded in the board's office. A certified copy of the board's order may be recorded in the office of the register of deeds for the county where the lands lie, and upon the recording of the order, the certificate or patent shall be void. When the board's order is so recorded there shall be paid out of the state treasury, from the fund to which it has been credited, to the purchaser, or the purchaser's successor in interest, the amounts in the manner and as provided in s. 24.34.

24.35 History History: 1991 a. 316; 2005 a. 149.



24.355 Limitation of actions.

24.355  Limitation of actions. All claims under s. 24.34 or 24.35 shall be barred, unless application for a payment refund is made within 5 years from the time of the payment, or, in cases in which the state never had title, from the time when the invalidity of the title of the state was established.

24.355 History History: 2005 a. 149.



24.36 Lost certificates and patents.

24.36  Lost certificates and patents. Whenever any duplicate certificate of sale has been lost or destroyed before the patent has been issued, or whenever any patent has been lost or destroyed, the board, upon satisfactory proof of the fact, established by affidavit filed with the board, may issue a certified copy of the original certificate of sale or of the record in the board's office of the patent, or a quitclaim deed in place of the missing patent, to the person entitled to the copy of the certificate or record of the patent, or quitclaim deed, which shall have the same force and effect as the original duplicate certificate or patent. The board's certificate to the copy and quitclaim deed shall recite the loss or destruction of the original.

24.36 History History: 2005 a. 149.



24.37 Ejectment.

24.37  Ejectment. If any person holds or continues in possession of any public lands without written permission from the board, or contrary to the conditions or covenants of any lease or written agreement, or after the lands have been forfeited to the state, that person shall be liable to an action by the state or any purchaser from the state for an unlawful detainer or other proper action to recover possession of the lands and for damages for the detention of the lands.

24.37 History History: 1991 a. 316; 2005 a. 149; 2009 a. 177.



24.38 Boundaries.

24.38  Boundaries. The lines, boundaries, and descriptions of the swamp lands as exhibited by the plats and field notes of the United States survey are adopted and deemed conclusively to be the true lines, boundaries, and descriptions of those swamp lands.

24.38 History History: 2005 a. 149.



24.39 Leases of public lands.

24.39  Leases of public lands.

24.39(1) (1) The board of commissioners of public lands may grant leases of parts or parcels of any public lands except state park lands and state forest lands; grant easements, leases to enter upon any of said lands to flow the same or to prospect for and to dig and remove therefrom ore, minerals and other deposits, and sell therefrom such timber as the board shall find necessary to prevent future loss or damage. All sales of standing live timber shall be on a selective cutting basis in line with federal forest practices. Such easements, leases, licenses and sales shall be made only for a full and fair consideration paid or to be paid to the state, the amount and terms whereof shall be fixed by said board, and such easements, leases, licenses and sales shall conform to the requirements, so far as applicable, prescribed by ch. 26 for the exercise by the department of natural resources of similar powers affecting state park lands and state forest lands.

24.39(2) (2) In negotiating for such leases, licenses or sales, and in exercising the other powers conferred by this section the board of commissioners of public lands shall, so far as it finds it desirable and practicable, request and make proper use of such services and information as the department of natural resources may be able to furnish.

24.39(3) (3) All moneys received by the board from the leasing of land under the U.S. flood control act of 1954 and subsequent amendments thereto, shall be paid into the general fund of the state within one week and are appropriated therefrom to the board to be paid to the county clerk of the county in which the leased land is located for the benefit of the general fund of such county within 30 days of its receipt by the board.

24.39(4) (4)

24.39(4)(a)(a) Subject to pars. (c) and (d) the board of commissioners of public lands may:

24.39(4)(a)1. 1. Lease to riparian owners rights to the beds of lakes and rights to fill in beds of lakes or navigable streams, held by the state in trust for the public, when the purpose of the lease is for the improvement of navigation or for the improvement or construction of harbor facilities as defined in s. 30.01; and

24.39(4)(a)2. 2. Lease such rights to municipalities as defined in s. 30.01 and in locations where the municipality is the riparian owner, when the purpose of the lease is for the improvement or provision of recreational facilities related to navigation for public use.

24.39(4)(b) (b) All revenues from such leases shall be paid into the general fund.

24.39(4)(c) (c) No leases under par. (a) may be executed without a prior finding of the department of natural resources under s. 30.11 (5) that any proposed physical change in the area contemplated as the result of the execution of any term lease is consistent with the public interest in the navigable waters involved.

24.39(4)(d) (d) This subsection applies only to Lake Michigan and Lake Superior, the Mississippi and St. Croix rivers, the Fox River from Green Bay upstream to the point where it meets the Wolf River, and to the segments of all other bodies of water in which the U.S. Army Corps of Engineers provides and maintains commercial navigation channels.

24.39(4)(e) (e) Such lease shall be for a term not to exceed 50 years, and shall include therein any and all conditions and terms the board of commissioners of public lands believes to be necessary in the public interest. A lessee or the lessee's heirs, successors or assigns of a lease which has reached the end of its term shall have first opportunity to contract with the board of commissioners of public lands for a new lease.

24.39(4)(f) (f) A municipality may sublease rights leased to it under par. (a) 1. or 2. to corporations or private persons. A municipality may also make physical improvements on and above the bottoms to which rights were leased from the board of commissioners of public lands and may sublease these improvements to corporations or private persons. Any subleases under this paragraph shall be consistent with this subsection and with whatever standards or restrictions the department of natural resources, acting under s. 30.11 (5), may have found at the time of execution of the original lease by the board of commissioners of public lands to the municipality.

24.39(4)(g) (g) The lease may be terminated for nonuse or for a nonconforming use any time after 5 years from date of issue, or such shorter period of time as may be specified in the lease. It may also be terminated for any other ground recognized at law for termination of a lease.

24.39(4)(h) (h) All rights to submerged lands and rights above submerged lands ceded, granted, or leased to municipalities, or other persons by acts of the state that were effective prior to October 10, 1961, shall not be affected by this subsection or by s. 30.11 (5).

24.39(4)(i) (i) All leases entered into by the board of commissioners of public lands under this subsection and s. 30.11 shall be deemed to be subject to this section and any other applicable laws of this state or of the United States.

24.39 History History: 1981 c. 390; 1991 a. 316; 2001 a. 103; 2005 a. 149.



24.40 Easements; annexation.

24.40  Easements; annexation.

24.40(1) (1) Every board, commission, department and agency of the state having real estate belonging to the state under its control may grant easements in said property for public utility service through, over, along or to said property, including without limitation by enumeration the necessary poles, wires, structures, lines, conduits, pipes or pipe lines for heat, light, water, gas, sewer, power, telecommunications, telegraph and transmission of messages.

24.40(2) (2) Every such board, commission, department and agency may petition or join in a petition for and on behalf of the state as the owner of such property to annex or detach the same or any part or parts thereof to or from an adjoining municipality.

24.40 History History: 1985 a. 297 s. 76.



24.51 Constitutional board.

24.51  Constitutional board. The board created by article X, section 7, of the constitution may be styled in any law or any action or proceeding in court as "The Board of Commissioners of Public Lands".

24.51 History History: 1979 c. 34 s. 699g; Stats. 1979 s. 24.51; 1983 a. 192.



24.52 Jurisdiction.

24.52  Jurisdiction. Together with the power and duty of selling the school and university lands and investing the funds arising therefrom, prescribed for the board by article X, section 7, of the constitution, it is invested with power to dispose of all other public lands and all interests in lands held by the state for sale, and with such further powers as may be necessary or convenient to enable it to exercise the functions and perform the duties imposed upon it by law.

24.52 History History: 1979 c. 34 s. 699g; Stats. 1979 s. 24.52; 1983 a. 192.



24.53 Investigate land claims; deduct expenses.

24.53  Investigate land claims; deduct expenses. The board of commissioners of public lands shall investigate the rights of the state to school lands, normal school lands, university lands and agricultural college lands. The expenses incurred in making these investigations and taking necessary steps to protect common school lands, normal school lands, university lands and agricultural college lands and timber on those lands, as well as the expense of necessary surveys, records, appraisals and sales, upon the approval of the board, shall be deducted from the gross receipts of the fund to which the proceeds from the sale of the land or timber will be added.

24.53 History History: 1979 c. 34 s. 699g; Stats. 1979 s. 24.53.



24.54 Records; copies as evidence.

24.54  Records; copies as evidence.

24.54(1) (1) The department of administration shall provide an office for the board. The board shall conveniently arrange and preserve in that office all records, books, reports, surveys, maps, field notes, plats and other papers pertaining to the public lands owned by the state, including all public lands that have been or shall be received from the United States or any officer of the United States. The board may perfect the records, books, reports, surveys, maps, field notes, plats and other papers when incomplete, and cause copies of those documents to be made when from injury, loss, use or accident it shall become necessary. Any copy, when certified to be a correct copy by the executive secretary of the board under the executive secretary's signature and the official seal of the office to have been made for any of the causes specified in this subsection, shall have the same force and effect in all courts and places as the original. Any copy from the original records, books, reports, surveys, maps, field notes, plats or other papers, or from any record or paper required by law to be kept in the office, or any copy from a certified copy of one of those documents, when certified by the executive secretary of the board or any member of the board of commissioners of public lands under the official seal of the board, shall be received in evidence with the same effect as the original.

24.54(2) (2) All records, books and files kept by the board shall at all business hours be open, under proper regulations made by it, to the inspection of any person, free of charge. The board also may in like manner make, perfect, and complete proper records, books, reports and other papers pertaining to the lands of which the state has been or is trustee for the United States.

24.54 History History: 1979 c. 34 s. 699g; 1979 c. 176; Stats. 1979 s. 24.54; 1989 a. 31; 1993 a. 16.



24.55 Executive secretary; deputy; staff; appointments; duties; oath.

24.55  Executive secretary; deputy; staff; appointments; duties; oath. The board shall appoint an executive secretary outside the classified service. The executive secretary shall appoint a deputy who shall, during the absence of the executive secretary, have all of the authority given by law to the executive secretary. The executive secretary and deputy shall take and file the official oath.

24.55 History History: 1979 c. 34 s. 699g; Stats. 1979 s. 24.55; 1993 a. 16.



24.56 Not to buy lands.

24.56  Not to buy lands. The board, and all persons employed by it or about any of its respective offices, are prohibited from purchasing any of the public lands, directly or indirectly, either in their own name or in the name of any other person in trust for them or either of them; and for every tract or parcel of land purchased in violation hereof each such person offending shall forfeit not more than $250.

24.56 History History: 1975 c. 365; 1979 c. 34 s. 699g; Stats. 1979 s. 24.56; 1993 a. 16.



24.57 Report of board.

24.57  Report of board. The board shall include in any report submitted under s. 15.07 (6) a report of its official proceedings for the period since the proceedings reported in the most recent report, showing the quantity of land sold or leased and the amount received therefor, the amount of interest moneys accrued or received and a specific account of the several investments made by them, stating in all cases of loans, the name of each borrower, the sum borrowed and a description of the property mortgaged. The report also shall include such other matters as it thinks proper to communicate or as the legislature requires.

24.57 History History: 1979 c. 34 s. 699g; Stats. 1979 s. 24.57; 1983 a. 27.



24.58 Appraisers.

24.58  Appraisers. The board may select employees of the department to appraise lands or perform other services in field and forest. The board shall reimburse the department under a contract with the department for the performance of public land management services.

24.58 History History: 1975 c. 94; 1979 c. 34 s. 699g; Stats. 1979 s. 24.58; 1993 a. 16.



24.59 Sale of public lands to state under Warren Knowles-Gaylord Nelson stewardship 2000 program.

24.59  Sale of public lands to state under Warren Knowles-Gaylord Nelson stewardship 2000 program.

24.59(1)(1) Notwithstanding ss. 24.09, 24.10, 24.15, 24.16, and 24.32, but subject to subs. (2) and (3), the board shall sell to the state under s. 23.1985 public lands that the board identifies as available for sale to the state. Notwithstanding s. 24.08 (4), the public lands shall be sold at the appraised value determined under sub. (2).

24.59(2) (2) The board shall have all of the public lands specified under sub. (1) independently appraised under s. 24.08 (2) and (3) after May 3, 2006, but before sale under sub. (1).

24.59(3) (3) Notwithstanding s. 24.11, public lands sold under sub. (1) may not be paid for in installments.

24.59 History History: 2005 a. 352.



24.60 Definitions.

24.60  Definitions. In this subchapter, unless the context indicates otherwise:

24.60(1) (1) "Consortium" means an association of 2 or more of any of the following entities for the purpose of implementing, expanding or participating in a distance education or educational technology project:

24.60(1)(a) (a) A school district.

24.60(1)(b) (b) A technical college district.

24.60(1)(c) (c) A county, if the county acts on behalf of a county library board that has adopted a resolution under s. 24.66 (3m).

24.60(1)(d) (d) A city, village or town, if the city, village or town acts on behalf of a municipal library board that has adopted a resolution under s. 24.66 (3m).

24.60(1g) (1g) "Distance education" means instruction that takes place, regardless of the location of a teacher or student, by means of telecommunications or other means of communication, including cable, instructional television fixed service, microwave, radio, satellite, computer, telephone or television.

24.60(1r) (1r) "Educational technology" means technology used in the education or training of any person or in the administration of an elementary or secondary school or a public library.

24.60(1v) (1v) "Federated public library system" means a federated public library system whose territory lies within 2 or more counties.

24.60(1w) (1w) "General obligation trust fund loan" means a state trust fund loan that is the general obligation of the borrower.

24.60(2) (2) "Municipality" means a town, village, city, county, public inland lake protection and rehabilitation district, town sanitary district created under s. 60.71, metropolitan sewerage district created under s. 200.05 or 200.23, joint sewerage system created under s. 281.43 (4), school district or technical college district.

24.60(2m) (2m) "Revenue obligation trust fund loan" means a state trust fund loan to which any of the following applies:

24.60(2m)(a) (a) It is made to a municipality for the purpose of financing or refinancing a project, as defined in s. 67.04 (1) (ar), and is secured by a pledge and assignment of the revenue that the municipality will receive from moneys generated by that project.

24.60(2m)(b) (b) It is made to a city or village for the purpose of financing or refinancing project costs, as defined in s. 66.1105 (2) (f), and is secured by a pledge and assignment of the tax increments that will be allocated to the city or village for those project costs by the department of revenue under s. 66.1105 (6).

24.60(2m)(c) (c) It is made to a county for the purpose of financing or refinancing project costs, as defined in s. 66.1105 (2) (f), and is secured by a pledge and assignment of the tax increments that will be allocated to the county for those project costs by the department of revenue under s. 59.57 (3).

24.60(2m)(d) (d) It is made to a town for the purpose of financing or refinancing project costs, as defined in s. 60.85 (1) (h) 1., and is secured by a pledge and assignment of the tax increments that will be allocated to the town for those project costs by the department of revenue under s. 60.85 (6).

24.60(3) (3) "School district" has the meaning designated under s. 115.01 (3).

24.60(4) (4) "State trust fund loan" means a loan authorized under s. 24.61 (3).

24.60(5) (5) "Trust funds" means the common school fund, the normal school fund, the university fund and the agricultural college fund.

24.60 History History: 1979 c. 221; 1981 c. 169; Stats. 1981 s. 24.60; 1983 a. 27 s. 2202 (42); 1983 a. 196; 1985 a. 49, 225; 1993 a. 399; 1995 a. 27, 227; 1997 a. 27; 1999 a. 150 s. 672; 2001 a. 16; 2005 a. 253; 2011 a. 71.



24.605 Accounts in trust funds for deposit of proceeds from sale of certain lands.

24.605  Accounts in trust funds for deposit of proceeds from sale of certain lands. The board shall establish in each of the trust funds an account to which are credited the proceeds from the sale of any public lands on or after May 3, 2006, that are required by law to be deposited in the funds. Moneys credited to the accounts in the funds may only be used to invest in land under s. 24.61 (2) (a) 10. and for the payment of expenses necessarily related to investing in land under s. 24.61 (2) (a) 10.

24.605 History History: 2005 a. 352.



24.61 Authorized investments and loans.

24.61  Authorized investments and loans.

24.61(1) (1)  Investments and loans; separate accounts. The board shall loan or invest moneys belonging to the trust funds as those moneys accumulate in the treasury. The board shall keep a separate account of all investments and loans from each fund.

24.61(2) (2) Investments.

24.61(2)(a)(a) Authorized investments by board. The board may invest moneys belonging to the trust funds in the purchase of any of the following:

24.61(2)(a)1. 1. Bonds or notes of the United States.

24.61(2)(a)2. 2. Securities issued under the provisions of the federal farm loan act of July 17, 1916, (12 USC 641, et seq.) or the farm credit act of 1971 (P.L. 92-181).

24.61(2)(a)3. 3. Bonds, notes, or other instruments of indebtedness issued by this state.

24.61(2)(a)4. 4. Bonds, notes, or other instruments of indebtedness issued pursuant to law by any town, village, city, county, metropolitan sewerage district, technical college district, or school district of this state.

24.61(2)(a)5. 5. Bonds issued by a local exposition district under subch. II of ch. 229.

24.61(2)(a)6. 6. Bonds of the University of Wisconsin Hospitals and Clinics Authority.

24.61(2)(a)7. 7. Bonds issued by a local professional baseball park district created under subch. III of ch. 229.

24.61(2)(a)8. 8. Bonds issued by a local professional football stadium district created under subch. IV of ch. 229.

24.61(2)(a)9. 9. Bonds issued by a local cultural arts district under subch. V of ch. 229.

24.61(2)(a)10. 10. Land in this state, but subject to the condition established under par. (cm).

24.61(2)(a)10m. 10m. Bonds of the Wisconsin Aerospace Authority.

24.61(2)(a)11. 11. Financial institution accounts that are insured by a deposit insurance corporation, as defined in s. 214.01 (1) (h).

24.61(2)(b) (b) Manner for holding securities. All bonds, notes, and other instruments of indebtedness and securities purchased under par. (a) shall be held in a manner determined by the board.

24.61(2)(c) (c) Delegation of investment authority to investment board. The board may delegate to the investment board the authority to invest part or all of the moneys belonging to the trust funds. If the board delegates the authority, the investment board may invest the moneys belonging to the trust funds in any fixed income investment or fund that invests only in fixed income instruments.

24.61(2)(cm) (cm) Investments in land in this state. The board may not invest moneys in the purchase of any land under par. (a) 10. unless all of the following occur:

24.61(2)(cm)1. 1. The land is within any applicable consolidation area approved by the board.

24.61(2)(cm)2. 2. The total acreage of public lands managed by the board does not exceed the total acreage of public lands managed by the board on May 3, 2006.

24.61(2)(cm)3. 3. The board determines that the purchase of the land will improve timberland management, address forest fragmentation, or increase public access to the land.

24.61(2)(cm)4. 4. The moneys are in an account specified in s. 24.605.

24.61(3) (3) Loans.

24.61(3)(a)(a) Authorized loans. The board may loan moneys under its control or belonging to the trust funds to:

24.61(3)(a)1. 1. A school district by whatever name designated, to be used for any of the following:

24.61(3)(a)1.a. a. The operation and maintenance of schools.

24.61(3)(a)1.b. b. Erecting and remodeling school buildings and teacherages.

24.61(3)(a)1.c. c. Purchasing teacherages, teacherage sites, schoolhouse sites, bus garage sites, transportation vehicles, bus garages, school equipment and school playgrounds.

24.61(3)(a)1.d. d. Refunding any indebtedness incurred for a lawful purpose within constitutional limitations.

24.61(3)(a)1.e. e. The purpose authorized by s. 67.04.

24.61(3)(a)1.f. f. Any purpose otherwise authorized by law.

24.61(3)(a)2. 2. A town, village, city or county as provided under s. 67.04 or otherwise authorized by law.

24.61(3)(a)3. 3. A technical college district as provided under s. 67.04 or otherwise authorized by law.

24.61(3)(a)4. 4. A public inland lake protection and rehabilitation district for the purposes of the exercise of its powers under s. 33.22.

24.61(3)(a)5. 5. A town sanitary district created under s. 60.71 for the purposes for which the district may issue its bonds under s. 60.78.

24.61(3)(a)6. 6. A metropolitan sewerage district created under s. 200.05, as provided under s. 67.04 or otherwise authorized by law.

24.61(3)(a)7. 7. A metropolitan sewerage system created under s. 200.23, as provided under s. 67.04 or otherwise authorized by law.

24.61(3)(a)8. 8. A joint sewerage system created under s. 281.43 (4) for the purpose of exercising its powers under s. 281.43 (4).

24.61(3)(a)9. 9. A consortium.

24.61(3)(a)10. 10. A cooperative educational service agency representing 2 or more school districts in the area served by the agency for the purpose of conducting a distance education project by the school districts.

24.61(3)(a)11. 11. A federated public library system, as provided under s. 43.17 (9) (b) or otherwise authorized by law.

24.61(3)(a)12. 12. A drainage district created under ch. 88.

24.61(3)(a)13. 13. A local professional baseball park district created under subch. III of ch. 229 for the purpose under s. 229.68 (16) (a).

24.61(3)(b) (b) Terms; conditions. A municipality, cooperative educational service agency, drainage district created under ch. 88, local professional baseball park district created under subch. III of ch. 229, or federated public library system may obtain a state trust fund loan for the sum of money, for the time and upon the conditions as may be agreed upon between the board and the borrower, subject to the limitations, restrictions, and conditions set forth in this subchapter.

24.61(4) (4) Loan limitations to counties. Notwithstanding sub. (3), the board may not loan moneys to a county unless the governing body of the county demonstrates to the board's satisfaction that s. 67.045 (1) (a), (b), (c), (d), (e), (f), (g), or (h) applies.

24.61(4m) (4m) Loans to pay off existing indebtedness. If the board makes a loan to a municipality to pay off existing indebtedness, the making of the loan and the payment of the existing indebtedness shall be treated as if they occur simultaneously.

24.61(5) (5) Loans to consortia or cities, villages or towns served by joint library boards. Whenever a consortium applies for a loan under sub. (3), or whenever a group of cities, villages or towns served by a joint county or municipal library board applies for a loan for an educational technology or distance education project, the board shall treat the application as a loan to each of the members of the consortium or each city, village or town served by a county or municipal library board in an amount equal to the total amount of the loan divided equally by the number of members of the consortium or the number of cities, villages and towns served by the library board, unless all members of the consortium or all cities, villages and towns served by a joint library board agree to a different arrangement specified by the members or cities, villages and towns on their applications. The procedure for application, approval and repayment of the loan by each member of a consortium or group under this subsection shall be the same as provided in this subchapter for application, approval and repayment of a loan to that member individually, except that the loan shall not be made unless all members qualify.

24.61(7) (7) Loans to cooperative educational service agencies. Whenever a cooperative educational service agency applies for a loan under sub. (3), the board shall treat the application as a loan to each of the school districts on behalf of which the loan is sought in an amount equal to the total amount of the loan divided equally by the number of school districts, unless the cooperative educational service agency specifies on its application a different arrangement that has been agreed to by all school districts for which the loan is sought. The board shall not make the loan unless each school district for which the loan is sought qualifies for a loan in the amount specified in this subsection, or a different amount if that amount is specified on the application. If the cooperative educational service agency fails to make a timely repayment of the principal or payment of the interest on the loan, each school district for which the loan is made is liable to repay the principal and pay the interest in the amount determined under this subsection.

24.61 History History: 1971 c. 154; 1973 c. 114; 1975 c. 224; 1979 c. 34 s. 2102 (22) (a); 1979 c. 221; 1981 c. 169; Stats. 1981 s. 24.61; 1983 a. 196; 1983 a. 207 ss. 2, 95; 1983 a. 423; 1985 a. 49; 1985 a. 332 s. 251 (3); 1987 a. 76, 197; 1989 a. 31; 1991 a. 269; 1993 a. 16, 263, 399; 1995 a. 27, 56, 227; 1997 a. 27; 1999 a. 65, 83; 1999 a. 150 s. 672; 1999 a. 167; 2001 a. 16; 2003 a. 33; 2005 a. 25, 335, 352; 2007 a. 20, 97; 2009 a. 2, 28; 2011 a. 71.



24.62 Expenses.

24.62  Expenses.

24.62(1)(1) Except as authorized in sub. (2), the board shall deduct its expenses incurred in administering investments and loans under s. 24.61 from the gross receipts of the fund to which the interest and income of the investment or loan will be added.

24.62(2) (2) The board may charge its expenses incurred in the sale of a state trust fund loan or participation therein under s. 24.69 to the purchaser of the loan or participation, or may deduct the expenses from the gross receipts of the fund to which the interest and income of the loan or participation will be added, or both. If the board sells any state trust fund loan or participation therein under s. 24.69 in any fiscal year, the board shall, no later than October 1 following that fiscal year, prepare and file in its office a report which identifies in detail the board's expenses incurred during that fiscal year that are directly attributable to the sale of state trust fund loans and participations under s. 24.69.

24.62(3) (3) If any land purchased under s. 24.61 (2) (a) 10. was at the time of purchase subject to assessment or levy of a real property tax, the board shall make annual payments in lieu of property taxes from the proceeds from the sale of timber or from appropriate trust fund incomes to the appropriate local governmental unit in an amount equal to property taxes levied on the land in the year prior to the year in which the board purchased the land.

24.62 History History: 1979 c. 34; 1981 c. 169; Stats. 1981 s. 24.62; 1989 a. 31; 2005 a. 352.



24.63 Term, amount, interest rate.

24.63  Term, amount, interest rate.

24.63(1) (1)  General obligation loans other than to school districts. A general obligation trust fund loan, other than a loan to a school district, may be made for any term not exceeding 20 years and may be made payable in installments. A general obligation trust fund loan to a municipality other than a school district shall be in an amount which does not, together with all other indebtedness of the municipality applying for the loan, exceed 5% of the valuation of the taxable property within the municipality as equalized for state purposes.

24.63(2) (2) General obligation school district loans. A general obligation trust fund loan to a school district may be made for any time, not exceeding 20 years, as is agreed upon between the school district and the board, and for an amount which, together with all other general obligation indebtedness of that district, does not exceed its allowable indebtedness as determined under s. 67.03 (1).

24.63(2m) (2m) General obligation cooperative educational service agency loans. A general obligation trust fund loan to a cooperative educational service agency may be made for any term, not exceeding 20 years, as is agreed upon between the agency and the board, and for a total amount which, for each school district for which the loan is sought, in the proportion determined under s. 24.61 (7), together with all other general obligation indebtedness of the school district, does not exceed the school district's allowable indebtedness under s. 67.03 (1).

24.63(2r) (2r) General obligation federated public library system loans. A general obligation trust fund loan to a federated public library system may be made for any term, not exceeding 20 years, that is agreed upon between the federated public library system and the board and may be made for a total amount that, together with all other general obligation indebtedness of the federated public library system, does not exceed the federated public library system's allowable indebtedness under s. 43.17 (9) (b).

24.63(2s) (2s) Revenue obligation loans.

24.63(2s)(a)(a) A revenue obligation trust fund loan to a city, village, town, or county may be made for any term not exceeding 30 years and may be made payable in installments.

24.63(2s)(b) (b)

24.63(2s)(b)1.1. If the board makes a revenue obligation trust fund loan to a city, village, town, or county as described in s. 24.60 (2m) (b) to (d), the loan may not exceed an amount that would require the city, village, town, or county to make annual payments, including principal and interest, of more than 80 percent of the shared revenue payments received by the city, village, town, or county under subch. I of ch. 79 in the year immediately preceding the year in which the loan application is made.

24.63(2s)(b)2. 2. The board may allow a city, village, town, or county that pledges and assigns tax increments as security for a revenue obligation trust fund loan to provide that the pledge and assignment is subject to future annual appropriations made by the governing body of the respective city, village, town, or county to repay the loan.

24.63(2s)(b)3. 3. The board may prescribe loan conditions in addition to the conditions specified in this paragraph.

24.63(3) (3) Interest rates. All state trust fund loans shall bear and draw interest at a rate not less than 2% payable annually.

24.63(4) (4) Repayment before due date permitted. Any borrower after January 1 and prior to September 1 of any year may repay one or more installments of a state trust fund loan in advance of the due date, and all interest upon such advance payment shall thereupon terminate. The board may charge a borrower who repays one or more installments of a loan a fee to cover any administrative costs incurred by the board in originating and servicing the loan.

24.63 History History: 1975 c. 224, 422; 1979 c. 221; 1981 c. 169; Stats. 1981 s. 24.63; 1983 a. 423; 1985 a. 225; 1987 a. 76; 1995 a. 27; 1999 a. 9; 2001 a. 16, 104; 2009 a. 2; 2011 a. 71.



24.64 Reimbursements for certain administrative services.

24.64  Reimbursements for certain administrative services. The board shall reimburse the department of administration, from the appropriation account under s. 20.507 (1) (h), for the costs of administrative services provided by the department of administration and other state agencies to the board.

24.64 History History: 1999 a. 9.



24.65 Date when interest and principal become due.

24.65  Date when interest and principal become due. The annual interest and installments of principal of all state trust fund loans are payable into the state treasury on or before the date specified in s. 24.70 (4) or 24.71 (4).

24.65 History History: 1975 c. 224; 1979 c. 221; 1981 c. 169; Stats. 1981 s. 24.65; 1987 a. 76, 378.



24.66 The application.

24.66  The application.

24.66(1)(1)

24.66(1)(ag) (ag) No trust fund loan may be made unless an application is made to the board under this section. The application shall state the amount of money required, the purpose to which it is to be applied, the times and terms of repayment, and, in the case of a cooperative educational service agency, the names of the school districts participating in the distance education project for which the loan is sought.

24.66(1)(bg) (bg) An application for a general obligation trust fund loan shall be accompanied by satisfactory proof of all of the following:

24.66(1)(bg)1. 1. The valuation of all the taxable property within the municipality as equalized for state purposes.

24.66(1)(bg)2. 2. All the existing indebtedness of the municipality.

24.66(1)(bg)3. 3. The approval of the application as required by subs. (2) to (4).

24.66(1)(cg) (cg) An application for a revenue obligation trust fund loan shall be accompanied by all of the following:

24.66(1)(cg)1. 1. If the loan is for a project that will be secured in the manner specified in s. 24.60 (2m) (a), a statement of the revenue that the municipality anticipates receiving from moneys generated by that project, and the municipality's pledge and first priority assignment of those revenues to pay off the loan.

24.66(1)(cg)2. 2. If the loan is for project costs that will be secured in the manner specified in s. 24.60 (2m) (b) to (d), a statement of the tax increments that the municipality anticipates will be allocated to the municipality for those project costs by the department of revenue and the municipality's pledge and first priority assignment of that allocation to pay off the loan.

24.66(1)(cg)3. 3. Satisfactory proof of the amount of annual shared revenue payments made to the municipality under subch. I of ch. 79 in the year immediately preceding the year in which the application for the loan is made.

24.66(1)(cg)4. 4. Satisfactory proof of the approval of the application as required by sub. (2).

24.66(2) (2) For municipalities other than school districts, public inland lake districts, town sanitary districts or sewerage districts. Every application shall be approved and authorized for a town, by the signatures of a majority of its supervisors acknowledged as conveyances of land are acknowledged; for a village, by a majority vote of its trustees; for a city, by a majority vote of the members of its common council; and for a county, by a majority vote of the members of its board of supervisors at some regular or special session thereof. Every vote so required shall be by ayes and noes duly recorded.

24.66(2m) (2m) For public inland lake districts. Every application shall be approved and authorized for a public inland lake protection and rehabilitation district by a majority of the commissioners of the district.

24.66(2p) (2p) For sewerage districts. Every application for a loan under this section to a sewerage district created under s. 200.05 shall be approved and authorized by a majority of the commissioners of the district; to a sewerage district created under s. 200.23, as provided under s. 200.27 (2) (a); and to a joint sewerage system created under s. 281.43 (4), as provided under s. 281.43 (4) (d).

24.66(2r) (2r) For town sanitary districts. Every application for a loan under this section to a town sanitary district created under s. 60.71 shall be approved and authorized by a majority of the commissioners of the district.

24.66(3) (3) For school districts.

24.66(3)(a)(a) For long-term loans by common, union high and 1st class city school districts. Every application for a loan, the required repayment of which exceeds 10 years, shall be approved and authorized for a common, union high or 1st class city school district by a vote of a majority of its legal voters voting on this question. If the vote is taken at a special meeting the objects thereof shall be clearly stated in the notice of the meeting. The application shall state the facts in detail respecting the holding of the meeting, and the taking and the result of the vote required. The application shall be signed by a majority of the members of the district board and verified by the clerk. The statement accompanying the application shall contain a correct map or plat of the district. If the district is a joint district, the statement accompanying the application shall show the assessed valuation in its several parts separately, so that the valuation of each part of the district which lies in each town or municipality may be readily shown.

24.66(3)(am) (am) For short-term loans by common, union high and 1st class city school districts. Every application for a loan, the required repayment of which is 10 years or less, shall be approved and authorized for a common, union high or 1st class city school district under par. (a) or (c), to the extent applicable.

24.66(3)(b) (b) For long-term loans by unified school districts. Every application for a loan, the required repayment of which exceeds 10 years, shall be approved and authorized for a unified school district by a majority vote of the members of the school board at a regular or special meeting of the school board. Every vote so required shall be by ayes and noes duly recorded. In addition, the application shall be approved for a unified school district by a majority vote of the electors of the school district at a special election as provided under sub. (4).

24.66(3)(bm) (bm) For short-term loans by unified school districts. Every application for a loan, the required repayment of which is 10 years or less, shall be approved and authorized for a unified school district under par. (b) or (c), to the extent applicable.

24.66(3)(c) (c) Alternative short-term loan process for all school districts.

24.66(3)(c)1.1. If the procedure in par. (a) or (b) is not used for the approval of a school district loan, the required repayment of which is 10 years or less, the governing body of the school district, before any certificate of indebtedness is issued, shall adopt and record a resolution specifying the purposes and the maximum amount of the certificate of indebtedness issued.

24.66(3)(c)2. 2. Unless the purpose and amount of the borrowing have been approved by the electors under s. 67.05 (6a) or considered approved by the electors under s. 67.05 (7) (d) 3., the purpose is to refund any outstanding obligation, the purpose is to pay unfunded prior service liability contributions under the Wisconsin Retirement System if all of the proceeds of the note will be used for that purpose, or the borrowing would not be subject to a referendum as a bond issue under s. 67.05 (7) (cc), (h), or (i), or s. 67.12 (12) (e) 2g., (f), or (h) applies, the school district clerk shall, within 10 days after a governing body of a school district adopts a resolution as described above to issue a certificate of indebtedness, publish notice of such adoption as a class 1 notice, under ch. 985. Alternatively, the notice may be posted as provided under s. 10.05. The notice need not set forth the full contents of the resolution, but shall state the maximum amount proposed to be borrowed, the purpose thereof, that the resolution was adopted under this subsection, and the place where, and the hours during which, the resolution may be inspected. If, within 30 days after publication or posting, a petition conforming to the requirements of s. 8.40 is filed with the school district clerk for a referendum on the resolution signed by at least 7,500 electors of the district or at least 20 percent of the number of district electors voting for governor at the last general election, as determined under s. 115.01 (13), whichever is the lesser, then the resolution shall not be effective unless adopted by a majority of the district electors voting at the referendum. The referendum shall be called in the manner provided under s. 67.05 (6a), except that the question which appears on the ballot shall be "Shall .... (name of district) borrow the sum of $.... for (state purpose) by issuing its general obligation promissory note (or notes) under section 24.66 (3) of the Wisconsin Statutes?". If a governing body of a school district adopts a resolution to borrow a sum of money under this subsection and a sufficient petition for referendum is not filed within the time permitted, then the power of the governing body of a school district to borrow the sum and expend the sum for the purpose stated shall be deemed approved by the school district electors upon the expiration of the time for filing the petition.

24.66(3)(c)3. 3. If the governing body of a school district adopts a resolution to borrow a sum of money under this subsection, and if subd. 2. does not apply, the governing body of a school district has the power to borrow and spend the sum for the purpose stated without the approval of the electors of the school district.

24.66(3m) (3m) For educational technology or distance education loans. An application by a county, city, village or town to undertake an educational technology or distance education project shall be accompanied by a resolution of the county or municipal library board for that county, city, village or town requesting the county, city, village or town to apply for the loan for the purpose of conducting an educational technology or distance education project.

24.66(3r) (3r) For a drainage district. An application for a loan by a drainage district created under ch. 88 shall be accompanied by a certified copy of a resolution of the board of the drainage district approving the loan.

24.66(3s) (3s) For cooperative educational service agencies. An application for a loan by a cooperative educational service agency shall be accompanied by a certified copy of a resolution of the board of control of the agency approving the loan and shall contain satisfactory proof of the valuation of all taxable property within each school district for which the loan is sought as equalized for state purposes, of the existing indebtedness of each such school district and of approval of the application by each school district in the same manner as provided for a loan to that school district for the same amount and terms under sub. (3).

24.66(3v) (3v) For federated public library systems. An application for a loan by a federated public library system shall be accompanied by a certified copy of a resolution of the board of the federated public library system approving the loan.

24.66(3w) (3w) Local professional baseball park district. An application for a loan by a local professional baseball park district created under subch. III of ch. 229 shall be accompanied by a certified copy of a resolution of the district board of the local professional baseball park district approving the loan.

24.66(4) (4) Popular vote, when required. If any municipality is not empowered by law to incur indebtedness for a particular purpose without first submitting the question to its electors, the application for a state trust fund loan for that purpose must be approved and authorized by a majority vote of the electors at a special election called, noticed and held in the manner provided for other special elections. The question to be voted on shall be filed as provided in s. 8.37. The notice of the election shall state the amount of the proposed loan and the purpose for which it will be used.

24.66(5) (5) Irrepealable tax levy.

24.66(5)(a)(a) Every application for a general obligation trust fund loan under this section by a municipality shall be accompanied by a certified copy under the hand of the proper clerk of a recorded resolution adopted by the municipality applying for or approving the loan, levying, except as provided in par. (b), upon all the taxable property of the municipality a direct annual tax for the purpose of paying and sufficient to pay the principal and interest on the proposed loan as they become due. In a 1st class city school district, the application shall be accompanied by a certified copy of a resolution, adopted by the board of school directors, stating that it is the intention of the board of school directors to include in its budget transmitted to the common council under s. 119.16 (8) (b) a written notice specifying the amount of money necessary to pay the principal and interest on the loan as they become due. Every application for a general obligation trust fund loan under this subsection by a cooperative educational service agency shall be accompanied by a copy of a recorded resolution adopted by the school board of each school district for which the loan is sought, certified by the school district clerk of that school district, levying upon all taxable property of the school district a direct annual tax for the purpose of paying and sufficient to pay the school district's share of the principal and interest on the proposed loan as they become due. The levy imposed by the municipality shall be void if the board declines to make the loan; otherwise it shall remain valid and irrepealable until the loan and all interest on the loan are fully paid.

24.66(5)(b) (b) To the extent that the proceeds of a loan to a municipality will be used in a utility district established under s. 66.0827, the direct annual tax under par. (a) may be levied in whole or in part upon all taxable property within the utility district.

24.66(6) (6) Proceedings to be recorded and become conclusive evidence. The application, statement and all accompanying exhibits and documents shall be recorded in the office of the board and, together with the record, is conclusive evidence of the facts stated.

24.66 History History: 1979 c. 221, 355; 1981 c. 169; Stats. 1981 s. 24.66; 1983 a. 196, 423; 1985 a. 49, 218, 225; 1987 a. 76, 79; 1995 a. 27, 227, 417; 1997 a. 27; 1999 a. 150 s. 672; 1999 a. 182; 2001 a. 16; 2001 a. 30 s. 108; 2007 a. 20; 2009 a. 2, 28; 2011 a. 71.



24.67 Certificates of indebtedness.

24.67  Certificates of indebtedness.

24.67(1) (1) If the board approves the application, it shall cause certificates of indebtedness to be prepared in proper form and transmitted to the municipality, cooperative educational service agency, local professional baseball park district created under subch. III of ch. 229, or federated public library system submitting the application. The certificate of indebtedness shall be executed and signed:

24.67(1)(a) (a) For a school district, by its president.

24.67(1)(b) (b) For a town, by its chairperson.

24.67(1)(c) (c) For a village, by its president.

24.67(1)(d) (d) For a city, by its mayor or city manager.

24.67(1)(e) (e) For a technical college district, by its district board chairperson.

24.67(1)(f) (f) For a county, by the chairperson of its board.

24.67(1)(g) (g) For a public inland lake protection and rehabilitation district, by the chairperson of the board of commissioners.

24.67(1)(h) (h) For a town sanitary district, by the president of the commission.

24.67(1)(i) (i) For a metropolitan sewerage district created under s. 200.05, by the president of the commission.

24.67(1)(j) (j) For a metropolitan sewerage system created under s. 200.23, by the chairperson of the commission.

24.67(1)(k) (k) For a joint sewerage system, by the head of the commission.

24.67(1)(L) (L) For a cooperative educational service agency, by the president of each school district for which the loan is made.

24.67(1)(m) (m) For a federated public library system, by its president.

24.67(1)(n) (n) For a drainage district created under ch. 88, by the president of the drainage district board.

24.67(1)(p) (p) For a local professional baseball park district created under subch. III of ch. 229, by the chairperson of the district board.

24.67(2) (2) The certificate of indebtedness shall be countersigned:

24.67(2)(a) (a) For the county, town, village, or city, by the clerk of that county, town, village, or city.

24.67(2)(b) (b) For a technical college district, by the district board secretary who shall return the certificate and deposit it with the board.

24.67(2)(c) (c) For a public inland lake protection and rehabilitation district, by the secretary of the board of commissioners.

24.67(2)(d) (d) For a town sanitary district, by the secretary of the commission.

24.67(2)(e) (e) For a metropolitan sewerage district created under s. 200.05, by the secretary of the commission.

24.67(2)(f) (f) For a metropolitan sewerage system created under s. 200.23, by the secretary of the commission.

24.67(2)(g) (g) For a joint sewerage system, by a member of the commission designated by the commission who is not the person acting as head of the commission.

24.67(2)(h) (h) For a federated public library system, by a member of the federated public library system board designated by that board who is not the president of that board.

24.67(2)(i) (i) For a drainage district created under ch. 88, by the secretary of the drainage district board.

24.67(2)(j) (j) For a local professional baseball park district created under subch. III of ch. 229, by the secretary of the district board.

24.67(3) (3) If a municipality has acted under subs. (1) and (2), it shall certify that fact to the board. Upon receiving a certification from a municipality, or upon direction of the board if a loan is made to a cooperative educational service agency, drainage district created under ch. 88, local professional baseball park district created under subch. III of ch. 229, or a federated public library system, the board shall disburse the loan amount, payable to the treasurer of the municipality, cooperative educational service agency, drainage district, or federated public library system making the loan or as the treasurer of the municipality, cooperative educational service agency, drainage district, local professional baseball park district, or federated public library system directs. The certificate of indebtedness shall then be conclusive evidence of the validity of the indebtedness and that all the requirements of law concerning the application for the making and acceptance of the loan have been complied with.

24.67 History History: 1971 c. 154; 1979 c. 221; 1981 c. 169; Stats. 1981 s. 24.67; 1987 a. 76; 1993 a. 184, 399, 491; 1995 a. 27; 1999 a. 150 s. 672; 2001 a. 16; 2001 a. 30 s. 108; 2003 a. 33; 2007 a. 20; 2009 a. 28; 2011 a. 71.



24.68 Payment of state trust fund loans.

24.68  Payment of state trust fund loans. All the taxable property in any municipality which obtains a general obligation trust fund loan shall stand charged for the payment of the principal and interest on that loan.

24.68 History History: 1979 c. 221; 1981 c. 169; Stats. 1981 s. 24.68; 1987 a. 378; 2011 a. 71.



24.69 Sale of state trust fund loans.

24.69  Sale of state trust fund loans.

24.69(1) (1) The board may sell state trust fund loans or participations therein, and may contract to do so at a future date, for such price, upon such other terms and in such manner as the board may determine. The sale may be to any person, including, without limitation, a trust or other investment vehicle created for the purpose of attracting private investment capital. The board shall remit the proceeds of the sale to the secretary of administration for deposit in the appropriate trust fund and shall invest the proceeds in accordance with s. 24.61.

24.69(2) (2) Before entering into the sale of any state trust fund loan, the board shall refer the terms of the proposed sale to the investment board for its recommendations.

24.69(3) (3) The board may agree to administer any state trust fund loan so sold or participated, and, in connection therewith, may exercise the collection powers and procedures set forth in ss. 24.70 and 24.71 and may agree to repurchase any such state trust fund loan or participation upon the occurrence of a default thereon or upon the occurrence of other events specified in the sale agreement.

24.69(4) (4) The board shall invest the proceeds of the sale of trust fund loans or participations therein in a manner that, to the greatest extent practicable, will ensure the safety of the principal.

24.69 History History: 1989 a. 31; 2003 a. 33.



24.70 Collection from borrowers other than school districts.

24.70  Collection from borrowers other than school districts.

24.70(1)(1)  Applicability. This section applies to all outstanding state trust fund loans to borrowers other than school districts, drainage districts created under ch. 88, local professional baseball park districts created under subch. III of ch. 229, and federated public library systems.

24.70(2) (2) Certified statement. If a borrower other than a school district has a state trust fund loan, the board shall transmit to the clerk of the jurisdiction, or the person signing the application on behalf of the borrower in the case of a cooperative educational service agency, a certified statement of the amount due on or before October 1 of each year until the loan is repaid. The board shall submit a copy of each certified statement to the secretary of administration. A cooperative educational service agency shall transmit a copy of the statement to the clerk of each school district on behalf of which the agency has obtained a loan.

24.70(3) (3) Amount added to municipal levy. Upon receipt of a certified statement by a municipal clerk, the municipal clerk shall then cause the amount to be added to the municipal levy and collected in the same manner as the municipal tax except the amount for the state trust fund loan shall be separately designated. Upon receipt of a certified statement by a school district clerk from a cooperative educational service agency, the clerk shall cause the amount for which the district is responsible under s. 24.61 (7) to be added to the school district levy and collected in the same manner as the school district tax, except that the amount for the loan shall be separately stated. This subsection does not apply to revenue obligation trust fund loans.

24.70(4) (4) Payment to board. The treasurer of each municipality shall remit to the board on its order the full amount due for state trust fund loans within 15 days after March 15. Each cooperative educational service agency shall similarly remit the annual amount owed on any state trust fund loan made to the agency by that date. Any payment not made by March 30 is delinquent and is subject to a penalty of one percent per month to be paid to the board with the delinquent payment.

24.70(6) (6) Failure to make payments. If any municipality fails to remit the amount due by the date specified under sub. (4), the board shall file a certified statement of the delinquent amount with the department of administration. The secretary of administration shall collect the amount due, including any penalty, by deducting that amount from any state payments due the municipality, shall notify the treasurer and the board of that action, and shall immediately remit to the board any amounts deducted from any state payments due to the municipality.

24.70 History History: 1979 c. 221; 1981 c. 169; Stats. 1981 s. 24.70; 1987 a. 185, 378; 1995 a. 27; 2001 a. 16; 2003 a. 33; 2007 a. 20; 2009 a. 2, 28; 2011 a. 71.



24.71 Collections from school districts.

24.71  Collections from school districts.

24.71(1) (1)  Applicability. This section applies to all outstanding trust fund loans to school districts.

24.71(2) (2) Certified statement. If a school district has a state trust fund loan, the board shall transmit to the school district clerk a certified statement of the amount due on or before October 1 of each year until the loan is paid. The board shall furnish a copy of each certified statement to the secretary of administration and the department of public instruction.

24.71(3) (3) Added to school district levy. The school district clerk shall then cause the amount due to be added to the school district levy and collected in the same manner as the school district tax except the amount for state trust fund loans shall be separately designated. This subsection does not apply to revenue obligation trust fund loans.

24.71(4) (4) Payment to board. The school district treasurer shall remit to the board the full amount due for state trust fund loans within 15 days after March 15. Any payment not made by March 30 is delinquent and is subject to a penalty of one percent per month or fraction thereof, to be paid to the board with the delinquent payment.

24.71(5) (5) Failure to make payment. If the school district treasurer fails to remit the amounts due under sub. (4), the state superintendent, upon certification of delinquency by the board, shall deduct the amount due including any penalty from any school aid payments due the school district, shall remit such amount to the board and, no later than June 15, shall notify the school district treasurer to that effect.

24.71 History History: 1971 c. 262; 1973 c. 90; 1979 c. 221; 1981 c. 169; Stats. 1981 s. 24.71; 1987 a. 185; 1995 a. 27 s. 9145 (1); 1997 a. 27; 2003 a. 33; 2009 a. 2; 2011 a. 71.



24.715 Collections from federated public library systems.

24.715  Collections from federated public library systems.

24.715(1)(1)  Applicability. This section applies to all outstanding trust fund loans to federated public library systems.

24.715(2) (2) Certified statement. If a federated public library system has a state trust fund loan, the board shall transmit to the system board a certified statement of the amount due on or before October 1 of each year until the loan is paid. The board shall furnish a copy of each certified statement to the state treasurer and the department of public instruction.

24.715(3) (3) Payment to board. The system board shall remit to the board on its own order the full amount due for state trust fund loans within 15 days after March 15. Any payment not made by March 30 is delinquent and is subject to a penalty of one percent per month or fraction thereof, to be paid to the board with the delinquent payment.

24.715(4) (4) Failure to make payment. If the system board fails to remit the amounts due under sub. (3), the state superintendent, upon certification of delinquency by the board, shall deduct the amount due, including any penalty, from any aid payments due the system, shall remit such amount to the board and, no later than June 15, shall notify the system board to that effect.

24.715 History History: 2001 a. 16, 104; 2009 a. 2; 2011 a. 71.



24.716 Collections from drainage districts.

24.716  Collections from drainage districts.

24.716(1) (1)  Applicability. This section applies to all outstanding trust fund loans to drainage districts created under ch. 88.

24.716(2) (2) Certified statement. If a drainage district has a state trust fund loan, the board shall transmit to the district board a certified statement of the amount due on or before October 1 of each year until the loan is paid. The board shall furnish a copy of each certified statement to the department of administration.

24.716(3) (3) Payment to board. The district board shall remit to the board on its own order the full amount due for state trust fund loans within 15 days after March 15. Any payment not made by March 30 is delinquent and is subject to a penalty of 1 percent per month or fraction thereof, to be paid to the board with the delinquent payment.

24.716(4) (4) Failure to make payment. If the district board fails to remit the amounts due under sub. (3), the secretary of administration, upon certification of delinquency by the board of commissioners of public lands, shall deduct the amount due, including any penalty, from any state aid payments due the district, shall remit such amount to the board, and, no later than June 15, shall notify the district board to that effect.

24.716 History History: 2007 a. 20; 2009 a. 2; 2011 a. 71.



24.717 Collections from local professional baseball park districts.

24.717  Collections from local professional baseball park districts.

24.717(1)(1)  Applicability. This section applies to all outstanding trust fund loans to local professional baseball park districts created under subch. III of ch. 229.

24.717(2) (2) Certified statement. If a local professional baseball park district has a state trust fund loan, the board of commissioners of public lands shall transmit to the local professional baseball park district board a certified statement of the amount due on or before October 1 of each year until the loan is paid. The board of commissioners of public lands shall furnish a copy of each certified statement to the department of administration.

24.717(3) (3) Payment to board. The local professional baseball park district board shall remit to the board of commissioners of public lands on its own order the full amount due for state trust fund loans within 15 days after March 15. Any payment not made by March 30 is delinquent and is subject to a penalty of 1 percent per month or fraction thereof, to be paid to the board of commissioners of public lands with the delinquent payment.

24.717(4) (4) Failure to make payment. If the local professional baseball park district board fails to remit the amounts due under sub. (3), the secretary of administration, upon certification of delinquency by the board of commissioners of public lands, shall deduct the amount due, including any penalty, from any state payments due the district, shall remit such amount to the board, and, no later than June 15, shall notify the district board and the board of commissioners of public lands to that effect.

24.717 History History: 2009 a. 28; 2011 a. 71.



24.72 Use of funds.

24.72  Use of funds. No money obtained by a borrower from a state trust fund loan may be applied to or paid out for any purpose except that specified in the application for the loan without the consent of the board.

24.72 History History: 1971 c. 154; 1979 c. 221; 1981 c. 169; Stats. 1981 s. 24.72; 1995 a. 27.



24.73 Extension of loan.

24.73  Extension of loan. All loans made or which may be made from any state trust funds to any borrower may be extended for such time and upon such terms as may be agreed upon by and between the board and such borrower; provided, however, that no loan shall be extended upon which there is any default in the payment of interest at the time of making application therefor, nor to any period beyond 20 years from its inception, nor at any rate of interest less than the minimum established by law.

24.73 History History: 1981 c. 169; Stats. 1981 s. 24.73; 1995 a. 27.



24.74 Duty of attorney general and revenue department.

24.74  Duty of attorney general and revenue department. If any officer neglects or refuses to perform any duty required of the officer by law in relation to the levy or collection of any tax required to be raised to make any payment of principal or interest on any loan from the state, the attorney general shall apply to the supreme court for a mandamus to compel the performance of such duty; and the department of revenue may do or cause to be done the duty required of such officer with the same effect as if done by the officer.

24.74 History History: 1981 c. 169; Stats. 1981 s. 24.74; 1991 a. 316.



24.75 Interest, how accounted for.

24.75  Interest, how accounted for. All money collected as interest upon any state trust fund loan shall be paid into the state treasury. All moneys collected as interest upon any trust fund loan are considered gross receipts and shall be credited to the income of the fund from which the loan was made except that expenses may be deducted as provided under s. 24.62 (1).

24.75 History History: 1979 c. 221; 1981 c. 169; Stats. 1981 s. 24.75; 1989 a. 31.



24.76 Common school fund.

24.76  Common school fund. All moneys accruing to the state by virtue of article X, section 2, of the constitution, and all other moneys paid into the state treasury on account of the capital of the school fund, constitute the school fund. All of said fund, except that portion set apart for state universities by s. 24.80, having been found necessary for the support and maintenance of common schools in each school district, and the purchase of suitable libraries and apparatus therefor, is set apart for those objects and denominated the "Common School Fund" which is a separate and perpetual fund.

24.76 History History: 1981 c. 169; Stats. 1981 s. 24.76; 1983 a. 192.



24.77 Common school fund income.

24.77  Common school fund income. The common school fund income is constituted of the interest derived from the common school fund and from unpaid balances of purchase money on sales of common school lands; and all other revenues derived from the common school lands; but the common school fund income and interest and revenues derived from the common school fund and from common school lands do not include expenses deducted from gross receipts permitted under ss. 24.04 (2), 24.53 and 24.62 (1).

24.77 History History: 1979 c. 34; 1981 c. 169; Stats. 1981 s. 24.77; 1989 a. 31.



24.78 Distribution of the common school fund income.

24.78  Distribution of the common school fund income. Under article X, section 5, of the constitution the common school fund income shall be distributed to the school districts among the several towns, villages and cities of the state for the support of common schools therein, as provided in s. 43.70.

24.78 History History: 1971 c. 152 s. 38; 1981 c. 169; Stats. 1981 s. 24.78; 1983 a. 192; 1997 a. 27; 1999 a. 9.



24.79 Swampland grants.

24.79  Swampland grants. All swamp and overflowed lands and moneys in lieu thereof received from the United States by virtue of the act of congress approved September 28, 1850, entitled "an act to enable the state of Arkansas and other states to reclaim the swamp lands within their limits;" and all moneys received as purchase money for such lands, including loans and investments and moneys due upon certificates of sale thereof; and all swamp lands and moneys in lieu thereof received subsequent to the enactment of chapter 537, laws of 1865, or which are hereafter received, from the United States; and the proceeds of the sale of all lands conveyed to this state pursuant to the act of congress approved March 2, 1865, entitled "an act for the relief of purchasers and locators of swamp and overflowed lands," are trust lands and moneys, to be applied, exclusively, as provided in s. 24.80.

24.79 History History: 1981 c. 169; Stats. 1981 s. 24.79; 1999 a. 83.



24.80 Normal school fund.

24.80  Normal school fund. The lands and moneys described in s. 24.79, not being granted for any other specified purpose, accrue to the school fund under article X, section 2, of the constitution; and having been found unnecessary for the support and maintenance of common schools, are appropriated to the support and maintenance of state universities and suitable libraries and apparatus therefor, and to that end are set apart and denominated the "Normal School Fund". All lands, moneys, loans, investments and securities set apart to the normal school fund and all swamp lands and income and interest received on account of the capital of that fund constitute a separate and perpetual fund. Normal school fund income, interest and revenues do not include expenses deducted from gross receipts permitted under ss. 24.04 (2), 24.53 and 24.62 (1).

24.80 History History: 1979 c. 34; 1981 c. 169; 1981 c. 391 s. 210; Stats. 1981 s. 24.80; 1983 a. 192; 1989 a. 31; 2009 a. 28; 2011 a. 32.



24.81 University fund.

24.81  University fund. All moneys accruing to the state under article X, section 6, of the constitution, and all other moneys paid into the state treasury on account of the capital of the university fund, constitute the university fund, which is a separate and perpetual fund. University fund income, interest and revenues do not include expenses deducted from gross receipts permitted under ss. 24.04 (2), 24.53 and 24.62 (1).

24.81 History History: 1979 c. 34; 1981 c. 169; Stats. 1981 s. 24.81; 1983 a. 192; 1989 a. 31.



24.82 Agricultural college fund.

24.82  Agricultural college fund. All moneys derived from the sale of the lands and land scrip accruing to the state by virtue of the act of congress approved July 2, 1862, entitled "an act donating public lands to the several states and territories which may provide colleges for the benefit of agricultural and the mechanic arts," and income and interest received on account of the capital of the agricultural college fund, constitute the agricultural college fund, which is a separate and perpetual fund and shall remain forever undiminished. Agricultural college fund income, interest and revenues do not include expenses deducted from gross receipts permitted under ss. 24.04 (2), 24.53 and 24.62 (1). If this fund is by any action or contingency impaired, a state tax is hereby levied sufficient to replace the same, to be collected with the state taxes for the next ensuing year and paid into this fund.

24.82 History History: 1979 c. 34; 1981 c. 169; Stats. 1981 s. 24.82; 1989 a. 31.






25. Trust funds and their management.

25.01 Definition.

25.01  Definition. In this chapter, unless the context requires otherwise, "board" means the investment board.

25.01 History History: 1999 a. 83.



25.14 State investment fund.

25.14  State investment fund.

25.14(1) (1)

25.14(1)(a)(a) There is created a state investment fund under the jurisdiction and management of the board to be operated as an investment trust for the purpose of managing the securities of all funds that are required by law to be invested in the state investment fund and all of the state's funds specified in s. 25.17 (1), except all of the following:

25.14(1)(a)1. 1. The state life fund.

25.14(1)(a)2. 2. The core retirement investment trust.

25.14(1)(a)3. 3. The variable retirement investment trust.

25.14(1)(a)4. 4. The capital improvement fund.

25.14(1)(a)5. 5. The bond security and redemption fund.

25.14(1)(a)6. 6. The state building trust fund.

25.14(1)(a)7. 7. The state housing authority reserve fund.

25.14(1)(a)8. 8. The children's trust fund.

25.14(1)(a)9. 9. The injured patients and families compensation fund.

25.14(1)(a)10. 10. The tuition trust fund.

25.14(1)(a)11. 11. Funds that under article X of the constitution are controlled and invested by the board of commissioners of public lands.

25.14(1)(a)12. 12. Funds that are required by specific provision of law to be controlled and invested by any other authority.

25.14(1)(a)13. 13. The university trust funds.

25.14(1)(a)14. 14. The trust funds of the state universities.

25.14(1)(a)15. 15. The college savings program trust fund.

25.14(1)(a)15b. 15b. The college savings program bank deposit trust fund.

25.14(1)(a)15d. 15d. The college savings program credit union deposit trust fund.

25.14(1)(a)15g. 15g. The permanent endowment fund.

25.14(1)(a)15m. 15m. Any redemption fund established under s. 18.561 (5).

25.14(1)(a)16. 16. Any redemption fund established under s. 18.562 (3).

25.14(1)(a)17. 17. Any fund established under s. 18.57 (1).

25.14(1)(a)18. 18. The artistic endowment fund.

25.14(1)(a)19. 19. The local government property insurance fund.

25.14(1)(b) (b) The respective authorities controlling the investment of any fund excluded under par. (a) may authorize the transfer of any temporary cash assets of any fund excluded under par. (a) to the state investment fund in accordance with subs. (2) and (3).

25.14(2) (2) At such time as the board determines, all of the securities held by any of the state's funds, except those specifically excluded in sub. (1), shall be transferred, at the market value plus accrued interest as of the date of transfer, to the state investment fund together with such amounts of cash as may be required to provide each contributing fund an equity in the state investment fund which may be expressed in terms of even thousands of dollars. Thereafter, the department of administration shall make such subsequent transfers of money between the individual funds and the state investment fund as in its judgment is advisable and in accordance with cash requirements of the individual funds, such transfer to be made on the basis of even thousands of dollars, and it shall furnish to the board such information with respect to daily balances of individual funds within the investment fund as may be required.

25.14(3) (3) The department of administration, upon consultation with the board, shall distribute all earnings, profits, or losses of the state investment fund to each participating fund in the same ratio as each participating fund's average daily balance within the state investment fund bears to the total average daily balance of all participating funds, except as provided in s. 16.401 (14) and except that the department of administration shall credit to the appropriation account under s. 20.505 (1) (kj) an amount equal to the amount assessed under s. 25.19 (3) from the earnings or profits of the funds against which an assessment is made. Distributions under this section shall be made at such times as the department of administration may determine, but must be made at least semiannually in each complete fiscal year of operation.

25.14(4) (4) The department of administration shall maintain such records as may be required to account for each contributing fund's share in the state investment fund.

25.14(5) (5) The assets of the state investment fund shall be invested as prescribed by s. 25.17 (3) (b), (ba), (bd), and (dg).

25.14 History History: 1973 c. 137; 1977 c. 418; 1979 c. 102; 1983 a. 27, 192; 1985 a. 29; 1987 a. 27; 1989 a. 31, 187; 1993 a. 16; 1995 a. 27, 403; 1999 a. 83; 2001 a. 7, 16, 104; 2003 a. 33, 111; 2005 a. 153, 478; 2007 a. 20, 154, 170.

25.14 Annotation The investment board is an independent going concern not protected by sovereign immunity. Bahr v. State v. Investment Board, 186 Wis. 2d 379, 521 N.W.2d 152 (Ct. App. 1994).



25.15 Board; purpose and standard of responsibility.

25.15  Board; purpose and standard of responsibility.

25.15(1)(1)  Purpose. The purpose of the board is to provide professional investment management of trusts, operating funds and capital funds established by law. It is the intent of the legislature that the board be an independent agency of the state which is to manage money and property for the state, its agencies and trust funds. The goal of board management shall be towards accomplishing the purpose of each trust or fund.

25.15(2) (2) Standard of responsibility. Except as provided in s. 25.17 (2) and (3) (c), the standard of responsibility applied to the board when it manages money and property shall be all of the following:

25.15(2)(a) (a) To manage the money and property with the care, skill, prudence and diligence under the circumstances then prevailing that a prudent person acting in a similar capacity, with the same resources, and familiar with like matters exercises in the conduct of an enterprise of a like character with like aims.

25.15(2)(b) (b) To diversify investments in order to minimize the risk of large losses, unless under the circumstances it is clearly prudent not to do so, considering each trust's or fund's portfolio as a whole at any point in time.

25.15(2)(c) (c) To administer assets of each trust or fund solely for the purpose of ensuring the fulfillment of the purpose of each trust or fund at a reasonable cost and not for any other purpose.

25.15(3) (3) Exemption. Sections 112.11 and 881.01 do not apply to investments by the board.

25.15(4) (4) Investments within standard of responsibility. Investments in reverse annuity mortgages may not be presumed to violate the standard of responsibility under sub. (2).

25.15(5) (5) Commissions. All records of commissions paid by the board for purchases and sales of investments are open to public inspection, except those relating to investments made or considered by the board in securities of entities that are in the venture capital stage.

25.15 History History: 1983 a. 27; 1989 a. 31, 359; 1999 a. 83; 2001 a. 7; 2007 a. 212; 2009 a. 33; 2011 a. 32.

25.15 Annotation The Investment Board has the power to make investments that meet the standard of prudence under s. 25.15 (2), even if those investments are not specifically listed in ch. 25. Prior to making investments other than the types enumerated in ch. 25, the board is not required to make a threshold finding that investing solely in the "legal list" would not meet the standard of prudence. The statutory standard for prudence remains the same whether the board is investing in an enumerated investment, or one that is not enumerated. Because the standard of prudence, however, takes into account the trustees' powers to manage the funds, the board's expanded powers are a relevant factor in evaluating whether the board has met that standard. OAG 11-08.



25.156 Powers and duties of members of the board.

25.156  Powers and duties of members of the board.

25.156(1)(1) The members of the board shall be the governing body of the board and shall promulgate rules and formulate policies considered necessary and appropriate to carry out its functions.

25.156(2) (2) The board shall employ an executive director, who shall serve outside the classified service. The executive director shall be qualified by training and prior experience to manage, administer and direct the investment of funds. The board shall fix the compensation of the executive director and may award bonus compensation.

25.156(2m) (2m) The board shall employ an internal auditor, who shall serve outside the classified service. The board shall fix the compensation of the internal auditor.

25.156(3) (3) The members of the board shall appoint an investment director or the executive assistant to the executive director, internal auditor, chief investment officer, chief financial officer, chief legal counsel or chief risk officer to act as assistant director, except that until the appointment is made by the members of the board, the executive director may temporarily designate the assistant director.

25.156(4) (4) The members of the board shall promulgate rules restricting the executive director, executive assistant to the executive director, internal auditor, chief investment officer, chief financial officer, chief legal counsel, chief risk officer, investment directors and employees from having financial interest, directly or indirectly, in firms or corporations providing services to the department and governing the receipt of gifts or favors therefrom, and also governing personal investments of all employees including the executive director, executive assistant to the executive director, internal auditor, chief investment officer, chief financial officer, chief legal counsel, chief risk officer and investment directors to prevent conflicts of interest.

25.156(5) (5) The members of the board shall be the trustees of the state investment fund.

25.156(8) (8) The board shall keep full minutes of its proceedings.

25.156(9) (9) The chairperson of the board shall appear at least annually before any committee established in the senate, whose jurisdiction includes financial institutions, if that committee so requests.

25.156 History History: 1979 c. 110; 1985 a. 332 s. 251 (1), (6); 1987 a. 399; 1991 a. 39; 1995 a. 274; 1997 a. 27, 35; 1999 a. 9, 83, 186.

25.156 Annotation The board lacks authority to place one of its members or employees on the board of directors of a private corporation. 75 Atty. Gen. 213.



25.16 Executive director.

25.16  Executive director.

25.16(1)(1) The executive and administrative functions of the board, except for the functions performed by the internal auditor under s. 25.165 (2), shall be vested in an executive director, who shall perform the functions of executive director in conformity with the requirements of the members of the board and in accordance with policies, principles and directives determined by the members of the board.

25.16(2) (2) The executive director may appoint a chief legal counsel, chief financial officer, chief risk officer and not more than 11 investment directors and shall appoint a chief investment officer and all other employees necessary to carry out the functions of the board, except that the board shall appoint the internal auditor and shall participate in the selection of the chief investment officer and investment directors and the internal auditor shall appoint his or her staff. The executive director shall appoint all employees outside the classified service. Neither the executive director, the internal auditor, the chief investment officer, the chief legal counsel, the chief financial officer, the chief risk officer, any investment director nor any other employee of the board shall have any financial interest, either directly or indirectly, in any firm engaged in the sale or marketing of real estate or investments of any kind, nor shall any of them render investment advice to others for remuneration.

25.16(3) (3) The executive director may appoint an executive assistant. The executive assistant shall perform the duties prescribed by the executive director.

25.16(4) (4) The executive director shall take the official oath and the executive director, chief investment officer and each investment director shall file a bond for the faithful performance of that person's duties in such amount and with such sureties as the members of the board require.

25.16(5) (5) The assistant director shall act in place of the executive director in his or her absence or disability. The assistant director shall take and file the official oath required of the executive director.

25.16(6) (6) All deeds, contracts and other documents which must be executed by or on behalf of the board shall be signed by the executive director. The executive director may delegate the authority to execute documents to other board employees. Where the board has an interest in property, the authority to execute leases as lessor may be delegated within leasing guidelines to outside managers retained pursuant to a written contract. The members of the board or the executive director may require the countersignature of an investment director or an investment supervisor on certain documents.

25.16(7) (7) The executive director shall fix the compensation of all employees appointed by the executive director, but the board may provide for bonus compensation to employees. All employees shall pay employee required contributions under s. 40.05 (1) (a) 1. or 2., whichever is appropriate, and shall pay the employee share of health insurance premiums as determined under s. 40.05 (4) (ag).

25.16 History History: 1979 c. 110, 221; 1985 a. 29; 1987 a. 27, 399; 1991 a. 39, 269, 316; 1995 a. 274; 1997 a. 27; 1999 a. 9, 83, 186; 2011 a. 32.



25.165 Internal auditor.

25.165  Internal auditor.

25.165(1)(1) There is created in the board an internal audit subunit, under the supervision of the internal auditor. The internal auditor shall report directly to the board and shall appoint all employees necessary to carry out the duties of the internal auditor. The internal auditor shall appoint all employees outside the classified service. The internal auditor shall fix the compensation of all employees appointed by the internal auditor, but the board may provide for bonus compensation to employees.

25.165(2) (2) The internal auditor may review any activity, information or investment of the board and have access to records of the board and any external party under contract with the board and shall do all of the following:

25.165(2)(a) (a) Plan and conduct audit activities, risk assessments, research projects and management reviews under the direction of the board and in accordance with policies, principles and directives determined by the board.

25.165(2)(b) (b) Coordinate and assist with external audits and reviews of the board.

25.165(2)(c) (c) Monitor for compliance with applicable legal requirements and with the board's contractual agreements any bank, savings and loan association, savings bank or credit union with which the board has entered into a custodial agreement under s. 25.17 (11); any investment advisers with which the board has contracted to manage and control board assets under s. 25.18 (2) (e); and any other external parties with which the board has contracted to provide investment services to the board.

25.165 History History: 1995 a. 274; 1999 a. 9, 83, 186; 2011 a. 32.



25.167 Chief investment officer.

25.167  Chief investment officer. Under the supervision of the executive director, the chief investment officer shall do all of the following:

25.167(1) (1) Monitor activities of the investment directors for compliance with the board's investment policies and guidelines in investment decisions and approve unusual transactions, as defined by the board.

25.167(2) (2) Develop and implement operating procedures that are intended to ensure that the investment policies and guidelines of the board are followed.

25.167(3) (3) Ensure that investments are completely and accurately reported on all management and financial reports and that any information requested by the board is provided to the board on a timely basis.

25.167 History History: 1995 a. 274.



25.17 Powers and duties of board.

25.17  Powers and duties of board. The "State of Wisconsin Investment Board" shall be a body corporate with power to sue and be sued in said name. The board shall have a seal with the words, "State of Wisconsin Investment Board". Subject to s. 25.183, the board shall:

25.17(1) (1) Have exclusive control of the investment and collection of the principal and interest of all moneys loaned or invested from any of the following funds:

25.17(1)(ad) (ad) Agrichemical management fund (s. 25.465);

25.17(1)(af) (af) Agricultural chemical cleanup fund (s. 25.468);

25.17(1)(afp) (afp) Agricultural college fund (s. 24.82), but subject to the terms of delegation under s. 24.61 (2) (c);

25.17(1)(ag) (ag) Agricultural producer security fund (s. 25.463);

25.17(1)(ai) (ai) Air quality improvement fund (s. 25.97);

25.17(1)(ak) (ak) Artistic endowment fund (s. 25.78);

25.17(1)(am) (am) Benevolent fund (s. 25.31);

25.17(1)(an) (an) Bond security and redemption fund (s. 18.09);

25.17(1)(ap) (ap) Budget stabilization fund (s. 25.60);

25.17(1)(ar) (ar) Capital improvement fund (s. 18.08);

25.17(1)(av) (av) Children's trust fund (s. 25.67);

25.17(1)(ax) (ax) College savings program trust fund (s. 25.85), but subject to sub. (2) (f);

25.17(1)(axp) (axp) Common school fund (s. 24.76), but subject to the terms of delegation under s. 24.61 (2) (c);

25.17(1)(ay) (ay) College savings program bank deposit trust fund (s. 25.853), but subject to sub. (2) (f);

25.17(1)(az) (az) College savings program credit union deposit trust fund (s. 25.855), but subject to sub. (2) (f);

25.17(1)(b) (b) Conservation fund (s. 25.29);

25.17(1)(br) (br) Core retirement investment trust (s. 40.04 (3));

25.17(1)(c) (c) County mining investment fund (s. 25.65);

25.17(1)(cg) (cg) Critical access hospital assessment fund (s. 25.774);

25.17(1)(d) (d) Dry cleaner environmental response fund (s. 25.48);

25.17(1)(e) (e) Election administration fund (s. 25.425);

25.17(1)(en) (en) Environmental fund (s. 25.46);

25.17(1)(g) (g) General fund (s. 25.20);

25.17(1)(ge) (ge) Governor's read to lead development fund.

25.17(1)(gi) (gi) Heritage state parks and forests trust fund (s. 25.295);

25.17(1)(gm) (gm) Historical legacy trust fund (s. 25.72);

25.17(1)(gn) (gn) Historical society endowment fund (s. 25.73);

25.17(1)(gp) (gp) Historical society trust fund (s. 25.70);

25.17(1)(gr) (gr) History preservation partnership trust fund (s. 25.74);

25.17(1)(gs) (gs) Hospital assessment fund (s. 25.772);

25.17(1)(hm) (hm) Industrial building construction loan fund (s. 560.10, 2005 stats.);

25.17(1)(i) (i) VendorNet fund (s. 25.61);

25.17(1)(j) (j) Insurance security fund (s. 646.21 (2));

25.17(1)(jc) (jc) Investment and local impact fund (s. 70.395 (2) (b));

25.17(1)(je) (je) Land information fund (s. 25.55);

25.17(1)(jg) (jg) Local government pooled-investment fund (s. 25.50);

25.17(1)(jm) (jm) Local government property insurance fund (ch. 605);

25.17(1)(jr) (jr) Lottery fund (s. 25.75);

25.17(1)(jv) (jv) Medical assistance trust fund (s. 25.77);

25.17(1)(jx) (jx) Military family relief fund (s. 25.38);

25.17(1)(k) (k) Nuclear waste escrow fund (s. 25.469);

25.17(1)(ka) (ka) Natural resources land endowment fund (s. 25.293);

25.17(1)(kd) (kd) Normal school fund (s. 24.80), but subject to the terms of delegation under s. 24.61 (2) (c);

25.17(1)(kp) (kp) Injured patients and families compensation fund (s. 655.27);

25.17(1)(kr) (kr) Permanent endowment fund (s. 25.69);

25.17(1)(ks) (ks) Petroleum inspection fund (s. 25.47);

25.17(1)(ku) (ku) Police and fire protection fund (s. 25.99);

25.17(1)(kw) (kw) Property tax relief fund (s. 25.62);

25.17(1)(L) (L) Public employee trust fund (s. 40.01);

25.17(1)(nm) (nm) Economic development fund (s. 25.49);

25.17(1)(o) (o) School fund income (s. 24.77);

25.17(1)(p) (p) Self-insured employers liability fund (s. 102.28 (8));

25.17(1)(pg) (pg) State building trust fund (s. 25.30), except for the purpose and extent of loans to the Wisconsin State Public Building Corporation, the Wisconsin University Building Corporation, and the Wisconsin State Colleges Building Corporation, which are subject to sub. (2) (b);

25.17(1)(q) (q) State capitol restoration fund (s. 25.35);

25.17(1)(r) (r) State housing authority reserve fund (s. 25.41);

25.17(1)(t) (t) State life insurance fund (ch. 607);

25.17(1)(tm) (tm) Support collections trust fund (s. 25.68);

25.17(1)(v) (v) Transportation fund (s. 25.40);

25.17(1)(vm) (vm) Tuition trust fund (s. 25.80);

25.17(1)(x) (x) Unemployment administration fund (s. 108.20 (1));

25.17(1)(xe) (xe) Unemployment interest payment fund (s. 108.19 (1q));

25.17(1)(xf) (xf) Unemployment program integrity fund (s. 108.19 (1s));

25.17(1)(xg) (xg) Uninsured employers fund (s. 102.80);

25.17(1)(xL) (xL) Universal service fund (s. 25.95);

25.17(1)(xLc) (xLc) University fund (s. 24.81), but subject to the terms of delegation under s. 24.61 (2) (c);

25.17(1)(xm) (xm) Utility public benefits fund (s. 25.96);

25.17(1)(xn) (xn) Variable retirement investment trust (s. 40.04 (3));

25.17(1)(xp) (xp) Veterans mortgage loan repayment fund (s. 45.37 (7));

25.17(1)(xs) (xs) Veterans trust fund (s. 25.36), except loans to veterans;

25.17(1)(ym) (ym) Waste management fund (s. 25.45);

25.17(1)(yn) (yn) Wholesale drug distributor bonding fund (s. 25.315);

25.17(1)(yo) (yo) Wireless 911 fund (s. 25.98);

25.17(1)(yt) (yt) Wisconsin outdoor wildlife heritage trust fund (s. 25.297).

25.17(1)(yv) (yv) Wisconsin veterans homes members fund (s. 25.37);

25.17(1)(yx) (yx) Working lands fund (s. 25.466);

25.17(1)(z) (z) Work injury supplemental benefit fund (s. 102.65);

25.17(1)(zd) (zd) Worker's compensation operations fund (s. 102.75);

25.17(1)(zm) (zm) All other funds of the state or of any state department or institution, except funds which are required by specific provision of law to be controlled and invested by any other authority, and moneys in the University of Wisconsin trust funds, and in the trust funds of the state universities.

25.17(2) (2)

25.17(2)(a)(a) Invest any of the funds specified in sub. (1), except operating funds, the capital improvement fund and the bond security and redemption fund, in loans to the Wisconsin University Building Corporation, the Wisconsin State Colleges Building Corporation or the Wisconsin State Public Building Corporation, but only if the loans are secured by mortgages upon property owned by the respective corporations producing sufficient income to retire the mortgage over the term of the loan or are secured by the pledge of rentals sufficient in amount to retire the indebtedness. The board shall make no loans to any building corporation described in this subsection except under the conditions prescribed in this paragraph, or except as otherwise provided in par. (b). These loans shall be made only when in the judgment of the board it is to the interest of the funds to do so, except that loans made under par. (b) shall be made at the direction of the building commission.

25.17(2)(b) (b) Invest the state building trust fund in loans to the Wisconsin State Public Building Corporation, to the Wisconsin University Building Corporation, and to the Wisconsin State Colleges Building Corporation. Except for interim loans for construction, or other temporary financing for the purchase of lands, planning, including both engineering and financing, and all other expenses incidental to any of the foregoing, loans under this paragraph shall be secured by a pledge and assignment of net revenues derived from the operation of buildings by the borrowing corporation on lands leased or conveyed to the corporation. Any loan under this paragraph shall be made upon the direction of the building commission.

25.17(2)(c) (c) Invest the State Housing Authority reserve fund as directed by the Wisconsin Housing and Economic Development Authority in housing rehabilitation loan program bonds of the authority including subordinated bonds that may also be special obligations of the authority. In making the investment, the board shall accept the terms and conditions as the authority specifies and is relieved of any obligations relative to prudent investment of the fund, including those set forth under ch. 881.

25.17(2)(d) (d) Invest the environmental improvement fund, and collect the principal and interest of all moneys loaned or invested from the environmental improvement fund, as directed by the department of administration under s. 281.59 (2m). In making investments under this paragraph, the board shall accept any reasonable terms and conditions that the department of administration specifies and is relieved of any obligations relevant to prudent investment of the fund, including those set forth under ch. 881.

25.17(2)(e) (e) Invest the transportation infrastructure loan fund, and collect the principal and interest of all moneys loaned or invested from the transportation infrastructure loan fund, as directed by the department of administration under s. 85.52 (4m). In making investments under this paragraph, the board shall accept any reasonable terms and conditions that the department of administration specifies and is relieved of any obligations relevant to prudent investment of the fund, including those set forth under ch. 881.

25.17(2)(f) (f) Invest the moneys belonging to the college savings program trust fund, the college savings program bank deposit trust fund, and the college savings program credit union deposit trust fund in a manner consistent with the guidelines established under s. 16.641 (2) (c), unless the moneys are under the management and control of a vendor selected under s. 16.255. In making investments under this paragraph, the investment board shall accept any reasonable terms and conditions that the college savings program board specifies and is relieved of any obligations relevant to prudent investment of the fund, including the standard of responsibility under s. 25.15 (2).

25.17(2)(g) (g) Notwithstanding any other provision of this chapter, invest any funds that the building commission directs the board to invest by resolution under s. 18.04 (6) (c) as specified by such resolution. In making investments under this paragraph, the board shall accept the terms and conditions specified in the resolution and is relieved of any obligations relevant to prudent investment of the fund, including those set forth under s. 25.15 (2).

25.17(3) (3)

25.17(3)(a)(a) Invest the core retirement investment trust, state life fund, local government property insurance fund, veterans trust fund, and injured patients and families compensation fund in loans, securities, and any other investments authorized by s. 620.22, and in bonds or other evidences of indebtedness or preferred stock of companies engaged in the finance business whether as direct lenders or as holding companies owning subsidiaries engaged in the finance business. Investments permitted by sub. (4) are permitted investments under this subsection.

25.17(3)(b) (b) Invest any of the funds over which it has investment authority, including but not limited to the state investment fund and surplus funds of the state building trust fund not invested under sub. (2) (b) and not in the state investment fund, in:

25.17(3)(b)1. 1. Direct obligations maturing within 10 years or less from the date of settlement, of the United States or its agencies, corporations wholly owned by the United States, the international bank for reconstruction and development, the international finance corporation, the inter-American development bank, the African development bank, the Asian development bank, the federal national mortgage association or any corporation chartered by an act of congress.

25.17(3)(b)2. 2. Securities maturing within 10 years or less from the date of settlement, guaranteed by the United States or, where the full faith and credit of the United States is pledged or, where securities are collateralized by government-insured investments or, where the securities are issued by a corporation created by act of congress and regulated by such act.

25.17(3)(b)3. 3. Unsecured notes of financial and industrial issuers maturing within 5 years or less from the date of settlement and having one of the 2 highest ratings given by a nationally recognized rating service, but if the corporation issuing such notes has any long-term senior debt issues outstanding which also have been rated, the rating must be one of the 3 highest ratings so given.

25.17(3)(b)4. 4. Certificates of deposit issued by banks located in the United States and by savings and loan associations, savings banks and credit unions located in this state.

25.17(3)(b)5. 5. Bankers acceptances accepted by banks located in the United States.

25.17(3)(b)6. 6. Direct obligations of or guaranteed by the government of Canada maturing within 2 years from the date of settlement provided that at the time of purchase the board enters into a contract with a bank or securities dealer in the United States or Canada providing that at the maturity of the obligation the Canadian dollars realized will be exchanged into U.S. dollars at a guaranteed rate of exchange.

25.17(3)(b)7. 7. Certificates of deposit of at least $100,000 issued by solvent financial institutions in this state. The board shall promulgate rules to determine solvency on the basis of assets, capital, surplus, undivided profits and net worth of a financial institution.

25.17(3)(b)8. 8. Bonds issued by a local exposition district under subch. II of ch. 229.

25.17(3)(b)9. 9. Bonds issued by the University of Wisconsin Hospitals and Clinics Authority.

25.17(3)(b)10. 10. Bonds issued by a local professional baseball park district created under subch. III of ch. 229.

25.17(3)(b)11. 11. Bonds issued by a local professional football stadium district created under subch. IV of ch. 229.

25.17(3)(b)12. 12. Bonds issued by a local cultural arts district under subch. V of ch. 229.

25.17(3)(b)13. 13. Bonds issued by the Wisconsin Aerospace Authority.

25.17(3)(ba) (ba) Invest the funds included in the state investment fund created by s. 25.14 in loans upon collateral security in the form of direct obligations of the U.S. government having a maturity of 5 years or less where the principal amount of each such loan does not exceed 98% of the market value of such collateral security.

25.17(3)(bd) (bd) Have authority to invest any funds includable in the state investment fund in loans, securities or investments which are in addition to those permitted under any other statute but within the board standard of responsibility under s. 25.15 (2). The total amount of loans, securities and investments made under this paragraph may not exceed 10% of the aggregate value of all funds includable in the state investment fund under s. 25.14 (1) at the time that the investment is made.

25.17(3)(bh) (bh) Invest the core retirement investment trust and state life fund in loans secured by mortgages upon unencumbered and improved real property in the United States or Canada when such real estate is leased to a corporation or limited liability company incorporated, organized, or existing under the laws of the United States or any state, district or territory thereof, or Canada or any province thereof, whose income available for fixed charges for the period of 5 fiscal years next preceding the date of the investment has averaged not less than 1.5 times its average annual fixed charges applicable to such period, if there is pledged and assigned, either absolutely or conditionally, as additional security for the loan either the lease or sufficient of the rentals payable thereunder to repay the principal and interest of the loan within the unexpired term of the lease. Real property and leasehold estates are not encumbered within the meaning of this section by reason of the existence of unpaid assessments and taxes not delinquent, mineral, oil or timber rights, easements or rights-of-way for public highways, private roads, railroads, telegraph, telephone, electric light and power lines, drains, sewers or other similar easements or rights-of-way, liens for service and maintenance of water rights when not delinquent, party wall agreements, building restrictions, or other restrictive covenants or conditions, with or without a reversionary clause, or leases under which rents or profits are reserved to the owner. The foregoing limitations and restrictions shall not apply to real estate loans which are insured under the national housing act by the federal housing administration or to real estate loans made under ch. 219, or insured under policies of insurance issued by responsible mortgage insurance companies.

25.17(3)(c) (c) Have exclusive control of the investment and collection of the principal and interest of all funds of the historical society which are available for investment as determined by said society. The board may dispose of said investments and any other securities placed under its control by the historical society when in the judgment of the board it is for the best interest of the society to do so. The board may invest those funds of the society which are available for investment under ch. 881.

25.17(3)(d) (d) Invest the funds of the state insurance property fund in investments permitted by s. 201.25, 1969 stats.

25.17(3)(dg) (dg) Have authority to invest in:

25.17(3)(dg)1. 1. Direct obligations of the United States and of agencies of and corporations wholly owned by the United States, and direct obligations of federal land banks, federal home loan banks, central bank for cooperatives and banks for cooperatives or unincorporated cooperative associations, international bank for reconstruction and development, the international finance corporation, inter-American development bank, African development bank and Asian development bank, in each case maturing within one year or less from the date of investment.

25.17(3)(dg)2. 2. Commercial paper maturing within one year or less from the date of investment and rated prime by the national credit office, if the issuing corporation has one or more long-term senior debt issues outstanding, each of which has one of the 3 highest ratings issued by Moody's investors service or Standard & Poor's corporation.

25.17(3)(dg)3. 3. Certificates of deposit maturing within one year or less from the date of investment, issued by banks, credit unions, savings banks or savings and loan associations located in the United States and having capital and surplus of at least $50,000,000.

25.17(3)(dm) (dm) Make loans secured by mortgages upon unencumbered and wholly or partly improved real property in the United States or Canada, or upon leasehold estates in improved real property therein. Real property and leasehold estates shall not be deemed to be encumbered within the meaning of this paragraph by reason of the existence of unpaid assessments and taxes not delinquent, mineral, oil or timber rights, easements or rights-of-way for public highways, private roads, railroad, telegraph, telephone, electric light and power lines, drains, sewers or other similar easements or rights-of-way, liens for service and maintenance of water rights when not delinquent, party wall agreements, building restrictions, or other restrictive covenants or conditions, with or without a reversionary clause, or leases under which rents or profits are reserved to the owner. No such loan shall exceed 75 percent of the then fair market value, including buildings, if any, mortgages to secure the same. If the value of the buildings constitutes any part of the security, such buildings shall be kept insured to an amount which, together with 75 percent of the value of the land, shall equal or exceed the loan. The foregoing limitations and restrictions shall not apply to loans made under ch. 219 or real estate loans which are insured in whole or in part by the federal housing administration or commercial mortgage insurers.

25.17(3)(dr) (dr) Invest the funds of the bond security and redemption fund only in direct obligations of the United States or its agencies, corporations wholly owned by the United States, the Federal National Mortgage Association, or any corporation chartered by an act of Congress, maturing in amounts and at times sufficient to pay the principal and interest payable from such fund during the calendar year.

25.17(3)(e) (e) Sell investments from one fund to another when the board determines that it is necessary and desirable, and dispose of any investments when in their judgment it is to the best interest of these funds to do so.

25.17(3)(f) (f) Every investment shall be held as an asset of the fund by which purchased and, except as otherwise provided by law, the loss or gain shall inure thereto.

25.17(3)(g) (g) All loans, securities and other investments in which moneys of any such fund, including the general fund, are invested shall be under the management and control of the board.

25.17(4) (4) Invest the funds of the core retirement investment trust in loans, securities, or investments in addition to those permitted by any other statute including investments in corporations or limited liability companies which are in the venture capital stage. The aggregate of the loans, securities, and investments made under this subsection shall not exceed 15 percent of the admitted assets of that trust. Investments in corporations or limited liability companies which are in the venture capital stage shall not exceed 2 percent of the admitted assets of that trust.

25.17(5) (5) The limitations upon the percentage of the assets of any fund that are imposed by sub. (4) or any other statute shall not be applicable to investments made by the board of funds in the variable retirement investment trust created under s. 40.04 (3) and those investments shall be excluded in computing the assets to which the limitations imposed by sub. (4) apply. Assets of the variable retirement investment trust shall be invested primarily in equity securities that shall include common stocks, real estate or other recognized forms of equities whether or not subject to indebtedness, including securities convertible into common stocks and securities of corporations in the venture capital stage. The board may, however, temporarily invest assets of the variable retirement investment trust in investments that are authorized under sub. (3), but the assets so temporarily invested shall be replaced by equity securities at the earliest time considered by the board to be practicable considering the then existing condition of the securities market and other influential factors. Investments in securities of corporations that are in the venture capital stage shall not exceed 2% of the admitted assets of the variable retirement investment trust.

25.17(6) (6) Notwithstanding any other statute, transfers from the variable retirement investment trust to the core retirement investment trust under s. 40.04 (7) may be made in cash or securities or both as determined by the board. The board shall determine market values for securities in the variable retirement investment trust as of the close of business on the last working day preceding a transfer. If securities are transferred, to the extent determined feasible by the board, a proportionate amount of all securities in even hundreds of shares of stock or even thousands of par value of bonds in the variable retirement investment trust shall be transferred. The board may hold or sell the transferred securities as it determines appropriate considering market and economic conditions. Any limitation on the percentage of assets in common stocks or in the stock of one company does not apply to the transferred securities, except the board shall, at such time as it determines that market, economic and other conditions are appropriate to the sale of the securities, sell sufficient transferred securities so as to comply with percentage of asset limitations.

25.17(7) (7) Make all loans and investment purchases from any funds under its control in the name of the board, except that:

25.17(7)(a) (a) Mortgages on real estate outside of this state may be made to, and the title to real estate outside of this state may be acquired in the name of, a trustee under a trust agreement between the board and a bank, credit union, savings and loan association, savings bank or trust company organized under the laws of the United States or any state having a combined capital and surplus of at least $25,000,000; and any such mortgages or real estate acquired prior to June 24, 1966, may be assigned or conveyed to the trustee under an appropriate trust agreement between it and the board.

25.17(7)(b) (b) Loans, securities and investments may be purchased or held in the name of, or transferred to nominees of one or more banks or trust companies meeting the requirements of this section under a custodial agreement between the board and each such bank or trust company. Any such bank or trust company shall be organized under the laws of the United States or any state thereof and any such bank or trust company not located in Wisconsin shall have a combined capital surplus and undivided profits of at least $100,000,000. Foreign loans, securities and investments may be purchased or held in the name of, or transferred to nominees of, foreign sub-custodians of any such bank or trust company.

25.17(8) (8) Accept, when necessary to protect a mortgage loan, a quitclaim deed or warranty deed to the mortgaged property in full satisfaction of the mortgage debt, and manage, operate, lease, exchange, sell and convey, by land contract, quitclaim deed or warranty deed, and grant easement rights in, any real property acquired by the board.

25.17(9) (9) Give advice and assistance requested by the board of commissioners of public lands or the board of regents of the University of Wisconsin System concerning the investment of any moneys that under sub. (1) are excepted from the moneys to be loaned or invested by the investment board, and assign, sell, convey and deed to the board of commissioners of public lands or the board of regents of the University of Wisconsin System any investments made by the investment board as may be mutually agreeable. The cost of any services rendered to the board of regents of the University of Wisconsin System under this section shall be charged to the fund to which the moneys invested belong and shall be added to the appropriation to the investment board in s. 20.536.

25.17(10) (10) If a building constitutes any part of the security for a loan made by the board under s. 25.17 (3) (bh) or 620.22 (2), the building shall be kept insured for at least the unpaid amount of the loan or any larger amount that may be necessary to comply with any coinsurance clause inserted in or attached to the policy. When the full insurable value of the building is less than the unpaid amount of the loan, the building shall be kept insured for the full insurable value of the building.

25.17(11) (11) In order to promptly process investment transactions and receipts, have authority to establish and maintain accounts in its own name in those banks, savings and loan associations, savings banks and credit unions with which the board has entered into custodial agreements.

25.17(12) (12) Succeed to all of the duties, functions, and powers, property, documents, records, assets, liabilities and obligations of:

25.17(12)(a) (a) The commissioner of insurance in the investment of the state insurance fund;

25.17(12)(b) (b) The commissioner of insurance, the state treasurer, the secretary of state and the attorney general in the investment of the life fund;

25.17(12)(c) (c) The state treasurer, the secretary of state and the attorney general in the investment of the soldiers' rehabilitation fund;

25.17(12)(d) (d) All other state boards, commissions, departments, institutions and officers in the investment of any funds that under sub. (1) are to be loaned and invested by the board.

25.17(13) (13) Succeed to all of the property, documents, records and assets of the state annuity and investment board in the investment of the several funds that were under the control of the state annuity and investment board.

25.17(13m) (13m) No later than 45 days after the end of each calendar quarter, submit a report to the department of administration, the cochairpersons of the joint legislative audit committee, and the cochairpersons of the joint committee on finance that identifies all of the following:

25.17(13m)(a) (a) All costs and expenses charged to funds during that calendar quarter, including a breakdown of the amount and percentage of assets managed under each type of dedicated and commingled account or partnership, and the change in the amount and percentage from the prior calendar quarter.

25.17(13m)(b) (b) All operating expenditures during that calendar quarter.

25.17(13m)(c) (c) The number of full-time equivalent positions created or abolished by the board under s. 16.505 (2g) during that calendar quarter.

25.17(13r) (13r) Appear before the joint committee on finance, by the board's executive director or by board personnel designated by the executive director, at the committee's first quarterly meeting under s. 13.10 in each fiscal year to provide an update, for the current fiscal year and the succeeding fiscal year, of the board's completed or projected operating budget changes, position authorization changes, assessment of the funds under management, and performance of the funds under management.

25.17(14) (14) As of December 31 of each year, make and file with the department of employee trust funds a report of the value of the assets of the core retirement investment trust and of the variable retirement investment trust, determined as of that date at market value for the variable retirement investment trust and on the following basis for the core retirement investment trust:

25.17(14)(a) (a) Bonds and other evidences of debt and loans secured by mortgages having a fixed term and rate shall be valued at market value, except that if the board determines that a market value cannot readily be determined for any item, the item shall be valued at the outstanding principal balance.

25.17(14)(b) (b) Preferred stocks shall be valued at current market value, but if no current market exists shall be valued at par.

25.17(14)(c) (c) Real property that is leased to others shall be valued at market value, except that if the board determines that the market value cannot readily be assigned, the real property shall be valued at cost.

25.17(14)(d) (d) Any preferred stock, bond, or mortgage that is in arrears or in default shall be assigned a value by the board that will approximate what the board in its sole discretion feels the asset is worth.

25.17(14)(e) (e) All other investments shall be valued at market.

25.17(14)(g) (g) With respect to all securities under pars. (a) to (e), the amount of any income or any adjustment in income shall be transferred to the current income account of the core retirement investment trust under s. 40.04 (3).

25.17(14m) (14m) Annually, on or before March 31, submit to the joint legislative audit committee, to the joint committee on finance and to the chief clerk of each house, for distribution to the appropriate standing committees under s. 13.172 (3), a report including all of the following:

25.17(14m)(ad) (ad) A description of the board's annual investment goals and long-term investment strategies, including any changes in the goals and strategies from those in the previous year.

25.17(14m)(am) (am) An assessment of the board's progress in meeting its annual investment goals.

25.17(14m)(b) (b) Information on the types of investments held by the board, including the market values of the investments and the degree of risk associated with the investments, the board's use of derivatives, as defined in s. 25.183 (1) (a), any ventures by the board into new markets, any use of new investment instruments by the board and a comparison of the investment performance of the board to that achieved by a peer group of public and private entities that invest similar-sized funds.

25.17(14m)(c) (c) A discussion of the amounts and categories of investments made within the state, including the amounts and categories of investments described, and progress in meeting the objectives of the plan submitted, under sub. (70).

25.17(14r) (14r) Upon adopting any change in the board's investment policies or guidelines, submit to the joint legislative audit committee, to the joint committee on finance and to the chief clerk of each house, for distribution to the appropriate standing committees under s. 13.172 (3), a report summarizing the change in the investment policies or guidelines.

25.17(15) (15) For purposes of the power and authority of the board to make investments, the "admitted assets" of the core retirement investment trust or the variable retirement investment trust shall be the total valuation of the assets of such trust as set forth in the last report made under sub. (14).

25.17(17) (17) No later than January 31 annually, submit a report to the joint committee on finance concerning the amount of credits generated by the board with brokerage firms during the preceding calendar year. The report shall contain a separate itemization of the amount of directed credits for services to be provided by the firm providing the credit and 3rd-party credits for services to be provided by any firm. The report shall include information regarding utilization of 3rd-party credits by the board.

25.17(51) (51) Annually, have the legislative audit bureau conduct a financial audit, including an assessment of the fair presentation of the financial statements and an evaluation of the internal control structure of the board. As part of the financial audit, the legislative audit bureau shall identify certain statutes and policies and guidelines adopted by the board and shall determine the extent of compliance by the board with the statutes, policies and guidelines. The board shall reimburse the legislative audit bureau for the cost of audits required to be performed under this subsection.

25.17(51m) (51m) Biennially, have the legislative audit bureau conduct a performance evaluation audit that includes an audit of the board's policies and management practices. The board shall reimburse the legislative audit bureau for the cost of audits required to be performed under this subsection.

25.17(52) (52) Maintain records from which it can determine the particular investments of the sinking funds of the bond security and redemption fund made under sub. (3) (dr) and the fair market value of such investments, and report this information to the department of administration at its request.

25.17(61) (61) Designate special depositories in which the secretary of administration or the state treasurer may make special deposits of funds, not exceeding the amount limited by the board, which shall be deposited subject to the depository's rules and regulations relative to either savings accounts, time certificates of deposit, or open time accounts, as the case may be.

25.17(63) (63) If requested by the Health Insurance Risk-Sharing Plan Authority, invest funds of the Health Insurance Risk-Sharing Plan Authority in the state investment fund.

25.17(65) (65) Invest the industrial building construction loan fund under sub. (1) (hm) only on the basis specified in sub. (3) (b) or (ba).

25.17(70) (70) No later than December 31 of every even-numbered year, submit to the governor and to the presiding officer of each house of the legislature a plan for making investments in this state. The purpose of the plan is to encourage the board to make the maximum amount of investments in this state, subject to s. 25.15 and consistent with the statutory purpose of each trust or fund managed by the board. The plan shall discuss potential investments to be made during the succeeding 5 years beginning in the year after submittal of the plan, and shall include, but not be limited to, the following:

25.17(70)(b) (b) Nonbinding management objectives for each year stated, as appropriate, as a dollar amount or as a percentage of the total amount of all investments made by the board, for the following:

25.17(70)(b)1. 1. The number and value of holdings of securities of entities headquartered or primarily located in this state.

25.17(70)(b)2. 2. The number and value of holdings of securities of entities with significant employment in this state.

25.17(70)(b)3. 3. The number and value of investments to be made annually in companies that are reasonably likely to use the moneys invested by the board to maintain or expand employment in this state. Such investments may include any of the following:

25.17(70)(b)3.a. a. Loans to corporations and other organizations to maintain or expand operations in this state.

25.17(70)(b)3.b. b. Purchases of new equity offerings by companies whose equities are not broadly traded on major exchanges, if the proceeds are to be used to maintain or expand operations in this state.

25.17(70)(b)3.c. c. Purchases of real estate located in this state.

25.17(70)(b)3.d. d. Purchases of certificates of deposit or similar instruments issued by financial institutions with substantial operations in this state.

25.17(70)(b)3.e. e. Investments in venture capital firms based in this state.

25.17(70)(b)3.f. f. Investments in venture capital firms based in other states, if those investments are to be used to purchase securities in companies located in this state.

25.17(70)(b)3.g. g. Investments in businesses headquartered in this state that have less than 500 employees.

25.17(70)(b)3.h. h. Other investments that the board determines will result in maintenance or expansion of employment in this state.

25.17(70)(c) (c) Recommended actions to help the board meet its management objectives. The actions may include preparing and distributing informational materials, soliciting and reviewing proposals from venture capital investment firms located within or outside this state for investments in businesses in this state and soliciting investment proposals from businesses in this state.

25.17(70)(d) (d) Comments solicited from the chief executive officer of the Wisconsin Economic Development Corporation and received by the board on or before November 30 of the year of submittal.

25.17(71) (71)

25.17(71)(a)(a) Before June 30, 2004, make an effort to commit to invest an amount not less than $50,000,000 in venture capital investment firms. The amount that is committed to be invested under this paragraph shall be in addition to any amount that is invested in venture capital investment firms before July 30, 2002. In selecting the venture capital investment firms in which to make investments, the board is subject to the standard of responsibility under s. 25.15 (2) and shall consider all of the following factors:

25.17(71)(a)1. 1. The experience of the venture capital investment firms in making investments.

25.17(71)(a)2. 2. The commitment of the venture capital investment firms to making venture capital investments in health care, biotechnology, and other technological industries.

25.17(71)(a)3. 3. The willingness of the venture capital investment firms to make at least 75% of the investments in businesses headquartered in this state.

25.17(71)(a)4. 4. Whether the venture capital investment firms have a place of business in this state.

25.17(71)(a)5. 5. The overall experience of the venture capital investment firms in making investments in businesses that are in the venture capital stage.

25.17(71)(a)6. 6. The relationships that the venture capital investment firms have with technology transfer organizations, such as the Wisconsin Alumni Research Foundation, Inc.

25.17(71)(a)7. 7. The ability of the venture capital investment firms to do lead and follow-on investments.

25.17(71)(b) (b) Nothing in this subsection limits the authority of the board to make any other investments that are otherwise authorized by law or restricts the authority of the board or any venture capital investment firm to make investments in any area of this state.

25.17(72) (72) Appoint the board's representatives to the committee under s. 16.295 (3) (a).

25.17 History History: 1971 c. 41 s. 12; 1971 c. 74; 1971 c. 100 s. 23; 1971 c. 125 s. 522 (1); 1971 c. 164; 1971 c. 214 s. 147; 1971 c. 260 s. 92 (3) to (5); 1973 c. 117, 137, 151; 1973 c. 208 s. 17; 1973 c. 209, 333, 336; 1975 c. 26, 27, 39, 118, 147, 164, 180, 189, 200, 422; 1977 c. 29 ss. 439 to 439f, 1654 (1); 1977 c. 31, 107, 377, 418, 423; 1979 c. 32; 1979 c. 34 ss. 705 to 707b, 2102 (56) (a); 1979 c. 102; 1979 c. 109 s. 16; 1979 c. 221; 1979 c. 318 ss. 1 to 3; 1979 c. 361 s. 113; 1981 c. 20, 86; 1981 c. 96 ss. 18 to 21, 67; 1981 c. 169, 386; 1983 a. 27; 1983 a. 36 ss. 31, 96 (4); 1983 a. 81 s. 11; 1983 a. 83 s. 20; 1983 a. 142, 189, 192, 368, 410; 1985 a. 25, 29, 53, 120; 1985 a. 332 s. 251 (1); 1987 a. 27, 38, 119, 186, 252, 399; 1989 a. 13, 31, 64, 187, 307, 335, 359, 366; 1991 a. 32, 38, 39, 152, 174, 221, 269, 315; 1993 a. 16, 112, 263, 477; 1995 a. 27 ss. 1394m to 1396, 9116 (5); 1995 a. 56, 213, 227, 274, 403; 1997 a. 27, 35, 191; 1999 a. 9, 11, 63, 65, 83, 167, 196; 2001 a. 7, 13, 16, 92, 104, 109; 2003 a. 33, 35, 48, 91, 111, 299; 2005 a. 1, 22, 25, 74, 153, 172, 335, 441, 478; 2007 a. 20, 97, 125, 155, 170, 212, 226; 2009 a. 2, 28, 89, 190; 2011 a. 32, 166, 198, 257; 2013 a. 20, 41.

25.17 Annotation The investment board is an independent going concern not protected by sovereign immunity. Bahr v. State v. Investment Board, 186 Wis. 2d 379, 521 N.W.2d 152 (Ct. App. 1994).

25.17 Annotation The commingling of common stocks of various employee trust funds is not prohibited by sub. (3) (f). 59 Atty. Gen. 149.

25.17 Annotation The investment board may not, without authorization from the legislature, engage in "put" and "call" options on its stock portfolio. 60 Atty. Gen. 266.

25.17 Annotation The investment board has authority, under sub. (8), to contribute to a private improvement association for street improvements, if the improvements will directly benefit the board's property. 65 Atty. Gen. 85.

25.17 Annotation The investment board lacks authority to borrow money and secure that debt utilizing real estate owned by it as an asset of the fixed retirement trust. The board has authority to acquire encumbered real estate if the debt is assumed without recourse. 78 Atty. Gen. 189.

25.17 Annotation The Investment Board has the power to make investments that meet the standard of prudence under s. 25.15 (2), even if those investments are not specifically listed in ch. 25. Prior to making investments other than the types enumerated in ch. 25, the board is not required to make a threshold finding that investing solely in the "legal list" would not meet the standard of prudence. The statutory standard for prudence remains the same whether the board is investing in an enumerated investment, or one that is not enumerated. Because the standard of prudence, however, takes into account the trustees' powers to manage the funds, the board's expanded powers are a relevant factor in evaluating whether the board has met that standard. OAG 11-08.



25.18 Additional powers of board.

25.18  Additional powers of board.

25.18(1) (1) In addition to the powers and duties enumerated in s. 25.17, but subject to s. 25.183, the board may:

25.18(1)(a) (a) Notwithstanding s. 20.930 and all provisions of subch. IV of ch. 16, except s. 16.753, employ special legal or investment counsel in any matters arising out of the scope of its investment authority. Section 16.753 does not apply to the employment of legal or investment counsel for the purpose of assisting the board with investments. The employment of special legal counsel shall be with the advice and consent of the attorney general whenever such special counsel is to be compensated by the board. Any expense of counsel so employed shall be borne by the fund for which the services shall be furnished.

25.18(1)(b) (b) Execute instruments in which it agrees to indemnify against its failure to endorse payments of any kind which may be made upon notes, bonds, debentures or other securities or to indemnify the issuer of securities, whether it be the obligor thereon or a trustee or agent, against any loss which might be incurred as the result of the issuance or reissuance of securities to replace securities which have been lost, stolen, mutilated or destroyed.

25.18(1)(c) (c) Secure insurance against burglary, robbery, theft or any other risks relating to any of the securities, properties or other investments owned or held by the board or any of the funds or trusts under its management. The board shall pay the costs of such insurance from the current income of the funds or trusts benefiting from the insurance.

25.18(1)(d) (d) Liquidate or cause to be liquidated any corporation 100% of whose common stock is owned by the board, or operate such corporation until it can be liquidated to recoup the investment of the board, but such period shall not exceed 5 years.

25.18(1)(e) (e) Take such action as may be necessary to make investments in mortgage loans or in the purchase of interests in real estate in any other state or in Canada, including but not excluding because of enumeration, qualifying to do business, filing reports, paying franchise, license or other fees and taxes, designating agents, designating an office and subjecting itself to suit.

25.18(1)(f) (f) Maintain and repair any building or other structure or premises which it owns in fee or in which it owns the beneficial interest and, notwithstanding all provisions of subch. IV or V of ch. 16, except s. 16.753, it shall have exclusive authority to make such agreements and enter into such contracts as it deems necessary for such purpose. Section 16.753 does not apply to agreements and contracts entered into by the board for the purpose of assisting the board with investments. All noncapital costs under this paragraph shall be charged to the current income accounts of the funds having an interest in the building, structure or premises.

25.18(1)(g) (g) Engage in financial transactions whereby bearer securities issued or guaranteed by the federal government or any of its agencies, which are owned by the board, are delivered to reputable and financially responsible dealers in the securities under an agreement which provides:

25.18(1)(g)1. 1. For the replacement of the securities with securities of the same kind and amount upon demand by the board;

25.18(1)(g)2. 2. For the payment to the board by the dealer of a commission, based upon the amount of the securities, for the period of time between the delivery of the securities to the dealer and the dealer's replacement of the securities; and

25.18(1)(g)3. 3. For the pledge and delivery by the dealer to the board of other securities issued or guaranteed by the federal government or any of its agencies, having a market value at the time of the pledge equal to at least the market value of the delivered securities, to guarantee the replacement of the securities.

25.18(1)(h) (h) Sell stock, debentures or other securities which it has the right to acquire upon the exercise of conversion rights then owned by it.

25.18(1)(i) (i) Engage in financial transactions whereby securities owned by the board, are delivered to reputable and financially responsible dealers under an agreement satisfactory to the board which provides for cash equal to the full current market value of the security as adjusted from time to time to changes in the market, and for replacement thereof with securities of the kind and amount upon demand by the board.

25.18(1)(j) (j) Engage in financial transactions whereby securities owned by the board are delivered to reputable and financially responsible dealers under an agreement satisfactory to the board which provides for delivery to the board of other securities as collateral of at least equal value to the current market value of the security as adjusted from time to time to changes in the market, and for replacement of the original securities of the same kind and amount upon demand by the board.

25.18(1)(k) (k) Engage in financial transactions whereby securities are purchased by the board under an agreement providing for the resale of such securities by the board to the original seller at a stated price together with a payment to the board of interest for the period the board holds the securities.

25.18(1)(m) (m) Notwithstanding all provisions of subchs. IV and V of ch. 16, except s. 16.753, employ professionals, contractors or other agents necessary to evaluate or operate any property if a fund managed by the board has an interest in, or is considering purchasing or lending money based upon the value of, that property. Section 16.753 does not apply to the employment of any person for the purpose of assisting the board with investments. Costs under this paragraph shall be paid by the fund and charged to the appropriate account under s. 40.04 (3).

25.18(1)(n) (n) For the purpose of protecting an investment or group of assets aggregated for investment purposes against a risk, to meet nonspeculative objectives relating to rates of return or cash flow requirements or for similar purposes, enter into a contract with any person whom the board considers to be creditworthy to exchange the nature of payments or assets due to be given or received between the parties.

25.18(1)(o) (o) Invest any of the assets of the permanent endowment fund in any investment that is an authorized investment for assets in the core retirement investment trust under s. 25.17 (4) or assets in the variable retirement investment trust under s. 25.17 (5).

25.18(1)(p) (p) Hold any of the assets in the permanent endowment fund in any of the following:

25.18(1)(p)1. 1. Evidences of indebtedness, including subordinated obligations, that are secured by tobacco settlement revenues, as defined in s. 16.63 (1) (c), and that are issued by a corporation or company established under s. 16.63 (3) or 231.215 or by the Wisconsin Health and Educational Facilities Authority.

25.18(1)(p)2. 2. Certificates or other evidences of ownership interest in all or any portion of tobacco settlement revenues, as defined in s. 16.63 (1) (c).

25.18(2) (2) In addition to the powers set forth in sub. (1) and s. 25.17, but subject to s. 25.183, the board may:

25.18(2)(a) (a) Nominate employees, members, agents or other representatives of the board to serve as directors of corporations, companies, associations or any other legal entities and allow them to serve as such representing the board. Notwithstanding ss. 19.56 and 25.16 (2), members, agents or other representatives of the board, except employees, may retain any compensation paid to them as directors. An employee of the board who receives compensation for serving as a director shall deposit the compensation with the board.

25.18(2)(b) (b) Have its employees, agents or other representatives represent the board in meetings of shareholders, limited liability companies, partnerships or associations.

25.18(2)(c) (c) Have any of its employees serve as an officer of a corporation in which it owns voting stock, or have any of its employees serve as an officer of a company, joint venture or association, or as a manager of a limited liability company, in which it owns an interest.

25.18(2)(d) (d) Insure against from the current income of any fund or trust, or pay out of current income of any fund or trust, amounts arising from any acts of employees, members or agents of the board acting as officers or directors of a company in which the board has invested the moneys in the fund or trust.

25.18(2)(e) (e)

25.18(2)(e)1.1. Contract with and delegate to investment advisers the management and control over assets from any fund or trust delivered to such investment advisers for investment in real estate, mortgages, equities, and debt and pay such advisers fees from the current income of the fund or trust being invested. Subject to subd. 2., no more than 20 percent of the total assets of the core retirement investment trust or 20 percent of the total assets of the variable retirement investment trust may be delivered to investment advisers to manage in accounts in which the board directly holds title to all securities purchased for the accounts. The board shall set performance standards for such investment advisers, monitor such investments to determine if performance standards are being met and if an investment adviser does not consistently meet the performance standards then terminate the contract with such investment adviser.

25.18(2)(e)2. 2. For the purpose of calculating the 20 percent limit under subd. 1., the board shall not include any appreciation on assets delivered to the investment advisers. The board shall also not include for this purpose shares or participation in mutual funds, index funds, commingled funds, partnership funds, or other similar collective investment instruments in which the board does not hold title to the underlying investments purchased by the manager of the fund or the collective investment instrument.

25.18(3) (3) Notwithstanding s. 19.45 (4), investment board employees may disclose information to other investment board employees who are also students participating in a program in the School of Business at the University of Wisconsin-Madison related to applied securities analysis, or participating in a comparable program, if the only use of the information unrelated to investment board purposes would be for purposes related to the program.

25.18 History History: 1975 c. 39; 1983 a. 27, 192; 1985 a. 29; 1987 a. 27, 399; 1989 a. 119, 338, 366; 1991 a. 39; 1993 a. 112; 1995 a. 274; 1999 a. 11, 83; 2001 a. 16, 104; 2003 a. 299; 2005 a. 25, 153, 410; 2009 a. 28.



25.182 Management authority for certain funds.

25.182  Management authority for certain funds. In addition to the management authority provided under any other provision of law, and notwithstanding any limitation on the board's management authority provided under any other provision of law, the board shall have authority to manage the money and property of the core retirement investment trust and, subject to s. 25.17 (5), the variable retirement investment trust in any manner that does not violate the standard of responsibility specified in s. 25.15 (2).

25.182 History History: 2007 a. 212.

25.182 Annotation The Investment Board has the power to make investments that meet the standard of prudence under s. 25.15 (2), even if those investments are not specifically listed in ch. 25. Prior to making investments other than the types enumerated in ch. 25, the board is not required to make a threshold finding that investing solely in the "legal list" would not meet the standard of prudence. The statutory standard for prudence remains the same whether the board is investing in an enumerated investment, or one that is not enumerated. Because the standard of prudence, however, takes into account the trustees' powers to manage the funds, the board's expanded powers are a relevant factor in evaluating whether the board has met that standard. OAG 11-08.



25.183 Certain investments prohibited.

25.183  Certain investments prohibited.

25.183(1) (1)  Definitions. In this section:

25.183(1)(a) (a) "Derivative" means any financial contract or other instrument that derives its value from the value or performance of any security, currency exchange rate or interest rate or of any index or group of any securities, currency exchange rates or interest rates, but does not include any of the following:

25.183(1)(a)1. 1. Any security that is traded on a national securities exchange or on an automated interdealer quotation system sponsored by a securities association registered under 15 USC 78o-3, et seq.

25.183(1)(a)2. 2. Any forward contract which has a maturity at the time of issuance not exceeding 270 days.

25.183(1)(a)3. 3. Any contract of sale of a commodity, as defined under 7 USC 2, for future delivery, or any option on such a contract, traded or executed on a designated contract market and subject to regulation under 7 USC 1 to 26.

25.183(1)(a)4. 4. Any security of an open-end management investment company or investment trust, if the investment company or investment trust is registered under 15 USC 80a-1 to 80a-64.

25.183(1)(a)5. 5. Any deposit held by a financial institution.

25.183(1)(a)6. 6. Any investment specifically authorized under s. 25.17 (3) (b) and (ba).

25.183(1)(a)6e. 6e. Any collateralized mortgage obligation or other asset-backed security which either has one of the 2 highest ratings given by a nationally recognized rating service or is backed or collateralized by insured instruments, guarantees or pledges of the federal government, this state or an agency of the federal government or this state.

25.183(1)(a)6m. 6m. Any transaction permitted under s. 25.18 (1) (n), if all of the following conditions are met at the time the transaction is entered into:

25.183(1)(a)6m.a. a. The counterparty to the transaction is rated in, or has outstanding long-term debt which is rated in, one of the 2 highest ratings given by a nationally recognized rating service.

25.183(1)(a)6m.b. b. The transaction is used only for specified hedging or interest rate risk reduction purposes.

25.183(1)(a)6m.c. c. All of the board's payment obligations under the transaction are fully backed by distinctly identified assets held in the state investment fund.

25.183(1)(a)7. 7. Any financial contract or instrument that the board determines, by rule, is not a derivative.

25.183(1)(b) (b) "Reverse repurchase agreement" means an agreement for the sale of securities by the board under which the board will repurchase those securities on or before a specified date and for a specified amount.

25.183(2) (2) Derivative investments. After May 7, 1996, the board may not purchase or acquire any derivative in the state investment fund except in accordance with rules promulgated by the board. Rules promulgated under this subsection may not permit the purchase or acquisition of derivatives in the state investment fund unless the purchase or acquisition is made for the purpose of reducing risk of price changes or of interest rate or currency exchange rate fluctuations with respect to investments held or to be held by the board.

25.183(3) (3) Reverse repurchase agreements. After May 7, 1996, the board may not enter into any reverse repurchase agreement unless the repurchase of securities under the agreement is required to occur no later than the next business day.

25.183 History History: 1995 a. 274.



25.184 Confidentiality of venture capital investment information.

25.184  Confidentiality of venture capital investment information. Information relating to investments made or considered by the board in securities of entities that are in the venture capital stage are not subject to public inspection, copying, or disclosure under s. 19.35 unless the information has been publicly released by another person.

25.184 History History: 2011 a. 32.



25.185 Minority financial advisers and investment firms; disabled veteran-owned financial advisers and investment firms.

25.185  Minority financial advisers and investment firms; disabled veteran-owned financial advisers and investment firms.

25.185(1)(1) In this section:

25.185(1)(a) (a) "Disabled veteran-owned financial adviser" means a financial adviser certified by the department of administration under s. 16.283 (3).

25.185(1)(b) (b) "Disabled veteran-owned investment firm" means an investment firm certified by the department of administration under s. 16.283 (3).

25.185(1)(c) (c) "Minority financial adviser" means a financial adviser certified by the department of administration under s. 16.287 (2).

25.185(1)(d) (d) "Minority investment firm" means an investment firm certified by the department of administration under s. 16.287 (2).

25.185(2) (2) The board shall attempt to ensure that 5% of the total funds expended for financial and investment analysis and for common stock and convertible bond brokerage commissions in each fiscal year is expended for the services of minority financial advisers or minority investment firms.

25.185(3) (3) The board shall annually report to the department of administration the total amount of moneys expended under sub. (2) for common stock and convertible bond brokerage commissions, the services of minority and disabled veteran-owned financial advisers, and the services of minority and disabled veteran-owned investment firms during the preceding fiscal year.

25.185 History History: 1987 a. 27; 1995 a. 27 s. 9116 (5); 1999 a. 83; 2009 a. 299; 2011 a. 32; 2011 a. 260 s. 80.



25.186 Broker-dealers located in this state.

25.186  Broker-dealers located in this state.

25.186(1) (1) In this section:

25.186(1)(a) (a) "Broker-dealer" has the meaning given in s. 551.102 (4).

25.186(1)(b) (b) "Securities trading brokerage commission" means any commission or fee paid on or for a brokered security transaction, a purchase of a security or any other kind of trade of a security.

25.186(1)(c) (c) "Security" has the meaning given in s. 551.102 (28).

25.186(2) (2)

25.186(2)(a)(a) Of the total funds that are expended by the board for securities trading brokerage commissions in any fiscal year, the board shall pay at least 5% of the total funds in securities trading brokerage commissions to broker-dealers that are registered under s. 551.406, that are headquartered in this state and whose principal business operations are located in this state.

25.186(2)(b) (b) For the purpose of satisfying the requirement under par. (a), the board may not include any securities trading brokerage commissions paid to minority financial advisers and minority investment firms under s. 25.185.

25.186(3) (3) Annually, no later than September 30, the board shall submit a report to the department of administration documenting the amount of moneys expended in the preceding fiscal year by the board for securities trading brokerage commissions and the amount of moneys paid in the preceding fiscal year for securities trading brokerage commissions to broker-dealers under sub. (2) (a).

25.186 History History: 1999 a. 9; 2007 a. 196.



25.187 Operating expenditures.

25.187  Operating expenditures.

25.187(1) (1) In this section, "operating expenditures" include all costs and expenses incurred by the investment board for the purpose of operating the board and managing the assets of each fund for which the board has management responsibility, but does not include costs or expenses incurred under s. 25.18 (1) (a), (c), (f) or (m) or (2) (d) or (e) or 40.04 (3) (intro.).

25.187(2) (2)

25.187(2)(a)(a) On September 1 of each year, the investment board shall assess each fund for which the board has management responsibility for its share of the board's operating expenditures for the current fiscal year in an equitable manner. The board shall pay the assessment from the current income of each fund, unless an appropriation is made for payment of the assessment, in which case the assessment shall be paid from that appropriation account.

25.187(2)(b) (b) The investment board may establish the operating budget for operating expenditures and monitor the fiscal management of this operating budget.

25.187(3) (3) The investment board shall transmit a notice of each assessment to each fund at the time that the assessment is made, and shall transmit a statement of the board's actual expenditures for management of each fund at the close of each fiscal year both to the state agency having primary responsibility for expenditure of principal or earnings of the fund and to the department of administration or, if there is no state agency, only to the department of administration.

25.187 History History: 1999 a. 9, 185; 2005 a. 25, 153; 2007 a. 20; 2011 a. 32.



25.19 Treasurer; bond; deposit of securities; cash management.

25.19  Treasurer; bond; deposit of securities; cash management.

25.19(1)(1) The state treasurer shall be the treasurer of the board and shall give an additional bond in the amount and with the corporate sureties required and approved by the board, the cost of which shall be borne by the board.

25.19(1m) (1m) Any of the securities purchased by the board for any of the funds whose investment is under the control of the board may be deposited by the board in vaults or other safe depositories either in or outside of this state.

25.19(3) (3) The secretary of administration shall, at the direction of the depository selection board under s. 34.045 (1) (bm), allocate bank service costs to the funds incurring those costs.

25.19(4) (4) The secretary of administration shall provide advice to state agencies concerning efficient cash management practices.

25.19 History History: 1979 c. 110; 1989 a. 31; 1993 a. 16; 1995 a. 27; 1999 a. 83; 2003 a. 33, 320.



25.20 General fund.

25.20  General fund. All moneys in the state treasury not specifically designated in any statute as belonging to any other funds constitute the general fund.



25.29 Conservation fund.

25.29  Conservation fund.

25.29(1)(1) There is established a separate nonlapsible trust fund designated as the conservation fund to consist of:

25.29(1)(a) (a) Except as provided in ss. 25.293 and 25.295, all moneys accruing to the state for or in behalf of the department under chs. 26, 27, 28, 29, 169, and 350, subchs. I and VI of ch. 77 and ss. 23.09 to 23.31, 23.325 to 23.42, 23.50 to 23.99, 30.50 to 30.55, 70.58, 71.10 (5), 71.30 (10), and 90.21, including grants received from the federal government or any of its agencies except as otherwise provided by law.

25.29(1)(b) (b) One percent of all sales and use taxes under s. 77.61 (1) on all-terrain vehicles, utility terrain vehicles, boats and snowmobiles collected under ss. 23.33, 30.52 (4), 350.12 and 350.122.

25.29(1)(c) (c) For fiscal year 1992-93, and for each fiscal year thereafter, an amount equal to the estimated motorboat gas tax payment multiplied by 1.4. Except for fiscal years 2007-08, 2008-09, and 2009-10, the estimated motorboat gas tax payment is calculated by multiplying the number of motorboats registered under s. 30.52 on January 1 of the previous fiscal year by 50 gallons and multiplying that product by the excise tax imposed under s. 78.01 (1) on April 1 of the previous fiscal year. For fiscal years 2007-08, 2008-09, and 2009-10, the estimated motorboat gas tax payment is calculated by multiplying the number of motorboats registered under s. 30.52 on January 1 of the previous fiscal year by 50.5 gallons and multiplying that product by the excise tax imposed under s. 78.01 (1) on April 1 of the previous fiscal year.

25.29(1)(d) (d)

25.29(1)(d)1m.1m. An amount equal to the estimated snowmobile gas tax payment.

25.29(1)(d)2m. 2m. For fiscal years before fiscal year 2013-14, the estimated snowmobile gas tax payment is the sum of the following amounts:

25.29(1)(d)2m.a. a. An amount calculated by multiplying the number of snowmobiles registered under s. 350.12 or 350.122 on the last day of March of the previous fiscal year by 50 gallons and multiplying that product by the excise tax imposed under s. 78.01 (1) on the last day of March of the previous fiscal year.

25.29(1)(d)2m.b. b. An amount equal to 40% of the amount calculated under subd. 2m. a.

25.29(1)(d)3. 3. For fiscal year 2013-14, and for each fiscal year thereafter, the estimated snowmobile gas tax payment is the sum of the following amounts:

25.29(1)(d)3.a. a. An amount calculated by multiplying the number of snowmobiles registered under s. 350.12 or 350.122 on the last day of March of the previous fiscal year by 50 gallons and multiplying that product by the excise tax imposed under s. 78.01 (1) on the last day of March of the previous fiscal year.

25.29(1)(d)3.b. b. An amount equal to 55 percent of the amount calculated under subd. 3. a.

25.29(1)(dm) (dm)

25.29(1)(dm)1.1. An amount equal to the estimated all-terrain vehicle gas tax payment.

25.29(1)(dm)2. 2. For fiscal years before fiscal year 2013-14, the estimated all-terrain vehicle gas tax payment is calculated by multiplying the sum of the number of all-terrain vehicles registered for public use under s. 23.33 (2) (c) or (2g) and the number of reflectorized plates issued under s. 23.33 (2) (dm), 2009 stats., on the last day of February of the previous fiscal year by 25 gallons and multiplying that product by the excise tax imposed under s. 78.01 (1) on the last day of February of the previous fiscal year.

25.29(1)(dm)3. 3. For fiscal year 2013-14, the estimated all-terrain vehicle gas tax payment is calculated by multiplying the sum of the number of all-terrain vehicles registered for public use under s. 23.33 (2) (c) or (2g), the number of reflectorized plates issued under s. 23.33 (2) (dm), 2009 stats., and the number of commercial all-terrain vehicle registration decals issued under s. 23.33 (2) (dm) on the last day of February of the previous fiscal year by 25 gallons and multiplying that product by the excise tax imposed under s. 78.01 (1) on the last day of February of the previous fiscal year.

25.29(1)(dm)4. 4. For fiscal year 2014-15, and for each fiscal year thereafter, the estimated all-terrain vehicle gas tax payment is calculated by multiplying the sum of the number of all-terrain vehicles registered for public use under s. 23.33 (2) (c) or (2g) and the number of commercial all-terrain vehicle registration decals issued under s. 23.33 (2) (dm) on the last day of February of the previous fiscal year by 25 gallons and multiplying that product by the excise tax imposed under s. 78.01 (1) on the last day of February of the previous fiscal year.

25.29(1)(dr) (dr) For fiscal year 2013-14 and for each fiscal year thereafter, an amount equal to the estimated utility terrain vehicle gas tax payment. The estimated utility terrain vehicle gas tax payment is calculated by multiplying the sum of the number of utility terrain vehicles registered for public use under s. 23.33 (2) (c) or (2g) on the last day of February of the previous fiscal year by 25 gallons and multiplying that product by the excise tax imposed under s. 78.01 (1) on the last day of February of the previous fiscal year.

25.29(1)(e) (e) An amount equal to the amounts expended under s. 20.370 (7) (aq).

25.29(1)(f) (f) Moneys received under s. 341.14 (6r) (b) 5., 7., and 12.

25.29(1m) (1m) There is established in the conservation fund a separate account that is designated the snowmobile account and that consists of the moneys paid into the conservation fund under s. 20.855 (4) (t) and the moneys collected under s. 350.12.

25.29(2) (2) License fees and other state moneys collected by each field employee of the department shall be remitted to the department within one month after receipt together with a report of the number of licenses issued and details covering the type and the amount of money remitted.

25.29(3) (3) Funds accruing to the conservation fund from license fees paid by hunters and from sport and recreation fishing license fees shall not be diverted for any other purpose than the administration of the department when it is exercising its responsibilities that are specific to the management of the fish and wildlife resources of this state.

25.29(3m) (3m)

25.29(3m)(a)(a) The total amount that the department may expend for a given fiscal year from the fish and wildlife account of the conservation fund for administrative costs may not exceed 16% of the expenditures from that account for that fiscal year.

25.29(3m)(b) (b) For purposes of par. (a), administrative costs consist of the costs incurred in the administration of the department and its divisions and in providing support services for the department.

25.29(4) (4) No money shall be expended or paid from the conservation fund except in pursuance of an appropriation by law.

25.29(4m) (4m) No moneys that accrue to the state for or in behalf of the department under ch. 29 or 169 or s. 90.21 may be expended or paid for the enforcement of the treaty-based, off-reservation rights to fish held by members of federally recognized American Indian tribes or bands domiciled in Wisconsin.

25.29(5) (5) A gift or bequest shall be used in accordance with the directions of the donor.

25.29(6) (6) All moneys received from the United States for fire prevention and control, forest planting, and other forestry activities, for wildlife restoration projects and fish restoration and management projects, and for other purposes shall be devoted to the purposes for which these moneys are received.

25.29(7) (7) All of the proceeds of the tax which is levied under s. 70.58, and all moneys paid into the state treasury as the counties' share of compensation of emergency fire wardens under s. 26.14 shall be used for acquiring, preserving and developing the forests of the state, including the acquisition of lands owned by counties by virtue of any tax deed and of other lands suitable for state forests, and for the development of lands so acquired and the conduct of forestry thereon, including the growing and planting of trees; for forest and marsh fire prevention and control; for grants to forestry cooperatives under s. 36.56; for compensation of emergency fire wardens; for maintenance, permanent property and forestry improvements; for other forestry purposes authorized by law and for the payment of aid for forests as authorized in s. 28.11 and subchs. I and VI of ch. 77.

25.29(7)(a) (a) Eight percent of the tax levied under s. 70.58 or of the funds provided for in lieu of the levy shall be used to acquire and develop forests of the state for the purposes or capable of providing the benefits described under s. 28.04 (2) within areas approved by the department and the governor and located within the region composed of Manitowoc, Calumet, Winnebago, Sheboygan, Fond du Lac, Ozaukee, Washington, Dodge, Milwaukee, Waukesha, Jefferson, Racine, Kenosha, Walworth, Rock and Outagamie counties.

25.29(7)(b) (b) An additional 4% of the tax levied under s. 70.58 or of the funds provided in lieu of the levy shall be used to purchase forests for the state for the purposes or capable of providing the benefits described under s. 28.04 (2) within areas approved by the department and the governor and located within the region specified under par. (a).

25.29 History History: 1971 c. 125; 1973 c. 90; 1977 c. 29; 1977 c. 418 ss. 244, 245, 929 (37); 1979 c. 34 ss. 707v, 2102 (39) (a); 1979 c. 221; 1979 c. 361 s. 113; 1983 a. 27 ss. 636m, 637, 2202 (38); 1985 a. 29 ss. 638g, 3202 (39); 1985 a. 135; 1987 a. 27; 1987 a. 312 s. 17; 1989 a. 31; 1991 a. 39, 269; 1995 a. 27; 1995 a. 257 s. 3; 1997 a. 1, 27, 248; 1999 a. 9; 2001 a. 16, 56, 105; 2003 a. 166; 2007 a. 204; 2009 a. 28; 2011 a. 208; 2013 a. 20.



25.293 Natural resources land endowment fund.

25.293  Natural resources land endowment fund. There is established a separate nonlapsible trust fund designated as the natural resources land endowment fund, to consist of:

25.293(1) (1) All gifts, grants or bequests made to the natural resources land endowment fund. The department of natural resources may convert any noncash gift, grant or bequest into cash for deposit into the fund.

25.293(2) (2) All interest and other income generated from these gifts, grants and bequests.

25.293 History History: 1999 a. 9.



25.295 Heritage state parks and forests trust fund.

25.295  Heritage state parks and forests trust fund.

25.295(1)(1) There is established a separate nonlapsible trust fund designated as the heritage state parks and forests trust fund, to consist of:

25.295(1)(a) (a) All gifts, grants or bequests or other contributions made to the heritage state parks and forests trust fund. The department of natural resources may convert any noncash gift, grant, bequest or other contribution into cash.

25.295(1)(b) (b) Notwithstanding s. 23.15 (4), all moneys received by the department of natural resources from utility easements on property located in the state park system, a southern state forest, as defined in s. 27.016 (1) (c), or a state recreation area under ss. 23.09 (10), 27.01 (2) (g) and 28.02 (5).

25.295 History History: 1995 a. 27.



25.297 Wisconsin outdoor wildlife heritage trust fund.

25.297  Wisconsin outdoor wildlife heritage trust fund. There is established a separate nonlapsible trust fund designated as the Wisconsin outdoor wildlife heritage trust fund, to consist of all gifts, grants, or bequests or other contributions made to the Wisconsin outdoor wildlife heritage trust fund.

25.297 History History: 2001 a. 92.



25.30 State building trust fund.

25.30  State building trust fund. The state building trust fund consists of all appropriations or transfers made thereto by the legislature, together with all donations, gifts, bequests or contributions of money or other property, all restored advances and all investment income.

25.30 History History: 1979 c. 221.



25.31 Benevolent fund.

25.31  Benevolent fund. The benevolent fund, amounting to the principal sum of $13,500, transferred to the state by chapter 636, laws of 1917, constitutes a separate trust fund and shall be conserved and applied as follows:

25.31(1) (1) First: The principal of said trust fund shall be held by the secretary of administration, and be invested and reinvested as provided in this chapter.

25.31(2) (2) Second: The income of said trust fund shall be used and expended exclusively for the benefit of girls committed to the Wisconsin School for Girls, or such other institutions as the state may hereafter establish and maintain for the care, custody and education of girls of the classes now or hereafter authorized by law to be committed to said institution, in providing healthful and instructive recreation and amusements, furnishing advance educational facilities for such of them as show special fitness therefor, providing needed medical or surgical care in exceptional cases, and other similar purposes; but no part of said income shall be used for defraying any of the ordinary expenses of any such institution.

25.31(3) (3) Third: The income shall be disbursed from the state treasury only upon warrants issued on certifications by the department of corrections upon the recommendation of the superintendent or other managing officer of such school or other institution.

25.31 History History: 1981 c. 390 s. 252; 1985 a. 135; 1989 a. 31, 107; 1995 a. 27; 2003 a. 33.



25.315 Wholesale drug distributor bonding fund.

25.315  Wholesale drug distributor bonding fund. There is established a separate nonlapsible trust fund designated as the wholesale drug distributor bonding fund to consist of moneys paid to the state under s. 450.071 (5) to secure payment of fees or costs that relate to the issuance of a license to engage in the wholesale distribution of prescription drugs.

25.315 History History: 2007 a. 20.



25.35 State capitol restoration fund.

25.35  State capitol restoration fund. There is established a separate nonlapsible trust fund designated as the state capitol restoration fund, to consist of all monetary public and private gifts, grants and bequests received by the state capitol and executive residence board under s. 16.83 (2) (e).

25.35 History History: 1993 a. 477.



25.36 Veterans trust fund.

25.36  Veterans trust fund.

25.36(1)(1) Except as provided in sub. (2), all moneys appropriated or transferred by law shall constitute the veterans trust fund which shall be used for the lending of money to the mortgage loan repayment fund under s. 45.37 (5) (a) 12. and for the veterans programs under ss. 20.485 (2) (m), (tm), (u), (vy), and (z), and (5) (mn), (v), (vo), and (zm), 45.03 (19), 45.07, 45.20, 45.21, 45.40 (1m), 45.41, 45.42, 45.43, and 45.82 and administered by the department of veterans affairs, including all moneys received from the federal government for the benefit of veterans or their dependents; all moneys paid as interest on and repayment of loans under the post-war rehabilitation fund; soldiers rehabilitation fund, veterans housing funds as they existed prior to July 1, 1961; all moneys paid as interest on and repayment of loans under this fund; all moneys paid as expenses for, interest on, and repayment of veterans trust fund stabilization loans under s. 45.356, 1995 stats.; all moneys paid as expenses for, interest on, and repayment of veterans personal loans; the net proceeds from the sale of mortgaged properties related to veterans personal loans; all mortgages issued with the proceeds of the 1981 veterans home loan revenue bond issuance purchased with moneys in the veterans trust fund; all moneys received from the state investment board under s. 45.42 (8) (b); all moneys received from the veterans mortgage loan repayment fund under s. 45.37 (7) (a) and (c); and all gifts of money received by the board of veterans affairs for the purposes of this fund.

25.36(2) (2) Any moneys appropriated or transferred by law for programs other than those listed under sub. (1) after April 23, 1994, shall be repaid from the state general fund with interest at a rate of 5% per year computed from the date of the appropriation or transfer to the date of repayment.

25.36 History History: 1993 a. 16, 254; 1995 a. 27, 255; 1997 a. 27; 2001 a. 16; 2003 a. 33, 83; 2005 a. 22, 25; 2009 a. 113; 2011 a. 32; 2013 a. 20.



25.37 Wisconsin veterans homes members fund.

25.37  Wisconsin veterans homes members fund. There is established a separate nonlapsible trust fund designated as the Wisconsin veterans homes members fund. The fund shall consist of moneys belonging to persons residing in Wisconsin veterans homes, that are paid to the homes, and that are transferred into the fund by the department of veterans affairs under s. 45.51 (8).

25.37 History History: 1991 a. 39; 1999 a. 63; 2005 a. 22.



25.38 Military family relief fund.

25.38  Military family relief fund. There is established a separate nonlapsible trust fund designated as the military family relief fund. The fund shall consist of money deposited in the fund under s. 71.10 (5i) (i), together with all donations, gifts, or bequests made to the fund.

25.38 History History: 2009 a. 28.



25.40 Transportation fund.

25.40  Transportation fund.

25.40(1)(1) The separate nonlapsible trust fund designated as the transportation fund shall consist of the following:

25.40(1)(a) (a) All collections of the department of transportation and all moneys transferred under s. 84.59 (3) except all of the following:

25.40(1)(a)1. 1. Net sales taxes as determined in s. 77.61 (4) (c).

25.40(1)(a)2. 2. Other revenues specified in ch. 218 derived from the issuance of licenses under the authority of the division of banking which shall be paid into the general fund.

25.40(1)(a)3. 3. Revenues collected under ss. 341.09 (2) (d), (2m) (a) 1., (4), and (7), 341.14 (2), (2m), (6) (d), (6m) (a), (6r) (b) 2., (6w), and (8), 341.145 (3), 341.16 (1) (a) and (b), (2), (2e), and (2m), 341.17 (8), 341.19 (1) (a), 341.25, 341.255 (1), (2) (a), (b), and (c), and (5), 341.26 (1), (2), (2m) (am) and (b), (3), (3m), (4), (5), and (7), 341.264 (1), 341.265 (1), 341.266 (2) (b) and (3), 341.268 (2) (b) and (3), 341.269 (2) (b), 341.30 (3), 341.305 (3), 341.307 (4) (a), 341.308 (3), 341.36 (1) and (1m), 341.51 (2), and 342.14 that are pledged to any fund created under s. 84.59 (2).

25.40(1)(a)3m. 3m. Revenues collected under s. 343.21 (1) (jr) which shall be paid into the general fund.

25.40(1)(a)4. 4. Moneys paid to the Board of Regents of the University of Wisconsin System under s. 341.14 (6r) (b) 4.

25.40(1)(a)4g. 4g. Fees collected under s. 341.14 (6r) (b) 9. that are deposited in the veterans trust fund.

25.40(1)(a)4m. 4m. Moneys received from telecommunications providers or cable television telecommunications service providers that are deposited in the general fund and credited to the appropriation account under s. 20.395 (3) (jh).

25.40(1)(a)7. 7. Fees collected under s. 85.14 (1) (a) that are deposited in the general fund and credited to the appropriation under s. 20.395 (5) (cg).

25.40(1)(a)10. 10. Moneys received under s. 341.14 (6r) (b) 5. that are deposited in the conservation fund and credited to the appropriation under s. 20.370 (1) (fs).

25.40(1)(a)11. 11. Fees collected under s. 342.07 (3) (a) that are deposited in the general fund and credited to the appropriation account under s. 20.395 (5) (ch).

25.40(1)(a)12. 12. Fees collected under s. 341.45 (1g) (a) that are required under s. 341.45 (4m) to be deposited in the petroleum inspection fund.

25.40(1)(a)13. 13. Moneys received under s. 110.065 that are deposited in the general fund and credited to the appropriation account under s. 20.395 (5) (dh).

25.40(1)(a)13m. 13m. Moneys received under s. 341.14 (6r) (b) 3. or (fm) 2. that are deposited in the general fund and credited to the appropriation under s. 20.395 (5) (cj).

25.40(1)(a)14. 14. Fees received under ss. 85.51 and 348.26 (2) that are deposited in the general fund and credited to the appropriation account under s. 20.395 (5) (dg).

25.40(1)(a)15. 15. Moneys received under s. 85.52 that are deposited in the transportation infrastructure loan fund.

25.40(1)(a)16. 16. Moneys received under s. 341.14 (6r) (b) 6. that are deposited in the fund established under s. 48.982 (2e) (a) 2.

25.40(1)(a)18. 18. Moneys received under s. 85.12 that are deposited in the general fund and credited to the appropriation account under s. 20.395 (5) (dk) or (dL).

25.40(1)(a)19. 19. Moneys received under s. 341.14 (6r) (b) 7. that are deposited in the conservation fund and credited to the appropriation account under s. 20.370 (5) (au).

25.40(1)(a)20. 20. Moneys received under s. 341.14 (6r) (b) 8. that are deposited into the general fund and credited to the appropriation accounts under s. 20.395 (1) (ig) and (5) (cL).

25.40(1)(a)21. 21. Moneys received as payment for losses of and damage to state property for costs associated with repair or replacement of such property that are deposited in the general fund and credited to the appropriation account under s. 20.395 (3) (jj).

25.40(1)(a)22. 22. Moneys received under s. 341.14 (6r) (b) 10. that are deposited into the general fund and credited to the appropriation account under s. 20.435 (1) (gi).

25.40(1)(a)23. 23. Moneys received under s. 341.14 (6r) (b) 9m. that are deposited in the general fund and credited to the appropriation accounts under s. 20.380 (1) (ig) and (ir).

25.40(1)(a)24. 24. Moneys received under ss. 341.14 (6r) (b) 11. and 343.21 (1) (o) that are deposited into the general fund and credited to the appropriation account under s. 20.435 (1) (g).

25.40(1)(a)25. 25. Moneys received under s. 341.14 (6r) (b) 12. that are deposited in the conservation fund and credited to the appropriation under s. 20.370 (1) (fs).

25.40(1)(a)26. 26. Moneys received under s. 341.14 (6r) (b) 13. that are deposited into the general fund and credited to the appropriation accounts under ss. 20.395 (5) (ej) and 20.835 (4) (gb).

25.40(1)(a)27. 27. Moneys received under s. 344.63 (1) (d) that are deposited in a trust account for the benefit of the depositors and claimants.

25.40(1)(a)28. 28. Moneys received under s. 341.14 (6r) (b) 14. that are deposited into the general fund and credited to the appropriation account under s. 20.395 (5) (eg).

25.40(1)(a)29. 29. Moneys received under s. 341.14 (6r) (b) 14m. that are deposited into the general fund and credited to the appropriation account under s. 20.395 (5) (eh).

25.40(1)(a)30. 30. Moneys received under s. 85.63 (2) that are deposited in the general fund and credited to the appropriation account under s. 20.395 (3) (jg).

25.40(1)(a)31. 31. Fees received under s. 84.01 (36) (d) that are deposited in the general fund and credited to the appropriation account under s. 20.395 (3) (eg).

25.40(1)(b) (b) Motor vehicle fuel and general aviation fuel taxes and other revenues collected under ch. 78 minus the costs of collecting delinquent taxes under s. 73.03 (28).

25.40(1)(bm) (bm) The state rental vehicle fee under subch. XI of ch. 77.

25.40(1)(c) (c) Taxes on air carrier companies and railroad companies under ch. 76 and aircraft registration fees under s. 114.20.

25.40(1)(cd) (cd) All moneys transferred to the transportation fund from the appropriation account under s. 20.855 (4) (fm).

25.40(1)(ce) (ce) All moneys transferred to the transportation fund from the appropriation account under s. 20.855 (4) (fr).

25.40(1)(cg) (cg) All moneys transferred to the transportation fund from the appropriation account under s. 20.855 (4) (w).

25.40(1)(e) (e) All moneys paid into the state treasury by any local unit of government or other sources for transportation purposes.

25.40(1)(f) (f) All federal aid for aeronautics, highways and other transportation purposes made available by any act of congress, subject to applicable federal regulations, except all of the following:

25.40(1)(f)1. 1. Moneys received from the federal government, for the regulation of railroads and water carriers, that are deposited in the general fund and credited to the appropriation under s. 20.155 (2) (m).

25.40(1)(f)2. 2. Moneys received under s. 106.26 that are deposited in the general fund.

25.40(1)(g) (g) The investment income of the transportation fund.

25.40(1)(ig) (ig) All moneys forwarded by county treasurers from forfeitures, fines and penalties under ch. 348 and from forfeitures for the violation of traffic regulations in conformity with ch. 348, as provided in s. 59.25 (3) (k) and (L).

25.40(1)(ij) (ij) All moneys forwarded by county treasurers from railroad crossing improvement surcharges under ss. 346.177, 346.495, and 346.65 (4r), as provided in s. 59.25 (3) (f) 2.

25.40(1)(im) (im) All moneys forwarded by county treasurers from fees under s. 351.07 (1g), as provided in ss. 59.25 (3) (m).

25.40(1)(j) (j) All moneys transferred by law from other funds.

25.40(2) (2)

25.40(2)(a)(a) Payments from the transportation fund shall be made only on the order of the secretary of transportation, from which order the secretary of administration shall draw a warrant in favor of the payee and charge the same to the transportation fund.

25.40(2)(b) (b) The provisions of this subsection do not apply to appropriations authorized by s. 25.17 or to appropriations made by any of the following:

25.40(2)(b)19rm. 19rm. Section 20.380 (1) (w).

25.40(2)(b)20s. 20s. Section 20.566 (1) (qm).

25.40(2)(b)21. 21. Section 20.566 (1) (u).

25.40(2)(b)22. 22. Section 20.566 (2) (q).

25.40(2)(b)23. 23. Section 20.855 (4) (q).

25.40(2)(b)24. 24. Section 20.855 (4) (s).

25.40(2)(b)25. 25. Section 20.855 (4) (t).

25.40(2)(b)26. 26. Section 20.855 (4) (u).

25.40(2)(b)27. 27. Section 20.855 (4) (v).

25.40(3) (3)

25.40(3)(a)(a) Except as provided in s. 85.52 (3) (cm), beginning on July 1, 2007, no moneys deposited in the transportation fund that are not appropriated may be transferred from the transportation fund to any other fund or appropriation account in any other fund.

25.40(3)(b) (b) Beginning on July 1, 2007, no moneys may be appropriated from the transportation fund except for purposes related to any of the following:

25.40(3)(b)1. 1. The planning, design, construction, reconstruction, expansion, rehabilitation, maintenance, or operation of highway, airport, harbor, ferry, railroad, bicycle, or pedestrian facilities or service, or any costs attendant to such planning, design, construction, reconstruction, expansion, rehabilitation, maintenance, or operation.

25.40(3)(b)2. 2. The acquisition of transportation facilities or property necessary to construct or enlarge transportation facilities, or costs attendant to such acquisition or to disposal of any acquired facility or property.

25.40(3)(b)3. 3. Costs associated with utility facilities within the rights-of-way of transportation facilities or with radio communications facilities and equipment owned or leased by, and services provided by, the department of transportation and used for law enforcement.

25.40(3)(b)4. 4. Aids or assistance to cities, villages, towns, or counties for transportation purposes.

25.40(3)(b)5. 5. The expenditure of federal transportation aid received by the state for any purpose for which the aid is provided or the provision of matching or supplemental funds associated with such aid, or the expenditure of funds derived from gifts or grants received by the department of transportation for any purpose for which the gift or grant is provided.

25.40(3)(b)6. 6. State enforcement of traffic laws.

25.40(3)(b)7. 7. Transportation safety programs.

25.40(3)(b)8. 8. The administration of laws related to motor vehicles, driver licensing, or aeronautics.

25.40(3)(b)9. 9. The payment of principal and interest on bonds issued for highway, railroad, or harbor improvements or other transportation facilities.

25.40(3)(b)10. 10. The general costs of administration of the department of transportation.

25.40(3)(b)11. 11. The costs of administration of the taxes and fees that are deposited in the transportation fund.

25.40(3)(b)12. 12. Terminal tax distribution payments under s. 76.24 (2) (a).

25.40(3)(b)13. 13. Tourism promotion under s. 20.380 (1) (w).

25.40(3)(b)14. 14. Transfers to the conservation fund for motor fuel tax collections on the use of fuel by snowmobiles, all-terrain vehicles, utility terrain vehicles, and motorboats.

25.40(3)(b)15. 15. Any refunds of transportation fund taxes and fees authorized by law.

25.40(3)(b)16. 16. Any other program administered by the department of transportation on January 10, 2006.

25.40 History History: 1971 c. 125, 211; 1973 c. 90, 333; 1975 c. 39; 1975 c. 163 s. 16; 1975 c. 199; 1977 c. 29, 274, 418, 447; 1979 c. 34; 1979 c. 361 s. 113; 1981 c. 20; 1981 c. 347 s. 80 (2), (4); 1983 a. 27, 538; 1985 a. 16 s. 15; 1985 a. 29 ss. 638p, 3202 (51); 1985 a. 120 ss. 66, 3202 (56); 1985 a. 332; 1987 a. 3, 27, 110, 399, 403; 1989 a. 31, 102, 105, 359; 1991 a. 39, 104, 189, 269, 309, 315; 1993 a. 16, 123, 205, 253, 415, 437, 491; 1995 a. 27, 113, 201, 269, 280, 445; 1997 a. 27, 35, 41, 135, 237, 255; 1999 a. 9, 32, 92, 167; 2001 a. 16; 2003 a. 33, 139; 2005 a. 25, 45, 85, 179, 199, 260, 319; 2007 a. 42, 97, 107; 2009 a. 28, 100, 135, 224, 226; 2011 a. 32, 208; 2011 a. 260 s. 80; 2013 a. 20.



25.405 Transportation infrastructure loan fund.

25.405  Transportation infrastructure loan fund.

25.405(1)(1)  Definition. In this section, "fund" means the transportation infrastructure loan fund.

25.405(2) (2) Creation. There is established a separate nonlapsible trust fund designated as the transportation infrastructure loan fund, to consist of:

25.405(2)(a) (a)

25.405(2)(a)1.1. All moneys received from the federal government under P.L. 104-59, section 350, designated for transit projects.

25.405(2)(a)2. 2. All moneys received from the federal government under P.L. 104-59, section 350, designated for highway projects.

25.405(2)(b) (b) All moneys transferred to the fund to meet the requirements for state deposits under P.L. 104-59, section 350.

25.405(2)(c) (c) All repayments of principal and payments of interest on loans made under s. 85.52 (3).

25.405(2)(d) (d) All moneys received by the fund from the proceeds of the issuance of revenue obligations under ch. 18 for the purpose of s. 85.52.

25.405(2)(e) (e) All gifts, grants and bequests to the fund.

25.405(3) (3) Separate accounts.

25.405(3)(a)(a) There is established in the fund a transit account consisting of all moneys received under sub. (2) (a) 1., moneys received under sub. (2) (b) designated by the department of transportation for transit projects and moneys received under sub. (2) (e) designated by the department of transportation for transit projects, revenue obligation proceeds under sub. (2) (d) designated for transit projects and all transit account loan repayments under sub. (2) (c).

25.405(3)(b) (b) There is established in the fund a highway account consisting of all moneys received under sub. (2) (a) 2., moneys received under sub. (2) (b) designated by the department of transportation for highway projects and moneys received under sub. (2) (e) designated for highway projects, revenue obligation proceeds under sub. (2) (d) designated for highway projects and all highway account loan repayments under sub. (2) (c).

25.405(3)(c) (c) The department of administration may establish additional accounts in the fund and, except for the accounts under pars. (a) and (b), may change accounts in the fund. The department of administration shall consult the department of transportation before establishing or changing an account under this paragraph.

25.405 History History: 1997 a. 27.



25.41 State housing authority reserve fund.

25.41  State housing authority reserve fund.

25.41(1) (1) All moneys appropriated or transferred by law; all moneys received from the federal government, from the state housing and economic development authority, or from any other source for the purpose of the state housing authority reserve fund; and all income or interest earned by, or increment to the state housing authority reserve fund due to the investment thereof shall constitute the state housing authority reserve fund which shall be used only as provided in this section.

25.41(2) (2) Except for the purpose of investment as provided in s. 25.17 (2) (c), moneys in the fund shall be used only for the purpose of funding the appropriation to the housing rehabilitation loan program loan loss reserve fund under s. 20.490 (2) (q). Nothing in this section may be construed as limiting the power of the legislature, at any time, to abolish the fund.

25.41(3) (3) Subject to s. 25.17 (2) (c), the board has exclusive control of the investment and collection of the principal and interest of all moneys invested from the fund and shall invest in investments authorized under s. 25.17 (3) (b).

25.41 History History: 1977 c. 418; 1983 a. 81 s. 11; 1983 a. 83 s. 20.



25.425 Election administration fund.

25.425  Election administration fund. There is established a separate nonlapsible trust fund, designated the election administration fund, consisting of all moneys received from the federal government under P.L. 107-252, all moneys received from requesters from sales of copies of the official registration list, and all moneys transferred to the fund from other funds.

25.425 History History: 2003 a. 35, 266; 2011 a. 32.



25.43 Environmental improvement fund.

25.43  Environmental improvement fund.

25.43(1) (1) There is established a separate nonlapsible trust fund designated as the environmental improvement fund, to consist of all of the following:

25.43(1)(a) (a) All capitalization grants provided by the federal government under 33 USC 1381 to 1387.

25.43(1)(am) (am) All capitalization grants provided by the federal government under 42 USC 300j-12.

25.43(1)(b) (b) All state funds appropriated or transferred to the environmental improvement fund to meet the requirements for state deposits under 33 USC 1382.

25.43(1)(bm) (bm) All state funds appropriated or transferred to the environmental improvement fund to meet the requirements for state deposits under 42 USC 300j-12.

25.43(1)(c) (c) All other appropriations and transfers of state funds to the environmental improvement fund.

25.43(1)(d) (d) All gifts, grants and bequests to the environmental improvement fund.

25.43(1)(e) (e) All repayments of principal and payments of interest on loans made from the environmental improvement fund and on obligations acquired by the department of administration under s. 281.59 (12).

25.43(1)(f) (f) All moneys received by the environmental improvement fund from the proceeds of the sale of general or revenue obligations under ch. 18 for the purpose of s. 20.866 (2) (tc) or (td) or 281.59 (4).

25.43(1)(g) (g) All moneys received from the sale of loans made under s. 281.59 (2m) (a) 2.

25.43(1)(h) (h) The fees imposed under ss. 281.58 (9) (d) and 281.60 (11m).

25.43(1)(i) (i) All moneys received as investment earnings under s. 25.17 (2) (d).

25.43(2) (2)

25.43(2)(a)(a) There is established in the environmental improvement fund a clean water fund program federal revolving loan fund account consisting of the capitalization grants under sub. (1) (a) and (b), except as provided under sub. (2m) (b), all repayments under sub. (1) (e) and (g) of capitalization grants under sub. (1) (a) and (b) and all moneys transferred to the account under sub. (2m) (a).

25.43(2)(am) (am) There is established in the environmental improvement fund a safe drinking water loan program federal revolving loan fund account consisting of the capitalization grants under sub. (1) (am) and (bm), except as provided under sub. (2m) (a), all repayments under sub. (1) (e) of capitalization grants under sub. (1) (am) and (bm) and all moneys transferred to the account under sub. (2m) (b).

25.43(2)(b) (b) There is established in the environmental improvement fund a state revolving loan fund account consisting of all moneys in the fund not included in accounts under par. (a), (am) or (c).

25.43(2)(c) (c) The department of administration may establish and change accounts in the environmental improvement fund other than those under pars. (a), (am) and (b). The department of administration shall consult the department of natural resources before establishing or changing an account that is needed to administer the programs under ss. 281.58, 281.59 and 281.61.

25.43(2m) (2m)

25.43(2m)(a)(a) In any year, the governor may transfer an amount that does not exceed 33% of a capitalization grant under sub. (1) (am) provided in that year from the account under sub. (2) (am) to the account under sub. (2) (a).

25.43(2m)(b) (b) In any year, the governor may transfer an amount that does not exceed 33% of a capitalization grant under sub. (1) (am) provided in that year from the account under sub. (2) (a) to the account under sub. (2) (am).

25.43(2s) (2s)

25.43(2s)(a)(a) If the secretary of administration determines that the moneys available in the dry cleaner environmental response fund are insufficient to pay awards under s. 292.65, the secretary of administration and the secretary of natural resources may enter into an agreement establishing terms and conditions for the transfer of moneys from the environmental improvement fund to the dry cleaner environmental response fund, including a maximum transfer amount, and the repayment to the environmental improvement fund of the amount transferred plus interest when sufficient funds are available in the dry cleaner environmental response fund. The maximum transfer amount specified in an agreement under this paragraph may not exceed the lesser of the following:

25.43(2s)(a)1. 1. Six million two hundred thousand dollars.

25.43(2s)(a)2. 2. The difference between $20,000,000 and the amount that has been expended under s. 20.320 (1) (sm) when the agreement is entered into.

25.43(2s)(b) (b) If the secretaries enter into an agreement under this subsection, the secretary of administration may transfer from the environmental improvement fund to the dry cleaner environmental response fund an amount that does not exceed the lesser of the amount of the shortfall in the dry cleaner environmental response fund or the maximum amount specified in the agreement under par. (a).

25.43(3) (3) Except for the purpose of investment as provided in s. 25.17 (2) (d), the environmental improvement fund may be used only for the purposes authorized under ss. 20.320 (1) (r), (s), (sm), (t), and (x), (2) (s) and (x) and (3) (q), 20.370 (4) (mt), (mx) and (nz), (8) (mr) and (9) (mt), (mx) and (ny), 20.505 (1) (v), (x) and (y), 281.58, 281.59, 281.60, 281.61 and 281.62.

25.43 History History: 1987 a. 399; 1989 a. 31, 366; 1995 a. 27, 227; 1997 a. 27, 35, 237, 252; 1999 a. 9, 32; 2009 a. 28; 2011 a. 261.



25.45 Waste management fund.

25.45  Waste management fund. There is established a separate nonlapsible trust fund designated as the waste management fund, to consist of the tonnage fees imposed under s. 144.441 (3), 1989 stats., except for tonnage fees paid by a nonapproved facility, as defined in s. 289.01 (24); waste management base fees imposed under s. 144.441 (5), 1989 stats.; and all moneys received or recovered under s. 289.41 (11) (a) 1., 3. or 4. and (am) 1., 3. and 4. Moneys in the waste management fund shall be used for the purposes specified under s. 289.68 (3) to (6).

25.45 History History: 1977 c. 377; 1979 c. 221 s. 2202 (39); 1981 c. 374; 1983 a. 27; 1983 a. 410 s. 2202 (38); 1987 a. 384; 1989 a. 31; 1991 a. 39; 1995 a. 227.



25.46 Environmental fund.

25.46  Environmental fund. There is established a separate nonlapsible trust fund designated as the environmental fund, to consist of:

25.46(1e) (1e) The moneys transferred under s. 20.855 (4) (wc) for environmental management.

25.46(1m) (1m) The moneys transferred under s. 20.855 (4) (f) for nonpoint source water pollution abatement.

25.46(1r) (1r) The moneys transferred from the Wisconsin development reserve fund under 1999 Wisconsin Act 9, section 9225 (1).

25.46(2) (2) The fees imposed under s. 94.64 (4) (a) 4. for environmental management.

25.46(3) (3) The fees imposed under s. 94.65 (6) (a) 4. for environmental management.

25.46(4) (4) The moneys specified under s. 94.681 (7) (a) 1. and 2. for environmental management.

25.46(4m) (4m) The moneys specified under s. 94.681 (7) (a) 3. for environmental management.

25.46(4s) (4s) The fees imposed under s. 94.681 (3m) and (4) for environmental management.

25.46(5) (5) The fees imposed under s. 168.23 (5) (a) for environmental management.

25.46(5c) (5c) The moneys collected under s. 145.19 (6) for environmental management.

25.46(5d) (5d) The fees imposed under s. 281.48 (4s) (d) for environmental management.

25.46(5e) (5e) All moneys received under s. 281.75 (16) (d) for environmental management.

25.46(5g) (5g) The fees imposed under s. 283.31 (7) for environmental management.

25.46(5j) (5j) All moneys received under s. 283.87 or as a settlement to any action initiated or contemplated under s. 283.87 for environmental management.

25.46(5k) (5k) The moneys received under s. 287.17 (4) and (10) (j).

25.46(5L) (5L) The fees imposed under s. 287.31.

25.46(5m) (5m) The tonnage fees imposed under s. 289.62 (1) that are paid by a nonapproved facility, as defined in s. 289.01 (24), for environmental management.

25.46(6) (6) The groundwater fees imposed under s. 289.63 (1) for environmental management.

25.46(6m) (6m) The well compensation fees imposed under s. 289.63 (1) for environmental management.

25.46(6s) (6s) The fees imposed under s. 289.645.

25.46(7) (7) The fees imposed under s. 289.67 (1) for environmental management, except that, of the fees imposed under s. 289.67 (1) (cp) or (cv), $3.20 for each ton of waste is for nonpoint source water pollution abatement.

25.46(7m) (7m) All moneys received from fees under s. 289.67 (2) for environmental management.

25.46(8) (8) The fees and surcharges imposed under s. 289.67 (3) and (4) for environmental management.

25.46(8g) (8g) The moneys received from reimbursements under s. 292.11 (6) (c) 1. for environmental management.

25.46(8m) (8m) The moneys received from the federal government as reimbursement under s. 292.11 (6) (c) 2. and for purposes related to the hazardous substances spills program, the abandoned container program and the environmental repair of waste facilities.

25.46(9) (9) The moneys received from municipalities under s. 292.31 (7) (c) for environmental management.

25.46(10) (10) The amounts required to be paid into the environmental fund under s. 292.31 (8) (g) for environmental management.

25.46(10g) (10g) The moneys received from reimbursements under s. 292.41 (6) (c) for the abandoned container program.

25.46(10j) (10j) All moneys received under s. 292.51 (2) for cooperative remedial action.

25.46(12) (12) The funds transferred under s. 292.65 (11).

25.46(13m) (13m) The environmental surcharges under s. 299.93 for environmental enforcement, environmental repair, and environmental education.

25.46(18r) (18r) The fees received under s. 295.15 for environmental management.

25.46(20) (20) All moneys received in settlement of actions initiated under 42 USC 9601 to 9675 for environmental management.

25.46(21) (21) All moneys, other than fines and forfeitures, that are received under settlement agreements or orders in settlement of actions or proposed actions for violations of chs. 280 to 299 and that are designated to be used to restore or develop environmental resources, to provide restitution, or to make expenditures required under an agreement or order.

25.46 History History: 1983 a. 410; 1985 a. 29; 1987 a. 27; 1989 a. 31, 335; 1991 a. 39, 112, 269, 309; 1993 a. 16, 261, 453, 458; 1995 a. 27, 227; 1997 a. 27; 1999 a. 9; 2001 a. 16; 2003 a. 139; 2005 a. 45; 2007 a. 20; 2009 a. 28; 2011 a. 32 ss. 886 to 888, 892 to 893; 2013 a. 1, 20.



25.463 Agricultural producer security fund.

25.463  Agricultural producer security fund. There is established a separate nonlapsible trust fund designated as the agricultural producer security fund, to consist of all fees, surcharges, assessments, reimbursements, and proceeds of contingent financial backing received by the department of agriculture, trade and consumer protection under ch. 126.

25.463 History History: 2001 a. 16; 2003 a. 38.



25.465 Agrichemical management fund.

25.465  Agrichemical management fund. There is established a separate nonlapsible trust fund designated as the agrichemical management fund, to consist of:

25.465(1) (1) The fees collected under s. 94.64 (3m) (b), (3r) (a) and (4) (a) 1.

25.465(2) (2) The fees collected under s. 94.65 (2) (a), (3) (b) and (6) (a) 1. and (b).

25.465(2m) (2m) The fees collected under s. 94.66 (4).

25.465(3) (3) The fees collected under s. 94.681 (2), (5) and (6) (a) 3., except as provided in s. 94.681 (7) (a).

25.465(4) (4) The fees collected under s. 94.685 (3) (a) 1.

25.465(5) (5) The fees collected under s. 94.703 (3) (a) 1.

25.465(6) (6) The fees collected under s. 94.704 (3) (a) 1.

25.465(7) (7) The fees collected under s. 94.705 (4) (b).

25.465(8) (8) The fees collected under s. 94.72 (5) (b) and (6) (a) 1. and 2. and (i).

25.465 History History: 1991 a. 39, 112; 1993 a. 16; 1995 a. 27; 1997 a. 27; 1999 a. 9; 2009 a. 139.



25.466 Working lands fund.

25.466  Working lands fund. There is created a separate trust fund designated as the working lands fund, consisting of all moneys received under s. 91.66 (1) (c) and all moneys received due to the sale, modification, or termination of an easement purchased under s. 93.73.

25.466 History History: 2009 a. 28; 2011 a. 32.



25.468 Agricultural chemical cleanup fund.

25.468  Agricultural chemical cleanup fund. There is established a separate nonlapsible trust fund designated as the agricultural chemical cleanup fund, to consist of all revenues collected under ss. 94.64 (3r) (b) and (4) (a) 5., 94.681 (3) and (6) (a) 4., 94.685 (3) (a) 2., 94.703 (3) (a) 2., 94.704 (3) (a) 2. and 94.73 (5) (e) and (8).

25.468 History History: 1997 a. 27.



25.469 Nuclear waste escrow fund.

25.469  Nuclear waste escrow fund. There is established a separate nonlapsible trust fund designated as the nuclear waste escrow fund, to consist of all moneys received by the public service commission under s. 196.497 (11s) (a).

25.469 History History: 1999 a. 196.



25.47 Petroleum inspection fund.

25.47  Petroleum inspection fund. There is established a separate nonlapsible trust fund designated as the petroleum inspection fund, to consist of:

25.47(1) (1) The fees imposed under s. 168.12 (1).

25.47(1m) (1m) Any fees imposed under s. 292.63 (2) (em) 1.

25.47(2) (2) The payments under s. 292.63 (4) (h) 1m.

25.47(3) (3) The payments under s. 292.63 (5) (a).

25.47(4) (4) The net recoveries under s. 292.63 (5) (c).

25.47(4m) (4m) The payments under s. 292.64 (3).

25.47(5) (5) The moneys transferred from the appropriation account under s. 20.370 (7) (dq).

25.47(6) (6) The net proceeds of revenue obligations issued under s. 292.63 (9m) that are transferred from a separate and distinct fund outside the state treasury, in an account maintained by a trustee, under s. 18.562 (3).

25.47(7) (7) The fees imposed under s. 168.23 (4).

25.47 History History: 1987 a. 27, 399; 1991 a. 269; 1993 a. 16; 1997 a. 27; 1999 a. 9, 185; 2001 a. 16; 2009 a. 28; 2011 a. 32; 2013 a. 20.



25.48 Dry cleaner environmental response fund.

25.48  Dry cleaner environmental response fund. There is established a separate nonlapsible trust fund designated as the dry cleaner environmental response fund, to consist of the moneys required under s. 77.9964 (3) to be deposited in the fund and moneys collected under ss. 292.65 (8) (j), (8m), and (9) (c).

25.48 History History: 1997 a. 27; 1999 a. 9; 2003 a. 312.



25.49 Economic development fund.

25.49  Economic development fund. There is established a separate nonlapsible trust fund designated as the economic development fund, to consist of:

25.49(1) (1) The surcharge imposed under subch. VII of ch. 77.

25.49 History History: 1989 a. 335; 1991 a. 39; 1995 a. 227; 1999 a. 9; 2007 a. 20; 2009 a. 50; 2011 a. 32.



25.50 Local government pooled-investment fund.

25.50  Local government pooled-investment fund.

25.50(1)(1)  Definitions. In this section:

25.50(1)(b) (b) "Fund" means the local government pooled-investment fund.

25.50(1)(c) (c) "Local funds" means funds under the control or in the custody of any local government or local official that are not required to meet current expenditures or demands.

25.50(1)(d) (d) "Local government" means any county, town, village, city, power district, sewerage district, drainage district, town sanitary district, public inland lake protection and rehabilitation district, local professional baseball park district created under subch. III of ch. 229, long-term care district under s. 46.2895, local professional football stadium district created under subch. IV of ch. 229, local cultural arts district created under subch. V of ch. 229, public library system, school district or technical college district in this state, any commission, committee, board or officer of any governmental subdivision of this state, any court of this state, other than the court of appeals or the supreme court, or any authority created under s. 114.61, 231.02, 233.02, or 234.02.

Effective date text (d) "Local government" means any county, town, village, city, power district, sewerage district, drainage district, town sanitary district, public inland lake protection and rehabilitation district, local professional baseball park district created under subch. III of ch. 229, long-term care district under s. 46.2895, local professional football stadium district created under subch. IV of ch. 229, local cultural arts district created under subch. V of ch. 229, public library system, school district or technical college district in this state, any commission, committee, board or officer of any governmental subdivision of this state, any court of this state, other than the court of appeals or the supreme court, or any authority created under s. 114.61, 149.41, 231.02, 233.02 or 234.02.

25.50(1)(e) (e) "Local official" means each officer or employee of a local government who by law or vote of the governing body of the local government is made the custodian of funds.

25.50(2) (2) Creation. There is established within the state investment fund a local government pooled-investment fund with a separate and identifiable account within the fund for each local government.

25.50(3) (3) Local governments authorized to place funds in pool.

25.50(3)(a)(a) With the consent of the governing body, a local official may transfer local funds to the department of administration for deposit in the fund.

25.50(3)(b) (b) On the dates specified and to the extent to which they are available, subject to s. 16.53 (10), funds payable to local governments under ss. 79.035, 79.04, 79.05, 79.08, and 79.10 shall be considered local funds and, pursuant to the instructions of local officials, may be paid into the separate accounts of all local governments established in the local government pooled-investment fund and, pursuant to the instructions of local officials, to the extent to which they are available, be disbursed or invested.

25.50(4) (4) Period of investments; withdrawal of funds. Subject to the right of the local government to specify the period in which its funds may be held in the fund, the department of administration shall prescribe the mechanisms and procedures for deposits and withdrawals.

25.50(5) (5) Investment policies. The board shall formulate policies for the investment and reinvestment of moneys in the fund and the acquisition, retention, management and disposition of such investments. The board shall provide a copy of the investment policies, together with any guidelines adopted by the board to direct staff investment activity, to each local government having an investment in the fund upon the local government's request and at least annually to all investors. The board shall distribute at least annually performance information over the preceding one-year, 5-year and 10-year periods, compared with appropriate indexes or benchmarks in the private sector. The investment policies shall include all of the following:

25.50(5)(a) (a) Any types of prohibited investments.

25.50(5)(b) (b) Any restrictions on allocation of assets among various asset types.

25.50(5)(c) (c) Credit standards for private companies in which the fund may invest.

25.50(5)(d) (d) Dollar or percentage limits on investments in a single company or bank.

25.50(5m) (5m) Monthly reporting requirements.

25.50(5m)(a)(a) The board, in cooperation with the department of administration, shall provide a monthly report to each local government having an investment in the fund. The board shall use all reasonable efforts to provide the report to the local government no later than 6 business days after the end of the month covered by the report. The report shall include information on the fund's earnings for the month, with comparison to appropriate indexes or benchmarks in the private sector.

25.50(5m)(b) (b) Upon request of any local government having an investment in the fund, the board shall provide a summary of securities held by the fund, including for each type of security, its cost, current value and, in the case of debt instruments, the average maturity. The board shall provide the information as soon as practicable after receiving the request.

25.50(6) (6) Board to invest, reinvest pooled funds. In the amounts available for investment purposes and subject to the policies formulated by the board, the board shall invest and reinvest moneys in the fund and acquire, retain, manage, including the exercise of any voting rights, and dispose of investments of the fund.

25.50(7) (7) Reimbursement of expenses. The department of administration shall deduct monthly from the earnings of the fund during the preceding calendar month an amount sufficient to cover all actual and necessary expenses incurred by the state in administering the fund in the preceding calendar month, except that in no fiscal year may the department of administration deduct an amount exceeding the amount appropriated under s. 20.505 (1) (gc) for that fiscal year.

25.50(8) (8) Separate accounts.

25.50(8)(a)(a) The department of administration shall keep a separate account for each local government and shall record the individual amounts and the totals of all investments of each local government's moneys in the fund.

25.50(8)(b) (b) The department of administration shall report monthly to each local official the deposits and withdrawals of the preceding month and any other activity within the account.

25.50(8)(c) (c) For each municipality that invests in the fund surplus debt service funds under s. 67.11 (2) (d), the department of administration shall keep separate accounts for such surplus debt service funds and for all other local funds of the municipality that are invested in the fund.

25.50(9) (9) Rules. The department of administration may promulgate rules to carry out the purposes of this section.

25.50(10) (10) Insurance of principal. The department of administration may obtain insurance for the safety of the principal investments of the fund. The insurance is a reimbursable expense under sub. (7).

25.50 History History: 1975 c. 164; 1977 c. 29, 187; 1979 c. 34 s. 2102 (46) (a); 1979 c. 175 s. 53; 1981 c. 20, 93; 1983 a. 27 s. 2202 (45), (49); 1985 a. 29 s. 3202 (46); 1987 a. 27; 1989 a. 31, 159, 336; 1991 a. 33, 39; 1993 a. 16, 399; 1995 a. 27, 56, 274; 1999 a. 9, 65, 83, 167; 2001 a. 38; 2005 a. 25, 335; 2007 a. 20; 2011 a. 32; 2013 a. 20.



25.55 Land information fund.

25.55  Land information fund. There is created a separate nonlapsible trust fund designated as the land information fund, consisting of moneys received under s. 59.72 (5) (a).

25.55 History History: 2013 a. 20.



25.60 Budget stabilization fund.

25.60  Budget stabilization fund. There is created a separate nonlapsible trust fund designated as the budget stabilization fund, consisting of moneys transferred to the fund from the general fund under ss. 16.518 (3) and 16.72 (4) (b). Moneys in the budget stabilization fund are reserved to provide state revenue stability during periods of below-normal economic activity when actual state revenues are lower than estimated revenues under s. 20.005 (1).

25.60 History History: 1985 a. 120; 2001 a. 16; 2003 a. 33; 2005 a. 25; 2007 a. 20; 2013 a. 20.



25.61 VendorNet fund.

25.61  VendorNet fund. There is created a separate nonlapsible trust fund designated as the VendorNet fund consisting of all revenues accruing to the state from fees assessed under s. 16.701 (1) and (2) and from gifts, grants, and bequests made for the purposes of s. 16.701 (1) and (2) and moneys transferred to the fund from other funds.

25.61 History History: 1995 a. 27, 351; 1997 a. 36; 1999 a. 9; 2001 a. 16; 2003 a. 321; 2013 a. 20.



25.62 Property tax relief fund.

25.62  Property tax relief fund. All moneys transferred from the general fund to the property tax relief fund constitute the property tax relief fund. Moneys in the fund are reserved to provide state property tax relief.

25.62 History History: 1995 a. 213; 1997 a. 27.



25.65 County mining investment fund.

25.65  County mining investment fund.

25.65(1) (1)  Definitions. In this section:

25.65(1)(b) (b) "County funds" mean payments received by counties under s. 70.395 (2) (d) 1.

25.65(1)(c) (c) "County government" means any county in this state.

25.65(1)(d) (d) "County official" means each officer or employee of a county government who by law or vote of the governing body of the county government is made custodian of county funds.

25.65(1)(e) (e) "Fund" means the county mining investment fund.

25.65(2) (2) Creation. There is established under the control of the board a county mining investment fund with a separate and identifiable account within the fund for each county government.

25.65(3) (3) County governments authorized to place county funds in fund. With the consent of the county board a county official may transfer county funds received under s. 70.395 (2) (d) 1. to the state treasurer for deposit in the fund. A county official may authorize the investment and local impact fund board to transfer the county funds to the state treasurer for the county.

25.65(4) (4) Period of investments; withdrawal of funds. Subject to the restrictions in this subsection the state treasurer shall prescribe the mechanisms and procedures for deposits and withdrawals. The mechanisms and procedures shall include a requirement for review and approval by the investment and local impact fund board of all withdrawals made within 10 years of deposit. The state treasurer shall notify the investment and local impact fund board of all withdrawals made 10 years or more after deposit. Withdrawals shall be made only to cover the costs of alleviating impacts due to the closing of a metalliferous mine in the county or the curtailment of metalliferous mining activity in the county.

25.65(5) (5) Investment policies. The board shall formulate policies for the investment and reinvestment of moneys in the fund and the acquisition, retention, management and disposition of the investments.

25.65(6) (6) Reimbursement of expenses. The state treasurer shall deduct quarterly a maximum of 0.25% of the amount of income received from the earnings of the fund during the preceding calendar quarter for all actual and necessary expenses incurred by the state in administering the fund.

25.65(7) (7) Separate accounts.

25.65(7)(a)(a) The department of administration shall keep a separate account for each county government and shall record the individual amounts and the totals of all investments of each county government's moneys in the fund.

25.65(7)(b) (b) The state treasurer shall report quarterly to each county official the deposits and withdrawals of the preceding quarter and any other activity within the account.

25.65 History History: 1977 c. 423; 1991 a. 259; 1999 a. 83.



25.67 Children's trust fund.

25.67  Children's trust fund.

25.67(1) (1) The children's trust fund is created as a separate fund. Moneys in the fund shall be expended only for the purposes specified in s. 48.982 (2m).

25.67(2) (2)

25.67(2)(a)(a) The fund shall consist of all moneys received for the fund under s. 48.982 (2) (d) or (2e) (a) 3.

25.67(2)(b) (b) All moneys in the fund that are not expended under s. 20.433 (1) (q) shall continue to accumulate indefinitely.

25.67 History History: 1983 a. 27; 1989 a. 31; 1993 a. 444; 1997 a. 27, 78, 252, 293; 2001 a. 16; 2005 a. 319.



25.68 Support collections trust fund.

25.68  Support collections trust fund. There is created a separate nonlapsible trust fund designated as the support collections trust fund, to consist of all of the following:

25.68(1) (1) All moneys received by the department of children and families under s. 49.854, except for moneys received under s. 49.854 (11) (b).

25.68(2) (2) All moneys received under ss. 767.57 and 767.75 for child or family support, maintenance or spousal support, health care expenses or birth expenses.

25.68(3) (3) All moneys not specified under sub. (2) that are received under a judgment or order in an action affecting the family, as defined in s. 767.001 (1), by the department of children and families or its designee.

25.68(4) (4) All moneys received under s. 49.855 (4) from the department of revenue or the department of administration that were withheld by the department of revenue or the internal revenue service for delinquent child support, family support, or maintenance or outstanding court-ordered amounts for past support, medical expenses, or birth expenses.

25.68 History History: 1997 a. 191; 2001 a. 16; 2005 a. 443 s. 265; 2007 a. 20.



25.69 Permanent endowment fund.

25.69  Permanent endowment fund. There is established a separate nonlapsible trust fund designated as the permanent endowment fund, consisting of all of the proceeds from the sale of the state's right to receive payments under the Attorneys General Master Tobacco Settlement Agreement of November 23, 1998, and all investment earnings on the proceeds. Any revenues or proceeds that are derived from the repurchase by the state of the tobacco settlement revenues under s. 16.527 (3) (c) 1. are also deposited into the permanent endowment fund. Beginning in the 2009-10 fiscal year, there is transferred from the permanent endowment fund to the Medical Assistance trust fund $50,000,000 in each fiscal year and the remainder of moneys deposited into the permanent endowment fund in each fiscal year is transferred to the general fund.

25.69 History History: 2001 a. 16, 109; 2003 a. 33; 2007 a. 20, 226.



25.70 Historical society trust fund.

25.70  Historical society trust fund. There is established a separate nonlapsible trust fund designated as the historical society trust fund, consisting of all endowment principal and income and all cash balances of the historical society. Unless the board of curators of the historical society determines otherwise in each case, only the income from the assets in the historical society trust fund is available for expenditure. In this section, unless otherwise provided in the gift, grant, or bequest, principal and income are determined as provided under subch. XI of ch. 701.

Effective date text 25.70 Historical society trust fund. There is established a separate nonlapsible trust fund designated as the historical society trust fund, consisting of all endowment principal and income and all cash balances of the historical society. Unless the board of curators of the historical society determines otherwise in each case, only the income from the assets in the historical society trust fund is available for expenditure. In this section, unless otherwise provided in the gift, grant, or bequest, principal and income are determined as provided under s. 701.20.

25.70 History History: 1985 a. 29; 1987 a. 27; 2005 a. 10; 2013 a. 92.



25.72 Historical legacy trust fund.

25.72  Historical legacy trust fund. There is established a separate nonlapsible trust fund designated as the historical legacy trust fund that consists of all moneys in the bicentennial account under s. 25.72 (2), 1999 stats., and all gifts, grants, or bequests made to commemorate the 200th anniversary of Wisconsin statehood.

25.72 History History: 1997 a. 27; 2001 a. 16.



25.73 Historical society endowment fund.

25.73  Historical society endowment fund. There is established a separate nonlapsible endowment fund designated as the historical society endowment fund, to consist of all gifts, grants, or bequests made to the fund. Notwithstanding s. 20.907 (1), the historical society may convert any noncash gift, grant, or bequest into cash.

25.73 History History: 1997 a. 27; 2001 a. 16.



25.74 History preservation partnership trust fund.

25.74  History preservation partnership trust fund. There is established a separate nonlapsible trust fund designated as the history preservation partnership trust fund consisting of all moneys received from admissions, sales, and other receipts of the historical society, all contributions, gifts, grants, and bequests accepted by a corporation under s. 44.20 (3) (b) that are not retained by the corporation, all moneys received by a corporation under s. 44.20 (3) (b) for goods or services provided by the corporation that are not retained by the corporation, and all moneys transferred under 2003 Wisconsin Act 91, section 16 (1). Moneys in the fund may be expended only as provided in s. 20.245 (1) (r).

25.74 History History: 2003 a. 91.



25.75 Lottery fund.

25.75  Lottery fund.

25.75(1)(1)  Definitions. In this section:

25.75(1)(b) (b) "Gross lottery revenues" means gross revenues from the sale of lottery tickets and lottery shares under ch. 565 and revenues from the imposition of fees, if any, under s. 565.10 (8) and includes compensation, including bonuses, if any, paid to retailers under s. 565.10 (14), regardless of whether the compensation is deducted by the retailer prior to transmitting lottery ticket and lottery share revenues to the commission.

25.75(1)(c) (c) "Lottery proceeds" means the remainder of the gross lottery revenues after deducting all of the following:

25.75(1)(c)2. 2. Amounts for prizes.

25.75(1)(c)3. 3. Amounts for other expenses, including compensation paid to retailers under s. 565.10 (14) and amounts paid to vendors for on-line services and supplies provided by the vendors under contract under s. 565.25 (2) (a).

25.75(2) (2) Creation. There is created a separate nonlapsible trust fund known as the lottery fund, to consist of gross lottery revenues received by the department of revenue and moneys transferred to the lottery fund under ss. 20.435 (5) (kg), 20.455 (2) (g), and 20.505 (8) (am), (g), and (jm).

25.75(3) (3) Distribution of gross lottery revenues. The distribution of the gross lottery revenues in the fund shall be subject to all of the following:

25.75(3)(a) (a) Prizes. An amount equal to at least 50% of each year's revenues from the sale of lottery tickets and lottery shares shall be returned as prizes to the holders of winning lottery tickets or lottery shares sold during that year.

25.75(3)(b) (b) Expenses. No more than an amount equal to 10% of gross lottery revenues for each year may be expended to pay the expenses for the operation and administration of the lottery, except that expenses for the operation and administration of the lottery may exceed 10% of gross lottery revenues if so approved by the joint committee on finance under s. 13.10. In computing expenses subject to the 10% limitation under this paragraph:

25.75(3)(b)1. 1. Compensation paid to retailers under s. 565.10 (14) shall not be included.

25.75(3)(b)2. 2. Capital expenditures may be amortized.

25.75(3)(b)3. 3. Payments to vendors for on-line services and supplies provided by the vendors under contract under s. 565.25 (2) (a) shall be included.

25.75(3)(b)4. 4. Moneys appropriated from the lottery fund under s. 20.455 (2) (r) shall not be included.

25.75(3)(e) (e) From the appropriation under s. 20.566 (2) (r), lottery proceeds shall be used to offset department of revenue expenses in administering the lottery credit.

25.75 History History: 1987 a. 119, 399; 1989 a. 31, 336; 1991 a. 39, 225, 269; 1993 a. 16; 1995 a. 27; 1997 a. 27; 1999 a. 5, 9; 2001 a. 16; 2003 a. 33; 2009 a. 28.



25.77 Medical assistance trust fund.

25.77  Medical assistance trust fund. There is created a separate nonlapsible trust fund designated as the medical assistance trust fund, consisting of all of the following:

25.77(1) (1) All federal moneys received, including moneys that the department of health services may transfer from the appropriation under s. 20.435 (4) (o), that are related to payments under s. 49.45 and are based on public funds that are transferred or certified under 42 CFR 433.51 (b) and used as the nonfederal share of Medical Assistance funding.

25.77(2) (2) All public funds that are related to payments under s. 49.45 and that are transferred or certified under 42 CFR 433.51 (b) and used as the nonfederal and federal share of Medical Assistance funding, except funds that are deposited into the appropriation accounts under s. 20.435 (4) (h), (kx), or (ky).

25.77(3) (3) All moneys received under s. 50.14 (2g) from assessments on licensed beds of facilities in each fiscal year.

25.77(6) (6) All moneys transferred under 2003 Wisconsin Act 129, section 5 (1).

25.77(7) (7) All moneys transferred under 2005 Wisconsin Act 15, section 9221 (2).

25.77(8) (8) All moneys transferred from the appropriation under s. 20.285 (1) (gb).

25.77(9) (9) All moneys transferred from the permanent endowment fund.

25.77(10) (10) All moneys transferred under 2007 Wisconsin Act 20, section 9225 (2).

25.77(11) (11) All moneys transferred under s. 50.38 (8) and (10).

25.77(12) (12) All moneys recouped and deposited under s. 50.38 (6) (a) 4. and (6m) (a) 4.

25.77(13) (13) All moneys transferred under s. 146.98 (4).

25.77 History History: 2001 a. 13, 16; 2003 a. 33, 129, 318; 2005 a. 15, 25; 2007 a. 20 ss. 697d to 697p, 9121 (6) (a); 2007 a. 95; 2009 a. 2, 28, 190; 2011 a. 32.



25.772 Hospital assessment fund.

25.772  Hospital assessment fund. There is established a separate nonlapsible trust fund designated as the hospital assessment fund, to consist of all moneys received under s. 50.38 (2) (a) from assessments on hospitals other than critical access hospitals and all moneys recouped and deposited under s. 50.38 (6) (a) 3.

25.772 History History: 2009 a. 2, 190.



25.774 Critical access hospital assessment fund.

25.774  Critical access hospital assessment fund.

25.774(1)(1) There is established a separate nonlapsible trust fund designated as the critical access hospital assessment fund, to consist of all moneys received under s. 50.38 (2) (b) from assessments on critical access hospitals and all moneys recouped and deposited under s. 50.38 (6m) (a) 3.

25.774 History History: 2009 a. 190.



25.78 Artistic endowment fund.

25.78  Artistic endowment fund. There is established a separate nonlapsible trust fund designated as the artistic endowment fund, to consist of all of the following:

25.78(1) (1) All gifts, grants, bequests, or other contributions made to the artistic endowment fund.

25.78(2) (2) All gifts, grants, bequests, or other contributions made to the Wisconsin Artistic Endowment Foundation and described under s. 247.05 (2) (f).

25.78 History History: 2001 a. 16.



25.79 Governor's read to lead development fund.

25.79  Governor's read to lead development fund. There is established a separate nonlapsible trust fund, designated the governor's read to lead development fund, consisting of all gifts, grants, bequests, and other contributions made to the fund.

25.79 History History: 2011 a. 166.



25.80 Tuition trust fund.

25.80  Tuition trust fund. There is established a separate nonlapsible trust fund designated as the tuition trust fund, consisting of all revenue from enrollment fees and the sale of tuition units under s. 16.64.

25.80 History History: 1995 a. 403; 1999 a. 9; 2011 a. 32.



25.85 College savings program trust fund.

25.85  College savings program trust fund. There is established a separate nonlapsible trust fund designated as the college savings program trust fund, consisting of all revenue from enrollment fees for and contributions to college savings accounts under s. 16.641 and from distributions and fees paid by the vendor under s. 16.255 (3) other than revenue from those sources that is deposited in the college savings program bank deposit trust fund or the college savings program credit union deposit trust fund.

25.85 History History: 2001 a. 7; 2005 a. 478; 2011 a. 32.



25.853 College savings program bank deposit trust fund.

25.853  College savings program bank deposit trust fund. There is established a separate nonlapsible trust fund designated as the college savings program bank deposit trust fund, consisting of all revenue from enrollment fees for and contributions to college savings accounts under s. 16.641 in which the investment instrument is an account held by a state or national bank, a state or federal savings bank, a state or federal savings and loan association, or a savings and trust company that has its main office or home office or a branch office in this state and that is insured by the Federal Deposit Insurance Corporation, and all revenue from distributions and fees paid by the vendors of those investment instruments under s. 16.255 (3).

25.853 History History: 2005 a. 478; 2011 a. 32.



25.855 College savings program credit union deposit trust fund.

25.855  College savings program credit union deposit trust fund. There is established a separate nonlapsible trust fund designated as the college savings program credit union deposit trust fund, consisting of all revenue from enrollment fees for and contributions to college savings accounts under s. 16.641 in which the investment instrument is an account held by a state or federal credit union, including a corporate central credit union organized under s. 186.32, that has its main office or home office or a branch office located in this state and that is insured by the National Credit Union Administration, and all revenue from distributions and fees paid by the vendors of those investment instruments under s. 16.255 (3).

25.855 History History: 2005 a. 478; 2011 a. 32.



25.95 Universal service fund.

25.95  Universal service fund. There is established a separate nonlapsible trust fund designated as the universal service fund, to consist of all contributions received under s. 196.218 (3).

25.95 History History: 1997 a. 27.



25.96 Utility public benefits fund.

25.96  Utility public benefits fund. There is established a separate nonlapsible trust fund designated as the utility public benefits fund, consisting of low-income assistance fees received under s. 16.957 (4) (a) and (5) (b) 2. and all moneys received under s. 196.374 (3) (b) 4.

25.96 History History: 1999 a. 9; 2005 a. 141; 2007 a. 20.



25.97 Air quality improvement fund.

25.97  Air quality improvement fund. There is established a separate nonlapsible trust fund designated as the air quality improvement fund, consisting of all moneys transferred under s. 16.958 (2) (a) and all moneys deposited under s. 196.86 (3).

25.97 History History: 1999 a. 9.



25.98 Wireless 911 fund.

25.98  Wireless 911 fund. There is established a separate nonlapsible trust fund designated as the wireless 911 fund, consisting of deposits by the public service commission under s. 256.35 (3m) (f) 1.

25.98 History History: 2003 a. 48; 2007 a. 130.



25.99 Police and fire protection fund.

25.99  Police and fire protection fund. There is established a separate nonlapsible trust fund designated as the police and fire protection fund, consisting of deposits by the public service commission and department of revenue under s. 196.025 (6) (c) 3.

25.99 History History: 2009 a. 28.






26. Protection of forest lands and forest productivity.

26.01 Definitions.

26.01  Definitions. In this chapter:

26.01(1) (1) Unless the context requires otherwise, "department" means the department of natural resources.

26.01(2) (2) "Forest fire" means uncontrolled, wild, or running fires occurring on forest, marsh, field, cutover, or other lands or involving farm, city, or village property and improvements incidental to the uncontrolled, wild, or running fires occurring on forest, marsh, field, cutover, or other lands.

26.01 History History: 2001 a. 103 ss. 40, 42.



26.02 Council on forestry.

26.02  Council on forestry.

26.02(1)(1)  Duties. The council on forestry shall advise the governor, the legislature, the department of natural resources, and other state agencies, as determined to be appropriate by the council, on all of the following topics as they affect forests located in this state:

26.02(1)(a) (a) The protection of forests from fire, insects, and disease.

26.02(1)(b) (b) The practice of sustainable forestry, as defined in s. 28.04 (1) (e).

26.02(1)(c) (c) Reforestation and forestry genetics.

26.02(1)(d) (d) Management and protection of urban forests.

26.02(1)(e) (e) Increasing the public's knowledge and awareness of forestry issues.

26.02(1)(f) (f) Forestry research.

26.02(1)(g) (g) Increasing the economic development of the forestry industry and employment in the forestry industry.

26.02(1)(h) (h) Marketing and use of forest products.

26.02(1)(i) (i) Legislation that impacts on the management of forest lands in this state.

26.02(1)(j) (j) Staffing and funding needs for forestry programs conducted by the state.

26.02(2) (2) Report.

26.02(2)(a)(a) The council on forestry shall prepare a biennial report on the status of the state's forest resources and forestry industry. The report shall include a summary of each of the following:

26.02(2)(a)1. 1. The magnitude, nature, and extent of the forest resources in this state.

26.02(2)(a)2. 2. The current use in this state for forest products and the benefits that these forest products provide to the state.

26.02(2)(a)3. 3. The projected future demand for forest products and the projected benefits that these forest products will provide to the state in the future.

26.02(2)(a)4. 4. The types of owners and forms of ownership that apply to forests in this state, including the reasons why persons own forest land.

26.02(2)(a)5. 5. The success of existing incentives that are offered to stimulate the development of forest resources.

26.02(2)(a)6. 6. The possible economic opportunities in this state that may result if improved forest-product marketing, and increased business dealing in or use of forest products, occurs in this state.

26.02(2)(a)7. 7. Recommendations for increasing the economic development of the forestry industry and employment in the forestry industry.

26.02(2)(a)8. 8. The effect of state and local governmental laws and policy on forestry management and the location of markets for forest products.

26.02(2)(a)9. 9. Recommendations as to staffing and funding needs for forestry programs and other conservation programs related to forestry that are conducted by the state to support and enhance the development of forest resources.

26.02(2)(a)10. 10. Recommendations as to the need to increase the public's knowledge and awareness of forestry issues.

26.02(2)(b) (b) The council on forestry shall submit the report under this subsection no later than June 1 of each odd-numbered year for distribution to the governor and to the appropriate standing committees of the legislature under s. 13.172 (3). The first report shall be submitted no later than June 1, 2005. Each report shall cover the 24-month period ending on the December 31 immediately preceding the date of the report.

26.02 History History: 2001 a. 109; 2011 a. 32.



26.03 Harvest of raw forest products.

26.03  Harvest of raw forest products.

26.03(1b) (1b)  Definitions. In this section:

26.03(1b)(a) (a) "Harvest" means to cut, remove or transport.

26.03(1b)(b) (b) "Harvesting" means cutting, removing or transporting.

26.03(1b)(c) (c) "Raw forest products" has the meaning given in s. 26.05 (1).

26.03(1g) (1g) Prohibition; delinquent taxes. No person may harvest any raw forest products, or direct the harvest of any raw forest products, from any land for which taxes are delinquent.

26.03(1m) (1m) Harvesting upon notification.

26.03(1m)(a)(a)

26.03(1m)(a)1.1. Unless otherwise authorized to do so by the county, no person may harvest any raw forest products, or direct the harvesting of any raw forest products, from any land until 14 days after the clerk of the county in which the land is located is notified of the person's proposal to harvest. The person shall notify the county clerk each year and may do so in any manner acceptable to the county. Each time the person notifies the county, the person shall describe the land upon which the harvesting will occur by quarter-quarter section, government lot or fractional lot, unless the county requires a different method for describing the land. Notification under this subdivision expires on the December 31 immediately following the notification, and no person may harvest, or direct the harvesting of, any additional raw forest products from the land until further notification that complies with this subdivision is provided to the county.

26.03(1m)(a)2. 2. Upon receipt of notifications under subd. 1., the county clerk shall provide notice to the town chairperson of each town in which the land from which raw forest products will be harvested is located and to the county treasurer. The county treasurer shall determine whether the county holds a tax certificate or tax deeds to any of the land involved. If the county holds a tax certificate, the county treasurer shall take action to collect the unpaid taxes represented by county-owned tax certificates or to prevent the harvesting of raw forest products from the land. If the county holds a tax deed, the county treasurer shall take action to prevent the harvesting of raw forest products from the land.

26.03(1m)(b) (b) Paragraph (a) 1. does not apply to a person harvesting raw forest products on public lands, as defined in s. 70.13 (7), to a person harvesting raw forest products for fuel wood for his or her home consumption, to a person harvesting for the purpose of clearing the land for agricultural use or to a person harvesting from the person's own land, any of the following:

26.03(1m)(b)1. 1. Boughs for his or her own use.

26.03(1m)(b)2. 2. Up to 5 Christmas trees for his or her own use.

26.03(1r) (1r) Harvesting upon recording.

26.03(1r)(a)(a) No purchaser of Indian reservation land or land to be placed upon the tax roll for the first time may harvest any raw forest products, or direct the harvesting of any raw forest products, from the land without first recording the instrument by which title to the land was acquired in the office of the register of deeds for the county in which the land is located.

26.03(1r)(b) (b) Paragraph (a) does not apply to a person harvesting raw forest products for fuel wood for his or her home consumption.

26.03(1v) (1v) Exceptions. This section does not apply to the harvesting of raw forest products for the purpose of establishing or maintaining a railroad track or structure, a pipeline, or a utility right-of-way by any of the following:

26.03(1v)(a) (a) An alternative telecommunications utility, as defined in s. 196.01 (1d).

26.03(1v)(b) (b) An electric cooperative, as defined in s. 196.025 (5) (ag).

26.03(1v)(c) (c) A public utility, as defined in s. 196.01 (5).

26.03(1v)(d) (d) A railroad, as defined in s. 195.02.

26.03(1v)(e) (e) A telecommunications carrier, as defined in s. 196.01 (8m).

26.03(1v)(f) (f) A telecommunications utility, as defined in s. 196.01 (10).

26.03(1v)(g) (g) A corporation licensed to do business in this state that is engaged in the business of transporting natural gas, petroleum products, water, or sewage through pipelines.

26.03(2) (2) Penalties.

26.03(2)(a)(a) Whoever violates sub. (1g), or a rule promulgated under sub. (1g), shall forfeit not less than $500 nor more than $10,000.

26.03(2)(b) (b) Whoever violates sub. (1m) or (1r), or a rule promulgated under sub. (1m) or (1r), shall forfeit not more than $100.

26.03 History History: 1975 c. 365; 1977 c. 224; 1983 a. 422, 424; 1989 a. 56 s. 258; 1999 a. 190; 2005 a. 423.



26.05 Timber theft.

26.05  Timber theft.

26.05(1)(1)  Definition. In this section, "raw forest products" means forest products not altered by a manufacturing process off the land from which they are taken and includes seedlings, saplings, shrubs, whole-tree chips, boughs, logs, pilings, posts, poles, cordwood products, pulpwood, fuel wood and Christmas trees.

26.05(2) (2) Consent of owner required. No person may cut, remove or transport raw forest products or direct the cutting, removal or transportation of raw forest products without the consent of the owner.

26.05(3) (3) Penalties.

26.05(3)(a)(a) A person who violates this section or a rule promulgated under this section is subject to a forfeiture of not less than $100 nor more than $10,000.

26.05(3)(b) (b) Instead of the forfeiture provided under par. (a), a person who intentionally violates this section, or a rule promulgated under this section, may be punished under s. 943.20 for theft.

26.05(3)(c) (c) In addition to any other penalty, a person who violates this section, or a rule promulgated under this section, is liable for the reasonable costs incurred to establish the volume and value of the raw forest products cut, removed or transported.

26.05 History History: 1981 c. 67; 1999 a. 190.



26.06 Enforcement, seizure and sale of materials.

26.06  Enforcement, seizure and sale of materials.

26.06(1)(1) Foresters, forest supervisors, rangers and wardens of the department and the cruisers and foresters of the board of commissioners of public lands have the enforcement powers specified in s. 26.97 with respect to, and may seize, without process, any forest products unlawfully severed from public lands of the state, federal lands leased to the state, county forest lands entered under s. 28.11, forest croplands entered under subch. I of ch. 77 or managed forest land designated under subch. VI of ch. 77. Seized products cut from lands under the control of the board of commissioners of public lands shall be held for the commissioners and those cut from forest croplands, managed forest land or county forest shall be held for the owner, and subject to the payment of severance taxes, yield taxes or severance share thereon to the state. Products cut from state forest lands or federal lands leased to the department shall be appraised and sold. Products appraised at more than $500 shall be sold on sealed bids not less than 10 days after a class 1 notice has been published, under ch. 985, in the county where the material is located. Any sheriff may seize and hold for the owner thereof any forest products unlawfully severed or removed.

26.06(2) (2) Any person who, without the consent of a person legally able to give consent, removes any seized products or removes or defaces a seizure notice of the department or of any sheriff shall forfeit not less than $500 nor more than $10,000.

26.06(3) (3) Any person who transports, receives or conceals any forest products, knowing the same to have been unlawfully severed from the lands of another, shall be liable to the owner for double the value thereof and in addition shall be punished as provided in s. 943.34 (1).

26.06 History History: 1971 c. 265; 1975 c. 365; 1985 a. 29; 1987 a. 266 s. 5; 1989 a. 79; 1999 a. 190.



26.07 Money, how disposed of.

26.07  Money, how disposed of. All money received from the sale of logs, lumber, shingles, timber, minerals or other articles seized under this chapter, or recovered in legal proceedings for damages done the public lands, shall be paid into the treasury to the credit of the respective funds to which the lands belong on which such trespasses were committed, and all other money collected as expenses, fees, penalties and damages for trespass on such lands shall be paid into the general fund.



26.08 Leases and licenses.

26.08  Leases and licenses.

26.08(1)(1) The department may, from time to time, lease parts or parcels of state park lands or state forest lands. These leases shall contain proper covenants to guard against trespass and waste. The rents arising from these leases shall be paid into the state treasury to the credit of the proper fund. Licenses also may be granted to prospect for ore or mineral upon any of these lands; but proper security shall be taken that the licensees will fully inform the department of every discovery of ore or mineral and will restore the surface to its former condition and value if no discovery of valuable deposits is made. The department shall retain a copy of each lease or license and file the original in the office of the board of commissioners of public lands.

26.08(2) (2)

26.08(2)(a)(a) Except as provided under pars. (b) to (e), the department may lease state park land or state forest land for terms not exceeding 15 years.

26.08(2)(b) (b) The department may lease Rib Mountain state park lands and Willow River state park lands for terms not exceeding 30 years.

26.08(2)(bn) (bn) The department may lease state park land located within the boundaries of the Wisconsin Dells natural area for terms not exceeding 30 years.

26.08(2)(c) (c) The department may lease Kettle Moraine state forest land for the YMCA Camp Matawa for a term not exceeding 30 years.

26.08(2)(d) (d) The department may lease Northern Highland American Legion State Forest land on Statehouse Lake in the town of Manitowish Waters for the North Lakeland Discovery Center for a term not exceeding 30 years.

26.08(2)(e) (e) The department may lease state forest land located in the town of Boulder Junction to the Boulder Junction Shooting Range for terms not exceeding 30 years.

26.08(3) (3) The department shall furnish to the board of commissioners of public lands such maps, plats, surveys, valuations, information and other services as the board may request respecting any of the public lands, for use by it in granting leases or licenses or in making sales under s. 24.39.

26.08 History History: 1979 c. 34; 1987 a. 27; 1997 a. 27; 1999 a. 9; 2001 a. 16; 2013 a. 82.



26.09 Civil liability for unauthorized cutting, removal or transportation of raw forest products.

26.09  Civil liability for unauthorized cutting, removal or transportation of raw forest products.

26.09(1b) (1b)  Definitions. In this section:

26.09(1b)(a) (a) "Compass" means a sighting compass with a liquid-filled capsule that has been adjusted for the proper declination.

26.09(1b)(b) (b) "Fair market value" means the amount for which the raw forest products or land can be sold in an open market by a person willing and able but not compelled to sell and a purchaser willing and able but not obliged to buy.

26.09(1b)(c) (c) "Harvest" means to cut, remove or transport.

26.09(1b)(d) (d) "Harvesting" means cutting, removing or transporting.

26.09(1b)(e) (e) "Harvesting boundary" means the boundary of an area in which the harvesting of raw forest products is planned.

26.09(1b)(f) (f) "Owner" includes the board of commissioners of public lands if the board holds a land contract certificate under ch. 24 to the land from which the raw forest products were harvested.

26.09(1b)(g) (g) "Raw forest products" has the meaning given in s. 26.05 (1).

26.09(1b)(h) (h) "Recorded survey" means a land survey that is recorded with the register of deeds in each of the counties in which the harvesting took place.

26.09(1b)(i) (i) "Slash" has the meaning given in s. 26.12 (6) (a).

26.09(1b)(j) (j) "Stumpage value" means the applicable stumpage value established under s. 77.91 (1) or the fair market value of raw forest products less the cost of their harvesting, whichever is greater.

26.09(1b)(k) (k) "Subdivision" means a township, section, quarter-quarter section, government lot or fractional lot.

26.09(2) (2) Persons entitled to sue; exception.

26.09(2)(a)(a) In addition to any other enforcement action that may be taken and subject to par. (b), an owner of raw forest products that were harvested without the consent of the owner may bring a civil action against the person who harvested the raw forest products to recover the damages caused by the harvesting. In addition to any other enforcement action and subject to par. (b), a county in which a violation of s. 26.03 (1g) or (1r) or a rule promulgated under s. 26.03 (1g) or (1r) occurred may bring a civil action to recover damages for the violation.

26.09(2)(b) (b) An owner may not recover damages under this subsection if the person harvesting the raw forest products or the person giving consent for the harvesting reasonably relied on a written agreement among adjacent owners, or their agents, that the owner giving consent to harvest has the authority to do so even if after the harvesting it is determined that the owner giving the consent did not have such authority, but only if the harvesting is from land owned by an owner who is a party to the agreement.

26.09(3) (3) Damages.

26.09(3)(a)(a) A person against whom an action is brought as provided in sub. (2) is liable for the applicable damages under par. (b) or (c), subject to sub. (6), and other reasonable and necessary costs under par. (d).

26.09(3)(b) (b)

26.09(3)(b)1.1. A court shall award damages that equal the stumpage value of the raw forest products harvested if the person harvesting the raw forest products or the person giving consent for the harvesting reasonably relied upon a recorded survey that was done by a person who is registered as a land surveyor or who is issued a permit to practice land surveying under s. 443.06 even if the recorded survey is determined, after the harvesting, to be in error.

26.09(3)(b)2. 2. A court shall award damages that are equal to 2 times the stumpage value of the raw forest products harvested if a recorded survey was not relied upon as specified in subd. 1. but the person harvesting the raw forest products took reasonable precautions in identifying harvesting boundaries.

26.09(3)(b)3. 3. A court shall award damages that are equal to 4 times the stumpage value or 2 times the fair market value of the raw forest products harvested, whichever is greater, if a recorded survey was not relied upon as specified in subd. 1. and the person harvesting the raw forest products did not take reasonable precautions in identifying the harvesting boundaries.

26.09(3)(c) (c) In addition to the award under par. (b), a court shall award the owner of raw forest products that were harvested without the consent of the owner, any economic damages resulting from that harvest.

26.09(3)(d) (d) A court shall award other reasonable and necessary costs, which may include costs for any of the following:

26.09(3)(d)1. 1. Repair of damage to, or cleanup on, the land from which the raw forest products were harvested.

26.09(3)(d)2. 2. Removal of slash from agricultural land, waterways, highways, private roads, trails or other sites where the slash would interfere with reforesting or replanting.

26.09(3)(d)3. 3. Determining the fair market value, the stumpage value or the volume of the raw forest products that were harvested.

26.09(3)(d)4. 4. Determining the location of property boundaries necessary for determining whether a violation occurred.

26.09(3)(d)5. 5. Preparing forest management or reforestation plans.

26.09(3)(d)6. 6. Reforesting.

26.09(3)(d)7. 7. Replanting by direct seeding or by use of seedlings.

26.09(4) (4) Legal costs. Notwithstanding the limitations under s. 814.04, and in addition to the remedies available under s. 807.01, the court shall award the successful party in a civil action brought under sub. (2) court costs and reasonable attorney fees if the unsuccessful party, before the commencement of the action, unreasonably refused to pay a demand for damages or to accept an offer of payment for damages.

26.09(5) (5) Reasonable precautions.

26.09(5)(a)(a) For purposes of sub. (3) (b), a person takes reasonable precautions if the person does all of the following:

26.09(5)(a)1. 1. Identifies the harvesting boundaries as required under par. (b).

26.09(5)(a)2. 2. Reviews land ownership records and any other resources or documentation regarding the land. These records, resources and documentation include instruments of conveyance, certified survey maps, survey field notes and information on the land's boundaries provided by the owners, or their agents, of any land that abuts a proposed harvesting boundary.

26.09(5)(b) (b) For purposes of par. (a), the harvesting boundaries may be identified by any of the following methods:

26.09(5)(b)1. 1. By use of a compass and measuring device or by use of a global position system if the identification is conducted by a person trained in the method used and if the identification is based on an established survey corner as specified in par. (c). If a global positioning system is used, it shall be accurate to plus or minus 2 meters.

26.09(5)(b)2. 2. By use of a method established by rule by the department.

26.09(5)(c) (c) A survey corner is an established survey corner for purposes of par. (b) if it is part of a U.S. government survey plat and it is used to determine one or more boundaries of a subdivision. The survey corner may be evidenced by a monument or other marking that was placed at the time that the survey was conducted or, if the monument or marker is no longer visible or in existence, the position of the survey corner may be reconstructed by doing one of the following:

26.09(5)(c)1. 1. Using a reference to a description contained in applicable surveying field notes or other supplemental surveying record.

26.09(5)(c)2. 2. Locating the survey corner by use of physical evidence or witness testimony.

26.09(6) (6) Damages; other. An owner may not receive both payment under s. 26.06 (3) and damages specified under sub. (3) (b) or (c) from the same person. An owner may not receive both payment under s. 26.05 (3) (c) and the damages specified in sub. (3) (d) 3.

26.09 History History: 1981 c. 67; 1999 a. 190; 2009 a. 365.

26.09 Annotation Double damages under this section are not "punitive damages." Hartland Cicero Mutual Insurance Co. v. Elmer, 122 Wis. 2d 481, 363 N.W.2d 252 (Ct. App. 1984).

26.09 Annotation The proper measure of damages is the market value of the logs reduced by the cost of cutting. Double damages are set by doubling that amount. Tydrich v. Bomkamp, 207 Wis. 2d 632, 558 N.W.2d 692 (Ct. App. 1996), 96-2086.

26.09 Annotation Changes to this section effective June 2, 2000 were not retroactive. The prior version of this section was not the exclusive remedy for timber trespass. Bill's Distributing, Ltd v. Cormican, 2002 WI App 156, 256 Wis. 2d 142, 647 N.W.2d 908, 01-2567.



26.10 Reports by the department to the board of commissioners of public lands.

26.10  Reports by the department to the board of commissioners of public lands. The department shall report monthly to the board of commissioners of public lands all trespasses committed, all materials seized, all sales made and all moneys received under ss. 26.01 to 26.09.



26.105 Forestry and fire prevention study.

26.105  Forestry and fire prevention study.

26.105(1) (1) From the appropriation under s. 20.370 (5) (ax), the department shall provide, subject to the approval of the joint committee on finance as provided in sub. (2), a grant to both the Great Lakes Timber Professionals Association and the Wisconsin County Forests Association for a comprehensive study of the forestry practices and forest fire prevention practices used by the department. In order to receive the grant, the associations shall jointly prepare a plan as to how the grant will be expended and shall submit the plan to the joint committee on finance for review.

26.105(2) (2) If the cochairpersons of the joint committee on finance do not notify the department within 14 working days after the date that the plan under sub. (1) is submitted to the committee that the committee has scheduled a meeting to review the plan, the department may provide the grant. If, within 14 working days after the date of the notification by the department, the cochairpersons of the committee notify the department that the committee has scheduled a meeting to review the plan, the department may provide the grant for the study only upon approval of the committee. The grant shall be in the amount of $300,000 in fiscal year 2013-14 and $300,000 in fiscal year 2014-15.

26.105(3) (3) Upon completion of the study, the Great Lakes Timber Professionals Association and the Wisconsin County Forests Association shall prepare a report containing the results of the study and shall submit the report to the department, the council on forestry, and the appropriate standing committees of the legislature under s. 13.172 (3).

26.105 History History: 2013 a. 20.



26.11 Forest fires; department jurisdiction; procedure.

26.11  Forest fires; department jurisdiction; procedure.

26.11(1)(1) The department is vested with power, authority, and jurisdiction in all matters relating to the prevention, detection, and suppression of forest fires outside the limits of villages and cities in the state except as provided in s. 26.01 (2), and to do all things necessary in the exercise of such power, authority, and jurisdiction.

26.11(3) (3) The department shall direct and give suitable instructions to and obtain reports as directed from, the entire fire warden force of the state whether in officially established forest protection areas or elsewhere, and it may move about or concentrate the fire warden force as occasion demands.

26.11(4) (4) The department may enter into arrangements or agreements and cooperate with town boards, county boards or committees thereof, with individuals, concerns, corporations or associations, for the purpose of improving the protection against forest fires.

26.11(5) (5) The department may, upon request from the fire chief of a city or village, or the chief executive thereof, supply assistance within the limits of its resources in suppressing a forest fire within the confines of said municipality.

26.11(6) (6) The department, as the director of the effort, may suppress a forest fire on lands located outside the boundaries of intensive or extensive forest fire protection districts but not within the limits of any city or village if the town responsible for suppressing fires within its boundaries spends more than $3,000, as determined by rates established by the department, on suppressing the forest fire and if the town chairperson makes a request to the department for assistance. Persons participating in the suppression efforts shall act at the direction of the department after the department begins suppression efforts under this subsection. Funds expended by the state under this subsection shall be expended from the appropriation under s. 20.370 (1) (mv).

26.11(7) (7)

26.11(7)(a)(a) Notwithstanding s. 20.001 (3) (c), if the sum of the unencumbered balances in the appropriation accounts under s. 20.370 (1) (cs) and (mz) exceeds $1,000,000 on June 30 of any fiscal year, the amount in excess of $1,000,000 shall lapse from the appropriation account under s. 20.370 (1) (cs) to the conservation fund, except as provided in par. (b).

26.11(7)(b) (b) Notwithstanding s. 20.001 (3) (c), if the amount in the appropriation account under s. 20.370 (1) (cs) is insufficient for the amount that must lapse under par. (a), the remainder that is necessary for the lapse shall lapse from the appropriation account under s. 20.370 (1) (mz).

26.11 History History: 1977 c. 224; 1983 a. 422; 1989 a. 56 s. 258; 1995 a. 27; 2001 a. 16, 103; 2003 a. 33.

26.11 Annotation A stipulation of facts stating that there was a "large grass fire" did not necessarily mean there was a forest fire as defined in s. 26.11 (2) [now s. 26.01 (2)]. Town of Howard v. Soo Line Railroad Co. 63 Wis. 2d 500, 217 N.W.2d 329 (1974).



26.12 Forest protection areas, organization, emergency fire wardens, county cooperation, setting fire.

26.12  Forest protection areas, organization, emergency fire wardens, county cooperation, setting fire.

26.12(1)(1)  Establishment of areas. Whenever it appears to the department from investigation, hearing or otherwise that areas in the state are in need of protection from forest fires, the department may by rule establish an intensive or an extensive forest protection area in the areas. The limits of each forest protection area shall be defined, and public notice of its establishment shall be published in the local press of the region affected as a class 1 notice, under ch. 985, and given any other publicity the department deems necessary.

26.12(2) (2) Organization. The department shall organize each forest protection area so as to most effectively prevent, detect and suppress forest fires, and to that end may employ experienced wardens or forest rangers to have charge of its efforts in each area; may subdivide each area into patrol areas; may establish lookout towers, construct ranger stations, telephone lines, purchase tools for fire fighting as well as other necessary supplies or equipment, and carry on all other activities considered necessary to effectively protect the area from forest fires, including the promulgation of rules for the payment of fire fighters, the preparation of notices and forms for publication and the disposition and use of all fire-fighting equipment or property. All property or equipment purchased by the state shall be owned by the state, but counties or towns may purchase and own equipment for fire suppression, and the equipment shall be used for the improvement of the forest fire-fighting organization.

26.12(3) (3) Emergency fire wardens. The department may deputize additional fire wardens who shall be called emergency fire wardens, and who shall serve during the fire season or for such temporary periods as may be determined upon by the department. Such appointments shall be made in cooperation with the county board in the county concerned or with a committee thereof. A list of such appointments shall be submitted by the department each year on or before February 15 to such county board or authorized committee thereof for approval by such board or committee. Should no written approval of such list of emergency fire wardens be received by the department before March 15 of the year in which submitted such list as submitted shall be deputized by the department as the official list for the year. Any vacancies occurring during the year shall be filled by the department as occasion demands. Chapter 230 shall not apply to appointments under this subsection and s. 26.13 (1).

26.12(4) (4) County cooperation. Each county included wholly or partially in a forest protection area may appoint a committee to cooperate with the department and to consider all matters relating to fire prevention, detection, and suppression in the county, including the payment of fire fighters, the purchase of fire fighting equipment, and all matters or details relating to or arising from the prevention, detection, and suppression of forest fires.

26.12(5) (5) Setting fire.

26.12(5)(a)(a) No person may set any fire except for warming the person or cooking food within the limits of any intensive forest protection area at any time of the year except when the ground is snow-covered, unless written permission has been received in advance from a duly appointed fire warden. The department shall prepare the necessary forms for this purpose, shall promulgate rules for the issuance of the permits, shall appoint, if necessary, in addition to the regular or emergency fire wardens, others who shall be authorized to issue the permits, and shall have jurisdiction over all other details concerned with or growing out of the closed season on the setting of fire.

26.12(5)(b) (b) No person may set any fire except for warming the person or cooking food within the limits of any extensive forest protection area at any time during January through May except when the ground is snow-covered and during any other time of the year when so ordered by the department unless written permission has been received in advance from a duly appointed fire warden. The department shall prepare the necessary blanks for this purpose, shall promulgate rules for the issuance of the permits, shall appoint, if necessary, in addition to the regular or emergency fire wardens, others who shall be authorized to issue the permits, and shall have jurisdiction over all other details concerned with or growing out of the closed season on the setting of fire.

26.12(6) (6) Slash disposal.

26.12(6)(a)(a) Definition. In this subsection and sub. (7), "slash" means any tree tops, limbs, bark, abandoned forest products, windfalls or other debris left on the land after timber or other forest products have been cut.

26.12(6)(b) (b) Illegal felling. All slash, which during the process of cutting timber or taking out other forest products, falls into or is deposited in any lake or stream or on the land of an adjoining owner, shall be immediately removed therefrom by the timber owner or cutting operator conducting the operations when in the opinion of the department such removal is in the public interest. If such slash is not removed within 30 days, the department may do the work and the landowner, timber owner or cutting operator responsible for such slash shall be liable to the state jointly, severally or individually for the cost of such work, including supervision and transportation of its personnel and any court costs which may arise.

26.12(7) (7) Slash disposal. All slash resulting from clearing or brushing on any public highway within the limits of any forest protection area shall be piled and burned or lopped and scattered. Whenever clearing or brushing work is done under contract the disposal of the resulting slash shall be made a part of the contract. All the slash shall be disposed of concurrently with the clearing or brushing operation or within a reasonable period to be determined by the department, but not to exceed one year. On failure to dispose of the slash the department may do the work and the municipality or contractor doing the clearing or brushing shall be liable to the state for the cost of the work.

26.12 History History: 1977 c. 196 s. 131; 1977 c. 224; 1983 a. 422; 1985 a. 332 s. 251 (6); 2001 a. 107; 2009 a. 177.



26.13 Town fire wardens; duties, expenses.

26.13  Town fire wardens; duties, expenses.

26.13(1) (1) The chairperson of the town board of each town outside the limits of a forest protection area shall, by virtue of the office and the oath of the office, be town fire warden for the town. The fire warden shall assist and cooperate with the department in all matters relating to the prevention, detection and suppression of forest fires. If a town is unusually large or if special or peculiar conditions in connection with forest fires exist, the department may, upon recommendation of the town chairperson, annually appoint emergency fire wardens as necessary, whose duties and authority shall be the same as provided for emergency fire wardens serving in forest protection areas.

26.13(2) (2) All expenses arising from the prevention or suppression of forest fires by the town fire warden and by those called upon by the warden to assist in the work shall be borne by the town in which the expense was incurred. The town board may levy and assess a tax for defraying the expense. In addition the town board may levy a tax for the purchase of equipment for the suppression of forest fires. The taxes shall be collected in the same manner as other taxes, and when collected shall be paid into the town treasury from which the expense is paid.

26.13(3) (3) Whenever the town board of any town located outside of a forest protection area deems it imprudent to set fires upon any land within the town, they shall post or cause to be posted in 5 or more public places in each township in the town, notices which shall be prepared by the department, or place one such notice in the official county paper, forbidding the setting of fires in the township, and after the posting of the notices no person may set any fire upon any land in the town except for warming the person or cooking food, until written permission has been received from one of the fire wardens of the town.

26.13 History History: 1977 c. 224; 1989 a. 56.



26.14 Forest fires, authority of fire fighters, compensation, penalties, civil liability.

26.14  Forest fires, authority of fire fighters, compensation, penalties, civil liability.

26.14(1) (1) State forest rangers, town chairpersons, conservation wardens and other duly appointed deputies shall take prompt measures against the spread and illegal setting of forest fires. They may call upon any able-bodied citizen to assist in fighting fires in such manner as they direct.

26.14(2) (2) All such forest rangers, town chairpersons, emergency fire wardens, conservation wardens and other duly appointed deputies may in the performance of their official duty go on the lands of any person to fight forest fires, and in so doing may set back fires, dig trenches, cut fire lines or carry on all other customary activities in the fighting of forest fires, without incurring a liability to anyone.

26.14(3) (3) Emergency fire wardens, and all persons employed by them or by any other duly appointed fire warden for the purpose of suppressing forest fires, shall receive such hourly pay as the department may determine, for the time actually employed. Equipment operators and other specialists shall be paid the prevailing wage rate for comparable skills in each locality. And in addition thereto the department may allow the cost of meals, transportation and disbursements for emergency equipment. One-half of such expense shall be paid by the state and one-half by the county where such service was performed.

26.14(4) (4) Emergency fire wardens or those assisting them in the fighting of forest fires shall prepare itemized accounts of their services and the services of those employed by them, as well as other expenses incurred, on blanks to be furnished by the department and in a manner prescribed by the department, and make oaths or affirmation that said account is just and correct, which account shall be forwarded and approved for payment by the department. As soon as any such account has been paid by the secretary of administration the department of natural resources shall send to the proper county treasurer a bill for the county's share of such expenses. The county shall have 60 days within which to pay such bill, but if not paid within that time the county shall be liable for interest at the rate of 6% per year. If payment is not made within 60 days the department of administration shall include such amount as a part of the next levy against the county for state taxes, but no county shall be required to pay more than $5,000 in any one year. Any unpaid levy under this section shall remain a charge against the county and the department of administration shall include such unpaid sums in the state tax levy of the respective counties in subsequent years.

26.14(5) (5) Any person who sets a fire or assists in the setting of a fire, including a back fire, on any lands in this state and fails to totally extinguish such fire before leaving it shall forfeit not more than $100 for the first offense and shall be fined not more than $500 or imprisoned for not more than 30 days or both for each subsequent offense.

26.14(6) (6) Any person who sets a fire or assists in setting a fire, including a back fire, on any lands in this state and allows the fire to escape and become a forest fire shall be fined not more than $1,000 or imprisoned not more than 90 days or both.

26.14(7) (7) Any person who sets or assists in setting a fire upon marsh or other land in the state for the purpose of driving out game birds or animals shall be fined not more than $1,000 or imprisoned not more than 90 days or both. The possession of firearms upon any marsh while it is on fire shall be prima facie evidence of such violation.

26.14(8) (8) Any person who intentionally sets fire to the land of another or to a marsh is guilty of a Class H felony.

26.14(9) (9)

26.14(9)(a)(a) Nothing in this chapter shall be construed as affecting the right to damages. The liability of persons for damages is not limited to the destruction of merchantable timber but may also include the value of young or immature forest growth.

26.14(9)(b) (b) Any person who sets a fire on any land and allows such fire to escape and become a forest fire shall be liable for all expenses incurred in the suppression of the fire by the state or town in which the fire occurred. An action under this paragraph shall be commenced within the time provided by s. 893.91 or be barred.

26.14 History History: 1973 c. 336; 1975 c. 365; 1977 c. 449; 1979 c. 110 s. 60 (13); 1979 c. 323; 1983 a. 36, 422; 1989 a. 56, 79; 1995 a. 291; 1997 a. 283; 2001 a. 109; 2003 a. 33.

26.14 Annotation A stipulation of facts stating that there was a "large grass fire" did not necessarily mean there was a forest fire as defined in s. 26.11 (2) [now s. 26.01 (2)]. Town of Howard v. Soo Line Railroad Co. 63 Wis. 2d 500, 217 N.W.2d 329 (1974).

26.14 Annotation An intentional or negligent act, or an omission if there is a duty to act, is a necessary prerequisite for imposition of fire suppression costs under sub. (9) (b). DNR v. Wisconsin Power & Light Co. 108 Wis. 2d 403, 321 N.W.2d 286 (1982).



26.145 Fire suppression aids.

26.145  Fire suppression aids.

26.145(1) (1)  Grants. The department shall establish a program to award grants for up to 50% of the cost of acquiring fire resistant clothing for suppressing fires, of acquiring fire suppression supplies, equipment, and vehicles, of acquiring fire prevention materials, and of training fire fighters in forest fire suppression techniques.

26.145(2) (2) Eligibility.

26.145(2)(a)(a) Cities, villages, towns, counties and fire suppression organizations shall be eligible for grants under this section.

26.145(2)(b) (b) The department may not award a grant under this section unless the recipient of the grant enters into a written agreement with the department under which the recipient agrees to assist the department in the suppression of forest fires at the department's request.

26.145(3) (3) Rules. The department shall promulgate rules establishing criteria and procedures for awarding grants under this section. For purposes of this section, the rules shall include a definition of "fire suppression organizations".

26.145 History History: 1997 a. 27; 1999 a. 9; 2001 a. 16, 109.



26.15 Responsibility of wardens and citizens.

26.15  Responsibility of wardens and citizens. Any fire warden who refuses to carry out this chapter, or any able-bodied citizen who refuses to render assistance as provided by this chapter, shall forfeit not more than $50.

26.15 History History: 1975 c. 365.



26.18 District attorneys to prosecute.

26.18  District attorneys to prosecute. Whenever an arrest has been made for any violation of this chapter, or whenever any information of such violation has been lodged with him or her, the district attorney of the county in which the act was committed may prosecute the offender.

26.18 History History: 1975 c. 365.



26.19 Destruction of forest protection equipment or notices.

26.19  Destruction of forest protection equipment or notices.

26.19(1)(1) Any person who destroys, defaces, removes or molests any forest protection equipment or property shall be fined not more than $10,000 or imprisoned not more than 9 months or both.

26.19(2) (2) Any person who disfigures any forest fire sign, poster or warning notice shall forfeit not more than $100.

26.19 History History: 1975 c. 365; 1983 a. 422.



26.20 Fire protection devices.

26.20  Fire protection devices.

26.20(2) (2)  Spark arresters on locomotives. All road locomotives operated on any railroad shall be equipped with spark arresters that meet or exceed minimum performance and maintenance standards enumerated by the department. The superintendent of motive power or equivalent officer of each railway shall designate an employee of the railway at each railway division point and roundhouse who shall examine each locomotive and its spark arrester each time the locomotive leaves the railway division point or roundhouse and the designated employee and his or her employer shall each be held responsible for complying with this subsection.

26.20(3) (3) Locomotive inspector; powers. Any locomotive inspector designated by the department shall have the power to reject from service immediately any locomotive, donkey, traction, or portable engine which, in the opinion of the inspector, is deficient in adequate design, construction, or maintenance of the fire protective devices designated in sub. (2), and any such locomotive, donkey, traction, or portable engine so rejected from service shall not be returned to service until such defects have been remedied to the satisfaction of the locomotive inspector. In case of disagreement between the inspector and the owner of the locomotive, donkey, traction, or portable engine so rejected from service as to the efficiency or proper maintenance of said protective devices, then the owner of the locomotive, donkey, traction, or portable engine may appeal to the office of the commissioner of railroads for a decision of said matter, but pending such decision the locomotive, donkey, traction, or portable engine shall not be returned to service.

26.20(4) (4) Clearing right-of-way.

26.20(4)(a)(a) Every corporation maintaining and operating a railway shall, at least once in each year, and within 10 days when requested by the department in writing, cut and burn or remove from its right-of-way all grass and weeds and burn or remove from its right-of-way all brush, logs, refuse material, and debris within a reasonable time, and whenever fires are set for such purpose, shall prevent the escape of the fire from the right-of-way. Upon failure of a railway corporation to comply with this paragraph, the department may do or contract for completion of the work and the corporation shall be liable to the state for all of the costs of the work.

26.20(4)(b) (b) The department may periodically require every corporation operating a railway to remove combustible materials from designated right-of-way or portions of a right-of-way, and lands adjacent to the right-of-way. This paragraph shall not relieve any railway corporation from responsibility or liability for causing any damage along any right-of-way nor from the corporation's duty to comply with par. (a).

26.20(5) (5) Combustible deposits on track. No such corporation shall permit its employees to deposit fire, live coals, or ashes upon their tracks outside of the yard limits, except they be immediately extinguished.

26.20(6) (6) Reports and measures for prevention of fires.

26.20(6)(a)(a) Conductors or individuals in charge of a train who discover that their train is causing fires along or adjacent to the right-of-way shall immediately report the fires to the nearest railway division point or district office. It shall be the duty of the railway dispatcher or appropriate railway management authority to immediately notify the local department office plus the sheriff of the county where any fire is located. The conductor or other individuals in charge of a train shall attempt to discover the cause of any fire. If any part of the train, including the locomotive, is believed to have caused the fire, efforts shall be made to rectify the part before the train returns to service.

26.20(6)(b) (b) Any forest ranger, conservation warden, sheriff or other duly appointed authority may, in the performance of official duties, require any train causing fires or suspected of causing fires to stop within a safe distance from the fires to avoid further setting or spread of fire.

26.20(7) (7) Fire patrol. All corporations maintaining and operating a railway, during a dangerously dry season, and when so directed by the department, shall provide fire patrols for duty along their tracks. Whenever the department deems necessary it may order the corporations to provide for fire patrol personnel to follow each train throughout forest protection areas as may be necessary to prevent fires. When the department has given a corporation notice that in its opinion the conditions require a patrol after trains, the corporation shall immediately comply with the instructions throughout the areas designated. If the corporation fails to do so, the department may employ fire patrol personnel, and furnish them with the necessary equipment to patrol the rights-of-way of the corporations, and the expense of the patrols shall be charged to the corporation and may be recoverable in a civil action in the name of this state. In addition, the corporation is subject to the penalties under sub. (9). The corporation, acting independently of the department, shall patrol its rights-of-way after the passage of each train when necessary to prevent the spread of fires and use the highest degree of diligence to prevent the setting and spread of fires, and its officers and employees operating trains in this state shall use diligence in extinguishing fires set by locomotives or found existing upon their respective rights-of-way, and any negligence in this regard shall render the corporation or any officer or employee subject to the penalties under sub. (9). Every corporation affected by this section shall designate and register with the department an officer or some other person to be responsible for carrying out the corporation's responsibilities with the highest degree of diligence. If the officer or person fails in the duty, he or she shall forfeit not more than $500.

26.20(8) (8) Inspection and entry. The department may inspect or cause to be inspected any locomotive, donkey, or threshing engine, railway locomotive, and all other engines, boilers, and locomotives operated in, through or near forest, brush, or grass land and enter upon any property for such purpose, or where it deems it necessary in order to see that this section is duly complied with.

26.20(9) (9) Penalty.

26.20(9)(a)(a) Any corporation, by its officers, agents, or employees, violating this section, shall forfeit not more than $500.

26.20(9)(b) (b) Any corporation, by its officers, agents or employees, willfully violating this section shall be fined not more than $1,000.

26.20(9)(c) (c) Any conductor, individual in charge of a train or officer, agent or employee of a railway who violates this section shall forfeit not more than $500.

26.20(10) (10) Appeal to office of the commissioner of railroads. In case the department and any person operating any locomotive, donkey, or threshing engine, or any engine, boiler, or locomotive cannot agree as to the most practicable device or devices for preventing the escape of sparks, cinders, or fire from smokestacks, ash pans or fire boxes, then the same shall be determined by the office of the commissioner of railroads.

26.20(11) (11) Exemption. The department may exempt from subs. (2), (3) and (4) any railroad, when, in its judgment, conditions along the right-of-way are such that the reduced fire hazard renders such protective devices unnecessary.

26.20 History History: 1975 c. 365; 1977 c. 29 ss. 448b to 448t, 1654 (9) (f); 1977 c. 224; 1981 c. 347 s. 80 (2); 1983 a. 422 ss. 10, 15; 1993 a. 16, 123, 490.



26.205 Tractors, spark arresters.

26.205  Tractors, spark arresters. Tractors operating in a forest protection area or on other land where there is danger of setting fire, shall be equipped so that the tractors will not set fire on the lands and to reduce to a minimum the danger of setting fire. The department or its locomotive inspector is authorized and directed to reject from service all tractors not properly equipped to prevent the setting of fires. The department shall, after investigation, prescribe suitable fire preventive devices for tractors operating in marsh land or on other land where there is danger of fire being set by their operation.

26.205 History History: 1977 c. 224.



26.21 Civil liability for forest fires.

26.21  Civil liability for forest fires.

26.21(1) (1) In addition to the penalties provided in s. 26.20, the United States, the state, the county or private owners, whose property is injured or destroyed by forest fires, may recover, in a civil action, double the amount of damages suffered, if the fires occurred through willfulness, malice or negligence. In a civil action, a court may award reasonable costs for legal representation to provide [private] owners recovering damages under this subsection.

26.21(2) (2) Persons causing fires in violation of this chapter shall be liable to the state in an action for debt, to the full amount of all damages done to the state lands and for all expenses incurred by the towns fighting forest fires and shall be liable to municipalities in an action for debt, to the full amount of all damages to the municipal lands and for all expenses incurred by the municipalities fighting such fires.

26.21 History History: 1977 c. 29.

26.21 Annotation This statute does not create liability in favor of a town. Town of Howard v. Soo Line Railroad Co. 63 Wis. 2d 500, 217 N.W.2d 329 (1974).

26.21 Annotation Sub. (1) is not limited to a specific class of tortfeasor, such as a railroad corporation, and a violation under s. 26.20 is not a prerequisite for applying sub. (1). The plain language of sub. (1) does not require "gross negligence." Heritage Farms, Inc. v. Markel Insurance Company, 2009 WI 27, 316 Wis. 2d 47, 762 N.W.2d 652, 07-0983.

26.21 Annotation If it is determined that the owner's property was injured or destroyed by a forest fire that occurred through willfulness, malice, or negligence, the property owner is entitled to double damages as a matter of course. The use of "may" in sub. (1) does not authorize the recovery of double damages within the court's discretion. Rather, the use of "may recover" indicates that a property owner, whose property is injured or destroyed by a forest fire, "may" choose to bring a civil action against the tortfeasor to recover double damages. Heritage Farms, Inc. v. Markel Insurance Company, 2012 WI 26, 339 Wis. 2d 125, 810 N.W.2d 465, 10-0355.



26.22 Sales, etc.

26.22  Sales, etc. The department may sell any timber on land under the department's jurisdiction which has been damaged by fire, snow, hail, ice, insects, disease, or wind, on such terms and in such manner as the department determines is in the best interest of the state.

26.22 History History: 2003 a. 242.



26.30 Forest insects and diseases; department jurisdiction; procedure.

26.30  Forest insects and diseases; department jurisdiction; procedure.

26.30(1)(1)  Purpose. It is the public policy of the state to control forest pests on or threatening forests of the state in order to protect the forest resources, promote good forest management, enhance the growth and maintenance of forests, promote stability of forest-using industries, aid in fire control by reducing the menace created by dying and dead trees, conserve forest cover on watersheds and protect wildlife, recreational values and other values of the forest.

26.30(2) (2) Powers. The department is vested with authority and jurisdiction in all matters relating to the prevention, detection and control of forest pests on the forest lands of the state, and to do all things necessary in the exercise of such authority and jurisdiction, except that this shall not be construed to grant any powers or authority to the department for the silvicultural control of forest pests on any land. This section shall apply only to the detection and control of forest pests on forest lands and does not affect the authority of the department of agriculture, trade and consumer protection under chs. 93 and 94. The action of the department under sub. (4) shall be coordinated with the department of agriculture, trade and consumer protection in accordance with s. 20.901. The secretaries of natural resources and agriculture, trade and consumer protection shall execute annually a memorandum of agreement to enable the coordination of pest control work of their departments.

26.30(3) (3) Definitions. As used in this section:

26.30(3)(a) (a) "Control" includes prevent, retard, suppress, eradicate or destroy.

26.30(3)(b) (b) "Control zone" means an area of land which, in the judgment of the department, constitutes a present or potential forest pest breeding ground of a nature to be harmful, detrimental and injurious to permanent forest growth in the district or zone upon which control measures are justified.

26.30(3)(c) (c) "Forest pest" means any insect or disease which is harmful, injurious or destructive to forests or timber.

26.30(3)(d) (d) "Forests" or "forest lands" mean any area on which trees exist, standing or down, alive or dead, actually or potentially valuable for forest products, watershed or wildlife protection or recreational uses in contrast to shade, horticulture or ornamental trees valuable for landscape, agricultural, aesthetic or similar purposes.

26.30(3)(e) (e) "Infestation" includes actual, potential, incipient or emergency infestation or infection by forest pests.

26.30(4) (4) Surveys, investigations and control. The department shall make surveys and investigations to determine the presence, condition and extent of infestations and it shall also carry on control measures when necessary. For such purposes the department or its wardens may enter public and private lands at reasonable times without incurring a liability to anyone.

26.30(5) (5) Cooperative agreements. To carry out the purposes of this section the department may enter into arrangements or agreements with the University of Wisconsin System, the department of agriculture, trade and consumer protection, other departments of this and other states, the U.S. department of agriculture and other federal agencies and with counties, towns, corporations and individuals.

26.30(6) (6) Responsibility of forest landowners. Every owner of forest lands or timber shall exercise every reasonable effort to control and destroy forest pests on forest lands or timber owned by or under the control of the owner. In case of the owner's failure, neglect or inability to do so, the work may be performed as provided in this section.

26.30(6m) (6m) Gypsy moth suppression.

26.30(6m)(a)(a) If the department establishes a program for the suppression of gypsy moths, and that program includes the awarding and administering of federal cost-sharing funds to counties for aerial insecticide treatment, the department shall promulgate rules to implement the program. The rules shall specify that an area is not eligible for aerial insecticide treatment under the program unless the area is at least 20 compact and contiguous acres in size.

26.30(6m)(ag) (ag) The rules promulgated under par. (a) shall require that an eligible applicant for funding provide notification to landowners and tenants within the eligible proposed treatment blocks and within an area surrounding those blocks to be determined by the applicant. Notification under this paragraph shall include all of the following:

26.30(6m)(ag)1. 1. Publication of a class 1 notice under ch. 985 in a local newspaper at least 10 days before a deadline, as designated by the applicant for funding in the notice, for registering an objection by a landowner or tenant to treatment on the land under the landowner's or tenant's control.

26.30(6m)(ag)2. 2. Issuance of a press release at least 10 days before the deadline for objections under subd. 1. that announces the public meeting under subd. 3.

26.30(6m)(ag)3. 3. Holding of a public meeting by the applicant for funding at least 7 days before the deadline for objections under subd. 1.

26.30(6m)(ar) (ar) The published notice and press release under par. (ag) shall provide information on the location of proposed treatment blocks, the insecticide to be used, the approximate timing of treatment, the method for registering an objection to the treatment of property, and the name, address, and phone number of the applicant for funding or the applicant's designee.

26.30(6m)(av) (av) The published notice under par. (ag) 1. and the press release under par. (ag) 2. shall state, and a statement shall be made at the public meeting under par. (ag) 3., that all of the following apply:

26.30(6m)(av)1. 1. If a landowner or tenant registers a timely objection to treatment on land under the landowner's or tenant's control, the applicant for funding may not treat that land.

26.30(6m)(av)2. 2. If a landowner or tenant does not register a timely objection to treatment on land under the landowner's or tenant's control, the applicant for funding may treat that land.

26.30(6m)(b) (b) Subsections (7) to (10) do not apply to a gypsy moth suppression program established under this subsection.

26.30(7) (7) Designation of infestation control zones.

26.30(7)(a)(a) Whenever the department finds that an area in the state is infested or threatened with infestation by forest pests, it shall determine whether proven measures of control are needed and are available at reasonable cost with respect to the value of the forest lands or timber to be protected and the area affected. Such control measures may be applied through cooperative agreements as provided in subs. (5) and (8) or the department may designate a proposed zone of infestation covering the area in which control measures are to be applied. When a proposed zone of infestation is designated and before the establishment thereof, the department shall hold a public hearing thereon. Notice of such hearing shall be published in one or more newspapers having a general circulation in the county covered in whole or in part by the proposed zone as a class 1 notice, under ch. 985. The notice shall contain a description of the lands included in the proposed zone of infestation and a time and place where owners of forest lands in the proposed zone may show cause orally or in writing why the zone should or should not be established. The department shall consider any statements received in determining whether the zone shall be established. If the department determines that a zone should be established it shall issue an order establishing the zone of infestation.

26.30(7)(b) (b) Upon the establishment of a zone of infestation by the department, notice thereof shall be published in one or more newspapers having a general circulation in the area affected by such zone as a class 1 notice, under ch. 985.

26.30(7)(c) (c) When the department finds that an emergency condition exists and that the delays necessitated by the procedure outlined in pars. (a) and (b) would result in an epidemic or infestation, it may by order establish a zone of infestation without public hearing, giving such notice as it deems feasible.

26.30(8) (8) Department to control infestation if owner fails to act. Upon the establishment of a zone of infestation, the department shall apply measures of control on public and private forest lands within the established zone if the owner fails, refuses, neglects or is unable to undertake adequate control measures. The department shall endeavor to enter into agreements with owners of forest lands concerning the control work on their lands and fixing a proportional basis on which the costs of such work will be shared between the state and such owner. Failure of the department to offer an agreement to or execute an agreement with any owner shall not relieve the owner of any liability under this section or impair the right of the department to enter on the lands of said owner to conduct control operations.

26.30(9) (9) Distribution and collection of costs.

26.30(9)(a)(a) At the completion of the control measures in any area, or at the end of the calendar year, the department shall prepare a certified statement of the expenses incurred in carrying out such measures including expenses of owners covered by agreements pursuant to sub. (8) but these charges shall not include salary or expenses of regular permanent or seasonal personnel of the department, or operating costs for such regular equipment as may be owned or purchased by the department for insect pest control work. The statement shall show the amount which the department determines to be the state's share of the expenses, but this amount shall not be less than 50% of the balance of such expenses incurred on forest lands after federal funds allocated to a specific control project have been deducted. The share of the state may include any federal aid funds and the value of contributions made available by other cooperators. The balance of such costs shall constitute a charge on an acreage basis against the owners of lands in the area affected by the forest pests for which control measures were conducted. In fixing the rates at which charges shall be made against each owner, the department shall consider present values and the present and potential benefits to such owner and to the state as a whole from the application of control measures, the cost of applying such measures to the owner's land, and other such factors as in the discretion of the department will enable it to determine an equitable distribution of the costs to all such owners. No charge shall be made against owners to the extent that they have individually or collectively contributed funds, supplies or services pursuant to agreement, and 160 acres or less of forest land owned by any person within any county shall be exempt from any control cost.

26.30(9)(b) (b) As soon as the expenses incurred by the state in forest pest control work have been paid by the secretary of administration, the department shall send to each landowner a bill covering an equitable share of such expenses as herein provided.

26.30(9)(b)1. 1. When such work has been performed on county lands, the department shall send to the proper county treasurer a bill for the county's share of such expenses and a copy of the bill shall be filed with the department of administration. The county shall have until October 1 of each year to pay such bill. If payment is not made by October 1 of each year, the secretary of state, upon information certified to the secretary of state by the department of administration, shall include such amount as a part of the next levy against the county for state taxes, but no county shall be required to pay more than $5,000 of such amount in any one year. Any unpaid levy under this section shall remain a charge against the county and the secretary of state shall include such unpaid sums in the state tax levy of the respective counties in subsequent years.

26.30(9)(b)2. 2. When such work has been performed on other public or private lands the department shall certify to such owner the claim of the state in writing and list the items of expense incurred in such pest control work. Such claims shall be paid within 60 days and, if not paid within such time, the state may begin an action thereon at any time within 2 years.

26.30(9)(b)3. 3. If any claim is not paid within 60 days, the state may file a mechanics' lien within 6 months after the 60-day period expires against the land affected in accordance with ch. 779, and shall have the necessary remedies to enforce the lien.

26.30(10) (10) Dissolution of infestation control zones. Whenever the department finds that forest pest control within an established zone of infestation is no longer necessary or feasible it shall set aside the order establishing the zone.

26.30 History History: 1977 c. 29 s. 1650m (1); 1979 c. 32 s. 92 (9); 1979 c. 110 s. 60 (11); 1983 a. 189; 1985 a. 13; 1991 a. 316; 2003 a. 33, 57.



26.35 Forest productivity.

26.35  Forest productivity. The department shall identify types of privately owned forest lands which are most likely to provide high forest productivity benefits to the economy of the state. The department shall target its activities in providing assistance to owners of privately owned forest lands in order to concentrate on those types of forest lands identified as most likely to provide high forest productivity benefits to the economy of the state.

26.35 History History: 1983 a. 27.



26.36 Forest energy resources.

26.36  Forest energy resources. Biennially, in consultation with the department of agriculture, trade and consumer protection and any other appropriate agency, the department shall prepare a report regarding the extent of forest lands in this state and the potential of such lands to provide fuel for use in electric generating facilities, industrial facilities and home heating systems. The report shall evaluate progress made in meeting the afforestation goal under s. 1.12 (3) (c). The department shall submit the report before April 1 of each even-numbered year to the legislature under s. 13.172 (3).

26.36 History History: 1993 a. 414.



26.37 Lake states wood utilization consortium.

26.37  Lake states wood utilization consortium.

26.37(1)(1) The department of natural resources shall develop a plan to establish a lake states wood utilization consortium to provide research, development, and demonstration grants to enhance the forest products industry in Wisconsin and other states. The plan shall do all of the following:

26.37(1)(a) (a) Define the powers, duties and responsibilities of the consortium.

26.37(1)(b) (b) Establish an implementation committee for the consortium. Members of the committee may include one or more representatives from the department of natural resources, the Wisconsin Economic Development Corporation, and the forest products industry.

26.37(1)(c) (c) Specify eligibility requirements for the grants and criteria for awarding the grants, including how the grants are to be distributed to each state participating in the consortium.

26.37(1)(d) (d) Require that the grants require matching funds or in-kind contributions by industrial recipients of the grants.

26.37(1)(e) (e) Require the implementation committee to identify an organization that can administer and award the grants and oversee the grant program.

26.37(1)(f) (f) Require the consortium to actively pursue funding from the states of Michigan and Minnesota of $200,000 annually from each state for 3 years.

26.37(1)(g) (g) Require the consortium to actively pursue federal and other funding sources.

26.37(2) (2) The department of natural resources may not expend moneys from the appropriations under s. 20.370 (5) (ax) or (6) (bt), 1997 stats., unless the department of natural resources and the Wisconsin Economic Development Corporation first submit to the joint committee on finance the plan required under sub. (1). If the cochairpersons of the joint committee on finance do not notify the department of natural resources within 14 working days after the date of the submittal of the plan that the committee has scheduled a meeting to review the plan, the plan may be implemented and moneys may be expended as proposed by the department of natural resources. If, within 14 days after the date of the submittal of the plan, the cochairpersons of the committee notify the department of natural resources that the committee has scheduled a meeting to review the plan, moneys may be expended only after the plan has been approved by the committee.

26.37 History History: 1995 a. 27 ss. 1430m, 9116 (5); 1999 a. 185; 2011 a. 32.



26.38 Forest grant program.

26.38  Forest grant program.

26.38(1) (1) In this section:

26.38(1)(a) (a) "Community" has the meaning given in s. 28.04 (1) (b).

26.38(1)(ag) (ag) "Forest stewardship management plan" means a plan describing forest stewardship measures to be used on a particular site to achieve multiple natural resource goals.

26.38(1)(ar) (ar) "Nonindustrial private forest land" means rural land that has existing tree cover or that is suitable for growing trees.

26.38(1)(b) (b) "Sustainable forestry" has the meaning given in s. 28.04 (1) (e).

26.38(2m) (2m)

26.38(2m)(a)(a) The department shall establish a program to award grants for developing and implementing forest stewardship management plans by owners of nonindustrial private forest land and to award grants to groups of interested parties for projects to control invasive plants in weed management areas. The department shall award the grants only to persons owning 500 acres or less of nonindustrial private forest land in this state or to groups in which each person participating owns 500 acres or less of nonindustrial private forest land in this state.

26.38(2m)(am) (am) Beginning with fiscal year 2008-09, from the appropriation under s. 20.370 (5) (av), the department shall allocate for each fiscal year at least $60,000 for grants for projects to control invasive plants in weed management areas. From the amount allocated, the department shall award grants to all eligible applicants for grants for such projects before awarding any balance of the allocated amount for grants for stewardship management plans.

26.38(2m)(b) (b) Each recipient of a grant under this section shall provide a matching contribution in an amount to be determined by the department for that particular grant based on criteria promulgated by rule under sub. (3). The matching contribution may be in the form of money or in-kind goods or services or both.

26.38(2m)(c) (c) A forest stewardship management plan developed or implemented with a grant under this section shall meet minimum standards that are promulgated by rule under sub. (3) and shall contain practices that protect and enhance all of the following:

26.38(2m)(c)1. 1. Soil and water quality.

26.38(2m)(c)2. 2. Endangered, threatened or rare forest communities.

26.38(2m)(c)3m. 3m. Sustainable forestry.

26.38(2m)(c)4. 4. Habitat for fish and wildlife.

26.38(2m)(c)5. 5. The recreational, aesthetic and environmental benefits that the forest land provides.

26.38(3) (3) The department shall promulgate rules to implement and administer this program, including all of the following:

26.38(3)(a) (a) The criteria for determining the amount of a matching contribution under sub. (2m) (b).

26.38(3)(b) (b) The minimum standards required under sub. (2m) (c).

26.38(3)(c) (c) Eligibility requirements for groups receiving grants for weed management areas, requirements for the grants, and requirements for establishing weed management areas.

26.38 History History: 1997 a. 27; 2007 a. 20.



26.39 Forestry education and training.

26.39  Forestry education and training.

26.39(1) (1)  Definitions. In this section:

26.39(1)(a) (a) "School forest" means a community forest that is owned or operated by a school as provided in s. 28.20.

26.39(1)(b) (b) "Sustainable forestry" has the meaning given in s. 28.04 (1) (e).

26.39(2) (2) Forestry education curriculum; schools. Using the moneys appropriated under s. 20.370 (1) (cu), the department, in cooperation with the Center for Environmental Education in the College of Natural Resources at the University of Wisconsin-Stevens Point, shall develop a forestry education curriculum for grades kindergarten to 12.

26.39(5) (5) Funding for school forests. The department shall use the moneys allocated under s. 28.085 to provide funding to school districts that have school forests for the purposes of maintaining the school forests and for transporting pupils to and from the school forests. The department shall promulgate rules to implement and administer this subsection, including educational and forest management requirements that school districts must meet to receive funding under this subsection.

26.39(6) (6) Forestry internships. The department shall use the moneys allocated under s. 28.085 to provide internships to University of Wisconsin System students who are enrolled in a course of study that will result in a bachelor's or higher degree in forestry. The department shall promulgate rules establishing the application process and the criteria for receipt of an internship under this subsection.

26.39(7) (7) Logging certification scholarships.

26.39(7)(a)(a) From the appropriation under s. 20.370 (5) (ax), the department shall establish a scholarship grant program to assist individuals who are seeking certification by the Great Lakes Timber Professionals Association as master loggers or who are seeking logger safety training certified by the Great Lakes Timber Professionals Association. A scholarship grant under the program may not exceed 50 percent of the total cost of receiving the certification or training. The department shall promulgate rules that establish criteria for the program.

26.39(7)(b) (b) The department shall allocate $50,000 for fiscal year 2005-06 and $150,000 for each subsequent fiscal year for scholarship grants under this program.

26.39 History History: 2001 a. 16, 109; 2005 a. 25; 2009 a. 28, 181; 2011 a. 32, 258.



26.40 Forestry education grant program.

26.40  Forestry education grant program.

26.40(1c) (1c) In this section, "nonprofit organization" means a nonprofit corporation, as defined in s. 181.0103 (17), and any organization described in section 501 (c) (3) of the Internal Revenue Code that is exempt from federal income tax under section 501 (a) of the Internal Revenue Code.

26.40(1m) (1m) The department may award grants to nonprofit organizations to develop forestry educational programs and instructional materials for use in the public schools. The department may not award a grant unless it enters into a memorandum of understanding with the grant recipient and the director of the timber management program at the University of Wisconsin-Stevens Point regarding the use of the funds.

26.40(2) (2) The recipient of a grant under sub. (1m) shall submit the programs and materials developed with the funds to the department and the director of the timber management program at the University of Wisconsin-Stevens Point College of Natural Resources for approval. Upon request, the grant recipient shall provide approved programs and materials to school districts free of charge.

26.40 History History: 1997 a. 27; 2001 a. 109; 2005 a. 25 s. 2361m; Stats. 2005 s. 26.40.



26.42 Forestry diversification.

26.42  Forestry diversification.

26.42(1) (1) The department shall establish a forestry diversification program and shall promote and assist the development and use of industrial and commercial products from forestry products, including all of the following:

26.42(1)(a) (a) Alternative fuels, including fuels that are considered to be renewable fuels under the renewable fuel program under 42 USC 7545 (o).

26.42(1)(b) (b) Heat.

26.42(1)(c) (c) Electricity, including electricity that satisfies the requirements in s. 196.378 (2).

26.42(1)(d) (d) Marketable credits for reducing emissions of greenhouse gases, as defined in s. 285.78 (1) (c), derived from appropriate management practices used in the production of timber.

26.42(2) (2) The department shall promote and assist the development and use of the products identified in sub. (1) (a) to (d) in cooperation with and with the assistance of the department of agriculture, trade and consumer protection and the University of Wisconsin-Extension.

26.42 History History: 2009 a. 401.



26.97 Law enforcement and police power.

26.97  Law enforcement and police power. A state forest ranger, town chairperson, conservation warden or other duly appointed deputy may do any of the following:

26.97(1) (1) Arrest a person, with or without a warrant, when the person is detected actually committing a violation of this chapter, subch. VI of ch. 77, or s. 167.10 (3), 941.10 (1), 941.11, 941.12, 941.13, 943.02 (1), 943.03, 943.04, 943.05 or 943.06 (2).

26.97(2) (2) Arrest a person, with or without a warrant, whom the ranger, chairperson, warden or deputy has reason to believe is committing or has committed a violation of a statutory provision specified under sub. (1).

26.97(3) (3) Take the arrested person before the circuit court for the county where the violation occurred and make a proper complaint.

26.97(4) (4) Execute and serve any warrant or process in the same manner as any constable.

26.97 History History: 1989 a. 79; 2003 a. 228.



26.98 General penalty.

26.98  General penalty. Any person who violates a provision of this chapter for which no penalty is provided shall forfeit not more than $50.

26.98 History History: 1975 c. 365; 1983 a. 27 s. 643m; Stats. 1983 s. 26.98.



26.985 Penalties, repeaters.

26.985  Penalties, repeaters.

26.985(1) (1) In this section, "violation" means any violation under this chapter or any violation of a department order punishable under this chapter.

26.985(2) (2) Except as provided in subs. (3) and (4), if a person is convicted of a violation and has one or more convictions, within the 5 years prior to the current conviction, for one or more violations, the person shall be fined not more than $100 or imprisoned for not more than 6 months or both. The prosecution shall allege and prove the prior convictions in the manner specified in s. 29.974.

26.985(3) (3) Except as provided in sub. (4), if a person is convicted of a violation and has 3 or more convictions, within the 3 years prior to the current conviction, for one or more violations, the person shall be fined not more than $2,000 or imprisoned for not more than 9 months or both. The prosecution shall allege and prove the prior convictions in the manner specified in s. 29.974.

26.985(4) (4)

26.985(4)(a)(a) A person under this section is subject to a fine not to exceed the fine under this section or the fine or forfeiture for the underlying offense, whichever is greater.

26.985(4)(b) (b) A person under this section is subject to imprisonment for a term not to exceed the amount provided under this section or the amount provided for the underlying offense, whichever is greater.

26.985 History History: 1989 a. 79; 1997 a. 248.



26.99 Parties to a violation.

26.99  Parties to a violation.

26.99(1) (1) Whoever is concerned in the commission of a violation of this chapter for which a forfeiture is imposed is a principal and may be charged with and convicted of the violation although he or she did not directly commit it and although the person who directly committed it has not been convicted of the violation.

26.99(2) (2) A person is concerned in the commission of the violation if the person:

26.99(2)(a) (a) Directly commits the violation;

26.99(2)(b) (b) Aids and abets the commission of it; or

26.99(2)(c) (c) Is a party to a conspiracy with another to commit it or advises, hires or counsels or otherwise procures another to commit it.

26.99 History History: 1975 c. 365.






27. Public parks and places of recreation.

27.01 State parks.

27.01  State parks.

27.01(1)(1)  Purpose. It is declared to be the policy of the legislature to acquire, improve, preserve and administer a system of areas to be known as the state parks of Wisconsin. The purpose of the state parks is to provide areas for public recreation and for public education in conservation and nature study. An area may qualify as a state park by reason of its scenery, its plants and wildlife, or its historical, archaeological or geological interest. The department shall be responsible for the selection of a balanced system of state park areas and for the acquisition, development and administration of the state parks. No admission charge shall be made to any state park, except as provided in subs. (7) to (9).

27.01(2) (2) Powers of the department. In order to carry out the purposes of this section, the department shall have charge and supervision of the state park system. The department also may:

27.01(2)(a) (a) Acquire by purchase, lease or agreement lands or waters suitable for state park purposes and may acquire such lands and waters by condemnation after obtaining approval of the senate and assembly committees on natural resources.

27.01(2)(b) (b) Classify state park areas as to their most logical employment and greatest usefulness as, for example, scenic, recreational or historical, and establish boundaries for each state park.

27.01(2)(c) (c) Make, and as rapidly as possible carry out, plans for the development of the state parks, including the layout and construction of roads, trails, camping and picnic areas, buildings, water and sewer and other sanitary installations, and the development of all other facilities considered necessary for the preservation of special features or the overall usefulness of any state park.

27.01(2)(d) (d) Enter into agreements with the federal government, the government of neighboring states, state departments, counties, towns, scientific societies, organizations, individuals or others on any subject considered of concern and benefit to the state parks. Operation of historic buildings, restorations, museums or remains within the boundaries of a state park or parks may be vested by such agreements in the historical society, which may charge a resident an admission fee and shall charge a nonresident an admission fee to such buildings, restorations, museums or remains in accordance with s. 44.02 (5) in order to defray in whole or in part the costs of operation of such sites.

27.01(2)(e) (e) Accept, in the name of the state, grants of land and bequests or donations of money for the state park system.

27.01(2)(f) (f) Grant concessions or franchises for the furnishing of supplies or facilities and services on the state parks considered necessary for the proper comfort of the public.

27.01(2)(g) (g) Lease parts or parcels of state park land or grant easements thereto.

27.01(2)(h) (h) Designate by appropriate name any state park not expressly named by the legislature.

27.01(2)(i) (i) Establish and operate in state parks such services and conveniences and install such facilities as will render such parks more attractive for public use and make reasonable charges for the use thereof.

27.01(2)(j) (j) Promulgate rules necessary to govern the conduct of state park visitors, and for the protection of state park property, or the use of facilities, including the use of boats and other watercraft on lakes or rivers within the limits of a state park, and the use of roads, trails or bridle paths.

27.01(2)(k) (k) Designate parking areas and regulate the use and movement of automobiles or other vehicles in the state parks.

27.01(2)(L) (L) Make surveys and investigations of sites considered potentially valuable for state parks.

27.01(2)(m) (m) Take such other action as may be deemed advisable for the administration, development, maintenance or protection of the state park system or any part or parts thereof.

27.01(3) (3) Transfer of state park land to municipalities. The department may not transfer the ownership of any state park or land within any state park to any county, city, village or town unless it receives the approval of the joint committee on finance regarding the appropriate level of reimbursement to be received by the state to reflect the state's cost in acquiring and developing the state park or land within the state park.

27.01(4) (4) Park managers. Park managers employed by the department shall have all the powers of state fire wardens as provided in ch. 26, and such powers shall apply to state parks.

27.01(5) (5) Roadside parks. All areas designated as roadside parks shall be a part of the state park system. Roadside parks will consist of naturally attractive parcels of land, 5 acres or more in size, immediately contiguous to a state trunk highway. Each such area shall carry a distinctive name and shall be managed and developed as a part of the state park system.

27.01(6) (6) Names. The state parks shall be designated as follows:

27.01(6)(a) (a) The state park in the town of St. Croix Falls, Polk County, as "Interstate Park".

27.01(6)(b) (b) The state park in the town of Gibraltar, Door County, as "Peninsula State Park".

27.01(6)(c) (c) The state park in the town of Nasewaupee, Door County, as "Potawatomi State Park".

27.01(6)(d) (d) The state park in the town of Wyalusing, Grant County, as "Wyalusing State Park".

27.01(6)(e) (e) The state park in the town of Baraboo, Sauk County, as "Devil's Lake State Park".

27.01(6)(f) (f) The state park in the town of Morse, Ashland County, as "Copper Falls State Park".

27.01(6)(g) (g) The state park in the town of Cassville, Grant County, as "Nelson Dewey State Park".

27.01(6)(h) (h) The state park in the town of Rib Mountain, Marathon County, as "Rib Mountain State Park".

27.01(6)(i) (i) The state park in the town of Trempealeau, Trempealeau County, as "Perrot State Park".

27.01(6)(j) (j) The state park in the town of Wilson, Sheboygan County, as "Terry Andrae State Park".

27.01(6)(k) (k) The state park in the town of Wyoming, Iowa County, as "Tower Hill State Park".

27.01(6)(L) (L) The state park in the town of Belmont, Lafayette County, as "First Capitol State Park", except that this paragraph does not apply after February 28, 1994, if the state park has been transferred to the historical society under 1993 Wisconsin Act 16, section 9142 (1e).

27.01(6)(m) (m) The state park in the town of Superior, Douglas County, as "Pattison State Park".

27.01(6)(n) (n) The state park in Jefferson County, as "Aztalan State Park".

27.01(6)(o) (o) The state park in Oconto County, as "Copper Culture Mounds State Park".

27.01(6)(p) (p) The state park in the town of Clifton, Pierce County, as "Kinnickinnic State Park".

27.01(7) (7) Vehicle admission; receipt; requirement; fees.

27.01(7)(a)(a) Definitions. In this subsection:

27.01(7)(a)1. 1. "Motor bus" has the meaning specified under s. 340.01 (31).

27.01(7)(a)1m. 1m. "Service member" means a person who is serving on active duty in the U.S. armed forces.

27.01(7)(a)2. 2. "Vehicle" means an automobile, motor truck, motor delivery wagon, motor bus, motorcycle or other similar motor vehicle.

27.01(7)(a)3. 3. "Vehicle admission area" means the Bong area lands acquired under s. 23.09 (13), the Wisconsin Dells natural area, the Point Beach state forest, recreational areas in other state forests designated as such by the department, designated use zones within recreation areas established under s. 23.091 (3), and any state park or roadside park except those specified in par. (c) 5.

27.01(7)(b) (b) Vehicle admission receipt; requirement. Except as provided under par. (c), no person may operate a vehicle in a vehicle admission area unless the vehicle has a vehicle admission receipt affixed to it or otherwise displayed as provided under par. (e).

27.01(7)(c) (c) Vehicle admission receipt; exemptions. No vehicle admission receipt is required for any of the following:

27.01(7)(c)1. 1. Any vehicle in a vehicle admission area between November 1 and March 31, except as the department provides by rule.

27.01(7)(c)1m. 1m. Any vehicle, except a motor bus, that is in a vehicle admission area on Veterans Day or during the 3-day weekend that includes Memorial Day and that is occupied by a person who produces evidence that shows that he or she is a state resident and a service member.

27.01(7)(c)2. 2. Any vehicle operated by an employee, agent or officer of the state, the United States or a local unit of government while in the performance of official duties.

27.01(7)(c)3. 3. Any vehicle when furnishing services or supplies.

27.01(7)(c)4. 4. Any vehicle traveling on a public highway in a state park or state forest.

27.01(7)(c)5. 5. Any vehicle within state parks or state park areas designated by the department.

27.01(7)(c)6. 6. Any vehicle, except a motor bus, occupied by a person holding a senior citizen recreation card issued under s. 29.624 or an annual disabled veteran recreation card issued under s. 29.236.

27.01(7)(c)7. 7. Any vehicle, except a motor bus, occupied by a person who is at least 18 years of age and who holds a conservation patron license issued under s. 29.235.

27.01(7)(c)8. 8. Any vehicle towed behind or carried on another vehicle. The department may issue a special permit for a towed or carried vehicle in order to determine compliance with and facilitate enforcement of the vehicle admission receipt requirement.

27.01(7)(c)9. 9. Any school bus as defined in s. 340.01 (56).

27.01(7)(c)10. 10. Any motor vehicle operated for the purpose of transporting pupils to or from curricular or extracurricular activities of a public or private school, a tribal school as defined in s. 115.001 (15m), or a home-based private educational program under s. 118.15 (4) or for the purpose of transporting students to or from an outdoor academic class given by an accredited college or university in this state. The operator of a motor vehicle transporting pupils or students under this subdivision shall possess and exhibit for inspection a written authorization from an administrator of the school, home-based private educational program, or college or university indicating that admission to the vehicle admission area is part of an official school, home-based private educational program, or college or university function and indicating the date for which the authorization is applicable. A separate authorization is required for each date on which the motor vehicle is admitted to the vehicle admission area under this subdivision.

27.01(7)(c)11. 11. Any vehicle, except a motor bus, occupied by a state resident who produces evidence that shows that he or she is a veteran, as defined in 38 USC 101, and is receiving disability compensation benefits under 38 USC 1101 to 1163 as individually unemployable under 38 USC 1502 or for disabilities that result in a disability rating that is 70 percent or greater under 38 USC 1114.

27.01(7)(c)12. 12. Any vehicle, except a motor bus, occupied by a state resident who produces evidence that shows that he or she was a member of the U.S. armed services and was held as a prisoner of war during a war period, as defined in s. 45.01 (13), or while in service in a crisis zone, as defined in s. 45.01 (11).

27.01(7)(d) (d) Issuance of vehicle admission receipts. An annual vehicle admission receipt shall be issued by the department and is valid for the calendar year for which it is issued. An annual vehicle admission receipt may not be issued by the department for a motor bus. A daily vehicle admission receipt shall be issued by the department, shall state the date for which it is issued and is effective only for the date issued.

27.01(7)(e) (e) Displaying the vehicle admission receipt.

27.01(7)(e)1.1. The annual vehicle admission receipt and the daily vehicle admission receipt shall be affixed by its own adhesive to the interior surface of the lower left-hand corner of the windshield of the vehicle or shall be displayed as authorized under a rule promulgated under subd. 2.

27.01(7)(e)2. 2. The department may promulgate a rule that authorizes different methods of displaying a vehicle admission receipt, other than the method specified in subd. 1.

27.01(7)(f) (f) Resident vehicle admission receipts; fees.

27.01(7)(f)1.1. Except as provided in par. (gm), the fee for an annual vehicle admission receipt is $24.50 for each vehicle that has Wisconsin registration plates, except that no fee is charged for a receipt issued under s. 29.235 (6).

27.01(7)(f)2. 2. Except as provided in subds. 3. and 4. and par. (gm) 4., the fee for a daily vehicle admission receipt is $6.85 for any vehicle which has Wisconsin registration plates.

27.01(7)(f)3. 3. Subject to par. (gm) 5., the fee for a daily vehicle admission receipt for a motor bus that has Wisconsin registration plates is $9.85.

27.01(7)(f)4. 4. Notwithstanding subd. 3. and subject to par. (gm) 5., the fee for a daily vehicle admission receipt for a motor bus which primarily transports residents from nursing homes located in this state is $3.35, for any motor bus which has Wisconsin registration plates.

27.01(7)(g) (g) Nonresident vehicle admission receipts; fees.

27.01(7)(g)1.1. Except as provided in par. (gm), the fee for an annual vehicle admission receipt is $34.50 for any vehicle that has a registration plate or plates from another state, except that no fee is charged for a receipt issued under s. 29.235 (6).

27.01(7)(g)2. 2. Except as provided in subds. 3. and 4., the fee for a daily vehicle admission receipt for any vehicle that has a registration plate or plates from another state is $9.85.

27.01(7)(g)3. 3. Subject to par. (gm) 5., the fee for a daily vehicle admission receipt for a motor bus that has a registration plate or plates from another state is $13.85.

27.01(7)(g)4. 4. Notwithstanding subd. 3. and subject to par. (gm) 5., the fee for a daily vehicle admission receipt for a motor bus which primarily transports residents from nursing homes located in this state is $5.85, for any motor bus which has a registration plate or plates from another state.

27.01(7)(gm) (gm) Reduced fee vehicle admission receipts.

27.01(7)(gm)1.1. Instead of the fees under pars. (f) 1. and (g) 1., the department shall charge an individual $12 or $17, respectively, for an annual vehicle admission receipt if the individual applying for the receipt or a member of his or her household owns a vehicle for which a current annual vehicle admission receipt has been issued for the applicable fee under par. (f) 1. or (g) 1.

27.01(7)(gm)3. 3. Notwithstanding par. (f) 1., the fee for an annual vehicle admission receipt for a vehicle that has Wisconsin registration plates and that is owned by a resident senior citizen, as defined in s. 29.001 (72), is $9.50.

27.01(7)(gm)4. 4. Notwithstanding par. (f) 2., the fee for a daily vehicle admission receipt for a vehicle that has Wisconsin registration plates and that is owned by a resident senior citizen, as defined in s. 29.001 (72), is $2.85.

27.01(7)(gm)5. 5. A business or entity that owns motor buses shall receive a discount of 50 percent of the total amount of fees paid under pars. (f) and (g) for daily vehicle admission receipts during a calendar year, if the business or entity receives, in the initial transaction for the calendar year, a least 50 daily vehicle admission receipts.

27.01(7)(gr) (gr) Issuing fees. The department shall collect an issuing fee of 50 cents for each annual vehicle admission receipt issued and an issuing fee of 15 cents for each daily vehicle admission receipt issued.

27.01(7)(gu) (gu) Transaction payments. The department shall establish a system under which the department pays each agent appointed under sub. (7m) (a) a payment of 50 cents for each time that the agent processes a transaction through the statewide automated system contracted for under sub. (7m) (d). This payment is in addition to any issuing fee retained by the agent. The department shall make these payments by allowing the agent to retain an amount equal to the payments from the amounts that are collected by the agent and that would otherwise be remitted to the department.

27.01(7)(h) (h) Use of vehicle admission receipt and issuing fees. All moneys collected as fees under pars. (f) to (gr) and sub. (7m) (b) that are not retained by agents under par. (gu) or sub. (7m) (b) shall be paid within one week into the state treasury, credited to the conservation fund and used for state parks, state recreation areas, recreation areas in state forests, and the Bong area lands.

27.01(7m) (7m) Collection; agents; vehicle admission and issuing fees.

27.01(7m)(a)(a) The department may appoint agents who are not employees of the department to issue vehicle admission receipts and collect the vehicle admission fees under sub. (7), except for receipts issued and fees collected under sub. (7) (gm) 5.

27.01(7m)(b) (b) An agent appointed under par. (a) shall collect the applicable issuing fee specified in sub. (7) (gr). The agent may retain the issuing fees to compensate the agent for the agent's services in issuing the receipts.

27.01(7m)(c) (c) The department may promulgate rules regulating the activities of persons who are authorized as agents under this subsection.

27.01(7m)(d) (d) The department may contract with persons who are not employees of the department to operate a statewide automated system for issuing vehicle admission receipts and collecting vehicle admission fees under sub. (7), except for receipts issued and fees collected under sub. (7) (gm) 5.

27.01(8) (8) Admission fees; heritage hill state park; state trails.

27.01(8)(a)(a) Admission fee. Except as provided under pars. (b) and (bn), the department may charge a person an admission fee to enter Heritage Hill state park or a state trail.

27.01(8)(b) (b) Exemptions; Heritage Hill and state trails. No admission fee to enter Heritage Hill State Park or any state trail may be charged for entry by any of the following:

27.01(8)(b)1. 1. Any person during the period from October 27 to March 31, except as the department provides by rule;

27.01(8)(b)2. 2. Any person holding a senior citizen recreation card issued under s. 29.624 or an annual disabled veteran recreation card issued under s. 29.236; or

27.01(8)(b)3. 3. Any person who is at least 18 years of age and who holds a conservation patron license issued under s. 29.235.

27.01(8)(bn) (bn) Exemptions; state trails only. No admission fee to enter any state trail may be charged for entry by any of the following:

27.01(8)(bn)1. 1. Any state resident who produces evidence that shows that he or she is a veteran, as defined in 38 USC 101, and is receiving disability compensation benefits under 38 USC 1101 to 1163 as individually unemployable under 38 USC 1502 or for disabilities that result in a disability rating that is 70 percent or greater under 38 USC 1114.

27.01(8)(bn)2. 2. Any state resident who produces evidence that shows that he or she was a member of the U.S. armed services and was held as a prisoner of war during a war period, as defined in s. 45.01 (13), or while in service in a crisis zone, as defined in s. 45.01 (11).

27.01(8)(bn)3. 3. Any person who on Veterans Day or during the 3-day weekend that includes Memorial Day produces evidence that shows that he or she is a state resident and a service member, as defined in sub. (7) (a) 1m.

27.01(8)(c) (c) Amount of admission fee. The department may establish by rule the amount of the admission fee to enter Heritage Hill state park or a state trail.

27.01(8)(e) (e) Operation of certain parks and trails. The department may authorize nonprofit corporations to operate state trails and state parks classified as historical parks.

27.01(8)(f) (f) Heritage Hill; special fees. A nonprofit corporation authorized by the department to operate Heritage Hill state park may collect and retain separate fees for special programs and profits from the sale of books, souvenirs, gifts and consignment items if this revenue is used for the park.

27.01(8m) (8m) Collection; agents; heritage hill state park; state trails.

27.01(8m)(a)(a) The department may authorize agents, including the department's concessionaires and their agents, to collect the admission fees under sub. (8) as follows:

27.01(8m)(a)1. 1. Agents who are managers and operators of state trails, and who incur actual operating expenses, may retain not more than 70% of the admission fees that they collect.

27.01(8m)(a)2. 2. Agents to whom subd. 1. does not apply may retain not more than 20% of the admission fees that they collect.

27.01(8m)(b) (b) An agent who is a manager and operator of a state trail, and who incurs actual operating expenses, must use the fees retained under this subsection for the operation of the state trail.

27.01(8m)(c) (c) The department may promulgate rules regulating the activities of agents under this subsection.

27.01(9) (9) Waiver of fees; special fees.

27.01(9)(a)(a) Generally. The department may waive the fees under subs. (7) and (8) or may charge admission fees in addition to or instead of those fees. Fees or fee waivers may vary, based upon any of the following:

27.01(9)(a)1. 1. Certain classes of persons or groups.

27.01(9)(a)2. 2. Certain areas.

27.01(9)(a)3. 3. Certain types of visitation or times of the year.

27.01(9)(a)4. 4. Admission to special scheduled events or programs.

27.01(9)(a)5. 5. Admission based on a per person basis.

27.01(9)(bn) (bn) Annual vehicle admission receipt fee waiver. The department shall waive the fee, including the issuing fee, imposed under sub. (7) for an annual vehicle admission receipt for any vehicle, except a motor bus, that has Wisconsin registration plates and that is owned by a person who produces evidence that he or she is the owner, is a state resident, and is a service member, as defined in sub. (7) (a) 1m. Each person who qualifies for this waiver may receive the waiver only once. For purposes of administering this paragraph, the department shall establish and maintain a list of service members, as defined in sub. (7) (a) 1m., who have received the onetime exemption.

27.01(9)(c) (c) Annual trail fee waiver. The department shall waive any annual fee for admission to state trails that is established under sub. (8) (c) for any person who produces evidence that he or she is a state resident and a service member, as defined in sub. (7) (a) 1m. Each person who qualifies for this waiver may receive the waiver only once. For purposes of administering this paragraph, the department shall establish and maintain a list of service members, as defined in sub. (7) (a) 1m., who have received the onetime exemption.

27.01(10) (10) Campgrounds; fees.

27.01(10)(a)(a) Definition of resident. As used in this subsection "resident" means a person who maintains his or her place of permanent abode in this state. Domiciliary intent is required to establish that a person is maintaining his or her place of permanent abode in this state. Mere ownership of property is not sufficient to establish domiciliary intent. Evidence of domiciliary intent includes, without limitation, the location where the person votes, pays personal income taxes or obtains a driver's license.

27.01(10)(b) (b) Establishment, operation and categories of campgrounds. The department may establish and operate state campgrounds in state parks, state forests and other lands under its supervision and management. The department may classify, by rule, state campgrounds into separate categories.

27.01(10)(c) (c) Imposition of camping fee. Except as provided under par. (f), no person may camp in a state campground unless the applicable camping fee is paid.

27.01(10)(d) (d) Camping fees. Except as provided under pars. (f) and (h):

27.01(10)(d)1. 1. The camping fee for each night at a campsite in a campground which is classified as a Type "A" campground by the department is $10 for a resident camping party.

27.01(10)(d)2. 2. The camping fee for each night at a campsite in a campground which is classified as a Type "A" campground by the department is $12 for a nonresident camping party.

27.01(10)(d)3. 3. The camping fee for each night at a campsite in a state campground which is classified as a Type "B" campground by the department is $9 for a resident camping party.

27.01(10)(d)4. 4. The camping fee for each night at a campsite in a state campground which is classified as a Type "B" campground by the department is $11 for a nonresident camping party.

27.01(10)(d)5. 5. The camping fee for each night at a campsite in a campground which is classified as a Type "C" campground by the department is $8 for a resident camping party.

27.01(10)(d)6. 6. The camping fee for each night at a campsite in a campground which is classified as a Type "C" campground by the department is $10 for a nonresident camping party.

27.01(10)(e) (e) Determination of residency. The department shall base its determination of whether a camping party is a resident or nonresident camping party upon the residency of the person who applies for a reservation under sub. (11) at the time the application for reservation is made or, if no reservation is made, the residency of the person who registers for the campsite at the time of registration.

27.01(10)(f) (f) Waiver of fees; special fees. The department may waive camping fees, charge additional camping fees or charge special fees instead of camping fees for certain classes of persons or groups, certain areas, certain types of camping or times of the year and for admission to special events.

27.01(10)(g) (g) Additional camping fees. Besides the additional camping fees authorized under par. (f), the department may charge:

27.01(10)(g)1. 1. An additional camping fee of $1 per night for a resident camping party.

27.01(10)(g)2. 2. An additional camping fee from $1.50 to $1.75, depending on whether the campground is Type "A", "B" or "C", per night for a nonresident camping party.

27.01(10)(g)3. 3. An additional camping fee of $1 for each pet accompanying a camping party.

27.01(10)(g)4. 4. An additional camping fee of $1 per night per camping party for a Friday, Saturday or Sunday night.

27.01(10)(h) (h) Increased camping fees. In addition to its authority under par. (f), the department shall determine which state campgrounds are located in areas where local market conditions justify the establishment of higher camping fees to be charged by the department. For these state campgrounds, the department shall promulgate rules to establish higher camping fees to be based on the applicable local market conditions.

27.01(11) (11) Campground reservation system.

27.01(11)(a)(a) Authorization. The department may establish and operate a campground reservation system for state campgrounds in state parks, state forests and other lands under the department's supervision and control. The department may participate with owners of private campgrounds in a cooperative reservation system.

27.01(11)(b) (b) Rules. The department shall promulgate rules for the operation of the campground reservation system. The rules shall include all of the following:

27.01(11)(b)1. 1. The authority to refuse to accept campground reservation applications before a certain date or to treat applications received before that date as if they had been made on that date.

27.01(11)(b)2. 2. The authority to give reservations for each year until all of the available sites in a campground that are open for reservations for a given date have been reserved.

27.01(11)(c) (c) Reservation fee. A reservation fee sufficient to equal the estimated cost of administering the system shall be charged.

27.01(11)(cm) (cm) Contracts. The department may enter into a contract with another party to operate the campground reservation system that the department establishes under par. (a).

27.01(11)(cr) (cr) Contracts; distribution of fees. A contract entered into under this paragraph shall require that the department retain $1 of each reservation fee collected. Under the contract the other party shall be required to do either of the following:

27.01(11)(cr)1. 1. Remit the entire amount of each reservation fee it collects to the department. The department shall credit to the appropriation under s. 20.370 (1) (er) for payment to the party all but $1 of each fee remitted.

27.01(11)(cr)2. 2. Remit $1 of each reservation fee it collects to the department.

27.01(11)(i) (i) Cooperation with tourism. The department of natural resources and the department of tourism shall work jointly to establish an automated campground reservation system.

27.01(12) (12) Legal counsel. A representative of the department of justice designated by the attorney general shall act as legal counsel for said department of natural resources, both in proceedings and litigation, and in giving advice and counsel. The respective district attorneys of the county or counties where said park is or shall be located shall prosecute all violations of this section occurring within their respective counties as provided in s. 26.18.

27.01(13) (13) Police supervision. The department shall have police supervision over all state parks, and its duly appointed wardens or representatives in charge of any state park may arrest, with or without warrant, any person within such park area, committing an offense against the laws of the state or in violation of any rule or regulation of the department in force in such state park, and deliver such person to the proper court of the county wherein such offense has been committed and make and execute a complaint charging such person with the offense committed. The district attorney of the county wherein such offense has been committed shall appear and prosecute all actions arising under this subsection.

27.01(15) (15) Certain types of campsites.

27.01(15)(a)(a) In this subsection:

27.01(15)(a)1. 1. "Rustic state park campsite" means a state park campsite in a campground that meets all of the requirements that are promulgated by rule by the department for campgrounds that do not provide modern facilities such as electrical receptacles, flush-type toilets and showers.

27.01(15)(a)2. 2. "State park campsite" means a campsite that is located in a state park.

27.01(15)(b) (b) The number of state park campsites with electric receptacles shall be maintained by the department so that all of the following apply:

27.01(15)(b)1. 1. No more than 30 percent of all state park campsites in the state have electric receptacles.

27.01(15)(b)2. 2. No more than 50 percent of the state park campsites in any one state park have electric receptacles.

27.01(15)(b)3. 3. No less than 25 percent of all state park campsites in the state are rustic state park campsites.

27.01(16) (16) Procedure required for alteration of a Perrot State Park entrance.

27.01(16)(a)(a) The department may not alter any entrance to Perrot State Park after January 1, 2005, that will result in any change in the access to or egress from that state park unless the department receives approval under par. (b) from the town that has jurisdiction over the road on which the entrance is located.

27.01(16)(b) (b) The department shall request approval for the alteration of an entrance to Perrot State Park from the town that has jurisdiction over the road on which the entrance is located. The department shall file written notice with the clerk of the town of the department's intent to alter the entrance. The notice shall include a request for the town's approval of the alteration and the reasons for the proposed alteration. The town board shall hold a public hearing within 60 days after receipt of the department's notice. The town board shall provide a class 3 notice of the time and place that the board will consider the department's request. The town's notice shall contain a statement of the entrance that is being considered for alteration, the reasons provided by the department for that alteration, and a scale map of the area around that park entrance. The town board shall hold a public hearing at the time and place stated in the notice before taking any action on the department's request. The department and other interested parties may testify at the hearing. Within 30 days after the hearing, the town board shall provide the department with written notification of the board's decision regarding the alteration.

27.01(17) (17) Limited golf cart use. The department shall permit the use of golf carts by persons age 16 and over in Governor Tommy G. Thompson Centennial State Park and the Peshtigo River State Forest. The department shall promulgate a rule that specifies when and where golf carts may be used in the state park and the state forest. The rule shall allow golf carts to be used for at least the same hours and in at least the same places as golf carts were used in the state park and the state forest before they were acquired by the state.

27.01(18) (18) Alcohol sales in Peninsula State Park. The department shall allow a person with whom it contracts for the operation of a golf course or a golf clubhouse in Peninsula State Park to sell alcohol beverages on the golf course or in the golf clubhouse and shall allow users of the golf course or golf clubhouse who are at least 21 years of age to possess and consume those alcohol beverages. In the contract described under this subsection, the department may impose restrictions on the sale of alcohol beverages that are consistent with the restrictions imposed upon Class "B" licensees and "Class B" licensees under ch. 125.

27.01 History History: 1971 c. 125, 215, 326; 1973 c. 90 s. 538; 1973 c. 245; 1975 c. 365 s. 62; 1977 c. 29, 71, 424; 1979 c. 34, 175; 1981 c. 20, 343; 1983 a. 19; 1983 a. 27 ss. 644 to 674, 2202 (38); 1983 a. 325; 1985 a. 29, 125; 1987 a. 27, 277, 295, 399; 1989 a. 31, 56, 213, 359; 1991 a. 39, 269; 1993 a. 16, 213; 1995 a. 27, 312, 391; 1997 a. 27, 248; 1999 a. 9, 83; 2001 a. 16; 2005 a. 25, 94; 2007 a. 20, 165; 2009 a. 28, 54, 70, 302; 2011 a. 168; 2013 a. 6, 20; s. 35.17 correction in (18).



27.011 Copper Culture Mounds State Park.

27.011  Copper Culture Mounds State Park. The department of natural resources shall accept a grant of lands in the city of Oconto, Oconto County, and shall develop and maintain it as a state park to be known as Copper Culture Mounds State Park.

27.011 History History: 1973 c. 333.



27.014 Liability of vehicle owners.

27.014  Liability of vehicle owners.

27.014(1c) (1c)  Definition. In this section, with respect to a vehicle that is registered, or is required to be registered, by a lessee of the vehicle under ch. 341, "owner" means the lessee of the vehicle.

27.014(1m) (1m) Liability.

27.014(1m)(a)(a) If the department finds a vehicle in a vehicle admission area, as defined in s. 27.01 (7) (a) 3., that does not have a valid receipt affixed to it or otherwise displayed as authorized under s. 27.01 (7) (e) and the department cannot locate the operator of the vehicle, the owner of the vehicle shall be presumed liable for a violation of s. 27.01 (7) (b).

27.014(1m)(b) (b) Notwithstanding par. (a), no owner of a vehicle involved in a violation of s. 27.01 (7) (b) may be convicted under this section if the person who, at the time of the violation, is operating the vehicle or who has the vehicle under his or her control has been convicted for the violation under par. (a) or s. 27.01 (7) (b).

27.014(1m)(c) (c) Service may be made by certified mail addressed to the vehicle owner's last-known address.

27.014(2) (2) Defenses. The following are defenses to the imposition of liability under sub. (1m):

27.014(2)(a) (a) That a report that the vehicle was stolen was given to the department before the violation occurred or within a reasonable time after the violation occurred.

27.014(2)(b) (b) If the owner of the vehicle provides the department with the name and address of the person operating the vehicle or having the vehicle under his or her control at the time of the violation and sufficient information for the department to determine that probable cause does not exist to believe that the owner of the vehicle was operating the vehicle at the time of the violation, then the owner of the vehicle shall not be liable under sub. (1m) or s. 27.01 (7) (b).

27.014(2)(c) (c) If the vehicle is owned by a lessor of vehicles and at the time of the violation the vehicle was in the possession of a lessee, and the lessor provides the department with the information required under s. 343.46 (3), then the lessee and not the lessor shall be liable under sub. (1m) or s. 27.01 (7) (b).

27.014(2)(d) (d) If the vehicle is owned by a dealer, as defined in s. 340.01 (11) (intro.) but including the persons specified in s. 340.01 (11) (a) to (d), and at the time of the violation the vehicle was being operated by or was under the control of any person on a trial run, and if the dealer provides the department with the name, address and operator's license number of the person operating the vehicle, then that person, and not the dealer, shall be liable under sub. (1m) or s. 27.01 (7) (b).

27.014 History History: 1995 a. 27; 1997 a. 27.



27.016 State parks and forests grant program.

27.016  State parks and forests grant program.

27.016(1) (1) In this section:

27.016(1)(a) (a) "Endowment fund" means an endowment, trust or other segregated fund for the benefit of a specific state park, southern state forest or state recreation area.

27.016(1)(b) (b) "Friends group" means a nonstock, nonprofit corporation described under section 501 (c) (3) or (4) of the Internal Revenue Code and exempt from taxation under section 501 (a) of the Internal Revenue Code that is organized to raise funds for state parks, state forests or state recreation areas.

27.016(1)(c) (c) "Southern state forest" means a state forest that is located within the region specified in s. 25.29 (7) (a).

27.016(2) (2)

27.016(2)(a)(a) The department shall establish a grant program under which friends groups that qualify under par. (b) may receive matching grants for the operation and maintenance of state parks, southern state forests or state recreation areas.

27.016(2)(b) (b) To qualify for a grant under this section, a friends group shall have established an endowment fund for the benefit of a state park, a southern state forest or a state recreation area and shall have entered into a written agreement with the department as required by the department by rule.

27.016(3) (3) The department shall promulgate rules to establish criteria to be used in determining which friends groups and which activities related to the maintenance or operation of state parks, southern state forests or state recreation areas are eligible for these grants.

27.016(4) (4) The department may not expend more than $30,000 as grants under this section for a given friends group, state park, southern state forest or state recreation area in a fiscal year.

27.016(5) (5) The amount of a grant under this section shall equal 50% of the amount of matching funds that are provided by the friends group for the grant. A friends group may only use the interest generated by the endowment fund for purposes of providing the matching funds. The matching funds and the grant may be used only for the operation and maintenance of the state park, southern state forest or state recreation area that the endowment fund was established to benefit.

27.016(6) (6) Annually, on or before January 1, the department shall review all applications received under this section in the previous year and shall make the grants that it approves from the appropriation under s. 20.370 (1) (eq). If insufficient funds are available to pay all approved grants, the board shall prorate the available funds among the applicants in proportion to the approved grant amounts.

27.016(7) (7) Beginning in fiscal year 1996-97 and for each fiscal year thereafter, any moneys not encumbered or expended for grants under sub. (6) from the appropriation under s. 20.370 (1) (eq) may be used by the department for the operation and maintenance of the state parks, of the southern state forests and of state recreation areas.

27.016 History History: 1995 a. 27; 1997 a. 313.



27.019 Rural planning.

27.019  Rural planning.

27.019(2)(2)  Definition. "Rural planning" as used in this section means planning for the health, general welfare, and amenity of the settler; planning for the establishment of the best possible transportation facilities; planning for the creation and development of the most logical community centers where country people can come together for social and business relations; planning for the setting aside of country parks, recreation fields, county fairgrounds, community woodlands, places of local and historic interest, and for the reservation of land for public uses along river fronts, lake shores, fine outlooks from hilltops, and for the preservation of our native landscape.

27.019(3) (3) Department of agriculture, trade and consumer protection, duty. The department of agriculture, trade and consumer protection shall stimulate interest and disseminate information along lines of rural planning and shall cooperate with county rural planning committees in carrying out their duties as provided by sub. (7).

27.019(4) (4) County committee. In each county there shall be a county rural planning committee. The committee shall consist of the chairperson of the county board and the chairperson of the county highway committee, and 2 others, to be appointed by the chairpersons every 4 years for a term of 4 years and until a successor is elected and qualified. Terms of appointed members expire on July 1. The chairperson of the county board shall be chairperson of the committee.

27.019(6) (6) Expenses. Elected members shall be freeholders of the county and have a general interest in and knowledge of rural planning. All members shall be reimbursed by the county for their actual and necessary expenses incurred while acting as members of such committee. The county board may set a per diem for such members for days attended at committee meetings or spent in the interests of rural planning and, in counties where the rural planning committee operates a county park or parks which bring a financial return to the county, the county board may provide a salary for the secretary of the rural planning committee.

27.019(7) (7) Duties. The county rural planning committee shall:

27.019(7)(a) (a) Keep itself informed of the progress of rural planning in this and other counties.

27.019(7)(b) (b) Report to the county, town or village boards upon the architectural design of any public building or bridge, the geographical location of community centers, the location or design of any statue or memorial, works of art and mural decorations in public buildings when such are proposed, to the end that such matters may be made in the highest degree effective, permanent, dignified and fitting through proper design, form and situation.

27.019(7)(c) (c) Advise regarding the planting and protection of trees, shrubs and flowers along all highways within the county to the end that they shall be so located as not to interfere with the maintenance of said highway, and that only trees, shrubs and flowers native to Wisconsin be used for this purpose.

27.019(7)(d) (d) Consider and provide for the establishment of community parks and woodlands, proportioned and situated so as to provide ample and equal facilities for the establishment of community parks and residents of the county.

27.019(7)(e) (e) Propose to the county board the setting aside of places of historic interest and the protection and preservation of unique and picturesque scenery along rivers, lakes and streams, or other scenery or features remarkable, to the end that they may be continued and preserved.

27.019(7)(f) (f) It may under the direction of the county board, operate a county park or parks for tourist camping and general public amusement, and may establish fees, concession privileges and grants and employ such help as is needed to operate the park or parks for the best county interests. The county board shall establish rules and regulations governing the conduct and behavior of patrons in and on any such park and shall provide for penalties for infractions of these rules and regulations. When such parks have bathing beaches in connection with them, the county board shall make rules and regulations governing the operation of motor boats in or near such beaches, and provide penalties for infraction of such rules and regulations. The board shall also establish rules, regulations and penalties for infractions thereof, for all roads in county parks and all such roads shall be part of the county highway system.

27.019(8) (8) Reports to county board. The county board may call upon such committee to report with recommendations upon any matter relating to rural planning, and such committee shall make its report within 30 days after such request is made unless a longer or shorter period is specified. But such committee may at any time, on its own motion, make recommendations on any phase of rural planning to the county board.

27.019(9) (9) Committee secretary; planning experts. Such committee with the consent of the county board may appoint as secretary a person of skill and experience in rural development and may with the consent of such board employ consulting rural planning experts for the making of plans or maps of the county or any portion thereof showing location, design or treatment of proposed projects referred to in this section, as occasion may require.

27.019(10) (10) Acquisition of land. Any county in which there does not exist a county park commission acting through its rural planning committee may acquire by gift, grant, devise, donation, or purchase, condemnation or otherwise, with the consent of the county board, a sufficient tract or tracts of land for the reservation for public use of river fronts, lake shores, picnic groves, outlook points from hilltops, places of special historic interest, memorial grounds, parks, playgrounds, sites for public buildings, and reservations in and about and along and leading to any or all of the same, and to develop and maintain the same for public use.

27.019(11) (11) Enforce highway littering law. Such committee shall work out plans to enforce the provisions of s. 287.81 (2) (a) and (2m) prohibiting the depositing of solid waste on or along highways.

27.019(12) (12) Cooperation of state departments. The department of agriculture, trade and consumer protection, the department of administration, the department of natural resources and the agricultural extension division of the University of Wisconsin shall cooperate with the several county rural planning committees in carrying out this section.

27.019(13) (13) County rural planning committee, when unnecessary. Any county wherein there exists a county park board and any county which shall create a park commission under s. 27.02 shall not create a county rural planning committee but in such county the county park board or commission shall exercise and be possessed of all the powers and duties imposed upon the county rural planning committee by this section.

27.019 History History: 1977 c. 29 s. 1650m (4); 1979 c. 32, 110; 1983 a. 192; 1989 a. 335; 1995 a. 27 s. 1510b; Stats. 1995 s. 27.019; 1995 a. 227; 2009 a. 368.

27.019 Annotation The mill annual tax levy limitations set forth in s. 27.06 apply when county parks are operated by a county park commission, pursuant to s. 27.02 or a county board committee to which the functions and duties of a park commission have been transferred but not when county parks are operated under the express provisions of s. 27.015 [now s. 27.019]. 60 Atty. Gen. 124.



27.02 County park commission, appointment, term, oath.

27.02  County park commission, appointment, term, oath.

27.02(1)(1) Except as provided under sub. (2), in every county with a population of at least 150,000, but less than 500,000, and in any other county with a population of less than 150,000 wherein the county board has by resolution provided for a county park commission subject to ss. 27.02 to 27.06, the chairperson of the county board shall appoint a county park commission consisting of 7 members, any number of which may be members of the county board. The appointments shall be made in writing and filed in the office of the county clerk. The term of each member, except county board members, is 7 years following July 1 of the year in which the appointment is made and until the appointment and qualification of a successor, except that the first 7 members shall be appointed respectively for such terms that on July 1 in each of the 7 years following the year in which they are appointed the term of one member will expire. After the original appointments one commissioner shall be appointed annually in the month of June to succeed the member whose term will expire on July 1 following, except that in counties with a population of at least 150,000 but less than 500,000 the members shall be elected by the county board of supervisors. The term of any park commissioner appointed to the commission while serving as a county board member shall end when the commissioner's membership on the county board terminates, unless thereafter reappointed to the commission.

27.02(2) (2) In any county with a county executive or county administrator except a county with a population of less than 150,000 which has not by resolution provided for a county park commission subject to ss. 27.02 to 27.06 or except any county exercising power under s. 27.075, the county park commission shall consist of 7 members appointed by the county executive or county administrator, subject to confirmation by the county board. The term of office for such members shall be as provided by sub. (1). A member of the commission appointed under this subsection may be removed by the county executive or county administrator for cause.

27.02(3) (3) Each of said commissioners shall take and file the official oath.

27.02 History History: 1971 c. 209; 1983 a. 192; 1985 a. 29.

27.02 Annotation The mill annual tax levy limitations set forth in s. 27.06 apply when county parks are operated by a county park commission, pursuant to s. 27.02 or a county board committee to which the functions and duties of a park commission have been transferred but not when county parks are operated under the express provisions of s. 27.015 [now s. 27.019]. 60 Atty. Gen. 124.

27.02 Annotation A city may not delegate its powers under ss. 27.08 and 27.09 to a county park commission created under s. 27.02. 61 Atty. Gen. 229.



27.03 Organization.

27.03  Organization.

27.03(1)(1) Within 30 days after their appointment and qualification the said commissioners shall convene at the courthouse and perfect an organization; and thereupon such park commission shall have the usual powers of such bodies in addition to those hereinafter enumerated, shall use a common seal, make bylaws and choose annually from its members all necessary officers.

27.03(2) (2) In any county with a county executive or a county administrator, the county executive or county administrator shall appoint and supervise a general manager of the park system. The appointment shall be subject to confirmation by the county board unless the county board, by ordinance, elects to waive confirmation or unless the appointment is made under a civil service system competitive examination procedure established under s. 59.52 (8) or ch. 63. In any county with a population of 500,000 or more, the general manager of the park system shall be in the unclassified civil service and is subject to confirmation by the county board unless the county board, by ordinance, elects to waive confirmation.

27.03(3) (3) The county board shall provide suitable offices where the maps, plans, documents, and records of the commission shall be kept, subject to public inspection at all reasonable hours and under such reasonable regulations as it may prescribe.

27.03 History History: 1973 c. 262; 1981 c. 217; 1985 a. 29; 1995 a. 201.



27.04 Preliminary survey.

27.04  Preliminary survey.

27.04(1)(1) Except as provided under sub. (1m), the commission shall make a thorough study of the county with reference to making reservations and acquisitions of lands therein for public uses, the improvement of such lands for parks, playgrounds, forest reservations, parkways and boulevards; make surveys, lay out maps, other plans and maps of a comprehensive county park system, and a county system of streets and parkways, including contiguous land of whatever shape or area designed to be ultimately used, in whole or in part, for highways, or, in whole or in part, for parkways; gather such further information in relation thereto as it deems useful and report the same to the county board. It shall make such other or further reports as may be requested by the county board. In making such studies, surveys and obtaining such information, and in making such reports, the commission shall give consideration, among other matters, to the health, comfort, enjoyment and general welfare of the people of the county, to the protection of streams, lakes and pools from pollution, to the use by the public of lakes, pools and the banks thereof, to the reforestation for public use and enjoyment of tracts of land, to the conservation of flooded areas, and to the preservation of places of natural beauty and of historic or scientific interest.

27.04(1m) (1m) Any general manager appointed under s. 27.03 (2) shall have the administrative powers and duties prescribed for the commission under sub. (1).

27.04(2) (2) The county board thereafter may by ordinance adopt the plans proposed by the commission or general manager for such comprehensive county park system, or for such a county system of streets and parkways, in whole or in part, and with such changes or modifications as it deems necessary, and may subsequently alter, change, enlarge, extend or modify the same in any respect deemed necessary.

27.04 History History: 1985 a. 29.



27.05 Powers of commission or general manager.

27.05  Powers of commission or general manager. The county park commission, or the general manager in counties with a county executive or county administrator, shall have charge and supervision of all county parks and all lands acquired by the county for park or reservation purposes. The county park commission or general manager, subject to the general supervision of the county board and regulations prescribed by the county board, except as provided under s. 27.03 (2), may do any of the following:

27.05(1) (1) Lay out, improve, maintain and govern all county parks and open spaces.

27.05(1g) (1g) Provide by contract with sanitary districts, counties, towns, cities or villages, subject to the approval of the county board of supervisors, or in any other manner, for the disposal of sewage arising from the use of county parks and take all action necessary to prevent the pollution of park or parkway areas or any portion thereof by sewage emanating from upland areas.

27.05(1m) (1m) Lay out, determine and prescribe building lines along, grade, construct, improve and maintain roads, parkways, boulevards and bridges in county parks or connecting county parks with any other parks or open spaces or with any municipality in the county, using methods and materials that it considers expedient.

27.05(1s) (1s) Make rules for the regulation of the use and enjoyment of the county parks and open spaces by the public.

27.05(2) (2) Accept, in the name of the county, grants, conveyances and devises of land and bequests and donations of money to be used for park purposes.

27.05(3) (3) Acquire, in the name of the county, by purchase, land contract, lease, condemnation, or otherwise, with the approval and consent of the county board, such tracts of land or public ways as it deems suitable for park purposes; including lands in any other county not more than three-fourths of a mile from the county line; but no land so acquired shall be disposed of by the county without the consent of said commission, and all moneys received for any such lands, or any materials, so disposed of, shall be paid into the county park fund hereinafter established.

27.05(4) (4) Acquire in the name of the county by purchase, land contract, lease, condemnation or otherwise, with the approval and consent of the county board, such tract or tracts of land as it deems necessary for the purpose of providing a suitable and convenient place and station upon which airplanes and aircraft generally may land, be cared for, and make flight from; and improve and provide such place with the necessary hangars, and equipment for same; and said county park commission or county park manager further may let, lease or have such lands or station, and make such charge therefor, as they deem proper and advisable; provided, however, that any such lands so acquired, leased or used for such purpose shall not be leased or let, exclusively, to any person, but proper provision in any such use, lease or letting, shall be made for use, by others who may desire to use same; and for the purpose herein specified said county park commission or county park manager may appropriate and use from and out of the county park funds, and the county board of supervisors may appropriate and use from and out of the funds of the county, such sum or sums as may be severally or jointly sufficient to pay for such lands and improvements; and all rents, charges and income received from said lands and the use thereof shall belong to and be paid into the county park fund herein established.

27.05(5) (5) Plant, transplant, remove, trim, spray and otherwise care for and protect all trees and shrubs on or in that part of every road, parkway and boulevard which it has laid out pursuant to this section, lying between the lot line and the curb, or in the center or side plots in all boulevards and parkways.

27.05(6) (6) Let, lease or grant the use of such part or portion of the park lands now owned or hereafter acquired as to it shall seem reasonably necessary, convenient or proper to agricultural and other societies of similar nature for agricultural and industrial fairs and exhibitions and such other purposes as tend to promote the public welfare. All fences and buildings constructed and other improvements made on such lands by societies using the same shall be constructed and made according to plans submitted to, and approved by the county park commission or county park manager, and shall be the property of the county. The county board may appropriate money for and construct buildings and make improvements on any such lands so used in the same manner and to the same extent as provided by s. 59.56 (14) (a) to (c).

27.05(7) (7) Investigate the pollution of streams and lakes wholly or partially within the jurisdiction of each county, by sewage, industrial waste, fertilizers or other probable cause of water pollution and engage in weed control and treatment or any other treatment in order to provide clean, clear water in such lakes and streams. In connection with the exercise of such powers and duties the county park commission or county park manager may conduct investigations, by authorized agents enter upon any lands and buildings in the county at reasonable hours, subpoena witnesses, administer oaths, take testimony, make findings, and report such findings to the county board of supervisors of such county. Each county may join with, cooperate or contract with other counties or municipalities to provide for pollution control or weed control and treatment of lakes and streams wholly or partially within such county.

27.05(8) (8) Have complete and exclusive jurisdiction and control over the improvement and maintenance of that portion of any public alley, street or highway which has heretofore been, or hereafter may be, by consent of the governing body of the town, city or village wherein such alley, street or highway is located, made a part of the county park or parkway system. The installation of privately owned utilities in such portion of said public alley, street or highway shall be made subject to the approval of said county park commission or county park manager; sewers, water mains or other municipally owned utilities or facilities may be installed and maintained by the governing body of the municipality in which such portion of said alley, street or highway is located, upon 5 days' notice in writing to said county park commission or county park manager, which notice shall specify the type of utility to be installed and have plans thereof attached, and provided that the town, city or village shall restore as nearly as practicable to its prior condition any surface, subsurface or structures located above or below the ground that may be disturbed by said installation or maintenance.

27.05 History History: 1985 a. 29 ss. 650, 3200 (56); 1993 a. 246; 1995 a. 201; 1999 a. 83.

27.05 Annotation Although counties may charge reasonable fees for the use of facilities in their county parks, they may not charge such fees only to out-of-state residents while allowing all Wisconsin residents to utilize such facilities free of charge simply because outdoor recreation program funds are involved. Such action would create an arbitrary and unreasonable distinction based on residence and unconstitutionally deny residents of other states equal protection of the laws. 60 Atty. Gen. 18.

27.05 Annotation A county has full power and control over county park lands even though they are located within the limits of a city. 60 Atty. Gen. 282.

27.05 Annotation The practice of a county park commission, in granting free or complimentary season golf passes for the use of the county-owned and operated golf course to elected county officials and certain appointed county officials, is in excess of the authority of the commission when the practice cannot be shown to serve any identifiable public purpose. 63 Atty. Gen. 213.



27.06 Mill-tax appropriation.

27.06  Mill-tax appropriation. The county board may annually, at the same time that other county taxes are levied, levy a tax upon the taxable property of such county for the purchase of land and the payment of expenses incurred in carrying on the work of the park commission. In every county having a population of 500,000 or more, the county park commission shall be subject to s. 59.60.

27.06 History History: 1975 c. 78, 200, 422; 1995 a. 201.

27.06 Annotation The mill annual tax levy limitations set forth in s. 27.06 apply when county parks are operated by a county park commission, pursuant to s. 27.02, et seq., or a county board committee to which the functions and duties of such commission have been transferred but not where county parks are operated under the express provisions of s. 27.015 (now 27.019). Annual taxes levied to pay principal and interest on county indebtedness incurred under ch. 67 for park purposes must be included within the mill limitation set forth in s. 27.06. Proceeds from the sale of part of a county park may be used for capital improvements in county parks in addition to a maximum annual levy under s. 27.06. 60 Atty. Gen. 124.



27.065 County parks and parkways.

27.065  County parks and parkways.

27.065(1) (1)  Land acquisition.

27.065(1)(a)(a) The county board of any county which shall have adopted a county system of parks or a county system of streets and parkways, pursuant to s. 27.04, may acquire the lands necessary for carrying out all or part of such plan by gift, purchase, condemnation or otherwise; provided, however, that no lands shall be acquired by condemnation unless and until the common council of the city or the board of trustees of the village or the board of supervisors of the town wherein such land is situated shall consent thereto. The cost of acquiring such lands by purchase or condemnation may be paid in whole or in part by the county or by the property to be benefited thereby, as the county board shall direct but in no case shall the amount assessed to any parcel of real estate exceed the benefits accruing thereto; provided, that no assessment for paying the cost of acquiring lands may be levied or collected against the property to be benefited until the governing body of the city, village or town where such lands are located has by resolution determined that the public welfare will be promoted thereby. Title to all lands acquired hereunder shall be an estate in fee simple.

27.065(1)(b) (b) Before instituting condemnation proceedings or purchasing lands to be paid for in whole or part by assessment of benefits, the county board shall specify in general terms the land to be so acquired and shall refer the same to the county park commission, except that in counties with a county executive or county administrator, the referral shall be to the general manager. The commission or general manager shall thereafter make a report to the county board, giving a particular description of each lot, parcel or subdivision of land to be thus acquired, together with the opinion and recommendations of the commission or general manager upon the matter of acquiring such lands. Thereafter the county board may, by resolution, determine whether or not such lands shall be acquired by condemnation proceedings or otherwise.

27.065(2) (2) Condemnation.

27.065(2)(a)(a) Whenever lands for a county system of parks or parkways are being condemned in accordance with this section, ch. 32, relating to eminent domain with relation to the acquisition of lands for streets, applies to the acquisition of lands for streets and parkways by the county board, excepting that in cases where the whole or any part of the cost of acquiring such lands is to be paid by special assessments the board by resolution may determine that such assessments may be paid in one or more equal annual installments, together with a rate of interest upon the unpaid principal, which interest shall not exceed 6%. Any person whose lands are taken or against whose lands assessments for benefits or damage are made, may appeal from the award of the commissioners to the circuit court of the county as prescribed by s. 32.05 (11). If it appears to the condemnation commissioners or to the court that the public interest will be served by changing the boundaries or increasing or decreasing the amount of land to be acquired, the court or commissioners may so notify the county board, and the condemnation petition filed by the board may be so altered, changed or amended by resolution of the board. Notice may be given and new parties brought in as provided in s. 32.14.

27.065(2)(b) (b) When any assessment of benefits and damages is made in condemnation proceedings the commissioners shall file a copy of their final report in the office of the clerk of the circuit court of the county and also with the county clerk. The county clerk shall thereupon prepare a list of special taxes to be entered in the tax roll on account thereof, which list shall have set opposite each description against which benefits not offset by damages or an excess of benefits over damages shall have been assessed, the amount of such benefits or excess, which amount shall be levied upon the land described as a special tax and be collected the same as other taxes for county purposes. The amount thereof shall be certified by the county clerk with other state and county taxes and charges, to the clerks of the cities, towns or villages within which the property is located, and the clerks of the respective cities, towns or villages, at the time of making out the next tax roll, shall levy the same on the land described as a special tax to be collected the same as other taxes. The first installment shall include a proportionate part of the principal of the special assessment, together with interest on the whole assessment at the rate fixed by the county board, from the date when the county shall have obtained the right to possession of the land condemned. Payment of the amount of damages awarded to any owner by the commissioners shall be made to such owner regardless of benefits assessed against other lands of the same owner.

27.065(2)(c) (c) The cost of condemnation shall be paid out of the general or contingent county fund, except where a special fund therefor shall have been provided.

27.065(2)(d) (d) For the purpose of anticipating the collection of special assessments on account of such acquisition and after the assessments have been determined the county board may provide that the amount thereof may be paid with certificates against the parcels of real estate so benefited, or in special improvement bonds, or from the proceeds of the sale of such bonds, or that payments may be made part in certificates, part in cash and part in special improvement bonds, and the manner of issuing, the form and content of such certificates and bonds shall be governed by subs. (7) to (12) so far as applicable. The special assessment bonds issued hereunder may contain a general description of the lands against which assessments have been made to pay the cost of acquisition.

27.065(2)(e) (e) The county board may provide for the payment out of the county treasury of all or any portion of the special assessments theretofore levied pursuant to this section and not yet due, and in such event shall, upon verified application, refund to the persons who have made prepayment of such assessments the proportionate amounts of such prepayments.

27.065(3) (3) Parkways and streets, improve. The county board may improve all or any portion of the county's system of streets and parkways by causing the same to be leveled, graded, paved or improved in any other manner, and sidewalks, curbs or gutters or either installed, cause water and sewer mains and laterals, and lighting mains and fixtures, fences, bridges, culverts, viaducts and flood control dams erected and constructed therein, and cause the parkway portions thereof to be planted, seeded or sodded. The county board may establish the grade of all streets and parkways in areas not already established and change and reestablish the same as it deems expedient. Whenever it shall change or alter the permanently established grade of any street or parkway, any person thereby sustaining damages to property owned on the affected street shall have a right to recover the damages in the manner set forth in this section. The grade of all streets and parkways shall be established and described and the adoption of such grades and all alterations thereof shall be recorded by the county clerk. No street or parkway shall be worked until the grade thereof is established and recorded in the office of the county clerk.

27.065(4) (4) Expense of improvement.

27.065(4)(a)(a) The expense of such work or improvement may be paid in whole or in part by the county or by the property to be benefited thereby, as the county board shall direct, but in no case shall the amount assessed to any parcel of real estate exceed the benefits accruing thereto by such improvement, and in no case shall any benefits be assessed except for grading, paving, sidewalk, curb, gutter, sewer or water mains or laterals, and in no case shall any assessment be made upon the real estate for any such work or improvement upon any established and existing road, street or highway until the governing board of the city, village or town in which said road, street or highway is located has by resolution determined that the public welfare will be promoted by such work and improvement.

27.065(4)(b) (b) Where sidewalks have been installed adjacent to private property, s. 66.0907 shall govern in respect to keeping said sidewalks in repair and free from snow, ice and obstructions; provided that the county board shall have the powers in said section vested in the common council, and the county highway committee shall have such powers as are in said section vested in the board of public works, and the word "city" shall mean the county. Where private homes are built upon lands abutting on any portion of a parkway and such houses face the parkway drive and said drive is the means of entrance to said lands, similar to any city street, then the responsibility for maintaining the area between the parkway drive and the private property lot line shall be that of the abutting property owner.

27.065(5) (5) Preliminary estimate; contract or noncontract work.

27.065(5)(a)(a) No such work or improvement shall be commenced by the county board until the county park commission except in counties with a county executive or county administrator, until the general manager, has made a preliminary estimate of the cost thereof and submitted the same, together with a proposed plan of such improvement showing the character and extent of the same to the county board. The county board may thereafter determine the character and extent of the improvements to be made. Such improvements may be made by contract or noncontract work as the county board shall determine. All contracts awarded under this paragraph shall be let by contract to the lowest responsible and reliable bidder. When the work required or directed to be let to the lowest responsible and reliable bidder, plans and specifications for the same containing a description of the work, materials to be used and such other matters as will give an intelligent idea of the work required, shall be prepared and filed with the county clerk for the inspection of bidders, together with a form of contract and bond, with sureties required, and the same shall be furnished to all persons desiring to bid on the work. All contracts shall be entered into in the name of the county and shall be executed and performed under the direction of the county board, except that in any county without a county executive or county administrator the county board may vest its county highway committee or the county park commission with authority to enter into such contracts and to have charge of the performance thereof. In any county without a county executive or county administrator, the county highway commissioner, under the direction of the county board, or the county highway committee or park commission, shall superintend such work.

27.065(5)(b) (b) In any county with a county executive or a county administrator, the county board may vest the county highway commissioner or the county park manager with authority to enter into contracts under par. (a) and to have charge of the performance thereof.

27.065(6) (6) Determination of benefits and damages; notice.

27.065(6)(a)(a) Before the county board shall change or alter any established grade or order any work to be done in any county system of streets or parkways at the expense in whole or in part of the real estate to be benefited thereby, it shall order the county highway commissioner to view the premises and determine the damages and benefits which will accrue to each parcel of real estate affected by such change or alteration of grade, the entire cost of the contemplated work or the improvement upon the street or parkway, the benefits and damages that will accrue to the several parcels of real estate thereby, and the amount that should be assessed to each parcel of real estate as benefits accruing thereto by such contemplated work or improvement.

27.065(6)(b) (b) The county highway commissioner shall make and file in the office of the county clerk and in the commissioner's own office duplicate reports showing the determinations required to be made by the commissioner under par. (a).

27.065(6)(c) (c) Notice shall be given by the county clerk that such report is on file and open for review at this office, and will be so continued for the space of 10 days after the date of such notice, and that on a day named therein, which shall not be more than 3 days after the expiration of said 10 days, the county highway commissioner or such committee of the county board as may be appointed by resolution therefor will be present and will hear all objections that may be made to such report.

27.065(6)(d) (d) Such notice shall be published as a class 2 notice, under ch. 985.

27.065(6)(e) (e) No irregularity in the form of such report nor of said notice shall affect its validity if it fairly contains the information required to be conveyed thereby.

27.065(6)(f) (f) At the time specified for hearing objections to said report, the county highway commissioner or the committee shall hear all parties interested, who appear for that purpose, reduce to writing all objections that may be made and all evidence that may be offered to sustain the same, and may review, modify and correct said report as they deem just, and thereupon a complete final report shall be made and filed by the county highway commissioner or the committee with the county clerk, together with all objections and evidence taken to sustain the same, and the proof of publication of said notice, as above specified, which shall be received in all cases as presumptive evidence of the facts therein stated.

27.065(6)(g) (g) No irregularity in the form of said report or manner of conducting the proceedings or in the proof of publication shall affect the legality of said report, unless it appears that the owners of the property affected by the proceedings were clearly misled by such irregularity and have not had an opportunity to be heard. At such hearing the county highway commissioner or any member of the committee may administer oaths as necessary when conducting such hearing.

27.065(6)(h) (h) The county clerk shall publish as a class 2 notice, under ch. 985, that said report is on file in the county clerk's office and that the county board will, at a meeting to be held at the time stated in the notice, consider said report and hear all objections that may be made thereto, and determine what proportion of the cost of the improvement, if any, shall be paid by the county. The county board may at such meeting confirm or correct such report or refer it back to the county highway commissioner or to its committee for further consideration.

27.065(6)(i) (i) Subject to the limitations hereinbefore mentioned the county board may determine the amount to be paid by the real estate as benefits on account of improvements of a street or parkway and the amount that should be paid by the county.

27.065(6)(j) (j) When the final determination has been reached by the county board, the county clerk shall publish as a class 2 notice, under ch. 985, that a final determination has been made as to the damages that will accrue to the real estate because of the change of an established grade or the benefits and damages to be assessed to the real estate in case of the proposed improvement.

27.065(6)(k) (k) The owner of any parcel of land affected by the county board's final determination as to damages who feels aggrieved thereby, may within 20 days after the date of the final determination appeal therefrom to the circuit court of the county in which the affected property is located, by causing a written notice of appeal to be served upon the county clerk, and by executing a bond to the county in the sum of $50, with 2 sureties, to be approved by the county clerk, and conditioned for the faithful prosecution of the appeal, and the payment of all costs that may be adjudged against the owner. The county clerk, in case such appeal is taken, shall file a brief statement of the proceedings had in the matter before the county board with its decision thereon, and shall transmit the same with all the papers in the matter to the clerk of the circuit court. Such appeal shall be tried and determined in the same manner as cases originally commenced in the circuit court; if the claimant recovers a greater sum than the claimant was allowed by the county board the claimant shall recover costs, otherwise the county shall recover costs. No appeal shall affect or delay the proceedings for making the improvement or any contract which may be entered into therefor, but a certificate or improvement bond, as the case may be, against the lot or parcel of real estate in question, for the amount of benefits assessed to that lot, shall be issued notwithstanding such appeal, and in case the appellant shall succeed, the difference between the amount charged in the certificate or bond so issued and the amount adjudged to be paid as benefits accruing to the parcel of real estate described in the certificate or bond shall be paid by the county.

27.065(6)(L) (L) The appeal given by par. (k) from the report of the county highway commissioner or committee of the county board, as confirmed by the county board, shall be the only remedy of the owner of any parcel of land or any person interested therein, for the redress of any grievance the person may have by the making of such improvement, or of the change of any established grade covered by said report, or of any assessment or tax levied on account thereof.

27.065(7) (7) Payment; certificates, bonds.

27.065(7)(a)(a) When under a plan for a county system of streets and parkways adopted by the county board pursuant to s. 27.04, any improvement is made and the cost is in whole or in part chargeable to the real estate to be benefited thereby, the county board may provide that the amount so charged may be paid with certificates against the parcels of real estate so benefited, or in special improvement bonds, or from the proceeds of the sale of such bonds, or that payments may be made part in certificates, part in cash, and part in special improvement bonds.

27.065(7)(b) (b) Such certificates or bonds shall be in such form and bear such interest not exceeding 6% per year as the county board may prescribe, shall be executed as provided in s. 67.08 (1) and may be registered under s. 67.09. They may be made payable to the bearer with interest coupons attached, and the county board may bind the county to make good deficiencies in the collection up to but not exceeding the principal and interest, at the rate fixed, and for the time specified, upon such terms and conditions as the county board may prescribe. If the county board makes good any such deficiencies the county shall become the owner of the certificate or bond and shall succeed to all the rights of such owner in addition to all other rights of the county provided by law in cases of delinquent taxes on lands.

27.065(8) (8) Certificates. Whenever any work or improvement chargeable in whole or in part to the property specially benefited has been completed and the same approved by the county board, the contractor or the county shall be entitled to the certificate therefor as to each parcel of land against which benefits shall have been assessed for the amount chargeable thereto. After the expiration of 9 months from the date of said certificate the same shall be conclusive evidence of the legality of all proceedings up to and inclusive of the issue thereof and it may be transferred by endorsement; provided, however, that this provision shall not affect any appeal from the final determination by the county board. If said certificates are not paid before October 15 in the year in which they are issued, the same may on or before the first day of November in each year, be filed with the county clerk, whose statement of special assessments which shall be paid in the next tax shall include an amount sufficient to pay said certificate with interest thereon at the rate provided in said certificate to the time when the county clerk is required to make return of delinquent taxes, and thereafter the same proceedings shall be had as in case of other taxes.

27.065(9) (9) County improvement notice; bonds.

27.065(9)(a)(a) As soon as the amount chargeable to the real estate under this section is finally determined, the county board shall cause a notice to be published as a class 1 notice, under ch. 985, in substantially the following form:

County Improvement Notice.

Notice is hereby given that under the plan for the county parkway system adopted by the county board, a contract has been (or is about to be) let (or noncontract work be done) for .... (describe the work and location), and that the expense of said improvement chargeable to the real estate has been determined as to each parcel of said real estate, and a statement of the same is on file with the county clerk. It is proposed to issue bonds chargeable only to the real estate to pay the special assessments, and such bonds will be issued covering all of said assessments, except in cases where the owners of the property file with the county clerk, within 30 days after the date hereof, a written notice that they elect to pay the special assessments or a part thereof on their property, describing the same, on presentation of the certificates.

27.065(9)(b) (b) After the expiration of said 30 days the county board may issue special improvement bonds covering all of the assessments except such as the owners have filed notices of election to pay as provided in this section. These bonds shall be executed as provided in s. 67.08 (1) and shall include a statement that they are chargeable to particular property, specifying against which parcels assessments have been made to pay the cost of improvement. This statement need not set forth the particular description of the property at length but shall be sufficient if it contains a reference to the record of such description in the office of the register of deeds of the county, and such particular description of all lands covered by said assessments shall be recorded in the office of the register of deeds of the county wherein said lands are situated in addition to being filed in the office of the county clerk.

27.065(9)(c) (c) Said bonds may be annual or semiannual interest coupon bonds or bonds that are registered under s. 67.09 without interest coupons, as the county board may direct, the total issue in each case shall be payable in annual installments for a period not exceeding 10 years from the date of issue, and shall draw interest at a rate not exceeding 6% per year, interest payable annually or semiannually, as the county board may direct; such bonds may be of such denomination as the county board shall determine and shall be sold at not less than par. The proceeds of the sale of such bonds shall be credited by the county treasurer to the special fund for the improvement of such streets or parkways, and may be paid to the contractor for such work when payment is due and the county board shall so direct, or the contractor may take such bonds as payment for work done with the permission of the county board.

27.065(9)(d) (d) The county clerk shall carefully prepare a statement of the special assessments on which the bonds were issued, and record the same, together with a copy of said bonds, in the clerk's office.

27.065(9)(e) (e) The county treasurer shall, out of the special fund hereby created for that purpose, pay the interest on and the principal of said bonds, as the same become due and charge the same to said fund.

27.065(9)(f) (f) In each year after the issuing of said bonds, until all of them are paid, the county clerk, in the clerk's certification of the state and county tax and charges to the clerks of the cities, towns or villages wherein the land covered by said bonds is located, shall include sufficient of the special assessment on each such parcel of land to pay the annual installment of the principal and interest of said special assessment, and this amount shall be extended on the tax roll for the year as a special tax on such property. Thereafter this tax shall be treated in all respects as any other county tax, and when collected the same shall be a special fund for the payment of such bonds and interest, and shall be used for no other purpose. The county treasurer shall, out of this special fund, pay the interest on and the principal of said bonds. Any bondholder or bondholders may redeem from any tax certificate, as fully as if owners of the land, under s. 75.01.

27.065(9)(g) (g) The county may advance or pay any funds required under this section or may purchase any such bonds and shall in such case be entitled to all the rights of any 3rd person in connection therewith, including the right to sell or otherwise dispose of such bonds.

27.065(9)(h) (h) Except as otherwise provided herein or inconsistent herewith, s. 66.0713 shall apply to certificates and bonds issued hereunder.

27.065(10) (10) Lien, foreclosure.

27.065(10)(a)(a) The special improvement bonds herein mentioned shall be equal liens against all lots, parts of lots or parcels of land against which special assessments have been made, without priority one over another, which liens shall take precedence of all other claims or liens thereon, except a lien under s. 292.31 (8) (i) or 292.81, and when issued shall transfer to the holders thereof all the right, title and interest of such county in and to the assessment made on account of the improvement mentioned therein and the liens thereby created, with full power to enforce the collection thereof by foreclosure in the manner mortgages on real estate are foreclosed. The time of redemption therefrom shall be fixed by the court, and a copy of the bond foreclosed may be filed as a part of the judgment roll in said action in lieu of the original thereof.

27.065(10)(b) (b) If within 90 days after the issuance of a tax certificate under s. 74.57, the amount to pay any installment of principal or interest shall not have been collected, the owner or owners of at least one-third in par value of the bonds issued on any single improvement may proceed in the name of that owner or names of those owners to collect the same by foreclosure thereof, and shall recover, in addition to the amount of said bonds and interest, all costs against the property of the party or parties in default.

27.065(10)(c) (c) The owner of any property covered by such bonds, or the holder of a lien thereon or other person interested in the property, may redeem the same at any time before judgment by paying to the county clerk the amount due against such property, together with 10% additional thereon, which shall be in full for all costs chargeable to such property in such action.

27.065(10)(d) (d) Any number of the holders of such bonds for any single improvement may join as plaintiffs in any such action, and any number of the owners of or other persons interested in the property covered by the assessment upon which such bonds are issued and on which they are a lien may be joined as defendants in any such action, and in case more than one action of foreclosure shall be commenced upon the bonds issued on account of a single improvement such actions may be consolidated. Any holders of bonds for the same improvement who do not join as plaintiffs may be made defendants and their rights adjudicated in the action.

27.065(10)(e) (e) Upon the commencement of any such action the plaintiff shall cause a notice thereof to be filed in the office of the county clerk and county treasurer, designating the particular property affected by such foreclosure; and thereafter no redemption of any such property from such assessments shall be had without payment of all costs theretofore accrued in such action except as hereinbefore provided.

27.065(11) (11) Limitation on action to restrain tax levy. Every action or proceeding to avoid any of the special assessments or taxes levied pursuant to the same, or to restrain the levy of such taxes, or the inclusion of lands in a tax certificate for the nonpayment of such taxes, shall be brought within 9 months from the end of the period of 30 days limited by the county improvement notice provided for in this section and not thereafter. This limitation shall cure all defects in the proceedings, and defects of power on the part of the officers making the assessment, except in cases where the lands are not liable to the assessment, or the county has no power to make any such assessment, or the amount of the assessment has been paid or a redemption made.

27.065(12) (12) Actions at law.

27.065(12)(a)(a) If in any action at law for the recovery of damages arising from a failure to make a proper assessment of benefits and damages, or failure to observe any provisions of law, or because of any act or defect in any proceeding in which benefits and damages are assessed, and in any action to set aside any special assessment against property for any purpose, or to set aside any special assessment certificate, special improvement bond or tax certificate based upon such special assessment, the court determines that such assessment is invalid by reason of a defective assessment of benefits and damages, or for any cause, it shall stay all proceedings in such action until a new assessment thereof is made as provided hereinafter; thereupon the proper county authorities shall proceed forthwith to make a new assessment of benefits and damages against the property of the plaintiff as required by law in the case of the original assessment, and the plaintiff shall have the same right to appeal from the new assessment as the plaintiff or the plaintiff's grantors would have had from the original assessment. If the validity of the new assessment is contested by the plaintiff, the court shall summarily try the matter and file an order sustaining or overruling the objection of the plaintiff. If the new assessments are held invalid, subsequent assessments may be made in like manner and similar proceedings resorted to, to determine the validity of such assessments. When the amount to be assessed against the plaintiff's property is finally determined by an assessment of benefits and damages, which the court holds to be valid, or when an appeal is taken, the court shall make an order, requiring the plaintiff to pay into the court for the benefit of the parties entitled thereto, the amount which should be justly assessed against the property in question; upon compliance with said order, judgment shall be entered for the plaintiff with costs. If the plaintiff fails to comply with such order the action shall be dismissed with costs.

27.065(12)(b) (b) Where, in any action mentioned in par. (a), a new assessment has been made which is valid so far as the regularity of the proceedings is concerned, but wherein the plaintiff may feel aggrieved by reason of the amount assessed for benefits and damages, such court shall upon the verified petition of the plaintiff, after notice of not less than 10 days, proceed with the hearing of said cause. It shall not be necessary for the plaintiff in any such action to appeal from such assessment of benefits and damages, but the court may proceed with the hearing and determination of the proper amount thereof, and render final judgment between the parties.

27.065(12)(c) (c) If any special improvement bonds issued pursuant to this section are held invalid, the county board may, as soon as the amount chargeable to the property benefited is finally determined by a new assessment, issue new special improvement bonds in lieu of such original bonds, to the holder thereof upon surrender of the same, for the amount of such new assessment remaining unpaid. Such new special improvement bonds shall be issued, enforced and collected in the manner prescribed in sub. (9). The excess in amount of such invalid special improvement bonds, if any, over such new bonds shall be paid by the county.

27.065(13) (13) Apportionment of assessment on land division.

27.065(13)(a)(a) Whenever in any proceeding under this section, whether for acquisition of land or improvement thereof, any tract of land which at the time of filing of the final assessment of benefits and damages is in one ownership and such tract or any portion thereof shall thereafter be divided or subdivided into 2 or more lots or parcels, either by recorded and filed plat or by conveyance duly recorded, and the special assessment of benefits against the original tract shall be outstanding, in installments or otherwise, the county highway committee, after notice and hearing as hereinafter provided, on verified written request of the owner of such original tract or the owner of any portion thereof shall apportion said assessment of benefits among the several lots or parcels into which the original tract or any portion thereof is divided or subdivided.

27.065(13)(b) (b) Upon receipt of any such verified written request the county highway committee forthwith shall set a time and place for hearing such request for an apportionment of said original assessment. Notice in writing of the time, place and nature of such hearing shall be sent by such committee, by registered mail, to the last-known address of each of the owners of any lot or parcel of land affected or to be affected by the requested apportionment, at least 10 days prior to the time set for such hearing. Such apportionment shall be made in an equitable manner so as to be consistent in method with the intent and purpose of the original assessment. The highway committee may engage the services of a disinterested and qualified real estate appraiser to assist the committee in making said apportionment and the owner making such written request shall pay a reasonable fee for the services of the appraiser in the amount fixed by the highway committee. The sum of the assessments apportioned to the several lots or parcels created from the original tract or any portion thereof shall not exceed the unpaid amount of the original assessment. The determination of said highway committee shall be final, unless, within 20 days after the filing of a certified copy of such determination with the clerk of the municipality wherein such land is situated, as hereinafter provided, the owner or owners of any lot or parcel of land affected by such determination shall commence an action in the circuit court of the county wherein such land is situated to set aside such determination. In any such action the owner or owners of any land affected by such determination and the county highway committee shall be named as parties defendant and the court may adjudicate an apportionment of the original assessment of benefits among the several lots or parcels into which said original tract or any portion thereof is divided or subdivided.

27.065(13)(c) (c) Upon the making of any determination apportioning any such assessment under this subsection, the county highway committee shall file a certified copy of the assessment with the county clerk of the county in which the land affected by the determination is situated. A copy of the county highway committee's determination apportioning any such assessment, certified by the chairperson of the committee or by the county clerk, may be recorded in the office of the register of deeds of the county in the same manner as conveyances of land. Within 10 days after the making of any such apportionment by the county highway committee, the county clerk shall file a certified copy of the apportionment with the clerk of the municipality in which the land is situated. Thereafter, the assessment as so apportioned shall be levied against each lot or parcel created by division of the original parcel or any portion thereof until the full amount of the apportioned assessment and interest thereon has been paid with the same force and effect as though the apportioned assessment had been levied against the lot or parcel when the original assessment was made. The lot or parcel shall be considered to be relieved from the lien of the original assessment except as to the amount of the assessment apportioned to the lot or parcel as provided in this subsection.

27.065(14) (14) Improved streets under supervision of commission. The system of streets and parkways acquired or improved hereunder shall thereafter be under the charge and supervision of and shall be maintained by the county park commission except in counties with a county executive or county administrator, by the general manager.

27.065(15) (15) Change in restricted use of land. Whenever any regulation, declared by law to be for public health, safety and welfare, shall have been or shall be made affecting the use of any lot or parcel of land against which a special assessment, or apportionment thereof, shall have been or shall be made under this section, any amendment, change or repeal of any such regulation to permit a less restricted use of any such lot or parcel of land shall require a three-fourths vote of the body authorized by law to make such amendment, change or repeal. No such amendment, change or repeal shall be effective unless, prior to the adoption thereof, notice by registered mail of the time and place of hearing on any such proposal shall have been given to the county park commission except in counties with a county executive or a county administrator, to the general manager, by the body authorized by law to make such amendment, change or repeal at least 10 days before the time set for any such hearing.

27.065 History History: 1979 c. 110 s. 60 (13); 1983 a. 24; 1985 a. 29, 176; 1987 a. 378; 1991 a. 316; 1993 a. 184, 246, 301, 453; 1995 a. 225, 227, 417; 1997 a. 27; 1999 a. 96; 1999 a. 150 s. 672; 2011 a. 260.



27.067 Penalties for damages in county parks.

27.067  Penalties for damages in county parks.

27.067(1) (1) No person may destroy any notices, posted by a county, or break, tear up or mar trees, vines, shrubs or flowers, dislocate stones or disfigure natural conditions within the boundaries of any county park.

27.067(2) (2) Any person who violates sub. (1) shall forfeit not more than $100.

27.067 History History: 1995 a. 391 ss. 13 to 15.



27.07 First class city option.

27.07  First class city option. Any city of the 1st class may, at its option, act under ss. 27.08, 27.09, 27.10, 27.11, 27.12 and 27.14 or any part thereof, or under any other law applicable to any such city of the 1st class.

27.07 History History: 1983 a. 192.



27.075 County exercise of municipal park powers.

27.075  County exercise of municipal park powers.

27.075(1)(1) The county board of any county with a population of less than 500,000 is hereby vested with all powers of a local, legislative and administrative character for the purpose of governing, managing, controlling, improving and caring for public parks, parkways, boulevards and pleasure drives; and to carry out these powers in districts which it may create for different purposes, or throughout the county, and for such purposes to levy county taxes, to issue bonds, assessment certificates and improvement bonds, or any other evidence of indebtedness. The powers hereby conferred may be exercised by the county board in any town, city or village, or part thereof located in such county upon the request of any such town, city or village, evidenced by a resolution adopted by a majority vote of the members-elect of its governing body, designating the particular park function, duty or act, and the terms, if any, upon which the same shall be exercised by the county board. Such resolution shall state whether the authority or function is to be exercised exclusively by the county or jointly by the county and the town, city or village, and shall also state that the exercise of such power by the county is in the public interest. Upon the receipt of the resolution, the county board may, by a resolution adopted by a majority vote of its membership, elect to assume the exercise of such authority or function, upon the terms and conditions set forth in the resolution presented by the town, city or village.

27.075(2) (2) The county board of any such county may, by a resolution adopted by a majority of its membership, propose to the towns, cities and villages located in such county, or any of them, that it offers to exercise such powers and functions therein in order to consolidate municipal park services and functions in said county. Such resolution shall designate the particular function, duty or act and the terms and conditions, if any, upon which the county board will perform the same. The powers conferred in sub. (1) and designated in such resolution may thereafter be exercised by the county board in each such town, city or village which shall accept such proposal by the adoption of a resolution by a majority vote of the members-elect of its governing body.

27.075(3) (3) After the adoption of resolutions by the county board, the county board shall have full power to legislate upon and administer the entire subject matter committed to it, and among other things, to determine, where not otherwise provided by law, the manner of exercising the power thus assumed.

27.075(4) (4) The town, city or village concerned may enter into necessary contracts with the county, and appropriate money to pay the county for the reasonable expenses incurred in rendering the park services assumed. Such expenses may be certified, returned and paid as are other county charges, and in the case of services performed pursuant to a proposal for the consolidation thereof initiated by the county board and made available to each town, city and village in the county on the same terms, the expenses thereof shall be certified, returned and paid as county charges; but in the event that each and every town, city and village in the county shall accept such proposal of the county board the expenses thereof shall be paid by county taxes to be levied and collected as are other taxes for county purposes. Said towns, cities and villages are vested with all necessary power to do the things herein required, and to do all things and to exercise or relinquish any of the powers herein provided or contemplated. The procedure herein provided for the request or acceptance of the exercise of the powers conferred on the county board in cities and villages is hereby prescribed as a special method of determining the local affairs and government of such cities and villages pursuant to article XI, section 3, of the constitution.

27.075(5) (5) The powers conferred by this section shall be in addition to all other grants of power and shall be limited only by express language.

27.075 History History: 1973 c. 333; 1983 a. 192.



27.08 City park board, powers.

27.08  City park board, powers.

27.08(1) (1) Every city may by ordinance create a board of park commissioners subject to this section, or otherwise as provided by ordinance. Such board shall be organized as the common council shall provide.

27.08(2) (2) The board of park commissioners is empowered and directed:

27.08(2)(a) (a) To govern, manage, control, improve and care for all public parks, parkways, boulevards and pleasure drives located within, or partly within and partly without, the corporate limits of the city, and secure the quiet, orderly and suitable use and enjoyment thereof by the people; also to adopt rules and regulations to promote those purposes.

27.08(2)(b) (b) To acquire in the name of the city for park, parkway, boulevard or pleasure drive purposes by gift, devise, bequest or condemnation, either absolutely or in trust, money, real or personal property, or any incorporeal right or privilege. Gifts to any city of money or other property, real or personal, either absolutely or in trust, for park, parkway, boulevard or pleasure drive purposes shall be accepted only after they shall have been recommended by the board to the common council and approved by said council by resolution. Subject to the approval of the common council the board may execute every trust imposed upon the use of property or property rights by the deed, testament or other conveyance transferring the title of such property to the city for park, parkway, boulevard or pleasure drive purposes.

27.08(2)(c) (c) Subject to the approval of the common council to buy or lease lands in the name of the city for park, parkway, boulevard or pleasure drive purposes within or without the city and, with the approval of the common council, to sell or exchange property no longer required for its purposes. Every city is authorized, upon recommendation of its officers, board or body having the control and management of its public parks, to acquire by condemnation in the name of the city such lands within or without its corporate boundaries as it may need for public parks, parkways, boulevards and pleasure drives.

27.08(2)(d) (d) To change or improve all parks, parkways, boulevards or pleasure drives within the city limits, controlled by the board, at the expense of the real estate to be benefited thereby, as provided in s. 27.10 (4).

27.08(3) (3) In any city having no board of park commissioners its public parks, parkways, boulevards and pleasure drives shall be under the charge of its board of public works, if it has such last named board; otherwise under the charge of its common council. When so in charge, the board of public works or the common council may exercise all the powers of a board of park commissioners.

27.08(4) (4) In every city having no city plan commission under s. 62.23 (1), the common council may provide that the board of park commissioners, if there be such board in the city, shall have the powers enumerated in s. 62.23 (2) and (17). The territory over which the city is given platting jurisdiction by s. 236.10 (1) (b) 2. shall for street, park, parkway, boulevard, pleasure drive and platting purposes be extended to 3 miles beyond the city limits. For the purpose of carrying out s. 62.23 (2) in said extended zone the common council may appropriate out of any available fund a sufficient sum to be used by said board for hiring engineers, surveyors and draftsmen, and other necessary help and assistants in making a comprehensive map of the said city and zone so as to put in concrete form the ideas of the said board as to how future dedications, openings and plattings of streets, highways, boulevards, pleasure ways and parks, or other public improvements or thoroughfares, shall be made; which said map, when adopted by the common council, shall serve as an advisory guide to the said board of park commissioners in making recommendations to the common council in the future as to approving plats, and shall not be departed from except in cases of necessity or discovered error therein.

27.08(5) (5) Whenever the common council of any city determines to improve any street, avenue or boulevard, the board of public works, or if there be no such board, the officer or officers authorized to make such improvement, may, as a part thereof set aside a portion of such street, avenue or boulevard for park purposes, and determine, subject to the approval of the board of park commissioners, if there be such a board, in what manner the portion so set aside shall be improved. The damages and benefits resulting from such entire improvement, including the cost of the improvement of the part of such street, avenue or boulevard so set aside shall be assessed to the several parcels of land affected thereby as provided by law in such city for such assessments. Any report required to be made and filed respecting such improvement shall include a detailed statement of said determination and the approval thereof by said board.

27.08(6) (6)

27.08(6)(a)(a) The board of park commissioners of any city may conduct public concerts within its public parks and pay the expenses thereof out of the park fund. A fee for admission may be charged for the purpose of defraying such expenses in whole or in part.

27.08(6)(b) (b) The board of park commissioners of any city of the 1st class where there has been hitherto established a driving club or similar organization in connection with any park under the direction of said board of park commissioners may conduct horse races and driving exhibitions within its public parks and pay the expenses and cost of trophies therefor out of the park fund. A fee for admission may be charged for the purpose of defraying such expenses in whole or in part. Chapter 562 does not apply to any race under this paragraph.

27.08 History History: 1985 a. 225 s. 100; 1987 a. 354.

27.08 Annotation A county has full power and control over county park lands even though they are located within the limits of a city. 60 Atty. Gen. 282.

27.08 Annotation A city may not delegate its powers under ss. 27.08 and 27.09 to a county park commission created under 27.02, et seq. 61 Atty. Gen. 229.



27.09 City forester, duties; tree planting.

27.09  City forester, duties; tree planting.

27.09(1) (1) The board of park commissioners of every city may employ a city forester to take charge of and direct, subject to its supervision and control, all of the work authorized to be done under this section. It may also designate a municipal employee to perform the duties of city forester.

27.09(2) (2) The common council shall include in its annual budget such sum as it deems necessary, if any, to meet all expenses of doing said work during the following fiscal year, including the salary of the city forester and the compensation of employees assisting the city forester, but not including amounts assessable to abutting property; and the taxes levied to provide for such expense shall be in addition to all other taxes for park and boulevard purposes.

27.09(3) (3) The board may plant, transplant, remove, trim, spray and otherwise care for and protect all trees and shrubs on or in that part of every street, the grade of which has been established, lying between the lot line and the curb, or in the center or side plots in all boulevards and parkways, and in all public parks or grounds belonging to the city and control all such planting and transplanting by others. The board may guard all trees within the city so as to prevent the spread of disease or pests and to eliminate dangerous conditions, and may proceed pursuant to subs. (4) to (7).

27.09(4) (4) Whenever the board proposes the setting out, planting or removing of any such living shade tree, it shall give 2 weeks' written notice to the owner of the lot or parcel of land on which such tree stands or will stand, or the owner's agent, or, if neither is known and there be a tenant occupying said property, then to such tenant, of a time and place at which said contemplated work will be considered by the city forester, specifying in detail the street, avenue or boulevard and portion thereof, upon or from which trees are proposed to be planted or removed, and the general nature and character of the changes and improvements contemplated. After such hearing, the city forester, subject to the direction of the board shall abandon said work or proceed with it as the city forester believes the best interest of the public requires.

27.09(5) (5) The entire or any part of the cost of protecting, trimming, spraying, planting, renewing and removal of trees and shrubs between the lot line and the curb in front of any lot or parcel of land abutting on a street, avenue or boulevard may be chargeable to and assessed upon such lot or parcels of land. The governing body shall hold a public hearing on the proposed assessment, and shall give notice thereof in such city or village, by publishing a class 2 notice, under ch. 985.

27.09(6) (6) The board shall keep a strict account of the cost of planting, protecting, renewing, removing, trimming, spraying and caring for trees and shrubs in front of each lot or parcel of land abutting on any street, avenue, or boulevard, and prior to November 10 in each year, shall make a report to the comptroller in cities having such an officer, and in other cities to the common council, of all work done for which assessments have been made as hereinbefore provided stating and certifying the description of land, lots, parts of lots or parcels of land abutting on a street, avenue or boulevard in which any such work shall have been done, and the amount chargeable to each such piece of property; and the comptroller at the time of making the comptroller's annual report to the common council of the lots or parcels of land subject to special assessments shall include therein the lots or parcels of land so reported to the comptroller by the board of park commissioners with the amount chargeable thereto for work done during the preceding year.

27.09(7) (7) The amounts so reported directly or through a comptroller to the council shall be levied on said lots or parcels of land, respectively, to which they are chargeable and shall constitute a lien thereon and shall be collected as other special taxes are levied and collected in the city. The board shall advance out of the park or other proper fund sufficient money for doing said work and said special assessments shall be credited to said fund of said city and shall not be diverted or used for any other purpose.

27.09 History History: 1991 a. 316.



27.10 Taxation and finance.

27.10  Taxation and finance.

27.10(1) (1)  In cities under 150,000.

27.10(1)(a)(a) The board of park commissioners in every city under 150,000 population shall, prior to October 1 in each year, make an estimate of the expenditures by said board during the ensuing calendar year including all necessary incidental expenses, and also an estimate of the amount necessary for the purchase of land for parks, parkways, boulevards and pleasure drives, and transmit the same to the common council. Such part of said estimates as the council shall approve shall be included in the city budget. Said board shall transmit to the common council prior to March 1 of each year a full detailed report of all its transactions for the preceding year, together with an itemized account of all receipts and expenditures, a list of employees, and an inventory of property in charge of the board.

27.10(1)(b) (b) All moneys appropriated for park purposes, or received by subscription, gift, fees or otherwise for parks, parkways, boulevards or pleasure drives, shall be paid over to the city treasurer and be disbursed by orders of the city clerk drawn upon the city treasurer to pay accounts or bills that have been audited and allowed by said board and presented to the city clerk. Such orders shall be paid by the clerk and treasurer in the manner provided by s. 66.0607. The board shall not contract any liability on the part of the city in excess of the budget authorized by the common council.

27.10(3) (3) Tax for parks; collection and expenditure of proceeds. The common councils of all 1st class cities are hereby authorized and directed to include in the tax levy of each year, upon all taxable property of any such city, at the same time and in the same manner as other city taxes are levied and collected by law, a tax at a level determined by the board of park commissioners of such city, and certified to the common council and the city comptroller on or before such day in each year designated by law for making and filing with the city comptroller reports and estimates for the purpose of making up the budget for the ensuing fiscal year. The entire amount of such tax shall be collected, paid into and held in the city treasury as a separate and distinct fund to be known as the park and boulevard fund, and shall not be used or appropriated directly or indirectly for any other purpose than for the improvement, maintenance and control of the public parks and boulevards of such city, and for the payment of the salaries of the employees and other proper expenses of such board of park commissioners; provided, that of the said tax levied and collected in any such city, two-tenths of a mill upon each dollar of the assessed value of its taxable property shall be used each year by its board of park commissioners solely for the purpose of filling in and improving and maintaining as a public park or boulevard any strip of submerged land granted or which may be granted to said city to be managed, controlled, improved and maintained by its board of park commissioners; and provided further, that of said tax levied and collected in any such city one-tenth of a mill upon each dollar of the assessed value of its taxable property shall be used each year by its board of park commissioners solely for the purpose of improving and maintaining any zoological garden which may be managed, controlled, improved and maintained by its board of park commissioners.

27.10(4) (4) Special assessments for parks in all cities.

27.10(4)(a)(a) Whenever any change of grade or improvement of parks, parkways, boulevards or pleasure drives within the limits of any city is proposed by its board of park commissioners at the expense of the real estate to be benefited thereby, it shall view the premises and determine the damages and benefits which will accrue to each parcel of real estate by such proposed change or improvement, and the entire cost thereof. Said board shall make and file in its office a preliminary report showing its said determinations.

27.10(4)(b) (b) Notice shall be given by the board that such report is open for review at its office, and that on a day and hour named therein, said board will hear all objections that may be made to such report. Such notice shall be published as a class 2 notice, under ch. 985.

27.10(4)(c) (c) At the time specified for hearing objections to said report, said board shall hear all parties interested, who appear for that purpose, reduce to writing all objections made and all evidence offered to sustain the same, and may review, modify and correct said report as it deems just. At such hearing any member of the board may administer oaths.

27.10(4)(d) (d) Thereupon a complete and final report and determination shall be made and filed by the board in its office, together with all objections and evidence and proof by affidavit of the publication, which affidavit shall be presumptive evidence of the facts therein stated. No irregularity in the form of any of said proceedings shall affect the legality thereof, unless it shall appear that the owners of the property affected were misled by such irregularity and have not had an opportunity to be fairly heard.

27.10(4)(e) (e) When such final determination has been reached the board shall, within the next following 15 days, publish as a class 1 notice, under ch. 985, that a final determination has been made and is on file in its office as to the benefits and damages that will accrue to the real estate affected by the proposed change or improvement.

27.10(4)(f) (f) The owner of any parcel of land mentioned in said notice feeling aggrieved by such final determination may, within 30 days after the date thereof commence an action in the circuit court to correct or redress such grievance. Any contract already entered into for making the proposed change or improvement shall not be affected by said action, but a certificate against the parcel of real estate in question for the amount of benefits assessed to such parcel shall be issued notwithstanding such action; and in case the plaintiff shall succeed, the difference between the amount charged in the certificate so issued and the amount adjudged to be paid as benefits accruing to the parcel of real estate described in such certificate shall be paid from the funds of the park district. Said action shall be the only remedy of the owner of any parcel of land or of any person interested therein affected by such change or improvement for the redress of any such grievance.

27.10(4)(g) (g) If in any such action the court determines that any such special assessment is invalid for any cause, the board shall forthwith make a new assessment against the property of the plaintiff as such original assessment should have been made, in accordance with s. 66.0731.

27.10 History History: 1985 a. 29; 1999 a. 150 s. 672.



27.11 Board of public land commissioners.

27.11  Board of public land commissioners.

27.11(1)(1)  Created by ordinance. Every city may create by ordinance a board of public land commissioners consisting of the commissioner of public works, the city engineer, and 3 resident citizens, with power to convert streets and highways designated by the common council into parkways or boulevards.

27.11(2) (2) Appointment and organization.

27.11(2)(a)(a) Such resident commissioners shall be appointed by the mayor, subject to the approval of the common council, within 60 days after such creation of the board.

27.11(2)(b) (b) The terms of the appointive members of the first board shall terminate as follows: Of one member on the next ensuing first day of January; of one member on the 2nd ensuing first day of January; and of one member on the 3rd ensuing first day of January. The commissioner of public works and the city engineer shall serve on said board during their respective terms of office. Each commissioner shall hold office until a successor is appointed and qualified. In December immediately preceding the expiration of the term of any appointive member, the mayor shall appoint the member's successor to serve for a term of 3 years.

27.11(3) (3) Salaries of members. The common council may fix and provide for the payment of a salary or salaries for one or more of the members of said board, when it is satisfied that such payment is necessary in order to carry out the purposes of this section, which salaries shall be paid solely out of the fund named in sub. (8), unless other provision shall be made in said ordinance for the payment of the same.

27.11(4) (4) Functions of board; employees.

27.11(4)(a)(a) Said commissioners may appoint such clerks, assistants and workmen as they deem necessary and proper for the proper discharge of their duties, subject, however, to such regulations in respect to the number of such employees to be appointed and their compensation as the common council may by ordinance prescribe.

27.11(4)(b) (b) Said board may acquire, in the name of the city, lands and improvements thereon, within a distance of 500 feet on either side of and abutting on any public street or highway in the city for the purpose of converting the same into a parkway or boulevard. Said lands may be acquired by purchase, gift, or condemnation, but only after such acquisition shall have been recommended to the common council by said board and ordered by resolution of said common council. Any gift of land for the purposes specified in this section shall first be accepted by the common council upon the recommendation of said board before the same shall become the property of such city.

27.11(4)(c) (c) Said board may, however, either prior or subsequent to such approval obtain from any or all of the respective owners contracts or options, in the name of said city, for the acquisition of said lands, or any part thereof, or any leasehold or other interest or claim therein or thereto; and said board may in such case pay out of the public land fund created by sub. (8) any charges or expenses by it incurred in procuring such contracts or options. But any such contract or option shall not be binding upon, nor shall it create any liability against, the city until it shall have been reported and recommended by said board to the common council and approved by resolution of the common council recorded in its minutes.

27.11(4)(d) (d) Said board may manage, control, govern, improve, subdivide, resubdivide and plat, any land so acquired; and also to mortgage and sell the same, or parcels thereof, on such terms and with such restrictions and reservations as it deems necessary in order to convert such street or highway into a parkway or boulevard, and to protect the same and its environs, and preserve the view, appearance, light, air, health, and usefulness thereof.

27.11(5) (5) Maintenance. Whenever said board deems it necessary to grade, pave, curb, repair, or repave any parkway or boulevard laid out and established under this section, or any part thereof, including the sidewalks thereof, said board shall recommend its proposed improvement to the common council, describing its plan, and submitting a plat for the same. The common council shall, if it deems such improvement necessary, direct the officer, board, or body having charge of the improvement of streets therein, to make an estimate of the cost of such improvement, which shall be placed on file in the office of said officer, board, or body, and be open to the inspection of the public.

27.11(7) (7) Liabilities payable from proceeds of operations. No corporate liability whatever shall in any event be created under this section against any city, except to pay for lands condemned. All securities issued by said board and the damages for lands condemned shall be payable solely out of the proceeds of the operation of such board and the public land fund named in sub. (8). Such securities shall not be issued in an amount in excess of the cost to such city of such lands and 10% of such cost in addition thereto.

27.11(8) (8) Public land fund.

27.11(8)(a)(a) All appropriations to the board of public land commissioners and all receipts from the sale of real estate pursuant to sub. (4) shall constitute a fund denominated the public land fund. Said fund shall be drawn upon only by orders signed by the president and secretary of such board and countersigned by the city comptroller in cities having such officer, and by the city clerk in other cities. Moneys from the resale of land in the public land fund shall either be appropriated by the common council to the board of public land commissioners, the proceeds thereof to be used for any of its legal purposes, or shall be placed by the common council in any sinking fund to retire bonds issued for the purposes specified in this section; provided, that no appropriation to the board of public land commissioners shall revert to the general fund, but shall continue, except as otherwise provided in this section, as a continuing appropriation of the public land fund.

27.11(8)(b) (b) Said board shall report to the common council in such city on or before the first meeting in September in each year the amount of money required for carrying out the purposes of this section, and the common council may provide such funds as it deems reasonably sufficient for such purposes and may cause to be levied and collected for such purpose an annual tax. Said tax shall be independent of the general purposes tax to be levied by said common council. Any unexpended surplus remaining in said public land fund at the close of the fiscal year shall become a part of the revenue of said board of land commissioners for the purposes aforesaid. The tax as herein provided shall not become effective or apply in any city until the question shall be submitted to a vote of the electors thereof by resolution or ordinance adopted by the common council, which shall provide for the time of holding such election. If approved by the majority of the votes cast upon that question in any city it shall go into effect in such city, otherwise it shall not take effect. Upon the ballot provided for such election shall be printed the following: "Shall the common council annually cause to be levied and collected at the same time and in the same manner as other taxes are levied and collected such sum or sums as they shall deem sufficient for the purpose of providing a public land fund?" Such election shall be held and the votes cast, counted, canvassed and returned in the same manner as at general city elections.

27.11(8)(c) (c) The receipts from rentals of property under the management of the board of public land commissioners shall constitute a revolving fund from which said board may expend such sums as may be necessary for the maintenance, operation, or repair of such property. From said fund sums not to exceed $500 may be drawn upon for such purpose without special order of the common council. Within 10 days after the close of each fiscal year, however, the net proceeds from rentals during such year shall be transferred from the revolving fund herein created to the general city fund.

27.11(9) (9) Audit of accounts. Every claim or account arising under this section shall be audited and allowed by said board before an order is issued therefor. Immediately after such allowance said board shall furnish the city comptroller, in cities having such officer, and in other cities, the city clerk, with a copy of such claim or account or a statement of the character thereof, materials furnished, or services rendered, and said comptroller or clerk shall then audit the same before countersigning said order. Said board shall transmit to the common council at its first regular meeting in January of each year a full and detailed report of all transactions of said board for the preceding year together with their itemized account of all expenditures, a list of employees, an inventory of property, the purchase price thereof, and a description of all mortgages and securities issued and outstanding.

27.11(10) (10) Suspension or abolition of board. The common council may by a two-thirds vote of the alderpersons-elect either suspend the operation of or abolish such board. In case of such suspension or abolition the common council may exercise the powers of such board so far as may be necessary to carry out the terms of any contract or complete any proceeding already entered into by such board.

27.11(11) (11) Powers delegated to other boards. Every city may vest the powers, duties, and restrictions specified in this section, upon its board of park commissioners or any other existing board or commission, by an ordinance of its common council, in lieu of creating a board of public land commissioners under this section.

27.11(12) (12) Seven-member board, cities of the 1st class.

27.11(12)(a)(a) In cities of the 1st class the common council may create by ordinance a board of public land commissioners, consisting of 7 citizen members, the commissioner of public works and the city engineer not to be members, with the same purposes, powers, functions, conditions and terms as boards of public land commissioners created otherwise under this section.

27.11(12)(b) (b) Commissioners under this subsection shall be appointed by the mayor, subject to the approval of the common council, within 60 days after the creation of the board, and such commissioners are to be persons of general qualifications rather than specialists or technicians in any particular phase of city planning.

27.11(12)(c) (c) Terms of the members of the first board shall terminate as follows: Of 2 members on the next ensuing January 1; of 2 members on the 2nd ensuing January 1; and of 3 members on the 3rd ensuing January 1. Each commissioner shall hold office until a successor is appointed and qualified. In December immediately preceding the expiration of the terms of any members, the mayor shall appoint their successors for a term of 3 years.

27.11(13) (13) May exercise powers of city plan commission. In cities of the 1st class, said board of public land commissioners shall exercise all the powers conferred on city plan commissions by s. 62.23.

27.11 History History: 1973 c. 138; 1985 a. 29; 1991 a. 316; 1993 a. 184; 2001 a. 103.



27.12 Nonliability.

27.12  Nonliability.

27.12(1)(1)  For cost of construction and maintenance. The common council may, by resolution make it a condition of the acceptance of any gift of lands for parks, parkways, boulevards or pleasure drives that the same shall be constructed and maintained solely at the expense of private parties until, by like resolution, the council shall vote to maintain them at the expense of the city.

27.12(2) (2) For damages caused by want of repair. Neither the city nor any such private parties shall be liable for any damage resulting from insufficiency in such construction, maintenance or repair of any parks, parkways, boulevards or pleasure drives owned by the city and located outside of its limits; but the city may cause any of them or any part of either of them which is not in good repair, to be closed to the use of the public until the same shall be put in good repair. At conspicuous points along any such boulevard or pleasure drive a notice shall be placed at intervals not exceeding one mile, painted in large, plain letters, as follows: "Any person using this drive assumes all risk as to defects therein".

27.12 History History: 1991 a. 316; 1997 a. 35.



27.13 Town and village parks.

27.13  Town and village parks. Every town and village may provide and maintain parks, parkways, boulevards or pleasure drives pursuant to the provisions of this chapter which are applicable to cities.



27.14 Police protection.

27.14  Police protection.

27.14(1)(1) Every city may exercise police supervision over all parks, parkways, boulevards and pleasure drives managed and controlled by its common council or by its board of park commissioners.

27.14(2) (2) The board of park commissioners shall recommend to the common council the enactment of such ordinances as it deems necessary to protect and preserve the parks, parkways, boulevards and pleasure drives under its charge, or to secure the free and reasonable use and enjoyment thereof by the public; and the common council shall enact such proposed ordinances or such other ordinances as will be suitable for the purposes stated.

27.14(3) (3) The city attorney shall prosecute in a court or courts of competent jurisdiction all violations of said ordinances.

27.14(4) (4) Each member of a board of park commissioners and its superintendent are vested with the powers of police officers for the enforcement of all rules and regulations of the board and the ordinances aforesaid.



27.15 Moneys for cities of the 1st class, how disbursed.

27.15  Moneys for cities of the 1st class, how disbursed. All moneys received or raised in any city of the 1st class, however incorporated, for parks and boulevards, under the control of a board of park commissioners, shall be paid over to the city treasurer and shall be disbursed according to resolutions of the board of park commissioners authorizing the payment of bills and accounts after same have been audited and orders directed to be issued therefor, which shall be signed by the president and secretary of the board, except that said funds may by resolution of said board of park commissioners be disbursed upon orders signed by the president and secretary of the board of park commissioners, and countersigned by the comptroller after bills or accounts have been presented to and audited by the comptroller. All bills or accounts thus paid shall be reported by said secretary to the next regular meeting of the board of park commissioners. Such orders shall be made payable to the order of the persons in whose favor they shall have been issued, and shall be the only vouchers of the treasurer for payment from the park fund. It shall not be lawful for the board of park commissioners to expend or contract a liability for any sum in excess of the amount levied in any one year for the park fund on account of such fund.

27.15 History History: 1991 a. 316.



27.98 General penalty provision.

27.98  General penalty provision. Any person who violates any provision of this chapter or any department rule or order promulgated under this chapter for which no other penalty is prescribed is subject to a forfeiture of not more than $100.

27.98 History History: 1987 a. 27.



27.99 Parties to a violation.

27.99  Parties to a violation.

27.99(1) (1) Whoever is concerned in the commission of a violation of this chapter for which a forfeiture is imposed is a principal and may be charged with and convicted of the violation although he or she did not directly commit it and although the person who directly committed it has not been convicted of the violation.

27.99(2) (2) A person is concerned in the commission of the violation if the person:

27.99(2)(a) (a) Directly commits the violation;

27.99(2)(b) (b) Aids and abets the commission of it; or

27.99(2)(c) (c) Is a party to a conspiracy with another to commit it or advises, hires or counsels or otherwise procures another to commit it.

27.99 History History: 1975 c. 365.






28. Public forests.

28.005 Definition.

28.005  Definition. "Department" when used in this chapter without other words of description or qualification means the department of natural resources.



28.01 Forestry supervision.

28.01  Forestry supervision. The department shall execute all matters pertaining to forestry within the jurisdiction of the state, direct the management of state forests, collect data relative to forest use and conditions and advance the cause of forestry within the state.



28.015 Forestry demonstration and education center.

28.015  Forestry demonstration and education center. The department shall develop a plan to establish a forestry demonstration and education center.

28.015 History History: 2001 a. 16.



28.02 State forests lands.

28.02  State forests lands.

28.02(1)(1)  Defined. State forests lands include all lands granted to the state by an act of congress entitled, "An act granting lands to the state of Wisconsin for forestry purposes," approved June 27, 1906; all lands donated to the state by the Nebagamon Lumber Company for forestry purposes; all lands acquired pursuant to chapter 450, laws of 1903, chapter 264, laws of 1905, chapter 638, laws of 1911, and chapter 639, laws of 1911, or under ss. 1494-41 to 1494-62, 1915 stats., and all lands subsequently acquired for forestry purposes. Unless an island is designated as state forest land by the department, state forest lands do not include lands granted to the state by an act of congress entitled, "An act granting unsurveyed and unattached islands to the state of Wisconsin for forestry purposes," approved August 22, 1912. The department may designate as state forest lands any lands within state forest boundaries which were purchased with other conservation funds and where forestry would not conflict with a more intensive use.

28.02(2) (2) Acquisition. The department may acquire lands or interest in lands by grant, devise, gift, condemnation or purchase within the boundaries of established state forests or purchase areas; and outside of such boundaries for forest nurseries, tracts for forestry research or demonstration and for forest protection structures, or for access to such properties. In the case of condemnation the department shall first obtain approval from the appropriate standing committees of each house of the legislature as determined by the presiding officer thereof.

28.02(3) (3) Disposition of improvements. Buildings not required for administrative or other public use may be razed for salvage material. Otherwise they shall be sold.

28.02(4) (4) Sale of state forest lands.

28.02(4)(a)(a) Lands outside state forest boundaries may be sold pursuant to s. 23.15.

28.02(4)(b) (b) Lands within state forest boundaries may be sold pursuant to s. 23.15, after public hearing in the county courthouse of the county in which the lands to be sold are located, following class 2 notices published, under ch. 985, in the county, and in the official state paper, for the following purposes only:

28.02(4)(b)1. 1. To a local unit of government when required for a public use.

28.02(4)(b)2. 2. To others for the purpose of making land adjustments due to occupancy resulting from errors of survey.

28.02(4)(b)3. 3. To convey good quality, arable land.

28.02(4)(b)4. 4. To settle land title disputes.

28.02(4)(b)5. 5. To public utilities, cooperatives organized under ch. 185 to furnish gas, light, heat, power, or water to their members, and to telecommunications cooperatives formed under ch. 185 or 193 when needed for power and telecommunications substations, transformers, booster stations and similar installations.

28.02(4)(b)6. 6. When no longer needed for conservation purposes.

28.02(5) (5) Easements. The department may grant easements for a right-of-way for public or private roads or public utility lines, or for flowage rights where it finds that any such use at the designated location does not conflict with the planned development of the forest. Easements for public roads shall be granted for a nominal sum; in all other cases the appraised value shall be required in payment.

28.02(6) (6) Certain leases forbidden. No lease shall hereafter be issued or any existing lease extended or renewed by the department on any unsurveyed and unattached islands in inland lakes north of the township line between townships 33 and 34 north, and granted to the state by an act of congress, approved August 22, 1912, entitled "An act granting unsurveyed and unattached islands to the state of Wisconsin for forestry purposes," except that the department may extend or renew any such leases in existence June 25, 1925, to public charitable, religious, educational or other associations not organized for profit, and except that the department may extend or renew any such leases in existence June 25, 1925, on islands upon which improvements have been made.

28.02 History History: 1977 c. 29; 1983 a. 192; 1983 a. 423 s. 12; 1985 a. 30 s. 42; 1985 a. 297 s. 76; 1993 a. 16; 2005 a. 441.



28.025 Annual allowable timber harvests.

28.025  Annual allowable timber harvests.

28.025(1) (1) In this section, "forested property" means forested property owned by this state and under the jurisdiction of the department from which timber is harvested.

28.025(2) (2) The department shall establish annual allowable timber harvests for each forested property. The department may establish a single annual allowable timber harvest that applies to 2 or more forested properties in a particular region of this state, as determined by the department, if each one of those forested properties is smaller than 5,000 forested acres and if all of the proceeds from the sale of timber harvested on those combined forested properties are credited to appropriations under s. 20.370 that provide funding for the same purpose, as determined by the department.

28.025(3) (3)

28.025(3)(a)(a)

28.025(3)(a)1.1. By January 1, 2007, and biennially thereafter, the department shall submit a report to the council on forestry specifying the total timber harvest on each forested property for the previous biennium, except as provided under par. (b).

28.025(3)(a)2. 2. Notwithstanding subd. 1, the department shall submit its report to the council on forestry as required under subd. 1. by January 1, 2009, and biennially thereafter, if the forested property that is the subject of the report has not been inventoried by the department under s. 23.135.

28.025(3)(b) (b) If, under sub. (2), the department establishes an annual allowable timber harvest for combined forest properties, the department may submit a report that specifies the total timber harvest for these combined properties.

28.025(3)(c) (c) If the department submits a report under this section that states that the timber harvest for forested property in any biennium is less than 90 percent, or more than 110 percent, of the allowable timber harvest established under sub. (2), the council on forestry shall prepare a report containing the reasons for noncompliance and recommendations on methods of ensuring that the timber harvest is consistent with the annual allowable timber harvest established by the department under sub. (2). The council on forestry shall submit the report to the governor, to the department, and to the appropriate standing committees of the legislature under s. 13.172 (3).

28.025 History History: 2005 a. 166; 2007 a. 97.



28.03 State forests.

28.03  State forests.

28.03(1)(1)  Defined. State forests shall consist of well blocked areas of state owned lands which have been established as state forests by the department.

28.03(2) (2) Named. The state forests are designated as follows:

28.03(2)(a) (a) "American Legion State Forest" in Oneida County.

28.03(2)(b) (b) "Brule River State Forest" in Douglas County.

28.03(2)(c) (c) "Flambeau River State Forest" in Sawyer, Rusk and Price counties.

28.03(2)(d) (d) "Kettle Moraine State Forest" in Sheboygan, Fond du Lac, Washington, Waukesha, Jefferson, Ozaukee and Walworth counties.

28.03(2)(e) (e) "Northern Highland State Forest" in Vilas and Iron counties.

28.03(2)(f) (f) "Point Beach State Forest" in Manitowoc County.

28.03(3) (3) Department may name. The department may designate by appropriate name any state forest not expressly named by the legislature.



28.035 American Legion State Forest.

28.035  American Legion State Forest.

28.035(1) (1) The state forest located in townships 38 and 39 north, ranges 7, 8 and 9 east, Oneida County, shall be named the American Legion State Forest.

28.035(2) (2) The department shall enter into an agreement with the Wisconsin department of the American Legion for hunting in the state forest lands described as lots 3, 4, 6 and 7 of section 8 and lots 2 and 3 of section 17, township 38 north, range 7 east, Oneida County, which are used in connection with Camp American Legion and which the Legion is now maintaining on this location as a restoration camp for sick and disabled veterans and their dependents.

28.035(3) (3) Camp American Legion.

28.035(3)(a)(a) The written lease entered into between the Wisconsin state department of the American Legion and the department of natural resources dated June 15, 1944, which leases Camp American Legion for a period of 10 years commencing June 1, 1944, shall continue in full force for an additional 10 years, and may be renewed for additional 10-year periods, notwithstanding the expiration of the term expressed in the lease, so long as the Wisconsin state department of the American Legion or any of the American Legion posts organized under s. 188.08 maintains on the property structures which were constructed prior to May 31, 1956, at the expense of the Wisconsin state department of the American Legion or any post, for the purpose of the rehabilitation, restoration, or recreation of veterans and their dependents of the Spanish-American War, the Philippine Insurrection, the Mexican border service, World Wars I and II, the Korean conflict, the Vietnam War, the Iraq War, and service in a crisis zone, as defined in s. 45.01 (11).

28.035(3)(b) (b) The ownership of all of the buildings and equipment of the camp shall revert to the state upon the discontinuance of the use thereof for such purposes. On or before January 15 of each year the department of the American Legion shall file with the governor, the department of veterans affairs and the department of natural resources a written report of the operations and the financial status of the camp.

28.035 History History: 1971 c. 164; 1977 c. 29 s. 537; 1977 c. 224; 1979 c. 34; 1983 a. 430; 1987 a. 399; 1991 a. 2, 165; 1993 a. 16; 2003 a. 83; 2005 a. 22.



28.04 Management of state forests.

28.04  Management of state forests.

28.04(1) (1)  Definitions. In this section:

28.04(1)(a) (a) "Biological diversity" means the variety and abundance of species, their genetic composition, and the communities, ecosystems and landscapes in which they occur. "Biological diversity" also refers to the variety of ecological structures, functions and processes at any of these levels.

28.04(1)(b) (b) "Community" means an assemblage of species living together in a particular area, time and habitat.

28.04(1)(c) (c) "Ecological capability" means the potential of an area to support or develop one or more communities through management, with the potential being dependent on the area's abiotic attributes, its flora and fauna, its ecological processes and disturbances within and upon the area.

28.04(1)(d) (d) "Native" means indigenous to the area or region.

28.04(1)(e) (e) "Sustainable forestry" means the practice of managing dynamic forest ecosystems to provide ecological, economic, social and cultural benefits for present and future generations.

28.04(2) (2) Purposes and benefits of state forests.

28.04(2)(a)(a) The department shall manage the state forests to benefit the present and future generations of residents of this state, recognizing that the state forests contribute to local and statewide economies and to a healthy natural environment. The department shall assure the practice of sustainable forestry and use it to assure that state forests can provide a full range of benefits for present and future generations. The department shall also assure that the management of state forests is consistent with the ecological capability of the state forest land and with the long-term maintenance of sustainable forest communities and ecosystems. These benefits include soil protection, public hunting, protection of water quality, production of recurring forest products, outdoor recreation, native biological diversity, aquatic and terrestrial wildlife, and aesthetics. The range of benefits provided by the department in each state forest shall reflect its unique character and position in the regional landscape.

28.04(2)(b) (b) In managing the state forests, the department shall recognize that not all benefits under par. (a) can or should be provided in every area of a state forest.

28.04(2)(c) (c) In managing the state forests, the department shall recognize that management may consist of both active and passive techniques.

28.04(3) (3) State forest plans.

28.04(3)(a)(a) The department shall prepare a plan for each state forest that describes how the state forest will be managed. The department shall work with the public to identify property goals and objectives that are consistent with the purposes under sub. (2). The department shall identify in each plan the objectives of management for distinct areas of the state forest.

28.04(3)(b) (b) The department shall establish procedures for the preparation and modification of these plans, including procedures for public participation. In preparing and modifying plans under this subsection, the department shall use the best available information regarding the purposes and benefits of the state forests that the department acquires through inventories, evaluations, monitoring and research. In evaluating such information, the department shall consider both regional and local scales, including the impact on local economies. As new information becomes available, the department shall adapt its management of the state forest and, if necessary, the plan for the state forest.

28.04 History History: 1995 a. 257.

28.04 Annotation The department has no authority to construct spectator sport facilities in state forests, nor has it authority to lease state forest lands for such purpose. 63 Atty. Gen. 519.



28.042 Forestry inventory; implementation.

28.042  Forestry inventory; implementation.

28.042(1) (1) The department shall undertake and maintain an inventory of forested areas on land owned by the state, including the areas of timber in these forested areas that have been or are to be harvested for purposes of state forestry management.

28.042(2) (2) The department, in performing its duties under this chapter, shall give priority to the completion of the inventory described in sub. (1) and the completion of the harvesting of timber that has been identified for harvesting in this inventory.

28.042 History History: 2005 a. 25.



28.045 Educational requirements for field foresters.

28.045  Educational requirements for field foresters.

28.045(1)(1) Every person hired as a field forester by the department on or after November 20, 2003, shall have received a bachelor's or higher degree in forestry from a school of forestry with a curriculum accredited by the Society of American Foresters or an equivalent degree, as determined by the chief state forester.

28.045(2) (2) Notwithstanding s. 230.14 (3m), the department may require as a condition of application that an applicant for the position of field forester has met the educational requirements specified under sub. (1).

28.045 History History: 2003 a. 66.



28.05 Timber sales; state forests.

28.05  Timber sales; state forests.

28.05(1) (1)  Limitations. Cutting shall be limited to trees marked or designated for cutting by a forester employed by the department or by an individual determined by the department to be qualified to do such marking or designating and who is under the oversight of a forester employed by the department. The department may sell products removed in cultural or salvage cuttings and standing timber designated in timber sale contracts, but all sales shall be based on tree scale or on the scale, measure or count of the cut products. The department may require that a person purchasing products or standing timber under a timber sale contract provide surety for the proper performance of the contract either directly or through a bond furnished by a surety company authorized to do business in this state.

28.05(2) (2) Procedure. Sales of cut products or stumpage having an estimated value of $3,000 or more shall be by public sale after 2 publications of a classified advertisement announcing the sale in a newspaper having general circulation in the county in which the timber to be sold is located. Sales with an estimated value of $3,000 or more requires approval by the secretary.

28.05(3) (3) Cooperating foresters.

28.05(3)(a)(a) The department shall, by rule, establish a program that allows private cooperating foresters to assist the state in the harvesting and sale of timber from state forest lands to meet the annual allowable timber harvest established under s. 28.025. The rule shall include provisions authorizing the department to contract with cooperating foresters for the purpose of harvesting and selling timber from state forest lands and authorizing cooperating foresters to receive a portion of the proceeds from each timber sale. The department shall establish in the rule a method for determining what portion of the proceeds received from each timber sale shall be paid to the private cooperating foresters for their services in assisting the division in the harvesting and sale of timber from state forest lands. The division shall ask the council on forestry to recommend a method for determining what portion of the proceeds received from each timber sale shall be paid to private cooperating foresters under the rule.

28.05(3)(am) (am) The department shall, by rule, establish a program that allows cooperating foresters and private contractors to assist the state in regenerating harvested areas of state lands to meet the annual allowable timber harvest established under s. 28.025. The rule shall include provisions authorizing the department to contract with cooperating foresters and private contractors to conduct activities that promote artificial and natural forest regeneration including site preparation, invasive species control, and tree planting. The rule shall authorize cooperating foresters and private contractors with whom the department contracts under this paragraph to receive a portion of the proceeds from the sale of timber harvested from state lands on which the cooperating forester or private contractor provided assistance under the contract.

28.05(3)(b) (b)

28.05(3)(b)1.1. Each private cooperating forester with whom the department contracts under par. (a) to harvest and sell timber from state forest lands shall be entitled to receive a portion of the proceeds from the sale of such timber in the amount determined by the department under par. (a).

28.05(3)(b)2. 2. Each cooperating forester or private contractor with whom the department contracts under par. (am) shall be entitled to receive the amount determined by the department as specified in the rule promulgated by the department under par. (am).

28.05(3)(c) (c) Of the amount received by the department from each timber sale for which the department used the services of a cooperating forester or a private contractor under this subsection, the department shall credit to the appropriation account under s. 20.370 (1) (cy) an amount equal to the portion of the sale proceeds that the department is required to pay to the cooperating forester or private contractor.

28.05 History History: 1989 a. 79; 1999 a. 9; 2003 a. 66; 2005 a. 166; 2007 a. 20; 2011 a. 32.

28.05 Annotation Although the DNR has authority to sell firewood, there is no requirement that it do so. 71 Atty. Gen. 23.



28.06 Forest nurseries.

28.06  Forest nurseries.

28.06(1)(1)  Limitation. Only planting stock of species and sizes suitable for forest and woodlot planting and for planting by school pupils, including pupils at a tribal school, as defined in s. 115.001 (15m), to celebrate arbor day under s. 118.025 shall be produced in state forest nurseries. The department may employ labor at prevailing local wages for nursery operation or reforestation.

28.06(2) (2) Distribution. In addition to use of planting stock on state lands, the department may distribute stock for growing forest products, for establishing windbreaks or shelterbelts, for control of soil erosion, and for game food or cover, but not for ornamental or landscape planting except by school pupils celebrating arbor day. Prices of planting stock shall be approved annually by the department and shall be based on the total cost of administering the forest nursery program under this section, including the cost of processing applications and producing, packaging and distributing nursery stock. To encourage forest planting, free stock may be allotted to any nonprofit organization or any school for the celebration of arbor day under s. 118.025.

28.06(2m) (2m) Surcharge. A person who purchases a seedling under sub. (2) shall pay, in addition to the price of the seedling charged under sub. (2), a surcharge for each seedling purchased. Beginning on September 1, 2001, and ending on June 30, 2002, the surcharge shall be 2 cents for each seedling. Beginning on July 1, 2002, the surcharge shall be 3 cents for each seedling. All surcharges collected under this subsection shall be deposited in the conservation fund.

28.06(3) (3) Exchange, sale or purchase. For the purpose of adjusting forest planting programs, the department may exchange stock with, sell stock to or purchase stock from a county, another state or the U.S. forest service.

28.06(4) (4) Resale of nursery stock. Any person who sells forestry stock secured from the department shall forfeit not more than $100.

28.06(5) (5) Forfeitures. Any person who uses planting stock which he or she knows was produced in state forest nurseries for any purpose other than those specified in sub. (2) or for ornamental or landscape planting except as specified in sub. (2) shall forfeit not more than $500.

28.06 History History: 1975 c. 365; 1981 c. 59; 1983 a. 422; 1985 a. 153; 1987 a. 27; 1993 a. 16; 2001 a. 16; 2005 a. 25 ss. 541f, 557g; 2009 a. 302; 2011 a. 32.



28.07 Cooperation.

28.07  Cooperation. The department may cooperate with the University of Wisconsin System, with departments and agencies of this or other states, with federal agencies and with counties, towns, corporations and individuals, to promote the best interest of the people and the state in forest surveys, research in forestry and related subjects, forest protection and in assistance to landowners to secure adoption of better forestry practice.

28.07 History History: 1985 a. 13.



28.08 Income.

28.08  Income. All income from state forest lands shall be paid into the state treasury to the credit of the conservation fund.

28.08 History History: 1977 c. 418.



28.085 Timber.

28.085  Timber. The department shall allocate for forest grants under s. 26.38, for the forestry education grant program under s. 26.40, for school forest transportation funding under s. 26.39 (5), for transfer to the appropriation under s. 20.292 (1) (km) for master logger apprenticeship grants under s. 38.04 (29), or for forestry internships under s. 26.39.

28.085 History History: 2005 a. 25; 2007 a. 20.



28.10 County forests.

28.10  County forests. The county board of any county may by resolution establish a county public forest and acquire land by tax deed or otherwise for that purpose.



28.11 Administration of county forests.

28.11  Administration of county forests.

28.11(1) (1)  Purpose. The purpose of this section is to provide the basis for a permanent program of county forests and to enable and encourage the planned development and management of the county forests for optimum production of forest products together with recreational opportunities, wildlife, watershed protection and stabilization of stream flow, giving full recognition to the concept of multiple-use to assure maximum public benefits; to protect the public rights, interests and investments in such lands; and to compensate the counties for the public uses, benefits and privileges these lands provide; all in a manner which will provide a reasonable revenue to the towns in which such lands lie.

28.11(2) (2) Defined. "County forests" include all county lands entered under and participating under ch. 77 on October 2, 1963, and all county lands designated as county forests by the county board or the forestry committee and entered under the county forest law and designated as "county forest lands" or "county special-use lands" as hereinafter provided.

28.11(3) (3) Powers of county board. The county board of any such county may:

28.11(3)(a) (a) Enact an ordinance designating a committee to have charge of the county forests and specifying the powers, duties, procedures and functions of such committee. The members of such committee shall be appointed pursuant to s. 59.13 and may include well-qualified residents of the county who are not members of the county board.

28.11(3)(b) (b) Establish regulations for the use of the county forests by the public and to provide penalties for their enforcement.

28.11(3)(c) (c) Appropriate funds for the purchase, development, protection and maintenance of such forests and to exchange other county-owned lands for the purpose of consolidating and blocking county forest holdings.

28.11(3)(d) (d) Enter into cooperative agreements with the department for protection of county forests from fire.

28.11(3)(e) (e) Establish aesthetic management zones along roads and waters and enter into long-term cooperative leases and agreements with the department and other state agencies or federal agencies for the use of the county forests for natural resources research.

28.11(3)(f) (f) Establish transplant nurseries for growing seedlings, from the state forest nurseries, to larger size for planting in county forests, but no ornamental or landscape stock shall be produced in such nurseries.

28.11(3)(g) (g) Establish forest plantations and engage in silviculture, forest management and timber sales.

28.11(3)(h) (h) Engage in other projects designed to achieve optimum development of the forest.

28.11(3)(i) (i) Enter into leases or agreements, for terms not exceeding 10 years, to explore and prospect for ore, minerals, gas or oil upon any county forest lands. These leases or agreements shall contain proper covenants to safeguard the public interests in the lands involved and to guard against trespass and waste. The county board shall require proper security to ensure that the person engaged in exploration or prospecting fully informs the county of every discovery of ore, minerals, gas or oil and restores the land surface to an acceptable condition and value if no discovery of valuable deposit is made or if county forest lands are not withdrawn from entry under this section. Before a lease or agreement under this paragraph is effective, approval of the lease or agreement by the department is required. If the department finds that the proposed lease or agreement fully complies with the law and contains the proper safeguards, it shall approve the lease or agreement.

28.11(3)(j) (j) Enter into leases for the extraction of valuable deposits of ore, minerals, gas or oil upon any county forest land. If the extraction can be accomplished without permanently affecting the surface of the land, extraction leases may be entered into and extraction may occur while the land remains county forest lands. If the extraction cannot be accomplished without permanently affecting the surface of the land, extraction may not commence until the land is withdrawn as county forest land. Before an extraction lease under this paragraph is effective, approval of the lease by the department is required.

28.11(3)(k) (k) Establish energy conservation projects which permit individual members of the public to remove up to 10 standard cords of wood without charge from county forest lands for individual home heating purposes. The county board shall limit removal of wood for energy conservation projects to wood that is unsuitable for commercial sale. The county board may require a permit to remove wood for energy conservation projects and may charge a fee for the permit to administer projects established under this paragraph. A county board shall restrict participation in projects established under this paragraph to residents, as defined under s. 29.001 (69), but may not restrict participation to residents of the county. No timber sale contract is required for wood removed under this paragraph.

28.11(4) (4) Entry of county forest lands.

28.11(4)(a)(a) A county may file with the department an application for entry of county-owned land under this section. Such application shall include the description of the land and a statement of the purposes for which the lands are best suited. Upon the filing of such application the department shall investigate the same and it may conduct a public hearing thereon if it deems it advisable to do so at such time and place as it sees fit.

28.11(4)(b) (b) If after such investigation the department finds that the lands constitute a well blocked county forest unit or that they block in with other established county forest lands and are otherwise suitable for the purposes of this section it shall make an order of entry designating such lands as county forest lands. All county lands entered under and participating under ch. 77 on October 2, 1963 shall be designated "county forest lands" without further order of entry.

28.11(4)(c) (c) If the department finds that the lands are not suited primarily for timber production and do not otherwise qualify for entry under par. (b) but that they are suitable for scenic, outdoor recreation, public hunting and fishing, water conservation and other multiple-use purposes it shall make an order of entry designating such lands as "county special-use lands".

28.11(4)(d) (d) A copy of the order of entry shall be filed with the county clerk and the county forestry committee, and the order shall also be recorded with the register of deeds.

28.11(4)(e) (e) From and after the filing of such order of entry, the lands therein described shall be "county forest lands" or "county special-use lands", as the case may be, and shall so remain until withdrawn as hereinafter provided.

28.11(4)(f) (f) The department may construct and use forest fire lookout towers, telephone lines and fire lanes or other forest protection structures on any lands entered under this section and the county clerk of such county shall execute any easement on or over such lands which the department may require for forest protection. The general public shall enjoy the privilege of entering such lands for the purpose of hunting, fishing, trapping and other recreation pursuits subject to such regulation and restrictions as may be established by lawful authority.

28.11(5) (5) Management.

28.11(5)(a)(a) On or before December 31, 2005, a comprehensive county forest land use plan shall be prepared for a 15-year period by the county forestry committee with the assistance of technical personnel from the department and other interested agencies, and shall be approved by the county board and the department. The plan shall include land use designations, land acquisition, forest protection, annual allowable timber harvests, recreational developments, fish and wildlife management activities, roads, silvicultural operations and operating policies and procedures; it shall include a complete inventory of the county forest and shall be documented with maps, records and priorities showing in detail the various projects to be undertaken during the plan period. The plan may include an application for aids under s. 23.09 (17m). The application will be considered an annual application for these aids during the 15-year period of the plan. The initial plan may be revised as changing conditions require. Upon the expiration of the initial 15-year plan period, and upon expiration of each subsequent 15-year plan period, the plan shall be revised and shall be in effect for another 15-year period. If a plan under this paragraph is not revised upon expiration of the 15-year plan period, or if a plan under s. 28.11 (5) (a), 2003 stats., is not revised on or before December 31, 2005, that plan shall remain in effect until such time as that plan is revised and the revised plan takes effect.

28.11(5)(b) (b) An annual work plan and budget based upon the comprehensive plan shall be prepared by the county forestry committee with the assistance of a forester of the department. The plan shall include a schedule of compartments to be harvested and a listing by location of management projects for the forthcoming year. In addition the plan shall include other multiple-use projects where appropriate. A budget, listing estimated expenditures for work projects, administration and protection of the forest, shall accompany the annual plan both to be submitted to the county board for approval at the November meeting.

28.11(5m) (5m) County forest administration grants.

28.11(5m)(a)(a) The department may make grants, from the appropriation under s. 20.370 (5) (bw), to counties having lands entered under sub. (4) to fund all of the following for one professional forester in the position of county forest administrator or assistant county forest administrator:

28.11(5m)(a)1. 1. Up to 50% of the forester's salary.

28.11(5m)(a)2. 2. Up to 50% of the forester's fringe benefits, except that the fringe benefits may not exceed 40% of the forester's salary.

28.11(5m)(am) (am) The department may make grants, from the appropriation under s. 20.370 (5) (bw), to counties having lands entered under sub. (4) to fund up to 50 percent of the costs of a county's annual dues to a nonprofit organization that provides leadership and counsel to that county's forest administrator and that functions as an organizational liaison to the department. The total amount that the department may award in grants under this paragraph in any fiscal year may not exceed $50,000.

28.11(5m)(b) (b) The department may not make a grant under this subsection for a year for which the department has not approved the annual work plan that was approved by the county board under sub. (5) (b). The department may not base the amount of a county's grant on the acreage of the county's forest land.

28.11(5m)(c) (c) The department may choose not to make a grant to a county under this subsection if the county board for that county is more than one year delinquent in approving a comprehensive county forest land use plan or revised plan under sub. (5) (a).

28.11(5r) (5r) Sustainable forestry grants.

28.11(5r)(a)(a) In this subsection, "sustainable forestry" has the meaning given in s. 28.04 (1) (e).

28.11(5r)(b) (b) The department may make grants, from the appropriation under s. 20.370 (5) (bw), to counties having lands entered under sub. (4) to fund the cost of activities designed to improve sustainable forestry on the lands.

28.11(5r)(c) (c) The department may choose not to make a grant to a county under this subsection if the county board for that county is more than one year delinquent in approving a comprehensive county forest land use plan or revised plan under sub. (5) (a).

28.11(6) (6) Timber sales and cultural cuttings.

28.11(6)(a)(a) Limitations. The county forestry committee is authorized to sell merchantable timber designated in timber sale contracts and products removed in cultural or salvage cuttings. All timber sales shall be based on tree scale or on the scale, measure or count of the cut products; the Scribner Decimal C log rule shall be used in log scaling. All cuttings shall be limited to trees marked or designated for cutting by qualified personnel recognized as such by the department.

28.11(6)(b) (b) Procedures.

28.11(6)(b)1.1. Any timber sale with an estimated value of $3,000 or more shall be by sealed bid or public sale after publication of a classified advertisement announcing the sale in a newspaper having general circulation in the county in which the timber to be sold is located. Any timber sale with an estimated value below $3,000 may be made without prior advertising. Any timber sale with an estimated value of $3,000 or more requires approval of the secretary.

28.11(6)(b)2. 2. Timber sales shall be subject to presale appraisals by qualified personnel recognized as such by the department to establish minimum sales value. Appraisal methods and procedures shall be approved by the department.

28.11(6)(b)3. 3. No merchantable wood products may be cut on any lands entered under this section unless a cutting notice on forms furnished by the department is filed with and approved by the department. Any unauthorized cutting shall render the county liable to the state in an amount equal to double the stumpage value of the cut products which amount shall be paid by the county to the state. If the county does not pay the amount of such penalty to the state, the department may withhold such amount from future state contributions to the county.

28.11(6)(b)4. 4. Within 90 days after completion of any cutting operation, including timber trespass, but not more than 2 years after filing the cutting notice, the county shall transmit to the department on forms furnished by the department, a report of merchantable wood products cut. The department may conduct any investigations on timber cutting operations that it considers to be advisable, including the holding of public hearings on the timber cutting operations, and may assess severance share payments accordingly.

28.11(6)(c) (c) Exception. Paragraph (b) 1. does not apply to any sale of timber that has been damaged by fire, snow, hail, ice, insects, disease, or wind. Timber damaged in that manner that is located in a county forest may be sold by the county forestry committee for that county on such terms and in such manner as the committee determines is in the best interest of the county.

28.11(7) (7) County forest credit. The department shall set up an account for each county showing the lands entered; the sums previously paid under s. 28.14, 1961 stats.; the sums hereafter paid under this section; the sums previously received in the form of four-fifths severance tax collected pursuant to s. 77.06 (5), 1961 stats.; the sums received as forestry fund severance share under this section; and the sums previously reimbursed to the state on withdrawn lands pursuant to s. 28.12 (4), 1961 stats. Whenever the forestry fund account of any county shows an overpayment of such severance tax or severance share as of June 30 of any year, the department shall return such overpayment to the county. All severance taxes previously paid by any county and deposited in the general fund shall be credited to the forestry fund account of the county. If such credit exceeds the balance due to the forestry fund account from such county, the overpayment shall be credited to the county and applied in lieu of future severance shares due to the state until the county account is balanced.

28.11(8) (8) State contribution.

28.11(8)(a)(a) Acreage payments. As soon after April 20 of each year as feasible, the department shall pay to each town treasurer 30 cents per acre, based on the acreage of such lands as of the preceding June 30, as a grant out of the appropriation made by s. 20.370 (5) (bv) on each acre of county lands entered under this section.

28.11(8)(b) (b) Forestry fund account.

28.11(8)(b)1.1. A county having established and maintaining a county forest under this section is eligible to receive from the state from the appropriations under s. 20.370 (5) (bq) and (bs) an annual payment as a noninterest bearing loan to be used for the purchase, development, preservation and maintenance of the county forest lands and the payment shall be credited to a county account to be known as the county forestry aid fund. A county board may, by a resolution adopted during the year and transmitted to the department by December 31, request to receive a payment of not more than 50 cents for each acre of land entered and designated as "county forest land". The department shall review the request and approve the request if the request is found to be consistent with the comprehensive county forest land use plan. If any lands purchased from the fund are sold, the county shall restore the purchase price to the county forestry aid fund. The department shall pay to the county the amount due to it on or before March 31 of each year, based on the acreage of the lands as of the preceding June 30. If the amounts in the appropriations under s. 20.370 (5) (bq) and (bs) are not sufficient to pay all of the amounts approved by the department under this subdivision, the department shall pay eligible counties on a prorated basis.

28.11(8)(b)2. 2. The department may allot additional interest free forestry aid loans on a project basis to individual counties to permit the counties to undertake meritorious and economically productive forestry operations, including land acquisitions. These additional aids may not be used for the construction of recreational facilities or for fish and game management projects. Application shall be made in the manner and on forms prescribed by the department and specify the purpose for which the additional aids will be used. The department shall make an investigation as it deems necessary to satisfy itself that the project is feasible, desirable and consistent with the comprehensive plan. If the department so finds, it may make allotments in such amounts as it determines to be reasonable and proper and charge the allotments to the forestry fund account of the county. These allotments shall be credited by the county to the county forestry aid fund. After determining the loans as required under subd. 1., the department shall make the remainder of the amounts appropriated under s. 20.370 (5) (bq) and (bs) for that fiscal year available for loans under this subdivision. The department shall also make loans under this subdivision from the appropriations under s. 20.370 (5) (bt) and (bu).

28.11(8)(b)3. 3. All payments made under this paragraph shall be known as the "forestry fund account".

28.11(9) (9) County forest severance share.

28.11(9)(a)(a) Except as provided under pars. (b) and (c), on timber cut from lands entered as "county forest lands" the county shall pay a severance share of not less than 20% of the actual stumpage sales value of the timber. A higher rate of payment may be applied when agreed upon by the department and the county. When cutting is done by the county and timber is not sold or is sold as cut forest products the severance share shall be 20% of the severance tax schedule in effect under s. 77.06 (2).

28.11(9)(ag) (ag) The severance share paid by a county to the state shall be credited to the forestry fund account of the county and shall be divided into 2 payments as follows:

28.11(9)(ag)1. 1. An acreage loan severance share payment that is equal to the product of multiplying the amount of the severance share paid by the county by the percentage of the balance due in the forestry fund account of the county that is attributable to loans made under sub. (8) (b) 1.

28.11(9)(ag)2. 2. A project loan severance share payment that is equal to the product of multiplying the amount of the severance share paid by the county by the percentage of the balance due that is attributable to loans made under sub. (8) (b) 2.

28.11(9)(am) (am) The acreage loan severance share payments shall be deposited in the conservation fund and credited to the appropriation under s. 20.370 (5) (bq), and the project loan severance share payments shall be deposited in the conservation fund and credited to the appropriation under s. 20.370 (5) (bu).

28.11(9)(ar) (ar)

28.11(9)(ar)1.1. Notwithstanding s. 20.001 (3) (c), if the sum of the unencumbered balances in the appropriations under s. 20.370 (5) (bq), (bt) and (bu) exceeds $400,000 on June 30 of any fiscal year, the amount in excess of $400,000 shall lapse from the appropriation under s. 20.370 (5) (bq) to the conservation fund, except as provided in subd. 2.

28.11(9)(ar)2. 2. Notwithstanding s. 20.001 (3) (c), if the amount in the appropriation under s. 20.370 (5) (bq) is insufficient for the amount that must lapse under subd. 1., the remainder that is necessary for the lapse shall lapse from the appropriation under s. 20.370 (5) (bu).

28.11(9)(b) (b) No severance share payment is required if there is no balance due in the forestry fund account of the county. A severance share payment shall not exceed the balance due in the forestry fund account of the county.

28.11(9)(c) (c) No severance share payment is required for wood removed from county forest lands for energy conservation projects established under sub. (3) (k).

28.11(9)(d) (d) Of the gross receipts from all timber sales on the county forests 10% shall be paid annually by the county to the towns having county forest lands on the basis of acreage of such lands in the towns.

28.11(11) (11) Withdrawals.

28.11(11)(a)(a)

28.11(11)(a)1.1. The county board may by resolution adopted by not less than two-thirds of its membership make application to the department to withdraw lands entered under this section. The county board shall first refer the resolution to the county forestry committee, which shall consult with an authorized representative of the department in formulating its withdrawal proposal. The county board shall not take final action on the application until 90 days after referral of the application to the forestry committee or until the report of the forestry committee regarding the application has been filed with the board. The application shall include the land description, a statement of the reasons for withdrawal, and any restrictions or other conditions of use attached to the land proposed for withdrawal.

28.11(11)(a)2. 2. Upon the filing of an application to withdraw lands under subd. 1., the department shall investigate the application. During the course of its investigation the department shall make an examination of the character of the land, the volume of timber, improvements, and any other special values. In the case of withdrawal for the purpose of sale to any purchaser other than the state or a local unit of government, the department shall establish a minimum value on the lands to be withdrawn. In making its investigation the department shall give full weight and consideration to the purposes and principles set forth in sub. (1), and it shall also weigh and consider the benefits to the people of the state as a whole, as well as to the county, from the proposed use against the benefits accruing to the people of the state as a whole and to the county under the continued entry of the lands to be withdrawn. The department may conduct a public hearing on the application, if it considers it advisable, at a time and place that it determines, except that if the county requests a public hearing in writing, the department shall hold a public hearing.

28.11(11)(a)3. 3. If the department finds that the benefits after withdrawal of the lands described in the application under subd. 2. outweigh the benefits under continued entry of the lands and that the lands will be put to a better and higher use, it shall make an order withdrawing the lands from entry; otherwise it shall deny the application.

28.11(11)(a)4. 4. If the application is denied, the county board may, by resolution adopted by not less than two-thirds of its membership, appeal to a review committee. The department shall submit the findings of its investigation and of any hearing on a proposed withdrawal to the committee, which shall be composed of the following members:

a. One member appointed by the county board submitting the application for withdrawal.

b. One member who is appointed by the governor, who is from another county that has land enrolled under the county forest law, and who shall be chairperson of the review committee.

c. One member appointed by the department.

d. One member appointed by the University of Wisconsin from the College of Agricultural and Life Sciences.

e. One member to be selected by unanimous vote of the appointed members or, if the appointed members fail to achieve unanimity, by the governor.

28.11(11)(a)5. 5. The review committee appointed under subd. 4. shall, by majority vote within 60 days after receiving the findings of the department, do one of the following:

a. Approve the application for withdrawal if it finds the proposed use to be of a greater benefit considering all losses and benefits to the people of the state as a whole, as well as to the people of the county.

b. Provisionally deny the application for withdrawal giving specific reasons why it finds the proposal deficient and making any suggestions for revising the application to reduce the conflict of the proposed use with the public interest.

28.11(11)(a)6. 6. If the committee approves a withdrawal under subd. 5., it shall notify the county board of its approval stating, as necessary, specific procedures to be followed by the county relating to the withdrawal. The county board may then by a resolution approved by not less than two-thirds of its membership, withdraw the lands from the county forest law and shall send copies of this resolution to the department and to the county register of deeds who shall record the resolution.

28.11(11)(a)7. 7. If the committee provisionally denies the proposed withdrawal under subd. 5., it may consider an amended application for withdrawal upon presentation of the application and supporting information, or it may require additional investigation of the amended application by the department before reconsidering the application. Any additional investigation shall include additional public hearings if requested by the county, the department, or the committee.

28.11(11)(b) (b) If the application is approved the county shall reimburse the state the amounts previously paid to the county pursuant to sub. (8) (b) which reimbursement shall be credited to the county forestry fund account; except that the department may waive all or part of such reimbursement if it finds that the lands are withdrawn for a higher public use or that the amount of such reimbursement is unreasonable when compared to the value of the land. If the department has waived any portion of such reimbursement and if at any subsequent time the land ceases to be used for the purpose designated in the application for withdrawal, the full amount of reimbursement due the forestry fund account on the lands withdrawn shall immediately become due and payable to the department and shall be credited to the forestry fund account, unless the department finds and determines that the lands will continue to be put to another higher public use in which case payments of such reimbursement may be deferred by the department so long as the lands are devoted to a higher public use. If payment is not made prior to the time of the next forestry aid payment to the county, forestry aid payments in an amount to be determined by the department shall be withheld until the amount due the forestry fund account is reimbursed.

28.11(12) (12) Enforcement. If at any time it appears to the department that the lands are not being managed in accordance with this section it shall so advise the county forestry committee and the county clerk. If the condition persists the department may proceed against the persons responsible for such noncompliance under s. 30.03 (4).

28.11(13) (13) Review. All orders of the department made under this section may be reviewed under ss. 227.52 to 227.58.

28.11 History History: 1971 c. 215; 1975 c. 39 s. 734; 1975 c. 342; 1977 c. 29; 1979 c. 34 ss. 723 to 725, 2102 (39) (a); 1983 a. 27; 1983 a. 192 s. 304; 1983 a. 424 ss. 2 to 5; 1985 a. 29 ss. 655ce to 655cg, 3202 (39); 1985 a. 182 s. 57; 1987 a. 27; 1989 a. 31, 79; 1993 a. 16, 184, 301; 1995 a. 27, 201; 1997 a. 237, 248; 1999 a. 9; 2001 a. 16, 103; 2003 a. 242; 2005 a. 48; 2007 a. 20.

28.11 Annotation A county forest withdrawal appeal review committee under sub. (11) (a) is not a state agency whose decisions are reviewable under ch. 227. Allen v. Juneau County, 98 Wis. 2d 103, 295 N.W.2d 218 (Ct. App. 1980).

28.11 Annotation County boards cannot sell or exchange county forest lands without first withdrawing them from the county forest program under sub. (11). 66 Atty. Gen. 109.

28.11 Annotation Conservation easements and restrictive covenants are permissible in county forests as long as they are consistent with and do not interfere with the purposes of county forests and the management plans properly developed for them under the county forest law. OAG 08-10.



28.20 Community forests.

28.20  Community forests. Any city, village, town or school district may acquire land, engage in forestry and appropriate funds for such purpose. The forest property may be located outside the city, village, town or school district limits.

28.20 History History: 1985 a. 218; 1993 a. 246.



28.21 Management.

28.21  Management. Any municipality, by registering its forest with the department, shall be eligible to receive free planting stock from the state forest nurseries and the services of foresters in preparing and carrying out planting and forest management plans. No trees shall be cut except those marked or designated for cutting by a state forester. Products of the forest may be devoted to public use.



28.22 Timber sales; community forests.

28.22  Timber sales; community forests. Any timber sale from a community forest shall be based on the scale, measure or count of the cut products. Any timber sale with an estimated value of $3,000 or more shall be by public sale after 2 publications of a classified advertisement announcing the sale in a newspaper having general circulation in the county in which the timber to be sold is located.

28.22 History History: 1989 a. 79; 1999 a. 9.



28.23 Income.

28.23  Income. All income from community forests shall be paid into the treasury, but may be assigned to the support of any legally authorized activity.



28.99 Parties to a violation.

28.99  Parties to a violation.

28.99(1) (1) Whoever is concerned in the commission of a violation of this chapter for which a forfeiture is imposed is a principal and may be charged with and convicted of the violation although he or she did not directly commit it and although the person who directly committed it has not been convicted of the violation.

28.99(2) (2) A person is concerned in the commission of the violation if the person:

28.99(2)(a) (a) Directly commits the violation;

28.99(2)(b) (b) Aids and abets the commission of it; or

28.99(2)(c) (c) Is a party to a conspiracy with another to commit it or advises, hires or counsels or otherwise procures another to commit it.

28.99 History History: 1975 c. 365.






29. Wild animals and plants.

29.001 Definitions.

29.001  Definitions. In this chapter, unless the context requires otherwise:

29.001(3) (3) "Address" means a street name and number or post-office box number, the name of the city, village or town, the state and the zip code.

29.001(6) (6) "Aircraft" means any contrivance invented, used or designed for navigation of or flight in the air.

29.001(9) (9) "All-terrain vehicle" has the meaning given in s. 340.01 (2g).

29.001(12) (12) "Approval" means any type of approval or authorization issued by the department under this chapter including any license, permit, certificate, card, stamp or tag unless the context requires a different meaning.

29.001(15) (15) "Attending boat" means an open boat used to transport equipment, crew or catch of a licensed boat, provide assistance in the operation of fishing gear by the licensed boat or provide other assistance in the commercial fishing operations of a boat licensed under s. 29.519.

29.001(16) (16) "Boat" means any device capable of being used as a means of transportation on water.

29.001(17) (17) "Bow," when used with reference to hunting, means a bow, drawn and held by and through the effort of the person releasing it, but does not include a crossbow.

29.001(18) (18) "Carcass" means the dead body of any wild animal, including any part of the wild animal or the eggs of the wild animal.

29.001(19) (19) "Cervid" means any species of deer or elk that is present in the wild and that is not a farm-raised deer.

29.001(19m) (19m) "Crossbow" means any device using a bow that, once drawn, is held solely by means other than the effort of the person firing it.

29.001(20) (20) "Deer" means white-tailed deer and does not include farm-raised deer.

29.001(21) (21) "Documented boat" means a licensed commercial fishing boat with valid federal documentation under s. 30.51 (2) (c) 2.

29.001(22) (22) "Elk" means elk that is present in the wild and that does not have an ear tag or other mark identifying it as being raised on a farm.

29.001(24) (24) "Farm-raised deer" has the meaning given in s. 95.001 (1) (ag).

29.001(25) (25) "Farm-raised fish" means a fish that is kept on a fish farm for propagation purposes or reared on a fish farm and that has not been introduced, stocked or planted into waters outside a fish farm or that has not escaped from a fish farm.

29.001(25m) (25m) "Farm-raised game bird" has the meaning given in s. 169.01 (12m).

29.001(26) (26) "Fish farm" has the meaning given in s. 95.001 (1) (aj), except that "fish farm" does not include a state or municipal fish hatchery or a private fishing preserve.

29.001(27) (27) "Fishing" includes taking, capturing or killing fish, other than farm-raised fish, or attempting to take, capture or kill fish, other than farm-raised fish. When "fish" is used as a verb, it has the same meaning as "fishing".

29.001(28) (28) "Food distribution service" means a program that provides food or serves meals directly to individuals with low incomes or to elderly individuals, or that collects and distributes food to persons who provide food or serve meals directly to these individuals.

29.001(29) (29) "Freeze-out pond" means a natural, self-contained body of water in which freezing or anoxic conditions prevent the body of water from naturally sustaining a fish population at least twice every 5 years.

29.001(30) (30) "Fur-bearing animals" includes otter, beaver, mink, muskrat, marten, fisher, skunk, raccoon, fox, weasel, opossum, badger, wolf, coyote, bobcat, cougar and lynx.

29.001(33) (33) "Game" includes all varieties of wild mammals or birds.

29.001(36) (36) "Game animals" includes deer, moose, elk, bear, rabbits, squirrels, fox and raccoon.

29.001(39) (39) "Game birds" means birds that are in the wild and includes wild geese, brant, wild ducks, wild swan, rails, coots, gallinules, snipe, woodcock, plovers, sandpipers, ruffed grouse, prairie chicken, sharp-tailed grouse, pheasants, gray partridge, chukar partridge, bobwhite, quail, crows and wild turkey.

29.001(41) (41) "Game fish" includes all varieties of fish except rough fish and minnows.

29.001(41m) (41m) "Great Lakes fish" means lake trout, siscowet, whitefish, chubs, yellow perch, menominee, lake herring, smelt, alewife, and burbot.

29.001(42) (42) "Hunt" or "hunting" includes shooting, shooting at, pursuing, taking, capturing or killing or attempting to capture or kill any wild animal.

29.001(45) (45) "Inland waters" means all waters not classified as outlying waters, including the bays, bayous and sloughs of the Mississippi River bottoms.

29.001(51) (51) "Licensed boat" means a boat, other than an attending boat, included under a commercial fishing license.

29.001(54) (54) "Minnow" includes a sucker not listed as endangered or threatened under s. 29.604 (3), central mudminnow, tadpole madtom, stonecat, banded killifish, blackstripe topminnow, brook silverside, brook stickleback, ninespine stickleback, trout-perch, darter, log perch, sculpin. "Minnow" includes any minnow family cyprinid that is not listed as endangered or threatened under s. 29.604 (3) and that is not a goldfish, grass carp, common carp or rudd. "Minnow" does not include any sucker, darter, sculpin or minnow species that is designated as detrimental under s. 29.424.

29.001(57) (57) "Motor vehicle" means a self-propelled vehicle, including a combination of 2 or more vehicles or an articulated vehicle. "Motor vehicle" includes a snowmobile or an all-terrain vehicle. "Motor vehicle" does not include an aircraft, a vehicle operated exclusively on rails, or an electric personal assistive mobility device.

29.001(58) (58) "Municipal fish hatchery" means a fish hatchery that is owned or operated by a city, village, town, county, or a federally recognized Indian tribe or band located in this state.

29.001(60) (60) "Nongame species" means any species of wild animal that is living in the wild and that is not classified as a game fish, game animal, game bird or fur-bearing animal.

29.001(63) (63) "Outlying waters" means Lake Superior, Lake Michigan, Green Bay, Sturgeon Bay, Sawyer's Harbor and the Fox River from its mouth up to the dam at De Pere.

29.001(64) (64) "Preexisting fish rearing facility" means a body of water that is a fish farm or part of a fish farm and that is not a self-contained body of water but that was licensed as a private fish hatchery, or as part of a private fish hatchery, under s. 29.52, 1995 stats., on January 1, 1998 and that has been continuously used to rear fish since that date.

29.001(66) (66) "Registered boat" means a boat having a valid certificate of number issued under s. 30.51.

29.001(69) (69) "Resident" means a person who has maintained his or her place of permanent abode in this state for a period of 30 days immediately preceding his or her application for an approval. Domiciliary intent is required to establish that a person is maintaining his or her place of permanent abode in this state. Mere ownership of property is not sufficient to establish domiciliary intent. Evidence of domiciliary intent includes, without limitation, the location where the person votes, pays personal income taxes or obtains a driver's license.

29.001(72) (72) "Resident senior citizen" means a resident who has attained the age of 65 years.

29.001(74) (74) "Rough fish" includes suckers, not listed as endangered or threatened under s. 29.604 (3), common carp, asian carp, goldfish, freshwater drum, burbot, bowfin, garfish, sea lamprey, alewife, gizzard shad, rainbow smelt and mooneye.

29.001(75) (75) "Self-contained body of water" means a body of water that has no inlet from or outlet to a natural body of water, except that it may have pipes or similar conduits to put in or withdraw water that are equipped with barriers that prevent the passage of fish between the body of water and the other waters of the state.

29.001(76) (76) "Self-contained fish rearing facility" means any of the following:

29.001(76)(a) (a) An artificial, self-contained body of water that is a fish farm or part of a fish farm.

29.001(76)(b) (b) A freeze-out pond for which a permit is issued under s. 29.733 (2).

29.001(78) (78) "Snowmobile" has the meaning given in s. 340.01 (58a).

29.001(81) (81) "Sturgeon Bay" means that body of water lying south and east of a line commencing at the most northerly point of section 23, township 28 north, range 25 east, and running in a northeasterly direction to the water's edge on north line of section 13, same township and range.

29.001(84) (84) "Trapping" includes the taking, or the attempting to take, of any wild animal by means of setting or operating any device that is designed or made to close upon, hold fast, or otherwise capture a wild animal. When "trap" is used as a verb, it has the same meaning as "trapping".

29.001(87) (87) "Vehicle" means any device for moving persons or property or pulling implements from one place to another on land or rails or in the air.

29.001(90) (90) "Wild animal" means any mammal, bird, fish, or other creature of a wild nature endowed with sensation and the power of voluntary motion.

29.001 History History: 1997 a. 248 ss. 39 to 47, 49 to 75, 84; 1999 a. 9; 2001 a. 56, 90, 109; 2005 a. 286, 288; 2011 a. 180, 252; 2013 a. 20.



29.011 Title to wild animals.

29.011  Title to wild animals.

29.011(1) (1) The legal title to, and the custody and protection of, all wild animals within this state is vested in the state for the purposes of regulating the enjoyment, use, disposition, and conservation of these wild animals.

29.011(2) (2) The legal title to a wild animal or carcass, taken or reduced to possession in violation of this chapter, remains in the state. The title to a wild animal or carcass, lawfully acquired, is subject to the condition that upon the violation of this chapter relating to the possession, use, giving, sale, barter or transportation of a wild animal or carcass by the owner, the ownership shall revert, as a result of the violation, to the state.

29.011(3) (3) This section does not apply to farm-raised deer, farm-raised game birds, farm-raised fish, or wild animals that are subject to regulation under ch. 169.

29.011 History History: 1997 a. 248 s. 87; 2001 a. 56.



29.014 Rule-making for this chapter.

29.014  Rule-making for this chapter.

29.014(1) (1) The department shall establish and maintain open and closed seasons for fish and game and any bag limits, size limits, rest days and conditions governing the taking of fish and game that will conserve the fish and game supply and ensure the citizens of this state continued opportunities for good fishing, hunting and trapping.

29.014(1m) (1m)

29.014(1m)(a)(a) If the department establishes an open season for hunting deer, elk, small game, wild turkey, or bear with a firearm, the season shall also be open for hunting that animal with a crossbow and a bow and arrow.

29.014(1m)(b) (b) If the department establishes an open season for hunting deer, elk, small game, wild turkey, or bear with a bow and arrow but not with a firearm, the department shall also establish an open season for hunting the respective game with a crossbow.

29.014(2) (2)

29.014(2)(b)(b) All of the rules promulgated under this chapter are prima facie reasonable and lawful until found to be otherwise in a final determination by a court.

29.014(2)(c) (c) Any reference to this chapter includes any rules promulgated under this chapter and any reference to any provision of this chapter includes any rules promulgated under that provision.

29.014(3) (3) Any rule of the department is subject to review in the manner provided in ch. 227, except that if the rule affects only the county in which the appellant resides, the appeal shall be to the circuit court of that county.

29.014(4) (4) No person may challenge the validity of a rule promulgated under this chapter in any prosecution of that person for a violation of this chapter or rules promulgated under this chapter unless the person has previously brought a separate action under s. 227.40 seeking a declaratory judgment on the validity of the rule.

29.014 History History: 1997 a. 248 ss. 77 to 79, 383, 397, 399; 2011 a. 252; 2013 a. 61.

29.014 Annotation The DNR has express authority under sub. (1) to adopt a rule allowing an open hunting season for mourning doves. The legislature has granted broad authority to the DNR to set open and closed seasons for game under sub. (1). Mourning doves fall within the definition of game applicable to this section, although the doves also fall within the definition of nongame species applicable to s. 29.039. Wisconsin Citizens Concerned for Cranes and Doves v. DNR, 2004 WI 40, 270 Wis. 2d 318, 677 N.W.2d 612, 02-1166.



29.016 Department authority; deer hunting seasons and license restrictions.

29.016  Department authority; deer hunting seasons and license restrictions.

29.016(1) (1) The department may not do any of the following:

29.016(1)(a) (a) Require a person who holds a license that authorizes the hunting of deer to take an antlerless deer before the person may take the person's first antlered deer under that license.

29.016(1)(b) (b) Except as provided in sub. (2), establish a fall open season for hunting deer with firearms that begins before the Saturday immediately preceding the 4th Thursday in November.

29.016(2) (2) Subsection (1) (b) does not prohibit the department from promulgating a rule that establishes a fall open season for hunting deer with firearms that begins before the Saturday immediately preceding the 4th Thursday in November if any of the following applies:

29.016(2)(a) (a) The department limits the open season to hunting deer by any of the following persons:

29.016(2)(a)1. 1. Persons who are under 16 years of age.

29.016(2)(a)2. 2. Persons who hold a Class A, Class B, or Class C permit under s. 29.193 (2).

29.016(2)(a)3. 3. Persons who are learning to hunt.

29.016(2)(b) (b) The department establishes the fall open season because a fall open season is necessary to control the spread of chronic wasting disease or other disease in deer and if all of the following apply:

29.016(2)(b)1. 1. The rule authorizes the hunting of only antlerless deer.

29.016(2)(b)2. 2. The rule provides for a closing date for the fall open season that is on or before October 15.

29.016(2)(b)3. 3. The rule provides that the rule does not apply beginning 270 days after the effective date of the rule.

29.016 History History: 2011 a. 50.



29.020 Deer management assistance program.

29.020  Deer management assistance program.

29.020(1)(1) The department shall establish a deer management assistance program. Under this program, the department shall provide deer management assistance to participating landowners. The department shall also provide a method for collecting information from participating landowners about deer health and the deer population in this state and for receiving suggestions from participating landowners about managing the deer population. The department shall analyze the information received and use it to improve deer health and manage the deer population in this state. The department shall promulgate rules to implement this program.

29.020(2) (2) The department may establish fees for participation in the deer management assistance program. The department shall credit all fees to the appropriation under s. 20.370 (1) (Lv).

29.020 History History: 2013 a. 20.



29.024 Approvals; forms; issuing agents.

29.024  Approvals; forms; issuing agents.

29.024(1) (1)  Approvals required. Except as specifically provided in this chapter, ch. 169, or s. 95.55 (5), no person may hunt or trap in this state, fish in the waters of this state or engage in any of the activities regulated under this chapter unless the appropriate approval is issued to the person. A person shall carry the required approval with him or her at all times while hunting, trapping, or fishing or engaged in regulated activities unless otherwise required by this chapter or unless otherwise authorized or required by the department. A person shall exhibit the approval to the department or its wardens on demand.

29.024(2) (2) Conditions and restrictions on approvals.

29.024(2)(a)(a) Except as provided in s. 29.182 (4), a hunting, trapping, or fishing approval may be issued only to and obtained only by a natural person entitled to the approval.

29.024(2)(b) (b) Except as provided under s. 29.194 (1), a resident hunting, trapping or fishing approval may be issued only to a person who presents to the issuing agent or the department definite proof of his or her identity and that he or she is a resident.

29.024(2)(c) (c) No more than one of the same series of approval may be issued to the same person for the same hunting or fishing season in any year except as authorized by the department.

29.024(2)(d) (d) Except as provided under s. 29.179, 29.180, 29.182 (4), 29.185 (4), or 29.519 (2) (d) or by rule, no person may transfer his or her approval or permit the use of any approval by any other person.

29.024(2)(e) (e) No person while hunting, trapping or fishing may use or carry any approval issued to another person, except that a person who accompanies and is assisting a disabled person may carry the disabled person's approval.

29.024(2)(f) (f)

29.024(2)(f)1.1. Except as provided under subd. 2. and as authorized by rules promulgated under sub. (5) (a) 2., no person may obtain a hunting, trapping or fishing approval for another person.

29.024(2)(f)2. 2. A person who assists a disabled person may obtain an approval for a disabled person.

29.024(2)(g) (g) No approval authorizing hunting, trapping, fishing or any other activity regulated by this chapter may be issued to any person who is prohibited from obtaining this type of an approval under this chapter.

29.024(2g) (2g) Denial and revocation of approvals based on child support delinquency.

29.024(2g)(a)(a) Social security numbers required. Except as provided in par. (am), the department shall require an applicant who is an individual to provide his or her social security number as a condition of applying for, or applying to renew, any of the following approvals:

29.024(2g)(a)1. 1. Any license issued under this chapter except for any group fishing license issued under s. 29.193 (5).

29.024(2g)(a)2. 2. Any permit issued under s. 29.403, 29.537, 29.733, 29.735, or 29.736.

29.024(2g)(a)3. 3. A wild rice identification card issued under s. 29.607.

29.024(2g)(am) (am) Social security numbers exceptions. If an applicant who is an individual does not have a social security number, the applicant, as a condition of applying for, or applying to renew, an approval specified in par. (a) 1. to 3., shall submit a statement made or subscribed under oath or affirmation to the department that the applicant does not have a social security number. The form of the statement shall be prescribed by the department of children and families. An approval issued by the department of natural resources in reliance on a false statement submitted by an applicant under this paragraph is invalid.

29.024(2g)(b) (b) Duplicates. For purposes of this subsection, an application for a duplicate of an approval specified in par. (a) shall be considered an application for the issuance of the approval.

29.024(2g)(c) (c) Disclosure of social security numbers. The department of natural resources may not disclose any social security numbers received under par. (a) to any person except to the department of children and families for the sole purpose of administering s. 49.22.

29.024(2g)(d) (d) Denial of approvals.

29.024(2g)(d)1.1. As provided in the memorandum of understanding required under s. 49.857 (2), the department shall deny an application to issue or renew, suspend if already issued or otherwise withhold or restrict an approval specified in par. (a) 1. to 3. if the applicant for or the holder of the approval is delinquent in making court-ordered payments of child or family support, maintenance, birth expenses, medical expenses or other expenses related to the support of a child or former spouse or if the applicant or holder fails to comply with a subpoena or warrant issued by the department of children and families or a county child support agency under s. 59.53 (5) and relating to paternity or child support proceedings.

29.024(2g)(d)2. 2. As provided in the memorandum of understanding required under s. 49.857 (2), the department shall deny an application to issue or renew an approval specified in par. (a) 1. to 3. if the applicant for or the holder of the approval fails to provide his or her social security number as required under par. (a), unless the applicant is an individual who does not have a social security number and who submits a statement made or subscribed under oath or affirmation as required under par. (am).

29.024(2g)(e) (e) Alternative to providing social security numbers. If the federal government allows a method under the system under s. 49.857 (2) for purposes of administering this subsection that does not require the use of social security numbers of individuals applying for or holding approvals, other than the method under par. (am) for submitting a statement made or subscribed under oath or affirmation that the individual does not have a social security number, the department shall request that the legislative reference bureau prepare legislation that allows compliance with that method and that eliminates the requirement that individuals provide their social security numbers under the system. The secretary shall submit the proposed legislation to the standing committee of each house of the legislature that has jurisdiction over fish and wildlife matters under s. 13.172 (3).

29.024(2r) (2r) Denial and revocation of approvals based on delinquent taxes or unemployment insurance contributions.

29.024(2r)(a)(a) Social security and identification numbers required. Except as provided in par. (am), the department shall require an applicant who is an individual to provide his or her social security number and an applicant who is not an individual to provide the applicant's federal employer identification number as a condition of applying for, or applying to renew, any of the following approvals:

29.024(2r)(a)1. 1. A license issued under s. 29.501.

29.024(2r)(a)2. 2. A wholesale fish dealer license issued under s. 29.503.

29.024(2r)(a)3. 3. A taxidermist permit issued under s. 29.506 (2).

29.024(2r)(a)4. 4. A bait dealer license issued under s. 29.509.

29.024(2r)(a)5. 5. A guide license issued under s. 29.512.

29.024(2r)(a)6. 6. A sport trolling license issued under s. 29.514.

29.024(2r)(a)7. 7. A commercial fishing license issued under s. 29.519.

29.024(2r)(a)8. 8. A net license issued under s. 29.523.

29.024(2r)(a)9. 9. A slat net license issued under s. 29.526.

29.024(2r)(a)10. 10. A trammel net license issued under s. 29.529.

29.024(2r)(a)11. 11. A set or bank pole license issued under s. 29.531.

29.024(2r)(a)12. 12. A setline license issued under s. 29.533.

29.024(2r)(a)13. 13. A clamming license or permit issued under s. 29.537.

29.024(2r)(a)14. 14. A fish farm permit issued under s. 29.733.

29.024(2r)(a)14m. 14m. A fish importation permit under s. 29.735.

29.024(2r)(a)14r. 14r. A fish stocking permit under s. 29.736.

29.024(2r)(a)15. 15. A wild rice dealer license issued under s. 29.607 (4) (b).

29.024(2r)(a)16. 16. A wild ginseng dealer license issued under s. 29.611 (7).

29.024(2r)(am) (am) Social security and identification numbers exceptions. If an applicant who is an individual does not have a social security number, the applicant, as a condition of applying for, or applying to renew, any of the approvals specified in par. (a) 1. to 16., shall submit a statement made or subscribed under oath or affirmation to the department that the applicant does not have a social security number. The form of the statement shall be prescribed by the department of children and families. An approval issued by the department of natural resources in reliance on a false statement submitted by an applicant under this paragraph is invalid.

29.024(2r)(b) (b) Duplicates. For purposes of this subsection, an application for a duplicate of an approval specified in par. (a) shall be considered an application for the issuance of the approval.

29.024(2r)(c) (c) Disclosure of numbers. The department of natural resources may not disclose any information received under par. (a) to any person except to the department of revenue for the sole purpose of making certifications required under s. 73.0301 and to the department of workforce development for the sole purpose of making certifications required under s. 108.227.

29.024(2r)(d) (d)

29.024(2r)(d)1.1. Except as provided in subd. 2., the department shall deny an application to issue or renew, or revoke if already issued, an approval specified in par. (a) if the applicant for or the holder of the approval fails to provide the information required under par. (a), if the department of revenue certifies that the applicant or approval holder is liable for delinquent taxes under s. 73.0301, or if the department of workforce development certifies that the applicant or approval holder is liable for delinquent unemployment insurance contributions under s. 108.227.

29.024(2r)(d)2. 2. The department may not deny an application under subd. 1. for the reason that the applicant failed to provide his or her social security number, if the applicant is an individual who submitted a statement made or subscribed under oath or affirmation as required under par. (am).

29.024(2u) (2u) Revocation of hunting licenses based on incompetency. The department shall revoke any license authorizing hunting issued to an individual for whom the department receives a record of a declaration under s. 54.25 (2) (c) 1. d. stating that the individual is incompetent to apply for a hunting license under this chapter.

29.024(3) (3) Form of application. The application for an approval shall be on the form and contain the information required by the department and no approval may be issued until the applicant complies with these requirements.

29.024(4) (4) Form of approval.

29.024(4)(a)(a) Date; expiration. Each approval issued under this chapter shall state for what period the approval is effective and the date of expiration.

29.024(4)(b) (b) Name; description; signature. Each license or permit issued shall contain the name and address of the holder, a description of the holder and other information required by the department. Each license or permit shall, if required by the department under sub. (5) (a) 1., bear upon its face the signature of the holder and the date of issuance and shall be signed by the issuing agent. Each stamp shall, if required by the department under sub. (5) (a) 1., bear upon its face the signature of the holder. The department may apply any of the requirements of this subsection to other forms or approvals.

29.024(5) (5) Forms of approvals.

29.024(5)(a)(a) Department rules. The department shall promulgate rules regulating the issuance of approvals. The rules shall include all of the following:

29.024(5)(a)1. 1. The signature requirements, if any, for each type of approval.

29.024(5)(a)2. 2. The conditions, if any, under which a person may be issued an approval for another person.

29.024(5)(a)3. 3. The authorized forms for stamps, which may include facsimiles, and the methods of attaching stamps to or imprinting stamps on other approvals issued under this chapter.

29.024(5)(b) (b) Forms. The department shall prepare, procure the printing of, and supply all necessary forms for applications and approvals issued under this chapter and related applications for approvals.

29.024(5)(e) (e) Identification numbers. The department may issue customer identification numbers as part of its statewide automated system for issuing approvals.

29.024(6) (6) Issuance of approvals by department and by agents.

29.024(6)(a)(a) In issuing approvals under this section, the department may do any of the following for each type of approval:

29.024(6)(a)1. 1. Directly issue the approvals.

29.024(6)(a)2. 2. Appoint, as an agent of the department, the clerk of one or more counties to issue the approvals.

29.024(6)(a)3. 3. Appoint persons who are not employees of the department to issue the approvals as agents of the department.

29.024(6)(a)4. 4. Contract with persons who are not employees of the department to operate a statewide automated system for issuing approvals.

29.024(6)(ag) (ag) Under a contract issued under par. (a) 4., the department may deduct a portion of each fee collected for a license issued pursuant to the statewide automated system. The department shall credit all of the amounts deducted to the appropriation account under s. 20.370 (9) (hv).

29.024(6)(am) (am) In reserving deer hunting back tag numbers, the department may do any of the following:

29.024(6)(am)1. 1. Directly reserve the numbers.

29.024(6)(am)2. 2. Appoint, as an agent of the department, the clerk of one or more counties to reserve the numbers.

29.024(6)(am)3. 3. Appoint, as agents of the department, persons who are not employees of the department to reserve the numbers.

29.024(6)(b) (b) The clerk of each county appointed under par. (a) 2. or (am) 2. may accept the appointment.

29.024(6)(c) (c)

29.024(6)(c)1.1. The department shall promulgate rules for each type of approval under this chapter that specify which persons under par. (a) shall issue that type of approval except as provided under subd. 2.

29.024(6)(c)2. 2. Persons appointed under par. (a) 2. and 3., as well as the department, shall issue temporary disabled person fishing licenses under s. 29.193 (3m).

29.024(6)(d) (d) The department may promulgate rules regulating the activities of persons appointed under pars. (a) 2., 3. and 4. and (am) 2. and 3.

29.024(7) (7) Duplicates. If any license, permit, certificate or card is lost, the person to whom the license, permit, certificate or card was issued may apply to the department for a duplicate by submitting an affidavit proving loss. The department may accept information in a form other than an affidavit. The department shall make an inquiry and investigation as it considers necessary. If the department is satisfied that the loss has been proven, the department may issue a duplicate license, permit, certificate or card to the applicant. Back tags and other tags issued with a license, permit, certificate or card are parts of the license, permit, certificate or card and loss of any part is considered to be loss of the entire license, permit, certificate or card. Upon applying for a duplicate license, permit, certificate or card, the applicant shall surrender all parts of the original remaining in his or her possession to the department. No duplicate stamp may be issued and if a stamp is lost, the person to whom it was issued is required to apply and pay the regular fee in order to receive a new stamp.

29.024(8) (8) Record of approvals issued. The department shall keep a complete record of all approvals issued.

29.024(9) (9) Tags. The department shall provide all tags required under this chapter and shall specify their form and numbering.

29.024(10) (10) Stamps; artwork. The department may design and produce waterfowl hunting stamps, pheasant hunting stamps, wild turkey hunting stamps, inland waters trout stamps and Great Lakes trout and salmon stamps. The department may select artwork for stamps through a contest or otherwise may acquire original artwork for stamps.

29.024 History History: 1997 a. 248 ss. 90, 91, 123 to 134, 161; 1997 a. 249 ss. 1, 2; 1999 a. 9, 32; 2001 a. 17, 56, 105, 107, 109; 2003 a. 59, 249; 2005 a. 88, 387; 2007 a. 20, 65; 2009 a. 38; 2011 a. 169; 2013 a. 36.



29.03 Wildlife violator compact.

29.03  Wildlife violator compact.

29.03(1) (1)  Article I — Findings, declaration of policy, and purpose.

29.03(1)(a)(a) The participating states find all of the following:

29.03(1)(a)1. 1. Wildlife resources are managed by the respective states for the benefit of all residents and visitors.

29.03(1)(a)2. 2. The protection of wildlife resources of a state is materially affected by the degree of compliance with state laws, regulations, ordinances, resolutions, and administrative rules relating to the management of those resources.

29.03(1)(a)3. 3. The preservation, protection, management, and restoration of wildlife resources contribute immeasurably to the aesthetic, recreational, and economic aspects of those natural resources.

29.03(1)(a)4. 4. Wildlife resources are valuable without regard to political boundaries; therefore, every person should be required to comply with wildlife resource preservation, protection, management, and restoration laws, regulations, ordinances, resolutions, and administrative rules of the participating states as a condition precedent to the continuance or issuance of any approval to hunt, fish, trap, or possess wildlife.

29.03(1)(a)5. 5. Violation of wildlife resource laws interferes with the management of wildlife resources and may endanger the safety of persons and property.

29.03(1)(a)6. 6. The mobility of many violators necessitates the maintenance of channels of communication among the various states.

29.03(1)(a)7. 7. Usually, if a person is cited for a wildlife violation in a state other than the person's home state, one or more of the following occur:

29.03(1)(a)7.a. a. The violator is required to post collateral or a bond to secure appearance for a trial at a later date.

29.03(1)(a)7.b. b. The violator is taken into custody until the collateral or bond is posted.

29.03(1)(a)7.c. c. The violator is taken directly to court for an immediate appearance.

29.03(1)(a)8. 8. The purpose of the enforcement practices described in subd. 7. is to ensure compliance with the terms of a wildlife citation by the violator who, if permitted to continue on his or her way after receiving the citation, could return to his or her home state and disregard the terms of the citation.

29.03(1)(a)9. 9. Usually, a person receiving a wildlife citation in his or her home state is permitted to accept the citation from the officer at the scene of the violation and immediately continue on his or her way after agreeing or being instructed to comply with the terms of the citation.

29.03(1)(a)10. 10. The enforcement practices described in subd. 7. may cause unnecessary inconvenience and hardship for the violator who is unable at the time to post collateral, furnish a bond, stand trial, or pay a penalty, and thus is compelled to remain in custody until some alternative arrangement is made.

29.03(1)(a)11. 11. The enforcement practices described in subd. 7. consume an undue amount of law enforcement time.

29.03(1)(b) (b) It is the policy of the participating states to do all of the following:

29.03(1)(b)1. 1. Promote compliance with the laws, regulations, ordinances, resolutions, and administrative rules relating to management of wildlife resources in their respective states.

29.03(1)(b)2. 2. Recognize the suspension of wildlife license privileges of any person whose license privileges have been suspended by a participating state and treat the suspension as if it had occurred in the home state.

29.03(1)(b)3. 3. Allow a violator, except as provided in sub. (3) (b), to accept a wildlife citation and, without delay, proceed on his or her way, whether or not a resident of the state in which the citation was issued, if the violator's home state is party to this compact.

29.03(1)(b)4. 4. Report to the appropriate participating state, as provided in the compact manual, any conviction recorded against a violator whose home state was not the issuing state.

29.03(1)(b)5. 5. Allow the home state to recognize and treat a conviction recorded against a resident, which occurred in a participating state other than the home state, as though the conviction had occurred in the home state.

29.03(1)(b)6. 6. Extend cooperation to its fullest extent among the participating states for enforcing compliance with the terms of a wildlife citation issued in one participating state to a resident of another participating state.

29.03(1)(b)7. 7. Maximize effective use of law enforcement personnel and information.

29.03(1)(b)8. 8. Assist court systems in the efficient disposition of wildlife violations.

29.03(1)(c) (c) The purpose of this compact is to do all of the following:

29.03(1)(c)1. 1. Provide a means through which participating states may join in a reciprocal program to effectuate the policies enumerated in par. (b) in a uniform and orderly manner.

29.03(1)(c)2. 2. Provide for the fair and impartial treatment of violators in all participating states in recognition of the violator's right to due process and the sovereign status of a participating state.

29.03(2) (2) Article II — Definitions. As used in this compact, unless the context requires otherwise:

29.03(2)(a) (a) "Citation" means any summons, complaint, summons and complaint, ticket, penalty assessment or other official document that a wildlife officer or other peace officer issues to a person for a wildlife violation that contains an order requiring the person to respond.

29.03(2)(b) (b) "Collateral" means any cash or other security deposited to secure an appearance for trial in connection with a citation issued by a wildlife officer or other peace officer for a wildlife violation.

29.03(2)(c) (c) "Compliance" with respect to a citation means the act of answering a citation through an appearance in a court or tribunal or through the payment of fines, costs, and surcharges, if any.

29.03(2)(d) (d) "Conviction" means a conviction, including any court conviction, for any offense related to the preservation, protection, management, or restoration of wildlife that is prohibited by state law, regulation, ordinance, resolution, or administrative rule. "Conviction" shall also include the forfeiture of any bail, bond, or other security deposited to secure appearance by a person charged with having committed the offense, the payment of a penalty assessment or surcharge, a plea of no contest, and the imposition of a deferred or suspended sentence by a court.

29.03(2)(e) (e) "Court" means a court of law, including municipal court.

29.03(2)(f) (f) "Home state" means the state of primary residence of a violator.

29.03(2)(g) (g) "Issuing state" means the participating state that issues a wildlife citation to the violator.

29.03(2)(h) (h) "License" means any approval, license, permit, or other public document that conveys to a person the privilege of pursuing, possessing, or taking any wildlife regulated by law, regulation, ordinance, resolution, or administrative rule of a participating state.

29.03(2)(i) (i) "Licensing authority" means the department or division within each participating state that is authorized by law to issue or approve licenses or permits to hunt, fish, trap, or possess wildlife. In this state, the licensing authority is the department.

29.03(2)(j) (j) "Participating state" means any state that enacts legislation to become a member of this wildlife compact.

29.03(2)(k) (k) "Personal recognizance" means an agreement a person makes at the time of issuance of the wildlife citation that the person will comply with the terms of the citation.

29.03(2)(L) (L) "State" means any state, territory, or possession of the United States, and includes the District of Columbia, the Commonwealth of Puerto Rico, the Provinces of Canada, and all other countries.

29.03(2)(m) (m) "Suspension" means any revocation, denial, or withdrawal of any or all license privileges, including the privilege to apply for, purchase, or exercise the benefits conferred by any license.

29.03(2)(n) (n) "Terms of the citation" means those conditions and options expressly stated upon the citation.

29.03(2)(o) (o) "Violator" means a person who commits a wildlife violation.

29.03(2)(p) (p) "Wildlife" means all species of wild animals that are protected or otherwise regulated by law, regulation, ordinance, resolution, or administrative rule in a participating state. Species included in the definition of "wildlife" vary from state to state and determination of whether a species is "wildlife" for the purposes of this compact shall be based on the law of the participating state.

29.03(2)(q) (q) "Wildlife law" means any law, regulation, ordinance, resolution, or administrative rule developed and enacted for the management and use of wildlife resources.

29.03(2)(r) (r) "Wildlife officer" means any individual authorized by a participating state to issue a citation for a wildlife violation.

29.03(2)(s) (s) "Wildlife violation" means any cited violation of a law, regulation, ordinance, resolution, or administrative rule developed and enacted for the management and use of wildlife resources.

29.03(3) (3) Article III — Procedures for issuing state.

29.03(3)(a)(a) When issuing a citation for a wildlife violation, a wildlife officer shall issue a citation to any violator whose primary residence is in a participating state in the same manner as though the violator were a resident of the issuing state and shall not require the violator to post collateral to secure appearance, subject to par. (b), if the officer receives the recognizance of the violator that he or she will comply with the terms of the citation.

29.03(3)(b) (b) Personal recognizance is acceptable if both of the following apply:

29.03(3)(b)1. 1. Personal recognizance is not prohibited by local law or the compact manual.

29.03(3)(b)2. 2. The violator provides adequate proof of identification to the wildlife officer.

29.03(3)(c) (c) Upon conviction or failure of a violator to comply with the terms of a citation issued for a wildlife violation, the appropriate official shall report the conviction or failure to comply to the licensing authority of the participating state in which the citation was issued. The report shall be made in accordance with procedures specified by the issuing state and shall contain information as specified in the compact manual as minimum requirements for effective processing by the home state.

29.03(3)(d) (d) Upon receipt of the report of conviction or noncompliance under par. (c), the licensing authority of the issuing state shall transmit to the licensing authority of the home state of the violator the information in form and content as prescribed in the compact manual.

29.03(4) (4) Article IV — Procedure for home state.

29.03(4)(a)(a) Upon receipt of a report from the licensing authority of the issuing state reporting the failure of a violator to comply with the terms of a citation, the licensing authority of the home state shall notify the violator and shall initiate a suspension action in accordance with the home state's suspension procedures and shall suspend the violator's license privileges until satisfactory evidence of compliance with the terms of the wildlife citation has been furnished by the issuing state to the home state licensing authority. Due process safeguards shall be accorded.

29.03(4)(b) (b) Upon receipt of a report of conviction from the licensing authority of the issuing state, the licensing authority of the home state shall enter the conviction in its records and shall treat the conviction as though it occurred in the home state for the purposes of the suspension of license privileges.

29.03(4)(c) (c) The licensing authority of the home state shall maintain a record of actions taken and shall make reports to issuing states as provided in the compact manual.

29.03(5) (5) Article V — Reciprocal recognition of suspension.

29.03(5)(a)(a) Each participating state shall recognize the suspension of license privileges of any violator by any participating state as though the violation resulting in the suspension had occurred in its own state and could have been the basis for suspension of license privileges in its own state.

29.03(5)(b) (b) Each participating state shall communicate suspension information to other participating states in form and content as contained in the compact manual.

29.03(6) (6) Article VI — Applicability of other laws. Except as expressly required by provisions of this compact, nothing in this compact shall be construed to affect the right of any participating state to apply any of its laws relating to license privileges to any person or circumstance or to invalidate or prevent any agreement or other cooperative arrangement between a participating state and a nonparticipating state concerning wildlife resource law enforcement.

29.03(7) (7) Article VII — Compact administrator procedures.

29.03(7)(a)(a) For the purpose of administering the provisions of this compact and to serve as a governing body for the resolution of all matters relating to the operation of this compact, a board of compact administrators is established. The board shall be composed of one representative from each of the participating states. The head of the licensing authority of each participating state shall appoint the compact administrator. The compact administrator shall serve and be subject to removal in accordance with the laws of the state that he or she represents. A compact administrator may provide an alternate for the discharge of his or her duties and functions as a board member. An alternate may not serve unless written notification of his or her identity has been given to the board.

29.03(7)(b) (b) Each member of the board of compact administrators shall be entitled to one vote. No action of the board shall be binding unless taken at a meeting at which a majority of the total number of the board's votes are cast in favor of the action. Board action shall occur only at a meeting at which a majority of the participating states are represented.

29.03(7)(c) (c) The board shall elect annually from its membership a chairperson and vice chairperson.

29.03(7)(d) (d) The board shall adopt bylaws consistent with the provisions of this compact or the laws of a participating state for the conduct of its business and shall have the power to amend and rescind its bylaws.

29.03(7)(e) (e) The board may accept for any of its purposes and functions under this compact any and all donations and grants of moneys, equipment, supplies, materials, and services from any state, the United States, or any governmental agency, and may receive, utilize, and dispose of those donations and grants.

29.03(7)(f) (f) The board may contract with, or accept services or personnel from, any governmental or intergovernmental agency, individual, firm, or corporation, or any private nonprofit organization or institution.

29.03(7)(g) (g) The board shall formulate necessary procedures and develop uniform forms and documents for administering the provisions of this compact. All procedures and forms adopted by board action shall be contained in a compact manual.

29.03(8) (8) Article VIII — Entry into compact and withdrawal.

29.03(8)(a)(a) This compact shall become effective when it is adopted in a substantially similar form by 2 or more states.

29.03(8)(b) (b) Entry into the compact shall be made by resolution of ratification executed by the authorized officials of the applying state and submitted to the chairperson of the board. The resolution shall be substantially in the form and content as provided in the compact manual and shall include all of the following:

29.03(8)(b)1. 1. A citation of the authority from which the state is empowered to become a party to this compact.

29.03(8)(b)2. 2. An agreement of compliance with the terms and provisions of this compact.

29.03(8)(b)3. 3. An agreement that compact entry is with all states participating in the compact and with all additional states legally becoming a party to the compact.

29.03(8)(c) (c) The effective date of entry shall be specified by the applying state but shall not be less than 60 days after notice has been given by one of the following:

29.03(8)(c)1. 1. The chairperson of the board of the compact administrators.

29.03(8)(c)2. 2. The secretary of the board to each participating state that the resolution from the applying state has been received.

29.03(8)(d) (d) A participating state may withdraw from participation in this compact by official written notice to each participating state, but withdrawal shall not become effective until 90 days after the notice of withdrawal is given. The notice shall be directed to the compact administrator of each member state. No withdrawal of any state shall affect the validity of this compact as to the remaining participating states.

29.03(9) (9) Article IX — Amendments to the compact.

29.03(9)(a)(a) This compact may be amended from time to time. Amendments shall be presented in resolution form to the chairperson of the board of compact administrators and shall be initiated by one or more participating states.

29.03(9)(b) (b) Adoption of an amendment shall require endorsement by all participating states and shall become effective 30 days after the date of the last endorsement.

29.03(9)(c) (c) A participating state shall respond to the compact chairperson within 120 days after receipt of a proposed amendment. Amendments proposed to change local law by the compact administrators shall be reviewed and approved by the legislature.

29.03 History History: 2005 a. 282.



29.035 Report of department.

29.035  Report of department. On or before March 15 of each even-numbered year, the department shall submit to the chief clerk of each house of the legislature for distribution to the appropriate standing committees under s. 13.172 (3), to the governor and to the Wisconsin conservation congress a report identifying the accomplishments of the department under this chapter that relate to fish and wildlife in the previous biennium and identifying the department's use and expenditure of all fishing, hunting and trapping approval fees collected under this chapter in the previous biennium.

29.035 History History: 1997 a. 248 ss. 94, 404.



29.036 Sporting heritage council.

29.036  Sporting heritage council.

29.036(1) (1) The sporting heritage council shall study, and provide advice and make recommendations to the governor, the natural resources board, and the legislature about, issues relating to hunting, trapping, fishing, and other types of outdoor recreation activities including all of the following:

29.036(1)(a) (a) Ways to improve the recruitment and retention of hunters, trappers, and anglers.

29.036(1)(b) (b) Ways to improve the management and protection of the natural resources of this state for the purposes of hunting, trapping, fishing, and other types of outdoor recreation activities.

29.036(1)(c) (c) Ways to encourage youth to participate in outdoor recreation activities, including ways to implement outdoor recreation programs for youth.

29.036(1)(d) (d) Ways to improve access to public and private land for hunting, trapping, fishing, and other types of outdoor recreation activities.

29.036(1)(e) (e) Ways to improve public access to lakes.

29.036(1)(f) (f) Ways to increase the availability of public shooting ranges.

29.036(2) (2) The sporting heritage council shall prepare a biennial report on the status of the recruitment and retention of hunters, trappers, and anglers in this state. The sporting heritage council shall submit its initial report under this subsection no later than July 1, 2014, and shall submit subsequent reports no later than July 1 of each even-numbered year thereafter, to the governor, to the chairperson of the natural resources board, and to the chief clerk of each house of the legislature, for distribution to the appropriate standing committees under s. 13.172 (3).

29.036 History History: 2011 a. 168.



29.037 Fish and wildlife restoration.

29.037  Fish and wildlife restoration. This state assents to the provisions of 16 USC 669 to 669i and 777 to 777L. The department is authorized and directed to perform any acts necessary to establish cooperative wildlife restoration projects and cooperative fish restoration and management projects in compliance with these federal provisions and with regulations promulgated by the secretary of the interior. No funds accruing to this state from license fees paid by hunters and from sport and recreation fishing license fees may be diverted for any other purpose than the administration of the department when it is exercising its responsibilities that are specific to the management of the fish and wildlife resources of this state.

29.037 History History: 1997 a. 248 s. 402; 2001 a. 16.



29.038 Local regulation of wild animals.

29.038  Local regulation of wild animals.

29.038(1) (1) In this section:

29.038(1)(a) (a) "Local governmental unit" has the meaning given in s. 16.97 (7).

29.038(1)(b) (b) "Political subdivision" means a city, village, town or county.

29.038(2) (2) No local governmental unit may enact any ordinance or adopt any regulation, resolution or other restriction for the purpose of regulating the hunting, fishing, trapping or management of wild animals, except as follows:

29.038(2)(a) (a) A local governmental unit may enact an ordinance or adopt any regulation, resolution or other restriction that is authorized under this chapter.

29.038(2)(b) (b) A local governmental unit may enact an ordinance or adopt any regulation, resolution or other restriction that restricts or prohibits access for hunting, fishing or trapping in any portion of land that it owns or leases.

29.038(3) (3)

29.038(3)(a)(a) Except as provided in par. (b), a local governmental unit may enact an ordinance or adopt a regulation, resolution or other restriction that has an incidental effect on hunting, fishing or trapping, but only if the primary purpose is to further public health or safety.

29.038(3)(b) (b)

29.038(3)(b)1.1. In this paragraph:

29.038(3)(b)1.a. a. "Building" means a permanent structure used for human occupancy and includes a manufactured home, as defined in s. 101.91 (2).

29.038(3)(b)1.b. b. "Restriction" means an ordinance, regulation, resolution, or other restriction enacted or adopted by a local governmental unit.

29.038(3)(b)2. 2. Except as provided in subd. 3., a local governmental unit may not enact or adopt a restriction that prohibits a person from hunting with a bow and arrow or crossbow within the jurisdiction of that local governmental unit.

29.038(3)(b)3. 3. A local governmental unit may enact or adopt a restriction that does any of the following:

29.038(3)(b)3.a. a. Prohibits a person from hunting with a bow and arrow or crossbow within a specified distance, not to exceed 100 yards, from a building located on another person's land. A restriction enacted or adopted under this subd. 3. a. shall provide that the restriction does not apply if the person who owns the land on which the building is located allows the hunter to hunt within the specified distance of the building.

29.038(3)(b)3.b. b. Requires a person who hunts with a bow and arrow or crossbow to discharge the arrow or bolt from the respective weapon toward the ground.

29.038(4) (4) If the department determines that an ordinance, regulation, resolution or other restriction enacted or adopted by a local governmental unit exceeds the authority granted to local governmental units in this section, the department may issue a notice to the local governmental unit of the department's intent to issue an order under this subsection. The department shall hold an informal hearing on the matter if a hearing is requested by the local governmental unit within 30 days after it receives the notice. The informal hearing is not a contested case under ch. 227. Following the hearing or following the failure of the local governmental unit to request a hearing within 30 days after it receives the notice, the department may issue an order declaring the ordinance, regulation, resolution or other restriction void.

29.038 History History: 1997 a. 170; 1999 a. 32 s. 42; Stats. 1997 s. 29.038; 2001 a. 16; 2003 a. 33; 2013 a. 71.



29.039 Nongame species.

29.039  Nongame species.

29.039(1)(1) The department may conduct investigations of nongame species to develop scientific information relating to population, distribution, habitat needs, and other biological data to determine necessary conservation measures. The department may develop conservation programs to ensure the perpetuation of nongame species. The department may require harvest information and may establish limitations relating to taking, possession, transportation, processing and sale or offer for sale, of nongame species.

29.039(2) (2) Any rules promulgated or programs developed under this section may not impede, hinder or prohibit the utilization of lands for the construction, operation or maintenance of utility facilities otherwise authorized or permitted.

29.039 History History: 1977 c. 370; 1979 c. 154; 1985 a. 332 s. 251 (1); 1997 a. 248 s. 405; Stats. 1997 s. 29.039.

29.039 Annotation "Taking," as used in this section, includes those activities delineated under the definition of "hunting" in s. 29.001 (42), such as killing, shooting, shooting at, trapping, and pursuing. Wisconsin Citizens Concerned for Cranes and Doves v. DNR, 2004 WI 40, 270 Wis. 2d 318, 677 N.W.2d 612, 02-1166.



29.040 Deer management report rules.

29.040  Deer management report rules. The department may promulgate rules to implement the recommendations contained in the 2012 final report of the assessment of this state's deer management plans and policies that was conducted under the terms of a contract between the department of administration and a recognized deer management expert.

29.040 History History: 2013 a. 20.



29.041 Department to regulate hunting and fishing in interstate waters.

29.041  Department to regulate hunting and fishing in interstate waters. The department may regulate hunting and fishing on and in all interstate boundary waters, and outlying waters.

29.041 History History: 1983 a. 27 s. 2202 (38); 1997 a. 248 s. 118; Stats. 1997 s. 29.041.



29.042 Agreements to retire licenses.

29.042  Agreements to retire licenses.

29.042(1) (1) Beginning on January 1, 1998, the department may not enter into any agreement to make payments to persons holding approvals issued under s. 29.501, 29.503, 29.506, 29.509, 29.512, 29.514, 29.519, 29.523, 29.526, 29.529, 29.531, 29.533, 29.537, 29.607, 29.611, or 29.614 in exchange for the retirement of the approval or for the temporary or permanent cessation of any activity authorized under the approval.

29.042(2) (2) Notwithstanding sub. (1), an agreement entered into by the department before October 14, 1997, to make payments to persons holding commercial fishing licenses in exchange for the retirement of the licenses or for the permanent or temporary cessation of commercial fishing shall remain valid except that no moneys may be expended from the conservation fund to make payments under the agreement.

29.042 History History: 1997 a. 27; 1997 a. 248 ss. 119, 120; Stats. 1997 s. 29.042; 2001 a. 56.



29.043 Interstate comity.

29.043  Interstate comity.

29.043(1)(1) Whenever any other state confers upon the officers of this state reciprocal powers, any officer of the other state, who is authorized to enforce the laws of that state relating to the protection of wild animals, is designated an agent of that state within this state. The officer may follow any wild animal or carcass unlawfully shipped or taken from the officer's state into this state, and seize and convey it back to the officer's state. The laws of the state concerning the wild animal or carcass from which the wild animal or carcass was brought into this state are adopted as the laws of this state. Transportation companies shall deliver to the officer, upon submission of proper proof of the officer's official capacity, any wild animal or carcass that is seized by the officer. The officer may dispose of a wild animal or carcass within this state, in accordance with the laws of the officer's state, under the supervision of the department. Expenses for the department's assistance shall be a lien upon the wild animal or carcass, or proceeds of the sale.

29.043(2) (2) Except as provided in sub. (1), the department may seize, hold and dispose, according to the laws of this state, of any wild animal or carcass brought or shipped into or through this state, or attempted to be carried through this state, in violation of the laws of any other state.

29.043(3) (3) The officers of every other state charged with enforcing the laws of another state relating to wild animals are designated agents of this state for the taking possession, seizing, holding and disposing, within the other state, of any wild animal or carcass protected by the laws of this state.

29.043(4) (4) If any other state confers upon the officers of this state reciprocal powers, the department may appoint persons who are charged with enforcing the laws of the other state relating to wild animals to act as wardens of this state, but without compensation from this state.

29.043 History History: 1971 c. 164; 1991 a. 316; 1997 a. 248 s. 117; Stats. 1997 s. 29.043.



29.045 Interstate license privileges.

29.045  Interstate license privileges.

29.045(1) (1)  Fishing privileges. If the state of Michigan, Minnesota or Iowa confers upon the fishing licensees of this state reciprocal rights, privileges and immunities, a fishing license issued by the other state entitles the licensee to the rights, privileges and immunities, in and upon the boundary waters between the states, of the holder of an equivalent license issued by this state, but subject to the duties, responsibilities and liabilities imposed on its own licensees by this state.

29.045(2) (2) Commercial clamming privileges. If the state of Michigan, Minnesota or Iowa confers upon the commercial clamming licensees of this state reciprocal rights, privileges and immunities, any commercial clamming license issued by the other state entitles the licensee to the rights, privileges and immunities, in and upon the boundary waters between Michigan, Minnesota and Iowa and this state, of the holder of an equivalent license issued by this state, but subject to the duties, responsibilities and liabilities imposed on licensees by this state.

29.045 History History: 1985 a. 289; 1997 a. 248 s. 377; Stats. 1997 s. 29.045.



29.047 Interstate transportation of game.

29.047  Interstate transportation of game.

29.047(1) (1)

29.047(1)(a) (a) In this section:

29.047(1)(a)2. 2. "Game" means any wild animal, wild bird or game fish.

29.047(1)(a)3. 3. "Indian land" means all land within the exterior boundaries of an Indian reservation in this state and all other land in this state that is held in trust for an Indian tribe or for a member of an Indian tribe.

29.047(1)(a)4. 4. "Indian tribe" means a federally recognized American Indian tribe or band.

29.047(1)(a)5. 5. "Transport" includes to cause to be transported, to deliver or offer to deliver for transportation and to receive or offer to receive for transportation.

29.047(1)(b) (b)

29.047(1)(b)1.1. No person in this state may transport into or through this state any game, or its carcass, from any other state in violation of any law of the other state.

29.047(1)(b)2. 2. No member of an Indian tribe may transport into or through this state any game, or its carcass, from the Indian land of that Indian tribe in violation of the law of that Indian tribe.

29.047(1)(c) (c) No person in this state may transport, possess or control in this state any game, or its carcass, that was taken in another state in violation of any restriction on open and closed seasons established under this chapter or of any bag, possession or size limit established under this chapter unless all of the following apply:

29.047(1)(c)1. 1. The game was lawfully taken in and lawfully transported from the other state.

29.047(1)(c)2. 2. The person holds a license issued by the other state that authorized the person to transport, possess or control the game or its carcass.

29.047(1)(c)3. 3. If the game is a cervid the person transports, possesses, delivers, receives, or controls the carcass of the cervid in compliance with rules promulgated by the department.

29.047(1)(c)4. 4. If the game is a member of a species that the department requires a person holding an approval under this chapter to tag before transporting, the game bears a tag on which is printed, in a manner that cannot be modified or erased, the name of the department or, if the tag was issued by another state, the name of the other state's agency that issued the tag. A tag issued under this subdivision by another state is not valid unless the other state, at the time of issuance, recorded the name and address of the person to whom the tag was issued.

29.047(1)(d) (d) No member of an Indian tribe may transport, possess, or control off of the Indian land of that Indian tribe any game, or its carcass, that was taken on that Indian land in violation of any restriction on open and closed seasons established under this chapter or of any bag, possession, or size limit established under this chapter unless all of the following apply:

29.047(1)(d)1. 1. The game was taken on and transported from the Indian land in accordance with the laws of the Indian tribe.

29.047(1)(d)1m. 1m. The member of the Indian tribe holds a license, permit, or other authorization issued by the member's Indian tribe that allows the Indian tribe member to transport, possess, or control the game or its carcass on the Indian land of the member's Indian tribe or holds a tribal membership card or other document that demonstrates proof of membership in that Indian tribe.

29.047(1)(d)2. 2. If the game is a member of a species that the department requires a person holding an approval under this chapter to tag before transporting, the game bears a tag on which is printed, in a manner that cannot be modified or erased, the name of the department or, if the tag was issued by an Indian tribe, the name of the Indian tribe. A tag issued under this paragraph by an Indian tribe is not valid unless the Indian tribe, at the time of issuance, recorded the name and address of the person to whom the tag was issued.

29.047(1k) (1k)

29.047(1k)(a)(a) Except as provided in par. (b), no person may remove a required tag attached under sub. (1) (c) 4. or (d) 2. from a carcass until the time of butchering, but the person who killed or obtained the game shall retain all required tags until the meat is consumed.

29.047(1k)(b) (b) No person may remove a required tag attached under sub. (1) (c) 4. or (d) 2. from the carcass of a fur-bearing animal until the carcass is prepared for preservation, mounting, or tanning.

29.047(1k)(c) (c) A person who retains a tag under par. (a) or (b) may give the carcass or any part of the carcass to another person. The person who receives the gift of the carcass or part of the carcass is not required to possess a tag.

29.047(1m) (1m) Unless prohibited by the laws of an adjoining state or a rule promulgated by the department under s. 29.063 (3) or (4), any person who has lawfully killed a cervid in this state may take the cervid or its carcass into the adjoining state and ship the cervid or carcass from any point in the adjoining state to any point in this state.

29.047(2) (2) Subsection (1) does not apply to any of the following:

29.047(2)(a) (a) A person who has a valid taxidermist permit and who, in compliance with rules promulgated by the department under s. 29.063 (3) or (4), possesses, transports, causes to be transported, delivers or receives, or offers to deliver or receive, a wild animal carcass in connection with his or her business.

29.047(2)(b) (b) The possession, transportation, delivery or receipt of farm-raised deer, farm-raised game birds, farm-raised fish, or wild animals that are subject to regulation under ch. 169.

29.047 History History: 1985 a. 29; 1991 a. 269, 316; 1995 a. 79; 1997 a. 27; 1997 a. 248 ss. 95, 96, 518 to 521; Stats. 1997 s. 29.047; 2001 a. 56, 109; 2005 a. 286; 2013 a. 85.



29.053 Specific open and closed seasons.

29.053  Specific open and closed seasons.

29.053(1) (1) All fishing seasons on inland waters shall open on a Saturday.

29.053(2) (2) The department may exercise its authority under s. 29.014 with reference to the state as a whole, or for any specified county or part of a county, or for any lake or stream or part of a lake or stream.

29.053(2)(a) (a) The department may establish a fishing season on specified bodies of water in certain urban areas, as determined by rule by the department, that allows fishing only by persons who are under 16 years old or who are disabled and can produce the evidence specified in s. 29.193 (3) (a), (b) or (c), subject to all of the following conditions:

29.053(2)(a)1. 1. The department may not designate a body of water under this subsection that is 25 acres or greater in area.

29.053(2)(a)2. 2. The department may not designate a body of water under this subsection without the written agreement of each private owner of shoreline and of each city, village, town, county, federal agency or other state agency that owns shoreline.

29.053(2)(a)3. 3. The department shall post notice of the restricted fishing season at each designated body of water.

29.053(2)(b) (b) Section 227.16 (2) (e) does not apply to a rule promulgated under this subsection and, when the department proposes to add a body of water to or delete a body of water from a rule under this subsection, the department shall hold a hearing, as required under s. 227.16 (1), either in the county in which the body of water is located or within 50 miles of the body of water.

29.053(3) (3) The department may modify any requirement of this chapter or rules promulgated under it, establish special seasons, authorize the use of special equipment or take any other action in order to provide additional hunting and fishing opportunities for persons who are physically disabled or visually handicapped. The department may limit the number of persons involved, except that if the department establishes a special season for hunting deer with firearms for persons who are physically disabled, the season shall be open to persons who have been issued a Class D permit under s. 29.193 (2).

29.053 History History: 1997 a. 248 ss. 112, 384, 388 to 392; 1999 a. 32; 2011 a. 168.



29.055 Wild animals; possession in closed season or in excess of bag limit.

29.055  Wild animals; possession in closed season or in excess of bag limit. Except as expressly provided in this chapter, no person may have in the person's possession or under the person's control, or have in storage, any wild animal or carcass that was taken during the closed season for that wild animal or that is in excess of the bag or possession limit or contrary to the size limits for that wild animal. The open and closed seasons and the bag, possession and size limits of the state, province or country in which a wild animal was taken shall apply to the wild animal or the carcass if it was lawfully killed outside of this state. This section does not apply to farm-raised deer, farm-raised fish, farm-raised game birds, or wild animals that are subject to regulation under ch. 169.

29.055 History History: 1975 c. 360, 421; 1993 a. 410; 1997 a. 248 s. 502; Stats. 1997 s. 29.055; 2001 a. 56.



29.057 Wild animals; possession in open season.

29.057  Wild animals; possession in open season. It is unlawful to possess or control at any time a protected wild animal or the carcass of any protected wild animal showing that it was taken during the closed season for the protected wild animal. This section does not apply to farm-raised deer, farm-raised fish, farm-raised game birds, or wild animals that are subject to regulation under ch. 169.

29.057 History History: 1997 a. 248 s. 503; Stats. 1997 s. 29.057; 2001 a. 56.



29.059 Reports of hunters.

29.059  Reports of hunters. Each person to whom a hunting or trapping license has been issued shall, upon request by the department, report to the department, on forms furnished by it, the number of the person's license, the number and kind of each animal taken by the licensee and other information that the department requires.

29.059 History History: 1991 a. 316; 1997 a. 248 s. 282; Stats. 1997 s. 29.059.



29.063 Management of chronic wasting disease.

29.063  Management of chronic wasting disease.

29.063(1)(1) The department may manage, and provide funding to conduct testing for, chronic wasting disease in cervids.

29.063(2) (2) If the department designates an area as a chronic wasting disease eradication zone, the department shall provide notice and information to the public that is adequate to inform the public prior to the commencement of hunting that hunting of cervids to control the spread of the disease will occur in that zone.

29.063(3) (3) To control chronic wasting disease, the department may promulgate rules regulating the transportation, possession, control, storage, or disposal of the carcass of a cervid in this state, except that the rules may not apply to any of the following:

29.063(3)(a) (a) Meat that is cut and wrapped, either commercially or privately.

29.063(3)(b) (b) Quarters or other portions of meat to which no part of the spinal column or head is attached.

29.063(3)(c) (c) Meat that has been deboned.

29.063(3)(d) (d) Hides with no heads attached.

29.063(3)(e) (e) Finished taxidermy heads.

29.063(3)(f) (f) Antlers with no meat or tissue attached.

29.063(3)(g) (g) Skulls with antlers attached and with no meat or tissue attached.

29.063(3)(h) (h) Upper canine teeth.

29.063(4) (4) The department may promulgate rules prohibiting the transportation of the carcass of a cervid from another state or country in which chronic wasting disease has been confirmed in a cervid, except that the rules may not apply to any of the following:

29.063(4)(a) (a) Meat that is cut and wrapped, either commercially or privately.

29.063(4)(b) (b) Quarters or other portions of meat to which no part of the spinal column or head is attached.

29.063(4)(c) (c) Meat that has been deboned.

29.063(4)(d) (d) Hides with no heads attached.

29.063(4)(e) (e) Finished taxidermy heads.

29.063(4)(f) (f) Antlers with no meat or tissue attached.

29.063(4)(g) (g) Skulls with antlers attached and with no meat or tissue attached.

29.063(4)(h) (h) Upper canine teeth.

29.063(5) (5) The department may exempt deer hunters from obtaining a license under this chapter for the hunting of deer in an area that the department has designated by rule as a chronic wasting disease control zone. Deer hunters that are exempted under this subsection shall be at least 10 years of age, except that a person born on or after January 1, 1973, may not hunt deer under this subsection unless he or she complies with ss. 29.304 and 29.593. A deer hunter exempted under this subsection who is under 12 years of age is subject to the restrictions specified under s. 29.592. The department shall by rule establish eligibility criteria and application procedures for receipt of an exemption under this subsection, including a method for obtaining a permit to hunt deer without a license under this subsection.

29.063(6) (6)

29.063(6)(a)(a) In this subsection:

29.063(6)(a)1. 1. "Landfill" means a solid waste facility, as defined in s. 289.01 (35), for solid waste disposal, as defined in s. 289.01 (34), licensed under s. 289.31.

29.063(6)(a)2. 2. "Meat processing facility" means a plant or premises where animals are slaughtered for human consumption, or where meat or meat products are processed, but does not include rendering plants.

29.063(6)(a)3. 3. "Wastewater treatment facility" means a plant or premises used to treat industrial wastewater or domestic wastewater or any combination of industrial wastewater and domestic wastewater and permitted pursuant to ch. 283.

29.063(6)(b) (b) Subject to par. (c), the department or the department of agriculture, trade and consumer protection may enter into agreements with persons who own or operate landfills, meat processing facilities, or wastewater treatment facilities in which this state agrees to indemnify those persons and their employees, officers, and agents against liability for damage to persons, property, or the environment resulting from the processing or disposal of carcasses of cervids and farm-raised deer that have chronic wasting disease.

29.063(6)(c) (c) The department or the department of agriculture, trade and consumer protection may enter into an agreement under par. (b) only if all of the following apply:

29.063(6)(c)1. 1. The governor approves the agreement.

29.063(6)(c)2. 2. The agreement specifies a method for determining whether the landfill, meat processing facility, or wastewater treatment facility is liable for damage described in par. (b).

29.063(6)(c)3. 3. The agreement requires the landfill, meat processing facility, or wastewater treatment facility to notify the department that entered into the agreement and the attorney general when a claim or lawsuit to which the agreement may apply is filed.

29.063(6)(c)4. 4. The agreement authorizes the attorney general to intervene on behalf of the landfill, meat processing facility, or wastewater treatment facility and this state in any lawsuit to which the agreement may apply.

29.063(6)(c)5. 5. The agreement requires the owner or operator of the landfill, meat processing facility, or wastewater treatment facility to minimize risks related to processing or disposal of carcasses of cervids and farm-raised deer that have chronic wasting disease.

29.063(6)(c)6. 6. The agreement authorizes the department that entered into the agreement to require the owner or operator of the landfill, meat processing facility, or wastewater treatment facility to operate in a manner specified in writing by that department to minimize risks related to processing or disposal of carcasses of cervids and farm-raised deer that have chronic wasting disease.

29.063(6)(d) (d) This subsection and any agreement entered into under par. (b) may not be construed as consent to sue this state.

29.063(6)(e) (e) If a claim is filed under an agreement under par. (b), the department that entered into the agreement shall review the claim to determine whether it is valid. A valid claim shall be paid from the appropriation under s. 20.370 (1) (hc).

29.063 History History: 2001 a. 108; 2005 a. 286; 2009 a. 39.



29.071 Wildlife on Indian reservations protected.

29.071  Wildlife on Indian reservations protected. No person may remove or take from any Indian reservation the carcass of any protected wild animal during the closed season for the wild animal except as authorized by the department under this chapter or ch. 169.

29.071 History History: 1997 a. 248 s. 538; Stats. 1997 s. 29.071; 2001 a. 56.



29.075 Hunting, trapping and fishing by American Indians.

29.075  Hunting, trapping and fishing by American Indians. American Indians hunting, trapping or fishing off Indian reservation lands are subject to this chapter.

29.075 History History: 1983 a. 27; 1997 a. 248 s. 92; Stats. 1997 s. 29.075.



29.079 Deer hunting by practitioners of Ho-Chunk religion.

29.079  Deer hunting by practitioners of Ho-Chunk religion.

29.079(1)(1) Persons who are enrolled members of the Ho-Chunk nation and residents and who practice the traditional religion of the Ho-Chunk people may hunt deer during daylight hours for the members' use in religious ceremonies without obtaining licenses under this chapter. Each hunting party shall be designated by the respective clan. Each clan leader shall obtain permission for deer hunting under this section from the department not less than 24 hours prior to each hunt.

29.079(2) (2) The department shall promulgate rules necessary to control the conditions and location under which hunting under this section may take place. The department may deny permission for hunting under this section when it determines that a denial is necessary to effectively manage the deer population. The number of deer taken under sub. (1) during any calendar year shall be established by the department, by rule, when necessary to effectively manage the deer population. Hunting privileges under this section may not be exercised during the regular open season for deer.

29.079(3) (3) Nothing in this section may be construed to eliminate any requirement that a landowner's permission must be obtained prior to hunting on his or her land.

29.079 History History: 1977 c. 242; 1997 a. 248 s. 240; Stats. 1997 s. 29.079.



29.083 Interference with hunting, fishing or trapping.

29.083  Interference with hunting, fishing or trapping.

29.083(1)(1)  Definition. In this section, "activity associated with lawful hunting, fishing or trapping" means travel, camping or other acts that are preparatory to lawful hunting, fishing or trapping and that are done by a hunter, fisher or trapper or by a member of a hunting, fishing or trapping party.

29.083(2) (2) Prohibitions.

29.083(2)(a)(a) No person may interfere or attempt to interfere with lawful hunting, fishing or trapping with the intent to prevent the taking of a wild animal by doing any of the following:

29.083(2)(a)1. 1. Harassing a wild animal or by engaging in an activity that tends to harass wild animals.

29.083(2)(a)2. 2. Impeding or obstructing a person who is engaged in lawful hunting, fishing or trapping.

29.083(2)(a)3. 3. Impeding or obstructing a person who is engaged in an activity associated with lawful hunting, fishing or trapping.

29.083(2)(a)4. 4. Disturbing the personal property of a person engaged in lawful hunting, fishing or trapping.

29.083(2)(a)5. 5. Disturbing a lawfully placed hunting blind.

29.083(2)(b) (b) No person may knowingly fail to obey the order of a warden or other law enforcement officer to desist from conduct in violation of par. (a) if the order is based on any of the following:

29.083(2)(b)1. 1. The warden or other law enforcement officer personally observed such conduct by the person.

29.083(2)(b)2. 2. The warden or other law enforcement officer has reasonable grounds to believe that the person has engaged in such conduct that day or that the person intends to engage in such conduct that day.

29.083(3) (3) Exemptions. This section does not apply to actions under sub. (2) (a) 1. to 5. performed by wardens and other law enforcement officers if the actions are authorized by law and are necessary for the performance of their official duties.

29.083(3m) (3m) Affirmative defense. It is an affirmative defense to the prosecution for violation of this section if the defendant's conduct is protected by his or her right to freedom of speech under the constitution of this state or of the United States.

29.083(4) (4) Civil actions.

29.083(4)(a)(a) A person who is adversely affected by, or who reasonably may be expected to be adversely affected by, conduct that is in violation of sub. (2) (a) may bring an action in circuit court for an injunction or damages or both.

29.083(4)(b) (b) The circuit court may enter an injunction under ch. 813 against conduct in violation of sub. (2) (a) if the court determines any of the following:

29.083(4)(b)1. 1. The defendant is threatening the conduct.

29.083(4)(b)2. 2. The defendant has engaged in the conduct in the past and that it is reasonable to expect that the defendant will engage in the conduct that will adversely affect the plaintiff in the future.

29.083(4)(c) (c) The circuit court may award damages to the plaintiff if the defendant's conduct in violation of sub. (2) (a) has adversely affected the plaintiff. The damages awarded may include punitive damages and any special damages. Special damages may include approval fees, travel costs, camping fees, costs for guides, and costs for equipment or supplies to the extent that the plaintiff did not receive the full value of any of these expenditures due to the unlawful conduct of the defendant.

29.083 History History: 1989 a. 190; 1997 a. 248 s. 415; Stats. 1997 s. 29.083.

29.083 Annotation The application of this section is limited to physical interference and does not violate the freedom of speech. State v. Bagley, 164 Wis. 2d 255, 474 N.W.2d 761 (Ct. App. 1991).



29.084 Incentives for recruitment.

29.084  Incentives for recruitment. The department shall establish a program to recognize people who recruit others as hunters, trappers, and anglers. The program shall include a component under which a person who is issued his or her first hunting, trapping, or fishing approval in his or her lifetime may designate one person as the person who encouraged the applicant to obtain the license. The program shall provide for all of the following:

29.084(1) (1) A method for maintaining a record of persons designated as provided under this section.

29.084(2) (2) A method for issuing a credit to any resident who is designated as provided under this section a specified number of times, as determined by the department, in any license year. The method shall require the department to allow the recipient of the credit to apply the credit in a manner that reduces the fee for an approval that is listed under s. 29.563 (2) (a) 1., 2., 4. to 5g., or 7. to 9., (3) (a) 1., or (6) (a) 1. by one-half of the fee that would otherwise apply to the approval, rounded up to the nearest dollar, that reduces the fee specified in s. 29.563 (4) (a) 1. for a resident sports license by $20, or that reduces the fee specified in s. 29.563 (4) (a) 2. for a resident conservation patron license by $60. The department may not require a resident to be designated more than 5 times in a license year in order to be eligible for a credit under this subsection. In this subsection, "license year" means the period between April 1 and the following March 31.

29.084 History History: 2011 a. 168.



29.088 Use of poison and explosives; pole traps.

29.088  Use of poison and explosives; pole traps.

29.088(1)(1) Except as provided by s. 29.601 (4), it is unlawful to use baits containing poison of any description in any forests, fields or other places where it might destroy or cause the destruction of wild animals or birds, and the possession of any poison or poison baits in a hunting or trapping camp or on any person while hunting or trapping shall be prima facie evidence of a violation.

29.088(2) (2) Except as provided in sub. (3), no person may take, capture or kill or attempt to take, capture or kill any wild animal with the aid of any explosive or poison gas, or set any explosive near or on any beaver or muskrat houses. Possession or control of an explosive or a poison gas in places described in sub. (1) is prima facie evidence of intent to violate this subsection. Any person who violates this subsection shall be fined not more than $300 or imprisoned for not more than 30 days or both.

29.088(2g) (2g)

29.088(2g)(a)(a) Subsections (1) and (2) do not apply to toxicants placed in the waters of a self-contained fish rearing facility or a state or municipal fish hatchery if the toxicants are necessary to the operation of the fish farm or fish hatchery.

29.088(2g)(b) (b) Subsections (1) and (2) do not apply to toxicants placed in the waters of a preexisting fish rearing facility that is an artificial body of water if the toxicants are necessary to the operation of the fish farm and the department has issued a permit under s. 283.31 for the preexisting fish rearing facility.

29.088(2m) (2m) It is unlawful to take, capture or kill or attempt to take, capture or kill any bird by setting or operating any trap or device designed, built or used to capture birds on a pole, post, tree stump or any other elevated perch more than 3 feet above the ground.

29.088(3) (3) Nothing in this chapter prevents the department or a person authorized under s. 29.885 from using an explosive or having an explosive near a beaver house or a beaver dam for the purpose of removing a beaver dam or a vacated beaver house when the beavers are causing damage to property.

29.088 History History: 1973 c. 317; 1975 c. 52, 365; 1979 c. 34; 1981 c. 20; 1987 a. 27; 1989 a. 31; 1997 a. 27; 1997 a. 248 ss. 670 to 672; Stats. 1997 s. 29.088.



29.089 Hunting, fishing, and trapping on land in state parks and state fish hatcheries.

29.089  Hunting, fishing, and trapping on land in state parks and state fish hatcheries.

29.089(1) (1) No person may hunt or trap on land located in state fish hatcheries.

29.089(1m) (1m)

29.089(1m)(a)(a) Except as provided in par. (b), state parks shall be open to hunting, fishing, and trapping by persons who hold the appropriate approvals required under this chapter.

29.089(1m)(b) (b) The department may prohibit hunting, fishing, or trapping in a state park or a portion of a state park if any of the following applies:

29.089(1m)(b)1. 1. The department prohibits hunting, fishing, or trapping within 100 yards of a designated use area.

29.089(1m)(b)2. 2. The natural resources board determines that prohibiting hunting, fishing, or trapping is necessary to protect public safety or to protect a unique animal or plant community. A determination to prohibit hunting, fishing, or trapping in a state park or a portion of a state park under this subdivision requires 4 or more members of the natural resources board to concur in that determination.

29.089(2) (2) No person may have in his or her possession or under his or her control a firearm on land located in state fish hatcheries unless the firearm is unloaded and enclosed within a carrying case. This subsection does not apply to any of the following:

29.089(2)(a) (a) A person who is employed in this state by a public agency as a law enforcement officer and to whom s. 941.23 (1) (g) 2. to 5. and (2) (b) 1. to 3. applies.

29.089(2)(b) (b) A qualified out-of-state law enforcement officer, as defined in s. 941.23 (1) (g), to whom s. 941.23 (2) (b) 1. to 3. applies.

29.089(2)(c) (c) A former officer, as defined in s. 941.23 (1) (c), to whom s. 941.23 (2) (c) 1. to 7. applies.

29.089(2)(d) (d) A licensee, as defined in s. 175.60 (1) (d), or an out-of-state licensee, as defined in s. 175.60 (1) (g), if the firearm is a handgun, as defined in s. 175.60 (1) (bm).

29.089 History History: 1989 a. 214; 1997 a. 237; 1997 a. 248 s. 599; Stats. 1997 s. 29.089; 2001 a. 109; 2005 a. 286; 2011 a. 35, 168.



29.091 Hunting or trapping in wildlife refuge.

29.091  Hunting or trapping in wildlife refuge.

29.091(1) (1) No person may hunt or trap within any wildlife refuge established under s. 23.09 (2) (b) or 29.621 (1), or, except as provided in sub. (2), have possession or control of any gun, firearm, bow or crossbow unless the gun or firearm is unloaded, the bow or crossbow is unstrung and the gun, firearm, bow or crossbow is enclosed within a carrying case. The taking of predatory game birds and animals shall be done as the department directs. All state wildlife refuge boundary lines shall be marked by posts placed at intervals of not over 500 feet and bearing signs with the words "Wisconsin Wildlife Refuge".

29.091(2) (2) The prohibition in sub. (1), as it relates to the possession or control of a loaded or unencased gun or firearm within a refuge established under s. 23.09 (2) (b), does not apply to any of the following:

29.091(2)(a) (a) A person who is employed in this state by a public agency as a law enforcement officer and to whom s. 941.23 (1) (g) 2. to 5. and (2) (b) 1. to 3. applies.

29.091(2)(b) (b) A qualified out-of-state law enforcement officer, as defined in s. 941.23 (1) (g), to whom s. 941.23 (2) (b) 1. to 3. applies.

29.091(2)(c) (c) A former officer, as defined in s. 941.23 (1) (c), to whom s. 941.23 (2) (c) 1. to 7. applies.

29.091(2)(d) (d) A licensee, as defined in s. 175.60 (1) (d), or an out-of-state licensee, as defined in s. 175.60 (1) (g), if the gun or firearm is a handgun, as defined in s. 175.60 (1) (bm).

29.091 History History: 1991 a. 316; 1997 a. 248 s. 600; Stats. 1997 s. 29.091; 2011 a. 35.



29.095 Hunting on land in a school forest.

29.095  Hunting on land in a school forest. If a school board decides under s. 120.13 (38) that hunting may be allowed in its school forest, as defined in s. 26.39 (1) (a), the department shall establish and maintain open and closed seasons for game located in that school forest that are consistent with the open and closed seasons for game located on the lands adjacent to the school forest.

29.095 History History: 2005 a. 290.



29.161 Resident small game hunting license.

29.161  Resident small game hunting license.

29.161(1) (1) A resident small game hunting license shall be issued subject to ss. 29.024 and 54.25 (2) (c) 1. d. by the department to any resident applying for this license. The resident small game hunting license does not authorize the hunting of bear, deer, elk, or wild turkey.

29.161(2) (2) A resident small game hunting license authorizes hunting with a firearm, airgun, bow and arrow, or crossbow.

29.161 History History: 1973 c. 90 s. 538; 1973 c. 315; 1979 c. 34; 1983 a. 27; 1991 a. 39; 1997 a. 27; 1997 a. 248 s. 193; Stats. 1997 s. 29.161; 2001 a. 109; 2005 a. 387; 2009 a. 119; 2011 a. 252.



29.164 Wild turkey hunting approvals.

29.164  Wild turkey hunting approvals.

29.164(1) (1)  Definitions. As used in this section:

29.164(1)(a) (a) "Family member" means a person who is related to another person as a parent, child, spouse or sibling.

29.164(1)(b) (b) "Landowner" means the owner of record of a parcel of land or the purchaser of land under a land contract who has the right to occupy and the right to use the land.

29.164(1)(c) (c) "Operator" means a resident who is residing on a parcel of land under a rental agreement, lease, agreement or contract and who is engaged in farm activities or other operations on the land.

29.164(1)(d) (d) "Resident applicant" includes a qualified resident landowner who applies for a wild turkey hunting license.

29.164(2) (2) Authorization; restrictions.

29.164(2)(a)(a) Department authority. The department may regulate and limit the hunting of wild turkeys by issuing licenses under this section.

29.164(2)(b) (b) Type of hunting authorized. A license issued under this section authorizes hunting with a firearm, bow and arrow, or crossbow.

29.164(2)(c) (c) Requirements.

29.164(2)(c)1.1. No person may hunt wild turkey unless he or she has a valid wild turkey hunting license and a valid wild turkey hunting stamp attached to or imprinted on the person's wild turkey hunting license in the manner required by the rule promulgated under s. 29.024 (5) (a) 3.

29.164(2)(c)2. 2. If the department establishes a wild turkey hunting zone where or a season time period during which wild turkey hunting is permitted, no person may hunt wild turkeys in that wild turkey hunting zone or during that season time period unless the person has a wild turkey hunting license and a valid wild turkey hunting stamp as required under subd. 1. and unless the person has a wild turkey hunting tag that is valid for that zone and that time period.

29.164(2)(d) (d) Exception. Any person holding a senior citizen recreation card or a conservation patron license is exempt from the requirements under par. (c) if the person has received a notice of approval under sub. (3) (e) and the person is exempt from paying the fee for the wild turkey hunting license.

29.164(3) (3) Wild turkey hunting licenses.

29.164(3)(a)(a) Cumulative preference system.

29.164(3)(a)1.1. If the department requires wild turkey hunting licenses under sub. (2) (a) and the number of applications for wild turkey hunting tags for a given wild turkey hunting zone or a given wild turkey hunting season time period exceeds the number of available wild turkey hunting tags allocated by the department for that zone or that season time period, the department shall issue wild turkey hunting licenses and tags for that zone or that season time period according to the cumulative preference system under this subsection.

29.164(3)(a)2. 2. If the department requires wild turkey hunting licenses under sub. (2) (a) and the number of applications for wild turkey hunting tags for a given wild turkey hunting zone or a given wild turkey hunting season time period does not exceed the number of available wild turkey hunting tags allocated by the department for that zone or that season time period, the department shall issue a wild turkey hunting license and tag to each applicant.

29.164(3)(b) (b) Qualified resident landowners.

29.164(3)(b)1.1. The department shall create a first preference category in the issuance of wild turkey hunting licenses to applicants who are qualified resident landowners. The number of licenses issued under this paragraph for a season for an established wild turkey hunting zone may not exceed 30% of all licenses issued for that season for that zone.

29.164(3)(b)2. 2. For purposes of subd. 1., a qualified resident landowner is a resident who owns at least 50 acres in one parcel in an established wild turkey hunting zone. If more than one individual is the landowner of a single parcel of land, only one individual may be considered a qualified resident landowner.

29.164(3)(b)3. 3. A qualified resident landowner may assign his or her eligibility to apply for a wild turkey hunting license under this paragraph as a qualified resident landowner to a family member, to an operator, to a family member of the operator, or to a minor. A qualified resident landowner may not receive any consideration for the assignment of his or her eligibility under this subdivision. The department may specify the procedures and forms which are required to be followed and completed to effect this assignment. After this assignment, the assignee may apply for a wild turkey hunting license under this paragraph as a qualified resident landowner and the qualified resident landowner who assigned his or her eligibility may not so apply.

29.164(3)(c) (c) Second preference. The department shall create a 2nd preference category in issuing wild turkey hunting licenses to resident applicants who in a previous season applied for but were not issued wild turkey hunting licenses:

29.164(3)(c)1. 1. For the previous season if the department establishes one open season per year; or

29.164(3)(c)2. 2. For the previous corresponding season if the department establishes more than one open season per year.

29.164(3)(cg) (cg) Third preference. The department shall create a 3rd preference category in issuing wild turkey hunting licenses to all other resident applicants.

29.164(3)(ci) (ci) Fourth preference. The department shall create a 4th preference category in issuing wild turkey hunting licenses to applicants who are qualified nonresident landowners. For purposes of this paragraph, a qualified nonresident landowner is a person who is not a resident and who owns at least 50 acres in one parcel in an established wild turkey hunting zone and who agrees to allow other persons to hunt wild turkeys on that land if those persons first obtain permission to hunt from the landowner. If more than one individual is the landowner of a single parcel of land, only one individual may be considered a qualified nonresident landowner.

29.164(3)(cm) (cm) Fifth preference. The department shall create a 5th preference category in issuing wild turkey hunting licenses to all other nonresident applicants.

29.164(3)(cr) (cr) Cumulative preference.

29.164(3)(cr)1.1. In issuing licenses under the 2nd preference category under this subsection, the department shall give, within that preference category, a preference point to each applicant for each previous corresponding season for which the person applied but was not issued a wild turkey hunting license. The department shall create subcategories for each point total and place each applicant in the applicable subcategory. The department shall rank the subcategories according to the number of preference points received, giving higher priority to those subcategories with more points than those with fewer points. Applicants who fail to apply at least once during any 3 consecutive years shall lose all previously accumulated preference points.

29.164(3)(cr)2. 2. If the number of applicants within a preference category or a subcategory under this subsection exceeds the number of wild turkey hunting licenses available in the category or subcategory, the department shall select at random within the category or subcategory the applicants to be issued the licenses.

29.164(3)(d) (d) License limitation. No person may apply for or receive more than one wild turkey hunting license during one season.

29.164(3)(e) (e) Notification; issuance; payment. The department shall issue a notice of approval to those qualified applicants selected to receive a wild turkey hunting license and tag under par. (a). A person who receives a notice of approval and who pays the license fee in the manner required by the department shall be issued a wild turkey hunting license, subject to ss. 29.024 and 54.25 (2) (c) 1. d., and a tag. The department may not charge a fee for a tag that is issued under this paragraph.

29.164(3m) (3m) Wild turkey hunting licenses issued to members of armed forces.

29.164(3m)(a)(a) Notwithstanding sub. (3), the department may issue wild turkey hunting licenses and tags without requiring that the licenses and tags be issued pursuant to the cumulative preference system under sub. (3) to members of the U.S. armed forces who are all of the following:

29.164(3m)(a)1. 1. Residents.

29.164(3m)(a)2. 2. In active service with the U.S. armed forces outside this state.

29.164(3m)(a)3. 3. On furlough or leave within the state.

29.164(3m)(b) (b) The department may not impose any deadline or other restriction on the timing for applications or issuing licenses or tags under this subsection. If a license and tag under this subsection are issued during the applicable hunting season, the license and tag shall authorize hunting beginning on the date of issuance.

29.164(3m)(c) (c) An applicant for a wild turkey hunting license under this subsection shall be eligible for the same number of wild turkey hunting tags for each applicable season time period as an applicant who is issued tags under the cumulative preference system under sub. (3).

29.164(4) (4) Wild turkey hunting stamps; additional tags.

29.164(4)(a)(a) Issuance. The wild turkey hunting stamp shall be issued by the department subject to s. 29.024.

29.164(4)(b) (b) Additional tags. The department may issue the wild turkey hunting tags that were allocated for a given wild turkey hunting zone or season time period under sub. (3) (a) 2. but that were not issued. The department shall charge the fee specified in s. 29.563 (2) (f) or (g) for each of these additional tags. The issuance of a tag under this paragraph does not affect the priority that the person receiving the tag may have under the cumulative preference system.

29.164(5) (5) Use of moneys from fees. The fees collected from the sale of wild turkey hunting stamps shall be credited to the appropriation account under s. 20.370 (1) (ht).

29.164 History History: 1981 c. 262; 1983 a. 27, 192; 1985 a. 332 s. 253; 1987 a. 399; 1989 a. 31, 73; 1991 a. 39, 77, 269; 1995 a. 27; 1997 a. 27, 168; 1997 a. 248 ss. 212 to 230; Stats. 1997 s. 29.164; 1997 a. 249 s. 21; 1999 a. 9, 32; 2001 a. 18; 2003 a. 67; 2005 a. 25, 108, 387; 2007 a. 24; 2009 a. 119; 2011 a. 252.



29.171 Resident archer hunting license.

29.171  Resident archer hunting license.

29.171(1) (1) A resident archer hunting license shall be issued subject to ss. 29.024 and 54.25 (2) (c) 1. d. by the department to any resident applying for this license.

29.171(2) (2) A resident archer hunting license authorizes the hunting of all game, except bear, elk, and wild turkey, during the open seasons established by the department for hunting that game with bow and arrow.

29.171(3) (3)

29.171(3)(a)(a) Except as provided under par. (b), the department shall issue to each person who is issued a resident archer hunting license a deer tag and a back tag.

29.171(3)(b) (b) The department may not issue a deer tag or back tag to a person who is issued a resident archer hunting license at the reduced fee under s. 29.563 (2g).

29.171(4) (4)

29.171(4)(b)(b) Except as provided in par. (bc), no person may use a crossbow in hunting as authorized by any license or permit issued under this [29.185 (6),] chapter unless the crossbow meets all of the following specifications:

29.171(4)(b)2. 2. Shall have a minimum draw weight of 100 pounds.

29.171(4)(b)4. 4. Shall have a working safety.

29.171(4)(b)5. 5. Shall be used with bolts or arrows of not less than 14 inches in length with a broadhead.

29.171(4)(bc) (bc) A compound bow equipped with a device that holds the bow at full draw but that is not constructed with a stock and designed to be shot from the shoulder with one hand is exempt from the specification under par. (b) 2.

29.171 History History: 1973 c. 90 s. 538; 1977 c. 232; 1979 c. 34; 1983 a. 27; 1985 a. 270; 1987 a. 353; 1989 a. 31; 1991 a. 39, 77; 1995 a. 293; 1997 a. 27, 168; 1997 a. 248 ss. 231 to 235; Stats. 1997 s. 29.171; 1997 a. 249 s. 25; 1999 a. 32; 2001 a. 18, 109; 2005 a. 285, 387; 2009 a. 119; 2011 a. 169, 252; 2013 a. 61; s. 13.92 (2) (i); s. 35.17 correction in (4) (b) (intro.).



29.172 Resident crossbow hunting license.

29.172  Resident crossbow hunting license.

29.172(1) (1) A resident crossbow hunting license shall be issued subject to ss. 29.024 and 54.25 (2) (c) 1. d. by the department to any resident applying for this license.

29.172(2) (2) A resident crossbow hunting license authorizes the hunting of all game, except bear, elk, and wild turkey, during the open seasons for hunting that game with a crossbow established by the department. This license authorizes hunting with a crossbow only.

29.172(3) (3)

29.172(3)(a)(a) Except as provided under par. (b), the department shall issue to each person who is issued a resident crossbow hunting license a deer tag and a back tag.

29.172(3)(b) (b) The department may not issue a deer tag or back tag to a person who is issued a resident crossbow hunting license at the reduced fee under s. 29.563 (2g).

29.172 History History: 2013 a. 61.



29.173 Resident deer hunting license.

29.173  Resident deer hunting license.

29.173(1) (1)  Issuance. A resident deer hunting license shall be issued subject to ss. 29.024 and 54.25 (2) (c) 1. d. by the department to any resident applying for this license.

29.173(2) (2) Authorization.

29.173(2)(a)(a) A resident deer hunting license authorizes the hunting of deer with a firearm, bow and arrow, or crossbow.

29.173(2)(b) (b) A qualified service member holding a current resident deer hunting license may hunt deer of either sex during any season open to hunting of deer with firearms that is established by the department. For purposes of this paragraph, a qualified service member is a member of the armed forces who exhibits proof that he or she is in active service with the armed forces outside this state and proof of one of the following:

29.173(2)(b)1. 1. That he or she is a resident who is on furlough or leave.

29.173(2)(b)2. 2. That he or she was a resident at the time he or she entered active service and that he or she is on furlough or leave.

29.173(3) (3) Deer tag and back tag. The department shall issue to each person who is issued a resident deer hunting license a deer tag and a back tag.

29.173 History History: 1973 c. 90 s. 538; 1979 c. 34; 1983 a. 27; 1985 a. 270; 1993 a. 258; 1997 a. 27; 1997 a. 248 ss. 236 to 239; Stats. 1997 s. 29.173; 2005 a. 387; 2007 a. 51; 2011 a. 252.



29.177 Special deer hunting permits.

29.177  Special deer hunting permits.

29.177(1) (1)  Issuance. The department may issue a hunter's choice deer hunting permit, a deer hunting party permit or other special deer hunting permit to a person with a valid deer hunting license who applies for the permit and to a person who is exempt from obtaining a deer hunting license under s. 29.063 (5) who applies for a permit.

29.177(2) (2) Authorization. A hunter's choice deer hunting permit may authorize or require the permit holder to take deer of a sex or type not authorized by a regular deer hunting license. A deer hunting party permit may authorize members of a deer hunting party to take additional deer not authorized by a regular deer hunting license. Except as authorized by rule, a person may not apply for or be issued more than one special deer hunting permit in a single season.

29.177(3) (3) Findings. The department may issue permits authorized under this section and s. 29.181 only in those years in which the department finds that the size or characteristics of the deer population of this state require additional or special types of deer to be taken for proper game management.

29.177(3m) (3m) Deer management rules. For the purposes of permits issued under this section and s. 29.181, the department shall specify by rule the type and number of deer which may be taken, the deer management areas where these permits are valid, the number of permits to be issued, the open seasons during which the permits are valid, the types of weapons authorized to be used under the permits, and other restrictions and conditions concerning these permits.

29.177(4) (4) Cumulative preference system. If the number of qualified applicants for a type of special deer hunting permit in a deer management area exceeds the number of such available special permits, the department shall issue those special permits for that deer management area according to the cumulative preference system.

29.177(5) (5) Preference categories.

29.177(5)(a)(a) First preference. The department shall create a first preference category for applicants who are qualified landowners, but not more than 30% of the available special permits for a deer management area for one season may be issued under this preference category.

29.177(5)(b) (b) Second preference. The department shall create a 2nd preference category for resident applicants who applied for but were not issued special permits for a given deer management area for the previous season. Within this preference category, the department shall give a preference point to each applicant for each previous season in which the person applied for but was not issued a special permit for that deer management area. The department shall create subcategories for each point total and place each applicant in the applicable subcategory. The department shall rank the subcategories according to the number of points received, giving higher priority to those subcategories with more points than those with fewer points. Applicants who fail to apply at least once during any 3 consecutive years shall lose all previously accumulated preference points.

29.177(5)(c) (c) Third preference. The department shall create a 3rd preference category for those persons who are not eligible under the 1st or 2nd preference categories.

29.177(5)(d) (d) Random selection. If the number of applicants within a preference category or a subcategory under this subsection exceeds the number of special deer hunting permits available in the category or subcategory, the department shall select at random within the category or subcategory the applicants to be issued the permits.

29.177(6) (6) Qualified landowner. In order to apply for a special deer hunting permit as a qualified landowner a person is required to be a resident and the owner of record or a vendee under a land contract of at least 50 acres in one parcel located in whole or in part in the deer management area for which the special permit is valid. No more than one person may apply as a qualified landowner for one parcel of land in one season and if the parcel of land is located in more than one deer management area, the owner or vendee may apply as a qualified landowner in only one of the deer management areas in which the parcel of land is located in one season.

29.177(7) (7) Exemption from cumulative preference system.

29.177(7)(a)(a) Notwithstanding sub. (4), the department may issue special deer hunting permits without requiring that the permits be issued pursuant to the cumulative preference system under sub. (4) to members of the U.S. armed forces who are all of the following:

29.177(7)(a)1. 1. Residents.

29.177(7)(a)2. 2. In active service with the U.S. armed forces outside this state.

29.177(7)(a)3. 3. On furlough or leave within the state.

29.177(7)(b) (b) The department may not impose any deadline or other restriction on the timing for permit applications or issuing permits under this subsection. If a permit under this subsection is issued during the applicable hunting season, the permit shall authorize hunting beginning on the date of issuance.

29.177 History History: 1985 a. 29; 1987 a. 274, 353, 399; 1989 a. 31; 1991 a. 39; 1997 a. 27; 1997 a. 248 ss. 241 to 247; Stats. 1997 s. 29.177; 1997 a. 249 s. 27; 2005 a. 286; 2007 a. 24; 2013 a. 61.



29.179 Transfer of approvals to minors.

29.179  Transfer of approvals to minors.

29.179(1) (1)  Definitions. In this section:

29.179(1)(a) (a) "Approval" means any of the following that the department issues to a resident or a nonresident under a random or preference selection system:

29.179(1)(a)1. 1. A hunter's choice deer hunting permit.

29.179(1)(a)2. 2. A bonus deer hunting permit.

29.179(1)(a)3. 3. A bobcat hunting and trapping permit.

29.179(1)(a)4. 4. An otter trapping permit.

29.179(1)(a)5. 5. A fisher trapping permit.

29.179(1)(a)6. 6. A Canada goose hunting permit.

29.179(1)(a)7. 7. A wild turkey hunting license.

29.179(1)(a)8. 8. A sharp-tailed grouse hunting permit.

29.179(1)(a)9. 9. A Class A bear license.

29.179(1)(a)10. 10. An elk hunting license.

29.179(1)(a)10m. 10m. Wolf harvesting license.

29.179(1)(a)11. 11. A sturgeon spearing license.

29.179(1)(b) (b) "Minor" means a person who is under 18 years of age.

29.179(2) (2) Application. Upon application by a holder of an approval to transfer the approval to a minor, and upon the payment of any fee required under sub. (3), the department shall transfer the approval to the minor if the application is made no later than the 15 days immediately preceding the first day of the applicable open season and if the minor has not been previously transferred that type of approval under this section and if the minor is otherwise eligible to use the approval. The department may transfer a sturgeon spearing license under this subsection only during the period beginning on the October 1st of each year and ending on the day that is the 15th day preceding the first day of the open season for the spearing of lake sturgeon that follows that October 1st.

29.179(3) (3) Payment of fee.

29.179(3)(a)(a) If the holder of an approval is a resident and the holder applies to transfer the approval to a nonresident and if there is a fee for the issuance of the approval, the holder shall pay, at the time of application, any difference between the fee for issuing the approval to a resident and the fee for the approval to a nonresident.

29.179(3)(b) (b) A holder of an approval being transferred under this section may not receive any consideration for the transfer of the approval.

29.179(4) (4) Notwithstanding ss. 29.164 (3) (cr), 29.177 (5) (b), 29.184 (6) (b), and 29.192 (4), a minor who is transferred an approval under this section shall retain all preference points that he or she has previously accumulated for that type of approval.

29.179(5) (5) Applicability. This section does not apply to transfers of approvals to minors that are subject to s. 29.180 (3).

29.179 History History: 2007 a. 65 ss. 2 to 5, 10 to 13; 2009 a. 180; 2011 a. 169; 2013 a. 64.



29.180 Transfers of approvals upon death.

29.180  Transfers of approvals upon death.

29.180(1) (1) In this section:

29.180(1)(a) (a) "Approval" means any of the following approvals that the department issues to the resident or nonresident under a random or preference selection system:

29.180(1)(a)1. 1. Hunter's choice deer hunting permit.

29.180(1)(a)2. 2. Bonus deer hunting permit.

29.180(1)(a)3. 3. Bobcat hunting and trapping permit.

29.180(1)(a)4. 4. Otter trapping permit.

29.180(1)(a)5. 5. Fisher trapping permit.

29.180(1)(a)6. 6. Canada goose hunting permit.

29.180(1)(a)7. 7. Wild turkey hunting license.

29.180(1)(a)8. 8. Sharp-tailed grouse hunting permit.

29.180(1)(a)9. 9. Class A bear license.

29.180(1)(a)10. 10. Elk hunting license.

29.180(1)(a)10m. 10m. Wolf harvesting license.

29.180(1)(a)11. 11. Sturgeon spearing license.

29.180(1)(b) (b) "Designee" means the decedent's surviving spouse, personal representative, guardian, or trustee that the decedent has designated to transfer his or her preference points, preference categories, or approval to a minor.

29.180(1)(c) (c) "Minor" means a person who is eligible to receive an approval or permit and is under 18 years of age.

29.180(2) (2)

29.180(2)(a)(a) When a person dies, the designee may apply to the department to transfer any preference points or preference category related to an approval to a minor. A request to transfer any preference points or preference category authorized under this section shall be submitted on a form provided by the department that contains all of the information requested by the department, including the signatures of both the designee and the minor.

29.180(2)(b) (b) An application to transfer preference points or preference category of a deceased person must be submitted within one year of the person's death.

29.180(2)(c) (c) A minor shall submit an application for an approval by the established application deadline date for that approval.

29.180(3) (3)

29.180(3)(a)(a) If a person who has been awarded an approval dies before the first day of the season to which the approval is valid, the designee may apply to the department for the transfer of the approval to a minor. A request to transfer an approval authorized under this section shall be submitted on a form provided by the department that contains all of the information requested by the department, including the signatures of both the designee and the minor.

29.180(3)(b) (b) If the decedent was a resident at the time of death and the designated minor applying for the transfer of an approval is a nonresident, the designated minor shall pay, at the time of application, the difference between the fee paid by the decedent and the fee required for a nonresident minor.

29.180(3)(c) (c) A minor who is transferred an approval retains all preference points or preference categories that he or she has previously accumulated.

29.180(4) (4) A designee may not receive any consideration for the transfer of preference points, preference category, or approvals.

29.180(5) (5) The department may promulgate any rules necessary for the administration of this section.

29.180 History History: 2005 a. 88; 2007 a. 65, 66; 2011 a. 169.



29.181 Bonus deer hunting permits.

29.181  Bonus deer hunting permits.

29.181(1b) (1b)  Definitions. In this section:

29.181(1b)(a) (a) "Agricultural purpose" means beekeeping, dairying, egg production, feedlots, grazing, arboriculture, horticulture, floriculture, plant nurseries and green houses, raising of livestock, raising of poultry, aquaculture, fur farming or growing of vegetables, fruits, nuts, berries, grains, grass, sod, mint or seed crops.

29.181(1b)(b) (b) "Farm" means land that is used on a commercial basis for an agricultural purpose during the year during which the bonus deer hunting permit is valid. "Farm" does not include land that is enrolled in the conservation reserve program under 16 USC 3831 to 3836.

29.181(1m) (1m) Issuance. Subject to s. 29.177 (3) and (3m), the department may issue a bonus deer hunting permit to a person who has a hunting license that authorizes the hunting of deer and who applies for the bonus deer hunting permit.

29.181(2) (2) Authorization.

29.181(2)(a)(a) A bonus deer hunting permit shall authorize the holder of the bonus deer hunting permit to do any of the following:

29.181(2)(a)1. 1. Take an additional deer of the sex or type specified by the department on the permit.

29.181(2)(a)2. 2. Take an additional deer in a county or deer management area in which the department has confirmed that a deer has tested positive for chronic wasting disease.

29.181(2)(c) (c) Except as authorized by rule or as provided under par. (d), a person may not apply for or be issued more than one bonus deer hunting permit in a single season.

29.181(2)(d) (d) A person may be issued more than one bonus deer hunting permit in a single season if each bonus deer hunting permit authorizes the person to take deer only in a county or deer management area in which a deer has tested positive for chronic wasting disease.

29.181(2m) (2m) Resident farm owner. If the department determines that for a deer management area the number of available bonus deer hunting permits for a single season will exceed the number of applications submitted, the department may authorize by rule the issuance of one or more bonus deer hunting permits to a resident without the resident having to pay any fee, including any processing or issuing fee, if the resident meets all of the following requirements:

29.181(2m)(a) (a) The resident is an owner of record or a vendee under a contract of a farm that is located in whole or in part in the deer management area or in whole or in part in an adjacent deer management area.

29.181(2m)(b) (b) The resident has been issued one bonus deer hunting permit for that season and for that deer management area for which the resident has paid the fee specified under s. 29.563 (2) (c) 1. or 1m.

29.181(3) (3) Use of money from fees. From the moneys received from the sale of bonus deer hunting permits issued that authorize the taking of deer as provided under sub. (2) (a) 2., the department shall credit an amount equal to $5 times the number of those bonus deer hunting permits issued to the appropriation under s. 20.370 (1) (hx).

29.181(4) (4) Rules. The department may promulgate a rule that establishes a fee for a bonus deer hunting permit issued under sub. (2) (a) 2. that is higher than the fee specified in s. 29.563 (2) (c) 1m. or (d) 2.

29.181 History History: 1991 a. 39; 1995 a. 27; 1997 a. 1; 1997 a. 248 ss. 248 to 254; Stats. 1997 s. 29.181; 1999 a. 9; 2001 a. 108; 2013 a. 20.



29.182 Elk hunting licenses.

29.182  Elk hunting licenses.

29.182(1) (1)  Department authority. The department may issue elk hunting licenses and may limit the number of elk hunters and elk harvested in any area of the state. The department may establish by rule closed zones where elk hunting is prohibited.

29.182(1m) (1m) Open season requirement. The department may not establish an open season for hunting elk that begins earlier than the Saturday nearest October 15.

29.182(2) (2) Application. A person who applies for an elk hunting license under this section shall pay the processing fee under s. 29.553 at the time of application.

29.182(3) (3) Authorization.

29.182(3)(a)(a) A resident elk hunting license authorizes a resident of this state to hunt elk with a firearm, bow and arrow, or crossbow.

29.182(3)(b) (b) A nonresident elk hunting license authorizes a nonresident of this state to hunt elk with a firearm, bow and arrow, or crossbow.

29.182(4) (4) Issuance.

29.182(4)(a)(a) Except as provided in pars. (c) and (d) and sub. (4m), if the department issues elk hunting licenses, the department shall issue a resident or nonresident elk hunting license to any person who applies for such a license, and who pays the fees required for the license.

29.182(4)(b) (b) In issuing resident elk hunting licenses and nonresident elk hunting licenses under this section, the department shall determine the number of licenses it will issue in a given elk hunting season and shall allocate the licenses to residents and nonresidents in the following manner:

29.182(4)(b)1. 1. If the total number of licenses to be issued is 100 licenses or less, the licenses shall be allocated for issuance only as resident elk hunting licenses.

29.182(4)(b)2. 2. If the number of licenses to be issued is more than 100 licenses, the first 100 licenses and 95% of the amount over 100 shall be allocated for issuance as resident elk hunting licenses and the remaining licenses shall be allocated for issuance as nonresident elk hunting licenses.

29.182(4)(c) (c) If the number of applicants for resident elk hunting licenses exceeds the number of resident elk hunting licenses that are available under par. (b), the department shall select at random the residents to be issued the licenses. If the number of applicants for resident elk hunting licenses is less than the number of resident elk hunting licenses available under par. (b), the department shall reallocate the unissued licenses to be issued as nonresident elk hunting licenses under par. (d).

29.182(4)(d) (d) If the number of applicants for nonresident elk hunting licenses exceeds the number of nonresident elk hunting licenses that are available under par. (b), the department shall select at random the nonresidents to be issued the licenses. If the number of applicants for nonresident elk hunting licenses is less than the number of nonresident elk hunting licenses available under par. (b), the department shall reallocate the unissued licenses to be issued as resident elk hunting licenses.

29.182(4)(e) (e) In addition to any other elk hunting license that the department issues under this subsection, the department shall issue one resident elk hunting license in an elk hunting season to an organization known as the Rocky Mountain Elk Foundation if the organization applies for the license for that season and pays the required fees for the license. The organization may apply for the license only during the first 5 elk hunting seasons for which licenses are issued under this section.

29.182(4)(f) (f) The organization known as the Rocky Mountain Elk Foundation shall award the license that is issued under par. (e) as a prize in a raffle conducted by a subunit of the organization that is licensed to conduct raffles under ch. 563.

29.182(4)(g) (g) The organization known as the Rocky Mountain Elk Foundation shall transfer the license awarded or under par. (f) only to a person who is qualified to receive a resident elk hunting license and shall transfer to that person the carcass tag and back tag that was issued by the department to the organization under subs. (6) and (7).

29.182(4)(h) (h) If the organization known as the Rocky Mountain Elk Foundation fails to transfer the license under par. (g), the license shall become invalid, and the department may issue another resident elk hunting license under this subsection.

29.182(4)(i) (i) The organization known as the Rocky Mountain Elk Foundation shall use the proceeds from the raffle under par. (f) in this state to promote elk management, to promote the reintroduction of eastern elk, or to further elk research.

29.182(4m) (4m) Limitation of one license. A person may be issued, or transferred under sub. (4) (g), only one resident elk hunting license in his or her lifetime, and the resident elk hunting license shall be valid for only one elk hunting season. The issuance, or transfer under sub. (4) (g), of the license to the person is subject to ss. 29.024 and 54.25 (2) (c) 1. d.

29.182(5) (5) Fees. Fees received from the issuance of licenses under this section shall be credited to the appropriation account under s. 20.370 (1) (hq).

29.182(6) (6) Carcass tag. The department shall issue an elk carcass tag to each person and organization who is issued an elk hunting license under this section.

29.182(7) (7) Back tag.

29.182(7)(a)(a) The department shall issue a back tag to each person and organization who is issued an elk hunting license under this section.

29.182(7)(b) (b) No person may hunt elk unless there is attached to the center of the person's coat, shirt, jacket, or similar outermost garment where it can be clearly seen, the back tag issued to the person under par. (a).

29.182 History History: 2001 a. 109; 2003 a. 321; 2005 a. 387; 2011 a. 252; 2013 a. 20.



29.183 Deferral of certain approvals.

29.183  Deferral of certain approvals.

29.183(1) (1) The department shall defer as provided in sub. (4), upon request from a person who meets the requirements under sub. (2) and who submits a request under sub. (3), any of the following approvals that the department issues to the person under a random or preference selection system:

29.183(1)(a) (a) Hunter's choice deer hunting permit.

29.183(1)(b) (b) Bonus deer hunting permit.

29.183(1)(c) (c) Bobcat hunting and trapping permit.

29.183(1)(d) (d) Otter trapping permit.

29.183(1)(e) (e) Fisher trapping permit.

29.183(1)(f) (f) Canada goose hunting permit.

29.183(1)(g) (g) Wild turkey hunting license.

29.183(1)(h) (h) Sharp-tailed grouse hunting permit.

29.183(1)(i) (i) Class A bear license.

29.183(1)(j) (j) Elk hunting license.

29.183(1)(k) (k) Sturgeon spearing license.

29.183(2) (2) A person shall meet all of the following requirements to be eligible for the deferral of an approval under sub. (1):

29.183(2)(a) (a) Be selected under a random or preference selection system for the issuance of any of the approvals listed in sub. (1).

29.183(2)(b) (b) Be serving on active duty in the U.S. armed forces or national guard.

29.183(2)(c) (c) Be unable to exercise his or her privilege to fish, hunt, or trap as permitted by that approval due to his or her service on active duty in the U. S. armed forces or national guard.

29.183(3) (3) A person who meets the requirements under sub. (2) may request, or have a request made on his or her behalf, that the department defer the person's approval.

29.183(4) (4) If the department receives a request for a deferral of an approval under sub. (3) and any approval and tags that have already been issued before the day prior to the beginning of that hunting or trapping season, the department shall defer the person's approval.

29.183(5) (5) The department shall notify the person whose approval was deferred under sub. (4) that he or she may receive that deferred approval after his or her active duty ends without applying under the random or preference selection system. A person whose approval was deferred under sub. (4) may apply for that approval during the calendar year that the person ceased serving on active duty in the U.S. armed forces or national guard, during the calendar year following the calendar year that the person ceased serving on active duty in the U.S. armed forces or national guard, or earlier if he or she is able to exercise his or her privilege to fish, hunt, or trap. Upon receipt of the appropriate fees and the application form prescribed by the department, the department shall issue the person his or her approval that was deferred.

29.183 History History: 2005 a. 53; 2007 a. 66.



29.184 Bear licenses.

29.184  Bear licenses.

29.184(1)(1)  Definition. In this section, notwithstanding s. 29.001 (42), "hunt bear" means to shoot, shoot at, take, catch, or kill a bear or pursue, with or without the use of dogs, a bear for the purpose of shooting, shooting at, taking, catching, or killing the bear.

29.184(2) (2) Department authority. The department may regulate and limit the number of bear hunters and bear harvested in any area of the state.

29.184(3) (3) Licenses; prohibitions; authorization.

29.184(3)(a)(a) Prohibition. Except as authorized under a Class A bear license or a Class B bear license and under sub. (5), no person may do any of the following:

29.184(3)(a)1. 1. Hunt bear.

29.184(3)(a)2. 2. Assist a person in hunting bear by tracking bear, trailing bear or engaging in any other activity to locate bear.

29.184(3)(a)3. 3. Bait bear.

29.184(3)(a)4. 4. Train a dog to track bear, to trail bear or to otherwise engage in any activity that contributes to locating bear.

29.184(3)(am) (am) Evidence of bear hunting. The fact that a person is observing a bear while possessing a firearm is not sufficient evidence to prove that the person holding the firearm is hunting bear.

29.184(3)(bg) (bg) Authorization; Class A bear license. A Class A bear license authorizes a resident or nonresident holder of the license to hunt bear and to exercise all of the privileges of a Class B bear license.

29.184(3)(br) (br) Authorization; Class B bear license. A Class B bear license authorizes a resident or nonresident holder of the license to do only the following:

29.184(3)(br)1. 1. Assist a holder of a Class A bear license in hunting bear by tracking bear, trailing bear or otherwise engaging in an activity that contributes to locating bear and that is authorized by rule by the department.

29.184(3)(br)1m. 1m. Pursue a bear, provided that the licensee does not shoot, shoot at, capture, take, or kill the bear, except as provided under subd. 4.

29.184(3)(br)2. 2. Bait bear.

29.184(3)(br)3. 3. Train a dog to track bear, to trail bear or to otherwise engage in an activity that contributes to locating bear and that is authorized by rule by the department.

29.184(3)(br)4. 4. Shoot, for the purpose of killing, a bear that was shot, but not killed, by a Class A bear license holder if the Class B bear license holder was hunting in the same hunting party as the Class A bear license holder at the point of kill, if the Class A bear license holder possesses a current unused bear carcass tag that is authorized for use on the bear killed, and if killing the bear is necessary to protect the safety of the members of the hunting party or others.

29.184(3)(c) (c) Type of hunting authorized. A Class A bear license authorizes hunting with a firearm, bow and arrow, or crossbow.

29.184(3m) (3m) Open season requirements. If the department establishes an open season that includes a period during which a Class A bear license holder is allowed to hunt bear with the use of a dog, the department shall allow a Class B bear license holder to engage in the activities specified in sub. (3) (br) 3. during that period.

29.184(4) (4) Use of dogs.

29.184(4)(a)(a) Except at facilities and specified property locations where prohibited by s. NR 45.06, Wis. Adm. Code, a person may engage in the training of a dog as authorized under sub. (3) (bg) or (br) without keeping it on a leash during the period from July 1st through August 31st if all of the following apply:

29.184(4)(a)1. 1. The dog is uniquely tattooed or wears a collar with the owner's name and address attached.

29.184(4)(a)2. 2. The person holds a Class A or Class B bear license issued under this section or is exempt from holding such a license under sub. (5).

29.184(4)(a)3. 3. The dog is being trained in a single pack of dogs that complies with the size requirement under par. (c).

29.184(4)(b) (b) While a person is using a dog to hunt bear or to engage in any of the activities specified in sub. (3) (br) 1. to 4., the person shall keep on his or her person any tag required for the dog under s. 95.21 (2) (f), 174.053 (2) or 174.07 (1) (e).

29.184(4)(c) (c) No more than 6 dogs may be in a single pack regardless of the number of individuals involved in the training and regardless of whether there is more than one owner of the dogs.

29.184(5) (5) Exemptions.

29.184(5)(a)(a) A person under the age of 16 years may engage in the activities authorized under sub. (3) (br) 1. to 4. without holding a Class B bear license.

29.184(5)(b) (b) If a disabled person holds either a Class A or a Class B bear license, a person who accompanies and assists the disabled person may engage in the activities authorized under sub. (3) (br) 1. to 4. without holding a Class B bear license.

29.184(5)(c) (c) Any person may engage in the activities authorized under sub. (3) (br) 1. to 4. during the 3rd Saturday in August and the immediately following Sunday without holding a Class B bear license.

29.184(6) (6) Issuance.

29.184(6)(a)(a) Application. A person who seeks a Class A or Class B bear hunting license shall apply to the department.

29.184(6)(b) (b) Cumulative preference system; random selection. If the number of qualified applications for Class A bear licenses exceeds the number of available licenses, the department shall select applicants to be issued Class A bear licenses based upon a cumulative preference system. This system shall establish preference categories for those applicants who applied for but who were not issued Class A bear licenses or bear harvest permits under s. 29.1085 (3) (b), 1993 stats., in the previous season, with higher priority given to those categories with more preference points than those with fewer preference points. For each season, the department shall allow each applicant under the system to apply for a preference point or for a license. The department shall give a preference point to each applicant who applies for a preference point and to each applicant who applies for a license but who is not selected. Applicants who fail to apply for either a preference point or a license at least once during any 3 consecutive years shall lose all previously accumulated preference points. If the number of applicants within a preference category exceeds the number of Class A bear licenses available in the category, the department shall select at random the applicants to be issued licenses within the preference category. Beginning on April 18, 2002, an applicant for a preference point must meet all of the following requirements on the first day of the bear hunting season that immediately follows the date of application:

29.184(6)(b)1. 1. The applicant is at least 10 years old. If the applicant is under 12 years of age, the applicant is subject to the restrictions specified under s. 29.592.

29.184(6)(b)2. 2. The applicant is eligible for an approval authorizing hunting.

29.184(6)(c) (c) Notification, issuance; fees.

29.184(6)(c)1g.1g. A person who applies for a preference point or a license under par. (a) shall pay the processing fee under s. 29.553 at the time of application.

29.184(6)(c)1r. 1r. Subject to ss. 29.024 and 54.25 (2) (c) 1. d., the department shall issue a Class A bear license to those qualified applicants selected to receive a license under par. (b).

29.184(6)(c)2. 2. A Class B bear license shall be issued subject to ss. 29.024 and 54.25 (2) (c) 1. d. by the department to any resident who applies for this license.

29.184(6g) (6g) Issuance of additional Class A bear licenses.

29.184(6g)(a)(a) In addition to any other Class A bear hunting license that the department issues under this section, the department shall issue 2 certificates for Class A bear hunting licenses in a Class A bear hunting season to an organization known as the Wisconsin Bear Hunters' Association, Inc., if the organization applies for the certificates for that season.

29.184(6g)(b) (b) The organization known as the Wisconsin Bear Hunters' Association, Inc., shall award one of the certificates that is issued under par. (a) as a prize in a raffle conducted by a subunit of the organization that is licensed to conduct raffles under ch. 563 and shall award the other to the person who places the highest bid in a public auction.

29.184(6g)(c) (c) The organization known as the Wisconsin Bear Hunters' Association, Inc., shall transfer the certificate awarded under par. (b) only to persons who are qualified to receive a Class A bear hunting license. A person who receives a certificate may present that certificate to the department and request a resident or nonresident Class A bear hunting license. Upon receipt of the certificate and the appropriate required fees, the department shall issue the holder of the certificate a resident or nonresident Class A bear hunting license and the carcass tag and back tag under subs. (8) and (9).

29.184(6g)(d) (d) If the organization known as the Wisconsin Bear Hunters' Association, Inc., fails to transfer the certificates under par. (c), the certificates shall become invalid.

29.184(6g)(e) (e) The organization known as the Wisconsin Bear Hunters' Association, Inc., shall use the proceeds from the raffle and auction under par. (b) in this state to promote bear management and education and to further bear research.

29.184(6g)(f) (f) A person may be issued under par. (c) only one Class A bear hunting license in his or her lifetime, and the Class A bear hunting license shall be valid for only one Class A bear hunting season. The issuance under par. (c) of a license to the person is subject to s. 29.024 (2g).

29.184(7) (7) Use of fees. Fees received from the issuance of licenses under this section shall be paid into the conservation fund to be used for administering bear licenses and for bear management activities.

29.184(8) (8) Carcass tag.

29.184(8)(a)(a) The department shall issue a bear carcass tag to each person who is issued a Class A bear license. Except as provided under par. (b) and s. 29.349 (2), a person who kills a bear shall immediately validate and attach the carcass tag to the bear. The carcass tag shall be attached and validated according to rules promulgated by the department.

29.184(8)(b) (b) A person who kills a bear under sub. (3) (br) 4. shall ensure that the person for whom the bear is killed attaches a current validated bear carcass tag in the manner provided under par. (a).

29.184(9) (9) Back tag.

29.184(9)(a)(a) The department shall issue a back tag to each person who is issued a Class A bear license.

29.184(9)(b) (b) No person may hunt bear as authorized under a Class A bear license unless there is attached to the center of the person's coat, shirt, jacket, or similar outermost garment where it can clearly be seen the back tag issued to the person under par. (a).

29.184 History History: 1985 a. 270; 1997 a. 1 ss. 57 to 74, 77; 1997 a. 27, 191; 1997 a. 248 ss. 255 to 269; Stats. 1997 s. 29.184; 1997 a. 249 ss. 28 to 32; 1999 a. 9, 32, 186; 2001 a. 55; 2003 a. 59; 2005 a. 25, 387; 2007 a. 65, 66; 2009 a. 39, 119; 2011 a. 28, 251, 252; 2013 a. 20; s. 13.92 (1) (bm) 2.



29.185 Wolf harvesting licenses.

29.185  Wolf harvesting licenses.

29.185(1b) (1b)  Definitions. In this section:

29.185(1b)(a) (a) "Federal endangered list" means the U.S. list of endangered and threatened species, as it applies to this state.

29.185(1b)(b) (b) "State endangered list" means the list of endangered and threatened Wisconsin species that is established under s. 29.604 (3) (a).

29.185(1m) (1m) Department authority. If the wolf is not listed on the federal endangered list and is not listed on the state endangered list, the department shall allow the hunting and trapping of wolves and shall regulate such hunting and trapping as provided in this section and shall implement a wolf management plan. In regulating wolf hunting and trapping, the department may limit the number of wolf hunters and trappers and the number of wolves that may be taken by issuing wolf harvesting licenses.

29.185(2) (2) Licenses required.

29.185(2)(a)(a) Prohibition. Except as authorized under a wolf harvesting license, no person may hunt or trap a wolf. Both residents and nonresidents are eligible for wolf harvesting licenses.

29.185(2)(b) (b) Archer licenses, crossbow licenses, and trapping licenses. Notwithstanding ss. 29.171 (2), 29.172 (2), 29.216 (2), 29.217 (2), and 29.241 (3), a resident archer hunting license, a nonresident archer hunting license, a resident crossbow hunting license, a nonresident crossbow hunting license, or a trapping license does not authorize the hunting or trapping of wolves.

29.185(3) (3) Issuance of licenses.

29.185(3)(a)(a) Issuance; generally. Except as provided in par. (bn), if the department establishes an open season as provided under sub. (5), the department, subject to ss. 29.024 and 54.25 (2) (c) 1. d., shall issue a wolf harvesting license to each person who applies for the license, and who pays the required fees for the license.

29.185(3)(bn) (bn) Issuance system.

29.185(3)(bn)1.1. In issuing wolf harvesting licenses under this subsection, the department shall determine the number of licenses that will be available for a given year. The number of licenses to be issued shall equal an even number.

29.185(3)(bn)2. 2. If the number of qualified applications for wolf harvesting licenses exceeds the number of licenses that are available, the department shall issue 50 percent of the licenses by selecting at random the applicants to be issued the licenses.

29.185(3)(bn)3. 3. The department shall issue the remaining 50 percent of the wolf harvesting licenses based on a cumulative preference system. The system shall establish preference categories for those applicants who applied for but who were not issued a wolf harvesting license in previous seasons, with higher preference given to those applicants with more preference points. If the number of applicants within a preference category exceeds the number of wolf harvesting licenses available in the category, the department shall select at random within the category the applicants to be issued the licenses. For each season, the department shall allow each applicant to apply for a preference point or for a license. The department shall give a preference point to each applicant who applies for a preference point and to each applicant who applies for a license but who is not selected. An applicant who applies for either a preference point or a license at least once during any 3 consecutive years shall not lose his or her acquired preference points under the system.

29.185(3)(bn)4. 4. The department shall establish a method for dividing the applications into those that will be included in the at-random system and those that will be included in the cumulative preference system.

29.185(3)(bn)5. 5. A person applying for a wolf harvesting license shall pay the processing fee at the time of application.

29.185(3)(c) (c) Preference system; on receipt of license. An applicant who is selected to receive a wolf harvesting license under the cumulative preference system established under par. (bn) 3. may elect to receive a preference point instead of a license if he or she is serving on active duty in the U.S. armed forces or national guard during all or part of the wolf harvesting season for which the license is issued.

29.185(4) (4) Transfer of license.

29.185(4)(a)(a) Upon application by a holder of a wolf harvesting license to the department to transfer the license to another person and upon payment of any fee required under par. (b), the department shall transfer the license if the application is made no later than the 15 days immediately preceding the first day of the wolf harvesting season if the person to whom the license is transferred is at least 18 years of age and is otherwise eligible to use the license. The accompanying carcass tag shall also be transferred.

29.185(4)(b) (b) If the holder of the wolf harvesting license is a resident and the holder applies to transfer the license to a nonresident, the holder shall pay, at the time of application, any difference between the fee for issuing the license to a resident and the fee for issuing the license to a nonresident.

29.185(4)(c) (c) A holder of a license being transferred under this section may not receive any consideration for the transfer of the license.

29.185(5) (5) Seasons; zones.

29.185(5)(a)(a) The department shall establish a single annual open season for both hunting and trapping wolves that begins on October 15th of each year and ends on the last day of February of the following year.

29.185(5)(b) (b) The department shall divide the entire state into wolf harvesting zones and shall identify the zones in its wolf management plan. Each zone shall be open to both hunting and trapping, except as provided in par. (c). A wolf harvesting license authorizes its holder to hunt or trap or both only in the zone specified on the license.

29.185(5)(c) (c) The department may close a wolf harvesting zone to both hunting and trapping of wolves if the department determines that the closure is necessary to effectively manage the state's wolf population. Closure of a wolf harvesting zone under this paragraph may not take effect until at least 24 hours after the department has done all of the following:

29.185(5)(c)1. 1. Posted notice of the closure on its Internet Web site.

29.185(5)(c)2. 2. Announced the closure on its telephone registration system.

29.185(5)(c)3. 3. Issued a press release announcing the closure.

29.185(5)(d) (d) If the department closes a wolf harvesting zone to the hunting of coyotes during a season that authorizes hunting of deer with firearms, the department may reopen the zone to the hunting of coyotes if the department determines that the closure is no longer necessary to effectively manage the state's wolf population.

29.185(5)(e) (e) Notwithstanding ss. 29.014 and 227.10 (1), the opening and closing of wolf harvesting zones as authorized under pars. (c) and (d) need not be promulgated as rules under ch. 227.

29.185(6) (6) Authorized hunting and trapping activities.

29.185(6)(a)(a) Authorization; hunting. A wolf harvesting license authorizes the hunting of wolves by using any of the following:

29.185(6)(a)1. 1. A firearm, as authorized under par. (b), a bow and arrow, or a crossbow.

29.185(6)(a)2. 2. Dogs to track or trail wolves, subject to par. (c).

29.185(6)(a)3. 3. Predator calls, including electronic calls.

29.185(6)(a)4. 4. Bait that does not involve animal parts or animal byproducts, other than liquid scents.

29.185(6)(b) (b) Firearms and ammunition. A wolf harvesting license authorizes hunting with a rifle, a muzzle-loading firearm, a handgun, a shotgun that fires slugs or shotshells, and any other firearm that is loaded with a single slug or ball. A wolf harvesting license authorizes hunting with shot that is larger than size BB.

29.185(6)(c) (c) Use of dogs.

29.185(6)(c)1.1. A person may hunt wolves using dogs beginning with the first Monday that follows the last day of the regular season that is open to hunting deer with firearms and ending on the last day of February of the following year.

29.185(6)(c)2. 2. No more than 6 dogs in a single pack may be used to trail or track a wolf, regardless of the number of hunters assisting the holder of the wolf harvesting license.

29.185(6)(c)3. 3. While a person is using a dog to hunt wolf, the person shall keep on his or her person any tag required for the dog under s. 95.21 (2) (f), 174.053 (2), or 174.07 (1) (e).

29.185(6)(e) (e) Inapplicability of restrictions. A person who is hunting as authorized under a wolf harvesting license is not subject to any restrictions relating to hunting seasons, zones, or times that the department imposes on the hunting of coyote.

29.185(6)(f) (f) Trapping; types of traps. The types of traps that shall be authorized by the department for trapping wolves shall include cable restraints.

29.185(7) (7) Tags; registration.

29.185(7)(a)(a) The department shall issue one wolf carcass tag to each person who is issued a wolf harvesting license under sub. (3). Each holder of a wolf harvesting license who kills a wolf shall immediately validate and attach the carcass tag to the wolf. No person may possess, control, store, or transport a wolf carcass unless it is tagged as required under this paragraph. The carcass tag shall be attached and validated in the manner required by the department. A person who kills a wolf shall register the carcass with the department on a telephone registration system or through an electronic notification system established by the department, except as provided in par. (am). The carcass tag may not be removed before registration. The removal of a carcass tag from a wolf before registration results in the wolf being untagged.

29.185(7)(am) (am) In lieu of registering carcasses by telephone or through an electronic notification system, the department may require that the person who kills a wolf physically present the entire carcass to the department for registration.

29.185(7)(b) (b) A person who harvests a wolf that has an attached or implanted radio telemetry device shall return the device to the department. The department shall inform the person, upon his or her request, of any information that has been collected through the telemetry device or otherwise by the department that relates that [to] the wolf that was harvested.

29.185 History History: 2011 a. 169; 2013 a. 20, 61; s. 35.17 corrections in (3) (bn) 3. and (c) and (5) (c) (intro.).



29.191 Hunting stamps.

29.191  Hunting stamps.

29.191(1)(1)  Waterfowl hunting stamp.

29.191(1)(a)(a) Requirement; issuance; exceptions.

29.191(1)(a)1.1. Except as provided in subd. 3., no person may hunt waterfowl unless he or she is issued a conservation patron license or unless he or she is issued a waterfowl hunting stamp which, in the manner required by the rule promulgated under s. 29.024 (5) (a) 3., is attached to or imprinted on the person's hunting license which authorizes the hunting of small game or to the person's sports license.

29.191(1)(a)2. 2. The waterfowl hunting stamp shall be issued by the department subject to s. 29.024.

29.191(1)(a)3. 3. Any person who is under 16 years of age is exempt from the requirements of this paragraph. Any person who is exempt from the requirement to have a hunting license or who is not required to pay a fee for a hunting license is exempt from the requirements of subd. 1.

29.191(1)(b) (b) Use of money from fees.

29.191(1)(b)1.1. `Habitat.' The department shall expend 67% of the money received from fees for waterfowl hunting stamps for developing, managing, preserving, restoring and maintaining wetland habitat and for producing waterfowl and ecologically related species of wildlife.

29.191(1)(b)2. 2. `Propagation.' The department shall expend 33% of the money received from fees for waterfowl hunting stamps for the development of waterfowl propagation areas within Canada which will provide waterfowl for this state and the Mississippi flyway. Money for the development of waterfowl propagation areas shall be provided only to nonprofit organizations. Before providing any money the department shall obtain evidence that the proposed waterfowl propagation project is acceptable to the appropriate provincial and federal governmental agencies of Canada.

29.191(2) (2) Pheasant hunting stamp.

29.191(2)(a)(a) Requirement.

29.191(2)(a)1.1. Except as provided in subds. 2. to 4., no person may hunt pheasant unless he or she has a valid conservation patron license, or has a valid pheasant hunting stamp which, in the manner required by the rule promulgated under s. 29.024 (5) (a) 3., is attached to or imprinted on the person's hunting license which authorizes the hunting of small game or to the person's sports license.

29.191(2)(a)2. 2. Any person who is exempt from the requirement to have a license authorizing the hunting of small game or who is not required to pay a fee for a license authorizing the hunting of small game is exempt from the requirements under subd. 1.

29.191(2)(a)3. 3. Any person hunting pheasant under s. 29.195 is exempt from the requirements under subd. 1.

29.191(2)(a)4. 4. Any person hunting pheasant outside of a pheasant management zone, as established by the department, is exempt from the requirements under subd. 1.

29.191(2)(b) (b) Issuance. The pheasant hunting stamp shall be issued by the department subject to s. 29.024.

29.191(2)(c) (c) Use of moneys from fees.

29.191(2)(c)1.1. Forty percent of the fees collected under this subsection shall be credited to the appropriation under s. 20.370 (1) (hr).

29.191(2)(c)2. 2. Sixty percent of the fees collected under this subsection shall be credited to the appropriation under s. 20.370 (1) (hw).

29.191 History History: 1997 a. 248 ss. 195 to 211, 352 to 355, 357 to 362, 365 to 367, 406 to 408; 2001 a. 56; 2005 a. 25.



29.192 Regulation of takings of certain wild animals.

29.192  Regulation of takings of certain wild animals.

29.192(1)(1) The department may regulate and limit the number of hunters and the maximum harvest of Canada geese in any area, by doing any of the following:

29.192(1)(a) (a) Requiring hunters to tag each goose killed with a tag issued by the department.

29.192(1)(b) (b) Requiring registration of each farm on which Canada goose hunting is allowed and registration of each goose killed at the farm.

29.192(1)(c) (c) Prohibiting the hunting of Canada geese without a valid permit issued by the department.

29.192(2) (2) The department may establish by rule sharp-tailed grouse hunting zones where sharp-tailed grouse hunting is permitted. The department may establish by rule closed zones where sharp-tailed grouse hunting is prohibited. The department may regulate and limit the number of hunters and the maximum harvest of sharp-tailed grouse in any sharp-tailed grouse hunting zone or any other area, by doing any of the following:

29.192(2)(a) (a) Requiring hunters to tag each sharp-tailed grouse killed with a tag issued by the department.

29.192(2)(b) (b) Prohibiting the hunting of sharp-tailed grouse without a valid permit issued by the department.

29.192(3) (3) The department may limit the number of trappers and the maximum harvest of wild fisher or otters in any area. The department may limit the number of hunters or trappers, or both, and may limit the maximum harvest of bobcats or beaver in any area. The department may limit the number of persons fishing for sturgeon by hook and line or by spear, or both, and may limit the maximum harvest of sturgeon in any area. The department may impose any limitation under this subsection by establishing a permit system.

29.192(4) (4)

29.192(4)(a)(a) If the department decides to limit the number of persons taking Canada geese or sharp-tailed grouse by issuing permits and if the number of persons seeking the permits exceeds the number of available permits, the department shall issue the permits according to a cumulative preference system established by the department. The department shall give a preference point to each applicant for each previous season for which the applicant applied but was not issued a permit. The system shall establish preference categories for these applicants, with higher priority given to those categories with more points than those with fewer points. Applicants who fail to apply at least once during any 3 consecutive years shall lose all previously accumulated preference points. If the number of applicants within a preference category or subcategory exceeds the number of permits available in the category or subcategory, the department shall select at random within the category or subcategory the applicants to be issued the permits.

Effective date text (a) If the department decides to limit the number of persons taking Canada geese, sharp-tailed grouse, or sturgeon by issuing permits and if the number of persons seeking the permits exceeds the number of available permits, the department shall issue the permits according to a cumulative preference system established by the department. The department shall give a preference point to each applicant for each previous season for which the applicant applied but was not issued a permit. The system shall establish preference categories for these applicants, with higher priority given to those categories with more points than those with fewer points. Applicants who fail to apply at least once during any 3 consecutive years shall lose all previously accumulated preference points. If the number of applicants within a preference category or a subcategory exceeds the number of permits available in the category or subcategory, the department shall select at random within the category or subcategory the applicants to be issued the permits.

29.192(4)(b) (b)

29.192(4)(b)1.1. If the department decides to issue permits to limit the number of persons taking fishers, otters, bobcats, or sturgeon and if the number of persons seeking the permits exceeds the number of available permits, the department shall issue the permits according to a cumulative preference system established by the department. The system shall establish preference categories for those applicants who applied for but were not issued the applicable permits, with higher priority given to those categories with more points than those with fewer preference points. For each season, the department shall allow each applicant under the system to apply for a preference point or for a permit. The department shall give a preference point to each applicant who applies for a preference point and to each applicant who applies for a permit but who is not issued a permit. Applicants who fail to apply for either a preference point or a permit at least once during any 3 consecutive years shall lose all previously accumulated preference points. If the number of applicants within a preference category or subcategory exceeds the number of permits available in the category or subcategory, the department shall select at random within the category or subcategory the applicants to be issued the permits.

Effective date text 1. If the department decides to limit the number of persons taking fishers, otters, or bobcats by issuing permits and if the number of persons seeking the permits exceeds the number of available permits, the department shall issue the permits according to a cumulative preference system established by the department. The system shall establish preference categories for those applicants who applied for but were not issued the applicable permits, with higher priority given to those categories with more points than those with fewer preference points. For each season, the department shall allow each applicant under the system to apply for a preference point or for a permit. The department shall give a preference point to each applicant who applies for a preference point and to each applicant who applies for a permit but who is not selected. Applicants who fail to apply for either a preference point or a permit at least once during any 3 consecutive years shall lose all previously accumulated preference points. If the number of applicants within a preference category or a subcategory exceeds the number of permits available in the category or subcategory, the department shall select at random within the category or subcategory the applicants to be issued the permits.

29.192(4)(b)2. 2. A person who applies for a preference point or a permit under subd. 1. shall pay the processing fee under s. 29.553 at the time of application.

29.192(4)(b)3. 3. The department shall issue a permit to those qualified applicants selected to receive a permit under subd. 1.

29.192(4c) (4c)

29.192(4c)(a)(a) Notwithstanding sub. (4), the department may issue permits authorizing the hunting of Canada geese without requiring that the permits be issued pursuant to a cumulative preference system under sub. (4) to members of the U.S. armed forces who are all of the following:

29.192(4c)(a)1. 1. Residents.

29.192(4c)(a)2. 2. In active service with the U.S. armed forces outside this state.

29.192(4c)(a)3. 3. On furlough or leave within the state.

29.192(4c)(b) (b) The department may not impose any deadline or other restriction on the timing for permit applications or issuing permits under this subsection. If a permit under this subsection is issued during the applicable hunting season, the permit shall authorize hunting beginning on the date of issuance.

29.192(4c)(c) (c) An applicant for a Canada goose hunting permit under this subsection shall be eligible for the same number of tags, if any are required, for each season as an applicant who is issued a Canada goose hunting permit under the cumulative preference system under sub. (4).

29.192(4m) (4m) If the department establishes a permit system under sub. (3) or (4) (b) that affects the trapping of bobcats, fishers, or otters, the department may do any of the following:

29.192(4m)(a) (a) Impose greater or stricter limitations on trapping by nonresidents than on trapping by residents.

29.192(4m)(b) (b) Give greater preference to residents over nonresidents in issuing permits.

29.192(5) (5) The department shall establish the open season for hunting raccoon 2 weeks earlier for persons with resident licenses than for persons with nonresident licenses.

29.192 History History: 1997 a. 248 ss. 385 to 387, 403, 409; 2005 a. 25, 284; 2007 a. 24, 66; 2013 a. 64.



29.193 Approvals for disabled persons.

29.193  Approvals for disabled persons.

29.193(1b) (1b)  Definition. In this section, "nongovernmental issuing agent" means a person who is appointed under s. 29.024 (6) (a) 3.

29.193(1m) (1m) Trolling permits.

29.193(1m)(a)(a) The department shall, after an investigation and without charging a fee, issue a trolling permit to any person who meets any of the following requirements:

29.193(1m)(a)1. 1. Has an amputation or other loss of one or more arms above the wrist.

29.193(1m)(a)2. 2. Has a permanent substantial loss of function in one or both arms or one or both hands and fails to meet the minimum standards of any one of the following standard tests, administered under the direction of a licensed physician or a licensed chiropractor:

29.193(1m)(a)2.a. a. Upper extremity pinch.

29.193(1m)(a)2.b. b. Grip.

29.193(1m)(a)2.c. c. Nine-hole peg.

29.193(1m)(b) (b) A disabled person who holds a current fishing license issued under this chapter or who is exempt from holding a fishing license under this chapter and who holds either a trolling permit issued under par. (a) or a Class A permit issued under sub. (2) may fish or troll in the waters of this state using an electric motor. A person who assists the disabled person in the same boat may also fish or troll if he or she also holds a current fishing license or is exempt from holding a license. A person may use an electric motor under this subsection notwithstanding any ordinances enacted under s. 30.77 (3) that prohibit the use of motor boats on navigable waters. The use of such motor is subject to any rules promulgated by the department regarding the use of electric motors for fishing or trolling by disabled persons.

29.193(2) (2) Hunting permits.

29.193(2)(a)(a) Definitions. As used in this subsection:

29.193(2)(a)1. 1. "Accompanied" means being subject to continuous visual or voice contact without the aid of any mechanical or electronic amplifying device other than a hearing aid.

29.193(2)(a)5. 5. "Visually handicapped" means blind, as defined in s. 47.01 (1).

29.193(2)(b) (b) Issuance of permit.

29.193(2)(b)1.1. The department shall, after investigation and without charging a fee, except for the costs of review in par. (c) 3. or (e), issue a Class A, Class B, Class C, or Class D permit to any person, as provided in this subsection.

29.193(2)(b)2. 2. An applicant shall submit an application on a form prepared and furnished by the department, which shall include a written statement or report prepared and signed by a licensed physician, a licensed chiropractor, or a licensed podiatrist prepared no more than 6 months preceding the application and verifying that the applicant is physically disabled.

29.193(2)(b)3. 3. As part of the application for a Class A, Class B, or Class D permit under this subsection, the applicant shall authorize the department by written release to examine all medical records regarding the applicant's physical disability.

29.193(2)(c) (c) Eligibility.

29.193(2)(c)1.1. The department shall issue a Class A permit under this subsection to an applicant who is permanently disabled, as determined by the department, in any of the following ways:

29.193(2)(c)1.a. a. Has a permanent or irreversible physical disability, is unable to ambulate and requires a wheelchair, walker, one leg brace or external prosthesis above the knee, 2 leg braces or external prostheses below the knees, 2 crutches or 2 canes for mobility.

29.193(2)(c)1.b. b. Suffers significantly from lung disease, to the extent that forced expiratory volume for one second when measured by spirometry is less than one liter or the arterial oxygen tension is less than 60 millimeters of mercury on room air at rest.

29.193(2)(c)1.c. c. Suffers significantly from cardiovascular disease, to the extent that functional limitations are classified in severity as class 3 or 4, according to standards accepted by the American heart association on May 3, 1988, and where ordinary physical activity causes discomfort, fatigue, palpitation, dyspnea or anginal pain.

29.193(2)(c)2. 2. The department shall issue a Class B permit under this subsection to an applicant who has a temporary disability which restricts mobility or ambulation due to injury or operative procedures and who either has a leg, hip or back, or any part thereof, casted by a licensed physician due to a fracture or has leg, hip or back surgery.

29.193(2)(c)2m. 2m. The department may issue a Class B permit under this subsection to an applicant who has a temporary disability which restricts mobility or ambulation due to illness, injury or operative procedures.

29.193(2)(c)3. 3. The department may issue a Class B permit to an applicant who is ineligible for a permit under subd. 1., 2. or 2m. or who is denied a permit under subd. 1., 2. or 2m. if, upon review and after considering the physical condition of the applicant and the recommendation of a licensed physician, a licensed chiropractor, or a licensed podiatrist selected by the applicant from a list of licensed physicians, licensed chiropractors, and licensed podiatrists compiled by the department, the department finds that issuance of a permit complies with the intent of this subsection. The use of this review procedure is discretionary with the department and all costs of the review procedure shall be paid by the applicant.

29.193(2)(c)4. 4. The department shall issue a Class C permit to any person who is visually handicapped.

29.193(2)(c)5. 5. The department shall issue a Class D permit to any person who meets the requirements under par. (cd).

29.193(2)(cd) (cd) Class D permit requirements.

29.193(2)(cd)1.1. A person is eligible for a Class D permit if he or she meets the requirements specified in subds. 2. and 3.

29.193(2)(cd)2. 2. A person meets the requirements of this subdivision if any of the following applies:

29.193(2)(cd)2.a. a. The person has an amputation or other loss of one or more arms at or above the elbow.

29.193(2)(cd)2.b. b. The person has a permanent substantial loss of function in one or both arms and fails to meet the minimum standards of the standard upper extremity pinch test, the standard grip test, or the standard nine-hole peg test, administered under the direction of a licensed physician or a licensed chiropractor.

29.193(2)(cd)2.c. c. The person has a permanent substantial loss of function in one or both shoulders and fails to meet the minimum standards of the standard shoulder strength test, administered under the direction of a licensed physician or a licensed chiropractor.

29.193(2)(cd)3. 3. A person meets the requirements of this subdivision if any of the following applies:

29.193(2)(cd)3.a. a. The person is unable to place his or her nondominant hand or prosthesis in a position that is level with his or her shoulders and at a minimum distance of 27 inches from his or her body or is unable to hold a 5-pound weight for 10 seconds when that person's nondominant hand or prosthesis is in that position.

29.193(2)(cd)3.b. b. The person is unable to place his or her dominant hand or prosthesis in a position that is level with his or her shoulders at a minimum distance of 11 inches from his or her body.

29.193(2)(cg) (cg) Approval required. In order to hunt, fish or troll after receiving a permit under this section, the permit holder must apply for and be issued, or must already hold, any type of approval required under this chapter for the type of hunting or fishing that he or she will be doing.

29.193(2)(cr) (cr) Authorization.

29.193(2)(cr)1.1. A person holding a current resident or nonresident deer hunting license and a Class A or Class C permit may hunt deer of either sex during any season open to hunting of deer with firearms that is established by the department.

29.193(2)(cr)2. 2. A Class A permit authorizes the holder to do all of the following:

29.193(2)(cr)2.a. a. Shoot or hunt from a stationary vehicle.

29.193(2)(cr)2.b. b. Fish or troll as authorized under sub. (1m) (b).

29.193(2)(cr)3. 3. A Class B permit authorizes the holder to use any of the hunting or fishing methods authorized in this chapter for a holder of a Class A permit that are specifically approved by the department for that Class B permit holder upon issuance or subsequent modification of the Class B permit.

29.193(2)(cr)4. 4. A person holding a current resident or nonresident deer hunting license and a Class D permit may hunt deer of either sex with a firearm only during a special season established by the department that is open for hunting deer with firearms by disabled persons who hold a permit under this section.

29.193(2)(d) (d) Assistance.

29.193(2)(d)1.1. A holder of a Class A or Class B permit may be accompanied by a person who is not eligible to apply for a Class A or Class B permit. The accompanying person may not hunt or carry a firearm, bow or crossbow unless that person has been issued the appropriate approval to do so. The assistance rendered by an accompanying person who has not been issued the appropriate approval is limited to field dressing, tagging and retrieving game for the permit holder.

29.193(2)(d)2. 2. A holder of a Class C permit shall be accompanied by a person who is not eligible to apply for a permit under this section. The accompanying person may not hunt or carry a firearm, bow or crossbow unless the person has been issued the appropriate approval to do so. The assistance rendered by an accompanying person may include sighting the firearm, bow or crossbow, identifying the game and field dressing, tagging and retrieving game for the permit holder.

29.193(2)(d)3. 3. A holder of a Class D permit may use an adaptive device, as authorized by the department by rule, to facilitate the use of a firearm and may be accompanied by a person who is not eligible to apply for a permit under this section. The accompanying person may not hunt or carry a firearm, bow, or crossbow unless that person has been issued the appropriate approval to do so. The assistance rendered by an accompanying person who has not been issued the appropriate approval is limited to field dressing, tagging, and retrieving game for the permit holder and any other assistance authorized by the department by rule.

29.193(2)(e) (e) Review of decisions. An applicant denied a permit under this subsection, except a permit under par. (c) 3., may obtain a review of that decision by a licensed physician, a licensed chiropractor, or a licensed podiatrist designated by the department and with an office located in the department district in which the applicant resides. The department shall pay for the cost of a review under this paragraph unless the denied application on its face fails to meet the standards set forth in par. (c) 1. or 2. A review under this paragraph is the only method of review of a decision to deny a permit under this subsection and is not subject to further review under ch. 227.

29.193(3) (3) Annual fishing license for disabled persons. The department or a county clerk appointed under s. 29.024 (6) (a) 2. shall issue, subject to s. 29.024 (2g), an annual disabled person fishing license to any resident at the time the resident applies for this license if the resident does one of the following:

29.193(3)(a) (a) Produces a certificate from a licensed physician or optometrist stating that his or her sight is impaired to the degree that he or she cannot read ordinary newspaper print with or without corrective glasses.

29.193(3)(b) (b) Produces evidence that shows that he or she is receiving benefits under 38 USC 1521 to 1523, 42 USC 401 to 433, 42 USC 1381 to 1381d, or 45 USC 231a (a) (1) (iv) or (v) because of a determination that he or she is disabled.

29.193(3)(c) (c) Produces evidence that shows that he or she is a veteran, as defined in 38 USC 101, and is receiving disability compensation benefits under 38 USC 1101 to 1163 for disabilities that result in a disability rating that is 70 percent or greater under 38 USC 1114 or 1134, or is receiving disability compensation benefits due to being individually unemployable under 38 CFR 4.16 as authorized under 38 USC 501.

29.193(3m) (3m) Temporary fishing license for disabled persons. If a person submits an application to a nongovernmental issuing agent for an annual disabled person fishing license that includes the evidence specified in sub. (3) (a), (b), or (c) and the applicable license fee and issuing fee, the nongovernmental issuing agent shall issue, subject to s. 29.024 (2g), a temporary disabled person fishing license to the applicant. The nongovernmental issuing agent shall promptly forward all of the application materials for the annual fishing license to the department for the department's review. A temporary fishing license issued under this subsection is valid for 14 days after the date of issuance. If the department denies the application for an annual fishing license, the department shall notify the applicant within 30 days after the date the temporary fishing license is issued. If the department approves the application, the department shall issue, subject to s. 29.024 (2g), the annual fishing license and mail it to the applicant within 30 days after the date the temporary fishing license is issued. The department may not charge any type of fee for issuing the annual fishing license, and the department may not refund the applicable fees for the temporary fishing license if the department denies the application for the temporary fishing license.

29.193(4) (4) Federal matching funds. If the department determines that the fee collected for an annual fishing license issued under sub. (3) (c) is less or more than is necessary to qualify these licenses for matching funding under 16 USC 777c, the department shall submit proposed legislation to the legislature in the manner provided under s. 13.172 (2) to adjust the fee so that it equals the minimum amount necessary to qualify for the matching funding.

29.193(5) (5) Group fishing license for the developmentally disabled.

29.193(5)(a)(a) "Developmental disability" has the meaning given in s. 51.01 (5) (a).

29.193(5)(b) (b) The department shall issue one-day group fishing licenses to groups consisting of individuals with developmental disabilities and their caregivers. Not more than 12 individuals may fish under the privilege conferred by each license.

29.193 History History: 1997 a. 248 ss. 135 to 142, 323, 410; 1997 a. 249 ss. 3 to 13; 1997 a. 322 ss. 2, 3; 1999 a. 9, 32; 2001 a. 17; 2009 a. 109, 113, 119, 132, 375; 2011 a. 168, 252; 2011 a. 260 s. 80; 2013 a. 61.



29.194 Resident approvals for certain nonresidents and members of the armed forces.

29.194  Resident approvals for certain nonresidents and members of the armed forces.

29.194(1) (1)  Resident approvals for certain nonresidents.

29.194(1)(a)(a) Notwithstanding ss. 29.024 (2) and 29.228 (1) (a), the department shall issue a resident fishing license, resident small game hunting license or resident deer hunting license to a qualified student applying for the license. A qualified student is a person who exhibits proof that he or she is a registered full-time student who is present in this state attending a public or private college or university that is located in this state and that offers an associate degree or a bachelor's degree or that he or she is a citizen of a foreign country temporarily residing in this state while attending a high school located in this state or an agricultural short course at the University of Wisconsin System.

29.194(1)(b) (b) The department shall treat a qualified recipient of a purple heart medal, a qualified member of the armed forces, a qualified member of a reserve unit of the U.S. armed forces, or a qualified member of the national guard as a resident for purposes of determining the person's eligibility for and cost of obtaining a hunting, trapping, or fishing approval under this chapter, except for a conservation patron license issued under s. 29.235 (3m). A qualified recipient of a purple heart medal is a person who is not a resident who exhibits proof that he or she has received a purple heart medal. A qualified member of the armed forces is a person who exhibits proof that he or she is in active service in the U.S. armed forces or in forces incorporated in the U.S. armed forces and that he or she is stationed in this state. A qualified member of a reserve unit of the U.S. armed forces is a person who exhibits proof that he or she is a member of a reserve unit of the U.S. armed forces located in this state. A qualified member of the national guard is a person who exhibits proof that he or she is a member of the Wisconsin national guard.

29.194(1)(c) (c) In addition to being able to qualify under par. (b), for purposes of qualifying for a resident hunting or fishing approval, a member of the armed forces not stationed in this state or a member of a reserve unit of the U.S. armed forces not located in this state shall be treated as a resident if the member was a resident at the time he or she entered active service.

29.194(2) (2) Resident armed forces fishing license. An annual fishing license shall be issued by the department to any member of the U.S. armed forces applying for this license who exhibits proof that he or she is in active service with the armed forces and that he or she is a resident on furlough or leave.

29.194(3) (3) Resident armed forces small game hunting license. A small game hunting license shall be issued by the department to any member of the U.S. armed forces applying for this license who exhibits proof that he or she is in active service with the armed forces and that he or she is a resident on furlough or leave.

29.194 History History: 1997 a. 248 ss. 158 to 160, 411; 2005 a. 243, 283; 2007 a. 23, 51, 97; 2009 a. 180; 2013 a. 55.



29.1945 Approvals for veterans and military members.

29.1945  Approvals for veterans and military members.

29.1945(1)(1) In this section, "war period" means any of the following:

29.1945(1)(a) (a) A period between September 11, 2001, and the ending date of Operation Enduring Freedom or an operation that is a successor to Operation Enduring Freedom, as established by the department of veterans affairs by rule.

29.1945(1)(b) (b) A period between March 19, 2003, and the ending date of Operation Iraqi Freedom or an operation that is a successor to Operation Iraqi Freedom, as established by the department of veterans affairs by rule.

29.1945(2) (2) The department of veterans affairs shall issue a voucher for a hunting or fishing license to each person who applies for the voucher and who is a qualified veteran. The voucher entitles a qualified veteran receiving the voucher to the waiver of the fee, including the issuing fee, and any applicable surcharge imposed under s. 29.563 (13) (a) for a single hunting or fishing license. The license may be a resident small game hunting license, a resident deer hunting license, a resident archer hunting license, or a resident annual fishing license. To qualify for the fee waiver, the qualified veteran must submit the voucher to the department of natural resources within 365 days after the date on which the qualified veteran is discharged or released. A voucher may not be presented to a person who is subject to an appointment or a contract as authorized under s. 29.024 (6) (a) 2. to 4. but must be submitted directly to the department of natural resources. Upon receiving the voucher, the department of natural resources shall waive the fees and any applicable surcharge and issue the license. On an annual basis, the department of veterans affairs shall pay to the department of natural resources an amount that equals the total of fees and surcharges that have been waived by the department of natural resources under this subsection.

29.1945(3) (3)

29.1945(3)(a)(a) For purposes of this section, a qualified veteran is a resident who is one of the following:

29.1945(3)(a)1. 1. A veteran, as defined in s. 45.01 (12) (a) to (f), who served in a war period.

29.1945(3)(a)2. 2. A member of a reserve component of the U.S. armed forces or of the national guard, as defined in 32 USC 101 (3), who has served in a war period and who has served under honorable conditions for at least one year beginning on the member's date of enlistment in a reserve component of the U.S. armed forces or in the national guard.

29.1945(3)(a)3. 3. A person who served in a war period who was discharged from a reserve component of the U.S. armed forces or from the national guard, as defined in 32 USC 101 (3), if that discharge was an honorable discharge or a general discharge under honorable conditions.

29.1945(3)(b) (b) For purposes of this section, the department of veterans affairs shall establish a procedure for determining who qualifies as a veteran. Before issuing a license, the department of natural resources shall request the department of veterans affairs to verify whether the applicant is a qualified veteran. If the department of veterans affairs verifies that the applicant for a license is a qualified veteran, the department of natural resources shall issue the license without charging a fee.

29.1945 History History: 2013 a. 20.



29.195 Disabled veterans, Great Lakes Naval Hospital.

29.195  Disabled veterans, Great Lakes Naval Hospital. Notwithstanding any other statute, any disabled veteran who is a patient at the Great Lakes Naval Hospital, Great Lakes, Illinois, may hunt pheasant in this state in Columbia County on any one day in November in each year, the day to be specified by the administrator of the hospital to the department, without obtaining a resident or nonresident hunting license under this chapter.

29.195 History History: 1971 c. 127; 1973 c. 243 s. 81; 1997 a. 248 s. 281; Stats. 1997 s. 29.195.



29.197 Waivers of certain approvals.

29.197  Waivers of certain approvals.

29.197(1) (1)  Definition. In this section "recreational activity" means hunting, fishing or trapping for sport.

29.197(2) (2) Waiver. For a special event or program that involves a recreational activity and that is sponsored or approved by the department, the department may waive the requirement that persons have approvals required under this chapter, and pay the applicable fees, for the recreational activity if the department finds that all of the following apply:

29.197(2)(a) (a) The special event or program will provide education in or appreciation of the recreational activity.

29.197(2)(b) (b) The waiver of the approval requirement will not result in a substantial loss of revenue to the department as determined by rule by the department.

29.197(3) (3) Weekend events. In addition to any special event or program sponsored under sub. (2), the department shall, by rule, designate 2 special event weekends per year during which it shall waive the requirement that persons be issued fishing licenses and pay the applicable fees in order to fish in the waters of this state. The department shall designate the 3rd full weekend in January as one of the special event weekends. The department shall, by rule, designate to which inland or outlying waters these waivers shall apply.

29.197(4) (4) Publicizing. The department shall, in cooperation with and with the assistance of the department of tourism, publicize the special events and programs sponsored or approved under this section.

29.197(5) (5) Conditions; limitations. For a recreational activity that is the subject of the special event or program under this section, the department may waive conditions, limitations or restrictions required under this chapter or may establish reasonable conditions, limitations or restrictions that are in addition to those required under this chapter.

29.197(6) (6) Limitations on participants.

29.197(6)(a)(a) Persons who fish, hunt or trap in events or programs under this section may not sell, trade or barter the wild animals taken during the event or program. These persons are subject to all other conditions, limitations and restrictions required under this chapter except those waived.

29.197(6)(b) (b) Persons who help or assist in conducting a special event or program, who are not employees of the department, and who are engaged in the recreational activity, are not exempt from possessing the approvals required under this chapter for the recreational activity.

29.197(7) (7) Exclusion. No person who holds a commercial fishing license issued under s. 29.519 may fish in an event or program under this section.

29.197(8) (8) Requests for waivers. Any person conducting a special event or program that involves a recreational activity for which an approval is required under this chapter may request a waiver of the approval requirement from the department. A denial of a waiver request is not subject to review under ch. 227.

29.197 History History: 1985 a. 326; 1993 a. 182, 217, 491; 1995 a. 27; 1997 a. 195; 1997 a. 248 ss. 368 to 374; Stats. 1997 s. 29.197; 1999 a. 32; 2011 a. 168.



29.199 Authorizations for certain patients and institutionalized persons to fish.

29.199  Authorizations for certain patients and institutionalized persons to fish. The department shall issue an authorization without charge to a county hospital, state or federal mental hospital, state correctional institution or nonprofit institution located in this state for rehabilitation purposes upon request of the superintendent of the institution. The authorization permits a resident of the hospital or institution who is supervised by an employee of the hospital or institution to fish for fish subject to all other provisions of law.

29.199 History History: 1993 a. 16; 1997 a. 248 s. 375; Stats. 1997 s. 29.199.



29.201 Waiver of fishing license requirement for groups of disabled persons.

29.201  Waiver of fishing license requirement for groups of disabled persons. The department may exempt from the requirement of having fishing licenses groups of persons who are developmentally or physically disabled and who are participating in fishing excursions conducted by nonprofit organizations. The department need not promulgate as rules under ch. 227, the exemptions authorized under this section.

29.201 History History: 1993 a. 324; 1995 a. 225; 1997 a. 248 s. 376; Stats. 1997 s. 29.201.



29.204 Nonresident annual small game hunting license.

29.204  Nonresident annual small game hunting license.

29.204(1)(1) A nonresident annual small game hunting license shall be issued subject to s. 29.024 by the department to any nonresident applying for this license. The nonresident annual small game hunting license authorizes the hunting of small game during the appropriate open season but does not authorize the hunting of deer, elk, bear, wild turkey, or fur-bearing animals.

29.204(2) (2) A nonresident annual small game hunting license authorizes hunting with a firearm, airgun, bow and arrow, or crossbow.

29.204 History History: 1983 a. 27; 1991 a. 39; 1997 a. 27; 1997 a. 248 s. 270; Stats. 1997 s. 29.204; 2001 a. 109; 2009 a. 119; 2011 a. 252.



29.207 Nonresident 5-day small game hunting license.

29.207  Nonresident 5-day small game hunting license.

29.207(1)(1) A nonresident 5-day small game hunting license shall be issued subject to s. 29.024 by the department to any nonresident applying for this license. The nonresident 5-day small game hunting license authorizes the hunting of small game for which there is an open season during the 5-day period for which it is issued but does not authorize the hunting of deer, elk, bear, wild turkey, or fur-bearing animals.

29.207(2) (2) A nonresident 5-day small game hunting license authorizes hunting with a firearm, airgun, bow and arrow, or crossbow.

29.207 History History: 1983 a. 27; 1991 a. 39; 1997 a. 27; 1997 a. 248 s. 271; Stats. 1997 s. 29.207; 2001 a. 109; 2009 a. 119; 2011 a. 252.



29.211 Nonresident deer hunting license.

29.211  Nonresident deer hunting license.

29.211(1) (1)  Issuance. A nonresident deer hunting license shall be issued subject to s. 29.024 by the department to any nonresident applying for this license.

29.211(2) (2) Authorization. A nonresident deer hunting license authorizes the hunting of deer with a firearm, bow and arrow, or crossbow.

29.211(3) (3) Deer tag and back tag. The department shall issue to each person who is issued a nonresident deer hunting license a deer tag and a back tag.

29.211 History History: 1983 a. 27; 1997 a. 27; 1997 a. 248 ss. 272 to 275; Stats. 1997 s. 29.211; 2011 a. 252.



29.213 Nonresident fur-bearing animal hunting license.

29.213  Nonresident fur-bearing animal hunting license.

29.213(1)(1) A nonresident fur-bearing animal hunting license shall be issued subject to s. 29.024 by the department to any nonresident applying for this license. The nonresident fur-bearing animal hunting license authorizes the hunting of skunk, raccoon, fox, weasel, opossum, coyote, bobcat and cougar during the appropriate open season but does not authorize the hunting of other fur-bearing animals, other small game, deer, elk, or bear.

29.213(2) (2) A nonresident fur-bearing animal hunting license authorizes hunting with a firearm, airgun, bow and arrow, or crossbow.

29.213 History History: 1983 a. 27; 1997 a. 27; 1997 a. 248 s. 276; Stats. 1997 s. 29.213; 2001 a. 109; 2009 a. 119; 2011 a. 252.



29.216 Nonresident archer hunting license.

29.216  Nonresident archer hunting license.

29.216(1)(1)  Issuance. A nonresident archer hunting license shall be issued subject to s. 29.024 by the department to any nonresident applying for this license.

29.216(2) (2) [Authorization. ] The nonresident archer hunting license authorizes the hunting of all game, except bear, elk, wild turkey, and fur-bearing animals, during the open season for the hunting of that game with a bow and arrow.

29.216(3) (3) Deer tag and back tag.

29.216(3)(a)(a) Except as provided under par. (b), the department shall issue to each person who is issued a nonresident archer hunting license a deer tag and a back tag.

29.216(3)(b) (b) The department may not issue a deer tag or back tag to a person who is issued a nonresident archer hunting license if the department issues the nonresident archer hunting license at the reduced fee under s. 29.563 (2g).

29.216 History History: 1983 a. 27; 1985 a. 270; 1991 a. 39; 1997 a. 27; 1997 a. 248 ss. 277 to 280; Stats. 1997 s. 29.216; 1997 a. 249 s. 33; 1999 a. 32; 2001 a. 109; 2009 a. 48, 119; 2013 a. 61; s. 13.92 (1) (bm) 2.



29.217 Nonresident crossbow hunting license.

29.217  Nonresident crossbow hunting license.

29.217(1)(1)  Issuance. A nonresident crossbow hunting license shall be issued subject to s. 29.024 by the department to any nonresident applying for this license.

29.217(2) (2) Authorization. The nonresident crossbow hunting license authorizes the hunting of all game, except bear, elk, wild turkey, and fur-bearing animals, during the open season for the hunting of that game with a crossbow.

29.217(3) (3) Deer tag and back tag.

29.217(3)(a)(a) The department shall issue to each person who is issued a nonresident crossbow hunting license a deer tag and a back tag.

29.217(3)(b) (b) The department may not issue a deer tag or back tag to a person who is issued a nonresident crossbow hunting license at the reduced fee under s. 29.563 (2g).

29.217 History History: 2013 a. 61.



29.219 Resident fishing licenses.

29.219  Resident fishing licenses.

29.219(1) (1)  Fishing license requirement; exceptions.

29.219(1)(a)(a) Requirement. Except as specifically provided otherwise by another section of this chapter, no resident may fish in the waters of this state unless the person has a valid resident fishing license or unless the person has a valid approval which authorizes fishing or entitles the holder to the rights and privileges of a fishing license.

29.219(1)(b) (b) Exception; residents under 16 years of age and certain senior citizens.

29.219(1)(b)1.1. No fishing license is required for any resident under the age of 16 years to fish for fish subject to all other provisions of law.

29.219(1)(b)2. 2. No fishing license is required for any resident born before January 1, 1927, to fish subject to all other provisions of law.

29.219(1)(c) (c) Exception; residents using nets for nongame fish. No fishing license is required for any resident to set, place or use any landing net, dip net, minnow seine or minnow dip net in order to fish for fish other than game fish.

29.219(1)(d) (d) Exception; fishing in private ponds. No fishing license is required for a resident to fish in a pond that is a self-contained body of water and that is located entirely on private property owned by a person who gives permission to the resident to fish in the pond.

29.219(2) (2) Annual fishing license.

29.219(2)(a)(a) The department shall issue a resident annual fishing license, subject to s. 29.024, to any resident who applies for this license.

29.219(2)(b) (b) A resident annual fishing license issued to any resident who is 16 or 17 years of age shall be issued at the reduced fee under s. 29.563 (3) (a) 4.

29.219(2)(c) (c) A resident annual fishing license issued to any resident who is a member of a Wisconsin veterans home under s. 45.50 shall be issued at no charge.

29.219(2)(d) (d) A resident annual fishing license issued to any resident who holds a one-day fishing license under sub. (2m) that is valid during the same year for which the resident applies for a resident annual fishing license shall be issued at the reduced fee under s. 29.563 (3r).

29.219(2m) (2m) One-day fishing license. The department shall issue a resident one-day fishing license, subject to s. 29.024, to any resident who applies for this license.

29.219(3) (3) Two-day sports fishing license.

29.219(3)(a)(a) Issuance. The department shall issue a resident 2-day sports fishing license, subject to s. 29.024, to any resident who applies for this license.

29.219(3)(b) (b) Authorization. Unless otherwise specifically prohibited, a resident 2-day sports fishing license only authorizes fishing in outlying trout and salmon waters, as defined in s. 29.2285 (2) (a).

29.219(3)(c) (c) Use of fees. The department shall deposit receipts from the sale of resident 2-day sports fishing licenses under this subsection in the conservation fund. The department shall credit 50% of these receipts to the appropriation under s. 20.370 (4) (ku).

29.219(3m) (3m) Two-day inland lake trout fishing license.

29.219(3m)(a)(a) Issuance. The department shall issue a 2-day inland lake trout fishing license, subject to s. 29.024, to any resident who applies for this license.

29.219(3m)(b) (b) Authorization. Unless otherwise specifically prohibited, a 2-day inland lake trout fishing license only authorizes fishing for lake trout in inland lakes.

29.219(3m)(c) (c) Use of fees. The department shall deposit receipts from the sale of 2-day inland lake trout fishing licenses under this subsection in the conservation fund. The department shall credit 50 percent of these receipts to the appropriation account under s. 20.370 (4) (kv).

29.219(4) (4) Husband and wife resident licenses. A combined husband and wife resident fishing license shall be issued subject to s. 29.024 by the department to residents applying for this license. This license confers upon both husband and wife the privileges of resident fishing licenses.

29.219 History History: 1971 c. 22, 282; 1973 c. 90 s. 538; 1975 c. 39; 1975 c. 189 s. 99 (2); 1975 c. 216, 421; 1977 c. 29, 418; 1979 c. 34, 221; 1981 c. 130; 1983 a. 27 ss. 749 to 761; 1985 a. 326; 1987 a. 27; 1991 a. 39, 269; 1993 a. 16, 153, 217; 1995 a. 27; 1997 a. 1, 27, 191; 1997 a. 248 ss. 318 to 332; Stats. 1997 s. 29.219; 1999 a. 63; 2005 a. 22, 25; 2009 a. 364; 2013 a. 20.



29.228 Nonresident fishing licenses.

29.228  Nonresident fishing licenses.

29.228(1) (1)  Fishing license requirement; exceptions.

29.228(1)(a)(a) Requirement. Except as otherwise specifically provided under this chapter, no nonresident may fish in the waters of this state unless the person has a nonresident fishing license.

29.228(1)(b) (b) Exception; nonresidents under 16 years of age. No fishing license is required for a nonresident under the age of 16 years to fish with a hook and line or a rod and reel for fish of any variety, subject to all other conditions, limitations and restrictions prescribed in this chapter.

29.228(1)(c) (c) Exception; nonresident obtaining bait. No separate or other fishing license is required for a nonresident who is issued a valid nonresident fishing license to take minnows for bait or smelt for food under the same conditions and rules governing residents but minnows or smelt taken by a nonresident may not be sold, traded or bartered in any manner.

29.228(1)(d) (d) Exception; fishing in private ponds. No fishing license is required for a nonresident to fish in a pond that is a self-contained body of water and that is located entirely on private property owned by a person who gives permission to the nonresident to fish in the pond.

29.228(2) (2) Annual fishing license.

29.228(2)(a)(a) The department shall issue a nonresident annual fishing license, subject to s. 29.024, to any nonresident who applies for this license.

29.228(2)(b) (b) A nonresident annual fishing license issued to any nonresident who holds a one-day fishing license under sub. (4m) that is valid during the same year for which the nonresident applies for a nonresident annual fishing license shall be issued at the reduced fee under s. 29.563 (3r).

29.228(3) (3) Fifteen-day license. The department shall issue a nonresident 15-day fishing license, subject to s. 29.024, to any nonresident who applies for this license.

29.228(4) (4) Four-day fishing license. The department shall issue a nonresident 4-day fishing license, subject to s. 29.024, to any nonresident who applies for this license.

29.228(4m) (4m) One-day fishing license. The department shall issue a nonresident one-day fishing license, subject to s. 29.024, to any nonresident who applies for this license.

29.228(5) (5) Annual family fishing license. The department shall issue a nonresident annual family fishing license, subject to s. 29.024, to any nonresident who applies for this license. This license entitles the husband, wife and any minor children to fish under this license.

29.228(6) (6) Fifteen-day family fishing license. The department shall issue a nonresident 15-day family fishing license, subject to s. 29.024, to any nonresident who applies for this license. This license entitles the husband, wife and any minor children to fish under this license.

29.228(7) (7) Two-day sports fishing license.

29.228(7)(a)(a) Issuance. The department shall issue a nonresident 2-day sports fishing license, subject to s. 29.024, to any nonresident who applies for this license.

29.228(7)(b) (b) Authorization. Unless otherwise specifically prohibited, a nonresident 2-day sports fishing license only authorizes fishing in outlying trout and salmon waters, as defined in s. 29.2285 (2) (a).

29.228(7)(c) (c) Use of fees. The department shall deposit receipts from the sale of nonresident 2-day sports fishing licenses under this subsection in the conservation fund. The department shall credit 50% of these receipts to the appropriation under s. 20.370 (4) (ku).

29.228 History History: 1971 c. 22, 42, 125; 1973 c. 90 s. 538; 1973 c. 145; 1979 c. 34; 1983 a. 27; 1985 a. 326; 1987 a. 27; 1991 a. 39; 1993 a. 217; 1997 a. 27; 1997 a. 248 ss. 310 to 317; Stats. 1997 s. 29.228; 2005 a. 25; 2009 a. 364; 2011 a. 260; 2013 a. 20.



29.2285 Fishing stamps and tags.

29.2285  Fishing stamps and tags.

29.2285(1) (1)  Inland waters trout stamps.

29.2285(1)(a)(a) Definition. In this subsection, "inland trout waters" means inland waters but this term excludes all of the following:

29.2285(1)(a)1. 1. Any harbor on Lake Michigan or Lake Superior.

29.2285(1)(a)2. 2. Any river or stream tributary of Lake Michigan or Green Bay, except the Kewaunee River, from its mouth upstream to the first dam or lake.

29.2285(1)(a)3. 3. Any other river or stream tributary of Lake Michigan or Green Bay that is designated by the department.

29.2285(1)(b) (b) Requirement. Except as provided in par. (d), no person may fish for trout in inland trout waters unless he or she is issued a conservation patron license, unless he or she is issued a 2-day inland lake trout fishing license, or unless he or she is issued an inland waters trout stamp which is attached to or imprinted on the person's fishing license or sports license in the manner required by the rule promulgated under s. 29.024 (5) (a) 3.

29.2285(1)(c) (c) Issuance. The department shall issue an inland waters trout stamp subject to s. 29.024 to each person holding or applying for a fishing license, other than a two-day inland lake trout fishing license, or holding or applying for a sports license if the person intends to use the license for trout fishing in inland trout waters of the state.

29.2285(1)(d) (d) Exemption. Any person who is exempt from the requirement to have a fishing license or who is not required to pay a fee for a fishing license is exempt from the requirements under par. (b).

29.2285(1)(e) (e) Use of moneys from fees. The department shall expend the receipts from the sale under this subsection of inland waters trout stamps on improving and maintaining trout habitat in inland trout waters, conducting trout surveys in inland trout waters and administering this subsection.

29.2285(2) (2) Great Lakes trout and salmon stamps.

29.2285(2)(a)(a) Definition. In this subsection, "outlying trout and salmon waters" means any outlying waters and this term includes all of the following:

29.2285(2)(a)1. 1. Any river or stream tributary of Lake Michigan or Green Bay from its mouth upstream to the first dam or lake.

29.2285(2)(a)2. 2. Any other river or stream tributary of Lake Michigan or Green Bay that is designated by the department.

29.2285(2)(b) (b) Requirement. No person may fish for trout or salmon in the outlying trout and salmon waters of the state unless the person is issued a resident or nonresident 2-day sports fishing license, unless the person is issued a conservation patron license or unless the person is issued a Great Lakes trout and salmon stamp which is attached to or imprinted on the person's fishing license or sports license in the manner required by the rule promulgated under s. 29.024 (5) (a) 3.

29.2285(2)(c) (c) Issuance. The department shall issue a Great Lakes trout and salmon stamp subject to s. 29.024 to any person holding or applying for a fishing license or a sports license if the person intends to use the license for trout or salmon fishing in the outlying trout and salmon waters of the state.

29.2285(2)(d) (d) Exemptions. This subsection does not apply to a person who is exempt from the payment or requirement for a fishing license.

29.2285(2)(e) (e) Use of fees. The department shall expend the receipts from the sale of Great Lakes trout and salmon stamps to supplement and enhance the existing trout and salmon rearing and stocking program for outlying waters and to administer this subsection.

29.2285(3) (3) Sturgeon hook and line tags.

29.2285(3)(a)(a) Requirement. No person may possess a lake sturgeon taken by hook and line from the waters of the state unless he or she is issued one or more sturgeon hook and line tags.

29.2285(3)(b) (b) Issuance. The department shall issue sturgeon hook and line tags to each person holding or applying for a fishing license or a sports license if the person intends to possess a lake sturgeon taken by hook and line in the waters of the state.

29.2285(3)(c) (c) Tagging requirement. Any person having taken a lake sturgeon by means of a hook and line shall immediately attach a current, validated sturgeon hook and line tag issued to that person to the tail of the sturgeon. No person may possess, control, store, or transport a lake sturgeon carcass unless it is tagged as required under this paragraph.

29.2285(3)(d) (d) License requirement. Any person fishing for lake sturgeon shall hold a license authorizing the fishing or shall be exempt from holding such a license under s. 29.219 (1) (b) 1. or 2. or (d) or 29.228 (1) (b) or (d).

29.2285(3)(e) (e) Use of moneys from fees. The department shall deposit the receipts from the sale of sturgeon hook and line tags issued under this subsection into the conservation fund and shall credit these receipts to the appropriation account under s. 20.370 (4) (ky).

29.2285 History History: 2005 a. 25 ss. 569, 570, 574 to 575; 2013 a. 20.



29.229 Fishing approvals issued by the Lac du Flambeau band.

29.229  Fishing approvals issued by the Lac du Flambeau band.

29.229(1)(1)  Definitions. In this section:

29.229(1)(a) (a) "Band" means the Lac du Flambeau band of Lake Superior Chippewa.

29.229(1)(b) (b) "Reservation" means the territory within the boundaries of the Lac du Flambeau reservation that were in existence on April 10, 1996.

29.229(2) (2) Authorization for issuance. The band may issue one or more types of fishing approvals that are equivalent to one or more of the following types of approvals by authorizing the same types of fishing by the same persons and in the same bodies of water:

29.229(2)(a) (a) Nonresident annual fishing licenses.

29.229(2)(b) (b) Nonresident 15-day fishing licenses.

29.229(2)(c) (c) Nonresident 4-day fishing licenses.

29.229(2)(d) (d) Nonresident annual family fishing licenses.

29.229(2)(e) (e) Nonresident 15-day family fishing licenses.

29.229(2)(f) (f) Nonresident 2-day sports fishing licenses.

29.229(2)(g) (g) Resident annual fishing licenses.

29.229(2)(h) (h) Resident 2-day sports fishing licenses.

29.229(2)(hm) (hm) Two-day inland lake trout fishing licenses.

29.229(2)(i) (i) Husband and wife fishing licenses.

29.229(2)(j) (j) Inland waters trout stamps.

29.229(2)(k) (k) Sturgeon hook and line tags.

29.229(3) (3) Requirements for issuance; fees; periods of validity.

29.229(3)(a)(a) For any approval issued under this section, the band shall collect the same amount that would be collected for the equivalent approval under s. 29.563, including the issuing fee under s. 29.563 (14) (c). The band shall retain all of the fees collected under this paragraph, except as provided in sub. (5r).

29.229(3)(b) (b) The band may not issue or sell approvals under this section in conjunction with discount coupons or as part of a promotion or other merchandising offer.

29.229(3)(c) (c) For any approval issued under this section, the period of validity shall be the same as it would be for the equivalent approval under s. 29.569.

29.229(3)(d) (d) The band may issue duplicates only for the approvals that it issues under this section.

29.229(3)(e) (e) The band may issue approvals under this section only to applicants who appear in person on the reservation.

29.229(4) (4) Issuance; processing; records.

29.229(4)(a)(a) The band shall prepare, procure the printing of, and supply all necessary approval forms and applications for approvals issued under this section. Approval forms and applications used under this section shall be numbered consecutively, at the time of printing, in a separate series for each kind of approval. Each license form issued under this section shall be provided with a corresponding stub or carbon numbered with the serial number of the license. Each requisition for the printing of the approval forms shall specify any serial numbers to be printed on the forms.

29.229(4)(b) (b) Each license issued under this section shall bear on its face the signature of the licensee, the date of issuance and the signature of the issuing agent. All licenses shall be issued in English and in ink.

29.229(4)(c) (c) Before June 1 annually, the band shall submit a report to the department notifying it of the number of each type of approval that the band issued for the period beginning on April 1 of the previous year and ending on March 31 of the year in which the report is submitted.

29.229(4)(d) (d) For law enforcement purposes, persons issuing approvals under this section shall make available for inspection by the department during normal business hours their records of all approvals issued, including copies of all licenses issued.

29.229(4)(e) (e) The band shall ensure that a record of each approval issued under this section, including a copy of each license issued, is retained for at least 2 years after the date of expiration of the license.

29.229(4)(f) (f) Sections 29.024 (3), (4) (b), (5) (b), (7), (8) and (9), 29.559 (2) and 29.564 do not apply to any approval that may be issued under this section.

29.229(5) (5) Restrictions on approvals. A person who is fishing under the authority of an approval issued under this section shall be subject to the same conditions, limitations, and restrictions as are imposed on the equivalent approval issued under ss. 29.219, 29.228, 29.2285 (1), and 29.231, including bag limits, size limits, rest days, and closed seasons.

29.229(5m) (5m) Denial and revocation of approvals based on child support delinquency.

29.229(5m)(a)(a) The band is requested to enter into a memorandum of understanding with the department of children and families under s. 49.857.

29.229(5m)(b) (b) The band is requested to enact tribal laws or ordinances that require each person who has a social security number, as a condition of being issued an approval under this section, to provide to the band his or her social security number, tribal laws or ordinances that require each person who does not have a social security number, as a condition of being issued an approval under this section, to provide to the band a statement made or subscribed under oath or affirmation on a form prescribed by the department of children and families that the person does not have a social security number, and tribal laws or ordinances that prohibit the disclosure of that number by the band to any other person except to the department of children and families for the purpose of administering s. 49.22.

29.229(5m)(c) (c) The band is requested to enact tribal laws or ordinances that deny an application to issue or renew, suspend if already issued or otherwise withhold or restrict an approval issued under this section if the applicant for or the holder of the approval fails to provide the information required under tribal laws or ordinances enacted under par. (b) or fails to comply, after appropriate notice, with a subpoena or warrant issued by the department of children and families or a county child support agency under s. 59.53 (5) and related to paternity or child support proceedings or if the department of children and families certifies that the applicant for or the holder of the approval has failed to pay court-ordered payments of child or family support, maintenance, birth expenses, medical expenses or other expenses related to the support of a child or former spouse. The band is also requested to enact tribal laws or ordinances that invalidate an approval issued under this subsection if issued in reliance upon a statement made or subscribed under oath or affirmation under tribal laws or ordinances enacted under par. (b) that is false.

29.229(5m)(d) (d) Section 29.024 (2g) does not apply to approvals issued under this section.

29.229(5r) (5r) Fees to the department. The department may require that the band remit all of the fees collected under sub. (3) (a) to the department. If the department so requires, all of these fees shall be deposited in the conservation fund and credited to the appropriation account under s. 20.370 (9) (hs).

29.229(6) (6) Applicability. This section does not apply unless the department and the band have in effect a written agreement under which the band agrees to comply with subs. (2) to (4) and that contains all of the following terms:

29.229(6)(a) (a) The manner in which the band will limit its treaty-based right to fish outside the reservation.

29.229(6)(b) (b) A requirement that the fees collected by the band under sub. (3) (a) be used only for fishery management within the reservation.

29.229 History History: 1997 a. 27, 191, 237; 1997 a. 248 s. 308; Stats. 1997 s. 29.229; 1999 a. 9, 32, 185; 2001 a. 107; 2005 a. 25, 253; 2007 a. 20.



29.2295 Department approvals issued on the Lac du Flambeau reservation.

29.2295  Department approvals issued on the Lac du Flambeau reservation.

29.2295(1) (1)  Definitions. In this section:

29.2295(1)(a) (a) "Band" means the Lac du Flambeau band of Lake Superior Chippewa.

29.2295(1)(b) (b) "Reservation" means the territory within the boundaries of the Lac du Flambeau reservation that were in existence on April 10, 1996.

29.2295(2) (2) Authorization. The band may elect to issue one or more of the following types of approvals, subject to s. 29.024, as an agent of the department:

29.2295(2)(a) (a) Nonresident annual fishing licenses.

29.2295(2)(b) (b) Nonresident 15-day fishing licenses.

29.2295(2)(c) (c) Nonresident 4-day fishing licenses.

29.2295(2)(d) (d) Nonresident annual family fishing licenses.

29.2295(2)(e) (e) Nonresident 15-day family fishing licenses.

29.2295(2)(f) (f) Nonresident 2-day sports fishing licenses.

29.2295(2)(g) (g) Resident annual fishing licenses.

29.2295(2)(h) (h) Resident 2-day sports fishing licenses.

29.2295(2)(hm) (hm) Two-day inland lake trout fishing licenses.

29.2295(2)(i) (i) Husband and wife fishing licenses.

29.2295(2)(j) (j) Inland waters trout stamps.

29.2295(2)(k) (k) Resident sports licenses.

29.2295(2)(L) (L) Nonresident sports licenses.

29.2295(2)(m) (m) Sturgeon hook and line tags.

29.2295(3) (3) Fees; issuance.

29.2295(3)(a)(a) The band shall collect the fee for an approval issued under sub. (2) in the same amount as is collected by the department for the approval, including the issuing fee. Except as provided in par. (b), the band shall retain the entire fee that it collects, including the issuing fee.

29.2295(3)(b) (b) For a resident or nonresident sports license, the band shall retain only the amount that is equal to the fee for an annual fishing license plus the issuing fee and shall remit the balance to the department.

29.2295(3)(c) (c) For a resident or nonresident sports license, in addition to the fees collected under par. (a), the band shall collect the wildlife damage surcharge and remit it to the department.

29.2295(3)(d) (d) The band may issue approvals under this section only to applicants who appear in person on the reservation.

29.2295(4) (4) Revenues from issuance of department approvals on the reservation by others.

29.2295(4)(a)(a) For each fiscal year, the department shall pay to the band an amount for the issuance of the approvals specified in sub. (2) (a) to (L) within the reservation.

29.2295(4)(am) (am) The payment under par. (a) shall be equal to the amount appropriated for that fiscal year under s. 20.370 (9) (hk) or the amount calculated under par. (b), whichever is greater.

29.2295(4)(b) (b) For purposes of par. (am), the calculated amount shall be the sum of the following:

29.2295(4)(b)1. 1. The amount in fees received by the department from the issuance of the approvals specified in sub. (2) (a) to (j) during the preceding fiscal year by issuing agents other than the band at locations within the reservation.

29.2295(4)(b)2. 2. An amount calculated by multiplying the number of resident and nonresident sports licenses issued during the preceding fiscal year by issuing agents other than the band at locations within the reservation by the amount of the fee for an annual fishing license, including the portion of the issuing fee for an annual fishing license that the department receives.

29.2295(4)(c) (c)

29.2295(4)(c)1.1. Subject to subd. 2., the department shall make the payment under par. (a) from the appropriation under s. 20.370 (9) (hk).

29.2295(4)(c)2. 2. If the amount calculated under par. (b) for a fiscal year exceeds the amount appropriated under s. 20.370 (9) (hk) for that fiscal year, the department shall make a payment from the appropriation under s. 20.370 (9) (ht) to the band that equals the difference between the 2 amounts.

29.2295(5) (5) Applicability. This section does not apply unless the department and the band have in effect a written agreement under which the band agrees to comply with subs. (2) and (3) and that contains all of the following terms:

29.2295(5)(a) (a) The manner in which the band will limit its treaty-based right to fish outside the reservation.

29.2295(5)(b) (b) A requirement that the fees collected and retained by the band under sub. (3) and the payments received under sub. (4) be used only for fishery management within the reservation.

29.2295 History History: 1997 a. 27; 1997 a. 248 s. 309; Stats. 1997 s. 29.2295; 1999 a. 9; 2005 a. 25; 2007 a. 20; 2009 a. 28.



29.2297 Federal approvals for hunting, trapping, and fishing.

29.2297  Federal approvals for hunting, trapping, and fishing.

29.2297(1)(1)  Contract.

29.2297(1)(a)(a) The department may enter into a contract with the federal government under which the department shall issue, through the statewide automated system contracted for under s. 29.024 (6) (a) 4., one or more types of hunting, fishing, or trapping approvals that are issued or required by the federal government.

29.2297(1)(b) (b) A contract entered into under par. (a) shall specify all of the following:

29.2297(1)(b)1. 1. The total fee to be collected for each approval.

29.2297(1)(b)2. 2. The amount of each fee to be retained by the department for each type of approval the department issues.

29.2297(1)(b)3. 3. Of the amount retained by the department, any amounts to be paid to the statewide automated system as issuing and transaction fees.

29.2297(2) (2) Forms. The federal government shall prepare, procure the printing of, and supply all necessary forms for applications and approvals issued under this section.

29.2297(3) (3) Records. The department shall keep a complete record of all approvals it issues under this section.

29.2297(4) (4) Use of moneys. All moneys retained by the department pursuant to a contract entered into under this section shall be credited to the appropriation account under s. 20.370 (9) (hu).

29.2297 History History: 2007 a. 50.



29.231 Sports licenses.

29.231  Sports licenses.

29.231(1)(1) A resident sports license shall be issued subject to ss. 29.024 and 54.25 (2) (c) 1. d. by the department to any resident who applies for this license, and a nonresident sports license shall be issued subject to s. 29.024 by the department to any person who is not a resident and who applies for the license.

29.231(2) (2) A resident sports license confers upon the licensee all of the combined privileges conferred by a resident small game hunting license, resident fishing license and resident deer hunting license subject to all of the duties, conditions, limitations and restrictions of those licenses.

29.231(3) (3) A nonresident sports license confers upon the licensee all of the combined privileges conferred by a nonresident small game hunting license, nonresident fishing license and nonresident deer hunting license subject to all of the duties, conditions, limitations and restrictions of those licenses.

29.231(4) (4) The department shall issue to each person who is issued a sports license a deer tag and back tag.

29.231 History History: 1973 c. 90 ss. 166, 538; 1973 c. 145; 1979 c. 34; 1983 a. 27; 1995 a. 27; 1997 a. 27; 1997 a. 248 ss. 333 to 337; Stats. 1997 s. 29.231; 2005 a. 387.



29.235 Conservation patron license.

29.235  Conservation patron license.

29.235(1) (1)  Issuance. A resident conservation patron license shall be issued subject to ss. 29.024 and 54.25 (2) (c) 1. d. by the department to any resident 10 years old or older who applies for the license. A nonresident conservation patron license shall be issued subject to s. 29.024 by the department to any person 10 years old or older who is not a resident, and who applies for the license. A conservation patron license issued to a person who is under 12 years of age is subject to the restrictions specified under s. 29.592.

29.235(2) (2) Authorization; resident hunting, fishing, and trapping privileges. A resident conservation patron license confers upon the licensee the combined privileges conferred by all of the following:

29.235(2)(a) (a) A resident small game hunting license.

29.235(2)(b) (b) A resident deer hunting license.

29.235(2)(c) (c) A resident wild turkey hunting license.

29.235(2)(d) (d) A resident archer hunting license.

29.235(2)(dm) (dm) A resident crossbow hunting license.

29.235(2)(e) (e) A waterfowl hunting stamp.

29.235(2)(f) (f) A pheasant hunting stamp.

29.235(2)(g) (g) A wild turkey hunting stamp.

29.235(2)(h) (h) A resident annual fishing license.

29.235(2)(i) (i) An inland waters trout stamp.

29.235(2)(j) (j) A Great Lakes trout and salmon stamp.

29.235(2)(k) (k) A sturgeon hook and line tag.

29.235(2)(L) (L) A trapping license.

29.235(2m) (2m) Authorization; nonresident hunting, fishing, and trapping privileges. A nonresident conservation patron license confers upon the licensee the combined privileges conferred by all of the following:

29.235(2m)(a) (a) A nonresident small game hunting license.

29.235(2m)(b) (b) A nonresident deer hunting license.

29.235(2m)(c) (c) A nonresident wild turkey hunting license.

29.235(2m)(d) (d) A nonresident archer hunting license.

29.235(2m)(dm) (dm) A nonresident crossbow hunting license.

29.235(2m)(e) (e) A waterfowl hunting stamp.

29.235(2m)(f) (f) A pheasant hunting stamp.

29.235(2m)(g) (g) A wild turkey hunting stamp.

29.235(2m)(h) (h) A nonresident annual fishing license.

29.235(2m)(i) (i) An inland waters trout stamp.

29.235(2m)(j) (j) A Great Lakes trout and salmon stamp.

29.235(2m)(k) (k) A sturgeon hook and line tag.

29.235(2m)(L) (L) A trapping license.

29.235(3) (3) Authorization; admission to state parks and related areas. A person may operate a motor vehicle, except a motor bus, as defined in s. 340.01 (31), subject to the admission requirements under s. 27.01 (7), in any vehicle admission area under s. 27.01 (7) without having an admission receipt affixed to the vehicle or otherwise displayed and without paying a fee if the vehicle has as an occupant a holder of a resident or nonresident conservation patron license who can present the license upon demand in the vehicle admission area. The conservation patron license permits the license holder to enter Heritage Hill state park or a state trail without paying an admission fee. This subsection does not apply to holders of conservation patron licenses who are under the age of 18 years.

29.235(3m) (3m) Purple heart conservation patron license. The department shall issue a resident conservation patron license at the reduced fee under s. 29.563 (4) (a) 2s. to any resident applying for this license who exhibits proof that he or she has received a purple heart medal. The department shall issue a nonresident conservation patron license at the reduced fee under s. 29.563 (4) (b) 2s. to any person applying for this license who is not a resident and who exhibits proof that he or she has received a purple heart medal.

29.235(4) (4) Deer tag and back tag. The department shall issue to each person who is issued a conservation patron license a deer tag and back tag.

29.235(5) (5) Subscription. At the time the department issues a conservation patron license, except for a license issued to a resident under sub. (3m), it shall provide each licensee who is at least 18 years of age with an annual subscription to the Wisconsin natural resources magazine without any additional fee or charge.

29.235(6) (6) Admission receipt. At the same time the department issues a conservation patron license, it may issue an annual resident or nonresident vehicle admission receipt or a special receipt for admission to state parks and similar areas. The department may issue an annual resident or nonresident vehicle admission receipt or a special receipt for admission to state parks and similar areas to a person who has a conservation patron license on location at the state park or similar area. A person who is issued a receipt under this subsection shall affix the receipt by its own adhesive to the interior surface of the lower left-hand corner of the windshield of the vehicle or otherwise display it as authorized under a rule promulgated under s. 27.01 (7) (e) 2. A receipt issued under this section is not considered part of a conservation patron license for the purpose of issuing a duplicate. No duplicate receipt may be issued for a receipt that is affixed by its own adhesive to a windshield unless the license holder provides evidence that the vehicle upon which the sticker receipt is affixed is no longer usable or that the vehicle was transferred to another person and the license holder presents the original receipt or remnants of it to the department. Section 29.024 (7) applies to the issuance of a duplicate receipt that is displayed as authorized under the rule promulgated under s. 27.01 (7) (e) 2. This subsection does not apply to holders of conservation patron licenses who are under the age of 18 years.

29.235 History History: 1983 a. 27; 1987 a. 27; 1991 a. 39, 269; 1993 a. 213; 1995 a. 27; 1997 a. 1, 27; 1997 a. 248 ss. 338 to 344; Stats. 1997 s. 29.235; 2001 a. 109; 2005 a. 25, 284, 387; 2007 a. 97; 2009 a. 39; 2013 a. 55, 61.



29.236 Annual disabled veteran recreation card.

29.236  Annual disabled veteran recreation card.

29.236(1)(1) The department, subject to ss. 29.024 and 54.25 (2) (c) 1. d., shall issue an annual disabled veteran recreation card to any resident who produces evidence that shows that he or she is a veteran, as defined in 38 USC 101, and is receiving disability compensation benefits under 38 USC 1101 to 1163 for disabilities that result in a disability rating that is 50 percent or greater under 38 USC 1114 or 1134, or is receiving disability compensation benefits due to being individually unemployable under 38 CFR 4.16 as authorized under 38 USC 501.

29.236(2) (2) An annual disabled veteran recreation card entitles the holder to exercise all of the combined rights and privileges conferred by a resident small game hunting license and a resident fishing license, subject to all duties, conditions, limitations, and restrictions of the licenses. A person may operate any motor vehicle, except a motor bus, as defined in s. 340.01 (31), subject to the admission requirements under s. 27.01 (7) in any vehicle admission area under s. 27.01 (7) without having an admission receipt affixed to the vehicle or otherwise displayed and without paying a fee if the vehicle has as an occupant a card holder who can present the card upon demand in the vehicle admission area. The card permits a card holder to enter Heritage Hill state park or a state trail without paying an admission fee.

29.236(3) (3) Except as provided in this section, possession of an annual disabled veteran recreation card shall not entitle the holder to obtain any other privileges or services for free if the privileges or services may be obtained only through payment of a fee.

29.236 History History: 2011 a. 168.



29.237 Sturgeon spearing license.

29.237  Sturgeon spearing license.

29.237(1) (1) In this section:

29.237(1)(a) (a) "Lake Winnebago and upper Fox and Wolf rivers system" means Buttes des Morts Lake, Winneconne Lake, Poygan Lake, Winnebago Lake, and all of the following:

29.237(1)(a)1. 1. Each stream that flows into any of these lakes, from the mouth of the stream upstream to the first dam on the stream.

29.237(1)(a)2. 2. The Fox River from the point that it flows into Lake Winnebago upstream to the dam above the city of Princeton.

29.237(1)(a)3. 3. Each tributary of the Fox River from the point that it flows into the Fox River upstream to the first dam on the tributary.

29.237(1)(a)4. 4. The Wolf River from its mouth upstream to the dam in the city of Shawano.

29.237(1)(a)5. 5. Each tributary of the Wolf River from the point that it flows into the Wolf River to the first dam on the tributary.

29.237(1)(b) (b) "Validated" means marked with specified information in the manner required by the department.

29.237(1m) (1m) Subject to s. 29.024 and any limit imposed under s. 29.192 (3), a sturgeon spearing license shall be issued by the department to any person applying for this license who is at least 12 years old.

29.237(2) (2) The sturgeon spearing license shall be accompanied by sturgeon carcass tags in the quantity to correspond with the season bag limit for spearing lake sturgeon established by the department. The serial numbers of these tags shall be entered on the license by the person issuing the license or by the department.

29.237(3) (3) A sturgeon spearing license authorizes the spearing of lake sturgeon subject to any limit imposed under s. 29.192 (3) and only during the open season for spearing these sturgeon established by the department. No person may fish for sturgeon by means of a spear unless the person is issued a sturgeon spearing license. The sturgeon spearing license shall be carried on the person of the licensee at all times while fishing for sturgeon by means of a spear.

29.237(4) (4) Any person having taken a lake sturgeon by means of a spear shall immediately attach a current, validated sturgeon carcass tag issued to that person to the tail of the sturgeon. No person may possess, control, store or transport a lake sturgeon carcass unless it is tagged as required under this section.

29.237(5) (5) The department shall deposit receipts from the sale of sturgeon spearing licenses under this subsection into the conservation fund and shall credit these receipts to the appropriation account under s. 20.370 (4) (kw) for assessing and managing the lake sturgeon stock and fishery in the Lake Winnebago system, for improving and maintaining lake sturgeon habitat in the Lake Winnebago and upper Fox and Wolf rivers system, and for administering this section.

29.237 History History: 1979 c. 34; 1983 a. 27; 1991 a. 269; 1997 a. 27; 1997 a. 248 ss. 345 to 351; Stats. 1997 s. 29.237; 1999 a. 32; 2001 a. 109; 2003 a. 274; 2011 a. 168; 2013 a. 64.



29.241 Trapping license.

29.241  Trapping license.

29.241(1)(1)  Issuance. A trapping license shall be issued subject to s. 29.024 by the department to any resident applying for this license or to any nonresident of this state who applies for this license and who resides in a state that allows nonresidents of that state to trap within that state.

29.241(3) (3) Authorization. A trapping license authorizes the use of traps for trapping fur-bearing animals.

29.241(4) (4) Individual licenses required. If a trapper employs any person in trapping, a license is required for each person employed.

29.241 History History: 1997 a. 248 ss. 284, 285, 437; 2005 a. 284.



29.301 General restrictions on hunting.

29.301  General restrictions on hunting.

29.301(1) (1)  Hunting restricted areas.

29.301(1)(a)(a) In this subsection, "school" means a public or private elementary or secondary school, including a charter school, a tribal school, as defined in s. 115.001 (15m), or a technical college.

29.301(1)(b) (b) No person may hunt within 1,700 feet of any hospital, sanatorium or the grounds of any school. The department may designate the form for or furnish signs designating the restricted area. No person may be convicted of a violation of this paragraph unless the restricted area is designated by the signs.

29.301(1)(c) (c) Notwithstanding par. (b), this subsection does not prohibit hunting in a school forest if the school board allows hunting under s. 120.13 (38).

29.301(2) (2) Color of clothing. In the areas in which there is a season for the hunting of deer with firearms, no person may hunt any game except waterfowl during that season unless at least 50% of each article of the person's outer clothing above the waist, including a cap, hat or other head covering, is of a highly visible color commonly referred to as hunter orange, blaze orange, fluorescent orange, flame orange or fluorescent blaze orange. This requirement does not apply to persons hunting from 30 minutes after sunset to 30 minutes before sunrise during a firearm deer hunting season if the person is hunting for other game that the department authorizes to be hunted during that firearm deer hunting season. Any person violating this subsection shall forfeit not more than $10.

29.301(3) (3) Back tag, display. No person may hunt deer unless the back tag issued to the person with the license authorizing deer hunting is attached to the center of the person's coat, shirt, jacket or similar outermost garment where it can clearly be seen.

29.301 History History: 1975 c. 360, 365, 421; 1979 c. 39; 1997 a. 151; 1997 a. 248 s. 412; Stats. 1997 s. 29.301; 1999 a. 32; 2005 a. 117, 290; 2009 a. 302.



29.304 Restrictions on hunting and use of firearms by persons under 16 years of age.

29.304  Restrictions on hunting and use of firearms by persons under 16 years of age.

29.304(1) (1)  Persons under 12 years of age.

29.304(1)(a)(a) Prohibition on hunting. No person under 12 years of age may hunt with a firearm, bow and arrow, or crossbow.

29.304(1)(b) (b) Restrictions on possession or control of a firearm. No person under 12 years of age may have in his or her possession or control any firearm unless he or she is enrolled in the course of instruction under the hunter education program and he or she is carrying the firearm in a case and unloaded to or from that class under the supervision of his or her parent or guardian, or by a person at least 18 years of age who is designated by the parent or guardian, or is handling or operating the firearm during that class under the supervision of an instructor.

29.304(1)(c) (c) Restrictions on obtaining hunting approval. Except as provided under par. (d), no person under 12 years of age may obtain any approval authorizing hunting.

29.304(1)(d) (d) Restrictions on validity of certificate of accomplishment. A person under 12 years of age may obtain a certificate of accomplishment if he or she complies with the requirements of s. 29.591 (4) but that certificate is not valid for the hunting of small game until that person becomes 12 years of age.

29.304(2) (2) Persons 12 to 14 years of age.

29.304(2)(a)(a) Restrictions on hunting. No person 12 years of age or older but under 14 years of age may hunt unless he or she is accompanied by his or her parent or guardian, or by a person at least 18 years of age who is designated by the parent or guardian.

29.304(2)(b) (b) Restrictions on possession or control of a firearm. No person 12 years of age or older but under 14 years of age may have in his or her possession or control any firearm unless he or she:

29.304(2)(b)1. 1. Is accompanied by his or her parent or guardian or by a person at least 18 years of age who is designated by the parent or guardian; or

29.304(2)(b)2. 2. Is enrolled in the course of instruction under the hunter education program and is carrying the firearm in a case and unloaded to or from that class or is handling or operating the firearm during that class under the supervision of an instructor.

29.304(3) (3) Persons 14 to 16 years of age.

29.304(3)(a)(a) Restrictions on hunting. No person 14 years of age or older but under 16 years of age may hunt unless he or she:

29.304(3)(a)1. 1. Is accompanied by his or her parent or guardian or by a person at least 18 years of age who is designated by the parent or guardian; or

29.304(3)(a)2. 2. Is issued a certificate of accomplishment that states that he or she successfully completed the course of instruction under the hunter education program or has a similar certificate, license, or other evidence satisfactory to the department indicating that he or she has successfully completed in another state, country, or province a hunter education course recognized by the department.

29.304(3)(b) (b) Restrictions on possession or control of a firearm. No person 14 years of age or older but under 16 years of age may have in his or her possession or control any firearm unless he or she:

29.304(3)(b)1. 1. Is accompanied by his or her parent or guardian or by a person at least 18 years of age who is designated by the parent or guardian;

29.304(3)(b)2. 2. Is enrolled in the course of instruction under the hunter education program and is carrying the firearm in a case and unloaded to or from that class or is handling or operating the firearm during that class under the supervision of an instructor; or

29.304(3)(b)3. 3. Is issued a certificate of accomplishment that states that he or she successfully completed the course of instruction under the hunter education program or has a similar certificate, license, or other evidence satisfactory to the department indicating that he or she has successfully completed in another state, country, or province a hunter education course recognized by the department.

29.304(4) (4) Parental obligation. No parent or guardian of a child under 16 years of age may authorize or knowingly permit the child to violate this section.

29.304(4m) (4m) Hunting mentorship program. The prohibition specified in sub. (1) (a) and the restrictions specified in subs. (1) (b) to (d), (2), and (3) do not apply to a person who is hunting with a mentor and who complies with the requirements specified under s. 29.592.

29.304(5) (5) Exception.

29.304(5)(a)(a) Notwithstanding subs. (1) to (3), a person 12 years of age or older may possess or control a firearm and may hunt with a firearm, bow and arrow, or crossbow on land under the ownership of the person or the person's family if no license is required and if the firing of firearms is permitted on that land.

29.304(5)(b) (b)

29.304(5)(b)1.1. In this paragraph, "target practice" includes trap shooting or a similar sport shooting activity regardless of whether the activity involves shooting at a fixed or a moving target.

29.304(5)(b)2. 2. The restrictions on the possession and control of a firearm under sub. (1) do not apply to a person using a firearm in target practice if he or she is accompanied by his or her parent or guardian or by a person at least 18 years of age who is designated by the parent or guardian.

29.304 History History: 1983 a. 420; 1997 a. 197; 1997 a. 248 s. 431; Stats. 1997 s. 29.304; 2005 a. 289; 2009 a. 39; 2011 a. 252, 258.



29.307 Hunting with aid of aircraft prohibited.

29.307  Hunting with aid of aircraft prohibited.

29.307(1) (1) No person may hunt any animal with the aid of an aircraft, including the use of an aircraft to spot, group or drive, or otherwise attempt to affect the behavior of, animals for hunters on the ground.

29.307(3) (3) Any rules promulgated under s. 29.307 (2), 2009 stats., do not apply after June 30, 2004.

29.307 History History: 1971 c. 151; 1997 a. 248 s. 432; Stats. 1997 s. 29.307; 2001 a. 108; 2011 a. 257.



29.311 Shotshell restrictions.

29.311  Shotshell restrictions. No person may hunt waterfowl or coots with any firearm using any shotshell classified by the federal government as toxic or harmful to wildlife or the environment.

29.311 History History: 1985 a. 155, 332; 1997 a. 248 s. 194; Stats. 1997 s. 29.311.



29.312 Rules regulating the sighting of a firearm.

29.312  Rules regulating the sighting of a firearm.

29.312(1)(1) In this section, "immediate family" means persons who are related as spouses, as siblings, or as parent and child.

29.312(2) (2) The department may not promulgate or enforce a rule that prohibits a person from sighting a firearm on land owned or leased by that person or a member of that person's immediate family during the 24-hour period prior to the opening date for hunting deer with firearms in any area where there is an open season for hunting deer with firearms.

29.312 History History: 2003 a. 244.



29.314 Shining animals.

29.314  Shining animals.

29.314(1)(1)  Definition. As used in this section:

29.314(1)(a) (a) "Flashlight" means a battery operated light designed to be carried and held by hand.

29.314(1)(am) (am) "Laser sighting device" means a device for sighting a firearm that uses light amplification by stimulated emission of radiation to emit a beam of light that is visible to the human eye.

29.314(1)(b) (b) "Light" includes flashlights, automobile lights and other lights.

29.314(1)(c) (c) "Peace officer" has the meaning designated under s. 939.22 (22).

29.314(1)(d) (d) "Shining" means the casting of rays of a light on a field, forest or other area for the purpose of illuminating, locating or attempting to illuminate or locate wild animals.

29.314(2) (2) Presumption. A person casting the rays of light on a field, forest or other area which is frequented by wild animals is presumed to be shining wild animals. A person may introduce evidence to rebut this presumption.

29.314(3) (3) Shining deer, elk, or bear while hunting or possessing weapons prohibited.

29.314(3)(a)(a) Prohibition. No person may use or possess with intent to use a light for shining deer, elk, or bear while the person is hunting deer, elk, or bear or in possession of a firearm, bow and arrow, or crossbow.

29.314(3)(b) (b) Exceptions. This subsection does not apply:

29.314(3)(b)1. 1. To a peace officer on official business.

29.314(3)(b)2. 2. To an employee of the department on official business.

29.314(3)(b)3. 3. To a person authorized by the department to conduct a game census or to observe bear for educational purposes.

29.314(3)(b)4. 4. To the holder of a Class C permit issued under s. 29.193 (2) (c) 4. who uses a laser sighting device while hunting with a firearm, bow and arrow, or crossbow.

29.314(4) (4) Shining wild animals while hunting or possessing weapons prohibited.

29.314(4)(a)(a) Prohibition. No person may use or possess with intent to use a light for shining wild animals while the person is hunting or in possession of a firearm, bow and arrow or crossbow.

29.314(4)(b) (b) Exceptions. This subsection does not apply:

29.314(4)(b)1. 1. To a peace officer on official business, an employee of the department on official business or a person authorized by the department to conduct a game census.

29.314(4)(b)2. 2. To a person who possesses a flashlight or who uses a flashlight at the point of kill while hunting on foot for wolves or for raccoons, foxes, coyotes, or other unprotected animals during the open season for the animals hunted.

29.314(4)(b)3. 3. To a person who possesses or uses a light while using a bow and arrow or crossbow for taking rough fish.

29.314(4)(b)4. 4. To the holder of a Class C permit issued under s. 29.193 (2) (c) 4. who uses a laser sighting device while hunting with a firearm, bow and arrow, or crossbow.

29.314(5) (5) Shining wild animals after 10 p.m. during certain times of the year prohibited.

29.314(5)(a)(a) Prohibition. No person may use or possess with intent to use a light for shining wild animals between 10 p.m. and 7 a.m. from September 15 to December 31.

29.314(5)(b) (b) Exceptions. This subsection does not apply:

29.314(5)(b)1. 1. To a peace officer on official business, an employee of the department on official business or a person authorized by the department to conduct a game census or to observe bear for educational purposes.

29.314(5)(b)2. 2. To a person who possesses a flashlight or who uses a flashlight at the point of kill while hunting on foot for wolves or for raccoons, foxes, coyotes, or other unprotected animals during the open season for the animals hunted.

29.314(5)(b)2m. 2m. To a person who possesses or uses a light while using a bow and arrow or crossbow for taking rough fish.

29.314(5)(b)3. 3. To a person who possesses a flashlight or who uses a flashlight while on foot and training a dog to track or hunt raccoons, foxes or other unprotected animals.

29.314(5)(b)3m. 3m. To the holder of a Class C permit issued under s. 29.193 (2) (c) 4. who uses a laser sighting device while hunting with a firearm, bow and arrow, or crossbow.

29.314(5)(b)4. 4. If rules promulgated by the department specifically permit a person to use or possess a light for shining wild animals during these times.

29.314(6) (6) County ordinance. A county may regulate or prohibit the use of or possession with intent to use a light for shining wild animals. A county ordinance may not be less restrictive than the prohibition under sub. (5) (a). The exceptions under sub. (5) (b) apply to a county ordinance adopted under this subsection. A county may provide for a forfeiture of not more than $1,000 for violation of a county ordinance adopted under this subsection.

29.314(7) (7) Penalties.

29.314(7)(a)(a) A person who violates sub. (3) shall be fined not less than $1,000 nor more than $2,000 or imprisoned not more than 6 months or both and, in addition, the court shall order the revocation of all approvals issued to the person under this chapter and shall prohibit the issuance of any new approval under this chapter to the person for 3 years.

29.314(7)(b) (b) A person who violates sub. (4) or (5) shall forfeit not more than $1,000.

29.314 History History: 1979 c. 190; 1983 a. 27, 419, 538; 1987 a. 399; 1997 a. 1; 1997 a. 248 s. 438; Stats. 1997 s. 29.314; 1997 a. 249; 2001 a. 109; 2003 a. 75; 2005 a. 57, 291; 2011 a. 169, 180.

29.314 AnnotationThis section is constitutional. 71 Atty. Gen. 49.

29.314 AnnotationThe shining provisions of this section apply to game, fur, and deer farms. 80 Atty. Gen. 7.



29.317 Taking homing pigeons.

29.317  Taking homing pigeons. Any person who takes, catches, kills or impedes the progress or otherwise interferes with any homing pigeon shall forfeit not more than $50.

29.317 History History: 1975 c. 365; 1997 a. 248 s. 440; Stats. 1997 s. 29.317.



29.319 Falconry regulation.

29.319  Falconry regulation.

29.319(1) (1) The department may regulate falconry and the taking of raptors for use in falconry. In so doing, the department may do any of the following:

29.319(1)(a) (a) Establish by rule a fee for any approval that it issues as part of this regulation.

29.319(1)(b) (b) Allow persons who are not residents to take raptors from the wild to be used for falconry, but only if all of the following apply:

29.319(1)(b)1. 1. The person holds an approval, issued by the department, that authorizes the taking of raptors for use in falconry.

29.319(1)(b)2. 2. The person holds an approval, issued by the state, province or country of which he or she is a resident, that authorizes the taking of raptors for use in falconry.

29.319(1)(b)3. 3. The state, province or country of which the person is a resident allows residents of this state to take raptors from the wild in that state, province or country.

29.319(2) (2) Any fees collected by the department under this section shall be deposited in the conservation fund and credited to the appropriation for the endangered resources program under s. 20.370 (1) (fs).

29.319 History History: 1999 a. 9; 2001 a. 56; 2003 a. 33.



29.324 Group deer hunting.

29.324  Group deer hunting.

29.324(1)(1) In this section:

29.324(1)(a) (a) "Contact" means visual or voice contact without the aid of any mechanical or electronic amplifying device other than a hearing aid.

29.324(1)(b) (b) "Group deer hunting party" means 2 or more hunters hunting in a group all using firearms, each of whom holds an individual license to hunt deer.

29.324(2) (2) Any member of a group deer hunting party may kill a deer for another member of the group deer hunting party if both of the following conditions exist:

29.324(2)(a) (a) At the time and place of the kill, the person who kills the deer is in contact with the person for whom the deer is killed.

29.324(2)(b) (b) The person for whom the deer is killed possesses a current unused deer carcass tag which is authorized for use on the deer killed.

29.324(3) (3) A person who kills a deer under sub. (2) shall ensure that a member of his or her group deer hunting party without delay attaches a current validated deer carcass tag to the deer in the manner specified under s. 29.347 (2). The person who kills the deer may not leave the deer unattended until after it is tagged.

29.324 History History: 1983 a. 546; 1997 a. 248 s. 506; Stats. 1997 s. 29.324.



29.327 Regulation of waterfowl blinds.

29.327  Regulation of waterfowl blinds.

29.327(1) (1) In this section:

29.327(1)(a) (a) "Blind" means a permanent structure used in hunting waterfowl which is not removed at the end of hunting hours each day.

29.327(1)(b) (b) "Waterfowl" means wild geese, brant, wild ducks, rails, coots, gallinules, snipe, woodcock, plovers, sandpipers and wild swan.

29.327(2) (2)

29.327(2)(a)(a) A blind situated on state-owned property and used in hunting waterfowl must bear the name of the owner affixed permanently to the blind in lettering one-inch square or larger.

29.327(2)(b) (b) A blind on state-owned property may be erected not more than 7 days prior to the opening of the waterfowl hunting season and must be removed by the owner within 7 days after the close of the season unless the department approves an extension of the deadline for removal due to compelling personal needs of the owner. Any owner who erects a blind more than 7 days prior to the opening of the waterfowl hunting season or who does not remove a blind within 7 days after the close of the waterfowl season, or by a later date approved by the department, shall forfeit not less than $10 nor more than $200.

29.327 History History: 1977 c. 443; 1997 a. 248 ss. 441, 442; Stats. 1997 s. 29.327; 1997 a. 249 s. 36; 1999 a. 32.



29.331 Trapping regulation.

29.331  Trapping regulation.

29.331(1) (1)  Tags. Each trap used under a trapping license shall be tagged with a metal tag stamped with the name and address or customer identification number of the operator of the trap. All untagged traps shall be seized and confiscated, and the owner or person using or attending the untagged traps shall be punished as provided under s. 29.971 (4) and (12).

29.331(2) (2) Shipments. All shipments of hides must be marked showing the number and kinds of hides in the package, the name and address of the shipper, and the number of the shipper's trapping license.

29.331(3) (3) Report. On or before June 1 annually, the licensee shall report to the department, by affidavit, on forms furnished by the department, the number of the licensee's license, the number and value of each variety of animals taken during the previous 12 months ending May 1, and other information required on the forms furnished.

29.331(3m) (3m) Use of fees. From the moneys received from the sale of trapping licenses, the department shall credit an amount equal to $2 times the number of trapping licenses issued to the appropriation under s. 20.370 (1) (Lq).

29.331(5) (5) Molesting traps.

29.331(5)(a)(a) No person may molest, take or appropriate a trap belonging to another person when the trap is lawfully placed. No person may take or appropriate the animal or contents of any lawfully placed trap belonging to another person.

29.331(5)(b) (b) A person who violates this subsection shall be fined not less than $300 nor more than $1,000 or imprisoned not more than 90 days or both. In addition, if a person violates this subsection, the court shall revoke all licenses issued to the person under this chapter for 5 years.

29.331 History History: 1973 c. 90; 1975 c. 365 s. 62; 1979 c. 34; 1979 c. 190 s. 4; 1981 c. 236; 1981 c. 243 s. 7; 1981 c. 391; 1983 a. 27; 1991 a. 254, 316; 1997 a. 27; 1997 a. 248 ss. 283 to 287, 476; Stats. 1997 s. 29.331; 2001 a. 107; 2009 a. 38.



29.334 Hunting and trapping; treatment of wild animals.

29.334  Hunting and trapping; treatment of wild animals.

29.334(1)(1) A person who hunts or traps any game animal or fur-bearing animal shall kill the animal when it is taken and make it part of the daily bag or shall release the game animal or fur-bearing animal.

29.334(2) (2) Penalty. A person who violates sub. (1) shall forfeit not less than $100 nor more than $1,000.

29.334(3) (3) This section does not apply to farm-raised deer, farm-raised game birds, or wild animals that are subject to regulation under ch. 169.

29.334 History History: 1997 a. 248 s. 513; 1999 a. 32; 2001 a. 56 ss. 38 to 40, 69.



29.335 Feeding wild animals for nonhunting purposes.

29.335  Feeding wild animals for nonhunting purposes. Subject to s. 29.336, the department shall promulgate rules to regulate the recreational and supplemental feeding of wild animals for purposes other than hunting.

29.335 History History: 2001 a. 108; 2003 a. 240.



29.336 Feeding deer.

29.336  Feeding deer.

29.336(1)(1) In this section, "feeding deer" means to place any material to feed or attract deer in or from the wild.

29.336(2) (2) The department shall promulgate rules that prohibit feeding deer for hunting or viewing purposes in any of the following counties:

29.336(2)(a) (a) A county in which the county or a portion of the county is in a chronic wasting disease control zone designated by the department by rule.

29.336(2)(b) (b) A county in which a positive test for chronic wasting disease or bovine tuberculosis has been confirmed in any captive or free-roaming domestic or wild animal after December 31, 1997.

29.336(2)(c) (c) A county in which the county or a portion of the county is within a 10-mile radius of the known location of a captive or free-roaming domestic or wild animal that has been tested and confirmed to be positive for chronic wasting disease or bovine tuberculosis after December 31, 1997.

29.336(3) (3) A person may feed deer for viewing purposes in counties not included in the rules promulgated under sub. (2) if all of the following apply:

29.336(3)(a) (a) The feeding site is within 50 yards of an owner-occupied residence or of a person's business, if the business is one that is generally open to the public.

29.336(3)(b) (b) The feeding site is not less than 100 yards from a roadway, as defined in s. 340.01 (54), having a posted speed limit of 45 miles per hour or more.

29.336(3)(c) (c) Not more than 2 gallons of material are at the feeding site.

29.336(3)(d) (d) The material used to feed deer does not contain any animal part or animal byproduct.

29.336(4) (4) A person may feed deer for hunting purposes in counties not included in the rules promulgated under sub. (2) during any season open for hunting deer if all of the following apply:

29.336(4)(a) (a) Not more than 2 gallons of material are at the feeding site.

29.336(4)(b) (b) No feeding site is closer than 100 yards of another feeding site.

29.336(4)(c) (c) The person does not place more than 2 gallons of material in any area comprising 40 acres or less.

29.336(4)(d) (d) The material used to feed deer does not contain any animal part or animal byproduct.

29.336 History History: 2003 a. 240.



29.337 Hunting and trapping by landowners and occupants.

29.337  Hunting and trapping by landowners and occupants.

29.337(1)(1) The owner or occupant of any land, and any member of his or her family, may hunt or trap beaver, coyotes, foxes, raccoons, woodchucks, rabbits, and squirrels on the land without a license issued under this chapter or ch. 169 at any time, except as follows:

29.337(1)(a) (a) An owner or occupant may not hunt any of these wild animals during the period of 24 hours before the time for commencement of the deer hunting season in any area where an open season for hunting deer with firearms is established.

29.337(1)(b) (b) Such persons may not hunt coyotes during an open season for hunting deer with firearms in an area that is closed by the department by rule to coyote hunting.

29.337(2) (2) The owner or occupant of any land and any member of his or her family may take beaver, rabbits, raccoons and squirrels on the land at any time by means of live trapping with box traps in areas where the discharge of a firearm is illegal.

29.337 History History: 1979 c. 142; 1987 a. 27; 1993 a. 246; 1997 a. 27; 1997 a. 248 ss. 433 to 436; Stats. 1997 s. 29.337; 2001 a. 56, 105.



29.341 Duties on accidental shooting.

29.341  Duties on accidental shooting.

29.341(1) (1) Any person who, while hunting any wild animal or bird, discharges a firearm or arrow, and by that discharge injures or kills another person, shall immediately give his or her name and address to the injured person, render assistance to the injured person and obtain immediate medical or hospital care for the injured person, and immediately report the injury or death to the sheriff or police of the locality in which the shooting took place.

29.341(2) (2) Any person intentionally failing to comply with sub. (1) shall be fined not more than $5,000, or imprisoned in the county jail not more than one year, or both. Any person who neglects to comply with sub. (1) shall be fined not more than $5,000 or imprisoned not more than 9 months or both.

29.341 History History: 1975 c. 365; 1991 a. 316; 1997 a. 248 s. 413; Stats. 1997 s. 29.341.



29.345 Hunting, fishing or trapping accident; failure to report.

29.345  Hunting, fishing or trapping accident; failure to report.

29.345(1)(1) Every person who has caused or been involved in an accident in which a person has been injured by discharge of a firearm or arrow while hunting, fishing or trapping, or inflicted an injury upon himself or herself with a firearm or with an arrow while hunting, fishing or trapping, shall render a report to the department at any of its field offices within 10 days after the injury unless the person is physically incapable of making the required report, in which event the person or persons involved in the accident shall designate an agent to file the report within the specified time.

29.345(2) (2) Any person who is involved in an accident with firearm or arrow while hunting, fishing or trapping, and who fails to submit the report required by this section, shall forfeit not more than $50. In addition, the court may revoke any license issued to the person under this chapter and may further provide that no license shall be issued to the person under this chapter for a fixed period of time specified by the court.

29.345 History History: 1975 c. 365; 1991 a. 316; 1997 a. 248 s. 414; Stats. 1997 s. 29.345.



29.346 Registration information.

29.346  Registration information. If the department requires a person who kills an animal to register that animal with the department, the department shall, at the time of registration, make a record of the type of weapon that was used to kill the animal.

29.346 History History: 2013 a. 61.



29.347 Possession of deer and elk; heads and skins.

29.347  Possession of deer and elk; heads and skins.

29.347(1)(1)  Definition. In this section, "validated" means marked with specified information in the manner required by the department.

29.347(2) (2) Deer or elk carcass tags. Except as provided under ss. 29.324 (3) and 29.349 (2), any person who kills a deer shall immediately attach to the ear or antler of the deer a current validated deer carcass tag which is authorized for use on the type of deer killed. Any person who kills an elk shall immediately attach to the ear or antler of the elk a current validated elk carcass tag. Except as provided under sub. (2m) or s. 29.89 (6), no person may possess, control, store, or transport a deer carcass unless it is tagged as required under this subsection. Except as provided under sub. (2m), no person may possess, control, store, or transport an elk carcass unless it is tagged as required under this subsection. A person who kills a deer or an elk shall register the deer or elk in the manner required by the department. A person who kills a deer or an elk shall possess, control, store, or transport the deer or elk carcass in compliance with rules promulgated by the department under s. 29.063 (3). The carcass tag may not be removed before registration. The removal of a carcass tag from a deer or an elk before registration renders the deer or elk untagged.

29.347(2m) (2m) Removal and retention of tags.

29.347(2m)(a)(a) A carcass tag attached under sub. (2) and a registration tag attached by the department or a car kill tag attached under s. 29.349 (2) may be removed from a gutted carcass at the time of butchering, but the person who killed or obtained the animal shall retain all tags until the meat is consumed.

29.347(2m)(b) (b) Subject to sub. (6), any person who retains a tag under par. (a) may give deer or elk meat to another person. The person who receives the gift of deer or elk meat is not required to possess a tag.

29.347(3) (3) Heads and skins.

29.347(3)(a)(a) Except as provided in par. (b) and sub. (6), the control or possession of the head or skin of any deer or elk lawfully killed, when severed from the rest of the carcass, are not subject to this chapter.

29.347(3)(b) (b) No person may possess or control deer or elk antlers in the velvet or a deer or an elk skin in the spotted coat of a lawfully killed deer or elk unless the person to whom the carcass tag for the deer or elk was issued, or the person who had the deer tagged under s. 29.349 (2), has requested and received authorization from the department to control or possess the antlers or skin. A request for written authorization from the department shall be made within 7 days after the carcass tag has been attached to the deer or elk.

29.347(4) (4) Antlers removed or broken. Any deer from which the antlers have been removed, broken, shed, or altered so as to make determination of the legality of the deer impossible is an illegal deer if the deer is taken during an open season for hunting only antlered deer or during an open season for hunting only antlerless deer. Any elk from which the antlers have been removed, broken, shed, or altered so as to make determination of the legality of the elk impossible is an illegal elk if the elk is taken during an open season for hunting only antlered elk or during an open season for hunting antlerless elk.

29.347(6) (6) Control of carcasses. No person may transport, possess, store, butcher, or control the carcass of a cervid in violation of rules promulgated by the department under s. 29.063 (3) or (4).

29.347 History History: 1975 c. 97, 199; 1983 a. 546; 1991 a. 269, 316; 1995 a. 79, 126; 1997 a. 248 s. 504; Stats. 1997 s. 29.347; 1999 a. 9; 2001 a. 16, 56, 109; 2003 a. 247, 321; 2005 a. 286; 2011 a. 251.

29.347 Annotation Only the tag of the person who kills the deer may be attached under sub. (2). State v. Skow, 141 Wis. 2d 49, 413 N.W.2d 650 (Ct. App. 1987).



29.349 Animals killed by motor vehicles.

29.349  Animals killed by motor vehicles.

29.349(1) (1) In this section, "law enforcement officer" means a warden or any other law enforcement officer authorized by the department to issue tags for an animal killed by a vehicle.

29.349(2) (2)

29.349(2)(a)(a) Subject to s. 29.347 (6), any person who while operating a motor vehicle on a highway accidentally collides with and kills a bear, deer, or wild turkey may take possession of the carcass. Subject to s. 29.347 (6), if the motor vehicle operator does not want to take the carcass, the carcass may be taken by any other person who is present at the scene of the accident at the time the collision occurs or at any time after the collision occurs.

29.349(2)(b) (b) No person may take possession of the carcass of a bear, deer, or wild turkey killed in the manner specified in par. (a) and remove the carcass from the scene of the accident unless the person has complied with rules promulgated by the department under s. 29.063 (3) and one of the following apply:

29.349(2)(b)1. 1. The person has the carcass tagged by a law enforcement officer.

29.349(2)(b)2. 2. The person contacts a law enforcement officer and gives his or her name, the location of the carcass and the date and the time, and the law enforcement officer approves the removal and gives the person the instructions and location for having the carcass tagged at a later time.

29.349(2)(c) (c) The person removing the carcass under the procedure specified in par. (b) 2. shall have the carcass tagged within 24 hours after receiving the instructions under par. (b) 2.

29.349(2)(d) (d) No fee may be charged for a tag issued under this subsection.

29.349(3) (3)

29.349(3)(a)(a) Except as provided under par. (b) or as authorized under s. 29.614, no person may take possession of the carcass of a small game animal killed by a person who accidentally collides with the small game animal while operating a motor vehicle on a highway unless all of the following apply:

29.349(3)(a)1. 1. The small game animal is killed during the open season for hunting or trapping that animal.

29.349(3)(a)2. 2. The small game animal is not a bobcat, fisher, or otter.

29.349(3)(a)3. 3. The person possesses an approval issued under this chapter that authorizes the hunting or trapping of the kind of small game animal killed.

29.349(3)(a)4. 4. The person is the operator of the motor vehicle.

29.349(3)(b) (b) If an operator of a motor vehicle who is authorized under par. (a) to take possession of the carcass of a small game animal does not want to take possession of the carcass, any other person may take possession of the carcass and remove it from the scene of the accident if the person possesses an approval issued under this chapter that authorizes the hunting or trapping of the kind of small game animal killed by the operator of the motor vehicle and the person takes the carcass during the open season for that animal.

29.349(3)(c) (c) The department may not charge a person a fee to take possession of the carcass of a small game animal if the person is authorized to possess the carcass under this subsection.

29.349 History History: 2011 a. 251 ss. 4, 10 to 15.



29.351 Skins of fur-bearing animals.

29.351  Skins of fur-bearing animals.

29.351(1g) (1g) No person may possess or control the skin of any mink, muskrat, fisher, pine marten, or otter showing that the animal was shot.

29.351(1m) (1m)

29.351(1m)(a)(a) Except as provided in par. (b), or unless otherwise authorized by the department, no person may possess or control the green skin of any fur-bearing animal from the 5th day after the beginning of the closed season for that animal until the end of that closed season.

29.351(1m)(b) (b) Paragraph (a) does not apply to any of the following:

29.351(1m)(b)1. 1. A fur-bearing animal that was lawfully taken and that has a valid registration tag attached to it by the department.

29.351(1m)(b)2. 2. A fur-bearing animal that is taken as authorized under s. 29.337.

29.351(1m)(b)3. 3. A fur-bearing animal that was lawfully taken for which an open season is established by rule and for which no bag or possession limit is imposed by rule.

29.351(1r) (1r) No person may possess the raw skin of any muskrat, mink, otter, fisher, or pine marten at any time unless the person is the holder of a valid scientific collector permit, fur dealer license, trapping license, or resident conservation patron license. No license is required for a person breeding, raising, and producing domestic fur-bearing animals in captivity, as defined in s. 29.627, or for a person authorized to take muskrats on a cranberry marsh under a permit issued to the person by the department.

29.351(2m) (2m) Subsections (1g) to (1r) do not apply to the skins of fur-bearing animals that are subject to regulation under ch. 169.

29.351 History History: 1983 a. 27; 1987 a. 27; 1995 a. 27; 1997 a. 248 s. 507; Stats. 1997 s. 29.351; 2001 a. 56; 2009 a. 38.



29.354 Possession of game birds and animals.

29.354  Possession of game birds and animals.

29.354(1)(1)  Approval necessary. No person may possess or have under his or her control any game bird or game animal or the carcass of any game bird or game animal unless the person has a valid hunting license, sports license, conservation patron license, taxidermist permit, or scientific collector permit. This subsection does not apply to a person who takes possession of a bear, deer, or wild turkey under s. 29.349 (2) (a) and who complies with the requirements under s. 29.349 (2) (b).

29.354(2) (2) Nests and eggs.

29.354(2)(a)(a) Except as provided in par. (b), no person may take, needlessly destroy or possess or have under his or her control the nest or eggs of any wild bird for which a closed season is prescribed under this chapter.

29.354(2)(b) (b) A person who has a valid scientific collector permit may take or possess or have under his or her control the nest of a wild bird and may destroy the nest if necessary for a scientific purpose.

29.354(3) (3) Mounted collections. This section does not permit seizure of or prohibit possession or sale of lawfully obtained wild birds and animals which are mounted or in the process of being mounted for a private collection.

29.354(5) (5) Captive wild animals. This section does not apply to farm-raised deer, farm-raised fish, fish produced in a municipal fish hatchery, farm-raised game birds, or wild animals that are subject to regulation under ch. 169.

29.354 History History: 1973 c. 214; 1983 a. 27; 1985 a. 29; 1991 a. 269; 1995 a. 79; 1997 a. 27; 1997 a. 248 ss. 509 to 511; Stats. 1997 s. 29.354; 2001 a. 56; 2011 a. 251; 2013 a. 20.



29.357 Transportation; general provisions.

29.357  Transportation; general provisions.

29.357(1) (1)  During closed season. Except as otherwise expressly provided in this chapter, no person may transport or cause to be transported, or deliver or receive or offer to deliver or receive for transportation, any game or game fish or carcass at any time other than during the open season for the game or game fish and 3 days thereafter. Whenever any game or game fish or carcass is offered to any person for transportation at any time other than during the open season therefor and 3 days thereafter, the person shall immediately notify the department or its wardens of the offer and by whom made.

29.357(2) (2) Trunks; valises. No person may carry or control in any trunk, valise, or other package or enclosure, at any time on any common carrier, any game or game fish, or carcass.

29.357(3) (3) Transportation employees. No employee of any railroad, express or other transportation company, and no steward, porter or other employee of any dining, parlor or sleeping car may have possession or control of, at any time while on duty, any game or game fish, or carcass.

29.357(4) (4) Labeling game shipments. No person shall transport or cause to be transported, or deliver or receive for transportation, any package or parcel containing any wild animal or carcass, unless the package or parcel is labeled in plain letters on the address side of the package or parcel with the name and address of the consignor, the name and address of the consignee, and the number of pounds of each kind of fish or the number of each variety of other wild animals; or carcasses contained in the package or parcel; and unless the consignor is the owner of the shipment and delivers to the common carrier with the package or parcel, either personally, or by agent, a writing signed by the consignor personally, stating that the consignor is the owner of the shipment.

29.357(4m) (4m) Control of cervid carcasses. No person may transport, cause to be transported, deliver, receive, offer to deliver or receive, or control the carcass of a cervid in violation of rules promulgated by the department under s. 29.063 (3) or (4).

29.357(5) (5) Exemptions.

29.357(5)(a)(a) Subsections (1) to (4) do not apply to a person who has a valid taxidermist permit and who possesses, transports, causes to be transported, delivers or receives, or offers to deliver or receive, a wild animal carcass in connection with his or her business.

29.357(5)(b) (b) Subsections (1) to (4m) do not apply to the possession, transportation, delivery, or receipt of farm-raised deer, farm-raised fish, fish produced in a municipal fish hatchery, farm-raised game birds, or wild animals that are subject to regulation under ch. 169.

29.357 History History: 1985 a. 29; 1991 a. 269, 316; 1995 a. 79; 1997 a. 27; 1997 a. 248 ss. 516, 517; Stats. 1997 s. 29.357; 2001 a. 56; 2005 a. 286; 2013 a. 20.



29.361 Transportation of deer or elk.

29.361  Transportation of deer or elk.

29.361(1) (1) No common carrier may receive for transportation or transport or attempt to transport any deer or elk or the carcass of any deer or elk except as provided in this section.

29.361(2) (2) Any person may transport a lawfully taken deer or elk if it is properly tagged and registered, except as otherwise provided by rule during the open season for deer or elk and for 3 days thereafter.

29.361(2m) (2m) Any person may transport an antlerless deer killed under the authority of his or her hunter's choice, bonus, or other deer hunting permit on any highway, as defined s. 340.01 (22), in order to register the deer in the deer management area where the deer was killed or in an adjoining management area.

29.361(3) (3) The place of delivery of any shipment authorized under this section by a resident shall be within the state and by a nonresident shall be either within the state or at his or her residence outside the state.

29.361(3m) (3m) Notwithstanding subs. (1), (2), (2m), (3), and (5), no person may receive for transportation, transport, or attempt to transport the carcass of a cervid in violation of rules promulgated by the department under s. 29.063 (3).

29.361(4) (4) This section does not apply to a bona fide public zoo.

29.361(5) (5) This section does not apply to a person who has a valid taxidermist permit and who is transporting, attempting to transport, or receiving the carcass of a deer or elk in connection with his or her business.

29.361 History History: 1979 c. 34; 1981 c. 111; 1985 a. 29; 1991 a. 269; 1995 a. 79; 1997 a. 248 s. 522; Stats. 1997 s. 29.361; 1997 a. 249 s. 37; 2001 a. 109; 2005 a. 286.



29.364 Transportation of game birds.

29.364  Transportation of game birds.

29.364(1) (1)  Transportation. No common carrier may receive for transportation or transport or attempt to transport any game bird or carcass of a game bird except as provided in this section.

29.364(2) (2) Residents. Any resident who has all of the required hunting approvals may transport in the resident's personal possession the legal daily bag limit or possession limit of any game birds for which an open season has been provided to any point within the state.

29.364(3) (3) Nonresidents. Any nonresident who has all of the required hunting approvals may transport in the nonresident's personal possession the legal daily bag limit or possession limit of game birds for which an open season has been provided from any point within the state to any point within or without the state.

29.364(4) (4) Migratory birds.

29.364(4)(a)(a) In this subsection "migratory game bird" means any bird defined as such by the secretary of the interior in the code of federal regulations.

29.364(4)(b) (b) No person may transport any migratory game bird for which open seasons are prescribed, unless the head or one fully feathered wing remains attached to each bird while being transported from the place where taken to the personal residence of the possessor or to a commercial preservation facility.

29.364(5) (5) Exemption; taxidermists. Subsections (1) to (3) do not apply to a person who has a valid taxidermist permit and who is transporting the carcass of a game bird in connection with his or her business.

29.364 History History: 1975 c. 360; 1985 a. 29; 1991 a. 316; 1997 a. 248 s. 523; Stats. 1997 s. 29.364.



29.401 Possession of fishing equipment.

29.401  Possession of fishing equipment.

29.401(1) (1)

29.401(1)(a)(a) No person may possess or control at any time any trammel, gill, or hoop net, or any other kind of net, nets, or fish trap that might take, catch or kill fish in the counties of: Adams, Barron, Burnett, Calumet, Chippewa, Clark, Columbia, Dane, Dodge, Dunn, Eau Claire, Florence, Fond du Lac, Forest, Green, Green Lake, Iowa, Jackson, Jefferson, Juneau, Lafayette, Langlade, Lincoln, Marathon, Marquette, Monroe, Oneida, Outagamie, Polk, Portage, Price, Richland, Rock, Rusk, Sauk, Sawyer, Shawano, Taylor, Vilas, Walworth, Washburn, Washington, Waukesha, Waupaca, Waushara, Winnebago and Wood except minnow nets and minnow traps, whitefish and cisco nets, dip nets, crab traps and turtle traps as provided in this chapter or by department order.

29.401(1)(b) (b) Nothing in this subsection prohibits the department or its agents from having in possession, using, or causing the use of, any kind of nets as provided under other sections in the statutes, or prohibits the possession or use of nets by contract fishers who are operating under the supervision of the department.

29.401(1)(c) (c) This subsection does not apply to any net or trap used to take, catch or kill farm-raised fish.

29.401(2m) (2m) The department may not promulgate or enforce a rule that prohibits persons from possessing barbed hooks while fishing for trout in inland trout waters, as defined in s. 29.2285 (1) (a), during the period beginning on January 1 and ending on the Friday immediately preceding the first Saturday in the following May.

29.401 History History: 1985 a. 332; 1991 a. 316; 1997 a. 27; 1997 a. 248 ss. 446, 447; Stats. 1997 s. 29.401; 1999 a. 178; 2005 a. 25.



29.403 Fishing tournaments.

29.403  Fishing tournaments.

29.403(1b) (1b) In this section, "live well" means a container designed to hold, and capable of holding, live fish on a boat.

29.403(1g) (1g) The department shall promulgate rules to establish a program to authorize and regulate fishing tournaments. The rules shall establish the scope and applicability of the program.

29.403(1m) (1m) Any person conducting a bass fishing tournament authorized by the department under this section may allow participants to fish for, and cull, both largemouth and smallmouth bass. Any participant in a bass fishing tournament shall ensure that the boat from which he or she is fishing has a functioning live well. Section 29.055 and any rule promulgated pursuant to sub. (3) (L), as they relate to bag and possession limits for bass, do not apply to culling that occurs in a bass fishing tournament authorized by the department under this section.

29.403(2) (2) The department may require a permit under the program to conduct a fishing tournament and may impose terms and conditions that apply to a specific permit. The department may issue a specific permit under terms and conditions that vary from the requirements of the rules promulgated by the department under sub. (1g).

29.403(3) (3) The rules promulgated by the department under sub. (1g) may include any of the following:

29.403(3)(a) (a) Rules governing the circumstances under which a waiver for a permit may be granted under s. 29.197.

29.403(3)(b) (b) Rules establishing training or educational requirements for persons who seek a permit under sub. (2).

29.403(3)(c) (c) Rules for controlling crowding, preventing unsafe conditions, or preventing conflicts among the users of the body of water on which fishing tournaments are held or at facilities for public access to those bodies of water, including boat ramps and parking lots.

29.403(3)(d) (d) Rules relating to the prevention of the waste of a natural resource.

29.403(3)(e) (e) Rules relating to the protection of the bodies of water of this state, fish, and other aquatic resources in those bodies of water.

29.403(3)(f) (f) Rules specifying the number of fishing tournaments that may be held on a body of water.

29.403(3)(g) (g) Rules governing the frequency with which fishing tournaments may be held and the dates on which they may be held.

29.403(3)(h) (h) Rules specifying the number of days over which fishing tournaments, or practices for fishing tournaments, may be held.

29.403(3)(i) (i) Rules governing the hours during which fishing tournaments may be held.

29.403(3)(j) (j) Rules specifying the location of the bodies of water on which fishing tournaments may be held.

29.403(3)(k) (k) Rules specifying the species of fish that may be targeted by fishing tournaments.

29.403(3)(L) (L) Rules specifying bag and size limits for fish that are caught at fishing tournaments.

29.403(3)(m) (m) Rules governing the time of year when fishing tournaments may be held.

29.403(3)(n) (n) Rules specifying the qualities that the bodies of water on which fishing tournaments may be held must have.

29.403(3)(o) (o) Rules governing the reporting of the results of fishing tournaments.

29.403(3)(p) (p) Rules specifying fees for fishing tournament permits and for training or educational programs, including rules specifying reduced fees in appropriate circumstances.

29.403(4) (4) Notwithstanding subs. (2) and (3), the department may not, under the program established under sub. (1g), allow a participant in a fishing tournament to engage in any activity in which the department would not allow an angler who is not a participant to engage at the same time on the same body of water. This subsection does not apply to participants in a bass fishing tournament authorized by the department under this section.

29.403(5) (5)

29.403(5)(a)(a) The department shall deny an application for a fishing tournament permit or suspend or revoke a fishing tournament permit if the permit applicant or holder does any of the following:

29.403(5)(a)1. 1. Makes a material misrepresentation on a permit application.

29.403(5)(a)2. 2. Violates this section, a rule promulgated under this section, or a term or condition of a permit.

29.403(5)(a)3. 3. Violates this chapter as it relates to fishing in connection with a fishing tournament.

29.403(5)(a)4. 4. Fails to adequately supervise a fishing tournament.

29.403(5)(b) (b) If the department denies a person's application for a fishing tournament permit or if the permit is revoked under par. (a), the department may not issue a fishing tournament permit to that person for a period of 2 years after the denial or revocation.

29.403(6) (6) Any person who participates in a fishing tournament shall comply with the terms and conditions imposed by any permit issued for that fishing tournament under sub. (2).

29.403(7) (7) This section does not apply to any fishing tournament that is conducted on a body of water where persons who are normally required to have fishing approvals are exempt from having such approvals.

29.403 History History: 2003 a. 249; 2011 a. 24.



29.404 Fishing shanties on ice, regulation.

29.404  Fishing shanties on ice, regulation.

29.404(1) (1)  Public nuisance; removal. Any building, vehicle, tent, fish shanty or similar shelter that is used or left on the ice in violation of any department order or that has fallen through the ice is a public nuisance. The department shall notify the owner, if known. If after the expiration of 10 days after notice is given the owner does not claim the nuisance, the department may destroy or sell the nuisance in the name of the state.

29.404(2) (2) Reimbursement for department costs. If the department destroys or sells the building, vehicle, tent, fish shanty or similar shelter that is a public nuisance, the owner shall reimburse the department for all costs associated with the seizure and destruction or sale of the public nuisance. The department shall give the owner written notice containing the amount of costs to be reimbursed and a statement that the owner must reimburse these costs to the department within 20 days after the notice is given.

29.404(3) (3) Forfeiture. If the owner does not reimburse these costs to the department within 20 days after the notice is given under sub. (2), the owner shall forfeit not more than $100.

29.404 History History: 1989 a. 359; 1991 a. 39; 1997 a. 248 ss. 443 to 445; Stats. 1997 s. 29.404.



29.405 Fishing with bow and arrow or crossbow.

29.405  Fishing with bow and arrow or crossbow.

29.405(1)(1) No person may do any of the following:

29.405(1)(a) (a) Take rough fish with a bow and arrow or take rough fish with a bolt from a crossbow unless the arrow or bolt is equipped with a metal barbed tip and is attached to the bow or crossbow with a tethered line that allows for the retrieval of the arrow or bolt and the fish.

29.405(1)(b) (b) Release or return any rough fish taken with a bow and arrow or crossbow, whether dead or alive, to the waters of this state.

29.405(1)(c) (c) Leave any rough fish taken with a bow and arrow or crossbow, whether dead or alive, on the ice or banks of any waters of this state.

29.405(2) (2) Any person who takes rough fish with a bow and arrow or crossbow in any waters of this state shall remove the fish from those waters and use or dispose of the fish in an appropriate manner as determined by the department.

29.405(3) (3) If the department establishes an open season for taking rough fish with a bow and arrow or crossbow on a particular body of water, the department shall allow the taking of rough fish with a bow and arrow or crossbow on that body of water from sunset to sunrise during that open season.

29.405(4) (4) If the department establishes an open season for taking rough fish with a bow and arrow on a particular body of water, the department shall also allow the use of a crossbow to take rough fish on that body of water under the same conditions that apply to the use of a bow and arrow to take rough fish on that body of water.

29.405 History History: 2005 a. 291; 2007 a. 97; 2011 a. 180.



29.407 Transportation of fish.

29.407  Transportation of fish.

29.407(1) (1)  From inland waters.

29.407(1)(a)(a) No person may transport or cause to be transported, or deliver or receive or offer to deliver or receive for transportation, any game fish taken from inland waters unless the person complies with all applicable requirements under pars. (b) and (c).

29.407(1)(b) (b) All fish that are subject to a minimum size limit and are taken by hook and line may be transported with the head or tail, or both, removed and may be filleted before being transported, but only if the dressed or filleted fish continues to meet the minimum size limit. A dressed fish shall remain in one piece with the skin and scales intact. The skin and scales shall remain on a filleted fish.

29.407(1)(c) (c) A box, package or container of fish transported by common carrier shall contain fish of only one owner.

29.407(2) (2) From outlying waters.

29.407(2)(a)(a) No person may transport or cause to be transported, or deliver or receive or offer to deliver or receive for transportation, any game fish taken from outlying waters unless the person complies with all applicable requirements under pars. (b) and (d).

29.407(2)(b) (b)

29.407(2)(b)1.1. In this paragraph, "fresh fish" means any fish that has not been frozen or smoked.

29.407(2)(b)2. 2. No fresh fish of any variety except lawfully taken suckers may be shipped from any port located on outlying waters during the closed season for the fish, except the first 3 days of the closed season.

29.407(2)(d) (d) All fish which are subject to a minimum size limit and are taken by hook and line may be transported with the head or tail, or both, removed and may be filleted before being transported, but only if the dressed or filleted fish continues to meet the minimum size limit. A dressed fish shall remain in one piece with the skin and scales intact. The skin and scales shall remain on a filleted fish.

29.407(3) (3) Shipments from inland points. Any shipment of game fish of any variety originating at any point in this state other than ports located on outlying waters is subject to this section governing the transportation of game fish taken from inland waters.

29.407(4) (4) Injurious fish. No live rough fish except goldfish, dace and suckers may be transported into or within the state without a permit from the department, except any person authorized by a state contract to remove rough fish pursuant to s. 29.421 may transport rough fish taken by the person under the authority of the contract.

29.407(5) (5) Exemptions.

29.407(5)(a)(a) This section does not apply to a person who has a valid taxidermist permit and who is transporting fish in connection with the person's business.

29.407(5)(b) (b) This section does not apply to the transportation, delivery, receipt or shipping of farm-raised fish or fish produced in a municipal fish hatchery.

29.407 History History: 1971 c. 266; 1985 a. 29; 1987 a. 49; 1989 a. 56; 1991 a. 316; 1997 a. 27; 1997 a. 248 ss. 524 to 537; Stats. 1997 s. 29.407; 2005 a. 288; 2013 a. 20.



29.411 Cooperation during a fish census.

29.411  Cooperation during a fish census. A person who is fishing shall cooperate with an employee of the department when the employee is involved in taking a fish census. Section 29.971 does not apply to this section.

29.411 History History: 1997 a. 248 s. 573.



29.414 Erection of barriers to exclude rough fish.

29.414  Erection of barriers to exclude rough fish. The department may erect and maintain or authorize erection and maintenance of a screen or similar barrier in any navigable stream for the purpose of preventing rough fish or other undesirable fish from invading any part of the stream, if the screen or barrier does not unreasonably interfere with navigation.

29.414 History History: 1997 a. 248 s. 571.



29.417 Permit to take rough fish.

29.417  Permit to take rough fish.

29.417(1) (1) Permission may be granted to any person by the department upon terms and conditions required by the department to take rough fish in the following bays or harbors in Door County: Sturgeon Bay, Little Sturgeon Bay, Riley's Bay, Egg Harbor, Fish Creek Harbor, Eagle Harbor, Bailey's Harbor, Mud Bay, North Bay, Rowley's Bay, and Washington Harbor, Jackson Harbor and Detroit Harbor in Washington Island.

29.417(2) (2) A person having a contract to take rough fish under s. 29.421 or this section may be authorized by the department to erect and maintain a temporary pond in any navigable water pending the sale of the fish, provided that the pond does not unreasonably interfere with navigation or other public rights in the water.

29.417(3) (3) Bays and harbors listed in this section shall have the following description:

29.417(3)(a) (a) That body of water known as Jackson Harbor lying south and west of a line commencing at the most northerly point in section 27, township 34 north, range 30 east, and running in a straight line northwesterly to the most easterly point in the northeast quarter of section 28, same township and range.

29.417(3)(b) (b) That body of water known as Bailey's Harbor lying north of a line commencing at the most southerly point in section 21, township 30 north, range 28 east, and running in a straight line westerly to the south line of section 20, same township and range.

29.417(3)(c) (c) That body of water known as Washington Harbor lying south of a line commencing at the water's edge on the north line of section 26, township 34 north, range 29 east, and running in a straight line easterly to the water's edge on the north line of section 25, same township and range.

29.417(3)(d) (d) That body of water known as Eagle Harbor lying south and east of a line drawn from the most northeast point in section 9, township 31 north, range 27 east, easterly to the water's edge on the north line of section 12, same township and range.

29.417(3)(e) (e) That body of water known as Egg Harbor lying south of a line commencing at the most northeast point in section 26, township 30 north, range 26 east, and running in a straight line east to the north line of section 25, same township and range.

29.417(3)(f) (f) That body of water known as North Bay lying north of a line commencing at the most northeast point in section 35, township 31 north, range 28 east, and running in a straight line to the west line of section 25, same township and range.

29.417(3)(g) (g) That body of water known as Fish Creek Harbor lying south and east of a line commencing at the most northerly point in the southwest quarter of section 29, township 31 north, range 27 east, and running northeasterly in a straight line to the water's edge on north line of said section, township and range.

29.417(3)(h) (h) That body of water known as Detroit Harbor lying north of a line commencing at the most southerly point in section 14, township 33 north, range 29 east, and running in a straight line to the most southerly point in section 18, township 33 north, range 30 east.

29.417(3)(i) (i) That body of water known as Little Sturgeon Bay lying south of a line commencing at the most northeast point in section 35, township 28 north, range 24 east, and running in a northeasterly direction to the most northerly point in section 36, same township and range.

29.417(3)(j) (j) That body of water known as Rowley's Bay lying north of a line commencing at the water's edge on south line of section 26, township 32 north, range 28 east, and running east to the most southerly point in section 32, same township and range.

29.417(3)(k) (k) That body of water known as Riley's Bay lying south of a line commencing at the most northerly point in section 36, township 28 north, range 24 east, and running in a northeasterly direction to the most northerly point in section 30, township 28 north, range 25 east.

29.417 History History: 1981 c. 390 s. 252; 1997 a. 248 ss. 81, 83, 85, 681; Stats. 1997 s. 29.417.



29.421 Removal of rough fish.

29.421  Removal of rough fish. The department may take rough fish by means of seines, nets or other devices, or cause rough fish to be taken, from any of the waters of this state, other than waters in a self-contained fish rearing facility or in a preexisting fish rearing facility that is an artificial body of water. Whenever the department takes rough fish under this section it shall dispose of the fish in any manner that it determines to be appropriate.

29.421 History History: 1971 c. 266; 1977 c. 418; 1997 a. 27, 237; 1997 a. 248 ss. 676, 677; Stats. 1997 s. 29.421; 1999 a. 32.



29.424 Control of detrimental fish.

29.424  Control of detrimental fish.

29.424(1) (1) When the department finds that any species of fish is detrimental to any of the waters of the state it may designate the species of fish and specify the waters in which the species of fish is found to be detrimental. The department may remove or cause to be removed detrimental fish of the species designated from the waters specified.

29.424(2) (2) Subsection (1) does not authorize the department to remove fish from a self-contained fish rearing facility or from a preexisting fish rearing facility that is an artificial body of water unless one or more of the following apply:

29.424(2)(a) (a) The fish are of a species that is not native to this state and the department determines that having the fish in that particular self-contained fish rearing facility or preexisting fish rearing facility poses a risk of being detrimental to the waters of the state.

29.424(2)(b) (b) The department of agriculture, trade and consumer protection has requested that the department of natural resources remove the fish to address a problem affecting fish health.

29.424 History History: 1975 c. 360; 1997 a. 27; 1997 a. 248 ss. 678 to 680; Stats. 1997 s. 29.424.



29.501 Fur dealers regulated.

29.501  Fur dealers regulated.

29.501(1) (1) In this section:

29.501(1)(a) (a) "Dressed fur" means the dressed or tanned skins of any fur-bearing animal, but does not include fur in the manufactured article.

29.501(1)(b) (b) "Fur auctioneer" means a person duly licensed to sell furs of wild-fur-bearing animals of this or other states or foreign countries.

29.501(1)(c) (c) "Fur dresser or dyer" means a person engaged in the business of dressing, dyeing, tanning and otherwise preparing furs to be made into manufactured articles.

29.501(1)(d) (d) "Itinerant fur buyers" means persons other than resident fur dealers who engage in the business of buying, bartering, trading or otherwise obtaining raw furs from trappers or from fur buyers or fur dealers in retail lots for purposes of resale, except those buying furs at a nationally advertised public auction conducted by a regularly licensed fur auctioneer.

29.501(1)(e) (e) "Raw fur" means the undressed skins or pelts of any fur-bearing animal.

29.501(1)(f) (f) "Resident fur dealer, Class A" means persons having an established post or place of business in the state where they carry on the business of buying, bartering, trading and otherwise obtaining raw or dressed furs, to the amount of $2,000 or more each year.

29.501(1)(g) (g) "Resident fur dealer, Class B" means persons having an established post or place of business in the state where they carry on the business of buying, bartering, trading and otherwise obtaining raw or dressed furs, to the amount of less than $2,000 each year.

29.501(2) (2) No person may engage in the business of buying, bartering, bargaining, trading or otherwise obtaining raw furs until he or she has a license issued under this section.

29.501(3) (3) Licenses shall be issued, subject to s. 29.024 (2g) and (2r), by the department upon application. The form of application and license shall be prescribed by the department.

29.501(5) (5) Persons who have not had a place of business in the state for at least one year immediately preceding the date of application for such license, shall be issued itinerant fur buyers' licenses only.

29.501(6) (6) Each resident fur dealer, Class A; resident fur dealer, Class B; fur dresser or dyer; itinerant fur dealer or fur auctioneer license shall bear upon its face the date of issuance. The license shall be shown to the department upon request.

29.501(6m) (6m)

29.501(6m)(a)(a) Every person licensed under this section shall keep records of all transactions in the buying, selling, dressing, dyeing or tanning of raw furs by the person. This record shall show the name and address of each person from whom furs were purchased and to whom sold, together with the date of receipt and shipment, and a detailed account as to the number and kinds of raw furs in each shipment received or sold. This record shall be open to the inspection of the department at all reasonable hours. The records shall be kept intact for a period of 2 years after the expiration of any license issued under this section, as to all transactions carried on while the license was effective.

29.501(6m)(b) (b) Not less than 10 days before conducting a fur auction, the fur auctioneer shall file with the department evidence of national advertising showing the date and place of the auction.

29.501(6m)(c) (c) Within 10 days after conducting any fur auction, the fur auctioneer shall file with the department on forms furnished by it a report of the auction containing the date and place of the auction, the names and addresses of all persons buying furs taken from wild fur-bearing animals, the quantities and kinds of furs bought, and the amounts paid for the furs by each buyer.

29.501(7) (7) All packages of raw furs shipped or transported by any person shall have plainly marked on the outside of the package or shipment the kinds and number of furs in the package or shipment, the license number, and the name of the consignor and the consignee.

29.501(8) (8) No person on the person's own behalf or as an agent for any person may receive for shipment or cause to be received for shipment out of or in the state, any package of fur or furs unless the contents are plainly marked on the outside of the package as to the number and kinds of fur contained in the package, the license number, and the address of the consignor and consignee.

29.501(9) (9) Nothing in this section prohibits any person from buying raw or dressed furs for the purpose of making garments for himself or herself or a member of his or her family, but the person shall apply to the department for a permit to buy the furs.

29.501(9m) (9m) This section applies to the raw furs and dressed furs of fur-bearing animals that are subject to regulation under ch. 169.

29.501(10) (10) Any person who violates this section shall be fined not more than $1,000, or imprisoned not more than 9 months, or both. Any person violating sub. (6m) shall forfeit not more than $100.

29.501 History History: 1975 c. 365; 1983 a. 27; 1991 a. 316; 1997 a. 191, 237; 1997 a. 248 ss. 288 to 290; Stats. 1997 s. 29.501; 1999 a. 32; 2001 a. 56.



29.503 Wholesale fish dealer license.

29.503  Wholesale fish dealer license.

29.503(1) (1)  Definitions. In this section, unless the content otherwise requires:

29.503(1)(a) (a) "Canned fish" means fish and seafood products prepared for human consumption commercially, sterilized by heat and preserved in hermetically sealed containers.

29.503(1)(b) (b) "Fish" means any processed or unprocessed fish of those species which are found in the waters of the state as defined in s. 281.01 (18), including parts of fish, fish eggs, or fish products. "Fish" does not include minnows produced and sold or purchased as bait.

29.503(1)(c) (c) "Producer of fish" means any person who fishes with or without a crew.

29.503(1)(cm) (cm) "Record" includes any material on which written, drawn, printed, spoken, visual, or electromagnetic information is recorded or preserved, regardless of physical form, that relates to the production, storage, transportation, purchase, sale, trade, barter, or other acquisition or disposition of fish by commercial fishers or wholesale fish dealers.

29.503(1)(d) (d) "Seafood" means food sold fresh or frozen and commonly known as oysters, shrimp, lobsters, lobster tails, crabs, scallops, clams and other types of shell fish which are or can be lawfully taken for commercial purposes, but not any canned fish or fish known as lutefisk.

29.503(1)(e) (e) "Wholesale fish dealer" means any person who buys, barters, obtains, sells, solicits, or processes fish in any manner for himself or herself or any other person for sale to anyone other than a consumer; but no established retail store or locker plant is a "wholesale fish dealer" solely as the result of the sale of fish to a restaurant, hotel or tavern at no reduction in the retail price charged other retail customers. A producer of fish, except as otherwise hereinafter provided, who sells fish directly to retailers is a wholesale fish dealer. Hotels, meat markets, grocery stores, restaurants and taverns are retailers, except when they sell fish for resale, in which case they are wholesale fish dealers.

29.503(2) (2) License required; exemption.

29.503(2)(a)(a) No person may engage in business as a wholesale fish dealer unless he or she is issued a wholesale fish dealer license by the department.

29.503(2)(b) (b) No producer of fish who holds a commercial fishing license or contract under this chapter shall be required to obtain a license to sell the fish that he or she produces.

29.503(3) (3) Lake sturgeon. A wholesale fish dealer license does not authorize a person to sell, buy, barter, trade, possess, control or transport lake sturgeon.

29.503(4) (4) Tagging, labeling, and vehicle identification requirements.

29.503(4)(a)(a) Tag, label or receipt required. No wholesale fish dealer may sell, buy, barter, trade, possess, control, transport, or cause to be transported any fish unless the fish are tagged and labeled in accordance with the law of the state or country where they were taken or, if no label or tag is required under the law of that state or country, unless the fish are accompanied by a receipt or invoice from the person from whom the fish were purchased or obtained.

29.503(4)(b) (b) Special requirements for lake trout. No wholesale fish dealer or producer of fish may sell, buy, barter, trade, possess, control, transport, or cause to be transported any lake trout unless the lake trout is identified in the form and manner required by the department.

29.503(4)(c) (c) Failure to tag or label. Fish which are not tagged, labeled or accompanied by a receipt showing the fish were taken in another state or country as required under par. (a) or (b) are presumed to have been taken from the waters of this state.

29.503(4)(d) (d) Package labeling requirements.

29.503(4)(d)1.1. No wholesale fish dealer or producer of fish may transport or cause to be transported, or deliver or receive for transportation from the seller of fish to the buyer of fish, any container, package, or box containing any fish unless it is accompanied by a bill of lading or an invoice that contains the name, address, and license number of the seller and of the buyer.

29.503(4)(d)2. 2. The bill of lading or invoice required under subd. 1. shall contain the name, address, and license number of the seller and the buyer of the fish covered by the bill of lading or invoice and shall specify the point of origin of the fish, the point of destination of the fish, the species of fish, the weight of each species of fish, and the number of containers, packages, or boxes covered by the bill of lading or invoice. The operator of the conveyance transporting the fish shall immediately produce the bill of lading or invoice for inspection upon the request of a warden.

29.503(4)(d)3. 3. This paragraph does not apply to a producer of fish if the producer is transporting fish from the producer's boat or landing to a processing facility in this state.

29.503(4)(e) (e) Vehicle identification requirements.

29.503(4)(e)1.1. No wholesale fish dealer or producer of fish may transport or cause to be transported any fish in a vehicle unless the ownership of the vehicle is marked in a manner prescribed by the department that identifies the vehicle's ownership and that confirms that the vehicle contains fish.

29.503(4)(e)2. 2. This paragraph does not apply to a producer of fish if the producer is transporting fish from the producer's boat or landing to a processing facility in this state.

29.503(5) (5) Records and inventories.

29.503(5)(a)(a) Records. Each wholesale fish dealer shall keep legible, written records in the English language of all fish purchased, sold, possessed, or obtained in his or her capacity as a wholesale fish dealer by any means including by trade or barter and shall keep records of all fish disposed of in his or her capacity as a wholesale fish dealer for any reason, including as a result of spoilage or by donation. The record shall include the name, address, and fish dealer license number of the purchaser; the name, address, and wholesale fish dealer or commercial fishing license number of the person from whom the fish were purchased or obtained; the date of the transaction; the kinds of fish, the pounds or kilograms of each kind and the description of the fish purchased or obtained; and the signature of the person completing the record. If the record relates to a retail sale by the wholesale fish dealer, the record shall include only the date of the transaction and the kind, weight, and condition of the fish sold.

29.503(5)(br) (br) Inventory. Each wholesale fish dealer shall prepare an annual inventory of Great Lakes fish and all species of sturgeon owned by the wholesale fish dealer or in the dealer's possession or control at the time that the inventory is prepared, including such fish maintained in cold storage facilities. The inventory shall be furnished to the department within 15 days after the inventory is completed. The inventory shall be recorded on a form available from the department and shall include the weight of the fish in pounds or kilograms, the species of the fish, the condition of the fish, and the address of the location of the fish.

29.503(5)(c) (c) Prohibition. No wholesale fish dealer, or employee of a wholesale fish dealer, may possess, control, store, transport, or cause to be transported any fish for which there is no record or for which there is no inventory as required under this subsection.

29.503(5)(d) (d) Record retention and confidentiality.

29.503(5)(d)1.1. Each wholesale fish dealer shall retain all records and inventories required under this subsection for a period of at least 5 years from the date on which the record or inventory was created. Each wholesale fish dealer shall notify the department annually, on forms available from the department, of the location of the dealer's records and inventories.

29.503(5)(d)2. 2. Upon the written request of a wholesale fish dealer to the department, the department shall keep confidential the value or weight of any fish listed on a record or inventory under this subsection and the identity of any person who is listed on a record under this subsection as having purchased, sold, possessed, or obtained fish.

29.503(5)(d)3. 3. Notwithstanding the confidentiality requirement in subd. 2, the department may disclose information contained on any record or inventory furnished by a dealer to the department if the disclosure is in furtherance of an investigation or enforcement action undertaken by the department or a law enforcement agency.

29.503(5)(d)4. 4. Notwithstanding the confidentiality requirement in subd. 2, the department may disclose information contained on any record furnished by a dealer to the department if the department uses the information for a statistical summary or report that does not identify the dealer by name or license number.

29.503(6) (6) Inspections.

29.503(6)(a)(a) Subjects of inspection. Fish stored or in the possession of a wholesale fish dealer, records and reports of a wholesale fish dealer and buildings, structures, vehicles, boats, equipment and materials related to a wholesale fish dealer's business are subject to inspection by the department as provided in this subsection.

29.503(6)(am) (am) Record production.

29.503(6)(am)1.1. Upon the request of the department, a wholesale fish dealer licensed in this state shall produce all records relating to the purchase, acquisition, sale, trade, barter, storage, or disposition of fish that are kept at the wholesale fish dealer's place of business or at a residence, dwelling, or location other than the wholesale fish dealer's place of business, within 24 hours of the request, for inspection or copying. The wholesale fish dealer may mail the records to the department for inspection or copying. The records shall be mailed within 24 hours of receipt of the department's request.

29.503(6)(am)2. 2. The department may not issue a license to, or renew a wholesale fish dealer license issued to, any person who has been convicted of violating this paragraph for a period of one year following the conviction.

29.503(6)(b) (b) Inspection authority; entry; inspection. For the purpose of enforcing this subsection, a warden or a representative of the department, upon presentation of his or her credentials to a wholesale fish dealer, a person operating a vehicle or boat for a wholesale fish dealer or an employee or person acting on behalf of a wholesale fish dealer, is authorized during any time when business is being conducted on the premises:

29.503(6)(b)1. 1. To enter any building or structure, except a dwelling place, where fish are stored, processed, packed or held, where a wholesale fish dealer's records or reports are kept, where vehicles, boats, equipment or materials used in a wholesale fish dealer's business are located or where activities related to a wholesale fish dealer's business are conducted and to enter any vehicle or boat used to transport or hold fish.

29.503(6)(b)2. 2. To inspect fish stored or in the possession of a wholesale fish dealer, inspect or copy records or reports of a wholesale fish dealer, and to inspect buildings, structures, vehicles, boats, equipment and materials related to a wholesale fish dealer's business.

29.503(6)(c) (c) Failure to produce records or to permit inspection. No wholesale fish dealer, operator of a vehicle or boat for a wholesale fish dealer or employee or person acting on behalf of a wholesale fish dealer may prohibit entry or prohibit an inspection to be conducted as authorized under this subsection, or refuse to produce records as required under this subsection, unless a court restrains or enjoins the entry, inspection, or production.

29.503(7) (7) Exemption. This section does not apply to fish produced in a state or municipal fish hatchery or to farm-raised fish that are bought, bartered, sold, obtained, processed, solicited, or transported by a person who operates a fish farm registered under s. 95.60 (3m) or by that person's employees.

29.503 History History: 1975 c. 365; 1979 c. 142; 1983 a. 27; 1985 a. 29; 1991 a. 316; 1995 a. 227; 1997 a. 27, 191, 237; 1997 a. 248 ss. 291 to 296, 556; Stats. 1997 s. 29.503; 2001 a. 109; 2005 a. 288.



29.506 Taxidermists.

29.506  Taxidermists.

29.506(1)(1)  Definition. In this section, "taxidermist" means a person who mounts or preserves the carcass of any wild animal for consideration.

29.506(2) (2) Permit requirements. No person may engage in business as a taxidermist unless he or she is issued a taxidermist permit subject to s. 29.024 by the department. This subsection does not apply to agents or employees of taxidermists while working under the direct supervision of a taxidermist permit holder.

29.506(3) (3) Permits. The department may not issue a taxidermist permit to any person unless that person has a seller's permit issued by the department of revenue and the number of the seller's permit is reported on the application form.

29.506(4) (4) Authorization. Subject to this section, a taxidermist permit authorizes the permit holder to possess and transport carcasses of wild animals in connection with his or her business. This authority supersedes, to the extent permitted under this section, restrictions on the possession and transportation of carcasses of wild animals established under this chapter and ch. 169. A taxidermist permit entitles the permit holder to the same privileges as a Class A fur dealer's license.

29.506(5) (5) Prohibition on commingling carcasses; carcass identification.

29.506(5)(a)(a) Commingling. No person may commingle, store, possess or transport carcasses of wild animals received in connection with his or her business with carcasses of wild animals received for any other purpose. This paragraph does not require separate refrigeration units for carcasses of wild animals received in connection with a person's business, if properly identified and recorded under par. (b), and carcasses of wild animals received for any other purpose.

29.506(5)(b) (b) Carcass identification; owner information. A person who receives the carcass of any wild animal in connection with his or her business as a taxidermist shall attach an identification tag to the carcass and record information concerning the owner of the carcass. The identification tag shall remain with the carcass while it is in the possession or under the control of the taxidermist. Each identification tag shall have an identification number which corresponds with the information record of the owner of the carcass. The information record of the owner shall include the owner's name, address and signature, a description of the carcass and the date the carcass is received by the taxidermist. This paragraph does not apply to salvage or spare parts of any carcass owned by a taxidermist that are used for repair or replacement purposes.

29.506(5m) (5m) Control of cervid carcasses. No taxidermist may possess, transport, or control the carcass of a cervid in violation of rules promulgated by the department under s. 29.063 (3) or (4).

29.506(6) (6) Records. A taxidermist shall maintain records on sales forms, in triplicate, as required by the department. These records shall include information records of the owner as required under sub. (5) (b), records of all other wild animal carcasses received in his or her place of business and records of deliveries and shipments of wild animal carcasses. Records related to the effective period of a taxidermist permit shall be maintained for 2 years following the end of that effective period. This subsection does not apply to salvage or spare parts of any carcass owned by a taxidermist that are used for repair or replacement purposes.

29.506(7) (7) Inspections.

29.506(7)(a)(a) Departmental authority; limitations. A warden may enter a taxidermist's place of business for inspection purposes as provided under par. (b) only:

29.506(7)(a)1. 1. Between the hours of 8 a.m. and 8 p.m.

29.506(7)(a)2. 2. On weekdays, excluding legal holidays.

29.506(7)(a)3. 3. Upon presentation of his or her credentials to the taxidermist or an employee or agent of the taxidermist.

29.506(7)(b) (b) Items subject to inspection. All records required under subs. (5) (b) and (6) or related to the taxidermist's business are subject to departmental inspection as provided under par. (a). A taxidermist or an employee or agent of the taxidermist shall cooperate with and exhibit items subject to inspection to a warden or any other agent of the department.

29.506(7)(c) (c) Report. If requested, the department shall issue a report concerning any inspection conducted under this subsection.

29.506(7m) (7m) Taxidermy school permit.

29.506(7m)(a)(a) The department shall issue a taxidermy school permit to a person who applies for the permit; who, on August 15, 1991, holds a valid taxidermist permit issued under this section; and who, on August 15, 1991, operates a taxidermy school approved by the educational approval board under s. 38.50.

29.506(7m)(b) (b) A taxidermy school permit authorizes the holder of the permit to purchase muskellunge, bass, bluegill, sunfish, crappie, rock bass or northern pike, or the carcass of these fish, from persons who caught the fish and to resell the fish only to students enrolled in a taxidermy course at the taxidermy school operated by the purchaser. For purposes of this paragraph, a taxidermy course may not include a correspondence course in taxidermy.

29.506(7m)(c) (c) A taxidermy school permit issued under this subsection shall limit the number of each species of fish that the operator of the taxidermy school may possess on any given date to the number that the taxidermy school needs for its course of instruction for a period of 2 years beginning on that date.

29.506(7m)(d) (d) For the species of fish specified in par. (b), a holder of a taxidermy school permit issued under this subsection shall comply with the tagging requirements under sub. (5) (b) and the recording requirements under sub. (6) and shall allow inspections as authorized under sub. (7).

29.506(8) (8) Penalties. Any person who violates this section is subject to the following penalties:

29.506(8)(a) (a) For a first conviction for any violation, a forfeiture of not more than $25.

29.506(8)(b) (b) For a 2nd or subsequent conviction for any violation within 3 years of any previous violation, a forfeiture of not less than $25 nor more than $500.

29.506 History History: 1985 a. 29; 1991 a. 39; 1995 a. 27 s. 9154 (1); 1997 a. 27; 1997 a. 248 ss. 297 to 300; Stats. 1997 s. 29.506; 1999 a. 9; 2001 a. 56; 2005 a. 22, 25, 286.



29.509 Bait dealer license.

29.509  Bait dealer license.

29.509(1) (1) In this section, unless the context requires otherwise:

29.509(1)(a) (a) "Bait" means any species of frog, crayfish or minnow used for fishing purposes.

29.509(1)(b) (b) "Bait dealer, Class A" means any person who buys for resale, barters, gives or sells bait to the amount of $2,000 or more each year.

29.509(1)(c) (c) "Bait dealer, Class B" means any person who buys or gives for resale, barters, or sells bait to the amount of less than $2,000 each year.

29.509(2) (2) A bait dealer license may be issued by the department to any resident.

29.509(3) (3) No person may engage in the business of bait dealer unless the person is issued a bait dealer license by the department, except that a child under 16 years of age who is a resident may barter or sell bait to consumers without a license or permit and shall be allowed to have a possession limit of 5,000 of each species of bait, but the child may not make bait sales totaling more than $500 annually.

29.509(4) (4) Each licensee shall keep records as required by the department of all transactions in the production, buying and selling of bait carried on by the licensee, except that retail sales to consumers need not be recorded. This record shall show the name and address of the person from whom bait was purchased and to whom it was sold, together with the date of each transaction and the value of the bait. This record shall be open to the inspection of the department at all reasonable hours. The record shall be kept intact for a period of 2 years after the expiration of any license issued under this section, as to all transactions carried on while the license was effective.

29.509(5) (5) The department may issue permits for the taking of bait from specified waters and restrict the number of permits that may be issued for any designated body of water. The permits shall be issued in the order of application up to the limit established by the department.

29.509(6) (6) This section does not apply to bait produced in a state or municipal fish hatchery or to bait that is farm-raised fish.

29.509(7) (7) Any person who molests, damages, destroys or takes the bait traps of another, regardless of intent, shall forfeit not more than $100.

29.509 History History: 1975 c. 365; 1981 c. 226; 1983 a. 27; 1985 a. 332 s. 251 (3); 1989 a. 359; 1991 a. 316; 1997 a. 27; 1997 a. 248 ss. 301 to 307; Stats. 1997 s. 29.509.



29.512 Guide licenses.

29.512  Guide licenses.

29.512(1)(1) No person may engage or be employed for any compensation or reward to guide, direct or assist any other person in hunting, fishing or trapping unless the person is issued a guide license by the department subject to ss. 29.024 and 54.25 (2) (c) 1. d. No guide license for hunting or trapping may be issued to or obtained by any person who is not a resident of this state. No guide license may be issued to any person under the age of 18 years. The holder of a guide license shall comply with all of the requirements of this chapter.

29.512(2) (2) Any person violating this section shall forfeit not more than $100 and upon such conviction the person's guide license shall be revoked for one year.

29.512 History History: 1975 c. 365; 1981 c. 390 s. 252; 1983 a. 27; 1991 a. 39; 1997 a. 248 s. 379; Stats. 1997 s. 29.512; 2005 a. 387.



29.514 Outlying water sport trolling licenses.

29.514  Outlying water sport trolling licenses.

29.514(1) (1) No person may be engaged or be employed for any compensation to guide any other person in sport trolling for trout or salmon in and upon the outlying waters unless the person is issued a sport trolling license by the department subject to s. 29.024. No sport trolling license may be issued to any person under the age of 18 years. The application shall include the name and address of the applicant, the name of the home port from which the applicant will operate, the applicant's valid U.S. coast guard operator's license number and other information as required by the department for statistical purposes. The licensee and all persons on board the licensee's boat shall comply with all of the requirements of this chapter. Boats used by the licensee shall meet minimum U.S. coast guard and this state's boat licensing and safety requirements.

29.514(2) (2) Each licensee shall keep records of the number of each variety of fish taken under his or her sport trolling license and other information that the department requires, and shall report to the department on forms provided by the department on or before the 10th day of each month on the records for the preceding calendar month. The licensee is responsible for the number of fish taken and shall be held to account for the number.

29.514 History History: 1973 c. 173; 1975 c. 365; 1977 c. 418; 1981 c. 390 s. 252; 1983 a. 27; 1985 a. 29; 1997 a. 248 s. 380; Stats. 1997 s. 29.514.



29.516 Fishing with nets and setlines.

29.516  Fishing with nets and setlines.

29.516(1) (1)  License required. Nets and setlines may be used for the purpose of taking, catching, or killing fish, subject to the conditions, limitations and restrictions prescribed in this chapter; but no person may set, place or use in any waters of this state any net, trap, snare, set hook, or setline, which is intended to or might take, catch or kill fish of any variety, other than a landing net, dip net, minnow seine or minnow dip net, unless a license authorizing the use of nets, setlines, traps or snares has been issued to the person by the department.

29.516(2) (2) Restrictions on the use of licensed nets and setlines. The use of licensed nets and setlines is subject to the following conditions:

29.516(2)(a) (a) No apron or other device shall be used in any pound net, which might prevent the escape of small fish through the meshes of the net when it is set or raised.

29.516(2)(b) (b) No net of any kind shall be set so as to shut off more than 50% of any channel or passageway of any stream, or set within 1,000 feet of any other net in the stream.

29.516(2)(c) (c) No licensee may join a net to that of any other licensee.

29.516(2)(d) (d) All nets or set hooks, when set or placed in any waters, shall be marked with a number corresponding to the license number authorizing the use of the nets or set hooks. The method of marking the nets shall be as follows:

29.516(2)(d)1. 1. On drop nets, submarine trap nets and fyke nets, when set below the surface of the water, there shall be a buoy attached to the pot rope, on all gill nets and set hooks there shall be a buoy on each end of the gang, the buoys shall have a staff extending at least 3 feet above the surface of the water, upon the upper end of the staff there shall be a flag at least 10 inches square. Upon the bowl of the buoys there shall be maintained in plain figures the license number authorizing the use of the nets or set hooks.

29.516(2)(d)2. 2. On pound nets and stake fyke nets there shall be maintained at least 3 feet above the surface of the water, or the surface of the ice, when set through the ice, a board or similar material, which shall bear the license number authorizing the use of the nets.

29.516(2)(d)3. 3. On gill nets or set hooks when set through the ice there shall be maintained on each end of the gang a board or similar material which shall bear the license number authorizing the use of the nets or set hooks.

29.516(2)(e) (e) The licensees of licensed nets or setlines used in outlying waters while engaged in the regular process of lifting nets or setlines shall, on their boats, carry the department's agents to and from their nets or setlines when set and, on demand of the agent, shall raise the nets or setlines for inspection. Any agent may, in the presence or absence of the licensees, at any time, raise any setline or nets, in any waters, with as little damage as may be, for inspection. If a licensee refuses to carry an agent the license shall be revoked.

29.516(2)(f) (f) No licensed net may be drawn or lifted at any time between one hour after sunset and one hour before sunrise of the following morning, except as otherwise approved by the department or, in the case of an emergency, following notice to the nearest U.S. coast guard station.

29.516(2)(g) (g) Except as provided in s. 29.519 (4m), no fish of any kind shall be taken or retained in any net, when drawn or lifted, other than the kind or kinds expressly authorized to be taken or retained in the net, as provided in this chapter; and except as provided by department order any other kind or kinds of fish coming into or taken in the nets shall be immediately returned, carefully and with as little injury as possible, to the waters from which they were taken.

29.516(3) (3) Exemption. This section does not apply to any net, trap, snare, hook, setline or other device used to take, catch or kill farm-raised fish.

29.516 History History: 1971 c. 266; 1975 c. 360, 422; 1977 c. 418; 1983 a. 192 ss. 77, 303 (6); 1985 a. 29; 1991 a. 39, 316; 1993 a. 409; 1997 a. 27; 1997 a. 248 ss. 458, 459; Stats. 1997 s. 29.516.



29.519 Commercial fishing in outlying waters.

29.519  Commercial fishing in outlying waters.

29.519(1b) (1b) In this section, "record" has the meaning given in s. 29.503 (1) (cm).

29.519(1m) (1m) License authorized.

29.519(1m)(a)(a) No person may conduct commercial fishing operations on any of the outlying waters unless the person is issued a commercial fishing license by the department.

29.519(1m)(b) (b) The department may limit the number of licenses issued under this section and designate the areas in the outlying waters under the jurisdiction of this state where commercial fishing operations shall be restricted. After giving due consideration to the recommendations made by the commercial fishing boards under sub. (7), the department may establish species harvest limits and promulgate rules to establish formulas for the allocation of the species harvest limits among commercial fishing licensees or for the allotment of individual licensee catch quotas. The department may allocate the harvest limits among commercial fishing licensees. The department may designate the kind, size and amount of gear to be used in the harvest. The limitations on licenses, restricted fishing areas, harvests and gear shall be based on the available harvestable population of fish and in the wise use and conservation of the fish so as to prevent overexploitation.

29.519(1m)(c) (c) The department may promulgate rules defining the qualifications of licensees in the reasonable exercise of this authority, giving due consideration to residency, past record including compliance with the records requirements of sub. (5), fishing and navigation ability and quantity and quality of equipment possessed. The rules may not impose any minimum harvesting requirements on applicants for licenses requiring that applicants harvested, in any previous period of time, a specified minimum amount of fish. Rules relating to licensing commercial fishers shall be based on criteria provided by the commercial fishing boards under sub. (7).

29.519(1m)(d) (d)

29.519(1m)(d)1.1. In this paragraph, "overall length" means the minimum distance between the extreme outside end of the bow and the stern using the nearest whole number of feet.

29.519(1m)(d)2. 2. The application for the license shall be made to the department, accompanied by the fee specified in s. 29.563 (7). The application shall state the name, birthdate, description and address of the residence of the applicant, the manner in which he or she proposes to fish, the name or number and overall length of his or her boats, the name of the hailing port from which the boats will operate, and the number and kind of nets or other gear he or she intends to use in connection with commercial fishing and any other information required by the department for statistical purposes. The applicant shall provide an itemized listing of commercial fishing gear and equipment with the current values of those items of commercial fishing equipment, sufficient to meet the investment requirements for licensing as established in rules promulgated under this section.

29.519(1m)(e) (e) No outlying waters commercial fishing license may be issued to a person under the age of 18 years.

29.519(2) (2) Residency; transfers; catch fees.

29.519(2)(a)(a) Nonresident defined. In this subsection, "nonresident" includes any individual who is not a resident, any individual applying for a license for use of nets on a boat registered or of record at a port outside of the state, or any partnership, association, corporation or limited liability company any of whose stock, boats, nets and fishing equipment has been owned by a nonresident at any time during the 2 years immediately prior to the application for a license.

29.519(2)(d) (d) Transfer of license. The department shall promulgate rules governing the transfer of commercial fishing licenses between individuals equally qualified to hold the licenses and to members of a licensee's immediate family provided the rules assure the wise use and conservation of the fish resources being harvested under the license. The rules shall relate only to those waters in which the number of licenses is limited. The commercial fishing boards, under sub. (7), shall approve or deny transfers of commercial fishing licenses in accordance with the rules promulgated under this section. For purposes of s. 29.024 (2g) and (2r), a transfer of a license under this section shall be considered an issuance of a license to the transferee.

29.519(2)(e) (e) Transfer of replacement boats. The department may, upon application, allow the holder of a commercial fishing license to replace a boat listed on that license with a different boat.

29.519(2)(f) (f) Commercial fishing boats. Any boat used by a resident licensee shall be from a port of record in this state, its hailing port shall be a port in this state, and it shall be a registered or documented boat of this state. Any boat used by a nonresident licensee shall be a registered or documented boat of the state of residency.

29.519(2)(fm) (fm) Attending boats. Each boat in excess of 25 feet in overall length used by a commercial fisher may be accompanied by and work with one attending boat without an additional license fee for the attending boat. Any attending boat that is a motorboat under s. 30.50 (2) shall be registered under s. 30.51. An attending boat shall bear the name, if any, of the boat listed on the commercial fishing license issued under sub. (1m) and may be used only for attending that boat.

29.519(2)(g) (g) Reciprocity.

29.519(2)(g)1.1. Except as provided under subd. 2., the department may not issue commercial fishing licenses to nonresidents of a particular state in a number which exceeds the number of commercial fishing licenses that that particular state issues to residents of this state.

29.519(2)(g)2. 2. The reciprocity limitation on the issuance of commercial fishing licenses to nonresidents under subd. 1. does not apply to a nonresident who held a commercial fishing license on or before July 1, 1982, or to a nonresident to whom such a commercial fishing license is or was transferred by a member of his or her immediate family if that license was renewed for at least 5 consecutive years by the nonresident or a member of his or her immediate family and subject to compliance with criteria and approvals required under this section.

29.519(2)(h) (h) Catch fee. The department may require a catch fee which shall be equivalent to the department's direct costs of providing fish for harvest, for species of fish designated by department order, as further consideration for obtaining the license. The fees shall be charged only for those species of fish whose populations are sustained or supplemented through stocking and only for those fish caught by the licensee. All the fees shall be used exclusively to pay for the stocking, including purchase or propagation, of the fish.

29.519(4) (4) Crew licenses.

29.519(4)(a)(a) Any commercial fishing licensee may use licensed crew members when fishing with or without a boat. The number of crew members engaged under a single license may not exceed 4 when fishing with nets under the ice. The department, upon proper application for crew licenses, may issue with each commercial fishing license no more than 4 crew licenses for the specific purpose of fishing with nets under the ice and the number indicated on the application for the purpose of fishing in open water. Each crew license shall bear the number of the commercial fishing license, the purpose for which intended, the year for which issued and the name of the crew member to whom the crew license is issued. The crew license permits a person to engage in commercial fishing only as a member of a crew of a commercial fisher licensed under sub. (1m).

29.519(4)(b) (b) Each member of a crew engaged in the setting, lifting or pulling of nets or other devices set under authority of a commercial fishing license shall carry the crew license on his or her person while so engaged and upon demand of any warden shall exhibit the license. Persons using minnow seines and dip nets used for taking smelt and minnows are exempt from this subsection.

29.519(4)(c) (c) In case of illness or unavailability for good cause of a licensed crew member, an unlicensed person may work on a commercial fishing operation for a period not to exceed 48 hours under a temporary crew identification card, after which time he or she must obtain a crew license to engage in commercial fishing operations. Temporary crew identification cards shall be issued by the department to commercial fishing licensees for use as provided in this paragraph. Prior to use, the commercial licensee shall indicate on the temporary crew identification card the license number and name of the commercial fisher for whom the crew member will be working, the time and date the crew member commences work under the card and the crew member's name, address, description and his or her signature. The card shall be presented, upon request, to a warden and must be in the possession of the crew member at all times while engaged in commercial fishing operations. The commercial fisher issuing the temporary crew identification card to an unlicensed person shall submit the card to the department with the commercial catch report submitted for the period in which work conducted under the card was performed.

29.519(4)(d) (d) The commercial fishing licensee is responsible for all acts of crew members conducting commercial fishing activities for the licensee. A commercial fishing licensee may be charged with and convicted of a violation committed by his or her crew member while the crew member is conducting commercial fishing activities for the licensee. Upon revocation of a commercial fishing license, all crew member licenses issued under that license are invalid, and no person may be issued a temporary crew identification card under that license.

29.519(4g) (4g) Prohibition against operating fish farms. No person who holds a commercial fishing or crew license issued under this section may operate a fish farm that contains a species of fish that the holder of the license is authorized to catch under this section.

29.519(4m) (4m) Fishing for certain species of fish in Lake Michigan and Green Bay.

29.519(4m)(a)(a) In this subsection, "incidental catch" means species of fish inadvertently caught while a commercial fisher licensed under sub. (1m) is fishing by trawl for other species of fish.

29.519(4m)(b) (b) An incidental catch of smelt, chub or alewife from the waters of Green Bay or Lake Michigan may be brought to shore for the purpose of sorting or sale.

29.519(4m)(c) (c) A commercial fisher licensed under sub. (1m) may fish by trawl for the total allowable commercial harvest of smelt, as set by rule by the department, on the waters of Green Bay at any time during nighttime if all of the following apply:

29.519(4m)(c)1. 1. The smelt will be used or sold for human consumption.

29.519(4m)(c)2. 2. The fishing occurs in the areas and during the seasons established by the department for the fishing of smelt.

29.519(5) (5) Records and reports.

29.519(5)(a)(a) Records requirements. Each commercial fisher shall maintain and submit records to the department in the form and manner required by the department.

29.519(5)(b) (b) Fishing records. The commercial fisher shall keep and submit a complete, legible and accurate record of the licensee's daily fishing activities, in the form and manner required by the department. The record shall include the complete name, address and commercial fishing license number of the licensee; the name and number of the boat fished from; the location fished; the month and year for which the record is being kept; the date of each day's fishing activity; the kind and amount of commercial fishing gear used; the kind of fish caught and the number of pounds of each kind of fish caught; and the signature of the licensee.

29.519(5)(c) (c) Fish disposition records. The commercial fisher shall keep a complete, legible and accurate record of the disposition of landed catch, in the form and manner required by the department. The record shall include the complete name, address and commercial fishing license number of the licensee; for each wholesale sale, the complete name, address and wholesale fish dealer license number, if any, of the buyer and the kinds of fish sold, the number of pounds of each kind and the description of the fish sold and the date of the sale; for direct retail sales, the kinds of fish sold, the total pounds of each kind, and the date of the sale; and the signature of the licensee. In this paragraph, "landed catch" means those fish or fish parts caught in commercial fishing operations and brought to shore to utilize or to sell or otherwise dispose of.

29.519(5)(dm) (dm) Record retention and confidentiality.

29.519(5)(dm)1.1. Each commercial fisher shall maintain and retain all records required under this subsection for a period of at least 5 years from the date on which the record was created. Each commercial fisher shall notify the department annually, on forms available from the department, of the location of the commercial fisher's records.

29.519(5)(dm)2. 2. Upon the written request of a commercial fisher to the department, the department shall maintain the confidentiality of the information contained on each record furnished by the commercial fisher to the department.

29.519(5)(dm)3. 3. Notwithstanding the confidentiality requirement in subd. 2., the department may disclose information contained on any record furnished by a commercial fisher to the department if the disclosure is in furtherance of an investigation or enforcement action undertaken by the department or a law enforcement agency.

29.519(5)(dm)4. 4. Notwithstanding the confidentiality requirement in subd. 2., the department may disclose information contained on any record furnished by a commercial fisher to the department if the department uses the information for a statistical summary or report that does not identify the commercial fisher by name or license number.

29.519(5m) (5m) Inventory. Each commercial fishing licensee shall prepare an annual inventory of Great Lakes fish and all species of sturgeon owned by the licensee or in the licensee's possession or control at the time that the inventory is prepared, including such fish maintained in cold storage facilities. The inventory shall be furnished to the department within 15 days after the inventory is completed. The inventory shall be recorded on a form available from the department and shall include the weight of the fish in pounds or kilograms, the species of the fish, the condition of the fish, and the address of the location of the fish.

29.519(6) (6) Inspection. For purposes of enforcement of this section, wardens or department employees duly authorized and designated by the secretary, upon presenting appropriate credentials to the commercial fisher, crew member, or agent in charge, are authorized:

29.519(6)(a) (a) To enter any building or structure, excluding a dwelling place, in which records, nets, or fish are stored or held, or in which fish are processed or packed, or to enter any boat or vehicle being used to transport nets or fish when the owner or agent in charge is present or upon 8 hours' notice at other times.

29.519(6)(b) (b) To inspect buildings, structures, boats or vehicles, to inspect all pertinent equipment including nets used or stored in the places to be inspected, to inspect or copy all records of commercial fishing activity, of fish storage, and of fish disposition, and to inspect any fish stored, processed, packed or held in the places to be inspected.

29.519(6)(c) (c) To direct a commercial fisher, a crew member, or an agent in charge to empty any fish box that is larger than a standard fish box, as defined by the department by rule. If so directed, the commercial fisher, crew member, or agent shall empty such fish box.

29.519(6g) (6g) Record production. Upon the request of the department, a commercial fisher shall produce all records relating to the production, acquisition, sale, trade, barter, storage, or disposition of fish that are kept at the commercial fisher's place of business or at a residence, dwelling, or location other than the commercial fisher's place of business within 24 hours of the request for inspection or copying. The records shall be mailed within 24 hours of receipt of the request.

29.519(6m) (6m) Interference with inspections. No commercial fisher, licensed crew member, operator of a vehicle or boat for the commercial fisher, or an employee acting on behalf of the commercial fisher may prohibit entry, prohibit an inspection to be conducted, fail or refuse to produce any record, or fail or refuse to immediately empty a fish box or container as provided under sub. (6). The department may not conduct an inspection or examine a person's records under sub. (6) if such action has been enjoined by court order.

29.519(7) (7) Commercial fishing boards. The Lake Superior and Lake Michigan commercial fishing boards established under s. 15.345 (2) and (3) shall review and consider applications for a transfer of license under this section and shall approve or deny applications on the basis of rules promulgated by the department. The boards shall recommend to the department species harvest limits and formulas for the allotment of individual licensee catch quotas when the department establishes species harvest limits for allocation among licensees. The boards shall assist the department in establishing criteria for identifying inactive licensees. The criteria established for identifying inactive licensees shall be the basis for rules governing the issuance of licenses. The boards may also advise the department on all other commercial fishing matters relating to Lake Michigan and Lake Superior.

29.519 History History: 1975 c. 94 s. 91 (9); 1975 c. 199, 317; 1977 c. 29, 418; 1979 c. 32 s. 92 (1); 1979 c. 154, 221; 1983 a. 25; 1983 a. 27 s. 2202 (38); 1985 a. 29; 1985 a. 332 s. 251 (1), (3); 1991 a. 39; 1993 a. 112; 1997 a. 27, 189, 191, 237; 1997 a. 248 ss. 461 to 475; Stats. 1997 s. 29.519; 1999 a. 32; 2005 a. 288; 2011 a. 177.

29.519 Annotation The warrantless search of a truck by a state conservation wardens under sub. (6) was presumptively reasonable. State v. Erickson, 101 Wis. 2d 224, 303 N.W.2d 850 (Ct. App. 1981).

29.519 Annotation Charging an employee with a license violation under sub. (1) [now sub. (1m)] was improper. The burden to obtain licenses for employees is on the employer. State v. Filipczak, 132 Wis. 2d 208, 390 N.W.2d 110 (Ct. App. 1986).

29.519 Annotation Commercial fishers did not have a property interest in quotas under existing commercial fishing licenses and were not entitled to hearings and other due process requirements or to compensation when rules setting the quotas were changed through ch. 227 rule making. LeClair v. Natural Resources Board, 168 Wis. 2d 227, 483 N.W.2d 278 (1992).

29.519 Annotation The relationship between Indian fishing rights and commercial fishing quotas is discussed. 68 Atty. Gen. 416.



29.522 Description of nets; use of.

29.522  Description of nets; use of.

29.522(1) (1)  Entrapping nets.

29.522(1)(a)(a) Fyke net. A fyke net is a composite net consisting of the following parts:

29.522(1)(a)1. 1. One net of a general hoop or circular-like structure commonly called a crib or pot with numbers of hoops holding, encasing or enclosing net webbing.

29.522(1)(a)2. 2. One or more small funnel-shaped nets commonly called tunnels with a large opening at one end and a small opening or throat at the other end through which the fish can pass from the outer part of the net into the crib or pot. This tunnel or these tunnels are attached to the inside of the crib or pot.

29.522(1)(a)3. 3. Two fence-like nets called wings or hearts attached to and extending obliquely outward from each side of the mouth of the net proper.

29.522(1)(a)4. 4. One fence-like net called a leader running from the center of the tunnel outward between the wings in a straight or angular line away from the net proper.

29.522(1)(b) (b) Drop net. A drop net is a composite net consisting of the following parts:

29.522(1)(b)1. 1. One net of a general hoop or circular-like structure called a crib or pot with numbers of hoops holding, encasing or enclosing net webbing.

29.522(1)(b)2. 2. One or more small funnel-shaped nets commonly called tunnels with a large opening at one end and a small opening or throat at the other through which the fish can pass from the outer part of the net into the crib or pot. This tunnel or these tunnels are attached to the inside of the crib or pot.

29.522(1)(b)3. 3. One funnel- or hood-shaped net called a tunnel sloping upward and outward from the pot or crib.

29.522(1)(b)4. 4. Two fence-like nets called wings or hearts attached to and extending obliquely outward from each end of the tunnel.

29.522(1)(b)5. 5. One fence-like net called a leader running from the center of the tunnel outward between the wings in a straight or angular line away from the net proper.

29.522(1)(c) (c) Short tunnel pound net. A short tunnel pound net is a composite net consisting of the following parts:

29.522(1)(c)1. 1. One boxlike receptacle closed at the bottom and sides and open at the top in which the fish are finally caught or impounded and variously known as a pound, pot or crib, but generally and commonly known in Wisconsin as a pot.

29.522(1)(c)2. 2. Two fence-like nets called hearts set one on each side of the tunnel mouth and used to form a preliminary enclosure resembling a heart in shape with no cover on the top or bottom.

29.522(1)(c)3. 3. One or more funnel-shaped nets commonly called a tunnel or tunnels with a large opening at one end and a small opening or throat at the other through which the fish can pass from the hearts into the pot.

29.522(1)(c)4. 4. One fence-like net called a leader running from the opening in the hearts in a straight or angular line away from the net proper.

29.522(1)(c)5. 5. All pound nets licensed or operated under this section must have their tunnels located and fastened entirely on the inside of the pot of the same, forming a net that is commonly known and called a short tunnel pound net.

29.522(2) (2) Entangling nets.

29.522(2)(a)(a) Trammel net. A trammel net is made of 3 sheets of net webbing, one of them of comparatively small mesh and of fine twine being hung between 2 sheets of net webbing of much larger mesh and heavier twine. This net is equipped at the top and bottom with lead or maitre cord, line, or rope to which at the top are attached floats and at the bottom, sinkers. The inner web of this net is of considerably greater fullness than the outside web.

29.522(2)(b) (b) Gill net. A gill net is a net designed to entangle fish and made of a single web of fine thread hung and fitted at the top and bottom with lead or maitre cord, line, or rope to which are attached at the top, floats, and at the bottom, sinkers.

29.522(3) (3) Drag nets; seine. A seine is a net made of a circular, square or long webbing of coarse twine hung very full and fitted at the top and bottom with lead or maitre cord, line or rope. To such lines at the top are attached floats, and at the bottom, sinkers. This net is hung with such fullness that it creates or forms a kind of a bag near the center of the net which holds or entraps the fish while the net is being drawn through the waters.

29.522 History History: 1977 c. 418; 1997 a. 248 s. 477; Stats. 1997 s. 29.522; 1999 a. 83.



29.523 Net licenses, Mississippi and St. Croix rivers.

29.523  Net licenses, Mississippi and St. Croix rivers.

29.523(1)(1) Licenses which authorize the use of nets in the Mississippi River and in that part of the St. Croix River downstream from the dam at St. Croix Falls shall be issued subject to s. 29.024 by the department to a resident who applies for a license. This subsection, as applicable to the St. Croix River, is not effective unless Minnesota has in effect similar legislation.

29.523(2) (2) Each net license authorizes the use of one or more of the following nets only:

29.523(2)(a) (a) Seine nets.

29.523(2)(b) (b) Gill nets.

29.523(2)(c) (c) Bait nets used without leads.

29.523(2)(d) (d) Buffalo nets.

29.523(2)(e) (e) Frame nets.

29.523(4) (4)

29.523(4)(a)(a) Except when lifting or setting a gill net, no person may use a seine, gill, bait, buffalo or frame net in the Mississippi and St. Croix rivers unless the net has the required number of tags stamped to designate the kind of net and number of the net license covering it securely fastened to it.

29.523(4)(b) (b) The required number of tags is as follows:

29.523(4)(b)1. 1. For a seine net, one tag for each 500 lineal feet, or fraction thereof.

29.523(4)(b)2. 2. For a gill net, one tag for each 2,000 lineal feet, or fraction thereof.

29.523(4)(b)3. 3. For a bait, buffalo or frame net, one tag for each net.

29.523(4)(c) (c) The department shall issue net tags to the licensee at the time of issuing the net license.

29.523(5) (5) Each licensee shall keep a strict record and account as to each variety of fish and the number of pounds of each variety that are taken by the licensee in gear licensed to the licensee and such other information as the department requires; and shall report thereon to the department on or before the 10th day of each month during the license period.

29.523(6) (6) No person who holds a net license may operate a fish farm that contains a variety of fish that the holder of the license is authorized to catch under this section.

29.523 History History: 1975 c. 360; 1983 a. 27, 192; 1991 a. 316; 1997 a. 27; 1997 a. 248 ss. 478 to 481; Stats. 1997 s. 29.523.



29.526 Slat net fishing in the Mississippi River.

29.526  Slat net fishing in the Mississippi River.

29.526(1) (1) A slat net license authorizing the taking of commercial fish through the use of slat nets in that part of the Mississippi River over which this state has jurisdiction between the Minnesota-Iowa boundary line extended and the Wisconsin-Illinois boundary line extended shall be issued subject to s. 29.024 by the department to any resident who applies for this license.

29.526(2) (2) A person who is issued a slat net license or a crew may operate not to exceed 50 properly tagged slat nets.

29.526(3) (3) No person may use a slat net unless it is properly tagged. In order to be properly tagged a slat net is required to have attached to it a tag stamped to designate the kind of net and the number of the slat net license. Slat net tags are required to remain attached to the nets until replaced by renewal tags.

29.526(4) (4) No slat net may be set within 100 feet of any muskrat or beaver house. Any slat net found in any waters during the closed season for the use of slat nets and any slat net found on the Wisconsin banks or shores without a slat net tag and showing evidence of being used in the previous 5 months shall be seized and held subject to the order of the court or judge under s. 29.931 (2).

29.526(5) (5) A sufficient supply of slat net tags shall be furnished by the department to persons issuing approvals under this section.

29.526(6) (6) No person who holds a slat net license may operate a fish farm that contains a species of fish that the holder of the license is authorized to catch under this section.

29.526 History History: 1971 c. 266; 1983 a. 27 ss. 793 to 795; 1997 a. 27; 1997 a. 248 ss. 482 to 488; Stats. 1997 s. 29.526.



29.529 Trammel net fishing in the Mississippi River.

29.529  Trammel net fishing in the Mississippi River.

29.529(1)(1) The department may issue a trammel net license to any resident who applies for this license.

29.529(2) (2) This license authorizes the use of trammel nets in that part of the Mississippi River over which this state has jurisdiction.

29.529(3) (3) No person may use a trammel net which exceeds 300 feet and no person may use a trammel net unless it is properly tagged. In order to be properly tagged, a trammel net is required to have attached to it a tag stamped to designate the kind of net and the number of the trammel net license. Trammel net tags are required to remain attached to the nets until replaced by renewal tags.

29.529(4) (4) No trammel net may be set within 100 feet of any muskrat or beaver house. Any trammel net found in any waters during the closed season for the use of trammel nets and any trammel nets found on the Wisconsin banks or shores without a trammel net tag and showing evidence of being used in the previous 5 months shall be seized and held subject to the order of the court or judge under s. 29.931 (2).

29.529(5) (5) No person who holds a trammel net license issued under this section may operate a fish farm that contains a species of fish that the holder of the license is authorized to catch under this section.

29.529 History History: 1983 a. 27 s. 795; 1983 a. 192; 1997 a. 27; 1997 a. 248 ss. 489, 490; Stats. 1997 s. 29.529.



29.531 Set or bank pole licenses.

29.531  Set or bank pole licenses.

29.531(1) (1) A set or bank pole license authorizing the use of not to exceed 5 set or bank poles for taking, catching or killing fish in the inland waters of the state where the use of setlines is permitted shall be issued subject to s. 29.024 by the department to any resident who applies for the license.

29.531(2) (2) No set or bank pole may be used unless there is securely attached to the pole a tag stamped with the number of the license. Tags shall be furnished by the department to the licensee at the time of issuing the license.

29.531(3) (3) For the purposes of this section a set or bank pole is defined as a pole equipped with one line and not to exceed 2 hooks of a size not smaller than 3-0 which pole is used for fishing from the banks of lakes or rivers and may be operated in the same manner as a setline.

29.531(4) (4) No person who holds a set or bank pole license may operate a fish farm that contains a species of fish that the holder of the license is authorized to catch under this section.

29.531 History History: 1983 a. 27; 1983 a. 192 s. 303 (6); 1997 a. 27; 1997 a. 248 ss. 491 to 494; Stats. 1997 s. 29.531.



29.533 Setline licenses; inland waters.

29.533  Setline licenses; inland waters.

29.533(1) (1) A setline license authorizing the use of setlines and hooks in inland waters in the manner determined by the department for taking, catching or killing fish shall be issued subject to s. 29.024 by the department to any resident applying for this license.

29.533(3) (3)

29.533(3)(a)(a) No person may operate any setline unless he or she has a setline license. No person may use a setline unless it is properly tagged. In order to be properly tagged a setline is required to be securely attached to a buoy or stake at one end, the buoy or stake is required to have attached to it a tag stamped to designate the serial number of the setline license covering it and the buoy or stake is required to be placed and the tag attached in a manner so the tag is visible above the surface of the water.

29.533(3)(b) (b) The department shall issue setline tags to the licensee at the time of issuing the setline license.

29.533(4) (4) All fishers licensed under this section shall file such reports on the amounts and kinds of fish taken as may be requested by the department.

29.533(5) (5) No person who holds a setline license issued under this section may operate a fish farm that contains a kind of fish that the holder of the license is authorized to catch under this section.

29.533 History History: 1977 c. 29; 1983 a. 27; 1983 a. 192 s. 303 (6); 1985 a. 332; 1997 a. 27; 1997 a. 248 ss. 495 to 500; Stats. 1997 s. 29.533.



29.535 Shovelnose sturgeon permit.

29.535  Shovelnose sturgeon permit.

29.535(1) (1) The department shall issue, subject to s. 29.024, an annual shovelnose sturgeon permit to any resident who applies for the permit and who holds at least one of the following licenses:

29.535(1)(a) (a) A net license issued under s. 29.523.

29.535(1)(b) (b) A trammel net license issued under s. 29.529.

29.535(1)(c) (c) A set or bank pole license issued under s. 29.531.

29.535(1)(d) (d) A setline license issued under s. 29.533.

29.535(2) (2) No person may take shovelnose sturgeon or shovelnose sturgeon eggs unless the person holds a permit from the department under this section.

29.535(3) (3) A person who is required to hold an annual shovelnose sturgeon permit shall report to the department, on forms available from the department, on or before the 10th day of each month, the number of pounds of shovelnose sturgeon eggs harvested during the preceding calendar month.

29.535(4) (4) The department shall deposit receipts from the sale of permits under this section in the conservation fund.

29.535 History History: 2007 a. 20.



29.537 Clams, clamming and commercial clamming.

29.537  Clams, clamming and commercial clamming.

29.537(1)(1)  Purpose. The purpose of this section is to regulate the taking of clams in order to conserve and maintain their supply, to require licensing of persons engaged in commercial clamming and to protect those clam species which are endangered, threatened or rare.

29.537(2) (2) Definitions. In this section:

29.537(2)(a) (a) "Assistant clam buyer" means any natural person who engages in clam buying on behalf of a clam buyer.

29.537(2)(b) (b) "Clam" means any freshwater mussel, shell, valve or part of any shell, or meat of a freshwater mussel found in inland or outlying waters, but does not include meat after it has been processed for human or animal consumption and does not include bait, pearls, shells and parts of shells which have been mounted for display or fashioned into jewelry or items of apparel.

29.537(2)(c) (c) "Clam buyer" means any person who engages in clam buying or who employs or authorizes an assistant clam buyer to do so on the person's behalf.

29.537(2)(d) (d) "Clam buying" means buying, bartering or obtaining clams from commercial clam shellers or others for resale as clams.

29.537(2)(e) (e) "Clam helper" means any natural person who engages in clam helping.

29.537(2)(f) (f) "Clam helping" means assisting a commercial clam sheller in activities related to commercial clam shelling or assisting a clam buyer in activities relating to clam buying but does not include buying, bartering or obtaining clams from commercial clam shellers or others for resale as clams.

29.537(2)(g) (g) "Clamming" means the taking, killing, collecting or removing of clams from inland or outlying waters or the beds of inland or outlying waters and the incidental killing of clams in the search for pearls but does not include commercial clam shelling.

29.537(2)(h) (h) "Commercial clamming" means commercial clam shelling, clam buying, clam helping and related activities.

29.537(2)(i) (i) "Commercial clam sheller" means any natural person who engages in commercial clam shelling.

29.537(2)(j) (j) "Commercial clam shelling" means the taking, killing, collecting or removing of more than 50 pounds of clams per day from inland or outlying waters or the beds of inland or outlying waters and the incidental killing of more than 50 pounds of clams per day in the search for pearls.

29.537(3) (3) License or permit required.

29.537(3)(a)(a) No person may engage in commercial clam shelling unless the person is a resident and at least one of the following applies:

29.537(3)(a)1. 1. The person is a natural person and has been issued a commercial clam sheller license by the department.

29.537(3)(a)2. 2. The person is a licensed clam helper engaged in commercial clam shelling while aboard a boat with the licensed commercial clam sheller whom the clam helper is assisting.

29.537(3)(a)3. 3. The person has not attained the age of 16 years, and the value of the clams taken, killed, collected or removed by that person does not exceed $1,000 per year. The department may, by rule, require persons under this subdivision to obtain a commercial clam shelling permit, at no charge, with the requirements for the permit to be determined by the department by rule.

29.537(3)(b) (b) No person may engage in clam helping unless the person is a resident and a natural person and has been issued a clam helper license by the department.

29.537(3)(c) (c)

29.537(3)(c)1.1. No natural person may engage in clam buying unless he or she is a resident and has been issued by the department a clam buyer license or an assistant clam buyer license.

29.537(3)(c)2. 2. No corporation, partnership or other business association may engage in clam buying unless it has been organized under the laws of this state and has been issued by the department a clam buyer license.

29.537(3)(d) (d) The department may limit the number of licenses and permits issued under this section.

29.537(4) (4) Assistant clam buyers.

29.537(4)(a)(a) A licensed clam buyer may employ or authorize assistant clam buyers to buy clams. Upon proper application, the department shall issue no more than 10 assistant clam buyer licenses with a clam buyer license. Each assistant clam buyer license shall have printed on it the number of the clam buyer license for which it is issued.

29.537(4)(b) (b) A natural person may be issued an assistant clam buyer license for each licensed clam buyer who employs or authorizes the natural person to buy clams.

29.537(4)(c) (c) A licensed clam buyer is responsible for all acts relating to clamming performed by the assistant clam buyers engaged in clam buying activities for the clam buyer. A clam buyer may be charged with and penalized for a violation of this section committed by the assistant clam buyer while the assistant clam buyer is engaged in clam buying activities for the clam buyer.

29.537(4)(d) (d) Upon revocation of a clam buyer license, all assistant clam buyer licenses issued under the clam buyer license shall also be revoked.

29.537(5) (5) Clam helpers.

29.537(5)(a)(a) A licensed commercial clam sheller or a licensed clam buyer may employ or authorize a clam helper to assist him or her in activities related to commercial clam shelling or clam buying, but no clam helper may buy, barter or obtain clams from commercial clam shellers or others for resale as clams. Upon proper application, the department shall issue no more than 10 clam helper licenses with each commercial clam sheller license or with each clam buyer license. Each clam helper license shall have printed on it the number of the commercial clam sheller license or clam buyer license for which it is issued.

29.537(5)(b) (b) A natural person may be issued a clam helper license for each licensed commercial clam sheller or licensed clam buyer who employs or authorizes the natural person to engage in clam helping.

29.537(5)(c) (c) A licensed commercial clam sheller or licensed clam buyer is responsible for all acts relating to clamming performed by the clam helpers engaged in clam helping for the commercial clam sheller or clam buyer. A commercial clam sheller or clam buyer may be charged with and penalized for a violation of this section committed by the clam helper while the clam helper is engaged in clam helping for the commercial clam sheller or clam buyer.

29.537(5)(d) (d) Upon revocation of a commercial clam sheller license or clam buyer license, all clam helper licenses issued under the commercial clam sheller license or the clam buyer license shall also be revoked.

29.537(6) (6) Inspection; access to records.

29.537(6)(a)(a) Except as provided in par. (d), for purposes of enforcement of this section, wardens or department employees authorized and designated by the secretary, upon presenting appropriate credentials to the licensee or agent in charge, are authorized to do all of the following:

29.537(6)(a)1. 1. Enter any place, building or structure, excluding a dwelling place, in which clams or clamming equipment are stored, processed, packed or held and enter any boat or vehicle being used to transport clams or clamming equipment when the licensee or agent in charge is present or upon 8 hours' notice at other times.

29.537(6)(a)2. 2. Inspect places, buildings, structures, boats or vehicles, all pertinent equipment used or stored in the places to be inspected and any clams stored, processed, packed or held in the places to be inspected.

29.537(6)(b) (b) No licensee, operator of a vehicle or boat for the licensee, or employee acting on behalf of the licensee may prohibit entry or prohibit an inspection from being conducted as authorized under par. (a).

29.537(6)(c) (c) The department may examine any records relating to clamming or to commercial clamming.

29.537(6)(d) (d) The department may not conduct an inspection or examine a person's records under this section if such action has been lawfully enjoined by a court order.

29.537(7) (7) Possession, transportation and sale. No person may possess or transport more than 50 pounds of clams or sell or barter any clams unless at least one of the following applies:

29.537(7)(a) (a) The person has been issued a commercial clam sheller, clam helper, clam buyer or assistant clam buyer license by the department or the person is exempt under sub. (3) (a) 3., and the clams are of a species open to commercial clam shelling and are of the minimum size or larger for commercial clam shelling.

29.537(7)(b) (b) The person demonstrates that the clams are being transported through the state in interstate commerce by a reasonably direct route.

29.537(8) (8) Rules. The department may promulgate rules governing clamming and the clamming practices of commercial clam shellers, clam helpers, clam buyers and assistant clam buyers and other related matters, including but not limited to all of the following:

29.537(8)(a) (a) Open and closed seasons and size and possession limits for different clam species.

29.537(8)(b) (b) The methods of clamming and commercial clam shelling.

29.537(8)(c) (c) Equipment specifications and requirements.

29.537(8)(d) (d) Record-keeping and reporting requirements.

29.537(8)(e) (e) Waters and portions of waters open and closed to clamming or commercial clam shelling.

29.537(8)(f) (f) Transportation, possession, purchase, sale and barter of clams.

29.537(8)(g) (g) Issuance and duration of permits for commercial clam shellers who are exempt under sub. (3) (a) 3. from the license requirement.

29.537(8)(h) (h) Harvest limits, allocating the harvest limits among the commercial clam shellers and criteria for allocation.

29.537(9) (9) Confidentiality. Upon request in writing by a person who is required by department rule to keep a record or submit a report, the department shall keep confidential any information on the record or report relating to the value or weight of clams bought, sold or bartered by the person or relating to the specific location where the clams were taken, killed, collected or removed, except that the information may be disclosed in statistical summaries or reports which do not identify the person by name or license number and in any enforcement action under s. 29.971 (1m).

29.537 History History: 1985 a. 289, 332; 1987 a. 399; 1989 a. 336; 1993 a. 213; 1997 a. 248 s. 501; Stats. 1997 s. 29.537.

29.537 Annotation All illegal clamming violations are punishable by forfeiture under s. 29.99 (1m) (a) [now 29.971 (11m) (a)] except violations of the possession provisions of this section. State v. Ahrling, 191 Wis. 2d 398, 528 N.W.2d 431 (1995).



29.539 Sale of wild animals.

29.539  Sale of wild animals.

29.539(1) (1)

29.539(1)(a)(a) Except as otherwise expressly provided under this chapter, no person may sell, purchase, barter, or trade, or offer to sell, purchase, barter, or trade or have in possession or under control for the purpose of sale, barter, or trade any of the following:

29.539(1)(a)1. 1. Any deer, elk, squirrel, game bird, game fish, or the carcass of any such wild animal at any time.

29.539(1)(a)1m. 1m. Any bear or any carcass of a bear at any time, including any head of a bear, bear claws, or bear teeth.

29.539(1)(a)2. 2. Any other wild animal or its carcass during the closed season for that wild animal.

29.539(1)(b) (b) This subsection applies whether a wild animal listed under par. (a) was lawfully or unlawfully taken within or without the state.

29.539(1m) (1m) Subsection (1) does not apply to any of the following:

29.539(1m)(a) (a) A lawfully taken wild animal that is not listed in sub. (1) (a) 1. or 1m. for which an open season is established by rule and for which there is no bag or possession limit imposed by rule, or the carcass of such a wild animal.

29.539(1m)(b) (b) A fur-bearing animal, or the carcass of a fur-bearing animal, that was lawfully taken and that has a valid registration tag attached by the department.

29.539(1m)(c) (c) Liquid scent made from the carcass of a lawfully taken wild animal, other than the gallbladder of a bear.

29.539(1m)(d) (d) A farm-raised deer, a farm-raised fish, fish produced in a municipal fish hatchery, a farm-raised game bird, or a wild animal that is subject to regulation under ch. 169 or the carcass of such a wild animal.

29.539(1m)(e) (e) The tail or skull of any deer or elk that is lawfully taken, the antlers of any deer or elk that are lawfully taken and that are not in the velvet, and the skin of any deer or elk that is lawfully taken and that is not in the spotted coat.

29.539(1m)(f) (f) The hide of any bear that is lawfully taken and that includes the claws, head, and teeth of the bear.

29.539(1m)(g) (g) Any claws, head, or teeth that are part of the hide of a bear that is lawfully taken.

29.539(1m)(h) (h) A rabbit, or the carcass of a rabbit, that is taken as authorized under s. 29.337 or 29.885.

29.539(1m)(i) (i) The tail, claws, skull, or skin of any squirrel that is lawfully taken and that is severed from the rest of the carcass.

29.539(2) (2) Except as provided in subs. (3) and (3m), no fish taken by hook and line from outlying waters, except rough fish, may be sold, bartered or traded in any manner.

29.539(3) (3) The eggs from trout and salmon that are not farm-raised fish and that are lawfully taken and possessed under this chapter are exempted from this section if removed from the fish as provided under sub. (3m).

29.539(3m) (3m) The eggs from trout and salmon that are not farm-raised fish may not be sold or purchased unless the eggs are first removed from the whole fish in the presence of the buyer. The fish carcass shall be legally disposed of. Eggs that are removed in accordance with this subsection may subsequently be sold or purchased without the fish subject to any licensing requirement under s. 29.503.

29.539(6) (6) The sale and purchase of a species of fish specified under s. 29.506 (7m) (b) or of the carcass of any of these fish is exempt under this section if the sale and purchase are authorized by a permit issued under s. 29.506 (7m).

29.539 History History: 1973 c. 315, 333; 1975 c. 360; 1977 c. 418; 1985 a. 29, 272; 1987 a. 27, 42, 114; 1991 a. 39, 269; 1995 a. 79; 1997 a. 27; 1997 a. 248 ss. 539 to 545; Stats. 1997 s. 29.539; 2001 a. 56, 109; 2003 a. 247; 2005 a. 288; 2009 a. 38; 2013 a. 20.



29.541 Serving of game to guests.

29.541  Serving of game to guests.

29.541(1) (1)  Prohibition.

29.541(1)(a)(a) Except as authorized under s. 29.934 (2) or 254.715, no innkeeper, manager or steward of any restaurant, club, hotel, boarding house, tavern, logging camp or mining camp may sell, barter, serve or give, or cause to be sold, bartered, served or given, to its guests or boarders any of the following:

29.541(1)(a)1. 1. The meat of any deer, elk, bear, squirrel, game bird, or game fish taken from inland waters at any time.

29.541(1)(a)2. 2. The meat of any wild animal not listed in subd. 1., during the closed season for the wild animal, whether the meat is of a wild animal lawfully or unlawfully taken within or without the state.

29.541(1)(b) (b) The department may issue permits authorizing the serving of lawfully taken and possessed wild animals at any time.

29.541(2) (2) Free lunch. The giving, offering, or affording opportunity to take free lunch in any of the places named in sub. (1) is embraced within the prohibitions of sub. (1).

29.541(3) (3) Exemption. This section does not apply to the meat from farm-raised deer, farm-raised fish, or farm-raised game birds or to meat that is subject to regulation under s. 169.14.

29.541 History History: 1975 c. 360; 1991 a. 269; 1995 a. 79; 1997 a. 27; 1997 a. 248 ss. 546 to 553; Stats. 1997 s. 29.541; 2001 a. 56, 109; 2005 a. 394; 2007 a. 20.



29.553 Processing fee.

29.553  Processing fee.

29.553(1)(1) Except as provided in sub. (3), if the department issues any of the following approvals, a nonrefundable processing fee, in addition to any other fee imposed under s. 29.563, shall be collected for each approval:

29.553(1)(a) (a) Hunter's choice deer hunting permit.

29.553(1)(am) (am) Bonus deer hunting permit.

29.553(1)(b) (b) Bobcat hunting and trapping permit.

29.553(1)(c) (c) Otter trapping permit.

29.553(1)(d) (d) Fisher trapping permit.

29.553(1)(e) (e) Canada goose hunting permit.

29.553(1)(f) (f) Wild turkey hunting license.

29.553(1)(g) (g) Sharp-tailed grouse hunting permit.

29.553(1)(h) (h) Class A bear license.

29.553(1)(hm) (hm) Elk hunting license.

29.553(1)(hr) (hr) Wolf harvesting license.

29.553(1)(i) (i) Sturgeon fishing permit.

29.553(2) (2) If a person applies jointly for a hunter's choice deer hunting permit and a bonus deer hunting permit, the person shall pay a single processing fee. A person who applies for a bonus deer hunting permit is exempt from paying an additional processing fee if the person has already applied for a hunter's choice deer hunting permit for the same season. If the department authorizes the issuing of more than one bonus deer hunting permit to a person in a single season under s. 29.181 (2) or (2m), the person is exempt from paying an additional processing fee for an application for the 2nd or subsequent bonus deer hunting permit.

29.553(3) (3) The department may waive the processing fee for the approvals specified in sub. (1) (a), (am) and (c) to (g) for persons who apply for or are holders of resident conservation patron licenses and nonresident conservation patron licenses.

29.553 History History: 1997 a. 248 ss. 143 to 149; 2001 a. 109; 2011 a. 169.



29.556 Handling fee.

29.556  Handling fee.

29.556(1b)(1b) In this section:

29.556(1b)(a) (a) "In-person credit transaction costs" means the costs associated with issuing approvals that are applied for and issued in person and that are paid for by using a credit card.

29.556(1b)(b) (b) "Long-distance handling costs" means the costs associated with paying for approvals that are requested by mail, telephone or electronic means and includes credit transaction fees, mailing costs and personnel costs that are necessary to process a credit transaction.

29.556(1m) (1m) In addition to any other fee imposed under s. 29.563, the department may collect a handling fee to cover long-distance handling costs and in-person credit transaction costs incurred in issuing approvals.

29.556(2) (2)

29.556(2)(a)(a) If the department collects a handling fee under sub. (1m), it shall promulgate rules to do all of the following:

29.556(2)(a)1. 1. Designate the approvals to which the fee applies.

29.556(2)(a)2. 2. Establish the amount of the fee.

29.556(2)(b) (b)

29.556(2)(b)1.1. The department may collect long-distance handling costs and in-person credit transaction costs for the approvals that the department itself issues.

29.556(2)(b)2. 2. The department may allow a person with whom it has contracted under s. 29.024 (6) (a) 4. to collect handling fees that cover long-distance handling costs. The department may allow the person to retain all or a portion of each handling fee.

29.556(2)(b)3. 3. The department may allow an agent who is appointed under s. 29.024 (6) (a) 2. or 3. to collect handling fees that cover in-person credit transaction costs. The department may allow the agent to retain all or a portion of each handling fee.

29.556(2)(c) (c) A handling fee may not be more than the amounts necessary to cover the long-distance handling costs or the in-person credit transaction costs of issuing the approvals.

29.556(3) (3) Any fees collected under this section by the department shall be credited to the appropriation account under s. 20.370 (9) (hu).

29.556 History History: 1997 a. 248 ss. 150, 151; 1999 a. 9.



29.559 Issuing fee.

29.559  Issuing fee.

29.559(1)(1)  Collection of issuing fee.

29.559(1)(a)(a) Any person, including the department, who issues any license or stamp under this chapter shall collect, in addition to the statutory license or stamp fee, an issuing fee for each license and each stamp the person issued. Except as provided in par. (b), a person appointed under s. 29.024 (6) (a) 2., 3., or 4. may retain 50 cents of each issuing fee for each license and 15 cents for each issuing fee of each stamp to compensate for services in issuing the license or stamp.

29.559(1)(b) (b) A person appointed under s. 29.024 (6) (a) 3. may retain the entire issuing fee for each temporary disabled person fishing license the person issues in order to compensate for services in issuing the license.

29.559(1)(c) (c) Any person, including the department, who issues a wild turkey hunting tag under s. 29.164 (4) (b) or a sturgeon hook and line tag under s. 29.2285 (3) (b) shall collect, in addition to the statutory fee, an issuing fee for each tag that the person is issued. A person appointed under s. 29.024 (6) (a) 2., 3., or 4. may retain 15 cents for each issuing fee of each tag to compensate for services in issuing the tag.

29.559(1m) (1m) Collection of issuing fee for certain approval applications. A person authorized to distribute an application under s. 29.553 shall collect, in addition to the processing fee, an issuing fee for each application.

29.559(1r) (1r) Collection of issuing fee for bonus deer hunting permits. Any person, including the department, who issues a bonus deer hunting permit shall collect, in addition to the statutory permit fee, an issuing fee for each permit. A person appointed under s. 29.024 (6) (a) 2., 3. or 4. may retain 50 cents of each issuing fee for each permit to compensate for services in issuing the permit.

29.559(2) (2) Department employees. An issuing fee collected by any employee of the department shall be remitted to the department together with the statutory approval fee.

29.559 History History: 1997 a. 248 ss. 152 to 156; 1999 a. 9; 2001 a. 17, 108; 2005 a. 25; 2009 a. 276.



29.561 Back tag number reservation fee.

29.561  Back tag number reservation fee.

29.561(1) (1)  Collection of fee. The department shall establish a system under which the department shall reserve a deer hunting back tag number for a person who pays a reservation fee. The department may limit the number of back tag numbers that may be reserved under this system. Upon payment of the fee each year, the department shall issue the same back tag number to that person. Any person, including the department, who reserves a back tag number shall collect, in addition to each reservation fee, an issuing fee of 50 cents.

29.561(2) (2) Handling and retention of fees. An issuing fee collected by any employee of the department under this section shall be remitted to the department. An issuing fee collected by a person appointed under s. 29.024 (6) (am) 2. or 3. may retain the issuing fee to compensate for services in making the reservation.

29.561 History History: 1999 a. 9.



29.563 Fee schedule.

29.563  Fee schedule.

29.563(1)(1)  General. Unless specifically provided otherwise in this chapter, a person who applies for an approval shall pay the applicable fees specified in subs. (2) to (14).

29.563(2) (2) Hunting approvals. Except as provided in sub. (2m), (2r), and (6m), the fees for hunting approvals are as follows:

29.563(2)(a) (a) Resident licenses.

29.563(2)(a)1.1. Small game: $15.25.

29.563(2)(a)2. 2. Small game issued to a resident senior citizen: $6.25.

29.563(2)(a)3. 3. Small game issued to a member of the armed forces under s. 29.194 (3): $0.

29.563(2)(a)4. 4. Small game issued to persons who are under 18 years of age: $6.25.

29.563(2)(a)5. 5. Deer: $21.25.

29.563(2)(a)5g. 5g. Deer issued to persons who are under 18 years of age: $17.25.

29.563(2)(a)5m. 5m. Elk: $46.25.

29.563(2)(a)6. 6. Class A bear: $46.25.

29.563(2)(a)7. 7. Class B bear: $11.25.

29.563(2)(a)8. 8. Archer: $21.25.

29.563(2)(a)8m. 8m. Archer issued to persons who are under 18 years of age: $17.25.

29.563(2)(a)8r. 8r. Crossbow: $21.25.

29.563(2)(a)8t. 8t. Crossbow issued to persons who are under 18 years of age: $17.25.

29.563(2)(a)9. 9. Wild turkey: $12.25.

29.563(2)(b) (b) Nonresident licenses.

29.563(2)(b)1.1. Annual small game: $82.25.

29.563(2)(b)2. 2. Five-day small game: $52.25.

29.563(2)(b)3. 3. Deer: $157.25.

29.563(2)(b)3m. 3m. Elk: $248.25.

29.563(2)(b)4. 4. Class A bear: $248.25.

29.563(2)(b)5. 5. Class B bear: $107.25.

29.563(2)(b)6. 6. Archer: $157.25.

29.563(2)(b)6m. 6m. Crossbow: $157.25.

29.563(2)(b)7. 7. Fur-bearing animal: $157.25.

29.563(2)(b)8. 8. Wild turkey: $57.25.

29.563(2)(c) (c) Resident permit.

29.563(2)(c)1.1. Bonus deer issued for the purpose specified in s. 29.181 (2) (a) 1.: $11.25.

29.563(2)(c)1m. 1m. Bonus deer issued for the purpose specified in s. 29.181 (2) (a) 2.: $5.75 or, if a fee is established by rule under s. 29.181 (4), the fee established by rule.

29.563(2)(c)2. 2. Bonus deer issued to a person under s. 29.181 (2m): $0.

29.563(2)(d) (d) Nonresident permit.

29.563(2)(d)1.1. Bonus deer issued for the purpose specified in s. 29.181 (2) (a) 1.: $19.25.

29.563(2)(d)2. 2. Bonus deer issued for the purpose specified in s. 29.181 (2) (a) 2.: $5.75 or, if a fee is established by rule under s. 29.181 (4), the fee established by rule.

29.563(2)(e) (e) Stamps.

29.563(2)(e)1.1. Wild turkey: $5.

29.563(2)(e)2. 2. Pheasant: $9.75.

29.563(2)(e)3. 3. Waterfowl: $6.75.

29.563(2)(f) (f) Resident tags. Each additional wild turkey hunting tag issued to a resident under s. 29.164 (4) (b): $9.75.

29.563(2)(g) (g) Nonresident tags. Each additional wild turkey hunting tag issued to a nonresident under s. 29.164 (4) (b): $14.75.

29.563(2g) (2g) Reduced fees for certain archer and crossbow licenses. Notwithstanding the fees under sub. (2) (a) 8. and 8r. and (b) 6. and 6m., the fee is $2.25 for any of the following licenses:

29.563(2g)(a) (a) A resident archer hunting license issued to a person who holds a resident crossbow hunting license, provided that the resident archer hunting license and the resident crossbow hunting license authorize hunting during the same hunting season.

29.563(2g)(b) (b) A nonresident archer hunting license issued to a person who holds a nonresident crossbow hunting license, provided that the nonresident archer hunting license and the nonresident crossbow hunting license authorize hunting during the same hunting seasons.

29.563(2g)(c) (c) A resident crossbow hunting license issued to a person who holds a resident archer hunting license, provided that the resident crossbow hunting license and the resident archer hunting license authorize hunting during the same hunting season.

29.563(2g)(d) (d) A nonresident crossbow hunting license issued to a person who holds a nonresident archer hunting license, provided that the nonresident crossbow hunting license and the nonresident archer hunting license authorize hunting during the same hunting seasons.

29.563(2m) (2m) Hunting approvals for certain nonresidents. The fees for hunting approvals for a person who is under 18 years of age, who is not a resident, and who exhibits proof that his or her parent is a resident shall be the same as the fees for hunting approvals for residents under sub. (2) (a) and (c).

29.563(2r) (2r) Hunting approvals for 10 and 11 year olds. The fee for a hunting approval listed under sub. (2) issued to a person who is 10 or 11 years of age is $4.25.

29.563(3) (3) Fishing approvals. Except as provided in subs. (3m), (3r), and (6m), the fees for fishing approvals are as follows:

29.563(3)(a) (a) Resident licenses.

29.563(3)(a)1.1. Annual: $19.25.

29.563(3)(a)2. 2. Annual fishing issued to a resident senior citizen: $6.25.

29.563(3)(a)3. 3. Husband and wife: $30.25.

29.563(3)(a)4. 4. Annual fishing license issued to 16-year-olds and 17-year-olds: $6.25.

29.563(3)(a)4m. 4m. One-day fishing: $7.25.

29.563(3)(a)5. 5. Two-day sports fishing: $13.25.

29.563(3)(a)5m. 5m. Two-day inland lake trout fishing: $13.25.

29.563(3)(a)6. 6. Annual fishing issued to a member of the armed forces under s. 29.194 (2): $0.

29.563(3)(a)7. 7. Annual or temporary fishing issued to a disabled person under s. 29.193 (3) (a) or (b) or (3m): $6.25.

29.563(3)(a)7m. 7m. One-day group fishing issued under s. 29.193 (5): $24.25.

29.563(3)(a)8. 8. Annual fishing issued to a resident at a Wisconsin veterans home under s. 45.50: $0.

29.563(3)(a)9. 9. Annual or temporary fishing issued to a disabled veteran under s. 29.193 (3) (c) or (3m): $2.25.

29.563(3)(a)10. 10. Sturgeon spearing: $19.25.

29.563(3)(b) (b) Nonresident licenses.

29.563(3)(b)1.1. Annual: $49.25.

29.563(3)(b)2. 2. Annual family: $64.25.

29.563(3)(b)3. 3. Fifteen-day: $27.25.

29.563(3)(b)4. 4. Fifteen-day family: $39.25.

29.563(3)(b)5. 5. Four-day: $23.25.

29.563(3)(b)5m. 5m. One-day: $9.25.

29.563(3)(b)6. 6. Two-day sports: $9.25.

29.563(3)(b)7. 7. Sturgeon spearing: $64.25.

29.563(3)(c) (c) Stamps.

29.563(3)(c)1.1. Inland waters trout: $9.75.

29.563(3)(c)2. 2. Great Lakes trout and salmon: $9.75.

29.563(3)(cm) (cm) Tags.

29.563(3)(cm)1.1. Sturgeon hook and line issued to a resident: $19.75.

29.563(3)(cm)2. 2. Sturgeon hook and line issued to nonresident: $49.75.

29.563(3)(d) (d) Other. One-day special fishing events: the fee as established by rule.

29.563(3m) (3m) Fishing approvals for certain nonresidents. The fees for fishing licenses for a 16 or 17 year-old who is not a resident and who exhibits proof that his or her parent is a resident shall be the same as the fees for fishing licenses for residents under sub. (3) (a).

29.563(3r) (3r) Reduced fees for certain annual fishing licenses.

29.563(3r)(a)(a) Instead of the fee charged under sub. (3) (a) 1., the department shall charge a reduced fee for a resident annual fishing license if the applicant holds a resident one-day fishing license under s. 29.219 (2m) that is valid during the same year for which the annual license is issued. The reduced fee shall be an amount equal to the difference between the fee for the resident annual fishing license under sub. (3) (a) 1. and the fee for a resident one-day fishing license under sub. (3) (a) 4m.

29.563(3r)(b) (b) Instead of the fee charged under sub. (3) (b) 1., the department shall charge a reduced fee for a nonresident annual fishing license if the applicant holds a nonresident one-day fishing license under s. 29.228 (4m) that is valid during the same year for which the annual license is issued. The reduced fee shall be an amount equal to the difference between the fee for the nonresident annual fishing license under sub. (3) (b) 1. and the fee for a nonresident one-day fishing license under sub. (3) (a) 5m.

29.563(4) (4) Combination approvals. The fees for combination approvals are as follows:

29.563(4)(a) (a) Resident licenses.

29.563(4)(a)1.1. Sports: $57.25 or a greater amount at the applicant's option.

29.563(4)(a)1m. 1m. Sports issued to persons who are under 18 years of age: $32.25 or a greater amount at the applicant's option.

29.563(4)(a)2. 2. Conservation patron: $160.25 or a greater amount at the applicant's option.

29.563(4)(a)2m. 2m. Conservation patron issued to persons who are under 18 years of age: $70.25 or a greater amount at the applicant's option.

29.563(4)(a)2s. 2s. Conservation patron issued under s. 29.235 (3m) to a recipient of the purple heart medal: $9.25 or a greater amount at the applicant's option.

29.563(4)(a)3. 3. Wolf harvesting: $48.25.

29.563(4)(a)3m. 3m. Annual disabled veteran recreation: $7.

29.563(4)(b) (b) Nonresident licenses.

29.563(4)(b)1.1. Sports: $272.25 or a greater amount at the applicant's option.

29.563(4)(b)1m. 1m. Sports issued to persons who are under 18 years of age: $33.25 or a greater amount at the applicant's option.

29.563(4)(b)2. 2. Conservation patron: $595.25 or a greater amount at the applicant's option.

29.563(4)(b)2m. 2m. Conservation patron issued to persons who are under 18 years of age: $72.25 or a greater amount at the applicant's option.

29.563(4)(b)2s. 2s. Conservation patron issued under s. 29.235 (3m) to a recipient of the purple heart medal: $160.25 or a greater amount at the applicant's option.

29.563(4)(b)3. 3. Wolf harvesting: $250.25.

29.563(5) (5) Guide and sport trolling approvals. The fees for guide and sport trolling approvals are as follows:

29.563(5)(a) (a) Resident licenses.

29.563(5)(a)1.1. Guide: $39.25.

29.563(5)(a)2. 2. Sport trolling: $100.

29.563(5)(b) (b) Nonresident licenses.

29.563(5)(b)1.1. Guide: $99.25.

29.563(5)(b)2. 2. Lake Michigan and Green Bay sport trolling: $400.

29.563(5)(b)3. 3. Lake Superior sport trolling: $400.

29.563(6) (6) Approvals for trapping, fur dealers and taxidermists. Except as provided in sub. (6m), the fees for trapping, fur dealer, taxidermist and related approvals are as follows:

29.563(6)(a) (a) Resident licenses.

29.563(6)(a)1.1. Trapping: $19.25.

29.563(6)(a)1m. 1m. Trapping issued to persons who are under 16 years of age: $9.25.

29.563(6)(a)2. 2. Class A fur dealer: $25.

29.563(6)(a)3. 3. Class B fur dealer: $10.

29.563(6)(am) (am) Nonresident license. Trapping: $149.25.

29.563(6)(b) (b) Other licenses.

29.563(6)(b)1.1. Itinerant fur buyer: $200.

29.563(6)(b)2. 2. Fur dresser or dyer: $25.

29.563(6)(b)3. 3. Fur auctioneer: $250.

29.563(6)(c) (c) Resident permit. Taxidermist: $50.

29.563(6)(d) (d) Nonresident permit. Taxidermist: $100.

29.563(6m) (6m) Reduced fees for certain first-time approvals.

29.563(6m)(a)(a) The fee for an approval that is listed under sub. (2) (a) 1., 2., 4. to 5g., 7. to 8m., or 9., (3) (a) 1., or (6) (a) 1. is $4.25 if the approval is issued to a person who has not received that type of approval, or has not been conferred the privileges of that type of approval under a license issued under s. 29.231 or 29.235, in any of the 10 years preceding the date of application.

29.563(6m)(b) (b) The fee for an approval listed under sub. (2) (b) 1., 3., 5., 6., 7., 8., (3) (b) 1., or (6) (am) is one-half of the fee listed for the respective approval, rounded up to the nearest dollar, if the approval is issued to a person who has not received that type of approval by the department, or has not been conferred the privileges of that type of approval under a license issued under s. 29.231 or 29.235, in any of the 10 years preceding the date of application.

29.563(7) (7) Commercial fishing, clamming and fish dealer approvals. The fees for commercial fishing, clamming and fish dealer approvals are as follows:

29.563(7)(a) (a) Resident commercial fishing licenses.

29.563(7)(a)1.1. Outlying waters: $899.25 for the first boat and $899.25 for each additional boat that is listed on a license issued under s. 29.519 (1m).

29.563(7)(a)2. 2. Outlying waters without boat: $899.25.

29.563(7)(a)3. 3. Rough fish harvest under contract under s. 29.417 or 29.421: $25 for the first licensed boat and $25 for each additional licensed boat.

29.563(7)(a)4. 4. Rough fish harvest under contract under s. 29.417 or 29.421 without a boat: $25.

29.563(7)(b) (b) Nonresident commercial fishing licenses.

29.563(7)(b)1.1. Outlying waters: $6,499.25 for the first boat and $6,499.25 for each additional boat that is listed on a license issued under s. 29.519 (1m).

29.563(7)(b)2. 2. Outlying waters without boat: $6,499.25.

29.563(7)(c) (c) Other commercial licenses.

29.563(7)(c)1.1. Outlying waters license transfers under s. 29.519 (2) (d): $50.

29.563(7)(c)2. 2. Outlying waters crew license issued under s. 29.519 (4): $0.

29.563(7)(c)3. 3. Mississippi and St. Croix rivers net licenses and tags:

29.563(7)(c)3.a. a. Seine nets: $20 for the first 500 lineal feet of net, $10 for the 2nd 500 lineal feet and $2 for each additional 100 lineal feet or fraction thereof, plus 25 cents for each tag for each 500 lineal feet of net or fraction thereof.

29.563(7)(c)3.b. b. Gill nets: $10 for the first 2,000 lineal feet of net and $1 for each additional 100 lineal feet or fraction thereof, plus 25 cents for each tag for each 2,000 lineal feet of net or fraction thereof.

29.563(7)(c)3.c. c. Bait nets: $20, plus the tag for each bait net is 25 cents each.

29.563(7)(c)3.d. d. Buffalo and frame nets: $10, plus the tag for each buffalo or frame net is 50 cents each.

29.563(7)(c)3.e. e. Slat nets: $20, plus the tag for each slat net is 50 cents each, not to exceed 50 slat nets per licensee.

29.563(7)(c)3.f. f. Trammel nets: $20 for each net, not to exceed 300 lineal feet, including one tag.

29.563(7)(c)4. 4. Inland waters set or bank pole: $2.25 including 5 tags, one for each set or bank pole allowed.

29.563(7)(c)5. 5. Inland waters setline: $10, plus 25 cents for the tag for each setline.

29.563(7)(c)5g. 5g. Shovelnose sturgeon permit: $50.

29.563(7)(c)5m. 5m. Fish farm: the fee as established by rule.

29.563(7)(c)6. 6. Wholesale fish dealer: $100.

29.563(7)(c)7. 7. Clam buyer: $300.

29.563(7)(c)8. 8. Assistant clam buyer: $0.

29.563(7)(c)9. 9. Clam helper: $0.

29.563(7)(c)10. 10. Clam sheller: $30.

29.563(8) (8) Bait dealer approvals. The fees for bait dealer licenses are as follows:

29.563(8)(a) (a) Class A bait dealer: $49.25.

29.563(8)(b) (b) Class B bait dealer: $9.25.

29.563(10) (10) Wild rice and ginseng approvals. The fees for approvals relating to wild rice and wild ginseng are as follows:

29.563(10)(a) (a) Wild rice approvals.

29.563(10)(a)1.1. Wild rice harvest: $7.50.

29.563(10)(a)2. 2. Wild rice identification card: $0.

29.563(10)(a)3. 3. Class A wild rice dealer: $15.

29.563(10)(a)4. 4. Class B wild rice dealer: $50.

29.563(10)(a)5. 5. Class C wild rice dealer: $100.

29.563(10)(a)6. 6. Class D wild rice dealer: $150.

29.563(10)(b) (b) Wild ginseng licenses.

29.563(10)(b)1.1. Wild ginseng harvest issued to a resident: $15.

29.563(10)(b)2. 2. Wild ginseng harvest issued to a nonresident: $30.

29.563(10)(b)3. 3. Class A resident wild ginseng dealer: $100.

29.563(10)(b)4. 4. Class B resident wild ginseng dealer: $500.

29.563(10)(b)5. 5. Class C resident wild ginseng dealer: $1,000.

29.563(10)(b)6. 6. Nonresident wild ginseng dealer: $1,000.

29.563(11) (11) Miscellaneous permits and fees. The fees for other approvals are as follows:

29.563(11)(a) (a) Permits.

29.563(11)(a)1.1. Scientific collector: $0.

29.563(11)(a)2. 2. Endangered species: $100.

29.563(11)(b) (b) Instructional programs.

29.563(11)(b)1.1. Hunter education and firearm safety instruction fee: the fee as established by rule.

29.563(11)(b)2. 2. Trapper education instruction fee: the fee as established by rule.

29.563(12) (12) Duplicates of approvals. The fees for duplicate approvals are as follows:

29.563(12)(a) (a) Hunting.

29.563(12)(a)1.1. Deer: $14.25.

29.563(12)(a)2. 2. Archer, crossbow, sports, or conservation patron, except as provided in subd. 2m: $14.25 if deer tags are included; $11.25 after open season and deer tags are not included.

29.563(12)(a)2m. 2m. Conservation patron issued to a resident under s. 29.235 (3m): $2.50.

29.563(12)(a)3. 3. Other hunting: $9.25.

29.563(12)(a)4. 4. Class A bear: $13.

29.563(12)(a)5. 5. Elk: $13.

29.563(12)(b) (b) Fishing.

29.563(12)(b)1.1. Fishing: $9.25 except as provided in subd. 2.

29.563(12)(b)2. 2. The total cost of issuing the original approval, including any supplemental fee under sub. (14), if the total cost is less than $10.

29.563(12)(c) (c) Other.

29.563(12)(c)1.1. Senior citizen recreation: $2.

29.563(12)(c)1m. 1m. Annual disabled veteran recreation: $2.

29.563(12)(c)2. 2. Hunter education and firearm safety course certificate of accomplishment: $2.

29.563(12)(c)3. 3. Trapper education course certificate of accomplishment: the fee as established by rule.

29.563(12)(c)3g. 3g. Wolf harvesting: $13.

29.563(12)(c)4. 4. All other approvals for which an original fee is charged: $2.

29.563(12m) (12m) Duplicates of reduced fee approvals. Notwithstanding the fees specified under sub. (12) (a) and (b), a person who was issued an approval and charged the reduced fee specified under sub. (2g) or (6m) may not be charged a fee for a duplicate of that approval that exceeds the fee specified for the approval under sub. (2g) or (6m).

29.563(13) (13) Wildlife damage surcharge.

29.563(13)(a)(a) Surcharge generally. The surcharge for approvals listed under subs. (2) (a) 1., 2. and 4. to 9. and (b) 1. to 8. and (4) (a) 1. and 1m. and (b) 1. and 1m. is $2 and shall be added to the fee specified for these approvals under subs. (2) and (4).

29.563(13)(b) (b) Surcharge for conservation patron license. The surcharge for licenses listed under sub. (4) (a) 2. and 2m. and (b) 2. and 2m. is $4 and shall be added to the fee specified for these approvals under sub. (4).

29.563(14) (14) Processing, handling, reservation and issuing fees. The fees for processing, handling, reserving and issuing approvals are as follows:

29.563(14)(a) (a) Processing fee.

29.563(14)(a)1.1. The processing fee for applications for approvals under the cumulative preference systems for the hunter's choice deer hunting permit, bonus deer hunting permit, wild turkey hunting license, Class A bear license, Canada goose hunting permit, sharp-tailed grouse hunting permit, otter trapping permit, fisher trapping permit or sturgeon fishing permit: $2.75.

29.563(14)(a)1m. 1m. The processing fee for applications for bobcat hunting and trapping permits: $5.75.

29.563(14)(a)2. 2. Joint application for a hunter's choice deer hunting permit and a bonus deer hunting permit: $2.75.

29.563(14)(a)3. 3. The processing fee for applications for elk hunting licenses and wolf harvesting licenses: $9.75.

29.563(14)(b) (b) Handling fee. Approvals designated by rule under s. 29.556: the fee as established by rule.

29.563(14)(bn) (bn) Reservation fee. Reservation fee for a deer hunting back tag number: $4.50.

29.563(14)(c) (c) Issuing fee.

29.563(14)(c)1.1. Each license issued under subs. (2) to (10), (12), and (12m): 75 cents.

29.563(14)(c)2. 2. Each stamp issued under subs. (2) (e) and (3) (c): 25 cents.

29.563(14)(c)3. 3. Each application for a hunter's choice permit, bonus deer hunting permit, elk hunting license, wild turkey hunting license, wolf harvesting license, Canada goose hunting permit, sharp-tailed grouse hunting permit, bobcat hunting and trapping permit, otter trapping permit, fisher trapping permit, or sturgeon fishing permit: 25 cents.

29.563(14)(c)4. 4. Each bonus deer hunting permit issued for which a fee is charged under s. 29.563 (2) (c) 1. or 1m. or (d): 75 cents.

29.563(14)(c)5. 5. Each reservation for a deer hunting back tag number: 50 cents.

29.563(14)(c)6. 6. Each wild turkey hunting tag issued under s. 29.164 (4) (b) or sturgeon hook and line tag issued under s. 29.2285 (3) (b): 25 cents.

29.563(14)(c)7. 7. There is no issuing fee for an annual disabled veteran recreation card.

29.563(15) (15) Fee waiver for veterans. An individual who is eligible under the veterans fee waiver program under s. 45.44 for a fee waiver is not required to pay any fee, including any issuing fee, handling fee, or fee for any type of tag or additional boats, that is imposed under this section for any of the following:

29.563(15)(a) (a) A license issued under s. 29.501.

29.563(15)(b) (b) A wholesale fish dealer license issued under s. 29.503.

29.563(15)(c) (c) A taxidermist permit issued under s. 29.506 (2).

29.563(15)(d) (d) A bait dealer license issued under s. 29.509.

29.563(15)(e) (e) A guide license issued under s. 29.512.

29.563(15)(f) (f) A sport trolling license issued under s. 29.514.

29.563(15)(g) (g) A commercial fishing license issued under s. 29.519.

29.563(15)(h) (h) A net license issued under s. 29.523.

29.563(15)(i) (i) A slat net license issued under s. 29.526.

29.563(15)(j) (j) A trammel net license issued under s. 29.529.

29.563(15)(k) (k) A set or bank pole license issued under s. 29.531.

29.563(15)(L) (L) A setline license issued under s. 29.533.

29.563(15)(m) (m) A clamming license or permit issued under s. 29.537.

29.563(15)(n) (n) A fish farm permit issued under s. 29.733.

29.563(15)(o) (o) A fish importation permit issued under s. 29.735.

29.563(15)(p) (p) A fish stocking permit issued under s. 29.736.

29.563(15)(q) (q) A wild rice dealer license issued under s. 29.607 (4) (b).

29.563(15)(r) (r) A wild ginseng dealer license issued under s. 29.611 (7).

29.563 History History: 1997 a. 248; 1999 a. 9, 32, 47, 63, 186; 2001 a. 16, 17, 56, 109; 2003 a. 33; 2005 a. 22, 25, 55, 284, 288; 2007 a. 20; 2009 a. 28, 39, 364; 2011 a. 168, 169, 209; 2013 a. 20, 55, 61; s. 13.92 (1) (bm) 2., (2) (i); s. 35.17 correction in (4) (b) 2m.



29.564 Voluntary contributions; invasive species grants.

29.564  Voluntary contributions; invasive species grants.

29.564(1)(1) Any applicant for a fishing license under s. 29.563 (3) (a) to (c) may, in addition to paying any fee charged for the license, elect to make a voluntary contribution of at least $2 to be used for research by the department concerning invasive species that are aquatic species and for grants under s. 23.22 (2) (c) to control invasive species that are aquatic species.

29.564(1m) (1m) If a person appointed under s. 29.024 (6) (a) 2., 3., or 4., collects a voluntary contribution under sub. (1) from an applicant for a fishing license, the person collecting the voluntary contribution may retain 50 cents of the voluntary contribution to compensate for the person's services in collecting the voluntary contribution.

29.564(2) (2) All moneys collected under sub. (1), less the amount retained as authorized under sub. (1m), shall be deposited into the account under s. 20.370 (3) (is).

29.564 History History: 1997 a. 248 ss. 163 to 165; 2009 a. 28.



29.565 Voluntary contributions; venison processing and grant program.

29.565  Voluntary contributions; venison processing and grant program.

29.565(1)(1) Any applicant for a hunting license listed under s. 29.563 (2) (a) or (b) may, in addition to paying any fee charged for the license, elect to make a voluntary contribution of at least $1 to be used for the venison processing and donation program under s. 29.89.

29.565(2) (2) All moneys collected under sub. (1) shall be credited to the appropriation account under s. 20.370 (5) (ft).

29.565 History History: 2001 a. 16.



29.566 Collection, retention, and deposit of fees.

29.566  Collection, retention, and deposit of fees.

29.566(1)(1)  Use of wildlife damage surcharge fees. The wildlife damage surcharge shall be collected as are other approval fees and the surcharge fees shall be deposited in the conservation fund to be used for the wildlife damage abatement and claim program, for wildlife abatement and control grants under s. 29.887 and for removal activities by the department under s. 29.885.

29.566(1m) (1m) Transaction payments. The department shall establish a system under which the department pays each agent appointed under s. 29.024 (6) (a) 2. or 3. a payment of 50 cents for each time that the agent processes a transaction through the statewide automated system contracted for under s. 29.024 (6) (a) 4. This payment is in addition to any issuing fee, processing fee, or handling fee retained by the agent. The department shall make these payments by allowing the agent to retain an amount equal to the payments from the amounts that are collected by the agent and that would otherwise be remitted to the department.

29.566(1r) (1r) Issuing payment for special deer hunting permits. The department shall establish a system under which the department pays each agent appointed under s. 29.024 (6) (a) 2. or 3. a payment of 50 cents each time that the agent uses the statewide automated system contracted for under s. 29.024 (6) (a) 4. to issue to an individual one or more deer hunting permits as authorized under s. 29.177. The department shall make these payments by allowing the agent to retain an amount equal to the payments from the amounts that are collected by the agent and that would otherwise be remitted to the department.

29.566(2) (2) Fees held in trust. All fees collected for approvals issued under this chapter that are required to be remitted to the department shall be held in trust for the state. Any person who collects, possesses or manages fees for these approvals acts in a fiduciary capacity for the state.

29.566 History History: 1997 a. 248 ss. 167, 169, 607; 2001 a. 16.



29.567 Voluntary contributions; elk research.

29.567  Voluntary contributions; elk research.

29.567(1) (1) Any applicant for an elk hunting license under s. 29.182 may, in addition to paying any fee charged for the license, elect to make a voluntary contribution of at least $1 to be used for elk research.

29.567(2) (2) All moneys collected under sub. (1) shall be credited to the appropriation account under s. 20.370 (1) (hq).

29.567 History History: 2001 a. 109.



29.569 Effective periods.

29.569  Effective periods.

29.569(1)(1)  Specification of effective periods; restrictions. Unless an approval issued under this chapter is suspended or revoked or unless another section of this chapter specifically provides otherwise, the approval is valid for the period or season specified on the face of the approval or on an attachment to the approval. In addition to any other restriction under this chapter, no license may be issued if that issuance is restricted under sub. (3).

29.569(3) (3) Fishing.

29.569(3)(a)(a) Resident senior citizen fishing license. A permanent fishing license issued to a resident senior citizen under s. 29.145 (1a), 1989 stats., is valid from the date of issuance and remains valid if the licensee is a resident.

29.569(3)(b) (b) Restrictions on issuance of sturgeon spearing licenses during the open season. Except as provided in par. (bm), no sturgeon spearing license may be issued during a period beginning on November 1 and ending on the last day of the open season for the spearing of lake sturgeon that follows that November 1.

29.569(3)(bm) (bm) Exceptions. A sturgeon spearing license may be issued during a period beginning on November 1 and ending on the last day of the open season for the spearing of lake sturgeon that follows that November 1 to any of the following:

29.569(3)(bm)1. 1. A person who is a member of the U.S. armed forces and who exhibits proof that he or she is a resident, is in active service with the armed forces outside this state, and is on furlough or leave.

29.569(3)(bm)2. 2. A person who is a resident and who has attained the age of 12 during that period.

29.569(4) (4) Senior citizen recreation card. A senior citizen recreation card is valid from the date of issuance and shall remain valid as long as the person is a resident.

29.569(5) (5) Duplicates. A duplicate approval is valid from the date of issuance until the expiration of the original approval.

29.569 History History: 1997 a. 248 ss. 170, 171, 173, 176, 177, 178, 180, 182, 187; 2001 a. 77, 109; 2003 a. 313; 2009 a. 385; 2013 a. 69.



29.591 Hunter education program and bow hunter education program.

29.591  Hunter education program and bow hunter education program.

29.591(1)(1)  Establishment; contents.

29.591(1)(a)(a) The department shall establish a hunter education program and bow hunter education program. The department shall conduct these courses of instruction in cooperation with qualified individuals, organizations, groups, associations, public or private corporations and federal, state and local governmental entities. The hunter education program shall provide for a course of instruction in each school district or county. The bow hunter education program need not provide for a course of instruction in each school district or county.

29.591(1)(am) (am) The department shall offer an online course of instruction under the hunter education program for persons who are at least 18 years of age.

29.591(1)(b) (b) The courses of instruction under these programs shall provide instruction to students in the responsibilities of hunters to wildlife, environment, landowners and others, how to recognize threatened and endangered species that cannot be hunted and the principles of wildlife management and conservation.

29.591(1)(c) (c) In addition to the topics specified in par. (b), the course of instruction under the hunter education program shall provide instruction in the commonly accepted principles of safety in handling firearms and bows and arrows used in hunting and their associated equipment.

29.591(1)(d) (d) In addition to the topics specified in par. (b), the course of instruction under the bow hunter education program shall provide instruction in hunting with bows and arrows and their associated equipment.

29.591(2) (2) Administration.

29.591(2)(am)(am) The department may appoint county, regional and statewide directors and categories of hunter education instructors necessary for the hunter education program and the bow hunter education program. These appointees are responsible to the department and shall serve on a voluntary basis without compensation. This paragraph does not apply to the online course of instruction under sub. (1) (am).

29.591(2)(b) (b)

29.591(2)(b)1.1. If the online course of instruction under the hunter education program requires field testing for a person to demonstrate successful completion of the course, the department shall make field testing available through each department service center at least once every 2 months for persons who are at least 18 years of age.

29.591(2)(b)2. 2. If the online course of instruction under the hunter education program requires a written test for a person to demonstrate successful completion of the course, the department shall offer the test at each department service center at least once every 2 months to persons who are at least 18 years of age.

29.591(3) (3) Instruction fee. The department shall promulgate a rule establishing a fee for the course of instruction under the hunter education program and the bow hunter education program. If the department offers an advanced hunter education course or an advanced bow hunter education course, the rule may authorize the department to charge an additional fee for those courses. The instructor conducting a course under this subsection shall collect the instruction fee from each person who receives instruction. The instructor may retain up to $5 for each person who receives instruction from that instructor for allowable costs of instruction, as determined by the department. The instructor shall remit the remainder of the fee, or if nothing is retained, the entire fee, to the department.

29.591(4) (4) Certificate of accomplishment.

29.591(4)(a)(a) Issuance.

29.591(4)(a)1.1. The department shall issue a certificate of accomplishment for free to a person who successfully completes the course of instruction under the hunter education program or the bow hunter education program and who pays the instruction fee.

29.591(4)(a)2. 2. A resident may use the certificate of accomplishment issued to him or her for successfully completing the course of instruction under the hunter education program for the first time in place of a small game hunting license.

29.591(4)(am) (am) Authorization for antlerless deer. The department may authorize a person to whom it issues a certificate of accomplishment for successfully completing the course of instruction under the hunter education program for the first time to use the certificate in place of a permit issued under s. 29.177 to take one antlerless deer in specific areas identified by the department. The authorization for group deer hunting under s. 29.324 shall not apply to a person hunting an antlerless deer as authorized under this paragraph.

29.591(4)(ar) (ar) Period for hunting antlerless deer. A certificate of accomplishment issued under this section that the department has authorized to be used in place of a permit under s. par. (am) is valid for the hunting of one antlerless deer during the deer hunting season immediately following the date of issuance of the certificate.

29.591(4)(b) (b) Duplicate. The department shall issue a duplicate certificate of accomplishment to a person who is entitled to a duplicate certificate of accomplishment and who pays the fee specified under s. 29.563 (12) (c) 2.

29.591 History History: 1983 a. 420; 1997 a. 12, 197; 1997 a. 248 ss. 175, 420 to 426; Stats. 1997 s. 29.591; 1999 a. 9, 32; 2001 a. 16; 2005 a. 25; 2011 a. 168.



29.592 Hunting mentorship program.

29.592  Hunting mentorship program.

29.592(1) (1) A person who is at least 10 years of age may hunt in this state without obtaining a certificate of accomplishment under s. 29.591 and may, while hunting, possess or control a firearm if all of the following apply:

29.592(1)(a) (a) At all times when hunting, the person is within arm's reach of a mentor who meets the qualifications under sub. (2).

29.592(1)(b) (b) The person holds a hunting approval.

29.592(2) (2) No person may serve as a qualified mentor for a hunter unless the person meets all of the following requirements:

29.592(2)(a) (a) The person is 18 years of age or older.

29.592(2)(b) (b) The person is the parent or guardian of the person for whom he or she is serving as a mentor or is authorized by the parent or guardian to serve as a mentor. This requirement does not apply to a person serving as a mentor for a person who is 18 years of age or older.

29.592(2)(c) (c) At all times when serving as a mentor, the person is within arm's reach of the person for whom he or she is serving as a mentor.

29.592(2)(d) (d) The person has been issued a certificate of accomplishment under s. 29.591 or, if serving as a mentor for hunting elk, under s. 29.595 unless the person was born before January 1, 1973, and is not required to obtain a certificate of accomplishment.

29.592(2)(e) (e) The person holds a current valid hunting approval.

29.592(3) (3) A person who is authorized to hunt with a mentor under this section and a mentor under this section with whom that person hunts may jointly have only one firearm, only one bow, or only one crossbow in their possession or control while hunting.

29.592(4) (4) A mentor under this section may take only one person hunting at a time for whom he or she is serving as a mentor.

29.592(5) (5) The requirements under subs. (1) (b) and (2) (e) do not apply to a person who is authorized to hunt without a hunting approval under s. 29.337 (1), 95.55 (5), or 169.19 (5).

29.592 History History: 2009 a. 39; 2013 a. 61.



29.593 Requirement for certificate of accomplishment to obtain hunting approval.

29.593  Requirement for certificate of accomplishment to obtain hunting approval.

29.593(1) (1)

29.593(1)(a)(a) Except as provided under subs. (2), (2m) and (3), and s. 29.592 (1), no person born on or after January 1, 1973, may obtain any approval authorizing hunting unless the person is issued a certificate of accomplishment under s. 29.591.

29.593(1)(b) (b) A certificate of accomplishment issued to a person for successfully completing the course under the bow hunter education program only authorizes the person to obtain a resident archer hunting license, a nonresident archer hunting license, a resident crossbow hunting license, or a nonresident crossbow hunting license.

29.593(2) (2) A person who has a certificate, license, or other evidence that is satisfactory to the department indicating that he or she has successfully completed in another state, country, or province a hunter education course recognized by the department may obtain an approval authorizing hunting.

29.593(2m) (2m) A person who has a certificate, license, or other evidence that is satisfactory to the department indicating that he or she has successfully completed in another state, country, or province a bow hunter education course recognized by the department may obtain an archer hunting license or crossbow hunting license.

29.593(3) (3) A person who successfully completes basic training in the U.S. armed forces, reserves or national guard may obtain an approval authorizing hunting.

29.593(4) (4) A person who is subject to sub. (1) may prove compliance with sub. (1) when submitting an application for an approval authorizing hunting by presenting any of the following:

29.593(4)(a) (a) His or her certificate of accomplishment issued under s. 29.591.

29.593(4)(b) (b) An approval authorizing hunting that was issued to him or her under this chapter within 365 days before submitting the application.

29.593(4)(c) (c) An approval authorizing hunting that was issued to him or her under this chapter for a hunting season that ended within 365 days before submitting the application.

29.593 History History: 1983 a. 420; 1991 a. 254; 1997 a. 27, 197; 1997 a. 248 ss. 427 to 430; Stats. 1997 s. 29.593; 1999 a. 32; 2005 a. 289; 2009 a. 39; 2013 a. 61.



29.595 Elk hunter education program.

29.595  Elk hunter education program.

29.595(1) (1)  Establishment. The department shall establish and conduct an elk hunter education program.

29.595(2) (2) Instruction. The elk hunter education program shall provide a course of instruction that includes all of the following:

29.595(2)(a) (a) History and recovery of elk in this state and the eastern United States.

29.595(2)(b) (b) Elk census and population estimation methods used in this state.

29.595(2)(c) (c) Elk biology and disease prevention.

29.595(2)(d) (d) Elk hunting techniques and hunter ethics.

29.595(2)(e) (e) Elk hunting zones.

29.595(2)(f) (f) Rules promulgated by the department concerning elk hunting.

29.595(2)(g) (g) Native American hunting.

29.595(3) (3) Certificate of accomplishment.

29.595(3)(a)(a) The department shall issue a certificate of accomplishment to a person who successfully completes the course of instruction under the elk hunter education program.

29.595(3)(b) (b) Except as provided in par. (c), no person may be issued an elk hunting license unless he or she holds a valid certificate of accomplishment issued under this subsection.

29.595(3)(c) (c) A person who has a certificate, license, or other evidence that is satisfactory to the department indicating that he or she has successfully completed in another state, country, or province an elk hunter education course recognized by the department may obtain an elk hunting license.

29.595(4) (4) Fee prohibited. The department may not charge a fee for the course of instruction or the certificate of accomplishment.

29.595 History History: 2001 a. 109; 2005 a. 289.



29.597 Trapper education program.

29.597  Trapper education program.

29.597(1) (1)  Establishment; program requirements.

29.597(1)(a)(a) The department shall establish and supervise the administration of a trapper education program funded from the appropriations under s. 20.370 (1) (Lq) and (ma). Except with respect to the online course of instruction under sub. (1m), the department shall enter into an agreement with an organization that has demonstrated ability and experience in the field of trapper education to assist in the establishment and administration of the program.

29.597(1)(b) (b) The trapper education program shall provide classroom instruction and instruction by correspondence and shall provide a course of instruction that includes all of the following:

29.597(1)(b)1. 1. Principles of wildlife management.

29.597(1)(b)2. 2. Responsibilities of trappers to landowners.

29.597(1)(b)3. 3. Interrelationships between trapping activities and the conservation of natural resources.

29.597(1)(b)4. 4. Techniques for the trapping of fur-bearing animals.

29.597(1)(c) (c) The trapper education program shall use certified instructors when providing the instruction on techniques of trapping fur-bearing animals. The department shall establish criteria and standards for certifying these instructors. This paragraph does not apply to the online course of instruction under sub. (1m).

29.597(1m) (1m) Online course of instruction. The department shall offer an online course of instruction under the trapper education program.

29.597(2) (2) Administration.

29.597(2)(a)(a) The department and the organization with which the department enters into an agreement under sub. (1) (a) shall jointly do all of the following:

29.597(2)(a)1. 1. Contract with a qualified individual, who may not be an employee of the department, to operate the trapper education program.

29.597(2)(a)2. 2. Prescribe the duties and responsibilities of the individual contracted with under subd. 1.

29.597(2)(b) (b) The individual contracted with under par. (a) 1. shall operate the trapper education program and shall do all of the following:

29.597(2)(b)1. 1. Supervise the recruitment and training of qualified trapper education instructors.

29.597(2)(b)2. 2. Coordinate the scheduling of classes.

29.597(2)(b)3. 3. Maintain the records for the trapper education program.

29.597(2)(c) (c)

29.597(2)(c)1.1. If the online course of instruction under the trapper education program requires field testing for a person to demonstrate successful completion of the course, the department shall make field testing available through each department service center at least once every 2 months.

29.597(2)(c)2. 2. If the online course of instruction under the trapper education program requires a written test for a person to demonstrate successful completion of the course, the department shall offer the test at each department service center at least once every 2 months.

29.597(2)(d) (d) Paragraphs (a) and (b) do not apply to the online course of instruction under the trapper education program.

29.597(3) (3) Instruction fee.

29.597(3)(a)(a) The department shall establish by rule the fee for the course of instruction under the trapper education program.

29.597(3)(b) (b) An instructor conducting the course of instruction under the trapper education program shall collect the fee established under par. (a) from each person receiving instruction. The department may authorize an instructor to retain up to 50% of the fee to defray expenses incurred by the instructor conducting the course. The instructor shall remit the remaining portion of the fee or, if nothing is retained, the entire fee to the department.

29.597(4) (4) Course and promotional materials. The department may reimburse the organization with which it enters into an agreement under sub. (1) (a) for the organization's costs of producing promotional and course materials for the program.

29.597(5) (5) Certificate of accomplishment.

29.597(5)(a)(a) The department shall issue a certificate of accomplishment without charge to a person who successfully completes the course of instruction under the trapper education program and who pays the instruction fee. The certificate may be used by a resident to whom issued in place of a trapping license for the period specified by the department.

29.597(5)(b) (b) The department shall issue a duplicate certificate of accomplishment to a person who is entitled to a duplicate certificate of accomplishment. The department shall establish by rule the fee for a duplicate certificate.

29.597(6) (6) Requirement of certificate of accomplishment to obtain trapping approval.

29.597(6)(a)(a) No person may be issued an approval authorizing trapping unless he or she holds a valid certificate of accomplishment issued under this section.

29.597(6)(b) (b) The following persons are exempt from the requirement under par. (a):

29.597(6)(b)1. 1. A resident who held on May 12, 1992, a valid approval authorizing trapping.

29.597(6)(b)2. 2. A resident who is a farmer, as defined in s. 102.04 (3).

29.597(6)(b)3. 3. A resident who has held a valid approval authorizing trapping that expired before May 12, 1992, and that was not suspended or revoked.

29.597(6)(b)4. 4. A person who holds a valid certificate, license or other evidence indicating that he or she has successfully completed a trapper education course in another state if the department determines that the course has substantially the same content as the course of instruction under the program established under this section.

29.597(7) (7) Proceeds from the sale of skins. The department may sell, either directly or by an agent under supervision of the department, skins that are prepared as a part of the course of instruction under the trapper education program. Any proceeds that the department receives from the sale of these skins shall be credited to the appropriation account under s. 20.370 (1) (Lq).

29.597 History History: 1991 a. 254; 1997 a. 248 ss. 416 to 419, 644; Stats. 1997 s. 29.597; 2005 a. 284, 394; 2011 a. 168.



29.598 Outdoors skills training.

29.598  Outdoors skills training.

29.598(1) (1)  Program coordination. The department and the board of regents of the University of Wisconsin System shall enter into an agreement with an established national organization that provides training to persons who are interested in learning about the outdoor skills needed by women to hunt, fish, camp, canoe and undertake other outdoor recreational activities in order to provide that type of training to interested persons.

29.598(2) (2) Match. No moneys may be paid from the appropriation account under s. 20.370 (1) (mu) for the costs associated with the agreement under sub. (1), unless the organization described in sub. (1) demonstrates that it has contributed an equal amount to pay for those costs. The matching contribution may be in the form of money or in-kind goods or services.

29.598 History History: 1999 a. 9; 2011 a. 32.



29.601 Noxious substances.

29.601  Noxious substances.

29.601(1)(1)  Explosives; stupefactives.

29.601(1)(a)(a) No person may do any of the following:

29.601(1)(a)1. 1. Take, capture or kill fish or game of any variety in any waters of this state by means of dynamite or other explosives or poisonous or stupefying substances or devices.

29.601(1)(a)2. 2. Place in any waters of this state explosives which might cause the destruction of fish or game, except when authorized by the department for the purpose of raising dead bodies, clearing a channel or breaking a log or ice jam.

29.601(1)(a)3. 3. Have in the possession or under the control of the person, upon any waters of this state, any dynamite or other explosives or poisonous or stupefying substances or devices for the purpose of taking, catching or killing fish or game.

29.601(1)(b) (b) Whoever violates this subsection shall be fined not more than $500 or imprisoned for not more than 90 days or both.

29.601(2) (2) Poison. No person may use, set, lay or prepare in any of the waters of this state any poison or any other substance deleterious to fish life.

29.601(3) (3) Deleterious substances.

29.601(3)(a)(a) No person may throw or deposit, or permit to be thrown or deposited, into any waters within the jurisdiction of the state any lime, oil, tar, garbage, refuse, debris, tanbark, ship ballast, stone, sand, except where permitted by s. 30.12 (3) (a) 1., slabs, decayed wood, sawdust, sawmill refuse, planing mill shavings or waste material of any kind, or any acids or chemicals or waste or refuse arising from the manufacture of any article of commerce, or any other substance deleterious to game or fish life.

29.601(3)(b) (b) Paragraph (a) does not apply to authorized drainage and sewage from municipalities and industrial or other wastes discharged from mines or commercial or industrial or ore processing plants or operations, through treatment and disposal facilities installed and operated in accordance with plans submitted to and approved by the department under chs. 281, 285 or 289 to 299 or in compliance with orders of the department. Any order is subject to modification by subsequent orders.

29.601(3)(c) (c)

29.601(3)(c)1.1. Any person violating this subsection shall forfeit not more than $200. Each day of a continuing violation is a separate offense.

29.601(3)(c)2. 2. Any person who intentionally violates this subsection shall be fined not more than $200 or imprisoned not more than 90 days or both.

29.601(4) (4) Use of pesticides. The department of natural resources, after public hearing, may promulgate rules governing the use of any pesticide which it finds is a serious hazard to wild animals other than those it is intended to control, and the making of reports about the pesticide. In promulgating the rules, the department to the extent relevant shall consider the need for pesticides to protect the well-being of the general public. "Pesticide" has the meaning given in s. 94.67.

29.601(5) (5) Exceptions.

29.601(5)(a)(a) This section does not apply to any activities carried out under the direction and supervision of the department of transportation in connection with the construction, reconstruction, maintenance and repair of highways and bridges in accordance with s. 30.2022.

29.601(5)(b) (b)

29.601(5)(b)1.1. This section does not apply to toxicants placed in the waters of a self-contained fish rearing facility or a state or municipal fish hatchery if the toxicants are necessary to the operation of the fish farm or fish hatchery.

29.601(5)(b)2. 2. This section does not apply to toxicants placed in the waters of a preexisting fish rearing facility that is an artificial body of water if the toxicants are necessary to the operation of the fish farm and the department has issued a permit under s. 283.31 for the preexisting fish rearing facility.

29.601 History History: 1971 c. 73; 1975 c. 363, 365; 1977 c. 130; 1981 c. 226 s. 13; 1983 a. 410; 1985 a. 332 s. 251 (1); 1989 a. 335; 1995 a. 227; 1997 a. 27; 1997 a. 248 ss. 448 to 457; Stats. 1997 s. 29.601; 2003 a. 118; 2005 a. 347.

29.601 Cross-reference Cross-reference: See s. 94.709 for prohibition of use of DDT and exceptions to the prohibition.

29.601 Annotation The legislative history and language of sub. (3) indicate that the statute is concerned primarily with the discharge into navigable waters of refuse arising from manufacturing activities and does not attempt to prohibit silting caused by surface water runoff. State v. Deetz, 66 Wis. 2d 1, 224 N.W.2d 407 (1974).

29.601 Annotation A proposed rule prohibiting the use of the chemical 2,4,5-T, unless a permit has been obtained, is within the statutory authority of the DNR under sub. (4). 64 Atty. Gen. 126.

29.601 Annotation Discharging taconite tailings into the waters of Lake Superior was a violation of the Federal Water Pollution Control Act and a common-law nuisance. United States v. Reserve Mining Co. 380 F. Supp. 11.



29.604 Endangered and threatened species protected.

29.604  Endangered and threatened species protected.

29.604(1)(1)  Purpose. The legislature finds that certain wild animals and wild plants are endangered or threatened and are entitled to preservation and protection as a matter of general state concern. The federal endangered species act of 1973 and the Lacey act together provide for the protection of wild animals and wild plants threatened with worldwide extinction by prohibiting the importation of endangered or threatened wild animals and wild plants and by restricting and regulating interstate and foreign commerce in wild animals and wild plants taken in violation of state, federal and foreign laws. The states, however, must also assume their responsibility for conserving these wild animals and wild plants and for restricting the taking, possession, transportation, processing or sale of endangered or threatened wild animals and wild plants within their respective jurisdictions to assure their continued survival and propagation for the aesthetic, recreational and scientific purposes of future generations. The legislature finds that by restricting the taking, possession or marketing of endangered species in this state and by establishing a program for conservation and restoration of these endangered or threatened species, their potential for continued existence will be strengthened. The legislature further finds that the activities of both individual persons and governmental agencies are tending to destroy the few remaining whole plant-animal communities in this state. Since these communities represent the only standard against which the effects of change can be measured, their preservation is of highest importance, and the legislature urges all persons and agencies to fully consider all decisions in this light.

29.604(2) (2) Definitions. For purposes of this section:

29.604(2)(a) (a) "Endangered species" means any species whose continued existence as a viable component of this state's wild animals or wild plants is determined by the department to be in jeopardy on the basis of scientific evidence.

29.604(2)(am) (am) "State agency" means a board, commission, committee, department or office in the state government or the Fox River Navigational System Authority. "State agency" does not include the department of natural resources or the office of the governor.

29.604(2)(b) (b) "Threatened species" means any species of wild animals or wild plants which appears likely, within the foreseeable future, on the basis of scientific evidence to become endangered.

29.604(2)(bn) (bn) "Whole plant-animal community" means a group of species living together in a particular area, time and habitat.

29.604(2)(c) (c) Notwithstanding s. 29.001 (90), "wild animal" means any mammal, fish, wild bird, amphibian, reptile, mollusk, crustacean, or arthropod, or any part, products, egg or offspring thereof, or the dead body or parts thereof.

29.604(2)(d) (d) "Wild plant" means any undomesticated species of the plant kingdom occurring in a natural ecosystem.

29.604(3) (3) Endangered and threatened species list.

29.604(3)(a)(a) The department shall by rule establish an endangered and threatened species list. The list shall consist of 3 parts: wild animals and wild plants on the U.S. list of endangered and threatened foreign species; wild animals and wild plants on the U.S. list of endangered and threatened native species; and a list of endangered and threatened Wisconsin species. Wisconsin endangered species shall be compiled by issuing a proposed list of species approaching statewide extirpation. Wisconsin threatened species shall be compiled by issuing a proposed list of species which appear likely, within the foreseeable future, to become endangered. Issuance of the proposed lists shall be followed by solicitation of comments and public hearing. Wild animals and wild plants shall be considered to be approaching statewide extirpation if the department determines, based upon the best scientific and commercial data available to it, after consultation with other state game directors, federal agencies and other interested persons and organizations, that the continued existence of these wild animals and wild plants in this state is in jeopardy.

29.604(3)(b) (b) The department shall periodically review and, following public hearing, may revise its endangered and threatened species list. A summary report of the scientific data used to support all amendments to the state's endangered and threatened species list shall be maintained by the department.

29.604(3)(c) (c) The department may upon the petition of 3 persons review any listed or unlisted wild animal or wild plant if the persons present scientific evidence to warrant such a review, after which the department may by hearing and rule amend the statewide list.

29.604(4) (4) Prohibition. Except as provided in subs. (6r) and (7m) or as permitted by departmental rule or permit:

29.604(4)(a) (a) No person may take, transport, possess, process or sell within this state any wild animal specified by the department's endangered and threatened species list.

29.604(4)(b) (b) No person may process or sell to another person a wild plant of an endangered or threatened species.

29.604(4)(c) (c) No person may do any of the following to any wild plant of an endangered or threatened species that is on public property or on property that he or she does not own or lease, except in the course of forestry or agricultural practices, in the construction, operation, or maintenance of a utility facility, or as part of bulk sampling activities under s. 295.45:

29.604(4)(c)1. 1. Remove, transport or carry away the wild plant from the place where it is growing.

29.604(4)(c)2. 2. Cut, root up, sever, injure or destroy the wild plant.

29.604(5) (5) Enforcement.

29.604(5)(a)(a)

29.604(5)(a)1.1. Whoever violates sub. (4) (a) shall forfeit not less than $500 nor more than $2,000. In addition, the court shall order the revocation of all hunting approvals issued to the person under this chapter and shall prohibit the issuance of any new hunting approvals under this chapter for one year. Whoever intentionally violates sub. (4) (a) shall be fined not less than $2,000 nor more than $5,000 or imprisoned for not more than 9 months or both. In addition, the court shall order the revocation of all hunting approvals issued to the person under this chapter and shall prohibit the issuance of any new hunting approvals under this chapter for 3 years.

29.604(5)(a)2. 2. Whoever violates sub. (4) (b) or (c) shall forfeit not more than $1,000. Whoever intentionally violates sub. (4) (b) or (c) shall be fined not more than $1,000 or imprisoned for not more than 9 months or both.

29.604(5)(b) (b) Any officer employed and authorized by the department, or any police officer of this state or of any municipality or county within this state, shall have the authority to execute a warrant to search for and seize any goods, business records, merchandise or wild animal or wild plant taken, employed, used or possessed in violation of this section. Any such officer or agent may, without a warrant arrest any person whom the officer or agent has probable cause to believe is violating this section in his or her presence or view. An officer or agent who has made an arrest of a person in connection with any violation under this section may search the person or business records at the time of arrest and seize any wild animals and wild plants, records, or property taken, used or employed in connection with any violation.

29.604(5)(c) (c) Goods, merchandise, wild animals, wild plants or records seized under par. (b) shall be held by an officer or agent of the department pending disposition of court proceedings and shall be forfeited to the state for destruction or disposition as the department determines to be appropriate. Prior to forfeiture, the department may direct the transfer of wild animals or wild plants so seized to a qualified zoological, educational or scientific institution or qualified private propagator for safekeeping with costs assessable to the defendant.

29.604(6) (6) Permits.

29.604(6)(a)(a) The department shall issue a permit, under such terms and conditions as it may prescribe by rule, authorizing the taking, exportation, transportation or possession of any wild animal or wild plant on the list of endangered and threatened species for zoological, educational or scientific purposes, for propagation of such wild animals and wild plants in captivity for preservation purposes, unless such exportation, possession, transportation or taking is prohibited by any federal law or regulation, or any other law of this state.

29.604(6)(b) (b) Any endangered species of wild animal or wild plant which enters the state from another state or from a point outside the territorial limits of the United States and which is being transported to a point within or beyond the state may enter the state and be transported without restriction in accordance with the terms of any federal permit or permit issued under the laws or regulations of another state.

29.604(6)(c) (c) Possession, sale or transportation within this state of any endangered species on the U.S. list of endangered and threatened foreign species shall not require a state permit under par. (a).

29.604(6m) (6m) Incidental takings; permits.

29.604(6m)(a)(a) In this subsection and sub. (6r), "taking" means an activity prohibited under sub. (4) (a), (b) or (c).

29.604(6m)(b) (b) The department may issue a permit, under such terms and conditions as it may prescribe, authorizing a taking that otherwise is prohibited by this section if the taking is not for the purpose of, but will be only incidental to, the carrying out of an otherwise lawful activity.

29.604(6m)(c) (c) The department may not issue a permit under this subsection unless an applicant for the permit submits to the department a conservation plan and an implementing agreement. The conservation plan shall include all of the following:

29.604(6m)(c)1. 1. A description of the impact that will likely occur as a result of the taking of an endangered species or threatened species that is specified on the department's endangered and threatened species list.

29.604(6m)(c)2. 2. The steps that the parties specified under par. (d) will take to minimize and mitigate the impact that the endangered species or the threatened species will suffer.

29.604(6m)(c)3. 3. A description of the funding that the parties specified under par. (d) will have available to implement the steps specified under subd. 2.

29.604(6m)(c)4. 4. A description of the alternative actions to the taking that the parties in par. (d) have considered and the reasons that these alternatives will not be utilized.

29.604(6m)(c)5. 5. Any other measures that the department may determine to be necessary or appropriate.

29.604(6m)(d) (d) The implementing agreement required under par. (c) shall specifically name, and describe the obligations and responsibilities of, all the parties that will be involved in the taking as authorized by the permit.

29.604(6m)(e) (e) Upon receipt of an application for a permit and the accompanying conservation plan and implementing agreement for a proposed taking, the department shall publicize the application by announcing the application receipt and by giving a brief description of the proposed taking. The department publicity shall be distributed to the news media in the vicinity of the proposed taking and to the official state newspaper designated under s. 985.04. The department shall, by rule, establish a list of organizations, including nonprofit conservation groups, that have a professional, scientific or academic interest in endangered species or in threatened species. The department shall give notification of proposed takings under this subsection to these organizations. The department shall establish a procedure for receipt of public comment on the proposed taking.

29.604(6m)(f) (f) After having considered the public comment received on the proposed taking, the department shall issue the permit if the department finds, based on the permit application, the conservation plan and the implementing agreement, the taking will meet all of the following requirements:

29.604(6m)(f)1. 1. The taking will not be the purpose of, but will be only incidental to, the carrying out of a lawful activity.

29.604(6m)(f)2. 2. The parties specified under par. (d) will, to the maximum extent practicable, minimize and mitigate the impact caused by the taking.

29.604(6m)(f)3. 3. The parties specified under par. (d) will ensure that adequate funding for the conservation plan will be provided.

29.604(6m)(f)4. 4. The taking will not appreciably reduce the likelihood of the survival or recovery of the endangered species or threatened species within the state, the whole plant-animal community of which it is a part or the habitat that is critical to its existence.

29.604(6m)(f)5. 5. Any measures required under par. (c) 5. will be met.

29.604(6m)(g) (g) The department may require that a party specified under par. (d) make additional assurances that the requirements under par. (f) 1. to 5. will be met before issuing a permit under par. (f).

29.604(6m)(h) (h) The department shall impose on the permit any terms or conditions that the department finds necessary to ensure that the requirements under par. (f) 1. to 5. will be met. These terms or conditions may include reporting and monitoring requirements. These terms or conditions are modifiable only as provided under par. (hm).

29.604(6m)(hm) (hm) The terms or conditions of a permit shall be modified if one of the following applies:

29.604(6m)(hm)1. 1. The modification is expressly provided in the conservation plan, implementing agreement or permit.

29.604(6m)(hm)2. 2. The permittee requests the modification.

29.604(6m)(hm)3. 3. Just cause exists based upon a written finding of necessity by the secretary.

29.604(6m)(hr) (hr) A finding of necessity under par. (hm) 3. by the secretary shall be a final decision not subject to review under subch. III of ch. 227.

29.604(6m)(i) (i) The department shall revoke a permit issued under this subsection if it finds that a party specified under par. (d) fails to comply with the terms and conditions of the permit.

29.604(6m)(j) (j) A permit issued by the department is not required if a federal permit under 16 USC 1539 has been issued and if the federal fish and wildlife service consulted with the department in the process of determining whether to issue the federal permit.

29.604(6m)(k) (k) Paragraphs (b) to (j) do not apply to activities by a state agency or by the department under sub. (6r).

29.604(6r) (6r) Agency activities.

29.604(6r)(a)(a) A state agency shall notify the department at the earliest opportunity of the location, nature and extent of a proposed activity that the state agency may conduct, approve or fund and that may affect an endangered species or threatened species. The department may allow the taking of an endangered species or threatened species if all of the following apply:

29.604(6r)(a)1. 1. The activity is accomplished in accordance with interagency consultation procedures established by the department and the state agency for the purpose of minimizing any adverse effect on the endangered species or threatened species.

29.604(6r)(a)2. 2. The activity is not likely to jeopardize the continued existence and recovery of the endangered species or threatened species, or the whole plant-animal community of which it is a part, within this state and the activity is not likely to result in the destruction or adverse modification of a habitat that is critical to the continued existence of the endangered species or the threatened species within the state, as determined by the department under par. (b).

29.604(6r)(a)3. 3. The benefit to public health, safety or welfare justifies the activity.

29.604(6r)(b) (b) For purposes of par. (a) 2., the department shall determine whether a habitat is critical to the continued existence of an endangered species or threatened species by considering the endangered species' or threatened species' global and state element ranking as defined by the methodology used by the natural heritage inventory program.

29.604(6r)(bn) (bn) The department may allow an activity by the department itself that results in the taking of an endangered species or threatened species if the activity is accomplished with procedures established by the department for the purpose of minimizing any adverse effect on the endangered species or threatened species and if pars. (a) 2. and 3. and (b) apply.

29.604(6r)(c) (c) The department shall notify the state agency if the department determines that there is reasonable cause for the department to determine that an activity by the state agency is not being carried out in compliance with this subsection or with any environmental protection requirements developed through interagency consultation procedures. If the secretary of natural resources and the head, as defined in s. 15.01 (8), of the state agency are unable to agree upon methods or time schedules to be used to correct the alleged noncompliance, the department may bring any action or initiate any other proceedings to enforce compliance with this subsection.

29.604(6r)(d) (d) The department and the state agency shall exchange information and cooperate in the planning and implementation of any activity relating to the taking of any endangered species or threatened species in order to alleviate, to the maximum extent practicable under the circumstances, any potential adverse effect on the endangered species or the threatened species.

29.604(6r)(e) (e)

29.604(6r)(e)1.1. Except as provided in subd. 2., cooperation between the department and the state agency under par. (d) shall include conducting reasonable surveys and reasonable biological assessments as determined by the department.

29.604(6r)(e)2. 2. Subdivision 1. does not apply if the department states in writing that it has data that is sufficient to make a determination that the proposed taking will not reduce the likelihood of the survival or recovery of the endangered species or threatened species within the state, the whole plant-animal community of which it is a part or the habitat that is critical to its existence.

29.604(6r)(em) (em)

29.604(6r)(em)1.1. Before allowing the taking of an endangered species or threatened species under this subsection, the department shall give notice of the proposed activity to the news media throughout the state and to any person who wants to receive notification of proposed takings under this subsection and who has so informed the department in writing. The department shall transmit the notice at least 30 days before allowing the taking except as provided in subd. 2.

29.604(6r)(em)2. 2. If the department determines that it cannot comply with the 30-day time limit in subd. 1., the department shall transmit the notice as far in advance as is practicable before allowing the taking.

29.604(6r)(f) (f) In addition to any requirements under s. 1.11, the department may give public notice of and hold public hearings on the activities of state agencies or the department under this subsection.

29.604(7) (7) Conservation.

29.604(7)(a)(a) The department shall conduct research on the endangered and threatened species of this state and shall implement programs directed at conserving, protecting, restoring and propagating selected state-endangered and threatened species to the maximum extent practicable.

29.604(7)(b) (b) The department may enter into agreements with federal agencies, other states, political subdivisions of this state or private persons with respect to programs designed to conserve endangered or threatened species of wild animals or wild plants. Agreements with private persons under this paragraph may include providing for the movement of an endangered or threatened species to another appropriate habitat, preferably to a habitat located on state-owned or state-leased land.

29.604(7m) (7m) Bulk sampling activities. A person may take, transport, or possess a wild animal on the department's endangered and threatened species list without a permit under this section if the person avoids and minimizes adverse impacts to the wild animal to the extent practicable, if the taking, transporting, or possession does not result in wounding or killing the wild animal, and if the person takes, transports, or possesses the wild animal for the purpose of bulk sampling activities under s. 295.45.

29.604(8) (8) Exemptions. This section does not apply to zoological societies or municipal zoos, or to their officers or employees.

29.604 History History: 1971 c. 275; 1975 c. 365; 1977 c. 370; 1979 c. 110, 355; 1985 a. 182; 1987 a. 183; 1989 a. 296; 1995 a. 296; 1997 a. 248 s. 508; Stats. 1997 s. 29.604; 2001 a. 16; 2013 a. 1; s. 35.17 correction in (4) (intro.).

29.604 Annotation This section does not form a basis for seeking injunctive relief against the proposed relocation of a county highway. Robinson v. Kunach, 76 Wis. 2d 436, 251 N.W.2d 449 (1977).

29.604 Annotation DNR refusal to engage in rulemaking to add bobcats to the endangered species list was proper when the scientific evidence presented was inconclusive. Barnes v. DNR, 184 Wis. 2d 645, 560 N.W.2d 730 (1994).

29.604 Annotation The effect and constitutionality of the law broadening endangered species protection to include threatened species is discussed. 68 Atty. Gen. 9.

29.604 Annotation Sub. (4) applies to state-listed endangered and threatened plants growing on public property. OAG 3-00.



29.605 Sporting heritage grants.

29.605  Sporting heritage grants.

29.605(1) (1)

29.605(1)(a)(a) The department shall provide one grant during each fiscal biennium to a nonprofit organization to provide education to persons who engage in hunting, fishing, and trapping, to establish and operate programs to recruit persons to engage in these activities, and to encourage continued engagement in these activities.

29.605(1)(b) (b) During fiscal biennium 2013-15, the department shall provide a grant under par. (a) in the amount of $500,000. The department shall provide $200,000 of the grant in fiscal year 2013-14 from the appropriation under s. 20.370 (1) (ma). The department shall provide the remaining $300,000 of the grant in fiscal year 2014-15.

29.605(1)(c) (c) During fiscal biennium 2015-17, and during each fiscal biennium thereafter, the department shall provide a grant under par. (a) in the amount of $450,000.

29.605(2) (2) A nonprofit organization is eligible to receive a grant under sub. (1) if it meets all of the following requirements:

29.605(2)(a) (a) It has a principal place of business in this state.

29.605(2)(am) (am) It has a relationship with a nationally recognized organization that provides proven and successful firearms safety education and is able to use that relationship to host shooting events.

29.605(2)(b) (b) It teaches courses on firearm safety and training, shooting skills, and outdoor education and uses a nationally recognized curriculum to teach those courses.

29.605(2)(c) (c) It has a relationship with a nationally recognized shooting expert.

29.605(2)(d) (d) It is able to provide mentors for new hunters by recruiting volunteers and maintaining a database of volunteers.

29.605(2)(e) (e) It is not an affiliate of a national federation or organization.

29.605(2)(f) (f) It is able to ensure the maintenance or improvement of this state's position among all of the states in the areas of outdoor sporting heritage and recruitment by providing sporting education and programming to persons throughout this state.

29.605(2)(g) (g) Beginning with grants awarded during fiscal biennium 2015-17, it contributes $150,000 in funds to be used with a grant awarded under this section.

29.605(3) (3) A nonprofit organization that receives a grant under sub. (1) shall use the grant to provide programs and education designed to preserve and protect this state's hunting, fishing, trapping, and shooting traditions.

29.605(4) (4) During fiscal biennium 2015-17, and during each fiscal biennium thereafter, the department shall award a grant under this section not later than 30 days after the biennial budget bill for that fiscal biennium is enacted.

29.605 History History: 2013 a. 20.



29.607 Wild rice.

29.607  Wild rice.

29.607(1)(1)  Title to wild rice.

29.607(1)(a)(a) The legal title to all wild rice growing in any lake of the state, whether meandered or not, is vested in the state for the purpose of regulating harvest, use, disposition and conservation of wild rice.

29.607(1)(b) (b) The legal title to wild rice taken or reduced to possession in violation of this chapter remains in the state. Title to wild rice lawfully acquired is subject to the condition that upon the violation of this section by the holder of title to the wild rice, the title shall revert, as a result of the violation, to the state.

29.607(2) (2) Powers of the department.

29.607(2)(a)(a) The secretary may designate the opening date for harvesting wild rice in any navigable lake or stream by posting notice of the opening date on the shores of and at places of public access to the lake at least 24 hours before the opening date, unless the department promulgates by rule a different time period required for notice. Posting is sufficient notice of the opening date and no other publication is required.

29.607(2)(b) (b) The department shall obtain the advice and recommendations of the tribal council before promulgating any rules governing the harvest, use and disposition of wild rice growing within the bounds of an Indian reservation.

29.607(3) (3) License required; exceptions; wild rice identification card. Every person over the age of 16 and under the age of 65 shall obtain the appropriate wild rice license to harvest or deal in wild rice but no license to harvest is required of the members of the immediate family of a licensee or of a recipient of old-age assistance or members of their immediate families. The department, subject to s. 29.024 (2g) and (2r), shall issue a wild rice identification card to each member of a licensee's immediate family, to a recipient of old-age assistance and to each member of the recipient's family. The term "immediate family" includes husband and wife and minor children having their abode and domicile with the parent or legal guardian.

29.607(4) (4) Licenses.

29.607(4)(a)(a) Wild rice harvest license. No wild rice harvest license is required of helpers of a licensee who participate only in shore operations. Wild rice harvest licenses may be issued only to residents.

29.607(4)(b) (b) Wild rice dealer license. A wild rice dealer license is required to buy wild rice within the state for resale to anyone except consumers, or to sell wild rice imported from outside of the state to anyone within the state except consumers, or to process wild rice not harvested by the processor himself or herself for resale by the processor to any other person. The license is required to be a class D wild rice dealer license if the amount of wild rice bought, sold or processed by the licensee within the year covered by the license exceeds 50,000 pounds. The license is required to be a class C wild rice dealer license if this amount exceeds 25,000 pounds but does not exceed 50,000 pounds. The license is required to be a class B wild rice dealer license if this amount exceeds 5,000 pounds but does not exceed 25,000 pounds. The license is required to be a class A wild rice dealer license if this amount does not exceed 5,000 pounds. For the purposes of this section, 2.5 pounds of raw rice is equivalent to one pound of processed rice.

29.607(5) (5) Records and reports. Each wild rice dealer shall keep a record in the form required by the department of all wild rice bought, sold or processed by the dealer during the period covered by the dealer's license showing the date of each transaction, the names and addresses of all other parties to the transaction, and the amount of wild rice involved, whether raw or processed. The record shall be open for inspection by the department at all reasonable times. All licensed wild rice dealers shall file reports on their operations as wild rice dealers as required by the department.

29.607(6) (6) Private waters.

29.607(6)(a)(a) Nothing in this section shall be construed as giving this state or the department the right to control, regulate, manage or harvest wild rice growing on privately owned beds of flowages or ponds.

29.607(6)(b) (b) No person may use or cause to be used any mechanical device of any nature in the harvesting or gathering of wild rice.

29.607(7) (7) Penalties. Any person violating this section shall be punished pursuant to s. 29.971 (2) and (12).

29.607 History History: 1975 c. 365 s. 62; 1979 c. 110; 1979 c. 190 s. 4; 1981 c. 243 s. 7; 1983 a. 27; 1985 a. 332 s. 251 (3); 1987 a. 27; 1991 a. 316; 1995 a. 27; 1997 a. 191, 237; 1997 a. 248 s. 594; Stats. 1997 s. 29.607; 1999 a. 32.



29.611 Wild ginseng.

29.611  Wild ginseng.

29.611(1)(1)  Definitions. In this section:

29.611(1)(a) (a) "Dealer" means a person who purchases for purposes of resale at least 8 ounces of wild ginseng in a license year.

29.611(1)(am) (am) "License year" means the period beginning on July 1 of a given year and ending on the following June 30.

29.611(1)(b) (b) "Wild ginseng" means an unprocessed plant, dry root or live root of the species Panax quinquefolius that is not grown or nurtured by a person.

29.611(2) (2) Cutting. No person may, between November 1 and the following September 1, cut, root up, gather or destroy wild ginseng.

29.611(3) (3) Evidence. The purchase or sale of wild green ginseng between November 1 and the following September 1 is prima facie evidence of a violation of this section.

29.611(4) (4) Purchase with knowledge. No person may purchase wild ginseng if the person knows the ginseng was cut, rooted up or gathered between November 1 and the following September 1. No dealer may purchase wild ginseng if any of the following applies:

29.611(4)(a) (a) The dealer fails to inspect the vendor's wild ginseng harvest license or wild ginseng dealer license.

29.611(4)(b) (b) The dealer knows that the vendor has violated this section.

29.611(5) (5) Evidence. In any prosecution under this section proof that any wild ginseng which was purchased had been illegally obtained by the vendor is prima facie evidence of a violation of this section by the purchaser.

29.611(6) (6) Wild ginseng harvest license.

29.611(6)(a)(a) Requirement. No person may cut, root up, gather or destroy wild ginseng unless the person has a valid wild ginseng harvest license issued by the department. The department shall promulgate rules for issuing wild ginseng harvest licenses. The department may promulgate rules on the quantity of wild ginseng that each person may harvest and restrictions on areas where wild ginseng may be harvested and on the methods which may be used to harvest wild ginseng.

29.611(6)(b) (b) Exception. Paragraph (a) does not apply to a person who cuts, roots up, gathers or destroys wild ginseng growing on the person's own land if the ginseng is not sold.

29.611(7) (7) Wild ginseng dealer licenses.

29.611(7)(a)(a) License required. No resident may act as a dealer in this state unless he or she has one of the following valid wild ginseng dealer licenses issued by the department:

29.611(7)(a)1. 1. A class A resident wild ginseng dealer license authorizes the purchase for purposes of resale of not more than 100 pounds dry weight of wild ginseng in a license year.

29.611(7)(a)2. 2. A class B resident wild ginseng dealer license authorizes the purchase for purposes of resale of not more than 1,000 pounds dry weight of wild ginseng in a license year.

29.611(7)(a)3. 3. A class C resident wild ginseng dealer license authorizes the purchase for purposes of resale of any amount of wild ginseng in a license year.

29.611(7)(b) (b) Nonresident wild ginseng dealer license. A person who is not a resident may not act as a dealer in this state unless he or she has a valid nonresident wild ginseng dealer license issued by the department.

29.611(7)(c) (c) Rules. The department may establish by rule the procedure for issuing wild ginseng dealer licenses.

29.611(8) (8) Shipment and certification of origin of wild ginseng.

29.611(8)(a)(a) Wild ginseng originating in this state. No person may ship out of this state wild ginseng that originates in this state unless the wild ginseng is accompanied by a valid certificate of origin issued under this subsection.

29.611(8)(bn) (bn) Wild ginseng originating in another state.

29.611(8)(bn)1.1. No person may ship out of this state to a foreign country wild ginseng that originates in another state unless the wild ginseng is accompanied by a valid certificate of origin issued by that other state. No person may ship out of this state wild ginseng that originates in another state under a certificate of origin issued under this subsection.

29.611(8)(bn)2. 2. No resident may purchase for purposes of resale wild ginseng that originates in another state unless the wild ginseng is accompanied by a valid certificate of origin from the other state.

29.611(8)(bn)3. 3. If a dealer who is a resident receives wild ginseng that originated in another state and if a certificate of origin issued by that state does not accompany the wild ginseng, the dealer shall return the wild ginseng to the sender within 30 days after its receipt.

29.611(8)(c) (c) Issuance of certificates. The department shall promulgate a rule establishing the procedure for issuing certificates of origin. The department may issue certificates of origin only to a person who has a valid wild ginseng harvest license or a valid wild ginseng dealer license.

29.611(8)(d) (d) Effective period; cancellations; return. Unless canceled, a certificate of origin is valid for the period indicated on the certificate's face. The department may cancel a certificate of origin at any time.

29.611(8)(e) (e) Validity. A certificate of origin is valid only if it has not expired or been canceled by the department, is fully completed and contains no false information. A certificate of origin issued under this subsection is valid only for wild ginseng originating in this state.

29.611(8)(f) (f) Prohibitions. No person may use an expired or canceled certificate of origin, falsify information on a certificate of origin, maintain false records of certificates of origin or fail to maintain records or comply with rules promulgated by the department concerning certificates of origin.

29.611(9) (9) Records; reports; inspections.

29.611(9)(a)(a) Purchases. A dealer shall maintain records of the quantity purchased, the name and wild ginseng license number of the vendor and other information required by the department.

29.611(9)(b) (b) Sales and shipments. A dealer shall maintain records required under this section and shall keep records and reports of sales, shipments and transactions as required by the department.

29.611(9)(c) (c) Records; retention. A dealer shall retain records required under this section for 3 years after the date of the transaction recorded.

29.611(9)(d) (d) Submission of records. A dealer shall submit records required under this section or legible copies of those records to the department within 10 days after the department requests submission of those records by mailing a request to the dealer at the address listed on the wild ginseng dealer license application.

29.611(9)(e) (e) Reports. A dealer shall submit reports required by the department under this section upon request.

29.611(9)(f) (f) Inspections. Upon request, a dealer shall make all records required under this section and all of the inventory of wild ginseng under the dealer's control available to the department for inspection.

29.611(9)(g) (g) Confidentiality.

29.611(9)(g)1.1. Notwithstanding s. 19.21, wild ginseng harvest license and wild ginseng dealer license records, records required under sub. (7) or this subsection and reports required under this subsection which relate to transactions in ginseng dry root are not public records and shall not be released or used by the department for any purpose except investigation and enforcement of this section.

29.611(9)(g)2. 2. All records and reports which relate to transactions in wild ginseng live root and seed shall be open to public inspection under subch. II of ch. 19.

29.611(10) (10) Suspension; revocation.

29.611(10)(a)(a) Suspension. The department may suspend the wild ginseng harvest license or the wild ginseng dealer license of a person who violates this section subject to a subsequent right to a hearing before the department. In order to obtain a hearing, a person is required to file a request with the department within 30 days after receipt of the notice of suspension. The filing of a request for a hearing does not stay the suspension pending the hearing.

29.611(10)(b) (b) Revocation. The department may revoke the wild ginseng harvest license or the wild ginseng dealer license of a person who violates this section and may refuse to issue any new license under this section for a period of not more than 3 years. The department shall revoke the wild ginseng harvest license or wild ginseng dealer license of a person who violates this section within 3 years after his or her license was revoked or suspended for a previous violation and shall refuse to issue any new license under this section for a period of not less than one year nor more than 3 years.

29.611(11) (11) Penalty. A person who violates this section shall forfeit not more than $500. A person who violates this section within 3 years after conviction for a previous violation of this section shall forfeit not more than $1,000.

29.611 History History: 1975 c. 394 s. 15; 1975 c. 421; Stats. 1975 s. 29.547; 1979 c. 157; 1983 a. 27; 1985 a. 29; 1985 a. 332 s. 251 (1); 1987 a. 27; 1989 a. 359; 1995 a. 27; 1997 a. 248 s. 595; Stats. 1997 s. 29.611.



29.614 Scientific collector permit.

29.614  Scientific collector permit.

29.614(1) (1) Application for a scientific collector permit shall be submitted to the department. The department may issue a scientific collector permit if the department determines that the applicant is a natural person and is engaged in a bona fide program leading to increased, useful scientific knowledge.

29.614(2) (2) A scientific collector permit shall state the name and address of the permittee, the date of issuance, the purposes for which it is issued, the type, species and number of specimens authorized to be collected or salvaged, the area and period of time in which the specimens may be collected or salvaged, the place where the specimens may be kept and other conditions and limitations that the department requires. A scientific collector permit is not transferable.

29.614(3) (3) A scientific collector permit authorizes the permittee to collect or salvage from the wild, for scientific purposes only, live fish and the nests and carcasses of any wild animals specified in the permit subject to the conditions and limitations specified in the permit and the rules of the department. The permittee may use the specimens for the scientific purposes for which collected or salvaged and may transport them or cause them to be transported by common carrier. Possession of these specimens may not be transferred to any other person, except that these specimens may be exchanged for other specimens for scientific purposes. A scientific collector permit may authorize the use of net guns and tranquilizer guns for activities related to the purposes for which the permit is issued. Any person who is convicted of violating this chapter shall forfeit the person's permit and the permit is thereby revoked, in addition to all other penalties. Any person so convicted is not eligible for a permit under this section for one year following the conviction.

29.614 History History: 1997 a. 248; 2001 a. 56.



29.617 Public hunting and fishing grounds.

29.617  Public hunting and fishing grounds. The department may acquire, lease, develop and maintain public hunting and fishing grounds. The department may agree to adjust and pay damages arising from the operation of public hunting or fishing grounds.

29.617 History History: 1979 c. 34 s. 730; 1997 a. 248 s. 598; Stats. 1997 s. 29.617.



29.621 Wildlife refuges.

29.621  Wildlife refuges.

29.621(1)(1)  Establishment. The owner of contiguous land comprising in the aggregate not less than 160 acres located outside the limits of any city or village may apply to the department for the establishment of the land as a wildlife refuge. If the department determines that the establishment of the land as a wildlife refuge will promote the conservation of species or varieties native to this state, it may by order establish the land as a wildlife refuge.

29.621(2) (2) Signs. Within 30 days after the date of the order the owner of the land shall post signs or notices as required and furnished by the department, designating the refuge.

29.621(3) (3) Publication. The order is not effective until at least 30 days after issuance and until the department has caused to be published a class 3 notice, under ch. 985, in the county containing the land. The land shall remain a wildlife refuge for not less than 5 years.

29.621(4) (4) Protection. Except as provided in s. 29.091 (1), no owner of a wildlife refuge, and no other person, may hunt or trap within the boundaries of any wildlife refuge or have in his or her possession or under his or her control in the wildlife refuge a gun, firearm, bow or crossbow, unless the gun or firearm is unloaded, the bow or crossbow is unstrung and the gun, firearm, bow or crossbow is enclosed within a carrying case. This subsection, as it relates to the possession or control of a loaded or unencased firearm, does not apply to any of the following:

29.621(4)(a) (a) A person who is employed in this state by a public agency as a law enforcement officer and to whom s. 941.23 (1) (g) 2. to 5. and (2) (b) 1. to 3. applies.

29.621(4)(b) (b) A qualified out-of-state law enforcement officer, as defined in s. 941.23 (1) (g), to whom s. 941.23 (2) (b) 1. to 3. applies.

29.621(4)(c) (c) A former officer, as defined in s. 941.23 (1) (c), to whom s. 941.23 (2) (c) 1. to 7. applies.

29.621(4)(d) (d) A licensee, as defined in s. 175.60 (1) (d), or an out-of-state licensee, as defined in s. 175.60 (1) (g), if the gun or firearm is a handgun, as defined in s. 175.60 (1) (bm).

29.621(5) (5) Animals procured by department. The department may place wild animals within any wildlife refuge, for the purpose of propagation.

29.621(6) (6) Injurious animals. Nothing in this section may prohibit, prevent, or interfere with the department in the destruction of injurious animals.

29.621 History History: 1971 c. 42; 1989 a. 214; 1997 a. 248 s. 608; Stats. 1997 s. 29.621; 2011 a. 35.



29.624 Senior citizen recreation card.

29.624  Senior citizen recreation card.

29.624(1) (1) A senior citizen recreation card entitles the holder to exercise all of the combined rights and privileges conferred by a resident small game hunting license, a wild turkey hunting license, a wild turkey hunting stamp and a resident fishing license, subject to all duties, conditions, limitations and restrictions of the licenses and stamp. A person may operate any motor vehicle, except a motor bus, as defined in s. 340.01 (31), subject to the admission requirements under s. 27.01 (7) in any vehicle admission area under s. 27.01 (7) without having an admission receipt affixed to the vehicle or otherwise displayed and without paying a fee if the vehicle has as an occupant a card holder who can present the card upon demand in the vehicle admission area. The card permits a card holder to enter Heritage Hill state park or a state trail without paying an admission fee.

29.624(2) (2) Except as provided in this section, possession of a senior citizen recreation card shall not entitle the holder to obtain any other privileges or services for free if the privileges or services may be obtained only through payment of a fee.

29.624(3) (3) The department shall allocate the proceeds from senior citizen recreation card sales among the various affected programs at its discretion.

29.624(4) (4) The department may not issue a senior citizen recreation card after December 31, 1991.

29.624 History History: 1997 a. 248 ss. 189 to 192; Stats. 1997 s. 29.624.



29.627 Domestic fur-bearing animal farms.

29.627  Domestic fur-bearing animal farms. The breeding, raising and producing in captivity, and the marketing, by the producer, of foxes, fitch, nutria, marten, fisher, mink, chinchilla, rabbit or caracul, as live animals, or as animal pelts or carcasses shall be considered an agricultural pursuit, and all such animals so raised in captivity shall be considered domestic animals, subject to all the laws of the state with reference to possession, ownership and taxation as are at any time applicable to domestic animals. All persons engaged in the foregoing activities are farmers and engaged in farming for all statutory purposes.

29.627 History History: 1997 a. 248 s. 630; Stats. 1997 s. 29.873; 2001 a. 56 s. 86; Stats. 2001 s. 29.627.



29.701 Propagation of fish; protected wild animals.

29.701  Propagation of fish; protected wild animals.

29.701(1)(1) Nothing in this chapter concerning the protection of wild animals applies to any of the following:

29.701(1)(a) (a) The operation of state fish hatcheries.

29.701(1)(b) (b) The removal of fish which have died from natural causes or the removal of detrimental or rough fish by or as authorized by the department.

29.701(1)(c) (c) The propagation or transportation, collecting and transplanting of fish by the department.

29.701(1)(d) (d) The transportation of fish into or through this state or out of it by the commissioners of fisheries of other states or of the United States.

29.701(1)(e) (e) The transportation and sale of farm-raised fish.

29.701(2) (2) The department may not furnish fish from state hatcheries to private ponds, private clubs, corporations or preserves, and may not introduce, stock or plant them in waters where the general public is not allowed the rights and privileges enjoyed by any individual.

29.701(3) (3) An operator of a fish farm, or an employee of the operator, may capture turtles that are on the fish farm, transport them to different locations and release them into the wild.

29.701 History History: 1997 a. 27, 237; 1997 a. 248 s. 554; Stats. 1997 s. 29.701.

29.701 Annotation Under ss. 29.50 [now s. 29.701] and 30.77, the department may refuse to stock waters where public access is inadequate. 68 Atty. Gen. 233.



29.705 Propagation of fish; removal of fish.

29.705  Propagation of fish; removal of fish.

29.705(1) (1)  Transplantation of fish. The department may take or authorize to be taken fish at any time of the year from any waters of the state for stocking other waters or for the purpose of securing eggs for propagation. These fish or eggs may be taken only under a permit issued by the department and only in the presence of an employee or agent of the department. The permit shall specify the kinds of fish that may be taken and the manner in which they may be taken.

29.705(2) (2) Furnishing fish; access to stocked waters.

29.705(2)(a)(a) The department may not furnish fish from state hatcheries to private ponds, private clubs, corporations or preserves.

29.705(2)(b) (b) The department may not plant fish from state hatcheries in waters where the general public is not allowed the rights and privileges enjoyed by any individual.

29.705(3) (3) Delivery of fish eggs. Any person fishing in any waters of this state shall deliver, on demand, to the department or its agent any fish for the purpose of being stripped of their eggs and milt. The department or its agent shall, immediately after having stripped the fish, return them to the person from whom received. The department or its agent may enter any boats, docks, grounds or other places where the fish may be, for the purpose of stripping them while alive, and the person possessing the fish shall render any assistance that may be necessary to expedite the work of mixing the eggs and milt for proper impregnation.

29.705(4) (4) Destruction of fish eggs or fish.

29.705(4)(a)(a) The department may seize or destroy, or both, any fish, or any fish eggs, found to be infected with any disease organisms as are designated by the department.

29.705(4)(b) (b) Paragraph (a) does not authorize the department of natural resources to remove fish or fish eggs from a self-contained fish rearing facility or from a preexisting fish rearing facility that is an artificial body of water unless the department of agriculture, trade and consumer protection has requested that the department of natural resources remove the fish or fish eggs to address a problem affecting fish health.

29.705(5) (5) Removal of fish eggs or fish from state. No person may remove any fish eggs or live fish from this state except as authorized by law or pursuant to a permit issued by the department. This subsection does not apply to farm-raised fish or eggs from farm-raised fish.

29.705(6) (6) Fishing for propagation purposes. For the purposes of catching wild fish from the public waters for purposes of artificial propagation or for introduction, stocking or planting in fish farms, no person may take or have possession or control of any kind of fish unless par. (a) or (b) applies:

29.705(6)(a) (a) The person has the approvals required under this chapter to take, possess or control that kind of fish.

29.705(6)(b) (b) The person has been otherwise authorized by the department to take, possess or control that kind of fish.

29.705 History History: 1997 a. 248 ss. 557, 563 to 570, 700.



29.709 State fish hatcheries.

29.709  State fish hatcheries. The department may operate state fish hatcheries and may do all of the following:

29.709(1) (1) Breed and propagate fish of such species and varieties as it determines to be of value.

29.709(2) (2) Distribute information regarding the propagation and conservation of fish.

29.709(3) (3) Manage the state fish hatcheries and all other property held by the state for the propagation of fish.

29.709(4) (4) Subject to s. 95.60, receive from any person all fish eggs or fish donated to the state or purchased, and procure, receive, exchange, distribute and dispose of fish eggs and fish.

29.709 History History: 1997 a. 248 ss. 558, 559, 561.



29.713 Trespass to state fish hatchery.

29.713  Trespass to state fish hatchery. Whoever does any of the following without proper authority shall be subject to the penalties under s. 29.971 (1):

29.713(1) (1) Enters upon the grounds of a state fish hatchery for the purpose of killing or taking fish.

29.713(2) (2) Kills or takes fish from any waters or grounds of a state fish hatchery.

29.713(3) (3) Injures any fish, or interferes harmfully with the ponds, streams, troughs or other property of a state fish hatchery.

29.713 History History: 1975 c. 365; 1985 a. 29; 1997 a. 248 s. 580; Stats. 1997 s. 29.713.



29.717 Trespass on riparian land.

29.717  Trespass on riparian land. In an action against a person for damages sustained from trespassing on lands bordering streams stocked by the consent of the owner of the lands, with fish received from a state hatchery, where the damage exceeds $2, the trespasser is liable for double the amount of the damage and all of the taxable costs; and where the damage is $2 or less the trespasser shall be liable for the amount of the damage and costs not to exceed the amount of the damage.

29.717 History History: 1997 a. 248 s. 682; Stats. 1997 s. 29.717.



29.733 Natural waters used in fish farms.

29.733  Natural waters used in fish farms.

29.733(1) (1) No person may use a natural body of water as a fish farm or as part of a fish farm unless all of the following apply:

29.733(1)(a) (a) The land that is riparian to the body of water is owned, leased or controlled by the owners of the fish farm.

29.733(1)(b) (b) None of the owners of the fish farm or of the riparian land provides access to the body of water to the public by means of an easement or other right-of-way or by means of a business open to the public, except that the owners of the fish farm may allow fishing by the public for a fee.

29.733(1)(c) (c) The body of water is one of the following:

29.733(1)(c)1. 1. A freeze-out pond.

29.733(1)(c)2. 2. A preexisting fish rearing facility.

29.733(1)(c)3. 3. A body of water for which the department has issued a permit under s. 30.19, 30.195, or 31.04.

29.733(1)(d) (d) If the department has not issued a permit for the body of water under s. 30.19, 30.195, or 31.04, a permit for the body of water has been issued under sub. (2).

29.733(1m) (1m) The department shall post notice of every application submitted to the department under this section on the department's Internet Web site.

29.733(2) (2)

29.733(2)(a)(a) The department, subject to s. 29.024 (2g) and (2r), shall issue a permit under this subsection for a natural body of water specified under sub. (1) (c) 1. if the department determines that no substantial public interest exists in the body of water and that no public or private rights in the body of water will be damaged.

29.733(2)(b) (b) Notwithstanding par. (a), for a freeze-out pond that is licensed as a private fish hatchery, or as part of a private fish hatchery, under s. 29.52, 1995 stats., on January 1, 1998, or for a natural body of water as described under sub. (1) (c) 2., the department shall issue an initial permit without making the determination under par. (a).

29.733(2)(c) (c) Subject to s. 29.024 (2g) and (2r), a permit issued under this subsection does not expire unless the department determines that there has been a substantial change in circumstances that is related to a determination made under par. (a) for the natural body of water or that is related to the application of the criteria promulgated under par. (f) to the body of water.

29.733(2)(d) (d) If the department denies a permit under par. (a), (b) or (c), the department shall issue written findings supporting the reason for the denial that are based on the criteria promulgated under par. (f).

29.733(2)(e) (e) The department may suspend a permit for a body of water specified in sub. (1) (c) 2. for 90 days if the department finds that the permit holder has failed to adequately maintain the fish barriers and may revoke the permit if the department determines that the failure to adequately maintain the barriers has not been corrected within the 90-day period.

29.733(2)(f) (f) The department shall promulgate rules to establish the fees, criteria and procedures to be used in issuing permits under this subsection. The rules may not require the department, before issuing a permit under this subsection, to hold a hearing or to provide notice to any person, other than the applicant, that the department will proceed on an application for a permit without a hearing.

29.733(3) (3) This section does not apply to a person who places a net pen in a natural body of water for the purpose of holding or rearing fish in accordance with a general permit issued under s. 30.12 (3) (b).

29.733 History History: 1997 a. 27, 191, 237; 1997 a. 248 s. 581; Stats; 1997 s. 29.733; 1999 a. 32; 2011 a. 207; 2013 a. 75.



29.734 Barriers required for fish farms.

29.734  Barriers required for fish farms. No person may use any body of water as a fish farm or as part of a fish farm unless the body of water is equipped with barriers that prevent the passage of fish between it and the other waters of the state.

29.734 History History: 1997 a. 237; 1999 a. 32 s. 65; Stats. 1997 s. 29.734.



29.735 Importation of fish.

29.735  Importation of fish.

29.735(1) (1) No person may bring into this state any fish, or fish eggs, of a species that is not native to this state for the purpose of introduction into the waters of the state, as defined in s. 281.01 (18), of use as bait or of rearing in a fish farm without having a permit issued by the department.

29.735(2) (2) A person applying for a permit under this section shall submit a written application to the department.

29.735(3) (3) Subsections (1) and (2) do not apply to the importation of fish by the department.

29.735(4) (4) For the purpose of issuing permits under this section, the department may not require that any testing, inspection or investigation be performed concerning the health of the fish.

29.735 History History: 1997 a. 27; 1997 a. 248 s. 582; Stats. 1997 s. 29.735.



29.736 Stocking of fish.

29.736  Stocking of fish.

29.736(1)(1) In this section:

29.736(1)(a) (a) "Fish" includes fish eggs.

29.736(1)(b) (b) "Qualified inspector" means a veterinarian licensed under ch. 453 or a person who is qualified to provide evidence of fish health under s. 95.60 (4s) (c).

29.736(1)(c) (c) "Waters of the state" does not include preexisting fish rearing facilities that are artificial bodies of water or self-contained fish rearing facilities.

29.736(2) (2)

29.736(2)(a)(a) No person may introduce, stock or plant any fish in the waters of the state unless all of the following apply:

29.736(2)(a)1. 1. The person has a permit issued by the department.

29.736(2)(a)2. 2. The fish have been certified by a qualified inspector to meet the fish health standards and requirements promulgated under s. 95.60 (4s) (b).

29.736(2)(a)3. 3. The fish is not a species of lake sturgeon.

29.736(2)(b) (b) A person applying for a permit under this section shall submit a written application to the department.

29.736(2)(c) (c) This subsection does not apply to introduction, stocking or planting of fish by the department.

29.736(3) (3)

29.736(3)(a)(a) The department may not introduce, stock or plant any fish in the waters of the state unless the fish have been certified by a qualified inspector to meet the fish health standards and requirements promulgated under s. 95.60 (4s) (b).

29.736(4) (4) For the purposes of issuing permits under this section and for introducing, stocking or planting of fish by the department, the department:

29.736(4)(a) (a) Shall accept the certification by a qualified inspector that the fish meet the fish health standards and requirements promulgated under s. 95.60 (4s) (b) and may not require that any additional testing, inspection or investigation be performed concerning the health of the fish.

29.736(4)(b) (b) May regulate the species of fish, the number of fish and the sites where the fish will be introduced, planted or stocked.

29.736(5) (5) The requirement of being issued a permit under this section does not apply to civic organizations, organizations operating newspapers or television stations or promoters of sport shows when and in connection with publicly showing or exhibiting, giving demonstrations with or providing fishing of fish for periods of not to exceed 10 days if the fish are placed in a tank or an artificially constructed pond that is a self-contained body of water. Fish used for these purposes shall have been certified by a qualified inspector to meet the fish health standards and requirements promulgated under s. 95.60 (4s) (b).

29.736 History History: 1997 a. 27, 237; 1997 a. 248 ss. 583, 584; Stats. 1997 s. 29.736; 2003 a. 136.



29.737 Permit for private management.

29.737  Permit for private management.

29.737(1) (1) Any person or persons owning all of the land bordering a navigable lake that is completely landlocked may apply to the department for a permit to remove, destroy or introduce fish in the lake.

29.737(2) (2) The department shall hold a public hearing on the permit application in the vicinity of the lake, and if the department determines that the hearing is favorable the department may issue a permit authorizing the applicant to remove, destroy or introduce fish in the lake.

29.737(3) (3) The department shall impose appropriate terms, conditions and limitations on the permit. All work done under the permit shall be under the supervision of employees or agents of the department, who shall have free access to the lake at all times for that purpose. The permittee shall pay the expenses of the supervision.

29.737(4) (4) All fish removed from the lake under a permit shall be disposed of as directed by the department.

29.737(5) (5) A person who is using a navigable lake that is a freeze-out pond as a fish farm, or as part of a fish farm, is exempt from obtaining a permit under this section.

29.737 History History: 1997 a. 27; 1997 a. 248 ss. 576 to 578; Stats. 1997 s. 29.737.



29.738 Private fishing preserves.

29.738  Private fishing preserves.

29.738(1) (1) A single person may register with the department a natural, navigable, self-contained body of water as a private fishing preserve if all of the following apply:

29.738(1)(a) (a) All of the use and occupancy rights in the land that is riparian to the body of water are owned or leased by the registrant.

29.738(1)(b) (b) The registrant and any owner of the riparian land do not provide access to the body of water to the public by means of an easement or other right-of-way or by means of a business open to the public.

29.738(1)(c) (c) The registrant held a private fish hatchery license under s. 29.52, 1995 stats., on December 31, 1997, that applied to the body of water being registered as a private fishing preserve.

29.738(2) (2) No lake association, corporation or other association that is formed to establish a private fishing preserve is eligible to register under this section.

29.738(3) (3) A registration under this section is valid for one year.

29.738(4) (4) A person who is fishing in a private fishing preserve is exempt from having any sport fishing approval issued under this chapter. No person may sell or trade fish that are caught in a private fishing preserve. No person may charge a fee for fishing in a private fishing preserve or a fee for an activity that includes the privilege of fishing in a private fishing preserve.

29.738 History History: 1997 a. 27, 237; 1997 a. 248 s. 579; Stats. 1997 s. 29.738.



29.739 Grants for walleye production.

29.739  Grants for walleye production.

29.739(1) (1) The department shall establish a grant program to award grants on a competitive basis to cities, villages, towns, and counties; to federally recognized Indian tribes or bands located in this state; and to fish farms.

29.739(2) (2) Grants awarded under this section shall be used for the purpose of increasing the grantee's capacity to raise walleye for stocking in the waters of the state. The grants may be used to build, improve, or repair any of the following:

29.739(2)(a) (a) Buildings and structures used as fish hatcheries or for fish rearing.

29.739(2)(b) (b) Fish rearing ponds.

29.739(2)(c) (c) Wells or water recirculation systems.

29.739(2)(d) (d) Biosecurity systems to ensure fish health.

29.739(2)(e) (e) Holding facilities and equipment used for fish brood stock.

29.739(2)(f) (f) Equipment used for the distribution of fish or for the collection of fish spawn.

29.739(3) (3) For a fish farm to be eligible for a grant under this section, the fish farm shall meet all of the following requirements:

29.739(3)(a) (a) The fish farm is registered with the department of agriculture, trade and consumer protection under s. 95.60.

29.739(3)(b) (b) The fish farm is in compliance with all applicable state and federal environmental laws and all applicable state and federal laws related to fish health.

29.739(4) (4) A contract awarding a grant under this section shall state the number of fingerlings that will be reared as a result of the increased capacity and the purchase price the grantee shall charge for the fingerlings when the construction, improvement, or repair is completed.

29.739(5) (5) The department shall promulgate rules to implement the program to be established under this section.

29.739 History History: 2013 a. 20.



29.740 Contracts for walleye production.

29.740  Contracts for walleye production.

29.740(1) (1) In this section, "local governmental unit" means a city, village, town, or county.

29.740(2) (2) The department may enter into contracts with local governmental units, federally recognized Indian tribes or bands located in this state, and fish farms for the purpose of increasing the amount of walleye available for stocking in the waters of the state.

29.740(3) (3) The terms of a contract entered into under this section may include all of the following:

29.740(3)(a) (a) Authorization for the department to furnish fish eggs and fish for free or at cost to a local governmental unit, tribe, band, or fish farm that is a party to the contract.

29.740(3)(b) (b) Authorization for the department to purchase fish from a local governmental unit, tribe, band, or fish farm that is a party to the contract.

29.740(4) (4) No contract entered into under this section may have a term that is more than 5 years.

29.740 History History: 2013 a. 20.



29.741 Food in the wild for game birds.

29.741  Food in the wild for game birds. No person may, from the public waters of this state, take, remove, sell, or transport any duck potato, wild celery, or any other plant or plant product except wild rice, that is native to these waters and that is commonly known to furnish food for game birds.

29.741 History History: 1989 a. 359; 1997 a. 248 s. 593; Stats. 1997 s. 29.741; 2001 a. 16, 56.



29.749 Horicon marsh fur farm and dam.

29.749  Horicon marsh fur farm and dam.

29.749(1) (1) The department shall establish a fur farm on the Horicon marsh in Dodge County under the supervision of the department.

29.749(2) (2) The department may maintain a dam in or near the city of Horicon, to control and regulate the flood waters on the Rock River, and to restore the Rock River on Horicon marsh to the natural levels existing prior to drainage of the marsh.

29.749 History History: 1997 a. 248 ss. 609 to 612; Stats. 1997 s. 29.749.



29.753 Importation of wild elk.

29.753  Importation of wild elk. Notwithstanding ss. 95.20 and 95.55 (6) and rules promulgated under those provisions, the department may import and move elk and introduce the elk into Ashland, Bayfield, Jackson, Price, or Sawyer county if all of the following apply:

29.753(1) (1) The elk are taken from the wild and not raised on a farm.

29.753(2) (2) The purpose of importing or moving the elk is to protect, develop, or manage wildlife resources in this state.

29.753(3) (3) The department of agriculture, trade and consumer protection determines that the applicable requirements related to chronic wasting disease under ss. 95.20 and 95.55 (6) are met to the fullest extent possible and practical with wild and free-roaming elk.

29.753(4) (4) The department tests each elk for tuberculosis and brucellosis before importing or moving the elk in accordance with the applicable disease testing requirements of the department of agriculture, trade and consumer protection.

29.753(5) (5) The department does not seek a reduction of road access to public lands in connection with importing, moving, or introducing the elk.

29.753 History History: 2013 a. 20.



29.875 Disposal of escaped deer or elk.

29.875  Disposal of escaped deer or elk.

29.875(1g) (1g) In this section, "deer" means any species of deer.

29.875(1r) (1r) The department may seize and dispose of or may authorize the disposal of any deer that has escaped from land owned by a person registered under s. 95.55 or by a person who is subject to s. 169.04 (5m) if the escaped deer has traveled more than 3 miles from the land or if the licensee or person has not had the deer returned to the land within 24 hours of the discovery of the escape.

29.875(2) (2) Notwithstanding sub. (1r), the department may dispose of the deer immediately if the department of agriculture, trade and consumer protection determines that the deer poses a risk to public safety or to the health of other domestic or wild animals.

29.875 History History: 1991 a. 269; 1995 a. 79; 1997 a. 248 s. 631; Stats. 1997 s. 29.875; 2001 a. 56, 109; 2003 a. 179.



29.885 Removal of wild animals.

29.885  Removal of wild animals.

29.885(1) (1)  Definitions. In this section:

29.885(1)(a) (a) "Damage" means harm to forest products; streams; roads; dams; buildings; orchards; apiaries; livestock; and commercial agricultural crops, including Christmas trees and nursery stock.

29.885(1)(c) (c) "Private property holder" means an owner, lessee or occupant of private property.

29.885(1)(d) (d) "Removal activity" means removing or authorizing the removal of a wild animal that is causing damage or that is causing a nuisance or the removal of a structure of a wild animal that is causing damage or that is causing a nuisance.

29.885(1)(e) (e) "Remove" means capture, shoot, set a trap for, relocate, or otherwise destroy or dispose of.

29.885(1)(f) (f) Notwithstanding s. 29.001 (90), "wild animal" means any undomesticated mammal or bird, but does not include farm-raised deer, farm-raised game birds, or wild animals that are subject to regulation under ch. 169.

29.885(2) (2) Department authority. The department may remove or authorize the removal of all of the following:

29.885(2)(a) (a) A wild animal that is causing damage or that is causing a nuisance.

29.885(2)(b) (b) A structure of a wild animal that is causing damage or that is causing a nuisance.

29.885(3) (3) Damage complaints.

29.885(3)(a)(a) Within 48 hours after receipt of a written complaint from a person who owns, leases or occupies property on which a wild animal or a structure of a wild animal is allegedly causing damage, the department shall both investigate the complaint and determine whether or not to authorize removal.

29.885(3)(b) (b) The department may remove or authorize removal of the wild animal or the structure of the wild animal if it finds that the wild animal or the structure is causing damage on the property.

29.885(3)(c) (c) A person who owns, leases or occupies property outside an incorporated municipality on which a wild animal or a structure of a wild animal is allegedly causing damage and who has made a complaint under par. (a), may remove the wild animal or the structure at any time from one hour before sunrise until one hour after sunset if all of the following conditions apply:

29.885(3)(c)1. 1. The department has failed, within 48 hours after the receipt of the complaint, to investigate the complaint and to determine whether or not to authorize removal.

29.885(3)(c)2. 2. The department has not refused to investigate as permitted under sub. (5) (a).

29.885(3)(c)3. 3. The wild animal is not of an endangered or threatened species under s. 29.604 and is not a migratory bird on the list in 50 CFR 10.13 that is promulgated under 16 USC 701.

29.885(3)(d) (d) A person who owns, leases or occupies property located within an incorporated municipality on which a wild animal or the structure of a wild animal is allegedly causing damage may capture and relocate the wild animal or may relocate its structure if the person has made a complaint under par. (a) and all the conditions under par. (c) 1. to 3. apply.

29.885(4) (4) Nuisance complaints.

29.885(4)(a)(a) Upon the receipt of a complaint from a person who owns, leases or occupies property on which a wild animal or a structure is allegedly causing a nuisance, the department may investigate the complaint.

29.885(4)(b) (b) The department may remove or authorize the removal of the wild animal or the structure of a wild animal if it finds that the wild animal or the structure is causing a nuisance on the property.

29.885(4m) (4m) Hunting allowed. If the department removes or authorizes the removal of a wild animal or the structure of a wild animal under sub. (3) (b), the person who owns, leases or occupies the property on which the damage occurred shall open the property to others for hunting and trapping for one year beginning on the date on which the removal activity started unless hunting is prohibited under this chapter or under any municipal ordinance.

29.885(4r) (4r) Land not required to be open to hunting. The requirements under sub. (4m) do not apply to a person to whom the department grants a shooting permit for deer causing damage that is issued as an abatement measure recommended under s. 29.889 if all of the following apply:

29.885(4r)(a) (a) The permit is the only abatement measure the person receives under s. 29.889 for damage caused by deer.

29.885(4r)(b) (b) The person waives any eligibility to receive a wildlife damage claim payment under s. 29.889 (7) for damage caused by deer.

29.885(5) (5) Abatement.

29.885(5)(a)(a) The department may refuse to investigate under sub. (3) (a) if the person making the complaint refuses to participate in any available wildlife damage abatement program administered under s. 29.889 or refuses to follow reasonable abatement measures recommended by the department or by the county in which the property is located if the county participates in a wildlife damage abatement program.

29.885(5)(b) (b) Before taking action under sub. (3) (b) or (4), the department may require the person making the complaint to participate in any available wildlife damage abatement program administered under s. 29.889 or to follow reasonable abatement measures recommended by the department.

29.885(6) (6) Owner liability for beaver damage. A person who owns, leases or occupies property on which a beaver or a beaver structure is causing damage and who fails or refuses to give consent to the department to remove the beaver or the structure is liable for any damage caused by the beaver or the structure to public property or the property of others.

29.885(7) (7) No duty; immunity from liability.

29.885(7)(a)(a) Except as provided in par. (d), no private property holder and no officer, employee or agent of a property holder owes any of the following duties to any person who enters the private property holder's property solely to engage in a removal activity:

29.885(7)(a)1. 1. A duty to keep the property safe for removal activities.

29.885(7)(a)2. 2. A duty to inspect the property.

29.885(7)(a)3. 3. A duty to give warning of an unsafe condition, use or activity on the property.

29.885(7)(b) (b) Except as provided in par. (d), no private property holder and no officer, employee or agent of a private property holder is liable for any of the following injuries that occur on the private property holder's property:

29.885(7)(b)1. 1. An injury to a person engaging in a removal activity.

29.885(7)(b)2. 2. An injury caused by a person engaging in a removal activity.

29.885(7)(c) (c) Except as provided in par. (d), nothing in this subsection, s. 101.11 or in the common law attractive nuisance doctrine creates any duty of care or ground of liability toward any person who uses private property holder's property for a removal activity.

29.885(7)(d) (d) Paragraphs (a) to (c) do not apply if any of the following conditions exist:

29.885(7)(d)1. 1. An injury is caused by the malicious failure of the private property holder or an officer, employee or agent of the private property holder to warn against an unsafe condition on the property, of which the private property holder has knowledge.

29.885(7)(d)2. 2. An injury is caused by a malicious act of a private property holder or of an officer, employee or agent of a private property holder.

29.885(7)(d)3. 3. An injury is sustained by an employee of a private property holder acting within the scope of his or her duties.

29.885 History History: 1989 a. 31; 1991 a. 39; 1995 a. 79; 1997 a. 27; 1997 a. 248 ss. 637 to 641; Stats. 1997 s. 29.885; 1999 a. 32; 2001 a. 56; 2005 a. 82.



29.886 Management of double-crested cormorants.

29.886  Management of double-crested cormorants.

29.886(1)(1) In this section:

29.886(1)(a) (a) "U.S. depredation order" means the depredation order for double-crested cormorants to protect public resources that was issued by the U.S. department of interior, fish and wildlife service, in 50 CFR 21.48, to reduce or minimize the wildlife damage caused by double-crested cormorants.

29.886(1)(b) (b) "Wildlife damage" means adverse impacts on fish, including fish hatchery stock, wildlife, plants, and their habitats.

29.886(2) (2) The department shall, in cooperation with federal agencies, administer a program in a manner that complies with the U.S. depredation order to control and manage double-crested cormorants in order to reduce wildlife damage caused by double-crested cormorants.

29.886 History History: 2005 a. 287.



29.887 Wildlife control in urban communities.

29.887  Wildlife control in urban communities.

29.887(1) (1) The department shall establish a program to award matching grants to urban communities for up to 50% of the costs for projects to plan wildlife abatement measures or to engage in wildlife control efforts or both.

29.887(2) (2) A grant awarded under this section may not exceed $5,000.

29.887(3) (3) The department shall promulgate rules establishing criteria for awarding grants under this section.

29.887 History History: 1997 a. 27; 1997 a. 248 s. 643; Stats. 1997 s. 29.887.



29.888 Wolf depredation program.

29.888  Wolf depredation program.

29.888(1b) (1b) In this section:

29.888(1b)(a) (a) "Federal endangered list" has the meaning given in s. 29.185 (1b) (a).

29.888(1b)(b) (b) "State endangered list" has the meaning given in s. 29.185 (1b) (b).

29.888(1m) (1m) The department shall administer a wolf depredation program under which payments may be made to persons who apply for reimbursement for death or injury caused by wolves to livestock, to hunting dogs other than those being actively used in the hunting of wolves, and to pets and for management and control activities conducted by the department for the purpose of reducing such damage caused by wolves. The department may make payments for death or injury caused by wolves under this program only if the death or injury occurs during a period of time when the wolf is not listed on the federal endangered list and is not listed on the state endangered list. The department may expend moneys under this program for its management and control activities only during a period of time when the wolf is not listed on the federal endangered list and is not listed on the state endangered list.

29.888(2) (2) The department shall establish maximum amounts that will be paid under sub. (1m) depending on the type of animal that suffered the death or injury. If the department determines that the amount available from the appropriation under s. 20.370 (5) (fv) is insufficient in a given fiscal year for making all of these payments, the department shall make the payments on a prorated basis.

29.888(3) (3) If, after making the payments under sub. (2), there are moneys remaining in the appropriation under s. 20.370 (5) (fv) for a given fiscal year, the department may use all or part of the remaining moneys in the following fiscal year for management and control of the wolf population activities conducted by the department.

29.888(4) (4) If there are any moneys remaining at the end of a given fiscal year after making the payments under sub. (2) and paying for activities authorized under sub. (3), these moneys shall lapse into the conservation fund, notwithstanding s. 20.001 (3) (c).

29.888 History History: 2011 a. 169; s. 35.17 corrections in (1m), (4).



29.889 Wildlife damage abatement program; wildlife damage claim program.

29.889  Wildlife damage abatement program; wildlife damage claim program.

29.889(1) (1)  Definition. In this section, "wildlife damage" means damage caused by any of the following wild animals that are not subject to regulation under ch. 169:

29.889(1)(a) (a) Deer that are not farm-raised deer.

29.889(1)(b) (b) Bear.

29.889(1)(c) (c) Geese.

29.889(1)(d) (d) Turkey.

29.889(1)(e) (e) Sandhill crane if hunting of sandhill cranes is authorized by the department.

29.889(1)(f) (f) Elk, if the department has promulgated a rule that establishes a season for hunting elk.

29.889(1)(g) (g) Cougar.

29.889(2) (2) Department powers and duties.

29.889(2)(a)(a) Assistance. The department shall assist counties in developing and administering the wildlife damage abatement and wildlife damage claim programs. The department shall provide this assistance through technical aid, program guidance, research, demonstration, funding, plan review, audit and evaluation services.

29.889(2)(b) (b) Eligibility and funding requirements; rules. The department shall promulgate rules for eligibility and funding requirements for the wildlife damage abatement program and the wildlife damage claim program in order to maximize the cost-effectiveness of these programs. The department shall also promulgate rules to establish all of the following:

29.889(2)(b)1. 1. Authorized wildlife damage abatement measures and methods for implementing and paying for these abatement measures.

29.889(2)(b)2. 2. Forms and procedures for payment and processing of statement of claims and applications for abatement assistance.

29.889(2)(b)3. 3. Procedures and standards for determining the amount of wildlife damage.

29.889(2)(b)4. 4. A methodology for proration of wildlife damage claim payments.

29.889(2)(b)5. 5. Procedures for record keeping, audits and inspections.

29.889(2)(c) (c) Review of county administration plans. The department shall provide guidelines to counties applying for participation in the wildlife damage abatement and wildlife damage claim programs. The department shall review each plan of administration submitted under sub. (3) (c) and shall approve the plan if it is in substantial compliance with sub. (3) (c) and the rules promulgated by the department under this section.

29.889(2)(d) (d) Administrative funds. The department shall provide funding to each county participating in the wildlife damage abatement program, wildlife damage claim program or both for costs incurred in administering these programs. The amount of funding to be allocated for each county shall be based on the estimate of anticipated administrative costs prepared under sub. (3) (c) 8. but the department shall determine payments based on the actual administrative costs incurred. If actual costs exceed the estimate, the department may allocate additional funding based on criteria and using procedures established by rule.

29.889(3) (3) County administration.

29.889(3)(a)(a) County participation required. Eligibility for the wildlife damage abatement program or the wildlife damage claim program requires participation of the county in the administration of these programs as specified under sub. (4) (a) and (6) (a). The department may not administer a wildlife damage abatement program or wildlife damage claim program on behalf of or instead of a county.

29.889(3)(b) (b) Application. A county seeking to administer the wildlife damage abatement program or the wildlife damage abatement and wildlife damage claim programs shall apply to the department on forms provided by it on or before November 1 for the administration of these programs in the following calendar year or other period specified in the application.

29.889(3)(c) (c) Plan of administration. The application shall include a plan of administration to which the county agrees and in the form required by the department. The plan of administration shall include all of the following:

29.889(3)(c)1. 1. An agreement that the county shall make all records and files relating to the wildlife damage abatement program and wildlife damage claim program, including records and files concerning access of hunters to lands for which a wildlife damage claim is filed, available to the department for audit at reasonable times with the full cooperation of the county.

29.889(3)(c)2. 2. A description of authorized wildlife damage abatement measures, including designation of specifications for woven wire deer fences, for which reimbursement may be provided under the wildlife damage abatement program or which may be recommended under the wildlife damage claim program.

29.889(3)(c)3. 3. A summary of billing, allocation and accounting procedures to be used by the county and the department under this section. These procedures shall be consistent with generally acceptable accounting practices.

29.889(3)(c)4. 4. The procedure or formula to be used to determine land suitable for hunting and other hunting requirements necessary to comply with sub. (7m).

29.889(3)(c)5. 5. The procedures to be used in administering the wildlife damage abatement and wildlife damage claim programs.

29.889(3)(c)6. 6. A commitment that the county agrees to administer the wildlife damage abatement and wildlife damage claim programs so that participants are encouraged to pursue sound conservation as well as normal agricultural practices.

29.889(3)(c)7. 7. A summary of the organization and structure of the agency or unit of the county which is responsible for the administration of the wildlife damage abatement and wildlife damage claim programs.

29.889(3)(c)8. 8. An estimate of anticipated administrative costs, anticipated wildlife damage abatement assistance costs and anticipated wildlife damage claim payments.

29.889(3)(c)9. 9. Other information and conditions the department requires.

29.889(3)(cm) (cm) List of participants. A county that administers the wildlife damage abatement program or the wildlife damage claim program shall maintain a list of participants in the program and shall make the list available for public inspection.

29.889(3)(d) (d) Departmental approval; revocation. A county may not administer the wildlife damage abatement program or the wildlife damage claim program and a county is not considered a participating county for the purpose of administering these programs unless the department approves the plan of administration. The department may revoke its approval if a county does not comply with the plan of administration or this section.

29.889(4) (4) Wildlife damage abatement program; eligibility.

29.889(4)(a)(a) Participating county. In order to be eligible for wildlife damage abatement assistance, the land for which assistance is sought is required to be located in a county which is participating in the administration of the wildlife damage abatement program.

29.889(4)(b) (b) Filing of application. In order to be eligible for wildlife damage abatement assistance, a person is required to file an application with the participating county in a form acceptable to the county. An owner or lessee of land, a person who controls land or an owner of an apiary or livestock may file an application.

29.889(4)(bn) (bn) Type of wildlife damage. In order to be eligible for wildlife damage abatement assistance, the type of wildlife damage to be abated shall be limited to damage to commercial seedings or crops growing on agricultural land, damage to crops that have been harvested for sale or further use but that have not been removed from the agricultural land, damage to orchard trees or nursery stock or damage to apiaries or livestock.

29.889(4)(c) (c) Other eligibility requirements. In order to be eligible for wildlife damage abatement assistance, a person is required to comply with eligibility requirements adopted by the department under sub. (2) (b) and with eligibility requirements specified in the plan administration under sub. (3) (c).

29.889(5) (5) Wildlife damage abatement program; assistance.

29.889(5)(a)(a) Review. A participating county shall review each application for wildlife damage abatement assistance to determine if wildlife damage is occurring or likely to occur.

29.889(5)(b) (b) Assistance. A participating county may provide wildlife damage assistance where wildlife damage is occurring or is likely to occur for the reimbursement of costs associated with wildlife damage abatement measures if the measures are authorized in the plan of administration under sub. (3) (c) 2.

29.889(5)(bm) (bm) Cost-effectiveness of abatement. A participating county may recommend only those wildlife damage abatement measures that are cost-effective in relation to the wildlife damage claim payments that would be paid if the wildlife damage abatement measures are not implemented.

29.889(5)(c) (c) State aid. The department shall pay participating counties 75% of the actual cost of providing wildlife damage abatement assistance if wildlife damage abatement measures are carried out in full compliance with the direction of the county and with funding requirements adopted under sub. (2) (b).

29.889(6) (6) Wildlife damage claim program; eligibility and other requirements.

29.889(6)(a)(a) Participating county. In order to be eligible for wildlife damage claim payments, the land where the wildlife damage occurred is required to be located in a county which is participating in the administration of both the wildlife damage abatement program and the wildlife damage claim program.

29.889(6)(b) (b) Filing of claim; form. In order to be eligible for wildlife damage claim payments, a person is required to file a statement of claim with the department in a form acceptable to the department. An owner or lessee of land, a person who controls land or an owner of an apiary or livestock may file a statement of claim.

29.889(6)(c) (c) Time of filing; deduction. In order to be eligible for wildlife damage claim payments, a person shall file a statement of claim within 14 days after the time the wildlife damage first occurs.

29.889(6)(d) (d) Compliance with wildlife damage abatement measures. In order to be eligible for wildlife damage claim payments for an occurrence of wildlife damage, a person seeking wildlife damage claim payments shall have complied with any wildlife damage abatement measures to abate that wildlife damage that were recommended by the county.

29.889(6)(dm) (dm) Compliance with normal agricultural practices. In order to be eligible for wildlife damage claim payments, a person seeking wildlife damage claim payments shall have managed the seedings, crops, orchard trees, nursery stock, apiaries or livestock which the person is seeking the claim payments in accordance with normal agricultural practices.

29.889(6)(em) (em) Type of wildlife damage. The type of wildlife damage that is eligible for wildlife damage claim payments shall be limited to damage to commercial seedings or crops growing on agricultural land, damage to crops that have been harvested for sale or further use but that have not been removed from the agricultural land, damage to orchard trees or nursery stock or damage to apiaries or livestock.

29.889(6)(f) (f) Other eligibility requirements. In order to be eligible for wildlife damage claim payments, a person is required to comply with eligibility requirements adopted by the department under sub. (2) (b) and with eligibility requirements specified in the plan of administration under sub. (3) (c).

29.889(7) (7) Wildlife damage claim program; payment of claims; limitations and deductions.

29.889(7)(a)(a) Investigation. A participating county shall investigate each statement of claim and determine the total amount of the wildlife damage that occurred, regardless of the amount that may be eligible for payment under par. (b).

29.889(7)(b) (b) Calculating amount of payment. In calculating the amount of the wildlife damage claim payment to be paid for a claim under par. (a), the participating county shall determine the amount as follows:

29.889(7)(b)1. 1. If the amount of the claim is $500 or less, the claimant will receive no payment.

29.889(7)(b)2. 2. If the amount of claim is more than $500 but not more than $5,250, the claimant will be paid 100% of the amount of the claim that exceeds $500.

29.889(7)(b)3. 3. If the amount of the claim is more than $5,250, the claimant will be paid the amount calculated under subd. 2., plus 80% of the amount of the claim that exceeds $5,250, subject to subd. 4.

29.889(7)(b)4. 4. The total amount paid to a claimant under this paragraph may not exceed $10,000 for each claim.

29.889(7)(bm) (bm) If the land where the wildlife damage occurred is located in more than one participating county and the person files a statement of claim with more than one participating county, the amount of the claim, as determined under par. (a), shall be prorated between or among the participating counties based on the amount of wildlife damage occurring in each county.

29.889(7)(d) (d) State aid.

29.889(7)(d)1.1. Except as provided under subd. 2., the department shall pay claimants the full amount of wildlife damage claim payments calculated in accordance with par. (b) and funding requirements adopted under sub. (2) (b) no later than June 1 of the calendar year after the calendar year in which the statement of claims were filed.

29.889(7)(d)2. 2. The department shall pay claimants under subd. 1. from the appropriation under s. 20.370 (5) (fq) after first deducting from s. 20.370 (5) (fq) payments made for county administrative costs under sub. (2) (d) and payments made for wildlife damage abatement assistance under sub. (5) (c). If the amount remaining after these deductions from the appropriation under s. 20.370 (5) (fq) are not sufficient to pay the full amount required under subd. 1., the department shall pay claimants on a prorated basis.

29.889(7m) (7m) Land required to be open to hunting; penalties.

29.889(7m)(a)(a) Requirements. A person who receives wildlife damage abatement assistance or wildlife damage claim payments and any other person who owns, leases or controls the land where the wildlife damage occurred shall permit hunting of the type of wild animals causing the wildlife damage on that land and on contiguous land under the same ownership, lease or control, subject to par. (ae). In order to satisfy the requirement to permit hunting under this subsection, the land shall be open to hunting during the appropriate open season. The county, with the assistance of the department, shall determine the acreage of land suitable for hunting.

29.889(7m)(ae) (ae) Conditions.

29.889(7m)(ae)1.1. A hunter may hunt on land covered by par. (a) only if the hunter notifies the landowner of his or her intent to hunt on the land.

29.889(7m)(ae)2. 2. A hunter may not bring a motor vehicle onto land covered by par. (a) without the permission of the landowner.

29.889(7m)(ae)3. 3. A hunter may not use a stand located on land covered by par. (a) without the permission of the landowner.

29.889(7m)(ae)4. 4. A landowner may deny a hunter access to land covered by par. (a) for reasonable cause, including any of the following:

29.889(7m)(ae)4.a. a. The presence of at least 2 hunters per 40 acres of eligible land when the hunter notifies the landowner that he or she intends to hunt on the land.

29.889(7m)(ae)4.b. b. The hunter appears to be intoxicated or unruly.

29.889(7m)(ae)4.c. c. The hunter causes property damage.

29.889(7m)(ae)4.d. d. The hunter fails to notify the landowner of his or her intent to hunt on the land or brings a motor vehicle onto the land without the permission of the landowner.

29.889(7m)(am) (am) Exemption, apiaries. The requirements to allow hunting under par. (a) do not apply to a person seeking wildlife damage abatement assistance if the person does not have authority to control entry on the land that is subject to those requirements and if the damage on the land is damage to apiaries.

29.889(7m)(ar) (ar) Exemption; land not required to be open to hunting. The requirement under par. (a) does not apply to a person to whom the department grants a shooting permit for deer causing damage that is issued as an abatement measure recommended under this section if all of the following apply:

29.889(7m)(ar)1. 1. The permit is the only abatement measure the person receives for wildlife damage caused by deer.

29.889(7m)(ar)2. 2. The person waives any eligibility to receive a wildlife damage claim payment under sub. (7) for wildlife damage caused by deer.

29.889(7m)(at) (at) Exemption; damage caused by cougar. The requirements to allow hunting under par. (a) do not apply to a person seeking wildlife damage abatement assistance or wildlife damage claim payments for damage caused by cougar.

29.889(7m)(b) (b) Penalties. If any person who is required to permit hunting on land as required under par. (a) fails to do so, the person is liable for all of the following:

29.889(7m)(b)1. 1. Repayment of any money paid for the wildlife damage claim.

29.889(7m)(b)2. 2. Payment of the cost of any wildlife damage abatement assistance paid for under this section.

29.889(7m)(b)3. 3. Payment of the costs for reviewing and approving the wildlife damage claim or wildlife damage abatement assistance and the costs of investigating the failure to permit hunting on the land.

29.889(8) (8) Hunting rights. Nothing in this section prohibits a person who owns, leases or occupies land on which wildlife damage occurs and who does not have the authority to control entry on the land for the purposes of hunting from seeking wildlife damage abatement assistance or wildlife damage claim payments.

29.889(8g) (8g) Review. A participating county's determination of the amount of wildlife damage, the amount of a wildlife damage claim or the amount of wildlife damage abatement assistance shall be treated as final decisions for purposes of review.

29.889(8r) (8r) Records; entry to land.

29.889(8r)(a)(a) Records. A person receiving wildlife damage abatement assistance or wildlife damage claim payments shall retain all records as required by the participating county or the department and make them available to the participating county or the department for inspection at reasonable times.

29.889(8r)(b) (b) Entry to land. The department or a participating county may enter and inspect, at reasonable times, any land for which a wildlife damage claim has been filed or for which wildlife damage abatement measures have been implemented.

29.889(8r)(c) (c) Responsibilities. No person may refuse entry or access to or withhold records from the department or the participating county under this subsection. No person may obstruct or interfere with an inspection by the department or a participating county under this subsection. The department or participating county if requested, shall furnish to the person a report setting forth all of the factual findings by the department or participating county that relate to the inspection.

29.889(9) (9) Audits. The department shall conduct random audits of wildlife damage abatement claims paid, wildlife damage abatement measures recommended and wildlife damage assistance paid for under this section. The department shall conduct audits of all claims filed by, and payments made to, department employees and of all wildlife damage abatement measures for the benefit of crops, livestock or apiaries owned or controlled by these employees for which assistance was provided under sub. (5).

29.889(10) (10) Negligence; fraud; penalties.

29.889(10)(a)(a) Liability. For a given wildlife damage statement of claim or application for wildlife damage abatement assistance, if the person filing the claim or applying for the assistance negligently makes, or causes to be made, a false statement or representation of a material fact in making the claim or application, the person is liable for all of the following:

29.889(10)(a)1. 1. Repayment of any money paid for the wildlife damage claim.

29.889(10)(a)2. 2. Payment of the cost of any wildlife damage abatement assistance paid for under this section.

29.889(10)(a)3. 3. Payment of the costs for reviewing and approving the wildlife damage claim or wildlife damage abatement assistance and the costs in investigating and determining whether a false statement or representation was made.

29.889(10)(b) (b) Fraud. No person may knowingly make or cause to be made any false statement or representation of material fact under the wildlife damage abatement program or the wildlife damage claim program.

29.889(10)(c) (c) Fraud; penalties. A court finding a person to be in violation of par. (b) may order any of the following:

29.889(10)(c)1. 1. That the person make any of the payments under par. (a) 1. to 3.

29.889(10)(c)2. 2. That the person pay a forfeiture equal to 2 times the total amount of wildlife damage claim payments received and the value of any wildlife damage abatement measures implemented, plus an amount not to exceed $1,000.

29.889(10)(c)3. 3. The revocation of the person's privileges or approvals under s. 29.971 (12) if the person violating par. (b) owns, leases or controls land, or owns livestock or apiaries, to which the false statement or representation relates.

29.889(10)(c)4. 4. That the person be prohibited from receiving any benefits under the wildlife damage abatement program or the wildlife damage claim program for a period of 10 years commencing after the day that the false statement or representation occurred.

29.889(10)(d) (d) Other liability. Any person who owns, leases or controls land or owns livestock or apiaries for which a benefit was received in violation of par. (b) or who fails to allow hunting as required under sub. (7m) is not eligible for any benefits under the wildlife damage abatement program or the wildlife damage claim program for a period of 10 years commencing after the day on which the false statement or representation occurred, regardless of whether the person knew or should have known of the false statement or misrepresentation.

29.889(11) (11) Annual report.

29.889(11)(a)(a) Contents. The department shall prepare an annual report concerning wildlife damage, the wildlife damage abatement program and the wildlife damage claim program, including a summary of each of the following:

29.889(11)(a)1. 1. All of the wildlife damage believed to have occurred in the state.

29.889(11)(a)2. 2. The wildlife damage claims that were filed under this section.

29.889(11)(a)3. 3. The wildlife damage abatement measures that were recommended or implemented under this section.

29.889(11)(a)4. 4. The percentage of the total number of filed wildlife damage claims that are rejected for failure to meet the requirements of the programs.

29.889(11)(a)5. 5. The percentage of the total number of wildlife damage claims for which the amount of the payment to the claimant was prorated under sub. (7) (d).

29.889(11)(b) (b) Submission; distribution. The department shall submit the report under this subsection no later than June 1 of each year for distribution to the appropriate standing committees of the legislature in the manner provided under s. 13.172 (3). The first report shall be submitted no later than June 1, 1999. Each report shall cover the 12-month period ending on the December 31 that immediately precedes the date of the report.

29.889(12) (12) Tolerable deer damage levels. The department shall promulgate rules to establish standards for tolerable levels of damage caused by deer living in the wild to crops on agricultural land, including commercial seedings, orchard trees and nursery stock. The department shall use the standards in setting goals for managing the deer herd.

29.889 History History: 1983 a. 27; 1985 a. 29 ss. 662 to 668m, 3202 (39) (g); 1985 a. 332 ss. 41, 251 (1); 1987 a. 280; 1989 a. 31, 336; 1995 a. 27, 79; 1997 a. 27, 237; 1997 a. 248 ss. 396, 645 to 668, 706; Stats. 1997 s. 29.889; 2001 a. 56, 109; 2005 a. 82; 2007 a. 97; 2009 a. 28; 2011 a. 280.



29.89 Venison processing and donation program.

29.89  Venison processing and donation program.

29.89(1)(1)  Definition. In this section, "charitable organization" means a nonprofit corporation, charitable trust or other nonprofit association that is described in section 501 (c) (3) of the Internal Revenue Code and that is exempt from taxation under section 501 (a) of the Internal Revenue Code.

29.89(2) (2) Establishment of program. The department shall establish a program to reimburse counties for the costs that they incur in processing and donating venison from certain deer carcasses.

29.89(3) (3) Eligibility requirements. A county is eligible for reimbursement under this section if all of the following apply:

29.89(3)(a) (a) The county participates in the administration of both the wildlife damage abatement program and the wildlife damage claim program under s. 29.889.

29.89(3)(b) (b) The county accepts deer carcasses for processing.

29.89(3)(d) (d) The county pays for the costs of processing the venison.

29.89(3)(e) (e) The county shall make reasonable efforts to donate the venison as provided under sub. (4).

29.89(4) (4) Donations authorized. A county may donate the processed venison to a food distribution service or a charitable organization. The county may require that the carcasses be field dressed before accepting them for processing.

29.89(5) (5) Reimbursement; funding.

29.89(5)(a)(a) Subject to par. (c), reimbursement under this section shall equal the costs, including administrative costs, that a county incurs in processing the venison and in donating the processed venison under sub. (4).

29.89(5)(b) (b)

29.89(5)(b)1.1. The department shall reimburse counties under this section from the appropriation under s. 20.370 (5) (fs) and (ft).

29.89(5)(b)2. 2. The department shall reimburse counties under this section from the appropriation under s. 20.370 (5) (fq) if all of the following apply:

29.89(5)(b)2.a. a. The total amount of reimbursable costs exceeds the amount available under s. 20.370 (5) (fs) and (ft).

29.89(5)(b)2.c. c. Moneys are available under s. 20.370 (5) (fq) after first deducting from s. 20.370 (5) (fq) payments made for county administrative costs, payments made for wildlife damage abatement assistance, and wildlife damage claim payments under s. 29.889.

29.89(5)(c) (c) If the total amount of reimbursable costs under par. (a) exceeds the amount available under par. (b), the department shall establish a system to prorate the reimbursement payments among the eligible counties.

29.89(6) (6) Tagging exemption. The requirement under s. 29.347 (2m) (a) that the tags remain with the deer carcass or venison does not apply to a deer carcass or venison that is subject to this section.

29.89 History History: 1999 a. 9; 2001 a. 16; 2005 a. 25.



29.921 Warrants; arrests; police powers.

29.921  Warrants; arrests; police powers.

29.921(1) (1)  Generally. The department and its wardens may execute and serve warrants and processes issued under any law enumerated in ss. 23.50 (1), 167.31, 346.19, 940.24, 941.20, 948.60, 948.605 and 948.61 in the same manner as any constable may serve and execute the process; and may arrest, with or without a warrant, any person detected in the actual violation, or whom the officer has probable cause to believe is guilty of a violation of any of the laws cited in this subsection, whether the violation is punishable by criminal penalties or by forfeiture, and may take the person before any court in the county where the offense was committed and make a proper complaint. For the purpose of enforcing any of the laws cited in this subsection, any officer may stop and board any boat and stop any vehicle, if the officer reasonably suspects there is a violation of those sections.

29.921(2) (2) Field archaeology. The department and any of its wardens may execute and serve warrants and processes issued for violations of s. 44.47 occurring on the bed of any stream or lake in the same manner as any constable may serve and execute the process; and may arrest a person, with or without a warrant, who is detected committing such a violation, or whom the warden has probable cause to believe is guilty of a violation of s. 44.47, and may take the person before any court in the county where the violation was committed and make proper complaint. For the purpose of enforcing s. 44.47, any warden may stop and board any boat and stop any vehicle, if the warden reasonably suspects that there is a violation of s. 44.47.

29.921(3) (3) Harassment. The department and its wardens may execute and serve warrants and processes issued for violations of s. 947.013 (1m) (b) if the victim of the harassment is intentionally selected because of the victim's race in the same manner as any constable may serve and execute the process; and may arrest, with or without a warrant, any person detected in the actual violation, or whom the warden has probable cause to believe guilty of a violation of s. 947.013 (1m) (b), whether the violation is punishable by criminal penalties or by forfeiture and may take the person before any court in the county where the offense was committed and make a proper complaint. For the purpose of enforcing s. 947.013 (1m) (b), any warden may stop and board any boat and stop any vehicle, if the warden reasonably suspects there is a violation of s. 947.013 (1m).

29.921(4) (4) Tribal code enforcement. If a federally recognized American Indian tribe or band consents to the enforcement of its conservation code by the department or if a federal court order authorizes or directs the enforcement, the department and its wardens may execute and serve warrants and processes issued for violations of the tribe's or band's conservation code that occur outside the exterior boundaries of American Indian reservations; and may arrest a person, with or without a warrant, who is detected committing such a violation, or whom the warden has probable cause to believe is guilty of such a violation, and may take the person before the tribal court of appropriate jurisdiction and make proper complaint. For the purpose of enforcing a tribe's or band's conservation code, any warden may stop and board any boat and may stop any vehicle, if the warden reasonably suspects there is a violation of such a conservation code.

29.921(5) (5) Additional arrest powers. In addition to the arrest powers under sub. (1), a warden who has completed a program of law enforcement training approved by the law enforcement standards board, has been certified as qualified to be a law enforcement officer under s. 165.85 (4) (b) 1. and has complied with any applicable requirements under s. 165.85 (4) (bn) 1. while on duty and in uniform or on duty and upon display of proper credentials may assist another law enforcement agency as defined under s. 165.83 (1) (b) including making an arrest at the request of the agency, may arrest a person pursuant to an arrest warrant concerning the commission of a felony or may arrest a person who has committed a crime in the presence of the warden. If the warden makes an arrest without the presence of another law enforcement agency, the warden shall cause the person arrested to be delivered to the chief of police or sheriff in the jurisdiction where the arrest is made, along with the documents and reports pertaining to the arrest. The warden shall be available as a witness for the state. A warden may not conduct investigations for violations of state law except as authorized in ss. 23.11 (4), 29.924 (1) and 41.41 (12). A warden acting under the authority of this subsection is considered an employee of the department and is subject to its direction, benefits and legal protection. The authority granted in this section does not apply to county conservation wardens or special conservation wardens.

29.921(6) (6) Search warrants; subpoenas. In executing search warrants and subpoenas under this chapter where the penalty for the violation is a forfeiture, the department shall use procedures which comply with ss. 968.12 and 968.135 to 968.19.

29.921(7) (7) Dogs injuring wildlife. A warden may kill a dog found running, injuring, causing injury to, or killing, any deer or elk, or destroying game birds, their eggs, or nests, if immediate action is necessary to protect the deer, elk, or game birds, their nests or eggs, from injury or death.

29.921 History History: 1997 a. 248 ss. 98 to 102, 708 to 710; 2001 a. 109.

29.921 Annotation A game warden who kills a dog that he believes is wounding or worrying a domestic animal is not exempt from liability under all circumstances. Munyon v. Moe, 46 Wis. 2d 629, 176 N.W.2d 324 (1970).



29.924 Investigations; searches.

29.924  Investigations; searches.

29.924(1) (1)  Investigations. The department and its wardens shall, upon receiving notice or information of the violation of any laws cited in s. 29.921 (1), as soon as possible make a thorough investigation and institute proceedings if the evidence warrants it.

29.924(2) (2) Driving without headlights. In the performance of their law enforcement duties, wardens may operate motor vehicles owned or leased by the department upon a highway, other than an interstate, a state trunk highway or any highway within the limits of any incorporated area, during hours of darkness without lighted headlamps, tail lamps or clearance lamps, contrary to s. 347.06, if the driving will aid in the accomplishment of a lawful arrest for violation of this chapter or in ascertaining whether a violation of this chapter has been or is about to be committed. Any civil action or proceeding brought against any warden operating a motor vehicle under this subsection is subject to ss. 893.82 and 895.46.

29.924(3) (3) Opening packages. The department and its wardens may examine and open any package in the possession of a common carrier which they have probable cause to believe contains wild animals in violation of this chapter, or carcasses, or is falsely labeled in violation of this chapter. Each common carrier and its agent or employee shall permit the officer to examine and open the package. Any opened package shall be restored to its original condition.

29.924(4) (4) Access to storage places. The owner or occupant of any cold-storage warehouse or building used for the storage or retention of wild animals, or their carcasses, that are subject to regulation under this chapter shall permit the department and its wardens to enter and examine the premises subject to s. 66.0119. The owner or occupant, or the agent or employee of the owner or occupant, shall deliver to the officer any such wild animal or carcass, in the warehouse or building, that the officer has reasonable cause to believe is possessed or was taken in violation of the law, whether taken within or without the state. The owner or occupant, or the agent or employee of the owner or occupant, shall permit the department to examine and copy any record pertaining to the storage or retention of any wild animal either when the owner, occupant, agent, or employee is present or upon 24 hours' notice.

29.924(5) (5) Access to private land. The department may, after making reasonable efforts to notify the owner or occupant, enter private lands to retrieve or diagnose dead or diseased wild animals and take actions reasonably necessary to prevent the spread of contagious disease in the wild animals.

29.924 History History: 1997 a. 248 ss. 103 to 107, 711; 1999 a. 83; 1999 a. 150 s. 2; 2001 a. 30, 56; 2005 a. 288.



29.927 Public nuisances.

29.927  Public nuisances. The following are declared public nuisances:

29.927(1) (1) Any unlicensed, untagged or unmarked net of any kind, or other unlicensed, untagged or unmarked device for fishing.

29.927(1m) (1m) Any licensed, tagged or marked net or other device for fishing set, placed, or found in any waters where it is prohibited to be used, or in a manner prohibited by this chapter.

29.927(2) (2) Any unlicensed, untagged or unmarked setline, cable, rope, or line, with more than one fish line attached.

29.927(2c) (2c) Any licensed, tagged or marked setline set, placed, or found in any waters where it is prohibited to be used, or in a manner prohibited by this chapter.

29.927(2g) (2g) Any fish line left in the water unattended, whether having one or more hooks attached.

29.927(2m) (2m) Any long tunnel pound net or similar entrapping net other than the legal fyke net, drop net, submarine trap net and the short tunnel pound net whenever found in outlying waters or on any boat, dock, pier or wharf or in any building or vehicle on or adjacent to outlying waters. Any nets found as described in this subsection shall be sufficient evidence of the use of the nets by the owner.

29.927(3) (3) Any device set in public waters to prevent the free passage of fish, or set in any stream which has been stocked by the state unless authorized by the department.

29.927(4) (4) Any permanent or temporary structure placed, occupied, or used on the ice of any waters in violation of this chapter.

29.927(5) (5) Any trap, snare, spring gun, set gun, net or other device used in violation of this chapter which might entrap, ensnare, or kill game.

29.927(5m) (5m) Any trap without a metal tag attached as required by law.

29.927(6) (6) Any boat, together with its tackle and equipment, used in violation of this chapter.

29.927(6g) (6g) Any lamp, light, gun, firearm, ammunition, bow, crossbow, bolt, or arrow used in violation of this chapter or s. 167.31 or any rules promulgated under s. 167.31.

29.927(6r) (6r) Any boat, floating raft, box, or blind set in open water and used in hunting game birds.

29.927(7) (7) Any decoys left in the water unattended.

29.927(8) (8) Any dog found running deer or elk at any time, or used in violation of this chapter.

29.927(9) (9) Any ferret, rat, weasel, or guinea pig in possession or used while hunting.

29.927(10) (10) Any blind used in hunting waterfowl in violation of s. 29.327.

29.927(11) (11) Any motor vehicle, boat, aircraft, remote sensing equipment, navigational device, survey equipment, scuba gear or other equipment or device used in the commission of a crime relating to a submerged cultural resource in violation of s. 44.47.

29.927 History History: 1977 c. 443; 1983 a. 192 s. 303 (6); 1985 a. 36; 1993 a. 169; 1995 a. 79; 1997 a. 248 s. 93; Stats. 1997 s. 29.927; 2001 a. 56, 109; 2005 a. 161; 2011 a. 180.



29.931 Seizures.

29.931  Seizures.

29.931(1)(1)  Seizure and confiscation of wild animals or plants. The department and its wardens shall seize and confiscate any wild animal, carcass or plant caught, killed, taken, had in possession or under control, sold or transported in violation of any of the laws for which the department and its wardens have enforcement authority under s. 29.921. The officer also may, with or without warrant, open, enter and examine all buildings, camps, boats on inland or outlying waters, vehicles, valises, packages and other places where the officer has probable cause to believe that wild animals, carcasses or plants that are taken or held in violation of any of these laws are to be found.

29.931(2) (2) Seizure and confiscation of objects; sale of perishable property.

29.931(2)(a)(a) The department and its wardens shall seize and hold, subject to the order of the court for the county in which the alleged offense was committed, any vehicle, boat or object declared by this chapter to be a public nuisance, or which they have probable cause to believe is being used in violation of any of the laws for which the department and its wardens have enforcement authority under s. 29.921. If it is proven that the vehicle, boat or object is a public nuisance or that within 6 months previous to the seizure the vehicle, boat or object was used in violation of any of the laws for which the department and its wardens have enforcement authority under s. 29.921, it shall be confiscated if the court directs in its order for judgment.

29.931(2)(am) (am) If the department or its wardens seize any net or similar fishing device under par. (a), the owner shall reimburse the department for all costs associated with the seizure within 20 days after the department gives written notice to the owner of the owner's obligation to reimburse the department. The notice shall include the amount of the costs required to be reimbursed by the owner. If the owner does not reimburse the department as required under this paragraph, the owner shall forfeit not more than $1,000 in addition to the costs of reimbursement. All reimbursement costs collected under this paragraph shall be credited to the appropriation under s. 20.370 (3) (mi).

29.931(2)(b) (b) Any perishable property seized by the department or its wardens under this section may be sold at the highest available price, and the proceeds of the sale turned into court for disposition as the court directs.

29.931(3) (3) Entire shipment affected. Confiscation of any part of a shipment under this section shall include the entire shipment.

29.931(4) (4) Ordinance violations. For purposes of this section, a violation of ch. 169 includes a violation of an ordinance enacted under s. 169.43.

29.931 History History: 1997 a. 248 ss. 108 to 110, 712; 2001 a. 56; 2005 a. 288, 394.



29.934 Sale of confiscated game and objects.

29.934  Sale of confiscated game and objects.

29.934(1) (1)

29.934(1)(a)(a) All wild animals, carcasses, plants, vehicles, boats, or objects that are confiscated by the department for a violation of any of the laws for which the department and its wardens have enforcement authority under s. 29.921 shall, if not destroyed as authorized by law, be sold at the highest price obtainable except as provided in ss. 29.936 and 29.938, by the department, or by an agent on commission under supervision of the department. The net proceeds of sales under this subsection, after deducting the expense of seizure and sale and any commissions and any amounts owing to holders of security interests under par. (c) or (d), shall be remitted to the department. The remittance shall be accompanied by a report of the sales, supported by vouchers for expenses and commissions, and shall be filed with the department.

29.934(1)(b) (b) Of the remittance from the sales of confiscated vehicles, boats or objects, 18% shall be paid into the conservation fund to reimburse it for expenses incurred in seizure and sale, and the remaining 82% shall be paid into the common school fund.

29.934(1)(c) (c)

29.934(1)(c)1.1. In the case of the sale of a confiscated motor vehicle, the department shall make a reasonable effort, within 10 days after seizure, to ascertain if a security interest in the seized motor vehicle exists. The department shall, within 10 days after obtaining actual or constructive notice of any security interest in the seized motor vehicle, give the secured party notice of the time and place when there is to be any proceeding before a court pertaining to the confiscation of the motor vehicle. Constructive notice shall be limited to security interests perfected by filing.

29.934(1)(c)2. 2. The time of sale of the confiscated motor vehicle shall be within 20 days after judgment of confiscation as provided in s. 29.931 (2). The department shall give each secured party discovered in accordance with subd. 1. at least 10 days' notice of the time and place of sale of the motor vehicle.

29.934(1)(c)3. 3. If the holder of a security interest in the confiscated motor vehicle, perfected by filing, proves to the court, or after judgment of confiscation, to the department, that the violation that led to the confiscation was not with the knowledge, consent or connivance of the holder of the security interest or with that of some person employed or trusted by the holder of the security interest, the amount due under the security agreement, together with any other deductions authorized under par. (a), shall be deducted from the proceeds of the sale of the confiscated motor vehicle and the amount due shall be paid to the one entitled. If a sufficient amount does not remain for the full payment of the amount due under the security agreement after making the other deductions authorized under par. (a), the amount remaining shall be paid to the one entitled.

29.934(1)(d) (d) The provisions of s. 973.075 (1) (b) 2m. and (5) apply to boats and vehicles, other than motor vehicles, under this subsection.

29.934(1)(e) (e) This subsection does not apply to a deer killed, or so injured that it must be killed, by a collision with a motor vehicle on a highway.

29.934(2) (2) On any sales under this section of wild animals or carcasses, the department or the agent selling them shall issue to each purchaser a certificate, on forms prepared and furnished by the department, covering the sales. The wild animals or carcasses so purchased shall be consumed, resold, or otherwise disposed of by the purchaser within a period to be set by the department. Any such wild animal or carcass may be resold or exchanged, in whole or in part, to another person only as authorized by the department.

29.934 History History: 1975 c. 97, 199; 1981 c. 98 s. 3; 1993 a. 169; 1995 a. 79, 126, 225; 1997 a. 35; 1997 a. 248 ss. 113 to 115; Stats. 1997 s. 29.934; 1997 a. 285 s. 1; 1999 a. 32; 2001 a. 56, 109; 2005 a. 394.



29.936 Distribution of fish and game to food distribution services.

29.936  Distribution of fish and game to food distribution services.

29.936(1)(1) Notwithstanding s. 29.934, the department may distribute for free carcasses from fish and game seized or confiscated under s. 29.931 that are suitable for eating to food distribution services. The department may have the fish or game that is seized or confiscated processed before distributing that fish or game to food distribution services. The department may collect the costs of the processing of the fish or game from the person from whom the fish and game was seized or confiscated.

29.936(2) (2) The department may notify the person from whom the fish or game was seized or confiscated under s. 29.931 that he or she is liable for the costs incurred by the department for processing the fish or game under this section. The notification shall be mailed to the person's last-known address and shall include the amount that the person is required to pay as well as the address where payment shall be sent.

29.936(3) (3) If a person fails to pay the processing costs as requested under sub. (2), the department may submit a certification under oath to the clerk of circuit court in the county where the processed fish or game was seized or confiscated. The certification shall state the amount of processing costs unpaid, the name and last-known address of the person who is liable for those costs and such other information as the court considers necessary. The court shall order that the amount certified by the department be a judgment on behalf of the state and against the person if the person fails to submit a written objection to the court within 30 days after the court receives the certification from the department unless the department notifies the court that the envelope including the certification mailed to the person under sub. (4) was returned unopened to the department. If the person timely submits a written objection to the certification, the court shall consider the objection to be a complaint in a civil action and proceed under the rules of procedure under chs. 799 or 801 to 847, without requiring the service of a summons or the payment of filing fees.

29.936(4) (4) On the same day that the department submits the certification to the court, the department shall send a copy of the certification to the person at his or her last-known address by 1st class mail. Mailing of the certification shall be considered service of that certification when it is mailed unless the envelope containing the certification is returned unopened to the department. The department shall include with the certification a notice informing the person of all of the following:

29.936(4)(a) (a) That, if the person fails to submit a written objection to the court within 30 days after the court receives the certification from the department, the court shall order that the amount certified by the department be a judgment on behalf of the state and against the person.

29.936(4)(b) (b) The name and address of the circuit court where the certification was submitted and the date of that submittal.

29.936(4)(c) (c) That, if the person timely objects to the certification, the objection will be considered a complaint for purposes of the commencement of a civil suit under ch. 799 or 801.

29.936(4)(d) (d) That the person is required to submit a copy of the objection to the department at the time that he or she submits the objection to the clerk of circuit court.

29.936(4)(e) (e) The address of the department where the person is required to submit a copy of the objection.

29.936(5) (5) The department shall mail the certification under sub. (4) in an envelope that includes the department's return address. The department shall notify the court if the envelope is returned to the department unopened.

29.936 History History: 1997 a. 321; 1999 a. 9, 32, 186.



29.938 Use by the department of unclaimed, seized, or confiscated property.

29.938  Use by the department of unclaimed, seized, or confiscated property. The department may receive, retain, and use for the hunter education programs under ss. 29.591 and 29.595, the trapper education program under s. 29.597, or other educational hunting, fishing, trapping, or conservation activities the department conducts any of the following property:

29.938(1) (1) Property seized or confiscated for violations of s. 167.31 or 943.13, this chapter, or ch. 169 or 951.

29.938(2) (2) Property turned over to the department under s. 968.20 (3).

29.938(3) (3) Personal property that is in the possession of the department and that is lost, abandoned, or not claimed by its owner.

29.938 History History: 2005 a. 394.



29.941 Assistance of law enforcement officers.

29.941  Assistance of law enforcement officers. All sheriffs, deputy sheriffs and other law enforcement officers are deputy conservation wardens, and shall assist the department and its wardens in the enforcement of this chapter whenever notice of a violation is given to them by the department or its wardens.

29.941 History History: 1979 c. 110; 1997 a. 248 s. 116; Stats. 1997 s. 29.941.



29.944 Exemption from liability.

29.944  Exemption from liability. Members of the natural resources board, and each warden, in the performance of official duties, are exempt from liability to any person for acts done or permitted or property destroyed by authority of law. No taxable costs or attorney fees shall be allowed to either party in an action against a member of the natural resources board or a warden.

29.944 History History: 1997 a. 248 s. 111.



29.947 Law enforcement aid program; spearfishing.

29.947  Law enforcement aid program; spearfishing.

29.947(1)(1)  Definitions. As used in this section:

29.947(1)(a) (a) "Additional law enforcement services" means an extraordinary type or level of service which is not normally provided or budgeted for by a law enforcement agency.

29.947(1)(p) (p) "Municipality" means any city, village or town.

29.947(1)(t) (t) "Spearfishing" means a method of taking fish which is authorized by an agreement negotiated between the state and the members of federally recognized American Indian tribes or bands domiciled in Wisconsin relating to the tribes' or bands' treaty-based, off-reservation rights to hunt, fish and gather.

29.947(2) (2) Participating county or municipality. In order to be eligible to receive reimbursement from the department for costs incurred on or after August 1, 1987, by law enforcement agencies in response to members of federally recognized American Indian tribes exercising or attempting to exercise their right to engage in spearfishing, a county or municipality must do all of the following:

29.947(2)(b) (b) Daily records. Maintain daily records of any costs for additional law enforcement services incurred by law enforcement agencies that are directly related to spearfishing and make the daily records available, upon request, to the department for inspection at periodic times during normal business hours.

29.947(2)(c) (c) Filing of application. File an application for aid with the department by July 1 of the calendar year in which additional law enforcement services are provided, specifying all of the following:

29.947(2)(c)1. 1. The names and salaries of the officials who provided additional law enforcement services during the spearfishing season.

29.947(2)(c)2. 2. The number of hours worked by the persons under subd. 1.

29.947(2)(c)3. 3. Any other costs, as specified by the department, incurred by the county or municipality that are directly attributable to providing additional law enforcement services during the spearfishing season.

29.947(2)(c)4. 4. Any other information requested by the department.

29.947(2)(cm) (cm) Amended claims. A county or municipality that has filed an application for aid under par. (c) by July 1 of a calendar year in which additional law enforcement services are provided may amend that application before August 1 of that calendar year.

29.947(4) (4) Aid payments.

29.947(4)(a)(a) Costs reimbursed. Except as provided under par. (c), the department may pay each participating county or municipality up to 100% of the county's or municipality's actual costs that are directly attributable to providing additional law enforcement services during the spearfishing season. The department shall make any aid payments from the appropriations under s. 20.370 (5) (ea) by September 30 of the calendar year in which the county or municipality files an application under sub. (2) (c). The department may not make an aid payment unless the payment is approved by the secretary of administration.

29.947(4)(c) (c) Prorated payments allowed. If the total amount of reimbursable costs under par. (a) exceeds the amount available for payments under s. 20.370 (5) (ea), the department may prorate payments to participating counties and municipalities.

29.947 History History: 1987 a. 27, 399, 418; 1989 a. 31, 56, 336; 1991 a. 39; 1993 a. 16; 1995 a. 27; 1997 a. 248 s. 669; Stats. 1997 s. 29.947.



29.951 Resisting a warden.

29.951  Resisting a warden. Any person who assaults or otherwise resists or obstructs any warden in the performance of duty shall be subject to the penalty specified in s. 939.51 (3) (a).

29.951 History History: 1975 c. 365, 421; 1979 c. 34; 1981 c. 20; 1993 a. 137; 1997 a. 248 s. 683; Stats. 1997 s. 29.951.

29.951 Annotation This section defines one crime with multiple modes of commission and comports with the applicable fundamental fairness standard embodied in the due process clause. Jury unanimity as to the manner in which a defendant violates it is not required. Failure to specify the manner of violation did not deny the defendant his due process right to a unanimous jury verdict. State v. Dearborn, 2008 WI App 131, 313 Wis. 2d 767, 758 N.W.2d 463, 07-1894. Affirmed on other grounds. 2010 WI 84, 327 Wis. 2d 252, 786 N.W.2d 97, 07-1894.



29.954 False impersonation of warden.

29.954  False impersonation of warden. Any person who falsely represents himself or herself to be a warden or who assumes to act as a warden without having been first duly appointed shall be subject to the penalty specified in s. 939.51 (3) (a).

29.954 History History: 1975 c. 365; 1979 c. 34; 1981 c. 20; 1993 a. 137; 1997 a. 248 s. 684; Stats. 1997 s. 29.954.



29.957 Breaking seals of department.

29.957  Breaking seals of department. Any person who breaks, removes or interferes with any seal or tag attached to any animal, carcass or object by the department, or who interferes with any animal, carcass or object with a seal or tag attached, or who counterfeits a seal or tag, attached or unattached, shall be fined not more than $500 or imprisoned for not more than 90 days or both. This section applies to seals and tags required by the department under this chapter or ch. 169.

29.957 History History: 1975 c. 365; 1979 c. 34; 1981 c. 20; 1997 a. 248 s. 689; Stats. 1997 s. 29.957; 2001 a. 56.



29.961 Incorrect information.

29.961  Incorrect information.

29.961(1) (1) Any person who provides incorrect information and thereby obtains an approval issued under this chapter to which the person is not entitled:

29.961(1)(a) (a) Shall forfeit not more than $200; and

29.961(1)(c) (c) Shall pay a natural resources restitution surcharge equal to the amount of the statutory fee for the approval which was required and should have been obtained.

29.961(2) (2) Any person who fails to keep records as required under this chapter, fails to keep accurate records under this chapter, or provides incorrect information to the department under this chapter, other than information to obtain an approval as provided under sub. (1), shall forfeit not more than $100.

29.961 History History: 1975 c. 365; 1979 c. 34, 175; 1981 c. 20; 1983 a. 27; 1987 a. 399; 1997 a. 248 ss. 685, 713; Stats. 1997 s. 29.961; 2003 a. 139.



29.962 Worthless checks for approvals.

29.962  Worthless checks for approvals. If a person tenders a check or other order for payment to an issuing agent appointed under s. 29.024 (6) (a) 3. to make payment for an approval issued under this chapter to an issuing agent, and the check is drawn on an account that does not exist or on an account with insufficient funds, or is otherwise worthless, the issuing agent may give notification to the department of the fact after having made an effort to receive payment from the person who tendered the check or other payment. If the issuing agent gives such notification, the department shall revoke the approval and send notification to the holder of the approval that it has been revoked for failure to make payment for the approval. The holder of the approval shall return the approval to the department within 7 days after receiving the notification.

29.962 History History: 2003 a. 138.



29.964 Changing approval.

29.964  Changing approval. Any person who changes or alters, in any manner, or enters other than the correct date of issuance on any approval:

29.964(1) (1) Shall be fined not more than $200 or imprisoned not more than 90 days or both; and

29.964(3) (3) Shall pay a natural resources restitution surcharge equal to the statutory fee for the approval which was required and should have been obtained.

29.964 History History: 1975 c. 365; 1979 c. 34; 1981 c. 20; 1983 a. 27; 1997 a. 248 s. 688; Stats. 1997 s. 29.964; 2003 a. 139.



29.967 Prohibitions during periods of suspension or revocation.

29.967  Prohibitions during periods of suspension or revocation.

29.967(1)(1) Any person who has had an approval or a privilege under this chapter revoked or suspended by a court and who engages in the activity authorized by the approval or in the privilege during the period of revocation or suspension is subject to the following penalties, in addition to any other penalty imposed for failure to have an approval:

29.967(1)(a) (a) For the first conviction, the person shall forfeit not less than $300 nor more than $500.

29.967(1)(b) (b) If the number of convictions in a 5-year period equals 2 or more, the person shall be fined not less than $500 nor more than $1,000.

29.967(2) (2) The 5-year period under sub. (1) (b) shall be measured from the dates of the violations which resulted in the convictions.

29.967(3) (3) Any person who obtains any approval under this chapter during the period of time when that approval is revoked by any court shall be fined not more than $200 or imprisoned not more than 90 days or both.

29.967 History History: 1993 a. 137; 1997 a. 196; 1997 a. 248 ss. 686, 687; Stats. 1997 s. 29.967.



29.969 Larceny of wild animals.

29.969  Larceny of wild animals. A person who, without permission of the owner, disturbs or appropriates any wild animal or its carcass that has been lawfully reduced to possession by another shall forfeit not less than $1,000 nor more than $2,000. This section does not apply to farm-raised deer, farm-raised fish, farm-raised game birds, or wild animals that are subject to regulation under ch. 169.

29.969 History History: 1993 a. 137; 1995 a. 79; 1997 a. 27; 1997 a. 248 s. 690; Stats. 1997 s. 29.969; 2001 a. 56.



29.971 General penalty provisions.

29.971  General penalty provisions. Any person who, for himself or herself, or by his or her agent or employee, or who, as agent or employee for another, violates this chapter shall be punished as follows:

29.971(1) (1)

29.971(1)(a)(a) For the violation of any requirement of this chapter relating to fishing or fish dealing, by a forfeiture of not more than $1,000 except as provided under pars. (ag), (ar), (b), and (c) and sub. (5m).

29.971(1)(ag) (ag) For conducting a fishing tournament without a permit as required by the department, by a forfeiture of not less than $1,000 nor more than $2,000.

29.971(1)(ar) (ar) For participating in a fishing tournament and failing to comply with a term or condition imposed by a permit issued for that fishing tournament under s. 29.403, by a forfeiture of not more than $500.

29.971(1)(b) (b) For taking, transporting, acquiring, selling, purchasing, or possessing, or attempting to take, acquire, transport, sell, purchase, or possess, any fish, or failing to comply with any record-keeping requirement for fish, in violation of this chapter that has a value under par. (d) exceeding $300 but not exceeding $1,000, by a fine of not less than $1,000 nor more than $5,000 or imprisonment for not more than 30 days or both.

29.971(1)(c) (c) A person taking, transporting, acquiring, selling, purchasing, or possessing, or attempting to take, acquire, transport, sell, purchase, or possess, any fish, or failing to comply with any record-keeping requirement for fish, in violation of this chapter is guilty of a Class I felony if the value of the fish under par. (d) exceeds $1,000.

29.971(1)(d) (d)

29.971(1)(d)1.1. In this paragraph, "average wholesale value" means the average purchase price paid by wholesale fish dealers on the date of a violation of this chapter as determined by the department after obtaining price information from 3 wholesale fish dealers in this state.

29.971(1)(d)2. 2. Salmon, trout, and noncommercial game fish shall be valued for the purposes of pars. (b) and (c) on a per-fish basis according to the dollar amounts specified under s. 29.977 (1) (a) and (i) to (L).

29.971(1)(d)3. 3. Other species of commercial fish shall be valued on a per-pound basis according to the average wholesale value of the fish. The department shall determine the average wholesale value of the fish by averaging the price received by 3 different wholesale fish dealers in this state for that species of fish on or about the date of the violation.

29.971(1)(d)4. 4. For purposes of making charging and penalty determinations under pars. (b) and (c), the value of fish from multiple violations committed by the same person in any 12-month period may be aggregated.

29.971(1)(e) (e) In addition to any other penalty under this section, during the period of time that a person's commercial fishing license is revoked under sub. (12), the person may not engage in fishing on the water or ice in any manner, operate or assist in the operation of fishing gear or engage in the sale or transportation of fish. Any person holding a license under s. 29.519 (1m) who has that license revoked under sub. (12) may apply for that license for that part of the license year following the period of revocation and the department shall issue that license if all licensing criteria are met. The revoked license may not be issued to another person during the period of revocation.

29.971(1g) (1g) For failure to hold a valid approval as required under this chapter for which a court imposes a penalty under sub. (1) (a) to (e) or (5m), by the payment of a natural resources restitution surcharge equal to the amount of the statutory fee for the approval that was required and that should have been obtained.

29.971(1m) (1m)

29.971(1m)(a)(a) For the violation of s. 29.537, by a forfeiture of not more than $1,000, except as provided under pars. (b) and (c).

29.971(1m)(b) (b) For possessing clams in violation of s. 29.537, if the value of the clams under par. (d) exceeds $300 but does not exceed $1,000, by a fine of not more than $5,000 or imprisonment for not more than 30 days or both.

29.971(1m)(c) (c) A person possessing clams in violation of s. 29.537 is guilty of a Class I felony if the value of the clams under par. (d) exceeds $1,000.

29.971(1m)(d) (d) Clams shall be valued for the purpose of pars. (b) and (c) according to the current average wholesale value. In this paragraph, "average wholesale value" means the average price received by commercial clam shellers during the 30-day period prior to the date of violation.

29.971(1m)(e) (e) For any person holding any approval issued under this chapter, upon the person's 2nd conviction within a 3-year period for violations of this chapter relating to clamming or commercial clamming, by the revocation of all of the person's approvals. In addition, no commercial clamming license or permit may be issued to the person for at least one year after the date of conviction.

29.971(2) (2) For hunting or trapping without an approval required by this chapter:

29.971(2)(a) (a) By a forfeiture of not more than $100; and

29.971(2)(c) (c) By the payment of a natural resources restitution surcharge equal to the amount of the statutory fee for the approval which was required and should have been obtained.

29.971(3) (3) For the violation of any statutes or any department order relating to the hunting, taking, transportation or possession of game, by a forfeiture of not more than $1,000.

29.971(3m) (3m) For unlawfully hunting a moose, by a forfeiture of not less than $1,000 nor more than $2,000 and the mandatory revocation of all hunting approvals issued to the person. In addition, no hunting approval may be issued to the person for the time period specified by the court. The time period specified shall be not less than 3 years nor more than 5 years following the date of conviction under this subsection.

29.971(4) (4) For any violation of this chapter or any department order for which no other penalty is prescribed, by a forfeiture of not more than $100.

29.971(5) (5) For violation of s. 29.539, except s. 29.539 (3m), by a fine of not less than $1,000 nor more than $2,000 or imprisonment for not more than 6 months or both. In addition, the court shall order the revocation of all hunting and sport fishing approvals issued to the person under this chapter and shall prohibit the issuance of any new hunting or sport fishing approvals under this chapter to the person for 5 years.

29.971(5g) (5g) For violation of s. 29.541, by a fine of not more than $500 or imprisonment for not more than 90 days or both. In addition, the court shall order the revocation of all hunting and sport fishing approvals issued to the person under this chapter and shall prohibit the issuance of any new hunting or sport fishing approvals under this chapter to the person for 3 years.

29.971(5m) (5m) For the violation of this chapter relating to the taking or possession of lake sturgeon, by a fine of $1,500 or imprisonment for not more than 90 days or both for each lake sturgeon illegally taken or possessed, and a mandatory 3-year revocation of all hunting, fishing and trapping approvals issued to the person under this chapter.

29.971(7) (7) For the violation of s. 29.307 (1), by a fine of not more than $1,000 for the first violation and not more than $2,000 for subsequent violations or imprisonment for not more than 90 days, or both, and by a mandatory 3-year revocation of all hunting, fishing, and trapping approvals. An aircraft used in the violation is a public nuisance.

29.971(9) (9) For the violation of any statute or any department order relating to the registration of any wild animal, by a forfeiture of not more than $100.

29.971(9m) (9m) For the improper use or validation of any carcass tag, by a forfeiture of not more than $500.

29.971(11) (11) For hunting deer without the required approval, during the closed season, with the aid of artificial light or with the aid of an aircraft, for the snaring of or setting snares for deer, or for the possession or control of a deer carcass in violation of s. 29.055 or 29.347, by a fine of not less than $1,000 nor more than $2,000 or by imprisonment for not more than 6 months or both. In addition, the court shall order the revocation of all approvals issued to the person under this chapter and shall prohibit the issuance of any new approval under this chapter to the person for 3 years.

29.971(11g) (11g)

29.971(11g)(a)(a) For hunting elk without a valid elk hunting license, for possessing an elk that does not have an elk carcass tag attached, for possessing an elk during the closed season, by a fine of not less than $1,000 nor more than $15,000 or by imprisonment for not more than 6 months or both for the first violation, or by a fine of not more than $20,000 or imprisonment for not more than one year or both for any subsequent violation. In addition, the court shall revoke all hunting and trapping approvals issued to the person under this chapter and shall prohibit the issuance of any new hunting and trapping approvals under this chapter to the person for 5 years.

29.971(11g)(b) (b) Except as provided under par. (a), for the violation of any provision of this chapter or rules promulgated under this chapter relating to elk hunting or to the violation of an elk carcass tag or registration of an elk, by a forfeiture of not more than $5,000.

29.971(11m) (11m)

29.971(11m)(a)(a) For shooting, shooting at, killing, taking, catching or possessing a bear without a valid Class A bear license, or for possessing a bear which does not have a carcass tag attached or possessing a bear during the closed season, by a fine of not less than $1,000 nor more than $2,000 or by imprisonment for not more than 6 months or both for the first violation, or by a fine of not more than $10,000 or imprisonment for not more than 9 months or both for any subsequent violation, and, in addition, the court shall revoke all hunting approvals issued to the person under this chapter and shall prohibit the issuance of any new hunting approval under this chapter to the person for 3 years. This paragraph does not apply to a person who shoots at or kills a bear as authorized under s. 29.184 (3) (br) 4.

29.971(11m)(b) (b) Except as provided under par. (a), for the violation of any provision of this chapter relating to bear hunting, to the activities specified in s. 29.184 (3) (br) 1. to 4., or to the validation of a bear carcass tag or registration of a bear, by a forfeiture of not more than $1,000.

29.971(11m)(c) (c) Any person who is convicted of hunting bear or engaging in any of the activities under s. 29.184 (3) (br) with a dog that is not in compliance with s. 29.184 (4) or the licensing requirements under s. 174.053 or 174.07 may have his or her Class A or Class B bear hunting license revoked; and if the license is revoked, no Class A or Class B bear hunting license may be issued to the person for a period of 3 years after the date of conviction.

29.971(11p) (11p)

29.971(11p)(a)(a) For entering the den of a hibernating black bear and harming the bear, by a fine of not more than $10,000 or imprisonment for not more than 9 months or both.

29.971(11p)(b) (b) Paragraph (a) does not apply if the activity subject to the penalty under par. (a) has been specifically approved by the department and is necessary to conduct research activities.

29.971(11r) (11r)

29.971(11r)(a)(a) For the violation of s. 29.083 (2) (a), by a forfeiture of not more than $500.

29.971(11r)(b) (b) For the violation of s. 29.083 (2) (b), by a forfeiture of not more than $1,000.

29.971(11v) (11v) For failing to reimburse the department as required under s. 29.404 (3), by a forfeiture of not more than $100.

29.971(12) (12) In addition to any other penalty for violation of this chapter or any department order made under this chapter, the court may revoke or suspend any or all privileges and approvals granted under this chapter for a period of up to 3 years. If a person is convicted of reckless or highly negligent conduct in the operation or handling of a firearm or bow and arrow in violation of s. 940.08, 940.24 or 941.20 and either death or bodily harm to another results from that violation, the court shall revoke every approval issued to that person under this chapter and shall provide a fixed period during which no new approval may be issued to the person. If no death or bodily harm to another results from the violation, the court may revoke any approval issued to that person under this chapter and may provide a fixed period during which no new approval may be issued to the person.

29.971(13) (13) No penalty prescribed in any section of this chapter shall be held to be diminished because the violation for which it is prescribed falls also within the scope of a more general prohibition.

29.971(14) (14) In any prosecution under this section it is not necessary for the state to allege or prove that the animals were not farm-raised deer, farm-raised fish, farm-raised game birds, wild animals subject to regulation under ch. 169, or domestic animals, that they were not taken for scientific purposes, or that they were taken or in possession or under control without a required approval. The person claiming that these animals were farm-raised deer, farm-raised fish, farm-raised game birds, wild animals subject to ch. 169, or domestic animals, that they were taken for scientific purposes or that they were taken or in possession or under control under the required approval, has the burden of proving these facts.

29.971 History History: 1975 c. 365 ss. 45, 50; 1979 c. 34, 150, 175, 190, 355; 1981 c. 20, 236, 243, 391; 1983 a. 27; 1983 a. 80 s. 9; 1983 a. 114 s. 9; 1983 a. 192, 209, 419, 520, 538; 1985 a. 29, 36, 270, 271, 272, 289, 332; 1987 a. 379; 1989 a. 190, 336; 1991 a. 39, 269; 1993 a. 137; 1995 a. 59, 79; 1997 a. 1, 27; 1997 a. 248 ss. 714 to 722; Stats. 1997 s. 29.971; 1997 a. 283 ss. 20 to 23; 1999 a. 9, 32; 2001 a. 56, 108, 109; 2003 a. 139, 249; 2005 a. 288; 2009 a. 276; 2011 a. 28, 257.

29.971 Annotation All illegal clamming violations under s. 29.38 are punishable by forfeiture under sub. (1m) (a) except violations of the possession provisions of s. 29.38 [now s. 29.537]. State v. Ahrling, 191 Wis. 2d 398, 528 N.W.2d 431 (1995).



29.972 Revocation; failure to comply.

29.972  Revocation; failure to comply.

29.972(1) (1) The department shall deny an application to issue or renew, or suspend if already issued, all hunting, fishing, or trapping approvals issued to a person under this chapter if the person who violates this chapter does any of the following:

29.972(1)(a) (a) Fails to respond to a summons under s. 23.66 (3) or 23.67 (4), or a warrant or summons under s. 968.04.

29.972(1)(b) (b) Fails to appear on the court date set under s. 23.72 or 23.75 unless the person makes a deposit under s. 23.66 or makes a deposit and stipulation under s. 23.67.

29.972(1)(c) (c) Fails to appear before the court and is subject to a bench warrant under s. 968.09.

29.972(2) (2)

29.972(2)(a)(a) The requirement to deny or suspend an approval under sub. (1) does not apply if the court revokes any or all of the person's hunting, fishing, or trapping approvals under s. 23.79 (4) or 23.795 (2).

29.972(2)(b) (b) The requirement to deny or suspend an approval under sub. (1) remains in effect until either of the following occurs:

29.972(2)(b)1. 1. The person resolves the matter under sub. (1) that resulted in the denial or suspension.

29.972(2)(b)2. 2. The court revokes or suspends any or all of the person's hunting, fishing, or trapping approvals under s. 29.971.

29.972(3) (3) The department shall establish procedures for the denial or suspension of approvals under subs. (1) and (2), including all of the following:

29.972(3)(a) (a) The exchange of information among the department, the district attorneys, and the clerks of court.

29.972(3)(b) (b) Notice to the person who is subject to the denial or suspension.

29.972(3)(c) (c) The opportunity for an administrative appeal to the department which shall be limited to the issue of whether the action listed in sub. (1) (a) to (c) is sufficient to require the department to deny an application to issue or renew, or to suspend the approvals.

29.972 History History: 2005 a. 282.



29.973 Commercial fish reporting system.

29.973  Commercial fish reporting system. The department shall establish and maintain a commercial fish reporting system under which the department shall establish specific reporting or record-keeping requirements that apply to all of the following:

29.973(1) (1) Any person who has committed a certain number of violations of subch. VI, as determined by the department.

29.973(2) (2) Any person who holds a license issued under s. 29.519 (1m), and who is convicted of harvesting more than 1,000 pounds of fish above their annual quota, failing to report over 2,000 pounds of catch during a 12-month period, fishing during the closed season, or possessing 200 or more pounds of fish in violation of this chapter.

29.973 History History: 2005 a. 288; 2007 a. 97 s. 50.



29.974 Penalties; repeaters.

29.974  Penalties; repeaters.

29.974(1) (1) If a person is convicted of any violation of this chapter, of s. 167.31 (2) or (3) or of a rule promulgated under s. 167.31 (4m), and it is alleged in the indictment, information or complaint, and proved or admitted on trial or ascertained by the court after conviction that the person was previously convicted within a period of 5 years for a violation of this chapter, of s. 167.31 (2) or (3) or of a rule promulgated under s. 167.31 (4m) by any court of this state, the person shall be fined not more than $100, or imprisoned not more than 6 months or both. In addition, all hunting, fishing and trapping approvals issued to the person shall be revoked and no hunting, fishing or trapping approval may be issued to the person for a period of one year after the 2nd conviction.

29.974(2) (2)

29.974(2)(a)(a) In this subsection, "wild animal" does not include a farm-raised deer, a farm-raised fish, a farm-raised game bird, or a wild animal subject to regulation under ch. 169.

29.974(2)(b) (b) When any person is convicted and it is alleged in the indictment, information or complaint and proved or admitted on trial or ascertained by the court after conviction that the person had been before convicted 3 times within a period of 3 years for violations of this chapter or department order punishable under s. 29.501 (10), 29.601 (1) or 29.971 (5), or for violation of s. 29.539, or for violation of any statute or department order regulating the taking or possession of any wild animal or carcass during the closed season or any combination of those violations by any court of this state, and that the convictions remain of record and unreversed, the person shall be fined not more than $2,000 or imprisoned for not more than 9 months or both.

29.974(3) (3) No penalty for any violation listed in sub. (1) or (2) may be reduced or diminished by reason of this section.

29.974 History History: 1975 c. 365 s. 46; Stats. 1975 s. 29.995; 1981 c. 243 s. 7; 1983 a. 27; 1985 a. 29, 272; 1993 a. 137; 1997 a. 248 s. 723; Stats. 1997 s. 29.974; 2001 a. 56.

29.974 Annotation Criminal prosecution under this section must be commenced by a complaint under s. 968.02; prosecution must be conducted within the statutory and constitutional requirements applicable to other criminal prosecutions. 71 Atty. Gen. 136.



29.977 Civil actions for damages caused by law violations.

29.977  Civil actions for damages caused by law violations.

29.977(1)(1) The department may bring a civil action in the name of the state for the recovery of damages against any person killing, wounding, catching, taking, trapping or possessing in violation of this chapter any of the following named protected wild animals, birds, or fish, or any part of an animal, bird or fish, and the sum assessed for damages for each wild animal, bird, or fish shall be not less than the amount stated in this section:

29.977(1)(a) (a) Any endangered species protected under s. 29.604, $875.

29.977(1)(am) (am) Any elk, $2,000.

29.977(1)(b) (b) Any moose, fisher, prairie chicken, or sand hill crane, $262.50.

29.977(1)(c) (c) Any deer, bear, wild turkey or wild swan, $175.

29.977(1)(d) (d) Any bobcat, fox, wolf, beaver, or otter, $87.50.

29.977(1)(e) (e) Any coyote, raccoon or mink, $43.75.

29.977(1)(f) (f) Any sharp-tailed grouse, ruffed grouse, spruce hen, wild duck, coot, wild goose or brant, $26.25.

29.977(1)(g) (g) Any pheasant, gray partridge, quail, rail, Wilson's snipe, woodcock or shore bird, or protected song bird or harmless bird, $17.50.

29.977(1)(h) (h) Any muskrat, rabbit or squirrel, $8.75.

29.977(1)(i) (i) Any muskellunge or lake sturgeon, $43.75.

29.977(1)(j) (j) Any largemouth or smallmouth bass, $26.25.

29.977(1)(k) (k) Any brook, rainbow, brown, or steel head trout, $26.25.

29.977(1)(L) (L) Any walleye pike, northern pike, or any other game fish not mentioned in pars. (i) to (k), $8.75.

29.977(1)(m) (m) Any game or fur-bearing animal or bird not mentioned in pars. (am) to (h), $17.50.

29.977(2) (2) Any damages recovered in a civil action under this section shall be paid into the conservation fund. The costs of the action, if the judgment is in favor of the defendant, shall be paid out of the conservation fund.

29.977(3) (3) A civil action brought under this section shall be a bar to a criminal prosecution for the same offense and any criminal prosecution for any offense chargeable under this section shall be a bar to a civil action brought under this section.

29.977 History History: 1975 c. 365; 1977 c. 386; 1979 c. 34; 1985 a. 332 s. 251 (1); 1995 a. 376; 1997 a. 27; 1997 a. 248 ss. 691 to 698; Stats. 1997 s. 29.977; 2001 a. 56, 109; 2011 a. 169.

29.977 Annotation The civil remedy is coextensive with the criminal sanctions of the chapter, and since the chapter does not prohibit killing fish by opening a dam unlawfully, there is no civil remedy. Dept. of Natural Resources v. Clintonville, 53 Wis. 2d 1, 191 N.W.2d 866.

29.977 Annotation The state may recover "civil redress" damages under this section as well as prosecute the perpetrator for the underlying violation punishable only by civil forfeiture. State v. Denk, 117 Wis. 2d 432, 345 N.W.2d 66 (Ct. App. 1984).

29.977 Annotation When a criminal action is brought for a violation of ch. 94, prohibiting deposit of pesticides in public waters of the state, the proceeding is not barred by a civil action to recover the statutory value of the fish killed by the pesticides. 62 Atty. Gen. 130.



29.981 Parties to a violation.

29.981  Parties to a violation.

29.981(1) (1) Whoever is concerned in the commission of a violation of this chapter or of any department order under this chapter for which a forfeiture is imposed is a principal and may be charged with and convicted of the violation although he or she did not directly commit it and although the person who directly committed it has not been convicted of the violation.

29.981(2) (2) A person is concerned in the commission of the violation if the person:

29.981(2)(a) (a) Directly commits the violation;

29.981(2)(b) (b) Aids and abets the commission of it; or

29.981(2)(c) (c) Is a party to a conspiracy with another to commit it or advises, hires or counsels or otherwise procures another to commit it.

29.981 History History: 1975 c. 365; 1987 a. 379; 1997 a. 248 s. 724; Stats. 1997 s. 29.981.



29.983 Wild animal protection surcharges.

29.983  Wild animal protection surcharges.

29.983(1) (1)  Levy of wild animal protection assessment.

29.983(1)(a)(a) If a court imposes a fine or forfeiture for a violation of a provision of this chapter or an order issued under this chapter for the unlawful killing, wounding, catching, taking, trapping, or possession of a wild animal specified in par. (b), or any part of such a wild animal, the court may impose a wild animal protection surcharge under ch. 814 that equals the amount specified for the wild animal under par. (b).

29.983(1)(b) (b) The amount of the wild animal protection surcharge imposed under ch. 814 shall be as follows:

29.983(1)(b)1. 1. For any wild animal that is an endangered species protected under s. 29.604, $875.

29.983(1)(b)1m. 1m. Any elk, $2,000.

29.983(1)(b)2. 2. For any moose, fisher, prairie chicken, or sand hill crane, $262.50.

29.983(1)(b)3. 3. For any bear, wild turkey or wild swan, $175.

29.983(1)(b)4. 4. For any bobcat, fox, wolf, beaver, or otter, $87.50.

29.983(1)(b)5. 5. For any deer, coyote, raccoon or mink, $43.75.

29.983(1)(b)6. 6. For any sharp-tailed grouse, ruffed grouse, spruce hen, wild duck, coot, wild goose or brant, $26.25.

29.983(1)(b)7. 7. For any pheasant, gray partridge, quail, rail, Wilson's snipe, woodcock or shore bird, or protected song bird or harmless bird, $17.50.

29.983(1)(b)8. 8. For any muskrat, rabbit or squirrel, $8.75.

29.983(1)(b)9. 9. For any muskellunge or lake sturgeon, $43.75.

29.983(1)(b)10. 10. For any largemouth or smallmouth bass, $26.25.

29.983(1)(b)11. 11. For any brook, rainbow, brown, or steel head trout, $26.25.

29.983(1)(b)12. 12. For any walleye pike, northern pike, or any other game fish not mentioned in subds. 9. to 11., $8.75.

29.983(1)(b)13. 13. For any game or fur-bearing animal or bird not mentioned in subds. 1m. to 8., $17.50.

29.983(1)(d) (d) If a fine or forfeiture is suspended in whole or in part, the wild animal protection surcharge shall be reduced in proportion to the suspension.

29.983(1)(e) (e) If any deposit is made for an offense to which this section applies, the person making the deposit shall also deposit a sufficient amount to include the wild animal protection surcharge under this section. If the deposit is forfeited, the amount of the wild animal protection surcharge shall be transmitted to the secretary of administration under par. (f). If the deposit is returned, the wild animal protection surcharge shall also be returned.

29.983(1)(f) (f) The clerk of the court shall collect and transmit to the county treasurer the wild animal protection surcharge and other amounts required under s. 59.40 (2) (m). The county treasurer shall then make payment to the secretary of administration as provided in s. 59.25 (3) (f) 2.

29.983(2) (2) Deposit of wild animal protection surcharge funds. The secretary of administration shall deposit the moneys collected under this section into the conservation fund.

29.983 History History: 1991 a. 39; 1995 a. 201, 376; 1997 a. 248 s. 725; Stats. 1997 s. 29.983; 2001 a. 56, 109; 2003 a. 33, 139, 326; 2011 a. 169.



29.984 Commercial fish protection surcharge.

29.984  Commercial fish protection surcharge.

29.984(1)(1)  Levy of commercial fish protection surcharge.

29.984(1)(a)(a) If a court imposes a fine or forfeiture under s. 29.971 for the unlawful killing, catching, taking, transporting, sale, or possession of Great Lakes fish in violation of s. 29.503, or of fish in violation of s. 29.514 or 29.519, or for failing to comply with any record-keeping requirement for fish in violation of s. 29.503, 29.514, or 29.519, the court may impose a commercial fish protection surcharge that equals the amount specified for the fish under par. (b) or (bg).

29.984(1)(b) (b) Except as provided in par. (bg), the amount of the commercial fish protection surcharge shall be as follows:

29.984(1)(b)1. 1. For any commercial fish, as determined by the department, an amount equal to the average wholesale value of the fish on the date of the violation. The department shall determine the average wholesale value of the fish by determining the wholesale value of such fish purchased by 3 different wholesale fish dealers in this state on or about the date of the violation.

29.984(1)(b)2. 2. For salmon, trout, and noncommercial game fish, an amount equal to the amount specified in s. 29.983 (1) (b) 9. to 12.

29.984(1)(bg) (bg) For a fine imposed under s. 29.971 (1) (b) or (c), the amount of the commercial fish protection surcharge shall be an amount equal to 3 times the average wholesale value of the fish. The department shall determine the average wholesale value of the fish by averaging the price received by 3 different wholesale fish dealers in this state for that species of fish on or about the date of the violation.

29.984(1)(c) (c) If a fine or forfeiture is suspended in whole or in part, the commercial fish protection surcharge shall be reduced in proportion to the suspension unless the court directs otherwise.

29.984(1)(e) (e) If any deposit is made for an offense to which this section applies, the person making the deposit shall also deposit a sufficient amount to include the commercial fish protection surcharge required under this section. If the deposit is forfeited, the amount of the commercial fish protection surcharge shall be transmitted to the state treasurer under par. (f). If the deposit is returned, the commercial fish protection surcharge shall also be returned.

29.984(1)(f) (f) The clerk of court shall collect and transmit to the county treasurer the commercial fish protection surcharge and other amounts required under s. 59.40 (2) (m). The county treasurer shall then make payment to the state treasurer as provided in s. 59.25 (3) (f) 2. The state treasurer shall deposit the amount of the commercial fish protection surcharge in the conservation fund.

29.984(2) (2) Use of commercial fish protection surcharge funds. All moneys collected from commercial fish protection surcharges shall be credited to the appropriation under s. 20.370 (4) (kr).

29.984 History History: 2005 a. 288.



29.985 Fishing shelter removal surcharge.

29.985  Fishing shelter removal surcharge.

29.985(1) (1)  Levy of fishing shelter removal surcharge.

29.985(1)(a)(a) If a court imposes a forfeiture under s. 29.404 (3), the court shall impose a fishing shelter removal surcharge under ch. 814 equal to the costs that should have been reimbursed under s. 29.404 (2).

29.985(1)(b) (b) If a forfeiture is suspended in whole or in part, the fishing shelter removal surcharge shall be reduced in proportion to the suspension unless the court directs otherwise.

29.985(1)(c) (c) If any deposit is made for an offense to which this section applies, the person making the deposit shall also deposit a sufficient amount to include the fishing shelter removal surcharge under this section. If the deposit is forfeited, the amount of the fishing shelter removal surcharge shall be transmitted to the secretary of administration under par. (d). If the deposit is returned, the fishing shelter removal surcharge shall also be returned.

29.985(1)(d) (d) The clerk of the court shall collect and transmit to the county treasurer the fishing shelter removal surcharge and other amounts required under s. 59.40 (2) (m). The county treasurer shall then make payment to the secretary of administration as provided in s. 59.25 (3) (f) 2.

29.985(2) (2) Use of fishing shelter removal surcharges funds. All moneys collected from fishing shelter removal surcharges shall be deposited in the conservation fund.

29.985 History History: 1991 a. 39; 1995 a. 201; 1997 a. 248 s. 726; Stats. 1997 s. 29.985; 2003 a. 33, 139, 326.



29.987 Natural resources surcharge.

29.987  Natural resources surcharge.

29.987(1) (1)  Levy of natural resources surcharge.

29.987(1)(a)(a) If a court imposes a fine or forfeiture for a violation of a provision of this chapter or an order issued under this chapter, other than for a violation specified under s. 29.9905 (1) (a), the court shall impose a natural resources surcharge under ch. 814 equal to 75 percent of the amount of the fine or forfeiture.

29.987(1)(b) (b) If a fine or forfeiture is suspended in whole or in part, the natural resources surcharge shall be reduced in proportion to the suspension.

29.987(1)(c) (c) If any deposit is made for an offense to which this section applies, the person making the deposit shall also deposit a sufficient amount to include the natural resources surcharge under this section. If the deposit is forfeited, the amount of the natural resources surcharge shall be transmitted to the secretary of administration under par. (d). If the deposit is returned, the natural resources surcharge shall also be returned.

29.987(1)(d) (d) The clerk of the court shall collect and transmit to the county treasurer the natural resources surcharge and other amounts required under s. 59.40 (2) (m). The county treasurer shall then make payment to the secretary of administration as provided in s. 59.25 (3) (f) 2. The secretary of administration shall deposit the amount of the natural resources surcharge in the conservation fund.

29.987(2) (2) Use of natural resources surcharge funds. All moneys collected from natural resources surcharges shall be credited to the appropriation under s. 20.370 (3) (mu).

29.987 History History: 1979 c. 34; 1981 c. 20; 1995 a. 201; 1997 a. 248 s. 727; Stats. 1997 s. 29.987; 2003 a. 33, 139, 326; 2005 a. 288; 2007 a. 97.



29.989 Natural resources restitution surcharge.

29.989  Natural resources restitution surcharge.

29.989(1)(1)  Levy of natural resources restitution surcharge.

29.989(1)(a)(a) If a court imposes a fine or forfeiture for a violation of a provision of this chapter or an order issued under this chapter where the payment of a natural resources restitution surcharge is required, the court shall impose a natural resources restitution surcharge under ch. 814 equal to the amount of the statutory fee for the approval which was required and should have been obtained.

29.989(1)(b) (b) If a fine or forfeiture is suspended in whole or in part, the natural resources restitution surcharge shall be reduced in proportion to the suspension unless the court directs otherwise.

29.989(1)(c) (c) If any deposit is made for an offense to which this section applies, the person making the deposit shall also deposit a sufficient amount to include the natural resources restitution surcharge under this section. If the deposit is forfeited, the amount of the natural resources restitution surcharge shall be transmitted to the secretary of administration under par. (d). If the deposit is returned, the natural resources restitution surcharge shall also be returned.

29.989(1)(d) (d) The clerk of the court shall collect and transmit to the county treasurer the natural resources restitution surcharge and other amounts required under s. 59.40 (2) (m). The county treasurer shall then make payment to the secretary of administration as provided in s. 59.25 (3) (f) 2. The secretary of administration shall deposit the amount of the natural resources restitution surcharge in the conservation fund.

29.989(2) (2) Use of natural resources restitution surcharge funds. All moneys collected from natural resources restitution surcharges shall be appropriated for use under s. 20.370 (3) (mu).

29.989 History History: 1979 c. 34, 175; 1983 a. 27; 1989 a. 56; 1995 a. 201; 1997 a. 248 s. 728; Stats. 1997 s. 29.989; 1999 a. 32; 2003 a. 33, 139, 326.



29.99 Wildlife violator compact surcharge.

29.99  Wildlife violator compact surcharge.

29.99(1) (1) If a court imposes a fine or forfeiture for a violation of a provision of this chapter or an order issued under this chapter, the court shall impose a wildlife violator compact surcharge under ch. 814 equal to $5 for the violation.

29.99(2) (2) If a fine or forfeiture is suspended in whole or in part, the wildlife violator compact surcharge shall be reduced in proportion to the suspension unless the court directs otherwise.

29.99(3) (3) If any deposit is made for an offense to which this section applies, the person making the deposit shall also deposit a sufficient amount to include the wildlife violator compact surcharge under this section. If the deposit is forfeited, the amount of the wildlife violator compact surcharge shall be transmitted to the secretary of administration under sub. (4). If the deposit is returned, the wildlife violator compact surcharge shall also be returned.

29.99(4) (4) The clerk of the court shall collect and transmit to the county treasurer the wildlife violator compact surcharge and other amounts required under s. 59.40 (2) (m). The county treasurer shall then make payment to the secretary of administration as provided in s. 59.25 (3) (f) 2. The secretary of administration shall deposit the amount of the wildlife violator compact surcharge in the conservation fund.

29.99 History History: 2005 a. 282; 2007 a. 97.



29.9905 Great Lakes resource surcharge.

29.9905  Great Lakes resource surcharge.

29.9905(1) (1)  Levy of Great Lakes resource surcharge.

29.9905(1)(a)(a) If a court imposes a fine or forfeiture for a violation of s. 29.503 involving Great Lakes fish or for a violation of s. 29.514 or 29.519, the court shall impose a Great Lakes resource surcharge equal to 75 percent of the amount of the fine or forfeiture.

29.9905(1)(b) (b) If a fine or forfeiture is suspended in whole or in part, the Great Lakes resource surcharge shall be reduced in proportion to the suspension.

29.9905(1)(c) (c) If any deposit is made for an offense to which this section applies, the person making the deposit shall also deposit a sufficient amount to include the Great Lakes resource surcharge prescribed in this section. If the deposit is forfeited, the amount of the Great Lakes resource surcharge shall be transmitted to the state treasurer under par. (d). If the deposit is returned, the Great Lakes resource surcharge shall also be returned.

29.9905(1)(d) (d) The clerk of the court shall collect and transmit to the county treasurer the Great Lakes resource surcharge and other amounts required under s. 59.40 (2) (m). The county treasurer shall then make payment to the state treasurer as provided in s. 59.25 (3) (f) 2. The state treasurer shall deposit the amount of the Great Lakes resource surcharge in the conservation fund.

29.9905(2) (2) Use of Great Lakes resource surcharge funds. All moneys collected from Great Lakes resource surcharges shall be credited to the appropriation under s. 20.370 (4) (kr).

29.9905 History History: 2005 a. 288; 2007 a. 97 s. 52.



29.991 Fishing net removal surcharge.

29.991  Fishing net removal surcharge.

29.991(1) (1)  Levy of fishing net removal surcharge.

29.991(1)(a)(a) If a court imposes a forfeiture under s. 29.931 (2) (am) for failure to reimburse the department for costs associated with the seizure of a net or similar fishing device under s. 29.931 (2) (a), the court shall impose a fishing net removal surcharge in an amount equal to the sum of those costs plus an amount equal to 75 percent of the amount of the forfeiture.

29.991(1)(b) (b) If the forfeiture is suspended in whole or in part, the fishing net removal surcharge shall be reduced in proportion to the suspension.

29.991(1)(c) (c) The clerk of the court shall collect and transmit to the county treasurer the fishing net removal surcharge and other amounts required under s. 59.40 (2) (m). The county treasurer shall then make payment to the state treasurer as provided in s. 59.25 (3) (f) 2.

29.991(2) (2) Deposit of fishing net removal surcharge funds. All moneys collected from fishing net removal surcharges shall be deposited in the conservation fund.

29.991 History History: 2005 a. 288.






30. Navigable waters, harbors and navigation.

30.01 Definitions.

30.01  Definitions. In this chapter:

30.01(1am) (1am) "Area of special natural resource interest" means any of the following:

30.01(1am)(a) (a) A state natural area designated or dedicated under ss. 23.27 to 23.29.

30.01(1am)(b) (b) A surface water identified as a trout stream by the department.

30.01(1am)(bm) (bm) A surface water identified as an outstanding or exceptional resource water under s. 281.15.

30.01(1am)(c) (c) An area that possesses significant scientific value, as identified by the department.

30.01(1b) (1b) "Authorized base level of water loss" has the meaning given under s. 281.35 (1) (b).

30.01(1c) (1c) "Boat shelter" means a structure in navigable waters designed and constructed for the purpose of providing cover for a berth place for watercraft, which has a roof but does not have walls or sides. Such a structure may include a device for lifting a boat.

30.01(1d) (1d) "Boathouse" means a structure used for the storage of watercraft and associated materials which has one or more walls or sides.

30.01(1g) (1g) "Bridge" means a structure used to convey people, animals and vehicles over navigable waters and includes pipe arches and culverts.

30.01(1j) (1j) "Department" means the department of natural resources.

30.01(1m) (1m) "Designated mooring area" means a mooring area designated by a municipality under s. 30.773 (2) and (3), approved by the department and marked as a mooring area.

30.01(1n) (1n) "Drain" has the meaning given in s. 88.01 (8).

30.01(1nm) (1nm) "Duck Creek Drainage District" means Outagamie Drainage District No. 6 that is also known as the Duck Creek Drainage District and is located in Outagamie County.

30.01(1p) (1p) "Fishing raft" means any raft, float or structure, including a raft or float with a superstructure and including a structure located or extending below or beyond the ordinary high-water mark of a water, which is designed to be used or is normally used for fishing, which is not normally used as a means of transportation on water and which is normally retained in place by means of a permanent or semipermanent attachment to the shore or to the bed of the waterway. "Fishing raft" does not include a boathouse or fixed houseboat regulated under s. 30.121 nor a wharf or pier regulated under ss. 30.12 and 30.13.

30.01(1r) (1r) "Fixed houseboat" means a structure not actually used for navigation which extends beyond the ordinary high-water mark of a navigable waterway and is retained in place either by cables to the shoreline or by anchors or spudpoles attached to the bed of the waterway.

30.01(1t) (1t) "Flotation device" means any device used to provide flotation for a fishing raft, including each individual barrel or styrofoam coffin.

30.01(2) (2) "Governing body" means a town board, a village board of trustees, a city council or a county board.

30.01(2m) (2m) "Great Lakes water body" means Lake Superior or Lake Michigan and includes any bay or harbor that is part of Lake Superior or Lake Michigan.

30.01(3) (3) "Harbor facility" means every facility useful in the maintenance or operation of a harbor, including transportation facilities of all types, terminal and storage facilities of all types, wharves, piers, slips, basins, ferries, docks, bulkheads and dock walls, and floating and handling equipment, power stations, transmission lines and other facilities necessary for the maintenance and operation of such harbor facilities.

30.01(3e) (3e) "Mooring" when used as a noun means a mooring anchor and mooring buoy together with attached chains, cables, ropes and pennants and related equipment, unless the term is qualified or restricted.

30.01(3m) (3m) "Mooring anchor" means any anchor or weight which is designed to rest on the bed or to be buried in the bed of a navigable water, which is designed to be attached by a chain, cable, rope or other mechanism to a mooring buoy and which is designed to be left in position permanently or on a seasonal basis.

30.01(3s) (3s) "Mooring buoy" means any float or marker which is attached to a mooring anchor and either is suitable for attachment to a boat through the use of a pennant or other device or facilitates the attachment of the boat to the mooring anchor.

30.01(3w) (3w) "Motor vehicle" has the meaning designated under s. 340.01 (35) except that this term does not include snowmobiles.

30.01(4) (4) "Municipality" means any town, village, city or county in this state.

30.01(4m) (4m) "Navigable waters" or "navigable waterway" means any body of water which is navigable under the laws of this state.

30.01(4o) (4o) "Net pen" means an enclosure placed in a body of water and used to hold or rear fish.

30.01(4r) (4r) "Outlying waters" has the meaning given in s. 29.001 (63).

30.01(5) (5) "Pier" means any structure extending into navigable waters from the shore with water on both sides, built or maintained for the purpose of providing a berth for watercraft or for loading or unloading cargo or passengers onto or from watercraft. Such a structure may include a boat shelter which is removed seasonally. Such a structure may include a boat hoist or boat lift, and the hoist or lift may be permanent or may be removed seasonally.

30.01(5m) (5m) "Piling" means a group of piles.

30.01(6) (6) "Secretary" means the secretary of natural resources.

30.01(6d) (6d) "Surplus water" means any water of a stream that is not being beneficially used, as determined by the department.

30.01(6e) (6e) "Swimming raft" means a floating platform without railings, roof or walls that is adequately anchored to the bed of navigable waters and is designed for swimming, diving and related activities.

30.01(7) (7) "Watercraft" means any device used and designed for navigation on water.

30.01(7m) (7m) "Water loss" has the meaning given under s. 281.35 (1) (L).

30.01(8) (8) "Wharf" means any structure in navigable waters extending along the shore and generally connected with the uplands throughout its length, built or maintained for the purpose of providing a berth for watercraft or for loading or unloading cargo or passengers onto or from watercraft. Such a structure may include a boat hoist or boat lift, and the hoist or lift may be permanent or may be removed seasonally.

30.01(9) (9) "Withdrawal" has the meaning given under s. 281.35 (1) (m).

30.01(10) (10) "Wolf River municipality" means any city, village or town which adjoins or includes any part of the Wolf River or its stream tributaries from the Shawano dam downstream to Lake Poygan.

30.01 History History: 1983 a. 189; 1985 a. 243, 332; 1987 a. 374 ss. 1 to 9, 25, 34, 35, 46 to 49, 70, 76; 1987 a. 403; 1989 a. 56; 1993 a. 236; 1995 a. 227; 1997 a. 27, 248; 1999 a. 9; 2003 a. 118; 2013 a. 75.

30.01 Annotation No threshold showing that a waterway is actually navigated for commercial or recreational purposes is necessary in order to prove that the waterway is navigable. City of Oak Creek v. DNR, 185 Wis. 2d 424, 518 N.W.2d 276 (Ct. App. 1994).



30.025 Permit procedure for utility facilities.

30.025  Permit procedure for utility facilities.

30.025(1b) (1b)  Definitions. In this section:

30.025(1b)(a) (a) "Commission" means the public service commission.

30.025(1b)(b) (b) "Permit" means an individual permit, a general permit, an approval, or a contract required under this subchapter or subch. II, a permit or an approval required under ch. 31, a storm water discharge permit required under s. 283.33 (1) (a) or (am), or a wetland general permit or wetland individual permit required under s. 281.36 or under rules promulgated under subch. II of ch. 281 to implement 33 USC 1341 (a).

30.025(1b)(c) (c) "Utility facility" means a project, as defined in s. 196.49 (3) (a), or a facility, as defined in s. 196.491 (1) (e).

30.025(1e) (1e) Applicability.

30.025(1e)(a)(a) Except as provided in pars. (b) and (c), this section applies to a proposal to construct a utility facility if the utility facility is required to obtain, or give notification of the wish to proceed under, one or more permits.

30.025(1e)(b) (b) This section does not apply to a proposal to construct a utility facility if the only permit that the utility facility is required to obtain from the department is a storm water discharge permit under s. 283.33 (1) (a) or (am).

30.025(1e)(c) (c) This section does not apply to a proposal to construct a utility facility for ferrous mineral mining and processing activities governed by subch. III of ch. 295, unless the person proposing to construct the utility facility elects to proceed in the manner provided under this section.

30.025(1m) (1m) Preapplication process. Before filing an application under this section, a person proposing to construct a utility facility shall notify the department of the intention to file an application. After receiving such notice, the department shall confer with the person, in cooperation with the commission, to make a preliminary assessment of the project's scope, to make an analysis of alternatives, to identify potential interested persons, and to ensure that the person making the proposal is aware of all of the following:

30.025(1m)(a) (a) The permits that the person may be required to obtain and the permits under which the person must give notification of the wish to proceed.

30.025(1m)(b) (b) The information that the person will be required to provide.

30.025(1m)(c) (c) The timing of information submissions that the person will be required to provide in order to enable the department to participate in commission review procedures and to process the application in a timely manner.

30.025(1s) (1s) Application for permits.

30.025(1s)(a)(a) Any person proposing to construct a utility facility to which this section applies shall, in lieu of separate application for permits, submit one application for permits together with any additional information required by the department. The application shall be filed with the department at the same time that an application for a certificate is filed with the commission under s. 196.49 or in a manner consistent with s. 196.491 (3) and shall include the detailed information that the department requires to determine whether an application is complete and to carry out its obligations under sub. (4). The department may require supplemental information to be furnished thereafter.

30.025(1s)(b) (b) A person who applies to the commission for a certificate under s. 196.49 or 196.491 (3) is eligible to apply under par. (a) for any permit that the utility facility may require and to receive such permit.

30.025(2) (2) Hearing. Once the applicant meets the requirements of sub. (1s) (a), the department may schedule the matter for a public hearing. Notice of the hearing shall be given to the applicant and shall be published as a class 1 notice under ch. 985 and as a notice on the department's Internet Web site. The department may give such further notice as it deems proper, and shall give notice to interested persons requesting same. The department's notice to interested persons may be given through an electronic notification system established by the department. Notice of a hearing under this subsection published as a class 1 notice, as a notice on the department's Internet Web site, and through the electronic notification system established by the department shall include the time, date, and location of the hearing, the name and address of the applicant, a summary of the subject matter of the application, and information indicating where a copy of the application may be viewed on the department's Internet Web site. The summary shall contain a brief, precise, easily understandable, plain language description of the subject matter of the application. One copy of the application shall be available for public inspection at the office of the department, at least one copy in the regional office of the department, and at least one copy at the main public library, of the area affected. Notwithstanding s. 227.42, the hearing shall be an informational hearing and may not be treated as a contested case hearing nor converted to a contested case hearing.

30.025(2g) (2g) Participation in commission proceedings.

30.025(2g)(a)(a) The department shall review every proposed utility facility subject to this section, including each location, site, or route proposed for the utility facility, to assess whether each proposed location, site, or route can meet the criteria for proceeding under the authority of or obtaining the required permits, and shall provide that information to the commission.

30.025(2g)(b) (b) The department shall participate in commission investigations or proceedings under s. 196.49 or 196.491 (3) with regard to any proposed utility facility that is subject to this section. In order to ensure that the commission's decision is consistent with the department's responsibilities, the department shall provide the commission with information that is relevant to only the following:

30.025(2g)(b)1. 1. Environmental issues that concern the proposed utility facility.

30.025(2g)(b)2. 2. Public rights in navigable waters that may be affected by the proposed utility facility.

30.025(2g)(b)3. 3. Location, site, or route issues concerning the proposed utility facility, including alternative locations, sites, or routes.

30.025(2s) (2s) Consideration of alternatives.

30.025(2s)(a)(a) The department shall treat the commission's decision under s. 196.49 or 196.491 (3) as concluding that there is no practicable alternative for the utility facility if all of the following apply:

30.025(2s)(a)1. 1. The department has participated in the commission's investigations or proceedings under sub. (2g).

30.025(2s)(a)2. 2. The commission's decision under s. 196.49 or 196.491 (3) is consistent with the department's assessment and information under sub. (2g) considering those factors required to be considered by the commission under s. 196.49 or 196.491 (3).

30.025(2s)(b) (b) If par. (a) applies, the department may not require the applicant for the proposed utility facility to undertake further analysis of any utility facility alternatives, including an analysis of alternative methods of meeting the need for the project or alternative locations, sites, or routes in order to satisfy the criteria under sub. (3). The department may identify adjustments that may be required to address permitting issues within the location, site, or route approved by the commission under s. 196.49 or 196.491 (3).

30.025(3) (3) Permit Issuance. The department shall issue, or authorize proceeding under, the necessary permits if it finds that the applicant has shown that the proposal:

30.025(3)(a) (a) Complies with environmental statutes administered by the department and rules promulgated thereunder, and federal environmental standards which the department has authority to enforce.

30.025(3)(b) (b) Does not unduly affect:

30.025(3)(b)1. 1. Public rights and interests in navigable waterways;

30.025(3)(b)2. 2. The effective flood flow capacity of a stream;

30.025(3)(b)3. 3. The rights of other riparian owners; or

30.025(3)(b)4. 4. Water quality.

30.025(3m) (3m) Environmental assessments for certain projects. The department is not required to prepare an environmental impact statement under s. 1.11 (2) (c) for the construction of a project that is specified in s. 196.491 (4) (c) 1m. or 1s. and for which one or more permits are required, but shall prepare an environmental assessment regarding the construction if the department's rules require an environmental assessment.

30.025(4) (4) Permit conditions. The permit may be issued, or the authority to proceed under a permit may be granted, upon stated conditions deemed necessary to assure compliance with the criteria designated under sub. (3). The department shall grant or deny the application for a permit for the utility facility within 30 days of the date on which the commission issues its decision under s. 196.49 or 196.491 (3).

30.025(5) (5) Exemption from certain procedures. Sections 30.208 and 30.209 do not apply to an application for any permit under this section.

30.025 History History: 1975 c. 68; 1985 a. 332 s. 251 (1); 1997 a. 204; 2003 a. 89, 118; 2009 a. 378, 379; 2011 a. 118, 167; 2013 a. 1, 20.



30.027 Lower Wisconsin State Riverway.

30.027  Lower Wisconsin State Riverway. For activities in the Lower Wisconsin State Riverway, as defined in s. 30.40 (15), no person obtaining a permit under subchs. I, II or V may start or engage in the activity for which the permit was issued unless the person obtains any permit that is required for the activity under s. 30.44 or 30.445.

30.027 History History: 1989 a. 31.



30.03 Enforcement of forfeitures; abatement of nuisances; infringement of public rights.

30.03  Enforcement of forfeitures; abatement of nuisances; infringement of public rights.

30.03(2) (2) The district attorney of the appropriate county or, at the request of the department, the attorney general shall institute proceedings to recover any forfeiture imposed or to abate any nuisance committed under this chapter or ch. 31.

30.03(3) (3) All forfeitures shall be recovered by civil action as provided in ch. 778 and when collected shall be paid directly into the state treasury.

30.03(4) (4)

30.03(4)(a)(a) If the department learns of a possible violation of s. 281.36 or of the statutes relating to navigable waters or a possible infringement of the public rights relating to navigable waters, and the department determines that the public interest may not be adequately served by imposition of a penalty or forfeiture, the department may proceed as provided in this paragraph, either in lieu of or in addition to any other relief provided by law. The department may order a hearing under ch. 227 concerning the possible violation or infringement, and may request the hearing examiner to issue an order directing the responsible parties to perform or refrain from performing acts in order to comply with s. 281.36 or to fully protect the interests of the public in the navigable waters. If any person fails or neglects to obey an order, the department may request the attorney general to institute proceedings for the enforcement of the department's order in the name of the state. The proceedings shall be brought in the manner and with the effect of proceedings under s. 111.07 (7).

30.03(4)(am) (am) In determining an appropriate remedy for a violation under this chapter relating to a pier or wharf, the department may not order the removal of a pier or wharf unless the department considers all reasonable alternatives offered by the department and the owner of the pier or wharf relating to the location, design, construction, and installation of the pier or wharf.

30.03(4)(b) (b) No penalty may be imposed for violation of a hearing examiner's order under this subsection, but violation of a judgment enforcing the order may be punished in civil contempt proceedings.

30.03 History History: 1979 c. 32 s. 92 (8); 1979 c. 257; 1981 c. 390; 1983 a. 524; 1987 a. 374; 2007 a. 204; 2011 a. 118.

30.03 Annotation Under sub. (4), the DNR has jurisdiction to pursue any "possible violation" of the public trust doctrine as embodied in ch. 30. ABKA Limited Partnership v. DNR, 2002 WI 106, 255 Wis. 2d 486, 648 N.W.2d 854, 99-2306.

30.03 Annotation The DNR has a statutory duty under sub. (4) (a) to proceed against piers it believes to be in violation of ch. 30 or contrary to the public's rights in the waters of the state. No administrative rule limits DNR's statutory enforcement authority, nor could it do so. Baer v. Wisconsin DNR, 2006 WI App 225, 297 Wis. 2d 232, 724 N.W.2d 638, 05-0668.

30.03 Annotation Summary judgment is not permitted in forfeiture actions for violations of ch. 30. The relevant procedural statutes cannot be reconciled with the summary judgment procedure. Although the parties agreed to the filing of a written answer in lieu of an appearance, such an agreement cannot provide the basis to impose upon the statutory scheme a summary judgment procedure that does not otherwise exist. State v. Ryan, 2012 WI 16, 338 Wis. 2d 695, 809 N.W.2d 37, 09-3075.

30.03 Annotation The DNR may enforce the terms of lakebed grants under sub. (4) (a) as long as the enforcement does not conflict with s. 30.05. 78 Atty. Gen. 107.



30.05 Applicability of chapter to municipally-owned submerged shorelands.

30.05  Applicability of chapter to municipally-owned submerged shorelands. Nothing in this chapter relative to the establishment of bulkhead or pierhead lines or the placing of structures or deposits in navigable waters or the removal of materials from the beds of navigable waters is applicable to submerged shorelands in Lake Michigan, the title to which has been granted by the state to a municipality.



30.056 Exemption from certain permit requirements.

30.056  Exemption from certain permit requirements. Notwithstanding ss. 30.12, 30.19, 30.195 and 30.294, the city of Oak Creek may not be required to remove any structure or concrete or other deposit that was placed in Crayfish Creek in the city of Oak Creek before June 1, 1991, and may continue to maintain the structure, concrete or deposit without having a permit or other approval from the department.

30.056 History History: 1995 a. 455.



30.06 Waiver of certain provisions of this chapter.

30.06  Waiver of certain provisions of this chapter. The department, by rule, may waive the applicability to specified navigable waters of the United States of all or part of those provisions of this chapter which relate to the establishment of bulkhead or pierhead lines or the placing of structures or deposits in navigable waters or the removal of materials from the beds of navigable waters. The department may promulgate such rule only after it has entered into an agreement with the appropriate federal agency wherein it is agreed that the comparable federal law will be enforced on the waters in question in lieu of the state law which is being waived. The objective of such agreement shall be to avoid duplication of administration with respect to navigable waters over which this state and the U.S. government have concurrent jurisdiction, in those situations wherein administration by a single governmental agency will tend to avoid confusion and the necessity of obtaining permits from both the state and federal governments by those who are subject to the law and at the same time will adequately protect the public interest. The agreement may contain such further provisions as are designed to achieve this objective.

30.06 History History: 1981 c. 390 s. 252; 1985 a. 332 s. 251 (1).



30.07 Transportation of aquatic plants and animals; placement of objects in navigable waters.

30.07  Transportation of aquatic plants and animals; placement of objects in navigable waters.

30.07(1) (1) In this section:

30.07(1)(a) (a) "Aquatic animal" means any animal that lives or grows only in water during any life state and includes that animal's eggs, larvae, or young.

30.07(1)(b) (b) "Aquatic plant" means a submergent, emergent, floating-leaf, or free-floating plant or any part thereof. "Aquatic plant" does not mean wild rice.

30.07(1)(c) (c) "Highway" has the meaning given in s. 340.01 (22), except that it does not include public boat access sites or parking areas for public boat access sites.

30.07(1)(d) (d) "Law enforcement officer" has the meaning given in s. 30.50 (4s).

30.07(1)(e) (e) "Local governmental unit" means a city, village, town, or county; a special purpose district in this state; an agency or corporation of a city, village, town, county, or special purpose district; or a combination or subunit of any of the foregoing.

30.07(1)(f) (f) "Public boat access site" means a site that provides access to a navigable water for boats and that is open to the general public for free or for a charge or that is open only to certain groups of persons for a charge.

30.07(1)(g) (g) "Vehicle" has the meaning given in s. 340.01 (74), but includes an all-terrain vehicle, as defined in s. 340.01 (2g).

30.07(2) (2)

30.07(2)(a)(a) No person may place or operate a vehicle, seaplane, watercraft, or other object of any kind in a navigable water if it has any aquatic plants or aquatic animals attached to the exterior of the vehicle, seaplane, watercraft, or other object. This paragraph does not require a person to remove aquatic plants or aquatic animals from a vehicle, seaplane, watercraft, or other object during the period of time when the vehicle, seaplane, watercraft, or other object is being operated in the same navigable body of water in which the aquatic plants or aquatic animals became attached.

30.07(2)(b) (b) No person may take off with a seaplane, or transport or operate a vehicle, watercraft, or other object of any kind on a highway with aquatic plants or aquatic animals attached to the exterior of the seaplane, vehicle, watercraft, or other object.

30.07(3) (3) A law enforcement officer who has reason to believe that a person is in violation of sub. (2) may order the person to do any of the following:

30.07(3)(a) (a) Remove aquatic plants or aquatic animals from a vehicle, seaplane, watercraft, or other object of any kind before placing it in a navigable water.

30.07(3)(b) (b) Remove aquatic plants or aquatic animals from a seaplane before taking off with the seaplane.

30.07(3)(c) (c) Remove from, or not place in, a navigable water, a vehicle, seaplane, watercraft, or other object of any kind.

30.07(3)(d) (d) Not take off with a seaplane, or transport or operate a vehicle, watercraft, or other object of any kind on a highway.

30.07(4) (4) Subsection (2) does not prohibit a person from doing any of the following:

30.07(4)(am) (am) Transporting or operating commercial aquatic plant harvesting equipment that has aquatic plants or animals attached to the exterior of the equipment if the equipment is owned or operated by a local governmental unit, if the equipment is being transported or operated for the purpose of cleaning the equipment to remove aquatic plants or animals, and if the person transports the equipment to, or operates the equipment at, a suitable location away from any body of water.

30.07(4)(b) (b) Transporting or operating a vehicle, seaplane, watercraft, or other object of any kind with duckweed that is incidentally attached to the exterior of the vehicle, seaplane, watercraft, or other object.

30.07(5) (5)

30.07(5)(a)(a) The department shall prepare a notice that contains a summary of the provisions under this section and shall make copies of the notice available to owners required to post the notice under par. (b).

30.07(5)(b) (b) Each owner of a public boat access site shall post and maintain the notice described in par. (a).

30.07(6) (6) No person may refuse to obey the order of a law enforcement officer who is acting under sub. (3).

30.07 History History: 2009 a. 55 ss. 9, 13, 14; 2011 a. 265.



30.10 Declarations of navigability.

30.10  Declarations of navigability.

30.10(1) (1)  Lakes. All lakes wholly or partly within this state which are navigable in fact are declared to be navigable and public waters, and all persons have the same rights therein and thereto as they have in and to any other navigable or public waters.

30.10(2) (2) Streams. Except as provided under sub. (4) (c) and (d), all streams, sloughs, bayous and marsh outlets, which are navigable in fact for any purpose whatsoever, are declared navigable to the extent that no dam, bridge or other obstruction shall be made in or over the same without the permission of the state.

30.10(3) (3) Enlargements or improvements in navigable waters. All inner harbors, turning basins, waterways, slips and canals created by any municipality to be used by the public for purposes of navigation, and all outer harbors connecting interior navigation with lake navigation, are declared navigable waters and are subject to the same control and regulation that navigable streams are subjected to as regards improvement, use and bridging.

30.10(4) (4) Interpretation.

30.10(4)(a)(a) This section does not impair the powers granted by law to municipalities to construct highway bridges, arches, or culverts over streams.

30.10(4)(b) (b) The boundaries of lands adjoining waters and the rights of the state and of individuals with respect to all such lands and waters shall be determined in conformity to the common law so far as applicable, but in the case of a lake or stream erroneously meandered in the original U.S. government survey, the owner of title to lands adjoining the meandered lake or stream, as shown on such original survey, is conclusively presumed to own to the actual shorelines unless it is first established in a suit in equity, brought by the U.S. government for that purpose, that the government was in fact defrauded by such survey. If the proper claims of adjacent owners of riparian lots of lands between meander and actual shorelines conflict, each shall have his or her proportion of such shorelands.

30.10(4)(c) (c) Notwithstanding any other provision of law, farm drainage ditches are not navigable within the meaning of this section unless it is shown that the ditches were navigable streams before ditching. For purposes of this paragraph, "farm drainage ditch" means any artificial channel which drains water from lands which are used for agricultural purposes.

30.10(4)(d) (d) A drainage district drain located in the Duck Creek Drainage District and operated by the board for that district is not navigable unless it is shown, by means of a U.S. geological survey map or other similarly reliable scientific evidence, that the drain was a navigable stream before it became a drainage district drain.

30.10 History History: 1977 c. 190, 272, 418; 1981 c. 339; 1991 a. 316; 1999 a. 9; 2003 a. 118; 2011 a. 167.

30.10 Annotation When there are 2 owners of land adjacent to a disputed parcel erroneously meandered under sub. (4), the judge is to divide the parcel proportionately on an equitable, but not necessarily equal, basis. Kind v. Vilas County, 56 Wis. 2d 269, 201 N.W.2d 881 (1972).

30.10 Annotation The DNR properly considered the existence of beaver dams and ponds and the periods of high water caused by spring runoffs in determining the navigability of a creek. The dams and ponds were normal and natural to the stream, and the periods of high water were of a regularly recurring, annual nature. DeGayner & Co. v. DNR, 70 Wis. 2d 936, 236 N.W.2d 217 (1975).

30.10 Annotation An owner of land on a meandered lake takes only to the actual shoreline. An owner does not have a "proper claim" to an isolated parcel separated from the remainder of the lot by the lake, making sub. (4) (b) inapplicable as parcels separated by a lake are not "adjacent." State Commissioners of Board of Public Lands v. Thiel, 82 Wis. 2d 276, 262 N.W.2d 522 (1978).

30.10 Annotation A DNR declaration of navigability subjecting private property to sub. (1) was a taking. Zinn v. State, 112 Wis. 2d 417, 334 N.W.2d 67 (1983).

30.10 Annotation The DNR has the authority, as well as the obligation, to determine whether the waters of the state are navigable in fact and subject to regulation under ch. 30, another agency's prior ancillary finding to the contrary notwithstanding. Turkow v. DNR, 216 Wis. 2d 273, 576 N.W.2d 288 (Ct. App. 1998), 97-1149.

30.10 Annotation This chapter applies to navigable ditches that were originally navigable streams. If a navigable ditch was originally nonnavigable or had no previous stream history, the DNR's jurisdiction depends upon the facts of the situation. 63 Atty. Gen. 493.

30.10 Annotation Erroneously meandered lakeshore — the status of the law as it affects title and distribution. 61 MLR 515.

30.10 Annotation The Muench case: A better test of navigability. Edwards, 1957 WLR 486.

30.10 Annotation Riparian Landowners Versus the Public: The Importance of Roads and Highways for Public Access to Wisconsin's Navigable Waters. Williams. 2010 WLR 186.



30.102 Web site information.

30.102  Web site information.

30.102(1) (1)  Navigability determination and ordinary high-water mark identification. If the department makes a determination that a waterway is navigable or is not navigable or identifies the ordinary high-water mark of a navigable waterway, the department shall publish that information on the department's Internet Web site. Any person may rely on the information posted under this section as being accurate. This section does not restrict the ability of a person to challenge the accuracy of the information posted under this section.

30.102(2) (2) Application status. To the greatest extent possible, the department shall publish on the department's Internet Web site the current status of any application filed with the department for a permit, license, or other approval under this chapter. The information shall include notice of any hearing scheduled by the department with regard to the application.

30.102 History History: 2011 a. 167.



30.103 Identification of ordinary high-water mark by town sanitary district.

30.103  Identification of ordinary high-water mark by town sanitary district. A town sanitary district may identify the ordinary high-water mark of a lake that lies wholly within unincorporated territory and wholly within the town sanitary district. The department may not identify an ordinary high-water mark of a lake that is different than the ordinary high-water mark identified by a town sanitary district under this section.

30.103 History History: 1997 a. 237.



30.105 Determining footage of shoreline.

30.105  Determining footage of shoreline. In determining footage of shoreline for purposes of s. 30.50 (4q), 30.77 (3) (ac), (ae) and (am) and 60.782 (2), towns, villages, cities, public inland lake protection and rehabilitation districts and town sanitary districts shall measure by use of a map wheel on the U.S. geological survey 7 1/2 minute series map.

30.105 History History: 1995 a. 152 s. 9; 1995 a. 349 s. 11.



30.11 Establishment of bulkhead lines.

30.11  Establishment of bulkhead lines.

30.11(1) (1)  Who may establish. Any municipality may, subject to the approval of the department, by ordinance establish a bulkhead line and from time to time reestablish the same along any section of the shore of any navigable waters within its boundaries.

30.11(2) (2) Standards for establishing. Bulkhead lines shall be established in the public interest and shall conform as nearly as practicable to the existing shores, except that in the case of leases under sub. (5) and s. 24.39 (4) bulkhead lines may be approved farther from the existing shoreline if they are consistent with and a part of any lease executed by the board of commissioners of public lands.

30.11(3) (3) How established. Whenever any municipality proposes to establish a bulkhead line or to reestablish an existing bulkhead line, the municipality shall indicate both the existing shore and the proposed bulkhead line upon a map and shall file with the department for its approval 6 copies of the map and 6 copies of the ordinance establishing the bulkhead line. The map shall use a scale of not less than 100 feet to an inch or any other scale required by the department. The map and a metes and bounds description of the bulkhead line shall be prepared by a land surveyor registered in this state. The department may require the installation of permanent reference markers to the bulkhead line. Upon approval by the department, the municipality shall deliver the map, description and ordinance to the office of the register of deeds of the county in which the bulkhead line lies, to be recorded by the register of deeds.

30.11(4) (4) Riparian rights preserved. Establishment of a bulkhead line shall not abridge the riparian rights of riparian owners. Riparian owners may place solid structures or fill up to such line.

30.11(5) (5) Finding of public interest.

30.11(5)(a)(a) Prior to the execution of any lease by the board of commissioners of public lands concerning rights to submerged lands or rights to fill in submerged lands held in trust for the public under s. 24.39, the department shall determine whether the proposed physical changes in the area as a result of the execution of the lease are consistent with the public interest. Thirty days before making its determination, the department shall notify, in writing, the clerk of the county and clerk of the city, village or town in which the changes are proposed and the U.S. Army Corps of Engineers of the application for the lease. In making its finding the department shall give consideration to all reports submitted to it. The department shall not approve a lease applied for under s. 24.39 (4) (a) 2. if the department determines that the lease may threaten excessive destruction of wildlife habitat.

30.11(5)(b) (b) When considering leases to allow certain initial improvements such as, but not restricted to, filling on submerged lands to create sites for further facilities, the department may determine whether such initial improvements are consistent with the public interest in the navigable waters involved even though the exact final use to which these improvements will be put is not known. The department, at the time it finds that a proposed lease would be consistent with the public interest in the navigable waters involved, may include in its findings such limitations upon the use of improvements as it considers necessary to confine their use to functions primarily related to water transportation or otherwise of public benefit. The board of commissioners of public lands shall include in the lease such limitations on final use as is determined by the department.

30.11(5)(c) (c) Upon the complaint of any person to the department that current use made of rights leased under s. 24.39 (4) is inconsistent with both its original findings and the public interest, the department shall hold a public hearing thereon after the publication of a class 2 notice, under ch. 985. If the department finds that the present use conforms neither to its original finding nor to the present public interest, it shall submit its findings to the governor. The governor may cause the attorney general or the district attorney of the proper county to bring action in the name of the state in a court of competent jurisdiction to declare the lease terminated and to institute appropriate action for removal of structures or cessation of practices in violation of such lease.

30.11(6) (6) Shoreline not invalidated. A shoreline lawfully established before January 1, 1960, is a lawfully established bulkhead line.

30.11 History History: 1987 a. 374; 1991 a. 32; 2003 a. 118.

30.11 Annotation A bulkhead line is not merely the natural shoreline, but one legislatively established by a municipality. It may differ from the existing shoreline and is also distinguishable from the low- and high-water marks previously judicially defined. State v. McFarren, 62 Wis. 2d 492, 215 N.W.2d 459 (1974).

30.11 Annotation The private right to fill lakebeds granted under this section does not preempt the zoning power of a county over shorelands under s. 59.971 [now 59.692]. State v. Land Concepts, Ltd. 177 Wis. 2d 24, 501 N.W.2d 817 (Ct. App. 1993).

30.11 Annotation When a bulkhead line has been established, a riparian owner must nonetheless obtain a permit or contract pursuant to s. 30.20 prior to removing material from the bed of a navigable water landward of the bulkhead line, but within the original ordinary high water mark. 63 Atty. Gen. 445.

30.11 Annotation A bulkhead line is not legally established until the filing requirements of sub. (3) are met. A bulkhead line established by a town on lands subsequently annexed to a municipality that has not established such line, remains in effect. 64 Atty. Gen. 112.



30.12 Structures and deposits in navigable waters.

30.12  Structures and deposits in navigable waters.

30.12(1)(1)  Permits required. Unless an individual or a general permit has been issued under this section or authorization has been granted by the legislature, no person may do any of the following:

30.12(1)(a) (a) Deposit any material or place any structure upon the bed of any navigable water where no bulkhead line has been established.

30.12(1)(b) (b) Deposit any material or place any structure upon the bed of any navigable water beyond a lawfully established bulkhead line.

30.12(1g) (1g) Exemptions. A riparian owner is exempt from the permit requirements under this section for the placement of a structure or the deposit of material if the structure or material is located in an area other than an area of special natural resource interest, does not interfere with the riparian rights of other riparian owners, and is any of the following:

30.12(1g)(a) (a) A deposit of sand, gravel, or stone that totals less than 2 cubic yards and that is associated with any activity or project that is exempt from an individual permit or a general permit under this subchapter.

30.12(1g)(b) (b) A structure, other than a pier or a wharf, that is placed on a seasonal basis in accordance with rules promulgated by the department.

30.12(1g)(c) (c) A fish crib, spawning reef, wing deflector, or similar device that is placed on the bed of navigable waters for the purpose of improving fish habitat.

30.12(1g)(d) (d) A bird nesting platform, wood duck house, or similar structure that is placed on the bed of a navigable water for the purpose of improving wildlife habitat.

30.12(1g)(e) (e) A boat shelter, boat hoist, or boat lift that is placed on a seasonal basis adjacent to the riparian owner's pier or wharf or to the shoreline on the riparian owner's property, in accordance with rules promulgated by the department.

30.12(1g)(f) (f)

30.12(1g)(f)1.1. A pier or wharf to which all of the following apply:

30.12(1g)(f)1.a. a. It is no more than 6 feet wide.

30.12(1g)(f)1.b. b. It extends no further than to a point where the water is 3 feet at its maximum depth as measured at summer low levels, or to the point where there is adequate depth for mooring a boat or using a boat hoist or boat lift, whichever is farther from the shoreline.

30.12(1g)(f)1.c. c. It has no more than 2 boat slips for the first 50 feet of the riparian owner's shoreline footage and no more than one additional boat slip for each additional 50 feet of the riparian owner's shoreline footage.

30.12(1g)(f)2. 2. Notwithstanding the width limitation in subd. 1., a pier may have an area as a loading platform that is more than 6 feet wide if the surface area of the platform does not exceed 200 square feet.

30.12(1g)(g) (g) An intake structure and pipe that is placed on the bed of a navigable water for the purpose of constructing a dry fire hydrant to supply water for fire protection.

30.12(1g)(h) (h) A piling that is driven into the bed of a navigable water adjacent to the owner's property for the purpose of deflecting ice, protecting an existing or proposed structure, or providing a pivot point for turning watercraft.

30.12(1g)(i) (i) Riprap in an amount not to exceed 100 linear feet that is placed to replace existing riprap located in an inland lake or Great Lakes water body and that includes the replacement of filter fabric or base substrate.

30.12(1g)(j) (j) Riprap in an amount not to exceed 300 linear feet that is placed to repair existing riprap located in an inland lake or Great Lakes water body, and that consists only of the placement of additional rock or the redistribution of existing rock within the footprint of the existing riprap.

30.12(1g)(k) (k) A biological shore erosion control structure, as defined by rule by the department.

30.12(1g)(km) (km) An intake or outfall structure that is less than 6 feet from the water side of the ordinary high-water mark and that is less than 25 percent of the width of the channel in which it is placed.

30.12(1h) (1h) Personal watercraft secured to piers allowed. A riparian owner may secure to a pier or wharf up to 2 personal watercraft for the first 50 feet of the riparian owner's shoreline footage and one additional personal watercraft for each additional 50 feet of the riparian owner's shoreline footage without affecting the riparian owner's eligibility for an exemption under sub. (1g) (f). For the purpose of this subsection, "personal watercraft" has the meaning given in s. 30.50 (9d).

30.12(1j) (1j) Boat slips for certain piers and wharves.

30.12(1j)(a)(a) Subject to pars. (b) and (c), the riparian owner or owners of a property that is adjacent to a lake of 50 acres or more and on which there are 3 or more dwelling units or on which there are commercial structures may, in lieu of placing a pier or wharf described under sub. (1g) (f), place a pier or wharf that has either of the following number of boat slips, whichever is smaller:

30.12(1j)(a)1. 1. Four boat slips for the first 50 feet of the property's shoreline footage and no more than 2 boat slips for each additional 50 feet of the property's shoreline footage.

30.12(1j)(a)2. 2. One boat slip for each dwelling unit, plus an additional number of boat slips if the additional slips are open to the public and the use of the additional slips is limited to the transient docking of boats for less than 24 hours.

30.12(1j)(b) (b) If the riparian owner or owners of a property described in par. (a) are eligible to place a pier or wharf with the number of boat slips specified in par. (a), the pier or wharf must be located in an area other than an area of special natural resource interest, may not interfere with the riparian rights of other riparian owners, and must meet all of the requirements for the placement of the pier or wharf specified under sub. (1g) (f) except for the limitation on the number of boat slips allowed under sub. (1g) (f).

30.12(1j)(c) (c) If the riparian owner or owners of a property described in par. (a) are eligible and propose to place a pier or wharf with the number of boat slips specified in par. (a), the riparian owner or owners shall apply to the department for an individual permit under s. 30.208 authorizing the configuration of the pier or wharf unless the configuration is authorized by the department under a general permit under s. 30.206. The department may not deny the permit on the basis of the number of slips proposed by the riparian owner or owners if the number of slips proposed does not exceed the number allowed under par. (a). A riparian owner or owners who apply for a permit under this paragraph shall be presumed to be entitled to the number of slips allowed under par. (a).

30.12(1k) (1k) Exemption for certain structures.

30.12(1k)(a)(a) In this subsection, "structure" means a pier, wharf, boat shelter, boat hoist, or boat lift.

30.12(1k)(b) (b) In addition to the exemptions under sub. (1g), a riparian owner of a pier or wharf that was placed on the bed of a navigable water before April 17, 2012, is exempt from the permit requirements under this section unless any of the following applies:

30.12(1k)(b)1m. 1m. The department notified the riparian owner before August 1, 2012, that the pier or wharf is detrimental to the public interest.

30.12(1k)(b)2. 2. The pier or wharf interferes with the riparian rights of other riparian owners.

30.12(1k)(cm) (cm) The department may not take any enforcement action under this chapter against a riparian owner for the placement of any of the following:

30.12(1k)(cm)1. 1. A structure for which the department has issued a permit under this section, if the structure is in compliance with that permit.

30.12(1k)(cm)2. 2. A structure for which the department has issued a written authorization, if the structure is in compliance with that written authorization.

30.12(1k)(cm)3. 3. A structure that is exempt under par. (b).

30.12(1k)(e) (e) A riparian owner who is exempt under par. (b) from the permit requirements under this section or who is exempt under par. (cm) from enforcement action under this chapter may do all of the following:

30.12(1k)(e)1. 1. Repair and maintain the exempt structure without obtaining a permit from the department under this section unless the owner enlarges the structure.

30.12(1k)(e)2. 2. If the exempt structure is a pier or wharf, relocate or reconfigure the pier or wharf if the riparian owner does not enlarge the pier or wharf.

30.12(1k)(f) (f) A decision of the department against the owner of a structure for which an exemption is claimed under this subsection is subject to a trial de novo.

30.12(1m) (1m) Duck Creek Drainage District structures and deposits. A structure or deposit that the drainage board for the Duck Creek Drainage District places in a drain that the board operates in the Duck Creek Drainage District is exempt from the permit requirements under this section if either of the following applies:

30.12(1m)(a) (a) The department of agriculture, trade and consumer protection, after consulting with the department of natural resources, specifically approves the structure or deposit.

30.12(1m)(b) (b) The structure or deposit is required, under rules promulgated by the department of agriculture, trade and consumer protection, in order to conform the drain to specifications approved by the department of agriculture, trade and consumer protection after consulting with the department of natural resources.

30.12(1n) (1n) Floating toilet facilities.

30.12(1n)(a)(a) In this subsection, "national park service" means the national park service, federal department of the interior.

30.12(1n)(b) (b) The placement of a pier that meets all of the following requirements is exempt from the permit requirements under this section:

30.12(1n)(b)1. 1. The pier contains a floating toilet facility that meets technical specifications approved by the national park service for floating toilet facilities.

30.12(1n)(b)2. 2. The pier is owned and placed by the national park service along a federally owned shoreline in a federally administered area of the St. Croix National Scenic Riverway.

30.12(1p) (1p) Rules.

30.12(1p)(a)(a) The department may promulgate rules concerning the exempt activities under sub. (1g) and concerning piers and wharves under sub. (1j) that only do any of the following:

30.12(1p)(a)1. 1. Establish reasonable installation practices for the placement of structures or the deposit of material to minimize environmental impacts.

30.12(1p)(a)2. 2. Establish reasonable construction and design requirements for the placement of structures under sub. (1g) (c), (d), (f), (g), (h), and (km) that are consistent with the purpose of the activity and for piers and wharves under sub. (1j).

30.12(1p)(a)3. 3. Establish reasonable limitations on the location of the placement of structures or the deposit of material at the site affected by the activity.

30.12(1p)(b) (b) Notwithstanding par. (a), the rules under par. (a) 1. and 2. may not establish practices or requirements that prohibit the placement of structures or the deposit of material or that render the placement of structures or the deposit of material economically cost-prohibitive.

30.12(2m) (2m) Permits in lieu of exemptions. The department may decide to require that a person engaged in an activity that is exempt under sub. (1g) apply for an individual permit or seek authorization under a general permit if the department has conducted an investigation and visited the site of the activity and has determined that conditions specific to the site require restrictions on the activity in order to prevent any of the following:

30.12(2m)(a) (a) Significant adverse impacts to the public rights and interests.

30.12(2m)(b) (b) Environmental pollution, as defined in s. 299.01 (4).

30.12(2m)(c) (c) Material injury to the riparian rights of any riparian owner.

30.12(2r) (2r) Exemption determinations.

30.12(2r)(a)(a) A person may submit to the department a written statement requesting that the department determine whether a proposed activity is exempt under sub. (1g). The statement shall contain a description of the proposed activity and site and shall give the department consent to enter and inspect the site.

30.12(2r)(b) (b) The department shall do all of the following within 15 days after receipt of a statement under par. (a):

30.12(2r)(b)1. 1. Enter and inspect the site on which the activity is located, subject to s. 30.291, if the department determines such an inspection is necessary.

30.12(2r)(b)2. 2. Make a determination as to whether the activity is exempt.

30.12(2r)(b)3. 3. Notify in writing the person submitting the statement which general or individual permit will be required for the activity, if the department determines that the activity is not exempt.

30.12(2r)(c) (c) If the department does not take action under par. (b), the department may not require at any time that the person proposing to engage in the activity apply for an individual permit or seek authorization under a general permit unless required to do so by a court or hearing examiner.

30.12(2r)(d) (d) If a statement under par. (a) is not given or if the statement does not give consent to inspect, the 15-day time limit under par. (b) does not apply.

30.12(3) (3) General permits.

30.12(3)(a)(a) The department shall issue statewide general permits under s. 30.206 that authorize riparian owners to do all of the following:

30.12(3)(a)1. 1. Place a layer of sand or similar material on the bed of a lake adjacent to the owner's property for the purpose of improving recreational use.

30.12(3)(a)3c. 3c. Place riprap in order to replace or repair existing riprap, other than riprap that is exempt under sub. (1g) (i) or (j).

30.12(3)(a)3g. 3g. Place riprap on the bed or bank of a navigable water adjacent to an owner's property in an amount up to and including 100 continuous feet in an inland lake of 300 acres or more.

30.12(3)(a)3r. 3r. Place riprap on the bed or bank of a navigable water adjacent to an owner's property in an amount up to and including 300 continuous feet in a Great Lakes water body.

30.12(3)(a)4. 4. Place crushed rock or gravel, reinforced concrete planks, adequately secured treated timbers, cast in place concrete or similar material on the bed of a navigable stream for the purpose of developing a ford if an equal amount of material is removed from the stream bed.

30.12(3)(a)5. 5. Place crushed rock or gravel, reinforced concrete planks, cast in place concrete or similar material on the bed of navigable waters adjacent to the owner's property for the purpose of building a boat landing.

30.12(3)(a)6. 6. Place a permanent boat shelter adjacent to the owner's property for the purpose of storing or protecting watercraft and associated materials, except that no general or individual permit may be issued for a permanent boat shelter that is constructed after May 3, 1988, if any of the following apply:

30.12(3)(a)6.a. a. The property on which the permanent boat shelter is to be located also contains a boathouse within 75 feet of the ordinary high-water mark.

30.12(3)(a)6.b. b. There is a boathouse over navigable waters adjacent to the owner's property.

30.12(3)(a)6.c. c. The permanent boat shelter extends beyond the waterward end of the owner's pier or the waterward side of the owner's wharf.

30.12(3)(a)13. 13. Place a seawall to replace an existing seawall for which a permit has been issued under this chapter. The replacement may not exceed 100 continuous feet in an inland lake of 300 or more acres and may not exceed 300 continuous feet in a Great Lakes water body.

30.12(3)(a)14. 14. Place a pier or wharf on the bed of a navigable water that is in, or that would directly affect, an area of special natural resource interest and that is adjacent to the owner's property if the pier or wharf does not interfere with the riparian rights of other riparian owners and it meets the requirements of sub. (1g) (f).

30.12(3)(b) (b)

30.12(3)(b)1.1. The department shall issue a statewide general permit under s. 30.206 that authorizes a person to place a net pen in a Great Lakes water body or a tributary of a Great Lakes water body if all of the following apply:

30.12(3)(b)1.a. a. The net pen is placed for the purpose of holding or rearing fish for noncommercial purposes.

30.12(3)(b)1.b. b. The fish held or reared in the net pen are stocked by the department or by a person who is in compliance with s. 29.736.

30.12(3)(b)1.c. c. The fish held or reared in the net pen are released by the department or by a person who is in compliance with s. 29.736 into the same body of water in which the net pen is placed.

30.12(3)(b)2. 2. A general permit issued for the purpose described in this section shall authorize a person to place a net pen in a Great Lakes water body or a tributary of a Great Lakes water body for a period not to exceed 8 weeks. The general permit may not limit the number of times that a person may place a net pen in a Great Lakes water body or a tributary of a Great Lakes water body under the authority of that general permit.

30.12(3)(c) (c) The department may impose conditions on general permits issued under par. (a) 6. to govern the architectural features of boat shelters and the number of boat shelters that may be constructed adjacent to a parcel of land. The conditions may not govern the aesthetic features or color of boat shelters. The conditions shall be designed to ensure the structural soundness and durability of boat shelters. A municipality may enact ordinances that are consistent with this paragraph and with any conditions imposed on general permits issued to regulate the architectural features of boat shelters that are under the jurisdiction of the municipality.

30.12(3)(d) (d) The department may impose conditions relating to the location, design, construction, and installation of a pier or wharf placed under the authority of a general permit issued under par. (a) 14., but may not prohibit a riparian owner from placing a pier or wharf that meets the requirement of the general permit.

30.12(3m) (3m) Individual permits.

30.12(3m)(a)(a) For a structure or deposit that is not exempt under sub. (1g) and that is not subject to a general permit under sub. (3), and for a structure or deposit for which the department requires an individual permit under sub. (2m) or s. 30.206 (3r), a riparian owner may apply to the department for the individual permit that is required under sub. (1) in order to place the structure for the owner's use or to deposit the material.

30.12(3m)(am) (am)

30.12(3m)(am)1.1. Except as provided under subd. 2., the department may not refuse to allow a riparian owner to apply for an individual permit for the placement of a pier or wharf, including a solid pier, that exceeds the number of boat slips authorized under sub. (1g) (f) or (1j). The department shall evaluate permit applications under this paragraph on an individual basis and shall grant such applications if the department finds that the pier or wharf meets the requirements under par. (c) 1. to 3.

30.12(3m)(am)2. 2. The department may deny an individual permit to the riparian owner or owners of a property that is adjacent to a lake of 50 acres or more and on which there are 3 or more dwelling units if the riparian owner or owners apply for an individual permit for the placement of a pier or wharf with a number of boat slips that exceeds the number of boat slips specified in sub. (1j) (a) 2.

30.12(3m)(b) (b) The notice and hearing provisions of s. 30.208 (3) to (5) shall apply to an application under par. (a).

30.12(3m)(c) (c) The department shall issue an individual permit to a riparian owner for a structure or a deposit pursuant to an application under par. (a) if the department finds that all of the following requirements are met:

30.12(3m)(c)1. 1. The structure or deposit will not materially obstruct navigation.

30.12(3m)(c)2. 2. The structure or deposit will not be detrimental to the public interest.

30.12(3m)(c)3. 3. The structure or deposit will not materially reduce the flood flow capacity of a stream.

30.12(3m)(cm) (cm) In determining whether to issue an individual permit to the owner of a proposed pier or wharf, the department may not deny the permit unless the department considers all reasonable alternatives offered by the department and the owner of the pier or wharf relating to the location, design, construction, and installation of the pier or wharf.

30.12(3m)(d) (d)

30.12(3m)(d)1.1. In this paragraph, "solid pier" means a pier that does not allow for the free flow of water beneath the pier.

30.12(3m)(d)2. 2. The department may promulgate rules that limit the issuance of individual permits for solid piers to outlying waters, harbors connected to outlying waters, the Fox River from the dam at De Pere to Lake Winnebago, Lake Winnebago, and the Mississippi River. The rules may establish reasonable conditions to implement the criteria under par. (c) 1. to 3. The rules may not prohibit the issuance of individual permits for solid piers used for private or commercial purposes.

30.12(5) (5) Penalty. Any person violating this section or any term or condition of a permit issued pursuant thereto shall be fined not more than $1,000 or imprisoned not more than 6 months or both.

30.12 History History: 1975 c. 250, 421; 1977 c. 130, 447; 1981 c. 226, 330; 1981 c. 390 s. 252; 1987 a. 374; 1989 a. 31; 1993 a. 132, 151, 236, 491; 1995 a. 27, 201, 227; 1997 a. 35, 248; 1999 a. 9; 2001 a. 16; 2003 a. 118, 321, 326, 327; 2007 a. 204; 2011 a. 25, 153, 167; 2013 a. 1, 75.

30.12 Annotation In a state proceeding to enforce a DNR order requiring an owner of land abutting a navigable lake to remove a quantity of fill, the burden of proof is on the state to establish the nonexistence of a bulkhead line. State v. McFarren, 62 Wis. 2d 492, 215 N.W.2d 459 (1974).

30.12 Annotation Sub. (1) (a) does not apply to conduct that only indirectly and unintentionally results in deposits on lake beds. State v. Deetz, 66 Wis. 2d 1, 224 N.W.2d 407 (1974).

30.12 Annotation When a DNR decision prohibited a structure under this section and the riparian owner did not seek review under s. 227.20 [now 227.57], the trial court had no jurisdiction to hear an action by the owner seeking a declaration that the structure was a "pier" permitted under s. 30.13. Kosmatka v. DNR, 77 Wis. 2d 558, 253 N.W.2d 887 (1977).

30.12 Annotation "Navigable waters" under this section are waters that are navigable in fact. A ski jump was a "structure" under this section. The public trust doctrine is discussed. State v. Bleck, 114 Wis. 2d 454, 338 N.W.2d 492 (1983).

30.12 Annotation Section 66.24 (5) (c) [now 200.11 (5) (c)] does not exempt sewerage districts from the requirements of s. 30.12. Cassidy v. DNR, 132 Wis. 2d 153, 390 N.W.2d 81 (Ct. App. 1986).

30.12 Annotation An area need not be navigable to be a lakebed. The ordinary high water mark is determinative. State v. Trudeau, 139 Wis. 2d 91, 408 N.W.2d 337 (1987).

30.12 Annotation The holder of an easement does not qualify as a riparian owner. De Nava v. DNR, 140 Wis. 2d 213, 409 N.W.2d 151 (Ct. App. 1987).

30.12 Annotation In considering whether a proposed structure is detrimental to the public interest, the DNR is authorized to weigh relevant policy factors including the preservation of the natural beauty of the state's waters, the public's fullest use of the waters, and the convenience of riparian owners. Sterlingworth Condominium Association v. DNR, 205 Wis. 2d 710, 556 N.W.2d 702 (Ct. App. 1996), 95-3526.

30.12 Annotation Review of local ordinances may be made in making a determination under sub. (2), but is not required. Issuance of a permit conditioned on compliance with a local ordinance was reasonable. Borsellino v. DNR, 2000 WI App 27, 232 Wis. 2d 430, 606 N.W.2d 255, 99-1220.

30.12 Annotation Although in granting pier permits under s. 30.12 the DNR acts in furtherance of the public trust, a cause of action cannot be based only on a general allegation of a violation of the public trust doctrine. Borsellino v. DNR, 2000 WI App 27, 232 Wis. 2d 430, 606 N.W.2d 255, 99-1220.

30.12 Annotation New Law Eases Requirements: Navigable Waterway Permits. Wheeler. Wis. Law. Aug. 2012.



30.121 Regulation of boathouses and houseboats.

30.121  Regulation of boathouses and houseboats.

30.121(1)(1)  Definition. In this section, the terms "maintain" and "repair" include replacing structural elements, including roofs, doors, walls, windows, beams, porches, and floors.

30.121(2) (2) Prohibitions. After December 16, 1979 no boathouse or fixed houseboat may be constructed or placed beyond the ordinary high-water mark of any navigable waterway.

30.121(3) (3) Maintenance and repair. The riparian owner of any boathouse or fixed houseboat extending beyond the ordinary high-water mark of any navigable waterway may repair or maintain the boathouse or fixed houseboat if the cost to repair or maintain the boathouse or fixed houseboat does not exceed 50% of the equalized assessed value of the boathouse or fixed houseboat. If the boathouse or fixed houseboat is not subject to assessment, the owner may repair or maintain the boathouse or the fixed houseboat if the cost of the repair or maintenance does not exceed 50% of the current fair market value of the boathouse or fixed houseboat.

30.121(3c) (3c) Exception; certain boathouses. Subsection (3) does not apply to repairing or maintaining a boathouse if the boathouse was in existence on December 16, 1979, and the repairing or maintaining does not affect the size, location, or configuration of the boathouse and does not result in the boathouse being converted into living quarters.

30.121(3g) (3g) Exception; historical or cultural value. Subsection (3) does not apply to repairing or maintaining a boathouse or a fixed houseboat if the boathouse or fixed houseboat has a historic or cultural value, as determined by the state historical society or a local or county historical society established under s. 44.03.

30.121(3m) (3m) Exception; certain single-story boathouses. Notwithstanding subs. (2) and (3), a person may construct, repair or maintain a single-story boathouse over an authorized waterway enlargement if:

30.121(3m)(a) (a) The boathouse does not extend beyond the ordinary high-water mark as it existed prior to the creation of the enlargement;

30.121(3m)(b) (b) The boathouse covers the entire enlargement; and

30.121(3m)(c) (c) Living quarters or plumbing fixtures are not constructed in the boathouse.

30.121(3r) (3r) Exception; damages after January 1, 1984. Subsections (2) and (3) do not apply to repairing or reconstructing a damaged boathouse if the boathouse was damaged by violent wind, vandalism or fire and if the damage occurs after January 1, 1984.

30.121(3w) (3w) Exception; commercial boathouses. Notwithstanding subs. (2) and (3), a person may construct, repair, or maintain a boathouse if all of the following apply:

30.121(3w)(a) (a) The boathouse is used exclusively for commercial purposes.

30.121(3w)(b) (b) The boathouse is located on land zoned exclusively for commercial or industrial purposes or the boathouse is located on a brownfield, as defined in s. 238.13 (1) (a), or in a blighted area, as defined in s. 66.1331 (3) (a).

30.121(3w)(c) (c) The boathouse is located within a harbor that is being operated as a commercial enterprise or is located on a river that is a tributary of Lake Michigan or Lake Superior.

30.121(3w)(d) (d) The person has been issued any applicable individual permits under this subchapter and is in compliance with any applicable general permitting requirements under this subchapter.

30.121(4) (4) Major repair, abandoned structures and obstructions to navigation. The owner of a boathouse or a fixed houseboat which extends beyond the ordinary high-water mark of any navigable waterway and which is in a major state of disrepair or is a material obstruction to navigation may be ordered by the department to remove the structure from the waterway. The department shall follow the procedures set forth in s. 30.03 (4) (a) for ordering removal of a structure. If such a structure is abandoned and the department, after due diligence, cannot locate the owner, the department shall utilize the procedures set forth in s. 31.187 (1) for removing the abandoned structure.

30.121(5) (5) Applicability. Boathouses or fixed houseboats owned by the state or by local units of government shall comply with this section. This section does not apply to any structure listed on the national register of historic places in Wisconsin or the state register of historic places.

30.121(6) (6) Rules. The department may promulgate rules deemed necessary to carry out the purposes of this section. The rules may not govern the aesthetic features or color of boathouses.

30.121(7) (7) Penalties. Any person who constructs, owns or maintains a boathouse or fixed houseboat in violation of this section or in violation of any order issued under this section shall forfeit not less than $10 nor more than $50 for each offense. Each day a structure exists in violation of this section constitutes a separate offense.

30.121 History History: 1979 c. 101; 1981 c. 117; 1983 a. 27 s. 2202 (38); 1987 a. 374, 395; 1995 a. 27; 2001 a. 16; 2003 a. 118; 2011 a. 32, 167.

30.121 Annotation A boathouse on a navigable, artificially created waterway maintained over private property with waters from a natural waterway is subject to regulation. Klingeisen v. DNR, 163 Wis. 2d 921, 472 N.W.2d 603 (Ct. App. 1991).

30.121 Annotation An administrative rule permitting repairs not authorized by this section was invalid. Oneida County v. Converse, 180 Wis. 2d 120, 508 N.W.2d 416 (1993).

30.121 Annotation The legislation creating sub. (3r) was not an unconstitutional private bill. Sub. (3r) preempts contrary local zoning ordinances. Pace v. Oneida County, 212 Wis. 2d 448, 569 N.W.2d 311 (Ct. App. 1997), 96-3514.



30.122 Unauthorized structures.

30.122  Unauthorized structures. All permanent alterations, deposits or structures affecting navigable waters, other than boathouses, which were constructed before December 9, 1977 and which did not require a permit at the time of construction, shall be presumed in conformity with the law, unless a written complaint is filed within 180 days of December 9, 1977. Upon the filing of a complaint, the department shall proceed with an action to enforce the applicable statutes.

30.122 History History: 1977 c. 189.



30.123 Bridges and culverts.

30.123  Bridges and culverts.

30.123(2) (2)  Permits required. Unless an individual or a general permit has been issued under this section or authorization has been granted by the legislature, no person may construct or maintain a bridge or construct, place, or maintain a culvert in, on, or over navigable waters.

30.123(5) (5) Any person who is issued a permit under this section respecting a bridge that may be used by the public shall construct and maintain the bridge in a safe condition at all times.

30.123(6) (6) Exemptions. Subsection (2) does not apply to any of the following:

30.123(6)(b) (b) The construction and maintenance of bridges by the department of transportation in accordance with s. 30.2022.

30.123(6)(d) (d) The construction or placement and the maintenance of a culvert to replace a culvert that is authorized under a permit issued under s. 30.12 or 30.123, if the construction, placement, and maintenance will comply with the same conditions of the permit.

30.123(6)(e) (e) The construction or placement and the maintenance of a culvert to replace a culvert that has an inside diameter that does not exceed 24 inches.

30.123(6m) (6m) Permits in lieu of exemptions. The department may decide to require that a person engaged in an activity that is exempt under sub. (6) (d) or (e) apply for an individual permit or seek authorization under a general permit if the department has conducted an investigation and visited the site of the activity and has determined that conditions specific to the site require restrictions on the activity in order to prevent any of the following:

30.123(6m)(a) (a) Significant adverse impacts to the public rights and interests.

30.123(6m)(b) (b) Environmental pollution, as defined in s. 299.01 (4).

30.123(6m)(c) (c) Material injury to the riparian rights of any riparian owner.

30.123(6r) (6r) Exemption determinations.

30.123(6r)(a)(a) A person may submit to the department a written statement requesting that the department determine whether a proposed activity is exempt under sub. (6) (d) or (e). The statement shall contain a description of the proposed activity and site and shall give the department consent to enter and inspect the site.

30.123(6r)(b) (b) The department shall do all of the following within 15 days after receipt of a statement under par. (a):

30.123(6r)(b)1. 1. Enter and inspect the site on which the activity is located, subject to s. 30.291, if the department determines such an inspection is necessary.

30.123(6r)(b)2. 2. Make a determination as to whether the activity is exempt.

30.123(6r)(b)3. 3. Notify in writing the person submitting the statement which general or individual permit will be required for the activity, if the department determines that the activity is not exempt.

30.123(6r)(c) (c) If the department does not take action under par. (b), the department may not require at any time that the person proposing to engage in the activity apply for an individual permit or seek authorization under a general permit unless required to do so by a court or hearing examiner.

30.123(6r)(d) (d) If a statement under par. (a) is not given or if the statement does not give consent to inspect, the 15-day time limit under par. (b) does not apply.

30.123(6s) (6s) Rules.

30.123(6s)(a)(a) The department may promulgate rules concerning the exempt activities under sub. (6) that only do any of the following:

30.123(6s)(a)1. 1. Establish reasonable installation practices for culverts to minimize environmental impacts.

30.123(6s)(a)2. 2. Establish reasonable construction and design requirements for culverts that are consistent with the purpose of the activity.

30.123(6s)(a)3. 3. Establish reasonable limitations on the location of culverts at the site affected by the activity.

30.123(6s)(b) (b) Notwithstanding par. (a), the rules under par. (a) 1. and 2. may not establish practices or requirements that prohibit the construction of culverts or that render the placement of culverts economically cost-prohibitive.

30.123(7) (7) General permits. The department shall issue statewide general permits under s. 30.206 that authorize any person to do all of the following:

30.123(7)(a) (a) Construct and maintain a clear-span bridge over a navigable water that provides access to a principal structure, as defined by rule by the department.

30.123(7)(b) (b) Construct and maintain a culvert that replaces a culvert that is not exempt under sub. (6) (d) or (e) and that is in a navigable water that is less than 35 feet wide.

30.123(7)(c) (c) Construct and maintain a bridge that is supported only by culverts in a navigable water that is less than 35 feet wide.

30.123(7)(d) (d) Construct, reconstruct, and maintain bridges and culverts that are part of a transportation project that is carried out under the direction and supervision of a municipality.

30.123(8) (8) Individual permits.

30.123(8)(a)(a) For the construction and maintenance of a bridge or culvert that is not exempt under sub. (6) and that is not subject to a general permit under sub. (7), a person may apply to the department for the individual permit that is required under sub. (2) in order to construct or maintain a bridge or culvert.

30.123(8)(b) (b) The notice and hearing provisions of s. 30.208 (3) to (5) shall apply to an application under par. (a).

30.123(8)(c) (c) The department shall issue an individual permit pursuant to an application under par. (a) if the department finds that all of the following requirements are met:

30.123(8)(c)1. 1. The bridge or culvert will not materially obstruct navigation.

30.123(8)(c)2. 2. The bridge or culvert will not materially reduce the effective flood flow capacity of a stream.

30.123(8)(c)3. 3. The bridge or culvert will not be detrimental to the public interest.

30.123 History History: 1977 c. 190; Stats. 1977 s. 30.122; 1977 c. 272; Stats. 1977 s. 30.123; 1987 a. 374; 2003 a. 118; 2011 a. 167; 2013 a. 1.



30.124 Waterfowl habitat management.

30.124  Waterfowl habitat management.

30.124(1) (1) Notwithstanding ss. 30.12, 30.20, 30.44, and 30.45, and if the department finds that the activity will not adversely affect public or private rights or interests in fish and wildlife populations, navigation, or waterway flood flow capacity and will not result in environmental pollution, as defined in s. 299.01 (4), the department may do all of the following on public lands or waters:

30.124(1)(a) (a) Cut aquatic plants, as defined in s. 30.07 (1) (b), without removing them from the water, for the purpose of improving waterfowl nesting, brood, and migration habitat.

30.124(1)(b) (b) Develop nesting islands for the purpose of increasing waterfowl production.

30.124(2) (2) The department may use moneys available under s. 29.191 (1) (b) 1. to engage in the activities described under sub. (1).

30.124 History History: 1987 a. 294; 1989 a. 31; 1995 a. 227; 1997 a. 248; 2001 a. 16; 2009 a. 55.



30.1255 Report on control of aquatic nuisance species.

30.1255  Report on control of aquatic nuisance species.

30.1255(1)(1)  Definition. In this section, "aquatic nuisance species" means a nonindigenous species that threatens the diversity or abundance of native species or the ecological stability of infested waters or that threatens a commercial, agricultural, aquacultural or recreational activity dependent on infested waters.

30.1255(3) (3) Biennial reports.

30.1255(3)(a)(a) The department shall submit to the legislature biennial reports describing all of the following:

30.1255(3)(a)1. 1. The current and potential economic and environmental impact of aquatic nuisance species on the waters of the state.

30.1255(3)(a)2. 2. Potential strategies to control aquatic nuisance species.

30.1255(3)(a)3. 3. Any geographical areas, public facilities or activities conducted in this state that need technical or financial assistance to reduce the environmental, public health or safety risk that may be caused by aquatic nuisance species.

30.1255(3)(b) (b) The department shall submit the report required under par. (a) before October 1 of each even-numbered year as part of the corresponding biennial report under s. 23.22 (6).

30.1255 History History: 1991 a. 269; 1997 a. 27; 1999 a. 9; 2001 a. 109; 2009 a. 55.



30.126 Regulation of fishing rafts.

30.126  Regulation of fishing rafts.

30.126(2) (2)  Prohibition of fishing rafts. Except as provided under subs. (3) and (4), no person may construct or place a fishing raft on any navigable water.

30.126(3) (3) Exception for fishing rafts on the Mississippi River. A person may maintain any fishing raft located below and in close proximity to a lock or dam on the Mississippi River if the fishing raft is constructed or in place prior to December 4, 1983. A person may construct, place and maintain a fishing raft below and in proximity to a lock or dam on the Mississippi River if a permit is obtained for the fishing raft under s. 30.12.

30.126(4) (4) Exception for fishing rafts on the Wolf River. A person may construct, place and maintain a fishing raft on authorized portions of the Wolf River if the person complies with the restrictions under sub. (5). Authorized portions of the Wolf River consist of any part of the Wolf River or its stream tributaries from the Shawano dam downstream to Lake Poygan.

30.126(5) (5) Restrictions on fishing rafts on the Wolf River.

30.126(5)(a)(a) May not obstruct navigation or interfere with public rights. No person may construct, place or maintain a fishing raft on authorized portions of the Wolf River in a manner which materially obstructs navigation or which materially interferes with public rights in the navigable waters.

30.126(5)(b) (b) May not be located in channel. No person may construct, place or maintain a fishing raft on authorized portions of the Wolf River in the channel of the waterway.

30.126(5)(c) (c) May not block more than 25% of the waterway. No person may construct, place or maintain a fishing raft on authorized portions of the Wolf River if the raft alone or in combination with any other fishing rafts previously constructed and placed on the waterway results in the obstruction of more than 25% of the width of the waterway.

30.126(5)(d) (d) May not be located within 10 feet of another fishing raft. No person may construct, place or maintain a fishing raft on authorized portions of the Wolf River within 10 feet of any other fishing raft previously constructed and placed on the waterway.

30.126(5)(e) (e) May not affect riparian rights without permission of riparian owner. No person who is not the riparian owner may construct, place or maintain a fishing raft which is attached or adjacent to property of a riparian owner or which otherwise affects the rights of a riparian owner unless the person receives the written permission of the riparian owner.

30.126(5)(f) (f) May not be used during certain times of the year. No person may construct, place or maintain a fishing raft on authorized portions of the Wolf River prior to March 1 of any year. Any person who constructs, places or maintains a fishing raft on authorized portions of the Wolf River shall remove or cause the removal of the fishing raft from the waterway on or before October 31 of each year.

30.126(5)(g) (g) May not have improper flotation devices. No person may construct, place or maintain a fishing raft on authorized portions of the Wolf River unless each flotation device used on the fishing raft is clean and uncontaminated, properly attached to the fishing raft and properly maintained in conformity with minimum standards established by the department by rule. The department shall establish minimum standards for the condition, attachment and maintenance of flotation devices used on fishing rafts.

30.126(5)(h) (h) May not have improper toilets. No person may construct, place or maintain a fishing raft on authorized portions of the Wolf River if the fishing raft is equipped with a toilet which permits toilet waste to be disposed of in the waterway. A toilet on a fishing raft shall comply with rules of the department of safety and professional services as if the toilet were on a boat.

30.126(5)(i) (i) May not be abandoned. No person who constructs or places a fishing raft on authorized portions of the Wolf River may abandon the fishing raft.

30.126(5)(j) (j) May not be improperly maintained. No person who constructs or places a fishing raft on authorized portions of the Wolf River may fail to maintain the fishing raft in conformity with minimum standards established by the department by rule. After consulting with Wolf River municipalities, the department shall establish by rule minimum standards for the maintenance of fishing rafts to ensure proper repair, to promote maintenance in an aesthetically pleasing manner and to reduce the possibility that debris or litter from the fishing raft will be deposited in the waterway.

30.126(5)(k) (k) May not be used unless registered. No person may construct, place or maintain a fishing raft on authorized portions of the Wolf River unless the fishing raft is registered under the uniform registration system and unless the registration number is displayed on the raft and on each flotation device in 3-inch block letters.

30.126(6) (6) Registration of fishing rafts on the Wolf River.

30.126(6)(a)(a) Department to establish a uniform registration system. The department shall establish by rule general standards for a uniform registration system for fishing rafts, on authorized portions of the Wolf River, which includes all the following:

30.126(6)(a)1. 1. A uniform numbering system for fishing rafts and flotation devices used on fishing rafts.

30.126(6)(a)2. 2. Provisions for the annual registration of all fishing rafts.

30.126(6)(a)3. 3. Provisions for the payment of an annual registration fee of $5 for each fishing raft.

30.126(6)(b) (b) Municipal adoption, administration and enforcement of uniform registration system.

30.126(6)(b)1.1. A Wolf River municipality shall adopt by ordinance and administer and enforce a uniform registration system for fishing rafts consistent with the general standards established by the department.

30.126(6)(b)2. 2. A Wolf River municipality which adopts, administers and enforces a uniform registration system for fishing rafts and which adopts and enforces restrictions on fishing rafts may retain all registration fees to administer and enforce the uniform registration system and the restrictions.

30.126(6)(b)3. 3. A Wolf River municipality which adopts a uniform registration system for fishing rafts shall transmit a complete list of all registered fishing rafts and their owners to the department on or before April 1 of each year.

30.126(6)(c) (c) Failure of municipality to adopt, administer or enforce the uniform registration system. If a Wolf River municipality fails to adopt by ordinance a uniform registration system for fishing rafts within 120 days after the effective date of rules promulgated by the department under par. (a), or fails to adequately administer or enforce the uniform registration system for fishing rafts, the department, after providing notice and conducting a hearing on the matter, may adopt or administer and enforce the uniform registration system for fishing rafts in that municipality. If the department adopts, administers or enforces the uniform registration system for fishing rafts in a Wolf River municipality, the department may retain all registration fees for fishing rafts registered in that municipality.

30.126(6)(d) (d) Conflicts. Any conflict in jurisdiction arising from the enactment of ordinances for the registration of fishing rafts on authorized portions of the Wolf River by 2 or more Wolf River municipalities shall be resolved under s. 66.0105.

30.126(7) (7) Municipal regulation of fishing rafts on the Wolf River.

30.126(7)(a)(a) Municipal adoption and enforcement of restrictions on fishing rafts. A Wolf River municipality shall adopt by ordinance and enforce restrictions on fishing rafts at least as restrictive as those under sub. (5).

30.126(7)(b) (b) Failure of a municipality to adopt and enforce restrictions on fishing rafts. If a Wolf River municipality fails to adopt by ordinance restrictions on fishing rafts within 120 days after the effective date of rules promulgated by the department under subs. (5) (g) and (j) and (6) (a), or fails to adequately enforce the restrictions on fishing rafts, the department, after providing notice and conducting a hearing on the matter, may enforce restrictions on fishing rafts. If the department enforces restrictions on fishing rafts in a Wolf River municipality, the department may retain all registration fees for fishing rafts registered in that municipality.

30.126(7)(c) (c) Conflicts. Any conflict in jurisdiction arising from the enactment of ordinances restricting fishing rafts on authorized portions of the Wolf River by 2 or more Wolf River municipalities shall be resolved under s. 66.0105.

30.126(8) (8) Removal of fishing rafts.

30.126(8)(a)(a) Municipality may order removal. A Wolf River municipality may order a person who is violating restrictions under sub. (5) or restrictions on fishing rafts adopted by ordinance to comply with the restrictions or to remove the fishing raft from authorized portions of the Wolf River.

30.126(8)(b) (b) Municipality may cause removal.

30.126(8)(b)1.1. If a person fails to comply with an order issued under par. (a) or if a Wolf River municipality is unable to issue an order under par. (a) because the fishing raft is not registered and the municipality cannot determine who constructed, placed or maintained the fishing raft on authorized portions of the Wolf River, the municipality may remove the fishing raft and dispose of it.

30.126(8)(b)2. 2. The owner or person responsible for the fishing raft shall reimburse a Wolf River municipality for all costs associated with the removal and disposal of the fishing raft under this paragraph.

30.126(8)(c) (c) Department authority to order removal.

30.126(8)(c)1.1. The department may order a person who is violating sub. (2) to remove the fishing raft from the navigable waters.

30.126(8)(c)2. 2. The department shall report any violation of sub. (5) to the Wolf River municipality where the violation occurred.

30.126(8)(c)3. 3. If the Wolf River municipality does not act under par. (b) 1. within 90 days after the department reports the violation, the department may order the person who is violating restrictions under sub. (5) to comply with the restrictions or to remove the fishing raft from authorized portions of the Wolf River.

30.126(8)(d) (d) Department authority to cause removal.

30.126(8)(d)1.1. If a person does not comply with an order issued under par. (c) 1. or if the department is unable to issue an order under par. (c) 1. because the department cannot determine who constructed, placed or maintained the fishing raft on the navigable waters, the department may remove the fishing raft and dispose of it.

30.126(8)(d)2. 2. If a person does not comply with an order issued under par. (c) 3., the department may remove the fishing raft and dispose of it.

30.126(8)(d)3. 3. If the department is unable to issue an order under par. (c) 3. because the fishing raft is not registered and the department cannot determine who constructed, placed or maintained the fishing raft on authorized portions of the Wolf River and if the Wolf River municipality does not act under par. (b) 1. within 120 days after the department reports the violation, the department may remove the fishing raft and dispose of it.

30.126(8)(d)4. 4. The owner or person responsible for the fishing raft shall reimburse the department for all costs associated with the removal and disposal of the fishing raft under this paragraph.

30.126(9) (9) Enforcement.

30.126(9)(a)(a) Department and district attorney's authority to enforce. The department or the district attorney for the county where the violation occurred may enforce this section, any rule promulgated under this section or any order issued by the department under this section. Before the department may enforce standards and rules promulgated under sub. (5) (j) with respect to a specific fishing raft and before the department may issue an order based on these standards or rules with respect to a specific fishing raft, the department shall notify and consult with the Wolf River municipality where the fishing raft is located.

30.126(9)(b) (b) Municipality's authority to enforce. A Wolf River municipality may enforce any ordinance adopted or order issued by the municipality under this section.

30.126(10) (10) Penalties.

30.126(10)(a)(a) Violation of statute, rule or department order. A person who violates this section, any rule promulgated under this section or any order issued by the department under this section shall forfeit not less than $10 nor more than $250 for each offense. Each day of violation constitutes a separate offense.

30.126(10)(b) (b) Violation of municipal ordinance or order. A person who violates any ordinance adopted or order issued by the municipality under this section is subject to the penalty established by ordinance. A Wolf River municipality may not establish this penalty at a level which is less severe than the penalty established under par. (a).

30.126 History History: 1983 a. 100; 1987 a. 374; 1995 a. 27 ss. 1658, 9116 (5); 1999 a. 150 s. 672; 2011 a. 32.



30.13 Regulation of wharves, piers and swimming rafts; establishment of pierhead lines.

30.13  Regulation of wharves, piers and swimming rafts; establishment of pierhead lines.

30.13(1) (1)  Construction allowed without permit under certain circumstances. A riparian proprietor may construct a wharf or pier in a navigable waterway extending beyond the ordinary high-water mark or an established bulkhead line in aid of navigation without obtaining a permit under s. 30.12 if the pier or wharf is exempt from obtaining a permit under s. 30.12 or if all of the following conditions are met:

30.13(1)(a) (a) The wharf or pier does not interfere with public rights in navigable waters.

30.13(1)(b) (b) The wharf or pier does not interfere with rights of other riparian proprietors.

30.13(1)(c) (c) The wharf or pier does not extend beyond any pierhead line which is established under sub. (3).

30.13(1)(d) (d) The wharf or pier does not violate any ordinances enacted under sub. (2).

30.13(1)(e) (e) The wharf or pier is constructed to allow the free movement of water underneath and in a manner which will not cause the formation of land upon the bed of the waterway.

30.13(1m) (1m) Swimming rafts allowed without permit under certain circumstances. A riparian owner may place a swimming raft in a navigable waterway for swimming and diving purposes without obtaining a permit under s. 30.12 if all of the following conditions are met:

30.13(1m)(a) (a) The swimming raft does not interfere with public rights in navigable waters.

30.13(1m)(b) (b) The swimming raft does not interfere with rights of other riparian owners.

30.13(1m)(c) (c) The swimming raft is placed within 200 feet of shore.

30.13(2) (2) Wharves, piers and swimming rafts regulated. A municipality may enact ordinances not inconsistent with this section regulating the construction and location of wharves, piers and swimming rafts located within or attached to land within that municipality.

30.13(3) (3) Establishment of pierhead lines.

30.13(3)(a)(a) Any municipality authorized by s. 30.11 to establish a bulkhead line may also establish a pierhead line in the same manner as it is authorized to establish a bulkhead line, except that a metes and bounds legal description is not required nor is the map required to be prepared by a registered land surveyor and except that if the municipality has created a board of harbor commissioners the municipality must obtain the approval of the board concerning the establishment of the pierhead line in addition to obtaining the approval of the department.

30.13(3)(b) (b) Any pierhead line established by a municipality shall be established in the interest of the preservation and protection of its harbor or of public rights in navigable waters.

30.13(4) (4) Unlawful obstruction.

30.13(4)(a)(a) Interferes with public rights. A wharf or pier which interferes with public rights in navigable waters constitutes an unlawful obstruction of navigable waters unless the wharf or pier is authorized under a permit issued under s. 30.12 or unless other authorization for the wharf or pier is expressly provided.

30.13(4)(b) (b) Interferes with riparian rights. A wharf or pier which interferes with rights of other riparian owners constitutes an unlawful obstruction of navigable waters unless the wharf or pier is authorized under a permit issued under s. 30.12 or unless other authorization for the wharf or pier is expressly provided.

30.13(4)(c) (c) Extends beyond pierhead line; exception. A wharf or pier which extends into navigable waters beyond any pierhead line established under sub. (3) constitutes an unlawful obstruction of navigable waters unless a valid permit, license or authorization for the wharf or pier is granted or unless it is a permissible preexisting wharf or pier. A wharf or pier is a permissible preexisting wharf or pier if it existed prior to the establishment of the pierhead line, if it is not extended or expanded after that date and if the ownership of the land to which it is attached did not change after that date except that a wharf or pier continues its status as a permissible preexisting wharf or pier for one year after the date the change of ownership is recorded. The seasonal removal of a wharf or pier does not affect its status as a permissible preexisting wharf or pier if it is reestablished in substantially the same form. Status as a permissible preexisting wharf or pier does not imply that authorization for the wharf or pier is provided for the purposes of par. (a) or (b). The owner of a wharf or pier may submit evidence to the municipality that it is a permissible preexisting wharf or pier at any time after the municipality establishes the pierhead line.

30.13(4)(d) (d) Violates regulations. A wharf or pier which violates the regulations contained in sub. (2) or in any ordinance enacted under sub. (2) constitutes an unlawful obstruction of navigable waters.

30.13(5m) (5m) Removal of wharves and piers in navigable waters.

30.13(5m)(a)(a)

30.13(5m)(a)1.1. The governing body of a city, village or town or a designated officer may order the owner of a wharf or pier which constitutes an unlawful obstruction of navigable waters under sub. (4) to remove that portion of the wharf or pier which constitutes an unlawful obstruction.

30.13(5m)(a)2. 2. The governing body of a city, village or town or a designated officer may order the owner of a wharf or pier in navigable waters which in its judgment is so old, dilapidated or in need of repair that it is dangerous, unsafe or unfit for use to repair or remove the wharf or pier. If the governing body of a city, village or town or a designated officer determines that the cost of repair is likely to exceed 50% of the equalized assessed value of the wharf or pier or, if the wharf or pier is not subject to assessment, if the cost of repair is likely to exceed 50% of the current fair market value, then repair is presumed unreasonable and the wharf or pier is presumed to be a public nuisance.

30.13(5m)(a)3. 3. An order under this paragraph shall be served upon the owner or person responsible in the manner provided for the service of a summons in circuit court. If the owner or person responsible cannot be found, the order may be served by posting it on the wharf or pier and by publishing it as a class 3 notice under ch. 985. The order shall specify the action to be taken and the time within which it shall be complied with. At least 50 days must be allowed for compliance.

30.13(5m)(b) (b)

30.13(5m)(b)1.1. If the owner or person responsible fails to comply with an order issued under par. (a), the governing body of a city, village or town or a designated officer may cause the wharf or pier to be removed through any available public agency or by a contract or arrangement by a private person. The cost of the removal may be charged against the real estate on which or adjacent to which the wharf or pier is located, constitutes a lien against that real estate and may be assessed and collected as a special tax. The governing body of the city, village or town or the designated officer may sell any salvage or valuable material resulting from the removal at the highest price obtainable. The governing body of the city, village or town or the designated officer shall remit the net proceeds of any sale, after deducting the expense of the removal, to the circuit court for use of the person entitled to the proceeds subject to the order of the court. The governing body of the city, village or town or the designated officer shall submit a report on any sale to the circuit court which shall include items of expense and the amount deducted. If there are no net proceeds, the report shall state that fact.

30.13(5m)(b)2. 2. If the owner or person responsible fails to comply with an order issued under par. (a), the governing body of a city, village or town or a designated officer may commence an action in circuit court for a court order requiring the person to comply with the order issued under par. (a). The court shall give the hearing on this action precedence over other matters on the court's calendar and may assess costs.

30.13(5m)(c) (c) A person affected by an order issued under par. (a) may apply to circuit court within 30 days after service of the order for a restraining order prohibiting the governing body of the city, village or town or the designated officer from removing the wharf or pier. The court shall conduct a hearing on the action within 20 days after application. The court shall give this hearing precedence over other matters on the court's calendar. The court shall determine whether the order issued under par. (a) is reasonable. If the court finds that the order issued under par. (a) is unreasonable, it shall issue a restraining order or modify it as the circumstances require and the governing body of the city, village or town or the designated officer may not issue another order under par. (a) with respect to the wharf or pier unless its condition is substantially changed. The court may assess costs. The remedy provided under this paragraph is exclusive and no person affected by an order issued under par. (a) may recover damages for the removal of a wharf or pier under this section.

30.13(6) (6) Dock line not invalidated. A dock line lawfully established before January 1, 1960, is a lawfully established pierhead line.

30.13 History History: 1981 c. 252; 1987 a. 374; 1999 a. 150 ss. 3, 120, 123, 125, 127, 129, 131, 133; 2003 a. 118; 2007 a. 204.

30.13 Annotation When a DNR decision prohibited a structure under s. 30.13 and the riparian owner did not seek review under s. 227.20 [now 227.57], the trial court had no jurisdiction to hear an action by the owner seeking a declaration that the structure was a "pier" permitted under s. 30.13. Kosmatka v. DNR, 77 Wis. 2d 558, 253 N.W.2d 887 (1977).

30.13 Annotation In considering whether a proposed structure is detrimental to the public interest, the DNR is authorized to weigh relevant policy factors including the preservation of the natural beauty of the state's waters, the public's fullest use of the waters, and the convenience of riparian owners. Sterlingworth Condominium Association v. DNR, 205 Wis. 2d 710, 556 N.W.2d 791 (Ct. App. 1996), 95-3526.

30.13 Annotation The permitting criteria under DNR rules are supplemental to the criteria under sub. (1). To escape the requirement of obtaining a permit, the requirements of both the statute and rules must be met. Sea View Estates Beach Club, Inc. v. DNR, 223 Wis. 2d 138, 588 N.W.2d 667 (Ct. App. 1998), 97-3418.

30.13 Annotation Riparian rights are qualified by reasonable use and are subordinate to public rights. The common law requires reasonable use by riparian owners to be determined by the extent and capacity of the lake, the uses to which it has been put, and the rights that other riparian owners on the same lake also have. The inquiry is highly fact-specific, and determinations are made on a case-by-case basis. Hilton v. Department of Natural Resources, 2006 WI 84, 293 Wis. 2d 1, 717 N.W.2d 166, 03-3353.

30.13 Annotation Historical use, however it is determined, is one of the factors that an administrative law judge may weigh in balancing the private rights and public interests at stake in riparian rights/public trust doctrine cases. The cases do not establish any set definition of historical use or any hard and fast methodology for determining it. That historic use must be based on something like passage of an ordinance or DNR contact is not required by public policy considerations. An ALJ may review local ordinances in making a permit determination but is not required to do so. Hilton v. Department of Natural Resources, 2006 WI 84, 293 Wis. 2d 1, 717 N.W.2d 166, 03-3353.



30.131 Wharves and piers placed and maintained by persons other than riparian owners.

30.131  Wharves and piers placed and maintained by persons other than riparian owners.

30.131(1) (1) Notwithstanding s. 30.133, a wharf or pier of the type which does not require a permit under ss. 30.12 (1) and 30.13 that abuts riparian land and that is placed in a navigable water by a person other than the owner of the riparian land may not be considered to be an unlawful structure on the grounds that it is not placed and maintained by the owner if all of the following requirements are met:

30.131(1)(a) (a) The owner of the riparian land or the owner's predecessor in interest entered into a written easement that was recorded before December 31, 1986, and that authorizes access to the shore to a person who is not an owner of the riparian land.

30.131(1)(b) (b) The person to whom the easement was granted or that person's successor in interest is the person who places and maintains the wharf or pier.

30.131(1)(c) (c) The placement and maintenance of the wharf or pier is not prohibited by and is not inconsistent with the terms of the written easement.

30.131(1)(d) (d) The wharf or pier has been placed seasonally in the same location at least once every 4 years since the written easement described in par. (a) was recorded.

30.131(1)(e) (e) The wharf or pier is substantially the same size and configuration as it was on April 28, 1990, or during its last placement before April 28, 1990, whichever is later.

30.131(1)(f) (f) The placement of the wharf or pier complies with the provisions of this chapter, with any rules promulgated under this chapter and with any applicable municipal regulations or ordinances.

30.131(2) (2) Notwithstanding s. 30.133, an easement under sub. (1) may be conveyed if it is conveyed at the same time, and to the same person, that the land to which the easement is appurtenant is conveyed.

30.131 History History: 1989 a. 217; 1993 a. 167.

30.131 AnnotationThe application of s. 30.131 is discussed. Godfrey Co. v. Lopardo, 164 Wis. 2d 352, 474 N.W.2d 786 (Ct. App. 1991).

30.131 Annotation This section does not grant rights to a nonriparian owner vis a vis a riparian owner. The statute speaks only to the lawfulness of a pier maintained under a nonriparian access easement. The terms and purpose of the easement may include the right to use and maintain the pier. Wendt v. Blazek, 2001 WI App 91, 242 Wis. 2d 722, 626 N.W.2d 78, 00-2448.



30.133 Prohibition against conveyance of riparian rights.

30.133  Prohibition against conveyance of riparian rights.

30.133(1)(1) Beginning on April 9, 1994, and except as provided in s. 30.1335, no owner of riparian land that abuts a navigable water may grant by an easement or by a similar conveyance any riparian right in the land to another person, except for the right to cross the land in order to have access to the navigable water. This right to cross the land may not include the right to place any structure or material, including a boat docking facility, as defined in s. 30.1335 (1) (a), in the navigable water.

30.133(2) (2) This section does not apply to riparian land located within the boundary of any hydroelectric project licensed or exempted by the federal government, if the conveyance is authorized under any license, rule or order issued by the federal agency having jurisdiction over the project. This section does not apply to riparian land that is associated with an approval required for bulk sampling or mining that is required under subch. III of ch. 295.

30.133 History History: 1993 a. 167; 2007 a. 20; 2009 a. 180, 352; 2013 a. 1.

30.133 Annotation Small lock boxes were not "intended for any type of independent use" within the meaning of a condominium "unit" under s. 703.02 (15) and were not valid condominium units. Without a valid condominium unit, the transfer of riparian rights purportedly attached to the condominium lock boxes was in violation of this section. ABKA Limited Partnership v. DNR, 2002 WI 106, 255 Wis. 2d 486, 648 N.W.2d 854, 99-2306.

30.133 Annotation This section prohibits the severing by easement or by a similar conveyance of riparian rights from the riparian lands to which they are attached, preventing the reservation of riparian rights apart from riparian land by an easement, as well as the granting of riparian rights to a nonriparian. Berkos v. Shipwreck Bay Condominium Association, 2008 WI App 122, 313 Wis. 2d 609, 758 N.W.2d 215, 06-2747.



30.1335 Marina condominiums.

30.1335  Marina condominiums.

30.1335(1)(1)  Definitions. In this section:

30.1335(1)(a) (a) "Boat docking facility" means a pier, wharf, boat slip, or multi-boat-slip facility.

30.1335(1)(b) (b) "Common element" has the meaning given in s. 703.02 (2).

30.1335(1)(c) (c) "Condominium" has the meaning given in s. 703.02 (4).

30.1335(1)(d) (d) "Condominium unit" has the meaning given for "unit" in s. 703.02 (15).

30.1335(1)(e) (e) "Declarant" has the meaning given in s. 703.02 (7).

30.1335(1)(f) (f) "Declaration" has the meaning given in s. 703.02 (8).

30.1335(1)(h) (h) "Dwelling" means a structure or part of a structure that is used or intended to be used as a home or residence by one or more persons to the exclusion of all others.

30.1335(1)(i) (i) "Limited common element" has the meaning given in s. 703.02 (10).

30.1335(1)(j) (j) "Marina condominium" means a condominium in which the common elements, limited common elements, or condominium units consist of or include boat docking facilities and to which either or both of the following apply:

30.1335(1)(j)1. 1. One or more of the boat docking facilities is not appurtenant to a dwelling.

30.1335(1)(j)2. 2. None of the condominium units are dwellings.

30.1335(2) (2) Prohibition. No owner of riparian land may create a marina condominium on the riparian land on or after June 1, 2007. Any declaration for a marina condominium that is recorded on or after June 1, 2007, is invalid and establishes ownership of the riparian land as a tenancy in common that is held by the owners of the marina condominium units.

30.1335(3) (3) Existing marina condominiums.

30.1335(3)(a)(a) Notwithstanding sub. (2), a declaration that creates or purports to create a marina condominium and that is recorded before June 1, 2007, shall be effective in creating the marina condominium regardless of subsequent activity affecting the declaration.

30.1335(3)(b) (b) If a marina condominium as described in par. (a) contains more than 300 boat slips, the declarant shall make at least 40 percent of the total number of boat slips in the marina condominium available for rent or for transient use by the public. When the declarant conveys title to, or another interest in, a condominium unit that is affected by this restriction on use, the declarant shall include a statement of the restriction in the instrument of conveyance.

30.1335(4) (4) Validity of permits.

30.1335(4)(a)(a) For a marina that is converted into a marina condominium, if the owner of the marina is issued a permit or other authorization under this subchapter to place, maintain, or use a boat docking facility before the date that a declaration was recorded converting the marina into a marina condominium, the permit or authorization shall be deemed to satisfy the requirements of the other sections of this subchapter and may not be rescinded or modified by the department or a municipality or by court or administrative order if the grounds for the rescission or modification are based on the fact that the marina has been converted to a marina condominium. The permit or authorization shall remain in effect regardless of any subsequent activity affecting the declaration. This paragraph does not apply to any permit or authorization that is issued after the date that the declaration was recorded converting the marina into a marina condominium.

30.1335(4)(b) (b) For a marina condominium that was not previously a marina, if the owner of a marina condominium is issued a permit or other authorization under this subchapter to place, maintain, or use a boat docking facility, the permit or authorization shall be deemed to satisfy the requirements of the other sections of this subchapter and may not be rescinded or modified by the department or a municipality or by court or administrative order if the grounds for the rescission or modification are based on the fact that the boat docking facility is part of a marina condominium as opposed to a marina. The permit or authorization shall remain in effect regardless of any subsequent activity affecting the declaration.

30.1335(5) (5) Increase in size or number. An amendment or modification of a declaration as described under sub. (3) (a) may not increase the size of the boat docking facility or the size or the number of boat slips in a boat docking facility.

30.1335(6) (6) Subsequent activity affecting a declaration. For purposes of this section, subsequent activity affecting the declaration consists of any of the following:

30.1335(6)(a) (a) Any amendment, modification, or restatement of the declaration by court or administrative order or by consent of the owners of the condominium units as authorized under ch. 703.

30.1335(6)(b) (b) Any determination by court or administrative order that the declaration is void or voidable or that the condominium units in the condominium are not intended for any type of independent use.

30.1335(7) (7) Department enforcement. Notwithstanding sub. (4), the department retains the authority to enforce the terms and conditions of a permit or other authorization except to the extent that such terms and conditions relate to the form of ownership of a boat docking facility.

30.1335 History History: 2007 a. 20; 2009 a. 180, 352.



30.134 Use of exposed shore areas along streams.

30.134  Use of exposed shore areas along streams.

30.134(1)(1)  Definitions. In this section:

30.134(1)(a) (a) "Artificial ditch" means a ditch, channel, canal or other stream of water that has no prior history as a stream.

30.134(1)(b) (b) "Exposed shore area" means the area of the bed of a navigable body of water that is between the ordinary high-water mark and the water's edge.

30.134(1)(c) (c) "Highway" has the meaning given in s. 340.01 (22).

30.134(1)(d) (d) "Riparian" means the owner, lessee or occupant of land that abuts a navigable body of water.

30.134(2) (2) Authorization. Members of the public may use any exposed shore area of a stream without the permission of the riparian only if it is necessary to exit the body of water to bypass an obstruction.

30.134(3) (3) Restrictions; members of public.

30.134(3)(a)(a) In using an exposed shore area of a stream, as authorized under sub. (2), a member of the public may not enter the exposed shore area except from the water, from a point of public access on the stream, or with the permission of the riparian.

30.134(3)(c) (c) Use of an exposed shore area of a stream by members of the public does not grant an easement or other right to the exposed shore area that is greater than the right granted to the public under this section.

30.134(4) (4) Restrictions; riparians; others.

30.134(4)(a)(a) No riparian may prohibit a member of the public from using, as authorized under this section, an exposed shore area of a stream.

30.134(4)(b) (b) No riparian may charge a fee for the use, as authorized under this section, of an exposed shore area of a stream.

30.134(4)(c) (c) No person may obstruct a highway with the intention to impede or prohibit access by the public to an exposed shore area of a stream.

30.134(5) (5) Exceptions. The right granted to the public under this section to use an exposed shore area of a stream does not apply to any of the following:

30.134(5)(a) (a) An exposed shore area of an impoundment on a stream.

30.134(5)(b) (b) Any artificial ditch.

30.134(5)(c) (c) Any location on a stream where there is no surface water flowing in the stream.

30.134 History History: 1999 a. 9; 2001 a. 16.



30.135 Regulation of water ski platforms and jumps.

30.135  Regulation of water ski platforms and jumps.

30.135(1)(1) A riparian owner placing a water ski platform or water ski jump in a navigable waterway is exempt from the permit requirements under this chapter if all of the following requirements are met:

30.135(1)(a) (a) The platform or jump does not interfere with public rights in navigable waters.

30.135(1)(b) (b) The platform or jump does not interfere with rights of other riparian owners.

30.135(1)(c) (c) The platform or jump is located at a site that ensures adequate water depth and clearance for safe water skiing.

30.135(2) (2) If the department determines that any of the requirements under sub. (1) are not met, the riparian owner shall submit an application for an individual permit to the department. The notice and hearing provisions under s. 30.208 (3) to (5) apply to the application.

30.135 History History: 1997 a. 27; 2003 a. 118.



30.14 Reports of and hearings on violations.

30.14  Reports of and hearings on violations.

30.14(1)(1)  Municipalities to report violations. The governing body of each municipality shall promptly report to the department every violation of s. 30.12 or 30.13 which occurs or which it has reason to believe is likely to occur within the municipal boundaries.

30.14(2) (2) Hearings by department. Upon complaint by any person to the department that any wharf, pier or other structure exists in navigable water in violation of s. 30.12 or 30.13 or 30.207 or that any wharf, pier or other structure proposed to be built in navigable water will violate s. 30.12 or 30.13 or 30.207, the department shall investigate and may hold a hearing to determine whether the wharf, pier, or other structure is or would be in violation of those sections. If no hearing is held, the complainant shall be informed of the results of the investigation.

30.14 History History: 1987 a. 374; 1997 a. 174.



30.15 Penalty for unlawful obstruction of navigable waters.

30.15  Penalty for unlawful obstruction of navigable waters.

30.15(1)(1)  Obstructions penalized. Any person who does any of the following shall forfeit not less than $10 nor more than $500 for each offense:

30.15(1)(a) (a) Unlawfully obstructs any navigable waters and thereby impairs the free navigation thereof.

30.15(1)(b) (b) Unlawfully places in navigable waters or in any tributary thereof any substance that may float into and obstruct any such waters or impede their free navigation.

30.15(1)(c) (c) Constructs or maintains in navigable waters, or aids in the construction or maintenance therein, of any boom not authorized by law.

30.15(1)(d) (d) Constructs or places any structure or deposits any material in navigable waters in violation of s. 30.12 or 30.13.

30.15(3) (3) Each day a separate violation. Each day during which an obstruction, deposit or structure exists in violation of sub. (1) is a separate offense.

30.15 History History: 1987 a. 374.

30.15 Annotation When a bridge obstructing navigation was necessary, reasonable, and existing before the plaintiff moved into the area, the defendant city need not abate the nuisance. Capt. Soma Boat Line v. Wisconsin Dells, 79 Wis. 2d 10, 255 N.W.2d 441 (1977).

30.15 Annotation If an unattended and anchored boat is left on navigable water for an unreasonable length of time, it constitutes a violation. 63 Atty. Gen. 601.



30.16 Removal of obstructions to navigation.

30.16  Removal of obstructions to navigation.

30.16(1)(1)  Watercraft and floats.

30.16(1)(a)(a) Removal. The governing body of any municipality in this state may cause to be removed to a convenient and safe place any watercraft or float obstructing or interfering with the free navigation of any river, canal, water channel or slip within its harbor after having given reasonable notice to the master or owner or the agent of the master or owner, if known and a resident of this state, or to the person in charge thereof, to so remove such watercraft or float. The governing body of the municipality by ordinance or resolution may authorize any harbor master or other public officer over whom it has jurisdiction to remove the obstruction, and may prescribe the officer's duties with respect thereto and the mode of carrying them into effect and may prescribe penalties for violation of such ordinance or resolution.

30.16(1)(b) (b) Costs of removal. All costs, charges and expenses of such removal are a first lien on such watercraft or float, which lien may be enforced in the manner provided by law. The owner of any such watercraft or float is also personally liable for such costs, charges and expenses, to be recovered by the municipality by a personal action.

30.16(2) (2) Removal of obstructions to navigation; wharves and piers; alternative. As an alternative to the procedure specified under sub. (1), the governing body of a city, village or town may remove that portion of a wharf or pier which constitutes an unlawful obstruction to navigation as provided under s. 30.13 (5m).

30.16 History History: 1981 c. 252; 1991 a. 316; 1993 a. 246; 1997 a. 35; 1999 a. 150 ss. 4, 672; 2001 a. 30 s. 96.



30.18 Withdrawal of water from lakes and streams.

30.18  Withdrawal of water from lakes and streams.

30.18(2)(2)  Permit required.

30.18(2)(a)(a) Streams. No person may withdraw water from a stream in this state without an individual permit under this section if the withdrawal meets either of the following conditions:

30.18(2)(a)1. 1. The withdrawal is for the purpose of maintaining or restoring the normal level of a navigable lake or the normal flow of a navigable stream, regardless of whether the navigable lake or navigable stream is located within the watershed of the stream from which the water is withdrawn.

30.18(2)(a)2. 2. The withdrawal is for the purpose of agriculture or irrigation.

30.18(2)(b) (b) Streams or lakes. No person, except a person required to obtain an approval under s. 281.41, may withdraw water from any lake or stream in this state without an individual permit under this section if the withdrawal will result in a water loss averaging 2,000,000 gallons per day in any 30-day period above the person's authorized base level of water loss.

30.18(3) (3) Application for permit.

30.18(3)(a)(a) Application; streams.

30.18(3)(a)1.1. Except as provided in par. (b), an applicant for a permit required under sub. (2) (a) shall file the application with the department setting forth the name and post-office address of the applicant, the name of the stream from which the water will be withdrawn, the point in the stream from which it is proposed to withdraw the water, the name of the lake or stream or the location and riparian status of the land to which the water is to be transferred, the location and description of the canal, tunnel or pipes and other works through which the water is to be withdrawn and transferred, the amount of water to be withdrawn, the periods of time when it is proposed to withdraw such water, the time required for the completion of the canal and other structures necessary for the completed project and, if required by the department, 4 copies of plans showing cross sections and profiles for any canal, tunnel, pipes or other works for withdrawing and transferring the water and any dam and control works at the point of withdrawal and at the point of discharge.

30.18(3)(a)2. 2. For a withdrawal under sub. (2) (a) 1., a map or maps shall accompany the application with a scale of not less than one inch per 2,000 feet, showing the land topography and the probable course of the proposed canal and other works, and the ownership of all lands upon which will be located the canal, tunnel, pipes and all other works for the completed project.

30.18(3)(a)3. 3. For a withdrawal under sub. (2) (a) 2., the application shall include written statements of consent to the withdrawal from all riparian owners who are making beneficial use of the water proposed to be withdrawn.

30.18(3)(a)4. 4. The department may require such additional information as may be pertinent.

30.18(3)(b) (b) Application; streams or lakes. An application for a permit required under sub. (2) (b) shall be submitted in the form required under s. 281.35 (5) (a). If the withdrawal also meets either condition specified under sub. (2) (a), the application shall also comply with par. (a).

30.18(4) (4) Notice of hearing on application.

30.18(4)(a)(a) The notice and hearing provisions of s. 30.208 (3) to (5) shall apply to an application under sub. (3). In addition to providing notice as required under s. 30.208 (3) to (5), the department shall mail a copy of the notice to every person upon whose land any part of the canal or any other structure will be located, to the clerk of the next town downstream, to the clerk of any village or city in which the lake or stream is located and which is adjacent to any municipality in which the withdrawal will take place and to each person specified in s. 281.35 (5) (b) or (6) (f), if applicable.

30.18(4)(b) (b) If a hearing on the application for a permit is conducted as a part of a hearing under s. 293.43, the notice and hearing provisions in that section supersede the notice and hearing provisions of par. (a).

30.18(5) (5) Approval of application.

30.18(5)(a)(a) Streams. The department shall approve an application for a permit required under sub. (2) (a) if the department determines both of the following:

30.18(5)(a)1. 1. That the proposed withdrawal will not injure any public rights in navigable waters.

30.18(5)(a)2. 2. That the water to be withdrawn is surplus water, or if it is not surplus water, that all riparians who may be adversely affected by the withdrawal have consented to the proposed withdrawal.

30.18(5)(b) (b) Streams or lakes. The department shall approve an application for a permit required under sub. (2) (b) if the grounds for approval specified under s. 281.35 (5) (d) are met and, if the permit is also required under sub. (2) (a), if the department makes the determinations specified under par. (a).

30.18(6) (6) Permits; use of water; reporting; review.

30.18(6)(a)(a) Contents of permit. The department shall specify on each permit issued under this section the quantity of water that may be withdrawn and the times during which water may be withdrawn. In addition, if the permit is one which is required under sub. (2) (b), the permit shall comply with s. 281.35 (6).

30.18(6)(b) (b) Use of water. A person issued a permit under this section for the purpose of irrigation or agriculture may use the water on any land contiguous to the permittee's riparian land, but may not withdraw more water than it did before August 1, 1957, without applying to the department for a modification of the permit.

30.18(6)(c) (c) Reporting required. The department shall require each permittee under this section to report its volume and rate of withdrawal and its volume and rate of water loss, if any, in the form and at the times specified by the department.

30.18(6)(d) (d) Review of permits. If the permit is one that is required under sub. (2) (a), but not under sub. (2) (b), and the permit was issued on or after August 1, 1957, the department shall review the permit at least once every 5 years. If the permit is one that is required under sub. (2) (b), the department shall review the permit as required under s. 281.35 (6) (b).

30.18(6m) (6m) Revocation.

30.18(6m)(a)(a) The department shall revoke a permit issued under sub. (5) (a), which is not subject to sub. (2) (b), if it finds any of the following:

30.18(6m)(a)1. 1. That the water being withdrawn is no longer surplus water, except that the department may allow the withdrawal to continue if all riparians adversely affected by the withdrawal continue to consent to it.

30.18(6m)(a)2. 2. If the withdrawal is from a stream designated by the department as a trout stream, that the revocation is desirable for conservation purposes.

30.18(6m)(b) (b) The department may revoke any permit issued under sub. (5) (a), which is not subject to sub. (2) (b), if it finds that the withdrawal is detrimental to the stream from which the water is withdrawn.

30.18(6m)(c) (c) The department may revoke a permit issued under sub. (5) (b) only as provided under s. 281.35 (6).

30.18(7) (7) Prerequisites to project construction. After an application under this section has been filed with the department, the applicant may enter any land through which it is proposed to withdraw or transfer the water for the purposes of making any surveys required for drafting the plans for the project, but no work shall be commenced on the canal, headworks or other structures necessary for the project until the plans for the same have been approved by the department. Any person having received a permit required under sub. (2) (a) may construct upon the land of another the canal and other works authorized by the permit after the damage which will be sustained by the owner or owners of such land has been satisfied, or has been determined as provided for in ch. 32, and after the final sum so determined and all costs have been paid to the persons entitled thereto or to the clerk of the circuit court on their account.

30.18(8) (8) Department may raise water elevations. If after examination and investigation the department determines that it is necessary to raise water elevations in any navigable stream or lake for conservation purposes, the department may, if funds are available from any source other than license fees, determine and establish the elevations to which the water may be raised or maintained, but the water elevation may not be established below the normal elevation. If any lands are damaged by raising the water levels above normal and the department cannot acquire the right to flow the lands by agreement with the owner, the department may acquire the lands or the right to flow the lands by condemnation under ch. 32.

30.18(9) (9) Judicial review. Any order or determination made by the department is subject to judicial review as prescribed in ch. 227.

30.18 History History: 1979 c. 221; 1985 a. 60; 1987 a. 374; 1995 a. 227; 2003 a. 118; 2007 a. 227; 2011 a. 167.

30.18 Annotation This section is to be strictly construed. Any diversion of water lawful at common law is permitted without a permit unless it is for irrigation, agriculture, or to maintain normal water levels. State ex rel. Chain O'Lakes Protective Association v. Moses, 53 Wis. 2d 579, 193 N.W.2d 708.

30.18 Annotation This section applies to diversions from nonnavigable, as well as from navigable, streams. Omernik v. State, 64 Wis. 2d 6, 218 N.W.2d 734 (1974).

30.18 Annotation The legislature abrogated the common law riparian right of irrigation and substituted the permit procedure under sub. (3). Omernick v. DNR, 71 Wis. 2d 370, 238 N.W.2d 114 (1974).

30.18 Annotation Section 94.26 exempts cranberry growers from permit requirements of this section. State v. Zawistowski, 95 Wis. 2d 250, 290 N.W.2d 303 (1980).



30.19 Enlargement and protection of waterways.

30.19  Enlargement and protection of waterways.

30.19(1b)(1b)  Definition. In this section:

30.19(1b)(a) (a) "Artificial water body" means a proposed or existing body of water that does not have a history of being a lake or stream or of being part of a lake or stream.

30.19(1b)(b) (b) "Bank" means either of the following:

30.19(1b)(b)1. 1. Land area that is, in size, the greater of the following:

30.19(1b)(b)1.a. a. The portion of land surface that extends 75 feet landward from the ordinary high-water mark of any navigable waterway.

30.19(1b)(b)1.b. b. The portion of land surface extending landward from the ordinary high-water mark of any navigable waterway to the point where the slope is less than 12 percent.

30.19(1b)(b)2. 2. A bank as determined by the department by rule under sub. (1d).

30.19(1b)(c) (c) "Priority navigable waterway" means any of the following:

30.19(1b)(c)1. 1. A navigable waterway, or a portion of a navigable waterway, that is identified as an outstanding or exceptional resource water under s. 281.15.

30.19(1b)(c)2. 2. A navigable waterway, or a portion of a navigable waterway, identified as a trout stream.

30.19(1b)(c)3. 3. A lake that is less than 50 acres in size.

30.19(1b)(c)4. 4. Any other navigable waterway, or portion of a navigable waterway, that the department has determined, by rule, contains sensitive fish and aquatic habitat and that the department has specifically identified by rule.

30.19(1c) (1c) Definition; applicability. The definition of "bank" under sub. (1b) does not apply after the 90th day after the day the rule under sub. (1d) is submitted to legislative council staff under s. 227.15 (1) or the day that the rule promulgated under sub. (1d) goes into effect, whichever is earlier.

30.19(1d) (1d) Rules; banks of navigable waterways.

30.19(1d)(a)(a) The department shall promulgate a rule to determine what constitutes a bank for purposes of this section in accordance with all of the following:

30.19(1d)(a)1. 1. For priority navigable waterways, the department shall promulgate a rule stating that a bank is, in size, the greater of the following:

30.19(1d)(a)1.a. a. The portion of land surface that extends a certain distance landward from the ordinary high-water mark of the navigable waterway, but the distance under the rule may not exceed 300 feet.

30.19(1d)(a)1.b. b. The portion of land surface that extends landward from the ordinary high-water mark of the navigable waterway to the point where the slope is measured to be a certain percentage, but the percentage under the rule may not be less than 10 percent.

30.19(1d)(a)1m. 1m. The rule promulgated under subd. 1. may apply to specific priority navigable waterways or to classes of priority navigable waterways.

30.19(1d)(a)2. 2. For navigable waterways that are not priority navigable waterways, the department shall promulgate a rule stating that a bank is, in size, the greater of the following:

30.19(1d)(a)2.a. a. The portion of the land surface that extends a certain distance landward from the ordinary high-water mark of the navigable waterway, but the distance under the rule may not exceed 75 feet.

30.19(1d)(a)2.b. b. The portion of land surface that extends landward from the ordinary high-water mark of the navigable waterway to the point where the slope is measured to be a certain percentage, but the percentage under the rule may not be less than 12 percent.

30.19(1d)(a)2m. 2m. The rule promulgated under subd. 2. may apply to specific navigable waterways or to classes of navigable waterways.

30.19(1d)(am) (am) The rule under this subsection may not require or allow the department to deviate from, or create an exemption from, the requirements of the rules promulgated under this section in determining what constitutes a bank at an individual, specific site.

30.19(1d)(b) (b) In promulgating the rule under this subsection, the determination under this subsection of what constitutes a bank may not include any land where the slope or drainage of the land into the navigable waterway is completely interrupted.

30.19(1d)(c) (c) To the extent practicable, the rule under this subsection shall be consistent with rules promulgated by the department that relate to shorelands, as defined in s. 59.692 (1) (b), and floodplains, and rules promulgated under s. 281.16 (2) that relate to protective areas for wetlands and waterways.

30.19(1d)(d) (d) In promulgating the rule under this subsection, the department shall consider public rights and interests for the purpose of furthering the public trust in navigable waters.

30.19(1g) (1g) Permits required. Unless an individual or a general permit has been issued under this section or authorization has been granted by the legislature, no person may do any of the following:

30.19(1g)(a) (a) Construct, dredge, or enlarge any artificial water body that connects with a navigable waterway.

30.19(1g)(am) (am) Construct, dredge, or enlarge any part of an artificial water body that is located within 500 feet of the ordinary high-water mark of an existing navigable waterway, including a stormwater management pond that does not discharge into a navigable waterway except as a result of storm events.

30.19(1g)(c) (c) Grade or remove topsoil from the bank of any navigable waterway where the area exposed by the grading or removal will exceed 10,000 square feet.

30.19(1m) (1m) Exemptions. A person is exempt from the permit requirements under this section for any of the following:

30.19(1m)(a) (a) The construction or repair of any public highway.

30.19(1m)(b) (b) Any agricultural use of land.

30.19(1m)(c) (c) An activity that affects a navigable inland lake that is located wholly or partly in any county having a population of 750,000 or more.

30.19(1m)(cm) (cm) Any activity that affects a portion of Lake Michigan or of Lake Superior that is located within a county having a population of 750,000 or more.

30.19(1m)(d) (d) Any activity that affects a portion of a navigable stream that is located within a county having a population of 750,000 or more.

30.19(1m)(e) (e) Any work required to maintain the original dimensions of an enlargement of an artificial water body done pursuant to a permit or legislative authorization under sub. (1g) (a) or (am).

30.19(1m)(f) (f) Any land grading activity authorized under a stormwater discharge permit issued under s. 283.33.

30.19(1m)(g) (g) Any land grading activity authorized by a permit issued by a county under a shoreland zoning ordinance enacted under s. 59.692.

30.19(3r) (3r) General permits. The department shall issue statewide general permits under s. 30.206 that authorize persons to do all of the following:

30.19(3r)(a) (a) Engage in an activity specified in sub. (1g) (am) substantially in accordance with best management practices required for storm water discharge permits under ch. 283.

30.19(3r)(b) (b) Engage in an activity specified in sub. (1g) (c).

30.19(4) (4) Individual Permits.

30.19(4)(a)(a) For activities that are not exempt under sub. (1m) and that are not subject to a general permit under sub. (3r), a person may apply to the department for an individual permit in order to engage in an activity for which a permit is required under sub. (1g).

30.19(4)(b) (b) The notice and hearing provisions of s. 30.208 (3) to (5) apply to an application under par. (a).

30.19(4)(c) (c) The department shall issue an individual permit pursuant to an application under par. (a) if the department finds that all of the following requirements are met:

30.19(4)(c)1. 1. The activity will not be detrimental to the public interest.

30.19(4)(c)2. 2. The activity will not cause environmental pollution, as defined in s. 299.01 (4).

30.19(4)(c)3. 3. Any enlargement connected to a navigable waterway complies with all of the laws relating to platting of land and sanitation.

30.19(4)(c)4. 4. No material injury will result to the riparian rights of any riparian owners of real property that abuts any water body that is affected by the activity.

30.19(5) (5) Requirement for public access. A permit issued under this section to construct an artificial water body and to connect it to a navigable waterway shall require that the navigable portion of the artificial water body be a public waterway if the connecting portion is navigable. The department may impose such further conditions in the permit on public access as it finds reasonably necessary to protect public health, safety, welfare, rights and interest and to protect private rights and property.

30.19 History History: 1971 c. 273; 1979 c. 34 s. 2102 (39) (g); 1979 c. 221; 1983 a. 36; 1987 a. 374; 1995 a. 227; 2003 a. 118; 2011 a. 167; 2013 a. 1.

30.19 Annotation The DNR has subject matter jurisdiction to issue after-the-fact permits, as well as those issued prior to the commencement of construction. Capoun Revocable Trust v. Ansari, 2000 WI App 83, 234 Wis. 2d 335, 610 N.W.2d 129, 99-1146.

30.19 Annotation The only specific exemption from the jurisdiction of the DNR over navigable waters is that of s. 30.19 (1) (d) [now s. 30.19 (1m)], concerning agricultural uses of land. The department determines dam regulations for dams on drainage ditches, regardless of the purpose of the dam. 63 Atty. Gen. 355.

30.19 Annotation When a bulkhead line has been established, a riparian owner must nonetheless obtain a permit or contract pursuant to s. 30.20 prior to removing material from the bed of a navigable water landward of the bulkhead line, but within the original ordinary high water mark. 63 Atty. Gen. 445.



30.195 Changing of stream courses.

30.195  Changing of stream courses.

30.195(1) (1)  Permit required. Unless a permit has been issued under this section or authorization has been granted by the legislature, no person may change the course of or straighten a navigable stream.

30.195(2) (2) Individual permits.

30.195(2)(a)(a) A riparian owner shall apply to the department for an individual permit in order to engage in activities for which a permit is required under sub. (1).

30.195(2)(b) (b) The notice and hearing provisions of s. 30.208 (3) to (5) apply to an application under par. (a).

30.195(2)(c) (c) The department shall issue an individual permit applied for under this section to a riparian owner if the department determines that all of the following requirements are met:

30.195(2)(c)1. 1. The applicant is the owner of any land upon which the change in course or straightening of the navigable stream will occur.

30.195(2)(c)2. 2. The proposed change of course or straightening of the navigable stream will improve the economic or aesthetic value of the applicant's land.

30.195(2)(c)3. 3. The proposed change of course or straightening of the navigable stream will not adversely affect the flood flow capacity of the stream or otherwise be detrimental to the public interest.

30.195(2)(c)4. 4. The proposed change of course or straightening of the navigable stream will not be detrimental to the rights of other riparian owners located on the stream or all of these riparian owners have consented to the issuance of the permit.

30.195(4) (4) Liability for negligence. No common law liability, and no statutory liability which may be provided elsewhere in these statutes, for damages resulting from the changing of the course of or from the straightening of a stream is in any manner affected by this section, nor does this section create any liability on the part of the state for any such damages, but a person who changes the course of a stream or straightens a stream in accordance with a permit granted pursuant to this section is presumed to have exercised due care in such changing or straightening.

30.195(7) (7) Application of section. This section does not apply to municipal or county-owned lands in counties having a population of 750,000 or more.

30.195 History History: 1987 a. 374; 2003 a. 118; 2013 a. 1.

30.195 Annotation The elements of proof required for a conviction under sub. (1) are discussed. 67 Atty. Gen. 265.



30.196 Enclosure of navigable waters; issuance of permits to municipalities.

30.196  Enclosure of navigable waters; issuance of permits to municipalities. A municipality may enclose navigable waters by directing, placing or restricting navigable waters into an enclosed drain, conduit, storm sewer or similar structure if the department grants the municipality an individual permit. The department may grant this permit to a municipality after following the notice and hearing requirements under s. 30.208 (3) to (5) if it finds that granting the permit:

30.196(1) (1) Is in the public interest;

30.196(2) (2) Will not violate public rights; and

30.196(3) (3) Will not endanger life, health or property.

30.196 History History: 1981 c. 19; 1987 a. 374; 2003 a. 118.



30.20 Removal of material from beds of navigable waters.

30.20  Removal of material from beds of navigable waters.

30.20(1)(1)  Permits or contracts required.

30.20(1)(a)(a) Unless a contract has been entered into with the department under sub. (2) (a) or (b) or authorization has been granted by the legislature, no person may remove any material from the bed of a natural navigable lake or from the bed of any outlying waters.

30.20(1)(b) (b) Unless an individual or a general permit has been issued by the department under this section or authorization has been granted by the legislature, no person may remove any material from the bed of any lake or navigable stream that is not described under par. (a).

30.20(1g) (1g) Exemptions.

30.20(1g)(a)(a)

30.20(1g)(a)1.1. A removal of material from the bed of a farm drainage ditch which was not a navigable stream before ditching is exempt from the individual and general permit requirements under this section unless the department finds that the proposed removal may have a long-term adverse effect on cold-water fishery resources or may destroy fish spawning beds or nursery areas.

30.20(1g)(a)2. 2. A person who proposes a removal under subd. 1. which may have an effect on cold-water fishery resources or may affect fish spawning beds or nursery areas shall notify the department at least 10 days prior to the removal.

30.20(1g)(b) (b) A removal of material is exempt from the permit and contract requirements under this section if the material does not contain hazardous substances, the material is not being removed from an area of special natural resource interest, and if any of the following applies:

30.20(1g)(b)1. 1. The removal is the amount necessary to place or maintain a structure that is exempt from any permitting requirements in this chapter.

30.20(1g)(b)2. 2. The removal is by hand or by hand-held devices without the use or aid of external or auxiliary power.

30.20(1g)(c) (c) A removal of material by the drainage board for the Duck Creek Drainage District from a drain that the board operates in the Duck Creek Drainage District is exempt from the individual and general permit requirements under this section if the removal is required, under rules promulgated by the department of agriculture, trade and consumer protection, in order to conform the drain to specifications imposed by the department of agriculture, trade and consumer protection after consulting with the department of natural resources.

30.20(1k) (1k) Rules.

30.20(1k)(a)(a) The department may promulgate rules concerning the exempt activities under sub. (1g) that only do any of the following:

30.20(1k)(a)1. 1. Establish reasonable procedures for undertaking the removal of material to minimize environmental impacts.

30.20(1k)(a)2. 2. Establish reasonable limitations on the location of the removal of material at the site affected by the activity.

30.20(1k)(b) (b) Notwithstanding par. (a), the rules under par. (a) 1. may not establish procedures that prohibit undertaking the removal of material or that render the undertaking of the removal of material economically cost-prohibitive.

30.20(1m) (1m) Permits or contracts in lieu of exemptions. The department may decide to require that a person engaged in an activity that is exempt under sub. (1g) apply for an individual permit or contract, or seek authorization under a general permit if the department has conducted an investigation and visited the site of the activity and has determined that conditions specific to the site require restrictions on the activity in order to prevent any of the following:

30.20(1m)(a) (a) Significant adverse impacts to the public rights and interests.

30.20(1m)(b) (b) Environmental pollution, as defined in s. 299.01 (4).

30.20(1m)(c) (c) Material injury to the riparian rights of any riparian owner.

30.20(1r) (1r) Exemption determinations.

30.20(1r)(a)(a) A person may submit to the department a written statement requesting that the department determine whether a proposed activity is exempt under sub. (1g). The statement shall contain a description of the proposed activity and site and shall give the department consent to enter and inspect the site.

30.20(1r)(b) (b) The department shall do all of the following within 15 days after receipt of a statement under par. (a):

30.20(1r)(b)1. 1. Enter and inspect the site on which the activity is located, subject to s. 30.291, if the department determines such an inspection is necessary.

30.20(1r)(b)2. 2. Make a determination as to whether the activity is exempt.

30.20(1r)(b)3. 3. Notify in writing the person submitting the statement of which general permit or individual permit will be required, or whether a contract will be required, if the department determines that the activity is not exempt.

30.20(1r)(c) (c) If the department does not take action under par. (b), the department may not require at any time that the person proposing to engage in the activity apply for an individual permit, seek authorization under a general permit, or apply to enter a contract unless required to do so by a court or hearing examiner.

30.20(1r)(d) (d) If a statement under par. (a) is not given or if the statement does not give consent to inspect, the 15-day time limit under par. (b) does not apply.

30.20(1t) (1t) General permits.

30.20(1t)(a)(a) The department shall issue statewide general permits under s. 30.206 that authorize any person to remove material for maintenance purposes from an area from which material has been previously removed.

30.20(1t)(am) (am) No person may be authorized to proceed under a general permit issued under par. (a) unless the person has demonstrated to the department that material has been previously removed from the area for which the person has requested authorization to proceed.

30.20(2) (2) Contracts and individual permits.

30.20(2)(a)(a) The department may enter into a contract on behalf of the state for the removal and lease or sale of any material from the bed of any navigable lake or of any outlying waters if the contract is consistent with public rights. A person seeking to enter into such a contract shall apply to the department. Each contract entered into under this paragraph shall contain any conditions that the department determines are necessary for the protection of the public interest and the interests of the state. Each contract entered into under this paragraph shall also fix the amount of compensation to be paid to the state for the material to be removed, except that the contract may not require that any compensation be paid for material if the material will not be resold. Each contract entered into under this paragraph may not run for more than 5 years. The department may allow one extension of a contract entered into under this paragraph, upon application to the department. The extension shall be for the same period as the original contract.

30.20(2)(b) (b) The department may enter into a contract on behalf of the state for the removal and lease or sale of any mineral, ore, or other material from beneath the bed of a navigable water that the state may own if the contract will be consistent with public rights and if the navigable water will not be disturbed in the removal operation. A person seeking to enter into such a contract shall apply to the department. Each contract entered into under this paragraph shall contain any conditions that the department determines are necessary for the protection of the public interest and the interest of the state. Each contract entered into under this paragraph shall also fix the compensation to be paid to the state for the mineral, ore, or other material to be removed. Each contract entered into under this paragraph may not run for more than 75 years. Should any doubt exist as to whether the state, in fact, owns such lake bed or stream bed such contract or lease shall be for such interests, if any, as the state may own. Title to the royalties to be paid when mining operations are begun shall be determined at such future time as royalties for ores so sold are paid or are due and payable.

30.20(2)(bn) (bn) For a removal that is not exempt under sub. (1g) and that is not subject to a general permit under sub. (1t), a person may apply to the department for an individual permit that is required under sub. (1) (b) in order to remove material from the bed of any lake or stream not described under sub. (1) (a).

30.20(2)(c) (c) The department shall issue an individual permit pursuant to an application under par. (bn) if the department finds that the issuance of the permit will be consistent with the public interest in the lake or stream.

30.20(2)(d) (d) If an applicant for a permit under par. (bn) submits the application at least 30 days before the proposed date of the removal, the department may issue the permit for a period of up to 10 years. The department may allow one extension of a permit issued under this paragraph, upon application to the department. The extension shall be for the same period of time as the original permit.

30.20(2)(e) (e) The notice and hearing provisions of s. 30.208 (3) to (5) apply to an application for a permit or contract under this subsection.

30.20 History History: 1977 c. 391; 1979 c. 34 s. 2102 (39) (g); 1981 c. 330; 1983 a. 27 s. 2202 (38); 1985 a. 332 s. 251 (1); 1987 a. 374; 1999 a. 9, 185; 2003 a. 118; 2011 a. 167.

30.20 Annotation Before proceeding to remove an obstruction under s. 88.90 (3), one must obtain a permit under s. 30.20. State v. Dwyer, 91 Wis. 2d 440, 283 N.W.2d 448 (Ct. App. 1979).

30.20 Annotation When a bulkhead line has been established, a riparian owner must nonetheless obtain a permit or contract pursuant to 30.20 prior to removing material from the bed of a navigable water landward of the bulkhead line, but within the original ordinary high water mark. 63 Atty. Gen. 445.



30.201 Financial assurance for nonmetallic mining.

30.201  Financial assurance for nonmetallic mining.

30.201(1)(1) If the department requires that financial assurance be provided as a condition for a permit under s. 30.19, 30.195, or 30.20 or for a contract under s. 30.20 for nonmetallic mining and reclamation, the financial assurance may be a bond or alternative financial assurance. An alternative financial assurance may include cash or any of the following:

30.201(1)(a) (a) A certificate of deposit.

30.201(1)(b) (b) An irrevocable letter of credit.

30.201(1)(c) (c) An irrevocable trust.

30.201(1)(d) (d) An escrow account.

30.201(1)(e) (e) A government security.

30.201(1)(f) (f) Any other demonstration of financial responsibility.

30.201(2) (2) Any interest earned by the financial assurance shall be paid to the person operating the nonmetallic mining or reclamation project.

30.201 History History: 2003 a. 118.



30.202 Dredge disposal in and near the Mississippi, St. Croix and Black rivers by the U.S. corps of engineers.

30.202  Dredge disposal in and near the Mississippi, St. Croix and Black rivers by the U.S. corps of engineers.

30.202(1)(1)  Memorandum of understanding. The department may enter into a memorandum of understanding with the U.S. corps of engineers concerning the dredging of the Mississippi, St. Croix and Black rivers and the disposal of these dredge spoils. Any memorandum of understanding shall specify approved sites where dredge spoils may be deposited and shall specify conditions and standards which are required for use of an approved site. A memorandum of understanding may contain recommended or required dredge disposal methods, equipment and policies.

30.202(2) (2) Authorization for dredging and dredge spoil disposal. If the department enters into a memorandum of understanding with the U.S. corps of engineers under sub. (1), the U.S. corps of engineers may deposit dredge spoils from dredging the Mississippi, St. Croix and Black rivers at approved sites according to specified conditions and standards including any special conditions and standards established under sub. (4).

30.202(3) (3) Exemption from statutes and rules. Dredge spoil disposal activities authorized under sub. (2) are exempt from any prohibition, restriction, requirement, permit, license, approval, authorization, fee, notice, hearing, procedure or penalty specified under s. 29.601, 30.01 to 30.20, 30.21 to 30.99, 59.692 or 87.30 or chs. 281 to 285 or 289 to 299 or specified in any rule promulgated, order issued or ordinance adopted under those sections or chapters.

30.202(4) (4) Hazardous waste dredge spoil disposal. In consultation with the U.S. corps of engineers, the department shall establish special conditions and standards for the disposal of dredge spoils which are hazardous waste, as defined under s. 291.01 (7). These special conditions and standards shall be established to ensure that public health and the environment are protected.

30.202 History History: 1981 c. 240; 1995 a. 201, 227; 1997 a. 35, 248; 2005 a. 347.



30.2022 Activities of department of transportation.

30.2022  Activities of department of transportation.

30.2022(1)(1) Activities affecting waters of the state, as defined in s. 281.01 (18), that are carried out under the direction and supervision of the department of transportation in connection with highway, bridge, or other transportation project design, location, construction, reconstruction, maintenance, and repair are not subject to the prohibitions or permit or approval requirements specified under s. 29.601, 30.11, 30.12, 30.123, 30.19, 30.195, 30.20, 59.692, 61.351, 61.353, 62.231, 62.233, or 87.30 or chs. 281 to 285 or 289 to 299. However, at the earliest practical time prior to the commencement of these activities, the department of transportation shall notify the department of the location, nature, and extent of the proposed work that may affect the waters of the state.

30.2022(2) (2) The exemption under sub. (1) does not apply unless the activity is accomplished in accordance with interdepartmental liaison procedures established by the department and the department of transportation for the purpose of minimizing the adverse environmental impact, if any, of the activity. If the activity affects a wetland, as defined in s. 23.32 (1), the department of transportation shall conduct any required mitigation either by complying with the interdepartmental liaison procedures and any applicable interagency agreement on mitigation banks that is approved by the department of natural resources or by using any of the methods specified in s. 281.36 (3r) (a) 1. to 3.

30.2022(3) (3) If the department determines that there is reasonable cause to believe that an activity being carried out under this section is not in compliance with the environmental protection requirements developed through interdepartmental liaison procedures, it shall notify the department of transportation. If the secretary and the secretary of transportation are unable to agree upon the methods or time schedules to be used to correct the alleged noncompliance, the secretary, notwithstanding the exemption provided in this section, may proceed with enforcement actions as the secretary deems appropriate.

30.2022(4) (4) The department of transportation and the department shall exchange information and cooperate in the planning and carrying out of such activities in order to alleviate, to the extent practical under the circumstances, any potential detrimental encroachment on the waters of the state.

30.2022(5) (5) Except as may be required otherwise under s. 1.11, no public notice or hearing is required in connection with any interdepartmental consultation and cooperation under this section.

30.2022(6) (6) This section does not apply to activities in the Lower Wisconsin State Riverway, as defined in s. 30.40 (15).

30.2022 History History: 2003 a. 118 ss. 48 to 53, 129; 2005 a. 347; 2011 a. 118; 2013 a. 80.



30.2023 Seawalls; Wolf River and Fox River basins.

30.2023  Seawalls; Wolf River and Fox River basins. A riparian owner is exempt from the permit requirements under s. 30.12 for a structure that is placed on the bed of a navigable water in the Wolf River and Fox River basin area, as described in s. 30.207 (1), and that extends beyond the ordinary high-water mark, if the following conditions apply:

30.2023(1) (1) The structure is a vertical wall designed to prevent land from eroding into a navigable water.

30.2023(2) (2) The structure is not a replacement for an existing structure and is placed on the bed of an artificial enlargement of a navigable water, or the structure is a replacement for an existing structure placed on the bed of a navigable water, including the bed of an artificial enlargement of a navigable water.

30.2023(3) (3) If the structure is a replacement for an existing structure placed on the bed of a navigable water, including the bed of an artificial enlargement of a navigable water, it is placed not more than 2 feet waterward of the structure that it is replacing.

30.2023(4) (4) The structure incorporates adequate bracing and anchors to ensure structural stability.

30.2023(5) (5) A filter fabric lining containing a layer of gravel extends from the landward side of the structure to facilitate drainage.

30.2023(6) (6) The base of the structure extends to a sufficient depth into the bed of the navigable water to ensure the structure's stability and to prevent the structure from failing.

30.2023(7) (7) The structure is secured into the bank of the navigable water in a manner that prevents erosion or scouring.

30.2023(8) (8) The riparian owner places riprap at the base of the waterward side of the structure up to the waterline or, if the structure is placed in a location where watercraft are moored, the riparian owner places riprap at the base of the waterward side of the structure up to a point that allows adequate space for the mooring of watercraft.

30.2023(9) (9) The structure is constructed of treated wood and built so that the top of the structure meets the lower of the following:

30.2023(9)(a) (a) The natural topography of the bank of the navigable water.

30.2023(9)(b) (b) A point that is 4 feet above the ordinary high-water mark of the navigable water.

30.2023(9)(c) (c) The minimum height required to prevent overtopping by wave action.

30.2023 History History: 2003 a. 118 ss. 42, 43.



30.2025 Lake Koshkonong comprehensive project.

30.2025  Lake Koshkonong comprehensive project.

30.2025(1)(1)  Definition. In this section, "district" means the Rock-Koshkonong public inland lake protection and rehabilitation district.

30.2025(2) (2) Authorization. The district may implement a project developed and approved by the U.S. army corps of engineers to place structures, or fill, or both on the bed of Lake Koshkonong for any of the following purposes:

30.2025(2)(a) (a) To improve navigation or to provide navigation aids.

30.2025(2)(b) (b) To restore or protect wetland habitat or water quality.

30.2025(2)(c) (c) To create, restore, or protect fish and wildlife habitat.

30.2025(2)(d) (d) To enhance the natural aesthetic value or improve the recreational use of the lake.

30.2025(3) (3) Location of structures and fill. Any structure or fill placed as part of the project authorized under sub. (2) shall be located in Lake Koshkonong within the area that consists of Secs. 10, 13, 18, 19, 20, 24, 33, and 35, T 5 N., R 13.

30.2025(4) (4) Preliminary requirements.

30.2025(4)(a)(a) Before beginning any activity involving the placement of a structure or fill as part of the project authorized under sub. (2), the district shall submit plans and specifications for the project to the department and obtain the department's approval for the project.

30.2025(4)(b) (b) Before the department gives its approval for a project authorized under sub. (2), the department shall do all of the following:

30.2025(4)(b)1. 1. Comply with the requirements under s. 1.11.

30.2025(4)(b)2. 2. Review the plans and specifications submitted to the department under par. (a) and obtain any other information that it determines is necessary to effectively evaluate the structural and functional integrity of the structure or fill.

30.2025(4)(b)3. 3. Hold a public informational meeting to discuss the plans and specifications submitted under par. (a).

30.2025(4)(b)4. 4. Determine that the structure or fill is structurally and functionally sound and that the structure or fill will comply with the requirements under sub. (5).

30.2025(5) (5) Requirements for structures and fill. A structure or fill placed as part of a project authorized under sub. (2) shall meet all of the following requirements:

30.2025(5)(a) (a) It may not materially affect the flood flow capacity of the Rock River.

30.2025(5)(b) (b) It may not materially obstruct navigation.

30.2025(5)(c) (c) It may not cause material injury to the rights of an owner of lands underlying the structure or fill or to the rights of a riparian owner who owns lands affected by the project.

30.2025(5)(d) (d) It may not cause environmental pollution, as defined in s. 299.01 (4).

30.2025(5)(e) (e) It may not be detrimental to the public interest.

30.2025(5)(f) (f) It must further a purpose specified in sub. (2).

30.2025(6) (6) Maintenance by the district.

30.2025(6)(a)(a) The district shall maintain the structures and the fill that are part of the project authorized under sub. (2) to ensure that the structures and fill do not impair the safety of the public.

30.2025(6)(b) (b) The district shall maintain the structures and the fill that are part of the project authorized under sub. (2) so that the structures and fill remain in compliance with the requirements listed under sub. (5).

30.2025(6)(c) (c) If the department determines that any structure or any fill that is part of the project authorized under sub. (2) does not comply with the requirements under sub. (5), the department may require the district to modify the structure or fill to bring it into compliance or to remove the structure or fill.

30.2025(7) (7) Use of structures or fill. Any structure or fill placed as part of the project authorized under sub. (2) may be used only for any of the following:

30.2025(7)(a) (a) As a site for the placement of navigation aids approved by the department.

30.2025(7)(b) (b) Activities to protect or improve wildlife or fish habitat, including the placement of fish or wildlife habitat structures approved by the department.

30.2025(7)(c) (c) Open space for recreational activities.

30.2025(8) (8) Ownership.

30.2025(8)(a)(a) The structures or fill that are part of the project authorized under sub. (2) are owned by the district. Except as provided in par. (b), the district may not transfer ownership of any structure or any fill that is part of the project authorized under sub. (2).

30.2025(8)(b) (b) The district may transfer ownership of any structure or fill that is part of the project authorized under sub. (2) if all of the following apply:

30.2025(8)(b)1. 1. The district transfers ownership of the structure or fill to a public entity, as defined by the department by rule.

30.2025(8)(b)2. 2. Before transferring ownership of the structure or fill, the district obtains written approval of the transfer from the department.

30.2025(9) (9) Access to property. An employee or agent of the department shall have free access during reasonable hours to the structures or fill that are part of the project authorized under sub. (2) for the purpose of inspecting the structures or fill to ensure that the project is in compliance with the requirements of this section. If the department determines that any structure or any fill that is part of the project authorized under sub. (2) does not comply with the requirements of this section, the department may require the owner of the structure or fill to modify the structure or fill to bring it into compliance or to remove the structure or fill.

30.2025(10) (10) Exemptions. Section 30.12 does not apply to activities that are necessary for the implementation or maintenance of the project authorized under sub. (2).

30.2025 History History: 2001 a. 16.



30.2026 Lake Belle View and Sugar River project.

30.2026  Lake Belle View and Sugar River project.

30.2026(1)(1)  Authorization.

30.2026(1)(a)(a) Subject to the restrictions under sub. (2), the village of Belleville may place fill on all or part of the portion of the bed of Lake Belle View located in Dane County for any of the following purposes:

30.2026(1)(a)1. 1. Improving fish and wildlife habitat.

30.2026(1)(a)2. 2. Creating and enhancing wetlands.

30.2026(1)(a)3. 3. Improving the water quality of Lake Belle View and the Sugar River.

30.2026(1)(a)4. 4. Enhancing the recreational use and aesthetic enjoyment of Lake Belle View and the Sugar River.

30.2026(1)(a)5. 5. Separating Lake Belle View from the Sugar River by creating an artificial barrier from lake bottom sediments or by other means.

30.2026(1)(a)6. 6. Creating suitable lake bottom depths or contours in Lake Belle View.

30.2026(1)(a)7. 7. Promoting the growth of desirable wetland plants.

30.2026(1)(b) (b) Any lake bottom sediments that are unsuitable for the creation of an artificial barrier under par. (a) 5. may be placed in any agricultural field that is adjacent to Lake Belle View.

30.2026(1)(c) (c) If the village of Belleville creates an artificial barrier from lake bottom sediments under par. (a) 5., the village of Belleville shall also place lake bottom sediments in adjacent areas for the purpose of creating and enhancing wetlands.

30.2026(2) (2) Requirements.

30.2026(2)(a)(a) The village of Belleville shall obtain approval from the department for any placement of fill material as authorized under sub. (1).

30.2026(2)(b) (b) The village of Belleville shall submit to the department any plans or other information that the department considers necessary for it to effectively determine whether to grant approval under par. (a).

30.2026(2)(c) (c) The village of Belleville shall ensure that all of the following apply to any artificial barrier created as authorized under sub. (1).

30.2026(2)(c)1. 1. The barrier does not materially obstruct navigation or reduce the effective flood flow capacity of a stream.

30.2026(2)(c)2. 2. The barrier is not detrimental to the public interest.

30.2026(2)(c)3. 3. The barrier is owned by a public entity and the public is granted free access to the barrier.

30.2026(2)(c)4. 4. Access by the public to the barrier is limited to use as open space for recreational purposes.

30.2026(2)(c)5. 5. The barrier remains in as natural a condition as is practicable, as determined by the department.

30.2026(2)(c)6. 6. No structure, except those necessary in order to effectuate a purpose specified in sub. (1) (a), are placed on the barrier.

30.2026(2)(d) (d) The village of Belleville shall create any artificial barrier under this section in compliance with all state laws that relate to navigable bodies of water, except s. 30.12.

30.2026(3) (3) Conditions.

30.2026(3)(a)(a) The village of Belleville shall maintain any artificial barrier created as authorized under sub. (1). If a landowner of more than 500 feet of Lake Belle View shoreline, a portion of which is located within 1,000 feet of any such artificial barrier, is dissatisfied with the manner in which the village of Belleville is maintaining the barrier, the owner may maintain the barrier in lieu of the village, upon approval of the department. The village or a landowner who maintains the barrier shall comply with all state laws that relate to navigable bodies of water, except s. 30.12. The department may require the village of Belleville or the landowner to maintain the barrier in a structurally and functionally adequate condition.

30.2026(3)(b) (b) The village of Belleville shall ensure that any construction draw down of Lake Belle View related to the creation of any artificial barrier authorized under sub. (1) occurs only once.

30.2026(4) (4) Costs. Any costs incurred by the state to construct, maintain, improve, or remove any artificial barrier created as authorized under sub. (1) shall be paid by the village of Belleville or its successors or assigns.

30.2026(5) (5) Immunity. The state and its officers, employees, and agents are immune from liability for acts or omissions that cause damage or injury and that relate to the construction, maintenance, or use of any artificial barrier created as authorized under sub. (1).

30.2026 History History: 2001 a. 16; 2003 a. 118.



30.203 Lake Winnebago comprehensive project.

30.203  Lake Winnebago comprehensive project.

30.203(1)(1)  Authorization. The department may implement a project to place structures or fill or both on the beds of lakes Winnebago, Butte des Morts, Winneconne and Poygan for any of the following purposes:

30.203(1)(a) (a) To improve navigation or to provide navigation aids.

30.203(1)(b) (b) To restore or protect wetland habitat or water quality.

30.203(1)(c) (c) To create, restore or protect fish and wildlife habitat.

30.203(1)(d) (d) To enhance the natural aesthetic value or improve the recreational use of these lakes.

30.203(2) (2) Location of structures and fill. Any structure or fill placed as part of the project authorized under sub. (1) shall be located in Winnebago County as follows:

30.203(2)(a) (a) In Lake Winnebago within the area that consists of the S-1/2 of Sec. 14, T. 17 N., R. 17 E., and the N-1/2 of Sec. 23, T. 17 N., R. 17 E.

30.203(2)(b) (b) In Lake Butte des Morts within an area that consists of the N-1/2 of Secs. 1 and 2, T. 18 N., R. 15 E., the S-1/2 of Secs. 25, 26 and 27, T. 19 N., R. 15 E., the E-1/2 of Sec. 34, T. 19 N., R. 15 E., and Secs. 35 and 36, T. 19 N., R. 15 E.

30.203(2)(c) (c) In Lake Winneconne and Lake Poygan within an area that consists of the W-1/2 of Secs. 6 and 7, T. 19 N., R. 15 E.; the E-1/2 of Secs. 1 and 12 and the NE-1/4 of Sec. 2, T. 19 N., R. 14 E.; and the S-1/2 of Sec. 26, the SE-1/4 of Sec. 27, and the E-1/2 of Sec. 35, T. 20 N., R. 14 E.

30.203(2)(d) (d) In Lake Poygan within an area that consists of the W-1/2 of Sec. 36, T. 20 N., R. 14 E.; the NW-1/4 of Sec. 1, T. 19 N., R. 14 E.; the E-1/2 of Sec. 33, all of Sec. 34, and the W-1/2 of Sec. 35, T. 20 N., R. 14 E.; and the N-1/2 of Sec. 4, T. 19 N., R. 14 E.

30.203(3) (3) Preliminary requirements.

30.203(3)(a)(a) Before beginning any activity involving the placement of a structure or fill as part of the project authorized under sub. (1), the department shall do all of the following:

30.203(3)(a)1. 1. Comply with the requirements under s. 1.11.

30.203(3)(a)2. 2. Prepare plans and gather any other information necessary to effectively evaluate the structural and functional integrity of the structure or fill.

30.203(3)(a)3. 3. Hold a public informational meeting to discuss the plans prepared under subd. 2.

30.203(3)(a)4. 4. Approve the project if it finds that the structure or fill is structurally and functionally sound and that the structure or fill will comply with the requirements under sub. (4).

30.203(3)(b) (b) The department shall determine the manner in which and to whom notice will be given of the public informational meeting held under par. (a) 3.

30.203(4) (4) Requirements for structures and fill. A structure or fill placed as part of the project authorized under sub. (1) shall meet all of the following requirements:

30.203(4)(a) (a) It may not reduce the effective flood flow capacity of the Wolf River or the Fox River above the point where the Fox River flows into Lake Butte des Morts.

30.203(4)(b) (b) It may not materially obstruct navigation.

30.203(4)(c) (c) It may not cause material injury to the rights of a riparian owner who owns land that abuts a navigable waterway that is affected by the project.

30.203(4)(d) (d) It may not cause environmental pollution, as defined in s. 299.01 (4).

30.203(4)(e) (e) It may not be detrimental to the public interest.

30.203(4)(f) (f) It must further a purpose specified in sub. (1).

30.203(5) (5) Oversight and maintenance by the department.

30.203(5)(a)(a) The department shall monitor the project authorized under sub. (1) to assure that the project is furthering a purpose specified in sub. (1).

30.203(5)(b) (b) The department shall maintain the structures and the fill that are part of the project authorized under sub. (1) to assure that the structures and fill do not impair the safety of the public.

30.203(5)(c) (c) The department shall maintain the structures and the fill that are part of the project authorized under sub. (1) in a manner that does not impair the natural aesthetic value of the area, to the extent practicable.

30.203(5)(d) (d) The department shall maintain the structures and the fill that are part of the project authorized under sub. (1) so that they remain in compliance with the requirements listed under sub. (4).

30.203(5)(e) (e) If the department determines that any structure or any fill that is part of the project authorized under sub. (1) does not comply with the requirements under sub. (4), the department shall modify the structure or fill to bring it into compliance. If the department cannot modify the structure or fill to bring it into compliance, the department shall remove the structure or fill.

30.203(6) (6) Use of structures or fill.

30.203(6)(a)(a) Any structure or fill placed as part of the project authorized under sub. (1) may be used only for any of the following:

30.203(6)(a)1. 1. As a site for the placement of navigation aids approved by the department.

30.203(6)(a)2. 2. Activities to protect or improve wildlife or fish habitat, including the placement of fish or wildlife habitat structures approved by the department.

30.203(6)(a)3. 3. Open space for recreational activities.

30.203(6)(b) (b) The department may promulgate rules to reasonably limit use by the public under par. (a) 3.

30.203(7) (7) Ownership; jurisdiction. The structures or fill that are part of the project authorized under sub. (1) are owned by the state and are under the jurisdiction of the department. The state may not transfer ownership of a structure or any fill that is part of the project authorized under sub. (1).

30.203(8) (8) Exemptions. Section 30.12 does not apply to activities that are necessary for the implementation or maintenance of the project authorized under sub. (1).

30.203(9) (9) Funding. Funding for this project shall be paid from the appropriations under ss. 20.370 (1) (mu) and 20.866 (2) (tr) and (tu).

30.203 History History: 1991 a. 39; 1995 a. 27, 227; 2005 a. 25; 2007 a. 20.



30.2035 Shoreline protection study.

30.2035  Shoreline protection study. The department shall conduct a study on shoreline protection measures, including the use of seawalls, and on the environmental impact that these measures may have. No later than June 1, 1996, the department shall complete the study and shall distribute the results of the study, including the department's findings and recommendations, to the appropriate standing committees of the legislature in the manner provided under s. 13.172 (3). The recommendations shall include any proposed legislation or rules that are necessary to implement the recommendations. Any rules that the department proposes to implement the recommendations of the study shall be submitted for review by the legislative council staff under s. 227.15 (1) no later than 7 months after the study is completed.

30.2035 History History: 1993 a. 421.



30.2037 Big Silver Lake high-water mark.

30.2037  Big Silver Lake high-water mark. The ordinary high-water mark of Big Silver Lake in the town of Marion in Waushara County shall be set by the department at 867 feet above mean sea level as determined under U.S. geological survey standards.

30.2037 History History: 1997 a. 27.



30.2038 Milwaukee shoreline established.

30.2038  Milwaukee shoreline established.

30.2038(1) (1)

30.2038(1)(a) (a) The shoreline of Lake Michigan in the city of Milwaukee is fixed and established to extend from approximately the line of East Lafayette Place extended easterly on the north to the present north harbor entrance wall of the Milwaukee River on the south as specified in an agreement between the Chicago and Northwestern Railway Company and the city of Milwaukee recorded with the office of the register of deeds of Milwaukee County on April 23, 1913, in volume 662, pages 326-330, as document number 762955.

30.2038(1)(b) (b) The shoreline described under par. (a) constitutes the boundary line between the lake bed of Lake Michigan and land that is not part of the lake bed of Lake Michigan.

30.2038(2) (2) Any restrictions, conditions, reverters, or limitations imposed on the use of land or conveyance of land under chapter 358, laws of 1909, chapter 389, laws of 1915, chapter 284, laws of 1923, chapter 150, laws of 1929, chapter 151, laws of 1929, chapter 516, laws of 1929, chapter 381, laws of 1931, chapter 76, laws of 1973, 1985 Act 327, and any other act conveying a part of the lake bed of Lake Michigan do not apply to land located to the west of the shoreline described under sub. (1) (a).

30.2038(3) (3) The declarations under sub. (1) are made in lieu of, and have the same effect as, a final judgment entered by a court under ch. 841.

30.2038 History History: 2013 a. 20, 140.



30.204 Lake acidification experiment.

30.204  Lake acidification experiment.

30.204(1) (1)  Authorization. Between May 15, 1984, and January 1, 2008, the department is authorized to conduct a lake acidification experiment on the lake specified under sub. (2).

30.204(2) (2) Lake selection. The department shall select Little Rock Lake in the town of Arbor Vitae, Vilas County, township 41 north, range 6 east, for the lake acidification experiment.

30.204(3) (3) Experiment. In conducting the lake acidification experiment, the department shall deny access to and prohibit navigation on the lake by posted notice, may place a barrier or dyke across the lake, may place chemicals or other substances in the lake and may take other actions necessary for the experiment.

30.204(4) (4) Restoration.

30.204(4)(a)(a) Before artificially acidifying the lake, the department shall establish an escrow account containing sufficient funds to restore the lake and its aquatic life as provided under par. (c).

30.204(4)(b) (b) After the department has artificially acidified the lake, it may allow and monitor the natural restoration of the lake and its aquatic life as part of the experiment.

30.204(4)(c) (c) At the conclusion of the experiment or in the event of an unanticipated occurrence that requires that the lake be restored before the conclusion of the experiment, the department shall do all of the following to the fullest extent possible given available technology:

30.204(4)(c)1. 1. Artificially restore the lake to its original acid level if the lake has not been naturally restored to the original acid level during the experiment.

30.204(4)(c)2. 2. Artificially reestablish the lake's aquatic life if the aquatic life has not been naturally reestablished during the experiment.

30.204(5) (5) Exemption from certain statutes and rules. Activities of the department in conducting the lake acidification experiment are exempt from any prohibition, restriction, requirement, permit, license, approval, authorization, fee, notice, hearing, procedure or penalty specified under s. 29.601 (3), 30.01 to 30.03, 30.06 to 30.16, 30.18 to 30.29, 30.50 to 30.99, 59.692, 87.30, 287.81, 299.15 to 299.23, 299.91, 299.95 or 299.97 or chs. 281, 283 or 289 to 292 or specified in any rule promulgated, order issued or ordinance adopted under any of those sections or chapters.

30.204(6) (6) Compliance with environmental impact statute. The department shall comply with the requirements under s. 1.11 in conducting the experiment authorized by this section. The department shall initiate compliance by preparing and reviewing, under the procedures it has established under s. 1.11, an environmental assessment for this experiment.

30.204 History History: 1983 a. 421; 1985 a. 135 s. 85; 1989 a. 335; 1991 a. 39; 1995 a. 201, 227, 258; 1997 a. 35, 248; 2001 a. 16.



30.205 Water resources development projects.

30.205  Water resources development projects. The department may cooperate with and enter into agreements with the appropriate federal agencies for the purpose of constructing, maintaining and operating water resources development projects. Such agreements may contain any indemnification provisions required by federal law.

30.205 History History: 1987 a. 27.



30.206 General permits.

30.206  General permits.

30.206(1)(1)  Procedure for issuing general permits.

30.206(1)(a)(a) The department shall issue the statewide general permits required under ss. 30.12 (3) (a) and (b), 30.123 (7), 30.19 (3r), and 30.20 (1t) (a).

30.206(1)(ag) (ag) To ensure that the cumulative adverse environmental impact of the activities authorized by a general permit is insignificant and that the issuance of the general permit will not injure public rights or interests, cause environmental pollution, as defined in s. 299.01 (4), or result in material injury to the rights of any riparian owner, the department may impose any of the following conditions on the permit:

30.206(1)(ag)1. 1. Construction and design requirements that are consistent with the purpose of the activity authorized under the permit.

30.206(1)(ag)2. 2. Location requirements that ensure that the activity will not materially interfere with navigation or have an adverse impact on the riparian property rights of adjacent riparian owners.

30.206(1)(ag)3. 3. Restrictions to protect areas of special natural resource interest.

30.206(1)(aj) (aj) Paragraph (ag) applies only to general permits issued under par. (a).

30.206(1)(am) (am) In addition to the general permits required under par. (a), the department may issue a general permit authorizing an activity for which an individual permit is issued, or a contract is entered into, under this subchapter. In issuing general permits under this paragraph, the department shall establish requirements and conditions to ensure that the activities subject to the permit will cause only minimal adverse environmental impacts, will not materially interfere with navigation, and will not have an adverse impact on the riparian property rights of adjacent riparian owners.

30.206(1)(ar) (ar) A permit issued under par. (a) or (am) is in lieu of any permit or contract that would otherwise be required for that activity under this subchapter.

30.206(1)(b) (b) Except as provided in sub. (1r), a general permit issued under par. (a) or (am) is valid for a period of 5 years, and an activity that the department determines is authorized by a general permit remains authorized under the general permit for a period of 5 years from the date of the department's determination or until the activity is completed, whichever occurs first, regardless of whether the general permit expired before the activity is completed. The department may renew or modify, or revoke a general permit issued under par. (a) or (am) or s. 30.2065 upon compliance with the requirements under subs. (2b) and (2m).

30.206(1r) (1r) Transitions between permits. Any general permit issued under this section that is valid on August 1, 2012, shall remain valid until the date upon which a general permit issued under sub. (1) (a) or (am) that authorizes the same activity becomes effective.

30.206(2b) (2b) Public notice.

30.206(2b)(a)(a) The department shall provide to interested members of the public notices of its intention to issue, renew, modify, or revoke a general permit under sub. (1) (a) or (am) or s. 30.2065. Procedures for providing public notices shall include all of the following:

30.206(2b)(a)1. 1. Publication of a class 1 notice under ch. 985.

30.206(2b)(a)2. 2. Providing a copy of the notice to any person or group upon request of the person or group.

30.206(2b)(a)3. 3. Publication of the notice through an electronic notification system established by the department.

30.206(2b)(a)4. 4. Publication of the notice on the department's Internet Web site.

30.206(2b)(am) (am) For the purpose of determining the date on which public notice is provided under this subsection, the date on which the department first publishes the notice on its Internet Web site shall be considered the date of public notice.

30.206(2b)(b) (b) The department shall provide a period of not less than 30 days after the date of the public notice during which time interested persons may submit their written comments on the department's intention to issue, renew, modify, or revoke a general permit under sub. (1) (a) or (am) or s. 30.2065. All written comments submitted during the period for comment shall be retained by the department and considered by the department in acting on the general permit.

30.206(2b)(c) (c) Every public notice issued by the department under par. (a) shall include a description of any activities to be authorized under the general permit.

30.206(2m) (2m) Public hearing.

30.206(2m)(a)(a)

30.206(2m)(a)1.1. The department shall provide an opportunity for any interested state agency or federal agency or person or group of persons to request a public hearing with respect to the department's intention to issue, renew, modify, or revoke a general permit under sub. (1) (a) or (am) or s. 30.2065. Such request for a public hearing shall be filed with the department within 30 days after the provision of the public notice under sub. (2b) and shall indicate the interest of the party filing the request and the reasons why a hearing is warranted.

30.206(2m)(a)2. 2. The department shall hold a public hearing upon a request under subd. 1. if the department determines that there is a significant public interest in holding such a hearing. Hearings held under this section are not contested cases under s. 227.01 (3).

30.206(2m)(b) (b) Public notice of any hearing held under this subsection shall be provided in accordance with the requirements under sub. (2b). The public notice shall include the time, date, and location of the hearing, a summary of the subject matter of the general permit, and information indicating where additional information about the general permit may be viewed on the department's Internet Web site. The summary shall contain a brief, precise, easily understandable, plain language description of the subject matter of the general permit.

30.206(3) (3) Procedures for conducting activities under general permits.

30.206(3)(a)(a) A person wishing to proceed with an activity that may be authorized by a general permit under this section or s. 30.2065 shall apply to the department, with written notification of the person's wish to proceed, not less than 30 days before commencing the activity authorized by a general permit. The notification shall provide information describing the activity in order to allow the department to determine whether the activity is authorized by the general permit and shall give the department consent to enter and inspect the site, subject to s. 30.291. The department may make a request for additional information one time during the 30-day period. If the department makes a request for additional information, the 30-day period is tolled from the date the person applying for authorization to proceed receives the request until the date on which the department receives the information.

30.206(3)(b) (b) If within 30 days after a notification under par. (a) is submitted to the department the department does not require any additional information about the activity that is subject to the notification and does not inform the applicant that an individual permit will be required, the activity will be considered to be authorized by the general permit and the applicant may proceed without further notice, hearing, permit or approval if the activity is carried out in compliance with all of the conditions of the general permit.

30.206(3)(c) (c) Upon completion of an activity that the department has authorized under a general permit, the applicant for the general permit shall provide to the department a statement certifying that the activity is in compliance with all of the conditions of the general permit and a photograph of the activity.

30.206(3r) (3r) Individual permit in lieu of general permit.

30.206(3r)(a)(a) The department may decide to require a person who has applied under sub. (3) for authorization to proceed under a general permit to apply for and be issued an individual permit or be granted a contract if either of the following applies:

30.206(3r)(a)1. 1. The department determines that the proposed activity is not authorized under the general permit.

30.206(3r)(a)2. 2. The department has conducted an investigation and visited the site and has determined that conditions specific to the site require restrictions on the activity in order to prevent significant adverse impacts to the public rights and interest, environmental pollution, as defined in s. 299.01 (4), or material injury to the riparian rights of any riparian owner.

30.206(3r)(b) (b) A decision by the department to require an individual permit under this subsection shall be in writing.

30.206(5) (5) Failure to follow procedural requirements. Failure to follow the procedural requirements of this section may result in forfeiture but may not, by itself, result in abatement of the activity.

30.206(5m) (5m) Legislative review of general permits.

30.206(5m)(a)(a) In this subsection:

30.206(5m)(a)1. 1. "Appropriate senate committee" means the standing committee of the senate with jurisdiction over natural resources matters as determined by the presiding officer of the senate.

30.206(5m)(a)2. 2. "Appropriate assembly committee" means the standing committee of the assembly with jurisdiction over natural resources matters as determined by the presiding officer of the assembly.

30.206(5m)(b) (b) If, by a majority vote of a quorum of the appropriate senate committee and the appropriate assembly committee, each of those committees suspends any general permit, the committees shall jointly publish a Class 1 notice under ch. 985 of the suspension in the official state newspaper and give any other notice that the committees consider appropriate.

30.206(5m)(c) (c) If the appropriate senate committee and the appropriate assembly committee suspend a general permit as provided in par. (b), each of the committees shall, within 30 days after the suspension, meet and take executive action regarding the introduction in the respective house of the legislature of a bill to support the suspension. The appropriate senate committee and the appropriate assembly committee shall each introduce a bill within 5 working days after taking executive action in favor of introduction of the respective bill unless the bill cannot be introduced during this time period under the rules of the respective house of the legislature. If a bill cannot be introduced during this time period, the bills shall be introduced on the first day on which the rules of the respective house of the legislature allow introduction.

30.206(5m)(d) (d)

30.206(5m)(d)1.1. If both of the bills introduced under par. (c) are adversely disposed of, or fail to be enacted in any other manner before the last day of the regular session of the legislature in which the bills are introduced, the general permit remains in effect and may not be suspended under this subsection again. If either bill is enacted, the general permit is permanently suspended and may not be issued again unless a subsequent law specifically authorizes issuance of the general permit.

30.206(5m)(d)2. 2. If a person commences to conduct an activity under the authority of a general permit, and the general permit is subsequently suspended under this subsection, the person may continue to conduct the activity in the manner, and for the period, originally authorized under the general permit notwithstanding the suspension of the general permit.

30.206(6) (6) Request for individual permit. A person proposing an activity for which a general permit has been issued under this section or s. 30.2065 may request an individual permit under the applicable provisions of this subchapter or ch. 31 in lieu of seeking authorization under the general permit.

30.206(7) (7) Inapplicability. This section does not apply to an application for a general permit for the Wolf River and Fox River basin area or any area designated under s. 30.207 (1m).

30.206(8) (8) Report.

30.206(8)(a)(a) Within 30 days after issuing, renewing, modifying, or revoking a general permit, the department shall prepare a report that gives notification of the department's action. If the action being reported is the issuance, renewal, or modification of a general permit, the department shall include a copy of the permit with the report. If the action being reported is the renewal, modification, or revocation of a general permit, the report shall include an analysis of the implementation and activities conducted under the general permit and shall contain all of the following information:

30.206(8)(a)1. 1. The number of times notifications to proceed under the general permit were received by the department under sub. (3) (a).

30.206(8)(a)2. 2. The number of times the department requested additional information under sub. (3) (b).

30.206(8)(a)3. 3. The number of times the department informed applicants under sub. (3) (b) that individual permits would be required.

30.206(8)(b) (b) A report under par. (a) shall cover the time period beginning with the date of original issuance of the general permit, or the date of the most recent prior modification or renewal, and ending with the date of the revocation, modification, or renewal that causes the report to be required.

30.206(8)(c) (c) The department shall distribute the report to the governor and to the appropriate standing committees of the legislature in the manner provided under s. 13.172 (3).

30.206 History History: 1987 a. 374; 1995 a. 227; 1997 a. 174; 2003 a. 89, 118, 326; 2007 a. 96, 204; 2011 a. 167; 2013 a. 75.



30.2065 General permit for certain wetland restoration activities.

30.2065  General permit for certain wetland restoration activities.

30.2065(1)(1)  Definition. In this section, "activity" means a wetland restoration activity sponsored by a federal agency.

30.2065(2) (2) Issuance; validity.

30.2065(2)(a)(a) The department may issue a general permit to a person wishing to proceed with an activity. A permit issued under this subsection is in lieu of any permit or approval that would otherwise be required for that activity under this chapter or s. 31.02, 31.12, 31.33, 281.15, or 281.36.

30.2065(2)(b) (b) A general permit issued under this subsection is valid for a period of 5 years except that an activity that the department determines is authorized by a general permit remains authorized under the permit until the activity is completed.

30.2065(2)(c) (c) To ensure that the cumulative adverse environmental impact of the activities authorized by a general permit is insignificant and that the issuance of the general permit will not injure public rights or interests, cause environmental pollution, as defined in s. 299.01 (4), or result in material injury to the rights of any riparian owner, the department may impose any of the following conditions on the permit:

30.2065(2)(c)1. 1. Construction and design requirements that are consistent with the purpose of the activity authorized under the permit.

30.2065(2)(c)2. 2. Location requirements that ensure that the activity will not materially interfere with navigation or have an adverse impact on the riparian property rights of adjacent riparian owners.

30.2065(2)(c)3. 3. Restrictions to protect areas of special natural resource interest.

30.2065 History History: 2009 a. 391; 2011 a. 167.



30.207 General permit pilot program.

30.207  General permit pilot program.

30.207(1) (1)  Geographical area. For purposes of this section and s. 30.2023, the Wolf River and Fox River basin area consists of all of Winnebago County; the portion and shoreline of Lake Poygan in Waushara County; the area south of STH 21 and east of STH 49 in Waushara County; that portion of Calumet County in the Lake Winnebago watershed; all of Fond du Lac County north of STH 23; that portion of Outagamie County south and east of USH 41; that portion of Waupaca County that includes the town of Mukwa, city of New London, town of Caledonia, town of Fremont; and the portion and shoreline of Partridge Lake and the Wolf River in the town of Weyauwega.

30.207(1m) (1m) Optional area. In addition to the Wolf River and Fox River basin area, the secretary may designate another area of the state in which general permits may be issued under this section. If the secretary designates an area under this subsection, the secretary shall do so within 6 months after the effective date of the first permit issued for the Wolf River and Fox River basin area.

30.207(2) (2) Activities covered. Within the Wolf River and Fox River basin area or any area designated under sub. (1m), the department may issue a general permit under this section authorizing any activity that would require a permit or approval under this chapter if the department determines that it is appropriate to issue a general permit under sub. (6). The department may issue a general permit on its own initiative or based on an application submitted under sub. (3).

30.207(3) (3) Application for general permit.

30.207(3)(a)(a) Any local entity, as defined in s. 30.77 (3) (dm), any group of 10 riparian owners who will be affected by the issuance of a general permit, or any contractor who is or has been involved in the construction of structures or along navigable waters may apply for a general permit under this section.

30.207(3)(b) (b) Upon the request of a prospective applicant specified in par. (a), and before an application is submitted, the department shall meet with the prospective applicant, and other interested persons as determined by the prospective applicant or the department, to make a preliminary analysis of the likelihood that the department will issue the general permit.

30.207(3)(c) (c) An application for a general permit under this section shall include all of the following:

30.207(3)(c)1. 1. The name, legal address and telephone number of each applicant.

30.207(3)(c)2. 2. A U.S. geological survey map or similar map that has a scale of not less than one inch per 2,000 feet and that shows the proposed permit area.

30.207(3)(c)3. 3. A general legal description to quarter-quarter section of the proposed permit area.

30.207(3)(c)4. 4. A diagram to scale showing the activity proposed for the general permit with contours and cross-section profiles that show a representative example of existing conditions and a representative example of any alteration to navigable waters or the adjacent lands that may result from the activity.

30.207(3)(c)5. 5. Topographic, bathymetric, soil or other maps, photographs or other data to demonstrate the characteristics of the proposed permit area if the maps, photographs or data are reasonably available.

30.207(3)(c)6. 6. The names and addresses of at least 5 persons who own real property adjacent to the navigable waters located in the proposed permit area. If fewer than 5 persons own real property adjacent to such waters, the application shall include the names and addresses of all of these persons.

30.207(3)(d) (d) The department shall respond to the application in writing within 90 business days after receiving the application. In its response the department shall do either of the following:

30.207(3)(d)1. 1. Deny the application and specify the reason for the denial.

30.207(3)(d)2. 2. Specify the department's plans for proceeding on the application.

30.207(4) (4) Environmental analysis; hearing; consultation. After receiving an application that the department does not deny under sub. (3) (d) 1. and before determining whether to issue the general permit, the department shall do all of the following:

30.207(4)(a) (a) Conduct an environmental analysis.

30.207(4)(c) (c) Consult with any of the following as the department considers appropriate:

30.207(4)(c)1. 1. Any local entity, as defined in s. 30.77 (3) (dm), that has an interest in the quality or use of or that has jurisdiction over the navigable waters located in the proposed permit area.

30.207(4)(c)2. 2. Any contractor who is or has been involved in the construction of structures or improvements in or along navigable waters located in the proposed permit area.

30.207(4)(c)3. 3. Any riparian owners whose property rights may be affected by the issuance of the general permit.

30.207(4)(c)4. 4. Any other interested party, as determined by the department or the applicant.

30.207(6) (6) Issuance of general permits.

30.207(6)(a)(a) The department shall issue a general permit under this section if the department determines that the cumulative adverse environmental impact of the activity in the proposed permit area is insignificant and that the issuance of the general permit will not injure public rights or interest, cause environmental pollution, as defined in s. 299.01 (4), or result in material injury to the rights of any riparian owners.

30.207(6)(b) (b) The standards for the activity contained in a general permit issued under this section shall supersede any conflicting standards required under this chapter for the activity.

30.207(7) (7) Activities under general permits.

30.207(7)(a)(a) At least 15 days before beginning the activity that is authorized by a general permit under this section the person who wishes to conduct the activity shall submit a notice to the department and shall pay the fee specified in s. 30.28 (1) (d). The notice shall describe the activity, state the name of the person that will be conducting the activity and state the site where the activity will be conducted. The notice shall also contain a statement signed by the person conducting the activity that the person will act in conformance with the standards contained in the general permit.

30.207(7)(b) (b) Upon receipt of a notice that complies with par. (a), the department may inform the person that the activity may not be conducted under the general permit if conditions at the site where the activity would be conducted would cause adverse environmental impact, injure public rights and interests or cause environmental pollution, as defined in s. 299.01 (4). The department shall respond to the person within 15 days after receiving the notice. Failure of the department to respond within 15 days shall constitute the department's approval of the activity under the general permit.

30.207(7)(c) (c) A person conducting an activity that is authorized by a general permit under this section shall comply with any applicable local ordinances.

30.207(8) (8) Option to request individual permits. A person proposing an activity for which a general permit has been issued under this section may apply for an individual permit under this chapter in lieu of seeking authorization under the general permit. A person proposing an activity for which a general permit has not been issued under this section may apply for an individual permit under this chapter.

30.207(9) (9) Access to property. For inspection purposes, an employee or agent of the department shall have free access during reasonable hours to any site where an activity is proposed to be, is or has been authorized under a general permit issued under this section if the employee or agent shows to any person who is present at the site and who owns the site or is otherwise in control of the site either of the following:

30.207(9)(a) (a) For an employee of the department, proper identification issued by the department.

30.207(9)(b) (b) For an agent who is not an employee of the department, written documentation that the agent is authorized by the department to have access for inspection purposes.

30.207(10) (10) Sunset. The department may not issue any further general permits under this section on or after the date on which 5 years have lapsed after the effective date of the first general permit issued under this section.

30.207 History History: 1997 a. 174; 2001 a. 16, 103; 2003 a. 118; 2005 a. 253; 2011 a. 118.



30.208 Applications for individual permits and contracts; department determinations.

30.208  Applications for individual permits and contracts; department determinations.

30.208(1) (1)  Application required. A person who seeks to obtain or modify an individual permit under this subchapter or to enter into a contract under s. 30.20 shall submit an application to the department. The application may contain a request for a public hearing on the application.

30.208(2) (2) Procedure for completing applications.

30.208(2)(a)(a) Review; no additional information required. In issuing individual permits or entering contracts under this subchapter, the department shall review an application, and within 30 days after the application is submitted, the department shall determine that either the application is complete or that additional information is needed. If the department determines that the application is complete, the department shall notify the applicant in writing of that fact within the 30-day period, and the date on which the notice under this paragraph is sent shall be considered the date of closure for purposes of sub. (3) (a).

30.208(2)(b) (b) Additional information requested. If the department determines that the application is incomplete, the department shall notify the applicant in writing and may make only one request for additional information during the 30-day period specified in par. (a). Within 10 days after receiving all of the requested information from the applicant, the department shall notify the applicant in writing as to whether the application is complete. The date on which the 2nd notice under this paragraph is sent shall be set as the date of closure for purposes of sub. (3) (a). The department may request additional information from the applicant to supplement the application, but the department may not request items of information that are outside the scope of the original request unless the applicant and the department both agree. A request for any such additional information may not affect the date of closure.

30.208(2)(c) (c) Specificity of notice; limits on information. Any notice stating that an application has been determined to be incomplete or any other request for information that is sent under par. (b) shall state the reason for the determination or request and the specific items of information that are still needed.

30.208(2)(d) (d) Failure to meet time limits. If the department fails to meet the 30-day time limit under par. (a) or 10-day time limit under par. (b), the application shall be considered to have a date of closure that is the last day of that 30-day or 10-day time period for purposes of sub. (3) (a).

30.208(3) (3) Notice of complete application; request for public hearing; decision.

30.208(3)(a)(a) Within 15 days after the date of closure, as determined under sub. (2) (a) or (b), the department shall provide notice of pending application to interested members of the public, as determined by the department. If the applicant has requested a public hearing as part of the submitted application, a notice of public hearing shall be part of the notice of pending application.

30.208(3)(b) (b) If the notice of pending application does not contain a notice of public hearing, any person may request a public hearing in writing or the department may decide to hold a public hearing with or without a request being submitted if the department determines that there is a significant public interest in holding a hearing.

30.208(3)(c) (c) A request for a public hearing under par. (b) must be submitted to the department or the department's decision to hold a public hearing must occur within 20 days after the department provides the notice of pending application. The department shall provide notice of public hearing within 15 days after the request for public hearing is submitted or the department makes its decision to hold a public hearing.

30.208(3)(d) (d) The department shall hold a public hearing within 30 days after the notice of hearing has been provided under par. (a) or (c).

30.208(3)(e) (e) Within 20 days after the period for public comment under sub. (4) (b) has ended or, if no public hearing is held, within 30 days of the 30-day comment period under sub. (4) (a), the department shall render a decision issuing, denying, or modifying the permit or approving or disapproving the contract that is the subject of the application submitted under sub. (1).

30.208(3)(eg) (eg)

30.208(3)(eg)1.1. The department and the applicant may agree to extend the 20-day or 30-day time period specified in par. (e) one time for a specific number of additional days. The extension may not exceed 30 days.

30.208(3)(eg)2. 2. The department may also extend the 20-day or 30-day time period specified in par. (e) if adverse weather conditions prevent the department from conducting an accurate on-site inspection during the 20-day or 30-day time period. The department shall give notice to the applicant of this extension. The department shall complete the inspection as soon as weather conditions permit, but the extension may not exceed 30 days under any circumstances.

30.208(3)(er) (er) If the decision rendered by the department under par. (e) is a denial or disapproval, the department shall include in the decision the specific grounds and reasons as to how the applicable provisions of this subchapter were not met. If the denial or disapproval is based on an incomplete application, the department shall inform the applicant of the areas of the application that were incomplete.

30.208(3)(f) (f) If the department fails to comply with the time periods under par. (e), a decision issuing the permit, modifying the permit, or approving the contract shall be considered to be rendered. The permit that is issued or is modified, or the contract that is approved, shall authorize the activity as proposed by the applicant, but the department may impose terms and conditions on the permit or contract that are consistent with the applicant's basic proposal.

30.208(3m) (3m) Notice to downstream communities. When the department receives an application for an individual permit under s. 30.12 for a structure through which water transferred from the Great Lakes basin would be returned to the source watershed through a stream tributary to one of the Great Lakes, the department shall provide notice of the application to the governing body of each city, village, and town through which the stream flows or that is adjacent to the stream downstream from the point at which the water would enter the stream.

30.208(4) (4) Public comment.

30.208(4)(a)(a) The department shall provide a period for public comment after the department has provided a notice of pending application under sub. (3) (a), during which time any person may submit written comments with respect to the application for the permit or contract. The department shall retain all of the written comments submitted during this period and shall consider all of the comments in the formulation of the final decision on the application. The period for public comment shall end on the 30th day following the date on which the department completes providing the notice of pending application, except as provided in par. (b).

30.208(4)(b) (b) If a public hearing is held, the period for public comment shall end on the 10th day following the date on which the public hearing is completed.

30.208(4)(d) (d) The department shall promulgate rules to establish procedures for the conduct of public hearings held under this subsection. Notwithstanding s. 227.42, a public hearing held under this subsection shall be an informational hearing and may not be treated as, nor converted to, a contested case under s. 227.01 (3).

30.208(5) (5) Notice requirements.

30.208(5)(a)(a) The department shall, by rule, establish procedures for providing notices of pending applications and notices of public hearings to be provided under sub. (3), and notices of administrative hearings to be provided under s. 30.209 (1m). The procedures shall require all of the following:

30.208(5)(a)1. 1. That the notice be published as a class 1 notice under ch. 985.

30.208(5)(a)2. 2. That the notice be mailed to any person or group upon request.

30.208(5)(a)3. 3. That the notice be published on the department's Internet Web site.

30.208(5)(b) (b) The department shall, by rule, prescribe the form and content of notices of pending applications and notices of public hearings to be provided under sub. (3), and notices of administrative hearings to be provided under s. 30.209 (1m). Each notice shall include all of the following information:

30.208(5)(b)1. 1. The name and address of each applicant or permit holder.

30.208(5)(b)2. 2. A brief description of each applicant's activity or project that requires the permit.

30.208(5)(b)3. 3. The name of the waterway in or for which the activity or project is planned.

30.208(5)(b)3m. 3m. For a notice of public hearing under sub. (3), the time, date, and location of the hearing.

30.208(5)(b)3r. 3r. For a notice of pending application and a notice of public hearing under sub. (3), a brief, precise, easily understandable, plain language description of the subject matter of the pending application and information indicating where the pending application may be viewed on the department's Internet Web site.

30.208(5)(b)4. 4. For a notice of pending application and a notice of public hearing under sub. (3), a statement of the tentative determination to issue, modify, or deny a permit, or to approve or disapprove a contract, for the activity or project described in the application.

30.208(5)(b)5. 5. For a notice of pending application and a notice of public hearing under sub. (3), a brief description of the procedures for the formulation of final determinations, including a description of the comment period required under sub. (4).

30.208(5)(bm) (bm) For the purpose of determining the date on which notice is provided under this subsection, the date of the notice shall be the date on which the department first publishes the notice on its Internet Web site.

30.208(5)(c) (c)

30.208(5)(c)1m.1m. The department may delegate the department's requirement to provide notice under sub. (3) in the manner specified under par. (a) 1. or 2. or to provide notice under s. 30.209 (1m) by doing any of the following:

30.208(5)(c)1m.a. a. Requiring that the applicant for the permit or contract provide by publication, mailing, or other distribution one or more of the notices.

30.208(5)(c)1m.b. b. Requiring that the applicant for the permit or contract pay for the publication, mailing, or any other distribution costs of providing one or more of the notices.

30.208(5)(c)2m. 2m. If, under subd. 1m., the department delegates to an applicant the requirement to provide notice under sub. (3) by publishing a class 1 notice under ch. 985, the applicant may in lieu of publishing the class 1 notice request that the department publish the class 1 notice. The department shall charge the applicant a fee for publishing the class 1 notice in an amount that equals the average cost to the department for publishing under this chapter class 1 notices under ch. 985.

30.208 History History: 2003 a. 118 ss. 6, 149; 2007 a. 227; 2011 a. 167; 2013 a. 69; s. 13.92 (1) (bm) 2.; s. 35.17 correction in (3) (e).



30.209 Contracts and individual permits; administrative and judicial review.

30.209  Contracts and individual permits; administrative and judicial review.

30.209(1) (1)  Definition. In this section, "applicant" means any person applying to receive a permit or contract under this subchapter or any person who has received a permit or contract under this subchapter.

30.209(1m) (1m) Request for administrative review.

30.209(1m)(a)(a) Any interested person may file a petition with the department for administrative review within 30 days after any of the following decisions given by the department:

30.209(1m)(a)1. 1. The issuance, denial, or modification of any individual permit issued or contract entered into under this subchapter.

30.209(1m)(a)2. 2. The imposition of, or failure to impose, a term or condition on any individual permit issued or contract entered into under this subchapter.

30.209(1m)(b) (b) If the petitioner is not the applicant, the petition shall describe the petitioner's objection to the permit or contract and shall contain all of the following:

30.209(1m)(b)1. 1. A description of the objection that is sufficiently specific to allow the department to determine which provisions of this subchapter may be violated if the proposed activity or project under the permit or contract is allowed to proceed.

30.209(1m)(b)2. 2. A description of the facts supporting the petition that is sufficiently specific to determine how the petitioner believes the activity or project, as proposed, may result in a violation of the provisions of this subchapter.

30.209(1m)(b)3. 3. A commitment by the petitioner to appear at the administrative hearing and present information supporting the petitioner's objection.

30.209(1m)(c) (c) The activity or project shall be stayed pending an administrative hearing under this section, if the petition contains a request for the stay showing that a stay is necessary to prevent significant adverse impacts or irreversible harm to the environment.

30.209(1m)(d) (d) If a stay is requested under par. (c), the stay shall be in effect until either the department denies the request for an administrative hearing or the hearing examiner determines that the stay is not necessary.

30.209(1m)(e) (e) The petitioner shall file a copy of the petition with the department. If the petitioner is not the applicant, the petitioner shall simultaneously provide a copy of the petition to the applicant. The applicant may file a response to the petition with the department. If the applicant files a response under this paragraph, it shall be filed within 15 days after the petition is filed.

30.209(1m)(f) (f) The department shall grant or deny the petition within 30 days after the petition is filed. The failure of the department to dispose of the petition within this 30-day period is a denial. The department shall deny the petition if any of the following applies:

30.209(1m)(f)1. 1. The petitioner is not the applicant and the petition does not comply with the requirements of par. (b).

30.209(1m)(f)2. 2. The objection contained in the petition is not substantive. The department shall determine that an objection is substantive if the supporting facts contained in the objection appear to be substantially true and raise reasonable grounds to believe that the provisions of this subchapter may be violated if the activity or project is undertaken.

30.209(1m)(fm) (fm) If the department denies the petition, the department shall send the petitioner the denial in writing, stating the reasons for the denial.

30.209(1m)(g) (g) If the department grants a petition under this subsection, the department shall refer the matter to the division of hearings and appeals in the department of administration within 15 days after granting the petition unless the petitioner and the applicant agree to an extension.

30.209(2) (2) Administrative hearings.

30.209(2)(a)(a) An administrative hearing under this section shall be treated as a contested case under ch. 227.

30.209(2)(b) (b) If a stay under sub. (1m) (c) is in effect, the hearing examiner shall, within 30 days after receipt of the referral under sub. (1m) (g), determine whether continuation of the stay is necessary to prevent significant adverse impacts or irreversible harm to the environment pending completion of the administrative hearing. The hearing examiner shall make the determination based on the request under sub. (1m) (c), any response from the applicant under sub. (1m) (e), and any testimony at a public hearing or any public comments. The determination shall be made without a hearing.

30.209(2)(c) (c) An administrative hearing under this section shall be completed within 90 days after receipt of the referral of the petition under sub. (1m) (g), unless all parties agree to an extension of that period. In addition, a hearing examiner may grant a one-time extension for the completion of the hearing of up to 60 days on the motion of any party and a showing of good cause demonstrating extraordinary circumstances justifying an extension.

30.209(2)(d) (d) Notwithstanding s. 227.44 (1), the department shall provide a notice of the administrative hearing at least 30 days before the date of the hearing to all of the following:

30.209(2)(d)1. 1. The applicant.

30.209(2)(d)2. 2. Each petitioner, if other than the applicant.

30.209(2)(d)3. 3. Any other persons required to receive notice under the rules promulgated under s. 30.208 (5).

30.209(2)(e) (e) In an administrative hearing under this section, the petitioner shall proceed first with the presentation of evidence and shall have the burden of proof.

30.209(3) (3) Judicial review.

30.209(3)(a)(a) Any person whose substantial interest is affected by a decision of the department under sub. (1m) (a) 1. or 2. may commence an action in circuit court to review that decision.

30.209(3)(b) (b) Any party aggrieved by a decision of a hearing examiner under sub. (2) may commence an action in circuit court to review that decision.

30.209 History History: 2003 a. 118, 326, 327; 2011 a. 167.



30.2095 Limits and conditions for permits and contracts.

30.2095  Limits and conditions for permits and contracts.

30.2095(1)(1)

30.2095(1)(a)(a) Except as provided in par. (b), every permit or contract issued under ss. 30.01 to 30.29 for which a time limit is not provided by s. 30.20 (2) is void unless the activity or project is completed within 3 years after the permit or contract was issued.

30.2095(1)(b) (b) The department may specify a time limit of less than 3 years for an individual permit or contract issued under ss. 30.01 to 30.29. The department shall extend the time limit for an individual permit or contract issued under ss. 30.01 to 30.29 for no longer than an additional 5 years if the grantee requests an extension prior to expiration of the initial time limit.

30.2095(2) (2) For good cause, the department may modify or rescind any permit or contract issued under ss. 30.01 to 30.29 before its expiration.

30.2095 History History: 1987 a. 374; 2003 a. 118 s. 15; Stats. 2003 s. 30.2095; 2011 a. 167.



30.21 Use of beds of Great Lakes by public utilities.

30.21  Use of beds of Great Lakes by public utilities.

30.21(1)(1)  Water intake facilities. Upon compliance with such applicable regulations as may be imposed by the government of the United States and subject to chs. 196 and 197 and rules and orders of the public service commission issued pursuant thereto, any public utility may, pursuant to permit granted by resolution of the governing body of any city, village or town situated on any waters of Lake Michigan or Lake Superior or in the Great Lakes basin, construct, maintain and operate, upon and under the bed thereof adjoining such city, village or town, all cribs, intakes, basins, pipes and tunnels necessary or convenient for securing an adequate supply of water suitable for the purposes of such utility, provided only, that concurrently with the construction of facilities for the withdrawal of water from the lakes, the city, town or village must construct sewage treatment and disposal works adequate to treat completely all sewage of the municipality. Any city, village or town, the limits of which are within 50 miles of any such waters and any public utility serving the same shall be deemed to be situated on such waters within the meaning of this section and such municipality or public utility serving the same shall, subject to this section, have authority to acquire and own or lease sufficient real estate, not to exceed 50 miles beyond the corporate limits of such municipality, for the purpose of constructing, maintaining and operating thereon or thereunder, transmission facilities and structures, including cribs, intakes, basins, pipes and tunnels, necessary or convenient for securing an adequate supply of water suitable for the purposes of such municipality or utility. Such facilities shall be so constructed, maintained and operated as to avoid material obstruction to existing navigation or the use of private property not owned by such utility.

30.21(2) (2) Harbor facilities; public utility structures. Pursuant to the authority and conditions specified in sub. (1), any such utility may also:

30.21(2)(a) (a) Improve the navigability of any of the waters specified in sub. (1) and construct upon the shore and the adjoining bed of such waters, harbor facilities adapted for the reception, docking, unloading and loading of vessels carrying supplies required for the operation of such utility.

30.21(2)(b) (b) Place any public utility structure, including all or part of any plant for the generation of electricity and the appurtenances, upon the bed of any of the waters specified in sub. (1), provided the utility first obtains approval under this chapter and obtains the approval of the public service commission as required by s. 196.49 or rules or orders of the public service commission issued pursuant thereto, and also obtains the approval of the department to the making of any payment to be made to the municipality with respect to the erection of such structure.

30.21(3) (3) Compliance with other permit requirements.

30.21(3)(a)(a) Each public utility operating under a permit under this section on January 1, 1986, shall comply with s. 281.35 (2), if applicable.

30.21(3)(b) (b) On and after January 1, 1986, no city, village or town may issue a permit under sub. (1) unless the public utility applying for the permit complies with s. 30.18 (2) (b), if applicable.

30.21 History History: 1985 a. 60; 1995 a. 227.



30.24 Bluff protection.

30.24  Bluff protection.

30.24(1)(1)  Definitions. In this section:

30.24(1)(a) (a) "Obligate" has the meaning given in s. 23.0917 (1) (e).

30.24(1)(b) (b) "Protect" includes to restore.

30.24(2) (2) Authorization. For the purposes of protecting bluff land, the department may expend money from the appropriation under s. 20.866 (2) (ta) for a program under which the department may do all of the following:

30.24(2)(a) (a) Acquire bluff land or interests in bluff land along the Great Lakes.

30.24(2)(b) (b) Award grants to nonprofit conservation organizations to acquire these lands or interests under s. 23.096.

30.24(3) (3) Ban on location restrictions. In exercising its authority under sub. (2) (a), the department may not limit acquisitions of bluff lands to bluff lands that are within the boundaries of projects established by the department.

30.24(4) (4) Limit on grants. Except as provided in s. 23.096 (2m), a grant awarded under this section or under s. 23.096 to protect bluffs may not exceed 50% of the acquisition costs.

30.24(5) (5) Rules. The department shall promulgate rules to administer and implement this section, including standards for awarding grants to protect bluffs under this section and under s. 23.096 grants. The department by rule shall define "bluff land" for purposes of this section.

30.24 History History: 1999 a. 9; 2007 a. 20.



30.25 Wolf River protection.

30.25  Wolf River protection.

30.25(1) (1) Except as provided under sub. (2), no person may make any effort to improve the navigation on the Wolf River north of the southern boundary of Shawano County nor shall any dam be authorized for construction in that portion of the Wolf River. Any permit issued or in effect by virtue of or under authority of any order or law authorizing the construction of any dam in the Wolf River in Langlade County is void. This declaration does not affect permits for or the operation or maintenance of any dam in existence on August 24, 1963.

30.25(2) (2) A person may engage in a minor dredging project to improve access to or to improve the aesthetics of the Wolf River in Shawano County if a permit issued by the department under s. 30.20 authorizes the project.

30.25 History History: 1987 a. 374.



30.255 Florence Wild Rivers Interpretive Center.

30.255  Florence Wild Rivers Interpretive Center. Beginning with fiscal year 2007-08, the department shall provide a grant in the amount of $27,000 in each fiscal year to the Florence Wild Rivers Interpretive Center to be used for park and recreation uses, forestry education, and tourist information provided by the center and for its operational costs.

30.255 History History: 2007 a. 20.



30.26 Wild rivers.

30.26  Wild rivers.

30.26(1)(1)  Legislative intent. In order to afford the people of this state an opportunity to enjoy natural streams, to attract out-of-state visitors and assure the well-being of our tourist industry, it is in the interest of this state to preserve some rivers in a free flowing condition and to protect them from development; and for this purpose a system of wild rivers is established, but no river shall be designated as wild without legislative act.

30.26(2) (2) Designation.

30.26(2)(a)(a) The following rivers, or portions of rivers, are designated as wild rivers:

30.26(2)(a)1. 1. The Pike River in Marinette County.

30.26(2)(a)2. 2. The Pine River and its tributary Popple River in Florence and Forest counties.

30.26(2)(a)3. 3. The portion of the Brunsweiler River, described as follows: from the point at which the Brunsweiler River leaves the SW-1/4 of the SW-1/4 of Sec. 22, T. 44 N., R. 4 W. downstream to the point at which the Brunsweiler River crosses the boundary of the Chequamegon-Nicolet National Forest in the NW-1/4 of Sec. 22, T. 45 N., R. 4 W. This portion of the Brunsweiler River shall be known as the "Martin Hanson Wild River".

30.26(2)(a)3m. 3m. Portions of the Totogatic River as follows:

30.26(2)(a)3m.a. a. From the outlet of Totogatic Lake located in Bayfield County to the upstream end of Nelson Lake at the Southern edge of the walleye spawning refuge located in Sawyer County.

30.26(2)(a)3m.b. b. From a point 500 feet below the dam in the Totogatic Wildlife Area located in Washburn County to the upstream end of the Colton Flowage located in Washburn County.

30.26(2)(a)3m.c. c. From a point 500 feet below the dam that forms the Colton Flowage located in Washburn County to the point where the river crosses the Washburn-Douglas County line immediately above the upstream end of the Minong Flowage.

30.26(2)(a)3m.d. d. From the bridge on CTH "I" that crosses the river located in Washburn County to the confluence of the river with the Namekagon River located in Burnett County.

30.26(2)(b) (b) The rivers designated under par. (a) shall receive special management to assure their preservation, protection and enhancement of their natural beauty, and their unique recreational and other inherent values in accordance with guidelines outlined in this section.

30.26(3) (3) Duties of department. The department in connection with wild rivers shall:

30.26(3)(a) (a) Provide active leadership in the development of a practical management policy.

30.26(3)(b) (b) Consult other state agencies and planning committees.

30.26(3)(c) (c) Collaborate with county and town boards and local development committees or boards in producing a mutually acceptable program for the preservation, protection and enhancement of the rivers.

30.26(3)(d) (d) Administer the management program.

30.26(3)(e) (e) Seek the cooperation of the U.S. forest service, timber companies, county foresters and private landowners in implementing land use practices to accomplish the objectives of the management policy.

30.26(3)(f) (f) Act as coordinator under this subsection.

30.26(4) (4) Snowmobiles, all-terrain vehicles, and utility terrain vehicles.

30.26(4)(a)(a) The department may not prohibit the crossing of a bridge over a wild river by an all-terrain vehicle or utility terrain vehicle traveling on an all-terrain vehicle trail, as defined under s. 23.33 (1) (d), or by a snowmobile traveling on a snowmobile trail, as defined under s. 350.01 (17) that is constructed in any of the following locations:

30.26(4)(a)1. 1. Along the Nicolet State Trail where the trail crosses the existing railroad trestle over the Pine River and the Popple River.

30.26(4)(a)3. 3. In Florence County along County Highway N where the trail would cross the Pine River.

30.26(4)(b) (b) The state shall permit all-terrain vehicles, utility terrain vehicles, and snowmobiles to travel in a corridor across any state land that separates an all-terrain vehicle trail or a snowmobile trail and the bridges constructed at the locations listed under par. (a).

30.26(5) (5) Brunsweiler River.

30.26(5)(a)(a) As part of the management of the designated portion of the Brunsweiler River, all of the following shall apply:

30.26(5)(a)1. 1. The U.S. forest service may maintain the dam that impounds Beaver Dam Lake that is in place on April 29, 2009. If the U.S. forest service receives authorization from the department to abandon the dam, the department may carry out restoration activities to restore the natural appearance of the lake and the river.

30.26(5)(a)2. 2. The U.S. forest service may maintain or replace the boat landing on Mineral Lake that is in place on April 29, 2009.

30.26(5)(a)3. 3. Any pier that is in place on the river on April 29, 2009, may be maintained or replaced. A replacement pier may have no more boat slips than did the original pier. A replacement pier shall either be limited to the dimensions of the original pier or the dimension requirements specified in s. 30.12 (1g) (f), whichever dimensions result in a smaller square area for the pier and any accompanying platform.

30.26(5)(b) (b) Compliance with any applicable permitting or other requirements under chs. 30 and 31 is required for the maintenance and replacement activities authorized under this subsection.

30.26(5m) (5m) Totogatic River.

30.26(5m)(a)(a) As part of the management of the designated portions of the Totogatic River, all of the following shall apply:

30.26(5m)(a)1. 1. The department may authorize the removal of natural obstructions from the portion of the river specified in sub. (2) (a) 3m. a. if needed for the protection or growth of wild rice.

30.26(5m)(a)2. 2. Any pier that is in place on the river on July 25, 2009, may be maintained or replaced. A replacement pier may have no more boat slips than did the original pier and may not have a loading platform. A replacement pier shall either be limited to the dimensions of the original pier or the dimension requirements specified for piers in s. 30.12 (1g) (f), whichever dimensions result in a smaller square area for the pier.

30.26(5m)(a)3. 3. Any bridge or water crossing that is used for recreational or forestry purposes and that is in place on the river on July 25, 2009, may be maintained, modified, or replaced to the extent necessary to ensure public safety. Any such maintenance, modification, or replacement shall be performed in a manner that results in the least impact on the beauty and the natural condition of the river.

30.26(5m)(b) (b) Compliance with any applicable permitting or other requirements under ch. 30 is required for the maintenance, modification, and replacement activities authorized under this subsection.

30.26 History History: 2003 a. 248; 2009 a. 7, 32, 276; 2011 a. 208.



30.265 Adopt a river program.

30.265  Adopt a river program. The department shall establish an adopt a river program to encourage program volunteers to clean up a specified portion of a lake, river, wetland, or ravine. The department shall supply to the volunteers educational support and necessary supplies. The department shall keep records of information related to the program, including the pounds of rubbish collected, the number of volunteer hours provided, and descriptions of the debris found. The department shall publicly recognize volunteers who participate in the program.

30.265 History History: 2001 a. 16, 104.



30.27 Lower St. Croix River preservation.

30.27  Lower St. Croix River preservation.

30.27(1) (1)  Purpose. The Lower St. Croix River, between the dam near St. Croix Falls and its confluence with the Mississippi River, constitutes a relatively undeveloped scenic and recreational asset. The preservation of this unique scenic and recreational asset is in the public interest and will benefit the health and welfare of the citizens of Wisconsin. The state of Wisconsin is therefore determined that the Lower St. Croix River be included in the national wild and scenic rivers system under the wild and scenic rivers act, as amended, 16 USC 1271 to 1287, and the Lower St. Croix River act of 1972, 16 USC 1274 (a) (9). The purpose of this section is to ensure the continued eligibility of the Lower St. Croix River for inclusion in the national wild and scenic rivers system and to guarantee the protection of the wild, scenic and recreational qualities of the river for present and future generations.

30.27(2) (2) Zoning guidelines.

30.27(2)(a)(a) As soon as possible after May 7, 1974, the department shall adopt, by rule, guidelines and specific standards for local zoning ordinances which apply to the banks, bluffs and bluff tops of the Lower St. Croix River. The guidelines shall designate the boundaries of the areas to which they apply. In drafting the guidelines and standards, the department shall consult with appropriate officials of counties, cities, villages and towns lying within the affected area. The standards specified in the guidelines shall include, but not be limited to, the following:

30.27(2)(a)1. 1. Prohibition of new residential, commercial and industrial uses, and the issuance of building permits therefor, where such uses are inconsistent with the purposes of this section.

30.27(2)(a)2. 2. Establishment of acreage, frontage and setback requirements where compliance with such requirements will result in residential, commercial or industrial uses which are consistent with the purposes of this section.

30.27(2)(b) (b) The standards established under par. (a) shall be consistent with but may be more restrictive than any pertinent guidelines and standards promulgated by the secretary of the interior under the wild and scenic rivers act. If it appears to the department that the purposes of this section may be thwarted or the wild, scenic or recreational values of the river adversely affected prior to the implementation of rules under this section, the department may exercise its emergency rule-making authority under s. 227.24, and such rules shall be effective and implemented and enforced under sub. (3) until permanent rules are implemented under sub. (3).

30.27(2)(c) (c) The guidelines and standards established under par. (a) for nonconforming structures that are subject to a city, village or town zoning ordinance adopted under sub. (3) shall be the same as the guidelines and standards for nonconforming structures that are subject to a county zoning ordinance adopted under sub. (3). The guidelines and standards established under par. (a) shall allow a county, city, village or town zoning ordinance adopted under sub. (3) to differentiate between nonconforming structures and nonconforming uses.

30.27(3) (3) Implementation. Counties, cities, villages and towns lying, in whole or in part, within the areas affected by the guidelines adopted under sub. (2) are empowered to and shall adopt zoning ordinances complying with the guidelines and standards adopted under sub. (2) within 30 days after their effective date. If any county, city, village or town does not adopt an ordinance within the time limit prescribed, or if the department determines that an adopted ordinance does not satisfy the requirements of the guidelines and standards, the department shall immediately adopt such an ordinance. An ordinance adopted by the department shall be of the same effect as if adopted by the county, city, village or town, and the local authorities shall administer and enforce the ordinance in the same manner as if the county, city, village or town had adopted it. No zoning ordinance so adopted may be modified nor may any variance therefrom be granted by the county, city, village or town without the written consent of the department, except nothing in this section shall be construed to prohibit a county, city, village or town from adopting an ordinance more restrictive than that adopted by the department.

30.27 History History: 1973 c. 197; 1983 a. 192; 1985 a. 182 s. 57; 1995 a. 225; 1999 a. 153.

30.27 Annotation The federal Wild and Scenic Rivers Act did not preempt state and local governmental regulation of the Lower St. Croix River. The state has authority to exercise its police power in the federal zone, and this section remains in full force and effect. State v. St. Croix County, 2003 WI App 173, 266 Wis. 2d 498, 668 N.W.2d 743, 02-1645.



30.275 Scenic urban waterways.

30.275  Scenic urban waterways.

30.275(1) (1)  Legislative intent. In order to afford the people of this state an opportunity to enjoy water-based recreational activities in close proximity to urban areas, to attract out-of-state visitors and to improve the status of the state's tourist industry, it is the intent of the legislature to improve some rivers and their watersheds. For this purpose a system of scenic urban waterways is established, but no river shall be designated as a scenic urban waterway without legislative act.

30.275(2) (2) Designation. The following waters are designated scenic urban waterways and shall receive special management as provided under this section:

30.275(2)(a) (a) The Illinois Fox River and its watershed and the Fox River, extending from Lake Winnebago to Green Bay, and its watershed.

30.275(2)(b) (b) The Rock River consisting of all of the following:

30.275(2)(b)1. 1. The river from the point that the river flows into the city of Watertown to the point that it flows out of the city of Watertown.

30.275(2)(b)2. 2. The river from the point it flows into the city of Jefferson to the point it flows out of the city of Fort Atkinson.

30.275(2)(b)3. 3. The river from the point it flows into the city of Janesville to the Illinois border.

30.275(3) (3) Duties of department. The department in connection with scenic urban waterways shall:

30.275(3)(a) (a) Provide active leadership in the development of a practical management policy.

30.275(3)(b) (b) Consult with other state agencies and planning committees and organizations.

30.275(3)(c) (c) Collaborate with municipal governing bodies and their development committees or boards in producing a mutually acceptable program for the preservation, protection and enhancement of the rivers and watersheds.

30.275(3)(d) (d) Administer the management program.

30.275(3)(e) (e) Seek the cooperation of municipal officials and private landowners in implementing land use practices to accomplish the objectives of the management policy.

30.275(3)(f) (f) Act as coordinator under this section.

30.275(3)(g) (g) Develop the Wisconsin Fox River scenic urban waterway, as designated in sub. (2), as a historic and recreational site.

30.275(4) (4) Department authority. The department in connection with scenic urban waterways may:

30.275(4)(a) (a) Acquire and develop land for parks, open spaces, scenic easements, public access, automobile parking, fish and wildlife habitat, woodlands, wetlands and trails.

30.275(4)(b) (b) Lay out and develop scenic drives.

30.275(4)(c) (c) Undertake projects to improve surface water quality and surface water flow.

30.275(4)(d) (d) Provide grants to municipalities, lake sanitary districts, as defined in s. 30.50 (4q), and public inland lake protection and rehabilitation districts to undertake any of the activities under pars. (a) to (c).

30.275 History History: 1983 a. 410; 1985 a. 29; 1987 a. 399; 1989 a. 31, 336, 352, 359; 1995 a. 349; 2003 a. 33.



30.277 Urban rivers grant program.

30.277  Urban rivers grant program.

30.277(1b) (1b)  Definition. In this section:

30.277(1b)(a) (a) "Governmental unit" means a city, village, town, county or the Kickapoo reserve management board.

30.277(1b)(b) (b) "Nature-based outdoor recreation" has the meaning given by the department by rule under s. 23.0917 (4) (f).

30.277(1m) (1m) Funding. Beginning in fiscal year 1992-93, from the appropriation under s. 20.866 (2) (tz), the department shall award grants to governmental units to assist them in projects on or adjacent to rivers that flow through urban areas. The department may award these grants from the appropriation under s. 20.866 (2) (ta) beginning on July 1, 2000.

30.277(2) (2) Purposes of grants.

30.277(2)(a)(a) Grants awarded under this section from the appropriation under s. 20.866 (2) (tz) shall be used for projects that emphasize the preservation or restoration of urban rivers or riverfronts for the purposes of economic revitalization and encouraging outdoor recreation activities that involve the enjoyment of the state's natural resources. These outdoor recreation activities include, but are not limited to fishing, wildlife observation, enjoyment of scenic beauty, canoeing, boating, hiking and bicycling.

30.277(2)(b) (b) A grant awarded to a governmental unit under this section may be used to acquire land and may be used for a shoreline enhancement project. For purposes of this paragraph, "land" includes rights in land.

30.277(2)(c) (c) Grants awarded under this section from the appropriation under s. 20.866 (2) (ta) shall only be used for nature-based outdoor recreation.

30.277(3) (3) Criteria for grants. The department shall consider all of the following criteria in awarding grants for projects under this section:

30.277(3)(a) (a) The extent to which diverse outdoor recreational opportunities will be made available to all segments of the population.

30.277(3)(b) (b) The extent of preservation or restoration, under the project, of an urban riverfront.

30.277(3)(c) (c) The aesthetic value of the project.

30.277(3)(d) (d) The project's potential for increasing tourism.

30.277(3)(e) (e) Whether significant planning has occurred in the area subject to the jurisdiction of the governmental unit prior to its request for a grant under this section.

30.277(3)(f) (f) The level of support for the project demonstrated by the governmental unit, including financial support.

30.277(3)(g) (g) Whether the project involves a joint effort by 2 or more governmental units.

30.277(3)(h) (h) The potential benefits of the project to the overall economy of the area subject to the jurisdiction of the governmental unit.

30.277(3)(i) (i) The extent to which the project preserves or highlights an area with significant historical or cultural value.

30.277(3)(j) (j) The extent to which access by the public to the riverfront will be improved.

30.277(3)(k) (k) Whether the project is related to brownfields redevelopment, as defined in s. 23.09 (19) (a) 1.

30.277(4) (4) Cap on grants. No governmental unit may receive in any fiscal year more than 20% of the funds that are available for grants under this section.

30.277(4m) (4m) Grants for Kickapoo. The department may not award a grant under this section from the appropriation under s. 20.866 (2) (tz) to the Kickapoo reserve management board.

30.277(5) (5) Matching contributions. Except as provided in s. 23.096 (2m), to be eligible for a grant under this section, at least 50% of the acquisition costs for land or of the project costs shall be funded by private, local or federal funding, by in-kind contributions or by state funding. For purposes of this subsection, state funding may not include grants under this section, moneys appropriated to the department under s. 20.370 or money appropriated under s. 20.866 (2) (ta), (tp) to (tw), (ty) or (tz).

30.277(6) (6) Rules. The department shall promulgate rules for the administration of this section, including rules that specify the weight to be assigned to each criterion under sub. (3) and the minimum number of criteria under sub. (3) in which an applicant must perform satisfactorily in order to be awarded a grant. In specifying the weight to be assigned to the criteria under sub. (3), the department shall assign the greatest weight to the criterion under sub. (3) (k). The department shall promulgate a rule specifying the types of projects that qualify as a shoreline enhancement project under this section.

30.277 History History: 1991 a. 269; 1993 a. 16, 343; 1997 a. 27; 1999 a. 9; 2001 a. 38, 105; 2003 a. 33; 2007 a. 20.



30.28 Fees for permits, other approvals, and determinations.

30.28  Fees for permits, other approvals, and determinations.

30.28(1)(1)  Fees required. The department shall charge a fee for reviewing, investigating, and making decisions on determinations and on whether to issue or grant permits, contracts, authorizations, or other approvals under this subchapter. The required fee shall accompany the application or other submitted documentation. The department shall set each type of fee in the amount that is necessary to meet the costs incurred by the department except as follows:

30.28(1)(a) (a) For an individual permit issued under s. 30.208, the application fee shall be $600.

30.28(1)(b) (b) For authorization to proceed under a general permit issued under s. 30.206, the application fee shall be $300.

30.28(1)(c) (c) For an application for a general permit submitted under s. 30.207 (3), the fee shall be $2,000.

30.28(1)(d) (d) For a notice submitted under s. 30.207 (7), the fee shall be $100.

30.28(1m) (1m) Additional fees.

30.28(1m)(a)(a) In addition to the fees required under sub. (1), the department may set and charge fees for making any of the following determinations:

30.28(1m)(a)1. 1. An identification of an ordinary high-water mark.

30.28(1m)(a)2. 2. A determination of navigability.

30.28(1m)(a)3. 3. Any other determination that is necessary for reviewing, investigating, or making a decision on applications for permits, contracts, authorizations, or other approvals under this chapter.

30.28(1m)(b) (b) The department shall set each fee authorized under this subsection in the amount that is necessary to meet the costs incurred by the department.

30.28(2m) (2m) Adjustments in fees.

30.28(2m)(a)(a) The department shall refund a fee charged under sub. (1) (a) if the applicant requests a refund before the department determines that the application is complete. Except as provided in par. (am), the department may not refund a fee after the department determines that the application is complete unless required to do so under a rule promulgated under s. 299.05.

30.28(2m)(am) (am) The department shall refund 50% of the fee specified in sub. (1) (c) if the department denies an application for a general permit under s. 30.207 (3) (d) 1. or does not issue a general permit under s. 30.207 (6).

30.28(2m)(b) (b) If a person applies for a permit or otherwise seeks authorization or gives notice for a project or activity after the project or activity is begun or after it is completed, the department shall charge an amount equal to twice the amount of the fee that it would have charged under this section.

30.28(2m)(d) (d) The department may increase any fee specified in sub. (1) or (1m) only if the increase is necessary to meet the costs incurred by the department in performing the activities for which the fee is charged.

30.28(2r) (2r) Fee for expedited service.

30.28(2r)(a)(a) The department, by rule, may charge a supplemental fee for a permit, contract, authorization, other approval, or determination that is in addition to the fee charged under this section if all of the following apply:

30.28(2r)(a)1. 1. The applicant requests in writing that the permit, approval authorization, or determination be issued or the contract be granted within a time period that is shorter than the time limit under the rule promulgated under par. (b) for that type of permit, contract, authorization, approval, or determination.

30.28(2r)(a)2. 2. The department verifies that it will be able to comply with the request.

30.28(2r)(b) (b) If the department promulgates a rule under par. (a), the rule shall contain a time limit for each type of permit, contract, authorization, approval, or determination.

30.28(2v) (2v) Web site information fee. In addition to each fee charged under sub. (1), the department shall charge a supplemental fee to be used by the department to maintain a computerized system by which an applicant may determine the status of an application submitted under this subchapter. The department shall estimate the amount that the fee needs to be to provide sufficient funding for the cost of administering the computerized system. The department shall then set the fee to equal $3 or the amount of the estimated fee, whichever is less.

30.28(3) (3) Exemptions. This section does not apply to projects funded in whole or in part by any federal agency or state agency.

30.28 History History: 1977 c. 29; 1979 c. 221; 1981 c. 226, 346; 1987 a. 374; 1995 a. 27, 227; 1997 a. 27, 174; 2003 a. 118; 2011 a. 118, 167.

30.28 Annotation The DNR has subject matter jurisdiction to issue after-the-fact permits, as well as those issued prior to the commencement of construction. Capoun Revocable Trust v. Ansari, 2000 WI App 83, 234 Wis. 2d 335, 610 N.W.2d 129, 99-1146.

30.28 Annotation Wisconsin's Wetland Reform Act. Kent and Jordan. Wis. Law. Feb. 2013.



30.285 Records of exemptions and permitted activities.

30.285  Records of exemptions and permitted activities.

30.285(1)(1) On an annual basis, the department shall keep records of all of the following:

30.285(1)(a) (a) The number of exempted activities that are conducted under ss. 30.12 (1g) and (1k), 30.123 (6), 30.19 (1m), and 30.20 (1g) of which the department is aware.

30.285(1)(b) (b) The number of exemptions under par. (a) for which the department required applications for individual permits or contracts.

30.285(1)(c) (c) The number of exemptions under par. (a) for which the department required applications to seek authorizations to proceed under general permits.

30.285(1)(d) (d) The number of activities that are authorized under general permits for which the department requires applications for individual permits or contracts.

30.285(1)(e) (e) The number of piers and wharves for which the department issued a permit authorizing the configuration of the pier or wharf under s. 30.12 (1j) (c).

30.285(2) (2) For each record kept under sub. (1) (b) to (e), the department shall include all of the following:

30.285(2)(a) (a) The type of permit or contract application required.

30.285(2)(b) (b) The date of the application.

30.285(2)(c) (c) The date of the department's decision whether to issue the individual permit, grant authorization under the general permit, or to grant the contract.

30.285(2)(d) (d) The county in which the activity or project is located.

30.285 History History: 2003 a. 118; 2005 a. 253; 2007 a. 204.



30.29 Operation of motor vehicles in waters prohibited.

30.29  Operation of motor vehicles in waters prohibited.

30.29(1)(1)  Definitions. In this section:

30.29(1)(a) (a) "Control" has the meaning given in s. 23.22 (1) (a).

30.29(1)(b) (b) "Motor vehicle" includes a utility terrain vehicle, as defined in s. 23.33 (1) (ng), and an all-terrain vehicle, as defined in s. 340.01 (2g).

30.29(1)(c) (c) "Outlying waters" has the meaning given in s. 29.001 (63).

30.29(2) (2) Prohibition. Except as provided under sub. (3), no person may operate a motor vehicle in or on any navigable water or the exposed bed of a navigable water.

30.29(3) (3) Exemptions. This section does not apply to:

30.29(3)(a) (a) Stream crossing. A person operating a motor vehicle to cross a stream by use of a bridge, culvert, ford or similar structure if the crossing is in the most direct manner practical, if the crossing is from a highway or private road or from an established trail and if the person operates the motor vehicle at the minimum speed required to maintain controlled forward motion of the motor vehicle.

30.29(3)(b) (b) Agriculture activities. A person operating a motor vehicle while the person is engaged in agricultural use, as defined under s. 91.01 (2).

30.29(3)(c) (c) Department activities. The department or any agent of the department operating a motor vehicle while the person is engaged in activities authorized by the department.

30.29(3)(d) (d) Activities for which a permit is issued. A person or agent of a person who is engaged in activities as authorized under a general or individual permit issued under this subchapter or as authorized under a contract entered into under this subchapter.

30.29(3)(e) (e) Amphibious vehicles. A person operating an amphibious motor vehicle registered as a boat with the department if the amphibious vehicle enters the water at a boat launch or a ford.

30.29(3)(f) (f) Boat launching. A person operating a motor vehicle to launch or load a boat, canoe or other watercraft.

30.29(3)(g) (g) On frozen waters. A person operating a motor vehicle on the surface of any navigable waters which are frozen.

30.29(3)(h) (h) Access to frozen waters. A person operating a motor vehicle to cross the bed or banks of a navigable water in order to reach the surface of any navigable waters which are frozen if the crossing is in the most direct manner practical, if the crossing is from a highway or private road or from an established trail and if the person operates the motor vehicle at the minimum speed required to maintain controlled forward motion of the motor vehicle.

30.29(3)(i) (i) Controlling Phragmites. A person operating a motor vehicle in compliance with sub. (3m).

30.29(3m) (3m) Controlling Phragmites in outlying waters. Requirements for exemption. A person may operate a motor vehicle in outlying waters if the operation meets all of the following requirements:

30.29(3m)(a) (a) The operation of the motor vehicle is for the purpose of mowing or applying a herbicide for the purpose of controlling Phragmites australis.

30.29(3m)(b) (b) The operation of the motor vehicle occurs only on the exposed bed of the outlying water.

30.29(3m)(c) (c) The operation of the motor vehicle occurs between the period beginning on July 1 of a given year and ending on March 15 of the following year.

30.29(3m)(d) (d) The mowing or application of the herbicide interferes with or destroys native species only to the degree that is necessary to control the invasive species Phragmites australis.

30.29(4) (4) Penalty. A person who violates this section shall forfeit $50 for the first offense and shall forfeit not more than $100 upon conviction of the same offense a 2nd or subsequent time within one year.

30.29 History History: 1981 c. 189; 1987 a. 374; 1991 a. 39; 2003 a. 118; 2009 a. 28, 377; 2011 a. 208; 2011 a. 260 s. 80.



30.291 Inspections for certain exemptions and permitted activities.

30.291  Inspections for certain exemptions and permitted activities.

30.291(1)(1) For purposes of determining whether an exemption is appropriate under s. 30.12 (1k), (2m) or (2r), 30.123 (6m) or (6r), or 30.20 (1m) or (1r), whether a general permit is appropriate under s. 30.206 (3), or whether authorization to proceed under a general permit is appropriate under s. 30.206 (3r), any employee or other representative of the department, upon presenting his or her credentials, may enter the site and inspect any property on the site.

30.291(3) (3) The department shall provide reasonable advance notice, before entering the site and inspecting the property.

30.291(4) (4) If the owner of the site refuses to give consent for an entry and inspection to determine whether authorization to proceed under a general permit is appropriate under s. 30.206 (3r), the department shall deny authorization to proceed under the general permit and shall allow an application to be submitted for an individual permit for the activity.

30.291 History History: 2003 a. 118; 2007 a. 204.



30.292 Parties to a violation.

30.292  Parties to a violation.

30.292(1) (1) Whoever is concerned in the commission of a violation of this chapter for which a forfeiture is imposed is a principal and may be charged with and convicted of the violation although he or she did not directly commit it and although the person who directly committed it has not been convicted of the violation.

30.292(2) (2) A person is concerned in the commission of the violation if the person does any of the following:

30.292(2)(a) (a) Directly commits the violation.

30.292(2)(b) (b) Aids and abets the commission of the violation.

30.292(2)(c) (c) Is a party to a conspiracy with another to commit the violation or advises, hires, counsels or otherwise procures any person to commit it.

30.292 History History: 1987 a. 374.



30.294 Nuisances, abatement.

30.294  Nuisances, abatement. Every violation of this chapter is declared to be a public nuisance and may be prohibited by injunction and may be abated by legal action brought by any person.

30.294 History History: 1987 a. 374.

30.294 Annotation A citizen may bring suit under this section, pursuant to the public trust doctrine, directly against a private party for abatement of a public nuisance when the citizen believes that the DNR has inadequately regulated the private party. When a municipality is a defendant, filing a notice of claim under s. 893.80 (1) (b) is not required if an injunction is sought under this section, whether or not the injunction will be directed against the municipality. Gillen v. City of Neenah, 219 Wis. 2d 806, 580 N.W.2d 628 (1998), 96-2470.



30.298 Penalties.

30.298  Penalties.

30.298(1)(1) Any person who violates any provision of ss. 30.12 to 30.21 for which a penalty is not provided under the applicable section or by sub. (2) or (3) shall forfeit not less than $100 nor more than $10,000 for the first offense and shall forfeit not less than $500 nor more than $10,000 upon conviction of the same offense a 2nd or subsequent time.

30.298(2) (2) Any person who violates s. 30.18 (2) (a) 1. or 30.195 (1) shall forfeit not less than $500 nor more than $10,000 for the first offense and shall forfeit not less than $1,000 nor more than $10,000 upon conviction of the same offense a 2nd or subsequent time.

30.298(3) (3) Any person who violates a general permit under s. 30.206 or 30.2065 shall forfeit not less than $10 nor more than $500 for the first offense and shall forfeit not less than $50 nor more than $500 upon conviction of the same offense a 2nd or subsequent time.

30.298(4) (4) A violation of a permit, contract or order issued under this chapter is a violation of the statute under which the permit, contract or order was issued.

30.298(5) (5) In addition to the forfeitures specified under subs. (1) to (3), the court may order the defendant to perform or refrain from performing such acts as may be necessary to fully protect and effectuate the public interest in navigable waters. The court may order abatement of a nuisance, restoration of a natural resource or other appropriate action designed to eliminate or minimize any environmental damage caused by the defendant.

30.298 History History: 1987 a. 374; 2003 a. 118; 2009 a. 391.



30.30 Municipal authority to make harbor improvements.

30.30  Municipal authority to make harbor improvements. Every municipality having navigable waters within or adjoining its boundaries may exercise the following powers:

30.30(1) (1) Harbor improvement. By proper filling or excavating or dredging and docking, create or improve any inner or outer harbor and such turning basins, slips, canals and other waterways within its boundaries as it determines are necessary.

30.30(2) (2) Repairs and alterations. Keep in repair and from time to time alter, extend, enlarge or discontinue any improvement mentioned in sub. (1).

30.30(3) (3) Dock walls and shore protection walls.

30.30(3)(a)(a) Either by itself or in conjunction with another municipality, construct, maintain or repair suitable dock walls or shore protection walls along the shore of any waterway adjoining or within the limits of such municipality, exclusive of privately owned slips. Such structures may be located within or without the municipal limits.

30.30(3)(b) (b) Whenever an improvement, alteration, repair or extension of a dock wall or shore protection wall along the bank or shore of any waterway adjoining or within the limits of a municipality is required in order to eliminate menaces to navigation, or to promote the public health, safety or welfare, or to eliminate dilapidation, blight or obsolescence of such dock wall or shore protection wall, the board of harbor commissioners, if such board has been established within the municipality, or the local legislative body if no such board has been created, shall make a determination by resolution that it is essential that such dock wall or shore protection wall be improved, altered, repaired or extended. A certified copy of such resolution shall be served on the owners of the property of which such dock wall or shore protection wall is a part, by either forwarding such certified copy of the resolution by registered mail to the owners or by serving a certified copy of such resolution personally upon such owners if they can be found within the municipality. The resolution shall also specify a period of 90 days within which the owners shall be required to commence work for the improvement, alteration, repair or extension of the dock wall or shore protection wall.

30.30(3)(c) (c) If the owners of the property on which the dock wall or shore protection wall is located fail to notify the board of harbor commissioners or the local legislative body within the 90-day period that the work will be commenced as specified in the resolution, the board of harbor commissioners or the local legislative body shall request the city attorney, village attorney, town attorney or corporation counsel for the commencement of an action in the circuit court in the county in which the property is located for determination of whether or not the improvement, alteration, repair or extension of the dock wall or shore protection wall is required and for the fixing of the time by the court within which time the work must be commenced and completed. The action shall be entitled in the name of the state and the municipality, and the attorney general shall participate on behalf of the state. The complaint shall recite the type of improvement, alteration, repair or extension which is required, the approximate cost thereof, the need for such work as related to the reasons stated in par. (b), and such other allegations as may be pertinent. The owners of the property within which the dock wall or shore protection wall is located shall be named defendants. They shall be permitted to plead as provided for in civil actions. The action shall be brought to trial in the circuit court as promptly as possible. If the circuit court determines that the work shall be performed, it shall make a finding to that effect and enter an order directing the owners of the property to commence the work and to complete it within a period of time fixed by the court in the order, or in the alternative provide that the municipality may complete the work and charge the cost thereof to the owners of the property. If the work is performed by the municipality, the cost shall be recovered from the owners of the property as special assessments for benefits to lands provided for in s. 66.0703. Either party to the action may appeal from the determination of the circuit court and the appeal shall be given preference. Only that portion of the cost of the work shall be assessed against the owners which is of benefit to their lands.

30.30(4) (4) Special assessments. Make special assessments for benefits to lands on account of any of the improvements specified in sub. (3) and also in those cases where the owners of the property to be benefited by improvements in navigable waters consent in advance to such assessments, and in no other case, but the cost of protecting the ends of public streets and highways and other public grounds shall be paid wholly by the municipality.

30.30(5) (5) Acquisition of land. Acquire such lands or interests therein as it deems necessary for properly carrying out its powers under this chapter, including such lands outside the municipal limits as are necessary to protect its property or to carry out its powers under sub. (3). Such acquisition may be by condemnation proceedings.

30.30(6) (6) Cooperation with federal government in harbor improvements. Prepare the necessary plats and otherwise cooperate with the federal government when it indicates its intention to aid in the improvement of any harbor over which the municipality has jurisdiction, including the authority granted by s. 66.0315. If the municipality has established a board of harbor commissioners, such board shall have charge of the preparation of the plats and other necessary cooperation. The title to any lands acquired for the purpose of such harbor improvement may be transferred to the U.S. government for use in improving the harbor of the municipality.

30.30(7) (7) Doing of work. Contract for the doing of the work authorized by this section or purchase the necessary equipment for the doing of the work itself, but if the municipality has established a board of harbor commissioners such board shall have charge of the letting of contracts and shall supervise the doing of the work, except as provided in ss. 30.31 (1) and 30.32 (2).

30.30(8) (8) Lease of wharfing privileges. Lease the wharfing privileges of navigable waters at the ends of streets, giving preference to owners of adjoining land, and prescribe or regulate the fees to be charged for wharfage at such places. No buildings shall be erected on the ends of streets, and a free passage over the same for all persons with their baggage shall be reserved; but nothing herein shall be construed to prohibit the erection of public buildings by a municipality within a filled in area of a lake or river where such municipality has been granted specific authority therefor by the legislature, or in conjunction therewith, in any street end or approaches thereto. No such construction on any street end or approaches shall prevent access to the navigable water. If the municipality has established a board of harbor commissioners, the municipality may delegate to such board the powers conferred by this subsection.

30.30 History History: 1977 c. 187 s. 134; 1983 a. 219; 1989 a. 31; 1993 a. 246; 1999 a. 150 s. 672.



30.31 Procedural and other requirements to be followed in making harbor improvements.

30.31  Procedural and other requirements to be followed in making harbor improvements.

30.31(1) (1)  Supervision of work. In exercising the powers granted by s. 30.30 (1) to (3) a municipality shall be governed by the law governing the laying out, improvement and repair of streets and bridges in such municipality, so far as applicable, except that no petition of property owners for doing any such work is necessary. If the municipality has established a board of harbor commissioners, such board shall be in charge of the work unless the board determines that it is not equipped to supervise the work and by resolution delegates such function to the agency which ordinarily performs such function for the municipality. If the municipality does not have a board of harbor commissioners, the municipality's board of public works or, in the event there is no such board, the municipality's governing body shall be in charge of the work.

30.31(2) (2) Work requiring approval of state or federal government. No work for which the approval of the department or of the United States is required shall be commenced unless the plans and specifications for such work have been submitted to and approved by the department or the proper officer of the United States, as the case may be. When the plans and specifications have been so approved, the work shall be done only in accordance with such plans and specifications.

30.31(3) (3) Government aid in dredging of harbor channels and flood control projects. Whenever the U.S. government indicates its intention to aid in any flood control project or in the improvement of any harbor by dredging of harbor channels at federal expense, subject to the proviso that the local interests save the federal government harmless from all liability and claims for damages resulting from such project or dredging, the governing body of such municipality may, by resolution, assume liability for and on behalf of both public and private ownership adjacent to, within, under and over the channels, land area and construction works in flood control projects, involved in such federal projects. Such municipality may provide adequate insurance coverage, indemnifying such municipality for all damage resulting from such project or dredging.

30.31(4) (4) Acquisition of land. In acquiring land by condemnation for any of the purposes specified in this chapter, a municipality shall be governed by the law relating to condemnation of land for public grounds or street purposes. Whenever land is acquired through a land contract arrangement, such contract may create a lien on such lands for the purchase price and interest thereon but shall not create any liability therefor on the part of the municipality.

30.31(5) (5) Cooperation among municipalities. Whenever 2 or more municipalities propose to cooperate in erecting, maintaining or repairing a dock wall or shore protection wall, their governing bodies shall first meet and adopt a method of proceeding and a plan of apportioning to each its share of the entire cost. Such method of proceeding and plan of apportionment shall be embodied in a resolution adopted by the governing bodies of the cooperating municipalities acting jointly and later such resolution shall be adopted by each of the governing bodies acting separately. Municipalities acting under this section shall have the powers conferred by s. 66.0301.

30.31(6) (6) Special assessments. Special assessments for benefits to lands, when authorized by s. 30.30 (4), shall be made and enforced as provided by s. 66.0703, except that at any time within the 90-day period immediately following the publication of the final resolution as required by s. 66.0703 (8) (d), the owner of any property along which such improvement is to be made may elect to make the improvement along the owner's property at the owner's expense in accordance with the approved plans and specifications or in a manner which conforms to good engineering practice and which provides for materials and designs which, with respect to strength and permanence, are at least equal to the requirements of the approved plans and specifications. If the owner makes the improvement at the owner's expense, no assessment of benefits shall be made therefor. If such owner fails to commence the work within the 90-day period specified herein or fails to carry on and complete the work with due diligence, the work may be done or completed by the municipality and assessment of benefits made therefor.

30.31(7) (7) Building permits for marine shipping structures. Before any permit for building or improving any structure directly affecting marine shipping is issued by a municipality or any of its departments, the plans therefor shall be submitted to the municipality's board of harbor commissioners, if any. If the board finds that the location or design of the structure will adversely affect the orderly development of the harbor or the orderly movement of traffic to or within the harbor, the board may disapprove the plans, giving its specific reasons for such disapproval. No permit for building or improving any such structure shall be issued until the plans therefor have been approved by the board of harbor commissioners. The governing body of the municipality may delegate to the board of harbor commissioners the power to issue permits for construction of dock walls.

30.31 History History: 1991 a. 316; 1999 a. 150 s. 672.



30.32 Contracts; competitive bidding; exceptions.

30.32  Contracts; competitive bidding; exceptions.

30.32(1)(1)  Competitive bidding required. Except as otherwise provided in this section, all work to be let relative to the construction, repair or maintenance of a harbor or harbor facility and all purchases of equipment, supplies or materials relative to carrying out the purposes of the statutes relating to harbors shall be by contract awarded to the lowest competent and reliable bidder in accordance with the laws of this state and ordinances then applicable to such municipality with reference to the letting of public work.

30.32(2) (2) Board of harbor commissioners to have charge of letting contracts. If a municipality has established a board of harbor commissioners, such board shall be in charge of the letting of contracts relative to construction, repair or maintenance of a harbor or harbor facility or the purchase of equipment, supplies or materials relative to carrying out the purposes of the statutes relating to harbors, in lieu of the officer or agency which otherwise would be in charge of the letting of public work, except that if the board determines that it is not equipped to handle the contracting formalities required under this section, it may by resolution delegate all or part of its functions under this section to the agency which ordinarily performs such functions for the municipality.

30.32(3) (3) Exceptions to competitive bidding. Subsection (1) does not apply in any of the following cases, and work to be done or equipment, supplies or materials to be acquired may be contracted for or acquired without competitive bidding and in such manner as the officer or agency in charge of the work or acquisition may direct:

30.32(3)(a) (a) The work to be done or equipment, supplies or materials to be acquired will cost less than $25,000.

30.32(3)(b) (b) The work to be done or equipment, supplies or materials to be acquired involve marine construction or repair work requiring the use of floating scows, pile drivers or other floating equipment and will involve an expenditure of less than $50,000.

30.32(3)(c) (c) The equipment, supplies or materials to be acquired is a patented article or process or an article or process made by one party only.

30.32(3)(d) (d) The work to be done or equipment, supplies or materials to be acquired involves an emergency repair as set forth in sub. (4).

30.32(4) (4) Emergency repairs. Whenever repairs become necessary to any harbor facility which, in the judgment of the official having executive charge of such facility, constitutes an emergency in that it interrupts the ordinary use and operation of such facility, such official may order such repairs to be made by some competent party without compliance with sub. (1) or the intervention of a formal contract. In all cases of such emergency repairs the official causing the repairs to be made shall report the circumstances thereof, including the agreed price or estimated costs of the repairs, to the officer or agency in charge of the operation of the harbor and shall also forthwith send a copy of such report to the clerk of the municipality or, in the case of a city, to the chief auditing officer. Whenever any party is liable, under a lease or otherwise, to reimburse such municipality for repairs or cost of maintenance of such harbor facility, the official causing the repairs to be made shall also send a copy of such report to the party so liable.

30.32(5) (5) Competency and reliability of bidders. Whenever any bidder for any work to be let by an officer or agency in charge of a harbor is, in the judgment of such officer or agency, incompetent or otherwise unreliable for the performance of the work for which the bidder bids, the officer or agency may accept the bid of the person who, in its judgment, is the lowest competent and reliable bidder for such work, stating its reasons therefor, or may relet the same anew. Such officer or agency may permit a sum of money or a certified check payable to its order to be filed with any bid or proposal in such an amount as in its judgment will save the municipality from any loss if the bidder fails to execute a contract pursuant to law, in case the bidder's bid is accepted and the contract awarded to the bidder.

30.32(6) (6) Contracts to provide for liquidated damages. Every contract executed pursuant to sub. (1) shall contain either of the following agreements on the part of the contractor and the contractor's sureties:

30.32(6)(a) (a) An agreement that in case such contractor fails to fully and completely perform the contract within the time therein limited for the performance thereof, the contractor shall pay to the municipality as liquidated damages for such default, a fixed sum to be named in the contract, which shall be such a sum as in the judgment of the officer or agency in charge of letting the contract will save the municipality harmless on account of such default and insure the prompt completion of the contract; or

30.32(6)(b) (b) An agreement that in case such contractor fails to fully and completely perform the contractor's part of the contract within the time therein limited for the performance thereof, the contractor shall pay to the municipality as liquidated damages for such default, a definite sum to be named in the contract for each day's delay in completing such contract after the time therein limited for its completion, which daily sum shall be such an amount as in the judgment of the officer or agency in charge of letting the contract will save the municipality harmless on account of such default and insure the prompt completion of the contract.

30.32(7) (7) Contracts to be executed by sureties. Every contract executed pursuant to sub. (1) shall also be executed by at least 2 sufficient sureties, or a surety company, to be approved by the officer or agency letting the contract. Such sureties or surety company shall guarantee the full performance of the contract by the contractor to the satisfaction of such officer or agency, according to the plans and specifications of such officer or agency, and shall be liable for such performance of the contract, as sureties, in an amount equal to such officer's or agency's estimate of the aggregate cost of the work.

30.32(8) (8) Payment before completion of contract. When a contractor proceeds properly and with due diligence to perform a contract, the officer or agency which let the contract may, in its discretion, from time to time as the work progresses, grant to the contractor an estimate of the amount already earned for the work done, withholding in all cases until final completion and acceptance of the contract 15% of such estimate when such estimate is less than $100,000, and 10% of such estimate when such estimate is $100,000 or over, which shall entitle the contractor to receive such estimate less the amount withheld.

30.32(9) (9) Optional contract provisions. The officer or agency in charge of negotiating the contract may insert in the specifications of the work reasonable and lawful conditions as to hours of labor and the residence and character of workers to be employed by the contractor and especially, so far as is practicable in the judgment of such officer or agency, such reasonable and lawful conditions as will tend to confine employment on such work, in whole or in part, to permanent and bona fide residents of this state. The officer or agency may do any part of such work by day labor under such conditions as it prescribes. The officer or agency may demand of such bidders and contractors that all contracts shall be let subject to chs. 102, 103 and 105, to the end that the officer or agency and municipality shall be held harmless. The officer or agency may reject any or all bids or parts thereof for any such work or supplies or materials.

30.32(10) (10) Conflicts with federal regulations. Contracts for projects involving federal funds shall be let under such regulations and conditions as are prescribed by the federal agency controlling such funds, so far as such regulations and conditions conflict with this section.

30.32 History History: 1979 c. 89; 1981 c. 208; 1991 a. 197, 316; 1995 a. 27.



30.33 Harbor railway belt lines.

30.33  Harbor railway belt lines.

30.33(1) (1)  Board to have powers of railroad corporation. Any municipality operating a public harbor through a board of harbor commissioners may, through such board, construct, maintain or operate railway facilities or a harbor belt line connecting various harbor facilities with one another or with other railroads within the municipality or its vicinity. The board of harbor commissioners is granted all of the rights, powers and privileges conferred upon railroad corporations by ss. 190.02 and 190.025 (3), except such rights, powers and privileges as are conferred upon railroad corporations by s. 190.02 (9). Such facilities or belt line may be constructed, maintained or operated partly outside the corporate limits of the municipality. In constructing, maintaining or operating such facilities or belt line, the board of harbor commissioners has the powers and privileges of railroad corporations and shall be subject to the same restrictions as railroad corporations and to the supervision of the office of the commissioner of railroads, except as to the system of accounting and the payment of wages to employees.

30.33(2) (2) Municipality may organize harbor railway corporation. Any municipality mentioned in sub. (1) may, with the consent of its board of harbor commissioners, organize a railroad corporation for the purpose of constructing, maintaining or operating a harbor belt line or may subscribe for stock in an existing railroad corporation organized for such purpose. If the municipality decides to organize a railroad corporation for such purpose, the governing body thereof may, by resolution, authorize the chief executive officer or presiding officer of such municipality to act, together with 4 citizens to be designated by the officer, as incorporators of such company. Such incorporators shall proceed to incorporate the railroad corporation in accordance with chs. 190 to 192, so far as applicable. Such harbor railroad corporation is subject to the supervisory and regulatory powers of the office of the commissioner of railroads to the same extent as other railroad corporations. The municipality may subscribe to the stock of such harbor railroad corporation and may pay for such stock out of any funds it may lawfully have available for that purpose, including the proceeds of harbor improvement bonds.

30.33 History History: 1977 c. 29 s. 1654 (9) (f); 1977 c. 273; 1981 c. 347 s. 80 (2); 1993 a. 16, 123; 1997 a. 254.



30.34 Financing harbor improvements and operations generally.

30.34  Financing harbor improvements and operations generally.

30.34(1)(1)  Harbor fund to be created. All municipalities operating a public harbor through a board of harbor commissioners shall establish in the municipal treasury a revolving fund to be known as the "harbor fund". Moneys for such fund may be raised by appropriation from the general fund or by taxation or loan as other moneys in the general fund are raised. Moneys in such fund may be expended only as provided in s. 30.38 (13).

30.34(2) (2) Financing dock walls and shore protection walls. A municipality may pay either or both the assessable and nonassessable parts of the cost of the construction, maintenance or repair of any dock wall or shore protection wall, authorized by s. 30.30 (3), out of its general fund or other available funds, or it may finance such work through the issuance of its negotiable bonds as provided in ch. 67, except that it is not necessary to include such bonds in the municipal budget or to submit the question of their issuance to a referendum vote of the electors. The bonds shall be serial bonds, payable at any time within 10 years and shall bear interest payable either annually or semiannually as the governing body determines. The bonds shall be a direct obligation of the municipality and the full faith and credit of the municipality shall be pledged for their payment. No such bonds shall be issued unless at or before the time of their issuance the governing body levies a direct annual tax sufficient to pay the principal and interest thereon as they fall due.

30.34(3) (3) Financing by means of notes, bonds or assignments of net profits.

30.34(3)(a)(a) Any municipality may, with the consent of its board of harbor commissioners, finance the cost of acquisition, construction, alteration or repair of any harbor facility by issuing evidences of indebtedness payable only out of the revenue obtained from the public harbor facilities. Such evidences of indebtedness may be revenue bonds, refunding bonds or bond anticipation notes issued under s. 30.35 or 66.1103 or may be pledges or assignments of net profits, issued pursuant to s. 66.0621 (5) as if the harbor facility were a public utility.

30.34(3)(b) (b) The moneys received from the sale of such evidences of indebtedness shall be used solely for the specific purpose for which they were issued. The municipality issuing them shall not be deemed obligated or indebted thereon, and no funds or money of such municipality, except the revenues from the public harbor facilities, shall ever be used for payment or redemption of the evidences of indebtedness, except that the municipality issuing such evidences of indebtedness may at any time, with the consent of its auditing officer or committee, and by a vote of two-thirds of its governing body, assume the obligation of paying the principal and interest of such evidences of indebtedness as are then outstanding. Thereafter, such evidences shall in every respect be held to be outstanding indebtedness of such municipality. The governing body of any municipality assuming an indebtedness under this paragraph shall levy an annual irrepealable tax to pay interest thereon and discharge the principal thereof as required by article XI, section 3, of the constitution.

30.34(3)(c) (c) The holders of evidences of indebtedness issued as authorized by this subsection shall have the rights accorded by s. 66.0621 (4) (b) to holders of revenue bonds issued pursuant to s. 66.0621, but in case of sale by order of any court, there shall be sold only the facility itself without the land on which it is erected. The purchaser at such sale may either remove such facility or may continue to operate the same and collect the revenue thereof, in a fair and businesslike manner, under the supervision of the court, until the outstanding evidences of indebtedness, together with interest until payment, have been paid, together with all costs and charges as determined by the court.

30.34(4) (4) Emergency repair fund. Any municipality having established a board of harbor commissioners to operate its harbor facilities may create a contingent fund for the purpose of permitting the secretary of the board to pay for repairs to harbor facilities which constitute emergency repairs within the meaning of s. 30.32 (4). The secretary may pay for such repairs out of such fund on the secretary's signature alone.

30.34(5) (5) Other financing. Nothing in this section is intended to prevent a municipality not operating its harbor as a commercial enterprise from raising and appropriating funds for construction, improvement, alteration or repair of its harbor and harbor facilities in the same manner as it may raise and appropriate funds for other legitimate municipal purposes.

30.34 History History: 1973 c. 172; 1981 c. 238; 1983 a. 192; 1983 a. 207 ss. 3, 93 (3); 1991 a. 316; 1999 a. 150 s. 672.



30.35 Financing harbor improvements through bonds or notes.

30.35  Financing harbor improvements through bonds or notes.

30.35(1)(1)  Issuance of bonds or notes to be authorized by ordinance. Whenever the governing body of a municipality, after having obtained the consent of the board of harbor commissioners, determines to finance the acquisition, construction, alteration or repair of a harbor facility through revenue bonds, refunding bonds or bond anticipation notes, the governing body shall proceed by ordinance to authorize the issuance and sale of such bonds or notes. The ordinance shall set forth the purposes for which the bonds or notes are to be issued and shall state either the amount of such issue or an amount which such issue shall not exceed. The ordinance shall be offered and read at a regular meeting of the governing body and a notice of the amount and purposes of such bonds or notes shall be published as a class 1 notice, under ch. 985, not less than 10 days prior to the meeting at which such ordinance is to be considered for final passage. The ordinance is not valid unless supported by the affirmative vote of at least three-fourths of all of the members of the governing body taken at a regular meeting held after such publication. No referendum is required before such revenue bonds, refunding bonds or bond anticipation notes are issued.

30.35(2) (2) Contents of ordinance authorizing bond or note issue. The ordinance authorizing the issuance of revenue bonds, refunding bonds or bond anticipation notes constitutes a contract with the holder of such bonds or notes and shall include covenants and provisions for the security of the bondholders and noteholders and the payment of the bonds or notes as the governing body deems necessary or desirable for the security of the bondholders and noteholders, including, but not limited to, provisions for the establishment of adequate rates or charges for the use of the public harbor facilities, insurance against loss and covenants against the sale or alienation of such facilities and establishment of budgets relating to operation of such facilities. Any such ordinance shall contain provisions for:

30.35(2)(a) (a) Maintenance and operation of the public harbor facilities.

30.35(2)(b) (b) The establishment of a debt amortization and interest fund sufficient to provide for the payment of the principal of, and interest on, the bonds or notes authorized by the ordinance.

30.35(2)(c) (c) The establishment of the bond proceeds funds and reserve funds that the governing body believes necessary or desirable for the security of the bondholders and noteholders.

30.35(2a) (2a) Municipality to fix adequate rates. The municipality shall fix rates and charges for the use of the harbor facilities sufficient for the payment of the cost of operation and maintenance of such facilities, for the payment of principal of and interest on any indebtedness incurred for such harbor facilities, and to provide revenues sufficient to comply with any covenants or agreements made by the municipality in any ordinance providing for the issuance of obligations to pay the cost of the acquisition, construction, alteration or repair of such harbor facilities. Equal rates and charges shall be fixed for equal services except that a municipality may fix higher rates and charges for boats that are used for recreational purposes, that do not carry passengers for a fee and that are one or more of the following:

30.35(2a)(a) (a) Exempt from the certificate of number and registration requirements under s. 30.51 (2) (a) 3., 5. or 9.

30.35(2a)(b) (b) Exempt from the registration requirement under s. 30.51 (2) (c) 3.

30.35(2a)(c) (c) Owned by persons who are not residents of this state.

30.35(2m) (2m) Terms of the bonds and notes. The provisions applicable to revenue bonds under s. 66.0621 (4) (i) and (L) apply to revenue bonds, refunding bonds and bond anticipation notes under this section. The provisions applicable to revenue bonds under s. 66.0621 (4) (a) shall apply to revenue bonds, refunding bonds and bond anticipation notes under this section except that the ordinance or resolution authorizing the bonds or notes may specify the time they mature, the amounts in which they mature, the conditions of redemption, the number of times they are issuable and the ranking of the issues.

30.35(3) (3) Form of the bonds or notes. Revenue bonds, refunding bonds and bond anticipation notes shall be in the form designated by the governing body, shall be executed as provided in s. 67.08 (1) and may be registered under s. 67.09.

30.35(4) (4) Bonds and notes not an obligation of the municipality. Bonds and notes issued pursuant to this section shall not be the general obligation of the municipality and shall expressly so state on their face. Any indebtedness created pursuant to this section is deemed to be incurred for a public utility, and shall not be included in indebtedness subject to any debt limitation.

30.35(5) (5) Sale of the bonds or notes. The governing body may authorize the purchase of a part or all of such revenue bonds, refunding bonds or bond anticipation notes out of moneys accruing to or held in the debt amortization and interest fund or any other municipal funds not immediately needed, and such funds may be invested in such bonds or notes. If the municipality does not purchase such bonds or notes, as authorized by this subsection, or determines to sell such bonds or notes after having so purchased them, the bonds or notes shall be offered at sale in the manner and at the time and place that the governing body determines. In cities of the 1st class, such bonds or notes shall be sold under the direction of the public debt commission.

30.35(6) (6) Bondholders and noteholders have lien. Title to all of the harbor facilities for which revenue bonds, refunding bonds or bond anticipation notes are issued remains in the municipality, but a statutory lien exists in favor of the bondholders and noteholders against the facilities which have been acquired, constructed, altered or remodeled and the cost of which has been financed with funds obtained through the issuance of such bonds and notes. To provide further security for the bondholders and noteholders, the ordinance or resolution authorizing the issuance of revenue bonds, refunding bonds or bond anticipation notes may provide for a pledge of the revenues of the facilities, including, if the facilities are leased under sub. (6), an assignment of all or part of the municipality's rights as lessor.

30.35(7) (7) Bonds and notes may be purchased by fiduciaries. Bonds and notes issued pursuant to this section are hereby made securities in which any of the following may legally invest any funds, including capital, belonging to them or within their control:

30.35(7)(a) (a) State and municipal officers and bodies.

30.35(7)(b) (b) Banks, bankers, trust companies, savings banks, building and loan associations, savings and loan associations, investment companies and other persons carrying on a banking business.

30.35(7)(d) (d) Personal representatives, guardians, trustees, and other fiduciaries.

30.35(7)(e) (e) Persons authorized to invest in bonds or other obligations of the state.

30.35(8) (8) Bonds and notes may be accepted by state or municipal officer. The bonds and notes issued pursuant to this section are made securities which may properly and legally be deposited with and shall be received by any state or municipal officer or agency for which the deposit of bonds or other obligations of the state is authorized.

30.35 History History: 1973 c. 172; 1979 c. 279; 1981 c. 238; 1983 a. 24; 1983 a. 207 s. 93 (3); 1991 a. 39; 1999 a. 150 s. 672; 2001 a. 16, 102.



30.37 Boards of harbor commissioners authorized.

30.37  Boards of harbor commissioners authorized.

30.37(1)(1)  Who may create.

30.37(1)(a)(a) Except as provided in par. (b), a municipality situated on a navigable waterway may create a board of harbor commissioners to exercise the powers and perform the duties conferred upon such boards by law.

30.37(1)(b) (b) A county may not create a board of harbor commissioners if there exists an active town, village or city board of harbor commissioners within the county.

30.37(2) (2) How created. Boards of harbor commissioners shall be created by resolution of the governing body of the municipality. Such resolution shall state whether the board is to be composed of 3, 5, 7 or 9 members and shall fix the date of commencement of the original term of office. Such resolution also shall state the length of the term of each member of the first board to be appointed, so that the term of one or more will expire in one year, one or more in 2 years, and one or more in 3 years.

30.37(3) (3) Appointments, terms, qualification and compensation of members. As soon as possible after the passage of the resolution creating such board, the chief executive officer of the municipality, in the case of a city or village board of harbor commissioners, or the chairperson of the town board or the chairperson of the county board, in the case of a town or county board of harbor commissioners, shall appoint the members of the board and designate the length of the term of each member thereof in accordance with the resolution creating the board. Thereafter, at the expiration of the term of any member, he or she shall appoint a successor for a 3-year term. All appointments are subject to confirmation by the governing body of the municipality. A person appointed to the board shall be a qualified elector of the municipality which created the board and a resident of the municipality for at least 3 years. Not more than one member of the governing body of such municipality is eligible for appointment to the board. A person appointed to the board shall serve until a successor has been appointed and qualifies. Members of the board shall receive no compensation for their services but they shall be reimbursed for expenses actually and necessarily incurred in the performance of their duties.

30.37(4) (4) Organization; officers. As soon as possible after the appointment and confirmation of the members of the board, they shall meet and organize by electing from among their members a president and a vice president. The board shall hold meetings at such times and places as it determines and may adopt such bylaws consistent with law as seem practicable for its government.

30.37(5) (5) Employees. The board shall employ a secretary, not a member of the board, and fix the secretary's salary, and may employ such other persons, including a harbor master, as it deems necessary for the proper performance of its functions, and fix their duties and compensation. If the municipality which created the board has a civil service system for its employees, all appointments shall be made pursuant to such system.

30.37(6) (6) Effect of revision on existing harbor boards. Boards of harbor commissioners, harbor commissions or dock and harbor boards in existence on January 1, 1960 are deemed to be valid boards of harbor commissioners as if created pursuant to this section and are vested with all the powers and duties conferred upon boards of harbor commissioners by this chapter. The members of such boards may continue to hold office until their terms expire, notwithstanding any provision of this section which would otherwise disqualify them, but appointments made after January 1, 1960 shall be made only in accordance with this section. Nothing in this subsection is intended to prevent a municipality by resolution from abolishing its board of harbor commissioners, harbor commission or dock and harbor board.

30.37(7) (7) Milwaukee County. Milwaukee County, with respect to the land ceded or granted to Milwaukee County as described in 1997 Wisconsin Act 70, section 3, may directly exercise all of the powers and perform all of the duties conferred on a board of harbor commissioners under ss. 30.34, 30.35 and 30.38, but Milwaukee County may not create a board of harbor commissioners if sub. (1) (b) applies. Milwaukee County shall have exclusive jurisdiction over the operation, administration, maintenance, improvement, alteration and repair of any marina facility or marina related anchorage located on this land.

30.37 History History: 1983 a. 192; 1987 a. 289; 1989 a. 31; 1989 a. 56. s. 258; 1991 a. 316; 1997 a. 70.



30.38 Powers and duties of boards of harbor commissioners.

30.38  Powers and duties of boards of harbor commissioners.

30.38(1)(1)  Relationship to municipality's governing body.

30.38(1)(a)(a) Except as otherwise expressly provided, a board of harbor commissioners may exercise its powers and perform its duties without first obtaining the consent of the governing body of the municipality which created it, but in no event is the board empowered to financially obligate in any manner this state without the consent of the state legislature, or the municipality in which it operates without the consent of the governing body of such municipality.

30.38(1)(b) (b) It is the public policy of this state that, so far as possible, the board of harbor commissioners shall have exclusive control of the commercial aspects of the day-to-day operation of the public harbor and public harbor facilities, as set forth in sub. (8), and the governing body of the municipality shall have exclusive control of the governmental aspects relating to public health, order and safety. No municipality may exercise the powers set forth in subs. (8) (a) or (9), except through a board of harbor commissioners.

30.38(1)(c) (c) Insofar as consistent with the principle set forth in par. (b), all powers not expressly conferred upon the board of harbor commissioners are reserved to the governing body of the municipality.

30.38(2) (2) Municipal departments to assist board of harbor commissioners. A board of harbor commissioners may make written requests to any other officer or agency of the municipality for assistance in the performance of its duties and such officer or agency shall comply with such request if the requested assistance involves the type of work normally performed by such officer or agency and the assistance will not substantially affect the budget of such officer or agency. If a difference arises between the officer or agency and the board as to whether such officer or agency is required to render the requested assistance, the ruling of the governing body of the municipality with respect thereto shall be final.

30.38(3) (3) Contract procedures. In the letting of work relative to the construction, repair or maintenance of a harbor or harbor facility or in the purchase of equipment, supplies or materials relative to carrying out its powers and duties, a board of harbor commissioners shall be governed by the procedures and requirements set forth in s. 30.32.

30.38(4) (4) Title to lands and facilities. Title to harbor lands and facilities shall vest in the municipality.

30.38(5) (5) Planning and effectuating harbor improvements. A board of harbor commissioners shall make such plans as it deems necessary for the improvement of the harbor over which it has jurisdiction, so as to adequately provide for the needs of commerce and shipping, including the efficient handling of freight and passenger traffic between the waterways of the harbor and air and land transportation terminals. Among other things, such planning may include plans for the acquisition of land for harbor purposes, including industrial sites, plans for laying out service roads, plans for the construction and acquisition of harbor facilities designed to enlarge or improve harbor operations, and plans for the improvement of publicly-owned harbor facilities. In planning for service roads the board shall seek the advice and cooperation of the local highway authorities and in all cases shall seek the advice and cooperation of the municipal planning agency, if any. The board shall not carry out any such plans until they have been submitted to and approved by the governing body of the municipality. When such plans have been so approved, either as submitted or in modified form, the board shall be in charge of carrying such plans into effect.

30.38(6) (6) Leasing harbor lands and facilities. A board of harbor commissioners may lease to any party, either for exclusive or common use, such parcels of publicly-owned harbor lands or such publicly-owned harbor facilities as it deems expedient, provided such lease is for any purpose or use requiring, involving or connected with the construction, operation, maintenance or use of any harbor facility. Such board may also lease, for revenue purposes, any of the publicly-owned harbor lands under its jurisdiction, not actually in use for harbor purposes, to be used for any purpose deemed satisfactory to the board. No leases of municipally-owned harbor lands or harbor facilities made pursuant to this subsection are valid until approved by the governing body of the municipality, unless such governing body has authorized the board to make such leases without its approval.

30.38(7) (7) Maintenance of harbor facilities. The board of harbor commissioners shall be in charge of the maintenance of the public harbor facilities. To the extent that funds, including revenue from harbor operations, are available for such purpose, the board may make repairs to harbor facilities without first obtaining the consent of the governing body of the municipality.

30.38(8) (8) Harbor operation.

30.38(8)(a)(a) A board of harbor commissioners shall have exclusive control over the commercial aspects of the day-to-day operation of the public harbor and public harbor facilities. Among other things the board may:

30.38(8)(a)1. 1. Operate publicly-owned or leased wharf and terminal facilities and handling equipment.

30.38(8)(a)2. 2. Operate publicly-owned railroad beltlines or other essential railroad facilities, or lease railroad facilities.

30.38(8)(a)3. 3. Assign berths at publicly-owned or leased harbor facilities.

30.38(8)(a)4. 4. Maintain guards at publicly-owned or leased harbor facilities.

30.38(8)(b) (b) When so authorized by the municipal governing body, a board of harbor commissioners also may:

30.38(8)(b)1. 1. Operate airport facilities owned or leased by the municipality and located on or contiguous to the harbor lands.

30.38(8)(b)2. 2. Operate municipal harbor craft, such as fireboats, tugs, dredges, barges, lighters and inspection boats.

30.38(8)(b)3. 3. Acquire, charter and operate vessels for use in domestic and foreign commerce.

30.38(8)(c) (c) In lieu of operating the publicly-owned harbor facilities, a board of harbor commissioners may lease such facilities for operation by the lessee, but the board shall retain such control over the lessee as will enable it to make certain that the harbor is operated in accordance with the public policy set forth in par. (e). No lease of municipally-owned facilities is valid until approved by the governing body of the municipality, unless such governing body has authorized the board to make such lease without its approval.

30.38(8)(d) (d) A board of harbor commissioners may adopt rules to facilitate the exercise of its powers and duties under this subsection. Copies of such rules shall be made available to interested persons upon request.

30.38(8)(e) (e) In exercising its powers under this subsection, a board of harbor commissioners shall be guided by a policy designed to maintain the operation of the harbor in a continuous, peaceful and efficient manner and shall maintain its services so as to effectuate this policy and shall handle without discrimination, any valid and legitimate cargo. But nothing in this subsection shall prevent the board or its lessees from adopting reasonable rules regarding noxious cargo or explosives.

30.38(8)(f) (f) A board of harbor commissioners shall have no jurisdiction over public bridges.

30.38(9) (9) Fixing fees. A board of harbor commissioners shall fix and regulate all fees and charges for use of the publicly owned and operated harbor facilities and for other services rendered. All such fees and charges are subject to the approval of the governing body of the municipality. Copies of the schedule of fees and charges shall be made available to interested persons upon request. Equal fees shall be charged for equal services except that higher fees may be charged for boats that are used for recreational purposes, that do not carry passengers for a fee and that are one or more of the following:

30.38(9)(a) (a) Exempt from the certificate of number and registration requirements under s. 30.51 (2) (a) 3., 5. or 9.

30.38(9)(b) (b) Exempt from the registration requirement under s. 30.51 (2) (c) 3.

30.38(9)(c) (c) Owned by persons who are not residents of this state.

30.38(10) (10) Accounts and statistics. A board of harbor commissioners shall maintain an adequate system of accounts with respect to its operations, which system of accounts shall be in conformity with the system used by the municipality. The board also shall maintain statistics with respect to the traffic and finances of the port.

30.38(11) (11) Promotion activities. A board of harbor commissioners may engage in activities designed to promote trade and traffic through the port and for this purpose may, among other things, make representations before official public bodies and intervene in rate case proceedings.

30.38(12) (12) Responsibilities relative to joint harbors. If a board of harbor commissioners is in charge of a harbor which lies partly in this state and partly in another state, the board shall be the official body that represents the interests of the municipality that created the board in such joint harbor, including the harbor's facilities and shipping interests. The board shall study the needs of the joint harbor, including the harbor's facilities and shipping interests, with reference to both its joint aspects and its aspects relating to this state. The board from time to time shall make such recommendations, as the board considers needful and practical, to the proper authorities for the proper maintenance, improvement and betterment of the joint harbor, including the harbor's facilities and shipping interests. The board may take steps within its power as seem practicable to cause such recommendations to be carried into effect. The board may also meet and act jointly with the agency representing the interests of the other state in the joint harbor, on matters of common interest and which affect the joint harbor including the harbor's facilities. It may join with such agency in adopting a general plan for the development of the joint harbor and in making such other recommendations as seem advisable and may act jointly with such agency in doing all things within its power to cause such plans and recommendations to be carried into effect.

30.38(13) (13) Funds; disbursements; net revenue.

30.38(13)(a)(a) All moneys appropriated to a board of harbor commissioners, all revenues derived from the operation of the public harbor except in the case of a joint harbor revenue from joint improvements before division thereof, and all other revenues of the board shall be paid into the municipal treasury and credited to the harbor fund, except that revenues assigned or pledged under s. 30.35 (6) or 66.1103 shall be paid into the fund or funds provided for in the ordinance or resolution authorizing the issuance of the bonds and shall be applied in accordance with that ordinance or resolution.

30.38(13)(b) (b) Subject to the limitations and conditions otherwise expressed in this section and to a budget approved by the municipal governing body, moneys in the harbor fund may be used for the acquisition, construction, improvement, repair, maintenance, operation and administration of the public harbor and harbor facilities and for the acquisition, chartering and operation of vessels under sub. (8) (b) 3. Except as provided in s. 30.34 (4), such moneys shall be paid out of the harbor fund only on orders signed by the president and secretary of the board, or some other official authorized by the board, after the allowance of claims by the board or on orders entered in the minutes of the board. Disbursements from the harbor fund shall be audited as other municipal disbursements are audited; however, the board may determine on some other procedure it deems appropriate for the consideration of claims and the reporting thereof notwithstanding the provisions of this paragraph. If a procedure other than that set forth in this paragraph is prescribed by the board, the approval of the chief auditing officer shall be obtained.

30.38(13)(c) (c) At the end of each fiscal year, the board shall compute its net revenue, if any, after paying the costs of operating, maintaining and improving the harbor. Thereupon, the board shall certify the amount of such net revenue, if any, to the municipal treasurer who shall cause such amount to be transferred from the harbor fund to the general fund of the municipality.

30.38(14) (14) Reports of expenditures. A board of harbor commissioners shall, on or before October 1 of each year, file with the clerk of the municipality which created the board, a detailed statement of the amount of money that will be required to meet its expenses and needs for the ensuing year, and the clerk shall place such statement before the governing body in due course so that it may levy such taxes and make such appropriations as it deems practical to defray the expenses and meet the needs and requirements of the board in the performance of its functions.

30.38(15) (15) Annual reports. A board of harbor commissioners shall make a report annually to the governing body of the municipality which created it, giving an account of its activities and an account of its revenues and expenditures in the preceding calendar year. Such report may contain such other matters as the board deems of interest, including such recommendations as it deems to be for the best interest of the municipality and its harbor, harbor facilities and shipping interests.

30.38 History History: 1981 c. 238; 1985 a. 29; 1987 a. 27; 1991 a. 39; 1995 a. 130, 225; 1999 a. 150 s. 672; 2001 a. 16.

30.38 Annotation A fee assessed for revenue purposes, which bears no relation to the costs of maintaining harbor facilities, is a tax that is not authorized under sub. (9). Racine Marina Associates v. City of Racine, 175 Wis. 2d 614, 499 N.W.2d 715 (Ct. App. 1993).



30.40 Definitions.

30.40  Definitions. In ss. 30.40 to 30.49:

30.40(1) (1) "Agricultural use" means beekeeping; dairying; egg production; feedlots; grazing; floriculture; raising of livestock; raising of poultry; raising of fruits, nuts and berries; raising of grains, grass, mint and seed crops; raising of vegetables; and sod farming.

30.40(1r) (1r) "Bluff zone" means land in the riverway in the areas that are 200 feet in width from behind the bluff line to 100 feet below the bluff line.

30.40(2) (2) "Board" means the Lower Wisconsin State Riverway board.

30.40(3) (3) "Boat" has the meaning given in s. 30.50 (2).

30.40(3g) (3g) "Forester" means a person who is employed by the department to carry out assigned forest management responsibilities or who has received a bachelor's or higher degree from a school of forestry with curriculum accredited by the society of American foresters in the management of forest resources.

30.40(3r) (3r) "High-voltage transmission line" means a conductor of electric energy exceeding one mile in length designed for operation at a nominal voltage of 100 kilovolts or more, together with associated facilities or structures.

30.40(4) (4) "Highway" means a way or thoroughfare, except a waterway, that is used for vehicular travel by the public.

30.40(6) (6) "Mobile home" has the meaning given in s. 101.91 (10).

30.40(7) (7) "Modify" means to renovate, remodel, expand in size or otherwise change a structure that is not damaged or destroyed.

30.40(7m) (7m) "Nonmetallic mining" has the meaning given in s. 295.11 (3).

30.40(8) (8) "Pedestrian" has the meaning given in s. 340.01 (43).

30.40(9) (9) "Person" means a natural person, corporation, limited liability company, partnership, association, cooperative, unincorporated cooperative association, municipality or other local governmental unit, private or public utility, municipal power district, estate or trust, the United States, a federal agency, the state of Wisconsin or a state agency.

30.40(10) (10) Notwithstanding s. 30.01 (5), "pier" means a structure extending into the river from the shore with water on both sides.

30.40(10m) (10m) "Private drive" means a way in private ownership that is used for vehicular travel upon a single parcel of real property.

30.40(11) (11) "Private road" means a way or thoroughfare in private ownership and used for vehicular travel between 2 or more parcels of real property, not under common ownership, and a highway.

30.40(12) (12) "Public access site" means a site owned by the state or a municipality and that provides public access to the river for boats and for recreational users. "Public access site" includes a structure in conjunction with the site that is necessary for the operation and use by the public of the site.

30.40(12m) (12m) "Recreational trail" means an unpaved trail or pathway that is used for recreational purposes and is not necessary for access to the river due to the difficulty of the terrain.

30.40(13) (13) "Refuse" means combustible and noncombustible rubbish, including, but not limited to, ashes, paper, glass, cloth, wood, metal and litter.

30.40(14) (14) "River" means the Wisconsin River downstream from the dam at Prairie du Sac.

30.40(14m) (14m) "River edge zone" means land in the riverway in the areas that begin from the point at which tree growth begins at the edge of the river and that extend 75 feet landward from that point.

30.40(15) (15) "Riverway" means the area within the boundaries of the Lower Wisconsin State Riverway.

30.40(16) (16) "Solid waste" has the meaning given in s. 289.01 (33).

30.40(17) (17) "Stairway" means a structure constructed of wood or other material that is necessary due to the steepness of a slope for access to the river.

30.40(18) (18) "Structure" means a building, facility or other unit that is constructed or otherwise erected.

30.40(18m) (18m) "Timber" means standing trees which, because of their size, quality and number, are marketable.

30.40(19) (19) "Utility facility" means any pipe, pipeline, duct, wire line, conduit, pole, tower, equipment or other structure used for one of the following:

30.40(19)(a) (a) The transmission or distribution of electrical power or light that is not a high-voltage transmission line.

30.40(19)(b) (b) The transmission, distribution or delivery of heat, water, gas, sewer, telegraph or telecommunication services.

30.40(20) (20) "Visible from the river" means possible to be seen from any point on the river.

30.40(21) (21) "Visually inconspicuous" means difficult to be seen and not readily noticeable from any point on the river during the time when the leaves are on the deciduous trees.

30.40(22) (22) "Walkway" means a paved or unpaved trail or pathway or a structure constructed of wood or other material that is necessary due to the difficulty of the terrain for access to the river.

30.40(22m) (22m) "Waterproof container" means a can, bucket, bag, box or other similar receptacle made of a material that retains its usefulness when exposed to water.

30.40(23) (23) Notwithstanding s. 30.01 (8), "wharf" means a structure in the river extending along the shore and generally connected with the uplands throughout its length.

30.40(23m) (23m) "Woody vegetation" includes trees that are not timber.

30.40(24) (24) "Working day" has the meaning given in s. 227.01 (14).

30.40 History History: 1989 a. 31; 1991 a. 76; 1993 a. 112; 1995 a. 211, 227; 1997 a. 35; 2005 a. 441; 2007 a. 11.



30.41 Creation.

30.41  Creation.

30.41(1)(1) There is created a Lower Wisconsin State Riverway consisting of land as designated by the natural resources board.

30.41(2) (2) The department shall publish as an appendix to ch. NR 45, Wis. adm. code, a map and a description of the riverway.

30.41 History History: 1989 a. 31.



30.42 Departmental duties, powers, prohibitions.

30.42  Departmental duties, powers, prohibitions.

30.42(1)(1) The department shall:

30.42(1)(a) (a) Manage the land in the riverway under its ownership, supervision, management or control in conformity with ss. 30.40 to 30.49.

30.42(1)(b) (b) Promote to the recreational users of the riverway an appreciation of the physical characteristics of the riverway and an appreciation of the local history, traditions and culture of the river valley.

30.42(1)(c) (c) Consult with the board and with municipalities located at least in part in or adjacent to the riverway on issues concerning the riverway.

30.42(1)(d) (d)

30.42(1)(d)1.1. Promulgate rules that are applicable only to land in the riverway to regulate the cutting and harvesting of timber so that the effect of cutting or harvesting of timber on the scenic beauty and the natural value of the riverway is minimized. For land that is in the river edge zone or the bluff zone, the rules promulgated under this paragraph shall require that the cutting and harvesting of timber be solely by selection cutting and that the minimum basal area for the residual stand of timber be 60 square feet per acre. The rules promulgated under this paragraph do not apply to any cutting or harvesting of timber subject to regulation under s. 30.43 (3).

30.42(1)(d)2. 2. For purposes of subd. 1., the department shall, by rule, define "basal area" and "selection cutting".

30.42(1)(e) (e) For each county named in s. 15.445 (3) (b), assign a department employee whose office is in the county to serve as a liaison representative on issues concerning the riverway.

30.42(1)(f) (f) Encourage an owner of land who on August 9, 1989, is subject to a contract under subch. I of ch. 77 or an order designating managed forest land under subch. VI of ch. 77 to voluntarily modify the contract or amend the order to require compliance with the rules regulating timber cutting and harvesting promulgated under par. (d).

30.42(2) (2) The department may:

30.42(2)(a) (a) Acquire land in the riverway under s. 23.09 (2) (d) including easements and rights in land under s. 23.09 (10).

30.42(2)(b) (b) Enter into agreements with other agencies or persons to provide continuing and necessary maintenance, management, protection, husbandry and support for the land in the riverway under the ownership, supervision, management or control of the department.

30.42(3) (3) Notwithstanding s. 227.11, the department may not promulgate rules interpreting or establishing procedures for ss. 30.44 to 30.46 except for the promulgation of rules under sub. (1) (d).

30.42 History History: 1989 a. 31; 1991 a. 76; 1995 a. 27, 211.



30.43 Board duties.

30.43  Board duties. The board shall:

30.43(1) (1) Review applications for permits under s. 30.44 (1) to (5) and issue permits for activities that comply with their applicable performance standards.

30.43(3) (3) Promulgate rules establishing procedures for the cutting or harvesting of timber or the cutting of woody vegetation in order to restore or maintain prairies or other native plant communities, to enhance wildlife habitat or to maintain confirmed archaeological sites. The rules shall require the person proposing the cutting or harvesting to prepare a management plan and obtain approval of the management plan from the department.

30.43 History History: 1989 a. 31; 1991 a. 76; 1995 a. 211.



30.435 Board powers.

30.435  Board powers. The board may:

30.435(1) (1) Grant waivers under s. 30.44 (8) (c) and (f) and impose conditions under s. 30.44 (7).

30.435(2) (2) Issue general permits under s. 30.44 (1) (f).

30.435(2m) (2m) Promulgate rules and otherwise act under s. 30.443.

30.435(3) (3) Enter into contracts to carry out its duties and powers under ss. 30.40 to 30.49.

30.435(4) (4) Employ staff outside the classified service in accordance with s. 16.505.

30.435(5) (5) Inform or advise a municipality that has land located outside the riverway as to the impact the development of the land may have on the riverway.

30.435(6) (6) Advise or make a recommendation to a city or village that has land adjacent to the riverway to encourage the city or village to adopt ordinances or other rules or regulations that preserve the scenic value of that land.

30.435(7) (7) Report to the legislature on the effectiveness of ss. 30.44 to 30.49.

30.435(8) (8) Advise the department on any conflict between the recreational use in the riverway and ss. 30.44 (1) to (5), 30.445 and 30.45 to 30.48.

30.435(9) (9) Delegate to its staff the power to:

30.435(9)(a) (a) Issue, grant waivers to and impose conditions on permits, other than general permits.

30.435(9)(b) (b) Enter into contracts.

30.435 History History: 1989 a. 31; 1991 a. 76; 1995 a. 211.



30.44 Permits and waivers; board procedures.

30.44  Permits and waivers; board procedures.

30.44(1)(1)  Structures; mobile homes.

30.44(1)(a)(a) For purposes of this subsection, notwithstanding s. 30.40 (18), "structure" excludes boat shelters, boathouses, bridges, dams, fishing rafts, fixed houseboats, piers, public access sites, stairways, swimming rafts, high-voltage transmission lines, utility facilities, walkways, wharves and any other structures that the board excludes by rule if the structures excluded by rule are of a minimal size or are of a type that is not visible from the river.

30.44(1)(b) (b) A person shall apply for and receive a permit before starting any of the following activities on land in the riverway:

30.44(1)(b)1. 1. Construction of a structure, including clearing or grading the land for the structure.

30.44(1)(b)2. 2. Placement or replacement of a mobile home.

30.44(1)(b)3. 3. Modification of a structure or a mobile home.

30.44(1)(b)4. 4. Repair of a damaged structure or reconstruction of a destroyed structure unless exempt under par. (g).

30.44(1)(b)5. 5. Repair of a mobile home unless exempt under par. (g).

30.44(1)(c) (c) A person may not be issued a permit for an activity in par. (b) on land that is visible from the river and that is in the riverway unless all of the following performance standards are met:

30.44(1)(c)1. 1. Sufficient vegetation exists on the land to allow the structure or mobile home to be visually inconspicuous.

30.44(1)(c)2. 2. The structure or mobile home shall not be higher than the surrounding vegetation during the time when the leaves are on the deciduous trees.

30.44(1)(c)3. 3. Visual impact shall be minimized by the use of exterior colors that harmonize with the natural surroundings during the time when the leaves are on the deciduous trees and by the limited use of glass or other reflective materials, except that a structure that is for agricultural use may be painted in a traditional manner in red or white.

30.44(1)(c)4. 4. The natural slope of the land shall be 20% or less.

30.44(1)(c)4m. 4m. The person being issued the permit will comply with any applicable standards that the board imposes under s. 30.443 (2).

30.44(1)(d) (d) A person may not be issued a permit for an activity in par. (b) on land that is not visible from the river and that is in the riverway unless the performance standard in par. (e) is met.

30.44(1)(e) (e) The height of the structure or mobile home shall not result in its being visible from the river.

30.44(1)(f) (f) For land in the riverway that is not visible from the river, the board may issue a general permit for an activity in par. (b) that is applicable to a designated area of the riverway instead of requiring applications for individual permits for the activity under par. (b). A person engaging in an activity in par. (b) in an area for which a general permit has been issued for the activity shall comply with the performance standard in par. (e).

30.44(1)(g) (g) Paragraphs (b) to (f) do not apply to the repair of a damaged structure or mobile home or to the reconstruction of a destroyed structure if all of the following apply:

30.44(1)(g)1. 1. No municipal ordinance or other municipal regulation prohibits the repair or reconstruction.

30.44(1)(g)2. 2. The repaired mobile home or the repaired or reconstructed structure will not be larger in size or more visible from the river than it was immediately before it was damaged or destroyed.

30.44(2) (2) Walkways; stairways.

30.44(2)(a)(a) A person shall apply for and receive a permit before starting any of the following activities on land in the riverway:

30.44(2)(a)1. 1. Construction of a stairway or walkway.

30.44(2)(a)2. 2. Modification of a stairway or walkway.

30.44(2)(a)3. 3. Repair of a damaged stairway or walkway or reconstruction of a destroyed stairway or walkway unless exempt under par. (c).

30.44(2)(b) (b) A person may not be issued a permit for an activity in par. (a) unless the following performance standards are met:

30.44(2)(b)1. 1. The walkway or stairway shall be visually inconspicuous.

30.44(2)(b)2. 2. The walkway or stairway shall have sufficient safeguards to minimize erosion.

30.44(2)(b)3. 3. The walkway or stairway shall be for pedestrians only.

30.44(2)(c) (c) Paragraphs (a) and (b) do not apply to the repair of a damaged stairway or walkway or to the reconstruction of a destroyed stairway or walkway if all of the following apply:

30.44(2)(c)1. 1. No municipal ordinance or other municipal regulation prohibits the repair or reconstruction.

30.44(2)(c)2. 2. The repaired or reconstructed stairway or walkway will not be larger in size or more visible from the river than it was immediately before it was damaged or destroyed.

30.44(2)(c)4. 4. The repaired or reconstructed stairway or walkway shall be for pedestrians only.

30.44(3) (3) Forestry.

30.44(3)(a)(a) A person shall apply for and receive a permit before cutting or harvesting timber on land in the riverway.

30.44(3)(b) (b) A person may not be issued a permit for an activity in par. (a) unless the performance standard in par. (bn) is met.

30.44(3)(bn) (bn) The cutting and harvesting of timber shall comply with the rules regulating timber cutting and harvesting promulgated by the department under s. 30.42 (1) (d) or by the board under s. 30.43 (3).

30.44(3)(c) (c) This subsection does not apply to the following:

30.44(3)(c)1. 1. Timber subject to a contract under subch. I of ch. 77 that is in effect on October 31, 1989, except as provided in s. 77.17.

30.44(3)(c)2. 2. Timber subject to an order designating managed forest land under subch. VI of ch. 77 that is in effect on October 31, 1989, except as provided in s. 77.82 (11m).

30.44(3)(c)2m. 2m. The cutting of timber that is necessary for maintenance of an easement or a right-of-way for a highway, a railroad, a high-voltage transmission line or a utility facility.

30.44(3)(c)2n. 2n. The cutting of timber that is necessary for the construction, reconstruction, modification, repair or maintenance of a recreational trail.

30.44(3)(c)2p. 2p. The cutting of timber that is necessary for maintenance of the right-of-way for a private drive or a private road if the width of the area subject to cutting does not exceed the minimum width necessary for safe travel, but not to exceed 20 feet for a private drive or 30 feet for a private road.

30.44(3)(c)2r. 2r. Diseased timber if a forester has issued a written determination that the timber is subject to an actual, potential or incipient infestation or infection by an insect or disease that is harmful to the timber.

30.44(3)(c)3. 3. Timber damaged by natural causes.

30.44(3)(c)4. 4. Timber cut on land that is more than 75 feet beyond the high-water mark of the river and that is owned or occupied by a person if the cut timber is used as firewood, fence posts or Christmas trees for agricultural or household use and if the cut timber is not sold or bartered to another person.

30.44(3)(c)5. 5. Timber cut pursuant to a written contract between private parties that is entered into before October 31, 1989, if a copy of the contract has been filed with the board before the next cutting that occurs after December 6, 1991, together with an affidavit on a form supplied by the board. The affidavit shall state that the contract was entered before October 31, 1989, and shall inform the person filing the contract and affidavit of the penalty for false swearing under s. 946.32.

30.44(3e) (3e) Nonmetallic mining.

30.44(3e)(a)(a) A person shall apply for and receive a permit before beginning or expanding nonmetallic mining on land in the riverway that is not visible from the river when the leaves are on the deciduous trees.

30.44(3e)(b) (b) A person may not be issued a permit for an activity in par. (a) unless the following performance standards are met:

30.44(3e)(b)1. 1. Any structure and any stockpiled minerals or soil associated with the nonmetallic mining activity may not be visible from the river when the leaves are on the deciduous trees.

30.44(3e)(b)2. 2. The excavation for the nonmetallic mining activity may not be visible from the river when the leaves are on the deciduous trees.

30.44(3m) (3m) Utility facilities; high-voltage transmission lines.

30.44(3m)(a)(a) A person shall apply to and receive a permit from the board before constructing, modifying or relocating a utility facility or high-voltage transmission line that is in the riverway.

30.44(3m)(b) (b) A person may not be issued a permit for an activity in par. (a) unless the performance standard in par. (c) is met and, for a high-voltage transmission line, the board finds that the activity will not impair, to the extent practicable, the scenic beauty or natural value of the riverway.

30.44(3m)(c) (c) All reasonable efforts, as determined by the board, shall be taken to minimize the visual impact of the utility facility.

30.44(3m)(d) (d) The use of an aboveground utility facility shall not be a basis for the board to determine that all reasonable efforts will not be taken to minimize the visual impact. The board may not require a high-voltage transmission line to be placed underground in order to make the finding specified in par. (b).

30.44(4) (4) Public access sites.

30.44(4)(a)(a) A person shall apply for and receive a permit before starting any of the following activities on land in the riverway:

30.44(4)(a)1. 1. Construction or modification of a public access site.

30.44(4)(a)2. 2. Repair of a damaged public access site or reconstruction of a destroyed public access site unless exempt under par. (d).

30.44(4)(b) (b) A person may not be issued a permit for an activity in par. (a) unless the performance standard in par. (c) is met.

30.44(4)(c) (c) All reasonable efforts, as determined by the board, shall be taken to minimize the visual impact of the public access site, including the use of exterior colors that harmonize with the surroundings and the limited use of glass or other reflective materials.

30.44(4)(d) (d) Paragraphs (a) to (c) do not apply to the repair of a damaged public access site or to the reconstruction of a destroyed public access site if all of the following apply:

30.44(4)(d)1. 1. No municipal ordinance or other municipal regulation prohibits the repair or reconstruction.

30.44(4)(d)2. 2. The repaired or reconstructed public access site will not be larger in size or more visible from the river than it was immediately before it was damaged or destroyed.

30.44(5) (5) Bridges.

30.44(5)(a)(a) A person shall apply for and receive a permit before starting any of the following activities on land in the riverway:

30.44(5)(a)1. 1. Construction, modification or reconstruction of a bridge.

30.44(5)(a)2. 2. Repair of a bridge unless exempt under par. (d).

30.44(5)(b) (b) A person may not be issued a permit for an activity in par. (a) unless the performance standard in par. (c) is met.

30.44(5)(c) (c) Visual impact shall be minimized by the use of exterior colors that harmonize with the surroundings and by the limited use of glass or other reflective materials.

30.44(5)(d) (d) Paragraphs (a) and (b) do not apply to the repair of a bridge in the riverway if all of the following are applicable:

30.44(5)(d)1. 1. No municipal ordinance or other municipal regulation prohibits the repair.

30.44(5)(d)2. 2. The repaired bridge will not be larger in size or more visible from the river than it was immediately before it was damaged.

30.44(7) (7) Conditions on permits. The board may impose on a permit a condition that is necessary to assure compliance with the performance standards in subs. (1) to (5) or to assure that the activity is completed within a reasonable time.

30.44(8) (8) Board procedure.

30.44(8)(a)(a) Except as provided under sub. (1) (f), a person shall apply for and be issued by the board a permit for an activity in subs. (1) to (5) for land in the riverway.

30.44(8)(b) (b) The board may not issue a permit under par. (a) if the performance standards for the activity are not met.

30.44(8)(c) (c) The board may grant a waiver of a performance standard for an activity in sub. (1) (b) and issue a permit under par. (a) or may grant a waiver authorizing an activity prohibited under s. 30.45 (3) or (3m) for land in the riverway if one of the following applies:

30.44(8)(c)1. 1. A municipality requests the waiver that is necessary for municipal purposes.

30.44(8)(c)2. 2. An individual requests the waiver, enforcement of the performance standard or prohibition will cause unnecessary hardship to the individual and the visual impact of the activity will be minimized to the greatest degree possible.

30.44(8)(d) (d) For purposes of par. (c) 2., unnecessary hardship must be:

30.44(8)(d)1. 1. Compelling personal needs of the individual that are not self-imposed or self-created and that are not solely based on the financial hardship of the individual; or

30.44(8)(d)2. 2. Natural causes beyond the control of the individual.

30.44(8)(e) (e) The board may not grant a waiver under par. (c) 2. for unnecessary hardship due to natural causes beyond the control of the individual if the reason for granting the waiver is based solely on the financial hardship of the individual.

30.44(8)(f) (f)

30.44(8)(f)1.1. The board may grant a waiver to modify a limitation for a wharf in the riverway, as specified under s. 30.45 (9) (a), if an individual requests the waiver, if enforcement of the limitation will cause unnecessary hardship to the individual and if the visual impact of the wharf will be minimized to the greatest degree possible.

30.44(8)(f)2. 2. For purposes of subd. 1., unnecessary hardship must be compelling personal needs of the individual that are not self-imposed or self-created and that are not solely based on the financial hardship of the individual.

30.44(10) (10) Revocation of permit.

30.44(10)(a)(a) The board shall revoke a permit issued under sub. (8) or s. 30.44 (9), 1993 stats., if a person fails to comply with the performance standards for the permit that are not waived under sub. (8) (c) or s. 30.44 (9) (c), 1993 stats.

30.44(10)(b) (b) The board shall revoke a general permit issued under sub. (1) (f) if it finds the performance standard under sub. (1) (e) is not being met in the designated area.

30.44 History History: 1989 a. 31; 1991 a. 76, 189; 1995 a. 201, 211; 1997 a. 35, 204.



30.443 Erosion prevention and control.

30.443  Erosion prevention and control.

30.443(1) (1) For activities under s. 30.44 (1) (b), the board may do any of the following:

30.443(1)(a) (a) Promulgate rules establishing standards for erosion prevention or control at sites in the riverway that are not subject to the standards established under s. 101.1206 (1), 101.653 (2), or 281.33 (3) (a) and that have a natural slope of 20% or less.

30.443(1)(b) (b) Promulgate rules establishing standards for erosion prevention or control that are in addition to standards established under ss. 101.1206 (1) and 101.653 (2) for sites in the riverway that are subject to those standards and that have a natural slope of 12% or more but 20% or less.

30.443(2) (2) The board may impose any of the applicable standards established under sub. (1) (a) or (b) or ss. 101.1206 (1) or 101.653 (2) as a condition for receiving a permit under s. 30.44 (1), and the board may promulgate rules to enforce these standards in the riverway.

30.443 History History: 1995 a. 211; 2009 a. 28; 2011 a. 32; 2013 a. 20.



30.445 Piers.

30.445  Piers.

30.445(1)(1) No person may construct, relocate or modify a pier or reconstruct a destroyed pier in the riverway.

30.445(2) (2) No person may have or maintain a pier in the riverway after November 30, 1990, unless the board has issued a permit for the pier under sub. (3) and the board has not revoked the permit under sub. (6).

30.445(3) (3) Any person who owns a pier in the riverway that was in existence on October 31, 1989, may, before September 1, 1990, apply for a permit from the board to have and maintain the pier. Upon application the board shall issue the permit.

30.445(3m) (3m)

30.445(3m)(a)(a) Notwithstanding subs. (2), (3) and (7), the board shall issue a permit to have and maintain a pier in the riverway to an owner of a pier in the riverway that was in existence on October 31, 1989, if the person applies for the permit before September 1, 1992, and if at least a two-thirds majority of the board votes to approve the issuance of the permit.

30.445(3m)(b) (b) If an owner fails to apply for a permit under par. (a) before September 1, 1992, or to remove the pier before that date, or if the board fails to approve the permit, the owner shall remove the pier before July 1, 1993.

30.445(4) (4) A permit issued under sub. (3) or (3m) authorizes the person to whom the permit is issued to have and maintain the pier in the riverway on the condition that it be maintained in at least as good condition as it was in on the date of the application for the permit.

30.445(5) (5) A permit issued under sub. (3) or (3m) authorizes repairs to the pier unless any of the following applies:

30.445(5)(a) (a) A municipal ordinance or other municipal regulation prohibits the repair.

30.445(5)(b) (b) The repaired pier will be larger in size or more visible from the river than it was immediately before the damage.

30.445(6) (6) The board shall revoke any permit issued under sub. (3) or (3m) if the owner of the pier does not comply with sub. (4) or (5).

30.445(7) (7) If a person who owns a pier in the riverway that was in existence on October 31, 1989, does not apply for a permit from the board or has not removed the pier before September 1, 1990, the person shall remove the pier by November 30, 1990.

30.445(8) (8) If a permit issued under sub. (3) or (3m) has been revoked, the owner of the pier shall remove the pier within 15 days after the revocation, or if the board grants additional time for the removal, within that time.

30.445(9) (9) Subsections (1) to (8) do not apply to a pier that is not located in the river and that is constructed after December 6, 1991.

30.445 History History: 1989 a. 31; 1991 a. 76, 189, 315.



30.45 Prohibited and restricted activities in the riverway.

30.45  Prohibited and restricted activities in the riverway. In the riverway:

30.45(1) (1) No person may start or engage in an activity under s. 30.44 (1) to (5) or 30.445 without having any permit that is required under s. 30.44 or 30.445.

30.45(1g) (1g) No person may cut or harvest timber unless par. (c) applies and either par. (a) or (b) applies:

30.45(1g)(a) (a) The person has a permit under s. 30.44 (3).

30.45(1g)(b) (b) The cutting or harvesting of the timber is exempt under s. 30.44 (3) (c).

30.45(1g)(c) (c) The cutting or harvesting complies with any rule promulgated under s. 30.42 (1) (d) which the person must comply with under s. 77.17 or 77.82 (11m).

30.45(1r) (1r) No person may construct, modify or relocate a high-voltage transmission line unless it has been approved under s. 30.44 (3m) or 196.491 (3) (d) 3m.

30.45(2) (2) No person may violate a condition imposed under s. 30.44 (7) or under s. 30.44 (11) (d), 1993 stats.

30.45(3) (3) No person may cut woody vegetation below the ordinary high-water mark or within 75 feet beyond the ordinary high-water mark of the river except for the amount necessary for:

30.45(3)(a) (a) One strip 15 feet or less in width for each separately owned parcel of land on the river that is necessary for gaining access to the river.

30.45(3)(ag) (ag) An activity for which a permit has been issued under s. 30.44 or 30.445 and has not been revoked under s. 30.44 (10) or 30.445 (6).

30.45(3)(ar) (ar) An activity that s. 30.44 or 30.445 exempts from a permit.

30.45(3)(b) (b) Maintenance of an easement or right-of-way for a utility facility.

30.45(3)(bn) (bn) Construction, reconstruction, modification, relocation, repair or maintenance of a high-voltage transmission line.

30.45(3)(cg) (cg) Construction, modification, reconstruction or repair of a wharf as allowed under sub. (9).

30.45(3)(cr) (cr) Maintenance of a structure by a person who complies with any provision of ss. 30.44 to 30.46 and subs. (1), (2) and (4) to (13) that applies to the structure.

30.45(3)(d) (d) Maintenance of a right-of-way for a highway, private road, private drive or a railroad.

30.45(3)(de) (de) Construction, reconstruction, modification or repair of a highway or a railroad.

30.45(3)(df) (df) Construction, reconstruction, modification or repair of a private drive or private road if the width of the area subject to cutting does not exceed the minimum width necessary for safe travel, not to exceed 20 feet for a private drive or 30 feet for a private road.

30.45(3)(dg) (dg) Construction, reconstruction, modification, repair or maintenance of a recreational trail.

30.45(3)(dh) (dh) Modification, repair or reconstruction of a dam.

30.45(3)(dp) (dp) Removal of diseased woody vegetation if a forester has issued a written determination that the woody vegetation is subject to an actual, potential or incipient infestation or infection by an insect or disease that is harmful to the woody vegetation.

30.45(3)(dt) (dt) Cutting or harvesting timber if the cutting or harvesting complies with any rule promulgated under s. 30.42 (1) (d) which the landowner must comply with under s. 77.17 or 77.82 (11m).

30.45(3)(e) (e) Removal of woody vegetation damaged by natural causes.

30.45(3)(f) (f) Removal of woody vegetation that poses an imminent hazard to life or property.

30.45(3)(g) (g) Cutting woody vegetation if the cutting complies with the rules promulgated under s. 30.43 (3).

30.45(3m) (3m) No person may cut woody vegetation on land that is more than 75 feet beyond the ordinary high-water mark of the river except:

30.45(3m)(a) (a) As specified in sub. (3) (a) to (g).

30.45(3m)(b) (b) For woody vegetation cut on land owned or occupied by a person if the cut woody vegetation is used as firewood, fence posts or Christmas trees for agricultural or household use and if the cut woody vegetation is not sold or bartered to another person.

30.45(3p) (3p) The restrictions against the cutting of woody vegetation under subs. (3) and (3m) do not apply to the cutting of woody vegetation that complies with sound horticultural or arboricultural practices, that does not involve the severing of the woody vegetation from the ground and that does not increase the visibility of any structure from the river.

30.45(4) (4) No person may store or dispose of junk as defined in s. 84.31 (2) (e).

30.45(4m) (4m) Except as provided in sub. (4p), no person may store or dispose of solid waste unless the solid waste is:

30.45(4m)(a) (a) Nonhazardous sludges from a treatment work, as defined under s. 283.01 (18), that is spread as a soil conditioner or a nutrient on land that is in agricultural use; or

30.45(4m)(b) (b) Unmanipulated animal or vegetable manure, as defined in s. 94.64 (1) (t), that is spread as a soil conditioner or a nutrient on land that is in agricultural use.

30.45(4p) (4p) No person may dispose of the debris resulting from the demolition of a building or a building foundation unless the disposal is on the same parcel on which the demolition site is located, the debris is of a type that is not required under s. 289.43 (8) (b) 1. to be disposed of in a licensed solid waste disposal facility and the debris is buried.

30.45(5) (5) No person may begin a mining activity or expand a mining activity, except as provided in sub. (5m) or s. 30.44 (3e).

30.45(5m) (5m) No person may begin or expand a nonmetallic mining activity on land that is visible from the river when the leaves are on the deciduous trees.

30.45(6) (6) No person may construct, reconstruct or alter a highway or private road unless the highway or private road and any embankments, grading, rock cuts or associated structures are visually inconspicuous and are constructed with sufficient safeguards to prevent erosion.

30.45(6m) (6m) No person may construct, reconstruct or alter a recreational trail unless the recreational trail and any embankments, grading and associated structures are visually inconspicuous and are constructed with sufficient safeguards to prevent erosion.

30.45(7) (7) No person may erect a sign that is visible from the river other than:

30.45(7)(a) (a) A sign erected by the department that is necessary for public use of the riverway.

30.45(7)(b) (b) A sign erected by the state or municipality in charge of a highway.

30.45(7)(c) (c) A sign that does not exceed 12 inches high by 12 inches long prohibiting or authorizing entry onto land.

30.45(9) (9) No person may:

30.45(9)(a) (a) Construct or modify a wharf or reconstruct a destroyed wharf unless it will be 20 feet or less in length and 3 feet or less in width and it will not have a railing or other structure extending above its deck.

30.45(9)(b) (b) Repair a damaged wharf unless all of the following apply:

30.45(9)(b)1. 1. No municipal ordinance or other municipal regulation prohibits the repair.

30.45(9)(b)2. 2. The repaired wharf will not be larger in size or more visible from the river than it was immediately before it was damaged.

30.45(10) (10) No person may:

30.45(10)(a) (a) Construct, relocate, replace or reconstruct a boat shelter.

30.45(10)(b) (b) Have or maintain a boat shelter after November 15, 1990.

30.45(13) (13) No person may have or maintain a stairway or walkway unless sufficient safeguards are taken to minimize erosion.

30.45 History History: 1989 a. 31; 1991 a. 76, 315; 1995 a. 211, 227, 451; 1997 a. 204.



30.452 Prohibited activities in the river.

30.452  Prohibited activities in the river. In the river, no person may:

30.452(1) (1) Construct, relocate, replace or reconstruct a swimming raft.

30.452(2) (2) Have or maintain a swimming raft after November 15, 1990.

30.452 History History: 1991 a. 76, s. 42; Stats. 1991 s. 30.452.



30.455 Department of transportation activities.

30.455  Department of transportation activities.

30.455(1)(1) Construction, reconstruction, design, maintenance, modification or repair activities, or nonmetallic mining activities in the riverway, that are carried out under the direction and supervision of the department of transportation are not subject to ss. 30.44 to 30.45. At the earliest practical time before the commencement of these activities, the department of transportation shall notify and consult with the department and the board on the location, nature and extent of the proposed work.

30.455(2) (2)

30.455(2)(a)(a) The exemption under sub. (1) does not apply unless the standard in par. (b) is met.

30.455(2)(b) (b) To the extent it is economically and technically feasible, the department of transportation shall minimize the visual impact of the activity and any resulting highway or structure.

30.455(2)(c) (c) The department of transportation, in consultation with the department, shall adopt standards to implement par. (b).

30.455(3) (3) If the department determines that there is reasonable cause to believe that an activity being carried out under this section or a resulting highway or structure is not in compliance with the standard in sub. (2) (b), it shall notify the department of transportation. If the secretary and the secretary of transportation are unable to agree upon the methods or time schedules to be used to correct the alleged noncompliance, the secretary, notwithstanding the exemption provided in this section, may proceed with enforcement actions as the secretary considers appropriate.

30.455(4) (4) Except as may be required under s. 1.11, no public notice or hearing is required in connection with any interdepartmental consultation and cooperation under this section.

30.455 History History: 1989 a. 31; 1991 a. 76, 189; 1995 a. 211.



30.46 Agricultural use.

30.46  Agricultural use.

30.46(1)(1) A person may develop or use land in the riverway for agricultural use that is not in agricultural use on October 31, 1989, if:

30.46(1)(a) (a) The development and use comply with the rules for the soil and water resource management program promulgated by the department of agriculture, trade and consumer protection under s. 92.14; and

30.46(1)(b) (b) The person otherwise complies with this subchapter in developing or using the land for agricultural use.

30.46(2) (2) Notwithstanding sub. (1) (b), a person is not required to comply with rules for the soil and water resource management program promulgated under s. 92.14 by the department of agriculture, trade and consumer protection for land in the riverway and that is in agricultural use on October 31, 1989.

30.46(3) (3) Notwithstanding sub. (1) (b), s. 30.44 (1) does not apply to the construction, modification, repair or reconstruction of a structure that is used exclusively for agricultural use on land in the riverway if the land is in agricultural use on October 31, 1989.

30.46 History History: 1989 a. 31; 1991 a. 189.



30.47 Restrictions on recreational use.

30.47  Restrictions on recreational use.

30.47(1) (1) No natural person may operate a boat on public waters in the riverway without having an adequately sized waterproof container in the boat in which to place refuse.

30.47(2) (2) No person may leave refuse on land in the riverway owned, managed, supervised or controlled by the department or on public waters in the riverway.

30.47(3) (3)

30.47(3)(a)(a) Except as provided in par. (b), no person may have a glass container on land in the riverway owned, managed, supervised or controlled by the department or on islands or public waters in the riverway.

30.47(3)(b) (b)

30.47(3)(b)1.1. Paragraph (a) does not apply to a natural person or his or her guest having a glass container on land in the riverway that the natural person owns or occupies as a tenant.

30.47(3)(b)2. 2. Paragraph (a) does not apply to a natural person having a glass container on land in the riverway that is also in a state park.

30.47 History History: 1989 a. 31; 1993 a. 73.



30.48 Applicability.

30.48  Applicability.

30.48(1)(1)  Sections 30.44 to 30.47 are in addition to and are not superseded by any law, rule, ordinance or other regulation governing an activity that occurs in the riverway.

30.48(2) (2) Sections 30.44 to 30.47 do not apply to land that is located in a city or village on October 31, 1989, or to land located within 0.5 mile of the corporate limits of a city or village on October 31, 1989, that is annexed to the city or village after October 31, 1989.

30.48 History History: 1989 a. 31; 1991 a. 189.



30.49 Enforcement.

30.49  Enforcement.

30.49(1)(1)  Forfeitures.

30.49(1)(a)(a) Any person who knowingly violates ss. 30.44 to 30.455 or 30.46 (1) shall forfeit not more than $1,000 for each violation.

30.49(1)(b) (b) Each day that a violation under par. (a) continues is a separate violation.

30.49(1)(c) (c) Any person who violates ss. 30.44 to 30.455 or 30.46 (1) shall forfeit not more than $1,000 for each violation.

30.49(1)(d) (d) Any person who intentionally violates s. 30.47 shall forfeit not more than $500.

30.49(1)(e) (e) Paragraph (b) does not apply to a violation under par. (c) or (d).

30.49(1)(f) (f)

30.49(1)(f)1.1. For violations under par. (c), if the alleged violator has not previously received a warning notice for a violation of the same statutory provision, the law enforcement officer or warden shall issue the violator a warning notice and may not issue a citation.

30.49(1)(f)2. 2. The warning notice under subd. 1. shall inform the alleged violator of the action the alleged violator is required to take to be in compliance with the applicable statutory provision. If the warning notice requires the alleged violator to remedy the effects of the violation, the alleged violator has 30 days to do so unless subd. 3. applies.

30.49(1)(f)3. 3. The alleged violator may request in writing from the board an extension of time to remedy the effects of the violation. The board for good cause may grant an extension of time.

30.49(1)(f)4. 4. If the alleged violator fails to comply with the warning notice, the law enforcement officer or warden may issue a citation. If the alleged violator complies with the warning notice, the law enforcement officer or warden may not issue a citation.

30.49(1)(f)5. 5. The department shall record the issuances of warning notices for purposes of this paragraph.

30.49(2) (2) Civil remedies.

30.49(2)(a)(a) The state, board or a municipality may file a civil action to enforce ss. 30.44 to 30.46.

30.49(2)(b) (b) If the plaintiff prevails in a civil action under par. (a), the court may grant:

30.49(2)(b)1. 1. Injunctive relief under ch. 813.

30.49(2)(b)2. 2. A declaratory judgment under s. 806.04.

30.49(2)(b)3. 3. A decree for specific performance for which the court may supervise compliance.

30.49(3) (3) Other rights, remedies. This section does not limit any other right or remedy provided by law.

30.49 History History: 1989 a. 31.



30.50 Definitions.

30.50  Definitions. In ss. 30.50 to 30.80:

30.50(1e) (1e) "Alcohol beverage" has the meaning specified under s. 125.02 (1).

30.50(1g) (1g) "Alcohol concentration" has the meaning given in s. 340.01 (1v).

30.50(1j) (1j) "Application" includes the form designated by the department and any supporting document or other information that is submitted to the department.

30.50(1m) (1m) "Approved public treatment facility" has the meaning specified under s. 51.45 (2) (c).

30.50(1s) (1s) "Associated equipment" means any system, part or component of a boat as originally manufactured or any similar system, part or component manufactured or sold for replacement, repair or improvement of the system, part or component; any accessory or equipment for, or appurtenance to, a boat and any marine safety article, accessory or equipment intended for or used by a person on board a boat except radio equipment.

30.50(2) (2) "Boat" or "vessel" means every description of watercraft used or capable of being used as a means of transportation on water, except a seaplane on the water and a fishing raft.

30.50(3) (3) "Certificate of number" means the certificate of number certificate, certificate of number card, certification decal, and identification number issued by the department under the federally approved numbering system unless the context clearly indicates otherwise.

30.50(3b) (3b) "Certification or registration documentation" means a certificate of number certificate, certificate of number card, certification decal, registration certificate, registration card, or registration decal.

30.50(3d) (3d) "Commercial motorboat" means a motorboat while it is being operated to transport property or passengers for hire or while it is being used by its operator or owner to earn a livelihood or to gain a profit or both.

30.50(3g) (3g) "Controlled substance" has the meaning specified under s. 961.01 (4).

30.50(3h) (3h) "Controlled substance analog" has the meaning given in s. 961.01 (4m).

30.50(3r) (3r) "Drug" has the meaning specified under s. 450.01 (10).

30.50(4) (4) "Employ" means to make use of for any purpose other than maintenance.

30.50(4b) (4b) "Great bodily harm" has the meaning given in s. 939.22 (14).

30.50(4c) (4c) "Hazardous inhalant" means a substance that is ingested, inhaled, or otherwise introduced into the human body in a manner that does not comply with any cautionary labeling that is required for the substance under s. 100.37 or under federal law, or in a manner that is not intended by the manufacturer of the substance, and that is intended to induce intoxication or elation, to stupefy the central nervous system, or to change the human audio, visual, or mental processes.

30.50(4e) (4e) "Intoxicant" means any alcohol beverage, hazardous inhalant, controlled substance, controlled substance analog or other drug, or any combination thereof.

30.50(4m) (4m) "Intoxicated boating law" means s. 30.681 (1) or a local ordinance in conformity with that subsection, s. 30.681 (2) or, if the operation of a motorboat is involved, s. 940.09 or 940.25.

30.50(4q) (4q) "Lake sanitary district" means a town sanitary district that has within its boundaries at least 60% of the footage of shoreline of a public inland lake, as defined in s. 60.782 (1), for which a public inland lake protection and rehabilitation district is not in effect.

30.50(4s) (4s) "Law enforcement officer" has the meaning specified under s. 165.85 (2) (c) and includes a person appointed as a conservation warden by the department under s. 23.10 (1).

30.50(5) (5) "Manufacturer" means any person engaged in the manufacture, construction or assembly of boats or associated equipment; the manufacture or construction of components for boats and associated equipment to be sold for subsequent assembly and the importation into this state for sale of boats, associated equipment or components for boats.

30.50(6) (6) "Motorboat" means any boat equipped with propulsion machinery, whether or not the machinery is the principal source of propulsion.

30.50(7) (7) "Nonmotorized boat" means a boat which is not a motorboat but which is designed and constructed to be used as a boat for transportation of a person or persons on water. This term includes, but is not limited to, any canoe, sailboat, inflatable boat or similar device, row boat, raft and dinghy which is not a motorboat.

30.50(8) (8) "Operate" or "use" when used with reference to a motorboat, boat or vessel means to navigate or otherwise employ.

30.50(8g) (8g) "Operation of a motorboat" means controlling the speed or direction of a motorboat, except a sailboat operating under sail alone.

30.50(8r) (8r) "Operator" means a person who is engaged in the operation of a motorboat, who is responsible for the operation of a motorboat or who is supervising the operation of a motorboat.

30.50(9) (9) "Owner" means the person who has lawful possession of a boat by virtue of legal title or equitable interest therein which entitles the person to lawful possession.

30.50(9b) (9b) "Patrol boat" means a boat authorized by this state or by a local governmental unit for the purpose of law enforcement, search and rescue, fire fighting, emergency response, or water safety operations, including a water safety patrol unit.

30.50(9d) (9d) "Personal watercraft" means a motorboat that uses an inboard motor powering a water jet pump or a caged propeller as its primary source of motive power and that is designed to be operated by a person standing on, kneeling on or sitting astride the watercraft.

30.50(9g) (9g) "Purpose of authorized analysis" means for the purpose of determining or obtaining evidence of the presence, quantity or concentration of alcohol or other intoxicant in a person's blood, breath or urine.

30.50(9x) (9x) "Refusal law" means s. 30.684 (5) or a local ordinance in conformity with that subsection.

30.50(10) (10) "Registration" means the registration certificate, registration card, and registration decal issued by the department.

30.50(10m) (10m) "Restricted controlled substance" means any of the following:

30.50(10m)(a) (a) A controlled substance included in schedule I under ch. 961 other than a tetrahydrocannabinol.

30.50(10m)(b) (b) A controlled substance analog, as defined in s. 961.01 (4m), of a controlled substance described in par. (a).

30.50(10m)(c) (c) Cocaine or any of its metabolites.

30.50(10m)(d) (d) Methamphetamine.

30.50(10m)(e) (e) Delta-9-tetrahydrocannabinol.

30.50(11) (11) "Sailboard" means a sailboat with a hull resembling a surfboard which has little or no cockpit or seating area and which is designed to be sailed by a person in a standing position.

30.50(12) (12) "Slow-no-wake" means that speed at which a boat moves as slowly as possible while still maintaining steerage control.

30.50(13) (13) "State of principal use" means the state where the boat is used or is to be used most during the year.

30.50(13m) (13m) "Test facility" means a test facility or agency prepared to administer tests under s. 343.305 (2).

30.50(14) (14) "Waters of this state" means any waters within the territorial limits of this state, including the Wisconsin portion of boundary waters.

30.50 History History: 1979 c. 275; 1983 a. 27, 100; 1985 a. 279, 331; 1987 a. 3, 374; 1989 a. 145; 1991 a. 39, 257, 316; 1995 a. 290, 349, 436, 448; 1997 a. 198; 1999 a. 9; 2001 a. 16; 2003 a. 97; 2005 a. 25, 308; 2013 a. 83.

30.50 Annotation Recreational boating law in Wisconsin. Whipple. 61 MLR 425.

30.50 Annotation Wisconsin's Boating Rules of the Road. Whipple. Wis. Law. June 2000.



30.501 Capacity plates on boats.

30.501  Capacity plates on boats.

30.501(1) (1) Every vessel less than 20 feet in length designed to carry 2 or more persons and to be propelled by machinery as its principal source of power or designed to be propelled by oars shall, if manufactured or offered for sale in this state, have affixed permanently thereto by the manufacturer a capacity plate as required by this section. As used in this section "manufacture" means to construct or assemble a vessel or alter a vessel so as to change its weight capacity.

30.501(2) (2) A capacity plate shall bear the following information permanently marked thereon so as to be clearly visible and legible from the position designed or normally intended to be occupied by the operator of the vessel when under way:

30.501(2)(a) (a) For all vessels designed for or represented by the manufacturer as being suitable for use with outboard motor:

30.501(2)(a)1. 1. The total weight of persons, motor, gear and other articles placed aboard which the vessel is capable of carrying with safety under normal conditions.

30.501(2)(a)2. 2. The recommended number of persons commensurate with the weight capacity of the vessel and the presumed weight in pounds of each such person. In no instance shall such presumed weight per person be less than 150 pounds.

30.501(2)(a)3. 3. Clear notice that the information appearing on the capacity plate is applicable under normal conditions and that the weight of the outboard motor and associated equipment is considered to be part of total weight capacity.

30.501(2)(a)4. 4. The maximum horsepower of the motor the vessel is designed or intended to accommodate.

30.501(2)(b) (b) For all other vessels to which this section applies:

30.501(2)(b)1. 1. The total weight of persons, gear and other articles placed aboard which the vessel is capable of carrying with safety under normal conditions.

30.501(2)(b)2. 2. The recommended number of persons commensurate with the weight capacity of the vessel and the presumed weight in pounds of each such person. In no instance shall such presumed weight per person be less than 150 pounds.

30.501(2)(b)3. 3. Clear notice that the information appearing on the capacity plate is applicable under normal conditions.

30.501(3) (3) The information relating to maximum capacity required to appear on capacity plates by sub. (2) shall be determined in accordance with such methods and formulas as are prescribed by rule promulgated by the department. In prescribing such methods and formulas, the department shall be guided by and give due regard to the necessity for uniformity in methods and formulas lawful for use in determining small vessel capacity in the several states and to any methods and formulas which may be recognized or recommended by the U.S. coast guard.

30.501(4) (4) Any vessel to which this section applies not having a capacity plate, meeting the requirements of law, affixed thereto by the manufacturer thereof may have such affixed by any other person in accordance with such rules as the department promulgates, and may thereafter be offered for sale in this state, but no action taken pursuant to this subsection, or as described herein, shall relieve any manufacturer from liability for failure to comply with this section.

30.501(5) (5) The information appearing on a capacity plate shall be deemed to warrant that the manufacturer, or the person affixing the capacity plate as permitted by sub. (4), has correctly and faithfully employed a method and formula for the calculation of maximum weight capacity prescribed by the department and that the information appearing on the capacity plate with respect to maximum weight capacity and recommended number of persons is the result of applying such method and formula, and with respect to information concerning horsepower limitations that such information is not a deliberate or negligent misrepresentation.

30.501(6) (6) If any vessel required by this section to have a capacity plate affixed thereto is of such design or construction as to make it impracticable or undesirable to affix such plate, the manufacturer, or other person having the responsibility for affixing the plate, may represent such impracticability or undesirability to the department in writing. Upon determination by the department that such representation has merit and that a proper and effective substitute for the capacity plate which will serve the same purpose is feasible, the department may authorize such alternative compliance and such alternative compliance shall thereafter be deemed compliance with the capacity plate requirements of this section.

30.501(7) (7) The department may by rule exempt from the requirements of this section vessels which it finds to be of such unconventional design or construction that the information required on capacity plates would not assist in promoting safety or is not reasonably obtainable.

30.501(8) (8) The department may promulgate rules to carry out the purposes of this section, but rules on vessel capacity requirements shall conform with appropriate federal regulations.

30.501(9) (9) This section applies to vessels manufactured after January 1, 1966 and prior to November 1, 1972. All vessels manufactured after November 1, 1972, shall comply with appropriate federal regulations and the capacity information shall be displayed as required.

30.501 History History: 1979 c. 275; 1985 a. 332 ss. 44, 251 (1); 1987 a. 403; 1997 a. 198.



30.505 Certificate of number system to conform to federal system.

30.505  Certificate of number system to conform to federal system. The certificate of number system and the issuance of identification numbers employed by the department shall be in conformity with the overall system of identification numbering for boats established by the U.S. government. The department shall promulgate rules as are necessary to bring the state certificate of number system and the issuance of identification numbers into conformity with this federal system.

30.505 History History: 1983 a. 27 s. 858; 1997 a. 198.



30.51 Certificate of number and registration; requirements; exemptions.

30.51  Certificate of number and registration; requirements; exemptions.

30.51(1)(1)  Requirements.

30.51(1)(a)(a) Certificate of number. No person may operate, and no owner may give permission for the operation of, any boat on the waters of this state unless the boat is covered by a certificate of number issued under this chapter or is exempt from the certificate of number requirements of this chapter.

30.51(1)(b) (b) Registration. No person may operate, and no owner may give permission for the operation of, any boat on the waters of this state unless the boat is covered by a registration issued under this chapter or is exempt from the registration requirements of this chapter.

30.51(2) (2) Exemptions.

30.51(2)(a)(a) Exemptions from both certificate of number and registration requirements. A boat is exempt from both the certificate of number and the registration requirements of this chapter if it is:

30.51(2)(a)1. 1. A nonmotorized boat which is not a sailboat.

30.51(2)(a)2. 2. A nonmotorized boat which is a sailboat but which either is 12 feet in length or less or is a sailboard.

30.51(2)(a)3. 3. Covered by a valid certificate of number issued under federal law or a federally approved numbering system of another state, with the identification number properly displayed on each side of the forward half, but this exemption does not apply if the boat has been within this state for a period in excess of 60 consecutive days or if this state is the state of principal use of the boat.

30.51(2)(a)3m. 3m. Covered by a valid certificate of number issued under a federally approved numbering system under a registration program established by a federally recognized American Indian tribe or band, if all of the following apply:

30.51(2)(a)3m.a. a. The registration program of the tribe or band is covered by an agreement under s. 23.35.

30.51(2)(a)3m.b. b. The boat displays the identification number required by the tribe or band on each side of the forward half.

30.51(2)(a)3m.c. c. The boat has not been, for more than 60 consecutive days, in that portion of this state that is outside the boundaries of the reservation where it is registered.

30.51(2)(a)3m.d. d. The area of this state that is outside of the reservation where it is registered is not the area in which the boat is used or will be used most during the year.

30.51(2)(a)4. 4. Operated within a period of 60 days after application for a certificate of number has been made and the required fee has been paid, if proof of application is carried on board.

30.51(2)(a)5. 5. From a country other than the United States temporarily using the waters of this state.

30.51(2)(a)6. 6. A military or public boat of the United States, except recreational-type public vessels.

30.51(2)(a)7. 7. A boat whose owner is a state or subdivision of a state, which is used principally for governmental purposes, and which is clearly identifiable.

30.51(2)(a)8. 8. A ship's lifeboat.

30.51(2)(a)9. 9. Present in this state, for a period of not to exceed 10 days, for the express purpose of competing in a race conducted under a permit from a municipality or an authorized agency of the U.S. government.

30.51(2)(b) (b) Exemption from certificate of number requirements. A boat is exempt from the certificate of number requirements of this chapter if it is a federally documented vessel.

30.51(2)(c) (c) Exemption from registration requirements. A boat is exempt from the registration requirements of this chapter if it is:

30.51(2)(c)1. 1. Covered by a certificate of number issued under this chapter.

30.51(2)(c)2. 2. A federally documented vessel which is a commercial fishing boat operated under a license issued under s. 29.519.

30.51(2)(c)3. 3. A federally documented vessel with a home port located outside this state. This exemption does not apply if the boat has been within this state for a period in excess of 60 consecutive days or if this state is the state of principal use of the boat.

30.51(2)(c)4. 4. Operated within 60 days after an application for registration is made and the required fee is paid if proof of the application for registration is carried on board the boat.

30.51 History History: 1973 c. 302; 1979 c. 275; 1983 a. 27; 1985 a. 279; 1993 a. 405; 1997 a. 198, 248; 2001 a. 16; 2005 a. 288.

30.51 AnnotationThe boating registration law does not violate Art. IX, s. 1. State v. Jackman, 60 Wis. 2d 700, 211 N.W.2d 480 (1973).

30.51 Annotation The state has jurisdiction to enforce this section over tribal members operating motorboats on non-reservation waters. Enforcement does not conflict with members' treaty rights or federal law and is not discriminatory. State v. Big John, 146 Wis. 2d 741, 432 N.W.2d 576 (1988).



30.52 Certificate of number and registration; application; certification and registration period; fees; issuance.

30.52  Certificate of number and registration; application; certification and registration period; fees; issuance.

30.52(1)(1)  Issuance of certificates and registrations.

30.52(1)(a)(a) Application for certificate of number.

30.52(1)(a)1.1. Any person who owns a boat required to be covered by a certificate of number shall apply to the department for a certificate of number.

30.52(1)(a)3. 3. If a boat otherwise subject to the certificate of number requirements of this chapter is covered by a valid certificate of number issued under federal law or the federally approved numbering system of another state and is used in this state in excess of 60 consecutive days or if this state becomes the state of principal use, the owner of the boat shall immediately apply to the department for a certificate of number.

30.52(1)(b) (b) Application for registration.

30.52(1)(b)1.1. Any person who owns a boat required to be registered under this chapter shall apply to the department for registration.

30.52(1)(b)1m. 1m. Any person who owns a nonmotorized boat that is exempt from the certificate of number and the registration requirement under s. 30.51 (2) (a) 1. or 2. may apply to the department for registration.

30.52(1)(b)1r. 1r. A person applying for registration of a federally documented vessel shall submit as part of the application a photocopy of the front and back of the federal certificate of documentation for the vessel, which must be current at the time of applying for registration.

30.52(1)(b)2. 2. If a federally documented vessel with a home port located outside this state is used in this state in excess of 60 consecutive days or if this state becomes the state of principal use, the owner of the boat shall immediately apply to the department for registration.

30.52(1)(c) (c) Application for duplicate. If a certificate of number card, a registration card, a certification decal or registration decal is lost or destroyed the owner of a boat may apply for a duplicate.

30.52(1m) (1m) Procedures.

30.52(1m)(a)(a) Issuers. For the issuance of original or duplicate certification or registration documentation and for the transfer or renewal of certification or registration documentation, the department may do any of the following:

30.52(1m)(a)1. 1. Directly issue, transfer, or renew the certification or registration documentation with or without using the expedited service under par. (ag) 1.

30.52(1m)(a)3. 3. Appoint persons who are not employees of the department as agents of the department to issue, transfer, or renew the certification or registration documentation using the service under par. (ag) 1.

30.52(1m)(ag) (ag) Methods of issuance.

30.52(1m)(ag)1.1. For the issuance of original or duplicate certification or registration documentation and for the transfer or renewal of certification or registration documentation, the department may implement a procedure under which the department or an agent appointed under par. (a) 3. accepts applications for certification or registration documentation and issues to each applicant all or some of the items of the certification or registration documentation at the time the applicant submits the application accompanied by the required fees.

30.52(1m)(ag)2. 2. Under the procedure under subd. 1., the applicant shall receive any remaining items of certification or registration documentation directly from the department at a later date. The items of certification or registration documentation issued at the time of the submittal of the application shall be sufficient to allow the boat for which the application is submitted to be operated in compliance with the registration requirements under this section and ss. 30.51 and 30.523.

30.52(1m)(ar) (ar) Supplemental fees. In addition to the applicable fee under sub. (3), the department or the agent appointed under par. (a) 3. shall collect an expedited service fee of $5 each time the expedited service under par. (ag) is provided. The agent shall remit to the department $1 of each expedited service fee the agent collects.

30.52(1m)(e) (e) Receipt of fees. All fees remitted to or collected by the department under par. (ar) shall be credited to the appropriation account under s. 20.370 (9) (hu).

30.52(1m)(f) (f) Inapplicability.

30.52(1m)(f)1.1. A dealer in boats who assists a customer in applying for a certification of number or registration without using the procedure specified in par. (ag) 1., may charge the customer a reasonable fee for providing this assistance.

30.52(1m)(f)2. 2. Paragraphs (a) to (ar) do not apply to certificates of numbers issued to manufactures or dealers in boats who pay the fee under sub. (3) (im).

30.52(1r) (1r) Rules for issuers. The department may promulgate rules to establish eligibility and other criteria for the appointment of agents under sub. (1m) (a) 3. and to regulate the activities of these agents.

30.52(2) (2) Certification and registration period. Except as provided in sub. (3g), the certification and registration period runs for 3 years, commencing on April 1 of the year in which the certificate of number or registration is issued and, unless sooner terminated or discontinued in accordance with this chapter, expiring on March 31 of the 3rd year after issuance. A certificate of number or registration is valid only for the period for which it is issued.

30.52(3) (3) Fees.

30.52(3)(a)(a) Payment of fee required. Except as provided in sub. (3g), a person who applies for the issuance or renewal of a certificate of number or registration shall pay the department the fee required under this subsection for the whole or any part of a certification and registration period.

30.52(3)(b) (b) Fee for boats under 16 feet. The fee for the issuance or renewal of a certificate of number for a boat less than 16 feet in length is $22.

30.52(3)(c) (c) Fee for boats 16 feet or more but less than 26 feet. The fee for the issuance or renewal of a certificate of number for a boat 16 feet or more but less than 26 feet in length is $32.

30.52(3)(d) (d) Fee for boats 26 feet or more but less than 40 feet. The fee for the issuance or renewal of a certificate of number for a boat 26 feet or more but less than 40 feet in length is $60.

30.52(3)(e) (e) Fee for boats 40 feet or longer. The fee for the issuance or renewal of a certificate of number for a boat 40 feet or more in length is $100.

30.52(3)(f) (f) Fee for nonmotorized sailboats. Notwithstanding pars. (b) to (e), the fee for the issuance or renewal of a certificate of number for a sailboat which is not a motorboat is $17.

30.52(3)(fm) (fm) Fee for voluntarily registered boats. Notwithstanding pars. (b) to (f), the fee for issuance or renewal of registration for a boat registered pursuant to sub. (1) (b) 1m. is $11.

30.52(3)(g) (g) Fee for documented vessels. The fee for the issuance or renewal of registration for a federally documented vessel is the same as the fee for the issuance or renewal for a certificate of number under pars. (b) to (e).

30.52(3)(h) (h) Fee for issuance upon transfer of ownership. Notwithstanding pars. (b) to (g), the fee for the issuance of a certificate of number or registration to the new owner upon transfer of ownership of a boat certified or registered under this chapter by the previous owner is $3.75 if the certificate of number or registration is issued for the remainder of the certification and registration period for which the previous certificate of number or registration was issued.

30.52(3)(i) (i) Fleet fees. A person owning or holding 3 or more boats may, at the person's option, pay a fleet rate for these boats instead of the fees which otherwise would be payable under pars. (b) to (g). Notwithstanding pars. (b) to (g), the fee for the issuance or renewal of certificates of number or registrations for boats under the fleet rate is $27 plus 50% of the fees which would otherwise be applicable for the boats under pars. (b) to (g).

30.52(3)(im) (im) Dealer or manufacturer fees. A manufacturer or dealer in boats may, at the manufacturer's or dealer's option, pay a fee of $75 for the issuance or renewal of a certificate of number.

30.52(3)(j) (j) Fee for issuance of duplicates. The fee for the issuance of each duplicate certificate of number card, registration card, certification decal, or registration decal is $2.50.

30.52(3g) (3g) Exemption.

30.52(3g)(a)(a) A boat that is present in this state and used exclusively as part of an advertisement being made for the manufacturer of the boat shall be issued a certificate of number for a period not to exceed 15 days. The department may not charge a fee for the issuance of a certificate of number under this paragraph.

30.52(3g)(b) (b) The department shall promulgate rules for the issuance of certificates of number under par. (a).

30.52(3m) (3m) Voluntary contributions; invasive species grants.

30.52(3m)(a)(a) Any applicant for the issuance or renewal of a certificate of number or registration under sub. (3) (b) to (im) may, in addition to paying the fee charged for the certificate, elect to make a voluntary contribution of at least $2 to be used for research by the department concerning invasive species that are aquatic species and for grants under s. 23.22 (2) (c) to control invasive species that are aquatic species.

30.52(3m)(am) (am) If a person appointed under sub. (1m) (a) 3. collects a voluntary contribution under par. (a) from an applicant for the issuance or renewal of a certificate of number or registration, the person collecting the voluntary contribution may retain 50 cents of the voluntary contribution to compensate for the person's services in collecting the voluntary contribution.

30.52(3m)(b) (b) All moneys collected under par. (a), less the amount retained as authorized under par. (am), shall be deposited into the account under s. 20.370 (3) (is).

30.52(4) (4) Sales and use taxes. The department shall collect from the applicant any sales and use taxes due under s. 77.61 (1) on any boat for which a certificate of number or registration is applied for and the report in respect to those taxes. The department shall use collection and accounting methods approved by the department of revenue.

30.52(5) (5) Issuance.

30.52(5)(a)(a) Certificate of number; card; decals; number.

30.52(5)(a)1.1. Upon receipt of a proper application for the issuance or renewal of a certificate of number accompanied by the required fee, a sales tax report, the payment of any sales and use tax due under s. 77.61 (1), and any other information the department determines to be necessary, the department or an agent appointed under sub. (1m) (a) 3. shall issue to the applicant a certificate of number card. The certificate of number card shall state the identification number awarded, the name and address of the owner, and other information the department determines to be necessary. The certificate of number card shall be of pocket size and of durable water resistant material.

30.52(5)(a)2. 2. The department or an agent appointed under sub. (1m) (a) 3. shall issue 2 certification decals per boat for each application that involves the issuance of certification decals. The certification decals shall bear the year of expiration of the current certification and registration period. The department shall provide the applicant with instructions concerning the attachment of the certification decals to the boat.

30.52(5)(a)3. 3. At the time the department or an agent appointed under sub. (1m) (a) 3. issues a certificate of number card, the department or agent shall award an identification number and shall provide the applicant with instructions concerning the painting or attachment of the awarded identification number to the boat. The identification number shall be awarded to a particular boat unless the owner of the boat is a manufacturer of or dealer in boats, motors, or trailers who has paid the fee under sub. (3) (im) and the identification number is used on that boat.

30.52(5)(a)4. 4. At the time a person receives the certification decals, the person shall be furnished with a copy of the state laws pertaining to operation of boats or informational material based on these laws.

30.52(5)(b) (b) Registration; card; decals.

30.52(5)(b)1.1. Upon receipt of a proper application for the issuance or renewal of a registration accompanied by the required fee, a sales tax report, the payment of any sales and use tax due under s. 77.61 (1) and any other information the department determines to be necessary, the department or an agent appointed under sub. (1m) (a) 3. shall issue to the applicant a registration card. The registration card shall state the name and address of the owner and other information the department determines to be necessary. The registration card shall be of pocket size and of durable water resistant material.

30.52(5)(b)1m. 1m. The issuance or renewal of a registration card for a boat registered pursuant to sub. (1) (b) 1m. does not authorize the use of a motor on the boat.

30.52(5)(b)2. 2. The department or an agent appointed under sub. (1m) (a) 3. shall issue 2 registration decals per boat for each application that involves the issuance of registration decals. The registration decals shall bear the year of expiration of the current certification and registration period. The department shall provide the applicant with instructions concerning the attachment of the registration decals to the boat.

30.52(5)(b)3. 3. At the time a person receives registration decals, the person shall be furnished with a copy of the state laws pertaining to the operation of boats or informational material based on these laws.

30.52(5)(bn) (bn) Sales tax information required.

30.52(5)(bn)1.1. For an application submitted under par. (a) 1. or (b) 1., the purchaser of the boat shall complete the sales tax information required by the department on the application unless subd. 2. applies.

30.52(5)(bn)2. 2. For an application submitted under par. (a) 1. or (b) 1., if the seller is a manufacturer or a dealer, the manufacturer or dealer shall complete the sales tax information if the manufacturer or dealer agrees to do so on behalf of the purchaser.

30.52 History History: 1971 c. 215; 1973 c. 302; 1977 c. 29, 418; 1979 c. 34, 221, 275; 1983 a. 27 ss. 847 to 862; 1983 a. 192, 405; 1987 a. 290; 1991 a. 39; 1995 a. 27; 1997 a. 27, 198; 1999 a. 9; 2001 a. 16, 104; 2005 a. 25, 481; 2007 a. 20; 2009 a. 28.



30.523 Certification or registration card to be on board; display of decals and identification number.

30.523  Certification or registration card to be on board; display of decals and identification number.

30.523(1)(1)  Card to be on board; exception.

30.523(1)(a)(a) Certificate of number card. If a boat is required to be covered by a certificate of number issued under this chapter and if the owner of the boat has received the certificate of number card for the boat, any person operating the boat shall have the card available at all times for inspection on the boat, unless the department determines the boat is of the use, size, or type as to make the retention of the card on the boat impractical.

30.523(1)(b) (b) Registration card. If a boat is required to be covered by a registration issued under this chapter and the owner of the boat has received the registration card for the boat, any person operating the boat shall have the card available at all times for inspection on the boat unless the department determines the boat is of the use, size, or type as to make the retention of the card on the boat impractical.

30.523(2) (2) Display of decals.

30.523(2)(a)(a) Certification decals. Upon being issued certification decals, the owner of the boat shall attach or affix the decals to each side of the forward half of the boat in the manner prescribed by rules promulgated by the department. The owner shall maintain the decals in a legible condition at all times.

30.523(2)(b) (b) Registration decals. Upon being issued registration decals, the owner of the boat shall attach or affix the decals in the manner prescribed by rules promulgated by the department. The owner shall attach or affix the registration decals to the transom of the boat on each side of the federally documented name of the vessel in a manner so both decals are visible. The owner shall maintain the decals in a legible condition at all times.

30.523(2)(c) (c) Decals for boats owned by manufacturers and dealers. Notwithstanding par. (a), a manufacturer or dealer in boats, motors, or trailers who has paid the fee under s. 30.52 (3) (im) may attach or affix the certification decals to removable signs to be temporarily but firmly mounted upon or attached to the boat while the boat is being operated.

30.523(2)(d) (d) Restriction on other stickers and decals. No stickers or decals other than the certificate of number decals, other stickers or decals that may be provided by the department, and stickers or decals authorized by reciprocity may be attached, affixed, or displayed on either side of the forward half of a boat.

30.523(3) (3) Display of identification number. Upon being issued a certificate of number card and awarded an identification number, the owner of the boat shall paint on or attach the identification number to each side of the forward half of the boat in the manner prescribed by rules promulgated by the department. The owner shall paint or attach the identification number so it is clearly visible and shall maintain the identification number in a legible condition at all times. A manufacturer or dealer in boats, motors or trailers who has paid the fee under s. 30.52 (3) (im) may paint the identification number on or attach the identification number to removable signs to be temporarily but firmly mounted upon or attached to the boat while being operated. No number other than the identification number awarded by the department or granted reciprocity under this chapter may be painted, attached or otherwise displayed on either side of the forward half of a boat.

30.523 History History: 1973 c. 302; 1979 c. 275; 1983 a. 27; 1987 a. 397 s. 3; Stats. 1987 s. 30.523; 1997 a. 198; 2001 a. 16.



30.525 Voluntary contributions for nonmotorized boats.

30.525  Voluntary contributions for nonmotorized boats. The department shall encourage owners of boats which are exempt from the certificate of number requirement under s. 30.51 (2) (a) 1. or 2. to contribute funds to be utilized for the development or enhancement of programs or services which provide benefits relating directly to nonmotorized boating activities. The department shall make reasonable efforts to publicize the nonmotorized boat voluntary contribution program and the purposes for which these revenues are to be utilized.

30.525 History History: 1983 a. 27.



30.53 Certificate of origin; requirements; contents.

30.53  Certificate of origin; requirements; contents.

30.53(1)(1)  Requirements. No manufacturer, importer, dealer or other person may sell or otherwise dispose of a new boat to a dealer, to be used by the dealer for purposes of display and resale, without delivering to the dealer a manufacturer's or importer's certificate of origin executed in accordance with this section and with those assignments on the certificate as are necessary to show title in the purchaser of the boat. No dealer may purchase or acquire a new boat without obtaining from the seller of the boat the manufacturer's or importer's certificate of origin.

30.53(2) (2) Contents. A manufacturer's or importer's certificate of origin of a boat shall contain, in the form and together with the information the secretary requires, the following information:

30.53(2)(a) (a) A description of the boat, including, if applicable, the make, year, length, series or model, hull type and hull identification number of the boat and, for a boat with an inboard motor, the make of the engine and the engine serial number.

30.53(2)(b) (b) Certification of the date of transfer of the boat to a distributor, dealer or other transferee, and the name and address of the transferee.

30.53(2)(c) (c) Certification that this transaction is the first transfer of the new boat in ordinary trade and commerce.

30.53(2)(d) (d) The signature and address of a representative of the transferor.

30.53(3) (3) Assignment. An assignment of a manufacturer's or importer's certificate of origin shall be printed on the reverse side of the manufacturer's or importer's certificate of origin in the form prescribed by the secretary. The assignment form shall include the name and address of the transferee, a certification that the boat is new and a warranty that the title at the time of delivery is subject only to the liens and encumbrances that are set forth and described in full in the assignment. Nothing in this subsection requires the transferee to apply for a certificate of title under s. 30.533.

30.53(4) (4) Nonapplicability. Subsection (3) does not apply to or affect:

30.53(4)(a) (a) A lien given by statute or rule of law to a supplier of services or materials for the boat.

30.53(4)(b) (b) A lien given by statute to the United States, this state or any political subdivision of this state.

30.53(4)(c) (c) A security interest in a boat created by a manufacturer or dealer who holds the boat for sale, which shall be governed by the applicable provisions of ch. 409.

30.53 History History: 1987 a. 397.



30.531 Certificate of title; requirements; exemptions.

30.531  Certificate of title; requirements; exemptions.

30.531(1)(1)  Certificate. The owner of a boat subject to registration or certificate of number requirements in this state, whether or not the boat is operated on the waters of this state, shall make application for certificate of title for the boat under the following circumstances:

30.531(1)(a) (a) If the owner has newly acquired the boat, he or she shall make application under s. 30.533.

30.531(1)(b) (b) If the owner applies for registration of a boat without holding a valid certificate of title previously issued to that owner by the department for the boat, he or she shall at the same time apply for a certificate of title.

30.531(2) (2) Prerequisite to registration. Except as provided in sub. (3), an applicant's eligibility for a certificate of title is a prerequisite to registration of the boat. If the applicant for registration holds a valid certificate of title previously issued to the applicant by the department for the boat, that is prima facie evidence of ownership of the boat and the applicant need not apply for a new certificate of title when applying for registration.

30.531(3) (3) Exemption.

30.531(3)(a)(a) Boats exempt from registration requirements. A boat is exempt from both the certificate of origin and certificate of title requirements of this chapter if it is exempt under s. 30.51 (2) (a) from the certificate of number and registration requirements or exempt under s. 30.51 (2) (b) from the certificate of number requirements of this chapter.

30.531(3)(b) (b) Boats under 16 feet. A boat is exempt from both the certificate of origin and certificate of title requirements of this chapter if it is less than 16 feet in length.

30.531(3)(bn) (bn) Boats voluntarily registered. A boat issued a registration card pursuant to s. 30.52 (1) (b) 1m. is exempt from both the certificate of origin and certificate of title requirements of this chapter.

30.531(3)(c) (c) Boats purchased by nonresidents. A nonresident who purchases a boat in this state and who intends to title and register the boat in another state is not required to apply for a certificate of title under this chapter. A nonresident who purchases a boat in this state may apply for a certificate of title under this chapter.

30.531 History History: 1987 a. 397; 1991 a. 39, 269; 1997 a. 198.



30.533 Application for certificate of title; hull and engine identification numbers.

30.533  Application for certificate of title; hull and engine identification numbers.

30.533(1) (1)  Certificate; contents. An application for a certificate of title shall be made to the department and shall be accompanied by the required fee. Each application for certificate of title shall contain the following information:

30.533(1)(a) (a) The name and address of the owner.

30.533(1)(b) (b) The name and address of the previous owner.

30.533(1)(c) (c) A description of the boat, including, if applicable, the make, year, length, series or model, hull type and hull identification number of the boat, the make of the engine and the engine serial number for a boat with an inboard motor, and any other information which the department may reasonably require for proper identification of the boat.

30.533(1)(d) (d) If the boat is a new boat being registered for the first time, the signature of a dealer authorized to sell such new boat and the manufacturer's certificate of origin. Such certificate of origin shall contain such information as is prescribed by the department.

30.533(1)(e) (e) If the boat is a used boat which was last previously registered in another jurisdiction, the applicant shall furnish any certificate of ownership issued by the other jurisdiction and a statement pertaining to the title history and ownership of the boat, such statement to be in the form the department prescribes.

30.533(1)(f) (f) If the boat is a used boat which was last previously registered or titled in this state, or both, the applicant shall furnish any certificate of number or other evidence of registration and any certificate of title previously issued by this state and a statement pertaining to the title history and ownership of the boat, such statement to be in the form the department prescribes.

30.533(1)(g) (g) A signed statement by the applicant that the applicant has inspected the hull identification number and the engine serial number, if any, to ensure that such numbers conform with the numbers recorded on the application for a certificate of title.

30.533(1)(h) (h) Any further evidence of ownership which may reasonably be required by the department to enable it to determine whether the owner is entitled to a certificate of title.

30.533(2) (2) Hull identification number. If the boat contains a permanent hull identification number placed on the boat by the manufacturer of the boat, this number shall be used as the hull identification number. If there is no manufacturer's hull identification number, or if the manufacturer's hull identification number has been removed, obliterated or altered, the application for certificate of title shall so state and the secretary shall assign a hull identification number to the boat. The assigned hull identification number shall be permanently affixed to, or imprinted on, the starboard side of the transom of the boat to which the hull identification number is assigned.

30.533(3) (3) Engine serial number. If the boat has an inboard motor which contains an engine serial number, this number shall be recorded on the certificate of title as the engine serial number. If the boat has an inboard motor which does not contain an engine serial number, or if the engine serial number has been removed, obliterated or altered, the application for certificate of title shall so state and the certificate of title shall not contain an engine serial number.

30.533 History History: 1987 a. 397; 1989 a. 128; 1997 a. 198.



30.535 Department to examine records.

30.535  Department to examine records. Before issuing a certificate of title for a boat, the department shall check the application against the records of stolen boats in the national crime information center.

30.535 History History: 1987 a. 397.



30.537 Certificate of title; issuance, records, fees.

30.537  Certificate of title; issuance, records, fees.

30.537(1)(1)  Issuance. The department shall file each application for certificate of title received by it and, when satisfied as to its genuineness and regularity and that the applicant is entitled to the issuance of a certificate of title, shall issue and deliver a certificate to the owner of the boat.

30.537(2) (2) Records. The department shall file and retain for at least 5 years a record of all applications for certificate of title, including, if applicable, the manufacturer's certificate of origin, and all certificates of title issued by it:

30.537(2)(a) (a) According to title number.

30.537(2)(b) (b) According to hull identification number or engine serial number or both.

30.537(2)(c) (c) Alphabetically, according to name of owner.

30.537(2)(d) (d) In any other manner which the department determines to be desirable.

30.537(3) (3) Search fee. The department shall conduct a title search upon the request of an applicant for a certificate of title and shall charge a fee of $5 for each search.

30.537(4) (4) Title fees. The department shall require that:

30.537(4)(a) (a) The owner of the boat pay a $5 fee to file an application for the first certificate of title.

30.537(4)(b) (b) The owner of the boat pay a $5 fee for a certificate of title after a transfer.

30.537(4)(c) (c) The owner of the boat pay a $5 fee for a replacement certificate of title.

30.537(4)(d) (d) The owner of a boat pay a single $5 fee for the original notation and subsequent release of a security interest on a certificate of title.

30.537(4)(e) (e) A person who has perfected a security interest and who is notified under s. 30.571 pay a $2 fee for each notification.

30.537(4)(f) (f) An assignee of a security interest pay a $2 fee to be named a secured party on a certificate of title.

30.537(5) (5) Fee restriction. The department shall not charge any fee for services under this section except as specified in subs. (3) and (4).

30.537 History History: 1987 a. 397; 1989 a. 128; 1991 a. 39.



30.539 Contents of certificate of title.

30.539  Contents of certificate of title.

30.539(1) (1)  Information. Each certificate of title issued by the department shall contain:

30.539(1)(a) (a) The name and address of the owner.

30.539(1)(b) (b) The title number assigned to the boat.

30.539(1)(c) (c) A description of the boat, including, if applicable, the make, year, length, series or model, hull type and hull identification number of the boat and, for a boat with an inboard motor, the make of the engine and the engine serial number.

30.539(1)(d) (d) Any other data which the department deems pertinent and desirable.

30.539(2) (2) Forms. The certificate of title shall contain forms for assignment and warranty of title by the owner, and for assignment and warranty of title by a dealer, or insurance company, and may contain forms for applying for a certificate of title by a transferee.

30.539 History History: 1987 a. 397; 1997 a. 198.



30.54 Lost, stolen or mutilated certificates.

30.54  Lost, stolen or mutilated certificates.

30.54(1) (1) If a certificate of title is lost, stolen, mutilated or destroyed or becomes illegible, the owner or legal representative of the owner named in the certificate, as shown by the records of the department, shall promptly make application for and may obtain a replacement upon furnishing information satisfactory to the department. The replacement certificate of title shall contain the legend "This is a replacement certificate and may be subject to the rights of a person under the original certificate".

30.54(2) (2) If a person applies for a replacement certificate under sub. (1), conservation wardens or local law enforcement officials, after presenting appropriate credentials to the owner or legal representative of the owner named in the certificate of title, shall inspect the boat's engine serial number or hull identification number, for purposes of verification or enforcement.

30.54(3) (3) The department shall not issue a new certificate of title to a transferee upon application made on a replacement until 15 days after receipt of the application.

30.54(4) (4) A person recovering an original certificate of title for which a replacement has been issued shall promptly surrender the original certificate to the department.

30.54 History History: 1987 a. 397.



30.541 Transfers of boat titles.

30.541  Transfers of boat titles.

30.541(1) (1)  Owners. If an owner transfers an interest in a boat, other than by the creation of a security interest, the owner shall, at the time of the delivery of the boat, execute an assignment and warranty of title to the transferee in the space provided therefor on the certificate of origin and deliver the certificate of origin and the certificate of title to the transferee. The transferee shall make application for a new certificate of title as provided under s. 30.549 (2) and shall include in the application the certificate of origin.

30.541(2) (2) Dealers. If a dealer acquires a new or used boat and holds it for resale the dealer need not send the certificate of title or application for original certificate to the department. Upon transferring the boat to another person the dealer shall immediately give such person on a form prescribed by the department a receipt for all title, registration, security interest and sales tax moneys paid to the dealer for transmittal to the department when required. The dealer shall promptly execute the assignment and warranty of title, showing the name and address of the transferee and of any secured party holding a security interest created or reserved at the time of the resale, in the spaces provided therefor on the certificate of origin or the certificate of title, and shall, within 7 business days following the sale or transfer, deliver the certificate of origin and the certificate of title or application for certificate of title to the transferee.

30.541(3) (3) Involuntary transfers.

30.541(3)(a)(a) If the interest of an owner in a boat passes to another other than by voluntary transfer, the transferee shall, except as provided in par. (b), promptly mail or deliver to the department the last certificate of title, if available, and the documents required by the department to legally effect such transfer, and an application for a new certificate in the form the department prescribes.

30.541(3)(b) (b) If the interest of the owner is terminated or the boat is sold under a security agreement by a secured party, the transferee shall promptly mail or deliver to the department the last certificate of title, an application for a new certificate in the form the department prescribes, and an affidavit made by or on behalf of the secured party that the boat was repossessed and that the interest of the owner was lawfully terminated or sold pursuant to the terms of the security agreement.

30.541(3)(c) (c) A person holding a certificate of title whose interest in the boat has been extinguished or transferred other than by voluntary transfer shall mail or deliver the certificate to the department upon request of the department. The delivery of the certificate pursuant to the request of the department does not affect the rights of the person surrendering the certificate, and the action of the department in issuing a new certificate of title as provided herein is not conclusive upon the rights of an owner or secured party.

30.541(3)(d) (d)

30.541(3)(d)1.1. In all cases of the transfer of a boat owned by a decedent, except under subd. 2., ward, trustee or bankrupt, if the department receives all of the following the department shall accept the following as sufficient evidence of the transfer of ownership:

30.541(3)(d)1.a. a. Evidence satisfactory to the department of the appointment of a trustee in bankruptcy or of the issuance of letters testamentary or other letters authorizing the administration of a decedent's estate, letters of guardianship, or letters of trust.

30.541(3)(d)1.b. b. Title executed by the personal representative, guardian, or trustee.

30.541(3)(d)1.c. c. Evidence concerning payment of sales or use taxes required under s. 77.61 (1) or evidence that the transfer is exempt from sales or use taxes.

30.541(3)(d)2. 2.

30.541(3)(d)2.a.a. The department shall transfer the decedent's interest in a boat to his or her surviving spouse upon receipt of the title executed by the surviving spouse and an affidavit signed by the spouse that includes the date of death of the decedent; the approximate value and description of the boat; and a statement that the spouse is personally liable for the decedent's debts and charges to the extent of the value of the boat, subject to s. 859.25.

30.541(3)(d)2.b. b. The transfer shall not affect any lien on the boat.

30.541(3)(d)2.c. c. Except as provided in subd. 2. d., no more than 5 boats may be transferred under this subdivision.

30.541(3)(d)2.d. d. The limit in subd. 2. c. does not apply if the surviving spouse proceeds under s. 867.03 (1g) and the total value of the decedent's property subject to administration in the state, including boats transferred under this subdivision, does not exceed $50,000.

30.541(3)(d)3. 3. Upon compliance with this paragraph, neither the secretary nor the department shall bear any liability or responsibility for the transfer of a boat in accordance with this paragraph.

30.541(4) (4) New certificates issued.

30.541(4)(a)(a) The department, upon receipt of a properly assigned certificate of title, with an application for a new certificate of title, the required fee and any other transfer documents required by law, to support the transfer, shall issue a new certificate of title in the name of the transferee as owner.

30.541(4)(b) (b) The department, upon receipt of an application for a new certificate of title by a transferee other than by voluntary transfer, with proof of the transfer, the required fee and any other documents required by law, shall issue a new certificate of title in the name of the transferee as owner.

30.541(4)(c) (c) The department shall file and retain for 5 years a record of every surrendered certificate of title, the file to be maintained so as to permit the tracing of title of the boat designated therein.

30.541 History History: 1987 a. 397; 1989 a. 56, 128; 1991 a. 269; 1997 a. 27; 1999 a. 94; 2001 a. 102; 2005 a. 216.



30.543 Report of stolen or abandoned boats.

30.543  Report of stolen or abandoned boats. Each sheriff and police department in the state shall immediately report to the department of justice each boat reported stolen or recovered within its jurisdiction and the department of justice shall subsequently report such information to the national crime information center.

30.543 History History: 1987 a. 397.



30.544 Inspection of boats purchased out-of-state.

30.544  Inspection of boats purchased out-of-state. For purposes of enforcement, conservation wardens or local law enforcement officials, after presenting appropriate credentials to the owner of a boat which was purchased outside of this state and which is subject to the certificate of title requirements of this chapter, shall inspect the boat's engine serial number or hull identification number.

30.544 History History: 1987 a. 397.



30.547 Alterations and falsifications prohibited.

30.547  Alterations and falsifications prohibited.

30.547(1)(1) No person may intentionally falsify an application for a certificate of title or a certificate of title issued under s. 30.537 (1) or 30.541 (4).

30.547(2) (2) No person may intentionally falsify an application for a certificate of number or registration issued under s. 30.52.

30.547(3) (3) No person may intentionally alter, remove or change any number or other character in an engine serial number.

30.547(4) (4) No person may do any of the following:

30.547(4)(a) (a) Intentionally alter, remove or change any number or other character in a hull identification number.

30.547(4)(b) (b) Manufacture a hull identification number that the person knows to be false to be placed on a boat that is manufactured after November 1, 1972.

30.547(4)(c) (c) Place a hull identification number that the person knows to be false on a boat that is manufactured after November 1, 1972.

30.547 History History: 1987 a. 397; 1997 a. 198; 2001 a. 16.



30.549 Transfer of ownership of boats with a certificate of title, certificate of number or registration.

30.549  Transfer of ownership of boats with a certificate of title, certificate of number or registration.

30.549(1)(1)  Duty of seller.

30.549(1)(a)(a) If the owner of a boat transfers all or any part of the owner's interest in the boat, other than by the creation of a security interest, the owner shall give the current certificate of number card or the registration card to the new owner and shall deliver the current certificate of title, if the boat is required to be titled, to the new owner as provided under s. 30.541 (1). If the owner does not possess a current certificate of number or registration or a current title, the owner shall provide to the department any documentation or information the department determines to be necessary to effect the transfer of ownership.

30.549(1)(b) (b) When the owner of a boat that is voluntarily registered pursuant to s. 30.52 (1) (b) 1m. transfers all or any part of the owner's interest in the boat, other than by the creation of a security interest, the owner shall send written notification of the transfer to the department within 15 days after the date of transfer.

30.549(2) (2) Duty of purchaser.

30.549(2)(a)(a) Transfer of the ownership of a boat terminates the certificate of title and the certificate of number or registration for the boat except in the case of a transfer of a part interest which does not affect the transferor's right to operate the boat. The transferee shall make application for a new certificate of title and a new certificate of number or registration within 10 days after the date of purchase as prescribed by the department. Upon receipt of the application accompanied by the required fee, the department shall issue a new certificate of title and a new certificate of number card or registration card for the boat.

30.549(2)(b) (b) The purchaser of a boat that is voluntarily registered pursuant to s. 30.52 (1) (b) 1m. need not register the boat upon transfer of ownership.

30.549(2)(c) (c) Notwithstanding s. 30.52 (5) (a) 2. or (b) 2., the department may not issue new certification decals or new registration decals if the fee specified under s. 30.52 (3) (h) rather than the appropriate fee specified under s. 30.52 (3) (b) to (g) is paid. The department shall not award a new identification number to the boat unless compliance with federal numbering regulations requires otherwise.

30.549 History History: 1979 c. 275; 1983 a. 27; 1987 a. 397 s. 5; Stats. 1987 s. 30.549; 1991 a. 39; 1997 a. 198; 2001 a. 16.



30.55 Notice of abandonment or destruction of boat or change of address.

30.55  Notice of abandonment or destruction of boat or change of address.

30.55(1)(1)  Destruction or abandonment. If a boat covered by a certificate of title and certificate of number or registration issued by this state is destroyed or abandoned, the owner shall notify the department of that fact within 15 days after the destruction or abandonment and shall at the same time return the certificate of title and certificate of number card or registration card to the department for cancellation.

30.55(2) (2) Change of address. If a person, after applying for a certificate of title and certificate of number or registration or after receiving a certificate of title and certificate of number card or a registration card, moves from the address given in the application or the card, he or she, within 15 days after moving, shall notify the department in writing of both the old and new address and of any identification numbers awarded under this chapter.

30.55 History History: 1973 c. 302; 1983 a. 27; 1987 a. 397.



30.553 Sharing boat title records.

30.553  Sharing boat title records.

30.553(1) (1) At time intervals to be determined by the department, but at least quarterly, the department shall, upon request, provide boat manufacturers with the department's records under ss. 30.537 (2) and 30.541 (4) (c) for the primary purpose of validating the hull identification numbers and engine serial numbers provided by applicants for certificate of title.

30.553(2) (2) Upon examination, if a boat manufacturer discovers a discrepancy between the information contained in the department's records and the manufacturer's records, the manufacturer shall notify the department of the discrepancy and the department shall investigate and determine which is the correct information.

30.553 History History: 1987 a. 397.



30.57 Perfection of security interests.

30.57  Perfection of security interests.

30.57(1) (1) Except as provided in sub. (2), a security interest in a boat of a type for which a certificate of title is required is not valid against creditors of the owner or subsequent transferees or secured parties of the boat unless perfected as provided in this section and ss. 30.572 and 30.573.

30.57(2) (2) Sections 30.57 to 30.576 do not apply to any of the following:

30.57(2)(a) (a) A lien given by statute to a supplier of services or materials for a boat.

30.57(2)(b) (b) A lien given by statute to the United States, this state or a political subdivision of this state.

30.57(2)(c) (c) A security interest governed by ch. 409 that is created by a manufacturer or dealer who holds the boat for sale.

30.57(3) (3) Except as provided in sub. (4), a security interest is perfected by the delivery to the department of the existing certificate of title, if any, an application for a certificate of title containing the name and address of the secured party, and the required fee. The security interest is perfected as of the later of the time of its delivery or the time of the attachment of the security interest.

30.57(4) (4) If a secured party whose name and address is contained on the certificate of title for a boat acquires a new or additional security interest in the boat, the new or additional security interest is perfected at the time of its attachment under s. 409.203.

30.57(5) (5) An unperfected security interest is subordinate to the rights of persons described in s. 409.317.

30.57(6) (6) The rules of priority stated in s. 409.322, the other sections referred to in that section, and subch. III of ch. 409 shall, to the extent appropriate, apply to conflicting security interests in a boat of a type for which a certificate of title is required.

30.57(7) (7) The rules stated in subch. VI of ch. 409 governing the rights and duties of secured parties and debtors and the requirements for, and effect of, disposition of a boat by a secured party, upon default shall, to the extent appropriate, govern the rights of secured parties and owners with respect to security interests in boats perfected under this section and ss. 30.572 and 30.573.

30.57(8) (8) If a boat is subject to a security interest when brought into this state, s. 409.316 states the rules which determine the validity and perfection of the security interest in this state.

30.57 History History: 1991 a. 39; 2001 a. 10.



30.571 Notification of person who has perfected security interest.

30.571  Notification of person who has perfected security interest. If the department receives information from another state that a boat that is titled in this state is being titled in the other state and the information does not show that a perfected security interest, as shown by the records of the department, has been satisfied, the department shall notify the person who has perfected the security interest. The person shall pay the department the fee under s. 30.537 (4) (e) for each notification.

30.571 History History: 1991 a. 39.



30.572 Duties on creation of security interest.

30.572  Duties on creation of security interest.

30.572(1) (1)  Subsections (2) to (4) apply if an owner creates a security interest in a boat of a type for which a certificate of title is required, unless the name and address of the secured party already appears on the certificate of title for the boat.

30.572(2) (2) At the time that the security interest is created, the owner shall complete, in the space provided on the certificate of title or on a separate form prescribed by the department, an application to name the secured party on the certificate, showing the name and address of the secured party. The owner shall deliver the certificate, application and the fee required under s. 30.537 (4) (d) to the secured party.

30.572(3) (3) Within 10 days after receipt, the secured party shall deliver the certificate, application and fee to the department.

30.572(4) (4) Upon receipt of the certificate of title, application and fee, the department shall issue to the owner a new certificate containing the name and address of the new secured party. The department shall deliver to the new secured party and to the register of deeds for the county in which the debtor resides, memoranda, in a form prescribed by the department, of the notation of the security interest upon the certificate. The department shall deliver to the secured party and to the register of deeds additional memoranda of any assignment, termination or release of the security interest.

30.572(5) (5) A register of deeds may maintain a file of all memoranda received from the department under sub. (4). A filing, however, is not required for a perfection, assignment or release of a security interest, which is effective upon compliance with ss. 30.57 (3), 30.573 and 30.574.

30.572 History History: 1991 a. 39.



30.573 Assignment of security interest.

30.573  Assignment of security interest.

30.573(1) (1) Except as otherwise provided in s. 409.308 (5), a secured party may assign, absolutely or otherwise, the secured party's security interest in a boat to a person other than the owner without affecting the interest of the owner or the validity of the security interest, but any person without notice of the assignment is protected in dealing with the secured party as the holder of the security interest and the secured party remains liable for any obligations as a secured party until the assignee is named as secured party on the certificate of title.

30.573(2) (2) Subject to s. 409.308 (5), to perfect an assignment, the assignee may deliver to the department the certificate of title, the fee required under s. 30.537 (4) (f) and an assignment by the secured party named in the certificate in the form the department prescribes. Upon receipt, the department shall name the assignee as a secured party on the certificate and issue a new certificate.

30.573 History History: 1991 a. 39; 2001 a. 10.



30.574 Release of security interest.

30.574  Release of security interest.

30.574(1) (1) Within one month, or within 10 days following written demand by the debtor, after there is no outstanding obligation and no commitment to make advances, incur obligations or otherwise give value, secured by the security interest in a boat under any security agreement perfected under ss. 30.57, 30.572 and 30.573 between the owner and the secured party, the secured party shall execute and deliver to the owner a release of the security interest in the form and manner prescribed by the department and a notice to the owner stating in no less than 10-point boldface type the owner's obligation under sub. (2). If the secured party fails to execute and deliver the release and notice of obligation as required by this subsection, the secured party is liable to the owner for $25 and for any loss caused to the owner by the failure.

30.574(2) (2) Within 5 days after receipt of the release and notice of obligation, the owner, other than a dealer holding the boat for resale, shall mail or deliver the certificate and release to the department. The department shall release the secured party's rights on the certificate and issue a new certificate.

30.574 History History: 1991 a. 39.



30.575 Secured party's and owner's duties.

30.575  Secured party's and owner's duties.

30.575(1) (1) A secured party named in a certificate of title shall, upon written request of the owner or of another secured party named on the certificate, disclose any pertinent information about the secured party's security agreement and the indebtedness secured by it.

30.575(2) (2) An owner shall promptly deliver the certificate of title to any secured party who is named on it or who has a security interest in the boat described in it under any applicable prior law of this state, upon receipt of a notice from the secured party that the secured party's security interest is to be assigned, extended or perfected.

30.575(3) (3) A secured party who fails to disclose information under sub. (1) shall be liable to the owner for any loss caused by the failure to disclose.

30.575(4) (4) An owner who fails to deliver the certificate of title to a secured party requesting it under sub. (2) shall be liable to the secured party for any loss caused to the secured party by the failure to deliver.

30.575 History History: 1991 a. 39.



30.576 Method of perfecting exclusive.

30.576  Method of perfecting exclusive.

30.576(1) (1) Except as provided in sub. (2) and subject to s. 409.311 (4), the method provided in ss. 30.57 to 30.575 of perfecting and giving notice of security interests subject to those sections is exclusive. Security interests subject to ss. 30.57 to 30.575 are exempt from the provisions of law that otherwise require or relate to the filing of instruments creating or evidencing security interests.

30.576(2) (2) Subsection (1) does not affect the validity of a security interest perfected before January 1, 1992.

30.576 History History: 1991 a. 39; 2001 a. 10.



30.577 Suspension or revocation of certificate of title.

30.577  Suspension or revocation of certificate of title.

30.577(1)(1) The department shall suspend or revoke a certificate of title for a boat if it finds any of the following:

30.577(1)(a) (a) The certificate of title was fraudulently procured, erroneously issued or prohibited by law.

30.577(1)(b) (b) The boat has been scrapped, dismantled or destroyed.

30.577(1)(c) (c) A transfer of title is set aside by a court by order or judgment.

30.577(2) (2) Suspension or revocation of a certificate of title does not, in itself, affect the validity of a security interest noted on it.

30.577(3) (3) When the department suspends or revokes a certificate of title, the owner or person in possession of the certificate shall, within 5 days after receiving notice of the suspension or revocation, mail or deliver the certificate to the department.

30.577(4) (4) The department may seize and impound a certificate of title that is suspended or revoked.

30.577 History History: 1991 a. 39.



30.578 Grounds for refusing issuance of certificate of title.

30.578  Grounds for refusing issuance of certificate of title. The department shall refuse issuance of a certificate of title if any required fee is not paid or if it has reasonable grounds to believe that any of the following exists:

30.578(1) (1) The person alleged to be the owner of the boat is not the owner.

30.578(2) (2) The application contains a false or fraudulent statement.

30.578(3) (3) The applicant fails to furnish information or documents required by the department.

30.578 History History: 1991 a. 269.



30.60 Classification of motorboats.

30.60  Classification of motorboats. For the purposes of ss. 30.61 and 30.62, motorboats are divided on the basis of their length into 4 classes as follows:

30.60(1) (1) Class A—those less than 16 feet.

30.60(2) (2) Class 1—those 16 feet or over but less than 26 feet.

30.60(3) (3) Class 2—those 26 feet or over but less than 40 feet.

30.60(4) (4) Class 3—those 40 feet or over.



30.61 Lighting equipment.

30.61  Lighting equipment.

30.61(1)(1)  When lights required; prohibited lights.

30.61(1)(a)(a) No person shall operate any motorboat at any time from sunset to sunrise unless such motorboat carries the lighting equipment required by this section and unless such equipment is lighted when and as required by this section.

30.61(1)(b) (b) No owner shall give permission for the operation of a motorboat at any time from sunset to sunrise unless such motorboat is equipped as required by this section.

30.61(1)(c) (c) No person shall exhibit from or on any motorboat when under way at any time from sunset to sunrise any light which may be mistaken for those required by this section.

30.61(2) (2) Lights for motorboats of classes a and 1. All motorboats of classes A and 1 when under way at any time from sunset to sunrise shall carry and have lighted the following lamps:

30.61(2)(a) (a) One lamp aft showing a bright white light all around the horizon.

30.61(2)(b) (b) One combined lamp in the fore part of the motorboat and lower than the white light aft, showing green to starboard and red to port and so fixed that each side of the combined lamp throws a light from directly ahead to 2 points abaft the beam on its respective side.

30.61(3) (3) Lights for motorboats of classes 2 and 3. All motorboats of classes 2 and 3 when under way at any time from sunset to sunrise shall carry and have lighted the following lamps:

30.61(3)(a) (a) One lamp in the fore part of the boat as near the stem as practicable, so constructed as to show an unbroken bright white light over an arc of the horizon of 20 points of the compass and so fixed as to throw the light from directly ahead to 2 points abaft the beam on either side.

30.61(3)(b) (b) One lamp aft showing a bright white light all around the horizon and higher than the white light forward.

30.61(3)(c) (c) On the starboard side, one lamp showing a green light, and on the port side, one lamp showing a red light, both fitted with inboard screens of sufficient height and so set as to prevent these lights from being seen across the bow. Each such side lamp shall be so constructed as to show an unbroken light over an arc of the horizon of 10 points of the compass and shall be so fixed as to throw the light from directly ahead to 2 points abaft the beam on its respective side.

30.61(4) (4) Sailboats with motors. Sailboats equipped with motors and being propelled in whole or in part by such motor must comply with sub. (2) or (3), whichever is applicable. Whenever such a sailboat is being propelled entirely by sail at any time from sunset to sunrise, it shall have lighted the lamps showing the colored lights specified in sub. (2) or (3), but not the lamps showing the white lights, and shall carry ready at hand a lantern or flashlight showing a white light which shall be exhibited in sufficient time to avert collision.

30.61(5) (5) Sailboats without motors and rowboats. Every boat propelled by muscular power and every sailboat not equipped with a motor, when under way at any time from sunset to sunrise, shall carry ready at hand a lantern or flashlight showing a white light which shall be exhibited in sufficient time to avert collision.

30.61(6) (6) Certain moored, anchored or drifting boats; other structures.

30.61(6)(a)(a) Except as provided under par. (b), any moored, anchored or drifting boat or any other fixed and floating structure outside designated mooring areas or beyond 200 feet from the shoreline is required to be lighted from sunset to sunrise by a white light visible all around the horizon.

30.61(6)(b) (b) This subsection does not require any light to be shone from duck blinds constructed on emergent vegetation.

30.61(7) (7) Performance specifications for lamps. Every white light prescribed by this section shall be of such character as to be visible at a distance of at least 2 miles on a dark night with clear atmosphere. Every colored light prescribed by this section shall be of such character as to be visible at a distance of at least one mile on a dark night with clear atmosphere.

30.61(8) (8) Optional lighting requirements. Any boat may carry and exhibit the lights required by the federal regulations for preventing collisions at sea, 1948, federal act of October 11, 1951, (33 USC 143-147d) as amended, in lieu of the lights required by subs. (2) and (3).

30.61(9) (9) Department to promulgate rules. The department shall promulgate rules modifying or supplementing the lighting requirements of this section as necessary to keep the requirements in conformity with the lighting rules adopted by the U.S. coast guard.

30.61(10) (10) Operation of personal watercraft.

30.61(10)(a)(a) Notwithstanding subs. (1), (2), (8) and (9), no person may operate a personal watercraft at any time from sunset to sunrise.

30.61(10)(b) (b) If a person operates a personal watercraft in violation of par. (a), the operation shall be subject to additional penalties for any failure to comply with the applicable lighting requirements under subs. (1), (2), (8) and (9).

30.61 History History: 1973 c. 302; 1979 c. 275; 1985 a. 243; 1987 a. 399; 1989 a. 359; 1991 a. 257.



30.62 Other equipment.

30.62  Other equipment.

30.62(1)(1)  When equipment required. No person shall operate any boat on the waters of this state unless such boat is equipped as required by this section and the rules of the department promulgated under this section. No owner of a boat shall rent such boat to any other person for use upon the waters of this state unless such boat is equipped at the time of rental as required by this section and the rules of the department promulgated under this section. If such boat is properly equipped at the time of rental for conditions then existing, the responsibility of the owner under this section is met, notwithstanding a subsequent change in the number of passengers or a change in time from daylight to dark.

30.62(2) (2) Muffler requirement and noise level standards.

30.62(2)(a)(a) Mufflers. The engine of every motorboat propelled by an internal combustion engine and used on the waters of this state shall be equipped and maintained with a muffler, underwater exhaust system or other noise suppression device.

30.62(2)(b) (b) Maximum noise levels for operation. No person may operate a motorboat powered by an engine on the waters of this state in such a manner as to exceed a noise level of 86 measured on an "A" weighted decibel scale.

30.62(2)(c) (c) Maximum noise levels for sale. No person may sell, resell or offer for sale any motorboat for use on the waters of the state if the motorboat has been so modified that it cannot be operated in such a manner that it will comply with the noise level requirements under par. (b).

30.62(2)(d) (d) Maximum noise level for manufacture.

30.62(2)(d)1.1. No person may manufacture and offer for sale any motorboat for use on the waters of this state if the motorboat cannot be operated in such a manner so as to comply with the noise level requirements under par. (b).

30.62(2)(d)2. 2. The department may promulgate rules establishing testing procedures to determine noise levels for the enforcement of this section.

30.62(2)(d)3. 3. The department may revise these rules as necessary to adjust to advances in technology.

30.62(2)(e) (e) Tampering. No person may remove or alter any part of a marine engine, its propulsion unit or its enclosure or modify the mounting of a marine engine on a boat in such a manner as to exceed the noise levels prescribed under par. (b).

30.62(2)(f) (f) Local ordinances. No political subdivision of this state may establish, continue in effect or enforce any ordinance that prescribes noise levels for motorboats or which imposes any requirement for the sale or use of marine engines at prescribed noise levels unless the ordinance is identical to the provisions of this subsection or rules promulgated by the department under this subsection.

30.62(2)(g) (g) Exemption for specific uses. This subsection does not apply to any of the following:

30.62(2)(g)1. 1. A motorboat while competing in a race conducted under a permit from a town, village or city or from an authorized agency of the federal government.

30.62(2)(g)2. 2. A motorboat designed and intended solely for racing, while the boat is operated incidentally to the testing or tuning up of the motorboat and engine for the race in an area designated by and operated under a permit specified under subd. 1.

30.62(2)(g)3. 3. A motorboat on an official trial for a speed record if conducted under a permit from a town, village or city.

30.62(2)(g)4. 4. The operation of a commercial or nonrecreational fishing boat, ferry or other vessel engaged in interstate or international commerce, other than a tugboat.

30.62(2)(h) (h) Exemption by rule. The department may promulgate by rule exemptions from compliance with this subsection for certain activities for certain types of motorboats for specific uses and for specific areas of operation.

30.62(2m) (2m) Overpowering. No person may sell, equip or operate, and no owner of a boat may allow a person to operate, a boat with any motor or other propulsion machinery beyond its safe power capacity, taking into consideration the type and construction of such watercraft and other existing operating conditions.

30.62(3) (3) Personal flotation devices.

30.62(3)(a)(a) Every boat, except a sailboard and except as provided in par. (b), shall carry at least one personal flotation device prescribed by federal regulations for each person on board or being attended by the boat, so placed as to be readily accessible and available to the persons.

30.62(3)(b) (b) No person may operate a personal watercraft unless each person riding on the personal watercraft is wearing a personal flotation device that is a type I, type II, type III or type V personal flotation device as specified under 33 CFR part 175, subpart B.

30.62(3m) (3m) Safety devices for personal watercraft. No person may operate a personal watercraft that is equipped by the manufacturer with an engine cutoff switch activated by a lanyard unless the engine cutoff switch is in good working order and the lanyard is attached in the manner prescribed by the manufacturer to the operator or the operator's clothing or personal flotation device. No person may sell a personal watercraft manufactured after January 1, 1993, unless the personal watercraft is equipped by the manufacturer with an engine cutoff switch activated by a lanyard or is equipped by the manufacturer with a self-circling safety feature.

30.62(4) (4) Fire extinguishers.

30.62(4)(a)(a) Every motorboat, except outboards of open construction, shall be provided with such number, size and type of fire extinguishers, capable of promptly and effectively extinguishing burning gasoline, as prescribed by rules of the department. Such fire extinguishers shall be at all times kept in condition for immediate and effective use and shall be so placed as to be readily accessible. "Open construction" means construction which will not permit the entrapment of explosive or flammable gases or vapors.

30.62(4)(b) (b) This subsection does not apply to a motorboat while competing in a race conducted pursuant to a permit from a town, village or city or from an authorized agency of the U.S. government, nor does it apply to a boat designed and intended solely for racing, while the boat is operated incidentally to the tuning up of the boat and engine for the race at the race location on the day of the race.

30.62(5) (5) Backfire flame arresters. Every boat equipped with an inboard motor using gasoline as a fuel shall have the carburetors of every inboard gasoline motor fitted with an efficient device for arresting backfire flames. The device shall meet the specifications prescribed by federal regulations.

30.62(6) (6) Bilge, engine and fuel compartment ventilators. Every boat, except open boats, using as fuel any liquid of a volatile nature, shall be provided with an efficient natural or mechanical ventilation system which is capable of removing resulting inflammable or explosive gases.

30.62(8) (8) Battery cover. Every motorboat equipped with storage batteries shall be provided with suitable supports and secured against shifting with the motion of the boat. Such storage batteries shall be equipped with a nonconductive shielding means to prevent accidental shorting of battery terminals.

30.62(9) (9) Department may promulgate rules. The department shall promulgate such rules modifying or supplementing the associated equipment requirements of this section as are necessary to keep those requirements in conformity with federal regulations.

30.62 History History: 1973 c. 302; 1979 c. 275; 1983 a. 316; 1985 a. 332 s. 251 (1); 1987 a. 399; 1989 a. 224, 359; 1991 a. 257; 1993 a. 167, 437; 1997 a. 198; 2005 a. 308.



30.625 Rental of motorboats.

30.625  Rental of motorboats.

30.625(1) (1) No person who is engaged in the rental or leasing of motorboats to the public may do any of the following:

30.625(1)(a) (a) Rent or lease a motorboat for operation by a person who will be operating a motorboat for the first time in each calendar year and who does not hold a valid certificate issued under s. 30.74 (1) unless the person engaged in the rental or leasing gives the person instruction on how to operate a motorboat in the manner established by the department under s. 30.74 (1) (am).

30.625(1)(b) (b) Rent or lease a personal watercraft to a person under 16 years of age.

30.625(1)(c) (c) Rent or lease a personal watercraft without providing the person who will be operating the personal watercraft with a personal flotation device that meets the requirements specified under s. 30.62 (3) (b).

30.625(1m) (1m) No person who is under 16 years of age may rent or lease a personal watercraft.

30.625 History History: 1991 a. 257; 2005 a. 356 ss. 1b to 1e, 8; 2009 a. 180; 2011 a. 260 s. 81.



30.63 Sale and use of certain outboard motors restricted.

30.63  Sale and use of certain outboard motors restricted.

30.63(1)(1)  Sale. No person may sell any new outboard motor for use in the waters of this state unless such motor is equipped with a crankcase effectively sealed to prevent the drainage of raw fuel into the waters in which the motor is operated.

30.63(2) (2) Use. Beginning January 1, 1990, no person may operate an outboard motor in the waters of this state unless such motor is equipped with a crankcase effectively sealed to prevent the drainage of raw fuel into the waters in which such motor is operated.

30.63 History History: 1973 c. 125; 1989 a. 56.



30.635 Motorboat prohibition.

30.635  Motorboat prohibition. On lakes 50 acres or less having public access, motorboats may not be operated in excess of slow-no-wake speed, except when such lakes serve as thoroughfares between 2 or more navigable lakes. The department by rule may modify or waive the requirements of this section as to particular lakes, if it finds that public safety is not impaired by such modification or waiver.

30.635 History History: 1973 c. 302; Stats. 1973 s. 30.63; 1973 c. 336; Stats. 1973 s. 30.635.



30.64 Patrol boats.

30.64  Patrol boats.

30.64(1)(1) The operator of a patrol boat, including a commission warden, as defined in s. 939.22 (5), when responding to an emergency call or when in pursuit of an actual or suspected violator of the law, need not comply with this subchapter or ordinances under s. 30.77 when a siren or emergency light is activated or, if the patrol boat is equipped with a siren and an emergency light, when both the siren and emergency light are activated, and if due regard is given to the safety of other persons in the vicinity. If an emergency light is used, it shall be of a type and design specified under 33 CFR 88.11 or 88.12.

30.64(2) (2) Upon the approach of a patrol boat, including a patrol boat operated by a commission warden, as defined in s. 939.22 (5), giving an audio or visual signal, the operator of a boat shall reduce the boat speed to slow-no-wake and yield the right-of-way to the patrol boat until it has passed.

30.64(3) (3) No person operating a boat may refuse to stop after being requested or signaled to do so by a law enforcement officer or a commission warden, as defined in s. 939.22 (5).

30.64 History History: 1979 c. 275; 1993 a. 167; 2005 a. 308; 2007 a. 27.



30.65 Traffic rules.

30.65  Traffic rules.

30.65(1)(1)  Meeting; overtaking; right-of-way. Every person operating a boat shall comply with the following traffic rules, except when deviation therefrom is necessary to comply with federal pilot rules while operating on the navigable waters of the United States:

30.65(1)(a) (a) When 2 motorboats are approaching each other "head and head," or so nearly so as to involve risk of collision, each boat shall bear to the right and pass the other boat on its left side.

30.65(1)(b) (b) When 2 motorboats are approaching each other obliquely or at right angles, the boat which has the other on her right shall yield the right-of-way to the other. "Right" means from dead ahead, clockwise to 2 points abaft the starboard beam.

30.65(1)(d) (d) When a motorboat and a boat propelled entirely by sail or muscular power are proceeding in such a direction as to involve risk of collision, the motorboat shall yield the right-of-way to the other boat.

30.65(1)(e) (e) A boat may overtake and pass another boat on either side if it can be done with safety but the boat doing the overtaking shall yield the right-of-way to the boat being overtaken, notwithstanding any other rule in this section to the contrary.

30.65(1)(f) (f) A boat granted the right-of-way by this section shall maintain her course and speed, unless to do so would probably result in a collision.

30.65(2) (2) Additional traffic rules. The department may promulgate such additional traffic rules as it deems necessary in the interest of public safety. Such rules shall conform as nearly as possible to the federal pilot rules.

30.65 History History: 1985 a. 332 s. 251 (1); 1993 a. 490.



30.66 Speed restrictions.

30.66  Speed restrictions.

30.66(1)(1)  Speed to be reasonable and prudent. No person shall operate a motorboat at a speed greater than is reasonable and prudent under the conditions and having regard for the actual and potential hazards then existing. The speed of a motorboat shall be so controlled as to avoid colliding with any object lawfully in or on the water or with any person, boat or other conveyance in or on the water in compliance with legal requirements and exercising due care.

30.66(2) (2) Fixed limits. In addition to complying with sub. (1), no person may operate a motorboat at a speed in excess of the posted notice as established by regulatory markers.

30.66(3) (3) Prohibited operation.

30.66(3)(a)(a) No person may operate a motorboat within 100 feet of any dock, raft, pier, or buoyed restricted area on any lake at a speed in excess of slow-no-wake.

30.66(3)(ag) (ag)

30.66(3)(ag)1.1. Except as provided in subd. 2., no person may operate a motorboat, other than a personal watercraft, at a speed in excess of slow-no-wake within 100 feet of the shoreline of any lake.

30.66(3)(ag)2. 2. In its ordinances enacted under s. 30.77, a city, village, town, public inland lake protection and rehabilitation district, or a town sanitary district may provide an exemption from the prohibition in subd. 1. or may substitute a lesser number of feet.

30.66(3)(ag)3. 3. This paragraph does not affect any of the following:

30.66(3)(ag)3.a. a. The authority of a local governmental unit specified in subd. 2. to enact more restrictive ordinances under s. 30.77.

30.66(3)(ag)3.b. b. The authority of the Dane County board to enact more restrictive ordinances under s. 33.455 (3).

30.66(3)(ar) (ar) No person may operate a personal watercraft at a speed in excess of slow-no-wake within 200 feet of the shoreline of any lake.

30.66(3)(b) (b) No person may operate a personal watercraft at a speed in excess of slow-no-wake within 100 feet of any other boat.

30.66(3)(c) (c) Paragraphs (a) to (b) do not apply to pickup or drop areas that are marked with regulatory markers and that are open to operators of personal watercraft and to persons and motorboats engaged in water skiing or similar activity.

30.66 History History: 1973 c. 302; 1981 c. 303; 1991 a. 257; 1997 a. 198; 2009 a. 31.



30.67 Accidents and accident reports.

30.67  Accidents and accident reports.

30.67(1) (1)  Duty to render aid. Insofar as the operator of a boat can do so without serious danger to the operator's boat or to persons on board, the operator of a boat involved in a boating accident shall stop the operator's boat and render to other persons affected thereby such assistance as may be practicable and necessary to save them from or minimize any danger caused by the accident. The operator shall give the operator's name and address and identification of the operator's boat to any person injured and to the owner of any property damaged in the accident.

30.67(2) (2) Duty to report.

30.67(2)(a)(a) If a boating accident results in death or injury to any person, the disappearance of any person from a boat under circumstances indicating death or injury, or property damage, every operator of a boat involved in an accident shall, without delay and by the quickest means available, give notice of the accident to a conservation warden or local law enforcement officer and shall file a written report with the department on the form prescribed by it. The department shall promulgate rules necessary to keep accident reporting requirements in conformity with rules adopted by the U.S. coast guard.

30.67(2)(b) (b) If the operator of a boat is physically incapable of making the report required by this subsection and there was another occupant in the boat at the time of the accident capable of making the report the other occupant shall make such report.

30.67(3) (3) Terms defined. In this section:

30.67(3)(a) (a) "Boating accident" means a collision, accident or other casualty involving a boat.

30.67(3)(b) (b) "Injury" means any injury of a physical nature resulting in medical treatment, disability for more than 24 hours or loss of consciousness.

30.67(3)(c) (c) "Total property damage" means the sum total cost of putting the property damaged in the condition it was in before the accident, if repair thereof is practical, and if not practical, the sum total cost of replacing the property.

30.67(4) (4) Reports confidential. No report required by this section to be filed with the department shall be used as evidence in any trial, civil or criminal, arising out of an accident, except that the department shall furnish upon demand of any person who has or claims to have made such a report, or upon demand of any court, a certificate showing that a specified accident report has or has not been made to the department solely to prove a compliance or a failure to comply with the requirement that such a report be made.

30.67(5) (5) Transmittal of information to federal and state authorities. If any request for information available on the basis of reports filed pursuant to this section is duly made by an authorized official or agency of the U.S. government or of the state which registered the boat involved or the state where the accident occurred, the department shall compile and furnish such information in accordance with such request.

30.67(6) (6) Coroners and medical examiners to report; require blood specimen.

30.67(6)(a)(a) Every coroner or medical examiner shall on or before the 10th day of each month report in writing to the department the death of any person within his or her jurisdiction during the preceding calendar month as the result of an accident involving a boat and the circumstances of the accident.

30.67(6)(b) (b) In cases of death involving a boat in which the person died within 6 hours of the time of the accident, a blood specimen of at least 10 cc. shall be withdrawn from the body of the decedent within 12 hours after his or her death, by the coroner or medical examiner or by a physician so designated by the coroner or medical examiner or by a qualified person at the direction of the physician. All funeral directors, as defined in s. 445.01 (5), shall obtain a release from the coroner or medical examiner prior to proceeding with embalming any body coming under the scope of this section. The blood so drawn shall be forwarded to a laboratory approved by the state health officer for analysis of the alcoholic content of the blood specimen. The coroner or medical examiner causing the blood to be withdrawn shall be notified of the results of each analysis made and shall forward the results of each analysis to the state health officer. The state health officer shall keep a record of all examinations to be used for statistical purposes only. The cumulative results of the examinations, without identifying the individuals involved, shall be disseminated and made public by the state health officer. The department shall reimburse coroners and medical examiners for the costs incurred in submitting reports and taking blood specimens and laboratories for the costs incurred in analyzing blood specimens under this section.

30.67 History History: 1973 c. 302; 1979 c. 275; 1989 a. 359; 1991 a. 316; 2005 a. 266.



30.675 Distress signal flag.

30.675  Distress signal flag. The display on a boat or by a person of an orange flag approximately 18 by 30 inches in size shall indicate that such boat or person is in need of help.

30.675(1) (1) Insofar as is possible without serious danger to the operator's boat or persons on board, the operator of a boat observing a distress signal shall render to the boat or person displaying the signal such assistance as may be practicable and necessary to save the boat or person or to minimize any danger to them.

30.675(2) (2) No person shall display a flag like that described in sub. (1) unless such person is in need of assistance to prevent bodily injury or destruction of property.

30.675 History History: 1991 a. 316.



30.678 Boating safety certificates; requirements; exemptions; operation by minors.

30.678  Boating safety certificates; requirements; exemptions; operation by minors.

30.678(1) (1)  Motorboats other than personal watercraft.

30.678(1)(a)(a) No person under 10 years of age may operate a motorboat.

30.678(1)(b) (b) No person who is at least 10 years of age but under 12 years of age may operate a motorboat unless he or she is accompanied in the motorboat by a parent or guardian or by a person who is at least 18 years of age and who is designated by a parent or guardian.

30.678(1)(c) (c) No person who is at least 12 years of age but under 16 years of age may operate a motorboat unless one of the following applies:

30.678(1)(c)1. 1. The person holds a valid boating safety certificate issued under s. 30.74 (1) (a) or a valid boating safety certificate that is honored under s. 30.74 (1) (c).

30.678(1)(c)2. 2. The person is accompanied in the motorboat by a parent or guardian or by a person who is at least 18 years of age and who is designated by a parent or guardian.

30.678(1)(d) (d) No person who was born on or after January 1, 1989, and who is 16 years of age or older may operate a motorboat unless the person holds a valid safety certificate issued under s. 30.74 (1) (a) or a valid boating safety certificate that is honored under s. 30.74 (1) (c).

30.678(1)(e) (e) Paragraphs (a) to (d) do not apply to the operation of a personal watercraft.

30.678(2) (2) Personal watercraft.

30.678(2)(a)(a) No person under 12 years of age may operate a personal watercraft.

30.678(2)(b) (b) No person who is 12 years of age or older but under 16 years of age may operate a personal watercraft unless he or she is in possession of a valid certificate issued under s. 30.74 (1) (a) or a valid boating safety certificate that is honored under s. 30.74 (1) (c).

30.678(2)(c) (c) No person who was born on or after January 1, 1989, and who is 16 years of age or older may operate a personal watercraft unless the person holds a valid safety certificate issued under s. 30.74 (1) (a) or a valid boating safety certificate that is honored under s. 30.74 (1) (c).

30.678(3) (3) Exemption. Subsections (1) (b), (c), and (d) and (2) (b) and (c) do not apply to a person while the person is operating a motorboat as may be required as part of a boating safety course under s. 30.74 (1).

30.678(4) (4) Parent and guardian liability. A violation of sub. (1) (a), (b), (c), or (d) or (2) (a), (b), or (c) that is done with the knowledge of a parent or guardian shall be considered a violation by the parent or guardian and shall be punishable under s. 30.80.

30.678 History History: 2005 a. 356 ss. 1m to 3, 7, 9, 10.



30.68 Prohibited operation.

30.68  Prohibited operation.

30.68(2) (2)  Negligent operation. No person may operate or use any boat, or manipulate any water skis, aquaplane or similar device upon the waters of this state in a careless, negligent or reckless manner so as to endanger that person's life, property or person or the life, property or person of another.

30.68(3) (3) Operation by incapacitated person. No person in charge or control of a boat shall authorize or knowingly permit the boat to be operated by any person who by reason of physical or mental disability is incapable of operating such boat under the prevailing circumstances.

30.68(4) (4) Creating hazardous wake or wash.

30.68(4)(a)(a) No person shall operate a motorboat so as to approach or pass another boat in such a manner as to create a hazardous wake or wash.

30.68(4)(b) (b) An operator of a motorboat is liable for any damage caused to the person or property of another by the wake or wash from such motorboat unless the negligence of such other person was the primary cause of the damage.

30.68(4m) (4m) Facing backwards. No person may operate a personal watercraft while facing backwards.

30.68(5) (5) Operating in circular course. No person may operate a motorboat repeatedly in a circuitous course around any other boat, or around any person who is swimming, if such circuitous course is within 200 feet of such boat or swimmer; nor shall any boat or water skier operate or approach closer than 100 feet to any skin diver's flag or any swimmer unless the boat is part of the skin diving operation or is accompanying the swimmer, or unless physical conditions make compliance impossible.

30.68(5m) (5m) Towing by a personal watercraft. A person may use a personal watercraft to tow a stranded or disabled boat if, during towing, the speed of the personal watercraft does not exceed slow-no-wake.

30.68(6) (6) Riding on decks and gunwales. No person operating a motorboat may ride or sit, or may allow any other person in the motorboat to ride or sit, on the gunwales, tops of seat backs or sides or on the decking over the bow of the boat in an unsafe manner while under way, unless such person is inboard of guards or railings provided on the boat to prevent persons from being lost overboard. Nothing in this section shall be construed to prohibit entry upon the decking over the bow of the boat for the purpose of anchoring, mooring or casting off or other necessary purpose.

30.68(7) (7) Restricted areas. No person shall operate a boat within a water area which has been clearly marked by buoys or some other distinguishing device as a bathing or swimming area; nor operate a boat in restricted use areas contrary to regulatory notice pursuant to s. 30.74 (2).

30.68(8) (8) Anchoring in traffic lanes. No person may anchor, place, affix or abandon any unattended boat, raft, float or similar structure in the traveled portion of any river or channel or in any traffic lane established and legally marked, so as to prevent, impede or interfere with the safe passage of any other boat through the same.

30.68(8m) (8m) Mooring.

30.68(8m)(a)(a) No person may use a mooring or attach a boat to a mooring buoy if the mooring or mooring buoy violates s. 30.772 or 30.773.

30.68(8m)(b) (b) No person may use a piling for mooring a boat, except for mooring a boat in Lake Michigan or Lake Superior or on the Mississippi River.

30.68(9) (9) Overloading. No person may operate, and no owner of a boat may allow a person to operate, a boat that is loaded with passengers or cargo beyond its safe carrying capacity, taking into consideration weather and other existing operating conditions.

30.68(11) (11) Unnecessarily sounding whistles. No person shall unnecessarily sound a horn, whistle or other sound-producing device on any boat while at anchor or under way. The use of a siren on any boat except a patrol boat on patrol or rescue duty is prohibited.

30.68(12) (12) Molesting or destroying aids to navigation and regulatory markers. No unauthorized person shall move, remove, molest, tamper with, destroy or attempt to destroy, or moor or fasten a boat (except to mooring buoys) to any navigation aids or regulatory markers, signs or other devices established and maintained to aid boaters.

30.68 History History: 1971 c. 40 s. 93; 1971 c. 219; 1973 c. 302; 1975 c. 22, 39; 1983 a. 459; 1985 a. 146 s. 8; 1985 a. 243, 331; 1991 a. 257, 316; 1993 a. 236; 1997 a. 198; 2005 a. 308, 356.



30.681 Intoxicated boating.

30.681  Intoxicated boating.

30.681(1)(1)  Operation.

30.681(1)(a)(a) Operating while under the influence of an intoxicant. No person may engage in the operation of a motorboat while under the influence of an intoxicant to a degree which renders him or her incapable of safe motorboat operation.

30.681(1)(b) (b) Operating after using a controlled substance or alcohol.

30.681(1)(b)1.1. No person may engage in the operation of a motorboat while the person has an alcohol concentration of 0.08 or more. This subdivision does not apply to commercial motorboats.

30.681(1)(b)1m. 1m. No person may engage in the operation of a motorboat while the person has a detectable amount of a restricted controlled substance in his or her blood.

30.681(1)(b)2. 2. No person may engage in the operation of a commercial motorboat while the person has a blood alcohol concentration of 0.04% or more by weight of alcohol in his or her blood. No person may engage in the operation of a commercial motorboat while the person has 0.04 grams or more of alcohol in 210 liters of his or her breath.

30.681(1)(bn) (bn) Operating with alcohol concentrations at specified levels; below legal drinking age. A person who has not attained the legal drinking age, as defined in s. 125.02 (8m), may not engage in the operation of a motorboat while he or she has a blood alcohol concentration of more than 0.0 but less than 0.08.

30.681(1)(c) (c) Related charges. A person may be charged with and a prosecutor may proceed upon a complaint based upon a violation of any combination of par. (a) or (b) 1., 1m., or 2. for acts arising out of the same incident or occurrence. If the person is charged with violating any combination of par. (a) or (b) 1., 1m., or 2., the offenses shall be joined. If the person is found guilty of any combination of par. (a) or (b) 1., 1m., or 2. for acts arising out of the same incident or occurrence, there shall be a single conviction for purposes of sentencing and for purposes of counting convictions under s. 30.80 (6) (a) 2. and 3. Paragraphs (a) and (b) 1., 1m., and 2. each require proof of a fact for conviction which the others do not require.

30.681(1)(d) (d) Defenses. In an action under par. (b) 1m. that is based on the defendant allegedly having a detectable amount of methamphetamine, gamma-hydroxybutyric acid, or delta-9-tetrahydrocannabinol in his or her blood, the defendant has a defense if he or she proves by a preponderance of the evidence that at the time of the incident or occurrence he or she had a valid prescription for methamphetamine or one of its metabolic precursors, gamma-hydroxybutyric acid, or delta-9-tetrahydrocannabinol.

30.681(2) (2) Causing injury.

30.681(2)(a)(a) Causing injury while under the influence of an intoxicant. No person while under the influence of an intoxicant to a degree which renders him or her incapable of safe motorboat operation may cause injury to another person by the operation of a motorboat.

30.681(2)(b) (b) Causing injury after using a controlled substance or alcohol.

30.681(2)(b)1.1. No person who has an alcohol concentration of 0.08 or more may cause injury to another person by the operation of a motorboat. This subdivision does not apply to commercial motorboats.

30.681(2)(b)1m. 1m. No person who has a detectable amount of a restricted controlled substance in his or her blood may cause injury to another person by the operation of a motorboat.

30.681(2)(b)2. 2. No person who has a blood alcohol concentration of 0.04% or more by weight of alcohol in his or her blood may cause injury to another person by the operation of a commercial motorboat. No person who has 0.04 grams or more of alcohol in 210 liters of his or her breath may cause injury to another person by the operation of a commercial motorboat.

30.681(2)(c) (c) Related charges. A person may be charged with and a prosecutor may proceed upon a complaint based upon a violation of any combination of par. (a) or (b) 1., 1m., or 2. for acts arising out of the same incident or occurrence. If the person is charged with violating any combination of par. (a) or (b) 1., 1m., or 2. in the complaint, the crimes shall be joined under s. 971.12. If the person is found guilty of any combination of par. (a) or (b) 1., 1m., or 2. for acts arising out of the same incident or occurrence, there shall be a single conviction for purposes of sentencing and for purposes of counting convictions under s. 30.80 (6) (a) 2. and 3. Paragraphs (a) and (b) 1., 1m., and 2. each require proof of a fact for conviction which the others do not require.

30.681(2)(d) (d) Defenses.

30.681(2)(d)1.1.

30.681(2)(d)1.a.a. In an action under this subsection for a violation of the intoxicated boating law where the defendant was operating a motorboat that is not a commercial motorboat, the defendant has a defense if he or she proves by a preponderance of the evidence that the injury would have occurred even if he or she had been exercising due care and he or she had not been under the influence of an intoxicant or did not have an alcohol concentration of 0.08 or more or a detectable amount of a restricted controlled substance in his or her blood.

30.681(2)(d)1.b. b. In an action under par. (b) 1m. that is based on the defendant allegedly having a detectable amount of methamphetamine, gamma-hydroxybutyric acid, or delta-9-tetrahydrocannabinol in his or her blood, the defendant has a defense if he or she proves by a preponderance of the evidence that at the time of the incident or occurrence he or she had a valid prescription for methamphetamine or one of its metabolic precursors, gamma-hydroxybutyric acid, or delta-9-tetrahydrocannabinol.

30.681(2)(d)2. 2. In an action under this subsection for a violation of the intoxicated boating law where the defendant was operating a commercial motorboat, the defendant has a defense if he or she proves by a preponderance of the evidence that the injury would have occurred even if he or she had been exercising due care and he or she had not been under the influence of an intoxicant or did not have a blood alcohol concentration of 0.04% or more by weight of alcohol in his or her blood or 0.04 grams or more of alcohol in 210 liters of his or her breath.

30.681 History History: 1985 a. 331; 1989 a. 275; 1995 a. 290, 436; 1997 a. 35, 198; 2003 a. 30, 97, 326.



30.682 Preliminary breath screening test.

30.682  Preliminary breath screening test.

30.682(1) (1)  Requirement. A person shall provide a sample of his or her breath for a preliminary breath screening test if a law enforcement officer has probable cause to believe that the person is violating or has violated the intoxicated boating law and if, prior to an arrest, the law enforcement officer requested the person to provide this sample.

30.682(2) (2) Use of test results. A law enforcement officer may use the results of a preliminary breath screening test for the purpose of deciding whether or not to arrest a person for a violation of the intoxicated boating law or for the purpose of deciding whether or not to request a chemical test under s. 30.684. Following the preliminary breath screening test, chemical tests may be required of the person under s. 30.684.

30.682(3) (3) Admissibility. The result of a preliminary breath screening test is not admissible in any action or proceeding except to show probable cause for an arrest, if the arrest is challenged, or to show that a chemical test was properly required of a person under s. 30.684.

30.682(4) (4) Refusal. There is no penalty for a violation of sub. (1). Section 30.80 (1) and the general penalty provision under s. 939.61 do not apply to that violation.

30.682 History History: 1985 a. 331.



30.683 Implied consent.

30.683  Implied consent. Any person who engages in the operation of a motorboat upon the waters of this state is deemed to have given consent to provide one or more samples of his or her breath, blood or urine for the purpose of authorized analysis as required under s. 30.684. Any person who engages in the operation of a motorboat upon the waters of this state is deemed to have given consent to submit to one or more chemical tests of his or her breath, blood or urine for the purpose of authorized analysis as required under s. 30.684.

30.683 History History: 1985 a. 331.



30.684 Chemical tests.

30.684  Chemical tests.

30.684(1)(1)  Requirement.

30.684(1)(a)(a) Samples; submission to tests. A person shall provide one or more samples of his or her breath, blood or urine for the purpose of authorized analysis if he or she is arrested for a violation of the intoxicated boating law and if he or she is requested to provide the sample by a law enforcement officer. A person shall submit to one or more chemical tests of his or her breath, blood or urine for the purpose of authorized analysis if he or she is arrested for a violation of the intoxicated boating law and if he or she is requested to submit to the test by a law enforcement officer.

30.684(1)(b) (b) Information. A law enforcement officer requesting a person to provide a sample or to submit to a chemical test under par. (a) shall inform the person at the time of the request and prior to obtaining the sample or administering the test:

30.684(1)(b)1. 1. That he or she is deemed to have consented to tests under s. 30.683;

30.684(1)(b)2. 2. That a refusal to provide a sample or to submit to a chemical test constitutes a violation under sub. (5) and is subject to the same penalties and procedures as a violation of s. 30.681 (1) (a); and

30.684(1)(b)3. 3. That in addition to the designated chemical test under sub. (2) (b), he or she may have an additional chemical test under sub. (3) (a).

30.684(1)(c) (c) Unconscious person. A person who is unconscious or otherwise not capable of withdrawing consent is presumed not to have withdrawn consent under this subsection, and if a law enforcement officer has probable cause to believe that the person violated the intoxicated boating law, one or more chemical tests may be administered to the person without a request under par. (a) and without providing information under par. (b).

30.684(2) (2) Chemical tests.

30.684(2)(a)(a) Test facility. Upon the request of a law enforcement officer, a test facility shall administer a chemical test of breath, blood or urine for the purpose of authorized analysis. A test facility shall be prepared to administer 2 of the 3 chemical tests of breath, blood or urine for the purpose of authorized analysis. The department may enter into agreements for the cooperative use of test facilities.

30.684(2)(b) (b) Designated chemical test. A test facility shall designate one chemical test of breath, blood or urine which it is prepared to administer first for the purpose of authorized analysis.

30.684(2)(c) (c) Additional chemical test. A test facility shall specify one chemical test of breath, blood or urine, other than the test designated under par. (b), which it is prepared to administer for the purpose of authorized analysis as an additional chemical test.

30.684(2)(d) (d) Validity; procedure. A chemical test of blood or urine conducted for the purpose of authorized analysis is valid as provided under s. 343.305 (6). The duties and responsibilities of the laboratory of hygiene, department of health services and department of transportation under s. 343.305 (6) apply to a chemical test of blood or urine conducted for the purpose of authorized analysis under this section. Blood may be withdrawn from a person arrested for a violation of the intoxicated boating law only by a physician, registered nurse, medical technologist, physician assistant or person acting under the direction of a physician and the person who withdraws the blood, the employer of that person and any hospital where blood is withdrawn have immunity from civil or criminal liability as provided under s. 895.53.

30.684(2)(e) (e) Report. A test facility which administers a chemical test of breath, blood or urine for the purpose of authorized analysis under this section shall prepare a written report which shall include the findings of the chemical test, the identification of the law enforcement officer or the person who requested a chemical test and the identification of the person who provided the sample or submitted to the chemical test. The test facility shall transmit a copy of the report to the law enforcement officer and the person who provided the sample or submitted to the chemical test.

30.684(3) (3) Additional and optional chemical tests.

30.684(3)(a)(a) Additional chemical test. If a person is arrested for a violation of the intoxicated boating law or is the operator of a motorboat involved in an accident resulting in great bodily harm to or the death of someone and if the person is requested to provide a sample or to submit to a test under sub. (1) (a), the person may request the test facility to administer the additional chemical test specified under sub. (2) (c) or, at his or her own expense, reasonable opportunity to have any qualified person administer a chemical test of his or her breath, blood or urine for the purpose of authorized analysis.

30.684(3)(b) (b) Optional test. If a person is arrested for a violation of the intoxicated boating law and if the person is not requested to provide a sample or to submit to a test under sub. (1) (a), the person may request the test facility to administer a chemical test of his or her breath or, at his or her own expense, reasonable opportunity to have any qualified person administer a chemical test of his or her breath, blood or urine for the purpose of authorized analysis. If a test facility is unable to perform a chemical test of breath, the person may request the test facility to administer the designated chemical test under sub. (2) (b) or the additional chemical test under sub. (2) (c).

30.684(3)(c) (c) Compliance with request. A test facility shall comply with a request under this subsection to administer any chemical test it is able to perform.

30.684(3)(d) (d) Inability to obtain chemical test. The failure or inability of a person to obtain a chemical test at his or her own expense does not preclude the admission of evidence of the results of a chemical test required and administered under subs. (1) and (2).

30.684(4) (4) Admissibility; effect of test results; other evidence. The results of a chemical test required or administered under sub. (1), (2) or (3) are admissible in any civil or criminal action or proceeding arising out of the acts committed by a person alleged to have violated the intoxicated boating law on the issue of whether the person was under the influence of an intoxicant or the issue of whether the person had alcohol concentrations at or above specified levels or a detectable amount of a restricted controlled substance in his or her blood. Results of these chemical tests shall be given the effect required under s. 885.235. This section does not limit the right of a law enforcement officer to obtain evidence by any other lawful means.

30.684(5) (5) Refusal. No person may refuse a lawful request to provide one or more samples of his or her breath, blood or urine or to submit to one or more chemical tests under sub. (1). A person shall not be deemed to refuse to provide a sample or to submit to a chemical test if it is shown by a preponderance of the evidence that the refusal was due to a physical inability to provide the sample or to submit to the test due to a physical disability or disease unrelated to the use of an intoxicant. Issues in any action concerning violation of sub. (1) or this subsection are limited to:

30.684(5)(a) (a) Whether the law enforcement officer had probable cause to believe the person was violating or had violated the intoxicated boating law.

30.684(5)(b) (b) Whether the person was lawfully placed under arrest for violating the intoxicated boating law.

30.684(5)(c) (c) Whether the law enforcement officer requested the person to provide a sample or to submit to a chemical test and provided the information required under sub. (1) (b) or whether the request and information was unnecessary under sub. (1) (c).

30.684(5)(d) (d) Whether the person refused to provide a sample or to submit to a chemical test.

30.684 History History: 1985 a. 331; 1987 a. 3; 1993 a. 105; 1995 a. 27 s. 9126 (19); 2003 a. 97; 2007 a. 20 s. 9121 (6) (a).



30.686 Report arrest to department.

30.686  Report arrest to department. If a law enforcement officer arrests a person for a violation of the intoxicated boating law or the refusal law, the law enforcement officer shall notify the department of the arrest as soon as practicable.

30.686 History History: 1985 a. 331.



30.687 Officer's action after arrest for violating intoxicated boating law.

30.687  Officer's action after arrest for violating intoxicated boating law. A person arrested for a violation of the intoxicating boating law, may not be released until 12 hours have elapsed from the time of his or her arrest or unless a chemical test administered under s. 30.684 (1) (a) shows that the person has an alcohol concentration of 0.05 or less, but the person may be released to his or her attorney, spouse, relative or other responsible adult at any time after arrest.

30.687 History History: 1985 a. 331; 1995 a. 436.



30.69 Water skiing.

30.69  Water skiing.

30.69(1)(1)  Prohibited at certain times; exceptions.

30.69(1)(a)(a) Except as provided in par. (b), no person may operate a motorboat towing a person on water skis, aquaplane or similar device unless there is in the boat a competent person in addition to the operator in a position to observe the progress of the person being towed. An observer shall be considered competent if that person can in fact observe the person being towed and relay any signals to the operator. This observer requirement does not apply to motorboats classified as Class A motorboats by the department actually operated by the persons being towed and so constructed as to be incapable of carrying the operator in or on the motorboat. No person may engage in water skiing, aquaplaning or similar activity, at any time from sunset to sunrise. This restriction of the hours of water skiing does not prevent restrictions of the hours of water skiing between sunrise and sunset by local ordinances enacted pursuant to s. 30.77 (3).

30.69(1)(b) (b) Paragraph (a) does not apply to duly authorized water ski tournaments, competitions, exhibitions or trials therefor, where adequate lighting is provided.

30.69(1)(c) (c) In addition to complying with par. (a), no person may operate a personal watercraft that is towing a person who is on water skis, an aquaplane or similar device unless the personal watercraft is designed to seat at least 3 persons.

30.69(2) (2) Careful and prudent operation. A person operating a motorboat having in tow a person on water skis, aquaplane or similar device shall operate such boat in a careful and prudent manner and at a reasonable distance from persons and property so as not to endanger the life or property of any person.

30.69(3) (3) Restrictions.

30.69(3)(a)(a) No person operating a motorboat that is towing persons engaged in water skiing, aquaplaning or similar activity may operate the motorboat within 100 feet of any occupied anchored boat, any personal watercraft or any marked swimming area or public boat landing.

30.69(3)(b) (b) No person who is engaged in water skiing, aquaplaning or similar activity may get within 100 feet of a personal watercraft or allow the tow rope while in use to get within 100 feet of a personal watercraft.

30.69(3)(c) (c) No person may operate a personal watercraft within 100 feet of any of the following:

30.69(3)(c)1. 1. A motorboat towing a person who is engaged in water skiing, aquaplaning or similar activity.

30.69(3)(c)2. 2. The tow rope of a motorboat towing a person who is engaged in water skiing, aquaplaning or similar activity.

30.69(3)(c)3. 3. A person who is engaged in water skiing, aquaplaning or similar activity.

30.69(3)(d) (d) Paragraphs (a) to (c) do not apply to pickup or drop areas that are marked with regulatory markers and that are open to operators of personal watercraft and to persons and motorboats engaged in water skiing or similar activity.

30.69(4) (4) Intoxicated operation. No person may use water skis, an aquaplane or a similar device while under the influence of an intoxicant to a degree which renders him or her incapable of safely using water skis, an aquaplane or a similar device, or under the combined influence of an intoxicant and any other drug to a degree which renders him or her incapable of safely using water skis, an aquaplane or a similar device.

30.69 History History: 1973 c. 302; 1985 a. 331; 1991 a. 257, 315, 316; 1993 a. 437; 2009 a. 31.



30.70 Skin diving.

30.70  Skin diving. No person may engage in underwater diving or swimming with the use of swimming fins or skin diving in waters other than marked swimming areas or within 150 feet of shoreline, and no person may engage in underwater diving or swimming with the use of self-contained underwater breathing apparatus in waters other than marked swimming areas, unless the location of such diving or swimming is distinctly marked by diver's flag, not less than 12 inches high and 15 inches long, displaying one diagonal white stripe 3 inches wide on a red background, and of height above the water so as to be clearly apparent at a distance of 100 yards under normal conditions, and so designed and displayed as to be visible from any point on the horizon. Except in case of emergency, anyone engaging in such diving or swimming shall not rise to the surface outside of a radius of 50 feet from such flag. No person engaged in such diving or swimming shall interfere with the operation of anyone fishing nor engage in such diving or swimming in established traffic lanes; nor shall any such person alone or with another, intentionally or unintentionally, block or obstruct any boat in any manner from proceeding to its destination where a reasonable alternative is unavailable. A reasonable alternative route is available when the otherwise unobstructed boat can proceed to its destination without reducing its lawful speed, by passing to the right or to the left of a marked diving operation.

30.70 History History: 1973 c. 302.



30.71 Disposal of waste from boats equipped with toilets.

30.71  Disposal of waste from boats equipped with toilets.

30.71(1)(1) In this section, "outlying waters" has the meaning given in s. 29.001 (63).

30.71(2) (2) No person may, while maintaining or operating any boat equipped with toilets on the waters of this state, dispose of any toilet wastes in any manner into the water.

30.71(3) (3) No person may operate for compensation or reward an establishment that has the capacity of providing berths or moorings to 5 or more boats that are equipped with toilets and that is located on an outlying water of this state unless the establishment provides adequate fixed onshore disposal facilities for disposal of toilet wastes from the boats for which the establishment provides berths or moorings. If the establishment is unable to provide fixed onshore disposal facilities due to problems of accessibility to the boats, the establishment shall provide adequate portable disposal facilities for these toilet wastes.

30.71(4) (4) Any rules necessary to carry out the purposes of this section shall be promulgated jointly by the department of safety and professional services and the department of natural resources.

30.71 History History: 1977 c. 395; 1979 c. 221; 1983 a. 27 s. 2202 (38); 1985 a. 332 s. 251 (1); 1995 a. 27 ss. 1691, 9116 (5); 1997 a. 248, 330; 1999 a. 32; 2011 a. 32.

30.71 Annotation The Mississippi River is an inland water of Wisconsin. The boat toilet law may be enforced on the entire width of the river bordering Minnesota and up to the center of the main channel bordering Iowa. 61 Atty. Gen. 167.



30.72 Watercraft use rules, Lower St. Croix River.

30.72  Watercraft use rules, Lower St. Croix River.

30.72(1)(1)  Water surface use rules.

30.72(1)(a)(a) The department shall promulgate rules to govern the operation of boats on the Lower St. Croix River. The rules may restrict any or all of the following:

30.72(1)(a)1. 1. The type of boats which may be used on the waters affected by the rules;

30.72(1)(a)2. 2. The areas of water which may be used by boats;

30.72(1)(a)3. 3. Speed of boats; or

30.72(1)(a)4. 4. The hours during which boating is permitted.

30.72(1)(b) (b) In promulgating the rules required under par. (a), the department shall consider the physical characteristics of the waters affected, their historical uses, shoreland uses and classification, the classification of river segments under the Lower St. Croix national scenic riverway master plan, and any other features unique to the Lower St. Croix River, as well as the views of appropriate officials of counties, cities, villages and towns lying within the affected area, and of appropriate officials of agencies of the federal government and the state of Minnesota which have jurisdiction over the waters of the Lower St. Croix River.

30.72(2) (2) Concurrent regulations required. Rules promulgated under this section are effective upon adoption of laws, rules or regulations providing for similar limitations or prohibitions on the operation and use of boats on the same segments of the Lower St. Croix River by the state of Minnesota or its agencies. In exercising the authority granted by this section, the department may enter into necessary agreements with the federal government and its agencies, or with the state of Minnesota and its agencies under s. 66.0303.

30.72(3) (3) Enforcement. In addition to the enforcement powers granted to the department under s. 30.74 (3), the rules promulgated under this section may be enforceable by officers of water safety patrol units having jurisdiction on waters of the Lower St. Croix River under s. 30.79 (3). All officers so empowered by this section may exercise reciprocal powers which may be conferred upon them by the state of Minnesota or its agencies or political subdivisions relating to enforcement of regulations governing the use or operation of boats on the Lower St. Croix River.

30.72 History History: 1975 c. 208; 1985 a. 332 s. 251 (7); 1989 a. 159; 1999 a. 150 s. 672.



30.73 Use regulations, Brule River.

30.73  Use regulations, Brule River.

30.73(1) (1)  Prohibited uses. No person may operate, occupy or use any motorboat or any pneumatic inner tube, inflatable raft or similar device on the Brule River or any of its stream tributaries in Douglas County. This subsection does not prohibit a person from operating, occupying or using a noninflatable nonmotorized boat, canoe or kayak.

30.73(2) (2) Exceptions. Subsection (1) does not apply to:

30.73(2)(a) (a) Peace officers or rescue units engaged in emergency operations.

30.73(2)(b) (b) Agents of the department while engaged in fish management or law enforcement activities.

30.73(2)(c) (c) Persons on the Brule River within one mile of its mouth.

30.73(3) (3) Enforcement; littering. The department shall enforce this section and restrictions on littering in the area of the Brule River and its stream tributaries in Douglas County.

30.73(4) (4) Penalty. A person who violates this section is subject to the penalties provided under s. 30.80 (1).

30.73 History History: 1981 c. 303.



30.74 Additional functions of department.

30.74  Additional functions of department.

30.74(1) (1)  Boating safety programs.

30.74(1)(a)(a) The department shall create comprehensive courses on boating safety and operation. These courses shall be offered in cooperation with schools, including tribal schools, as defined in s. 115.001 (15m), private clubs and organizations, and may be offered by the department in areas where requested and where other sponsorship is unavailable. The department shall issue certificates to persons 10 years of age or older successfully completing such courses. The department shall prescribe the course content and the form of the certificate.

30.74(1)(am) (am) The department may promulgate rules to establish minimum standards and procedures for the instruction given under s. 30.625 (1) (a).

30.74(1)(b) (b) The department by rule shall set the instruction fee for the course. A person conducting a course or giving instruction under this subsection shall collect the instruction fee from each person who receives instruction. The department may determine the portion of this fee, which may not exceed 50%, that the person may retain to defray expenses incurred by the person in conducting the course or giving the instruction. The person shall remit the remainder of the fee or, if nothing is retained, the entire fee to the department. The department shall issue a duplicate certificate of accomplishment to a person who is entitled to a duplicate certificate of accomplishment and who pays a fee of $2.75.

30.74(1)(bn) (bn) A certificate issued to a person under this subsection is valid for life unless revoked by a court under s. 30.80 (2m) or (6) (e) or 938.343 (5).

30.74(1)(c) (c) A valid certificate issued by another state, as defined in s. 115.46 (2) (f), or a province of Canada that is held by a person will be honored if the course content substantially meets that established by the department.

30.74(1)(d) (d) The department shall also prepare and disseminate information on water safety to the public, including the informational pamphlets specified in s. 30.52 (5) (a) 4. and (b) 3.

30.74(2) (2) Uniform navigation aids.

30.74(2)(a)(a) The department by rule shall establish uniform marking of the water areas of this state through the placement of aids to navigation and regulatory markers. These rules shall establish a marking system compatible with the system of aids to navigation prescribed by the U.S. coast guard and shall give due regard to the system of uniform waterway markers approved by the advisory panel of state officials to the merchant marine council, U.S. coast guard. No municipality or person may mark the waters of this state in any manner in conflict with the marking system prescribed by the department. Any regulatory marker or aid to navigation that does not comply with this marking system is considered an unlawful obstruction to navigable waters and may be removed in accordance with law. The department may not prohibit the placement of a regulatory marker or an aid to navigation if it complies with this marking system and if it is being placed pursuant to an ordinance that has been enacted in compliance with s. 30.77.

30.74(2)(b) (b) For purposes of this section "aids to navigation" means buoys, beacons and other fixed objects in the water which are used to mark obstructions to navigation or to direct navigation through safe channels; "regulatory markers" means any anchored or fixed marker in the water or anchored platform on the surface of the water, other than aids to navigation, and shall include but not be limited to bathing beach markers, speed zone markers, information markers, mooring buoys, fishing buoys and restricted activity area markers.

30.74(3) (3) Enforcement. The department shall assist in the enforcement of ss. 30.50 to 30.80 and in connection therewith maintain patrol boats and operate such patrol boats at such times and places as the department deems necessary in the interest of boating safety and the effective enforcement of boating laws.

30.74 History History: 1973 c. 302; 1983 a. 27 s. 2202 (38); 1995 a. 152; 1997 a. 198; 1999 a. 9; 2005 a. 356 ss. 1e, 10g, 10r; 2007 a. 20; 2009 a. 302.



30.742 Water exhibitions and races; rules.

30.742  Water exhibitions and races; rules. For water exhibitions or races, the department may promulgate rules that provide exemptions from any of the requirements or restrictions under s. 30.61, 30.62, 30.65, 30.66, 30.678, 30.68 or 30.69.

30.742 History History: 1991 a. 257; 2005 a. 356.



30.745 Limited jurisdiction for administration and enforcement of navigation aids by municipalities.

30.745  Limited jurisdiction for administration and enforcement of navigation aids by municipalities.

30.745(1)(1)  Definitions. As used in this section:

30.745(1)(a) (a) "Adjacent outlying waters" means the outlying waters adjacent to the boundaries of a municipality and extending outward for a distance of one-half mile.

30.745(1)(b) (b) "Municipality" means any town, village or city.

30.745(2) (2) Exercise of limited jurisdiction.

30.745(2)(a)(a) Authority to enact ordinances. A municipality may enact by ordinance a navigation aids system and regulations affecting moorings, markers and buoys in adjacent outlying waters if the system and regulations are not in conflict with the uniform navigation aids system established by the department under s. 30.74 (2) or with any county ordinance.

30.745(2)(b) (b) Conflicts. Any municipal ordinance enacted under this section which conflicts with the uniform navigation aids system established by the department under s. 30.74 (2) or with any county ordinance is void.

30.745(2)(c) (c) Administration and enforcement. A municipality may exercise jurisdiction over adjacent outlying waters for the purpose of administering and enforcing an ordinance enacted under this section.

30.745 History History: 1981 c. 222; 1983 a. 27 s. 2202 (38); 1997 a. 248.



30.75 Service of process on nonresident.

30.75  Service of process on nonresident.

30.75(1) (1)  How served. Service of process upon a nonresident defendant in any action claiming injury to person or property arising out of the operation of a boat in this state may be either by personal service within or without this state or by registered mail as provided in sub. (2).

30.75(2) (2) Service by registered mail. If service of process is to be by registered mail, the original and necessary copies of the summons shall be left with the clerk of circuit court in which the action is to be brought, together with a sum of 75 cents to cover the cost of mailing. The clerk of circuit court shall mail a copy to the defendant at the defendant's last address as known to the plaintiff or clerk of circuit court, with the return receipt signed by the addressee requested. Service of the summons is considered completed when it is mailed. The clerk of circuit court shall enter upon the court record the date when the summons is mailed and the name of the person to whom mailed.

30.75 History History: 1991 a. 316; 1995 a. 224.



30.77 Local regulation of boating.

30.77  Local regulation of boating.

30.77(1) (1)  Local regulation prohibited; exceptions. Sections 30.50 to 30.71 shall be uniform in operation throughout the state. No municipality, public inland lake protection and rehabilitation district or town sanitary district may:

30.77(1)(a) (a) Enact any ordinance or local regulation requiring local numbering, registration or licensing of boats or any ordinance or local regulation charging fees for inspection, except as provided in sub. (3) (e); or

30.77(1)(b) (b) Except as provided in subs. (2) and (3), enact any ordinance or local regulation that in any manner excludes any boat from the free use of the waters of this state or that pertains to the use, operation or equipment of boats or which governs any activity regulated by ss. 30.50 to 30.71.

30.77(2) (2) Ordinances conforming to state law. Any municipality may enact ordinances which are in strict conformity with ss. 30.50 to 30.71 or rules of the department promulgated under those sections.

30.77(3) (3) Ordinances.

30.77(3)(a)(a) Any town, village or city may, in the interest of public health, safety or welfare, including the public's interest in preserving the state's natural resources, enact ordinances applicable on any waters of this state within its jurisdiction if the ordinances are not contrary to or inconsistent with this chapter and if the ordinances relate to the equipment, use or operation of boats or to any activity regulated by ss. 30.60 to 30.71.

30.77(3)(ac) (ac) Except as provided under s. 33.455 (3) (b), no ordinance that pertains to the equipment, use or operation of a boat on an inland lake is valid unless one of the following occurs:

30.77(3)(ac)1. 1. All towns, villages and cities having jurisdiction over the lake have enacted an identical ordinance.

30.77(3)(ac)2. 2. At least 50% of the towns, villages and cities having jurisdiction over the lake have enacted an identical ordinance and at least 60% of the footage of shoreline of the lake is within the boundaries of these towns, villages and cities.

30.77(3)(ae) (ae) If a town, village or city proposes to amend or repeal an ordinance that it enacted under par. (ac), and if the amendment or repeal will result in less than 50% of the towns, villages or cities with jurisdiction over the lake still having in effect the current ordinance or if the amendment or repeal will result in less than 60% of the footage of shoreline of the lake being within the boundaries of the towns, villages and cities with the current ordinance still in effect, the town, village or city proposing the amendment or repeal shall hold a hearing on the issue at least 30 days before the amendment or repeal will take effect and shall give notice as required under par. (aw) 2. If, after holding the hearing, the town, village or city amends or repeals the ordinance that it enacted under par. (ac), all of the identical ordinances are void.

30.77(3)(am) (am)

30.77(3)(am)1.1. A public inland lake protection and rehabilitation district may, in the interest of public health, safety or welfare, including the public's interest in preserving the state's natural resources, enact and enforce ordinances applicable to a lake entirely within its boundaries if one of the following occurs:

30.77(3)(am)1.a. a. Each town, village and city having jurisdiction over the lake adopts a resolution authorizing the lake district to do so.

30.77(3)(am)1.b. b. At least 50% of the towns, villages and cities having jurisdiction over the lake adopt resolutions authorizing the lake district to enact and enforce ordinances, and at least 60% of the footage of shoreline of the lake is within the boundaries of these towns, villages and cities.

30.77(3)(am)1m. 1m. A town sanitary district may, in the interest of public health, safety or welfare, including the public's interest in preserving the state's natural resources, enact and enforce ordinances applicable to a lake if at least 60% of the footage of shoreline of the lake is within its boundaries, if no public inland lake protection and rehabilitation district has in effect any ordinances enacted under subd. 1. for the lake and if any one of the following occurs:

30.77(3)(am)1m.a. a. Each town, village and city having jurisdiction over the lake adopts a resolution authorizing the town sanitary district to do so.

30.77(3)(am)1m.b. b. At least 50% of the towns, villages and cities having jurisdiction over the lake adopt resolutions authorizing the town sanitary district to enact and enforce ordinances, and at least 60% of the footage of shoreline of the lake is within the boundaries of these towns, villages and cities.

30.77(3)(am)2. 2. An ordinance enacted under subd. 1. or 1m. may not be contrary to or inconsistent with this chapter and shall relate to the equipment, use or operation of boats or to an activity regulated by ss. 30.60 to 30.71.

30.77(3)(am)3. 3. If a public inland lake protection and rehabilitation district enacts an ordinance under this paragraph, the lake district ordinance supersedes all conflicting provisions of a town, village or city ordinance enacted under par. (a) that are applicable to the lake.

30.77(3)(am)3m. 3m. If a town sanitary district enacts an ordinance under this paragraph, the town sanitary district ordinance supersedes all conflicting provisions of a town, village or city ordinance enacted under par. (a) that are applicable to the lake.

30.77(3)(am)3r. 3r. If a public inland lake protection and rehabilitation district is created for an inland lake after a town sanitary district has enacted ordinances under subd. 1m. for the lake, any ordinances enacted by the public inland lake protection and rehabilitation district supersede all of the following:

30.77(3)(am)3r.a. a. Any conflicting provisions of a town, village or city ordinance enacted under par. (a) that are applicable to the lake.

30.77(3)(am)3r.b. b. Any conflicting provisions of a town sanitary district ordinance enacted under subd. 1m. that are applicable to the lake.

30.77(3)(am)4. 4. If a town, village or city proposes to rescind a resolution that it adopted under subd. 1. or 1m., and if the recision will result in less than 50% of the towns, villages or cities with jurisdiction over the lake still having in effect resolutions adopted under subd. 1. or 1m. or will result in less than 60% of the footage of shoreline of the lake being within the boundaries of the towns, villages and cities with resolutions still in effect, the town, village or city proposing to rescind the resolution shall hold a hearing on the recision at least 30 days before the recision will take effect and shall give notice as required under par. (aw) 2. If, after holding the hearing, the town, village or city rescinds the resolution that it adopted under subd. 1. or 1m., the public inland lake protection and rehabilitation district ordinances or the town sanitary district ordinances are void.

30.77(3)(aw) (aw)

30.77(3)(aw)1.1. If one or more towns, villages or cities propose to enact an ordinance for an inland lake under par. (ac) 2. or a public inland lake protection and rehabilitation district or town sanitary district proposes to enact an ordinance for an inland lake under par. (am) 1. b. or 1m. b., it shall hold a public hearing on the proposed ordinance at least 30 days before its enactment.

30.77(3)(aw)2. 2. The town, village or city that has the most footage of shoreline of the lake within its boundaries and that is supporting the proposal shall publish a notice of the public hearing under subd. 1. or par. (ae) or (am) 4. at least 30 days before the date of the hearing in one or more newspapers likely to give notice of the hearing in all towns, villages or cities that have jurisdiction over the lake. The notice shall be a class 1 notice under ch. 985. The town, village or city publishing the notice shall send a copy of the notice at least 30 days before the date of the hearing to the department, each municipality having jurisdiction over the lake and each lake association for the lake.

30.77(3)(b) (b) Any county may, in the interest of public health, safety or welfare, including the public's interest in preserving the state's natural resources, enact an ordinance applicable on any river or stream within its jurisdiction if the ordinance is not contrary to or inconsistent with this chapter, and if the ordinance relates to the equipment, use or operation of boats or to any activity regulated by ss. 30.60 to 30.71. If a county enacts an ordinance under this paragraph, the county ordinance supersedes all provisions of a town, village or city ordinance enacted under par. (a) that is inconsistent with the county ordinance.

30.77(3)(c) (c) If any county operates any marina development adjacent to any waters of this state, the authority conferred upon any town, village or city under par. (a) shall exclusively vest in the county in respect to enactment of local ordinances that relate to the development, operation and use of the marina facility and its adjoining waters.

30.77(3)(cm) (cm) In enacting ordinances under par. (a), (am) or (b) for a given body of water, municipalities and public inland lake protection and rehabilitation districts shall take into account factors that include all of the following:

30.77(3)(cm)1. 1. The type, size, shape and depth of the body of water and any features of special environmental significance that the body of water has.

30.77(3)(cm)2. 2. The amount, type and speed of boating traffic on the body of water and boating safety and congestion.

30.77(3)(cm)3. 3. The degree to which the boating traffic on the body of water affects other recreational uses and the public's health, safety and welfare, including the public's interest in preserving the state's natural resources.

30.77(3)(cr) (cr) The types of ordinances that may be enacted under par. (a), (am) or (b) include the following:

30.77(3)(cr)1. 1. Restrictions on speed.

30.77(3)(cr)2. 2. Restrictions on certain types of boating activities on all, or in specified parts, of the lake, river or stream.

30.77(3)(cr)3. 3. Restrictions on certain types of boating activities during specified hours of the day or specified days of the week.

30.77(3)(d) (d) Ordinances pertaining to the equipment, use or operation of boats on inland lakes shall be subject to advisory review by the department as provided under this paragraph. Proposed ordinances subject to review under this paragraph shall be submitted by the local town, village or city clerk or by the public inland lake protection and rehabilitation district or town sanitary district to the department at least 60 days prior to final action thereon by the town, village, city or district governing body. Advisory reports regarding town, village, city, lake district or town sanitary district ordinances that regulate the equipment, use or operation of boats on inland lakes shall be based on consideration of the effect of the ordinance on the state from the standpoint of uniformity and enforcement and the effect of the ordinance on an affected town, village, city, lake district or town sanitary district in view of pertinent local conditions. Advisory reports shall state in what regard such ordinances are considered consistent or inconsistent with this chapter as to public health, safety or welfare, including the public's interest in preserving the state's natural resources, and shall be accompanied by suggested changes, if any. No later than 20 days after receipt by the department of proposed ordinances, the department shall advise the town, village, city, lake district or town sanitary district in writing as to the results of its advisory review under this paragraph. The department shall address the results sent to a town, village or city to its clerk.

30.77(3)(dm) (dm)

30.77(3)(dm)1.1. In this paragraph:

30.77(3)(dm)1.a. a. "Boating organization" means a nonstock corporation organized under ch. 181 whose primary purpose is to promote boating activities.

30.77(3)(dm)1.b. b. "Local entity" means a city, village, town, county, qualified lake association, nonprofit conservation organization, as defined in s. 23.0955 (1), town sanitary district, public inland lake protection and rehabilitation district, or another local governmental unit, as defined in s. 66.0131 (1) (a), that is established for the purpose of lake management.

30.77(3)(dm)1.c. c. "Qualified lake association" means an association that meets the qualifications under s. 281.68 (3m) (a).

30.77(3)(dm)2. 2. If the department or a local entity objects to an ordinance enacted under par. (a), (ac) 2. or (am) 1. b., on the grounds that all or a portion of the ordinance is contrary to or inconsistent with this chapter, the procedure under subd. 2r. shall apply.

30.77(3)(dm)2g. 2g. If a local entity or a boating organization objects to an ordinance enacted under par. (a) that applies to a river or stream, or to an ordinance enacted under par. (b), on the grounds that all or a portion of the ordinance is not necessary for public health, safety, welfare or the public's interest in preserving the state's natural resources, the procedure under subd. 2r. shall apply.

30.77(3)(dm)2r. 2r.

30.77(3)(dm)2r.a.a. Upon receipt of an objection under subd. 2. or 2g., the department shall order a hearing on the objection under ch. 227. The hearing shall be a contested case hearing, and the administrator of the division of hearings and appeals in the department of administration shall assign a hearing examiner to the hearing as provided in s. 227.43. Persons who are not parties to the contested case may present testimony and evidence at the hearing.

30.77(3)(dm)2r.b. b. The hearing examiner shall issue an order on the objection within 90 days after the date on which the hearing is ordered under subd. 2r. a.

30.77(3)(dm)2r.c. c. For an objection under subd. 2., if the hearing examiner determines that the ordinance or the portion of the ordinance is contrary to or inconsistent with this chapter, the hearing examiner shall issue an order declaring the ordinance or that portion of the ordinance void. For an objection under subd. 2g., if the hearing examiner determines that the ordinance or the portion of the ordinance is not necessary for public health, safety, welfare or the public's interest in preserving the state's natural resources, the hearing examiner shall issue an order declaring the ordinance or that portion of the ordinance void. An order issued under this subd. 2r. c. shall prohibit the enforcement of all or any portion of the ordinance declared to be void.

30.77(3)(dm)3. 3. The procedure under this paragraph does not supersede any other legal right or procedure that a person has to contest an ordinance enacted under this section.

30.77(3)(e) (e) Notwithstanding the prohibition in sub. (1) (b) against ordinances or local regulations that exclude any boat from the free use of the waters of the state:

30.77(3)(e)1. 1. A municipality, a public inland lake protection and rehabilitation district or a town sanitary district that has in effect an ordinance under par. (am) may charge boat operators reasonable fees for any of the following:

30.77(3)(e)1.a. a. Use of a public boat launching facility that the municipality or lake district owns or operates.

30.77(3)(e)1.b. b. The municipality's or district's costs for operating or maintaining a water safety patrol unit, as defined in s. 30.79 (1) (b) 2.

30.77(3)(e)1.c. c. The municipality's or district's costs for providing other recreational boating services.

30.77(3)(e)2. 2. A town, village or city may enact ordinances to regulate the operation, equipment, use and inspection of those boats carrying passengers for hire that operate from a base within its jurisdiction and may charge reasonable fees for such inspection.

30.77(4) (4) Publicizing ordinances. All ordinances enacted under sub. (3) shall be prominently posted by the local authority which enacted them and, for ordinances enacted under sub. (3) (ac) 2., by all local authorities having jurisdiction over the lake, at all public access points within the local authority's jurisdiction and also shall be filed with the department.

30.77 History History: 1973 c. 302; 1987 a. 99; 1989 a. 159, 324, 359; 1993 a. 167; 1995 a. 152, 349; 1997 a. 35; 1999 a. 9; 1999 a. 150 s. 672; 1999 a. 185; 2001 a. 16.

30.77 Annotation Sub. (3) is an exception to sub. (2). A local ordinance prohibiting the operation of a motorboat on a lake on Sunday will not be held invalid pending determination of whether it is in the interest of public health or safety. Menzer v. Elkhart Lake, 51 Wis. 2d 70, 186 N.W.2d 290 (1971).

30.77 Annotation A village was authorized under ss. 30.77 (3) and 61.34 (1) to enact an ordinance that granted exclusive temporary use of a portion of a lake for a public water exhibition. State v. Village of Lake Delton, 93 Wis. 2d 78, 286 N.W.2d 622 (Ct. App. 1979).

30.77 Annotation Reasonable fees under sub. (3) (e) 1. are discussed. Town of LaGrange v. Martin, 169 Wis. 2d 482, 485 N.W.2d 287 (Ct. App. 1992).

30.77 Annotation DNR authority to insure free access to the state's waters implicitly extends to the shore and public access facilities. Ordinances limiting nonresident parking at boating facilities and prohibiting boat trailer parking on streets were invalid. State v. Town of Linn, 205 Wis. 2d 426, 556 N.W.2d 394 (Ct. App. 1996), 95-3242.

30.77 Annotation The delegation of authority to local governments to collect boater fees for miscellaneous "recreational boating services" under ss. 30.77 (3) (e) 1. c. and 33.475 is unconstitutional. 79 Atty. Gen. 185.



30.772 Placement and use of moorings; restrictions; permits.

30.772  Placement and use of moorings; restrictions; permits.

30.772(1)(1)  Authority. The department is authorized to regulate the placement and use of moorings.

30.772(2) (2) Restrictions. No mooring may be placed or used in any navigable waters if:

30.772(2)(a) (a) The mooring obstructs or interferes with public rights or interest in the navigable waters.

30.772(2)(b) (b) The riparian owner does not give written permission for the placement and use of the mooring.

30.772(2)(c) (c) The mooring or use of the mooring interferes with the rights of other riparian owners.

30.772(2)(d) (d) The mooring or use of the mooring adversely affects critical or significant fish or wildlife habitat.

30.772(2)(e) (e) The mooring anchor is placed more than 150 feet from the ordinary high-water mark, or more than 200 feet from the ordinary high-water mark if sub. (3) (a) 5. applies, unless one of the following occurs:

30.772(2)(e)1. 1. A permit is obtained from the appropriate municipality and approved by the department.

30.772(2)(e)2. 2. A permit is obtained from the department.

30.772(2)(e)3. 3. The mooring is properly within a designated mooring area.

30.772(2)(f) (f) The placement or use of the mooring violates a condition or restriction on a permit issued under sub. (4) or violates department rules.

30.772(3) (3) Municipal regulation of moorings; municipal permits; procedure.

30.772(3)(a)(a) Subject to department approval, the governing body of a municipality with jurisdiction over navigable waters may, by ordinance, adopt local regulations relative to the placement and use of moorings, including but not limited to regulations governing:

30.772(3)(a)1. 1. The number of moorings for a specific distance of frontage or within a specific area.

30.772(3)(a)2. 2. The number of boats to be attached to any mooring.

30.772(3)(a)3. 3. The distance between moorings.

30.772(3)(a)4. 4. The safe distance of moored boats from any other moored boats, properly marked and established traffic lanes, properly marked swimming or bathing areas, or structures, including piers, rafts, docks and wharves.

30.772(3)(a)5. 5. The placement or use of moorings up to 200 feet from the ordinary high-water mark, subject to all of the requirements of this section and s. 30.773, if applicable.

30.772(3)(am) (am) If the governing body of a municipality adopts an ordinance under par. (a) 5., any boat moored or anchored to a mooring placed within 200 feet of the ordinary high-water mark or within a designated mooring area is not required to be lighted, as provided in s. 30.61 (6) (a), regardless of whether the moored or anchored boat drifts beyond 200 feet from the ordinary high-water mark or outside of the designated mooring area, unless the local regulations require the boat to be so lighted.

30.772(3)(b) (b) The regulations shall not conflict with the uniform navigation aids system established by the department under s. 30.74 (2) or any rules adopted by the department under s. 30.74 (2).

30.772(3)(c) (c) A municipality shall submit local regulations proposed under this subsection to the department at least 30 days before the municipality votes to adopt the regulations. The department shall advise the municipality in writing of its approval or disapproval of each such regulation. No regulation disapproved by the department may be adopted by the municipality. Permits issued for moorings more than 150 feet from the ordinary high-water mark, or more than 200 feet from the ordinary high-water mark if par. (a) 5. applies, shall be submitted to the department for approval unless the permit is for a mooring within a designated mooring area.

30.772(3)(d) (d) The governing body of a municipality may, by ordinance, require a permit authorizing the placement and use of moorings, subject to all of the following:

30.772(3)(d)1. 1. Mooring permits shall be issued only after the governing body, or a person designated by the governing body, determines that the mooring conforms to the provisions of this section and all applicable local regulations adopted under this section.

30.772(3)(d)2. 2. Except as provided under subd. 4., if a mooring permit is issued under this section, no subsequent permit may be required unless the mooring location is changed.

30.772(3)(d)3. 3. After a mooring permit is issued, the governing body of a municipality may revoke the mooring permit if the mooring subsequently violates any provision of this section or any local regulation adopted under this section.

30.772(3)(d)4. 4. The provisions and procedures of ch. 68 shall apply to the grant, denial or revocation of a mooring permit by a municipality.

30.772(3)(e) (e) Any mooring, mooring anchor or mooring buoy which is placed or used in any navigable water in violation of this section or any local regulation adopted by a municipality under this subsection constitutes a public nuisance subject to s. 30.294. A municipality may, by ordinance, provide that any person who violates any local regulation adopted under this subsection is subject to a forfeiture not to exceed $50 for each such violation. The ordinance may also provide that each day during which the violation exists is a separate offense.

30.772(3)(f) (f) In addition to, or as an alternative to, the penalties specified in par. (e), the governing body of a municipality may remove unlawful moorings as provided under and pursuant to the procedures of s. 30.13 (5m).

30.772(4) (4) Department permits. The department may issue a permit authorizing the placement or use of a mooring beyond 150 feet from the ordinary high-water mark if the municipality does not have an established permit procedure, or more than 200 feet from the ordinary high-water mark if sub. (3) (a) 5. applies. The department may place conditions or restrictions on any permit issued under this subsection.

30.772(5) (5) Exception. The restrictions under this section do not apply to the fleeting of barges on the Mississippi River and its tributaries.

30.772 History History: 1985 a. 243; 1987 a. 374; 1987 a. 399; 1999 a. 150 ss. 5, 672; 2001 a. 30 s. 97.



30.773 Designated mooring areas.

30.773  Designated mooring areas.

30.773(1) (1)  Establishment of designated mooring areas. Subject to department approval, a municipality with jurisdiction over navigable waters may establish designated mooring areas as provided in this section.

30.773(2) (2) Procedures. A municipality authorized to establish a bulkhead line under s. 30.11 may establish a designated mooring area in the same manner as it is authorized to establish the bulkhead line except that if the municipality created a board of harbor commissioners, the municipality is required to obtain the approval of that board in addition to the approval of the department.

30.773(3) (3) Standards for approval. In addition to requiring compliance with standards and procedures under s. 30.11 and sub. (2), the department shall grant an approval for the establishment of a designated mooring area only if:

30.773(3)(a) (a) The designated mooring area is more than 150 feet from the ordinary high-water mark.

30.773(3)(b) (b) The establishment and operation of the mooring area does not materially obstruct navigation.

30.773(3)(c) (c) The establishment and operation of the mooring area is not detrimental to public rights or interest in the waterway.

30.773(3)(d) (d) The mooring area is not within and does not adversely affect a critical or significant fish or wildlife habitat area.

30.773(3)(e) (e) The establishment and operation of the mooring area complies with all applicable zoning requirements.

30.773(3)(f) (f) The riparian owners agree in writing to the establishment of the mooring area and the area is to be used by the riparian owners or by others with the written consent of the riparian owners.

30.773(3)(g) (g) Use of the mooring area is not unfairly restricted or used to assert exclusive privileges for use of the navigable waters.

30.773(3)(h) (h) The mooring area is marked in a manner which notifies the public of the boundaries of the mooring area and assists in navigation near the mooring area. These markers shall be consistent with the uniform aids to navigation established under s. 30.74 (2).

30.773(4) (4) Permits and regulations.

30.773(4)(a)(a) Department permits under s. 30.772 (4) or department approval of municipal permits under s. 30.772 (3) (c) are not required for moorings placed within a designated mooring area.

30.773(4)(b) (b) A municipality may regulate the placement and use of moorings within designated mooring areas in the manner provided under s. 30.772 (3).

30.773(5) (5) Exception. The restrictions under this section do not apply to the fleeting of barges on the Mississippi River and its tributaries.

30.773 History History: 1985 a. 243.



30.78 Local regulation of seaplanes.

30.78  Local regulation of seaplanes.

30.78(1) (1)  City, village and town ordinances. Any city, village or town adjoining or surrounding any waters may, after public hearing, by ordinance:

30.78(1)(a) (a) Prescribe reasonable safety regulations relating to the operation on the surface of such waters of any aircraft capable of landing on water.

30.78(1)(b) (b) Prescribe the areas which may be used as a landing and take-off strip for the aircraft or prohibit the use of the waters altogether.

30.78(1)(c) (c) Provide proper and reasonable penalties for the violation of any such ordinance.

30.78(1g) (1g) Lake district ordinances.

30.78(1g)(a)(a) A public inland lake protection and rehabilitation district, after public hearing, may enact and enforce local ordinances applicable to a lake entirely within its boundaries if each town, village and city having jurisdiction on the lake adopts a resolution authorizing the lake district to do so.

30.78(1g)(b) (b) Ordinances authorized under par. (a) are limited to the type of ordinances authorized under sub. (1) (a) to (c).

30.78(1g)(c) (c) If any town, village or city having jurisdiction on the lake rescinds the resolution authorizing the public inland lake protection and rehabilitation district to enact and enforce ordinances under this paragraph, the lake district ordinances are void.

30.78(1r) (1r) Notice to department of transportation. The department of transportation shall receive timely notice of the public hearing required under subs. (1) and (1g) and shall have an opportunity to present testimony on the proposed ordinance. An ordinance under sub. (1) (b) or (1g) that regulates or restricts an area of surface waters for landing or take-off purposes shall be filed with the department of transportation.

30.78(2) (2) Marking of regulated or restricted areas. Any ordinance that regulates or restricts an area of surface waters under sub. (1) or (1g) shall direct that the area be marked by standard marking devices.

30.78(3) (3) Conflicting ordinances.

30.78(3)(a)(a) If a public inland lake protection and rehabilitation district enacts an ordinance under sub. (1g), the lake district ordinance supersedes all conflicting provisions of a town, village or city ordinance enacted under sub. (1) that are applicable to that lake.

30.78(3)(b) (b) Any conflict in jurisdiction arising from the enactment of ordinances by 2 or more municipalities shall be resolved under s. 66.0105.

30.78 History History: 1975 c. 269; 1989 a. 159; 1993 a. 167; 1999 a. 150 s. 672.



30.79 Local water safety patrols; state aids.

30.79  Local water safety patrols; state aids.

30.79(1) (1)  Definitions. In this section:

30.79(1)(a) (a) "Local governmental unit" means a municipality, a public inland lake protection and rehabilitation district or a lake sanitary district.

30.79(1)(am) (am) "State aid" means payment by the state to a local governmental unit for or toward the cost of the operation or maintenance of a water safety patrol unit.

30.79(1)(b) (b) "Water safety patrol unit" means one of the following:

30.79(1)(b)1. 1. A unit within an existing municipal law enforcement agency or a separate municipal agency, created by a municipality or by a number of municipalities riparian to a single body of water for the purpose of enforcing ss. 30.50 to 30.80 and any rules promulgated and ordinances enacted under ss. 30.50 to 30.80 and for the purpose of conducting search and rescue operations.

30.79(1)(b)2. 2. A unit created by a public inland lake protection and rehabilitation district, by a lake sanitary district or by a number of local governmental units riparian to a single lake, at least one of which is a lake district or a lake sanitary district, for the purposes specified in subd. 1.

30.79(2) (2) State aid. In order to protect public rights in navigable waters and to promote public health, safety and welfare and the prudent and equitable use of the navigable waters of the state, a system of state aids for local enforcement of ss. 30.50 to 30.80 and ordinances enacted under ss. 30.50 to 30.80 and for conducting search and rescue operations is established.

30.79(2m) (2m) Rules for eligibility.

30.79(2m)(a)(a) The department shall promulgate rules that restrict the costs eligible for state aid under this section. The rules shall establish the following:

30.79(2m)(a)1. 1. A method for calculating the maximum number of hours spent on enforcement activities or on search and rescue operations by a water safety patrol unit that will be eligible for state aid.

30.79(2m)(a)2. 2. The maximum number of crew members on a boat operated by a water safety patrol unit whose compensation will be eligible for state aid.

30.79(2m)(a)3. 3. The types and location of navigable waters on which a water safety patrol unit may operate for the local governmental unit operating the water safety patrol unit to be eligible for state aid.

30.79(2m)(b) (b) In establishing the method of calculation under par. (a) 1., the department shall include the amount of boating activity and the size of the navigable water as factors to be used in making these calculations.

30.79(2m)(c) (c) In addition to the rules promulgated under par. (a) the department may promulgate rules that relate to making the operation or maintenance of a water safety patrol unit more cost-effective.

30.79(3) (3) Enforcement powers. Officers patrolling the waters as part of a water safety patrol unit may stop and board any boat for the purpose of enforcing ss. 30.50 to 30.80 or any rules promulgated or ordinances enacted under ss. 30.50 to 30.80 and for conducting search and rescue operations, if the officers have reasonable cause to believe there is a violation of the sections, rules or ordinances or the stopping and boarding of any boat is essential to conduct a search and rescue operation.

30.79(4) (4) Jurisdiction. Upon petition by any local governmental unit or group of local governmental units operating or intending to operate a water safety patrol unit, the department shall, if it finds that it is in the interest of efficient and effective enforcement to do so, by rule define the waters which may be patrolled by the unit, including waters lying within the territorial jurisdiction of some other town, village or city if the town, village or city consents to the patrol of its waters. Such consent is not required if the petitioner is a local governmental unit containing a population of 5,000 or more, bordering upon the waters to be affected by the rule in counties having a population of less than 500,000. Officers patrolling the waters as part of the water safety patrol unit shall have the powers of sheriff in enforcing ss. 30.50 to 30.80, or rules promulgated or ordinances enacted under ss. 30.50 to 30.80 and in conducting search and rescue operations, on any of the waters so defined, whether or not the waters are within the jurisdiction of the local governmental unit for other purposes.

30.79(5) (5) Payment of aids. On or before January 31 of the year following the year in which a local governmental unit operated a water safety patrol unit, it shall file with the department on the forms prescribed by it a detailed statement of the costs incurred by the local governmental unit in the operation of the water safety patrol unit during the past calendar year and of the receipts resulting from fines or forfeitures imposed upon persons convicted of violations of ordinances enacted under s. 30.77. The department shall audit the statement and determine the net costs that are directly attributable to the operation and maintenance of the water safety patrol unit, including a reasonable amount for depreciation of equipment. In calculating the net costs, the department shall deduct any fines or forfeitures imposed on persons convicted of violations of ordinances under s. 30.77 and any costs that do not comply with the rules promulgated under sub. (2m). The department shall compute the state aids on the basis of 75% of these net costs and shall cause the aids to be paid on or before April 1 of the year in which the statements are filed. If the state aids payable to local governmental units exceed the moneys available for such purpose, the department shall prorate the payments. No local governmental unit may receive state aid amounting to more than 20% of the funds available.

30.79 History History: 1973 c. 302; 1977 c. 29, 274; 1989 a. 31, 159, 359; 1995 a. 349.

30.79 Annotation Water patrol officers in a county patrol have sheriff's powers when directly enforcing ss. 30.50 to 30.80. Deputization of such officers by the sheriff is not necessary but desirable. 65 Atty. Gen. 169.



30.80 Penalties.

30.80  Penalties.

30.80(1)(1) Any person violating any provision of ss. 30.50 to 30.80 for which a penalty is not provided under subs. (2) to (6) shall forfeit not more than $50 for the first offense and shall forfeit not more than $100 upon conviction of the same offense a 2nd or subsequent time within one year.

30.80(2) (2) Any person violating s. 30.68 (2) shall be fined not more than $200 or imprisoned for not more than 6 months or both.

30.80(2g) (2g) Any person violating any provision of s. 30.67 (1):

30.80(2g)(a) (a) Shall be fined not less than $300 nor more than $1,000 or imprisoned not more than 6 months or both if the accident did not involve death or injury to a person.

30.80(2g)(b) (b) Shall be fined not more than $10,000 or imprisoned for not more than 9 months or both if the accident involved injury to a person but the person did not suffer great bodily harm.

30.80(2g)(c) (c) Is guilty of a Class I felony if the accident involved injury to a person and the person suffered great bodily harm.

30.80(2g)(d) (d) Is guilty of a Class H felony if the accident involved death to a person.

30.80(2m) (2m) Any person violating s. 30.678 or 30.68 shall be required to obtain a certificate of satisfactory completion of a safety course under s. 30.74 (1). If the person has a valid certificate at the time that the court imposes sentence under sub. (1) or (2), the court shall permanently revoke the certificate and order the person to obtain a certificate of satisfactory completion of a safety course under s. 30.74 (1).

30.80(2r) (2r) Any person violating s. 30.67 (2) shall forfeit not more than $200.

30.80(3) (3) Any person violating s. 30.71 or any rule promulgated under that section shall forfeit not more than $100 for the first offense and shall forfeit not more than $200 upon conviction of the same offense a 2nd or subsequent time within one year.

30.80(3m) (3m) Any person violating s. 30.547 (1), (3) or (4) is guilty of a Class H felony.

30.80(4) (4) Any person violating any provision of s. 30.72 or the rules promulgated under s. 30.72 shall forfeit not more than $100 for the first offense and shall forfeit not more than $200 upon conviction of the same offense a 2nd or subsequent time within one year.

30.80(5) (5) Any person violating s. 30.68 (8m) shall forfeit not more than $100. Each day during which such violation exists constitutes a separate offense.

30.80(5m) (5m) Any person violating any provision of s. 30.07 (2) or (6) shall forfeit not more than $500 for the first offense and shall forfeit not more than $2,000 upon conviction of the same offense a 2nd or subsequent time within 3 years.

30.80(6) (6)

30.80(6)(a)(a) Penalties related to prohibited operation of a motorboat; intoxicants; refusal.

30.80(6)(a)1.1. Except as provided under subds. 2. to 5., a person who violates s. 30.681 (1) (a) or (b), a local ordinance in conformity with s. 30.681 (1) (a) or (b) or the refusal law shall forfeit not less than $150 nor more than $300.

30.80(6)(a)2. 2. A person who violates s. 30.681 (1) (a) or (b), a local ordinance in conformity with s. 30.681 (1) (a) or (b) or the refusal law and who, within 5 years prior to the arrest for the current violation, was convicted one time previously under the intoxicated boating law or the refusal law shall be fined not less than $300 nor more than $1,000 and shall be imprisoned for not less than 5 days nor more than 6 months.

30.80(6)(a)3. 3. A person who violates s. 30.681 (1) (a) or (b), a local ordinance in conformity with s. 30.681 (1) (a) or (b) or the refusal law and who, within 5 years prior to the arrest for the current violation, was convicted 2 times previously under the intoxicated boating law or refusal law shall be fined not less than $600 nor more than $2,000 and shall be imprisoned for not less than 30 days nor more than one year in the county jail.

30.80(6)(a)4. 4. A person who violates s. 30.681 (1) (a) or (b), a local ordinance in conformity with s. 30.681 (1) (a) or (b) or the refusal law and who, within 5 years prior to the arrest for the current violation, was convicted 3 times previously under the intoxicated boating law or refusal law shall be fined not less than $600 nor more than $2,000 and shall be imprisoned for not less than 60 days nor more than one year in the county jail.

30.80(6)(a)5. 5. A person who violates s. 30.681 (1) (a) or (b), a local ordinance in conformity with s. 30.681 (1) (a) or (b) or the refusal law and who, within 5 years prior to the arrest for the current violation, was convicted 4 or more times previously under the intoxicated boating law or refusal law shall be fined not less than $600 nor more than $2,000 and shall be imprisoned for not less than 6 months nor more than one year in the county jail.

30.80(6)(a)6. 6. A person who violates s. 30.681 (1) (bn) or a local ordinance in conformity with s. 30.681 (1) (bn) shall forfeit $50.

30.80(6)(b) (b) Penalties related to causing injury; intoxicants. A person who violates s. 30.681 (2) shall be fined not less than $300 nor more than $2,000 and may be imprisoned not less than 30 days nor more than one year in the county jail.

30.80(6)(c) (c) Calculation of previous convictions. In determining the number of previous convictions under par. (a) 2.to 5., convictions arising out of the same incident or occurrence shall be counted as one previous conviction.

30.80(6)(d) (d) Alcohol, controlled substances or controlled substance analogs; examination. In addition to any other penalty or order, a person who violates s. 30.681 (1) or (2) or 30.684 (5) or who violates s. 940.09 or 940.25 if the violation involves the operation of a motorboat, shall be ordered by the court to submit to and comply with an assessment by an approved public treatment facility for an examination of the person's use of alcohol, controlled substances or controlled substance analogs. Intentional failure to comply with an assessment ordered under this paragraph constitutes contempt of court, punishable under ch. 785.

30.80(6)(e) (e) Certificate of satisfactory completion of safety course. In addition to any other penalty or order, a person who violates s. 30.681 (1) or (2) or 30.684 (5) or who violates s. 940.09 or 940.25 if the violation involves the operation of a motorboat, shall be ordered by the court to obtain a certificate of satisfactory completion of a safety course under s. 30.74 (1). If the person has a valid certificate at the time that the court imposes sentence, the court shall permanently revoke the certificate and order the person to obtain a certificate of satisfactory completion of a safety course under s. 30.74 (1).

30.80 History History: 1973 c. 302; 1975 c. 208, 365, 422; 1979 c. 296 ss. 1 to 3; 1985 a. 243, 331; 1985 a. 332 s. 251 (1); 1989 a. 31, 145; 1995 a. 448; 1997 a. 198, 283; 2001 a. 109; 2005 a. 356; 2009 a. 55.



30.81 Local regulations on icebound inland waters.

30.81  Local regulations on icebound inland waters.

30.81(1)(1)  Town, village and city ordinances. Any town, village or city, in the interest of public health or safety, may enact ordinances that are not inconsistent with this chapter, relative to the use or operation of boats and other craft, including snowmobiles and other motor vehicles, on icebound inland lakes, but an ordinance is not valid unless each town, village and city having jurisdiction over any portion of the lake has enacted an identical ordinance. When the identical ordinances have been enacted, the ordinance of any individual town, village or city is in effect on the entire lake.

30.81(1m) (1m) Lake district ordinances.

30.81(1m)(a)(a) A public inland lake protection and rehabilitation district, in the interest of public health or safety, may enact and enforce ordinances applicable to a lake entirely within its boundaries if each town, village and city having jurisdiction on the lake adopts a resolution authorizing the lake district to do so.

30.81(1m)(b) (b) An ordinance enacted under par. (a) must be consistent with this chapter and must relate to the use or operation of boats and other craft, including snowmobiles and other motor vehicles, on icebound inland lakes.

30.81(1m)(c) (c) If a public inland lake protection and rehabilitation district enacts an ordinance under this subsection, the district ordinance supersedes all conflicting provisions of a town, village or city ordinance enacted under sub. (1) that are applicable to the lake.

30.81(1m)(d) (d) If a town, village or city having jurisdiction on the lake rescinds the resolution authorizing the public inland lake protection and rehabilitation district to enact and enforce ordinances under this paragraph, the lake district ordinances are void.

30.81(2) (2) County ordinances. Any county, in the interest of public health or safety, may enact ordinances not inconsistent with this chapter, relative to the use or operation of boats and other craft, including snowmobiles and other motor vehicles, on any of the icebound inland waters over which it has jurisdiction, except inland icebound lakes that are regulated by valid local ordinances enacted pursuant to sub. (1) or (1m).

30.81(3) (3) Liability of local government. All traffic on icebound, inland waters shall be at the risk of the traveler. An ordinance by any municipality or any public inland lake protection and rehabilitation district that is enacted under this section permitting traffic on icebound inland waters shall not render the municipality or lake district enacting the ordinance liable for any accident to those engaged in permitted traffic while the ordinance is in effect.

30.81(4) (4) Enforcement. A law enforcement officer of a town, village or city that is subject to an ordinance enacted under sub. (1) or (1m) has the powers of sheriff in enforcing the ordinance on any portion of the lake, whether or not that portion of the lake is within the jurisdiction of the town, village or city for other purposes.

30.81 History History: 1989 a. 159; 1993 a. 167.



30.90 Public access to Lake Lions.

30.90  Public access to Lake Lions.

30.90(1) (1) As long as Lake Lions in the town of Alban, Portage County, continues to be used as a recreational area for the physically handicapped, all of the following shall apply:

30.90(1)(a) (a) Neither the county or town may provide, nor shall any subdivider be required or permitted to provide, public access to Lake Lions, if the public access will in any way interfere with the use of the lake as a recreational area for the physically handicapped.

30.90(1)(b) (b) The department may stock Lake Lions with fish, any provision in ch. 29 to the contrary notwithstanding.

30.90(2) (2) The town board of the town of Alban shall have jurisdiction over Lake Lions and may enact and enforce any ordinances necessary to prevent any deterioration of the waters of Lake Lions or any nuisances that would adversely affect the health or safety of the people.

30.90 History History: 2001 a. 103.



30.92 Recreational boating projects.

30.92  Recreational boating projects.

30.92(1) (1)  Definitions. In this section:

30.92(1)(a) (a) "Commission" means the Wisconsin waterways commission established under s. 15.345 (1).

30.92(1)(b) (b) "Governmental unit" means the department, a municipality, a lake sanitary district, a public inland lake protection and rehabilitation district organized under ch. 33, the Milwaukee River revitalization council, the Lower Wisconsin State Riverway board, or any other local governmental unit, as defined in s. 66.0131 (1) (a), that is established for the purpose of lake management.

30.92(1)(bg) (bg) "Great Lakes" means Lake Superior and Lake Michigan and includes Chequamegon Bay and Green Bay.

30.92(1)(bk) (bk) "Inland lake" means an inland water that is a lake.

30.92(1)(bn) (bn) "Inland water" has the meaning given in s. 29.001 (45).

30.92(1)(br) (br) "Qualified lake association" means an association that meets the qualifications under s. 281.68 (3m) (a).

30.92(1)(c) (c) "Recreational boating facilities" means places where the public has access to the water by means of breakwaters and other similar physical structures, either naturally or artificially constructed, that provide safety and convenience for operators of recreational boats. "Recreational boating facilities" includes harbors of refuge, public accesses, launching ramps and locks and facilities that provide access between waterways for operators of recreational boats.

30.92(2) (2) Studies.

30.92(2)(a)(a) The commission may cause to be conducted appropriate studies, including feasibility studies, and inventories to aid in assessing the need for recreational boating projects.

30.92(2)(b) (b) Feasibility studies shall be used to determine whether the construction of recreational boating facilities is feasible from environmental, economic and engineering viewpoints. The commission may conduct feasibility studies or cooperate with other state agencies in conducting feasibility studies. Feasibility studies conducted by state agencies or private persons shall be reviewed by the commission to ensure that appropriate data have been collected and analyzed in detail to substantiate the recommendations made in the feasibility study.

30.92(2)(c) (c) Feasibility studies may be conducted upon the request of the affected governmental unit or qualified lake association. Feasibility studies shall be of sufficient detail to allow affected governmental units or qualified lake associations to decide if a recreational boating facility construction project should be supported.

30.92(2)(d) (d) The following factors shall be considered by the commission in assigning priorities for feasibility studies:

30.92(2)(d)1. 1. Estimated cost of the study.

30.92(2)(d)2. 2. Available funds.

30.92(2)(d)3. 3. Expression of support by the governmental unit or qualified lake association.

30.92(2)(d)4. 4. For a recreational boating facility, the distance of the site of the proposed facility from other recreational boating facilities.

30.92(2)(d)5. 5. Work previously completed.

30.92(2)(e) (e) A decision by a governmental unit or a qualified lake association to support a recreational boating project feasibility study shall be made by a resolution indicating support for a more detailed inquiry into the engineering, environmental and economic feasibility of a project. Support of a recreational boating project feasibility study does not commit the affected governmental unit or qualified lake association to cost-sharing in the project.

30.92(3) (3) Project priority list.

30.92(3)(a)(a) Only those proposed recreational boating projects found to be feasible and supported by the affected governmental unit or qualified lake association and approved by the commission shall be placed on a priority list by the commission. The department shall maintain the list of priority projects. Annually, the department shall inform all affected governmental units, except itself, and all qualified lake associations of their positions on the priority list.

30.92(3)(b) (b) The following factors shall be considered in establishing priorities for projects:

30.92(3)(b)1. 1. For a recreational boating facility, the distance of the site of the proposed facility from other recreational boating facilities.

30.92(3)(b)2. 2. Demand for safe recreational boating facilities.

30.92(3)(b)3. 3. Expression of support by the governmental unit or qualified lake association.

30.92(3)(b)4. 4. Existing recreational boating projects.

30.92(3)(b)5. 5. Projects underway.

30.92(3)(b)6. 6. Commitment of funds.

30.92(3)(b)7. 7. Location of the proposed project within the region identified in s. 25.29 (7) (a).

30.92(4) (4) Aids.

30.92(4)(a)(a) The department shall develop and administer, with the approval of the commission, a financial assistance program for governmental units, including itself, and qualified lake associations for the construction and rehabilitation of capital improvements related to recreational boating facilities, for the improvement of locks and facilities which provide access between waterways and for the projects specified in par. (b) 8. No financial assistance under this section may be provided to the department other than for projects for access to inland lakes without a public access facility.

30.92(4)(b) (b) The following standards shall apply to the state funding of all recreational boating projects:

30.92(4)(b)1. 1. To the greatest extent possible, state funds shall be used to match other funding sources. Other funding sources may include, but are not limited to, the federal land and water conservation fund, the U.S. army corps of engineers, U.S. economic development administration, general revenue sharing, gifts, grants and contributions and user fees.

30.92(4)(b)2. 2.

30.92(4)(b)2.a.a. The department may cost-share, with the approval of the commission, with a qualified lake association or an affected governmental unit, including itself, at a rate of up to 50% of any construction, acquisition, rehabilitation, feasibility study or other project costs or any combination of these costs, for the recreational boating project if the costs are the type that qualify for funding under this section.

30.92(4)(b)2.b. b. The department, with the approval of the commission, may increase the maximum cost-share rate under subd. 2. a. from 50% to 80% if the commission determines that the recreational boating project is a project of statewide or regional significance.

30.92(4)(b)2.c. c. The department may pay, with the approval of the commission, an additional 10% of the costs of a construction project if the municipality conducts a boating safety enforcement and education program approved by the department.

30.92(4)(b)2m. 2m. The qualified lake association or governmental unit that cost-shares under subd. 2. may make its contribution in matching funds or in-kind contributions or both.

30.92(4)(b)3. 3. No more than 10% of the state funds available for recreational boating aids under this section may be expended for feasibility studies in one year. No more than 1% of the state funds available for recreational boating aids under this section may be expended for any one feasibility study in one year.

30.92(4)(b)4. 4. No funds may be used for the purchase of land or the construction of facilities commonly used to berth boats.

30.92(4)(b)6. 6. Forty percent of the state funds available for recreational boating aids under this section shall be expended for Great Lakes projects. Forty percent of the state funds available for recreational boating aids under this section shall be expended for inland water projects. The commission may designate recreational boating aids for locks and facilities that provide access between the Great Lakes and inland waters as aids expended for inland waters, as aids expended for projects deemed necessary by the commission without regard to location or as aids under a combination of these 2 types of projects. Twenty percent of the state funds available for recreational boating aids under this section shall be expended for projects deemed necessary by the commission without regard to location.

30.92(4)(b)6m. 6m. Notwithstanding subd. 6., the department, with the approval of the commission, may reallocate for expenditure for recreational boating aids without complying with the percentages under subd. 6. any state funds that are not encumbered for expenditure for a fiscal year before the first day of the 4th quarter of that fiscal year.

30.92(4)(b)7. 7. Projects qualifying for funds available for recreational boating aids under this section include, but are not limited to, construction, rehabilitation and improvement of harbors of refuge on the Great Lakes; accommodation of motor-powered recreational watercraft; construction, rehabilitation and improvement of public access and related facilities on inland waters where motor-powered recreational watercraft are permitted; and improvement of locks and facilities that provide access between waterways for the operators of recreational watercraft.

30.92(4)(b)8. 8. In addition to those projects specified under subd. 7., the following projects qualify for funds available for recreational boating aids under this section:

30.92(4)(b)8.a. a. A project for the dredging of a channel in a waterway to the degree that is necessary to accommodate recreational watercraft.

30.92(4)(b)8.am. am. A project that uses chemicals to remove Eurasian water milfoil.

30.92(4)(b)8.b. b. Acquisition of capital equipment that is necessary to cut and remove aquatic plants that are detrimental to fish habitat if the acquisition is pursuant to a plan to cut and remove aquatic plants that is approved by the department.

30.92(4)(b)8.bn. bn. Acquisition of capital equipment that is necessary to collect and remove floating trash and debris from a waterway.

30.92(4)(b)8.bp. bp. Acquisition of capital equipment that is necessary to control and remove invasive aquatic plants, as defined in s. 23.24 (1) (g), if the equipment will be used to control and remove them as authorized by an aquatic plant management permit issued under s. 23.24 (3).

30.92(4)(b)8.c. c. Acquisition of aids to navigation, as defined in s. 30.74 (2) (b).

30.92(4)(b)8.d. d. Acquisition of regulatory markers, as defined in s. 30.74 (2) (b).

30.92(4)(b)9. 9. A governmental unit or a qualified lake association may not receive funds under subd. 8. a. for the same waterway more than once every 10 years.

30.92(4)(b)10. 10. Funds for a project under subd. 8. b. for capital equipment that will be used on the Great Lakes may only be expended from the 40% allocation of state funds that is available for Great Lake projects under subd. 6.

30.92(4)(b)11. 11. Not more than $75,000 in each fiscal year may be expended for projects under subd. 8. am.

30.92(4r) (4r) Chair Factory Dam. Of the amounts appropriated under s. 20.370 (5) (cq), and before applying the percentages under sub. (4) (b) 6., the department shall expend the amount that is necessary for the renovation and repair or the removal of the Chair Factory Dam in Grafton, but the amount shall not exceed $264,000. Notwithstanding sub. (1) (c), the dam project specified under this subsection is a recreational boating facility for the purpose of expending moneys under this section. This project need not be placed on the priority list under sub. (3) (a).

30.92(4t) (4t) Linnie Lac Dam. Of the amounts appropriated under s. 20.370 (5) (cq) and before applying the percentages under sub. (4) (b) 6., the department shall provide to the Linnie Lac Management District the amount that is necessary for the repair, removal or reconstruction of the Linnie Lac Dam, but the amount shall not exceed $250,000. The Linnie Lac Management District need not assume ownership of the Linnie Lac Dam and, notwithstanding sub. (4) (b) 2., the Linnie Lac Management District need not contribute any moneys to match the amount expended from the appropriation under s. 20.370 (5) (cq). Notwithstanding sub. (1) (c), the dam project specified under this subsection is a recreational boating facility for the purpose of expending moneys under this section. This project need not be placed on the priority list under sub. (3) (a).

30.92(5) (5) Rules.

30.92(5)(a)(a) The commission shall recommend rules for promulgation by the department as necessary to implement this section. The commission shall recommend rules relating to the type and content of studies to be conducted, cost-sharing arrangements under sub. (4) and liaison arrangements between the state and federal agencies, other state agencies, governmental units, qualified lake associations and other persons.

30.92(5)(b) (b) For purposes of sub. (4) (b) 2. b., the department shall promulgate rules to be used to determine whether a recreational boating project is a recreational boating project of statewide or regional significance.

30.92(6) (6) Cooperation and assistance.

30.92(6)(a)(a) The department shall provide governmental units and qualified lake associations with technical assistance in all phases of implementing or participating in the program under this section. The department shall also coordinate the program under this section with all other related state and federal programs.

30.92(6)(b) (b) The department shall assign staff to the commission for management of the program under this section. All staff activities, including but not limited to budgeting, program coordination and related administrative management functions, shall be consistent with the policies of the department and the natural resources board.

30.92 History History: 1977 c. 274; 1979 c. 34 s. 2102 (39) (a); 1979 c. 154, 221; 1981 c. 20; 1983 a. 27 ss. 870, 2202 (38); 1985 a. 29, 332; 1989 a. 31, 160; 1991 a. 39, 269; 1995 a. 8, 27, 349; 1997 a. 27 ss. 1144q, 1144r, 1144s, 1145, 1146, 1146d, 1146g, 1146h, 5503g; 1997 a. 79, 248; 1999 a. 9; 1999 a. 150 s. 672; 2001 a. 16; 2003 a. 33; 2005 a. 25.



30.99 Parties to a violation.

30.99  Parties to a violation.

30.99(1) (1) Whoever is concerned in the commission of a violation of this chapter for which a forfeiture is imposed is a principal and may be charged with and convicted of the violation although he or she did not directly commit it and although the person who directly committed it has not been convicted of the violation.

30.99(2) (2) A person is concerned in the commission of the violation if the person:

30.99(2)(a) (a) Directly commits the violation;

30.99(2)(b) (b) Aids and abets the commission of it; or

30.99(2)(c) (c) Is a party to a conspiracy with another to commit it or advises, hires or counsels or otherwise procures another to commit it.

30.99 History History: 1975 c. 365.






31. Regulation of dams and bridges affecting navigable waters.

31.01 Definitions.

31.01  Definitions. Terms used in this chapter are defined as follows:

31.01(1) (1) "Corporation" means a private corporation organized under the laws of this state.

31.01(2) (2) "Department" means the department of natural resources.

31.01(3) (3) "Grantee" means the person, firm, corporation or municipality to whom a permit is granted, and all subsequent owners of the grant.

31.01(4) (4) "Municipality" means any town, village, city or county in the state.

31.01(5) (5) "Navigable waters" means all waters declared navigable by ch. 30.

31.01(6) (6) "Permit", unless the context otherwise requires, means legislative permission granted under s. 31.06 to construct, operate and maintain a dam in or across navigable waters, or under s. 31.08 to continue the operation and maintenance of any dam so situated which was constructed before such legislative permits were required.

31.01 History History: 1983 a. 189.



31.02 Powers and duties of department.

31.02  Powers and duties of department.

31.02(1) (1) The department, in the interest of public rights in navigable waters or to promote safety and protect life, health and property may regulate and control the level and flow of water in all navigable waters and may erect, or may order and require bench marks to be erected, upon which shall be designated the maximum level of water that may be impounded and the lowest level of water that may be maintained by any dam heretofore or hereafter constructed and maintained and which will affect the level and flow of navigable waters; and may by order fix a level for any body of navigable water below which the same shall not be lowered except as provided in this chapter; and shall establish and maintain gauging stations upon the various navigable waters of the state and shall take other steps necessary to determine and record the characteristics of such waters.

31.02(2) (2) The department may investigate and determine all reasonable methods of construction, operation, maintenance, and equipment for any dam so as to conserve and protect all public rights in navigable waters and so as to protect life, health and property; and the construction, operation, maintenance and equipment, or any or all thereof, of dams in navigable waters shall be subject to the supervision of the department and to the orders and regulations of the department made or promulgated under this chapter.

31.02(3) (3) The department or any member or any agent or employee thereof shall at all times be accorded free access to any and all parts of any dam and appurtenances constructed or maintained in navigable waters and may enter upon any property to investigate a waterway or use of water from any lake or stream.

31.02(4) (4) The department may order and require any dam heretofore or hereafter constructed to be equipped and operated, in whole or part, as follows:

31.02(4)(a) (a) With slides and chutes for the passage of logs and timber products.

31.02(4)(b) (b) With a lock, boat hoist, marine railway or other device of a size and construction sufficient to accommodate navigation.

31.02(4)(c) (c) With good and sufficient fishways or fish ladders, or in lieu thereof the owner may be permitted to enter into an agreement with the department to pay for or to supply to the state of Wisconsin annually such quantities of game fish for stocking purposes as may be agreed upon by the owner and the department.

31.02(4)(d) (d) With spillways or flood gates capable of permitting the passage through or over the same of freshets and floods during all seasons of the year.

31.02(4)(e) (e) With booms, piers or other protection works ample to safeguard flood gates from trash or other floating material.

31.02(4g) (4g) The department may not impose the requirement under sub. (4) (c) on an owner of a dam unless all of the following apply:

31.02(4g)(a) (a) The rules promulgated under sub. (4r) are in effect.

31.02(4g)(b) (b) The federal government or the state implements a program to provide cost-sharing grants to owners of dams for equipping dams with fishways or fish ladders and a grant is available to the dam owner under the program.

31.02(4r) (4r) The department shall promulgate rules specifying the rights held by the public in navigable waters that are dammed. The rules shall include provisions on the rights held by the public that affect the placement of fishways or fish ladders in navigable waters that are dammed.

31.02(5) (5) The department shall give written notice to the public service commission of any hearing under this chapter involving public utilities.

31.02(6) (6) Except as provided in sub. (7m), the department may operate, repair and maintain the dams and dikes constructed across drainage ditches and streams in drainage districts, in the interest of drainage control, water conservation, irrigation, conservation, pisciculture and to provide areas suitable for the nesting and breeding of aquatic wild bird life and the propagation of fur-bearing animals.

31.02(7) (7) The department shall confer with the drainage commissioners in each drainage district on the formation of policies for the operation and maintenance of the dams; in districts having no commissioners, the department shall confer in like manner with the committee appointed by the county board, if any, to represent either such drainage district, or in the event that the drainage district is dissolved, to represent the interests of the county in all matters whatsoever pertaining to water conservation and control within the area which theretofore constituted such drainage district. This subsection does not apply to the Duck Creek Drainage District.

31.02(7m) (7m) The drainage board for the Duck Creek Drainage District shall operate, repair and maintain dams, dikes and other structures in district drains that the board operates in the Duck Creek Drainage District in compliance with ch. 88 and any rules promulgated by the department of agriculture, trade and consumer protection under ch. 88. If a county drainage board fails to perform its duties under this subsection, the department of natural resources may exercise its authority under subs. (6), (8) and (9).

31.02(8) (8) The department shall give careful consideration to the suggestions of the drainage commissioners or committee of the county board, but the final decision in all matters under consideration shall rest with the department.

31.02(9) (9) So far as seems practicable, the department may designate or employ the drainage commissioners of any drainage district, or the committee of the county board above referred to, to operate the dams in such district or area formerly comprising a drainage district or perform services in the repair and maintenance of the dams, dykes and other works.

31.02 History History: 1999 a. 9; 2001 a. 105; 2007 a. 96.

31.02 Annotation Ordering a riparian owner to excavate and maintain a ditch to regulate lake levels was an unconstitutional taking of property. Otte v. DNR, 142 Wis. 2d 222, 418 N.W.2d 16 (Ct. App. 1987).

31.02 Annotation Sub. (1) makes a distinction between the DNR's public trust authority and its police power authority. Only part of sub. (1) embodies the public trust doctrine. If the statute read only that the department "in the interest of public rights in navigable waters," may regulate and control the level and flow of water in all navigable waters, the statute would be seen as a direct enforcement mechanism for the public trust in navigable waters. But department authority to regulate and control the flow of water in all navigable waters "to promote safety and protect life, health and property" following "or," gives distinct and different authority to consider interests affected by the level of the navigable waters. Rock-Koshkonong Lake District v. Department of Natural Resources, 2013 WI 74, ___ Wis. 2d ___, ___ N.W.2d ___, 08-1523.

31.02 Annotation DNR may consider wetland water quality standards in Wis. Admin. Code ch. NR 103 when making a water level determination under sub. (1). Section 281.92 does not preclude the DNR from applying the wetland water quality standards in ch. NR 103 or other parts of ch. 281, when appropriate, after weighing factors under sub. (1). Rock-Koshkonong Lake District v. Department of Natural Resources, 2013 WI 74, ___ Wis. 2d ___, ___ N.W.2d ___, 08-1523.

31.02 Annotation It is unreasonable to conclude, given the preceding history, context, and interpretations of "protect . . . property," that economic impacts cannot be considered when making a water level determination under sub. (1). Rock-Koshkonong Lake District v. Department of Natural Resources, 2013 WI 74, ___ Wis. 2d ___, ___ N.W.2d ___, 08-1523.

31.02 Annotation Artificial lakes and land subdivisions. Kusler, 1971 WLR 369.



31.03 Permits for the Lower Wisconsin State Riverway.

31.03  Permits for the Lower Wisconsin State Riverway. For activities in the Lower Wisconsin State Riverway, as defined in s. 30.40 (15), no person obtaining a permit under this chapter may start or engage in the activity for which the permit was issued unless the person obtains any permit that is required for the activity under s. 30.44 or 30.445.

31.03 History History: 1989 a. 31, 359.



31.04 Permits for dams.

31.04  Permits for dams. Permits to construct, operate and maintain dams may be granted to persons, corporations or municipalities under this chapter.



31.045 Permits for dams that affect drained lands.

31.045  Permits for dams that affect drained lands.

31.045(1)(1) For the construction, raising or enlarging of a dam that will affect the water level in a drainage district organized under ch. 88, no person who obtains a permit under this chapter may construct, raise or enlarge the dam unless the person obtains the approval of the drainage board with jurisdiction of the drainage district.

31.045(2) (2) For the construction, raising or enlarging of a dam that will affect the water level in a drain, for an individual landowner, that is constructed under an order issued under s. 88.94, no person who obtains a permit under this chapter may construct, raise or enlarge the dam unless the person obtains the approval of the landowner.

31.045 History History: 1993 a. 456.



31.05 Applications for permits to construct.

31.05  Applications for permits to construct. Any person, firm, corporation or municipality desiring a permit to construct, operate and maintain a dam shall file with the department a written application therefor, setting forth:

31.05(1) (1) The name of the navigable waters in or across which a dam is proposed to be constructed and a specific description of the site for the proposed dam.

31.05(2) (2) The purpose or purposes for which the proposed dam is to be constructed, operated and maintained.

31.05(3) (3) In case the application is for a permit to construct, operate and maintain a dam for a private purpose, proof satisfactory to the department that the applicant owns or has an enforceable option to purchase the described dam site and at least 65% of the land to be flowed, or the flowage rights on at least 65% of such land. This subsection shall not apply to a person who has the power of eminent domain.

31.05(4) (4) A general description of the proposed dam, of the material to be used in the construction thereof, and a general description of all booms, piers, and other protection works to be constructed in connection therewith.

31.05(5) (5) The approximate amount of hydraulic power that the proposed dam is capable of developing.

31.05(6) (6) The name of the city, village or town in which the site of the proposed dam will be located and the name of the nearest existing dam above and below the site of the proposed dam.

31.05(7) (7) A map on the scale of not less than one inch per 1,000 feet showing the lands that may be affected by the construction, operation or maintenance of the proposed dam, or by any flowage that may be caused thereby and approximately the outline of such flowage, which map shall indicate the ownership of each tract of land within the flowage.

31.05(8) (8) Such additional information of any nature that may be required by the department.

31.05 History History: 1975 c. 349; 1993 a. 246.



31.06 Hearing.

31.06  Hearing.

31.06(1)(1) Upon receipt of an application for a permit under s. 31.05 the department may order a hearing or it may mail a notice that it will proceed on the application without public hearing unless a request for a public hearing is filed as provided in this section. The notice shall be mailed to the clerk of each municipality directly affected by the proposed dam. The department may give further or other notice as it considers proper. The department shall mail a copy of the notice to the applicant who shall cause the notice to be published in each county in which affected riparian lands are located as a class 1 notice, under ch. 985. If a hearing is not requested in writing within 30 days after mailing of the notice, the department may waive the hearing.

31.06(2) (2)

31.06(2)(a)(a) If a hearing is ordered, the department shall, not less than 10 days before such hearing, mail written notice thereof to each person notified under sub. (1).

31.06(2)(b) (b) The department shall require the applicant to publish a class 1 notice under ch. 985, of the hearing in each county in which affected riparian lands are located, and may require the applicant to mail such other notices as it deems necessary. Proof of publication and proof of mailing under this subsection and sub. (1) shall be filed with the department.

31.06(3) (3)

31.06(3)(a)(a) At a hearing under this section, or any adjournment of the hearing, the department shall consider the application and take evidence offered by the applicant and other persons supporting or opposing the proposed dam. The department may require the amendment of the application.

31.06(3)(b) (b) If it appears that the construction, operation or maintenance of the proposed dam is in the public interest, considering ecological, aesthetic, economic and recreational values, the department shall so find and grant a permit to the applicant, provided the department also finds that the applicant has complied with s. 31.14 (2) or (3) and, where applicable, with s. 31.05 (3), based on the department's own estimate of the area of the flowage.

31.06(3)(c) (c)

31.06(3)(c)1.1. The enjoyment of natural scenic beauty and environmental quality are declared to be public rights to be considered along with other public rights and the economic need of electric power for the full development of agricultural and industrial activity and other useful purposes in the area to be served. In considering public rights to the recreational use and natural scenic beauty of the river, the department shall investigate the potentialities of the lake and lakeshore created by the flowage and shall weigh the recreational use and scenic beauty of the lake and lakeshore against the known recreational use and scenic beauty of the river in its natural state. The department shall further weigh the known recreational use and scenic beauty of the particular section of river involved against the known recreational use and scenic beauty of other sections of the same river and other rivers in the area remaining in their natural state without regard to plans of other dams subsequently filed or to be filed.

31.06(3)(c)2. 2. The department shall deny the permit if it finds any of the following:

31.06(3)(c)2.a. a. It appears that the river in its natural state offers greater recreational facilities and scenic value for a larger number of people than can by proper control of the flowage level be obtained from the use of the lake and lakeshore and that the remaining sections of the river and other rivers in the area in their natural state provide an insufficient amount of recreational facilities and scenic beauty, and it further appears that the economic need of electric power is less than the value of the recreational and scenic beauty advantages of the river in its natural state.

31.06(3)(c)2.b. b. The permit will cause environmental pollution, as defined in s. 299.01 (4).

31.06(4) (4) Not more than 20 days after receiving notice as provided in sub. (1) each county clerk may and upon request of the chairperson of the county board shall give written notice as provided in s. 59.11 (2) of a special meeting of the county board to be held at a time and place set by the county clerk, not less than 2 weeks nor more than 3 weeks after mailing of such notice, for the purpose of making findings as hereinafter provided. The county clerk shall give notice of the time, place and purpose of such special meeting to the department and to the applicant, who shall cause the same to be published in the county, as a class 2 notice, under ch. 985, and the applicant shall cause a copy thereof to be mailed at least 7 days prior to such special meeting to every person interested in any lands that will be affected by the proposed dam and whose post-office address can by due diligence be ascertained. Proof of such publication and notice shall be filed with the county clerk. At such special meeting the county board shall hear evidence offered by the applicant and other persons and shall find and determine by a majority vote of the county board members-elect whether the lake and lake shore created by the flowage or the river in its natural state offers greater recreational facilities and scenic beauty value for the larger number of people. The county clerk shall forthwith certify such finding and determination to the department. The jurisdiction and findings of each county board shall apply to that part of the proposed dam and flowage which is within the county.

31.06(5) (5) If a hearing on the application for a permit is conducted as a part of a hearing under s. 293.43, the notice and hearing provisions in that section supersede the notice and hearing provisions of this section.

31.06 History History: 1971 c. 273; 1973 c. 90; 1979 c. 34 s. 2102 (39) (g); 1979 c. 221; 1983 a. 192; 1995 a. 201, 227; 1999 a. 83.



31.07 Applications for permits to operate and maintain existing dams.

31.07  Applications for permits to operate and maintain existing dams. Any person, firm, corporation or municipality desiring a permit to operate and maintain a dam constructed in or across navigable waters without legislative permission prior to July 10, 1915, shall file with the department a written application therefor setting forth:

31.07(1) (1) The name of the navigable waters in or across which such dam was constructed and a specific description of the dam site.

31.07(2) (2) The year in which the construction of the dam was completed, and a detailed description of the dam and equipment, including the maximum height or head of water that may be maintained thereby and the kind and character of material of which the dam is constructed.

31.07(3) (3) The purpose for which the dam was theretofore operated and is operated at the time application hereunder is made, and the purpose for which it is proposed to operate and maintain the dam.

31.07(4) (4) The approximate amount of hydraulic power developed thereby.

31.07(5) (5) The name of the city, village or town in which the dam site is located and the name of the nearest existing dam above and below the dam site.

31.07(6) (6) Such additional information of any nature whatsoever as may be required by the department.

31.07 History History: 1993 a. 246.



31.08 Hearing.

31.08  Hearing. Upon receipt of an application under s. 31.07 procedure shall be had substantially as required by s. 31.06, and if the department finds that such operation and maintenance does not materially obstruct existing navigation or violate other public rights and will not endanger life, health or property, a permit is hereby granted to the applicant, provided the department also finds that the applicant has complied with s. 31.14 (2) or (3).



31.09 Proposals to accompany applications.

31.09  Proposals to accompany applications. Each applicant for a permit to construct, operate and maintain a dam for the purpose of developing power or for the purpose of aiding in the development of power by other dams through the creation of reservoirs or otherwise, and each applicant for a permit to construct, operate and maintain a dam for any other purpose whatsoever, which is capable of developing 50 theoretical horsepower or more available for 50% of the time throughout the year, shall file with an application for a permit, in addition to the requirements of s. 31.05 or s. 31.07, as the case may be, the following proposals:

31.09(1) (1) That the department prior to the time the permit is granted shall value the dam site and all flowage rights and other property necessary for the purposes set forth in the application for the permit, whether the same or any part thereof are owned by the applicant or not.

31.09(2) (2) That the department shall audit all outlays for property and for the construction of the dam, buildings, and other structures and works constructed, maintained, and operated and used and useful under the permit.

31.09(3) (3) That the permit, if granted, shall be granted and accepted subject to the express condition that the state of Wisconsin, if it shall have the constitutional power, or any municipality, on not less than one year's notice, at any time after the expiration of 30 years after the permit becomes effective, may acquire all of the property of the grantee, used and useful under the permit, by paying therefor, the cost of reproduction in their then existing condition of all dams, works, buildings, or other structures or equipment, used and useful under the permit, as determined by the department, and by paying in addition thereto the value of the dam site and all flowage rights and other property as determined by the department prior to the time the permit was granted, as provided in sub. (1), plus the amounts paid out for additional flowage rights, if any, acquired after the valuation made by the department as provided in sub. (1); and that the applicant waives all right to any further compensation.

31.09 History History: 1991 a. 316.



31.095 Water power permits, condition precedent.

31.095  Water power permits, condition precedent.

31.095(1)(1) Except where the stream to be improved forms a boundary line between this and another state, no permit shall be granted or transferred in accordance with this chapter until the applicant has filed with both the department and the public service commission, in addition to all other things required by law to be filed, an agreement setting forth:

31.095(1)(a) (a) That, in the event any electric energy generated under said permit shall be transmitted or conveyed beyond the confines of this state to be there sold, the applicant will furnish to any resident of this state or any corporation domiciled therein electric energy at reasonable rates to be determined by the commission, provided that the commission after public hearing shall find that public convenience and necessity require such service.

31.095(1)(b) (b) That the rate as determined by the commission shall in no event exceed the rate charged by applicant for similar service supplied under like conditions for the energy so transmitted outside the state.

31.095(2) (2) The commission may hold hearings, fix rates and do all things necessary and convenient to carry out the purposes of sub. (1).



31.10 Permit not to be valued.

31.10  Permit not to be valued. Each and every permit is granted, and shall be conclusively deemed to be accepted, subject to the condition that no element of value whatever shall ever attach to or be allowed for such permit in and of itself in the sale or acquisition of the property used and useful under such permit or otherwise.



31.11 Certificate of terms and forfeiture of permits.

31.11  Certificate of terms and forfeiture of permits. The department shall issue to every grantee of a permit a certificate evidencing a grant of the permit allowed by law. Every permit, and every franchise heretofore granted by the legislature, to construct, maintain and operate a dam shall become null and void, unless the dam thereby authorized be completed within 5 years from the time when the permit or the franchise was granted; but the department, for good cause, may extend such time for a period not exceeding 2 years.



31.12 Map, profile and plans.

31.12  Map, profile and plans.

31.12(1) (1) The grantee of a permit under s. 31.06, to construct, maintain and operate a dam, before commencing any work of construction authorized by the permit, shall submit to the department a complete map and profile on the scale of not less than one inch per 1,000 feet showing the land that may be affected by the construction and maintenance of the dam, or by any flowage that may be caused thereby, and the outline of the flowage, and such other hydrographic and topographic data as the department may prescribe, and shall also file complete detailed plans and specifications for the proposed dam, including all booms, piers, or other protection works.

31.12(2) (2) The department shall examine the map, profile, plans and specifications; shall hear the grantee thereon and may reject the same or any part thereof, if unsatisfactory or incomplete, or may suggest and require modifications thereof. If the map, profile and plans and specifications are satisfactory and complete, or, if the same shall be modified as suggested and required, the department shall so find and approve the same, and thereupon the grantee may construct the proposed dam in accordance therewith, but the department may, at any time during the construction of any dam and in the interest of the public safety, or of any public rights in navigable waters, authorize, order or require such changes in the plans and specifications and the construction of the dam as shall be necessary.

31.12(3) (3) If the department, in the case of an application for a permit to construct a dam with a capacity of less than 250 hydraulic horsepower at ordinary stage of water, shall find that the information and data furnished in the original or amended application is sufficient, the applicant shall not be required to furnish the additional or more detailed information or data specified in subs. (1) and (2). The department may, however, at any time during the construction of any such dam authorize, order or require changes in the construction or the method or plan of construction thereof, as provided in sub. (2).

31.12(4) (4) Within 10 days after the completion of any dam the grantee shall file with the department a verified statement that the same was constructed in accordance with the plans and specifications approved by the department; or in case no plans and specifications were required to be filed, then that the dam was constructed in accordance with the description contained in the application.

31.12(5) (5) The department shall establish an expedited procedure for approval of plans for low hazard dams, as defined in s. 31.19 (1g) (b), under this section. The expedited procedure shall apply, in lieu of the procedure under this section, if the department determines that all of the following are satisfied:

31.12(5)(a) (a) The plan design is of a common construction and size or is for a minor addition to an existing dam.

31.12(5)(b) (b) The plan design is submitted by a registered professional engineer.

31.12(5)(c) (c) The plan design is submitted by a person who has designed similar dams and none of those similar dams has caused adverse impacts to the environment.

31.12(5)(d) (d) The plan design contains no unusual siting requirements or other unique design features.

31.12(5)(e) (e) The plan design is for a dam that is located entirely on land that the permit grantee owns or that is located entirely on land for which the permit grantee has acquired an easement.

31.12(5)(f) (f) The plan design is not likely to have an adverse impact on the environment.

31.12 History History: 2011 a. 167.



31.13 Raising or enlarging existing dams.

31.13  Raising or enlarging existing dams.

31.13(1) (1) If the owner of any existing dam wishes to raise or enlarge the same, the owner may apply to the department for permission so to do, but the permission granted under this section shall be in amendment of any existing franchise, license, or permit previously granted authorizing the construction or maintenance of such dam only to the extent of giving the right so to raise or enlarge such dam, and shall in no way enlarge, alter, abridge or nullify property rights, privileges or obligations as to such dam, or the maintenance or operation thereof theretofore acquired or incurred. In addition to the requirements of s. 31.05 (1), (6) and (7), the owner's application shall state:

31.13(1)(a) (a) The year in which the dam was completed.

31.13(1)(b) (b) If constructed by legislative permission, a statement of the act of the legislature authorizing the same.

31.13(1)(c) (c) A detailed description of the dam, including the maximum height or head of water that may be maintained thereby and the kind and character of material of which the same is constructed.

31.13(1)(d) (d) The purpose for which such dam has been and is now used and the purpose for which it is proposed to use the same.

31.13(1)(e) (e) The approximate amount of hydraulic power developed thereby.

31.13(1)(f) (f) Such additional information of any nature whatsoever as the department may require.

31.13(2) (2) Upon receipt of an application under this section procedure shall be had substantially as required by s. 31.06; and if the department finds that the dam, raised or enlarged or rebuilt, or rebuilt, enlarged and raised in accordance with the application, will not materially obstruct existing navigation or violate other public rights, and will not endanger life, health or property, and that the applicant has complied with s. 31.14 (2) or (3), permission is hereby granted to raise or enlarge or rebuild, or rebuild, enlarge and raise the same in accordance with the application.

31.13 History History: 1991 a. 316.



31.14 Proof of ability to maintain dams required.

31.14  Proof of ability to maintain dams required.

31.14(1) (1) It is the policy of this section to preserve public rights in navigable waters, including those created by dams, and to provide a means of maintaining dams and the developments which have been made adjacent to the flowage of such dams.

31.14(2) (2) Except as provided in sub. (3), a permit shall not be granted under s. 31.06, 31.08 or 31.13:

31.14(2)(a) (a) Unless the applicant furnishes to the department proof of ability to operate and maintain the dam in good condition, either by the creation of a special assessment district under ss. 31.38 and 66.0703, or by any other means which in the department's judgment will give reasonable assurance that the dam will be maintained for a reasonable period of time not less than 10 years; or

31.14(2)(b) (b) If a majority of the municipalities in which 51% or more of the dam or flowage is or will be located files with the department, prior to the granting of the permit, their objections to the granting of such permit in the form of resolutions duly adopted by the governing bodies of such municipalities.

31.14(3) (3) Subsection (2) does not apply if the applicant complies with each of the following requirements:

31.14(3)(a) (a) Furnishes proof satisfactory to the department that the applicant owns or has an enforceable option to purchase all the land which is or will be flowed by the impoundment, together with the shoreline and an immediately adjacent strip of land at least 60 feet in width, but the department may in a particular case permit a narrower strip where the 60-foot minimum is impractical and may, in furtherance of the policy stated in sub. (1), require ownership of a wider strip.

31.14(3)(b) (b) Files with the department a writing in such form as the department requires in which the applicant agrees that following the initial filling of the proposed pond the applicant will not convey the dam to another without first obtaining department approval. The department may require from an applicant who does not have the power of eminent domain a bond or other reasonable assurances that the applicant will adhere to such agreement.

31.14(3)(c) (c) Furnishes proof satisfactory to the department that the applicant has dedicated or will dedicate a parcel of land for public access to the impounded waters.

31.14(4) (4) No person may assume ownership of a dam after October 21, 1961, or the ownership of that specific piece of land on which a dam is physically located after April 27, 1982, without first complying with sub. (2) or (3). The transfer of the ownership of a dam or the ownership of a specific piece of land on which a dam is physically located made without complying with sub. (2) or (3) is void unless a permit to abandon the dam was granted under s. 31.185 or unless the transfer occurred by operation of law. Every person who accepts ownership by operation of law is subject to this chapter.

31.14(5) (5) For the purpose of implementing the policy stated in sub. (1), the department may by rule require all or specified classes of persons operating a dam for profit to create a fund or reserve to be used for major repairs, reconstruction or removal of the dam when necessary. Such rules shall prescribe the manner in which such fund or reserve is to be created, maintained and expended. This subsection shall not apply to a person who has the power of eminent domain.

31.14 History History: 1981 c. 246; 1991 a. 316; 1999 a. 150 s. 672.

31.14 AnnotationThis section does not apply to cranberry dams. Tenpas v. DNR, 148 Wis. 2d 579, 436 N.W.2d 297 (1989).



31.18 Obligations of owners of bridges and dams.

31.18  Obligations of owners of bridges and dams.

31.18(1)(1) The grantee of any permit, the owner of any dam constructed before permits were required by law, and the owner of any bridge at the city of Portage or at any point above that city, over the Wisconsin River, shall maintain and operate all such dams, slides, chutes, piers, booms, guide booms, weirs, tunnels, races, flumes, sluices, pits, fishways, locks, boat hoists, marine railways and all other equipment required by the department for the protection of public rights in such waters, and for the preservation of life, health and property, in good repair and condition, and shall not willfully, or otherwise, injure, remove or destroy the same, or any part thereof, unless the department shall have approved such removal or destruction in writing. In the event of emergency the department shall have power, pending investigation and hearing, to order the repair of any dam without notice and hearing.

31.18(2) (2) The owner of any such dam shall open such slide or chute for the passage of any craft or material lawfully navigating the stream, whenever requested so to do by the person in charge of such navigation, without charge or toll therefor. But such owner shall be under no obligation to otherwise aid passage through the slide or chute.

31.18(3) (3) Except when emergency shall require the same for the protection of life, health or property, no substantial alteration or addition shall be made to any dam heretofore or hereafter constructed without obtaining an order therefor from the department, which order may be issued only after an investigation and upon a finding that the proposed alterations or additions will not impair the sufficiency of such dam or any existing public rights in such waters.

31.18(4) (4) The department shall in the interest of public rights in navigable waters, or to promote safety and protect life, health and property, require the grantee of any permit, under this chapter, or of any permit or authorization heretofore provided for by legislative enactment, prior to flowing any lands by the construction of a dam thereunder, to remove from such lands all or any portion of the standing and fallen timber and all or any portion of the brush. Provided that in cases where the application for permit proposes construction of a dam for water reservoir or water storage purposes, and not for the purpose of operating a hydroelectric generating plant, the nature, extent and time for such removal shall be determined prior to the granting of a permit, except that subsequent to the granting of a permit the department may make such modification in the removal requirements as may be in the public interest and which will not materially alter the economics of the project; and in making such original determination or any modification thereof the economic need for the project shall be considered.



31.185 Permits to abandon dams.

31.185  Permits to abandon dams.

31.185(1) (1) No owner of any dam may abandon or remove or alter the dam without first obtaining a permit from the department. No person may transfer ownership of a dam or the ownership of the specific piece of land on which a dam is physically located without first obtaining a permit from the department.

31.185(2) (2) An application for a permit to abandon, remove or alter a dam or an application for a permit to transfer ownership of a dam or the ownership of a specific piece of land on which a dam is physically located shall be made to the department upon forms prescribed by it and shall contain the owner's name and address, a brief description of the dam and its location and other information as the department requires for the purpose of enabling it to act on the application.

31.185(3) (3) Section 31.06 governs procedure upon all applications hereunder.

31.185(4) (4) Prior to the hearing the department shall have its staff make its own investigation of the dam and, on the basis of such investigation, shall make recommendations as to the type of requirements, if any, which it would impose on the applicant under sub. (5) as a condition to granting the permit. Such recommendations shall be presented at the hearing. If no one registers opposition to the application at the hearing, the department shall grant the permit, subject to such conditions as it deems necessary under sub. (5). If someone registers opposition to the abandonment at the hearing and such opposition is not withdrawn, the department shall defer action on the application for a period of 120 days after the hearing. Within a reasonable time after the expiration of such period, the department shall deny the permit, or grant the permit, subject to such conditions as it imposes under sub. (5), unless, within such 120-day period, one or more municipalities or other persons or associations have agreed to acquire ownership of the dam and have furnished satisfactory proof of intent to comply with s. 31.14 (2) or (3).

31.185(5) (5) As a prerequisite to the granting of a permit under this section, the department may require the applicant to comply with such conditions as it deems reasonably necessary in the particular case to preserve public rights in navigable waters, to promote safety, and to protect life, health and property.

31.185 History History: 1973 c. 90; 1981 c. 246.

31.185 Annotation Sub. (5) is not directed to the removal of a dam by the DNR. It creates a different procedure for a private party who seeks to remove a dam. Froebel v. DNR, 217 Wis. 2d 652, 579 N.W.2d 774 (Ct. App. 1998), 97-0844.



31.187 Abandoned dams.

31.187  Abandoned dams.

31.187(1)(1) The department may remove or cause to be removed, in such manner as it deems fit, old and abandoned dams in streams in this state, upon giving 60 days' notice in writing to the owner thereof, if the owner can be found. If the owner of the dam is unknown or cannot, by due diligence, be found, the department shall publish a class 3 notice, under ch. 985, in the county in which the dam is situated.

31.187(2) (2) Whenever the department determines that the conservation of any species or variety of wild animals will be promoted thereby, the department may maintain and repair any dam located wholly upon lands the title to which is in the state either as proprietor or in trust for the people after giving due consideration to fixing the level and regulating the flow of the public waters.

31.187 History History: 1983 a. 27 s. 687; Stats. 1983 s. 31.187; 1991 a. 316.

31.187 Annotation This section, and not s. 31.185 or 283.31, governs removal of a dam by the DNR. There is no statutory authority to grant injunctive relief against the DNR when it causes damages during a dam removal. Froebel v. DNR, 217 Wis. 2d 652, 579 N.W.2d 774 (Ct. App. 1998), 97-0844.



31.19 Inspection of dams; orders.

31.19  Inspection of dams; orders.

31.19(1g) (1g)  Definitions. In this section:

31.19(1g)(a) (a) "High hazard dam" means a large dam the failure of which would probably cause loss of human life.

31.19(1g)(b) (b) "Low hazard dam" means a large dam the failure of which would probably not cause significant property damage or loss of human life.

31.19(1g)(c) (c) "Significant hazard dam" means a large dam the failure of which would probably cause significant property damage but would probably not cause loss of human life.

31.19(1m) (1m) Determination of dam size. For the purposes of this section, a dam is considered to be a large dam if either of the following applies:

31.19(1m)(a) (a) It has a structural height of 25 feet or more and impounds more than 15 acre-feet of water.

31.19(1m)(b) (b) It has a structural height of more than 6 feet and impounds 50 acre-feet or more of water.

31.19(2) (2) Large dam inspection.

31.19(2)(a)(a) Inspection by the department. At least once every 10 years the department shall conduct a detailed inspection of each high hazard dam and each significant hazard dam.

31.19(2)(ag) (ag) Owner responsibility.

31.19(2)(ag)1.1. Owners of each high hazard dam, each significant hazard dam, and each low hazard dam shall engage a professional engineer registered under s. 443.04 to inspect the dam as specified in this paragraph.

31.19(2)(ag)2. 2. An owner of a high hazard dam shall cause the dam to be inspected at least 4 times between each inspection conducted by the department under par. (a). An owner of a significant hazard dam shall cause the dam to be inspected at least 2 times between each inspection conducted by the department under par. (a). An owner of a low hazard dam shall cause the dam to be inspected at least once every 10 years.

31.19(2)(ag)3. 3. The owner of a dam required to be inspected under this paragraph shall submit to the department, no later than 90 days after the date of the inspection, a report of the results of the inspection. The report shall include information on any deficiencies in the dam, recommendations for addressing those deficiencies, and recommendations on improving the safety and structural integrity of the dam.

31.19(2)(ar) (ar) Dam classification. The department shall classify each dam in this state as a high hazard, significant hazard, or low hazard dam for the purpose of this section.

31.19(2)(b) (b) Exemption for federally inspected dams. Notwithstanding the inspection requirements under pars. (a) and (ag), an inspection under par. (a) or (ag) is not required if the dam is inspected periodically by or under the supervision of a federal agency in a manner which is acceptable to the department and if the results of each inspection are made available to the department.

31.19(3) (3) Inspection upon complaint. If the department receives a complaint in writing from the mayor of a city, supervisor of a town or the president or trustee of a village which alleges that a dam maintained or operated in or across any navigable or nonnavigable waters or a reservoir is in an unsafe condition or if the department receives a complaint in writing from a person which alleges that the person's property or any property under the person's control is endangered by a dam or reservoir, the department shall investigate or cause an investigation to be made of the complaint.

31.19(4) (4) Discretionary inspection. The department may inspect or cause an inspection to be made of any dam or reservoir.

31.19(5) (5) Order; reduction in water level. If the department finds pursuant to an investigation that a dam or reservoir is not sufficiently strong or is unsafe and that the dam or reservoir is dangerous to life or property, it shall determine what alterations, additions or repairs are necessary and shall order the owner or person having control of the dam or reservoir to cause those alterations, additions or repairs to be made within a time specified in the order. If the department finds pursuant to an investigation that a dam or reservoir is not sufficiently strong or is unsafe and that the dam or reservoir is dangerous to life or property, it may cause to be drawn off, in whole or in part, the water in the reservoir or impounded by the dam if it determines that this action is necessary to prevent impending danger to persons or property.

31.19 History History: 1975 c. 349, 421; 1983 a. 27; 1989 a. 31; 2009 a. 28.



31.21 Transfer of permit.

31.21  Transfer of permit.

31.21(1)(1) No transfer or assignment of any permit granted under s. 31.06 or 31.08 shall be of any effect whatsoever unless it is in writing and a certified copy thereof within 10 days after the execution thereof, is filed with the department and unless such transfer or assignment is approved in writing by the department; and no such transfer or assignment shall be approved by the department except after an investigation and a finding that the transfer or assignment is not made or intended to be made for a purpose or to create a condition prohibited by s. 196.665 and that the transferee or assignee has complied with s. 31.14 (2) or (3). No permit shall be transferred or assigned to a foreign corporation, nor shall any permit granted to a municipality be assigned or transferred to any person, otherwise than as security for a loan made in good faith and concurrently with and as consideration for such transfer or assignment, and no foreign corporation shall have power to acquire title to any such permit, nor shall any person have power to acquire title to a permit granted to or acquired by a municipality, otherwise than in the enforcement of such security, and in no case shall any such foreign corporation hold title to or operate under any such permit for a period longer than 3 years.

31.21(2) (2) No municipality shall make or execute any lease or other contract with any person, firm, or corporation for the sale or use of hydraulic or hydroelectric power developed or generated by such municipality under a permit granted under s. 31.06 or 31.08 for a period longer than 10 years, unless the same shall be first approved by the department, after investigation and upon a finding that such lease or contract will not impair or interfere with the purpose or uses for which such dam was acquired or constructed by the municipality.



31.23 Forfeitures; private bridges and dams.

31.23  Forfeitures; private bridges and dams.

31.23(1) (1) Every person who constructs or maintains in navigable waters or aids in the construction or maintenance therein of any bridge or dam not authorized by law, shall forfeit for each such offense, and for each day that the free navigation of such waters are obstructed by such bridge or dam a sum not exceeding $50.

31.23(2) (2) Every person or corporation violating any of the provisions of this chapter, other than those mentioned in sub. (1), or violating any order made by the department pursuant to this chapter, shall forfeit for each such violation not more than $1,000.

31.23(3) (3)

31.23(3)(a)(a) There shall be no forfeiture under this section in any case where a bridge is built by a private citizen across any navigable waters having a width of 35 feet or more, providing such bridge does not impair the rights of the public for purposes of navigation or fishing.

31.23(3)(b) (b) No such bridge shall be maintained unless its construction shall first be approved by the department after public hearing and on not less than 10 days' written notice to the applicant and to the county and town clerks of the county and town wherein all or a portion of the proposed bridge is to be located.

31.23(3)(c) (c) Each applicant who shall apply to the department for a permit to construct any such bridge shall state in the application the proposed location of the bridge, the depth of the water to be spanned, the materials to be used in the construction of the bridge, the plans of the proposed bridge, together with such other facts as the department may require.

31.23(3)(d) (d) Every such bridge used by the public shall at all times be maintained in a safe condition by the owners of the land abutting the approaches of the bridge, and the owners shall make such repairs as are reasonably necessary therefor. The town shall not become liable for any damages resulting from the insufficiency or want of repairs of such bridge. If the department upon inspection finds that such bridge is in need of repairs, it shall notify the owners responsible for the repairs thereof, and also send a copy of such notice to the town board, to make all repairs as are reasonably necessary therefor. If such repair work as ordered by the department is not commenced within 60 days after receipt of such notice, the department may close such bridge until it is so repaired. Whenever any owner responsible for such bridge shall fail to repair or maintain the bridge in a good and safe condition, after having been notified so to do by the department for 60 days after such notification, such town board upon its own initiative may make such required repairs on such bridge, and the cost thereof shall be paid by the owners responsible therefor, and the town clerk shall enter such amount of the cost of repairs upon the next tax roll of the town.

31.23(3)(e) (e) This subsection does not apply to a bridge that is constructed, maintained, or operated in association with mining or bulk sampling that is subject to subch. III of ch. 295.

31.23 History History: 1991 a. 316; 2013 a. 1.

31.23 Annotation Sub. (1) provides no substantive rule for which a violation would initiate the abatement procedures under s. 31.25. The remedy provided is limited to the forfeiture provided under sub. (1). Capt. Soma Boat Line, Inc. v. Wisconsin Dells, 56 Wis. 2d 838, 203 N.W.2d 369 (1973).



31.25 Nuisances, abatement.

31.25  Nuisances, abatement. Every dam, bridge or other obstruction constructed or maintained in or over any navigable waters of this state in violation of this chapter, and every dam not furnished with a slide, chute or other equipment prescribed by the department, is hereby declared to be a public nuisance, and the construction thereof may be enjoined and the maintenance thereof may be abated by action at the suit of the state or any citizen thereof.

31.25 Annotation Section 31.23 (1) provides no substantive rule for which a violation would initiate the abatement procedures under this section. Capt. Soma Boat Line, Inc. v. Wisconsin Dells, 56 Wis. 2d 838, 203 N.W.2d 369 (1973).



31.253 Dam removal; opportunity for hearing.

31.253  Dam removal; opportunity for hearing.

31.253(1)(1)  Opportunity for hearing prior to department action. Except as provided under sub. (4), prior to seeking or causing the removal of a dam under this chapter, the department shall hold a public informational hearing on the proposed removal or publish a class 2 notice under ch. 985 stating that it will seek or cause the removal of the dam without holding a public informational hearing unless a hearing is requested in writing within 30 days after the last publication of the notice. The department may hold further hearings or give further notice as it deems appropriate.

31.253(2) (2) Opportunity for hearing prior to court action. Except as provided under sub. (4), a court may not order or authorize the removal of a dam in an enforcement action under this chapter unless a public informational hearing or an opportunity for a public informational hearing was provided.

31.253(3) (3) Public informational hearing. If the department conducts a public informational hearing under this section, the department shall explain the basis for its decision to seek or cause the removal of the dam, the procedures which will be followed and opportunities for citizen involvement in those procedures and the department shall provide an opportunity for citizens to present comments, testimony and evidence concerning the removal of the dam. Notwithstanding s. 227.42, this hearing may not be converted or treated as a contested case.

31.253(4) (4) Exceptions.

31.253(4)(a)(a) This section does not apply if the department or a court determines that a dam constitutes an immediate and significant hazard to persons or property.

31.253(4)(b) (b) This section does not apply to an application under s. 31.185 or departmental action under s. 31.185.

31.253 History History: 1983 a. 507; 1985 a. 182 s. 57.



31.26 Civil liabilities.

31.26  Civil liabilities.

31.26(1)(1) The owner of any dam or of any privately owned bridge across the Wisconsin River or the Black River or any of their tributaries shall be liable for all damages occasioned to property by a failure to provide such dam or bridge with slides, booms and chutes as required by s. 31.18 (1). The person or party suffering any such damage shall have a lien upon the dam and all mills, machinery and appurtenances of such owner erected thereon, or served with water thereby, and on the lands adjoining, not exceeding 40 acres; or, as the case may be, a lien upon such bridge and its approaches.

31.26(2) (2) The claimant of such lien shall file a notice thereof in writing in the office of the clerk of the circuit court of the county in which the dam or bridge is located within 60 days after sustaining such damages and shall commence an action to enforce the lien within 6 months after filing such notice. Such lien shall accrue upon the filing of such notice and failure to file the same or to commence such action within the times specified therefor respectively shall operate as a waiver of the lien. Judgment for the plaintiff for the recovery of damages and declaring such lien may be enforced by an execution sale of the property affected as in ordinary actions at law, and upon such sale all rights to maintain such dam or bridge shall pass to the purchaser.

31.26(3) (3) In case of any personal injury by reason of any such neglect or failure the damages sustained thereby may be recovered and a lien and judgment enforced in like manner; and if death results an action may be maintained by the representatives of the deceased in the manner provided in other cases of death resulting from negligence or wrong.

31.26(4) (4) No common law liability, and no statutory liability provided elsewhere in these statutes, for damage resulting from or growing out of the construction, maintenance or operation of any dam is released, superseded, or in any manner affected by the provisions of this chapter; and this chapter creates no liability on the part of the state for any such damages.



31.29 May employ hydraulic engineer and assistants.

31.29  May employ hydraulic engineer and assistants. The department may employ and fix the salaries of a competent hydraulic engineer and other assistants necessary to carry out the provisions of this chapter.



31.30 Dams on Brule River.

31.30  Dams on Brule River. It is declared to be the policy of the state to prohibit forever the building or maintaining of any dam or dams across the Brule River or any of its tributaries in Douglas County, except that a dam with an adequate fishway may be constructed across said Brule River at each of the 3 sites hereinafter described, or at such other sites as are selected by the department in place of any or all of the sites hereinafter mentioned, the purpose of which shall be to provide a method whereby fish declared to be undesirable for said stream by the department may be eliminated or prevented from ascending the stream, and to permit said stream to be developed for trout in different stretches thereof: site No. 1 known as Clevedon site in the southeast quarter of the northwest quarter of section 10, township 49 north, range 10 west; site No. 2 known as the Old Mill site in the northwest quarter of the southeast quarter, section 11, township 47 north, range 10 west; and site No. 3, known as the Upper or Rock dam site in the northeast quarter of the southeast quarter of section 22, township 47 north, range 10 west; and all rights, privileges, and franchises granted prior to June 26, 1905, to any person or corporation to improve said Brule River or any of its tributaries in said county for any purpose whatever, are repealed and annulled. No domestic corporation organized subsequent to such date shall exercise any of the powers or privileges authorized or conferred by ss. 180.15 to 180.18, 1925 stats., in, across or along said river or any of its tributaries in Douglas County.

31.30 Cross-reference Cross-reference: See s. 30.25 for similar prohibition of dams on the Wolf River.



31.305 Dams in the Lower Wisconsin State Riverway.

31.305  Dams in the Lower Wisconsin State Riverway. No dam may be constructed in the lower Wisconsin River as defined in s. 30.40 (14).

31.305 History History: 1989 a. 31.



31.307 Dam on Milwaukee River.

31.307  Dam on Milwaukee River.

31.307(1) (1) The department shall conduct, or shall cause to be conducted, an environmental and engineering study concerning the removal of the North Avenue dam in the city of Milwaukee from the Milwaukee River.

31.307(3) (3) Upon completion of the study under sub. (1), the city of Milwaukee may apply for a permit to abandon the dam under s. 31.185 or the department may proceed under ss. 31.187 and 31.253 to cause the removal of the dam.

31.307(4) (4) For purposes of s. 30.92 (4) (b) 6., moneys expended from the appropriation under s. 20.370 (5) (cq) for the study under sub. (1) shall be considered as amounts expended for projects considered necessary without regard to location.

31.307 History History: 1991 a. 39; 1995 a. 27.



31.309 Portage levee system and canal.

31.309  Portage levee system and canal.

31.309(1) (1)  City of Portage levee.

31.309(1)(a)(a) The department shall provide a grant in the 1995-97 fiscal biennium from the appropriation under s. 20.370 (5) (cq) to the city of Portage for the amount necessary for the renovation and repair of the city of Portage levee in the Portage levee system. The grant under this paragraph may not exceed $800,000 in fiscal year 1995-96 and $800,000 in fiscal year 1996-97.

31.309(1)(ag) (ag) The department shall provide a grant of $350,000 in fiscal year 2001-2002 and a grant of $350,000 in fiscal year 2002-2003 from the appropriation under s. 20.370 (5) (cq) to the city of Portage for the renovation and repair of the Portage canal.

31.309(1)(am) (am) The city of Portage may use any amounts from the grant awarded under par. (a) for the renovation and repair of the Portage canal.

31.309(1)(b) (b) When the department determines that the renovation and repair described under par. (a) are complete, the city of Portage shall assume the maintenance of the city of Portage levee in the Portage levee system in a manner that will best protect the surrounding area from the overflow of the Wisconsin River.

31.309(2) (2) Lewiston and Caledonia levees.

31.309(2)(a)(a) The department shall maintain the Lewiston and Caledonia levees in the Portage levee system in a manner that will best protect the surrounding area from the overflow of the Wisconsin River.

31.309(2)(b) (b) The department may expend in fiscal year 1995-96, from the appropriation under s. 20.370 (5) (cq), up to $400,000 for a study concerning the future of strengthening and maintaining the Lewiston and Caledonia levees in the Portage levee system. The study shall include a management plan for these 2 levees.

31.309 History History: 1995 a. 27 ss. 1698, 1699, 1702 to 1706; Stats. 1995 s. 31.309; 1999 a. 9; 2001 a. 16.



31.31 Dams on nonnavigable streams.

31.31  Dams on nonnavigable streams. Any person may erect and maintain upon that person's land, and, with the consent of the owner, upon the land of another, a water mill and a dam to raise water for working it upon and across any stream that is not navigable in fact for any purpose whatsoever upon the terms and conditions and subject to the regulations hereinafter expressed; and every municipality may exercise the same rights upon and across such streams that they may exercise upon or across streams navigable for any purpose whatsoever.

31.31 History History: 1991 a. 316.



31.32 Dams not to injure other dams or sites.

31.32  Dams not to injure other dams or sites. No such dam shall be erected to the injury of any mill lawfully existing, either above or below it on the same stream; nor to the injury of any mill site on the same stream on which a mill or milldam shall have been lawfully erected and used or is in the process of erection, unless the right to maintain a mill on such last-mentioned site shall have been lost or defeated by abandonment or otherwise; nor to the injury of any such mill site which has been occupied as such by the owner thereof, if such owner, within a reasonable time after commencing such occupation, completes and puts in operation a mill for the working of which the water of such stream shall be applied.



31.33 Jurisdiction of department.

31.33  Jurisdiction of department.

31.33(1) (1)  Dams heretofore or hereafter constructed; action for damages. All mills and milldams lawfully erected or constructed, on streams not navigable at the time, under chapter 48, territorial laws of 1840, chapter 62, laws of 1857, ch. 56, R.S. 1858, ch. 146, R.S. 1878, ch. 146, R.S. 1898, ch. 146, 1911 stats., ch. 146, 1913 stats., or ch. 146, 1915 stats., or any special, private or local act, or under any other act whatsoever, that are not now abandoned but are still in existence and use, and all dams heretofore or hereafter erected or constructed on streams not navigable in fact for any purpose, shall be subject to and regulated and controlled, so far as applicable, by ss. 31.02, 31.12, 31.18, 31.19, 31.25, 31.26 and 196.665, except that those sections do not prevent the owner of any land flooded or otherwise injured by any milldam from recovering by action at law, full compensation for all damages resulting to him or her in times past and that will result to him or her in the future in consequence of that flooding and injury but no damages suffered more than 3 years before the commencement of the action shall be recovered. The amount recovered constitutes a first lien upon the milldam and upon the mill, if any, and the lien may be enforced by execution sale of the property affected. In every such action the amount paid or secured to be paid under prior laws as damages shall be considered and proper allowance made therefor. The authority granted under this subsection to bring the action does not preclude the owner from proceeding under ch. 32. The owner may not exercise his or her option to bring the action after condemnation proceedings have been commenced against his or her property under ch. 32.

31.33(2) (2) License. A license is granted to each owner of any such milldam now in existence and use, and to each owner of any such milldam hereafter constructed, to maintain and use the same to operate mills or machinery, or for any other lawful private or public purpose, but subject, however, to the supervision of the department acting under ss. 31.02, 31.12, 31.18, 31.19, 31.25, 31.26 and 196.665. The right created by the license shall follow the title to the milldam and a conveyance of the latter shall transfer the right to the grantee.

31.33(3) (3) Interpretation. Whenever ss. 31.02, 31.12, 31.18, 31.19, 31.25, 31.26 and 196.665 are applied to mills or milldams specified in sub. (1) every reference in any of them to a "permit" or to a "grantee" of a permit shall be regarded as referring respectively to a license granted by this section and to the owner of such a mill or milldam.

31.33(4) (4) Height. The height to which water may be raised by any such milldam and the length or period of time for which it may be kept up each year, may be restricted and regulated by the orders of the department.

31.33(5) (5) Violation of orders, penalties. Every person, firm or corporation violating any of the orders respecting any such mill or milldam made by the department shall forfeit for each such violation a sum not exceeding $500 which may be recovered by civil action as provided by ch. 778.

31.33 History History: 1979 c. 32 s. 92 (8); 1981 c. 390; 1989 a. 31.

31.33 Annotation This section applies to nonnavigable artificial waterways insofar as is necessary to protect navigable waters and owners of flooded waters. 63 Atty. Gen. 493.

31.33 Annotation Wisconsin's Milldam Act: Drawing New Lesson's From Old Law. Martini. 1998 WLR 1305.



31.34 Flow of water regulated.

31.34  Flow of water regulated. Each person, firm or corporation maintaining a dam on any navigable stream shall pass at all times at least 25% of the natural low flow of water of such stream, except as otherwise provided by law. This section, however, shall not apply to a plant or dam where the water is discharged directly into a lake, mill pond, storage pond or cranberry marsh, nor shall it apply to cases where in the opinion of the department such minimum discharge is not necessary for the protection of fish life. Any person, firm or corporation violating this section shall be fined not less than $50 nor more than $1,000.



31.35 Dams in areas leased by county; restrictions; control by circuit judge; when.

31.35  Dams in areas leased by county; restrictions; control by circuit judge; when.

31.35(1) (1) Dams controlling the water elevations in areas covered by leases made under s. 59.01 shall be operated in such manner as not to divert waters or withhold from any cranberry reservoir to the damage of any cranberry marsh now served or dependent upon such water supply or to any crops or works therein.

31.35(2) (2) The circuit court for the county where the leased lands are located shall, upon petition and proof that any cranberry marsh or crops or works thereon are endangered or likely to be damaged by the operation of any dam or water control, make a summary order for the release, impounding or control of the waters affected by the dam or dams, to be and remain in force until dissolved by due notice and hearing.

31.35 History History: 1977 c. 449.



31.36 Levee commissioners.

31.36  Levee commissioners.

31.36(1)(1) The right-of-way for such levees, if any additional are found necessary, shall be furnished by the municipalities in which they are located, and no construction work shall be begun until such rights-of-way are provided.

31.36(2) (2) Whenever levee commissioners under either general or special act are charged with the expenditure of money appropriated by the state or by any municipality for the construction, extension, improvement or repair of any levee or breakwater along the shore or bank of a river, stream or lake, s. 31.38 shall apply for the purpose of acquisition and condemnation of lands for such purposes and such commissioners have all the powers conferred by s. 31.38 for these purposes. Condemnations shall comply with s. 66.0703, so far as applicable. Commissioners may procure by condemnation lands for right-of-way, earth material, borrow pits, quarry, timber and brush privileges as they may, in their judgment, deem necessary for such purposes.

31.36(3) (3) Whenever said levee commissioners are not vested with power to buy rights-of-way, earth material, borrow pits, quarry, timber and brush privileges from money appropriated by the state they may receive from any person or municipality donations of land and moneys to pay for lands and privileges condemned hereunder and for the expenses of such condemnation proceedings.

31.36(14) (14) This section does not modify or repeal s. 31.35.

31.36 History History: 1993 a. 490; 1995 a. 27; 1999 a. 150 s. 672.



31.38 Municipal authority to construct and maintain dams.

31.38  Municipal authority to construct and maintain dams.

31.38(1)(1) Every municipality may, subject to this chapter, authorize the acquisition, construction, maintenance or repair of dams across any lake or stream adjoining or within the limits of such municipality, and may locate such dam within or without such limits.

31.38(2) (2) Whenever it is deemed necessary to acquire, construct, maintain or repair any such dam, a plan therefor, with specifications and cost estimates, shall be prepared and presented to the governing body of the municipality for adoption. Cost estimates may include the estimated cost of maintenance for a period of years. When adopted by the governing body, the plan shall, where required, be submitted to the department or proper officer of the United States for approval. No work shall be done in pursuance of such plan until it has been so approved.

31.38(3) (3) For the purpose of this section, a municipality may purchase or condemn lands within and, when necessary, without its limits in order to protect any property situated within such limits.

31.38(4) (4) The municipality shall proceed in accordance with s. 66.0703 to make special assessments to property on account of benefits resulting to the property from the improvement mentioned in sub. (2) or from the acquisition and maintenance of a dam. If the excess of benefits over damages accruing to property within the assessment district is not sufficient to pay the cost of the improvement, the municipality may pay the balance, either out of its general fund or out of any special fund created for that purpose. The municipality may issue its negotiable bonds, as provided in ch. 67, to pay for such improvement. The department upon request of a municipality shall assist in engineering, surveying and determination of charges necessary in establishing special assessment districts under this section, cost of which shall be advanced by the requesting municipality and later charged against the various parcels of the special assessment district in direct proportion to the assessed benefits of each parcel in the district.

31.38(5) (5) Whenever 2 or more municipalities propose to cooperate in acquiring, constructing, maintaining or repairing a dam, their governing bodies shall first meet and adopt a method of proceeding and a plan of apportioning to each its share of the entire cost. Such method of proceeding and plan of apportionment shall be embodied in a resolution adopted by the governing bodies of the cooperating municipalities acting jointly and later such resolution shall be adopted by each of the governing bodies acting separately.

31.38(6) (6) Whenever a county or town acts under this section, the references in s. 66.0703 to a city or village or clerk thereof mean the county or town or clerk thereof, as the case may be.

31.38 History History: 1999 a. 150 s. 672.



31.385 Dam safety; aid program.

31.385  Dam safety; aid program.

31.385(1b) (1b) In this section "dam safety project" means the maintenance, repair, modification, abandonment or removal of a dam to increase its safety or any other activity that will increase the safety of a dam.

31.385(1m) (1m) The department shall promulgate the rules necessary to administer a financial assistance program for dam safety projects under which financial assistance shall be provided as follows:

31.385(1m)(a) (a) To municipalities and public inland lake protection and rehabilitation districts for any type of dam safety projects.

31.385(1m)(b) (b) To private owners for the removal of dams.

31.385(1m)(c) (c) To any persons for the removal of abandoned dams.

31.385(2) (2) The following standards shall apply to financial assistance under this section for dam safety projects:

31.385(2)(a) (a)

31.385(2)(a)1.1. Except as provided in subd. 2., financial assistance for a dam safety project is limited to the sum of the following:

31.385(2)(a)1.a. a. No more than 50% of the first $400,000 of costs of the project.

31.385(2)(a)1.b. b. No more than 25 percent of the costs of the project that exceed $400,000.

31.385(2)(a)2. 2. A project to remove a dam shall not be subject to the cost limits under subd. 1.

31.385(2)(a)3. 3. Financial assistance is limited to no more than $400,000 for each dam safety project.

31.385(2)(ag) (ag) Of the amounts appropriated under s. 20.866 (2) (tL) and (tx), at least $250,000 shall be used for projects to remove dams. A project to remove a dam may include restoring the stream or river that was dammed.

31.385(2)(ar) (ar) Of the amounts appropriated under s. 20.866 (2) (tL) and (tx), at least $100,000 shall be used for the removal of abandoned dams. The amounts required to be used under this paragraph are in addition to the amounts required to be used for the removal of dams under par. (ag).

31.385(2)(b) (b) The department shall determine which projects shall receive funding priority.

31.385(2)(bm) (bm) The department may provide financial assistance for an activity other than the maintenance, repair, modification, abandonment or removal of the dam only if the cost of that activity will be less than the cost of the maintenance, repair, modification or removal of the dam.

31.385(2)(c) (c) No financial assistance may be provided under this section for a dam safety project unless at least one of the following applies:

31.385(2)(c)1. 1. The department conducts an investigation or inspection of the dam under this chapter and the owner of the dam requests financial assistance under this section after having received department directives, based on the department's investigation or inspection of the dam, for the repair, modification or abandonment and removal of the dam or for another activity to increase the safety of the dam.

31.385(2)(c)2. 2. The municipality, public inland lake protection and rehabilitation district or other person applying for state financial assistance under this section has received directives from the department or is under order by the department to maintain, repair, modify, abandon or remove a dam on August 9, 1989.

31.385(2)(d) (d) The financial assistance that is provided under this section shall be paid from the appropriations under s. 20.866 (2) (tL) and (tx), except as provided in par. (dm) and in 1991 Wisconsin Act 39, section 9142 (10d).

31.385(2)(dm) (dm) Financial assistance that is provided under sub. (7) shall be paid from the appropriation under s. 20.866 (2) (ta) and shall be treated as moneys obligated from the subprogram under s. 23.0917 (3).

31.385(3) (3) The department shall provide municipalities, public inland lake protection and rehabilitation districts and other persons receiving state financial assistance under this section with technical assistance for dam safety projects under this section. The department shall coordinate the financial assistance program under this section with other related state and federal programs.

31.385(4) (4)

31.385(4)(a)(a) The department shall maintain an inventory of all dams in the state that require a dam safety project under this section. The inventory shall list the dam safety projects in the chronological order in which they are required to be undertaken. For each dam safety project on the inventory, the department shall include a statement of which parts of the dam safety project are required to protect the rights held by the public in the navigable waters contained by the dam.

31.385(4)(b) (b) The department shall provide notice to the owner of a dam that is included in the inventory. The department shall by rule establish a notice and hearing process for a dam owner to object to the inclusion of the owner's dam on the list. The department shall use this notice and hearing each time a dam is included in the inventory. The process shall include a public hearing in the city, village or town in which the dam is located, a public comment period, and an appeals process.

31.385(5) (5) Notwithstanding the limitations under sub. (2) (a) and the funding allocation requirements under sub. (2) (ag) and (ar), the department shall provide financial assistance to the village of Cazenovia in the amount necessary for a dam safety project to repair a dam that is located in the portion of the village that is in Richland County. The amount of the financial assistance may not exceed $250,000. The village need not contribute to the repair costs, and sub. (2) (c) does not apply to this dam safety project. The repair of this dam need not be included as a dam safety project under the inventory maintained by the department under sub. (4) for the village to receive financial assistance under this section.

31.385(6) (6)

31.385(6)(a)(a) Notwithstanding the limitations under sub. (2) (a) and the funding allocation requirements under sub. (2) (ag) and (ar), the department shall provide financial assistance to all of the following:

31.385(6)(a)1. 1. Adams County for a dam safety project for Easton Dam in the amount necessary for the project, but not to exceed $150,000.

31.385(6)(a)2. 2. The city of Stanley for a dam safety project for Stanley Dam in the amount necessary for the project, but not to exceed $150,000.

31.385(6)(a)3. 3. The city of Montello for a dam safety project for Montello Dam, in the amount necessary for the project, but not to exceed $150,000.

31.385(6)(a)4. 4. Eau Claire County for dam safety projects for Lake Altoona Dam, for Lake Eau Claire Dam, and for a dam located in Coon Fork Lake County Park, in the amount necessary for the projects, but not to exceed $27,000.

31.385(6)(b) (b) The counties and cities need not contribute to the costs of the dam safety projects under par. (a) 1. to 4., and sub. (2) (c) does not apply to these projects. The dam safety projects under par. (a) 1. to 4. need not be included as dam safety projects under the inventory maintained by the department under sub. (4) in order to receive financial assistance under this subsection.

31.385(7) (7) Notwithstanding the limitations under sub. (2) (a), and beginning with fiscal year 2011-12 and ending with fiscal year 2019-20, the department shall set aside from the appropriation under s. 20.866 (2) (ta) not less than a total of $6,000,000 that may be obligated only to provide financial assistance to counties for projects to maintain, repair, modify, abandon, or remove dams. To be eligible for financial assistance, a county must be under an order issued by the department to maintain, repair, modify, abandon, or remove a dam that is owned by the county and the order must be in effect on July 1, 2011. The amount of the financial assistance may not be for more than 25 percent of the costs of a project or $2,500,000, whichever is less. Subsection (2) (c) does not apply to a project for which financial assistance is provided under this subsection. A project need not be included under the inventory maintained by the department under sub. (4) in order for a county to receive financial assistance under this subsection.

31.385 History History: 1989 a. 31, 336; 1991 a. 39; 1993 a. 16; 1997 a. 27; 1999 a. 9, 185; 2001 a. 16; 2007 a. 97; 2009 a. 28; 2011 a. 32.



31.387 Dam rehabilitation projects.

31.387  Dam rehabilitation projects. The department shall establish and administer a grant program under which the department shall provide grants to counties to rehabilitate dams located in those counties. The department may only provide a grant for a project under this section to match federal funds provided for the project under the federal Watershed Protection and Flood Prevention Act of 1953 (Public Law 83-566).

31.387 History History: 2001 a. 16.



31.39 Fees for permits, approvals and hearings.

31.39  Fees for permits, approvals and hearings.

31.39(1)(1)  Fees required. The department shall charge a permit or approval fee for carrying out its duties and responsibilities under ss. 31.02 to 31.185 and 31.33 to 31.38. The permit or approval fee shall accompany the permit application or request for approval.

31.39(2) (2) Amount of fees.

31.39(2)(a)(a) For fees charged for permits and approvals under ss. 31.02 to 31.185 and 31.33 to 31.38, the department shall classify the types of permits and approvals based on the estimated time spent by the department in reviewing, investigating and making determinations whether to grant the permits or approvals. The department shall then set the fees as follows:

31.39(2)(a)1. 1. For a permit or approval with an estimated time of less than 3 hours, the fee shall be $30.

31.39(2)(a)2. 2. For a permit or approval with an estimated time of more than 3 hours but less than 9 hours, the fee shall be $100.

31.39(2)(a)3. 3. For a permit or approval with an estimated time of more than 9 hours, the fee shall be $300.

31.39(2)(b) (b) For conducting a hearing on an application for which notice is provided under s. 31.06 (1), the person requesting the hearing for the permit or approval shall pay a fee of $25.

31.39(2m) (2m) Adjustments in fees.

31.39(2m)(a)(a) The department shall refund a permit or approval fee if the applicant requests a refund before the department determines that the application for the permit or approval is complete. The department may not refund a permit or approval fee after the department determines that the application is complete.

31.39(2m)(b) (b) If the applicant applies for a permit or requests an approval after the project is begun or after it is completed, the department shall charge an amount equal to twice the amount of the fee that it would have charged under this section.

31.39(2m)(d) (d) The department, by rule, may increase any fee specified in sub. (2).

31.39(2r) (2r) Fee for expedited service.

31.39(2r)(a)(a) The department, by rule, may charge a supplemental fee for a permit or approval that is in addition to the fee charged under this section if all of the following apply:

31.39(2r)(a)1. 1. The applicant requests in writing that the permit or approval be issued within a time period that is shorter than the time limit promulgated under par. (b) for that type of permit or approval.

31.39(2r)(a)2. 2. The department verifies that it will be able to comply with the request.

31.39(2r)(b) (b) If the department promulgates a rule under par. (a), the rule shall contain a time limit for each type of permit or approval classified under sub. (2) (a) for determining whether the department will grant the permit or approval.

31.39(3) (3) Exemptions. This section does not apply to any federal agency or state agency.

31.39 History History: 1977 c. 29; 1979 c. 221; 1981 c. 346; 1989 a. 31, 324; 1995 a. 27, 227; 1997 a. 27; 2011 a. 118.



31.99 Parties to a violation.

31.99  Parties to a violation.

31.99(1) (1) Whoever is concerned in the commission of a violation of this chapter for which a forfeiture is imposed is a principal and may be charged with and convicted of the violation although he or she did not directly commit it and although the person who directly committed it has not been convicted of the violation.

31.99(2) (2) A person is concerned in the commission of the violation if the person:

31.99(2)(a) (a) Directly commits the violation;

31.99(2)(b) (b) Aids and abets the commission of it; or

31.99(2)(c) (c) Is a party to a conspiracy with another to commit it or advises, hires or counsels or otherwise procures another to commit it.

31.99 History History: 1975 c. 365.






32. Eminent domain.

32.01 Definitions.

32.01  Definitions. In this subchapter unless the context clearly requires otherwise:

32.01(1) (1) "Person" includes the state, a county, town, village, city, school district or other municipal corporation, a board, commission, including a commission created by contract under s. 66.0301, corporation, or housing authority created under ss. 66.1201 to 66.1211 or redevelopment authority created under s. 66.1333 or the Wisconsin Aerospace Authority created under s. 114.61.

32.01(2) (2) "Property" includes estates in lands, fixtures and personal property directly connected with lands.

32.01 History History: 1973 c. 305; 1979 c. 175 s. 53; 1983 a. 27; 1983 a. 236 s. 12; 1999 a. 150 s. 672; 2005 a. 335.



32.02 Who may condemn; purposes.

32.02  Who may condemn; purposes. The following departments, municipalities, boards, commissions, public officers and corporations may acquire by condemnation any real estate and personal property appurtenant thereto or interest therein which they have power to acquire and hold or transfer to the state, for the purposes specified, in case such property cannot be acquired by gift or purchase at an agreed price:

32.02(1) (1) Any county, town, village, city, including villages and cities incorporated under general or special acts, school district, the department of health services, the department of corrections, the board of regents of the University of Wisconsin System, the building commission, a commission created by contract under s. 66.0301, with the approval of the municipality in which condemnation is proposed, a commission created by contract under s. 66.0303 that is acting under s. 66.0304, if the condemnation occurs within the boundaries of a member of the commission, or any public board or commission, for any lawful purpose, but in the case of city and village boards or commissions approval of that action is required to be granted by the governing body. A mosquito control commission, created under s. 59.70 (12), and a local professional football stadium district board, created under subch. IV of ch. 229, may not acquire property by condemnation.

32.02(2) (2) The governor and adjutant general for land adjacent to the Wisconsin state military reservation at Camp Douglas for the use of the Wisconsin national guard.

32.02(3) (3) Any railroad corporation, any grantee of a permit to construct a dam to develop hydroelectric energy for sale to the public, any Wisconsin plank or turnpike road corporation, any drainage corporation, any interstate bridge corporation, or any corporation formed under chapter 288, laws of 1899, for any public purpose authorized by its articles of incorporation.

32.02(4) (4) Any Wisconsin telegraph or telecommunications corporation for the construction and location of its lines.

32.02(5) (5)

32.02(5)(a)(a) "Foreign transmission provider" means a foreign corporation that satisfies each of the following:

32.02(5)(a)1. 1. The foreign corporation is an independent system operator, as defined in s. 196.485 (1) (d), or an independent transmission owner, as defined in s. 196.485 (1) (dm), that is approved by the applicable federal agency, as defined in s. 196.485 (1) (c).

32.02(5)(a)2. 2. The foreign corporation controls transmission facilities, as defined in s. 196.485 (1) (h), in this and another state.

32.02(5)(b) (b) Any Wisconsin corporation engaged in the business of transmitting or furnishing heat, power or electric light for the public or any foreign transmission provider for the construction and location of its lines or for ponds or reservoirs or any dam, dam site, flowage rights or undeveloped water power.

32.02(6) (6) Any Wisconsin corporation furnishing gas, electric light or power to the public, for additions or extensions to its plant and for the purpose of conducting tests or studies to determine the suitability of a site for the placement of a facility.

32.02(7) (7) Any Wisconsin corporation formed for the improvement of any stream and driving logs therein, for the purpose of the improvement of such stream, or for ponds or reservoir purposes.

32.02(8) (8) Any Wisconsin corporation organized to furnish water or light to any city, village or town or the inhabitants thereof, for the construction and maintenance of its plant.

32.02(9) (9) Any Wisconsin corporation transmitting gas, oil or related products in pipelines for sale to the public directly or for sale to one or more other corporations furnishing such gas, oil or related products to the public.

32.02(10) (10) Any rural electric cooperative association organized under ch. 185 which operates a rural electrification project to:

32.02(10)(a) (a) Generate, distribute or furnish at cost electric energy at retail to 500 or more members of said association in accordance with standard rules for extension of its service and facilities as provided in the bylaws of said association and whose bylaws also provide for the acceptance into membership of all applicants therefor who may reside within the territory in which such association undertakes to furnish its service, without discrimination as to such applicants; or

32.02(10)(b) (b) Generate, transmit and furnish electric energy at wholesale to 3 or more rural electric cooperative associations furnishing electric energy under the conditions set forth in par. (a), for the construction and location of its lines, substation or generating plants, ponds or reservoirs, any dam, dam site, flowage rights or undeveloped water power, or for additions or extension of its plant and for the purpose of conducting tests or studies to determine the suitability of a site for the placement of a facility.

32.02(11) (11) Any housing authority created under ss. 66.1201 to 66.1211; redevelopment authority created under s. 66.1333; community development authority created under s. 66.1335; local cultural arts district created under subch. V of ch. 229, subject to s. 229.844 (4) (c); or local exposition district created under subch. II of ch. 229.

32.02(11m) (11m) The Wisconsin Aerospace Authority created under subch. II of ch. 114.

32.02(12) (12) Any person operating a plant which creates waste material which, if released without treatment would cause stream pollution, for the location of treatment facilities. This subsection does not apply to a person with a permit under ch. 293 or subch. III of ch. 295.

32.02(13) (13) Any corporation licensed to do business in Wisconsin that shall transmit oil or related products including all hydrocarbons which are in a liquid form at the temperature and pressure under which they are transported in pipelines in Wisconsin, and shall maintain terminal or product delivery facilities in Wisconsin, and shall be engaged in interstate or international commerce, subject to the approval of the public service commission upon a finding by it that the proposed real estate interests sought to be acquired are in the public interest.

32.02(15) (15) The department of transportation for the acquisition of abandoned rail and utility property under s. 85.09.

32.02(16) (16) The department of natural resources with the approval of the appropriate standing committees of each house of the legislature as determined by the presiding officer thereof and as authorized by law, for acquisition of lands.

32.02 History History: 1971 c. 100 s. 23; 1973 c. 243, 305; 1975 c. 68, 311; 1977 c. 29, 203, 438, 440; 1979 c. 34 s. 2102 (52) (b); 1979 c. 122; 1979 c. 175 s. 53; 1981 c. 86, 346, 374; 1983 a. 27; 1985 a. 29 s. 3200 (51); 1985 a. 30 s. 42; 1985 a. 187; 1985 a. 297 s. 76; 1987 a. 27; 1989 a. 31; 1993 a. 246, 263; 1993 a. 491 s. 284; 1995 a. 27 s. 9126 (19); 1995 a. 201; 1997 a. 204; 1999 a. 65; 1999 a. 150 s. 672; 1999 a. 167; 2001 a. 30 s. 108; 2005 a. 335; 2007 a. 20, s. 9121 (6) (a); 2009 a. 28, 205; 2011 a. 32; 2013 a. 1.

32.02 Cross-reference Cross-reference: See s. 13.48 (16) for limitation on condemnation authority of the building commission.

32.02 Annotation The inalienability of the power of eminent domain is a well-settled rule. A party with the right to condemn cannot lose that power through contract. The right to condemnation cannot be waived or abrogated by estoppel. Personal rights may be waivable, but public rights are not. Andrews v. Wisconsin Public Service Corporation, 2009 WI App 6, 315 Wis. 2d 772, 762 N.W.2d 837, 07-2541.



32.03 When condemnation not to be exercised.

32.03  When condemnation not to be exercised.

32.03(1)(1) The general power of condemnation conferred in this subchapter does not extend to property owned by the state, a municipality, public board or commission, nor to the condemnation by a railroad, public utility or electric cooperative of the property of either a railroad, public utility or electric cooperative unless such power is specifically conferred by law, provided that property not to exceed 100 feet in width owned by or otherwise under the control or jurisdiction of a public board or commission of any city, village or town may be condemned by a railroad corporation for right-of-way or other purposes, whenever a city, village or town by ordinance consents thereto. This subchapter does not apply to the acquisition by municipalities of the property of public utilities used and useful in their business, nor to any city of the 1st class, except that every such city may conduct any condemnation proceedings either under this subchapter or, at its option, under other laws applicable to such city.

32.03(2) (2) Any railroad corporation or pipeline corporation may acquire by condemnation lands or interest therein which are held and owned by another railroad corporation or pipeline corporation. In the case of a railroad corporation, no such land shall be taken so as to interfere with the main track of the railroad first established except for crossing, and in the case of a pipeline corporation no such land shall be taken except for crossing or in such manner as to interfere with or endanger railroad operations.

32.03(3) (3) Any public utility corporation, or cooperative association mentioned in s. 32.02 (10), upon securing from the public service commission, pursuant to written application and upon due notice to all interested parties, an order determining that lands or interests therein sought to be acquired by the applicant are owned by a public utility corporation or such rural electric cooperative and are not then being used by the owner for service to the public by the public utility or to its members by such cooperative association and will not be required in the future for such purposes to an extent and within a period which will be interfered with by the appropriation of the lands or interests sought to be condemned, may acquire by condemnation such lands or interests therein. No lands, or interests therein, belonging to a public utility corporation or to any such cooperative association which is being held by such owner as a site for an electric generating plant, and no other property so owned, or any interest therein, which is used or suitable for the development of water power, shall be subject to condemnation under this subsection; except that an undeveloped water power site, belonging to any such public utility corporation or to any such cooperative association and which is within the flowage area of any other undeveloped water power site, may be condemned pursuant to this subsection, but only if, upon application to it, the public service commission, after hearing held upon notice to such owner and all parties interested, shall by order determine the necessity of taking such lands or interest therein. Such order shall be subject to review as prescribed by ch. 227. Any condemnation of lands pursuant to this subsection shall be conducted in accordance with the procedure and requirements prescribed by ss. 32.04 to 32.14.

32.03(5) (5)

32.03(5)(a)(a) If an electric utility is required to obtain a certificate of public convenience and necessity from the public service commission under s. 196.491 (3), no right to acquire real estate or personal property appurtenant thereto or interest therein for such project by condemnation shall accrue or exist under s. 32.02 or 32.075 (2) until such a certificate of public convenience and necessity has been issued.

32.03(5)(b) (b) This subsection does not apply to the condemnation of a limited interest in real property or appurtenant personal property, except structures with foundations, necessary to conduct tests or studies to determine the suitability of a site for the placement of a utility facility, provided that:

32.03(5)(b)1. 1. Such a limited interest does not run for more than 3 years; and

32.03(5)(b)2. 2. Activities associated with such tests or studies will be conducted at reasonable hours with minimal disturbance, and the property will be reasonably restored to its former state, upon completion of such tests or studies.

32.03(5)(c) (c) This subsection does not prohibit an electric utility from negotiating with the owner, or one of the owners, of a property, or the representative of an owner, before the issuance of a certificate of public convenience and necessity, if the electric utility advises the owner or representative that the electric utility does not have the authority to acquire the property by condemnation until the issuance of a certificate of public convenience and necessity.

32.03(6) (6)

32.03(6)(a)(a) In this subsection, "blighted property" means any property that, by reason of abandonment, dilapidation, deterioration, age or obsolescence, inadequate provisions for ventilation, light, air, or sanitation, high density of population and overcrowding, faulty lot layout in relation to size, adequacy, accessibility, or usefulness, unsanitary or unsafe conditions, deterioration of site or other improvements, or the existence of conditions that endanger life or property by fire or other causes, or any combination of such factors, is detrimental to the public health, safety, or welfare. Property that consists of only one dwelling unit is not blighted property unless, in addition, at least one of the following applies:

32.03(6)(a)1. 1. The property is not occupied by the owner of the property, his or her spouse, or an individual related to the owner by blood, marriage, or adoption within the 4th degree of kinship under s. 990.001 (16).

32.03(6)(a)2. 2. The crime rate in, on, or adjacent to the property is at least 3 times the crime rate in the remainder of the municipality in which the property is located.

32.03(6)(b) (b) Property that is not blighted property may not be acquired by condemnation by an entity authorized to condemn property under s. 32.02 (1) or (11) if the condemnor intends to convey or lease the acquired property to a private entity.

32.03(6)(c) (c) Before commencing the condemnation of property that a condemnor authorized to condemn property under s. 32.02 (1) or (11) intends to convey or lease to a private entity, the condemnor shall make written findings and provide a copy of the findings to the owner of the property. The findings shall include all of the following:

32.03(6)(c)1. 1. The scope of the redevelopment project encompassing the owner's property.

32.03(6)(c)2. 2. A legal description of the redevelopment area that includes the owner's property.

32.03(6)(c)3. 3. The purpose of the condemnation.

32.03(6)(c)4. 4. A finding that the owner's property is blighted and the reasons for that finding.

32.03 History History: 1973 c. 305; 1975 c. 68; 1979 c. 175 s. 53; 1983 a. 27; 1983 a. 236 s. 12; 1983 a. 338 s. 3; 1985 a. 30 s. 42; 1985 a. 187; 1993 a. 246, 490; 1997 a. 204; 2003 a. 89; 2005 a. 233.

32.03 Annotation County lands are not subject to condemnation by a town absent express statutory authority authorizing such condemnation. 62 Atty. Gen. 64.

32.03 Annotation Wisconsin's Response to Condemnation for Economic Development. Braun. Wis. Law. Sept. 2007.



32.035 Agricultural impact statement.

32.035  Agricultural impact statement.

32.035(1) (1)  Definitions. In this section:

32.035(1)(a) (a) "Department" means department of agriculture, trade and consumer protection.

32.035(1)(b) (b) "Farm operation" means any activity conducted solely or primarily for the production of one or more agricultural commodities resulting from an agricultural use, as defined in s. 91.01 (2), for sale and home use, and customarily producing the commodities in sufficient quantity to be capable of contributing materially to the operator's support.

32.035(2) (2) Exception. This section shall not apply if an environmental impact statement under s. 1.11 is prepared for the proposed project and if the department submits the information required under this section as part of such statement or if the condemnation is for an easement for the purpose of constructing or operating an electric transmission line, except a high voltage transmission line as defined in s. 196.491 (1) (f).

32.035(3) (3) Procedure. The condemnor shall notify the department of any project involving the actual or potential exercise of the powers of eminent domain affecting a farm operation. If the condemnor is the department of natural resources, the notice required by this subsection shall be given at the time that permission of the senate and assembly committees on natural resources is sought under s. 23.09 (2) (d) or 27.01 (2) (a). To prepare an agricultural impact statement under this section, the department may require the condemnor to compile and submit information about an affected farm operation. The department shall charge the condemnor a fee approximating the actual costs of preparing the statement. The department may not publish the statement if the fee is not paid.

32.035(4) (4) Impact statement.

32.035(4)(a)(a) When an impact statement is required; permitted. The department shall prepare an agricultural impact statement for each project, except a project under ch. 82 or a project located entirely within the boundaries of a city or village, if the project involves the actual or potential exercise of the powers of eminent domain and if any interest in more than 5 acres of any farm operation may be taken. The department may prepare an agricultural impact statement on a project located entirely within the boundaries of a city, village, or town or involving any interest in 5 or fewer acres of any farm operation if the condemnation would have a significant effect on any farm operation as a whole.

32.035(4)(b) (b) Contents. The agricultural impact statement shall include:

32.035(4)(b)1. 1. A list of the acreage and description of all land lost to agricultural production and all other land with reduced productive capacity, whether or not the land is taken.

32.035(4)(b)2. 2. The department's analyses, conclusions and recommendations concerning the agricultural impact of the project.

32.035(4)(c) (c) Preparation time; publication. The department shall prepare the impact statement within 60 days of receiving the information requested from the condemnor under sub. (3). The department shall publish the statement upon receipt of the fee required under sub. (3).

32.035(4)(d) (d) Waiting period. The condemnor may not negotiate with an owner or make a jurisdictional offer under this subchapter until 30 days after the impact statement is published.

32.035(5) (5) Publication. Upon completing the impact statement, the department shall distribute the impact statement to the following:

32.035(5)(a) (a) The governor's office.

32.035(5)(b) (b) The senate and assembly committees on agriculture and transportation.

32.035(5)(c) (c) All local and regional units of government which have jurisdiction over the area affected by the project. The department shall request that each unit post the statement at the place normally used for public notice.

32.035(5)(d) (d) Local and regional news media in the area affected.

32.035(5)(e) (e) Public libraries in the area affected.

32.035(5)(f) (f) Any individual, group, club or committee which has demonstrated an interest and has requested receipt of such information.

32.035(5)(g) (g) The condemnor.

32.035 History History: 1977 c. 440; 1979 c. 34; 1983 a. 236 s. 12; 1985 a. 140; 1987 a. 175; 2003 a. 214; 2009 a. 28.



32.04 Procedure in condemnation.

32.04  Procedure in condemnation. All acquisition of property in this state by condemnation, except as hereinafter provided, commenced after April 6, 1960 shall be accomplished in the following manner:



32.05 Condemnation for sewers and transportation facilities.

32.05  Condemnation for sewers and transportation facilities. In this section, "mass transit facility" includes, without limitation because of enumeration, exclusive or preferential bus lanes if those lanes are limited to abandoned railroad rights-of-way or existing expressways constructed before May 17, 1978, highway control devices, bus passenger loading areas and terminal facilities, including shelters, and fringe and corridor parking facilities to serve bus and other public mass transportation passengers, together with the acquisition, construction, reconstruction and maintenance of lands and facilities for the development, improvement and use of public mass transportation systems for the transportation of passengers. This section does not apply to proceedings in 1st class cities under subch. II. In any city, condemnation for housing under ss. 66.1201 to 66.1211, for urban renewal under s. 66.1333, or for cultural arts facilities under subch. V of ch. 229, may proceed under this section or under s. 32.06 at the option of the condemning authority. In any village, condemnation for housing under ss. 66.1201 to 66.1211 or for urban renewal under s. 66.1333 may proceed under this section or under s. 32.06 at the option of the condemning authority. Condemnation by a local exposition district under subch. II of ch. 229 for any exposition center or exposition center facility may proceed under this section or under s. 32.06 at the option of the local exposition district. All other condemnation of property for public alleys, streets, highways, airports, spaceports, mass transit facilities, or other transportation facilities, gas or leachate extraction systems to remedy environmental pollution from a solid waste disposal facility, storm sewers and sanitary sewers, watercourses or water transmission and distribution facilities shall proceed as follows:

32.05(1) (1) Relocation order.

32.05(1)(a)(a) Except as provided under par. (b), a county board of supervisors or a county highway committee when so authorized by the county board of supervisors, a city council, a village board, a town board, a sewerage commission governing a metropolitan sewerage district created by ss. 200.05 or 200.21 to 200.65, the secretary of transportation, a commission created by contract under s. 66.0301, a joint local water authority created by contract under s. 66.0823, a housing authority under ss. 66.1201 to 66.1211, a local exposition district created under subch. II of ch. 229, a local cultural arts district created under subch. V of ch. 229, a redevelopment authority under s. 66.1333 or a community development authority under s. 66.1335 shall make an order providing for the laying out, relocation and improvement of the public highway, street, alley, storm and sanitary sewers, watercourses, water transmission and distribution facilities, mass transit facilities, airport, or other transportation facilities, gas or leachate extraction systems to remedy environmental pollution from a solid waste disposal facility, housing project, redevelopment project, cultural arts facilities, exposition center or exposition center facilities which shall be known as the relocation order. This order shall include a map or plat showing the old and new locations and the lands and interests required. A copy of the order shall, within 20 days after its issue, be filed with the county clerk of the county wherein the lands are located or, in lieu of filing a copy of the order, a plat may be filed or recorded in accordance with s. 84.095.

32.05(1)(b) (b) No relocation order is necessary under par. (a) if the compensation, as estimated by the appraisal under sub. (2) (a), will be less than $1,000 in the aggregate.

32.05(2) (2) Appraisal.

32.05(2)(a)(a) The condemnor shall cause at least one, or more in the condemnor's discretion, appraisal to be made of all property proposed to be acquired. In making any such appraisal the appraiser shall confer with the owner or one of the owners, or the personal representative of the owner or one of the owners, if reasonably possible.

32.05(2)(b) (b) The condemnor shall provide the owner with a full narrative appraisal upon which the jurisdictional offer is based and a copy of any other appraisal made under par. (a) and at the same time shall inform the owner of his or her right to obtain an appraisal under this paragraph. The owner may obtain an appraisal by a qualified appraiser of all property proposed to be acquired, and may submit the reasonable costs of the appraisal to the condemnor for payment. The owner shall submit a full narrative appraisal to the condemnor within 60 days after the owner receives the condemnor's appraisal. If the owner does not accept a negotiated offer under sub. (2a) or the jurisdictional offer under sub. (3), the owner may use an appraisal prepared under this paragraph in any subsequent appeal.

32.05(2a) (2a) Negotiation. Before making the jurisdictional offer provided in sub. (3), the condemnor shall attempt to negotiate personally with the owner or one of the owners or his or her representative of the property sought to be taken for the purchase of the same. In such negotiation the condemnor shall consider the owner's appraisal under sub. (2) (b) and may contract to pay the items of compensation enumerated in ss. 32.09 and 32.19 as may be applicable to the property in one or more installments on such conditions as the condemnor and property owners may agree. Before attempting to negotiate under this subsection, the condemnor shall provide the owner or his or her representative with copies of applicable pamphlets prepared under s. 32.26 (6). When negotiating under this subsection, the condemnor shall provide the owner or his or her representative with the names of at least 10 neighboring landowners to whom offers are being made, or a list of all offerees if less than 10 owners are affected, together with a map showing all property affected by the project. Upon request by an owner or his or her representative, the condemnor shall provide the name of the owner of any other property which may be taken for the project. The owner or his or her representative shall also have the right, upon request, to examine any maps in the possession of the condemnor showing property affected by the project. The owner or his or her representative may obtain copies of such maps by tendering the reasonable and necessary costs of preparing copies. The condemnor shall record any conveyance by or on behalf of the owner of the property to the condemnor executed as a result of negotiations under this subsection with the register of deeds of the county in which the property is located. The conveyance shall state the identity of all persons having an interest of record in the property immediately prior to its conveyance, the legal description of the property, the nature of the interest acquired and the compensation for such acquisition. The condemnor shall serve upon or mail by certified mail to all persons named therein a copy of the conveyance and a notice of the right to appeal the amount of compensation under this subsection. Any person named in the conveyance may, within 6 months after the date of its recording, appeal from the amount of compensation therein stated in the manner set forth in subs. (9) to (12) and chs. 808 and 809 for appeals from an award under sub. (7). For purposes of any such appeal, the amount of compensation stated in the conveyance shall be treated as the award and the date the conveyance is recorded shall be treated as the date of taking and the date of evaluation.

32.05(3) (3) Jurisdictional offer to purchase. Condemnor shall send to the owner, or one of the owners of record, and to the mortgagee, or one of the mortgagees of each mortgage of record, a notice:

32.05(3)(a) (a) Stating briefly the nature of the project, with reference to the relocation order if required, and that the condemnor in good faith intends to use the property sought to be condemned for such public purpose.

32.05(3)(b) (b) Describing the property and the interest therein sought to be taken.

32.05(3)(c) (c) Stating the proposed date of occupancy regardless of the date of taking.

32.05(3)(d) (d) Stating the amount of compensation offered, itemized as to the items of damage as set forth in s. 32.09 and that compensation for additional items of damage as set forth in s. 32.19 may be claimed under s. 32.20 and will be paid if shown to exist.

32.05(3)(e) (e) Stating that the appraisal or one of the appraisals of the property on which condemnor's offer is based is available for inspection at a specified place by persons having an interest in the lands sought to be acquired.

32.05(3)(g) (g) Stating that the owner has 20 days from date of completion of service upon the owner of the offer, as specified in sub. (6), in which to accept or reject the offer.

32.05(3)(h) (h) Stating that if the owner has not accepted such offer as provided in sub. (6) the owner has 40 days from the date of completion of service upon the owner of the offer to commence a court action to contest the right of condemnation as provided in sub. (5); provided that the acceptance and retention of any compensation resulting from an award made prior to the commencement of such an action shall be an absolute bar to such action.

32.05(3)(i) (i) Stating that the owner, subject to subs. (9) (a) and (11), will have 2 years from the date of taking the property by award in which to appeal for greater compensation without prejudice to the right to use the compensation given by the award. If the condemning authority is a housing authority organized under ss. 66.1201 to 66.1211 a redevelopment authority organized under s. 66.1333 or a community development authority organized under s. 66.1335, the notice shall also state that in the case of an appeal under sub. (9) (a) the parties having an interest in the property who are taking the appeal may initiate such appeal by filing with the condemning authority a letter requesting that the issue of the amount of such compensation be determined by the condemnation commission.

32.05(3m) (3m) Uneconomic remnant. In this section, "uneconomic remnant" means the property remaining after a partial taking of property, if the property remaining is of such size, shape or condition as to be of little value or of substantially impaired economic viability. If the acquisition of only part of a property would leave its owner with an uneconomic remnant, the condemnor shall offer to acquire the remnant concurrently and may acquire it by purchase or by condemnation if the owner consents.

32.05(4) (4) How notice of jurisdictional offer is given. The giving of such notice is a jurisdictional requisite to a taking by condemnation. Such notice may be given by personal service in the manner of service of a circuit court summons, or it may be transmitted by certified mail. If service is by mail, service of the papers shall be deemed completed on the date of mailing and the use of mail service shall not increase the time allowed to act in answer to or in consequence of such service. If such owner or mortgagee is unknown or cannot be found there shall be published in the county wherein the property is located a class 1 notice, under ch. 985. If such owner is a minor, or an individual adjudicated incompetent, the condemnor shall serve such notice upon the legal guardian of the minor or individual, and if there is no such guardian the condemnor shall proceed under s. 32.15 to have a special guardian appointed to represent the minor or individual in the proceeding. The reasonable fees of any special guardian as approved by the court shall be paid by the condemnor. The notice shall be called the "jurisdictional offer". The condemnor shall file a lis pendens on or within 14 days of the date of service or mailing of the jurisdictional offer or within 14 days of the date of publication if publication is necessary. The lis pendens shall include a copy of the jurisdictional offer. From the time of such filing every purchaser or encumbrancer whose conveyance or encumbrance is not recorded or filed shall be deemed a subsequent purchaser or encumbrancer and shall be bound by the terms of the jurisdictional offer and it shall not be necessary to serve other jurisdictional offers on such subsequent purchaser or encumbrancer. In the award the condemnor may name and make payment to parties who were owners or mortgagees at the time of the filing of the lis pendens unless subsequent purchasers or encumbrancers give written notice to the condemnor of their subsequently acquired interests in which event such parties shall be named in the award as their interests may appear.

32.05(5) (5) Court action to contest right of condemnation. If an owner desires to contest the right of the condemnor to condemn the property described in the jurisdictional offer, for any reason other than that the amount of compensation offered is inadequate, the owner may within 40 days from the date of personal service of the jurisdictional offer or within 40 days from the date of postmark of the certified mail letter transmitting such offer, or within 40 days after date of publication of the jurisdictional offer as to persons for whom such publication was necessary and was made, commence an action in the circuit court of the county wherein the property is located, naming the condemnor as defendant. Such action shall be the only manner in which any issue other than the amount of just compensation, or other than proceedings to perfect title under ss. 32.11 and 32.12, may be raised pertaining to the condemnation of the property described in the jurisdictional offer. The trial of the issues raised by the pleadings in such action shall be given precedence over all other actions in said court then not on trial. If the action is not commenced within the time limited the owner or other person having any interest in the property shall be barred from raising any such objection in any other manner. Nothing in this section shall be construed to limit in any respect the right to determine the necessity of taking as conferred by s. 32.07 nor to prevent the condemnor from proceeding with condemnation during the pendency of the action to contest the right to condemn.

32.05(6) (6) Acceptance of jurisdictional offer. The owner has 20 days from the date of personal service of the jurisdictional offer or 20 days from the date of postmark of the certified mail letter transmitting such offer, or if publication of the jurisdictional offer was necessary and was made, 20 days after the date of such publication, in which to accept the jurisdictional offer unless such time is extended by mutual written consent of the condemnor and condemnee. If such offer is accepted, the transfer of title shall be accomplished within 60 days after acceptance including payment of the consideration stipulated in such offer. If the jurisdictional offer is rejected in writing by all of the owners of record the condemnor may proceed to make an award forthwith. At any time prior to acceptance of the jurisdictional offer by the condemnee the same may be withdrawn by the condemnor.

32.05(7) (7) Award of compensation. If the owner has not accepted the jurisdictional offer within the periods limited in sub. (6) or fails to consummate an acceptance as provided therein, the condemnor may make an award of damages in the manner and sequence of acts as follows:

32.05(7)(a) (a) The award shall be in writing. Except as provided in sub. (1) (b), the award shall state that it is made pursuant to relocation order of (name of commission, authority, board or council having jurisdiction to make the improvement) No. .... dated .... filed in the office of the County Clerk, County of ...., or pursuant to transportation project plat no. .... dated .... filed or recorded in the office of register of deeds, .... County. If a relocation order is not required under sub. (1) (b), the award shall name the condemnor. It shall name all persons having an interest of record in the property taken and may name the other persons. It shall describe such property by legal description, or by the parcel number shown on a plat filed or recorded under s. 84.095, and state the interest therein sought to be condemned and the date when actual occupancy of the property condemned will be taken by condemnor. The award shall also state the compensation for the taking which shall be an amount at least equal to the amount of the jurisdictional offer. The award shall state that the condemnor has complied with all jurisdictional requirements. An amended award for the purpose of correcting errors wherein the award as recorded differs from the jurisdictional offer may be made, served and recorded as provided by this section.

32.05(7)(b) (b) Copy of such award shall be served on or mailed by certified mail to all persons named therein. If any such person cannot be found or the person's address is unknown, the award shall be published in the county wherein the property is situated as a class 3 notice, under ch. 985, and completed publication as shown by affidavit shall constitute proper service. Such award shall be known as the "basic award".

32.05(7)(c) (c) When service of the award has been completed, and after payment of the award as provided in par. (d), the award shall be recorded in the office of the register of deeds of the county wherein the property is located. Thereupon title in fee simple to the property described in the award, or the lesser right in property acquired by the award shall vest in the condemnor as of the time of recording. The date of such recording is the "date of evaluation" and also the "date of taking".

32.05(7)(d) (d) On or before said date of taking, a check, naming the parties in interest as payees, for the amount of the award less outstanding delinquent tax liens, proportionately allocated as in division in redemption under ss. 74.51 and 75.01 when necessary and less prorated taxes of the same year, if any, likewise proportionately allocated when necessary against the property taken, shall at the option of the condemnor be mailed by certified mail to the owner or one of the owners of record or be deposited with the clerk of the circuit court of the county for the benefit of the persons named in the award. The clerk shall give notice thereof by certified mail to such parties. The persons entitled thereto may receive their proper share of the award by petition to and order of the circuit court of the county. The petition shall be filed with the clerk of the court without fee.

32.05(8) (8) Occupancy; writ of assistance; waste.

32.05(8)(a)(a) In this subsection, "condemnor" has the meaning given in s. 32.185.

32.05(8)(b) (b) No person occupying real property may be required to move from a dwelling or move his or her business or farm without at least 90 days' written notice of the intended vacation date from the condemnor. The displaced person shall have rent-free occupancy of the acquired property for a period of 30 days, commencing with the next 1st or 15th day of the month after title vests in the condemnor, whichever is sooner. Any person occupying the property after the date that title vests in the condemnor is liable to the condemnor for all waste committed or allowed by the occupant on the lands condemned during the occupancy. The condemnor has the right to possession when the persons who occupied the acquired property vacate, or hold over beyond the vacation date established by the condemnor, whichever is sooner, except as provided under par. (c). If the condemnor is denied the right of possession, the condemnor may, upon 48 hours' notice to the occupant, apply to the circuit court where the property is located for a writ of assistance to be put in possession. The circuit court shall grant the writ of assistance if all jurisdictional requirements have been complied with, if the award has been paid or tendered as required and if the condemnor has made a comparable replacement property available to the occupants, except as provided under par. (c).

32.05(8)(c) (c) The condemnor may not require the persons who occupied the premises on the date that title vested in the condemnor to vacate until a comparable replacement property is made available. This paragraph does not apply to any person who waives his or her right to receive relocation benefits or services under s. 32.197 or who is not a displaced person, as defined under s. 32.19 (2) (e), unless the acquired property is part of a program or project receiving federal financial assistance.

32.05(9) (9) Appeal from award by owner or other party in interest.

32.05(9)(a)(a) Any party having an interest in the property condemned may, within 2 years after the date of taking, appeal from the award, except as limited by this subsection by applying to the judge of the circuit court for the county wherein the property is located for assignment to a commission of county condemnation commissioners as provided in s. 32.08, except that if the condemning authority is a housing authority organized under ss. 66.1201 to 66.1211, a redevelopment authority organized under s. 66.1333 or a community development authority organized under s. 66.1335, the appeals may be initiated by filing with the condemning authority a letter requesting that the issue of the amount of the compensation be determined by the condemnation commission. The condemning authority shall, upon receipt of the letter, apply to the judge of the circuit court for the county wherein the property is located for assignment to a commission of county condemnation commissioners as provided in s. 32.08. This application shall contain a description of the property condemned and the names and last-known addresses of all parties in interest but shall not disclose the amount of the jurisdictional offer nor the amount of the basic award. Violation of this prohibition shall nullify the application. Notice of the application shall be given to the clerk of the court and to all other persons other than the applicant who were parties to the award. The notice may be given by certified mail or personal service. Upon proof of the service the judge shall forthwith make assignment. Where one party in interest has appealed from the award, no other party in interest who has been served with a notice of the appeal may take a separate appeal, but may join in the appeal by serving notice upon the condemnor and the appellant of the party's election to do so. The notice shall be given by certified mail or personal service within 10 days after receipt of notice of the appeal and shall be filed with the clerk of the court. Upon failure to give and file the notice all other parties of interest shall be deemed not to have appealed. The result of the appeal shall not affect parties who have not joined in the appeal as provided in this paragraph. In cases involving more than one party in interest with a right to appeal, the first of the parties filing an appeal under this subsection or under sub. (11) shall determine whether the appeal shall be under this subsection or under sub. (11). No party in interest may file an appeal under this subsection if another party in interest in the same lands has filed a prior appeal complying with the requirements of sub. (11). Thereafter the procedure shall be as prescribed in s. 32.08. In cases involving multiple ownership or interests in lands taken the following rules shall also apply:

32.05(9)(a)1. 1. Where all parties having an interest in the property taken do not join in an appeal, such fact shall not change the requirement that a finding of fair market value of the entire property taken and damages, if any, to the entire property taken, shall be made in determining compensation. Determination of the separate interests of parties having an interest in property taken shall, in cases of dispute, be resolved by a separate partition action as set forth herein.

32.05(9)(a)2. 2. In cases where the amount of the award appealed from is increased on appeal, such amount shall be paid by the condemnor making tender of the amount to one of the appellant owners or appellant parties of interest in the same manner governing the tender of a basic award. In the event that a determination on appeal reduces the amount of the appealed award, those parties who joined in the appeal shall be liable, jointly and severally, to the condemning authority.

32.05(9)(a)3. 3. When the owners or parties having an interest in land taken cannot agree on the division of an award, any of such owners or parties of interest may petition the circuit court for the county wherein the property is located for partition of the award moneys as provided in s. 820.01. When the tender of an award is refused, the condemning authority may pay the award to the clerk of the circuit court for the county wherein the property is located and no interest shall accrue against the condemning authority for moneys so paid.

32.05(9)(b) (b) If the commission's award exceeds the basic award the owner shall recover the excess plus interest thereon until payment from the date of taking less a period which is 14 days after the date of filing the commission's award. If the commission's award is less than the basic award, the condemnor shall recover the difference with interest until payment from the date of taking.

32.05(9)(c) (c) All sums due under this subsection shall be paid within 70 days after date of filing of the commission's award unless within such time an appeal is taken to the circuit court. In the event such appeal is later dismissed before trial such payment shall be made within 60 days after the dismissal date.

32.05(9)(d) (d) In the event the award of the county condemnation commissioners is lower than the basic award and tender of the basic award has been accepted by an owner, the condemnor shall have a lien against such owner for the amount of the difference. The lien shall give the name and address of the owner or owners, refer to the basic award and the award on appeal and state the difference in amounts. The lien may be recorded in the office of the register of deeds and when so recorded shall attach to all property of the owner presently owned or subsequently acquired in any county where such lien is recorded. Such lien shall remain in force with interest until satisfied or until it is set aside by a judgment of the circuit court in an action pursuant to sub. (10).

32.05(10) (10) Appeal from commission's award to circuit court.

32.05(10)(a)(a) Within 60 days after the date of filing of the commission's award, any party to the proceeding before the commission may appeal to the circuit court of the county wherein the property is located. Notice of such appeal shall be given to the clerk of the circuit court and to all persons other than the appellant who were parties to the proceeding before the commissioners. Notice of appeal may be given by certified mail or by personal service. The clerk shall thereupon enter the appeal as an action pending in said court with the condemnee as plaintiff and the condemnor as defendant. It shall thereupon proceed as an action in said court subject to all the provisions of law relating to actions brought therein and shall have precedence over all actions not then on trial. The sole issues to be tried shall be questions of title, if any, under ss. 32.11 and 32.12 and the amount of just compensation to be paid by condemnor. It shall be tried by jury unless waived by both plaintiff and defendant. Neither the amount of the jurisdictional offer, the basic award, nor the award made by the commission shall be disclosed to the jury during such trial.

32.05(10)(b) (b) The court shall enter judgment for the amount found to be due after giving effect to any amount paid by reason of a prior award. The judgment shall include legal interest on the amount so found due from the date of taking if judgment is for the condemnor, and from 14 days after the date of taking if judgment is for the condemnee.

32.05(10)(c) (c) All moneys due under this subsection shall be paid within 60 days after entry of judgment unless within such period an appeal is taken by any party to the court of appeals.

32.05(11) (11) Waiver of hearing before commission; appeal to circuit court and jury. The owner of any interest in the property condemned named in the basic award may elect to waive the appeal procedure specified in sub. (9) and instead, within 2 years after the date of taking, appeal to the circuit court of the county wherein the property is located. The notice of appeal shall be served as provided in sub. (9) (a). Filing of the notice of appeal shall constitute such waiver. The clerk shall thereupon enter the appeal as an action pending in said court with the condemnee as plaintiff and the condemnor as defendant. It shall proceed as an action in said court subject to all the provisions of law relating to actions originally brought therein and shall have precedence over all other actions not then on trial. The sole issues to be tried shall be questions of title, if any, under ss. 32.11 and 32.12 and the amount of just compensation to be paid by condemnor. It shall be tried by jury unless waived by both plaintiff and defendant. The amount of the jurisdictional offer or basic award shall not be disclosed to the jury during such trial. Where one party in interest has appealed from the award, no other party in interest who has been served with notice of such appeal may take a separate appeal but may join in the appeal by serving notice upon the condemnor and the appellant of that party's election to do so. Such notice shall be given by certified mail or personal service within 10 days after receipt of notice of the appeal and shall be filed with the clerk of court. Upon failure to give such notice such parties shall be deemed not to have appealed. The appeal shall not affect parties who have not joined in the appeal as herein provided. In cases involving more than one party in interest with a right to appeal, the first of such parties filing an appeal under sub. (9) or under this subsection shall determine whether such appeal shall be under sub. (9) or directly to the circuit court as here provided. No party in interest may file an appeal under this subsection if another party in interest in the same lands has filed a prior appeal complying with the requirements of sub. (9). In cases involving multiple ownership or interests in lands taken the provisions of sub. (9) (a) 1., 2. and 3. shall govern.

32.05(11)(a) (a) If the jury verdict as approved by the court does not exceed the basic award, the condemnor shall have judgment against the appellant for the difference between the jury verdict and the amount of the basic award, plus interest on the amount of such difference from the date of taking.

32.05(11)(b) (b) If the jury verdict as approved by the court exceeds the basic award, the appellant shall have judgment for the amount of such excess plus legal interest thereon to date of payment in full from that date which is 14 days after the date of taking.

32.05(11)(c) (c) All moneys payable under this subsection shall be paid within 60 days after entry of judgment unless within such period an appeal is taken to the court of appeals.

32.05(12) (12) Effect of determination of compensation by the court where jury waived. If the action is tried by the court upon waiver of a jury the determination of the amount of damages by the court shall be considered in lieu of the words "jury verdict as approved by the court" where such language occurs in this section.

32.05 History History: 1971 c. 244, 287, 307; 1973 c. 244; Sup. Ct. Order, 67 Wis. 2d 585, 773 (1975); 1975 c. 218, 311, 410, 421; 1977 c. 29, 203, 338; 1977 c. 418 ss. 259, 924 (8m); 1977 c. 438, 440, 447, 449; 1979 c. 310; 1981 c. 282 s. 47; 1981 c. 390 s. 252; 1983 a. 27; 1983 a. 219 ss. 3, 46; 1983 a. 236 s. 13; 1983 a. 249; 1985 a. 29 s. 3200 (51); 1985 a. 135; 1987 a. 378; 1989 a. 31, 89; 1991 a. 32, 39, 316; 1993 a. 246, 263, 301, 453, 491; 1995 a. 417; 1997 a. 184, 282; 1999 a. 32, 65; 1999 a. 150 s. 672; 1999 a. 186; 2003 a. 214; 2005 a. 335, 387; 2009 a. 28, 173; 2011 a. 32; s. 35.17 correction in (2a).

32.05 Annotation If a notice of appeal from a condemnation award is not served on the condemnor, the appeal is not perfected. In making an assignment to condemnation commissioners, a judge is acting in an administrative capacity. State ex rel. Milwaukee County Expressway Commission v. Spenner, 51 Wis. 2d 138, 186 N.W.2d 298 (1971).

32.05 Annotation When the plaintiffs sold 2 parcels of land but reserved a strip between them for street purposes and the state then condemned the strip for a street, the taking was total and no special benefits to the land already sold could be considered. Renk v. State, 52 Wis. 2d 539, 191 N.W.2d 4 (1971).

32.05 Annotation When the record owner of property is deceased, the jurisdictional offer may properly be served on the heirs. Any objection may be raised only by action under sub. (5). A motion to quash the proceeding is not sufficient. Area Board of Vocational, Technical & Adult Education District #2 v. Saltz, 57 Wis. 2d 524, 204 N.W.2d 909 (1973).

32.05 Annotation Sub. (11) (c) does not govern the time within which an appeal may be taken, but rather sets forth the time within which a party seeking to withhold payment pending the outcome of the appeal must file its appeal. Weiland v. DOT, 62 Wis. 2d 456, 215 N.W.2d 455 (1974).

32.05 Annotation The sub. (10) (a) requirement of service of a notice of appeal by personal service or by certified mail is not met by service through regular mail. Big Valley Farms, Inc. v. Public Service Corp. 66 Wis. 2d 620, 225 N.W.2d 488 (1975).

32.05 Annotation Scale drawings of a proposed sewer line as it traversed the condemnee's property was sufficient to comply with sub. (1). Ingalls v. Village of Walworth, 66 Wis. 2d 773, 226 N.W.2d 201 (1975).

32.05 Annotation A condemnor appealing under sub. (10) has no right to abandon the appeal over the condemnee's objection if the time for the condemnee to appeal has expired. Huth v. Public Service Corp. 82 Wis. 2d 102, 260 N.W.2d 676 (1978).

32.05 Annotation The valuation of a financially troubled mass transit public utility in a condemnation take-over by a governmental unit is discussed. Sub. (11) (b) requires the payment of continuous simple interest at the legal rate of 5% from 14 days after the date of the taking until the date of payment. Milwaukee & Suburban Transport Corp. v. Milwaukee County, 82 Wis. 2d 420, 263 N.W.2d 503 (1978).

32.05 Annotation If an action under sub. (5) is untimely, a court must, on its own motion, dismiss for lack of subject-matter jurisdiction. Achtor v. Pewaukee Lake Sanitary District 88 Wis. 2d 658, 277 N.W.2d 778 (1979).

32.05 Annotation A court had no jurisdiction over a party to an appeal when service under sub. (10) (a) was by first class mail. 519 Corp. v. DOT, 92 Wis. 2d 276, 284 N.W.2d 643 (1979).

32.05 Annotation Sales of components comparable to components of a unitary economic entity were admissible to prove the value of the entity. Income evidence was properly excluded. Leathem Smith Lodge, Inc. v. State, 94 Wis. 2d 406, 288 N.W.2d 808 (1980).

32.05 Annotation In the absence of special circumstances, giving notice of "appeal" under sub. (10) (a) to a party's attorney was not sufficient notice to the party. Time computations under sub. (10) (a) and s. 32.06 (10) are controlled by s. 801.15 (1), not s. 990.001 (4). In the Matter of Wisconsin Electric Power Co. 110 Wis. 2d 649, 329 N.W.2d 186 (1983).

32.05 Annotation The market value of a unique property that cannot be sold for near its value to its owner may be determined by the cost approach; replacement cost minus depreciation. Milwaukee Rescue Mission v. Milwaukee Redevelopment Authority, 161 Wis. 2d 472, 468 N.W.2d 663 (1991).

32.05 Annotation In a review under sub. (11), the jury was not limited to the ultimate opinion of expert appraisers in setting value through the cost approach but was entitled to consider a contractor's testimony of replacement cost. Milwaukee Rescue Mission v. Milwaukee Redevelopment Authority, 161 Wis. 2d 472, 468 N.W.2d 663 (1991).

32.05 Annotation Service of an appeal under sub. (9) must be made within 60 days of filing in accordance with s. 801.02 (1). City of LaCrosse v. Shiftar Bros. 162 Wis. 2d 556, 469 N.W.2d 915 (Ct. App. 1991).

32.05 Annotation One of the conditions precedent for the issuance to the condemnor of a writ of assistance under sub. (8) is that the displaced person must have comparable replacement property made available to the extent required by ss. 32.19 to 32.27. No substantive right is created by sub. (8). City of Racine v. Bassinger, 163 Wis. 2d 1029, 473 N.W.2d 526 (Ct. App. 1991).

32.05 Annotation The removal, in eminent domain proceedings, of billboards not in conformity with s. 84.30 is subject to the just compensation provisions of s. 84.30 (6). Vivid, Inc. v. Fiedler, 182 Wis. 2d 71, 512 N.W.2d 771 (1994).

32.05 Annotation A purchase agreement under sub. (2a) is subject to the provisions of ch. 32; failure to refer to the provisions of ch. 32 is not a waiver. Sub. (11) (a) applies to all awards including negotiated awards. Dorschner v. DOT, 183 Wis. 2d 236, 515 N.W.2d 311 (Ct. App. 1994).

32.05 Annotation Comparable sales occurring after the taking may be considered by a court, but may be found inadmissible as too remote. Postjudgment interest under sub. (10) (b) is determined under s. 815.05 (8) while interest under sub. (11) (b) is at the statutory rate. Calaway v. Brown County, 202 Wis. 2d 736, 553 N.W.2d 809 (Ct. App. 1996), 95-2337.

32.05 Annotation After the DOT commences condemnation proceedings under this section, sovereign immunity is fully waived. The question of whether the cost of the condemnee's appraisal was reasonable and, therefore, subject to payment by the DOT under sub. (2) (b) is not for the DOT to unilaterally determine; it is a question of fact for the court. Miesen v. DOT, 226 Wis. 2d 298, 594 N.W.2d 821 (Ct. App. 1999), 98-3093.

32.05 Annotation Service on the state through the attorney general, rather than the department of transportation, was sufficient service under sub. (9). DOT v. Peterson, 226 Wis. 2d 623, 594 N.W.2d 765 (1999), 97-2718.

32.05 Annotation When through inadvertent error the award of damages was attached to the notice of application under sub. (9), the award was not a part of the application, and it was error to declare the application a nullity and to withdraw the assignment of the application from the county condemnation committee. Schoenhofen v. DOT, 231 Wis. 2d 508, 605 N.W.2d 249 (Ct. App. 1999), 99-0629.

32.05 Annotation Filing of an award is complete, and the 60-day appeal period under sub. (10) (a) begins to run, when the commission has filed its award with the circuit court clerk and the clerk has mailed and recorded the award under s. 32.08 (6) (b). Dairyland Fuels, Inc. v. State, 2000 WI App 129, 237 Wis. 2d 467, 614 N.W.2d 829, 99-1296.

32.05 Annotation Consistent with Peterson, service on the state through the attorney general, rather than the department of transportation, was sufficient service under sub. (10). Dairyland Fuels, Inc. v. State, 2000 WI App 129, 237 Wis. 2d 467, 614 N.W.2d 829, 99-1296.

32.05 Annotation Taking jurisprudence does not divide a single parcel into discrete segments and attempt to determine whether rights in a given part have been entirely abrogated but instead focuses on the extent of the interference with rights in the parcel as a whole. R.W. Docks & Slips v. State, 2001 WI 73, 244 Wis. 2d 497, 628 N.W.2d 781, 99-2904.

32.05 Annotation Sub. (1) does not require that the making of a relocation order must be the first step in the condemnation process. Danielson v. City of Sun Prairie, 2000 WI App 227, 239 Wis. 2d 178, 619 N.W.2d 108, 99-2719.

32.05 Annotation "Acceptance and retention of any compensation" under sub. (3) (h) requires that the landowner negotiate the check and retain the check proceeds before the landowner can be barred from contesting the condemnation. Additionally, a landowner who negotiates the check but returns the proceeds to the DOT before filing suit may pursue an action contesting the condemnation. TJF Nominee Trust v. DOT, 2001 WI App 116, 244 Wis. 2d 242, 629 N.W.2d 57, 00-2099.

32.05 Annotation Sub. (8) does not mean that a court may not grant a condemnor possession of condemned premises until a replacement property deemed acceptable by the condemnee is procured, regardless of its acquisition costs, all of which the condemnor must bear or tender, nor does it mean that the condemnee will never have to vacate the condemned property if a replacement property acceptable to the condemnee cannot be acquired for an amount not exceeding the award of compensation plus the maximum relocation benefits to which the condemnee is entitled. Dotty Dumpling's Dowry, Ltd. v. Community Development Authority of the City of Madison, 2002 WI App 200, 257 Wis. 2d 377, 651 N.W.2d 1, 01-1913.

32.05 Annotation A condemnor may obtain a writ of assistance after it has provided the relocation assistance to which a displaced person is statutorily entitled. Dotty Dumpling's Dowry, Ltd. v. Community Development Authority of the City of Madison, 2002 WI App 200, 257 Wis. 2d 377, 651 N.W.2d 1, 01-1913.

32.05 Annotation When the condemnee's counsel instructed the department to not contact the condemnee directly regarding the condemnation, the instruction constituted a special circumstance that excused the department from having to serve the jurisdictional offer on the condemnee personally. Morris v. DOT, 2002 WI App 283, 258 Wis. 2d 816, 654 N.W.2d 16, 02-0288.

32.05 Annotation Income evidence is generally disfavored as a method of measuring property values. It is within the trial court's discretion to admit or exclude this evidence. National Auto Truckstops v. DOT, 2003 WI 95, 263 Wis. 2d 649, 665 N.W.2d 198, 02-1384.

32.05 Annotation Sub. (1) does not apply to appeals of condemnation awards under sub. (11). Nesbitt Farms, LLC v. City of Madison, 2003 WI App 122, 265 Wis. 2d 422, 665 N.W.2d 379, 02-2212.

32.05 Annotation A business that owned a parking lot used for customer and employee parking was an occupant of the lot and a displaced person under s. 32.19 (2) (e) eligible for relocation benefits under sub. (8). City of Milwaukee v. Roadster LLC, 2003 WI App 131, 265 Wis. 2d 518, 666 N.W.2d 524, 02-3102.

32.05 Annotation Sub. (11) does not require service of an authenticated copy of a notice of appeal. To cut off the landowners' right to a review when they complied with the literal language of the service requirement in sub. (11) would be extraordinarily harsh. The Landings LLC v. The City of Waupaca, 2005 WI App 181, 287 Wis. 2d 120, 703 N.W.2d 689, 04-1301.

32.05 Annotation The sale price of a surrounding property voluntarily sold to the condemnation authority is not admissible in determining the fair market value of a property taken by formal condemnation proceedings. That formal condemnation had not ben commenced at the time of the sale did not make the evidence admissible when the condemning authority's intent was known at the time of the sale. Pinczkowski v. Milwaukee County, 2005 WI 161, 286 Wis. 2d 339, 706 N.W.2d 642, 03-1732.

32.05 Annotation In certain situations, fair market value may be proved using offers to purchase, but only when they are made with actual intent and pursuant to an actual effort to purchase. In order to qualify as probative evidence, there must be a preliminary foundation of the bona fides of the offer, the financial responsibility of the offeror, and the offeror's qualifications to know the value of the property. Pinczkowski v. Milwaukee County, 2005 WI 161, 286 Wis. 2d 339, 706 N.W.2d 642, 03-1732.

32.05 Annotation Section 801.02 (1) serves to extend by 90 days the 2-year deadline in sub. (9) (a) for the filing of the proof of service. When the original assignment of an appeal to the condemnation commission was premature because the proof of service had not yet been filed, but the defect was corrected within the extended time limits, there was no impediment to the issuance of a fresh assignment of the appeal. Community Development Authority v. Racine County Condemnation Commission, 2006 WI App 51, 289 Wis. 2d 613, 712 N.W.2d 380, 05-1370.

32.05 Annotation Complete condemnation of a property terminates a lease attached to that property, but the parties to a lease may contract for their rights and obligations in the event of a condemnation. Condemnation does not necessarily preclude a lessor from seeking a remedy against a lessee in a breach of contract action. Wisconsin Mall Properties, LLC v. Younkers, Inc. 2006 WI 95, 293 Wis. 2d 573, 717 N.W.2d 703, 05-0323.

32.05 Annotation In satisfying its statutory obligation to make available a comparable replacement property under sub. (8) (c) and prior to being entitled to a writ of assistance, the condemnor must identify one or more properties that meet the parameters of s. 32.19 (2) (c) to serve as a comparable replacement business. A condemnor has no open-ended obligation to provide a replacement property that is acceptable to the business being relocated. City of Janesville v. CC Midwest, Inc. 2007 WI 93, 302 Wis. 2d 599, 734 N.W.2d 428, 04-0267.

32.05 Annotation When read in conjunction with sub. (7) (d), s. 59.40 (3) (c) empowers a circuit judge not only to veto the clerk's authority to invest a condemnation award but also to direct the clerk to transfer the award from the clerk's control into a private money market account for the benefit of the persons named in the award or to otherwise invest the funds for the benefit of those persons. HSBC Realty Credit Corporation v. City of Glendale, 2007 WI 94, 303 Wis. 2d 1, 734 N.W.2d 874, 05-1042.

32.05 Annotation Although sub. (5) allows owners to bring a wide range of cases, the necessity of a condemnation will be upheld absent a showing of fraud, bad faith, or a gross abuse of discretion. A reviewing court may find a gross abuse of discretion where there is utter disregard for the necessity of use of the land or when the land is taken for an illegal purpose. Generally, an allegedly unsafe road design does not constitute an utter disregard for the necessity of the use of the land. Kauer v. Department of Transportation, 2010 WI App 139, 329 Wis. 2d 713, 793 N.W.2d 99, 09-1615.

32.05 Annotation Sub. (11) makes clear that a party in interest does not lose any rights by not joining in another party's appeal of an award. Sub. (9) (a) 1. makes clear that the unit rule applies in cases in which all parties in interest have not joined in an appeal and instructs that the separate property interests shall, in cases of dispute, be resolved by a separate partition action. A party does not lose its right to bring a claim for partition by accepting payment from the DOT for relocation expenses, which are distinct from the DOT's award for the fair market value of the property taken. The Lamar Company, LLC v. Country Side Restaurant, Inc. 2012 WI 46, 340 Wis. 2d 335, 814 N.W.2d 159, 10-2023.

32.05 Annotation Statutory restrictions on the exercise of eminent domain in Wisconsin: Dual requirements of prior negotiation and provision of negotiating materials. 63 MLR 489 (1980).

32.05 Annotation Towards success in eminent domain litigation. Southwick, 1973 WBB No. 5.

32.05 Annotation New development in law of eminent domain, condemnation and relocation. Thiel. WBB June, 1979.



32.06 Condemnation procedure in other than transportation matters.

32.06  Condemnation procedure in other than transportation matters. The procedure in condemnation in all matters except acquisitions under s. 32.05 or 32.22, acquisitions under subch. II, acquisitions under subch. II of ch. 157, and acquisitions under ch. 197, shall be as follows:

32.06(1) (1) Determination of necessity of taking. The necessity of the taking shall be determined as provided in s. 32.07.

32.06(2) (2) Appraisal.

32.06(2)(a)(a) The condemnor shall cause at least one (or more in the condemnor's discretion) appraisal to be made of the property proposed to be acquired. In making any such appraisal the appraiser shall confer with the owner or one of the owners, or the personal representative of the owner or one of the owners, if reasonably possible.

32.06(2)(b) (b) The condemnor shall provide the owner with a full narrative appraisal upon which the jurisdictional offer is based and a copy of any appraisal made under par. (a) and at the same time shall inform the owner of his or her right to obtain an appraisal under this paragraph. The owner may obtain an appraisal by a qualified appraiser of all property proposed to be acquired, and submit the reasonable costs of the appraisal to the condemnor for payment. The owner shall submit a full narrative appraisal to the condemnor within 60 days after the owner receives the condemnor's appraisal. If the owner does not accept a negotiated offer under sub. (2a) or the jurisdictional offer under sub. (3), the owner may use an appraisal prepared under this paragraph in any subsequent appeal.

32.06(2a) (2a) Agreed price. Before making the jurisdictional offer under sub. (3) the condemnor shall attempt to negotiate personally with the owner or one of the owners or his or her representative of the property sought to be taken for the purchase of the same. In such negotiation the condemnor shall consider the owner's appraisal under sub. (2) (b) and may contract to pay the items of compensation enumerated in ss. 32.09 and 32.19 where shown to exist. Before attempting to negotiate under this subsection, the condemnor shall provide the owner or his or her representative with copies of applicable pamphlets prepared under s. 32.26 (6). When negotiating under this subsection, the condemnor shall provide the owner or his or her representative with the names of at least 10 neighboring landowners to whom offers are being made, or a list of all offerees if less than 10 owners are affected, together with a map showing all property affected by the project. Upon request by an owner or his or her representative, the condemnor shall provide the name of the owner of any other property which may be taken for the project. The owner or his or her representative shall also have the right, upon request, to examine any maps in the possession of the condemnor showing property affected by the project. The owner or his or her representative may obtain copies of such maps by tendering the reasonable and necessary costs of preparing copies. The condemnor shall record any conveyance by or on behalf of the owner of the property to the condemnor executed as a result of negotiations under this subsection with the register of deeds of the county in which the property is located. The condemnor shall also record a certificate of compensation stating the identity of all persons having an interest of record in the property immediately prior to its conveyance, the legal description of the property, the nature of the interest acquired and the compensation for such acquisition. The condemnor shall serve upon or mail by certified mail to all persons named therein a copy of the statement and a notice of the right to appeal the amount of compensation under this subsection. Any person named in the certificate may, within 6 months after the date of its recording, appeal from the amount of compensation therein stated by filing a petition with the judge of the circuit court of the county in which the property is located for proceedings to determine the amount of just compensation. Notice of such petition shall be given to all persons having an interest of record in such property. The judge shall forthwith assign the matter to the chairperson of the county condemnation commissioners for hearing under sub. (8). The procedures prescribed under subs. (9) (a) and (b), (10) and (12) and chs. 808 and 809 shall govern such appeals. The date the conveyance is recorded shall be treated as the date of taking and the date of evaluation.

32.06(3) (3) Making jurisdictional offer. The condemnor shall make and serve the jurisdictional offer and notice in the form (insofar as applicable) and manner of service provided in s. 32.05 (3) and (4), but lis pendens shall not be filed until date of petition under sub. (7). The offer shall state that if it is not accepted within 20 days, the condemnor may petition for a determination of just compensation by county condemnation commissioners and that either party may appeal from the award of the county condemnation commissioners to the circuit court within 60 days as provided in sub. (10).

32.06(3m) (3m) Definition. In this section, "uneconomic remnant" means the property remaining after a partial taking of property, if the property remaining is of such size, shape or condition as to be of little value or of substantially impaired economic viability. If acquisition of only part of a property would leave its owner with an uneconomic remnant, the condemnor shall offer to acquire the remnant concurrently and may acquire it by purchase or by condemnation if the owner consents.

32.06(4) (4) Right of minors and individuals adjudicated incompetent. If any person having an ownership interest in the property proposed to be condemned is a minor or is adjudicated incompetent, a special guardian shall be appointed for the person pursuant to s. 32.05 (4).

32.06(5) (5) Court action to contest right of condemnation. When an owner desires to contest the right of the condemnor to condemn the property described in the jurisdictional offer for any reason other than that the amount of compensation offered is inadequate, such owner may within 40 days from the date of personal service of the jurisdictional offer or within 40 days from the date of postmark of the certified mail letter transmitting such offer, or within 40 days after date of publication of the jurisdictional offer as to persons for whom such publication was necessary and was made, commence an action in the circuit court of the county wherein the property is located, naming the condemnor as defendant. Such action shall be the only manner in which any issue other than the amount of just compensation or other than proceedings to perfect title under ss. 32.11 and 32.12 may be raised pertaining to the condemnation of the property described in the jurisdictional offer. The trial of the issues raised by the pleadings in such action shall be given precedence over all other actions in said court then not on trial. If such action is not commenced within the time limited the owner or other person having any interest in the property shall be forever barred from raising any such objection in any other manner. The commencement of an action by an owner under this subsection shall not prevent a condemnor from filing the petition provided for in sub. (7) and proceeding thereon. Nothing in this subsection shall be construed to limit in any respect the right to determine the necessity of taking as conferred by s. 32.07 nor to prevent the condemnor from proceeding with condemnation during the pendency of the action to contest the right to condemn. This section shall not apply to any owner who had a right to bring a proceeding pursuant to s. 66.431 (7), 1959 stats., prior to its repeal by chapter 526, laws of 1961, effective on October 8, 1961, and, in lieu of this section, s. 66.431 (7), 1959 stats., as it existed prior to such effective date of repeal shall be the owner's exclusive remedy.

32.06(6) (6) Acceptance of jurisdictional offer. The owner has 20 days from the date of personal service of the jurisdictional offer or 20 days from the date of postmark of the certified mail letter transmitting such offer or 20 days from the date of filing the final judgment order or remittitur in the circuit court of the county in an action commenced under sub. (5), if the judgment permits the taking of the land, in which to accept the jurisdictional offer and deliver the same to the condemnor. If the offer is accepted, the transfer of title shall be accomplished within 60 days after acceptance including payment of the consideration stipulated in such offer unless such time is extended by mutual written consent of the condemnor and condemnee. If the jurisdictional offer is rejected in writing by all of the owners of record the condemnor may proceed to petition in condemnation forthwith. If the owner fails to convey the condemnor may proceed as hereinafter set forth.

32.06(7) (7) Petition for condemnation proceedings. If the jurisdictional offer is not accepted within the periods limited in sub. (6) or the owner fails to consummate an acceptance as provided in sub. (6), the condemnor may present a verified petition to the circuit court for the county in which the property to be taken is located, for proceedings to determine the necessity of taking, where such determination is required, and the amount of just compensation. The petition shall state that the jurisdictional offer required by sub. (3) has been made and rejected; that it is the intention of the condemnor in good faith to use the property or right therein for the specified purpose. It shall name the parties having an interest of record in the property as near as may be and shall name the parties who are minors, who are adjudicated incompetent, or whose location is unknown. The petition may not disclose the amount of the jurisdictional offer, and if it does so it is a nullity. The petition shall be filed with the clerk of the court. Notice of the petition shall be given as provided in s. 32.05 (4) to all persons having an interest of record in the property, including the special guardian appointed for minors or individuals adjudicated incompetent. A lis pendens shall be filed on the date of filing the petition. The date of filing the lis pendens is the "date of evaluation" of the property for the purpose of fixing just compensation, except that if the property is to be used in connection with the construction of a facility, as defined under s. 196.491 (1), the "date of evaluation" is the date that is 2 years prior to the date on which the certificate of public convenience and necessity is issued for the facility. The hearing on the petition may not be earlier than 20 days after the date of its filing unless the petitioner acquired possession of the land under s. 32.12 (1) in which event this hearing is not necessary. If the petitioner is entitled to condemn the property or any portion of it, the judge immediately shall assign the matter to the chairperson of the county condemnation commissioners for hearing under s. 32.08. An order by the judge determining that the petitioner does not have the right to condemn or refusing to assign the matter to the chairperson of the county condemnation commissioners may be appealed directly to the court of appeals.

32.06(8) (8) Commission hearing. Thereafter the commission shall proceed in the manner and with the rights and duties as specified in s. 32.08 to hear the matter and make and file its award with the clerk of the circuit court, specifying therein the property or interests therein taken and the compensation allowed the owner, and the clerk shall give certified mail notice with return receipt requested of such filing, with a copy of the award to condemnor and owner.

32.06(9) (9) Abandonment of proceedings; or payment of award.

32.06(9)(a)(a) Within 30 days after the date of filing of the commission's award, the condemnor shall petition the circuit court for the county wherein the property is situated, upon 5 days' notice by certified mail to the owner, for leave to abandon the petition for taking if the condemnor desires to abandon the proceeding. The circuit court shall grant the petition upon such terms as it deems just, and shall make a formal order discontinuing the proceeding which order shall be recorded in the judgment record of the court after the record of the commission's award. The order shall operate to divest any title of condemnor to the lands involved and to automatically discharge the lis pendens.

32.06(9)(b) (b) If condemnor does not elect to abandon the condemnation proceeding as provided in par. (a), it shall within 70 days after the date of filing of the commission's award, pay the amount of the award, plus legal interest from the date of taking but less delinquent tax liens, proportionately allocated as in division in redemption under ss. 74.51 and 75.01 when necessary and less prorated taxes of the year of taking, if any, likewise proportionately allocated when necessary, to the owner and take and file the owner's receipt therefor with the clerk of the circuit court, or at the option of the condemnor pay the same into the office of the clerk of the circuit court for the benefit of the parties having an interest of record on the date of evaluation in the property taken and give notice thereof by certified mail to such parties. If the condemnor pays the amount of said award within 14 days after the date of filing of the commission's award, no interest shall accrue. Title to the property taken shall vest in the condemnor upon the filing of such receipt or the making of such payment.

32.06(9)(c) (c)

32.06(9)(c)1.1. In this paragraph, "condemnor" has the meaning given in s. 32.185.

32.06(9)(c)2. 2. No person occupying real property may be required to move from a dwelling or move his or her business or farm without at least 90 days' written notice of the intended vacation date from the condemnor. The person shall have rent-free occupancy of the acquired property for a period of 30 days commencing with the next 1st or 15th day of the month after title vests in the condemnor, whichever is sooner. Any person occupying the property after the date that title vests in the condemnor is liable to the condemnor for all waste committed or allowed by the occupant on the lands condemned during the occupancy. The condemnor has the right to possession when the persons who occupied the acquired property vacate, or hold over beyond the vacation date established by the condemnor, whichever is sooner, except as provided under subd. 3. If the condemnor is denied the right of possession, the condemnor may, upon 48 hours' notice to the occupant, apply to the circuit court where the property is located for a writ of assistance to be put in possession. The circuit court shall grant the writ of assistance if all jurisdictional requirements have been complied with, if the award has been paid or tendered as required and if the condemnor has made a comparable replacement property available to the occupants, except as provided under subd. 3.

32.06(9)(c)3. 3. The condemnor may not require the persons who occupied the premises on the date that title vested in the condemnor to vacate until a comparable replacement property is made available. This subdivision does not apply to any person who waives his or her right to receive relocation benefits or services under s. 32.197 or who is not a displaced person, as defined under s. 32.19 (2) (e), unless the acquired property is part of a program or project receiving federal financial assistance.

32.06(10) (10) Appeal to circuit court. Within 60 days after the date of filing of the commission's award either condemnor or owner may appeal to the circuit court by giving notice of appeal to the opposite party and to the clerk of the circuit court as provided in s. 32.05 (10). The clerk shall thereupon enter the appeal as an action pending in said court with the condemnee as plaintiff and the condemnor as defendant. It shall thereupon proceed as an action in said court subject to all the provisions of law relating to actions brought therein, but the only issues to be tried shall be questions of title, if any, as provided by ss. 32.11 and 32.12 and the amount of just compensation to be paid by condemnor, and it shall have precedence over all other actions not then on trial. It shall be tried by jury unless waived by both plaintiff and defendant. The amount of the jurisdictional offer or of the commission's award shall not be disclosed to the jury during such trial.

32.06(10)(a) (a) If the jury verdict as approved by the court exceeds the commission's award, the owner shall have judgment increased by the amount of legal interest from the date title vests in condemnor to date of entry of judgment on the excess of the verdict over the compensation awarded by the commission.

32.06(10)(b) (b) If the jury verdict as approved by the court does not exceed the commission's award, the condemnor shall have judgment against the owner for the difference between the verdict and the amount of the commission's award, with legal interest on such difference from the date condemnor paid such award.

32.06(10)(c) (c) If the jury verdict as approved by the court exceeds the amount of the jurisdictional offer, the condemnor may within 40 days after filing of such verdict petition the court for leave to abandon the proceeding and thereafter sub. (9) (a) shall apply.

32.06(10)(d) (d) All judgments required to be paid shall be paid within 60 days after entry of judgment unless within this period appeal is taken to the court of appeals or unless condemnor has petitioned for and been granted an order abandoning the condemnation proceeding. Otherwise such judgment shall bear interest from the date of entry of judgment at the rate of 10% per year until payment.

32.06(11) (11) Withdrawal of compensation paid into court; bond. If either party appeals from the award of the commission, the owner shall not be entitled to receive the amount of compensation paid into court by condemnor unless the owner files with the clerk of the court a surety bond executed by a licensed corporate surety company in an amount equal to one-half of the commission's award, conditioned to pay to the condemnor, any sums together with interest and costs as allowed by the court, by which the award of the commission may be diminished.

32.06(12) (12) Effect of determination of compensation by the court where jury waived. If the action is tried by the court upon waiver of a jury, the determination of the amount of the damages by the court shall be considered in lieu of the words "jury verdict as approved by the court" where such language occurs in this section.

32.06 History History: 1973 c. 244; 1975 c. 68, 410, 422; 1977 c. 29; 1977 c. 187 s. 134; 1977 c. 438, 440, 447, 449; 1979 c. 37; 1979 c. 110 s. 60 (13); 1981 c. 390; 1983 a. 27; 1983 a. 219 ss. 4, 46; 1983 a. 236 s. 13; 1983 a. 302 s. 8; 1985 a. 316 s. 25; 1987 a. 378; 1991 a. 39, 316; 1993 a. 184; 1997 a. 204; 2005 a. 387; s. 35.17 correction in (2a).

32.06 Annotation There was no failure to negotiate when the condemnor made an offer based on a competent appraisal offer after the condemnee had already rejected an offer that was higher and had refused to make a counteroffer. Herro v. Natural Resources Board, 53 Wis. 2d 157, 192 N.W.2d 104 (1971).

32.06 Annotation A news report of the amount of the jurisdictional offer did not invalidate the proceedings when the record did not show that the condemnation commission knew of it or was influenced by it. Herro v. Natural Resources Board, 53 Wis. 2d 157, 192 N.W.2d 104 (1971).

32.06 Annotation Costs may not be recovered if condemnation proceedings are stopped by court order. Martineau v. State Conservation Commission, 54 Wis. 2d 76, 194 N.W.2d 664 (1972).

32.06 Annotation The issues of title and navigability were entirely collateral to the amount of compensation. When the condemnation proceeding was terminated, the issues collateral thereto were likewise dismissed. Martineau v. State Conservation Commission, 66 Wis. 2d 439, 225 N.W.2d 613 (1975).

32.06 Annotation An owner who under sub. (5) contests a condemnation on grounds that achievement of the stated public purpose is too remote or contingent must demonstrate a lack of reasonable assurance that the intended use will come to pass. Falkner v. Northern State Power Co. 75 Wis. 2d 116, 248 N.W.2d 885 (1977).

32.06 Annotation A condemnor did not exercise condemnation powers when it made a jurisdictional offer. A lessee's share of a condemnation award is discussed. Maxey v. Redevelopment Authority of Racine, 94 Wis. 2d 375, 288 N.W.2d 794 (1980).

32.06 Annotation Time computations under ss. 32.05 (10) (a) and 32.06 (10) are controlled by s. 801.15 (1), not s. 990.001 (4). Matter of Wisconsin Electric Power Co. 110 Wis. 2d 649, 329 N.W.2d 186 (1983).

32.06 Annotation Notice of appeal under sub. (10) and the unit rule are discussed. Green Bay Broadcasting v. Green Bay Authority, 116 Wis. 2d 1, 342 N.W.2d 27 (1983); reconsidered 119 Wis. 2d 251, 349 N.W.2d 478 (1984).

32.06 Annotation A condemnee may, under s. 805.04, voluntarily dismiss an appeal to a circuit court without court order. Dickie v. City of Tomah, 160 Wis. 2d 20, 465 N.W.2d 262 (Ct. App. 1990).

32.06 Annotation Sub. (2a) does not require the condemnor to file the certificate of compensation at the same time that it records the conveyance. Kurylo v. Wisconsin Electric Power Company, 2000 WI App 102, 235 Wis. 2d 166, 612 N.W.2d 380, 99-1342.

32.06 Annotation The existence of an uneconomic remnant is not an issue of just compensation for a jury to decide under sub. (10). The proper forum in which to declare an uneconomic remnant and to compel the condemnor to include compensation for the remnant in its offer is in an action under sub. (5). Sub. (3m) requires the condemnor to make a concurrent offer to purchase or condemn an uneconomic remnant. A property owner who is left with a substantially diminished parcel of unencumbered property must have the right to contest a condemnation that does not acknowledge an uneconomic remnant. The only statute that provides the property owner with a forum for asserting such a right is sub. (5). Waller v. American Transmission Co., LLC, 2009 WI App 172, 322 Wis. 2d 255, 776 N.W.2d 612, 09-0411.

32.06 Annotation A clerk of circuit court must comply strictly with the notice requirements in sub. (8) in order to commence the 60-day time limit for an appeal under sub. (10). Dahir Lands, LLC v. American Transmission Company LLC, 2010 WI App 167, 330 Wis. 2d 556, 794 N.W.2d 784, 09-2583.

32.06 Annotation Whether a property is an uneconomic remnant under sub. (3m) is not just a question of value. A circuit court must also determine whether the property is of substantially impaired economic viability. A court must first determine whether a property is an uneconomic remnant before moving on to the just compensation issue. Waller v. American Transmission Co., LLC, 2011 WI App 91, 334 Wis. 2d 740, 799 N.W.2d 487, 10-1447.

32.06 Annotation Sub. (5) sets out the proper and exclusive way for a property owner to raise a claim that the owner will be left with an uneconomic remnant after a partial taking by the condemnor. An uneconomic remnant claim should be brought under sub. (5) because the condemnor has failed to include an offer to acquire any uneconomic remnant in the condemnor's jurisdictional offer. The inclusion of an offer to acquire an uneconomic remnant acknowledges the existence of the uneconomic remnant. The exclusion of such an offer indicates that the condemnor disputes the existence of an uneconomic remnant. Waller v. American Transmission Company, LLC, 2013 WI 77, ___ Wis. 2d ___, ___ N.W.2d ___, 12-0805.

32.06 Annotation Condemnation of a lessor's property for purchase by lessees in order to reduce concentration of land ownership was a constitutional "public use." Hawaii Housing Authority v. Midkiff, 467 U.S. 229 (1984).

32.06 Annotation Statutory restrictions on the exercise of eminent domain in Wisconsin: Dual requirements of prior negotiation and provision of negotiating materials. 63 MLR 489 (1980).

32.06 Annotation New development in law of eminent domain, condemnation and relocation. Thiel. WBB June, 1979.



32.07 Necessity, determination of.

32.07  Necessity, determination of. The necessity of the taking shall be determined as follows:

32.07(1) (1) A certificate of public convenience and necessity issued under s. 196.491 (3) shall constitute the determination of the necessity of the taking for any lands or interests described in the certificate.

32.07(2) (2) The petitioner shall determine necessity if application is by the state or any commission, department, board or other branch of state government or by a city, village, town, county, school district, board, commission, public officer, commission created by contract under s. 66.0301, joint local water authority under s. 66.0823, redevelopment authority created under s. 66.1333, local exposition district created under subch. II of ch. 229, local cultural arts district created under subch. V of ch. 229, housing authority created under ss. 66.1201 to 66.1211 or for the right-of-way of a railroad up to 100 feet in width, for a telegraph, telephone or other electric line, for the right-of-way for a gas pipeline, main or service or for easements for the construction of any elevated structure or subway for railroad purposes.

32.07(3) (3) In all other cases, the judge shall determine the necessity.

32.07(4) (4) The determination of the public service commission of the necessity of taking any undeveloped water power site made pursuant to s. 32.03 (3) shall be conclusive.

32.07 History History: 1973 c. 305; 1975 c. 68; 1979 c. 175 s. 53; 1981 c. 346; 1983 a. 27; 1985 a. 187; 1993 a. 134, 263; 1997 a. 184, 204; 1999 a. 65; 1999 a. 150 s. 672; 2009 a. 28; 2011 a. 32.

32.07 Annotation A public utility need only show that the property sought to be condemned is reasonably necessary, reasonably requisite, and proper for the accomplishment of the desired public purpose. Falkner v. Northern States Power Co. 75 Wis. 2d 116, 248 N.W.2d 885 (1977).

32.07 Annotation A school district is not empowered to make its own determination of necessity. Joyce v. School Dist. of Hudson, 169 Wis. 2d 611, 487 N.W.2d 41 (Ct. App. 1992).



32.075 Use after condemnation.

32.075  Use after condemnation.

32.075(1) (1) In this section, "public utility" has the meaning given under s. 196.01 (5) and includes a telecommunications carrier, as defined in s. 196.01 (8m).

32.075(2) (2) Whenever the public service commission has made a finding, either with or without hearing, that it is reasonably certain it will be necessary for a public utility to acquire lands or interests therein for the purpose of the conveyance of telegraph and telephone messages, or for the production, transformation or transmission of electric energy for the public, or for right-of-way for a gas pipeline, main or service, and that such public utility is unlikely to commence construction of its facilities upon such lands within 2 years of such finding, such public utility may file its petition and proceed with condemnation as prescribed in s. 32.06 and no further determination of necessity shall be required. When the lands to be condemned under this subsection are needed for rights-of-way for telegraph, telephone or electric lines or pipelines, it shall not be necessary that the particular parcel or parcels of land be described in the commission's finding, but it shall be sufficient that such finding described the end points of any such lines and the general direction or course of the lines between the end points, but when the public utility files its petition under s. 32.06 it shall specifically describe therein the lands to be acquired. Notwithstanding the completion of the condemnation proceedings and the payment of the award made under this subchapter, the owner may continue to use the land until such time as the public utility constructs its facilities thereon.

32.075(3) (3)

32.075(3)(a)(a) The public service commission shall notify by certified mail any person whose ownership interest in the property was terminated by condemnation by a public utility under this chapter if all of the following occur:

32.075(3)(a)1. 1. The public utility's legal title was obtained after May 1, 1984, solely by a condemnation award under s. 32.06.

32.075(3)(a)2. 2. The public service commission revokes a certificate of public convenience and necessity required under s. 196.491 (3) (a) 1. or finds that a state or federal agency has denied or revoked any license, permit, certificate or other requirement on which completion of the public utility's project for which the land was condemned is contingent or that the public utility has for any other reason abandoned a project for which the condemned property was acquired.

32.075(3)(a)3. 3. The public utility within 365 days after issuance of the public service commission denial, revocation or finding under subd. 2. has not proposed, by application to the commission, an alternative use for the property or the public service commission has denied an alternative use proposed by the public utility.

32.075(3)(b) (b) If the person is a minor or an individual adjudicated incompetent, the notice under par. (a) shall be to the special guardian appointed for him or her. The notice under par. (a) shall state that the person, or, if the person is deceased, the person's heirs, may petition the circuit court of the county in which the property is located, within 90 days after receipt of the notice, for an order to require the public utility to return the interest in the property to the petitioner. The circuit court shall grant the petition and shall make a formal order returning the petitioner's interest in the property. The order shall operate to divest any title of the public utility to the property subject to the petition and to automatically discharge any lis pendens filed in relation to the condemnation of the property.

32.075(3)(c) (c) An order issued under par. (b) shall direct that:

32.075(3)(c)1. 1. The public utility return the petitioner's ownership interest in the property.

32.075(3)(c)2. 2. The public utility remove any lien or other encumbrance that may have accrued or been assessed since acquisition by the public utility.

32.075(3)(c)3. 3. The petitioner pay to the public utility the fair market value of the property returned to the petitioner under the order, which fair market value shall be determined under a method prescribed by the court.

32.075(3)(c)4. 4. The public utility pay its prorated share of any real estate or ad valorem taxes due on the date of the order.

32.075(3)(c)5. 5. If requested by the petitioner, the public utility pay for all costs for return of property to a reasonable topographic configuration or the condition the property was in at the time the public utility first acquired the property, as established by the court and subject to applicable land use restrictions.

32.075(3)(c)6. 6. The public utility remove from the property, at the option of the petitioner but at no expense or inconvenience to the petitioner, all buildings, equipment and other materials placed on the property by the public utility.

32.075(3)(d) (d) In an order issued under par. (b), the court may award the petitioner court costs and reasonable attorney fees and may include in the order any other terms that it deems just and reasonable.

32.075 History History: 1979 c. 110; 1983 a. 236 s. 12; 1983 a. 338, 538; 1993 a. 496; 1997 a. 204; 2005 a. 387.



32.08 Commissioner of condemnation.

32.08  Commissioner of condemnation.

32.08(1) (1) The office of commissioner of condemnation is created. In counties having a population of less than 100,000 there shall be 6 commissioners; in counties having a population of 100,000 or more and less than 500,000 there shall be 9 commissioners; in counties having a population of 500,000 or more there shall be 12 commissioners. Each such commissioner must be a resident of the county or of an adjoining county in the same judicial circuit prior to appointment and remain so during the term of office. Not more than one-third of such commissioners shall be attorneys at law, licensed for active practice in this state.

32.08(2) (2) Such commissioners shall be appointed by the circuit judge or judges of the circuit court for such county and may be removed by said judge or judges at their pleasure. Where any county has more than one circuit judge, the affirmative vote of a majority of such judges shall be necessary to an appointment or a removal. All appointments and removals shall be filed with the clerk of the circuit court for the county. Each commissioner shall take and file the official oath. The first appointments after April 6, 1960 shall be made for staggered terms of 1, 2 and 3 years as fixed by the circuit judge. Thereafter all appointments shall be made for 3-year terms. Vacancies shall be filled for the remainder of the unexpired term.

32.08(3) (3) The commissioners in each county shall annually elect one of their number as chairperson, and the chairperson shall select and notify the commissioners to serve on each commission of 3 required to sit in condemnation.

32.08(4) (4) Commissioners shall receive no salary but shall be compensated for actual service at an hourly rate to be fixed by the county board of the county. Commissioners shall also receive mileage at a rate fixed by the county board for necessary and direct round trip travel from their homes to the place where the condemnation commission conducts its hearings. The chairperson of the county commission shall receive such reasonable sum, computed at the hourly rate as fixed by the county board, as shall be allowed by the circuit judge having jurisdiction over the hearing, for his or her administrative work in selecting and notifying the commissioners to serve in the condemnation hearing and his or her necessary out-of-pocket expenses in connection with the hearing. All such compensation and expenses shall be paid by the condemnor on order approved by the circuit judge.

32.08(5) (5) If the petitioner under s. 32.06 is entitled to condemn the property or any portion of it or interest therein, the circuit judge having jurisdiction of the petition, or to whom an application for county commissioner of condemnation review is taken from a highway taking award, shall assign the matter to the chairperson of the county condemnation commissioners who shall within 7 days select 3 of the commissioners to serve as a commission to ascertain the compensation to be made for the taking of the property or rights in property sought to be condemned, fix the time and place of the hearing before the commission, which time shall not be less than 20 nor more than 30 days after the assignment date, and notify the parties in interest thereof. The judge's order of assignment shall be accompanied by a copy of the petition for condemnation. Notice shall be given to each interested person or, where the persons have appeared in the proceeding by an attorney then to the attorney, by certified mail with return receipt requested, postmarked at least 10 days prior to the date of hearing. If any party cannot be found and has not appeared in the proceedings, a class 3 notice shall be published, under ch. 985, in the community which the chairperson of the condemnation commission directs. Costs of notification shall be paid by the petitioner upon certification by the commission chairperson.

32.08(6) (6)

32.08(6)(a)(a) At the hearing the commissioners shall first view the property sought to be condemned and then hear all evidence desired to be produced. The condemnee shall present his or her testimony first and have the right to close. Except as provided in s. 901.05, in conducting the hearing the commission shall not be bound by common law or statutory rules of evidence. The commission shall admit all testimony having reasonable probative value, but shall exclude immaterial, irrelevant and unduly repetitious testimony. The amount of a prior jurisdictional offer or award shall not be disclosed to the commission. The commission shall give effect to the rules of privilege recognized by law. Basic principles of relevancy, materiality and probative force, as recognized in equitable proceedings, shall govern the proof of all questions of fact. The commission may on its own motion adjourn the hearing once for not more than 7 days, but may by stipulation of all parties grant other adjournments. A majority of the commissioners, being present, may determine all matters.

32.08(6)(b) (b) If either party desires that the proceedings by the commission be transcribed, the commission may order the same and the applicant shall pay the cost thereof. Within 10 days after the conclusion of such hearing the commission shall make a written award specifying therein the property taken and the compensation, and file such award with the clerk of the circuit court, who shall cause a copy thereof to be mailed to each party in interest and record the original in the judgment record of such court. The commission shall file with the clerk of the court a sworn voucher for the compensation due each member, which sum, upon approval by the circuit judge, shall be paid by the condemnor.

32.08 History History: 1977 c. 449; 1983 a. 302 s. 8; 1991 a. 269, 316; 1993 a. 184.

32.08 Annotation The failure of a condemnation commission to file its award within 10 days did not deprive it of jurisdiction. Herro v. Natural Resources Board, 53 Wis. 2d 157, 192 N.W.2d 104 (1971).

32.08 Annotation The 60-day period under s. 32.05 (10) (a) for appealing a condemnation commission award begins to run when the commission has filed its award with the circuit court clerk and the clerk has mailed and recorded the award under sub. (6) (b). Dairyland Fuels, Inc. v. State, 2000 WI App 129, 237 Wis. 2d 467, 614 N.W.2d 829, 99-1296.



32.09 Rules governing determination of just compensation.

32.09  Rules governing determination of just compensation. In all matters involving the determination of just compensation in eminent domain proceedings, the following rules shall be followed:

32.09(1) (1) The compensation so determined and the status of the property under condemnation for the purpose of determining whether severance damages exist shall be as of the date of evaluation as fixed by s. 32.05 (7) (c) or 32.06 (7).

32.09(1m) (1m) As a basis for determining value, a commission in condemnation or a court may consider the price and other terms and circumstances of any good faith sale or contract to sell and purchase comparable property. A sale or contract is comparable within the meaning of this subsection if it was made within a reasonable time before or after the date of evaluation and the property is sufficiently similar in the relevant market, with respect to situation, usability, improvements and other characteristics, to warrant a reasonable belief that it is comparable to the property being valued.

32.09(2) (2) In determining just compensation the property sought to be condemned shall be considered on the basis of its most advantageous use but only such use as actually affects the present market value.

32.09(2m) (2m) In determining just compensation for property sought to be condemned in connection with the construction of facilities, as defined under s. 196.491 (1) (e), any increase in the market value of such property occurring after the date of evaluation but before the date upon which the lis pendens is filed under s. 32.06 (7) shall be considered and allowed to the extent it is caused by factors other than the planned facility.

32.09(3) (3) Special benefits accruing to the property and affecting its market value because of the planned public improvement shall be considered and used to offset the value of property taken or damages under sub. (6), but in no event shall such benefits be allowed in excess of damages described under sub. (6).

32.09(4) (4) If a depreciation in value of property results from an exercise of the police power, even though in conjunction with the taking by eminent domain, no compensation may be paid for such depreciation except as expressly allowed in subs. (5) (b) and (6) and s. 32.19.

32.09(5) (5)

32.09(5)(a)(a) In the case of a total taking the condemnor shall pay the fair market value of the property taken and shall be liable for the items in s. 32.19 if shown to exist.

32.09(5)(b) (b) Any increase or decrease in the fair market value of real property prior to the date of evaluation caused by the public improvement for which such property is acquired, or by the likelihood that the property would be acquired for such improvement, other than that due to physical deterioration within the reasonable control of the owner, may not be taken into account in determining the just compensation for the property.

32.09(6) (6) In the case of a partial taking of property other than an easement, the compensation to be paid by the condemnor shall be the greater of either the fair market value of the property taken as of the date of evaluation or the sum determined by deducting from the fair market value of the whole property immediately before the date of evaluation, the fair market value of the remainder immediately after the date of evaluation, assuming the completion of the public improvement and giving effect, without allowance of offset for general benefits, and without restriction because of enumeration but without duplication, to the following items of loss or damage to the property where shown to exist:

32.09(6)(a) (a) Loss of land including improvements and fixtures actually taken.

32.09(6)(b) (b) Deprivation or restriction of existing right of access to highway from abutting land, provided that nothing herein shall operate to restrict the power of the state or any of its subdivisions or any municipality to deprive or restrict such access without compensation under any duly authorized exercise of the police power.

32.09(6)(c) (c) Loss of air rights.

32.09(6)(d) (d) Loss of a legal nonconforming use.

32.09(6)(e) (e) Damages resulting from actual severance of land including damages resulting from severance of improvements or fixtures and proximity damage to improvements remaining on condemnee's land. In determining severance damages under this paragraph, the condemnor may consider damages which may arise during construction of the public improvement, including damages from noise, dirt, temporary interference with vehicular or pedestrian access to the property and limitations on use of the property. The condemnor may also consider costs of extra travel made necessary by the public improvement based on the increased distance after construction of the public improvement necessary to reach any point on the property from any other point on the property.

32.09(6)(f) (f) Damages to property abutting on a highway right-of-way due to change of grade where accompanied by a taking of land.

32.09(6)(g) (g) Cost of fencing reasonably necessary to separate land taken from remainder of condemnee's land, less the amount allowed for fencing taken under par. (a), but no such damage shall be allowed where the public improvement includes fencing of right-of-way without cost to abutting lands.

32.09(6g) (6g) In the case of the taking of an easement, the compensation to be paid by the condemnor shall be determined by deducting from the fair market value of the whole property immediately before the date of evaluation, the fair market value of the remainder immediately after the date of evaluation, assuming the completion of the public improvement and giving effect, without allowance of offset for general benefits, and without restriction because of enumeration but without duplication, to the items of loss or damage to the property enumerated in sub. (6) (a) to (g) where shown to exist.

32.09(6r) (6r)

32.09(6r)(a)(a) In the case of a taking of an easement in lands zoned or used for agricultural purposes, for the purpose of constructing or operating a high-voltage transmission line, as defined in s. 196.491 (1) (f), or any petroleum or fuel pipeline, the offer under s. 32.05 (2a) or 32.06 (2a), the jurisdictional offer under s. 32.05 (3) or 32.06 (3), the award of damages under s. 32.05 (7), the award of the condemnation commissioners under s. 32.05 (9) or 32.06 (8) or the assessment under s. 32.57 (5), and the jury verdict as approved by the court under s. 32.05 (10) or (11) or 32.06 (10) or the judgment under s. 32.61 (3) shall specify, in addition to a lump sum representing just compensation under sub. (6) for outright acquisition of the easement, an amount payable annually on the date therein set forth to the condemnee, which amount represents just compensation under sub. (6) for the taking of the easement for one year.

32.09(6r)(b) (b) The condemnee shall choose between the lump sum and the annual payment method of compensation at such time as the condemnee accepts the offer, award or verdict, or the proceedings relative to the issue of compensation are otherwise terminated. Selection of the lump sum method of payment shall irrevocably bind the condemnee and successors in interest.

32.09(6r)(c) (c)

32.09(6r)(c)1.1. Except as provided under subd. 2., if the condemnee selects the annual payment method of compensation, the fact of such selection and the amount of the annual payment shall be stated in the conveyance or an appendix thereto which shall be recorded with the register of deeds. The first annual payment shall be in addition to payment of any items payable under s. 32.19. Succeeding annual payments shall be determined by multiplying the amount of the first annual payment by the quotient of the state assessment under s. 70.575 for the year in question divided by the state assessment for the year in which the first annual payment for that easement was made, if the quotient exceeds one. A condemnee who selects the annual payment method of compensation, or any successor in interest, may at any time, by agreement with the condemnor or otherwise, waive in writing his or her right, or the right of his or her successors in interest, to receive such payments. Any successor in interest shall be deemed to have waived such right until the date on which written notice of his or her right to receive annual payments is received by the condemnor or its successor in interest.

32.09(6r)(c)2. 2. If lands which are zoned or used for agricultural purposes and which are condemned and compensated by the annual payment method of compensation under this paragraph are no longer zoned or used for agricultural purposes, the right to receive the annual payment method of compensation for a high-voltage transmission line easement shall cease and the condemnor or its successor in interest shall pay to the condemnee or any successor in interest who has given notice as required under subd. 1. a single payment equal to the difference between the lump sum representing just compensation under sub. (6) and the total of annual payments previously received by the condemnee and any successor in interest.

32.09(7) (7) In addition to the amount of compensation paid pursuant to sub. (6), the owner shall be paid for the items provided for in s. 32.19, if shown to exist, and in the manner described in s. 32.20.

32.09(8) (8) A commission in condemnation or a court may in their respective discretion require that both condemnor and owner submit to the commission or court at a specified time in advance of the commission hearing or court trial, a statement covering the respective contentions of the parties on the following points:

32.09(8)(a) (a) Highest and best use of the property.

32.09(8)(b) (b) Applicable zoning.

32.09(8)(c) (c) Designation of claimed comparable lands, sale of which will be used in appraisal opinion evidence.

32.09(8)(d) (d) Severance damage, if any.

32.09(8)(e) (e) Maps and pictures to be used.

32.09(8)(f) (f) Costs of reproduction less depreciation and rate of depreciation used.

32.09(8)(g) (g) Statements of capitalization of income where used as a factor in valuation, with supporting data.

32.09(8)(h) (h) Separate opinion as to fair market value, including before and after value where applicable by not to exceed 3 appraisers.

32.09(8)(i) (i) A recitation of all damages claimed by owner.

32.09(8)(j) (j) Qualifications and experience of witnesses offered as experts.

32.09(9) (9) A condemnation commission or a court may make regulations for the exchange of the statements referred to in sub. (8) by the parties, but only where both owner and condemnor furnish same, and for the holding of prehearing or pretrial conference between parties for the purpose of simplifying the issues at the commission hearing or court trial.

32.09 History History: 1975 c. 68, 191, 410, 425; 1977 c. 438, 440; 1983 a. 236; 1993 a. 490; 1997 a. 204.

32.09 Annotation When a strip of land was taken and highway access to a loading dock restricted without a prior finding of necessity to limit access, the plaintiff could recover damages for loss of access because the police power under sub. (4) had not been exercised; rather the taking was by eminent domain. Crown Zellerbach Corp. v. City of Milwaukee Development Department, 47 Wis. 2d 142, 177 N.W.2d 94 (1970).

32.09 Annotation While the general rule is that evidence of net income is inadmissible to establish fair market value, that rule does not preclude admission of net income evidence under certain circumstances for certain purposes, including impeachment, refreshing the recollection of a witness, or when proper objection is not timely made. Mancheski v. State, 49 Wis. 2d 46, 181 N.W.2d 420 (1970).

32.09 Annotation The closing of an intersection under the police power does not require compensation so long as access to property is preserved. There is no property right to the flow of traffic. Schneider v. State, 51 Wis. 2d 458, 187 N.W.2d 172 (1971).

32.09 Annotation It was error to receive testimony of an appraiser who made his appraisal 10 months before the date of the taking and acknowledged that the value had changed in the 10 months but could not update his appraisal. Schey Enterprises, Inc. v. State, 52 Wis. 2d 361, 190 N.W.2d 149 (1971).

32.09 Annotation If a partial taking eliminates a sewer connection, the condemnor must pay the owner's expense of connecting to another sewer, even though the taking is by an exercise of the police power. Hanser v. Metropolitan Sewerage District of Milwaukee, 52 Wis. 2d 429, 190 N.W.2d 161 (1971).

32.09 Annotation The admissibility of opinion evidence as to the probability of laying out a road, zoning changes, and sanitary facilities is discussed. Bembinster v. State, 57 Wis. 2d 277, 203 N.W.2d 897 (1973).

32.09 Annotation Damages caused by a change of the grade of a street or highway where no land is taken constitutes an exercise of police power that is separate and distinct from the exercise of the power of eminent domain under sub. (6) (f) and is only compensable under s. 32.18. Jantz v. State, 63 Wis. 2d 404, 217 N.W.2d 266 (1974).

32.09 Annotation Inconvenience is a factor only when the landowner's property rights in the remaining portion are so impaired that the owner has, in effect, had that portion taken also. DeBruin v. Green County, 72 Wis. 2d 464, 241 N.W.2d 167 (1976).

32.09 Annotation An owner's opinion as to the value of real estate may be accepted, but in order to support a verdict some basis for the opinion must be shown. Genge v. Baraboo, 72 Wis. 2d 531, 241 N.W.2d 183 (1976).

32.09 Annotation The requirement that property be valued as an integrated and comprehensive entity does not mean that the individual components of value may not be examined or considered in arriving at an overall fair market value. Milwaukee & Suburban Transport Corp. v. Milwaukee County, 82 Wis. 2d 420, 263 N.W.2d 503 (1978).

32.09 Annotation An existing right of access in s. 32.09 (6) (b) includes the right of an abutting property owner to ingress and egress and the right to be judged on criteria for granting permits for access points under s. 86.07 (2). The restriction of access was a compensable taking. Narloch v. DOT, 115 Wis. 2d 419, 340 N.W.2d 542 (1983).

32.09 Annotation A court may apply the "assemblage" doctrine that permits consideration of evidence of prospective use that requires integration of the condemned parcel with other parcels if integration of the lands is reasonably probable. Clarmar v. City of Milwaukee Redevelopment Authority, 129 Wis. 2d 81, 383 N.W.2d 890 (1986).

32.09 Annotation There can be no compensation under sub. (6) (b) without the denial of substantially all beneficial use of a property. Sippel v. City of St. Francis, 164 Wis. 2d 527, 476 N.W.2d 579 (Ct. App. 1991).

32.09 Annotation A change in use is not a prerequisite to finding a special benefit under sub. (3); the real issue is whether the property has gained a benefit not shared by any other parcel. Red Top Farms v. DOT, 177 Wis. 2d 822, 503 N.W.2d 354 (Ct. App. 1993).

32.09 Annotation Damage to property is not compensated as a taking. For flooding to be a taking it must constitute a permanent physical occupation of property. Menick v. City of Menasha, 200 Wis. 2d 737, 547 N.W.2d 778 (Ct. App. 1996), 95-0185.

32.09 Annotation The state's assertion that the plaintiff's property, even if rendered uninhabitable as a residence by state construction activities, could be used for some non-residential purpose could not support a motion for dismissal. Factual issues of damage and causation are properly deferred to the summary judgment or trial stage. Wikel v. DOT, 2001 WI App 214, 247 Wis. 2d 626, 635 N.W.2d 213, 00-3215.

32.09 Annotation Evidence of net income is ordinarily inadmissible for purposes of establishing property values in condemnation cases involving commercial enterprises because income is dependent upon too many variables to serve as a reliable guide in determining fair market value. Rademann v. DOT, 2002 WI App 59, 252 Wis. 2d 191, 642 N.W.2d 600, 00-2995.

32.09 Annotation Comparable sales evidence is admissible as direct evidence of the land's value or for the limited indirect purpose of demonstrating a basis for and giving weight to an expert opinion. Admission of comparable sales as direct evidence of value is more restrictive than the admissibility rule when offered to show a basis for an expert opinion. Admission of comparable sales evidence is within the discretion of the trial court. When offered as the basis for an expert's opinion, the extent to which the offered sales are truly comparable goes to the weight of the testimony, not to admissibility. Raddeman v. DOT, 2002 WI App 59, 252 Wis. 2d 191, 642 N.W.2d 600, 00-2995.

32.09 Annotation The "existing right of access" under sub. (6) (b) includes the right of an abutting property owner to reasonable ingress and egress. A frontage road might not always constitute "reasonable" access. Whether there is reasonable access depends on the specific facts in a case, to be determined by the jury. National Auto Truckstops v. DOT, 2003 WI 95, 263 Wis. 2d 649, 665 N.W.2d 198, 02-1384.

32.09 Annotation When comparable sales are offered as substantive evidence of property value, the other property must be closely comparable to the property being taken. The properties must be located near each other and sufficiently similar in relevant market, usability, improvements, and other characteristics so as to support a finding of comparability. Alsum v. Department of Transportation, 2004 WI App 196, 276 Wis. 2d 654, 689 N.W.2d 68, 03-2563.

32.09 Annotation Sub. (6) does not provide severance damages when compensation for a partial taking is based on the fair market value of the property taken. Justmann v. Portage County, 2005 WI App 9, 278 Wis. 2d 487, 692 N.W.2d 273, 03-3310.

32.09 Annotation Evidence regarding fear and safety concerns of natural gas transmission pipelines, electrical transmission lines, and oil and gasoline pipelines in partial takings cases is admissible if a qualified expert has successfully drawn the pertinent nexus in the calculation of damages between evidence of that fear and the fair market value of the property being condemned following the taking. Arents v. ANR Pipeline Company, 2005 WI App 61, 281 Wis. 2d 173, 696 N.W.2d 194, 03-1488.

32.09 Annotation Evidence of comparable sales is not the only relevant and admissible evidence in determining fair market value when available in a condemnation case. Arents v. ANR Pipeline Company, 2005 WI App 61, 281 Wis. 2d 173, 696 N.W.2d 194, 03-1488.

32.09 Annotation The requirement in sub. (6) to consider the "whole property" does not require that an individual assessment always treat contiguous, commonly-owned tax parcels separately or as a single unit, but requires that no portion of the property be left out of an assessment. When the property's highest and best use that affects its present market value is most appropriately appraised by considering the contiguous tax parcels separately, that is the appropriate appraisal method. Conversely, when, the highest and best use is more adequately represented through an appraisal of the property as a single unit, that approach is appropriate. Spiegelberg v. State, 2006 WI 75, 291 Wis. 2d 601, 717 N.W.2d 641, 04-3384.

32.09 Annotation Under Wisconsin eminent domain law, courts apply the unit rule, which prohibits valuing individual property interests or aspects separately from the property as a whole. When a parcel of land is taken by eminent domain, the compensation award is for the land itself, not the sum of the different interests therein. Hoekstra v. Guardian Pipeline, LLC, 2006 WI App 245, 298 Wis. 2d 165, 726 N.W.2d 648, 03-2809.

32.09 Annotation The lessor under a long-term favorable lease who received no compensation for its leasehold interest under the unit rule when the fair market value of the entire property was determined to be zero was not denied the right to just compensation under Article I, Section 13, of the Wisconsin constitution. City of Milwaukee VFW Post No. 2874 v. Redevelopment Authority of the City of Milwaukee, 2009 WI 84, 319 Wis. 2d 553, 768 N.W.2d 749, 06-2866.

32.09 Annotation Wisconsin's project influence statute, sub. (5) (b), contains nothing about comparables. It simply states that any increase or decrease in the fair market value of the subject property caused by the public improvement may not be taken into consideration in determining just compensation. Sub. (5) (b) does not create a bright-line rule mandating that when evidence exists of comparable sales not impacted by a public improvement project, any sale alleged to be comparable that was made after the project plans were known that was located in whole or in part within the project footprint must be excluded as a matter of law. Spanbauer v. State, 2009 WI App 83, 320 Wis. 2d 242, 769 N.W.2d 137, 08-1165.

32.09 Annotation In easement condemnation cases, property owners are compensated for the loss in fair market value of their whole property. Pre-existing easement rights may be considered by a jury when determining just compensation. The circuit court's exclusion of evidence of existing easement rights was erroneous because evidence of those rights was highly probative of the difference in fair market value of the property before and after the new easement was condemned. Fields v. American Transmission Company, LLC, 2010 WI App 59, 324 Wis. 2d 417, 782 N.W.2d 729, 09-1008.

32.09 Annotation Evidence of environmental contamination and of remediation costs is admissible in condemnation proceedings under. ch. 32 so long as it is relevant to the fair market value of the property. A property's environmental contamination and the costs to remediate it are relevant to the property's fair market value if they would influence a prudent purchaser who is willing and able, but not obliged, to buy the property. Liability for environmental contamination has no place in a condemnation proceeding under ch. 32. 260 North 12th Street, LLC v. State of Wisconsin Department of Transportation, 2011 WI 103, 338 Wis. 2d 34, 808 N.W.2d 372, 09-1557.

32.09 Annotation Sub. (6g) instructs that the appropriate amount of compensation is determined by deducting the fair market value of the property immediately after the date of evaluation from the fair market value immediately before that date, assuming the completion of the public improvement. In this case, because of the integral connection between the taking of a temporary easement to create a new entrance to a property from a private road and the elimination of the entrance to the property from the public street, the "completed public improvement" related to the easement included the vacation and rerouting of that street and elimination of the entrance. Evidence related to the property's fair market value before and after the taking of the easement, including the loss of direct access and proximity resulting from the vacating and rerouting of the street should have been admitted. 118th Street Kenosha, LLC v. Wisconsin Department of Transportation, 2013 WI App 147, ___ Wis. 2d ___, ___ N.W.2d ___, 12-2784.

32.09 Annotation The owner of condemned property is not entitled to the cost of developing functionally equivalent substitute facilities. United States v. 564.54 Acres of Land, 441 U.S. 506 (1979).



32.10 Condemnation proceedings instituted by property owner.

32.10  Condemnation proceedings instituted by property owner. If any property has been occupied by a person possessing the power of condemnation and if the person has not exercised the power, the owner, to institute condemnation proceedings, shall present a verified petition to the circuit judge of the county wherein the land is situated asking that such proceedings be commenced. The petition shall describe the land, state the person against which the condemnation proceedings are instituted and the use to which it has been put or is designed to have been put by the person against which the proceedings are instituted. A copy of the petition shall be served upon the person who has occupied petitioner's land, or interest in land. The petition shall be filed in the office of the clerk of the circuit court and thereupon the matter shall be deemed an action at law and at issue, with petitioner as plaintiff and the occupying person as defendant. The court shall make a finding of whether the defendant is occupying property of the plaintiff without having the right to do so. If the court determines that the defendant is occupying such property of the plaintiff without having the right to do so, it shall treat the matter in accordance with the provisions of this subchapter assuming the plaintiff has received from the defendant a jurisdictional offer and has failed to accept the same and assuming the plaintiff is not questioning the right of the defendant to condemn the property so occupied.

32.10 History History: 1973 c. 170; Sup. Ct. Order, 67 Wis. 2d 575, 749 (1975); 1975 c. 218; 1977 c. 440; 1983 a. 236 s. 12.

32.10 Annotation A cause of action under this section arises prior to the actual condemnation of the property if the complaint alleges facts that indicate the property owner has been deprived of all, or substantially all, of the beneficial use of the property. Howell Plaza, Inc. v. State Highway Comm. 66 Wis. 2d 720, 226 N.W.2d 185 (1975).

32.10 Annotation In order for the petitioner to succeed in the initial stages of an inverse condemnation proceeding, the petitioner must allege facts that, prima facie, at least show there has been either an occupation of its property, or a taking, which must be compensated under the terms of the Wisconsin Constitution. Howell Plaza, Inc. v. State Highway Commission, 66 Wis. 2d 720, 226 N.W.2d 185 (1975).

32.10 Annotation A landowner's petition for inverse condemnation, like a municipality's petition for condemnation, is not subject to demurrer. Revival Center Tabernacle of Battle Creek v. Milwaukee, 68 Wis. 2d 94, 227 N.W.2d 694 (1975).

32.10 Annotation A taking occurred when a city refused to renew a lessee's theater license because of a proposed renewal project encompassing the theater's location, not when the city made a jurisdictional offer. Property is valued as of the date of the taking. Maxey v. Redevelopment Authority of Racine, 94 Wis. 2d 375, 288 N.W.2d 794 (1980).

32.10 Annotation The doctrine of sovereign immunity cannot bar an action for just compensation based on the taking of private property for public use even though the legislature has failed to establish specific provisions for the recovery of just compensation. Zinn v. State, 112 Wis. 2d 417, 334 N.W.2d 67 (1983).

32.10 Annotation A successful plaintiff in an inverse condemnation action was entitled to litigation expenses, which included expenses related to a direct condemnation action. Expenses related to an allocation proceeding under s. 32.11 were not recoverable. Maxey v. Racine Redevelopment Authority, 120 Wis. 2d 13, 353 N.W.2d 812 (Ct. App. 1984).

32.10 Annotation The owner of property at the time of a taking is entitled to bring an action for inverse condemnation and need not own the property at the time of the commencement of the action. Riley v. Town of Hamilton, 153 Wis. 2d 582, 451 N.W.2d 454 (Ct. App. 1989).

32.10 Annotation A constructive taking occurs when government regulation renders a property useless for all practical purposes. Taking jurisprudence does not allow dividing the property into segments and determining whether rights in a particular segment have been abrogated. Zealy v. City of Waukesha, 201 Wis. 2d 365, 548 N.W.2d 528 (1996), 93-2831.

32.10 Annotation This section does not govern inverse condemnation proceedings seeking just compensation for a temporary taking of land for public use. Such takings claims are based directly on Article I, section 13, of the constitution. Anderson v. Village of Little Chute, 201 Wis. 2d 467, 549 N.W.2d 561 (Ct. App. 1996), 95-1677.

32.10 Annotation The reversal of an agency decision by a court does not convert an action that might otherwise have been actionable as a taking into one that is not. Once there has been sufficient deprivation of the use of property there has been a taking even though the property owner regains full use of the land through rescission of the restriction. Eberle v. Dane County Board of Adjustment, 227 Wis. 2d 609, 595 N.W.2d 730 (1999), 97-2869.

32.10 Annotation When a regulatory taking claim is made, the plaintiff must prove that: 1) a government restriction or regulation is excessive and therefore constitutes a taking; and 2) any proffered compensation is unjust. Eberle v. Dane County Board of Adjustment, 227 Wis. 2d 609, 595 N.W.2d 730 (1999), 97-2869.

32.10 Annotation A claimant who asserted ownership of condemned land, compensation for which was awarded to another as owner with the claimant having had full notice of the proceedings, could not institute an inverse condemnation action because the municipality had exercised its power of condemnation. Koskey v. Town of Bergen, 2000 WI App 140, 237 Wis. 2d 284, 614 N.W.2d 845, 99-2192.

32.10 Annotation The state holds title to the waters of the state and any private property interest in constructing facilities in those waters is encumbered by the public trust doctrine. A riparian owner does not have a right to unfettered use of the bed of the waterway or to the issuance of a permit to construct a structure, which weighs against a finding that a riparian owner suffered a compensable regulatory taking as the result of a permit denial. R.W. Docks & Slips v. State, 2001 WI 73, 244 Wis. 2d 497, 628 N.W.2d 781, 99-2904.

32.10 Annotation Taking jurisprudence does not divide a single parcel into discrete segments and attempt to determine whether rights in a given piece have been entirely abrogated but instead focuses on the extent of the interference with rights in the parcel as a whole. R.W. Docks & Slips v. State, 2001 WI 73, 244 Wis. 2d 497, 628 N.W.2d 781, 99-2904.

32.10 Annotation In order to state a claim of inverse condemnation under this section, the facts alleged must show either that there was an actual physical occupation by the condemning authority or that a government-imposed restriction deprived the owner of all, or substantially all, of the beneficial use of his or her property. E-L Enterprises, Inc. v. Milwaukee Metropolitan Sewerage District, 2010 WI 58, 326 Wis. 2d 82, 785 N.W.2d 409, 08-0921.

32.10 Annotation A taking occurs in airplane overflight cases when government action results in aircraft flying over a landowner's property low enough and with sufficient frequency to have a direct and immediate effect on the use and enjoyment of the property. The government airport operator bears responsibility if aircraft are regularly deviating from FAA flight patterns and those deviations result in invasions of the superadjacent airspace of neighboring property owners with adverse effects on their property. Placing the burden on property owners to seek enforcement against individual airlines or pilots would effectively deprive the owners of a remedy for such takings. Brenner v. City of New Richmond, 2012 WI 98, 343 Wis. 2d 320, 816 N.W.2d 291, 10-0342.



32.11 Trial of title.

32.11  Trial of title. If any defect of title to or encumbrance upon any parcel of land is suggested upon any appeal, or if any person petitions the court in which an appeal is pending setting up a claim adverse to the title set out in said petition to said premises and to the money or any part thereof to be paid as compensation for the property so taken, the court shall thereupon determine the question so presented. Judgment shall be entered on such determination, with costs to the prevailing party. An appeal from such judgment may be taken as from a judgment in an action.

32.11 Annotation A successful plaintiff in an inverse condemnation action was entitled to litigation expenses, which included expenses related to a direct condemnation action. Expenses related to an allocation proceeding under s. 32.11 were not recoverable. Maxey v. Racine Redevelopment Authority, 120 Wis. 2d 13, 353 N.W.2d 812 (Ct. App. 1984).



32.12 Proceedings to perfect title.

32.12  Proceedings to perfect title.

32.12(1) (1) If any person having the power to acquire property by condemnation enters into the possession of any property and is using the property for a purpose for which condemnation proceedings might be instituted but has not acquired title to the property, or if the title is defective, or if not in possession, has petitioned the circuit court as provided by s. 32.06 (7) and for an order as authorized under this section either at the time of filing the petition for condemnation or thereafter, and the necessity for taking has been determined as authorized by law, the person may proceed to acquire or perfect the title as provided in this subchapter or be authorized to enter into possession as provided in this section. At any stage of the proceedings the court in which they are pending may authorize the person, if in possession, to continue in possession, and if not in possession to take possession and have and use the lands during the pendency of the proceedings and may stay all actions or proceedings against the person on account thereof on the paying in court of a sufficient sum or the giving of such securities as the court may direct to pay the compensation therefor when finally ascertained. The "date of taking" in proceedings under this section is the date on which the security required by the order for such security is approved and evidence thereof is filed with the clerk of court. In every such case the party interested in the property may institute and conduct, at the expense of the person, the proceedings to a conclusion if the person delays or omits to prosecute the same.

32.12(2) (2) No injunction to restrain the possession or use of lands subject to proceedings under sub. (1) by the party interested in the property or the operation thereon of any plant, line, railroad or other structure, shall be granted until compensation therefor has been fixed and determined.

32.12(3) (3) In case such person or the person through or under whom that person claims title has paid to the owner of such lands or to any former owner thereof, or to any other person having any valid mortgage or other lien thereon, or to any owner, lien holder, mortgagee or other person entitled to any award or part of any award in satisfaction of the whole or any part of such award to which such owner, lien holder, mortgagee or other person may become entitled upon completion of such condemnation proceedings in the manner authorized by this subchapter, such sum with interest thereon from the date of such payment at the rate of 5% per year shall be deducted from the award made by said commissioners to such owners or other person.

32.12(4) (4) In case there is a dispute in relation to the payment of any sum as aforesaid or the amount or date of any payment that may have been made, the court or judge thereof shall at the request of any party, award an issue which shall be tried in the same manner as issues of fact in said court and an appeal from the judgment thereon may be taken in the same manner as from any judgment.

32.12 History History: 1977 c. 449; 1979 c. 110 s. 60 (13); 1983 a. 236 s. 12; 1991 a. 316.



32.13 Proceedings when land mortgaged.

32.13  Proceedings when land mortgaged. Whenever any person has acquired title to any property for which it could institute condemnation proceedings and said property is subject to any mortgage or other lien and proceedings have been afterwards commenced by the holders of any such mortgage or lien to enforce the same, the court in which such proceedings are pending may on due notice appoint 3 commissioners from among the county commissioners created by s. 32.08 to appraise and value said property in the manner prescribed in this subchapter as of the time when such person acquired title. Such appraisal shall be exclusive of the improvements made by that person or that person's predecessors. Said appraisal, with interest, when confirmed by said court shall stand as the maximum amount of the encumbrance chargeable to the property so taken and judgment shall be rendered according to equity for an amount not exceeding such appraisal, with interest, against such person and may be enforced as in other cases. On the payment of such amount such person shall hold said property free and discharged from said mortgage or lien. An appeal may be taken from the award of such commission by the plaintiff and tried and determined as an appeal from the county condemnation commissioners under this subchapter and the action to enforce such mortgage or lien shall in the meantime be stayed.

32.13 History History: 1983 a. 236 s. 12; 1991 a. 316.



32.14 Amendments.

32.14  Amendments. The court or judge may at any time permit amendments to be made to a petition filed pursuant to s. 32.06, amend any defect or informality in any of the proceedings authorized by this subchapter and may cause any parties to be added and direct such notice to be given to any party of interest as it deems proper.

32.14 History History: 1983 a. 236 s. 12.



32.15 How title in trustee acquired.

32.15  How title in trustee acquired. In case any title or interest in real estate lawfully required by any person having the power of condemnation is vested in any trustee not authorized to sell, release and convey the same or in any minor or person adjudged mentally incompetent, the circuit court may in a summary proceeding authorize and empower such trustee or the general guardian of such minor or person adjudged mentally incompetent to sell and convey the same for the purposes required on such terms as may be just. If such minor or person adjudged mentally incompetent has no general guardian, the court may appoint a special guardian for such sale, release or conveyance. The court may require from such trustee, or general or special guardian, such security as it deems proper before any conveyance or release authorized in this section is executed. The terms of the same shall be reported to the court on oath. If the court is satisfied that such terms are just to the party interested in such real estate, it shall confirm the report and direct the conveyance or release to be executed. Such conveyance or release shall have the same effect as if executed by one having legal power to sell and convey the land.

32.15 History History: 1977 c. 83.



32.16 Abandonment of easements for public use.

32.16  Abandonment of easements for public use. An easement for public use acquired by gift or purchase or by condemnation under this subchapter shall not be deemed abandoned on the grounds of nonuser thereof for any period less than that prescribed in the applicable statutes of limitations in ch. 893. Nothing contained in this section shall be presumed to adversely affect any highway right possessed by the state or any county or municipality thereof.

32.16 History History: 1983 a. 236 s. 12.



32.17 General provisions.

32.17  General provisions.

32.17(1)(1) Where power of condemnation is given to a state officer the title acquired shall be in the name of the state. Payments of the costs and expenses of such condemnation shall be paid from the appropriation covering the purposes for which the property is acquired.

32.17(2) (2) Any condemnation proceedings authorized under any local or special law of this state, except those applicable to cities of the 1st class, shall be conducted under the procedure provided in this subchapter.

32.17(3) (3) Where disbursements and costs, including expert witness fees and reasonable actual attorney fees in case of abandonment of proceedings by the condemnor are recoverable from a condemnor under this subchapter, they shall be recoverable from the state or any of its agencies when the state or such agency is the condemnor.

32.17 History History: 1983 s. 236 s. 12; 1993 a. 490.



32.18 Damage caused by change of grade of street or highway where no land is taken; claim; right of action.

32.18  Damage caused by change of grade of street or highway where no land is taken; claim; right of action. Where a street or highway improvement project undertaken by the department of transportation, a county, city, town or village, causes a change of the grade of such street or highway in cases where such grade was not previously fixed by city, village or town ordinance, but does not require a taking of any abutting lands, the owner of such lands at the date of such change of grade may file with the department of transportation in the case of state trunk highways, a county in the case of county highways or the city, town or village, causing such change of grade to be effected, whichever has jurisdiction over the street or highway, a claim for any damages to said lands occasioned by such change of grade. Special benefits may be offset against any claims for damages under this section. Such claim shall be filed within 90 days following the completion of said project; if allowed, it shall be paid in the case of the department of transportation, out of the state highway funds, otherwise, out of the funds of the respective county, city, village or town against which the claim is made as the case may be. If it is not allowed within 90 days after such date of filing it shall be deemed denied. Thereupon such owner may within 90 days following such denial commence an action against the department of transportation, the city, county, village or town as the case may be, to recover any damages to the lands shown to have resulted from such change of grade. Any judgment recovered against the department of transportation shall be paid out of the state highway funds, otherwise out of the funds of city, county, village or town against which the judgment is recovered. Where a grade has been established by ordinance, the property owner's remedy shall be as provided by municipal law. This section shall in no way contravene, limit or restrict s. 88.87.

32.18 History History: 1977 c. 29 s. 1654 (8) (c); 1977 c. 273.

32.18 Annotation A municipality may not initiate the running of the second 90-day period by affirmatively denying a claim within the first 90-day period. A claimant has 180 days from the filing of the original claim to commence legal action. Johnson v. City of Onalaska, 153 Wis. 2d 611, 451 N.W.2d 466 (Ct. App. 1989).

32.18 Annotation The state was not a proper party for claims against the Department of Transportation as the two are distinct legal entities. Service on the state of a summons and complaint that named the state and not the DOT as a party does not constitute service on the DOT necessary to establish personal jurisdiction over the DOT. Hoops Enterprises, III, LLC v. Super Western, Inc. 2013 WI App 7, 345 Wis. 2d 733, 827 N.W.2d 120, 12-0062.



32.185 Condemnor.

32.185  Condemnor. "Condemnor", for the purposes of ss. 32.19 to 32.27, means any municipality, board, commission, public officer or corporation vested with the power of eminent domain which acquires property for public purposes either by negotiated purchase when authorized by statute to employ its powers of eminent domain or by the power of eminent domain. "Condemnor" also means a displacing agency. In this section, "displacing agency" means any state agency, political subdivision of the state or person carrying out a program or project with public financial assistance that causes a person to be a displaced person, as defined in s. 32.19 (2) (e).

32.185 History History: 1975 c. 224; 1987 a. 399.



32.19 Additional items payable.

32.19  Additional items payable.

32.19(1) (1)  Declaration of purpose. The legislature declares that it is in the public interest that persons displaced by any public project be fairly compensated by payment for the property acquired and other losses hereinafter described and suffered as the result of programs designed for the benefit of the public as a whole; and the legislature further finds and declares that, notwithstanding subch. II, or any other provision of law, payment of such relocation assistance and assistance in the acquisition of replacement housing are proper costs of the construction of public improvements. If the public improvement is funded in whole or in part by a nonlapsible trust, the relocation payments and assistance constitute a purpose for which the fund of the trust is accountable.

32.19(2) (2) Definitions. In this section and ss. 32.25 to 32.27:

32.19(2)(a) (a) "Business" means any lawful activity, excepting a farm operation, conducted primarily:

32.19(2)(a)1. 1. For the purchase, sale, lease or rental of personal and real property, and for the manufacture, processing, or marketing of products, commodities, or any other personal property;

32.19(2)(a)2. 2. For the sale of services to the public;

32.19(2)(a)3. 3. By a nonprofit organization; or

32.19(2)(a)4. 4. Solely for the purpose of sub. (3) for assisting in the purchase, sale, resale, manufacture, processing, or marketing of products, commodities, personal property, or services by the erection and maintenance of an outdoor advertising display or displays, whether or not such display or displays are located on the premises on which any of the above activities are conducted.

32.19(2)(b) (b) "Comparable dwelling" means one which, when compared with the dwelling being taken, is substantially equal concerning all major characteristics and functionally equivalent with respect to: the number and size of rooms and closets, area of living space, type of construction, age, state of repair, size and utility of any garage or other outbuilding, type of neighborhood and accessibility to public services and places of employment. "Comparable dwelling" shall meet all of the standard building requirements and other code requirements of the local governmental body and shall also be decent, safe and sanitary and within the financial means of the displaced person, as defined by the department of administration.

32.19(2)(c) (c) "Comparable replacement business" means a replacement business which, when compared with the business premises being acquired by the condemnor, is adequate for the needs of the business, is reasonably similar in all major characteristics, is functionally equivalent with respect to condition, state of repair, land area, building square footage required, access to transportation, utilities and public service, is available on the market, meets all applicable federal, state or local codes required of the particular business being conducted, is within reasonable proximity of the business acquired and is suited for the same type of business conducted by the acquired business at the time of acquisition.

32.19(2)(d) (d) "Comparable replacement farm operation" means a replacement farm operation which, when compared with the farm operation being acquired by the condemnor, is adequate for the needs of the farmer, is reasonably similar in all major characteristics, is functionally equivalent with respect to type of farm operation, condition and state of repair of farm buildings, soil quality, yield per acre, land area, access to transportation, utilities and public services, is within reasonable proximity of the acquired farm operation, is available on the market, meets all applicable federal, state or local codes required of the particular farm operation acquired and is suited for the same type of farming operation conducted by the displaced person at the time of acquisition.

32.19(2)(e) (e)

32.19(2)(e)1.1. "Displaced person" means, except as provided under subd. 2., any person who moves from real property or who moves his or her personal property from real property:

32.19(2)(e)1.a. a. As a direct result of a written notice of intent to acquire or the acquisition of the real property, in whole or in part or subsequent to the issuance of a jurisdictional offer under this subchapter, for public purposes; or

32.19(2)(e)1.b. b. As a result of rehabilitation, demolition or other displacing activity, as determined by the department of administration, if the person is a tenant-occupant of a dwelling, business or farm operation and the displacement is permanent.

32.19(2)(e)2. 2. "Displaced person" does not include:

32.19(2)(e)2.a. a. Any person determined to be unlawfully occupying the property or to have occupied the property solely for the purpose of obtaining assistance under ss. 32.19 to 32.27; or

32.19(2)(e)2.b. b. Any person, other than a person who is an occupant of the property at the time it is acquired, who occupies the property on a rental basis for a short term or a period subject to termination when the property is needed for the program or project for which it is being acquired.

32.19(2)(f) (f) "Farm operation" means any activity conducted solely or primarily for the production of one or more agricultural products or commodities for sale and home use, and customarily producing such products or commodities in sufficient quantity to be capable of contributing materially to the operator's support.

32.19(2)(g) (g) "Owner displaced person" means a displaced person who owned the real property being acquired and also owned the business or farm operation conducted on the real property being acquired.

32.19(2)(h) (h) "Person" means:

32.19(2)(h)1. 1. Any individual, partnership, limited liability company, corporation or association which owns a business concern; or

32.19(2)(h)2. 2. Any owner, part owner, tenant or sharecropper operating a farm; or

32.19(2)(h)3. 3. An individual who is the head of a family; or

32.19(2)(h)4. 4. An individual not a member of a family, except that 2 or more tenant occupants of the same dwelling unit shall be considered as one person.

32.19(2)(i) (i) "Tenant displaced person" means a displaced person who owned the business or farm operation conducted on the real property being acquired but leased or rented the real property.

32.19(2m) (2m) Information on payments. Before initiating negotiations to acquire the property under s. 32.05 (2a), 32.06 (2a) or subch. II, the condemnor shall provide displaced persons with copies of applicable pamphlets prepared under s. 32.26 (6).

32.19(3) (3) Relocation payments. Any condemnor which proceeds with the acquisition of real and personal property for purposes of any project for which the power of condemnation may be exercised, or undertakes a program or project that causes a person to be a displaced person, shall make fair and reasonable relocation payments to displaced persons, business concerns and farm operations under this section. Payments shall be made as follows:

32.19(3)(a) (a) Moving expenses; actual. The condemnor shall compensate a displaced person for the actual and reasonable expenses of moving the displaced person and his or her family, business or farm operation, including personal property; actual direct losses of tangible personal property as a result of moving or discontinuing a business or farm operation, but not to exceed an amount equal to the reasonable expenses that would have been required to relocate such property; actual reasonable expenses in searching for a replacement business or farm operation; and actual reasonable expenses necessary to reestablish a business or farm operation, not to exceed $10,000, unless compensation for such expenses is included in the payment provided under sub. (4m).

32.19(3)(b) (b) Moving expenses; optional fixed payments.

32.19(3)(b)1.1. `Dwellings.' Any displaced person who moves from a dwelling and who elects to accept the payments authorized by this paragraph in lieu of the payments authorized by par. (a) may receive an expense and dislocation allowance, determined according to a schedule established by the department of administration.

32.19(3)(b)2. 2. `Business and farm operations.' Any displaced person who moves or discontinues his or her business or farm operation, is eligible under criteria established by the department of administration by rule and elects to accept payment authorized under this paragraph in lieu of the payment authorized under par. (a), may receive a fixed payment in an amount determined according to criteria established by the department of administration by rule, except that such payment shall not be less than $1,000 nor more than $20,000. A person whose sole business at the displacement dwelling is the rental of such property to others is not eligible for a payment under this subdivision.

32.19(3)(c) (c) Optional payment for businesses. Any displaced person who moves his or her business, and elects to accept the payment authorized in par. (a), may, if otherwise qualified under par. (b) 2., elect to receive the payment authorized under par. (b) 2., minus whatever payment the displaced person received under par. (a), if the displaced person discontinues the business within 2 years of the date of receipt of payment under par. (a), provided that the displaced person meets eligibility criteria established by the department of administration by rule. In no event may the total combined payment be less than $1,000 nor more than $20,000.

32.19(4) (4) Replacement housing.

32.19(4)(a)(a) Owner-occupants. In addition to amounts otherwise authorized by this subchapter, the condemnor shall make a payment, not to exceed $25,000, to any displaced person who is displaced from a dwelling actually owned and occupied, or from a mobile home site actually owned or occupied, by the displaced person for not less than 180 days prior to the initiation of negotiations for the acquisition of the property. For the purposes of this paragraph, a corporation organized under ch. 181 that is a nonprofit corporation, as defined in s. 181.0103 (17), may, if otherwise eligible, be considered a displaced owner. A displaced owner may elect to receive the payment under par. (b) 1. in lieu of the payment under this paragraph. Such payment includes only the following:

32.19(4)(a)1. 1. The amount, if any, which when added to the acquisition payment, equals the reasonable cost of a comparable replacement dwelling available on the private market, as determined by the condemnor.

32.19(4)(a)1m. 1m. In the case of a person displaced from a mobile home site who meets one of the conditions under subd. 1m. a., b. or c., the amount, if any, which when added to the trade-in or salvage value of the mobile home equals the reasonable cost of a comparable mobile home which is decent, safe and sanitary, plus an amount equal to 48 times the difference between the monthly rent being paid for the site on which the mobile home is located and the monthly rent for a comparable mobile home site or the amount necessary to enable the displaced person to make a down payment on the purchase of a comparable mobile home site. If a comparable mobile home dwelling is not available, the replacement housing payment shall be calculated on the basis of the next highest type of mobile home or a conventional dwelling that is available and meets the requirements and standards for a comparable dwelling. The owner of a mobile home shall be eligible for payments under this subdivision if one of the following conditions is met:

32.19(4)(a)1m.a. a. The mobile home is not considered to be a decent, safe and sanitary dwelling unit.

32.19(4)(a)1m.b. b. The structural condition of the mobile home is such that it cannot be moved without substantial damage or unreasonable cost.

32.19(4)(a)1m.c. c. There are no adequate or available replacement sites to which the mobile home can be moved.

32.19(4)(a)2. 2. The amount of increased interest expenses and other debt service costs incurred by the owner to finance the purchase of another property substantially similar to the property taken, if at the time of the taking the land acquired was subject to a bona fide mortgage or was held under a vendee's interest in a bona fide land contract, and such mortgage or land contract had been executed in good faith not less than 180 days prior to the initiation of negotiations for the acquisition of such property. The computation of the increased interest costs shall be determined according to rules promulgated by the department of administration.

32.19(4)(a)3. 3. Reasonable incidental fees, commissions, discounts, surveying costs, title evidence costs and other closing costs incurred in the purchase of replacement housing, but not including prepaid expenses.

32.19(4)(ag) (ag) Limitation. Payment under par. (a) shall be made only to a displaced person who purchases and occupies a decent, safe and sanitary replacement dwelling not later than one year after the date on which the person moves from the dwelling acquired for the project, or the date on which the person receives payment from the condemnor, whichever is later, except that the condemnor may extend the period for good cause. If the period is extended, payment under par. (a) shall be based on the costs of relocating the displaced person to a comparable replacement dwelling within one year of the date on which the person moves from the dwelling acquired for the project.

32.19(4)(b) (b) Tenants and certain others. In addition to amounts otherwise authorized by this subchapter, the condemnor shall make a payment to any individual or family displaced from any dwelling which was actually and lawfully occupied by such individual or family for not less than 90 days prior to the initiation of negotiations for the acquisition of such property or, if displacement is not a direct result of acquisition, such other event as determined by the department of administration by rule. For purposes of this paragraph, a corporation organized under ch. 181 that is a nonprofit corporation, as defined in s. 181.0103 (17), may, if otherwise eligible, be considered a displaced tenant. Subject to the limitations under par. (bm), such payment shall be either:

32.19(4)(b)1. 1. The amount, if any, which, when added to the rental cost of the acquired dwelling, equals the reasonable cost of leasing or renting a comparable dwelling available on the private market for a period not to exceed 4 years, as determined by the condemnor, but not to exceed $8,000; or

32.19(4)(b)2. 2. If the person elects to purchase a comparable dwelling, the amount determined under subd. 1. plus expenses under par. (a) 3.

32.19(4)(bm) (bm) Limitations.

32.19(4)(bm)1.1. Payment under par. (b) shall be made only to a displaced person who rents, leases or purchases a decent, safe and sanitary replacement dwelling and occupies that dwelling not later than one year after the date on which the person moves from the displacement dwelling, except that the condemnor may extend the period for good cause.

32.19(4)(bm)2. 2. If a displaced person occupied the dwelling acquired for at least 90 days but not more than 180 days prior to the initiation of negotiations for the acquisition of the property, the payment under par. (b) may not exceed the amount the displaced person would receive if the displaced person was eligible for a payment under par. (a).

32.19(4)(c) (c) Additional payment. If a comparable dwelling is not available within the monetary limits established in par. (a) or (b), the condemnor may exceed the monetary limits and make payments necessary to provide a comparable dwelling.

32.19(4m) (4m) Business or farm replacement payment.

32.19(4m)(a)(a) Owner-occupied business or farm operation. In addition to amounts otherwise authorized by this subchapter, the condemnor shall make a payment, not to exceed $50,000, to any owner displaced person who has owned and occupied the business operation, or owned the farm operation, for not less than one year prior to the initiation of negotiations for the acquisition of the real property on which the business or farm operation lies, and who actually purchases a comparable replacement business or farm operation for the acquired property within 2 years after the date the person vacates the acquired property or receives payment from the condemnor, whichever is later. An owner displaced person who has owned and occupied the business operation, or owned the farm operation, for not less than one year prior to the initiation of negotiations for the acquisition of the real property on which the business or farm operation lies may elect to receive the payment under par. (b) 1. in lieu of the payment under this paragraph, but the amount of payment under par. (b) 1. to such an owner displaced person may not exceed the amount the owner displaced person is eligible to receive under this paragraph. The additional payment under this paragraph shall include the following amounts:

32.19(4m)(a)1. 1. The amount, if any, which when added to the acquisition cost of the property, other than any dwelling on the property, equals the reasonable cost of a comparable replacement business or farm operation for the acquired property, as determined by the condemnor.

32.19(4m)(a)2. 2. The amount, if any, which will compensate such owner displaced person for any increased interest and other debt service costs which such person is required to pay for financing the acquisition of any replacement property, if the property acquired was encumbered by a bona fide mortgage or land contract which was a valid lien on the property for at least one year prior to the initiation of negotiations for its acquisition. The amount under this subdivision shall be determined according to rules promulgated by the department of administration.

32.19(4m)(a)3. 3. Reasonable expenses incurred by the displaced person for evidence of title, recording fees and other closing costs incident to the purchase of the replacement property, but not including prepaid expenses.

32.19(4m)(b) (b) Tenant-occupied business or farm operation. In addition to amounts otherwise authorized by this subchapter, the condemnor shall make a payment to any tenant displaced person who has owned and occupied the business operation, or owned the farm operation, for not less than one year prior to initiation of negotiations for the acquisition of the real property on which the business or farm operation lies or, if displacement is not a direct result of acquisition, such other event as determined by the department of administration, and who actually rents or purchases a comparable replacement business or farm operation for the displaced business or farm operation within 2 years after the date the person vacates the acquired property. At the option of the tenant displaced person, such payment shall be either:

32.19(4m)(b)1. 1. The amount, not to exceed $30,000, which is necessary to lease or rent a comparable replacement business or farm operation for a period of 4 years. The payment shall be computed by determining the average monthly rent paid for the property from which the person was displaced for the 12 months prior to the initiation of negotiations or, if displacement is not a direct result of acquisition, such other event as determined by the department of administration and the monthly rent of a comparable replacement business or farm operation, and multiplying the difference by 48; or

32.19(4m)(b)2. 2. If the tenant displaced person elects to purchase a comparable replacement business or farm operation, the amount determined under subd. 1. plus expenses under par. (a) 3.

32.19(5) (5) Eminent domain. Nothing in this section or ss. 32.25 to 32.27 shall be construed as creating in any condemnation proceedings brought under the power of eminent domain, any element of damages.

32.19 History History: 1971 c. 99, 103, 244, 287; 1973 c. 192; 1975 c. 224, 273; 1977 c. 418, 438, 440; 1979 c. 32, 221, 358, 361; 1981 c. 390 s. 252; 1983 a. 27 ss. 881 to 888; 1983 a. 186, 189; 1983 a. 236 ss. 12, 13; 1983 a. 538; 1987 a. 399; 1993 a. 112; 1995 a. 27 ss. 1713 to 1722, 9116 (5); 1995 a. 225; 1997 a. 79; 2011 a. 32.

32.19 Annotation Owners of rental property who do not physically occupy the real property taken for public use are ineligible for business replacement payments under sub. (4m). A business that owned a parking lot used for customer and employee parking was an occupants of the lot and a displaced person under sub. (2) (e) eligible for relocation benefits under s. 32.05 (8). City of Milwaukee v. Roadster LLC, 2003 WI App 131, 265 Wis. 2d 518, 666 N.W.2d 524, 02-3102.

32.19 Annotation Both statutory and administrative code provisions contemplate that the initial offer of a replacement housing payment is not static in amount. These provisions contemplate a more dynamic approach, allowing for recomputation of the payment after the acquisition damages have been more fully assessed. Pinczkowski v. Milwaukee County, 2005 WI 161, 286 Wis. 2d 339, 706 N.W.2d 642, 03-1732.

32.19 Annotation Sub. (2) (c) does not require: 1) identification of a property that is identical to the property condemned; or 2) that at the moment of identification, the property, without modification, can be used by the business that was relocated. Rather, it requires identification of a property that with modification can be used for the occupier's business. A condemnor has no open-ended obligation to provide a replacement property that is acceptable to the business being relocated. City of Janesville v. CC Midwest, Inc. 2007 WI 93, 302 Wis. 2d 599; 734 N.W.2d 428, 04-0267.

32.19 Annotation The definition of "displaced person" in sub. (2) (e) 1. b. provides that a "displaced person" is one whose move is prompted by "rehabilitation, demolition, or other displacing activity" and is an alternative to in sub. (2) (e) 1. a., which contains no reference to the physical condition or habitability of the condemned property, and instead defines "displaced person" in terms of "direct" causation. Sub. sub. (2) (e) 1. b. contains no explicit requirement that a person's move must be "forced" or involuntary in order to render that person "displaced." Waller v. American Transmission Company, LLC, 2013 WI 77, ___ Wis. 2d ___, ___ N.W.2d ___, 12-0805.

32.19 Annotation State debt financing of relocation payments is permissible under art. VIII, s. 7 (2) (a). 62 Atty. Gen. 42.

32.19 Annotation Relocation benefits and services, when an owner initiates negotiations for the acquisition, is discussed. 62 Atty. Gen. 168.

32.19 Annotation State agencies engaging in advance land acquisitions must comply with this section et seq., Wisconsin's relocation assistance and payment law. 63 Atty. Gen. 201.

32.19 Annotation Wisconsin condemnors are not bound by the federal relocation act. Relocation assistance and payments to displaced persons must be made in accordance with ss. 32.19 to 32.27. Unrelated individuals who share a common dwelling for convenience sake without a common head of the household are persons under this section. 63 Atty. Gen. 229.

32.19 Annotation Religious societies incorporated under ch. 187 are "persons" within the meaning of the relocation assistance act and are entitled to the benefits of the act if they otherwise qualify. 63 Atty. Gen. 578.

32.19 Annotation An owner of rental property, regardless of its size, is engaged in "business" under sub. (2) (d) [now sub. (2) (a)]. 69 Atty. Gen. 11.

32.19 Annotation Owners of rental property who do not physically occupy real property taken for public use are not eligible for business replacement payments under sub. (4m). 69 Atty. Gen. 263.

32.19 Annotation Condemnors may not offer displaced persons a loan or alternative assistance in lieu of payments. Condemnors may not obtain waivers of benefits as a condition for participation in acquisition program. 70 Atty. Gen. 94.

32.19 Annotation A tenant who rents new property in reasonable anticipation of displacement prior to actual displacement is entitled to replacement payments under sub. (4m) (b). 70 Atty. Gen. 120.

32.19 Annotation There was no constitutional "taking" when tenants were ordered to vacate temporarily their uninhabitable dwelling to permit repairs pursuant to a housing code. Devines v. Maier, 728 F.2d 876 (1984).

32.19 Annotation Compensation for lost rents. 1971 WLR 657.



32.195 Expenses incidental to transfer of property.

32.195  Expenses incidental to transfer of property. In addition to amounts otherwise authorized by this subchapter, the condemnor shall reimburse the owner of real property acquired for a project for all reasonable and necessary expenses incurred for:

32.195(1) (1) Recording fees, transfer taxes and similar expenses incidental to conveying such property.

32.195(2) (2) Penalty costs for prepayment of any mortgage entered into in good faith encumbering such real property if the mortgage is recorded or has been filed for recording as provided by law prior to the date specified in s. 32.19 (4) (a) 2.

32.195(3) (3) The proportional share of real property taxes paid which are allocable to a period subsequent to the date of vesting of title in the condemnor or the effective date of possession of such real property by the condemnor, whichever is earlier.

32.195(4) (4) The cost of realigning personal property on the same site in partial takings or where realignment is required by reason of elimination or restriction of existing used rights of access.

32.195(5) (5) Expenses incurred for plans and specifications specifically designed for the property taken and which are of no value elsewhere because of the taking.

32.195(6) (6) Reasonable net rental losses when all of the following are true:

32.195(6)(a) (a) The losses are directly attributable to the public improvement project.

32.195(6)(b) (b) The losses are shown to exceed the normal rental or vacancy experience for similar properties in the area.

32.195(7) (7) Cost of fencing reasonably necessary pursuant to s. 32.09 (6) (g) shall, when incurred, be payable in the manner described in s. 32.20.

32.195 History History: 1973 c. 192 ss. 4, 6; 1979 c. 110 s. 60 (10); 1983 a. 236 s. 12; 1995 a. 225.

32.195 Annotation An owner who is legally liable for expenses incurred for plans relating to condemned property is entitled to reimbursement under sub. (5). Shepherd Legan Aldrian Ltd. v. Village of Shorewood, 182 Wis. 2d 472, 513 N.W.2d 686 (Ct. App. 1994).



32.196 Relocation payments not taxable.

32.196  Relocation payments not taxable. Except for reasonable net rental losses under s. 32.195 (6), no payments received under s. 32.19 or 32.195 may be considered income for the purposes of ch. 71; nor may such payments be considered income or resources to any recipient of public assistance and such payments shall not be deducted from the amount of aid to which the recipient would otherwise be entitled under any welfare law.

32.196 History History: 1983 a. 27 s. 888.



32.197 Waiver of relocation assistance.

32.197  Waiver of relocation assistance. An owner-occupant of property being acquired may waive his or her right to receive any relocation payments or services under this subchapter if the property being acquired is not contiguous to any property which may be acquired by the condemnor and is not part of a previously identified or proposed project where it is reasonable to conclude that acquisition by the condemnor may occur in the foreseeable future. Prior to the execution of any waiver under this section, the condemnor shall provide to the owner-occupant, in writing, full information about the specific payments and services being waived by the owner-occupant. The department of administration shall by rule establish procedures for relocation assistance waivers under this section to ensure that the waivers are voluntarily and knowledgeably executed.

32.197 History History: 1983 a. 27; 1983 a. 236 s. 12; 1995 a. 27 ss. 1723, 9116 (5); 2011 a. 32.



32.20 Procedure for collection of itemized items of compensation.

32.20  Procedure for collection of itemized items of compensation. Claims for damages itemized in ss. 32.19 and 32.195 shall be filed with the condemnor carrying on the project through which condemnee's or claimant's claims arise. All such claims must be filed after the damages upon which they are based have fully materialized but not later than 2 years after the condemnor takes physical possession of the entire property acquired or such other event as determined by the department of administration by rule. If such claim is not allowed within 90 days after the filing thereof, the claimant has a right of action against the condemnor carrying on the project through which the claim arises. Such action shall be commenced in a court of record in the county wherein the damages occurred. In causes of action, involving any state commission, board or other agency, excluding counties, the sum recovered by the claimant shall be paid out of any funds appropriated to such condemning agency. Any judgment shall be appealable by either party and any amount recovered by the body against which the claim was filed, arising from costs, counterclaims, punitive damages or otherwise may be used as an offset to any amount owed by it to the claimant, or may be collected in the same manner and form as any other judgment.

32.20 History History: 1977 c. 29 s. 1654 (8) (c); 1981 c. 249; 1987 a. 399; 1995 a. 27 ss. 1724, 9116 (5); 2011 a. 32.

32.20 Annotation This statute mandates the procedure for making any and all claims by condemnees. Rotter v. Milwaukee County Expressway & Transportation Commission, 72 Wis. 2d 553, 241 N.W.2d 440 (1976).

32.20 Annotation To stop this time limit from beginning to run, the condemnee must avoid giving physical possession of the property to the condemnor. The statute provides no exception for the circumstance in which the condemnor and condemnee engage in good faith negotiations as to the amount of relocation expenses to be paid. The legislature specifically used the term "physical" to avoid uncertainty in identifying the exact time when the legal right to possession arises. C. Coakley Relocation Systems v. City of Milwaukee, 2007 WI App 209, 305 Wis. 2d 487, 740 N.W.2d 636, 06-2292. Affirmed. 2008 WI 68, 310 Wis. 2d 456, 750 N.W.2d 900, 06-2292.



32.21 Emergency condemnation.

32.21  Emergency condemnation. Whenever any lands or interest therein are urgently needed by any state board, or commission, or other agency of the state, and a contract for the purchase or use of the property cannot be made for a reasonable price, or for any other reason, including the unavailability of the owner or owners, the board, commission or agency may, with the approval of the governor, issue an award of damages and upon tender of the award to the owner or owners, or deposit in a court of record in the county where the lands are situated in cases where an owner is not available or tender is refused, take immediate possession of said property. Deposit in a court of record may be made by registered mail addressed to the clerk of the court. The governor shall determine whether or not such an award shall issue. Appeal from said award of damages will lie as in other similar cases and all provisions of this subchapter shall govern, except as to the provision herein concerning the immediate issuance of the award tender and immediate possession.

32.21 History History: 1981 c. 390 s. 252; 1983 a. 236 s. 12.



32.22 Special procedure for immediate condemnation.

32.22  Special procedure for immediate condemnation.

32.22(1)(1)  Definitions. In this section, unless the context requires otherwise:

32.22(1)(a) (a) "Blighted property" means any property which, by reason of abandonment, dilapidation, deterioration, age or obsolescence, inadequate provisions for ventilation, light, air or sanitation, high density of population and overcrowding, faulty lot layout in relation to size, adequacy, accessibility or usefulness, unsanitary or unsafe conditions, deterioration of site or other improvements, or the existence of conditions which endanger life or property by fire or other causes, or any combination of such factors, is detrimental to the public health, safety or welfare.

32.22(1)(b) (b) "Municipality" means a city, a village, a town, a housing authority created under ss. 66.1201 to 66.1211, a redevelopment authority created under s. 66.1333 or a community development authority created under s. 66.1335.

32.22(1)(c) (c) "Owner" means any person holding record title in the property.

32.22(1)(d) (d) "Residential" means used principally for dwelling purposes.

32.22(2) (2) Applicability. Any municipality may use the procedures in this section for the condemnation of blighted residential property, in lieu of the procedures in s. 32.06. Any 1st class city may use the procedures in this section for the condemnation of blighted residential property, in lieu of the procedures in subch. II. The procedures in this section may only be used to acquire all of the property in a single parcel. Except as provided in sub. (12), the procedures in this section may not be used by a municipality to acquire blighted residential property for any purpose which requires the razing of the residential building.

32.22(3) (3) Determination of necessity of taking. The necessity of taking shall be determined under s. 32.07.

32.22(4) (4) Appraisal; information on blight; warrant.

32.22(4)(a)(a)

32.22(4)(a)1.1. The municipality shall prepare one or more appraisals of any blighted residential property proposed to be acquired under this section. In preparing any appraisal under this paragraph, the appraiser shall confer with the owner or the owner's representative, if either can be located with reasonable diligence. The condemnor shall provide the owner with a full narrative appraisal upon which the petition under sub. (5) is based and a copy of any other appraisal made under this paragraph and at the same time shall inform the owner of his or her right to obtain an appraisal under subd. 2.

32.22(4)(a)2. 2. The owner may obtain an appraisal by a qualified appraiser of all property proposed to be acquired. The owner may submit the reasonable costs of the appraisal to the condemnor for payment, along with a copy of the owner's full narrative appraisal and evidence of the owner's payment for the appraisal within 60 days after the petition is filed under sub. (5). After receipt of the statement of appraisal costs, proof of payment and a copy of the appraisal, the municipality shall promptly reimburse the owner for the reasonable costs of the appraisal. The condemnor shall not be required to reimburse more than one owner under this subdivision for an appraisal relating to the condemnation under this section of any single parcel of real estate. If record title exists in more than one person, the person obtaining reimbursement under this subdivision shall provide a copy of the owner's appraisal to each other person who is an owner, as defined in sub. (1) (c).

32.22(4)(b) (b) Before submitting the petition under sub. (5), the municipality shall ascertain that the property is blighted and shall note any other evidence of blight, such as unlocked doors, unlocked or broken windows and screens, lack of gas, electric or water service, absence of personal belongings in the building and any conditions which render the building untenantable.

32.22(4)(c) (c) Prior to entry into any building proposed to be acquired under this section, the condemnor shall obtain a special condemnation warrant under this paragraph. To obtain a special condemnation warrant, the condemnor shall petition the circuit court for the county in which the property proposed to be acquired is located and shall mail a copy of the petition for a warrant under this paragraph by registered or certified mail to the owner's last-known address if any. The court shall issue the warrant on the condemnor's affidavit that the condemnor intends to condemn the property under this section; that the condemnor has mailed a copy of the petition for the warrant as required in this paragraph; and that an external inspection of the property indicates that it is blighted.

32.22(5) (5) Petition for condemnation proceedings.

32.22(5)(a)(a) A municipality may present a verified petition to the circuit court for the county in which the property to be taken is located, for proceedings to take immediate possession of blighted residential property and for proceedings to determine the necessity of taking, where such determination is required. The compensation offered for the property shall accompany the petition.

32.22(5)(b) (b) The petition shall:

32.22(5)(b)1. 1. Describe the property and interests sought to be acquired.

32.22(5)(b)2. 2. Name all owners of record of the property.

32.22(5)(b)3. 3. State the authority of the municipality to condemn the property.

32.22(5)(b)4. 4. Describe the facts which indicate that property is blighted.

32.22(5)(b)5. 5. Itemize the compensation offered for the property according to the items of damages under s. 32.09.

32.22(5)(b)6. 6. Describe the condemnor's plan to preserve the property pending rehabilitation.

32.22(5)(b)7. 7. Describe the condemnor's plan to rehabilitate the property and return it to the housing market.

32.22(6) (6) Action on the petition.

32.22(6)(a)(a) Immediately upon receipt of the petition, the circuit court shall examine the evidence presented by the municipality showing that the property is blighted. If the circuit court finds that the property is blighted, the court shall immediately direct the municipality to serve a copy of the petition and a notice on the owner under s. 801.12 (1), and to post a copy of the petition and notice on the main entrance to the residential building. The notice shall state that:

32.22(6)(a)1. 1. The owner may accept the compensation offered by filing a petition with the clerk of the court.

32.22(6)(a)2. 2. The owner may commence a court action to contest the right of condemnation as provided in sub. (8) within 40 days from completion of service of process.

32.22(6)(a)3. 3. The owner may appeal for greater compensation without prejudice to the right to use the compensation given by the award under sub. (10) within 2 years from the date of taking of the property.

32.22(6)(a)4. 4. Acceptance of the award is an absolute bar to an action to contest the right of condemnation under sub. (8).

32.22(6)(b) (b) If any owner is a minor or an individual adjudicated incompetent, a special guardian shall be appointed under s. 32.05 (4).

32.22(7) (7) Possession and protection of the property. Within one working day after the municipality files proof of service of the petition and notice under s. 801.12 (1), the court shall grant the municipality immediate possession of the property. After obtaining the right to possession of the property, the municipality may take any action necessary to protect the property. The municipality shall post a notice on the main entrance to the building directing any occupant of the property to contact the municipality for information on relocation assistance.

32.22(8) (8) Action to contest right of condemnation.

32.22(8)(a)(a) If an owner desires to contest the right of the condemnor to condemn the property described in the petition, for any reason other than that the amount of compensation offered is inadequate, the owner may within 40 days from the date of service and posting of the notice under sub. (6) commence an action in the circuit court of the county in which the property is located, naming the condemnor as defendant. If the action is based on the allegation that the condemned property is not blighted, the owner shall demonstrate by a preponderance of the credible evidence that the property is not blighted.

32.22(8)(b) (b) An action under this subsection shall be the only manner in which any issue other than the amount of just compensation, or other than proceedings to perfect title under ss. 32.11 and 32.12, may be raised pertaining to the condemnation of the property described in the petition. The trial of the issues raised by the pleadings in an action under this subsection shall be given precedence over all other actions in the circuit court then not actually on trial. If the action under this subsection is not commenced within the time limited, or if compensation offered for the condemned property is accepted, the owner or other person having any interest in the property shall be barred from raising any objection to the condemnor's right to condemn the property under this section in any manner.

32.22(8)(c) (c) Nothing in this subsection limits in any respect the right to determine the necessity of taking under s. 32.07. Nothing in this subsection limits the right of the municipality to exercise control over the property under sub. (7).

32.22(8)(d) (d) If the final judgment of the court is that the municipality is not authorized to condemn the property, the court shall award the owner a sum equal to actual damages, if any, caused by the municipality in exercising control over the property, in addition to the amounts provided in s. 32.28.

32.22(9) (9) Payment of compensation; transfer of title.

32.22(9)(a)(a) If the owner accepts the compensation offered, or if the owner does not accept the compensation offered but no timely action is commenced under sub. (8), or if in an action under sub. (8) the circuit court holds that the municipality may condemn the property, the court shall order the title transferred to the municipality and the compensation paid to the owner.

32.22(9)(b) (b) The clerk of court shall give notice of the order under par. (a) by certified mail, or by a class 3 notice under ch. 985, if any owner cannot be found, or any owner's address is unknown. The notice shall indicate that the owner may receive his or her proper share of the award by petition to and order of the court. The petition may be filed with the clerk of the court without fee.

32.22(10) (10) Action to contest amount of compensation. Within 2 years after the date of taking under this section, an owner may appeal from the award using the procedures in s. 32.05 (9) to (12) and chs. 808 and 809 without prejudice to the owner's right to use the compensation received under sub. (9) pending final determination under this subsection. For purposes of this subsection, the "date of taking" and the "date of evaluation" shall be the date of filing the petition in circuit court under sub. (5). For the purposes of this subsection, the "basic award" shall be the amount paid into the circuit court by the municipality under sub. (5). If the owner is successful on the appeal and the circuit court awards an amount higher than the basic award, the court shall award the owner the amounts provided in s. 32.28.

32.22(11) (11) Claims by occupants.

32.22(11)(a)(a) If within 2 years after the petition is filed by the municipality, any person claims to have been a lawful occupant of the property condemned on the date the petition was filed, that individual may submit a request for relocation assistance under s. 32.25 to the municipality. The municipality shall, within 30 days after receipt of the request, either grant this request or apply to the circuit court for the county in which the property is located for a resolution of the claim.

32.22(11)(b) (b) If an application is made to the circuit court under par. (a), the court shall conduct a hearing and determine whether the claimant had a lawful right to occupy the property and whether the claimant actually occupied the property on the date the petition was filed. If the court finds in favor of the claimant, the court shall direct the municipality to provide the relocation assistance and other aid available under s. 32.25 to a displaced person at the time of condemnation, unless the municipality abandons the proceedings and the claimant is able to resume occupancy of the property.

32.22(11)(c) (c) No determination by a court under par. (b) in favor of a claimant affects the right of the municipality to condemn the property under this section in any case in which the owner accepts the compensation offered by the municipality or in which the claim under par. (a) is made after the latest date on which the owner could have filed an action under sub. (8).

32.22(12) (12) Disposition of condemned property.

32.22(12)(a)(a) Nothing in this section requires the municipality to rehabilitate a residential building, if it appears at any time that total cost of rehabilitation, including structural repairs and alterations, exceeds 80% of the estimated fair market value of the building when rehabilitation is complete. If the municipality determines under this paragraph not to rehabilitate a residential building condemned under this section, the municipality shall sell the building to any corporation organized under ch. 181 that is a nonprofit corporation, as defined in s. 181.0103 (17), or any cooperative organized under ch. 185 or 193 which:

32.22(12)(a)1. 1. Offers to purchase the building within 60 days after the municipality determines not to rehabilitate the building for an amount which is not less than the amount paid by the municipality to acquire the building from the previous owner under this section;

32.22(12)(a)2. 2. Agrees to submit to the municipality its plans to rehabilitate the building within 3 months after the date on which the nonprofit corporation or cooperative acquires title to the building, to commence significant rehabilitation activities within 6 months after that date and to complete the rehabilitation program and return the building to residential use within 18 months after that date; and

32.22(12)(a)3. 3. Agrees to execute a quitclaim deed returning the property to the municipality without compensation or reimbursement if the nonprofit corporation or cooperative fails to satisfy any of the requirements of subd. 2.

32.22(12)(b) (b) If the municipality undertakes and completes the rehabilitation of any residential building acquired under this section, the municipality shall:

32.22(12)(b)1. 1. Sell, lease or otherwise convey the rehabilitated building to any person authorized to exercise condemnation powers under this section.

32.22(12)(b)2. 2. Sell the rehabilitated building to any person not authorized to exercise condemnation powers under this section. If the condemnor sells the building to any person not authorized to exercise condemnation powers under this section, the sale price shall be not less than fair market value of the rehabilitated building at the time of the sale.

32.22(12)(c) (c) If a residential building is not rehabilitated or conveyed under par. (a) or (b), the municipality may use the property condemned under this section for any lawful purpose, including any purpose which requires razing of the building.

32.22 History History: 1979 c. 37; 1983 a. 219 s. 46; 1983 a. 236 s. 13; 1989 a. 347; 1993 a. 246; 1997 a. 79; 1999 a. 150 s. 672; 2005 a. 387, 441.



32.25 Relocation payment plan and assistance services.

32.25  Relocation payment plan and assistance services.

32.25(1)(1) Except as provided under sub. (3) and s. 85.09 (4m), no condemnor may proceed with any activity that may involve the displacement of persons, business concerns or farm operations until the condemnor has filed in writing a relocation payment plan and relocation assistance service plan and has had both plans approved in writing by the department of administration.

32.25(2) (2) The relocation assistance service plan shall contain evidence that the condemnor has taken reasonable and appropriate steps to:

32.25(2)(a) (a) Determine the cost of any relocation payments and services or the methods that are going to be used to determine such costs.

32.25(2)(b) (b) Assist owners of displaced business concerns and farm operations in obtaining and becoming established in suitable business locations or replacement farms.

32.25(2)(c) (c) Assist displaced owners or renters in the location of comparable dwellings.

32.25(2)(d) (d) Supply information concerning programs of federal, state and local governments which offer assistance to displaced persons and business concerns.

32.25(2)(e) (e) Assist in minimizing hardships to displaced persons in adjusting to relocation.

32.25(2)(f) (f) Secure, to the greatest extent practicable, the coordination of relocation activities with other project activities and other planned or proposed governmental actions in the community or nearby areas which may affect the implementation of the relocation program.

32.25(2)(g) (g) Determine the approximate number of persons, farms or businesses that will be displaced and the availability of decent, safe and sanitary replacement housing.

32.25(2)(h) (h) Assure that, within a reasonable time prior to displacement, there will be available, to the extent that may reasonably be accomplished, housing meeting the standards established by the department of administration for decent, safe and sanitary dwellings. The housing, so far as practicable, shall be in areas not generally less desirable in regard to public utilities, public and commercial facilities and at rents or prices within the financial means of the families and individuals displaced and equal in number to the number of such displaced families or individuals and reasonably accessible to their places of employment.

32.25(2)(i) (i) Assure that a person shall not be required to move from a dwelling unless the person has had a reasonable opportunity to relocate to a comparable dwelling.

32.25(3) (3)

32.25(3)(a)(a) Subsection (1) does not apply to any of the following activities engaged in by a condemnor:

32.25(3)(a)1. 1. Obtaining an appraisal of property.

32.25(3)(a)2. 2. Obtaining an option to purchase property, regardless of whether the option specifies the purchase price, if the property is not part of a program or project receiving federal financial assistance.

32.25 History History: 1971 c. 99, 103; 1979 c. 361; 1983 a. 27, 236; 1987 a. 5, 399; 1991 a. 269; 1995 a. 27 ss. 1725, 1726, 9116 (5); 2011 a. 32.



32.26 Authority of the department of administration.

32.26  Authority of the department of administration.

32.26(1)(1) In addition to all other powers granted in this subchapter, the department of administration shall formulate local standards for decent, safe and sanitary dwelling accommodations.

32.26(2) (2)

32.26(2)(a)(a) The department of administration shall promulgate rules to implement and administer ss. 32.19 to 32.27.

32.26(2)(b) (b) The department of administration and the department of transportation shall establish interdepartmental liaison procedures for the purpose of cooperating and exchanging information to assist the department of administration in promulgating rules under par. (a).

32.26(3) (3) The department of administration may make investigations to determine if the condemnor is complying with ss. 32.19 to 32.27. The department may seek an order from the circuit court requiring a condemnor to comply with ss. 32.19 to 32.27 or to discontinue work on that part of the project which is not in substantial compliance with ss. 32.19 to 32.27. The court shall give hearings on these actions precedence on the court's calendar.

32.26(4) (4) Upon the request of the department of administration, the attorney general shall aid and prosecute all necessary actions or proceedings for the enforcement of this subchapter and for the punishment of all violations of this subchapter.

32.26(5) (5) Any displaced person may, prior to commencing court action against the condemnor under s. 32.20, petition the department of administration for review of his or her complaint, setting forth in the petition the reasons for his or her dissatisfaction. The department may conduct an informal review of the situation and attempt to negotiate an acceptable solution. If an acceptable solution cannot be negotiated within 90 days, the department shall notify all parties, and the petitioner may then proceed under s. 32.20. The informal review procedure provided by this subsection is not a condition precedent to the filing of a claim and commencement of legal action pursuant to s. 32.20. In supplying information required by s. 32.25 (2) (d), the condemnor shall clearly indicate to each displaced person his or her right to proceed under this paragraph and under s. 32.20, and shall supply full information on how the displaced person may contact the department of administration.

32.26(6) (6) The department of administration, with the cooperation of the attorney general, shall prepare pamphlets in simple language and in readable format describing the eminent domain laws of this state, including the reasons for condemnation, the procedures followed by condemnors, how citizens may influence the condemnation process and the rights of property owners and citizens affected by condemnation. The department shall make copies of the pamphlets available to all condemnors, who may be charged a price for the pamphlets sufficient to recover the costs of production.

32.26(7) (7) The department of administration shall provide technical assistance on relocation plan development and implementation to any condemnor carrying out a project which may result in the displacement of any person.

32.26 History History: 1971 c. 103; 1971 c. 211 s. 126; 1977 c. 438, 449; 1979 c. 361; 1983 a. 236 s. 12; 1985 a. 332 s. 251 (5); 1987 a. 399; 1995 a. 27 ss. 1727 to 1735, 9116 (5); 2011 a. 32.



32.27 Records to be kept by condemnor.

32.27  Records to be kept by condemnor.

32.27(1) (1)  Contents of records. The condemnor shall maintain records for each project requiring a relocation payment plan. The records shall contain such information as are necessary to carry out ss. 32.19 and 32.25 to 32.27. The records shall be preserved by the condemnor for a period of not less than 3 years after conclusion of the project to which the records pertain.

32.27(2) (2) Costs of relocation payments and services; sharing formula.

32.27(2)(a)(a) The costs of relocation payments and services shall be computed and paid by the condemnor and included as part of the total project cost.

32.27(2)(b) (b) If there is a project cost-sharing agreement between the condemnor and another unit or level of government, the costs of relocation payments and services shall be shared in the same proportion as other project costs unless otherwise provided. This direct proportion formula may be changed to take advantage of federal relocation subsidies. It is intended that the payments and services described by ss. 32.19 to 32.27 are required for any project whether or not it is subject to federal regulation under P.L. 91-646; 84 Stat. 1894. The intent of this paragraph is to assure that condemnors take maximum advantage of federal payment or assistance for relocation, and to ensure that in no event will any displaced person receive a combined payment in excess of payments authorized or required by s. 32.19 or by federal law.

32.27 History History: 1971 c. 103; 1977 c. 418; 1991 a. 189.



32.28 Costs.

32.28  Costs.

32.28(1)(1) In this section, "litigation expenses" means the sum of the costs, disbursements and expenses, including reasonable attorney, appraisal and engineering fees necessary to prepare for or participate in actual or anticipated proceedings before the condemnation commissioners, board of assessment or any court under this chapter.

32.28(2) (2) Except as provided in sub. (3), costs shall be allowed under ch. 814 in any action brought under this chapter. If the amount of just compensation found by the court or commissioners of condemnation exceeds the jurisdictional offer or the highest written offer prior to the jurisdictional offer, the condemnee shall be deemed the successful party under s. 814.02 (2).

32.28(3) (3) In lieu of costs under ch. 814, litigation expenses shall be awarded to the condemnee if:

32.28(3)(a) (a) The proceeding is abandoned by the condemnor;

32.28(3)(b) (b) The court determines that the condemnor does not have the right to condemn part or all of the property described in the jurisdictional offer or there is no necessity for its taking;

32.28(3)(c) (c) The judgment is for the plaintiff in an action under s. 32.10;

32.28(3)(d) (d) The award of the condemnation commission under s. 32.05 (9) or 32.06 (8) exceeds the jurisdictional offer or the highest written offer prior to the jurisdictional offer by at least $700 and at least 15% and neither party appeals the award to the circuit court;

32.28(3)(e) (e) The jury verdict as approved by the court under s. 32.05 (11) exceeds the jurisdictional offer or the highest written offer prior to the jurisdictional offer by at least $700 and at least 15%;

32.28(3)(f) (f) The condemnee appeals an award of the condemnation commission which exceeds the jurisdictional offer or the highest written offer prior to the jurisdictional offer by at least $700 and at least 15%, if the jury verdict as approved by the court under s. 32.05 (10) or 32.06 (10) exceeds the award of the condemnation commission by at least $700 and at least 15%;

32.28(3)(g) (g) The condemnor appeals the award of the condemnation commission, if the jury verdict as approved by the court under s. 32.05 (10) or 32.06 (10) exceeds the jurisdictional offer or the highest written offer prior to the jurisdictional offer by at least $700 and at least 15%;

32.28(3)(h) (h) The condemnee appeals an award of the condemnation commission which does not exceed the jurisdictional offer or the highest written offer prior to the jurisdictional offer by 15%, if the jury verdict as approved by the court under s. 32.05 (10) or 32.06 (10) exceeds the jurisdictional offer or the highest written offer prior to the jurisdictional offer by at least $700 and at least 15%; or

32.28(3)(i) (i) The condemnee appeals an assessment of damages and benefits under s. 32.61 (3), if the judgment is at least $700 and at least 15% greater than the award made by the city.

32.28 History History: 1977 c. 440; 1983 a. 236; 1995 a. 140.

32.28 Annotation Under sub. (3) (d), the difference between the award and offer must meet both the $700 and 15% tests, but the two are not cumulative. Acquisition of Certain Lands by Benson, 101 Wis. 2d 691, 305 N.W.2d 184 (Ct. App. 1981).

32.28 Annotation A condemnee may not recover attorney fees incurred prior to a jurisdictional offer. A contingent fee of 40% of an award, plus interest, was reasonable. A condemnor must pay an appraiser for time spent as an adviser during most of a trial. Kluenker v. State, 109 Wis. 2d 602, 327 N.W.2d 145 (Ct. App. 1982).

32.28 Annotation An evidentiary hearing on the reasonableness of litigation expenses is discretionary, not mandatory. Appellate litigation expenses may be awarded. Narloch v. DOT, 115 Wis. 2d 419, 340 N.W.2d 540 (1983).

32.28 Annotation For attorney fees to be found reasonable, a condemnee is not required to retain counsel from the locality where the condemned property is located. It implies a reasonable choice of counsel based on the facts of the case. Standard Theatres v. DOT, 118 Wis. 2d 730, 349 N.W.2d 661 (1984).

32.28 Annotation Litigation expenses were properly awarded under sub. (3) (b) when the condemnor failed to establish the necessity for taking the property. Toombs v. Washburn County, 119 Wis. 2d 346, 350 N.W.2d 720 (Ct. App. 1984).

32.28 Annotation A successful plaintiff in an inverse condemnation action was entitled to litigation expenses, which included expenses related to a direct condemnation action. Expenses related to an allocation proceeding under s. 32.11 were not recoverable. Maxey v. Racine Redevelopment Authority, 120 Wis. 2d 13, 353 N.W.2d 812 (Ct. App. 1984).

32.28 Annotation An award under s. 32.06 (8) exclusively for tenant's immovable fixtures constitutes a separate award for purposes of s. 32.28 (3) (d). The unit rule of damages is inapplicable. Litigation expenses are awarded by court order, not by the clerk under s. 814.10. Green Bay Redevelopment Authority v. Bee Frank, 120 Wis. 2d 402, 355 N.W.2d 240 (1984).

32.28 Annotation A contingent fee contract while not improper, is only a guide in awarding expenses under sub. (3) (e). Milwaukee Rescue Mission v. Milwaukee Redevelopment Authority, 161 Wis. 2d 472, 468 N.W.2d 663 (1991).

32.28 Annotation A judge who assigns a condemnation petition to the commission may award attorney fees when neither party appeals the commission's award. Contingent fees as the basis of an award are discussed. Village of Shorewood v. Steinberg, 174 Wis. 2d 191, 496 N.W.2d 191 (1993).

32.28 Annotation The award of litigation expenses upon abandonment of condemnation proceedings applies to all ch. 32 condemnations. Expenses may be awarded when any proceeding in the process is abandoned. Pelfrense v. Dane County Regional Airport, 186 Wis. 2d 538, 521 N.W.2d 460 (Ct. App. 1994).

32.28 Annotation When an award is appealed, but does not proceed to a verdict, the issue of litigation expenses is treated as arising under sub. (3) (d). Dickie v. City of Tomah, 190 Wis. 2d 455, 527 N.W.2d 697 (Ct. App. 1994).

32.28 Annotation Attorney fees may not be awarded when an attorney-client relationship does not exist. An attorney represented by his own law firm is not entitled to attorney fees. Dickie v. City of Tomah, 190 Wis. 2d 455, 527 N.W.2d 697 (Ct. App. 1994).

32.28 Annotation When language in a lease provided that the lessor would receive all of any condemnation award, the calculation of the 15% under sub. (3) (e) was based on the entire jurisdictional offer, even though under terms of the lease the lessee was entitled to payments from the lessor upon condemnation. Van Asten v. DOT, 214 Wis. 2d 135, 571 N.W.2d 420 (Ct. App. 1997), 96-1835.

32.28 Annotation Sub. (3) (b) entitles a successful condemnee to litigation expenses when the condemnor fails to negotiate in good faith before issuing the jurisdictional offer. Good faith negotiation prior to issuing a jurisdictional offer is not merely a technical obligation, but rather, is a fundamental, statutory requirement necessary to validly commence condemnation and confer jurisdiction on the condemnation commission and the courts. The Warehouse II, LLC v. State of Wisconsin Department of Transportation, 2006 WI 62, 291 Wis. 2d 80, 715 N.W.2d 213, 03-2865.

32.28 Annotation This section does not expressly state that fees are only recoverable prior to abandonment or if the continuation of proceedings was not attributable to the condemnee. However the circuit court in this case properly exercised its discretion in determining that the fees incurred after abandonment were not reasonable or necessary. DSG Evergreen F.L.P. v. Town of Perry, 2007 WI App 115, 300 Wis. 2d 590, 731 N.W.2d 667, 06-0585.

32.28 Annotation Litigation expenses shall be awarded to an owner under sub. (3) (d) if the owner conveys the property and receives a certificate of compensation pursuant to s. 32.06 (2a), with no jurisdictional offer issued under s. 32.06 (3); timely appeals to the circuit court, which refers the matter to the chairperson of the county condemnation commissioners; is awarded at least $700 and at least 15% more than the negotiated price under s. 32.06 (2a); and neither party appeals the commission's award. Klemm v. American Transmission Company, LLC, 2011 WI 37, 333 Wis. 2d 580, 798 N.W.2d 223, 09-2784.



32.29 False statements prohibited.

32.29  False statements prohibited. Any officer, agent or employee of a governmental body or corporation granted condemnation power under s. 32.02 (1) or (3) to (16) who intentionally makes or causes to be made a statement which he or she knows to be false to any owner of property concerning the condemnation of such property or to any displaced person concerning his or her relocation benefits under s. 32.19, 32.20, 32.25 or 32.26 or who fails to provide the information required under s. 32.26 (6) shall be fined not less than $50 nor more than $1,000, or imprisoned for not more than one year in the county jail or both.

32.29 History History: 1977 c. 158; 1983 a. 27 s. 879; Stats. 1983 s. 32.29.



32.50 Definitions.

32.50  Definitions. In this subchapter:

32.50(1) (1) "Benefit district" means the area benefiting from and assessed for an improvement under this subchapter.

32.50(2) (2) "Board" means the board of assessment.

32.50(3) (3) "City" means any 1st class city.

32.50(4) (4) "Common council" means the common council of the city.

32.50 History History: 1983 a. 236.



32.51 Exercise of eminent domain.

32.51  Exercise of eminent domain.

32.51(1) (1)  Purposes. In addition to the powers granted under subch. I, any city may condemn or otherwise acquire property under this subchapter for:

32.51(1)(a) (a) Any purpose stated in article XI, section 3a, of the constitution.

32.51(1)(b) (b) Public alleys, grounds, harbors, libraries, museums, school sites, vehicle parking areas, airports, markets, hospitals, ward yards, bridges, viaducts, water systems and water mains.

32.51(1)(c) (c) Constructing and maintaining sewers.

32.51(1)(d) (d) Slum elimination.

32.51(1)(e) (e) Low-income housing.

32.51(1)(f) (f) Blighted area redevelopment.

32.51(1)(g) (g) Any other municipal purposes.

32.51(2) (2) Levying assessments. Any city may levy assessments on property benefited to finance improvements under this subchapter.

32.51 History History: 1983 a. 236, 538; 1995 a. 378.



32.52 Board of assessment.

32.52  Board of assessment.

32.52(1)(1)  Creation. There is created a board, to which the mayor shall appoint 5 members with the appointments confirmed by the common council. If the common council rejects any appointment, the mayor shall submit a new appointment within 30 days.

32.52(2) (2) Terms. The terms of the first 5 members of the board are staggered at 1, 2, 3, 4 and 5 years, each term commencing on January 1 of the year of the appointment. Subsequent appointments occur annually in December to succeed the member whose term expires the following January 1. The term of each subsequent appointment is 5 years, commencing on January 1 following the appointment.

32.52(3) (3) Qualifications of members. One member shall have a general understanding of real estate values in the city and shall be a real estate broker licensed under s. 452.12 with at least 5 years' experience. One member shall be a civil engineer and have a general understanding of building and construction costs. Three members shall own real property in the city. All members shall be residents and electors of the city.

32.52(4) (4) Organization. The board shall elect a chairperson to preside over all meetings of the board. The common council shall determine the compensation of each board member and of permanent employees of the board and may increase the compensation provided to full-time board members. The board shall determine the compensation of temporary employees. Permanent or temporary technical advisers and experts of the board are not classified under s. 63.23, but all other clerks and employees of the board are classified under s. 63.23.

32.52(5) (5) Budget process. The board shall annually prepare a budget for its operation on or before September 1. The common council may levy an annual tax to support the board's operations. If the common council appropriates funds to the board, the board may draw from the funds only upon written order signed by a board member and the city comptroller.

32.52 History History: 1983 a. 236.



32.53 Resolution of necessity.

32.53  Resolution of necessity. If the common council proposes any public improvement involving the acquisition of private property or the use of public property, it shall pass a resolution by a three-fourths vote of the entire membership of the common council declaring the need to acquire or use certain property for a specified purpose. The common council shall state in its resolution the general nature of the proposed improvement and require the board to submit a report and tentative plan of the proposed improvement to the common council for its approval. The board may require the city engineer to submit to the board a detailed map and description of the property necessary for the proposed improvement plus adjacent property and other surveys, maps, descriptions of property or estimates of cost the board needs to prepare the report and tentative plan.

32.53 History History: 1983 a. 236.



32.54 Report and tentative plan of improvement.

32.54  Report and tentative plan of improvement.

32.54(1)(1)  Contents. The board shall submit to the common council a report and tentative plan of improvement following passage of a resolution under s. 32.53. The report and tentative plan shall include the following:

32.54(1)(a) (a) An estimate of the total cost of the improvement.

32.54(1)(b) (b) A map and description of all property to be taken or used or that may be benefited. The board shall indicate on the map the extent and boundary of the benefit district and a maximum and minimum benefit assessment rate for any representative parcel of property within the benefit district to indicate the estimated amount of the benefits that may be assessed.

32.54(2) (2) Cost estimate. The board shall include the value of any city property and the cost of any previously completed improvement it incorporates into the report and tentative plan as part of the estimate of the cost of the improvement. The cost of grading, paving or repaving or laying out or improving any curbs, gutters or sidewalks for which benefits have been legally assessed prior to the adoption of the plan of improvement may not be included in the estimate, the determination of benefits or the cost of the proposed improvement.

32.54 History History: 1983 a. 236.



32.55 Hearing on the report and tentative plan of improvement.

32.55  Hearing on the report and tentative plan of improvement.

32.55(1)(1)  Notice. Upon receiving the report and tentative plan of improvement the common council shall refer the report to a council committee for a public hearing to discuss the tentative plan, the relative costs and benefits and the necessity of the proposed improvement. At least 10 days before the public hearing, the common council shall send notice of the hearing to the last-known mailing address of any owner of property that may be damaged or benefited by the proposed improvement.

32.55(2) (2) Approval, revision, abandonment.

32.55(2)(a)(a) After the hearing the common council shall:

32.55(2)(a)1. 1. Approve the report and tentative plan, if it determines that taking the property mentioned in the plan is necessary, and commence implementation of the plan; or

32.55(2)(a)2. 2. Remand the report and tentative plan to the board for reconsideration and revision.

32.55(2)(b) (b) If the common council remands the report and tentative plan, the board shall reconsider the report and tentative plan and submit a revised report and tentative plan to the common council. The common council shall refer the revised report and tentative plan to a council committee for a public hearing as provided in sub. (1). After the hearing, the common council may approve the revised report and tentative plan or revise the report and tentative plan itself and commence implementation of the plan. Instead of approving the original or revised report and tentative plan, the common council may abandon the proposed improvement.

32.55(2)(c) (c) After approving the report and tentative plan the city may begin purchasing property to implement the plan.

32.55(3) (3) Records. The city attorney shall record the common council's resolution approving the original or revised report and tentative plan with a description of the property to be condemned plus a map showing the condemned property and the benefit district in the office of the register of deeds of the county in which the property is located.

32.55 History History: 1983 a. 236; 1993 a. 301.



32.56 Altering the plan of improvement.

32.56  Altering the plan of improvement.

32.56(1) (1)  Procedure. The city may alter the plan of improvement after its approval under s. 32.55 (2) at any time prior to the confirmation of the assessment of benefits and damages. The board shall submit to the common council the proposed alteration of the plan plus an amended estimate of the cost and the benefits and an amended map of the proposed improvement. The common council shall approve the alteration by resolution before the alteration is effective. If the city alters the plan while benefits and damages are being assessed under s. 32.57, the board shall reassess benefits and damages based on the altered plan.

32.56(2) (2) Recording the alteration. The city attorney shall record the common council's resolution approving the alteration under sub. (1) plus a description of the alteration in the office of the register of deeds of the county in which the property is located.

32.56 History History: 1983 a. 236; 1993 a. 301.



32.57 Determining benefits and damages.

32.57  Determining benefits and damages.

32.57(1) (1)  Resolution. After approving the plan under s. 32.55 (2), the common council may adopt a resolution directing the board to determine the damages to be paid for property condemned and the benefits to be assessed against property benefited within the benefit district. The board shall include the cost of all property acquired by purchase or condemnation for the improvement, as well as the cost of physical improvements that are approved under s. 32.55 (2), in the assessment of benefits and shall report its findings to the common council.

32.57(2) (2) Exempt property. The board may not assess benefits against any property:

32.57(2)(a) (a) Owned exclusively by the federal government.

32.57(2)(b) (b) Included in a tax certificate previously issued under s. 74.57.

32.57(2)(c) (c) Owned exclusively by or held in trust exclusively for this state, if exempt from taxation. Land contracted to be sold by this state is not exempt from assessment. State land that is part of a pedestrian mall under s. 62.71 is exempt from assessment only if it is held or used exclusively for highway purposes. State payment of assessments against a pedestrian mall is governed by s. 66.0705 (2).

32.57(2)(d) (d) Owned or occupied rent free exclusively by any county, city, village, town, school district or free public library.

32.57(2)(e) (e) Used exclusively for public parks, boulevards or pleasure drives by any city or village.

32.57(2)(f) (f) Owned by a military organization as a public park or memorial ground and not used for profit.

32.57(2)(g) (g) Owned by any religious, charitable, scientific, literary, educational or benevolent association, incorporated historical society or public library association or by any fraternal society, order or association operating under the lodge system if the property is used not for profit or lease exclusively for the purposes of the association and is necessary for the location and convenience of the buildings of the association. This paragraph does not apply to any university, college or high school fraternity or sorority. Property reserved for a chartered college or university is exempt from assessment. Leasing buildings owned by associations listed in this paragraph for schools, public lectures, concerts or parsonage does not waive this exemption from assessment.

32.57(2)(h) (h) Owned by any corporation formed solely to encourage the fine arts without capital stock and paying no dividends or profits to its members.

32.57(2)(i) (i) Under any endowment or trust for the benefit of a state historical society.

32.57(2)(j) (j) Owned and used exclusively by any state or county agricultural society or by any corporation or association for the encouragement of industry by agricultural and industrial fairs and exhibitions or for exhibition and sale of agricultural and dairy stock, products and property. Real property exempt under this paragraph may not exceed 80 acres. The corporation or association may permit use of this property as places of amusement.

32.57(2)(k) (k) Owned or operated for cemetery purposes by any cemetery authority, as defined in s. 157.061 (2), including any building located in the cemetery and owned and occupied exclusively by the cemetery authority for cemetery purposes or any property held under s. 157.064 or 157.11.

32.57(2)(L) (L) Used as a children's home.

32.57(2)(m) (m) On which a Wisconsin national guard armory is located.

32.57(2)(n) (n) Of any public art gallery to which the public has free access not less than 3 days per week.

32.57(2)(o) (o) Of any religious organization, up to 320 acres, used as a home for the mentally ill, as defined in s. 51.01 (13).

32.57(2)(p) (p) On which is located a memorial hall to members of the armed forces, owned by the Grand Army of the Republic, the Women's Relief Corps, the Sons of Veterans, the United Spanish War Veterans, the American Legion or the Veterans of Foreign Wars.

32.57(2)(q) (q) Owned and used exclusively by any collective bargaining unit established under ch. 111.

32.57(2)(r) (r) Owned and used exclusively by any farmers' organization.

32.57(2)(s) (s) Owned by the Boy Scouts and Girl Scouts of America.

32.57(2)(t) (t) Owned by an incorporated turner society and used exclusively for educational purposes.

32.57(3) (3) Preliminary hearing.

32.57(3)(a)(a) After the city adopts a resolution under sub. (1), the board shall publish a class 3 notice under ch. 985 that at a specified time and place the board shall meet to hear the testimony of any interested party regarding the benefits or damages resulting from the proposed improvement. The notice shall also briefly describe the general nature of the proposed improvement for which the assessment of benefits and damages is to be made and the general boundary line of the benefit district.

32.57(3)(b) (b) At least 12 days before the hearing the board shall commence publishing the class 3 notice and mail a copy of the notice to the last-known mailing address of any owner of property that may be damaged or benefited by the proposed improvement. The board shall also mail a copy of the notice to a mortgagee of each parcel of property affected by damages. Failure of these notices to reach an owner or mortgagee does not invalidate the assessment of benefits or damages.

32.57(3)(c) (c) The board shall hold the preliminary hearing for at least 3 successive days, Sundays and legal holidays excluded, at which it shall hear testimony and consider evidence on the damages and the benefits resulting from the proposed improvement. Following the testimony, the board shall appraise the damages to property to be condemned by the proposed improvement. The board shall add the damages, the estimated expense of the proposed improvement and the cost of the proceedings and shall apportion the total cost among the property benefited in proportion to the benefits resulting from the proposed improvement. The board shall reduce its assessment of benefits to real property remaining of a larger parcel from which a portion has been given or dedicated for use as part of the proposed improvement by the reasonable value of the real property given or dedicated.

32.57(4) (4) Tentative assessment of benefits and damages. The damages appraised under sub. (3) (c) are the compensation to all owners of the property. The board shall state separately the assessment of benefits to each piece of property. The board shall balance the appraisal of damages against any assessment of benefits to remaining property and record the difference.

32.57(5) (5) Review hearing.

32.57(5)(a)(a) After tentatively assessing benefits and damages under sub. (4), the board shall commence publishing a class 3 notice under ch. 985 stating that the tentative assessment is complete and will be open for review at a certain time and place. The notice shall also include the information required under sub. (3) (a).

32.57(5)(b) (b) At least 18 days before the review hearing the board shall publish the notice and shall mail a copy of the notice as specified in sub. (3) (b). Failure of these notices to reach an owner or mortgagee does not invalidate the assessment of benefits and damages.

32.57(5)(c) (c) The board shall hold the review hearing for at least 2 days, at which it shall hear testimony and consider evidence on the amount of benefits and damages assessed.

32.57(5)(d) (d) Following the review hearing the board shall review the testimony and evidence received and determine its final assessment of benefits and damages. The board shall list its final assessment of benefits and damages separately and shall also list the difference between the benefits and damages to each parcel of property, so that the owner pays or receives only the difference. The board shall report its final assessment in writing to the common council.

32.57(6) (6) Common council hearing.

32.57(6)(a)(a) The common council shall record the date the final assessment report is submitted under sub. (5) (d) in its journal with a brief statement describing for what purpose and in what general locality the assessment has been made. The common council may not act upon the report until the day after the report's submission.

32.57(6)(b) (b) The common council may confirm the assessment or remand the assessment to the board for revision and correction. If the common council remands the assessment to the board, the board shall review, correct and revise the assessment by holding a public hearing and providing notice of the hearing under sub. (3), reappraising damages and benefits under sub. (4) and allowing review of the revised assessment under sub. (5). The common council shall hear the revised assessment under this subsection. If the common council fails to confirm the assessment or remand the assessment to the board for revision and correction, it shall adopt a resolution terminating the project. Termination does not prevent the city from including the same property in a subsequent public improvement that involves the same or another municipal purpose.

32.57(7) (7) Records.

32.57(7)(a)(a) After confirming the assessment under sub. (6) (b) the common council shall deliver a certified copy of the assessment to both the city treasurer and the city comptroller.

32.57(7)(b) (b) The city attorney shall record with the register of deeds the resolution confirming the assessment of benefits and damages together with a description of the property to be condemned and the map showing the location of the condemned property. The assessment of benefits and damages need not be recorded with the register of deeds.

32.57 History History: 1983 a. 236; 1985 a. 316 s. 25; 1987 a. 378; 1989 a. 307; 1993 a. 301; 1999 a. 150 s. 672.



32.58 Benefit assessment payments.

32.58  Benefit assessment payments.

32.58(1) (1)  Mailing bills to owners. After the common council confirms the final assessment of benefits and damages the city treasurer shall mail a bill for the full amount of the benefit assessment to the last-known mailing address of any owner of each parcel of property within the benefit district, as listed on the tax roll. The bill may be paid without interest if payment is remitted to the city treasurer within 45 days of the date of billing. Failure of this mailing to reach an owner does not affect the assessment or create any liability.

32.58(2) (2) Late payments.

32.58(2)(a)(a)

32.58(2)(a)1.1. This paragraph does not apply if the city issues bonds under s. 32.67 or 32.69 (2).

32.58(2)(a)2. 2. If any property owner fails to pay the benefit assessment in full within 45 days of the date of billing, the city treasurer shall place the assessment plus any interest accruing on the tax roll, subject to the following conditions:

32.58(2)(a)2.a. a. If the unpaid principal equals or exceeds $125, the bill shall be spread equally over the first available tax roll and the next 5 tax rolls. The common council may direct that unpaid assessments to finance a municipal parking system under s. 66.0829, plus interest accruing, be spread over the first available tax roll and up to the next 19 tax rolls.

32.58(2)(a)2.b. b. If the unpaid principal is less than $125, the bill shall be added to the first available tax roll.

32.58(2)(a)2.c. c. The common council shall establish the interest rate on unpaid principal.

32.58(2)(b) (b)

32.58(2)(b)1.1. Any property owner may pay the outstanding principal and interest on a benefit assessment in full at any time. Unless the city issues or will issue bonds under s. 32.67 or 32.69 (2), interest on the benefit assessment is computed to the date of payment. If the city issues or will issue bonds, interest is computed to a date 6 months following the date of payment and interest on an installment of the assessment that falls due within this 6-month period is computed to the date the installment falls due.

32.58(2)(b)2. 2. After payment in full the city comptroller may purchase any bond issued against the assessment, without action of the common council, to prevent further payment of interest on the bond. The city may cancel the bond after purchase. The city comptroller shall report to the common council each July concerning all bonds purchased and canceled.

32.58(3) (3) Failure to pay. If any property owner is delinquent in paying a benefit assessment:

32.58(3)(a) (a) The county treasurer, under s. 74.57 or the city treasurer, if authorized to act under s. 74.87, may include the owner's property in a tax certificate to collect the delinquent assessment, unless a special improvement bond under s. 32.67 is issued against the property. If the city has issued a special improvement bond against the owner's property, it may foreclose the property to collect the delinquent assessment. Even if only part of the property is within the benefit district and assessed benefits, the entire property may be sold or foreclosed to collect the delinquent assessment.

32.58(3)(b) (b) The city may attach a lien on the owner's property as of the date the assessment is placed on the tax roll under sub. (2) (a). The lien has the same priority as liens under s. 70.01.

32.58(4) (4) Separate account. The city treasurer shall keep a separate account for the collection of benefit assessments that finance special improvement bonds issued under s. 32.67. The amounts collected shall be used to pay the principal and interest on the bonds.

32.58 History History: 1983 a. 236; 1987 a. 378; 1999 a. 150 s. 672.



32.61 Appeal to circuit court.

32.61  Appeal to circuit court.

32.61(1) (1)  Limitation on remedies. An appeal to the circuit court is the only remedy for damages incurred under this subchapter and is the exclusive method of reviewing any assessment of benefits.

32.61(2) (2) Statute of limitations; bond. Any person with any interest in property assessed benefits or damages may, within 20 days after the common council confirms the assessment, appeal to the circuit court of the county in which the assessment is made by filing with the clerk of the circuit court a notice of appeal. The notice shall state the person's residence and interest in the property, the interest of any other person in the property, any lien attached to the property and the grounds of the appeal, together with a $100 bond to the city for the payment of court costs. At least 2 sureties shall sign the bond and state on the bond that each has a net worth in property within this state not exempt from execution at least equal to $100. If the city attorney objects to the bond or sureties the judge shall determine the suitability of the bond or sureties. Any surety company authorized to do business in this state may sign the bond as surety. Within this 20-day period the appellant shall also deliver a copy of the notice of appeal and bond to the city attorney. The city clerk shall send to the clerk of the circuit court a certified copy of the assessment of benefits and damages. If more than one person appeals, the city clerk shall send only one certified copy of the assessment for all appeals. Any person may pay any benefits assessed against his or her property without prejudice to the right of appeal under this section.

32.61(3) (3) Procedure on appeal; parties; costs. The appeal shall be conducted before a jury. The court may permit any person interested in the benefits or damages to the same piece of property to become a party to the appeal if the person submits a petition setting forth the nature and extent of the interest. If the judgment is less than the damages assessed by the city, the judgment less the taxable costs of the city is full compensation for the damages. If the judgment is greater than the damages assessed by the city, the judgment is full compensation for the damages, plus interest only on the amount by which the judgment increases the award. If the city pays the award of damages under s. 32.62 (2) (c), the city may withdraw the award prior to the determination of an appeal only if it files a bond approved by the court to repay the amount withdrawn with costs and with interest from the date of the withdrawal. If the judgment decreases the benefits assessed by the city or increases the damages assessed, the appellant shall recover taxable costs on the appeal. Under any other judgment, the city recovers taxable costs. The city may pay any increased cost from its general fund by levying a tax or by issuing a general obligation bond under s. 67.04. The appeal has preference over all other civil cases not on trial and may be brought on for trial by either party.

32.61(4) (4) Assessment changes on appeal.

32.61(4)(a)(a) The city shall correct its tax roll to reflect any changes in benefits assessed by the judgment under sub. (3).

32.61(4)(b) (b) If the appellant pays any installment or all of any benefits assessed prior to a judgment reducing the benefits assessed, the city shall refund the excess payment plus interest. If the county issues a tax certificate on any property for any delinquent benefit assessment that is subsequently reduced by a judgment, the county shall refund the amount reduced plus interest upon presentation of a receipt showing the redemption of the property under s. 75.01.

32.61(4)(c) (c) If the appellant pays any installment or all of any benefits assessed or if the county issues a tax certificate on any property for any delinquent benefit assessment prior to a judgment increasing the benefits assessed, the city shall enter the increase in benefits, plus interest on the increase in benefits from the date of the judgment entered on appeal, on the tax roll against the property. The city shall enter the revised assessment on the tax roll in one sum if the original benefit assessment was payable or paid in one sum, or shall add equal portions of the revised assessment to any subsequent benefit assessment installments assessed against the property and enter the additions on the following tax rolls.

32.61(4)(d) (d) If the city issues particular special improvement bonds under s. 32.67 (2) prior to a judgment reducing the benefits assessed against the property, any foreclosure of the bonds shall be for the reduced amount only of the benefits assessed. The city shall reimburse the bondholder for the difference due on the bonds.

32.61 History History: 1983 a. 236; 1985 a. 135; 1987 a. 378.



32.62 Transfer of title.

32.62  Transfer of title.

32.62(1)(1)  Fee simple title to city. If the city acquires any property by gift, purchase or condemnation under this subchapter, the city holds fee simple title to the property except that the city may acquire only an easement for streets, alleys, bridges, viaducts or water or sewer mains or branches and may acquire temporary construction easements.

32.62(2) (2) Procedure.

32.62(2)(a)(a) The city acquires title to any property if any of the following occur:

32.62(2)(a)1. 1. The city pays the property owner the damages assessed under s. 32.57.

32.62(2)(a)2. 2. The city reserves sufficient funds to pay the property owner the damages assessed under s. 32.57 and the board provides the property owner with 10 days' notice of the availability of the funds prior to acquisition by publication in any newspaper of general circulation in the city.

32.62(2)(a)3. 3. The city deposits the damages assessed under s. 32.57 with the clerk of the circuit court for the county in which the property is located for payment by order of the court under par. (c).

32.62(2)(b) (b) Any person entitled to payment for an assessment of damages exceeding $200 shall furnish to the city an abstract of title extended down to date to prove ownership, before the city may pay the assessment of damages. If the assessment of damages does not exceed $200, the claimant may furnish a certificate of title to prove ownership instead of an abstract of title.

32.62(2)(c) (c) The city may deposit the assessed damages with the clerk of the circuit court for the county in which the property is located. Deposit with the circuit court clerk relieves the city of any responsibility for the payment of damages and vests title to the property with the city. The circuit court has jurisdiction over the application of any party interested in the assessed damages, after notifying all interested parties and receiving proof of the applicant's interest, to distribute the payment of damages.

32.62(2)(d) (d)

32.62(2)(d)1.1. The city may deposit the assessed damages with the clerk of the circuit court for the county in which the property is located if either of the following persons fails to accept a payment of damages:

32.62(2)(d)1.a. a. A trustee vested with title to property condemned under this subchapter but who is not authorized to convey the property.

32.62(2)(d)1.b. b. A guardian of a person with an interest in property condemned under this subchapter.

32.62(2)(d)2. 2. The city shall notify the trustee or guardian of the deposit under subd. 1. Deposit with the circuit court clerk relieves the city of any responsibility for the payment of damages and vests title to the property with the city. The circuit court has jurisdiction over the application of any trustee or guardian to determine the rights of the parties and distribute the payment of damages.

32.62(2)(e) (e) Payment of damages assessed under s. 32.57 voids all encumbrances to title, including any contract, lease or covenant attached to the property. Payment of assessed damages satisfies the interests in the property of all parties to the encumbrances.

32.62(3) (3) Payment of taxes. The city may collect any unpaid property taxes, including property taxes assessed for the current year prior to transfer of title to the city, by reducing the assessed damages payable to the property owner proportionately. The court with jurisdiction under sub. (2) (c) or (d) may reduce the assessed damages proportionately prior to ordering the distribution of the assessed damages.

32.62(4) (4) Writ of assistance. If the city is unable to obtain possession of the property under sub. (2), a circuit court may grant a writ of assistance with 24 hours' notice to assist the transfer of title. If the city receives a writ of assistance pending an appeal, the appellant may receive the money paid into court upon the order of the court without prejudice to the appeal.

32.62 History History: 1983 a. 236.



32.63 Completing certain improvements.

32.63  Completing certain improvements.

32.63(1) (1)  Application. This section applies to any plan of improvement that includes the acquisition of property either for the purpose of laying out or improving an alley or street, as defined in s. 340.01 (2) and (64), or for the purpose of establishing any park or memorial ground and that includes any of the following improvements:

32.63(1)(a) (a) Creating or improving gutters, curbs or sidewalks of the alley or street.

32.63(1)(b) (b) Improving any park or memorial ground.

32.63(1)(c) (c) Erecting any bridge or viaduct.

32.63(2) (2) Performance. After approving the plan of improvement under s. 32.55, the city may complete the improvement without submitting further estimates of the cost of the improvement to the common council. The common council may not revise its assessment of benefits or damages for the improvement.

32.63 History History: 1983 a. 236.



32.66 Bonding.

32.66  Bonding. The common council may, by resolution, authorize the issuance of general special improvement bonds or particular special improvement bonds to finance an improvement. The common council may register the bonds as to principal under s. 67.09 and may call the bonds on terms it prescribes.

32.66 History History: 1983 a. 236.



32.67 Special improvement bonds.

32.67  Special improvement bonds.

32.67(1) (1)  General special improvement bonds. General special improvement bonds are payable as to principal and interest on April 1, as provided in sub. (3) from the collection of assessments of benefits for any improvement. The city comptroller shall issue the bonds. The common council shall determine the amount and denominations in which the bonds are issued and set the interest rate. The common council may issue the bonds in series. The bonds shall have interest coupons attached, bear the seal of the city and be signed by the mayor, one member of the board of assessment and the city comptroller. The mayor's signature may be engraved.

32.67(2) (2) Particular special improvement bonds.

32.67(2)(a)(a) The common council may authorize the issuance of particular special improvement bonds directly against any affected property. The city shall set the interest rate for these bonds.

32.67(2)(b) (b) The city comptroller shall issue the bonds for the amounts assessed against the property. The bonds shall be made payable as provided by the authorizing resolution of the common council in equal annual installments plus interest on the unpaid part of the bond accruing to the date of payment on April 1, as provided in sub. (3). The bonds shall be designated "Particular Special Improvement Bonds" (naming the improvement), be made payable to bearer, state the amount of the assessment of benefits due and the amount of each installment plus interest payable and the times of payment, describe the property upon which the bond is assessed, bear the seal of the city, be issued in the city's name and be signed by the mayor, one member of the board of assessment and the city comptroller. The signature of the mayor may be engraved. Coupons shall be attached to each bond in amounts equal to the installment payments due plus interest remaining on unpaid portions of the bond.

32.67(2)(c) (c) The lien of the bond attaches on the date the assessment is placed on the tax roll under par. (e).

32.67(2)(d) (d) If the city fails to pay any installment of the bond plus interest because the assessment against the property is delinquent, the bondholder may require the entire amount of the bond plus interest to be paid within 3 years after the default. The bondholder may foreclose against the property in the manner provided under s. 75.19. The bondholder may also recover reasonable attorney fees and costs. The time for redemption of the property may be shortened by order of the court. A copy of the bond foreclosed may be filed as a part of the judgment roll in the action in place of the original.

32.67(2)(e) (e) If bonds are issued, the city comptroller shall place benefit assessments against property financing the bonds on the tax roll for the year of issuance or, if the city comptroller is unable to place the assessments on this tax roll, on the next year's tax roll. Placement of benefit assessments on the tax roll is only for the purpose of collection by the city treasurer at the same time as other taxes are collected. If the owner defaults on payment of the assessment no tax certificate may be issued for the property under s. 74.57. The sole remedy for the enforcement of the payment of the bonds is the foreclosure action against the property under par. (d).

32.67(3) (3) Time of bond payments. Bonds or coupons are payable at the office of the city treasurer on April 1 following the expiration of the tax collection period of each year in which the assessments may be placed on the tax roll for collection, to the extent the assessments financing the bonds or coupons are received.

32.67(4) (4) Not a debt of the city.

32.67(4)(a)(a) No bond issued under this section is a debt of the city, except to the extent the city treasurer collects assessments for payment of the bonds.

32.67(4)(b) (b) The common council may guarantee to pay any deficiencies in the collection of any assessment in an amount up to the principal and interest of any bond or coupon. If the city pays a deficiency it may become the owner of the bond or coupon, subrogated to the rights of the bondholder. The city may apply any redemption payments on delinquent assessments to the payment of any coupons or bonds it holds.

32.67 History History: 1983 a. 236; 1987 a. 378.



32.68 Tax delinquent fund.

32.68  Tax delinquent fund. The city may create a tax delinquent fund to cover delinquent payment of assessments. The common council may authorize payment of deficiencies in the collection of assessments to pay the amount due on bonds issued under s. 32.67.

32.68 History History: 1983 a. 236.



32.69 Alternative financing by general obligation bonds, taxation or anticipation notes.

32.69  Alternative financing by general obligation bonds, taxation or anticipation notes.

32.69(1) (1)  Funding. The city may finance any improvement under this subchapter by issuing general obligation bonds, levying a tax or by borrowing on anticipation notes. The city may collect assessments on property that finances bonds under s. 32.67 and apply the assessments to pay the principal and interest of general obligation bonds, or to reduce general taxes if the city levies a tax to finance an improvement. If the city issues no bonds under s. 32.67, the city shall apply all assessments collected to pay the principal and interest of general obligation bonds or to reduce taxes if the city levies a tax to finance an improvement.

32.69(2) (2) General obligation bonding. The common council may adopt an initial resolution to issue general obligation bonds to pay the cost of laying out or improving any alley or street, as defined in s. 340.01 (2) and (64), without submitting the initial resolution to the electors of the city unless a number of electors equal to or greater than 10% of the votes cast for governor in the city at the last general election file a petition conforming to the requirements of s. 8.40 with the city clerk requesting submission. The city shall conduct any referendum for approval of the initial resolution as provided in s. 67.05 (5).

32.69(3) (3) Anticipation notes. The common council may authorize borrowing on notes signed by the mayor and city comptroller in anticipation of the incoming assessments to pay the cost of any improvement authorized under this subchapter. The city shall pay the notes out of the assessments received in the year of issuance. The city shall pay the notes not later than April 1 following the date of issuance. The city may pay any deficit due to delinquencies in the collection of assessments out of the tax delinquent fund under s. 32.68.

32.69 History History: 1983 a. 236; 1989 a. 192.



32.70 Statute of limitations.

32.70  Statute of limitations. Unless the action commences within one year after January 1 following the date the assessment of benefits is placed on the tax roll under s. 32.58 (2), no person may contest the sale of property or issuance of any tax certificate for nonpayment of an assessment. Commencing an action is subject to s. 32.61 and does not prevent the issuance or payment of any bonds issued under s. 32.67 or 32.69.

32.70 History History: 1983 a. 236; 1987 a. 378.



32.71 Liberal construction.

32.71  Liberal construction. This subchapter shall be liberally construed to provide the city with the largest possible power and leeway of action.

32.71 History History: 1983 a. 236.



32.72 Approval by the electorate.

32.72  Approval by the electorate.

32.72(1) (1)  Sections 32.50 to 32.71 do not take effect in any city until the following question is submitted to the electors of the city at a special election and adopted by a majority vote of the electors voting: "Shall subchapter II of chapter 32, Wisconsin Statutes, be effective in the city of ................, thus allowing the city to acquire and condemn property for street widening and similar purposes, financed through assessments of benefits and damages?". The question shall be filed as provided in s. 8.37.

32.72(2) (2) Notwithstanding sub. (1), this subchapter is effective in any city that has used chapter 275, laws of 1931, to acquire and condemn property before April 27, 1984.

32.72 History History: 1983 a. 236; 1983 a. 538 ss. 39, 264; 1999 a. 182.






33. Public inland waters.

33.001 Findings and declaration of intent.

33.001  Findings and declaration of intent.

33.001(1) (1) The legislature finds environmental values, wildlife, public rights in navigable waters, and the public welfare are threatened by the deterioration of public lakes; that the protection and rehabilitation of the public inland lakes of this state are in the best interest of the citizens of this state; that the public health and welfare will be benefited thereby; that the current state effort to abate water pollution will not undo the eutrophic and other deteriorated conditions of many lakes; that current efforts to protect and rehabilitate the water quality of the navigable waters in Dane County, which receive intense urban, recreational and agricultural usage, are seriously handicapped by the fact that numerous governmental bodies have jurisdiction over the management of the watersheds in Dane County; that lakes form an important basis of the state's recreation industry; that the increasing recreational usage of the waters of this state justifies state action to enhance and restore the potential of our inland lakes to satisfy the needs of the citizenry; and that the positive public duty of this state as trustee of waters requires affirmative steps to protect and enhance this resource and protect environmental values.

33.001(2) (2) In accordance with sub. (1), the legislature declares all the following:

33.001(2)(a) (a) It is necessary to embark upon a program of lake protection and rehabilitation, to authorize a conjunctive state and local program of lake protection and rehabilitation to fulfill the positive duty of the state as trustee of navigable waters, and protect environmental values.

33.001(2)(b) (b) A state effort of research, analysis, planning and financing, and a local effort undertaken by districts, the Dane County Lakes and Watershed Commission and the Southeastern Wisconsin Fox River Commission of Planning and Plan Implementation are necessary and desirable and that the districts should be formed by persons directly affected by the deteriorated condition of inland waters and willing to assist financially, or through other means, in remedying lake problems.

33.001(2)(c) (c) State efforts are needed to aid and assist local efforts, to ensure that projects are undertaken only if they promote the public rights in navigable waters, environmental values and the public welfare.

33.001(2)(d) (d) State efforts are needed to administer a program of financial aids to support protection and rehabilitation projects with benefits to all state citizens.

33.001 History History: 1973 c. 301; 1985 a. 332; 1989 a. 159, 324, 359; 1995 a. 349; 1997 a. 27.



33.01 Definitions.

33.01  Definitions. In ss. 33.001 to 33.37:

33.01(1c) (1c) "Capital costs" means the cost of acquiring equipment and other capital assets, including sewerage system capital costs, for a program undertaken under ss. 33.001 to 33.37.

33.01(1g) (1g) "Costs of operation" means all costs of a program undertaken under ss. 33.001 to 33.37, except capital costs.

33.01(2) (2) "Department" means the department of natural resources.

33.01(3) (3) "District" means a public inland lake protection and rehabilitation district.

33.01(4) (4) "Lake rehabilitation" means the improvement or restoration of lakes from an undesirable or degraded condition to a former, less deteriorated condition or to a condition of greater usefulness.

33.01(5) (5) "Municipality" means any city, village or town.

33.01(6) (6) "Program" means measures to effect lake protection and rehabilitation, including surveys of sources of degradation, treatment of aquatic nuisances, securing cooperation of units of general purpose government to enact necessary ordinances, undertaking of projects as defined in sub. (7) and any other necessary measures.

33.01(7) (7) "Project" means activities or works such as are described in s. 33.15 (4) which are subject to the procedures of subch. III.

33.01(8) (8) "Public inland lake" or "lake" means a lake, reservoir or flowage within the boundaries of the state that is accessible to the public via contiguous public lands or easements giving public access. "Lake" also includes any lake, reservoir or flowage within the boundaries of the state that is under the jurisdiction of a restructured district.

33.01(9) (9) "Owner", "property owner" or "landowner" means:

33.01(9)(a) (a) For the purpose of receiving notice under this chapter, a person whose name appears as an owner of real property on the tax roll under s. 70.65 (2) (a) 1. that was delivered under s. 74.03 on or before the 3rd Monday in December of the previous year.

33.01(9)(am) (am) For the purpose of petitioning under this chapter, any of the following:

33.01(9)(am)1. 1. A person whose name appears as an owner of real property on the tax roll under s. 70.65 (2) (a) 1. that was delivered under s. 74.03 on or before the 3rd Monday in December of the previous year.

33.01(9)(am)2. 2. The spouse of a person whose name appears as an owner of real property on the tax roll under s. 70.65 (2) (a) 1. that was delivered under s. 74.03 on or before the 3rd Monday in December of the previous year if the spouse is referred to on that tax roll.

33.01(9)(ar) (ar) For the purpose of voting at meetings of the district, a person who is a U.S. citizen and 18 years of age or older and who meets any of the following requirements:

33.01(9)(ar)1. 1. The person's name appears as an owner of real property on the tax roll under s. 70.65 (2) (a) 1. that was delivered under s. 74.03 on or before the 3rd Monday in December of the previous year.

33.01(9)(ar)2. 2. The person owns title to real property but the person's name does not appear as an owner of real property on the tax roll specified in subd. 1.

33.01(9)(ar)3. 3. The person is the official representative, officer or employee who is authorized to vote on behalf of a trust, foundation, corporation, association or organization that owns real property in the district.

33.01(9)(b) (b) For the purpose of holding office in the district, a person who is a U.S. citizen and 18 years of age or older and either:

33.01(9)(b)1. 1. Whose name appears as an owner of real property on the tax roll under s. 70.65 (2) (a) 1. that was delivered under s. 74.03 on or before the 3rd Monday in December of the previous year; or

33.01(9)(b)2. 2. Who owns title to real property but whose name does not appear as an owner of real property on the tax roll specified in subd. 1.

33.01(9g) (9g) "Restructured district" means a district for a lake that results from a conversion under s. 33.235 (1m), a formation under s. 33.235 (2) or a merger under s. 33.235 (3).

33.01(9m) (9m) "Sewerage system capital costs" has the meaning given for capital costs in s. 200.21 (1).

33.01(10) (10) "Valuation" or "equalized full value" means the assessed value of the property adjusted to reflect full value as determined by the department of revenue under s. 70.57.

33.01 History History: 1973 c. 301, 336; 1975 c. 197, 198, 422; 1977 c. 391; 1979 c. 299; 1989 a. 159, 324; 1991 a. 39; 1993 a. 167; 1995 a. 349; 1997 a. 27; 1999 a. 150 s. 672.



33.02 Department; powers and duties.

33.02  Department; powers and duties.

33.02(1) (1)  Rules.

33.02(1)(a)(a) Generally. The department shall promulgate rules necessary to administer this chapter.

33.02(1)(b) (b) Financial aids. These rules shall provide for the administration of financial aids to districts and shall prescribe data to be secured, methods of analysis and evaluation, duration of data gathering and other technical regulations for the efficient administration of the program and efficient intergovernmental organization.

33.02(1)(c) (c) Priorities for funding levels. These rules shall establish priorities for different methods utilized in implementing lake protection and for lake rehabilitation based on cost-effectiveness and factors considered under s. 33.16 (4) especially s. 33.16 (4) (f).

33.02(1)(d) (d) Funding levels for different methods. These rules shall establish differing levels for the share of state funds to be provided for financial assistance for implementation work depending on the methods to be utilized on the projects based on priorities established under par. (c).

33.02(1)(e) (e) Priorities when inadequate funds. If the department does not have adequate appropriations to provide financial assistance under s. 33.16 for eligible projects, it shall establish priorities based on the type of project and methods to be utilized in implementing the projects and these priorities shall rank dredging, other than dredging to provide public access, as a low priority.

33.02(1)(f) (f) Dredging; sedimentation control. These rules shall require that an application for financial assistance for the implementation of any project involving dredging include the identification of long-term controls which are being or will be undertaken to prevent sedimentation.

33.02(1)(g) (g) Algae abatement; nutrient control. These rules shall require that an application for financial assistance for the implementation of any project involving algae or aquatic plant abatement programs include the identification of long-term controls which are being or will be undertaken to reduce or prevent nutrient pollution.

33.02(1)(h) (h) Guidelines for feasibility and implementation grants. These rules shall establish guidelines for providing financial assistance for feasibility studies and implementation costs.

33.02(2) (2) Studies, inventories. The department shall undertake studies and inventories to assist the council in carrying out its duties.

33.02(3) (3) Aids. The department shall administer a program of financial assistance to districts, using such funds as are appropriated by the legislature or made available from other sources.

33.02(4) (4) Assistance. The department shall assist districts seeking technical aid in any phase of lake protection or rehabilitation activity.

33.02(5) (5) Clearinghouse. The department shall serve as a clearinghouse for scientific data on lakes and information on accepted and experimental lake protection or rehabilitation techniques.

33.02 History History: 1973 c. 301; 1975 c. 197; 1977 c. 26, 325; Stats. 1977 s. 33.02; 1979 c. 154; 1981 c. 317; 1985 a. 332 s. 251 (1).



33.03 Cooperation by state agencies.

33.03  Cooperation by state agencies. All departments and agencies of state government shall make available to the department such information and assistance as may be necessary to enable it to carry out its functions under this chapter.

33.03 History History: 1973 c. 301; 1977 c. 26; Stats. 1977 s. 33.03.



33.11 Goals.

33.11  Goals. The primary goal of activity under this chapter shall be to improve or protect the quality of public inland lakes. In addition, compilation of basic scientific data on lakes of this state and assessment of experimental and innovative techniques of lake rehabilitation and protection shall be goals of the program. Districts may undertake protection and rehabilitation projects to achieve the purposes of such districts specified in s. 33.21. Projects may be undertaken in cooperation with the department, the University of Wisconsin System, and other government agencies, and public and private organizations. Projects shall be divided into study, planning and implementation phases.

33.11 History History: 1973 c. 301; 1975 c. 197.



33.12 Scope.

33.12  Scope. Any proposed activity by a district which does not involve an application for state aids or an application for a ch. 30 permit is exempt from subch. III. If a proposed activity by a district involves an application for state aids, subch. III applies. If a proposed activity by a district involves an application for a ch. 30 permit, subch. III shall apply only if the department determines that the activity requiring the permit is an integral part of a lake rehabilitation project.

33.12 History History: 1973 c. 301.



33.13 Feasibility study.

33.13  Feasibility study.

33.13(1)(1) Feasibility study work done through government agencies and public or private organizations shall include gathering data on the lake, drainage basin, sources of pollution or nutrients or other information necessary to determine the causes of degradation and remedial courses of action to prevent continued degradation or to determine potential causes of degradation and preventive courses of action. The department shall prescribe data to be secured, methods of analysis and evaluation, and duration of data-gathering to be used in feasibility studies.

33.13(2) (2)

33.13(2)(a)(a) The district may contract for feasibility study work with the lowest responsible bidder who submits a bid in the manner the district commissioners prescribe.

33.13(2)(b) (b) In order to receive financial assistance for feasibility study work the district shall obtain the advice and approval of the department before entering a contract for feasibility study work and the department shall be made a party to the contract.

33.13(3) (3) Data gathered shall be forwarded to the department, which shall analyze it on an interdisciplinary basis.

33.13(4) (4) The department shall formulate suggested alternative methods, including cost estimates, of protecting or rehabilitating the water quality of the lake or portions thereof. Alternative protection schemes shall include steps necessary to maintain the water quality of the lake. Alternative rehabilitative schemes shall include steps necessary to abate continued degradation of the lake following implementation of a given rehabilitative plan.

33.13 History History: 1973 c. 301; 1975 c. 197; 1981 c. 317.



33.14 Plan preparation and adoption.

33.14  Plan preparation and adoption.

33.14(1) (1)  Proposed plan. If specific lake protection and rehabilitation measures developed under s. 33.13 appear feasible and if financial assistance under s. 33.16 is sought, then the commissioners of the district shall develop a proposed plan based upon the recommendations of the department and the formulated alternatives or upon other technically valid bases.

33.14(2) (2) Submission of proposed plan. Prior to adopting a plan by formal resolution under s. 33.15, the commissioners shall:

33.14(2)(a) (a) Forward a copy of the proposed plan to the department;

33.14(2)(b) (b) Refer the proposed plan to the appropriate county land conservation committee and to the appropriate regional planning agency for the area, if any, for review and comment within 60 days of receipt; and

33.14(2)(c) (c) Make application for any required permits and file an application for financial aid.

33.14(3) (3) Department review. Within 21 days after receipt of the proposed plan and applications the department shall advise the district if additional information is needed to conduct its technical and environmental review of the proposal. If an environmental impact statement is required, the department shall complete its environmental impact review before taking final action on the proposed plan.

33.14(3m) (3m) Notice; hearing. The department shall schedule a hearing on the proposed plan or follow the notice procedures under s. 31.06 (1).

33.14(4) (4) Considerations at hearing. If a hearing is conducted, the department shall consider the following:

33.14(4)(a) (a) Compliance with s. 1.11;

33.14(4)(b) (b) The issuance of permits which have been applied for;

33.14(4)(c) (c) Whether the implementation of the plan is likely to cause long-range environmental pollution as defined in s. 299.01 (4);

33.14(4)(d) (d) Comments made by the reviewing county land conservation committee and regional planning agency, if any; and

33.14(4)(e) (e) Such other subjects as the department by rule deems necessary for making the order required by sub. (5).

33.14(5) (5) Approval. Within 60 days following the hearing, the department shall by order either approve, approve with modification or disapprove the plan. The department shall concurrently rule on all permit applications.

33.14 History History: 1973 c. 301; 1975 c. 197; 1979 c. 34 s. 2102 (39) (g); 1981 c. 20, 317; 1981 c. 346 s. 38; 1995 a. 227, 349.



33.15 Implementation.

33.15  Implementation.

33.15(1)(1) No plan developed under this subchapter which involves financial assistance under s. 33.16 may be formally adopted for implementation by the district until the department approves the plans or whatever modifications it finds appropriate. If the department modifies an application by order, it shall clearly explain reasons why the modifications are being made.

33.15(2) (2) Following receipt of the department's order, the district may adopt the approved plan by resolution, in which case it shall forward a copy of the resolution and plan to the department.

33.15(3) (3) The district may then carry out the adopted plan of implementation.

33.15(4) (4) Implementation work may consist of any work in the lake or its watershed which will protect or enhance the opportunities for public enjoyment of the lake.

33.15 History History: 1973 c. 301; 1975 c. 197; 1981 c. 20.



33.16 Financial assistance program.

33.16  Financial assistance program.

33.16(1) (1) Feasibility work contracted under s. 33.13 (2) (b) is eligible for financial assistance subject to guidelines established by rule by the department for funding feasibility studies. Receipt of financial assistance for feasibility work does not guarantee financial assistance for implementation costs and the department may not make this type of commitment for future financial assistance.

33.16(3) (3) A district desiring financial assistance shall apply to the department on forms provided by it and prescribing the information to be submitted.

33.16(4) (4) The department shall review all applications for financial assistance under this section. In the course of review of applications for financial assistance for implementation work the department shall consider, without limitation because of enumeration, the following factors where appropriate:

33.16(4)(a) (a) Whether the citizens of the state will reasonably benefit from any improvements made or information obtained, and the degree of benefit;

33.16(4)(b) (b) Whether sufficient long- and short-term benefits will be derived from the project, in relation to its cost;

33.16(4)(c) (c) Whether the project is financially viable, given the resources of the district and the possibility of financial and nonmonetary aid;

33.16(4)(d) (d) Whether adequate steps have been or will be taken to ensure that the improved conditions resulting from the project will be sustained by adequate controls over potential sources of lake degradation including, where appropriate, control of sediments as suggested by the county land conservation committee;

33.16(4)(e) (e) Whether experimental techniques involving a high risk of failure are being undertaken;

33.16(4)(f) (f) Whether contamination from deleterious substances emitted by residential, municipal or industrial sources, sedimentation, siltation and nutrient fertilization from uncontrolled agricultural sources or septic tanks, groundwater, municipal and industrial wastes and other drainage sources, and any other sources responsible for lake degradation, are or will be substantially eliminated as a source of lake degradation, in order that any lake rehabilitated under this chapter may be protected or maintained in its protected or rehabilitated state;

33.16(4)(g) (g) Whether the project involves dredging and, if it does, the expected useful duration of the proposed dredging, whether other techniques are available to provide relief from the problem to be solved by dredging and whether long-term controls are or will be undertaken to prevent sedimentation; and

33.16(4)(h) (h) Whether the project involves algae or aquatic plant abatement programs and, if it does, whether long-term controls are or will be undertaken to reduce or prevent nutrient pollution.

33.16(5) (5) The department may not approve any application for financial assistance for the implementation of any project which involves dredging if the expected useful duration of the dredging is less than 50 years. The department may not approve any application for financial assistance for the implementation of any project which involves dredging if the state funding provided by the department under the financial assistance program would provide more than 50% of the funding necessary for dredging other than dredging to provide public access. The department may not approve any application for financial assistance for the implementation of dredging if the amount of the financial assistance to be provided for dredging for a single project exceeds 10% of the funds available for all projects in the biennium. The department may not approve any application for financial assistance for the implementation of dredging unless no other reasonable alternative is available to provide relief from the problem to be solved by dredging.

33.16(6) (6) The department shall act upon each application for financial assistance within 60 days following plan approval and issuance of permits unless lack of adequate funding or the need to invoke a priority system dictates a delay in determination. Plan disapproval, delay in funding or other action not approving the application shall be explained by the department to the district in writing.

33.16(7) (7)

33.16(7)(a)(a) District share. The department may not grant financial assistance for implementation work in an amount which reduces a district's share of the project cost to less than 10%, except that up to 100% funding may be allowed on high-risk experimental projects where eventual results are highly uncertain.

33.16(7)(b) (b) Grant limit. No grant for financial assistance under this section may exceed 25% of state funds available in the biennium.

33.16(7)(c) (c) Dredging limit. No grant for financial assistance under this section may provide for funding for dredging in an amount which exceeds 10% of the funds available in the biennium.

33.16(7)(d) (d) Renewal. The department may not renew a grant for financial assistance under this section in future bienniums unless the council finds that a special situation exists and recommends renewal of the grant.

33.16(7)(e) (e) North-south split. The department shall grant financial assistance under this section so that not less than 25% of the moneys granted in any fiscal year are granted to districts north of a line running east-west across the state and commencing at the southernmost point on the southern boundary of the city of Stevens Point, except that this subsection does not preclude the full utilization of available funds if all applications north of this line aggregate less than 25% of the annual appropriations.

33.16(7)(f) (f) Level of funding; priorities. The department shall grant financial assistance under this section with the appropriate level of state funding based upon rules promulgated under s. 33.02 (1) (d). The department may deny financial assistance under this section based upon priorities promulgated by rule under s. 33.02 (1) (e).

33.16(8) (8) The department may evaluate or contract with the University of Wisconsin System to evaluate projects receiving financial assistance under this section.

33.16 History History: 1973 c. 301; 1975 c. 197; 1981 c. 20, 317; 1981 c. 346 s. 38; 1981 c. 391; 1987 a. 27.



33.17 Unfunded application to continue.

33.17  Unfunded application to continue.

33.17(1) (1) Aid applications approved but unfunded because of a lack of funds remain eligible for future funding, subject to updating as the department may require. A lack of funding under this subchapter does not preclude a district from implementing all or part of an approved plan with funding from any other source but these projects are not eligible for retroactive financial assistance.

33.17(2) (2) The department shall return rejected applications to the district with a concise statement of the reasons for rejection.

33.17 History History: 1973 c. 301; 1975 c. 197; 1981 c. 20.



33.18 Use of tax incremental financing prohibited.

33.18  Use of tax incremental financing prohibited. A district may not apply for or utilize tax incremental financing to fund an inland lake protection and rehabilitation program or project.

33.18 History History: 1981 c. 317.



33.21 Public inland lake protection and rehabilitation districts; purposes.

33.21  Public inland lake protection and rehabilitation districts; purposes. Districts may be created for the purpose of undertaking a program of lake protection and rehabilitation of a lake or parts thereof within the district.

33.21 History History: 1973 c. 301; 1995 a. 349.

33.21 Annotation A district may rehabilitate part of a lake only if the entire lake lies within the district. Kaiser v. City of Mauston, 99 Wis. 2d 345, 299 N.W.2d 259 (Ct. App. 1980).



33.22 District; powers.

33.22  District; powers.

33.22(1)(1) Any district organized under this chapter may select a name for the district, sue and be sued, make contracts, accept gifts, purchase, lease, devise or otherwise acquire, hold, maintain or dispose of property, disburse money, contract debt and do any other acts necessary to carry out a program of lake protection and rehabilitation. All contracts in excess of $2,500 for the performance of any work or the purchase of any materials shall be let by the commissioners to the lowest responsible bidder in the manner they prescribe.

33.22(2) (2) The district may require that a contracting party give adequate security to assure performance of the contract and to pay all damages which may arise from inadequate performance.

33.22(2m) (2m) Any district may create, operate and maintain a water safety patrol unit, as defined in s. 30.79 (1) (b) 2.

33.22(3) (3)

33.22(3)(a)(a)

33.22(3)(a)1.1. Except as provided in par. (b) 1., any district organized under this chapter may have the powers of a town sanitary district under ss. 60.77 and 60.78, other than the power under s. 60.77 (6) (b), that are authorized by resolution of the board of the town having the largest portion by valuation of the district.

33.22(3)(a)2. 2. The board of commissioners of a district that has the powers of a sanitary district under subd. 1. shall possess the powers of town sanitary district commissioners under s. 60.77 that are authorized by resolution of the town board that adopts the resolution under subd. 1.

33.22(3)(b) (b)

33.22(3)(b)1.1. Beginning on April 9, 1994, any district organized under this chapter may assume the powers of a town sanitary district under ss. 60.77 and 60.78, other than the power under s. 60.77 (6) (b), that are authorized by resolution by the annual meeting of the district.

33.22(3)(b)2. 2. The board of commissioners of a district that assumes the powers of a sanitary district under subd. 1. shall possess the powers of town sanitary district commissioners that are authorized by resolution by the annual meeting of the district.

33.22(4) (4) Districts shall not exercise the town sanitary district powers authorized under sub. (3) within the boundaries of an incorporated municipality unless the governing body of the municipality consents. In addition, districts shall not exercise town sanitary district powers in any territory included in an existing town sanitary district except by contract under s. 66.0301 or unless the sanitary district merges under s. 33.235 (3).

33.22(4m) (4m) A district may undertake projects to enhance the recreational uses of a lake within its jurisdiction, including recreational boating facilities as defined under s. 30.92 (1) (c).

33.22(4r) (4r) If authorized by an annual meeting of a district, the district may appropriate money for the conservation of natural resources or for payment to a bona fide nonprofit organization for the conservation of natural resources within the district or beneficial to the district.

33.22(5) (5) Nothing in this chapter shall limit the authority of the department to establish town sanitary districts under s. 60.72.

33.22 History History: 1973 c. 301; 1975 c. 197; 1977 c. 391; 1983 a. 532 s. 36; 1989 a. 159; 1991 a. 316; 1993 a. 167; 1995 a. 349; 1999 a. 150 s. 672.

33.22 Annotation A low bidder under s. 33.22 who is apparently a "responsible" bidder has standing to seek a permanent injunction against the award of a contract to any other bidder. Aqua-Tech v. Como Lake Protection & Rehabilitation District, 71 Wis. 2d 541, 239 N.W.2d 25 (1976).



33.23 Municipalities may establish district.

33.23  Municipalities may establish district.

33.23(1) (1) The governing body of a municipality may by resolution establish a district if the municipality encompasses within its boundaries all the frontage of the public inland lake within this state. Except as provided under sub. (3), the governing body of the municipality which establishes the district shall perform the function of the board of commissioners. For purposes of this subsection, "district" does not include a restructured district.

33.23(2) (2) Establishment of districts by towns under this section shall conform to the procedures of ss. 33.25 and 33.26 except that the town clerk shall perform the functions of the county clerk and the town board shall perform the functions of the county board and in addition shall hold the hearing.

33.23(3) (3) Districts established by municipalities under this section may adopt the form of governance provided under s. 33.28 by petition to the governing body of the municipality. Upon presentation of a petition conforming to the requirements of s. 8.40 requesting the change and signed by at least 20% of the property owners within the district, the governing body of the municipality shall provide for the necessary election of commissioners. The election shall be held by secret ballot at the next annual or special meeting, whichever occurs first, of the district and the change becomes effective at that time unless a challenge to the results of that election is initiated in circuit court within 14 days after the election. The court shall stay the change pending the decision on the challenge.

33.23 History History: 1973 c. 301; 1975 c. 197; 1977 c. 141, 391; 1981 c. 18, 229; 1989 a. 159, 192, 359; 1995 a. 349.



33.235 Restructured districts; conversion and merger of town sanitary districts.

33.235  Restructured districts; conversion and merger of town sanitary districts.

33.235(1) (1) In this section:

33.235(1)(a) (a) "Lake" means a lake, reservoir or flowage within the boundaries of the state.

33.235(1)(b) (b) "Lake district" means a public inland lake protection and rehabilitation district that does not include a restructured district.

33.235(1m) (1m) A town board by resolution may convert a town sanitary district which encompasses all the frontage of a lake within its boundaries into a restructured district. The town sanitary district commissioners shall serve as the initial board of commissioners until the first annual meeting of the restructured district, at which time the commissioners shall be selected under s. 33.28. Conversion shall not affect any preexisting rights or liabilities of the town sanitary district. All such rights or liabilities shall be assumed automatically by the restructured district.

33.235(2) (2) The commissioners of a town sanitary district that does not encompass all the frontage of a lake within its boundaries may, with approval of the town board, petition under s. 33.25 for the formation of a restructured district to include the territory of the existing sanitary district and any additional frontage on the lake that is deemed appropriate by the commissioners. The commissioners may sign the petition for the landowners in the sanitary district. If necessary to meet the requirements of s. 33.25, signatures of owners of land lying outside the sanitary district shall be obtained. Formation of a restructured district that includes such additional territory shall not affect any preexisting rights or liabilities of the town sanitary district, and all these rights and liabilities shall be assumed automatically by the restructured district. The method by which these rights and liabilities are apportioned within the restructured district shall be determined by the county board, and set out in the order issued under s. 33.26 (3) forming the restructured district.

33.235(3) (3) A town sanitary district having boundaries coterminous or contiguous to a lake district may merge into the lake district. Merger is effected by approval of an identical merger resolution by a two-thirds vote of the commissioners of the town sanitary district and the lake district, followed by ratification by a majority of those voting at an annual or special meeting of the lake district and a majority of those voting in a referendum of the town sanitary district under s. 60.785 (2). Merger may not become effective unless the town board which created the sanitary district approves the merger. The commissioners of the town sanitary district and the district shall act jointly until the next annual or special meeting, whichever occurs first, of the restructured district at which time the board of the restructured district shall be created subject to the requirements under s. 33.28. Merger does not affect the preexisting rights or liabilities of the town sanitary district or the lake district. All these rights and liabilities are assumed automatically by the restructured district, but the method of discharging these rights or obligations shall be set out in the merger resolution.

33.235(4) (4) Any restructured district shall have all powers granted to districts under this chapter and to town sanitary districts under ch. 60, except the taxation power under s. 60.77 (6) (b). Such powers shall be exercised using the procedures and methods set out in this chapter.

33.235 History History: 1975 c. 197; 1979 c. 299; 1983 a. 532 s. 36; 1989 a. 159; 1995 a. 349.



33.24 County board may establish district.

33.24  County board may establish district.

33.24(1) (1) Notwithstanding s. 33.01 (3), in this section, "district" does not include a restructured district.

33.24(2) (2) The county board of any county may establish districts within the county if the conditions stated in s. 33.26 are found to exist. Before a district that includes any portion of a city or village may be formed under authority of this section, the city council or village board must have previously approved the inclusion of its territory within the boundaries of a proposed district.

33.24 History History: 1973 c. 301; 1995 a. 349.



33.25 Petition.

33.25  Petition.

33.25(1)(1)  Who to make.

33.25(1)(a)(a) Before a county board may establish a district under s. 33.235 or 33.24, a petition requesting establishment shall be filed with the county clerk, addressed to the board and signed by persons constituting 51% of the landowners or the owners of 51% of the lands within the proposed district. Governmental subdivisions, other than the state or federal governments, owning lands within the proposed district are eligible to sign such petition. A city council or village or town board may by resolution represent persons owning lands within the proposed district who are within its jurisdiction, and sign for all such landowners.

33.25(1)(b) (b) For a landowner that is a trust, foundation, corporation, association or organization, a petition under par. (a) shall be signed by an official representative, officer or employee who is authorized to do so by that landowner.

33.25(2) (2) Contents. The petition shall set forth:

33.25(2)(a) (a) The proposed name of the district;

33.25(2)(b) (b) The necessity for the proposed district;

33.25(2)(c) (c) That the public health, comfort, convenience, necessity or public welfare will be promoted by the establishment of the district and that the lands to be included therein will be benefited by such establishment; and

33.25(2)(d) (d) The boundaries of the territory to be included in the proposed district.

33.25(3) (3) Verification, plat. The petition shall be verified by one of the petitioners, and shall be accompanied by a plat or sketch indicating the approximate area and boundaries of the district.

33.25(4) (4) Presumption. Every petition is presumed to have been signed by the persons whose signatures appear thereon, until proved otherwise.

33.25(5) (5) Withdrawing from petition. Any landowner who is considered to have signed the petition under sub. (1) may withdraw from the petition if the landowner files a written notice of the withdrawal with the county clerk at least 10 days before the date of the hearing under s. 33.26.

33.25 History History: 1973 c. 301; 1975 c. 197; 1993 a. 167, 246; 1995 a. 349.

33.25 Annotation The requirements for a verification under sub. (3) are that it is made under oath and carries the jurat of a notary public. Every person giving the oath is considered to have been lawfully sworn. Use of the word "certify" rather than "verify" is irrelevant. Nielsen v. Waukesha County Board of Supervisors, 178 Wis. 2d 498, 504 N.W.2d 621 (Ct. App. 1993).



33.26 Hearings, time, notice, boundaries, approval, limitations.

33.26  Hearings, time, notice, boundaries, approval, limitations.

33.26(1)(1) Upon receipt of the petition the county board shall arrange a hearing to be held not later than 30 days from the date of presentation of the petition, and shall appoint a committee to conduct the hearing. At the hearing all interested persons may offer objections, criticisms or suggestions as to the necessity of the proposed district as outlined and to the question of whether their property will be benefited by the establishment of such district. Any person wishing to object to the organization of such district may, before the date set for the hearing, file objections to the formation of such district with the county clerk.

33.26(2) (2) Notice announcing the hearing and stating the boundaries of the proposed district shall be published in a paper of general circulation in the county in which the proposed district is located as a class 1 notice, under ch. 985, and shall be mailed by the county board to the last-known address of each landowner within the proposed district.

33.26(3) (3) The committee shall report to the county board within 3 months after the date of the hearing. Within 6 months after the date of the hearing, the board shall issue its order under this subsection. If the board finds, after consideration of the committee's report and any other evidence submitted to the board, that the petition is signed by the requisite owners as provided in s. 33.25, that the proposed district is necessary, that the public health, comfort, convenience, necessity or public welfare will be promoted by the establishment of the district, and that the property to be included in the district will be benefited by the establishment of the proposed district, the board, by order, shall declare its findings, shall establish the boundaries and shall declare the district organized and give it a corporate name by which it shall be known. Thereupon the district shall be a body corporate with the powers of a municipal corporation for the purposes of carrying out this chapter. If the board does not so find, the board, by order, shall declare its findings and deny the petition.

33.26(5) (5) The department shall be notified in writing of the hearing for the creation of the district at the time the hearing date is set.

33.26(6) (6) In establishing the district, the county board may change the boundaries from those originally proposed. However, lands not originally proposed for inclusion may not be included until a public hearing is held under this section.

33.26(7) (7) Any person aggrieved by the action of the board may petition the circuit court for judicial review. A verified petition shall be presented to the court not more than 30 days after the decision of the board, and shall specify the grounds upon which the appeal is based.

33.26 History History: 1973 c. 301; 1979 c. 34 s. 2102 (39) (g); 1981 c. 20; 1991 a. 316; 1993 a. 167; 1995 a. 227; 2003 a. 275.

33.26 Annotation Although not specified, the right to review under sub. (7) is by statutory certiorari. Donaldson v. Board of Commissioners of Rock-Koshkonong Lake District, 2004 WI 67, 272 Wis. 2d 146, 680 N.W.2d 762, 01-3396.



33.265 Notice, filing and recording requirements.

33.265  Notice, filing and recording requirements. If a district is created or its boundaries altered, the board of commissioners shall record the authorizing document, including a legal description of the boundary, with the register of deeds in each county where the district is situated, and file the document and legal description with the department of natural resources and the department of revenue.

33.265 History History: 1981 c. 20; 1993 a. 301.



33.27 Initial district board of commissioners.

33.27  Initial district board of commissioners.

33.27(1) (1) The county board shall, at the time of making the order establishing a district, appoint 3 owners of property within the district, at least one of whom is a resident of the district, to serve as commissioners until the first annual meeting of the district, and shall also make the appointment required under s. 33.28 (2).

33.27(1m) (1m) If no resident is willing to serve as required under sub. (1), the residency requirement shall be waived for the initial district board of commissioners.

33.27(2) (2) Within 30 days following the county board's order establishing the district, the governing body of the town, city or village having the largest portion by valuation within the district shall appoint one of its members to the district board under s. 33.28 (2).

33.27(3) (3) At any time following the making of the order establishing a district, but no later than 60 days following the expiration of time for appeal to the circuit court, or, if appealed, no later than 60 days following the final judgment in any appeal, the district board shall hold an organizational meeting, shall select officers to serve until the first annual meeting, and may commence conducting the affairs of the district.

33.27(4) (4) The board may make an initial assessment of all taxable property within the district to raise funds to pay organizational costs and operate the district until the receipt of the tax voted by the first annual meeting. The manner of making the assessment shall be within the discretion of the board.

33.27 History History: 1973 c. 301; 1975 c. 197; 1979 c. 299; 1993 a. 167.



33.28 District board of commissioners.

33.28  District board of commissioners.

33.28(1) (1) Management of the affairs of the district shall be delegated to a board of commissioners.

33.28(2) (2) The board of commissioners shall consist of:

33.28(2)(a) (a) One person appointed by the county board who is a member of the county land conservation committee or is nominated by the county land conservation committee and appointed by the county board;

33.28(2)(b) (b) One member of the governing body of the town, village or city within which the largest portion by valuation of the district lies, appointed by the governing body and owning property within the district if possible; and

33.28(2)(c) (c) Three electors or owners of property within the district elected by secret ballot by the qualified electors and property owners within the district, for staggered 3-year terms. At least one of the elected commissioners shall be a resident of the district.

33.28(2m) (2m)

33.28(2m)(a)(a) An annual meeting may permanently increase the number of members of the board of commissioners to be elected under sub. (2) (c) from 3 to 5.

33.28(2m)(b) (b) If no resident is willing to be elected as required under sub. (2) (c) for a given term, the residency requirement shall be waived until the end of that term.

33.28(3) (3) Three commissioners shall constitute a quorum for the transaction of business.

33.28(4) (4) The board shall select a chairperson, secretary and treasurer from among its members.

33.28(5) (5) Commissioners shall be paid actual and necessary expenses incurred while conducting business of the district, plus such compensation as may be established by the annual meeting.

33.28(6) (6) The board shall meet at least quarterly, and at other times on the call of the chairperson or the petition of 3 of the members.

33.28(7) (7) If a vacancy occurs in the membership of the board under sub. (2) (a) or (b), the appointing authority shall appoint a person to fill the vacancy. If a vacancy occurs in the membership of the board under sub. (2) (c), the chairperson of the board shall appoint a person to fill the remainder of the unexpired term, subject to approval by a majority vote of the board.

33.28 History History: 1973 c. 301; 1975 c. 197; 1977 c. 391; 1979 c. 299; 1981 c. 18, 346; 1989 a. 159, 359; 1991 a. 32; 1993 a. 167.

33.28 Annotation Sub. (2) (a) provides that the county representative upon a public inland lake protection and rehabilitation board is to be a person appointed by the county board. By operation of s. 59.17 (2) (c), the power of appointing the county representative to a public inland lake protection and rehabilitation district is therefore transferred from the county board to the county executive once the office of county executive is created, subject to confirmation by the board. OAG 2-09.



33.285 Property owning requirements.

33.285  Property owning requirements. Any requirement under s. 33.27 (1) or 33.28 that a person own property within the district to be eligible for membership on the board of commissioners is satisfied if a person is an official representative, officer or employee of any trust, foundation, corporation, association or organization which is an owner of property within the district.

33.285 History History: 1975 c. 197; 1979 c. 299.



33.29 Board of commissioners; officers; powers and duties.

33.29  Board of commissioners; officers; powers and duties.

33.29(1)(1) The board shall be responsible for:

33.29(1)(a) (a) Initiating and coordinating research and surveys for the purpose of gathering data on the lake, related shorelands and the drainage basin;

33.29(1)(b) (b) Planning lake protection and rehabilitation projects;

33.29(1)(c) (c) Contacting and attempting to secure the cooperation of officials of units of general purpose government in the area for the purpose of enacting ordinances deemed necessary by the board as furthering the objectives of the district;

33.29(1)(d) (d) Adopting and carrying out lake protection and rehabilitation plans and obtaining any necessary permits therefor; and

33.29(1)(e) (e) Maintaining liaison with those officials of state government involved in lake protection and rehabilitation, and providing the department with the names and addresses of the current commissioners.

33.29(1)(f) (f) Scheduling the annual meeting of the district.

33.29(1)(g) (g) Preparing the proposed annual budget for presentation at the annual meeting of the district. The proposed annual budget shall include all of the following:

33.29(1)(g)1. 1. A list of all existing indebtedness and all anticipated revenue from all sources during the ensuing year.

33.29(1)(g)2. 2. A list of all proposed appropriations for each department, activity, and reserve account during the ensuing year.

33.29(1)(g)3. 3. The actual revenues and expenditures for the preceding year.

33.29(1)(g)4. 4. The actual revenues and expenditures for not less than the first 6 months of the current year.

33.29(1)(g)5. 5. The estimated revenues and expenditures for the balance of the current year.

33.29(1)(g)6. 6. For informational purposes by fund, all anticipated unexpended or unappropriated balances and surpluses.

33.29(2) (2) The board shall have control over the fiscal matters of the district, subject to the powers and directives of the annual or a special meeting. The board shall annually at the close of the fiscal year cause an audit to be made of the financial transactions of the district, which shall be submitted to the annual meeting.

33.29(3) (3) The board, immediately after each annual meeting, shall elect a chairperson, secretary and treasurer, whose duties shall be as follows:

33.29(3)(a) (a) The chairperson shall preside at the annual meeting, at all special meetings and meetings of the board and at all public hearings held by the board.

33.29(3)(b) (b) The secretary shall keep minutes of all meetings of the board and hearings held by it. The secretary shall prepare and send the notices required for the annual meeting, any special meeting, and any meeting of the board.

33.29(3)(c) (c) The treasurer shall receive and take charge of all moneys of the district, and pay out the same only on order of the board.

33.29 History History: 1973 c. 301; 1989 a. 159, 359; 2003 a. 275.



33.30 Annual meeting of district.

33.30  Annual meeting of district.

33.30(1) (1) Every district shall have an annual meeting. Each annual meeting shall be scheduled during the time period between May 22 and September 8 unless scheduled outside those dates by majority vote of the previous annual meeting.

33.30(2) (2)

33.30(2)(a)(a) The annual meeting shall be preceded by written notice mailed at least 14 days in advance of the meeting to all electors within the district whose address is known or can be ascertained with reasonable diligence, to all owners of property within the district at the owner's address as listed in the tax roll, and to the department. The district board of commissioners may substitute a class 2 notice, under ch. 985, in lieu of sending written notice to electors residing within the district.

33.30(2)(b) (b) No absentee ballots or proxies are permitted at the annual meeting.

33.30(2m) (2m) The notice of the annual meeting under sub. (2) shall include all of the following:

33.30(2m)(a) (a) The proposed annual budget required under s. 33.29 (1) (g).

33.30(2m)(b) (b) A list of each item proposed for consideration at the annual meeting in addition to the proposed annual budget.

33.30(2m)(c) (c) A list of any items proposed for consideration at the annual meeting by persons eligible to vote at the annual meeting if all of the following conditions are met:

33.30(2m)(c)1. 1. The item relates to an issue that is within the district's authority.

33.30(2m)(c)2. 2. Each item is submitted by a petition to the board at least 30 days before the annual meeting.

33.30(2m)(c)3. 3. The petition is signed by persons who are eligible to vote at the annual meeting.

33.30(2m)(c)4. 4. The number of persons signing the petition equals or exceeds 20 percent of the number of parcels located in the district that are subject to the property tax.

33.30(3) (3) At the annual meeting, electors and property owners who attend the meeting shall do all of the following:

33.30(3)(a) (a) Elect by secret ballot one or more commissioners to fill vacancies occurring in the elected membership of the district board.

33.30(3)(b) (b) Approve a budget for the coming year. The electors and property owners may consider and vote on amendments to the budget before approving that budget. The budget shall separately identify the capital costs and the costs of operation of the district, shall conform with the applicable requirements under s. 33.29 (1) (g) and shall specify any item that has a cost to the district in excess of $10,000.

33.30(4) (4) At the annual meeting, electors and property owners may do any of the following:

33.30(4)(a) (a) Vote by majority a tax upon all taxable property within the district. That portion of the tax that is for the costs of operation for the coming year may not exceed a rate of 2.5 mills of equalized valuation as determined by the department of revenue and reported to the district board. The tax shall be apportioned among the municipalities having property within the district on the basis of equalized full value, and a report shall be delivered by the treasurer, by November 1, by certified statement to the clerk of each municipality having property within the district for collection.

33.30(4)(b) (b) Take up and consider such other business as comes before it.

33.30(4)(c) (c) Establish compensation to be paid the district board commissioners.

33.30(4)(d) (d) Create a nonlapsible fund to finance specifically identified capital costs and for maintenance of capital equipment.

33.30 History History: 1973 c. 301; 1975 c. 197; 1977 c. 142, 391, 447; 1979 c. 299; 1981 c. 18, 20; 1989 a. 159; 1993 a. 167; 1995 a. 349; 2003 a. 275, 327.



33.305 Special meetings of district.

33.305  Special meetings of district.

33.305(1) (1) The board of commissioners of a district may schedule a special meeting of the district at any time. The board of commissioners shall schedule a special meeting upon receipt of a petition signed by at least 10% of the electors and property owners in the district.

33.305(2) (2) Written notice of a special meeting shall be given to the same persons and in the same manner required under s. 33.30 (2) (a).

33.305(3) (3) At a special meeting, electors and property owners may take any action that is required or allowed to be taken at an annual meeting, except they may not do any of the following:

33.305(3)(a) (a) Approve an annual budget but they may consider and vote on amendments to the annual budget.

33.305(3)(c) (c) Consider the dissolution of the district or dissolve the district.

33.305(3)(d) (d) Consider a matter that was resolved during another special meeting that was held since the previous annual meeting.

33.305(4) (4) No absentee ballots or proxies are permitted at a special meeting.

33.305 History History: 1989 a. 159; 1995 a. 349; 2003 a. 275.



33.31 Power to finance.

33.31  Power to finance.

33.31(1)(1) Every district may borrow money and use any other financing method prescribed by law. In utilizing financing powers, the commission shall follow the procedures required by statute for the selected financing methods so far as they are applicable and not in conflict with this subchapter.

33.31(2) (2) Any district, when in temporary need, may borrow money under s. 67.12.

33.31(3) (3) The district shall levy an annual, irrepealable tax to pay the principal and interest of the indebtedness incurred under subs. (1) and (2) when they are due. The district shall levy this tax without limitation as to rate or amount on all taxable property within the district. The tax shall be reported in accordance with s. 33.30 (4) (a) and may not be included nor includable in the operations tax limit of s. 33.30 (4) (a).

33.31(4) (4) At an annual or special meeting, the district may not consider or approve any borrowing or any tax to pay the indebtedness incurred under sub. (1) or (2) unless the meeting notice under s. 33.30 (2) (a) or 33.305 (2) includes a statement that borrowing or a tax levy to pay the indebtedness will be considered at the meeting.

33.31 History History: 1973 c. 301; 1975 c. 197; 1977 c. 391; 1983 a. 207; 1989 a. 159; 1993 a. 167; 2003 a. 275.



33.32 Special assessments and special charges.

33.32  Special assessments and special charges.

33.32(1)(1) Special assessments for the purpose of carrying out district protection and rehabilitation projects, or for other lake management or sanitary service activities undertaken by the district, may be levied by the commissioners as an exercise of the district's police powers in the following manner:

33.32(1)(a) (a) Upon approval of plans for any work by the annual or by a special meeting of the district, the commissioners shall determine the entire cost to the district of the work to be done.

33.32(1)(b) (b) The commissioners shall then apportion the special assessment within the district, other than state or federal lands, on a reasonable basis. In apportioning the special assessment, the commissioners shall examine each parcel and determine the benefits to each parcel from the project, considering such factors as size, proximity to the lake and present and potential use of the parcel, including applicable zoning regulations. After benefits to each parcel are determined, assessments shall be made in an aggregate amount equal to the cost to the district of the project. Such assessments shall be made in accordance with s. 66.0703, so far as it is applicable and not in conflict with this subchapter.

33.32(1)(c) (c) The commissioners shall file in the office of the county clerk a report of the assessments made. Notice shall be given to each owner, mortgagee, lessee or other person having an interest in an affected parcel that the report is open for review at a specified place within the district for 30 days after the date of the notice and that on a day named therein, which shall not be more than 3 days after the expiration of the 30 days, the commissioners will hear objections that may be made to the report. Notice shall be by mail to each person whose post-office address is known or can be ascertained with reasonable diligence, accompanied by a statement of the assessment, and shall also be published as a class 2 notice, under ch. 985, in a newspaper having general circulation within the district.

33.32(1)(d) (d) At the time specified for hearing objections to the report, the commissioners shall hear parties interested who may appear for that purpose and may review, modify and correct the report as they deem just and at the conclusion of the hearing shall make a final determination of assessments. No assessment may be increased without additional notice to affected persons and provisions for hearing objections to such increases.

33.32(1)(e) (e) When a final determination of assessments has been made, the secretary shall publish a class 1 notice, under ch. 985, within the district that a final determination has been made, and shall notify by mail each person entitled to notice under par. (c) of the amount assessed against the affected parcel.

33.32(1)(f) (f) An owner, mortgagee, lessee or other person having an interest in any parcel affected by the determination who feels aggrieved thereby may, within 40 days after the date of mailing of notice, appeal therefrom to the circuit court of the county in which the district is located by causing a written notice of appeal to be served upon the secretary of the district. The secretary in case such appeal is taken shall make a brief statement of the proceedings had in the matter and shall transmit the same with all papers in the matter to the clerk of the circuit court. Such appeal shall be tried and determined in the same manner as cases originally commenced in said court.

33.32(2) (2) The commissioners of any district may provide that special assessments levied may be paid in annual installments, not more than 10 in number, in the manner provided in s. 66.0715 (3).

33.32(2m) (2m) Any delinquent special assessment or special charge that is collected under s. 66.0627 (4) or 66.0703 (13) shall be levied without limitation as to rate or amount on all taxable property within the district, shall be reported in accordance with s. 33.30 (4) (a) and shall not be included or includable in the operations tax limit of s. 33.30 (4) (a).

33.32(3) (3)

33.32(3)(a)(a) County and municipally owned real estate within a district shall be subject to special assessments.

33.32(3)(b) (b) If a county or municipality fails to pay a special assessment levied by a district, the clerk of the district may certify this fact to the department of administration, and shall state the amount due. The department, at the time of making the next scheduled distribution under s. 79.035, shall deduct the amount claimed from the payment due the county or municipality, and shall forward it to the district.

33.32(4) (4) Outstanding unpaid assessments on privately owned lands shall be paid in full by any public body, including the state, which purchases such lands.

33.32(5) (5) Sewerage system service charges imposed by districts with town sanitary district powers shall be in conformance with s. 66.0821. Special charges may be imposed for other services identified in the annual budget adopted under s. 33.30 (3) (b). The special charges may not exceed the rate of $2.50 per $1,000 of assessed valuation. The special charges may be certified by the district secretary to the clerk of each municipality having property within the district for collection and settlement in the same manner as provided under ch. 74. The commissioners shall allocate the charges to the property served in a manner prescribed by them unless the manner is specified by a resolution of the annual or of a special meeting. Delinquent special charges shall be governed by s. 66.0627 (4).

33.32 History History: 1973 c. 301; 1975 c. 197; 1977 c. 391; 1983 a. 27 s. 2202 (45); 1989 a. 159; 1991 a. 316; 1993 a. 167; 1997 a. 35; 1999 a. 150 s. 672; 2001 a. 30; 2003 a. 275; 2011 a. 32.



33.33 Merger, attachment, detachment.

33.33  Merger, attachment, detachment.

33.33(1) (1)  Merger. Any district may be merged with a contiguous district by resolution passed by a four-fifths vote of all the members of each board of commissioners. At the next annual or special meeting, whichever occurs first, the electors and property owners shall vote on whether to ratify the merger. If a majority of the electors and property owners present and voting in each district endorse the merger, it takes effect. Following ratification, the boards of commissioners of merging districts shall act jointly until the next annual or special meeting whichever occurs first, at which time the board of the merged district shall be conformed to the requirements specified in s. 33.28. The governing body of the county, town, village or city having the largest portion by valuation within the district shall make the appointments under s. 33.28 (2).

33.33(2) (2) Attachment. Contiguous territory may be attached to a district upon petition by the owner or motion of the commissioners.

33.33(2)(a) (a) Petition. A petition by an owner, directed to the district and requesting attachment, may be accepted by majority vote of the commissioners, upon which the attachment shall become effective.

33.33(2)(b) (b) Motion. If the commissioners by motion initiate attachment proceedings, they shall notify the owners of the territory contemplated for attachment and the county board. The county board shall schedule a hearing on the motion, using the procedure of s. 33.26 as far as is applicable. Following the hearing, the board shall make a finding on the necessity of attachment of territory, using the standards of s. 33.26 (3), and shall declare the territory to be either attached or not. Appeals of the board's decision shall be taken under s. 33.26 (7).

33.33(3) (3) Detachment. Territory may be detached from the district following petition of the owner or motion of the commissioners. Proposals for detachment shall be considered by the commissioners, and territory may be detached upon a finding that such territory is not benefited by continued inclusion in the district. Appeals of the commissioners' decision may be taken under s. 33.26 (7).

33.33 History History: 1973 c. 301; 1975 c. 197; 1981 c. 20; 1989 a. 159; 2003 a. 275.

33.33 Annotation It is not always necessary for the petitioner in a detachment proceeding to prove that there has been a change in circumstances since the district was created. The finding of benefit to property required under s. 33.26 (3) in forming a district is not the same as the finding that the property is not benefited required under s. 33.33 (3) to detach a property form the district. The s. 33.26 (3) finding is general and predictive. Section. 33.33 (3) requires an individualized evaluation of property under present circumstances. Donaldson v. Board of Commissioners of Rock-Koshkonong Lake District, 2004 WI 67, 272 Wis. 2d 146, 680 N.W.2d 762, 01-3396.

33.33 Annotation Although not specified, the right to review under sub. (3) is by statutory certiorari. Donaldson v. Board of Commissioners of Rock-Koshkonong Lake District, 2004 WI 67, 272 Wis. 2d 146, 680 N.W.2d 762, 01-3396.



33.35 Dissolution of districts.

33.35  Dissolution of districts. A petition to dissolve an existing district created under this chapter may not be considered at an annual meeting of the district unless an elector within the district or a property owner within the district notifies the district board of commissioners in writing at least 90 days before the annual meeting that the elector or property owner intends to petition for dissolution at that annual meeting. The notice of the annual meeting must include a statement that a petition to dissolve the district will be considered. The district may be dissolved upon a two-thirds vote of the electors and property owners present at the annual meeting. The county board shall by order dissolve the district following receipt of the petition if the county board finds that one or more of the standards for the creation of a district under s. 33.26 (3) are not met. The order for dissolution shall be conditioned upon proper petition to the circuit court and appointment of a receiver to administer the winding up of the district under the supervision of the court and a final order of the court. The attorney general shall represent the state and shall be a party to every dissolution proceeding where state money is involved.

33.35 History History: 1973 c. 301; 1989 a. 159.



33.36 Alteration of districts.

33.36  Alteration of districts.

33.36(1) (1) Whenever any territory that contains an entire district is incorporated as a city or village, consolidated with a city or village or annexed to a city or village, the district shall survive and shall be subject to s. 33.23.

33.36(2) (2) Whenever any territory containing less than an entire district is incorporated as a city or village, consolidated with a city or village or is annexed to a city or village, the district shall survive, and the district shall continue to operate under this chapter, subject to the following modifications:

33.36(2)(a) (a) The district shall exercise only those powers granted under this chapter. Sanitary district powers shall not be exercised unless consent for such exercise is obtained in advance from the governing body of the city or village.

33.36(2)(b) (b) The governing body of the city, village or town having the largest portion by valuation of the district within its jurisdiction shall make the appointment under s. 33.28.

33.36(2)(c) (c) Ownership of any water or sewerage system shall be determined according to s. 60.79 (2) (d).

33.36 History History: 1975 c. 197; 1983 a. 532 s. 36; 1989 a. 159.



33.37 Districts in more than one county.

33.37  Districts in more than one county.

33.37(1) (1) Where the proposed district is in more than one county, the county board of the county within which the largest portion, by valuation, of the proposed district lies shall have jurisdiction under ss. 33.24 to 33.28.

33.37(2) (2) The county within which the largest portion, by valuation, of a district lies shall have jurisdiction on motions for attachment under s. 33.33 (2) (b) and on petitions for dissolution under s. 33.35.

33.37 History History: 1977 c. 391.



33.41 Definitions.

33.41  Definitions. In this subchapter:

33.41(1) (1) "Board of commissioners" means the board of commissioners of the Dane County Lakes and Watershed Commission.

33.41(1m) (1m) "Commission" means the Dane County Lakes and Watershed Commission created under s. 33.42.

33.41(2) (2) "County" means Dane County.

33.41(3) (3) "County board" means the county board of the county.

33.41(5g) (5g) "Municipality" means any city, village or town.

33.41 History History: 1989 a. 324.



33.42 Creation.

33.42  Creation. There is created a Dane County Lakes and Watershed Commission as part of county government. The board of commissioners shall govern the commission.

33.42 History History: 1989 a. 324.



33.44 Board of commissioners; composition.

33.44  Board of commissioners; composition.

33.44(1) (1) The board of commissioners shall consist of the following persons, all of whom shall be residents of the county:

33.44(1)(a) (a) The county executive of the county or his or her designee.

33.44(1)(b) (b) The mayor of the city of Madison or his or her designee.

33.44(1)(c) (c) Two members who are supervisors on the county board and who represent supervisory districts located entirely outside the city of Madison.

33.44(1)(d) (d) Two members who are supervisors on the county board and who represent supervisory districts located entirely within the city of Madison.

33.44(1)(dm) (dm) One member who is a member of the Yahara Lakes Association.

33.44(1)(e) (e)

33.44(1)(e)1.1. Except as provided in subd. 2., one member who is not a supervisor on the county board, who resides in the city of Madison and whose name is on a list of at least 2 nominees submitted to the county executive by the mayor of the city of Madison.

33.44(1)(e)2. 2. If the list of nominees required under this paragraph is not submitted at least 60 days before the term of the member appointed under this paragraph expires or at least 60 days before the county executive must fill a vacancy under this paragraph, the county executive shall appoint a member who is not a supervisor on the county board and who resides in the city of Madison.

33.44(1)(f) (f)

33.44(1)(f)1.1. Except as provided in subds. 2. and 3., one member who is not a supervisor on the county board, who resides outside the city of Madison and whose name is on a list of at least 2 nominees submitted to the county executive by the Dane County Towns Association.

33.44(1)(f)2. 2. For terms subsequent to the initial term, the person appointed under this paragraph must reside outside the city of Madison and the person's name must be on a list of at least 2 nominees submitted to the county executive by the Dane County Towns Association. Unless the person has served continuously as the member appointed under this paragraph for all previous terms, including the initial term, the person may not be a supervisor on the county board.

33.44(1)(f)3. 3. If the list of nominees required under this paragraph is not submitted at least 60 days before the term of the member appointed under this paragraph expires or at least 60 days before the county executive must fill a vacancy under this paragraph, the county executive shall appoint a member who resides outside the city of Madison and who either has served continuously as the member appointed under this paragraph for all previous terms, including the initial term, or who is not a supervisor on the county board.

33.44(1)(g) (g)

33.44(1)(g)1.1. Except as provided in subds. 2. and 3., one member who is not a supervisor on the county board, whose name is on a list of at least 2 nominees submitted to the county executive by a majority of the chief executives of the villages and cities, except the city of Madison, that are located at least partially in the county, and who is a resident of such a village or city.

33.44(1)(g)2. 2. For terms subsequent to the initial term, the person appointed under this paragraph must not be a supervisor on the county board. Unless the person has served continuously as the member appointed under this paragraph for all previous terms, including the initial term, the name of the person must be on a list submitted to the county executive by a majority of the chief executives of the villages and cities, except the city of Madison, that are located at least partially in the county, and the person must be a resident of such a village or city.

33.44(1)(g)3. 3. If the list of nominees, when required under this paragraph, is not submitted at least 60 days before the term of the member appointed under this paragraph expires or at least 60 days before the county executive must fill a vacancy under this paragraph, the county executive shall appoint a member who is not a supervisor on the county board and who either has served continuously as the member appointed under this paragraph for all previous terms, including the initial term, or who is a resident of a village or city, except the city of Madison, that is located at least partially within the county.

33.44(2) (2) The county executive shall appoint the members listed under sub. (1) (c) to (g) subject to confirmation by the county board.

33.44(2g) (2g) In making the appointments under sub. (1) (c) and (d), the county executive shall appoint persons who will represent the diverse interests of the urban and rural communities in improving the water quality and the scenic and environmental value of the county surface waters and groundwaters.

33.44(2m) (2m) The term of a member appointed under sub. (1) (c) to (g) begins on the 3rd Tuesday in April of the year in which the member is appointed and ends on the 3rd Tuesday in April in the 3rd year following the year in which the member is appointed.

33.44(3) (3) Six commissioners shall constitute a quorum for the transaction of business.

33.44(5) (5) Commissioners shall be paid actual and necessary expenses incurred while conducting business of the commission and shall be paid the same per diem as members of county board committees.

33.44(6) (6)

33.44(6)(a)(a) If a commissioner appointed under sub. (1) (c) or (d) is not reelected to be a supervisor on the county board during his or her term on the commission, he or she may continue to serve on the commission until the position is filled as provided in par. (b).

33.44(6)(b) (b) Vacancies occurring during the term of any commissioner appointed under sub. (1) (c) to (g) shall be filled within 90 days in the manner provided in s. 17.27 (1n). A commissioner appointed to fill a vacancy may be reappointed for subsequent full terms.

33.44(7) (7) The board of commissioners shall meet at least quarterly, and at other times on the call of the chairperson or on the petition of 6 of the members.

33.44(8) (8) Any action by the board of commissioners requires the affirmative vote of the majority of members present and voting.

33.44(9) (9) The board of commissioners shall elect a chairperson, vice chairperson and secretary from its members each year, and these officers shall have the following duties:

33.44(9)(a) (a) The chairperson shall preside at all meetings and all public hearings held by the board of commissioners.

33.44(9)(b) (b) The vice chairperson shall preside at any meeting or any public hearing held by the board of commissioners at which the chairperson is unable to preside.

33.44(9)(c) (c) The secretary shall keep minutes of all meetings of the board of commissioners and hearings held by it.

33.44 History History: 1989 a. 324; 1999 a. 9; 2001 a. 103.



33.445 Board of commissioners; duties.

33.445  Board of commissioners; duties.

33.445(1) (1) The board of commissioners shall initiate and coordinate surveys and research projects for the purpose of gathering data relating to the surface waters and groundwaters of the county.

33.445(2) (2) The board of commissioners shall maintain a liaison with agencies of the federal, state and local governments and other organizations that are involved in programs or projects designed to protect, rehabilitate and manage water resources.

33.445(3) (3) The board of commissioners shall develop a public information and education program on issues related to the surface waters and groundwaters of the county.

33.445 History History: 1989 a. 324; 2003 a. 33.



33.45 Board of commissioners; powers.

33.45  Board of commissioners; powers.

33.45(1) (1) The board of commissioners may develop and implement plans, projects or programs to do any or all of the following:

33.45(1)(a) (a) Improve the water quality and the scenic, economic and environmental value of the surface waters and the groundwaters of the county.

33.45(1)(b) (b) Protect or enhance the recreational use of the navigable waters of the county.

33.45(1)(c) (c) Coordinate and integrate, for efficient and effective cost management, any county programs or projects for the waters of the county that relate to any of the following:

33.45(1)(c)1. 1. Surface water and groundwater quality.

33.45(1)(c)2. 2. The recreational use of and public access to navigable waters.

33.45(1)(c)3. 3. Water safety and boating regulations.

33.45(1)(c)4. 4. Algae and aquatic plant management.

33.45(1)(d) (d) Reduce soil erosion and bring cropland soil erosion loss into conformance with s. 92.025.

33.45(2) (2) The board of commissioners may develop and propose to the county board programs or projects to make improvements to the navigable waters in the county including, but not limited to, constructing and maintaining public boat launching facilities, maintaining park or other open natural areas adjacent to the navigable waters, implementing shoreline maintenance requests, maintaining and improving locks and dredging waterways.

33.45(3) (3) The board of commissioners may create advisory committees as it considers necessary to apprise the board of commissioners of the information necessary to implement its duties and powers. The advisory committees may include, but are not limited to, representatives of the following: fishing groups; farmers; businesses; riparian and other real property owners; industry groups; public bodies; sailing clubs; boating clubs; environmentalists; scientists; conservationists; hunters; and water skiing, diving and other sports clubs.

33.45(4) (4) The board of commissioners may promulgate any rules necessary to implement the duties and powers granted to the board of commissioners.

33.45 History History: 1989 a. 324.



33.455 Regulation proposed by board of commissioners.

33.455  Regulation proposed by board of commissioners.

33.455(1)(1)  Ordinances and local regulations. The board of commissioners may propose to the county board the adoption, modification or rescission of any ordinance or local regulation relating to boating, recreation or safety upon the navigable waters of the county.

33.455(2) (2) Minimum standards. The board of commissioners may propose to the county board minimum standards for local regulations and ordinances for municipalities and the county to protect and rehabilitate the water quality of the surface waters and groundwaters of the county that relate to any of the following:

33.455(2)(a) (a) The environmental control of land surfaces, which includes, but is not limited to, one or more of the following:

33.455(2)(a)1. 1. Erosion control.

33.455(2)(a)2. 2. Construction site control.

33.455(2)(a)3. 3. Zoning of shorelands, wetlands and floodplains.

33.455(2)(a)4. 4. Subdivision of land under ch. 236.

33.455(2)(a)5. 5. Environmental control of agricultural land.

33.455(2)(a)6. 6. Other conservation programs or projects that relate to the environmental control of land surfaces.

33.455(2)(b) (b) The maintenance of property owned or maintained by a municipality, including public ways and shorelands.

33.455(3) (3) Adoption by county board.

33.455(3)(a)(a) Subject to the requirements under s. 281.33 (3m), the county board may adopt a minimum standard, an ordinance or a local regulation, or a modification to or rescission of an ordinance or a local regulation, as proposed by the board of commissioners under sub. (1) or (2).

33.455(3)(b) (b) Notwithstanding s. 30.77 (3) (a), an ordinance, local regulation or minimum standard as adopted by the county board under this section shall apply to the county and to any municipality partially or totally within the county and shall supersede any less restrictive and conflicting provision of a minimum standard, ordinance or local regulation adopted by a municipality.

33.455 History History: 1989 a. 324; 2013 a. 20.



33.457 Implementation plan.

33.457  Implementation plan.

33.457(1)(1) The board of commissioners shall develop an implementation plan, with the advice of the Dane County Regional Planning Commission, and shall submit the plan to the presiding officers of each house of the legislature, the chairperson of the county board and the county executive of the county by July 1, 1992.

33.457(2) (2) The implementation plan shall include all of the following:

33.457(2)(a) (a) Minimum standards for shoreland, floodplain and wetland zoning ordinances to control polluting activities.

33.457(2)(b) (b) Storm drainage system plans that incorporate water quality protection measures to the maximum extent feasible.

33.457(2)(c) (c) Minimum standards in urban areas for street sweeping, salt usage reduction, shoreline maintenance and leaf collection.

33.457(2)(d) (d) Plans for bringing cropland soil erosion loss into conformance with the standards in s. 92.025.

33.457(2)(e) (e) Barnyard and feedlot runoff and waste management control plans.

33.457(2)(f) (f) Minimum standards for construction site erosion control ordinances. Minimum standards under this paragraph that are applicable to activities regulated under s. 281.33 (3) shall strictly conform with applicable uniform statewide standards established under s. 281.33 (3).

33.457(2)(g) (g) Standards for algae and aquatic plant management.

33.457(2)(h) (h) Proposals to finance the effectuation of the implementation plan.

33.457(3) (3) The implementation plan may include recommendations for any of the following:

33.457(3)(a) (a) Dredging and maintenance of navigability of waterways.

33.457(3)(b) (b) Operation of navigation locks and control of water levels and flow.

33.457(3)(c) (c) Maintenance, protection and improvement of shorelines, banks and beds of navigable waters.

33.457(3)(cm) (cm) Protection of banks of nonnavigable streams, wetlands, groundwater recharge areas and other areas significant to environmental quality.

33.457(3)(d) (d) Access to shoreline recreational areas and facilities.

33.457(3)(e) (e) Water safety, navigational and boating regulations.

33.457(3)(f) (f) Research activities and feasibility studies.

33.457(4) (4) Within 3 months after the implementation plan is developed and submitted under sub. (1), the department and the designated planning agency under s. 281.51 that covers the county shall evaluate the implementation plan to determine whether it is consistent with the criteria for water quality planning under s. 281.51 and whether the plan is adequate to:

33.457(4)(a) (a) Protect and rehabilitate the water quality of the surface waters and the groundwaters of the county.

33.457(4)(b) (b) Protect and enhance the recreational use of the navigable waters of the county.

33.457(4)(c) (c) Increase water and boating safety on the navigable waters of the county.

33.457 History History: 1989 a. 324; 1995 a. 227; 1997 a. 252; 2013 a. 20.



33.46 Budget proposals.

33.46  Budget proposals.

33.46(1)(1)  Procedures.

33.46(1)(a)(a) Annually, the board of commissioners shall prepare a proposed budget for the commission's activities for plans, programs or projects under this subchapter as follows:

33.46(1)(a)1. 1. The budget shall list all anticipated revenue from all sources during the ensuing year and shall list all proposed appropriations for each activity and reserve account for the ensuing year. The budget shall also show actual revenues and expenditures for the preceding year, if applicable, actual revenue and expenditures for the current year and estimated revenues and expenditures for the balance of the current year. The budget shall also show for informational purposes by fund all anticipated unexpended or unappropriated balances and all surpluses.

33.46(1)(a)2. 2. A summary of the budget, a notice of the place where a copy of the budget is located for public inspection and a notice of the time and place for a public hearing on the budget shall be published as a class 1 notice under ch. 985 in the county at least 15 days before the public hearing.

33.46(1)(a)3. 3. The summary required under subd. 2. shall include all of the following for the proposed budget, for the budget in effect and for the budget of the preceding year, if applicable:

33.46(1)(a)3.a. a. All expenditures, by major expenditure category.

33.46(1)(a)3.b. b. All revenues by major revenue source.

33.46(1)(a)3.c. c. Any financing source and use not included under subd. 3. a. and b.

33.46(1)(a)3.d. d. All beginning and year-end fund balances.

33.46(1)(b) (b) Not less than 15 days after the publication of the summary of the budget and of the notices required under par. (a) 2., the board of commissioners shall hold a public hearing at the time and place specified in the notice. At the hearing, any resident or taxpayer of the county shall have the opportunity to be heard on the proposed budget. The budget hearing may be adjourned from time to time. At the hearing, the board of commissioners may adopt changes to the budget.

33.46(1)(c) (c) After the public hearing, the board of commissioners shall submit the proposed budget to the county for incorporation in the county's budget to be subject to any review procedures that apply to the county budget under ss. 59.60 and 65.90.

33.46(2) (2) Taxes; special assessments; special charges; fees. As part of the commission's budget, the board of commissioners may propose that the county board levy or impose any of the following:

33.46(2)(a) (a) A tax upon all taxable real property in the county for the costs of operation of the commission for each fiscal year.

33.46(2)(b) (b) Special assessments or special charges under s. 33.47.

33.46(2)(c) (c) Fees that the county is empowered to charge under ss. 30.77 (3) (e), 33.475 and 59.54 (2).

33.46 History History: 1989 a. 324; 1995 a. 201.



33.47 Special assessments and special charges.

33.47  Special assessments and special charges.

33.47(1)(1) The county board may levy special assessments or special charges to implement programs or projects undertaken under this subchapter as an exercise of the county's police power.

33.47(1m) (1m) The county board shall determine the boundaries of any area within which any special assessment or special charge will be levied.

33.47(2) (2) The county board shall determine the total amount of any special assessment or special charge to be levied.

33.47(3) (3) The board of commissioners shall make a recommendation to the county board regarding the manner in which any special assessment or a special charge to be levied will be apportioned to real property that is benefited within the area determined under sub. (1m).

33.47(4) (4) The county board shall apportion any special assessment or special charge it levies to real property within the county on a reasonable basis.

33.47(5) (5) Any special assessment or special charge levied shall be in accordance with ss. 66.0627 and 66.0703 to the extent that those sections are applicable to and not in conflict with this subsection.

33.47(6) (6) The county board may allow annual installment payments of special assessments, but not to exceed 10 in number.

33.47(7) (7) Real property located in the county that is owned by any county or a municipality is subject to special assessments and special charges. The procedure for collecting special assessments under s. 33.32 (3) (b) shall apply to collections of special assessments and special charges under this subsection.

33.47(8) (8) Outstanding unpaid assessments on privately owned real property shall be paid in full by any public body, including the state, that purchases the real property.

33.47 History History: 1989 a. 324; 1999 a. 150.



33.475 Boating fees.

33.475  Boating fees. Notwithstanding the prohibition in s. 30.77 (1) against ordinances and local regulations that exclude any boat from the free use of the waters of the state, and in addition to the powers granted the county under ss. 30.77 (3) (e) and 59.54 (2), the county may charge boat operators reasonable fees for the costs of providing other recreational boating services not specified in ss. 30.77 (3) (e) and 59.54 (2).

33.475 History History: 1989 a. 324; 1993 a. 167; 1995 a. 201.

33.475 Annotation The delegation of authority to local governments to collect boater fees for miscellaneous "recreational boating services" under ss. 30.77 (3) (e) 1. c. and 33.475 is unconstitutional. 79 Atty. Gen. 185.



33.48 Continued expenditure level by county and municipalities.

33.48  Continued expenditure level by county and municipalities. The county or a municipality within the county may not reduce in any fiscal year its expenditures relating to environmental control of land surfaces below the expenditures it made in the fiscal year ending in 1990 if the county or the municipality makes the expenditures for the purposes of protecting or rehabilitating the quality of the surface waters and the groundwaters of the county. These expenditures include, but are not limited to, spending for erosion control, for construction site control, for environmental control of agricultural land and for conservation programs or projects but do not include extraordinary or nonrecurring expenses for these purposes.

33.48 History History: 1989 a. 324.



33.53 Definitions.

33.53  Definitions. In this subchapter:

33.53(1) (1) "Board of commissioners" means the board of commissioners of the commission.

33.53(2) (2) "Commission" means the Southeastern Wisconsin Fox River Commission created under s. 33.54.

33.53(3) (3) "Commissioner" means a member of the board of commissioners.

33.53(4) (4) "County" means Racine County or Waukesha County.

33.53(5) (5) "County board" means the county board of a county.

33.53(6) (6) "Municipality" means any city, village or town.

33.53(7) (7) "River municipality" means any of the following municipalities that is located in a county:

33.53(7)(a) (a) The city of Waukesha.

33.53(7)(b) (b) The town of Waukesha.

33.53(7)(c) (c) The village of Waterford.

33.53(7)(d) (d) The town of Waterford.

33.53(7)(e) (e) The village of Big Bend.

33.53(7)(f) (f) The town of Vernon.

33.53(7)(g) (g) The town of Mukwonago.

33.53(7)(h) (h) The village of Mukwonago.

33.53(8) (8) "Surface waters" include surface water in drainage ditches.

33.53 History History: 1997 a. 27.



33.54 Creation, funding.

33.54  Creation, funding. There is created a Southeastern Wisconsin Fox River Commission for the Illinois Fox River basin. For the purposes of this subchapter, the Illinois Fox River basin extends from the northern boundary of the city of Waukesha downstream to the point immediately below the Waterford Dam. The board of commissioners shall govern the commission. A county or river municipality may appropriate money to the commission. The commission, a county or a river municipality may solicit gifts, grants and other aid for the commission to enable the commission to perform the functions in this subchapter.

33.54 History History: 1997 a. 27.



33.55 Board of commissioners; composition.

33.55  Board of commissioners; composition.

33.55(1) (1) The board of commissioners shall consist of the following persons, all of whom shall be residents of the county:

33.55(1)(a) (a) The county executive of Racine County or his or her designee.

33.55(1)(b) (b) The county executive of Waukesha County or his or her designee.

33.55(1)(c) (c) The mayor of the city of Waukesha or his or her designee.

33.55(1)(d) (d) The town board chairperson of the town of Waukesha or his or her designee.

33.55(1)(e) (e) The village president of the village of Waterford or his or her designee.

33.55(1)(f) (f) The town board chairperson of the town of Waterford or his or her designee.

33.55(1)(g) (g) The village president of the village of Big Bend or his or her designee.

33.55(1)(h) (h) The town board chairperson of the town of Vernon or his or her designee.

33.55(1)(i) (i) The town board chairperson of the town of Mukwonago or his or her designee.

33.55(1)(j) (j) The village president of the village of Mukwonago or his or her designee.

33.55(1)(k) (k) Two residents of the town of Waterford, who shall be appointed by the town board.

33.55(1)(L) (L) Two residents of the town of Vernon, who shall be appointed by the town board.

33.55(1)(m) (m) One resident of the village of Big Bend, who shall be appointed by the village board.

33.55(1)(n) (n) One nonvoting representative from the Southeastern Wisconsin Regional Planning Commission, who shall be appointed by the chairperson of the Southeastern Wisconsin Regional Planning Commission.

33.55(1)(o) (o) One nonvoting representative from the department of natural resources, who shall be appointed by the secretary of natural resources.

33.55(2) (2)

33.55(2)(a)(a) If a commissioner listed under sub. (1) (a) to (j) is an elected official, his or her term on the commission runs concurrently with his or her term in office. If the elected official resigns from the commission during his or her term in office, the elected official shall appoint a designee to take his or her place on the commission within 90 days of his or her resignation.

33.55(2)(b) (b) If a commissioner listed under sub. (1) (a) to (j) is appointed to the commission by an elected official, as the designee of an elected official, his or her term on the commission begins on the 3rd Tuesday in April of the year in which the commissioner is appointed and ends on the 3rd Tuesday in April in the 3rd year following the year in which the commissioner is appointed. Vacancies occurring during the term of the designee of an elected official shall be filled within 90 days of the vacancy by another designee who is appointed by the elected official, or the elected official may become the commissioner.

33.55(2)(c) (c) The term of a commissioner appointed by a town or village board under sub. (1) (k) to (m) begins on the 3rd Tuesday in April of the year in which the commissioner is appointed and ends on the 3rd Tuesday in April in the 2nd year following the year in which the commissioner is appointed. Vacancies occurring during the term of the appointee shall be filled by the town or village board within 90 days of the vacancy.

33.55(2)(d) (d) The term of a commissioner appointed under sub. (1) (n) or (o) begins on the 3rd Tuesday in April of the year in which the commissioner is appointed and ends on the 3rd Tuesday in April in the 3rd year following the year in which the commissioner is appointed. Vacancies occurring during the term of the appointee shall be filled by the appointing authority within 90 days of the vacancy.

33.55(3) (3) Nine commissioners shall constitute a quorum for the transaction of business.

33.55(4) (4) The board of commissioners shall meet at least quarterly, and at other times on the call of the chairperson or on the petition of 5 commissioners.

33.55(5) (5) Any action by the board of commissioners requires the affirmative vote of a majority of the members present and voting.

33.55(6) (6) Annually, the board of commissioners shall elect a chairperson, vice chairperson and secretary from its members, and these officers shall have the following duties:

33.55(6)(a) (a) The chairperson shall preside at all meetings and all public hearings held by the board of commissioners.

33.55(6)(b) (b) The vice chairperson shall preside at any meeting or any public hearing held by the board of commissioners at which the chairperson is unable to preside.

33.55(6)(c) (c) The secretary shall keep minutes of all meetings of the board of commissioners and hearings held by it.

33.55 History History: 1997 a. 27, 252.



33.56 Board of commissioners; duties.

33.56  Board of commissioners; duties. The board of commissioners shall do all of the following:

33.56(1) (1) Initiate and coordinate surveys and research projects for the purpose of gathering data relating to the surface waters and groundwaters of the Illinois Fox River basin that are located in a river municipality.

33.56(2) (2) Maintain a liaison with agencies of the federal, state and local governments and other organizations that are involved in programs or projects designed to protect, rehabilitate and manage water resources.

33.56(3) (3) Develop a public information and education program on issues related to the surface waters and groundwaters of the Illinois Fox River basin that are located in a river municipality.

33.56 History History: 1997 a. 27; 2003 a. 33.



33.57 Board of commissioners; powers.

33.57  Board of commissioners; powers. The board of commissioners may do all of the following:

33.57(1) (1) Develop and implement plans, projects or programs to do any of the following:

33.57(1)(a) (a) Improve the water quality and the scenic, economic and environmental value of the surface waters and the groundwaters of the Illinois Fox River basin that are located in a river municipality.

33.57(1)(b) (b) Protect or enhance the recreational use of the navigable waters of the Illinois Fox River basin that are located in a river municipality.

33.57(1)(c) (c) Coordinate and integrate, for efficient and effective cost management, any county programs or projects for the waters of the county that relate to any of the following:

33.57(1)(c)1. 1. Surface water and groundwater quality of the Illinois Fox River basin that is located in a river municipality.

33.57(1)(c)2. 2. The recreational use of and public access to navigable waters of the Illinois Fox River basin that is located in a river municipality.

33.57(1)(c)3. 3. Water safety and boating regulations for the Illinois Fox River basin that is located in a river municipality.

33.57(2) (2) Develop and propose to the county board programs or projects to make improvements to the navigable waters in the Illinois Fox River basin that is located in a river municipality, including constructing and maintaining public boat launching facilities, maintaining park or other open natural areas adjacent to the navigable waters, implementing shoreline maintenance requests, maintaining and improving locks and dredging waterways.

33.57(3) (3) Create advisory committees as it considers necessary to apprise the board of commissioners of the information necessary to implement its duties and powers. The advisory committees may include representatives of the following: fishing groups; farmers; businesses; riparian and other real property owners; industry groups; public bodies; sailing clubs; boating clubs; environmentalists; scientists; conservationists; hunters; and water skiing, diving and other sports clubs.

33.57(4) (4) Adopt any rules necessary to implement the duties and powers granted to the board of commissioners.

33.57 History History: 1997 a. 27.



33.58 Regulation proposed by board of commissioners.

33.58  Regulation proposed by board of commissioners.

33.58(1)(1)  Ordinances and local regulations. The board of commissioners may propose to the governing body of a river municipality the adoption, modification or rescission of any ordinance or local regulation relating to boating, recreation or safety upon the navigable waters of the Illinois Fox River basin that is located in a river municipality.

33.58(2) (2) Minimum standards. The board of commissioners may propose to the governing body of a river municipality minimum standards for local regulations and ordinances for municipalities to protect and rehabilitate the water quality of the surface waters and groundwaters of the Illinois Fox River basin that are located in a river municipality.

33.58 History History: 1997 a. 27.



33.59 Implementation plan.

33.59  Implementation plan.

33.59(1)(1) The board of commissioners shall develop an implementation plan by April 1, 1998, and shall submit the plan to the department of natural resources, the county planning agency, the chairperson of the county board and the county executive of the county by April 1, 1998.

33.59(2) (2) With regard to the Illinois Fox River basin that is located in a river municipality, the implementation plan shall include all of the following:

33.59(2)(a) (a) A plan for, including the method of payment for, an engineering study to determine areas for selective dredging, including the dredging of selective shallow areas of the impoundment area in Waterford.

33.59(2)(b) (b) A plan for clearing channels of fallen trees and other debris.

33.59(2)(c) (c) A water use plan.

33.59(2)(d) (d) A plan for operating the Waterford Dam with a winter drawdown level.

33.59(2)(e) (e) A plan for streambank erosion protection.

33.59(2)(f) (f) A plan for automating the Waterford Dam with upstream sensors.

33.59(2)(g) (g) A plan for maintenance, protection and improvement of shorelines, banks and beds of navigable waters.

33.59(2)(h) (h) A plan for access to shoreline recreational areas and facilities.

33.59(2)(i) (i) Water safety, navigational and boating regulations.

33.59(3) (3) Within 3 months after the implementation plan is developed and submitted under sub. (1), the department and the designated planning agencies under s. 281.51 that cover each county shall evaluate the implementation plan to determine whether it is consistent with the criteria for water quality planning under s. 281.51 and whether the plan is adequate to:

33.59(3)(a) (a) Protect and rehabilitate the water quality of the surface waters and the groundwaters of the Illinois Fox River basin that are located in a river municipality.

33.59(3)(b) (b) Protect and enhance the recreational use of the navigable waters of the Illinois Fox River basin that are located in a river municipality.

33.59(3)(c) (c) Increase water and boating safety on the navigable waters of the Illinois Fox River basin that are located in a river municipality.

33.59 History History: 1997 a. 27.



33.60 Budget proposals.

33.60  Budget proposals.

33.60(1)(1)

33.60(1)(a)(a) The commission's fiscal year shall be a calendar year. Annually, the board of commissioners shall prepare a proposed budget for the commission's activities, plans, programs or projects under this subchapter.

33.60(1)(b) (b) The budget shall include all of the following elements:

33.60(1)(b)1. 1. A list of all anticipated revenue from all sources during the upcoming year.

33.60(1)(b)2. 2. A list of all proposed appropriations for each activity and reserve account for the upcoming year.

33.60(1)(b)3. 3. Actual revenues and expenditures for the preceding year, if applicable.

33.60(1)(b)4. 4. Actual revenue and expenditures for the current year.

33.60(1)(b)5. 5. Estimated revenues and expenditures for the balance of the current year.

33.60(1)(b)6. 6. A list, by fund, of all anticipated unexpended or unappropriated balances and all surpluses.

33.60(1)(c) (c) The commission shall publish as a class 1 notice under ch. 985 in Racine County and in Waukesha County, at least 15 days before the public hearing, a summary of the budget, a notice of the place where a copy of the budget is located for public inspection and a notice of the time and place for a public hearing on the budget.

33.60(1)(d) (d) The summary required under par. (c) shall include all of the following for the proposed budget, for the budget in effect and for the budget of the preceding year, if applicable:

33.60(1)(d)1. 1. All expenditures, by major expenditure category.

33.60(1)(d)2. 2. All revenues, by major revenue source.

33.60(1)(d)3. 3. Any financing source and use not included under subds. 1. and 2.

33.60(1)(d)4. 4. All beginning and year-end fund balances.

33.60(2) (2) Not less than 15 days after publication of the summary of the budget and of the notices required under sub. (1) (c), the board of commissioners shall hold a public hearing at the time and place specified in the notice. At the hearing, any resident or taxpayer of a county shall have the opportunity to be heard on the proposed budget. The budget hearing may be adjourned from time to time. At the hearing, the board of commissioners may adopt changes to the budget.

33.60(3) (3) After the public hearing, the board of commissioners shall submit the proposed budget to Racine County and to Waukesha County for incorporation into each county's budget to be subject to any review procedures that apply to a county budget under ss. 59.60 and 65.90.

33.60 History History: 1997 a. 27, 252.






34. Public deposits.

34.01 Definitions.

34.01  Definitions. In this chapter:

34.01(1) (1) "Governing board" means the investment board in the case of the state, the housing and economic development authority if the authority elects to be bound by all or part of this chapter under s. 234.32 (2), the county board or committee designated by the county board to designate public depositories in the case of a county, the city council in the case of a city, the village board in the case of a village, the town board in the case of a town, the school board in the case of a school district, the board of control in the case of a cooperative educational service agency, the clerk of court in the case of any court in this state, and any other commission, committee, board or officer of any governmental subdivision of the state not mentioned in this subsection.

34.01(2) (2) "Loss" means any of the following:

34.01(2)(a) (a) Any loss of public moneys, which have been deposited in a designated public depository in accordance with this chapter, resulting from the failure of any public depository to repay to any public depositor the full amount of its deposit because the office of credit unions, administrator of federal credit unions, U.S. comptroller of the currency, federal home loan bank board, U.S. office of thrift supervision, federal deposit insurance corporation, resolution trust corporation, or division of banking has taken possession of the public depository or because the public depository has, with the consent and approval of the office of credit unions, administrator of federal credit unions, U.S. office of thrift supervision, federal deposit insurance corporation, resolution trust corporation, or division of banking, adopted a stabilization and readjustment plan or has sold a part or all of its assets to another credit union, bank, savings bank, or savings and loan association which has agreed to pay a part or all of the deposit liability on a deferred payment basis or because the depository is prevented from paying out old deposits because of rules of the office of credit unions, administrator of federal credit unions, U.S. comptroller of the currency, federal home loan bank board, U.S. office of thrift supervision, federal deposit insurance corporation, resolution trust corporation, or division of banking.

34.01(2)(b) (b) With respect to public moneys deposited in the local government pooled-investment fund, in addition to a loss as described in par. (a), the public depositor's proportionate share of any loss of principal invested or reinvested by the investment board under s. 25.50 (6).

34.01(3) (3) "Public deposit" means public moneys deposited by a public depositor in a public depository, including private moneys held in trust by a public officer.

34.01(4) (4) "Public depositor" means the state or any county, city, village, town, drainage district, power district, school district, cooperative educational service agency, sewer district, or any commission, committee, board or officer of any governmental subdivision of the state or any court of this state, a corporation organized under s. 39.33 or the housing and economic development authority if the authority elects to be bound by all or part of this chapter under s. 234.32 (2), which deposits any moneys in a public depository.

34.01(5) (5) "Public depository" means a federal or state credit union, federal or state savings and loan association, state bank, savings and trust company, federal or state savings bank, or national bank in this state which receives or holds any public deposits or the local government pooled-investment fund.

34.01(6) (6) "Public moneys" means all moneys coming into the hands of the treasurer of a public depositor by virtue of his or her office without regard to the ownership of the moneys.

34.01(7) (7) "Treasurer" means any duly elected, appointed or acting official or employee of a public depositor whose duties require that he or she receive and account for public moneys.

34.01 History History: 1975 c. 164, 180, 422; 1977 c. 225, 320, 449; 1979 c. 221, 301, 318, 355; 1981 c. 390 s. 252; 1983 a. 81 s. 11; 1983 a. 83 s. 20; 1983 a. 189, 368, 538; 1985 a. 25; 1987 a. 399; 1991 a. 221; 1995 a. 27; 1999 a. 9; 2003 a. 33.

34.01 Annotation Legislative Council Note, 1985: Sub. (2) is amended to remove the reference to a required payment made into the state deposit guarantee fund, since the fund is prospectively abolished in this bill.

34.01 Annotation Sub. (3) is amended in order to shorten the definition by making use of other defined terms in the section.

34.01 Annotation Sub. (5) is amended to specifically include "federal or state" credit unions and "federal or state" savings and loan associations as public depositories.

34.01 Annotation Sub. (6) is amended to shorten the definition by making use of other defined terms in the section. In making use of the term "public depositor", this subsection specifically includes the treasurer of a corporation organized under s. 39.33. This corporation, created by the higher educational aids board to provide for a guaranteed student loan program, is included in the definition of "public depositor" in sub. (4), but is not listed in current sub. (6).

34.01 Annotation Sub. (7) is amended to shorten the definition by making use of other defined terms in the section. In making use of the term "public depositor", this subsection specifically includes the treasurer of a corporation organized under s. 39.33. This corporation, created by the higher educational aids board to provide for a guaranteed student loan program, is included in the definition of "public depositor" in sub. (4), but is not listed in current sub. (7). [85 Act 25]



34.02 Exemption.

34.02  Exemption. This chapter shall not apply to trustees and fiscal agents appointed under s. 18.10 (8) or 67.10 (2).

34.02 History History: 1979 c. 34; 1987 a. 197.



34.03 Powers of the division of banking.

34.03  Powers of the division of banking. The division of banking may do any of the following:

34.03(1) (1) Make and enforce rules necessary for the implementation of this chapter.

34.03(2) (2) Require any public depository or the trustees of segregated trusts created by banks for the benefit of public depositors to furnish information upon request. Any public depository which refuses or neglects to give any information so requested shall be excluded from the right to receive public deposits. Information obtained under this subsection may not be disclosed by the division of banking unless disclosed as provided in s. 220.06.

34.03(3) (3) Take such action as the division deems necessary or appropriate for the protection, collection, compromise or settlement of any claim against or in favor of the appropriation under s. 20.144 (1) (a).

34.03(4) (4) Exercise all powers reasonably necessary and proper to the full and complete performance of the division's functions under this chapter, including but not limited to ordinary powers granted corporations.

34.03 History History: 1985 a. 25; 1995 a. 27.

34.03 Annotation Legislative Council Note, 1985: This section is repealed and recreated in order to remove the following powers of the commissioner of banking related to the operation of the state deposit guarantee fund:

34.03 Annotation Contracting for reinsurance of the fund to protect it against excessive loss.

34.03 Annotation Fixing the rate of payment into the fund.

34.03 Annotation Levying and collecting penalties.

34.03 Annotation Prescribing rules for the qualification of credit unions, banks and savings and loan associations as public depositories and fixing terms and conditions under which public deposits may be held.

34.03 Annotation Fixing the official date on which losses shall be deemed to have been incurred. With respect to this power, see proposed s. 34.08 and the NOTE following that treatment.

34.03 Annotation The section also provides that information obtained from public depositories by the commissioner of banking may not be disclosed by the commissioner unless the information is disclosed as provided in s. 220.06. That section of the statutes provides, in part, that the commissioner of banking, officers and employees of the office of the commissioner and members and employees of the banking review board are bound by oath to keep secret all facts and information obtained in the course of examinations except in specified circumstances. [85 Act 25]



34.045 Depository selection board.

34.045  Depository selection board.

34.045(1) (1) The depository selection board shall:

34.045(1)(a) (a) Establish procedures for the selection of public depositories by state agencies and departments and procedures for contracting for the reasonable and necessary depository services by state agencies and departments and may direct the combination or division of services so as to provide convenient and cost efficient services.

34.045(1)(b) (b) Establish procedures by which state agencies and departments pay for services through compensating balances or fees, or a combination of both methods.

34.045(1)(bm) (bm) Direct the secretary of administration to maintain compensating balances, or direct the investment board to pay bank service costs as allocated by the secretary of administration under s. 25.19 (3) directly from the income account of the state investment fund, or by a combination of such methods.

34.045(1)(e) (e) Require utilization of competitive bidding under s. 16.75 in the designation of all state public depositories and in contracting for depository services.

34.045(1)(f) (f) Establish by rule minimum depository operational requirements that any institution must meet prior to being considered as eligible to submit any proposal to serve as a public depository or to provide services.

34.045(1)(g) (g) Upon request of any state agency or department, provide assistance in the selection of a depository.

34.045(2) (2) In the exercise of its authority, the depository selection board shall require any state department or agency to submit to it for prior review, elimination, consolidation, renegotiation or confirmation any existing service contract or service proposed by the department or agency.

34.045(3) (3) The board may, for cause, disapprove any contract submitted to it under sub. (2) if it finds the proposed contract to be in violation of the guidelines established under sub. (1), or to have been improperly negotiated or to be otherwise illegal. If the board fails to disapprove a proposed contract within 60 days after it is submitted by the department or agency, the contract shall be deemed approved. The board shall provide written justification for disapproving a contract proposed by a state agency or department. A disapproval is subject to judicial review under ch. 227.

34.045(4) (4) State agencies and departments shall provide the board with a written justification for any proposed contract award for service.

34.045 History History: 1977 c. 418; 1979 c. 136; 1983 a. 368; 1989 a. 31; 1993 a. 16; 2003 a. 33, 320; 2009 a. 28.



34.05 Designation of public depositories.

34.05  Designation of public depositories.

34.05(1) (1) The governing board of each public depositor shall, by resolution, designate one or more public depositories, organized and doing business under the laws of this state or federal law and located in this state, in which the treasurer of the governing board shall deposit all public moneys received by him or her and specify whether the moneys shall be maintained in time deposits subject to the limitations of s. 66.0603 (1m), demand deposits, or savings deposits and whether a surety bond or other security shall be required to be furnished under s. 34.07 by the public depository to secure the repayment of such deposits. A designation of a public depository by the governing board shall be a designation of the public depository for all treasurers of the governing board and for all public depositors for which each treasurer shall act.

34.05(2) (2) Whenever any governing board fails or refuses to designate a public depository, the treasurer of the public depositor, after notice in writing to each member of the governing board and subject to further action of the governing board, may designate public depositories for no longer than 90 days in the same manner as if designated by the governing board.

34.05(3) (3) Every treasurer shall deposit public moneys immediately upon receipt in the name of the public depositor in the public depository or public depositories designated by the governing board.

34.05(4) (4) Notwithstanding sub. (1), s. 66.0603 (1m) (a), or any other provision of law, the governing board of a public depositor may direct the treasurer of the governing board to deposit public moneys in a selected public depository and, directly or through an authorized agent, instruct the public depository to arrange for the redeposit of the moneys through a deposit placement program that meets all of the following conditions:

34.05(4)(a) (a) On or after the date that it receives the public moneys, the selected public depository arranges for the redeposit of the moneys into deposit accounts in one or more federal or state savings and loan associations, state banks, federal or state savings banks, savings and trust companies, or national banks insured by the federal deposit insurance corporation or federal or state credit unions insured by the national credit union administration.

34.05(4)(b) (b) The full amount of the public depositor's moneys redeposited by the selected depository into deposit accounts with the financial institutions identified in par. (a), plus any accrued interest, are insured by the federal deposit insurance corporation or national credit union administration.

34.05 History History: 1975 c. 180; 1979 c. 318; 1983 a. 368; 1985 a. 25; 1989 a. 31; 1999 a. 150 s. 672; 2001 a. 30; 2009 a. 28; 2011 a. 204; 2013 a. 20.

34.05 Annotation Legislative Council Note, 1985: Sub. (1) is amended to remove the requirements that (a) the governing board of each public depositor file a certified copy of its resolution that designates a public depository with the commissioner of banking and (b) a public depository be approved as a qualified public depository by a state or federal regulator. The subsection is further amended by removing the prohibition that a public depositor may not condition its public depository decisions upon an agreement by the public depository to invest deposits in any particular form of investment or in any particular geographic location.

34.05 Annotation Sub. (1) is also amended to clarify that it is the governing body's responsibility to determine whether collateral, a surety bond or other security, shall be furnished by the public depository as a means of securing public deposits.

34.05 Annotation Sub. (2) is amended to remove the requirement that a treasurer, acting when a governing board fails to act, must certify a designation of a public depository to the commissioner of banking.

34.05 Annotation Sub. (3) contains no substantive changes. However, defined terms are substituted for existing language.

34.05 Annotation Sub. (4) is repealed. This subsection relates to payments made to the state deposit guarantee fund and penalties based on those payments by any municipality attempting to evade the requirements of ch. 34. This subsection is no longer necessary since the fund is prospectively abolished in this bill. [85 Act 25]



34.06 Liability of treasurers.

34.06  Liability of treasurers. Notwithstanding any other provision of law, a treasurer who deposits public moneys in compliance with s. 34.05 is thereby relieved of liability for any loss of public moneys which results from the failure of any depository to repay the public depositor the full amount of its deposits thus causing a loss as defined in s. 34.01 (2).

34.06 History History: 1983 a. 189 s. 329 (21); 1985 a. 25; 2011 a. 204.

34.06 Annotation Legislative Council Note, 1985: This section is amended to retain the immunity to liability for treasurers of public depositors who comply with s. 34.05. This section is amended to remove references to bonds or security since this bill amends s. 34.07 to permit a public depositor to require a bond or other security for public deposits. Further, this section is amended to shorten the listing of treasurers by making use of the defined term in s. 34.01 (7). In making use of the term "treasurer", this subsection specifically includes the treasurer (or clerk, in the case of a court) of:

34.06 Annotation A cooperative educational service agency.

34.06 Annotation Any court of Wisconsin.

34.06 Annotation A corporation organized under s. 39.33, by the Wisconsin higher educational aids board, to provide for a guaranteed student loan program.

34.06 Annotation The housing and economic development authority.

34.06 Annotation The bodies listed above are included in the definition of "public depositor" in s. 34.01 (4), but are not listed in current s. 34.06. [85 Act 25]



34.07 Security.

34.07  Security. A surety bond or other security may be required of or given by any public depository for any public deposits that exceed the amount of deposit insurance provided by an agency of the United States and the coverage provided under s. 34.08 (2).

34.07 History History: 1985 a. 25; 2005 a. 134.

34.07 Annotation Legislative Council Note, 1985: This section is amended to provide that a surety bond or other security may be required of or given by a public depository for any public deposits for the amount of deposits that exceeds the deposit insurance for each account and the $400,000 amount for all accounts available under s. 34.08 (2). The amendment removes the prohibition on the use of a bond or other security by a public depository which is seeking public deposits. [85 Act 25]



34.08 Payment of losses.

34.08  Payment of losses.

34.08(1)(1) Except as provided in sub. (2), the appropriation in s. 20.144 (1) (a) shall be used to repay public depositors for losses until the appropriation is exhausted.

34.08(2) (2) Payments under sub. (1) shall be made in the order in which satisfactory proofs of loss are received by the division of banking. The payment made to any public depositor for all losses of the public depositor in any individual public depository may not exceed $400,000 above the amount of deposit insurance provided by an agency of the United States at the public depository that experienced the loss. Upon a satisfactory proof of loss, the division of banking shall direct the department of administration to draw its warrant payable from the appropriation under s. 20.144 (1) (a) and the secretary of administration shall pay the warrant under s. 16.401 (4) in favor of the public depositor that has submitted the proof of loss.

34.08(3) (3) Losses become fixed as of the date of loss. A public depositor experiencing a loss shall, within 60 days of the loss, assign its interest in the deposit, to the extent of the amount paid under this section, to the division of banking. Upon failure to make the assignment, the public depositor shall forfeit its right to payment under this section. Any recovery made by the division of banking under the assignment shall be repaid to the appropriation under s. 20.144 (1) (a).

34.08 History History: 1985 a. 25; 1995 a. 27; 2003 a. 33; 2005 a. 134.

34.08 Annotation Legislative Council Note, 1985: This section is repealed and recreated to prospectively abolish the state deposit guarantee fund. See also the amendment of s. 34.06 and the NOTE following that treatment.

34.08 Annotation Subs. (1) and (2) provide that the pledge of state general purpose revenues to the existing state deposit guarantee fund in s. 20.124 (1) (a), will be used to repay public depositors for losses until the appropriation is exhausted. Payments are to be made in the order in which satisfactory proofs of loss are received by the commissioner of banking and are limited to no more than $400,000 above the amount of applicable federal deposit insurance or insurance provided by the Wisconsin Credit Union Savings Insurance Corporation.

34.08 Annotation Sub. (3) continues the substance of present s. 34.08 (3) by providing that a public depositor must, within 60 days of a loss, assign its interest in the deposit, to the extent of payments made under this section, to the commissioner of banking. Upon the failure to make this assignment, the public depositor loses its right to payment. The subsection also specifically provides that a recovery made by the commissioner of banking under an assignment must be repaid to the treasury for future use under s. 20.124 (1) (a). [85 Act 25]



34.09 Financial institutions eligible as public depositories.

34.09  Financial institutions eligible as public depositories. Every federal or state credit union, state bank, federal or state savings and loan association, savings and trust company and federal or state savings bank and every national bank may be designated as a public depository and may receive and hold public deposits, subject to this chapter, if the financial institution has a branch or main office located in this state, complies with this chapter with respect to public deposits and accepts payments made by the state under s. 16.412. The division of banking has the same powers and duties with regard to making and continuing public deposits in national banks, federal and state credit unions, federal and state savings banks and federal and state savings and loan associations as the powers and duties exercised and performed by the division of banking with regard to public deposits in state banks.

34.09 History History: 1975 c. 180, 421; 1981 c. 20; 1981 c. 390 s. 252; 1983 a. 368; 1985 a. 25; 1991 a. 221; 1995 a. 27, 336.

34.09 Annotation Legislative Council Note, 1985: This section is amended to provide that a public depository is not required to file with the commissioner of banking an agreement that it will pay specified sums to the state deposit guarantee fund. This provision is no longer necessary since the state deposit guarantee fund is prospectively abolished in this bill. Section 34.09 also is amended to remove references to the authority of the commissioner of banking to specify qualifications for, and conditions on, public depositories. The bill removes this authority in the repeal and recreation of s. 34.03.

34.09 Annotation Also, in s. 34.09 instead of providing that every financial institution in Wisconsin which "complies in all respects as to public deposits with this chapter and which accepts payments made by the state under s. 16.412", the phrase "complies in all respects as to public deposits with this chapter and will accept payments made by the state under s. 16.412" has been substituted. The significance of the change is that financial institutions need not actually accept payments by the state under s. 16.412, in order to be eligible as public depositories. Instead, financial institutions must accept these payments only if made, in order to be eligible as public depositories. [85 Act 25]



34.095 Certain foreign financial institutions ineligible as public depositories.

34.095  Certain foreign financial institutions ineligible as public depositories. Whenever the ownership, control or power to vote a majority interest in the stock of any state or national bank, savings bank or savings and loan association doing business in Wisconsin is held or in any manner exercised by any foreign corporation, association or trust, which has not filed its articles of incorporation and obtained authority to do business in this state as provided in ss. 180.1501 and 180.1503 to 180.1507, such bank, savings bank or savings and loan association shall not be qualified to act as a public depository for any public moneys, nor as a depository for reserve funds of state banks until ss. 180.1501 and 180.1503 to 180.1507 are complied with by the foreign corporation, association or trust.

34.095 History History: 1975 c. 180; 1989 a. 303; 1991 a. 221.



34.10 Reorganization and stabilization of financial institutions.

34.10  Reorganization and stabilization of financial institutions. Whenever the office of credit unions, administrator of federal credit unions, U.S. comptroller of the currency, federal home loan bank board, U.S. office of thrift supervision, federal deposit insurance corporation, resolution trust corporation, or division of banking has taken charge of a credit union, bank, savings bank, or savings and loan association with a view of restoring its solvency, pursuant to law, or with a view of stabilizing and readjusting the structure of any national or state credit union, bank, savings bank, or savings and loan association located in this state, and has approved a reorganization plan or a stabilization and readjustment agreement entered into between the credit union, bank, savings bank, or savings and loan association and depositors and unsecured creditors, or when a credit union, bank, savings bank, or savings and loan association, with the approval of the office of credit unions, administrator of federal credit unions, U.S. comptroller of the currency, federal home loan bank board, U.S. office of thrift supervision, federal deposit insurance corporation, resolution trust corporation, or division of banking proposes to sell its assets to another credit union, bank, savings bank, or savings and loan association which agrees to assume a part or all of the deposit liability of such selling credit union, bank, savings bank, or savings and loan association and to pay the same on a deferred payment basis, the governing board of the public depositor may, on the approval of the division of banking, join in the execution of any reorganization plan, or any stabilization and readjustment agreement, or any depositor's agreement relative to a proposed sale of assets if, in its judgment and that of the division of banking, the reorganization plan or stabilization and readjustment agreement or proposed sale of assets is in the best interest of all persons concerned. The joining in any reorganization plan, or any stabilization and readjustment agreement, or any proposed sale of assets which meets the approval of the division of banking does not waive any rights under this chapter.

34.10 History History: 1975 c. 180; 1983 a. 368; 1991 a. 221; 1995 a. 27; 1999 a. 9; 2003 a. 33.



34.105 Withdrawal of public funds.

34.105  Withdrawal of public funds.

34.105(1) (1) Withdrawal or disbursement by a treasurer of any county, city, village, town, school district or cooperative educational service agency of moneys deposited in a public depository shall be made as provided by s. 66.0607 (1) to (5). "Treasurer" as used in this subsection means only the elected, appointed or acting official treasurer of a county, city, village, town, school district or cooperative educational service agency and does not include all of the other persons within the definition of that term in s. 34.01 (7). This section does not affect s. 67.10 (2).

34.105(2) (2) Withdrawal or disbursement of moneys deposited in a public depository by treasurers as defined in s. 34.01 (7), except those mentioned in sub. (1) shall be as provided in s. 66.0607 (6).

34.105 History History: 1979 c. 301; 1999 a. 150 s. 672.



34.11 Penalties.

34.11  Penalties. Any person who willfully violates ss. 34.01 to 34.10, or any orders or rules promulgated by the division of banking under said sections, shall for each such offense be fined not more than $500 or imprisoned not more than 6 months, or both.

34.11 History History: 1995 a. 27.






35. Publication and distribution of laws and public documents.

35.001 Definitions.

35.001  Definitions. As used in this chapter:

35.001(1) (1) "Contract printer" is the person under contract to do public printing, other than printing of the 5th class.

35.001(2) (2) "Department" in this chapter means the department of administration.

35.001(2m) (2m) "Printing" includes all public printing by means of graphic reproduction by whatever process and the necessary materials and binding. The term also includes reproduction of a document in optical disk format whenever the publishing state agency is authorized to reproduce and determines to reproduce copies of a document in optical disk format in lieu of printed format.

35.001(4) (4) "State agencies" include departments, boards, commissions, bureaus, institutions and the University of Wisconsin System.

35.001 History History: 1977 c. 26; 1983 a. 189; 2005 a. 25; 2007 a. 20.

GENERAL



35.01 Public printing; definition and classification.

35.01  Public printing; definition and classification. Public printing is divided into 7 classes:

35.01(1) (1) Class 1 — All legislative printing and the Laws of Wisconsin.

35.01(2) (2) Class 2 — Wisconsin statutes and Blue Book.

35.01(3) (3) Class 3 — All book printing required for state agencies, not otherwise classified, except university press publications and technical or semitechnical journals of the University of Wisconsin System, the Wisconsin Magazine of History, and books of the historical society.

35.01(4) (4) Class 4 — All job printing and all printing not otherwise classified.

35.01(5) (5) Class 5 — Legal notices.

35.01(7) (7) Class 7 — Printing for state agencies located outside the city of Madison.

35.01(8) (8) Class 8 — Specialty printing as defined in s. 35.64 (2), yearbooks, and similar student publications not funded by student fees or student organization income and book printing excluded from class 3 under sub. (3).

35.01 History History: 1975 c. 39, 198; 1979 c. 34, 175; 1983 a. 192; 1991 a. 39; 2005 a. 25; 2009 a. 143; 2013 a. 20.



35.012 State printing; exception.

35.012  State printing; exception. All printing contracted for under this chapter, except statutes of the 2nd class, yearbooks, and other similar student publications not funded by student fees or student organization income, printing of the 5th and 7th classes, and such copyrighted or patented or printing specialties not available for production within this state, shall be printed in this state. Printing contracted for under this chapter which is required under this section to be printed in this state may be done in another state if the laws of that state allow printing contracted for under its laws to be done in this state.

35.012 History History: 1975 c. 39; 1979 c. 34; 1985 a. 29; 2013 a. 20.



35.015 Exempt printing.

35.015  Exempt printing.

35.015(1)(1) Any printing which is published by students of the University of Wisconsin System and which is funded solely from student fees or student organization income is not subject to this chapter.

35.015(2) (2) Any printing for a single job which the department determines may be printed at a cost less than $50, other than stationery required for the use of the state, printing authorized and required by the legislature to be done for its use, or printing authorized and required by law to be done for the state, is not subject to this chapter.

35.015(3) (3) Printing is exempt from this chapter when the department exercises the discretion vested in s. 16.82 (4) to determine what printing shall be done by the state itself and what shall be contracted and when printing of forms is done by prison industries, as created under s. 303.01 (1).

35.015 History History: 1975 c. 39, 200; 1981 c. 350; 1989 a. 31.



35.03 Powers of department.

35.03  Powers of department. The department shall:

35.03(1) (1) Let contracts for public printing and for the purchase of paper in the manner provided in this chapter.

35.03(2) (2) Receive printer's copy and requisitions for public printing from parties authorized by law to present them.

35.03(3) (3) Deliver such copy to the contract printer with written orders that the copy be printed.

35.03(4) (4) Direct the manner, form, style, quantity and method, when these are not expressly prescribed by law, of printing for state agencies except printing of the first class; and provide editorial services to state agencies in the preparation of copy for the printer.

35.03(5) (5) Promulgate rules for the conduct of business.

35.03(6) (6) Make reports to the joint committee on finance setting forth the cost of the public printing during the preceding fiscal term, with recommendations of any retrenchments that can be made therein.

35.03(7) (7) Order such further editions as may be necessary to supply demands whenever any original edition of the Laws of Wisconsin, or Wisconsin statutes, proves inadequate to meet the estimated future demands therefor, but no reprinting shall occur after the original type or plates have been distributed or rearranged. Such reprints shall be charged to the same appropriation as the original editions.

35.03(8) (8) In solicitation of bids, subdivide classes of printing, creating additional classes, or change printing from one class to another in establishing contracts, whenever the department determines that further or different classification will benefit the state.

35.03(9) (9) Furnish the paper to be used by contract printers or, when it is more economical, purchase paper from contract printers.

35.03 History History: 1971 c. 125; 1989 a. 359; 1991 a. 39; 1995 a. 27.



35.035 Printing costs and charges.

35.035  Printing costs and charges.

35.035(1) (1) Unless otherwise provided, the department shall charge the cost of printing, including related materials and printing services, of all publications authorized or directed by law to be published to the state agencies responsible for submitting the publications.

35.035(2) (2) The department may contract with state agencies for the printing of agency publications, for which publication is not required by law, on the basis of the cost of such printing.

35.035(3) (3) The department shall receive full payment for the cost of printing publications of state agencies from the appropriate agencies.

35.035(4) (4) In this section, "state agencies" include all departments as defined in s. 16.002 (2), the legislature, the courts, and the legislative and judicial branch agencies.

35.035 History History: 1979 c. 34; 1983 a. 189 s. 329 (27).



35.04 Employees.

35.04  Employees. The department shall employ such staff, under the classified service as are necessary to perform the duties imposed by this chapter.

LEGISLATIVE; CLASS 1 PRINTING



35.05 Printing in general, how ordered and executed.

35.05  Printing in general, how ordered and executed.

35.05(1)(1) All printing for the legislature shall be in such form and printed in such manner and amount as may be determined by the joint rules of the legislature, or in the case of printing of a nature that is the concern of one house only, then as determined by that house except as provided for the Wisconsin statutes and the Laws of Wisconsin under s. 35.50 (2).

35.05(2) (2)

35.05(2)(a)(a) When the senate or the assembly determines the form or amount of printing for its own use, such determination or such regulations as may be considered appropriate governing such printing, may be made by the rules of the house or by resolution or by the senate committee on organization for the senate or the assembly committee on organization for the assembly, subject to final decision by their respective houses.

35.05(2)(b) (b) When printing concerns both houses the form or amount of such printing may be determined by the joint rules or by joint resolution or by the joint committee on legislative organization, subject to any provisions of the joint rules or joint resolutions, except as provided for the Wisconsin statutes and the Laws of Wisconsin under s. 35.50 (2).

Effective date text (b) When printing concerns both houses the form or amount of such printing may be determined by the joint rules or by joint resolution or by the joint committee on legislative organization, subject to any provisions of the joint rules or joint resolutions, except as provided for the statutes, the Laws of Wisconsin and the Wisconsin administrative code and register under s. 35.50 (2).

35.05(3) (3) All printing that has a customary form, number of copies, or other features shall continue to conform to such form or other requirements until changed by or under authority of statute, joint rule, or rule of either house, except as provided for the Wisconsin statutes and the Laws of Wisconsin under s. 35.50 (2).

35.05(4) (4) When legislative proposals, legislative publications or other printing is required for the legislature, including revision or correction bills for the legislative reference bureau, bills or reports for the joint legislative council or legislative proposals of members intended for introduction by them, such printing may be ordered by the chief clerk of either house or by other authorized persons during any session of the legislature or recess thereof, pursuant to such regulations as either house shall establish.

35.05(5) (5)

35.05(5)(a)(a) Whenever either house requires any printing for its exclusive use and whenever any joint action of both houses is taken requiring any printing to be done, the chief clerk of the house where such action originates shall issue a printing requisition to the department, and the department shall procure the printing from the contract printer selected for the printing under article IV, section 25, of the constitution.

35.05(5)(b) (b) If there is no contract in force for class 1 public printing, the chief clerks shall deliver copy to the department which shall have it printed in accordance with the statutes.

35.05(5)(c) (c) Any member or officer of the legislature entitled to stationery or other personalized printing may elect to have the printing performed by a printer other than the contract printer under par. (a) if par. (a) is otherwise complied with, but no voucher for printing to be performed other than by the contract printer selected through the department of administration shall be approved unless the cost of the printing will be the same as, or less than, the cost of obtaining the printing from the contract printer.

35.05(5)(d) (d) Any member or officer of the legislature entitled to personalized printing may specify that his or her personalized printing shall be produced using paper with best-available recycled content.

35.05(5)(e) (e) The design of the letterhead and envelope for each member or officer of the legislature shall be approved as provided by the house in which the member or officer serves; provided, that for personalized printing nothing on the finished product may indicate the printer who performed the work.

35.05(6) (6) Any provision in the rules of the senate or the assembly or of the joint rules relating to printing shall continue in effect during any recess or adjournment of the legislature as though the legislature had continued in session and shall likewise continue in effect following the convening and during any other special or regular session until such provision is modified or repealed.

35.05 History History: 1977 c. 279; 1983 a. 192; 1991 a. 215; 1993 a. 52; 2007 a. 20; 2013 a. 20.



35.095 Acts.

35.095  Acts.

35.095(1)(1)  Definitions. In this section:

35.095(1)(a) (a) "Date of enactment" means the day on which a bill becomes an act through approval by the governor, passage over the governor's veto or failure of the governor to act on it or the day on which a portion of a bill which has been vetoed in part is enacted over the governor's partial veto.

35.095(1)(b) (b) "Date of publication" means the day after the date of enactment.

35.095(1)(c) (c) "Working day" means each day except Saturdays, Sundays, and federal and statewide legal holidays designated in s. 995.20.

35.095(2) (2) Numbering.

35.095(2)(a)(a) Each act of a session shall be numbered consecutively commencing with one. An act enacted by the governor's approval shall be numbered by the governor at the time of approval. An act enacted either by passage over the governor's veto or by the governor's failure to act upon it within the time limit shall be numbered immediately by the chief clerk of the house of origin.

35.095(2)(b) (b) The person numbering an act under par. (a) shall note on it the date of enactment, shall immediately provide electronic notice to the legislative reference bureau of the act number and date of enactment, and shall deposit it in the secretary of state's office no later than the next working day following its enactment.

35.095(3) (3) Publication.

35.095(3)(a)(a) The legislative reference bureau shall publish every act and every portion of an act that is enacted by the legislature over the governor's partial veto on its date of publication on the Internet in one or more electronic file formats. The legislative reference bureau may electronically publish every act and every portion of an act that is enacted by the legislature over the governor's partial veto on other electronic media in one or more electronic file formats, as the legislative reference bureau determines.

35.095(3)(c) (c) Copies of each act or portion of an act enacted by the legislature over the governor's partial veto shall be available electronically on or before the date of publication of the act to subscribers under s. 35.87. At appropriate intervals, the officer designated under s. 35.87 shall certify to the secretary of state that each act or portion of an act was available electronically to subscribers on or before its date of publication.

35.095 History History: 1981 c. 372 ss. 5, 13; 1983 a. 36; 1983 a. 192 s. 304; 1991 a. 39; 2005 a. 155; 2013 a. 5, 20.

35.095 Cross-reference Cross Reference: See s. 889.01 for the acts as prima facie evidence.

35.095 Annotation Article IV, Section 17 of the Wisconsin Constitution vests the legislature with the constitutional power to "provide by law" for publication. The legislature has set the requirements for publication. If a court can intervene and prohibit the publication of an act, the court determines what shall be law and not the legislature. If the court does that, it does not in terms legislate but it invades the constitutional power of the legislature to declare what shall become law. This a court may not do. Ozanne v. Fitzgerald, 2011 WI 43, 334 Wis. 2d 70, 798 N.W.2d 436, 11-0613.



35.15 Laws of Wisconsin.

35.15  Laws of Wisconsin.

35.15(1)(1)

35.15(1)(a)(a) No later than the end of each session of the legislature, the legislative reference bureau shall prepare camera-ready copy for one or more volumes denominated "Laws of Wisconsin", and identified by the year in which that session began.

35.15(1)(b) (b) The volume shall contain all acts enacted during such session, all important joint resolutions of the session, and an alphabetical index to the volume prepared by the legislative reference bureau.

35.15(1)(c) (c) The copy shall show the date of enactment of each act, the date of publication of each act and published joint resolution, the number of the proposal from which the act or joint resolution originated and the house in which it originated and shall be in the form prescribed by the joint rules. The copy shall omit the signature of the officers affixed to the enrolled act or joint resolution.

35.15(1)(d) (d) The department shall determine the number of copies to be printed.

35.15(1)(e) (e) After making the necessary comparison, the chief of the legislative reference bureau shall issue a certificate, to be filed in the office of the secretary of state as a public record, that he or she has compared the printed acts with the original acts on file in the office of the secretary of state, and that they appear to be correctly printed. Each volume of the Laws of Wisconsin shall contain a printed copy of such certificate.

35.15(2) (2) The legislative reference bureau shall publish the Laws of Wisconsin as expeditiously as possible in such number of volumes and at such times as the bureau determines to be appropriate. If acts are enacted or joint resolutions are adopted while a volume is in production, the bureau may elect to publish them as a pocket part to the bound volume.

35.15 History History: 1977 c. 29; 1979 c. 110 s. 60 (3); 1981 c. 372; 1991 a. 39; 2007 a. 20.



35.17 Correcting obvious errors in enrolling and publishing.

35.17  Correcting obvious errors in enrolling and publishing.

35.17(1)(1) In enrolling under s. 13.92 (1) (b) 3. and for publishing under ss. 35.095, 35.15, and 35.35 (1) (a), the legislative reference bureau shall correct minor clerical errors. No such correction shall be deemed an alteration of the enrolled copy.

35.17(2) (2) The legislative reference bureau shall correct obvious nonsubstantive errors when publishing the Wisconsin statutes under s. 35.18 (1) (a) and (b) and the administrative code under s. 35.93 (3).

35.17(3) (3) On questions of orthography the current edition of Webster's new international dictionary shall be taken as the standard.

35.17 History History: 1977 c. 29; 1981 c. 372; 2007 a. 20; 2013 a. 20.

STATUTES AND TOWN LAW FORMS;
CLASS 2 PRINTING



35.18 Wisconsin statutes.

35.18  Wisconsin statutes.

35.18(1)(1)  Publication.

35.18(1)(a)(a) Biennially the legislative reference bureau shall prepare and deliver to the department printer's copy for the Wisconsin statutes, which shall contain all the general statutes in force, all important joint resolutions adopted since the last preceding general session, an alphabetical index, and such other matter as the bureau deems desirable and practicable. The department shall determine how many copies shall be printed.

35.18(1)(b) (b)

35.18(1)(b)1.1. The legislative reference bureau shall electronically publish interim updated versions of the statutes included in the biennial Wisconsin statutes printed under par. (a) on the Internet in one or more electronic file formats. The legislative reference bureau may electronically publish the updated versions on other electronic media in one or more electronic file formats, as the legislative reference bureau determines.

35.18(1)(b)2. 2. The legislative reference bureau shall include in the updated versions of the statutes electronically published under subd. 1. all general statutes in force, except that the legislative reference bureau may omit tables and graphic images from publication in a particular electronic file format if the legislative reference bureau determines that the tables and graphic images are incompatible with that electronic file format. If the legislative reference bureau omits tables or graphic images from publication in a particular electronic file format, it shall insert a note following the affected statutory unit identifying the omission and providing a hypertext link providing electronic access to the table or graphic image. The legislative reference bureau shall at all times publish the statutes on the Internet in at least one electronic file format that allows for publication of all tables and graphic images contained in the statutes.

35.18(1)(b)3. 3. The legislative reference bureau shall include all of the following with each updated version of the statutes published under subd. 1.:

35.18(1)(b)3.a. a. The date of publication for the updated version.

35.18(1)(b)3.b. b. The edition of the biennial Wisconsin statutes that is being updated.

35.18(1)(b)3.c. c. The act number of the most recent legislative act included in the updated version.

35.18(1)(b)3.d. d. The date through which the updated version has been updated. The updated version shall include all legislative acts that were enacted, and all supreme court orders affecting statutes that were entered, on or before the date referenced in this subd. 3. d.

35.18(1)(b)3.e. e. A notice stating that the updated version of the statutes electronically published under this paragraph is certified under sub. (2) (b).

35.18(2) (2) Legislative reference bureau certification.

35.18(2)(a)(a) After making the necessary comparison, the chief of the legislative reference bureau shall sign and file in the office of the secretary of state as a public record a certificate certifying that the bureau has compared each section contained in the biennial Wisconsin statutes printed under sub. (1) (a) with the original section of the statutes, or with the original section contained in the enrolled act from which the section was derived, together with all amendments of such original section, if any, and that all the sections appear to be correctly printed. All copies of the biennial Wisconsin statutes printed under sub. (1) (a) shall contain a printed copy of such certificate.

35.18(2)(b) (b) After making the necessary comparison, the legislative reference bureau shall publish on the Internet, and with each electronic publication of the Wisconsin statutes under sub. (1) (b), a certification that the bureau has compared each section of the Wisconsin statutes published under sub. (1) (b) with the original section of the statutes, or with the original section contained in the enrolled act from which the section was derived, together with all amendments of such original section, if any, and that all the sections appear to be correctly published. The certification shall indicate any electronic file formats in which the statutes are published that do not contain all graphic images and tables due to incompatibility with the electronic file format.

35.18(3) (3) Numbers and titles of chapters and sections. All chapters and sections of Wisconsin statutes shall retain their present numbers and titles until changed by the legislative reference bureau or by statute. Each section shall be designated by a mixed, decimal number, the whole number corresponding to the chapter and the decimal to the section's place in the chapter. The numbers and titles of chapters and sections shall be printed in boldface type. Each subsection shall be designated by a number, or by a number and a letter of the alphabet, enclosed in parentheses. Each paragraph shall be designated by a letter or letters enclosed in parentheses. Each subdivision shall be designated by a number or by a number and a letter. Each paragraph of a subdivision shall be designated by a letter or letters.

35.18(4) (4) Annotations. The legislative reference bureau shall prepare such annotations as will keep the volume known as "Wisconsin Annotations," up to date, and include those annotations in the Wisconsin statutes published under sub. (1) (a) and (b).

35.18 History History: 1971 c. 211; 1981 c. 314; 1987 a. 27; 1991 a. 316; 2003 a. 323; 2007 a. 20; 2013 a. 20 ss. 575h to 575L, 575n.

35.18 Cross-reference Cross Reference: See s. 889.01 for the statutes as prima facie evidence.



35.19 Pamphlet laws.

35.19  Pamphlet laws. Editions of parts of the statutes in pamphlet form may be produced for official use and for public sale. The department shall charge the cost of pamphlet laws produced for such use or sale to the requisitioning state agencies.

35.19 History History: 1973 c. 333; 1979 c. 34.



35.20 Wisconsin Town Law Forms.

35.20  Wisconsin Town Law Forms. With each edition of the biennial Wisconsin statutes printed under s. 35.18 (1) (a), under the supervision of the legislative reference bureau, an edition will be printed as directed by the department for distribution by the department to all town clerks, of a volume to be designated "Wisconsin Town Law Forms" containing suitable forms for use in the administration of laws relating to: common schools; the county board; the powers, duties and liabilities of towns, town officers and the assessment of taxes; highways, bridges and drainage districts; and such other forms as the legislative reference bureau determines desirable and practicable.

35.20 History History: 2007 a. 20; 2013 a. 20.

BLUE BOOK AND REPRINTS; CLASS 2 PRINTING



35.24 Blue Book.

35.24  Blue Book.

35.24(1)(1) The legislative reference bureau shall compile, index, prepare and deliver to the department biennially copy for a book to be denominated "Wisconsin Blue Book" and identified by the biennium of its intended use.

35.24(1)(a) (a) The Blue Book shall contain the biographies and pictures of state officers, senators and representatives to the assembly and officers of each house, information pertaining to the organization of Wisconsin state government, and statistical and other information of the same general character as that heretofore published, but so selected and condensed as will limit the number of pages to 1,000 or less. In making such selection the legislative reference bureau is directed to consult freely with the state superintendent of public instruction and the director of the historical society, and insofar as possible, make the book useful for civics classes in schools.

35.24(1)(b) (b) The department shall deliver camera-ready copy to the contract printer, to be printed and delivered as soon as practicable after the spring election of the odd-numbered year.

35.24(2) (2) The Blue Book shall be case-bound in hard covers and shall have a blue spine.

35.24(3) (3) Reprints of the feature article shall be bound in paper covers and shall be in such quantity as is authorized for each specific reprint by the joint committee on legislative organization. The cost of reprints shall be paid from the appropriation under s. 20.765 (1) (d).

35.24 History History: 1971 c. 82, 211; 1973 c. 90; 1975 c. 39 s. 732 (1); 1975 c. 200, 205; 1977 c. 29, 418; 1979 c. 34, 221; 1981 c. 20, 260; 1989 a. 31; 1995 a. 27; 1997 a. 27; 2003 a. 33; 2005 a. 25.

OFFICIAL REPORTS; CLASS 3 PRINTING



35.26 Official reports.

35.26  Official reports.

35.26(1)(1) Every report submitted under s. 15.04 (1) (d) shall set forth all receipts and disbursements in full and in detail. At the same time at which a report is submitted under s. 15.04 (1) (d), it shall be presented by its author to the department as printer's copy. No report shall contain any advertising matter nor any copying of the session laws or statutes of this state, except minor extracts explanatory of and incorporated in the text.

35.26(2) (2) Before filing any report its author shall carefully edit the same and strike therefrom all journals and minutes of proceedings and all correspondence, petitions, orders and other documents or writings whose substance can be briefly stated, consolidate, so far as practicable, statistical tables and strike out all matter which is not important information concerning public affairs.

35.26(3) (3) Sufficient copies of official reports shall be supplied by the publishing state agencies to the department for distribution in accordance with s. 35.84.

35.26(4) (4) The costs of reports authorized by ss. 35.26 to 35.28 shall be charged to the requisitioning agency.

35.26 History History: 1971 c. 42; 1977 c. 196 s. 131; 1979 c. 34; 1983 a. 36.



35.265 State budget, copies.

35.265  State budget, copies. The governor may issue not to exceed 1,000 copies of the state budget report and as many copies of the budget report in brief as the governor determines to be necessary. The cost of these reports shall be charged to the department. After making the required distribution of the state budget report to the executive and legislative agencies and members of the legislature, the remaining copies may be sold to individuals at a price which does not exceed the costs per copy of printing, postage and handling. Revenues collected by the department under this section shall be deposited in the general fund.

35.265 History History: 1977 c. 29, 418; 1981 c. 27; 1983 a. 27.



35.27 Limitation of editions of official reports.

35.27  Limitation of editions of official reports. Within 60 calendar days after receiving final proof copy therefor, the department shall have printed and deliver editions of the reports mentioned in s. 35.26 and of any report required by law to be made to the governor or to the legislature if not otherwise limited. The department shall determine for any report the maximum number of copies and pages, or the length if authorized to be reproduced in optical disk format.

35.27 History History: 2005 a. 25.



35.28 Orders by department.

35.28  Orders by department. The department may order printed in suitable form, in reasonable quantities, copies of opinions and briefs of the attorney general and the supreme court; opinions of the court of appeals; decisions of the public service commission; and special editions of parts of official reports.

35.28 History History: 1977 c. 29 s. 1654 (9) (g); 1977 c. 187; 1981 c. 347.

BOOK PUBLICATIONS; CLASS 3 PRINTING



35.29 Books, pamphlets and magazines.

35.29  Books, pamphlets and magazines.

35.29(1) (1) State agencies may order printed such materials as may be necessary for the proper administration of their offices, subject to distribution and sales regulations provided in this chapter and determinations of the department under s. 16.82 (4) (b). Unless otherwise provided by law, state agencies may make free distribution of such materials or may fix and collect a charge therefor, not to exceed cost, including distribution cost as determined under s. 35.80.

35.29(1m) (1m) No state agency may distribute any materials printed under sub. (1) directly to any member of the legislature, except in the manner provided in this subsection. If a state agency wishes to make available any materials under sub. (1) to members of the legislature, the agency shall send a notice to all members briefly describing the materials. If a member notifies the state agency that the member wishes to receive a copy of specified materials, the agency may then distribute the materials to that member.

35.29(2) (2) Upon receiving the necessary printer's copy the department shall order printing as follows: Of the opinions of the attorney general, not more than 1,000 copies; and of the decisions of the public service commission, not more than 500 copies.

35.29 History History: 1971 c. 40 s. 93; 1971 c. 125, 164; 1973 c. 90; 1977 c. 29 s. 1654 (9) (g); 1979 c. 34; 1981 c. 347; 1983 a. 524; 1995 a. 27.

JOB PRINTING; CLASS 4 PRINTING



35.34 Job printing and all printing not otherwise classified.

35.34  Job printing and all printing not otherwise classified.

35.34(1)(1) Job printing includes such other printing not specified in this chapter as may be permitted or required by law and necessary for the use of state agencies, including binding needed in connection with such printing.

35.34(2) (2) Costs for such printing shall be charged to the requisitioning agency.

LEGAL NOTICES; CLASS 5



35.35 Requisition procedure.

35.35  Requisition procedure.

35.35(1) (1)

35.35(1)(a)(a) The legislative reference bureau shall provide to the secretary of state electronic copy in type not smaller than 6 point Arial for the printing of any enrolled proposed constitutional amendment and of each enrolled resolution ordered to be printed in the official state newspaper by the president of the senate for resolutions originating in the senate or by the speaker of the assembly for resolutions originating in the assembly. The copy shall identify material deleted from existing law by stricken type, and material inserted into existing law by underscored type.

35.35(1)(b) (b) The department may contract to sell, at a price equal to the cost of composition, camera-ready copy of the laws to any commercial publisher.

35.35(2) (2) Every state agency required by law to publish legal notices in a newspaper shall furnish printer's copy to the department with a requisition therefor.

35.35(3) (3) All such printing shall be in the English language.

35.35 History History: 1977 c. 29; 1981 c. 372; 2011 a. 228.



35.36 Fees; state legal notices.

35.36  Fees; state legal notices.

35.36(1) (1) The compensation to the official state newspaper and other papers for all legal notices required to be published at the expense of the state may not exceed the rates specified in s. 985.08 (1), (2) and (3). All expenditures incidental to such printing shall be absorbed by the newspaper doing the publishing. Whenever the state elects to provide camera-ready copy for the publication of its facsimile ballots or other legal notices the maximum chargeable rates shall be adjusted as provided in s. 985.08 (2) (b).

35.36(2) (2) The costs of publication of legal notices shall, unless otherwise provided by law, be charged to the appropriation of the agency on whose order such publication is made.

35.36 History History: 1977 c. 418; 1981 c. 372.

AGENCIES LOCATED OUTSIDE OF MADISON; CLASS 7



35.43 Printing for out-of-Madison state agencies.

35.43  Printing for out-of-Madison state agencies. Whenever it becomes advantageous to do so, the department of administration may establish blanket printing contracts in out-of-Madison metropolitan areas. Such contracts shall whenever practical follow the basic patterns established for classes 1 to 4.

SPECIALTY PRINTING; CLASS 8



35.44 Specialty printing and book printing excluded from class 3.

35.44  Specialty printing and book printing excluded from class 3. Specialty printing and book printing excluded from class 3 in s. 35.01 (3) shall be procured on individual competitive bids and by official state printing order according to specifications determined by the department.

GENERAL SPECIFICATIONS AND ORDER WRITING



35.50 Specifications.

35.50  Specifications.

35.50(1)(1) Specifications for state printing except class 1, including type style and size, page size, titles, paper, form, quality, quantity, binding, and method, or optical disk manufacturing specifications whenever reproduction in optical disk format is authorized, shall be as determined by the department unless specified by statute. Any state agency which objects to such determination may appeal the decision to the governor.

35.50(2) (2) Unless otherwise required by law, each edition of the Blue Book and the reports specified in ss. 35.26 and 35.27, and reprints thereof, shall be substantially the same in printing and binding as the previous edition of the same publication. Unless otherwise determined by the chief of the legislative reference bureau, each edition of the Laws of Wisconsin shall be substantially the same in format, printing, and binding as the previous edition of the same publication. Unless otherwise determined by the legislative reference bureau, each edition of the biennial Wisconsin statutes printed under s. 35.18 (1) (a) shall be substantially the same in format, printing, and binding as the previous edition of the same publication. Unless otherwise determined by the legislative reference bureau, each electronic publication of the Wisconsin statutes under s. 35.18 (1) (b), the Wisconsin administrative code under s. 35.93 (2), and the Wisconsin administrative register under s. 35.93 (3) shall be in substantially the same format as the previous edition or version of the same publication.

35.50(3) (3) Specifications for class 1 state printing shall be determined by the department with the advice and approval of the joint committee on legislative organization, except as otherwise provided for the Laws of Wisconsin under sub. (2).

35.50(4) (4) Whenever possible, state publications printed on paper, other than printing of classes 4 and 5, shall be restricted to finished outside dimensions which shall not exceed 9 by 14 inches and shall not be less than 3 1/2 by 7 inches.

35.50 History History: 1979 c. 34; 1985 a. 29; 1991 a. 39, 215; 1993 a. 16; 2005 a. 25; 2007 a. 20; 2013 a. 20.



35.51 Proofs; where received.

35.51  Proofs; where received. Contract printers shall submit proof sheets of all public printing done by them and when requested, revised proof sheets thereof, to the department, regardless of the format to be used for reproduction. When requested by the chief clerk of either house proof sheets of printing of the first class shall be delivered to them.

35.51 History History: 2005 a. 25.



35.52 Authority for printing; increase, and diminution of editions and pages.

35.52  Authority for printing; increase, and diminution of editions and pages. The department may not order any printing not authorized by law nor any quantity in excess of the legal limitation thereof. If experience demonstrates that the number of copies specified in this chapter for the editions of the Blue Book or Laws of Wisconsin exceeds the actual lawful demand therefor, the number of volumes or pages thereafter to be printed shall be reduced to such number as will supply such demand and no more. In like manner, any specification as to quantity in any requisition for printing which is required to be distributed shall be reduced to the actual probable demand therefor, as determined from previous experience in such distribution.

35.52 History History: 1991 a. 39.



35.53 State printing orders.

35.53  State printing orders.

35.53(1) (1) No printer shall be paid for any printing not authorized by an official printing order. The department shall prescribe the form, contents, number, and disposition of printing requisitions and official printing orders.

35.53(2) (2) The governor may cause the withdrawal of any printing requisition if, in the governor's opinion, public policy demands it, or if the edition thereof seems excessive. In such cases, the governor shall hear the statement of the requisitioning officer, and shall communicate to such officer the action taken and reason therefor.

35.53 History History: 1991 a. 316.



35.54 Title pages; names of authors.

35.54  Title pages; names of authors. Every requisitioning agency shall provide the necessary printer's copy for a suitable title page, containing the name of the author for every book and other document which requires a title page; but on no such publication shall there appear, nor shall there be attached thereto, the words "Compliments of" followed by the name of the author, nor any other words of similar purport.

35.54 History History: 2005 a. 25.



35.55 Editing printer's copy.

35.55  Editing printer's copy. Printer's copy must accompany every requisition. The editors of all state agencies may edit for themselves the matter and form of the contents of the printer's copy presented by them respectively to the department. All printer's copy which does not conform to accepted trade practices, and, in the opinion of the department is unsatisfactory, shall be returned to its author for revision and correction. An optical disk copy may be substituted if the document being published is authorized to be reproduced in optical disk format.

35.55 History History: 2005 a. 25.

BIDS AND CONTRACTS; CLASSES 1, 2, 3, AND 4



35.56 Base prices and specifications.

35.56  Base prices and specifications.

35.56(1) (1) As a basis for bids for public printing in classes 1, 2, 3 and 4, the department shall, before advertising for bids and after consultation with agencies, establish base prices and specifications for 2-year periods unless otherwise determined by the department, except that:

35.56(1)(a) (a) As a basis for printing the biennial Wisconsin statutes under s. 35.18 (1) (a), the department shall, before advertising for bids and after consultation with the legislative reference bureau, establish base prices for 2-year periods and establish specifications subject to approval by the legislative reference bureau for 2-year periods.

Effective date text (a) As a basis for printing of the statutes and the Wisconsin administrative code and register, the department shall, before advertising for bids and after consultation with the legislative reference bureau, establish base prices for 2-year periods and establish specifications subject to approval by the legislative reference bureau for 2-year periods.

35.56(1)(b) (b) As a basis for printing of the Laws of Wisconsin, the department shall, before advertising for bids and after consultation with the chief of the legislative reference bureau, establish base prices for 2-year periods and establish specifications subject to approval by the chief for 2-year periods.

35.56(2) (2) The specifications shall include a provision that the contract price shall be adjusted as affected by an increase or decrease in the printers' wage scale, providing no adjustment will take effect before 3 months of a new contract period has elapsed.

35.56(3) (3) The specifications shall include normal production schedules for completion and delivery of each class; and shall provide penalties for failure to comply with production schedules or standards of quality.

35.56(4) (4) The specifications shall provide that all work will be performed within the plant of the contract printer unless excepted by the department.

35.56(5) (5) Notwithstanding subs. (1), (3) and (4), the legislative reference bureau shall approve specifications and production schedules for the printing and binding of the Wisconsin statutes.

35.56 History History: 1977 c. 29; 1979 c. 34; 1991 a. 215; 1993 a. 16; 2007 a. 20; 2013 a. 20.



35.57 Advertisement for bids.

35.57  Advertisement for bids. The department shall publish advertisements that sealed proposals for furnishing printing, during the next ensuing contract period, with all other material which the department requires, will be received any time prior to a specified day, when all proposals will be publicly opened and read. The advertisements shall be run as class 2 notices, under ch. 985, in the official state paper. Separate advertisements may be used for publications authorized to be published in optical disk format.

35.57 History History: 1977 c. 29; 2005 a. 25.



35.59 Breach of printing contracts.

35.59  Breach of printing contracts. If a successful bidder or contractor enters upon the performance of a printing contract, and thereafter at any time during the term thereof refuses or neglects to comply with its terms and conditions or with the law relating to public printing, the bidder or contractor is liable to the state in damages to the amount of the difference between the cost of public printing under the printing contract and the cost thereof under any subsequent contracts let by the department. The attorney general, in all cases of damages and of forfeitures arising under this chapter, shall commence and prosecute to final judgment all necessary actions for the recovery thereof with costs, which when collected shall be paid into the state treasury.

35.59 History History: 1979 c. 355; 1983 a. 27.



35.60 Reletting contracts.

35.60  Reletting contracts. If a successful bidder fails to execute a printing contract under the bidder's preliminary agreement and accepted bid, the department shall let the contract to the next lowest bidder, unless in its opinion the interest of the state requires that new proposals be received, in which case the department shall immediately advertise for new proposals under this chapter. If the contractor refuses or neglects to execute the work according to law and the terms of the printing contract, the department shall declare the contract void and shall immediately advertise for new bids for the remainder of the contract period. Necessary emergency public printing while readvertising and reletting contracts may be procured by the department.

35.60 History History: 1983 a. 27, 192.

DELIVERY, BILLING, ACCOUNTING
AND SPECIAL PURCHASES



35.61 Delivery and billing.

35.61  Delivery and billing.

35.61(1) (1) The printing specified in each order shall be performed separately and delivered to the destination specified on the order.

35.61(2) (2) Every contract printer shall file with the department immediately upon completion of an order a detailed and itemized invoice, together with one copy of the job.



35.62 Accounts.

35.62  Accounts. The department shall keep an account of all paper delivered to contract printers and prevent waste thereof and keep a record of costs of each job of public printing, grouping said records separately for each class of printing.



35.63 Expenses of printing, how charged.

35.63  Expenses of printing, how charged. The costs of printing, plates, paper, binding, and the necessary services and materials shall be charged to the requisitioning agency unless excepted by statute.



35.64 Special purchases.

35.64  Special purchases.

35.64(1)(1) Any material and labor necessarily required in doing public printing which is not provided for by this chapter and is not required of contract printers by existing contracts, may be procured by the department.

35.64(2) (2) The department may order specialty printing from suppliers when it proves to be more economical or practical. Specialty printing includes all types of graphic reproduction not required of contract printers by existing contracts.

PAPER PROCUREMENT, ACCOUNTABILITY, WASTE



35.65 Paper purchases.

35.65  Paper purchases.

35.65(1)(1) The department shall procure by state bid and purchase procedures such paper supplies as are necessary for production of public printing and shall have delivered quantities to the contract printer for current jobs or necessary stock piling.

35.65(2) (2) Contract printers are accountable for all paper assigned to them and shall report inventories periodically as prescribed by the department. Paper which has been wasted or converted to other uses shall be charged to the contract printer.

35.65(3) (3) Contract printers shall be allowed waste on all work performed according to specifications established in s. 35.56.



35.78 Distribution and sales costs and charges.

35.78  Distribution and sales costs and charges.

35.78(1)(1) Unless otherwise provided, the department shall charge the cost of distribution and sale of all publications authorized or directed by law to be published to the state agencies responsible for submitting the publications.

35.78(2) (2) The department may contract with state agencies for the distribution and sale of agency publications, for which publication is not required by law, on the basis of the cost of such operations. All such contracts shall authorize the department to sell publications on behalf of state agencies at the price fixed by law, or if no price is fixed, at a price determined by publishing agencies not to exceed cost. The department shall return unsold publications to state agencies if desired by the agencies.

35.78(3) (3) The department shall receive full payment for the cost of sale and distribution of all publications of state agencies from the appropriate agencies. The department shall deposit all revenues derived from the sale and distribution of publications into:

35.78(3)(a) (a) The general fund if financed from general purpose revenues;

35.78(3)(b) (b) The appropriate segregated fund if financed from corresponding segregated fund revenues; or

35.78(3)(c) (c) The appropriate program revenue or segregated revenue appropriation if financed from program revenue or corresponding segregated revenue derived from program receipts.

35.78(4) (4) In this section, cost shall be calculated as provided in s. 35.80.

35.78(5) (5) In this section, "state agencies" include all departments as defined in s. 16.002 (2), the legislature, the courts, and the legislative service and judicial branch agencies.

35.78 History History: 1979 c. 34; 1983 a. 189 s. 329 (27).



35.80 Cost calculation.

35.80  Cost calculation. Costs for the sale and distribution of publications by the department include the cost of storage, handling, shipping and distribution.

35.80 History History: 1979 c. 34.



35.81 Definitions.

35.81  Definitions. In ss. 35.81 to 35.91:

35.81(1) (1) "Division" means the division for libraries and technology in the department of public instruction.

35.81(1m) (1m) "Legislative service agency" has the meaning given under s. 16.70 (6).

35.81(2) (2) "State agency" has the meaning given for "agency" in s. 13.172 (1), and for purposes of ss. 35.81 to 35.835 includes a committee, as defined in s. 15.01 (3), and a committee established by executive order under s. 14.019.

35.81(3) (3) "State document" includes every publication produced by a state agency in multiple copies or prepared for a state agency in multiple copies by a private individual or organization that is supported wholly or partly by any funds appropriated by this state, regardless of the format or process by which produced and regardless of the source of funds provided to the publisher, which is intended by the publisher to be disseminated or made accessible to the public or is required by law to be published, but does not include any publication of a state agency intended by the state agency to be used solely for internal purposes within the state agency or between that state agency and other state agencies and does not include the Wisconsin administrative code or the Wisconsin administrative register.

35.81(4) (4) "State document depository library" means a library designated under s. 35.82.

35.81 History History: 1991 a. 285; 1993 a. 335; 1995 a. 27 s. 9145 (1); 1997 a. 27; 2001 a. 48; 2011 a. 158; 2013 a. 20.



35.82 Designation of state document depository libraries.

35.82  Designation of state document depository libraries.

35.82(1)(1) The state historical society, the legislative reference bureau and the resources for libraries and lifelong learning service of the department of public instruction are designated as state document depository libraries and shall receive state documents delivered under s. 35.83 (3).

35.82(2) (2) The library of congress and the Council of State Governments, Lexington, Kentucky, are designated as state document depository libraries outside this state.

35.82(3) (3) The division shall designate state document depository libraries in this state which agree to accept state documents delivered as directed by s. 35.83 (3), which are adequately staffed and which are capable of ensuring access to those state documents. The division may promulgate rules establishing criteria and the procedure for designation and termination of state document depository libraries under this subsection. The division shall designate not more than 10 libraries to serve as regional state document depository libraries which shall receive all state documents made available. The division shall designate not more than 35 libraries to serve as selective state document depository libraries which shall receive all state documents except those for which distribution is restricted under s. 35.835 (3).

35.82 History History: 1991 a. 285; 1995 a. 27 s. 9145 (1); 1997 a. 27; 1999 a. 19; 2011 a. 158.



35.825 Duties of state document depository libraries.

35.825  Duties of state document depository libraries. Each state document depository library shall make freely available to inhabitants of the state all state documents retained by the library, shall keep state documents readily accessible for use and shall render assistance in their use to such inhabitants without charge.

35.825 History History: 1991 a. 285.



35.83 State document distribution.

35.83  State document distribution.

35.83(1) (1) Each state agency head shall designate one or more individuals to be responsible for all document distribution requirements provided under this section and shall submit the name of any designated individual to the division.

35.83(2) (2) The division shall coordinate all state document distribution requirements specified under this section.

35.83(3) (3) Except as provided in sub. (4m) and s. 35.835 (1) and (3), each state agency shall deliver, at the expense of the state agency, sufficient copies of each state document published by the state agency to the division for distribution to the following places in the quantities indicated:

35.83(3)(a) (a) The state historical society, 2 copies.

35.83(3)(b) (b) The legislative reference bureau, 2 copies.

35.83(3)(c) (c) The resources for libraries and lifelong learning service of the department of public instruction, one copy.

35.83(3)(d) (d) The regional state document depository libraries, one copy for each library.

35.83(3)(e) (e) The selective state document depository libraries, one copy for each library.

35.83(3)(f) (f) The library of congress, one copy.

35.83(3)(g) (g) The Council of State Governments, Lexington, Kentucky, one copy.

35.83(4) (4) The division shall deliver state documents received under sub. (3) to each of the state document depository libraries.

35.83(4m) (4m) In lieu of the distribution under sub. (3) (b), each legislative service agency shall deliver, at the expense of the agency, 2 copies of each state document published by the agency to the legislative reference bureau.

35.83(5) (5) This section does not apply to state documents distributed under s. 35.84.

35.83 History History: 1991 a. 285; 1995 a. 27 s. 9145 (1); 1997 a. 27; 1999 a. 19; 2011 a. 158.



35.835 State document distribution; exemptions.

35.835  State document distribution; exemptions.

35.835(1)(1) Except as specified in sub. (2), state documents published exclusively for public sale by presses established by the University of Wisconsin System or the state historical society and state documents sold primarily on a subscription basis are exempt from the state document depository library distribution requirements under s. 35.83.

35.835(2) (2) Each state agency shall deliver to the division without charge 3 copies of each state document exempted under sub. (1). The division shall deliver one copy to the state historical society and one copy to the legislative reference bureau.

35.835(3) (3) A state agency may restrict distribution of a state document prepared by or for that state agency to only that number necessary for distribution to the state document depository libraries specified under s. 35.83 (3) (a) to (d) if the state document is published in limited quantities because of its cost or the nature of the information that it contains.

35.835(4) (4) This section does not apply to state documents distributed under s. 35.84.

35.835 History History: 1991 a. 285.



35.84 Distribution, to whom.

35.84  Distribution, to whom. The department shall make distribution of official documents as indicated and shall charge the appropriations of the state agency publishing or arranging for publication of each official document for the total cost of distribution as determined under s. 35.80. Distribution is automatic unless indicated otherwise. [See Figure 35.84 following] - See PDF for table

35.84 History History: 1985 a. 29; 1987 a. 27, 148, 399; 1989 a. 31; 1991 a. 39, 285; 1993 a. 16; 1995 a. 27; 1997 a. 27; 1999 a. 19, 32; 2007 a. 71; 2009 a. 177, 180; 2013 a. 20.



35.85 Other distribution.

35.85  Other distribution. The department shall make the following distribution of public printing in addition to that indicated in s. 35.84:

35.85(1) (1) The chief clerk of each house of the legislature shall, upon request, be supplied for use during the session with the bound journals of any previous session of the legislature. The department may sell such copies of the bound journals not required for the above distribution or for distribution otherwise prescribed by law, and may sell older editions at reduced prices. All prices shall be fixed by the department.

35.85(2) (2) Of parts of official reports, pamphlets and magazines, and pamphlet laws, printed by authority of ss. 35.28 and 35.29, one copy to each person named in lists filed for the purpose of such distributions by the respective state agencies upon whose requisition the same were printed except that blocks of such publications may be allotted to the requisitioning agency for official use subject to approval of the department.

35.85(3) (3) Each county, town, village and city shall purchase from the department for the municipal judges and for other officers of the county or municipality such number of copies of the statutes and other official documents not distributed under s. 35.84 as are needed for its official purposes.

35.85(4) (4) If the department obtains copies of any document for which distribution is required under s. 35.83, and the division informs the department in writing that the state agency publishing the document has not distributed the document in accordance with s. 35.83 (3), the department shall distribute the document in accordance with s. 35.83 (3) and shall charge the state agency publishing the document for the cost of distribution.

35.85(5) (5) The department may order such further distribution of the statutes, annotations and Laws of Wisconsin as may be needed for official use by any justice of the supreme court or by any state agency.

35.85(8) (8) All briefs and other materials printed for the supreme court shall be delivered to the clerk of that court for distribution.

35.85(11) (11) The chief clerks of the legislature shall promptly send to each county clerk, to the Milwaukee County Law Library, and upon application, to each state university, college and public library in this state, copies of all legislative documents together with proper filing appliances for all sessions. Each county clerk shall keep these documents open to public inspection in the clerk's office.

35.85(12) (12) In addition to the distributions authorized by s. 35.84 and this section, the department shall deliver, upon request of the state historical society or the state law library, additional copies of any state publication in its possession after the department has fulfilled all of the distribution requirements of s. 35.84 and this section, as may be needed for the use of the state historical society or the state law library; and upon the request of any state officer, such copies of any printing of the 3rd class as may be necessary or convenient for the business of such officer. But no state officer shall receive more than one such copy for his or her own use nor more than one copy for each assistant and chief clerk in his or her office. The department shall notify the historical society and the state law library of the receipt by it of each separate lot of public printing. The department shall charge the cost of distributions made in accordance with this subsection to the requisitioning state agency.

35.85(13) (13) Departmental distribution programs, which are not specified in this chapter, may be established, provided that they do not conflict with this chapter.

35.85 History History: 1971 c. 106; 1971 c. 152 s. 38; 1971 c. 164; 1977 c. 305 s. 64; 1979 c. 34; 1979 c. 347 s. 28; 1985 a. 29; 1987 a. 50; 1991 a. 39, 285, 316.



35.86 Exchanges.

35.86  Exchanges.

35.86(1)(1) The director of the historical society may procure the exchange of public documents produced by federal, state, county, local, and other agencies as may be desirable to maintain or enlarge its historical, literary, and statistical collections, and may make such distributions of public documents, with or without exchange, as may accord with interstate or international comity. The state law librarian shall procure so many of such exchanges as the state law librarian is authorized by law to make, and the department of health services, department of children and families, commission of banking, department of public instruction, legislative reference bureau, and the legislative council staff, may procure by exchange such documents from other states and countries as may be needed for use in their respective offices. Any other state agency wishing to initiate a formal exchange program in accordance with this section may do so by submitting a formal application to the department and by otherwise complying with this section.

35.86(2) (2) Exchange lists, containing the number of public documents received and the number of state documents distributed in exchange, shall be filed with the department by the respective state agencies authorized to procure exchanges, and the documents specified therein shall be forwarded by the department with carriage charges prepaid.

35.86(3) (3) The department shall authorize no distribution to be made in exchange until exchange lists have been received by it in compliance with this section.

35.86(5) (5) The department shall charge the cost of exchanges, including the costs specified in s. 35.80, to the appropriations of the state agencies filing exchange lists with the department.

35.86(6) (6) The department shall inform all state agencies of this section.

35.86 History History: 1977 c. 29 s. 1654 (9) (g); 1979 c. 34; 1983 a. 36; 1991 a. 39, 285, 316; 1993 a. 490; 1995 a. 27 ss. 1755, 9126 (19), 9145 (1); 1997 a. 27; 2007 a. 20 ss. 727, 9121 (6) (a).



35.87 Sales of legislative documents.

35.87  Sales of legislative documents.

35.87(1) (1) The legislature may provide as a service to paid subscribers routine distribution of copies of all bills, joint resolutions, amendments, acts, journals, bulletins of proceedings and hearing bulletins printed for the legislature.

35.87(2) (2) If the service is provided, the biennial fee, effective January 1 of each odd-numbered year, for subscription to the complete legislative document distribution service shall be $500. If the service is provided, the joint committee on legislative organization may authorize portions of the service to be provided separately, and may prescribe a biennial fee for each portion so provided. The sum of the biennial fees for all portions of the service provided separately may not be less than $500. Actual postage or delivery costs shall be added to the fee for those subscribers who do not pick up their documents.

35.87(3) (3) If the service is provided, the chief of the legislative reference bureau shall review the fee prescribed in this section on a biennial basis and, no later than December 1 of each even-numbered year, shall recommend to the joint committee any revision to the fee that the chief determines to be appropriate. The joint committee may thereafter recommend to the legislature revision of the fee prescribed in this subsection. The joint committee shall promptly transmit a copy of its recommendation to the secretary of administration.

35.87(4) (4) The joint committee on legislative organization shall determine the operational responsibility for the service authorized under this section, including the procedure for sale of the service, distribution of documents and the collection of fees. The officer designated by the legislature shall deposit all moneys received for subscriptions to the service into the general fund.

35.87 History History: 1977 c. 29; 1979 c. 34; 1995 a. 27.



35.88 Official documents to remain public property.

35.88  Official documents to remain public property. All official document series and all current volumes of periodically updated official documents that are distributed to any state or local government office or officer under s. 35.84 shall remain as public property and shall be kept for the use of that office or officer.

35.88 History History: 1985 a. 29.



35.89 Lists of distributees in counties.

35.89  Lists of distributees in counties. Each county clerk shall transmit to the department a list of the officers in the county entitled to distribution of public printing from its office.

35.89 History History: 1991 a. 316.



35.90 Inventories by other state officers.

35.90  Inventories by other state officers. Every state officer, other than a district attorney, maintaining a permanent office at the city of Madison, shall make and file annually with the department an inventory of all public printing of the 2nd and 3rd classes and all maps and charts on hand for distribution on July 1. The department shall require the return to it of all such printing as has become, in its opinion, of no further use to the office reporting the same. The department may suspend requisitions for public printing by departments which fail to submit inventories in compliance with this section.

35.90 History History: 1989 a. 31.



35.91 Future distribution; sales.

35.91  Future distribution; sales.

35.91(1) (1) The latest edition of the Wisconsin statutes shall be sold at a reasonable price, as determined by the department. The department may sell noncurrent editions of the Wisconsin statutes and Wisconsin annotations at reduced prices to be fixed by it.

35.91(2) (2) Current copies of the Blue Book and the Laws of Wisconsin shall be sold at prices determined by the department, which shall include the cost of sale and distribution under s. 35.80 and, as determined by the legislative reference bureau, the proportionate cost per copy of typesetting, purchasing, paper, printing, duplication, collating and binding.

35.91(3) (3) A price list of all printed matter on hand for sale shall be prepared from time to time by the department, which it may have printed and bound as an advertisement in state publications, and it may circulate such price list by mail.

35.91 History History: 1971 c. 82; 1979 c. 34, 221; 1985 a. 29; 1991 a. 39; 1999 a. 83; 2003 a. 33; 2005 a. 25; 2007 a. 20.

WISCONSIN ADMINISTRATIVE CODE AND REGISTER

35.91 Annotation WISCONSIN ADMINISTRATIVE CODE



35.93 Wisconsin administrative code and register.

35.93  Wisconsin administrative code and register.

35.93(1)(1)  Definitions. In this section:

35.93(1)(a) (a) "Agency" has the meaning given in s. 227.01 (1).

35.93(1)(b) (b) "Chapter" means the highest organizational unit into which an agency's rules are divided within the Wisconsin administrative code.

35.93(1)(c) (c) "Date of publication" means the date on which a register is published under sub. (2) (a).

35.93(1)(d) (d) "End-of-month register" means the last register published in a calendar month.

35.93(1)(e) (e) "Issue" means all registers published in a calendar month.

35.93(1)(f) (f) "Notice-only register" means a register other than an end-of-month register.

35.93(1)(g) (g) "Rule" has the meaning given in s. 227.01 (13).

35.93(2) (2) Wisconsin administrative register.

35.93(2)(a)(a) The legislative reference bureau shall electronically publish the Wisconsin administrative register on the Internet in one or more electronic file formats on the Monday of each week, or on the next working day, as defined in s. 227.01 (14), if Monday is a holiday under s. 230.35 (4) (a).

35.93(2)(b) (b) The legislative reference bureau shall include all of the following in each notice-only register and each end-of-month register:

35.93(2)(b)1. 1. A title page with the name "Wisconsin Administrative Register," the issue number, and the date of publication of the register.

35.93(2)(b)2. 2. A table of contents.

35.93(2)(b)3. 3. A notice section containing all of the following that are received by the legislative reference bureau after the compilation of the preceding register:

35.93(2)(b)3.a. a. Notices of emergency rules in effect under s. 227.24 (3).

35.93(2)(b)3.b. b. Statements of the scope of proposed rules under ss. 227.135 and 227.24 (1) (e) 1d.

35.93(2)(b)3.c. c. Notices of submittal of proposed rules to the legislative council staff under s. 227.14 (4m).

35.93(2)(b)3.d. d. Notices of hearings on rule making under s. 227.17 (1).

35.93(2)(b)3.e. e. Notices of intent to promulgate rules without a public hearing under s. 227.16 (2) (e).

35.93(2)(b)3.f. f. Fiscal estimates and economic impact analyses for proposed rules under ss. 227.137 and 227.14 (4) and emergency rules under s. 227.24 (1) (e) 2.

35.93(2)(b)3.g. g. Notices of referrals of proposed rules to presiding officers under s. 227.19 (2).

35.93(2)(b)3.h. h. Notices of declaratory judgments under s. 227.40 (6).

35.93(2)(b)3.i. i. Web addresses provided by agencies under s. 101.055 (3) (a) or 227.21 (2) (c) for proposed rules.

35.93(2)(b)3.j. j. Other notices that are otherwise required by law to be included or that the legislative reference bureau determines are appropriate for inclusion in the Wisconsin administrative register.

35.93(2)(b)4. 4. Copies of all rules filed with the legislative reference bureau under s. 227.20 (1) or modified under s. 227.265 since the compilation of the preceding register, including emergency rules filed under s. 227.24 (3).

35.93(2)(b)5. 5. Copies of all executive orders received by the legislative reference bureau since the compilation of the preceding register.

35.93(2)(b)6. 6. Web addresses provided by agencies under s. 101.055 (3) (a) or 227.21 (2) (c) for rules included in a register under subd. 4.

35.93(2)(c) (c) The legislative reference bureau shall include all of the following in each end-of-month register:

35.93(2)(c)1. 1. Each chapter of the Wisconsin administrative code that has been affected by rules filed with legislative reference bureau under s. 227.20 (1) or modified under s. 227.265, in accordance with sub. (3) (e) 1.

35.93(2)(c)2. 2. Any other chapters of the administrative code determined by the legislative reference bureau to be appropriate for publication due to corrections made under s. 13.92 (4) (b) or 35.17 or due to the addition of editorial notes.

35.93(2)(c)3. 3. Instructions or information to help the user to correctly identify insertions and deletions in the Wisconsin administrative code and that keep the Wisconsin administrative code current.

35.93(2)(d) (d) The legislative reference bureau shall number each issue consecutively.

35.93(2)(e) (e) Any document required to be included in the Wisconsin administrative register shall be considered published under par. (a) if the document can be accessed from the register's table of contents by the use of one or more hypertext links.

35.93(3) (3) Wisconsin administrative code.

35.93(3)(a)(a) The legislative reference bureau shall electronically publish the Wisconsin administrative code on the Internet in one or more electronic file formats, as the legislative reference bureau determines. The legislative reference bureau may electronically publish the Wisconsin administrative code on other electronic media in one or more electronic file formats, as the legislative reference bureau determines.

35.93(3)(b) (b) Except as otherwise provided in s. 227.21 (2), the legislative reference bureau shall include in the Wisconsin administrative code published under par. (a) all permanent rules in force, except that the legislative reference bureau may omit tables and graphic images from publication in a particular electronic file format if the legislative reference bureau determines that the tables and graphic images are incompatible with that electronic file format. If the legislative reference bureau omits tables or graphics under this paragraph, the legislative reference bureau shall insert a note following the affected provision identifying the omission and providing a hypertext link providing electronic access to the table or graphic image. The legislative reference bureau shall at all times publish the administrative code on the Internet in at least one electronic file format that allows for publication of all tables and graphic images contained in the administrative code.

35.93(3)(c) (c) The legislative reference bureau shall include all of the following with each chapter of the Wisconsin administrative code published under par. (a):

35.93(3)(c)1. 1. The date and issue number of the Wisconsin administrative register in which the chapter is published.

35.93(3)(c)2. 2. The name of the promulgating agency.

35.93(3)(c)3. 3. A chapter title and number.

35.93(3)(c)4. 4. A table of contents for the chapter.

35.93(3)(c)5. 5. A notice stating that the chapter is published under the authority granted by this subsection.

35.93(3)(d) (d) The legislative reference bureau shall include with the Wisconsin administrative code a table of contents and an index of all permanent rules currently in effect.

35.93(3)(e) (e) The legislative reference bureau shall incorporate into the appropriate chapters of the Wisconsin administrative code each permanent rule filed with the legislative reference bureau under s. 227.20 (1) or modified under s. 227.265 and, for each chapter of the administrative code affected by a rule, do all of the following:

35.93(3)(e)1. 1. Publish the chapter in the appropriate end-of-month register in accordance with the filing deadline for publication established in the rules procedures manual published under s. 227.15 (7), in an end-of-month register agreed to by the submitting agency and the legislative reference bureau, or, in the case of a rule modified under s. 227.265, in the end-of-month register for the month in which the bill modifying the rule is enacted.

35.93(3)(e)2. 2. Publish the chapter in the Wisconsin administrative code published on the Internet on the first day of the month following the date of publication of the end-of-month register in which the chapter is published under subd. 1. and sub. (2) (c) 1. and publish the chapter in the Wisconsin administrative code published on any other electronic media under par. (a) on or after the day after the date of publication of that end-of-month register.

35.93(3)(e)3. 3. If the chapter is affected by a rule that adopts standards under s. 101.055 (3) (a) or 227.21 (2) (a), publish, in conjunction with the publication of the chapter under subd. 2., any Web addresses provided under s. 101.055 (3) (a) or 227.21 (2) (c).

35.93(3)(f) (f) If a chapter of the Wisconsin administrative code is published in an end-of-month register under sub. (2) (c) 2., the legislative reference bureau shall publish the chapter in the Wisconsin administrative code published on the Internet on the first day of the month following the date of publication of that end-of-month register and shall publish the chapter in the Wisconsin administrative code published on any other electronic media under par. (a) on or after the day after the date of publication of that end-of-month register.

Effective date text 35.93 Wisconsin administrative code and register. (1) The Wisconsin administrative code and register shall be published using the format and method of printing and binding determined by the legislative reference bureau. The notice section of the register and new rules filed by an agency whose rules have not been compiled and printed pursuant to this section may be duplicated in some other form than printing if the department and legislative reference bureau determine that it is administratively feasible to do so. The printing or other duplicating shall be performed or contracted by the department. The department may purchase and sell suitable binders for the code or parts thereof at a price not exceeding cost. The legislative reference bureau shall supervise the arrangement of materials in the Wisconsin administrative code and register, including the numbering of pages and sections. No part of the Wisconsin administrative code or register may be printed until the legislative reference bureau has approved the arrangement of materials and numbering of sections therein.

Effective date text (2) In this section "rule" and "agency" have the meanings prescribed in s. 227.01.

Effective date text (3) The legislative reference bureau shall compile and deliver to the department for printing copy for a register which shall contain all the rules filed under s. 227.20 or modified under s. 227.265 since the compilation of rules for the preceding issue of the register was made and those executive orders which are to be in effect for more than 90 days or an informative summary thereof. The complete register shall be compiled and published before the first day of each month and a notice section of the register shall be compiled and published before the 15th day of each month. Each issue of the register shall contain a title page with the name "Wisconsin administrative register", the number and date of the register, and a table of contents. Each page of the register shall also contain the date and number of the register of which it is a part in addition to the other necessary code titles and page numbers. The legislative reference bureau may include in the register such instructions or information as in the bureau's judgment will help the user to correctly make insertions and deletions in the code and to keep the code current.

Effective date text (4) Each issue of the Wisconsin administrative register shall contain a notice section in which shall be printed the notices of hearings on rule making which agencies have transmitted to the legislative reference bureau for that purpose, statements of scope of proposed rules under s. 227.135, notices of submittal to the legislative council staff under s. 227.14 (4m), notices of intent to promulgate rules without a public hearing under s. 227.16 (2) (e), notices of referrals of proposed rules to presiding officers under s. 227.19 (2), notices of emergency rules in effect, fiscal estimates for rule-making orders under s. 227.14 (4), notices of declaratory judgments received under s. 227.40 (6), and such other notices as may be required by law or determined by the legislative reference bureau to be appropriate.

Effective date text (5) The department shall determine, on the basis of the distribution requirements under s. 35.84 and probable sales demands, the number of copies of each part of the code and each issue of the register to be printed.

Effective date text (6) The department shall sell the code, issues of the register or parts of either of them at a price to be determined by it, which shall include the proportionate cost per copy of preparation and manufacturing as determined by the legislative reference bureau, and the cost of sale and distribution specified in s. 35.80. State employee personnel costs shall be excluded from preparation costs. The department may establish the price of the code or of the register or parts thereof on an annual basis.

Effective date text (7) A subscriber is not entitled to a refund of any part of any advance payment for the code or the register. The department shall notify each subscriber when a further payment is due.

Effective date text (8) The legislative reference bureau shall prepare and the department shall publish a table of contents and an index of all the rules in effect which have been compiled and printed under this section. The table of contents and index shall be recompiled and reprinted annually. They shall be printed in the same page size as the administrative code. The department shall distribute one copy of the table of contents and index free to each subscriber to the register or parts thereof.

Effective date text (9) The department shall charge the legislature under s. 20.765 (1) (d) for the cost of distribution of the code and the register, including the costs specified in s. 35.80, and shall deposit all revenues received from their sale into the general fund.

Effective date text (10) State agencies may purchase from the department as many copies of their part or parts of the code or copies of the register as they require for their own use or for distribution, and shall pay the department therefor at the price established under sub. (6).

35.93 History History: 1971 c. 152 s. 38; 1975 c. 252, 421; 1977 c. 187 s. 135; 1979 c. 34, 221; 1981 c. 314 s. 146; 1983 a. 192; 1985 a. 29; 1985 a. 182 s. 55 (1), 57; 1991 a. 215; 1995 a. 106; 2003 a. 33; 2005 a. 25; 2007 a. 20; 2011 a. 21; 2013 a. 20, 125, 136.

35.93 Cross-reference Cross Reference: See s. 889.01 for the administrative code as prima facie evidence.






36. University of Wisconsin system.

36.01 Statement of purpose and mission.

36.01  Statement of purpose and mission.

36.01(1) (1) The legislature finds it in the public interest to provide a system of higher education which enables students of all ages, backgrounds and levels of income to participate in the search for knowledge and individual development; which stresses undergraduate teaching as its main priority; which offers selected professional graduate and research programs with emphasis on state and national needs; which fosters diversity of educational opportunity; which promotes service to the public; which makes effective and efficient use of human and physical resources; which functions cooperatively with other educational institutions and systems; and which promotes internal coordination and the wisest possible use of resources.

36.01(2) (2) The mission of the system is to develop human resources, to discover and disseminate knowledge, to extend knowledge and its application beyond the boundaries of its campuses and to serve and stimulate society by developing in students heightened intellectual, cultural and humane sensitivities, scientific, professional and technological expertise and a sense of purpose. Inherent in this broad mission are methods of instruction, research, extended training and public service designed to educate people and improve the human condition. Basic to every purpose of the system is the search for truth.

36.01 History History: 1973 c. 335.



36.03 System.

36.03  System. There is created in this state a system of institutions of learning to be known as the University of Wisconsin System. The principal office and one university of the system shall be located at or near the seat of state government.

36.03 History History: 1973 c. 335.



36.05 Definitions.

36.05  Definitions. In this chapter:

36.05(1) (1) "Academic staff" means professional and administrative personnel with duties, and subject to types of appointments, that are primarily associated with higher education institutions or their administration, but does not include faculty and staff provided under s. 16.57.

36.05(2) (2) "Board of regents" or "board" means the board of regents of the University of Wisconsin System.

36.05(3) (3) "Campus" means the publicly owned or leased buildings and grounds which comprise all or part of an institution or the extension.

36.05(5) (5) "Chancellor" means the chief executive of an institution.

36.05(6) (6) "Classified staff" means all employees of the system other than faculty, academic staff, persons whose employment is a necessary part of their training, student assistants and student hourly help.

36.05(6m) (6m) "College campus" means any one of the 2-year collegiate campuses of the system.

36.05(7) (7) "Extension" means the community outreach, public service and extension services of the system.

36.05(8) (8) "Faculty" means persons who hold the rank of professor, associate professor, assistant professor or instructor in an academic department or its functional equivalent in an institution, persons described under s. 36.13 (4) (c) and such academic staff as may be designated by the chancellor and faculty of the institution.

36.05(9) (9) "Institution" means any university or an organizational equivalent designated by the board and the University of Wisconsin colleges.

36.05(9m) (9m) "Instructional academic staff" means academic staff members with teaching responsibilities.

36.05(9s) (9s) "Mainframe" means a large scale, central computer maintained by the board for multipurpose functions.

36.05(10) (10) "President" means the chief executive of the system.

36.05(11) (11) "Student" means any person who is registered for study in any institution for the current academic period. For the purpose of administering particular programs or functions involving students, the board shall promulgate rules defining continuation or termination of student status during periods between academic periods.

36.05(12) (12) "System" means the University of Wisconsin System.

36.05(13) (13) "University" means any baccalaureate or graduate degree granting institution.

36.05(14) (14) "University of Wisconsin Colleges" means the college campuses as a whole.

36.05 History History: 1973 c. 335; 1985 a. 332 s. 251 (3); 1989 a. 31, 67; 1991 a. 39; 1995 a. 27; 1997 a. 237.



36.07 Corporate title, officers, meetings, records.

36.07  Corporate title, officers, meetings, records.

36.07(1)(1)  Corporate status and title. The board and their successors in office shall constitute a body corporate by the name of "Board of Regents of the University of Wisconsin System".

36.07(2) (2) Secretary. The board shall appoint a secretary of the board who shall keep a faithful record of all its transactions.

36.07(3) (3) Treasurer. The state treasurer shall be the treasurer of the board, but the board may appoint other persons to receive other moneys that may be due or remitted from any source.

36.07(4) (4) Meetings, times, notice. The times for holding the regular annual meeting and such other meetings as are required, and the manner of providing notice for such meetings, shall be determined by the board's bylaws.

36.07(5) (5) Access to the board. The board shall provide in its operating policies for access to the board by the public, faculty, students and chancellors.

36.07(6) (6) Meetings and records public. The board meetings shall be open and all records of such meetings and of all proceedings of the board shall be open to inspection in accordance with subchs. II and V of ch. 19.

36.07 History History: 1973 c. 335; 1975 c. 426 s. 3; 1981 c. 335 s. 26; 1991 a. 39.



36.09 Responsibilities.

36.09  Responsibilities.

36.09(1)(1)  The board of regents.

36.09(1)(a)(a) The primary responsibility for governance of the system shall be vested in the board which shall enact policies and promulgate rules for governing the system, plan for the future needs of the state for university education, ensure the diversity of quality undergraduate programs while preserving the strength of the state's graduate training and research centers and promote the widest degree of institutional autonomy within the controlling limits of system-wide policies and priorities established by the board.

36.09(1)(am) (am) The board, in consultation with the Wisconsin Economic Development Corporation, shall do all of the following for each economic development program, as defined in s. 36.11 (29r) (a), administered by the board:

36.09(1)(am)1. 1. Establish clear and measurable goals for the program that are tied to statutory policy objectives.

36.09(1)(am)2. 2. Establish at least one quantifiable benchmark for each program goal described in subd. 1.

36.09(1)(am)3. 3. Require that each recipient of a grant or loan under the program submit a report to the board. Each contract with a recipient of a grant or loan under the program shall specify the frequency and format of the report to be submitted to the board and the performance measures to be included in the report.

36.09(1)(am)4. 4. Establish a method for evaluating the projected results of the program with actual outcomes as determined by evaluating the information described in subds. 1. and 2.

36.09(1)(am)5. 5. Annually and independently verify, from a sample of grants and loans, the accuracy of the information required to be reported under subd. 3.

36.09(1)(am)6. 6. Establish by rule a requirement that the recipient of a grant or loan under the program of at least $100,000 submit to the board a verified statement signed by both an independent certified public accountant licensed or certified under ch. 442 and the director or principal officer of the recipient to attest to the accuracy of the verified statement, and make available for inspection the documents supporting the verified statement. The board shall include the requirement established by rule under this subdivision in the contract entered into by a grant or loan recipient.

36.09(1)(am)7. 7. Establish by rule policies and procedures permitting the board to do all of the following if a recipient of a grant or loan or tax benefits under the program submits false or misleading information to the board or fails to comply with the terms of a contract entered into with the board under the program and fails to provide to the satisfaction of the board an explanation for the noncompliance:

36.09(1)(am)7.a. a. Recoup payments made to the recipient.

36.09(1)(am)7.b. b. Withhold payments to be made to the recipient.

36.09(1)(am)7.c. c. Impose a forfeiture on the recipient.

36.09(1)(b) (b) The board, after public hearing at each institution, shall establish for each institution a mission statement delineating specific program responsibilities and types of degrees to be granted.

36.09(1)(c) (c) The board shall determine the educational programs to be offered in the system and may discontinue educational programs as it deems necessary.

36.09(1)(d) (d) The board shall establish policies to guide program activities to ensure that they will be compatible with the missions of the institutions of the system. To this end, the board shall make all reasonable effort to provide night courses.

36.09(1)(e) (e) The board shall appoint a president of the system; a chancellor for each institution; a dean for each college campus; the state geologist; the director of the laboratory of hygiene; the director of the psychiatric institute; the state cartographer; and the requisite number of officers, other than the vice presidents, associate vice presidents, and assistant vice presidents of the system; faculty; academic staff; and other employees and fix the salaries, subject to the limitations under par. (j) and ss. 20.923 (4g) and 230.12 (3) (e), the duties and the term of office for each. The board shall fix the salaries, subject to the limitations under par. (j) and ss. 20.923 (4g) and 230.12 (3) (e), and the duties for each chancellor, vice president, associate vice president, and assistant vice president of the system. No sectarian or partisan tests or any tests based upon race, religion, national origin, or sex shall ever be allowed or exercised in the appointment of the employees of the system.

Effective date text (e) The board shall appoint a president of the system; a chancellor for each institution; a dean for each college campus; the state geologist; the director of the laboratory of hygiene; the director of the psychiatric institute; the state cartographer; and the requisite number of officers, other than the vice presidents, associate vice presidents, and assistant vice presidents of the system; faculty; academic staff; and other employees and fix the salaries, subject to the limitations under par. (j) and s. 230.12 (3) (e), the duties and the term of office for each. The board shall fix the salaries, subject to the limitations under par. (j) and s. 230.12 (3) (e), and the duties for each chancellor, vice president, associate vice president, and assistant vice president of the system. No sectarian or partisan tests or any tests based upon race, religion, national origin, or sex shall ever be allowed or exercised in the appointment of the employees of the system.

36.09(1)(f) (f) The board shall delegate to each chancellor the necessary authority for the administration and operation of the institution within the policies and guidelines established by the board. The board may also delegate or rescind other authority to chancellors, committees of the board, administrative officers, members of the faculty and students or such other groups as it deems appropriate.

36.09(1)(gm) (gm) The board shall not create, except as specifically authorized by the legislature in each instance, any new college, school or its functional equivalent if such college, school or functional equivalent has academic programs at the graduate or professional, post-baccalaureate level.

36.09(1)(gm)1. 1. For the purposes of this paragraph, college or school means an academic unit below the institutional level but above the departmental level, including but not limited to a graduate school, law school, medical school, social work school, architecture school, business school and a public administration school.

36.09(1)(gm)2. 2. For the purposes of this paragraph, a new college or school shall be deemed to have been created if an administrative position of dean or its functional equivalent is established and if a new instructional program, separate and distinct from the programs currently available at that institution, is established.

36.09(1)(gm)3. 3. This paragraph does not apply to the redesignation or reorganization of existing colleges or schools if accomplished through the reclassification of existing positions or the restructuring of existing organizational entities.

36.09(1)(h) (h) The board shall allocate funds and adopt budgets for the respective institutions giving consideration to the principles of comparable budgetary support for similar programs and equitable compensation for faculty and academic staff with comparable training, experience and responsibilities and recognizing competitive ability to recruit and retain qualified faculty and academic staff. If the board ceases or suspends operation of any institution or college campus, the appropriations to the board for operation of the institution or college campus may be utilized by the board for any other purpose authorized by the appropriations within the period for which the appropriations are made.

36.09(1)(hm) (hm) The board shall develop policies for the purpose of specifically identifying the general purpose revenue and nongeneral purpose revenue funding sources used for noninstructional student activities and for the purpose of governing the allocation of funds to those noninstructional student activities supported by both general purpose and nongeneral purpose revenue.

36.09(1)(i) (i) Upon recommendation of the president and the administrator of the division of merit recruitment and selection in the office of state employment relations, the board and the director of the office shall jointly adopt general policies governing the designation of positions to be exempt from the classified service as academic staff as defined in s. 36.15 (1) (a) and (b). No position in the classified service may be designated as an academic staff position under the general policies unless the director of the office of state employment relations approves the designation.

36.09(1)(j) (j) Except where such matters are a subject of bargaining with a certified representative of a collective bargaining unit under s. 111.91, the board shall establish salaries for persons not in the classified staff prior to July 1 of each year for the next fiscal year, and shall designate the effective dates for payment of the new salaries. In the first year of the biennium, payments of the salaries established for the preceding year shall be continued until the biennial budget bill is enacted. If the budget is enacted after July 1, payments shall be made following enactment of the budget to satisfy the obligations incurred on the effective dates, as designated by the board, for the new salaries, subject only to the appropriation of funds by the legislature and s. 20.928 (3). This paragraph does not limit the authority of the board to establish salaries for new appointments. The board may not increase the salaries of employees specified in ss. 20.923 (5) and (6) (m) and 230.08 (2) (d) under this paragraph unless the salary increase conforms to the proposal as approved under s. 230.12 (3) (e) or the board authorizes the salary increase to correct salary inequities under par. (h), to fund job reclassifications or promotions, or to recognize competitive factors. The board may not increase the salary of any position identified in s. 20.923 (4g) under this paragraph unless the salary increase conforms to the proposal as approved under s. 230.12 (3) (e) or the board authorizes the salary increase to correct a salary inequity or to recognize competitive factors. The board may not increase the salary of any position identified in s. 20.923 (4g) (ae) and (am) to correct a salary inequity that results from the appointment of a person to a position identified in s. 20.923 (4g) (ae) and (am) unless the increase is approved by the office of state employment relations. The granting of salary increases to recognize competitive factors does not obligate inclusion of the annualized amount of the increases in the appropriations under s. 20.285 (1) for subsequent fiscal bienniums. No later than October 1 of each year, the board shall report to the joint committee on finance and the secretary of administration and director of the office of state employment relations concerning the amounts of any salary increases granted to recognize competitive factors, and the institutions at which they are granted, for the 12-month period ending on the preceding June 30.

Effective date text (j) Except where such matters are a subject of bargaining with a certified representative of a collective bargaining unit under s. 111.91, the board shall establish salaries for persons prior to July 1 of each year for the next fiscal year, and shall designate the effective dates for payment of the new salaries. In the first year of the biennium, payments of the salaries established for the preceding year shall be continued until the biennial budget bill is enacted. If the budget is enacted after July 1, payments shall be made following enactment of the budget to satisfy the obligations incurred on the effective dates, as designated by the board, for the new salaries, subject only to the appropriation of funds by the legislature and s. 20.928 (3). This paragraph does not limit the authority of the board to establish salaries for new appointments. The board may not increase the salaries of employees under this paragraph unless the salary increase conforms to the proposal as approved under s. 230.12 (3) (e) or the board authorizes the salary increase to correct salary inequities under par. (h), to fund job reclassifications or promotions, or to recognize competitive factors. The granting of salary increases to recognize competitive factors does not obligate inclusion of the annualized amount of the increases in the appropriations under s. 20.285 (1) for subsequent fiscal bienniums. No later than October 1 of each year, the board shall report to the joint committee on finance and the secretary of administration and director of the office of state employment relations concerning the amounts of any salary increases granted to recognize competitive factors, and the institutions at which they are granted, for the 12-month period ending on the preceding June 30.

36.09(1)(k) (k)

36.09(1)(k)1.1. The board shall, with respect to academic staff, correct pay inequities based on gender or race.

36.09(1)(k)2. 2. The board shall do all of the following:

36.09(1)(k)2.a. a. Establish and maintain job categories in which to place academic staff positions. The job categories shall be described in sufficient detail to enable the board to comply with subd. 1.

36.09(1)(k)2.b. b. Establish and maintain pay ranges, each of which has a minimum and a maximum rate of pay and assign the job categories established under subd. 2. a. to those pay ranges. This subd. 2. b. does not apply to appointments under s. 36.13 (4).

36.09(1)(L) (L) The board shall possess all powers necessary or convenient for the operation of the system except as limited in this chapter and ss. 13.48 (14) (am) and 16.848 (1).

36.09(2) (2) The president.

36.09(2)(a)(a) The president shall be president of all the faculties and shall be vested with the responsibility of administering the system under board policies and shall direct a central administration which shall assist the board and the president in establishing system-wide policies in monitoring, reviewing and evaluating these policies, in coordinating program development and operation among institutions, in planning the programmatic, financial and physical development of the system, in maintaining fiscal control and compiling and recommending educational programs, operating budgets and building programs for the board. Subject to par. (b), the president shall appoint each senior vice president, vice president, associate vice president and assistant vice president of the system. The president shall fix the term of office for each senior vice president, vice president, associate vice president and assistant vice president of the system.

36.09(2)(b) (b) The sum of the number of senior vice presidents and vice presidents of the system that the president may appoint under par. (a) may not exceed 4.

36.09(3) (3) The chancellors.

36.09(3)(a)(a) The chancellors shall be the executive heads of their respective faculties and institutions and shall be vested with the responsibility of administering board policies under the coordinating direction of the president and be accountable and report to the president and the board on the operation and administration of their institutions. Subject to board policy the chancellors of the institutions in consultation with their faculties shall be responsible for designing curricula and setting degree requirements; determining academic standards and establishing grading systems; defining and administering institutional standards for faculty peer evaluation and screening candidates for appointment, promotion and tenure; recommending individual merit increases; administering associated auxiliary services; and administering all funds, from whatever source, allocated, generated or intended for use of their institutions.

36.09(3)(b) (b) The chancellor may designate a person as provost, to act as chief executive officer of the institution in the chancellor's absence, if the person currently holds a limited appointment as vice chancellor, associate chancellor, assistant chancellor, associate vice chancellor or assistant vice chancellor. The chancellor may not create an additional administrative position for the purpose of this paragraph.

36.09(4) (4) Faculty. The faculty of each institution, subject to the responsibilities and powers of the board, the president and the chancellor of such institution, shall be vested with responsibility for the immediate governance of such institution and shall actively participate in institutional policy development. As such, the faculty shall have the primary responsibility for academic and educational activities and faculty personnel matters. The faculty of each institution shall have the right to determine their own faculty organizational structure and to select representatives to participate in institutional governance.

36.09(4m) (4m) Academic staff. The academic staff members of each institution, subject to the responsibilities and powers of the board, the president and the chancellor and faculty of the institution, shall be active participants in the immediate governance of and policy development for the institution. The academic staff members have the primary responsibility for the formulation and review, and shall be represented in the development, of all policies and procedures concerning academic staff members, including academic staff personnel matters. The academic staff members of each institution shall have the right to organize themselves in a manner they determine and to select their representatives to participate in institutional governance.

36.09(5) (5) Students. The students of each institution or campus subject to the responsibilities and powers of the board, the president, the chancellor and the faculty shall be active participants in the immediate governance of and policy development for such institutions. As such, students shall have primary responsibility for the formulation and review of policies concerning student life, services and interests. Students in consultation with the chancellor and subject to the final confirmation of the board shall have the responsibility for the disposition of those student fees which constitute substantial support for campus student activities. The students of each institution or campus shall have the right to organize themselves in a manner they determine and to select their representatives to participate in institutional governance.

36.09 History History: 1973 c. 335; 1975 c. 39, 224; 1977 c. 196 ss. 130 (1), (2), 131; 1977 c. 418; 1979 c. 34 s. 2102 (29) (a); 1981 c. 20 s. 2202 (1) (a); 1983 a. 27 s. 2200 (15); 1983 a. 366; 1985 a. 29, 42, 45, 332; 1987 a. 4, 27, 340; 1989 a. 31, 336, 359; 1991 a. 39; 1997 a. 27 ss. 1156ad, 9456 (3m); 1997 a. 35, 237, 307; 1999 a. 42; 2001 a. 16, 104; 2003 a. 33 ss. 930, 931, 2811, 9160; 2003 a. 48 ss. 10, 11; 2003 a. 206 s. 23; 2003 a. 320; 2005 a. 25 ss. 695, 2493; 2007 a. 125; 2009 a. 28; 2011 a. 10, 32; 2013 a. 20; s. 13.92 (2) (i).

36.09 Annotation Sub. (5) gives student organizations, rather than the student body, the right to select representatives to participate in institutional governance. Student Association of U.W.-Milwaukee v. Baum, 74 Wis. 2d 283, 246 N.W.2d 622 (1976).

36.09 Annotation Student and faculty voting participation on the Board of Regents is limited to duly appointed members, but hat does not preclude the board or any committee thereof from utilizing groups of nonmembers in advisory capacities. 60 Atty. Gen. 395.

36.09 Annotation The Board of Regents has no authority to provide a deferred salary plan for employees other than through the state teachers retirement system or the Wisconsin retirement fund. 61 Atty. Gen. 6.

36.09 Annotation A ruling by the chancellor of the University of Wisconsin-Eau Claire denying a request to conduct door-to-door solicitation in residence halls did not violate constitutional rights. 61 Atty. Gen. 373.

36.09 Annotation The leasing of university buildings to a religious congregation during nonschool days and hours on a temporary basis while the congregation's existing facility is being renovated and leasing convention space to a church conference would not violate the separation of church and state provisions of the 1st amendment and Art. I, s. 18. 63 Atty. Gen. 374.

36.09 Annotation Regents should identify how compulsory fees will be used to necessarily and conveniently further the objects of the university before approving a segregated fee. Regent's duties are unchanged under sub. (5). 63 Atty. Gen. 385.

36.09 Annotation The financing of student organizations through mandatory student fees does not violate the 1st amendment if viewpoint neutrality is the operational principal. Board of Regents v. Southworth, 529 U.S. 217, 146 L. Ed. 2d 193 (2000).

36.09 Annotation With one exception, the university's system, as required by Southworth, for distributing compelled fees collected from university students to student groups that delegates funding decisions to the student government was subject to sufficient limits. Southworth v. Board of Regents of the University of Wisconsin System, 307 F.3d 566 (2002).

36.09 Annotation Although the 1st amendment establishment clause of the U.S. constitution neither compels nor authorizes the University to categorically exclude funding of activities related to worship, proselytizing, and sectarian religious instruction with segregated fees, the University may nevertheless be able to exclude some or all of the activities to which it objects. The University is free to enact viewpoint neutral rules restricting access to segregated fees, for it may create what is tantamount to a limited public forum if the principles of viewpoint neutrality are respected. However, before excluding an activity from the segregated fee forum pursuant to a content-based distinction, the University must explain specifically why that particular activity, viewed as a whole, is outside the forum's purposes. Roman Catholic Foundation v. The Regents of the University of Wisconsin System, 578 F. Supp. 2d 1121. Affirmed. 620 F.3d 775 (2010).



36.11 Powers and duties of the board of regents.

36.11  Powers and duties of the board of regents.

36.11(1)(1)  Protection of people; custody and management of property.

36.11(1)(a)(a) The board may promulgate rules under ch. 227 to protect the lives, health and safety of persons on property under its jurisdiction and to protect such property and to prevent obstruction of the functions of the system. Any person who violates any rule promulgated under this paragraph may be fined not more than $500 or imprisoned not more than 90 days or both.

36.11(1)(b) (b) Except as provided in this paragraph and ss. 13.48 (14) (am) and 16.848 (1), the board may purchase, have custody of, hold, control, possess, lease, grant easements and enjoy any lands, buildings, books, records and all other property of any nature which may be necessary and required for the purposes, objects and uses of the system authorized by law. Any lease by the board is subject to the powers of the University of Wisconsin Hospitals and Clinics Authority under s. 233.03 (13) and the rights of the authority under any lease agreement, as defined in s. 233.01 (6). The board shall not permit a facility that would be privately owned or operated to be constructed on state-owned land without obtaining prior approval of the building commission under s. 13.48 (12). Subject to prior action under s. 13.48 (14) (am) or 16.848 (1), the board may sell or dispose of such property as provided by law, or any part thereof when in its judgment it is for the best interests of the system and the state. All purchases of real property shall be subject to the approval of the building commission. The provision of all leases of real property to be occupied by the board shall be the responsibility of the department of administration under s. 16.84 (5).

36.11(1)(c) (c) The board may promulgate rules under ch. 227 for the management of all property under its jurisdiction, for the care and preservation thereof and for the promotion and preservation of the orderly operation of the system in any or all of its authorized activities and in any or all of its institutions with forfeitures for their violation, which may be sued for and collected in the name of the board before any court having jurisdiction of such action. Forfeitures shall not exceed $500.

36.11(1)(cm) (cm) The board shall promulgate rules under ch. 227 prescribing the times, places and manner in which political literature may be distributed and political campaigning may be conducted in state-owned residence halls. No such rule may authorize any activity prohibited under s. 11.36 (3) or (4).

36.11(1)(d) (d) All fines imposed and collected under this subsection shall be transmitted to the county treasurer for disposition in accordance with s. 59.25 (3) (f) and (j). All forfeitures, including forfeitures of posted bail if any, imposed and collected under this subsection shall be transmitted to the county treasurer for disposition in accordance with ss. 778.13 and 778.17.

36.11(1)(e) (e) Subject to prior action under s. 13.48 (14) (am) or 16.848 (1), the board, with the approval of the building commission, may sell or lease state-owned residence halls to another state agency or nonstate nonprofit agency for purposes of alternate use.

36.11(2) (2) Police authority.

36.11(2)(a)(a) The board shall have concurrent police power, with other authorized peace officers, over all property subject to its jurisdiction, and all property contiguous to such property at the University of Wisconsin-Parkside if owned by a nonprofit corporation the primary purpose of which, as determined by the board, is to benefit the system. Such concurrent police authority shall not be construed to reduce or lessen the authority of the police power of the community or communities in which a campus may be located. All campus police officers shall cooperate with and be responsive to the local police authorities as they meet and exercise their statutory responsibilities. The designated agents of the board may arrest, with or without warrant, any person on such property who they have reasonable grounds to believe has violated a state law or any rule promulgated under this chapter and deliver such person to any court having jurisdiction over the violation and execute a complaint charging such person with the violation. This subsection does not impair the duty of any other peace officers within their jurisdictions to arrest and take before the proper court persons found violating any state law on such property.

36.11(2)(b) (b) The board may employ police for the institutions and chiefs to head such police, or contract for police, all of whom shall be deemed peace officers under s. 939.22 (22) under the supervision and control of the appropriate chancellor or the chancellor's designees. Such police officers shall meet the minimum standards established for other police officers by the law enforcement standards board or a comparable agency. Such police shall preserve the peace on all property described under par. (a), enforce all rules promulgated under this chapter and all other laws, and for that purpose the chancellor or the chancellor's designee may call for aid from such other persons as is deemed necessary.

36.11(3) (3) Admission of applicants.

36.11(3)(a)(a) The board shall establish the policies for admission within the system and within these policies each institution shall establish specific requirements for admission to its courses of instruction. No sectarian or partisan tests or any tests based upon race, religion, national origin of U.S. citizens or sex shall ever be allowed in the admission of students thereto.

36.11(3)(b) (b) Subject to s. 36.31 (2m), the board shall establish policies for the appropriate transfer of credits between institutions within the system, including the designation of those courses which shall be transferable between and within institutions without loss of credit toward graduation or toward completion of a specific course of study.

36.11(3)(c) (c) Subject to s. 36.31 (2m), the board may establish policies for the appropriate transfer of credits with other educational institutions outside the system.

36.11(3)(cm) (cm) The board shall establish and maintain a computer-based credit transfer system that shall include, but not be limited to, the following:

36.11(3)(cm)1. 1. All transfers of credit between institutions within the system.

36.11(3)(cm)2. 2. Program-specific course requirements in the system.

36.11(3)(cm)3. 3. Technical college collegiate transfer program offerings, as defined in s. 38.01 (3).

36.11(3)(cm)4. 4. Other courses for which the transfer of credits is accepted under par. (b) or (c).

36.11(3)(cm)5. 5. Core general education courses that are subject to the agreement required under s. 36.31 (2m).

36.11(3)(d) (d)

36.11(3)(d)1.1. Except as provided in subd. 2., the board shall require that a $44 fee accompany each application for admittance from persons seeking admittance to any school within the system as new freshmen or as transfer students from outside the system. The board may exempt from the fee under this subdivision, on the basis of financial need, a maximum of 5% of the applications in any school year. The board shall ensure that no less than $9 of the fee is used for admission application expenses.

36.11(3)(d)2. 2. The board shall require that a $56 fee accompany each application for admittance to a graduate school, law school or medical school within the system. The board shall ensure that no less than $11 of the fee is used for admission application expenses.

36.11(3)(d)3. 3. Of the fee received with each application under subds. 1. and 2., the board shall provide $3 for the support of the higher education location program under s. 36.25 (36).

36.11(4) (4) Injunctive relief. The board may obtain injunctive relief to enforce this chapter or any rules promulgated under this chapter.

36.11(5) (5) Insurance.

36.11(5)(a)(a) The board may procure liability insurance covering the members of the board, any officer, employee or such students whose activities may constitute an obligation or responsibility of the system.

36.11(5)(b) (b) The board may procure insurance to cover injuries sustained by students as a result of their participation in intercollegiate athletics. The board may not use general purpose revenue to pay for such insurance. With respect to any of the risks to be covered by the insurance, the board may contract for the services of a claims administrator and may obtain coverage by any combination of self-insurance, excess or stop-loss insurance or blanket insurance.

36.11(6) (6) Financial aids.

36.11(6)(a)(a) The board may:

36.11(6)(a)1. 1. Make grants to students from funds budgeted to or controlled by the system and formulate policies and promulgate rules for the grants.

36.11(6)(a)2. 2. Make grants equivalent in value to the payment of incidental fees to disabled residents of the state who are recommended and supervised by the department of workforce development under s. 47.02.

36.11(6)(b) (b) The board may not make a grant under par. (a) to a person whose name appears on the statewide support lien docket under s. 49.854 (2) (b), unless the person provides to the board a payment agreement that has been approved by the county child support agency under s. 59.53 (5) and that is consistent with rules promulgated under s. 49.858 (2) (a).

36.11(6)(c) (c) By April 10, 1998, and annually thereafter, the board shall develop and submit to the higher educational aids board for its review under s. 39.285 (1) a proposed formula for the awarding of grants under s. 39.435, except for grants awarded under s. 39.435 (2) or (5), for the upcoming academic year to students enrolled in the system.

36.11(7) (7) Confer degrees. The board may confer such degrees and grant such diplomas as are usual in universities or as it deems appropriate.

36.11(8) (8) Parking rules.

36.11(8)(a)(a) The board may make general policies and shall authorize the chancellors to adopt rules regulating the parking of motor vehicles on property under their jurisdiction. Such rules shall not be subject to ch. 227.

36.11(8)(b) (b) The board shall establish fines for the violation of any rule made under par. (a). The institutions are authorized to collect such fines together with moneys collected from the sale of parking permits and other fees established under par. (a), to be used only for the purpose of developing and operating parking or other transportation facilities at the institution at which collected and for enforcing parking rules under par. (a).

36.11(8e) (8e) Parking fees. The board shall direct each institution within the system to charge a parking fee for the parking of motor vehicles by students, faculty, academic and classified staff and visitors at campus. The board shall require the fee to be sufficient to recover the costs of the construction and maintenance necessary for the parking facilities. Nothing in this paragraph shall be deemed to require the recovery of the costs of land for parking facilities. Nothing in this paragraph shall be deemed to require that all users of the parking facilities be charged a parking fee. College campus facilities owned by a county are not required to charge a parking fee.

36.11(8m) (8m) Transportation planning. The board shall direct the administrative officers of each campus to work with the regional planning commissions and the local authorities of the community in which the campus is located to evaluate the transportation needs of the campus population. The board shall require each campus to develop a transportation plan for the campus to effect energy resource conservation and efficient use of transportation resources. The plan shall include pedestrian walkways, bikeways, bike routes, bicycle storage racks, car and van pools and, to the extent feasible, improved mass transit services. The transportation plans shall detail parking management strategies which provide incentives for the use of mass transit and high occupancy vehicles.

36.11(9) (9) Condemnation. The board may acquire by condemnation proceedings under ch. 32 such parcels of land as it deems necessary for the use of any institution whenever the board is unable to agree with the owner upon the compensation therefor, or whenever the absence or legal incapacity of such owner, or other cause, prevents or unreasonably delays, such agreement.

36.11(10) (10) University fund. The board may expend such portion of the income of the university fund on or at the University of Wisconsin-Madison as is appropriated by the legislature for the erection of buildings and the purchase of equipment or books.

36.11(11) (11) Surplus money. The board may invest any of the surplus money designated in s. 20.285 (1) (h), 2009 stats., in such securities as are legal for trust fund investments; or invest such funds or any part thereof, in the senior or junior bonds or obligations which may be issued by such nonprofit-sharing corporation as may be contracted with by the board for the construction or equipment of dormitories, commons or field houses, which bonds or obligations shall be secured by a mortgage or pledge of the buildings or improvements erected or to be erected by such corporations and by a mortgage or pledge of its leasehold interest. Any interest on any of such bonds or securities shall when received be added to the revolving funds and may be used for the purposes set forth in this subsection.

36.11(12) (12) Library depository.

36.11(12)(a)(a) The board may participate in the formation and maintenance of a nonprofit-sharing corporation sponsored by participating colleges, universities and libraries for the purpose of providing and operating a central library depository at a location in a midwestern state for the storage of little used books and other library and research materials of participating institutions, and which corporation may also perform other functions for the benefit of participating institutions such as, without limitation because of enumeration, the correlating of library catalogs of the participating institutions, the coordinating and planning of the purchasing by each institution of costly or infrequently used books and research materials in order to avoid unnecessary duplication and facilitating the loaning of library books and other library and research materials between participating institutions. The board shall possess all powers necessary or convenient to accomplish the foregoing, including the authority to designate representatives or members of such corporation in accordance with its articles and bylaws.

36.11(12)(b) (b) The board may make use of and pay for the use of the facilities and services of such nonprofit-sharing corporation, but the board shall retain title to all books and materials deposited with such corporation for storage or loaned to other participating institutions and the authority of the board to expend funds for the purchase of land, the construction of buildings and additions to buildings and the purchase of equipment for the purpose of providing such facilities shall be limited to funds appropriated under s. 20.285. Except as hereinbefore provided, the appropriations to the board are to be available for the purposes of this subsection to the extent that such appropriation may be applicable and without reference to whether any particular appropriation is available for expenditure at any institution.

36.11(13) (13) Auxiliary reserves. Auxiliary enterprise reserve funds established prior to merger of this state's public institutions of higher education for the benefit or support of an institution or group of institutions shall not be utilized for any other purpose.

36.11(15) (15) Tax deferred annuities. The board may continue all salary reduction agreements with its employees pursuant to section 403 (b) of the internal revenue code. The board may enter into new salary reduction agreements with its employees pursuant to section 403 (b) of the internal revenue code or other applicable federal law and may purchase annuities for its employees pursuant to these agreements from such annuity providers, both public and private, as the board deems appropriate.

36.11(15m) (15m) Football coaches pension plan. The board may deduct contributions from the salaries of football coaches employed in the system who are eligible and wish to participate in the qualified pension plan for football coaches established as the American football coaches retirement trust, and remit the deductions to the administrator of that plan, if the American football coaches retirement trust or the administrator or agent of the plan indemnifies the board and its employees against, and holds the board and its employees harmless from, all claims and demands associated with the plan.

36.11(16) (16) Commencement of fall semester. The board shall ensure that no fall semester classes at any institution, except medical school classes and 4th year classes at the school of veterinary medicine, commence until after September 1.

36.11(17) (17) Sabbatical leave for instructional faculty. The board may grant sabbatical leave of up to one year to instructional faculty, in order to recognize and enhance teaching efforts and excellence, under rules and procedures adopted by the board, subject to the following conditions:

36.11(17)(a) (a) Sabbatical leave may be granted only to those faculty members who have completed 6 or more years, or the equivalent, of full-time instructional service in the system.

36.11(17)(b) (b) Only one sabbatical leave may be granted for each 6 years of full-time instructional service in the system with preference given to those who have been making significant contributions to teaching and have not had a leave of absence except under s. 103.10, regardless of source of funding, in the previous 4 years.

36.11(17)(c) (c) Sabbatical leave shall be granted for the purposes of enhancing teaching, course and curriculum development or conducting research or any other scholarly activities related to instructional programs within the field of expertise of the faculty member taking such leave.

36.11(17)(d) (d) Sabbatical leave shall be approved by appropriate faculty and administrative committees.

36.11(17)(e) (e) A faculty member shall receive compensation while on sabbatical leave, but such compensation, when combined with outside compensation earned while on leave, shall not exceed the full compensation normally received from the system.

36.11(17)(f) (f) The faculty member taking a sabbatical leave shall agree to return to the institution from which leave was granted for at least one year after the termination of the sabbatical or return any compensation received from the system during the sabbatical.

36.11(17)(g) (g) Funding for the sabbatical leave program shall be provided from the existing general operations appropriation for the system.

36.11(18) (18) Midwest technology development institute. The board may maintain membership of this state in the midwest technology development institute.

36.11(19) (19) Furnishing of services to school districts.

36.11(19)(a)(a) The board may furnish, and school districts may accept, services for educational study and research projects and they may enter into contracts under s. 66.0301 for that purpose.

36.11(19)(b) (b) A group of school districts, if authorized by each school board, may form a nonprofit-sharing corporation to contract with the state or the board for the furnishing of the services specified in par. (a).

36.11(19)(c) (c) The corporation shall be organized under ch. 181 and shall have the powers there applicable. Members of the school boards specified in par. (b) may serve as incorporators, directors and officers of the corporation.

36.11(19)(d) (d) The property of the corporation shall be exempt from taxation.

36.11(19)(e) (e) The corporation may receive gifts and grants and be subject to their use, control and investment as provided in s. 118.27, and the transfer of the property to the corporation shall be exempt from income, franchise and death taxes.

36.11(21) (21) Controlled substances and controlled substance analogs; discipline. Any student who engages in an activity, on campus or at an event sponsored by a college campus or institution or by the system, that constitutes a violation of ch. 961 is subject to nonacademic misconduct disciplinary sanctions, as provided by the board by rule. In determining the appropriate sanction, the board or its designee shall consider those penalties, including suspension and expulsion, that will contribute most effectively to maintaining a system environment that is free from controlled substances, as defined in s. 961.01 (4), and controlled substance analogs, as defined in s. 961.01 (4m).

36.11(22) (22) Orientation program; information on sexual assault and sexual harassment.

36.11(22)(a)(a) The board shall direct each institution and college campus to:

36.11(22)(a)1. 1. Incorporate in its orientation program for newly entering students oral and written or electronic information on sexual assault and sexual harassment, as defined in s. 111.32 (13), including information on sexual assault by acquaintances of the victims and on all of the following:

36.11(22)(a)1.a. a. The legal definitions of, and penalties for, sexual assault under ss. 940.225, 948.02 and 948.025, sexual exploitation by a therapist under s. 940.22 and harassment under s. 947.013.

36.11(22)(a)1.b. b. Generally available national and state statistics, and campus statistics as compiled under par. (c) and as reported under par. (d), on sexual assaults and on sexual assaults by acquaintances of the victims.

36.11(22)(a)1.c. c. The rights of victims under ch. 950 and the services available at the institution or college campus and in the community to assist a student who is the victim of sexual assault or sexual harassment.

36.11(22)(a)1.d. d. Protective behaviors, including methods of recognizing and avoiding sexual assault and sexual harassment and locations in the community where courses on protective behaviors are provided.

36.11(22)(a)2. 2. Annually supply to all students enrolled in the institution or college campus printed or electronic material that includes all of the information under par. (a).

36.11(22)(b) (b) Annually, the board shall submit a report to the chief clerk of each house of the legislature for distribution to the appropriate standing committees under s. 13.172 (3). The report shall indicate the methods each institution and college campus have used to comply with par. (a).

36.11(22)(c) (c) Any person employed at an institution who witnesses a sexual assault on campus or receives a report from a student enrolled in the institution that the student has been sexually assaulted shall report to the dean of students of the institution. The dean of students shall compile reports for the purpose of disseminating statistical information under par. (a) 1. b.

36.11(22)(d) (d) Annually, each institution shall report to the department of justice statistics on sexual assaults and on sexual assaults by acquaintances of the victims that occurred on each campus of the institution in the previous year. The department of justice shall include the statistics in appropriate crime reports published by the department.

36.11(23) (23) Board staff. The board shall provide office space, furnishings and supplies for the staff provided by the department of administration under s. 16.57.

36.11(23m) (23m) Compliance with environmental laws. The board shall designate 2 positions, funded from the appropriation under s. 20.285 (3) (a), to coordinate system compliance with state and federal laws relating to the environment.

36.11(24) (24) State documents. The board shall assure that each campus identifies and collects significant state documents, as defined in s. 35.81 (3), relating to administration and academic programs of that campus. The board shall provide for the identification and collection of significant state documents, as defined in s. 35.81 (3), published by the board or the system administration.

36.11(25) (25) Training of health professionals. The board shall promote public awareness of, access to and training of health professionals for rural and underserved urban areas.

36.11(26) (26) Building program planning and approval. The board shall establish a process for submission of building projects to the building commission for approval. No building project for the system may be submitted by the board to the building commission unless the project is developed and approved by the board in conformity with this subsection. This subsection does not apply to building projects of the University of Wisconsin Hospitals and Clinics Authority.

36.11(27) (27) Condition on financial assistance. The board may not provide any state financial assistance under this chapter to any person during the period that the person is required to register with the selective service system under 50 USC, Appendix, sections 451 to 473 if the person has not so registered.

36.11(28) (28) Lease agreement with the University of Wisconsin Hospitals and Clinics Authority. Subject to 1995 Wisconsin Act 27, section 9159 (2) (k), and subject to any prior lease entered into under s. 13.48 (14) (am) or 16.848 (1), the board shall negotiate and enter into a lease agreement with the University of Wisconsin Hospitals and Clinics Authority that meets the requirements under s. 233.04 (7) and shall comply with s. 233.04 (7g).

36.11(28m) (28m) Affiliation agreement with the University of Wisconsin Hospitals and Clinics Authority. Subject to 1995 Wisconsin Act 27, section 9159 (2) (k), the board shall negotiate and enter into an affiliation agreement with the University of Wisconsin Hospitals and Clinics Authority that meets the requirements under s. 233.04 (7m) and shall comply with s. 233.04 (7p).

36.11(29) (29) Other agreements with the University of Wisconsin Hospitals and Clinics Authority. The board may enter into joint purchasing contracts and other contracts, rental agreements and cooperative agreements and other necessary arrangements with the University of Wisconsin Hospitals and Clinics Authority which may be necessary and convenient for the missions, objects and uses of the University of Wisconsin Hospitals and Clinics Authority authorized by law. Purchasing contracts and agreements are subject to s. 16.73 (5).

36.11(29r) (29r) Economic development assistance reporting.

36.11(29r)(a)(a) In this subsection, "economic development program" means a program or activity having the primary purpose of encouraging the establishment and growth of business in this state, including the creation and retention of jobs, and that satisfies all of the following:

36.11(29r)(a)1. 1. The program receives funding from the state or federal government that is allocated through an appropriation under ch. 20.

36.11(29r)(a)2. 2. The program provides financial assistance, tax benefits, or direct services to specific industries, businesses, local governments, or organizations.

36.11(29r)(b) (b)

36.11(29r)(b)1.1. The board shall coordinate any economic development assistance with the Wisconsin Economic Development Corporation.

36.11(29r)(b)2. 2. Annually, no later than October 1, the board shall submit to the joint legislative audit committee and to the appropriate standing committees of the legislature under s. 13.172 (3) a comprehensive report assessing economic development programs administered by the board. The report shall include all of the information required under s. 238.07 (2). The board shall collaborate with the Wisconsin Economic Development Corporation to make readily accessible to the public on an Internet-based system the information required under this subsection.

36.11(31) (31) Cooperative research on education programs. The board shall enter into a written agreement with the department of public instruction, the technical college system board, and the Wisconsin Association of Independent Colleges and Universities to cooperatively conduct research on preschool through postsecondary education programs under s. 115.297, except as provided in s. 115.297 (5) (b).

36.11(32) (32) Nursing program. The board shall plan for the establishment of a bachelor of science nursing program at the University of Wisconsin-Stevens Point.

36.11(33) (33) Report on management and staff positions.

36.11(33)(a)(a) The board shall categorize each position in the system as either a management position or a staff position. The board shall define "management" and "staff" for the purposes of this paragraph.

36.11(33)(b) (b) By January 1, 1998, and annually thereafter by January 1, the board shall submit a report to the joint committee on finance that includes all of the following:

36.11(33)(b)1. 1. The definitions of "management" and "staff" used by the board under par. (a).

36.11(33)(b)2. 2. A list of the position titles in each category.

36.11(33)(b)3. 3. The criteria used by the board to categorize the positions.

36.11(33)(b)4. 4. The current number of authorized positions in each category at each campus.

36.11(36) (36) Aquaculture demonstration facility. The board, in consultation with representatives of the aquaculture industry, shall operate the aquaculture demonstration facility authorized under 1999 Wisconsin Act 9, section 9107 (1) (i) 3.

36.11(36m) (36m) School safety research. The board shall direct the schools of education and other appropriate research-oriented departments within the system, to work with the technical college system board under s. 38.04 (27), school districts, private schools, tribal schools, as defined in s. 115.001 (15m), and the department of public instruction to present to school districts, private schools, and tribal schools the results of research on models for and approaches to improving school safety and reducing discipline problems in schools and at school activities.

36.11(37) (37) Extension local planning program. The board shall offer a local planning program through the extension to educate local policymakers about local planning and the grant program under s. 16.965.

36.11(39) (39) Gaylord Nelson chair of integrated environmental studies. The board shall establish the Gaylord Nelson chair of integrated environmental studies and seek private funding for this chair.

36.11(40) (40) Center for cooperatives. The board shall maintain a center for cooperatives at the University of Wisconsin-Madison.

36.11(43) (43) Programming at University of Wisconsin-Green Bay. The board shall ensure that the University of Wisconsin-Green Bay implements programming that is jointly developed by the University of Wisconsin-Green Bay and the Oneida Tribe.

36.11(44) (44) Report on courses. By October 31, 2001, and annually by October 31 thereafter, the board shall submit a report to the cochairpersons of the joint committee on finance that contains the number and type of, and the number of students enrolled in, each course offered by the system for which the academic fees or tuition charged equals at least 100% of the cost of offering the course.

36.11(46) (46) Fond du Lac Avenue corridor study. The board shall ensure that the Center for Economic Development at the University of Wisconsin-Milwaukee completes an economic development study of the Fond du Lac Avenue corridor from North Avenue to Capitol Drive in Milwaukee.

36.11(47) (47) Armed forces. If a student who is a member of a national guard or a member of a reserve unit of the U.S. armed forces withdraws from school after September 11, 2001, because he or she is called into state active duty or into active service with the U.S. armed forces for at least 30 days, the board shall reenroll the student beginning in the semester in which he or she is discharged, demobilized, or deactivated from active duty or the next succeeding semester, whichever the student prefers, shall give the student the same priority in registering for courses that the student would have had if he or she had registered for courses at the beginning of the registration period, and, at the student's request, do one of the following for all courses from which the student had to withdraw:

36.11(47)(a) (a) Reimburse the student all tuition and fees paid for all the courses and a prorated portion of room and board payments.

36.11(47)(b) (b) Grant the student an incomplete in all the courses and permit the student to complete the courses, within 6 months after leaving state service or active service, without paying additional tuition or fees.

36.11(47m) (47m) Service members; priority registration.

36.11(47m)(a)(a) In this subsection, "service member" means a person who has served or is serving on active duty under honorable conditions in the U.S. armed forces, in forces incorporated as part of the U.S. armed forces, in the national guard, or in a reserve component of the U.S. armed forces.

36.11(47m)(b) (b) The board shall ensure that a student who is a service member is given priority in registering for courses at any college campus or institution.

36.11(48) (48) Report on utility charges; assessment of certain utility charges. The board shall ensure that the University of Wisconsin-Madison reports annually to the department of administration on utility charges in the following fiscal year to fund principal and interest costs incurred in purchasing the Walnut Street steam and chilled-water plant enumerated under 2003 Wisconsin Act 33, section 9106 (1) (g) 2. and in renovating and adding an addition to the Charter Street heating and cooling plant enumerated under 2009 Wisconsin Act 28, section 9106 (1) (g) 3., and the methodology used to calculate those charges. The board may not assess the utility charges until the charges are approved by the department of administration.

36.11(50) (50) Reserve officer training corps. The board may not allocate general purpose revenue for the operation of an institution or college campus that prohibits the reserve officer training corps from operating on its campus.

36.11(51) (51) Automobile allowance. The board may not use general purpose revenue, tuition, or academic fees for the president's or the chancellors' automobile allowance.

36.11(52) (52) Midwestern Higher Education Compact dues. The board shall make full annual payments of membership dues to the Midwestern Higher Education Compact.

36.11(53) (53) Bidding procedures; building projects. The board shall prescribe bidding procedures to be used by the system for building projects that are exempted from compliance with s. 16.855. Prior to the implementation of any such procedures or changes thereto, the board shall submit a copy of the proposed procedures or changes thereto in final form to the department of administration, for transmittal to the building commission. If the building commission does not approve the procedures or changes thereto, the board shall not implement the procedures or changes. If the building commission approves the proposed procedures or changes thereto, the department shall transmit the proposed procedures or changes thereto to the cochairpersons of the joint committee on finance. If the cochairpersons of the committee do not notify the board that the committee has scheduled a meeting for the purpose of reviewing the proposed procedures or changes thereto within 14 working days after the date of the department's submittal to the cochairpersons, the board may implement the proposed procedures or changes thereto if otherwise authorized to do so. If, within 14 working days after the date of the department's submittal, the cochairpersons notify the board that the committee has scheduled a meeting for the purpose of reviewing the proposed procedures or changes thereto, the board shall not implement the proposed procedures or changes without the approval of the committee.

36.11(53m) (53m) Designation of building projects. The board shall not designate any part of a state building project that is subject to approval under s. 13.48 (10) (a) as a separate building project.

36.11(54) (54) Employee reports.

36.11(54)(a)(a) In this subsection, "backup position" means a position that the board is contractually required to provide for an employee who resigns or is terminated from his or her current position.

36.11(54)(b) (b) Annually, the board shall submit a report to the appropriate standing committees of the legislature under s. 13.172 (3) and to the governor that identifies the number of employees with limited appointments under s. 36.17 and rules promulgated thereunder, the number of employees with concurrent appointments, and the number of employees with employment contracts that require backup positions but who have not yet resigned or been terminated from their current positions.

36.11(55) (55) Review of system contracts with research companies. The board shall review any contract submitted by the system under s. 946.13 (12) (b) 2. b. to determine whether entering into the contract would constitute a violation of s. 946.13 (1). The board shall complete the review and, if the board determines that entering into the contract would constitute a violation of s. 946.13 (1), notify the system of its determination within 45 days after the date of submittal.

36.11(56) (56) Travel policies. Effective July 1, 2013, the board shall establish travel policies for system employees and a schedule for the reimbursement of system employees for travel expenses.

36.11(57) (57) General purpose revenue block grants. The board shall allocate moneys appropriated to the board under s. 20.285 (1) (a) to the institutions, college campuses, and extension as block grants.

36.11 History History: 1973 c. 335; 1975 c. 39, 41, 224, 400; 1977 c. 29, 418; 1979 c. 32 s. 92 (8); 1979 c. 221; 1981 c. 20; 1983 a. 27, 366; 1983 a. 435 s. 7; 1983 a. 484; 1985 a. 62, 120; 1985 a. 332 ss. 47, 49, 50; 1985 a. 332 s. 251 (1); 1987 a. 27, 287; 1989 a. 31, 56, 121, 177, 359; 1991 a. 39, 203, 250, 269, 285, 315; 1993 a. 16, 213, 227, 399; 1995 a. 27 ss. 1757 to 1762y, 9130 (4); 1995 a. 201, 404, 448; 1997 a. 3, 27, 128, 237; 1999 a. 9, 29; 1999 a. 150 ss. 7, 351; 2001 a. 16, 22; 2003 a. 33, 69, 149, 282; 2005 a. 25, 253, 324, 470; 2007 a. 20, 85, 125; 2009 a. 28, 59, 302; 2011 a. 32, 175; 2013 a. 20, 56.

36.11 Annotation The Board of Regents has the power to make reasonable rules governing student use of automobiles on university property and can enforce them by imposing reasonable monetary penalties and withholding records. A student court can be designated by the board of regents as an auxiliary enterprise. Moneys collected must be paid into the general fund. By regent action, they may be appropriated therefrom for operation of that activity. 59 Atty. Gen. 82.

36.11 Annotation The University of Wisconsin System may sell a dormitory that no longer is needed for educational purposes upon terms that are agreeable to the Wisconsin state agencies building corporation and H.U.D. to guarantee the payment of the bonds issued for the initial construction of the building. 63 Atty. Gen. 252.

36.11 Annotation Campus police have jurisdiction under sub. (2) to arrest only on campuses unless deputized by a sheriff. Local ordinances are not applicable on campus. 68 Atty. Gen. 67.



36.115 Personnel systems.

36.115  Personnel systems.

36.115(1)(1) In this section, "chancellor" means the chancellor of the University of Wisconsin-Madison.

36.115(2) (2) The board shall develop a personnel system that is separate and distinct from the personnel system under ch. 230 for all system employees except system employees assigned to the University of Wisconsin-Madison.

36.115(3) (3) The chancellor shall develop a personnel system that is separate and distinct from the personnel system under ch. 230 for all system employees assigned to the University of Wisconsin-Madison.

36.115(3m) (3m) The board shall set the salary ranges for all of the following positions:

36.115(3m)(ae) (ae) Each of the vice chancellors who is serving as deputy at the University of Wisconsin System campuses at Eau Claire, Green Bay, La Crosse, Oshkosh, Parkside, Platteville, River Falls, Stevens Point, Stout, Superior, and Whitewater and each of the vice chancellors who is serving as deputy at the University of Wisconsin Colleges and the University of Wisconsin-Extension.

36.115(3m)(am) (am) The vice presidents of the University of Wisconsin System.

36.115(3m)(ar) (ar) The chancellors at the University of Wisconsin System campuses at Eau Claire, Green Bay, La Crosse, Oshkosh, Parkside, Platteville, River Falls, Stevens Point, Stout, Superior, and Whitewater and the chancellors of the University of Wisconsin Colleges and the University of Wisconsin-Extension.

36.115(3m)(b) (b) The vice chancellor who is serving as deputy at the University of Wisconsin-Milwaukee.

36.115(3m)(bm) (bm) The senior vice presidents of the University of Wisconsin System.

36.115(3m)(c) (c) The vice chancellor who is serving as deputy at the University of Wisconsin-Madison.

36.115(3m)(d) (d) The chancellor at the University of Wisconsin-Milwaukee.

36.115(3m)(e) (e) The chancellor at the University of Wisconsin-Madison.

36.115(3m)(f) (f) The president of the University of Wisconsin System.

36.115(3m)(g) (g) The associate and assistant vice presidents, vice chancellors not identified in pars. (ae), (b), or (c), assistant chancellors, associate and assistant vice chancellors, and administrative directors and associate directors of physical plant, general operations and services, and auxiliary enterprises activities or their equivalent, of each University of Wisconsin institution, the University of Wisconsin-Extension, and the University of Wisconsin System administration.

36.115(4) (4) The personnel systems developed under subs. (2) and (3) shall include a civil service system, a grievance procedure that addresses employee terminations, and provisions that address employee discipline and workplace safety. The grievance procedure shall include all of the following elements:

36.115(4)(a) (a) A written document specifying the process that a grievant and an employer must follow.

36.115(4)(b) (b) A hearing before an impartial hearing officer.

36.115(4)(c) (c) An appeal process in which the highest level of appeal is the board.

36.115(5) (5)

36.115(5)(a)(a) The personnel systems developed under subs. (2) and (3) shall be implemented on July 1, 2015.

36.115(5)(b) (b) The board may not implement the personnel system developed under sub. (2) unless it has been approved by the joint committee on employment relations.

36.115(5)(c) (c) The chancellor may not implement the personnel system developed under sub. (3) unless it has been approved by the joint committee on employment relations.

36.115(6) (6) All system employees holding positions in the classified or unclassified service of the civil service system under ch. 230 on June 30, 2015, shall be included in the personnel systems developed under subs. (2) and (3). System employees holding positions in the classified service on June 30, 2015, who have achieved permanent status in class on that date, shall retain, while serving in the positions in the system, those protections afforded employees in the classified service under ss. 230.34 (1) (a) and 230.44 (1) (c) relating to demotion, suspension, discharge, layoff, or reduction in base pay. Such employees shall also have reinstatement privileges to the classified service as provided under s. 230.31 (1). System employees holding positions in the classified service on June 30, 2015, who have not achieved permanent status in class on that date are eligible to receive the protections, privileges, and rights preserved under this subsection if they successfully complete service equivalent to the probationary period required in the classified service for the positions which they hold on that date.

36.115 History History: 2011 a. 32; 2013 a. 20.



36.12 Student discrimination prohibited.

36.12  Student discrimination prohibited.

36.12(1) (1) No student may be denied admission to, participation in or the benefits of, or be discriminated against in any service, program, course or facility of the system or its institutions because of the student's race, color, creed, religion, sex, national origin, disability, ancestry, age, sexual orientation, pregnancy, marital status or parental status.

36.12(2) (2)

36.12(2)(a)(a) The board shall direct each institution to establish policies and procedures to protect students from discrimination under sub. (1). The policies and procedures shall do all of the following:

36.12(2)(a)1. 1. Provide criteria for determining whether sub. (1) has been violated.

36.12(2)(a)2. 2. Provide remedies and sanctions for violations of sub. (1).

36.12(2)(a)3. 3. Require a complainant to file a complaint with the institution within 300 days of the alleged violation of sub. (1).

36.12(2)(a)4. 4. Provide periods within which the complainant and the institution must act for each procedural step leading to the issuance of a final decision and for appeal of the final decision to the chancellor of the institution.

36.12(2)(b) (b) The board shall establish policies and procedures for the appeal of the chancellor's or dean's decision to the board.

36.12(3) (3) By September 1, 1991, 1992, 1993, and 1994, the board shall submit a report to the chief clerk of each house of the legislature for distribution to the appropriate standing committees under s. 13.172 (3). The report shall specify all of the following for the previous academic year:

36.12(3)(a) (a) The number of complaints received at each institution alleging a violation of sub. (1) and the disposition of each such complaint.

36.12(3)(b) (b) The number of requests for review received by the board and the disposition of each such request.

36.12 History History: 1989 a. 186; 1997 a. 237.

36.12 Annotation The exclusion of contraceptives from an employer or college or university sponsored benefits program that otherwise provides prescription drug coverage violates Wisconsin law prohibiting sex discrimination in employment and in higher education, ss. 111.31 to 111.395, 36.12, and 38.23. OAG 1-04.

36.12 Annotation Student body diversity is a compelling state interest that can justify the use of race in university admissions. A race-conscious admissions program cannot use a quota system, but may consider race or ethnicity as a plus factor for an applicant, without insulating the individual from comparison with all other candidates for the available seats. An admissions program must be flexible enough to consider all pertinent elements of diversity in light of the particular qualifications of each applicant, and to place them on the same footing for consideration, although not necessarily according them the same weight. Race-conscious admissions policies must be limited in time. Grutter v. Bollinger, 539 U.S. 306, 123 S. Ct. 2325 (2003). See also Gratz v. Bollinger, 539 U.S. 244, 156 L. Ed. 2d 304, 123 S. Ct. 2411 (2003).

36.12 Annotation Under Grutter, strict scrutiny must be applied to any university admissions program using racial categories or classifications. Once the university has established that its goal of diversity is consistent with strict scrutiny, however, there must still be a further judicial determination that the admissions process meets strict scrutiny in its implementation. The university must prove that the means chosen by the university to attain diversity are narrowly tailored to that goal. Strict scrutiny imposes on the university the ultimate burden of demonstrating, before turning to racial classifications, that available, workable race-neutral alternatives do not suffice. Grutter did not hold that good faith would forgive an impermissible consideration of race. Fisher v. University of Texas at Austin, 570 U.S. ___ (2013).



36.13 Faculty tenure and probationary appointments.

36.13  Faculty tenure and probationary appointments.

36.13(1)(1)  Definitions. In this section:

36.13(1)(a) (a) "Probationary appointment" means an appointment by the board held by a faculty member during the period which may precede a decision on a tenure appointment.

36.13(1)(b) (b) "Tenure appointment" means an appointment for an unlimited period granted to a ranked faculty member by the board.

36.13(2) (2) Appointments.

36.13(2)(a)(a) Except as provided under par. (b), the board may grant a tenure appointment only upon the affirmative recommendation of the appropriate chancellor and the appropriate academic department or its functional equivalent. Neither the chancellor nor the academic department or its functional equivalent may base a tenure recommendation upon impermissible factors, as defined by the board by rule.

36.13(2)(b) (b) The board may grant a tenure appointment without the affirmative recommendation of the appropriate academic department or its functional equivalent if all of the following apply:

36.13(2)(b)1. 1. The board has the affirmative recommendation of the appropriate chancellor.

36.13(2)(b)2. 2. A faculty committee authorized by the board by rule to review the negative recommendation of the academic department or its functional equivalent finds that the decision of the academic department or its functional equivalent was based upon impermissible factors, as defined by the board by rule.

36.13(2)(b)3. 3. The board has the affirmative recommendation of a committee appointed according to the policies and procedures of the appropriate institution to review the individual's record with reference to criteria for tenure published by the institution under procedures established by the board by rule. No person may be appointed to the committee under this subdivision unless the person is knowledgeable or experienced in the individual's academic field or in a substantially similar academic field. No member of the committee appointed under this subdivision may be a member of the academic department, or its functional equivalent, that made the negative recommendation. The committee appointed under this subdivision may not base its tenure recommendation upon impermissible factors, as defined by the board by rule.

36.13(2)(c) (c) A tenure appointment may be granted to any ranked faculty member who holds or will hold a half-time appointment or more. The proportion of time provided for in the appointment may not be diminished nor increased without the mutual consent of the faculty member and the institution subject only to sub. (5) and s. 36.21.

36.13(2)(d) (d) A probationary appointment shall not exceed 7 consecutive academic years in a full-time position in an institution. A leave of absence, sabbatical or a teacher improvement assignment does not constitute a break in continuous service and shall not be included in the 7-year period. The board may promulgate rules specifying additional circumstances that do not constitute a break in continuous service and that shall not be included in the 7-year period.

36.13(3) (3) Rules. The board and its several faculties after consultation with appropriate students shall promulgate rules for tenure and probationary appointments, for the review of faculty performance and for the nonretention and dismissal of faculty members. Such rules shall be promulgated under ch. 227.

36.13(4) (4) Continuation of appointment.

36.13(4)(a)(a) Any person who holds a tenure appointment under ch. 36, 1971 stats. and ch. 37, 1971 stats., and related rules on July 9, 1974 shall continue to hold tenure as defined under those chapters and related rules.

36.13(4)(b) (b) Any person who holds the equivalent of a probationary appointment under ch. 36, 1971 stats., and ch. 37, 1971 stats., and related rules on July 9, 1974 shall continue to enjoy the contractual rights and guarantees as defined under those chapters and related rules, and may elect to be considered for tenure according to the procedures existing under that appointment or under sub. (2).

36.13(4)(c) (c) Any person who is not a ranked faculty member on August 15, 1991, and who is also described under subd. 1. or 2. shall be treated as a faculty member with the rank of associate professor for all purposes:

36.13(4)(c)1. 1. Any person who held an unranked faculty tenure appointment or unranked faculty concurrent tenure appointment under ch. 37, 1971 stats., prior to July 10, 1974.

36.13(4)(c)2. 2. Any person who held an unranked probationary appointment under ch. 37, 1971 stats., prior to July 10, 1974, and who subsequently received an unranked faculty tenure appointment or unranked faculty concurrent tenure appointment.

36.13(5) (5) Procedural guarantees. Any person having tenure may be dismissed only for just cause and only after due notice and hearing. Any person having a probationary appointment may be dismissed prior to the end of the person's contract term only for just cause and only after due notice and hearing. The action and decision of the board in such matters shall be final, subject to judicial review under ch. 227. The board and its several faculties shall develop procedures for the notice and hearing which shall be promulgated by rule under ch. 227.

36.13(6) (6) Limitation. Tenure and probationary appointments are in a particular institution. A tenure appointment is limited to the institution in which the appointment is held.

36.13 History History: 1973 c. 335; 1983 a. 189; 1985 a. 332 s. 251 (1); 1987 a. 403 s. 256; 1989 a. 31; 1991 a. 39, 118.

36.13 Annotation The due process rights of a tenured professor who was alleged to have resigned were not protected by a hearing to determine eligibility for unemployment compensation. Patterson v. University Board of Regents, 119 Wis. 2d 570, 350 N.W.2d 612 (1984).

36.13 Annotation The board did not have authority to grant tenure without the affirmative recommendation of the appropriate academic department. Trojan v. Board of Regents, 128 Wis. 2d 270, 382 N.W.2d 75 (Ct. App. 1985).

36.13 Annotation This section specifically authorizes the board to adopt termination procedures and the board has adopted administrative rules that lay out the process to be applied in faculty dismissal cases. While sub. (5) provides that dismissal decisions are reviewed under ch. 227, other provisions of ch. 227 do not apply to faculty dismissal cases and the administrative rules do. Marder v. Board of Regents of the University of Wisconsin System, 2005 WI 159, 286 Wis. 2d 252, 706 N.W.2d 110, 03-2755.

36.13 Annotation A nontenured teacher who is not rehired has no constitutional right to a statement of the reason for not renewing his or her contract nor to a hearing on the matter. Board of Regents v. Roth, 408 U.S. 564.



36.14 Wisconsin distinguished professorships.

36.14  Wisconsin distinguished professorships.

36.14(1)(1) The board may establish distinguished professorships under this section.

36.14(2) (2) The board may pay under this section the salary and fringe benefit costs of the professor holding the distinguished professorship and of any graduate assistant assigned to the professor, and the equipment, supplies and travel costs of the professor and the graduate assistants assigned to the professor.

36.14(4) (4) The board shall ensure that at least 3 of the professors awarded distinguished professorships under this section after August 9, 1989, are not employed by the board when they are awarded the professorships.

36.14 History History: 1987 a. 27; 1989 a. 31; 2011 a. 32.



36.15 Academic staff appointments.

36.15  Academic staff appointments.

36.15(1) (1)  Definitions. In this section:

36.15(1)(a) (a) "Administrative appointment" means an academic staff appointment for a fixed or indefinite term granted to a system, campus, college, school or other divisional officer involved in policy development or execution and to persons involved in directing, organizing or supervising higher education related activities.

36.15(1)(b) (b) "Professional appointment" means an academic staff appointment for a fixed or indefinite term granted to a professional employee who is involved in the guidance or counseling of students, assisting the faculty in research, public service or in the instruction of students or who is involved in other professional duties which are primarily associated with institutions of higher education; including, but not limited to, such employment titles as visiting faculty, clinical staff, lecturer, scientist, specialist and such other equivalent titles as the board approves.

36.15(2) (2) Appointments. Appointments under this section shall be made by the board, or by an appropriate official authorized by the board, under policies and procedures established by the board and subject to s. 36.09 (1) (i). The policies for indefinite appointments shall provide for a probationary period, permanent status and such other conditions of appointment as the board establishes.

36.15(2m) (2m) Librarian appointments. If in any institution all professional librarians with appropriate graduate degrees as determined in accordance with that institution's policies, have formerly been ranked faculty, all present and future appointments of professional librarians with appropriate graduate degrees in such institution shall be as ranked faculty, except in those institutions where the chancellor and faculty designate that such appointments shall be as academic staff.

36.15(3) (3) Procedural guarantees. A person having an academic staff appointment for a term may be dismissed prior to the end of the appointment term only for just cause and only after due notice and hearing. A person having an academic staff appointment for an indefinite term who has attained permanent status may be dismissed only for just cause and only after due notice and hearing. In such matters the action and decision of the board, or the appropriate official authorized by the board, shall be final, subject to judicial review under ch. 227. The board shall develop procedures for notice and hearing which shall be promulgated as rules under ch. 227.

36.15 History History: 1973 c. 335 and Supp; 1985 a. 332; 1989 a. 31; 2011 a. 32.



36.17 Limited appointments.

36.17  Limited appointments.

36.17(1) (1) An appointment to a position listed in sub. (2) shall be a limited appointment and the appointment shall be at the pleasure of the board. A person holding a tenured or academic staff appointment under ss. 36.13 and 36.15 shall not lose that appointment by accepting a limited appointment.

36.17(2) (2) Limited appointments apply to the following positions: president, provost, vice president, associate vice president, assistant vice president, chancellor, vice chancellor, associate chancellor, assistant chancellor, associate vice chancellor, assistant vice chancellor, college campus dean, secretary of the board, associate secretary of the board, assistant secretary of the board, trust officer and assistant trust officer and such other administrative positions as the board determines at the time of the appointment.

36.17 History History: 1973 c. 335; 1997 a. 237.



36.19 Other appointments.

36.19  Other appointments. The board may make or authorize fixed term appointments for student assistants and employees in training, such as residents, interns, post-doctoral fellows or trainees or associates. Appointments made under this section shall not be subject to ss. 36.13 and 36.15.

36.19 History History: 1973 c. 335.



36.21 Lapse of appointments.

36.21  Lapse of appointments. Notwithstanding ss. 36.13 (4) and 36.15, the board may, with appropriate notice, terminate any faculty or academic staff appointment when a financial emergency exists. No person may be employed at the institution within 2 years to perform reasonably comparable duties to those of the person whose appointment was terminated without first offering such person a reappointment. The board, after consultation with the faculty and chancellor of each institution, shall adopt procedures to be followed in the event of termination under this section.

36.21 History History: 1973 c. 335.



36.23 Conflict of interest.

36.23  Conflict of interest. No regent or officer or other person appointed or employed in any position in the system may at any time act as agent for any person or organization where such act would create a conflict of interest with the terms of the person's service in the system. The board shall define conflicts of interest and promulgate rules related thereto.

36.23 History History: 1973 c. 335; 1985 a. 332 s. 251 (1).

36.23 Annotation A regent of the University of Wisconsin is not precluded by law from attending the university as a student or from receiving a degree from the university, but he must guard against and refrain from any possible conflict of interest. 58 Atty. Gen. 158.



36.25 Special programs.

36.25  Special programs.

36.25(2)(2)  Wisconsin residents preference in housing. Preference as to rooming, boarding and apartment facilities in the use of living units operated by any university shall, for the following school year, be given to students who are residents of this state and who apply before March 15, unless a later date is set by the board. Such preference shall be granted in accordance with categories of priority established by the board. Leases or other agreements for occupancy of such living units shall not exceed a term of one calendar year. The board may promulgate rules for the execution of this subsection.

36.25(3) (3) Agricultural demonstration stations, experiments, demonstrations.

36.25(3)(a)(a) The board may establish through the College of Agricultural and Life Sciences of the University of Wisconsin-Madison demonstration stations for the purpose of aiding in agricultural development. The location of the stations shall be determined by the board which shall consider the opportunities for agricultural development in various regions of the state.

36.25(3)(b) (b) The board may authorize experimental work in agriculture at points within the state and carry on demonstrations and such other extension work as it deems advisable for the improvement of agricultural knowledge. The board may conduct extension schools and courses and provide for the compensation and traveling fees of instructors whose functions shall be to assist in the improvement of agricultural education and the dissemination of agricultural knowledge.

36.25(3)(c) (c) The board shall, under the supervision of the dean of the College of Agricultural and Life Sciences of the University of Wisconsin-Madison, foster research and experimentation in the control of bovine brucellosis, which is also known as Bang's disease, at various points within this state that the board considers advisable. To facilitate the bovine brucellosis research and experimentation, contracts may be entered into with owners of bovine animals of various classes for the supervised control of the animals and for the purchase of animals under conditions to be specified in contracts that shall be retained for control purposes.

36.25(3)(d) (d) The board may establish such agriculturally related research and instructional programs at any institution as it deems advisable so long as such programs are compatible with a single statewide integrated research and extension program.

36.25(3m) (3m) Solid waste experiment centers.

36.25(3m)(a)(a) In this subsection, "solid waste disposal" has the meaning given in s. 289.01 (34).

36.25(3m)(b) (b) The board may establish one or more solid waste experiment centers for the purpose of developing, demonstrating, promoting and assessing the costs and environmental effects of alternatives to solid waste disposal. The board shall determine the location of the solid waste experiment centers. In making the determination, the board shall consider the solid waste disposal needs of the various regions of the state. The board may establish, through cooperative agreements, solid waste experiment centers at existing publicly owned or privately owned storage, treatment or disposal facilities.

36.25(3m)(c) (c) The board shall conduct research into alternatives to solid waste disposal, including the reuse and recycling of materials, composting, source separation and the disposal of household hazardous wastes. The board shall also conduct research into the safe disposal of solid waste that cannot be composted or recycled. Research conducted under this paragraph shall include technologies suitable for application to waste streams of less than 50 tons of solid waste per day and shall consider the environmental effects of the technologies being researched and measures which could be taken to mitigate such effects. Research conducted under this paragraph shall be designed for the benefit of all public and private entities responsible for the collection, storage, transportation, treatment or disposal of solid waste and all persons who generate solid waste.

36.25(3m)(d) (d) The board shall appoint a solid waste research council under s. 15.04 (1) (c) consisting of the chancellor of each institution that has faculty with expertise in solid waste disposal or his or her designee. The council shall advise the board concerning the awarding of funds for research projects under par. (c) proposed by institutions.

36.25(4) (4) Dutch elm disease studies. The board shall, through the College of Agricultural and Life Sciences of the University of Wisconsin-Madison, authorize laboratory and field studies, research, and experiments to determine the cause and control of Dutch elm disease. The various departments of the state shall cooperate with the university in this program.

36.25(5) (5) Broadcasting station WHA and WHA-TV, experimental television.

36.25(5)(a)(a) The board of regents, as licensee, shall manage, operate and maintain broadcasting station WHA and WHA-TV and shall enter into an affiliation agreement with the educational communications board pursuant to s. 39.14. Except as provided under par. (b), the agreement shall provide that the board of regents shall grant the educational communications board the part-time use of equipment and space necessary for the operations of the state educational radio and television networks. The board of regents shall maintain a separate account for each revenue source for broadcasting station WHA and for WHA-TV which permits identification of the functions or activities for which expenditures are made. The board of regents shall maintain annual records of its expenditures for programming purposes by type of programming and by source of revenue.

36.25(5)(b) (b) The board of regents may rent space on the Madison public broadcast transmission tower to the educational communications board and to other public and commercial broadcasters.

36.25(6) (6) Geological and natural history survey.

36.25(6)(a)(a) The board shall have charge of the geological and natural history survey. Under the supervision of the state geologist, the survey shall study the geology, water, soils, plants, fish and animal life of the state and shall continue the topographic mapping of the state begun by the U.S. geological survey, but no money may be expended for topography unless an equivalent amount is expended for this purpose in the state by the U.S. government.

36.25(6)(b) (b) The state geologist shall examine the lands of the state and classify them in accordance with their mineral content and geological and other evidences of the presence of minerals. For this purpose, competent agents and employees of the survey are authorized to enter upon any and all lands within the state.

36.25(6)(c) (c) The geological and natural history survey shall examine the mines and explored mineral lands of the state by persons competent to make such examinations and make an accurate determination of the amount of ore therein, the expense of mining, the probable life of the mine and such other factors as may be necessary, in the judgment of the department of revenue and the geological and natural history survey, for a proper valuation thereof. For the purpose of this investigation all books, inventories, waybills, maps, plats, correspondence and memoranda relating to or used in the transaction of the business of any person owning or operating any mine or explored mineral land, shall, on demand by the geological and natural history survey, or its authorized representative, be open to inspection or examination. Any person owning or operating any mine or explored mineral lands shall furnish for inspection to the geological and natural history survey, upon request, copies of all maps and plats that relate to the workings of the mine or the explored mineral lands.

36.25(6)(d) (d) Any officer, agent, clerk or employee of the survey or department of revenue who makes known to any person except the officers of the survey or department of revenue, in any manner, any information given to such person in the discharge of such person's duties under par. (c), which information was given to such person with the request that it not be made known, is guilty of a Class I felony. This paragraph shall not prevent the use for assessment purposes of any information obtained under this subsection.

36.25(6)(e) (e) The state geologist shall carry out the responsibilities specified for him or her under s. 107.15.

36.25(7) (7) Soil and water conservation. The board is responsible for research and educational programs regarding soil and water conservation. The board shall cooperate with the land and water conservation board, the department of agriculture, trade and consumer protection and the counties in carrying out its soil and water conservation programs. The board shall prepare annually a written program of planned educational activities in soil and water conservation.

36.25(8) (8) Water resources research. Funds made available to the various state agencies for joint water resources research and data collection programs shall be administered and coordinated by the director of the water resources center of the University of Wisconsin-Madison. Such funds shall be made available, on application from the state agencies concerned, when the director, after seeking the advice of the department of natural resources, finds the proposed projects to be consistent with other state projects and the needs of the state. The director shall make biennial reports to the chief clerk of each house of the legislature, for distribution to the legislature under s. 13.172 (2), at the convening of the legislature.

36.25(9) (9) State soils laboratory. The board shall establish a state soils and plant analysis laboratory in connection with the College of Agricultural and Life Sciences of the University of Wisconsin-Madison and the University of Wisconsin-Extension. The laboratory shall, at the request of the owner or occupant of any lands in the state and upon the payment of such fees as are prescribed, make field examinations and analyses of the soil and plant tissue and when possible interpret the results of such investigation and make appropriate recommendations. The board through the College of Agricultural and Life Sciences of the University of Wisconsin-Madison may cause an investigation to be made of methods of clearing cutover lands, perform experiments and demonstrations in conjunction therewith and provide related services to individual citizens at cost.

36.25(10) (10) Pharmaceutical experiment station. The board may establish, equip and maintain a pharmaceutical experiment station in the school of pharmacy of the University of Wisconsin-Madison for the purpose of cooperating with other state agencies in the cultivation of medicinal plants, the synthesis and production of high-grade drugs and the dissemination of related information and service to the citizens of the state.

36.25(11) (11) State laboratory of hygiene.

36.25(11)(a)(a) The laboratory of hygiene shall be attached to the University of Wisconsin-Madison. The laboratory of hygiene board shall meet at least quarterly and may promulgate rules under ch. 227, approve the laboratory of hygiene budget, set fees, set priorities and make final approval of laboratory resources so that the laboratory can act in response to agencies' planned objectives and program priorities.

36.25(11)(b) (b) The laboratory shall provide complete laboratory services in the areas of water quality, air quality, public health and contagious diseases for appropriate state agencies, and may perform examinations for licensed physicians, veterinarians, local health officers, as defined in s. 250.01 (5), and resource management officials as may be necessary for the prevention and control of those diseases and environmental hazards which cause concern for public health and environmental quality.

36.25(11)(c) (c) The laboratory shall provide analytical support to the appropriate state agencies charged with water system evaluation. The support service shall include an evaluation from a public health standpoint and analytical support to ascertain the water's suitability for manufacturing, commercial and recreational purposes as determined by the rules promulgated by the department of health services, the department of natural resources and the department of agriculture, trade and consumer protection.

36.25(11)(d) (d) The laboratory shall be operated to furnish a complete laboratory service to the department of health services and the department of natural resources in the areas of water quality, air quality, public health and contagious diseases and to make available to the system, the department of health services and the department of natural resources such facilities for teaching in the fields of public health and environmental protection as may be derived from such a laboratory.

36.25(11)(e) (e) The technical staff and other employees necessary to the operation of the laboratory shall be employed under the classified service by the director. The board, upon the recommendation of the chancellor of the University of Wisconsin-Madison, with the approval of the laboratory of hygiene board, shall appoint the director of the laboratory and such other members of its professional staff as are required for the administration of the laboratory.

36.25(11)(em) (em) The laboratory of hygiene board shall create and maintain a roster of scientists and other persons with technical expertise who are willing to work for the laboratory of hygiene if the governor declares that an emergency related to public health exists. If the governor declares such an emergency, the laboratory of hygiene board shall hire as limited-term employees the requisite number of persons from the roster to assist the department of health services under s. 250.042.

36.25(11)(f) (f) The laboratory of hygiene board may impose a fee for each test conducted by the laboratory. Any test conducted for a local unit of government is exempt from the fee unless the test is outside the state public health care mission or is required under 42 USC 300f to 300j, as determined by the laboratory of hygiene board. The laboratory may charge state agencies through contractual arrangements for the actual services rendered.

36.25(11)(g) (g) The laboratory of hygiene board shall submit biennial budget requests reflecting joint budgetary planning with agencies served, and any information required by the department of administration under s. 16.43, directly to the department of administration.

36.25(12) (12) Psychiatric research institute.

36.25(12)(a)(a) The board shall house, equip and maintain the psychiatric research institute as a program of the University of Wisconsin-Madison Center for Health Sciences. The psychiatric research institute shall be a facility for research, development and service to the state in the field of mental health. The institute may exercise the powers granted under s. 46.044.

36.25(12)(b) (b) All property used by the Wisconsin Psychiatric Institute established under s. 46.044, except real property used by the institute and except property of the University of Wisconsin Hospitals and Clinics, is transferred to the board which shall hold such property for the use of the psychiatric research institute.

36.25(12)(c) (c) The institute shall investigate medical and social conditions which directly or indirectly result in state care; develop and promote measures to relieve and prevent the need for state care; undertake special education and training; and generally seek by research and investigation to prevent conditions which result in state care. The institute shall render, under mutual agreement, services to the state institutions under the jurisdiction of the department of health services and the department of public instruction. Such state institutions are open to the institute for research and training.

36.25(12m) (12m) State cartographer. The state cartographer shall:

36.25(12m)(a) (a) Establish and maintain a union catalog of current and historical reference and thematic maps of all scales available in municipal, county, state and federal agencies relating to this state.

36.25(12m)(b) (b) Promote liaison among the municipal, county, state and federal mapping agencies and surveyors to facilitate coordination and to exchange information on mapping and cartographic activities.

36.25(12m)(c) (c) Keep abreast of the progress made by mapping agencies and their mapping developments.

36.25(12m)(d) (d) Collect, maintain and disseminate information regarding innovation in cartographic techniques and mapping procedures, map and air photo indexes and control data, map accuracy standards, legal aspects of map publication and such other matters as will facilitate an effective cartographic program for the state.

36.25(12m)(e) (e) Publish and distribute such special maps and map information as will promote the mapping of the state and preparation and use of maps by individuals, only to the extent, however, that such publication and distribution is not appropriately within the activities of any other state or commercial agency.

36.25(12m)(f) (f) Assist the department of natural resources in its work as the state representative of the U.S. geographic board and its other functions under s. 23.25.

36.25(13g) (13g) University of Wisconsin Hospitals and Clinics.

36.25(13g)(a)(a) The board shall establish at the University of Wisconsin-Madison the "University of Wisconsin Hospitals and Clinics".

36.25(13g)(b) (b) The board shall maintain, control and supervise the use of the University of Wisconsin Hospitals and Clinics, for the purposes of:

36.25(13g)(b)1. 1. Delivering comprehensive, high-quality health care to patients using the hospitals and to those seeking care from its programs, including a commitment to provide such care for the medically indigent.

36.25(13g)(b)2. 2. Providing an environment suitable for instructing medical and other health professions students, physicians, nurses and members of other health-related disciplines.

36.25(13g)(b)3. 3. Sponsoring and supporting research in the delivery of health care to further the welfare of the patients treated and applying the advances in health knowledge to alleviate human suffering, promote health and prevent disease.

36.25(13g)(b)4. 4. Assisting health programs and personnel throughout the state and region in the delivery of health care.

36.25(13g)(d) (d) This subsection applies only in the event that the on-campus facilities, as defined in s. 233.01 (7), leased to the University of Wisconsin Hospitals and Clinics Authority under s. 36.11 (28), and any improvements, modifications or other facilities specified in s. 233.04 (7) (c), are transferred to the board under s. 233.04 (3b) (b), (7g) (b) or (7p) (b).

36.25(13m) (13m) Medical student transfer program. The board shall establish a program in the University of Wisconsin School of Medicine and Public Health to consider the transfer of residents of this state from foreign medical schools after their 2nd year of study.

36.25(13s) (13s) Medical practice in underserved areas. The board shall allocate $400,000 in each fiscal year for the department of family medicine and practice in the University of Wisconsin School of Medicine and Public Health to support the Wisconsin Academy for Rural Medicine, the Academy for Center-city Medical Education, and the Wisconsin Scholars Academy programs. The board may not expend any moneys allocated under this subsection in a fiscal year unless the board receives $400,000 in gifts and grants from private sources in that fiscal year for supporting such programs.

36.25(14) (14) Graduate student financial aid. The board shall establish a grant program for minority and disadvantaged graduate students enrolled in the system. The board shall give preference in awarding grants under this subsection to residents of this state. The board may not make a grant under this subsection to a person whose name appears on the statewide support lien docket under s. 49.854 (2) (b), unless the person provides to the board a payment agreement that has been approved by the county child support agency under s. 59.53 (5) and that is consistent with rules promulgated under s. 49.858 (2) (a).

36.25(14m) (14m) Minority and disadvantaged programs.

36.25(14m)(a)(a) The board shall fund programs for recruiting minority and disadvantaged students and for minority and disadvantaged students enrolled in the system.

36.25(14m)(b) (b) By April 15, 1992, and annually thereafter, the board shall adopt a precollege, recruitment and retention plan for minority and disadvantaged students enrolled in the system.

36.25(14m)(c) (c) By April 15, 1992, and annually thereafter by April 15, the board shall submit a report to the governor and to the chief clerk of each house of the legislature for distribution to the appropriate standing committees under s. 13.172 (3). The report shall include all of the following:

36.25(14m)(c)1. 1. The plan adopted under par. (b).

36.25(14m)(c)2. 2. All financial aid distributed to students, categorized by ethnic group, class level and dependency status. The report shall include information on financial need, percentage of need satisfied by loan, percentage of need satisfied by grant and the percentage remaining unsatisfied.

36.25(15) (15) Military instruction. The board may provide courses in military science and tactics.

36.25(18) (18) School of veterinary medicine. The board shall establish and maintain a school of veterinary medicine at the University of Wisconsin-Madison. Existing facilities shall be used to the maximum possible extent for auxiliary instructional and research support of the veterinary program.

36.25(19) (19) Model school special education program.

36.25(19)(a)(a) The board may establish at the University of Wisconsin-Madison a model school for children with disabilities, as defined in s. 115.76 (5). The school shall utilize practical demonstration techniques to train teachers and other support personnel under s. 115.28 (7) (c).

36.25(19)(b) (b) The board may enter into an agreement with the school board of any school district to provide special education and related services through the model school to children with disabilities. The board may charge tuition for children served in the model school. Tuition charges made under such agreements shall be based on the net cost of providing the special education and other related services.

36.25(21) (21) School of law; part-time enrollment and night courses. The board shall direct the School of Law to:

36.25(21)(a) (a) Allow resident students who are admitted to law school to enroll in part-time programs;

36.25(21)(b) (b) Allow resident students who are admitted to law school 6 years after first enrolling to complete requirements for a degree; and

36.25(21)(c) (c) Offer to resident students who are admitted to law school a range of courses in the evening, including required courses necessary to be admitted to the state bar under SCR 40.03.

36.25(21m) (21m) Great Lakes Indian law program. The board shall establish a Great Lakes Indian law program at the University of Wisconsin-Madison Law School.

36.25(22) (22) School of allied health professions. The board may establish a School of Allied Health Professions at the University of Wisconsin-Milwaukee.

36.25(23) (23) Robert M. La Follette institute of public affairs. There is established a Robert M. La Follette institute of public affairs at the University of Wisconsin-Madison. The institute shall engage in research, public service and educational activities to advance the knowledge of public affairs and the application of that knowledge to the needs of this state.

36.25(23m) (23m) Wilder Crane professorship of government. The board shall establish the Wilder Crane professorship of government at the University of Wisconsin-Milwaukee department of political science.

36.25(24) (24) Employee-owned businesses program. Through the University of Wisconsin small business development center, in cooperation with the Wisconsin Economic Development Corporation, the technical college system board and the University of Wisconsin-Extension, the board shall create, as needed, educational programs to provide training in the management of employee-owned businesses and shall provide technical assistance to employee-owned businesses in matters affecting their management and business operations, including assistance with governmental relations and assistance in obtaining management, technical and financial assistance.

36.25(25) (25) Industrial and economic development research program.

36.25(25)(a)(a) The board shall award industrial and economic grants to fund industrial and economic development research projects and outreach activities.

36.25(25)(b) (b) In awarding grants under par. (a) the board shall:

36.25(25)(b)1. 1. Receive project proposals from system researchers.

36.25(25)(b)2. 2. Provide for a review process for project proposals by appropriate professionally qualified reviewers.

36.25(25)(b)3. 3. Specify the duration of the project to be funded by the grant.

36.25(25)(c) (c) Biennially by November 15, the board shall submit a report to the joint committee on finance specifying the projects funded under this subsection in the previous fiscal biennium, the duration of the funded projects and the relationship of the funded projects to this state's economy.

36.25(26) (26) Child care centers. A college campus may establish a child care center.

36.25(27) (27) Integrated agriculture program. The board shall establish an integrated agriculture program.

36.25(28) (28) Schools of business. The board shall support improvements in master's level business programs. The board may provide financial support for such improvements only if it receives matching funds for the same purpose from private contributions.

36.25(29) (29) Environmental education. The board shall seek the advice of the environmental education board on the development of environmental education programs.

36.25(29m) (29m) Center for environmental education. There is established in the College of Natural Resources at the University of Wisconsin-Stevens Point a center for environmental education to assist in the development, dissemination, implementation, and evaluation of environmental education programs for elementary and secondary school teachers and pupils. The center shall do all of the following:

36.25(29m)(a) (a) Assist the environmental education board in addressing statewide teacher training needs in environmental education and in administering grants under s. 36.54 (2).

36.25(29m)(b) (b) Assist the department of public instruction to periodically assess and report to the environmental education board on the environmental literacy of this state's teachers and students.

36.25(29m)(c) (c) Develop, offer and evaluate environmental education courses for teachers.

36.25(29m)(d) (d) Select and train natural resource and environmental education specialists with teaching experience to assist in providing environmental education courses and programs to teachers in this state.

36.25(29m)(e) (e) Assist the department of public instruction and cooperative educational service agencies to assist school districts in conducting environmental education needs assessments.

36.25(29m)(f) (f) Provide environmental education workshops and consulting services to teacher educators from teacher training institutions located in this state.

36.25(29m)(g) (g) Establish an environmental education curriculum and materials center for use by school teachers, faculty of teacher training institutions located in this state and others in educational programs who need such materials.

36.25(29m)(h) (h) Assist the University of Wisconsin-Stevens Point College of Natural Resources in providing opportunities for teachers to complete advanced training in environmental education through the college's master's degree program.

36.25(29r) (29r) Study on the reintroduction of elk.

36.25(29r)(a)(a) The board shall direct the University of Wisconsin-Stevens Point to conduct a study to determine the feasibility of reintroducing elk into the northern part of the state and to formulate a management plan for the reintroduction of elk if the conclusions of the study demonstrate that the reintroduction is feasible.

36.25(29r)(b) (b) The University of Wisconsin-Stevens Point shall conduct the study by monitoring the behavior of an experimental herd that the university shall bring into the state. The university shall also assess the herd's compatibility with other resources in the area where the study is conducted.

36.25(30) (30) Pollution prevention. The board shall maintain in the extension a solid and hazardous waste education center to promote pollution prevention, as defined in s. 299.13 (1) (dm). In cooperation with the department of natural resources, the center shall conduct an education and technical assistance program to promote pollution prevention in this state.

36.25(30g) (30g) Recycling market development program. The board shall establish in the extension a program of education and technical assistance related to recycling market development. The program shall serve waste generators; solid waste scrap brokers, dealers and processors; business entities that use or could use recovered materials or that produce or could produce products from recovered materials and persons who provide support services to those business entities; and the general public.

36.25(30m) (30m) Agricultural technology and family farm programs. The board may establish agricultural technology and family farm programs in the College of Agricultural and Life Sciences at the University of Wisconsin-Madison.

36.25(31) (31) Biotechnology education; consumers. The board shall establish extension programs to educate consumers about biotechnology processes and products and risk assessment techniques.

36.25(32) (32) Agricultural Safety and Health Center.

36.25(32)(a)(a) The board shall establish an Agricultural Safety and Health Center in the extension. The center shall do all of the following:

36.25(32)(a)1. 1. Develop curriculum and materials for a tractor and machine operation safety training course for persons who are at least 12 years of age but under 18 years of age that is equivalent to the requirements, other than age, specified under 29 CFR 570.70 to 570.72.

36.25(32)(a)2. 2. Perform instructor training and coordination necessary to provide a statewide program of tractor and machinery operation safety training to persons who are at least 12 years of age but under 18 years of age and certification of persons successfully completing such training.

36.25(32)(a)3. 3. Develop and disseminate educational and informational materials and present programs on farm safety and health topics.

36.25(32)(b) (b) The board shall award grants totaling not more than $500 annually per county to sponsors of farm safety education, training or information programs. To be eligible for a grant, a sponsor shall:

36.25(32)(b)1. 1. Secure or provide equal matching funds from private or public sources.

36.25(32)(b)2. 2. Demonstrate the need for the program.

36.25(32)(b)3. 3. Demonstrate that the program for which a grant is sought was developed in consultation with extension personnel, public health personnel, vocational agriculture instructors or other persons with expertise or interest in farm safety topics.

36.25(33) (33) Quality improvement awards. The board annually may award up to $500 each to no more than 10 system employees who make suggestions that result in significant quality improvements for the system relating to supplies and expenses. The board shall appoint a council under s. 15.04 (1) (c) to nominate recipients for the awards. The board shall not make more than one award to an employee in the same fiscal year. An award is not part of an employee's base pay.

36.25(34) (34) Center for urban land economics research. The board shall establish a center for urban land economics research in the School of Business at the University of Wisconsin-Madison to conduct research and undertake educational, public outreach and grant activities related to real estate and urban land economics.

36.25(35m) (35m) Herbarium. The board shall maintain an herbarium at the University of Wisconsin-Madison to be known as the "Wisconsin State Herbarium".

36.25(36) (36) Higher education location program. The board shall maintain in the extension a higher education location program to provide information on undergraduate admission requirements, degree programs, enrollment, student financial aid, student housing and admission forms.

36.25(37) (37) Area Health Education Center. The board shall maintain at the University of Wisconsin-Madison an area health education center to support community-based primary care training programs.

36.25(38) (38) Educational technology projects.

36.25(38)(a)(a) In this subsection, "educational technology" has the meaning given in s. 16.99 (3).

36.25(38)(b) (b) The board shall provide for projects that have the following purposes:

36.25(38)(b)1. 1. The student information system.

36.25(38)(b)2. 2. The development of system technology infrastructure.

36.25(38)(b)3. 3. The development of curricula to train students enrolled in the schools of education in the use of educational technology in primary and secondary schools.

36.25(38)(b)4. 4. To provide professional development in the use of educational technology for primary and secondary school teachers.

36.25(38)(b)5. 5. To provide faculty with educational technology and to train faculty in its use.

36.25(38)(b)6. 6. To pay the department of administration for telecommunications services provided under s. 16.972 (1).

36.25(39) (39) Institute for Excellence in Urban Education. There is established an Institute for Excellence in Urban Education at the University of Wisconsin-Milwaukee. The institute shall engage in research, public service and educational activities pertaining to issues in urban public education.

36.25(42) (42) Distinguished chair of military history. The board shall establish a distinguished chair of military history at the University of Wisconsin-Madison.

36.25(44) (44) International business development. The University of Wisconsin-Milwaukee shall collaborate with other institutions to develop and implement programs and training for Wisconsin businesses and University of Wisconsin System faculty in the area of international business development.

36.25(46) (46) Meningococcal disease and hepatitis B.

36.25(46)(a)(a) The board shall do all of the following:

36.25(46)(a)1. 1. Annually, provide detailed information on the risks associated with meningococcal disease and hepatitis B and the availability and effectiveness of vaccines against the diseases to each enrolled student, if he or she is at least 18 years old, or to the student's parent or guardian, if the student is a minor.

36.25(46)(a)2. 2. Require a student who resides in a dormitory or residence hall, or the student's parent or guardian if the student is a minor, to affirm that the student received the information under subd. 1.

36.25(46)(a)3. 3. Require a student who resides in a dormitory or residence hall to affirm whether he or she has received the vaccination against meningococcal disease and to provide the date of the vaccination, if any.

36.25(46)(a)4. 4. Require a student who resides in a dormitory or residence hall to affirm whether he or she has received the vaccination against hepatitis B and to provide the date of the vaccination, if any.

36.25(46)(a)5. 5. Maintain a confidential record of the affirmations and the dates of the vaccinations of each student under subds. 3. and 4.

36.25(46)(b) (b) Nothing in this subsection requires the board to provide or pay for vaccinations against meningococcal disease or hepatitis B.

36.25(47) (47) Discovery farm grants.

36.25(47)(a)(a) In this subsection, "discovery farm" means an operating commercial farm that conducts on-farm research under the Wisconsin agricultural stewardship initiative.

36.25(47)(b) (b) From the appropriation under s. 20.285 (1) (qr), the board shall make grants through the extension to operators of discovery farms for research and outreach activities under the Wisconsin agricultural stewardship initiative.

36.25(48) (48) Lumber grading training program.

36.25(48)(a)(a) In this subsection:

36.25(48)(a)1. 1. "Department" means the department of natural resources.

36.25(48)(a)2. 2. "Department employee" means an employee of the department who is knowledgeable in the marketing of forest products and who is selected by the secretary to act under this subsection.

36.25(48)(b) (b) The forest products outreach program at the University of Wisconsin-Stevens Point, in cooperation with the department, shall establish a basic lumber grading training program for individuals and establish the general requirements for successfully completing the training program, including requirements for initial certification and recertification. The training program shall be offered in the extension on an annual basis. The faculty at the forestry outreach program, in cooperation with the department employee, shall develop and establish the content of the training program and shall determine the certification requirements for instructors teaching the training program. Instructors shall be certified by the department.

36.25(48)(c) (c) The department, in cooperation with the board, shall establish a procedure under which the department determines successful completion of the training program and issues certifications of accomplishment to the individuals who are certified or recertified as having successfully completed the training program. Under the procedure, the department employee may delegate to the program instructors the process of determining successful completion and issuing certificates of accomplishment.

36.25(48)(d) (d) An individual holding an initial certificate of accomplishment shall be recertified under the training program every 5 years.

36.25(48)(e) (e) The department employee may exempt from the training program an individual who has any of the following:

36.25(48)(e)1. 1. A bachelor's or postgraduate degree in forest products or wood science and technology.

36.25(48)(e)2. 2. A degree that is equivalent to a degree specified in subd. 1.

36.25(48)(e)3. 3. A level of experience or background in understanding wood properties, construction, and design that the department employee determines to be equivalent to the level of understanding held by an individual who successfully completes the training program.

36.25(48)(f) (f) The department employee shall issue a certificate of accomplishment to each individual who meets the requirement under par. (e). A certificate of accomplishment issued under this subdivision applies only to the initial certification requirement and an individual receiving such a certificate must be recertified as required under par. (d).

36.25(49) (49) Academic fee increase grants. The board may make grants to resident undergraduate students who do not receive grants under s. 39.435 that are payable from the appropriation under s. 20.235 (1) (fe), whose annual family income is less than $60,000, and who have unmet financial need. Beginning in fiscal year 2011-12, the board may make a grant under this subsection only to those students enrolled in the system during fiscal year 2010-11 who maintain continuous enrollment. A grant to a student under this subsection shall be in an amount determined by the board that corresponds to any increase, or any portion of an increase, in academic fees charged to the student, but may not exceed the amount of the student's unmet need. The board may not make a grant under this subsection to a student whose name appears on the statewide support lien docket under s. 49.854 (2) (b), unless the student provides to the board a payment agreement that has been approved by the county child support agency under s. 59.53 (5) and that is consistent with rules promulgated under s. 49.858 (2) (a).

36.25(49m) (49m) Career conversations program.

36.25(49m)(a)(a) In this subsection:

36.25(49m)(a)1. 1. "Center" means the Center on Education and Work at the University of Wisconsin-Madison.

36.25(49m)(a)2. 2. "Pilot period" means the period beginning on the date that the program is established and ending on May 15, 2011.

36.25(49m)(a)3. 3. "Program" means the program established under par. (b).

36.25(49m)(b) (b) The center shall establish a program for students enrolled in grades 7 to 12 to engage in webcam conversations about careers with individuals in this state who have careers in math, science, agricultural education, technology education, or information technology. The center shall develop criteria for choosing the classrooms that may participate in the program during the pilot period. The program shall satisfy all of the following:

36.25(49m)(b)1. 1. The program shall select individuals for conversations who have careers that the center determines are in the greatest demand in this state.

36.25(49m)(b)2. 2. The program shall use student discussion guides developed by the center to facilitate the conversations.

36.25(49m)(b)3. 3. The program shall allow for recording the conversations for future viewing, at schools or over the Internet, by interested parties, including parents of students.

36.25(49m)(b)4. 4. The program shall include requirements for promoting participation in the conversations among students, parents, and the business community; measuring student participation in the conversations; notifying parents and the business community after conversations take place; and tracking the study plans of students who participate in the conversations.

36.25(49m)(c) (c) The center shall evaluate the effectiveness of the program during the pilot period in promoting careers in math, science, agricultural education, technology education, and information technology. If, based on the results of the evaluation, the center determines that the program has been effective in promoting such careers, the center may continue the program after the pilot period and may expand the program by allowing participation by additional classrooms. The center shall prepare a report regarding the evaluation and describing whether the center has continued or expanded the program, and submit the report to the appropriate standing committees of the legislature under s. 13.172 (3), the department of public instruction, and the department of workforce development.

36.25(50) (50) School of public health. The board may create a school of public health at the University of Wisconsin-Milwaukee.

36.25(51) (51) School of freshwater sciences. The board may create a school of freshwater sciences at the University of Wisconsin-Milwaukee.

36.25(52) (52) Incentive grants.

36.25(52)(a)(a) From the appropriation under s. 20.285 (1) (gb), the board shall allocate $11,250,000 in fiscal year 2013-14 and $11,250,000 in fiscal year 2014-15 to award grants to institutions and the extension to provide funding for the following programs:

36.25(52)(a)1. 1. Economic development programs, as defined in s. 36.11 (29r) (a).

36.25(52)(a)2. 2. Programs that have as their objective the development of an educated and skilled workforce, such as the following:

36.25(52)(a)2.a. a. Increasing the number of bachelor's, master's, and doctoral degrees awarded in fields for which occupational demand is high or in fields that the board and the department of workforce development jointly determine to be high-demand fields.

36.25(52)(a)2.b. b. Increasing the number of opportunities available to students to gain work experience in their fields through internships or cooperative work experiences.

36.25(52)(a)2.c. c. Increasing or enhancing research and development.

36.25(52)(a)3. 3. Programs to improve the affordability of postsecondary education for resident undergraduates, including reducing the time required to obtain a degree, increasing the opportunities available for high school pupils to earn credit toward a postsecondary degree, and improving the transfer of credit between institutions of higher education.

36.25(52)(b) (b) The board may award grants under par. (a) for the creation or expansion of programs, courses, or services for a period of up to 3 years.

36.25(53) (53) Business plan competition. The board shall support a business plan competition program existing on May 25, 2010, at institutions and college campuses other than the University of Wisconsin-Madison that makes entrepreneurial expertise available to students and that has ties to campus-based business plan contests and national organizations that foster student entrepreneurism. The board shall provide financial support of no more than $125,000 annually if the board receives matching funds for the same purpose from private contributions.

36.25 History History: 1973 c. 333 ss. 68, 201f (2); 1973 c. 335; 1975 c. 39, 339, 408 Supp.; 1975 c. 430 s. 80; 1977 c. 26, 29; 1977 c. 418 ss. 271 to 273, 924 (18) (e), (50); 1977 c. 422; 1977 c. 447 s. 206; 1979 c. 34; 1979 c. 90 s. 23; 1979 c. 177; 1981 c. 20, 93, 237, 314, 346; 1983 a. 27, 387, 524; 1983 a. 538 s. 271; 1985 a. 29; 1985 a. 182 s. 57; 1985 a. 332 s. 251 (1); 1987 a. 27, 186, 399, 403; 1989 a. 31, 56, 249, 299, 325, 335, 353, 359; 1991 a. 32, 39, 167, 269; 1993 a. 16, 27, 399, 455; 1995 a. 27 ss. 1767 to 1775k, 9116 (5), 9126 (19), 9145 (1); 1995 a. 54, 101, 216, 225, 227, 378, 404, 417; 1997 a. 27 ss. 1163 to 1168k, 9456 (3m); 1997 a. 164, 178; 1997 a. 237 ss. 82v, 722s; 1997 a. 283; 1999 a. 9; 2001 a. 16, 103, 109; 2003 a. 33 ss. 933 to 935, 2811; 2003 a. 48 ss. 10, 11; 2003 a. 61; 2003 a. 206 s. 23; 2005 a. 25 ss. 696, 697, 2493; 2005 a. 404; 2007 a. 20 ss. 732t, 732x, 9121 (6) (a); 2007 a. 208; 2009 a. 28, 180, 185, 265, 271; 2011 a. 10; 2011 a. 32; 2011 a. 260 s. 80; 2013 a. 20.



36.27 Tuition.

36.27  Tuition.

36.27(1)(1)  Board of regents to establish.

36.27(1)(a)(a) Subject to par. (b), the board may establish for different classes of students differing tuition and fees incidental to enrollment in educational programs or use of facilities in the system. Except as otherwise provided in this section, the board may charge any student who is not exempted by this section a nonresident tuition. The board may establish special rates of tuition and fees for the extension and summer sessions and such other studies or courses of instruction as the board deems advisable.

36.27(1)(b) (b) The board shall permit a person who is 60 years of age or older to audit a course without paying an auditor's fee if the person is a resident of this state, as determined under sub. (2) (e), space is available in the course and the instructor approves.

36.27(2) (2) Nonresident tuition exceptions.

36.27(2)(a)(a) Students qualifying under any of the following categories, while they continue to be residents of this state, are entitled to exemption from nonresident tuition but not from incidental or other fees:

36.27(2)(a)1. 1. Any adult student who has been a bona fide resident of the state for 12 months next preceding the beginning of any semester or session for which such student registers at an institution.

36.27(2)(a)2. 2. Any minor student, if one or both of the student's parents have been bona fide residents of this state for at least 12 months next preceding the beginning of any semester or session for which the student registers at an institution.

36.27(2)(a)3. 3. Any adult student who is a dependent of his or her parents under 26 USC 152 (a), if one or both of the student's parents have been bona fide residents of this state for at least 12 months next preceding the beginning of any semester or session for which the student registers at an institution.

36.27(2)(a)4. 4. Any minor student who has resided substantially in this state during the years of minority and at least 12 months next preceding the beginning of any semester or session for which such student registers at an institution.

36.27(2)(a)5. 5. Any minor student under guardianship in this state whose legal guardian has been a bona fide resident of this state for at least 12 months next preceding the beginning of any semester or session for which such student registers at an institution.

36.27(2)(a)6. 6. Any adult student who has been employed as a migrant worker for at least 2 months each year for 3 of the 5 years next preceding the beginning of any semester or session for which the student registers at an institution, or for at least 3 months each year for 2 of the 5 years next preceding the beginning of any semester or session for which the student registers at an institution, any adult student whose parent or legal guardian has been so employed while the student was a minor and any minor student whose parent or legal guardian has been so employed. In this subdivision, "migrant worker" has the meaning specified in s. 103.90 (5).

36.27(2)(am) (am) Any person who is a refugee, as defined under 8 USC 1101 (a) (42), who moved to this state immediately upon arrival in the United States and who has resided in this state continuously since then is entitled to the exemption under par. (a) if he or she demonstrates an intent to establish and maintain a permanent home in Wisconsin according to the criteria under par. (e).

36.27(2)(b) (b)

36.27(2)(b)1.1. Nonresident members of the armed forces and persons engaged in alternative service who are stationed in this state on active duty and their spouses and children are entitled to the exemption under par. (a) during the period that such persons are stationed in this state.

36.27(2)(b)2. 2. Members of the armed forces who reside in this state and are stationed at a federal military installation located within 90 miles of the borders of this state, and their spouses and children, are entitled to the exemption under par. (a).

36.27(2)(b)3. 3. Nonresident persons who served in active duty in the U.S. armed forces for at least 10 years, who were honorably discharged from such service within 4 years before applying at an institution, and who filed state income tax returns for at least 8 of the last 10 years of active duty in the U.S. armed forces, and their spouses and children are entitled to the exemption under par. (a).

36.27(2)(b)4. 4. A person who was a resident of this state at the time of entry into active duty, who is a resident of and living in this state at the time of registering at an institution, and who is a veteran, as defined in s. 45.01 (12) is entitled to the exemption under par. (a).

36.27(2)(c) (c) Any student who is a graduate of a Wisconsin high school and whose parents are bona fide residents of this state for 12 months next preceding the beginning of any semester or session for which the student registers at an institution or whose last surviving parent was a bona fide resident of this state for the 12 months preceding death is entitled to the exemption under par. (a).

36.27(2)(cm) (cm) Any person continuously employed full time in this state, who was relocated to this state by his or her current employer or who moved to this state for employment purposes and accepted his or her current employment before applying for admission to an institution and before moving, and the spouse and dependents of any such person, are entitled to the exemption under par. (a) if the student demonstrates an intent to establish and maintain a permanent home in Wisconsin according to the criteria under par. (e). In this paragraph, "dependents" has the meaning given in 26 USC 152 (a).

36.27(2)(d) (d) Any person who has not been a bona fide resident of the state for 12 months next preceding the beginning of any semester or session for which such person registers at an institution, except as provided in this subsection, is not exempt from the payment of the nonresident tuition.

36.27(2)(e) (e) In determining bona fide residence at the time of the beginning of any semester or session and for the preceding 12 months the intent of the person to establish and maintain a permanent home in Wisconsin is determinative. In addition to representations by the student, intent may be demonstrated or disproved by factors including, but not limited to, timely filing of a Wisconsin income tax return of a type that only full-year Wisconsin residents may file, voter registration in Wisconsin, motor vehicle registration in Wisconsin, possession of a Wisconsin operator's license, place of employment, self-support, involvement in community activities in Wisconsin, physical presence in Wisconsin for at least 12 months preceding the beginning of the semester or session for which the student registers, and, if the student is not a U.S. citizen, possession of a visa that permits indefinite residence in the United States. Notwithstanding par. (a), a student who enters and remains in this state principally to obtain an education is presumed to continue to reside outside this state and such presumption continues in effect until rebutted by clear and convincing evidence of bona fide residence.

36.27(2m) (2m) Appeals. Any body designated by the board to determine nonresident tuition exemptions under sub. (2) may require a student who has been granted such an exemption to submit information from which the body may determine the student's eligibility for the exemption, the student's eligibility for a different exemption or the student's residency status.

36.27(3) (3) Tuition remissions. Within the limits established by s. 20.285 (2) (d), the board may remit nonresident tuition either in whole or in part at each institution, but not other fees:

36.27(3)(a) (a) To a number of needy and worthy nonresident students upon the basis of merit, to be shown by suitable tests, examinations or scholastic records and continued high standards of scholastic attainment.

36.27(3)(b) (b) To additional individual students who, in the judgment of the board, are deserving of relief from the assessment of nonresident tuition because of extraordinary circumstances.

36.27(3)(c) (c) The board may remit nonresident tuition, in whole or in part, but no other fees, except in special circumstances as approved by the chancellor, to worthy and needy foreign students and to students who are United States citizens but whose residence is not in the United States.

36.27(3)(f) (f) In addition to the remissions of nonresident tuition under this subsection, the board may, as athletic scholarships, grant full remission of fees and nonresident tuition, up to the maximum number allowed by the appropriate athletic conference as recommended by the chancellor of each university.

36.27(3)(g) (g) The board shall remit nonresident tuition and fees, in whole or part, to resident and nonresident graduate students who are fellows or who are employed within the system as faculty, instructional academic staff or assistants with an appointment equal to at least 33% of a full-time equivalent position.

36.27(3m) (3m) Fee remissions for survivors.

36.27(3m)(a)(a) In this subsection:

36.27(3m)(a)1. 1. "Correctional officer" has the meaning given in s. 102.475 (8) (a).

36.27(3m)(a)1g. 1g. "Emergency medical services technician" means an individual under s. 256.01 (5) or (9).

36.27(3m)(a)1m. 1m. "Fire fighter" means any person employed by this state or any political subdivision of this state as a member or officer of a fire department whose duties include fire fighting or fire fighting training or a member of a volunteer fire department whose duties include fire fighting or fire fighting training.

36.27(3m)(a)2. 2. "Law enforcement officer" has the meaning given in s. 165.85 (2) (c) and includes a person appointed as a conservation warden under s. 23.10.

36.27(3m)(b) (b) The board shall grant full remission of fees to any resident undergraduate student who is enrolled in a bachelor's degree program and who is any of the following:

36.27(3m)(b)1. 1. The child of an ambulance driver, correctional officer, fire fighter, emergency medical services technician or law enforcement officer who was killed in the line of duty in this state or who qualified for a duty disability benefit, as defined in s. 40.65 (4), under the Wisconsin Retirement System, the Employees' Retirement System of the city of Milwaukee, or the Milwaukee County Employee's Retirement System and died as a result of the qualifying disability. The student must be the child of an ambulance driver, correctional officer, fire fighter, emergency medical services technician or law enforcement officer who was so killed or who died as a result of the qualifying disability when the child was under the age of 21 or before the child was born.

36.27(3m)(b)2. 2. The surviving spouse of an ambulance driver, correctional officer, fire fighter, emergency medical services technician or law enforcement officer who was killed in the line of duty in this state or who qualified for a duty disability benefit, as defined in s. 40.65 (4), under the Wisconsin Retirement System, the Employees' Retirement System of the city of Milwaukee, or the Milwaukee County Employee's Retirement System and died as a result of the qualifying disability.

36.27(3m)(c) (c) The fee remission under par. (b) shall remain in effect until completion of a sufficient number of credits to be awarded a bachelor's degree in the student's major field of study, except that a student must be in good academic standing to receive the remission for the next semester and may not receive a remission for more than 5 consecutive years.

36.27(3n) (3n) Fee remission for spouse, surviving spouse, and children of certain veterans.

36.27(3n)(a)(a) In this subsection:

36.27(3n)(a)1g. 1g. "Academic fees" means the amount charged to a resident student to enroll in a degree credit course, including the University of Wisconsin-Madison Executive MBA Program. In the case of a distance education, online, or other course for which the amount charged to enroll in the course equals at least 100 percent of the cost of offering the course, "academic fees" includes the regular fees charged to a resident student to enroll in the course and any additional fees charged to that student to enroll in that course, other than fees charged for books, supplies, meals, parking, travel, and other miscellaneous expenses incurred for attending the course.

36.27(3n)(a)1m. 1m. "Eligible veteran" means a person verified by the department of veterans affairs to be either of the following:

36.27(3n)(a)1m.a. a. A person who has served on active duty under honorable conditions in the U.S. armed forces, in forces incorporated as part of the U.S. armed forces, in the national guard, or in a reserve component of the U.S. armed forces; who was a resident of this state at the time of entry into that service; and who, while a resident of this state, died on active duty, died as the result of a service-connected disability, or died in the line of duty while on active or inactive duty for training purposes.

36.27(3n)(a)1m.b. b. A person who was a resident of this state at the time of entry into service described in subd. 1m. a. and who the U.S. department of veteran affairs has awarded at least a 30 percent service-connected disability rating under 38 USC 1114 or 1134.

36.27(3n)(am) (am) In determining a person's residency at the time of entry into service under par. (a) 1m. a. or b., the state from which the person entered service is irrelevant.

36.27(3n)(b) (b) Except as provided in [subds. 1. to 3.] and par. (bg), the board shall grant full remission of academic fees and segregated fees for 128 credits or 8 semesters, whichever is longer, less the number of credits or semesters for which the person received remission of fees under s. 38.24 (7) and less the amount of any academic fees or segregated fees paid under 38 USC 3319, to any resident student who maintains a cumulative grade point average of at least 2.0 and is also any of the following:

36.27(3n)(b)1. 1. A spouse of an eligible veteran.

36.27(3n)(b)2. 2. An unremarried surviving spouse of an eligible veteran.

36.27(3n)(b)3. 3. A child of an eligible veteran, if the child is at least 17 but not yet 26 years of age.

36.27(3n)(bg) (bg) Before the Board of Regents may grant a remission of academic fees and segregated fees under par. (b), the Board of Regents shall require the resident student to apply to the payment of those fees all educational assistance to which the resident student is entitled under 38 USC 3319. If that educational assistance covers 100 percent of those fees for a credit or semester, that credit or semester shall not count against the 128 credit or 8 semester limit provided in par. (b). If that educational assistance covers less than 100 percent of those fees for a credit or semester and the remission under par. (b) covers the remainder of those fees, the credit or semester shall count against that limit in the proportion that the remission bears to the total academic fees and segregated fees charged for that credit or semester. This requirement applies notwithstanding the fact that the resident student may be entitled to educational assistance under 10 USC 16132a, 10 USC 16163a, or 38 USC 3500 to 3566 as well as under 38 USC 3319, unless the resident student has 12 months or less of eligibility remaining for educational assistance under 10 USC 16132a, 10 USC 16163a, or 38 USC 3500 to 3566.

36.27(3n)(bm) (bm)

36.27(3n)(bm)1.1. For a resident student who is entitled to educational assistance under 10 USC 16132a, 10 USC 16163a, or 38 USC 3500 to 3566 and under 38 USC 3319, if the amount of educational assistance, not including educational assistance for tuition, to which the resident student is entitled under 10 USC 16132a, 10 USC 16163a, or 38 USC 3500 to 3566 is greater than the amount of educational assistance, not including educational assistance for tuition, that the resident student received under 38 USC 3319, as determined by the higher educational aids board, in the academic year the higher educational aids board shall reimburse the resident student for the difference in those amounts of educational assistance, as calculated by the higher educational aids board, from the appropriation account under s. 20.235 (1) (fz). The higher educational aids board shall make that determination and calculation in consultation with the Board of Regents.

36.27(3n)(bm)2. 2. If in any fiscal year there are insufficient moneys available in the appropriation account under s. 20.235 (1) (fz) to provide full reimbursement under subd. 1. to all resident students who are eligible for that reimbursement, the higher educational aids board and the Board of Regents shall reimburse those resident students as provided in s. 39.50 (4).

36.27(3n)(c) (c) The higher educational aids board shall reimburse the board of regents for all academic fees and segregated fees remitted under par. (b) as provided in s. 39.50 (1) and (3m).

36.27(3p) (3p) Fee remission for veterans.

36.27(3p)(a)(a) In this subsection:

36.27(3p)(a)1g. 1g. "Academic fees" has the meaning given in sub. (3n) (a) 1g.

36.27(3p)(a)1m. 1m. "Nonresident tuition" means the amount charged to a nonresident student to enroll in a degree credit course, including the University of Wisconsin-Madison Executive MBA Program. In the case of a distance education, online, or other course for which the amount charged to enroll in the course equals at least 100 percent of the cost of offering the course, "nonresident tuition" includes the regular fees charged to a nonresident student to enroll in the course and any additional fees charged to that student to enroll in that course, other than fees charged for books, supplies, meals, parking, travel, and other miscellaneous expenses incurred for attending the course.

36.27(3p)(a)1r. 1r. "Veteran" means a person who is verified by the department of veterans affairs as being a resident of this state for purposes of receiving benefits under ch. 45; as being a resident of this state at the time of his or her entry into the U.S. armed forces or forces incorporated in the U.S. armed forces or as being a resident of this state for at least 5 consecutive years immediately preceding the beginning of any semester or session for which the person registers at an institution; and as meeting any of the following conditions:

36.27(3p)(a)1r.a. a. The person has served on active duty for at least one qualifying term of service under subd. 1r. b. to d. under honorable conditions in the U.S. armed forces or in forces incorporated as part of the U.S. armed forces during a war period or in a crisis zone.

36.27(3p)(a)1r.b. b. The person has served on active duty in the U.S. armed forces or in forces incorporated in the U.S. armed forces under honorable conditions, for 2 continuous years or more or for the full period of his or her initial service obligation, whichever is less.

36.27(3p)(a)1r.c. c. The person has served on active duty for 90 days or more under honorable conditions in the U.S. armed forces or in forces incorporated in the U.S. armed forces during a war period or for any period of service under section 1 of executive order 10957 dated August 10, 1961.

36.27(3p)(a)1r.d. d. The term of service in the U.S. armed forces or in forces incorporated as part of the U.S. armed forces under honorable conditions entitled the person to receive the Armed Forces Expeditionary Medal, established by executive order 10977 on December 4, 1961, the Vietnam Service Medal established by executive order 11231 on July 8, 1965, the Navy Expeditionary Medal, the Marine Corps Expeditionary Medal, or an equivalent expeditionary or service medal.

36.27(3p)(a)1r.e. e. The person was honorably discharged from the U.S. armed forces or from forces incorporated in the U.S. armed forces for a service-connected disability, for a disability subsequently adjudicated to have been service connected, or for reasons of hardship.

36.27(3p)(a)1r.f. f. The person was released under honorable conditions from the U.S. armed forces or from forces incorporated in the U.S. armed forces due to a reduction in the U.S. armed forces.

36.27(3p)(am) (am) In determining a person's residence at the time of entry into service under par. (a) 1r., the state from which the person entered service is irrelevant.

36.27(3p)(b) (b) Except as provided in par. (bg), the board shall grant full remission of nonresident tuition, academic fees, and segregated fees charged for 128 credits or 8 semesters, whichever is longer, less the number of credits or semesters for which the person received remission of fees under s. 38.24 (8) and less the amount of any academic fees or segregated fees paid under 10 USC 2107 (c), 38 USC 3104 (a) (7) (A), or 38 USC 3313, to any student who is a veteran and maintains a cumulative grade point average of at least 2.0.

36.27(3p)(bg) (bg) Before the Board of Regents may grant a remission of nonresident tuition, academic fees, and segregated fees under par. (b), the board shall require the student to apply to the payment of that tuition and those fees all educational assistance to which the student is entitled under 38 USC 3313. If that educational assistance covers 100 percent of that tuition and those fees for a credit or semester, that credit or semester shall not count against the 128 credit or 8 semester limit provided in par. (b). If that educational assistance covers less than 100 percent of that tuition and those fees for a credit or semester and the remission under par. (b) covers the remainder of that tuition and those fees, the credit or semester shall count against that limit in the proportion that the remission bears to the total nonresident tuition, academic fees, and segregated fees charged for that credit or semester. This requirement applies notwithstanding the fact that the student may be entitled to educational assistance under 10 USC 16131 to 16137, 10 USC 16161 to 16166, or 38 USC 3001 to 3036 as well as under 38 USC 3313, unless the student has 12 months or less of eligibility remaining for educational assistance under 10 USC 16131 to 16137, 10 USC 16161 to 16166, or 38 USC 3001 to 3036.

36.27(3p)(bm) (bm)

36.27(3p)(bm)1.1. For a student who is entitled to educational assistance under 10 USC 16131 to 16137, 10 USC 16161 to 16166, or 38 USC 3001 to 3036 and under 38 USC 3313, if the amount of educational assistance, not including educational assistance for tuition, to which the student is entitled under 10 USC 16131 to 16137, 10 USC 16161 to 16166, or 38 USC 3001 to 3036 is greater than the amount of educational assistance, not including educational assistance for tuition, that the student received under 38 USC 3313, as determined by the higher educational aids board, in the academic year the higher educational aids board shall reimburse the student for the difference in those amounts of educational assistance, as calculated by the higher educational aids board, from the appropriation account under s. 20.235 (1) (fz). The higher educational aids board shall make that determination and calculation in consultation with the Board of Regents.

36.27(3p)(bm)2. 2. If in any fiscal year there are insufficient moneys available in the appropriation account under s. 20.235 (1) (fz) to provide full reimbursement under subd. 1. to all students who are eligible for that reimbursement, the higher educational aids board and the Board of Regents shall reimburse those students as provided in s. 39.50 (4).

36.27(3p)(c) (c) The higher educational aids board shall reimburse the board of regents for all nonresident tuition, academic fees, and segregated fees remitted under par. (b) as provided in s. 39.50 (1) and (3m).

36.27(3r) (3r) Fee remissions for funeral assistants. The board shall grant a $25 remission of nonresident tuition or academic fees to any student enrolled in the system as an undergraduate for each valid voucher issued to the student under s. 45.60 (3).

36.27(4) (4) Tuition award program.

36.27(4)(a)(a) The board may annually exempt from nonresident tuition, but not from incidental or other fees, up to 300 students enrolled at the University of Wisconsin-Parkside as juniors or seniors in programs identified by that institution as having surplus capacity and up to 225 students enrolled at the University of Wisconsin-Superior in programs identified by that institution as having surplus capacity.

36.27(4)(b) (b) A student who received an exemption from nonresident tuition under 1987 Wisconsin Act 27, section 3054 (2g) (a) during the 1987-88 and 1988-89 academic years, or who receives an exemption from nonresident tuition under par. (a), shall continue to receive an exemption from nonresident tuition until the completion of his or her degree program.

36.27(4)(d) (d) The University of Wisconsin-Parkside and the University of Wisconsin-Superior shall give preference in admissions to residents of this state over nonresidents who would be exempt from nonresident tuition under par. (a).

36.27(5) (5) Fee statement.

36.27(5)(a)(a) In this subsection, "state funds" means the total amount of general purpose revenue appropriated under s. 20.285 in any fiscal year.

36.27(5)(b) (b)

36.27(5)(b)1.1. The board shall ensure that every student's bill for academic fees or nonresident tuition includes the following statement: "The legislature and the governor have authorized $.... in state funds for the University of Wisconsin System during the .... academic year. This amount represents an average subsidy of $.... from the taxpayers of Wisconsin for each student enrolled in the University of Wisconsin System."

36.27(5)(b)2. 2. The board shall calculate the average subsidy for the purpose of the fee statement under subd. 1. by dividing state funds in the appropriate fiscal year by the number of full-time equivalent students enrolled in the system in the most recent fall semester.

36.27(5)(d) (d)

36.27(5)(d)1.1. The board shall ensure that the segregated fees applicable at each institution and college campus are posted on the Internet Web site of the institution or college campus. The board shall also ensure that detailed information on the organizations and activities for which allocable segregated fees are expended at each institution and college campus are posted on the Internet Web site of the institution or college campus.

36.27(5)(d)2. 2. The board shall ensure that each student's bill for academic fees or nonresident tuition for a semester or session includes each of the following:

36.27(5)(d)2.a. a. The total amount of academic fees or nonresident tuition assessed on the student, which shall be listed separately from the amount specified in subd. 2. b.

36.27(5)(d)2.b. b. The total amount of segregated fees assessed on the student, which shall be listed separately from the amount specified in subd. 2. a.

36.27(5)(d)2.c. c. The Internet Web site address specified in subd. 1. for the institution or college campus at which the student is enrolled.

36.27(6) (6) Segregated Fees.

36.27(6)(a)(a) The board shall ensure that segregated fees are used only for the purpose for which they are charged.

36.27(6)(b) (b) The board may provide students with the opportunity to pay an additional fee to support an inter-institutional student government organization. The board may not require students to pay the fee.

36.27 History History: 1973 c. 333 ss. 68g, 68k, 201f (2); 1973 c. 335; 1975 c. 39, 199; 1977 c. 29; 1981 c. 20; 1983 a. 407; 1985 a. 51, 192; 1987 a. 399; 1989 a. 31 ss. 709p to 710, 2908; 1989 a. 67, 181, 359; 1991 a. 39, 168, 169; 1993 a. 16; 1995 a. 27, 228; 1997 a. 27, 163, 237; 1999 a. 9, 130, 154, 186; 2001 a. 16, 38; 2003 a. 33 ss. 936, 9160; 2003 a. 42, 185, 320; 2005 a. 22, 25, 320, 387, 404, 468; 2007 a. 20, 130; 2009 a. 28; 2011 a. 32; 2013 a. 20.

36.27 Annotation A student who challenges his or her nonresident status unsuccessfully must reapply before the beginning of any new semester when he or she claims that status has changed. Hancock v. Regents of UW, 61 Wis. 2d 484, 213 N.W.2d 45 (1973).

36.27 Annotation The 11th amendment to the U.S. constitution, which bars private litigants' suits against nonconsenting states in federal courts barred a nonresident student's action asserting that the University violated his constitutional rights to equal protection by charging him out-of-state tuition. Joseph v. Board of Regents of the University of Wisconsin System., 432 F.3d 746 (2005).



36.29 Gifts; golf course.

36.29  Gifts; golf course.

36.29(1)(1) All gifts, grants, and bequests for the benefit or advantage of the system or any of its institutions, departments, or facilities or to provide any means of instruction, illustration, or knowledge in connection therewith, whether made to trustees or otherwise, shall be valid notwithstanding any other provision of this chapter except as otherwise provided in this subsection and shall be executed and enforced according to the provisions of the instrument making the same, including all provisions and directions in any such instrument for accumulation of the income of any fund or rents and profits of any real estate without being subject to the limitations and restrictions provided by law in other cases; but no such income accumulation shall be allowed to produce a fund more than 20 times as great as that originally given. No investment of the funds of such gifts, grants, or bequests shall knowingly be made in any company, corporation, subsidiary, or affiliate that practices or condones through its actions discrimination on the basis of race, religion, color, creed, or sex. Except as otherwise provided in this section, the board may invest not to exceed 85% of trust funds held and administered by the board in common stocks. This subsection does not apply to a gift, grant, or bequest that the board declines to accept or that the board is not authorized to accept under this section.

36.29(2) (2) All gifts, grants, or bequests under sub. (1) may be made to the board, the president, a chancellor, or any officer, or to any person as trustee, or may be charged upon any personal representative, trustee, heir, devisee, or legatee, or made in any other manner indicating an intention to create a trust, and may be made as well for the benefit of the system or any of its institutions, colleges, schools, departments, or facilities to provide any means of instruction, illustration, or knowledge in connection therewith, or for the benefit of any students or any class or group of students whether by way of scholarship, fellowship, or otherwise, or whether for the benefit of students or any class or group of students in any course, subcourse, special course, postgraduate course, summer school or teachers course, oratorical or debating course, laboratory, shop, lectureship, drill, gymnasium or any other like division or department of study, experiment, research, observation, travel, or mental or physical improvement in any manner connected with the system, or to provide for the voluntary retirement of any of the faculty.

36.29(3) (3) It shall not be necessary for a gift, grant, devise or bequest to exactly or particularly describe the members of a class or group of students intended to be the beneficiaries, but it shall be sufficient to describe the class or group. In such case, the board shall divide, graduate or otherwise categorize the students into such classes or groups as are necessary to select and determine those students belonging to the class or group intended.

36.29(4) (4) Any grant, contract, gift, endowment, trust or segregated funds bequeathed or assigned to an institution or its component parts for any purpose whatsoever shall not be commingled or reassigned.

36.29(5) (5)

36.29(5)(a)(a) Except as provided in par. (b), the board may not acquire or make a commitment to operate any golf course not owned by the board prior to July 2, 1983, without specific authorization by the legislature.

36.29(5)(b) (b) Notwithstanding s. 20.924 (1), the board may accept a gift of a golf course for the University of Wisconsin-Madison if no general purpose revenues are used in the acquisition, development or operation of that golf course.

36.29(6) (6) The board may not accept any gift, grant or bequest of real property with a value in excess of $150,000 except as provided in s. 13.48 (2) (b) 1m.

36.29(7) (7) The board may not accept any gift, grant or bequest of a building or structure that is constructed for the benefit of the system or any institution unless acceptance is first approved by the building commission, or unless the plans and specifications for the building or structure are reviewed and approved by the department of administration and the building or structure is inspected as provided in s. 16.85 (12).

36.29 History History: 1973 c. 335; 1983 a. 27, 192; 1987 a. 27; 1989 a. 31; 1991 a. 39; 1995 a. 243; 2001 a. 102; 2003 a. 264; 2011 a. 32.

36.29 Annotation The university cannot accept trust funds that are for an unlawful purpose, and the expenditure of trust funds must comply with special and general laws. Execution of a trust, whether restricted or unrestricted funds are involved, must be in a lawful manner not in conflict with other express statutes. 62 Atty. Gen. 4.

36.29 Annotation Student loan funds established by gift for the benefit of students are trust funds. 62 Atty. Gen. 109.

36.29 Annotation Sub. (1), which prohibits investment of university funds in companies that practice or condone discrimination, is not unconstitutional. 67 Atty. Gen. 20.

36.29 Annotation Constitutionality of the no discrimination clause regulating University of Wisconsin investments. Guynn, 1978 WLR 1059.



36.30 Sick leave.

36.30  Sick leave. Leave of absence for persons holding positions under s. 20.923 (4g) and (5), faculty and academic staff personnel with pay, owing to sickness, shall be regulated by rules of the board, except that unused sick leave shall accumulate from year to year.

Effective date text 36.30 Sick leave. Leave of absence for employees with pay, owing to sickness, shall be regulated by rules of the board, except that unused sick leave shall accumulate from year to year.

36.30 History History: 1975 c. 88; 1981 c. 96 ss. 22, 67; 1981 c. 386; 1997 a. 237; 2011 a. 32.



36.31 Coordination with other educational agencies.

36.31  Coordination with other educational agencies.

36.31(1)(1) The board shall not, without the approval of the technical college system board, broaden the system's post-high school training mission to include the preparation of persons for semiprofessional or skilled-trade occupations beyond those offered during the 1972-73 academic year. The technical college system board shall not, without the approval of the board of regents, broaden its system's collegiate transfer program offerings beyond those in existence during the 1972-73 academic year. In this section, "collegiate transfer program" has the meaning given in s. 38.01 (3).

36.31(2) (2) The technical college system board, in agreement with the board may designate courses other than those covered under sub. (1) as transferable for collegiate credit between the 2 systems.

36.31(2m) (2m)

36.31(2m)(a)(a) In this subsection:

36.31(2m)(a)1. 1. "Association" means the Wisconsin Association of Independent Colleges and Universities.

36.31(2m)(a)2. 2. "Core general education courses" means courses generally required for an undergraduate degree that are prerequisite or otherwise in addition to the courses required for an undergraduate degree in a specific course of study.

36.31(2m)(a)3. 3. "Private college" means a private, nonprofit institution of higher education that is a member of the association.

36.31(2m)(b) (b) Notwithstanding s. 36.09 (4), the Board of Regents and the technical college system board shall, and the governing boards of tribally controlled colleges in this state and the association, on behalf of private colleges, may, enter into and implement an agreement that identifies core general education courses totaling not fewer than 30 credits and establishes policies for ensuring that, beginning in the 2014-15 academic year, credits for completing the courses are transferable and would satisfy general education requirements at the receiving institution or college, between and within each institution, college campus, and technical college, and each tribally controlled college and private college that elects to participate in the agreement.

36.31(2m)(c) (c) The Board of Regents and the technical college system board shall ensure that the governing bodies of tribally controlled colleges and the association, on behalf of private colleges, have an opportunity to elect to participate in the agreement specified in par. (b).

36.31(3) (3) The fees for services charged in the national direct student loan servicing contract to the board by the higher educational aids board must be approved by the secretary of administration.

36.31 History History: 1973 c. 335; 1977 c. 29; 1979 c. 34; 1991 a. 39; 1993 a. 399; 2013 a. 20; s. 35.17 correction in (3).



36.32 Student identification numbers.

36.32  Student identification numbers.

36.32(1) (1) In this section, "institution of higher education" means an institution within the system or a private educational institution located in this state that awards a bachelor's or higher degree or provides a program that is acceptable toward such a degree.

36.32(2) (2) An institution of higher education may assign to each student enrolled in the institution a unique identification number. An institution of higher education shall not assign to any student an identification number that is identical to or incorporates the student's social security number. This subsection does not prohibit an institution of higher education from requiring a student to disclose his or her social security number, nor from using a student's social security number if such use is required by a federal or state agency or private organization in order for the institution or the student to participate in a particular program.

36.32 History History: 2003 a. 282 ss. 1 to 3.



36.33 Sale or lease and relocation of agricultural lands.

36.33  Sale or lease and relocation of agricultural lands.

36.33(1)(1)  Legislative intent. The legislature finds and determines that, because of the problems resulting from the development of the city of Madison around certain agricultural lands of the University of Wisconsin-Madison, the desirability of consolidating lands used for agricultural instruction, research and extension purposes, the desirability of disposing of agricultural lands no longer needed by the university and the need for land of better quality and of greater quantity for the purpose of improving and expanding agricultural research, it is in the public interest for the board to sell or lease, in whole or in part, and subject to any prior action under s. 13.48 (14) (am) or 16.848 (1), the agricultural lands and improvements thereon owned by the board and located in sections 19, 20 and 30, township 7 north, range 9 east, Dane County; sections 25 and 27, township 7 north, range 8 east, Dane County; sections 34 and 35, township 38 north, range 11 east, Oneida County; and section 22, township 22 north, range 8 east, Portage County; and to purchase other agricultural lands outside of the Madison urban area and to construct thereon the necessary buildings and improvements. The foregoing policy determination is made without reference to or intention of limiting the powers which the board may otherwise have.

36.33(2) (2) Method of sale or lease; assessments.

36.33(2)(a)(a) Subject to any prior action under s. 13.48 (14) (am) or 16.848 (1), the board, in selling or leasing any part of the agricultural lands and improvements thereon, mentioned in sub. (1), shall sell or lease on the basis of either of the following:

36.33(2)(a)1. 1. Public bids, with the board reserving the right to reject any or all bids in the best interest of the state.

36.33(2)(a)2. 2. Negotiated prices.

36.33(2)(b) (b) Notwithstanding any provisions of law to the contrary, the lands in Dane County mentioned in sub. (1) shall be subject to special assessments for public improvements by the city of Madison, in the same manner and to the same extent as privately owned lands, if the public improvements are of direct and substantial benefit to the lands that have been platted for sale.

36.33(3) (3) Building commission approval. The sale, lease and purchase of agricultural lands mentioned in sub. (1) is subject to prior action under s. 13.48 (14) (am) or 16.848 (1) and shall be subject to the approval of the building commission.

36.33(4) (4) Proceeds. The net proceeds from the sale of agricultural lands and improvements authorized by this section shall be devoted to the purchase of land and construction of improvements contemplated in sub. (1) but of any excess of revenue beyond the amount required for this purpose a sum not to exceed $7,200,000 shall constitute a nonlapsible fund for the purpose of erecting facilities for research and instruction in animal husbandry, agricultural engineering and agricultural and life sciences at the University of Wisconsin-Madison, and such funds shall become available upon consent and recommendation of the board and authorization by the building commission.

36.33(5) (5) Local taxes. The lands mentioned in sub. (1) which are located in the city of Madison shall be subject to all general property taxes levied by the city of Madison in the event that they are used for commercial purposes. "Commercial purposes" does not include official use by the state or any of its agencies.

36.33 History History: 1973 c. 335; 1977 c. 418; 1983 a. 36 s. 96 (4); 1995 a. 225; 2001 a. 103; 2013 a. 20.



36.335 Sale of other land; buildings and structures.

36.335  Sale of other land; buildings and structures. Except as provided in s. 36.33, if the board sells any real property under its jurisdiction, the board shall credit the net proceeds of the sale to the appropriation account under s. 20.285 (1) (gb) except that if there is any outstanding public debt used to finance the acquisition, construction, or improvement of any property that is sold, the board shall deposit a sufficient amount of the net proceeds from the sale of the property in the bond security and redemption fund under s. 18.09 to repay the principal and pay the interest on the debt, and any premium due upon refunding any of the debt. If the property was acquired, constructed, or improved with federal financial assistance, the board shall pay to the federal government any of the net proceeds required by federal law. If the property was acquired by gift or grant or acquired with gift or grant funds, the board shall adhere to any restriction governing use of the proceeds.

36.335 History History: 2009 a. 28 s. 3407; Stats. 2009 s. 36.335; 2011 a. 32.



36.34 Minority student programs.

36.34  Minority student programs.

36.34(1) (1)  Ben R. Lawton minority undergraduate grant program.

36.34(1)(a)(a) In this subsection "minority undergraduate" means an undergraduate student who:

36.34(1)(a)1. 1. Is a Black American.

36.34(1)(a)2. 2. Is an American Indian.

36.34(1)(a)3. 3. Is a Hispanic, as defined in s. 16.287 (1) (d).

36.34(1)(a)4. 4. Is a person who is admitted to the United States after December 31, 1975, and who either is a former citizen of Laos, Vietnam or Cambodia or whose ancestor was or is a citizen of Laos, Vietnam or Cambodia.

36.34(1)(b) (b) The board shall establish a grant program for minority undergraduates enrolled in the system. The board shall designate all grants under this subsection as Lawton grants. The board may not make a grant under this subsection to a person whose name appears on the statewide support lien docket under s. 49.854 (2) (b), unless the person provides to the board a payment agreement that has been approved by the county child support agency under s. 59.53 (5) and that is consistent with rules promulgated under s. 49.858 (2) (a).

36.34 History History: 1985 a. 29; 1987 a. 27 ss. 666g, 666i, 670 to 673, 675; 1989 a. 31; 1991 a. 39; 1993 a. 16; 1995 a. 404; 1999 a. 9; 2001 a. 109; 2003 a. 33; 2005 a. 25, 254; 2009 a. 28; 2011 a. 32.



36.35 Misconduct; campus security.

36.35  Misconduct; campus security.

36.35(1) (1)  Power to suspend; rules. The board may delegate the power to suspend or expel students for misconduct or other cause prescribed by the board. The board shall promulgate rules under ch. 227 governing student conduct and procedures for the administration of violations.

36.35(2) (2) Authority to restrict presence of persons on campus. The chancellor of each institution or the chief security officer thereof during a period of immediate danger or disruption may designate periods of time during which the campus and designated buildings and facilities connected therewith are off limits to all persons who are not faculty, academic staff, employees, students or any other personnel authorized by the above named officials. Any person violating such order shall be subject to the penalties provided by law for criminal trespass.

36.35(3) (3) Requiring permission for presence on campus. Any person who is convicted of any crime involving danger to property or persons as a result of conduct by that person which obstructs or seriously impairs activities run or authorized by an institution and who, as a result of such conduct, is in a state of suspension or expulsion from the institution, and who enters property of that institution without permission of the chancellor of the institution or the chancellor's designee within 2 years, may for each such offense be fined not more than $500 or imprisoned not more than 6 months, or both.

36.35 History History: 1973 c. 335; 1985 a. 332 s. 251 (1); 1991 a. 316.



36.36 Grants for study abroad.

36.36  Grants for study abroad. The board may award a grant of up to $2,000 to a resident undergraduate student to assist in paying the costs associated with the student's study abroad if the student satisfies all of the following criteria:

36.36(1) (1) The student demonstrates financial need for the grant, as determined by the board.

36.36(2) (2) The student is enrolled full-time in the system in the semester preceding the student's study abroad.

36.36(3) (3) The student is enrolled in a program leading to an associate or bachelor's degree.

36.36 History History: 1999 a. 9, 152; 2011 a. 32.



36.37 Downer Woods and buildings preservation.

36.37  Downer Woods and buildings preservation.

36.37(1)(1)  Statement of purpose. The purpose of this section is to promote the permanent conservation and enhancement, by the University of Wisconsin-Milwaukee, of the area known as Downer Woods; to designate and protect, as a permanent conservancy area, at least 10 acres of the woods; and to permit limited modification, in a manner consistent with the aforesaid purposes, of that portion of the woods whose present character as park and woodland lends itself to utilization, by the university and the surrounding community, as essential recreational and aesthetic corridors.

36.37(2) (2) Legislative findings. The legislature finds it in the public interest to recognize and foster the principle of environmental quality in the area known as Downer Woods by preserving it as a conservancy area and protecting it, consistent with sub. (4), from encroachment or disparate uses. The woods is the sole remaining natural area remaining on the campus of the University of Wisconsin-Milwaukee, and as such, its preservation and enhancement is consistent with the university's recognition of its need to protect and enhance its own physical environment, and to serve the pressing human need of its faculty, students and staff, as well as the greater Milwaukee community, to live and work in an urban environment which respects those portions of unspoiled nature which yet exist. The woods is a unique asset; it provides visual relief to the concentrated building pattern surrounding it, complements the urban landscape and affords aesthetically and psychologically attractive places for people to congregate and relax. In addition, the woods serves as a refuge for wildlife and vegetation, and is, therefore, an important educational, scientific and ecological resource to the university and the community. Its presence imparts priceless recreational and aesthetic values.

36.37(3) (3) Definitions. In this section, "Downer Woods" or "the woods" means those parcels of wood, parkland and buildings comprising more than 21.4337 acres located on the campus of the University of Wisconsin-Milwaukee, and divided into 5 separate and distinct categories, which categories shall define the proper and permissible uses of the parcels, as follows:

36.37(3)(a) (a) Permanent conservation area, consisting of 11.101 acres, which is to be physically defined by means of fencing or other suitable means.

36.37(3)(b) (b) Permanently reserved woodland, consisting of 3.018 acres.

36.37(3)(c) (c) Park and woodland areas, consisting of 4.686 acres, which may be subject to limited modification, such as landscaping, but which are to be protected from disparate uses and encroachment.

36.37(3)(d) (d) The buildings and grounds of the former Downer college with any reconstruction or renovation which may be authorized by the board.

36.37(3)(e) (e) Park and woodland areas, consisting of 2.6287 acres, which may be subject to limited modifications, such as landscaping and utility lines.

36.37(4) (4) Downer Woods conservation.

36.37(4)(a)(a) That portion of Downer Woods designated a permanent conservation area is to be forever protected from encroachment or disparate uses, and its boundaries are to be defined and protected by fencing or other suitable means. The chancellor of the University of Wisconsin-Milwaukee, through the University of Wisconsin-Milwaukee Field Station, shall prepare and implement a Downer Woods natural area management and restoration plan to ensure that the conservation area is managed properly as a natural area.

36.37(4)(b) (b) That portion of Downer Woods designated as permanently reserved woodland shall be set aside exclusively for purposes of community enhancement and relaxation, and any disparate uses to or encroachments upon such land is prohibited except for the purpose of constructing an addition and providing service to Sandburg Hall, which may not exceed 0.75 acres. The board shall grant a temporary easement sufficient to facilitate the construction of the addition, and whenever necessary to facilitate the maintenance of Sandburg Hall, conditioned upon the ecological restoration of the area within the easement.

36.37(4)(c) (c) Those portions of Downer Woods designated as park and woodland areas under sub. (3) (c) and (e) may be used by the University of Wisconsin-Milwaukee as recreational and aesthetic corridors. Any modifications made to such portions of the woods under sub. (3) (c) and (e) may not significantly alter the present character of such land, and any disparate uses to or encroachments upon such land are prohibited.

36.37(4)(d) (d) The buildings of the former Downer college shall be preserved and no portion thereof may be razed without prior approval of the building commission.

36.37 History History: 1973 c. 335; 1975 c. 386; 1997 a. 226.



36.39 Complimentary and reduced price tickets prohibited.

36.39  Complimentary and reduced price tickets prohibited. Complimentary and reduced price tickets to any system athletic event for which an admission fee is normally charged are prohibited with the following exceptions:

36.39(1) (1) Reduced price tickets for persons 62 years of age or older, minors and students;

36.39(2) (2) Complimentary and reduced price tickets permitted by rules of intercollegiate athletic conferences in which the system participates if the chancellor of the institution participating in the athletic event has approved the furnishing of such tickets; and

36.39(3) (3) Complimentary and reduced price tickets for individuals who perform duties directly related to the conduct of the athletic event for which they are issued.

36.39 History History: 1975 c. 224; 1977 c. 29; 1995 a. 27.



36.395 Fees for use of facilities.

36.395  Fees for use of facilities. The board shall ensure that, beginning January 1, 1992, the fees for using the University Ridge Golf Course at the University of Wisconsin-Madison are set at no more than 2 levels. If there are 2 levels of fees, the lower fee level shall be for students and the other fee level shall be for all others eligible to use the facility.

36.395 History History: 1991 a. 39.



36.40 Use of animals for research purposes.

36.40  Use of animals for research purposes. The board shall adopt criteria for researchers to follow regarding humane treatment of animals for scientific research purposes.

36.40 History History: 1983 a. 27.



36.43 Accommodation of religious beliefs.

36.43  Accommodation of religious beliefs. The board shall promulgate rules providing for the reasonable accommodation of a student's sincerely held religious beliefs with regard to all examinations and other academic requirements. The rules shall include all of the following:

36.43(1) (1) Written and timely notification of all students and instructors of the rules and complaint process.

36.43(2) (2) A means by which a student can conveniently and confidentially notify an instructor of potential conflicts.

36.43(3) (3) A means by which a student is permitted to make up an examination or academic requirement at another time or by an alternative means without any prejudicial effect.

36.43(4) (4) A procedure for handling and resolving complaints within each institution.

36.43 History History: 1991 a. 227; 1997 a. 237.



36.44 License plate scholarship programs.

36.44  License plate scholarship programs.

36.44(1) (1) The board shall establish a scholarship program at each of the institutions specified in s. 341.14 (6r) (f) 35. to 47. The program at each institution shall be funded by the fees collected under s. 341.14 (6r) (b) 4. for that institution and the scholarships shall be awarded by the chancellor of each institution according to criteria developed by the chancellor.

36.44(2) (2) Notwithstanding sub. (1), the board shall use the fees collected under s. 341.14 (6r) (b) 4. for the University of Wisconsin-Madison scholarship program to provide funds for the University of Wisconsin-Madison division of intercollegiate athletics. When the board determines that the division's deficit has been eliminated, the board shall use such fees as provided under sub. (1).

36.44 History History: 1989 a. 31.



36.45 Research funding.

36.45  Research funding.

36.45(1)(1) In its biennial budget request under s. 16.42, the board shall specify the anticipated completion date of all research and public service projects for which the board is requesting general purpose revenue.

36.45(2) (2) When the board prepares a fiscal estimate under s. 13.093 (2) (a) with respect to the provisions of any bill that involves the appropriation of general purpose revenue to the board for a research or public service project, the board shall specify in its fiscal estimate the anticipated completion date of the project.

36.45(3) (3) By September 1, 1992, and biennially thereafter by September 1, the board shall report to the governor and the joint committee on finance the purpose, duration, cost and anticipated completion date of all research and public service projects for which the board is expending general purpose revenue.

36.45 History History: 1991 a. 39.



36.46 Auxiliary reserves.

36.46  Auxiliary reserves.

36.46(1)(1) The board may not accumulate any auxiliary reserve funds from student fees for any institution in an amount that exceeds an amount equal to 15% of the previous fiscal year's total revenues from student segregated fees and auxiliary operations funded from student fees for that institution unless the reserve funds are approved by the secretary of administration and the joint committee on finance under this subsection. A request by the board for such approval for any fiscal year shall be filed by the board with the secretary of administration and the cochairpersons of the joint committee on finance no later than September 15 of that fiscal year. The request shall include a plan specifying the amount of reserve funds the board wishes to accumulate and the purposes to which the reserve funds would be applied, if approved. Within 14 working days of receipt of the request, the secretary of administration shall notify the cochairpersons of the joint committee on finance in writing of whether the secretary proposes to approve the reserve fund accumulation.

36.46(2) (2) Notwithstanding sub. (1), if, within 14 working days after the date of the secretary's notification, the cochairpersons of the committee do not notify the secretary that the committee has scheduled a meeting for the purpose of reviewing the secretary's proposed action, the proposed reserve funds may be accumulated. If, within 14 working days after the date of the secretary's notification, the cochairpersons of the committee notify the secretary that the committee has scheduled a meeting for the purpose of reviewing the secretary's proposed action, the proposed reserve funds may not be accumulated unless the committee approves that action.

36.46 History History: 1985 a. 29; 1987 a. 27; 1997 a. 27, 237; 2011 a. 32.



36.48 Alcohol and other drug abuse prevention and intervention programs.

36.48  Alcohol and other drug abuse prevention and intervention programs. The board shall appoint alcohol and other drug abuse prevention and intervention program counselors for the University of Wisconsin-Madison and the University of Wisconsin-Milwaukee. The counselors shall develop alcohol and other drug abuse prevention and intervention programs and train faculty, academic staff and classified staff in the prevention of and early intervention in alcohol and other drug abuse.

36.48 History History: 1989 a. 31.



36.49 Environmental program grants and scholarships.

36.49  Environmental program grants and scholarships. From the appropriation under s. 20.285 (1) (rm), the board shall annually do the following:

36.49(1) (1) Make need-based grants totaling $100,000 to students who are members of underrepresented groups and who are enrolled in a program leading to a certificate or a bachelor's degree from the Nelson Institute for Environmental Studies at the University of Wisconsin-Madison.

36.49(2) (2) Provide annual scholarships totaling $100,000 to students enrolled in the sustainable management degree program through the University of Wisconsin-Extension.

36.49(3) (3) Award the balance to the University of Wisconsin-Stevens Point for environmental programs.

36.49 History History: 2009 a. 28; 2011 a. 32.



36.51 Nutritional improvement for elderly.

36.51  Nutritional improvement for elderly.

36.51(1) (1) In this section:

36.51(1)(a) (a) "Authorized elderly person" means any resident of this state who is 60 years of age or older, and the spouse of any such person.

36.51(1)(b) (b) "Institution" includes any private institution of higher education.

36.51(2) (2) Any college campus or institution approved by the board may establish a system to provide the opportunity for authorized elderly persons to participate in its meal program. If a college campus or institution desires to establish such a service, it shall develop a plan for the provision of food services for elderly persons and submit the plan to the board. Annually, the board shall notify the department of public instruction of the approved college campuses and institutions.

36.51(3) (3) Each plan shall provide at least one meal per day for each day that school is in regular session. The college campus or institution may provide additional service at other times in its discretion, if the number of eligible persons in the area is of sufficient size, in the opinion of the board, so that unwarranted production expense is not incurred.

36.51(4) (4) Any college campus or institution that operates a food services plan for elderly persons under this section shall make facilities available for service to elderly persons at every facility that provides hot food service to its students. Upon application, the board may grant exceptions from compliance with this subsection for reasons of safety, convenience or insufficient interest in a given neighborhood.

36.51(5) (5) Meals may be served at schools where they are served to students or at any site more convenient to the majority of authorized elderly persons interested in the service. Food may be transported to authorized elderly persons who are unable to leave their homes or distributed to nonprofit organizations for such purposes. However, no state funds under this section may be used for food delivery to individual homes. The board may require consolidation of programs between college campuses and institutions and between schools if such a procedure will be convenient and economical.

36.51(6) (6) The college campus or institution may file a claim with the department of public instruction for reimbursement for reasonable expenses incurred, excluding capital equipment costs, but not to exceed 15% of the cost of the meal or 50 cents per meal, whichever is less. Any cost in excess of the lesser amount may be charged to participants. If the department of public instruction approves the claim, it shall certify that payment is due and the secretary of administration shall pay the claim from the appropriation under s. 20.255 (2) (cn).

36.51(7) (7) All meals served must meet the approval of the board, which shall establish minimum nutritional standards and reasonable expenditure limits consistent with the standards and limits established by the state superintendent of public instruction under s. 115.345 (6). The board shall give special consideration to the dietary problems of elderly persons in formulating a nutritional plan. However, no college campus or institution may be required to provide special foods for individual persons with allergies or medical disorders.

36.51(8) (8) Participants in a program under this section may be required to document their Wisconsin residency in a manner approved by the board. The board may issue identification cards to such persons if necessary. A college campus or institution may admit nonresidents who would otherwise qualify into its program, but no state funds under this section may be used to subsidize any portion of the meals served to such persons.

36.51(9) (9) The board shall adopt reasonable rules necessary to implement this section.

36.51 History History: 1989 a. 269, 359; 1995 a. 27 ss. 1800, 9145 (1); 1997 a. 27, 237; 2003 a. 33.



36.52 Reimbursement of pay supplements.

36.52  Reimbursement of pay supplements. Whenever moneys become available from the federal government to finance the cost of pay and related adjustments for employees of the system in the unclassified service whose positions are wholly or partly funded from federal revenue under 7 USC 343 that have been paid from the appropriation under s. 20.865 (1) (cj) during the same fiscal year in which moneys are expended from that appropriation, the board shall reimburse the general fund for any expenditures made under s. 20.865 (1) (cj) from the appropriate appropriation to the board made from federal revenues.

Effective date text 36.52 Reimbursement of pay supplements. Whenever moneys become available from the federal government to finance the cost of pay and related adjustments for employees of the system whose positions are wholly or partly funded from federal revenue under 7 USC 343 that have been paid from the appropriation under s. 20.865 (1) (cj) during the same fiscal year in which moneys are expended from that appropriation, the board shall reimburse the general fund for any expenditures made under s. 20.865 (1) (cj) from the appropriate appropriation to the board made from federal revenues.

36.52 History History: 1991 a. 39; 2011 a. 32.



36.53 Tuition gift certificates.

36.53  Tuition gift certificates.

36.53(1) (1) The board may establish a gift certificate program for the payment of nonresident tuition and academic fees. The program shall include all of the following components:

36.53(1)(a) (a) The individual named in a gift certificate may use the gift certificate to pay all or a portion of his or her nonresident tuition or academic fees, or for a study-abroad program, at any institution or college campus.

36.53(1)(b) (b) A gift certificate is not transferable, except to a parent, child, spouse, or sibling of the named individual in par. (a).

36.53(1)(c) (c) A gift certificate does not expire.

36.53(2) (2) The board may charge no more than the actual processing cost as a fee for each sale of a gift certificate.

36.53 History History: 2005 a. 77; 2011 a. 32.



36.54 Environmental education board and grants.

36.54  Environmental education board and grants.

36.54(1) (1)

36.54(1)(a)(a) The environmental education board shall consult with the state superintendent of public instruction in identifying needs and establishing priorities for environmental education in public schools, including needs for teacher training, curriculum development and the development and dissemination of curriculum materials. The state superintendent of public instruction shall seek the advice of the environmental education board in carrying out these activities.

36.54(1)(b) (b) The environmental education board shall consult with other state agencies, including the University of Wisconsin-Extension, conservation and environmental groups, youth organizations and nature and environmental centers in identifying needs and establishing priorities for environmental education.

36.54(2) (2)

36.54(2)(a)(a) In this subsection:

36.54(2)(a)1. 1. "Corporation" means a nonstock corporation organized under ch. 181 that is a nonprofit corporation, as defined in s. 181.0103 (17).

36.54(2)(a)1m. 1m. "Lake sanitary district" has the meaning given in s. 30.50 (4q).

36.54(2)(a)2. 2. "Public agency" means a county, city, village, town, public inland lake protection and rehabilitation district, lake sanitary district or school district or an agency of this state or of a county, city, village, town, public inland lake protection and rehabilitation district, lake sanitary district or school district.

36.54(2)(b) (b) From the appropriations under s. 20.285 (1) (ge), (r), and (rc), the environmental education board shall award grants to corporations and public agencies for the development, dissemination and presentation of environmental education programs. Programs shall be funded on an 18-month basis. The environmental education board may not award a grant unless the grant recipient matches at least 25% of the amount of the grant. Private funds and in-kind contributions may be applied to meet the matching requirement. Grants under this paragraph may not be used to replace funding available from other sources.

36.54(2)(c) (c) The environmental education board shall promulgate rules establishing the criteria and procedures for the awarding of grants for programs and projects under par. (b). The environmental education board shall use the priorities established under sub. (1) for awarding grants if the amount in the appropriations under s. 20.285 (1) (ge), (r), and (rc) in any fiscal year is insufficient to fund all applications under this subsection.

36.54(2)(d) (d) The environmental education board shall seek private funds for the purpose of the grants under this subsection.

36.54(2)(e) (e) No more than one-third of the total amount awarded in grants under par. (b) in any fiscal year may be awarded to state agencies.

36.54(2)(f) (f) The environmental education board may use up to 5% of the amount appropriated under s. 20.285 (1) (rc) to administer the grants under this subsection.

36.54 History History: 1989 a. 299; 1991 a. 39; 1993 a. 16, 458; 1995 a. 27 ss. 3878m to 3880 and 9145 (1); 1995 a. 349; 1997 a. 27 s. 2745g; Stats. 1997 s. 36.54; 1997 a. 79, 237; 2005 a. 25; 2011 a. 32; s. 35.17 correction in (2) (b).



36.55 Reporting employment harassment and discrimination claims.

36.55  Reporting employment harassment and discrimination claims. By September 1 of each even-numbered year, the president shall submit a report to the chief clerk of each house for distribution to the legislature under s. 13.172 (2) that contains a description of each employment harassment or discrimination claim filed against the board or an employee of the board and resolved in favor of the claimant, the amount of any settlement paid to or judgment entered for the claimant and a description of any discipline of board employees resulting from the resolution of the claim.

36.55 History History: 1999 a. 9.



36.56 Grants for forestry cooperatives.

36.56  Grants for forestry cooperatives.

36.56(1) (1) From the appropriation under s. 20.285 (1) (qm), the center for cooperatives under s. 36.11 (40) may award grants to persons to form forestry cooperatives under ch. 185 or 193 that consist primarily of private, nonindustrial owners of woodland. A grant recipient shall provide matching funds equal to 50% of the grant amount awarded. The match may be in the form of money or in-kind services or both, but may not include money received from the state.

36.56(2) (2) In each fiscal year, the center for cooperatives may not encumber funds from the appropriation under s. 20.285 (1) (qm) for administrative expenses if the amounts encumbered in that fiscal year for administrative expenses exceed 5% of the total expenditures from the appropriation for the fiscal year.

36.56 History History: 1999 a. 9; 2005 a. 441.



36.58 Veterinary diagnostic laboratory.

36.58  Veterinary diagnostic laboratory.

36.58(1) (1)  Duties of the veterinary diagnostic laboratory board. The veterinary diagnostic laboratory board shall do all of the following:

36.58(1)(a) (a) Prescribe policies for the operation of the veterinary diagnostic laboratory.

36.58(1)(b) (b) Develop biennial budget requests for the veterinary diagnostic laboratory.

36.58(1)(c) (c) In accordance with sub. (3), set fees for services provided by the veterinary diagnostic laboratory.

36.58(2) (2) Duties of the veterinary diagnostic laboratory. The veterinary diagnostic laboratory shall do all of the following:

36.58(2)(a) (a) Operate a laboratory that does all of the following:

36.58(2)(a)1. 1. Provides testing and diagnostic services for all types of animals, including fish, in this state, with emphasis on services for farm animals.

36.58(2)(a)2. 2. Provides the diagnostic services necessary to meet the requirements for accreditation by the American Association of Veterinary Laboratory Diagnosticians.

36.58(2)(a)3. 3. Provides the testing and diagnostic services needed by the department of agriculture, trade and consumer protection to discharge the department's responsibilities related to disease control and animal health.

36.58(2)(b) (b) Maintain a regional laboratory in the city of Barron.

36.58(2)(c) (c) In cooperation with the school of veterinary medicine and the department of agriculture, trade and consumer protection, participate in research and in the provision of field services, consultation services and education as determined to be appropriate by the veterinary diagnostic laboratory board.

36.58(3) (3) Fees.

36.58(3)(a)(a) Except as provided in pars. (b) and (c), the veterinary diagnostic laboratory shall charge fees for testing and diagnostic services.

36.58(3)(b) (b) The veterinary diagnostic laboratory may not charge a fee for any testing or diagnostic service conducted for the subunit of the department of agriculture, trade and consumer protection that is responsible for animal health or for the subunit of the federal department of agriculture that is responsible for animal health.

36.58(3)(c) (c) The veterinary diagnostic laboratory board may identify services that are necessary to protect human health and safety for which the veterinary diagnostic laboratory may not charge fees.

36.58(3m) (3m) Appointment of director. After consultation with the veterinary diagnostic laboratory board, the chancellor of the University of Wisconsin-Madison shall appoint an individual who has received the degree of doctor of veterinary medicine as the director of the veterinary diagnostic laboratory.

36.58(4) (4) Submission of budget. Notwithstanding s. 15.03, the board of regents of the University of Wisconsin System shall process and forward to the department of administration all personnel and biennial budget requests of the veterinary diagnostic laboratory board without change.

36.58(5) (5) Treatment of certain employees. Notwithstanding ss. 36.09 (1) (i), 36.13 and 36.15, when a position at the veterinary diagnostic laboratory is held by a person who held a position in the classified service at the animal health laboratories at the department of agriculture, trade and consumer protection on May 12, 2000, the position may not be designated as a position outside of the classified service without the consent of the person.

36.58(6) (6) Confidentiality of paratuberculosis records. Any information kept by the veterinary diagnostic laboratory that identifies the owners of livestock herds infected, or suspected of being infected, with paratuberculosis is not subject to inspection or copying under s. 19.35 except as the veterinary diagnostic laboratory determines is necessary to protect the public health, safety or welfare.

36.58(7) (7) Confidentiality of records relating to aquaculture. Any information kept by the veterinary diagnostic laboratory that identifies the owners of farm-raised fish, as defined in s. 95.001 (1) (ah), and that relates to testing results or diagnosis is not subject to inspection or copying under s. 19.35 except as the veterinary diagnostic laboratory determines is necessary to protect the public health, safety, or welfare.

36.58 History History: 1999 a. 107; 2011 a. 32, 207.



36.585 Telecommunications and information technology services.

36.585  Telecommunications and information technology services.

36.585(1)(1) In this section:

36.585(1)(ag) (ag) "Interconnection" means linking with a third-party network for the mutual exchange of traffic.

36.585(1)(ar) (ar) "Telecommunications services" includes data and voice over Internet protocol services, Internet protocol services, broadband access and transport, information technology services, Internet access services, and unlit fiber.

36.585(1)(b) (b) "Third-party entity" means a company, corporation, nonprofit association, joint venture, cooperative, partnership, or consortium.

36.585(2) (2) The board may use telecommunications services procured by the board only for the purpose of carrying out its mission. Except as provided in sub. (3m), the board shall not offer, resell, or provide telecommunications services, that are available from a private telecommunications carrier to the general public or to any other public or private entity.

36.585(3) (3) Except as provided in sub. (3m), beginning July 1, 2013, the board may not be, and shall ensure that no institution or college campus is and that the extension is not, a member, shareholder, or partner in or with any third-party entity or other person that offers, resells, or provides telecommunications services to the general public or to any public or private entity unless at least one of the following applies:

36.585(3)(a) (a) The third-party entity or other person does not offer, resell, or provide telecommunications services that it did not offer, resell, or provide on June 15, 2011, and the third-party entity or other person does not offer, resell, or provide telecommunications services to a private entity, to the general public, or to a public entity other than a university or a university-affiliated research facility or a facility approved by the joint committee on finance under sub. (4), that the third-party entity was not serving on June 15, 2011.

36.585(3)(b) (b) The third-party entity or other person is comprised entirely of universities and university-affiliated research facilities.

36.585(3m) (3m)

36.585(3m)(a)(a) In this subsection, "third-party entity" includes the Broadband Optical Research, Education and Sciences Network, Internet2, and the Northern Tier Network Consortium, and does not include WiscNet or its affiliates, successors, or assigns.

36.585(3m)(b) (b) The board, an institution or college campus, or the extension may serve as a member, shareholder, or partner in or with a third-party entity that satisfies either of the following:

36.585(3m)(b)1. 1. The primary purpose of the third-party entity is to advance academic research of higher education establishments and the board, institution, college campus, or extension served as a member, shareholder, or partner in or with the third-party entity on February 1, 2013.

36.585(3m)(b)2. 2. Prior to service as a member, shareholder, or partner, the secretary of administration issues a determination to the board, institution, college campus, or extension that the primary purpose of the third-party entity is to advance academic research of higher education establishments.

36.585(3m)(c) (c) The board, an institution or college campus, or the extension may use the services of a third-party entity that satisfies par. (b) 1. or 2.

36.585(3m)(d) (d) The board, an institution or college campus, or the extension may participate in the operations of, provide telecommunications services for the purpose of interconnection to, or provide technical support services to, a third-party entity that satisfies par. (b) 1. or 2., but only in connection with the use of services under par. (c).

36.585(3r) (3r) Beginning on January 1, 2014, the board may not do any of the following:

36.585(3r)(a) (a) Employ any individual who is also employed by WiscNet or its affiliates, successors, or assigns.

36.585(3r)(b) (b) Allow WiscNet or its affiliates, successors, or assigns to occupy any facilities owned or leased by the board.

36.585(3r)(c) (c) Jointly own any assets or property with WiscNet or its affiliates, successors, or assigns.

36.585(4) (4) Beginning June 15, 2011, the board may not commit, and shall ensure that no institution or college campus or the extension, commits, any funds received from the National Telecommunications and Information Administration in the federal department of commerce related to the Building Community Capacity Through Broadband Project grant awarded to the extension to any facilities to which such funds were not committed prior to June 15, 2011, without the approval of the joint committee on finance.

36.585 History History: 2011 a. 32 ss. 970d, 1015x; 2013 a. 20.



36.59 Information technology.

36.59  Information technology.

36.59(1) (1)  Strategic plan.

36.59(1)(a)(a) The Board of Regents shall require the system and each institution and college campus to adopt and submit to the board, in a form specified by the board, no later than March 1 of each year, a strategic plan for the utilization of information technology to carry out the functions of the system, institution, or college campus in the succeeding fiscal year for review and approval under par. (b).

36.59(1)(b) (b)

36.59(1)(b)1.1. As a part of each proposed strategic plan submitted under par. (a), the Board of Regents shall require the system and each institution and college campus to address the business needs of the system, institution, or college campus and to identify all proposed information technology development projects that serve those business needs, the priority for undertaking such projects, and the justification for each project, including the anticipated benefits of the project. Each proposed plan shall identify any changes in the functioning of the system, institution, or college campus under the plan.

36.59(1)(b)2. 2. Each proposed strategic plan shall separately identify the initiatives that the system, institution, or college campus plans to undertake from resources available to the system, institution, or college campus at the time that the plan is submitted and initiatives that the system, institution, or college campus proposes to undertake that would require additional resources.

36.59(1)(b)3. 3. Following receipt of a proposed strategic plan from the system or an institution or college campus, the Board of Regents shall, before June 1, notify the system, institution, or college campus of any concerns that the Board of Regents may have regarding the plan and provide the system, institution, or college campus with its recommendations regarding the proposed plan. The Board of Regents may also submit any concerns or recommendations regarding any proposed plan to the information technology management board for its consideration. The information technology management board shall then consider the proposed plan and provide the Board of Regents with its recommendations regarding the plan. The system, institution, or college campus may submit modifications to its proposed plan in response to any recommendations.

36.59(1)(b)4. 4. Before June 15, the Board of Regents shall consider any recommendations provided by the information technology management board under subd. 3. and shall then approve or disapprove the proposed plan in whole or in part.

36.59(1)(b)5. 5. The system or an institution or college campus may not implement a new or revised information technology development project authorized under a strategic plan until the implementation is approved by the Board of Regents in accordance with procedures prescribed by the board.

36.59(1)(b)6. 6. The Board of Regents shall consult with the joint committee on information policy and technology in providing guidance for planning by the system and institutions and college campuses.

36.59(1)(c) (c) The Board of Regents shall develop and adopt the following written policies for information technology development projects included in the strategic plan required of the system and each institution and college campus under par. (a) and that either exceed $1,000,000 or that are vital to the functions of the system, institution, or college campus:

36.59(1)(c)1. 1. A standardized reporting format.

36.59(1)(c)2. 2. A requirement that both proposed and ongoing information technology development projects be included.

36.59(1)(d) (d) The Board of Regents shall submit for approval by the joint committee on information policy and technology any proposed policies required under par. (c) and any proposed revisions to the policies.

36.59(2) (2) Large, high-risk projects. The Board of Regents shall promulgate:

36.59(2)(a) (a) A definition of and methodology for identifying large, high-risk information technology projects.

36.59(2)(b) (b) Standardized, quantifiable project performance measures for evaluating large, high-risk information technology projects.

36.59(2)(c) (c) Policies and procedures for routine monitoring of large, high-risk information technology projects.

36.59(2)(d) (d) A formal process for modifying information technology project specifications when necessary to address changes in program requirements.

36.59(2)(e) (e) Requirements for reporting changes in estimates of cost or completion date to the board and the joint committee on information policy and technology.

36.59(2)(f) (f) Methods for discontinuing projects or modifying projects that are failing to meet performance measures in such a way to correct the performance problems.

36.59(2)(g) (g) Policies and procedures for the use of master leases under s. 16.76 (4) to finance new large, high-risk information technology system costs and maintain current large, high-risk information technology systems.

36.59(2)(h) (h) A standardized progress point in the execution of large, high-risk information technology projects at which time the estimated costs and date of completion of the project is reported to the board and the joint committee on information policy and technology.

36.59(3) (3) Commercially available products. The Board of Regents shall promulgate:

36.59(3)(a) (a) A requirement that the system and each institution and college campus review commercially available information technology products prior to initiating work on a customized information technology development project to determine whether any commercially available product could meet the information technology needs of the system, institution, or college campus.

36.59(3)(b) (b) Procedures and criteria to determine when a commercially available information technology product must be used and when the system or an institution or college campus may consider the modification or creation of a customized information technology product.

36.59(3)(c) (c) A requirement that the system and each institution and college campus submit for approval by the board and prior to initiating work on a customized information technology product a justification for the modification or creation by the system, institution, or college campus of a customized information technology product.

36.59(4) (4) Master leases.

36.59(4)(a)(a) In this subsection, "master lease" has the meaning given under s. 16.76 (4).

36.59(4)(b) (b) Annually, no later than October 1, the Board of Regents shall submit to the governor and the members of the joint committee on information policy and technology a report documenting the use by the system and each institution and college campus of master leases to fund information technology projects in the previous fiscal year. The report shall contain all of the following information:

36.59(4)(b)1. 1. The total amount paid under master leases towards information technology projects in the previous fiscal year.

36.59(4)(b)2. 2. The master lease payment amounts approved to be applied to information technology projects in future years.

36.59(4)(b)3. 3. The total amount paid by the system and each institution and college campus on each information technology project for which debt is outstanding, as compared to the total financing amount originally approved for that information technology project.

36.59(4)(b)4. 4. A summary of repayments made towards any master lease in the previous fiscal year.

36.59(5) (5) High-cost projects.

36.59(5)(a)(a) Except as provided in par. (b), the Board of Regents shall include in each contract with a vendor of information technology that involves a large, high-risk information technology project under sub. (2) or that has a projected cost greater than $1,000,000, and require the system and each institution and college campus that enters into a contract for materials, supplies, equipment, or contractual services relating to information technology to include in each contract with a vendor of information technology that involves a large, high-risk information technology project under sub. (2) or that has a projected cost greater than $1,000,000 a stipulation requiring the vendor to submit to the board for approval any order or amendment that would change the scope of the contract and have the effect of increasing the contract price. The stipulation shall authorize the board to review the original contract and the order or amendment to determine all of the following and, if necessary, to negotiate with the vendor regarding any change to the original contract price:

36.59(5)(a)1. 1. Whether the work proposed in the order or amendment is within the scope of the original contract.

36.59(5)(a)2. 2. Whether the work proposed in the order or amendment is necessary.

36.59(5)(b) (b) The Board of Regents may exclude from a contract described in par. (a) the stipulation required under par. (a) if all of the following conditions are satisfied:

36.59(5)(b)1. 1. Including such a stipulation would negatively impact contract negotiations or significantly reduce the number of bidders on the contract.

36.59(5)(b)2. 2. If the exclusion is sought by the system or an institution or college campus, the system or that institution or college campus submits to the board a plain-language explanation of the reasons the stipulation was excluded and the alternative provisions the system, institution, or college campus will include in the contract to ensure that the contract will be completed on time and within the contract budget.

36.59(5)(b)3. 3. The board submits for approval by the joint committee on information policy and technology any explanation and alternative contract provisions required under subd. 2. If, within 14 working days after the date that the board submits any explanation and alternative contract provisions required under this subdivision, the joint committee on information policy and technology does not contact the board, the explanation and alternative contract provisions shall be deemed approved.

36.59(6) (6) Open-ended contracts.

36.59(6)(a)(a) The Board of Regents shall require the system and each institution and college campus that has entered into an open-ended contract for the development of information technology to submit to the board quarterly reports documenting the amount expended on the information technology development project. In this subsection, "open-ended contract" means a contract for information technology that includes one or both of the following:

36.59(6)(a)1. 1. Stipulations that provide that the contract vendor will deliver information technology products or services but that do not specify a maximum payment amount.

36.59(6)(a)2. 2. Stipulations that provide that the contract vendor shall be paid an hourly wage but that do not set a maximum limit on the number of hours required to complete the information technology project.

36.59(6)(b) (b) Compile and annually submit to the joint committee on information technology the reports required under par. (a).

36.59(7) (7) Reports. No later than March 1 and September 1 of each year, the Board of Regents shall submit to the joint committee on information policy and technology a report that documents for each information technology project within the system with an actual or projected cost greater than $1,000,000 or that the board has identified as a large, high-risk information technology project under sub. (2) (a) all of the following:

36.59(7)(a) (a) Original and updated project cost projections.

36.59(7)(b) (b) Original and updated completion dates for the project and any stage of the project.

36.59(7)(c) (c) An explanation for any variation between the original and updated costs and completion dates under pars. (a) and (b).

36.59(7)(d) (d) A copy of any contract entered into by the board for the project and not provided in a previous report.

36.59(7)(e) (e) All sources of funding for the project.

36.59(7)(f) (f) The amount of any funding provided for the project through a master lease under s. 16.76 (4).

36.59(7)(g) (g) Information about the status of the project, including any portion of the project that has been completed.

36.59(7)(h) (h) Any other information about the project, or related information technology projects, requested by the joint committee on information policy and technology.

36.59(7m) (7m) Information technology reports. The Board of Regents shall prepare and submit reports to the joint committee on information policy and technology upon request of the committee under s. 13.58 (5) (b) 3.

36.59(8) (8) Computer services data collection. The Board of Regents shall collect and maintain data necessary to calculate numerical measures of the efficiency and effectiveness of the mainframe computer services provided by the board at the University of Wisconsin-Madison.

36.59 History History: 2007 a. 20 ss. 731m, 731p, 736x; 2009 a. 180.



36.60 Physician and dentist loan assistance program.

36.60  Physician and dentist loan assistance program.

36.60(1)(1)  Definitions. In this section:

36.60(1)(ac) (ac) "Clinic hours" means hours spent working with patients in a clinic.

36.60(1)(ad) (ad) "Dental health shortage area" means an area that is designated by the federal department of health and human services under 42 CFR part 5, appendix B, as having a shortage of dental professionals.

36.60(1)(ae) (ae) "Dentist" means a dentist, as defined in s. 447.01 (7), who is licensed under ch. 447 and who practices general or pediatric dentistry.

36.60(1)(ag) (ag) "Eligible practice area" means a primary care shortage area, a mental health shortage area, an American Indian reservation or trust lands of an American Indian tribe.

36.60(1)(aj) (aj) "Health professional shortage area" means an area that is designated by the federal department of health and human services under 42 CFR part 5, appendix A, as having a shortage of medical care professionals.

36.60(1)(ap) (ap) "Mental health shortage area" means an area that is designated by the federal department of health and human services under 42 CFR part 5, appendix C, as having a shortage of psychiatric professionals, excluding a state or federal prison and a state or county mental hospital.

36.60(1)(b) (b) "Physician" means a physician, as defined in s. 448.01 (5), who specializes in family practice, general internal medicine, general pediatrics, obstetrics and gynecology, or psychiatry.

36.60(1)(cm) (cm) "Primary care shortage area" means an area that is in a primary care health professional shortage area as determined by the federal department of health and human services under 42 CFR part 5, appendix A, excluding a state or federal prison.

36.60(1)(d) (d) "Rural area" has the meaning given in s. 36.63 (1) (c).

36.60(2) (2) Eligibility.

36.60(2)(a)(a)

36.60(2)(a)1.1. Except as provided in subd. 2., the board may repay, on behalf of a physician or dentist, up to $50,000 in educational loans obtained by the physician or dentist from a public or private lending institution for education in an accredited school of medicine or dentistry or for postgraduate medical or dental training.

36.60(2)(a)2. 2. The board may repay, on behalf of a physician who agrees under sub. (3) to practice in a rural area, up to $100,000 in educational loans obtained by the physician from a public or private lending institution for education in an accredited school of medicine or for postgraduate medical training.

36.60(2)(b) (b) A physician or dentist who is a participant in the national health service corps scholarship program under 42 USC 254n, or a physician or dentist who was a participant in that program and who failed to carry out his or her obligations under that program, is not eligible for loan repayment under this section.

36.60(3) (3) Agreement.

36.60(3)(a)(a) The board shall enter into a written agreement with the physician, in which the physician agrees to practice at least 32 clinic hours per week for 3 years in one or more eligible practice areas in this state or in a rural area, except that a physician specializing in psychiatry may only agree to practice psychiatry in a mental health shortage area or in a rural area and a physician in the expanded loan assistance program under sub. (9) may only agree to practice at a public or private nonprofit entity in a health professional shortage area. The physician shall also agree to care for patients who are insured or for whom health benefits are payable under medicare, medical assistance, or any other governmental program.

36.60(3)(am) (am) The board shall enter into a written agreement with the dentist, in which the dentist agrees to practice at least 32 clinic hours per week for 3 years in one or more dental health shortage areas in this state or in a rural area. The dentist shall also agree to care for patients who are insured or for whom dental health benefits are payable under medicare, medical assistance, or any other governmental program.

36.60(3)(b) (b) The agreement shall specify that the responsibility of the board to make the payments under the agreement is subject to the amount of funds transferred to the board under s. 20.505 (8) (hm) 6r., the contributions received and penalties assessed by the board, and the appropriation under s. 20.285 (1) (qj).

36.60(4) (4) Loan repayment. Except as provided in sub. (4m), principal and interest due on loans, exclusive of any penalties, may be repaid by the board at the following rate:

36.60(4)(a) (a) Up to 40% of the principal of the loan or $20,000, whichever is less, during the first year of participation in the program under this section.

36.60(4)(b) (b) Up to an additional 40% of the principal of the loan or $20,000, whichever is less, during the 2nd year of participation in the program under this section.

36.60(4)(c) (c) Up to an additional 20% of the principal of the loan or $10,000, whichever is less, during the 3rd year of participation in the program under this section.

36.60(4m) (4m) Loan repayment; rural physicians. If a physician agrees under sub. (3) to practice in a rural area, principal and interest due on the loan, exclusive of any penalties, may be repaid by the board at the following rate:

36.60(4m)(a) (a) Up to 40 percent of the principal of the loan or $40,000, whichever is less, during the first year of participation in the program under this section.

36.60(4m)(b) (b) Up to an additional 40 percent of the principal of the loan or $40,000, whichever is less, during the 2nd year of participation in the program under this section.

36.60(4m)(c) (c) Up to an additional 20 percent of the principal of the loan or $20,000, whichever is less, during the 3rd year of participation in the program under this section.

36.60(5) (5) Availability of funds; right of action against state.

36.60(5)(a)(a) The obligation of the board to make payments under an agreement entered into under sub. (3) (b) is subject to the amount of funds transferred to the board under s. 20.505 (8) (hm) 6r., the contributions received and penalties assessed by the board, and the appropriation under s. 20.285 (1) (qj).

36.60(5)(b) (b) If the cost of repaying the loans of all eligible applicants, when added to the cost of loan repayments scheduled under existing agreements, exceeds the total amount of funds transferred to the board under s. 20.505 (8) (hm) 6r., the contributions received and penalties assessed by the board, and the appropriation under s. 20.285 (1) (qj), the board shall establish priorities among the eligible applicants based upon the following considerations:

36.60(5)(b)1. 1. The degree to which there is an extremely high need for medical care in the eligible practice area, health professional shortage area, or rural area in which a physician desires to practice and the degree to which there is an extremely high need for dental care in the dental health shortage area or rural area in which a dentist desires to practice.

36.60(5)(b)2. 2. The likelihood that a physician will remain in the eligible practice area, health professional shortage area, or rural area, and that a dentist will remain in the dental health shortage area or rural area, in which he or she desires to practice after the loan repayment period.

36.60(5)(b)3. 3. The per capita income of the eligible practice area, health professional shortage area, or rural area in which a physician desires to practice and of the dental health shortage area or rural area in which a dentist desires to practice.

36.60(5)(b)4. 4. The financial or other support for physician recruitment and retention provided by individuals, organizations, or local governments in the eligible practice area, health professional shortage area, or rural area in which a physician desires to practice and for dentist recruitment and retention provided by individuals, organizations, or local governments in the dental health shortage area or rural area in which a dentist desires to practice.

36.60(5)(b)5. 5. The geographic distribution of the physicians and dentists who have entered into loan repayment agreements under this section and the geographic distribution of the eligible practice areas, health professional shortage areas, dental health shortage areas, and rural areas in which the eligible applicants desire to practice.

36.60(5)(b)6. 6. Other considerations that the board may specify by rule.

36.60(5)(d) (d) An agreement under sub. (3) does not create a right of action against the state on the part of the physician, dentist, or lending institution for failure to make the payments specified in the agreement.

36.60(6) (6) Local participation. The board shall encourage contributions to the program under this section by counties, cities, villages, and towns.

36.60(6m) (6m) Penalties. The board shall, by rule, establish penalties to be assessed by the board against physicians and dentists who breach agreements entered into under sub. (3). The rules shall do all of the following:

36.60(6m)(a) (a) Specify what actions constitute a breach of the agreement.

36.60(6m)(b) (b) Provide specific penalty amounts for specific breaches.

36.60(6m)(c) (c) Provide exceptions for certain actions, including breaches resulting from death or disability.

36.60(8) (8) Administration. The board shall do all of the following:

36.60(8)(b) (b) Identify eligible practice areas and rural areas with an extremely high need for medical care and dental health shortage areas and rural areas with an extremely high need for dental care.

36.60(8)(d) (d) Publicize the program under this section to physicians, dentists, and eligible communities.

36.60(8)(e) (e) Assist physicians and dentists who are interested in applying for the program under this section.

36.60(8)(f) (f) Assist communities in obtaining physicians' and dentists' services through the program under this section.

36.60(8)(g) (g) Make recommendations to the governor on all of the following:

36.60(8)(g)1. 1. Ways to improve the delivery of health care to persons living in rural areas of the state that constitute shortage areas.

36.60(8)(g)2. 2. Ways to help communities evaluate and utilize the linkage between rural health facilities and economic development.

36.60(8)(g)3. 3. Coordination of state and federal programs available to assist rural health care service delivery.

36.60(8)(g)4. 4. Strengthening coordination and maintenance of rural services and the delivery system.

36.60(8)(g)5. 5. Development of mechanisms to reduce shortages of health care providers in rural areas.

36.60(8)(h) (h) Notwithstanding subs. (3) (b) and (5) (a) and (b), ensure that moneys appropriated under s. 20.285 (1) (qj) are used under this section only to repay loans on behalf of physicians and dentists who agree to practice in a rural area.

36.60(9) (9) Expanded loan assistance program. The board may agree to repay loans as provided under this section on behalf of a physician or dentist under an expanded physician and dentist loan assistance program that is funded through federal funds in addition to state matching funds. To be eligible for loan repayment under the expanded physician and dentist loan assistance program, a physician or dentist must fulfill all of the requirements for loan repayment under this section, as well as all of the following:

36.60(9)(a) (a) The physician or dentist must be a U.S. citizen.

36.60(9)(b) (b) The physician or dentist may not have a judgment lien against his or her property for a debt to the United States.

36.60(9)(c) (c) The physician or dentist must agree to do all of the following:

36.60(9)(c)1. 1. Accept medicare assignment as payment in full for services or articles provided.

36.60(9)(c)2. 2. Use a sliding fee scale or a comparable method of determining payment arrangements for patients who are not eligible for medicare or medical assistance and who are unable to pay the customary fee for the physician's or dentist's services.

36.60(9)(c)3. 3. Practice at a public or private nonprofit entity in a health professional shortage area, if a physician, or in a dental health shortage area, if a dentist.

36.60 History History: 2009 a. 28 ss. 747s, 3035 to 3045; Stats. 2009 s. 36.60; 2009 a. 190, 276; 2011 a. 32.



36.61 Health care provider loan assistance program.

36.61  Health care provider loan assistance program.

36.61(1)(1)  Definitions. In this section:

36.61(1)(ac) (ac) "Clinic hours" has the meaning given in s. 36.60 (1) (ac).

36.61(1)(ad) (ad) "Council" means the rural health development council.

36.61(1)(ag) (ag) "Dental health shortage area" has the meaning given in s. 36.60 (1) (ad).

36.61(1)(aj) (aj) "Dental hygienist" means an individual licensed under s. 447.04 (2).

36.61(1)(am) (am) "Eligible practice area" means a primary care shortage area, an American Indian reservation, or trust lands of an American Indian tribe, except that with respect to a dental hygienist "eligible practice area" means a dental health shortage area.

36.61(1)(b) (b) "Health care provider" means a dental hygienist, physician assistant, nurse-midwife, or nurse practitioner.

36.61(1)(bp) (bp) "Health professional shortage area" has the meaning given in s. 36.60 (1) (aj).

36.61(1)(d) (d) "Primary care shortage area" has the meaning given in s. 36.60 (1) (cm).

36.61(1)(e) (e) "Rural area" has the meaning given in s. 36.63 (1) (c).

36.61(2) (2) Eligibility. The board may repay, on behalf of a health care provider, up to $25,000 in educational loans obtained by the health care provider from a public or private lending institution for education related to the health care provider's field of practice, as determined by the board with the advice of the council.

36.61(3) (3) Agreement.

36.61(3)(a)(a) The board shall enter into a written agreement with the health care provider. In the agreement, the health care provider shall agree to practice at least 32 clinic hours per week for 3 years in one or more eligible practice areas in this state or in a rural area, except that a health care provider in the expanded loan assistance program under sub. (8) who is not a dental hygienist may only agree to practice at a public or private nonprofit entity in a health professional shortage area.

36.61(3)(b) (b) The agreement shall specify that the responsibility of the board to make the payments under the agreement is subject to the amount of funds transferred to the board under s. 20.505 (8) (hm) 6r., the contributions received and penalties assessed by the board, and the appropriation under s. 20.285 (1) (qj).

36.61(4) (4) Loan repayment. Principal and interest due on loans, exclusive of any penalties, may be repaid by the board at the following rate:

36.61(4)(a) (a) Up to 40% of the principal of the loan or $10,000, whichever is less, during the first year of participation in the program under this section.

36.61(4)(b) (b) Up to an additional 40% of the principal of the loan or $10,000, whichever is less, during the 2nd year of participation in the program under this section.

36.61(4)(c) (c) Up to an additional 20% of the principal of the loan or $5,000, whichever is less, during the 3rd year of participation in the program under this section.

36.61(5) (5) Availability of funds; right of action against state.

36.61(5)(a)(a) The obligation of the board to make payments under an agreement entered into under sub. (3) is subject to the amount of funds transferred to the board under s. 20.505 (8) (hm) 6r., the contributions received and penalties assessed by the board, and the appropriation under s. 20.285 (1) (qj).

36.61(5)(b) (b) If the cost of repaying the loans of all eligible applicants, when added to the cost of loan repayments scheduled under existing agreements, exceeds the total amount of funds transferred to the board under s. 20.505 (8) (hm) 6r., the contributions received and penalties assessed by the board, and the appropriation under s. 20.285 (1) (qj), the board shall establish priorities among the eligible applicants based upon the following considerations:

36.61(5)(b)1. 1. The degree to which there is an extremely high need for medical care in the eligible practice area, health professional shortage area, or rural area in which an eligible applicant who is not a dental hygienist desires to practice and the degree to which there is an extremely high need for dental care in the dental health shortage area or rural area in which an eligible applicant who is a dental hygienist desires to practice.

36.61(5)(b)2. 2. The likelihood that an eligible applicant will remain in the eligible practice area, health professional shortage area, or rural area in which he or she desires to practice after the loan repayment period.

36.61(5)(b)3. 3. The per capita income of the eligible practice area, health professional shortage area, or rural area in which an eligible applicant desires to practice.

36.61(5)(b)4. 4. The financial or other support for health care provider recruitment and retention provided by individuals, organizations or local governments in the eligible practice area, health professional shortage area, or rural area in which an eligible applicant desires to practice.

36.61(5)(b)5. 5. The geographic distribution of the health care providers who have entered into loan repayment agreements under this section and the geographic location of the eligible practice area, health professional shortage area, or rural area in which an eligible applicant desires to practice.

36.61(5)(b)6. 6. Other considerations that the board may specify by rule.

36.61(5)(c) (c) An agreement under sub. (3) does not create a right of action against the state on the part of the health care provider or the lending institution for failure to make the payments specified in the agreement.

36.61(6) (6) Local participation. The board shall encourage contributions to the program under this section by counties, cities, villages and towns.

36.61(6m) (6m) Penalties. The board shall, by rule, establish penalties to be assessed by the board against health care providers who breach an agreement entered into under sub. (3) (a). The rules shall do all of the following:

36.61(6m)(a) (a) Specify what actions constitute a breach of the agreement.

36.61(6m)(b) (b) Provide specific penalty amounts for specific breaches.

36.61(6m)(c) (c) Provide exceptions for certain actions, including breaches resulting from death or disability.

36.61(7) (7) Administration. The board shall do all of the following:

36.61(7)(a) (a) Identify communities with an extremely high need for health care, including dental health care.

36.61(7)(b) (b) Publicize the program under this section to health care providers and eligible communities.

36.61(7)(c) (c) Assist health care providers who are interested in applying for the program under this section.

36.61(7)(d) (d) Assist communities in obtaining the services of health care providers through the program under this section.

36.61(7)(e) (e) Notwithstanding subs. (3) (b) and (5) (a) and (b), ensure that moneys appropriated under s. 20.285 (1) (qj) are used under this section only to repay loans on behalf of health care providers who agree to practice in a rural area.

36.61(8) (8) Expanded loan assistance program. The board may agree to repay loans as provided under this section on behalf of a health care provider under an expanded health care provider loan assistance program that is funded through federal funds in addition to state matching funds. To be eligible for loan repayment under the expanded health care provider loan assistance program, a health care provider must fulfill all of the requirements for loan repayment under this section, as well as all of the following:

36.61(8)(a) (a) The health care provider must be a U.S. citizen.

36.61(8)(b) (b) The health care provider may not have a judgment lien against his or her property for a debt to the United States.

36.61(8)(c) (c) The health care provider must agree to do all of the following:

36.61(8)(c)1. 1. Accept medicare assignment as payment in full for services or articles provided.

36.61(8)(c)2. 2. Use a sliding fee scale or a comparable method of determining payment arrangements for patients who are not eligible for medicare or medical assistance and who are unable to pay the customary fee for the health care provider's services.

36.61(8)(c)3. 3. Practice at a public or private nonprofit entity in a health professional shortage area, if the health care provider is not a dental hygienist, or in a dental health shortage area, if the health care provider is a dental hygienist.

36.61 History History: 2009 a. 28 ss. 3046 to 3056; Stats. 2009 s. 36.61; 2009 a. 190, 276; 2011 a. 32.



36.62 Rural health development council.

36.62  Rural health development council. The rural health development council created under s. 15.917 (1) shall do all of the following:

36.62(1) (1) Advise the board on matters related to the physician and dentist loan assistance program under s. 36.60 and the health care provider loan assistance program under s. 36.61.

36.62(2) (2) Advise the board on the amount, up to $25,000, to be repaid on behalf of each health care provider who participates in the health care provider loan assistance program under s. 36.61.

36.62 History History: 2009 a. 28 s. 3057; Stats. 2009 s. 36.62.



36.63 Rural physician residency assistance program.

36.63  Rural physician residency assistance program.

36.63(1)(1) In this section:

36.63(1)(a) (a) "Department" means the department of family medicine in the University of Wisconsin School of Medicine and Public Health.

36.63(1)(b) (b) "Physician" means a physician, as defined in s. 448.01 (5), who specializes in family practice, general surgery, internal medicine, obstetrics, pediatrics or psychiatry.

36.63(1)(c) (c) "Rural area" means any of the following:

36.63(1)(c)1. 1. A city, town, or village in this state that has a population of less than 20,000 and that is at least 15 miles from any city, town, or village that has a population of at least 20,000.

36.63(1)(c)2. 2. An area in this state that is not an urbanized area, as defined by the federal bureau of the census.

36.63(2) (2)

36.63(2)(a)(a) The department shall establish and support physician residency positions to which one of the following applies:

36.63(2)(a)1. 1. The residency position is in a hospital that is located in a rural area or in a clinic staffed by physicians who admit patients to a hospital located in a rural area.

36.63(2)(a)2. 2. The residency position includes a rural rotation, begun after June 30, 2010, which consists of at least 8 weeks of training experience in a hospital that is located in a rural area or in a clinic staffed by physicians who admit patients to a hospital located in a rural area.

36.63(2)(b) (b) In establishing and supporting residency positions under par. (a), the department shall give preference to residency programs that actively recruit graduates of the University of Wisconsin School of Medicine and Public Health and the Medical College of Wisconsin.

36.63(3) (3) Annually by December 1, the department shall submit a plan for increasing the number of physician residency programs that include a majority of training experience in a rural area to the Rural Wisconsin Health Cooperative, the Wisconsin Hospital Association, and the Wisconsin Medical Society. The plan shall include a detailed proposed budget for expending the moneys appropriated to the board under s. 20.285 (1) (qe) and demonstrate that the moneys do not supplant existing funding. The department shall consider comments made by the organizations in formulating its final budget.

36.63(4) (4) Annually by December 1, the department shall submit to the joint committee on finance a report that includes all of the following:

36.63(4)(a) (a) The number of physician residency positions that existed in the 2009-10 fiscal year, and in each fiscal year beginning after July 1, 2010, that included a majority of training experience in a rural area.

36.63(4)(b) (b)

36.63(4)(b)1.1. The number of such physician residency positions funded in whole or in part under this section in the previous fiscal year.

36.63(4)(b)2. 2. The eligibility criteria met by each such residency position and the hospital or clinic with which the position is affiliated.

36.63(4)(b)3. 3. The medical school attended by the physician filling each such residency position.

36.63(4)(b)4. 4. The year the Accreditation Council for Graduate Medical Education certified the residency position.

36.63(4)(b)5. 5. The reason the residency position had not been funded.

36.63 History History: 2009 a. 190.



36.65 Annual reports.

36.65  Annual reports.

36.65(1)(1)  Definition. In this section, "chancellor" means the chancellor of the University of Wisconsin-Madison.

36.65(2) (2) Reports. Annually, the board and the chancellor shall each submit an accountability report to the governor and to the legislature under s. 13.172 (2). The reports shall include all of the following information, the board's report with respect to the system other than the University of Wisconsin-Madison, and the chancellor's report with respect to the University of Wisconsin-Madison:

36.65(2)(a) (a) Performance. The graduation rate, the total number of graduates, the time needed to graduate, the number of credits needed to obtain a degree, the number of degrees awarded in fields specified in s. 36.25 (52) (a) 2. a., retention rates, placement of graduates, and the percentage of residents and nonresidents who reside in this state 10 years after graduation.

36.65(2)(b) (b) Financial. Financial reports from each institution and each college campus, prepared using generally accepted accounting principles.

36.65(2)(c) (c) Access and affordability. A profile of enrolled students, including mean per capita family income, the percentage of resident and nonresident students who are low-income, the percentage of resident and nonresident students who are members of minority groups, the number of transfers from other institutions and other colleges within this state, a description of any improvements made in the transfer of credit between institutions of higher education, the number of high school pupils who have earned credit, the published cost for resident students and the actual cost for resident students once financial aid is subtracted, and increases in available institutional financial aid for students with a demonstrated need.

36.65(2)(d) (d) Undergraduate education. The extent of access to required courses and to popular majors, the majors offered, improvements in overall student experience, efforts to close the achievement gap between majority and underrepresented minority students, the number of undergraduate students participating in internships or cooperative work experiences, and post-graduation success.

36.65(2)(e) (e) Graduate and professional education. The number of graduate degrees awarded; the number of professional graduates in key areas, including physicians, nurses, business, engineers, pharmacists, veterinarians, and lawyers; the number of graduate students participating in internships or cooperative work experiences; and incentives provided for remaining in this state after graduation.

36.65(2)(f) (f) Faculty. A profile of the faculty, including faculty teaching loads, success or failure in recruiting and retaining scholars, and teachers who are rated at the top of their fields.

36.65(2)(g) (g) Economic development. The amount and source of research funds and other new revenue brought into the state, the number of government contracts received, the number of research projects in progress or completed, the number of patents and licenses for system inventions, the number of new businesses created or spun off, the number of secondary businesses affiliated with the system or system-sponsored research projects, support provided to existing industries throughout the state, job growth from support to existing industries and new businesses, the number of jobs created in campus areas, the number of jobs created statewide, a comparison of economic indicators for campus and other areas, and a description of the economic development programs, as defined in s. 36.11 (29r) (a), that have been undertaken.

36.65(2)(h) (h) Collaboration. Partnerships and collaborative relationships with system administration and institutions.

36.65(2)(i) (i) Incentive grants. The goals, results, and budget for each program for which the board awarded a grant under s. 36.25 (52) and a summary of this information.

36.65(3) (3) Core general education credit transfers. The board shall include in the report required under sub. (2) a description of the agreement entered into under s. 36.31 (2m) and a summary of the board's implementation of the agreement. This subsection first applies to the report required under sub. (2) that applies to the 2014-15 academic year.

36.65(4) (4) Fees. Annually by October 15, the board shall submit a report to the joint committee on finance and the joint legislative audit committee that lists all fees, including academic fees, tuition, segregated fees, and any other fees, that are charged to students at each institution and college campus and the amount by which the fees have increased in each of the preceding 5 years.

36.65 History History: 2011 a. 32; 2013 a. 20.






38. Technical college system.

38.001 Mission and purpose.

38.001  Mission and purpose.

38.001(1)(1) The legislature finds it in the public interest to provide a system of technical colleges which enables eligible persons to acquire the occupational skills training necessary for full participation in the work force; which stresses job training and retraining; which recognizes the rapidly changing educational needs of residents to keep current with the demands of the work place and through its course offerings and programs facilitates educational options for residents; which fosters economic development; which provides education through associate degree programs and other programs below the baccalaureate level; which functions cooperatively with other educational institutions and other governmental bodies; and which provides services to all members of the public.

38.001(1m) (1m) The board shall be responsible for the initiation, development, maintenance and supervision of programs with specific occupational orientations below the baccalaureate level, including associate degrees, training of apprentices and adult education below the professional level.

38.001(2) (2) The principal purposes of the technical college system are to:

38.001(2)(a) (a) Provide occupational education and training and retraining programs, including the training of apprentices, that enable residents to obtain the knowledge and skills necessary for employment at a technical, paraprofessional, skilled or semiskilled occupation. Such programs include general education courses to facilitate student achievement in occupational skills training. The district boards should maintain courses at standards acceptable to national, regional and professional accrediting agencies and associations.

38.001(2)(b) (b) Provide customized training and technical assistance to business and industry in order to foster economic development and the expansion of employment opportunities.

38.001(3) (3) The additional purposes of the technical college system are to:

38.001(3)(a) (a)

38.001(3)(a)1.1. Contract with secondary schools, including tribal schools, to provide educational opportunities for high school age students in order to enhance their potential for benefiting from postsecondary education and for obtaining employment.

38.001(3)(a)2. 2. Coordinate and cooperate with secondary schools, including tribal schools, to facilitate the transition of secondary school students into postsecondary technical college education through curriculum articulation and collaboration.

38.001(3)(b) (b) Provide a collegiate transfer program.

38.001(3)(c) (c) Provide community services and avocational or self-enrichment activities.

38.001(3)(d) (d) Provide education in basic skills to enable students to effectively function at a literate level in society.

38.001(3)(e) (e) Provide education and services which address barriers created by stereotyping and discriminating and assist minorities, women and the handicapped or disadvantaged to participate in the work force and the full range of technical college programs and activities.

38.001 History History: 1971 c. 100, 125, 211; 1981 c. 269, 391; 1983 a. 379; 1991 a. 39; 1993 a. 399; 2009 a. 302.

38.001 Annotation Section 118.15 permits VTAE (technical college) instructors to teach a limited number of courses to public school students under certain circumstances without department of public instruction certification. Green Bay Education Association. v. DPI, 154 Wis. 2d 655, 453 N.W.2d 915 (Ct. App. 1990).



38.01 Definitions.

38.01  Definitions. In this chapter:

38.01(1) (1) "Associate degree program" means a 2-year, post-high school program in an area designated and approved by the board for which the course requirements are established by the board.

38.01(2) (2) "Board" means the technical college system board.

38.01(3) (3) "Collegiate transfer program" means a statewide, full-time program, designated and approved by the board, in which the credits earned may be transferable to a 4-year institution of higher education.

38.01(4) (4) "Community service program" means an avocational or self-enrichment course that does not lead to a paying occupation or present essential skills needed in nonpaying occupations and that is established by a district board and approved by the state director under procedures established by the board.

38.01(5) (5) "District" means a technical college district established under this chapter.

38.01(6) (6) "District board" means the district board in charge of the technical colleges of a district.

38.01(7) (7) "School board" means the school board in charge of the public schools of a school district.

38.01(8) (8) "School district" means a school district operating high school grades.

38.01(9) (9) "School year" means the time commencing with July 1 and ending with the next succeeding June 30.

38.01(9m) (9m) "Tribal school" has the meaning given in s. 115.001 (15m).

38.01(10) (10) "Vocational-adult program" means a part-time vocationally oriented program established by a district board which is approved by the state director under procedures established by the board.

38.01(11) (11) "Vocational diploma program" means a one- or 2-year, full-time program in an area designated and approved by the board for which the course requirements are established by the board.

38.01 History History: 1971 c. 154, 211; 1975 c. 39; 1979 c. 34; 1983 a. 189; 1993 a. 213, 399; 2009 a. 302.



38.02 Establishment.

38.02  Establishment. There is established under this chapter a system of technical colleges to foster and maintain instruction in courses approved by the board in part-time and full-time day or evening classes.

38.02 History History: 1971 c. 154; 1989 a. 359; 1991 a. 39; 1993 a. 399.



38.04 Technical college system board; powers and duties.

38.04  Technical college system board; powers and duties.

38.04(1)(1)  General. The board shall determine the organization, plans, scope and development of technical colleges. For state aid, credit determination and other purposes, the board shall establish criteria for the establishment of district schools and shall classify and name the district schools.

38.04(1m) (1m) Goals and accountability measures for economic development programs.

38.04(1m)(a)(a) In this subsection, "economic development program" means a program or activity having the primary purpose of encouraging the establishment and growth of business in this state, including the creation and retention of jobs, and that satisfies all of the following:

38.04(1m)(a)1. 1. The program receives funding from the state or federal government that is allocated through an appropriation under ch. 20.

38.04(1m)(a)2. 2. The program provides financial assistance, tax benefits, or direct services to specific industries, businesses, local governments, or organizations.

38.04(1m)(b) (b) The board, in consultation with the Wisconsin Economic Development Corporation, shall do all of the following for each economic development program administered by the board:

38.04(1m)(b)1. 1. Establish clear and measurable goals for the program that are tied to statutory policy objectives.

38.04(1m)(b)2. 2. Establish at least one quantifiable benchmark for each program goal described in subd. 1.

38.04(1m)(b)3. 3. Require that each recipient of a grant or loan under the program submit a report to the board. Each contract with a recipient of a grant or loan under the program shall specify the frequency and format of the report to be submitted to the board and the performance measures to be included in the report.

38.04(1m)(b)4. 4. Establish a method for evaluating the projected results of the program with actual outcomes as determined by evaluating the information described in subds. 1. and 2.

38.04(1m)(b)5. 5. Annually and independently verify, from a sample of grants and loans, the accuracy of the information required to be reported under subd. 3.

38.04(1m)(b)6. 6. Establish by rule a requirement that the recipient of a grant or loan under the program of at least $100,000 submit to the board a verified statement signed by both an independent certified public accountant licensed or certified under ch. 442 and the director or principal officer of the recipient to attest to the accuracy of the verified statement, and make available for inspection the documents supporting the verified statement. The board shall include the requirement established by rule under this subdivision in the contract entered into by a grant or loan recipient.

38.04(1m)(b)7. 7. Establish by rule policies and procedures permitting the board to do all of the following if a recipient of a grant or loan or tax benefits under the program submits false or misleading information to the board or fails to comply with the terms of a contract entered into with the board under the program and fails to provide to the satisfaction of the board an explanation for the noncompliance:

38.04(1m)(b)7.a. a. Recoup payments made to the recipient.

38.04(1m)(b)7.b. b. Withhold payments to be made to the recipient.

38.04(1m)(b)7.c. c. Impose a forfeiture on the recipient.

38.04(2) (2) Director. The board shall appoint a director, outside the classified service, to serve at its pleasure.

38.04(2m) (2m) Executive assistant. The director may appoint an executive assistant, outside the classified service, to serve at his or her pleasure.

38.04(3) (3) Staff. The board shall appoint such staff as is necessary under the classified service. Two division administrator positions shall be filled outside the classified service.

38.04(4) (4) Teacher and course requirements.

38.04(4)(a)(a) The qualifications of educational personnel and the courses of study for each program offered in district schools shall be approved by the board. The board may charge the districts for the full costs associated with certification of educational personnel. Such certification expenses shall not be included in the district aidable cost.

38.04(4)(am) (am) The board shall not consider any course of study for approval under par. (a) that has not first been approved by the district board.

38.04(4)(b) (b) The board may authorize district boards to grant associate degrees to those students who successfully complete associate degree programs.

38.04(4)(c) (c) Collegiate transfer programs shall not comprise more than 25% of the approved credit hours offered in any technical college district.

38.04(4)(cm) (cm) The board shall enter into the agreement required under s. 36.31 (2m). The board shall submit an annual report to the governor and to the legislature under s. 13.172 (2) that describes the agreement entered into under s. 36.31 (2m) and a summary of the board's implementation of the agreement.

38.04(4)(d) (d) The board shall seek the advice of the environmental education board on the development of environmental education programs.

38.04(4)(e) (e) No driver education course may be approved by the board unless it does all of the following:

38.04(4)(e)1. 1. Acquaints each student with the hazards posed by machinery and animals on highways and provides instruction in safely dealing with such hazards.

38.04(4)(e)2. 2. Provides at least 30 minutes of instruction relating to organ and tissue donation and organ and tissue donation procedures.

38.04(4)(e)3. 3. Provides at least 30 minutes of instruction on motorcycle awareness, as approved by a recognized motorcycle safety and awareness organization, and pedestrian and bicycle awareness, as approved by a recognized pedestrian and bicycle safety and awareness organization.

38.04(4)(e)4. 4. Includes instruction relating to passing stopped emergency vehicles, tow trucks, and highway machinery equipment.

38.04(4)(e)5. 5. Acquaints each student with the hazards posed by railroad highway grade crossings and provides at least 30 minutes of instruction in safely dealing with these hazards.

38.04(4)(e)6. 6. Acquaints each student with the hazards posed by composing or sending electronic text messages or electronic mail messages while driving and with the provisions of s. 346.89 (3).

38.04(5) (5) Cooperate with federal government. The board shall cooperate with the federal government in carrying out any federal act pertaining to technical education.

38.04(6) (6) Gifts and grants. The board may accept gifts, grants, bequests and devises to be used in the execution of its functions.

38.04(7) (7) Funding sources. The board shall develop policies for the purpose of specifically identifying the general purpose revenue and nongeneral purpose revenue funding sources used for noninstructional student activities and for the purpose of governing the allocation of funds to those noninstructional student activities supported by both general purpose and nongeneral purpose revenue.

38.04(7m) (7m) Financial aids. By April 10, 1998, and annually thereafter, the board shall develop and submit to the higher educational aids board for its review under s. 39.285 (1) a proposed formula for the awarding of grants under s. 39.435, except for grants awarded under s. 39.435 (2) or (5), for the upcoming academic year to students enrolled in the technical colleges.

38.04(8) (8) Minority student participation and retention plan.

38.04(8)(a)(a) In this subsection, "minority group member" has the meaning given in s. 16.287 (1) (f).

38.04(8)(b) (b) Annually by January 1, the board shall develop a plan to increase minority group member participation and retention in the technical college system. The plan shall specify each district board's goals and objectives for minority group member participation and retention. The plan shall outline activities and programs that enhance minority group member participation and retention and shall review the progress made by the board and by district boards in the previous school year.

38.04(9) (9) Training programs for fire fighters. In order to promote safety to life and property, the board may establish and supervise training programs in fire prevention and protection. The programs shall include training in responding to acts of terrorism, as defined in s. 256.15 (1) (ag), and shall be available to members of volunteer and paid fire departments maintained by public and private agencies, including industrial plants. No training program required for participation in structural fire fighting that is offered to members of volunteer and paid fire departments maintained by public agencies may require more than 60 hours of training.

38.04(10) (10) Additional facilities.

38.04(10)(a)(a) Except as provided under par. (b), the board shall review and approve any proposals by district boards for land acquisition, additional or new facilities, rentals and remodeling of existing facilities, prior to the letting of contracts to construct, remodel, rent or incur debt for such facilities or acquisition of land. The board shall encourage district boards to finance capital building proposals with long-term benefits through bonding or promissory note obligations.

38.04(10)(b) (b) Proposals by district boards for minor rentals and minor remodeling projects are exempt from board review and approval under par. (a). The board shall promulgate rules defining "minor rental" and "minor remodeling" and establishing criteria and procedures for exempting such proposals under this paragraph.

38.04(10)(c) (c) The board shall review and approve, disapprove or modify any proposal by a district board to lease facilities or property to others under s. 38.14 (2) (d).

38.04(10)(d) (d)

38.04(10)(d)1.1. In consultation with representatives of business and labor, the board shall develop a separate approval process for district board proposals to purchase or construct facilities to be used as applied technology centers under s. 38.15 (3) (c). The board may not approve a proposal unless the board determines that all of the following apply:

38.04(10)(d)1.a. a. The applied technology center is likely to maintain or increase the number of jobs in the region served by the center that require a high level of skill and provide high wages.

38.04(10)(d)1.b. b. The productivity of employees who would be served by the center is likely to increase.

38.04(10)(d)1.c. c. One or more businesses in the region served by the center will pay for all of the direct operating costs of services provided at the center and at least 20% of the indirect operating costs of services provided at the center, pursuant to a contract under s. 38.14 (3) (a), and will fund, either in cash or in kind, at least 30% of the capital costs of the center.

38.04(10)(d)1.d. d. The district board consulted with representatives of business and labor on the development of the center.

38.04(10)(d)1.e. e. Either within the 12 months prior to submittal of the proposal or within the 12 months following submittal of the proposal, the district board has retired or will retire an amount of debt equal to or greater than the amount of debt that will be incurred for the purchase or construction of the applied technology center.

38.04(10)(d)2. 2. By December 1 of the year in which a center approved under subd. 1. begins operating, and annually thereafter by December 1, the district board shall report to the board the change, since the center began operating, in the wages, productivity and level of skill of the employees who have been directly served by the center.

38.04(10m) (10m) Economic development assistance coordination and reporting.

38.04(10m)(a)(a) The board shall coordinate any economic development assistance with the Wisconsin Economic Development Corporation.

38.04(10m)(b) (b) Annually, no later than October 1, the board shall submit to the joint legislative audit committee and to the appropriate standing committees of the legislature under s. 13.172 (3) a comprehensive report assessing economic development programs, as defined in sub. (1m) (a), administered by the board. The report shall include all of the information required under s. 238.07 (2). The board shall collaborate with the Wisconsin Economic Development Corporation to make readily accessible to the public on an Internet-based system the information required under this subsection.

38.04(11) (11) District reporting and audit requirements.

38.04(11)(a)(a) Uniform format and reporting systems.

38.04(11)(a)1.1. The board shall establish uniform reporting methods for fiscal, enrollment, program and other information which shall be provided by the district boards as the board deems necessary and shall require common use of the fiscal year for operations and data reporting. The board shall establish, by rule, uniform formats and reporting standards for district board contracts under s. 38.14 (3) and for budgets approved by district boards under s. 38.12 (5m). The board shall promulgate rules governing the financing of capital expenditures under s. 38.15 and the management of reserve funds.

38.04(11)(a)2. 2. In consultation with the state superintendent of public instruction, the board shall establish, by rule, a uniform format for district boards to use in reporting the number of pupils attending district schools under ss. 118.15 (1) (b), (cm) and (d) and 118.55 (7r) and in reporting pupil participation in technical preparation programs under s. 118.34, including the number of courses taken for advanced standing in the district's associate degree program and for technical college credit.

38.04(11)(b) (b) Annual audit. The board shall promulgate rules governing the annual district audit under s. 38.12 (5). The rules shall provide for a standard audit contract and shall specify the minimum disclosures to be made by the firm conducting the audit and the persons authorized to have access to and obtain the working papers of the firm conducting the audit. The board may conduct or contract for an audit of any district.

38.04(11)(bm) (bm) Uniform financial fund accounting system. The board shall prescribe a detailed uniform financial fund accounting system, applicable to all district boards, which provides for the recording of all financial transactions inherent in the management of the districts and the administration of the district aid programs. The system shall be in operation by July 1, 1987.

38.04(11)(c) (c) Withholding of state aid. The board shall withhold or suspend payment of all or a portion of state aid to any district board which fails to comply with accounting, budget, audit, contracting and reporting standards established by the board under this subsection.

38.04(12) (12) Prison inmate educational program. The board may establish vocational educational programs for inmates within the state correctional system and contract with the departments of corrections and health services for reimbursement of that portion of the district program costs which exceeds amounts received as state and federal aid.

38.04(13) (13) Displaced homemakers' program.

38.04(13)(a)(a)

38.04(13)(a)1.1. The board shall accept and process applications from district boards and local community organizations to provide services, which may include but are not limited to personal counseling and outreach, to or on behalf of displaced homemakers. The board may make grants for these purposes. Amounts awarded shall be paid from the appropriation under s. 20.292 (1) (f). Grants under this subsection may be distributed on a statewide basis and shall supplement rather than replace funds received under any other law to provide services to displaced homemakers. To the extent possible while maintaining statewide distribution, except as provided in subd. 2., in awarding grants preference shall be given to district boards. If a particular district board does not apply for a grant under this subsection, the board may award a grant to a local community organization located in that district which submits an application. No grant may equal more than 90% of approved expenditures. Any cost to the board of administering this subsection shall be paid from the appropriation under s. 20.292 (1) (a).

Effective date text 1. The board shall accept and process applications from district boards and local community organizations to provide services, which may include but are not limited to personal counseling and outreach, to or on behalf of displaced homemakers. The board shall make grants for these purposes from the appropriation under s. 20.292 (1) (b). Grants under this subsection shall be distributed on a statewide basis and shall supplement rather than replace funds received under any other law to provide services to displaced homemakers. To the extent possible while maintaining statewide distribution, except as provided in subd. 2., in awarding grants preference shall be given to district boards. If a particular district board does not apply for a grant under this subsection, the board may award a grant to a local community organization located in that district which submits an application. No grant may equal more than 90% of approved expenditures. Any cost to the board of administering this subsection shall be paid from the appropriation under s. 20.292 (1) (a).

38.04(13)(a)2. 2. If the board receives an application from a local community organization offering a displaced homemakers' program in the 1981-83 biennium and from a district board, the board may not give preference to the district board's application.

38.04(13)(a)3. 3. If the board determines that a district board or local community organization awarded a grant under subd. 1. will not fully expend the grant before the end of a fiscal year, the board may reduce the amount of the grant awarded to the district board or local community organization and award the funds to another applicant.

38.04(13)(b) (b) No person may, on the ground of sex, age, race, color, religion or national origin, be excluded from participating in, be denied the benefits of, or be subjected to discrimination under any program or activity funded in whole or in part with funds made available under this subsection.

38.04(13)(c) (c) In this subsection, "displaced homemaker" means an individual who:

38.04(13)(c)1. 1. Has worked in the home for a substantial number of years providing unpaid household services for family members;

38.04(13)(c)2. 2. Is not gainfully employed;

38.04(13)(c)3. 3. Has had, or would have, difficulty in securing employment; and

38.04(13)(c)4. 4. Has been dependent on the income of another family member but is no longer supported by such income, has been dependent on public assistance but is no longer eligible for such assistance, or is supported as the parent of minor children by public assistance or spousal support but whose children are within 2 years of reaching their majority.

38.04(14) (14) General district policies.

38.04(14)(a)(a) The board shall promulgate rules, applicable to all district boards, establishing general district policies and procedures on all of the following:

38.04(14)(a)1. 1. Employee and district board member travel and expenses. The policies and procedures established under this subdivision shall be similar to the provisions of ss. 16.53 (12) and 20.916, insofar as applicable.

38.04(14)(a)2. 2. Procurement.

38.04(14)(a)3. 3. Personnel, including the district director.

38.04(14)(a)4. 4. Contracts to provide services.

38.04(14)(b) (b) The board may direct the district boards to establish written policies relating to any matter not enumerated under par. (a).

38.04(15) (15) Review of district board appointments. The board shall, by rule, establish criteria and procedures for the review of district board member appointments by the board.

38.04(16) (16) Accommodation of religious beliefs. The board shall promulgate rules, applicable to all district boards, providing for the reasonable accommodation of a student's sincerely held religious beliefs with regard to all examinations and other academic requirements.

38.04(17) (17) Information for tax bills. By October 1, the board shall provide to the department of revenue the information about aids distributed under ss. 38.28 and 38.32 to each technical college district that will enable the department of revenue to furnish to taxation districts the information required under s. 73.03 (31).

38.04(18) (18) Statewide guide. Annually, the board shall produce, and distribute to students, parents, high school personnel and others, a guide containing information on all of the technical colleges and their programs.

38.04(19) (19) Cooperative research on education programs. The board shall enter into a written agreement with the department of public instruction, the board of regents of the University of Wisconsin System, and the Wisconsin Association of Independent Colleges and Universities to cooperatively conduct research on preschool through postsecondary education programs under s. 115.297, except as provided in s. 115.297 (5) (b).

38.04(20) (20) Basic skills instruction in jails and prisons. From the appropriation under s. 20.292 (1) (f), the board may award grants to district boards for providing basic skills instruction in jails and prisons.

38.04(21) (21) Pupils attending technical colleges; board report. Annually by the 3rd Monday in February the board shall submit a report to the department of administration, department of children and families, department of public instruction, and department of workforce development, and to the legislature under s. 13.172 (2). The report shall specify all of the following by school district:

38.04(21)(a) (a) The number of pupils who attended district schools under ss. 118.15 (1) (b), (cm) and (d) and 118.55 (7r) in the previous school year.

38.04(21)(b) (b) The type and number of credits earned by the pupils.

38.04(21)(c) (c) The number of persons who applied for admission to a technical college in the previous school year, who previously earned technical college credit under s. 118.55 (7r) and who applied for admission within one year of graduating from high school.

38.04(21)(d) (d) The courses given in high schools for which a pupil may receive technical college credit and the number of pupils enrolled in the courses for technical college credit in the previous school year.

38.04(21)(e) (e) Any other information considered relevant by the board.

38.04(22) (22) Technical college student organizations. The board shall assist district boards to operate technical college student organizations for students pursuing related instruction.

38.04(23) (23) Workplace Literacy Resource Center. The board shall operate a workplace literacy resource center. The workplace literacy resource center shall do all of the following:

38.04(23)(a) (a) Develop, purchase, review and evaluate materials on workplace literacy, including needs assessment instruments, and disseminate those materials to persons interested in supporting workplace literacy.

38.04(23)(b) (b) Refer any person that is interested in supporting workplace literacy, such as an employer, an employee, a labor organization or a community organization, to literacy service providers located in the person's community and other workplace literacy resources.

38.04(24) (24) Training of health professionals. The board shall promote public awareness of, access to and training of health professionals for rural and underserved urban areas.

38.04(26) (26) Technical preparation programs. In consultation with the state superintendent of public instruction, the board shall approve courses for technical preparation programs under s. 118.34. By July 1, 1994, and annually thereafter by July 1, the board shall publish a list of the approved courses that indicates the schools in which each course is taught and the credit equivalency available in each district for each course.

38.04(27) (27) School safety. The board shall work with schools of education and other departments of the University of Wisconsin System under s. 36.11 (36m), school districts, private schools, tribal schools, and the department of public instruction to present to school districts, private schools, and tribal schools the results of research on models for and approaches to improving school safety and reducing discipline problems in schools and at school activities.

38.04(28) (28) Health care education programs. From the appropriation under s. 20.292 (1) (f), the board may award grants to district boards to expand health care education programs.

38.04(29) (29) Master logger apprenticeship grants. The board shall use the moneys appropriated under s. 20.292 (1) (km) to award grants to businesses that provide technical college students with forest product internships for the purpose of placing eligible apprentices with loggers who are certified by the Great Lakes Timber Professionals Association as master loggers.

38.04(31) (31) Truck driver training. From the appropriation under s. 20.292 (1) (hm), subject to 2001 Wisconsin Act 16, section 9148 (1f), the board shall award grants to the district boards governing Chippewa Valley Technical College, Fox Valley Technical College, and Waukesha County Technical College for truck driver training.

38.04(32) (32) Grants; report.

38.04(32)(a)(a) The board may award grants to district boards for the development of apprenticeship curricula and for activities the board determines are related to the performance criteria specified in s. 38.28 (2) (be) 1. To the extent practicable, the board shall ensure that such grants are awarded annually to all districts. Amounts awarded shall be paid from the appropriation under s. 20.292 (1) (f).

38.04(32)(b) (b) Annually, the board shall submit a report to the department of administration, the joint committee on finance, and the appropriate standing committees of the legislature under s. 13.172 (3) that describes how the moneys appropriated under s. 20.292 (1) (f) will be distributed to the district boards in the current fiscal year and the programs that the moneys will fund.

38.04 History History: 1971 c. 154, 211; 1973 c. 90, 333; 1975 c. 39; 1977 c. 29; 1979 c. 221; 1981 c. 20; 1981 c. 93 ss. 19m, 30m, 30o; 1981 c. 269, 314; 1983 a. 27, 379; 1985 a. 12, 29; 1985 a. 332 s. 251 (1); 1987 a. 27; 1989 a. 31, 107, 125, 169, 299, 335, 336; 1991 a. 39, 227, 250; 1993 a. 16, 223, 377, 399, 455, 491; 1995 a. 27 ss. 1800n to 1803, 9126 (19) and 9145 (1); 1995 a. 342; 1997 a. 27; 1999 a. 9, 124; 2001 a. 16, 109; 2003 a. 33, 62; 2005 a. 25, 466; 2007 a. 20 ss. 737, 9121 (6) (a); 2007 a. 68, 125, 130; 2009 a. 28, 59, 64, 181, 220, 302; 2011 a. 32, 173; 2013 a. 20.

38.04 Annotation Vocational, technical and adult education (technical college) districts are subject to city equal employment opportunity ordinances, but only within the geographic boundaries of the city. 70 Atty. Gen. 226.

38.04 Annotation A VTAE (technical college) district is a "school district" under s. 19.21 (7) [now s. 19.21 (6)], governing destruction of obsolete school records. 71 Atty. Gen. 9.

38.04 Annotation The state board may by rule require that the record concerning appointment of district board members show compliance with statutory procedural requirements, and the state board may disapprove appointments because of procedural irregularities except those involving the Open Meetings Law. 73 Atty. Gen. 108.



38.06 District boundaries.

38.06  District boundaries.

38.06(1)(1) Each district shall include one or more counties, municipalities or school districts in any contiguous combination.

38.06(2) (2) In this section, "reorganization" means any alteration, dissolution, creation or merger of any district.

38.06(3) (3)

38.06(3)(a)(a) Upon its own motion or upon approval of a petition filed under sub. (4), the board may issue a district reorganization order. Prior to issuing an order under this subsection, the board shall conduct such studies, investigations and hearings as it deems necessary.

38.06(3)(b) (b) Any reorganization order issued by the board shall take effect on the July 1 next succeeding the date of the order.

38.06(3)(c) (c) Three months prior to the effective date of any reorganization order, the board shall report to the joint committee on finance the fiscal and educational impact of the reorganization order upon the affected districts.

38.06(4) (4)

38.06(4)(a)(a) The governing body of a county, municipality or school district may file a petition with the board requesting that its territory be detached from the district in which it lies and attached to a district to which such territory is contiguous, or if portions of its territory lie in more than one district, by requesting that all such portions be placed within one of such districts.

38.06(4)(b) (b) Immediately upon receipt of the petition, the board shall notify each district board affected of the receipt of the petition and the boundary reorganization requested therein. Such district boards shall within 45 days notify the board of their recommendations on the petition.

38.06(4)(c) (c) Within 90 days of the receipt of the petition, the board shall notify the governing body filing the petition and the district boards affected of its approval or disapproval of the proposed detachment and attachment of territory.

38.06(5) (5) If school district boundaries are changed in accordance with chs. 115 to 121, the board may act to change district boundaries to coincide with school district boundaries without holding a public hearing.

38.06 History History: 1971 c. 154; 1973 c. 333; 1989 a. 56.



38.08 Composition and organization of district board.

38.08  Composition and organization of district board.

38.08(1)(1)

38.08(1)(a) (a)

38.08(1)(a)1.1. A district board shall administer the district and, except as provided in subd. 1g., shall be composed of 9 members who are residents of the district, consisting of the following:

38.08(1)(a)1.a. a. Two employers.

38.08(1)(a)1.b. b. Two employees.

38.08(1)(a)1.c. c. Three additional members.

38.08(1)(a)1.d. d. One school district administrator, as defined under s. 115.001 (8).

38.08(1)(a)1.e. e. One elected official who holds a state or local office, as defined in s. 5.02.

38.08(1)(a)1g. 1g. The district board governing the Milwaukee area technical college shall be composed of 9 members who are residents of the district, 7 of whom are residents of Milwaukee County, consisting of the following:

38.08(1)(a)1g.a. a. Five persons representing employers. Three of the members shall represent employers with 15 or more employees, 2 of the members shall represent employers with 100 or more employees, and at least 2 of the members shall represent employers who are manufacturing businesses.

38.08(1)(a)1g.b. b. One school district administrator, as defined in s. 115.001 (8).

38.08(1)(a)1g.c. c. One elected official who holds a state or local office, as defined in s. 5.02.

38.08(1)(a)1g.d. d. Two additional members.

38.08(1)(a)1r. 1r. The board shall by rule define "employer" and "employee" for the purpose of subd. 1. a. and b. For purposes of subd. 1g. a., "employer" means a business entity, as defined in s. 13.62 (5), nonprofit organization that provides health care services, credit union, or cooperative association.

38.08(1)(a)2. 2. The employer and employee members of the district board shall be representative of the various businesses and industries in the district. The school district administrator shall be employed by the school board of a school district located in the district. Of the 3 additional members, no more than 2 may be employers, no more than 2 may be employees, no more than 3 may be school district administrators and no more than 3 may be elected officials. No 2 members of the district board may be officials of the same governmental unit nor may any district board member be a member of the school board that employs the school district administrator member.

38.08(1)(b) (b) District board members shall take office on July 1 and shall serve staggered 3-year terms.

38.08(2) (2) Members of a district board shall serve until their successors are appointed and qualified. A vacancy shall be filled for any unexpired term of more than 90 days in the manner provided for the making of original appointments in s. 38.10, except that if a vacancy occurs within 120 days preceding a spring election, the vacancy need not be filled until 60 days after the spring election, in the manner provided in s. 38.10.

38.08(2m) (2m) Any member of a district board serving as an elected official under sub. (1) (a) 1. e. or 1g. c. shall cease to be a member upon vacating his or her office as an elected official.

38.08(3) (3) The district board shall hold its annual organizational meeting on the 2nd Monday in July at which it shall elect from among its members a chairperson, vice chairperson, secretary and treasurer. If a vacancy occurs in any of the district board officer positions after the annual organizational meeting, the district board may elect an officer to fill the vacancy at any subsequent district board meeting. No person may serve as chairperson for more than 2 successive annual terms.

38.08(4) (4) District board members shall receive their actual and necessary expenses incurred in the performance of their duties.

38.08(5) (5) Where a function is assigned to the clerk of a governmental unit and a district is one of such governmental units, the function shall be performed by the district board secretary.

38.08 History History: 1971 c. 154; 1977 c. 29; 1981 c. 269; 1983 a. 189 s. 329 (17); 1985 a. 29; 1987 a. 94; 1989 a. 31, 359; 1999 a. 182; 2011 a. 286.

38.08 Annotation The office of commissioner on a policy board of a consortium of counties under the federal comprehensive employment and training act and the office of president of a district VTAE (technical college) board, which would be an applicant and competitor for funds allocated, are incompatible. 63 Atty. Gen. 453.

38.08 Annotation The state board may by rule require that the record concerning appointment of district board members show compliance with statutory procedural requirements, and the state board may disapprove appointments because of procedural irregularities except those involving the Open Meetings Law. 73 Atty. Gen. 108.

38.08 Annotation The criteria for appointment to district VTAE (technical college) boards, including changes in status of "employer," "employee," and "elected official" representatives and the incompatibility of board membership and the offices of sheriff and circuit judge, is discussed. 77 Atty. Gen. 256.



38.10 Appointment of district board members.

38.10  Appointment of district board members.

38.10(1) (1) District board members shall be appointed by an appointment committee constituted as follows:

38.10(1)(a) (a) If the petition for creation of a district was filed by the governing bodies of school districts or municipalities, the school board presidents of school districts having territory within the district shall constitute the appointment committee.

38.10(1)(b) (b) If the petition for creation of a district was filed by the governing bodies of counties or any combination of school districts, counties and municipalities, the county board chairpersons of counties having territory within the district shall constitute the appointment committee.

38.10(1)(c) (c) If the board created a district, the heads of the governing bodies designated by the board shall constitute the appointment committee. The designation shall be made in accordance with par. (a) or (b) depending upon which governmental units comprise the district.

38.10(1)(d) (d) Notwithstanding pars. (a) to (c), the county executive of Milwaukee County and the chairpersons of the Milwaukee, Ozaukee, and Washington County boards of supervisors shall constitute the appointment committee for the district board governing the Milwaukee area technical college.

38.10(1m) (1m) An appointment committee member may designate another officer of his or her governmental unit to represent the member at appointment committee meetings.

38.10(2) (2)

38.10(2)(a)(a)

38.10(2)(a)1.1. On or before the first Monday in March, or within 30 days of the date on which a vacancy on the district board occurs, the district board secretary shall notify each member of the appointment committee, each governing body having a member on the appointment committee and the board of the vacancy or of terms of office which will expire during the year.

38.10(2)(a)2. 2. The chairperson of the appointment committee shall fix a date, to be no later than 60 days after receipt of notification of the vacancy or term expiration, or 60 days after a spring election if a vacancy occurs within 120 days preceding a spring election, and a time and place for a public hearing and meeting of the appointment committee to approve a representation plan required under par. (c) 1. and to appoint district board members, and shall send written notice of the public hearing and meeting to each district board member, each governing body having a member on the appointment committee, each member of the appointment committee and the board.

38.10(2)(b) (b) The appointment committee member from the appropriate governmental unit specified under sub. (1) (a), (b) or (c) having the largest population in the district shall act as chairperson of the appointment committee. The county executive of Milwaukee County shall act as the chairperson of the appointment committee for the district board governing the Milwaukee area technical college.

38.10(2)(c) (c)

38.10(2)(c)1.1. At the meeting and prior to the appointment of district board members, the appointment committee shall formulate a plan of representation for the membership of the district board. The plan shall give equal consideration to the general population distribution within the district and the distribution of women and minorities within the district. The plan of representation for the membership of the district board that governs a district encompassing a 1st class city shall also give equal consideration to the distribution of minorities within the 1st class city. The plan shall form the basis upon which membership of the district board is determined.

38.10(2)(c)2. 2. The board shall review district board appointments to determine whether they comply with the provisions of the plan of representation required under subd. 1. and the requirements of s. 38.08 (1) (a).

38.10(2)(d) (d)

38.10(2)(d)1.1. Upon receiving notice of the vacancy or term expiration under par. (a) 1. and at least 14 days before publication of the notice required under subd. 3., the appointment committee shall publish a notice announcing the intent to appoint district board members, including the criteria for selection, and soliciting the submission of names and qualifications of candidates.

38.10(2)(d)2. 2. In order to be eligible for consideration for appointment to the district board, a candidate shall submit his or her name and qualifications to the appointment committee within 14 days of the date of publication of the notice under subd. 1.

38.10(2)(d)3. 3. Notwithstanding s. 19.84 (3), the appointment committee shall publish a notice of any meeting or public hearing at which the appointment committee will consider the filling of any vacancy on the district board or any other matter pertaining to the appointment of district board members at least 14 days before the meeting or public hearing. The subject matter of the meeting or public hearing as specified in the notice shall contain the names of individuals being considered for appointment. Prior to the meeting at which an appointment is made, the appointment committee shall hold a public hearing at which the names and qualifications of individuals being considered for appointment to the district board shall be discussed. No person may be appointed to a district board by an appointment committee unless his or her name appeared in at least one notice of a public hearing or meeting of the committee and he or she provided references to the committee, was interviewed by the committee and attended the public hearing at which his or her appointment to the district board was discussed.

38.10(2)(d)4. 4. All notices under this paragraph are class 1 notices under ch. 985, except that they shall be 8-point type or larger.

38.10(2)(e) (e) Within 5 days of the appointment of district board members, the chairperson of the appointment committee shall send written notice of the appointments and lengths of terms to the board, to the members appointed to the district board and to the district board secretary.

38.10(2)(f) (f) Selection of district board members and approval of a representation plan required under par. (c) 1. by the appointment committee shall be by majority vote of a quorum under par. (g). If the appointment committee cannot reach agreement on the representation plan and district board membership within 30 days after their first meeting, the board shall formulate the plan of representation and appoint the district board members in accordance with the plan.

38.10(2)(fm) (fm) If the board determines under par. (c) 2. that district board appointments do not comply with the plan of representation required under par. (c) 1. or do not comply with s. 38.08 (1) (a), the board shall notify the appointment committee that the district board appointments are in noncompliance. Within 45 days after receipt of the board's determination that the district board appointments are in noncompliance, the appointment committee shall make district board appointments that comply with the provisions of the plan of representation required under par. (c) 1. and with s. 38.08 (1) (a). The board shall review any appointments made under this paragraph. If the board determines that the appointments made under this paragraph do not comply with a plan of representation required under par. (c) 1. or do not comply with s. 38.08 (1) (a), the board shall formulate a plan of representation that conforms with par. (c) 1. and the board shall appoint the district board members in accordance with the plan of representation and with s. 38.08 (1) (a).

38.10(2)(g) (g)

38.10(2)(g)1.1. County board chairpersons from counties having a combined population exceeding 50% of the population of the district constitute a quorum to do business for appointment committees composed of county board chairpersons under sub. (1) (b). School board presidents from school districts having a combined population exceeding 50% of the population of the district constitute a quorum to do business for appointment committees composed of school board presidents under sub. (1) (a). In no case may fewer than 2 people constitute a quorum.

38.10(2)(g)2. 2. Three members shall constitute a quorum for the appointment committee for the district board governing the Milwaukee area technical college.

38.10 History History: 1971 c. 154; 1977 c. 29; 1981 c. 269; 1983 a. 192; 1987 a. 94; 1989 a. 31; 2011 a. 286.

38.10 Annotation The county board chair acts for the county on special groups that appoint members of district boards of vocational, technical and adult education (technical colleges), even if there is a county administrator or executive. 60 Atty. Gen. 257.



38.12 District board duties.

38.12  District board duties.

38.12(1) (1)  Control of district schools. Except as otherwise provided by statute, the district board shall have exclusive control of the district schools established by it and of property acquired for the use of such schools.

38.12(2) (2) District funds and treasurer. The district board shall deposit all moneys received by it with the district board treasurer who shall be accountable for such funds. All expenditures exceeding $2,500 shall be approved by the district board. Disbursement of such funds shall be made in accordance with s. 66.0607 (6).

38.12(3) (3) District director and other employees.

38.12(3)(a)(a) The district board shall employ and fix the compensation of:

38.12(3)(a)1. 1. A district director who shall have general supervision and management of the development and work of the district schools.

38.12(3)(a)2. 2. Such supervisors, coordinators, teachers and technical advisers and experts as are necessary.

38.12(3)(a)3. 3. Such clerical assistants, custodians and other employees as are necessary.

38.12(3)(b) (b) Employees under par. (a) 1. and 2. shall meet the requirements established by the board and, where applicable, the qualifications determined under s. 38.04 (4) (a).

38.12(3)(d) (d) Employment of the district director under par. (a) 1. shall be by written contract which shall be filed with the district board secretary. The contract shall set forth all of the terms and conditions of employment.

38.12(4) (4) Publication of proceedings; open records. The proceedings of the district board meetings shall be published within 45 days after the meeting as a class 1 notice, under ch. 985, in a newspaper published in the district. If no newspaper is published in the district, the proceedings may be publicized as the district board directs. The publication of the proceedings shall include a statement of receipts and expenditures in the aggregate. The district board shall make a detailed record of all receipts and expenditures available to the public for inspection at each district board meeting and upon request.

38.12(5) (5) Annual audit. The district board shall annually authorize an audit of the district in accordance with rules promulgated by the board under s. 38.04 (11) (b). The district board shall submit the audit report to the board no later than 6 months following the end of each fiscal year.

38.12(5m) (5m) Annual budget. The district board shall prepare its annual budget in compliance with rules promulgated by the board under s. 38.04 (11) (a). The district board shall submit an approved copy of its budget to the board by July 1 of each year and shall report any subsequent budget modification to the board within 30 days of approval of the modification by the district board.

38.12(6) (6) Transportation planning. The district board shall work with the regional planning commissions and the local authorities of the community in which the district school is located to evaluate the transportation needs of the district school population. The district board shall develop a transportation plan for the district school to effect energy resource conservation and efficient use of transportation resources. The plan shall include pedestrian walkways, bikeways, bike routes, bicycle storage racks, car and van pools, and to the extent feasible, improved mass transit services. The transportation plans shall detail parking management strategies and parking fee policies which provide incentives for the use of mass transit and high occupancy vehicles.

38.12(7) (7) District policies. The district boards shall establish specific written policies on district matters, including all of the matters enumerated under s. 38.04 (14), which are consistent with the rules promulgated under s. 38.04 (14). The policies may not conflict with any collective bargaining agreement and are subject to review and approval by the board.

38.12(8) (8) Cooperation with other state agencies.

38.12(8)(a)(a) The district boards shall actively coordinate, with the department of public instruction and the school boards, the responsibility for providing vocational training to pupils attending high school and for providing education to persons who have dropped out of high school.

38.12(8)(b) (b) The district boards shall actively coordinate, with the institutions within the University of Wisconsin System, the sharing of programs and facilities, including the collegiate transfer program, adult education and evening courses and part-time student and associate degree programs, in order to reduce the duplication of such programs and facilities.

38.12(8)(c) (c) Annually by July 1, the district board shall report to the school boards of every school district located in whole or in part within the boundaries of the district on the steps the district board has taken in the previous year to satisfy its responsibility under par. (a).

38.12(9) (9) Fire fighter training programs. The district board shall make available to members of volunteer and paid fire departments maintained by cities, villages and towns located in the district a fire fighter training program approved by the board and funded under s. 20.292 (1) (gr). No district board may charge a fee for training provided under this subsection.

38.12(10) (10) Controlled substances and controlled substance analogs; discipline. Each district board shall adopt rules providing nonacademic misconduct disciplinary sanctions for any student who engages in an activity, on district premises or at a district-sponsored event, that constitutes a violation of ch. 961. In determining the appropriate sanction, the district board or its designee shall consider those penalties, including suspension and expulsion, that will contribute most effectively to maintaining a school environment free from controlled substances, as defined in s. 961.01 (4), and controlled substance analogs, as defined in s. 961.01 (4m).

38.12(11) (11) Orientation program; information on sexual assault and sexual harassment. The district board shall:

38.12(11)(a) (a) Incorporate in its orientation program for newly entering students oral and written information on sexual assault and sexual harassment, as defined in s. 111.32 (13), including information on sexual assault by acquaintances of the victims and on all of the following:

38.12(11)(a)1. 1. The legal definitions of, and penalties for, sexual assault under ss. 940.225, 948.02 and 948.025, sexual exploitation by a therapist under s. 940.22 and harassment under s. 947.013.

38.12(11)(a)2. 2. Generally available national and state statistics on sexual assaults and on sexual assaults by acquaintances of the victims.

38.12(11)(a)3. 3. The rights of victims under ch. 950 and the services available at the district school and in the community to assist a student who is the victim of sexual assault or sexual harassment.

38.12(11)(a)4. 4. Protective behaviors, including methods of recognizing and avoiding sexual assault and sexual harassment and locations in the community where courses on protective behaviors are provided.

38.12(11)(b) (b) Annually supply all students enrolled in the district printed material that includes all of the information under par. (a).

38.12(11)(c) (c) Annually, submit a report to the chief clerk of each house of the legislature for distribution to the appropriate standing committees under s. 13.172 (3). The report shall indicate the methods the district board used to comply with pars. (a) and (b).

38.12(12) (12) Service members; priority registration.

38.12(12)(a)(a) In this subsection, "service member" has the meaning given in s. 36.11 (47m) (a).

38.12(12)(b) (b) Each district board shall ensure that a student who is a service member is given priority in registering for courses at any technical college in the district.

38.12(13) (13) Armed forces. If a student who is a member of a national guard or a member of a reserve unit of the U.S. armed forces withdraws from school after September 11, 2001, because he or she is called into state active duty or into active service with the U.S. armed forces for at least 30 days, the district board shall reenroll the student beginning in the semester in which he or she is discharged, demobilized, or deactivated from active duty or the next succeeding semester, whichever the student prefers, shall give the student the same priority in registering for courses that the student would have had if he or she had registered for courses at the beginning of the registration period, and, at the student's request, do one of the following for all courses from which the student had to withdraw:

38.12(13)(a) (a) Reimburse the student all tuition and fees paid for all the courses.

38.12(13)(b) (b) Grant the student an incomplete in all the courses and permit the student to complete the courses, within 6 months after leaving state service or active service, without paying additional tuition or fees.

38.12 History History: 1971 c. 154; 1975 c. 198 s. 65; 1977 c. 29; 1979 c. 221; 1981 c. 20, 269; 1981 c. 391 s. 210; 1983 a. 27, 192; 1983 a. 379 ss. 2, 5, 6, 7; 1983 a. 391; 1985 a. 332 s. 251 (1), (3); 1987 a. 399; 1989 a. 56, 121, 177, 359; 1993 a. 227; 1995 a. 27 s. 9145 (1); 1995 a. 448; 1997 a. 27, 237; 1999 a. 150 s. 672; 2001 a. 22; 2003 a. 69; 2005 a. 324, 470; 2013 a. 56.



38.125 Public broadcasting stations.

38.125  Public broadcasting stations. If the district board governing the Milwaukee area technical college determines to relinquish its public broadcasting licenses, it shall offer to assign the licenses to the educational communications board, subject to approval of the federal communications commission.

38.125 History History: 1985 a. 29; 1987 a. 399.



38.14 District board powers.

38.14  District board powers.

38.14(1) (1)  Legal proceedings. The district board may sue and be sued in the name of the district and may prosecute or defend all suits brought by or against the district.

38.14(2) (2) Buildings and equipment.

38.14(2)(a)(a) For the use of the district schools, the district board may:

38.14(2)(a)1. 1. Purchase or lease materials, supplies and equipment.

38.14(2)(a)2. 2. Purchase or lease suitable land and buildings and rent to others any portion of such land and buildings not needed for school purposes.

38.14(2)(a)3. 3. Construct, enlarge and improve buildings. Existing school buildings and equipment shall be used as far as practicable.

38.14(2)(b) (b) If there is a county teachers college in the district which is no longer in operation, the district board shall utilize the existing buildings and equipment of the college to the extent possible.

38.14(2)(bm) (bm) With the approval of the director under s. 38.04 (2), the district board may sell any property which it finds to be no longer needed by the district.

38.14(2)(c) (c) All conveyances, leases and contracts under this subsection shall be in the name of the district.

38.14(2)(d) (d) With the approval of the board under s. 38.04 (10) (c), the district board may:

38.14(2)(d)1. 1. Lease facilities to others for school purposes. The district board may not enter into a lease under this subdivision after June 30, 1999.

38.14(2)(d)2. 2. Lease land to others for the construction of a building for school purposes if any future acquisition of the building by the district board will not expose the district board to an expenditure exceeding $500,000, excluding moneys received from gifts, grants or federal funds. The district board may not enter into a lease under this subdivision after June 30, 1991.

38.14(3) (3) Contracts for services.

38.14(3)(a)(a) The district board may enter into contracts to provide educational services to public and private educational institutions, tribal schools, federal and state agencies, local governmental bodies, industries, and businesses.

38.14(3)(am) (am) If a district board contracts with a school board to provide youth apprenticeship instruction to pupils enrolled in the school district, the district board may not charge the school board an amount that is greater than the technical college district's direct instructional costs associated with providing the instruction.

38.14(3)(b) (b) The district board may enter into contracts with local community-based organizations for basic skills instruction.

38.14(3)(bm) (bm) The district board may enter into contracts to provide fiscal and management services to public and private educational institutions, tribal schools, federal and state agencies, and local governmental units.

38.14(3)(c) (c) A district board may contract with a foreign government or any business which is not operating in this state, if a district board demonstrates that the district will receive a direct and measurable benefit from the contract and that the contract will not result in a reduction in the quality of education at district schools and if all of the following conditions are met:

38.14(3)(c)1. 1. The contract meets all of the requirements for a district board contract under this subsection.

38.14(3)(c)2. 2. The contract provides for full cost recovery so that no direct or indirect costs under the contract will be funded by the district.

38.14(3)(c)3. 3. The district board reviews all cost allocation and record-keeping systems for all services provided under the contract, which shall be subject to audit by the district board, and provides guidelines which conform with the requirements of this paragraph.

38.14(3)(c)4. 4. The district board agrees to conduct an audit, on at least an annual basis, to determine that no state aids or district tax funds are spent in the execution of the contract.

38.14(3)(d) (d) No district employee may receive compensation from a contract under par. (c) in excess of the compensation that he or she receives as compensation as a district employee, and any compensation that a district employee receives from a contract under par. (c) shall be paid in proportion to the percentage of an employee's workload that represents the amount of time that an employee is assigned to work under a contract.

38.14(3)(e) (e) The district board shall establish and file with the board policies governing contracting under this subsection. By December 1, 1990, and annually by December 1 thereafter, the district board shall submit to the board, in a form determined by the board, a report identifying all contracts under which the district board provided services under this subsection in the preceding fiscal year, and any other information requested by the board.

38.14(4) (4) Gifts and grants. The district board may accept gifts, grants and bequests to be used in the execution of its functions.

38.14(5) (5) Advisory committees. The district board may establish advisory committees representing every occupation in the district. Each advisory committee shall consist of equal numbers of employers and employees selected by the district board from recommendations submitted by representative organizations and associations of each occupation. The district board and the district director may request the advice and assistance of these advisory committees in selecting, purchasing and installing equipment, in preparing course materials, in developing instructional methods and vocational guidance programs and for such other purposes as the district board desires.

38.14(6) (6) Transportation. The district board may provide transportation for students within the district, but no state aid may be paid for this service.

38.14(7) (7) Sale of articles. The district board may sell at market value articles manufactured in district schools. The proceeds from such sales shall be paid to the district treasurer.

38.14(9) (9) Activity, incidental and vocational-adult seminar and workshop fees. The district board may establish student activity and incidental fees to fund, in whole or in part, the cost of services and activities offered as support services for regular instruction. With the approval of the state director, the district board may establish fees for vocational-adult seminars and workshops, not to exceed the full cost of the seminar or workshop less the fee charged under s. 38.24 (1m).

38.14(10) (10) Bonds for officers and employees. The district board may require an officer or employee of the district board to give security for the faithful performance of his or her duties in such form and amount as the district board determines, and may require at any time additional bonds and sureties of any officer or employee.

38.14(11) (11) Displaced homemakers' program. The district board may apply for and spend grant funds from the board for displaced homemakers' programs. The district board may spend those grant funds for contracts with local community organizations.

38.14(12) (12) Initiatives to provide coordinated services. If the county board of supervisors establishes an initiative to provide coordinated services under s. 59.53 (7), the district board may participate in the initiative and may enter into written interagency agreements or contracts under the initiative.

38.14(13) (13) Parking regulations and fees. The district board may adopt resolutions regulating the parking of motor vehicles on property under its jurisdiction. The resolutions may establish a fee for the parking of motor vehicles by students, faculty, staff and visitors and fines for the violation of any parking regulation. Nothing in this subsection requires that all users of the parking facilities be charged a parking fee.

38.14(14) (14) Student identification numbers. The district board may assign to each student enrolled in the district a unique identification number. The district board shall not assign to any student an identification number that is identical to or incorporates the student's social security number. This subsection does not prohibit a district board from requiring a student to disclose his or her social security number, nor from using a student's social security number if such use is required by a federal or state agency or private organization in order for the district board or the student to participate in a particular program.

38.14 History History: 1971 c. 154, 215; 1977 c. 29; 1979 c. 221; 1981 c. 20, 93, 269; 1985 a. 29; 1987 a. 27, 403; 1989 a. 31; 1991 a. 39, 67; 1995 a. 201; 1997 a. 27, 85, 128; 2009 a. 302, 334; 2013 a. 20.

38.14 Annotation The Milwaukee technical college may acquire and operate a retail service station as a part of a vocational training program. 58 Atty. Gen. 23.

38.14 Annotation A vocational, technical and adult education (technical college) district has authority to purchase buildings for administration purposes or student dormitory housing, and in doing so would not violate the constitutional ban on works of internal improvement. 60 Atty. Gen. 231.

38.14 Annotation VTAE (technical college) districts and the state board of vocational, technical and adult education do not have the power of eminent domain and, therefore, are not subject to ss. 32.19 to 32.27, the relocation act. 63 Atty. Gen. 367.

38.14 Annotation A VTAE (technical college) board may subsidize public bus lines to provide transportation under sub. (6). 65 Atty. Gen. 305.



38.145 Responsibilities of students.

38.145  Responsibilities of students. The students of each district, subject to the responsibilities and powers of the board, the state director, the district board, the district director and the faculty, shall be active participants in the immediate governance of and policy development for the district and may participate in all matters affecting student interests to the extent not in conflict with the terms of any collective bargaining agreement. As such, students have primary responsibility for the formulation and review of policies concerning student life and services. Students in consultation with the district director and subject to the final confirmation of the district board have the responsibility for the disposition of student activity and incidental fees under s. 38.14 (9). The students of each district may organize themselves in a manner that they determine and select their representatives to participate in district governance. This section does not prohibit the board, the state director, the district board, the district director or the faculty from selecting students to participate in district governance but any students selected by those bodies or persons shall not be considered to be representatives of the students for the purposes of the students' right to select their representatives to participate in district governance.

38.145 History History: 1993 a. 101.



38.15 Financing of capital expenditures.

38.15  Financing of capital expenditures.

38.15(1) (1) Subject to subs. (3) and (4), if the district board intends to make a capital expenditure in excess of $1,500,000, excluding moneys received from gifts, grants or federal funds, for the acquisition of sites, purchase or construction of buildings, the lease/purchase of buildings if costs exceed $1,500,000 for the lifetime of the lease, building additions or enlargements or the purchase of fixed equipment relating to any such activity, it shall adopt a resolution stating its intention to do so and identifying the anticipated source of revenue for each project and shall submit the resolution to the electors of the district for approval. The referendum shall be noticed, called and conducted as provided in s. 67.05 (3) insofar as applicable. For the purposes of this section, all projects located on a single campus site within one district which are bid concurrently or which are approved by the board under s. 38.04 (10) within a 2-year period shall be considered as one capital expenditure project.

38.15(2) (2) No more than $1,000,000 in reserve funds, consisting of property tax revenues and investment earnings on those revenues, may be utilized by the district board to finance capital expenditures in excess of $1,500,000 for the purposes under sub. (1).

38.15(3) (3) This section does not apply to any of the following:

38.15(3)(a) (a) Building program actions approved by the board before February 1, 1980.

38.15(3)(b) (b) Building remodeling or improvement projects.

38.15(3)(c) (c) A capital expenditure to purchase or construct a facility to be used as an applied technology center if all of the following apply:

38.15(3)(c)1. 1. The district board adopts a resolution stating its intention to make a capital expenditure under this paragraph.

38.15(3)(c)2. 2. The board approves the proposal under s. 38.04 (10) (d) 1.

38.15(3)(c)3. 3. The capital expenditure is made before July 1, 2006.

38.15(3)(c)4. 4. The total amount of capital expenditures made by the district board under this paragraph does not exceed $5,000,000.

38.15(3)(d) (d) The acquisition of a building as a result of a lease under s. 38.14 (2) (d) 2. if the district makes no cash expenditure to acquire the building.

38.15(3)(e) (e) That portion of a capital expenditure funded with student housing payments for the purchase or construction, or the lease/purchase, of a student residence facility if the district board uses no revenue derived from its tax levy under s. 38.16, state aid received under s. 38.28, or fees and tuition collected under s. 38.24, for the purchase or construction, or the lease/purchase, of the student residence facility.

38.15(4) (4) A district board may make a capital expenditure in excess of $1,500,000, but not more than $2,500,000, excluding moneys received from gifts, grants, or federal funds, for a purpose specified in sub. (1), without submitting a resolution to the electors of the district for approval, if the district board receives an equal amount of federal funds for the project. If a district board makes such a capital expenditure, the limit on capital expenditures for the same project in the succeeding 2-year period under sub. (1) is reduced by the amount expended under this subsection that exceeded that limit. The limitation on the use of reserve funds under sub. (2) does not apply to a capital expenditure made under this subsection.

38.15(6) (6) For a building acquired as a result of a lease under s. 38.14 (2) (d) 2., the purchase price is a capital expenditure under sub. (1) in the fiscal year commencing on the 2nd July 1 following the acquisition of the building.

38.15 History History: 1979 c. 221; 1983 a. 380; 1985 a. 323; 1987 a. 27, 391; 1989 a. 31; 1999 a. 9; 2001 a. 16; 2003 a. 62; 2009 a. 28; 2011 a. 32; 2013 a. 20.

38.15 Annotation This section requires approval by referendum of a general building plan and the source of funding, not a specific project proposal that is definite as to cost, location, and campus configuration. Ball v. District No. 4, Area Board, 117 Wis. 2d 529, 345 N.W.2d 389 (1984).



38.16 District tax levy; revenue limit; property tax relief aid.

38.16  District tax levy; revenue limit; property tax relief aid.

38.16(1)(1) Annually by October 31, or within 10 days after receipt of the equalized valuations from the department of revenue, whichever is later, the district board may levy a tax on the full value of the taxable property of the district for the purposes of making capital improvements, acquiring equipment, operating and maintaining the schools of the district, and paying principal and interest on valid bonds or notes now or hereafter outstanding as provided in s. 67.035. The district board secretary shall file with the clerk of each city, village and town, any part of which is located in the district, a certified statement showing the amount of the levy and the proportionate amount of the tax to be spread upon the tax rolls for collection in each city, village and town. Such proportion shall be ascertained on the basis of the ratio of full value of the taxable property of that part of the city, village or town located in the district to the full value of all taxable property in the district, as certified to the district board secretary by the department of revenue. Upon receipt of the certified statement from the district board secretary, the clerk of each city, village and town shall spread the amounts thereof upon the tax rolls for collection. When the taxes are collected, such amounts shall be paid by the treasurer of each city, village and town to the district board treasurer.

38.16(2) (2) The district board may borrow money and levy taxes to be used for the purchase or construction of buildings and for additions, enlargements and improvements to buildings and for the acquisition of sites and equipment. In financing activities under this subsection, the district may issue its bonds or promissory notes under ch. 67 to pay the cost thereof.

38.16(3) (3)

38.16(3)(a)(a) In this subsection:

38.16(3)(a)1. 1. "Department" means the department of revenue.

38.16(3)(a)1m. 1m. "Equalized value" excludes the value of tax incremental districts.

38.16(3)(a)2. 2. "Excess revenue" means the amount by which a district board's revenue exceeds the limit under this subsection.

38.16(3)(a)2m. 2m. "Municipality" means a city, village, or town.

38.16(3)(a)2r. 2r. "Noncapital note" means a note issued by a district board under s. 67.12 (12) for any purpose other than financing any capital project or equipment with a useful life of more than one year or refunding any municipal obligations or any interest on municipal obligations.

38.16(3)(a)2w. 2w. "Revenue" means the sum of the tax levy and property tax relief aid under sub. (4).

38.16(3)(a)3. 3. "Tax levy" excludes taxes levied for the purpose of paying principal and interest on valid bonds and notes other than noncapital notes issued on or after July 2, 2013.

38.16(3)(a)4. 4. "Valuation factor" means a percentage equal to the greater of either zero percent or the percentage change in the district's January 1 equalized value due to the aggregate new construction, less improvements removed, in municipalities located in the district between the previous year and the current year, as determined by the department of revenue under par. (am).

38.16(3)(am) (am) For the purpose of making the determination under par. (a) 4., if a municipality is located in 2 or more districts, the department of revenue shall apportion the value of the aggregate new construction, less improvements removed, in the municipality among the districts based on the percentage of the municipality's equalized value located in each district.

38.16(3)(be) (be) Notwithstanding sub. (1), no district board may increase its revenue in the 2014-15 school year or in any school year thereafter by a percentage that exceeds the district's valuation factor, except as provided in pars. (bg) and (br).

38.16(3)(bg) (bg)

38.16(3)(bg)1.1. The limit otherwise applicable to a district board under this subsection is increased by an amount equal to the amount of any refunded or rescinded property taxes paid by the district board in the year of the levy if the refunded or rescinded property taxes result in a redetermination of the district's equalized valuation by the department under s. 74.41.

38.16(3)(bg)2. 2. If a district board's allowable revenue under this subsection in the 2014-15 school year, or any school year thereafter, is greater than its actual revenue in that school year, the limit otherwise applicable to the district board under this subsection in the succeeding school year is increased by the difference between the prior school year's allowable revenue and the prior school year's actual revenue, as determined by the department of revenue, up to a maximum increase of 0.5 percent of the actual revenue in that prior school year, if the district board approves the increase by a three-fourths vote.

38.16(3)(br) (br)

38.16(3)(br)1.1. If a district board wishes to exceed the limit otherwise applicable to the district under this subsection, it shall adopt a resolution supporting inclusion in the final district budget of an amount equal to the proposed excess revenue. The resolution shall be filed as provided in s. 8.37. Within 10 days after adopting the resolution, the district board shall notify the board of the scheduled date of the referendum and submit a copy of the resolution to the board. The district board shall call a special referendum for the purpose of submitting the resolution to the electors of the district for approval or rejection. In lieu of a special referendum, the district board may specify that the referendum be held at the next succeeding spring primary or election or partisan primary or general election, if such election is to be held not sooner than 70 days after the filing of the resolution of the district board. The district board shall certify the results of the referendum to the board within 10 days after the referendum is held.

38.16(3)(br)2. 2. The district board shall publish type A, B, C, D, and E notices of the referendum under s. 10.01 (2). Notwithstanding s. 10.01 (2) (a), the type A notice shall include a statement of the amount of the excess revenue specified in subd. 1. and a copy of the resolution under subd. 1. Section 5.01 (1) applies in the event of failure to comply with the notice requirements of this subdivision.

38.16(3)(br)3. 3. The referendum shall be held in accordance with chs. 5 to 12. The district board shall provide the election officials with all necessary election supplies. The form of the ballot shall correspond substantially with the standard form for referendum ballots prescribed by the government accountability board under ss. 5.64 (2) and 7.08 (1) (a). The question submitted shall be whether the limit under this subsection may be exceeded by a specified amount. The limit otherwise applicable to the district under this subsection is increased by the amount approved by a majority of those voting on the question.

38.16(3)(c) (c) Except as provided in par. (d), if the board determines that a district board exceeded its limit under this subsection, the board shall do all of the following:

38.16(3)(c)1. 1. Reduce the amount of state aid payments to the district board in the school year in which the district board exceeded its limit by an amount equal to the amount of the excess revenue.

38.16(3)(c)2. 2. Ensure that the amount of any reductions in state aid under subd. 1. lapses to the general fund.

38.16(3)(c)3. 3. Ensure that the amount of the excess revenue is not included in determining the limit under this subsection for the district board for the following year.

38.16(3)(c)4. 4. Ensure that, if a district board's excess revenue exceeds the amount of state aid that may be reduced under subd. 1., the excess amount is subtracted from state aid payments in the following years until the total amount of the excess revenue is subtracted from the state aid payments.

38.16(3)(d) (d) The department may issue a finding that a district board is not liable for a penalty that would otherwise be imposed under par. (c) if the department determines that the district board's excess revenue is caused by one of the following clerical errors:

38.16(3)(d)1. 1. The department, through mistake or inadvertence, has assessed to any county or taxation district, in the current year or in the previous year, a greater or lesser valuation for any year than should have been assessed, causing the district board's levy to be erroneous in a way that directly causes an excess revenue.

38.16(3)(d)2. 2. A taxation district clerk or a county clerk, through mistake or inadvertence in preparing or delivering the tax roll, causes a district board's levy to be erroneous in a way that directly causes an excess revenue.

38.16(4) (4) On February 20, 2015, and annually thereafter on the 3rd Friday in February, the board shall distribute to each district board, from the appropriation under s. 20.292 (1) (dp), the amount determined as follows:

38.16(4)(a) (a) For the payment in 2015, divide the district's equalized value as of January 1, 2014, by the total equalized value of all districts as of January 1, 2014, and multiply the quotient by $406,000,000.

38.16(4)(b) (b) For the payment in 2016 and annually thereafter, the amount determined under par. (a).

38.16 History History: 1971 c. 154, 211; 1973 c. 61, 90; 1975 c. 39; 1977 c. 29 ss. 493, 1647 (13); 1977 c. 300 ss. 1, 8; 1977 c. 418 s. 918m; 1979 c. 34; 1981 c. 20; 2011 a. 32, 75; 2013 a. 20, 145.

38.16 Annotation Board power to levy taxes is constitutional. West Milwaukee v. Area Board of Vocational, Technical & Adult Education, 51 Wis. 2d 356, 187 N.W.2d 387 (1971).



38.18 Contracts and bidding.

38.18  Contracts and bidding. All contracts made by a district board for public construction in a district shall be let by the district board to the lowest responsible bidder in accordance with s. 62.15 (1) to (11) and (14). For purposes of this section, the district board shall possess the powers conferred by s. 62.15 on the board of public works and the common council. All contracts made under this section shall be made in the name of the district and shall be executed by the district board chairperson and district board secretary.

38.18 History History: 1971 c. 154; 1975 c. 244; 1981 c. 269; 1993 a. 397; 1999 a. 9.



38.20 Adjustment of assets and liabilities.

38.20  Adjustment of assets and liabilities.

38.20(1) (1) Except as provided in sub. (2), upon the creation of a district the property, assets, claims, contracts, obligations, rights, duties and liabilities relating and pertaining to the existing technical colleges in the territory included in the district shall become the property, assets, claims, contracts, obligations, rights, duties and liabilities of the district.

38.20(2) (2)

38.20(2)(a)(a) Upon the creation of a district the property, assets, claims, contracts, obligations, rights, duties and liabilities relating and pertaining to the existing technical college operated in a city, village or town located in the territory included in the district shall remain the property, assets, claims, contracts, obligations, rights, duties and liabilities of such city, village or town, unless the governing body of such city, village or town transfers the whole or any portion thereof to the district under an agreement between such city, village or town and the district as to the use, obligation and ownership thereof.

38.20(2)(b) (b) The purchase price of such property, except as otherwise agreed upon under par. (a), shall be the fair market value as determined by an independent appraiser selected jointly by the governing body of the city or village and the district board, less any outstanding obligations against the property which shall be assumed by the district.

38.20(2)(c) (c) In financing the purchase of property transferred to the district under this subsection, the district may issue its bonds or promissory notes under ch. 67 to pay the cost thereof including assumption of outstanding obligations.

38.20(2)(d) (d) The city or village shall deposit the proceeds of the sale of technical college property in the debt service fund, if any, created for payment of existing technical college obligations. The indebtedness of such city or village shall, for purposes of computing its legal debt limit, be deemed reduced by the amount of such deposit. The city or village may invest these debt service fund moneys under s. 66.0603 (1m) or 67.11 (2) and (3). Bonds and notes issued by districts for purposes of this subsection shall not be subject to referendum. The purchase agreement shall include an irrevocable clause providing that the district shall pay annually to the city or village a sum of money equal to the amount in which the interest received by the city or village upon investments authorized hereunder is less than the amount of interest paid by the city or village on the bonds of the city or village for technical college purposes.

38.20(2)(e) (e) The district purchasing property under this subsection may, with approval of the city council or village board involved, pay the purchase price by issuing and delivering directly to the city or village the general obligation promissory notes or the notes of the district under s. 67.12 (12), except that no referendum may be held and the 10-year limitation on such notes shall be inapplicable to such notes issued under this paragraph. Such notes shall mature and be payable at such times, in such amounts and at such rate of interest as will amortize and pay when due the principal and interest on the outstanding obligations of the city or village for technical college purposes. All such notes, upon execution and delivery to the city or village, shall in all respects be held and considered as an authorized investment under s. 66.0603 (1m) or 67.11 (2) and (3) of the debt service fund created for payment of the city or village obligations issued for technical college purposes and shall be offset against city or village indebtedness in computing legal debt limit to the same extent as other authorized investments of the debt service fund and such notes may be sold and hypothecated. If the offset against city or village indebtedness under this paragraph is determined to be invalid in any respect, such city or village immediately may require the district issuing the promissory notes to such city or village to comply with pars. (c) and (d) to the extent necessary to cure such invalidity.

38.20 History History: 1971 c. 154; 1983 a. 207 s. 93 (8); 1993 a. 246, 399, 491; 1999 a. 150 s. 672; 2001 a. 30.



38.22 Admission requirements.

38.22  Admission requirements.

38.22(1) (1) Except as provided in subs. (1m) and (1s) and s. 118.55 (7r), every person who is at least the age specified in s. 118.15 (1) (b) is eligible to attend a technical college if the person is:

38.22(1)(a) (a) A resident of this state.

38.22(1)(d) (d) A nonresident of this state, and if the district board of attendance approves the enrollment.

38.22(1m) (1m) Notwithstanding sub. (1) (intro.), a person who is at least 15 years and 6 months of age, who satisfies the other requirements for admission under sub. (1) and who obtains a letter from his or her high school principal recommending that the person be permitted to attend the schools of a district in order to take a course in motorcycle safety is eligible to attend the schools of a district for the purpose of taking a course in motorcycle safety. A person under the age of 16 years who takes a course in motorcycle safety under this subsection may not use in the course a motorcycle other than a motorcycle provided by the school of the district for the course.

38.22(1s) (1s) Notwithstanding sub. (1) (intro.), an individual under the age of 16 is eligible to attend the schools of a district if all of the following apply:

38.22(1s)(a) (a) The district board agrees to admit the individual.

38.22(1s)(b) (b) The individual satisfies the other requirements for admission under sub. (1).

38.22(1s)(c) (c) The individual has the written permission of his or her parent or guardian.

38.22(1s)(d) (d) The individual will not be attending the district school during the hours of the normal school day established under s. 119.18 (7) or 120.12 (15).

38.22(3) (3) Nonresident students shall be subject to the same rules and regulations as resident students.

38.22(4) (4) The board shall establish procedures to determine the residence of students attending district schools. In the case of any disagreement as to the residence of any student, the board shall make the final determination.

38.22(5) (5) The board shall promulgate rules establishing the priority to be given by a district board in admitting students who are residents of the district, students who are not residents of the district but are residents of this state and students who are not residents of this state.

38.22(6) (6) The following persons are residents of this state for the purposes of this section and s. 38.24:

38.22(6)(a) (a) Any person who has been employed as a migrant worker for at least 2 months each year for 3 of the 5 years next preceding the beginning of the semester or session for which the person wishes to enroll at a district school, or for at least 3 months each year for 2 of the 5 years next preceding the beginning of the semester or session for which the person wishes to enroll at a district school, any adult whose parent or legal guardian has been so employed while the adult was a minor, and any minor whose parent or legal guardian has been so employed. In this paragraph, "migrant worker" has the meaning specified in s. 103.90 (5).

38.22(6)(b) (b) Any minor, or adult who is a dependent of his or her parents or guardian under 26 USC 152 (a), whose natural parents are divorced or legally separated, if one or both of the person's parents have been bona fide residents of this state for at least 12 months next preceding the beginning of the semester or session for which the person wishes to enroll at a district school.

38.22(6)(c) (c) Any person continuously employed full time in this state, who was relocated to this state by his or her current employer or who moved to this state for employment purposes and accepted his or her current employment before applying for admission to a district school and before moving, and the spouse and dependents of any such person, if the student demonstrates an intent to establish and maintain a permanent home in Wisconsin. In this paragraph, "dependents" has the meaning given in 26 USC 152 (a).

38.22(6)(d) (d) Any person who is a refugee, as defined under 8 USC 1101 (a) (42), who moved to this state immediately upon arrival in the United States and who has resided in this state continuously since then, if he or she demonstrates an intent to establish and maintain a permanent home in Wisconsin.

38.22(6)(f) (f) Any person verified by the department of veterans affairs as being a resident of this state under s. 38.24 (8) (a) 1r.

38.22 History History: 1971 c. 154; 1977 c. 29 ss. 494, 494m, 501m; 1977 c. 273; 1985 a. 29; 1985 a. 332 s. 251 (1); 1987 a. 122; 1989 a. 24, 31, 336; 1991 a. 39, 184; 1997 a. 27; 2005 a. 25; 2009 a. 28; 2011 a. 32.



38.23 Student discrimination prohibited.

38.23  Student discrimination prohibited.

38.23(1) (1) No student may be denied admission to, participation in or the benefits of, or be discriminated against in any service, program, course or facility of the board or any district because of the student's race, color, creed, religion, sex, national origin, disability, ancestry, age, sexual orientation, pregnancy, marital status or parental status.

38.23(2) (2)

38.23(2)(a)(a) Each district board shall establish policies and procedures to protect students from discrimination under sub. (1). The policies and procedures shall do all of the following:

38.23(2)(a)1. 1. Provide criteria for determining whether sub. (1) has been violated.

38.23(2)(a)2. 2. Provide remedies and sanctions for violations of sub. (1).

38.23(2)(a)3. 3. Require a complainant to file a complaint with the district director within 300 days of the alleged violation of sub. (1).

38.23(2)(a)4. 4. Provide periods within which the complainant and the district director must act for each procedural step leading to the issuance of a final decision and for appeal of the final decision to the district board.

38.23(2)(b) (b) The policies and procedures established under par. (a) are subject to review and approval by the board.

38.23(3) (3) By September 1, 1991, 1992, 1993, and 1994, the board shall submit a report to the chief clerk of each house of the legislature for distribution to the appropriate standing committees under s. 13.172 (3). The report shall specify the number of complaints received by each district board in the previous school year alleging a violation of sub. (1) and the disposition of each such complaint.

38.23(4) (4) Nothing in this section or s. 36.12 prevents institutions from segregating students in dormitories based on sex.

38.23 History History: 1989 a. 186.

38.23 Annotation The exclusion of contraceptives from an employer or college or university sponsored benefits program that otherwise provides prescription drug coverage violates Wisconsin law prohibiting sex discrimination in employment and in higher education, ss. 111.31 to 111.395, 36.12, and 38.23. OAG 1-04.



38.24 Fees and tuition.

38.24  Fees and tuition.

38.24(1)(1)  Definition. In this section, "operational cost" means costs funded by general purpose revenue, property taxes and uniform fees established under sub. (1m) (a) and (b).

38.24(1g) (1g) Operational costs. Annually, by January 1, the board shall estimate the statewide operational cost per full-time equivalent student in collegiate transfer programs and postsecondary and vocational-adult programs for the next fiscal year. The board shall furnish each district board with definitions of statewide operational costs per full-time equivalent student and shall establish procedures for determining operational cost per full-time equivalent student.

38.24(1m) (1m) Program fees. The district boards shall charge students the fees established by the state board under this subsection. Annually, the board shall establish:

38.24(1m)(a) (a) Liberal arts collegiate transfer programs. Uniform fees based on not less than 31% of the statewide average operational costs of liberal arts collegiate transfer programs in district schools.

38.24(1m)(b) (b) Postsecondary and vocational-adult programs. Uniform fees based on not less than 14% of the combined estimated statewide operational cost of postsecondary, exclusive of collegiate transfer, and vocational-adult programs. The board shall maintain statewide uniformity in the program fees charged for postsecondary and vocational-adult credits. Students 62 years old and over shall be exempted from program fees under this paragraph in vocational-adult programs. Students enrolled in adult high school, including students enrolled under s. 118.15 (1) (cm) 3., adult basic education and English as a 2nd language courses shall be exempted from program fees under this paragraph. The board shall establish fees under this paragraph as if students exempt from fees under sub. (4) were not exempt.

38.24(1m)(c) (c) Materials fees. Establish uniform fees against all students, including tuition exempted students under par. (b), to cover the cost of consumable materials in addition to program fees. The board shall establish fees under this paragraph as if students exempt from fees under sub. (4) were not exempt.

38.24(1m)(d) (d) Programs for inmates. Uniform fees, for vocational programs or courses offered to state prison inmates at a district facility by the department of corrections or the department of health services in cooperation with a district board, equal to the fees established under par. (b).

38.24(1s) (1s) Additional fees. A district board may establish and charge a fee in addition to the fees under sub. (1m) for any of the following:

38.24(1s)(a) (a) A court-approved alcohol or other drug abuse education program offered to individuals under s. 48.245 (2) (a) 4., 48.345 (13) (b), 48.347 (5) (b), 938.245 (2) (a) 4., 938.32 (1g) (b), 938.34 (6r) (b) or (14s) (b) 3., 938.343 (10) (c) or 938.344 (2g) (a).

38.24(1s)(b) (b) A professional development, vocational-adult seminar or workshop, consisting of no more than 24 hours of instruction, offered to individuals who are employed in a related field. Annually the district board shall report to the board the courses for which an additional fee was charged under this paragraph and the amount of the additional fee.

38.24(1s)(c) (c) A vocational-adult course intended to improve an individual's skills beyond the entry level if the course is required by state or federal law, rule or regulation, or by a professional organization, to maintain licensure or certification in the individual's field of employment and the state director approves. The additional fee may not exceed an amount equal to the full cost of the course less the fee under sub. (1m).

38.24(2) (2) Refunds. The board shall establish fee and tuition refund policies.

38.24(3) (3) Nonresident fees and liabilities; remissions.

38.24(3)(a)(a) For all students who are not residents of this state, nor subject to reciprocal agreements with the board, annually the board shall establish a fee based on 150 percent of program fees established under sub. (1m) (a) and (b).

38.24(3)(b) (b) Notwithstanding par. (a), the state director may authorize the district board to charge a student who is not a resident of this state and who is subject to a contract with a federal agency under s. 38.14 (3) (a) a fee equal to the contracting district board's direct cost per full-time equivalent student for operating the program in which he or she is enrolled plus an amount equal to the district board's indirect costs per full-time equivalent student attributable to the contract.

38.24(3)(c) (c) The state director may authorize a district board to remit the fees under par. (a), but not the fees under sub. (1m), to any of the following:

38.24(3)(c)1. 1. A number of needy and worthy students. The number of students receiving fee remissions under this subdivision in all districts may not exceed a number equal to 0.5% of the full-time equivalent statewide enrollment.

38.24(3)(c)2. 2. Students enrolling under agreements with foreign educational institutions that provide for the exchange of an equal number of students who are residents of this state.

38.24(3)(d) (d) The board shall promulgate rules relating to the remission of fees under par. (c), including rules defining "needy and worthy".

38.24(3)(f) (f) Notwithstanding par. (a), the state director may authorize the district board to charge a student who is not a resident of this state and who is enrolled in a course provided through the use of distance education, as defined in s. 24.60 (1g), a fee that is less than the fee established under par. (a) but not less than the fees established under sub. (1m).

38.24(4) (4) Fee exemptions. A graduate of an associate degree program or vocational diploma program who is a resident of this state is exempt from the fees under sub. (1m) (b) and (c) for up to 6 credits within the same occupational program for which the degree or diploma was awarded if the graduate applies for the exemption within 6 months of graduation and any of the following applies:

38.24(4)(a) (a) Within 90 days after his or her initial employment, the graduate's employer certifies to the district board that the graduate lacks entry-level job skills and specifies in writing the specific areas in which the graduate's skills are deficient.

38.24(4)(b) (b) The graduate certifies that all of the following apply:

38.24(4)(b)1. 1. The graduate has not secured employment in the occupational field in which he or she received the degree or diploma.

38.24(4)(b)2. 2. The graduate has actively pursued employment in that occupational field.

38.24(4)(b)3. 3. The graduate has not refused employment in that occupational field or in a related field.

38.24(4)(b)4. 4. The graduate has actively sought the assistance of the district placement office.

38.24(4m) (4m) Auditor's fee exemption. The board shall permit a person who is 60 years of age or older to audit a course, other than a community service program, without paying an auditor's fee if the person is a resident of this state, as determined by the board by rule, space is available in the course and the instructor approves.

38.24(5) (5) Fee remissions for survivors.

38.24(5)(a)(a) In this subsection:

38.24(5)(a)1g. 1g. "Correctional officer" has the meaning give in s. 102.475 (8) (a).

38.24(5)(a)1j. 1j. "Emergency medical services technician" means an individual under s. 256.01 (5) or (9).

38.24(5)(a)1m. 1m. "Fire fighter" means any person employed by this state or any political subdivision of this state as a member or officer of a fire department whose duties include fire fighting or fire fighting training or a member of a volunteer fire department whose duties include fire fighting or fire fighting training.

38.24(5)(a)2. 2. "Law enforcement officer" has the meaning given in s. 165.85 (2) (c).

38.24(5)(b) (b) The district board shall grant full remission of fees under sub. (1m) (a) to (c) to any resident student who is enrolled in a program leading to an associate of arts degree, a collegiate transfer program or a vocational diploma program and who is any of the following:

38.24(5)(b)1. 1. The child of an ambulance driver, correctional officer, fire fighter, emergency medical services technician or law enforcement officer who was killed in the line of duty in this state or who qualified for a duty disability benefit under s. 40.65 (4), under the Wisconsin Retirement System, the Employees' Retirement System of the city of Milwaukee, or the Milwaukee County Employee's Retirement System and died as a result of the qualifying disability. The student must be the child of an ambulance driver, correctional officer, fire fighter, emergency medical services technician or law enforcement officer who was so killed or who died as a result of the qualifying disability when the child was under the age of 21 or before the child was born.

38.24(5)(b)2. 2. The surviving spouse of an ambulance driver, correctional officer, fire fighter, emergency medical services technician or law enforcement officer who was killed in the line of duty in this state or who qualified for a duty disability benefit, as defined in s. 40.65 (4), under the Wisconsin Retirement System, the Employees' Retirement System of the city of Milwaukee, or the Milwaukee County Employee's Retirement System and died as a result of the qualifying disability.

38.24(5)(c) (c) The fee remission under par. (b) shall remain in effect until completion of a sufficient number of credits to complete the program in which the student is enrolled, except that a student must be in good academic standing to receive the remission for the next semester and may not receive a remission for more than 3 consecutive years.

38.24(5)(d) (d) If the appropriation under s. 20.292 (1) (am) in any fiscal year is insufficient to fully fund the fee remissions under par. (b), the district board shall notify the joint committee on finance.

38.24(6) (6) Fee remissions for funeral assistants. The district board shall grant a $25 remission of fees under subs. (1m) and (3) to a student for each valid voucher issued to the student under s. 45.60 (3).

38.24(7) (7) Fee remission for spouse, surviving spouse, and children of certain veterans.

38.24(7)(a)(a) In this subsection:

38.24(7)(a)1m. 1m. "Eligible veteran" means a person verified by the department of veterans affairs to be either of the following:

38.24(7)(a)1m.a. a. A person who has served on active duty under honorable conditions in the U.S. armed forces, in forces incorporated as part of the U.S. armed forces, in the national guard, or in a reserve component of the U.S. armed forces; who was a resident of this state at the time of entry into that service; and who, while a resident of this state, died on active duty, died as the result of a service-connected disability, or died in the line of duty while on active or inactive duty for training purposes.

38.24(7)(a)1m.b. b. A person who was a resident of this state at the time of entry into service described in subd. 1m. a. and who the U.S. department of veteran affairs has awarded at least a 30 percent service-connected disability rating under 38 USC 1114 or 1134.

38.24(7)(a)1p. 1p. "Fees" means the amount charged to a resident student under sub. (1m) (a) to (c) to enroll in a course leading to an associate degree, collegiate transfer, or vocational diploma. In the case of a distance education, online, or other course for which the amount charged to enroll in the course equals at least 100 percent of the cost of offering the course, "fees" includes the regular fees charged to a resident student under sub. (1m) (a) to (c) to enroll in the course and any additional fees charged to that student under sub. (1m) (a) to (c) to enroll in that course.

38.24(7)(am) (am) In determining a person's residency at the time of entry into service under par. (a) 1m. a. or b., the state from which the person entered service is irrelevant.

38.24(7)(b) (b) Except as provided in [subds. 1. to 3.] and par. (bg), the district board shall grant full remission of fees for 128 credits or 8 semesters, whichever is longer, less the number of credits or semesters for which the person received remission of fees from any other district board under this subsection and from the Board of Regents under s. 36.27 (3n) (b) and less the amount of any fees paid under 38 USC 3319, to any resident student who maintains a cumulative grade point average of at least 2.0 and is also any of the following:

38.24(7)(b)1. 1. A spouse of an eligible veteran.

38.24(7)(b)2. 2. An unremarried surviving spouse of an eligible veteran.

38.24(7)(b)3. 3. A child of an eligible veteran, if the child is at least 17 but not yet 26 years of age.

38.24(7)(bg) (bg) Before the district board may grant a remission of fees under par. (b), the district board shall require the resident student to apply to the payment of those fees all educational assistance to which the resident student is entitled under 38 USC 3319. If that educational assistance covers 100 percent of those fees for a credit or semester, that credit or semester shall not count against the 128 credit or 8 semester limit provided in par. (b). If that educational assistance covers less than 100 percent of those fees for a credit or semester and the remission under par. (b) covers the remainder of those fees, the credit or semester shall count against that limit in the proportion that the remission bears to the total fees charged for that credit or semester. This requirement applies notwithstanding the fact that the resident student may be entitled to educational assistance under 10 USC 16132a, 10 USC 16163a, or 38 USC 3500 to 3566 as well as under 38 USC 3319, unless the resident student has 12 months or less of eligibility remaining for educational assistance under 10 USC 16132a, 10 USC 16163a, or 38 USC 3500 to 3566.

38.24(7)(bm) (bm)

38.24(7)(bm)1.1. For a resident student who is entitled to educational assistance under 10 USC 16132a, 10 USC 16163a, or 38 USC 3500 to 3566 and under 38 USC 3319, if the amount of educational assistance, other than educational assistance for tuition, to which the resident student is entitled under 10 USC 16132a, 10 USC 16163a, or 38 USC 3500 to 3566 is greater than the amount of educational assistance, other than educational assistance for tuition, that the resident student received under 38 USC 3319, as determined by the higher educational aids board, in the academic year the higher educational aids board shall reimburse the resident student for the difference in those amounts of educational assistance, as calculated by the higher educational aids board, from the appropriation account under s. 20.235 (1) (fz). The higher educational aids board shall make that determination and calculation in consultation with the board and district board.

38.24(7)(bm)2. 2. If in any fiscal year there are insufficient moneys available in the appropriation account under s. 20.235 (1) (fz) to provide full reimbursement under subd. 1. to all resident students who are eligible for that reimbursement, the higher educational aids board and the district board shall reimburse those resident students as provided in s. 39.50 (4).

38.24(7)(c) (c) The higher educational aids board shall reimburse the district board for all fees remitted under par. (b) as provided in s. 39.50 (2) and (3m).

38.24(8) (8) Fee remission for veterans.

38.24(8)(a)(a) In this subsection:

38.24(8)(a)1g. 1g. "Fees" has the meaning given in sub. (7) (a) 1p.

38.24(8)(a)1r. 1r. "Veteran" means a person who is verified by the department of veterans affairs as being a resident of this state for purposes of receiving benefits under ch. 45; as being a resident of this state at the time of his or her entry into the U.S. armed forces or forces incorporated in the U.S. armed forces or as being a resident of this state for at least 5 consecutive years immediately preceding the beginning of any semester or session for which the person registers at a technical college; and as meeting any of the following conditions:

38.24(8)(a)1r.a. a. The person has served on active duty for at least one qualifying term of service under subd. 1r. b. to d. under honorable conditions in the U.S. armed forces or in forces incorporated as part of the U.S. armed forces during a war period or in a crisis zone.

38.24(8)(a)1r.b. b. The person has served on active duty in the U.S. armed forces or in forces incorporated in the U.S. armed forces under honorable conditions, for 2 continuous years or more or for the full period of his or her initial service obligation, whichever is less.

38.24(8)(a)1r.c. c. The person has served on active duty for 90 days or more under honorable conditions in the U.S. armed forces or in forces incorporated in the U.S. armed forces during a war period or for any period of service under section 1 of executive order 10957 dated August 10, 1961.

38.24(8)(a)1r.d. d. The term of service in the U.S. armed forces or in forces incorporated as part of the U.S. armed forces under honorable conditions entitled the person to receive the Armed Forces Expeditionary Medal, established by executive order 10977 on December 4, 1961, the Vietnam Service Medal established by executive order 11231 on July 8, 1965, the Navy Expeditionary Medal, the Marine Corps Expeditionary Medal, or an equivalent expeditionary or service medal.

38.24(8)(a)1r.e. e. The person was honorably discharged from the U.S. armed forces or from forces incorporated in the U.S. armed forces for a service-connected disability, for a disability subsequently adjudicated to have been service connected, or for reasons of hardship.

38.24(8)(a)1r.f. f. The person was released under honorable conditions from the U.S. armed forces or from forces incorporated in the U.S. armed forces due to a reduction in the U.S. armed forces.

38.24(8)(am) (am) In determining a person's residence at the time of entry into service under par. (a) 1r., the state from which the person entered service is irrelevant.

38.24(8)(b) (b) Except as provided in par. (bg), the district board shall grant full remission of the fees charged for 128 credits or 8 semesters, whichever is longer, less the number of credits or semesters for which the person received remission of fees from any other district board under this subsection and from the Board of Regents under s. 36.27 (3p) and less the amount of any fees paid under 10 USC 2107 (c), 38 USC 3104 (a) (7) (A), or 38 USC 3313, to any student who is a veteran and maintains a cumulative grade point average of at least 2.0.

38.24(8)(bg) (bg) Before the district board may grant a remission of fees under par. (b), the district board shall require the student to apply to the payment of those fees all educational assistance to which the student is entitled under 38 USC 3313. If that educational assistance covers 100 percent of those fees for a credit or semester, that credit or semester shall not count against the 128 credit or 8 semester limit provided in par. (b). If that educational assistance covers less than 100 percent of those fees for a credit or semester and the remission under par. (b) covers the remainder of those fees, the credit or semester shall count against that limit in the proportion that the remission bears to the total fees charged for that credit or semester. This requirement applies notwithstanding the fact that the student may be entitled to educational assistance under 10 USC 16131 to 16137, 10 USC 16161 to 16166, or 38 USC 3001 to 3036 as well as under 38 USC 3313, unless the student has 12 months or less of eligibility remaining for educational assistance under 10 USC 16131 to 16137, 10 USC 16161 to 16166, or 38 USC 3001 to 3036.

38.24(8)(bm) (bm)

38.24(8)(bm)1.1. For a student who is entitled to educational assistance under 10 USC 16131 to 16137, 10 USC 16161 to 16166, or 38 USC 3001 to 3036 and under 38 USC 3313, if the amount of educational assistance, other than educational assistance for tuition, to which the student is entitled under 10 USC 16131 to 161310 USC 16161 to 16166, or 38 USC 3001 to 3036 is greater than the amount of educational assistance, other than educational assistance for tuition, that the student received under 38 USC 3313, as determined by the higher educational aids board, in the academic year the higher educational aids board shall reimburse the student for the difference in those amounts of educational assistance, as calculated by the higher educational aids board, from the appropriation account under s. 20.235 (1) (fz). The higher educational aids board shall make that determination and calculation in consultation with the board and district board.

38.24(8)(bm)2. 2. If in any fiscal year there are insufficient moneys available in the appropriation account under s. 20.235 (1) (fz) to provide full reimbursement under subd. 1. to all students who are eligible for that reimbursement, the higher educational aids board and the district board shall reimburse those students as provided in s. 39.50 (4).

38.24(8)(c) (c) The higher educational aids board shall reimburse the district board for all fees remitted under par. (b) as provided in s. 39.50 (2) and (3m).

38.24 History History: 1971 c. 154, 211, 228; 1975 c. 39, 224; 1977 c. 29, 418; 1981 c. 20; 1983 a. 27; 1985 a. 29; 1987 a. 27; 1989 a. 31, 107, 336; 1991 a. 39 ss. 1103 to 1108m, 1117; 1993 a. 16, 223, 491; 1995 a. 27 s. 9126 (19); 1995 a. 77, 228; 1997 a. 27, 163, 292; 1999 a. 32 s. 97; 1999 a. 130, 154; 2003 a. 42; 2005 a. 22, 25, 253, 320, 468; 2007 a. 20 ss. 738mr to 741, 9121 (6) (a); 2007 a. 130; 2009 a. 28, 276; 2011 a. 32; 2013 a. 20.

38.24 Annotation VTAE schools (technical colleges) are not "district schools" within the meaning of Art. X, s. 3. 64 Atty. Gen. 24.

38.24 Annotation Apprentices indentured under ch. 106 may be charged tuition at VTAE schools (technical colleges) for related instruction received at such schools that is required as a condition of their apprenticeship. 65 Atty. Gen. 37.



38.26 Minority student participation and retention grants.

38.26  Minority student participation and retention grants.

38.26(1)(1) In this section, "minority student" means a student enrolled in a district school who is a minority group member, as defined in s. 16.287 (1) (f).

38.26(2) (2) The board shall annually notify each district board of those purposes for which grants may be awarded under this section. Grants may be awarded only for the purposes of assisting in:

38.26(2)(a) (a) The creation or expansion of programs that provide counseling and tutoring services for minority students.

38.26(2)(b) (b) Programs that demonstrate innovative approaches to increasing minority student placement and retention in technical education programs that have a high earning potential for their graduates.

38.26(2)(c) (c) Providing internships to minority students enrolled in programs that prepare their graduates for admission to a teacher education program at an institution within the University of Wisconsin System.

38.26(2)(d) (d) Programs that combine basic skills and occupational training as a means of expediting basic skills remediation and increasing retention of minority students.

38.26(2)(e) (e) Programs that use community-based organizations to assist in the recruitment, training and retention of minority students.

38.26(3) (3)

38.26(3)(a)(a) Any district board may apply to the board for a grant to accomplish the purposes identified by the board under sub. (2).

38.26(3)(b) (b) The board shall review the applications submitted under par. (a) according to procedures and criteria established by the board. The board shall notify the district board whether the district board's application has been approved and, if approved, of the amount and the conditions of the grant to be awarded.

38.26(3)(c) (c) Amounts awarded under par. (b) shall be paid from the appropriation under s. 20.292 (1) (f) and may be paid to the district board in installments. Amounts awarded shall range from 25% to 75% of the total project cost. The board shall require the district board to provide the remaining percentage share of total project cost.

Effective date text (c) Amounts awarded under par. (b) shall be paid from the appropriation under s. 20.292 (1) (c) and may be paid to the district board in installments. Amounts awarded shall range from 25% to 75% of the total project cost. The board shall require the district board to provide the remaining percentage share of total project cost.

38.26(4) (4)

38.26(4)(a)(a) Each district board receiving a grant under this section shall, by September 1 of the school year following receipt of the grant, file a report with the board. The report shall evaluate the district board's performance in attaining the goals specified in the application submitted under sub. (3).

38.26(4)(b) (b) The board shall develop and implement an audit program to assess the effectiveness of the grants made under this section in accomplishing the intended goals.

38.26 History History: 1991 a. 39; 2011 a. 32; 2013 a. 20.



38.27 Incentive grants.

38.27  Incentive grants.

38.27(1)(1) The board shall annually notify each district board of those purposes for which grants may be awarded under this section. Grants may be awarded only for the purposes of assisting in:

38.27(1)(a) (a) The creation or expansion of adult high school, adult basic education and English as a 2nd language courses. The board shall give priority to courses serving minority, unemployed, disadvantaged or handicapped students.

38.27(1)(b) (b) The creation or expansion of programs, courses or services, and related staff and instructional material development:

38.27(1)(b)1. 1. Which address the need to train emerging skills, skills resulting from occupational or technological change or skills in occupations experiencing substantial growth.

38.27(1)(b)2. 2. For which there is significant projected long-term job growth; and

38.27(1)(b)3. 3. That comply with state program priorities and plans for coordinating the efficient and cost-effective delivery of services.

38.27(1)(c) (c) The purchase or lease of high-cost instructional equipment necessary to develop or improve new or expanding occupational training programs:

38.27(1)(c)1. 1. Which address emerging skilled training needs;

38.27(1)(c)2. 2. For which there is significant projected long-term job growth; and

38.27(1)(c)3. 3. That comply with state program priorities and plans for coordinating the efficient and cost-effective delivery of services.

38.27(1)(d) (d) Programs that foster the provision of classroom instruction for apprentices and the upgrading of journeymen.

38.27(1)(e) (e) Educational programs, courses or services that would not otherwise be established or maintained because of limitations in district fiscal capacity.

38.27(1)(g) (g) The creation or expansion of programs that assist business and industry in adopting and implementing new technology, including training in the use of new technology and instructional and continuing educational opportunities in the adoption and implementation of new technology.

38.27(1)(h) (h) The creation or expansion of programs at secured juvenile correctional facilities.

38.27(2) (2)

38.27(2)(a)(a) Any district board or combination of district boards may apply to the board for a grant to accomplish the purposes identified by the board under sub. (1).

38.27(2)(b) (b) The board shall review the applications submitted under par. (a) according to procedures and criteria established by the board. Prior to awarding a grant for the purpose of sub. (1) (e), the board shall consider the principle of comparable budgetary support for similar programs and ensure that the program being considered for a grant is efficient and cost-effective. The board shall notify the applicant whether its application has been approved and, if approved, of the amount and the conditions of the grant to be awarded.

38.27(2)(c) (c) Amounts awarded under this section shall be paid from the appropriation under s. 20.292 (1) (f) and may be paid in installments. Except as provided under par. (cm), amounts awarded for the purposes of sub. (1) (b) to (d) and (g) shall range from 25% to 75% of the total project cost. The board shall require the district board to provide the remaining percentage share of total project cost.

Effective date text (c) Amounts awarded under this section shall be paid from the appropriation under s. 20.292 (1) (dc) and may be paid in installments. Except as provided under par. (cm), amounts awarded for the purposes of sub. (1) (b) to (d) and (g) shall range from 25% to 75% of the total project cost. The board shall require the district board to provide the remaining percentage share of total project cost.

38.27(2)(cm) (cm) For grants awarded to combinations of district boards for projects that support regional or statewide activities, the board shall determine the percentage of total project cost that the grant may fund.

38.27(2)(d) (d) Amounts awarded for the purpose of sub. (1) (a) or (e) may be awarded on a continuing basis, pending the availability of funds. Amounts awarded to support the establishment of new programs under sub. (1) (b) or (g) may be awarded for a period of up to 3 years, pending the availability of funds.

38.27(2)(e) (e) Funds received under this section for the purpose of sub. (1) (a), (b), (c), (d) or (g) may not be used to supplant funds otherwise available for such purposes.

38.27(2)(f) (f) The recipient of a grant under sub. (1) (g) shall give preference, in assisting business and industry, to small and medium-sized businesses.

38.27(2m) (2m) The board shall ensure that:

38.27(2m)(a) (a) Beginning in the 1989-90 fiscal year, not more than $1,500,000 annually is awarded for the purpose of sub. (1) (e).

38.27(2m)(b) (b) Not more than 25% of the total amount awarded under this section in any fiscal year is for the purposes of sub. (1) (c).

38.27(2m)(c) (c) Beginning in the 1989-90 fiscal year, at least $1,500,000 annually is awarded under sub. (1) (a) for adult literacy programs in addition to the amount awarded for such programs in the 1988-89 fiscal year.

38.27(2m)(d) (d) Beginning in the 1991-92 fiscal year, $100,000 annually is awarded under sub. (1) (b) for nurse training programs.

38.27(2m)(e) (e) Beginning in the 1997-98 fiscal year, not more than $150,000 annually is awarded for the purpose of sub. (1) (h).

38.27(2m)(f) (f) Beginning in the 2001-02 school year, at least $0 annually is awarded under this section to districts with limited fiscal capacity, as defined by the board.

38.27(3) (3)

38.27(3)(a)(a) Each recipient of a grant under this section shall, by September 1 of the fiscal year following receipt of the grant, file a report with the board. The report shall evaluate the recipient's performance in attaining the goals specified in the application submitted under sub. (2).

38.27(3)(b) (b) The board shall develop and implement an audit program to assess the effectiveness of the grants made under this section in accomplishing the intended goals.

38.27 History History: 1985 a. 29; 1987 a. 399, 419; 1989 a. 31; 1991 a. 39; 1993 a. 16; 1995 a. 27; 1997 a. 27; 2001 a. 16; 2013 a. 20.



38.272 Farm training program tuition grants.

38.272  Farm training program tuition grants.

38.272(1) (1) A student enrolled in a district's farm business and production management program may apply to the board for a grant for the purpose of paying 50% of the tuition for up to 6 years.

38.272(2) (2) The board shall review the applications submitted under sub. (1) according to procedures and criteria established by the board. The board shall notify the student whether his or her application has been approved and, if approved, of the amount of the grant.

38.272(3) (3) The board may award grants under this section. Amounts awarded shall be paid from the appropriation under s. 20.292 (1) (f).

38.272 History History: 1991 a. 39; 1995 a. 27; 2013 a. 20.



38.28 State aid.

38.28  State aid.

38.28(1)(1)

38.28(1)(a)(a) Annually at the time and on forms prescribed by the director, the district board secretary shall report to the board the cost of maintaining the schools of the district; the character of the work done; the number, names and qualifications of the teachers employed; the number of full-time students enrolled; the number of full-time equivalent students enrolled in the district who are residents of another district; the number of full-time students exempted from tuition, by course credits; the actual amount of tuition collected in postsecondary and in vocational-adult programs; and such other information as the board requires.

38.28(1)(b) (b) By October 15, 1992, each district board shall report to the board all of the following information for each of the 2 preceding school years:

38.28(1)(b)1. 1. The number and titles of all postsecondary programs and course sections added or discontinued.

38.28(1)(b)2. 2. The number of nonresident students and the district, state and country of residence of each.

38.28(1)(b)3. 3. For students who are residents of this state but not residents of the district:

38.28(1)(b)3.a. a. The name and home address of each, to the extent permitted under 20 USC 1232g.

38.28(1)(b)3.b. b. Whether the student's district of residence offered the postsecondary program or course in which the student is enrolled.

38.28(1)(b)4. 4. The number, title and program area of each instructional staff position added or eliminated and the reason for the addition or elimination.

38.28(1)(c) (c) By January 1, 1993, the board shall report the information received from the district boards under par. (b) to the governor and to the chief clerk of each house of the legislature for distribution to the appropriate standing committees under s. 13.172 (3).

38.28(1m) (1m) In this section:

38.28(1m)(a) (a)

38.28(1m)(a)1.1. "District aidable cost" means the annual cost of operating a technical college district, including debt service charges for district bonds and promissory notes for building programs or capital equipment, but excluding all expenditures relating to auxiliary enterprises and community service programs, all expenditures funded by or reimbursed with federal revenues, all receipts under ss. 38.12 (9), 38.14 (3) and (9), 118.15 (2) (a), and 118.55 (7r), all receipts from grants awarded under ss. 38.04 (8), (28), and (31), 38.14 (11), 38.26, 38.27, 38.33, and 38.38, all fees collected under s. 38.24, and driver education and chauffeur training aids.

Effective date text 1. "District aidable cost" means the annual cost of operating a technical college district, including debt service charges for district bonds and promissory notes for building programs or capital equipment, but excluding all expenditures relating to auxiliary enterprises and community service programs, all expenditures funded by or reimbursed with federal revenues, all receipts under sub. (6) and ss. 38.12 (9), 38.14 (3) and (9), 118.15 (2) (a), and 118.55 (7r), all receipts from grants awarded under ss. 38.04 (8), (20), (28), and (31), 38.14 (11), 38.26, 38.27, 38.33, and 38.38, all fees collected under s. 38.24, and driver education and chauffeur training aids.

38.28(1m)(a)2. 2. "District aidable cost" for any district that does not have an institution or college campus located in the district does not include costs associated with the collegiate transfer program at the district school. In this subdivision, "institution" and "college campus" have the meanings specified under s. 36.05. This subdivision does not apply beginning with aid paid under sub. (3) in the 2014-15 fiscal year.

38.28(1m)(am) (am) "Dual enrollment programs" means programs or courses of study designed to provide high school students the opportunity to gain credits in both technical college and high school, including transcripted credit programs or other educational services provided by contract between a school district and a technical college.

38.28(1m)(b) (b) "Equalization index" means a ratio determined by:

38.28(1m)(b)1. 1. Dividing the most current statewide full valuation by the board's estimate of the districts' total aidable full-time equivalent student count for the next fiscal year;

38.28(1m)(b)2. 2. Dividing the most current full valuation for each district by the board's estimate of that district's full-time equivalent student count for the next fiscal year; and

38.28(1m)(b)3. 3. Dividing the quotient of subd. 1. by the quotient of subd. 2., rounded to the 5th decimal place.

38.28(1m)(c) (c) "Industry-validated curriculum" means a curriculum that is developed with business or industry input and that is based on competencies and assessments that reflect the skills and knowledge necessary for a specific job or jobs within a specific type of business or industry.

38.28(2) (2)

38.28(2)(b)(b) Subject to par. (bm), each district's share of the amount appropriated under s. 20.292 (1) (d) shall be computed as follows:

38.28(2)(b)1. 1. The district's aidable cost shall be multiplied by the applicable percentage and this product shall be multiplied by the equalization index to determine state aids. In this subdivision, the "applicable percentage" is the percentage sufficient to generate total aid under this section that will fall within the range of 0.999 and 1.001 of the amount appropriated under s. 20.292 (1) (d), as determined by the board.

38.28(2)(b)2. 2. The most current equalized values certified by the department of revenue shall be used in aid determinations. Equalized values shall include the full value of property that is exempt under s. 70.11 (39) and (39m) as determined under s. 79.095 (3).

38.28(2)(b)3. 3. Beginning with the 1975-76 fiscal year, state aids shall be calculated and paid on the basis of 1975-76 district aidable cost. Annually thereafter, aid payments in any fiscal year shall fund the district aidable cost in that same fiscal year.

38.28(2)(b)4. 4. The board shall make such adjustments in aid payments during the fiscal year as are necessary to reflect more current data under sub. (1m) and s. 20.292 (1) (d). Final adjustments of state aid payments, on the basis of actual enrollments and costs, shall be made from the following year's aid appropriation under s. 20.292 (1) (d).

38.28(2)(be) (be)

38.28(2)(be)1.1. Subject to subd. 1m. and par. (bm), the board shall establish a formula for allocating the amount appropriated under s. 20.292 (1) (d) in a fiscal year to each district based on a district's performance in the 3 previous fiscal years with respect to the following criteria:

38.28(2)(be)1.a. a. The placement rate of students in jobs related to students' programs of study.

38.28(2)(be)1.b. b. The number of degrees and certificates awarded in high-demand fields. The board and the department of workforce development shall jointly determine what constitutes high-demand fields and revise the determination as necessary.

38.28(2)(be)1.c. c. The number of programs or courses with industry-validated curriculum.

38.28(2)(be)1.d. d. The transition of adult students from basic education to skills training.

38.28(2)(be)1.dm. dm. The number of adult students served by basic education courses, adult high school or English language learning courses, or courses that combine basic skills and occupational training as a means of expediting basic skills remediation, and the success rate of adult students completing such courses.

38.28(2)(be)1.e. e. Participation in dual enrollment programs.

38.28(2)(be)1.f. f. The workforce training provided to businesses and individuals.

38.28(2)(be)1.g. g. Participation in statewide or regional collaboration or efficiency initiatives.

38.28(2)(be)1.h. h. Training or other services provided to special populations or demographic groups that can be considered unique to the district.

38.28(2)(be)1m. 1m. Subject to modification by the joint committee on finance under subd. 2., allocations under the formula established under subd. 1. shall be based on a district's performance with respect to 7 of the 9 criteria specified in subd. 1. a. to h., and the board shall allow each district to designate the criteria used for the allocations.

38.28(2)(be)2. 2. No later than March 31, 2014, the board shall submit a plan for making allocations pursuant to the formula established under subd. 1. to the joint committee on finance. If the cochairpersons of the joint committee on finance do not notify the board within 14 working days after the date of the submittal of the plan that the committee has scheduled a meeting to review the plan, the board shall implement the plan. If, within 14 working days after the date of the submittal of the plan, the cochairpersons of the committee notify the board that the committee has scheduled a meeting to review the plan, the board may not implement the plan unless the committee approves or modifies the plan. If the committee modifies the plan, the board may implement the plan only as modified by the committee.

38.28(2)(be)3. 3. In each fiscal year, beginning in fiscal year 2014-15, the board shall submit a report to the joint committee on finance that describes how the amount appropriated under s. 20.292 (1) (d) is allocated to each district under the plan administered under subd. 2. The report shall describe all of the following:

38.28(2)(be)3.a. a. The amount allocated to each district in the fiscal year under the formula administered under the plan.

38.28(2)(be)3.b. b. The performance of each district with respect to each criterion specified in subd. 1. a. to h.

38.28(2)(be)3.c. c. The methodologies used to make a district's allocation described under subd. 3. a. based on the district's performance described under subd. 3. b.

38.28(2)(be)3.d. d. The performance of the technical college system as a whole with respect to each criterion specified in subd. 1. a. to h.

38.28(2)(be)3.e. e. Any other information used to administer the plan.

38.28(2)(be)4. 4. The board shall make the report submitted under subd. 3. available to the public. Each district board that maintains an Internet site shall make the report available to the public at the Internet site.

38.28(2)(be)5. 5. The board shall include in its biennial budget request under s. 16.42 any legislative proposals that the board recommends that relate to the criteria specified in subd. 1. a. to h. or to the plan or formula approved or modified by the joint committee on finance under subd. 2.

38.28(2)(bm) (bm)

38.28(2)(bm)1.1. In this paragraph, "amount appropriated" means the amount appropriated under s. 20.292 (1) (d).

38.28(2)(bm)2. 2.

38.28(2)(bm)2.a.a. Except for the percentages of funding specified in this subdivision to be distributed under par. (be), all of the amount appropriated shall be distributed under par. (b).

38.28(2)(bm)2.b. b. In fiscal year 2014-15, the percentage is 10 percent.

38.28(2)(bm)2.c. c. In fiscal year 2015-16, the percentage is 20 percent.

38.28(2)(bm)2.d. d. In fiscal year 2016-17, the percentage is 30 percent.

38.28(2)(bs) (bs) The board shall reduce each district's aid payment under par. (b) 2., or the amount allocated to each district under the plan administered under par. (be) 2., by the district's share of the amount necessary to produce and distribute the statewide guide under s. 38.04 (18), as determined by the board.

38.28(2)(c) (c) The board shall pay an amount determined by multiplying the number of students enrolled in a driver training course approved by the board by the number of credits of the course for which each student is enrolled and multiplying the product by $16. The board may provide aids under this paragraph on the basis of a minimum of 10 students regardless of the number of students actually enrolled and attending.

38.28(2)(d) (d) Notwithstanding pars. (b), (be), and (bm), the board may withhold, suspend or reduce in whole or in part payment of state aid under this subsection to any district board whose program or educational personnel does not meet minimum standards set by the board or which violates this chapter or any rule promulgated by the board under the authority of this chapter. The board shall discontinue aids to those programs which are no longer necessary to meet needs within the state.

38.28(2)(e) (e) Aids shall not be paid to a district board for any program unless the intended content of each course has been thoroughly described, and the program has been designated and approved by the state director and reviewed by the board. The board shall establish procedures to implement this subsection which shall enhance the district's ability to respond rapidly to the needs of its citizens.

38.28(2)(f) (f) The board shall compile information on anticipated cost for each succeeding fiscal year by the preceding January 1.

38.28(2)(g) (g) The board shall pay an amount determined by multiplying the number of students enrolled in a chauffeur training course approved by the board by the number of credits of the course for which each student is enrolled and multiplying the product by $150.

38.28(3) (3) If the appropriation for state aid under s. 20.292 (1) (fc) in any one year is insufficient to pay the full amount under subs. (2) (c) and (g), funds in the appropriation shall be used first for the purposes of sub. (2) (c) and any remaining funds shall be prorated among the districts entitled to support under sub. (2) (g). If the appropriation for state aid under s. 20.292 (1) (fc) in any one year is insufficient to pay the full amount under sub. (2) (c), funds in the appropriation shall be prorated among the districts entitled to the funds.

38.28(4) (4) From the appropriation under s. 20.292 (1) (f), the board may pay to any district that does not have an institution or college campus located within the district an amount equal to that portion of the instructional costs of the district's collegiate transfer program not supported by fees and tuition that is equal to the state support of similar programs in the University of Wisconsin System, as determined by the board. In this subsection, "institution" and "college campus" have the meanings specified under s. 36.05.

38.28(5) (5) State aid shall not be paid to a district for any year, unless every teacher, administrator, principal and supervisor employed by the district during that year is under a contract providing for leave of absence by reason of sickness of such person, without deduction from salary, for not less than 5 days per year and for accumulation of unused sick leave from year to year to a total of not less than 30 days. No allowance may be paid for such absences from teaching or other educational services rendered in evening school by any person employed at least 30 hours per week in day school. This subsection does not apply to a person employed by the district board for less than 30 hours per week.

38.28(6) (6)

38.28(6)(a)(a) Annually, the board shall determine all of the following for each district:

38.28(6)(a)1. 1. The number of students enrolled in associate degree programs and vocational diploma programs in the district who are residents of another district.

38.28(6)(a)2. 2. The number of residents of the district who are enrolled in associate degree programs and vocational diploma programs in another district.

38.28(6)(b) (b) Annually, the board shall pay to each district for which the result under subd. 1. is a positive number an amount determined as follows:

38.28(6)(b)1. 1. For each district, subtract the number determined under par. (a) 2. from the number determined under par. (a) 1. for that district, adjusted to a full-time equivalent basis.

38.28(6)(b)2. 2. Add the positive numbers obtained under subd. 1. for all districts.

38.28(6)(b)3. 3. Multiply the amount in the appropriation under s. 20.292 (1) (fm) for that fiscal year by a fraction, the numerator of which is the result obtained under subd. 1. and the denominator of which is the result obtained under subd. 2.

38.28(6)(c) (c) The board shall make aid payments under this section from the appropriation under s. 20.292 (1) (fm). The board shall make such adjustments in aid payments during the fiscal year as are necessary to reflect more current data under pars. (a) and (b). Final adjustments of aid payments, on the basis of actual enrollments, shall be made from the appropriation under s. 20.292 (1) (fm) in the following fiscal year.

38.28 History History: 1971 c. 154, 211; 1973 c. 90; 1975 c. 39, 224; 1977 c. 29, 418; 1979 c. 34, 221; 1981 c. 20, 269; 1983 a. 27; 1985 a. 29; 1985 a. 332 s. 251 (3); 1987 a. 27, 399; 1989 a. 31, 102, 336; 1991 a. 39, 322; 1993 a. 16, 377, 399, 437; 1995 a. 27 ss. 1812, 9145 (1); 1995 a. 225; 1997 a. 27, 237; 1999 a. 9, 185; 2001 a. 16, 109; 2003 a. 33; 2005 a. 25; 2013 a. 20.



38.29 Chauffeur training grants.

38.29  Chauffeur training grants.

38.29(1) (1) The board may award grants to district boards under this section for the development of advanced chauffeur training facilities, the acquisition of instructional equipment for such facilities, operational costs associated with the maintenance of such facilities and equipment and costs incurred in the coordination of the training programs.

38.29(2) (2)

38.29(2)(a)(a) Any district board receiving aid under s. 38.28 (2) (g) may apply to the board for a grant for the purposes described under sub. (1).

38.29(2)(b) (b) The board shall review the application according to criteria and procedures established by the board. If an application submitted under par. (a) is approved, the board shall notify the district board of the amount and conditions of the grant to be awarded.

38.29(2)(c) (c) Amounts awarded shall be paid from the appropriation under s. 20.292 (1) (f).

Effective date text (c) Amounts awarded shall be paid from the appropriation under s. 20.292 (1) (fg).

38.29(3) (3) Each district board receiving a grant under this section shall, by September 1 of the fiscal year following receipt of the grant, file a report with the board. The report shall evaluate the district board's performance in attaining the goals specified in the application submitted under sub. (2) (a).

38.29 History History: 1985 a. 29; 1997 a. 27; 2013 a. 20.



38.30 Special aid for veterans.

38.30  Special aid for veterans.

38.30(1) (1)

38.30(1)(a)(a) District boards may receive payments from the U.S. department of veterans affairs for tuition to cover the cost of training for resident and nonresident students who are enrolled in district schools and are veterans eligible for benefits under federal law.

38.30(1)(b) (b) District boards may receive payments from the department of workforce development under s. 47.02 to cover the cost of training for resident and nonresident students who are enrolled in district schools and are veterans ineligible for benefits under par. (a).

38.30(1)(c) (c) District boards shall not receive payments under this subsection which, together with other receipts for the same purpose exclusive of the funds provided under s. 38.16, would exceed the full cost of training provided such veterans.

38.30(1)(d) (d) The amounts received for nonresidents under this subsection shall not be less than the amounts specified in s. 38.24 (3) but may exceed such amounts.

38.30(2) (2) Upon the authorization of a school board or district board, the board may enter into contracts with the U.S. department of veterans affairs for training in vocational agriculture to be provided by such school board or district board to veterans eligible for benefits under federal law. The board shall receive from the U.S. department of veterans affairs payments granted to cover the cost of administration by the board and, to be paid to the school board or district board, payments granted to cover the cost of such training.

38.30 History History: 1971 c. 154; 1973 c. 284 s. 32; 1977 c. 29; 1983 a. 435 s. 7; 1989 a. 56; 1995 a. 27 ss. 1813, 9130 (4); 1997 a. 3.



38.32 Technical college instructor occupational competency program.

38.32  Technical college instructor occupational competency program.

38.32(1)(1) The board shall establish a technical college instructor occupational competency program. The program shall be designed to provide technical college instructors in district schools with temporary work experiences in business and industry in order to improve their knowledge and skills in the subjects they teach.

38.32(2) (2) The board shall review proposals submitted by district boards that are consistent with sub. (1). From the appropriation under s. 20.292 (1) (f), the board may award grants to district boards to partially pay the salaries of teachers participating in approved proposals. Any funds received by a district board under this subsection shall be equally matched by the district board.

38.32(3) (3) To the extent possible, grants awarded under sub. (2) shall be equally distributed on a statewide basis.

38.32(4) (4) The board shall promulgate rules to implement and administer the program under this section. The rules shall ensure that no worker in the participating business or industry will be displaced or laid off as a result of the program and that the program does not conflict with any collective bargaining agreement in effect on the effective date of the rules.

38.32 History History: 1983 a. 370; 1989 a. 56; 1991 a. 39; 1993 a. 399; 2013 a. 20.



38.33 Faculty development grants.

38.33  Faculty development grants.

38.33(1) (1) From the appropriation under s. 20.292 (1) (f), the board may award grants to district boards to establish faculty development programs. The programs shall promote all of the following:

38.33(1)(a) (a) Instructor awareness of and expertise in a wide variety of newly emerging technologies.

38.33(1)(b) (b) The integration of learning technologies in curriculum and instruction.

38.33(1)(c) (c) The use of instructional methods that involve emerging technologies.

38.33(1m) (1m) The board may not award a grant to a district board under this section unless there is a matching fund contribution from the district board equal to at least 50% of the grant amount.

38.33(2) (2) The board shall promulgate rules to implement and administer this section, including rules establishing criteria for the awarding of grants.

38.33 History History: 1997 a. 27; 2013 a. 20.



38.36 Nutritional improvement for elderly.

38.36  Nutritional improvement for elderly.

38.36(1) (1) In this section, "authorized elderly person" means any resident of this state who is 60 years of age or older, and the spouse of any such person.

38.36(2) (2) Any district approved by the board may establish a system to provide the opportunity for authorized elderly persons to participate in its meal program. If a district board desires to establish such a service, it shall develop a plan for the provision of food services for elderly persons and submit the plan to the board. Annually, the board shall notify the department of public instruction of the approved districts.

38.36(3) (3) Each plan shall provide at least one meal per day for each day that school is in regular session. The district board may provide additional service at other times in its discretion, if the number of eligible persons in the district or adjacent districts is of sufficient size, in the opinion of the board, so that unwarranted production expense is not incurred.

38.36(4) (4) Any district board that operates a food services plan for elderly persons under this section shall make facilities available for service to elderly persons at every technical college in the district that provides hot food service to its students. Upon application, the board may grant exceptions from compliance with this subsection for reasons of safety, convenience or insufficient interest in a given neighborhood.

38.36(5) (5) Meals may be served at schools where they are served to students or at any site more convenient to the majority of authorized elderly persons interested in the service. Food may be transported to authorized elderly persons who are unable to leave their homes or distributed to nonprofit organizations for such purposes. However, no state funds under this section may be used for food delivery to individual homes. The board may require consolidation of programs between districts and between schools if such a procedure will be convenient and economical.

38.36(6) (6) The district board may file a claim with the department of public instruction for reimbursement for reasonable expenses incurred, excluding capital equipment costs, but not to exceed 15% of the cost of the meal or 50 cents per meal, whichever is less. Any cost in excess of the lesser amount may be charged to participants. If the department of public instruction approves the claim, it shall certify that payment is due and the secretary of administration shall pay the claim from the appropriation under s. 20.255 (2) (cn).

38.36(7) (7) All meals served must meet the approval of the board, which shall establish minimum nutritional standards and reasonable expenditure limits consistent with the standards and limits established by the state superintendent of public instruction under s. 115.345 (6). The board shall give special consideration to the dietary problems of elderly persons in formulating a nutritional plan. However, no district board may be required to provide special foods for individual persons with allergies or medical disorders.

38.36(8) (8) Participants in a program under this section may be required to document their Wisconsin residency in a manner approved by the board. The board may issue identification cards to such persons if necessary. A district board may admit nonresidents who would otherwise qualify into its program, but no state funds under this section may be used to subsidize any portion of the meals served to such persons.

38.36(9) (9) The board shall adopt reasonable rules necessary to implement this section.

38.36 History History: 1989 a. 269, 359; 1993 a. 399; 1995 a. 27 ss. 1814, 9145 (1); 1997 a. 27; 2003 a. 33.



38.38 Services for handicapped students.

38.38  Services for handicapped students. Annually the board may award a grant to each district board, from the appropriation under s. 20.292 (1) (f), to assist in funding transitional services for handicapped students. Each district board shall contribute matching funds equal to 25% of the amount awarded.

Effective date text 38.38 Services for handicapped students. Annually the board shall award a grant to each district board, from the appropriation under s. 20.292 (1) (de), to assist in funding transitional services for handicapped students. Each district board shall receive an amount equal to one-sixteenth of the amount appropriated and shall contribute matching funds equal to 25% of the amount awarded.

38.38 History History: 1991 a. 39; 1997 a. 27; 2013 a. 20.



38.40 Technical preparation, school-to-work, and work-based learning programs.

38.40  Technical preparation, school-to-work, and work-based learning programs.

38.40(1) (1)  Employment and education program administration. The board shall plan, coordinate, administer, and implement the technical preparation, school-to-work, and work-based learning programs under sub. (1m) and such other employment and education programs as the governor may by executive order assign to the board. Notwithstanding any limitations placed on the use of state employment and education funds under this section or under an executive order assigning an employment and education program to the board, the board may issue a general or special order waiving any of those limitations on finding that the waiver will promote the coordination of employment and education services.

38.40(1m) (1m) Technical preparation, school-to-work and work-based learning programs. The board shall provide all of the following programs:

38.40(1m)(a) (a) A technical preparation program that includes the technical preparation programs under s. 118.34.

38.40(1m)(b) (b) A school-to-work program that includes the school-to-work program for children at risk under sub. (4m).

38.40(1m)(c) (c) A work-based learning program under which the board awards grants to tribal colleges that are recognized as land grant colleges under 7 USC 301 to fund programs that provide occupational training and work-based learning experiences to youths and adults.

38.40(2) (2) Interagency assistance. The council on workforce investment established under 29 USC 2821 and the department of public instruction shall assist the board in providing the technical preparation, school-to-work, and work-based learning programs under sub. (1m).

38.40(2m) (2m) Skill standards. The board shall approve statewide skill standards for the school-to-work program under sub. (1m) (b).

38.40(4m) (4m) School-to-work for children-at-risk.

38.40(4m)(a)(a) The board may approve an innovative school-to-work program provided by a nonprofit organization for children at risk, as defined in s. 118.153 (1) (a), in a county having a population of 500,000 or more to assist those children at risk in acquiring employability skills and occupational-specific competencies before leaving high school. If the board approves a program under this paragraph, the board may award a grant, from the appropriation under s. 20.292 (1) (f), to the nonprofit organization providing the program and the nonprofit organization shall use the funds received under the grant to provide the program.

Effective date text (a) The board may approve an innovative school-to-work program provided by a nonprofit organization for children at risk, as defined in s. 118.153 (1) (a), in a county having a population of 500,000 or more to assist those children at risk in acquiring employability skills and occupational-specific competencies before leaving high school. If the board approves a program under this paragraph, the board may award a grant, from the appropriation under s. 20.292 (1) (ef), to the nonprofit organization providing the program and the nonprofit organization shall use the funds received under the grant to provide the program.

38.40(4m)(b) (b) The board shall establish requirements for the operation of the grant program under this subsection. Notwithstanding sub. (5), those requirements are not required to be promulgated as rules.

38.40(4r) (4r) Publications and seminars. The board may provide publications and seminars relating to the employment and education programs administered by the board and may establish a schedule of fees for those publications and seminars. Fees established under this subsection for publications and seminars provided by the board may not exceed the actual cost incurred in providing those publications and seminars. The fees collected under this subsection shall be credited to the appropriation account under s. 20.292 (1) (ga).

38.40(5) (5) Rules. The board shall promulgate rules to implement this section.

38.40 History History: 2003 a. 33 ss. 946d to 946m, 1868p, 1868r, 1876t; 2005 a. 25 ss. 714d to 719d, 1835m; 2013 a. 20.



38.41 Training program.

38.41  Training program.

38.41(1)(1) The board may award a grant to a district board for skills training or other education related to the needs of business.

38.41(2) (2) The board may award a grant to a district board to provide skills training or other education to a business if the business is located in this state and the applicant submits to the board an affidavit stating that the business has no more than 100 employees or had no more than $10,000,000 in gross annual income in its most recent fiscal year.

38.41(3) (3)

38.41(3)(a)(a) Amounts awarded under this section shall be paid from the appropriation under s. 20.292 (1) (f).

Effective date text (a) The board shall award grants under this section from the appropriation under s. 20.292 (1) (eh).

38.41(3)(c) (c) The board may award no more than $500,000 in any fiscal year under sub. (2).

38.41(3)(d) (d) Beginning in the 2008-09 school year, the board shall award at least $1,000,000 annually under sub. (1) for training in advanced manufacturing skills, and beginning in the 2010-11 school year, the board shall award at least $2,000,000 annually under sub. (1) for such training.

38.41(4) (4) The board shall promulgate rules to implement and administer this section.

38.41 History History: 2005 a. 25; 2007 a. 20; 2009 a. 2, 28, 265; 2013 a. 20.



38.50 Educational approval board.

38.50  Educational approval board.

38.50(1) (1)  Definitions. In this section, unless the context clearly requires otherwise:

38.50(1)(a) (a) Notwithstanding s. 38.01 (2), "board" means the educational approval board.

38.50(1)(b) (b) "Course" means an organized unit of subject matter in which instruction is offered within a given period of time or that covers a specified amount of related subject matter.

38.50(1)(c) (c) "Course of instruction" means a series of classroom or correspondence courses having a unified purpose which lead to a diploma or degree or to an occupational or vocational objective.

38.50(1)(d) (d) "Person" means any individual, partnership, association, corporation, or limited liability company, or any combination of these.

38.50(1)(e) (e) "School" means any private trade, correspondence, business, or technical school, but does not include any of the following:

38.50(1)(e)1. 1. In-state schools that are exempt from taxation under section 501 of the Internal Revenue Code and that either were incorporated in this state prior to January 1, 1992, or had their administrative headquarters and principal places of business in this state prior to 1970.

38.50(1)(e)2. 2. Schools that are supported mainly by taxes.

38.50(1)(e)3. 3. Schools of a parochial or denominational character offering courses having a sectarian objective.

38.50(1)(e)4. 4. Schools primarily offering instruction avocational or recreational in nature and not leading to a vocational objective.

38.50(1)(e)5. 5. Courses conducted by employers exclusively for their employees.

38.50(1)(e)6. 6. Schools, courses of instruction, and training programs that are approved or licensed and supervised by other state agencies and boards.

38.50(1)(e)7. 7. Schools approved by the department of public instruction for the training of teachers.

38.50(1)(e)8. 8. Schools accredited by accrediting agencies recognized by the board.

38.50(1)(f) (f) "Solicitor" means a person employed by or representing a school located either within or outside this state that, in places other than the actual business premises of the school, personally attempts to secure the enrollment of a student in the school.

38.50(1)(g) (g) "Teaching location" means the area and facilities designated for use by a school required to be approved by the board under this section.

38.50(2) (2) Responsibilities. The board shall protect the general public by inspecting and approving private trade, correspondence, business, and technical schools doing business within this state, whether located within or outside this state, changes of ownership or control of the schools, teaching locations used by the schools, and courses of instruction offered by the schools and regulate the soliciting of students for correspondence or classroom courses and courses of instruction offered by the schools.

38.50(3) (3) Rule-making power. The board shall promulgate rules and establish standards necessary to administer this section.

38.50(5) (5) Employees, quarters. The board shall employ a person to perform the duties of an executive secretary and any other persons under the classified service that may be necessary to carry out the board's responsibilities. The person performing the duties of the executive secretary shall be in charge of the administrative functions of the board. The board shall, to the maximum extent practicable, keep its office with the technical college system board.

38.50(7) (7) Approval of schools generally. To protect students, prevent fraud and misrepresentation in the sale and advertising of courses and courses of instruction, and encourage schools to maintain courses and courses of instruction consistent in quality, content, and length with generally accepted educational standards, the board shall do all of the following:

38.50(7)(a) (a) Investigate the adequacy of courses and courses of instruction offered by schools to residents of this state and establish minimum standards for those courses of instruction.

38.50(7)(b) (b) Investigate the adequacy of schools' facilities, equipment, instructional materials, and instructional programs and establish minimum standards for those facilities, equipment, materials, and programs.

38.50(7)(c) (c) Establish rules, standards, and criteria to prevent fraud and misrepresentation in the sale and advertising of courses and courses of instruction.

38.50(7)(d) (d) Promulgate rules restricting the negotiability of promissory instruments received by schools in payment of tuition and other charges.

38.50(7)(e) (e) Establish minimum standards for refund of the unused portion of tuition, fees, and other charges if a student does not enter a course or course of instruction or withdraws or is discontinued from the course.

38.50(7)(f) (f) Require schools offering courses and courses of instruction to residents of this state to furnish information concerning their facilities, curricula, instructors, enrollment policies, tuition and other charges and fees, refund policies, and policies concerning negotiability of promissory instruments received in payment of tuition and other charges.

38.50(7)(g) (g) Approve courses of instruction, schools, changes of ownership or control of schools, and teaching locations meeting the requirements and standards established by the board and complying with rules promulgated by the board; publish a list of the schools and courses of instruction approved and a list of the schools that are authorized to use the term "college," "university," "state," or "Wisconsin" in their names; and make those lists of the schools available on the board's Internet site.

38.50(7)(h) (h) Issue permits to solicitors when all board requirements have been met.

38.50(7)(i) (i) Require schools to furnish a surety bond in an amount as provided by rule of the board.

38.50(8) (8) Soliciting of students.

38.50(8)(a)(a) In general. No solicitor representing any school offering any course or course of instruction shall sell any course or course of instruction or solicit students for a course or course of instruction in this state for a consideration or remuneration, except upon the actual business premises of the school, unless the solicitor first secures a solicitor's permit from the board. If the solicitor represents more than one school, a separate permit shall be obtained for each school the solicitor represents.

38.50(8)(b) (b) Solicitor's permit. The application for a solicitor's permit shall be made on a form furnished by the board and shall be accompanied by a fee and a surety bond acceptable to the board in the sum of $2,000. The board shall, by rule, specify the amount of the fee for a solicitor's permit. The bond may be continuous and shall be conditioned to provide indemnification to any student suffering loss as the result of any fraud or misrepresentation used in procuring his or her enrollment or as a result of the failure of the school to perform faithfully the agreement the solicitor made with the student, and may be supplied by the solicitor or by the school itself either as a blanket bond covering each of its solicitors in the amount of $2,000 or the surety bond under sub. (7) (i). Upon approval of a permit, the board shall issue an identification card to the solicitor giving his or her name and address, the name and address of the employing school, and certifying that the person whose name appears on the card is authorized to solicit students for the school. A permit shall be valid for one year from the date issued. Liability under this paragraph of the surety on the bond for each solicitor covered by the bond shall not exceed the sum of $2,000 as an aggregate for any and all students for all breaches of the conditions of the bond. The surety of a bond may cancel the bond upon giving 30 days' notice in writing to the board and shall be relieved of liability under this paragraph upon giving the notice for any breach of condition occurring after the effective date of the cancellation. An application for renewal shall be accompanied by a fee, a surety bond acceptable to the board in the sum of $2,000 if a continuous bond has not been furnished, and such information as the board requests of the applicant. The board shall, by rule, specify the amount of the fee for renewal of a solicitor's permit.

38.50(8)(c) (c) Refusal or revocation of permit. The board may refuse to issue or renew, or may revoke, any solicitor's permit upon one or any combination of the following grounds:

38.50(8)(c)1. 1. Willful violation of this subsection or any rule promulgated by the board under this section.

38.50(8)(c)2. 2. Furnishing false, misleading, or incomplete information to the board.

38.50(8)(c)3. 3. Presenting information to prospective students relating to the school, a course, or a course of instruction that is false, fraudulent, or misleading.

38.50(8)(c)4. 4. Refusal by the school to be represented to allow reasonable inspection or to supply information after written request therefor by the board.

38.50(8)(c)5. 5. Failure of the school which the solicitor represents to meet requirements and standards established by and to comply with rules promulgated by the board under sub. (7).

38.50(8)(c)6. 6. Cancellation of the solicitor's bond by surety.

38.50(8)(c)7. 7. Subject to ss. 111.321, 111.322, and 111.335, the applicant has an arrest or conviction record.

38.50(8)(d) (d) Notice of refusal to issue or renew permit. Notice of refusal to issue or renew a permit or of the revocation of a permit shall be sent by registered mail to the last address of the applicant or permit holder shown in the records of the board. Revocation of a permit shall be effective 10 days after the notice of revocation has been mailed to the permit holder.

38.50(8)(e) (e) Request for appearance. Within 20 days of the receipt of notice of the board's refusal to issue or renew a permit or of the revocation of a permit, the applicant or holder of the permit may request permission to appear before the board in person, with or without counsel, to present reasons why the permit should be issued, renewed, or reinstated. Upon receipt of a request, the board shall grant a hearing to the applicant or holder of the permit within 30 days giving that person at least 10 days' notice of the date, time, and place.

38.50(8)(f) (f) Recovery by students. The bond in force under par. (b) shall not limit or impair any right of recovery otherwise available under law, nor shall the amount of the bond be relevant in determining the amount of damages or other relief to which any plaintiff may be entitled.

38.50(8)(g) (g) Recovery on contracts. No recovery shall be had by any school or its assignee on any contract for or in connection with a course or course of instruction if the representative who sold or solicited the course was not the holder of a solicitor's permit under this subsection at the time of the sale or solicitation.

38.50(8)(h) (h) Enforcement. The attorney general or any district attorney may bring an action in circuit court for the enforcement of this subsection.

38.50(8)(i) (i) Penalty. Whoever violates this subsection may be fined not more than $500 or imprisoned not more than 3 months or both.

38.50(10) (10) Proprietary school approval.

38.50(10)(a)(a) Authority. All proprietary schools shall be examined and approved by the board before operating in this state. Approval shall be granted to schools meeting the criteria established by the board for a period not to exceed one year. No school may advertise in this state unless approved by the board. All approved schools shall submit quarterly reports, including information on enrollment, number of teachers and their qualifications, course offerings, number of graduates, number of graduates successfully employed, and such other information as the board considers necessary. If a school closure results in losses to students, parents, or sponsors, the board may authorize the full or partial payment of those losses from the appropriation under s. 20.292 (2) (gm).

38.50(10)(b) (b) Application. Application for initial approval of a school or a course of instruction, approval of a teaching location, change of ownership, or control of a school, renewal of approval of a school or reinstatement of approval of a school or course of instruction that has been revoked shall be made on a form furnished by the board and shall be accompanied by a fee set by the board under par. (c) and any other information as the board considers necessary to evaluate the school in carrying out the purpose of this section.

38.50(10)(c) (c) Fees; rule making. The board shall promulgate rules to establish the fees paid to the board. In promulgating rules to establish the fees, the board shall do all of the following:

38.50(10)(c)1. 1. Require that the amount of fees collected under this paragraph be sufficient to cover all costs that the board incurs in examining and approving proprietary schools under this subsection.

38.50(10)(c)2. 2. Give consideration to establishing a variable fee structure based on the size of a proprietary school.

38.50(10)(c)3. 3. Specify a fee to accompany all applications under par. (b).

38.50(10)(c)4. 4. Specify a student protection fee.

38.50(10)(cm) (cm) Limit on student protection fee. The board shall discontinue collecting annual student protection fees under par. (c) 4. during the period that the balance in the fund created by those fees exceeds $1,000,000.

38.50(10)(d) (d) Enforcement. The attorney general or any district attorney may bring an action in circuit court for the enforcement of this subsection, including bringing an action to restrain by temporary or permanent injunction any violation of par. (a).

38.50(10)(e) (e) Penalties. Any person who violates par. (a) may be required to forfeit not more than $500. Each day of operation in violation of par. (a) constitutes a separate offense.

38.50(10)(f) (f) Other remedies. In addition to any other remedies provided by law, a student who attends a school that is in violation of par. (a) may bring a civil action to recover fees paid to the school in violation of par. (a) together with costs and disbursements, including reasonable attorney fees.

38.50(11) (11) Closed schools; preservation of records.

38.50(11)(a)(a) In this subsection:

38.50(11)(a)1. 1. "Association" means the Wisconsin Association of Independent Colleges and Universities or a successor organization.

38.50(11)(a)2. 2. Notwithstanding sub. (1) (e), "school" has the meaning given in sub. (1) (e) (intro.) and also includes a school described in sub. (1) (e) 1., 6., 7., or 8.

38.50(11)(a)3. 3. "Student record" means, in the case of a school, as defined in sub. (1) (e) (intro.), a transcript for a student or former student of a school showing the name of the student, the title of the program in which the student was or is enrolled, the total number of credits or hours of instruction completed by the student, the dates of enrollment, the grade for each course, lesson, or unit of instruction completed by the student, the student's cumulative grade for the program, and an explanation of the school's credit and grading system. In the case of a school described in sub. (1) (e) 1., 6., 7., or 8., "student record" means a transcript for a student or former student of the school showing such information about the academic work completed by the student or former student as is customarily maintained by the school.

38.50(11)(b) (b)

38.50(11)(b)1.1. If a school operating in this state discontinues its operations, proposes to discontinue its operations, or is in imminent danger of discontinuing its operations as determined by the board, if the student records of the school are not taken into possession under subd. 2., and if the board determines that the student records of the school are in danger of being destroyed, secreted, mislaid, or otherwise made unavailable to the persons who are the subjects of those student records or the authorized representatives of those persons, the board may take possession of those student records.

38.50(11)(b)2. 2. If a school operating in this state that is a member of the association discontinues its operations, proposes to discontinue its operations, or is in imminent danger of discontinuing its operations as determined by the association and if the association determines that the student records of the school are in danger of being destroyed, secreted, mislaid, or otherwise made unavailable to the persons who are the subjects of those student records or the authorized representatives of those persons, the association shall take possession of those student records.

38.50(11)(c) (c) If necessary to protect student records from being destroyed, secreted, mislaid, or otherwise made unavailable to the persons who are the subjects of those student records or the authorized representatives of those persons, the board or association may seek a court order authorizing the board or association to take possession of those student records.

38.50(11)(d) (d) The board or association shall preserve a student record that comes into the possession of the board or association under par. (b) 1. or 2. and shall keep the student record confidential as provided under 20 USC 1232g and 34 CFR part 99. A student record in the possession of the board is not open to public inspection or copying under s. 19.35 (1). Upon request of the person who is the subject of a student record or an authorized representative of that person, the board or association shall provide a copy of the student record to the requester. The board or association may charge a fee for providing a copy of a student record. The fee shall be based on the administrative cost of taking possession of, preserving, and providing the copy of the student record. All fees collected by the board under this paragraph shall be credited to the appropriation account under s. 20.292 (2) (i).

38.50(12) (12) Use of certain terms prohibited.

38.50(12)(a)(a) No person that holds itself out to the public in any way as a legitimate institution of higher education may use the term "college" or "university" in the person's name unless the person provides an educational program for which the person awards an associate or higher degree and the person has accreditation recognized by the U.S. secretary of education, has the foreign equivalent of that accreditation, as determined by the board, or has accreditation recognized by the Council for Higher Education Accreditation. This paragraph does not apply to any of the following:

38.50(12)(a)1. 1. A school that was doing business in this state with the approval of the board prior to May 27, 2010.

38.50(12)(a)1m. 1m. A person described in sub. (1) (e) 1. whose administrative headquarters and principal place of business is in the village of Union Grove that provides a residential facility located in that village to assist young adults with disabilities in transitioning from home and school to work and independent living.

38.50(12)(a)2. 2. A person described in sub. (1) (e) 3. to 7. that was doing business in this state prior to May 27, 2010.

38.50(12)(b) (b) No school, including a school described in sub. (1) (e) 1. to 8., may use the term "state" or "Wisconsin" in its name if the use of that term operates to mislead the public into believing that the school is affiliated with the University of Wisconsin System or the technical college system, unless the school actually is so affiliated. This paragraph does not apply to a school described in sub. (1) (e) 1. that has accreditation recognized by the U.S. secretary of education, has the foreign equivalent of that accreditation, as determined by the board, or has accreditation recognized by the Council for Higher Education Accreditation.

38.50(12)(c) (c) The attorney general or any district attorney may bring an action in circuit court for the enforcement of this subsection, including bringing an action to restrain by temporary or permanent injunction any violation of par. (a) or (b).

38.50(12)(d) (d) Any person who violates par. (a) or (b) may be required to forfeit not more than $500. Each day of operation in violation of par. (a) or (b) constitutes a separate offense.

38.50(12)(e) (e) In addition to any other remedies provided by law, a student who attends a school that is in violation of par. (a) or (b) may bring a civil action to recover fees paid to the school, together with costs and disbursements, including reasonable attorney fees.

38.50(13) (13) False academic credentials.

38.50(13)(a)(a) In this subsection:

38.50(13)(a)1. 1. "Academic credential" means a degree, transcript, certificate, or other similar document that indicates the completion of a program, course, or course of instruction leading to, or the earning of academic credit toward, the granting of an associate, baccalaureate, or graduate degree.

38.50(13)(a)2. 2. "Authorized institution of higher education" means an educational institution that meets any of the following requirements:

38.50(13)(a)2.a. a. Has accreditation recognized by the U.S. secretary of education; has the foreign equivalent of that accreditation, as determined by the board; or has accreditation recognized by the Council for Higher Education Accreditation.

38.50(13)(a)2.b. b. Is approved by the board to operate in this state.

38.50(13)(a)2.c. c. Operates in this state and is a school described in sub. (1) (e) 1. to 8.

38.50(13)(a)2.d. d. Does not operate in this state, but is licensed or otherwise approved by the appropriate state agency of another state and is an active applicant for accreditation by an accrediting body recognized by the U.S. secretary of education or by the Council for Higher Education Accreditation.

38.50(13)(a)2.e. e. Has been found by the board to meet standards of academic quality comparable to those of an educational institution located in the United States that has accreditation recognized by the U.S. secretary of education or by the Council for Higher Education Accreditation to offer credentials of the type and level claimed.

38.50(13)(a)3. 3. "False academic credential" means an academic credential issued or manufactured by a person that is not an authorized institution of higher education.

38.50(13)(a)4. 4. "Legitimate academic credential" means an academic credential issued by an authorized institution of higher education.

38.50(13)(b) (b) Any person who knowingly issues or manufactures a false academic credential is guilty of a Class A misdemeanor.

38.50(13)(c) (c) Any person who knowingly uses a false academic credential, or who falsely claims to have a legitimate academic credential, as follows may be required to forfeit not more than $1,000:

38.50(13)(c)1. 1. In any communication to a client or to the general public, in connection with any business, trade, profession, or occupation.

38.50(13)(c)2. 2. For the purpose of obtaining a license or other approval required to practice a trade, profession, or occupation.

38.50(13)(c)3. 3. For the purpose of obtaining admission to an authorized institution of higher education.

38.50(13)(c)4. 4. For the purpose of obtaining an employment position with a state agency or with a political subdivision of the state, including an elective or appointive position, whether compensated or not; of obtaining a promotion, transfer, or reassignment from such a position; or of obtaining an increase in compensation or benefits for such a position.

38.50(13)(d) (d) The board may charge a fee for evaluating an educational institution under par. (a) 2. e. in an amount that is sufficient to cover all costs that the board incurs in evaluating the institution. All fees collected by the board under this paragraph shall be credited to the appropriation account under s. 20.292 (2) (g).

38.50 History History: 2005 a. 25 ss. 725g, 735c to 735x; Stats. 2005 s. 38.50; 2009 a. 300; 2011 a. 32.

38.50 Annotation A Wisconsin corporation offering programs that lead to certification for teachers and other school personnel was not subject to regulation as a trade or technical school. Norda, Inc. v. Wisconsin Educational Approval Board, 2006 WI App 125, 294 Wis. 2d 686, 718 N.W.2d 236, 05-2335.






39. Higher educational agencies and education compacts.

39.11 Educational communications board; duties.

39.11  Educational communications board; duties. The educational communications board shall:

39.11(1) (1) Receive and disburse state, federal and private funds and engage or contract for such personnel and facilities as it deems necessary to carry out the purpose of this section.

39.11(2) (2) Plan, construct and develop a state system of radio broadcasting for the presentation of educational, informational and public service programs and formulate policies regulating the operation of such a state system.

39.11(3) (3) Protect the public interest in educational television by making application to the federal communications commission for educational television channels reserved for Wisconsin, and take such action as is necessary to preserve such channels to Wisconsin for educational use.

39.11(4) (4) Initiate, develop and maintain a comprehensive state plan for the orderly operation of a statewide television system for the presentation of noncommercial instructional programs that will serve the best interests of the people of the state now and in the future.

39.11(5) (5) Work with the educational agencies and institutions of the state as reviewer, adviser and coordinator of their joint efforts to meet the educational needs of the state through radio, television and other appropriate technologies.

39.11(6) (6) Furnish leadership in securing adequate funding for statewide joint use of radio and television for educational and cultural purposes, including funding for media programming for broadcast over the state networks. The educational communications board may submit joint budget requests with state agencies and other nonstate organizations or corporations for the purposes enumerated in this subsection.

39.11(7) (7) Lease, purchase or construct radio and television facilities for joint use, such as network interconnection or relay equipment, mobile units, or other equipment available for statewide use.

39.11(8) (8) Apply for, construct and operate radio and television transmission equipment in order to provide broadcast service to all areas of this state.

39.11(9) (9) Establish and maintain a continuing evaluation of the effectiveness of the joint efforts of all participating educational institutions in terms of jointly-established goals in the area of educational radio and television.

39.11(10) (10) Act as a central clearing house and source of information concerning educational radio and television activities in this state, including the furnishing of such information to legislators, offices of government, educational institutions and the general public.

39.11(11) (11) If appropriate funds are made available, file applications after appropriate engineering studies and feasibility surveys for the construction and operation of noncommercial educational radio and television transmitters in the vicinities of Wausau, Colfax, La Crosse and Appleton and translators in the Platteville and Ashland area.

39.11(12) (12) Establish and operate, as soon as practicable, an interconnection between the broadcast facilities and higher education campuses to facilitate statewide use of closed circuit and broadcast radio and television for educational purposes. Additional facilities may be authorized by the educational communications board if deemed necessary and if funds are available for such purposes.

39.11(13) (13) Throughout this development, seek to cooperate with similar bodies in other states and participate in regional and national network planning so as to insure maximum educational benefits for the people of this state.

39.11(14) (14) Coordinate the radio activities of the various educational and informational agencies, civic groups, and citizens having contributions to make to the public interest and welfare.

39.11(15) (15) Manage, operate and maintain broadcasting station WLBL.

39.11(16) (16) When appropriate and related to the programs of the state educational radio and television network, procure or publish instructional material. A reasonable handling charge may be established to cover the costs of providing such material.

39.11(16g) (16g) Expend at least $140,200 in each fiscal year for the development and periodic update of instructional television programs that are specific to this state for use in schools. Funds may be expended for the programs from the appropriation under s. 20.225 (1) (f), (g), or (m).

39.11(16m) (16m) Give priority in the development of instructional television programs to programs specific to this state.

39.11(17) (17) Assist any state agency, upon its request, in the development and review of plans for the utilization of educational radio and television to include, but not be limited to, equipment, personnel, facilities and programming.

39.11(17m) (17m) Maintain annual records of its expenditures for programming purposes by type of programming and by source of revenue. By December 1, 1981, and annually thereafter, the educational communications board shall submit to the governor and the chief clerk of each house of the legislature, for distribution to the legislature under s. 13.172 (2), a report on all of the board's sources of revenue by source and amount.

39.11(18) (18) Use the funds appropriated under s. 20.225 (1) (d) to contract with Milwaukee area technical college for television facilities access or programs of statewide interest produced by the technical college, or both.

39.11(21) (21) Operate an emergency weather warning system.

39.11 History History: 1971 c. 211; 1973 c. 90, 333; 1975 c. 39; 1981 c. 20; 1985 a. 29; 1987 a. 186, 399; 1991 a. 39, 269; 1993 a. 16, 213, 437; 1997 a. 27; 1999 a. 83; 2003 a. 33.

39.11 Annotation The board's relationship with support organizations is discussed. 70 Atty. Gen. 163.



39.115 Educational communications board; powers.

39.115  Educational communications board; powers. The educational communications board may:

39.115(1) (1) Copyright in its own name or acquire copyrights by assignment and charge for their use.

39.115(2) (2) Review capital equipment purchases related to public broadcasting made by any state agency.

39.115(3) (3) Enter into a contract with any state agency, county, cooperative educational service agency, technical college district, municipality or school district for the educational communications board to furnish engineering and other services related to the construction or operation of telecommunications facilities.

39.115 History History: 1985 a. 29 ss. 711g, 711r; 1995 a. 27.



39.12 Nonstock corporation.

39.12  Nonstock corporation.

39.12(1) (1) The educational communications board may organize and maintain a nonstock nonprofit corporation under ch. 181 for the exclusive purpose of raising funds for the educational communications board to support the activities of the educational communications board. Any funds raised by the corporation shall be expended to carry out the purposes for which received.

39.12(2) (2) The educational communications board shall enter into a contract with the corporation under sub. (1). The contract shall provide that the educational communications board may make use of the services of the corporation and that the educational communications board may provide administrative services to the corporation. The type and scope of any administrative services provided by the educational communications board to the corporation and the educational communications board employees assigned to perform the services shall be determined by the educational communications board. The corporation may neither employ staff nor engage in political activities.

39.12(2m) (2m) The corporation under sub. (1) shall donate any real property to the state within 5 years after acquiring the property unless holding the property for more than 5 years is consistent with sound business and financial practices and is approved by the joint committee on finance.

39.12(3) (3) The educational communications board, the department of administration, the legislative fiscal bureau, the legislative audit bureau and the appropriate committee of each house of the legislature, as determined by the presiding officer, may examine all records of the corporation.

39.12(4) (4) The board of directors of any corporation established under this section shall consist of 5 members, including the executive director of the educational communications board and 4 members of the educational communications board, elected by the educational communications board, of which one shall be a legislator. No 2 members of the board of directors may be from the same category of educational communications board members under s. 15.57 (1) to (7).

39.12(5) (5) Any corporation established under this section shall be organized so that contributions to it will be deductible from adjusted gross income under section 170 of the internal revenue code and so that the corporation will be exempt from taxation under section 501 of the internal revenue code and ss. 71.26 (1) (a) and 71.45 (1) (a).

39.12 History History: 1983 a. 27; 1987 a. 27; 1987 a. 312 s. 17; 1991 a. 39, 269; 2007 a. 20.



39.13 Board staff.

39.13  Board staff.

39.13(1)(1) The educational communications board shall appoint an executive director outside the classified service. The executive director shall coordinate the activities and execute the program and orders of the board, maintain liaison with the various federal and state agencies interested in the system of state radio and television broadcasting and exercise such further powers, functions and duties as the board prescribes.

39.13(2) (2) The executive director may employ a deputy director, the number of division administrators specified in s. 230.08 (2) (e) and 11 professional staff members outside the classified service. Subject to authorization under s. 16.505, the executive director may employ additional professional staff members for development and grant projects outside the classified service or for other purposes within the classified service.

39.13(3) (3) The educational communications board may provide a plan for bonus compensation for employees appointed in the unclassified service whose principal responsibility is fund raising, whereby the employees may qualify for an annual bonus for meritorious performance. No bonus awarded by the board to any individual employee for any fiscal year may exceed a total of 25% of the annual salary of the employee at the beginning of the fiscal year. In awarding bonus compensation for a given period, the board shall award no more than 3% of the amount of private funding raised during the preceding fiscal year which is in excess of the amount of private funding raised during the 2nd preceding fiscal year. The board shall provide for a portion of the bonus compensation awarded under this subsection to be distributed to employees over a 3-year period conditioned upon continuation of employment to the time of distribution.

39.13 History History: 1971 c. 125, 211; 1983 a. 27; 1987 a. 27; 1989 a. 31, 336; 1991 a. 316; 1997 a. 27.



39.14 Affiliation agreement.

39.14  Affiliation agreement.

39.14(1) (1) The educational communications board may enter into an affiliation agreement with broadcast radio and television licensees for the purpose of furthering its responsibilities under s. 39.11 (2), (4), (7), (13) and (14). An affiliation agreement shall include the minimum amount of programming of the Wisconsin educational radio or television network to be carried by the affiliated radio and television station.

39.14(2) (2) Any amendment to an agreement under sub. (1) in the amount of programming to be carried by the affiliated licensee which is offered by the Wisconsin educational radio or television network may be made by mutual agreement between the affiliated licensee and the educational communications board.

39.14(3) (3) Any nonprofit affiliated licensee of the Wisconsin educational radio or television network shall be required to submit to the educational communications board an annual report of their operating and capital budgets, plans for future development and expansion, schedules of weekly broadcast programming, and all other information deemed reasonable and appropriate by the contracting parties.

39.14(4) (4) The educational communications board shall negotiate an affiliation agreement under s. 36.25 (5) with the University of Wisconsin System.

39.14 History History: 1973 c. 333; 1975 c. 41 s. 52.



39.15 Aid for medical education.

39.15  Aid for medical education.

39.15(1) (1) As a condition to the release of funds under s. 20.250:

39.15(1)(a) (a) Two of the members of the board of trustees of the Medical College of Wisconsin, Inc., shall be nominated by the governor, and, with the advice and consent of the senate, appointed for staggered 6-year terms expiring on June 30.

39.15(1)(b) (b) The Medical College of Wisconsin, Inc., shall give first preference in admissions to residents of this state.

39.15(1)(c) (c) The Medical College of Wisconsin, Inc., shall make every effort to ensure that at least 5% of the total enrollment of the college consists of minority students.

39.15(2) (2) At the state auditor's discretion or as the joint legislative audit committee directs, the legislative audit bureau shall postaudit expenditures under s. 20.250 so as to assure the propriety of expenditures and compliance with legislative intent. State affirmative action policies, rules, and practices shall be applied to the Medical College of Wisconsin, Inc., consistent with their application to state agencies.

39.15 History History: 1971 c. 125; 1973 c. 90 s. 184; 1973 c. 333 s. 78a; 1983 a. 27; 1989 a. 31; 2001 a. 103; 2011 a. 32; 2013 a. 8.



39.155 Medical College of Wisconsin; state aid policies.

39.155  Medical College of Wisconsin; state aid policies.

39.155(1)(1) All funds appropriated to the Medical College of Wisconsin, Inc., under s. 20.250 (1) (a) shall be based on a per capita formula for an amount for each Wisconsin resident enrolled at the college who is paying full tuition. A student's qualification as a resident of this state shall be determined by the higher educational aids board in accordance with s. 36.27, so far as applicable.

39.155(2) (2) On or before January 15 and September 15 of each year, the Medical College of Wisconsin, Inc., shall submit to the higher educational aids board for its approval a list of the Wisconsin residents enrolled at the college who are paying full tuition. The state shall make semiannual payments to the Medical College of Wisconsin, Inc., from the appropriation under s. 20.250 (1) (a), upon approval of the list. No more than 8 such payments may be made to the Medical College of Wisconsin, Inc., from the appropriation under s. 20.250 (1) (a), for any individual student.

39.155 History History: 1973 c. 333; 1975 c. 39; 1975 c. 41 s. 52; 1975 c. 198, 224; 1977 c. 29; 1979 c. 34; 1981 c. 20; 1983 a. 27; 1985 a. 29; 1989 a. 56; 1991 a. 269; 1995 a. 27; 1997 a. 27; 2001 a. 103; 2003 a. 33.



39.16 Medical education review committee.

39.16  Medical education review committee.

39.16(1) (1) There is created a medical education review committee consisting of 9 members as follows. Seven members shall be appointed by the governor for staggered 5-year terms, and shall be selected from citizens with broad knowledge of medical education who are currently not associated with either of the medical schools of this state. The remaining members of the committee shall be the president of the University of Wisconsin System or a designee, and the president of the Medical College of Wisconsin, Inc. or a designee.

39.16(2) (2) The medical education review committee shall:

39.16(2)(a) (a) Stimulate the development of cooperative programs by the Medical College of Wisconsin, Inc. and the University of Wisconsin-Madison Medical School, and advise the governor and legislature on the viability of such cooperative arrangements.

39.16(2)(b) (b) Develop basic information on the potential resources for medical education in this state. Each school shall provide such information and data as the committee requires.

39.16(2)(c) (c) After studying the resources available and needs for hospital affiliations throughout the state, prepare a statewide plan for such affiliations in consultation with the 2 medical schools and various hospitals, and review and approve or disapprove all proposed affiliations on the basis of the plan. Costs incurred directly and indirectly in support of nonapproved affiliations implemented after approval of a statewide affiliation plan cannot be included under any state program receiving state funding in whole or in part.

39.16(2)(d) (d) Encourage the development of continuing education programs for practicing physicians in this state, including communication links with outlying regions of the state that would allow practitioners to have access to their medical schools.

39.16(2)(e) (e) Encourage and review the development of training programs in relation to the state's health work force needs.

39.16(2)(f) (f) Encourage the development of joint or cooperative programs for training of allied health personnel and the development of accelerated bachelor of science and doctor of medicine training programs.

39.16(2)(g) (g) Encourage the development of systems for cross registration of students for specialized courses.

39.16(2)(h) (h) Stimulate the development of joint research and patient care programs that would most effectively apply the resources of both schools and avoid duplication of expensive equipment and personnel, and help attract resources for such developments and projects.

39.16(2)(i) (i) Draw upon existing executive, legislative and agency personnel for the provision of staff services to the committee. Any necessary and reasonable expenses incurred by the committee shall be paid from the appropriation under s. 20.435 (1) (a).

39.16(2)(im) (im) Provide upon request of the governor, the joint committee on finance, or on its own initiative analyses and recommendations on policy issues in the broad field of medical education in the state.

39.16 History History: 1973 c. 333; 1975 c. 39, 199; 1977 c. 29; 1979 c. 34 s. 2102 (20) (a); 1979 c. 221; 1993 a. 27; 2001 a. 103.



39.26 Definition.

39.26  Definition. In this subchapter, "board" means the higher educational aids board.

39.26 History History: 1995 a. 27; 1997 a. 27.



39.28 Powers and duties.

39.28  Powers and duties.

39.28(1)(1) The board shall administer the programs under this subchapter and may promulgate such rules as are necessary to carry out its functions. The board may accept and use any funds which it receives from participating institutions, lenders or agencies. The board may enter into such contracts as are necessary to carry out its functions under this subchapter.

39.28(2) (2) The board shall establish plans to be administered by the board for participation by this state under any federal acts relating to higher education and submit them to the U.S. secretary of education for the secretary's approval. The board may utilize such criteria for determination of priorities, participation or purpose as are delineated in the federal acts.

39.28(3) (3)

39.28(3)(a)(a) In its biennial report under s. 15.04 (1) (d), the board also shall include recommendations for improvement of the state's student financial aid programs.

39.28(3)(b) (b) On January 1 and July 1, the board shall report to the joint committee on finance and the joint legislative audit committee on the board's loan collection activities and efforts to develop collection policies to improve program performance through changes in data processing and program review.

39.28(4) (4) The board may assign, sell, convey or repurchase student loans made under s. 39.32 subject to prior approval by the joint committee on finance.

39.28(6) (6) The board may not provide any state financial assistance under this subchapter to any person during the period that the person is required to register with the selective service system under 50 USC, Appendix, sections 451 to 473 if the person has not so registered.

39.28 History History: 1971 c. 125, 211; 1973 c. 90; 1975 c. 198, 224; 1977 c. 29; 1977 c. 196 s. 131; 1977 c. 418; 1981 c. 20; 1983 a. 27; 1985 a. 332 s. 251 (3); 1989 a. 31, 56; 1991 a. 316; 1995 a. 27; 1997 a. 27; 2001 a. 16.



39.285 Board review of proposed formulae.

39.285  Board review of proposed formulae.

39.285(1) (1) By May 1, 1998, and annually thereafter, the board shall approve, modify or disapprove any proposed formula for the awarding of grants for the upcoming academic year submitted under sub. (2) or (3) or s. 36.11 (6) (c) or 38.04 (7m).

39.285(2) (2) By April 10, 1998, and annually thereafter, the Wisconsin Association of Independent Colleges and Universities shall develop and submit to the board for its review under sub. (1) a proposed formula for the awarding of grants under s. 39.30 for the upcoming academic year to students enrolled at private institutions of higher education.

39.285(3) (3) By April 10, 1998, and annually thereafter, each tribally controlled college in this state is requested to develop and submit to the board for its review under sub. (1) a proposed formula for the awarding of grants under s. 39.435, except for grants awarded under s. 39.435 (2) or (5), for the upcoming academic year to students enrolled at that tribally controlled college.

39.285 History History: 1995 a. 27; 1997 a. 27; 1999 a. 9.



39.29 Executive secretary.

39.29  Executive secretary. An executive secretary shall be appointed by the governor to serve at his or her pleasure.

39.29 History History: 1997 a. 27.



39.30 Grants.

39.30  Grants.

39.30(1)(1)  Definitions. In this section:

39.30(1)(d) (d) An "accredited" institution is an institution accredited by a nationally recognized accrediting agency or by the board of nursing pursuant to s. 441.01 (4), or, if not so accredited, is a nonprofit institution of higher education whose credits are accepted on transfer by not less than 3 institutions which are so accredited, on the same basis as if transferred from an institution so accredited.

39.30(1)(e) (e) "Resident student" shall be determined under s. 36.27, so far as applicable.

39.30(2) (2) Eligibility. A resident student enrolled at least half-time and registered as a freshman, sophomore, junior or senior in an accredited, nonprofit, post-high school, educational institution in this state shall be eligible for grants under this section for each semester of attendance, but:

39.30(2)(a) (a) No student shall be eligible for grants in more than the equivalent of 10 semesters of undergraduate education.

39.30(2)(b) (b) A student shall be and shall remain eligible for grants provided the student meets acceptable academic standards prescribed by the student's institution.

39.30(2)(d) (d) No grant shall be awarded to members of religious orders who are pursuing a course of study leading to a degree in theology, divinity or religious education.

39.30(2)(e) (e) The board may not make a grant to a student whose name appears on the statewide support lien docket under s. 49.854 (2) (b), unless the student provides to the board a payment agreement that has been approved by the county child support agency under s. 59.53 (5) and that is consistent with rules promulgated under s. 49.858 (2) (a).

39.30(2)(f) (f) No grants may be awarded under this section unless the formula submitted under s. 39.285 (2) is approved or modified by the board under s. 39.285 (1).

39.30(3) (3) Basis of grants. The grant to be paid to a resident student enrolled at least half-time and registered as a freshman, sophomore, junior or senior after August 1, 1979, shall be determined as follows:

39.30(3)(a) (a) From the total tuition charged the student by the institution, subtract the amount of the resident academic fee charged at the Madison campus of the University of Wisconsin System.

39.30(3)(b) (b) Divide the amount determined in par. (a) by the student's total cost of attending the postsecondary institution.

39.30(3)(c) (c) Multiply the percentage calculated in par. (b) times the student's expected family contribution which has been determined using the same analysis as that used to determine the expected family contribution of students applying for Wisconsin higher education grants under s. 39.435.

39.30(3)(d) (d) Subtract the amount determined in par. (c) from the amount determined in par. (a) to arrive at the amount of the grant.

39.30(3)(e) (e) The board shall establish criteria for the treatment of financially independent students which are consistent with procedures in pars. (a) to (d).

39.30(3m) (3m) Grant awards.

39.30(3m)(a)(a) The board shall establish the maximum amount of a grant awarded under this subsection. The board may not establish a maximum amount that exceeds the maximum amount in the previous academic year unless the board determines, to the best of its ability, that in doing so the board will award grants under this paragraph in the current academic year to at least as many students as the board awarded grants to under this paragraph in the previous academic year. Grants under this section may not be less than $250 during any one academic year.

39.30(3m)(b) (b) The board may not make initial awards of grants under this section for an academic year in an amount that exceeds 122% of the amount appropriated under s. 20.235 (1) (b) for the fiscal year in which the grant may be paid.

39.30(4) (4) Forms. The board shall prescribe, furnish and make available, at locations in the state convenient to the public, application forms for grants under this section. Upon request, the board shall advise and assist applicants in making out such forms.

39.30 History History: 1971 c. 125; 1973 c. 90; 1973 c. 335 s. 13; 1975 c. 224; 1979 c. 34; 1981 c. 20; 1985 a. 29; 1987 a. 27; 1991 a. 316; 1993 a. 437; 1995 a. 27, 404; 1997 a. 27, 222; 1999 a. 9; 2001 a. 16.

39.30 Annotation Students who attend VTAE (technical college) institutions are eligible for tuition grants under this section. 66 Atty. Gen. 182.



39.31 Determination of student costs.

39.31  Determination of student costs. In determining a student's total cost of attending a postsecondary institution for the purpose of calculating the amount of a grant under s. 39.30, 39.38, 39.435 or 39.44, the board shall include the following:

39.31(1) (1) The cost of tuition, fees, books and educational supplies.

39.31(2) (2) Miscellaneous expenses, as determined by the board.

39.31(3) (3) The cost of child care, as determined by the board.

39.31 History History: 1987 a. 27; 1995 a. 27; 1997 a. 27.



39.32 Student loans.

39.32  Student loans.

39.32(1)(1) In this section:

39.32(1)(a) (a) "Institution of higher education" means an educational institution meeting the requirements of P.L. 89-329 for institutions covered therein and of P.L. 89-287 for business, trade, technical or vocational schools and full-time post-high school technical colleges in this state.

39.32(1)(b) (b) "Resident student" shall be determined under s. 36.27, so far as applicable.

39.32(2) (2) The board shall:

39.32(2)(a) (a) Make and authorize loans to be made to resident students who have satisfactory academic records, who need financial assistance and who are desirous of attending institutions of higher education, when such loans are to assist them in meeting expenses of post-high school education in accordance with this section.

39.32(2)(b) (b) Establish standards and methods for determining the amount of loans, rates of interest, financial need and other administrative procedures consistent with P.L. 89-329 and P.L. 89-287.

39.32(3) (3) The board may make and authorize loans to be made to students if:

39.32(3)(a) (a) The student is enrolled or accepted for enrollment in an institution of higher education.

39.32(3)(b) (b) The student's eligibility for a loan is certified to the board by the institution of higher education in which the student is enrolled or has been accepted for enrollment.

39.32(3)(c) (c) The student has a satisfactory academic record.

39.32(3)(d) (d) The student is a resident student.

39.32(3)(e) (e) The student needs financial assistance.

39.32(3)(g) (g) The student is not in default on any previous loan or the board has determined that the student has made satisfactory arrangements to repay the defaulted loan.

39.32(4) (4) Loans may be made to minors and minority shall not be a defense to the collection of the debt.

39.32(5) (5) The board may collect any loans made or authorized to be made by the board pursuant to this section or made prior to July 1, 1966, under s. 49.42, 1963 stats.

39.32(6) (6) The board shall satisfy the loan of any student who obtained a loan under this section or under s. 39.023, 1965 stats., between July 1, 1966, and December 15, 1968, if the student dies after July 1, 1966, and before completing repayment of the loan, and shall write off the balance of principal and interest owing on the loan on the date that the board received confirmation of the student's death. Obligation to repay such a loan shall terminate on the date of the student's death and any payments made on the loan to the board after the date of the student's death shall be refunded to the payor or the payor's heirs or personal representative upon receipt by the board of an application for refund.

39.32(7) (7) The board may write off defaulted student loans made pursuant to this section or made prior to July 1, 1966, under s. 49.42, 1963 stats., from moneys other than advances from the investment board originally appropriated for student loans, and from moneys other than moneys resulting from assignment, sale or conveyance of student loans.

39.32(8) (8) The board may use up to $150,000 annually of student revenue bond proceeds for the purpose of consolidating loans for needy students who have a state direct loan and one or more federally guaranteed student loans from one or more private lenders.

39.32(10) (10)

39.32(10)(a)(a) The board may enter into contractual agreements with lenders in this state and lenders in other states which grant loans to residents of this state, and with institutions and agencies wherein the board may provide and furnish to such lenders, institutions and agencies administrative services related to the operation of any programs involving the granting of loans to students including but not limited to any and all services and functions related to the granting, administering and collecting of any loans made to students.

39.32(10)(b) (b) The board shall have all powers that are reasonably appropriate to the provision of such services and the performance of such contracts and may include charges or fees to be paid by the lenders, institutions and agencies to the board for the provision of such administrative services or any services or activities related to the collection of any student loans for which the board may become responsible by operation of law or by contractual agreements under this paragraph, but such charges or fees, before being instituted by the board, shall be approved by the secretary of administration.

39.32(11) (11)

39.32(11)(a)(a) In lieu of the procedure under ch. 812, the board, on behalf of the corporation under s. 39.33, or the corporation, on its own behalf, may certify the department of administration to deduct money from a state employee's earnings. The board shall specify an amount, not to exceed 25% of the employee's disposable earnings, as defined in s. 812.30 (6), to be deducted on a continuing basis until the amount certified by the board or corporation has been paid. The department of administration shall remit moneys deducted to the board or the corporation.

39.32(11)(b) (b) The procedure in this section may be used only if the amount owed to the board or corporation is reduced to a judgment. At least 30 days prior to certification, the board or corporation shall notify the debtor under s. 879.05 (2) or (3) of the intent to certify the debt to the department of administration and of the debtor's right to a contested case hearing before the board under s. 227.42. If the debtor requests a hearing within 20 days after receiving notice, the board shall notify the department of administration which shall not make deductions under par. (a) until a decision is reached under s. 227.47 or the case is otherwise concluded.

39.32(11)(c) (c) The department of administration shall prescribe the manner and form for certification of debts by the board or corporation under this subsection.

39.32 History History: 1971 c. 85; 1971 c. 211 s. 126; 1973 c. 90; 1973 c. 335 s. 13; 1975 c. 189, 224; 1977 c. 29; 1979 c. 34 ss. 813m to 813r, 2102 (22) (a); 1979 c. 176, 221; 1981 c. 20, 314; 1983 a. 27; 1985 a. 182 s. 57; 1989 a. 31; 1991 a. 316; 1993 a. 80, 399; 1995 a. 27; 1997 a. 27; 2001 a. 102.

39.32 Annotation The legislature may direct the public land commissioners to invest monies from the sale of public lands in student loans under s. 39.32, but it may not direct a specific investment. 65 Atty. Gen. 28.



39.325 Wisconsin health education loan program.

39.325  Wisconsin health education loan program.

39.325(1)(1) There is established, to be administered by the board, a Wisconsin health education loan program under P.L. 94-484, on July 29, 1979, in order to provide financial aid to medical and dentistry students enrolled in the University of Wisconsin Medical School, the Medical College of Wisconsin or Marquette University School of Dentistry.

39.325(2) (2) The board shall lend to students who qualify under sub. (1) any moneys appropriated or authorized through the issuance of revenue obligations. The board shall require a student borrowing moneys under this section to pay interest while in medical or dental school and during his or her residency training at the rate of at least 3% per year on the sum of the principal amount of the student's obligation and the accumulated interest, unless federal law provides otherwise as a condition of guaranteeing the loan. Principal and interest payable on maturing revenue obligations shall, when necessary, be paid from funded reserves, authorized under subch. II of ch. 18, or from moneys made available under chapter 20, laws of 1981, section 2022 (1).

39.325(3) (3) The board shall promulgate rules and establish standards and methods of determining the amounts of loans, rates of interest and other administrative procedures consistent with P.L. 94-484, on July 29, 1979. The rates of interest shall be set as low as possible, but shall remain sufficient to cover all costs of the program under this section.

39.325 History History: 1979 c. 34; 1981 c. 20; 1983 a. 27; 1995 a. 27; 1997 a. 27.



39.33 Guaranteed student loan program.

39.33  Guaranteed student loan program.

39.33(1) (1) The board may organize and maintain a nonstock corporation under ch. 181 to provide for a guaranteed student loan program in this state under P.L. 89-287 and P.L. 89-329 as may from time to time be amended. The board may make use of and pay for the use of the facilities and services of such corporation.

39.33(2) (2) The board may provide administrative services for the nonstock corporation with which the board has entered into a contractual agreement for purposes of providing for a guaranteed student loan program in this state. Services provided under this section shall be in accordance with the decision of the board as to the type and scope of services requested and the civil service range of any employee assigned to them.

39.33(3) (3) The board or the legislature or any person delegated by the legislature may inspect and examine or cause an inspection and examination of all records relating to all programs that are, or are to be, administered under contractual agreement between the board and the corporation.

39.33 History History: 1995 a. 27; 1997 a. 27.



39.34 Medical student loan program.

39.34  Medical student loan program. Notwithstanding s. 39.34, 1991 stats., the board shall terminate on August 12, 1993, any obligation to repay a loan awarded under this section.

39.34 History History: 1975 c. 118, 224; 1993 a. 16; 1995 a. 27; 1997 a. 27.



39.35 Repayment of scholarships for teachers in educationally disadvantaged areas.

39.35  Repayment of scholarships for teachers in educationally disadvantaged areas. Notwithstanding s. 39.35, 1969 stats., and s. 39.35, 1991 stats., the board shall terminate on August 12, 1993, any obligation to repay a student aid award made under this section.

39.35 History History: 1975 c. 189, 422; 1985 a. 29; 1993 a. 16; 1995 a. 27; 1997 a. 27.



39.36 Repayment of stipends for teachers of the handicapped.

39.36  Repayment of stipends for teachers of the handicapped. Notwithstanding s. 39.36, 1969 stats., s. 39.37 (3) (b), 1969 stats., and s. 39.36, 1991 stats., the board shall terminate on August 12, 1993, any obligation to repay a stipend awarded under this section.

39.36 History History: 1975 c. 189, 422; 1985 a. 29; 1993 a. 16; 1995 a. 27; 1997 a. 27.



39.37 Student loan funding.

39.37  Student loan funding.

39.37(1) (1) Student loans made or authorized to be made under s. 39.32 may be funded from the proceeds of revenue obligations issued subject to and in accordance with subch. II of ch. 18.

39.37(2) (2) There is created a separate nonlapsible trust fund designated the student loan repayment fund consisting of all revenues received in repayment of student loans funded under this section, and any other revenues dedicated to it by the board. The board may pledge revenues received or to be received by the fund to secure revenue obligations issued under this section, and shall have all other powers necessary and convenient to distribute the proceeds of the revenue obligations and loan repayments in accordance with subch. II of ch. 18.

39.37(3) (3) All student loans funded with revenue obligations issued under this section shall be fully guaranteed as to repayment of principal and interest from among a nonstock corporation organized under s. 39.33 (1), the United States, its agencies or instrumentalities. The board may enter into agreements necessary to affect this guaranty.

39.37(4) (4) Revenue obligations issued under this section shall not exceed $295,000,000 in principal amount, excluding obligations issued to refund outstanding revenue-obligation notes.

39.37(5) (5) Except as may otherwise be expressly provided in resolutions authorizing the issuance of revenue obligations, each issue of revenue obligations shall be on a parity with every other revenue obligation issued under this section, payable in accordance with subch. II of ch. 18, subject only to any agreements with the holders of particular revenue obligations pledging any particular receipts or revenues.

39.37 History History: 1977 c. 29; 1979 c. 34, 221; 1981 c. 20; 1983 a. 27; 1985 a. 29; 1987 a. 69; 1995 a. 27; 1997 a. 27.



39.374 Wisconsin health education loan program funding.

39.374  Wisconsin health education loan program funding.

39.374(1)(1) Loans made or authorized to be made under s. 39.325 may be funded from the proceeds of revenue obligations issued subject to and in accordance with subch. II of ch. 18.

39.374(2) (2) All revenues received in repayment of loans funded under this section or loans financed from moneys made available under chapter 20, laws of 1981, section 2022 (1), shall be deposited in the general fund.

39.374(3) (3) All loans funded with revenue obligations issued under this section shall be fully guaranteed as to repayment of principal and interest by the United States, its agencies or instrumentalities. The board may enter into agreements necessary to effect this guaranty.

39.374(4) (4) Revenue obligations issued under this section shall not exceed $92,000,000 in principal amount, excluding obligations issued to refund outstanding revenue-obligation bonds and notes.

39.374(5) (5) Except as may otherwise be expressly provided in resolutions authorizing the issuance of revenue obligations, each issue of revenue obligations shall be on a parity with every other revenue obligation issued under this section, payable in accordance with subch. II of ch. 18, subject only to any agreements with the holders of particular revenue obligations pledging any particular receipts or revenues.

39.374 History History: 1979 c. 34; 1981 c. 20, 317; 1983 a. 27, 383; 1991 a. 269; 1995 a. 27; 1997 a. 27; 2005 a. 25.



39.38 Indian student assistance.

39.38  Indian student assistance.

39.38(1) (1) There is established, to be administered by the board, a grant program to assist those Indian students who are residents of this state to receive a higher education.

39.38(2) (2) Grants under this section shall be based on financial need, as determined by the board. The maximum grant shall not exceed $2,200 per year, of which not more than $1,100 may be from the appropriation under s. 20.235 (1) (k). State aid from this appropriation may be matched by a contribution from a federally recognized American Indian tribe or band that is deposited in the general fund and credited to the appropriation account under s. 20.235 (1) (gm). Grants shall be awarded to students for full-time or part-time attendance at any accredited institution of higher education in this state. The board may not make a grant under this section to a student whose name appears on the statewide support lien docket under s. 49.854 (2) (b), unless the student provides to the board a payment agreement that has been approved by the county child support agency under s. 59.53 (5) and that is consistent with rules promulgated under s. 49.858 (2) (a). Grants shall be renewable for up to 5 years if a recipient remains in good academic standing at the institution that he or she is attending.

39.38 History History: 1971 c. 125; 1979 c. 34; 1981 c. 20; 1987 a. 27; 1991 a. 39; 1995 a. 27, 404; 1997 a. 27; 1999 a. 9.



39.385 Primary care and psychiatry shortage grant program.

39.385  Primary care and psychiatry shortage grant program.

39.385(1)(1)  Definitions. In this section:

39.385(1)(a) (a) "Graduate medical education training program" means any of the following:

39.385(1)(a)1. 1. A program of education in a medical specialty following the completion of medical school that prepares a physician for the independent practice of medicine in that specialty.

39.385(1)(a)2. 2. A program of education in a medical subspecialty following the completion of education in a medical specialty that prepares a physician for the independent practice of medicine in that subspecialty.

39.385(1)(b) (b) "Grant program" means the primary care and psychiatry shortage grant program under this section.

39.385(1)(c) (c) "Health professional shortage area" has the meaning given in s. 36.60 (1) (aj).

39.385(1)(d) (d) "Health service shortage area" means an area designated by the governor and certified by the federal secretary of health and human services under 42 USC 1395x as an area with a shortage of personal health services.

39.385(1)(e) (e) "Medically underserved area" has the meaning given in 42 CFR Part 51c, section 102 (e).

39.385(1)(f) (f) "Primary care medicine" means any of the following medical specialties:

39.385(1)(f)1. 1. Family practice.

39.385(1)(f)2. 2. Internal medicine.

39.385(1)(f)3. 3. Pediatrics.

39.385(1)(f)4. 4. General surgery.

39.385(1)(g) (g) "Psychiatry" includes child psychiatry.

39.385(1)(h) (h) "Underserved area" means a health professional shortage area, a health service shortage area, or a medically underserved area.

39.385(2) (2) Establishment of program. There is established, to be administered by the board, a primary care and psychiatry shortage grant program to encourage primary care physicians and psychiatrists who meet the eligibility requirements specified in sub. (3) to practice primary care medicine and psychiatry in underserved areas in this state by providing grants of financial assistance to those physicians and psychiatrists as provided in sub. (4).

39.385(3) (3) Eligibility. A physician or psychiatrist is eligible for financial assistance as provided under sub. (4) if the physician or psychiatrist meets all of the following requirements:

39.385(3)(a) (a) He or she practices primary care medicine or psychiatry in an underserved area in this state.

39.385(3)(b) (b) He or she graduated from a graduate medical education training program in this state with an emphasis on primary care medicine or psychiatry.

39.385(3)(c) (c) He or she does not appear on the statewide support lien docket under s. 49.854 (2) (b), unless the physician provides to the board a payment agreement that has been approved by the county child support agency under s. 59.53 (5) and that is consistent with rules promulgated under s. 49.858 (2) (a).

39.385(4) (4) Financial assistance.

39.385(4)(a)(a)

39.385(4)(a)1.1. From the appropriation account under s. 20.235 (1) (fp), the board shall grant financial assistance to physicians and psychiatrists who meet the eligibility requirements specified in sub. (3), who apply for participation in the grant program as provided in par. (b), and who submit claims for that financial assistance as provided in par. (c). From s. 20.235 (1) (fp), the board shall allocate not more than $750,000 for financial assistance under the grant program to physicians and not more than $750,000 for financial assistance under the grant program to psychiatrists.

39.385(4)(a)2. 2. The board may grant financial assistance under the grant program to no more than 12 physicians and no more than 12 psychiatrists in a fiscal year. If more than 12 physicians or more than 12 psychiatrists apply for participation in the grant program in a fiscal year, the board shall consider the order in which those applications are received and the health professional shortage area score, as determined by the health resources and services administration of the federal department of health and human services, of the underserved area in which the applicant is practicing primary care medicine or psychiatry in selecting participants in the grant program.

39.385(4)(a)3. 3. An individual physician or psychiatrist may receive financial assistance under the grant program in no more than 3 fiscal years.

39.385(4)(b) (b) A physician or psychiatrist may apply for participation in the grant program by submitting an application to the board in a form prescribed by the board. A physician or psychiatrist may submit that application while the physician or psychiatrist is participating in a graduate medical education training program described in sub. (3) (b), but must submit that application before accepting employment or any other affiliation as a primary care physician or psychiatrist in an underserved area in this state. The application shall include such information as the board may require to establish that the physician or psychiatrist meets the eligibility requirements specified in sub. (3) for participation in the grant program and any other information the board may require by rule promulgated under sub. (5).

39.385(4)(c) (c) After each year in which a physician or psychiatrist who has been accepted for participation in the grant program practices primary care medicine or psychiatry in an underserved area in this state, the physician or psychiatrist may submit to the board a claim for financial assistance. The claim shall include the signature of the physician or psychiatrist and of a representative of the practice in which the physician or psychiatrist is employed or otherwise affiliated certifying that during the period for which financial assistance is claimed the physician or psychiatrist practiced primary care medicine or psychiatry in an underserved area in this state and such other information as the board may require by rule promulgated under sub. (5) to verify the physician's or psychiatrist's eligibility for financial assistance.

39.385(4)(d) (d) If the board determines that a physician or psychiatrist who submits a claim for financial assistance under par. (c) is eligible to receive that assistance, the board shall provide that assistance, subject to the amounts available in the appropriation account under s. 20.235 (1) (fp).

39.385(5) (5) Rules. The board shall promulgate rules to implement and administer this section. Those rules shall include rules specifying the information a physician or psychiatrist must include in an application for participation in the grant program under sub. (4) (b) and in a claim for financial assistance under sub. (4) (c).

39.385 History History: 2013 a. 128.



39.39 Nursing student stipend loans.

39.39  Nursing student stipend loans.

39.39(1) (1)

39.39(1)(a)(a) There is established, to be administered by the board, a stipend loan program for resident students, including registered nurses, who are:

39.39(1)(a)1. 1. Enrolled in the 2nd year in a program leading to an associate degree in nursing in a technical college.

39.39(1)(a)2. 2. Enrolled as juniors in a program leading to a bachelor's degree in nursing in this state.

39.39(1)(a)3. 3. Enrolled as 3rd year students in a program leading to a diploma in nursing in this state.

39.39(1)(a)4. 4. Enrolled as seniors in a program leading to a bachelor's degree in nursing in this state.

39.39(1)(a)5. 5. Enrolled in a program leading to a master's degree in nursing in this state and who intend to teach nursing at an institution of higher education located in this state.

39.39(2) (2) The board shall:

39.39(2)(a) (a) Make stipend loans from the appropriations under s. 20.235 (1) (cg) and (gg).

39.39(2)(b) (b) Promulgate rules to administer this section, including rules establishing loan amounts and the criteria and procedures for loan forgiveness and for selecting loan recipients. Loan recipients shall be selected on the basis of financial need, as determined by the board, using the needs analysis methodology used under s. 39.435.

39.39(3) (3) Beginning in the 1991-92 fiscal year, $15,000 annually shall be awarded under sub. (1) (a) 5. for stipend loans.

39.39(4) (4) The board may not make any original stipend loans under this section.

39.39 History History: 1987 a. 399; 1989 a. 56; 1991 a. 39; 1993 a. 399; 1995 a. 27; 1997 a. 27.



39.393 Nursing student loan program.

39.393  Nursing student loan program.

39.393(1) (1) The board shall establish a loan program to defray the cost of tuition, fees, and expenses for persons enrolled in any of the following:

39.393(1)(a) (a) A program in this state that confers an associate degree in nursing.

39.393(1)(b) (b) A program in this state that confers a bachelor's degree in nursing.

39.393(1)(c) (c) A program in this state that confers a 2nd degree that will make the person eligible for licensure under s. 441.06 or 441.10.

39.393(1)(d) (d) A program in this state that confers a diploma in nursing.

39.393(1)(e) (e) A program in this state that confers a master's degree in nursing.

39.393(1)(f) (f) A program in this state that confers a doctoral degree in nursing.

39.393(2) (2) Beginning in the 2002-03 fiscal year, the board shall make loans under this section from the appropriation under s. 20.235 (1) (cm). The maximum amount of loan for a person during any fiscal year is $3,000. The maximum that a person may receive under this section is $15,000. The board shall ensure that the terms of the loan do not require a loan recipient to repay the loan while the recipient is enrolled in a program under sub. (1).

39.393(3) (3) After the recipient of a loan under sub. (1) has completed the program described in sub. (1), the board shall forgive 25% of the loan's principal and interest after the first full year and 25% of the loan's principal and interest after the 2nd full year that the recipient has been employed full time in this state as a nurse or nurse educator. The board may forgive loans on a prorated basis for persons who are employed less than full time.

39.393(4) (4) The board shall promulgate rules to implement and administer this section.

39.393 History History: 2001 a. 16; 2005 a. 368; 2013 a. 114.



39.395 Teacher education loan program.

39.395  Teacher education loan program.

39.395(1) (1) The board shall establish a loan program to defray the cost of tuition for persons enrolled in a teacher education program offered by the Milwaukee Teacher Education Center, a nonstock, nonprofit corporation organized under ch. 181. Loans shall be made from the appropriation under s. 20.235 (1) (cu).

39.395(2) (2)

39.395(2)(a)(a) After the recipient of the loan under sub. (1) has completed the teacher education program, the board shall forgive 50% of the loan and 50% of the interest on the loan for each school year that the recipient of the loan is employed as a full-time teacher in the school district operating under ch. 119. The board shall deposit in the general fund as general purpose revenue-earned all repayments of the loans made under sub. (1) and the interest on the loans.

39.395(2)(b) (b) The board shall promulgate rules to administer this section.

39.395 History History: 1997 a. 27.



39.398 Teachers and orientation and mobility instructors of visually impaired pupils loan program.

39.398  Teachers and orientation and mobility instructors of visually impaired pupils loan program.

39.398(1) (1)

39.398(1)(a)(a) The board shall establish a loan program to defray the cost of tuition, fees and expenses for residents of this state enrolled in a program that prepares persons to be licensed as teachers of visually impaired pupils or as orientation and mobility instructors, as defined by the board by rule, at an accredited institution of higher education in this state or in a physically adjacent state, as defined in s. 175.46 (1) (d). To the extent possible, the board shall give preference, to persons who are likely to return to this state to work with visually impaired persons.

39.398(1)(b) (b) The board shall make loans under this section from the appropriation under s. 20.235 (1) (cx). The maximum amount of a loan for a person during any fiscal year is $10,000. The maximum amount that a person may receive under this section is $40,000. The terms of the loan shall provide that a loan recipient is not required to repay the loan while the loan recipient is enrolled in the preparatory program described in par. (a).

39.398(2) (2)

39.398(2)(a)(a) After the recipient of a loan under sub. (1) has completed the preparatory program described in sub. (1), the board shall forgive 25% of the loan's principal and interest for the first fiscal year, 25% of the loan's principal and interest for the 2nd fiscal year and 50% of the loan's principal and interest for the 3rd fiscal year that the recipient is licensed and employed full-time in this state as a teacher of visually impaired pupils or as an orientation and mobility instructor by a school district, the Wisconsin Center for the Blind and Visually Impaired or a cooperative educational service agency. The board may forgive loans on a prorated basis for persons employed less than full-time.

39.398(2)(b) (b) The board shall promulgate rules to administer this section.

39.398 History History: 1999 a. 144.



39.40 Minority teacher loan program.

39.40  Minority teacher loan program.

39.40(1) (1) In this section "minority student" means a student who is any of the following:

39.40(1)(a) (a) A Black American.

39.40(1)(b) (b) An American Indian.

39.40(1)(c) (c) A Hispanic, as defined in s. 16.287 (1) (d).

39.40(1)(d) (d) A person admitted to the United States after December 31, 1975, who is either a former citizen of Laos, Vietnam or Cambodia or whose ancestor was or is a citizen of Laos, Vietnam or Cambodia.

39.40(2) (2) The board shall establish a loan program for minority students who meet all of the following requirements:

39.40(2)(a) (a) Are registered as juniors or seniors, or hold a bachelor's degree and are registered as special students, in the University of Wisconsin System or in an accredited, private institution of higher education located in this state.

39.40(2)(b) (b) Are enrolled in programs of study leading to licensure as a teacher and are not currently licensed as teachers.

39.40(2)(c) (c) Meet academic criteria specified by the board.

39.40(2)(d) (d) Agree to teach in a school district located in this state in which minority students constitute at least 29% of the membership or in a school district participating in the interdistrict pupil transfer program under s. 121.85. In this paragraph, "membership" has the meaning given in s. 121.004 (5).

39.40(2m) (2m) Loans under sub. (2) shall be awarded to students registered at an eligible institution of higher education on the basis of the institution's participation in the loan program under this section or s. 36.25 (16), 1993 stats., and the number of its students eligible for such loans. Loans awarded to recipients shall be disbursed directly to the eligible institutions of higher education.

39.40(3) (3) Loans under sub. (2) shall be made from the appropriation under s. 20.235 (1) (cr). The board shall forgive 25% of the loan and 25% of the interest on the loan for each school year the recipient teaches in a school district described under sub. (2) (d).

39.40(4) (4) The board shall deposit in the general fund as general purpose revenue-earned all repayments of loans made under sub. (2) and the interest on the loans.

39.40(5) (5) The board shall administer the repayment and forgiveness of loans made under s. 36.25 (16), 1993 stats. The board shall treat such loans as if they had been made under sub. (2).

39.40 History History: 1989 a. 31; 1995 a. 27; 1997 a. 27; 2011 a. 32.



39.41 Academic excellence higher education scholarships.

39.41  Academic excellence higher education scholarships.

39.41(1)(1) In this section:

39.41(1)(ae) (ae) "Executive secretary" means the executive secretary of the board.

39.41(1)(ag) (ag) "Faculty of the high school" means the principal administrative unit of the faculty personnel of a high school designated under sub. (1m) (j).

39.41(1)(av) (av) "School board" has the meaning given in s. 115.001 (7).

39.41(1)(b) (b) "School district" has the meaning given in s. 115.01 (3).

39.41(1)(bm) (bm) "Senior" means a pupil enrolled in the 12th grade in a public or private high school, a tribal school, the school operated by the Wisconsin Educational Services Program for the Deaf and Hard of Hearing, or the school operated by the Wisconsin Center for the Blind and Visually Impaired.

39.41(1)(br) (br) "Tribal school" has the meaning given in s. 115.001 (15m).

39.41(1)(c) (c) "Vocational diploma" means a diploma granted to a person who has completed a 2-year, full-time program in an area designated and approved by the technical college system board for which the course requirements are established by that board.

39.41(1m) (1m)

39.41(1m)(a)(a) Subject to par. (d), by February 25 of each school year, the school board of each school district operating one or more high schools and the governing body of each private high school and of each tribal high school shall:

39.41(1m)(a)1. 1. For each high school with an enrollment of at least 80 pupils but less than 500 pupils, designate the senior with the highest grade point average in all subjects as a scholar.

39.41(1m)(a)2. 2. For each high school with an enrollment of at least 500 pupils but less than 1,000 pupils, designate the 2 seniors with the 2 highest grade point averages in all subjects as scholars.

39.41(1m)(a)3. 3. For each high school with an enrollment of at least 1,000 pupils but less than 1,500 pupils, designate the 3 seniors with the 3 highest grade point averages in all subjects as scholars.

39.41(1m)(a)4. 4. For each high school with an enrollment of at least 1,500 pupils but less than 2,000 pupils, designate the 4 seniors with the 4 highest grade point averages in all subjects as scholars.

39.41(1m)(a)5. 5. For each high school with an enrollment of 2,000 or more pupils, designate the 5 seniors with the 5 highest grade point averages in all subjects as scholars.

39.41(1m)(a)6. 6. For each high school with an enrollment of 2,500 or more pupils, designate the 6 seniors with the 6 highest grade point averages in all subjects as scholars.

39.41(1m)(b) (b) Subject to par. (e), by February 25 of each school year, the school board of each school district operating one or more high schools and the governing body of each private high school and of each tribal high school may, for each high school with an enrollment of less than 80 pupils, nominate the senior with the highest grade point average in all subjects who may be designated as a scholar by the executive secretary under par. (c) 3.

39.41(1m)(c) (c) The executive secretary shall:

39.41(1m)(c)1. 1. Subject to par. (f), for the school operated by the Wisconsin Center for the Blind and Visually Impaired, designate the senior with the highest grade point average in all subjects as a scholar.

39.41(1m)(c)2. 2. Subject to par. (fm), for the school operated by the Wisconsin Educational Services Program for the Deaf and Hard of Hearing, designate the senior with the highest grade point average in all subjects as a scholar.

39.41(1m)(c)3. 3. Designate not more than 10 seniors nominated under par. (b) as scholars.

39.41(1m)(c)4. 4. For each public, private, or tribal high school with an enrollment of at least 80 pupils, notify the school board of the school district operating the public high school or the governing body of the private or tribal high school of the number of scholars to be designated under par. (a).

39.41(1m)(c)5. 5. For each public, private, or tribal high school with an enrollment of less than 80 pupils, notify the school board of the school district operating the public high school or the governing body of the private or tribal high school that the school board or governing body may nominate a senior under par. (b) who may be designated as a scholar by the executive secretary.

39.41(1m)(cm) (cm) The executive secretary may grant waivers under par. (m).

39.41(1m)(d) (d) By February 25 of each school year, if 2 or more seniors from the same high school of at least 80 pupils have the same grade point average and, except for the limitation on the number of designated scholars, are otherwise eligible for designation under par. (a), the faculty of the high school shall select the applicable number of seniors for designation under par. (a) as scholars and shall certify, in order of priority, any remaining seniors with the same grade point average as alternates for the scholars or, if there is no remaining senior with the same grade point average, any remaining seniors with the next highest grade point average, but not less than 3.800 or the equivalent, as alternates for the scholars. If a senior from that high school designated as a scholar under par. (a) does not qualify for a higher education scholarship under sub. (2) (a) or (3) (a), an alternate for the scholar with the same grade point average as any senior from that high school designated as a scholar under par. (a) shall be eligible for a higher education scholarship as a scholar under sub. (2) (a) or (3) (a) until the scholarship may be awarded by the board. If an alternate with the same grade point average as a scholar under par. (a) does not qualify for a higher education scholarship under sub. (2) (a) or (3) (a), an alternate with the next highest grade point average, but not less than 3.800 or the equivalent, shall be eligible for a higher education scholarship as a scholar under sub. (2) (a) or (3) (a) until the scholarship may be awarded by the board.

39.41(1m)(e) (e) If 2 or more seniors from the same high school of less than 80 pupils have the same grade point average and, except for the limitation of one nominated senior, are otherwise eligible for nomination under par. (b), the faculty of the high school shall select the senior who may be nominated by the school board of the school district operating the public high school or the governing body of the private or tribal high school for designation under par. (b) as a scholar by the executive secretary. If that senior is designated as a scholar by the executive secretary, but does not qualify for a higher education scholarship under sub. (2) (a) or (3) (a), the faculty of the high school shall select, in order of priority, one or more of the remaining seniors with the same grade point average for certification as a scholar or, if there is no remaining senior with the same grade point average, one or more of the remaining seniors with the next highest grade point average, but not less than 3.800 or the equivalent, for certification as a scholar, and the school board of the school district operating the high school or the governing body of the private or tribal high school shall certify to the board one or more of these seniors as eligible for a higher education scholarship as a scholar under sub. (2) (a) or (3) (a) until the scholarship may be awarded by the board.

39.41(1m)(f) (f) If 2 or more seniors from the school operated by the Wisconsin Center for the Blind and Visually Impaired have the same grade point average and, except for the limitation of one designated senior, are otherwise eligible for designation under par. (c) 1., the executive secretary shall make the designation under par. (c) 1. of the senior who may be eligible for a higher education scholarship as a scholar. If that senior does not qualify for a higher education scholarship under sub. (2) (a) or (3) (a), the executive secretary shall designate, in order of priority, one or more of the remaining seniors with the same grade point average, or, if there is no remaining senior with the same grade point average, one or more of the remaining seniors with the next highest grade point average, but not less than 3.800 or the equivalent, as eligible for a higher education scholarship as a scholar under sub. (2) (a) or (3) (a) until the scholarship may be awarded by the board.

39.41(1m)(fm) (fm) If 2 or more seniors from the school operated by the Wisconsin Educational Services Program for the Deaf and Hard of Hearing have the same grade point average and, except for the limitation of one designated senior, are otherwise eligible for designation under par. (c) 2., the executive secretary shall make the designation under par. (c) 2. of the senior who may be eligible for a higher education scholarship as a scholar. If that senior does not qualify for a higher education scholarship under sub. (2) (a) or (3) (a), the executive secretary shall designate, in order of priority, one or more of the remaining seniors with the same grade point average, or, if there is no remaining senior with the same grade point average, one or more of the remaining seniors with the next highest grade point average, but not less than 3.800 or the equivalent, as eligible for a higher education scholarship as a scholar under sub. (2) (a) or (3) (a) until the scholarship may be awarded by the board.

39.41(1m)(g) (g) Notwithstanding par. (a), if a high school of at least 80 pupils closes or merges in the 1991-92 school year or in any school year thereafter, the school board of the school district operating the high school or the governing body of the private or tribal high school shall, subject to par. (d), for each of the 2 school years following the closure or merger, designate the same number of scholars from among the pupils enrolled in the high school at the time of closure or merger as the number of scholars designated for that high school in the school year the high school closed or merged. Any seniors designated under this paragraph shall be eligible for an original scholarship under this section.

39.41(1m)(h) (h) Notwithstanding par. (a), if a public high school of at least 80 pupils closed following the 1989-90 school year and a pupil from the closed high school was designated a scholar under this section for either of the 2 school years following the closure by the school board of a school district operating a high school that enrolled pupils from the closed high school, such school board shall designate the senior with the next highest grade point average for that school year as a scholar. Any scholar designated under this paragraph shall be eligible for a higher education scholarship under sub. (2) (b) or (3) (b) as determined under par. (a), notwithstanding that the scholar did not receive a higher education scholarship for the academic year immediately following the school year in which the pupil from the closed high school was designated a scholar under this section.

39.41(1m)(i) (i) Notwithstanding par. (d), if the school board of a school district operating a high school or the governing body of a private high school has complied with s. 39.41 (1m) (d), 1991 stats., for the 1993-94 school year and a senior from that high school designated as a scholar under s. 39.41 (1m) (a), 1991 stats., and s. 39.41 (1m) (d), 1991 stats., does not qualify for a higher education scholarship under sub. (2) (a) or (3) (a), the faculty of the high school shall select one or more of the remaining seniors with the same grade point average for certification as a scholar. The school board of the school district operating the high school or the governing body of the private high school shall certify to the board one or more of these seniors as eligible for a higher education scholarship as a scholar under sub. (2) (a) or (3) (a) until the scholarship may be awarded by the board.

39.41(1m)(j) (j) In the event that 2 or more seniors from the same high school of at least 80 pupils have the same grade point average and are otherwise eligible for designation under par. (a), the school board of the school district operating the high school or the governing body of the private or tribal high school shall make the designation of the faculty of the high school for purposes of par. (d) or (i).

39.41(1m)(m) (m) Notwithstanding pars. (a), (b) and (d), if a high school ranks its seniors on the basis of grades in academic subjects, the school board of the school district operating the high school or the governing body of the private high school or, for purposes of par. (d), the faculty of the high school may request a waiver from the executive secretary in order to fulfill its requirements under par. (a), (b) or (d) on the basis of grade point averages in academic subjects.

39.41(2) (2)

39.41(2)(a)(a) If a designated scholar under sub. (1m) is admitted to and enrolls, on a full-time basis, by September 30 of the academic year immediately following the school year in which the senior was designated a scholar, in an institution within the University of Wisconsin System or in a technical college district school that is participating in the program under this section, the scholar shall receive a higher education scholarship that exempts the scholar from all tuition and fees, including segregated fees, at the institution or district school for one year, except that the maximum scholarship for a scholar who receives an original scholarship for the 1996-97 academic year or for any academic year thereafter may not exceed $2,250 per academic year.

39.41(2)(b) (b) For each year that a scholar who receives a scholarship under par. (a) is enrolled full time, maintains at least a 3.000 grade point average, or the equivalent as determined by the institution or district school, and makes satisfactory progress toward an associate degree, a bachelor's degree, or a vocational diploma, the student shall be exempt from all tuition and fees, including segregated fees, in the subsequent year or, if the scholar does not enroll in a participating institution of higher education in the subsequent year, in the 2nd year following the year in which the scholar received the scholarship, except that the maximum scholarship for a scholar who receives an original scholarship for the 1996-97 academic year or for any academic year thereafter may not exceed $2,250 per academic year. No scholar is eligible for an exemption for more than 4 years in the University of Wisconsin System or more than 3 years at a district school.

39.41(2)(c) (c) Subject to sub. (4), for each year the student is exempt from tuition and fees under par. (a) or (b), the board shall pay the institution or district school, on behalf of the student, an amount equal to 50% of the student's tuition and fees, except that the maximum payment for a student who receives an original scholarship for the 1996-97 academic year or for any academic year thereafter may not exceed $1,125 per academic year.

39.41(3) (3)

39.41(3)(a)(a) If a designated scholar under sub. (1m) is admitted to and enrolls, on a full-time basis, by September 30 of the academic year immediately following the school year in which the senior was designated a scholar, in a private institution of higher education that is located in this state and participating in the program under this section, the board shall pay the institution, on behalf of the pupil, an amount equal to 50% of the tuition and fees charged a resident undergraduate at the University of Wisconsin-Madison in the same academic year, except that the maximum payment for a pupil who receives an original scholarship for the 1996-97 academic year or for any academic year thereafter may not exceed $1,125 per academic year.

39.41(3)(b) (b) For each year that a scholar who receives a scholarship under par. (a) is enrolled full time, maintains at least a 3.000 grade point average, or the equivalent as determined by the private institution, and makes satisfactory progress toward a bachelor's degree, the student is eligible for a higher education scholarship as determined under par. (a) in the subsequent year or, if the scholar does not enroll in a participating institution of higher education in the subsequent year, in the 2nd year following the year in which the scholar received the scholarship. No scholar is eligible for a higher education scholarship for more than 4 years at a private institution of higher education.

39.41(4) (4)

39.41(4)(a)(a) The board shall make the payments under subs. (2) (c) and (3) only if the institution, district school or private institution matches the amount of the payment from institutional funds, gifts or grants. Beginning in the 1992-93 school year, the matching requirement under this paragraph for the institutions within the University of Wisconsin System shall be satisfied by payments of an amount equal to the total payments from the institutions made under this paragraph in the 1991-92 school year and, if such payments are insufficient to satisfy the matching requirement, by the waiver of academic fees established under s. 36.27.

39.41(4)(b) (b) The board shall make the payments under subs. (2) (c) and (3) from the appropriation under s. 20.235 (1) (fy).

39.41(5) (5)

39.41(5)(a)(a)

39.41(5)(a)1.1. Each institution within the University of Wisconsin System, technical college district school and private institution of higher education that wishes to participate in the scholarship program under this section in academic year 1999-2000 and thereafter shall notify the board by October 1, 1998, that the institution wishes to participate.

39.41(5)(a)2. 2. If an institution of higher education that has notified the board under subd. 1. subsequently wishes to no longer participate in the scholarship program under this section, the institution of higher education shall notify the board of this fact in writing by October 1 prior to the academic year in which the institution will no longer participate.

39.41(5)(b) (b) Each designated scholar who is eligible for an original higher education scholarship under sub. (2) (a) or (3) (a) shall notify the board as soon as practicable of the institution of higher education he or she will be attending in the next academic year. Each designated scholar who is eligible for a subsequent higher education scholarship under sub. (2) (a) or (3) (a) shall notify the board as soon as practicable whether he or she will be enrolling in a participating institution of higher education in the academic year immediately following the academic year in which he or she received an original or subsequent scholarship under sub. (2) (a) or (3) (a), or in the 2nd academic year, following that academic year and of the institution of higher education in which he or she will be enrolling.

39.41(5)(c) (c) Annually, the board shall notify each scholar who will be attending a participating institution of higher education in the next academic year of the amount of his or her higher education scholarship.

39.41(6) (6)

39.41(6)(a)(a) Except as provided in par. (b), a scholarship under this section shall not be used to replace any other grant for which a student is eligible.

39.41(6)(b) (b) A student who receives a scholarship under this section is not eligible to receive a scholarship under s. 39.415.

39.41(7) (7) By August 1, 1997, and annually thereafter, the board shall submit a report to the joint committee on finance evaluating the success of the program under this section. The report shall specify the number and amount of the scholarships awarded in the current fiscal year and the institutions of higher education chosen by the scholarship recipients.

39.41(8) (8) The executive secretary shall promulgate rules establishing criteria for the designation of scholars under sub. (1m) (c) 3.

39.41 History History: 1989 a. 31; 1991 a. 39, 269, 315; 1993 a. 16, 399, 457; 1995 a. 27; 1997 a. 27, 109, 237; 1999 a. 9; 2001 a. 57; 2005 a. 267; 2009 a. 302, 306; 2011 a. 260; 2013 a. 60.



39.415 Technical excellence higher education scholarships.

39.415  Technical excellence higher education scholarships.

39.415(1)(1)  Definitions. In this section:

39.415(1)(a) (a) "Executive secretary" means the executive secretary of the board.

39.415(1)(b) (b) "Faculty of the high school" means the principal administrative unit of the faculty personnel of a high school.

39.415(1)(c) (c) "Level of proficiency in technical education subjects" means the level of proficiency of a senior in technical education subjects according to criteria developed and approved under sub. (2).

39.415(1)(d) (d) "School board" has the meaning given in s. 115.001 (7).

39.415(1)(e) (e) "School district" has the meaning given in s. 115.01 (3).

39.415(1)(f) (f) "Senior" means a pupil enrolled in the 12th grade in a public or private high school, a tribal school, the school operated by the Wisconsin Educational Services Program for the Deaf and Hard of Hearing, or the school operated by the Wisconsin Center for the Blind and Visually Impaired.

39.415(1)(g) (g) "Tribal school" has the meaning given in s. 115.001 (15m).

39.415(1)(h) (h) "Vocational diploma" means a diploma granted to a person who has completed a 2-year, full-time program in an area designated and approved by the technical college system board for which the course requirements are established by that board.

39.415(2) (2) Level of proficiency criteria.

39.415(2)(a)(a) Each school board of a school district operating one or more high schools and each governing body of a private high school or tribal high school shall develop criteria to determine the level of proficiency in technical education subjects of seniors enrolled in a high school operated by the school district or governed by the governing body and submit those criteria to the board for approval. If the board approves those criteria, the school board or governing body may use those criteria to designate seniors as scholars under sub. (3) (a) or to nominate seniors for designation as scholars under sub. (3) (b) and the faculty of the high school may use those criteria to select seniors for designation as scholars or to certify alternates under sub. (3) (d) or (e).

39.415(2)(b) (b) The executive secretary shall develop criteria to determine the level of proficiency in technical education subjects of seniors enrolled in the school operated by the Wisconsin Educational Services Program for the Deaf and Hard of Hearing or the school operated by the Wisconsin Center for the Blind and Visually Impaired and of seniors nominated under sub. (3) (b) and submit those criteria to the board for approval. If the board approves those criteria, the executive secretary may use those criteria to designate seniors as scholars under sub. (3) (c) 1., 2., or 3., or to select alternates under sub. (3) (f) or (g).

39.415(3) (3) Designation of scholars.

39.415(3)(a)(a) Subject to par. (d), by February 25 of each school year, the school board of each school district operating one or more high schools and the governing body of each private high school and of each tribal high school shall:

39.415(3)(a)1. 1. For each high school with an enrollment of at least 80 pupils but fewer than 500 pupils, designate the senior with the highest level of proficiency in technical education subjects as a scholar.

39.415(3)(a)2. 2. For each high school with an enrollment of at least 500 pupils but fewer than 1,000 pupils, designate the 2 seniors with the 2 highest levels of proficiency in technical education subjects as scholars.

39.415(3)(a)3. 3. For each high school with an enrollment of at least 1,000 pupils but fewer than 1,500 pupils, designate the 3 seniors with the 3 highest levels of proficiency in technical education subjects as scholars.

39.415(3)(a)4. 4. For each high school with an enrollment of at least 1,500 pupils but fewer than 2,000 pupils, designate the 4 seniors with the 4 highest levels of proficiency in technical education subjects as scholars.

39.415(3)(a)5. 5. For each high school with an enrollment of at least 2,000 pupils but fewer than 2,500 pupils, designate the 5 seniors with the 5 highest levels of proficiency in technical education subjects as scholars.

39.415(3)(a)6. 6. For each high school with an enrollment of 2,500 or more pupils, designate the 6 seniors with the 6 highest levels of proficiency in technical education subjects as scholars.

39.415(3)(b) (b) Subject to par. (e), by February 25 of each school year, the school board of each school district operating one or more high schools and the governing body of each private high school and of each tribal high school may, for each high school with an enrollment of fewer than 80 pupils, nominate for designation as a scholar by the executive secretary under par. (c) 3. the senior with the highest level of proficiency in technical education subjects.

39.415(3)(c) (c) The executive secretary shall do all of the following:

39.415(3)(c)1. 1. Subject to par. (f), for the school operated by the Wisconsin Center for the Blind and Visually Impaired, designate the senior with the highest level of proficiency in technical education subjects as a scholar.

39.415(3)(c)2. 2. Subject to par. (g), for the school operated by the Wisconsin Educational Services Program for the Deaf and Hard of Hearing, designate the senior with the highest level of proficiency in technical education subjects as a scholar.

39.415(3)(c)3. 3. Designate not more than 10 seniors nominated under par. (b) as scholars.

39.415(3)(c)4. 4. For each public, private, or tribal high school with an enrollment of at least 80 pupils, notify the school board of the school district operating the public high school or the governing body of the private or tribal high school of the number of scholars to be designated under par. (a).

39.415(3)(c)5. 5. For each public, private, or tribal high school with an enrollment of fewer than 80 pupils, notify the school board of the school district operating the public high school or the governing body of the private or tribal high school that the school board or governing body may nominate a senior under par. (b) who may be designated as a scholar by the executive secretary.

39.415(3)(d) (d) By February 25 of each school year, if 2 or more seniors from the same high school of at least 80 pupils have the same level of proficiency in technical education subjects and, except for the limitation on the number of designated scholars, are otherwise eligible for designation under par. (a), the faculty of the high school shall select the applicable number of seniors for designation under par. (a) as scholars and shall select, in order of priority, any remaining seniors with the same level of proficiency as alternates for the scholars or, if there is no remaining senior with the same level of proficiency, any remaining seniors with the next highest level of proficiency as alternates for the scholars. If a senior from that high school who is designated as a scholar under par. (a) does not qualify for a higher education scholarship under sub. (4) (a), an alternate for the scholar with the same level of proficiency as any senior from that high school designated as a scholar under par. (a) shall be eligible for a higher education scholarship under sub. (4) (a) until the scholarship may be awarded by the board. If an alternate with the same level of proficiency as a scholar under par. (a) does not qualify for a higher education scholarship under sub. (4) (a), an alternate with the next highest level of proficiency shall be eligible for a higher education scholarship under sub. (4) (a) until the scholarship may be awarded by the board.

39.415(3)(e) (e) If 2 or more seniors from the same high school of fewer than 80 pupils have the same level of proficiency in technical education subjects and, except for the limitation of one nominated senior, are otherwise eligible for nomination under par. (b), the faculty of the high school shall select the senior who may be nominated by the school board of the school district operating the public high school or the governing body of the private or tribal high school for designation under par. (b) as a scholar by the executive secretary. If that senior is designated as a scholar by the executive secretary, but does not qualify for a higher education scholarship under sub. (4) (a), the faculty of the high school shall select, in order of priority, one or more of the remaining seniors with the same level of proficiency for nomination as a scholar or, if there is no remaining senior with the same level of proficiency, one or more of the remaining seniors with the next highest level of proficiency for nomination as a scholar, and the school board of the school district operating the high school or the governing body of the private or tribal high school shall nominate under par. (b) one or more of these seniors as eligible for a higher education scholarship under sub. (4) (a) until the scholarship may be awarded by the board.

39.415(3)(f) (f) If 2 or more seniors from the school operated by the Wisconsin Center for the Blind and Visually Impaired have the same level of proficiency in technical education subjects and, except for the limitation of one designated senior, are otherwise eligible for designation under par. (c) 1., the executive secretary shall make the designation under par. (c) 1. of the senior who may be eligible for a higher education scholarship under sub. (4) (a). If that senior does not qualify for a higher education scholarship under sub. (4) (a), the executive secretary shall designate, in order of priority, one or more of the remaining seniors with the same level of proficiency, or, if there is no remaining senior with the same level of proficiency, one or more of the remaining seniors with the next highest level of proficiency as eligible for a higher education scholarship under sub. (4) (a) until the scholarship may be awarded by the board.

39.415(3)(g) (g) If 2 or more seniors from the school operated by the Wisconsin Educational Services Program for the Deaf and Hard of Hearing have the same level of proficiency in technical education subjects and, except for the limitation of one designated senior, are otherwise eligible for designation under par. (c) 2., the executive secretary shall make the designation under par. (c) 2. of the senior who may be eligible for a higher education scholarship under sub. (4) (a). If that senior does not qualify for a higher education scholarship under sub. (4) (a), the executive secretary shall designate, in order of priority, one or more of the remaining seniors with the same level of proficiency, or, if there is no remaining senior with the same level of proficiency, one or more of the remaining seniors with the next highest level of proficiency as eligible for a higher education scholarship under sub. (4) (a) until the scholarship may be awarded by the board.

39.415(3)(h) (h) Notwithstanding par. (a), if a high school of at least 80 pupils closes or merges, the school board of the school district operating the high school or the governing body of the private or tribal high school shall, subject to par. (d), for each of the 2 school years following the closure or merger, designate the same number of scholars from among the pupils enrolled in the high school at the time of closure or merger as the number of scholars designated for that high school in the school year the high school closed or merged. Any seniors designated under this paragraph shall be eligible for an original scholarship under this section.

39.415(4) (4) Technical college scholarships.

39.415(4)(a)(a) If a designated scholar under sub. (3) is admitted to and enrolls, on a full-time basis, by September 30 of the academic year immediately following the school year in which the senior was designated a scholar, in a technical college district school that is participating in the program under this section, the scholar shall receive a higher education scholarship in an amount not to exceed $2,250 per academic year.

39.415(4)(b) (b) For each academic year that a scholar who receives a scholarship under par. (a) is enrolled full time, maintains at least a 3.000 grade point average or the equivalent as determined by the district school, and makes satisfactory progress toward an associate degree, a bachelor's degree, or a vocational diploma, the student is eligible to receive a higher education scholarship as determined under par. (a) in the subsequent year or, if the scholar does not enroll in a participating district school in the subsequent year, in the 2nd year following the year in which the scholar received the scholarship. No scholar is eligible for a higher education scholarship for more than 3 years at a district school.

39.415(4)(c) (c) Subject to sub. (5), for each year the student receives a higher education scholarship under par. (a) or (b), the board shall pay the district school, on behalf of the student, an amount not to exceed $1,125 per academic year.

39.415(5) (5) Payments; match required.

39.415(5)(a)(a) The board shall make the payments under sub. (4) (c) only if the district school matches the amount of the payment from institutional funds, gifts, or grants.

39.415(5)(b) (b) The board shall make the payments under sub. (4) (c) from the appropriation under s. 20.235 (1) (fw).

39.415(6) (6) Notifications; approval; withdrawal.

39.415(6)(a)(a)

39.415(6)(a)1.1. Each technical college district school that wishes to participate in the scholarship program under this section shall notify the board of its wish to participate in the program by October 1 prior to the academic year in which the school wishes to begin participation. The board shall approve for participation in the program a district school that provides notice under this subdivision of its wish to participate in the program. An approval under this subdivision remains valid until suspended or revoked by the board or until withdrawn by the school as provided under subd. 2.

39.415(6)(a)2. 2. If a district school that is approved under subd. 1. for participation in the scholarship program under this section subsequently wishes to no longer participate in the program, the school shall notify the board of this fact in writing by October 1 prior to the academic year in which the institution will no longer participate.

39.415(6)(b) (b) Each designated scholar who is eligible for an original higher education scholarship under sub. (4) (a) shall notify the board as soon as practicable of the district school he or she will be attending in the next academic year. Each designated scholar who is eligible for a subsequent higher education scholarship under sub. (4) (a) shall notify the board as soon as practicable whether he or she will be enrolling in a participating district school in the academic year immediately following the academic year in which he or she received an original or subsequent scholarship under sub. (4) (a), or in the 2nd academic year following that academic year, and of the district school in which he or she will be enrolling.

39.415(6)(c) (c) Annually, the board shall notify each scholar who will be attending a participating technical college district school in the next academic year of the amount of his or her higher education scholarship.

39.415(7) (7) Scholarships not to supplant other grant; exception.

39.415(7)(a)(a) Except as provided in par. (b), a scholarship under this section shall not be used to supplant any other grant for which a student is eligible.

39.415(7)(b) (b) A student who receives a scholarship under this section is not eligible to receive a scholarship under s. 39.41.

39.415(8) (8) Annual report. By August 1, 2016, and annually thereafter, the board shall submit a report to the joint committee on finance evaluating the success of the program under this section. The report shall specify the number and amount of the scholarships awarded in the current fiscal year and the technical college district schools chosen by the scholarship recipients.

39.415(9) (9) Rules. The board shall promulgate rules to implement this section.

39.415 History History: 2013 a. 60.



39.42 Interstate agreements.

39.42  Interstate agreements. The board, with the approval of the joint committee on finance, or the governing boards of any publicly supported institution of post-high school education, with the approval of the board and the joint committee on finance, may enter into agreements or understandings which include remission of nonresident tuition for designated categories of students at state institutions of higher education with appropriate state agencies and institutions of higher education in other states to facilitate use of public higher education institutions of this state and other states. Such agreements and understandings shall have as their purpose the mutual improvement of educational advantages for residents of this state and such other states or institutions of other states with which agreements are made.

39.42 History History: 1971 c. 100, 125; 1975 c. 39; 1977 c. 29; 1981 c. 20; 1995 a. 27; 1997 a. 27.



39.435 Wisconsin higher education grants and talent incentive grants.

39.435  Wisconsin higher education grants and talent incentive grants.

39.435(1)(1) There is established, to be administered by the board, a higher education grant program for postsecondary resident students enrolled at least half-time and registered as freshmen, sophomores, juniors or seniors in accredited institutions of higher education or in tribally controlled colleges in this state. Except as authorized under sub. (5), such grants shall be made only to students enrolled in nonprofit public institutions or tribally controlled colleges in this state.

39.435(2) (2) The board shall award talent incentive grants to uniquely needy students enrolled at least half-time as first-time freshmen at public and private nonprofit institutions located in this state and to sophomores, juniors and seniors who received such grants as freshmen. No grant under this subsection may exceed $1,800 for any academic year. The board may not award a grant to the same student for more than 10 consecutive semesters or their equivalent. The board shall promulgate rules establishing eligibility criteria for grants under this subsection.

39.435(3) (3) Grants under sub. (1) shall not be less than $250 during any one academic year, unless the joint committee on finance approves an adjustment in the amount of the minimum grant. Grants under sub. (1) shall not exceed $3,000 during any one academic year, except that beginning in academic year 2009-10, grants under sub. (1) shall not exceed $3,150 during any one academic year. The board shall, by rule, establish a reporting system to periodically provide student economic data and shall promulgate other rules the board deems necessary to assure uniform administration of the program.

39.435(4) (4)

39.435(4)(a)(a) The board shall award grants under this section based on a formula that accounts for expected parental and student contributions and is consistent with generally accepted definitions and nationally approved needs analysis methodology.

39.435(4)(d) (d) The awarding of grants under this section is subject to any formula approved or modified by the board under s. 39.285 (1).

39.435(5) (5) The board shall ensure that grants under this section are made available to students attending private or public institutions in this state who are deaf or hard of hearing or visually handicapped and who demonstrate need. Grants may also be made available to such handicapped students attending private or public institutions in other states under criteria established by the board. In determining the financial need of these students special consideration shall be given to their unique and unusual costs.

39.435(6) (6) The board may not make a grant under this section to a person whose name appears on the statewide support lien docket under s. 49.854 (2) (b), unless the person provides to the board a payment agreement that has been approved by the county child support agency under s. 59.53 (5) and that is consistent with rules promulgated under s. 49.858 (2) (a).

39.435(7) (7)

39.435(7)(a)(a) In this subsection:

39.435(7)(a)1. 1. For purposes of calculating the amount to be appropriated under s. 20.235 (1) (fe) for fiscal year 2015-16, "base amount" means the amount shown in the schedule under s. 20.005 for that appropriation for fiscal year 2014-15.

39.435(7)(a)2. 2. For purposes of calculating the amount to be appropriated under s. 20.235 (1) (fe) for each fiscal year after fiscal year 2015-16, "base amount" means the appropriation amount calculated under par. (b) for the previous fiscal year.

39.435(7)(b) (b) Biennially, beginning on February 1, 2015, the board shall calculate the amounts to be appropriated under s. 20.235 (1) (fe) for the next biennium as follows:

39.435(7)(b)1. 1. The board shall determine the percentage by which the undergraduate academic fees that will be charged for the next academic year at each institution within the University of Wisconsin System, as estimated by the board, will increase or decrease from the undergraduate academic fees charged for the current academic year.

39.435(7)(b)1m. 1m. The board shall determine the percentage by which the undergraduate academic fees that will be charged for the academic year after the next academic year at each institution within the University of Wisconsin System, as estimated by the board, will increase or decrease from the estimated undergraduate academic fees that will be charged for the next academic year.

39.435(7)(b)2. 2. The appropriation for the first fiscal year of the next biennium shall be the result obtained by increasing, to the nearest $100, the base amount by the average of the percentage increases determined under subd. 1., except that, if the undergraduate academic fees for the next academic year are estimated to decrease or not change from the undergraduate academic fees charged for the current academic year at each institution specified in subd. 1., the appropriation shall be the base amount.

39.435(7)(b)2m. 2m. The appropriation for the 2nd fiscal year of the next biennium shall be the result obtained by increasing, to the nearest $100, the base amount by the average of the percentage increases determined under subd. 1m., except that, if the undergraduate academic fees for the academic year after the next academic year are estimated to decrease or not change from the estimated undergraduate academic fees charged for the next academic year at each institution specified in subd. 1m., the appropriation shall be the base amount.

39.435(8) (8) The board shall award grants under this section to University of Wisconsin System students from the appropriations under s. 20.235 (1) (fe) and (ke).

39.435 History History: 1973 c. 90; 1973 c. 335 s. 13; 1975 c. 39, 189, 224; 1977 c. 26 s. 75; 1979 c. 34; 1983 a. 27 ss. 926d to 926t, 2202 (22); 1985 a. 332 s. 251 (1); 1987 a. 27; 1989 a. 31; 1993 a. 399; 1995 a. 27, 404; 1997 a. 27; 1999 a. 9, 185; 2001 a. 109; 2003 a. 33; 2005 a. 25, 367; 2007 a. 20; 2009 a. 28, 182; 2011 a. 32; 2013 a. 20.



39.437 Wisconsin covenant scholars grants.

39.437  Wisconsin covenant scholars grants.

39.437(1)(1)  Establishment of grant program. There is established, to be administered by the board, a Wisconsin Covenant Scholars Program to provide grants to students who meet the eligibility criteria specified in sub. (2).

39.437(2) (2) Eligibility.

39.437(2)(a)(a) Except as provided in par. (b), a student is eligible for a grant under this section if the student meets all of the following criteria:

39.437(2)(a)1. 1. The student is a resident of this state and is enrolled at least half time and registered as a freshman, sophomore, junior, or senior in a public or private, nonprofit, accredited institution of higher education or in a tribally controlled college in this state.

39.437(2)(a)2. 2. The student has been designated as a Wisconsin covenant scholar by the board.

39.437(2)(b) (b)

39.437(2)(b)1.1. The board may not make a grant under this section to a person whose name appears on the statewide support lien docket under s. 49.854 (2) (b), unless the person provides to the board a payment agreement that has been approved by the county child support agency under s. 59.53 (5) and that is consistent with rules promulgated under s. 49.858 (2) (a).

39.437(2)(b)2. 2. No student shall be eligible for a grant under this section in more than the equivalent of 10 semesters of undergraduate education.

39.437(2)(b)3. 3. No student who fails to meet acceptable academic standards prescribed by the student's institution of higher education or tribally controlled college shall be or shall remain eligible for a grant under this section.

39.437(3) (3) Amount of grant.

39.437(3)(a)(a) In this subsection, "expected family contribution" means the amount that a student and the student's family are expected to contribute in an academic year to the cost of the student's postsecondary education, as determined by use of the most recent federal Free Application for Federal Student Aid, as described in 20 USC 1090 (a).

39.437(3)(b) (b) The amount of a grant shall be paid from the appropriation account under s. 20.235 (1) (fm) and, except as provided in pars. (c) and (d), shall be determined by the board by rule.

39.437(3)(c) (c) Subject to par. (e), for a student enrolled full time after the student's 2nd year of postsecondary education, the amount of a grant is as follows:

39.437(3)(c)1. 1. One thousand dollars per academic year, if the student's expected family contribution is $0.

39.437(3)(c)2. 2. One thousand five hundred dollars per academic year, if the student's expected family contribution is greater than $0, but less than $3,500.

39.437(3)(c)3. 3. One thousand dollars per academic year, if the student's expected family contribution is $3,500 or more, but less than $12,000.

39.437(3)(c)4. 4. Two hundred fifty dollars per academic year, if the student's expected family contribution is $12,000 or more.

39.437(3)(d) (d) Subject to par. (e), for a student enrolled half time after the student's 2nd year of postsecondary education, the amount of a grant is as follows:

39.437(3)(d)1. 1. Seven hundred fifty dollars per academic year, if the student's expected family contribution is less than $3,500.

39.437(3)(d)2. 2. Five hundred dollars per academic year, if the student's expected family contribution is $3,500 or more, but less than $12,000.

39.437(3)(d)3. 3. One hundred twenty-five dollars per academic year, if the student's expected family contribution is $12,000 or more.

39.437(3)(e) (e) If awarding the full amount of a grant under par. (c) 1., 2., 3., or 4. or (d) 1., 2., or 3. would result in an overaward of financial assistance in violation of federal law or regulation, the board may reduce the amount of the grant in order to comply with that law or regulation.

39.437(4) (4) Administration of grant program.

39.437(4)(a)(a) By February 1 of each year, the Board of Regents of the University of Wisconsin System shall provide to the board information relating to the resident undergraduate academic fees charged to attend each of the institutions within that system for the current academic year, the technical college system board shall provide to the board information relating to the fees under s. 38.24 (1m) (a) to (c) charged to attend each of the technical colleges within that system for the current academic year, each tribally controlled college in this state shall provide to the board information relating to the tuition and fees charged to attend the tribal college for the current academic year, and the Wisconsin Association of Independent Colleges and Universities or a successor organization shall provide to the board information relating to tuition and fees charged to attend each of the private, nonprofit, accredited institutions of higher education in this state for the current academic year.

39.437(4)(b) (b) By April 1 of each year, the board shall determine the average of the resident undergraduate academic fees charged for the current academic year among the institutions within the University of Wisconsin System, the average of the fees under s. 38.24 (1m) (a) to (c) charged for the current academic year among the technical colleges in this state, the average of the tuition and fees charged for the current academic year among the tribally controlled colleges in this state, and the average of the tuition and fees charged for the current academic year among the private, nonprofit, accredited institutions of higher education in this state.

39.437(4)(c) (c) To the extent permitted under 20 USC 1232g and 34 CFR part 99, the department of public instruction shall provide pupil information to the board as necessary for that office to fulfill its role in the administration of the grant program under this section.

39.437(5) (5) Rules. The board shall promulgate rules to implement this section, including all of the following:

39.437(5)(a) (a) Rules establishing a reporting system to periodically provide student economic data.

39.437(5)(b) (b) Rules establishing eligibility criteria for designation as a Wisconsin covenant scholar under sub. (2) (a) 2.

39.437(5)(c) (c) Any other rules the board considers necessary to assure the uniform administration of this section.

39.437(6) (6) Sunset. No student may enroll in the Wisconsin Covenant Scholars Program after September 30, 2011. After that date, the board may designate a student as a Wisconsin covenant scholar under sub. (2) (a) 2. only if the student enrolled in the Wisconsin Covenant Scholars Program by that date.

39.437 History History: 2007 a. 20; 2009 a. 28; 2011 a. 32; 2013 a. 20.



39.44 Minority undergraduate grants.

39.44  Minority undergraduate grants.

39.44(1) (1)

39.44(1)(a)(a) In this section "minority undergraduate" means an undergraduate student who:

39.44(1)(a)1. 1. Is a Black American.

39.44(1)(a)2. 2. Is an American Indian.

39.44(1)(a)3. 3. Is a Hispanic, as defined in s. 16.287 (1) (d).

39.44(1)(a)4. 4. Is a person who is admitted to the United States after December 31, 1975, and who either is a former citizen of Laos, Vietnam or Cambodia or whose ancestor was or is a citizen of Laos, Vietnam or Cambodia.

39.44(1)(b) (b) There is established, to be administered by the board, the minority undergraduate retention grant program for minority undergraduates enrolled in private, nonprofit higher educational institutions in this state or in technical colleges in this state.

39.44(2) (2) Funds for the grants under this section shall be distributed from the appropriation under s. 20.235 (1) (fg), with 50% distributed to the eligible private institutions and 50% distributed to the eligible technical colleges. The board shall audit the enrollment statistics annually.

39.44(3) (3) An institution or school receiving funds under sub. (2) shall:

39.44(3)(a) (a) Award grants to eligible students on the basis of financial need.

39.44(3)(b) (b) Demonstrate to the satisfaction of the board that such funds do not replace institutional grants to the recipients.

39.44(3)(c) (c) Annually report to the board the number of awards made, the amount of each award, the minority status of each recipient, other financial aid awards made to each recipient and the total amount of financial aid made available to the eligible students.

39.44(4) (4) The board shall notify an institution or school receiving funds under sub. (2) if a student's name appears on the statewide support lien docket under s. 49.854 (2) (b). An institution or school may not award a grant under this section to a student if it receives a notification under this subsection concerning that student, unless the student provides to the institution or school a payment agreement that has been approved by the county child support agency under s. 59.53 (5) and that is consistent with rules promulgated under s. 49.858 (2) (a).

39.44(5) (5) By November 1, 2001, and annually thereafter, the board shall report to the department of administration on the effectiveness of the program under this section.

39.44 History History: 1985 a. 29; 1987 a. 27; 1993 a. 399; 1995 a. 27, 404; 1997 a. 27; 1999 a. 9; 2001 a. 16; 2011 a. 32.



39.45 Independent student grants.

39.45  Independent student grants.

39.45(1) (1) In this section:

39.45(1)(a) (a) "Institution of higher education" means a public or private nonprofit educational institution meeting the requirements of s. 39.30 or 39.435 for the purpose of awarding grants under those sections.

39.45(1)(b) (b) "Resident student" has the meaning specified in s. 39.30 (1) (e).

39.45(2) (2) There is established, to be determined by the board, a grant program for resident students who are current recipients of aid to families with dependent children under s. 49.19.

39.45(3) (3) Grants under this section shall be awarded on the basis of financial need, as determined by the board, to resident students enrolled for at least 6 academic credits in the 2nd or 3rd year in programs leading to an associate degree or the 3rd, 4th or 5th year in programs leading to a bachelor's degree. Except as provided in sub. (5), no grant may exceed $4,000 per academic year. Students may apply for grants, upon a form prepared and furnished by the board, on or after February 1 of any year for the fall semester or session of the upcoming academic year. No student is eligible to receive a grant under this section for more than 3 academic years.

39.45(4) (4) The board shall give preference, as much as practicable, in awarding grants under this section to students enrolled in courses likely to increase the immediate employment opportunities of such students. The board shall publish a list of such courses and shall include courses that have an occupational or vocational objective in areas with existing labor needs.

39.45(5) (5) The board may award supplemental grants of between $500 and $1,000 per child per semester or session to students for the cost of child care for preschool children of the students. The student shall demonstrate, as determined by the board, financial need for the supplemental grant. In awarding grants under this subsection, the board may not exceed 20% of the appropriation for a given fiscal year for the grant program.

39.45(6) (6) From the appropriation under s. 20.235 (1) (fc), the board shall use available funds to make grant awards under this section, but no award may be made before March 1 for the fall semester or session of the upcoming academic year.

39.45(7) (7) The board shall promulgate rules to administer this section, including criteria and procedures for repayment of grants awarded under this section, including interest, by certain grant recipients who no longer reside in this state or do not successfully complete requirements for a degree. The board shall deposit in the general fund as general purpose revenue-earned all repayments of grants awarded under this section and the interest on the grants.

39.45(8) (8) No student is eligible for an original grant under this section after the 1996-97 academic year.

39.45 History History: 1989 a. 336; 1995 a. 27; 1997 a. 27.



39.46 Contract for dental education.

39.46  Contract for dental education.

39.46(1) (1) On or before July 1 of each year, the board shall initiate, investigate, and formulate for procurement a contract for dental education services in accordance with this section. Thereafter, the board shall conduct a biennial analysis of the program and include a report on its findings and recommendations in its reports under s. 15.04 (1) (d). At the state auditor's discretion or as the joint legislative audit committee directs, the legislative audit bureau shall postaudit expenditures under this section. Section 16.75 (1) to (5) are waived with respect to such contract.

39.46(2) (2) The contract under this section shall be between this state and a private nonprofit institution of higher education in this state which operates a dental school that is accredited, as defined in s. 447.01 (1), and shall relate, in all provisions, exclusively to the providing of dental education in the dental school of such institution. The contract shall require:

39.46(2)(a) (a) That no courses of instruction in subject matters of a religious nature be included in any instructional program or curriculum administered in or by the dental school, and that no such courses be required for admission to or graduation from the dental school.

39.46(2)(b) (b) That applicants for admission to the dental school who are residents of this state be accorded preference over other applicants having substantially equal academic qualifications and credentials.

39.46(2)(c) (c) That for purposes of this section the nondiscrimination provisions of s. 16.765, expanded to prohibit discrimination on the basis of sex, be limited to apply only to the operation of the dental school and that no such prohibited discrimination be practiced with respect to admissions to the dental school.

39.46(2)(d) (d) That the dental school administer and operate its courses and programs in dentistry in conformity with academic and professional standards, rules and requirements and seek progressively to enrich and improve its courses of dental education, research and public service by full and efficient use of budgetary and other resources available to it. In monitoring compliance with this paragraph the board may rely on 3rd-party evaluations conducted by appropriate and recognized accrediting bodies.

39.46(2)(e) (e) That all sums to be received by the dental school under the contract be used exclusively in providing undergraduate education in dentistry.

39.46(2)(f) (f) That the dental school may not assess tuition for a Wisconsin resident enrolled at the school in an amount that exceeds the difference between the tuition assessed a nonresident student enrolled at the school and the amount specified to be disbursed under s. 20.235 (1) (d) for each Wisconsin resident enrolled at the school.

39.46(2)(g) (g) That the dental school make every effort to ensure that at least 5% of the total enrollment of the school consists of minority students.

39.46(3) (3)

39.46(3)(a)(a) In the contract under this section, the state shall agree, subject to availability of appropriations for such purpose, that it will pay to the dental school of the contracting institution, on account of its furnishing of such dental education, research and public service courses and programs, an amount for each resident of this state who is regularly enrolled as a full-time undergraduate student in dentistry in the school.

39.46(3)(b) (b) The state shall remit payments directly to the dental school of the contracting institution in monthly installments upon submission of installment bills or statements. The state shall audit these bills or statements semiannually.

39.46(4) (4) A student's qualification under this section as a resident of this state shall be determined in accordance with s. 36.27, so far as applicable. No amount may be computed based upon the enrollment of any student who is not a full-time dental student. The number of full-time resident students shall be determined 2 weeks following the late registration period each semester.

39.46 History History: 1973 c. 90; 1973 c. 335 s. 13; 1975 c. 39; 1977 c. 29; 1977 c. 196 s. 131; 1985 a. 29; 1989 a. 31, 349; 1995 a. 27; 1997 a. 27; 2013 a. 8.



39.47 Minnesota-Wisconsin student reciprocity agreement.

39.47  Minnesota-Wisconsin student reciprocity agreement.

39.47(1)(1) There is established, to be administered by the board, a Minnesota-Wisconsin student reciprocity agreement, the purpose of which shall be to ensure that neither state shall profit at the expense of the other and that the determination of any amounts owed by either state under the agreement shall be based on an equitable formula which reflects the educational costs incurred by the 2 states, reflects any differentials in usage by residents of either state of the public institutions of higher education located in the other state, and reflects any differentials in the resident tuition charged at comparable public institutions of higher education of the 2 states. The board, representing this state, shall enter into an agreement meeting the requirements of this section with the designated body representing the state of Minnesota.

39.47(2) (2) The agreement under this section shall provide for the waiver of nonresident tuition for a resident of either state who is enrolled in a public vocational school located in the other state. The agreement shall also establish a reciprocal fee structure for residents of either state who are enrolled in public institutions of higher education, other than vocational schools, located in the other state. The reciprocal fee may not exceed the higher of the resident tuition that would be charged the student at the public institution of higher education in which the student is enrolled or the resident tuition that would be charged the student at comparable public institutions of higher education located in his or her state of residence, as specified in the annual administrative memorandum under sub. (2g). The agreement shall take effect on July 1, 2007. The agreement is subject to the approval of the joint committee on finance under s. 39.42.

39.47(2g) (2g) Prior to each academic year, the board and the designated body representing the state of Minnesota shall prepare an administrative memorandum that establishes policies and procedures for implementation of the agreement for the upcoming academic year, including a description of how the reciprocal fee structure shall be determined for purposes of sub. (2), and the board shall submit the administrative memorandum to the joint committee on finance. If the cochairpersons of the committee do not notify the board that the committee has scheduled a meeting for the purpose of reviewing the administrative memorandum within 14 working days after the date of the submittal, the administrative memorandum may be implemented as proposed by the board. If, within 14 working days after the date of the submittal, the cochairpersons of the committee notify the board that the committee has scheduled a meeting for the purpose of reviewing the administrative memorandum, the administrative memorandum may be implemented only upon approval of the committee.

39.47(2m) (2m) No resident of this state whose name appears on the statewide support lien docket under s. 49.854 (2) (b) may receive a waiver of nonresident tuition under this section, unless the resident provides to the board a payment agreement that has been approved by the county child support agency under s. 59.53 (5) and that is consistent with rules promulgated under s. 49.858 (2) (a).

39.47(3) (3) At the end of each semester or academic term, each state shall determine the number of students for whom nonresident tuition has been waived under the agreement. Each state shall certify to the other state, in addition to the number of students so determined, the aggregate amount of its reimbursement obligation. The state with the larger reimbursement obligation shall pay as provided in the agreement an amount determined by subtracting the reimbursement obligation of the state with the smaller reimbursement obligation from the reimbursement obligation of the state with the larger reimbursement obligation. The agreement shall provide a reasonable date for payment of any such sums due and owing, after which date interest may be charged on the amount owed. The methodology for determination of the appropriate interest rate shall be included in the agreement. Any payments received by this state under this subsection shall be deposited in the general fund.

39.47 History History: 1973 c. 90; 1977 c. 29; 1979 c. 221; 1983 a. 27; 1987 a. 27; 1989 a. 184; 1995 a. 27, 404; 1997 a. 27, 200; 1999 a. 9; 2007 a. 20.



39.48 Armed forces.

39.48  Armed forces. If a student who is a member of a national guard or a member of a reserve unit of the U.S. armed forces withdraws from a private nonprofit college or university located in this state after September 11, 2001, because he or she is called into state active duty or into active service with the U.S. armed forces for at least 30 days, the college or university shall, at the student's request, do all of the following:

39.48(1) (1) Reenroll the student beginning in the semester in which he or she is discharged, demobilized, or deactivated from active duty or the next succeeding semester, whichever the student prefers, and give the student the same priority in registering for courses that the student would have had if he or she had registered for courses at the beginning of the registration period.

39.48(2) (2) Grant the student an incomplete in all of the courses from which the student had to withdraw and permit the student to complete the courses, within 6 months after leaving state service or active service, without paying additional tuition or fees.

39.48 History History: 2001 a. 22; 2003 a. 69; 2005 a. 324, 470.



39.50 Remission of fees for veterans and dependents.

39.50  Remission of fees for veterans and dependents.

39.50(1)(1)  University of Wisconsin System. At the end of each semester, the Board of Regents of the University of Wisconsin System shall certify to the board the number of students enrolled in the University of Wisconsin System to whom any fees or nonresident tuition has been remitted under s. 36.27 (3n) or (3p), the number of credits for which those fees or that nonresident tuition has been remitted, and the amount of fees and nonresident tuition remitted. Subject to sub. (3m), if the board approves the information certified under this subsection, the board, from the appropriation account under s. 20.235 (1) (fz), shall reimburse the board of regents for the full amount of fees and nonresident tuition remitted. The board of regents shall credit any amounts received under this subsection to the appropriation under s. 20.285 (1) (k) and shall expend those amounts received for degree credit instruction.

39.50(2) (2) Technical colleges. At the end of each semester, each technical college district board shall certify to the board the number of students enrolled in the technical college governed by the district board to whom any fees have been remitted under s. 38.24 (7) or (8), the number of credits for which those fees have been remitted, and the amount of those fees remitted. Subject to sub. (3m), if the board approves the information certified under this subsection, the board, from the appropriation account under s. 20.235 (1) (fz), shall reimburse the district board for the full amount of fees remitted.

39.50(3m) (3m) Remission of fees; prorated reimbursement. In June of each fiscal year, the board shall determine the total amount of fees and nonresident tuition remitted by the board of regents that are eligible for reimbursement under sub. (1) and fees remitted by the district boards that are eligible for reimbursement under sub. (2). If the moneys appropriated under s. 20.235 (1) (fz) are not sufficient to reimburse the board of regents for the full amount of those fees and that nonresident tuition and each district board for the full amount of those fees, the board shall prorate the reimbursement paid under subs. (1) and (2) in the proportion that the moneys available bears to the total amount eligible for reimbursement under subs. (1) and (2).

39.50(4) (4) Reimbursement of veterans and dependents; prorated reimbursement. In each fiscal year, the higher educational aids board shall determine the total amount of reimbursement due to students under ss. 36.27 (3n) (bm) 1. and (3p) (bm) 1. and 38.24 (7) (bm) 1. and (8) (bm) 1. If the moneys appropriated under s. 20.235 (1) (fz) are not sufficient to provide full reimbursement to those students, the higher educational aids board shall prorate the reimbursement paid to those students under ss. 36.27 (3n) (bm) 1. and (3p) (bm) 1. and 38.24 (7) (bm) 1. and (8) (bm) 1. in the proportion that the moneys available bears to the total amount eligible for reimbursement under ss. 36.27 (3n) (bm) 1. and (3p) (bm) 1. and 38.24 (7) (bm) 1. and (8) (bm) 1. If the higher educational aids board prorates reimbursement under this subsection, the Board of Regents shall reimburse a student who is eligible for reimbursement under s. 36.27 (3n) (bm) 1. or (3p) (bm) 1., and the appropriate technical college district board shall reimburse a student who is eligible for reimbursement under s. 38.24 (7) (bm) 1. or (8) (bm) 1., in an amount that is equal to the difference between the amount of reimbursement for which the student is eligible and the amount of reimbursement paid by the higher educational aids board.

39.50 History History: 2007 a. 20; 2009 a. 28.



39.75 Compact for education.

39.75  Compact for education. The compact for education is hereby enacted into law and entered into by this state with all other jurisdictions legally joining therein, in the form substantially as follows:

39.75(1) (1) Article I — Purpose and Policy.

39.75(1)(a)(a) It is the purpose of this compact to:

39.75(1)(a)1. 1. Establish and maintain close cooperation and understanding among executive, legislative, professional educational and lay leadership on a nationwide basis at the state and local levels.

39.75(1)(a)2. 2. Provide a forum for the discussion, development, crystallization and recommendation of public policy alternatives in the field of education.

39.75(1)(a)3. 3. Provide a clearinghouse of information on matters relating to educational problems and how they are being met in different places throughout the nation, so that the executive and legislative branches of state government and of local communities may have ready access to the experience and record of the entire country, and so that both lay and professional groups in the field of education may have additional avenues for the sharing of experience and the interchange of ideas in the formation of public policy in education.

39.75(1)(a)4. 4. Facilitate the improvement of state and local educational systems so that all of them will be able to meet adequate and desirable goals in a society which requires continuous qualitative and quantitative advance in educational opportunities, methods and facilities.

39.75(1)(b) (b) It is the policy of this compact to encourage and promote local and state initiative in the development, maintenance, improvement and administration of educational systems and institutions in a manner which will accord with the needs and advantages of diversity among localities and states.

39.75(1)(c) (c) The party states recognize that each of them has an interest in the quality and quantity of education furnished in each of the other states, as well as in the excellence of its own educational systems and institutions, because of the highly mobile character of individuals within the nation, and because the products and services contributing to the health, welfare and economic advancement of each state are supplied in significant part by persons educated in other states.

39.75(2) (2) Article II — State Defined. As used in this compact, "state" means a state, territory, or possession of the United States, the District of Columbia, or the commonwealth of Puerto Rico.

39.75(3) (3) Article III — The Commission.

39.75(3)(a)(a) The education commission of the states, hereinafter called "the commission", is hereby established. The commission shall consist of 7 members representing each party state. One of such members shall be governor; 2 shall be members of the state legislature selected by its respective houses and serving in such manner as the legislature may determine; and 4 shall be appointed by and serve at the pleasure of the governor, unless the laws of the state otherwise provide. If the laws of a state prevent legislators from serving on the commission, 6 members shall be appointed by and serve at the pleasure of the governor, unless the laws of the state otherwise provide. In addition to any other principles or requirements which a state may establish for the appointment and service of its members of the commission, the guiding principle for the composition of the membership on the commission from each party state shall be that the members representing such state shall, by virtue of their training, experience, knowledge or affiliations be in a position collectively to reflect broadly the interests of the state government, higher education, the state education system, local education, lay and professional, public and nonpublic educational leadership. Of those appointees, one shall be the head of a state agency or institution, designated by the governor, having responsibility for one or more programs of public education. In addition to the members of the commission representing the party states, there may be not to exceed 10 nonvoting commissioners selected by the steering committee for terms of one year. Such commissioners shall represent leading national organizations of professional educators or persons concerned with educational administration.

39.75(3)(b) (b) The members of the commission shall be entitled to one vote each on the commission. No action of the commission shall be binding unless taken at a meeting at which a majority of the total number of votes on the commission are cast in favor thereof. Action of the commission shall be only at a meeting at which a majority of the commissioners are present. The commission shall meet at least once a year. In its bylaws, and subject to such directions and limitations as may be contained therein, the commission may delegate the exercise of any of its powers to the steering committee or the executive director, except for the power to approve budgets or requests for appropriations, the power to make policy recommendations pursuant to sub. (4) and adoption of the annual report pursuant to par. (j).

39.75(3)(c) (c) The commission shall have a seal.

39.75(3)(d) (d) The commission shall elect annually, from among its members, a chairperson, who shall be a governor, a vice chairperson and a treasurer. The commission shall provide for the appointment of an executive director. Such executive director shall serve at the pleasure of the commission, and together with the treasurer and such other personnel as the commission may deem appropriate shall be bonded in such amount as the commission shall determine. The executive director shall be secretary.

39.75(3)(e) (e) Irrespective of the civil service, personnel or other merit system laws of any of the party states, the executive director subject to the approval of the steering committee shall appoint, remove or discharge such personnel as may be necessary for the performance of the functions of the commission, and shall fix the duties and compensation of such personnel. The commission in its bylaws shall provide for the personnel policies and programs of the commission.

39.75(3)(f) (f) The commission may borrow, accept or contract for the services of personnel from any party jurisdiction, the United States, or any subdivision or agency of the aforementioned governments, or from any agency of 2 or more of the party jurisdictions or their subdivisions.

39.75(3)(g) (g) The commission may accept for any of its purposes and functions under this compact any and all donations and grants of money, equipment, supplies, materials and services, conditional or otherwise, from any state, the United States, or any other governmental agency, or from any person, firm, association, foundation or corporation, and may receive, utilize and dispose of the same. Any donation or grant accepted by the commission pursuant to this paragraph or services borrowed pursuant to par. (f) shall be reported in the annual report of the commission. Such report shall include the nature, amount and conditions, if any, of the donation, grant or services borrowed, and the identity of the donor or lender.

39.75(3)(h) (h) The commission may establish and maintain such facilities as may be necessary for the transacting of its business. The commission may acquire, hold and convey real and personal property and any interest therein.

39.75(3)(i) (i) The commission shall adopt bylaws for the conduct of its business and shall have the power to amend and rescind these bylaws. The commission shall publish its bylaws in convenient form and shall file a copy thereof and a copy of any amendment thereto, with the appropriate agency or officer in each of the party states.

39.75(3)(j) (j) The commission annually shall submit to the governor, to the chief clerk of each house of the legislature for distribution to the legislature under s. 13.172 (2) and to the legislature of any other party state a report covering the activities of the commission for the preceding year. The commission may submit such additional reports as it deems desirable.

39.75(4) (4) Article IV — Powers. In addition to authority conferred on the commission by other provisions of the compact, the commission shall have authority to:

39.75(4)(a) (a) Collect, correlate, analyze and interpret information and data concerning educational needs and resources.

39.75(4)(b) (b) Encourage and foster research in all aspects of education, but with special reference to the desirable scope of instruction, organization, administration and instructional methods and standards employed or suitable for employment in public educational systems.

39.75(4)(c) (c) Develop proposals for adequate financing of education as a whole and at each of its many levels.

39.75(4)(d) (d) Conduct or participate in research of the types referred to in this subsection in any instance where the commission finds that such research is necessary for the advancement of the purposes and policies of this compact, utilizing fully the resources of national associations, regional compact organizations for higher education and other agencies and institutions, both public and private.

39.75(4)(e) (e) Formulate suggested policies and plans for the improvement of public education as a whole, or for any segment thereof, and make recommendations with respect thereto available to the appropriate governmental units, agencies and public officials.

39.75(4)(f) (f) Do such other things as may be necessary or incidental to the administration of any of its authority or functions pursuant to this compact.

39.75(5) (5) Article V — Cooperation with Federal Government.

39.75(5)(a)(a) If the laws of the United States specifically so provide, or if administrative provision is made therefor within the federal government, the United States may be represented on the commission by not to exceed 10 representatives. Any such representative or representatives of the United States shall be appointed and serve in such manner as may be provided by or pursuant to federal law, and may be drawn from any one or more branches of the federal government, but no such representative shall have a vote on the commission.

39.75(5)(b) (b) The commission may provide information and make recommendations to any executive or legislative agency or officer of the federal government concerning the common educational policies of the states, and may advise with any such agencies or officers concerning any matter of mutual interest.

39.75(6) (6) Article VI — Committees.

39.75(6)(a)(a) To assist in the expeditious conduct of its business when the full commission is not meeting, the commission shall elect a steering committee of 32 members which, subject to the provisions of this compact and consistent with the policies of the commission, shall be constituted and function as provided in the bylaws of the commission. One-fourth of the voting membership of the steering committee shall consist of governors, one-fourth shall consist of legislators, and the remainder shall consist of other members of the commission. A federal representative on the commission may serve with the steering committee, but without vote. The voting members of the steering committee shall serve for terms of 2 years, except that members elected to the first steering committee of the commission shall be elected as follows: 15 for one year and 15 for 2 years. The chairperson, vice chairperson, and treasurer of the commission shall be members of the steering committee and, anything in this paragraph to the contrary notwithstanding, shall serve during their continuance in these offices. Vacancies in the steering committee shall not affect its authority to act, but the commission at its next regularly ensuing meeting following the occurrence of any vacancy shall fill it for the unexpired term. No person shall serve more than 2 terms as a member of the steering committee: provided that service for a partial term of one year or less shall not be counted toward the 2-term limitation.

39.75(6)(b) (b) The commission may establish advisory and technical committees composed of state, local, and federal officials, and private persons to advise it with respect to any one or more of its functions. Any advisory or technical committee may, on request of the states concerned, be established to consider any matter of special concern to 2 or more of the party states.

39.75(6)(c) (c) The commission may establish such additional committees as its bylaws may provide.

39.75(7) (7) Article VII — Finance.

39.75(7)(a)(a) The commission shall advise the governor or designated officer or officers of each party state of its budget and estimated expenditures for such period as may be required by the laws of that party state. Each of the commission's budgets of estimated expenditures shall contain specific recommendations of the amount or amounts to be appropriated by each of the party states.

39.75(7)(b) (b) The total amount of appropriation requests under any budget shall be apportioned among the party states. In making such apportionment, the commission shall devise and employ a formula which takes equitable account of the populations and per capita income levels of the party states.

39.75(7)(c) (c) The commission shall not pledge the credit of any party states. The commission may meet any of its obligations in whole or in part with funds available to it under sub. (3) (g), provided that the commission takes specific action setting aside such funds prior to incurring an obligation to be met in whole or in part in such manner. Except where the commission makes use of funds available to it under sub. (3) (g), the commission shall not incur any obligation prior to the allotment of funds by the party states adequate to meet the same.

39.75(7)(d) (d) The commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the commission shall be subject to the audit and accounting procedures established by its bylaws. However, all receipts and disbursements of funds handled by the commission shall be audited yearly by a qualified certified public accountant licensed or certified under ch. 442, and the report of the audit shall be included in and become part of the annual reports of the commission.

39.75(7)(e) (e) The accounts of the commission shall be open at any reasonable time for inspection by duly constituted officers of the party states and by any persons authorized by the commission.

39.75(7)(f) (f) Nothing contained herein shall be construed to prevent commission compliance with laws relating to audit or inspection of accounts by or on behalf of any government contributing to the support of the commission.

39.75(8) (8) Article VIII — Eligible Parties; Entry Into and Withdrawal.

39.75(8)(a)(a) This compact shall have as eligible parties all states, territories, and possessions of the United States, the District of Columbia and the commonwealth of Puerto Rico. In respect of any such jurisdiction not having a governor, the term "governor", as used in this compact, shall mean the closest equivalent official of such jurisdiction.

39.75(8)(b) (b) Any state or other eligible jurisdiction may enter into this compact and it shall become binding thereon when it has adopted the same: provided that in order to enter into initial effect, adoption by at least 10 eligible party jurisdictions shall be required.

39.75(8)(c) (c) Adoption of the compact may be either by enactment thereof or by adherence thereto by the governor; provided that in the absence of enactment, adherence by the governor shall be sufficient to make the governor's state a party only until December 31, 1967. During any period when a state is participating in this compact through gubernatorial action, the governor shall appoint those persons who, in addition to the governor, shall serve as the members of the commission from the governor's state, and shall provide to the commission an equitable share of the financial support of the commission from any source available to the governor.

39.75(8)(d) (d) Except for a withdrawal effective on December 31, 1967, in accordance with par. (c), any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until one year after the governor of the withdrawing state has given notice in writing of the withdrawal to the governors of all other party states. No withdrawal shall affect any liability already incurred by or chargeable to a party state prior to the time of such withdrawal.

39.75(9) (9) Article IX — Construction and Severability. This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any state or of the United States, or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the state affected as to all severable matters.

39.75 History History: 1981 c. 390; 1987 a. 186; 1991 a. 316; 1993 a. 184; 2001 a. 16.



39.76 Compact commission delegation.

39.76  Compact commission delegation.

39.76(1) (1)  State representation on the education commission of the states. There is created a 7-member delegation to represent the state of Wisconsin on the education commission of the states. The delegation shall consist of the governor, the state superintendent of public instruction, one senator and one representative to the assembly selected as are the members of standing committees in their respective houses, and 3 members appointed by the governor in compliance with s. 39.75 (3) (a) who shall serve at the pleasure of the governor. The chairperson of the delegation shall be designated by the governor from among its members. Members of the delegation shall serve without compensation but shall be reimbursed for actual and necessary expenses incurred in the performance of their duties from the appropriation in s. 20.505 (1) (ka). Annual commission membership dues shall be paid from the appropriation in s. 20.505 (1) (ka).

39.76(2) (2) Administration service. The department of administration shall provide administrative and staff services for the delegation to the education commission of the states.

39.76(3) (3) Reports; bylaws. Under s. 39.75 (3) (j), the education commission of the states shall file a copy of its bylaws and any amendments thereto with the secretary of state and the office of the governor on or before January 15 of each odd-numbered year. The delegation or the education commission of the states shall submit to the governor and the chief clerk of each house of the legislature, for distribution to the legislature under s. 13.172 (2), a report of the activities of the delegation and the commission.

39.76(4) (4) Cooperation of state agencies. Any existing state department or board in the field of public education shall within existing appropriations cooperate with the education compact delegation in the execution of its functions.

39.76 History History: 1977 c. 29 s. 1649; 1977 c. 325; 1981 c. 20 s. 2202 (1) (b); 1981 c. 390; 1987 a. 186; 2001 a. 16; 2005 a. 25.



39.80 Midwestern higher education compact.

39.80  Midwestern higher education compact. The midwestern higher education compact is hereby enacted into law and entered into by this state with all other jurisdictions legally joining therein, in the form substantially as follows:

39.80(1) (1) Article I — Purpose. The purpose of the midwestern higher education compact shall be to provide greater higher education opportunities and services in the midwestern region, with the aim of furthering regional access to, research in and choice of higher education for the citizens residing in the several states which are parties to this compact.

39.80(2) (2) Article II — The Commission.

39.80(2)(a)(a) The compacting states hereby create the midwestern higher education commission, hereinafter called "the commission". The commission shall be a body corporate of each compacting state. The commission shall have all the responsibilities, powers and duties set forth herein, including the power to sue and be sued, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this compact.

39.80(2)(b) (b) The commission shall consist of 5 resident members of each state as follows: the governor or the governor's designee who shall serve during the tenure of office of the governor; 2 legislators, one from each house (except Nebraska, which may appoint 2 legislators from its unicameral legislature), who shall serve 2-year terms and be appointed by the appropriate appointing authority in each house of the legislature; and 2 other at-large members, at least one of whom shall be selected from the field of higher education. The at-large members shall be appointed in a manner provided by the laws of the appointing state. One of the 2 at-large members initially appointed in each state shall serve a 2-year term. The other, and any regularly appointed successor to either at-large member, shall serve a 4-year term. All vacancies shall be filled in accordance with the laws of the appointing states. Any commissioner appointed to fill a vacancy shall serve until the end of the incomplete term.

39.80(2)(c) (c) The commission shall select annually, from among its members, a chairperson, a vice chairperson and a treasurer.

39.80(2)(d) (d) The commission shall appoint an executive director who shall serve at its pleasure and who shall act as secretary to the commission. The treasurer, the executive director and such other personnel as the commission may determine, shall be bonded in such amounts as the commission may require.

39.80(2)(e) (e) The commission shall meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of a majority of the commission members of 3 or more compacting states, shall call additional meetings. Public notice shall be given of all meetings and meetings shall be open to the public.

39.80(2)(f) (f) Each compacting state represented at any meeting of the commission is entitled to one vote. A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the commission.

39.80(3) (3) Article III — Powers and Duties of the Commission.

39.80(3)(a)(a) The commission shall adopt a seal and suitable bylaws governing its management and operations.

39.80(3)(b) (b) Irrespective of the civil service, personnel or other merit system laws of any of the compacting states, the commission in its bylaws shall provide for the personnel policies and programs of the compact.

39.80(3)(c) (c) The commission shall submit a budget to the governor and legislature of each compacting state at such time and for such period as may be required. The budget shall contain specific recommendations of the amount or amounts to be appropriated by each of the compacting states.

39.80(3)(d) (d) The commission shall report annually to the legislatures and governors of the compacting states, to the midwestern governors' conference and to the midwestern legislative conference of the council of state governments concerning the activities of the commission during the preceding year. Such reports shall also embody any recommendations that may have been adopted by the commission.

39.80(3)(e) (e) The commission may borrow, accept, or contract for the services of personnel from any state or the United States or any subdivision or agency thereof, from any interstate agency, or from any institution, foundation, person, firm or corporation.

39.80(3)(f) (f) The commission may accept for any of its purposes and functions under the compact any and all donations, and grants of money, equipment, supplies, materials and services (conditional or otherwise) from any state or the United States or any subdivision or agency thereof, or interstate agency, or from any institution, foundation, person, firm, or corporation, and may receive, utilize and dispose of the same.

39.80(3)(g) (g) The commission may enter into agreements with any other interstate education organizations or agencies and with higher education institutions located in nonmember states and with any of the various states of these United States to provide adequate programs and services in higher education for the citizens of the respective compacting states. The commission shall, after negotiations with interested institutions and interstate organizations or agencies, determine the cost of providing the programs and services in higher education for use in these agreements.

39.80(3)(h) (h) The commission may establish and maintain offices, which shall be located within one or more of the compacting states.

39.80(3)(i) (i) The commission may establish committees and hire staff as it deems necessary for the carrying out of its functions.

39.80(3)(j) (j) The commission may provide for actual and necessary expenses for attendance of its members at official meetings of the commission or its designated committees.

39.80(4) (4) Article IV — Activities of the Commission.

39.80(4)(a)(a) The commission shall collect data on the long-range effects of the compact on higher education. By the end of the 4th year from the effective date of the compact and every 2 years thereafter, the commission shall review its accomplishments and make recommendations to the governors and legislatures of the compacting states on the continuance of the compact.

39.80(4)(b) (b) The commission shall study issues in higher education of particular concern to the midwestern region. The commission shall also study the needs for higher education programs and services in the compacting states and the resources for meeting such needs. The commission shall, from time to time, prepare reports on such research for presentation to the governors and legislatures of the compacting states and other interested parties. In conducting such studies, the commission may confer with any national or regional planning body. The commission may draft and recommend to the governors and legislatures of the various compacting states suggested legislation dealing with problems of higher education.

39.80(4)(c) (c) The commission shall study the need for provision of adequate programs and services in higher education, such as undergraduate, graduate or professional student exchanges in the region. If a need for exchange in a field is apparent, the commission may enter into such agreements with any higher education institution and with any of the compacting states to provide programs and services in higher education for the citizens of the respective compacting states. The commission shall, after negotiations with interested institutions and the compacting states, determine the cost of providing the programs and services in higher education for use in its agreements. The contracting states shall contribute the funds not otherwise provided, as determined by the commission, for carrying out the agreements. The commission may also serve as the administrative and fiscal agent in carrying out agreements for higher education programs and services.

39.80(4)(d) (d) The commission shall serve as a clearinghouse on information regarding higher education activities among institutions and agencies.

39.80(4)(e) (e) In addition to the activities of the commission previously noted, the commission may provide services and research in other areas of regional concern.

39.80(5) (5) Article V — Finance.

39.80(5)(a)(a) The moneys necessary to finance the general operations of the commission not otherwise provided for in carrying forth its duties, responsibilities and powers as stated herein shall be appropriated to the commission by the compacting states, when authorized by the respective legislatures, by equal apportionment among the compacting states.

39.80(5)(b) (b) The commission shall not incur any obligations of any kind prior to the making of appropriations adequate to meet the same; nor shall the commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state.

39.80(5)(c) (c) The commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the commission shall be audited yearly by a certified public accountant licensed or certified under ch. 442 and the report of the audit shall be included in and become part of the annual report of the commission.

39.80(5)(d) (d) The accounts of the commission shall be open at any reasonable time for inspection by duly authorized representatives of the compacting states and persons authorized by the commission.

39.80(6) (6) Article VI — Eligible Parties and Entry into Force.

39.80(6)(a)(a) The states of Illinois, Indiana, Iowa, Kansas, Michigan, Minnesota, Missouri, Nebraska, North Dakota, Ohio, South Dakota and Wisconsin shall be eligible to become party to this compact. Additional states will be eligible if approved by a majority of the compacting states.

39.80(6)(b) (b) As to any eligible party state, this compact shall become effective when its legislature shall have enacted the same into law; provided that it shall not become initially effective until enacted into law by 5 states prior to the 31st day of December, 1995.

39.80(6)(c) (c) Amendments to the compact shall become effective upon their enactment by the legislatures of all compacting states.

39.80(7) (7) Article VII — Withdrawal, Default and Termination.

39.80(7)(a)(a) Any compacting state may withdraw from this compact by enacting a statute repealing the compact, but such withdrawal shall not become effective until 2 years after the enactment of such statute. A withdrawing state shall be liable for any obligations which it may have incurred on account of its party status up to the effective date of withdrawal, except that if the withdrawing state has specifically undertaken or committed itself to any performance of an obligation extending beyond the effective date of withdrawal, it shall remain liable to the extent of such obligation.

39.80(7)(b) (b) If any compacting state shall at any time default in the performance of any of its obligations, assumed or imposed, in accordance with the provisions of this compact, all rights, privileges and benefits conferred by this compact or agreements hereunder shall be suspended from the effective date of such default as fixed by the commission, and the commission shall stipulate the conditions and maximum time for compliance under which the defaulting state may resume its regular status. Unless such default shall be remedied under the stipulations and within the time period set forth by the commission, this compact may be terminated with respect to such defaulting state by affirmative vote of a majority of the other member states. Any such defaulting state may be reinstated by performing all acts and obligations as stipulated by the commission.

39.80(8) (8) Article VIII — Severability and Construction. The provisions of this compact entered into hereunder shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any compacting state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact entered into hereunder shall be held contrary to the constitution of any compacting state, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters. The provisions of this compact entered into pursuant hereto shall be liberally construed to effectuate the purposes thereof.

39.80 History History: 1993 a. 358; 2001 a. 16.






40. Public employee trust fund.

40.01 Creation and purpose.

40.01  Creation and purpose.

40.01(1) (1)  Creation. A "public employee trust fund" is created to aid public employees in protecting themselves and their beneficiaries against the financial hardships of old age, disability, death, illness and accident, thereby promoting economy and efficiency in public service by facilitating the attraction and retention of competent employees, by enhancing employee morale, by providing for the orderly and humane departure from service of employees no longer able to perform their duties effectively, by establishing equitable benefit standards throughout public employment, by achieving administrative expense savings and by facilitating transfer of personnel between public employers.

40.01(2) (2) Purpose. The public employee trust fund is a public trust and shall be managed, administered, invested and otherwise dealt with solely for the purpose of ensuring the fulfillment at the lowest possible cost of the benefit commitments to participants, as set forth in this chapter, and shall not be used for any other purpose. Revenues collected for and balances in the accounts of a specific benefit plan shall be used only for the purposes of that benefit plan, including amounts allocated under s. 20.515 (1) (um) or (ut) or 40.04 (2), and shall not be used for the purposes of any other benefit plan. Each member of the employee trust funds board shall be a trustee of the fund and the fund shall be administered by the department of employee trust funds. All statutes relating to the fund shall be construed liberally in furtherance of the purposes set forth in this section.

40.01(3) (3) Compatibility of trustee responsibilities. Membership on the employee trust funds board, group insurance board, deferred compensation board, Wisconsin retirement board and the teachers retirement board shall not be incompatible with any other public office. The board members and the employees of the department shall not be deemed to have a conflict of interest in carrying out their responsibilities and duties in administering this chapter, or taking other appropriate actions necessary to achieve the purposes of this chapter, solely by reason of their being eligible for benefits under the benefit plans provided under this chapter. However, any board member or employee of the department is expressly prohibited from participating in decisions directly related to a specific benefit, credit, claim or application of the person and from participating in negotiations or decisions on the selection of actuarial, medical, legal, insurance or other independent contractors if the board member or employee of the department has a direct or indirect financial interest in or is an officer or employee or is otherwise associated with the independent contractor.

40.01 History History: 1981 c. 96; 1989 a. 31; 1991 a. 269.

40.01 Annotation Monies appropriated to the Public Employee Trust Fund are not "state funds"; therefore the legislature may not restrict the use of those funds by a statute governing the use of "state or local funds." OAG 1-95.



40.015 Compliance with federal tax laws.

40.015  Compliance with federal tax laws.

40.015(1) (1) The Wisconsin retirement system is established as a governmental plan and as a qualified plan for federal income tax purposes under the Internal Revenue Code and shall be so maintained and administered.

40.015(2) (2) No benefit plan authorized under this chapter may be administered in a manner which violates an Internal Revenue Code provision that authorizes or regulates that benefit plan or which would cause an otherwise tax exempt benefit to become taxable under the Internal Revenue Code.

40.015(3) (3) For the purposes of compliance with the Internal Revenue Code, the plan year is January 1 through December 31.

40.015 History History: 1995 a. 302; 2013 a. 20.



40.02 Definitions.

40.02  Definitions. In this chapter, unless the context requires otherwise:

40.02(1) (1) "Accumulation" means the total employee required contributions or employer required contributions or additional contributions as increased or decreased by application of investment earnings.

40.02(2) (2) "Additional contribution" means any contribution made by or on behalf of a participant to the retirement system other than employee and employer required contributions.

40.02(2m) (2m) "Alternate payee" means a former spouse or domestic partner of a participant who is named in a qualified domestic relations order as having a right to receive a portion of the benefits of the participant.

40.02(3) (3) "Annual earnings period" means the calendar year except as follows:

40.02(3)(a) (a) For a teacher, it means the period beginning on the first day of a school year and ending on the day prior to the beginning of the next school year, as determined by the employer in accordance with rules of the department.

40.02(3)(b) (b) For a supreme court justice, court of appeals judge or circuit judge who terminates all creditable service on or after May 1, 1992, it means the period beginning on July 1 and ending on the following June 30. This paragraph applies to periods beginning after June 30, 1988.

40.02(3)(c) (c) For an educational support personnel employee who terminates participating employment on or after July 1, 1997, it means the period beginning on July 1 and ending on the following June 30. This paragraph applies to periods beginning after June 30, 1997.

40.02(3)(d) (d) For a technical college educational support personnel employee who terminates participating employment on or after July 1, 1998, it means the period beginning on July 1 and ending on the following June 30. This paragraph applies to periods beginning after June 30, 1998.

40.02(3)(e) (e) For a cooperative educational service agency support personnel employee who terminates participating employment on or after July 1, 1998, it means the period beginning on July 1 and ending on the following June 30. This paragraph applies to periods beginning after June 30, 1998.

40.02(4) (4) "Annuitant" means a person receiving a retirement annuity, beneficiary annuity or a disability annuity from the Wisconsin retirement system, including a person whose disability annuity has been suspended. For group life insurance purposes, "annuitant" also means annuitants of retirement systems other than the Wisconsin retirement system as determined by the group insurance board for any employer.

40.02(5) (5) "Annuity" means a series of monthly payments payable during the life of the annuitant or during a specific period. The first installment of each annuity from the Wisconsin retirement system shall be payable on the first day of the calendar month following the annuity effective date as specified in this chapter and shall be the full monthly amount or, if less, the full monthly amount multiplied by a percentage equal to 3.6% times the number of days from the effective date of the annuity to the end of the month in which the annuity is effective, counting both the effective date and the last day of the month. Succeeding installments shall be payable as of the first day of each succeeding calendar month. The last payment shall be the payment payable in the calendar month in which the annuitant dies, except as otherwise specifically provided in this chapter. In the case of the death of an annuitant prior to the expiration of any guaranteed number of payments, if the first installment was less than the full monthly amount, an additional payment shall be paid to the beneficiary, in the month after the end of the guarantee period, equal to the then monthly amount payable times the difference between 100% and the percent applied in determining the first monthly installment.

40.02(6) (6) "Assumed benefit rate" means a rate of 5%. The assumed benefit rate shall be used for calculating reserve transfers at the time of retirement, making actuarial valuations of annuities in force, determining the amount of lump-sum death benefits payable from the portion of an annuity based on additional deposits and crediting interest to employee required contribution accumulations under s. 40.04 (4) (a) 2.

40.02(7) (7) "Assumed rate" means the probable average effective rate expected to be earned for the core annuity division on a long-term basis. The assumed rate shall be a rate of 8 percent and the actuarial assumption for across-the-board salary increases for the purpose of valuing the liabilities of the Wisconsin Retirement System shall be 3.4 percent less than the assumed rate unless due to changed economic circumstances the actuary recommends and the board approves a different rate. The assumed rate for a calendar year shall be used for all calculations of required contributions and reserves for participants, except as provided in s. 40.04 (4) (a) 2., 2g., and 2m., and the amount of any lump sum benefit paid instead of an annuity, except it shall not be used for any purpose for which the assumed benefit rate is to be used under sub. (6).

40.02(8) (8)

40.02(8)(a)(a) "Beneficiary" means:

40.02(8)(a)1. 1. The person, or a trust in which the person has a beneficial interest, so designated by a participant or insured employee or annuitant in the last written designation of beneficiary on file with, and in the form approved by, the department at the time of death, except as provided in s. 40.23 (4) (c). A written designation of beneficiary for a specified benefit plan applies only for determining beneficiaries under that specified benefit plan.

40.02(8)(a)2. 2. In the absence of a written designation of beneficiary, or if all designated beneficiaries who survive the decedent die before filing with the department a beneficiary designation applicable to that death benefit or an application for any death benefit payable, the person determined in the following sequence: group 1, surviving spouse or surviving domestic partner; group 2, children of the deceased participant, employee or annuitant, in equal shares, with the share of any deceased child payable to the issue of the child or, if there is no surviving issue of a deceased child, to the other eligible children in this group or, if deceased, their issue; group 3, parent, in equal shares if both survive; group 4, brother and sister in equal shares and the issue of any deceased brother or sister. The shares payable to the issue of a person shall be determined per stirpes. No payment may be made to a person included in any group if there is a living person in any preceding group, and s. 854.04 (6) shall not apply to a determination under this subsection.

40.02(8)(a)3. 3. The estate of the participant, employee or annuitant, if there is no written designation of beneficiary and no beneficiary determined under subd. 2. or par. (b) or if so specified in the last written designation of beneficiary filed prior to time of death.

40.02(8)(b) (b) "Beneficiary" does not include any of the following:

40.02(8)(b)1. 1. A person who dies before filing with the department either a beneficiary designation applicable to that death benefit or an application for any death benefit payable to the person except as otherwise provided under group 2, under par. (a) 2. If a person dies after filing a beneficiary application but before the date on which the benefit check, share draft or other draft is issued or funds are otherwise transferred, any benefit payable shall be paid in accord with the written designation of beneficiary, if any, filed with the department in connection with the application or, if none, in accord with the last designation previously filed by the person, or otherwise to the person's estate.

40.02(8)(b)2. 2. For purposes of a group life insurance benefit plan under this chapter, and at the discretion of the department, an individual who is notified by the department or insurer that a benefit is payable to the individual because of the death of an insured person, who is provided with any necessary application form, and who does not then apply for the benefit within 12 months of the date of notification by the department that the benefit is payable to the individual.

40.02(9) (9) "Beneficiary annuity" means any death benefit which is paid as an annuity.

40.02(10) (10) "Benefit plan" includes the Wisconsin retirement system, employee-funded reimbursement account plan, deferred compensation plan, OASDHI, group health insurance, group income continuation insurance, group life insurance or any other insurance plan established under this chapter, regardless of whether each type of insurance is provided through one or multiple contracts or provides different levels of benefits to different employees.

40.02(11) (11) "Board" means the employee trust funds board.

40.02(12) (12) "Child" means natural children and legally adopted children.

40.02(12m) (12m) "Cooperative educational service agency support personnel employee" means a person who is a cooperative educational service agency employee, but who is not a teacher.

40.02(12r) (12r) " Core annuity" means any annuity other than a variable annuity.

40.02(13) (13) "Coverage group" has the meaning given that term by federal regulations.

40.02(13m) (13m) "Craft employee" means a state employee who is a skilled journeyman craftsman, including the skilled journeyman craftsman's apprentices and helpers, but does not include employees who are not in direct line of progression in the craft. Craft employees may be either nonrepresented or in a collective bargaining unit for which a representative is recognized or certified under ch. 111.

40.02(14) (14) "Creditable current service" means the creditable service granted for service performed for a participating employer and for which a participating employee receives earnings after the effective date of participation for that employer.

40.02(15) (15)

40.02(15)(a)(a) "Creditable military service" means active service in the U.S. armed forces, based on the total period of service in the U.S. armed forces, provided:

40.02(15)(a)1. 1. The participant enlisted or was ordered or inducted into active service in the U.S. armed forces;

40.02(15)(a)2. 2. The participant left the employment of a participating employer to enter the U.S. armed forces;

40.02(15)(a)3. 3. The participant returns to the employment of the employer whose employment the participant left to enter the U.S. armed forces within 180 days of release or discharge from the armed forces, or within 180 days of release from hospitalization because of injury or sickness resulting from service in the armed forces;

40.02(15)(a)4. 4. The period of service in the U.S. armed forces is not more than 4 years, unless involuntarily extended for a longer period;

40.02(15)(a)5. 5. The participant was discharged from the U.S. armed forces under conditions other than dishonorable;

40.02(15)(a)6. 6. The participant upon return from service in the U.S. armed forces furnishes evidence required to establish the participant's rights under this chapter; and

40.02(15)(a)7. 7. The service in the U.S. maritime service, including the merchant marine, was aboard an oceangoing vessel during the period beginning on December 7, 1941, and ending on August 15, 1945, and the participant submits to the department a copy of a release or discharge certificate or honorable service certificate issued by the U.S. department of defense that verifies the applicant's creditable maritime service.

40.02(15)(b) (b) The creditable military service under par. (a) shall be in the same employment category, as set forth in s. 40.23 (2m) (e), in which the participant was employed immediately prior to entry into the U.S. armed forces.

40.02(15)(c) (c) Notwithstanding sub. (17) (intro.) and any other law, any person who is credited with 5, 10, 15 or 20 or more years of creditable service, not counting any previously granted creditable military service, may receive creditable military service at the time of retirement for not more than 1, 2, 3 or 4 years, respectively, of active service which meets the standards under par. (a) 5., provided:

40.02(15)(c)1. 1. This paragraph applies only to active military service served prior to January 1, 1974.

40.02(15)(c)2. 2. Any creditable military service otherwise granted shall be included in determining the maximum years to be granted under this paragraph.

40.02(15)(c)3. 3. Creditable military service under this paragraph shall be allocated at the time of retirement in proportion to the amount of the participant's creditable service for each of the employment categories as set forth in s. 40.23 (2m) (e), unless a higher benefit would result from the prorated allocation of creditable military service based on the amount of the participant's creditable service for each of the types of creditable service on the date the participant attains the greater of 5, 10, 15 or 20 years of creditable service.

40.02(15)(c)4. 4. This paragraph does not apply to any active service used for the purpose of establishing entitlement to, or the amount of, any benefit, other than a disability benefit, to be paid by any federal retirement program except OASDHI and the retired pay for nonregular military service program under 10 USC 1331 to 1337 or, if the participant makes an election under s. 40.30 (2), by any retirement system specified in s. 40.30 (2) other than the Wisconsin retirement system.

40.02(15)(c)5. 5. The participant's creditable service terminates on or after January 1, 1982.

40.02(15)(d) (d) Contributions, benefits, and service credit with respect to qualified military service, as defined in 38 USC 43, taken on or after December 12, 1994, are governed by section 414 (u) of the Internal Revenue Code and the federal Uniformed Services Employment and Reemployment Rights Act of 1994.

40.02(15)(e) (e)

40.02(15)(e)1.1. Effective with deaths occurring on or after January 1, 2007, while a participant is performing qualified military service, as defined in 38 USC 43, death benefits shall be calculated as though the participant was a participating employee subject to par. (d) during the period or periods of military service between the date that the participant left participating employment to enter active military service and the date of death.

40.02(15)(e)2. 2. Effective with disabilities occurring on or after January 1, 2007, if a participant becomes disabled while performing qualified military service, as defined in 38 USC 43, to the extent permitted by section 414 (u) (8) of the Internal Revenue Code, and is unable to return to participating employment due to the disability incurred while performing such military service, for benefit calculation purposes the participant shall be treated as though the participant was a participating employee subject to par. (d) during the period or periods of military service between the date that the participant left participating employment to enter active military service and the date of discharge from military service.

40.02(15)(e)3. 3. Beginning January 1, 2009, an individual receiving differential wage payments while the individual is performing qualified military service, as defined in 38 USC 43, from an employer shall be treated as employed by that employer, and the differential wage payment shall be treated as compensation for purposes of applying the limits on annual additions under section 415 (c) of the Internal Revenue Code. This provision shall be applied to all similarly situated individuals in a reasonably equivalent manner.

40.02(16) (16) "Creditable prior service" means all previous service for a participating employer of a person who became a participating employee on the effective date of participation for that employer if the service or employment conformed to the requirements for granting creditable current service, but no credit shall be granted for any period of service which was previously covered by a retirement system.

40.02(17) (17) "Creditable service" means the creditable current and prior service, expressed in years and fractions of a year to the nearest one-hundredth, for which a participating employee receives or is considered to receive earnings under sub. (22) (e), (ef), or (em) and for which contributions have been made as required by s. 40.05 (1) and (2) and creditable military service, service credited under s. 40.285 (2) (b) and service credited under s. 40.29, expressed in years and fractions of years to the nearest one-hundredth. How much service in any annual earnings period is the full-time equivalent of one year of creditable service shall be determined by rule by the department and the rules may provide for differing equivalents for different types of employment. Except as provided under s. 40.285 (2) (e) and (f), the amount of creditable service for periods prior to January 1, 1982, shall be the amount for which the participant was eligible under the applicable laws and rules in effect prior to January 1, 1982. No more than one year of creditable service shall be granted for any annual earnings period. Creditable service is determined in the following manner for the following persons:

40.02(17)(a) (a) Each person holding the offices of governor, lieutenant governor, secretary of state, state treasurer, representative to the assembly, senator, chief clerk and sergeant at arms of the assembly and chief clerk and sergeant at arms of the senate shall receive creditable service on a full-time basis for the period during which the office is held.

40.02(17)(d) (d)

40.02(17)(d)1.1. Notwithstanding s. 40.19 (3), upon application to the department each participant who has been a protective occupation participant after July 1, 1969, if the participant has been employed as a protective occupation participant for the 12 months immediately preceding retirement, shall be granted creditable service as a protective occupation participant for all service prior to July 1, 1969, which was performed in a position designated under sub. (48) as a position in which an individual would be a protective occupation participant.

40.02(17)(d)2. 2. Any benefits authorized under subd. 1. for any person who terminated as a participating employee prior to April 27, 1982, which are in excess of the amounts otherwise payable to the person under other provisions of this chapter, shall be paid from the appropriation under s. 20.515 (1) (a).

40.02(17)(f) (f) Notwithstanding any other law or rule, any participating employee whose service includes Wisconsin teaching service performed before July 1, 1966, for which required contributions were made under the applicable statutes and rules of the former state teachers retirement system and for which the number of days of teaching service in a fiscal year was fewer than 120, shall receive creditable service for that service in an amount equal to the total number of teaching days credited during the fiscal year divided by 165 days.

40.02(17)(gm) (gm) Any assistant district attorney in a county having a population of 500,000 or more who did not have vested benefit rights under the retirement system established under chapter 201, laws of 1937, who became a participating employee on January 1, 1990, and who is a participating employee on October 29, 1999, shall receive creditable service for the total period of his or her service under the retirement system established under chapter 201, laws of 1937.

40.02(17)(h) (h) Notwithstanding par. (d), each participant who is a state motor vehicle inspector hired before January 1, 1968, shall be granted creditable service as a protective occupation participant for all covered service as a state motor vehicle inspector that was earned before, on or after May 1, 1990. Notwithstanding par. (d), each participant who is a state motor vehicle inspector hired on or after January 1, 1968, shall be granted creditable service as a protective occupation participant for all covered service as a state motor vehicle inspector that was earned on or after May 1, 1990, but may not be granted creditable service as a protective occupation participant for any covered service as a state motor vehicle inspector that was earned before May 1, 1990.

40.02(17)(m) (m) Notwithstanding par. (d), each participant who is a state probation and parole officer on or after January 1, 1999, shall be granted creditable service as a protective occupation participant for all covered service as a state probation and parole officer that was earned on or after January 1, 1999, but may not be granted creditable service as a protective occupation participant for any covered service as a state probation and parole officer that was earned before January 1, 1999, unless that service was earned while the participant was classified under sub. (48) (a) and s. 40.06 (1) (d) as a protective occupation participant.

40.02(18) (18) "Death benefit" means any amount payable to a beneficiary under s. 40.73.

40.02(18f) (18f) "Decree date" means the first day of the month in which a participant's marriage is terminated by a court under a final judgment, decree or order.

40.02(18g) (18g) "Deferred compensation plan" means a plan which is in accordance with section 457 of the Internal Revenue Code, under which an employer executes an agreement by which an employee voluntarily agrees to defer a part of gross compensation for payment at a later date. Deferred compensation plan does not include annuity plans specified under section 403 (b) of the Internal Revenue Code.

40.02(18s) (18s) "Deferred compensation plan provider" means a person who provides administrative or investment services related to deferred compensation plans.

40.02(19) (19) "Department" means the department of employee trust funds.

40.02(20) (20) "Dependent" means the spouse, domestic partner, minor child, including stepchildren of the current marriage or domestic partnership dependent on the employee for support and maintenance, or child of any age, including stepchildren of the current marriage or domestic partnership, if handicapped to an extent requiring continued dependence. For group insurance purposes only, the department may promulgate rules with a different definition of "dependent" than the one otherwise provided in this subsection for each group insurance plan.

40.02(20m) (20m) "Differential wage payment" means any payment, including specifically a payment under s. 230.315, that satisfies all of the following:

40.02(20m)(a) (a) The payment is made by an employer to a participating employee with respect to any period during which the participating employee is performing service in the uniformed services, as defined in 38 USC 4303, while on active duty for a period of more than 30 days.

40.02(20m)(b) (b) The payment represents all or part of the earnings the participating employee would have received from the employer if the participating employee were performing services for the employer.

40.02(21) (21) "Disability annuity" means any annuity payable under s. 66.191, 1981 stats., or s. 40.63.

40.02(21c) (21c) "Domestic partner" means an individual in a domestic partnership.

40.02(21d) (21d) "Domestic partnership" means a relationship between 2 individuals that satisfies all of the following:

40.02(21d)(a) (a) Each individual is at least 18 years old and otherwise competent to enter into a contract.

40.02(21d)(b) (b) Neither individual is married to, or in a domestic partnership with, another individual.

40.02(21d)(c) (c) The 2 individuals are not related by blood in any way that would prohibit marriage under s. 765.03.

40.02(21d)(d) (d) The 2 individuals consider themselves to be members of each other's immediate family.

40.02(21d)(e) (e) The 2 individuals agree to be responsible for each other's basic living expenses.

40.02(21d)(f) (f) The 2 individuals share a common residence. Two individuals may share a common residence even if any of the following applies:

40.02(21d)(f)1. 1. Only one of the individuals has legal ownership of the residence.

40.02(21d)(f)2. 2. One or both of the individuals have one or more additional residences not shared with the other individual.

40.02(21d)(f)3. 3. One of the individuals leaves the common residence with the intent to return.

40.02(22) (22) "Earnings":

40.02(22)(a) (a) Except as provided in pars. (b) to (f) and s. 40.63 (1) (c), means the gross amount paid to an employee by a participating employer as salary or wages, including amounts provided through deferred compensation or tax shelter agreements, for personal services rendered to or for an employer, or which would have been available for payment to the employee except for the employee's election that part or all of the amount be used for other purposes; any amount considered earnings under sub. (15) (d) and (e); and the money value, as determined by the employer, of any board, lodging, fuel, laundry and other allowances provided for the employee in lieu of money. For purposes of this paragraph, the gross amount shall be determined prior to deductions for taxes, insurance premiums, retirement contributions or deposits, charitable contributions or similar amounts and shall be considered received as of the date when the earnings would normally be payable by the employer. For reporting and computation purposes, fractions of a dollar shall be disregarded in determining annual earnings.

40.02(22)(b) (b) Does not mean payments made for reasons other than for personal services rendered to or for an employer, including, but not limited to:

40.02(22)(b)1. 1. Uniforms purchased directly by the employer.

40.02(22)(b)2. 2. Employer contributions for insurance and retirement.

40.02(22)(b)3. 3. Unemployment insurance benefits.

40.02(22)(b)4. 4. Payments contingent on the employee providing the employer with or assisting the employer in acquiring tangible or intangible property of the employee.

40.02(22)(b)5. 5. Payments contingent on the employee having attained an age which, if increased by 5 years, is greater than what the employee's age would be on the employee's normal retirement date.

40.02(22)(b)6. 6. Lump sum payments at termination for accumulated vacation, sick leave or compensatory time, except that for disability purposes any lump sum payments shall be treated as a continuation of the employee's earnings and service at the employee's then current rate of pay. This subdivision does not exclude payments which are broadly applicable to the employees of the employer regardless of age, length of service or likelihood of employment termination.

40.02(22)(b)7. 7. Payments contingent on the employee having terminated covered employment or having died.

40.02(22)(b)8. 8. Payments contingent on the employee terminating employment at a specified time in the future including payments to secure voluntary release of an unexpired contract of employment.

40.02(22)(b)9. 9. Payments for damages, attorney fees, interest or penalties paid under court judgment or by compromise settlement to satisfy a grievance or wage claim even though the amount of damages or penalties might be based on previous salary levels. However, the department may by rule provide that a payment of additional wages to a continuously participating employee, or the payment of salary to a participant for any period of improper termination of participating employment, is earnings, if the payment is treated by the employer and employee as taxable income and is consistent with previous payment for hours of service rendered by the employee.

40.02(22)(b)10. 10. Payments made in the last 5 years of employment which are the result of a change in the method of computing the base compensation of an employee, unless the change in method for computing the base compensation is a permanent change and is broadly applicable to the employees of that employer or unless the change is the result of a significant change in the nature of the duties and activities expected of the employee.

40.02(22)(b)11. 11. Payment in lieu of fringe benefits normally paid for or provided by the employer but which can be paid to the employee at the employee's option.

40.02(22)(b)12. 12. For any employer, earnings paid to an employee directly by any other unit of government except county supplements to judges under s. 20.923 (3m), 1977 stats., s. 753.016, 1977 stats., s. 753.071, 1977 stats., and s. 753.075, 1977 stats., are earnings if the supplemental payments were subject to subch. I of ch. 41, 1977 stats.

40.02(22)(b)14. 14. Any other type of payment determined by the department by rule to be a distortion of the normal progression patterns on which an individual's benefits should be based.

40.02(22)(c) (c) For OASDHI purposes, has the meaning specified for wages under federal regulations.

40.02(22)(d) (d)

40.02(22)(d)1.1. For Wisconsin retirement system purposes only, for a state elected official who is prohibited by law from receiving an increase in compensation during the official's term of office, means the compensation which would have been payable to the participant if the participant had not been prohibited by law from receiving an increase in compensation during his or her term of office.

40.02(22)(d)2. 2. For Wisconsin retirement system purposes only, for a state senator, means the compensation which would have been payable to the participant if the participant had not been prohibited by law from receiving an increase in compensation during part of his or her term of office.

40.02(22)(e) (e) For purposes of the Wisconsin retirement system, but not for OASDHI purposes, means compensation determined as required under 38 USC 4318 (b) (3) and regulations adopted thereunder with respect to a person who has actually returned to employment under section 414 (u) (9) (A) of the Internal Revenue Code, 38 USC 4312, or any predecessor veteran's reemployment rights provision under federal law, provided contributions and premiums on the compensation are paid as required under s. 40.05. If the participant does not pay any portion of the employee contributions that the participant would have paid if the participant had not left employment to enter military service, the value of the benefits payable from the participant's account shall be reduced by the value of the unpaid contributions plus interest as provided by rule.

40.02(22)(ec) (ec) Includes contributions made by a reduction in salary as provided in s. 40.05 (1) (b).

40.02(22)(ef) (ef) For Wisconsin retirement system purposes only, for a state employee, means compensation that would have been payable to the participant, at the participant's rate of pay immediately prior to the beginning of any mandatory temporary reduction of work hours or days during the period from July 1, 2009, to June 30, 2011, for service that would have been rendered by the participant during that period if the mandatory temporary reduction of work hours or days had not been in effect. Contributions and premiums on earnings considered to be received under this paragraph shall be paid as required under s. 40.05.

40.02(22)(em) (em) For Wisconsin retirement system purposes only, for a member of the faculty, as defined in s. 36.05 (8), of a university who is on sabbatical leave under s. 36.11 (17), means the compensation that would have been payable to the participant, at the participant's rate of pay immediately prior to beginning the sabbatical leave, for service that would have been rendered at the university during the period of the sabbatical leave if the participant had continued to render services for the participant's employer during that period. Contributions and premiums on earnings considered to be received under this paragraph shall be paid as required under s. 40.05.

40.02(22)(f) (f) Does not mean credits for payment of health insurance premiums converted from accumulated unused sick leave for a participating employee who qualifies for a disability benefit under s. 40.63 or 40.65, and who qualifies for the conversion of accumulated unused sick leave under s. 40.05 (4) (b) , (bc) or (bf) or as provided by a participating employer's compensation plan or contract.

40.02(22)(g) (g) Does not include credits for the payment of health insurance premiums provided under s. 40.05 (4) (bw) or subch. IX or any sabbatical or vacation leave converted into such credits.

40.02(22m) (22m) "Educational support personnel employee" means a person who is a school district employee, but who is not a teacher.

40.02(23) (23) "Effective rate" means:

40.02(23)(a) (a) For the core annuity division, the rate, disregarding fractions of less than one-tenth of one percent, determined by dividing the remaining core annuity division investment earnings for the calendar year or part of the calendar year, after making provision for any necessary reserves and after deducting prorated interest and the administrative costs of the core annuity division for the year, by the core annuity division balance at the beginning of the calendar year as adjusted for benefit payments and refunds paid during the year excluding prorated interest.

40.02(23)(b) (b) For the variable annuity division, the rate, disregarding fractions less than one percent, which will distribute the net gain or loss of the variable annuity division to the respective variable annuity balances and reserves using the same procedure as provided in par. (a) for the core annuity division.

40.02(24) (24) "Elected official", except as otherwise provided in sub. (48), means a participating employee who is:

40.02(24)(a) (a) A supreme court justice, court of appeals judge, circuit judge or state, county or municipal official elected by vote of the people.

40.02(24)(b) (b) Appointed as provided by statute to fill a vacancy in a position specified in par. (a).

40.02(24)(c) (c) The chief clerk and sergeant at arms of the senate and assembly.

40.02(25) (25) "Eligible employee" means:

40.02(25)(a) (a) For the purpose of any group insurance:

40.02(25)(a)1. 1. Any participating state employee who has been participating under the Wisconsin retirement system for a period of at least 6 months prior to attainment of age 70 not including any period of leave of absence without pay.

40.02(25)(a)2. 2. Any state employee who is a member or employee of the legislature, a state constitutional officer, a district attorney who did not elect under s. 978.12 (6) to continue insurance coverage with a county, or who did elect such coverage but has terminated that election under s. 978.12 (6), a justice of the supreme court, a court of appeals judge, a circuit judge or the chief clerk or sergeant at arms of the senate or assembly.

40.02(25)(a)3. 3. The blind employees of the Wisconsin workshop for the blind authorized under s. 47.03 (1) (b), 1989 stats., or of the nonprofit corporation with which the department of workforce development contracts under s. 47.03 (1m) (a), 1989 stats., as of the beginning of the calendar month following completion of 1,000 hours of service. Persons employed by an employer who are blind when hired shall not be eligible for life insurance premium waiver because of any disability that is directly or indirectly attributed to blindness and may convert life insurance coverage only once under the contract.

40.02(25)(a)4. 4. Only a person who has not attained age 70 at the time of becoming initially eligible for the group insurance coverage provided under this chapter; but this subdivision does not exclude any participant from participation in the group health insurance plan nor does it exclude from participation in the group life insurance plan any employee who is initially eligible on the employer's effective date of participation.

40.02(25)(a)5. 5. Any state employee who has been participating under the Wisconsin retirement system for a period of at least 6 months prior to attaining age 70 not including any period of leave of absence without pay and who is on union service leave except the cost for premium payments shall be entirely the responsibility of the state employee on union service leave.

40.02(25)(a)6. 6. Any state employee of the office of district attorney, other than the district attorney, in a county having a population of 500,000 or more who did not elect under s. 978.12 (6) to continue insurance coverage with that county, or who did elect such coverage but has terminated that election under s. 978.12 (6), and who has participated under the retirement system established under chapter 201, laws of 1937, and under the Wisconsin retirement system for a combined and consecutive period, of at least 6 months prior to attainment of age 70, not including any period of leave of absence without pay.

40.02(25)(b) (b) For the purpose of group health insurance coverage:

40.02(25)(b)1. 1. Any teacher who is employed by the university for an expected duration of not less than 6 months on at least a one-third full-time employment basis and who is not described in subd. 1m.

40.02(25)(b)1m. 1m. Any teacher who is a participating employee and who is employed by the university for an expected duration of not less than 6 months on at least a one-third full-time employment basis.

40.02(25)(b)2. 2. Any person employed as a teaching assistant or graduate assistant and other employees-in-training as are designated by the board of regents of the university, who are employed on at least a one-third full-time basis.

40.02(25)(b)2c. 2c. A state employee described in s. 49.825 (4) or (5) or 49.826 (4).

40.02(25)(b)2g. 2g. Any person employed as a graduate assistant and other employees-in-training as are designated by the board of directors of the University of Wisconsin Hospitals and Clinics Authority, who are employed on at least a one-third full-time basis with an expected duration of employment of at least 6 months.

40.02(25)(b)3. 3. The surviving spouse or domestic partner of an employee, or of a retired employee, who is currently covered by health insurance at the time of death of the employee or retired employee. The spouse or domestic partner shall have the same right to health insurance coverage as the deceased employee or retired employee, but without state contribution, under rules promulgated by the secretary.

40.02(25)(b)4. 4. Any insured employee who is retired on an immediate or disability annuity, or who receives a lump sum payment under s. 40.25 (1) that would have been an immediate annuity if paid as an annuity, if the employee meets all of the requirements for an immediate annuity including filing of application whether or not final administrative action has been taken.

40.02(25)(b)5. 5. Any participating state employee under the Wisconsin retirement system, notwithstanding par. (a) 1.

40.02(25)(b)6. 6. A participating state employee who terminates creditable service:

40.02(25)(b)6.a. a. After attaining 20 years of creditable service; and

40.02(25)(b)6.b. b. Who is eligible for an immediate annuity but defers application.

40.02(25)(b)6e. 6e. A state employee who terminates creditable service after attaining 20 years of creditable service, remains a participant, and is not eligible for an immediate annuity.

40.02(25)(b)6g. 6g. Any state constitutional officer, member or officer of the legislature, head of a state department or state agency who is appointed by the governor with senate confirmation, or head of a legislative service agency, as defined in s. 13.90 (1m) (a), who terminates all creditable service on or after January 1, 1992, who is eligible for and has applied for a retirement annuity or a lump sum payment under s. 40.25 (1), who, if eligible, is receiving medicare coverage under both part A and part B of Title XVIII of the federal social security act, 42 USC 1395 to 1395zz, and who has acted under s. 40.51 (10m) to elect group health insurance coverage.

40.02(25)(b)6m. 6m. Beginning on the date specified by the department, but not earlier than March 20, 1992, and not later than July 1, 1992, any of the following persons who, if eligible, is receiving medicare coverage under both part A and part B of Title XVIII of the federal social security act, 42 USC 1395 to 1395zz, and who has acted under s. 40.51 (16) to elect group health insurance coverage:

40.02(25)(b)6m.a. a. A retired employee of the state who is receiving a retirement annuity or has received a lump sum payment under s. 40.25 (1).

40.02(25)(b)6m.b. b. An employee of the state who terminates creditable service after attaining 20 years of creditable service, remains a participant and is not eligible for an immediate annuity.

40.02(25)(b)6r. 6r. Any insured employee of the state who terminates creditable service on or after April 23, 1992, after attaining at least 20 years of creditable service, remains a participant and is not eligible for an immediate annuity or is not receiving a retirement or disability annuity, and who, if eligible, is receiving medicare coverage under both part A and part B of Title XVIII of the federal social security act, 42 USC 1395 to 1395zz.

40.02(25)(b)7. 7. Any employee whose health insurance premiums are being paid under s. 40.05 (4) (bm).

40.02(25)(b)8. 8. Any other state employee for whom coverage is authorized under a collective bargaining agreement pursuant to subch. V of ch. 111 or under s. 230.12 or 233.10.

40.02(25)(b)9. 9. Except as provided under s. 40.51 (7), any other employee of any employer, other than the state, that has acted under s. 40.51 to make such coverage available to its employees.

40.02(25)(b)10. 10. Any participating employee who is an employee of this state and who qualifies for a disability benefit under s. 40.63 or 40.65.

40.02(25)(b)11. 11. Beginning on July 1, 1988, any retired public employee, other than a retired employee of the state, who is receiving an annuity under the Wisconsin retirement system, or any dependent of such an employee, as provided in the health insurance contract, who is receiving a continuation of the employee's annuity, and, if eligible, is receiving medicare coverage under both part A and part B of Title XVIII of the federal social security act, 42 USC 1395 to 1395zz, and who has acted under s. 40.51 (10) to elect group health insurance coverage.

40.02(25)(bm) (bm) For the purpose of long-term care insurance, in addition to any state annuitant under s. 40.02 (54m), any employee of the state who received a salary or wages in the previous calendar year, and any participant who was at one time employed by the state who receives a lump sum payment under s. 40.25 (1) which would have been an immediate annuity if paid as an annuity, if the employee is a resident of this state and meets all of the requirements for an immediate annuity including filing of an application, whether or not final administrative action has been taken.

40.02(25)(c) (c) For the purpose of group life insurance coverage, for participating employees and employees subject to s. 40.19 (4) of any employer, other than the state, which has acted under s. 40.70 (1) (a) to make group life insurance available to its employees the same as provided under par. (a) 1. and 3.

40.02(25)(d) (d) For the purpose of income continuation insurance coverage, and except as provided under s. 40.61 (3), for participating employees of any employer under sub. (28), other than the state, which has acted under s. 40.61 to make such coverage available to its employees.

40.02(25g) (25g) "Eligible retired public safety officer" has the meaning given in section 402 (l) (4) (B) of the Internal Revenue Code.

40.02(26) (26) "Employee" means any person who receives earnings as payment for personal services rendered for the benefit of any employer including officers of the employer. An employee is deemed to have separated from the service of an employer at the end of the day on which the employee last performed services for the employer, or, if later, the day on which the employee-employer relationship is terminated because of the expiration or termination of leave without pay, sick leave, vacation or other leave of absence. Except as provided in s. 40.82 (4), a participant receiving a differential wage payment or earnings, contributions, or service credit under sub. (15) (e) is considered an employee of the employer making the payment. A person shall not be considered an employee if a person:

40.02(26)(a) (a) Is employed under a contract involving the furnishing of more than personal services.

40.02(26)(b) (b) Is customarily engaged in an independently established trade, business or profession providing the same type of services to private individuals and organizations as is provided to the employer and whose services to a participating employer are not compensated for on a payroll of that employer, except that persons holding offices provided for by statute shall be considered employees.

40.02(26)(c) (c) Is a patient or inmate of a hospital, home or institution and performs services in the hospital, home or institution.

40.02(26g) (26g) "Employee-funded reimbursement account plan" means any of the following:

40.02(26g)(a) (a) A plan in accordance with section 125 of the Internal Revenue Code under which an employee may direct an employer to place part of the employee's gross compensation in an account to pay for certain future expenses of the employee under section 125 of the Internal Revenue Code.

40.02(26g)(b) (b) A plan in accordance with section 132 of the Internal Revenue Code under which an employee may direct an employer to place part of the employee's gross compensation in an account to pay for certain future expenses of the employee under section 132 of the Internal Revenue Code.

40.02(26r) (26r) "Employee-funded reimbursement account plan provider" means a person who provides administrative services related to employee-funded reimbursement account plans.

40.02(27) (27) "Employee required contribution" means the contribution made by an employee under s. 40.05 (1) (a) 1. to 4.

40.02(28) (28) "Employer" means the state, including each state agency, any county, city, village, town, school district, other governmental unit or instrumentality of 2 or more units of government now existing or hereafter created within the state, any federated public library system established under s. 43.19 whose territory lies within a single county with a population of 500,000 or more, a local exposition district created under subch. II of ch. 229, and a long-term care district created under s. 46.2895, except as provided under ss. 40.51 (7) and 40.61 (3). "Employer" does not include a local cultural arts district created under subch. V of ch. 229. Each employer shall be a separate legal jurisdiction for OASDHI purposes.

40.02(29) (29) "Employer required contribution" means the contribution made by an employer under s. 40.05 (2) (a) to (f).

40.02(30) (30) "Executive participating employee" means a participating employee in a position designated under s. 19.42 (10) (L) or 20.923 (4), (4g), (7), (8), or (9) or authorized under s. 230.08 (2) (e) during the time of employment. All service credited prior to May 17, 1988, as executive service as defined under s. 40.02 (31), 1985 stats., shall continue to be treated as executive service as defined under s. 40.02 (31), 1985 stats., but no other service rendered prior to May 17, 1988, may be changed to executive service as defined under s. 40.02 (31), 1985 stats.

40.02(31) (31) "Federal annual compensation limits" means any annual compensation limit under section 401 (a) (17) of the Internal Revenue Code, as adjusted for any cost of living increases under section 401 (a) (17) (B) of the Internal Revenue Code, but only with respect to plan years beginning after December 31, 1995, and only with respect to individuals who first became participating employees in plan years beginning after December 31, 1995. This subsection shall be applied in compliance with section 401 (a) (31) of the Internal Revenue Code pursuant to any applicable federal regulations or guidance adopted under the Internal Revenue Code.

40.02(32) (32) "Federal regulations" means the provisions of section 218 of Title II of the federal social security act and applicable regulations adopted under the federal social security act.

40.02(33) (33) "Final average earnings" means:

40.02(33)(a) (a) The monthly rate of earnings, ignoring any fractions of a dollar, obtained by dividing:

40.02(33)(a)1. 1. The participant's total earnings received or considered to be received under sub. (22) (e), (ef), or (em) and for which contributions are made under s. 40.05 (1) and (2) during the 3 annual earnings periods (excluding any period more than 3 years prior to the effective date for any participating employer) in which the earnings were the highest, subject to federal annual compensation limits; by

40.02(33)(a)2. 2. Twelve times the total amount of creditable service for the 3 periods.

40.02(33)(b) (b)

40.02(33)(b)1.1. For a state elected official who is prohibited by law from receiving an increase in compensation during the official's term of office and who so elects, one-twelfth of the annual salary, subject to federal annual compensation limits, which would have been payable to the participant during the last completed month in which the participant was a participating employee in such a position if the participant had not been prohibited by law from receiving an increase in salary during his or her term of office, but only with respect to service as a state elected official.

40.02(33)(b)2. 2. For a state senator who so elects, one-twelfth of the annual salary which would have been payable to the participant during the last completed month in which the participant was a participating employee in such a position if the participant had not been prohibited by law from receiving an increase in salary during part of his or her term of office, but only with respect to service as a state senator.

40.02(33)(c) (c) For a participant who makes an election under s. 40.30 (2), the monthly rate of earnings applicable under par. (a) or (b), increased as provided under s. 40.30 (4) (b) but subject to federal annual compensation limits.

40.02(35) (35) "Fund" means the public employee trust fund.

40.02(36) (36) "Governing body" means the legislature or the head of each state agency with respect to employees of that agency for the state, the common council in cities, the village board in villages, the town board in towns, the county board in counties, the school board in school districts, or the board, commission or other governing body having the final authority for any other unit of government, for any agency or instrumentality of 2 or more units of government, for any federated public library system established under s. 43.19 whose territory lies within a single county with a population of 500,000 or more, for a local exposition district created under subch. II of ch. 229 or for a long-term care district created under s. 46.2895, but does not include a local cultural arts district created under subch. V of ch. 229.

40.02(37) (37) "Health insurance" means contractual arrangements which may include, but are not limited to, indemnity or service benefits, or prepaid comprehensive health care plans, which will provide full or partial payment of the financial expense incurred by employees and dependents as the result of injury, illness or preventive medical procedures. The plans may include hospitalization, surgical and medical care, as well as ancillary items or services as determined by the group insurance board. The plans may include the type of coverage normally referred to as "major medical" insurance.

40.02(37m) (37m) "Health savings account" means a health savings account described in 26 USC 223.

40.02(37r) (37r) "High-deductible health plan" has the meaning given in 26 USC 223 (c) (2).

40.02(38) (38) "Immediate annuity" means an annuity, not including an annuity from additional contributions, which begins to accrue not later than 30 days after termination of employment.

40.02(39) (39) "Insured employee" means, for purposes of each insurance benefit plan, any eligible employee who is properly enrolled in the benefit plan.

40.02(39m) (39m) "Internal Revenue Code" means the federal Internal Revenue Code of 1986, under Title 26, USC, as amended.

40.02(39r) (39r) "Joint and survivor annuity" means an optional annuity form, described under s. 40.24 (1) (d) or a rule promulgated under s. 40.24 (1) (g), that is payable for the life of the participant and, after the death of the participant, a continuing percentage of which is payable in monthly installments to the named survivor.

40.02(40) (40) "Leave of absence" means any period during which an employee has ceased to render services for a participating employer and receive earnings and there has been no formal termination of the employer-employee relationship. For purposes of the fund every leave of absence, except a military leave or union service leave, shall terminate 3 years after it begins or, if earlier, upon the date specified by the employer in a notification to the department that the employer-employee relationship has terminated. A leave of absence is not deemed ended or interrupted by reason of resumption of active duty until the employee has resumed active performance of duty for 30 consecutive calendar days for at least 50% of what is considered that employee's normal work time with that employer. For the purpose of group health insurance coverage, every leave of absence due to employee layoff which has not been terminated before 3 years have elapsed shall continue for affected insured employees until an additional 2 years elapse or until sick leave credits used to pay health insurance premiums are exhausted, whichever occurs first.

40.02(40m) (40m) "Long-term care insurance" means insurance that primarily provides coverage for care that is provided in institutional and community-based settings and that is convalescent or custodial care or care for a chronic condition or terminal illness. The term does not include a medicare supplement policy, as defined in s. 600.03 (28r), a medicare replacement policy, as defined in s. 600.03 (28p), or a continuing care contract, as defined in s. 647.01 (2).

40.02(41) (41) "Milwaukee teacher" means any teacher employed by the board of school directors of the city of Milwaukee.

40.02(41m) (41m) "Monthly salary" means the gross amount paid to a participant making a claim under s. 40.65, at the time he or she becomes disabled within the meaning of s. 40.65 (4), by the employer in whose employ the injury occurred or the disease was contracted. Overtime pay may not be considered part of an employee's monthly salary unless the employee received it on a regular and dependable basis.

40.02(41n) (41n) "Municipal employer" has the meaning given in s. 111.70 (1) (j).

40.02(41r) (41r) "Named survivor" means the natural person designated by a participant on an application for a joint and survivor annuity or pursuant to a request under s. 40.24 (4) to receive, after the death of the participant, a continuing percentage of the annuity payable in monthly installments. A participant may not designate more than one natural person as the named survivor for a joint and survivor annuity. A participant's designation of a named survivor on an application for a joint and survivor annuity is irrevocable after the deadline specified under s. 40.24 (4). Pursuant to rules promulgated by the department, a named survivor may designate one or more beneficiaries to receive any remaining guaranteed monthly installments that are unpaid at the time of the named survivor's death.

40.02(42) (42) "Normal retirement date" means:

40.02(42)(a) (a) The date on which a participant attains the age of 55 years for a protective occupation participant who terminates covered employment before July 1, 1990, or, for a protective occupation participant who terminates covered employment on or after July 1, 1990, the date on which the participant attains the age of 54 years if the participant has accumulated less than 25 years of creditable service or the age of 53 years if the participant has accumulated at least 25 years of creditable service, except as provided in par. (g).

40.02(42)(b) (b) The date on which a participant attains the age of 62 years for an elected official or an executive participating employee, except as provided in par. (g).

40.02(42)(d) (d) The date on which a participant attains the age of 65 years for any participant not subject to par. (a) or (b), except as provided in par. (g).

40.02(42)(g) (g) The date applicable to the participant under pars. (a) to (d) at the earlier of either the date it is necessary to make any determination or to take any action relative to the participant for purposes of the retirement system or the date of termination of employment of the participant, notwithstanding the fact that a participant may have been in one or more different employment categories at any previous time except for the purpose of calculating an annuity. For the purpose of calculating an annuity, the normal retirement date for each category provided by pars. (a) to (d) applies to service which is subject to that category. For the purpose of calculating a retirement benefit for an executive participating employee qualifying only under s. 40.02 (30) (b), 1985 stats., a normal retirement date of the date the executive participating employee attains the age of 62 years shall be applied to creditable service of the executive participating employee for which par. (d) would otherwise apply except the number of creditable service years to which that normal retirement date shall be applied under this paragraph may not exceed the number of executive service years of the executive participating employee.

40.02(43) (43) "OASDHI" means federal old-age, survivors, disability and health insurance under Titles II and XVIII of the federal social security act.

40.02(44) (44) "OASDHI benefit" means the primary or disability insurance monthly benefit amount for which a person is eligible, or for which a participant will be eligible upon attaining the lowest age at which old-age benefits are payable under the OASDHI program.

40.02(45) (45) "Participant" means any person included within the provisions of the Wisconsin retirement system by virtue of being or having been a participating employee whose account has not been closed under s. 40.25 (1) or (2).

40.02(46) (46) "Participating employee" means an employee who is currently in the service of, or an employee who is on a leave of absence from, a participating employer under the Wisconsin retirement system and who has met the requirements for inclusion within the provisions of the Wisconsin retirement system under s. 40.22.

40.02(47) (47) "Participating employer" means, for purposes of each of the respective benefit plans, any employer subject to the provisions of that plan under this chapter.

40.02(48) (48)

40.02(48)(a)(a) "Protective occupation participant" means any participant whose principal duties are determined by the participating employer, or, subject to s. 40.06 (1) (dm), by the department head in the case of a state employee, to involve active law enforcement or active fire suppression or prevention, provided the duties require frequent exposure to a high degree of danger or peril and also require a high degree of physical conditioning.

40.02(48)(am) (am) "Protective occupation participant" includes any participant whose name is certified to the fund as provided in s. 40.06 (1) (d) and (dm) and who is any of the following:

40.02(48)(am)1. 1. A conservation warden.

40.02(48)(am)2. 2. A conservation patrol boat captain.

40.02(48)(am)3. 3. A conservation patrol boat engineer.

40.02(48)(am)4. 4. A conservation pilot.

40.02(48)(am)5. 5. A conservation patrol officer.

40.02(48)(am)6. 6. A forest fire control assistant.

40.02(48)(am)7. 7. A member of the state traffic patrol.

40.02(48)(am)8. 8. A state motor vehicle inspector.

40.02(48)(am)9. 9. A police officer.

40.02(48)(am)10. 10. A fire fighter.

40.02(48)(am)11. 11. A sheriff.

40.02(48)(am)12. 12. An undersheriff.

40.02(48)(am)13. 13. A deputy sheriff.

40.02(48)(am)14. 14. A state probation and parole officer.

40.02(48)(am)15. 15. A county traffic police officer.

40.02(48)(am)16. 16. A state forest ranger.

40.02(48)(am)17. 17. A fire watcher employed at Wisconsin veterans facilities.

40.02(48)(am)18. 18. A state correctional-psychiatric officer.

40.02(48)(am)19. 19. An excise tax investigator employed by the department of revenue.

40.02(48)(am)20. 20. A special criminal investigation agent in the department of justice.

40.02(48)(am)21. 21. An assistant or deputy fire marshal.

40.02(48)(am)22. 22. A person employed under s. 60.553 (1), 61.66 (1), or 62.13 (2e) (a).

40.02(48)(b) (b) Each determination of the status of a participant under this subsection shall include consideration, where applicable, of the following factors:

40.02(48)(b)1. 1. A "police officer" is any officer, including the chief, or employee of a police department, except one whose principal duties are those of a telephone operator, clerk, stenographer, machinist or mechanic and whose functions do not clearly fall within the scope of active law enforcement even though such an employee is subject to occasional call, or is occasionally called upon, to perform duties within the scope of active law enforcement. Police officer includes any person regularly employed and qualifying as a patrol officer or a person of equal or higher rank, even if temporarily assigned to other duties.

40.02(48)(b)2. 2. A "fire fighter" is any officer, including the chief, or employee of a fire department, except one whose principal duties are those of a telephone operator, clerk, stenographer, machinist or mechanic and whose functions do not clearly fall within the scope of active fire suppression or prevention even though such an employee is subject to occasional call, or is occasionally called upon, to perform duties within the scope of active fire suppression or prevention. Fire fighter includes any person regularly employed and qualifying as a fire fighter, hose handler or a person of equal or higher rank, even if temporarily assigned to other duties.

40.02(48)(b)3. 3. A "deputy sheriff" or a "county traffic police officer" is any officer or employee of a sheriff's office or county traffic department, except one whose principal duties are those of a telephone operator, clerk, stenographer, machinist or mechanic and whose functions do not clearly fall within the scope of active law enforcement even though such an employee is subject to occasional call, or is occasionally called upon, to perform duties within the scope of active law enforcement. Deputy sheriff or county traffic police officer includes any person regularly employed and qualifying as a deputy sheriff or county traffic police officer, even if temporarily assigned to other duties.

40.02(48)(b)4. 4. A "member of the state traffic patrol" includes one division administrator in the department of transportation who is counted under s. 230.08 (2) (e) 12. and whose duties include supervising the state traffic patrol, if the division administrator is certified by the law enforcement standards board under s. 165.85 (4) (b) 1. as being qualified to be a law enforcement officer.

40.02(48)(bm) (bm) "Protective occupation participant" includes any participant who is an emergency medical technician if the participant's employer classifies the participant as a protective occupation participant and the department receives notification of the participant's name as provided in s. 40.06 (1) (d) and (dm). Notwithstanding par. (a), an employer may classify a participant who is an emergency medical technician as a protective occupation participant without making a determination that the principal duties of the participant involve active law enforcement or active fire suppression or prevention. A determination under this paragraph may not be appealed under s. 40.06 (1) (e) or (em), but a determination under this paragraph regarding the classification of a state employee is subject to review under s. 40.06 (1) (dm). Notwithstanding sub. (17) (d), each participant who is classified as a protective occupation participant under this paragraph on or after January 1, 1991, shall be granted creditable service as a protective occupation participant for all covered service as an emergency medical technician that was earned on or after the date on which the department receives notification of the participant's name as provided in s. 40.06 (1) (d) and (dm), but may not be granted creditable service as a protective occupation participant for any covered service as an emergency medical technician that was earned before that date.

40.02(48)(c) (c) In s. 40.65, "protective occupation participant" means a participating employee who is a police officer, fire fighter, an individual determined by a participating employer under par. (a) or (bm) to be a protective occupation participant, county undersheriff, deputy sheriff, state probation and parole officer, county traffic police officer, conservation warden, state forest ranger, field conservation employee of the department of natural resources who is subject to call for forest fire control or warden duty, member of the state traffic patrol, state motor vehicle inspector, University of Wisconsin System full-time police officer, guard or any other employee whose principal duties are supervision and discipline of inmates at a state penal institution, excise tax investigator employed by the department of revenue, person employed under s. 60.553 (1), 61.66 (1), or 62.13 (2e) (a), or special criminal investigation agent employed by the department of justice.

40.02(48m) (48m) "Qualified domestic relations order" means a judgment, decree or order issued by a court pursuant to a domestic relations law of any state or territory of the United States, that meets all of the following criteria:

40.02(48m)(a) (a) The name, date of birth, social security number and last-known mailing address of the participant and the alternate payee are specified.

40.02(48m)(b) (b) The Wisconsin retirement system is specified by name.

40.02(48m)(c) (c) The decree date is specified as the date to be used for valuing and dividing the participant's account.

40.02(48m)(d) (d) The alternate payee share is specified as a single percentage, not to exceed 50% of the value of the participant's account on the decree date, to be applied to all parts of the participant's account.

40.02(48m)(e) (e) The determination of the alternate payee share does not require that benefits be paid to the alternate payee if those benefits are also required to be paid to another alternate payee or to the internal revenue service under a lien placed on the participant's account under section 64 of the Internal Revenue Code.

40.02(48m)(f) (f) The judgment, decree or order requires the participant to certify, in a form prescribed by the department, all of the participant's active military service, as described in sub. (15) (a).

40.02(48m)(g) (g) The judgment, decree or order does not require payment of benefits exceeding in value those benefits to which the participant is entitled on the decree date.

40.02(48m)(h) (h) The judgment, decree or order does not assign any form of joint ownership of a participant's account or benefits payable from the account.

40.02(48m)(i) (i) The judgment, decree or order does not require a division of the participant's account in a manner contrary to s. 40.08 (1m).

40.02(48m)(j) (j) The judgment, decree or order requires the participant's employer to submit to the department a report of all earnings, service and contributions of the participant as provided in s. 40.06 (7).

40.02(48m)(k) (k) The judgment, decree or order does not require the department to enforce or otherwise monitor the benefits assigned to the alternate payee under s. 40.08 (1m).

40.02(48r) (48r) "Required beginning date" means the later of April 1 of the calendar year following the calendar year in which a participant attains the age of 70.5 years or April 1 of the calendar year following the calendar year in which a participating employee retires.

40.02(49) (49) "Retired employee" means a former insured employee who is not a participating employee and who is retired on an immediate or disability annuity or who receives a lump sum payment under s. 40.25 (1) which would have been an immediate annuity if paid as an annuity or who is an eligible employee under sub. (25) (b) 6., 6e., or 6g.

40.02(50) (50) "Retirement annuity" means any annuity payable under s. 40.23, including the continuation of retirement annuities after the death of the participant.

40.02(51) (51) "Retirement system" means a pension, annuity, retirement or similar fund or system established by this state or by a political subdivision of this state.

40.02(52) (52) "Salary index" means the percentage increase in the average of the total wages, as determined under 42 USC 415 (b) (3) (A), between the year before the preceding year and the preceding year.

40.02(53) (53) "Secretary" means the secretary of the department.

40.02(54) (54) "State agency" means any office, department or independent agency in the executive, legislative and judicial branches of state government and includes the following:

40.02(54)(b) (b) The Wisconsin Housing and Economic Development Authority.

40.02(54)(c) (c) The Wisconsin Health and Educational Facilities Authority.

40.02(54)(e) (e) The community development finance authority created under ch. 233, 1985 stats., before July 1, 1988.

40.02(54)(f) (f) The nonprofit corporation with which the department of workforce development contracts under s. 47.03 (1m) (a), 1989 stats.

40.02(54)(h) (h) The University of Wisconsin Hospitals and Clinics Authority.

40.02(54)(i) (i) The Fox River Navigational System Authority.

40.02(54)(j) (j) The Wisconsin Aerospace Authority.

40.02(54)(L) (L) The Health Insurance Risk-Sharing Plan Authority.

40.02(54)(m) (m) The Wisconsin Economic Development Corporation.

40.02(54m) (54m) "State annuitant" means a person receiving a retirement annuity, beneficiary annuity or a disability annuity from this state's retirement system who at one time received a salary or wages from this state and who is a resident of this state.

40.02(54t) (54t) "State employee" means an employee of a state agency.

40.02(55) (55) "Teacher" means any employee engaged in the exercise of any educational function for compensation in the public schools, including charter schools as defined in s. 115.001 (1) that are instrumentalities of a school district, or the university in instructing or controlling pupils or students, or in administering, directing, organizing or supervising any educational activity, but does not include any employee determined to be an auxiliary instructional employee under s. 115.29 (3). "Teacher" includes the following:

40.02(55)(a) (a) Any person employed as a librarian by any school board in a library in any school under its jurisdiction, including a charter school as defined in s. 115.001 (1) that is an instrumentality of a school district, whose qualifications as a librarian are at least equal to the minimum librarian qualifications prescribed by the state superintendent of public instruction.

40.02(55)(b) (b) Any person employed as a full-time social center, community house, adult education or recreation director, instructor or other employee employed by the board of school directors of the city of Milwaukee, who possesses the qualifications required for employment as a teacher.

40.02(55g) (55g) "Technical college educational support personnel employee" means a person who is a technical college district employee, but who is not a teacher.

40.02(55m) (55m) "Timely appeal" means a written request for the review of a determination that is filed within 90 days after the determination is mailed to the person aggrieved by the determination.

40.02(56) (56) "Union service leave" means that period of absence from employment commencing on the date an employee commences a leave of absence for the purpose of serving in a position with a labor organization representing employees of the employee's employer, and terminating on the date that leave of absence terminates or the date that service with that labor organization terminates, whichever first occurs.

40.02(57) (57) "University" means the University of Wisconsin System under ch. 36.

40.02(57m) (57m) "U.S. armed forces" means any of the following:

40.02(57m)(a) (a) The U.S. army, including the WACS.

40.02(57m)(b) (b) The U.S. navy, including the WAVES.

40.02(57m)(c) (c) The U.S. air force, including the WAFS.

40.02(57m)(d) (d) The U.S. marine corps, including the WMS.

40.02(57m)(e) (e) The U.S. coast guard, including the SPARS.

40.02(57m)(f) (f) The U.S. maritime service, including the merchant marine.

40.02(58) (58) "Variable annuity" means any annuity provided by the accumulations in the variable annuity division established under s. 40.04 (7) providing for the dollar amount of benefits or other contractual payments or values to vary so as to reflect differences which may arise between the total value of the annuity reserve for variable annuities and the reserve that would be required if the annuities were core annuities.

40.02 History History: 1981 c. 96, 187, 250, 274, 386; 1983 a. 9, 27; 1983 a. 81 s. 11; 1983 a. 83 s. 20; 1983 a. 106, 140; 1983 a. 141 ss. 1 to 3, 20; 1983 a. 191 ss. 1, 6; 1983 a. 192 s. 304; 1983 a. 255 s. 6; 1983 a. 275, 290, 368; 1983 a. 435 s. 7; 1985 a. 29, 225; 1985 a. 332 ss. 52, 251 (1); 1987 a. 27, 62, 83, 107, 309, 340, 356, 363, 372, 399; 1987 a. 403 ss. 43 to 45, 256; 1989 a. 13, 14, 31; 1989 a. 56 s. 259; 1989 a. 166, 182, 189, 218, 230, 240, 323, 327, 336, 355, 357, 359; 1991 a. 32, 39, 113, 152, 229, 269, 315; 1993 a. 16, 263, 383, 490, 491; 1995 a. 27, ss. 1946 to 1953, 9130 (4); 1995 a. 81, 88, 89, 216, 240, 302, 381, 417; 1997 a. 3, 27, 39, 69, 110, 162, 237, 238; 1999 a. 9, 11, 42, 63, 65, 83; 2001 a. 16, 38, 103, 104, 109; 2003 a. 33; 2005 a. 153, 335; 2007 a. 20, 131, 226; 2009 a. 15, 28; 2011 a. 7, 10, 32, 116, 229; 2013 a. 20; s. 35.17 correction in (22) (a).

40.02 Annotation A union request that the county make pension contributions for jailers equal in amount to those for its "protective occupation participants" under sub. (48) did not require reclassification of the jailers as "POPS," is allowed under s. 40.05 (2) (g) 1., and is a mandatory subject of bargaining under s. 111.70 (1) (a). County of LaCrosse v. WERC, 180 Wis. 2d 100, 508 N.W.2d 9 (1993).

40.02 Annotation "Active military service" and "active service" as used in sub. (15) (c) do not include "active duty for training." Morris v. Employee Trust Funds Board, 203 Wis. 2d 172, 554 N.W.2d 205 (Ct. App. 1996), 94-0857.

40.02 Annotation It was reasonable to determine jailers' status based on their duties performed as sheriff's department employees regardless of their appointment as deputy sheriff. Being a deputy sheriff is a necessary qualification to being a protective occupation participant under sub. (48) (am), but is not a sufficient one. The employee's name must also be certified to the fund as provided in s. 40.06 (1) (d). Mattila v. Employee Trust Funds Board, 2001 WI App 79, 243 Wis. 2d 90, 626 N.W.2d 33, 00-0759.

40.02 Annotation Under sub. (48) (a), a "protective occupation participant" is an employee "whose principal duties are determined by the participating employer . . . to involve active law enforcement . . .. Jailers classified as protective occupation participants under sub. (48) (a), thus, have been determined to have principal duties that involve active law enforcement. Sub. (48) (b) 3. does not impose an additional substantial requirement for purposes of determining which employees are deputy sheriffs. The requirements of s. 59.26 do not apply to the definition of deputy sheriff within the meaning of sub. (48) (am) 13. and (b) 3. Local 441A, WPPA v. WERC, 2013 WI App 104, ___ Wis. 2d ___, ___ N.W.2d ___, 12-2721.



40.03 Powers and duties.

40.03  Powers and duties.

40.03(1)(1)  Employee trust funds board. The board:

40.03(1)(a) (a) Shall authorize and terminate the payment of all annuities and death benefits, except disability annuities, in accordance with this chapter and may adjust the computation of the amount, as provided by this chapter, as necessary to prevent any inequity which might otherwise exist if a participant has a combination of full-time and part-time service, a change in annual earnings period during the high years of earnings or has previously received an annuity which was terminated.

40.03(1)(am) (am) Shall ensure that the Wisconsin retirement system complies with the Internal Revenue Code as a qualified plan for income tax purposes and shall ensure that each benefit plan is administered in a manner consistent with all Internal Revenue Code provisions that authorize and regulate the benefit plan.

40.03(1)(b) (b) Shall approve the tables to be used for computing benefits under the Wisconsin retirement system after certification of the tables in writing by the actuary.

40.03(1)(c) (c) Shall appoint the secretary of the department and may employ or select any medical, legal and other independent contractors as are required for the administration of the fund.

40.03(1)(d) (d) Shall select and retain an actuary or an actuarial firm, under one or more contractual agreements which shall run to the department for the purpose of performing all actuarial services which are necessary for the operation and control of each of the insurance and benefit programs under this chapter. Under this paragraph, the board shall:

40.03(1)(d)1. 1. Determine the requirements for and qualifications of the actuary or the actuarial firms so retained.

40.03(1)(d)2. 2. Determine the terms and conditions of each contractual agreement, and the time any contractual agreement shall be in force.

40.03(1)(d)3. 3. Determine the procedure for the selection of an actuary or an actuarial firm.

40.03(1)(d)4. 4. Direct the secretary to sign on behalf of the department any contractual agreement approved by the board.

40.03(1)(e) (e) Shall approve the contribution rates and actuarial assumptions determined by the actuary under sub. (5) (b) and (c).

40.03(1)(f) (f) May compel witnesses to attend meetings and to testify upon any necessary matter concerning the fund and authorize fees not in excess of the statutory provisions for witnesses.

40.03(1)(g) (g) May determine the length of creditable prior service from information available. Any determination shall be conclusive as to any period of service unless, within the time limits specified in s. 40.08 (10), the board reconsiders any case and changes the determination.

40.03(1)(h) (h) May accept any gift, grant, or bequest of any money or property of any kind, for the purposes designated by the grantor if the purpose is specified as providing cash benefits to some or all of the participants, insured employees, or annuitants of this fund or for reducing employer or employee costs; or, if no purposes are designated, then for the purpose of distribution to the several accounts and reserves of the Wisconsin Retirement System at the end of the year as if the money or property were investment earnings of the core annuity division.

40.03(1)(i) (i) May determine that some or all of the disability annuities and death benefits provided from the Wisconsin retirement system shall instead be provided through group insurance plans to be established by the group insurance board either as separate plans or as integral parts of the group life and income continuation insurance plans established under this chapter.

40.03(1)(j) (j) Shall accept timely appeals from determinations made by the department, other than appeals of determinations made by the department regarding disability annuities. The board shall review the relevant facts and may hold a hearing. Upon completion of its review and hearing, if any, the board shall make a determination which it shall certify to the participating employer or the appropriate state agency and to the appropriate employee, if any. The board's determination of an employee's status under s. 40.06 (1) (e) shall remain in effect until receipt by the department of notification indicating a different classification. A participant may appeal that determination as provided by s. 40.06 (1) (e).

40.03(1)(k) (k) May require any employer to distribute to its employees any materials which are determined to be necessary for the efficient administration of the fund.

40.03(1)(L) (L) May delegate powers and duties as deemed necessary or desirable.

40.03(1)(m) (m) Shall approve or reject all administrative rules proposed by the secretary under sub. (2) (i).

40.03(1)(n) (n) May allow any separate retirement system for employees of one or more employers to deliver or send funds representing assets of that system to the department. If the department accepts delivery or transmission, the department shall purchase shares of the core retirement investment trust or variable retirement investment trust or both with those funds, subject to rules under sub. (2) (q). Each retirement system shall pay as provided in s. 40.04 (2) for the costs of investing and administering any of its funds sent or delivered to the department.

40.03(1)(p) (p) May, upon the recommendation of the actuary, transfer in whole or in part the assets and reserves held in any account described in s. 40.04 (9) to a different account described in s. 40.04 (9), for the purpose of providing any group insurance benefit offered by the group insurance board.

40.03(2) (2) Secretary. The secretary:

40.03(2)(a) (a) Shall be in charge of the administration of the department and exercise, as head of the department, all powers and duties specified in ss. 15.04 and 15.05.

40.03(2)(b) (b) Shall employ and select administrative, clerical or other employees as required for the administration of this chapter and establish the internal organization of the department.

40.03(2)(c) (c) Shall process all applications for annuities and benefits and may initiate payment based on estimated amounts, when the applicant is determined to be eligible, subject to correction upon final determination of the amount of the annuity or benefit.

40.03(2)(d) (d) May suspend an annuity pending final action by the board, or a disability annuity pending final action by the Wisconsin retirement board or the teachers retirement board, when, in the secretary's judgment, the annuitant is not eligible to receive the annuity.

40.03(2)(e) (e) Shall submit to each employer and, upon request, to each individual participating in any of the benefit plans administered by the department the report required under s. 15.04 (1) (d) or a summary of the report. The report shall be in lieu of any reports required by ss. 15.07 (6) and 15.09 (7) or any other law and shall include financial and actuarial balance sheets which reflect changes in the asset, liability and reserve accounts and additional statistics which the secretary determines to be necessary or desirable for a full understanding of the status of the fund and the benefit plans.

40.03(2)(f) (f) May delegate to other departmental employees any power or duty of the secretary.

40.03(2)(g) (g) Shall submit once each year to each participant currently making contributions, and to any other participant upon request or as in the secretary's judgment is desirable, a statement of the participant's account together with appropriate explanatory material.

40.03(2)(h) (h) May request any information from any participating employee or from any participating employer as is necessary for the proper operation of the fund.

40.03(2)(i) (i) Shall promulgate, with the approval of the board, all rules, except rules promulgated under par. (ig) or (ir), that are required for the efficient administration of the fund or of any of the benefit plans established by this chapter. In addition to being approved by the board, rules promulgated under this paragraph relating to teachers must be approved by the teachers retirement board and rules promulgated under this paragraph relating to participants other than teachers must be approved by the Wisconsin retirement board, except rules promulgated under s. 40.30.

40.03(2)(ig) (ig) Shall promulgate, with the approval of the group insurance board, all rules required for the administration of the group health, long-term care, income continuation or life insurance plans established under subchs. IV to VI and health savings accounts under subch. IV.

40.03(2)(ir) (ir) Shall promulgate, with the approval of the deferred compensation board, all rules required for the administration of deferred compensation plans established under subch. VII.

40.03(2)(j) (j) May authorize any governing body in a written designation filed by the governing body with the department to have an agent or agents to act for the governing body in all matters pertaining to the fund.

40.03(2)(k) (k) May determine an amount, and the procedure for establishing the amount, of OASDHI benefits for any person using any information the department has available in its records and any assumptions as to data not in the department's records as deemed appropriate for estimating the benefits unless the person establishes, through a certification of the person's social security earnings record or actual benefit amount, a different amount payable. In the case of any participant whose earnings are not subject to Titles II and XVIII of the federal social security act by reason of eligibility for a choice provided by statute, it is conclusively assumed in making the estimate, regardless of the person's actual federal social security earnings record, that 50% of those earnings are and were subject to Titles II and XVIII of the federal social security act. The secretary may require the person to provide the department with a certification of the person's social security earnings record or benefit amount as a condition for receiving benefits under this chapter. If a participant does not receive the OASDHI benefit for which the person is or will be eligible by reason of failure to apply for the benefit or by virtue of the suspension of the benefit the participant will nevertheless be deemed to have received the OASDHI benefit amount for purposes of any benefit computation under this chapter.

40.03(2)(L) (L) Shall determine each calendar year's effective rate.

40.03(2)(m) (m) Shall have all other powers necessary to carry out the purposes and provisions of this chapter, except as otherwise specifically provided by this chapter.

40.03(2)(n) (n) Shall have any additional powers and duties as are delegated by the board.

40.03(2)(p) (p) Shall establish procedures for and conduct the elections of board members required under ss. 15.16 (1) (d) and 15.165 (3) (a) 1., 2., 6. and 7. The procedures shall include the establishment of a nominating process and shall provide for the distribution of ballots to all participating employees and annuitants eligible to vote in the election.

40.03(2)(q) (q) Shall promulgate rules governing the times when separate retirement systems may send or deliver funds under sub. (1) (n) or withdraw those funds, the amounts of money that may be sent, delivered or withdrawn, the valuation of money that has been sent, delivered or withdrawn, and the distribution of investment income among the retirement systems. These rules may modify the accounting and valuation bases and the investment earnings distribution procedures of the Wisconsin retirement system to the extent necessary to achieve equity among the various retirement systems.

40.03(2)(r) (r) Shall promulgate rules governing the times for making lump sum payments that are authorized under this chapter to be made to or from the Wisconsin retirement system and governing the valuation of money that has been sent, delivered or withdrawn, and the distribution of investment income to be credited on those amounts. The rules may modify the accounting and valuation bases and the investment earnings distribution procedures of the Wisconsin retirement system to the extent necessary to achieve equity among the various types of payments and contributions to, and payments from, the Wisconsin retirement system.

40.03(2)(s) (s) Shall reimburse the legislative audit bureau for the cost of audits required to be performed under s. 13.94 (1) (dc) and (dd).

40.03(2)(t) (t) Shall ensure that the Wisconsin retirement system complies with the Internal Revenue Code as a qualified plan for income tax purposes and shall ensure that each benefit plan is administered in a manner consistent with all Internal Revenue Code provisions that authorize and regulate the benefit plan.

40.03(2)(u) (u) Shall ensure that the department include on all publications that are printed beginning on October 14, 1997, and that are intended for distribution to participants the toll-free telephone number of the department, if the department has such a telephone number.

40.03(2)(v) (v) May settle any dispute in an appeal of a determination made by the department that is subject to review under sub. (1) (j), (6) (i), (7) (f), or (8) (f), or s. 40.80 (2g), but only with the approval of the board having the authority to accept the appeal. In deciding whether to settle such a dispute, the secretary shall consider the cost of litigation, the likelihood of success on the merits, the cost of delay in resolving the dispute, the actuarial impact on the trust fund, and any other relevant factor the secretary considers appropriate. Any moneys paid by the department to settle a dispute under this paragraph shall be paid from the appropriation account under s. 20.515 (1) (r).

40.03(2)(vm) (vm) Annually, before July 1, shall submit a report to the secretary of administration and the joint committee on finance on the department's progress in modernizing its business processes and integrating its information technology systems.

40.03(2)(w) (w) If the secretary determines that an otherwise eligible participant has unintentionally forfeited or otherwise involuntarily ceased to be eligible for any benefit provided under this chapter principally because of an error in administration by the department, may order the correction of the error to prevent inequity. A decision under this paragraph is not subject to review. The secretary shall submit a quarterly report to the employee trust funds board on decisions made under this paragraph.

40.03(3) (3) Department of justice. The department of justice shall furnish legal counsel and shall prosecute or defend all actions brought by or against the board, department, group insurance board or any employee of the department as a result of the performance of the department employee's duties.

40.03(4) (4) State treasurer. The state treasurer shall be the treasurer of the fund.

40.03(5) (5) Actuary. The actuary or actuarial firm retained under sub. (1) (d):

40.03(5)(a) (a) Shall be the technical adviser of the board, the secretary and the group insurance board on any matters of an actuarial nature affecting the soundness of the fund or requiring any changes for more satisfactory operation.

40.03(5)(b) (b) Shall make a general investigation at least once every 3 years of the experience of the Wisconsin retirement system relating to mortality, disability, retirement, separation, interest, employee earnings rates and of any other factors deemed pertinent and to certify, as a result of each investigation, the actuarial assumptions to be used for computing employer contribution rates, the assumed rate and the tables to be used for computing annuities and benefits, provided the tables shall not provide different benefits on the basis of sex for participants or beneficiaries similarly situated. If the assumed rate changes, the actuary shall at the same time adjust the assumptions for future changes in employee earnings rates to be consistent with the new assumed rate. The recommended actuarial assumptions shall be based on the system's own experience as identified in the general investigations unless lack of adequate information or unusual circumstances are specifically identified and fully described which require use of other groups' experience and such other experience is not inconsistent with the system's own experience. When considering or implementing new or changed benefit provisions and areas of risk, the assumptions may be based solely on the experience of other groups until 5 years of the system's own experience is available for use as long as such other experience is not inconsistent with the system's own experience.

40.03(5)(c) (c) Shall determine the proper rates of premiums and contributions required, or advise as to the appropriateness of premium rates proposed by independent insurers, for each of the benefit plans provided for by this chapter.

40.03(5)(d) (d) Shall make an annual valuation of the liabilities and reserves required to pay both present and prospective benefits.

40.03(5)(e) (e) Shall certify the actuarial figures on the annual financial statements required under sub. (2) (e).

40.03(6) (6) Group insurance board. The group insurance board:

40.03(6)(a) (a)

40.03(6)(a)1.1. Shall, on behalf of the state, enter into a contract or contracts with one or more insurers authorized to transact insurance business in this state for the purpose of providing the group insurance plans provided for by this chapter; or

40.03(6)(a)2. 2. May, wholly or partially in lieu of subd. 1., on behalf of the state, provide any group insurance plan on a self-insured basis in which case the group insurance board shall approve a written description setting forth the terms and conditions of the plan, and may contract directly with providers of hospital, medical or ancillary services to provide insured employees with the benefits provided under this chapter.

40.03(6)(b) (b) May provide other group insurance plans for employees and their dependents and for annuitants and their dependents in addition to the group insurance plans specifically provided under this chapter. The terms of the group insurance under this paragraph shall be determined by contract, and shall provide that the employer is not liable for any obligations accruing from the operation of any group insurance plan under this paragraph except as agreed to by the employer.

40.03(6)(c) (c) Shall not enter into any agreement to modify or expand benefits under any group insurance plan, unless the modification or expansion is required by law or would maintain or reduce premium costs for the state or its employees in the current or any future year. A reduction in premium costs in future years includes a reduction in any increase in premium costs that would have otherwise occurred without the modification or expansion. This paragraph shall not be construed to prohibit the group insurance board from encouraging participation in wellness or disease management programs or providing optional coverages if the premium costs for those coverages are paid by the employees.

40.03(6)(d) (d) May take any action as trustees which is deemed advisable and not specifically prohibited or delegated to some other governmental agency, to carry out the purpose and intent of the group insurance plans provided under this chapter, including, but not limited to, provisions in the appropriate contracts relating to:

40.03(6)(d)1. 1. Eligibility of active and retired employees to participate, or providing the employee the opportunity to decline participation or to withdraw.

40.03(6)(d)2. 2. The payments by employees for group insurance.

40.03(6)(d)3. 3. Enrollment periods and the time group insurance coverage shall be effective.

40.03(6)(d)4. 4. The time that changes in coverage and premium payments shall take effect.

40.03(6)(d)5. 5. The terms and conditions of the insurance contract or contracts, including the amount of premium.

40.03(6)(d)6. 6. The date group insurance contracts shall be effective.

40.03(6)(d)7. 7. Establishment of reserves.

40.03(6)(e) (e) Shall apportion all excess moneys becoming available to it through operation of the group insurance plans to reduce premium payments in following contract years or to establish reserves to stabilize costs in subsequent years. If it is determined that the excess became available due to favorable experience of specific groups of employers or specific employee groups, the apportionment may be made in a manner designated to benefit the specific employers or employee groups only, or to a greater extent than other employers and employee groups.

40.03(6)(f) (f) Shall take prompt action to liquidate any actuarial or cash deficit which occurs in the accounts and reserves maintained in the fund for any group insurance benefit plan.

40.03(6)(g) (g) Shall determine the amount of insurance and extent of coverage provided and amount of premiums required during a union service leave. The amount of insurance and extent of coverage shall be not less than that in effect immediately preceding the commencement of the union service leave.

40.03(6)(h) (h) Shall, on behalf of the state, offer as provided in s. 40.55 long-term care insurance policies. For purposes of this section, the offering by the state of long-term health insurance policies shall constitute a group insurance plan under par. (a) 1.

40.03(6)(i) (i) Shall accept timely appeals of determinations made by the department affecting any right or benefit under any group insurance plan provided for under this chapter.

40.03(6)(j) (j) May contract with the department of health services and may contract with other public or private entities for data collection and analysis services related to health maintenance organizations and insurance companies that provide health insurance to state employees.

40.03(6)(k) (k) Shall establish health savings accounts for state employees who select a high-deductible health plan under s. 40.515 for their health care coverage plan.

40.03(7) (7) Teachers retirement board. The teachers retirement board:

40.03(7)(a) (a) Shall appoint 4 members of the employee trust funds board as provided under s. 15.16 (1).

40.03(7)(b) (b) Shall study and recommend to the secretary and the employee trust funds board alternative administrative policies and rules which will enhance the achievement of the objectives of the benefit programs for teacher participants.

40.03(7)(c) (c) Shall appoint one member of the investment board as provided under s. 15.76 (3).

40.03(7)(d) (d) Shall approve or reject all administrative rules proposed by the secretary under sub. (2) (i) that relate to teachers, except rules promulgated under s. 40.30.

40.03(7)(e) (e) Shall authorize and terminate the payment of disability annuity payments to teacher participants in accordance with this chapter.

40.03(7)(f) (f) Shall accept timely appeals of determinations made by the department regarding disability annuities for teacher participants in accordance with s. 40.63 (5) and (9) (d).

40.03(7)(g) (g) May amend any rule of the department, the Milwaukee teachers retirement board, the state teachers retirement board and the Wisconsin retirement fund board, which are in effect on January 1, 1982, in such a manner as to make it no longer applicable to teacher participants.

40.03(8) (8) Wisconsin retirement board. The Wisconsin retirement board:

40.03(8)(a) (a) Shall appoint 4 members of the employee trust funds board as provided under s. 15.16 (1).

40.03(8)(b) (b) Shall study and recommend to the secretary and the employee trust funds board alternative administrative policies and rules which will enhance the achievement of the objectives of the benefit programs for participants other than teachers.

40.03(8)(c) (c) Shall appoint one member of the investment board as provided under s. 15.76 (3).

40.03(8)(d) (d) Shall approve or reject all administrative rules proposed by the secretary under sub. (2) (i) that relate to participants other than teachers, except rules promulgated under s. 40.30.

40.03(8)(e) (e) Shall authorize and terminate the payment of disability annuity payments to participants other than teachers in accordance with this chapter.

40.03(8)(f) (f) Shall accept timely appeals of determinations made by the department regarding disability annuities for participants other than teachers in accordance with s. 40.63 (5) and (9) (d).

40.03(8)(g) (g) May amend any rule of the department, the Milwaukee teachers retirement board, the state teachers retirement board and the Wisconsin retirement fund board, which are in effect on January 1, 1982, in such a manner as to make it no longer applicable to participants other than teachers.

40.03(9) (9) Deferred compensation board. The deferred compensation board shall have the powers and duties provided under s. 40.80 (2) and (2m).

40.03 History History: 1981 c. 96 ss. 24, 32; 1981 c. 386; 1983 a. 247; 1985 a. 29; 1985 a. 332 ss. 53, 251 (1); 1987 a. 356; 1989 a. 31, 166, 323; 1991 a. 116, 141, 152, 269; 1993 a. 16; 1995 a. 302, 414; 1997 a. 27; 1999 a. 9; 2001 a. 16; 2003 a. 33; 2005 a. 25, 153; 2007 a. 20 s. 9121 (6) (a); 2007 a. 131; 2011 a. 10, 32, 258; 2013 a. 20.

40.03 Annotation The insurance subrogation law permitting a subrogated insurer to be reimbursed only if the insured has been made whole applies to the state employee health plan. Leonard v. Dusek, 184 Wis. 2d 267, 516 N.W.2d 463 (Ct. App. 1994).

40.03 Annotation An appeal to the board was an inadequate remedy under the facts of the case because the board does not have the statutory authority to award interest on delayed benefit payments based either on a claim of unjust enrichment or a takings claim under Art. I, s. 13. The doctrine of exhaustion of administrative remedies did not require an appeal of the department's dismissal of the claim to the board before filing a court action. Fazio v. Department of Employee Trust Funds, 2002 WI App 127, 255 Wis. 2d 801, 645 N.W.2d 618, 01-2595.

40.03 Annotation An appeal to the board was an inadequate remedy under the facts of the case because the board does not have the statutory authority to award interest on delayed benefit payments based either on a claim of unjust enrichment or a takings claim under Art. I, s. 13. The doctrine of exhaustion of administrative remedies did not require an appeal of the department's dismissal of the claim to the board before filing a court action. Fazio v. Department of Employee Trust Funds, 2002 WI App 127, 255 Wis. 2d 801, 645 N.W.2d 618, 01-2595. Affirmed on other grounds. 2006 WI 7, 287 Wis. 2d 106, 708 N.W.2d 326, 04-0064.



40.04 Accounts and reserves.

40.04  Accounts and reserves.

40.04(1) (1) The separate accounts and reserves under subs. (2) to (10) and any additional accounts and reserves determined by the department to be useful in achieving the fund's purposes, or necessary to protect the interests of the participants or the future solvency of the fund, shall be maintained within the fund. The accounts and reserves maintained for each benefit plan shall fairly reflect the operations of that benefit plan. Any deficit occurring within the accounts of a benefit plan shall be eliminated as soon as feasible by increasing the premiums, contributions or other charges applicable to that benefit plan. Until eliminated, any deficit shall be charged with interest at the rate the funds would have earned if there had been no deficit.

40.04(2) (2)

40.04(2)(a)(a) An administrative account shall be maintained within the fund from which administrative costs of the department shall be paid, except charges for services performed by the investment board, costs of medical and vocational evaluations used in determinations of eligibility for benefits under ss. 40.61, 40.63 and 40.65 and costs of contracting for insurance data collection and analysis services under s. 40.03 (6) (j).

40.04(2)(b) (b) Except as otherwise provided in this section, investment income of this fund and moneys received for services performed or to be performed by the department shall be credited to this account.

40.04(2)(c) (c) The secretary shall estimate the administrative costs to be incurred by the department in each fiscal year and shall also estimate the investment income which will be credited to this account in the fiscal year. The estimated administrative costs less the estimated investment income shall be equitably allocated by the secretary, with due consideration being given to the derivation and amount of the investment income, to the several benefit plans administered by the department. In determining the amount of the allocation, adjustments shall be made for any difference in prior years between the actual administrative costs and investment income from that originally estimated under this paragraph. An amount equal to the adjusted allocated costs shall be transferred to this account from the investment earnings credited to the respective benefit plan accounts and from payments by the respective insurers or employee-funded reimbursement plan providers for administrative services.

40.04(2)(d) (d) The costs of investing the assets of the benefit plans and retirement systems, including all costs due to s. 40.03 (1) (n), shall be paid from the appropriation under s. 20.515 (1) (r) and charged directly against the appropriate investment income or reserve accounts of the benefit plan or retirement system receiving the services.

40.04(2)(e) (e) The costs of contracting for insurance data collection and analysis services under s. 40.03 (6) (j) shall be paid from the appropriation under s. 20.515 (1) (ut).

40.04(3) (3) A core retirement investment trust and a variable retirement investment trust shall be maintained within the fund under the jurisdiction and management of the investment board for the purpose of managing the investments of the retirement reserve accounts and of any other accounts of the fund as determined by the board, including the accounts of separate retirement systems. Within the core retirement investment trust there shall be maintained a transaction amortization account and a market recognition account, and any other accounts as are established by the board or the investment board. A current income account shall be maintained in the variable retirement investment trust. All costs of owning, operating, protecting, and acquiring property in which either trust has an interest shall be charged to the current income or market recognition account of the trust having the interest in the property.

40.04(3)(a) (a) The net gain or loss of the variable retirement investment trust shall be distributed annually on December 31 to each participating account in the same ratio as each account's average daily balance within the respective trust bears to the total average daily balance of all participating accounts in the trust. The amount to be distributed shall be the excess of the increase within the period in the value of the assets of the trust resulting from income from the investments of the trust and from the sale or appreciation in value of any investment of the trust, over the decrease within the period in the value of the assets resulting from the sale or the depreciation in value of any investments of the trust.

40.04(3)(ab) (ab) Beginning on December 31, 2000, the balance of the transaction amortization account shall be determined and 20 percent of the balance established on December 31, 2000, shall be distributed annually on December 31 to each participating account in the same ratio as each account's average daily balance within the core retirement investment trust bears to the total average daily balance of all participating accounts in the trust until the balance of the transaction amortization account is entirely distributed. Notwithstanding sub. (3) (intro.), after the entire balance of the transaction amortization account has been distributed, the department shall close the account.

40.04(3)(am) (am)

40.04(3)(am)1.1. Beginning on January 1, 2000, there shall be maintained within the core retirement investment trust a market recognition account. The department shall establish and administer the market recognition account as recommended by the actuary or actuarial firm retained under s. 40.03 (1) (d) and as approved by the board.

40.04(3)(am)2. 2. Annually, the total market value investment return earned by the core retirement investment trust during the year shall be credited to the market recognition account.

40.04(3)(am)3. 3. Annually, on December 31, the sum of all of the following shall be distributed from the market recognition account to each participating account in the core retirement investment trust in the same ratio as each account's average daily balance bears to the total average daily balance of all participating accounts in the trust:

40.04(3)(am)3.a. a. The expected amount of investment return in the core retirement investment trust during the year based on the assumed rate.

40.04(3)(am)3.b. b. An amount equal to 20 percent of the difference between the total market value investment return earned by the core retirement investment trust and the expected amount of investment return of the core retirement investment trust during the year ending on December 31 based on the assumed rate.

40.04(3)(am)3.c. c. An amount equal to 20 percent of the sum of the differences between the total market value investment return earned by the core retirement investment trust and the expected amount of investment return of the core retirement investment trust at the end of the 4 preceding years. For the purpose of making this calculation, the amount in the market recognition account at the end of each year that occurs before the year 2000 shall be assumed to be zero.

40.04(3)(b) (b) The assets of the core retirement investment trust shall be commingled and the assets of the variable retirement investment trust shall be commingled. No particular contributing benefit plan shall have any right in any specific item of cash, investment, or other property in either trust other than an undivided interest in the whole as provided in this paragraph. The department of administration shall maintain any records as may be required to account for each contributing account's share in the corresponding trust except that the employee accumulation reserve, the employer accumulation reserve and the annuity reserve shall be treated as a single account, except as provided in sub. (7).

40.04(3)(c) (c) The department shall advise the investment board and the secretary of administration as to the limitations on the amounts of cash to be invested from investment trusts under this subsection in order to maintain the cash balances deemed advisable to meet current annuity, benefit and expense requirements.

40.04(3)(d) (d) Notwithstanding par. (a), assets of the core retirement investment trust which are authorized to be invested in common or preferred stock may, if authorized by rule, be invested as a part of the variable retirement investment trust with that portion of the annual distributions of net gains or losses to the core retirement investment trust from the variable retirement investment trust being credited to the market recognition account.

40.04(4) (4)

40.04(4)(a)(a) An employee accumulation reserve, within which a separate account shall be maintained for each participant, shall be maintained within the fund and:

40.04(4)(a)1. 1. Credited with all employee contributions made under s. 40.05 (1), all employer additional contributions made under s. 40.05 (2) (g) 1., all additional contributions under s. 40.05 (2) (g) 2. and all contribution accumulations reestablished under s. 40.63 (10).

40.04(4)(a)2. 2. Credited as of each December 31 with interest on the prior year's closing balance at the effective rate on all employee required contribution accumulations in the variable annuity division, on all employee required contributions in the core annuity division on December 31, 1984, on all employee required contributions in the core annuity division of participants who are not participating employees after December 31, 1984, and on all employee and employer additional contribution accumulations and with interest on the prior year's closing balance at the assumed benefit rate on all employee required contribution accumulations in the core annuity division for participants who are participating employees after December 31, 1984, but who terminated covered employment before December 30, 1999.

40.04(4)(a)2g. 2g. Credited as of each December 31, with interest on the prior year's closing balance at the effective rate on all employee required contribution accumulations in the core annuity division for participants who are participating employees on or after December 30, 1999.

40.04(4)(a)2m. 2m. Debited, if a participant terminates covered employment on or after January 1, 1990, but before December 30, 1999, and applies for a benefit under s. 40.25 (2), with an amount equal to the amount by which the core annuity division interest credited on or after January 1, 1990, but before December 30, 1999, to employee required contributions, exceeds the interest crediting at an annual rate of 3 percent on each prior year's closing balance.

40.04(4)(a)3. 3. Debited by the amount available in any participant's account for funding a benefit elected by the participant or the participant's beneficiary. When the amount available has been applied to funding the benefit, no further right to the amounts, or to corresponding creditable service and employer contribution accumulations, shall exist other than the right to the annuity or benefit so granted except as provided in s. 40.63 (10).

40.04(4)(b) (b) Whenever a payment under s. 40.25 (4), an annuity or a death benefit is computed, the prior year's closing balance of all employee contribution accumulations and any accounts maintained for individual participants shall be credited with interest for each full month elapsing between the first day of the calendar year and the annuity effective date or the month in which the payment of a benefit under s. 40.25 (4) is approved at one-twelfth of the assumed benefit rate. The interest so credited shall be charged to the interest earnings for the current year and shall be paid out or transferred with the amount to which it was so credited.

40.04(4)(bm) (bm) Whenever a payment under s. 40.25 (1) is computed under s. 40.23 (3), the prior year's closing balance of all employee and employer contribution accumulations and any accounts maintained for individual participants shall be credited with interest for each full month elapsing between the first day of the calendar year and the month in which the payment under s. 40.25 (1) is approved at one-twelfth of the assumed benefit rate. The interest so credited shall be charged to the interest earnings for the current year and shall be paid out or transferred with the amount to which it was so credited.

40.04(4)(c) (c) Whenever a participant's account is reestablished under s. 40.63 (10), in lieu of interest credits as provided in par. (a), any balances remaining in the account at the end of the calendar year in which reestablished shall be credited with interest at one-twelfth the assumed benefit rate for the year for each full month between the date the account was reestablished and the end of the calendar year.

40.04(5) (5) An employer accumulation reserve shall be maintained within the fund to which, without regard to the identity of the individual employer, shall be:

40.04(5)(a) (a) Credited all employer required contributions.

40.04(5)(b) (b) Credited, as of each December 31, all core annuity division interest not credited to other accounts and reserves under this section.

40.04(5)(c) (c) Debited the aggregate excess of the amount of each single sum benefit or in the case of an annuity the present value of the annuity over the amount equal to the accumulated credits of the participant in the employee accumulation reserve applied to provide for the benefit or annuity.

40.04(5)(d) (d) Credited as of the date of termination of any annuity under s. 40.63 (9) (c) with the excess of the then present value of the terminated annuity over the aggregate amount of credits reestablished in the accounts of the participant.

40.04(5)(e) (e) Credited all amounts waived, released or forfeited under any provision of this chapter.

40.04(6) (6) An annuity reserve shall be maintained within the fund to which shall be transferred amounts equal to the present value as of the date of commencement of annuities granted under this chapter. The reserve shall be increased by investment earnings at the effective rate and shall be reduced by the aggregate amount of annuity payments and death benefits paid with respect to the annuities and by the present value at the date of termination of annuities terminated in accordance with s. 40.08 (3) or 40.63 (9) (c).

40.04(7) (7) The reserves established under subs. (4), (5), and (6) shall be divided both individually and for the purposes of sub. (3) between a core annuity division and a variable annuity division. All required and additional contributions shall be credited to the core annuity division except:

40.04(7)(a) (a) As otherwise elected by a participant prior to April 30, 1980, or on or after January 1, 2001. Any participant who was a participant prior to April 30, 1980, and whose accounts on January 1, 1982, include credits segregated for a variable annuity shall have his or her required and additional contributions made on or after January 1, 1982, credited to the variable annuity division in a manner consistent with the participant's election prior to April 30, 1980, unless prior to January 1, 1982, the participant terminated such election under s. 40.85, 1979 stats. Any participant who elects or has elected to have any of his or her credits segregated for a variable annuity on or after January 1, 2001, shall have 50 percent of his or her required and additional contributions made on or after the date of election credited to the variable annuity division. The department shall by rule provide that any participant who elects or has elected variable participation prior to April 30, 1980, or on or after January 1, 2001, may elect to cancel that variable participation as to future contributions. The department's rules shall permit a participant who elects or has elected to cancel variable participation as to future contributions, or an annuitant, to elect to transfer previous variable contribution accumulations to the core annuity division. A transfer of variable contribution accumulations under this paragraph shall result in the participant receiving the accrued gain or loss from the participant's variable participation. A participant may specify that election to cancel participation in the variable annuity division is conditional. If the participant so specifies the election is effective on the first date on which it may take effect on which the participant:

40.04(7)(a)1. 1. Is an annuitant and the amount of the annuity the participant or member will receive if the election is made effective is greater than or equal to the amount of the annuity the participant or member would have received if the participant or member had not elected variable participation; or

40.04(7)(a)2. 2. Is not an annuitant and the accumulated amount which is to be transferred to the core annuity division is equal to or greater than the amount which would have accumulated if the segregated contributions had been originally credited to the core annuity division.

40.04(7)(b) (b) An election under par. (a) is irrevocable and continuing except a participant or member may make a conditional election unconditional by filing written notice with the department.

40.04(7)(c) (c) Any participant whose required contributions are segregated in any portion to provide for a variable annuity may direct that any part or all of subsequent additional contributions credited to the participant's account be segregated to provide for a variable annuity and may at any time by filing a form prescribed by the department change the portion being segregated for any future additional contributions.

40.04(8) (8) A social security account shall be maintained within the fund to which shall be credited all moneys received from employee and employer OASDHI contributions including any penalties for late transmission of moneys or reports. All disbursements under subch. III shall be charged to this account.

40.04(9) (9) Separate group health, income continuation and life insurance accounts, and additional accounts for any other type of insurance provided under this chapter shall be maintained within the fund, to which shall be credited moneys received from operations of the respective group insurance plans for insurance premiums, as dividend or premium credits arising from the operation of the respective insurance plans and from investment income on any reserves established in the fund for the respective insurance plans. Premium payments to insurers, any insurance benefit to be paid directly by the fund and reimbursements of 3rd parties for benefits paid on behalf of an insurance plan shall be charged to the corresponding account established for that benefit plan. This subsection shall not be construed to prohibit the direct payment of premiums to insurers when appropriate administrative procedures have been established for direct payments.

40.04(9m) (9m) The department shall do all of the following:

40.04(9m)(a) (a) Maintain a separate account in the fund for each employee-funded reimbursement account plan authorized under subch. VIII.

40.04(9m)(b) (b) Credit to the appropriate accounts established under par. (a) money received from employees in connection with each employee-funded reimbursement account plan and income from investment of the reserves in the account.

40.04(9m)(c) (c) Charge to the appropriate accounts established under par. (a) payments made to reimburse employee-funded reimbursement account plan providers for payments made to employees under each employee-funded reimbursement account plan under subch. VIII.

40.04(10) (10) An accumulated sick leave conversion account shall be maintained within the fund, to which shall be credited all money received under s. 40.05 (4) (b), (bc), (bf), (bm), (br), and (bw) for health insurance premiums, as dividends or premium credits arising from the operation of health insurance plans and from investment income on any reserves established in the fund for health insurance purposes for retired employees and their surviving dependents, and for the payment of any employer share of OASDHI contributions for sick leave credits used to pay health insurance premiums for dependents who are not tax dependents under the Internal Revenue Code. Premium payments to health insurers authorized in s. 40.05 (4) (b), (bc), (bf), (bm), and (bw) shall be charged to this account. This subsection does not prohibit the direct payment of premiums to insurers when appropriate administrative procedures have been established for direct payments.

40.04(11) (11) A health insurance premium credit account shall be maintained within the fund, to which shall be credited all moneys received under s. 40.05 (4) (by) for the payment of health insurance premiums, as dividends or premium credits arising from the operation of health insurance plans and from investment income on any reserves established in the fund for health insurance purposes for retired employees and their surviving dependents, and for the payment of any employer share of OASDHI contributions for health insurance premium credits used to pay health insurance premiums for dependents who are not tax dependents under the Internal Revenue Code. Premium payments to health insurers authorized in subch. IX may only be charged to this account after all other health insurance premium credits under s. 40.05 (4) (b), (bc), (bf), (bm) and (bw) are exhausted. This subsection does not prohibit the direct payment of premiums to insurers when appropriate administrative procedures have been established for direct payments.

40.04(12) (12) The department shall establish and maintain a separate account in the fund to which shall be credited all moneys received from employees and employers in connection with health savings accounts established under s. 40.515.

40.04 History History: 1981 c. 96, 386; 1983 a. 27, 141, 247, 504; 1987 a. 27, 83; 1989 a. 13, 14, 31, 355; 1991 a. 39, 141, 152, 269; 1995 a. 88, 89, 225, 240; 1997 a. 26, 69; 1999 a. 11; 2001 a. 16; 2003 a. 33; 2005 a. 153; 2013 a. 20.

40.04 Annotation An employee sick leave account cannot be considered an asset of a marital estate subject to division in a divorce action. Preiss v. Preiss, 2000 WI App 185, 238 Wis. 2d 368, 617 N.W.2d 514, 99-3261.



40.05 Contributions and premiums.

40.05  Contributions and premiums.

40.05(1) (1)  Employee retirement contributions. For Wisconsin retirement system purposes employee contributions on earnings for service credited as creditable service shall be subject to federal annual compensation limits and shall be made as follows:

40.05(1)(a) (a) Subject to par. (b):

40.05(1)(a)1. 1. For each participating employee not otherwise specified, a percentage of each payment of earnings equal to one-half of the total actuarially required contribution rate, as approved by the board under s. 40.03 (1) (e).

40.05(1)(a)2. 2. For each participating employee whose formula rate is determined under s. 40.23 (2m) (e) 2., a percentage of each payment of earnings equal to one-half of the total actuarially required contribution rate, as approved by the board under s. 40.03 (1) (e).

40.05(1)(a)3. 3. For each participating employee whose formula rate is determined under s. 40.23 (2m) (e) 3., the percentage of earnings paid by a participating employee under subd. 1.

40.05(1)(a)4. 4. For each participating employee whose formula rate is determined under s. 40.23 (2m) (e) 4., the percentage of earnings paid by a participating employee under subd. 1.

40.05(1)(a)5. 5. Additional contributions may be made by any participant by deduction from earnings or otherwise or may be provided on behalf of any participant in any calendar year in which the participant has earnings, subject to any limitations imposed on contributions by the Internal Revenue Code, applicable regulations adopted under the Internal Revenue Code and rules of the department.

40.05(1)(a)6. 6. Under the rules promulgated under s. 40.03 (2) (r), additional contributions that are attributable to a death benefit paid under s. 40.73 may be made to the core annuity division by any participant by rollover contribution of a payment or distribution from a pension or annuity qualified under section 401 of the Internal Revenue Code, subject to any limitations imposed on contributions by the Internal Revenue Code, applicable regulations adopted under the Internal Revenue Code, and rules of the department.

40.05(1)(b) (b)

40.05(1)(b)1.1. Except as otherwise provided in a collective bargaining agreement entered into under subch. IV or V of ch. 111 and except as provided in subd. 2., an employer may not pay, on behalf of a participating employee, any of the contributions required by par. (a). The contributions required by par. (a) shall be made by a reduction in salary and, for tax purposes, shall be considered employer contributions under section 414 (h) (2) of the Internal Revenue Code. A participating employee may not elect to have contributions required by par. (a) paid directly to the employee or make a cash or deferred election with respect to the contributions.

40.05(1)(b)2. 2.

40.05(1)(b)2.a.a. A municipal employer shall pay, on behalf of a nonrepresented law enforcement or fire fighting managerial employee or a nonrepresented managerial employee described in s. 111.70 (1) (mm) 2., who was initially employed by the municipal employer before July 1, 2011, the same contributions required by par. (a) that are paid by the municipal employer for represented law enforcement or fire fighting personnel or personnel described in s. 111.70 (1) (mm) 2. who were initially employed by the municipal employer before July 1, 2011.

40.05(1)(b)2.b. b. An employer shall pay, on behalf of a nonrepresented managerial employee in a position described under s. 40.02 (48) (am) 7. or 8., who was initially employed by the state before July 1, 2011, in a position described under s. 40.02 (48) (am) 7. or 8. the same contributions required by par. (a) that are paid by the employer for represented employees in positions described under s. 40.02 (48) (am) 7. or 8. who were initially employed by the state before July 1, 2011.

40.05(1)(b)2.c. c. A municipal employer shall pay, on behalf of a represented law enforcement or fire fighting employee or employee described in s. 111.70 (1) (mm) 2., who was initially employed by the municipal employer before July 1, 2011, and who on or after July 1, 2011, became employed in a nonrepresented law enforcement or fire fighting managerial position or nonrepresented managerial position described in s. 111.70 (1) (mm) 2. with the same municipal employer, or a successor municipal employer in the event of a combined department that is created on or after July 1, 2011, the same contributions required by par. (a) that are paid by the employer for represented law enforcement or fire fighting personnel or personnel described in s. 111.70 (1) (mm) 2. who were initially employed by a municipal employer before July 1, 2011.

40.05(2) (2) Employer retirement contributions. For Wisconsin retirement system purposes and subject to federal annual compensation limits:

40.05(2)(a) (a) Each participating employer shall make contributions for current service determined as a percentage of the earnings of each participating employee, determined as though all employees of all participating employers were employees of a single employer, but with a separate percentage rate determined for the employee occupational categories specified under s. 40.23 (2m). A separate percentage shall also be determined for subcategories within each category determined by the department to be necessary for equity among employers.

40.05(2)(am) (am) The percentage of earnings under par. (a) shall be determined on the basis of the information available at the time the determinations are made and on the assumptions the actuary recommends and the board approves by dividing the amount determined by subtracting from the then present value of all future benefits to be paid or purchased from the employer accumulation reserve on behalf of the then participants the amount then credited to the reserve for the benefit of the members and the present value of future unfunded prior service liability contributions of the employers under par. (b) by the present value of the prospective future compensation of all participants.

40.05(2)(ar) (ar) Participating employers of employees subject to s. 40.65 shall contribute an additional percentage or percentages of those employees' earnings based on the experience rates determined to be appropriate by the board with the advice of the actuary.

40.05(2)(b) (b) Contributions shall be made by each participating employer for unfunded prior service liability in a percentage of the earnings of each participating employee. A separate percentage rate shall be determined for the employee occupational categories under s. 40.23 (2m) as of the employer's effective date of participation. The rates shall be sufficient to amortize as a level percent of payroll over a period of 30 years from the later of that date or January 1, 1986, the unfunded prior service liability for the categories of employees of each employer determined under s. 40.05 (2) (b), 1981 stats., increased to reflect any creditable prior service granted on or after January 1, 1986, increased to reflect the effect of 1983 Wisconsin Act 141, increased at the end of each calendar year after January 1, 1986, by interest at the assumed rate on the unpaid balance at the end of the year and adjusted under pars. (bu), (bv) and (bw).

40.05(2)(bg) (bg) Contributions of amounts under par. (b) may be made in advance to reduce an employer's existing unfunded prior service liability.

40.05(2)(bm) (bm) Contributions under par. (b) for each category of employee shall be made until full payment of that employer's unfunded prior service liability for all categories is made.

40.05(2)(br) (br) The contribution under par. (b) by an employer in any calendar year before full payment of the unfunded prior service liability determined under par. (bm) may not be less than the dollar amount determined to be necessary in the first calendar year of the amortization schedule established by par. (b).

40.05(2)(bt) (bt) The department may reallocate prior service liability from one employer to another and adjust as necessary the contribution rates established under par. (b) to reflect transfers of responsibilities and employees among different employers.

40.05(2)(bu) (bu) The employer contribution rate determined under par. (b) for each employer shall be adjusted, if necessary, to reflect the added prior service liability of paying additional joint and survivor death benefits to beneficiaries of participating employees as a result of 1997 Wisconsin Act 58 and that rate shall be sufficient to amortize the unfunded prior service liability of the employers over the remainder of the 40-year amortization period under s. 40.05 (2) (b), 2005 stats.

40.05(2)(bv) (bv) The employer contribution rate determined under par. (b) for participating employees who served in the U.S. maritime service shall be adjusted to reflect the cost of granting creditable service under s. 40.02 (15) (a) 7. and that rate shall be sufficient to amortize the unfunded prior service liability of the employers over the remainder of the 40-year amortization period under s. 40.05 (2) (b), 2005 stats.

40.05(2)(bw) (bw) The employer contribution rate determined under par. (b) for the University of Wisconsin System shall be adjusted to reflect the cost of granting creditable service under s. 40.285 (2) (e) and that rate shall be sufficient to amortize the unfunded prior service liability of the employers over the remainder of the 40-year amortization period under s. 40.05 (2) (b), 2005 stats.

40.05(2)(bz) (bz) The employer contribution rate determined under par. (b) for the department of administration shall be adjusted to reflect the cost of granting creditable service under s. 40.02 (17) (gm) and that rate shall be sufficient to amortize the unfunded prior service liability of the department of administration over the remainder of the 40-year amortization period under s. 40.05 (2) (b), 2005 stats.

40.05(2)(c) (c) The percentage rates determined under this subsection shall become effective as of the beginning of the calendar year to which they are applicable and shall remain in effect during the calendar year, except that the secretary, upon the written certification of the actuary, may change any percentage determined under par. (b) during any calendar year for the purpose of reflecting any reduced obligation which results from any payment of advance contributions.

40.05(2)(cm) (cm) The department may adjust the unfunded prior service liability balance of the Wisconsin retirement system under par. (b) and of each employer that makes contributions under par. (b) to reflect any changes in the assumed rate and the assumption for across-the-board salary increases specified in s. 40.02 (7) and any other factor specified by the actuary if the actuary recommends and the board approves the changes or if otherwise provided by law.

40.05(2)(d) (d) The amount of each employer's monthly contribution shall be the sum of the amounts determined by applying the proper percentage rates as determined in accordance with pars. (a) and (b) to the total of all earnings paid to participating employees on each payday.

40.05(2)(f) (f) Whenever the existence of any participating employer is terminated because of consolidation or for any other reason, the employer who thereafter has responsibility for the governmental functions of the previous employer shall be liable for all contributions payable by the previous employer in the following manner:

40.05(2)(f)1. 1. If the territory of the previous employer is attached to 2 or more employers, the total liability of the previous employer shall be allocated to the new employers in proportion to the equalized valuation of each area so attached.

40.05(2)(f)2. 2. Whenever the existence of any participating employer, who was an instrumentality of 2 or more employers, is terminated for any reason and there is no territory to be divided, the liability for contributions of the previous employer shall be divided between the sponsoring employers in the same proportion as the net assets of the terminating employer are divided.

40.05(2)(f)3. 3. If the department determines that it is not feasible to allocate the liability as provided in subd. 1. or 2., then the liability shall be allocated in proportion to the equalized valuation of the remaining employers.

40.05(2)(f)4. 4. The amount of the allocations to the respective employers shall be certified by the department to each employer.

40.05(2)(f)5. 5. If the employer to whom such an allocation is made is or becomes a participating employer the allocations so certified shall be added to the liability otherwise determined for the employer and the amortization schedule provided for under par. (b) adjusted so that the required annual amount shall approximate the sum of the annual amounts otherwise required.

40.05(2)(f)6. 6. If the employer who becomes responsible for any part of the liability of the previous employer is not a participating employer the contributions required to liquidate the allocated liability shall be made by the successor employer in equal quarterly payments sufficient to liquidate the allocated liability over the remainder of the amortization period.

40.05(2)(f)7. 7. If an allocation based on equalized valuation is required by this paragraph, the equalized valuations used shall be the valuation determined for the calendar year immediately preceding the calendar year in which the allocation is required to be made by this paragraph.

40.05(2)(f)8. 8. If it is not possible to apply the procedures under this paragraph, the terminating employer and any successor employer shall immediately pay the full outstanding prior service liability balance unless an agreement for a different procedure is approved by the department.

40.05(2)(g) (g)

40.05(2)(g)1.1. A participating employer may make contributions as provided in its compensation agreements for any participating employee in addition to the employer contributions required by this subsection. The additional employer contributions made under this paragraph shall be available for all benefit purposes and shall be administered and invested on the same basis as employee additional contributions made under sub. (1) (a) 5., except that ss. 40.24 (1) (f), 40.25 (4), and 40.285 (2) (a) 1. c. do not apply to additional employer contributions made under this paragraph.

40.05(2)(g)2. 2. Under the rules promulgated under s. 40.03 (2) (r), a participant may, as a payout option for the deferred compensation plan established under subch. VII, elect to have the entire balance in the participant's account under subch. VII treated as an additional contribution to the core annuity division, subject to any limitations imposed on contributions by the Internal Revenue Code, applicable regulations adopted under the Internal Revenue Code, and rules of the department. Additional contributions under this subdivision shall be available for all benefit purposes and shall be administered and invested on the same basis as employee additional contributions, except that ss. 40.24 (1) (f) and 40.25 (4) do not apply to additional contributions under this subdivision and s. 40.26 does not apply to an annuity received from additional contributions under this subdivision.

40.05(2)(i) (i) If an annuity is calculated under s. 40.02 (42) (f), 1987 stats., the employer shall pay to the department the difference, as determined by the department, between the actuarial cost of the annuity which would have been paid if the employer had not elected under s. 42.245 (2) (bm), 1979 stats., or s. 42.78 (2) (bm), 1979 stats., or s. 40.02 (42) (f) 2., 1987 stats., and the actual cost of the annuity payable. The amount payable shall be paid to the department in 3 equal annual payments, plus interest at the effective rate unless the employer pays the full amount due. Each annual payment is due and shall be included with the first payment made under s. 40.06 (1) in each fiscal year after the annuity effective date. The amount so paid shall be credited as employer required contributions.

40.05(2r) (2r) Annual contributions limitations; disqualification procedure.

40.05(2r)(a)(a) Contributions made under this section are subject to the limitations under s. 40.32 and the Internal Revenue Code.

40.05(2r)(b) (b) If a participant in the Wisconsin retirement system also participates in a different retirement plan offered by an employer that is subject to section 401 of the Internal Revenue Code and the internal revenue service seeks to disqualify one or more of the plans because the aggregate contributions to the plans exceed the contribution limits under section 415 of the Internal Revenue Code, the internal revenue service, if it permits state law to determine the order of disqualification of such retirement plans, shall disqualify the retirement plans in the following order:

40.05(2r)(b)1. 1. Retirement plans offered and administered by the employer.

40.05(2r)(b)2. 2. Retirement plans offered by the employer, but administered by the department.

40.05(2r)(b)3. 3. The Wisconsin retirement system.

40.05(3) (3) Social security contributions. Each employer included under an agreement made under subch. III shall make the contributions required under federal regulations and shall also withhold from the wages of each of its employees who are covered by the state-federal agreement provided for by subch. III the amount required to be withheld under federal regulations. The state shall be liable for all remittances due from employers in conformity with agreements under subch. III and shall make payment of all sums which are due under this subsection and become delinquent.

40.05(4) (4) Health insurance premiums.

40.05(4)(a)(a)

40.05(4)(a)1.1. For health insurance, each insured employee and insured retired employee shall contribute the balance of the required premium amounts after applying required employer contributions, if any.

40.05(4)(a)2. 2. For an insured employee who is an eligible employee under s. 40.02 (25) (a) 2. or (b) 1m. or 2c., the employer shall pay required employer contributions toward the health insurance premium of the insured employee beginning on the date on which the employee becomes insured. For an insured state employee who is currently employed, but who is not a limited term appointment under s. 230.26 or an eligible employee under s. 40.02 (25) (a) 2. or (b) 1m. or 2c., the employer shall pay required employer contributions toward the health insurance premium of the insured employee beginning on the first day of the 3rd month beginning after the date on which the employee begins employment with the state, not including any leave of absence. For an insured employee who has a limited term appointment under s. 230.26, the employer shall pay required employer contributions toward the health insurance premium of the insured employee beginning on the first day of the 7th month beginning after the date on which the employee first becomes a participating employee.

40.05(4)(a)3. 3. The employer shall continue to pay required employer contributions toward the health insurance premium of an insured employee while the insured employee is on a leave of absence, as follows:

40.05(4)(a)3.a. a. Only for the first 3 months of the leave of absence, except as provided in subd. 3. b.

40.05(4)(a)3.b. b. Unless otherwise provided in the compensation plan under s. 230.12, for the entire leave of absence if the insured employee is receiving temporary disability compensation under s. 102.43.

40.05(4)(ad) (ad) For health insurance, each insured retired employee who elects coverage under s. 40.51 (10), (10m) or (16) shall pay the entire amount of the required premiums, except as provided in par. (bc).

40.05(4)(ag) (ag) Except as otherwise provided in a collective bargaining agreement under subch. V of ch. 111, the employer shall pay for its currently employed insured employees:

40.05(4)(ag)1. 1. For insured part-time employees other than employees specified in s. 40.02 (25) (b) 2., including those in project positions as defined in s. 230.27 (1), who are appointed to work less than 1,044 hours per year, an amount determined annually by the director of the office of state employment relations under par. (ah).

40.05(4)(ag)2. 2. For eligible employees not specified in subd. 1. and s. 40.02 (25) (b) 2., an amount not more than 88 percent of the average premium cost of plans offered in each tier under s. 40.51 (6), as determined annually by the director of the office of state employment relations under par. (ah).

40.05(4)(ah) (ah)

40.05(4)(ah)1.1. Annually, the director of the office of state employment relations shall establish the amount that employees are required to pay for health insurance premiums in accordance with the maximum employer payments under par. (ag).

40.05(4)(ah)2. 2. For purposes of establishing the amount that employees are required to pay for health insurance premiums, if a tier under s. 40.51 (6) contains no health insurance plans, but that tier is used to establish the premium amounts for employees who work and reside outside of the state, the amount these employees are required to pay shall be based on the premium contribution amount for that tier in the prior year, adjusted by the average percentage change of the premium contribution amount of the other tiers from the prior year.

40.05(4)(ah)3. 3. A craft employee shall pay 100 percent of health insurance premiums, unless otherwise determined by the director.

40.05(4)(ah)4. 4. Annually, the director shall determine the amount of contributions, if any, that the state must contribute into an employee's health savings account under s. 40.515 and the amount that employees are required to pay for health insurance premiums for a high-deductible health plan under s. 40.515.

40.05(4)(at) (at) An employer shall pay, on behalf of a nonrepresented managerial employee in a position described under s. 40.02 (48) (am) 7. or 8., who was initially employed by the state before July 1, 2011, the same premium contribution rates required by par. (ag) that are paid by the employer for represented employees in positions described under s. 40.02 (48) (am) 7. or 8. who were initially employed by the state before July 1, 2011.

40.05(4)(b) (b) Except as provided under pars. (bc) and (bp), accumulated unused sick leave under ss. 13.121 (4), 36.30, 230.35 (2), 233.10, 238.04 (8), and 757.02 (5) and subch. V of ch. 111 of any eligible employee shall, at the time of death, upon qualifying for an immediate annuity or for a lump sum payment under s. 40.25 (1) or upon termination of creditable service and qualifying as an eligible employee under s. 40.02 (25) (b) 6. or 10., be converted, at the employee's highest basic pay rate he or she received while employed by the state, to credits for payment of health insurance premiums on behalf of the employee or the employee's surviving insured dependents. Any supplemental compensation that is paid to a state employee who is classified under the state classified civil service as a teacher, teacher supervisor, or education director for the employee's completion of educational courses that have been approved by the employee's employer is considered as part of the employee's basic pay for purposes of this paragraph. The full premium for any eligible employee who is insured at the time of retirement, or for the surviving insured dependents of an eligible employee who is deceased, shall be deducted from the credits until the credits are exhausted and paid from the account under s. 40.04 (10), and then deducted from annuity payments, if the annuity is sufficient. The department shall provide for the direct payment of premiums by the insured to the insurer if the premium to be withheld exceeds the annuity payment. Upon conversion of an employee's unused sick leave to credits under this paragraph or par. (bf), the employee or, if the employee is deceased, the employee's surviving insured dependents may initiate deductions from those credits or may elect to delay initiation of deductions from those credits, but only if the employee or surviving insured dependents are covered by a comparable health insurance plan or policy during the period beginning on the date of the conversion and ending on the date on which the employee or surviving insured dependents later elect to initiate deductions from those credits. If an employee or an employee's surviving insured dependents elect to delay initiation of deductions from those credits, an employee or the employee's surviving insured dependents may only later elect to initiate deductions from those credits during the annual enrollment period under par. (be). A health insurance plan or policy is considered comparable if it provides hospital and medical benefits that are substantially equivalent to the standard health insurance plan established under s. 40.52 (1).

40.05(4)(bc) (bc) The accumulated unused sick leave of an eligible employee under s. 40.02 (25) (b) 6e. or 6g. shall be converted to credits for the payment of health insurance premiums on behalf of the employee on the date on which the department receives the employee's application for a retirement annuity or for lump sum payment under s. 40.25 (1). The employee's unused sick leave shall be converted at the eligible employee's highest basic pay rate he or she received while employed by the state. The full premium for the employee, or for the surviving insured dependents of the employee if the employee later becomes deceased, shall be deducted from the credits until the credits are exhausted and paid from the account under s. 40.04 (10), and then deducted from annuity payments, if the annuity is sufficient. The department shall provide for the direct payment of premiums by the insured to the insurer if the premium to be withheld exceeds the annuity payment.

40.05(4)(be) (be) The department shall establish an annual enrollment period during which an employee or, if the employee is deceased, an employee's surviving insured dependents may elect to initiate or delay continuation of deductions from the employee's sick leave credits under par. (b). An employee or surviving insured dependent may elect to continue or delay continuation of such deductions any number of times. If an employee or surviving insured dependent has initiated the deductions but later elects to delay continuation of the deductions, the employee or surviving insured dependent must be covered by a comparable health insurance plan or policy during the period beginning on the date on which the employee or surviving insured dependent delays continuation of the deductions and ending on the date on which the employee or surviving insured dependent later elects to continue the deductions. A health insurance plan or policy is considered comparable if it provides hospital and medical benefits that are substantially equivalent to the standard health insurance plan established under s. 40.52 (1).

40.05(4)(bf) (bf) Any eligible employee who was granted credit under s. 230.35 (1) (gm) for service as a national guard technician, who, on December 31, 1965, had accumulated unused sick leave that was based on service performed in this state as a national guard technician before January 1, 1966, and who is a participating employee or terminated all creditable service after June 30, 1972, or, if the eligible employee is deceased, the surviving insured dependents of the eligible employee, may have that accumulated unused sick leave converted to credits for the payment of health insurance premiums on behalf of the eligible employee or the surviving insured dependents if, not later than November 30, 1996, the eligible employee or the surviving insured dependents submit to the department, on a form provided by the department, an application for the conversion. The application shall include evidence satisfactory to the department to establish the applicant's rights under this paragraph and the amount of the accumulated unused sick leave that is eligible for the conversion. The accumulated unused sick leave shall be converted under this paragraph, at the eligible employee's highest basic pay rate he or she received while employed by the state, on the date of conversion specified in par. (b) or on the last day of the 2nd month beginning after the date on which the department receives the application under this paragraph, whichever is later. Deductions from those credits, elections to delay initiation of those deductions and premium payments shall be made as provided in par. (b).

40.05(4)(bm) (bm) Except as provided under par. (bp), accumulated unused sick leave under ss. 36.30 and 230.35 (2), 233.10, or 238.04 (8) of any eligible employee shall, upon request of the employee at the time the employee is subject to layoff under s. 40.02 (40), be converted at the employee's highest basic pay rate he or she received while employed by the state to credits for payment of health insurance premiums on behalf of the employee. Any supplemental compensation that is paid to a state employee who is classified under the state classified civil service as a teacher, teacher supervisor or education director for the employee's completion of educational courses that have been approved by the employee's employer is considered as part of the employee's basic pay for purposes of this paragraph. The full amount of the required employee contribution for any eligible employee who is insured at the time of the layoff shall be deducted from the credits until the credits are exhausted, the employee is reemployed, or 5 years have elapsed from the date of layoff, whichever occurs first.

40.05(4)(bp) (bp)

40.05(4)(bp)1.1. Except as provided in subds. 2. and 3., for sick leave which accumulates beginning on August 1, 1987, conversion under par. (b) or (bm) of accumulated unused sick leave under s. 36.30 to credits for payment of health insurance premiums shall be limited to the annual amounts of sick leave specified in this subdivision. For faculty and academic staff personnel who are appointed to work 52 weeks per year, conversion is limited to 8.5 days of sick leave per year. For faculty and academic staff personnel who are appointed to work 39 weeks per year, conversion is limited to 6.4 days of sick leave per year. For faculty and academic staff personnel not otherwise specified, conversion is limited to a number of days of sick leave per year to be determined by the secretary by rule, in proportion to the number of weeks per year appointed to work.

40.05(4)(bp)2. 2. The limits on conversion of accumulated unused sick leave which are specified under subd. 1. may be waived for nonteaching faculty who are appointed to work 52 weeks per year and nonteaching academic staff personnel if the secretary of administration determines that a sick leave accounting system comparable to the system used by the state for employees in the classified service is in effect at the institution, as defined in s. 36.05 (9), and if the institution regularly reports on the operation of its sick leave accounting system to the board of regents of the University of Wisconsin System.

40.05(4)(bp)3. 3. The limits on conversion of accumulated unused sick leave which are specified under subd. 1. may be waived for teaching faculty or teaching academic staff at any institution, as defined in s. 36.05 (9), if the secretary of administration determines all of the following:

40.05(4)(bp)3.a. a. That administrative procedures for the crediting and use of earned sick leave for teaching faculty and teaching academic staff on a standard comparable to a scheduled 40-hour work week are in operation at the institution.

40.05(4)(bp)3.b. b. That a sick leave accounting system for teaching faculty and teaching academic staff comparable to the system used by state employees in the classified service is in effect at the institution.

40.05(4)(bp)3.c. c. That the institution regularly reports on the operation of its sick leave accounting system to the board of regents of the University of Wisconsin System.

40.05(4)(br) (br)

40.05(4)(br)1.1. Employers shall pay contributions that shall be sufficient to pay for the present value of the present and future benefits authorized under pars. (b), (bc) and (bw). Subject to subd. 2., the board shall annually determine the contribution rate upon certification by the actuary of the department. The contribution rates determined under this paragraph shall become effective on January 1 of the calendar year in which they are applicable and shall remain in effect during that year.

40.05(4)(br)2. 2. Beginning in 1985, the initial contribution rate determined under subd. 1. may not exceed the employer's costs under pars. (b) and (bc) for the previous calendar year by more than 0.2% of covered payroll. Each subsequent contribution rate determined under subd. 1. may not exceed the employer's costs under this paragraph for the previous calendar year by more than 0.2% of covered payroll.

40.05(4)(bw) (bw) On converting accumulated unused sick leave to credits for the payment of health insurance premiums under par. (b), the department shall add additional credits, calculated in the same manner as are credits under par. (b), that are based on a state employee's accumulated sabbatical leave or earned vacation leave from the state employee's last year of service prior to retirement, or both. The department shall apply the credits awarded under this paragraph for the payment of health insurance premiums only after the credits awarded under par. (b) are exhausted. This paragraph applies only to state employees who are eligible for accumulated unused sick leave conversion under par. (b) and who are entitled to the benefits under this paragraph pursuant to a collective bargaining agreement under subch. V of ch. 111.

40.05(4)(by) (by)

40.05(4)(by)1.1. Employers shall pay contributions that are sufficient to pay for the present value of the present and future benefits authorized under subch. IX for all employees eligible to receive the benefits under that subchapter, other than state employees who are eligible to receive the benefits as a result of layoff. Except as provided in subd. 2., the board shall annually determine the contribution rate upon certification by the actuary of the department. The contribution rates determined under this paragraph shall become effective on January 1 of the calendar year in which they are applicable and shall remain in effect during that year.

40.05(4)(by)2. 2. Beginning on November 25, 1995, and ending on June 30, 1997, each employer shall pay contributions equal to the dollar value of the credits awarded to its retired employees under subch. IX, as determined and directed by the department. The board, upon certification by the actuary, shall determine the contribution rate to be paid by employers for the period beginning on July 1, 1997, and ending on December 31, 1997. In determining the contribution rate for this period, the board shall consider any remaining unfunded present and future liability for any benefits arising under subch. IX before July 1, 1997.

40.05(4)(c) (c) The employer shall contribute toward the payment of premiums for the plan established under s. 40.52 (3) the amount established under s. 40.52 (3).

40.05(4)(d) (d) For insurance premium withholding purposes, an insured employee on more than one payroll shall have a premium withheld only under the department or agency paying the greater portion of the employee's earnings.

40.05(4g) (4g) Payment of health insurance premiums for state employees activated for military duty in the U.S. armed forces.

40.05(4g)(a)(a) In this subsection, "eligible employee" means a state employee to whom all of the following apply:

40.05(4g)(a)1. 1. On or after April 15, 1999, is activated to serve on military duty in the U.S. armed forces, other than for training purposes.

40.05(4g)(a)2. 2. On the date on which he or she is activated to serve on active duty in the U.S. armed forces, is insured and is receiving employer contributions for health insurance premiums under sub. (4).

40.05(4g)(a)3. 3. On the date on which he or she is activated, is either a member of a national guard or a member of a reserve component of the U.S. armed forces or is recalled to active military duty from inactive reserve status.

40.05(4g)(a)4. 4. Has received a military leave of absence under s. 230.32 (3) (a) or 230.35 (3), under a collective bargaining agreement under subch. V of ch. 111 or under rules promulgated by the director of the office of state employment relations or is eligible for reemployment with the state under s. 321.64 after completion of his or her service in the U.S. armed forces.

40.05(4g)(b) (b)

40.05(4g)(b)1.1. Notwithstanding sub. (4) and s. 40.51 (2), an eligible employee who is not insured after the date on which he or she is activated to serve on active duty in the U.S. armed forces may have his or her health insurance reinstated during the period in which he or she is serving on active duty in the U.S. armed forces without furnishing evidence of insurability satisfactory to the insurer and may receive employer contributions under par. (c) if the eligible employee or the eligible employee's designated representative makes a written election to have his or her health insurance reinstated and to receive employer contributions under par. (c) and pays any employee contributions that are required to be paid under sub. (4) toward the premium payments.

40.05(4g)(b)2. 2. Notwithstanding sub. (4), an eligible employee who is insured after the date on which he or she is activated to serve on active duty in the U.S. armed forces may receive employer contributions under par. (c) during the period in which he or she is serving on active duty in the U.S. armed forces if the eligible employee or the eligible employee's designated representative makes a written election to receive employer contributions under par. (c) and pays any employee contributions that are required to be paid under sub. (4) toward the premium payments.

40.05(4g)(b)3. 3. An eligible employee or his or her designated representative shall make an election under subd. 1. or 2. on a form provided by his or her employer not later than 60 days after the date on which the eligible employee begins to serve on active duty for the U.S. armed forces.

40.05(4g)(b)4. 4. The group insurance board shall include the period under subd. 3. in any applicable enrollment period under the state health insurance plan for eligible employees who are not insured.

40.05(4g)(c) (c) Notwithstanding sub. (4) and s. 40.51 (2), the employer of an eligible employee who makes or whose designated representative makes an election under par. (b) shall pay employer contributions toward the premium payments of the eligible employee during the period in which the eligible employee is serving on active duty for the U.S. armed forces as follows:

40.05(4g)(c)1. 1. The amount of the employer contributions paid toward each premium payment shall be equal to the amount of the employer contributions under sub. (4) that would have been paid toward the premium payment if the eligible employee had continued employment with the employer instead of serving on active duty for the U.S. armed forces.

40.05(4g)(c)2. 2. If the eligible employee has been insured during the period beginning on the date on which the eligible employee left employment with the employer to serve on active duty for the U.S. armed forces and ending on the date on which the eligible employee or the eligible employee's designated representative makes the election under par. (b) but the eligible employee did not receive employer contributions under sub. (4) toward any of the premium payments during that period, the employer shall pay to the eligible employee in a lump sum an amount equal to the employer contributions that would have been paid toward those premium payments under sub. (4) if the eligible employee had continued employment with the employer during that period instead of serving on active duty for the U.S. armed forces.

40.05(4m) (4m) Long-term care insurance premiums. For any long-term care insurance policies provided under s. 40.55, the entire premium shall be paid as a deduction under s. 40.06 (1) (a) from an employee's earnings or a state annuitant's annuity, except that if an eligible employee is not on a state payroll or receives earnings that are insufficient to cover premium payments or a state annuitant receives an annuity that is not sufficient to cover premium payments, the eligible employee or state annuitant shall make premium payments directly to the insurer. There shall be no employer contributions.

40.05(4r) (4r) Payment of certain insurance premiums. If an annuitant is an eligible retired public safety officer and receives health care coverage or long-term care coverage under a plan other than one offered under subch. IV, and if the annuitant so elects by providing written notice to the department, the premium shall be paid as a deduction under s. 40.06 (1) (a) from the annuitant's annuity. If the annuitant receives an annuity that is not sufficient to cover premium payments, the annuitant shall make premium payments directly to the insurer. The department shall establish procedures to permit an annuitant who is an eligible retired public safety officer to elect to have his or her premium paid as a deduction under s. 40.06 (1) (a) from his or her annuity. The annuitant shall provide the department with all necessary information to permit the department to make the payment in a timely manner.

40.05(5) (5) Income continuation insurance premiums. For the income continuation insurance provided under subch. V the employee shall pay the amount remaining after the employer has contributed the following or, if different, the amount determined under a collective bargaining agreement under subch. V of ch. 111 or s. 230.12 or 233.10:

40.05(5)(a) (a) For teachers in the unclassified service of the state employed by the board of regents of the university, no contribution if the teacher has less than one year of state creditable service and an amount equal to the gross premium for coverage subject to a 130-day waiting period if the teacher has one year or more of state creditable service.

40.05(5)(b) (b) Except as provided in par. (a), for all insured employees:

40.05(5)(b)1. 1. Sixty-seven percent of the gross premium for any insured employee who accumulates 10 days of sick leave or more each year, 77% of the gross premium for any insured employee who has accumulated at least 65 days of sick leave, 85% of the gross premium if an insured employee has accumulated at least 91 days of sick leave and 100% of the gross premium if an insured employee has accumulated over 130 days of sick leave.

40.05(5)(b)3. 3. Any insured employee for whom an employer contribution of 77% or more of the premium was paid under subd. 1. shall continue to be eligible for an employer contribution of that same percentage of the premiums until the employee is eligible for a higher level even if, as a result of disability or illness, the accumulation is subsequently reduced.

40.05(5)(b)4. 4. The accrual and crediting of sick leave shall be determined in accordance with ss. 13.121 (4), 36.30, 230.35 (2), 233.10, 238.04 (8), and 757.02 (5) and subch. V of ch. 111.

40.05(6) (6) Life insurance premiums. For the life insurance coverage provided under subch. VI:

40.05(6)(a) (a) Except as otherwise provided in accordance with a collective bargaining agreement under subch. V of ch. 111 or s. 230.12 or 233.10, each insured employee under the age of 70 and annuitant under the age of 65 shall pay for group life insurance coverage a sum, approved by the group insurance board, which shall not exceed 60 cents monthly for each $1,000 of group life insurance, based upon the last amount of insurance in force during the month for which earnings are paid. The equivalent premium may be fixed by the group insurance board if the annual compensation is paid in other than 12 monthly installments.

40.05(6)(b) (b) Beginning with the month in which an insured employee attains age 70 or an annuitant attains the age of 65, no withholdings from the employee's earnings or annuity may be made under this subsection.

40.05(6)(c) (c) Beginning with the month in which an insured employee is retired on a disability annuity, and continuing as long as the annuity is not terminated, no further premium shall be required under this subsection for the retired insured employee. No premium is required under this subsection for an insured employee during a period of disability during which premiums are waived under the insurance contract.

40.05(6)(d) (d) Except as provided under par. (c), the premium payment for any insured employee whose eligibility for continued coverage is based on s. 40.72 (4) shall be deducted from the appropriate annuity payroll as authorized by s. 40.08 (2), if the annuity is sufficient, or the employee may make direct payments to continue insurance coverage or the employee's employer may pay, on behalf of the employee, the premium payment according to procedures established by the department.

40.05(6)(e) (e) Each employer shall contribute toward the payment of premiums under this section an amount which, together with the employee's contribution, will equal the gross monthly premium determined by the group insurance board for the employee's insurance and any employer may pay for all employees any part or all of the premium required to be paid by employees under par. (a). If an employer elects to pay the entire premium for all of its employees for one or more of the types of insurance coverage established under s. 40.03 (6) (b) or 40.70 (3), a resolution shall be filed with the department. Applications shall be filed and premiums paid for any eligible employees, including those not previously insured under coverage selected by the employer, effective the first day of the month following receipt of the resolution or the effective date of the election, whichever is later, and full payment of premiums for the employees shall be due the department pursuant to the contractual requirements between the group insurance board and the insurer. If an employer elects to pay the entire premium for a portion of its employees, notice is not required and previously filed cancellations are not revoked.

40.05(7) (7) Other insurance plans premiums. For any group insurance plans provided under s. 40.03 (6) (b) the entire premium shall be paid by employee contributions and there shall be no employer contributions unless the employer specifically provides otherwise.

40.05(8) (8) Employee-funded reimbursement account plan fee. For the administration and implementation of employee-funded reimbursement account plans authorized under subch. VIII, each state agency with employees eligible to participate in an employee-funded reimbursement account plan shall contribute the fee charged under s. 40.875 (1) (a).

40.05 History History: 1981 c. 96, 274, 278, 386; 1983 a. 9 s. 6; 1983 a. 27, 30; 1983 a. 46 ss. 2 to 4, 7; 1983 a. 140; 1983 a. 141 ss. 7 to 12, 20; 1983 a. 290, 504, 538; 1985 a. 29, 119, 135, 225; 1987 a. 27, 83, 107, 309, 356, 363; 1987 a. 403 s. 256; 1989 a. 13, 14, 31, 119, 122, 166, 182, 189, 230, 336, 355, 359; 1991 a. 32, 39, 107, 113, 141, 152, 189, 269; 1995 a. 27, 81, 88, 89, 240, 302; 1997 a. 35, 58, 149; 1999 a. 9, 11, 13, 104; 2001 a. 16; 2003 a. 33 ss. 1004 to 1015, 9160; 2003 a. 69, 117; 2005 a. 22, 153; 2007 a. 20, 131, 200, 226; 2009 a. 15, 28; 2011 a. 10, 32; 2013 a. 20; s. 13.92 (2) (i).

40.05 Annotation A union request that the county make pension contributions for jailers, equal in amount to those for its "protective occupation participants" under s. 40.02 (48) did not require reclassification of the jailers as "POPS," is allowed under sub. (2) (g) 1., and is a mandatory subject of bargaining under s. 111.70 (1) (a). County of LaCrosse v. WERC, 180 Wis. 2d 100, 508 N.W.2d 9 (1993).



40.06 Reports and payments.

40.06  Reports and payments.

40.06(1) (1)

40.06(1)(a)(a) Except as otherwise provided by rule or statute, the employee contributions and premium payments specified in s. 40.05 shall be deducted from the earnings of each employee and from the annuity, if sufficient, of each insured retired employee and transmitted to the department, or an agent specified by the department, in the manner and within the time limit fixed by the department together with the required employer contributions and premium payments and reports in the form specified by the department. Notwithstanding any other law, rule or regulation, the payment of earnings less the required deductions shall be a complete discharge of all claims for service rendered during the period covered by the payment.

40.06(1)(b) (b) Each employer shall withhold the amounts specified from any payment of earnings to an employee whose status as a participating or insured employee has not yet been determined under s. 40.22 (1) and shall refund the amount withheld directly to the employee if it is subsequently determined that the employee does not qualify as a participating or insured employee.

40.06(1)(c) (c) For state agencies, contributions paid by employers shall be made from the respective funds from which the salaries are paid to the employee for whom the contributions are being made. The heads of the respective state agencies shall, at the time that salary deductions in accordance with par. (a) are sent to the department, determine the amount of the corresponding employer contributions, indicate the amount of the contribution on the report submitted to the department and provide for payment to the department, by any method approved by the department, from the appropriate state funds of the amounts payable. If payment is by voucher, the department shall transmit the voucher to the department of administration. The department of administration shall approve vouchers for payment of contributions due under s. 40.05 within 5 working days, s. 16.53 (10) notwithstanding, and the state treasurer shall immediately issue a check, share draft or other draft to the department of employee trust funds for the amount of the voucher.

40.06(1)(d) (d) Each participating employer and, subject to par. (dm), each state agency shall notify the department in the manner and at the time prescribed by the department, of the names of all participating employees classified as protective occupation participants determined in accordance with s. 40.02 (48) or classified as teacher participants in accordance with s. 40.02 (55) or other classification as specified by the department.

40.06(1)(dm) (dm) Each determination by a department head regarding the classification of a state employee as a protective occupation participant shall be reviewed by the office of state employment relations. A state employee's name may not be certified to the fund as a protective occupation participant under par. (d) until the office of state employment relations approves the determination.

40.06(1)(e) (e)

40.06(1)(e)1.1. An employee may appeal a determination under par. (d), including a determination that the employee is not a participating employee, to the board by filing a written appeal with the board. An appeal under this paragraph does not apply to any service rendered more than 7 years prior to the date on which the appeal is received by the board. The board shall consider the appeal and mail a report of its decision to the employee and the participating employer or state agency.

40.06(1)(e)3. 3. A determination of an employee's status under par. (d) made after an appeal is decided under this paragraph shall remain in effect until receipt by the department of a notification indicating a classification for the employee different from the determination. The employee may appeal that subsequent determination by filing an appeal as required under this paragraph.

40.06(1)(em) (em) The department may review any determination by a participating employer to classify an employee who is not a state employee as a protective occupation participant and may appeal the determination to the board by filing a written notice of appeal with the board. The determination by the employer shall remain in effect until the department receives a written notification from the board indicating a classification for the employee that is different from the employer's determination.

40.06(2) (2)

40.06(2)(a)(a) If any employer fails to transmit to the department any report required by law or by rule before the end of the calendar month following the date when the report is due, the department shall prepare the report and submit to the employer a statement of the expenses incurred in securing the report, including the value of the personal services rendered in its preparation. The department shall file duplicates of the statement with the department of administration.

40.06(2)(b) (b) Within 30 days after the receipt of the statement under par. (a) by the employer the statement shall be audited as other claims against the employer are audited and shall be paid into the state treasury and credited to the appropriation under s. 20.515 (1) (w).

40.06(2)(c) (c) If the employer defaults on payment of the amount specified in the statement under par. (a), the amount shall become a special charge against the employer and shall be included in the next certification of state taxes and charges and shall be collected, with interest as provided in sub. (3) from the date the statement was submitted to the employer, as other charges are certified and collected, or collected as provided under sub. (4). When the amount and the interest are collected, they shall be credited to the appropriation under s. 20.515 (1) (w).

40.06(3) (3) Interest shall be charged on accounts receivable from any employer if the remittance and any corresponding report are not received by the department in the manner and within the time limit fixed by rule or statute at the rate of 0.04% for each day, from the due date to the date received by the department with a minimum charge of $3, and the interest or minimum charge shall be paid immediately to the department. If the amount is not paid within 30 days after it is payable, the amount shall be collected as provided under sub. (4).

40.06(4) (4)

40.06(4)(a)(a) Whenever any employer, other than the state, fails to pay to the department any amount due, the department shall certify the amount or the estimated amount to the department of administration which shall withhold the amount or the estimated amount from the next apportionment of state aids or taxes of any kind payable to the employer or, if so directed by the department, collect the amount as provided in sub. (2) (c) and shall pay the amount so withheld or collected to the department. When the exact amount due is determined and the department receives a sum in excess of the exact amount, the department shall pay the excess amount to the employer from whose aid the excess was withheld.

40.06(4)(b) (b) Whenever any amount is payable by a department or agency of the state, the department shall certify the amount payable with an explanation of the charge, together with a voucher in payment for the amount to the department of administration which shall immediately approve the voucher and within no more than 5 days, notwithstanding s. 16.53 (10), make payment from the appropriation of the department or agency which failed to transmit the payment on time.

40.06(5) (5) Whenever it is determined that contributions and premiums were not paid in the year when due, the amount to be paid shall be determined at the employee and employer contribution or premium rates in effect when the payment should have been made and increased by interest at the effective rate which would have been credited if the amount had been paid and deposited in the accumulation reserves of the core annuity division under s. 40.04 (4) and (5) at the time the contributions or premiums were due. The employer shall collect from the employee the amount which the employee would have paid if the amounts had been paid when due, plus the corresponding interest, and shall transmit the amount collected to the department together with the balance of the amount to be paid, or the employer may elect to pay part or all of the employee amounts.

40.06(6) (6) Notwithstanding ss. 16.52 (2) and 40.02 (22) (a), fiscal year coding adjustments may be made for contributions received after August 1 for earnings paid for services rendered in the previous fiscal year, so that the amount of the contributions received and earnings paid are substantially reflected in the annual earnings period to which they apply.

40.06(7) (7) Within 30 days after receipt of a qualified domestic relations order or of a written request from the department pursuant to a qualified domestic relations order, a participating employer shall submit to the department a report, in the form specified by the department, of the earnings, service and contributions of the participant named in the order. The report shall include all earnings paid to and all service and contributions of the participant through the day before the decree date that have not previously been reported to the department.

40.06 History History: 1981 c. 96, 386; 1983 a. 290, 368; 1987 a. 309; 1989 a. 13, 31, 166, 218; 1991 a. 152, 315; 1995 a. 27; 1999 a. 83; 2003 a. 33 ss. 1016, 9160; 2005 a. 153.

40.06 Annotation The statute of limitations under sub. (1) (e) 1. cannot be applied to extinguish pension rights established prior to its enactment without providing the plan participant with fair notice of the change and fair opportunity to preserve the claim. Dicks v. Employee Trust Funds Board, 202 Wis. 2d 703, 551 N.W.2d 845 (Ct. App. 1996), 95-1661.



40.07 Records.

40.07  Records.

40.07(1)(1) Notwithstanding any other statutory provision, individual personal information in the records of the department is not a public record and shall not be disclosed except as provided in this section.

40.07(1m) (1m) Individual personal information, other than medical records, may only be disclosed by the department under any of the following circumstances:

40.07(1m)(a) (a) The information is requested by the person whose record contains the information or by the duly authorized representative of the person;

40.07(1m)(b) (b) The information is requested by a public employee for use in the discharge of the employee's official duties;

40.07(1m)(c) (c) The information is required to be disclosed under a court order duly obtained upon a showing to the court that the information is relevant to a pending court action; or

40.07(1m)(d) (d) The information is required to be disclosed for the proper administration of the department or to assist in locating participants or beneficiaries the department is otherwise unable to contact.

40.07(1r) (1r) Upon request of the department of revenue, the department may disclose information, including social security numbers, to the department of revenue concerning an annuity only for the following purposes:

40.07(1r)(a) (a) To administer the payment of state taxes.

40.07(1r)(am) (am) To aid in collecting debts owed to the department of revenue.

40.07(1r)(b) (b) To locate participants, or the assets of participants, who have failed to file tax returns, underreported their taxable income, or who are delinquent debtors.

40.07(1r)(c) (c) To identify fraudulent tax returns and credit claims.

40.07(1r)(d) (d) To provide information for tax-related prosecutions.

40.07(2) (2) Medical records may be disclosed by the department only under any of the following circumstances:

40.07(2)(a) (a) When a disability application or health insurance claim denial is appealed.

40.07(2)(b) (b) Under a court order, or order of a hearing examiner, that is duly obtained upon prior notice to the department and a showing to the court or administrative tribunal that the information is relevant to a pending court or administrative action.

40.07(2)(c) (c) Upon a written authorization that specifically identifies the medical records that may be disclosed, but only to the person who is the subject of the medical records or to the person's designee, except that this paragraph shall not apply to any medical records to which the person's access is otherwise prohibited by law.

40.07(2m) (2m) Medical information gathered for any one of the benefit plans established under this chapter may be used by any other benefit plan established under this chapter.

40.07(3) (3) The department shall not furnish lists of participants, annuitants or beneficiaries to any person or organization except as required for the proper administration of the department.

40.07 History History: 1981 c. 96; 2005 a. 152; 2013 a. 20.



40.08 Benefit assignments and corrections.

40.08  Benefit assignments and corrections.

40.08(1)(1)  Exemptions. The benefits payable to, or other rights and interests of, any member, beneficiary or distributee of any estate under any of the benefit plans administered by the department, including insurance payments, shall be exempt from any tax levied by the state or any subdivision of the state and shall not be assignable, either in law or equity, or be subject to execution, levy, attachment, garnishment or other legal process except as specifically provided in this section. The exemption from taxation under this section shall not apply with respect to any tax on income.

40.08(1c) (1c) Withholding of annuity payments. Notwithstanding sub. (1), any monthly annuity paid under s. 40.23, 40.24, 40.25 (1) or (2), or 40.63 is subject to s. 767.75. The board and any member or agent thereof and the department and any employee or agent thereof are immune from civil liability for any act or omission while performing official duties relating to withholding any annuity payment pursuant to s. 767.57.

40.08(1g) (1g) Withholding of lump sum payments. Notwithstanding sub. (1), any lump sum payment made under s. 40.23, 40.24, 40.25 (1) or (2), or 40.63 is subject to s. 49.852. The board and any member or agent thereof and the department and any employee or agent thereof are immune from civil liability for any act or omission while performing official duties relating to withholding any lump sum payment pursuant to s. 49.852.

40.08(1m) (1m) Division of benefits.

40.08(1m)(a)(a) Notwithstanding sub. (1), a participant's accumulated rights and benefits under the Wisconsin retirement system shall be divided pursuant to a qualified domestic relations order only if the order provides for a division as specified in this subsection.

40.08(1m)(b) (b) The creditable service and the value of the participant's account that are subject to division on the decree date shall be equal to one of the following:

40.08(1m)(b)1. 1. The creditable service and the dollar amounts credited to all parts of the participant's account through the day before the decree date, if the participant is not an annuitant on the decree date.

40.08(1m)(b)2. 2. The present value of the annuity being paid if the participant is an annuitant.

40.08(1m)(c) (c) The present value of the annuity specified in par. (b) 2. shall be computed in accordance with the actuarial tables then in effect and shall consider the number of remaining guaranteed payments, if any. If the participant is an annuitant who is not receiving an annuity from all parts of the participant's accounts, then par. (b) 1. applies to those parts of the account from which the annuity is not being received.

40.08(1m)(d) (d) The amount computed under par. (b) shall be divided between the participant and the alternate payee in the percentages specified in the qualified domestic relations order. The participant shall have no further right, interest or claim on that portion of the participant's creditable service and account balances or annuity amount allocated to the alternate payee.

40.08(1m)(e) (e) The alternate payee share of the amount computed under par. (b) shall be distributed to the alternate payee or, in the case of an individual adjudged mentally incompetent, to a named guardian under sub. (9), as follows:

40.08(1m)(e)1. 1. The creditable service and amounts computed under par. (b) 1. shall be transferred to a separate account in the name of the alternate payee.

40.08(1m)(e)2. 2. Except as provided in subds. 3. and 4., the control and ownership rights of the alternate payee over his or her share of the account shall be the same as if the alternate payee were a participant who had ceased to be a participating employee but had not applied for a benefit under s. 40.23 or 40.25 on the decree date or the date that the participant terminated covered employment, whichever is earlier.

40.08(1m)(e)3. 3. If par. (b) 1. applies and the effective date of the alternate payee's benefit is after the date that the participant would have met the age requirement for a retirement annuity under s. 40.23, the benefits for the alternate payee shall be determined under s. 40.23. The alternate payee's benefits shall be computed using the participant's final average earnings on the first day of the annual earnings period in which the alternate payee's annuity is effective. If the effective date of the alternate payee's benefit is before the date that the participant would have met the age requirement for a retirement annuity under s. 40.23, the alternate payee's benefits shall be determined under s. 40.25 (2).

40.08(1m)(e)4. 4. An alternate payee, who elects an annuity option, may only elect among the options under s. 40.24 that provide payments that are calculated only on the basis of the age of the alternate payee.

40.08(1m)(f) (f) After division of the participant's account under par. (b), the account and any benefits payable shall be adjusted as follows:

40.08(1m)(f)1. 1. Subject to subd. 3., if the participant is not an annuitant on the decree date, an amount equal to the total of the alternate payee share distributed under par. (e), including creditable service, shall be subtracted from the participant's account.

40.08(1m)(f)2. 2. Subject to subd. 3., if the participant is an annuitant on the decree date, the annuity shall be recomputed using the total value of the participant's account determined under par. (b) reduced by the total of the alternate payee share transferred under par. (e) 1., in accordance with the actuarial tables in effect and using the participant's age on the decree date. The decree date shall be the effective date of recomputation. If the optional annuity form before division of the participant's account under par. (b) was not a joint and survivor annuity with the alternate payee as the named survivor, the same annuity option with no change in the remaining guarantee period, if any, shall be continued upon recomputation to the participant. The present value of the alternate payee's share of the annuity after division shall be paid to the alternate payee as a straight life annuity based on the age of the alternate payee on the decree date. The alternate payee's annuity shall have the same remaining guarantee period, if any, as the participant's annuity. If the optional annuity form before division of the participant's account under par. (b) was a joint and survivor annuity with the alternate payee as the named survivor, the present value of the annuity after division shall be paid to both the participant and the alternate payee as a straight life annuity based upon their respective ages on the decree date. If the participant's account is reestablished under s. 40.63 (10) after the decree date, the amounts and creditable service reestablished shall be reduced by an amount equal to the percentage of the alternate payee share computed under this subdivision.

40.08(1m)(f)3. 3. For any participant whose marriage is terminated by a court during the period that begins on January 1, 1982, and ends on April 27, 1990, and for whom the department receives a qualified domestic relations order after May 2, 1998, the division of benefits may not apply to any benefits paid to the participant before the date on which the department receives the qualified domestic relations order.

40.08(1m)(g) (g) If par. (b) 1. applies, eligibility for benefit rights that are available only after attainment of a specified length of service shall be determined based on the service that would have been credited, if the account had not been divided under this subsection, to the participant's account on the effective date of the participant's benefit and on the effective date of the alternate payee's benefit for purposes of determining the participant's and alternate payee's benefit rights, respectively. However, no creditable service may be added to the alternate payee's account under this paragraph, and the participant shall not receive creditable service under this paragraph, for any service that has been transferred to the alternate payee's account. This paragraph applies only if all eligibility requirements, other than length-of-service requirements, for the benefit rights being established have been met.

40.08(1m)(h) (h) Notwithstanding pars. (b) to (g), if the participant is both an annuitant and is receiving a benefit under s. 40.65 that is effective on or before the decree date, the adjustments specified in s. 40.65 (5) (b) 4. shall be computed as though the participant's account had not been divided.

40.08(1m)(i) (i) The department, its employees, the fund and the board are immune from any liability for any act or omission under this subsection in accordance with a qualified domestic relations order and may not be required to take any action or make any notification as part of the exercise of ownership rights granted under this subsection.

40.08(1m)(j) (j) This subsection applies to qualified domestic relations orders issued on or after January 1, 1982, that provide for divisions of the accumulated rights and benefits of participants whose marriages have been terminated by a court on or after January 1, 1982.

40.08(1m)(k) (k)

40.08(1m)(k)1.1. Nothing in this subsection authorizes a court to revise or modify a judgment or order with respect to a final division of property under s. 767.61, in contravention of s. 767.59 (1c) (b).

40.08(1m)(k)2. 2. Notwithstanding subd. 1., a court may revise or modify a judgment or order specified under subd. 1. for participants whose marriages were terminated by a court on or after January 1, 1982, and before April 28, 1990, but only with respect to providing for payment in accordance with a qualified domestic relations order of benefits under the Wisconsin retirement system that are already divided under the judgment or order.

40.08(1r) (1r) Delinquent state tax obligations. Notwithstanding sub. (1) and s. 40.01 (2), the department of revenue may attach any lump sum payment or monthly annuity paid under s. 40.23, 40.24, 40.25 (1) or (2), or 40.63 to satisfy delinquent tax obligations. The board and any member or agent thereof and the department and any employee or agent thereof are immune from civil liability for any act or omission while performing official duties relating to withholding any payment under this subsection.

40.08(1u) (1u) Deferred compensation plan assets. Notwithstanding sub. (1), a participant's accumulated assets held in an account in the deferred compensation plan established under subch. VII may be divided, in the manner provided by the deferred compensation board and under s. 40.80 (2r), pursuant to a domestic relations order, as defined under s. 40.80 (2r) (a).

40.08(2) (2) Insurance premiums.

40.08(2)(a)(a) Insurance premiums shall be deducted from annuities for group insurance benefit plans as provided in s. 40.05 and, with the written consent of the annuitant, for premiums for group life and health insurance plans provided by the city of Milwaukee to former Milwaukee teachers if the annuity is sufficient.

40.08(2)(b) (b) If permitted under a deferred compensation plan established under subch. VII, insurance premiums for health or long-term care insurance coverage for an eligible retired public safety officer may be deducted from an amount distributed under a deferred compensation plan and paid directly to an insurer.

40.08(3) (3) Waivers. Any participant, beneficiary, or distributee of any estate may waive, absolutely and without right of reconsideration or recovery, the right to or the payment of all or any portion of any benefit payable or to become payable under this chapter. The waiver shall be effective 30 days after it is received by the department or on the date specified in the waiver, if earlier. The waiver may be cancelled by the participant, beneficiary, or distributee in writing before the effective date.

40.08(4) (4) Retention of payments. Unless voluntarily repaid and except as limited by sub. (10), the department may retain out of any annuity or benefit an amount as the department in its discretion may determine, for the purpose of reimbursing the appropriate benefit plan accounts for a balance due under s. 40.25 (5) or for any money paid, plus interest at the assumed rate, unless the department sets a different rate by rule, to any person or estate, through misrepresentation, fraud, or error. Upon the request of the department any employer shall withhold from any sum payable by the employer to any person or estate and remit to the department any amount, plus interest at the assumed rate, unless the department sets a different rate by rule, which the department paid to the person or estate through misrepresentation, fraud, or error. Any amount, plus interest at the assumed rate, unless the department sets a different rate by rule, not recovered by the department from the employer may be procured by the department by action brought against the person or estate.

40.08(5) (5) Employer error.

40.08(5)(a)(a) Whenever any sum becomes due to the department from any recipient as the result of incorrect or incomplete reporting by an employer and the sum cannot be recovered from the recipient, then the employer shall be charged with the sum.

40.08(5)(b) (b) Any amount determined to be due under this subsection shall be due with the next payment by the employer under s. 40.06 and shall be subject to the penalties and collection procedures provided in s. 40.06 if not paid when due.

40.08(6) (6) Refunds.

40.08(6)(a)(a) Notwithstanding s. 20.913, but subject to par. (b), the department may refund any money paid in error to the fund by or on behalf of a person who is not a participant.

40.08(6)(b) (b) The department may not refund any money paid into the fund by an employer, but shall by rule credit the money to the employer.

40.08(6)(c) (c) Except as provided in par. (d), money paid into the fund by an employer on behalf of a participant which exceeds the contribution limits under s. 40.32 may not be refunded to the employer, but the department shall by rule credit the money to the employer and the employer shall pay the participant the amount of the credit as additional wages or salary.

40.08(6)(d) (d) Money paid into the fund by a participant which exceeds the contribution limits under s. 40.32 may be refunded directly to the participant if the department determines that the money was paid on an after-tax basis.

40.08(6)(e) (e) In accordance with rules promulgated by the department, and at the rate of interest established by rule, the department may credit interest on moneys refunded or credited under this subsection.

40.08(7) (7) Overpayments and underpayments.

40.08(7)(a)(a) Any overpayment or underpayment of a lump-sum payment under s. 40.25 or a death benefit which is less than 60% of the amount specified in s. 40.25 (1) (a) rounded to the next highest dollar amount, and any annuity payment error which is less than $2 per month may not be corrected but shall be credited or debited to the employer accumulation reserve or the appropriate insurance account. However, if the amount of unapplied additional contributions would increase an annuity payment by less than $2 but is more than 60% of the amount specified in s. 40.25 (1) (a) rounded to the next highest dollar amount, the unapplied additional contributions shall be paid to the annuitant as a lump sum.

40.08(7)(b) (b) Any overpayment exceeding the limits in par. (a) to a person who cannot be located or which proves to be uncollectible and any underpayment exceeding the limits in par. (a) to a person who cannot be located may be written off 2 years after the underpayment or overpayment is discovered and credited or debited to the employer accumulation reserve or the appropriate insurance account.

40.08(7)(c) (c) If an annuity underpayment exceeding the limits in par. (a) has not been corrected for at least 12 months, the payment to the annuitant to correct the underpayment shall include 0.4% interest on the amount of the underpayment for each full month during the period beginning on the date on which the underpayment occurred and ending on the date on which the underpayment is corrected.

40.08(8) (8) Abandonment.

40.08(8)(a)(a) Benefits provided under this chapter shall be considered abandoned as follows:

40.08(8)(a)1. 1. Any potential primary beneficiary under s. 40.02 (8), other than an estate, who has not applied for any benefit payable under this chapter as a result of the death of the participant and whom the department cannot locate by reasonable efforts, as determined by the department by rule, within one year after the death of the participant shall be presumed to have predeceased the participant and all other potential beneficiaries. Thereafter, if the department is unable to locate any resulting subsequent beneficiary within 6 months, all beneficiaries under s. 40.02 (8) (a) 1. and 2. shall be presumed to have predeceased the participant and the department shall pay all benefits payable under this chapter as a result of the death of the participant to the participant's estate in a lump sum.

40.08(8)(a)2. 2. If an estate that is determined by the department to be a beneficiary is closed prior to the payment of benefits payable under this chapter as a result of the death of the participant and the estate is not reopened within 6 months after the department notifies the estate that a benefit is payable, the benefit shall be considered irrevocably abandoned and shall be transferred to the employer accumulation reserve, unless the estate was the designated beneficiary under s. 40.02 (8) (a) 1.

40.08(8)(a)2m. 2m. If the estate was the designated beneficiary under s. 40.02 (8) (a) 1. and the estate is closed prior to the payment of benefits payable under this chapter as a result of death of the participant and the estate is not reopened within 6 months after the department notifies the estate that a benefit is payable, the department shall pay the benefit to a beneficiary as determined under s. 40.02 (8) (a) 2. If the department is unable to locate any such beneficiary within 6 months, all such beneficiaries shall be presumed to have predeceased the participant and the benefit shall be considered irrevocably abandoned and shall be transferred to the employer accumulation reserve.

40.08(8)(a)3. 3. A participant, other than a participating employee or annuitant, whom the department cannot locate by reasonable efforts, with such efforts beginning by the end of the month in which the participant attains, or would have attained, the age of 65, shall be considered to have abandoned all benefits under the Wisconsin retirement system on the date on which the participant attains, or would have attained, the age of 70. The department shall close the participant's account and shall transfer the moneys in the account to the employer accumulation reserve. The department shall restore the participant's account and shall debit the employer accumulation reserve accordingly if the participant subsequently applies for retirement benefits under this chapter before attaining the age of 80.

40.08(8)(a)4. 4. The former spouse or domestic partner of a participant who is an alternate payee and whom the department cannot locate by reasonable efforts, with such efforts beginning by the end of the month in which the participant attains, or would have attained, the age of 65, shall be considered to have abandoned all benefits under the Wisconsin retirement system on the date on which the participant attains, or would have attained, the age of 70. The department shall close the alternate payee's account and shall transfer the moneys in the account to the employer accumulation reserve. The department shall restore the alternate payee's account and shall debit the employer accumulation reserve accordingly if the alternate payee subsequently applies for retirement benefits under this chapter before the participant attains or would have attained the age of 80.

40.08(8)(a)5. 5. All presumptions under this paragraph are conclusive upon payment of the benefit payable under this chapter as a result of the death of the participant to any qualifying person, estate or entity other than the employer accumulation reserve.

40.08(8)(b) (b) All moneys or credits in an account for a person presumed to have died intestate, without heirs or beneficiary, or to be abandoned by the person under par. (a) shall be applied, at the end of the 5th calendar year in which notice is published under par. (c), to the employer accumulation reserve to reduce future funding requirements.

40.08(8)(c) (c) The department shall publish a class 1 notice, under ch. 985, in the official state paper stating the names of persons presumed to have died intestate, without heirs or beneficiary, or whose accounts are presumed to be abandoned under par. (a), and the fact that a benefit will be paid, if applied for within the time limits under par. (a) and if the participant, alternate payee or other person offers proof satisfactory to the department that the participant, alternate payee or other person is entitled to the benefit. Such proof shall include, but is not limited to, evidence that the participant died and that the person is the beneficiary under s. 40.02 (8).

40.08(8)(d) (d) If any person files a claim within 10 full calendar years after the publication of the notice under par. (c) and furnishes proof of ownership of any amounts in an inactive account the claim shall be paid on the same basis as if no action had been taken under this section. The cost of the benefit shall be charged to the employer account credited under par. (b).

40.08(8)(e) (e) Notwithstanding any other provision of the statutes any account subject to this subsection may, at the discretion of the department, be settled by any heirs of a deceased participant or beneficiary making application, on a form approved by the department, certifying the names of any other persons not known by the applicants to be deceased and known by the applicants to have an equal or superior claim to the account and certifying that the applicants have no knowledge of the whereabouts of any of the persons so named.

40.08(8)(f) (f) Publication under par. (c) is not required if the present value of the benefit to which a person would have been entitled on attainment of age 70 is less than $100, in the calendar year of 1982 or, in each calendar year commencing after January 1, 1982, the applicable amount under this paragraph for the previous calendar year increased by the salary index for that year and ignoring any fraction of a dollar. The provisions of this subsection apply to inactive accounts subject to this paragraph as if publication had been made in the year the person would have attained age 70.

40.08(9) (9) Payments of benefits to minors and individuals found incompetent. In any case in which a benefit amount becomes payable to a minor or to an individual adjudicated incompetent, the department may waive guardianship proceedings, and pay the benefit to the person providing for or caring for the minor, or to the spouse or domestic partner, parent, or other relative by blood or adoption providing for or caring for the individual adjudicated incompetent.

40.08(9m) (9m) Guardians. An application for a benefit, a designation of a beneficiary or any other document which has a long-term effect on a person's rights and benefits under this chapter and which requires a signature may be signed and filed by a guardian of the estate when accompanied by a photocopy or facsimile of an order of guardianship issued by a circuit court judge or a register in probate or a circuit court commissioner who is assigned the authority to issue such orders under s. 851.73 (1) (g).

40.08(10) (10) Limitations on corrections. Service credits granted and contribution, premium and benefit payments made under this chapter are not subject to correction unless correction is requested or made prior to the end of 7 full calendar years after the date of the alleged error or January 1, 1987, whichever is later, unless the alleged error is the result of fraud or unless another limitation is specifically provided by statute. This subsection does not prohibit correction of purely clerical errors in reporting or recording contributions, service and earnings.

40.08(11) (11) Assumed consent. The department, its employees, the fund, the employee trust fund board, the group insurance board and the deferred compensation board are held free from any liability for any money retained or paid in accordance with this section and the employee, participant or beneficiary shall be assumed to have assented and agreed to any disposition under this section of the money due.

40.08(12) (12) Court review. Notwithstanding s. 227.52, any action, decision or determination of the board, the Wisconsin retirement board, the teachers retirement board, the group insurance board or the deferred compensation board in an administrative proceeding shall be reviewable only by an action for certiorari in the circuit court for Dane County that is commenced by any party to the administrative proceeding, including the department, within 30 days after the date on which notice of the action, decision or determination is mailed to that party, and any party to the certiorari proceedings may appeal the decision of that court.

40.08(13) (13) Beneficiary designation. The department may not be required by a court order, or by any other action or proceeding, to enforce or otherwise monitor the beneficiary designation specified in a qualified domestic relations order.

40.08(14) (14) Rollovers to other retirement plans. If a participant who is entitled to receive a lump sum payment or a monthly annuity certain under s. 40.24 (1) (f) for which the participant has specified a term of less than 120 months or an annuity certain of less than 10 years in duration from the Wisconsin retirement system and who has an account established under any other retirement plan located in the United States so directs in writing, on a form prescribed by the department, the department shall pay the lump sum payment or the monthly annuity directly to the participant's account under that other retirement plan for credit under that other retirement plan. The department shall cease payment of the monthly annuity payments to the annuitant's account under the other retirement plan within 30 days of the written request of the annuitant or written notice of the annuitant's death. This subsection shall be applied in compliance with section 401 (a) (31) of the Internal Revenue Code pursuant to any applicable federal regulations or guidance adopted under the Internal Revenue Code.

40.08 History History: 1981 c. 96, 391; 1983 a. 290; 1985 a. 182 s. 57; 1987 a. 309; 1989 a. 31, 218; 1991 a. 141, 152; 1995 a. 302, 414; 1997 a. 35, 110, 125, 191, 237; 1999 a. 162; 2001 a. 61; 2003 a. 320; 2005 a. 153, 387; 2005 a. 443 s. 265; 2007 a. 131 ss. 12 to 16, 26; 2007 a. 226; 2009 a. 28, 180; 2013 a. 20.

40.08 Annotation The limitation period under sub. (10) runs from the date on which benefits are calculated and paid to a plan participant. Benson v. Gates, 188 Wis. 2d 389, 525 N.W.2d 278 (Ct. App. 1994).

40.08 Annotation Whatever effect the Marital Property Act, ch. 766, may have with respect to property rights between spouses, it has no effect on the Board's determination of a beneficiary under ch. 40. Jackson v. Employee Trust Funds Board, 230 Wis. 2d 677, 602 N.W.2d 543 (Ct. App. 1999), 98-3063.

40.08 Annotation The board's consistent interpretation of "Mr. & Mrs." beneficiary designations as relating to the identity of the beneficiary on the date of the designation was reasonable. Jackson v. Employee Trust Funds Board, 230 Wis. 2d 677, 602 N.W.2d 543 (Ct. App. 1999), 98-3063.

40.08 Annotation Sub. (1) does not permit the division of a deferred compensation account pursuant to a qualified domestic relations order. Preiss v. Preiss, 2000 WI App 185, 238 Wis. 2d 368, 617 N.W.2d 514, 99-3261.

40.08 Annotation An appeal to the board was an inadequate remedy under the facts of the case because the board does not have the statutory authority to award interest on delayed benefit payments based either on a claim of unjust enrichment or a takings claim under Art. I, s. 13. The doctrine of exhaustion of administrative remedies did not require an appeal of the department's dismissal of the claim to the board before filing a court action. Fazio v. Department of Employee Trust Funds, 2002 WI App 127, 255 Wis. 2d 801, 645 N.W.2d 618, 01-2595.

40.08 Annotation An appeal to the board was an inadequate remedy under the facts of the case because the board does not have the statutory authority to award interest on delayed benefit payments based either on a claim of unjust enrichment or a takings claim under Art. I, s. 13. The doctrine of exhaustion of administrative remedies did not require an appeal of the department's dismissal of the claim to the board before filing a court action. Fazio v. Department of Employee Trust Funds, 2002 WI App 127, 255 Wis. 2d 801, 645 N.W.2d 618, 01-2595. Affirmed on other grounds. 2006 WI 7, 287 Wis. 2d 106, 708 N.W.2d 326, 04-0064.



40.19 Rights preserved.

40.19  Rights preserved.

40.19(1)(1) Rights exercised and benefits accrued to an employee under this chapter for service rendered shall be due as a contractual right and shall not be abrogated by any subsequent legislative act. The right of the state to amend or repeal, by enactment of statutory changes, all or any part of this chapter at any time, however, is reserved by the state and there shall be no right to further accrual of benefits nor to future exercise of rights for service rendered after the effective date of any amendment or repeal deleting the statutory authorization for the benefits or rights. This section shall not be interpreted as preventing the state from requiring forfeiture of specific rights and benefits as a condition for receiving subsequently enacted rights and benefits of equal or greater value to the participant.

40.19(2) (2) Any person, or if the person dies prior to applying for a benefit then any beneficiary of that person, who is a participant in the Wisconsin retirement fund or a member of either the state teachers retirement system or the Milwaukee teachers retirement fund on the day prior to January 1, 1982, and who becomes a participating employee in the Wisconsin retirement system may request, prior to application for any benefit from the system, that the amount of and eligibility for benefits from the Wisconsin retirement system be determined in accord with the laws in effect on that date but the election shall be totally in lieu of any benefit amount or eligibility provided by this act or any subsequent act.

40.19(2m) (2m) Any person who is a participant in the Wisconsin retirement system before March 9, 1984, and who is not subsequently a participating employee in the Wisconsin retirement system shall continue to have the amount of, and eligibility for, the person's benefits determined in accordance with the statutes in effect on the date the person terminated as a participating employee in the Wisconsin retirement system, but the form of payment, processing procedures and accounting controls shall be determined in accordance with this chapter.

40.19(3) (3) Any person who is a participant in the Wisconsin retirement fund or a member of either the state teachers retirement system or the Milwaukee teachers retirement fund prior to January 1, 1982, and who does not subsequently become a participating employee in the Wisconsin retirement system, shall continue, except as provided in s. 40.08 (8), to have the amount of and eligibility for the person's benefits determined in accord with the statutes in effect on the date the person terminated as a participating employee in the Wisconsin retirement fund or as an active member of the state teachers retirement system or Milwaukee teachers retirement fund, but the form of payment, processing procedures and accounting controls shall be determined in accord with this chapter.

40.19(4) (4)

40.19(4)(a)(a) The department shall assume, and be responsible for, all authority previously exercised by village or city officials relative to pension funds and benefits provided under s. 61.65, 1975 stats., and s. 62.13 (9), (9a) and (10), 1975 stats., except the governing body of the employer shall exercise the authority provided under the first sentence of s. 62.13 (9) (c) 3., 1975 stats.

40.19(4)(b) (b) The liabilities of each pension fund terminated by chapter 182, laws of 1977, shall be accounted for and paid by the Wisconsin retirement system in accord with procedures set forth in this subsection.

40.19(4)(c) (c) Each employee subject to par. (g) shall make contributions to the Wisconsin retirement system in an amount equal to 4% of salary.

40.19(4)(d) (d) Each employer affected by this subsection shall reimburse the Wisconsin retirement system for all payments made under par. (f) or (g) as a result of employment with that employer. Payments made under s. 40.27 are not included as payments for which the Wisconsin retirement system is to be reimbursed. The reimbursements due from the employer under this paragraph shall be offset by application of contributions made under par. (c), applied by the department at times determined by it, and by any contributions made under s. 41.60 (2) (a) 1. and 2., 1977 stats., which have not been applied prior to January 1, 1982.

40.19(4)(e) (e) All amounts due under this subsection shall be paid in accordance with procedures established by the department.

40.19(4)(f) (f) Each benefit being paid under s. 61.65, 1975 stats., or s. 62.13 (9), (9a) or (10), 1975 stats., on March 30, 1978, shall be continued in full force and effect, on the terms and conditions under which the benefit was originally granted, regardless of whether the granting was in accordance with the law then in effect, but after January 1, 1982 each benefit shall be paid by the Wisconsin retirement system and if all or a portion of the benefit was in accord with the law then in effect, that portion of the benefit shall be subject to s. 40.27 (1). No supplemental benefit shall be paid under s. 40.27 (1) with respect to any portion of a benefit which was not granted in accordance with the law then in effect.

40.19(4)(g) (g) After January 1, 1982, each member of a pension fund created under s. 61.65, 1975 stats., or s. 62.13 (9), (9a) or (10), 1975 stats., who was an actively employed member of that fund on March 30, 1978, shall continue to have benefits and obligations determined in accordance with the applicable provisions of s. 61.65, 1975 stats., or s. 62.13 (9), (9a) or (10), 1975 stats., but paid by the Wisconsin retirement system, except that for any member whose employment terminates after March 9, 1984, the monthly pension shall equal 55% of the member's monthly compensation. The provisions of s. 40.23 (1) (f) relating to compulsory retirement shall not apply to those actively employed members.

40.19(4)(h) (h) This subsection does not apply to any pension fund operated by a 1st class city in accordance with s. 62.13 (10) (h), 1975 stats.

40.19(5) (5) For the purpose of complying with section 401 (a) (7) of the Internal Revenue Code, a participant shall be 100 percent vested in, and have a nonforfeitable right to, his or her retirement benefits upon attaining eligibility for the retirement benefits. A participant shall also be 100 percent vested in, and have a nonforfeitable right to, his or her accumulated employee contributions at all times. In the event of a termination of, or a complete discontinuance of employer contributions to the Wisconsin retirement system, a participant shall be 100 percent vested in, and have a nonforfeitable right to, his or her accrued retirement benefits. All such benefits are nonforfeitable to the extent funded. For the purpose of complying with section 401 (a) (8) of the Internal Revenue Code, any forfeitures of benefits by participants or former participants of the Wisconsin retirement system may not be used to pay benefit increases.

40.19 History History: 1981 c. 96; 1983 a. 141; 1987 a. 403 s. 256; 1989 a. 56, 359; 1997 a. 26; 2013 a. 20.

40.19 Annotation All participants who have benefits accrued are protected by sub. (1) from the abrogation of those benefits unless the benefits are replaced by benefits of equal or greater value. Statutory changes to ch. 40 may be made as long as accrued benefits are not abrogated. Nonstatutory distributions made by 1999 Wis. Act 11 did not abrogate accrued benefits nor did they violate the constitutional protections against the taking of property or impairment of contract. Wisconsin Professional Police Association, Inc. v. Lightbourn, 2001 WI 59, 243 Wis. 2d 512, 627 N.W.2d 80, 99-3297.



40.20 Creation.

40.20  Creation. A Wisconsin retirement system is created, including the benefits provided by this subchapter, the disability annuities provided by s. 40.63 and the death benefits provided by ss. 40.71 and 40.73. For purposes of determining an employee's eligibility for social security coverage only, the former state teachers retirement system and Milwaukee teachers retirement fund and the local police and fire pension funds established under s. 61.65 (1), (6) and (7), 1975 stats., and s. 62.13 (9) (e), (9a) and (10) (f) and (g), 1975 stats., shall continue to be considered separate retirement systems but for all other purposes the Wisconsin retirement system is a continuation of the Wisconsin retirement fund.

40.20 History History: 1981 c. 96; 1987 a. 403 s. 256.



40.21 Participating employers.

40.21  Participating employers.

40.21(1) (1) Any employer shall be included within and thereafter subject to the provisions of the Wisconsin retirement system by so electing, through adoption of a resolution by the governing body of the employer. If the official notice of election to be included has been received by the department on or before November 15 the effective date of participation of the employer shall be the ensuing January 1. If the department receives the notice of election after November 15 the effective date shall be the January 1 after the ensuing January 1.

40.21(1m) (1m) Notwithstanding sub. (1), if the governing body of a federated public library system, established under s. 43.19, whose territory lies within a single county with a population of 500,000 or more adopts a resolution to become a participating employer, the effective date shall be June 1, 1994.

40.21(2) (2) Any employer who elected or was required to participate in the Wisconsin retirement fund under s. 41.05, 1979 stats., shall be included in the Wisconsin retirement system on the same basis as the employer was included in the Wisconsin retirement fund.

40.21(3) (3) Every employer authorized by law to employ or pay the salaries of teachers, who is not otherwise a participating employer, is a participating employer with respect to teacher employees only.

40.21(3m) (3m) A city-county health department that is established under s. 251.02 (1m), that is subject to s. 251.02 (1r), and that is not otherwise a participating employer, is a participating employer with respect to its employees who are included in a collective bargaining unit for which a representative is recognized or certified under subch. IV of ch. 111 and is not required to adopt a resolution electing to participate in the Wisconsin retirement system or provide notice of such election to the department under sub. (1).

40.21(4) (4) Every city or village which was subject to s. 61.65, 1975 stats., and s. 62.13, 1975 stats., on or before March 30, 1978, except a city of the 1st class, which is not otherwise a participating employer, is a participating employer but only with respect to present and future employees of its police and fire departments specified by s. 61.65 (6) and (7), 1975 stats., and s. 62.13 (9) (e), (9a) and (10) (f) and (g), 1975 stats.

40.21(5) (5) Whenever any employer is created, the territory of which includes more than one-half of the last assessed valuation of an employer which at the time of creation was a participating employer on a basis other than that specified in sub. (3) or (4) and the employer so created assumes the functions and responsibilities of the previous employer with respect to the territory, then the employer so created shall automatically be a participating employer from its inception, but no prior service credits shall be provided for any personnel of the employer unless the new participating employer adopts a resolution as provided in sub. (1). If a resolution is adopted, no employee shall receive prior service credit for any period of service which was previously covered by a retirement system.

40.21(6) (6)

40.21(6)(a)(a) Any employer electing to be included within the provisions of the Wisconsin retirement system in accordance with this section may in the resolution and in the certified notice of election recognize 100%, 75%, 50%, 25% or none of the prior creditable service of its employees earned by the employees while employed by the employer, if the same percentage of each employee's prior creditable service is recognized.

40.21(6)(b) (b) Any employer which recognizes less than all of the prior creditable service of its employees under par. (a) may adopt another resolution as provided in this section, increasing, for each person who is still a participating employee on the effective date of the increase determined under this section, the percentage of the employee's prior creditable service which is recognized to one of the higher levels provided by par. (a) provided the accumulated percentage does not exceed 100%.

40.21(6)(c) (c) Whenever the percentage of recognized prior creditable service is increased as provided in par. (b), the employer contributions computed under s. 40.05 (2) shall be increased to reflect the value of the increased prior creditable service being granted, amortized over the remainder of the funding period provided for prior creditable service costs of that employer.

40.21 History History: 1981 c. 96; 1987 a. 309; 1987 a. 403 s. 256; 1989 a. 56 s. 259; 1993 a. 383; 2001 a. 16.

40.21 Annotation Sub. (4) limits prospective mandatory Wisconsin Retirement System coverage to present and future police and firefighter employees of cities and villages that had police and firefighter employees included in the Wisconsin Retirement Fund prior to March 31, 1978. 75 Atty. Gen. 34.



40.22 Participating employees.

40.22  Participating employees.

40.22(1) (1) Except as provided in sub. (2), each employee currently in the service of, and receiving earnings from, a state agency or other participating employer shall be included within the provisions of the Wisconsin retirement system as a participating employee of that state agency or participating employer.

40.22(2) (2) No person may be included within, or receive benefits from, the Wisconsin retirement system for any service if any of the following conditions apply:

40.22(2)(a) (a) Except as provided in sub. (2m), the employee was a participating employee before July 1, 2011, and is not expected to work at least one-third of what is considered full-time employment by the department, as determined by rule.

40.22(2)(am) (am) Except as provided in sub. (2r), the employee was initially employed by a participating employer on or after July 1, 2011, and is not expected to work at least two-thirds of what is considered full-time employment by the department, as determined by rule.

40.22(2)(b) (b) The employee's expected duration of employment is less than one year.

40.22(2)(c) (c) The employee is excluded from participation by s. 40.21 (3) or (4).

40.22(2)(d) (d) The employee is subject to s. 40.19 (4) provided that contributions and benefits shall be paid as provided by that subsection.

40.22(2)(e) (e) The employee is subject to a contract involving the furnishing by the person of more than the person's personal services.

40.22(2)(f) (f) The employee is a member of a retirement system of a 1st class city and was an employee of a technical college district created under ch. 38 on the date the district was created.

40.22(2)(g) (g) The employee is appointed by the university under s. 36.19, or by the University of Wisconsin Hospitals and Clinics Authority, as a student assistant or employee in training or is appointed by a school or other education system in which the person is regularly enrolled as a student and is attending classes to perform services incidental to the person's course of study at that school or education system.

40.22(2)(gm) (gm) The employee is initially employed by a participating employer on or after April 23, 1992, is under the age of 20 and is regularly enrolled, or is expected to be regularly enrolled, as a full-time student in a school, as defined in s. 118.257 (1) (d).

40.22(2)(h) (h) The employee is teaching while on leave from an educational institution not a part of the University of Wisconsin System, if the person is a visiting professor, visiting associate professor, visiting assistant professor or visiting lecturer at the university and if the employment at the university is all within 12 consecutive calendar months. If the employment at the university is continued beyond the 12-month period the person shall, at the start of the 13th consecutive calendar month of employment, come under the system for future service.

40.22(2)(i) (i) The employee contributes to the employee retirement system of the county of Milwaukee if the person was contributing to that system on September 10, 1959.

40.22(2)(j) (j) The employee is employed by a transportation system in a position that is excluded from the Wisconsin retirement system and is included in another retirement system under s. 66.1023.

40.22(2)(k) (k) The employee is eligible to receive similar benefits from any other state covering the same service and earnings.

40.22(2)(L) (L) The employee is employed by a participating employer after the person becomes an annuitant, unless the service is after the annuity is suspended under s. 40.26.

40.22(2)(m) (m) Notwithstanding sub. (3m), the employee was formerly employed by Milwaukee County, is a state employee described in s. 49.825 (4) or (5) or 49.826 (4), and is a covered employee under the retirement system established under chapter 201, laws of 1937, pursuant to s. 49.825 (4) (c) or (5) (c) or 49.826 (4) (c).

40.22(2m) (2m) An employee who was a participating employee before July 1, 2011, who is not expected to work at least one-third of what is considered full-time employment by the department, as determined by rule, and who is not otherwise excluded under sub. (2) from becoming a participating employee shall become a participating employee if he or she is subsequently employed by the state agency or other participating employer for either of the following periods:

40.22(2m)(a) (a) At least one year for at least one-third of what is considered full-time employment by the department, as determined by rule, or, for an educational support personnel employee, at least one year for at least one-third of what is considered full-time employment for a teacher.

40.22(2m)(b) (b) At least 600 hours in the immediately preceding 12-month period.

40.22(2r) (2r) An employee who was initially employed by a participating employer on or after July 1, 2011, who is not expected to work at least two-thirds of what is considered full-time employment by the department, as determined by rule, and who is not otherwise excluded under sub. (2) from becoming a participating employee shall become a participating employee if he or she is subsequently employed by the state agency or other participating employer for either of the following periods:

40.22(2r)(a) (a) At least one year for at least two-thirds of what is considered full-time employment by the department, as determined by rule, or, for an educational support personnel employee, at least one year for at least two-thirds of what is considered full-time employment for a teacher.

40.22(2r)(b) (b) At least 1,200 hours in the immediately preceding 12-month period.

40.22(3) (3) A person who qualifies as a participating employee shall be included within, and shall be subject to, the Wisconsin retirement system effective on one of the following dates:

40.22(3)(a) (a) The employer's effective date of participation if the person is an employee of that employer on the employer's effective date and has met all requirements for inclusion on or prior to that effective date.

40.22(3)(b) (b)

40.22(3)(b)1.1. The first day after completion of one year of employment for at least one-third of what is considered full-time employment by the department, as determined by rule, if the person becomes a participating employee under sub. (2m) after the employer's effective date of participation.

40.22(3)(b)2. 2. The first day after completion of one year of employment for at least two-thirds of what is considered full-time employment by the department, as determined by rule, if the person becomes a participating employee under sub. (2r) after the employer's effective date of participation.

40.22(3)(c) (c) The first day of employment if the person is a participating employee not covered under par. (a) or (b).

40.22(3m) (3m) Any employee who becomes a participating employee shall continue to be a participating employee notwithstanding sub. (2) (a) or (b) for periods of subsequent employment with that state agency or other participating employer unless the employment with the state agency or other participating employer is terminated for 12 or more consecutive calendar months or unless the employee receives a benefit under s. 40.23, 40.25 (1) or (2) or 40.63.

40.22(4) (4) For purposes of s. 40.02 (25), a person who is employed by a state agency shall be deemed to have become a state employee on the date the person becomes a participating state employee. No participating employee may be included under s. 40.52 (3).

40.22(5) (5) A determination as to whether an employee has met or will meet the actual or anticipated performance of duty or other requirements of this section shall be made by the employer in accordance with rules of the department. The department may by rule identify circumstances and establish procedures under which eligibility for participation shall be based on combined employment when a person is employed by 2 or more employers.

40.22(6) (6) Notwithstanding subs. (1), (2), (3), (4) and (5), if an employee's employment with an employer terminates after a period of service of less than 30 calendar days, the employee is not eligible for retirement coverage for that period of service. This subsection shall not apply to employment covered under sub. (3m) and shall not affect an employee's eligibility for insurance coverage for that period of service.

40.22 History History: 1981 c. 96, 386; 1989 a. 13; 1991 a. 152; 1993 a. 399; 1995 a. 216; 1997 a. 69, 110; 1999 a. 150 s. 672; 2001 a. 104; 2009 a. 15, 28; 2011 a. 32; 2013 a. 20.



40.23 Retirement annuities.

40.23  Retirement annuities.

40.23(1) (1)

40.23(1)(a)(a) Except as provided in par. (am), any participant who has attained age 55, and any protective occupation participant who has attained age 50, on or before the annuity effective date shall be entitled to a retirement annuity in accordance with the actuarial tables in effect on the effective date of the annuity if the participant submits an application for a retirement annuity on a form furnished by the department and all of the following apply:

40.23(1)(a)1. 1. The participant is separated, regardless of cause, and continues to be separated until the annuity effective date, the date 30 days after the application is received by the department or the date 30 days after separation, whichever is later, from all employment meeting the qualifications for inclusion specified in s. 40.22 for any participating employer.

40.23(1)(a)2. 2. The participant is not on authorized leave of absence from any participating employer.

40.23(1)(am) (am)

40.23(1)(am)1.1. In this paragraph "part-time service" is service in a position normally requiring actual performance of duty during fewer than 1,044 hours per calendar year.

40.23(1)(am)2. 2. Any participant who has attained age 55 and who is a participant because of employment other than part-time service as an elected official and who is also a participating employee because of part-time service as an elected official may, after termination of all covered employment other than service as a part-time elected official, waive further participation under the fund for his or her current, and any future, part-time service as an elected official. Any election under this paragraph is irrevocable and is effective beginning the day after the date of election. Notwithstanding par. (a), any participant who elects under this paragraph may receive a retirement annuity for all service under the fund credited to the participant to the date he or she elects. The date a participant elects under this paragraph is deemed to be the date of separation from the last participating employer by which that participant was employed.

40.23(1)(am)3. 3. No participant who elects under subd. 2. may have his or her annuity suspended under s. 40.26 (1) because of earnings received for any part-time services as an elected official.

40.23(1)(b) (b) Except as provided in par. (bm), all retirement annuities shall be effective on the day following, or on the first day of a month following, the date of separation from the last participating employer by which the participant was employed, as specified by the participant in the written application for the annuity. However, the date shall not be more than 90 days prior to the date of receipt of the application by the department. The participant may specify that additional contribution accumulations shall not be applied to provide an annuity until a subsequent application is filed for an annuity to be paid from the additional contribution accumulations. The subsequent application shall be made as specified under sub. (4) or the department shall automatically distribute the accumulated additional contribution accumulations as a lump sum.

40.23(1)(bm) (bm) If an application by a participant age 55 or over, or by a protective occupation participant age 50 or over, for long-term disability insurance benefits is disapproved under rules promulgated by the department, the date which would have been the effective date for the insurance benefits shall be the retirement annuity effective date if requested by the applicant within 60 days of the disapproval or, if the disapproval is appealed, within 60 days of the final disposition of the appeal.

40.23(1)(c) (c) No application specifying an annuity effective date later than 60 days after the date of its receipt by the department shall be accepted, unless the participant files the application on or after January 1 of the calendar year in which the participant attains the age of 69.5 years specifying an annuity effective date that begins before April 1 of the calendar year following the calendar year in which the participant attains the age of 70.5 years.

40.23(1)(d) (d) Notwithstanding par. (c), an application for an annuity to be effective on the day following termination of employment may be filed up to 90 days prior to the employee's anticipated termination date. The anticipated termination date shall be stated in the application and the department shall not make an annuity payment until the employee has terminated. The department shall reject any application that is filed more than 90 days prior to the employee's termination date.

40.23(1)(e) (e) Whenever it is determined that an annuity effective date is incorrect, the annuity effective date shall be corrected and any related computational and payment adjustments shall be made.

40.23(1)(f) (f) Any participating employee may be retired by the employer after attainment of the employee's normal retirement date, under policies established or agreed to by the employer, except:

40.23(1)(f)1. 1. As prohibited by federal law or by s. 111.33.

40.23(1)(f)2. 2. Each elected official's and each sheriff's employment shall be continued to the end of the official's or sheriff's term of office and to the end of each subsequent term of office to which elected.

40.23(1)(f)4. 4. Any employer may, in a collective bargaining agreement, limit its right to require retirement.

40.23(2) (2) Except as provided in s. 40.19 (2), this subsection applies only to participants who are not participating employees after March 9, 1984. The retirement annuity in the normal form shall be an annuity payable for the life of the annuitant with a guarantee of 60 monthly payments. Except as provided in sub. (3), the initial monthly amount of the normal form annuity shall be the amount which, when added to the OASDHI benefit, equals 85% of the participant's final average earnings plus the amount which can be provided under pars. (a) and (c) and adjusted under pars. (d) and (e) or, if less, shall be in the monthly amount equal to the sum of the amounts determined under pars. (a), (b) and (c) as modified by pars. (d) and (e) and in accordance with the actuarial tables in effect on the annuity effective date.

40.23(2)(a) (a) The annuity which can be provided from a sum equal to 200% of the excess accruing after June 30, 1966, for teacher participants, or December 31, 1965, for all other participants, of the participant's required contribution accumulation reserved for a variable annuity over the amount to which the contributions would have accumulated if not so reserved. If the participant's required contribution accumulation reserved for a variable annuity is less than the amount to which the contributions would have accumulated if not so reserved, the annuity shall be reduced by the amount which could be provided by a sum equal to 200% of the deficiency.

40.23(2)(b) (b) A monthly annuity in the normal form computed on the basis of the participant's final average earnings and creditable service, if the annuity becomes effective on or after the normal retirement date of the participant, determined by multiplying the participant's final average earnings by the participant's creditable service and the following applicable percentage:

40.23(2)(b)1. 1. For each participant for creditable service of a type not otherwise specified in this paragraph, 1.3%.

40.23(2)(b)2. 2. For each participant for creditable service as an elected official and for executive service, as defined under s. 40.02 (31), 1985 stats., 1.8%.

40.23(2)(b)3. 3. For each participant, subject to Titles II and XVIII of the federal social security act, for service as a protective occupation participant, 1.8%.

40.23(2)(b)4. 4. For each participant not subject to Titles II and XVIII of the federal social security act, for service as a protective occupation participant, 2.3%.

40.23(2)(c) (c) The amount, if any, which can be provided by accumulated employee and employer additional contributions credited to the participant's account.

40.23(2)(d) (d) If the annuity effective date is prior to the normal retirement date of the participant, the annuity amount computed under par. (b) shall be reduced, as recommended by the actuary and approved by the board, by a percentage or percentages of the amount of the annuity for each month and any major portion of a month between the effective date of the annuity and the participant's normal retirement date.

40.23(2)(e) (e) The amount of the annuity computed under par. (b) shall be reduced by the amounts, determined under s. 42.244 (4) (b) and (c), 1979 stats., s. 42.246 (1) (e), 1979 stats., s. 42.77 (3) (b) and (c), 1979 stats., and s. 42.79 (1) (e), 1979 stats., for those teacher participants specified in those sections.

40.23(2m) (2m) The following provisions apply only to participants who are participating employees after March 9, 1984:

40.23(2m)(a) (a) The retirement annuity in the normal form is a straight life annuity payable for the life of the annuitant.

40.23(2m)(b) (b) Except as provided in s. 40.26, subject to the limitations under section 415 of the Internal Revenue Code, the initial amount of the normal form annuity shall be an amount equal to 70%, or 65% for participants whose formula rate is determined under par. (e) 3. or 85% for participants whose formula rate is determined under par. (e) 4., of the participant's final average earnings plus the amount which can be provided under pars. (c) and (d) or, if less, shall be in the monthly amount equal to the sum of the amounts determined under pars. (c), (d) and (e) as modified by par. (f) and in accordance with the actuarial tables in effect on the annuity effective date. If the participant has creditable service under both par. (e) 4. and another category under par. (e), the percent applied under this paragraph shall be determined by multiplying the percent that each type of creditable service is of the participant's total creditable service by 85% and 65% or 70%, respectively, and adding the results, except that the resulting benefit may not be less than the amount of the normal form annuity that could be paid based solely on the creditable service under par. (e) 4.

40.23(2m)(c) (c) The annuity which can be provided from a sum equal to 200 percent of the excess accruing after June 30, 1966, for teacher participants, or December 31, 1965, for all other participants, of the participant's required contribution accumulation reserved for a variable annuity over the amount to which the contributions would have accumulated at the core annuity division effective rate if not so reserved. If the participant's required contribution accumulation reserved for a variable annuity is less than the amount to which the contributions would have accumulated at the core annuity division effective rate if not reserved, the annuity shall be reduced by the amount which could be provided by a sum equal to 200 percent of the deficiency.

40.23(2m)(d) (d) The amount, if any, which can be provided by accumulated employee and employer additional contributions credited to the participant's account.

40.23(2m)(e) (e) A monthly annuity in the normal form computed on the basis of the participant's final average earnings and creditable service, if the annuity becomes effective on or after the normal retirement date of the participant, determined by multiplying the participant's final average earnings by the participant's creditable service and the following applicable percentage:

40.23(2m)(e)1. 1. For each participant for creditable service of a type not otherwise specified in this paragraph that is performed before January 1, 2000, 1.765%; for such creditable service that is performed on or after January 1, 2000, 1.6%.

40.23(2m)(e)2. 2. For each participant for creditable service as an elected official or as an executive participating employee that is performed before January 1, 2000, 2.165%; for such creditable service that is performed on or after January 1, 2000, but before June 29, 2011, 2%; and for such creditable service that is performed on or after June 29, 2011, 1.6%.

40.23(2m)(e)3. 3. For each participant subject to titles II and XVIII of the federal Social Security Act, for service as a protective occupation participant that is performed before January 1, 2000, 2.165%; for such creditable service that is performed on or after January 1, 2000, 2%.

40.23(2m)(e)4. 4. For each participant not subject to titles II and XVIII of the federal Social Security Act, for service as a protective occupation participant that is performed before January 1, 2000, 2.665%; for such creditable service that is performed on or after January 1, 2000, 2.5%.

40.23(2m)(em) (em)

40.23(2m)(em)1.1. For the purpose of determining the applicable percentage rate under par. (e), all of the following shall apply:

40.23(2m)(em)1.a. a. Any creditable service forfeited by a participating employee before January 1, 2000, and which is subsequently reestablished by the participating employee under s. 40.285 (2) (a), shall be considered to have been performed before January 1, 2000.

40.23(2m)(em)1.b. b. Any creditable service received under s. 40.285 (2) (b), which is based on service performed before January 1, 2000, shall be considered to have been performed before January 1, 2000.

40.23(2m)(em)1.c. c. Any creditable military service received under s. 40.02 (15) (c), which is based on creditable service performed before January 1, 2000, shall be considered to have been performed before January 1, 2000.

40.23(2m)(em)2. 2. This paragraph shall only apply to participants who are participating employees on or after January 1, 2000.

40.23(2m)(er) (er) For a participant who initially becomes a participating employee on or after July 1, 2011, the following shall apply:

40.23(2m)(er)5. 5. If the participant has less than 5 years of creditable service, the annuity amount under par. (e) shall be 0.

40.23(2m)(f) (f)

40.23(2m)(f)1.1. If the annuity effective date is before the normal retirement date of the participant, the annuity amount computed under par. (e) shall be reduced by 0.4% for each full month, and for each partial month including at least 15 days, before the participant's normal retirement date, except as provided in subds. 2. to 4.

40.23(2m)(f)2. 2. For a participant who terminates covered employment on or after July 1, 1990, and whose annuity is computed under par. (e) 1. or 2., the 0.4% reduction of the annuity amount under subd. 1. shall be reduced by subtracting from the 0.4% an amount equal to 0.001111% for each month of creditable service, except as provided in subds. 3. and 4.

40.23(2m)(f)3. 3. Subdivision 2. shall not apply to those months specified in subd. 1. that precede the date on which the participant attains the age of 57.

40.23(2m)(f)4. 4. The resulting percentage by which the annuity amount is reduced under subd. 2. may not be less than zero.

40.23(2m)(fm) (fm) Notwithstanding s. 40.02 (17) (intro.), for purposes of determining creditable service under par. (f) 2., a participant's amount of creditable service in any annual earnings period shall be treated as the amount of creditable service that a teacher would earn for that annual earnings period. To be eligible for the treatment provided by this paragraph, the participant must have earned only a partial year of creditable service in at least 5 of the 10 annual earnings periods immediately preceding the annual earnings period in which the participant terminated covered employment. This paragraph does not apply to service credited under s. 40.02 (15).

40.23(2m)(g) (g) The employer may pay to the department part or all of the costs of the actuarial reduction applicable to a participating employee under par. (f), and the actuarial reduction for the amount paid may not be applied under par. (f), if all of the following conditions are met:

40.23(2m)(g)1. 1. The employer has elected to pay part or all of the costs of the required actuarial reduction, the action is effective after June 30, 1990, and the employer has not taken any action to rescind the election.

40.23(2m)(g)2. 2. The participant voluntarily terminates employment with the employer after June 30, 1990, and after the employer elects under subd. 1.

40.23(2m)(g)3. 3. The employer pays to the department the difference, as determined by the department, between the actuarial cost of the annuity which would have been paid if the employer had not elected under subd. 1. and the actuarial cost of the annuity payable. The amount so paid shall be credited as employer current service contributions under s. 40.05 (2) (a), and shall be included with the first payment made under s. 40.05 (2) after the department notifies the employer of the amount due.

40.23(3) (3)

40.23(3)(a)(a) Except as provided in par. (b), the initial monthly amount of any retirement annuity in the normal form shall not be less than the money purchase annuity which can be provided by applying the sum of the participant's accumulated additional and required contributions, including interest credited to the accumulations, plus an amount from the employer accumulation reserve equal to the participant's accumulated required contributions, less any accumulated contributions to purchase other governmental service under s. 40.25 (7), 2001 stats., or s. 40.285 (2) (b) to fund the annuity in accordance with the actuarial tables in effect on the annuity effective date.

40.23(3)(b) (b) For a participant who initially becomes a participating employee on or after July 1, 2011, the following shall apply for purposes of calculating a money purchase annuity under par. (a):

40.23(3)(b)5. 5. If the participant has less than 5 years of creditable service, the amount from the employer accumulation reserve shall equal 0.

40.23(4) (4)

40.23(4)(a)(a) Subject to all requirements under section 401 (a) (9) of the Internal Revenue Code and federal regulations applicable to that section, which relate to a governmental plan, as defined in section 414 (d) of the Internal Revenue Code, the department shall distribute to the participant the entire amount that is credited to the account of a participant under the Wisconsin retirement system no later than the required beginning date, unless the department distributes this amount as an annuity or in more than one payment. If the department distributes this amount as an annuity or in more than one payment, the department shall begin the distribution no later than the required beginning date.

40.23(4)(b) (b) In the calendar year immediately preceding the calendar year of a participant's required beginning date, if the department distributes the amount that is credited to the account of a participant under the Wisconsin retirement system in a form other than as a lump sum payment, the department, subject to all requirements under the Internal Revenue Code, shall calculate the distribution to the participant according to one of the following:

40.23(4)(b)1. 1. The life of a participant or, if the annuity is in the form of a joint and survivor annuity, the joint lives of the participant and the named survivor.

40.23(4)(b)2. 2. For an annuity authorized under s. 40.24 (1) (f), a term certain not to exceed the life expectancy of the participant or, if the annuity is in the form of a joint and survivor annuity, the joint life expectancies of the participant and the named survivor.

40.23(4)(c) (c) If a participant during the calendar year in which he or she attains 69.5 years, or the alternate payee during the calendar year in which the participant attains 69.5 years, does not apply before December 31 in that year for a distribution of the amount that is credited to the account of a participant under the Wisconsin retirement system, the department shall begin, effective the following January 1, an automatic distribution to the participant or alternate payee in the form of an annuity specified under s. 40.24 (1) (c) or as determined by the department by rule. If the department makes an automatic distribution under this paragraph, the beneficiary designation filed with the department before the date on which the department begins the automatic distribution is no longer applicable under ss. 40.71 and 40.73. Unless the participant or alternate payee files a subsequent beneficiary designation with the department after the date on which the department begins the automatic distribution, the department shall pay any death benefit as provided under s. 40.02 (8) (a) 2.

40.23(4)(d) (d) If a participant dies after the department begins to distribute the amount that is credited to the account of a participant under the Wisconsin retirement system, but before the entire amount in the account has been distributed, the department shall distribute the remaining portion of the account at least as rapidly as is provided in the manner of distribution selected by the participant. If the beneficiary does not apply to the department to continue the distribution, within a period specified by rule, the department shall pay the remaining distribution to the beneficiary as a lump sum.

40.23(4)(e) (e)

40.23(4)(e)1.1. Subject to subds. 2. to 4. and section 401 (a) (9) of the Internal Revenue Code, if a participant dies before the distribution of benefits has commenced and the participant's beneficiary is the spouse or domestic partner, the department shall begin the distribution within 5 years after the date of the participant's death.

40.23(4)(e)2. 2. Subject to section 401 (a) (9) of the Internal Revenue Code, if the spouse or domestic partner files a subsequent beneficiary designation with the department, the payment of the distribution may be deferred until the January 1 of the year in which the participant would have attained the age of 70.5 years.

40.23(4)(e)3. 3. Subject to section 401 (a) (9) of the Internal Revenue Code, if the spouse or domestic partner does not apply for a distribution, the distribution shall begin as an automatic distribution as provided under subd. 1. or under par. (c), whichever distribution date is earlier.

40.23(4)(e)4. 4. Subject to section 401 (a) (9) of the Internal Revenue Code, if the spouse or domestic partner dies, but has designated a new beneficiary, the birth date of the spouse or domestic partner shall be used for the purposes of determining the required beginning date.

40.23(4)(e)5. 5. The department shall specify by rule all procedures relating to an automatic distribution to the spouse or domestic partner. These rules shall comply with the Internal Revenue Code.

40.23(4)(f) (f) If a participant dies before the distribution of benefits has commenced and the beneficiary cannot delay the automatic payment of benefits under section 401 (a) (9) of the Internal Revenue Code, the beneficiary shall do one of the following:

40.23(4)(f)1. 1. Elect a lump sum payment by December 31 of the 5th calendar year after the date of the participant's death.

40.23(4)(f)2. 2. Elect an annuity benefit, not to exceed his or her life expectancy, by December 31 of the calendar year after the date of the participant's death.

40.23(4)(g) (g) Nothing in this subsection shall be construed to create any benefit, lump sum payment option or form of annuity not otherwise expressly provided for in this subchapter.

40.23(4)(h) (h) Death and disability benefits provided under this chapter are limited by the incidental benefit rule under section 401 (a) (9) (G) of the Internal Revenue Code and applicable federal regulations and guidance adopted under the Internal Revenue Code.

40.23(4)(i) (i) Distributions of benefits shall conform to a reasonable and good faith interpretation of section 401 (a) (9) of the Internal Revenue Code.

40.23(4)(j) (j) Pursuant to a qualified domestic relations order, the department may establish separate benefits for a participant and an alternate payee.

40.23 History History: 1981 c. 96, 386; 1983 a. 141, 267, 391; 1987 a. 309, 372; 1987 a. 403 s. 256; 1989 a. 13; 1989 a. 56 s. 259; 1991 a. 152; 1995 a. 225, 302, 414; 1997 a. 35, 69; 1999 a. 11; 2003 a. 33; 2005 a. 153, 154; 2007 a. 96; 2009 a. 28; 2011 a. 10, 32; 2013 a. 20.



40.24 Annuity options.

40.24  Annuity options.

40.24(1)(1) Except as provided in subs. (2) to (4) and (7), any participant who is eligible to receive a retirement annuity in the normal form may elect to receive the actuarial equivalent of the normal form annuity in any of the following optional annuity forms:

40.24(1)(a) (a) A straight-life annuity terminating at the death of the annuitant.

40.24(1)(b) (b) A straight life annuity with a guarantee of 60 monthly payments.

40.24(1)(c) (c) An annuity payable for the life of the annuitant with a guarantee of 180 monthly payments.

40.24(1)(d) (d) An annuity payable for the life of the annuitant, and after the death of the annuitant, monthly payments as elected by the participant of either 100% or 75% of the amount of the annuity paid to the annuitant to be continued to the named survivor, for life, who was designated by the participant in the original application for an annuity. If the participant's annuity effective date is on or after January 1, 1992, or, if the department specifies an earlier date that is not earlier than April 23, 1992, on or after the date specified by the department, and if the death of the named survivor occurs before the death of the annuitant and before the first day of the 61st month beginning after the annuity effective date, the annuity option under this paragraph shall be converted to the annuity option under par. (a) and, beginning with the annuity payment for the first month beginning after the death of the named survivor, the annuity amount shall be the amount that the annuitant would be receiving on that date if the participant had elected the annuity option under par. (a) in the original application for an annuity.

40.24(1)(e) (e) A reduced annuity payable in the normal form or any of the optional life forms provided under this section, plus a temporary annuity payable monthly but terminating with the payment payable in the month following the month in which the annuitant attains age 62. If the annuitant dies before the end of the final payment, the remaining payments of the temporary annuity certain shall be made to the named survivor or, if there is no living named survivor, in accordance with s. 40.73 (2) to the annuitant's beneficiary. It is the intent of this option that so far as is practicable the amounts of the life annuity and temporary annuity shall be determined so that the annuitant's total anticipated benefits from the fund and from his or her primary OASDHI benefit will be the same each month both before and after attainment of age 62.

40.24(1)(f) (f) From accumulated additional contributions made under s. 40.05 (1) (a) 5. only, an annuity certain payable for and terminating after the number of months specified by the applicant, regardless of whether the applicant dies before or after the number of months specified, provided that the monthly amount of the annuity certain is at least equal to the minimum amount established under s. 40.25 (1) (a). Subject to the period of distribution required under s. 40.23 (4) (b) 2., the number of months specified shall not exceed 180 and shall not be less than 24. If the death of the annuitant occurs prior to the expiration of the certain period, the remaining payments shall be made in accordance with s. 40.73 (2) without regard to any other annuity payments payable to the beneficiary. An annuity under this paragraph may be initiated prior to any other annuity amount provided under this subchapter and prior to age 55 if all other qualifications for receiving an annuity payment are met.

40.24(1)(g) (g) Any one optional life annuity form provided by rule.

40.24(2) (2) The department may modify any optional annuity form prescribed in sub. (1) (a) to (f) by rule as necessary to conform to federal regulations.

40.24(3) (3) Any participant specified under sub. (1) (intro.) may elect to receive the amount provided by accumulated additional contributions in a different optional form than the balance of the annuity.

40.24(4) (4) Any optional annuity form under this section shall be based on actuarial equivalent values with due regard to selection against the fund, shall not provide a greater monthly amount payable to others upon the death of the participant than the amount which would have been payable to the participant if the participant had continued to live and shall not be changed after the effective date of the annuity unless the participant's request for the change is received by the department within 60 days after the date on which the first annuity check, share draft or other draft is issued or funds are otherwise transferred.

40.24(5) (5) An annuity in a form other than the normal form shall be the actuarial equivalent of the annuity in the normal form if, on the effective date of the annuity, the annuity has the same single-sum present value as the annuity in the normal form, as calculated by the department according to methods and assumptions specified by the actuary.

40.24(6) (6) If a participant's annuity is not effective until after the earlier of the participant's normal retirement date under s. 40.02 (42) (a) to (d) or the date on which the participant attains the age of 62 years and the participant elects an optional annuity form, the monthly amount of annuity provided by conversion of the benefit computed under s. 40.23 (2m) (e) to the optional form elected shall not be less than the monthly amount of annuity which would have been paid had the participant retired on the earlier of the participant's normal retirement date under s. 40.02 (42) (a) to (d) or the date on which the participant attains the age of 62 years and elected the same optional form of annuity and the same beneficiary. It shall be assumed for purposes of calculating the amount of an annuity under this subsection that all of the participant's earned annuity was earned prior to the participant's normal retirement date, but the department shall use the beneficiary's actual age on the effective date of the annuity.

40.24(7) (7)

40.24(7)(a)(a) Any participant who has been married to the same spouse, or in a domestic partnership with the same domestic partner, for at least one year immediately preceding the participant's annuity effective date shall elect the annuity option under sub. (1) (d), the annuity option under sub. (1) (e), if the reduced annuity under sub. (1) (e) is payable in an optional life form provided under sub. (1) (d), or an annuity option in a form provided by rule, if the annuity is payable for life with monthly payments of at least 75% of the amount of the annuity to be continued to the beneficiary, for life, upon the death of the participant, and the participant shall designate the spouse or domestic partner as the beneficiary, unless the participant's application for a retirement annuity in a different optional annuity form is signed by both the participant and the participant's spouse or domestic partner or unless the participant establishes to the satisfaction of the department that, by reason of absence or other inability, the spouse's or domestic partner's signature may not be obtained. This subsection does not apply to any of the following:

40.24(7)(a)1. 1. Participants whose applications for a retirement annuity specify an annuity effective date before August 1, 1986.

40.24(7)(a)2. 2. That portion of a disability annuity which, under s. 40.63 (8) (d), is not eligible for election of an annuity option by the participant.

40.24(7)(a)3. 3. Benefits paid under s. 40.25 (1) (a).

40.24(7)(a)4. 4. Benefits paid from accumulated additional contributions.

40.24(7)(a)5. 5. Benefits payable to a beneficiary from a deceased participant's account.

40.24(7)(a)6. 6. Automatic distributions under s. 40.23 (4).

40.24(7)(b) (b) In administering this subsection, the secretary may require the participant to provide the department with a certification of the participant's marital or domestic partnership status and of the validity of the spouse's or domestic partner's signature. If a participant is exempted from the requirements under par. (a) on the basis of a certification which the department or a court subsequently determines to be invalid, the liability of the fund and the department shall be limited to a conversion of annuity options at the time the certification is determined to be invalid. The conversion shall be from the present value of the annuity in the optional form originally elected by the participant to an annuity with the same present value but in the optional form under sub. (1) (d) and with monthly payments of 100% of the amount of the annuity paid to the annuitant to be continued to the spouse or domestic partner beneficiary.

40.24 History History: 1981 c. 96; 1983 a. 141 ss. 17, 20; 1983 a. 290, 368, 538; 1985 a. 151; 1989 a. 13, 166; 1991 a. 152; 1993 a. 426; 1995 a. 302; 1997 a. 110; 2007 a. 131; 2009 a. 28.



40.25 Lump sum payments.

40.25  Lump sum payments.

40.25(1)(1)

40.25(1)(a)(a) If all other requirements for payment of a retirement annuity are met and if the retirement annuity in the normal form which could be provided under s. 40.23 is equal to or less than $100 monthly for a benefit with an effective date that is on or after April 23, 1994, but before the end of the calendar year of 1993 or, for a benefit with an effective date in a subsequent calendar year, the monthly amount applied under this paragraph for the previous calendar year increased by the salary index and ignoring fractions of the dollar, the then present value, including additional contributions, of the annuity shall be paid in a single sum instead of as an annuity. The additional contribution accumulations shall not be included in determining whether a single sum should be paid if the optional form provided by s. 40.24 (1) (f) or a lump sum under sub. (4) is selected.

40.25(1)(b) (b) If all other requirements for payment of a retirement annuity are met and if the retirement annuity in the normal form which could be provided under s. 40.23 from all available accumulations and credits, other than accumulations from additional contributions, is more than $100 and less than $200 monthly for a benefit with an effective date that is on or after April 23, 1994, but before the end of the calendar year of 1993 or, for a benefit with an effective date in a subsequent calendar year, the monthly amounts applied under this paragraph for the previous calendar year increased by the salary index and ignoring fractions of the dollar, then any participant may elect to receive, in lieu of the annuity, the then present value, including additional contributions, of the annuity in a single sum.

40.25(2) (2) Subject to sub. (2t), if all requirements for payment of a retirement annuity are met except attainment of age 55 or age 50 for protective occupation participants, a separation benefit may be paid, if the participant's written application for a separation benefit is received by the department prior to the participant's 55th birthday or 50th birthday for protective occupation participants, in an amount equal to the additional and employee required contribution accumulations of the participant on the date the application for a separation benefit is approved.

40.25(2t) (2t) A protective occupation participant who is covered by the presumption under s. 891.455 and who applied for a duty disability benefit under s. 40.65 on or after May 12, 1998, may not be paid a separation benefit under sub. (2) during the period in which he or she is receiving the duty disability benefit.

40.25(3) (3) Upon administrative approval of payment of an amount under either sub. (1) or (2), the participant's account shall be closed and there shall be no further right, interest or claim on the part of the former participant to any benefit from the Wisconsin retirement system except as provided by sub. (5) and s. 40.285 (2) (a). Any former participant who is subsequently employed by any participating employer shall be treated as a new participating employee for all purposes of this chapter. New accumulations of contributions and credits and the computation of any future benefits shall bear no relationship to any accumulations and credits paid as single sums under sub. (1) or (2).

40.25(3m) (3m) A participant's application for a lump sum payment under sub. (1) (b) or (2), filed after May 7, 1994, shall be signed by both the participant and the participant's spouse or domestic partner, if the participant has been married to that spouse, or in a domestic partnership with that domestic partner, for at least one year immediately preceding the date the application is filed. The department may promulgate rules that allow for the waiver of the requirements of this subsection for a situation in which, by reason of absence or incompetency, the spouse's or domestic partner's signature may not be obtained. This subsection does not apply to any benefits paid from accumulated additional contributions.

40.25(4) (4) If all the requirements for payment of a retirement annuity or a separation benefit are met, except filing of an application, a participant may elect that the accumulation from the participant's additional contributions made under s. 40.05 (1) (a) 5. be paid as a lump sum in lieu of an annuity from those additional contributions.

40.25(5) (5)

40.25(5)(a)(a) Rights and creditable service forfeited under sub. (3) or s. 40.04 (4) (a) 3. shall be reestablished if the participant receives the benefit resulting in the forfeiture after being discharged and is subsequently reinstated to a position with the participating employer by court order, arbitration award or compromise settlement as a result of an appeal of the discharge.

40.25(5)(b) (b) The full amount of the benefit paid, plus interest at the assumed rate, unless the department sets a different rate by rule, shall be repaid to the Wisconsin retirement system by the employer of an employee whose rights and creditable service are reestablished under par. (a) within 60 days after the effective date of the employee's reinstatement. The amount repaid by the employer under this paragraph shall be deducted by the employer from any payment due the employee as a result of the resolution of the appeal or, if that amount is insufficient, the balance shall be deducted from the employee's earnings except the amount deducted from each earnings payment shall be not less than 10% nor more than 25% of the earnings payment. If the employee terminates employment the employer shall notify the department of the amount not yet repaid, including any interest due, at the same time it notifies the department of the termination of employment, and the department shall repay to the employer the balance of the amount due from retentions made under s. 40.08 (4). The employer may charge interest at a rate not in excess of the current year's assumed rate on any amount unpaid at the end of any calendar year after the year of reinstatement.

40.25 History History: 1981 c. 96, 201; 1981 c. 386 ss. 14 to 16, 19; 1983 a. 290; 1989 a. 13, 166; 1991 a. 152, 269; 1993 a. 229, 360, 426; 1995 a. 302; 1997 a. 69, 173, 237; 1999 a. 32; 2003 a. 33; 2007 a. 131; 2009 a. 28.



40.26 Reentry into service.

40.26  Reentry into service.

40.26(1) (1) Except as provided in sub. (1m) and ss. 40.05 (2) (g) 2. and 40.23 (1) (am), if a participant receiving a retirement annuity, or a disability annuitant who has attained his or her normal retirement date, receives earnings that are subject to s. 40.05 (1) or that would be subject to s. 40.05 (1) except for the exclusion specified in s. 40.22 (2) (L), the annuity shall be suspended, including any amount provided by additional contributions, and no annuity payment shall be payable after the month in which the participant files with the department a written election to be included within the provisions of the Wisconsin retirement system as a participating employee.

40.26(1m) (1m)

40.26(1m)(a)(a) If a participant receiving a retirement annuity, or a disability annuitant who has attained his or her normal retirement date, is employed in a position in covered employment in which he or she is expected to work at least two-thirds of what is considered full-time employment by the department, as determined under s. 40.22 (2r), the participant's annuity shall be suspended and no annuity payment shall be payable until after the participant terminates covered employment.

40.26(1m)(b) (b) If a participant receiving a retirement annuity, or a disability annuitant who has attained his or her normal retirement date, enters into a contract to provide employee services with a participating employer and he or she is expected to work at least two-thirds of what is considered full-time employment by the department, as determined under s. 40.22 (2r), the participant's annuity shall be suspended and no annuity payment shall be payable until after the participant no longer provides employee services under the contract.

40.26(2) (2) Upon suspension of an annuity under sub. (1) or (1m), the retirement account of the participant whose annuity is so suspended shall be established on the following basis:

40.26(2)(b) (b) Crediting of amounts under suspended annuity. The amount of the annuity payments which would have been paid under the suspended annuity, from the original annuity suspension date to the subsequent retirement date, shall be credited to a memorandum account which is subject to ss. 40.04 (4) (a) 2., 2g. and 2m. and 40.08 (1m).

40.26(2)(c) (c) Establishment of subsequent retirement account. Upon becoming a participating employee, a subsequent retirement account shall be established, including any amounts in a memorandum account under par. (b), crediting of interest, and any contributions made and creditable service earned during the subsequent participating employment.

40.26(3) (3) Upon subsequent retirement and application for an annuity, the suspended annuity shall be reinstated and the subsequent annuity of a former annuitant shall be computed as an original annuity, based upon the participant's attained age on the effective date of the subsequent annuity, in an optional form as elected by the participant under s. 40.24. The subsequent annuity shall be initiated at the same time the suspended annuity is reinstated.

40.26(5) (5) If a participant applies for an annuity or lump sum payment during the period in which less than 75 days have elapsed between the termination of employment with a participating employer and becoming a participating employee with any participating employer, all of the following shall apply:

40.26(5)(a) (a) The participant shall not qualify for an annuity under s. 40.23 (1) (a) 1.

40.26(5)(b) (b) The participant may not receive any benefit under this chapter on which the receipt of an annuity is a condition.

40.26(5)(c) (c) Any annuity or lump sum payment made to the participant shall be considered to have been made in error and is subject to s. 40.08 (4). The sum of the payments made in error shall be credited to a memorandum account. The memorandum account is subject to s. 40.04 (4) (a) 2., 2g. and 2m. and (c). If the annuity was recomputed under s. 40.08 (1m), the memorandum account established under this paragraph shall be adjusted pursuant to s. 40.08 (1m) (f) 2. The retirement account of a participant paid in error, and whose annuity was terminated, shall be reestablished as if the terminated annuity had never been effective, including the crediting of interest.

40.26 History History: 1981 c. 96; 1983 a. 255, 267, 290, 538; 1987 a. 138, 372; 1989 a. 13, 218; 1991 a. 141, 152, 315; 1993 a. 213; 1995 a. 302; 1999 a. 11; 2013 a. 20.



40.27 Post-retirement adjustments.

40.27  Post-retirement adjustments.

40.27(1) (1)  Supplemental benefits. Any person who received a supplemental benefit under s. 41.23, 1979 stats., s. 42.49 (10), 1979 stats., or s. 42.82, 1979 stats., is eligible to continue receiving a supplemental benefit in the amounts determined under s. 41.23, 1979 stats., s. 42.49 (10), 1979 stats., or s. 42.82, 1979 stats. Any portion of a benefit payable under s. 40.19 (4) (f) which was not granted in accordance with the law in effect at the time of the granting shall not be subject to this subsection and shall not be eligible for a supplemental benefit.

40.27(1)(a) (a) Any benefit payable by virtue of this subsection in excess of the amounts payable under other provisions of this chapter shall be paid from and shall be subject to the continuation of the appropriation made by s. 20.515 (1) (a).

40.27(1)(b) (b) Determinations of eligibility and the amount of any payment to be made under this subsection or sub. (1m) or (3) shall be made by the department, and shall be certified by the department for payment in the same manner as for payments from the Wisconsin retirement system.

40.27(1)(c) (c) No payment shall be made under this subsection or sub. (1m) or (3), nor shall any right accrue under this subsection or sub. (1m) or (3), for or after any month following termination of the annuity on which the supplement was based.

40.27(1)(d) (d) Benefits under this subsection and subs. (1m) and (3) shall be payable to the surviving beneficiary, who receives an annuity, of eligible persons.

40.27(1m) (1m) Additional supplemental benefits. Any person who received an annuity for September 1974 from the Wisconsin retirement system shall be eligible to receive all of the following:

40.27(1m)(a) (a) The monthly annuities for which that person was eligible and which that person received for September 1974.

40.27(1m)(b) (b) An amount to be paid from the appropriation account under s. 20.515 (1) (a), subject to the continuation of that appropriation, equal to 4% times 5 years times either $200 or the initial monthly annuity, excluding amounts provided from additional deposits, whichever is smaller.

40.27(1m)(c) (c) Any supplement for which that person is eligible under sub. (1) and s. 41.23, 1979 stats., s. 42.49 (10), 1979 stats., or s. 42.82, 1979 stats.

40.27(2) (2) Core annuity reserve surplus distributions. Surpluses in the core annuity reserve established under s. 40.04 (6) and (7) shall be distributed by the board if the distribution will result in at least a 0.5 percent increase in the amount of annuities in force, except as otherwise provided by the department by rule, on recommendation of the actuary, as follows:

40.27(2)(a) (a) The distributions shall be expressed as percentage increases in the amount of the monthly annuity in force, including prior distributions of surpluses but not including any amount paid from funds other than the core annuity reserve fund, preceding the effective date of the distribution. For purposes of this subsection, annuities in force include any disability annuity suspended because the earnings limitation had been exceeded by that annuitant in that year.

40.27(2)(b) (b) Prorated percentages based on the annuity effective date may be applied to annuities with effective dates during the calendar year preceding the effective date of the distribution, as provided by rule, but no other distinction may be made among the various types of annuities payable from the core annuity reserve.

40.27(2)(c) (c) The distributions shall not be offset against any other benefit being received but shall be paid in full, nor shall any other benefit being received be reduced by the distributions. The annuity reserve surplus distributions authorized under this subsection may be revoked by the board in part or in total as to future payments upon recommendation of the actuary if a deficit occurs in the core annuity reserves and such deficit would result in a 0.5 percent or greater decrease in the amount of annuities in force, except as otherwise provided by the department by rule.

40.27(2)(d) (d) Notwithstanding s. 40.03 (2) (i), (7) (d), and (8) (d), the department may promulgate rules under this subsection without the approval of the teachers retirement board and the Wisconsin retirement board.

40.27(3) (3) Additional supplemental benefit adjustment. Beginning on November 1, 1997, any person who is eligible to receive supplemental benefits under subs. (1) and (1m) shall be eligible to receive an additional supplemental benefit, to be paid from the appropriation account under s. 20.515 (1) (a), in an amount equal to the amount by which the supplemental benefits paid under subs. (1) and (1m) are exceeded by the supplemental benefit that the person was eligible to receive on October 1, 1997, from the distribution paid under s. 40.04 (3) (e) 1. c., 1995 stats., as affected by adjustments under sub. (2) made after 1987, less any increase to the person's base annuity under this chapter that results from any equitable distribution made by the board under the judgment in Wisconsin Retired Teachers Ass'n v. Employee Trust Funds Bd., 207 Wis. 2d 1 (1997), without regard to adjustments to sub. (2).

40.27 History History: 1981 c. 96; 1983 a. 290, 394; 1987 a. 27, 43; 1995 a. 302; 1997 a. 26; 2003 a. 153; 2005 a. 153.



40.28 Variable benefits.

40.28  Variable benefits.

40.28(1)(1) Any annuity provided to a participant whose accounts include credits segregated for a variable annuity shall consist of a core annuity and a variable annuity.

40.28(1)(a) (a) The initial amount of the variable annuity shall be the amount which can be provided on the basis of the actuarial tables in effect on the effective date of the annuity by the following amounts, if otherwise available:

40.28(1)(a)1. 1. The amount of the additional contribution accumulations reserved for a variable annuity as of the date the annuity begins;

40.28(1)(a)2. 2. The amount equal to 200% of employee required contribution accumulations reserved for a variable annuity as of the date the annuity begins; and

40.28(1)(a)3. 3. The amount equal, as of the date the annuity begins, to the accumulated prior service credits reserved for the participant for a variable annuity within the employer accumulation account, together with the net gain or loss credited to the accumulations.

40.28(1)(b) (b) The initial amount of the core annuity shall be the excess of the total annuity payable, as determined under s. 40.23, over the amount of the variable annuity.

40.28(2) (2) Whenever the balance in the variable annuity reserve, as of December 31 of any year, exceeds or is less than the then present value of all variable annuities in force, determined in accordance with the rate of interest and approved actuarial tables then in effect, by at least 2% of the present value of all variable annuities in force, the amount of each variable annuity payment shall be proportionately increased or decreased, disregarding fractional percentages, and effective on a date determined by rule, so as to reduce the variance between the balance of the variable annuity reserve and the present value of variable annuities to less than one percent.

40.28(3) (3) Except as otherwise specifically provided, benefits based on variable accumulations shall be determined on the same basis and paid in the same manner and at the same time as benefits based on accumulations not so segregated insofar as practicable considering the nature of variable annuities.

40.28 History History: 1981 c. 96; 2005 a. 153.



40.285 Purchase of creditable service.

40.285  Purchase of creditable service.

40.285(1) (1)  General requirements.

40.285(1)(a)(a) Deadline for purchase of creditable service. An application to purchase creditable service must be received by the department, on a form provided by the department, from an applicant who is a participating employee on the day that the department receives the application.

40.285(1)(b) (b) Calculation of creditable service. Creditable service purchased under this section shall be calculated in an amount equal to the year and fractions of a year to the nearest one-hundredth of a year.

40.285(1)(c) (c) Use of creditable service. Credit for service purchased under this section is added to a participant's total creditable service, but may not be treated as service for a particular annual earnings period and does not confer any other rights or benefits.

40.285(1)(d) (d) Applicability of Internal Revenue Code. The crediting of service under this section is subject to any applicable limit or requirement under the Internal Revenue Code.

40.285(2) (2) Conditions for the purchase of different types of creditable service.

40.285(2)(a)(a) Forfeited service.

40.285(2)(a)1.1. A participating employee may purchase creditable service forfeited in the manner specified in subd. 2., subject to all of the following:

40.285(2)(a)1.a. a. The participating employee must have at least 3 continuous years of creditable service at the time of application to purchase the creditable service.

40.285(2)(a)1.b. b. The number of years that may be purchased may not be greater than the accumulated current creditable service of the participating employee at the date of application, excluding all creditable service purchased under this section or s. 40.02 (17) (b), 1981, 1983, 1985, 1987, 1989, 1991, 1993, 1995, 1997, 1999, and 2001 stats., s. 40.02 (17) (e), 1987, 1989, 1991, 1993, 1995, 1997, 1999, and 2001 stats., s. 40.02 (17) (i), 1989, 1991, 1993, 1995, 1997, 1999, and 2001 stats., s. 40.02 (17) (k), 1989, 1991, 1993, 1995, 1997, 1999, and 2001 stats., s. 40.25 (6), 1981, 1983, 1985, 1987, 1989, 1991, 1993, 1995, 1997, 1999, and 2001 stats., or s. 40.25 (7), 1991, 1993, 1995, 1997, 1999, and 2001 stats., less the number of years of creditable service previously purchased under this paragraph or s. 40.25 (6), 1981, 1983, 1985, 1987, 1989, 1991, 1993, 1995, 1997, 1999, and 2001 stats.

40.285(2)(a)1.c. c. The participating employee pays to the fund an amount equal to the employee's statutory contribution on earnings under s. 40.05 (1) (a) for each year of forfeited service to be purchased, based upon the participating employee's final average earnings, determined as if the employee had retired on the first day of the annual earnings period during which the department receives the application. The amount payable shall be paid in a lump sum payment, except as provided in sub. (4) (b), and no employer may pay any amount payable on behalf of a participating employee.

40.285(2)(a)1.d. d. Upon receipt by the fund of the total payment required under this subdivision, the creditable service meeting the conditions and requirements of this paragraph shall be credited to the account of the participating employee making the payment.

40.285(2)(a)2. 2. Creditable service may be purchased under this paragraph if it was forfeited as a result of any of the following:

40.285(2)(a)2.a. a. Payment of an amount under s. 40.25 (2).

40.285(2)(a)2.b. b. The receipt of a separation or withdrawal benefit under the applicable laws and rules in effect prior to January 1, 1982.

40.285(2)(a)2.c. c. Payment of an amount under s. 40.25 (2m), 1991, 1993, 1995, and 1997 stats.

40.285(2)(a)3. 3. Unless otherwise provided by the department by rule, a participating employee may not purchase creditable service under this paragraph more than 2 times in any calendar year.

40.285(2)(b) (b) Other governmental service.

40.285(2)(b)1.1. Each participating employee whose creditable service terminates on or after May 1, 1992, and who has performed service, other than military service, as an employee of the federal government or a state or local governmental entity in the United States, other than a participating employer, that is located within or outside of this state, or each participating employee whose creditable service terminates on or after May 4, 1994, and who has performed service as an employee for an employer who was not at the time a participating employer but who subsequently became a participating employer, may receive creditable service for such service if all of the following occur:

40.285(2)(b)1.a. a. The participant has at least 3 continuous years of creditable service at the time of application.

40.285(2)(b)1.b. b. The number of years of creditable service applied for under this paragraph does not exceed the number of years of creditable service that the participant has at the date of application, excluding all creditable service purchased under this section or s. 40.02 (17) (b), 1981, 1983, 1985, 1987, 1989, 1991, 1993, 1995, 1997, 1999, and 2001 stats., s. 40.02 (17) (e), 1987, 1989, 1991, 1993, 1995, 1997, 1999, and 2001 stats., s. 40.02 (17) (i), 1989, 1991, 1993, 1995, 1997, 1999, and 2001 stats., s. 40.02 (17) (k), 1989, 1991, 1993, 1995, 1997, 1999, and 2001 stats., s. 40.25 (6), 1981, 1983, 1985, 1987, 1989, 1991, 1993, 1995, 1997, 1999, and 2001 stats., or s. 40.25 (7), 1991, 1993, 1995, 1997, 1999, and 2001 stats., less the number of years of creditable service previously purchased under this paragraph or s. 40.25 (7), 1991, 1993, 1995, 1997, 1999, and 2001 stats.

40.285(2)(b)1.c. c. At the time of application, the participant furnishes evidence of such service that is acceptable to the department.

40.285(2)(b)1.d. d. Except as provided in sub. (4) (b), at the time of application, the participant pays to the department a lump sum equal to the present value of the creditable service applied for under this paragraph, in accordance with rates actuarially determined to be sufficient to fund the cost of the increased benefits that will result from granting the creditable service under this paragraph. The department shall by rule establish different rates for different categories of participants, based on factors recommended by the actuary.

40.285(2)(b)2. 2. The creditable service granted under this paragraph shall be the same type of creditable service as the type that is granted to participants who are not executive participating employees, elected officials, or protective occupation participants.

40.285(2)(b)3. 3. A participating employee may apply to receive part or all of the creditable service that he or she is eligible to receive under this paragraph.

40.285(2)(b)4. 4. A participant may not receive creditable service under this paragraph for service that is used for the purpose of establishing entitlement to, or the amount of, any other benefit to be paid by any federal, state, or local government entity, except a disability or OASDHI benefit or a benefit paid for service in the national guard.

40.285(2)(b)5. 5. Unless otherwise provided by the department by rule, a participating employee may not purchase creditable service under this paragraph more than 2 times in any calendar year.

40.285(2)(c) (c) Uncredited elected official and executive participating employee service. Each executive participating employee whose creditable service terminates on or after May 3, 1988, and each participating employee who is a present or former elected official or an appointee of a present or former elected official and who did not receive creditable service under s. 40.02 (17) (e), 1987 stats., or s. 40.02 (17) (e), 1989 stats., and whose creditable service terminates on or after August 15, 1991, who was previously in the position of the president of the University of Wisconsin System or in a position designated under s. 20.923 (4), (8), or (9), but did not receive creditable service because of age restrictions, may receive creditable service equal to the period of executive service not credited if the participant pays to the department a lump sum payment equal to 5.5% of one-twelfth of the employee's highest earnings in a single annual earnings period multiplied by the number of months of creditable service granted under this paragraph.

40.285(2)(d) (d) Qualifying service. Each participating employee in the Wisconsin retirement system whose creditable service terminates on or after January 1, 1982, who was previously a participant in the Wisconsin retirement fund and who has not received a separation benefit may receive creditable service equal to the period of service during any qualifying period under s. 41.02 (6) (c), 1969 stats., s. 66.901 (4) (d), 1967 stats., or under any predecessor statute, but not to exceed 6 months. The additional creditable service shall be granted upon application by the employee if the applicant pays to the department a lump sum payment equal to 5% of one-twelfth of the employee's highest earnings in a single annual earnings period multiplied by the number of months of creditable service granted under this paragraph.

40.285(2)(e) (e) Teacher improvement leave. Each participating employee in the Wisconsin retirement system whose creditable service terminates on or after April 25, 1990, and whose earnings include compensation for teacher improvement leave granted by the board of regents of the Wisconsin State Colleges during the period beginning on January 1, 1964, and ending on August 31, 1967, in a written and satisfied contract, may receive creditable service for the period for which those earnings were received in an amount not to exceed one year if all of the following apply:

40.285(2)(e)1. 1. The participant meets the requirements of this paragraph and submits an application to the board of regents of the University of Wisconsin System.

40.285(2)(e)2. 2. The board of regents of the University of Wisconsin System certifies the creditable service requested under subd. 1.

40.285(2)(e)3. 3. The participant pays to the department a lump sum equal to 5% of one-twelfth of the employee's highest earnings in a single annual earnings period multiplied by the number of months of creditable service that is granted under this paragraph.

40.285(2)(e)4. 4. The employer does not pay any amount payable under this paragraph on behalf of any participating employee.

40.285(2)(f) (f) Uncredited junior teaching service. Each participating employee whose creditable service terminates on or after May 11, 1990, and who submits to the department proof that the participant performed service in this state as a junior teacher, as defined in s. 42.20 (6), 1955 stats., that was not credited under s. 42.40, 1955 stats., shall receive creditable service for the period for which that service was performed, even if the participant did not become a member of the state teachers retirement system after performing that service, if all of the following occur:

40.285(2)(f)1. 1. The participant pays to the department a lump sum equal to 5% of one-twelfth of the employee's highest earnings in a single annual earnings period multiplied by the number of months of creditable service that is granted under this paragraph.

40.285(2)(f)2. 2. The employer does not pay any amount payable under this paragraph on behalf of any participating employee.

40.285(3) (3) Application process.

40.285(3)(a)(a) Provision of application forms and estimates. Upon request, the department shall provide a participating employee an application form for the purchase of creditable service under sub. (2) and shall also provide to the participating employee an estimate of the cost of purchasing the creditable service.

40.285(3)(b) (b) Certification of plan-to-plan transfers. Upon request, the department shall provide a participating employee a transfer certification form for payments made by a plan-to-plan transfer under sub. (5) (b). If the participating employee intends to make payments from more than one plan, the participating employee must submit to the department a separate transfer certification form for each plan from which moneys will be transferred.

40.285(4) (4) Payment.

40.285(4)(a)(a) Required with application. Except as provided in par. (b), the department may not accept an application for the purchase of creditable service without payment in full of the department's estimated cost of creditable service accompanying the application. A participating employee may also do any of the following:

40.285(4)(a)1. 1. Use his or her accumulated after-tax additional contributions that are made under s. 40.05 (1) (a) 5., including interest, to make payment.

40.285(4)(a)2. 2. Use his or her accumulated contributions, including interest, to a tax sheltered annuity under section 403 (b) of the Internal Revenue Code, to make payment, but only if the participating employee's plan under section 403 (b) of the Internal Revenue Code authorizes the transfer.

40.285(4)(b) (b) Alternate payment options. Notwithstanding par. (a), the department may accept an application under this section without full payment if payment of at least 10% of the department's estimate of the cost of the creditable service is included with the application, in the manner required under par. (a), and the remaining balance is received by the department no later than 90 days after receipt of the application, in the form of a plan-to-plan transfer under sub. (5) (b).

40.285(4)(c) (c) Final cost calculation for purchase of creditable service. The department may audit any transaction to purchase creditable service under this subsection and make any necessary correction to the estimated cost of purchasing the creditable service to reflect the amount due under sub. (2). Except as otherwise provided in sub. (7), if the department determines that the final amount that is due is more than the amount paid to the department, the department shall notify the participant of the amount of the shortfall. If payment of the amount of the shortfall is not received by the department within 30 calendar days after the date on which the department sends notice to the participant, the department shall complete the creditable service purchase transaction by prorating the amount of creditable service that is purchased based on the payment amount actually received and shall notify the participant of the amount and category of service that is credited. The department, by rule, shall specify how a forfeited service purchase is prorated when the participant forfeited service under more than one category of employment under s. 40.23 (2m) (e).

40.285(4)(d) (d) Treatment of amounts to purchase creditable service. All amounts retained by the department for the purchase of creditable service under sub. (2) shall be credited and treated as employee required contributions for all purposes of the Wisconsin Retirement System, except as provided in ss. 40.23 (3) and 40.73 (1) (am).

40.285(5) (5) Transfer of funds; plan-to-plan transfers.

40.285(5)(a)(a) Transfer from certain benefit plans. Subject to any applicable limitations under the Internal Revenue Code, a participating employee may elect to use part or all of any of the following to purchase creditable service under this section:

40.285(5)(a)1. 1. Accumulated after-tax additional contributions, including interest, made under s. 40.05 (1) (a) 5.

40.285(5)(a)2. 2. Accumulated contributions treated by the department as contributions to a tax sheltered annuity under section 403 (b) of the Internal Revenue Code, but only if the employer sponsoring the annuity plan authorizes the transfer.

40.285(5)(b) (b) Other plan-to-plan transfers. The department may also accept a plan to plan transfer from any of the following:

40.285(5)(b)1. 1. Accumulated contributions under a state deferred compensation plan under subch. VII.

40.285(5)(b)2. 2. The trustee of any plan qualified under sections 401 (a) or (k), 403 (b), or 457 of the Internal Revenue Code, but only if the purpose of the transfer is to purchase creditable service under this section.

40.285(5)(c) (c) Payment shortfall. Except as otherwise provided in sub. (7), if the department determines that the amount paid to the department to purchase creditable service under this subsection, together with the amount transferred under a plan-to-plan transfer, is less than the amount that is required to purchase the creditable service, the department shall notify the participant of the amount of the shortfall. If payment of the amount of the shortfall is not received by the department within 30 calendar days after the date on which the department sends notice to the participant, the department shall complete the creditable service purchase transaction by prorating the amount of creditable service that is purchased based on the payment amount actually received and shall notify the participant of the amount and category of service that is credited. The department, by rule, shall specify how a forfeited service purchase is prorated when the participant forfeited service under more than one category of employment under s. 40.23 (2m) (e).

40.285(6) (6) Refunds. Except as provided in sub. (7), if the department determines that the amount paid to the department to purchase creditable service, including any amount in a plan-to-plan transfer, is greater than the amount that is required to purchase the creditable service, as determined by the department, the department shall refund the difference. The department shall pay any refund to the participant, up to the amount received from the participant. Any remaining amount shall be returned to the applicable account in the trust fund for transfers under sub. (5) (a) or to the trustee of a plan which was the source of a plan-to-plan transfer under sub. (5) (b). When more than one plan-to-plan transfer occurs, the department may determine which transfer is to be refunded, in whole or part. No funds transferred to the department by a plan-to-plan transfer may be refunded to a participant.

40.285(7) (7) Limit on payment of corrections. The department may not require a participant to pay any shortfall under sub. (4) (c) or (5) (c) that is $25 or less. The department may not pay any refund under sub. (6) if the amount of the refund is $25 or less.

40.285 History History: 2003 a. 33 ss. 996 to 999, 1025; 2003 a. 320; 2005 a. 154.



40.29 Temporary disability; creditable service.

40.29  Temporary disability; creditable service.

40.29(1) (1) If a participating employee receives temporary disability compensation under s. 102.43 for any period prior to termination of employment with the participating employer which commences on or after April 30, 1980, the employee shall be:

40.29(1)(a) (a) Credited with creditable service during that period on the same basis as the employee was credited with creditable service immediately prior to the commencement of the period; and

40.29(1)(b) (b) Treated for all purposes of the Wisconsin retirement system, including, but not limited to, contributions and benefits, as having received the amount and rate of earnings the employee would have received if the disability had not occurred, including adjustments in the rate of earnings of the employee made during that period in good faith.

40.29(2) (2) Earnings and creditable service determined under sub. (1) shall be reported by the employer to the department. The employer shall pay all employer and required employee contributions payable under this section with respect to the earnings and current service except the employer may recover from the employee's earnings paid after the employee returns to employment with the employer the amount which the employer paid on behalf of the employee which is customarily actually paid by the employee under s. 40.05 (1). The employer may not deduct the amount recoverable under this subsection from the employee's earnings at a rate greater than 5% of each payment of earnings.

40.29 History History: 1981 c. 96; 1983 a. 290.



40.30 Intrastate retirement reciprocity.

40.30  Intrastate retirement reciprocity.

40.30(1) (1) This section shall be construed as an enactment of statewide concern to encourage career public service by employees of the state, 1st class cities and counties having a population of 500,000 or more but shall not be construed to affect the authority of any 1st class city to exercise its power granted under article XI, section 3, of the constitution and chapter 441, laws of 1947, section 31 over any other provisions of any of the retirement systems established by chapter 589, laws of 1921, chapter 423, laws of 1923 or chapter 396, laws of 1937, or to affect the authority of any county having a population of 500,000 or more to exercise its power granted under chapter 405, laws of 1965, over any other provisions of the retirement system established by chapter 201, laws of 1937.

40.30(2) (2) Except as provided in sub. (7), any individual who has vested annuity benefit rights under the Wisconsin retirement system or under one of the retirement systems established by chapter 589, laws of 1921, chapter 423, laws of 1923, chapter 201, laws of 1937 or chapter 396, laws of 1937, who subsequently becomes covered by one or more of those other retirement systems, who, on or after May 11, 1990, terminates all employment covered by any of those retirement systems and who applies to have benefits begin within a 60-day period under all of those retirement systems from which the individual is entitled to receive benefits may, on a form provided by and filed with the department, elect to have retirement benefit computations and eligibility under each of those retirement systems determined as provided in this section.

40.30(3) (3) The sum of all service credited to the individual under each retirement system specified in sub. (2) shall be used in determining whether the individual has met any vesting period required for retirement benefit eligibility during any subsequent employment covered by any retirement system specified in sub. (2), but shall not be used in determining the amount of the benefit nor in determining credit for military service.

40.30(4) (4) The individual's retirement benefits under each retirement system specified in sub. (2) shall be determined as follows:

40.30(4)(a) (a) The benefit formula used for each type of service credited to the individual shall be the benefit formula in effect for that type of service under the respective retirement system on the date on which the individual terminated all employment covered by any retirement system specified in sub. (2).

40.30(4)(b) (b) Subject to federal annual compensation limits, the final average salary or final average earnings used in the benefit formula computation for each retirement system under par. (a) shall be the individual's final average salary or final average earnings under the respective retirement system, determined in accordance with the provisions of that retirement system based on the earnings covered by that retirement system and on all service permitted under that retirement system to be used in determining the final average salary or final average earnings, increased by the percentage increase in the average of the total wages, as determined under 42 USC 415 (b) (3) (A), between the date on which the individual terminated all employment covered by that retirement system and the date on which the individual terminated all employment covered by any of those retirement systems.

40.30(5) (5) The benefits computed under this section for each retirement system shall be in lieu of any other benefit payable by that retirement system and may not begin before the individual terminates all employment covered by any retirement system specified in sub. (2).

40.30(6) (6) The secretary may promulgate rules affecting any retirement system specified in sub. (2) to carry out the purposes of this section.

40.30(7) (7)

40.30(7)(a)(a) Retirement benefit computations or eligibility may not be determined as provided in this section with respect to service performed by an individual under any retirement system established by chapter 589, laws of 1921, chapter 423, laws of 1923, or chapter 396, laws of 1937, or to service performed by that individual under the Wisconsin retirement system, before the date on which the governing body of the city that established the retirement system under chapter 589, laws of 1921, chapter 423, laws of 1923, or chapter 396, laws of 1937, adopts a resolution approving the application of this section to the retirement benefit computations and eligibility determinations under all of those retirement systems that it has established.

40.30(7)(b) (b) Retirement benefit computations or eligibility may not be determined as provided in this section with respect to service performed by an individual under a retirement system established by chapter 201, laws of 1937, or to service performed by that individual under the Wisconsin retirement system, before the date on which the governing body of the county that established the retirement system under chapter 201, laws of 1937, adopts a resolution approving the application of this section to the retirement benefit computations and eligibility determinations under that retirement system.

40.30(7)(c) (c) A resolution adopted under par. (a) or (b) is irrevocable. Any governing body that adopts a resolution under par. (a) or (b) shall provide the department with a copy of the resolution.

40.30 History History: 1989 a. 323; 1995 a. 81; 2013 a. 20.



40.31 Maximum benefit limitations.

40.31  Maximum benefit limitations.

40.31(1) (1)  General limitation. The maximum retirement benefits payable to a participant in a calendar year, excluding benefits attributable to contributions subject to the limit under s. 40.32, may not exceed the maximum benefit limitation established under section 415 (b) of the Internal Revenue Code, as adjusted under section 415 (d) of the Internal Revenue Code and any applicable regulations or guidance adopted under the Internal Revenue Code, except that the limit for an individual who first became a participant before January 1, 1990, may not be less than the accrued benefits of the participant, as determined without regard to any changes to the retirement system after October 14, 1987.

40.31(3) (3) Treatment of defined benefit and defined contribution plans. For the purpose of determining whether a participant's retirement benefits exceed the maximum retirement limitations under this section, all defined benefit plans of the employer, including defined benefit plans that are terminated, shall be treated as a single defined benefit plan and all defined contribution plans of the employer, including defined contribution plans that are terminated, shall be treated as a single defined contribution plan. The department may provide by rule additional limitations for participants who are participating in more than one retirement system.

40.31(4) (4) Division of benefits. For the purpose of determining whether a participant's retirement benefits exceed the maximum retirement limitations under this section for a participant whose retirement benefits have been divided under s. 40.08 (1m), the participant's retirement benefits shall be measured as if no division had occurred.

40.31 History History: 1995 a. 302; 1997 a. 237; 2013 a. 20.



40.32 Limitations on contributions.

40.32  Limitations on contributions.

40.32(1) (1) The sum of all employee post-tax contributions allocated to a participant's account may not in any calendar year exceed the maximum contribution limitation established under section 415 (c) of the Internal Revenue Code, as adjusted under section 415 (d) of the Internal Revenue Code and any applicable regulations adopted by the federal department of the treasury.

40.32(2) (2) The department may provide by rule additional limitations for participants who are participating in more than one retirement system.

40.32(3) (3) Any contribution that the department receives, which is allocated to the account of a participant and which exceeds the contributions limitation under this section, may be refunded or credited as provided in s. 40.08 (6). If the department refunds any contributions that exceed the limitation under this section, the department shall first refund amounts voluntarily contributed by a participating employee as an additional contribution under s. 40.05 (1) (a) 5.

40.32 History History: 1995 a. 302; 1997 a. 237; 2011 a. 10; 2013 a. 20.



40.40 State-federal agreement.

40.40  State-federal agreement. The secretary may, upon receipt of a certified copy of a resolution adopted by the governing body of any employer in accordance with s. 40.41 execute on behalf of the state a modification of the state-federal agreement with the secretary of the federal department of health and human services for the inclusion of a coverage group of the employees of the employer under the OASDHI system in conformity with federal regulations. The state and each employer included under the agreement or modification of the agreement shall thereafter be bound by federal regulations.

40.40 History History: 1981 c. 96.



40.41 Coverage.

40.41  Coverage.

40.41(1)(1) Except as provided in sub. (6), all the employees of any employer shall be included under OASDHI through adoption of a resolution by the governing body of the employer providing for the coverage and stating the effective date of coverage. All groups covered by OASDHI, under s. 40.41, 1979 stats., prior to January 1, 1982, shall continue to be covered by OASDHI. Whenever any employer is created, the territory of which includes more than one-half of the last assessed valuation of an employer which prior to creation of the new employer had adopted a resolution under this subsection, and the employer so created assumes the functions and responsibilities of the previous employer with respect to the territory, then the employees of the employer so created shall be covered from the inception of the created employer as if a resolution had been adopted under this subsection.

40.41(2) (2) The resolution provided for in sub. (1) may specify a coverage group comprised of persons under a retirement system which is eligible under federal regulations for inclusion under the state-federal OASDHI agreement, in which case a referendum in conformity with section 218 (d) (3) of the federal social security act shall be conducted. The governor may take any and all actions which may be required in connection with such a referendum. The agreement with the secretary of health and human services may be modified to cover the coverage group.

40.41(3) (3) No agreement with the federal department of health and human services may be executed for the purpose of permitting one or more individuals to transfer by individual choice from that part of a retirement system which is composed of positions of employees who do not desire coverage under OASDHI to that part of a retirement system which is composed of positions of employees who desire OASDHI coverage.

40.41(4) (4) Except as provided in sub. (6), all state employees, all teachers, the participating employees of all participating employers under the Wisconsin retirement system and all employees who would have become a participating employee of a participating employer except for the requirement of s. 40.22 (6) shall be included under OASDHI, notwithstanding sub. (1).

40.41(5) (5) Except as provided in sub. (6), employees under any retirement system included in whole or in part under OASDHI, prior to January 1, 1982, under a referendum or a choice held in conformity with section 218 (d) (3) or 218 (d) (6) of the federal social security act, shall continue to be included under OASDHI in accordance with the results of the referendum or choice, notwithstanding sub. (1).

40.41(6) (6) The following services shall be excluded from OASDHI coverage, and subsequent modifications of the state-federal agreement shall continue to provide for their exclusion:

40.41(6)(a) (a) Services performed by persons or in positions not eligible for inclusion under federal regulations. Any exclusion under this paragraph shall not continue if federal regulations are subsequently modified to include the services.

40.41(6)(b) (b) Services performed by a member of a board or commission, except members of governing bodies, in a position or office which does not normally require actual performance of duty for at least 600 hours in each calendar year. For purposes of this paragraph, a "board" or "commission" is a body referred to in the statutes as a board or commission.

40.41(6)(c) (c) Service performed in the employ of a school, college or university, if the service is performed by a student who is enrolled and regularly attending classes at the school, college or university.

40.41(6)(d) (d) Services of an employee whose participating employment in a position covered by a specific retirement system is not covered by OASDHI by reason of eligibility for a choice provided by statute prior to January 1, 1982, but only with respect to services in a position covered by that retirement system.

40.41(6)(e) (e) Services in police and fire fighter positions under a retirement system except:

40.41(6)(e)1. 1. If the services were covered under the federal OASDHI system under this section prior to the effective date of the retirement system coverage.

40.41(6)(e)2. 2. If the services have been covered under the federal OASDHI system under section 218 (m) of the federal social security act.

40.41(6)(f) (f) Services in a position eligible for participation in the Wisconsin retirement system only by virtue of s. 40.22 (2m). This exclusion does not apply to any employee who is a teacher, who is a participating employee in the Wisconsin retirement system or whose employer has adopted a resolution under sub. (1).

40.41 History History: 1981 c. 96; 1987 a. 372; 1989 a. 13; 1999 a. 9.



40.51 Health care coverage.

40.51  Health care coverage.

40.51(1) (1) The procedures and provisions pertaining to enrollment, premium transmitted and coverage of eligible employees for health care benefits shall be established by contract or rule except as otherwise specifically provided by this chapter.

40.51(2) (2) Except as provided in subs. (10), (10m), (11) and (16), any eligible employee may become covered by group health insurance by electing coverage within 30 days of being hired, to be effective as of the first day of the month which begins on or after the date the application is received by the employer, or by electing coverage prior to becoming eligible for employer contribution towards the premium cost as provided in s. 40.05 (4) (a) to be effective upon becoming eligible for employer contributions. An eligible employee who is not insured, but who is eligible for an employer contribution under s. 40.05 (4) (ag) 1., may elect coverage prior to becoming eligible for an employer contribution under s. 40.05 (4) (ag) 2., with the coverage to be effective upon becoming eligible for the increase in the employer contribution. Any employee who does not so elect at one of these times, or who subsequently cancels the insurance, shall not thereafter become insured unless the employee furnishes evidence of insurability satisfactory to the insurer, at the employee's own expense or obtains coverage subject to contractual waiting periods. The method to be used shall be specified in the health insurance contract.

40.51(2m) (2m)

40.51(2m)(a)(a) In addition to the restriction under par. (b), a domestic partner of an eligible employee may not become covered under a group health insurance plan under this subchapter unless the eligible employee submits an affidavit, designed by the group insurance board, attesting that the eligible employee and his or her domestic partner satisfy the requirements for a domestic partnership under s. 40.02 (21d). The eligible employee shall submit this affidavit to his or her employer at the time the eligible employee first enrolls in a group health insurance plan under this subchapter or at the time the eligible employee requests a change in dependent status while the eligible employee is enrolled in a group health insurance plan under this subchapter. Upon the dissolution of a domestic partnership, the eligible employee shall submit in a timely manner to his or her employer an affidavit, designed by the group insurance board, attesting to the dissolution of the domestic partnership.

40.51(2m)(b) (b) If an eligible employee is divorced or was a domestic partner in a dissolved domestic partnership, the eligible employee may not enroll a new spouse or domestic partner in a group health insurance plan under this subchapter until 6 months have elapsed since the date of the divorce or dissolved domestic partnership.

40.51(3) (3) The health insurance contract shall establish provisions by which an insured employee or dependents may continue group coverage or convert group coverage to a nongroup policy which, at a minimum, comply with s. 632.897.

40.51(4) (4) The group insurance board shall establish provisions for the continuance of insurance coverage which shall, at a minimum, comply with s. 632.897.

40.51(5) (5) The health insurance contract shall comply with s. 632.897.

40.51(6) (6) This state shall offer to all of its employees at least 2 insured or uninsured health care coverage plans providing substantially equivalent hospital and medical benefits, including a health maintenance organization or a preferred provider plan, if those health care plans are determined by the group insurance board to be available in the area of the place of employment and are approved by the group insurance board. The group insurance board shall place each of the plans into one of 3 tiers established in accordance with standards adopted by the group insurance board. The tiers shall be separated according to the employee's share of premium costs.

40.51(7) (7)

40.51(7)(a)(a) Any employer, other than the state, including an employer that is not a participating employer, may offer to all of its employees a health care coverage plan through a program offered by the group insurance board. Notwithstanding sub. (2) and ss. 40.05 (4) and 40.52 (1), the department may by rule establish different eligibility standards or contribution requirements for such employees and employers. Beginning on January 1, 2012, except as otherwise provided in a collective bargaining agreement under subch. IV of ch. 111 and except as provided in par. (b), an employer may not offer a health care coverage plan to its employees under this subsection if the employer pays more than 88 percent of the average premium cost of plans offered in any tier with the lowest employee premium cost under this subsection.

40.51(7)(b) (b)

40.51(7)(b)1.1. A municipal employer shall pay, on behalf of a nonrepresented law enforcement or fire fighting managerial employee or a nonrepresented managerial employee described in s. 111.70 (1) (mm) 2., who was initially employed by the municipal employer before July 1, 2011, the same percentage under par. (a) that is paid by the municipal employer for represented law enforcement or fire fighting personnel or personnel described in s. 111.70 (1) (mm) 2. who were initially employed by the municipal employer before July 1, 2011.

40.51(7)(b)2. 2. A municipal employer shall pay, on behalf of a represented law enforcement or fire fighting employee, who was initially employed by the municipal employer before July 1, 2011, and who on or after July 1, 2011, became employed in a nonrepresented law enforcement or fire fighting managerial position with the same municipal employer, or a successor municipal employer in the event of a combined department that is created on or after July 1, 2011, the same percentage under par. (a) that is paid by the municipal employer for represented law enforcement or fire fighting personnel who were initially employed by the municipal employer before July 1, 2011.

40.51(8) (8) Every health care coverage plan offered by the state under sub. (6) shall comply with ss. 631.89, 631.90, 631.93 (2), 631.95, 632.72 (2), 632.746 (1) to (8) and (10), 632.747, 632.748, 632.798, 632.83, 632.835, 632.85, 632.853, 632.855, 632.87 (3) to (6), 632.885, 632.89, 632.895 (5m) and (8) to (17), and 632.896.

40.51(8m) (8m) Every health care coverage plan offered by the group insurance board under sub. (7) shall comply with ss. 631.95, 632.746 (1) to (8) and (10), 632.747, 632.748, 632.798, 632.83, 632.835, 632.85, 632.853, 632.855, 632.885, 632.89, and 632.895 (11) to (17).

40.51(9) (9) Every health maintenance organization and preferred provider plan offered by the state under sub. (6) shall comply with s. 632.87 (2m).

40.51(10) (10) Beginning on July 1, 1988, any eligible employee, as defined in s. 40.02 (25) (b) 11., may become covered by group health insurance by electing coverage within 60 days after the date on which he or she ceases to be a participating employee, and by paying the cost of the required premiums, as provided in s. 40.05 (4) (ad). Any eligible employee who does not so elect at the time specified, or who later cancels the insurance, shall not thereafter become insured unless the employee furnishes evidence of insurability satisfactory to the insurer, at the employee's expense or obtains coverage subject to contractual waiting periods, and pays the cost of the required premiums, as provided in s. 40.05 (4) (ad). The method of payment shall be specified in the health insurance contract.

40.51(10m) (10m) Any eligible employee, as defined in s. 40.02 (25) (b) 6e. and 6g., may become covered under any health care coverage plan offered under sub. (6), without furnishing evidence of insurability, by submitting to the department, on a form provided by the department and within 30 days after the date on which the department receives the employee's application for a retirement annuity or for a lump sum payment under s. 40.25 (1), an election to obtain the coverage, by obtaining coverage subject to contractual waiting periods and by paying the cost of the required premiums, as provided in s. 40.05 (4) (ad).

40.51(11) (11) An eligible state employee who elects insurance coverage with a county under s. 978.12 (6) may not elect coverage under this section.

40.51(12) (12) Every defined network plan, as defined in s. 609.01 (1b), and every limited service health organization, as defined in s. 609.01 (3), that is offered by the state under sub. (6) shall comply with ch. 609.

40.51(13) (13) Every defined network plan, as defined in s. 609.01 (1b), and every limited service health organization, as defined in s. 609.01 (3), that is offered by the group insurance board under sub. (7) shall comply with ch. 609.

40.51(15m) (15m) Every health care plan, except a health maintenance organization or a preferred provider plan, offered by the state under sub. (6) shall comply with s. 632.86.

40.51(16) (16) Beginning on the date specified by the department, but not earlier than March 20, 1992, and not later than July 1, 1992, any eligible employee, as defined in s. 40.02 (25) (b) 6m., may elect coverage under any health care coverage plan offered under sub. (6) by furnishing, at the employee's expense, evidence of insurability satisfactory to the insurer or by obtaining coverage subject to contractual waiting periods, and by paying the cost of the required premiums, as provided in s. 40.05 (4) (ad). The method to be used shall be specified in the health insurance contract.

40.51 History History: 1981 c. 96; 1983 a. 27; 1985 a. 29; 1987 a. 27, 107, 356; 1987 a. 403 s. 256; 1989 a. 31, 93, 121, 129, 182, 201, 336, 359; 1991 a. 39, 70, 113, 152, 269, 315, 1993 a. 450, 481; 1995 a. 289; 1997 a. 27, 155, 202, 237, 252; 1999 a. 32, 95, 115, 155; 2001 a. 16, 38, 104; 2003 a. 33; 2005 a. 194; 2007 a. 36; 2009 a. 14, 28, 146, 218, 346; 2011 a. 10, 32, 133, 260.

40.51 Annotation Monies appropriated to the Public Employee Trust Fund are not "state funds"; the legislature may not restrict the use of those funds by a statute governing the use of "state or local funds." The restrictions on the use of "state and local" funds for abortions under s. 20.927 do not apply to health plans offered under this section. OAG 1-95



40.515 Health savings accounts; high-deductible health plan.

40.515  Health savings accounts; high-deductible health plan.

40.515(1)(1) In addition to the health care coverage plans offered under s. 40.51 (6), beginning on January 1, 2015, the group insurance board shall offer to all state employees the option of receiving health care coverage through a high-deductible health plan and the establishment of a health savings account. Under this option, each employee shall receive health care coverage through a high-deductible health plan. The state shall make contributions into each employee's health savings account in an amount specified by the director of the office of state employment relations under s. 40.05 (4) (ah) 4. In designing a high-deductible health plan, the group insurance board shall ensure that the plan may be used in conjunction with a health savings account.

40.515(2) (2) The group insurance board may contract with any person to provide administrative and other services relating to health savings accounts established under this section.

40.515(3) (3) The group insurance board may collect fees from state agencies to pay all administrative costs relating to the establishment and operation of health savings accounts established under this section. The group insurance board shall develop a methodology for determining each state agency's share of the administrative costs. Moneys collected under this subsection shall be credited to the appropriation account under s. 20.515 (1) (tm).

40.515(4) (4) Beginning on January 1, 2015, to the extent practicable, any agreement with any insurer or provider to provide health care coverage to state employees under s. 40.51 (6) shall require the insurer or provider to also offer a high-deductible health plan that may be used in conjunction with a health savings account.

40.515 History History: 2013 a. 20.



40.52 Health care benefits.

40.52  Health care benefits.

40.52(1) (1) The group insurance board shall establish by contract a standard health insurance plan in which all insured employees shall participate except as otherwise provided in this chapter. The standard plan shall provide:

40.52(1)(a) (a) A family coverage option for persons desiring to provide for coverage of all eligible dependents and a single coverage option for other eligible persons.

40.52(1)(b) (b) Coverage for expenses incurred by the installation and use of an insulin infusion pump, coverage for all other equipment and supplies used in the treatment of diabetes, including any prescription medication used to treat diabetes, and coverage of diabetic self-management education programs. Coverage required under this paragraph shall be subject to the same exclusions, limitations, deductibles, and coinsurance provisions of the plan as other covered expenses, except that insulin infusion pump coverage may be limited to the purchase of one pump per year and the plan may require the covered person to use a pump for 30 days before purchase.

40.52(2) (2) Health insurance benefits under this subchapter shall be integrated, with exceptions determined appropriate by the group insurance board, with benefits under federal plans for hospital and health care for the aged and disabled. Exclusions and limitations with respect to benefits and different rates may be established for persons eligible under federal plans for hospital and health care for the aged and disabled in recognition of the utilization by persons within the age limits eligible under the federal program. The plan may include special provisions for spouses, domestic partners, and other dependents covered under a plan established under this subchapter where one spouse or domestic partner is eligible under federal plans for hospital and health care for the aged but the others are not eligible because of age or other reasons. As part of the integration, the department may, out of premiums collected under s. 40.05 (4), pay premiums for the federal health insurance.

40.52(3) (3) The group insurance board, after consulting with the board of regents of the University of Wisconsin System, shall establish the terms of a health insurance plan for graduate assistants, for teaching assistants, and for employees-in-training designated by the board of regents, who are employed on at least a one-third full-time basis and for teachers who are employed on at least a one-third full-time basis by the University of Wisconsin System with an expected duration of employment of at least 6 months but less than one year. Annually, the director of the office of state employment relations shall establish the amount that the employer is required to pay in premium costs under this subsection.

40.52(3m) (3m) The group insurance board, after consulting with the board of directors of the University of Wisconsin Hospitals and Clinics Authority, shall establish the terms of a health insurance plan for graduate assistants, and for employees-in-training designated by the board of directors, who are employed on at least a one-third full-time basis with an expected duration of employment of at least 6 months.

40.52(4) (4) The group insurance board shall establish the terms of health insurance plans for eligible employees, as defined under s. 40.02 (25) (b) 9. and 11., who elect coverage under s. 40.51 (7) or (10).

40.52 History History: 1981 c. 96, 381; 1983 a. 429; 1987 a. 107; 1987 a. 327, 356; 1987 a. 403 s. 256; 1989 a. 13; 1991 a. 45; 1995 a. 216; 2001 a. 82; 2009 a. 28; 2011 a. 10.

40.52 Annotation The denial of a homosexual employee's request for family coverage for herself and her companion did not violate equal protection or the prohibition of discrimination on the basis of marital status, sexual orientation or gender under s. 111.321. Phillips v. Wisconsin Personnel Commission, 167 Wis. 2d 205, 482 N.W.2d 121 (Ct. App. 1992).

40.52 Annotation The insurance subrogation law permitting a subrogated insurer to be reimbursed only if the insured has been made whole applies to the state employee health plan. Leonard v. Dusek, 184 Wis. 2d 267, 516 N.W.2d 463 (Ct. App. 1994).

40.52 Annotation Barring spouses who are both state employees from each electing family medical coverage does not discriminate on the basis of marital status. Kozich v. Employee Trust Funds Board, 203 Wis. 2d 363, 553 N.W.2d 830 (Ct. App. 1996), 95-2219.

40.52 Annotation Barring spouses who are both public employees from each electing family medical coverage is excepted from the prohibition under ch. 111 against discrimination based on marital status. Motola v. LIRC, 219 Wis. 2d 588, 580 N.W.2d 297 (1998), 97-0896.



40.55 Long-term care coverage.

40.55  Long-term care coverage.

40.55(1) (1) Except as provided in sub. (5), the state shall offer, through the group insurance board, to eligible employees under s. 40.02 (25) (bm) and to state annuitants long-term care insurance policies which have been filed with the office of the commissioner of insurance and which have been approved for offering under contracts established by the group insurance board. The state shall also allow an eligible employee or a state annuitant to purchase those policies for his or her spouse, domestic partner, or parent.

40.55(2) (2) For any long-term care policy offered through the group insurance board, the insurer may impose underwriting considerations in determining the initial eligibility of persons to cover and what premiums to charge.

40.55(4) (4) The group insurance board may charge a fee to each insurer whose policy is offered under this section, but the fee may not exceed the direct costs incurred by the group insurance board in offering the policy.

40.55(5) (5) An eligible state employee who elects insurance coverage with a county under s. 978.12 (6) may not elect coverage under this section.

40.55 History History: 1987 a. 356; 1989 a. 31; 1991 a. 152; 2007 a. 168; 2009 a. 28; 2011 a. 32.



40.61 Income continuation coverage.

40.61  Income continuation coverage.

40.61(1) (1) The procedures and provisions pertaining to enrollment, premium transmitted and coverage of eligible employees for income continuation benefits shall be established by contract or rule except as otherwise specifically provided by this chapter.

40.61(2) (2) Except as provided in sub. (4), any eligible employee may become covered by income continuation insurance by electing coverage within 30 days of initial eligibility, to be effective as of the first day of the month which begins on or after the date the application is received by the employer, or by electing coverage within 30 days of initially becoming eligible for a higher level of employer contribution towards the premium cost to be effective as of the first day of the month following the date the application is received by the employer for teachers employed by the university and effective as of the following April 1 for all other employees. Any employee who does not so elect at one of these times, or who subsequently cancels the insurance, may not thereafter become insured unless the employee furnishes evidence of insurability under the terms of the contract, or as otherwise provided by rule for employees under sub. (3), at the employee's own expense or obtains coverage subject to contractual waiting periods if contractual waiting periods are provided for by the contract or by rule for employees under sub. (3). An employee who furnishes satisfactory evidence of insurability under the terms of the contract shall become insured as of the first day of the month following the date of approval of evidence. The method to be used shall be determined by the group insurance board under sub. (1).

40.61(3) (3) Any employer under s. 40.02 (28), other than the state, may offer to all of its employees an income continuation insurance plan through a program offered by the group insurance board. Notwithstanding sub. (2) and ss. 40.05 (5) and 40.62, the department may by rule establish different eligibility standards or contribution requirements for such employees and employers and may by rule limit the categories of employers which may be included as participating employers under this subchapter.

40.61(4) (4) An eligible state employee who elects insurance coverage with a county under s. 978.12 (6) may not elect coverage under this section.

40.61(5) (5) If, as a result of employer error, an eligible employee has not filed an application with the department as required under sub. (2) or (3) or made premium contributions as required under s. 40.05 (5) within 60 days after becoming eligible for income continuation insurance coverage, the employee is considered not to be insured for that coverage. The employee may become insured by filing a new application under sub. (2) or (3) within 30 days after the employee receives from the employer written notice of the error. An employee is not required to furnish evidence of insurability to become insured under this subsection. An employee becomes insured under this subsection on the first day of the first month beginning after the date on which the employer receives the employee's new application under sub. (2) or (3) and upon approval by the department.

40.61 History History: 1981 c. 96; 1985 a. 29; 1987 a. 309; 1989 a. 31; 2005 a. 402.



40.62 Income continuation insurance benefits.

40.62  Income continuation insurance benefits.

40.62(1)(1) The group insurance board shall establish an income continuation insurance plan providing for full or partial payment of the financial loss of earnings incurred as a result of injury or illness with separate provisions for short-term insurance with a benefit duration of no more than one year and long-term insurance covering injury or illness of indefinite duration. Employees insured under the plan shall be eligible for benefits upon exhaustion of accumulated sick leave and completion of the elimination period established by the group insurance board.

40.62(1m) (1m) Notwithstanding sub. (1), no employee may be required to use more than 130 days of accumulated sick leave unless required to exhaust accumulated sick leave under s. 40.63 (1) (c).

40.62(2) (2) Sick leave accumulation shall be determined in accordance with rules of the department, any collective bargaining agreement under subch. V of ch. 111, and ss. 13.121 (4), 36.30, 49.825 (4) (d) and (5) (d), 49.826 (4) (d), 230.35 (2), 233.10, 238.04 (8), 757.02 (5) and 978.12 (3).

40.62 History History: 1981 c. 96; 1987 a. 309; 1989 a. 13, 31; 1995 a. 27; 2009 a. 15, 28; 2011 a. 10, 32; s. 13.92 (2) (i).



40.63 Disability annuities.

40.63  Disability annuities.

40.63(1) (1) Any participating employee is entitled to a disability annuity from the Wisconsin retirement system, beginning on the date determined under sub. (8) if, prior to attaining his or her normal retirement date, all of the following apply:

40.63(1)(a) (a) The employee has earned at least one-half year of creditable service in each of at least 5 calendar years not including any calendar year preceding by more than 7 calendar years the year in which the application for the disability annuity is received by the department, or has earned a total of at least 5 years of creditable service during that period of time, or, if the disability was a result of employment as a participating employee for an employer, last rendered services to a participating employer not more than 2 years prior to the date the application for the disability annuity is received by the department.

40.63(1)(b) (b) The employee becomes unable to engage in any substantial gainful activity by reason of a medically determinable physical or mental impairment which can be expected to result in death or to be of long-continued and indefinite duration.

40.63(1)(c) (c) The employee is not entitled to any earnings from the employer and the employer has certified that it has paid to the employee all earnings to which the employee is entitled, that the employee is on a leave of absence and is not expected to resume active service, or that the employee's participating employment has been terminated, because of a disability as described in par. (b) and as a consequence the employee is not entitled to any earnings from the employer. In this paragraph, "earnings" does not include bonus compensation to which the employee was entitled under s. 25.156 (7) (a), 1997 stats.

40.63(1)(d) (d) Except as provided in sub. (8) (h) 2., the employee is certified in writing by at least 2 licensed and practicing physicians approved or appointed by the department, to be disabled as described in par. (b).

40.63(2) (2) For purposes of sub. (1) a participant shall be considered a participating employee only if no other employment which is substantial gainful activity has intervened since service for the participating employer terminated and if the termination of active service for the participating employer was due to disability. For purposes of sub. (1) an elected official shall be considered to have terminated active service due to disability if a disability is determined, under sub. (1), to exist at the end of the elected official's term of office.

40.63(3) (3) For purposes of sub. (1) (a) only, if a participant was previously receiving a disability annuity which was terminated, the participant is deemed to have received full creditable service for any month for which the previous disability annuity was paid.

40.63(4) (4) Notwithstanding sub. (1) (b), a protective occupation participant is not disqualified from receiving a disability annuity if the participant has accumulated 15 or more years of creditable service and would attain age 55 in 60 months or less after the occurrence of disability and the medical evidence, as provided in sub. (1), establishes a disability to the extent that the participant can no longer efficiently and safely perform the duties required by the participant's position, and that the condition is likely to be permanent.

40.63(5) (5) The department shall make a report based on the evidence prescribed in subs. (1) to (4) as to whether a disability benefit shall be granted and the department shall submit the report to the teachers retirement board for teacher participants and to the Wisconsin retirement board for participants other than teachers. A copy of the report and notice of the date that the report was presented, or will be presented, to the appropriate board and the board's name, shall be mailed to the applicant and to the applicant's former employer. Either the applicant or the employer may request a hearing under s. 227.44 to contest the department's determination by filing a timely appeal with the appropriate board. If a request for a hearing is not timely filed, and the appropriate board does not disapprove the department's determination or request additional information within the time allowed for filing appeals, the report shall be final. If the board requests additional information, the report shall be final 30 days after the board's receipt of the requested information unless the board disapproves the report. If the report is disapproved, notice of the board's action shall be sent to the applicant and the applicant's former employer. Either the applicant or the employer may contest the board's action by submitting a written request for a hearing under s. 227.44 to the appropriate board within 30 days following the date on which the notice of the board's action was mailed to the applicant or the employer.

40.63(6) (6) Any person entitled to payments under this section who may otherwise be entitled to payments under s. 66.191, 1981 stats., may file with the department and the department of workforce development a written election to waive payments due under this section and accept in lieu of the payments under this section payments as may be payable under s. 66.191, 1981 stats., but no person may receive payments under both s. 66.191, 1981 stats., and this section. However any person otherwise entitled to payments under this section may receive the payments, without waiver of any rights under s. 66.191, 1981 stats., during any period as may be required for a determination of the person's rights under s. 66.191, 1981 stats. Upon the final adjudication of the person's rights under s. 66.191, 1981 stats., if waiver is filed under this section, the person shall immediately cease to be entitled to payments under this section and the system shall be reimbursed from the award made under s. 66.191, 1981 stats., for all payments made under this section.

40.63(7) (7) If an application, by a participant age 55 or over, or by a protective occupation participant age 50 or over, for any disability annuity is disapproved, the date which would have been the disability annuity effective date shall be the retirement annuity effective date if so requested by the applicant within 60 days of the disapproval or, if the disapproval is appealed, within 60 days of final disposition of the appeal.

40.63(8) (8) Disability annuity effective dates and amounts shall be determined in the same manner and shall be subject to the same limitations and options as retirement annuities except that separate actuarial tables may be applied and except that:

40.63(8)(a) (a) The creditable service shall include assumed service between the date the disability occurred, or the last day for which creditable service was earned, if later, and the date on which the participant will reach the participant's normal retirement date. The assumed service shall be prorated if the participant's employment was less than full time.

40.63(8)(b) (b) For purposes of s. 40.23 (2m) (e) and (f) only, the participant is deemed to have attained the participant's normal retirement date on the effective date of the annuity.

40.63(8)(d) (d) If an annuity option other than the normal form is elected, the amount of the normal form disability annuity which is greater than the normal form retirement annuity to which the participant would be entitled under s. 40.23, notwithstanding the minimum age requirement for receiving an annuity, shall be a straight life annuity terminating at the death of the annuitant. The balance of the present value of the disability annuity, after providing for the straight life annuity, shall be applied to provide an annuity in the optional form elected.

40.63(8)(e) (e) The annuity option provided by s. 40.24 (1) (e) may not be elected.

40.63(8)(f) (f) If an employer certifies that an employee's date of termination of employment is being extended past the last day worked due to any payment for accumulated sick leave, vacation or compensatory time, a participating employee may file an application for a disability annuity as if the last day worked were the last day paid. Regardless of the application date for a disability annuity, the date of termination of employment for effective date purposes shall be deemed to be the last day for which the participant was paid, including any payment for accumulated leave, but if a disability annuity applicant whose application has been approved dies before the last day paid, but after the last day worked, the effective date is the date of death.

40.63(8)(g) (g) If processing of an application is delayed more than 12 months beyond the date the application is received by the department because of failure to receive some or all of the evidence required under subs. (1) to (4), the application shall be canceled but the applicant may reapply for a disability benefit if otherwise still eligible.

40.63(8)(h) (h) If an applicant dies prior to the date a decision regarding the approval or disapproval of an application for a disability benefit becomes final under sub. (5), the application is deemed to have been approved prior to the applicant's death if:

40.63(8)(h)1. 1. The applicant was eligible for the disability benefit;

40.63(8)(h)2. 2. The department received an application for the disability benefit in the form approved by the department and at least one written qualifying medical certification required under sub. (1) (d); and

40.63(8)(h)3. 3. The applicant dies on or after the date which would have been the effective date of the disability benefit.

40.63(8)(i) (i) For the purpose of par. (h) an applicant is conclusively presumed not eligible for a disability benefit if the application is based on an alleged disability which was the basis for a previous application which the department denied.

40.63(9) (9)

40.63(9)(a)(a) The board may require that any disability annuitant shall be examined by at least one licensed and practicing physician, designated or approved by the board, during any calendar year the annuitant is receiving the annuity. A written report of the examination in a form approved by the department which shall indicate whether or not the annuitant is still disabled as specified in sub. (1) (b), shall be filed with the department. This paragraph and par. (c) shall not apply to any annuitant who has attained the normal retirement date for the annuitant's former participant classification.

40.63(9)(b) (b) If a disability annuitant, prior to attaining the normal retirement date for the annuitant's former participant classification, receives earnings or other earned income from any source whatsoever for personal services, including services performed on a contractual basis, the annuity shall be suspended, except for any amount provided by additional contributions, and no payment shall be payable after the first of the month in which the earnings or earned income received during any calendar year exceed the amount established under sub. (11), except that if payment was being made under sub. (4) the annuity may only be suspended if the annuitant is employed in a law enforcement or fire fighting capacity and then the suspension shall be effective immediately. The suspended amount shall be reinstated on January 1 following the date of suspension, or, if earlier, on the first day of the 2nd month following the termination of personal services. An amount, which is reinstated in any calendar year, other than on January 1 of the calendar year, shall again be suspended for any subsequent month in the calendar year following a month in which the disability annuitant receives any amount of earnings or earned income for personal services. The department may request any earnings or compensation information as it deems necessary to implement the provisions of this paragraph and par. (c).

40.63(9)(c) (c) The disability annuity shall be terminated and no payment shall be payable after the first of the month in which a determination is made by the department that:

40.63(9)(c)1. 1. The written physician's report required in par. (a) indicates that the annuitant has recovered from the disability so the annuitant is no longer disabled to the extent required under sub. (1) (b);

40.63(9)(c)2. 2. The annuitant refuses to submit to an examination under par. (a); or

40.63(9)(c)3. 3. The annuitant refuses to submit information regarding earnings or compensation as requested by the department.

40.63(9)(d) (d) If the department terminates a disability annuity under this subsection, the department shall make a report which shall include the department's determination and the reasons for the determination. The department shall submit the report to the teachers retirement board for teacher participants and to the Wisconsin retirement board for participants other than teachers. A copy of the report and notice of the date that the report was presented, or will be presented to the appropriate board, and the board's name, shall be mailed to the affected annuitant. An annuitant may request a hearing under s. 227.44 to contest the department's determination by filing a timely appeal with the appropriate board. If a request for a hearing is not timely filed, and the appropriate board does not disapprove the department's determination or request additional information within the time allowed for filing appeals, the report shall be final. If the board requests additional information, the report shall be final 30 days after the board's receipt of the requested information unless the board disapproves the department's determination.

40.63(10) (10) Upon termination of an annuity in accordance with sub. (9), each participant whose annuity is so terminated shall, as of the beginning of the calendar month following termination, be credited with additional contributions equal to the then present value of the portion of the terminated annuity which was originally provided by the corresponding type of additional contributions. Except for additional contributions, the retirement account of the participant shall be reestablished as if the terminated annuity had never been effective, including crediting of interest and of any contributions and creditable service earned during the period the annuity was in force.

40.63(11) (11) In this section "substantial gainful activity" means employment for which the annual compensation exceeds, for determinations made in the calendar year commencing on January 1, 1982, $3,600 or, for determinations made in subsequent calendar years, the amount applied under this section in the previous calendar year increased by the salary index and ignoring fractions of the dollar.

40.63 History History: 1981 c. 96, 386; 1983 a. 141 s. 20; 1983 a. 191 s. 6; 1983 a. 290; 1985 a. 11; 1985 a. 182 s. 57; 1987 a. 303, 372; 1989 a. 13, 166; 1991 a. 39, 152; 1995 a. 27 s. 9130 (4); 1997 a. 3, 69; 1999 a. 9.

40.63 Annotation Under sub. (1) (c), the employer's failure to certify that it terminated the employee because of a disability was fatal to an application for disability benefits. State ex. rel Bliss v. Wisconsin Retirement Board, 216 Wis. 2d 223, 576 N.W.2d 76 (Ct. App. 1998), 97-1639.



40.65 Duty disability and death benefits; protective occupation participants.

40.65  Duty disability and death benefits; protective occupation participants.

40.65(2) (2)

40.65(2)(a)(a) This paragraph applies to participants who first apply for benefits before May 3, 1988. Any person desiring a benefit under this section must apply to the department of workforce development, which department shall determine whether the applicant is eligible to receive the benefit and the participant's monthly salary. Appeals from the eligibility decision shall follow the procedures under ss. 102.16 to 102.26. If it is determined that an applicant is eligible, the department of workforce development shall notify the department of employee trust funds and shall certify the applicant's monthly salary. If at the time of application for benefits an applicant is still employed in any capacity by the employer in whose employ the disabling injury occurred or disease was contracted, that continued employment shall not affect that applicant's right to have his or her eligibility to receive those benefits determined in proceedings before the department of workforce development or the labor and industry review commission or in proceedings in the courts. The department of workforce development may promulgate rules needed to administer this paragraph.

40.65(2)(b) (b)

40.65(2)(b)1.1. This paragraph applies to participants who first apply for benefits under this section on or after May 3, 1988.

40.65(2)(b)2. 2. An applicant for benefits under this section shall submit or have submitted to the department an application that includes written certification of the applicant's disability under sub. (4) by at least 2 physicians, as defined in s. 448.01 (5), who practice in this state and one of whom is approved or appointed by the department, and a statement from the applicant's employer that the injury or disease leading to the disability was duty-related.

40.65(2)(b)3. 3. The department shall determine whether or not the applicant is eligible for benefits under this section on the basis of the evidence in subd. 2. An applicant may appeal a determination under this subdivision to the department of workforce development.

40.65(2)(b)4. 4. In hearing an appeal under subd. 3., the department of workforce development shall follow the procedures under ss. 102.16 to 102.26.

40.65(2)(b)5. 5. The department shall be an interested party in an appeal under subd. 3., and the department shall receive legal assistance from the department of justice, as provided under s. 165.25 (4).

40.65(3) (3) The Wisconsin retirement board shall determine the amount of each monthly benefit payable under this section and its effective date. The board shall periodically review the dollar amount of each monthly benefit and adjust it to conform with the provisions of this section. The board may request any income or benefit information, or any information concerning a person's marital status, which it considers to be necessary to implement this subsection and may require a participant to authorize the board to obtain a copy of his or her most recent state or federal income tax return. The board may terminate the monthly benefit of any person who refuses to submit information requested by the board, who refuses to authorize the board to obtain a copy of his or her most recent state or federal income tax return, or who submits false information to the board.

40.65(4) (4) A protective occupation participant is entitled to a duty disability benefit as provided in this section if:

40.65(4)(a) (a) The employee is injured while performing his or her duty or contracts a disease due to his or her occupation;

40.65(4)(b) (b) The disability is likely to be permanent; and

40.65(4)(c) (c)

40.65(4)(c)1.1. The disability causes the employee to retire from his or her job;

40.65(4)(c)2. 2. The employee's pay or position is reduced or he or she is assigned to light duty; or

40.65(4)(c)3. 3. The employee's promotional opportunities within the service are adversely affected if state or local employer rules, ordinances, policies or written agreements specifically prohibit promotion because of the disability.

40.65(4m) (4m) A protective occupation participant who is a state motor vehicle inspector hired on or after January 1, 1968, is not entitled to a duty disability benefit under this section for an injury or disease occurring before May 1, 1990.

40.65(4r) (4r) A protective occupation participant who is an emergency medical technician is not entitled to a duty disability benefit under this section for an injury or disease occurring before the date on which the department receives notification of the participant's name as provided in s. 40.06 (1) (d) and (dm).

40.65(4v) (4v) A state probation and parole officer who becomes a protective occupation participant on or after January 1, 1999, is not entitled to a duty disability benefit under this section for an injury or disease occurring before January 1, 1999.

40.65(5) (5)

40.65(5)(a)(a) The monthly benefit payable to participants who qualify for benefits under s. 40.63 or disability benefits under OASDHI is 80% of the participant's monthly salary adjusted under par. (b) and sub. (6), except that the 80% shall be reduced by 0.5% for each month of creditable service over 30 years or over 25 years for persons who are eligible for benefits under subch. II at the date of application, but not to less than 50% of the participant's monthly salary. For participants who do not qualify for benefits under s. 40.63 or disability benefits under OASDHI, the monthly benefit under this section is 75% of the participant's monthly salary adjusted under par. (b) and sub. (6), except that the 75% shall be reduced by 0.5% for each month of creditable service over 30 years or over 25 years for persons who are eligible for benefits under subch. II on the date of application.

40.65(5)(b) (b) The Wisconsin retirement board shall reduce the amount of a participant's monthly benefit under this section by the amounts under subds. 1. to 6., except that the board may determine not to reduce a participant's benefit because of income related to therapy or rehabilitation. The Wisconsin retirement board may assume that any benefit or amount listed under subds. 1. to 6. is payable to a participant until it is determined to the board's satisfaction that the participant is ineligible to receive the benefit or amount, except that the department shall withhold an amount equal to 5% of the monthly benefit under this section until the amount payable under subd. 3. is determined.

40.65(5)(b)1. 1. Any OASDHI benefit payable to the participant or the participant's spouse, domestic partner, or a dependent because of the participant's work record.

40.65(5)(b)2. 2. Any unemployment insurance benefit payable to the participant because of his or her work record.

40.65(5)(b)3. 3. Any worker's compensation benefit payable to the participant, including payments made pursuant to a compromise settlement under s. 102.16 (1). A lump sum worker's compensation payment or compromise settlement shall reduce the participant's benefit under this section in monthly amounts equal to 4.3 times the maximum benefit which would otherwise be payable under ch. 102 for the participant's disability until the lump sum amount is exhausted.

40.65(5)(b)4. 4. Any disability and retirement benefit payable to the participant under this chapter, or under any other retirement system, that is based upon the participant's earnings record and years of service. A reduction under this subdivision may not be greater in amount than the amount of disability or retirement benefit received by the participant. If the participant is not eligible for a retirement benefit because he or she received a lump sum payment or withdrew his or her contributions on or after the date the participant became eligible to receive a benefit under this section, the amount received or withdrawn shall reduce the participant's benefit under this section in the amount of benefit that would be payable if, on the date the amount was received or withdrawn, the full amount received or withdrawn was applied under s. 40.23 (2m) (d) as additional employee contributions credited to the participant's account.

40.65(5)(b)5. 5. All earnings payable to the participant from the employer under whom the duty disability occurred.

40.65(5)(b)6. 6. All earnings payable to the participant from an employer, other than the employer under whom the duty disability occurred, and all income from self-employment, the total of such earnings and income shall reduce the participant's benefit as follows:

40.65(5)(b)6.a. a. For the amount of the total that is less than 40% of the participant's monthly salary, one-third of such amount;

40.65(5)(b)6.b. b. For the amount of the total that is from 40% to 80% of the participant's monthly salary, one-half of such amount; and

40.65(5)(b)6.c. c. For the amount of the total that is more than 80% of the participant's monthly salary, two-thirds of such amount.

40.65(5)(c) (c) The Wisconsin retirement board may not reduce a participant's benefit because of income or benefits that are attributable to the earnings or work record of the participant's spouse, domestic partner, or other member of the participant's family, or because of income or benefits attributable to an insurance contract, including income continuation programs.

40.65(6) (6) The Wisconsin retirement board shall adjust the monthly salary of every participant receiving a benefit under this section using the salary index for the previous calendar year as follows:

40.65(6)(a) (a) For the purposes of sub. (5) (b) 6., annually on January 1 until the participant's death;

40.65(6)(b) (b) For the purposes of sub. (5) (a), if the participant is receiving an annuity under s. 40.63 (1), annually on January 1 until the participant's death; and

40.65(6)(c) (c) For the purposes of sub. (5) (a), if the participant is not receiving an annuity under s. 40.63 (1), annually on January 1 until the first January 1 after the participant's 60th birthday. Beginning on the January 1 after the participant's 60th birthday the participant's monthly salary shall be increased annually in a percentage amount equal to the percentage amount of dividend awarded under s. 40.27 (2) until the participant's death. Notwithstanding s. 40.27 (2), any benefits payable under this section are not subject to distribution of annuity reserve surpluses.

40.65(7) (7)

40.65(7)(a)(a) This paragraph applies to benefits based on applications filed before May 3, 1988. If a protective occupation participant dies as a result of an injury or a disease for which a benefit is paid or would be payable under sub. (4), and the participant is survived by a spouse or an unmarried child under age 18, a monthly benefit shall be paid as follows:

40.65(7)(a)1. 1. To the surviving spouse, if the spouse was married to the participant on the date the participant was disabled within the meaning of sub. (4), one-third of the participant's monthly salary as reflected at the time of death until the surviving spouse marries again.

40.65(7)(a)2. 2. To the guardian of a surviving unmarried child under age 18, $15 per child until the child marries, dies or reaches 18 years of age.

40.65(7)(a)3. 3. The total monthly amount paid under subds. 1. and 2. may not exceed 65% of the participant's monthly salary as reflected at the time of death. Any reduction of benefits caused by such limitation shall be done on a proportional basis.

40.65(7)(am) (am) This paragraph applies to benefits based on applications filed on or after May 3, 1988. If a protective occupation participant dies as a result of an injury or a disease for which a benefit is paid or would be payable under sub. (4), and the participant is survived by a spouse, domestic partner, or an unmarried child under the age of 18, a monthly benefit shall be paid as follows:

40.65(7)(am)1. 1. To the surviving spouse or domestic partner until the surviving spouse remarries or the surviving domestic partner enters into a new domestic partnership or marries, if the spouse was married to the participant on the date that the participant was disabled under sub. (4) or the domestic partner was in a domestic partnership with the participant on the date that the participant was disabled under sub. (4), 50% of the participant's monthly salary at the time of death, but reduced by any amount payable under sub. (5) (b) 1. to 6.

40.65(7)(am)2. 2. To a guardian for each of that guardian's wards who is an unmarried surviving child under the age of 18, 10% of the participant's monthly salary at the time of death, payable until the child marries, dies or reaches the age of 18, whichever occurs first. The marital or domestic partnership status of the surviving spouse or domestic partner shall have no effect on the payments under this subdivision.

40.65(7)(am)3. 3. The total monthly amount paid under subds. 1. and 2. may not exceed 70% of the participant's monthly salary at the time of death reduced by any amounts under sub. (5) (b) 1. to 6. that relate to the participant's work record.

40.65(7)(am)4. 4. Benefits payable under this paragraph shall be increased each January 1 by the salary index determined for the prior year.

40.65(7)(ar) (ar)

40.65(7)(ar)1.1. This paragraph applies to benefits based on applications filed on or after May 12, 1998. If a protective occupation participant, who is covered by the presumption under s. 891.455, dies as a result of an injury or a disease for which a benefit is paid or would be payable under sub. (4), and the participant is survived by a spouse, domestic partner, or an unmarried child under the age of 18, a monthly benefit shall be paid as follows:

40.65(7)(ar)1.a. a. To the surviving spouse or domestic partner until the surviving spouse or domestic partner remarries or enters into a new domestic partnership, if the surviving spouse was married to the participant on the date that the participant was disabled under sub. (4) or the domestic partner was in a domestic partnership with the participant on the date that the participant was disabled under sub. (4), 70% of the participant's monthly salary at the time of death, but reduced by any amount payable under sub. (5) (b) 1. to 6.

40.65(7)(ar)1.b. b. If there is no surviving spouse or domestic partner or the surviving spouse or domestic partner subsequently dies, to a guardian for each of that guardian's wards who is an unmarried surviving child under the age of 18, 10% of the participant's monthly salary at the time of death, payable until the child marries, dies or reaches the age of 18, whichever occurs first.

40.65(7)(ar)2. 2. Benefits payable under this paragraph shall be increased each January 1 by the salary index determined for the prior year.

40.65(7)(b) (b) Any person entitled to a benefit under both this subsection and ch. 102 because of the death of the same participant, shall have his or her benefit under this subsection reduced in an amount equal to the death benefit payable under ch. 102.

40.65(9) (9) This section is applicable to protective occupation participants who apply for a benefit under this section on or after July 1, 1982. A participant may not apply for a benefit under this section if he or she is receiving a benefit under s. 66.191, 1981 stats., on July 1, 1982.

40.65 History History: 1981 c. 278; 1983 a. 9; 1983 a. 141 s. 20; 1983 a. 191 s. 6; 1983 a. 255; 1985 a. 332 s. 251 (1); 1987 a. 363; 1989 a. 240, 357; 1995 a. 27 s. 9130 (4); 1997 a. 3, 39, 173, 237; 2007 a. 131; 2009 a. 28.

40.65 Cross-reference Cross-reference: See s. 891.45 for provision as to presumption of employment-connected disease for certain municipal fire fighters.

40.65 Annotation The Wisconsin Retirement Board may not reduce duty disability benefits under sub. (5) (b) 3. for worker's compensation benefits that are paid to a participant before the duty disability payments commence, and may do so only for worker's compensation not yet paid. Coutts v. Wisconsin Retirement Board, 209 Wis. 2d 655, 563 N.W.2d 917 (1997), 95-1905.

40.65 Annotation The Retirement Board is authorized to promulgate administrative rules interpreting sub. (3). Kuester v. Wisconsin Retirement Board, 2004 WI App 10, 269 Wis. 2d 462, 674 N.W.2d 877, 03-0056.

40.65 Annotation The Retirement Board correctly construed sub. (5) (b) in determining duty disability benefits when it reduced those benefits by earnings and lump sum worker's compensation benefits received after the effective date of the duty disability benefits. The board was reasonable in reading Coutts to hold that the statutorily specified sums are payable when they are received and that it is proper to offset them against duty disability benefits. Carey v. Wisconsin Retirement Board, 2007 WI App 17, 298 Wis. 2d 373, 728 N.W.2d 22, 06-1233.



40.70 Life insurance coverage.

40.70  Life insurance coverage.

40.70(1) (1) Except as provided in sub. (11), each eligible employee of an employer shall be insured under the group life insurance plan provided under this subchapter if all of the following apply:

40.70(1)(a) (a) The employer is a participating employer under the Wisconsin retirement system and was included in the group life insurance program by s. 40.20 (5m), 1979 stats., or the governing body of the employer has adopted a resolution in a form prescribed by the department to make coverage available to its employees or is the state. Coverage may also be extended by rule to employees under other retirement systems if the employer adopts a resolution as specified in this paragraph. A certified copy of the resolution shall be filed with the department and the resolution takes effect on the first day of the 4th month beginning after the date of filing. An employer may provide group life insurance for its employees through separate contracts in addition to, or in lieu of, the group life insurance provided by the department under this subchapter.

40.70(1)(b) (b) The employee files an application in the manner provided by rule or contract, to be effective on a date fixed by the department, for one or more of the types of coverage established under this subchapter. The group insurance board may provide a different method of enrollment than provided under this subsection.

40.70(1)(c) (c) The employee pays the employee contribution toward the life insurance premium under s. 40.05 (6).

40.70(2) (2) A resolution adopted under sub. (1) (a) takes effect only if the department determines that at least 50% of the eligible employees of that employer will be covered at the time that the resolution is effective. The department's determination shall be based on the employer's prior year-end report of the number of employees participating in the Wisconsin retirement system or, if the employer was not a participating employer in the prior year, on the number of employees who, on or before the 15th day of the month immediately preceding the effective date of the resolution, have applied for group life insurance coverage under this subchapter. If the department nullifies a resolution based on insufficient participation, the employer may not file another resolution under sub. (1) (a) during the first 6 months after the date of the previous filing.

40.70(3) (3) Employers may adopt resolutions providing all the coverages provided under this subchapter or provided by contract or may identify in the resolution only specified coverages that are authorized by contract to be offered separately. Employees may file an application under sub. (1) (b) for the amount of coverage provided under s. 40.72 (1) and for any other coverage offered by their employer. The department shall determine the method of administration and the procedure for collection of premiums and employer costs.

40.70(4) (4)

40.70(4)(a)(a) The governing body of any employer may do any of the following:

40.70(4)(a)1. 1. Change the coverage that it makes available to its employees under s. 40.72 (2) or (3) by adopting an amended resolution and filing a certified copy of the amended resolution with the department.

40.70(4)(a)2. 2. Withdraw from making coverage under this subchapter available to its employees by adopting a withdrawal resolution and filing a certified copy of the withdrawal resolution with the department.

40.70(4)(a)3. 3. Nullify its amended resolution or withdrawal resolution at any time before it becomes effective by adopting a nullifying resolution and filing a certified copy of the nullifying resolution with the department.

40.70(4)(b) (b) Except as provided in sub. (5), amended resolutions and withdrawal resolutions take effect on the first day of the 4th month beginning after the date of filing. Nullifying resolutions take effect on the date of filing.

40.70(4)(c) (c) If a withdrawal resolution becomes effective, the employer may not file another resolution under sub. (1) (a) during the first 12 months after the effective date of the withdrawal resolution.

40.70(5) (5) The department may accept or reject an amended resolution, or a resolution under sub. (1) (a) that is filed after the employer's withdrawal resolution becomes effective, and may charge the employer for any postretirement insurance liability.

40.70(6) (6) Except as provided in sub. (7m), any employee who has not applied for coverage under sub. (1) within the time period specified by rule or contract after becoming eligible for coverage or any employee whose insurance terminates under sub. (8) shall not thereafter become insured for that coverage unless the employee furnishes evidence of insurability satisfactory to the insurer, at his or her own expense. If the evidence is approved, the employee shall become insured on the first day of the first month beginning after the approval.

40.70(7m) (7m) If, as a result of employer error, an employee has not filed an application with the department as required under sub. (1) (b) or made premium contributions as required under sub. (1) (c) within 60 days after becoming eligible for group life insurance coverage, the employee is considered not to be insured for that coverage. The employee may become insured by filing a new application under sub. (1) (b) within 30 days after the employee receives from the employer written notice of the error. An employee is not required to furnish evidence of insurability to become insured under this subsection. An employee becomes insured under this subsection on the first day of the first month beginning after the date on which the employer receives the employee's new application under sub. (1) (b).

40.70(8) (8) An insured employee may at any time cancel one or more of the types of life insurance coverage provided under this subchapter by filing a cancellation form with the employing office. The cancellation form shall be transmitted immediately to the department. The cancellation shall be effective and the insurance shall cease at the end of the calendar month which begins after the cancellation form is received by the appropriate office.

40.70(9) (9) The life insurance shall terminate as provided in the contract which shall also provide an option for an employee to convert insurance coverage upon termination of employment if covered by the insurance during the entire 6 months preceding termination or if covered by the insurance from the initial effective date for that employer, to the date of termination.

40.70(10) (10) The group insurance board may provide for the continuation or suspension of insurance coverage during any month in which no earnings are received during a leave of absence.

40.70(11) (11) An eligible state employee shall not be insured under the group life insurance provided under this subchapter if the employee elects insurance coverage with a county under s. 978.12 (6).

40.70 History History: 1981 c. 96; 1989 a. 13, 31, 182; 1991 a. 152; 2007 a. 131.



40.71 Death benefit eligibility.

40.71  Death benefit eligibility. The following described persons are entitled to death benefits from the Wisconsin retirement system, in the form and at the times specified:

40.71(1) (1) The beneficiary of any participant or of any annuitant on the date of death of the participant or annuitant. For purposes of this subsection:

40.71(1)(a) (a) A participant is deemed a participating employee on the date of death even though the participant is then an applicant for a retirement or disability annuity, except as provided by s. 40.63 (8) (h), if the participant's application was received by the board within 30 days after the participant ceased to be a participating employee and the participant would have been entitled to the annuity had the participant lived.

40.71(1)(b) (b) If the date of death is less than one year after the last day for which earnings were paid, a participant is deemed a participating employee on leave of absence, notwithstanding the fact that no formal leave of absence is in effect, if the participating employer for which the participant last performed services as a participating employee has not filed notice of the termination of employment prior to the employee's death.

40.71(1)(c) (c) If the death of a participating employee on leave of absence, other than a leave for purposes of military service, arises from employment by any employer other than a participating employer, employment is deemed to have terminated and the participant shall not be considered a participating employee on the date of his or her death.

40.71(1)(d) (d) Every participant is deemed an annuitant immediately upon the effective date of the participant's annuity, or the date the application is received by the department if the participant is living on that date, whichever is later.

40.71(1)(e) (e) Any annuitant whose annuity is terminated shall cease to be an annuitant as of the last day of the month preceding the last day on which the annuity is payable.

40.71(2) (2) Any death benefit may be paid as a beneficiary annuity, subject to s. 40.73 (3), or as a single cash sum as specified by the beneficiary in the application for the death benefit unless the participant prohibited payment of a single cash sum in a written notice received by the department prior to the participant's death. A prohibition on payment of a single cash sum shall not be effective if the monthly amount of the annuity would be less than the amount determined under s. 40.25 (1) (a) or if the beneficiary is the participant's estate or a trust in which the beneficiary has a beneficial interest.

40.71(3) (3) Whenever any death benefit is payable in a single cash sum, it shall be paid only after receipt by the department of the following:

40.71(3)(a) (a) A copy of the death certificate of the participant or annuitant;

40.71(3)(b) (b) A written application of the beneficiary for the benefit; and

40.71(3)(c) (c) Any additional evidence deemed necessary or desirable by the department.

40.71 History History: 1981 c. 96; 1987 a. 309.

40.71 Annotation Nothing in s. 40.73 creates an entitlement in the beneficiary to the annuity-value single cash sum benefit as of the date of death even though the value of the single cash sum benefit is calculated as of the date of death. A beneficiary does not acquire a property interest in a single cash sum death benefit under s. 40.73 (1) (c) until the beneficiary applies for a death benefit as required by sub. (3). Fazio v. Department of Employee Trust Funds, 2006 WI 7, 287 Wis. 2d 106, 708 N.W.2d 326, 04-0064.



40.72 Life insurance benefits.

40.72  Life insurance benefits.

40.72(1) (1) Except as provided in sub. (2), (3), (3m), (8) or (10), the amount of group life insurance of an insured employee under age 70 shall be $1,000 of insurance for each $1,000 or part of $1,000 of the employee's annual earnings during the prior calendar year, notwithstanding any limitation of amount that may otherwise be provided by law. For persons covered initially the earnings shall be a projection on an annual basis of the compensation at the time of coverage until the date determined by the group insurance board for establishing new annual amounts of insurance.

40.72(2) (2) Except as provided by sub. (3), the amount of life insurance for any insured eligible employee who is 70 years of age or older or insured retired eligible employee under sub. (4) who is 65 years of age or over shall be the amount as computed under sub. (1) reduced by 25% of that amount on each birthday of the employee commencing with the employee's 65th birthday, with a maximum reduction of 75%.

40.72(3) (3) The maximum reduction in the amount of insurance for any insured employee to whom this subsection applies by an election under s. 40.70 (3) and for any insured state employee shall be 50%.

40.72(3m) (3m) The group insurance board may, by contract, limit the amount of group life insurance for any insured employee who becomes insured by electing coverage under s. 40.70 (6).

40.72(4) (4) The amount of life insurance for any insured employee who was either a participating employee before January 1, 1990, or who has been covered under the group life insurance plan in at least 5 calendar years after 1989, who terminates employment shall be the same as if the employee had not terminated employment and earnings had continued at the same amount as at the time of termination, except as provided in subs. (2) and (3) and s. 40.70 (3), if any of the following applies on the date of termination:

40.72(4)(a) (a) The employee meets all of the requirements for receiving an immediate annuity except the filing of an application.

40.72(4)(b) (b) The sum of the employee's creditable service on January 1, 1990, and the number of calendar years after 1989 in which the employee has been covered under the group life insurance plan equals at least 20 years.

40.72(4)(c) (c) The employee's number of years of service with the participating employer by whom the employee was employed immediately before termination equals at least 20 years.

40.72(4g) (4g) Any individual who became an employee of the state under chapter 90, laws of 1973, section 546, as affected by chapter 333, laws of 1973, section 189b, may use service as a member of the Milwaukee County employee's retirement system to meet any service requirements under this subchapter.

40.72(4r) (4r) At any time after an insured employee's amount of life insurance is reduced under subs. (2) and (3) and life insurance premiums are no longer required under s. 40.05 (6) (b), the employee may convert the present value of the life insurance to pay the premiums for health or long-term care insurance provided under subch. IV, but only if the department determines that the value of the conversion is exempt from taxation under the Internal Revenue Code.

40.72(5) (5) The amount of insurance specified under sub. (4) shall be adjusted when the person again becomes an employee of an employer participating in the group life insurance plan and while employed again the person shall pay premiums under s. 40.05 (6) for the insurance.

40.72(6) (6) The amount of insurance of an employee who retires on disability annuity shall be the same as if the employee had not retired and his or her earnings had continued in the same amount as at the time of his or her retirement, except as provided by subs. (2) and (3).

40.72(7) (7) During a period of disability in which premiums are waived under the terms of the insurance contract the amount of insurance shall be the same as if the employee had not become disabled and earnings had continued at the same amount as at the time of becoming disabled, and the contract may provide that the insurance continues during the continuance of the disability even if the person ceases to be an employee.

40.72(8) (8) The life insurance in effect during the previous year shall not be reduced during subsequent consecutive years of eligible employment with the same employer unless the employee elects to have the amount of life insurance recomputed under subs. (1) to (3) or cancels coverage. The election shall be made under procedures established by the department. This subsection is subject to the limitations of subs. (2) and (3).

40.72(9) (9) In addition to the insurance provided under sub. (1), insurance may be provided against accidental death and dismemberment as defined by the group insurance board in accordance with benefit schedules established by contract.

40.72(10) (10) Each insured state employee, and each insured employee to whom this subsection applies by an election under s. 40.70 (3), who is under 70 years of age, or 65 years of age if retired, shall be provided an amount of group life insurance in addition to that provided under sub. (1) equal to 100% of the employee's earnings rounded to the next higher $1,000, if earnings are not in even $1,000 increments. The employee may cancel, in accord with the procedures specified by s. 40.70, the amount of additional insurance provided under this subsection.

40.72 History History: 1981 c. 96, 386; 1985 a. 332 s. 251 (3); 1989 a. 182; 1991 a. 152; 1993 a. 490; 2013 a. 20.



40.73 Death benefits.

40.73  Death benefits.

40.73(1)(1) The amount of the Wisconsin retirement system death benefit shall be:

40.73(1)(a) (a) Upon the death of a participant, other than an annuitant or a participating employee, the sum of the additional and employee required contribution accumulations credited to the participant's account on the beneficiary annuity effective date or, in the case of a lump sum payment, the first day of the month in which the death benefit is approved. In addition:

40.73(1)(a)1. 1. For teacher participants who were members of the state teachers retirement system or the Milwaukee teachers retirement fund on June 30, 1966, the amount shall be increased by the employer contribution accumulation credited to the participant's account on or prior to June 30, 1973, plus interest at the effective rate subsequently credited to the accumulations.

40.73(1)(a)2. 2. For participants who were participants of the Wisconsin retirement fund on or prior to December 31, 1965, the amount shall be increased by the employer contribution accumulation credited to the participant's account on December 31, 1965, plus interest at the effective rate subsequently credited to the accumulations.

40.73(1)(am) (am) Upon the death of a participating employee, except as otherwise provided by par. (c), the sum of all of the following accumulations, including any interest credited to the accumulations, that are credited to the participant's account on the beneficiary annuity effective date or, in the case of a lump sum payment, the first day of the month in which the death benefit is approved:

40.73(1)(am)1. 1. Additional contributions.

40.73(1)(am)2. 2. Accumulated contributions to purchase other governmental service under s. 40.25 (7), 2001 stats., or s. 40.285 (2) (b).

40.73(1)(am)3. 3. Twice the employee required contributions, after first subtracting the accumulations under subd. 2., including interest on the accumulations.

40.73(1)(b) (b) Upon the death of an annuitant, in addition to any amounts payable by virtue of the annuity option elected by an annuitant, the amount determined under par. (a) for contributions made under s. 40.05 (1) subsequent to the effective date of the annuity, or additional contributions not applied to provide an annuity, provided the amounts have not been previously paid out as a lump sum under s. 40.25.

40.73(1)(c) (c) Upon the death of a participating employee who, prior to death, met the applicable minimum age under s. 40.23 (1) (a) (intro.), if the beneficiary to whom a death benefit is payable is a natural person, or a trust in which the natural person has a beneficial interest, the present value on the day following the date of death of the life annuity to the beneficiary which would have been payable if the participating employee had been eligible to receive a retirement annuity, computed under s. 40.23 or 40.26, beginning on the date of death and had elected to receive the annuity in the form of a joint and survivor annuity providing the same amount of annuity to the surviving beneficiary as the reduced amount payable during the participant's lifetime. If there is more than one beneficiary the amount of the annuity and its present value will be determined as if the oldest of the beneficiaries were the sole beneficiary. If the death benefit payable to the beneficiary under this paragraph would be less than the amount determined under par. (am) the death benefit shall be payable under par. (am) and this paragraph shall not be applicable to the beneficiary. An annuitant receiving an annuity only under s. 40.24 (1) (f), which annuity was an immediate annuity, shall be deemed a participating employee for purposes of this paragraph only, but the amount payable under s. 40.24 (1) (f) shall not be changed.

40.73(1)(d) (d) Increased, upon the death of a participant who had elected the additional benefit provided by s. 42.81 (14), 1979 stats., and continued making the contributions provided for in s. 42.81 (14), 1979 stats., and was eligible for the benefit on December 15, 1988, by an amount and for a period determined by the actuary and approved by the board as being appropriate to the level of contributions provided for in s. 42.81 (14), 1979 stats., or any lower level of contributions, as determined by the actuary and approved by the board. The board may require that the payment of benefits under an insurance contract be paid in lieu of any benefits provided under this paragraph, but only if the benefits under the insurance contract are at least equal to the benefits that would otherwise have been paid under this paragraph on the date on which the insurance contract went into effect.

40.73(2) (2)

40.73(2)(a)(a) Upon the death, prior to the expiration of the guarantee period, of an annuitant receiving an annuity which provides a guaranteed number of monthly payments, monthly payments shall be continued until payments have been made for the guaranteed number of months. Any beneficiary under this paragraph may elect at any time to receive the then present value of the annuity, including monthly interest at the assumed benefit rate for each full month between the termination of annuity payments and the month in which the single sum payment is approved, in a single sum.

40.73(2)(b) (b) In lieu of the continuation of monthly payments under par. (a), the then present value of the annuity shall be paid as a death benefit under sub. (1) if:

40.73(2)(b)1. 1. The estate of the annuitant is the beneficiary;

40.73(2)(b)2. 2. No beneficiary of the annuitant survives;

40.73(2)(b)3. 3. The death of the beneficiary occurs after having become entitled to receive payments under par. (a), but prior to the end of the period guaranteed;

40.73(2)(b)4. 4. The amount of the monthly payments to the beneficiary, including any amount payable under s. 40.27, is less than the amount determined under s. 40.25 (1) (a); or

40.73(2)(b)5. 5. At the death of the annuitant the remainder of the period for which payments are guaranteed is less than 12 months.

40.73(3) (3)

40.73(3)(a)(a) A death benefit may be paid as an annuity for the life of the beneficiary, if the amount of the death benefit is sufficient to provide a beneficiary annuity in the normal form at least equal to the amount determined under s. 40.25 (1) (a) and the beneficiary or the participant has elected to have the death benefit paid as a beneficiary annuity.

40.73(3)(c) (c) Whenever any death benefit is payable in the form of an annuity, the annuity may begin on the day following the date of death of the participant or annuitant if the department has received a copy of the death certificate of the participant or annuitant, and a written application of the beneficiary for the benefit, subject to the same restrictions on effective dates as set forth for retirement annuities.

40.73(3)(d) (d) The amount of any beneficiary annuity shall be that which can be provided from the death benefit, determined in accordance with the actuarial tables in effect on the effective date of the annuity.

40.73(3)(e) (e) Any beneficiary who is eligible to receive a beneficiary annuity may elect to receive the annuity in any of the optional annuity forms provided for retirement annuities, other than as an annuity payable over the joint life expectancies of the beneficiary and another person. The number of guaranteed monthly payments available to a beneficiary may not exceed the life expectancy of the beneficiary.

40.73(3)(f) (f) Any beneficiary between ages 18 and 21 or the legal or natural guardian of a minor beneficiary may, in lieu of a life annuity, elect that the death benefit be paid in the form of a temporary life annuity, beginning on the day following the date of death of the participant or annuitant and ending with the monthly payment immediately prior to the beneficiary's 21st birthday, and a final payment, payable one month after the termination of the temporary annuity, in the amounts specified in the application, provided the amounts can be provided from the death benefit, on the basis of the actuarial tables in effect on the date of initial approval of the annuity. A beneficiary, prior to the final payment, may, if the amount of the final payment is sufficient to provide an immediate beneficiary annuity in the normal form of at least an amount equal to the amount determined under s. 40.25 (1) (a) monthly, elect to receive in lieu of the final payment an annuity commencing on the day following the date of termination of the temporary annuity, determined on the basis of the actuarial tables in effect on the date of initial approval of the annuity.

40.73 History History: 1981 c. 96; 1983 a. 141, 290; 1987 a. 309; 1989 a. 110, 166; 1995 a. 302, 414; 1997 a. 58; 1999 a. 11, 12; 2005 a. 154; 2007 a. 96, 131; 2013 a. 20.

40.73 Annotation Whatever effect the Marital Property Act, ch. 766, may have with respect to property rights between spouses, it has no effect on the Board's determination of a beneficiary under ch. 40. Jackson v. Employee Trust Funds Board, 230 Wis. 2d 677, 602 N.W.2d 543 (Ct. App. 1999), 98-3063.

40.73 Annotation The board's consistent interpretation of "Mr. & Mrs." beneficiary designations as relating to the identity of the beneficiaries on the date of the designation. was reasonable. Jackson v. Employee Trust Funds Board, 230 Wis. 2d 677, 602 N.W.2d 543 (Ct. App. 1999), 98-3063.

40.73 Annotation Nothing in s. 40.73 creates an entitlement in the beneficiary to the annuity-value single cash sum benefit as of the date of death even though the value of the single cash sum benefit is calculated as of the date of death. A beneficiary does not acquire a property interest in a single cash sum death benefit under s. 40.73 (1) (c) until the beneficiary applies for a death benefit as required by sub. (3). Fazio v. Department of Employee Trust Funds, 2006 WI 7, 287 Wis. 2d 106, 708 N.W.2d 326, 04-0064.



40.74 Beneficiaries.

40.74  Beneficiaries.

40.74(1)(1) Payment to 2 or more persons as joint beneficiaries shall be equal unless the participant, employee or annuitant has designated otherwise in the written designation of beneficiary on file with the department.

40.74(2) (2) A beneficiary of a deceased participant, annuitant, alternate payee, beneficiary, or employee may waive absolutely and without right of reconsideration or recovery all or part of any benefit payable under this chapter. The beneficiary shall then be determined as if the waiving beneficiary had died prior to the decedent except that if the person was a beneficiary under group 2 under s. 40.02 (8) (a) 2., payment shall be made as if at least one child had survived the participant, alternate payee, beneficiary, employee, or annuitant. Unless the department receives the beneficiary's written request to cancel the waiver before the date on which it would otherwise become effective, the waiver shall be effective 30 days after it is received by the department or the date specified in the waiver, if earlier. The waiver may be cancelled by the beneficiary in writing before the effective date. A waiver received after the effective date on which a beneficiary has commenced a monthly annuity under s. 40.73 (2) or (3) shall apply to monthly payments payable after the effective date of the waiver. Payment shall be subject to the restrictions specified in s. 40.73 (2) (b).

40.74(4) (4) If a participant, employee or annuitant fully terminates all coverage and closes all accounts to which a written beneficiary designation applies, the designation does not apply if the individual again becomes a participant, employee or annuitant.

40.74(5) (5) A designation of a testamentary trust as beneficiary shall satisfy the requirement of s. 40.02 (8) (a) 1. that a person or trust be specifically named in a written designation of beneficiary whether the will establishing the trust is written before or after the designation of beneficiary is received by the department. If, however, a designation specified the date or otherwise identified a specific will, the designation shall not apply if the will is not the last will and testament of the participant, employee or annuitant.

40.74(6) (6) Any potential primary beneficiary under s. 40.02 (8) who cannot be located by reasonable efforts within 12 months after the later of the date of death of the participant or the date on which the department determines the person, trust, or estate initially became a potential primary beneficiary may be treated as a beneficiary that predeceased the participant and all other potential beneficiaries.

40.74(7) (7) A trust that does not exist on the date of the participant's death or an estate not opened or reopened within 12 months after the department determines the estate initially became a potential primary beneficiary under s. 40.02 (8) may be treated as a beneficiary that predeceased the participant and all other potential beneficiaries.

40.74 History History: 1981 c. 96; 1987 a. 309; 2005 a. 151; 2007 a. 131.



40.80 State deferred compensation plan.

40.80  State deferred compensation plan.

40.80(1) (1) The deferred compensation board shall select and contract with deferred compensation plan providers to be used by state agencies for providing deferred compensation plans to state employees.

40.80(2) (2) The deferred compensation board shall:

40.80(2)(a) (a) Determine the requirements for and the qualifications of the deferred compensation plan providers.

40.80(2)(b) (b) Approve the terms and conditions of the proposed contracts for administrative and investment services.

40.80(2)(c) (c) Determine the procedure for the selection of the deferred compensation plan providers.

40.80(2)(d) (d) Approve the terms and conditions of model salary reduction agreements which shall be used by each state agency.

40.80(2)(e) (e) Require as a condition of the contractual agreements entered into under this section that approved deferred compensation plan providers shall provide service to state agencies only as approved by the deferred compensation board.

40.80(2)(f) (f) Require as a condition of the contractual agreements entered into under this section that the deferred compensation plan providers shall reimburse the department, to be credited to the administrative account of the public employee trust fund in s. 40.04 (2), for any costs incurred directly or indirectly by the department in soliciting, evaluating, monitoring and servicing deferred compensation plans.

40.80(2)(g) (g) Serve as trustee of any deferred compensation plan established under this section, hold the assets and income of the plan in trust for the exclusive benefit of the employees who participate in the plan and their beneficiaries, and maintain the plan as an eligible deferred compensation plan, as defined in section 457 (b) of the Internal Revenue Code, and as a governmental plan for eligible employers, as defined in section 457 (e) (1) (A) of the Internal Revenue Code.

40.80(2g) (2g) The deferred compensation board may accept timely appeals of determinations made by the department affecting any right or benefit under any deferred compensation plan provided for under this section.

40.80(2m) (2m) The deferred compensation board shall promulgate rules establishing procedures, requirements and qualifications for offering deferred compensation plans to state employees in addition to the deferred compensation plans offered by deferred compensation providers selected and contracted with under sub. (2).

40.80(2r) (2r)

40.80(2r)(a)(a) In this subsection, "domestic relations order" means a judgment, decree, or order issued by a court pursuant to a domestic relations law of any state or territory of the United States that does all of the following:

40.80(2r)(a)1. 1. Relates to a marriage that terminated after December 1, 2001.

40.80(2r)(a)2. 2. Assigns all or part of a participant's accumulated assets held in a deferred compensation plan under this subchapter to a spouse, former spouse, domestic partner, former domestic partner, child, or other dependent to satisfy a family support or marital property obligation.

40.80(2r)(a)3. 3. Names the deferred compensation plan established under this subchapter and is submitted to the deferred compensation plan provider selected under sub. (1).

40.80(2r)(a)4. 4. Satisfies the requirements established by the deferred compensation board under par. (c).

40.80(2r)(c) (c) The deferred compensation board shall prescribe the requirements for a domestic relations order and the administrative procedure for dividing an account in the deferred compensation plan established under this subchapter. The requirements shall be included in any deferred compensation plan and trust document approved by the deferred compensation board.

40.80(2r)(d) (d) The deferred compensation board and any member or agent thereof, the department and any employee or agent thereof, and the deferred compensation plan provider selected under sub. (1) are immune from civil liability for all of the following:

40.80(2r)(d)1. 1. Any act or omission while performing official duties relating to implementing a domestic relations order under this subsection.

40.80(2r)(d)2. 2. Any act or omission of a participant with respect to the participant's account under a deferred compensation plan, including specifically any deferral or investment election or distribution, during the period that begins on the day on which the participant's marriage is terminated by a court and ends on the day on which his or her account is divided pursuant to a domestic relations order.

40.80(2t) (2t) The deferred compensation board may require a deferred compensation plan under this subchapter, upon election by a participant who is an eligible retired public safety officer, to allow for the deduction of insurance premiums for health or long-term care insurance coverage from an amount distributed from a participant's account and for the payment of the premiums directly to an insurer.

40.80(3) (3) Any action taken under this section shall apply to employees covered by a collective bargaining agreement under subch. V of ch. 111.

40.80 History History: 1981 c. 187; 1989 a. 13, 31, 336; 1991 a. 152; 1995 a. 27; 2003 a. 160; 2005 a. 150; 2007 a. 131, 226; 2009 a. 28; 2011 a. 10; 2013 a. 20.

40.80 Annotation Sub. (2m) requires the establishment of rules for alternative or supplemental deferred compensation plans, but does not require that any such plans be offered. 79 Atty. Gen. 168.



40.81 Deferred compensation plan authorization.

40.81  Deferred compensation plan authorization.

40.81(1)(1) An employer other than the state or the University of Wisconsin Hospitals and Clinics Authority may provide for its employees the deferred compensation plan established under s. 40.80. Any employer, including this state and the University of Wisconsin Hospitals and Clinics Authority, who makes the plan under s. 40.80 available to any of its employees shall make it available to all of its employees under procedures established by the department under this subchapter.

40.81(2) (2) Any local government employer, or 2 or more employers acting jointly, may also elect under procedures established by the employer or employers to contract directly with a deferred compensation plan provider to administer a deferred compensation plan or to manage any compensation deferred under the plan and may also provide a plan under section 403 (b) of the Internal Revenue Code under procedures established by the local government employer or employers.

40.81(3) (3) Any action taken under this section shall apply to employees covered by a collective bargaining agreement under subch. IV or V of ch. 111.

40.81 History History: 1981 c. 187, 391; 1983 a. 290; 1991 a. 39; 1995 a. 27; 2009 a. 28; 2011 a. 10; 2013 a. 20.



40.82 General provisions.

40.82  General provisions.

40.82(1)(1) Any part of gross compensation deferred under a deferred compensation plan established under this subchapter which would have been treated as current earnings or wages if paid immediately to the employee shall be treated as current earnings or wages for purposes of the federal social security act or any retirement, pension, or group insurance benefit plan provided by the department.

40.82(2) (2) Compensation that is withheld under a deferred compensation plan contract between an employer and an employee may be invested by the employer or a person other than the employer who is authorized by contract to administer the funds. The employer may determine the types of investments in which the deferred compensation funds may be invested. The deferred compensation funds may be invested and reinvested in the same manner provided for investments under s. 881.01.

40.82(3) (3) Each deferred compensation plan under this subchapter shall be maintained and administered as an eligible deferred compensation plan, as defined in section 457 of the Internal Revenue Code, and shall meet the requirements of section 401 (a) (37) of the Internal Revenue Code.

40.82(4) (4)

40.82(4)(a)(a) Beginning on December 31, 2008, a participating employee who is receiving differential wage payments shall be considered as having terminated covered employment during any period in which the person is performing service in the uniformed services, as defined in 38 USC 4303, on active duty for a period of more than 30 days, for purposes of receiving a distribution under section 457 (d) (1) (A) (ii) of the Internal Revenue Code.

40.82(4)(b) (b) A person who is described under par. (a) and who elects to receive a distribution may not subsequently make an elective deferral or employee contribution into a deferred compensation plan during the 6-month period following the distribution.

40.82 History History: 1981 c. 187; 2003 a. 264; 2011 a. 116.

40.82 Annotation Section 40.08 (1) does not permit the division of a deferred compensation account pursuant to a qualified domestic relations order. Preiss v. Preiss, 2000 WI App 185, 238 Wis. 2d 368, 617 N.W.2d 514, 99-3261.



40.85 Employee-funded reimbursement account plan.

40.85  Employee-funded reimbursement account plan.

40.85(1)(1) The board shall select and contract with employee-funded reimbursement account plan providers to be used by state agencies.

40.85(2) (2) The board shall do all of the following:

40.85(2)(a) (a) Determine the requirements for and the qualifications of the employee-funded reimbursement account plan providers.

40.85(2)(b) (b) Approve the terms and conditions of the proposed contracts for administrative and related services.

40.85(2)(c) (c) Determine the procedure for the selection of the employee-funded reimbursement account plan providers in accordance with s. 16.705.

40.85(2)(d) (d) Approve the terms and conditions of model agreements which shall be used by each state employee to establish an employee-funded reimbursement account.

40.85(2)(e) (e) Require as a condition of the contractual agreements entered into under this section that approved employee-funded reimbursement account plan providers may provide service to state agencies only as approved by the board.

40.85(2)(f) (f) Require as a condition of the contracts entered into under sub. (1) that the employee-funded reimbursement account plan providers reimburse the department, to be credited to the administrative account of the public employee trust fund under s. 40.04 (2) (c), for administrative costs incurred by the department in connection with employee-funded reimbursement account plans.

40.85(2)(g) (g) Deposit into the appropriate accounts established under s. 40.04 (9m) (a) that part of an employee's gross compensation that the employee wants placed in each employee-funded reimbursement account.

40.85 History History: 1987 a. 399; 1989 a. 14; 2001 a. 16.



40.86 Covered expenses.

40.86  Covered expenses. An employee-funded reimbursement account plan may provide reimbursement to an employee for only the following expenses that are actually incurred and paid by an employee and that the board determines are consistent with the applicable requirements of the Internal Revenue Code:

40.86(1) (1) Dependent care assistance for a person who is dependent on the employee.

40.86(2) (2) The employee's share of premiums for any group insurance benefit plan provided by the department under this chapter, or any other group insurance benefit plan approved under s. 20.921 (1) (a) 3., except premiums for income continuation benefits under s. 40.62.

40.86(3) (3) Medical expenses which are not covered under a health insurance contract.

40.86(4) (4) Transportation expenses authorized under section 132 of the Internal Revenue Code.

40.86 History History: 1987 a. 399; 1989 a. 14; 1991 a. 39, 189; 1995 a. 302; 2001 a. 16; 2013 a. 20.



40.87 Treatment of compensation.

40.87  Treatment of compensation. Any part of gross compensation that an employer places in a reimbursement account under an employee-funded reimbursement account plan established under this subchapter which would have been treated as current earnings or wages if paid immediately to the employee shall be treated as current earnings or wages for purposes of any retirement or group insurance benefit plan provided by the department.

40.87 History History: 1987 a. 399; 1991 a. 39.



40.875 Administrative and contract costs.

40.875  Administrative and contract costs.

40.875(1) (1) The department shall do all of the following:

40.875(1)(a) (a) Beginning on January 1, 1990, collect, from each state agency with employees eligible to participate in an employee-funded reimbursement account plan, a fee in an amount determined by the department to equal that state agency's share of all of the following:

40.875(1)(a)1. 1. Costs under contracts with employee-funded reimbursement account plan providers.

40.875(1)(a)2. 2. The department's administrative costs under this subchapter.

40.875(1)(b) (b) Establish a formula, subject to approval by the board, to determine the fees charged to state agencies under par. (a).

40.875(1)(c) (c) Establish procedures for collecting the fees charged under par. (a).

40.875(1)(d) (d) Collect forfeitures from employee-funded reimbursement accounts, under the terms of contracts with employee-funded reimbursement account plan providers or with employees.

40.875(1)(e) (e) Deposit fees collected under par. (a), forfeitures collected under par. (d) and interest earned on the fees and forfeitures in the fund, credited to the account established under s. 40.04 (9m) (a) to pay costs described in par. (a) 1. and 2.

40.875(1)(f) (f) Charge costs described in par. (a) 1. and 2. to the account established under s. 40.04 (9m) (a).

40.875(2) (2) The department may base the fees charged under sub. (1) (a) on estimates of anticipated administrative and contract costs.

40.875 History History: 1989 a. 14.



40.95 Health insurance premium credits.

40.95  Health insurance premium credits.

40.95(1) (1)

40.95(1)(a)(a) Subject to sub. (2), the department shall administer a program that provides health insurance premium credits for the purchase of health insurance for a retired employee, or the retired employee's surviving insured dependents; for an eligible employee under s. 40.02 (25) (b) 6e., or the eligible employee's surviving insured dependents; for an employee who is laid off, but who is not on a temporary, school year, seasonal, or sessional layoff, and his or her surviving insured dependents; and for the surviving insured dependents of an employee who dies while employed by the state, for the benefit of an eligible employee whose compensation includes such health insurance premium credits and who satisfies at least one of the following:

40.95(1)(a)1. 1. The employee accrues accumulated unused sick leave under s. 13.121 (4), 36.30, 230.35 (2), 233.10, 238.04 (8), or 757.02 (5).

40.95(1)(a)2. 2. The employee has his or her compensation established in a collective bargaining agreement under subch. V of ch. 111.

40.95(1)(a)3. 3. The employee has his or her compensation established in a collective bargaining agreement under subch. I of ch. 111 and the employee is employed by the University of Wisconsin Hospitals and Clinics Authority.

40.95(1)(b) (b) The health insurance premium credits shall be based on the employee's years of continuous service, accumulated unused sick leave and any other factor specified as part of the employee's compensation.

40.95(2) (2) The department is not required to administer any program that provides health insurance premium credits for the purchase of health insurance for a retired employee, or the retired employee's surviving insured dependents; for an eligible employee under s. 40.02 (25) (b) 6e., or the eligible employee's surviving insured dependents; for an employee who is laid off, but who is not on a temporary, school year, seasonal, or sessional layoff, and his or her surviving insured dependents; and for the surviving insured dependents of an employee who dies while employed by the state, if the department determines that the program does not conform to the program approved by the joint committee on employment relations under s. 230.12 (9).

40.95 History History: 1995 a. 88, 89, 216; 2003 a. 33, 117, 326; 2009 a. 28; 2011 a. 10, 32.






41. Department of tourism.

41.01 Definitions.

41.01  Definitions. In this chapter:

41.01(1) (1) "Department" means the department of tourism.

41.01(2) (2) "Secretary" means the secretary of tourism.

41.01 History History: 1995 a. 27.



41.11 Duties.

41.11  Duties.

41.11(1)(1)  General Duties. The department shall:

41.11(1)(a) (a) Stimulate, promote, advertise and publicize tourism to the state by those who live in other states and foreign countries.

41.11(1)(b) (b) Promote travel by citizens of this state to this state's scenic, historic, natural, agricultural, educational and recreational attractions.

41.11(1)(c) (c) Create an accurate national and international image of the state.

41.11(1)(d) (d) Encourage all tourism-related businesses to participate in available education programs.

41.11(1)(e) (e) Encourage and cooperate with communities, groups and individuals in the state in pursuing the tourism promotion objectives of the department.

41.11(1)(f) (f) Coordinate and stimulate the orderly and ecologically sound development of commercial tourist facilities throughout the state.

41.11(1)(g) (g) Promote the growth of the tourism and recreation industry through research, planning and assistance.

41.11(1)(h) (h) Annually report to the senate natural resources committee and the assembly committee on tourism the activities, receipts and disbursements of the department for the previous fiscal year.

41.11(1g) (1g) Goals and accountability measures for economic development programs.

41.11(1g)(a)(a) In this subsection, "economic development program" means a program or activity having the primary purpose of encouraging the establishment and growth of business in this state, including the creation and retention of jobs, and that satisfies all of the following:

41.11(1g)(a)1. 1. The program receives funding from the state or federal government that is allocated through an appropriation under ch. 20.

41.11(1g)(a)2. 2. The program provides financial assistance, tax benefits, or direct services to specific industries, businesses, local governments, or organizations.

41.11(1g)(b) (b) The department, in consultation with the Wisconsin Economic Development Corporation, shall do all of the following for each economic development program administered by the department:

41.11(1g)(b)1. 1. Establish clear and measurable goals for the program that are tied to statutory policy objectives.

41.11(1g)(b)2. 2. Establish at least one quantifiable benchmark for each program goal described in subd. 1.

41.11(1g)(b)3. 3. Require that each recipient of a grant or loan under the program submit a report to the department. Each contract with a recipient of a grant or loan under the program shall specify the frequency and format of the report to be submitted to the department and the performance measures to be included in the report.

41.11(1g)(b)4. 4. Establish a method for evaluating the projected results of the program with actual outcomes as determined by evaluating the information described in subds. 1. and 2.

41.11(1g)(b)5. 5. Annually and independently verify, from a sample of grants and loans, the accuracy of the information required to be reported under subd. 3.

41.11(1g)(b)6. 6. Establish by rule a requirement that the recipient of a grant or loan under the program of at least $100,000 submit to the department a verified statement signed by both an independent certified public accountant licensed or certified under ch. 442 and the director or principal officer of the recipient to attest to the accuracy of the verified statement, and make available for inspection the documents supporting the verified statement. The department shall include the requirement established by rule under this subdivision in the contract entered into by a grant or loan recipient.

41.11(1g)(b)7. 7. Establish by rule policies and procedures permitting the department to do all of the following if a recipient of a grant or loan or tax benefits under the program submits false or misleading information to the department or fails to comply with the terms of a contract entered into with the department under the program and fails to provide to the satisfaction of the department an explanation for the noncompliance:

41.11(1g)(b)7.a. a. Recoup payments made to the recipient.

41.11(1g)(b)7.b. b. Withhold payments to be made to the recipient.

41.11(1g)(b)7.c. c. Impose a forfeiture on the recipient.

41.11(1r) (1r) Economic development assistance coordination and reporting.

41.11(1r)(a)(a) The department shall coordinate any economic development assistance with the Wisconsin Economic Development Corporation.

41.11(1r)(b) (b) Annually, no later than October 1, the department shall submit to the joint legislative audit committee and to the appropriate standing committees of the legislature under s. 13.172 (3) a comprehensive report assessing economic development programs, as defined in sub. (1g) (a), administered by the department. The report shall include all of the information required under s. 238.07 (2). The department shall collaborate with the Wisconsin Economic Development Corporation to make readily accessible to the public on an Internet-based system the information required under this subsection.

41.11(2) (2) Sales. The secretary shall annually formulate, in consultation with the 5 members of the council on tourism selected under s. 41.12, a statewide marketing strategy, which is a plan for marketing and promotion of the facilities and attractions of the state for the ensuing year. The department shall implement the plan. The department shall cooperate with the commercial recreation industry to assure coordination with private plans and programs, and may assist in the development and marketing of combined recreational opportunities such as package tours, convention and trade show facilities and special transportation arrangements.

41.11(3) (3) Services. The department shall assist the consumers and the suppliers of recreational opportunities in the state. The department may:

41.11(3)(a) (a) Collect and disseminate information as to the facilities, advantages and attractions of the state, including historic, scenic and other points of interest.

41.11(3)(b) (b) Provide timely information regarding weather, transportation facilities, hunting, fishing, boating, motoring, snowmobiling and skiing conditions and other subjects of interest to those seeking recreational opportunities in the state.

41.11(3)(c) (c) Establish, manage and operate permanent or temporary tourist information centers along major highways into the state.

41.11(3)(d) (d) Provide advice and service to persons or groups engaged in the recreation industry.

41.11(3)(e) (e) Conduct research into the status and needs of the recreation industry.

41.11(3)(f) (f) Operate a reservations service for recreational facilities in the state.

41.11(3)(g) (g) Provide planning and coordinating assistance to tour operators, convention and trade show managers.

41.11(4) (4) Advertising. The department shall plan and conduct a program of advertising and promotion designed to attract interested persons to this state and to stimulate the enjoyment of its recreational opportunities by residents and nonresidents alike. Any contracts engaging a private agency to conduct an advertising or promotion program under this subsection shall reserve to the department the right to terminate the contract if the service is unsatisfactory to the department. The department shall encourage and coordinate the efforts of public and private organizations to publicize the facilities and attractions of the state for the purpose of stimulating their enjoyment by residents and tourists.

41.11(4m) (4m) Access to customer information; fees.

41.11(4m)(a)(a) Notwithstanding s. 19.35, the department may refuse to reveal names, addresses and related demographic information maintained on any list that the department has compiled of persons who have requested information about travel opportunities in the state. The department may not refuse to reveal such information to representatives of the news media.

41.11(4m)(b) (b) Notwithstanding s. 19.71, if the department provides information from a list of persons requesting travel information, the department may charge the person requesting the information a fee to recover the department's actual costs of compiling and providing the information. The department may reduce or waive the fee under this subsection if the department determines that the reduction or waiver is in the public interest.

41.11(5) (5) Cheese distribution.

41.11(5)(a)(a) The department shall distribute cheese that was donated, or purchased from donations received under par. (c), free of charge to the public each year from the 2nd to last Monday in May to the first Monday in September at each tourist information center operated by the department in this state except the tourist information center located in Madison.

41.11(5)(b) (b) Cheese distributed under par. (a) shall be in packages of one ounce or less and shall be manufactured in Wisconsin.

41.11(5)(c) (c) The department shall accept cheese, and refrigeration equipment and gifts, grants, bequests and devises, for the purpose of implementing this subsection. If there is an insufficient amount of cheese available to implement this subsection, the department shall contact potential donors for donations. The department shall return any surplus cheese to the donor.

41.11(6) (6) Certain expenditures required. From the appropriation under s. 20.380 (1) (b), (kg), or (w), the department shall expend the following amounts for the following purposes:

41.11(6)(a) (a) In each fiscal year, not less than $125,000 to conduct or contract for marketing activities related to sporting activities and events.

41.11(6)(b) (b) In each fiscal year, at least $25,000 for state sponsorship of, and advertising during, media broadcasts of the Milwaukee symphony.

41.11(6)(c) (c) In each biennium, at least $50,000 to conduct or contract for marketing to promote multicultural events taking place in Wisconsin.

41.11(6)(d) (d) In each biennium, at least $200,000 for grants to the Milwaukee Public Museum to promote exhibits and activities at the Milwaukee Public Museum.

41.11(6)(e) (e) In each fiscal year, at least $200,000 for grants to Native American Tourism of Wisconsin.

41.11 History History: 1975 c. 39, 163, 200; 1983 a. 92; 1987 a. 1; 1995 a. 27 s. 6918; Stats. 1995 s. 41.11; 1999 a. 9; 2005 a. 25, 253; 2007 a. 125; 2009 a. 28; 2011 a. 32.



41.12 Council on tourism.

41.12  Council on tourism.

41.12(1)(1) The council on tourism shall advise the secretary on matters relating to tourism. Five members of the council on tourism shall assist the secretary in formulating a statewide marketing strategy. The 5 members shall be selected by a vote of the council on tourism from among the members, other than ex officio members, of the council on tourism.

41.12(2) (2) The council on tourism shall develop a plan to assist and encourage private companies located in this state to promote this state in their advertisements. Upon the adoption of a plan by the council on tourism, the secretary shall consider implementing the plan.

41.12(3) (3) The council on tourism shall consider the use of famous residents and former residents of this state in the tourism marketing strategies.

41.12 History History: 1987 a. 1; 1995 a. 27 s. 6919; Stats. 1995 s. 41.12.



41.14 Offices.

41.14  Offices. The department may establish tourism offices, within or without the state, as necessary to carry out its duties. Wisconsin residency may not be required of classified employees staffing tourism offices located outside the state.

41.14 History History: 1975 c. 39, 163, 200; 1995 a. 27 s. 6920; Stats. 1995 s. 41.14.



41.15 Film promotion.

41.15  Film promotion.

41.15(1)(1) In this section, "film" means any product created using any technology for the recording, storage and reproduction of audiovisual material.

41.15(2) (2) The department shall encourage persons to produce films which will enhance the image of this state and its communities and countryside. To carry out this purpose, it shall:

41.15(2)(a) (a) Prepare and distribute promotional and informational materials identifying factors which make it desirable to produce films in this state and describing the services available from local and state governmental units and from the private sector in this state.

41.15(2)(b) (b) Help persons secure licenses and permits, and provide other appropriate services, related to film production.

41.15(2)(c) (c) Help persons obtain cooperation from local, state and federal governmental units and from the private sector in order to produce films.

41.15(2)(d) (d) Coordinate its activities with the activities of similar bodies created by local governmental units in this state.

41.15(3) (3) It may apply for, receive and spend grants and donations to fund its operations.

41.15 History History: 1987 a. 27, 403; 1995 a. 27 s. 6921; Stats. 1995 s. 41.15.



41.155 Film production tax credits.

41.155  Film production tax credits.

41.155(1) (1) The department shall implement a program to accredit productions for purposes of ss. 71.07 (5f) and (5h), 71.28 (5f) and (5h), and 71.47 (5f) and (5h). Application for accreditation shall be made to the department in each taxable year for which accreditation is desired.

41.155(2) (2) If the department accredits a production under sub. (1), the department shall determine the amount of the production's production expenditures, as defined in s. 71.07 (5f) (a) 3.

41.155(3) (3) The department shall notify the department of revenue of every production accredited under sub. (1) and the amount of the production's production expenditures.

41.155(4) (4) The department of tourism, in consultation with the department of revenue, shall promulgate rules to administer this section.

41.155 History History: 2005 a. 483; 2011 a. 32 s. 3368; Stats. 2011 s. 41.155.



41.16 Grants to municipalities and organizations for regional tourist information centers.

41.16  Grants to municipalities and organizations for regional tourist information centers.

41.16(1) (1)  Definitions. In this section:

41.16(1)(a) (a) "Applicant" means any of the following and any combination of any of the following:

41.16(1)(a)1. 1. A nonprofit organization, as defined in s. 106.13 (4) (a) 1r., whose purposes include tourism to or within the state or a particular region in the state.

41.16(1)(a)2. 2. An organization, including an elected governing body, of a federally recognized American Indian tribe or band in this state.

41.16(1)(a)3. 3. A city, village, town, or county.

41.16(1)(b) (b) "Region" means 2 or more counties in this state.

41.16(2) (2) Grant eligibility. From the appropriation under s. 20.380 (1) (km), the department may award a grant under this section to an applicant to reimburse the applicant for up to 50 percent of eligible costs incurred by the applicant to operate a regional tourist information center. The tourist information center must provide informational and promotional materials on cultural or recreational attractions in the region and must be located in a place at which a tourist to the state or region would be reasonably assumed to stop while traveling to or from a recreational or cultural destination. Eligible costs under this subsection include costs to staff the regional tourist information center and to acquire promotional materials and standard display equipment for the tourist information center.

41.16(3) (3) Application and written agreement.

41.16(3)(a)(a) An applicant shall apply for a grant under this section on a form prepared by the department.

41.16(3)(b) (b) The department shall enter into a written agreement with each grant recipient.

41.16(3)(c) (c) The department shall promulgate rules to administer the grants under this section, including the preparation of an application form.

41.16 History History: 2009 a. 28.



41.17 Joint effort marketing.

41.17  Joint effort marketing.

41.17(2) (2)  Eligibility. Any public or private organization not organized or incorporated for profit, including a tribal organization of a federally recognized American Indian tribe or band in this state, and any elected governing body of a federally recognized American Indian tribe or band in this state may apply to the department for joint effort marketing funds under this section. Prior to applying for such funds, each prospective applicant shall have submitted, at the time and in the manner provided by departmental rule, a plan and budget specifying the media to be used, the market to be approached, the facilities and attractions to be promoted and the applicant's estimated expenditures and receipts for the various projects within the plan. If such plan is coordinated with the statewide marketing strategy, the department shall approve it and the submitting organization or governing body shall be eligible to apply for joint effort marketing funds under this section.

41.17(3) (3) Written agreements. Each joint effort marketing project shall be implemented by a written agreement between the department and the applicant organization or governing body. The agreement shall specify at a minimum:

41.17(3)(a) (a) The name, address and contact person for the applicant and its advertising agency, if any.

41.17(3)(b) (b) A description of the project, including the media to be used, the date or inclusive dates and the geographic market to be reached.

41.17(3)(c) (c) An itemized statement of the estimated total costs of the project.

41.17(3)(d) (d) An itemized statement of the revenues accruing to the applicant from the project through advertising, contributions and other sources.

41.17(3)(em) (em) The conditions for the release of the joint effort marketing funds under this section.

41.17(4) (4) Limitations.

41.17(4)(a)(a) No state funds may be released for a project that is not included within an advertising plan and budget submitted by an eligible organization or governing body and approved by the department.

41.17(4)(b) (b) No funds may be released except in accordance with the agreement concluded under sub. (3).

41.17(4)(c) (c) Funds released in any given project may not exceed 50% of the total project costs, less that portion of the amounts recovered by the applicant through the sale of advertising or other promotional considerations in connection with the project which exceeds 50% of the total project costs.

41.17(4)(d) (d) No funds may be used to compensate any officer or employee of the applicant for salaries or expenses.

41.17(4)(e) (e) No name or picture of any living state or local public official or candidate for public office may be used in any project for which state funds are received under this section.

41.17(4)(f) (f) No payments may be released except upon presentation of receipted vouchers for project expenditures by the applicant, together with such other documentary evidence substantiating payments and the purposes for which the payments were made as the departmental rules require.

41.17(4)(g) (g) The department may promulgate rules imposing additional requirements to ensure that public funds are used to promote the maximum number of attractions and facilities.

41.17(5) (5) Funding source. Subject to the 50% limitation under s. 20.380 (1) (b) and the proportional expenditure requirements under s. 20.380 (1) (b) and (kg), the department shall expend, from the appropriations under s. 20.380 (1) (b), (kg), and (w), at least $1,130,000 in the aggregate in each fiscal year in joint effort marketing funds under this section.

41.17 History History: 1975 c. 39, 163, 200; 1991 a. 39; 1995 a. 27 s. 6922; Stats. 1995 s. 41.17; 1999 a. 9; 2005 a. 25, 254.



41.21 Marketing clearinghouse.

41.21  Marketing clearinghouse.

41.21(1) (1) The department shall establish and maintain a marketing clearinghouse to provide marketing services to all state agencies. The department may enter into an agreement with a state agency for a specific project or to provide specific products. The department may provide consulting services to a state agency, including any of the following:

41.21(1)(a) (a) Developing marketing plans.

41.21(1)(b) (b) Conducting market research.

41.21(1)(c) (c) Public relations services.

41.21(1)(d) (d) Advertising services.

41.21(2) (2) The department may charge state agencies for services and products under this section to cover its cost to provide the services and products. The department of administration shall collect the charges from the state agencies and deposit the moneys from the charges in the appropriation account under s. 20.380 (1) (kc).

41.21 History History: 1995 a. 27.



41.23 Sale of excess or surplus property.

41.23  Sale of excess or surplus property. The department may acquire excess or surplus property from the department of administration under ss. 16.72 (4) (b) and 16.98 (1) or from the department of transportation under s. 84.09 (5s) and, subject to any prior action under s. 13.48 (14) (am) or 16.848 (1), the department may sell the property acquired under this section to any person at a price determined by the department of tourism. All proceeds received by the department of tourism from the sale of property under this section shall be credited to the appropriation account under s. 20.380 (1) (h).

41.23 History History: 1997 a. 27; 2013 a. 20.



41.24 Payments to the WPGA Junior Foundation.

41.24  Payments to the WPGA Junior Foundation.

41.24(1)(1) The department shall enter into an agreement with the WPGA Junior Foundation, Inc. to make payments from the appropriation under s. 20.380 (1) (ir) to the WPGA Junior Foundation, Inc., to be used by the WPGA Junior Foundation, Inc. to fund its efforts to provide opportunities, enjoyment, and education to junior golfers in this state.

41.24(2) (2) The agreement under this section shall require that the WPGA Junior Foundation, Inc. provide, without fee and as a condition of receiving payments specified under this section, any license or other approval required for use of any logo, trademark, trade name, word, or symbol to be used on or in association with special group registration plates under s. 341.14 (6r) (f) 55m.

41.24(3) (3) The agreement under this section shall require that the WPGA Junior Foundation, Inc. annually submit to the attorney general and the presiding officer of each house of the legislature an audited financial statement of its use of the payments under this section, prepared in accordance with generally accepted accounting principles.

41.24(4) (4) Payments to the WPGA Junior Foundation, Inc. under this section shall be discontinued by the department if the WPGA Junior Foundation, Inc. dissolves or is no longer exempt from taxation under section 501 (a) of the Internal Revenue Code.

41.24 History History: 2005 a. 260; 2007 a. 97.



41.40 Kickapoo land acquisition; reserve designation.

41.40  Kickapoo land acquisition; reserve designation.

41.40(1)(1) The department may acquire land from the federal government adjacent to the Kickapoo River, and may determine the boundaries of the Kickapoo valley reserve under s. 41.41 (2).

41.40(2) (2) The department of administration may enter into an agreement to indemnify the federal government from claims arising from or through the management and operation of the land, and any improvements on the land, transferred under sub. (1).

41.40 History History: 1993 a. 349; 1995 a. 27 s. 235; Stats. 1995 s. 41.40; 1999 a. 64.



41.41 Kickapoo valley reserve.

41.41  Kickapoo valley reserve.

41.41(1) (1)  Definition. In this section:

41.41(1)(a) (a) "Board" means the Kickapoo reserve management board.

41.41(1)(b) (b) "Mining" means operations or activities for the commercial extraction from the earth of merchantable metallic or nonmetallic minerals or the exploration or prospecting for such minerals and includes operations, processes or activities related to that extraction.

41.41(2) (2) Creation. There is created a Kickapoo valley reserve adjacent to the Kickapoo River, consisting of state-owned land that is acquired by the department from the federal government or acquired by the board under sub. (7) and is designated as the Kickapoo valley reserve by the department.

41.41(3) (3) Objectives. The board shall manage land in the Kickapoo valley reserve to preserve and enhance its unique environmental, scenic and cultural features, to provide facilities for the use and enjoyment of visitors to the reserve and to promote the reserve as a destination for vacationing and recreation.

41.41(4) (4) Policy responsibility and cooperation.

41.41(4)(a)(a) The board is the policy-making body responsible for the Kickapoo valley reserve.

41.41(4)(b) (b) The department shall provide staff within the classified service to assist the board in performing the payroll, accounting and related management functions of the board.

41.41(4)(c) (c) The department of agriculture, trade and consumer protection, the department of natural resources, the department of transportation, the department of administration, the state historical society, and the University of Wisconsin-Extension shall cooperate with and assist the board in matters related to its functions.

41.41(5) (5) Board duties. The board shall:

41.41(5)(a) (a) Appoint an executive director outside the classified service.

41.41(5)(b) (b) Publish a map and description of the Kickapoo valley reserve.

41.41(5)(c) (c) Manage the land in the Kickapoo valley reserve in conformity with this section.

41.41(5)(d) (d) Promote to the recreational users of the Kickapoo valley reserve an appreciation of the environmental, scenic and cultural features of the reserve.

41.41(5)(e) (e) Consult and cooperate with the department of agriculture, trade and consumer protection, the department of natural resources, the department of transportation, the department of administration, the state historical society, the University of Wisconsin-Extension, any federally recognized American Indian tribe or band in this state that appoints a liaison representative to the board regarding the management of the Kickapoo valley reserve.

41.41(5)(f) (f) Seek the advice and assistance of and cooperate with local governmental units having jurisdiction of and in the vicinity of the Kickapoo valley reserve.

41.41(5)(g) (g) Conduct one or more public hearings prior to trading land located in the Kickapoo valley reserve or acquiring land for the reserve.

41.41(5)(h) (h) Actively solicit bids for construction, materials, supplies, equipment and contractual services required by the board from bidders located in the region surrounding the Kickapoo valley reserve.

41.41(5)(i) (i) Recognize and honor preexisting highway and utility easements on land that becomes a part of the Kickapoo valley reserve or land that is acquired by the board.

41.41(6) (6) Board restrictions. The board shall not:

41.41(6)(a) (a) Sell land in the Kickapoo valley reserve.

41.41(6)(b) (b) Exercise jurisdiction over land that is not a part of the Kickapoo valley reserve unless that land has been acquired by the board.

41.41(7) (7) Board powers. The board may:

41.41(7)(a) (a) Delegate responsibility for administration of the Kickapoo valley reserve to the executive director.

41.41(7)(b) (b) Subject to any prior action under s. 13.48 (14) (am) or 16.848 (1), lease land that is part of the Kickapoo valley reserve to any person for purposes consistent with the management of the reserve under sub. (3), or for agricultural purposes, and lease other land that is acquired by the board for any lawful purpose.

41.41(7)(c) (c) Subject to approval of the governor under s. 20.914 (1), purchase a parcel of land any portion of which is approved by the department for inclusion in the Kickapoo valley reserve.

41.41(7)(cm) (cm) Acquire development rights in land any portion of which is approved by the department for inclusion in the Kickapoo valley reserve. Purchases under this paragraph are subject to the approval of the governor under s. 20.914 (1).

41.41(7)(d) (d) Sell land that is not a part of the Kickapoo valley reserve.

41.41(7)(e) (e) Subject to approval by the governor in the same manner that purchases are approved under s. 20.914 (1), trade a parcel of land that is part of the Kickapoo valley reserve for another parcel of land any portion of which is approved by the department for inclusion in the reserve if the land traded is comparable in value to the land received and any of the following applies:

41.41(7)(e)1. 1. The land received is more suitable to the purposes of the Kickapoo valley reserve than the land traded.

41.41(7)(e)2. 2. The trade serves to consolidate the land in the Kickapoo valley reserve.

41.41(7)(e)3. 3. The trade serves to settle a boundary dispute or encroachment.

41.41(7)(f) (f) Authorize, license and regulate private concessions in the Kickapoo valley reserve for purposes consistent with the management of the reserve under sub. (3) and receive revenue from the concessions.

41.41(7)(g) (g) Subject to ss. 13.48 (10), 16.85 (1) and 20.924 (1), plan, design, construct and maintain facilities in the Kickapoo valley reserve for purposes consistent with the management of the reserve under sub. (3).

41.41(7)(h) (h) Issue orders directing compliance with this section or the rules of the board.

41.41(7)(i) (i) Accept and administer gifts, grants and bequests.

41.41(7)(j) (j) Charge fees for use of the land and facilities in the Kickapoo valley reserve.

41.41(7)(k) (k) Promulgate rules that are applicable only to land in the Kickapoo valley reserve and other land acquired by the board, facilities on that land and waters adjacent to that land establishing restrictions on use of the land, waters and facilities.

41.41(7)(L) (L) Cooperate with and provide matching funds to any nonstock, nonprofit corporation described under section 501 (c) (3) or (4) of the internal revenue code (26 USC 501 (c) 3 or (4)) and exempt from taxation under section 501 (a) of the internal revenue code (26 USC 501 (a)) that is organized to raise moneys for and provide assistance to the Kickapoo valley reserve.

41.41(7)(m) (m) Raise moneys from private donors by selling memberships in the Kickapoo valley reserve or by other similar means.

41.41(7)(n) (n) Grant easements for highway or utility purposes on land that is a part of the Kickapoo valley reserve or land that has been acquired by the board.

41.41(7m) (7m) Interim management. Notwithstanding subs. (2), (3) and (6) (a), the board may undertake interim management of land that is to be acquired from the federal government under sub. (2) prior to the transfer of the land to the state, if such interim management is approved by the federal government.

41.41(8) (8) Zoning. Notwithstanding ss. 13.48 (13) (a), 59.69 (4), 60.61 (2), 60.62 (1), 61.35 and 62.23 (7), the Kickapoo valley reserve is not subject to the zoning ordinance of any county or municipality, except that any ordinance enacted under s. 59.692, 61.351, 61.353, 62.231, 62.233, or 87.30 governing the zoning of floodplains, shorelands or wetlands in shorelands and any ordinance that is required by law under s. 59.693, 61.354 or 62.234 governing construction site erosion control or storm water management applies in the reserve.

41.41(9) (9) State natural areas. The board shall dedicate as a state natural area under s. 23.27 any land that is a part of the Kickapoo valley reserve and any land that has been acquired by the board if the department of natural resources identifies the land as appropriate for dedication.

41.41(10) (10) Aids equivalent to property taxes.

41.41(10)(a)(a) In this section:

41.41(10)(a)1. 1.

41.41(10)(a)1.a.a. Subject to subd. 1. b., "estimated value", for the year following the year in which the department acquires land within the Kickapoo valley reserve or the board acquires land under sub. (7), means the full value of the land determined by the department of revenue and, for each later year, means the value that was used for calculating the aid payment under this subsection on the land for the prior year increased or decreased to reflect the annual percentage change in the equalized valuation of all real property, excluding improvements, in the taxation district in which the land is located, as determined by comparing the most recent determination of equalized valuation under s. 70.57 for all real property to the next preceding determination of equalized valuation under s. 70.57 for all real property.

41.41(10)(a)1.b. b. The "estimated value" of the land in the town of Stark in Vernon County shall include, in 2008, the value of improvements constituting the Kickapoo Valley Reserve Visitor Center and the maintenance buildings associated with the Kickapoo Valley Reserve Visitor Center and, in each later year, the value that was included under this subd. 1. b. in the prior year increased or decreased in the manner described in subd. 1. a.

41.41(10)(a)2. 2. "Taxation district" means a city, village or town, except that if a city or village lies in more than one county, "taxation district" means each portion of the city or village that lies within a separate county.

41.41(10)(a)3. 3. "Taxing jurisdiction" means any entity authorized by law to levy taxes on general property, as defined in s. 70.02, that are measured by the property's value.

41.41(10)(b) (b) Each year, the department shall ascertain from the clerk of each taxation district in which the reserve or any land acquired by the board is located the aggregate gross general property tax rate for the taxation district, exclusive of the rate that applies under s. 70.58 and without respect to the school levy tax credit under s. 79.10.

41.41(10)(c) (c)

41.41(10)(c)1.1. Except as provided in par. (d), on or before each January 31, the department shall pay to the treasurer of each taxation district specified in par. (b), with respect to all land in the Kickapoo valley reserve and all land acquired by the board on or before January 1 of the preceding year, an amount determined by multiplying the estimated value of the land equated to the average level of assessment in the taxation district by the aggregate gross general property tax rate, exclusive of the rate that applies under s. 70.58 and without respect to the school levy tax credit under s. 79.10, that would apply to the land in that taxation district for that year if it were taxable.

41.41(10)(c)2. 2. On or before February 15, the treasurer of each taxation district receiving a payment under subd. 1. shall pay to the treasurer of each taxing jurisdiction, from the amount received under subd. 1., the taxing jurisdiction's proportionate share of the payment in lieu of the tax that would be levied on the land if it were taxable.

41.41(10)(d) (d) The department shall make payments under par. (c) on January 31 of any year with respect to land that is a part of the Kickapoo valley reserve as a result of a transfer of ownership from the United States if the land is a part of the reserve on January 1 of that year. Payments under this paragraph shall be made based on the full value of the land on January 1 of that year as determined by the department of revenue.

41.41(11) (11) Commercial mining for minerals prohibited. No person may conduct mining on any land that is a part of the Kickapoo valley reserve or any property acquired by the board. The board shall not authorize any person to conduct mining on any such property.

41.41(12) (12) Enforcement; penalty.

41.41(12)(a)(a) The department shall have police supervision over the Kickapoo valley reserve, other land acquired by the board and all publicly owned rights-of-way adjacent thereto, and its duly appointed agents may arrest, with or without warrant, any person on that property committing an offense against the laws of the state or in violation of any rule of the board in force on that property, and deliver the person to circuit court for the county where the offense is committed and make and execute a complaint charging the person with the offense committed. The district attorney of the county where the offense is committed shall appear and prosecute all actions arising under this paragraph. This paragraph does not preclude exercise of concurrent law enforcement jurisdiction in or adjacent to the reserve, or on other land acquired by the board, by any authority to whom jurisdiction is granted by law.

41.41(12)(b) (b) A person who violates any provision of this section or any rule promulgated or order issued under this section may be required to forfeit not more than $100.

41.41 History History: 1993 a. 349; 1995 a. 27 ss. 279, 9116 (5); Stats. 1995 s. 41.41; 1995 a. 201, 216, 225; 1997 a. 194; 1999 a. 9; 2001 a. 103; 2007 a. 20; 2011 a. 32; 2013 a. 20, 80.



41.51 Definitions.

41.51  Definitions. In this subchapter, unless the context requires otherwise, "board" means the arts board.

41.51 History History: 1973 c. 90; 1979 c. 221; 1981 c. 20; 2011 a. 32 s. 1183; Stats. 2011 s. 41.51.



41.53 Powers and duties.

41.53  Powers and duties.

41.53(1)(1) The board shall:

41.53(1)(a) (a) Continually study the artistic and cultural activities within the state.

41.53(1)(b) (b) Assist arts activities in the state.

41.53(1)(c) (c) Assist communities in creating and developing their own arts programs.

41.53(1)(d) (d) Encourage and assist freedom of artistic expression.

41.53(1)(e) (e) Promulgate rules, pursuant to ch. 227, for the implementation and operations of this subchapter.

41.53(1)(f) (f) Plan and implement, when funds are available in the appropriations under s. 20.380 (3) (b) and (o), a program of contracts with or grants-in-aid to groups or, in appropriate cases, individuals of exceptional talent engaged in or concerned with the arts. No grantee may receive any funds distributed as grants-in-aid under this paragraph unless the grantee provides at least 50% of the estimated total cost of the project, either in the form of moneys or in-kind contributions of equivalent value, to be funded under this paragraph.

41.53(1)(fm) (fm) Conduct a program identical to that described in par. (f), but only for American Indian individuals and groups. The program shall be funded from the appropriation under s. 20.380 (3) (km).

41.53(1)(g) (g) Arrange and schedule the portrait of the governor or any former governor. Costs incurred under this paragraph shall be charged to the appropriation under s. 20.380 (3) (c) up to a limit of $10,000 per portrait. Costs in excess of $10,000 per portrait may be charged to the appropriation under s. 20.380 (3) (c) only with the prior approval of the joint committee on finance.

41.53(1)(h) (h) Annually, award an amount equal to at least 5% of all state and federal funds received by the board in that year for grants to artists and arts organizations to artists who are minority group members and arts groups composed principally of minority group members. In this paragraph, "minority group member" has the meaning specified in s. 16.287 (1) (f).

41.53(1)(i) (i) Administer challenge grant programs for the purpose of encouraging the fund-raising efforts of arts organizations.

41.53(1)(j) (j) Annually pay to the Milwaukee Foundation, Inc., for deposit in the High Point fund, the amount appropriated under s. 20.380 (3) (e).

41.53(2) (2) The board may:

41.53(2)(a) (a) Enter into contracts with individuals, organizations, units of government and institutions for services furthering the development of the arts and humanities.

41.53(2)(am) (am) Enter into contracts with American Indian individuals, organizations and institutions and American Indian tribal governments for services furthering the development of the arts and humanities.

41.53(2)(b) (b) Accept all gifts and grants and expend them for the purposes intended.

41.53(2)(c) (c) Award an operational grant to an organization if the sum of all operational grants awarded in the current year does not exceed 50% of the sum of all grants awarded to organizations from the appropriations under s. 20.380 (3) (b) and (o) in the current year. In this paragraph, "operational grant" means a grant awarded by the board to support those administrative costs of an organization that are not directly related to the development of an artistic performance or product.

41.53 History History: 1973 c. 90; 1981 c. 20; 1983 a. 27 s. 933; 1985 a. 29; 1985 a. 332 s. 251 (1); 1987 a. 27; 1989 a. 31; 1991 a. 39; 1993 a. 16; 1999 a. 9; 2003 a. 33; 2005 a. 25; 2011 a. 32 ss. 1187 to 1204; Stats. 2011 s. 41.53.



41.55 Executive secretary.

41.55  Executive secretary. The board shall appoint an executive secretary outside the classified service to serve at its pleasure.

41.55 History History: 1973 c. 90; 2011 a. 35 s. 12.05d; Stats. 2011 s. 41.55.



41.56 Public service requirement.

41.56  Public service requirement.

41.56(1) (1) The board shall by rule define "public service" for the purpose of this section.

41.56(2) (2) Every recipient of a grant awarded by the board under the board's general grants program or community arts program from the appropriation under s. 20.380 (3) (b) shall perform a public service that shall be mutually agreed upon by the board and the grant recipient at the time the grant is awarded.

41.56 History History: 1981 c. 20; 2011 a. 32 ss. 1207 to 1208; Stats. 2011 s. 41.56.



41.565 Arts challenge initiative grants.

41.565  Arts challenge initiative grants.

41.565(1) (1) In this section, "local arts agency" means an organization that represents local arts organizations.

41.565(2) (2)

41.565(2)(a)(a) From the appropriation under s. 20.380 (3) (d), the board shall award arts challenge initiative grants to arts organizations and local arts agencies.

41.565(2)(b) (b) The board shall award grants from the appropriation under s. 20.380 (3) (d) to match up to 25% of an arts organization's or a local arts agency's income from contributions for the fiscal year in which a grant may be awarded that exceeds the amount of income from contributions in the previous fiscal year and income from earned income that exceeds the amount of earned income from the previous fiscal year in that fiscal year subject to the following requirements:

41.565(2)(b)1. 1. An arts organization or a local arts agency must earn income which exceeds the amount of earned income from the previous fiscal year in each fiscal year for which the organization or local arts agency applies for a grant to meet the requirements of this paragraph. The receipt of a grant by an arts organization or local arts agency in a previous fiscal year does not exempt an arts organization or a local arts agency from the requirements under this paragraph.

41.565(2)(b)2. 2. A grant awarded under par. (a) shall match only cash funds.

41.565(2)(c) (c) The board shall set aside at least 10% of the funds for grants under par. (a) for grants to minority arts organizations.

41.565(2)(d) (d) The board shall set aside at least 20% of the funds for grants under par. (a) for grants to arts organizations and local arts agencies that have operating budgets of less than $100,000.

41.565(2)(e) (e) Notwithstanding par. (b), a grant under par. (c) or (d) may match up to 100% of the sum of the arts organization's or local arts agency's income from contributions and earned income for the previous fiscal year, except that a grant under par. (d) shall be not less than $3,000 and not more than $10,000.

41.565(3) (3) If the amount in the appropriation under s. 20.380 (3) (d) in any fiscal year is insufficient to fund all grants under this section, the board shall award grants, including the minimum and maximum grants under sub. (2) (e), on a prorated basis.

41.565(4) (4) The board shall promulgate rules to implement and administer this section.

41.565 History History: 1987 a. 27, 399; 1989 a. 31, 2011 a. 32 ss. 1209 to 1219; Stats. 2011 s. 41.565.



41.57 Fine arts in state buildings.

41.57  Fine arts in state buildings.

41.57(5) (5)  Board responsibilities. After acquisition of the work of art under s. 44.57 (4), 2009 stats., the board shall:

41.57(5)(c) (c) Cooperate with the bureau of facilities management and consult with the artist or the artist's representative to ensure that each work of art acquired under s. 44.57 (4), 2009 stats., is properly maintained and is not artistically altered without the consent of the artist or the artist's representative.

41.57(5)(d) (d) Ensure that any work of art acquired under s. 44.57 (4), 2009 stats., is maintained and displayed on the grounds of the state building for at least 25 years, unless the board finds that earlier removal is in the public interest. When the board, in consultation with the agency making principal use of the building to which the work of art is appurtenant, determines that the work of art should be removed, the board shall loan the work of art to an accredited museum in the state or to an educational or other appropriate public institution capable of maintaining and exhibiting the work of art.

41.57 History History: 1979 c. 221; 1981 c. 20; 1985 a. 29; 1987 a. 27; 1989 a. 17; 2011 a. 32 ss. 1224, 1227 to 1228; Stats. 2011 s. 41.57; 13.92 (1) (bm) 2.



41.60 Arts incubator grants and loans.

41.60  Arts incubator grants and loans.

41.60(1) (1) In this section:

41.60(1)(a) (a) "Arts incubator" means a facility that provides nonprofit arts organizations or individual professional artists with shared support services and with office, storage, studio, gallery, performance or other work or living space at a lower rent than the market rate in the community.

41.60(1)(b) (b) "Nonprofit arts organization" means a corporation organized under ch. 181, that is a nonprofit corporation as defined in s. 181.0103 (17), for the purpose of furthering the arts.

41.60(1)(c) (c) "Nonprofit business development organization" means a housing and community development authority created under s. 66.1335 (1), redevelopment corporation, as defined in s. 66.1301 (3) (s), redevelopment authority created under s. 66.1333 (3), community development corporation, as defined in s. 234.94 (2), or any nonprofit organization whose primary purpose is to promote the economic development of a particular area or region in the state.

41.60(2) (2) The board may award a grant not exceeding $5,000 to a nonprofit business development organization or a nonprofit arts organization to fund a feasibility study of the need for and the initial design of an arts incubator in a particular region of this state.

41.60(3) (3) The board may award a grant or loan not exceeding $50,000 to a nonprofit business development organization or nonprofit arts organization to fund the initial development and operation of a proposed arts incubator, including equipment purchases, building acquisition and rehabilitation and staff costs, after considering all of the following:

41.60(3)(a) (a) The qualifications of the proposed arts incubator's management and staff.

41.60(3)(b) (b) The availability and cost of office, storage, studio, gallery, performance or other work or living space in the community.

41.60(3)(c) (c) The support and involvement of local businesses, the local financial community, local governmental units and the local arts community.

41.60(3)(d) (d) The cost-effectiveness of the arts incubator.

41.60(3)(e) (e) The effect of the arts incubator on the local economy and the community in which it is located.

41.60(3)(f) (f) The financial viability of the proposed arts incubator.

41.60(4) (4) At the request of the board, the department of tourism shall assist the board in evaluating proposed projects under this section.

41.60 History History: 1989 a. 31; 1995 a. 27, 225; 1997 a. 79; 1999 a. 150 s. 672; 2001 a. 30 s. 108; 2011 a. 32 s. 1229; Stats. 2011 s. 41.60.



41.62 Wisconsin regranting program.

41.62  Wisconsin regranting program.

41.62(1) (1) In this section:

41.62(1)(a) (a) "Local arts agency" has the meaning given in s. 41.565 (1).

41.62(1)(b) (b) "Municipality" means any city, village, town, county or federally recognized American Indian tribe or band in this state.

41.62(2) (2) Subject to sub. (3), the board shall award grants under the Wisconsin regranting program to local arts agencies and municipalities. Grants shall be awarded from the appropriations under s. 20.380 (3) (f) and (j).

41.62(3) (3) No grant may be distributed under sub. (2) unless the local arts agency or municipality makes a matching fund contribution that is equal to the amount of the grant awarded under this section. Private funds and in-kind contributions may be applied to meet the requirement of this subsection.

41.62(4) (4) The board shall promulgate rules to implement and administer this section.

41.62 History History: 1995 a. 27; 2001 a. 16; 2011 a. 32 ss. 1230 to 1236; Stats. 2011 s. 41.62.






42. State fair park board.

42.01 Powers and duties; general.

42.01  Powers and duties; general.

42.01(1) (1) The state fair park board shall manage the state fair park and supervise or conduct thereat fairs, exhibits or promotional events for agricultural, industrial, educational and recreational purposes; lease or license the use of any property thereon for other purposes when not needed for the above public purposes; and charge reasonable rents and fees for use of or attendance at the premises. The state fair park board may accept and administer gifts, grants and bequests.

42.01(2) (2) The state fair board shall exercise police supervision over state fair park, and its duly appointed agents or representatives may arrest, with or without warrant, any person within such park area, committing an offense against the laws of the state or the rules of that board, and except as provided in sub. (3) deliver such person to a proper court in the county and execute a complaint charging such person with the offense committed.

42.01(3) (3)

42.01(3)(a)(a) The state fair park board shall promulgate rules governing the use of state fair park and establish a bond deposit schedule for purposes of par. (c). The state fair park board may not establish any bond deposit in an amount exceeding $200. Any person violating such rules shall forfeit not more than $200 which may be recovered by civil action as provided by ch. 778 and when collected shall be paid directly into the state treasury. The action shall be commenced by the attorney general or by the district attorney in the circuit court for Milwaukee County.

42.01(3)(b) (b) The state fair park board may not promulgate rules regarding the distribution of noncommercial handbills, but may adopt rules regarding registration of noncommercial handbills if the state fair park board gives reasonable notice to the public of the registration requirement. The state fair park board may request the attorney general to commence legal action for an injunction restraining the distribution or confining it in such manner as the court deems proper, if it appears to the fair park management that the manner of distribution or the content of noncommercial handbills will cause harm or provoke violence.

42.01(3)(c) (c) When any person is arrested for violation of a rule promulgated under this subsection, the duly appointed agent or representative of the state fair park board shall accept from such person a bond, in the amount established by rule of the state fair park board for such violation, with sufficient sureties, or his or her own personal bond upon depositing the amount thereof in money, for his or her appearance in the court having jurisdiction of such offense. A receipt shall be issued therefor.

42.01(3)(d) (d) If the person so arrested and released fails to appear, personally or by an authorized attorney or agent, before the court at the time fixed for hearing of the case, then the bond and money deposited, or such portion thereof as the court determines to be an adequate penalty, plus the costs, may be declared forfeited by the court or may be ordered applied upon the payment of any penalty which may be imposed after an ex parte hearing together with the costs. In either event, the surplus, if any, shall be refunded to the person who made such deposit.

42.01(4) (4)

42.01(4)(a)(a) The state fair park board may organize a nonstock corporation under ch. 181 for the purposes of raising funds and providing support for the operation, management and development of state fair park. The board shall organize any corporation organized under this paragraph so that the corporation is exempt from taxation under the section 501 of the Internal Revenue Code.

42.01(4)(b) (b) The state fair park board may enter into a contract with any corporation that the board organizes under par. (a) under which the corporation raises funds or provides support for the operation, management and development of state fair park.

42.01(5) (5) The state fair park board shall ensure that it receives sufficient revenues from the operation of state fair park to make the payments required under s. 20.190 (1) (j).

42.01 History History: 1989 a. 219 ss. 16, 20 to 23; Stats. 1989 s. 42.01; 1995 a. 27; 1999 a. 197.



42.02 State fair park director.

42.02  State fair park director. The state fair park board shall appoint a state fair park director, outside the classified service.

42.02 History History: 1989 a. 219 s. 24; Stats. 1989 s. 42.02.



42.03 Staff.

42.03  Staff. The state fair park director shall appoint all staff necessary for performing the duties of the state fair park board.

42.03 History History: 1989 a. 219.



42.035 Treatment of certain state fair park board employees.

42.035  Treatment of certain state fair park board employees. Notwithstanding s. 230.08 (2) (pm), those employees holding positions in the classified service at the state fair park board on October 29, 1999, who have achieved permanent status in class before that date, shall retain, while serving in the unclassified service at the state fair park board, those protections afforded employees in the classified service under ss. 230.34 (1) (a) and 230.44 (1) (c) relating to demotion, suspension, discharge, layoff or reduction in base pay. Such employees shall also be eligible for transfer under s. 230.29 and shall have reinstatement privileges to the classified service under s. 230.33 (1m). Those employees of the state fair park board on October 29, 1999, who have not achieved permanent status in class in any position at the state fair park board on that date are eligible to receive the protections, privileges and rights preserved under this section if they successfully complete service equivalent to the probationary period required in the classified service for the position that they hold on that date.

42.035 History History: 1999 a. 9; 2001 a. 16.



42.04 Private operation and leasing.

42.04  Private operation and leasing. The state fair park board may provide for the operation and leasing of any facilities by private entrepreneurs, except that the state fair park board shall reserve the use of state fair park facilities for a sufficient period of time every year for purposes of conducting an annual state fair.

42.04 History History: 1989 a. 219 s. 26; Stats. 1989 s. 42.04; 1999 a. 197; 2007 a. 20.



42.05 Auto races.

42.05  Auto races.

42.05(1)(1) Except during the annual state fair and at other times between 8 a.m. and 10 p.m., every motor vehicle, as defined in s. 287.15 (1) (e), that is used at state fair park in racing competition or practice shall be equipped with a muffler which, at all times, shall be in good working condition sufficient to prevent excessive or unusual noise.

42.05(2) (2) It is unlawful to operate, or for the state fair park board to permit to be operated, at state fair park in racing competition or practice except during the period specified in sub. (1), any motor vehicle, as defined in s. 287.15 (1) (e), with the muffler or cutout open.

42.05(3) (3) Any person violating this section may be fined not more than $200 or imprisoned for not more than 6 months or both.

42.05 History History: 1989 a. 219 s. 27; Stats. 1989 s. 42.05; 1993 a. 213, 215, 491; 1995 a. 227.



42.07 Ticket scalping; penalty.

42.07  Ticket scalping; penalty.

42.07(1) (1) Every ticket or other evidence of the right of entry to any amusement, game, contest, exhibition or performance given by or under the auspices of the state fair park shall be considered a revocable license to the person to whom such ticket is issued and shall be transferable only on such terms and conditions as the state fair park board prescribes.

42.07(2) (2) No such ticket or other evidence of the right of entry may be sold for more than the price printed upon the face of the ticket. Any person reselling any such ticket for more than said price shall be fined not less than $10 nor more than $100 or imprisoned not more than 60 days.

42.07 History History: 1989 a. 219 s. 29; Stats. 1989 s. 42.07.



42.08 Insurance.

42.08  Insurance. The state fair park board may procure worker's compensation insurance to cover its employees, business interruption insurance, fire insurance and property insurance.

42.08 History History: 1989 a. 219 s. 30; Stats. 1989 s. 42.08; 1995 a. 27.



42.09 State fair park facilities.

42.09  State fair park facilities.

42.09(1) (1) The state fair park board shall cooperate with the building commission in all matters relating to the development of new facilities under s. 13.488 (7). The state fair park board shall solicit proposals from private entrepreneurs interested in leasing any facilities at state fair park. The terms of such leases may be negotiated at the discretion of the state fair park board, subject to the lease provisions of s. 13.488 (7).

42.09(2) (2)

42.09(2)(a)(a) The state fair park board may not alter or renovate any building, appurtenance, fixture, exhibit or other structure or facility at state fair park that is owned by the board but that was owned by the department of natural resources on July 29, 1995, without the permission of the department, but the board may provide routine maintenance without the department's permission.

42.09(2)(b) (b) The state fair park board shall allow the department of natural resources access to and use of the buildings, appurtenances, fixtures, exhibits and other structures and facilities described in par. (a) so that the department may prepare, display and dismantle exhibits during events occurring at state fair park.

42.09(3) (3)

42.09(3)(a)(a) Subject to approval of the building commission when required under s. 13.48 (12), the state fair park board may permit a private person to construct a building, structure or facility in the state fair park under a lease agreement with the board.

42.09(3)(b) (b) The board shall develop policies encouraging each private person entering into an agreement with the board under this subsection to agree that his or her goal shall be to ensure that at least 25% of the employees hired to perform construction work in connection with state fair park facilities or to perform professional services in connection with the construction or development of those facilities will be minority group members, as defined in s. 16.287 (1) (f), and that at least 5% of the employees hired to perform construction work in connection with state fair park facilities or to perform professional services in connection with the construction or development of those facilities will be women.

42.09 History History: 1989 a. 219 s. 32; Stats. 1989 s. 42.09; 1995 a. 27; 1999 a. 197; 2001 a. 16; 2011 a. 32.



42.10 Cooperation to promote agriculture.

42.10  Cooperation to promote agriculture. The state fair park board may enter into a memorandum of understanding with the department of agriculture, trade and consumer protection to coordinate the activities of the state fair park board and that department. The state fair park board shall cooperate with the department of agriculture, trade and consumer protection in the conduct and promotion of fairs, exhibits and educational and promotional events related to agriculture and the activities of that department at state fair park.

42.10 History History: 1989 a. 219; 1995 a. 27.



42.105 State fair park board and department of tourism.

42.105  State fair park board and department of tourism.

42.105(1)(1) The state fair park board and the department of tourism shall enter into a memorandum of understanding setting forth the responsibilities of the department of tourism relating to promoting fairs, exhibits and promotional events at state fair park and the methods that the state fair park board and the department of tourism will use to cooperate in promoting and carrying out those fairs, exhibits and promotional events.

42.105(2) (2) Notwithstanding s. 15.03, the department of tourism shall process and forward all personnel and biennial budget requests by the state fair park board without change except as requested or concurred in by the state fair park board.

42.105 History History: 1995 a. 27.



42.106 State fair park board, building commission and department of administration.

42.106  State fair park board, building commission and department of administration.

42.106(1) (1) Except as provided in sub. (2), the state fair park board may enter into a memorandum of understanding with the department of administration and the building commission to coordinate the activities of the board, the department and the commission.

42.106(2) (2) The state fair park board shall enter into a memorandum of understanding with the department of administration with respect to oversight of the contracting procedures under s. 16.855 (10n).

42.106 History History: 1999 a. 197.



42.11 Olympic Ice Training Center.

42.11  Olympic Ice Training Center. The state fair park board may purchase the Olympic Ice Training Center and associated land and parking areas from the Pettit National Ice Center, Inc., if the Pettit National Ice Center, Inc., discontinues its operation of the facility as an ice skating rink and training facility.

42.11 History History: 1991 a. 39 ss. 744, 744ad, 1159mg, 1159mn; 1993 a. 215; 1995 a. 27; 2007 a. 20.



42.12 Crowd and traffic control services grant program.

42.12  Crowd and traffic control services grant program.

42.12(1)(1) Beginning on July 1, 1992, in each fiscal year, the state fair park board may award a grant to the city of West Allis to be used to provide crowd and traffic control services related to events held at the state fair park.

42.12(2) (2) The state fair park board may not award a grant under sub. (1) unless all of the following conditions are met:

42.12(2)(a) (a) The city of West Allis submits a plan to the state fair park board detailing the proposed use of the grant.

42.12(2)(b) (b) The state fair park board approves the plan under par. (a).

42.12(2)(c) (c) The city of West Allis enters into a written agreement with the state fair park board under which the city of West Allis agrees to comply with conditions specified by the state fair park board for use of the grant, including an agreement to comply with any reporting and auditing requirements specified by the state fair park board.

42.12(2)(d) (d) The city of West Allis agrees to submit to the state fair park board, within 6 months after the grant proceeds are fully expended, a report detailing the use of the proceeds of the grant.

42.12 History History: 1991 a. 269; 1999 a. 197; 2007 a. 20.






43. Libraries.

43.001 Legislative findings and declaration of policy.

43.001  Legislative findings and declaration of policy.

43.001(1)(1) The legislature recognizes:

43.001(1)(a) (a) The importance of free access to knowledge, information and diversity of ideas by all residents of this state;

43.001(1)(b) (b) The critical role played by public, school, special and academic libraries in providing that access;

43.001(1)(c) (c) The major educational, cultural and economic asset that is represented in the collective knowledge and information resources of the state's libraries;

43.001(1)(d) (d) The importance of public libraries to the democratic process; and

43.001(1)(e) (e) That the most effective use of library resources in this state can occur only through interlibrary cooperation among all types of libraries and the effective use of technology.

43.001(2) (2) The legislature declares that it is the policy of this state to provide laws for the development and improvement of public libraries, school libraries and interlibrary cooperation among all types of libraries.

43.001 History History: 1985 a. 177; 1997 a. 150.



43.01 Definitions.

43.01  Definitions. In this chapter:

43.01(1) (1) "Department" means the department of public instruction.

43.01(2) (2) "Division" means the division for libraries and technology in the department.

43.01(3) (3) "Municipality" means a city, village, town, tribal government or tribal association, or a school district that maintained and operated a public library facility prior to December 17, 1971.

43.01(4) (4) "Network" means a formal arrangement between libraries or other informational service organizations whereby materials, information and services are exchanged and made available to potential users.

43.01(5) (5) "Public library system" means a system established as either a federated public library system under s. 43.19 or a consolidated public library system under s. 43.21.

43.01(6) (6) "State superintendent" means the state superintendent of public instruction.

43.01 History History: 1971 c. 152; 1977 c. 418; 1979 c. 347; 1983 a. 189; 1985 a. 177 ss. 4, 5; 1993 a. 335; 1995 a. 27 ss. 1967, 9145 (1); 1997 a. 27; 2001 a. 48; 2011 a. 158.



43.03 General duties of state superintendent.

43.03  General duties of state superintendent. The state superintendent shall:

43.03(1) (1) Promote, assist and plan the organization, development and improvement of school library media services to provide the resources needed for teaching and learning in the schools.

43.03(2) (2) Promote, assist, plan and coordinate the organization, development and improvement of public library services and public library systems to serve the needs of all citizens in the state.

43.03(3) (3)

43.03(3)(a)(a) Promote cooperation and resource sharing among public libraries, school libraries, other types of libraries and related agencies.

43.03(3)(b) (b) Plan, coordinate, evaluate and set statewide priorities for the development of networks to enable library cooperation and resource sharing within this state and between this state and resource providers in other states.

43.03(3)(d) (d) Submit to the council on library and network development a biennial report which describes the programs and policies carried out under pars. (a) and (b) in the preceding biennium and the programs and policies to be carried out under pars. (a) and (b) in the succeeding biennium.

43.03(4) (4) Plan and coordinate the provision of library services to groups with special needs, including institutional residents, the physically and mentally handicapped, the socially and economically disadvantaged and racial and ethnic minorities.

43.03(5) (5) Accept, on behalf of the state, grants from the federal government or any federal agency or gifts or grants from any other source to be used for the purposes designated under this chapter.

43.03(6) (6) Enter into an annual contract with the public library in a 1st class city for the provision of library services to physically handicapped persons, including the blind and visually handicapped, certified by competent authority as unable to read or use conventional printed materials as a result of physical limitations. For the purpose of this subsection, "competent authority" means any member of the medical or allied professions, and professional persons in the fields of public health, education, library service, rehabilitation, social work and public welfare.

43.03(7) (7) Contract for service with libraries and other resource providers in and outside of this state to serve as resources of specialized library materials and information not available from the resources for libraries and lifelong learning service under s. 43.05 (11).

43.03(8) (8) Establish procedures necessary for the internal administrative operation of the division.

43.03(9) (9) Develop and maintain a computer database containing bibliographic and library holding information for all types of library materials owned by libraries throughout the state to serve as a resource sharing tool and assist libraries in developing computerized bibliographic databases.

43.03(10) (10) Disseminate information regarding appropriate continuing education activities available to librarians, library board members, library support staff and other related professionals.

43.03 History History: 1979 c. 347; 1985 a. 177; 1995 a. 27; 1997 a. 27; 1999 a. 185; 2011 a. 158.



43.05 General duties of the division.

43.05  General duties of the division. The division shall:

43.05(1) (1) Coordinate and conduct continuing education programs for librarians of school library media programs, public libraries, public library systems and institutional library programs.

43.05(2) (2) As it deems appropriate, assist libraries in the identification and recruitment of qualified personnel.

43.05(3) (3) Provide professional and technical advisory, consulting and informational services to assist:

43.05(3)(a) (a) School districts establishing, maintaining or expanding school library media programs and facilities;

43.05(3)(b) (b) Public libraries, municipalities establishing, maintaining or expanding public libraries, counties establishing, maintaining or expanding public library services, public library systems and their governing bodies;

43.05(3)(c) (c) State agencies and officers; and

43.05(3)(d) (d) Institutional library programs.

43.05(4) (4) Collect library statistics and conduct studies and surveys of library needs throughout the state and report and publish the findings. The research shall be coordinated with statewide library planning.

43.05(5) (5) Designate a librarian to serve as a coordinator of activities for state document depository libraries under ss. 35.81 to 35.835 and to fulfill its responsibilities under ss. 35.81 to 35.835.

43.05(6) (6) Recommend and distribute standards for school library programs and facilities to school library media programs, standards for public libraries to public library governing bodies and standards for institutional library programs to governing bodies and administrators of institutional library programs and to heads of departments, as defined under s. 15.01 (8), which administer institutional libraries.

43.05(7) (7) Establish standards for public library systems under s. 43.09 (2).

43.05(8) (8) Establish standards for and issue certificates to public librarians under s. 43.09 (1).

43.05(9) (9) Approve the establishment of public library systems under s. 43.13.

43.05(10) (10) Administer aids to public library systems under s. 43.24.

43.05(11) (11) Maintain a resources for libraries and lifelong learning service to supplement the collections of all types of libraries in this state by providing specialized materials not appropriately held and information sources not provided by local libraries or readily available from other area or state-level resource providers. The service shall provide specialized library and information services to state agency libraries and state employees, institution libraries, public library systems, public libraries, school libraries, and other types of libraries according to policies developed by the division. Library and information services may include development of collections of specialized materials, interlibrary loan services, reference services, provision of database search services, and maintenance of a statewide database of library materials. The service may contract with state agencies and libraries to provide library material cataloging and processing services.

43.05(12) (12) Assist the council on library and network development in the preparation of the descriptive and statistical report to be prepared by the council under s. 43.07 (5).

43.05(13) (13) Carry out such other programs and policies as directed by the state superintendent.

43.05(14) (14)

43.05(14)(a)(a) In this subsection, "participating municipality" has the meaning given in s. 43.18 (1) (ag).

43.05(14)(b) (b) Conduct a review of a public library system if at least 30% of the libraries in participating municipalities that include at least 30% of the population of all participating municipalities state in the report under s. 43.58 (6) (c) that the public library system did not adequately meet the needs of the library. If the division determines that the public library system did not adequately meet the needs of libraries participating in the system, it shall prepare an advisory plan suggesting how the public library system can so do in the future, including suggestions designed to foster intrasystem communications and local dispute resolution. The advisory plan shall be distributed to the public library system board, the boards of all libraries participating in the system and the county boards of all counties participating in the system.

43.05 History History: 1979 c. 347; 1983 a. 189 s. 329 (27); 1985 a. 29, 177, 332; 1991 a. 285; 1995 a. 27; 1997 a. 27, 150; 1999 a. 83, 185; 2011 a. 158.



43.07 Council on library and network development.

43.07  Council on library and network development. The state superintendent and the division shall seek the advice of and consult with the council on library and network development in performing their duties in regard to library service. The state superintendent or the administrator of the division shall attend every meeting of the council. The council may initiate consultations with the department and the division. The council shall:

43.07(1) (1) Make recommendations to the division in regard to the development of standards for the certification of public librarians and standards for public library systems under s. 43.09.

43.07(2) (2) Advise the state superintendent in regard to the general policies and activities of the state's program for library development, interlibrary cooperation and network development.

43.07(3) (3) Advise the state superintendent in regard to the general policies and activities of the state's program for the development of school library media programs and facilities and the coordination of these programs with other library services.

43.07(4) (4) Hold a biennial meeting for the purpose of discussing the report submitted by the state superintendent under s. 43.03 (3) (d). Notice of the meeting shall be sent to public libraries, public library systems, school libraries and other types of libraries and related agencies. After the meeting, the council shall make recommendations to the state superintendent regarding the report and any other matter the council deems appropriate.

43.07(5) (5) On or before July 1 of every odd-numbered year, transmit to the state superintendent a descriptive and statistical report on the condition and progress of library services in the state and recommendations on how library services in the state may be improved. The state superintendent shall include the report as an addendum to the department's biennial report under s. 15.04 (1) (d).

43.07(6) (6) Review that portion of the budget of the department relating to library service. Recommendations of the council in regard to the budget shall accompany the department's budget request to the governor.

43.07(7) (7) Receive complaints, suggestions and inquiries regarding the programs and policies of the department relating to library and network development, inquire into such complaints, suggestions and inquiries, and advise the state superintendent and the division on any action to be taken.

43.07 History History: 1979 c. 347; 1983 a. 524; 1985 a. 177; 1995 a. 27; 1997 a. 27.



43.09 Certificates and standards.

43.09  Certificates and standards.

43.09(1) (1)  Public librarians. The division shall issue certificates to public librarians and promulgate, under ch. 227, necessary standards for public librarians. The qualifications for public librarians shall be based on education, professional training and experience. Any relevant instruction, as defined in s. 101.02 (24) (a) 1., that an applicant for a certificate has obtained in connection with any military service, as defined in s. 111.32 (12g), counts toward satisfying any requirement for instruction for a certificate under this subsection if the applicant demonstrates to the satisfaction of the division that the instruction obtained by the applicant is substantially equivalent to the instruction required for the certificate. Certificates already granted prior to December 17, 1971, shall remain in effect.

43.09(2) (2) Public library systems. The division, by rule, may promulgate necessary standards for public library systems. If promulgated, such rules shall be consistent with s. 43.15 and shall be established in accordance with ch. 227, except that the division shall hold a public hearing prior to adoption of any proposed rule. In addition to the notice required under s. 227.17, the division shall endeavor to notify each public library of such public hearings.

43.09 History History: 1971 c. 152; 1979 c. 347; 1985 a. 177; 1985 a. 182 s. 57; 1997 a. 150; 2011 a. 120.



43.11 County library planning committees.

43.11  County library planning committees.

43.11(1) (1)  Creation. Any county board may appoint a county library planning committee under this section. If a county board, in a county where all public library service is administered or coordinated by an existing county library board or where there is a single-county public library system board, determines to appoint a committee under this section, the existing library board may serve as the county library planning committee. The county board shall notify the division immediately upon appointment of the committee.

43.11(3) (3) Duties and powers.

43.11(3)(a)(a) The committee may prepare a new plan for the organization of a county or multicounty system, revise an existing plan or change the boundaries of a public library system. It shall conduct public hearings concerning these plans, revisions and changes to which representatives of all libraries in the county shall be invited.

43.11(3)(b) (b) The committee's final report, including a new plan, revisions to an existing plan or changes to the boundaries of a public library system and copies of any written agreements necessary to implement the proposal, shall be filed with the county board and submitted to the division. Plans for multicounty systems shall include a method for allocating system board membership among the member counties.

43.11(3)(c) (c) The plan of library service for a county, whether for a single county or a multicounty system, shall provide for library services to residents of those municipalities in the county not maintaining a public library under this chapter. The services shall include full access to public libraries participating in the public library system and the plan shall provide for reimbursement for that access. Services may include books-by-mail service, bookmobile service, the establishment of additional libraries or other services deemed appropriate by the committee. Services may be provided by contracting with existing public libraries in the county or in adjacent counties or with the public library system or by creating a county library organization under this chapter. The plan of library service for a county may provide for improving public library service countywide and in municipalities that have libraries. The plan shall specify the method and level of funding to be provided by the county to implement the services described in the plan, including the reimbursement of public libraries for access by residents of those municipalities in the county not maintaining a public library.

43.11(3)(d) (d) The plan of library services for a county may include minimum standards of operation for public libraries in the county. The county shall hold a public hearing on any standards proposed under this paragraph. The standards shall take effect if they are approved by the county and the public library boards of at least 50% of the participating municipalities in the county that contain, according to the most recent estimate prepared under s. 16.96, at least 80% of the population of participating municipalities in the county.

43.11(3)(e) (e) The plan of library services for a county may require that a municipality located in whole or in part within the county that operates a public library compensate another municipality located in whole or in part within the county that operates a public library whenever the latter public library provides library services to residents of the municipality that operates the former public library. The plan's compensation for each loan may not exceed the actual cost of the loan, as defined by the department by rule.

43.11 History History: 1971 c. 152; 1981 c. 20; 1985 a. 29, 177; 1993 a. 184; 1997 a. 150; 2005 a. 420.



43.12 County payment for library services.

43.12  County payment for library services.

43.12(1) (1) By March 1 of each year, a county that does not maintain a consolidated public library for the county under s. 43.57 and that contains residents who are not residents of a municipality that maintains a public library under s. 43.52 or 43.53 shall pay to each public library in the county and to each public library in an adjacent county, other than a county with a population of at least 500,000, an amount that is equal to at least 70% of the amount computed by multiplying the number of loans reported under sub. (2) by the amount that results from dividing the total operational expenditures of the library during the calendar year for which the number of loans are reported, not including capital expenditures or expenditures of federal funds, by the total number of loans of material made by the public library during the calendar year for which the loans are reported. The library board of the public library entitled to a payment under this subsection may direct the county to credit all or a portion of the payment to a county library service or library system for shared services.

43.12(2) (2) By July 1 of each year, each public library lying in whole or in part in a county shall provide a statement to the county clerk of that county and to the county clerk of each adjacent county, other than a county with a population of at least 500,000, that reports the number of loans of material made by that library during the prior calendar year to residents of the county, or adjacent county, who are not residents of a municipality that maintains a public library under s. 43.52 or 43.53 and the total number of loans of material made by that library during the previous calendar year.

43.12(3) (3) A county may enter into an agreement with its participating municipalities or with a public library system to pay no less than the amounts determined under sub. (1) to the public library system for distribution to the public libraries that participate in that system.

43.12(4) (4) Upon request of a county clerk, a public library shall provide access to all books and records used to determine the amount computed under sub. (2).

43.12(5m) (5m) Nothing in this section prohibits a county from providing funding for capital expenditures.

43.12(6) (6) The county library board or, if no county library board exists, the county itself, shall either distribute the aid provided by the county to the public libraries, as provided in the plan prepared under s. 43.11, or shall transfer the aid for distribution to the public library system in which it participates.

43.12(7) (7) This section does not apply to a county having a population of 500,000 or more.

43.12 History History: 1997 a. 150; 2005 a. 226, 420; 2007 a. 97.



43.13 Division review.

43.13  Division review.

43.13(1)(1)

43.13(1)(a)(a) No public library system may be established without the approval of the division. In reviewing final reports submitted by county library planning committees, the division shall consider, in addition to the standards set forth in s. 43.15, the proposed system territory, organization and financing, initial and long-range plans for library services, the role of existing multi-jurisdictional service programs in the territory and plans for cooperation with adjoining systems and with other kinds of libraries in the territory.

43.13(1)(b) (b) If the division approves a final report, it shall report such approval to the appropriate county boards and county library planning committees. Upon acceptance by the county boards, the division shall certify to the appropriate county boards the establishment of the public library system proposed by the report, specifying the effective date of the establishment of the system.

43.13(2) (2) A public library system board may submit to the division a plan for the alteration in the territory included within the system or for a change in system organization from a federated to a consolidated system or vice versa. If the change proposed by the plan is approved, the division shall certify such fact to the system board, specifying the effective date of the change.

43.13(3) (3) The effective date of the establishment of a system under sub. (1) or of a change under sub. (2) shall be January 1 of the year specified by the division.

43.13(4) (4) Any decision by the division under this section may be appealed to the state superintendent.

43.13 History History: 1971 c. 152; 1995 a. 27; 1997 a. 27; 2005 a. 226.



43.15 Standards for public library systems.

43.15  Standards for public library systems. A public library system shall not be established unless it meets the requirements under this section.

43.15(1) (1) Population. The territory within the system shall:

43.15(1)(a) (a) Have a population of 100,000 or more. If, because of the withdrawal or realignment of participating counties, a public library system has fewer than 3 participating counties and a population under 200,000, the remaining parts of the system shall realign with an existing system within 2 years after the date on which the population falls below 200,000.

43.15(1)(b) (b) After July 1, 1998, no new system may be established unless it serves a population of at least 200,000.

43.15(2) (2) Financial support. Each county proposed to be included within a system shall demonstrate, to the satisfaction of the division, its ability to provide adequate funding to implement the plan submitted under s. 43.11 (3) and the report submitted under s. 43.13 (1).

43.15(3) (3) Territory included.

43.15(3)(a)(a) A consolidated system shall consist of one county only. A federated system shall consist of one or more counties.

43.15(3)(b) (b) No more than one system may be established within a single county. If the territory of a municipality lies in 2 or more counties which are not in the same public library system, the municipal library board or, if no such board exists, the municipal governing body shall determine the system in which the municipality will participate.

43.15(3)(c) (c) If the territory of a joint library lies in 2 or more counties that are not in the same public library system, the joint library board or, if no such board exists, the governing bodies of the municipalities and counties that created the joint library shall determine the system in which the joint library will participate.

43.15(4) (4) Method of organization.

43.15(4)(a)(a) A public library system may be organized as a single-county federated public library system, a multicounty federated public library system, or a single-county consolidated public library system. Two public library systems may merge with the approval of each public library system board and the county boards of the participating counties.

43.15(4)(b) (b) A county may participate in a federated public library system if it does all of the following:

43.15(4)(b)1. 1. Adopts and maintains the plan of library service submitted and approved under ss. 43.11 (3) and 43.13 (1).

43.15(4)(b)2. 2. Provides the financial support for library services required under sub. (2).

43.15(4)(b)3. 3. Enters into a written agreement with the public library system board to participate in the system and its activities and to furnish library services to residents of those municipalities in the county not maintaining a public library.

43.15(4)(c) (c) A municipal, county or joint public library may participate in a public library system if it meets all of the following requirements:

43.15(4)(c)1. 1. Is established under this chapter.

43.15(4)(c)2. 2. Is located in a county that participates in a public library system.

43.15(4)(c)3. 3. Is authorized by its municipal governing body or county board to participate in the public library system.

43.15(4)(c)4. 4. Enters into a written agreement with the public library system board to participate in the system and its activities, to participate in interlibrary loan of materials with other system libraries and to provide, to any resident of the system area, the same library services, on the same terms, that are provided to the residents of the municipality or county that established the member library. This subdivision does not prohibit a municipal, county or joint public library from giving preference to its residents in library group programs held for children or adults if the library limits the number of persons who may participate in the group program, or from providing remote access to a library's electronic database only to its residents.

43.15(4)(c)6. 6. Employs a head librarian who is certified as a public librarian by the department and whose employment requires that he or she be present in the library for at least 10 hours of each week that the library is open to the public, less leave time.

43.15(4)(c)7. 7. Beginning in 2008, annually is open to the public an average of at least 20 hours each week except that for a library in existence on June 3, 2006, annually is open to the public an average of at least 20 hours or the number of hours each week that the library was open to the public in 2005, whichever is fewer.

43.15(4)(c)8. 8. Beginning in 2008, annually spends at least $2,500 on library materials.

43.15(4)(d) (d) A county may establish a consolidated public library system in which the included county and its underlying communities form a single system. The county may, for such purposes, take over and acquire any library property by consent of the authority controlling that property.

43.15(5) (5) Capital costs excluded. For the purpose of determining the amount of financial support required under sub. (4) (b) 2., amounts spent for capital projects shall be excluded.

43.15(5m) (5m) Limit. A public library system may not be established if its establishment would cause the number of public library systems to exceed the number in existence on June 3, 2006.

43.15 History History: 1971 c. 152; 1981 c. 197; 1985 a. 29, 177; 1987 a. 399; 1989 a. 286; 1991 a. 269; 1995 a. 27 s. 9145 (1); 1995 a. 270; 1997 a. 27, 150; 2005 a. 226, 420; 2007 a. 97; 2011 a. 32.



43.16 Resource libraries.

43.16  Resource libraries.

43.16(1)(1)

43.16(1)(a)(a) Each public library system shall have at least one system resource library. Annually, prior to the expiration of its agreement with its existing system resource library, the public library system board shall negotiate with the member public library with the largest annual operating budget of all member libraries to serve as a system resource library in the following year. If the board and the proposed resource library are unable to reach an agreement for the following year before the expiration date of any existing agreements with resource libraries, the existing agreements shall be extended for one year or until an agreement is reached with that proposed resource library, whichever occurs earlier. The division shall notify the public library system board, the existing resource libraries and the proposed resource library of the extension and, during the period of extension, shall attempt to mediate an agreement between the public library system board and the proposed resource library. If the division determines that the public library system board and the proposed system resource library are unable to reach an agreement before the end of the one-year period, the division shall propose an alternative agreement, which shall be binding if it is acceptable to the proposed system resource library. If the alternative agreement is unacceptable to the proposed system resource library, the board shall negotiate with the member public library with the next largest annual operating budget of all member public libraries to serve as a system resource library in the following year.

43.16(1)(am) (am) An existing contract may be extended under par. (a) only if it was entered into on or after May 8, 1990.

43.16(1)(b) (b) The procedure under par. (a) shall be repeated with member public libraries in decreasing order of the size of their annual operating budgets until an agreement is reached with a member public library to serve as a system resource library. Except as provided in par. (a), no agreement may extend beyond December 31 of any year.

43.16(2) (2) If the member public library selected to serve as a system resource library under sub. (1) fails to meet all of the following requirements, the system board shall enter into a supplementary contract with the academic library with the largest operating budget of all academic libraries in the system area, or with a resource library in an adjacent system, that meets all of the following requirements:

43.16(2)(a) (a) The library has a collection of at least 100,000 volumes.

43.16(2)(b) (b) The library is open to the public at least 50 hours each week.

43.16(2)(c) (c) The library employs at least one full-time, permanent reference librarian with a master's degree in library science.

43.16 History History: 1989 a. 286.



43.17 Public library systems; general provisions.

43.17  Public library systems; general provisions.

43.17(1)(1)  Board terms. Every public library system shall be governed by a board appointed under s. 43.19 or 43.21. No person employed by a public library that is a member of a public library system may be appointed to the public library system board. Upon the initial establishment of a board, the members shall be divided as nearly as possible into 3 equal groups to serve for terms expiring on January 1 of the 2nd, 3rd and 4th years, respectively, following their appointment. Thereafter, regular terms shall be for 3 years and shall commence on January 1. Vacancies shall be filled for the unexpired term in the same manner as regular appointments are made.

43.17(2) (2) Board organization and meetings. As soon as practicable after the initial establishment of a system, and thereafter in January of each year, the board shall organize by the election, from among its members, of a president and such other officers as it deems necessary. The board shall meet at least once every 2 months.

43.17(2m) (2m) Advisory committee. Every public library system may appoint a public library advisory committee to, among other things, advise the system board about the status and needs of libraries in the system, serve as a conduit of information between the system board and individual libraries in the system and make recommendations to the system board relating to libraries in the system.

43.17(3) (3) Fiscal year. The fiscal year of each federated public library system whose territory lies within 2 or more counties shall be the calendar year.

43.17(4) (4) System administration. Notwithstanding ss. 59.17 (2) (br) and 59.18 (2) (b), responsibility for administration of a public library system shall vest in a head librarian who shall be appointed by and directly responsible to the public library system board.

43.17(5) (5) Annual report. Annually, at the time required by the division, each public library system shall report to the division on its operations, expenditures and territory served during the preceding year, shall submit a plan describing the program for library service to be carried out in the subsequent year and shall furnish such other information as the division requires.

43.17(6) (6) Cooperative services. A public library system may contract with another such system, or with other libraries, library organizations or resource centers within this state or in adjacent states, to provide or receive library services.

43.17(7) (7) Existing employees. No person employed by a participating public library at the time of the establishment of a public library system shall lose, because of such establishment, any salary, fringe benefit or other employment rights in existence at that time.

43.17(8) (8) Retirement. If any employee of a participating employer under the Wisconsin retirement system becomes, by virtue of the establishment of a public library system, an employee of that library system, the library system shall become a participating employer under the Wisconsin retirement system.

43.17(9) (9) Contracts, bidding and borrowing.

43.17(9)(a)(a) All contracts for public construction made by a federated public library system whose territory lies within 2 or more counties or by a federated public library system whose territory lies within a single county with a population of at least 500,000 shall be let by the public library system board to the lowest responsible bidder in accordance with s. 62.15 (1) to (11) and (14). For purposes of this section, the system board possesses the powers conferred by s. 62.15 on the board of public works and the common council. All contracts made under this section shall be made in the name of the federated public library system and shall be executed by the system board president and such other board officer as the system board designates.

43.17(9)(b) (b) A public library system board of a multicounty library system may borrow money to accomplish any of its purposes, but the outstanding amount of such loans at any time may not exceed an amount equal to the system board's receipts for the prior fiscal year. A federated public library system whose territory lies within 2 or more counties may obtain a state trust fund loan to accomplish any of its purposes, but the outstanding amount of a federated public library system's state trust fund loans, together with all other indebtedness of the system, may not exceed an amount equal to the system's receipts for the prior fiscal year.

43.17(10) (10) Borrowers' cards. Except as provided in sub. (11), all public libraries in a public library system shall honor the valid borrowers' cards of a public library in an adjacent public library system, other than the Milwaukee County Federated Library System. The requirement under this subsection does not apply to the Milwaukee County Federated Library System.

43.17(11) (11) Cost of lending services.

43.17(11)(a)(a) In this subsection, "loan" means a unit of service that involves the checking out of a single item from a library to an individual for use outside the library for a specific period of time.

43.17(11)(b) (b) A public library in a public library system may refuse to honor valid borrowers' cards of a public library in an adjacent public library system if, in the most recent year in which the public library honored such cards, the total amount of the reimbursement received by the public library from that adjacent public library system, and from counties and municipalities that are located in that adjacent public library system, is less than the adjusted cost incurred for that year by the public library in honoring the cards.

43.17(11)(c) (c) For purposes of par. (b), the adjusted cost shall be calculated by determining the actual cost for each loan incurred by the public library honoring the cards for a given year in the manner provided by the rules promulgated by the department under s. 43.24 (2) (n) and multiplying that amount by the remainder calculated by subtracting 500 from the total number of loans made in that year by the public library to borrowers from the adjacent public library system. For purposes of this paragraph, a renewal of a loan constitutes a separate loan.

43.17(11)(d) (d) Any reimbursement made by a county under par. (b) may not result in a reduction in the level of support for public library services provided by that county to residents of that county.

43.17(11)(e) (e) If a public library in a given public library system refuses to honor the valid borrowers' cards from an adjacent public library system, annual meetings shall be held between representatives of the affected public library systems to discuss the resulting lack of services to the affected borrowers and the costs of providing such services. The affected public library systems shall provide the division with written minutes of these meetings.

43.17 History History: 1971 c. 152; 1981 c. 96; 1985 a. 29, 176, 177; 1985 a. 332 s. 253; 1989 a. 286; 1991 a. 272; 1993 a. 383; 1995 a. 201; 1997 a. 150; 1999 a. 9; 2001 a. 16, 103; 2005 a. 226.



43.18 Withdrawal, abolition and expulsion.

43.18  Withdrawal, abolition and expulsion.

43.18(1) (1)  Withdrawal.

43.18(1)(ag)(ag) In this subsection, "participating municipality" means a municipality that operates a public library and is a member of a public library system.

43.18(1)(am) (am) Not less than 3 years after affiliating with a public library system, a participating municipality or a county may withdraw from the system by adoption of a resolution by a two-thirds vote of its governing body under pars. (ar) and (b), if the resolution is adopted at least 6 months prior to the close of the system's fiscal year. The resolution shall become effective at the close of the system's fiscal year.

43.18(1)(ar) (ar) With the approval of the governing bodies of participating municipalities that contain, according to the most recent estimate prepared under s. 16.96, at least 80% of the population of participating municipalities in the county, a county may withdraw from a federated public library system whose territory lies within 2 or more counties.

43.18(1)(b) (b) A participating municipality may withdraw from a federated public library system.

43.18(2) (2) Abolition. A county may abolish a public library system whose territory lies only within that county, except that a county containing a 1st class city may abolish such a public library system only with the consent of the municipalities within the system.

43.18(2m) (2m) Expulsion. With the approval of the division, a public library system may expel, or reduce aids or services to, a municipality or county that fails to meet the requirements under s. 43.15 (2) or (4).

43.18(3) (3) Procedure.

43.18(3)(a)(a) Prior to taking any action to abolish or withdraw under this section, the county board or other municipal governing body shall hold a public hearing on the proposed action and shall publish a class 1 notice, under ch. 985, of the hearing. Notice of the hearing also shall be given by registered mail not less than 30 days prior to the hearing to the governing body of every other municipality and county participating in the public library system, to the public library system board and to the division.

43.18(3)(b) (b) A municipality or county withdrawing or expelled under this section from a public library system is responsible for its allocated share of the outstanding liabilities of the system on the effective date of its withdrawal or expulsion.

43.18(3)(c) (c) Upon taking final action under this section to withdraw from or abolish a public library system, the county board or other municipal governing body shall give notice, by registered mail, of the action taken to the governing body of every other municipality and county participating in the public library system, to the public library system board and to the division.

43.18(3)(d) (d) Prior to expelling a municipality or county from a public library system, the system board shall notify the municipality or county and the division, by registered mail, of the reason for the action under consideration and shall hold a public hearing concerning the action. The system board shall file a plan for alteration of the system territory under s. 43.13 (2) by November 15 of the year preceding the year in which the expulsion will take effect under s. 43.13 (3) and the division shall adjust state aid under s. 43.24 accordingly.

43.18(3)(e) (e) A municipality or county that has withdrawn or that has been expelled from a public library system may participate in a public library system only by fulfilling the requirements for initial participation under s. 43.15 (4) (b) or (c) and by adopting a new plan of library service for the county.

43.18 History History: 1971 c. 152; 1981 c. 197; 1985 a. 29; 1997 a. 150; 1999 a. 83.



43.19 Federated public library systems.

43.19  Federated public library systems.

43.19(1) (1)

43.19(1)(a)(a) In a federated public library system whose territory lies within a single county, the system board shall consist of 7 members nominated by the county executive, or by the county board chairperson in a county without a county executive, and approved by the county board. At least 3 members of the system board, at the time of their appointment, shall be active voting members of library boards governing public libraries of participating municipalities, and at least one of these shall be a member of the library board governing the resource library. At least one but not more than 2 members of the county board shall be members of the system board at any one time.

43.19(1)(b) (b)

43.19(1)(b)1.1. Except as provided in subd. 2., in a federated public library system whose territory lies within 2 or more counties, the system board shall consist of at least 15 and not more than 20 members nominated by the county executive in each county in the system, or by the county board chairperson in a county without a county executive, and approved by each county board in the system. Appointments shall be in proportion to population as nearly as practical, but, except as provided in subd. 2., each county shall be represented by at least one member on the system board. Each county board may appoint one county board member to the system board. The public library board governing the designated resource library shall have at least one member on the system board. The remaining system board members shall include such representatives of the library boards governing public libraries of participating municipalities and counties and public members appointed from the counties at large as the county board determines.

43.19(1)(b)2. 2. A system board appointed under subd. 1. may consist of more than 20 members if the county boards, acting jointly, determine that each county in the system shall be represented by at least 2 members on the system board.

43.19(2) (2)

43.19(2)(a)(a) Except as otherwise provided in this paragraph, a federated public library system whose territory lies within a single county shall be deemed an agency of the county and a federated public library system whose territory lies within 2 or more counties shall be deemed a joint agency of those counties. A federated public library system whose territory lies within 2 or more counties constitutes a separate legal entity for the purposes of having the exclusive custody and control of all system funds, holding title to and disposing of property, constructing, enlarging and improving buildings, making contracts and suing and being sued. A federated public library system whose territory lies within a single county with a population of 500,000 or more constitutes a separate legal entity solely for the purposes of having the exclusive custody and control of all system funds, making contracts and providing benefits to its employees under ch. 40.

43.19(2)(b) (b) A federated public library system board shall have the powers of a public library board under s. 43.58 with respect to system-wide functions and services. The local library boards shall retain responsibility for their public libraries in all other areas.

43.19 History History: 1971 c. 152; 1985 a. 177; 1993 a. 383; 1997 a. 150.



43.21 Consolidated public library systems.

43.21  Consolidated public library systems.

43.21(1) (1) In a consolidated public library system, the system board shall consist of 7 or 9 members appointed by the county board. In the initial appointment of a system board, at least 3 members of the system board, at the time of their appointment, shall be active voting members of library boards governing public libraries consolidated into the system. At least one but not more than 2 members of the county board shall be members of the system board at any one time.

43.21(2) (2)

43.21(2)(a)(a) A consolidated public library system shall be deemed an agency of the county by which created.

43.21(2)(b) (b) A consolidated public library system board shall have the powers of a library board under ss. 43.58 and 43.60 and shall be responsible for the total program of public library service for the system territory.

43.21(3) (3) If it is consistent with the terms thereof, a gift, bequest or endowment to a public library becoming part of a consolidated public library system may be taken over by the system board. The system board shall maintain the gift, bequest or endowment for the benefit of the library to which it was given.

43.21 History History: 1971 c. 152; 1985 a. 177 ss. 23, 71; 1993 a. 241.



43.24 State aid.

43.24  State aid.

43.24(1)(1) Each public library system shall be paid state aid for the operation and maintenance of the system. Except as provided in pars. (b) and (c), the amount paid to each system shall be determined as follows:

43.24(1)(a) (a)

43.24(1)(a)1.1. Determine the percentage change in the total amount appropriated under s. 20.255 (3) (qm) between the previous fiscal year and the current fiscal year, except that for the 2009-10 fiscal year, determine the percentage change in the total amount appropriated under s. 20.255 (3) (e), 2007 stats., and s. 20.255 (3) (qm) in the previous fiscal year, and s. 20.255 (3) (qm) in the current fiscal year.

43.24(1)(a)2. 2. Multiply the amount of state aid received by the system in the previous fiscal year by the sum of 1.0 and the result under subd. 1. expressed as a decimal.

43.24(1)(b) (b) If the territory of a public library system is altered, the department shall adjust the aid paid to that system under par. (a). The department shall promulgate rules establishing the method the department will use to make the adjustment.

43.24(1)(c) (c) Beginning in the fiscal year in which the total amount of state aid appropriated for public library systems under s. 20.255 (3) (qm), as determined by the department, equals at least 11.25% of the total operating expenditures for public library services from local and county sources in the calendar year ending in that fiscal year, the amount paid to each system shall be determined by adding the result of each of the following calculations:

43.24(1)(c)1. 1. Multiply the system's percentage of the state's population by the product of the amount appropriated under s. 20.255 (3) (qm) and 0.85.

43.24(1)(c)2. 2. Multiply the system's percentage of the state's geographical area by the product of the amount appropriated under s. 20.255 (3) (qm) and 0.075.

43.24(1)(c)3. 3. Divide the sum of the payments to the municipalities and counties in the system under subch. I of ch. 79 for the current fiscal year, as reflected in the statement of estimated payments under s. 79.015, by the total of all payments under subch. I of ch. 79 for the current fiscal year, as reflected in the statement of estimated payments under s. 79.015, and multiply the result by the product of the amount appropriated under s. 20.255 (3) (qm) and 0.075.

43.24(2) (2) For a public library system to qualify for and maintain its eligibility for state aid under this section it shall ensure that all of the following are provided:

43.24(2)(a) (a) Written agreements that comply with s. 43.15 (4) (c) 4. with all member libraries.

43.24(2)(b) (b) Backup reference, information and interlibrary loan services from the system resource library, including the development of and access to specialized collections, as evidenced by a written agreement with that library.

43.24(2)(d) (d) Referral or routing of reference and interlibrary loan requests from libraries within the system to libraries within and outside the system.

43.24(2)(e) (e) In-service training for participating public library personnel and trustees.

43.24(2)(fm) (fm) Electronic delivery of information and physical delivery of library materials to participating libraries.

43.24(2)(g) (g) Service agreements with all adjacent library systems.

43.24(2)(h) (h) Professional consultant services to participating public libraries.

43.24(2)(i) (i) Any other service programs designed to meet the needs of participating public libraries and the residents of the system area, as determined by the public library system board after consultation with participating public libraries.

43.24(2)(k) (k) Promotion and facilitation of library service to users with special needs.

43.24(2)(L) (L) Cooperation and continuous planning with other types of libraries in the system area, which results in agreements with those libraries for the appropriate sharing of library resources to benefit the clientele of all libraries in the system area.

43.24(2)(m) (m) Planning with the division and with participating public libraries and other types of libraries in the area in regard to library technology and the sharing of resources. By January 1, 2000, and by every 5th January 1 thereafter, the public library system shall submit to the division a written plan for library technology and the sharing of resources.

43.24(2)(n) (n) That, if the system reimburses a participating public library for the costs of providing interlibrary borrowing services to an individual who holds a valid borrower's card of another participating public library, the reimbursement shall not exceed the actual costs incurred by the public library in providing such services. The department shall promulgate rules for determining actual costs for the purposes of this paragraph.

43.24(3) (3) Annually, the division shall review the reports and proposed service plans submitted by the public library systems under s. 43.17 (5) for conformity with this chapter and such rules and standards as are applicable. Upon approval, the division shall certify to the department of administration an estimated amount to which each system is entitled under this section. Annually on or before December 1 of the year immediately preceding the year for which aids are to be paid, the department of administration shall pay each system 75% of the certified estimated amount from the appropriation under s. 20.255 (3) (qm). The division shall, on or before the following April 30, certify to the department of administration the actual amount to which the system is entitled under this section. On or before July 1, the department of administration shall pay each system the difference between the amount paid on December 1 of the prior year and the certified actual amount of aid to which the system is entitled from the appropriation under s. 20.255 (3) (qm). The division may reduce state aid payments when any system or any participant thereof fails to meet the requirements of sub. (2). Beginning September 1, 1991, the division may reduce state aid payments to any system if the system or any participant in the system fails to meet the requirements of s. 43.15 (4).

43.24(3m) (3m) If the appropriation under s. 20.255 (3) (qm) in any one year is insufficient to pay the full amount under sub. (1), state aid payments shall be prorated among the library systems entitled to such aid.

43.24(4) (4) The division shall assure through an annual audit and adjustment of aids, as necessary, that no more than 20% of the funds received by systems are used for administrative purposes.

43.24(5) (5) Any interest earned from the investment of state aid paid to each public library system under sub. (3) shall be allocated to the library system receiving the aid payments.

43.24(6) (6) In submitting information under s. 16.42 for purposes of the biennial budget bill, the department shall include an amount for public library services for each fiscal year of the fiscal biennium equal to 13% of the total operating expenditures for public library services, in territories anticipated to be within all systems in the state, from local and county sources in the calendar year immediately preceding the calendar year for which aid under this section is to be paid. The amount shall include a recommendation for the appropriation under s. 20.255 (3) (qm) and recommendations for the funding of other public library services, as determined by the department in conjunction with public libraries and public library systems.

43.24 History History: 1971 c. 152; 1971 c. 211 s. 126; 1971 c. 336; 1973 c. 243 s. 82; 1977 c. 29; 1979 c. 34, 347; 1981 c. 20; 1983 a. 27 s. 2202 (42); 1985 a. 29, 177; 1989 a. 21, 286; 1991 a. 272; 1993 a. 16, 490; 1995 a. 27, 225; 1997 a. 150; 1999 a. 9, 99; 2003 a. 33; 2005 a. 420; 2009 a. 28; 2011 a. 158; s. 35.17 correction in (1) (a) 1.



43.27 Distribution of materials from resources for libraries and lifelong learning collection to public library systems.

43.27  Distribution of materials from resources for libraries and lifelong learning collection to public library systems. The division may disperse to public library systems, without charge, materials from the collection of the resources for libraries and lifelong learning service that the division determines are not appropriately held in the collection of the resources for libraries and lifelong learning service.

43.27 History History: 1979 c. 347; 1993 a. 335; 2011 a. 158.



43.30 Public library records.

43.30  Public library records.

43.30(1b) (1b) In this section:

43.30(1b)(a) (a) "Custodial parent" includes any parent other than a parent who has been denied periods of physical placement with a child under s. 767.41 (4).

43.30(1b)(b) (b) "Law enforcement officer" has the meaning given in s. 165.85 (2) (c).

43.30(1m) (1m) Records of any library which is in whole or in part supported by public funds, including the records of a public library system, indicating the identity of any individual who borrows or uses the library's documents or other materials, resources, or services may not be disclosed except by court order or to persons acting within the scope of their duties in the administration of the library or library system, to persons authorized by the individual to inspect such records, to custodial parents or guardians of children under the age of 16 under sub. (4), to libraries under subs. (2) and (3), or to law enforcement officers under sub. (5).

43.30(2) (2) A library supported in whole or in part by public funds may disclose an individual's identity to another library for the purpose of borrowing materials for the individual only if the library to which the individual's identity is being disclosed meets at least one of the following requirements:

43.30(2)(a) (a) The library is supported in whole or in part by public funds.

43.30(2)(b) (b) The library has a written policy prohibiting the disclosure of the identity of the individual except as authorized under sub. (3).

43.30(2)(c) (c) The library agrees not to disclose the identity of the individual except as authorized under sub. (3).

43.30(3) (3) A library to which an individual's identity is disclosed under sub. (2) and that is not supported in whole or in part by public funds may disclose that individual's identity to another library for the purpose of borrowing materials for that individual only if the library to which the identity is being disclosed meets at least one of the requirements specified under sub. (2) (a) to (c).

43.30(4) (4) Upon the request of a custodial parent or guardian of a child who is under the age of 16, a library supported in whole or part by public funds shall disclose to the custodial parent or guardian all library records relating to the use of the library's documents or other materials, resources, or services by that child.

43.30(5) (5)

43.30(5)(a)(a) Upon the request of a law enforcement officer who is investigating criminal conduct alleged to have occurred at a library supported in whole or in part by public funds, the library shall disclose to the law enforcement officer all records pertinent to the alleged criminal conduct that were produced by a surveillance device under the control of the library.

43.30(5)(b) (b) If a library requests the assistance of a law enforcement officer, and the director of the library determines that records produced by a surveillance device under the control of the library may assist the law enforcement officer to render the requested assistance, the library may disclose the records to the law enforcement officer.

43.30 History History: 1981 c. 335; 1991 a. 269; 2003 a. 207; 2007 a. 34, 96; 2009 a. 180.



43.52 Municipal libraries.

43.52  Municipal libraries.

43.52(1)(1) Any municipality may establish, equip and maintain a public library, and may annually levy a tax or appropriate money to provide a library fund, to be used exclusively to maintain the public library. The municipality may enact and enforce police regulations to govern the use, management and preservation of the public library. Any municipality desiring to establish a new public library shall obtain a written opinion by the division regarding the feasibility and desirability of establishing the public library before final action is taken. The division shall render its opinion within 30 days of the time the request is received.

43.52(1m) (1m)

43.52(1m)(a)(a) Any town desiring to establish a new public library or participate in a joint library under s. 43.53 shall in addition to the requirement under sub. (1) obtain the approval of the county library board, if one exists, and the county board of supervisors before final action is taken. The county library board and the county board of supervisors shall render decisions within 90 days of the request being received. A town may appeal to the state superintendent a decision of the county library board or the county board of supervisors that disapproves the participation by the town in a joint library with a municipality located in another county. The state superintendent shall hold a public hearing on the appeal within 60 days after receiving notice of the appeal. The state superintendent shall publish a class 1 notice under ch. 985 of the hearing and shall also provide notice of the hearing to the town board, the county board of supervisors and the county library board. The state superintendent shall decide the appeal within 30 days after the adjournment of the public hearing.

43.52(1m)(b) (b) Any city or village that is entirely located in a county that operates and maintains a consolidated public library for the county under s. 43.57, and that desires to establish a new public library or participate in a joint library under s. 43.53, shall, in addition to the requirement under sub. (1), obtain the approval of the county library board, if one exists, and the county board of supervisors before final action is taken. The county library board and the county board of supervisors shall render decisions within 90 days of the request being received. The common council or village board may appeal to the state superintendent a decision of the county library board or the county board of supervisors that disapproves the participation by the city or village in a joint library with a municipality located in another county. The state superintendent shall hold a public hearing on the appeal within 60 days after receiving notice of the appeal. The state superintendent shall publish a class 1 notice under ch. 985 of the hearing and shall also provide notice of the hearing to the common council or village board, the county board of supervisors, and the county library board. The state superintendent shall decide the appeal within 30 days after the adjournment of the public hearing.

43.52(2) (2) Every public library shall be free for the use of the inhabitants of the municipality by which it is established and maintained, subject to such reasonable regulations as the library board prescribes in order to render its use most beneficial to the greatest number. The library board may exclude from the use of the public library all persons who willfully violate such regulations.

43.52(3) (3) Any municipality may purchase or acquire one or more sites, erect one or more buildings and equip the same for a public library or any library already established; or may adopt, take over and acquire any library already established, by consent of the authorities controlling the same.

43.52(4) (4) A municipal library may contract with library organizations within this state or in adjacent states to provide or receive library services.

43.52 History History: 1971 c. 152 s. 16; 1977 c. 418; 1985 a. 177 ss. 26 to 28, 47; 1989 a. 286; 1997 a. 150; 2005 a. 226, 420.

43.52 Annotation A library can charge user fees for any services that fall outside of a library's inherent information-providing functions; core "library services" must be provided free of charge to the inhabitants of the municipality. 73 Atty. Gen. 86.

43.52 Annotation Municipal libraries may not charge a fee for lending video cassettes that are part of a reasonable permanent collection, but may charge for lending additional copies. Municipal libraries may not charge a fee for online searching of bibliographic or informational databases. 78 Atty. Gen. 163.



43.53 Joint libraries.

43.53  Joint libraries.

43.53(1)(1) Joint libraries may be created by any 2 or more municipalities or by a county and one or more municipalities located in whole or in part in the county, by appropriate agreement of their governing bodies. Section 43.52 applies to joint libraries.

43.53(2) (2) Joint library agreements under sub. (1) shall contain provisions necessary to establish a library board under s. 43.54, including a procedure for adjusting the membership of the board to ensure that it remains representative of the populations of the participating municipalities, as shown by the most recent federal census, under s. 43.54 (1m) (a) 1.; perform the duties under s. 43.58; and own and operate the physical facilities. A joint library agreement shall also do all of the following:

43.53(2)(a) (a) Name one of the participants as the library's fiscal agent, who is responsible for the payroll, benefit administration, insurance, and financial record keeping and auditing for the library. The participant's costs of providing the services under this paragraph count toward the financial support required of the participant under s. 43.15 (4) (b) 2.

43.53(2)(b) (b) Include a procedure for the distribution of a joint library's assets and liabilities if the joint library is dissolved.

43.53(3) (3) A joint library may not be established unless it includes at least one municipality with a public library established before May 8, 1990.

43.53 History History: 1971 c. 152 s. 19; Stats. 1971 s. 43.56; 1985 a. 177 ss. 33, 34; Stats. 1985 s. 43.53; 1989 a. 286; 1995 a. 270; 2005 a. 420; 2011 a. 32.



43.54 Municipal library board composition.

43.54  Municipal library board composition.

43.54(1) (1)

43.54(1)(a)(a) Each public library established under s. 43.52 shall be administered by a library board composed in each city of the 2nd or 3rd class or school district of 9 members, in each city of the 4th class of 7 members and in each village, town, tribal government or tribal association of 5 members. Two additional members may be appointed to a library board for a village, town, tribal government or tribal association so that the board has 7 members. Members shall be residents of the municipality, except that not more than 2 members may be residents of other municipalities. Members shall be appointed by the mayor, village president, town chairperson, tribal chairperson or school board chairperson, respectively, with the approval of the municipal governing body. Up to 5 additional members may be appointed under s. 43.60 (3).

43.54(1)(am) (am) Each public library established in a 1st class city shall be administered by a library board consisting of the president of the board of school directors or his or her designee, the superintendent of schools or his or her designee, a member of the county board of supervisors who resides in the county, 3 alderpersons and 6 public members. The county board member shall be appointed by the county executive or county administrator and confirmed by the county board for a 4-year term commencing on May 1. The 3 alderpersons shall be appointed by the mayor on the 3rd Tuesday in April from among those alderpersons serving 4-year terms and shall serve on the library board during their aldermanic terms. The 6 public members shall be residents of the city. Five of the public members shall be appointed by the mayor on the 3rd Tuesday in April to staggered 4-year terms. One of the public members appointed by the mayor under this paragraph shall be designated by the mayor as his or her representative on the board. One public member shall be appointed by the president of the common council on the 3rd Tuesday in April for a 4-year term. The public member appointed by the president of the common council under this paragraph shall be designated by the president of the common council as his or her representative on the board.

43.54(1)(b) (b) Upon their first appointment, the members shall be divided as nearly as practicable into 3 equal groups to serve for 2-, 3- and 4-year terms, respectively. Thereafter, each regular appointment shall be for a term of 3 years. Vacancies shall be filled for unexpired terms in the same manner as regular appointments are made.

43.54(1)(c) (c) The appointing authority shall appoint as one of the members a school district administrator, or the administrator's representative, to represent the public school district or districts in which the public library is located. Not more than one member of the municipal governing body shall at any one time be a member of the library board.

43.54(1)(d) (d) No compensation shall be paid to the members of a library board for their services, except as follows:

43.54(1)(d)1. 1. Members may be reimbursed for their actual and necessary expenses incurred in performing duties outside the municipality if so authorized by the library board.

43.54(1)(d)2. 2. Members may receive per diem, mileage and other necessary expenses incurred in performing their duties if so authorized by the library board and the municipal governing body.

43.54(1)(e) (e) A majority of the membership of a library board constitutes a quorum, but any such board may, by regulation, provide that 3 or more members thereof shall constitute a quorum. For library boards organized under par. (am), a majority of those seats on the board that are currently filled constitutes a quorum.

43.54(1m) (1m)

43.54(1m)(a)(a) Boards appointed for joint libraries under s. 43.53 shall:

43.54(1m)(a)1. 1. Consist of 7 to 11 members and be representative of the populations of the participating municipalities.

43.54(1m)(a)2. 2. Be appointed by the head of the municipal governing body of each participating municipality and county board chairperson of the participating county.

43.54(1m)(b) (b) Subsections (1) (b) to (e) and (2) apply to joint library boards.

43.54(2) (2) As soon as practicable after the first appointments, at a date and place fixed by the appointing officer, and annually thereafter within 60 days after the beginning of terms, the members of the library board shall organize by the election, from among their number, of a president and such other officers as they deem necessary.

43.54(3) (3) In any city of the 2nd or 3rd class, the common council may, by a two-thirds vote, provide for the reduction of the number of appointive members of the library board to 7. Thereupon, whenever a term expires or a vacancy occurs, no appointment shall be made until the number of such members has been so reduced, whereupon the remaining members shall be by lot divided by the common council into 3 classes, 3 to serve for 3 years, 2 to serve for 2 years and 2 to serve for one year, respectively, from the date of such completed reduction, and thereafter each regular appointment shall be for a term of 3 years.

43.54 History History: 1971 c. 152 ss. 19, 20; 1977 c. 418; 1981 c. 197; 1983 a. 27, 192, 214, 538; 1985 a. 177; 1987 a. 286; 1991 a. 269, 316; 1993 a. 184; 1997 a. 150; 2005 a. 226; 2009 a. 207.



43.57 Consolidated county libraries and county library services.

43.57  Consolidated county libraries and county library services.

43.57(1)(1)  Consolidated county libraries.

43.57(1)(a)(a) A county board may establish and maintain a consolidated public library for the county, and may for such purpose adopt, take over and acquire any libraries already established, by consent of the authorities controlling those libraries.

43.57(1)(b) (b) If it is consistent with the terms thereof, a gift, bequest or endowment to a public library becoming a part of a consolidated county library may be taken over by the county library board. The county library board shall maintain the gift, bequest or endowment for the benefit of the library to which it was given.

43.57(1)(c) (c) A consolidated county library may become part of a federated multicounty system organized under s. 43.19.

43.57(1)(d) (d) A consolidated county library may contract with library organizations within this state or in adjacent states to provide or receive library services.

43.57(2) (2) Joint libraries. A county board may authorize the formation of a joint library under s. 43.53 and may participate in a joint library board under s. 43.54.

43.57(3) (3) County library services. A county board may establish and maintain a county library service to serve the residents of the county who do not live in municipalities that have established libraries under s. 43.52 or 43.53 or to improve the library services of municipal libraries established under s. 43.52 or 43.53. The county library service may operate a library or library service program or may contract with library organizations within this state or in adjacent states for services.

43.57(4) (4) Board appointment.

43.57(4)(a)(a) In a county with a consolidated county library under sub. (1), the county board chairperson shall, with the approval of the county board, appoint a 7-member or 9-member county library board.

43.57(4)(b) (b) In a county operating a county library service under sub. (3), the county board chairperson shall, with the approval of the county board, appoint a 7-member library board.

43.57(4)(c) (c) Boards appointed under pars. (a) and (b) shall include at least one school district administrator of a school district located in whole or in part in the county, or that school district administrator's designee, and one or 2 county board supervisors. Boards appointed under par. (b) shall include, in addition, representatives of existing library boards under s. 43.54 and persons residing in municipalities not served by libraries.

43.57(4)(d) (d) Boards appointed under pars. (a) and (b) have the powers and duties of a library board under s. 43.58.

43.57(5) (5) Terms of office, compensation, officers, duties.

43.57(5)(a)(a) Upon the initial establishment of a board under sub. (4) (a) or (b), the members shall be divided as nearly as practicable in 3 equal groups to serve for 2-, 3- and 4-year terms, respectively, following their appointment. Thereafter, terms shall be for 3 years. Vacancies shall be filled for unexpired terms in the same manner as regular appointments are made.

43.57(5)(b) (b) No compensation shall be paid to the members of a board under sub. (4) (a) or (b) for their services, except as follows:

43.57(5)(b)1. 1. Members may be reimbursed for their actual and necessary expenses incurred in performing their duties if so authorized by the board.

43.57(5)(b)2. 2. Members may receive per diem, mileage and other necessary expenses incurred in performing their duties if so authorized by the board and the county board.

43.57(5)(c) (c) A majority of the membership of a board under sub. (4) (a) or (b) constitutes a quorum, but any such board may, by resolution, provide that 3 or more members constitute a quorum.

43.57(5)(d) (d) As soon as practicable after the first appointments, at a date and place fixed by the appointing officer, and annually thereafter within 30 days after the beginning of terms, the members of the board shall organize by the election, from among their number, of a president and such other officers as they deem necessary.

43.57(5)(e) (e) Section 43.52 (2) applies to consolidated county libraries and county library services.

43.57(5)(f) (f) A library organized under this section may participate in a public library system subject to s. 43.15.

43.57(6) (6) Gifts and grants. Any county may receive, by bequest or gift, property for the purpose of establishing a public library for the county and may enter into an agreement to maintain a public library in consideration thereof, and shall be bound to faithfully perform such agreement. In such case the library board appointed under s. 43.57 (4) or, in the absence of a library board, the county board may properly administer the same.

43.57 History History: 1971 c. 152 s. 25; Stats. 1971 s. 43.57; 1981 c. 282 s. 47; 1985 a. 177 ss. 35 to 41, 51; 1989 a. 286; 1993 a. 241; 1995 a. 354.



43.58 Powers and duties.

43.58  Powers and duties.

43.58(1)(1) The library board shall have exclusive control of the expenditure of all moneys collected, donated or appropriated for the library fund, and of the purchase of a site and the erection of the library building whenever authorized. The library board also shall have exclusive charge, control and custody of all lands, buildings, money or other property devised, bequeathed, given or granted to, or otherwise acquired or leased by, the municipality for library purposes.

43.58(2) (2)

43.58(2)(a)(a) The library board shall audit and approve all expenditures of the public library and forward the bills or vouchers covering the expenditures, setting forth the name of each claimant or payee, the amount of each expenditure. and the purpose for which it was expended, to the appropriate municipal or county financial officer or, in the case of a school district, the school district clerk. The library board shall include a statement, signed by the library board secretary or other designee of the library board, that the expenditure has been incurred and that the library board has audited and approved the expenditure. The appropriate municipal, county, or school district official shall then pay the bill as others are paid.

43.58(2)(b) (b) Notwithstanding par. (a), regular wages or salary or other recurring payments, authorized by the library board and verified by the appropriate library official, may be paid by the appropriate municipal, county, or school district official by the date due or, in the case of salaries, by the regular pay day. The library board shall audit and approve any such payment at its next regular meeting.

43.58(3) (3) Any person having a claim or demand against the municipality or county growing out of any act or omission of the library board shall file with the library board a written statement thereof. If the claim or demand or any part thereof is disallowed, the claimant may bring an action against the municipality or county.

43.58(4) (4) Notwithstanding ss. 59.17 (2) (br) and 59.18 (2) (b), the library board shall supervise the administration of the public library and shall appoint a librarian, who shall appoint such other assistants and employees as the library board deems necessary, and prescribe their duties and compensation.

43.58(5) (5) The library board may employ competent persons to deliver lectures upon scientific, literary, historical or educational subjects; and may cooperate with the University of Wisconsin System, technical college district boards, the historical society, the department, cooperative educational service agencies, school boards and other educational institutions to secure such lectures or to foster and encourage by other means the wider use of books and other resource, reference and educational materials upon scientific, historical, economic, literary, educational and other useful subjects.

43.58(6) (6)

43.58(6)(a)(a) Within 60 days after the conclusion of the fiscal year of the municipality or county in which the public library is located, the library board shall make a report to the division and to its governing body. The report shall state the condition of the library board's trust and the various sums of money received for the use of the public library during the year, specifying separately the amounts received from appropriations, from the income of trust funds, from rentals and other revenues of the public library and from other sources. The report shall state the condition of all funds in the library board's control and shall state in detail the disbursements on account of the public library during that fiscal year.

43.58(6)(b) (b) The report to the division shall include data concerning library materials, facilities, personnel, operations and such other information as the division requests.

43.58(6)(c) (c) The report to the division shall contain a statement by the library board indicating whether the public library system in which the library participated during the year of the report did or did not provide effective leadership and adequately meet the needs of the library and an explanation of why the library board believes so. The division shall design the form of the statement so that it may be removed from the report and forwarded to the division before it is sent to the public library system.

43.58(7) (7) The library board may receive, manage and dispose of gifts and donations as follows:

43.58(7)(a) (a) All persons wishing to make donations of property for the benefit of a public library may vest the title thereto in the library board, to be held and controlled by the board, when accepted, according to the terms of the deed of gift, devise or bequest. As to such property the board shall be deemed special trustees.

43.58(7)(b) (b)

43.58(7)(b)1.1. In this paragraph, "community foundation" means a charitable organization, described in section 501 (c) (3) of the Internal Revenue Code and exempt from federal income tax under section 501 (a) of the Internal Revenue Code, dedicated to encouraging and assisting charitable activities and enterprises in a designated community in this state and having expertise in finance, fund development, and grantmaking.

43.58(7)(b)2. 2. If a gift, bequest, or endowment is made to any public library, the library board may pay or transfer the gift, bequest, or endowment, or its proceeds, to the treasurer of the municipality or county in which the public library is situated; may entrust the gift, bequest, or endowment to a public depository under ch. 34; may pay or transfer the gift, bequest, or endowment to the library board's financial secretary; or may, subject to subd. 3., pay or transfer the gift, bequest, or endowment to a charitable organization, described in section 501 (c) (3) of the Internal Revenue Code and exempt from federal income tax under section 501 (a) of the Internal Revenue Code, the purpose of which is providing financial or material support to the public library or to a community foundation. A payment or transfer of a gift, bequest, or endowment by a library board to a charitable organization described in this paragraph made prior to March 19, 2008, is not invalid as lacking statutory authority to make the payment or transfer. If the library board pays or transfers the gift, bequest, or endowment to the financial secretary, the financial secretary may invest the gift, bequest, or endowment as permitted under s. 66.0603 (1m) or 112.11 (3); or may delegate investment authority for the gift, bequest, or endowment as permitted under s. 66.0603 (2) or 112.11 (5). The financial secretary shall hold office only during membership on the library board and shall be elected annually at the same time and in the same manner as the other officers of the library board.

43.58(7)(b)3. 3. A library board may pay or transfer a gift, bequest, or endowment to a charitable organization described in subd. 2. or to a community foundation only if the library board and the charitable organization or the community foundation agree, in writing and at the time of the payment or transfer of the gift, bequest, or endowment, to each of the following:

43.58(7)(b)3.a. a. The charitable organization or the community foundation agrees to make disbursements from and of the gift, bequest, or endowment to the library board upon the written request of the library board.

43.58(7)(b)3.b. b. Subject to subd. 3. bm., the library board retains control over the manner in which any disbursement made under subd. 3. a. is used.

43.58(7)(b)3.bm. bm. The library board's use of any disbursement made under subd. 3. a. shall be consistent with the intent of the donor of the gift, bequest, or endowment and with the agreement between the library board and the charitable organization or community foundation.

43.58(7)(b)3.c. c. The library board exercises its rights over the use of each disbursement made under subd. 3. a. in accordance with the law applicable to trust investments and the provisions of this chapter.

43.58(7)(c) (c) If any such treasurer or financial secretary holds any property belonging to the public library, the library board shall require a bond from the treasurer or financial secretary to the library board in such sum, not less than the amount of such property so held by him or her, and with such sureties as the library board requires. The bond shall be conditioned in substantially the same form as the ordinary bond required from the treasurer of the municipality or county, with the necessary changes.

43.58(7)(d) (d) The treasurer or financial secretary shall make an annual report to the library board showing in detail the amount, investment, income and disbursements from the trust funds in his or her charge. Such report shall also be appended to the annual report of the library board under s. 43.58 (6).

43.58(7)(e) (e) In the case of a gift for a library building, the library board of the municipality shall have the exclusive right to select and contract for the purchase of a site.

43.58 History History: 1971 c. 152 ss. 10, 20; 1977 c. 26, 418; 1985 a. 176; 1985 a. 177 ss. 42, 43, 48 to 50, 52; 1985 a. 225, 332; 1987 a. 252; 1993 a. 399; 1995 a. 201, 264; 1997 a. 150; 2005 a. 226; 2007 a. 61; 2009 a. 33; 2011 a. 163.

43.58 Annotation Municipal libraries are a matter of statewide concern. Accordingly, home rule provisions will not justify local departures from the provisions of ch. 43. 76 Atty. Gen. 203.



43.60 County appointments to municipal and joint public library boards.

43.60  County appointments to municipal and joint public library boards.

43.60(3) (3)

43.60(3)(a)(a) A county chairperson, with the approval of the county board, may appoint from among the residents of the county additional members to the library board of a public library of a municipality located in whole or in part in the county, for a term of 3 years from the May 1 following the appointment, and thereafter for a term of 3 years, as follows:

43.60(3)(a)1. 1. If the annual sum appropriated by the county to the public library is equal to at least one-sixth, but less than one-third, of the annual sum appropriated to the public library by any municipality in which the public library is located during the preceding fiscal year, one additional member.

43.60(3)(a)2. 2. If the annual sum appropriated by the county to the public library is equal to at least one-third, but less than one-half, of the annual sum appropriated to the public library by any municipality in which the public library is located, 2 additional members.

43.60(3)(a)3. 3. If the annual sum appropriated by the county to the public library is equal to at least one-half, but less than two-thirds, of the annual sum appropriated to the public library by any municipality in which the public library is located, 3 additional members.

43.60(3)(a)4. 4. If the annual sum appropriated by the county to the public library is equal to at least two-thirds, but less than the annual sum appropriated to the public library by any municipality in which the public library is located, 4 additional members.

43.60(3)(a)5. 5. If the annual sum appropriated by the county to the public library is equal to at least the annual sum appropriated to the public library by any municipality in which the public library is located, 5 additional members.

43.60(3)(b) (b) For a joint public library of 2 or more municipalities, the "annual sum appropriated to the public library by any municipality in which the public library is located" under par. (a) is the total sum appropriated by all of the municipalities participating in the joint library.

43.60(3)(c) (c) A county chairperson may appoint a county supervisor to serve as a member of a library board of a public library of a municipality under par. (a), but no more than one county supervisor so appointed may serve on the library board at the same time.

43.60(4) (4) If an additional member appointed to a library board under sub. (3) (a) loses the status upon which the appointment was based, he or she ceases to be a member of the library board effective on the following May 1.

43.60 History History: 1971 c. 152 s. 23; Stats. 1971 s. 43.60; 1981 c. 197; 1985 a. 177; 1989 a. 56; 1991 a. 269; 2005 a. 226.



43.64 County tax.

43.64  County tax.

43.64(1)(1) The county board of a county expending money for public library service to its inhabitants may levy a tax to provide funds for such service and shall include any amount of tax under this subsection in the amount of taxes determined to be levied under s. 70.62 (1).

43.64(2) (2)

43.64(2)(a)(a) In this subsection, "library fund" means the funds raised by the city, village, town or school district by tax levy or appropriation under s. 43.52 (1).

43.64(2)(b) (b) Except as provided in sub. (2m), any city, town, village or school district in a county levying a tax for public library service under sub. (1) shall, upon written application to the county board of the county, be exempted from the tax levy, if the city, town, village or school district making the application levies a tax for public library service and appropriates and expends for a library fund during the year for which the county tax levy is made a sum at least equal to an amount calculated as follows:

43.64(2)(b)1. 1. Divide the amount of tax levied by the county for public library service under sub. (1) in the prior year, less the amount levied for public library capital expenditures, by the equalized valuation of property in that area of the county that was subject to the county property tax levy for public library services in the prior year.

43.64(2)(b)2. 2. Multiply the amount determined under subd. 1. by the equalized valuation of property in the city, village, town or school district for the current year.

43.64(2)(c) (c) Notwithstanding sub. (2m), any city, village, town, or school district in a county levying a tax for public library service under sub. (1) is exempt from the tax levy if all of the following apply:

43.64(2)(c)1. 1. The city, village, town, or school district is included in a joint library under s. 43.53.

43.64(2)(c)2. 2. The city, village, town, or school district levies a tax for public library service, less the amount levied for public library capital expenditures, and appropriates and spends for a library fund during the year for which the county tax levy is made an amount that is not less than the average of the previous 3 years.

43.64(2m) (2m) No city, village, town or school district is exempt from the tax levy under sub. (2) for any year if, by September 1 of the year preceding the year for which the tax is levied, the county board determines that the public library of the city, village, town or school district that is a member of the public library system has not complied with standards approved under s. 43.11 (3) (d) and (e).

43.64(3) (3) Each city, town, village or school district participating in a joint library under s. 43.53 shall be treated individually in determining its eligibility for tax exemption under sub. (2).

43.64 History History: 1971 c. 152 s. 16; 1977 c. 418; 1981 c. 20; 1983 a. 27; 1985 a. 177; 1997 a. 150; 2005 a. 226, 420; 2013 a. 20.

43.64 Annotation A municipality having a traveling library service within its municipal limits could raise a library fund for that service and be exempted from the county tax by meeting the requirement of sub. (4). 60 Atty. Gen. 389.

43.64 Annotation A town, city, or village that does not maintain a public library, but makes contributions to a nearby public library, cannot be exempted from the county library tax levy under sub. (2). 65 Atty. Gen. 182.

43.64 Annotation A municipality, otherwise qualified, is entitled to an exemption under sub. (2) when the county has not acted to levy a tax specifically designated as a county library tax but does finance money expended for public library services to its inhabitants by a general tax levy. 72 Atty. Gen. 190.



43.70 Common school fund.

43.70  Common school fund.

43.70(1)(1) No later than October 15 of each year, each school district administrator shall certify to the state superintendent, on forms provided by the state superintendent, a report of the number of persons residing in the school district on the preceding June 30, as reported under s. 120.18 (1) (a).

43.70(2) (2) Annually by January 10, the state superintendent shall apportion the amount that is estimated to be appropriated under s. 20.255 (2) (s) in the current school year to the school districts in proportion to the number of persons resident therein, as shown by the report certified under sub. (1).

43.70(3) (3) Immediately upon making such apportionment, the state superintendent shall certify to the department of administration the estimated amount that each school district is entitled to receive under this section and shall notify each school district administrator of the estimated amount so certified for his or her school district. The department of administration shall distribute each school district's aid entitlement in one payment on or before May 1. The amount paid to each school district shall be based upon the amount in the appropriation account under s. 20.255 (2) (s) on April 15. Moneys distributed under this section may be expended only for the purchase of instructional materials from the state historical society for use in teaching Wisconsin history and for the purchase of library books and other instructional materials for school libraries, but not for public library facilities operated by school districts under s. 43.52, in accordance with rules promulgated by the state superintendent. In addition, a school district may use the moneys received under this section to purchase school library computers and related software if the school board consults with the person who supervises the school district's libraries and the computers and software are housed in the school library. Appropriate records of all purchases under this section shall be kept and necessary reports thereon shall be made to the state superintendent.

43.70 History History: 1971 c. 152 s. 12; 1977 c. 418; 1985 a. 332 s. 251 (6); 1989 a. 31, 359; 1995 a. 27; 1997 a. 27, 87; 2001 a. 16; 2003 a. 33; 2007 a. 20; 2011 a. 105.



43.72 Library exchanges.

43.72  Library exchanges.

43.72(1)(1) School library books and other instructional material belonging to one school district may be loaned to another school district for use in any school library of that school district.

43.72(2) (2) Any public library board and school board may make such exchanges and loans of books and other instructional material as are agreed upon for the purpose of increasing the efficiency of both libraries and ensuring the best service to the schools and all citizens.

43.72(3) (3) Any school district that borrows materials through a public library system shall reciprocate by sharing with other participating libraries materials that are not in immediate or constant demand by the school library's primary clientele, as determined by the school district.

43.72 History History: 1971 c. 152 s. 14; Stats. 1971 s. 43.72; 1985 a. 177.






44. Historical societies and historical preservation.

44.01 Historical society; corporate structure.

44.01  Historical society; corporate structure.

44.01(1) (1) The historical society shall constitute a body politic and corporate by the name of "The State Historical Society of Wisconsin," and shall possess all the powers necessary to accomplish the objects and perform the duties prescribed by law. The historical society shall be an official agency and the trustee of the state.

44.01(2) (2) The historical society may adopt, and change, a seal, a constitution and bylaws, promulgate rules, and elect such officers as the constitution or bylaws prescribe. The eligibility requirements for membership in the historical society shall be determined by the constitution and bylaws. There shall continue to be a board of curators for governing the historical society with powers substantially the same as at present.

44.01(4) (4) The historical society's acceptance of any benefits granted it by law shall be conclusively deemed its complete acquiescence in all laws enacted concerning the organization and operation of the society.

44.01 History History: 1971 c. 125; 1979 c. 110; 1983 a. 27; 1989 a. 359.

44.01 Annotation The historical society is a state agency. The board of curators falls within the coverage of ss. 893.82 and 895.46. 74 Atty. Gen. 54.



44.015 Powers.

44.015  Powers. The historical society may:

44.015(1) (1) Acquire any interest in real or personal property by gift, bequest or otherwise in any amount and, subject to prior action under s. 13.48 (14) (am) or 16.848 (1), may operate, manage, sell, or rent real estate acquired by gift, bequest, foreclosure or other means, upon such terms and conditions as the board of curators deems for its interests but may not sell, mortgage, transfer or dispose of in any manner or remove from its buildings, except for temporary purposes, any article therein without authority of law.

44.015(2) (2) Sell, exchange or otherwise dispose of duplicate books, periodicals or museum objects, or books, periodicals and museum objects outside its field of collection.

44.015(3) (3) Accept collections of private manuscripts, printed materials, tapes, films, optical disks, materials stored in electronic format and artifacts, and it may enforce any reasonable restrictions on accessibility to the public, use or duplication of said collections which are agreed upon by the donor and the historical society.

44.015(4) (4) Take proper steps to promote the study of history by lectures, and diffuse and publish information relating to the description and history of the state.

44.015(5) (5) By rule, establish fees to recover costs under s. 44.02 (24).

44.015(5m) (5m) Except as otherwise provided by law, establish fees for services or products or for admission to venues.

44.015(7) (7) Contract with the Wisconsin Historical Foundation, Inc., or any other nonstock, nonprofit corporation under ch. 181 for the purposes of administering the historical society's membership program, soliciting and accepting contributions, gifts, grants, and bequests for the historical society, marketing the historical society's goods and services, providing support for the operation, management, and development of the historical society's programs, and performing other functions approved by the board of curators.

44.015(10) (10) Promulgate rules necessary to implement this chapter.

44.015 History History: 1977 c. 29; 1987 a. 395, 399; 1991 a. 39; 1995 a. 27; 1999 a. 9; 2001 a. 109; 2003 a. 91; 2013 a. 20.



44.02 Historical society; duties.

44.02  Historical society; duties. The historical society shall:

44.02(1) (1) Serve as trustee of the state in the preservation and care of all records, both printed and written, and all articles and other materials of historic interest and significance placed in its custody, and interest itself constructively as the agent of the state in the preservation and care of all similar materials wherever they may be.

44.02(2) (2) Collect by gift, exchange or purchase books, periodicals, pamphlets, records, tracts, manuscripts, maps, charts and other papers, artifacts, relics, paintings, photographs and other materials illustrative of the history of this state in particular and of the West generally.

44.02(3) (3) Conduct research in the history of Wisconsin in particular and of the West generally.

44.02(4) (4) Inculcate through publications, museum extension services and other media a wider and fuller knowledge and appreciation of the history of Wisconsin and its significance.

44.02(5) (5) Keep its main library and museum rooms open at all reasonable hours on business days for the reception of the residents of this state who may wish to visit the library or museum. Except as provided under subs. (5g) and (5m), the historical society may collect a fee from residents and shall collect a fee from nonresidents for admission to historic sites or buildings acquired, leased or operated by the historical society, including areas within state parks or on other state-owned lands which incorporate historic buildings, restorations, museums or remains and which are operated by the historical society by agreement with the department of natural resources or other departments, or for lectures, pageants or similar special events, or for admission to defray the costs of special exhibits in its several buildings of documents, objects or other materials not part of the historical society's regular collections but brought in on loan from other sources for such special exhibitions or for use of the main library. The historical society shall take action on a continuing basis to raise funds from private sources for the operation of its main library. The historical society may procure and sell or otherwise dispose of postcards, souvenirs and other appropriate merchandise to help defray the costs of operating its several plants and projects.

44.02(5g) (5g)

44.02(5g)(a)(a) Not charge a fee for use of the main library by any member of the historical society, any member of the faculty or academic staff of the University of Wisconsin System, any student enrolled in the University of Wisconsin System or any other person exempted by rule of the historical society. The historical society may not charge a fee for use of the main library by any other person unless the historical society submits a fee schedule to the joint committee on finance that includes the specific fee to be charged to different categories of persons and an identification of any persons exempted by rule of the historical society. The fee schedule of the historical society shall be implemented if the committee approves the report, or does not schedule a meeting for the purpose of reviewing the report within 14 working days after receipt of the report.

44.02(5g)(b) (b) Charge a fee for research services provided by the historical society to any nonresident who is not specifically exempted under par. (a).

44.02(5m) (5m) Not charge a fee for admission to the museum until construction of the museum is completed. Fees collected from admissions shall be used to support public programming.

44.02(5s) (5s) Except as provided in s. 16.84 (2), have responsibility for security at the museum.

44.02(6) (6) Thoroughly catalog the entire collections of the society for the more convenient reference of all persons who have occasion to consult the collections. The society may loan to libraries, educational institutions and other organizations or to private individuals in good standing items from the collections of the society.

44.02(8) (8) Bind, except when microfilmed or transferred to optical disks or electronic format, the unbound books, documents, manuscripts, pamphlets, and especially newspaper files in its possession.

44.02(9) (9) Take an active interest in the preservation and use of the noncurrent public records of historical importance of counties, cities, villages, towns, school districts and other local governmental units and courts.

44.02(10) (10) Conduct a research center in American history for the benefit of the students and faculty of the University of Wisconsin System as well as for members of the general public and to facilitate the further understanding by the general public of the significance of the American experiment.

44.02(11) (11) Work with the auxiliaries, affiliates and chapters established under s. 44.03 in the encouragement, stimulation and development of worthwhile historical projects and undertakings at the county and local level.

44.02(12) (12) Be the custodian of the official series of the portraits of the governors of Wisconsin under s. 41.53 (1) (g) and maintain the portraits in proper condition. The society may permit any or all of the portraits to be exhibited in such state buildings for such periods of time as it deems feasible.

44.02(13) (13) To faithfully expend and apply all money received to the fulfillment of its duties and purposes as directed by law.

44.02(14) (14) To hold all its present and future property for the state.

44.02(15) (15) To promote a wider appreciation of the American heritage with particular emphasis on the collection, advancement and dissemination of knowledge of the history of Wisconsin and of the West.

44.02(16) (16) To collect, embody, arrange and preserve in authentic form, a library of books, pamphlets, maps, charts, manuscripts, papers, paintings, statuary, and other materials illustrative of the history of the state.

44.02(17) (17) To preserve the memory of its early pioneers, and to obtain and preserve narratives of their exploits, perils, and adventures.

44.02(18) (18) To exhibit faithfully the antiquities, and the past and present condition, and resources of Wisconsin.

44.02(20) (20) Have authority to operate, maintain, acquire and develop outdoor historic sites related to the outdoor recreation program under s. 23.30.

44.02(21) (21) Serve as the principal historic preservation agency of the state and in that capacity carry out a program of preservation of historic properties as specified under subch. II of ch. 44.

44.02(22) (22) Acquire, maintain and operate historic properties representative of this state's rural and urban heritage.

44.02(23) (23) Identify any archaeological site, including contiguous land necessary to protect the site, in this state that is listed in the national register of historic places in Wisconsin or the state register of historic places and that is not cataloged under s. 157.70 (2) (a). Any information collected under this subsection the disclosure of which would be likely to result in the disturbance of an archaeological site is not subject to s. 19.35 (1).

44.02(24) (24) Promulgate by rule procedures, standards and forms necessary to certify, and shall certify, expenditures for preservation or rehabilitation of historic property for the purposes of ss. 71.07 (9m) and (9r), 71.28 (6), and 71.47 (6). These standards shall be substantially similar to the standards used by the secretary of the interior to certify rehabilitations under 26 USC 47 (c) (2).

44.02(25) (25) In cooperation with and upon request of the board on the U.S.S. Wisconsin, maintain a permanent exhibit at a suitable location in this state relating to the history of the 2 battleships named "Wisconsin".

44.02(26) (26) With the department of administration, promulgate rules identifying historically significant materials and obtain historically significant surplus materials under s. 16.72 (5) (c).

44.02(27) (27) Administer the historical markers program under s. 44.15.

44.02(28) (28) Annually distribute the amount appropriated under s. 20.245 (1) (b) as a grant to the Wisconsin Black Historical Society and Museum to fund the operations of that society and museum.

44.02 History History: 1971 c. 125; 1977 c. 26, 29; 1979 c. 34; 1981 c. 20; 1983 a. 27; 1985 a. 29; 1987 a. 27, 395, 399; 1989 a. 31; 1989 a. 56 s. 259; 1989 a. 359; 1991 a. 39, 226, 269; 1993 a. 437, 471; 1995 a. 3, 27; 1997 a. 27; 1999 a. 9; 2001 a. 16; 2007 a. 20; 2009 a. 28; 2011 a. 32.



44.03 Affiliated societies.

44.03  Affiliated societies.

44.03(1) (1) County or local historical societies without capital stock may be incorporated as affiliates of the historical society, to gather and preserve the books, documents and artifacts relating to the history of their region or locality. No fees shall be charged by any register of deeds for recording nor by the department of financial institutions for filing the articles of organization or its amendments, or for a certificate of incorporation of any such society, but the department of financial institutions shall not accept articles of incorporation under this section unless they are approved by the board of curators of the historical society.

44.03(2) (2) Statewide, county or other patriotic or historical organizations, or chapters in this state may be incorporated as affiliates of the historical society under sub. (1) if their purposes and programs are similar to and consonant with those of the historical society and its affiliates, or if already incorporated, the organizations or chapters may apply to the board of curators for affiliation with the historical society. Upon incorporation under this section or acceptance of affiliation by the board of curators the applying organization shall as an affiliate accept the provisions and shall be entitled to all the benefits of this section. Any affiliated society shall be a member and entitled to one vote in any general meeting of the historical society. The board of curators may terminate the affiliation as an affiliate of the historical society under this section of any such organization by formal resolution, a copy of which shall be deposited with the department of financial institutions.

44.03(3) (3) Every affiliated society shall make a report of its work annually to the historical society that contains the information specified in s. 181.1622 (1) (a) to (e), which, in its entirety or in part, may be included in the publications of the historical society, and upon application of any affiliated society the historical society may accept, in behalf of the state, custody of or title to the property, records and collections of the affiliated society or may assist in the disposal thereof. If any affiliated society becomes, in the opinion of the board of curators of the historical society, inactive or defunct, title to such property, records and collections not otherwise provided for in the grants of donors or in the articles of incorporation of the inactive and defunct society, shall vest in the historical society which shall take appropriate action in the public interest for the protection or disposal of such property, records and collections. Preference in disposition shall be given to historical or related organizations in the area or to whatever county or local governmental unit that has aided such affiliate financially.

44.03(4) (4) The historical society, for the purpose of establishing uniformity in organization and methods of work, may prepare and furnish uniform articles of organization and bylaws to any affiliated society, but the affiliate may adopt additional bylaws.

44.03(5) (5) The historical society may provide for annual or other meetings of officers or representatives of affiliated societies at times and places to be fixed by its director, or by such officers or representatives, and the proceedings of such meetings, or portions its director selects, may be included in its published reports. Each affiliated society shall receive a copy of each of the publications of the state society on the same terms as those granted to life members of the state society.

44.03(6) (6) Custody of public records of county, village, town, school district or other governmental units may be accepted by any affiliated society which has been designated a regional depository under s. 44.10, but title to these records shall remain with the historical society. In the event of the dissolution or incapacity of any affiliated society, it shall be obligatory on the last group of officers and members to notify the director of the historical society that the affiliated society can no longer retain custody of these records and to deliver them to a depository designated by the historical society.

44.03 History History: 1991 a. 39; 1993 a. 213; 1995 a. 27; 1997 a. 79.



44.04 School services.

44.04  School services.

44.04(1)(1) The historical society, as part of its program as an educational institution, shall offer to the schools and teachers in this state all of the following:

44.04(1)(a) (a) Materials as the society shall prepare or make available to facilitate instruction in the history and civil government of Wisconsin, including curricula, lesson plans, classroom projects, facsimiles of historical materials and other instructional materials for the teaching of state and local history.

44.04(1)(b) (b) Seminars for teachers, including continuing education programs, in-service training and programs at teacher conventions.

44.04(2) (2) To accomplish its duties under sub. (1), the historical society shall do all of the following:

44.04(2)(a) (a) Prepare, publish, issue, loan or circulate such magazines, books, aids, guides and other publications, such visual aids, special exhibits, and other teaching materials and aids as it, in consultation with the department of public instruction, deems advisable.

44.04(2)(b) (b) Provide information to schools and teachers regarding the materials and services available from the historical society to assist in the teaching of history.

44.04(2)(c) (c) Promote cooperation between schools and historical organizations.

44.04(3) (3) It may make such charges as its board of curators shall establish as just and proper to defray in part the costs of this program.

44.04 History History: 1983 a. 412; 1991 a. 161; 1995 a. 27 s. 9145 (1); 1997 a. 27.



44.05 American history research center.

44.05  American history research center.

44.05(1) (1) The historical society, in order to promote the wider understanding of the significance of the American heritage, shall encourage research in American history in general, and in the history of Wisconsin and the west particularly, through its American history research center and the other divisions of this agency, and interpret to the public the nature of the said heritage, and the role of state and local history in elucidating and facilitating the understanding of the American democracy, social, political, cultural and economic.

44.05(2) (2) The society, in pursuit of these goals, may be the beneficiary of bequests in any form, may undertake research projects, make grants-in-aid to students of particular topics germane to the purposes of the center, publicize the American story or parts thereof through publications of various types, exhibits, photographic or microphotographic reproductions, radio, pageantry and such other media as may best lend themselves to its work.



44.06 Depository of public documents.

44.06  Depository of public documents.

44.06(1) (1) In this section, "state document" has the meaning given in s. 35.81 (3).

44.06(2) (2) The director of the historical society shall file with the department of administration, and may revise, lists of state, county, municipal, federal, or other agencies to which state documents shall be distributed in accordance with interstate or international comity, with or without exchange, as provided in s. 35.86, in order to maintain or enlarge the reference collections of the society and the state. The department of administration shall obtain the state documents so specified from the agencies publishing them, at the expense of the agencies, and shall ship the state documents to the addressees provided by the director. The department of administration shall prepay carriage charges and shall collect the charges from the agencies publishing the state documents being shipped.

44.06(3) (3) The historical society shall keep available to other state agencies and to citizens of Wisconsin and other states its public document collections under such proper and reasonable regulations as may be deemed advisable.

44.06(4) (4) The historical society may loan public documents, except those of rare nature, to other state agencies for official use or on interlibrary loan to other reference libraries under such rules and regulations and for such period as may appear desirable.

44.06(5) (5) The historical society shall prepare a periodic checklist of state documents and shall publish the list in such form and with such notes as to show the scope and purpose of such documents as the society considers advisable.

44.06 History History: 1991 a. 285.



44.07 Museum extension service.

44.07  Museum extension service.

44.07(1) (1) The historical society, in conjunction with its museum program and in order to make its collections and the teaching values of museum materials available on a statewide basis and to stimulate more effective local museum techniques, may operate a museum extension service with or without the cooperation of other museums or its auxiliary societies.

44.07(2) (2) The said society may for such purpose lend to other museums, public libraries, art galleries, colleges, schools or other responsible institutions or organizations, under such rules and safeguards and for such period as it deems desirable, such items and objects from its collections as are not irreplaceable.

44.07(3) (3) The society may participate in cooperative or joint exhibits with other museums or auxiliary societies in this program, and may out of the appropriation in s. 20.245 (1) extend financial assistance not to exceed $1,000 in the aggregate in any year to other museums or auxiliaries where and only where such aid is found necessary to enable such other museums or auxiliaries to participate in this program.

44.07(4) (4) Transportation charges and other minor costs of such extension exhibits may be charged the exhibitor.

44.07 History History: 1993 a. 213.



44.09 District attorney, county, local and court records.

44.09  District attorney, county, local and court records.

44.09(1)(1) Except as provided in sub. (2), the proper officer of any county, city, village, town, school district or other local governmental unit or a district attorney may offer, and the historical society may accept for preservation, title to such noncurrent records as in the historical society's judgment are of permanent historical value and that are no longer needed for administrative purposes by the local governmental unit or district attorney. The proper officer of any court may offer, and the historical society may accept for preservation, on order of the judge of the court, title to such records as have been photographed or microphotographed in accordance with SCR chapter 72, or that have been retained for the period of time provided in SCR chapter 72, and that are deemed by the historical society to be of permanent historical value.

44.09(2) (2) Subsection (1) does not apply to patient health care records, as defined in s. 146.81 (4), that are in the custody or control of a local health department, as defined in s. 250.01 (4).

44.09 History History: Sup. Ct. Order, 136 Wis. 2d xi (1987); 1991 a. 39, 185, 226, 315; 1993 a. 27; 1997 a. 252.



44.10 Regional depositories for records.

44.10  Regional depositories for records.

44.10(1) (1) The historical society, through its board of curators, in its corporate capacity and as trustee of the state may enter into agreements with the University of Wisconsin System or such other public or quasi-public institutions, agencies or corporations as the board of curators of the society shall designate to serve as the regional records depository for a given area. Said agreements shall specify the area to be served by the depository, and the methods of accessioning, cataloging, care, housing, preservation and servicing of these and such other material as may be placed by the historical society or in the name of the historical society in such regional depositories under such agreements, it being the intent of this section to provide an orderly, uniform statewide system for the retention and preservation of important court, county and local public records on a manageable basis and under proper professional care in the region of origin. Only where such arrangements cannot be accomplished may the said society transfer such records to the state archives. Said society shall compile and maintain for reference purposes as soon as may be convenient a union list of the records of county, city, village, town, school district, or other local governmental unit, or court, title to which is transferred to it under s. 44.09 (1).

44.10(2) (2) The board of curators may establish county records depositories within the regions served by the regional depositories established in sub. (1). The board may enter into agreements with these county depositories similar to those provided above for regional depositories, and records may be loaned temporarily from regional depository to a county depository, title in all cases remaining in the state society. The union list of records of county, city, village, town, school district or other local governmental units, or court, provided in sub. (1) shall indicate such transfers or loans of records between depositories so as to show at all times the present location of each group of records.

44.10 History History: 1977 c. 26; 1991 a. 226; 1993 a. 213.



44.11 Central depository library.

44.11  Central depository library. The board of curators of the historical society shall have the same authority to participate in the formation and maintenance of a nonprofit-sharing corporation for the purpose of providing and operating a central library depository as is conferred upon the board of regents of the University of Wisconsin System under s. 36.11 (12). Section 36.11 (12) shall, so far as applicable, apply to the board of curators of the historical society and for the purposes of this section whenever the words "board of regents" appear in s. 36.11 (12) they shall be deemed to mean "board of curators of the historical society".

44.11 History History: 1971 c. 100 s. 23; 1973 c. 335 s. 13.



44.12 Educational facilities at Nelson Dewey state park.

44.12  Educational facilities at Nelson Dewey state park.

44.12(1)(1) The state farm and craft museum, located at Nelson Dewey state park, may be developed by cooperation of the department of natural resources, the society, and such other agencies as may be interested therein in accordance with such arrangements as the department of natural resources and society agree upon.

44.12(2) (2) The purpose of this museum as an educational facility shall be to portray graphically the farm and craft practices of bygone days, so that the difficulties of pioneer farming, the great changes in the productivity of farm labor and the rise in rural income and standards of living over the years may be made vivid to this and future generations.

44.12(3) (3) In operating this museum, the society may charge a resident an admission fee and shall charge a nonresident an admission fee to defray in part the costs of operation in accordance with s. 44.02 (5), and may loan objects or materials from this central collection for special occasions and for such special exhibits as it may desire to develop at its main building, at other historic sites within the state, with other historical societies or with other state agencies.

44.12 History History: 1981 c. 93; 1983 a. 27; 1997 a. 27.



44.13 Educational facilities at Old Wade House state park.

44.13  Educational facilities at Old Wade House state park.

44.13(1)(1) The state carriage museum, to be known as the Wesley W. Jung Carriage Museum, located at Old Wade House state park, shall be developed by the society.

44.13(2) (2) The purpose of this museum as an educational facility is to portray graphically the hand and horse-drawn vehicle development in bygone days, so that the great and dramatic changes in land transportation may be made vivid to this and future generations. Selected examples of these vehicles illustrating the ingenuity, inventiveness and artistic skills of the pioneer craftsperson may be preserved and exhibited in a dignified, appropriate and effective manner.

44.13(3) (3) In operating this museum, the society may charge a resident an admission fee and shall charge a nonresident an admission fee to defray in part the costs of operation in accordance with s. 44.02 (5).

44.13 History History: 1993 a. 184; 1995 a. 27; 1997 a. 27.



44.14 Central depository loan collection, federal documents.

44.14  Central depository loan collection, federal documents.

44.14(1)(1) It is the purpose of this section to establish a more economical system of handling federal documents in this state in such a way as to effect savings of staff and space to the participating libraries, both state and local; to make such documents more available to more of the people, colleges and libraries of the state, in accordance with the purposes of the federal depository act of 1895 and the needs of the citizens of the state; and to make possible substantial economies in the publication costs of such documents at the federal level as well. To this end the state documents depository established by s. 44.06 may acquire and establish a central state depository and loan collection of federal documents for the benefit of the University of Wisconsin System, the state law library, the depository libraries and such other college and public libraries in this state as may desire to share in the benefits of this loan collection.

44.14(2) (2) The University of Wisconsin System and the public and other participating libraries, federal regulations permitting, may transfer outright or may loan indefinitely to this central depository any or all federal documents now in their possession which in their opinion are so little used for ready reference purposes as to make their retention unnecessary if copies are available on loan from the central depository loan collection.

44.14(3) (3) Documents so transferred may be used by the society to furnish participating libraries with items needed for their permanent reference collections, for the central loan collection, or for exchange, trade or sale in order to make more complete and useful the central loan collection established by this section.

44.14(4) (4) The board of curators may promulgate such rules governing the loan of books from the central depository loan collection and may make such charges to cover shipping costs as may be deemed necessary and advisable.

44.14 History History: 1977 c. 26; 1985 s. 332 s. 251 (3).



44.15 Historical markers program.

44.15  Historical markers program.

44.15(2) (2)  Creation. It is declared to be in the public interest to stimulate interest in and knowledge of the state by marking sites of special historical, architectural, cultural, archaeological, ethnic, geological or legendary significance, and maintaining and developing such sites approximately so as to preserve their individual characteristics. The historical markers program is created to call attention to the state's historical, cultural and natural heritage through a system of markers and plaques and to supplement, wherever possible, information contained in the state register of historic places. It is the purpose of the program to significantly increase the number of historical, cultural and natural heritage sites that are marked in this state.

44.15(3) (3) Markers and plaques.

44.15(3)(a)(a) The historical society shall do all of the following:

44.15(3)(a)1. 1. Plan, develop and publicize a uniform system of marking for state and local sites of historical, architectural, cultural, archaeological, ethnic, geological and legendary significance. The marking system shall constitute large markers of standard design, in one or more sizes, with narrative text describing the associated site.

44.15(3)(a)2. 2. Plan, develop and publicize a system of plaques for the districts, sites, buildings, structures and objects listed on the state register of historic places and a system of plaques for marking state and local sites of special historical, architectural, cultural, archaeological, ethnic, geological or legendary significance. The system of plaques shall constitute small plaques of various types, each with a standard design, intended to identify the district, site, building, structure or object, and generally without narrative text. Any narrative text included on a plaque shall be standardized for a specific type of plaque. The historical society shall consider and respond to reasonable requests to establish new types of plaques.

44.15(3)(a)3. 3. Establish criteria for the selection of appropriate sites for markers and plaques under this subsection. The historical society shall accept applications for approval of the placement of markers and plaques, and for any narrative text for markers. The historical society shall approve those applications that meet the criteria established by the historical society.

44.15(3)(a)4. 4. Prepare the text for a book listing the locations and text of all markers in this state.

44.15(3)(b) (b) The markers and plaques approved by the historical society under this subsection may not be used to mark sites other than those approved by the historical society and shall be used subject to any conditions established by the historical society. No marker or plaque may include the name of the current owner of the property. Without the approval of the historical society, no person may erect or use a marker or plaque that is identical to or misleadingly resembles the markers and plaques approved under this subsection. The historical society may require the removal of any marker or plaque that does not meet the requirements of this subsection.

44.15(4) (4) State-funded markers. The historical society may identify and authorize construction of individual markers or plaques, or any series of markers or plaques, to be funded from the appropriation under s. 20.245 (1) (a). No matching funds are required for a marker or plaque that is constructed under this subsection. Funds under this subsection may be used for the purchase of plaques to be installed on historical properties and for the construction of markers or plaques in other states or countries.

44.15(5) (5) Maintenance. Any approval issued for a marker or plaque by the historical society under this section shall include a requirement that the applicant maintain the marker or plaque, and shall also include authorization permitting the historical society, if necessary, to enter the property and maintain the marker or plaque. The historical society may issue orders to maintain markers and plaques, and may maintain markers or plaques.

44.15(6) (6) State-owned property. Each board, commission, committee, department or officer in state government shall cooperate with the historical society in the placement of markers or plaques on state-owned property, and shall place and maintain such markers or plaques, as supplied by the historical society, at locations identified by the historical society.

44.15(7) (7) Donations; assistance.

44.15(7)(a)(a) The historical society may accept gifts, appropriations and bequests made to it for the purposes of this section and use them as far as practicable in accordance with the wishes of the donor.

44.15(7)(b) (b) The historical society may accept the aid, support and cooperation of county, city, village or town agencies, or private agencies or persons in executing its projects.

44.15(8) (8) Cooperation of state agencies. All state departments, independent agencies and institutions are directed to cooperate with the historical society in the performance of its duties under this section. Applicable laws shall be liberally construed in favor of such cooperation.

44.15(9) (9) Rules. The historical society shall promulgate rules to implement and administer the program. The rules shall include all of the following:

44.15(9)(a) (a) Policies and procedures for the uniform systems of markers and plaques under sub. (3) (a) 1. and 2.

44.15(9)(b) (b) Criteria for the selection of appropriate sites for markers and plaques under sub. (3) (a) 3.

44.15 History History: 1991 a. 269; 1993 a. 471; 1997 a. 27; 2001 a. 16.



44.16 Circus World Museum Foundation.

44.16  Circus World Museum Foundation.

44.16(1) (1) The historical society may enter into a lease agreement with the Circus World Museum Foundation, Inc., for the purpose of operating Circus World Museum, located in Baraboo, Wisconsin. The lease agreement shall not include any provision for the payment of a percentage of gross admissions income at Circus World Museum to the historical society.

44.16(2) (2) Upon request of the board of directors of the Circus World Museum Foundation, Inc., the governor may nominate, and with the advice and consent of the senate appoint, one member of the board of directors to serve at the pleasure of the governor.

44.16 History History: 1985 a. 29; 1999 a. 9.



44.20 Historic sites.

44.20  Historic sites.

44.20(1)(1) The historical society shall operate and maintain the historic sites known as Stonefield Village, Pendarvis, Villa Louis, Old Wade House, Madeline Island, Old World Wisconsin, H.H. Bennett Studios and, if the First Capitol state park has been transferred to the historical society under 1993 Wisconsin Act 16, section 9142 (1e), First Capitol.

44.20(2) (2) No historic site may be closed without specific authorization to do so from the legislature and the governor.

44.20(3) (3)

44.20(3)(a)(a) For each historic site under sub. (1), the historical society may organize and maintain a nonstock, nonprofit corporation under ch. 181 for the purposes of soliciting and accepting contributions, gifts, grants, and bequests for the historic site for which the corporation is organized and maintained, providing goods or services relating to that historic site, and providing support for the operation, management, and development of that historic site. Any corporation organized under this paragraph shall be organized so that contributions to the corporation will be deductible from gross income under section 170 of the Internal Revenue Code, as defined in s. 71.01 (6), and so that the corporation will be exempt from taxation under section 501 of the Internal Revenue code, as defined in s. 71.22 (4), and s. 71.26 (1) (a).

44.20(3)(b) (b) The historical society may enter into a contract with a corporation organized for the purposes of soliciting and accepting contributions, gifts, grants, and bequests for a historic site under sub. (1), providing goods or services relating to that historic site, and providing support for the operation, management, and development of that historic site setting forth the methods by which the historical society and the corporation will cooperate to accomplish those purposes. The contract shall provide that any contribution, gift, grant, or bequest accepted by the corporation that is not retained by the corporation shall be deposited in the history preservation partnership trust fund, credited to the appropriation account under s. 20.245 (1) (r), and, in accordance with the wishes of the donor, used exclusively for the operation, management, and development of the historic site for which the corporation was organized and that any moneys received by the corporation for any goods or services provided by the corporation that are not retained by the corporation shall be deposited in the history preservation partnership trust fund, credited to the appropriation account under s. 20.245 (1) (r), and used exclusively for the operation, management, and development of the historic site for which the corporation was organized.

44.20(3)(c) (c) The historical society may sell memberships in a corporation specified in par. (b). All moneys received from the sale of those memberships shall be deposited in the general fund, credited to the appropriation account under s. 20.245 (1) (h), and transferred to the corporation for which the membership was sold.

44.20(4) (4)

44.20(4)(a)(a) Subject to authorization under s. 16.505, the historical society may employ outside the classified service sales and development professionals to engage in activities intended to generate admissions, sales, and other receipts for the historic sites under sub. (1) and to solicit contributions, gifts, grants, and bequests in support of those historic sites. The historical society may provide a compensation plan for those professionals under which those professionals are compensated, in whole or in part, through commissions and bonuses.

44.20(4)(b) (b) Notwithstanding s. 230.08 (2) (cd), if a position in the classified service at the historical society is transferred outside the classified service under par. (a) and if the employee holding that position has achieved permanent status in class before the date of that transfer, that employee shall retain, while serving in the unclassified service at the historical society, those protections afforded employees in the classified service under ss. 230.34 (1) (a) and 230.44 (1) (c) relating to demotion, suspension, discharge, layoff, or reduction in base pay. Such an employee shall also be eligible for transfer under s. 230.29 and shall have reinstatement privileges to the classified service under s. 230.33 (1m). If a position in the classified service at the historical society is transferred outside the classified service under par. (a) and if the employee holding that position has not achieved permanent status in class on the date of that transfer, that employee is eligible to receive the protections, privileges, and rights preserved under this paragraph if the employee successfully completes service equivalent to the probationary period required in the classified service for the position that the employee holds on that date.

44.20(4m) (4m) The historical society and the department of tourism may enter into a memorandum of understanding setting forth the responsibilities of the department of tourism relating to promoting and marketing the historic sites under sub. (1) and the methods that the historical society and the department of tourism will use to cooperate in promoting and marketing those historic sites.

44.20(5) (5) The director of the historical society shall include in the biennial report under s. 15.04 (1) (d) information regarding revenues and expenditures for each historic site under sub. (1) and the condition of the historic sites.

44.20 History History: 1983 a. 27, 192; 1987 a. 27; 1989 a. 31; 1991 a. 39; 1993 a. 16, 437; 1995 a. 3; 1999 a. 9; 2003 a. 91.



44.21 Historical society parking regulations.

44.21  Historical society parking regulations. The board of curators may promulgate rules to govern parking of motor vehicles on property under the control of the historical society. Whoever violates such a rule shall forfeit to the state not more than $25.

44.21 History History: 1971 c. 170; 1985 a. 332 s. 251 (3).



44.30 Public policy.

44.30  Public policy. The legislature finds that the historic, architectural, archaeological and cultural heritage of the state is among the most important assets of the state and furthermore that the social, economic and physical development of contemporary society threatens to destroy the remaining vestiges of this heritage. It is therefore declared to be the public policy and in the public interest of this state to engage in a comprehensive program of historic preservation to promote the use and conservation of such property representative of both the rural and urban heritage of the state for education, inspiration, pleasure and enrichment of the citizens of this state.

44.30 History History: 1987 a. 395 s. 24.



44.31 Definitions.

44.31  Definitions. In this subchapter:

44.31(1) (1) "Adverse effect" means any of the following:

44.31(1)(a) (a) Physical destruction, damage or alteration of any part of a property which would adversely affect the historic significance of that property.

44.31(1)(b) (b) Isolation of a property from or alteration of the character of the property's setting when that character contributes to the property's qualification as a listed property.

44.31(1)(c) (c) Introduction of visual, audible or atmospheric elements that are out of character with a property or alter its setting.

44.31(1)(d) (d) Neglect of a property resulting in its deterioration or destruction.

44.31(1m) (1m) "Director" means the director of the historical society.

44.31(2) (2) "Historic preservation" means the research, protection, restoration and rehabilitation of historic properties.

44.31(3) (3) "Historic property" means any building, structure, object, district, area or site, whether on or beneath the surface of land or water, that is significant in the history, prehistory, architecture, archaeology or culture of this state, its rural and urban communities or the nation.

44.31(4) (4) "Listed property" means property which is listed on the national register of historic places in Wisconsin or the state register of historic places, or both.

44.31(5) (5) "National register of historic places in Wisconsin" means those places in Wisconsin which are listed on the national register of historic places maintained by the U.S. department of the interior.

44.31(6) (6) "Political subdivision" means a city, village, town or county.

44.31(7) (7) "Officer" means the state historic preservation officer.

44.31(8) (8) "Owned or leased" includes:

44.31(8)(a) (a) An ownership interest involving the holding of title.

44.31(8)(b) (b) A leasehold interest.

44.31(8)(c) (c) Ownership of a beneficial interest.

44.31(8)(d) (d) Any beneficial use not involving the holding of title.

44.31(10) (10) "State agency" means any office, department, independent agency, or attached board or commission within the executive branch of state government, or any special purpose authority created by statute.

44.31(11) (11) "State review board" means the historic preservation review board.

44.31(12) (12) "Wisconsin inventory of historic places" or "the inventory" means the listing of places that have been identified by the officer as being of some historic significance.

44.31 History History: 1987 a. 395 ss. 25 to 27, 35; 1989 a. 31.



44.32 Officer.

44.32  Officer. The director or his or her designee shall serve as the state historic preservation officer.

44.32 History History: 1987 a. 395 s. 28.



44.33 Duties of the state review board.

44.33  Duties of the state review board. The state review board shall:

44.33(1) (1) Approve, upon the recommendation of the officer, nominations to the national register of historic places in Wisconsin and the state register of historic places.

44.33(2) (2) Review the state surveys and inventories of historic properties undertaken under s. 44.34.

44.33(3) (3) Review and approve the content of the state preservation plan developed under s. 44.34.

44.33(4) (4) Review and approve the distribution of federal grants-in-aid for preservation.

44.33(5) (5) Recommend the removal of properties from the national register of historic places in Wisconsin or the state register of historic places.

44.33(6) (6) Act in an advisory capacity to the state historical society.

44.33(7) (7) Notify planning departments of affected political subdivisions, local landmarks commissions and local historical societies regarding properties being considered for nomination to the national register of historic places in Wisconsin or the state register of historic places that are within their jurisdictions, and request them to forward comments regarding nominations from affected neighborhood groups, public bodies and interested citizens.

44.33 History History: 1987 a. 395 s. 29.



44.34 Duties of the state historical society.

44.34  Duties of the state historical society. The state historical society shall:

44.34(1) (1) Conduct an ongoing statewide survey to identify and document historic properties, including all those owned by the state, its instrumentalities and political subdivisions.

44.34(2) (2) Prepare, update and maintain the Wisconsin inventory of historic places.

44.34(3) (3) Maintain, publish and disseminate the national and state registers of historic places in Wisconsin and lists or descriptions of properties in the national and state registers of historic places in Wisconsin which may be of interest to the general public.

44.34(4) (4) Serve as the state's principal agency for administration of historic preservation activities and programs of the federal government and maintain the state's eligibility to participate in the programs.

44.34(5) (5) Prepare the state preservation plan and annually review it.

44.34(6) (6) Undertake a program of technical assistance to localities and private parties in furtherance of local and private historic preservation programs.

44.34(7) (7) Administer and distribute grants-in-aid using federal funds in furtherance of preservation and restoration of historic properties in accordance with federal law and regulations of the federal government.

44.34(8) (8) Cooperate with federal, state, and local government agencies in the planning and conduct of specific undertakings affecting historic properties and preservation objectives, and in overall land use planning.

44.34(9) (9) Cooperate with local landmarks commissions and historical societies in coordinating their activities with the state plan and programs for historic preservation.

44.34(10) (10) Review and comment upon those actions of any state agency or political subdivision which may have an adverse effect upon historic properties and ameliorate the adverse effects, if any, in the manner specified in ss. 44.39 to 44.42.

44.34(11) (11) Certify historic preservation ordinances.

44.34(12) (12) Prepare and distribute to all cities, villages and counties, no later than January 1, 1992, a model historic preservation ordinance.

44.34 History History: 1987 a. 395 s. 30; 1989 a. 290; 1991 a. 39; 1999 a. 9; 2001 a. 16.



44.36 State register of historic places.

44.36  State register of historic places.

44.36(1) (1)  State register. The state historical society shall maintain, publish and disseminate the state register of historic places.

44.36(2) (2) Criteria of significance.

44.36(2)(a)(a) The state register of historic places shall include districts, sites, buildings, structures and objects which are significant in national, state or local history, architecture, archaeology, engineering and culture. The quality of significance is present in districts, sites, buildings, structures and objects that possess integrity of location, design, setting, materials, workmanship, feeling and association and that satisfy any of the following conditions:

44.36(2)(a)1. 1. Association with events that have made a significant contribution to the broad patterns of history.

44.36(2)(a)2. 2. Association with the lives of persons significant in the past.

44.36(2)(a)3. 3. Embodiment of the distinctive characteristics of a type, period or method of construction or that represent the work of a master or that possess high artistic values.

44.36(2)(a)4. 4. Representation of a significant and distinguishable entity whose components may lack individual distinction.

44.36(2)(a)5. 5. Yielding, or likely to yield, information important in prehistory or history.

44.36(2)(b) (b) No cemetery, birthplace or grave of a historical figure, property owned by a religious institution or used for religious purposes, reconstructed historic building, property primarily commemorative in nature or property that has achieved significance within the past 50 years may be considered eligible for the state register of historic places unless it is an integral part of a district that meets the criteria of significance under par. (a) or unless it falls within at least one of the following categories:

44.36(2)(b)1. 1. A religious property deriving primary significance from architectural or artistic distinction or historical importance.

44.36(2)(b)2. 2. A birthplace or grave of a historical figure of outstanding importance if there is no appropriate site or building directly associated with his or her productive life in the vicinity of that birthplace or grave.

44.36(2)(b)3. 3. A cemetery which derives its primary significance from the grave of a person of transcendent importance, age, distinctive design features or association with historic events.

44.36(2)(b)4. 4. A reconstructed building when accurately executed in a suitable environment and presented in a dignified manner as part of a restoration master plan and when no other building or structure with the same association has survived.

44.36(2)(b)5. 5. A property primarily commemorative in intent if design, age, tradition or symbolic value has invested it with its own exceptional significance.

44.36(2)(b)6. 6. A property achieving significance within the past 50 years if it is of exceptional importance.

44.36(3) (3) Procedures. The state historical society shall promulgate by rule procedures for nominations to and removals from the state register of historic places. The procedures shall be consistent with and, to the extent possible, shall be coordinated with the procedures for nominations to and removals from the national register of historic places maintained by the U.S. department of the interior. The rules shall include standards for documenting nominations to the state register.

44.36(4) (4) Nominations.

44.36(4)(a)(a) Any person may nominate a district, site, building, structure or object to the state register of historic places.

44.36(4)(b) (b) The state historical society may reject any nomination which is not adequately documented.

44.36(4)(c) (c) A nomination to the state register of historic places does not constitute a nomination to the national register of historic places.

44.36(5) (5) State register of historic places.

44.36(5)(a)(a) The state historical society shall include in the state register of historic places:

44.36(5)(a)1. 1. Any property listed in the national register of historic places in Wisconsin on January 1, 1989.

44.36(5)(a)2. 2. Any property nominated and approved under this section.

44.36(5)(a)3. 3. Any property nominated under this section if the nomination is accompanied by a request for interim listing and the officer determines, based on evidence submitted with the nomination, that the state review board is reasonably likely to approve the nomination under s. 44.33 (1). An interim listing under this subdivision expires on the first day of the 12th month after it is first included in the state register of historic places and is not renewable.

44.36(5)(b) (b) The list of properties in the state register of historic places is not a rule under s. 227.01 (13). The state historical society shall publish the list of properties on the state register of historic places in the Wisconsin administrative code as an appendix to the rules promulgated under this section.

44.36 History History: 1987 a. 395.



44.39 State agency cooperation.

44.39  State agency cooperation.

44.39(1) (1)  Lead agency. The state historical society shall serve as the central unit of state government to coordinate the activities of all state agencies in connection with historic properties, to serve as the repository of information concerning historic properties owned or leased by the state, to collect and disseminate to state agencies information concerning appropriate means for managing and improving historic properties and to take any other action necessary to implement this section and ss. 44.40 and 44.41.

44.39(2) (2) Identification of affected state agencies. The state historical society shall identify every state agency which has any power or duty under s. 44.40 or 44.41 and shall notify each identified state agency of its powers and duties.

44.39(3) (3) Appointment of state agency historic preservation officer; duties. Every state agency notified under sub. (2) shall appoint one of its employees or officers, who has authority in the agency to affect the management of that agency's resources and to directly influence that agency's decision making, to serve as that agency's historic preservation officer. That state agency historic preservation officer shall coordinate all functions of that state agency related to historic properties and shall serve as the liaison between that state agency and the state historical society.

44.39(4) (4) Cooperation. All state agencies shall cooperate with each other and with the state historical society to achieve the objectives of ss. 44.39 to 44.41.

44.39(5) (5) Waiver of compliance.

44.39(5)(a)(a) If the department of health services or the department of corrections determines that public safety may be jeopardized by compliance with any requirement of this section or s. 44.40 or 44.41, the department may request a waiver of compliance from the building commission. The building commission may grant the waiver of compliance.

44.39(5)(b) (b) If a waiver of compliance is granted by the building commission under par. (a), the applicable agency shall notify the officer of any proposed action to be taken under the waiver that may affect a historic property. The officer shall be notified at least 30 days before the proposed action is taken and, during the period before the proposed action is taken, the applicable agency shall allow the historical society to document the condition of the historic property.

44.39 History History: 1987 a. 395; 1989 a. 31; 1995 a. 27 ss. 1993j, 9126 (19); 2007 a. 20 s. 9121 (6) (a).



44.40 State agency decisions; negotiation.

44.40  State agency decisions; negotiation.

44.40(1) (1) Each state agency shall consider whether any proposed action of the state agency will affect any historic property that is a listed property, on the inventory or on the list of locally designated historic places under s. 44.45. If the state agency determines that its proposed action will affect any historic property, it shall notify the officer.

44.40(1m) (1m) The historical society and a state agency notified under s. 44.39 (2) jointly shall identify actions of the state agency that may cause or permit an adverse effect on historic property including, but not limited to, any state agency action that involves the exercise of state agency authority in the issuance of a permit, license, authorization, variance or exception or in any grant of financial assistance and any state agency action related to property owned by the state agency or related to its long-range planning and facilities development.

44.40(2) (2)

44.40(2)(a)(a) Upon receipt of a notice under sub. (1) the officer shall determine whether the proposed action will have an adverse effect upon a historic property that is any of the following:

44.40(2)(a)1. 1. A listed property.

44.40(2)(a)2. 2. On the inventory.

44.40(2)(a)3. 3. On the list of locally designated historic places under s. 44.45.

44.40(2)(b) (b) The officer shall make the determination under par. (a) within 30 days of receipt of the notice under sub. (1) or notify the state agency that an extension of time, not to exceed 30 days, is necessary to make the determination. If the officer notifies the state agency of an extension, he or she shall include in the notice the reasons for the extension.

44.40(3) (3) If the officer determines under sub. (2) that the proposed action will have an adverse effect on the historic property, the officer may require negotiations with the state agency to reduce such effects. If the negotiations result in an agreement as to the means of reducing such effects, the agreement shall be incorporated into the state agency's proposed action. The officer shall prepare a written report on the effects and the status of all negotiations. The officer shall submit the report to the governor and to the chief clerk of each house of the legislature for distribution to the appropriate standing committees under s. 13.172 (3).

44.40(4) (4) A state agency may deny or impose conditions on a permit, license, authorization, variance, exception or award of financial assistance identified under sub. (1m) in order to reduce any adverse effect on historic property.

44.40(5) (5) This section does not apply to any state agency action which is subject to 16 USC 461 to 470mm.

44.40 History History: 1989 a. 31.



44.41 Protection and use of state agency property.

44.41  Protection and use of state agency property.

44.41(1)(1)  Long-range plans. Each state agency which owns listed property shall develop a long-range plan for the management, preservation and improvement of that property. The state agency shall develop the long-range plan as part of the long-range public building program under s. 13.48. The long-range plan shall, to the greatest possible extent, result in preservation of that property.

44.41(2) (2) Use of listed property. Before purchasing or constructing a building which is not a listed property, each state agency shall consider using a building which is listed property. A state agency shall use such a building to the maximum extent feasible if the building is appropriate for or can be adapted to meet the needs of the state agency, can be acquired and occupied at a cost which is within the budget of the state agency, is at an appropriate location and meets other requirements of the state agency.

44.41(3) (3) Protection of listed property. If a state agency transfers or sells any listed property, it shall reserve a conservation easement under s. 700.40, to be transferred to and held by the state historical society, which secures the right of the historical society to preserve and maintain that property. The state historical society shall establish a form for that conservation easement and provide copies of that form to every state agency.

44.41 History History: 1987 a. 395; 1989 a. 56.



44.42 Negotiations with political subdivisions and school boards.

44.42  Negotiations with political subdivisions and school boards.

44.42(1)(1) Upon receipt of a notice from a political subdivision under s. 66.1111 (4) or a school board under s. 120.12 (21) concerning a proposed action affecting a historic property, the officer shall determine whether the action would have an adverse effect upon a historic property which is:

44.42(1)(a) (a) A listed property.

44.42(1)(b) (b) On the list of locally designated historic places under s. 44.45.

44.42(2) (2) The officer shall, within 30 days of receipt of the notice under s. 66.1111 (4) or 120.12 (21), reach a determination under sub. (1) or notify the political subdivision or school board in writing that an extension of time, not to exceed 30 additional days, will be required to make adequate determinations and the reasons for requiring the extension. If the officer determines that the proposed action which is the subject of that notice will have an adverse effect on the property which would be subject to that action, the officer may require negotiations with the political subdivision or school board proposing such action in an attempt to reduce such effects. If the negotiations result in an agreement as to the means of reducing such effects, that agreement shall be incorporated into the proposed action of the political subdivision or school board. The officer shall prepare a written report on the effects and the status of all negotiations. The officer shall submit the report to the governor and to the chief clerk of each house of the legislature for distribution to the appropriate standing committees under s. 13.172 (3).

44.42 History History: 1987 a. 395; 1989 a. 31; 1991 a. 39; 1999 a. 150 s. 672.



44.44 Certification of historic preservation ordinances.

44.44  Certification of historic preservation ordinances.

44.44(1)(1) The state historical society shall certify a historic preservation ordinance if the ordinance does all of the following:

44.44(1)(a) (a) Contains criteria for the designation, on the register of a political subdivision, of historic structures and historic districts which are substantially similar to the criteria for inclusion in the national register of historic places in Wisconsin.

44.44(1)(b) (b) Provides a procedure for the designation of historic structures or historic districts which includes, at a minimum, a nomination process, public notice of nominations and an opportunity for written and oral public comment on nominations.

44.44(1)(c) (c) Provides for the exercise of control by a political subdivision by ordinance, to achieve the purpose of preserving and rehabilitating historic structures and historic districts.

44.44(1)(d) (d) Creates a historic preservation commission in the political subdivision.

44.44(2) (2) The owner of a building designated as a historic building on the register of historic property of a political subdivision shall provide any information or materials regarding the ordinance which are requested by the state historical society in determining whether to certify the ordinance.

44.44 History History: 1987 a. 395 s. 32.



44.45 List of locally designated historic places.

44.45  List of locally designated historic places.

44.45(1)(1)  Definition. In this section, "list" means the list of locally designated historic places under sub. (2).

44.45(2) (2) Publication of list. The state historical society shall maintain, publish and disseminate a list of locally designated historic places. The list may include any listed property.

44.45(3) (3) Contents of list. If a political subdivision has a historic preservation ordinance which is certified under s. 44.44, that political subdivision may submit to the state historical society information on any historic place which it has designated. If the process for designating that place complies with that ordinance, the state historical society shall include that place on the list.

44.45(4) (4) Promulgation of list.

44.45(4)(a)(a) The state historical society shall establish the form on which a political subdivision submits information under sub. (3).

44.45(4)(b) (b) The list is not a rule under s. 227.01 (13). The state historical society shall publish the list as an appendix to the rules promulgated under s. 44.36.

44.45(4)(c) (c) The state historical society shall update the list as necessary to add additional locally designated historic places to the list or to delete designations which do not meet the requirements of this section.

44.45 History History: 1987 a. 395; 2007 a. 97.



44.47 Field archaeology.

44.47  Field archaeology. This state reserves to itself the exclusive right and privilege of field archaeology on state sites, and establishes regulations for field archaeology on sites owned by political subdivisions, in order to protect and preserve archaeological and scientific information, matter and objects. It is a declaration of legislative intent that persons practicing field archaeology on privately owned land are encouraged to pursue their field archaeology in accordance with this section, and that the looting of all archaeological remains be strongly discouraged. Persons having knowledge of the location of archaeological sites are encouraged to communicate such information to the state archaeologist. This section is not intended to burden persons who wish to use state public property for recreational and other lawful purposes or to unnecessarily restrict the use of state public property.

44.47(1) (1) Definitions. As used in this section:

44.47(1)(a) (a) "Archaeological methods" means scientific procedures used in field archaeology by recognized professional authorities on archaeology.

44.47(1)(b) (b) "Archaeological site" means any land or the bed of any stream or lake where there are objects or other evidence of archaeological interest, aboriginal mounds and earthworks, ancient burial grounds, prehistoric and historical ruins, Indian mounds, historic and prehistoric watercraft and associated objects, aircraft and other archaeological and historical features.

44.47(1)(c) (c) "Data" means field notes, photographs, maps and other records relating to field archaeology.

44.47(1)(d) (d) "Field archaeology" means the study of the traces of human culture by means of surveying, digging, sampling, excavating or removing objects.

44.47(1)(e) (e) "Local site" or "local archaeological site" means an archaeological site owned by a political subdivision.

44.47(1)(f) (f) "Object" means an article, implement or other item of archaeological interest. "Object" does not include human remains, as defined in s. 157.70 (1) (f), or a sunken log, as defined in s. 170.12 (1) (b).

44.47(1)(g) (g) "Scientific institutions" means museums, historical societies, foundations for archaeological study, state agencies and scholarly groups with professional standing and physical facilities for the display, study and preservation of objects of archaeological interest.

44.47(1)(h) (h) "State site" or "state archaeological site" means an archaeological site owned by this state.

44.47(1)(i) (i) "Submerged cultural resource" means an archaeological site or historic property that is located beneath the surface of a lake or stream.

44.47(2) (2) Unlicensed field archaeology prohibited. No person other than the state archaeologist and individuals licensed by the director may engage in any field archaeology on any state site or site owned by a political subdivision.

44.47(3) (3) State archaeologist.

44.47(3)(a)(a) Appointment. The state archaeologist shall be a qualified archaeologist residing in this state and shall be appointed by the director.

44.47(3)(b) (b) Duties and powers of state archaeologist. The state archaeologist shall:

44.47(3)(b)1. 1. Sponsor, engage in and direct fundamental research into the archaeology of this state and encourage and coordinate archaeological research and investigation undertaken within the state.

44.47(3)(b)2. 2. Cooperate with other state agencies and political subdivisions which have authority in areas where archaeological sites are located, or which have the responsibility for marking sites or arranging for their being viewed by the public.

44.47(3)(b)3. 3. Encourage the preservation of archaeological sites located on privately owned property.

44.47(3)(b)4. 4. Protect objects of archaeological significance discovered by field archaeology at state sites or discovered during the course of any public construction or demolition work on state sites, and encourage the protection of such objects discovered during the course of any other construction or demolition work.

44.47(3)(b)5. 5. Cooperate with the historical society, public and private institutions of higher education in this state, and other custodians to preserve objects of archaeological significance, together with the data relating thereto.

44.47(3)(b)6. 6. Encourage the dissemination of archaeological facts through the publication of reports of archaeological research conducted within the state.

44.47(3)(b)7. 7. Approve permits for qualified persons to engage in field archaeology as provided in sub. (4) and to otherwise carry out and enforce this section.

44.47(3)(b)8. 8. Administer the state archaeology program under s. 44.48 (2).

44.47(4) (4) Permits.

44.47(4)(a)(a) The director, acting as an agent of this state, may issue upon such terms and conditions, including restriction to a specific state site on land, as he or she designates, to a qualified natural person approved by the state archaeologist, a permit to engage in field archaeology on state sites and sites owned by political subdivisions. If a state site or the area described in an application is under the jurisdiction of any other state agency or if the field archaeology to be licensed interferes with a project of any other state agency, the director shall first obtain the approval of that state agency. The director may not issue a permit for field archaeology on a site owned by a political subdivision without the written approval of the political subdivision which owns the site. No state agency or political subdivision may withhold that approval without good cause. The director by rule may establish fees for processing applications, for permits or for renewal of permits.

44.47(4)(b) (b) If a site is located on privately owned land, any person wishing to dig or excavate at such a site is strongly encouraged to secure a permit under this section. The applicant for a permit must submit the written consent of the owner.

44.47(4)(c) (c) The director may waive sub. (3) (b) 7. in an emergency in which objects of archaeological interest are found in the course of construction or demolition work, or in other situations in which time is of the essence to save objects or gather data.

44.47(4)(d) (d) The director, upon the recommendation of the state archaeologist, the state agency administering the state site or the political subdivision which owns the site, may revoke or suspend a permit because of the improper conduct of the permittee, the use of improper or substandard archaeological methods or for other good cause.

44.47(5) (5) Ownership, custody and use of objects and data. Except as provided in sub. (5r) and s. 170.12, the state reserves to itself the title to all objects found and data gathered in field archaeology on state sites. Although a permit may name a custodian other than the historical society, title to the objects and data discovered at state sites is reserved to the historical society as trustee for the state. Physical possession of such objects shall revert to the state if such custodian ceases to exist, or if the director, on the recommendation of the state archaeologist, finds that the custodian is not properly caring for them or keeping them conveniently available for study by students of archaeology.

44.47(5m) (5m) Submerged cultural resources.

44.47(5m)(a)(a) There is established, to be administered by the historical society and department of natural resources, a program for submerged cultural resources of this state.

44.47(5m)(b) (b) The historical society, in consultation with the department of natural resources, shall coordinate the activities of the state relating to the preservation, management and public use of submerged cultural resources. The historical society may enter into agreements with federal and state agencies, political subdivisions and nonprofit organizations regarding the preservation, management and use of submerged cultural resources and the management of bottomland preserves. On or before February 1 of each odd-numbered year, the historical society shall submit a report to the governor and to the chief clerk of each house of the legislature, for distribution to the appropriate standing committees under s. 13.172 (3), on submerged cultural resources activities and implementation of this subsection.

44.47(5m)(c) (c) The historical society and department of natural resources may by rule designate areas of the bed of any stream or lake as bottomland preserves, for the purpose of enhancing preservation, management and public use of any submerged cultural resources within the bottomland preserve. A bottomland preserve may encompass more than one object or archaeological site.

44.47(5m)(d) (d) Before designation of an area as a bottomland preserve, the historical society shall consider all of the following:

44.47(5m)(d)1. 1. If the preserve will provide preservation, management and public use of submerged cultural resources.

44.47(5m)(d)2. 2. The extent to which an inventory of submerged cultural resources has been conducted for the area within the proposed bottomland preserve.

44.47(5m)(d)3. 3. Whether a plan has been prepared for the management of submerged cultural resources within the proposed bottomland preserve and for the recreational management and development of the proposed bottomland preserve.

44.47(5m)(d)4. 4. The existence of an entity that will assume responsibility for the management of the bottomland preserve.

44.47(5m)(d)5. 5. The availability of existing or planned facilities necessary for recreational uses of the bottomland preserve, including roads, boat landings, marinas, boat and diving charter services, hotels, medical decompression facilities and rescue agencies.

44.47(5m)(e) (e) The historical society and department of natural resources may promulgate rules relating to the access, use, stewardship, management, protection and recreational development of bottomland preserves, and the preservation, conservation, curation and display of submerged cultural resources and objects removed from underwater archaeological sites.

44.47(5r) (5r) Sunken logs. When reviewing an application to raise and remove sunken logs under s. 170.12, all of the following apply:

44.47(5r)(a) (a) If the director determines that a permit is necessary to preserve or protect an identified archaeological site, the director may require that a permit under this section be secured.

44.47(5r)(b) (b) In all other cases, the director shall waive the requirement for a permit under this section, but may recommend requirements relating to the gathering of data regarding any activity done pursuant to a permit issued under s. 170.12, which requirements shall be communicated to the board of commissioners of public lands and may be incorporated by that board into the s. 170.12 permit.

44.47(6) (6) Cooperation of state agencies and political subdivisions. All state agencies and political subdivisions whose activities may be affected under this section shall cooperate with the historical society and the state archaeologist to carry out this section.

44.47(7) (7) Penalties.

44.47(7)(a)(a)

44.47(7)(a)1.1. Whoever violates sub. (2) or any rules promulgated under sub. (5m) (e) shall forfeit not less than $100 nor more than $500.

44.47(7)(a)2. 2. Whoever intentionally defaces, injures, destroys, displaces or removes any archaeological object or data belonging to the state, or intentionally interferes with evidence or work on any state site or site owned by a political subdivision for which a permit has been issued under this section or intentionally violates any other provision of this section or any rules promulgated under sub. (5m) (e) shall be fined not less than $1,000 nor more than $5,000.

44.47(7)(a)3. 3. Whoever removes any archaeological object from a state site or site owned by a political subdivision for commercial gain in violation of this section or any rules promulgated under sub. (5m) (e) shall forfeit an amount not to exceed 2 times the gross value gained or the gross loss caused by the disturbance, whichever is the greater, plus court costs and the costs of investigation and prosecution, reasonably incurred.

44.47(7)(b) (b) The director may refuse to issue or renew or may suspend or revoke the permit of any person who has violated this section or any rules promulgated under sub. (5m) (e). The director may refuse to name a school or scientific institution as the custodian of objects or data under any permit or agreement, if that school or scientific institution has failed in its duty to care for and preserve objects or data belonging to the state or has failed to make such objects or data conveniently available to the public.

44.47(8) (8) Review board. Appeals from decisions of the director shall be made to a review board composed of 3 persons: a member of the Wisconsin archaeological society, a member of the Wisconsin archaeological survey, and a member of the board of curators of the historical society. Each board member shall be chosen by the organization which the board member represents and shall serve without compensation. The review board shall submit its recommendations on all appeals to the board of curators of the historical society for final decision.

44.47(9) (9) Human burial sites. If a permit is required for field archaeology activities at a human burial site under s. 157.70, this section applies to any objects not related to the burial except that a permit is not required under this section.

44.47 History History: 1975 c. 365; 1985 a. 316; 1987 a. 395 ss. 12 to 16, 39; Stats. 1987 s. 44.47; 1991 a. 39, 206, 269, 315, 316; 1997 a. 27.

44.47 Annotation This section applies to vessels and their contents, located on state sites, if the vessels or contents have archaeological interest, except when federal admiralty law takes precedence or when the vessel or object is properly claimed by the owner as specified in s. 20.909 or ss. 170.07 to 170.10. 59 Atty. Gen. 18.

44.47 Annotation Wisconsin Shipwrecks: Finders Keepers? Whipple & Whipple. Wis. Law. Sept. 2001.



44.48 Archaeological resources.

44.48  Archaeological resources.

44.48(1) (1)  Mapping.

44.48(1)(a)(a) The state historical society shall prepare maps of the archaeological resources of this state.

44.48(1)(b) (b) Using the best methods practicable with the funds available for that purpose, the state historical society shall prepare:

44.48(1)(b)1. 1. Initial archaeological resources maps based on currently available information.

44.48(1)(b)2. 2. Updated archaeological resources maps based on any additional information that is available, including onsite surveys.

44.48(1)(c) (c) The director may keep any specific information regarding archaeological resources closed to the public if the director determines that disclosure of the information would be likely to result in disturbance of the archaeological resources.

44.48(2) (2) State archaeology program. The state historical society shall establish and administer a state archaeology program. The state historical society may designate qualified archaeologists or institutions to undertake on behalf of the historical society specified archaeological surveys, studies, excavations or other activities. The state historical society may designate regions of the state within which the designated archaeologists or institutions may work.

44.48 History History: 1987 a. 395.






45. Veterans.

45.001 Recognition of persons who served in the armed forces.

45.001  Recognition of persons who served in the armed forces. The state of Wisconsin recognizes, as veterans, the men and women of Wisconsin who served on active duty in the U.S. armed forces or in forces incorporated in the U.S. armed forces, the men and women who served in a reserve unit of the U.S. armed forces, and the men and women who served in the national guard.

45.001 History History: 2005 a. 22.



45.01 Definitions.

45.01  Definitions. In this chapter, unless the context otherwise requires:

45.01(1) (1) "Active duty" does not include active duty for training purposes.

45.01(2) (2) "Active duty for training purposes" has the meaning given in 38 USC 101 (22).

45.01(3) (3) "Board" means the board of veterans affairs.

45.01(4) (4) "Child" means any biological child, any adopted child, any stepchild, or any other child who is a member of the veteran's household, or any nonmarital child if the veteran acknowledges paternity or paternity has been otherwise established.

45.01(5) (5) "Department" means the department of veterans affairs.

45.01(6) (6) "Dependent" includes any of the following:

45.01(6)(a) (a) A spouse, a surviving spouse, or a divorced spouse, but only if the divorced spouse is not remarried and is receiving child support or maintenance from the veteran under a court order.

45.01(6)(b) (b) Any child under 18 years of age, or under the age of 26 if in full attendance at a recognized school of instruction, or of any age if incapable of self-support by reason of mental or physical disability.

45.01(6)(c) (c) The biological or adoptive parent or a person who acts in the place of a parent and who has so acted for not less than 12 months prior to the veteran's entrance into active service.

45.01(6)(d) (d) A minor sibling or a sibling of any age if incapable of self-support by reason of mental or physical disability.

45.01(7) (7) "In-kind contributions" includes donations of appliances, buildings, creations, equipment, fixtures, furniture, materials, real property, structures, supplies, and utilities, and work performed in the acquisition of land and construction of property.

45.01(8) (8) "Memorial" means a building, structure, statue, or creation used to keep alive the remembrance of a veteran, veterans group, or an event related to a veteran and may include land upon which the building, structure, statue, or creation is located. "Memorial" does not include a museum.

45.01(9) (9) "Permanently and totally disabled veteran" means a person who is receiving 100 percent disability compensation from the U.S. department of veterans affairs under 38 USC 301 to 315, 331 to 337, and 350 to 362, due to a permanent and total service-connected disability.

45.01(10) (10) "Secretary" means the secretary of the department.

45.01(11) (11) "Service in a crisis zone" means any of the following:

45.01(11)(a) (a) Service in Lebanon and Grenada. A person shall be considered to have served in Lebanon or Grenada if the person was on active duty in Lebanon or its territorial waters under honorable conditions between August 1, 1982, and August 1, 1984, or in Grenada between October 23, 1983, and November 21, 1983, and meets one of the following conditions:

45.01(11)(a)1. 1. Was entitled to receive the armed forces expeditionary medal established by executive order 10977 on December 4, 1961.

45.01(11)(a)2. 2. Was entitled to receive the marine corps or navy expeditionary medal.

45.01(11)(a)3. 3. Was not entitled to receive a medal under par. (a) or (b) but submits other proof of service acceptable to the department.

45.01(11)(b) (b) Middle East crisis. A person shall be considered to have served in a Middle East crisis if, because of active duty in the U.S. armed forces or forces incorporated as a part of U.S. armed forces, any of the following applies:

45.01(11)(b)1. 1. The person was awarded the humanitarian service medal for participating in the attempt to rescue American hostages in Iran.

45.01(11)(b)2. 2. The person was awarded the valor ribbon bar by the U.S. state department for having been a hostage in Iran during the Iranian hostage crisis in 1980 and 1981.

45.01(11)(b)3. 3. The person participated in the April 14, 1986, military action against Libya.

45.01(11)(b)4. 4. The person served on the U.S.S. Stark on May 17, 1987.

45.01(11)(b)5. 5. The person served in support of Operation Desert Shield or Operation Desert Storm under all of the following conditions:

45.01(11)(b)5.a. a. Under an active duty order, a unit assignment order or an involuntary extension of an active duty order or in the Middle East or in territorial or international waters adjacent to the Middle East.

45.01(11)(b)5.b. b. Under honorable conditions.

45.01(11)(b)5.c. c. Between August 1, 1990, and the ending date of Operation Desert Shield or Operation Desert Storm, as established by the department by rule.

45.01(11)(b)6. 6. The person served for 90 days or more in support of Operation Enduring Freedom or an operation that is a successor to Operation Enduring Freedom or served in the Operation Enduring Freedom theater of operation under all of the following conditions:

45.01(11)(b)6.a. a. Under an active duty order, a unit assignment order, or an involuntary extension of an active duty order.

45.01(11)(b)6.b. b. Under honorable conditions.

45.01(11)(b)6.c. c. Between September 11, 2001, and the ending date of Operation Enduring Freedom or an operation that is a successor to Operation Enduring Freedom, as established by the department by rule.

45.01(11)(c) (c) Service in Panama. A person shall be considered to have served in Panama if the person was on active duty in the U.S. armed forces in Panama or its territorial waters under honorable conditions between December 20, 1989, and January 31, 1990.

45.01(11)(d) (d) Service in Somalia. A person shall be considered to have served in Somalia if the person was on active duty in the U.S. armed services in Somalia or in territorial waters adjacent to Somalia under honorable conditions between December 9, 1992, and the ending date of Operation Restore Hope, as established by the department by rule.

45.01(11)(e) (e) Service in Bosnia. A person shall be considered to have served in Bosnia if the person served for 90 days or more in support of Operation Balkan Endeavor or served for 90 days or more in Austria, Bosnia and Herzegovina, Czech Republic, Croatia, Hungary, Macedonia, Montenegro, Serbia including the autonomous provinces of Kosovo and Vojvodina, Slovakia, or Slovenia, or in territorial waters adjacent to any of those countries, under all of the following conditions:

45.01(11)(e)1. 1. Under an active duty order, an involuntary extension of an active duty order, or a unit assignment order.

45.01(11)(e)2. 2. Under honorable conditions.

45.01(11)(e)3. 3. Between December 1, 1995, and the ending date of Operation Balkan Endeavor or a successor operation, as established by the department by rule.

45.01(12) (12) "Veteran", except in s. 45.001, means any of the following:

45.01(12)(a) (a) A person who has served on active duty for at least one qualifying term of service under pars. (b) to (d) under honorable conditions in the U.S. armed forces or in forces incorporated as part of the U.S. armed forces during a war period or in a crisis zone.

45.01(12)(b) (b) A person who has served on active duty in the U.S. armed forces or in forces incorporated as part of the U.S. armed forces under honorable conditions, for 2 continuous years or more or for the full period of his or her initial service obligation, whichever is less.

45.01(12)(c) (c) A person who has served on active duty for 90 days or more under honorable conditions in the U.S. armed forces or in forces incorporated as part of the U.S. armed forces during a war period or for any period of service under section 1 of executive order 10957 dated August 10, 1961.

45.01(12)(d) (d) A person whose term of service in the U.S. armed forces or in forces incorporated as part of the U.S. armed forces under honorable conditions entitled him or her to receive the Armed Forces Expeditionary Medal, established by executive order 10977 on December 4, 1961, the Vietnam Service Medal established by executive order 11231 on July 8, 1965, the Navy Expeditionary Medal, the Marine Corps Expeditionary Medal, or an equivalent expeditionary or service medal.

45.01(12)(e) (e) A person who was honorably discharged from the U.S. armed forces or from forces incorporated as part of the U.S. armed forces for a service-connected disability, for a disability subsequently adjudicated to have been service connected, or for reasons of hardship.

45.01(12)(f) (f) A person who was released under honorable conditions from the U.S. armed forces or from forces incorporated as part of the U.S. armed forces due to a reduction in the U.S. armed forces.

45.01(12)(g) (g) A person who died while in service in the U.S. armed forces or in forces incorporated as part of the U.S. armed forces.

45.01(12)(h) (h) A person who, while serving in the U.S. armed forces or in forces incorporated as part of the U.S. armed forces, is missing in action.

45.01(12)(i) (i) A person who died as the result of a service-connected disability.

45.01(12)(j) (j) A person who died in the line of duty while on inactive or active duty for training purposes in the U.S. armed forces, in forces incorporated as part of the U.S. armed forces, or in the national guard.

45.01(12m) (12m) "Veterans home" means the Wisconsin Veterans Home at Union Grove, the Wisconsin Veterans Home at King, and the Wisconsin Veterans Home at Chippewa Falls.

45.01(13) (13) "War period" means any of the following:

45.01(13)(a) (a) Indian War: between 1860 and 1898.

45.01(13)(b) (b) Spanish-American War: between April 21, 1898, and April 11, 1899.

45.01(13)(c) (c) Philippine Insurrection: between April 12, 1899, and July 4, 1902 (extended to July 15, 1903, if actually engaged in Moro Province hostilities).

45.01(13)(d) (d) Boxer Rebellion: between June 16, 1900, and May 12, 1901.

45.01(13)(e) (e) Mexican border service: between June 19, 1916, and April 5, 1917.

45.01(13)(f) (f) World War I: between April 6, 1917, and November 11, 1918 (extended to April 1, 1920, if service was in Russia).

45.01(13)(g) (g) World War II: between August 27, 1940, and July 25, 1947.

45.01(13)(h) (h) Korean conflict: between June 27, 1950, and January 31, 1955.

45.01(13)(i) (i) Vietnam War: between August 5, 1964, and January 1, 1977, excepting service on active duty for training purposes only.

45.01(13)(j) (j) Persian Gulf War: between August 1, 1990, and the ending date of Operation Desert Shield or the ending date of Operation Desert Storm as established by the department by rule.

45.01(13)(k) (k) Afghanistan War: between September 11, 2001, and the ending date of Operation Enduring Freedom or an operation that is a successor to Operation Enduring Freedom, as established by the department by rule.

45.01(13)(m) (m) Iraq War: between March 19, 2003, and the ending date of Operation Iraqi Freedom or an operation that is a successor to Operation Iraqi Freedom, as established by the department by rule.

45.01(13)(n) (n) Any period after the period specified in par. (m) that the department determines and designates by rule, after reviewing the criteria used to establish the war periods under pars. (a) to (m) and after consultation with the U.S. department of defense, to be a period when the United States is in a conflict that places persons at such a risk that the period should be designated as a war period for purposes of this chapter.

45.01 History History: 2005 a. 22, 253.



45.02 Eligibility for benefits.

45.02  Eligibility for benefits.

45.02(1) (1) Any person whose service on active duty with the U.S. armed forces or in forces incorporated as part of the U.S. armed forces makes that person eligible for general U.S. department of veterans affairs benefits shall be considered to have served under honorable conditions for purposes of this chapter.

45.02(2) (2) Except as provided in sub. (3) and s. 45.51 (6m), to be eligible for benefits under this chapter an applicant shall be a resident of and living in this state at the time of making application or the veteran from whom the applicant derives eligibility is deceased, and the veteran from whom eligibility is derived meets one of the following conditions:

45.02(2)(a) (a) His or her selective service local board, if any, and home of record at the time of entry or reentry into active service as shown on the veteran's report of separation from the U.S. armed forces for a qualifying period were in this state.

45.02(2)(b) (b) The veteran was a resident of this state at the time of entry or reentry into active duty.

45.02(2)(c) (c) The veteran was a resident of this state for any consecutive 12-month period after entry or reentry into service and before the date of his or her application or death.

45.02(3) (3) Veterans who are otherwise eligible and who are serving on active duty in the U.S. armed forces need not be living in this state on the date of application to qualify for benefits from the department.

45.02(4) (4) If the department determines that a person applying for a benefit under this chapter meets the residency requirement under sub. (2) (c), the department may not require the person to reestablish that he or she meets that residency requirement when he or she later applies for any other benefit under this chapter that requires that residency.

45.02 History History: 2005 a. 22; 2013 a. 20.



45.03 Department of veterans affairs.

45.03  Department of veterans affairs.

45.03(1) (1)  Policy. It is the policy of the state to give health, educational, and economic assistance to veterans and their dependents who are residents of this state to the extent and under the conditions determined by the board within the limitations set forth in this section.

45.03(2) (2) Rule-making; records. The secretary, after consulting with the board, may promulgate rules necessary to carry out the purposes of this chapter and the powers and duties conferred upon it. The records and files of the department of military affairs and of any other state department or officer shall, upon request, be made available to the secretary or to the board.

45.03(2m) (2m) Rule-making; board comments. The secretary shall provide the board with a copy of any rule that the department is preparing as a proposed rule under s. 227.14 (1). The board may prepare a report containing written comments and its opinion regarding the proposed rule. In preparing the proposed rule, the department shall include in the analysis under s. 227.14 (2) a copy of any such written comments and opinion.

45.03(3) (3) Council on veterans programs.

45.03(3)(a)(a) The council on veterans programs created under s. 15.497 shall advise the board and the department on solutions and policy alternatives relating to the problems of veterans.

45.03(3)(b) (b) The council on veterans programs and the department, jointly or separately, shall submit a report regarding the council on veterans programs to the chief clerk of each house of the legislature for distribution to the legislature under s. 13.172 (2) by September 30 of every odd-numbered year. The report shall include a general summary of the activities and membership over the past 2 years of the council and each organization on the council.

45.03(4) (4) Department staff.

45.03(4)(a)(a) The department shall employ staff necessary to carry out its functions. The secretary shall appoint under the classified service such persons as are necessary to carry out the policy of the department. All persons appointed by the department shall, if possible, be veterans and preference shall be given to disabled veterans.

45.03(4)(b) (b) The department upon request shall assist without charge all persons residing in the state having claims against the United States where the claims have arisen out of or by reason of service in the U.S. armed forces. The department may act as agent or power of attorney in pursuing claims for persons requesting the department to do so.

45.03(4)(c) (c) The department shall employ regional coordinators. The duties of a regional coordinator shall include providing direct claims and benefit application assistance to veterans. The regional coordinators shall coordinate claims and benefit application assistance with the appropriate county veterans service officers to maximize the level of assistance and benefits provided to veterans.

45.03(4)(d) (d) The department shall employ claims officers. The claims officers shall provide federal claims and benefit assistance to veterans and shall be based in the department's regional office in Milwaukee County.

45.03(4)(e) (e) The department shall employ mobile claims officers in each of the department's regions. The mobile claims officers shall provide claims and benefit assistance to veterans. The mobile claims officers shall coordinate that claims and benefit assistance with the appropriate county veterans service officers to maximize the level of assistance and benefits provided to veterans.

45.03(5) (5) Department powers to provide structures, facilities, and permanent improvements.

45.03(5)(a)(a) In this subsection, unless the context requires otherwise:

45.03(5)(a)1. 1. "Existing building" in relation to any conveyance, lease, or sublease made under par. (c) 1. means all detention, treatment, administrative, recreational, infirmary, hospital, vocational, and academic buildings; all dormitories and cottages; all storage facilities, heating plants, sewage disposal plants, and other buildings, structures, facilities, and permanent improvements that in the judgment of the board are needed or useful for the purposes of the department, and all equipment for them and all improvements and additions to them that were erected, constructed, or installed prior to the making of the conveyance, lease, or sublease.

45.03(5)(a)2. 2. "New building" in relation to any conveyance, lease, or sublease made under par. (c) 1. means all detention, treatment, administrative, recreational, infirmary, hospital, vocational, and academic buildings; all dormitories and cottages; all storage facilities, heating plants, sewage disposal plants, and other buildings, structures, facilities, and permanent improvements as in the judgment of the board are needed or useful for the purposes of the department, and all equipment for them and all improvements and additions to them that are erected, constructed, or installed after the making of the conveyance, lease, or sublease.

45.03(5)(a)3. 3. "Nonprofit corporation" means a nonstock corporation that is organized under ch. 181 and that is a nonprofit corporation, as defined in s. 181.0103 (17).

45.03(5)(b) (b) The department may acquire by gift, purchase, or condemnation property for the purposes of providing a headquarters and museum building for the department.

45.03(5)(c) (c)

45.03(5)(c)1.1. To provide new buildings and to enable the construction and financing of new buildings, to refinance indebtedness created by a nonprofit corporation for the purpose of providing a new building or buildings or additions or improvements to a new building that is located on land owned by, or owned by the state and held for, the department or on lands of the institutions under the jurisdiction of the department or by the nonprofit corporation, or for any one or more of these purposes, the department has the following powers and duties:

45.03(5)(c)1.a. a. Without limitation by reason of any other provisions of the statutes except ss. 13.48 (14) (am) and 16.848 (1), unless otherwise required by law, the power to sell and to convey title in fee simple to a nonprofit corporation any land and any existing buildings owned by the state that are under the jurisdiction of the department for the consideration and upon the terms and conditions as in the judgment of the board are in the public interest.

45.03(5)(c)1.b. b. Unless otherwise required by law, the power to lease to a nonprofit corporation for a term or terms not exceeding 50 years each any land and any existing buildings owned by the state that are under the jurisdiction of the department upon the terms and conditions as in the judgment of the board are in the public interest.

45.03(5)(c)1.c. c. The power to lease or sublease from the nonprofit corporation, and to make available for public use, any land, or any land and existing buildings conveyed or leased to such nonprofit corporation under subd. 1. a. and b., and any new buildings erected upon such land or upon any other land owned by the nonprofit corporation, upon the terms, conditions, and rentals, subject to available appropriations, as in the judgment of the board are in the public interest.

45.03(5)(c)1.d. d. The duty to submit the plans and specifications for all new buildings to the building commission for approval whenever required by law and to submit plans and specifications for all new buildings and all conveyances, leases, and subleases made under this subsection to the department of administration and the governor for written approval before they are finally adopted, executed, and delivered.

45.03(5)(c)1.e. e. The power to pledge and assign all or any part of the revenues derived from the operation of any land or new buildings as security for the payment of rentals due and to become due under any lease or sublease of new buildings under subd. 1. c.

45.03(5)(c)1.f. f. The power to covenant and agree in any lease or sublease of any land or new buildings made under subd. 1. c. to impose fees, rentals, or other charges for the use and occupancy or other operation of new buildings in an amount calculated to produce net revenues sufficient to pay the rentals due and to become due under the lease or sublease.

45.03(5)(c)1.g. g. The power to apply all or any part of the revenues derived from the operation of any land or existing buildings to the payment of rentals due and to become due under any lease or sublease made under subd. 1. c.

45.03(5)(c)1.h. h. The power to pledge and assign all or any part of the revenues derived from the operation of any land or existing buildings to the payment of rentals due and to become due under any lease or sublease made under subd. 1. c.

45.03(5)(c)1.i. i. The power to covenant and agree in any lease or sublease made under subd. 1. c. to impose fees, rentals, or other charges for the use and occupancy or other operation of any land or existing buildings in an amount calculated to produce net revenues sufficient to pay the rentals due and to become due under the lease or sublease.

45.03(5)(c)1.j. j. The power and duty, upon receipt of notice of any assignment by any nonprofit corporation of any lease or sublease made under subd. 1. c., or of any of its rights under any sublease, to recognize and give effect to the assignment, and to pay to the assignee rentals or other payments then due or that may become due under any lease or sublease that has been assigned by the nonprofit corporation.

45.03(5)(c)2. 2. The state shall be liable for accrued rentals and for any other default under any lease or sublease made under subd. 1. c., and may be sued for the accrued rentals or other default on contract as in other contract actions under ch. 775, except that the lessor under the lease or sublease or any assignee of the lessor or any person or other legal entity proceeding on behalf of the lessor is not required to file any claim with the legislature prior to the commencement of the action.

45.03(5)(c)3. 3. Nothing in this subsection empowers the board or the department to incur any state debt.

45.03(5)(c)4. 4. All powers and duties conferred upon the board or the department under this subsection shall be exercised and performed by resolution of the board. All conveyances, leases, and subleases made under this subsection, when authorized by resolution of the board, shall be made, executed, and delivered in the name of the department and shall be signed by the secretary and sealed with the seal of the department.

45.03(5)(c)5. 5. All laws, conflicting with any provisions of this subsection, are, insofar as they conflict with this section and no further, superseded by this subsection.

45.03(6) (6) Coordination duties. The department shall coordinate the activities of all state agencies and the University of Wisconsin Hospitals and Clinics Authority performing functions relating to the medical, hospital, or other remedial care; placement and training; and educational, economic, or vocational rehabilitation of veterans. In particular, the department shall coordinate the activities of the technical college system board, state selective service administration, department of health services, department of workforce development, department of public instruction, the University of Wisconsin System and other educational institutions, the University of Wisconsin Hospitals and Clinics Authority, and all other departments or agencies performing any of the functions specified, to the end that the benefits provided in this section may be made available to veterans as promptly and effectively as possible.

45.03(7) (7) Contact duties. The department shall maintain contacts with county veterans service officers and local agencies, the American Red Cross, and veterans organizations concerned with the welfare of veterans and shall contact and cooperate with federal agencies in securing for veterans all benefits to which they may be entitled.

45.03(8) (8) Minors' execution of documents; benefits exempt from execution.

45.03(8)(a)(a) Any minor who is a veteran and any minor who is the spouse, surviving spouse, or child of a veteran may execute notes, mortgages, and other contracts and conveyances to the department and the notes, mortgages, contracts, and conveyances are not subject to the defense of infancy.

45.03(8)(b) (b) The benefits and aid provided under s. 45.20 (3) and s. 45.40 are not assignable and are exempt from garnishment and execution.

45.03(9) (9) Vocational training. The department in cooperation with the department of workforce development shall make available to disabled veterans the benefits of vocational training and guidance, including those veterans who have filed claims for federal rehabilitation benefits and during the pendency of the claims. If the claims are allowed and federal reimbursement is made to the state, the money shall be paid into the veterans trust fund.

45.03(10) (10) Training and employment of veterans. The department, in cooperation with the department of workforce development and state selective service administration and any other federal, state, or local agency, shall formulate and carry out plans for the training and employment of veterans.

45.03(11) (11) Approval agency for veterans training.

45.03(11)(a)(a) Except as provided in par. (b), the department shall be the state approval agency for the education and training of veterans and other eligible persons. The department shall approve and supervise schools and courses of instruction for the training of veterans and eligible persons under 38 USC 3670, and may enter into and receive money under contracts with the U.S. department of veterans affairs or other appropriate federal agencies.

45.03(11)(b) (b) The governor may designate the following agencies for approval and supervision of special phases of the program of veterans education:

45.03(11)(b)1. 1. On-the-job and apprenticeship training program, the department of workforce development.

45.03(11)(b)2. 2. On-the-farm training program, the technical college system board.

45.03(11)(b)3. 3. Funeral directors apprentices, the funeral directors examining board.

45.03(12) (12) Gifts and bequests.

45.03(12)(a)(a) The department may receive gifts and bequests in its name for the benefit of Wisconsin veterans and their dependents in accordance with policies adopted by the board. Moneys received shall be credited to the veterans trust fund.

45.03(12)(b) (b) The department may receive moneys or other gifts and bequests in its name for the benefit of the Wisconsin Veterans Museum. Moneys received shall be credited to the veterans trust fund and used, as far as practicable, in accordance with the wishes of the donors and in accordance with the board's policies.

45.03(13) (13) Additional duties. The department shall do all the following:

45.03(13)(a) (a) Assist in the coordination of the state, county, municipal, and private activities relating to veterans housing.

45.03(13)(b) (b) Cooperate with any federal departments, agencies, and independent establishments relating to veterans housing, benefits, priorities, and finances.

45.03(13)(c) (c) Assist any housing authority, municipality, or private enterprise engaged in supplying veterans housing in the acquisition of materials, finances, legal aid, and compliance with federal regulations.

45.03(13)(d) (d) Utilize the services and facilities of state agencies and county veterans service officers, including legal services furnished to the department by the department of justice.

45.03(13)(e) (e) Provide county veterans service officers with the information provided to the department by the adjutant general under s. 321.04 (1) (o) and may provide county veterans service officers with information on all necessary military points of contact and general deployment information for reserve units of the U.S. armed forces.

45.03(13)(f) (f) Provide services related to post-traumatic stress disorder to service members and veterans, which shall include at least one of the following services:

45.03(13)(f)1. 1. Outreach services to service members and veterans who may be experiencing post-traumatic stress disorder.

45.03(13)(f)2. 2. Information on the availability of post-traumatic stress disorder medical services and referrals to those services.

45.03(13)(j) (j) Provide grants to eligible persons who administer a program to identify, train, and place volunteers at the community level who will assist national guard members, members of the U.S. armed forces or forces incorporated in the U.S. armed forces, and their spouses and dependents, who return to this state after serving on active duty. The department shall make available to the volunteers, veterans, and their spouses and dependents, a packet of information about the benefits that they may be eligible to receive from the state or federal government. The annual amount that may be expended under this paragraph may not exceed $201,000. This paragraph does not apply after June 30, 2011.

45.03(13)(k) (k) Provide $117,300 in 2005-06 and $117,300 in 2006-07 to a housing authority in a 1st class city in a county with a population of at least 500,000 to supplement the housing costs of chronically homeless veterans and their families if the housing authority does all of the following:

45.03(13)(k)1. 1. Provides evidence that the money will be used to provide multi-family housing for individuals and families that contain at least one veteran who has been chronically homeless.

45.03(13)(k)2. 2. Uses at least 50 percent of the money for supplementing temporary privately owned rental housing costs and the remainder for subsidizing public rental housing costs.

45.03(13)(k)3. 3. In coordination with the department, submits reports to the legislature under s. 13.172 (2) and to the governor by August 15, 2006, and August 15, 2007, that contain the following information related to the money received in the previous fiscal year:

45.03(13)(k)3.a. a. The number of veterans that received a housing supplement.

45.03(13)(k)3.b. b. The size of the veterans' households.

45.03(13)(k)3.c. c. The amount of the supplement and time that the supplement was provided to each veteran's household.

45.03(13)(k)3.d. d. The housing status of the assisted veteran's household at the time the supplement ended.

45.03(13)(k)3.e. e. Any other information that the department considers necessary to evaluate the program.

45.03(13)(L) (L) Provide verification to the educational institution of the information required under s. 36.27 (3p) (a) 1r. or 38.24 (8) (a) 1r.

45.03(13)(m) (m) Provide verification to the educational institution of the information required under s. 36.27 (3n) (a) 1m. or 38.24 (7) (a) 1m.

45.03(13)(n) (n) Provide verification to the department of revenue of the information required under s. 71.07 (6e) (a) 2. or 3.

45.03(13)(o) (o) Provide verification to the department of transportation of the information required under s. 343.14 (2) (j).

45.03(13)(p) (p) Before June 30 of each even-numbered year, submit to the joint committee on finance a report describing the condition of the veterans trust fund. The report shall include information regarding all of the following:

45.03(13)(p)1. 1. The projected revenues and expenditures of the veterans trust fund beginning with the fiscal year that starts immediately after the submittal of the report.

45.03(13)(p)2. 2. Any changes in the programs administered by the department that have been implemented after the enactment of the most recent biennial budget act and that are expected to affect the projected revenues, expenditures, or balances of the veterans trust fund.

45.03(14) (14) Liberal construction intended. This chapter shall be construed as liberally as the language permits in favor of applicants.

45.03(15) (15) Deferral of payments and interest on loans. When a veteran or a member of the veteran's family makes application for deferment of payment of monthly installments and waiver of interest charges on veterans loans made under this chapter, showing that the ability of the veteran to make payment is materially and adversely affected by reason of military service, the department may, with the approval of the board, defer payment of monthly installments and waive interest charges on veterans loans made under this chapter for the duration of any period of service in the armed forces of the United States during a national emergency or in time of war or under P.L. 87-117 and 6 months from date of discharge or separation and the time for payment may be extended for the same period. However, when funds estimated to be received in the veterans mortgage loan repayment fund to pay debt service on public debt contracted under s. 20.866 (2) (zn) and (zo) are less than the funds estimated to be required for the payment of the debt service, the board may grant deferral of payments and interest on loans provided under s. 45.37 only when so required by federal law.

45.03(16) (16) Application requirements and penalties.

45.03(16)(a)(a) If the department finds that an applicant for benefits from the department has willfully made or caused to be made, or conspired, assisted in, agreed to, arranged for, or in any way procured the making of a false or fraudulent affidavit, declaration, certificate, statement, or other writing, it may suspend all benefits available to the applicant from the department under this chapter.

45.03(16)(b) (b) Any person who, with the intent to secure any benefits under this chapter for personal benefit or for others, willfully makes or causes to be made, or conspires, assists in, agrees to, arranges for, or in any way procures the making or presentation of a false or fraudulent affidavit, declaration, certificate, statement, or other writing, may be fined not more than $500 or be imprisoned for not more than 6 months, or both. The fine or imprisonment may be imposed in addition to the penalty provided in par. (a).

45.03(16)(c) (c)

45.03(16)(c)1.1. As used in this paragraph, "fair consideration" means the exchange of property, assets, or obligations for a fair equivalent, in an amount not disproportionately small or large compared to the value of the property, assets, or obligations, as reflected in similar market transactions.

45.03(16)(c)2. 2. The department shall declare immediately due and payable any loan made after July 29, 1979, under a program administered by the department under s. 45.40 or subch. III, if it finds that the loan was granted to an ineligible person due to any of the following circumstances:

45.03(16)(c)2.a. a. The applicant did not report income amounts as required on the loan application.

45.03(16)(c)2.b. b. The applicant did not make the disclosures required under subd. 3. a., b., or c. on the loan application.

45.03(16)(c)2.c. c. The applicant transferred assets or liabilities or incurred liabilities for less than fair consideration with the intent to qualify for and secure the loan.

45.03(16)(c)3. 3. Loan application forms processed by the department for programs administered under s. 45.40 or subch. III shall do all of the following:

45.03(16)(c)3.a. a. Require disclosure of any asset with a value over $500 transferred by the applicant for less than fair consideration, within one year immediately prior to the loan application date. In determining the applicant's need for a loan, the department shall consider those transferred assets to be assets of the applicant.

45.03(16)(c)3.b. b. Require disclosure of any liability of more than $500 incurred by the applicant for less than fair consideration, within one year immediately prior to the loan application date. In determining the applicant's need for a loan, the department shall not consider these liabilities to be liabilities of the applicant.

45.03(16)(c)3.c. c. Require disclosure of all liabilities transferred by the applicant within one year immediately prior to the loan application date. The liabilities transferred for less than fair consideration shall be considered by the department to be liabilities of the applicant to the extent he or she is liable for their payment or for reimbursement of the transferee.

45.03(16)(c)3.d. d. Contain notification of the penalties provided for in this subsection.

45.03(16)(c)4. 4. The department shall incorporate the payment acceleration requirements of subd. 2. in all loan documents for programs administered by the department under s. 45.40 or subch. III.

45.03(17) (17) Loan repayments. The department shall deposit all repayments of loans and payments of interest made on loans under s. 45.351 (2), 1995 stats., s. 45.356, 1995 stats., or s. 45.80, 1989 stats., in the veterans trust fund.

45.03(18) (18) Collections. The department may enter into contracts to collect delinquent loan payments owed to the department. The department may allocate a portion of the amounts collected under the contracts to pay contract costs. Notwithstanding the provisions of s. 45.04, the department may release information contained in its files pertaining to applications for benefits to contractors providing collection services to the department.

45.03(19) (19) Loan guarantee. The department may provide a loan guarantee for multifamily transitional housing for homeless veterans.

45.03(21) (21) Depleted uranium; assistance to veterans. The department shall do all of the following for veterans who may have been affected by exposure to depleted uranium while on active duty:

45.03(21)(a) (a) Assist veterans who may have been exposed to depleted uranium to obtain the best practice health screening test from the federal department of veterans affairs to test for exposure to depleted uranium using a bioassay procedure involving methods sufficiently sensitive to detect depleted uranium at low levels.

45.03(21)(b) (b) With the assistance of the department of military affairs, provide information to veterans upon their discharge from active duty regarding the health and safety issues concerning depleted uranium exposure, including the types and efficacy of tests to detect depleted uranium exposure, the treatments available for veterans affected by exposure to depleted uranium, and the federal and state benefits that are available for veterans exposed to depleted uranium.

45.03(21)(c) (c) Provide information to departmental staff, interested veterans organizations, health care providers, and county veterans service officers regarding the effects of depleted uranium exposure, the detection programs that are available to determine if a veteran has been exposed to depleted uranium, the federal treatment programs that are available to veterans who may have been exposed to depleted uranium, and the federal and state benefits that are available to veterans who have been exposed to depleted uranium.

45.03(21)(d) (d) Create information on the Internet about the health effects of depleted uranium exposure, the detection programs that are available to determine if a national guard member or veteran has been exposed to depleted uranium, the federal treatment programs that are available to those who may have been exposed to depleted uranium, and the federal and state benefits that are available to those national guard members or veterans who have been exposed to depleted uranium.

45.03 History History: 2005 a. 22, 25, 468; 2007 a. 20 ss. 782m, 783, 9121 (6) (a); 2007 a. 46, 200; 2009 a. 28; 2011 a. 32, 36; 2013 a. 17, 20.



45.04 Release of information and records.

45.04  Release of information and records.

45.04(1) (1)  Definitions. In this section:

45.04(1)(a) (a) "Duly authorized representative" means any person authorized in writing by the veteran to act for the veteran, the veteran's guardian if the veteran is adjudicated incompetent, or a legal representative if the veteran is deceased. Where for proper reason no representative has been or will be appointed, the veteran's spouse, an adult child, or, if the veteran is unmarried, either parent of the veteran shall be recognized as the duly authorized representative.

45.04(1)(b) (b) "Service office" means a county veterans service office.

45.04(2) (2) Separation documents. Separation documents and copies of separation documents evidencing service in the armed forces of the U.S. are confidential and privileged. Examination of these records in the possession of the department or service office is limited to authorized employees of the department or service office and information entered in these records may be disclosed only to veterans and their duly authorized representatives or to interested governmental agencies for the purpose of assisting veterans and their dependents to obtain the rights and benefits to which they may be entitled.

45.04(3) (3) U.S. department of veterans affairs records. Records and papers in the possession of the department or service office that are released to the department or service office by the U.S. department of veterans affairs or that contain information provided by the U.S. department of veterans affairs are confidential. Release of information from these records or papers may be made only under regulations of the U.S. department of veterans affairs.

45.04(4) (4) Investigation. All reports of investigation made by employees of the department or at the direction of the department for official departmental purposes are only for the use of the secretary and staff. Materials and information that disclose the investigative techniques of the department or the identity of confidential informants and material received in confidence by representatives of the department may not be released.

45.04(5) (5) Vital records. The service office may obtain a copy of a vital record under s. 69.30 (2) and may transmit the copy to the department or to the U.S. department of veterans affairs to assist a veteran or his or her dependent in obtaining a benefit.

45.04(6) (6) Disclosure of monetary benefits. The department shall disclose, to any person who requests, the amount of any payment, grant, or loan made by the department to any applicant. A person seeking this information shall be required to sign a statement setting forth the person's name and address and the reason for making the request and certifying that the person will not use the information obtained for commercial or political purposes.

45.04(7) (7) Disclosure of loan status information. The department may disclose to a consumer reporting agency, as defined in 15 USC 1681a (f), the current repayment status of, the balances due on, and other relevant information pertaining to department loans that is readily accessible on any loans on which balances are due and owing the department. The department may charge consumer reporting agencies an amount sufficient to cover all the costs of preparation and delivery of the information.

45.04(8) (8) Disclosure of other information. Except as provided in subs. (2) to (6), all files, records, reports, papers, and documents pertaining to applications for benefits from the department, and information contained in them, may be released by the department or service office only under rules of the department. The rules shall provide for the furnishing of information required under sub. (7) and for official purposes by any agency of the U.S. government, by any agency of this state, by any law enforcement, social services, or human services agency of any Wisconsin county, or by members of the state senate and assembly. The rules shall otherwise provide for release of personal information pertaining to or contained in any application for benefits, whether pending or adjudicated, only when authorized in writing by the applicants or when necessary to assist applicants in securing veterans benefits that the applicants may be entitled to or when necessary for the efficient management of loans made by the department.

45.04 History History: 2005 a. 22.



45.045 Veteran registry.

45.045  Veteran registry. The department shall establish a voluntary statewide registry that will collect information from veterans and inform veterans on health issues, including post-traumatic stress disorder, Agent Orange, and Gulf War syndrome.

45.045 History History: 2007 a. 20.



45.05 Registration of certificate of discharge.

45.05  Registration of certificate of discharge. Every person who has served in the U.S. armed forces at any time, and who has been honorably discharged or given a certificate of service or relieved from active service may record with the register of deeds of any county, in a suitable book provided by the county for that purpose, a certificate of discharge or release. The certificate shall be accessible only to the discharged person or that person's dependents or duly authorized representative, as defined in s. 45.04 (1) (a), the county veterans service officer, the department, or any person with written authorization from the discharged person or that discharged person's dependents. The register of deeds may not charge for recording, except that in counties where the register of deeds is under the fee system and not paid a fixed salary, the county shall pay the fee specified in s. 59.43 (2) (ag). The record of any certificate of discharge or release made prior to July 6, 1919, is legalized.

45.05 History History: 2005 a. 22.



45.06 Security.

45.06  Security.

45.06(1)(1) It shall be unlawful for any person to receive or accept as a security or to withhold from a veteran or a person who was honorably discharged from the U.S. armed forces any discharge paper, citation, warrant, medal, badge, or evidence upon which the veteran is entitled to certain rights, as a veteran under the laws of the United States or of this state, and any transfer of the item during the life of the veteran upon a consideration or otherwise shall be null and void, and the refusal or willful neglect of any person to return or deliver upon demand the discharge paper, citation, warrant, medal, badge, or evidence is punishable as provided in sub. (2).

45.06(2) (2) Any person who violates this section shall be fined not more than $100 or imprisoned for not more than 6 months, or both.

45.06 History History: 2005 a. 22.



45.07 Wisconsin Veterans Museum.

45.07  Wisconsin Veterans Museum.

45.07(1) (1) The department of administration shall provide suitable space for the purpose of a memorial hall, designated as the Wisconsin Veterans Museum, dedicated to the veterans of Wisconsin and to the men and women of Wisconsin who served in the armed forces of the United States during the civil war of 1861 to 1865 and during any subsequent period. The department of veterans affairs shall operate the Wisconsin Veterans Museum. The mission of the Wisconsin Veterans Museum is to acknowledge, commemorate, and affirm the role of Wisconsin veterans in the United States of America's military past by means of instructive exhibits and other educational programs.

45.07(2) (2) The battle flags of Wisconsin units serving in the nation's wars and all relics and mementos of the nation's wars donated to or otherwise acquired by the state for display in the Wisconsin Veterans Museum shall constitute the memorial collection. The department shall do all of the following:

45.07(2)(a) (a) Catalog and identify all war relics and mementos of the memorial collection.

45.07(2)(b) (b) Restore, preserve, and safeguard the relics and mementos of the memorial collection.

45.07(2)(c) (c) Procure additions to the memorial collection.

45.07(2)(d) (d) Provide proper display equipment and display the memorial collection to make it instructive and attractive to visitors.

45.07 History History: 2005 a. 22.



45.08 Memorial Day.

45.08  Memorial Day.

45.08(1)(1) Every department and agency of the state government, every court of the state, and every political subdivision of the state, shall give a leave of absence with pay for the last Monday in May of each year, the day of celebration for May 30, Memorial Day, to every person in the employ of the state or political subdivision who has at any time served in and been honorably discharged from the U.S. armed forces or from forces incorporated as part of the U.S. armed forces. A refusal to give the leave of absence to a person entitled to the leave constitutes neglect of duty.

45.08(2) (2) If the nature of the duties of the department, agency, court, or political subdivision necessitates the employment of persons eligible for a leave of absence under sub. (1), the department, agency, court, or political subdivision shall arrange and assign the necessary work so as to permit the largest possible numbers of eligible persons to have a leave of absence either all or part of Memorial Day.

45.08 History History: 2005 a. 22.



45.09 Veterans as classroom volunteers.

45.09  Veterans as classroom volunteers.

45.09(1) (1) In this section:

45.09(1)(a) (a) "Private school" has the meaning given in s. 115.001 (3r).

45.09(1)(b) (b) "Public school" has the meaning given in s. 115.01 (1).

45.09(1)(c) (c) "School term" has the meaning given in s. 115.001 (12).

45.09(1)(d) (d) "Tribal school" has the meaning given in s. 115.001 (15m).

45.09(2) (2) Subject to sub. (3), the department shall award a certificate of achievement and appreciation to any veteran who completes 20 hours of volunteer service in a public, private, or tribal school during a school term.

45.09(3) (3) A certificate shall be awarded under sub. (2) if all of the following requirements are met:

45.09(3)(a) (a) The volunteer service consists of classroom service that involves direct interaction with pupils, with an emphasis on sharing the lessons the veteran learned from his or her military experience.

45.09(3)(b) (b) The veteran is not an employee of the school or school district during the term in which the volunteer service takes place.

45.09(3)(c) (c) By July 1 after the school term in which the volunteer service takes place, the veteran submits to the department a form signed by the school principal or school district administrator verifying that the veteran fulfilled the 20 hours of volunteer service specified under par. (a).

45.09 History History: 2007 a. 22; 2009 a. 302.



45.20 Tuition reimbursement.

45.20  Tuition reimbursement.

45.20(1) (1)  Definitions. In this section:

45.20(1)(a) (a) "Institution of higher education" has the meaning given in 20 USC 1001 (a).

45.20(1)(c) (c) "Part-time classroom study" means any of the following:

45.20(1)(c)1. 1. Enrollment in courses for which no more than 11 semester or the equivalent trimester or quarter credits will be given upon satisfactory completion.

45.20(1)(c)2. 2. Enrollment in courses during a summer semester or session.

45.20(1)(d) (d) "Tuition," when referring to the University of Wisconsin System, means academic fees and segregated fees; when referring to the technical colleges, means "program fees" and "additional fees" as described in s. 38.24 (1m) and (1s); and when referring to a high school, a school that is approved under s. 45.03 (11), or a proprietary school that is approved under s. 38.50, means the charge for the courses for which a person is enrolled.

45.20(2) (2) Tuition reimbursement program.

45.20(2)(a)(a) Administration.

45.20(2)(a)1.1. The department shall administer a tuition reimbursement program for eligible veterans enrolling as undergraduates in any institution of higher education in this state, enrolling in a school that is approved under s. 45.03 (11), enrolling in a proprietary school that is approved under s. 38.50, enrolling in a public or private high school, enrolling in a tribal school, as defined in s. 115.001 (15m), in any grade from 9 to 12, or receiving a waiver of nonresident tuition under s. 39.47.

45.20(2)(a)2. 2. A veteran who is a resident of this state and otherwise qualified to receive benefits under this subsection may receive the benefits under this subsection upon the completion of any correspondence courses or part-time classroom study from an institution of higher education located outside this state, from a school that is approved under s. 45.03 (11), or from a proprietary school that is approved under s. 38.50, if any of the following applies:

45.20(2)(a)2.a. a. The part-time classroom study is not offered within 50 miles of the veteran's residence by any school or institution under this paragraph and the educational institution from which the study is offered is located not more than 50 miles from the boundary line of this state.

45.20(2)(a)2.b. b. The correspondence course is not offered in this state.

45.20(2)(b) (b) Eligibility.

45.20(2)(b)1.1. A veteran is eligible for the tuition reimbursement program if he or she meets all of the following criteria:

45.20(2)(b)1.a. a. The annual income of the veteran and his or her spouse does not exceed $50,000 plus $1,000 for each dependent in excess of 2 dependents.

45.20(2)(b)1.c. c. The veteran is a resident at the time of application for the program and was a Wisconsin resident at the time of entry into service or was a resident for any consecutive 12-month period after entry into service and before the date of his or her application. If a person applying for a benefit under this subsection meets the residency requirement of 12 consecutive months, the department may not require the person to reestablish that he or she meets that residency requirement when he or she later applies for any other benefit under this chapter that requires that residency.

45.20(2)(b)2. 2. In determining eligibility under this subsection, the department shall verify all reported income amounts.

45.20(2)(b)3. 3. A veteran is not eligible under this program if the veteran has an undergraduate degree from any institution of higher education.

45.20(2)(c) (c) Program benefits.

45.20(2)(c)1.1. A veteran who meets the eligibility requirements under par. (b) 1. may be reimbursed upon satisfactory completion of an undergraduate semester in any institution of higher education in this state, or upon satisfactory completion of a course at any school that is approved under s. 45.03 (11), any proprietary school that is approved under s. 38.50, any public or private high school, any tribal school, as defined in s. 115.001 (15m), that operates any grade from 9 to 12, or any institution from which the veteran receives a waiver of nonresident tuition under s. 39.47. Except as provided in par. (e), the amount of reimbursement may not exceed the total cost of the veteran's tuition minus any grants or scholarships that the veteran receives specifically for the payment of the tuition, or, if the tuition is for an undergraduate semester in any institution of higher education, the standard cost of tuition for a state resident for an equivalent undergraduate semester at the University of Wisconsin-Madison, whichever is less.

45.20(2)(c)2. 2. An application for reimbursement of tuition under this subsection shall meet all of the following requirements:

45.20(2)(c)2.a. a. Be completed and received by the department in a time limit set by administrative rule.

45.20(2)(c)2.b. b. Contain the information necessary to establish eligibility as determined by the department.

45.20(2)(c)2.c. c. Be on the application form established by the department.

45.20(2)(c)2.d. d. Contain the signatures of both the applicant and a representative of the institution or school certifying that the applicant has satisfactorily completed the semester.

45.20(2)(c)3. 3. Reimbursement provided under this subsection shall be paid from the appropriation under s. 20.485 (2) (tf). If the amount of funds applied for exceeds the amount available under s. 20.485 (2) (tf), the department may reduce the reimbursement percentage, except to disabled veterans who are eligible for 100 percent of tuition and fees under par. (e), or deny applications for reimbursement that would otherwise qualify under this subsection. In those cases, the department shall determine the reimbursement percentage, except to disabled veterans who are eligible for 100 percent of tuition and fees under par. (e), and eligibility on the basis of the dates on which applications for reimbursement were received.

45.20(2)(c)4. 4. Reimbursement of tuition and fees for a course may be provided at an institution or school under this paragraph other than the one from which the veteran is receiving his or her degree or certificate of graduation or course completion if all of the following apply:

45.20(2)(c)4.a. a. The curriculum at the institution or school consists only of courses necessary to complete a degree in a particular course of study.

45.20(2)(c)4.b. b. The course is accepted as transfer credits at the institution or school listed under this paragraph from which the veteran is receiving his or her degree but is not available at that institution or school.

45.20(2)(d) (d) Limitations.

45.20(2)(d)1.1. Subject to subd. 1m., a veteran's eligibility for reimbursement under this subsection at any institution of higher education in this state, at a school that is approved under s. 45.03 (11), at a proprietary school that is approved under s. 38.50, at a public or private high school, at a tribal school, as defined in s. 115.001 (15m), that operates any grade from 9 to 12, or at an institution where he or she is receiving a waiver of nonresident tuition under s. 39.47 is limited to the following:

45.20(2)(d)1.a. a. If the veteran served on active duty, except service on active duty for training purposes, for 90 to 180 days, the veteran may be reimbursed for a maximum of 30 credits or 2 semesters, or an equivalent amount of credits or semesters if at a school other than an institution of higher education.

45.20(2)(d)1.b. b. If the veteran served on active duty, except service on active duty for training purposes, for 181 to 730 days, the veteran may be reimbursed for a maximum of 60 credits or 4 semesters, or an equivalent amount of credits or semesters if at a school other than an institution of higher education.

45.20(2)(d)1.c. c. If the veteran served on active duty, except service on active duty for training purposes, for more than 730 days, the veteran may be reimbursed for a maximum of 120 credits or 8 semesters, or an equivalent amount of credits or semesters if at a school other than an institution of higher education.

45.20(2)(d)1m. 1m. For courses begun later than 10 years after the veteran's separation from the service, a veteran may not be reimbursed for more than 60 of the credits to which the veteran's eligibility is limited under subd. 1. and may not be reimbursed for more than 11 semester credits or equivalent trimester or quarter credits for any semester or session, other than a summer semester or session, regardless of the number of credits taken during that semester or session.

45.20(2)(d)2. 2. The department may provide reimbursement under this subsection to a veteran who is delinquent in child support or maintenance payments or who owes past support, medical expenses or birth expenses, as established by appearance of the veteran's name on the statewide support lien docket under s. 49.854 (2) (b), only if the veteran provides the department with one of the following:

45.20(2)(d)2.a. a. A repayment agreement that the veteran has entered into, that has been accepted by the county child support agency under s. 59.53 (5) and that has been kept current for the 6-month period immediately preceding the date of the application.

45.20(2)(d)2.b. b. A statement that the veteran is not delinquent in child support or maintenance payments and does not owe past support, medical expenses or birth expenses, signed by the department of children and families or its designee within 7 working days before the date of the application.

45.20(2)(d)3. 3. A veteran may not receive reimbursement under this subsection for any semester in which he or she is eligible for or received a grant under s. 321.40 or under 10 USC 2007.

45.20(2)(d)4. 4. A veteran may not receive reimbursement under this subsection for any semester in which the veteran fails to receive at least a 2.0 grade point average or an average grade of "C".

45.20(2)(e) (e) Disabled veteran eligibility. A disabled veteran who meets the requirements under this subsection and whose disability is rated at 30% or more under 38 USC 1114 or 1134 may be reimbursed for up to 100% of the cost of tuition and fees, but that reimbursement is limited to 100% of the standard cost for a state resident for tuition and fees for an equivalent undergraduate course at the University of Wisconsin-Madison per course if the tuition and fees are for an undergraduate semester in any institution of higher education.

45.20 History History: 2005 a. 22, 25; 2007 a. 20, 200; 2009 a. 28, 297, 302; 2011 a. 32, 260.



45.205 Tuition reimbursement for students at tribal colleges.

45.205  Tuition reimbursement for students at tribal colleges.

45.205(1)(1)  Definitions. In this section:

45.205(1)(a) (a) "Tribal college" means any of the following:

45.205(1)(a)1. 1. The College of Menominee Nation.

45.205(1)(a)2. 2. Lac Courte Oreilles Ojibwa Community College.

45.205(1)(b) (b) "Tuition" means the amount charged to a student to enroll in a degree credit course. "Tuition" does not include fees or the cost of room and board, books, supplies, or equipment.

45.205(2) (2) Tuition reimbursement program.

45.205(2)(a)(a) Application. Any veteran enrolled in a tribal college may apply to the department for tuition reimbursement under this subsection on a form prescribed by the department. The application shall contain information, as determined by the department, establishing the applicant's eligibility for tuition reimbursement under this subsection.

45.205(2)(b) (b) Eligibility. A veteran is eligible for tuition reimbursement under this subsection if he or she meets all of the following conditions:

45.205(2)(b)2. 2. The veteran's annual household income does not exceed $50,000 plus $1,000 for each dependent in excess of 2 dependents.

45.205(2)(b)3. 3. The veteran is a resident of this state at the time of application under par. (a).

45.205(2)(b)4. 4. The veteran was a resident of this state at the time of his or her entry into service or was a resident of this state for any consecutive 12-month period after entry into service and before the date of application under par. (a). If a veteran who submits an application under par. (a) meets that consecutive 12-month residency requirement, the department may not require the veteran to reestablish that he or she meets that residency requirement when he or she later applies for any other benefit under this chapter for which that residency requirement applies.

45.205(2)(b)5. 5. The veteran does not have a bachelor's or higher degree from an institution of higher education, as defined in 20 USC 1001 (a).

45.205(2)(c) (c) Benefits.

45.205(2)(c)1.1. Subject to the limitations under par. (d), if a veteran submits an application under par. (a) and establishes his or her eligibility for tuition reimbursement under par. (b), the department shall reimburse the veteran for the total amount of his or her tribal college tuition from the appropriation under s. 20.485 (2) (km).

45.205(2)(c)2. 2. If in any fiscal year the total amount of reimbursement payments to be paid under subd. 1. exceeds the moneys available for the payments from the appropriation under s. 20.485 (2) (km), the department shall prorate the available moneys among the applicants for reimbursement in proportion to the approved reimbursement amounts.

45.205(2)(d) (d) Limitations.

45.205(2)(d)1.1. The department may not reimburse a veteran under this subsection for more than the following number of credits or semesters at a tribal college:

45.205(2)(d)1.a. a. If the veteran served on active duty, except service on active duty for training purposes, for 90 to 180 days, 30 credits or 2 semesters.

45.205(2)(d)1.b. b. If the veteran served on active duty, except service on active duty for training purposes, for 181 to 730 days, 60 credits or 4 semesters.

45.205(2)(d)1.c. c. If the veteran served on active duty, except service on active duty for training purposes, for more than 730 days, 120 credits or 8 semesters, except that, for courses a veteran begins later than 10 years after the veteran's separation from service, the department may not reimburse a veteran for more than 60 credits or 4 semesters.

45.205(2)(d)3. 3. The department may not provide reimbursement under this subsection to a veteran who is delinquent in child support or maintenance payments or who owes past support, medical expenses, or birth expenses, as established by appearance of the veteran's name on the statewide support lien docket under s. 49.854 (2) (b), unless the veteran provides the department with one of the following:

45.205(2)(d)3.a. a. A repayment agreement that the veteran has entered into, that has been accepted by the county child support agency under s. 59.53 (5), and that has been kept current for the 6-month period immediately preceding the date of the application under par. (a).

45.205(2)(d)3.b. b. A statement that the veteran is not delinquent in child support or maintenance payments and does not owe past support, medical expenses, or birth expenses, signed by the department of children and families or its designee within 7 working days before the date of the application under par. (a).

45.205(2)(d)4. 4. The department may not provide reimbursement under this subsection for any semester in which the veteran is eligible for or received a grant under s. 321.40 or under 10 USC 2007.

45.205(2)(d)5. 5. The department may not provide reimbursement under this subsection for any semester for which the veteran received reimbursement under s. 45.20.

45.205(2)(d)6. 6. The department may not provide reimbursement under this subsection for any semester in which the veteran fails to receive at least a 2.0 grade point average or an average grade of "C."

45.205(2)(d)7. 7. The department shall reduce the reimbursement amount under par. (c) by the amount of any grant or scholarship the veteran receives specifically for the payment of college tuition.

45.205(3) (3) Rules. The department shall promulgate rules to implement this section.

45.205 History History: 2013 a. 20.



45.21 Retraining assistance program.

45.21  Retraining assistance program.

45.21(1) (1)  Amount and application. The department may pay a veteran not more than $3,000 for retraining to enable the veteran to obtain gainful employment. The department shall determine the amount of the payment based on the veteran's financial need. A veteran may apply for aid to the county veterans service officer of the county in which the veteran is living. The department may, on behalf of a veteran who is engaged in a structured on-the-job training program and who meets the requirements under sub. (2), make a payment under this subsection to the veteran's employer.

45.21(2) (2) Eligibility. The department may provide aid under this section if all of the following apply:

45.21(2)(a) (a) The veteran is enrolled in a training course in a technical college under ch. 38 or in a proprietary school in the state approved by the educational approval board under s. 38.50, other than a proprietary school offering a 4-year degree or 4-year program, or is engaged in a structured on-the-job training program that meets program requirements promulgated by the department by rule.

45.21(2)(b) (b) The veteran meets the financial assistance criteria established under sub. (3) (c).

45.21(2)(c) (c) The veteran is unemployed, underemployed, as defined by rule, or has received a notice of termination of employment.

45.21(2)(d) (d) The veteran requesting aid has not received reimbursement under s. 45.20 for courses completed during the same semester for which a grant would be received under this section.

45.21(2)(e) (e) The department determines that the veteran's proposed program will provide retraining that could enable the veteran to find gainful employment. In making its determination, the department shall consider whether the proposed program provides adequate employment skills and is in an occupation for which favorable employment opportunities are anticipated.

45.21(3) (3) Rules. The department shall promulgate rules for the distribution of aid under this program, including all of the following:

45.21(3)(a) (a) Standard budgets for single and married veterans.

45.21(3)(b) (b) Selection procedures.

45.21(3)(c) (c) Uniform need determination procedures.

45.21(3)(d) (d) Application procedures.

45.21(3)(e) (e) Coordination with other occupational training programs.

45.21(3)(f) (f) Other provisions the department deems necessary to assure uniform administration of this program.

45.21(4) (4) Report. The department shall include in its biennial report under s. 15.04 (1) (d) information relating to the veterans retraining assistance program, including the number of veterans obtaining gainful employment after receiving aid and a description of the veterans receiving aid, including their sex, age, race, educational level, service-connected disability status, and income before and after obtaining gainful employment. This information may be based on a valid statistical sample.

45.21 History History: 2005 a. 22, 25.



45.30 Purpose.

45.30  Purpose.

45.30(1)(1)  Legislative findings. It is determined that veterans, who have sacrificed in the service of their country valuable years of their lives and considerable earning potential, constitute a readily identifiable and particularly deserving segment of this state's population. It is further determined that by making additional housing funds available to eligible veterans, limited private home loan funds will be more readily available to all. It is further determined that the loan programs established under this subchapter are special purpose credit programs for an economically disadvantaged class of persons for the purposes of 15 USC 1691-1691f.

45.30(2) (2) Legislative intent. This subchapter is created principally to enable the state and the authority to exercise their borrowing power to increase those funds available for loans providing for the purchase or construction of private housing, without requiring down payments beyond the reach of families of modest means. It is the intent of the legislature that the department in its administration of this subchapter avoid the duplication of those administrative services available through private lending institutions, utilizing the administrative services of such institutions to the maximum extent consistent with the purposes of this subchapter.

45.30 History History: 2005 a. 22.



45.31 Definitions.

45.31  Definitions. In this subchapter:

45.31(1) (1) "Anticipated annual shelter payment" means the total annual payments anticipated for the following, as determined by the department or authorized lender on the basis of the loan applied for under s. 45.37:

45.31(1)(a) (a) Real estate taxes on the premises to be mortgaged.

45.31(1)(b) (b) Insurance premiums for coverage required under s. 45.37 (3) (b).

45.31(1)(c) (c) Required payments on principal and interest on all mortgages placed or to be placed against the home of an eligible person.

45.31(2) (2) "Authority" means the Wisconsin Housing and Economic Development Authority.

45.31(3) (3) "Authorized lender" means any lender or servicer authorized under s. 45.37 (5) (a) 5. to make or service loans under s. 45.37.

45.31(4) (4) "Closing costs" include:

45.31(4)(a) (a) Any origination fee authorized under s. 45.37 (5) (b).

45.31(4)(b) (b) Attorney fees.

45.31(4)(c) (c) Recording fees.

45.31(4)(d) (d) Other costs authorized by the department.

45.31(5) (5) "Eligible person" means any person eligible under s. 45.33 (1) and not disqualified under s. 45.33 (2) to receive a loan under this subchapter.

45.31(6) (6) "Federal Home Loan Mortgage Corporation" means the corporation created under 12 USC 1451 to 1459.

45.31(7) (7) "Funds" include cash on hand and liquid investments owned by the veteran and his or her spouse, individually or jointly, unless the veteran and spouse are legally separated under s. 767.35 (1).

45.31(8) (8) "Guaranteed loan" means a loan guaranteed by the U.S. department of veterans affairs under 38 USC 1801 to 1827.

45.31(9) (9) "Home" means a building or portion of a building used by the veteran as a residence, and includes condominiums and income-producing property, a portion of which is used as a principal place of residence by the veteran, and the land, including existing improvements, appertaining to the building.

45.31(10) (10) "Income" means the sum of the federal adjusted gross income plus any income received that may reasonably be expected to be regular and dependable.

45.31(11) (11) "Insurer" means any insurer authorized to do business in this state.

45.31(12) (12) "Manufactured home" means a manufactured home, as defined in s. 101.91 (2).

45.31(13) (13) "Monthly payment" means all of the following:

45.31(13)(a) (a) Required payments on principal and interest.

45.31(13)(b) (b) Insurance premiums for coverage required under s. 45.37 (3) (b).

45.31(13)(c) (c) One-twelfth of annual real estate taxes on the mortgaged property.

45.31(14) (14) "Qualified purpose" means any purpose authorized under s. 45.34 (1).

45.31(15) (15) "Qualified veterans' mortgage bonds" means federally tax-exempt bonds issued under the authority of 26 USC 143.

45.31 History History: 2005 a. 22, 25; 2007 a. 11, 96.



45.32 Powers of the department.

45.32  Powers of the department. With respect to loans made by and mortgages and mortgage notes executed or properties mortgaged to the department or to authorized lenders under this subchapter, the department may do any of the following:

45.32(1) (1) Execute necessary instruments.

45.32(2) (2) Collect interest and principal.

45.32(3) (3) Compromise indebtedness due on mortgage notes.

45.32(4) (4) Sue and be sued.

45.32(5) (5) Exercise the rights of a mortgagee, generally including the right to do any of the following:

45.32(5)(a) (a) Acquire or take possession of the mortgaged property and in so doing the department may accept voluntary surrender and conveyance of title to the property in full satisfaction of a mortgage debt or may bid for and purchase the property at a sheriff's sale or replevin the property.

45.32(5)(b) (b) Commit itself to execute and execute subordination agreements, partial releases, and other necessary instruments.

45.32(5)(c) (c) Set up and follow procedures to assure proper disbursement of the proceeds of insurance checks, share drafts, or other drafts covering damages sustained on mortgaged properties.

45.32(5)(d) (d) Pay the principal and interest on any obligations incurred in connection with the mortgages on the property including real estate taxes, insurance premiums, attorney fees, and obligations created as a result of its exercise of powers vested in it under this subchapter.

45.32(5)(e) (e) Exercise any other powers as may be necessary for the efficient administration of this subchapter.

45.32(6) (6) In contracts entered into under s. 45.37 (5) (a) 1., empower authorized lenders to exercise any of the powers vested in the department under this subchapter.

45.32(7) (7) Manage, operate, lease, exchange, sell, and otherwise convey real property.

45.32(8) (8) Grant easements in any real property the department acquires.

45.32(9) (9) Upon application by the mortgagor and agreement in writing executed by the parties:

45.32(9)(a) (a) Extend the time in which the obligation under a mortgage note or any part of the obligation must be paid.

45.32(9)(b) (b) Reduce the amounts of monthly installments and provide other terms and conditions relative to time and manner of repaying the obligation as it deems necessary or reasonable.

45.32 History History: 2005 a. 22.



45.33 Eligibility and disqualifying factors.

45.33  Eligibility and disqualifying factors.

45.33(1) (1)  Eligible persons. Subject to sub. (2) (a) or (b), the following persons may receive a loan under this subchapter:

45.33(1)(a) (a) A veteran.

45.33(1)(b) (b) A person who served on active duty for more than 6 months during the period between February 1, 1955, and August 4, 1964, and was honorably discharged.

45.33(1)(c) (c) The unremarried surviving spouse or dependent child, as defined in s. 45.01 (6) (b), of a deceased veteran or of a deceased person described in par. (b).

45.33(1)(d) (d) Any person who has completed 6 continuous years of service under honorable conditions in the army or air national guard or in any reserve component of the U.S. armed forces, and who is living in this state at the time of his or her application for benefits.

45.33(2) (2) Disqualifying factors.

45.33(2)(a)(a) A person listed in sub. (1) may not receive a loan under this subchapter if the department or authorized lender determines that any of the following applies:

45.33(2)(a)1. 1. The person will be incurring an excessive indebtedness in view of the person's income.

45.33(2)(a)2. 2. The person has a previous loan outstanding under this subchapter, unless any of the following applies:

45.33(2)(a)2.a. a. The previous loan has been assumed by an eligible person with the department's approval upon the sale of the residence securing the previous loan.

45.33(2)(a)2.b. b. The person is applying for a loan under s. 45.37 for a purpose under s. 45.34 (1) (c) and the previous loan was made under s. 45.37.

45.33(2)(b) (b) A person listed in sub. (1) who is not a permanently and totally disabled veteran may not receive a loan under this subchapter if the department or authorized lender determines that any of the following applies:

45.33(2)(b)1. 1. The person is delinquent in child support or maintenance payments or owes past support, medical expenses, or birth expenses, as evidenced by the appearance of the person's name on the statewide support lien docket under s. 49.854 (2) (b), unless the person provides the department or authorized lender with one of the following:

45.33(2)(b)1.a. a. A repayment agreement that the person has entered into, that has been accepted by the county child support agency under s. 59.53 (5) and that has been kept current for the 6-month period immediately preceding the date of the application.

45.33(2)(b)1.b. b. A statement that the person is not delinquent in child support or maintenance payments and does not owe past support, medical expenses, or birth expenses, signed by the department of children and families or its designee within 7 working days before the date of the application.

45.33(2)(b)2. 2. The amount of the loan exceeds 2.5 times the median price of a home in this state. The department shall establish the median price of a home in this state for each fiscal year by using the most recent housing price index generated by the Wisconsin Realtors Association before July 1.

45.33 History History: 2005 a. 22, 25, 253; 2007 a. 20.



45.34 Uses for loan proceeds.

45.34  Uses for loan proceeds.

45.34(1) (1)  Mortgage loan program. An authorized lender may, with the approval of the department, make loans under s. 45.37 for any of the following purposes:

45.34(1)(a) (a) The purchase of one of the following:

45.34(1)(a)1. 1. A manufactured home or real property on which a manufactured home is to be situated, but only if the eligible person has available and applies on the total cost of the property, an amount equivalent to at least 15 percent of the total cost. This 15 percent requirement does not apply to a disabled veteran.

45.34(1)(a)2. 2. A home and eligible rehabilitation of a home, as defined in s. 234.49 (1) (d).

45.34(1)(b) (b) The construction of a home, including housing accommodation and garage, and the acquisition of land therefor.

45.34(1)(c) (c) A loan to improve a home, including the construction of a garage or the removal or other alteration of existing improvements that were made to improve the accessibility of a home for a permanently and totally disabled individual.

45.34(1)(d) (d) Refinancing the balance due on an indebtedness that was incurred for a use designated in pars. (a) to (c).

45.34(2) (2) Conditions.

45.34(2)(a)(a) No loan may be made under this subchapter if the department or authorized lender determines that the total cost of the property exceeds its market value unless the amount by which the cost of the property exceeds its market value is paid by the borrower in addition to the contribution required by s. 45.35. This paragraph does not apply to a permanently and totally disabled veteran.

45.34(2)(b) (b) The department or authorized lender may require any person applying for a loan under this subchapter to certify that:

45.34(2)(b)1. 1. The property to be purchased, constructed, improved, or refinanced with financial assistance under this subchapter will be used by the person as a residence.

45.34(2)(b)2. 2. Unless other acceleration provisions are permitted under s. 45.36 (2), the loan made under this subchapter will be repaid in full upon sale of the residence or any of the person's interest in it. A divorce judgment divesting the person's interest in the residence or a quitclaim deed executed under the judgment does not constitute a sale.

45.34(3) (3) Qualified veterans mortgage bonds. If the source of the funding for a loan under this subchapter is the proceeds of a qualified veterans mortgage bond, the department shall apply any applicable requirements of the Internal Revenue Code in determining a person's eligibility for a loan to assure that the bonds are exempt from federal tax.

45.34 History History: 2005 a. 22, 25; 2011 a. 260.



45.35 Contribution.

45.35  Contribution. No loan may be made under this subchapter unless, in addition to the closing costs that the person may be required to pay, the person has available, and applies on the total cost of the property for which the loan is made, an amount equivalent to at least 5% of the total cost. The amount may consist of money or other assets, including equity in real property. This section does not apply to a permanently and totally disabled veteran.

45.35 History History: 2005 a. 22.



45.36 Manner of repayment.

45.36  Manner of repayment.

45.36(1)(1)  Monthly payments; right to prepay. Each loan made under this subchapter shall be repaid in monthly installments with the option to pay additional sums. Any additional payments must be paid on the regular installment payment date.

45.36(2) (2) Acceleration provisions. All loans made under this subchapter shall be repaid in full upon sale of the residence securing the loan or any interest in such residence, unless one of the following applies:

45.36(2)(a) (a) The sale is to another eligible person.

45.36(2)(b) (b) The department or authorized lender servicing the loan determines that acceleration will jeopardize collection of the loan balance.

45.36(2)(c) (c) The loan is a guaranteed loan which is assumed or paid in regular monthly installments under s. 45.37 (11) (a).

45.36 History History: 2005 a. 22.



45.37 Mortgage loan program.

45.37  Mortgage loan program.

45.37(1) (1)  Loans authorized. An authorized lender or a county veterans service officer may, as agent for and with the approval of the department, make loans to eligible persons for qualified purposes in the manner provided under this section.

45.37(2) (2) Loan applications.

45.37(2)(a)(a) Applications for loans under this section for a purpose specified in s. 45.34 (1) (a), (b), or (d) shall be made to an authorized lender and applications for loans under this section for a purpose specified under s. 45.34 (1) (c) may be made to the department or to a county veterans service officer on forms approved by the department and signed by the applicant. If the applicant is married and not legally separated under s. 767.001 (1) (d) or in the process of obtaining a divorce, the applicant's spouse also shall sign the application.

45.37(2)(b) (b) The applicant may apply directly to the department or through a county veterans service officer for certification of eligibility.

45.37(3) (3) Loans to be secured.

45.37(3)(a)(a) Each loan made under this section, except a loan of $3,000 or less for a purpose specified under s. 45.34 (1) (c), shall be evidenced by a promissory installment note and secured by a mortgage on the real estate in respect to which the loan is granted. A loan of $3,000 or less made for a purpose specified under s. 45.34 (1) (c) shall be evidenced by a promissory installment note and shall be secured by a guarantor or by a mortgage on the real estate in respect to which the loan is granted. Any loan having as its source funds provided under sub. (6) (a) and secured by a mortgage shall have the mortgage name the department as mortgagee and payee. Any loan having as its source funds provided under sub. (6) (b) and secured by a mortgage shall have the mortgage name the authorized lender involved as mortgagee and payee, and such mortgage and note shall be assigned by the authorized lender to the authority immediately upon execution. A mortgage securing a loan made for a purpose specified in s. 45.34 (1) (a), (b), or (d) shall have priority over all liens against the mortgaged premises and the buildings and improvements to the buildings, except tax and special assessment liens filed after the recording of the mortgage. A mortgage securing a loan made for a purpose specified under s. 45.34 (1) (c) is acceptable if the applicant can establish a minimum equity in the property, as established by the department by rule.

45.37(3)(b) (b) Mortgages given to secure loans under this section shall provide for adequate fire and extended coverage insurance. Policies providing such insurance coverage shall name the authorized lender or the department as an insured.

45.37(4) (4) Interest rate determined.

45.37(4)(a)(a) The board shall determine the interest rate on loans made under this section. Except as provided in sub. (11), the interest rate determined may not be increased during the term of the loan. Except as provided in sub. (11), the interest rate shall be as low as possible but shall be sufficient to fully pay all expenses and to provide reserves that are reasonably expected to be required in the judgment of the board in accordance with par. (b) and sub. (7) (a) 3.

45.37(4)(b) (b)

45.37(4)(b)1.1. The board shall select and implement the methods of insuring against losses arising from delinquency and default in the repayment of loans funded under sub. (6) (a) and shall select and implement the methods of managing and selling any property securing loans funded under sub. (6) (a).

45.37(4)(b)2. 2. The board shall charge or cause to be charged to borrowers all costs necessary to insure against losses under subd. 1.

45.37(4)(b)3. 3. Moneys collected under subd. 2. and that are held by the state shall be deposited, reserved, and expended as provided in sub. (7) (a) 3.

45.37(4)(c) (c) Loans made pursuant to this section shall not be subject to s. 138.05, 138.051, or 138.052, except that a loan originated under this section after May 3, 1996, is subject to s. 138.052 (5).

45.37(5) (5) Administrative provisions.

45.37(5)(a)(a) The department may do any of the following:

45.37(5)(a)1. 1. Enter into contracts with authorized lenders throughout this state authorizing such lenders to process applications and close and service loans made under this section. The contracts shall include the responsibilities of the authorized lender with respect to credit evaluations, financial eligibility determinations, valuation of the home for which the loan is to be made, collection procedures in the event of delinquent loan repayments, and other functions that the department may require. The contracts shall authorize the lender to retain an amount from the monthly payments for servicing loans made under this section. The rate of the service fee shall not exceed a maximum rate established by the department with the lender in accordance with current practices under similar programs, and shall be stated in the contracts. The department shall specify in the contracts a maximum length of time between receipt of monthly mortgage payments by the lender and transmittal of such payments to the state or the authority.

45.37(5)(a)2. 2. Commit to advance and advance funds in the full amount of any mortgage securing a purchase loan to be made by an authorized lender in accordance with the terms under this section.

45.37(5)(a)3. 3. Commit to advance and advance in installments up to the full amount of any mortgage securing a construction loan made by an authorized lender, to provide for the purchase and improvement of a lot and the completion of the construction for which the loan is to be made, under the terms of this section.

45.37(5)(a)4. 4. Mail checks, share drafts, or other drafts, or otherwise transfer or arrange for transfer of funds to authorized lenders not sooner than 7 days prior to proposed closing or disbursement dates.

45.37(5)(a)5. 5. Designate and maintain a current list of lenders authorized to make or service loans under this section. The department shall promulgate rules establishing standards for and governing the performance of authorized lenders in making and servicing loans under this section and shall periodically monitor such performance. The department shall promulgate rules to provide for the removal from its list of authorized lenders of any lender that makes an excessive number of errors on loan applications processed under subd. 1. The department may summarily remove from its list of authorized lenders any lender that indicates it does not wish to participate in the program and after hearing on notice remove from its list of authorized lenders any lender that fails to conform with the rules of the department governing that performance, and may refuse to permit a lender so removed to make or service any loan under this section until the department is satisfied that the lender will conform with its rules.

45.37(5)(a)6. 6. Require borrowers to make monthly escrow payments to be held by the authorized lender or the department for real estate taxes and casualty insurance premiums. The authorized lender or the department shall pay all of the amounts due for real estate taxes and casualty insurance premiums, even if the amount held in escrow is insufficient to cover the amounts due. If the amount held in escrow is insufficient to cover the amounts due, the authorized lender or the department shall recover from the borrower, after paying the amounts due under this subdivision, an amount equal to the difference between the amounts paid and the amount held in escrow. If the amount held in escrow is more than the amounts due, the authorized lender or the department shall refund to the borrower, after paying the amounts due under this subdivision, an amount equal to the difference between the amount held in escrow and the amounts paid by the authorized lender or the department.

45.37(5)(a)7. 7. Obtain guarantees for loans under 38 USC 1801 to 1827.

45.37(5)(a)8. 8. Exercise all of the powers vested in it under this subchapter with respect to any applications for loans and loans approved under this section and with respect to any mortgages and mortgage notes executed to authorized lenders and assigned to and purchased by the authority under this section and the properties securing those mortgages. The department may exercise or authorize those powers to be exercised in its own name.

45.37(5)(a)9. 9. With prior approval of the building commission, retire all 1981 veterans home loan revenue bonds and transfer any assets remaining in the bond fund after retirement into the veterans trust fund. The department may sell the assets transferred to the veterans trust fund under this subdivision and deposit the proceeds of any sale into the veterans trust fund.

45.37(5)(a)10. 10. Service loans made under this section and purchase from authorized lenders the servicing rights for loans made by authorized lenders under this section.

45.37(5)(a)11. 11. Enter into contracts with persons other than authorized lenders for the servicing of loans made under this section.

45.37(5)(a)12. 12. Loan money from the veterans trust fund to the veterans mortgage loan repayment fund to fund loans under this section.

45.37(5)(b) (b) At the time of closing, persons receiving loans under this section shall pay an origination fee to the authorized lender participating in the loan, except that the department shall pay, on behalf of a veteran who receives a loan under this section and who has at least a 30 percent service-connected disability rating for purposes of 38 USC 1114 or 1134, the origination fee to the authorized lender. The origination fee charged under this paragraph shall be negotiated between the department and the authorized lender but may not exceed that which the authorized lender would charge other borrowers in the ordinary course of business under the same or similar circumstances.

45.37(6) (6) Sources of loan funds. Funding for loans authorized under this section may, at the discretion of the building commission, be provided by one or a combination of the following:

45.37(6)(a) (a) The secretary, with the approval of the governor and subject to the limits of s. 20.866 (2) (zn), may request that state debt be contracted in accordance with ch. 18. Debt requested shall meet all of the following additional requirements:

45.37(6)(a)1. 1. State debt may be contracted when it reasonably appears to the building commission that all state obligations so incurred under this paragraph and s. 20.866 (2) (zo) can be fully paid from moneys received from veterans repayments of loans on mortgages and mortgage notes funded under this paragraph and other available revenues of the veterans mortgage loan repayment fund. In making this determination, the building commission may take into account the effect of its planned future actions to refinance existing state debt, to create reserve funds, and to modify the structure of the total debt outstanding so as to ensure that projected repayments of loans on mortgages and mortgage notes, together with other available moneys, will be sufficient as received to fund debt service payments as due. It is the intent of the legislature that the program authorized under this section be fully self-supporting and that it be administered so that all debt service and all related costs of the program under this section will require no supplemental support from the general fund.

45.37(6)(a)2. 2. The chairperson of the board shall certify that the chairperson does not expect proceeds of state debt issued under this paragraph to be used in a manner that would cause the debt to be arbitrage bonds as defined in the Internal Revenue Code, if that debt is a bond that is exempt from federal taxation.

45.37(6)(b) (b) Loans made under this section may be purchased by the authority from the veterans housing loan fund under s. 234.41. All receipts of interest, except amounts retained as servicing fees by the authorized lenders servicing the loans purchased by the authority, and principal on the loans, payments of losses by insurers not used for restoration of the property securing the loans, and any other collections, shall be deposited by the authority into the veterans housing bond redemption fund under s. 234.43 and shall be disbursed from the fund as provided in s. 234.43 (2).

45.37(6)(c) (c) The secretary, with the approval of the governor and subject to the limits of sub. (10), may request that revenue obligations be contracted in accordance with subch. II of ch. 18. Revenue obligations requested shall meet all of the following additional requirements:

45.37(6)(c)1. 1. Revenue obligations may be contracted when it reasonably appears to the building commission that all obligations incurred under this paragraph can be fully paid from moneys received from veterans repayments of loans on mortgages and mortgage notes funded under this paragraph.

45.37(6)(c)2. 2. The chairperson of the board shall certify that the board and the department do not expect and shall not use proceeds of revenue obligations issued under this paragraph in a manner that would cause the revenue obligations to be arbitrage bonds as defined in the Internal Revenue Code, where that debt is a bond that is exempt from federal taxation.

45.37(7) (7) Repayment of mortgage loans.

45.37(7)(a)(a) There is created the veterans mortgage loan repayment fund. All moneys received by the department for the repayment of loans funded under sub. (6) (a) except for servicing fees required to be paid to authorized lenders, net proceeds from the sale of mortgaged properties, any repayment to the department of moneys paid to authorized lenders, gifts, grants, other appropriations, and interest earnings accruing, any repayment of moneys borrowed under s. 45.42 (8) (a), all moneys received under sub. (5) (a) 6., and any moneys deposited or transferred under s. 18.04 (6) (b) or (d) shall be promptly deposited into the veterans mortgage loan repayment fund. The board shall establish by resolution a system of accounts providing for the maintenance and disbursement of moneys of the veterans mortgage loan repayment fund to fund loans under sub. (6) (a) or to fund, refund, or acquire public debt as provided in s. 18.04 (5). The system of accounts shall record and provide moneys for all of the following purposes:

45.37(7)(a)1. 1. Transfer to the bond security and redemption fund.

45.37(7)(a)2. 2. Acquisition or redemption of public debt in accordance with resolutions of the building commission.

45.37(7)(a)3. 3. Payment of losses arising from delinquency or default in the repayment of loans funded under sub. (6) (a), including loss of principal and interest accrued to the point of final disposition of the defaulted loan and the expenses of management and sale of the property taken upon default of loan repayment.

45.37(7)(a)4. 4. Payment of all costs incurred by the department in processing and servicing loans, purchasing servicing rights for loans under this section, and accounting for and administering the program under this section, including a portion of grants made to county veterans service officers under s. 45.82.

45.37(7)(a)5. 5. Payment of all costs incurred in contracting public debt for the purposes under s. 18.04 (5) and under s. 18.04 (2) for the purpose of funding veterans housing loans.

45.37(7)(a)6. 6. Payment of costs of issuance of obligations to fund loans under sub. (6) (c) if not paid from the proceeds of the obligations.

45.37(7)(a)7. 7. Payment of obligations arising from loans funded under sub. (6) (b).

45.37(7)(a)8. 8. Payment of any other costs of program operation and management authorized under this section.

45.37(7)(a)9. 9. Loan money to the veterans trust fund, upon prior approval of the building commission for each loan, for the purposes under s. 45.42.

45.37(7)(a)10. 10. Payment of origination fees, on behalf of veterans who have at least a 30 percent service-connected disability rating for purposes of 38 USC 1114 or 1134, to authorized lenders under sub. (5) (b).

45.37(7)(a)11. 11. Payment required of the department under sub. (5) (a) 6.

45.37(7)(a)12. 12. Payment of obligations arising from the acquisition of a headquarters and museum building for the department under s. 45.03 (5) (b).

45.37(7)(b) (b) The board may amend the system of accounts established under par. (a) only by resolution of the board that is approved by the building commission.

45.37(7)(c) (c) If revenues of the veterans mortgage loan repayment fund are insufficient to meet all current expenses, the secretary of administration shall establish a repayment schedule whereby the general fund will be reimbursed in an orderly manner for moneys advanced. Interest rates to be charged on loans subsequently issued shall be adjusted to provide sufficient revenues to meet all of this repayment schedule.

45.37(7)(d) (d) After meeting all expenses and providing for reserves under par. (a) 3., assets in the veterans mortgage loan repayment fund, upon prior approval of the building commission, may be transferred to the veterans trust fund and used to fund loans under s. 45.42.

45.37(8) (8) Use of surpluses. Surpluses may be used under sub. (11) (c) only if there are no unrestricted fund balances available for that purpose in the funds created under sub. (10). Section 20.001 (3) (e) shall not be construed to prohibit this action.

45.37(9) (9) Limitation on remodeling or alteration for a disabled veteran. Not more than 50 percent of the proceeds of a loan granted under this section for a purpose under s. 45.34 (1) (a) may be used for remodeling or alteration of the housing accommodation after purchase to meet the special needs of a permanently and totally disabled veteran. That portion of the proceeds used for this purpose shall be reserved and distributed by the authorized lender.

45.37(10) (10) Repayment of revenue obligations.

45.37(10)(a)(a) All moneys received from any source for repayment of loans, mortgages, or mortgage loan notes funded with proceeds of revenue obligations issued under sub. (6) (c) shall be deposited into one or more separate nonlapsible trust funds in the state treasury or with a trustee appointed for that purpose by the authorizing resolution for the revenue obligations. The board may pledge revenues received by the funds to secure revenue obligations issued under sub. (6) (c) and shall have all other powers necessary and convenient to distribute the proceeds of the revenue obligations and loan repayments in accordance with subch. II of ch. 18. Unrestricted balances in the funds may be used to fund additional loans issued under sub. (6) (c) and pay the balances owing on loans after the assumptions of the loans or the closings of the sales of residences under sub. (11) (c).

45.37(10)(b) (b) Revenue obligations issued under sub. (6) (c) may not exceed $280,000,000 in principal amount, excluding obligations issued to fund or refund outstanding revenue obligation notes or to refund outstanding revenue obligation bonds.

45.37(10)(c) (c) Except as may otherwise be expressly provided in resolutions authorizing the issuance of revenue obligations or in other agreements with the holders of revenue obligations, each issue of revenue obligations shall be on a parity with every other revenue obligation issued under sub. (6) (c) and payable in accordance with subch. II of ch. 18.

45.37(11) (11) Guaranteed loans.

45.37(11)(a)(a) Upon any sale of the residence which secures a guaranteed loan made under this section after April 3, 1980, except for the purchase of the residence at the time the loan is initially made, the guaranteed loan may be assumed or continue to be paid in regular monthly installments if the person who assumes the mortgage loan payments or who will make the regular monthly installments agrees to all of the following:

45.37(11)(a)1. 1. To pay interest on the loan from the date of the assumption of the loan, if the loan is assumed, or from the date of the closing of the sale of the residence at the maximum rates of interest being charged on guaranteed loans on the date the loan was initially made.

45.37(11)(a)2. 2. To increase the amortization payments on the loan by an amount sufficient to amortize the loan by the date the balance on the loan is payable in full according to the original terms of the loan.

45.37(11)(b) (b) The department and authorized lenders shall increase the interest rates and amortization payments on loans assumed under par. (a).

45.37(11)(c) (c) After the assumption of a guaranteed loan funded under sub. (6) (c), if the loan is assumed, or the closing of the sale of a residence on which a balance is owing on a guaranteed loan funded under sub. (6) (c), the balance owing on the loan on the date of the assumption of the loan, if the loan is assumed, or the closing of the sale may be paid to the funds created under sub. (10) from available surpluses, if any, in the veterans mortgage loan repayment fund under sub. (7) (d). The loan and the mortgage and mortgage note pertaining to the loan may be purchased by the veterans mortgage loan repayment fund under sub. (7).

45.37(12) (12) Prior program loans. Subject to this section and ss. 45.33 to 45.35, neither the department nor an authorized lender may deny a person a loan under this section because of the reason the person sold any property previously mortgaged by the person to the department or an authorized lender, if the person completely paid the balance of any previous loan under this subchapter in accordance with the terms and conditions of the promissory note and the mortgage or other agreement executed in connection with the previous loan.

45.37(13) (13) Repayment of loan. Any money appropriated or transferred by law from the veterans mortgage loan repayment fund for purposes other than those listed in sub. (7), other than moneys made temporarily available to other funds under s. 20.002 (11), shall be repaid from the general fund with interest at a rate of 5 percent per year from the date of the appropriation or transfer to the date of repayment.

45.37 History History: 2005 a. 22; 2007 a. 96.



45.40 Assistance to needy veterans.

45.40  Assistance to needy veterans.

45.40(1g) (1g)  Definitions. In this section:

45.40(1g)(a) (a) "Health care provider" means an advanced practice nurse prescriber certified under s. 441.16 (2), an audiologist licensed under ch. 459, a dentist licensed under ch. 447, an optometrist licensed under ch. 449, a physician licensed under s. 448.02, or a podiatrist licensed under s. 448.63.

45.40(1g)(b) (b) "Illness" or "injury" means a physical or mental health problem that has been diagnosed by a health care provider acting within the scope of the health care provider's license.

45.40(1m) (1m)  Subsistence aid.

45.40(1m)(a)(a) The department may provide subsistence payments to a veteran on a month-to-month basis or for a 3-month period. The department may pay subsistence aid for a 3-month period if the veteran will be incapacitated for more than 3 months and if earned or unearned income or aid from sources other than those listed in the application will not be available in the 3-month period. The department may provide subsistence payments only to a veteran who has suffered a loss of income due to illness, injury, or natural disaster. The department may grant subsistence aid under this subsection to a veteran whose loss of income is the result of abuse of alcohol or other drugs only if the veteran is participating in an alcohol and other drug abuse treatment program that is approved by the department. No payment may be made under this subsection if the veteran has other assets or income available to meet basic subsistence needs or if the veteran is eligible to receive aid from other sources to meet those needs. When determining the assets available to the veteran, the department may not include the first $50,000 of cash surrender value of any life insurance.

45.40(1m)(b) (b) The maximum amount that any veteran may receive under this subsection per occurrence during a consecutive 12-month period may not exceed $3,000.

45.40(1t) (1t) Completion of health care forms. A health care provider may complete the medical forms necessary for the receipt of aid under this section if the provider has diagnosed the veteran and determined the veteran's medical condition.

45.40(2) (2) Health care.

45.40(2)(a)(a) The department may provide health care aid to a veteran for dental care, including dentures; vision care, including eyeglass frames and lenses; and hearing care, including hearing aids.

45.40(2)(c) (c) The department may not provide health care aid under this subsection unless the aid recipient's health care provider agrees to accept, as full payment for the health care provided, the amount of the payment, the amount of the recipient's health insurance or other 3rd-party payments, if any, and the amount that the department determines the veteran is capable of paying. The department may not pay health care aid under this subsection if the liquid assets of the veteran are in excess of $1,000. When determining the liquid assets of the veteran, the department may not include the first $50,000 of cash surrender value of any life insurance.

45.40(2m) (2m) Dependents eligibility.

45.40(2m)(a)(a) The unremarried spouse and dependent children of a veteran who died on active duty, or in the line of duty while on active or inactive duty for training purposes, in the U.S. armed forces or forces incorporated in the U.S. armed forces are eligible to receive payments under subs. (1m) and (2) if the household income of those persons does not exceed the income limitations established under sub. (3m).

45.40(2m)(b) (b) The spouse and dependent children of a member of the U.S. armed forces or of the Wisconsin national guard who has been activated or deployed to serve in the U.S. armed forces who are residents of this state, who have suffered a loss of income due to that activation or deployment, and who experience an economic emergency during the member's activation or deployment are eligible to receive assistance under subs. (1m) and (2).

45.40(3) (3) Limitations. The total cumulative amount that any veteran may receive under this section may not exceed $7,500.

45.40(3m) (3m) Rules. The department shall promulgate rules establishing eligibility criteria and household income limits for payments under subs. (1m), (2), and (2m). The department may not include in the rules establishing eligibility criteria and household income limits any consideration of the first $50,000 of cash surrender value of any life insurance that is available to the veteran's household.

45.40(4) (4) Appropriations. The department may make payments under this section from the appropriation in s. 20.485 (2) (vm). Nothing in this section empowers the department to incur any state debt.

45.40(5) (5) Joint finance supplemental funding. The department may submit a request to the joint committee on finance for supplemental funds from the veterans trust fund to be credited to the appropriation account under s. 20.485 (2) (vm) to provide payments under this section. The joint committee on finance may, from the appropriation under s. 20.865 (4) (u), supplement the appropriation under s. 20.485 (2) (vm) in an amount equal to the amount that the department expects to expend under this section. If the cochairpersons of the committee do not notify the department that the committee has scheduled a meeting for the purpose of reviewing the request for a supplement within 14 working days after the date of the department's notification, the supplement to the appropriation is approved. If, within 14 working days after the date of the department's notification, the cochairpersons of the committee notify the department that the committee has scheduled a meeting for the purpose of reviewing the proposed supplement, the supplement may occur only upon approval of the committee.

45.40 History History: 2005 a. 22, 25; 2007 a. 20; 2009 a. 37, 113; 2011 a. 258.



45.41 Payments to veterans organizations.

45.41  Payments to veterans organizations.

45.41(1) (1) In this section:

45.41(1)(a) (a) "Regional office" means the U.S. department of veterans affairs regional office in Wisconsin.

45.41(1)(b) (b) "State veterans organization" means the state organization or department of a national veterans organization incorporated by an act of congress.

45.41(2) (2) Upon application the department may make a payment to any state veterans organization that establishes that it, or its national organization, or both, has maintained a full-time service office at the regional office for 5 consecutive years out of the 10-year period immediately preceding the application. Any payment shall be as follows, calculated based on the total amount of all salaries and travel expenses under sub. (3) paid during the previous fiscal year by the state veterans organization to employees engaged in veterans claims service and stationed at the regional office:

45.41(2)(a) (a) If the total amount paid under sub. (3) is from $1 to $119,999, the organization may receive an amount equal to 50 percent of the amount paid.

45.41(2)(d) (d) If the total amount paid under sub. (3) is $120,000 or more, the organization may receive $70,000.

45.41(2)(e) (e) An organization that receives a payment under par. (a) or (d) shall maintain records as required by the department concerning the organization's expenditure of the payment. That organization shall give the department access to those records upon request of the department, and the department may audit those records.

45.41(3) (3) A state veterans organization shall file an application annually with the department for the previous 12-month period ending on March 31 of the year in which it is filed. The application shall contain a statement of salaries and travel expenses paid to employees of the organization engaged in veterans claims service activities at the regional office by the state veterans organization covering the period for which application for a payment is made. The statement shall be certified as correct by a certified public accountant licensed or certified under ch. 442 and sworn to as correct by the adjutant or principal officer of the state veterans organization. The application shall include the state organization's financial statement for its previous fiscal year and evidence of claims service activity that the department requires. The state veterans organization shall submit with its initial application sufficient evidence to establish that it or its national organization, or both, has maintained a full-time service office at the regional office for 5 consecutive years out of the 10-year period immediately preceding the application. Subsequent applications shall be accompanied by an affidavit by the adjutant or principal officer of the state veterans organization stating that the organization, on its own or with its national organization, maintained a full-time service office at the regional office for the entire 12-month period for which application for a payment is made.

45.41(3m) (3m) If the total amount of payments committed to be paid under sub. (2) (a) and (d) exceeds the amount available for the payments from the appropriation under s. 20.485 (2) (vw), the department shall prorate the reimbursement payments among the state veterans organizations receiving the payments.

45.41(4) (4)

45.41(4)(a)(a) From the appropriation under s. 20.485 (2) (s), the department shall annually provide a payment of $120,000 to the Wisconsin department of the Disabled American Veterans for the provision of transportation services to veterans.

45.41(4)(b) (b) The Wisconsin department of the Disabled American Veterans shall maintain records as required by the department concerning its expenditure of the payment under par. (a). The Wisconsin department of the Disabled American Veterans shall give the department access to those records upon request of the department and the department may audit those records to ensure that the Wisconsin department of the Disabled American Veterans is using the payment under par. (a) to provide transportation services to veterans.

45.41(5) (5) From the appropriation under s. 20.485 (2) (vw), the department may annually grant up to $50,000 to the Wisconsin department of the American Legion for the operation of Camp American Legion.

45.41 History History: 2005 a. 22; 2011 a. 32; 2013 a. 20.



45.42 Veterans personal loans.

45.42  Veterans personal loans.

45.42(1) (1) It is determined that the loan program established under this section is a special purpose credit program for an economically disadvantaged class of persons for purposes of 15 USC 1691-1691f.

45.42(2) (2) The department may lend a veteran, a veteran's unremarried surviving spouse, or a deceased veteran's child not more than $25,000, or a lesser amount established by the department under sub. (9). The department may prescribe loan conditions, but the term of the loan may not exceed 10 years, or a shorter term established by the department under sub. (12). The department shall ensure that the proceeds of any loan made under this section shall first be applied to pay any delinquent child support or maintenance payments owed by the person receiving the loan and then to pay any past support, medical expenses, or birth expenses owed by the person receiving the loan.

45.42(3) (3) The department may lend to the remarried surviving spouse of a deceased veteran or to the parent of a deceased veteran's child not more than $25,000, or a lesser amount established by the department under sub. (9), for the education of the deceased veteran's child.

45.42(4) (4) The department may execute necessary instruments, collect interest and principal, compromise indebtedness, sue and be sued, post bonds, and write off indebtedness that it considers uncollectible. If a loan under this section is secured by a real estate mortgage, the department may exercise the rights of owners and mortgagees generally and the rights and powers set forth in s. 45.32. The department shall pay all interest and principal repaid on the loan into the veterans trust fund.

45.42(5) (5) The department may charge loan expenses incurred under this section to the loan applicant. The department shall pay all expenses received under this subsection into the veterans trust fund.

45.42(6) (6) The department may provide a loan under this section to an applicant whose name appears on the statewide support lien docket under s. 49.854 (2) (b) only if the applicant does one of the following:

45.42(6)(a) (a) Provides to the department a repayment agreement that the applicant has entered into, that has been accepted by the county child support agency under s. 59.53 (5), and that has been kept current for the 6-month period immediately preceding the date of the application.

45.42(6)(b) (b) Provides to the department a statement that the applicant is not delinquent in child support or maintenance payments and does not owe past support, medical expenses, or birth expenses, signed by the department of children and families or its designee within 7 working days before the date of the application.

45.42(6)(c) (c) Agrees to use the loan proceeds to pay any delinquent child support or maintenance payments and to pay any past support, medical expenses, or birth expenses if the applicant fails to meet the requirements under par. (a) or (b).

45.42(7) (7) No person may receive a loan under this section in an amount that, when added to the balance outstanding on the person's existing loans under s. 45.351 (2), 1995 stats., and s. 45.356, 1995 stats., would result in a total indebtedness to the department of more than $25,000.

45.42(8) (8)

45.42(8)(a)(a) The department may borrow from the veterans mortgage loan repayment fund under s. 45.37 (7) (a) to obtain money to make loans under this section.

45.42(8)(b) (b) The department may enter into transactions with the state investment board to obtain money to make loans under this section. Transactions authorized under this paragraph may include the sale of loans.

45.42(9) (9) Subject to the limits established in subs. (2) and (3), the department may periodically adjust the maximum loan amount based upon financial market conditions, funds available, needs of the veterans trust funds, or other factors that the department considers relevant.

45.42(10) (10) The department may periodically adjust the interest rates for loans made under this section, which may vary based upon the term of the loan, the type of security offered, the method of payment, or other factors that the department considers relevant.

45.42(11) (11) If an applicant's total indebtedness for loans made under this section is more than $5,000, the loan shall be evidenced by a promissory note and secured by a mortgage on real estate located in this state. A loan of $5,000 or less made to an applicant whose total indebtedness for loans made under this section is $5,000 or less shall be evidenced by a promissory note and secured by a guarantor or by a mortgage on real estate located in this state. A mortgage securing a loan made under this section is acceptable if the applicant has equity in the property subject to the mortgage equal to or exceeding a minimum amount that the department establishes by rule.

45.42(12) (12) Subject to the limit established in sub. (2), the department may periodically adjust the maximum term limits for loans based upon financial market conditions, funds available, needs of the veterans trust fund, or other factors that the department considers relevant.

45.42 History History: 2005 a. 22, 25; 2007 a. 20.



45.43 Veterans assistance program.

45.43  Veterans assistance program.

45.43(1) (1) The department shall administer a program to provide assistance to persons who served in the U.S. armed forces or in forces incorporated as part of the U.S. armed forces and who were discharged under conditions other than dishonorable. The department shall provide assistance under this section to persons whose need for services is based upon homelessness, incarceration, or other circumstances designated by the department by rule. The eligibility requirements under s. 45.02 (2) do not apply to a person applying for assistance under this section. The department shall designate the assistance available under this section, which may include assistance in receiving medical care, dental care, education, employment, single room occupancy housing, and transitional housing. The department may provide payments to facilitate the provision of services under this section.

45.43(2) (2) The department may charge fees for single room occupancy housing, transitional housing, and for other assistance provided under this section that the department designates. The department shall promulgate rules establishing the fee schedule and the manner of implementation of that schedule.

45.43 History History: 2005 a. 22; 2007 a. 20; 2009 a. 28; 2013 a. 20.



45.44 Veterans fee waiver program.

45.44  Veterans fee waiver program.

45.44(1) (1)  Definitions. In this section:

45.44(1)(a) (a) "License" means any of the following for which a fee is required:

45.44(1)(a)1. 1. A license under s. 13.63 (1) or registration of an interest under s. 13.67 (2).

45.44(1)(a)2. 2. A license or permit specified in s. 29.563 (15).

45.44(1)(a)3. 3. A license issued to a child welfare agency, group home, child care center, or shelter care facility, as required under s. 48.615 (1), 48.625 (2), 48.65 (3), or 938.22 (7).

45.44(1)(a)4. 4. A certification issued under s. 49.45 (42).

45.44(1)(a)5. 5. A license, certification, registration, or permit issued under s. 94.10 (2), (3), or (3g), 94.50 (2), 94.704, 95.60, 97.17 (2), 97.175 (2), 97.22 (2), 98.145, 98.146, 98.18 (1) (a), or 168.23 (3).

45.44(1)(a)6. 6. A license, permit, certificate, or registration specified in s. 101.19 (1r).

45.44(1)(a)7. 7. A license, certificate, or registration issued under s. 103.34, 103.91, 103.92, 105.06, or 105.07.

45.44(1)(a)8. 8. A license, permit, or certificate issued by the department of public instruction.

45.44(1)(a)9. 9. A license issued under s. 125.65.

45.44(1)(a)10. 10. A license specified in s. 169.31 (1m).

45.44(1)(a)11. 11. A permit issued under 170.12.

45.44(1)(a)11m. 11m. A registration issued under s. 202.13 or 202.14.

45.44(1)(a)12. 12. A license provided for in s. 218.0114 (14) (e), (f), or (fm) or issued under s. 218.04, 218.11, or 343.62 or a buyer identification card issued under s. 218.51.

45.44(1)(a)13. 13. A license issued under s. 224.725.

45.44(1)(a)14. 14. A license, certification, certification card, or permit issued under s. 252.23, 252.24, 254.176, 254.178, 254.20, 254.71, and 256.15.

45.44(1)(a)15. 15. A license, registration, or certification issued under s. 280.15 (2m) or (3g), 281.17 (3), 281.48 (3), 285.51 (2), 289.42 (1), 291.23, or 299.51 (3) (c).

45.44(1)(a)16. 16. A license, permit, or certificate of certification or registration issued under chs. 440 to 480.

45.44(1)(a)17. 17. A license issued under s. 551.614.

45.44(1)(a)18. 18. A license, certificate, or permit issued under chs. 601 to 655.

45.44(1)(a)19. 19. A license to practice law or admission to the state bar.

45.44(1)(b) (b) "Licensing agency" means the department of agriculture, trade and consumer protection; the department of children and families; the department of financial institutions; the department of health services; the department of natural resources; the department of public instruction; the department of revenue; the department of safety and professional services and its examining boards and affiliated credentialing boards; the department of transportation; the department of workforce development; the board of commissioners of public lands; the government accountability board; or the office of the commissioner of insurance.

45.44(2) (2) Program. The department of veterans affairs shall establish and maintain a program under which the department shall verify whether an applicant is eligible for a fee waiver for the issuance of a license. Before approving a fee waiver, the licensing agency, or the supreme court, if the supreme court agrees, shall request the department of veterans affairs to verify whether the applicant for the license is a eligible for a fee waiver. If the department verifies that the applicant for a license is eligible for a fee waiver, the licensing agency or the supreme court shall waive the accompanying fee for the license.

45.44(3) (3) Eligibility. For the purpose of being eligible for a license fee waiver under the program established under sub. (2), an applicant shall be applying for an initial license, shall not have received a previous fee waiver under the program for any type of license, and shall be all of the following:

45.44(3)(a) (a) An individual.

45.44(3)(b) (b) A resident of this state.

45.44(3)(c) (c) A veteran, as defined in s. 45.01 (12) (a) to (f), or one of the following:

45.44(3)(c)1. 1. A member of a reserve component of the U.S. armed forces or of the national guard, as defined in 32 USC 101 (3), who has served under honorable conditions for at least one year beginning on the member's date of enlistment in a reserve component of the U.S. armed forces or in the national guard.

45.44(3)(c)2. 2. A person who was discharged from a reserve component of the U.S. armed forces or from the national guard, as defined in 32 USC 101 (3), if that discharge was an honorable discharge or a general discharge under honorable conditions.

45.44(4) (4) Information on program. The department of veterans affairs shall establish an Internet Web site informing the public of the fee waiver program and shall include a list of the licenses and the licensing agencies to contact to receive each fee waiver. Each licensing agency shall also provide on their Internet Web site information regarding the fee waiver program and a list of the licenses that the licensing agency issues that are eligible for the fee waiver.

45.44 History History: 2011 a. 209; 2013 a. 20.



45.45 Grant to VETransfer, Inc.

45.45  Grant to VETransfer, Inc.

45.45(1) (1)  Payment. From the appropriation under s. 20.485 (2) (vm), the department shall pay $500,000 to VETransfer, Inc., in fiscal year 2013-14, subject to the requirements under subs. (2) to (5).

45.45(2) (2) Grants to veteran-owned start-up businesses. Of the moneys VETransfer, Inc., receives under sub. (1), VETransfer, Inc., shall grant at least $300,000 to veterans who are residents of this state or to businesses owned by veterans who are residents of this state. A veteran or a veteran's business that is awarded a grant under this subsection may use the grant only to pay for costs associated with the start-up of a business located in this state that the veteran owns.

45.45(3) (3) Veteran entrepreneurship training. Of the moneys VETransfer, Inc., receives under sub. (1), VETransfer, Inc., may use up to $200,000 to provide entrepreneurial training and related services to veterans who are residents of this state.

45.45(4) (4) Reporting and audit requirements. Annually, by March 1, until 2018 or one year following the date established by the department under sub. (5) (a), VETransfer, Inc., shall submit to the secretary, the governor, and the secretary of administration a report that includes all of the following:

45.45(4)(a) (a) The most recent financial statement for VETransfer, Inc.

45.45(4)(b) (b) A detailed description of the criteria VETransfer, Inc., used to determine who received a grant under sub. (2) during the previous year.

45.45(4)(c) (c) A verified statement describing in detail the grants VETransfer, Inc., made under sub. (2), and the expenditures VETransfer, Inc., made under sub. (3), during the previous year, signed by an independent certified public accountant and the director or principal officer of VETransfer, Inc., to attest to the accuracy of the verified statement. The verified statement shall include all of the following concerning each award of a grant VETransfer, Inc., made under sub. (2) during the previous year:

45.45(4)(c)1. 1. The name and address of the grant recipient and the name and address of the start-up business.

45.45(4)(c)2. 2. The names and addresses of all of the start-up business's owners, including an identification of the business's owners who are veterans, and, if the grant recipient was a business other than the start-up business, the names and addresses of the grant recipient's owners, including an identification of the business's owners who are veterans.

45.45(4)(c)3. 3. The names and addresses of the start-up business's board of directors and key management employees and, if the grant recipient was a business other than the start-up business, the names and addresses of the grant recipient's board of directors and key management employees.

45.45(4)(c)4. 4. A description of the nature of the start-up business.

45.45(4)(c)5. 5. Any information the grant recipient submitted to VETransfer, Inc., to apply for the grant.

45.45(4)(c)6. 6. The amount of the grant and the date VETransfer, Inc., awarded the grant.

45.45(4)(c)7. 7. A statement of the number of employees the start-up business employed on January 1 of the previous year and the number of employees the start-up business employed on December 31 of the previous year.

45.45(4)(d) (d) A summary of all investments and grants of any kind that VETransfer, Inc., made during the previous year.

45.45(4)(e) (e) VETransfer, Inc., shall maintain records, as required by the department, concerning its expenditures of the moneys it receives under sub. (1). VETransfer, Inc., shall give the department access to those records upon request of the department, and the department may audit those records to ensure compliance with the requirements under this section.

45.45(5) (5) Sunset.

45.45(5)(a)(a) Except as provided under par. (b), VETransfer, Inc., may not expend any moneys it receives under sub. (1) after June 30, 2017, or a later date established by the department.

45.45(5)(b) (b) VETransfer, Inc., shall pay to the secretary of administration for deposit in the general fund any moneys it receives under sub. (1) but does not expend by June 30, 2017, or by a later date established by the department under par. (a).

45.45 History History: 2013 a. 20.



45.50 Veterans homes; management.

45.50  Veterans homes; management.

45.50(1) (1)  Veterans Home at King. The department shall operate the Wisconsin Veterans Home at King and employ a commandant for the home.

45.50(2b) (2b) Veterans Home at Union Grove. Subject to authorization under ss. 13.48 (10) and 20.924 (1), the department may construct or renovate and operate residential, treatment, and nursing care facilities, including a community-based residential facility, to be known as the Wisconsin Veterans Home at Union Grove. The department shall employ a commandant for the Wisconsin Veterans Home at Union Grove.

45.50(2d) (2d) Veterans Home at Chippewa Falls. Subject to authorization under ss. 13.48 (10) and 20.924 (1), the department may develop, construct or renovate, and operate residential, treatment, and nursing care facilities and programs for veterans in northwestern Wisconsin, on the property of the Northern Wisconsin Center for the Developmentally Disabled in Chippewa Falls to be known as the Wisconsin Veterans Home at Chippewa Falls. The programs and facilities may include an assisted living facility, a skilled nursing facility, a medical clinic, an adult day health care center, an activities center, and a veterans assistance program. The department may employ a commandant for the Wisconsin Veterans Home at Chippewa Falls.

45.50(2m) (2m) Services; staffing of homes.

45.50(2m)(a)(a) The department shall provide complete personal maintenance and medical care, including programs and facilities that promote comfort, recreation, well-being, or rehabilitation, to all members of veterans homes.

45.50(2m)(b) (b) The department may employ any personnel that are necessary for the proper management and operation of veterans homes. In compliance with the compensation plan established pursuant to s. 230.12 (3), a commandant may recommend to the director of personnel charges for meals, living quarters, laundry, and other services furnished to employees and members of the employees' family maintained at veterans homes.

45.50(2m)(c) (c) For the Wisconsin Veterans Home at Chippewa Falls, in lieu of the department employing personnel as authorized under par. (b) and providing the maintenance and medical care as specified in par. (a), the department may enter into an agreement with a private entity to operate the home and perform such management and care using personnel employed by the private entity.

45.50(2m)(d) (d) Veterans homes with a skilled nursing facility shall include a geriatric evaluation, research, and education program. The program shall be funded from the appropriations under s. 20.485 (1) (hm) and (mj).

45.50(2m)(e) (e) All moneys received as reimbursement for services to veterans homes employees or as payment for meals served to guests at veterans homes shall be accumulated in an account named "employee maintenance credits" and shall be paid into the general fund within one week after receipt and credited to the appropriation account under s. 20.485 (1) (gk). This paragraph does not apply to any agreement entered into pursuant to par. (c).

45.50(2m)(f) (f) The department may develop a program to provide stipends to individuals to attend school and receive the necessary credentials to become employed at veterans homes. If the department develops a stipend program under this paragraph, the department shall promulgate rules related to the program, including the application process, eligibility criteria, stipend amount, repayment provisions, and other provisions that the department determines are necessary to administer the program.

45.50(3) (3) Land acquisition. The department may acquire, by gift, purchase, or condemnation, lands necessary for the purposes of the veterans homes. Title to the lands shall be taken in the name of this state and shall be held by and for the uses and purposes of the veterans homes. No payment may be made out of the state treasury or otherwise for the land until the title has been examined and approved by the attorney general. Every such deed of conveyance shall be immediately recorded in the office of the proper register of deeds and filed with the secretary of state.

45.50(4) (4) Gifts and grants.

45.50(4)(a)(a) The department may use moneys appropriated under s. 20.485 (1) (h) to purchase, erect, construct, or remodel buildings, to provide additions and improvements, to provide equipment, materials, supplies, and services necessary for the purposes of veterans homes, and for expenses that are necessary and incidental to acquisition of property under s. 45.51 (10) and (11).

45.50(4)(b) (b) The department may accept gifts, bequests, grants, or donations of money or of property from private sources to be administered by the department for the purposes of veterans homes. All moneys received shall be paid into the general fund and appropriated as provided in s. 20.485 (1) (h), except that gifts or grants received specifically for the purposes of the geriatric program at veterans homes are appropriated as provided in s. 20.485 (1) (hm). The department may not apply to the gifts and bequests fund interest on certificate of savings deposits for those members who do not receive maximum monthly retained income. The department shall establish for those persons upon their request individual accounts with savings and interest applied as the member requests.

45.50(6) (6) Water and sewer services.

45.50(6)(a)(a) The department may enter into agreements for furnishing and charging for water and sewer service from facilities constructed at and for veterans homes to public and private properties lying in the immediate vicinity of veterans homes.

45.50(6)(b) (b) Agreements under this subsection shall be drafted to hold harmless the department, to require all expense to be paid by the applicant, and to be terminable by the department when other water and sewer services become available to the applicant.

45.50(7) (7) Enforcement authority. A commandant and employees designated by the commandant may summarily arrest all persons within or upon the grounds of veterans homes who are guilty of any offense against the laws of this state or the rules governing veterans homes. For this purpose, a commandant and deputies have the power of constables.

45.50(8) (8) Fire fighting services. A fire department at a veterans home in response to emergency fire calls may make runs and render fire fighting service beyond the confines of a veterans home.

45.50(10) (10) Hospitals authorized. The department may establish a hospital at a veterans home. All hospitals established under this subsection may not have a total approved bed capacity, as defined in s. 150.01 (4m), greater than 16 beds. The approved bed capacity of a skilled nursing facility operated at a veterans home is reduced by one bed for each approved bed at the hospital established under this subsection at that home.

45.50(11) (11) Medical assistance assessment exemption. A Wisconsin veterans home is exempt from paying any assessment imposed on the licensed beds in the home under s. 50.14 (2) (am).

45.50 History History: 2005 a. 22; 2011 a. 32; 2013 a. 20.



45.51 Eligibility for membership.

45.51  Eligibility for membership.

45.51(1) (1)  General statement. Within the limitations of veterans homes, the department may admit to membership in veterans homes persons who meet the qualifications set forth in this section.

45.51(2) (2) Eligibility.

45.51(2)(a)(a) The following persons are eligible for benefits under this subchapter if they meet the applicable requirements of this subchapter:

45.51(2)(a)1. 1. A veteran.

45.51(2)(a)2. 2. A person who has served on active duty under honorable conditions in the U.S. armed forces or in forces incorporated as part of the U.S. armed forces for 90 days or more and at least one day during a war period or under section 1 of executive order 10957, dated August 10, 1961.

45.51(2)(a)3. 3. A spouse, surviving spouse, or parent of a person under subd. 1. or 2.

45.51(2)(b) (b) A person under par. (a) 1. or 2. may be admitted to a veterans home if the person meets all of the following conditions:

45.51(2)(b)2. 2. Is permanently incapacitated due to physical disability or age from any substantially gainful occupation.

45.51(2)(b)3. 3. Has not been convicted of a felony or of a crime involving moral turpitude or, if so, has produced sufficient evidence of subsequent good conduct and reformation of character as to be satisfactory to the department.

45.51(2)(b)4. 4. Provides a complete financial statement containing information that the department determines is necessary to evaluate the financial circumstances of the person. The department may require a member of a veterans home to provide the department with information necessary for the department to determine the financial circumstances of the person. If a person fails to provide the additional information, the department may discharge the person from the veterans home.

45.51(2)(b)5. 5. Has care needs that the veterans home is able to provide within the resources allocated for the care of members of the veterans home.

45.51(3) (3) Admission priorities.

45.51(3)(a)(a)

45.51(3)(a)1.1. In this paragraph, "physical care" includes skilled rehabilitation services following a hospital stay that meets the qualifications under 42 CFR 409.30.

45.51(3)(a)2. 2. Except in cases where there is an immediate need for physical care or economic assistance, the department shall act on applications based upon the date of receipt of the application by the veterans home. The department may defer establishment of the priority date of the application to the date that the veterans home is able to verify its ability to provide appropriate care to the applicant or to assure that the appropriate care setting is available within the home.

45.51(3)(b) (b) Spouses, surviving spouses, and parents derive their eligibility from the eligibility of the person under sub. (2) (a) 1. or 2. Surviving spouses and parents of eligible persons under sub. (2) (a) 1. or 2. shall not be eligible for admission to the Wisconsin Veterans Home at Union Grove, the Wisconsin Veterans Home at King, or the Wisconsin Veterans Home at Chippewa Falls unless a home's overall occupancy level is below an optimal level as determined by the board.

45.51(3)(c) (c)

45.51(3)(c)1.1. The categories for the order of priority for admission to a veterans home shall be as follows:

45.51(3)(c)1.a. a. Eligible persons under sub. (2) (a) 1. or 2. have 1st priority.

45.51(3)(c)1.b. b. Spouses of eligible persons under sub. (2) (a) 1. or 2. have 2nd priority.

45.51(3)(c)1.c. c. Surviving spouses of eligible persons under sub. (2) (a) 1. or 2. have 3rd priority for admission.

45.51(3)(c)1.d. d. Parents of eligible persons under sub. (2) (a) 1. or 2. have 4th priority for admission.

45.51(3)(c)1m. 1m. Within each category specified in subd. 1., the following order of priority shall apply:

45.51(3)(c)1m.a. a. A person who is a resident of the state on the date of application for membership in a veterans home and who has been residing continuously in the state for a period of more than 6 months immediately preceding the date of application for membership has first priority for admission.

45.51(3)(c)1m.b. b. A person who is a resident of the state on the date of application for membership in a veterans home and who has been residing continuously in the state for a period of 6 months or less immediately preceding the date of application for membership has 2nd priority for admission.

45.51(3)(c)1m.c. c. A person who is not a resident of the state on the date of application for membership in a veterans home has 3rd priority for admission.

45.51(3)(c)2. 2. The department may deviate from this sequence upon order of the board to prevent the separation of a husband and wife.

45.51(4) (4) Additional eligibility requirements of a spouse of a veteran. A spouse of an eligible person under sub. (2) (a) 1. or 2. is eligible only if the spouse meets the requirements of sub. (2) (b) 3. to 5. and if all of the following apply:

45.51(4)(a) (a) The person under sub. (2) (a) 1. or 2. is a member, or if not a member is institutionalized elsewhere because of physical or mental disability, and the spouse had lived with the person for not less than 6 months immediately before making application for membership.

45.51(4)(b) (b) Separation from the spouse necessitated by reason of employment, hospitalization, or because of a physical or mental disability of either spouse shall not be taken to constitute an interruption of the 6-month period.

45.51(4)(c) (c) A spouse of an eligible person under sub. (2) (a) 1. or 2. by virtue of a marriage that was void when entered into but validated under s. 765.21 before applying for admission shall, for the purpose of this subsection and sub. (6), be considered married to the eligible person under sub. (2) (a) 1. or 2. from the date the marriage was entered into.

45.51(5) (5) Additional eligibility requirements of a surviving spouse. The surviving spouse of a person under sub. (2) (a) 1. or 2. is eligible if the surviving spouse meets the requirements of sub. (2) (b) 3. to 5. and if the surviving spouse satisfies all of the following conditions:

45.51(5)(a) (a)

45.51(5)(a)1.1. The surviving spouse satisfies any of the following conditions:

45.51(5)(a)1.a. a. Was married to and living with the deceased person under sub. (2) (a) 1. or 2. not less than 6 months immediately prior to the death of the person.

45.51(5)(a)1.b. b. Was married to the person under sub. (2) (a) 1. or 2. at the time the person entered the service and who became a widow or widower by the death of the person while in the service or as a result of physical disability of the person incurred during the service.

45.51(5)(a)1.c. c. The period during which the surviving spouse was married to and lived with the deceased person under sub. (2) (a) 1. or 2. plus the period of widowhood or widowerhood is 6 months or more.

45.51(5)(a)1.d. d. Was married to and living with the person under sub. (2) (a) 1. or 2. less than 6 months and a child was born of the marriage.

45.51(5)(b) (b) Has not remarried.

45.51(5)(c) (c) Is 45 years of age or over on the date of application.

45.51(5)(d) (d) Is physically disabled.

45.51(5)(e) (e) Is unable adequately to care for himself or herself and lacks adequate means of support.

45.51(6) (6) Additional eligibility requirements of parents. The parent of a person under sub. (2) (a) 1. or 2. or the parent of a person who died while in the service is eligible if the parent meets the requirements of sub. (2) (b) 3. to 5. and satisfies all of the following conditions:

45.51(6)(a) (a) Has reached 60 years of age.

45.51(6)(c) (c) Is physically disabled, unable adequately to care for himself or herself, and lacks adequate means of support.

45.51(6m) (6m) Residency. In order to be eligible for benefits under this subchapter, a person specified under sub. (2) (a) 1., 2., or 3. does not have to be a resident of this state on the date of application for membership.

45.51(7) (7) Member income retention and payment.

45.51(7)(a)(a) The board shall establish a pay plan for compensation of members for services rendered to a veterans home under its work therapy program.

45.51(7)(b) (b) Members shall pay the amount due the state for care and maintenance of the member within 30 days after the receipt of the veterans home's billing statement by the member or by the member's personal representative. The department may subject any bill not paid within 30 days after receipt of the billing statement to an interest assessment of 1 percent per month or fraction of a month. If payment is not made within 60 days after the receipt of the billing statement, the department may discharge the member from the veterans home.

45.51(7)(c) (c) Payment of amounts due the state for care and maintenance of a member shall be made to the fullest extent possible from sources of income other than pension or compensation paid by the U.S. department of veterans affairs.

45.51(7)(d) (d) A member is not required to use income received from services rendered to the veterans home under its work therapy program or from the sale of products or services through the hobby shop as payment for the care or maintenance of the member at the veterans home.

45.51(7)(e) (e) The department shall supervise the operation of a veterans home exchange, including the operation of the hobby shop for the sale of products made by all members.

45.51(8) (8) Personal funds of member. A member may, in writing, authorize a veterans home to receive, hold, and account for his or her personal funds. Section 49.498 (8) applies to the funds of a member held by the veterans home under this subsection. The department may transfer the personal funds of a member received under this subsection to the Wisconsin veterans facilities members fund under s. 25.37. Upon request of the member, the department shall pay the member the amount the member requests from his or her personal account.

45.51(10) (10) Conveyance of property; descent.

45.51(10)(a)(a) Except as otherwise provided in this subsection, the application and admission of any applicant admitted under this section shall constitute a valid and binding contract between a member and the department. If a member dies leaving a relative that is entitled to an interest in the property of the member under the rules of intestate succession or a will the existence of which is made known to the commandant of the veterans home within 60 days of the member's death, the member's property shall constitute a part of the member's estate, except the commandant may distribute personal effects of nominal monetary value of a deceased member who is not survived by a member spouse to surviving relatives of the member who request the personal effects within a reasonable time after the member's death.

45.51(10)(b) (b) The department may manage, sell, lease, or transfer property passing to the state pursuant to this section or conveyed to it by members, defend and prosecute all actions concerning it, pay all just claims against it, and do all other things necessary for the protection, preservation, and management of the property. All expenditures necessary for the execution of functions under this paragraph or sub. (14) shall be made from the appropriation in s. 20.485 (1) (h).

45.51(10)(c) (c) A person who at the time of death is a member of a veterans home is a resident of the county in which the veterans home is located for the probate of the person's will, issuance of letters testamentary or other letters authorizing the administration of the decedent's estate, and the administration of the estate.

45.51(11) (11) Disposition of property passing to state. If a member dies without a relative who is entitled to an interest in the property of the member under the rules of intestate succession and without leaving a will the existence of which is made known to the commandant of the home within 60 days of the member's death, the member's property shall be converted to cash, without administration. The commandant of a veterans home shall submit that converted sum to the secretary of administration to be paid into the appropriation under s. 20.485 (1) (h). The amount paid to the secretary of administration is subject to refund within 6 years to the estate of a member if it is subsequently discovered that the member left a will or a relative that is entitled to an interest in the property of the member under the rules of intestate succession or to any creditor of the member who establishes right to the funds or property or any portion of the funds or property. The department of administration, upon being satisfied that a claim out of the funds or property is legal and valid, shall pay the claim out of the funds or property, except that payment of claims for a member's funeral and burial expenses may not exceed a total of $1,500 including any amount allowed by the United States for the member's funeral and burial and the right for burial and interment provided in s. 45.61 (2).

45.51(12) (12) Powers of commandant over personal funds of members. A commandant may receive, disburse, and account for funds of members.

45.51(13) (13) Additional eligibility requirements for skilled nursing facilities. Any person admitted to a skilled nursing facility at a veterans home shall meet the eligibility requirements under ss. 49.45 and 49.46, and, if applicable, s. 49.471 and rules promulgated under those sections during residence at the skilled nursing facility except if any of the following apply:

45.51(13)(a) (a) Persons with sufficient income and resources to meet the expenses of care for one or more months may be admitted to the skilled nursing facility but shall apply income and resources to costs to the extent required under ss. 49.45 and 49.46, and, if applicable, s. 49.471 and rules promulgated under those sections.

45.51(13)(b) (b) Persons who meet all the requirements of this section but whose degree of physical disability does not meet the minimum requirements under ss. 49.45 and 49.46 and rules promulgated under those sections may be admitted to the skilled nursing facility but shall apply income and resources to costs to the extent required by ss. 49.45 and 49.46, and, if applicable, s. 49.471 and rules promulgated under those sections.

45.51(14) (14) Additional eligibility requirement for other care facilities at veterans homes. An otherwise eligible person may be admitted to or remain in residency at a community-based residential facility, as defined in s. 50.01 (1g) or a residential care apartment complex, as defined in s. 50.01 (6d) at a veterans home only if the person has sufficient income and resources, and applies the income and resources to fully reimburse the department for the cost of providing care to the person.

45.51 History History: 2005 a. 22, 25; 2007 a. 20; 2013 a. 20; s. 13.92 (1) (bm) 2; s. 35.17 correction in (2) (b) 5.



45.55 Notes and mortgages of minor veterans.

45.55  Notes and mortgages of minor veterans. Notwithstanding any provision of this chapter or any other law to the contrary, any minor who served in the active armed forces of the United States at any time after August 27, 1940, and the husband or wife of such a minor may execute, in his or her own right, notes or mortgages, as defined in s. 851.15, the payment of which is guaranteed or insured by the U.S. department of veterans affairs or the federal housing administrator under the servicemen's readjustment act of 1944, the national housing act, or any acts supplementing or amending these acts. In connection with these transactions, the minors may sell, release or convey the mortgaged property and litigate or settle controversies arising therefrom, including the execution of releases, deeds, and other necessary papers or instruments. The notes, mortgages, releases, deeds and other necessary papers or instruments when so executed are not subject to avoidance by the minor or the husband or wife of the minor upon either or both of them attaining the age of 18 because of the minority of either or both of them at the time of the execution thereof.

45.55 History History: 1971 c. 41 s. 8; 1971 c. 228 s. 36; Stats. 1971 s. 880.32; 1989 a. 56; 1997 a. 188; 2005 a. 387 s. 457; Stats. 2005 s. 45.55.



45.57 Veterans homes; transfer of funding.

45.57  Veterans homes; transfer of funding.

45.57(1) (1) The department may transfer all or part of the unencumbered balance of any of the appropriations under s. 20.485 (1) (g), (gd), (gk), or (i) to the veterans trust fund or to the veterans mortgage loan repayment fund.

45.57 History History: 2013 a. 20.



45.60 Military funeral honors.

45.60  Military funeral honors.

45.60(1) (1)  Program.

45.60(1)(a)(a) The department shall administer a program to coordinate the provision of military funeral honors in this state to deceased veterans and to deceased persons who have served under honorable conditions in any national guard or in a reserve component of the U.S. armed forces.

45.60(1)(b) (b) Military funeral honors may be provided by local units of member organizations of the council on veterans programs, by local units of veterans organizations certified by the department to provide military funeral honors, by members of the Wisconsin national guard activated under s. 321.04 (2) (e), or by staff of the department.

45.60(2) (2) Stipends. From the appropriation under s. 20.485 (2) (sm), the department shall reimburse a local unit of a member organization of the council on veterans programs or a local unit of a veterans organization certified by the department to provide military funeral honors for the costs of providing military funeral honors in this state to a person described in sub. (1). The reimbursement may not exceed $50 for each funeral for which military honors are provided.

45.60(3) (3) Tuition voucher.

45.60(3)(a)(a) The department shall create a tuition voucher form to be used by funeral directors under par. (b). The department shall distribute copies of the tuition voucher form, plus an explanation of the form's use, to every operator of a funeral establishment. The department may not charge a fee for the tuition voucher form or for the distribution of the form.

45.60(3)(b) (b) A funeral director may issue a tuition voucher in the amount of $25 to an individual who sounds "Taps" on a bugle, trumpet, or cornet during each funeral for which military honors are held in this state for a person described in sub. (1) and who is a student in grades 6 to 12 or at an institution of higher education, as defined under s. 895.515 (1) (b). The tuition voucher may be used at any time for the payment of tuition and required program activity fees at a University of Wisconsin System institution as provided under s. 36.27 (3r) or a technical college as provided under s. 38.24 (6). The department shall encourage private institutions of higher education to accept the vouchers. The vouchers are not transferable.

45.60 History History: 2005 a. 22, 25; 2007 a. 200; 2013 a. 20.



45.61 Wisconsin veterans cemeteries.

45.61  Wisconsin veterans cemeteries.

45.61(1) (1)  Construction and operation of cemeteries. Subject to authorization under ss. 13.48 (10) and 20.924 (1), the department may construct and operate veterans cemeteries in central, northwestern, and southeastern Wisconsin and may employ any personnel that are necessary for the proper management of the cemeteries. The cemetery in central Wisconsin is the Central Wisconsin Veterans Memorial Cemetery. The cemetery in southeastern Wisconsin is the Southern Wisconsin Veterans Memorial Cemetery. The cemetery in northwestern Wisconsin is the Northern Wisconsin Veterans Memorial Cemetery. The department may acquire, by gift, purchase, or condemnation, lands necessary for the purposes of the cemeteries. Title to the properties shall be taken in the name of this state. Every deed of conveyance shall be immediately recorded in the office of the proper register of deeds and thereafter filed with the secretary of state. The department may accept for the state all gifts, grants, and bequests for the purposes of maintenance, restoration, preservation, and rehabilitation of the veterans cemeteries constructed under this subsection. All cemeteries operated by the department are exempt from the requirements of ss. 157.061 to 157.70 and 440.90 to 440.95.

45.61(2) (2) Eligibility. The following persons are eligible for burial at a cemetery constructed and operated under sub. (1):

45.61(2)(a) (a) A person who died while on active duty or who was discharged or released from active duty in the U.S. armed forces under conditions other than dishonorable and who was a resident of this state at the time of his or her entry into active service and his or her dependent child and surviving spouse.

45.61(2)(am) (am) A person who died while on active duty in the U.S. armed forces or in forces incorporated in the U.S. armed forces.

45.61(2)(b) (b) A person who was discharged or released from active duty in the U.S. armed forces under conditions other than dishonorable and who was a resident of this state at the time of his or her death and his or her dependent child and surviving spouse.

45.61(2)(c) (c) The spouse or dependent child of a person who meets one of the following conditions:

45.61(2)(c)1. 1. Is serving on active duty at the time of the spouse's or dependent child's death if the person was a resident of this state at the time of his or her entry or reentry into active service.

45.61(2)(c)2. 2. Was a resident of this state at the time of his or her entry or reentry into active service and was discharged or released from active duty in the U.S. armed forces under honorable conditions.

45.61(2)(c)3. 3. Was discharged or released from active duty in the U.S. armed forces under honorable conditions if the person and spouse or dependent child were residents of this state at the time of the spouse's or dependent child's death.

45.61(2)(d) (d) A person who was a resident of this state at the time of his or her entry or reentry into service in any national guard or a reserve component of the U.S. armed forces or who was a resident of this state for at least 12 consecutive months immediately preceding his or her death, and the person's spouse, surviving spouse, and dependent children, if the person is eligible for burial in a national cemetery under 38 USC 2402.

45.61(2)(e) (e) A person who was discharged or released from active duty in the U.S. armed forces under honorable conditions and who was a resident of this state for at least 12 consecutive months after entering or reentering service on active duty.

45.61(2)(f) (f) A person who is a member of a veterans home under s. 45.50.

45.61(3) (3) Fees and costs. The department may charge a fee for burials under this section and may promulgate rules for the assessment of any fee. The cost of preparing the grave and the erection of a marker for a person described under sub. (2) (a), (b), (d), or (e) shall be paid from the appropriation under s. 20.485 (1) (gk).

45.61(4) (4) Application.

45.61(4)(a)(a) Application for burial shall be made to the department. The surviving spouse of the person described under sub. (2) (a), (b), (d), or (e), if that person is interred at the Central Wisconsin Veterans Memorial Cemetery, shall have the privilege of selecting a plot next to that person if available. The department shall hold the plot for the surviving spouse for a period of one year from the date of granting the privilege, but may extend the hold, on request, for additional one-year periods.

45.61(4)(b) (b) In processing applications for burial plots, the department shall maintain a waiting list for each of the cemeteries operated under sub. (1) and shall give priority to state residents on each waiting list.

45.61(5) (5) Expenses.

45.61(5)(a)(a) Expenses incident to the burial under this section of persons described in sub. (2) (a) and (b) to (e) shall be paid from the estate of the decedent, except that if there is no estate or the estate is insufficient, the expense of burial, or necessary part of the burial, shall be paid from the appropriation under s. 20.485 (1) (gk) for members of veterans homes, and the amount expended for those expenses shall not exceed the amount established for funeral and burial expenses under s. 49.785 (1) (b).

45.61(5)(b) (b) Expenses incident to the burial under this section of persons described in sub. (2) (am) shall be paid from the estate of the decedent, except that if there is no estate or the estate is insufficient, the expense of burial, or necessary part of the burial, shall be paid by the relatives who requested the burial.

45.61 History History: 2005 a. 22; 2007 a. 20; 2013 a. 20.



45.62 Burial places compiled.

45.62  Burial places compiled.

45.62(1) (1) The department may compile a record of veteran's burial places located within the state that may, so far as practicable, indicate all of the following information:

45.62(1)(a) (a) The deceased veteran's name.

45.62(1)(b) (b) The service in which the deceased veteran was engaged.

45.62(1)(c) (c) The appropriate designation of the deceased veteran's armed forces unit.

45.62(1)(d) (d) The deceased veteran's rank and period of service.

45.62(1)(e) (e) The name and location of the cemetery or other place in which the deceased veteran's body is interred.

45.62(1)(f) (f) The location of the deceased veteran's grave in the cemetery or other place of interment.

45.62(1)(g) (g) The character of the headstone or other marker, if any, at the deceased veteran's grave.

45.62(2) (2) The department may prepare blank forms for the transmission to the department of the information required for the record under sub. (1). The department may distribute the forms to county veterans service officers. A county veterans service officer within whose county any cemetery or other burial place is located in which deceased veteran's bodies are interred shall submit the facts required for the record under sub. (1) to the department on the forms provided by the department, if so requested by the department.

45.62 History History: 2005 a. 22.



45.70 Veterans memorials.

45.70  Veterans memorials.

45.70(1b)(1b)  Establishment and modifications of memorials.

45.70(1b)(a)(a) The board may approve, recommend, and veto any proposed plans, modifications, and changes or policies with respect to established state memorials and any future veterans state memorials, and may recommend the creation and establishment of future veterans state memorials.

45.70(1b)(b) (b) The board may act under par. (a) only if the department estimates that the cost of implementing the proposal for an established or future state memorial will exceed $25,000.

45.70(1m) (1m) Persian Gulf memorial. From the appropriation under s. 20.485 (2) (d), the department shall provide funding to the Wisconsin Vietnam Veterans Memorial Project, Inc., for the construction of a memorial for the veterans of the Persian Gulf War. The memorial shall be constructed at the veterans memorial site located at the Highground in Clark County. The department may expend up to $60,000 for the memorial for the veterans of the Persian Gulf War.

45.70(2) (2) Camp Randall memorial.

45.70(2)(b)(b) No structures, other than memorials approved by the board, and no walks, roads, or subterranean footings may be placed or erected upon Camp Randall Memorial Park, Madison, Wisconsin, as described in par. (c), unless authorized by the legislature; nor shall the park be used for any purpose other than a memorial park.

45.70(2)(c) (c) Camp Randall Memorial Park, Madison, Wisconsin, is established and described as follows: beginning on the west line of Randall Avenue 96.6 feet north of the center line of Dayton Street extended; thence west at right angles to Randall Avenue 370 feet; thence south parallel to Randall Avenue 722 feet; thence west at right angles to Randall Avenue 235 feet; thence south parallel to Randall Avenue 205 feet to the north line of Monroe Street; thence north 50 degrees 14 minutes east along the north line of Monroe Street approximately 780 feet to the west line of Randall Avenue; thence north along the west line of Randall Avenue 429 feet to the place of beginning.

45.70 History History: 2005 a. 22; 2013 a. 20.



45.71 Catalog of memorials.

45.71  Catalog of memorials. The department shall prepare a catalog of memorials, describing each memorial and giving its location and condition. The department shall periodically update that catalog.

45.71 History History: 2005 a. 22.



45.72 County and municipal memorials.

45.72  County and municipal memorials.

45.72(1) (1) In this section and s. 45.73, "local unit of government" means a city, village, town, or county.

45.72(2) (2) Any local unit of government may by gift, purchase, contract, or condemnation acquire property, real or personal, for the purpose of providing, furnishing, constructing, erecting, repairing, maintaining, or conducting a suitable memorial to the memory of former residents thereof who lost their lives in the military or naval service of the state or of the United States, or to commemorate and honor the deeds of persons, residents thereof, or of the state or United States, who served the nation in any war, or other persons who rendered great state or national service, or to the memory of any president of the United States, or for a combination of any those purposes, which are declared to be public purposes.

45.72(3) (3) The local unit of government shall determine the character of the memorial, and without limitation because of enumeration, the memorial may comprise a public building, hospital, sanatorium, home for the aged or indigent, park, recreation facility, community forest, or other suitable object having a public purpose.

45.72(4) (4) Any local unit of government may appropriate money and may levy a tax to acquire, pay for, construct, erect, furnish, equip, operate, repair, maintain, or reconstruct a suitable memorial for the purpose or purposes provided in this section.

45.72(5) (5) Any local unit of government may authorize the use of any public property respectively of such city, village, town, or county as a site for a memorial, and any county may authorize its public property to be so used by any city, village, or town in the county.

45.72(6) (6) Any local unit of government may by ordinance or contract provide for the management, control, or operation of any memorial. The local unit of government may enter into a written lease, for a term not exceeding 25 years, with any duly chartered and incorporated veterans organization established in the local unit of government. The lease shall include the provisions for the amount of rental and such conditions of public use as the local unit determines.

45.72(7) (7) Any local unit of government may contract with or make an appropriation, or both, to any other local unit of government or to any nonprofit corporation without capital stock organized expressly for any of the purposes of this section or to any duly chartered and incorporated veterans organization established in the local unit of government, and for the purpose of raising funds for memorial purposes or contributions. The local unit of government may levy taxes upon the taxable property located in the local unit of government, or borrow money and issue bonds in the manner and under the regulations provided by ch. 67. The facilities of the memorial shall be available to the residents of the local unit of government making the appropriation to the extent that the governing body of the local unit of government may require.

45.72 History History: 2005 a. 22.



45.73 Sites for veterans memorial halls.

45.73  Sites for veterans memorial halls.

45.73(1) (1) Any local unit of government may donate to any organization specified in s. 70.11 (9) land upon which is to be erected a memorial hall to contain the memorial tablet specified in s. 70.11 (9).

45.73(2) (2) The action of any local unit of government in granting veterans organizations or any other civic, patriotic, educational, or historical society rooms and space within public buildings for the establishment of memorial halls and museums, and occupancy thereof by its members, is authorized and confirmed. The local unit of government may permit the use and occupancy of the rooms and space for such terms and subject to such conditions and provisions as the local unit of government may impose. Any contract, lien, or agreement between the local unit of government and any organization now in force shall continue in force according to the terms of the contract, lien, or agreement.

45.73 History History: 2005 a. 22.



45.74 Memorial corporations organized under 1919 act.

45.74  Memorial corporations organized under 1919 act.

45.74(1)(1) Any commission or board of trustees that governs a corporation organized to construct a memorial under s. 45.057 (5), statutes of 1919 to 1943 (created by chapter 598, laws of 1919, and repealed by chapter 301, laws of 1945), shall have the following powers in addition to those it now has:

45.74(1)(a) (a) All powers vested in the members of the corporation by the articles of incorporation or bylaws, including the power to amend the articles of incorporation.

45.74(1)(b) (b) The powers set forth in s. 181.0302 and all other applicable provisions of ch. 181.

45.74(1)(c) (c) The power to convey any property under its control to any municipality and lease it back under terms agreed upon by the commission or board of trustees and the municipality.

45.74(1)(d) (d) The power to dissolve the corporation and dispose of the real and personal property of the corporation in a manner that it deems will best serve the purposes for which it was organized and the interests of the community.

45.74(2) (2) The commission or board of trustees shall have a membership composed of 5 residents of the city, village, or town in which the memorial is located, one appointed by the common council, village board, or town board of the city, village, or town, and 4 by the circuit judge of the county in which the memorial is located. The commission or board may appoint 4 additional members who are residents of this state. The terms of all members shall be 5 years. In order that terms of members may expire at different times, not more than 2 members shall be appointed in any one year in addition to appointments made to fill vacancies occurring by resignation or death. Members shall hold office until their successors are appointed and qualify.

45.74(3) (3) Notwithstanding the repeal of s. 45.057, 1943 stats., by chapter 301, laws of 1945, the continuing existence of all commissions, boards, and corporations organized under s. 45.057 (5), statutes of 1919 to 1943, is affirmed, and the continuing operation of such commissions, boards, and corporations is ratified as to the past and authorized in the future.

45.74 History History: 2005 a. 22.



45.75 Memorials in populous counties.

45.75  Memorials in populous counties.

45.75(1) (1) Any county having a population of 500,000 or more may establish and maintain a memorial or memorials in the county under s. 45.72 by agreement between the county board of the county and any nonprofit private corporation without capital stock organized under the laws of this state, except as provided in this section, expressly for any of the purposes of s. 45.72.

45.75(2) (2) The board of directors of the corporation shall be designated as the "memorial board," and its members shall be called "trustees." The membership of the memorial board may include special members, who need not be members of the corporation.

45.75(3) (3) The memorial board shall consist of 15 members, of whom 8 may be special members to be elected as provided in this section, and the remaining members shall be elected from the membership of the corporation.

45.75(4) (4) Special members of the memorial board shall be elected by the county board of such county and consist of the following:

45.75(4)(a) (a) Four members from the county board.

45.75(4)(b) (b) Four members elected from among the residents of the county.

45.75(5) (5) Terms of members of the memorial board shall be as follows:

45.75(5)(a) (a) For special members:

45.75(5)(a)1. 1. Members elected from the county board shall be elected at the first meeting of the county board following each county board general election and their terms shall commence on that date. They shall hold office during their terms on the county board and until their successors are elected and qualified.

45.75(5)(a)2. 2. Members elected from among the residents shall hold office for 4 years and until their successors are elected, except that the first 4 such members shall be chosen for 1, 2, 3, and 4 years, respectively.

45.75(5)(a)3. 3. Any vacancy in the special membership shall be filled by the county board for the unexpired term, and until a successor is elected and qualified.

45.75(5)(b) (b) For elected members from the corporate membership: the terms of the trustees shall be for such numbers of years that those of an equal number, as nearly as may be, shall expire in 2, 3, and 4 years, and successive terms of 4 years each thereafter and until their successors are elected and qualified.

45.75(6) (6) The articles of incorporation of the corporation shall provide originally or by amendment, in addition to other necessary provisions, and as permitted by this section, for the classification of the members of the corporation, for the election of trustees proportionately from and by those classifications, for the terms of the members of the corporation and for the officers, their duties, and the terms thereof to be elected from the membership.

45.75(7) (7) The war memorial may be constructed upon any land ceded before July 15, 1953, by this state to any municipality in this state notwithstanding any restrictions, limitations, or conditions as to the nature of the use of any of the land contained in the legislative act, granting the land to the municipality, and notwithstanding the restrictions, limitations, or conditions incorporated in any subsequent conveyance of the lands by the municipality.

45.75(8) (8) The war memorial may be constructed in any public park and the use of those park lands as a location for a war memorial shall not be considered inconsistent with the use of the same for park purposes. No war memorial shall be constructed in a public park until the park commission, general manager appointed under s. 27.03 (2), or park board having jurisdiction of the park shall approve the construction. The county board of any county may authorize the construction of a war memorial at different intervals of time if the proposed memorial consists of more than one building or structure and any county board subsequently elected shall carry into effect any contract authorized by s. 45.72 entered into on behalf of the county for the construction or maintenance of the war memorial. The construction, maintenance, and operation of a war memorial in a county park shall be subject to the jurisdiction of the county board and no part of those costs shall be charged against the funds of the park commission, park system, or park board of the county.

45.75 History History: 2005 a. 22.



45.80 County veterans service officer.

45.80  County veterans service officer.

45.80(1) (1)  Election or appointment.

45.80(1)(a)(a) Except as provided under par. (b), the county board shall elect a county veterans service officer who shall be a Wisconsin resident who served on active duty under honorable conditions in the U.S. armed forces or in forces incorporated as part of the U.S. armed forces and who meets at least one of the conditions listed in s. 45.01 (12) (a) to (d) and at least one of the conditions listed in s. 45.02 (2).

45.80(1)(b) (b) Except as provided under par. (c), the county board may appoint assistant county veterans service officers who shall be Wisconsin residents who served on active duty under honorable conditions in the U.S. armed forces or in forces incorporated as part of the U.S. armed forces and who meet at least one of the conditions listed in s. 45.01 (12) (a) to (d) and at least one of the conditions listed in s. 45.02 (2).

45.80(1)(c) (c) In counties with a county executive or county administrator, the county executive or county administrator shall appoint and supervise a county veterans service officer who shall have the qualifications prescribed under par. (a). The appointment is subject to confirmation by the county board unless the county board, by ordinance, elects to waive confirmation or unless the appointment is made under a civil service system competitive examination procedure established under s. 59.52 (8) or ch. 63.

45.80(2) (2) Term. A county veterans service officer elected under sub. (1) (a) shall serve until the first Monday in January of the 2nd year subsequent to the year of his or her election, and, if reelected, shall continue to serve unless removed under s. 17.10 (2).

45.80(3) (3) Salary. The salary of the county veterans service officer shall be fixed by the county board prior to or at the time of the service officer's election and annually thereafter.

45.80(4) (4) Milwaukee County. In counties having a population of 500,000 or more the officer shall be appointed subject to ss. 63.01 to 63.17.

45.80(5) (5) Duties. The county veterans service officer shall do all of the following:

45.80(5)(a) (a) Advise persons living in the service officer's county who served in the U.S. armed forces regarding any benefits to which they may be entitled or any complaint or problem arising out of such service and render to them and their dependents all possible assistance.

45.80(5)(b) (b) Make such reports to the county board as the county board requires.

45.80(5)(c) (c) Cooperate with federal and state agencies that serve or grant aids or benefits to former military personnel and their dependents.

45.80(5)(d) (d) Furnish information about veterans burial places within the county as required by s. 45.62 (2).

45.80(5)(e) (e) Perform the duties prescribed by law, including those duties under pars. (a) to (d), separately and distinctly from any other county department.

45.80(6) (6) Permitted activities. The county veterans service officer may do any of the following:

45.80(6)(a) (a) Inform persons living in the service officer's county who are members of the national guard or of a reserve unit of the U.S. armed forces or dependents of those persons regarding potential benefits to which they may be or may become entitled and regarding all necessary military points of contact and general deployment information for activated and deployed members of the national guard or reserve units of the U.S. armed forces.

45.80(6)(b) (b) Cooperate with federal and state agencies that serve or grant aids or benefits to members of the national guard or reserve units of the U.S. armed forces and their dependents.

45.80(7) (7) Office space and assistants.

45.80(7)(a)(a) The county board shall provide the county veterans service officer with office space, clerical assistance, and any other needs that will enable the officer to perform the duties under sub. (5).

45.80(7)(b) (b) Except as provided under par. (c), the county board may appoint assistant county veterans service officers who shall be Wisconsin residents who served on active duty under honorable conditions in the U.S. armed forces or in forces incorporated as part of the U.S. armed forces for 2 consecutive years. An individual who is discharged for reasons of hardship or a service-connected disability or released due to a reduction in the U.S. armed forces or for the good of the service prior to the completion of the required period of service is eligible for appointment to the office, regardless of the actual time served.

45.80(7)(c) (c) In any county with a county executive or county administrator, the county veterans service officer may appoint assistant county veterans service officers who shall have the qualifications prescribed under par. (b).

45.80(8) (8) Qualifications applicability. The qualifications necessary to be a county veterans service officer or assistant county veterans service officer under subs. (1) (a) and (7) (b) apply only to persons elected to serve as county veterans service officers or assistant county veterans service officers on or after June 1, 1996, and who have not served as county veterans service officers or assistant county veterans service officers before June 1, 1996.

45.80 History History: 2005 a. 22.



45.81 County veterans service commission.

45.81  County veterans service commission.

45.81(1) (1) There is created in each county a county veterans service commission consisting of at least 3 residents of the county who are veterans appointed for staggered 3-year terms by the county executive or county board chairperson in a county that does not have a county executive.

45.81(2) (2) The commission shall be organized by the election of one of their number as chairperson. The county executive or county board chairperson in a county that does not have a county executive after the expiration of the terms of those first appointed shall annually on or before the 2nd Monday in December appoint one person as a member of the commission for the term of 3 years. Except as provided in s. 59.21 (1) (intro.), the county executive or county board chairperson shall require each member of the commission and the county veterans service officer to execute to the county an individual surety bond, with sufficient sureties to be approved by the county executive or county board chairperson, each bond to be in an amount equal to the tax levied in the current year for expenditure by the commission. Each bond shall be filed with the county clerk.

45.81(3) (3)

45.81(3)(a)(a) Except as provided under sub. (4), the commission may furnish aid to any person described in s. 45.86 if the right of that person to aid is established to the commission's satisfaction.

45.81(3)(b) (b) The secretary of the commission shall maintain a list containing the name, place of residence, and amount of aid furnished to each person under par. (a), which shall be signed by the chairperson and secretary of the commission.

45.81(3)(c) (c) The total disbursements made by the commission under this subsection may not exceed the amount collected from the tax levied, except when specifically authorized by the county board. The commission shall provide the county treasurer with sufficient information to deliver the specified aid to the person entitled to that aid.

45.81(3)(d) (d) The commission may furnish aid in a different manner than by supplying money. The commission may request the county treasurer to pay a purveyor of services or commodities for the purchase of services or commodities, or the commission may furnish supplies, as it considers appropriate.

45.81(3)(e) (e) The commission shall make a detailed report to the county board annually showing the amount expended under this subsection. The report may not include any personal identifying information regarding the persons that received aid under this subsection.

45.81(4) (4) A county veterans service officer appointed under s. 45.80 (1) (b) or (4) shall have the administrative powers and duties prescribed for the county veterans service commission under sub. (2).

45.81(5) (5) The county board shall allow the members of the commission a reasonable rate of compensation for services and actual expenses incurred in the performance of their duties to be determined under s. 59.22. The county board may provide for the employment of clerical assistance to the commission.

45.81(6) (6) The county veterans service officer shall serve as executive secretary of the county veterans service commission and shall make or direct all necessary investigations to determine eligibility for aid under s. 45.86 when the commission so requests. The county service officer, in making an investigation, may use the facilities for investigating that are made available by the county board.

45.81 History History: 2005 a. 22; 2011 a. 96.



45.82 Grants to counties and tribes for improvement of services.

45.82  Grants to counties and tribes for improvement of services.

45.82(1)(1) Each county may annually apply to the department for a grant for the improvement of service to former military personnel of the county through the county veterans service office. A county may not allocate any portion of a grant for use by another county department nor may the county reduce funding to a county veterans service office based upon receipt of a grant. The county veterans service officer of any county applying for the grant shall enter into an agreement with the department. The agreement shall state the goals and objectives to be attained by the county veterans service office during the remainder of the year covered by the grant application. The department shall prepare the basic form of this agreement in consultation with the county veterans service officers association and provide a copy and an explanation of that agreement to each county veterans service officer. The department shall develop reasonable budget and operating standards to assure improved services, but full operating control of the county office shall be left to each county.

45.82(2) (2) The department shall award a grant annually to a county that meets the standards developed under this section and employs a county veterans service officer who, if chosen after August 9, 1989, is chosen from a list of candidates who have taken a civil service examination for the position of county veterans service officer developed and administered by the division of merit recruitment and selection in the office of state employment relations, or is appointed under a civil service competitive examination procedure under s. 59.52 (8) or ch. 63. The grant shall be $8,500 for a county with a population of less than 20,000, $10,000 for a county with a population of 20,000 to 45,499, $11,500 for a county with a population of 45,500 to 74,999, and $13,000 for a county with a population of 75,000 or more. The department shall use the most recent Wisconsin official population estimates prepared by the demographic services center when making grants under this subsection.

45.82(3) (3) Notwithstanding sub. (2), an eligible county with a part-time county veterans service officer shall be eligible for an annual grant not exceeding $500.

45.82(4) (4) The department shall provide grants to the governing bodies of federally recognized American Indian tribes and bands from the appropriation under s. 20.485 (2) (km) or (vw) if that governing body enters into an agreement with the department regarding the creation, goals, and objectives of a tribal veterans service officer, appoints a veteran to act as a tribal veterans service officer, and gives that veteran duties similar to the duties described in s. 45.80 (5), except that the veteran shall report to the governing body of the tribe or band. The department may make annual grants of up to $15,000 per grant under this subsection and shall promulgate rules to implement this subsection.

45.82 History History: 2005 a. 22, 25; 2013 a. 20.



45.83 Transportation services grants to counties.

45.83  Transportation services grants to counties.

45.83(1)(1) Annually, from the appropriation under s. 20.485 (2) (s), the department shall award grants to counties that are not served by transportation services provided by the Wisconsin department of Disabled American Veterans to develop, maintain, and expand transportation services for veterans. The grants may be used to support multicounty cooperative transportation services.

45.83(2) (2) The department shall promulgate rules specifying the application procedures and eligibility criteria for grants under this section.

45.83(3) (3) A county may not reduce funding to a county veterans service office based upon receipt of a grant.

45.83 History History: 2005 a. 22.



45.84 Burial allowance.

45.84  Burial allowance.

45.84(1)(1) Each county veterans service officer shall cause to be interred in a decent and respectable manner in any cemetery in this state, other than those used exclusively for the burial of paupers, the body of any veteran, spouse, or surviving spouse who was living in the county at the time of death and who dies not leaving sufficient means to defray the necessary expenses of a decent burial, or under circumstances that would cause financial distress to the person's family. The cost of this interment shall be the responsibility of the county, but may not be less than $300, and shall be in addition to the burial allowance payable under laws administered by the U.S. department of veterans affairs.

45.84(2) (2) Before assuming the burial expense, the county veterans service officer shall exercise due diligence in attempting to determine the financial condition required by sub. (1). The county veterans service officer, in making the inquiry, may use the facilities for investigation that are made available by the county board. The county veterans service officer shall report the results of that determination to the appropriate authorities designated by the county.

45.84(3) (3) The chairperson of the county board and the clerk of the county on the receipt of the report under sub. (2) shall draw an order on the county treasurer for the amount of expenses so incurred, payable to the person designated in the report as being entitled to that payment. The county veterans service officer of each county shall, upon the death and burial of a veteran described under sub. (1) who was living in the county at the time of death, make application to the proper authorities for a suitable headstone as provided for by act of congress, and at the expense of the county cause the same to be placed at the head of the deceased's grave.

45.84 History History: 2005 a. 22.



45.85 Care of graves.

45.85  Care of graves.

45.85(1)(1) Every town board, village board, or common council of every city shall at all times see that the graves and tombstones of all veterans, including women's auxiliary organizations created by act of Congress, who shall at any time have served in any branch of the armed forces of the United States, and of the spouses or surviving spouses of all those veterans, receive proper and decent care, and may employ all necessary assistance to carry out this section. The expense of the care of the graves and tombstones shall be borne by the county where the graves are located, except where suitable care is otherwise provided. The amount of expense charged the county for the care may not exceed the charge made for the care of other graves in the same cemetery.

45.85(2) (2) The governing body specified in sub. (1) shall report to the county clerk of its county, on or before September 1 of each year, the locations of the graves cared for by the governing body under sub. (1), together with the names of the deceased and the amount claimed for care of the graves for the fiscal year from the previous July 1 to June 30.

45.85(3) (3) The chairperson of the county board and the county clerk, upon receipt of the report under sub. (2), shall draw an order on the county treasurer for the amount of the expenses incurred in caring for the graves, payable to the person or persons designated in the report as being entitled to the payment.

45.85 History History: 2005 a. 22.



45.86 County tax for needy veterans.

45.86  County tax for needy veterans.

45.86(1) (1) Every county board shall annually levy, in addition to all other taxes, a tax sufficient to carry out the purposes of this section. The tax shall be levied and collected as other county taxes for the purpose of providing aid to needy veterans, the needy spouses, surviving spouses, minor and dependent children of the veterans, and the needy parents of veterans entitled to aid under ss. 45.81 to 45.84, and to carry out the purposes of s. 45.85. Aid may not be denied solely on the basis that a person otherwise eligible for aid owns a homestead that the person occupies.

45.86(2) (2) The county veterans service commission or county veterans service officer shall estimate the probable amount required under this section and shall file that estimate with the county board.

45.86 History History: 2005 a. 22.






46. Social services.

46.001 Purposes of chapter.

46.001  Purposes of chapter. The purposes of this chapter are to conserve human resources in Wisconsin; to prevent dependency, mental illness, developmental disability, mental infirmity, and other forms of social maladjustment by a continuous attack on causes; to provide effective aid and services to all persons in need of that aid and those services and to assist those persons to achieve or regain self-dependence at the earliest possible date; to avoid duplication and waste of effort and money on the part of public and private agencies; and to coordinate and integrate a social welfare program.

46.001 History History: 1977 c. 354; 1983 a. 447; 1989 a. 31; 1995 a. 27; 1997 a. 292; 2007 a. 20.



46.011 Definitions.

46.011  Definitions. In chs. 46, 50, 51, 54, 55, and 58:

46.011(1) (1) "Department" means the department of health services.

46.011(1g) (1g) "Disabled children's long-term support program" means the programs described under 2001 Wisconsin Act 16, section 9123 (16rs), and 2003 Wisconsin Act 33, section 9124 (8c).

46.011(1m) (1m) "Institution for mental diseases" has the meaning given in 42 CFR 435.1009.

46.011(2) (2) "Prisoner" means any person who is either arrested, incarcerated, imprisoned or otherwise detained in excess of 12 hours by any law enforcement agency of this state, except when detention is pursuant to s. 51.15, 51.20, 51.45 (11) (b) or 55.135 (1) or ch. 980. "Prisoner" does not include any person who is serving a sentence of detention under s. 973.03 (4) unless the person is in the county jail under s. 973.03 (4) (c).

46.011(3) (3) "Secretary" means the secretary of health services.

46.011(4) (4) "State health planning and development agency" means the department, as designated under s. 250.04 (12).

46.011 History History: 1975 c. 39, 430; 1977 c. 29; 1979 c. 221; 1985 a. 29 s. 3202 (23); 1987 a. 27; 1989 a. 31; 1993 a. 16, 27, 479; 1995 a. 27 ss. 2022, 9126 (19); 2005 a. 264, 387; 2007 a. 20 ss. 794, 795, 9121 (6) (a).



46.014 Secretary, powers and duties.

46.014  Secretary, powers and duties.

46.014(1) (1)  Inventories. On or before July 1 in each year, the secretary shall cause full and complete inventories and appraisals to be made of all the property of each institution administered by the department, which shall be recorded and so classified as to show separately the amount, kind and value of such property.

46.014(2) (2) Visitation. The secretary shall cause each of said institutions to be visited and inspected at least once a month to ascertain whether the officers and employees therein are competent and faithful in the discharge of their duties, all inmates properly cared for and governed, all accounts, books and vouchers properly kept, and all the business affairs properly conducted.

46.014(3) (3) Powers and duties. The secretary shall plan for and establish within the department a program of research designed to determine the effectiveness of the treatment, curative and rehabilitative programs of the various institutions and divisions of the department. The secretary may inquire into any matter affecting social welfare and hold hearings and subpoena witnesses and make recommendations to the appropriate agencies, public or private, thereon.

46.014 History History: 1975 c. 39; 1983 a. 27; 1987 a. 186; 2007 a. 20.



46.016 Cooperation with federal government.

46.016  Cooperation with federal government. The department may cooperate with the federal government in carrying out federal acts concerning public assistance, social security, mental hygiene, services for the blind, and in other matters of mutual concern pertaining to public welfare.

46.016 History History: 1989 a. 31, 107; 1995 a. 27; 2007 a. 20.



46.017 Legal actions.

46.017  Legal actions. The department may sue and be sued.



46.018 Disbursement of funds and facsimile signatures.

46.018  Disbursement of funds and facsimile signatures. Withdrawal or disbursement of moneys deposited in a public depository, as defined in s. 34.01 (5), to the credit of the department or any of its divisions or agencies shall be by check, share draft or other draft signed by the secretary or by one or more persons in the department designated by written authorization of the secretary. Such checks, share drafts and other drafts shall be signed personally or by use of a mechanical device adopted by the secretary or his or her designees for affixing a facsimile signature. Any public depository shall be fully warranted and protected in making payment on any check, share draft or other draft bearing such facsimile signature notwithstanding that the facsimile may have been placed thereon without the authority of the secretary or his or her designees.

46.018 History History: 1983 a. 189 s. 329 (21); 1983 a. 368, 538.



46.02 Agency powers and duties.

46.02  Agency powers and duties. Any institution that is subject to chs. 46, 49 to 51, 55, and 58 and to regulation under ch. 150 shall, in cases of conflict between chs. 46, 49 to 51, 55, and 58 and ch. 150, be governed by ch. 150. The department shall promulgate rules and establish procedures for resolving any such a conflict.

46.02 History History: 1977 c. 29; 1979 c. 89; 1985 a. 29 s. 3202 (23); 1989 a. 31, 359; 1995 a. 27; 2007 a. 20.



46.027 Contract powers.

46.027  Contract powers.

46.027(1)(1)  Religious organizations; Legislative purpose. The purpose of this section is to allow the department to contract with, or award grants to, religious organizations, under any program administered by the department, on the same basis as any other nongovernmental provider without impairing the religious character of such organizations, and without diminishing the religious freedom of beneficiaries of assistance funded under such program.

46.027(2) (2) Nondiscrimination against religious organizations. If the department is authorized under ch. 16 to contract with a nongovernmental entity, or is authorized to award grants to a nongovernmental entity, religious organizations are eligible, on the same basis as any other private organization, as contractors under any program administered by the department so long as the programs are implemented consistent with the First Amendment of the U.S. Constitution and article I, section 18 of the Wisconsin Constitution. Except as provided in sub. (10), the department may not discriminate against an organization that is or applies to be a contractor on the basis that the organization has a religious character.

46.027(3) (3) Religious character and freedom.

46.027(3)(a)(a) The department shall allow a religious organization with which the department contracts or to which the department awards a grant to retain its independence from state and local governments, including the organization's control over the definition, development, practice and expression of its religious beliefs.

46.027(3)(b) (b) The department may not require a religious organization to alter its form of internal governance or to remove religious art, icons, scripture or other symbols in order to be eligible for a contract or grant.

46.027(4) (4) Rights of beneficiaries of assistance. If an individual has an objection to the religious character of the organization or institution from which the individual receives, or would receive, assistance funded under any program administered by the department, the department shall provide such individual, if otherwise eligible for such assistance, within a reasonable period of time after the date of the objection with assistance from an alternative provider that is accessible to the individual. The value of the assistance offered by the alternative provider may not be less than the value of the assistance which the individual would have received from the religious organization.

46.027(5) (5) Employment practices. To the extent permitted under federal law, a religious organization's exemption provided under 42 USC 2000e-la regarding employment practices is not affected by its participation in, or receipt of funds from, programs administered by the department.

46.027(6) (6) Nondiscrimination against beneficiaries. A religious organization may not discriminate against an individual in regard to rendering assistance funded under any program administered by the department on the basis of religion, a religious belief or refusal to actively participate in a religious practice.

46.027(7) (7) Fiscal accountability.

46.027(7)(a)(a) Except as provided in par. (b), any religious organization that contracts with, or receives a grant from, the department is subject to the same laws and rules as other contractors to account in accord with generally accepted auditing principles for the use of such funds provided under such programs.

46.027(7)(b) (b) If the religious organization segregates funds provided under programs administered by the department into separate accounts, then only the financial assistance provided with those funds shall be subject to audit.

46.027(8) (8) Compliance. Any party that seeks to enforce its rights under this section may assert a civil action for injunctive relief against the entity or agency that allegedly commits the violation.

46.027(9) (9) Limitations on use of funds for certain purposes. No funds provided directly to religious organizations by the department may be expended for sectarian worship, instruction or proselytization.

46.027(10) (10) Preemption. Nothing in this section may be construed to preempt any provision of federal law, the U.S. Constitution, the Wisconsin Constitution or any other statute that prohibits or restricts the expenditure of federal or state funds in or by religious organizations.

46.027 History History: 1997 a. 27.



46.028 Electronic benefit transfer.

46.028  Electronic benefit transfer. The department may deliver benefits that are administered by the department to recipients of the benefits by an electronic benefit transfer system if all of the following conditions are satisfied:

46.028(1) (1) The department obtains any authorization from a federal agency that is required under federal law to deliver the benefits by an electronic benefit transfer system.

46.028(2) (2) The department promulgates an administrative rule to deliver the benefits by an electronic benefits transfer system.

46.028(3) (3) The department does not require a county or tribal governing body to use the electronic benefit transfer system if the costs to the county or tribal government of delivering the benefits by the electronic benefit transfer system would be greater than the costs to the county or tribal government of delivering the benefits by means other than an electronic benefit transfer system.

46.028 History History: 2009 a. 28.



46.03 Department, powers and duties.

46.03  Department, powers and duties. The department shall:

46.03(1) (1) Institutions governed. Maintain and govern the Mendota and the Winnebago mental health institutes; the secure mental health facility established under s. 46.055; and the centers for the developmentally disabled.

46.03(2) (2) Supervision over property. Supervise, manage, preserve and care for the buildings, grounds and other property pertaining to said institutions, and promote the objects for which they are established.

46.03(2a) (2a) Gifts. Be authorized to accept gifts, grants or donations of money or of property from private sources to be administered by the department for the execution of its functions.

46.03(3) (3) Trustee duty. Take and hold in trust, whenever it considers acceptance advantageous, all property transferred to the state to be applied to any specified purpose, use or benefit pertaining to any of the institutions under its control or the inmates thereof, and apply the same in accordance with the trust; and when ordered by the court, act as trustee of funds paid for the support of any child if appointed by the court or a circuit court commissioner under s. 767.82 (7).

46.03(4) (4) Education and prevention.

46.03(4)(a)(a) Develop and maintain education and prevention programs that it considers to be proper.

46.03(4)(b) (b) In order to discharge more effectively its responsibilities under this chapter and other relevant provisions of the statutes, be authorized to study causes and methods of prevention and treatment of mental illness, mental deficiency, mental infirmity, and related social problems, including establishment of demonstration projects to apply and evaluate such methods in actual cases. The department is directed and authorized to utilize all powers provided by the statutes, including the authority under sub. (2a), to accept grants of money or property from federal, state, or private sources, and to enlist the cooperation of other appropriate agencies and state departments. The department may enter into agreements with local government subdivisions, departments, and agencies for the joint conduct of these projects, and it may purchase services when considered appropriate.

46.03(5) (5) Mental hygiene.

46.03(5)(a)(a) Execute the laws relating to the custody, care and treatment of mentally ill, mentally infirm and mentally deficient persons, inebriates and drug addicts. It shall examine all institutions, public and private, authorized to receive and care for such persons, and inquire into the method of government and the management of persons therein, and examine into the condition of buildings, grounds and other property connected with any such institution and into matters relating to its management.

46.03(5)(b) (b) Direct the psychiatric field work, aftercare and community supervision and exercise such powers in relation to prevention as the department deems appropriate.

46.03(7) (7) Children and youth.

46.03(7)(a)(a) Promote the enforcement of laws for the protection of developmentally disabled children; and to this end cooperate with courts assigned to exercise jurisdiction under chs. 48 and 938, licensed child welfare agencies, and public and private institutions and take the initiative in all matters involving the interests of those children when adequate provision for those interests has not already been made, including the establishment and enforcement of standards for services provided under ss. 48.345 and 48.347.

46.03(7)(bm) (bm) Maintain a file containing records of artificial inseminations under s. 891.40 and statements acknowledging paternity under s. 69.15 (3) (b). The department may release those records and statements only upon an order of the court except that the department may use nonidentifying information concerning artificial inseminations for the purpose of compiling statistics, and statements acknowledging paternity shall be released without a court order to the department of children and families or a county child support agency under s. 59.53 (5) upon the request of that department or county child support agency pursuant to the program responsibilities under s. 49.22 or to any other person with a direct and tangible interest in the statement.

46.03(10) (10) Training staff. In its discretion, conduct a training program of in-service training and staff development; and, in cooperation with educational institutions, provide facilities for work experience for students, including subsistence.

46.03(13) (13) Charges. In compliance with the compensation plan established under s. 230.12 (3), have authority to make and determine charges for meals, living quarters, laundry and other services furnished to employees of the several institutions and members of the employee's family maintained as such. All moneys received from each person on account of these services shall be used for operation of the institutions under s. 20.435 (2) (a) and (gk). If a chaplain employed in any state institution administered by the department is not furnished a residence by the state, $1,800 or 20% of the chaplain's salary, whichever is greater, is designated as his or her housing allowance.

46.03(14) (14) Vending stands. Establish and maintain a revolving fund not exceeding $60,000 in any of the state institutions administered by the department, for the education, recreation and convenience of the patients, inmates and employees, to be used for the operation of vending stands, canteen operations, reading clubs, musical organizations, religious programs, athletics and similar projects. The funds are exempt from s. 20.906, but are subject to audit by the department and the legislative audit bureau in its discretion.

46.03(15) (15) Commissary. Pursuant to its rules the department may, with the approval of the governor and the director of personnel, provide employees in its institutions with laundry, food, housing and necessary furnishings.

46.03(17) (17) Purchase of care and services. Be empowered to contract with public or voluntary agencies or others:

46.03(17)(a) (a) To purchase in full or in part care and services which it is authorized by any statute to provide as an alternative to providing such care and services itself.

46.03(17)(b) (b) To purchase or provide in full or in part the care and services which county agencies may provide or purchase under any statute and to sell to county agencies such portions thereof as the county agency may desire to purchase.

46.03(17)(d) (d) To sell services, under contract, which the department is authorized to provide by statute, to any federally recognized tribal governing body.

46.03(18) (18) Uniform fee schedule, liability and collections.

46.03(18)(a)(a) Except as provided in s. 46.10 (14) (b) and (c), the department shall establish a uniform system of fees for services provided or purchased by the department, or a county department under s. 46.215, 46.22, 51.42, or 51.437, except for services provided under ch. 48 and subch. III of ch. 49; services provided to courts; outreach, information and referral services; or when, as determined by the department, a fee is administratively unfeasible or would significantly prevent accomplishing the purpose of the service. A county department under s. 46.215, 46.22, 51.42, or 51.437 shall apply the fees that it collects under this program to cover the cost of those services.

46.03(18)(am) (am) Paragraph (a) also does not prevent a county department under s. 51.42 or 51.437 from charging and collecting the cost of an examination ordered under s. 938.295 (2) (a) as authorized under s. 938.295 (2) (c).

46.03(18)(ar) (ar) Subject to s. 46.995, a county may retain fees that it collects under this subsection for services the county provides without state funding under the disabled children's long-term support program.

46.03(18)(b) (b) Except as provided in s. 46.10 (14) (b) and (c), any person receiving services provided or purchased under par. (a) or the spouse of the person and, in the case of a minor, the parents of the person, and, in the case of a foreign child described in s. 48.839 (1) who became dependent on public funds for his or her primary support before an order granting his or her adoption, the resident of this state appointed guardian of the child by a foreign court who brought the child into this state for the purpose of adoption, shall be liable for the services in the amount of the fee established under par. (a). If a minor receives services without consent of a parent or guardian under s. 51.47, the department shall base the fee solely on the minor's ability to pay.

46.03(18)(c) (c) The department shall make collections from the person who in the opinion of the department is best able to pay, giving due regard to the present needs of the person or of his or her lawful dependents. The department may bring action in the name of the department to enforce the liability established under par. (b). The department may not collect from the parent of a minor receiving treatment for alcohol or drug abuse, except as provided in s. 51.47. This paragraph does not apply to the recovery of fees for the care and services specified under s. 46.10.

46.03(18)(d) (d) The department may compromise or waive all or part of the liability for services received. The sworn statement of the collection and deportation counsel appointed under s. 46.10 (7) or the department secretary, shall be evidence of the services provided and the fees charged for such services.

46.03(18)(e) (e) The department may delegate to county departments under s. 46.215, 46.22, 51.42 or 51.437 and other providers of care and services the powers and duties vested in the department by pars. (c) and (d) as it deems necessary to efficiently administer this subsection, subject to such conditions as the department deems appropriate.

46.03(18)(f) (f) Notwithstanding par. (a), any person who submits to an assessment or airman or driver safety plan under s. 23.33 (13) (e), 30.80 (6) (d), 114.09 (2) (bm), 343.16 (5) (a), 343.30 (1q), 343.305 (10) or 350.11 (3) (d) shall pay a reasonable fee therefor to the appropriate county department under s. 51.42 or traffic safety school under s. 345.60. A county may allow the person to pay the assessment fee in 1, 2, 3 or 4 equal installments. The fee for the airman or driver safety plan may be reduced or waived if the person is unable to pay the complete fee, but no fee for assessment or attendance at a traffic safety school under s. 345.60 may be reduced or waived. Nonpayment of the assessment fee is noncompliance with the court order that required completion of an assessment and airman or driver safety plan. Upon a finding that the person has the ability to pay, nonpayment of the airman or driver safety plan fee is noncompliance with the court order that required completion of an assessment and airman or driver safety plan.

46.03(18)(fm) (fm) Notwithstanding par. (a), any person who submits to an assessment under s. 961.472 shall pay a fee to the appropriate county department under s. 51.42. The department of health services shall set fees for each county department under s. 51.42 designed to offset all the costs to the county in providing the assessment program. The department of health services shall provide for the reduction or waiver of the fee for persons who are unable to pay the complete fee.

46.03(18)(g) (g) The department shall return to county departments under s. 46.215, 46.22, 51.42 or 51.437 50% of collections made by the department on and after January 1, 1978, for delinquent accounts previously delegated under par. (e) and then referred back to the department for collections.

46.03(19) (19) Protective services. Administer the statewide program of protective services under ch. 55.

46.03(20) (20) Payment of benefits.

46.03(20)(a)(a) Except for payments provided under ch. 48 or subch. III of ch. 49, the department may make payments directly to recipients of public assistance or to such persons authorized to receive such payments in accordance with law and rules of the department on behalf of the counties. Except for payments provided under ch. 48 or subch. III of ch. 49, the department may charge the counties for the cost of operating public assistance systems which make such payments.

46.03(20)(b) (b) The department may make social service payments directly to recipients, vendors or providers in accordance with law and rules of the department on behalf of the counties which have contracts to have such payments made on their behalf.

46.03(20)(c) (c) The county department under s. 46.215, 46.22 or 46.23 shall provide the department with information which the department shall use to determine each person's eligibility and amount of payment. The county department under s. 46.215, 46.22 or 46.23 shall provide the department all necessary information in the manner prescribed by the department.

46.03(20)(d) (d) The department shall disburse from state or federal funds or both the entire amount and charge the county for its share under s. 46.495.

46.03(22) (22) Community living arrangements for adults.

46.03(22)(a)(a) In this subsection, "community living arrangement for adults" means a community-based residential facility, as defined in s. 50.01 (1g).

46.03(22)(b) (b) Community living arrangements for adults shall be subject to the same building and housing ordinances, codes, and regulations of the municipality or county as similar residences located in the area in which the facility is located.

46.03(22)(c) (c) The department shall designate a subunit to keep records and supply information on community living arrangements for adults under ss. 59.69 (15) (f), 60.63 (7), and 62.23 (7) (i) 6. The subunit shall be responsible for receiving all complaints regarding community living arrangements for adults and for coordinating all necessary investigatory and disciplinary actions under the laws of this state and under the rules of the department relating to the licensing of community living arrangements for adults.

46.03(22)(d) (d) A community living arrangement for adults with a capacity for 8 or fewer persons shall be a permissible use for purposes of any deed covenant which limits use of property to single-family or 2-family residences. A community living arrangement for adults with a capacity for 15 or fewer persons shall be a permissible use for purposes of any deed covenant which limits use of property to more than 2-family residences. Covenants in deeds which expressly prohibit use of property for community living arrangements for adults are void as against public policy.

46.03(22)(e) (e) If a community living arrangement for adults is required to obtain special zoning permission, as defined in s. 59.69 (15) (g), the department shall, at the request of the unit of government responsible for granting the special zoning permission, inspect the proposed facility and review the program proposed for the facility. After such inspection and review, the department shall transmit to the unit of government responsible for granting the special zoning permission a statement that the proposed facility and its proposed program have been examined and are either approved or disapproved by the department.

46.03(25) (25) Uniform regulation and licensing. The department shall promulgate rules to establish licensing and program compliance standards for care and residential facilities, hospitals, hotels, restaurants and the vending of food and beverages after due consideration of the relationship of a licensing code to other related licensing codes, the need for uniform administration, the need to maximize the use of federal funds and the need to encourage the development and operation of needed facilities statewide. In establishing licensing standards designed to ensure that the facility qualifies for federal financial participation, the department shall establish federal regulations as the base requirement. The department may promulgate such additional health and safety standards as it determines to be in the public interest.

46.03(26) (26) Data processing projects. Submit a report each December 31 to the joint committee on finance and to the chief clerk of each house of the legislature, for distribution to the appropriate standing committees under s. 13.172 (3), regarding the data processing projects under development. The report shall include:

46.03(26)(a) (a) The schedule for implementation;

46.03(26)(b) (b) Estimates of development and operating costs; and

46.03(26)(c) (c) Proposed methods of determining charges for service where applicable.

46.03(30) (30) Primary psychiatric care contracts.

46.03(30)(a)(a) To provide for an orderly reduction of state institutional primary psychiatric services the department may approve the institutes entering into contracts with county departments under s. 51.42 for providing primary psychiatric care. If excess capacity exists at state operated mental health institutes, the department shall, subject to ss. 13.48 (14) (am) and 16.848 (1), explore the possible sale or lease of such excess facilities to a county department under s. 51.42.

46.03(30)(b) (b) No contract may be approved for a period of time greater than one year, and no contract shall be approved except under par. (c).

46.03(30)(c) (c) The counties where the mental health institutes are located may contract with the institutes for primary psychiatric care on an ongoing basis, which contracts shall be approved by the department and shall be renewed annually.

46.03(33) (33) Relief; American Indians. The department may negotiate and enter into an agreement with any appropriate agency of the federal government for provision of relief to needy American Indians.

46.03(34) (34) Fetal alcohol syndrome and drug danger pamphlets. The department shall acquire, without cost if possible, pamphlets that describe the causes and effects of fetal alcohol syndrome and the dangers to a fetus of the mother's use of cocaine or other drugs during pregnancy and shall distribute the pamphlets free of charge to each county clerk in sufficient quantities so that each county clerk may provide pamphlets to marriage license applicants under s. 765.12 (1) (a).

46.03(37) (37) First aid instruction. In connection with first aid and cardiopulmonary resuscitation instruction to fitness center employees required under s. 100.178, do all of the following:

46.03(37)(a) (a) Promulgate rules establishing standards and procedures under s. 100.178 (5) (a) to (c).

46.03(37)(b) (b) Approve individuals, organizations or institutions of higher education which teach fitness center employees basic first aid and basic cardiopulmonary resuscitation under s. 100.178 (2).

46.03(38) (38) Automatic external defibrillator instruction. Approve individuals, organizations, or institutions of higher education to provide instruction in the use of an automated external defibrillator, as defined in s. 256.15 (1) (cr), for persons who are required as a condition of licensure, certification, or registration to have current proficiency in the use of an automatic external defibrillator.

46.03(40) (40) Grants for pilot programs or demonstration projects. Comply with all of the following whenever the department provides a grant after August 15, 1991, for a pilot program or demonstration project:

46.03(40)(a) (a) State on the grant application that the funding for the program or project will be provided by the department once or for a limited period of time, whichever is applicable.

46.03(40)(b) (b) Require the applicant to provide, as part of the grant application, a plan that describes:

46.03(40)(b)1. 1. How activities funded by the grant will be phased out or how the program or project will be eliminated; or

46.03(40)(b)2. 2. What other funding sources will be available to support the program or project when state funding is eliminated.

46.03(41) (41) Consolidation of allocated tribal funds. The department may consolidate funds appropriated under s. 20.435 that are authorized or required to be allocated to federally recognized American Indian tribes or bands into a single distribution for each tribe or band in each fiscal year.

46.03(42) (42) Administrative hearings and appeals. Any hearing under s. 227.42 granted by the department may be conducted before the division of hearings and appeals in the department of administration.

46.03(43) (43) Compulsive gambling awareness campaigns. From the appropriation account under s. 20.435 (5) (kg), award grants to one or more individuals or organizations in the private sector to conduct compulsive gambling awareness campaigns.

46.03(44) (44) Sexually transmitted disease treatment information. Prepare and keep current an information sheet to be distributed to a patient by a physician, physician assistant, or certified advanced practice nurse prescriber providing expedited partner therapy to that patient under s. 448.035. The information sheet shall include information about sexually transmitted diseases and their treatment and about the risk of drug allergies. The information sheet shall also include a statement advising a person with questions about the information to contact his or her physician, pharmacist, or local health department, as defined in s. 250.01 (4).

46.03 History History: 1971 c. 270 s. 104; 1973 c. 90; 1973 c. 284 ss. 2, 32; 1973 c. 333; 1975 c. 39, 82; 1975 c. 189 s. 99 (1), (2); 1975 c. 224, 377, 413, 422; 1977 c. 29, 193; 1977 c. 196 s. 131; 1977 c. 203, 205, 271, 354; 1977 c. 418 ss. 287 to 289m, 924 (18) (d); 1977 c. 447, 449; 1979 c. 32 s. 92 (1); 1979 c. 34; 1979 c. 175 s. 46; 1979 c. 221, 331, 352; 1981 c. 20, 81; 1981 c. 314 s. 144; 1981 c. 390; 1983 a. 27, 193; 1983 a. 435 s. 7; 1983 a. 447, 474; 1983 a. 532 s. 36; 1985 a. 19, 29, 120, 176, 234, 285, 328, 331; 1985 a. 332 s. 251 (3); 1987 a. 3, 5, 27, 161, 186, 307, 339, 385, 399, 403, 413; 1989 a. 31 ss. 938m to 951, 2909g, 2909i; 1989 a. 56, 105, 107, 122; 1991 a. 39, 277; 1993 a. 16 ss. 851 to 859, 3072d; 1993 a. 98, 377, 385, 446, 481; 1995 a. 27 ss. 2026m to 2038b, 9126 (19); 1995 a. 77, 201, 225, 352, 370, 404, 448; 1997 a. 3, 27, 111, 283, 292; 1999 a. 9, 83; 2001 a. 16, 59, 61, 109; 2003 a. 33; 2005 a. 25, 293, 406; 2005 a. 443 s. 265; 2007 a. 20 ss. 800 to 823, 9121 (6) (a); 2007 a. 96, 104; 2009 a. 28, 180, 280; 2011 a. 32; 2013 a. 20.

46.03 Annotation The legislative intent underlying sub. (22) (d) supports a holding that a community living arrangement with a capacity of 10 persons was not barred by a deed covenant limiting use to a single-family residence. Crowley v. Knapp, 94 Wis. 2d 421, 288 N.W.2d 815 (1980).

46.03 Annotation Sections 46.03 (18) and 46.10 do not constitute an unlawful delegation of legislative power. In Matter of Guardianship of Klisurich, 98 Wis. 2d 274, 296 N.W.2d 742 (1980).

46.03 Annotation Retroactive application of sub. (22) is constitutional. Overlook Farms v. Alternative Living, 143 Wis. 2d 485, 422 N.W.2d 131 (Ct. App. 1988).

46.03 Annotation Sub. (18) and s. 46.10 (3) permit the department to promulgate rules that consider non-liable family members' incomes in determining a liable family member's ability to pay. In Interest of A.L.W. 153 Wis. 2d 412, 451 N.W.2d 416 (1990).

46.03 Annotation Sub. (18) (b) imposes liability upon minors and parents for the costs of services, but does not give counties an automatic right of recovery. Section 46.10 governs enforcement procedure and allows courts to exercise discretion. In Matter of S.E. Trust, 159 Wis. 2d 709, 465 N.W.2d 231 (Ct. App. 1990).

46.03 Annotation The uniform fee system under sub. (18) and s. 46.10 allows imputing income and, consequently, looking beyond tax returns to determine ability to pay. Interest of Kevin C. 181 Wis. 2d 146, 510 N.W.2d 746 (Ct. App. 1993).

46.03 Annotation "Prisons and jails" as used in sub. (22) (a) are defined. 69 Atty. Gen. 52.



46.031 County social service and mental hygiene budget and contract.

46.031  County social service and mental hygiene budget and contract.

46.031(1)(1)  Budget.

46.031(1)(a)(a) Each county department under s. 46.215, 46.22, 46.23, 51.42 or 51.437 shall submit to the department by December 31 annually its final budget for services directly provided or purchased.

46.031(1)(b) (b) The department shall submit a model of the contract under sub. (2g) (a) to each county department under s. 46.215, 46.22, 46.23, 51.42 and 51.437 by May 1 annually.

46.031(2) (2) Assessment of needs. Before developing and submitting a proposed budget to the county executive or county administrator or the county board, the county departments listed in sub. (1) shall assess needs and inventory resources and services, using an open public participation process.

46.031(2g) (2g) Contract.

46.031(2g)(a)(a) The department shall annually submit to the county board of supervisors in a county with a single-county department or the county boards of supervisors in counties with a multicounty department a proposed written contract containing the allocation of funds and such administrative requirements as necessary. The contract as approved may contain conditions of participation consistent with federal and state law. The contract may also include provisions necessary to ensure uniform cost accounting of services. Any changes to the proposed contract shall be mutually agreed upon. The county board of supervisors in a county with a single-county department or the county boards of supervisors in counties with a multicounty department shall approve the contract before January 1 of the year in which it takes effect unless the department grants an extension. The county board of supervisors in a county with a single-county department or the county boards of supervisors in counties with a multicounty department may designate an agent to approve addenda to any contract after the contract has been approved.

46.031(2g)(b) (b) The department may not approve contracts for amounts in excess of available revenues. The county board of supervisors in a county with a single-county department or the county boards of supervisors in counties with a multicounty department may appropriate funds not used to match state funds under ss. 46.495 (1) (d) and 51.423. Actual expenditure of county funds shall be reported in compliance with procedures developed by the department, and shall comply with standards guaranteeing quality of care comparable to similar facilities.

46.031(2g)(c) (c) The joint committee on finance may require the department to submit contracts between county departments under ss. 46.215, 46.22, 46.23, 51.42 and 51.437 and providers of service to the committee for review and approval.

46.031(2r) (2r) Withholding funds.

46.031(2r)(a)(a) The department, after reasonable notice, may withhold a portion of the appropriation allocated to a county department under s. 46.215, 46.22, 46.23, 51.42 or 51.437 if the department determines that that portion of the allocated appropriation:

46.031(2r)(a)1. 1. Is for services which duplicate or are inconsistent with services being provided or purchased by the department or other county departments receiving grants-in-aid or reimbursement from the department.

46.031(2r)(a)2. 2. Is inconsistent with state or federal statutes, rules or regulations, in which case the department may also arrange for provision of services by an alternate agency. The department may not arrange for provision of services by an alternate agency unless the joint committee on finance or a review body designated by the committee reviews and approves the department's determination.

46.031(2r)(a)3. 3. Is for the treatment of alcoholics in treatment facilities which have not been approved by the department in accordance with s. 51.45 (8).

46.031(2r)(a)4. 4. Is for inpatient treatment in excess of an average of 21 days, as provided in s. 51.423 (12), excluding care for patients at the centers for the developmentally disabled.

46.031(2r)(a)5. 5. Is inconsistent with the provisions of the county department's contract under sub. (2g).

46.031(2r)(b) (b) If the department withholds a portion of the allocable appropriation under par. (a), the county department affected by the action of the department may submit to the county board of supervisors in a county with a single-county department or to its designated agent or the county boards of supervisors in counties with a multicounty department or their designated agents a plan to rectify the deficiency found by the department. The county board of supervisors or its designated agent in a county with a single-county department or the county boards of supervisors in counties with a multicounty department or their designated agents may approve or amend the plan and may submit for departmental approval the plan as adopted. If a multicounty department is administering a program, the plan may not be submitted unless each county board of supervisors which participated in the establishment of the multicounty department, or its designated agent, adopts it.

46.031(3) (3) Open public participation process.

46.031(3)(a)(a) Citizen advisory committee. Except as provided in par. (b), the county board of supervisors of each county or the county boards of supervisors of 2 or more counties jointly shall establish a citizen advisory committee to the county departments under ss. 46.215, 46.22, 46.23, 51.42, and 51.437. The citizen advisory committee shall advise in the formulation of the budget under sub. (1). Membership on the committee shall be determined by the county board of supervisors in a county with a single-county committee or by the county boards of supervisors in counties with a multicounty committee and shall include representatives of those persons receiving services, providers of service and citizens. A majority of the members of the committee shall be citizen and service consumers. The committee's membership may not consist of more than 25% county supervisors, nor of more than 20% service providers. The chairperson of the committee shall be appointed by the county board of supervisors establishing it. In the case of a multicounty committee, the chairperson shall be nominated by the committee and approved by the county boards of supervisors establishing it. The county board of supervisors in a county with a single-county committee or the county boards of supervisors in counties with a multicounty committee may designate an agent to determine the membership of the committee and to appoint the committee chairperson or approve the nominee.

46.031(3)(b) (b) Alternate process. The county board of supervisors or the boards of 2 or more counties acting jointly may submit a report to the department on the open public participation process used under sub. (2). The county board of supervisors may designate an agent, or the boards of 2 or more counties acting jointly may designate an agent, to submit the report. If the department approves the report, establishment of a citizen advisory committee under par. (a) is not required.

46.031(3)(c) (c) Yearly report. The county board of supervisors or its designated agent, or the boards of 2 or more counties acting jointly or their designated agent, shall submit to the department a list of members of the citizen advisory committee under par. (a) or a report on the open public participation process under par. (b) on or before July 1 of each year.

46.031 History History: 1977 c. 29 ss. 543, 544b; 1977 c. 418; 1979 c. 34 s. 2102 (20) (b); 1979 c. 221 ss. 337 to 347m, 2202 (20); 1979 c. 336, 355; 1981 c. 20 ss. 741 to 745, 2202 (20) (a); 1983 a. 27; 1985 a. 29 ss. 808, 3200 (56), 3202 (23); 1985 a. 120, 176, 332; 1993 a. 16; 1995 a. 27, 225; 2007 a. 20.



46.034 Authority to establish services integration and coordination pilot programs.

46.034  Authority to establish services integration and coordination pilot programs.

46.034(1) (1) The department, in order to discharge more effectively its responsibilities under this chapter and chs. 51, 250, and 251 and other relevant provisions of the statutes, may establish community human services pilot programs for the study, implementation, and evaluation of improved human services delivery systems. In the implementation of those pilot programs, the requirement of statewide uniformity with respect to the organization and governance of human services shall not apply. The department and local governmental bodies may establish such departments, boards, committees, organizational structures, and procedures as may be needed to implement the pilot programs. The departments, boards, committees, and organizational structures may assume responsibilities currently assigned by statute to the departments, boards, committees, or organizational structures that are replaced.

46.034(2) (2) The number of pilot programs shall be limited by the department's capacity to coordinate and adequately monitor pilot activities and by the availability of state and federal funds.

46.034(3) (3) With the agreement of the affected county board of supervisors in a county with a single-county department or boards of supervisors in counties with a multicounty department, effective for the contract period beginning January 1, 1980, the department may approve a county with a single-county department or counties participating in a multicounty department to administer a single consolidated aid consisting of the state and federal financial aid available to that county or those counties from appropriations under s. 20.435 (7) (b) and (o) for services provided and purchased by county departments under ss. 46.215, 46.22, 46.23, 51.42, and 51.437. Under such an agreement, in the interest of improved service coordination and effectiveness, the county board of supervisors in a county with a single-county department or county boards of supervisors in counties with a multicounty department may reallocate among county departments under ss. 46.215, 46.22, 46.23, 51.42, and 51.437 funds that otherwise would be specified for use by a single county department. The budget under s. 46.031 (1) shall be the vehicle for expressing the proposed use of the single consolidated fund by the county board of supervisors in a county with a single-county department or county boards of supervisors in counties with a multicounty department. Approval by the department of this use of the fund shall be in the contract under s. 46.031 (2g). Counties that were selected by the department to pilot test consolidated aids for contract periods beginning January 1, 1978, may continue or terminate consolidation with the agreement of the affected county board of supervisors in a county with a single-county department or county boards of supervisors in counties with a multicounty department.

46.034 History History: 1975 c. 39; 1977 c. 29, 418; 1979 c. 34; 1981 c. 20, 390; 1983 a. 27 s. 2202 (20); 1985 a. 120, 176, 332; 1987 a. 27 s. 724e; Stats. 1987 s. 46.034; 1989 a. 31; 1993 a. 27; 1997 a. 27; 2001 a. 16; 2005 a. 25; 2007 a. 20.



46.035 Department, additional powers to provide structures, facilities and permanent improvements.

46.035  Department, additional powers to provide structures, facilities and permanent improvements.

46.035(1)(1) As used in this section unless the context requires otherwise:

46.035(1)(a) (a) The term "existing building" in relation to any conveyance, lease or sublease made under sub. (2) (a), (b), and (c) means all detention, treatment, administrative, recreational, infirmary, hospital, vocational and academic buildings; all dormitories and cottages; all storage facilities, heating plants, sewage disposal plants, and such other buildings, structures, facilities and permanent improvements as in the judgment of the secretary are needed or useful for the purposes of the department, and all equipment therefor and all improvements and additions thereto which were erected, constructed or installed prior to the making of such conveyance, lease or sublease.

46.035(1)(b) (b) The term "new building" in relation to any conveyance, lease or sublease made under sub. (2) (a), (b), and (c) means all detention, treatment, administrative, recreational, infirmary, hospital, vocational and academic buildings; all dormitories and cottages; all storage facilities, heating plants, sewage disposal plants, and such other buildings, structures, facilities and permanent improvements as in the judgment of the secretary are needed or useful for the purposes of the department, and all equipment therefor and all improvements and additions thereto which are erected, constructed or installed after the making of such conveyance, lease or sublease.

46.035(1)(c) (c) The term "nonprofit corporation" means a nonstock corporation that is organized under ch. 181 and that is a nonprofit corporation, as defined in s. 181.0103 (17).

46.035(2) (2) In order to provide new buildings and to enable the construction and financing thereof, to refinance indebtedness hereafter created by a nonprofit corporation for the purpose of providing a new building or buildings or additions or improvements thereto which are located on land owned by, or owned by the state and held for, the department or on lands of the institutions under the jurisdiction of the department or by the nonprofit corporation, or for any one or more of said purposes, but for no other purpose unless authorized by law, the department has, subject to s. 16.848, the following powers and duties:

46.035(2)(a) (a) Without limitation by reason of any other provisions of the statutes except ss. 13.48 (14) (am) and 16.848 (1), the power to sell and to convey title in fee simple to a nonprofit corporation any land and any existing buildings thereon owned by, or owned by the state and held for, the department or of any of the institutions under the jurisdiction of the department for such consideration and upon such terms and conditions as in the judgment of the secretary are in the public interest.

46.035(2)(b) (b) The power to lease to a nonprofit corporation for a term or terms not exceeding 50 years each any land and any existing buildings thereon owned by, or owned by the state and held for, the department or of any of the institutions under the jurisdiction of the department upon such terms and conditions as in the judgment of the secretary are in the public interest.

46.035(2)(c) (c) The power to lease or sublease from such nonprofit corporation, and to make available for public use, any such land and existing buildings conveyed or leased to such nonprofit corporation under pars. (a) and (b), and any new buildings erected upon such land or upon any other land owned by such nonprofit corporation, upon such terms, conditions and rentals, subject to available appropriations, as in the judgment of the secretary are in the public interest. With respect to any property conveyed to such nonprofit corporation under par. (a), such lease from such nonprofit corporation may be subject or subordinated to one or more mortgages of such property granted by such nonprofit corporation.

46.035(2)(d) (d) The duty to submit the plans and specifications for all such new buildings and all conveyances, leases and subleases made under this subsection to the department of administration and the governor for written approval before they are finally adopted, executed and delivered.

46.035(2)(e) (e) The power to pledge and assign all or any part of the revenues derived from the operation of such new buildings as security for the payment of rentals due and to become due under any lease or sublease of such new buildings under par. (c).

46.035(2)(f) (f) The power to covenant and agree in any lease or sublease of such new buildings made under par. (c) to impose fees, rentals or other charges for the use and occupancy or other operation of such new buildings in an amount calculated to produce net revenues sufficient to pay the rentals due and to become due under such lease or sublease.

46.035(2)(g) (g) The power to apply all or any part of the revenues derived from the operation of existing buildings to the payment of rentals due and to become due under any lease or sublease made under par. (c).

46.035(2)(h) (h) The power to pledge and assign all or any part of the revenues derived from the operation of existing buildings to the payment of rentals due and to become due under any lease or sublease made under par. (c).

46.035(2)(i) (i) The power to covenant and agree in any lease or sublease made under par. (c) to impose fees, rentals or other charges for the use and occupancy or other operation of existing buildings in an amount calculated to produce net revenues sufficient to pay the rentals due and to become due under such lease or sublease.

46.035(2)(j) (j) The power and duty, upon receipt of notice of any assignment by any such nonprofit corporation of any lease or sublease made under par. (c), or of any of its rights under any such sublease, to recognize and give effect to such assignment, and to pay to the assignee thereof rentals or other payments then due or which may become due under any such lease or sublease which has been so assigned by such nonprofit corporation.

46.035(3) (3) The state is liable for accrued rentals and for any other default under any lease or sublease made under sub. (2) (c), and may be sued therefor on contract as in other contract actions pursuant to ch. 775, except that it is not necessary for the lessor under any such lease or sublease or any assignee of such lessor or any person or other legal entity proceeding on behalf of such lessor to file any claim with the legislature prior to the commencement of any such action.

46.035(4) (4) Nothing in this section empowers the secretary or the department to incur any state debt.

46.035(5) (5) All laws, except s. 16.848 and ch. 150, that conflict with any provisions of this section, are, insofar as they conflict with this section and no further, superseded by this section.

46.035 History History: 1975 c. 39 ss. 341, 732 (2); 1977 c. 29; 1979 c. 32 s. 92 (5); 1989 a. 31, 107; 1997 a. 79; 2005 a. 25; 2013 a. 20.



46.036 Purchase of care and services.

46.036  Purchase of care and services.

46.036(1) (1) All care and services purchased by the department or by a county department under s. 46.215, 46.22, 46.23, 51.42, or 51.437, except as provided under subch. III of ch. 49 and s. 301.08 (2), shall be authorized and contracted for under the standards established under this section. The department may require the county departments to submit the contracts to the department for review and approval. For purchases of $10,000 or less the requirement for a written contract may be waived by the department. When the department directly contracts for services, it shall follow the procedures in this section in addition to meeting purchasing requirements established in s. 16.75.

46.036(2) (2) All care and services purchased shall meet standards established by the department and other requirements specified by purchaser in the contract. Based on these standards the department shall establish standards for cost accounting and management information systems that shall monitor the utilization of such services, and document the specific services in meeting the service plan for the client and the objective of the service.

46.036(3) (3)

46.036(3)(a)(a) Purchase of service contracts shall be written in accordance with rules promulgated and procedures established by the department. Contracts for client services shall show the total dollar amount to be purchased and for each service the number of clients to be served, number of client service units, the unit rate per client service and the total dollar amount for each service.

46.036(3)(b) (b) Payments under a contract may be made on the basis of actual allowable costs or on the basis of a unit rate per client service multiplied by the actual client units furnished each month. The contract may be renegotiated when units vary from the contracted number. The purchaser shall determine actual marginal costs for each service unit less than or in addition to the contracted number.

46.036(3)(c) (c) For proprietary agencies, contracts may include a percentage add-on for profit according to rules promulgated by the department.

46.036(3)(d) (d) Reimbursement to an agency may be based on total costs agreed to by the parties regardless of the actual number of service units to be furnished, when the agency is entering into a contract for a new or expanded service that the purchaser recognizes will require a start-up period not to exceed 180 days. Such reimbursement applies only if identified client needs necessitate the establishment of a new service or expansion of an existing service.

46.036(3)(e) (e) If the purchaser finds it necessary to terminate a contract prior to the contract expiration date for reasons other than nonperformance by the provider, actual cost incurred by the provider may be reimbursed for an amount determined by mutual agreement of the parties.

46.036(3)(f) (f) Advance payments of up to one-twelfth of an annual contract may be allowed under the contract. If the advance payment exceeds $10,000, the provider shall supply a surety bond for an amount equal to the amount of the advance payment applied for. No surety bond is required if the provider is a state agency. The cost of the surety bond shall be allowable as an expense.

46.036(3)(g) (g) Notwithstanding pars. (b) and (d), if a county has an existing system, approved by the department, to monitor and assess the outcomes of a contract and if the county is so authorized by the department, the county may contract with providers to pay in advance or after provision of services a fixed amount for each person served by the provider in return for a defined set of expected outcomes that are determined by the county.

46.036(4) (4) For purposes of this section and as a condition of reimbursement, each provider under contract shall:

46.036(4)(a) (a) Except as provided in this paragraph, maintain a uniform double entry accounting system and a management information system which are compatible with cost accounting and control systems prescribed by the department.

46.036(4)(b) (b) Cooperate with the department and purchaser in establishing costs for reimbursement purposes.

46.036(4)(c) (c) Unless waived by the department, biennially, or annually if required under federal law, provide the purchaser with a certified financial and compliance audit report if the care and services purchased exceed $25,000. The audit shall follow standards that the department prescribes.

46.036(4)(d) (d) Transfer a client from one category of care or service to another only with the approval of the purchaser.

46.036(4)(e) (e) Charge a uniform schedule of fees as defined under s. 46.03 (18) unless waived by the purchaser with approval of the department. Whenever providers recover funds attributed to the client, such funds shall offset the amount paid under the contract.

46.036(5) (5) Except as provided under sub. (5m), the purchaser shall recover from provider agencies money paid in excess of the conditions of the contract from subsequent payments made to the provider.

46.036(5m) (5m)

46.036(5m)(a)(a) In this subsection:

46.036(5m)(a)1. 1. "Provider" means a nonstock corporation organized under ch. 181 that is a nonprofit corporation, as defined in s. 181.0103 (17), and that contracts under this section to provide client services on the basis of a unit rate per client service or a county department under s. 46.215, 46.22, 46.23, 51.42, or 51.437 that contracts under this section to provide client services on the basis of a unit rate per client service.

46.036(5m)(a)2. 2. "Rate-based service" means a service or a group of services, as determined by the department, that is reimbursed through a prospectively set rate and that is distinguishable from other services or groups of services by the purpose for which funds are provided for that service or group of services and by the source of funding for that service or group of services.

46.036(5m)(b) (b)

46.036(5m)(b)1.1. Subject to subd. 2. and pars. (e) and (em), if revenue under a contract for the provision of a rate-based service exceeds allowable costs incurred in the contract period, the provider may retain from the surplus generated by that rate-based service up to 5% of the revenue received under the contract. A provider that retains a surplus under this subdivision shall use that retained surplus to cover a deficit between revenue and allowable costs incurred in any preceding or future contract period for the same rate-based service that generated the surplus or to address the programmatic needs of clients served by the same rate-based service that generated the surplus.

46.036(5m)(b)2. 2. Subject to pars. (e) and (em), a provider may accumulate funds from more than one contract period under this paragraph, except that, if at the end of a contract period the amount accumulated from all contract periods for a rate-based service exceeds 10% of the revenue received under all current contracts for that rate-based service, the provider shall, at the request of a purchaser, return to that purchaser the purchaser's proportional share of that excess and use any of that excess that is not returned to a purchaser to reduce the provider's unit rate per client for that rate-based service in the next contract period. If a provider has held for 4 consecutive contract periods an accumulated reserve for a rate-based service that is equal to or exceeds 10% of the revenue received under all current contracts for that rate-based service, the provider shall apply 50% of that accumulated amount to reducing its unit rate per client for that rate-based service in the next contract period.

46.036(5m)(e) (e) Notwithstanding par. (b) 1. and 2., the department or a county department under s. 46.215, 46.22, 46.23, 51.42, or 51.437 that purchases care and services from an inpatient alcohol and other drug abuse treatment program that is not affiliated with a hospital and that is licensed as a community-based residential facility, may allocate to the program an amount that is equal to the amount of revenues received by the program that are in excess of the allowable costs incurred in the period of a contract between the program and the department or the county department for purchase of care and services under this section. The department or the county department may make the allocation under this paragraph only if the funds so allocated do not reduce any amount of unencumbered state aid to the department or the county department that otherwise would lapse to the general fund.

46.036(5m)(em) (em) Notwithstanding pars. (b) 1. and 2. and (e), a county department under s. 46.215, 51.42, or 51.437 providing client services in a county having a population of 500,000 or more or a nonstock, nonprofit corporation providing client services in such a county may not retain a surplus under par. (b) 1., accumulate funds under par. (b) 2., or allocate an amount under par. (e) from revenues that are used to meet the maintenance-of-effort requirement under the federal temporary assistance for needy families program under 42 USC 601 to 619.

46.036(5m)(f) (f) All providers that are subject to this subsection shall comply with any financial reporting and auditing requirements that the department may prescribe. Those requirements shall include a requirement that a provider provide to any purchaser and the department any information that the department needs to claim federal reimbursement for the cost of any services purchased from the provider and a requirement that a provider provide audit reports to any purchaser and the department according to standards specified in the provider's contract and any other standards that the department may prescribe.

46.036(6) (6) Contracts may be renegotiated by the purchaser under conditions specified in the contract.

46.036(7) (7) The service provider under this section may appeal decisions of the purchaser in accordance with terms and conditions of the contract and ch. 68 or 227.

46.036 History History: 1973 c. 90, 333; 1975 c. 39; 1975 c. 198 s. 65; 1977 c. 29, 418; 1981 c. 20; 1983 a. 27, 116, 192; 1985 a. 176; 1985 a. 332 s. 251 (3); 1987 a. 27; 1987 a. 161 s. 13m; 1989 a. 31, 122, 359; 1993 a. 375, 380, 446; 1995 a. 27; 1997 a. 27, 79, 237; 1999 a. 9, 103; 2001 a. 16; 2007 a. 20.



46.04 Anchorage program.

46.04  Anchorage program.

46.04(1)(1)  Definitions. In this section:

46.04(1)(a) (a) "Adolescent" means an individual who is at least 12 years of age and under 18 years of age.

46.04(1)(b) (b) "Drug dependent" has the meaning specified under s. 51.01 (8).

46.04(1)(c) (c) "Mental illness" has the meaning given in s. 51.01 (13).

46.04(2) (2) Program. From the appropriations under s. 20.435 (2) (a) and (gk), the department shall establish at the Winnebago Mental Health Institute a program of inpatient assessment and treatment to be known as the "Anchorage program," which is designed primarily to meet the needs of adolescents who are drug dependent, who evidence drug-related behavior that may be dangerous to the adolescent or to others, and who have a history of drug dependency and resistance to less restrictive forms of treatment, but that also may be used by the department to provide inpatient assessment and treatment of adolescents who have mental illness, who evidence mental illness-related behavior that may be dangerous to the adolescent or to others, and who have a history of mental illness and resistance to less restrictive forms of treatment. A county department under s. 51.42 may refer an adolescent for assessment or treatment under this section and shall approve all admissions to the program under this section of adolescents committed under s. 51.20 or 51.45 or admitted under s. 51.13. Transfers under s. 51.35 (3) or 51.37 (5) may also be made to the program under this section.

46.04 History History: 1987 a. 96; 1993 a. 16; 2001 a. 103.



46.041 Children's consultation service; establishment; purposes.

46.041  Children's consultation service; establishment; purposes.

46.041(1)(1) A program to be known as the "children's consultation service" shall be provided. The service shall be established at the Mendota Mental Health Institute or the Winnebago Mental Health Institute, or at both institutions. The service shall:

46.041(1)(a) (a) Provide for the temporary residence and evaluation of children referred from courts assigned to exercise jurisdiction under chs. 48 and 938, the institutions and services under the jurisdiction of the department, University of Wisconsin Hospitals and Clinics Authority, county departments under s. 46.215, 46.22 or 46.23, private child welfare agencies, the Wisconsin Educational Services Program for the Deaf and Hard of Hearing, the Wisconsin Center for the Blind and Visually Impaired, and mental health facilities within the state at the discretion of the director of the institution providing services under this section.

46.041(1)(b) (b) Promote the development of preventive mental health services to children in communities by participating in the training of mental health personnel, by demonstration of methods of evaluation, care and treatment, by assisting in the assessment of community services and the development of the most effective coordination between the institution and the community, and by offering services when community resources need to be supplemented.

46.041 History History: 1973 c. 90 s. 560 (3); 1977 c. 418 s. 924 (50); 1977 c. 447 s. 206; 1977 c. 449; 1985 a. 29, 176; 1995 a. 27, 77; 1999 a. 9; 2001 a. 57, 103.



46.042 Treatment program for emotionally disturbed children.

46.042  Treatment program for emotionally disturbed children. The department shall establish a program for the intensive treatment of emotionally disturbed children. The program shall be operated by the Mendota Mental Health Institute and be subject to all federal and state laws, rules, and regulations that apply to the institute. Operational planning shall provide close interrelationship between the department and the University of Wisconsin Medical School for conduct of educational and research programs.

46.042 History History: 1975 c. 224; 1977 c. 29; 2001 a. 103.



46.043 Additional services of mental health institutes.

46.043  Additional services of mental health institutes.

46.043(1)(1) In addition to inpatient and outpatient services provided at mental health institutes under ss. 51.05 and 51.07, the department may authorize mental health institutes to offer services other than inpatient mental health services when the department determines that community services need to be supplemented. Services that may be offered under this section include mental health outpatient treatment and services, day programming, consultation and services in residential facilities, including group homes, residential care centers for children and youth, and community-based residential facilities.

46.043(2) (2) Services under this section may be provided only under contract between the department and a county department under s. 46. 215, 46.22 or 46.23, a school district or another public or private entity within the state to persons referred from those entities, at the discretion of the department. The department shall charge the referring entity all costs associated with providing the services. Unless a referral is made, the department may not offer services under this section to the person who is to receive the services or his or her family. The department may not impose a charge for services under this section upon the person receiving the services or his or her family. The department shall credit any revenues received under this section to the appropriation account under s. 20.435 (2) (g).

46.043(3) (3)

46.043(3)(a)(a) Except as provided in par. (b), services under this section are governed by all of the following:

46.043(3)(a)1. 1. The terms of the contract between the department and the referring entity.

46.043(3)(a)2. 2. Subchapter XVI of ch. 48 and ss. 50.03, 50.032, 50.033, 50.034 (1) to (3), 50.035, 50.04, 50.09, 51.04, 51.42 (7) (b) and 51.61. In applying these statutes, the services shall be considered to be provided by a private entity.

46.043(3)(a)3. 3. Rules promulgated under the statutes specified in subd. 2.

46.043(3)(b) (b) In the event of a conflict between par. (a) 1. and 2. or 3., the services shall comply with the contractual, statutory or rules provision that is most protective of the service recipient's health, safety, welfare or rights.

46.043(3)(c) (c) Sections 46.03 (18), 46.10, 51.15 (2), 51.20 (13) (c) 1. and 51.42 (3) (as), other similar provisions in chs. 46 and 51 and zoning or other ordinances or regulations of the county, city, town or village in which the services are provided or the facility is located do not apply to the services under this section.

46.043(3)(d) (d) The department may not be required, by court order or otherwise, to offer services under this section.

46.043(4) (4) Services in a residential facility operated by a mental health institute that are authorized by the department under this section shall be provided only in a facility that is situated on the grounds of a mental health institute. The facility may not be considered to be a hospital, as defined in s. 50.33 (2), an inpatient facility, as defined in s. 51.01 (10), a state treatment facility, as defined in s. 51.01 (15), or a treatment facility, as defined in s. 51.01 (19).

46.043 History History: 1999 a. 9; 2001 a. 16; 2007 a. 20, 97.



46.044 State psychiatric institute.

46.044  State psychiatric institute. There is established the state psychiatric institute to be maintained as a department of the University of Wisconsin-Madison. The statutes relating to admission, commitment, placement, transfer, custody and discharge of mentally ill persons are applicable to the psychiatric institute.

46.044 History History: 1975 c. 430; 1977 c. 26.



46.047 State-operated residential facilities and support services.

46.047  State-operated residential facilities and support services. The department may establish and operate noninstitutional residential facilities for persons who are relocated from any center for the developmentally disabled, as defined in s. 51.01 (3), and may provide necessary support services for the persons.

46.047 History History: 1993 a. 16.



46.048 Central Wisconsin Center for the Developmentally Disabled.

46.048  Central Wisconsin Center for the Developmentally Disabled. There is established a new institution to be located near the city of Madison and to be known as the Central Wisconsin Center for the Developmentally Disabled. The department, with the approval of the governor, is authorized to purchase lands for a suitable site and to erect and equip such buildings as it deems necessary from funds appropriated for the long-range building program. Such institution when constructed shall be maintained and operated by the department and all laws pertaining to the care of mentally deficient patients shall apply.

46.048 History History: 1975 c. 189 s. 99 (2); 1975 c. 430 s. 78.



46.055 Secure mental health facility for sexually violent persons.

46.055  Secure mental health facility for sexually violent persons. The department shall establish and operate a secure mental health facility for the detention, evaluation and institutional care of persons under ch. 980.

46.055 History History: 1999 a. 9.



46.056 Wisconsin Resource Center.

46.056  Wisconsin Resource Center.

46.056(1) (1) The department shall establish the Wisconsin Resource Center on the grounds of the Winnebago Mental Health Institute near Oshkosh. Notwithstanding s. 301.03, the department shall have responsibility for administering the center as a correctional institution that provides psychological evaluations, specialized learning programs, training and supervision for inmates whose behavior presents a serious problem to themselves or others in state prisons and whose mental health needs can be met at the center.

46.056(2) (2) Notwithstanding sub. (1), the correctional officers providing security at the Wisconsin resource center are employees of the department of corrections.

46.056 History History: 1981 c. 20; 1989 a. 31, 107.

46.056 Annotation The rights and responsibilities of counties in prisoner transfers to the Wisconsin resource center are discussed. 71 Atty. Gen. 170.



46.057 Mendota juvenile treatment center.

46.057  Mendota juvenile treatment center.

46.057(1) (1) The department shall establish, maintain, and operate the Mendota juvenile treatment center on the grounds of the Mendota Mental Health Institute. The department may designate staff at the Mendota Mental Health Institute as responsible for administering, and providing services at, the center. Notwithstanding ss. 301.02, 301.03, and 301.36 (1), the department shall operate the Mendota juvenile treatment center as a juvenile correctional facility, as defined in s. 938.02 (10p). The center shall not be considered a hospital, as defined in s. 50.33 (2), an inpatient facility, as defined in s. 51.01 (10), a state treatment facility, as defined in s. 51.01 (15), or a treatment facility, as defined in s. 51.01 (19). The center shall provide psychological and psychiatric evaluations and treatment for juveniles whose behavior presents a serious problem to themselves or others in other juvenile correctional facilities and whose mental health needs can be met at the center. With the approval of the department of health services, the department of corrections may transfer to the center any juvenile who has been placed in a juvenile correctional facility under the supervision of the department of corrections under s. 938.183, 938.34 (4h) or (4m), or 938.357 (4) or (5) (e) in the same manner that the department of corrections transfers juveniles between other juvenile correctional facilities.

46.057(2) (2) From the appropriation account under s. 20.410 (3) (ba), the department of corrections shall transfer to the appropriation account under s. 20.435 (2) (kx) $1,365,500 in each fiscal year and, from the appropriation account under s. 20.410 (3) (hm), the department of corrections shall transfer to the appropriation account under s. 20.435 (2) (kx) $2,707,100 in fiscal year 2013-14 and $2,772,800 in fiscal year 2014-15, for services for juveniles placed at the Mendota juvenile treatment center. The department of health services may charge the department of corrections not more than the actual cost of providing those services.

46.057 History History: 1995 a. 216; 1997 a. 27; 1999 a. 9; 2001 a. 16; 2003 a. 33; 2005 a. 25, 344; 2007 a. 20 ss. 832, 9121 (6) (a); 2009 a. 28; 2011 a. 32; 2013 a. 20.



46.058 Bonds of employees; police powers; investigation of complaints.

46.058  Bonds of employees; police powers; investigation of complaints.

46.058(1)(1) The steward of each institution under the control of the department shall execute and file an official bond in such sum and with such sureties as the secretary prescribes. The steward shall also require any other officer or other person having the possession or custody of any money or property belonging to the state or any institution under its control or supervision to give an official bond, and from time to time renew the bond. The secretary may require a position bond whenever it appears advisable to him or her. The position bond shall have the same coverage as the official bond.

46.058(2) (2) The superintendents of all institutions administered by the department and of all county hospitals and county homes, and the employees under them to whom they delegate police power, may arrest any person within or upon the grounds of such institutions whom they have reason to believe is guilty of any offense against the laws or regulations governing the institutions; and for that purpose they shall possess the powers of constables.

46.058(2m) (2m) The superintendents of the secure mental health facility established under s. 46.055, the Wisconsin resource center established under s. 46.056 and any secure mental health unit or facility provided by the department of corrections under s. 980.065 (2) shall adopt proper means to prevent escapes of persons detained or committed to the facility, center or unit under ch. 980 and may adopt proper means to pursue and capture persons detained or committed to the facility, center or unit under ch. 980 who have escaped. In adopting means under this subsection to prevent escape and pursue and capture persons who have escaped, a superintendent may delegate to designated staff members of the facility, center or unit the power to use necessary and appropriate force, as defined by the department by rule, to prevent escapes and capture escaped persons.

46.058(3) (3) The department shall investigate complaints against any institution under its jurisdiction or against the officers or employees thereof. For that purpose the secretary and such officers and employees as the secretary authorizes may summon and swear witnesses, take testimony and compel the production of books and papers. The department may, on its own initiative, investigate the affairs of any institution. Any written communication or complaint addressed to the secretary by any inmate, employee or subordinate of any such institution shall be forthwith forwarded unopened to the addressee.

46.058 History History: 1975 c. 39; 1975 c. 199 s. 138; 1979 c. 221 s. 352; Stats. 1979 s. 46.058; 1989 a. 31, 107; 1993 a. 209; 1999 a. 9.



46.06 Lands; condemnation, easements, leases, sales, purchases.

46.06  Lands; condemnation, easements, leases, sales, purchases. Subject to s. 16.848 :

46.06(1) (1) Condemnation. When the department is authorized and desires to acquire land and is unable to agree with the owner upon the terms of purchase, or when such agreement cannot be had without unreasonable delay, the department may condemn the land in the manner prescribed in ch. 32.

46.06(2) (2) Easements. The department may grant easements for the extension of municipal and public utilities onto the lands of the institutions under its jurisdiction, for the purpose of connecting railroads, roads, water systems, sewers, electric lines and similar facilities, to serve such institutions.

46.06(3) (3) Leases. The department may rent additional lands for the operation of the institutions under its jurisdiction.

46.06(4) (4) Sales. The department may, with the approval of the building commission, and subject to any prior action under s. 13.48 (14) (am) or 16.848 (1), sell and convey such lands under the jurisdiction of the department as the secretary deems to be in excess of the present or future requirements of the department for either the operation of its facilities or programs, for the maintenance of buffer zones adjacent to its facilities or for other public purposes. The proceeds of such sales are subject to s. 13.48 (14) (c).

46.06(5) (5) Purchases. The department may, with the approval of and release of state building trust fund by the building commission, acquire by purchase such lands, together with such improvements as are situated thereon, as the secretary deems necessary for the department's farm programs, or for the purpose of providing adequate buffer zones to its existing facilities, or for the purpose of eliminating flexuous boundaries in cooperation with owners of lands adjoining lands under the department's jurisdiction.

46.06 History History: 1973 c. 12 s. 10; 1973 c. 90; 1975 c. 39 ss. 346, 732 (2); 1987 a. 5, 27; 1989 a. 31; 1995 a. 378; 2005 a. 25; 2013 a. 20.



46.064 Client wages, allowances and release payments.

46.064  Client wages, allowances and release payments. The department may pay a wage or an allowance and a release payment to clients at its institutions. The department shall prescribe the amounts of pay and such hours, health and other conditions in connection with employment as are reasonable.

46.064 History History: 1971 c. 125, 215; 1973 c. 333.



46.066 Freedom of worship; religious ministration.

46.066  Freedom of worship; religious ministration.

46.066(1)(1) Subject to reasonable exercise of the privilege, members of the clergy of all religious faiths shall be given an opportunity, at least once each week, to conduct religious services within the state institutions under the control of the department. Attendance at the services is voluntary.

46.066(2) (2) Religious ministration and sacraments according to the inmate's faith shall be allowed to every inmate who requests them.

46.066(3) (3) Every inmate who requests it shall have the use of the Bible.

46.066 History History: 1989 a. 31; 1991 a. 316.

46.066 Annotation The state must make copies of the Quran available to prisoners to the same extent that Bibles are made available. Pitts v. Knowles, 339 F. Supp. 1183 (1972).



46.07 Property of patients or residents.

46.07  Property of patients or residents. All money including wages and other property delivered to an officer or employee of any institution for the benefit of a patient or resident shall immediately be delivered to the steward, who shall enter the money upon the steward's books to the credit of the patient or resident. The property shall be used only under the direction and with the approval of the superintendent and for the crime victim and witness assistance surcharge under s. 973.045 (4), the delinquency victim and witness assistance surcharge under s. 938.34 (8d) (c), the deoxyribonucleic acid analysis surcharge under s. 973.046 (1r), the child pornography surcharge under s. 973.042, the drug offender diversion surcharge under s. 973.043, or the benefit of the patient or resident. If the money remains uncalled for for one year after the patient's or resident's death or departure from the institution, the superintendent shall deposit the money in the general fund. If any patient or resident leaves property, other than money, uncalled for at an institution for one year, the superintendent shall sell the property, and the proceeds shall be deposited in the general fund. If any person satisfies the department, within 5 years after the deposit, of his or her right to the deposit, the department shall direct the department of administration to draw its warrant in favor of the claimant and it shall charge the same to the appropriation made by s. 20.913 (3) (c).

46.07 History History: 1979 c. 221 s. 2202 (20); 1983 a. 27; 1989 a. 31, 107; 1993 a. 16; 1997 a. 27; 2005 a. 25, 254, 433; 2013 a. 20.

46.07 Annotation Diversion of 15% into a savings account of all money sent to a prisoner, to be given to the prisoner upon release, did not violate due process. Sahagian v. Dickey, 646 F. Supp. 1502 (1986).



46.09 Purchases, bills, audits, payments.

46.09  Purchases, bills, audits, payments. Subject to s. 16.848:

46.09(1) (1) Steward as business manager. The steward of each institution under the control of the department is the local business manager and requisitioning officer, subject to the direction and rules of the department, and within the limits of the approved monthly estimates shall purchase all necessary materials and supplies, as provided in ss. 16.70 to 16.82. The steward shall have the immediate charge of all books, accounts, papers and records relating to the institution's financial management, shall keep detailed accounts of all receipts and expenditures, and shall be responsible for the safekeeping and economical use of all stores and supplies.

46.09(2) (2) Butter and cheese. No butter or cheese not made wholly and directly from pure milk or cream, salt and harmless coloring matter may be used in any of the institutions of the department.

46.09(3) (3) Public welfare institutions preaudit; payments. Unless otherwise provided by law, no bills may be incurred in the management of such institutions nor be paid until they have been audited by the department of health services under the supervision of the department of administration. All payments shall be made on the warrant of the department of administration drawn in accordance with the certificate of the proper designated officer of the department of health services. All claims and accounts before being certified to the department of administration by the department of health services, shall be verified and approved in the same manner as provided in s. 16.53.

46.09 History History: 1973 c. 335 s. 13; 1985 a. 176; 1989 a. 31; 1995 a. 27 s. 9126 (19); 2005 a. 25; 2007 a. 20 s. 9121 (6) (a).



46.10 Cost of care and maintenance, liability; collection and deportation counsel; collections; court actions; recovery.

46.10  Cost of care and maintenance, liability; collection and deportation counsel; collections; court actions; recovery.

46.10(1)(1) Liability and the collection and enforcement of such liability for the care, maintenance, services and supplies specified in this section is governed exclusively by this section, except in cases of child support ordered by a court under s. 48.355 (2) (b) 4., 48.357 (5m) (a) or 48.363 (2) or ch. 767.

46.10(2) (2) Except as provided in subs. (2m) and (14) (b) and (c), any person, including but not limited to a person admitted, committed, protected, or placed under s. 975.01, 1977 stats., s. 975.02, 1977 stats., s. 975.17, 1977 stats., s. 55.05 (5), 2003 stats., and 55.06, 2003 stats., and ss. 51.10, 51.13, 51.15, 51.20, 51.35 (3), 51.37 (5), 51.45 (10), (11), (12) and (13), 55.05, 55.055, 55.12, 55.13, 55.135, 971.14 (2) and (5), 971.17 (1), 975.06 and 980.06, receiving care, maintenance, services and supplies provided by any institution in this state including University of Wisconsin Hospitals and Clinics, in which the state is chargeable with all or part of the person's care, maintenance, services and supplies, any person receiving care and services from a county department established under s. 51.42 or 51.437 or from a facility established under s. 49.73, and any person receiving treatment and services from a public or private agency under s. 980.06 (2) (c), 1997 stats., s. 980.08 (5), 2003 stats., or s. 971.17 (3) (d) or (4) (e) or 980.08 (4) (g) and the person's property and estate, including the homestead, and the spouse of the person, and the spouse's property and estate, including the homestead, and, in the case of a minor child, the parents of the person, and their property and estates, including their homestead, and, in the case of a foreign child described in s. 48.839 (1) who became dependent on public funds for his or her primary support before an order granting his or her adoption, the resident of this state appointed guardian of the child by a foreign court who brought the child into this state for the purpose of adoption, and his or her property and estate, including his or her homestead, shall be liable for the cost of the care, maintenance, services and supplies in accordance with the fee schedule established by the department under s. 46.03 (18). If a spouse, widow or minor, or an incapacitated person may be lawfully dependent upon the property for their support, the court shall release all or such part of the property and estate from the charges that may be necessary to provide for those persons. The department shall make every reasonable effort to notify the liable persons as soon as possible after the beginning of the maintenance, but the notice or the receipt thereof is not a condition of liability.

46.10(2m) (2m) The liability specified in sub. (2) shall not apply to tuberculosis patients receiving care, maintenance, services and supplies under ss. 252.07 to 252.10, to persons 18 and older receiving care, maintenance, services and supplies provided by prisons named in s. 302.01 or to parents of a minor who receives care for alcohol or drug abuse under s. 51.47 (1) without consent of the minor's parent or guardian.

46.10(3) (3) After investigation of the liable persons' ability to pay, the department shall make collection from the person who in the opinion of the department under all of the circumstances is best able to pay, giving due regard to relationship and the present needs of the person or of the lawful dependents. However, the liability of relatives for maintenance shall be in the following order: first, the spouse of the patient; then, in the case of a minor, the parent or parents.

46.10(4) (4)

46.10(4)(a)(a) If a person liable under sub. (2) fails to make payment or enter into or comply with an agreement for payment, the department may bring an action to enforce the liability or may issue an order to compel payment of the liability. Any person aggrieved by an order issued by the department under this paragraph may appeal the order as a contested case under ch. 227 by filing with the department a request for a hearing within 30 days after the date of the order.

46.10(4)(b) (b) If judgment is rendered in an action brought under par. (a) for any balance that is 90 or more days past due, interest at the rate of 12% per year shall be computed by the clerk and added to the liable person's costs. That interest shall begin on the date on which payment was due and shall end on the day before the date of any interest that is computed under s. 814.04 (4).

46.10(4)(c) (c) If the department issues an order to compel payment under par. (a), interest at the rate of 12% per year shall be computed by the department and added at the time of payment to the person's liability. That interest shall begin on the date on which payment was due and shall end on the day before the date of final payment.

46.10(5) (5) If any person named in an order to compel payment issued under sub. (4) (a) fails to pay the department any amount due under the terms of the order and no contested case to review the order is pending and the time for filing for a contested case review has expired, the department may present a certified copy of the order to the circuit court for any county. The circuit court shall, without notice, render judgment in accordance with the order. A judgment rendered under this subsection shall have the same effect and shall be entered in the judgment and lien docket and may be enforced in the same manner as if the judgment had been rendered in an action tried and determined by the circuit court.

46.10(6) (6) The sworn statement of the collection and deportation counsel, or of the secretary, shall be evidence of the fee and of the care and services received by the patient.

46.10(7) (7) The department shall administer and enforce this section. It shall appoint an attorney to be designated "collection and deportation counsel" and other necessary assistants. The department may delegate to the collection and deportation counsel such other powers and duties as it considers advisable. The collection and deportation counsel or any of the assistants may administer oaths, take affidavits and testimony, examine public records, subpoena witnesses and the production of books, papers, records, and documents material to any matter of proceeding relating to payments for the cost of maintenance. The department shall encourage agreements or settlements with the liable person, having due regard to ability to pay and the present needs of lawful dependents.

46.10(8) (8) The department may:

46.10(8)(a) (a) Appear for the state in any and all collection and deportation matters arising in the several courts, and may commence suit in the name of the department to recover the cost of maintenance against the person liable therefor.

46.10(8)(b) (b) Determine whether any patients are subject to deportation; and on behalf of this state enter into reciprocal agreements with other states for deportation and importation of persons who are public charges, upon such terms as will protect the state's interests and promote mutual amicable relations with other states.

46.10(8)(c) (c) From time to time investigate the financial condition and needs of persons liable under sub. (2), their ability to presently maintain themselves, the persons legally dependent upon them for support, the protection of the property and investments from which they derive their living and their care and protection, for the purpose of ascertaining the person's ability to make payment in whole or in part.

46.10(8)(d) (d) After due regard to the case and to a spouse and minor children who are lawfully dependent on the property for support, compromise or waive any portion of any claim of the state or county for which a person specified under sub. (2) is liable, but not any claim payable by an insurer under s. 632.89 (2) or (4m) or by any other 3rd party.

46.10(8)(e) (e) Make an agreement with a person who is liable under sub. (2), or who may be willing to assume the cost of maintenance of any patient, providing for the payment of such costs at a specified rate or amount.

46.10(8)(f) (f)

46.10(8)(f)1.1. Make adjustment and settlement with the several counties for their proper share of all moneys collected.

46.10(8)(h) (h) Ensure that all moneys collected under sub. (12) on and after January 1, 1974, be credited under ss. 46.036 and 51.423.

46.10(8)(i) (i) Pay quarterly from the appropriation accounts under s. 20.435 (2) (gk) and (5) (gg) the collection moneys due county departments under ss. 51.42 and 51.437. Payments shall be made as soon after the close of each quarter as is practicable.

46.10(8m) (8m)

46.10(8m)(a)(a) Except as provided in par. (b), for county departments under s. 51.42 or 51.437, the department shall do all of the following:

46.10(8m)(a)1. 1. Deduct 100% of all money collected on or after January 1, 1975, from the chargeable cost of care at the mental health institutes.

46.10(8m)(a)2. 2. Deduct or remit, through the appropriation under s. 20.435 (2) (gk), all money collected for persons ineligible for medical assistance benefits and who lack other means of full payment for care provided on or after January 1, 1982, by centers for the developmentally disabled. The deduction or remittance under this subdivision may not exceed the amount chargeable under s. 51.437 (4rm) (c) 2. a.

46.10(8m)(a)3. 3. Return to boards 70% of all collections made for county hospitals.

46.10(8m)(a)4. 4. Return to boards 50% of collections made by the department for services other than those specified under par. (a) 1., 2. or 3.

46.10(8m)(b) (b)

46.10(8m)(b)1.1. Paragraph (a) 1. and 2. does not apply to primary psychiatric care, which shall be billed on the basis of total chargeable cost. Collections for primary care shall be deducted from the chargeable cost of other types of care provided at the institutes.

46.10(8m)(b)2. 2. Paragraph (a) 2. and 4. does not apply to services provided under s. 51.06 (1m) (d) that are billed under s. 51.437 (4rm) (c) 2m. and does not apply to treatment and services provided under s. 51.42 (3) (aw) 1. d.

46.10(9) (9) Any person who willfully testifies falsely as to any material matter in an investigation or proceeding under this section shall be guilty of perjury. Banks, employers, insurers, savings banks, savings and loan associations, brokers and fiduciaries, upon request of the department, shall furnish in writing and duly certified, full information regarding the property, earnings or income or any funds deposited to the credit of or owing to any person liable under sub. (2). Such certified statement shall be admissible in evidence in any action or proceeding to compel payment under this section, and shall be evidence of the facts therein stated, provided a copy of such statement be served upon the party sought to be charged not less than 3 days before the hearing.

46.10(10) (10) The department shall make all reasonable and proper efforts to collect all claims for maintenance, to keep payments current, and to periodically review all unpaid claims.

46.10(11) (11)

46.10(11)(a)(a) Except as provided in par. (b), in any action to recover from a person liable under this section, the statute of limitations may be pleaded in defense.

46.10(11)(b) (b) If a person who is liable under this section is deceased, a claim may be filed against the decedent's estate and the statute of limitations specified in s. 859.02 shall be exclusively applicable. This paragraph applies to liability incurred on or after July 20, 1985.

46.10(12) (12) The district attorney or his or her assistants in a county having a population of 500,000 or more shall, in matters pertaining to the recovery of the cost of maintenance of persons in county institutions in that county, have the same authority as granted in this section to the department.

46.10(13) (13) This section does not impair any rights or liability existing prior to June 19, 1947.

46.10(14) (14)

46.10(14)(a)(a) Except as provided in pars. (b) and (c), liability of a person specified in sub. (2) or s. 46.03 (18) for inpatient care and maintenance of persons under 18 years of age at community mental health centers, a county mental health complex under s. 51.08, the centers for the developmentally disabled, the Mendota Mental Health Institute, and the Winnebago Mental Health Institute or care and maintenance of persons under 18 years of age in residential, nonmedical facilities such as group homes, foster homes, subsidized guardianship homes, residential care centers for children and youth, and juvenile correctional institutions is determined in accordance with the cost-based fee established under s. 46.03 (18). The department shall bill the liable person up to any amount of liability not paid by an insurer under s. 632.89 (2) or (4m) or by other 3rd-party benefits, subject to rules that include formulas governing ability to pay promulgated by the department under s. 46.03 (18). Any liability of the patient not payable by any other person terminates when the patient reaches age 18, unless the liable person has prevented payment by any act or omission.

46.10(14)(b) (b) Except as provided in par. (c) and subject to par. (cm), liability of a parent specified in sub. (2) or s. 46.03 (18) for the care and maintenance of the parent's minor child who has been placed by a court order under s. 48.355 or 48.357 in a residential, nonmedical facility such as a group home, foster home, subsidized guardianship home, or residential care center for children and youth shall be determined by the court by using the percentage standard established by the department of children and families under s. 49.22 (9) and by applying the percentage standard in the manner established by the department under par. (g).

46.10(14)(c) (c) Upon request by a parent, the court may modify the amount of child support payments determined under par. (b), subject to par. (cm), if, after considering the following factors, the court finds by the greater weight of the credible evidence that the use of the percentage standard is unfair to the child or to either of the parents:

46.10(14)(c)1. 1. The needs of the child.

46.10(14)(c)2. 2. The physical, mental and emotional health needs of the child, including any costs for the child's health insurance provided by a parent.

46.10(14)(c)3. 3. The standard of living and circumstances of the parents, including the needs of each parent to support himself or herself at a level equal to or greater than that established under 42 USC 9902 (2).

46.10(14)(c)4. 4. The financial resources of the parents.

46.10(14)(c)5. 5. The earning capacity of each parent, based on each parent's education, training and work experience and based on the availability of work in or near the parent's community.

46.10(14)(c)6. 6. The need and capacity of the child for education, including higher education.

46.10(14)(c)7. 7. The age of the child.

46.10(14)(c)8. 8. The financial resources and the earning ability of the child.

46.10(14)(c)9. 9. The needs of any person, including dependent children other than the child, whom either parent is legally obligated to support.

46.10(14)(c)10. 10. The best interests of the child, including, but not limited to, the impact on the child of expenditures by the family for improvement of any conditions in the home that would facilitate the reunification of the child with the child's family, if appropriate, and the importance of a placement that is the least restrictive of the rights of the child and the parents and the most appropriate for meeting the needs of the child and the family.

46.10(14)(c)11. 11. Any other factors that the court in each case determines are relevant.

46.10(14)(cm) (cm)

46.10(14)(cm)1.1. Except as provided in subd. 2., if a parent who is required to pay child support under par. (b) or (c) is receiving adoption assistance under s. 48.975 for the child for whom support is ordered, the amount of the child support payments determined under par. (b) or (c) may not exceed the amount of the adoption assistance maintenance payments under s. 48.975 (3) (a). If an agreement under s. 48.975 (4) is in effect that provides for a payment of $0 under s. 48.975 (3) (a), the payment of $0 shall be considered to be an adoption assistance maintenance payment for purposes of this subdivision.

46.10(14)(cm)2. 2. Subdivision 1. does not apply if, after considering the factors under par. (c) 1. to 11., the court finds by the greater weight of the credible evidence that limiting the amount of the child support payments to the amount of the adoption assistance maintenance payments under s. 48.975 (3) (a) is unfair to the child or to either of the parents.

46.10(14)(d) (d) If the court finds under par. (c) that use of the percentage standard is unfair to the minor child or either of the parents, the court shall state in writing or on the record the amount of support that would be required by using the percentage standard, the amount by which the court's order deviates from that amount, its reasons for finding that use of the percentage standard is unfair to the child or the parent, its reasons for the amount of the modification and the basis for the modification.

46.10(14)(e) (e)

46.10(14)(e)1.1. An order issued under s. 48.355 (2) (b) 4., 48.357 (5m) (a) or 48.363 (2) for support determined under this subsection constitutes an assignment of all commissions, earnings, salaries, wages, pension benefits, benefits under ch. 102 or 108 and other money due or to be due in the future to the county department under s. 46.22 or 46.23 in the county where the order was entered or to the department, depending upon the placement of the child as specified by rules promulgated under subd. 5. The assignment shall be for an amount sufficient to ensure payment under the order.

46.10(14)(e)2. 2. Except as provided in subd. 3., for each payment made under the assignment, the person from whom the payer under the order receives money shall receive an amount equal to the person's necessary disbursements, not to exceed $3, which shall be deducted from the money to be paid to the payer.

46.10(14)(e)3. 3. Benefits under ch. 108 may be assigned and withheld only in the manner provided in s. 108.13 (4). Any order to withhold benefits under ch. 108 shall be for an amount certain. When money is to be withheld from these benefits, no fee may be deducted from the amount withheld and no fine may be levied for failure to withhold the money.

46.10(14)(e)4. 4. No employer may use an assignment under this paragraph as a basis for the denial of employment to a person, the discharge of an employee or any disciplinary action against an employee. An employer who denies employment or discharges or disciplines an employee in violation of this subdivision may be fined not more than $500 and may be required to make full restitution to the aggrieved person, including reinstatement and back pay. Except as provided in this subdivision, restitution shall be in accordance with s. 973.20 . An aggrieved person may apply to the district attorney or to the department of workforce development for enforcement of this subdivision.

46.10(14)(e)5. 5. The department shall promulgate rules for the operation and implementation of assignments under this paragraph.

46.10(14)(f) (f) If the amount of the child support determined under this subsection is greater than the cost for the care and maintenance of the minor child in the residential, nonmedical facility, the assignee under par. (e) 1. shall expend or otherwise dispose of any funds that are collected in excess of the cost of such care and maintenance in a manner that the assignee determines will serve the best interests of the minor child.

46.10(14)(g) (g) For purposes of determining child support under par. (b), the department shall promulgate rules related to the application of the standard established by the department of children and families under s. 49.22 (9) to a child support obligation for the care and maintenance of a child who is placed by a court order under s. 48.355 or 48.357 in a residential, nonmedical facility. The rules shall take into account the needs of any person, including dependent children other than the child, whom either parent is legally obligated to support.

46.10(16) (16) The department shall delegate to county departments under ss. 51.42 and 51.437 or the local providers of care and services meeting the standards established by the department under s. 46.036, the responsibilities vested in the department under this section for collection of patient fees for services other than those provided at state facilities, those provided to children that are reimbursed under a waiver under s. 46.27 (11), 46.275, 46.278, or 46.2785, or those provided under the disabled children's long-term support program if the county departments or providers meet the conditions that the department determines are appropriate. The department may delegate to county departments under ss. 51.42 and 51.437 the responsibilities vested in the department under this section for collection of patient fees for services provided at the state facilities if the necessary conditions are met.

46.10 History History: 1971 c. 125; 1971 c. 213 s. 5; 1973 c. 90 ss. 223, 223m, 560 (3); 1973 c. 198, 333; 1975 c. 39 ss. 347 to 350, 734; 1975 c. 41, 94; 1975 c. 189 s. 99 (2); 1975 c. 198, 199, 224; 1975 c. 413 s. 18; 1975 c. 428; 1975 c. 430 ss. 6, 80; 1977 c. 29, 203; 1977 c. 418 ss. 294 to 295, 924 (50), 929 (18); 1977 c. 428; 1977 c. 447 s. 206; 1977 c. 449 ss. 75, 497; 1979 c. 34; 1979 c. 102 ss. 236 (4), 237; 1979 c. 117, 221, 331; 1981 c. 20 ss. 755 to 758, 2202 (20) (i), (n); 1981 c. 81; 1983 a. 27 ss. 955m, 2202 (20); 1985 a. 29, 176, 281, 332; 1987 a. 307; 1989 a. 31, 56, 96, 212; 1991 a. 39, 221, 315, 316; 1993 a. 16, 27, 385, 437, 446, 479, 481; 1995 a. 27 ss. 2054, 2055, 9130 (4); 1995 a. 77, 224, 404; 1997 a. 3, 27, 35, 237, 308; 1999 a. 9, 103; 2001 a. 16, 59, 103; 2003 a. 33; 2005 a. 25, 264, 434; 2007 a. 20, 97; 2009 a. 28, 218; 2011 a. 260.

46.10 Annotation Before there can be recovery by the department for care and hospitalization of an individual committed to one of its institutions by reason of lack of competency to stand trial, the nature of the confinement must be changed to a civil commitment. Conservatorship of Grams, 63 Wis. 2d 194, 216 N.W.2d 889.

46.10 Annotation Liability under sub. (2) for the cost of institutionalization is constitutional. In Matter of Guardianship of Nelson, 98 Wis. 2d 261, 296 N.W.2d 736 (1980).

46.10 Annotation Sections 46.03 (18) and 46.10 do not constitute an unlawful delegation of legislative power. In Matter of Guardianship of Klisurich, 98 Wis. 2d 274, 296 N.W.2d 742 (1980).

46.10 Annotation The statute imposing liability for costs of care and services on persons committed to state institutions did not apply to persons committed in violation of due process. Jankowski v. Milwaukee County, 104 Wis. 2d 431, 312 N.W.2d 45 (1981).

46.10 Annotation Subs. (2) and (2m) violate neither the guarantees of equal protection nor due process. Matter of Care & Maintenance of K.C., 142 Wis. 2d 906, 420 N.W.2d 337 (1988).

46.10 Annotation Sub. (3) and s. 46.03 (18) permit the department to promulgate rules that consider non-liable family members' incomes in determining a liable family member's ability to pay. In Interest of A.L.W. 153 Wis. 2d 412, 451 N.W.2d 416 (1990).

46.10 Annotation Section 46.03 (18) (b) imposes liability upon minors and parents for the costs of services, but does not give counties an automatic right of recovery; Section 46.10 governs enforcement procedure and allows courts to exercise discretion. In Matter of S.E. Trust, 159 Wis. 2d 709, 465 N.W.2d 231 (Ct. App. 1990).

46.10 Annotation The uniform fee system under ss. 46.03 (18) and 46.10 allows imputing income and, consequently, looking beyond tax returns to determine ability to pay. In Interest of Kevin C. 181 Wis. 2d 146, 510 N.W.2d 746 (Ct. App. 1993).

46.10 Annotation A circuit court may order parents to pay toward a child's support when a CHIPS child is placed in residential treatment, but the court may not assess any of the facility's education-related costs against the parents. Calumet County Department of Human Services v. Randall H. 2002 WI 126, 257 Wis. 2d 57, 653 N.W.2d 503, 01-1272.



46.13 Wassermann tests.

46.13  Wassermann tests. The department may arrange with the laboratory of hygiene to secure the Wassermann test for any person confined in any state or county institution.



46.14 Reports of state institutions.

46.14  Reports of state institutions.

46.14(1) (1)  Monthly. The officer in charge of each state institution under the control of the department shall report monthly to the department, an itemized statement of all receipts and disbursements, and of the daily number of inmates, officers, teachers and employees, and of the wages paid to each.

46.14(2) (2) Biennial. On July 1 in each even-numbered year such officer shall report to the department, covering the preceding biennial fiscal term, a summarized statement of the management of every department of the institution and of all receipts and disbursements, and such other information as may be required by the department.



46.15 Institutions subject to chapter 150.

46.15  Institutions subject to chapter 150. Nursing homes or hospitals under ss. 46.16, 46.17, 46.175, 46.20 and 46.205 are subject to ch. 150.

46.15 History History: 1977 c. 29; 1983 a. 27.



46.16 General supervision and inspection by department.

46.16  General supervision and inspection by department.

46.16(1)(1)  Generally. The department shall investigate and supervise all the charitable and curative institutions, including county infirmaries, of every county and municipality, except tuberculosis sanatoriums, and all hospitals, asylums, and institutions organized for the purpose set forth in s. 58.01, and familiarize itself with all the circumstances affecting their management and usefulness.

46.16(3) (3) County homes, poor relief. The department shall visit the county homes and ascertain the number of each sex and the number of mentally ill, mentally deficient, deaf, or blind persons supported in each, at what cost and under what circumstances affecting their health, comfort, morals, and education; collect statistics of the cost of support, and other important facts, of the poor relieved at public expense outside of county homes; and collect information as to the adequacy and efficiency of existing laws for the support and relief of the poor, and the causes of pauperism in the state.

46.16(4) (4) Mental health institutions. The department shall visit all places in which mentally ill persons are committed or admitted; collect statistics concerning the residents, their treatment and employment; and collect information of other facts and considerations affecting the increase or decrease of mental illness.

46.16(5) (5) Inspections. It shall inquire into the methods of treatment, instruction, government and management of inmates of the institutions mentioned in this section; the conduct of their trustees, managers, directors, superintendents and other officers and employees; the condition of the buildings, grounds and all other property pertaining to said institutions, and all other matters pertaining to their usefulness and management; and recommend to the officers in charge such changes and additional provisions as it deems proper.

46.16(6) (6) Frequency of inspections. It shall inspect and investigate each institution annually, or oftener; and, when directed by the governor, it shall make special investigation into its management, or anything connected therewith, and report to the governor the testimony taken, the facts found and conclusions thereon.

46.16(7) (7) Enforcement by attorney general and district attorneys. Upon request of the department, the attorney general or the district attorney of the proper county shall aid in any investigation, inspection, hearing, or trial had under the provisions of this chapter relating to powers of the department, and shall institute and prosecute all necessary actions or proceedings for the enforcement of those provisions and for the punishment of violations of those provisions. The attorney general or district attorney so requested shall report or confer with the department regarding the request, within 30 days after the receipt of the request.

46.16(8) (8) Opportunity to inspect. All trustees, managers, directors, superintendents and other officers or employees of such institutions shall at all times afford to every member of the department and its agents, unrestrained facility for inspection of and free access to all parts of the buildings and grounds and to all books and papers of such institutions; and shall give, either verbally or in writing, such information as the department requires; and if any person offends against this requirement the person shall forfeit not less than $10 nor more than $100.

46.16(9) (9) Testimonial power; expenses. The director or any person delegated by the director may administer oaths and take testimony; and may cause depositions to be taken. All expenses of the investigations, including fees of officers and witnesses, shall be charged to the appropriation for the department.

46.16(10) (10) Statistics to be furnished. Wherever the department is required to collect statistics, the person or agency shall furnish the required statistics on request.

46.16 History History: 1989 a. 31, 107, 120; 1991 a. 316; 1993 a. 27, 209, 446, 450, 491; 1995 a. 27; 2007 a. 20.

46.16 Annotation This section does not convey authority to the department to order methods of operation, numbers, and qualifications of staff, standards for food service, and the nature of treatment and training programs in local places of confinement. Section 46.17 relates to construction and maintenance of buildings and provides no additional authority to the department under this section. 63 Atty. Gen. 267.



46.17 County buildings; establishment, approval, inspection.

46.17  County buildings; establishment, approval, inspection.

46.17(1)(1) The department shall fix reasonable standards and regulations for the design, construction, repair, and maintenance of county homes, county infirmaries, county hospitals, and mental health facilities, with respect to their adequacy and fitness for the needs which they are to serve.

46.17(2) (2) The selection and purchase of the site, and the plans, specifications and erection of buildings for such institutions shall be subject to the review and approval of the department. Department review shall include review of the proposed program to be carried out by the institution and the program's ability to meet the mental health service requirements of the county and the area it serves.

46.17(3) (3) Before any such building is occupied, and annually or oftener thereafter, the department shall inspect it with respect to safety, sanitation, adequacy and fitness, and report to the authorities conducting the institution any deficiency found, and order the necessary work to correct it or a new building. If within 6 months thereafter such work is not commenced, or not completed within a reasonable period thereafter, to the satisfaction of the department, it shall suspend the allowance of state aid for, and prohibit the use of such building until said order is complied with.

46.17 History History: 1971 c. 125, 215; 1983 a. 254; 1989 a. 31; 2007 a. 20.

46.17 Annotation This section relates to construction and maintenance of buildings and provides no authority to the department applicable to the management of inmates under s. 46.16. 63 Atty. Gen. 267.



46.175 County institutions: minimum standards.

46.175  County institutions: minimum standards. Notwithstanding any other provision of law, any county currently operating an institution established under s. 49.70, 49.71, 49.72, 51.08 or 51.09 may, by resolution of the county board, designate such institution or distinct part of such institution as a facility to be operated under s. 50.02, 50.03 or 50.33. Any county institution or part thereof, where so designated, shall be required to meet those licensure standards established by the department for the type of facility designated by the county. Any designation under this section may be made only if such designation will not result in any additional cost to the state.

46.175 History History: 1971 c. 215; 1975 c. 413 s. 18; 1975 c. 430 s. 80; 1995 a. 27.



46.18 Trustees of county institutions.

46.18  Trustees of county institutions.

46.18(1) (1)  Trustees. Every county home, infirmary, hospital, or similar institution, shall, subject to regulations approved by the county board, be managed by a board of trustees, electors of the county, chosen by ballot by the county board. At its annual meeting, the county board shall appoint an uneven number of trustees, from 3 to 9 at the option of the board, for staggered 3-year terms ending the first Monday in January. Any vacancy shall be filled for the unexpired term by the county board; but the chairperson of the county board may appoint a trustee to fill the vacancy until the county board acts.

46.18(2) (2) Eligibility. No trustee is eligible, during the term for which he or she was elected, to the office of superintendent or administrator of the institution in his or her charge.

46.18(3) (3) Removal of trustee. Any trustee may be removed from office for misconduct or neglect, by a two-thirds vote of the county board, on due notice in writing and hearing of the charges against the trustee.

46.18(4) (4) Oath of office, bond, expenses, pay. Each trustee shall take and file the official oath and execute and file an official bond to the county, in the amount determined by the county board, and the sufficiency of the sureties shall be approved by the chairperson of the board. Each trustee shall be reimbursed for traveling expenses necessarily incurred in the discharge of the duties, and shall receive the compensation fixed by the county board, unless otherwise provided by law.

46.18(5) (5) Officers. The trustees shall elect a president. The superintendent of the institution shall be the secretary.

46.18(6) (6) Monthly audit; suits. At least once each month the trustees shall audit all claims against the county incurred on behalf of said institutions, when presented to them verified under oath by the claimant or the claimant's agent and, when allowed, the president and secretary shall certify such claims to the county clerk who shall thereupon issue county orders for their payment. The trustees may sue and defend in the name of the county any cause for action involving the interest of said institution and may employ counsel for that purpose. All receipts on account of said institutions shall be paid into the county treasury within one week after receipt.

46.18(7) (7) Fiscal year. The fiscal year of each institution shall commence July 1 and end June 30 of the following year.

46.18(8) (8) Bookkeeping. For the institutions listed in sub. (1), the department of health services shall formulate a system of keeping the books, accounts, and reports, and shall furnish forms for reports, and reports shall be made accordingly.

46.18(9) (9) Reports; accounts. The trustees shall install a system of accounting and reporting, under the supervision of the department of health services, and the trustees shall conduct business in conformity with that system. The department of health services may from time to time audit the books, records, documents, accounts and transactions of each institution.

46.18(10) (10) Annual report. On July 1 of each year the trustees shall prepare a report for the preceding fiscal year and shall transmit a copy to the department of health services and a copy to the county clerk, and keep a copy on file at the institution. The report shall be accompanied by an inventory of all properties on hand on the last day of the fiscal year, an estimate of the receipts and expenditures for the current fiscal year, and the reports of the superintendent and visiting physician, of the institution.

46.18(11) (11) County appropriation. The county board shall annually appropriate for operation and maintenance of each such institution not less than the amount of state aid estimated by the trustees to accrue to said institution; or such lesser sum as may be estimated by the trustees to be necessary for operation and maintenance.

46.18(12) (12) Additional duties. The county board may provide that the trustees and superintendent of any institution shall be the trustees and superintendent of any other institution.

46.18(13) (13) Building reserve fund. The county board shall maintain as a segregated cash reserve an annual charge of 2% of the original cost of new construction or purchase or of the appraised value of existing infirmary structures and equipment. If the infirmary or any of its equipment is replaced, any net cost of replacement in excess of the original cost is subject to an annual charge of 2%. No contributions to the cash reserve in excess of the amount required under this subsection may be included in the calculation under s. 49.726 (1). The county board may from time to time appropriate from such reserve sums to be expended solely for the enlargement, modernization or replacement of such infirmary and its equipment.

46.18(14) (14) Incentive payments to patients in mental hospitals. The county board may authorize the board of trustees of any county mental hospital to establish a program of incentive payments so as to provide incentive and encouragement to patients by the disbursement of small weekly payments but not restricted to work allowances. Incentive payments paid to inmates shall not be included as costs in arriving at the per capita rate for state aids or charges to other counties and the state for care of inmates. In counties having a population of 500,000 or more the county board of supervisors may establish a similar program.

46.18(15) (15) Joint operation of health-related service. If the county board of supervisors so authorizes, the trustees of the county hospital may, together with a private or public organization or affiliation, organize, establish and participate in the governance and operation of an entity to operate, wholly or in part, any health-related service, may participate in the financing of the entity and may provide administrative and financial services or resources for its operation on terms prescribed by the county board of supervisors.

46.18 History History: 1971 c. 50; 1971 c. 108 s. 6; 1979 c. 34, 110; 1981 c. 329; 1983 a. 192; 1985 a. 29; 1989 a. 31; 1991 a. 316; 1993 a. 89, 231; 1995 a. 27 ss. 2057, 9126 (19); 1999 a. 9; 2001 a. 107; 2007 a. 20 s. 9121 (6) (a).

46.18 Annotation The county board in a county having a county executive could require that 4 of 7 trustees be county supervisors. 70 Atty. Gen. 181.

46.18 Annotation The county board, not the board of trustees, determines the disposition of bequests made to an institution under this section. 73 Atty. Gen. 125.



46.19 Officers and employees of county institutions.

46.19  Officers and employees of county institutions.

46.19(1)(1) The trustees shall appoint a superintendent of each institution and may remove the superintendent for cause, as defined in s. 17.001, on due notice in writing and hearing of the charges against the superintendent.

46.19(2) (2) The trustees shall prescribe the duties of the superintendent. The superintendent shall execute and file an official bond with sureties approved by the trustees.

46.19(3) (3) Subject to the approval of the trustees, the superintendent shall appoint and prescribe the duties of necessary additional officers and employees of the institution, and may remove them at the superintendent's discretion, subject to the county civil service law.

46.19(4) (4) The salaries of the superintendent, visiting physician and all necessary additional officers and employees shall be fixed by the county board.

46.19 History History: 1991 a. 316; 2001 a. 103.



46.20 Joint county institutions.

46.20  Joint county institutions.

46.20(1) (1) Any 2 or more counties may jointly, by majority vote of all the members of each county board, provide for a county home, infirmary, hospital, or similar institution, or juvenile detention home, which shall be established, maintained and operated pursuant to all the statutes relating to the establishment, maintenance and operation of similar institutions, respectively, by any single county whose population is less than 250,000, except as otherwise provided in this section; and in all respects, except as herein specified, each such institution shall be the county institution of each of the counties so joining.

46.20(2) (2) The county board of each such county shall elect 3 of its members to represent the county in a joint committee to select the site, anywhere within either of said counties, and prepare the plans and specifications of the buildings, for such institution; and said joint committee shall be vested with all functions, relative to the establishment of such institution, possessed by the county board relative to like county institutions.

46.20(3) (3) Upon approval of the site, plans and specifications, as provided in ss. 46.17 and 301.37, as to other institutions, the joint committee shall report to the several county boards the estimated cost of the site and buildings, and the amount thereof chargeable to each county on the basis set forth in sub. (6) (a), appending to each report a copy of the plans and specifications and all matter relating to the site and buildings. If the report is approved by each county board, the joint committee shall purchase the site and cause the buildings to be erected in accordance with the plans and specifications.

46.20(4) (4) The functions of the joint committee shall terminate upon completion of said buildings; and the board of trustees thereupon elected shall be composed of 2 electors from each county when 2 counties join, and of one elector from each county in all other cases; which trustees, except those elected at first elections, shall hold during terms of 4 years in the former case, and as many years as there are counties joining in the other cases. Trustees elected at first elections shall hold for terms beginning at once and so ending that the terms of one member only will expire on the first Monday of each succeeding January, beginning with January of the second year thereafter; which terms shall be allotted to the respective trustees at their first meeting. The county board of each county joining shall at an annual meeting elect a successor to any trustee from such county whose term will expire on the first Monday of the next following January. The trustees shall have the qualifications and functions and be subject to the limitations and restrictions of trustees elected pursuant to s. 46.18. They shall be reimbursed their traveling expenses necessarily incurred in the discharge of their functions, and shall receive compensation similar to that of the trustees, respectively, of like county institutions; and if the county board is empowered to fix the latter, the compensation of the joint trustees shall be fixed by joint action of the county boards.

46.20(5) (5) All receipts on account of such institution shall be paid into the treasury of the county in which said institution is located.

46.20(6) (6) Prior to the election of the trustees the joint committee, and thereafter the board of trustees, shall audit all claims against said counties on account of such institution; and all such claims shall, in the first instance, be certified to and paid by the county in which said institution is located, subject to apportionment and adjustment among the several counties as follows:

46.20(6)(a) (a) All expenditures for the site, buildings, furniture, equipment, and permanent improvements, after deducting all receipts therefor except county appropriations, shall immediately upon payment be apportioned by the clerk of the county in which the institution is located and certified to the clerks of the other counties, on the basis of the percentage which the valuation of the taxable property in each county bears to the valuation of the aggregate taxable property in all said counties, as determined pursuant to s. 70.57.

46.20(6)(b) (b) All expenditures for repairs, maintenance, and operation, after deducting all receipts therefor except county appropriations, shall be so apportioned for each month, on the first day of the next succeeding month, on the basis of the percentage which the aggregate cost of keeping the inmates at public charge from each such county bears to the aggregate cost of keeping the inmates at public charge from all such counties, adopting as the unit of cost the total average cost per capita per week of keeping all the inmates, at public charge and otherwise, in said institution.

46.20(6)(c) (c) Immediately upon receipt of such certified apportionment each such other county shall pay over to the county in which said institution is located its proportion of said expense.

46.20(7) (7)

46.20(7)(a)(a) If any net profit shall arise from the operation of said institution it shall be apportioned among the several counties on the basis prescribed in sub. (6) (b); and the county in which said institution is located shall pay over to the other counties, respectively, their proportions of such profit.

46.20(7)(b) (b) The board of trustees shall maintain as a segregated cash reserve the 2% charge required under s. 46.18 (13). It may from time to time appropriate from such reserve sums to be expended solely for the enlargement, modernization or replacement of such infirmary and its equipment.

46.20(9) (9) At any time after the organization of any such institution, any additional county or counties may join in the support and conduct thereof upon payment of such equitable proportion of the original cost of its establishment, and any joint county may withdraw upon such terms, as may be agreed upon among the county boards of the counties interested; and thereupon the board of trustees of such institution shall be reorganized, in such manner as may be determined by the county boards of the participating counties, to conform to sub. (4).

46.20 History History: 1971 c. 108 s. 6; 1975 c. 413 s. 18; 1985 a. 29; 1989 a. 31; 1993 a. 27, 89; 1995 a. 27 s. 9126 (19); 1999 a. 9.



46.205 County home in adjoining county.

46.205  County home in adjoining county. The county board of any county may by a majority vote of all of its members provide for a home for the aged and physically disabled in an adjoining county and all bonds heretofore issued for the construction or other acquisition of such a home in any county or an adjoining county are hereby validated and the proceeds from the bonds may be used in the construction or other acquisition of a home in such county or an adjoining county. When any county shall establish such home in an adjoining county it shall be maintained and operated under the same statutes which would be applicable to the maintenance and operation of the home if it were established in such first county.

46.205 History History: 1977 c. 83.



46.206 Welfare services; supervisory functions of state department.

46.206  Welfare services; supervisory functions of state department.

46.206(1)(1)

46.206(1)(a)(a) The department shall supervise the administration of social services, except as provided under ch. 48 and subch. III of ch. 49 and except for juvenile delinquency-related services. The department shall submit to the federal authorities state plans for the administration of social services, except as provided under ch. 48 and subch. III of ch. 49 and except for juvenile delinquency-related services, in such form and containing such information as the federal authorities require, and shall comply with all requirements prescribed to ensure their correctness.

46.206(1)(b) (b) All records of the department and all county records relating to social services shall be open to inspection at all reasonable hours by authorized representatives of the federal government. Notwithstanding ss. 48.396 (2) and 938.396 (2), all county records relating to the administration of the services and public assistance shall be open to inspection at all reasonable hours by authorized representatives of the department.

46.206(1)(bm) (bm) All records of the department relating to aid provided under s. 49.46, 49.465, 49.468, 49.47, 49.471, or 49.77 are open to inspection at reasonable hours by members of the legislature who require the information contained in the records in pursuit of a specific state legislative purpose. All records of any county relating to aid provided under s. 49.46, 49.465, 49.468, 49.47, 49.471, or 49.77 are open to inspection at reasonable hours by members of the board of supervisors of the county or the governing body of a city, village or town located in the county who require the information contained in the records in pursuit of a specific county or municipal legislative purpose. The right to records access provided by this paragraph does not apply if access is prohibited by federal law or regulation or if this state is required to prohibit such access as a condition precedent to participation in a federal program in which this state participates.

46.206(1)(c) (c) The department may at any time audit all county records relating to the administration of the services and public assistance specified in this section and may at any time conduct administrative reviews of county departments under ss. 46.215 and 46.22. If the department conducts an audit or administrative review in a county, the department shall furnish a copy of the audit or administrative review report to the chairperson of the county board of supervisors and the county clerk in a county with a single-county department or to the county boards of supervisors and the county clerks in counties with a multicounty department, and to the director of the county department under s. 46.21 or 46.22.

46.206(2) (2) The county administration of all laws relating to social services, except with respect to the programs under ch. 48 and subch. III of ch. 49 and to juvenile delinquency-related programs, shall be vested in the officers and agencies designated in the statutes.

46.206 History History: 1973 c. 147; 1977 c. 271, 449; 1981 c. 329, 335; 1983 a. 27, 239, 487; 1985 a. 176; 1987 a. 27 s. 3202 (24); 1987 a. 403 s. 256; 1989 a. 31; 1995 a. 27, 77; 1997 a. 35; 2007 a. 20.



46.208 Relief block grants; functions of state department.

46.208  Relief block grants; functions of state department.

46.208(1)(1) All records of the county or tribal governing body relating to the administration of relief funded by a relief block grant, as defined in s. 49.001 (5p), shall be open to inspection at all reasonable hours by authorized representatives of the department.

46.208(2m) (2m) The department may at any time audit all records of the relief agency relating to the administration of relief funded by a relief block grant, as defined in s. 49.001 (5p), and may at any time conduct administrative reviews of a county department under s. 46.215, 46.22, or 46.23. The department shall furnish a copy of the county audit or administrative review report to the chairperson of the county board of supervisors and the county clerk in a county with a single-county department or to the county boards of supervisors and the county clerks in counties with a multicounty department, and to the county director of the county department under s. 46.215, 46.22, or 46.23.

46.208 History History: 1985 a. 29 ss. 831, 3200 (23); 1985 a. 120, 176; 1989 a. 359; 1995 a. 27; 2009 a. 28.



46.21 Institutions and department of human services in populous counties.

46.21  Institutions and department of human services in populous counties.

46.21(1) (1)  Definitions. In this section:

46.21(1)(a) (a) "Administrator" means the administrator of the county hospital who is appointed under sub. (1m) (am).

46.21(1)(am) (am) "County board of supervisors" means the county board of supervisors in a county with a population of 500,000 or more.

46.21(1)(b) (b) "County department of human services" means the county department of human services that is created under sub. (2m) (a).

46.21(1)(c) (c) "Director" means the director of the county department of human services who is appointed under sub. (1m) (a).

46.21(1)(d) (d) "Human services" means the total range of services to people, including mental illness treatment, developmental disabilities services, physical disabilities services, income maintenance, youth probation, extended supervision and parole services, alcohol and drug abuse services, services to children, youth and families, family counseling, early intervention services for children from birth to the age of 3, and manpower services. "Human services" does not include child welfare services administered by the department of children and families under s. 48.48 (17).

46.21(1m) (1m) Director and administrator; appointments.

46.21(1m)(a)(a) The county executive shall appoint under ss. 63.01 to 63.17 a director of the county department of human services. The appointment shall be made on the basis of recognized and demonstrated public interest in and knowledge of the problems of human services, and with due regard to training, experience, executive and administrative ability and efficiency, and general qualifications and fitness for performing the duties of the office. The director shall file an official oath and bond in the amount determined by the county board of supervisors. The county board of supervisors may create a position of deputy director of the county department of human services. The director shall be appointed by the county executive in the unclassified civil service and is subject to confirmation by the county board of supervisors under s. 59.17 (2) (bm).

46.21(1m)(am) (am) The county executive shall appoint under ss. 63.01 to 63.17 an administrator of the county hospital. The appointment shall be made on the basis of recognized and demonstrated public interest in and knowledge of the problems of delivery of medical care and treatment, and with due regard to training, experience, executive and administrative ability and efficiency, and general qualifications and fitness for performing the duties of the office. The administrator shall file an official oath and bond in the amount determined by the county board of supervisors. The county board of supervisors may create positions to assist the administrator. The administrator shall be appointed by the county executive in the unclassified civil service and the appointment is subject to confirmation by the county board of supervisors under s. 59.17 (2) (bm).

46.21(1m)(b) (b) Provisions shall be made in the organization of the office of the director and in the office of the administrator for the devolution of the director's or administrator's authority in the case of his or her temporary absence, illness or other disability to act.

46.21(2) (2) Powers and duties of the county board of supervisors. The county board of supervisors:

46.21(2)(a) (a) Shall adopt policies for the management, operation, maintenance and improvement of the county hospital; the detention center; the probation section of the children's court center; the provision and maintenance of the physical facilities for the children's court and its intake section under the supervision and operation of the judges assigned to exercise jurisdiction under chs. 48 and 938 and as provided in s. 938.06 (1); the mental health complex; the county department of human services; the central service departments; and all buildings and land used in connection with any institution under this section. The powers and duties of the county board of supervisors are policy forming only, and not administrative or executive.

46.21(2)(b) (b) May make such arrangements with the University of Wisconsin-Madison Medical School or the Medical College of Wisconsin, or any other duly accredited medical colleges and medical societies for teaching and research in such institutions as in its judgment will best promote the purpose of hospitals and sanatoriums under sub. (4m).

46.21(2)(e) (e) May pay a reasonable fee and the actual travel expense of persons called into consultation by the county board of supervisors as to matters within the field of human services or health care delivery.

46.21(2)(i) (i) May designate an amount as and appropriate funds for a work allowance to inmates at its institutions. The county board of supervisors shall prescribe the amount of such work allowance after the director determines reasonable hours and health and other conditions, as shall be observed in connection with the employment. Such employment is not within the provisions of ss. 63.01 to 63.17 nor is it subject to ch. 102. Work allowances or wages paid to inmates shall not be included as costs in arriving at the per capita rate for state aids or charges to other counties and the state for care of inmates.

46.21(2)(j) (j) May exercise approval or disapproval power over contracts and purchases of the director that are for $50,000 or more, except that the county board of supervisors may not exercise approval or disapproval power over any personal service contract or over any contract or purchase of the director that relates to community living arrangements, adult family homes, or foster homes and that was entered into pursuant to a contract under s. 46.031 (2g) or 301.031 (2g), regardless of whether the contract mentions the provider, except as provided in par. (m). This paragraph does not preclude the county board of supervisors from creating a central purchasing department for all county purchases.

46.21(2)(k) (k) Shall make sufficient appropriation annually for the support, maintenance, salaries, repairs and improvements to the county department of human services and the institutions. The appropriations shall be used subject to the order of the director or administrator and as the policies adopted by the county board of supervisors provide. The director or administrator may not incur any expense or contract for new buildings, additions to present buildings or the purchase of land until the county board of supervisors has appropriated or provided for the money to defray such expense.

46.21(2)(L) (L) May establish and maintain a public health and medical dispensary and conduct same as may be proper and necessary for the preservation of the public health and the prevention of disease in the county.

46.21(2)(m) (m) May establish and maintain in connection with such county hospital, an emergency unit or department for the treatment, subject to such rules as may be prescribed by the county board of supervisors, of persons in the county who may meet with accidents or be suddenly afflicted with illness not contagious; provided that medical care and treatment shall only be furnished in such unit or department until such time as the patient may be safely removed to another hospital or to his or her place of abode, or regularly admitted to the county hospital. The county board of supervisors may also contract with any private hospital or nonprofit hospital within the county for the use of its facilities and for medical service to be furnished by a licensed physician or physicians to patients who require emergency medical treatment or first aid as a result of any accident, injury or sudden affliction of illness occurring within the county, except that reasonable compensation may only be authorized until the patient is regularly admitted as an inpatient or safely removed to another hospital or to his place of abode. In this paragraph, "hospital" includes, without limitation due to enumeration, public health centers, medical facilities and general, tuberculosis, mental, chronic disease and other types of hospitals and related facilities, such as laboratories, outpatient departments, nurses' home and training facilities, and central service facilities operated in connection with hospitals. In this paragraph, "hospital" does not include any hospital furnishing primarily domiciliary care. In this paragraph "nonprofit hospital" means any hospital owned and operated by a corporation or association, no part of the net earnings of which inures, or may lawfully inure, to the benefit of any private shareholder or individual.

46.21(2)(n) (n) May establish and maintain, in connection with the institutions and departments under the control of the county board of supervisors, a training school for nurses, to purchase and take over all property, to assume all obligations and to conduct any training school now operated in connection with those institutions or departments.

46.21(2)(nm) (nm) May, together with a nonstock corporation organized under ch. 181 that is a nonprofit corporation, as defined in s. 181.0103 (17), and that is organized solely for the purpose of operating duly accredited educational programs offering baccalaureate and associate degrees in nursing and allied health fields, maintain and fund the programs.

46.21(2)(o) (o) May establish and maintain in connection with or separate from the county hospital a unit or department for the treatment, subject to the adopted policies of the county board of supervisors, of persons in the county who may be afflicted with contagious diseases.

46.21(2)(p) (p) May, on such terms as it prescribes, make its land, buildings, facilities and supportive services available to organizations for the construction and operation of medical, hospital and health-related activities at the site of the institutions under this section.

46.21(2)(q) (q) May, together with a private or public organization or affiliation, organize, establish and participate in the governance and operation of an entity to operate, wholly or in part, any health-related service, may participate in the financing of the entity and may provide administrative and financial services or resources for its operation on terms prescribed by the county board of supervisors.

46.21(2m) (2m) County department of human services.

46.21(2m)(a)(a) Creation. The management, operation, maintenance and improvement of human services in a county with a population of 500,000 or more is vested in a county department of human services under the jurisdiction, as to policy, of the county board of supervisors. The county department of human services shall consist of the director appointed under sub. (1m), any division administrator appointed under sub. (4) and necessary personnel appointed by the director or appointed by a division administrator and approved by the director.

46.21(2m)(am) (am) Multicounty department. A county board of supervisors may establish with one or more other counties a county department of human services on a multicounty basis. A multicounty department of human services established under this paragraph shall meet the requirements for a county department of human services under this section.

46.21(2m)(b) (b) Powers and duties.

46.21(2m)(b)1.1. The county board of supervisors may transfer the powers and duties of any human services program under the control of the county and shall transfer all of the following to the county department of human services:

46.21(2m)(b)1.a. a. The powers and duties of the county departments under ss. 46.215, 51.42 and 51.437, including the administration of the long-term support community options program under s. 46.27, if the county department under s. 46.215 is designated as the administering agency under s. 46.27 (3) (b) 1.

46.21(2m)(b)1.b. b. The administration of the long-term support community options program under s. 46.27, if the director is designated as the administering agent under s. 46.27 (3) (b) 4.

46.21(2m)(b)1.c. c. The management, operation, maintenance and improvement of the county mental health complex under s. 51.08.

46.21(2m)(b)2. 2.

46.21(2m)(b)2.a.a. Any reference in any law to a county department under s. 46.215, 51.42 or 51.437 applies to the county department of human services under sub. (2m) in its administration of the powers and duties of the county department to which the reference is made.

46.21(2m)(b)2.b. b. Any reference in any law to a county director appointed under s. 51.42 (6m) (intro.) or 51.437 (10m) (intro.) applies to the director appointed under sub. (1m) (a) in his or her administration of the powers and duties of the county director to which the reference is made.

46.21(2m)(b)2.c. c. Any reference in any law to the county board appointed under s. 51.42 (4) (a) 2. or 51.437 (7) (a) 2. is limited, with respect to the county department of human services under this subsection, to the powers and duties of the county board to which the reference is made.

46.21(2m)(c) (c) Exchange of information. Notwithstanding ss. 46.2895 (9), 48.78 (2) (a), 49.45 (4), 49.83, 51.30, 51.45 (14) (a), 55.22 (3), 146.82, 252.11 (7), and 253.07 (3) (c), a subunit of a county department of human services or tribal agency acting under this subsection may exchange confidential information about a client, without the informed consent of the client, with any other subunit of the same county department of human services or tribal agency, with a resource center, a care management organization, or a long-term care district, with an elder-adult-at-risk agency, an adult-at-risk agency, or any agency to which referral for investigation is made under s. 46.90 (5) (a) 1. or 55.043 (1r) (a) 1g., or with a person providing services to the client under a purchase of services contract with the county department of human services or tribal agency or with a resource center, a care management organization, or a long-term care district, if necessary to enable an employee or service provider to perform his or her duties, or to enable the county department of human services or tribal agency to coordinate the delivery of services to the client. An agency that releases information under this paragraph shall document that a request for information was received and what information was provided.

46.21(2m)(d) (d) Limitation. The powers and duties of the county department of human services under s. 46.23 do not apply to this section.

46.21(3) (3) Powers and duties of the director. All of the administrative and executive powers and duties of managing, operating, maintaining and improving the county department of human services and other institutions and departments that the county board of supervisors may place under the jurisdiction of the director are vested in the director, subject to the policies and in accordance with the principles adopted by the county board of supervisors.

46.21(3g) (3g) Powers and duties of the administrator. All of the administrative and executive powers and duties of managing, operating, maintaining and improving the county hospital and other institutions and departments that the county board of supervisors may place under the jurisdiction of the administrator are vested in the administrator, subject to the policies and in accordance with the principles adopted by the county board of supervisors.

46.21(3r) (3r) Other powers and duties. The county board of supervisors may place under the jurisdiction of county entities not specified under this section the administrative and executive powers and duties of managing, operating, maintaining and improving institutions and departments or other responsibilities that are specified in sub. (2), including functions related to the central service departments and buildings and land used in connection with any institution under sub. (2).

46.21(4) (4) Management personnel. The director may appoint personnel to manage the county department of human services and the administrator may appoint personnel to manage the county hospital, in accordance with ordinances of the county board of supervisors.

46.21(4m) (4m) Hospitals and sanatoriums.

46.21(4m)(a)(a) The county hospitals and county sanatoriums of a county with a population of 500,000 or more shall be devoted to hospital service and the treatment of patients upon such terms and conditions as the county board of supervisors establishes. The hospitals and sanatoriums may be utilized for instruction of medical students, physicians and nurses and for scientific and clinical research that will promote the welfare of the patients and assist the application of science to the alleviation of human suffering.

46.21(4m)(b) (b) Professional staff responsible for the care of patients under this subsection may submit bills for professional services under policies adopted by the county board of supervisors.

46.21(5) (5) Admission of inmates for pay.

46.21(5)(a)(a) Any resident of this state, not indigent, may be received into an infirmary to be treated, cared for, and maintained upon such terms and conditions and at such rate of pay as may be established by the county board of supervisors; but indigent and destitute persons shall have preference in admission to and care in such institution.

46.21(5)(b) (b) Sections 46.10, 49.08, 49.345, 49.90, and 301.12 govern the support and maintenance of persons in any of the institutions specified in sub. (2) (a).

46.21(6) (6) Reports; expenditures. The director and the administrator shall submit annually to the county board of supervisors reports, including itemized statements of receipts and disbursements, at the times and in the manner that the county board of supervisors specifies and as are required to comply with applicable federal statutes and regulations and state statutes and rules. Disbursements shall be made in the manner that the county board of supervisors adopts, consistent with sound accounting and auditing procedure and with applicable federal statutes and regulations, state statutes and rules and requirements of the county auditor and county department of administration.

46.21(7) (7) Applicability. Except as provided in s. 59.79 (10), this section does not apply, with respect to the county hospital under s. 49.71 (2), if the county board of supervisors acts under s. 59.79 (10).

46.21 History History: 1973 c. 136, 153, 262; 1975 c. 224; 1975 c. 413 s. 18; 1977 c. 271, 272, 449; 1979 c. 34; 1981 c. 217, 329, 391; 1983 a. 27, 239, 368, 524; 1985 a. 29 s. 3202 (23); 1985 a. 120, 176, 332; 1987 a. 399; 1989 a. 31, 112, 319; 1991 a. 274; 1993 a. 27, 186, 213, 446; 1995 a. 27, 77, 201; 1997 a. 27, 79, 164, 237, 283; 1999 a. 9; 2005 a. 264, 388, 443; 2007 a. 20, 45; 2009 a. 28, 180; 2011 a. 32; 2013 a. 20.



46.215 County department of social services in populous counties.

46.215  County department of social services in populous counties.

46.215(1)(1)  Creation; powers and duties. Except as provided in ss. 49.155 (3g), 49.78 (1r), 49.825, and 49.826, in a county with a population of 750,000 or more the administration of welfare services, other than child welfare services administered by the department of children and families under s. 48.48 (17), is vested in a county department of social services under the jurisdiction of the county board of supervisors under s. 46.21 (2m) (b) 1. a. Any reference in any law to a county department of social services under this section applies to a county department under s. 46.21 (2m) in its administration under s. 46.21 (2m) of the powers and duties of the county department of social services. Except as provided in ss. 49.155 (3g), 49.78 (1r), 49.825, and 49.826, the county department of social services shall have the following functions, duties, and powers, and such other welfare functions as may be delegated to it:

46.215(1)(a) (a) To make investigations relating to relief or welfare administration and admissions to state, county and other institutions upon request of court, superintendent, district attorney, veterans' service commission or any other county official.

46.215(1)(b) (b) To furnish services to families or persons other than the granting of financial or material aid where such services may prevent such families or persons from becoming public charges or restore them to a condition of self-support.

46.215(1)(c) (c) To make certification or referral of eligibles for state or federal works or other assistance programs, eligibility for which is based on need, when designated to perform such certification or referral services.

46.215(1)(d) (d) To make investigations that relate to services under subchs. IV and V of ch. 49 upon request by the department of health services, to make investigations that relate to juvenile delinquency-related services at the request of the department of corrections, and to make investigations that relate to programs under ch. 48 and subch. III of ch. 49 upon request by the department of children and families.

46.215(1)(e) (e) To maintain administrative and reporting relationships with all pertinent state departments.

46.215(1)(g) (g) To administer aid to families with dependent children under s. 49.19.

46.215(1)(h) (h) To administer juvenile welfare services under s. 938.57; and, if contracted to do so by the department, to accept custody and guardianship of children upon the order of a competent court, to place children for adoption and to make recommendations relating to the adoption of children under s. 48.85.

46.215(1)(i) (i) To make such investigations as are provided for in s. 48.88 (2) (a) and (c), if contracted to do so by the department and if the court having jurisdiction so directs.

46.215(1)(j) (j) To make payments in such manner as the department of children and families may determine for training of recipients, former recipients, and potential recipients of aid in programs established under s. 49.193, 1997 stats., and s. 49.26 (1).

46.215(1)(k) (k) Certify eligibility for and issue food coupons to needy households in conformity with the federal food stamp act of 1964 as amended, and, in addition, the county department of social services may certify eligibility for and distribute surplus commodities and food stuffs.

46.215(1)(L) (L) Within the limits of available state and federal funds and of county funds appropriated to match state funds, to provide social services for persons eligible for or receiving benefits under the supplementary security income program under federal Title XVI, the supplemental payments program under s. 49.77 or aid to families with dependent children under s. 49.19.

46.215(1)(m) (m) To administer the long-term support community options program under s. 46.27, if the county board of supervisors designates the county department of social services as the administrative agency.

46.215(1)(n) (n) To collect and transmit information to the department of administration so that a federal energy assistance payment may be made to an eligible household; to collect and transmit information to the department of administration so that weatherization services may be made available to an eligible household; to receive applications from individuals seeking low-income energy assistance under s. 16.27 (4) or weatherization services under s. 16.26; to provide information on the income eligibility for weatherization of a recipient of low-income energy assistance to an entity with which the department of administration contracts for provision of weatherization under s. 16.26; and to receive a request, determine a correct payment amount, if any, and provide payment, if any, for emergency assistance under s. 16.27 (8).

46.215(1)(p) (p) To administer the child care program under s. 49.155, if the department of children and families contracts with the county department of social services to do so.

46.215(1)(q) (q) If the county board of supervisors establishes an initiative to provide coordinated services under s. 59.53 (7), to participate in and administer the initiative, including entering into any written interagency agreements or contracts.

46.215(1)(r) (r) If authorized under s. 46.283 (1) (a) 1., to apply to the department of health services to operate a resource center under s. 46.283 and, if the department contracts with the county under s. 46.283 (2), to operate the resource center.

46.215(1)(s) (s) If authorized under s. 46.284 (1) (a) 1., to apply to the department of health services to operate a care management organization under s. 46.284 and, if the department contracts with the county under s. 46.284 (2), to operate the care management organization and, if appropriate, place funds in a risk reserve.

46.215(1)(t) (t) At the discretion of the county board of supervisors, to combine with one or more other counties to establish a county department of social services on a multicounty basis. A multicounty department of social services established under this paragraph shall meet the requirements for a county department of social services under this section.

46.215(1m) (1m) Exchange of information; long-term care. Notwithstanding ss. 46.2895 (9), 48.78 (2) (a), 49.45 (4), 49.83, 51.30, 51.45 (14) (a), 55.22 (3), 146.82, 252.11 (7), 253.07 (3) (c), and 938.78 (2) (a), a subunit of a county department of social services or tribal agency acting under this section may exchange confidential information about a client, without the informed consent of the client, with any other subunit of the same county department of social services or tribal agency, with a resource center, a care management organization, or a long-term care district, with an elder-adult-at-risk agency, an adult-at-risk agency, or any agency to which referral for investigation is made under s. 46.90 (5) (a) 1. or 55.043 (1r) (a) 1g., or with a person providing services to the client under a purchase of services contract with the county department of social services or tribal agency or with a resource center, a care management organization, or a long-term care district, if necessary to enable an employee or service provider to perform his or her duties, or to enable the county department of social services or tribal agency to coordinate the delivery of services to the client. An agency that releases information under this subsection shall document that a request for information was received and what information was provided.

46.215(1p) (1p) Exchange of information; statewide automated child welfare information system. Notwithstanding ss. 46.2895 (9), 48.396 (1) and (2) (a), 48.78 (2) (a), 48.981 (7), 49.45 (4), 49.83, 51.30, 51.45 (14) (a), 55.22 (3), 146.82, 252.11 (7), 252.15, 253.07 (3) (c), 938.396 (1) (a) and (2), and 938.78 (2) (a), a county department under this section may enter the content of any record kept or information received by that county department into the statewide automated child welfare information system established under s. 48.47 (7g).

46.215(2) (2) Purchase of care and services.

46.215(2)(a)(a)

46.215(2)(a)1.1. In order to ensure the availability of a full range of care and services, the county department of social services may contract, either directly or through the department of health services, with public or voluntary agencies or others to purchase, in full or in part, care and services, except as provided under subch. III of ch. 49 and s. 301.08 (2), which the county department of social services is authorized by any statute to furnish in any manner. This care and these services may be purchased from the department of health services if the department of health services has staff to furnish the care and services. If the county department of social services has adequate staff, it may sell the care and services directly to another county or state agency.

46.215(2)(a)2. 2. In order to ensure the availability of a full range of care and services, the county department of social services may contract, either directly or through the department of children and families, with public or voluntary agencies or others to purchase, in full or in part, care and services under ch. 48 and subch. III of ch. 49 which the county department of social services is authorized to furnish. This care and these services may be purchased from the department of children and families if the department of children and families has staff to furnish the services. If the county department of social services has adequate staff, it may sell the care and services directly to another county or state agency.

46.215(2)(a)3. 3. In order to ensure the availability of a full range of care and services, the county department of social services may contract, either directly or through the department of corrections, with public or voluntary agencies or others to purchase, in full or in part, juvenile delinquency-related care and services which the county department of social services is authorized by any statute to furnish in any manner. Such services may be purchased from the department of corrections if the department of corrections has staff to furnish the services. If the county department of social services has adequate staff, it may sell the care and services directly to another county or state agency.

46.215(2)(b) (b) A county department of social services may purchase development and training services from the department of health services, from the department of children and families, from the department of corrections or from other county agencies when the services are available. A county department of social services may sell the development and staff training services to another county or state agency if the county department has adequate staff to provide the services.

46.215(2)(c) (c)

46.215(2)(c)1.1. A county department of social services shall develop, under the requirements of s. 46.036, plans and contracts for care and services to be purchased, except for care and services under subch. III of ch. 49 or s. 301.08 (2). The department of health services may review the contracts and approve them if they are consistent with s. 46.036 and if state or federal funds are available for such purposes. The joint committee on finance may require the department of health services to submit the contracts to the committee for review and approval. The department of health services may not make any payments to a county for programs included in a contract under review by the committee. The department of health services shall reimburse each county for the contracts from the appropriations under s. 20.435 (7) (b) and (o), as appropriate, under s. 46.495.

46.215(2)(c)2. 2. A county department of social services shall develop, under the requirements of s. 49.34, plans and contracts for care and services to be purchased under ch. 48 and subch. III of ch. 49. The department of children and families may review the contracts and approve them if they are consistent with s. 49.34 and if state or federal funds are available for such purposes. The joint committee on finance may require the department of children and families to submit the contracts to the committee for review and approval. The department of children and families may not make any payments to a county for programs included in a contract under review by the committee.

46.215(2)(c)3. 3. A county department of social services shall develop, under the requirements of s. 301.08 (2), plans and contracts for juvenile delinquency-related care and services to be purchased. The department of corrections may review the contracts and approve them if they are consistent with s. 301.08 (2) and if state or federal funds are available for such purposes. The joint committee on finance may require the department of corrections to submit the contracts to the committee for review and approval. The department of corrections may not make any payments to a county for programs included in a contract under review by the committee. The department of corrections shall reimburse each county for the contracts from the appropriations under s. 20.410 (3) (cd) and (ko) as appropriate.

46.215(3) (3) Program budgets. The county department of social services shall submit a final budget to the department of health services under s. 46.031 (1), to the department of corrections under s. 301.031 (1), and to the department of children and families under s. 49.325 (1), for authorized services.

46.215 History History: 1971 c. 218; 1973 c. 90, 147, 333, 336; 1975 c. 39, 307, 421; 1977 c. 29, 271, 418; 1979 c. 34; 1981 c. 20 ss. 867m to 870, 2202 (20) (j); 1981 c. 81, 329; 1983 a. 27 ss. 1080, 2202 (20); 1983 a. 190 s. 7; 1983 a. 193; 1985 a. 29, 120; 1985 a. 176 ss. 322 to 332; Stats. 1985 s. 46.215; 1987 a. 27; 1987 a. 403 s. 256; 1989 a. 31, 107, 336, 359; 1991 a. 39, 274; 1993 a. 16; 1995 a. 27 ss. 2063 to 2076, 9126 (19), 9130 (4); 1995 a. 64, 77, 201, 225, 289, 352, 404, 417; 1997 a. 3, 27, 35, 252; 1999 a. 9; 2001 a. 16; 2003 a. 33; 2005 a. 25, 264, 388, 406; 2007 a. 20 ss. 848 to 856, 9121 (6) (a); 2007 a. 45, 96; 2009 a. 15, 28, 180, 334; 2011 a. 32; 2013 a. 20.

46.215 Annotation Counties have authority to provide the funding of services under s. 49.51 (3) (c) [now 46.215 (2) (c)] on their own but are not required to do so when reimbursement is unavailable. 63 Atty. Gen. 584.



46.22 County social services.

46.22  County social services.

46.22(1) (1)  County department of social services.

46.22(1)(a)(a) Creation. Except as provided under s. 46.23 (3) (b), the county board of supervisors of any county with a population of less than 500,000, or the county boards of 2 or more counties, shall establish a county department of social services on a single-county or multicounty basis. The county department of social services shall consist of a county social services board, a county social services director and necessary personnel.

46.22(1)(am) (am) Funding for multicounties. State social services funding under s. 20.435 (7) (b) is not available to counties which establish a multicounty department of social services until the counties have drafted a contractual agreement, approved by the secretary, setting forth the plans for direct sponsorship and have drafted a budget under par. (b) 1. d.

46.22(1)(b) (b) Powers and duties.

46.22(1)(b)1.1. The county department of social services shall have the following functions, duties and powers in accordance with the rules promulgated by the department of health services and subject to the supervision of the department of health services:

46.22(1)(b)1.a. a. To maintain administrative and reporting relationships with all pertinent state departments.

46.22(1)(b)1.b. b. To make investigations which relate to welfare services, except as provided under ch. 48 and subch. III of ch. 49, upon request by the department of health services.

46.22(1)(b)1.c. c. Within the limits of available state and federal funds and of county funds appropriated to match state funds, to provide social services for persons eligible for or receiving supplemental security aids under Title XVI of the social security act, eligible for or receiving state supplemental payments under s. 49.77 or eligible for or receiving aid to families with dependent children under s. 49.19.

46.22(1)(b)1.d. d. To submit a final budget in accordance with s. 46.031 (1) for services authorized in this section, except for the administration of and cost of aid granted under ss. 49.19 and 49.45 to 49.471.

46.22(1)(b)1.e. e. To administer the long-term support community options program singly under s. 46.27 (3) (b) 1. or jointly under s. 46.27 (3) (b) 5., as designated by the county board of supervisors in a county with a single-county department of social services or the county boards of supervisors in counties with a multicounty department of social services.

46.22(1)(b)1.g. g. To make certification or referral of eligibles for state or federal assistance programs under subch. V of ch. 49, eligibility for which is based on need.

46.22(1)(b)1.i. i. If the county board of supervisors establishes an initiative to provide coordinated services under s. 59.53 (7), to participate in and administer the initiative, including entering into any written interagency agreements or contracts.

46.22(1)(b)1.j. j. If authorized under s. 46.283 (1) (a) 1., to apply to the department of health services to operate a resource center under s. 46.283 and, if the department contracts with the county under s. 46.283 (2), to operate the resource center.

46.22(1)(b)1.k. k. If authorized under s. 46.284 (1) (a) 1., to apply to the department of health services to operate a care management organization under s. 46.284 and, if the department contracts with the county under s. 46.284 (2), to operate the care management organization and, if appropriate, place funds in a risk reserve.

46.22(1)(b)2. 2. A county department of social services shall have the following functions, duties, and powers in accordance with the rules promulgated by the department of children and families and subject to the supervision of the department of children and families:

46.22(1)(b)2.b. b. To maintain administrative and reporting relationships with all pertinent state departments.

46.22(1)(b)2.c. c. To make investigations as provided under ch. 48 and subch. III of ch. 49 upon request by the department of children and families.

46.22(1)(b)2.d. d. To certify eligibility for and issue food coupons to needy households in conformity with 7 USC 2011 to 2036, subject to s. 49.78.

46.22(1)(b)2.e. e. To make payments in such manner as the department of children and families may determine for training of recipients, former recipients and potential recipients of aid in programs established under s. 49.193, 1997 stats., and s. 49.26 (1).

46.22(1)(b)2.f. f. To submit a final budget in accordance with s. 49.325 (1) for services authorized in this subdivision.

46.22(1)(b)2.fm. fm. To administer the child care program under s. 49.155, if the department of children and families contracts with the county department of social services to do so.

46.22(1)(b)2.g. g. To make certification or referral of eligibles for state or federal works or other assistance programs under ch. 48 and subch. III of ch. 49, eligibility for which is based on need.

46.22(1)(b)3. 3. A county department of social services shall have the following functions, duties, and powers in accordance with the rules promulgated and standards established by the department of health services and subject to the supervision of the department of children and families:

46.22(1)(b)3.a. a. To maintain administrative and reporting relationships with all pertinent state departments.

46.22(1)(b)3.b. b. To make investigations which relate to programs under s. 49.046, 1993 stats., upon request by the department of health services.

46.22(1)(b)3.d. d. To submit a final budget to the department of children and families in accordance with s. 49.325 for services authorized in this subdivision.

46.22(1)(b)4m. 4m. A county department of social services shall have the following functions, duties and powers in accordance with the rules promulgated by the department of administration and subject to the supervision of the department of administration:

46.22(1)(b)4m.a. a. To collect and transmit information to the department of administration so that a federal energy assistance payment may be made to an eligible household.

46.22(1)(b)4m.b. b. To collect and transmit information to the department of administration so that weatherization services may be made available to an eligible household.

46.22(1)(b)4m.c. c. To receive applications from individuals seeking low-income energy assistance under s. 16.27 (4) or weatherization services under s. 16.26.

46.22(1)(b)4m.d. d. To provide information on the income eligibility for weatherization of a recipient of low-income energy assistance to an entity with which the department of administration contracts for provision of weatherization under s. 16.26.

46.22(1)(b)4m.e. e. To receive a request, determine a correct payment amount, if any, and provide payment, if any, for emergency assistance under s. 16.27 (8).

46.22(1)(b)5m. 5m. A county department of social services shall have the following functions, duties and powers in accordance with the rules promulgated by the department of corrections and subject to the supervision of the department of corrections:

46.22(1)(b)5m.a. a. To administer juvenile delinquency-related services under s. 301.26.

46.22(1)(b)5m.b. b. To maintain administrative and reporting relationships with all pertinent state departments.

46.22(1)(b)5m.c. c. To make investigations relating to juvenile delinquency-related services upon request by the department of corrections.

46.22(1)(b)5m.d. d. To submit a final budget in accordance with s. 301.031 (1) for services authorized in this subdivision.

46.22(1)(c) (c) Other powers and duties. The county board of supervisors in a county with a single-county department of social services and the county boards of supervisors in counties with a multicounty department of social services may provide that the county department of social services shall, in addition to exercising the mandatory functions, duties and powers under par. (b), have any or all of the following functions, duties and powers and such other welfare functions as may be delegated to it by the county board of supervisors in a county with a single-county department of social services and the county boards of supervisors in counties with a multicounty department of social services:

46.22(1)(c)1. 1. Make investigations in cooperation with the court, institution superintendent, district attorney and other agencies and officials operating in the welfare field regarding admissions to and release or conditional release from the following institutions:

46.22(1)(c)1.a. a. `County institutions.' Any county infirmary, home, asylum or hospital for mental diseases, tuberculosis or otherwise.

46.22(1)(c)1.b. b. `State institutions.' The Mendota Mental Health Institute, the Winnebago Mental Health Institute, centers for the developmentally disabled, and Type 1 juvenile correctional facilities, as defined in s. 938.02 (19).

46.22(1)(c)1.c. c. `Other institution.' University of Wisconsin Hospitals and Clinics and secured residential care centers for children and youth, as defined in s. 938.02 (15g).

46.22(1)(c)2. 2. Subdivision 1. does not authorize the county department of social services to make investigations regarding admission to or release from state prisons under s. 302.01, county houses of correction, jails, detention homes or reforestation camps.

46.22(1)(c)4. 4. Make investigations which are provided for under s. 48.88 (2) (a) and (c), if the court having jurisdiction so directs.

46.22(1)(c)5. 5. Perform the duties and functions prescribed in ss. 48.08 and 938.08 when requested to do so by the judge assigned to exercise jurisdiction under chs. 48 and 938.

46.22(1)(c)6. 6. To furnish services to families or persons other than the granting of financial or material aid where such services may prevent such families or persons from becoming public charges or restore them to a condition of self-support.

46.22(1)(c)7. 7. To certify eligibility for and distribute surplus commodities and foodstuffs.

46.22(1)(c)8. 8. To administer child welfare services including services to juveniles who are delinquent and to children who have an intellectual disability or are dependent, neglected or nonmarital, and to other children who are in need of such services. In administering child welfare services the county department of social services shall be governed by the following:

46.22(1)(c)8.a. a. The county department of social services may avail itself of the cooperation of any individual or private agency or organization interested in the social welfare of children in the county with a single-county department of social services or in the counties with a multicounty department of social services.

46.22(1)(c)8.b. b. The county department of social services shall administer and expend such amounts as may be necessary out of any moneys which may be appropriated for child welfare purposes by the county board of supervisors in a county with a single-county department of social services or by the county boards of supervisors in counties with a multicounty department of social services or donated by individuals or private organizations.

46.22(1)(c)8.c. c. Upon the request of the judge assigned to exercise jurisdiction under chs. 48 and 938, the county department of social services shall investigate the home environment and other factors in the life of any child brought to the attention of the court for alleged dependency or neglect, or any juvenile brought to the attention of the court for alleged delinquency, and to assume guidance and supervision of any juvenile placed on probation by that court.

46.22(1)(c)8.d. d. Upon the request of the department of corrections and under its direction, the county department of social services shall assume the oversight of any juvenile under parole from or otherwise subject to the supervision of any state institution.

46.22(1)(c)8.e. e. The county department of social services shall have the powers and duties specified in ss. 48.57 and 938.57.

46.22(1)(c)8.f. f. The county department of social services shall implement the statewide automated child welfare information system established under s. 48.47 (7g).

46.22(1)(c)9. 9. The authority given to the county department of social services under subd. 8. to function as an authorized child welfare agency shall not be interpreted as excluding agencies licensed under s. 48.60 from also exercising such functions.

46.22(1)(d) (d) Merit system; records. The county department of social services is subject to s. 49.78 (4) to (7). The county department of social services and all county officers and employees performing any duties in connection with the administration of aid to families with dependent children shall observe all rules promulgated by the department of children and families under s. 49.78 (4) and shall keep records and furnish reports as the department of children and families requires in relation to their performance of such duties.

46.22(1)(dm) (dm) Exchange of information; long-term care. Notwithstanding ss. 46.2895 (9), 48.78 (2) (a), 49.45 (4), 49.83, 51.30, 51.45 (14) (a), 55.22 (3), 146.82, 252.11 (7), 253.07 (3) (c), and 938.78 (2) (a), a subunit of a county department of social services or tribal agency acting under this subsection may exchange confidential information about a client, without the informed consent of the client, with any other subunit of the same county department of social services or tribal agency, with a resource center, a care management organization, or a long-term care district, with an elder-adult-at-risk agency, an adult-at-risk agency, or any agency to which referral for investigation is made under s. 46.90 (5) (a) 1. or 55.043 (1r) (a) 1g., or with a person providing services to the client under a purchase of services contract with the county department of social services or tribal agency or with a resource center, a care management organization, or a long-term care district, if necessary to enable an employee or service provider to perform his or her duties, or to enable the county department of social services or tribal agency to coordinate the delivery of services to the client. An agency that releases information under this paragraph shall document that a request for information was received and what information was provided.

46.22(1)(dp) (dp) Exchange of information; statewide automated child welfare information system. Notwithstanding ss. 46.2895 (9), 48.396 (1) and (2) (a), 48.78 (2) (a), 48.981 (7), 49.45 (4), 49.83, 51.30, 51.45 (14) (a), 55.22 (3), 146.82, 252.11 (7), 252.15, 253.07 (3) (c), 938.396 (1) (a) and (2), and 938.78 (2) (a), a county department under this section may enter the content of any record kept or information received by that county department into the statewide automated child welfare information system established under s. 48.47 (7g).

46.22(1)(e) (e) Purchase of care and services.

46.22(1)(e)1.1. In order to ensure the availability of a full range of care and services, a county department of social services may contract, either directly or through the department of health services, the department of children and families, or the department of corrections, with public or voluntary agencies or others to purchase, in full or in part, care and services which the county department of social services is authorized by any statute to furnish in any manner. The services may be purchased from the department of health services, the department of children and families, or the department of corrections if the department of health services, the department of children and families, or the department of corrections has staff to furnish the services. The county department of social services, if it has adequate staff, may sell the care and services directly to another county or state agency.

46.22(1)(e)2. 2. A county department of social services may purchase development and training services from the department of health services, the department of children and families, or the department of corrections or from other county agencies if the services are available or sell the development and staff training services to another county or state agency if the county department of social services has adequate staff to provide the services.

46.22(1)(e)3. 3.

46.22(1)(e)3.a.a. A county department of social services shall develop, under the requirements of s. 46.036, plans and contracts for care and services, except under ch. 48, subch. III of ch. 49, and s. 301.08 (2), to be purchased. The department of health services may review the contracts and approve them if they are consistent with s. 46.036 and to the extent that state or federal funds are available for such purposes. The joint committee on finance may require the department of health services to submit the contracts to the committee for review and approval. The department of health services may not make any payments to a county for programs included in the contract that is under review by the committee. The department of health services shall reimburse each county for the contracts from the appropriations under s. 20.435 (7) (b) and (o) according to s. 46.495.

46.22(1)(e)3.b. b. A county department of social services shall develop, under the requirements of s. 49.34, plans and contracts for care and services under ch. 48 and subch. III of ch. 49 to be purchased. The department of children and families may review the contracts and approve them if they are consistent with s. 49.34 and to the extent that state or federal funds are available for such purposes. The joint committee on finance may require the department of children and families to submit the contracts to the committee for review and approval. The department of children and families may not make any payments to a county for programs included in the contract that is under review by the committee.

46.22(1)(e)3.c. c. A county department of social services shall develop, under the requirements of s. 301.08 (2), plans and contracts for juvenile delinquency-related care and services to be purchased. The department of corrections may review the contracts and approve them if they are consistent with s. 301.08 (2) and to the extent that state or federal funds are available for such purposes. The joint committee on finance may require the department of corrections to submit the contracts to the committee for review and approval. The department of corrections may not make any payments to a county for programs included in the contract that is under review by the committee. The department of corrections shall reimburse each county for the contracts from the appropriations under s. 20.410 (3) (cd) and (ko) as appropriate.

46.22(1m) (1m) County social services board.

46.22(1m)(a)(a) Composition.

46.22(1m)(a)1.1. In any single-county department of social services, the county social services board shall consist of 3, 5 or 7 residents of the county, as determined by the county board of supervisors.

46.22(1m)(a)2. 2. In any multicounty department of social services, the county social services board shall be composed of 11 members plus 3 additional members for each county in a multicounty department of social services in excess of 2.

46.22(1m)(b) (b) Appointment, election. The members of the county social services board shall be elected or appointed either from members of the county board of supervisors or from the county at large, or both, on the basis of knowledge and interest in public welfare as follows:

46.22(1m)(b)1. 1. In a single-county department of social services in a county without a county executive or county administrator, the county board of supervisors shall elect, or the chairperson of the county board of supervisors under rules of the county board of supervisors shall appoint, the county social services board.

46.22(1m)(b)2. 2. In any county with a county executive or county administrator which has established a single-county department of social services, the county executive or county administrator shall appoint, subject to confirmation by the county board of supervisors, the county social services board, which shall be only a policy-making body determining the broad outlines and principles governing the administration of programs under this section.

46.22(1m)(b)3. 3. The county boards of supervisors of the counties in a multicounty department of social services shall make appointments in a manner acceptable to the counties in a multicounty department of social services, but each of the counties in a multicounty department of social services may appoint to the county social services board not more than 3 members from its county board of supervisors.

46.22(1m)(c) (c) Compensation; terms; removal. The members of the county social services board shall receive compensation and hold office for a term as fixed by the county board of supervisors in a county with a single-county department or by the county boards of supervisors in counties with a multicounty department, except as follows:

46.22(1m)(c)1. 1. A member of the county social services board appointed under par. (b) 2. may be removed by the county executive or county administrator for cause.

46.22(1m)(c)2. 2. The term of office of any member of the county social services board appointed under par. (b) 3. shall be 3 years, but of the members first appointed, at least one-third shall be appointed for one year; at least one-third for 2 years; and the remainder for 3 years. Vacancies shall be filled for the residue of the unexpired term in the manner that original appointments are made. Any county social services board member may be removed from office for cause by a two-thirds vote of the appointing authority, on due notice in writing and hearing of the charges against the member.

46.22(2) (2) Powers and duties of county social services board in certain counties. A county social services board elected or appointed under sub. (1m) (b) 1. and 3. shall:

46.22(2)(a) (a) At the first meeting of the county social services board, elect from their number, a chairperson, a secretary and other officers as deemed necessary. Vacancies in these offices shall be filled for the unexpired terms. The chairperson presides at all meetings when present, and countersigns all actions taken by the county social services board. In case of the absence of the chairperson for any meeting the members present shall choose a temporary chairperson.

46.22(2)(b) (b) Appoint the county social services director under sub. (3) subject to s. 49.78 (4) to (7) and the rules promulgated thereunder and subject to the approval of the county board of supervisors in a county with a single-county department of social services or the county boards of supervisors in counties with a multicounty department of social services.

46.22(2)(c) (c) Supervise the working of the county department of social services and shall be a policy-making body determining the broad outlines and principles governing the administration of the functions, duties and powers assigned to the county department of social services under sub. (1) (b) and (c).

46.22(2)(d) (d) As it determines necessary, appoint committees consisting of residents of the county, which shall advise the county social services board on any matters for which they are created. Members of such committees shall serve without compensation.

46.22(2)(e) (e) Consult with the county social services director appointed under par. (b) concerning the preparation of the annual budget, the annual report of the operation of the county department of social services and the appointment of necessary personnel.

46.22(2)(f) (f) Recommend program priorities, identify unmet service needs and prepare short-term and long-term plans and budgets for meeting such priorities and needs.

46.22(2)(g) (g) Determine, subject to the approval of the county board of supervisors in a county with a single-county department of social services or the county boards of supervisors in counties with a multicounty department of social services and with the advice of the county social services director appointed under par. (b), whether services are to be provided directly by the county department of social services or contracted for with other providers and make such contracts. The county board of supervisors in a county with a single-county department of social services or the county boards of supervisors in counties with a multicounty department of social services may elect to require the approval of any such contract by the county board of supervisors in a county with a single-county department of social services or the county boards of supervisors in counties with a multicounty department of social services.

46.22(2)(h) (h) Develop county social services board operating procedures.

46.22(2)(i) (i) Comply with state requirements.

46.22(2)(j) (j) Assist in arranging cooperative working agreements with persons providing health, education, vocational or welfare services related to services provided under this section.

46.22(2)(k) (k) Establish priorities in addition to those mandated by the department.

46.22(2)(L) (L) Evaluate services delivery.

46.22(2)(m) (m) Cooperate to the extent feasible with the school board, health planning agencies, law enforcement agencies, and other human service agencies, committees and planning bodies in the geographic area served by the county department of social services.

46.22(2)(n) (n) Assume the powers and duties of the county department of social services under sub. (1) (b) to (e).

46.22(2g) (2g) Powers and duties of county social services board in certain counties with a county executive or county administrator. A county social services board appointed under sub. (1m) (b) 2. shall:

46.22(2g)(a) (a) At the first meeting of the county social services board, elect from their number, a chairperson, a secretary and other officers as deemed necessary. Vacancies in these offices shall be filled for the unexpired terms. The chairperson presides at all meetings when present, and countersigns all actions taken by the county social services board. In case of the absence of the chairperson for any meeting the members present shall choose a temporary chairperson.

46.22(2g)(b) (b) Appoint committees consisting of residents of the county to advise the county social services board as it deems necessary. Members of such committees shall serve without compensation.

46.22(2g)(c) (c) Recommend program priorities, identify unmet service needs and prepare short-term and long-term plans and budgets for meeting such priorities and needs.

46.22(2g)(d) (d) Prepare, with the assistance of the county social services director under sub. (3m) (b) 5., a proposed budget for submission to the county executive or county administrator, a final budget for submission to the department of health services in accordance with s. 46.031 (1) for authorized services, except services under ch. 48, subch. III of ch. 49, or s. 301.08 (2), a final budget for submission to the department of children and families in accordance with s. 49.325 for authorized services under ch. 48 and subch. III of ch. 49, and a final budget for submission to the department of corrections in accordance with s. 301.031 (1) for authorized juvenile delinquency-related services.

46.22(2g)(e) (e) Advise the county social services director under sub. (3m) (b) 3. regarding purchasing and providing services and the selection of purchase of service vendors, and make recommendations to the county executive or county administrator regarding modifications in such purchasing, providing and selection.

46.22(2g)(f) (f) Develop county social services board operating procedures.

46.22(2g)(g) (g) Comply with state requirements.

46.22(2g)(h) (h) Assist in arranging cooperative working agreements with persons providing health, education, vocational or welfare services related to services provided under this section.

46.22(3) (3) County social services director in certain counties. A county social services director appointed under sub. (2) (b) shall:

46.22(3)(a) (a) Serve as the executive and administrative officer of the county department of social services.

46.22(3)(b) (b) In consultation and agreement with the county social services board under sub. (2), prepare and submit to the county board of supervisors an annual budget of all funds necessary for the county department of social services, and prepare annually a full report of the operations and administration of the county department of social services. The county board of supervisors shall review and approve, reject or revise by majority vote the annual budget of the county department of social services.

46.22(3)(c) (c) Recommend to the county social services board under sub. (2) the appointment of employees necessary to administer the functions of the county department of social services.

46.22(3)(d) (d) Make recommendations to the county board of supervisors in a county with a single-county department of social services or the county boards of supervisors in counties with a multicounty department of social services who shall fix the salary of such employees.

46.22(3)(f) (f) Comply with state requirements.

46.22(3)(g) (g) Cooperate to the extent feasible with the school board, health planning agencies, law enforcement agencies, and other human service agencies, committees and planning bodies in the geographic area served by the county department of social services.

46.22(3m) (3m) County social services director in certain counties with a county executive or county administrator.

46.22(3m)(a)(a) In any county with a county executive or a county administrator that has established a single-county department of social services, the county executive or county administrator, subject to s. 49.78 (4) to (7) and the rules promulgated thereunder, shall appoint and supervise the county social services director. The appointment is subject to the confirmation of the county board of supervisors unless the county board of supervisors, by ordinance, elects to waive confirmation or unless the appointment is made under a civil service system competitive examination procedure established under s. 59.52 (8) or ch. 63.

46.22(3m)(b) (b) A county social services director appointed under par. (a) shall:

46.22(3m)(b)1. 1. Supervise and administer any program established by the county department of social services.

46.22(3m)(b)1m. 1m. Supervise the operations and administration of the county department of social services.

46.22(3m)(b)2. 2. Determine administrative and program procedures.

46.22(3m)(b)3. 3. Determine, subject to the approval of the county board of supervisors and with the advice of the county social services board under sub. (2g) (e), whether services are to be provided directly by the county department of social services or contracted for with other providers and make such contracts. The county board of supervisors may elect to require the approval of any such contract by the county board of supervisors.

46.22(3m)(b)5. 5. Assist the county social services board in the preparation of the budgets required under sub. (2g) (d).

46.22(3m)(b)6. 6. Make recommendations to the county executive or county administrator regarding modifications to the proposed budget prepared by the county social services board under sub. (2g) (d).

46.22(3m)(b)7. 7. Evaluate service delivery.

46.22(3m)(b)9. 9. Establish salaries and personnel policies of the county department of social services subject to approval of the county executive or county administrator and county board of supervisors.

46.22(3m)(b)10. 10. Perform other functions necessary to manage, operate, maintain and improve programs.

46.22(3m)(b)11. 11. Comply with state requirements.

46.22(3m)(b)12. 12. Establish priorities in addition to those mandated by the department of health services, by the department of children and families, or by the department of corrections.

46.22(3m)(b)13. 13. Determine the number and location of outstations when appropriate to meet service demands.

46.22(3m)(b)15. 15. Prepare annually a full report of the operations and administration of the county department of social services.

46.22(3m)(b)16. 16. Cooperate to the extent feasible with the school board, health planning agencies, law enforcement agencies, and other human service agencies, committees and planning bodies in the geographic area served by the county department of social services.

46.22(3m)(b)17. 17. In consultation with the county social services board under sub. (2g), prepare:

46.22(3m)(b)17.a. a. Intermediate-range plans and budget.

46.22(3m)(b)17.b. b. Such other reports as are required by the secretary of health services, the secretary of children and families, the secretary of corrections, and the county board of supervisors.

46.22(4) (4) Construction.

46.22(4)(a)(a) Any reference in any law to a county department of social services under this section applies to a county department under s. 46.23 in its administration of the powers and duties of the county department of social services under s. 46.23 (3) (b).

46.22(4)(b) (b)

46.22(4)(b)1.1. Any reference in any law to a county social services director appointed under sub. (2) (b) applies to the director of a county department appointed under s. 46.23 (5) (f) in his or her administration of the powers and duties of that county social services director.

46.22(4)(b)2. 2. Any reference in any law to a county social services director appointed under sub. (3m) (a) applies to the director of a county department appointed under s. 46.23 (6m) (intro.) in his or her administration of the powers and duties of that county social services director.

46.22(4)(c) (c)

46.22(4)(c)1.1. Any reference in any law to a county social services board appointed under sub. (1m) (b) 1. and 3. applies to the board of a county department appointed under s. 46.23 (4) (b) 1. in its administration of the powers and duties of that county social services board.

46.22(4)(c)2. 2. Any reference in any law to a county social services board appointed under sub. (1m) (b) 2. applies to the board of a county department appointed under s. 46.23 (4) (b) 2. in its administration of the powers and duties of that county social services board.

46.22 History History: 1971 c. 164, 218; 1973 c. 90 ss. 226, 560 (3); 1973 c. 147, 333; 1975 c. 39; 1975 c. 189 s. 99 (1), (2); 1975 c. 224 ss. 52p, 146m; 1975 c. 307, 422; 1975 c. 430 s. 78; 1977 c. 29 ss. 560, 1656 (18); 1977 c. 83 s. 26; 1977 c. 418, 449; 1979 c. 34, 221; 1981 c. 20 ss. 759 to 763m, 2202 (20) (j); 1981 c. 329; 1981 c. 390 s. 252; 1983 a. 27 s. 2202 (20); 1983 a. 190 s. 7; 1983 a. 192, 193, 447; 1985 a. 29, 120; 1985 a. 176 ss. 28, 30, 59 to 105; 1985 a. 332; 1987 a. 5, 27; 1989 a. 31, 107, 336, 359; 1991 a. 39, 274; 1993 a. 16; 1995 a. 27 ss. 2077 to 2111, 9126 (19), 9130 (4); 1995 a. 64, 77, 201, 289, 352, 404, 417; 1997 a. 3, 27, 35, 252; 1999 a. 9, 83; 2001 a. 16, 103; 2003 a. 33; 2005 a. 25, 264, 344, 388, 406; 2007 a. 20 ss. 857 to 877, 9121 (6) (a); 2007 a. 45, 96; 2009 a. 28, 180, 334; 2011 a. 32, 126.

46.22 Annotation Members of a social services board in a county with a county executive or a county administrator may be granted access to child abuse and neglect files under s. 48.981 if access is necessary for the performance of their statutory duties. 79 Atty. Gen. 212.



46.225 Indigency determinations.

46.225  Indigency determinations. If applicable under s. 977.07 (1), a county department under s. 46.21, 46.22 or 46.23 shall make indigency determinations.

46.225 History History: 1979 c. 356; 1985 a. 176.



46.23 County department of human services.

46.23  County department of human services.

46.23(1)(1)  Intent. The intent of this section is to enable and encourage counties to develop and make available to all citizens of this state a comprehensive range of human services in an integrated and efficient manner; to utilize and expand existing governmental, voluntary and private community resources for the provision of services to prevent or ameliorate social, mental and physical disabilities; to provide for the integration of administration of those services and facilities organized under this section through the establishment of a unified administrative structure and of a unified policy-making body; and to authorize state consultative services, reviews and establishments of standards and grants-in-aid for such programs of services and facilities.

46.23(2) (2) Definitions. Except as otherwise provided, in this section:

46.23(2)(a) (a) "Human services" means the total range of services to people including, but not limited to, health care, mental illness treatment, developmental disabilities services, income maintenance, probation, extended supervision and parole services, alcohol and drug abuse services, services to children, youth and aging, family counseling, special education services, and manpower services.

46.23(2)(b) (b) "Program" means community services and facilities for the prevention and amelioration of social, mental and physical disabilities.

46.23(3) (3) County department of human services.

46.23(3)(a)(a) Creation. Upon approval by the secretary of health services, by the secretary of corrections, and by the secretary of children and families of a feasibility study and a program implementation plan, the county board of supervisors of any county with a population of less than 500,000, or the county boards of supervisors of 2 or more counties, may establish by resolution a county department of human services on a single-county or multicounty basis to provide the services required under this section. The county department of human services shall consist of the county human services board, the county human services director and necessary personnel.

46.23(3)(am) (am) Delivery of services plan.

46.23(3)(am)1.1. The county department of human services shall prepare a local plan for the delivery of human services which includes an inventory of all existing resources, identifies needed new resources and services and contains a plan for meeting the health, mental health and social needs of individuals and families. The plan shall be based on an annual need survey of the prevalence and incidence of the various disabilities within the geographic boundaries of the county department of human services. The plan shall also include the establishment of long-range goals and intermediate-range plans, detailing priorities and estimated costs and providing for coordination of local services and continuity of care.

46.23(3)(am)2. 2. Prior to adoption of the plan by the county department of human services under subd. 1., it shall hold a public hearing on the plan. As far as practicable, the county department of human services shall annually publish or otherwise circulate notice of its proposed plan and afford interested persons opportunity to submit data or views orally or in writing.

46.23(3)(am)3. 3. The county board of supervisors in a county with a single-county department of human services and the county boards of supervisors in counties with a multicounty department of human services shall review and approve the overall plan, program and budgets proposed by the county department of human services.

46.23(3)(am)4. 4. No funds may be allocated to any multicounty department of human services until the counties have drawn up a detailed contractual agreement, approved by the secretary of health services, by the secretary of corrections, and by the secretary of children and families, setting forth the plan for joint sponsorship.

46.23(3)(b) (b) Transfer of other county powers and duties.

46.23(3)(b)1.1. If a county department of human services is established under par. (a), the county board of supervisors in a county with a single-county department of human services or the county boards of supervisors in counties with a multicounty department of human services shall transfer the powers and duties of the county departments under ss. 46.22 and 51.42 to the county department of human services. The county board of supervisors in a county with a single-county department of human services and the county boards of supervisors in counties with a multicounty department of human services may transfer the powers and duties of the following to the county department of human services established under par. (a):

46.23(3)(b)1.a. a. A county unit created by the county board of supervisors exercising its authority under s. 59.03 (1).

46.23(3)(b)1.am. am. A county department under s. 51.437.

46.23(3)(b)1.b. b. A local board of health for a local health department, as defined in s. 250.01 (4) (a) 1. or 2. or (c).

46.23(3)(b)1.bm. bm. A local health officer for a local health department, as defined in s. 250.01 (4) (a) 1. or 2. or (c)

46.23(3)(b)1.c. c. A local health department, as defined in s. 250.01 (4) (a) 1. or 2. or (c).

46.23(3)(b)1.d. d. Any other human services program under county control.

46.23(3)(b)2. 2.

46.23(3)(b)2.a.a. Except as provided in s. 46.21 (2m) (b) 2. a., any reference in any law to a county department under s. 46.22, 51.42 or 51.437 applies to the county department of human services under this section in its administration of the powers and duties of the county department to which the reference is made.

46.23(3)(b)2.b. b. Any reference in any law to a county director appointed under s. 46.22 (2) (b), 51.42 (5) (a) 4. or 51.437 (9) (a) applies to the county human services director appointed under sub. (5) (f) in his or her administration of the powers and duties of the county director to which the reference is made. Except as provided in s. 46.21 (2m) (b) 2. b., any reference in any law to a county director appointed under s. 46.22 (3m) (a), 51.42 (6m) (intro.) or 51.437 (10m) (intro.) applies to the county human services director appointed under sub. (6m) (intro.) in his or her administration of the powers and duties of the county director to which the reference is made.

46.23(3)(b)2.c. c. Any reference to a county board appointed under s. 46.22 (1m) (b) 1., 51.42 (4) (a) 1. or 51.437 (7) (a) 1. applies to the county human services board appointed under sub. (4) (b) 1. in its administration of the powers and duties of the county board to which the reference is made. Except as provided in s. 46.21 (2m) (b) 2. c., any reference in any law to the county board appointed under s. 46.22 (1m) (b) 2., 51.42 (4) (a) 2. or 51.437 (7) (a) 2. applies to the county human services board appointed under sub. (4) (b) 2. in its administration of the powers and duties of the county board to which the reference is made.

46.23(3)(b)2.d. d. The powers and duties of the county department of human services under s. 46.21 (2m) do not apply to this section.

46.23(3)(bm) (bm) Long-term support community options program. If the county board of supervisors in a county with a single-county department of human services or the county boards of supervisors in counties with a multicounty department of human services designate the county department of human services as the administrative agency under s. 46.27 (3) (b) 3., the county department of human services shall administer the long-term support community options program under s. 46.27.

46.23(3)(d) (d) Employee protections. All persons employed by a county or by the state, whose functions are assumed by a county department of human services shall continue as employees of the county department of human services without loss in seniority, status or benefits, subject to the merit or civil service system.

46.23(3)(e) (e) Exchange of information; long-term care. Notwithstanding ss. 46.2895 (9), 48.78 (2) (a), 49.45 (4), 49.83, 51.30, 51.45 (14) (a), 55.22 (3), 146.82, 252.11 (7), 253.07 (3) (c), and 938.78 (2) (a), a subunit of a county department of human services or tribal agency acting under this section may exchange confidential information about a client, without the informed consent of the client, with any other subunit of the same county department of human services or tribal agency, with a resource center, a care management organization, or a long-term care district, with an elder-adult-at-risk agency, an adult-at-risk agency, or any agency to which referral for investigation is made under s. 46.90 (5) (a) 1. or 55.043 (1r) (a) 1g., or with a person providing services to the client under a purchase of services contract with the county department of human services or tribal agency or with a resource center, a care management organization, or a long-term care district, if necessary to enable an employee or service provider to perform his or her duties, or to enable the county department of human services or tribal agency to coordinate the delivery of services to the client. An agency that releases information under this paragraph shall document that a request for information was received and what information was provided.

46.23(3)(ed) (ed) Exchange of information; statewide automated child welfare information system. Notwithstanding ss. 46.2895 (9), 48.396 (1) and (2) (a), 48.78 (2) (a), 48.981 (7), 49.45 (4), 49.83, 51.30, 51.45 (14) (a), 55.22 (3), 146.82, 252.11 (7), 252.15, 253.07 (3) (c), 938.396 (1) (a) and (2), and 938.78 (2) (a), a county department under this section may enter the content of any record kept or information received by that county department into the statewide automated child welfare information system established under s. 48.47 (7g).

46.23(4) (4) County human services board.

46.23(4)(a)(a) Composition.

46.23(4)(a)1.1. In any single-county or multicounty department of human services, the county human services board shall be composed of not less than 7 nor more than 15 persons of recognized ability and demonstrated interest in human services. Not less than one-third nor more than two-thirds of the county human services board members may be members of the county board of supervisors. At least one member appointed to a county human services board shall be an individual who receives or has received human services or shall be a family member of such an individual. The remainder of the county human services board members shall be consumers of services or citizens-at-large. No public or private provider of services may be appointed to the county human services board.

46.23(4)(a)2. 2. In a multicounty department of human services, the county human services board shall be constituted so that the representation shall be as equal as possible among the participating counties.

46.23(4)(b) (b) Appointment.

46.23(4)(b)1.1. Except as provided under subd. 2., the county board of supervisors in a county which has established a single-county department of human services or the county boards of supervisors in counties which have established a multicounty department of human services shall, before qualification under this section, appoint a governing and policy-making board to be known as the county human services board.

46.23(4)(b)2. 2. In any county with a county executive or county administrator and which has established a single-county department of human services, the county executive or county administrator shall appoint, subject to confirmation by the county board of supervisors, the county human services board, which shall be only a policy-making body determining the broad outlines and principles governing the administration of programs under this section. A member of a county human services board appointed under this subdivision may be removed by the county executive or county administrator for cause or, on due notice in writing, if the member when appointed was a member of the county board of supervisors and was not reelected to that office.

46.23(4)(c) (c) Terms. Members of a county human services board shall serve for terms of 3 years, so arranged that as nearly as practicable, the terms of one-third of the members shall expire each year. Vacancies shall be filled in the same manner as the original appointments. A county human services board member appointed under par. (b) 1. may be removed from office for the following reasons:

46.23(4)(c)1. 1. For cause, by a two-thirds vote of each county board of supervisors participating in the appointment, on due notice in writing and hearing of the charges against the member.

46.23(4)(c)2. 2. If the member when appointed was a member of the county board of supervisors and was not reelected to that office, on due notice in writing.

46.23(5) (5) Powers and duties of county human services board in certain counties. A county human services board appointed under sub. (4) (b) 1.:

46.23(5)(a) (a)

46.23(5)(a)1.1. Shall determine administrative and program policies, except as provided under ch. 48 and subch. III of ch. 49 and except for juvenile delinquency-related policies, within limits established by the department of health services. Policy decisions, except as provided under ch. 48 and subch. III of ch. 49 and except for juvenile delinquency-related policies, not reserved by statute for the department of health services may be delegated by the secretary to the county human services board.

46.23(5)(a)2. 2. Shall determine administrative and program policies under ch. 48 and subch. III of ch. 49 within limits established by the department of children and families. Policy decisions under ch. 48 and subch. III of ch. 49 not reserved by statute for the department of children and families may be delegated by the secretary of children and families to the county human services board.

46.23(5)(a)3. 3. Shall determine juvenile delinquency-related administrative programs and policies within limits established by the department of corrections. Juvenile delinquency-related policy decisions not reserved by statute for the department of corrections may be delegated by the secretary of corrections to the county human services board.

46.23(5)(b) (b) Shall establish priorities in addition to those mandated by the department of health services, the department of corrections, or the department of children and families.

46.23(5)(c) (c)

46.23(5)(c)1.1. Shall determine whether state mandated services, except for services under ch. 48 and subch. III of ch. 49 and juvenile delinquency-related services, are provided or purchased or contracted for with local providers, and monitor the performance of such contracts. Purchase of services contracts shall be subject to the conditions specified in s. 46.036.

46.23(5)(c)2. 2. Shall determine whether state mandated services under ch. 48 and subch. III of ch. 49 are provided or purchased or contracted for with local providers, and monitor the performance of such contracts. Purchase of services contracts shall be subject to the conditions specified in s. 49.34.

46.23(5)(c)3. 3. Shall determine whether state mandated juvenile delinquency-related services are provided or purchased or contracted for with local providers, and monitor the performance of such contracts. Purchase of service contracts shall be subject to the conditions specified in s. 301.031.

46.23(5)(d) (d) Shall determine, subject to the approval of the county board of supervisors in a county with a single-county department of human services or the county boards of supervisors in counties with a multicounty department of human services and with the advice of the county human services director appointed under par. (f), whether services are to be provided directly by the county department of human services or contracted for with other providers and make such contracts. The county board of supervisors in a county with a single-county department of human services or the county boards of supervisors in counties with a multicounty department of human services may elect to require the approval of any such contract by the county board of supervisors in a county with a single-county department of human services or the county boards of supervisors in counties with a multicounty department of human services.

46.23(5)(e) (e) Shall represent human service agencies, professionals and consumers of services in negotiations with the state and federal governments.

46.23(5)(f) (f) Shall appoint a county human services director on the basis of recognized and demonstrated interest in and knowledge of human services problems, with due regard to training, experience, executive and administrative ability and general qualification and fitness for the performance of the duties of the county human services director. The appointment is subject to the personnel policies and procedures established by each county board of supervisors which participated in the appointment of the county human services board.

46.23(5)(g) (g) Shall appoint advisory committees for the purpose of receiving community, professional or technical information concerning particular policy considerations.

46.23(5)(h) (h) Shall determine the number and location of outstations when appropriate to meet service demands.

46.23(5)(i) (i) May recommend the removal of the county human services director for cause to each county board of supervisors which participated in the appointment of the county human services board, and each such county board of supervisors may remove the county human services director for cause by a two-thirds vote of each such county, on due notice in writing and hearing of the charges against the county human services director.

46.23(5)(j) (j) Shall develop county human services board operating procedures.

46.23(5)(k) (k) Shall oversee the operation of one or more service delivery programs.

46.23(5)(L) (L) Shall evaluate services delivery.

46.23(5)(m) (m) May perform such other general functions necessary to administer the program.

46.23(5)(n) (n)

46.23(5)(n)1.1. Shall submit a final budget in accordance with s. 46.031 (1) for authorized services, except for services under ch. 48 and subch. III of ch. 49 and juvenile delinquency-related services. Notwithstanding the categorization of or limits specified for funds allocated under s. 46.495 or 51.423 (2), with the approval of the department of health services the county human services board may expend these funds consistent with any service provided under s. 46.495 or 51.42.

46.23(5)(n)2. 2. Shall submit a final budget in accordance with s. 49.325 (1) for authorized services under ch. 48 and subch. III of ch. 49. Notwithstanding the categorization of or limits specified for funds allocated under s. 48.569, with the approval of the department of children and families the county human services board may expend these funds consistent with any service provided under s. 48.569.

46.23(5)(n)3. 3. Shall submit a final budget in accordance with s. 301.031 (1) for authorized juvenile delinquency-related services.

46.23(5)(o) (o) Shall cooperate to the extent feasible with the school board, health planning agencies, law enforcement agencies, and other human service agencies, committees and planning bodies in the geographic area served by the county human services board.

46.23(5)(p) (p) Shall comply with state requirements.

46.23(5m) (5m) Powers and duties of county human services board in certain counties with a county executive or county administrator. A county human services board appointed under sub. (4) (b) 2. shall:

46.23(5m)(a) (a) Appoint committees consisting of residents of the county to advise the county human services board as it deems necessary.

46.23(5m)(b) (b) Recommend program priorities and policies, identify unmet service needs and prepare short-term and long-term plans and budgets for meeting such priorities and needs.

46.23(5m)(c) (c) Prepare, with the assistance of the county human services director under sub. (6m) (e), a proposed budget for submission to the county executive or county administrator, a final budget for submission to the department of health services in accordance with s. 46.031 (1) for authorized services, except services under ch. 48 and subch. III of ch. 49 and juvenile delinquency-related services, a final budget for submission to the department of children and families in accordance with s. 49.325 for authorized services under ch. 48 and subch. III of ch. 49, and a final budget for submission to the department of corrections in accordance with s. 301.031 for authorized juvenile delinquency-related services.

46.23(5m)(d) (d) Advise the county human services director under sub. (6m) regarding purchasing and providing services and the selection of purchase of service vendors, and make recommendations to the county executive or county administrator regarding modifications in such purchasing, providing and selection.

46.23(5m)(e) (e) Develop county human services board operating procedures.

46.23(5m)(f) (f) Comply with state requirements.

46.23(5m)(g) (g) Assist in arranging cooperative working agreements with persons providing health, education, vocational or welfare services related to services provided under this section.

46.23(6) (6) Powers and duties of county human services director in certain counties.

46.23(6)(a)(a) A county human services director appointed under sub. (5) (f) shall have all of the administrative and executive powers and duties of managing, operating, maintaining, and improving the programs of the county department of human services, subject to the rules promulgated by the department of health services for programs, except services or programs under ch. 48 and subch. III of ch. 49 and juvenile delinquency-related services or programs, subject to the rules promulgated by the department of children and families for services or programs under ch. 48 and subch. III of ch. 49, and subject to the rules promulgated by the department of corrections for juvenile delinquency-related services or programs. In consultation with the county human services board under sub. (5) and subject to its approval, the county human services director shall prepare:

46.23(6)(a)1. 1. An annual comprehensive plan and budget of all funds necessary for the program and services authorized by this section in which priorities and objectives for the year are established as well as any modifications of long-range objectives.

46.23(6)(a)2. 2. Intermediate-range plans and budget.

46.23(6)(a)3. 3. Such other reports as are required by the secretary of health services, by the secretary of corrections, or by the secretary of children and families and the county board of supervisors in a county with a single-county department of human services or the county boards of supervisors in counties with a multicounty department of human services.

46.23(6)(c) (c) A county human services director under this subsection shall make recommendations to the county human services board under sub. (5) for:

46.23(6)(c)1. 1. Personnel and salaries of employees.

46.23(6)(c)2. 2. Changes in the organization and management of the program.

46.23(6)(c)3. 3. Changes in program services.

46.23(6)(e) (e) A county human services director under this subsection shall comply with state requirements.

46.23(6m) (6m) County human services director in certain counties with a county executive or county administrator. In any county with a county executive or county administrator in which the county board of supervisors has established a single-county department of human services, the county executive or county administrator shall appoint a county human services director on the basis of recognized and demonstrated interest in and knowledge of human services problems, with due regard to training, experience, executive and administrative ability and general qualification and fitness for the performance of the duties of the director. The appointment is subject to confirmation by the county board of supervisors unless the county board of supervisors, by ordinance, elects to waive confirmation or unless the appointment is made under a civil service system competitive examination procedure established under s. 59.52 (8) or ch. 63. The county human services director, subject only to the supervision of the county executive or county administrator, shall:

46.23(6m)(a) (a) Supervise and administer any program for which supervision and administration is authorized under this section.

46.23(6m)(b) (b) Determine administrative and program procedures and administrative policies.

46.23(6m)(c) (c) Determine, subject to the approval of the county board of supervisors and with the advice of the county human services board under sub. (5m), whether services are to be provided directly by the county department of human services or contracted for with other providers and make such contracts. The county board of supervisors may elect to require the approval of any such contract by the county board of supervisors.

46.23(6m)(e) (e) Assist the county human services board under sub. (5m) (c) in the preparation of the budgets required under sub. (5m) (c).

46.23(6m)(f) (f) Make recommendations to the county executive or county administrator regarding modifications to the proposed budget prepared by the county human services board under sub. (5m) (c).

46.23(6m)(g) (g) Evaluate service delivery.

46.23(6m)(j) (j) Perform other functions necessary to manage, operate, maintain and improve programs.

46.23(6m)(k) (k) Comply with state requirements.

46.23(6m)(L) (L) Represent human service agencies, professionals and consumers of services in negotiations with the state and federal governments.

46.23(6m)(m) (m) Determine the number and location of outstations when appropriate to meet service demands.

46.23 History History: 1975 c. 39, 224; 1977 c. 29; 1981 c. 20, 93, 291; 1981 c. 329 s. 31; 1983 a. 27 ss. 962, 2202 (20); 1985 a. 29 ss. 844m to 860, 3200 (56) (a); 1985 a. 120, 176, 332; 1987 a. 186; 1987 a. 403 s. 256; 1989 a. 56, 359; 1991 a. 274; 1993 a. 16, 27, 83, 445, 491; 1995 a. 27 ss. 2112 to 2127, 9126 (19), 9130 (4); 1995 a. 64, 201, 352, 417; 1997 a. 3, 164, 268, 283; 1999 a. 9; 2005 a. 264, 388, 406; 2007 a. 20 ss. 878 to 891, 9121 (6) (a); 2007 a. 45, 96; 2009 a. 28, 180; 2011 a. 32.

46.23 Annotation There is no unconditional guarantee of continued employment under sub. (3) (d); employment is continued during a reorganization unless civil service rules provide otherwise. Dane County v. McCartney, 166 Wis. 2d 956, 480 N.W.2d 830 (Ct. App. 1992).

46.23 Annotation Boards and directors may view client information without written and informed consent for any purpose related to their powers and duties. 69 Atty. Gen. 273.

46.23 Annotation Officers, employees, and directors of public or private entities that furnish "human services" to a county may not be appointed to the board under sub. (4) (a); this provision does not extend to family members of "human services" providers. 80 Atty. Gen. 30.

46.23 Annotation Because there is no explicit statutory authority for county human services departments to accept gifts, the statutory scheme contemplates that gifts, grants, and donations to a county human services department created under this section may be accepted only by the county board of supervisors. OAG 1-08.



46.238 Infants and unborn children whose mothers abuse controlled substances or controlled substance analogs.

46.238  Infants and unborn children whose mothers abuse controlled substances or controlled substance analogs. If an agency, as defined in s. 48.981 (1) (ag), receives a report under s. 146.0255 (2) and that agency is a county department under s. 46.22 or 46.23 or a licensed child welfare agency under contract with that county department, the agency shall offer to provide appropriate services and treatment to the child and the child's mother or to the unborn child, as defined in s. 48.02 (19), and the expectant mother of the unborn child or the agency shall make arrangements for the provision of appropriate services and treatment. If an agency receives a report under s. 146.0255 (2) and that agency is the department or a licensed child welfare agency under contract with the department, the agency shall refer the report to the county department under s. 51.42 or 51.437 and that county department shall offer to provide, or make arrangements for the provision of, those services and that treatment.

46.238 History History: 1989 a. 122; 1993 a. 16; 1995 a. 386, 448; 1997 a. 27, 292; 2009 a. 79.



46.245 Information for certain pregnant women.

46.245  Information for certain pregnant women. Upon request, a county department under s. 46.215, 46.22 or 46.23 shall distribute the materials described under s. 253.10 (3) (d), as prepared and distributed by the department. A physician who intends to perform or induce an abortion or another qualified physician, as defined in s. 253.10 (2) (g), who reasonably believes that he or she might have a patient for whom the information under s. 253.10 (3) (d) is required to be given, shall request a reasonably adequate number of the materials from the county department under this section or from the department under s. 253.10 (3) (d). An individual may request a reasonably adequate number of the materials.

46.245 History History: 1985 a. 56, 176; 1993 a. 27; 1995 a. 309; 1997 a. 27.



46.266 Treatment funds for mentally ill persons.

46.266  Treatment funds for mentally ill persons.

46.266(1)(1) Notwithstanding s. 49.45 (6m) (ag) and except as provided in sub. (3), if before July 1, 1989, the federal health care financing administration or the department found a skilled nursing facility or intermediate care facility in this state that provides care to medical assistance recipients for which the facility receives reimbursement under s. 49.45 (6m) to be an institution for mental diseases, the department shall allocate funds from the appropriation account under s. 20.435 (5) (be) for distribution under this section to a county department under s. 51.42 for the care, in the community or in a facility found to be an institution for mental diseases, of the following persons:

46.266(1)(a) (a) A person who resided in the facility on the date of the finding whose care in the facility is disallowed for federal financial participation.

46.266(1)(b) (b) A person who is aged 21 to 64, who has a primary diagnosis of mental illness, who would meet the level of care requirements for medical assistance reimbursement in a skilled nursing facility or intermediate care facility but for a finding that the facility is an institution for mental diseases, and for whom services would be provided in place of a person specified in par. (a) who discontinues services.

46.266(1)(c) (c) A person who is provided services in the community under this subsection, who was relocated from a nursing home found to be an institution for mental diseases and who reenters, within 6 months following his or her first receipt of services under this subsection, a nursing home that was, before July 1, 1989, found to be an institution for mental diseases.

46.266(1)(d) (d) A person in the facility who has been determined under s. 49.45 (6c) (b) to require active treatment for mental illness.

46.266(2) (2) Funds distributed under sub. (1) shall be all of the following:

46.266(2)(a) (a) The amount of $10,914,700 in each fiscal year, subject to all of the following conditions:

46.266(2)(a)1. 1. Funding for treatment in an institution for mental diseases may not exceed 90% of the daily medical assistance reimbursement rate under s. 49.45 (6m) of the facility.

46.266(2)(a)2. 2. Funding for community care, for persons who were relocated by a county department to the community from an institution for mental diseases before January 1, 1993, may not exceed 60% of the daily medical assistance reimbursement rate under s. 49.45 (6m) of the facility.

46.266(2)(a)3. 3. Funding for community care, for persons who were relocated by a county department to the community from an institution for mental diseases after December 31, 1992, may not exceed 90% of the daily medical assistance reimbursement rate under s. 49.45 (6m) of the facility, if the facility closes a bed under sub. (8) (a).

46.266(2)(a)4. 4. Funding for community care, for persons who were relocated by a county department to the community from an institution for mental diseases after December 31, 1992, may not exceed 60% of the daily medical assistance reimbursement rate under s. 49.45 (6m) of the facility, if the requirement to close a bed under sub. (8) (a) is waived by the department under sub. (8) (b) or if sub. (9) applies.

46.266(2)(a)5. 5. Funding for services in the community is not authorized under s. 46.277 for the person or for a person receiving care under s. 46.40 and for whom care under s. 46.277 might be substituted.

46.266(2)(a)6. 6. If funding for treatment in institutions for mental diseases and for community care under this section is insufficient to reimburse all eligible costs, the department shall prorate the funds.

46.266(2)(a)7. 7. Funding under this paragraph shall be reduced by the amount of any funds provided as reimbursement to a skilled nursing facility or intermediate care facility under this paragraph after the date of a finding, if any, by the federal health care financing administration that the facility is no longer an institution for mental diseases and is eligible for reimbursement under s. 49.45 (6m).

46.266(2)(a)8. 8. Funding under this paragraph requires compliance by an institution for mental diseases with the requirements under s. 49.45 (6c).

46.266(2)(b) (b) Funds, calculated according to a method specified by the department, equivalent to the state share of the average daily medical assistance payment for noninstitutional medical services for residents of skilled nursing facilities or intermediate care facilities found to be institutions for mental diseases whose care has been disallowed for federal financial participation.

46.266(3) (3) The total number of beds in skilled nursing facilities or intermediate care facilities that are funded at any one time under subs. (1) and (2) may not exceed the number of beds available for the persons specified in sub. (1) (a), minus the number of beds reduced under sub. (8) (a), plus the number of beds added for persons who are specified under sub. (1) (c) and (d). The department may redistribute funds for a vacant bed from one county to another county that is seeking to effect the placement of a person in an institution for mental diseases.

46.266(4) (4) The county department under s. 51.42 to which funding shall be provided under sub. (1) is one of the following:

46.266(4)(a) (a) The county department in the county of residence of the person whose care in the facility has been disallowed for federal financial participation.

46.266(4)(b) (b) If the department is unable to determine the county of residence under par. (a), the county department of the county in which is located the facility where the person resided on the date of the finding by the federal health care financing administration or the department.

46.266(5) (5) The board under s. 51.42 (5) or, in a county with a county administrator or a county executive, the director under s. 51.42 (6m) shall use funds provided under this section to contribute to the cost of the person's continued care in an institution for mental diseases or in the community.

46.266(6) (6) No skilled nursing facility or intermediate care facility that has residents who are 21 to 64 years of age and have primary diagnoses of mental illness may receive funds under this section unless the skilled nursing facility or intermediate care facility has received distinct part or separate licensure under s. 50.03 (1m).

46.266(7) (7) The department is not required to decrease the statewide nursing home bed limit under s. 150.31 to account for institution for mental diseases beds closed under this section and, notwithstanding subch. II of ch. 150, may redistribute the institution for mental diseases beds made available by the provision of services under this section if the department promulgates rules establishing a method by which the beds will be redistributed.

46.266(8) (8)

46.266(8)(a)(a) Except as provided in sub. (9), if a county department seeks to relocate a person from an institution for mental diseases to the community using funds provided under sub. (1), the county department shall first obtain approval of the institution for mental diseases to terminate use of the bed occupied by the individual as part of a plan submitted by the institution for mental diseases and approved by the department.

46.266(8)(b) (b) The department may waive the requirement under par. (a) for relocations that are part of a plan submitted by the institution for mental diseases and approved by the department that the department expects will result in all of the following:

46.266(8)(b)1. 1. A finding by the federal health care financing administration that the nursing home is no longer an institution for mental diseases.

46.266(8)(b)2. 2. Licensure of the institution for mental diseases as a nursing home under s. 50.03.

46.266(8)(b)3. 3. Certification by the department of the institution for mental diseases as a provider of medical assistance.

46.266(9) (9) If approved by the department, an institution for mental diseases may, instead of closing a bed, agree to receive a permanent limitation on payment as a facility under s. 49.45 (6m) for each person relocated under this section. The department shall promulgate rules to administer this subsection.

46.266 History History: 1987 a. 27, 399; 1989 a. 31; 1991 a. 39; 1993 a. 16, 212; 1999 a. 9; 2009 a. 28.



46.268 Relocation services for individuals with mental illness.

46.268  Relocation services for individuals with mental illness.

46.268(1)(1) Notwithstanding s. 49.45 (6m) (ag), from the appropriation account under s. 20.435 (5) (be), the department shall distribute not more than $830,000 in each fiscal year in order to provide funding of community services for an eligible individual, if all of the following apply:

46.268(1)(a) (a) The individual:

46.268(1)(a)1. 1. Has mental illness, as defined in s. 49.45 (6c) (a) 7.

46.268(1)(a)2. 2. Is otherwise eligible for medical assistance.

46.268(1)(a)3. 3. Is determined under s. 49.45 (6c) (d) 1. to be in need of active treatment but whose treatment needs can be served in the community.

46.268(1)(b) (b) Provision of services is not authorized under s. 46.277 for the individual or for an individual receiving care under s. 46.40 and for whom care under s. 46.277 might be substituted.

46.268(1)(c) (c)

46.268(1)(c)1.1. The amount of funds for an individual who was relocated by a county department to the community from a facility before January 1, 1993, does not exceed 60% of the daily medical assistance reimbursement rate of the facility under s. 49.45 (6m).

46.268(1)(c)2. 2. The amount of funds for an individual who was relocated by a county department to the community from a facility after December 31, 1992, does not exceed 90% of the daily medical assistance reimbursement rate of the facility under s. 49.45 (6m).

46.268(2) (2) If an individual who is provided services under sub. (1) discontinues service receipt, an individual may receive services in his or her place if that individual has mental illness, as defined in s. 49.45 (6c) (a) 7., is otherwise eligible for medical assistance and is determined under s. 49.45 (6c) (d) 1. to be in need of active treatment but not to require facility care.

46.268(3) (3) County matching funds are required for allocations under sub. (1). A county's required match equals 9.89% of the cost of community service.

46.268 History History: 1989 a. 31; 1991 a. 39; 1993 a. 16; 2009 a. 28.



46.27 Long-term support community options program.

46.27  Long-term support community options program.

46.27(1)(1)  Definitions. In this section:

46.27(1)(a) (a) "Aging unit" means an aging unit director and necessary personnel, directed by a county commission on aging and organized as one of the following:

46.27(1)(a)1. 1. An agency of county government with the primary purpose of administering programs of services for older individuals of the county.

46.27(1)(a)2. 2. A unit, within a county department under s. 46.215, 46.22 or 46.23, with the primary purpose of administering programs of services for older individuals of the county.

46.27(1)(a)3. 3. A private corporation that is organized under ch. 181 and that is a nonprofit corporation, as defined in s. 181.0103 (17).

46.27(1)(ad) (ad) "Alzheimer's disease" has the meaning given under s. 46.87 (1) (a).

46.27(1)(ag) (ag) "Caregiver" has the meaning given under s. 46.87 (1) (b).

46.27(1)(ai) (ai) "Community-based residential facility" means a facility that meets the definition in s. 50.01 (1g) and that is licensed under s. 50.03 (1).

46.27(1)(ar) (ar) "Hospital" has the meaning provided in s. 50.33 (2).

46.27(1)(b) (b) "Nursing home" means a facility that meets the definition in s. 50.01 (3) and that is licensed under s. 50.03 (1) and includes a state center for the developmentally disabled and a Wisconsin veterans home operated by the department of veterans affairs under s. 45.50.

46.27(1)(bm) (bm) "Private nonprofit agency" means a nonprofit corporation, as defined in s. 181.0103 (17), which provides a program of all-inclusive care for the elderly under 42 USC 1395eee or 1396u-4.

46.27(1)(c) (c) "Program" means the long-term support community options program.

46.27(1)(cm) (cm) "Recuperative care" has the meaning given under s. 50.01 (5m).

46.27(1)(d) (d) "Residence" means the voluntary concurrence of physical presence with intent to remain in a place of fixed habitation. Physical presence shall be prima facie evidence of intent to remain.

46.27(1)(dm) (dm) "Respite care" has the meaning given under s. 50.01 (6g).

46.27(1)(dr) (dr) "State-operated long-term care facility" means a state center for the developmentally disabled and a Wisconsin veterans home operated by the department of veterans affairs under s. 45.50.

46.27(1)(e) (e) "Voluntary" means according to an individual's free choice, if competent, or by choice of his or her guardian, if the individual is adjudicated incompetent.

46.27(2) (2) Departmental duties. The department shall:

46.27(2)(b) (b) Coordinate the program with:

46.27(2)(b)1. 1. Discharge planning from hospitals;

46.27(2)(b)2. 2. Periodic on-site inspections of patient care under 42 USC 1396a (a) (31); and

46.27(2)(b)3. 3. The protective service system under ch. 55.

46.27(2)(c) (c) Review and approve or disapprove the selection of a county department or aging unit under sub. (3) (b) to administer the program.

46.27(2)(d) (d) In consultation with representatives of counties, hospitals and nursing homes and with recipients of long-term community support services, develop guidelines for implementing the program and criteria for reviewing community options plans from counties participating in the program. The guidelines and criteria shall address cost-effectiveness, scope, feasibility and impact on the quality and appropriateness of health services and social services and shall provide counties with maximum flexibility to develop programs that address local needs.

46.27(2)(e) (e) Review and approve or disapprove the community options plan of each county participating in the program.

46.27(2)(f) (f) Evaluate the cost-effectiveness of the program, the ability of the program to provide alternatives to institutional care of persons and the reasons why any county department or aging unit administering the program finds that a community arrangement is not feasible under sub. (6) (d).

46.27(2)(g) (g) After December 31, 1985:

46.27(2)(g)1. 1. Require that a county, by use of a form provided by the department or other appropriate procedure, ensure that persons receiving services under this section meet the eligibility requirements for the program.

46.27(2)(g)2. 2. Periodically monitor the implementation of the program.

46.27(2)(h) (h) Promulgate all of the following as rules:

46.27(2)(h)1. 1. Adoption of a long-term community support service fee schedule as part of the uniform fee schedule under s. 46.03 (18) that is substantially similar to the fee calculation schedule existing on January 1, 1985, that was developed as a part of the guidelines required under par. (d).

46.27(2)(h)2. 2. Conditions of hardship under which the department may grant an exception to the requirement of sub. (6r) (c).

46.27(2)(i) (i) Review and approve or disapprove waiver requests under sub. (3) (f), review and approve or disapprove requests for exceptions under sub. (6r) (c) and provide technical assistance to a county that reaches or exceeds the annual allocation limit specified in sub. (3) (f) in order to explore alternative methods of providing long-term community support services for persons who are in group living arrangements in that county.

46.27(2)(j) (j) By January 1, 1997, develop a model contract for use by counties for purchase of long-term community support services for persons who reside in community-based residential facilities. The governor and the joint committee on finance shall approve the model contract before it is implemented.

46.27(2)(k) (k) Review and approve or disapprove the terms of risk reserve escrow accounts created under sub. (7) (fr) and approve or disapprove disbursements for administrative or staff costs from the risk reserve escrow accounts.

46.27(2m) (2m) Reimbursement disallowances. The department may disallow reimbursement under this section for services provided to persons who do not meet the eligibility requirements.

46.27(3) (3) Duties of participating counties. The county board of supervisors of any county participating in the program shall:

46.27(3)(a) (a) Create an interagency long-term support planning committee, with the composition and the duties specified under sub. (4).

46.27(3)(b) (b) Designate one of the following, subject to departmental review and approval, to administer the program:

46.27(3)(b)1. 1. A county department under s. 46.215 or 46.22.

46.27(3)(b)2. 2. A county department under s. 51.42 to which the powers and duties of a county department under s. 51.437 have been transferred under s. 51.437 (4g) (b).

46.27(3)(b)3. 3. A county department under s. 46.23.

46.27(3)(b)4. 4. The director of the county department of human services who is appointed under s. 46.21 (1m).

46.27(3)(b)5. 5. The departments under subds. 1. and 2. jointly, if the county long-term support planning committee develops no more than one annual community options plan under sub. (4).

46.27(3)(b)6. 6. An aging unit.

46.27(3)(c) (c) Develop procedures and phases for gradual implementation of this section in accordance with guidelines and criteria the department develops under sub. (2) (d).

46.27(3)(cm) (cm) Review and approve, disapprove or amend a community options plan to participate in the program, prior to submitting the plan to the department.

46.27(3)(d) (d) Ensure that the program uses existing county resources and personnel to the greatest extent practicable and enhances the effectiveness of discharge planning from hospitals.

46.27(3)(e) (e) Except as provided in sub. (3g), after implementing the program for 12 months and within the limits of state and federal funds allocated under sub. (7), provide noninstitutional community alternatives for a significant number of persons in each of the groups listed in sub. (4) (a) 1. and eligible under sub. (6). The department shall determine what constitutes a "significant number of persons" for each participating county, based on county size and on the statewide proportion of persons from each group receiving medical assistance in a nursing home, and, beginning on January 1, 1994, shall annually adjust each determination to reflect changes in the state population of eligible persons and to reflect purposes for which increased funds, if any, are appropriated by the legislature for the program. If a county fails to meet the "significant number of persons" requirement under this paragraph, all of the following apply:

46.27(3)(e)1. 1. For a county with an annual allocation for provision of long-term community support services under sub. (7) (b) that exceeds $185,000, the department shall, unless the department finds that an emergency or unusual circumstance exists, designate a portion of the county's allocation for increased service in each calendar year that the county fails to meet the requirement, to one or more of the groups specified under sub. (4) (a) 1. a. to e.

46.27(3)(e)2. 2. For a county with an annual allocation for provision of long-term community support services under sub. (7) (b) that is $185,000 or less, the department may designate a portion of the county's allocation for increased service in each calendar year that the county fails to meet the requirement, to one or more of the groups specified under sub. (4) (a) 1. a. to e.

46.27(3)(f) (f) Beginning on January 1, 1996, from the annual allocation to the county for the provision of long-term community support services under subs. (7) (b) and (11), annually establish a maximum total amount that may be encumbered in a calendar year for services for eligible individuals in community-based residential facilities, unless the department waives the requirement under sub. (2) (i) or approves a request for an exception under sub. (6r) (c).

46.27(3)(h) (h) Identify the service needs of persons with Alzheimer's disease and of their caregivers.

46.27(3g) (3g) Waiver of requirements. The department may waive requirements under sub. (3) (e) for a county if the county is able to demonstrate one of the following:

46.27(3g)(a) (a) That the county has disproportionately lengthy waiting lists for services under sub. (7) or under sub. (11) for one or more of the groups listed in sub. (4) (a) 1.

46.27(3g)(b) (b) That demographic or other data indicate that the county's population is significantly at variance with the statewide proportion of persons from each group listed in sub. (4) (a) 1. receiving medical assistance in a nursing home.

46.27(3m) (3m) Powers and duties of a private nonprofit agency. A private nonprofit agency with which the department contracts for service under sub. (11) (c) 5. shall have the powers and duties under this section of a county department designated under sub. (3) (b) to administer the program.

46.27(4) (4) Planning committee.

46.27(4)(a)(a) The county board of supervisors shall select the county long-term support planning committee, which shall include at a minimum the following members:

46.27(4)(a)1. 1. At least 5 persons receiving long-term community support services, each of whom represents one of the following groups:

46.27(4)(a)1.a. a. Elderly persons;

46.27(4)(a)1.b. b. Physically disabled persons;

46.27(4)(a)1.c. c. Developmentally disabled persons;

46.27(4)(a)1.d. d. Chronically mentally ill persons;

46.27(4)(a)1.e. e. Chemically dependent persons;

46.27(4)(a)2. 2. Two elected county officials;

46.27(4)(a)3. 3. One county health representative;

46.27(4)(a)4. 4. One representative of the county department under s. 46.215 or 46.22;

46.27(4)(a)5. 5. One representative of the county department under s. 51.42 or 51.437; and

46.27(4)(a)6. 6. One representative of the county commission on aging.

46.27(4)(am) (am) If the governing board of a resource center assumes under s. 46.283 (6) (b) 10. the duties of the county long-term support planning committee under this subsection, the county long-term support planning committee for the county is dissolved.

46.27(4)(c) (c) The planning committee shall develop, or, if the governing board of a resource center has under s. 46.283 (6) (b) 10. assumed the duties of the planning committee, the governing board of the resource center shall recommend a community options plan for participation in the program. The plan shall include:

46.27(4)(c)1. 1. A description of the county's proposed program, including the estimated numbers of persons to be assessed and the procedures to be used in performing assessments.

46.27(4)(c)2. 2. A description of the services available and the services to be developed or expanded as alternatives to institutional care under this program.

46.27(4)(c)3. 3. A description of the procedures to be used to coordinate the program with other county agencies, hospitals, nursing homes and providers of community support services.

46.27(4)(c)4. 4. A description of the method to be used to coordinate the use of funds received under this program with the use of other funds allocated to the county under ss. 46.495 (1) (d), 46.80 (5) and 46.85 (3m) (b) 1. and 2. and to county departments under s. 51.423.

46.27(4)(c)5. 5. A description of the method to be used by the committee or, if the governing board of a resource center has under s. 46.283 (6) (b) 10. assumed the duties of the planning committee, the governing board of the resource center to monitor the implementation of the program.

46.27(4)(c)6. 6. A description of outreach procedures to be used to ensure that significant numbers of people from each group listed in sub. (3) (e) will be served by the program.

46.27(4)(c)7. 7. A description of services and programs to be provided to meet the needs of persons with Alzheimer's disease.

46.27(4)(c)8. 8. If a contract with an entity under s. 46.284 (2) is established in the county, a description of how the activities of the entity relate to and are coordinated with the county's proposed program.

46.27(5) (5) County department or aging unit duties. The county department or aging unit selected to administer the program shall:

46.27(5)(am) (am) Organize assessment activities specified in sub. (6). The county department or aging unit shall utilize persons for each assessment who can determine the needs of the person being assessed and who know the availability within the county of services alternative to placement in a nursing home. If any hospital patient is referred to a nursing home for admission, these persons shall work with the hospital discharge planner in performing the activities specified in sub. (6). The county department or aging unit shall coordinate the involvement of representatives from the county departments under ss. 46.215, 46.22, 51.42 and 51.437, health service providers and the county commission on aging in the assessment activities specified in sub. (6), as well as the person being assessed and members of the person's family or the person's guardian. This paragraph does not apply to a county department or aging unit in a county in which the department has contracted with an entity under s. 46.284 (2).

46.27(5)(b) (b) Within the limits of state and federal funds allocated under sub. (7), arrange service contracts under s. 46.036 and ensure the provision of necessary long-term community support services for each person who meets the criteria specified in sub. (6) (b). No county department or aging unit may use funds allocated under sub. (7) (b) to provide services in any community-based residential facility unless the county department or aging unit uses as a service contract the approved model contract developed under sub. (2) (j) or a contract that includes all of the provisions of the approved model contract.

46.27(5)(c) (c) Within the limits of state and federal funds allocated under sub. (7), provide for ongoing care management services in accordance with the requirements established under sub. (6d) (a) 1., periodic case plan review and follow-up services for any person receiving long-term community support services under sub. (6) (b).

46.27(5)(d) (d) Determine, under sub. (6u), the cost-sharing obligations, if any, for all persons who meet the criteria specified in sub. (6) (b) and are applying for or receiving long-term community support services that are funded under sub. (7) or (11).

46.27(5)(e) (e) Within the limits of state and federal funds allocated under sub. (7) and in accordance with the county's plan for gradual implementation and the requirements under sub. (6) (a) 3., apply the program to any person residing in a nursing home who wants to be assessed and to receive long-term community support services, and coordinate the program with the protective services system under ch. 55.

46.27(5)(h) (h) Within the limits of state and federal funds allocated under sub. (7) and in accordance with the county's plan for gradual implementation, apply the program to any person who has been diagnosed by a physician as having Alzheimer's disease, who meets the level of care requirements under sub. (6r) (b) 4. and who wants to be assessed and to receive long-term community support services.

46.27(5)(i) (i) In the instances in which an individual who is provided long-term community support services under par. (b) for which the individual receives direct funding, serve directly as a fiscal agent or contract with a fiscal intermediary to serve as a fiscal agent for that individual for the purposes of performing the responsibilities and protecting the interests of the individual under the unemployment insurance law. The county department or aging unit may elect to act as a fiscal agent or contract with a fiscal intermediary to serve as a fiscal agent for an individual who is provided long-term support services under s. 46.275, 46.277, 46.278, 46.2785, 46.495, 51.42, or 51.437. The fiscal agent under this paragraph is responsible for remitting any federal unemployment compensation taxes or state unemployment insurance contributions owed by the individual, including any interest and penalties which are owed by the individual; for serving as the representative of the individual in any investigation, meeting, hearing or appeal involving ch. 108 or the federal unemployment tax act (26 USC 3301 to 3311) in which the individual is a party; and for receiving, reviewing, completing and returning all forms, reports and other documents required under ch. 108 or the federal unemployment tax act on behalf of the individual. An individual may make an informed, knowing and voluntary election to waive the right to a fiscal agent. The waiver may be as to all or any portion of the fiscal agent's responsibilities. The waiver may be rescinded in whole or in part at any time.

46.27(5)(j) (j) Within the time period specified by the department, offer counseling, that is specified by the department, concerning public and private benefit programs to prospective residents of community-based residential facilities who are referred to the county department or aging unit under s. 50.035 (4n).

46.27(6) (6) Assessments.

46.27(6)(a)(a)

46.27(6)(a)1.1. Within the limits of state and federal funds allocated under sub. (7) and within the limits of fees collected, an assessment shall be conducted for any person identified in sub. (5) (e) or who is seeking admission to or is about to be admitted to a nursing home. A fee may be charged, unless prohibited, for the assessment.

46.27(6)(a)1m. 1m. Each assessment shall determine the person's functional abilities, disabilities and need for medical and social long-term community support services. Each assessment shall include an investigation of long-term community support services that could serve as alternatives to institutional care in a nursing home. The assessment shall include an explanation of the potential community alternatives to the person being assessed and the person's family or guardian.

46.27(6)(a)2. 2. Subdivision 1. does not apply to:

46.27(6)(a)2.a. a. Any person or facility that is excluded because of gradual implementation of the program under sub. (3) (c).

46.27(6)(a)2.b. b. Emergency admissions, as determined by a physician, but shall be applied within 10 days of admission.

46.27(6)(a)2.c. c. Private pay patients seeking admission to or about to be admitted to a facility under subd. 1. who are informed about the program but waive the assessment, unless the patient will be eligible for medical assistance within 6 months of assessment.

46.27(6)(a)2.cm. cm. Persons under subd. 1. seeking admission to or about to be admitted to a Wisconsin veterans home operated by the department of veterans affairs under s. 45.50 who are informed about the program but waive the assessment.

46.27(6)(a)2.d. d. Any person who is readmitted to a nursing home from a hospital within 6 months after being assessed.

46.27(6)(a)2.e. e. Current residents of a nursing home who are eligible for an assessment under sub. (5) (e) and subd. 3., but who waive the assessment.

46.27(6)(a)2.f. f. A person who enters a nursing home for recuperative care.

46.27(6)(a)2.g. g. A person who enters a nursing home for respite care.

46.27(6)(a)2.h. h. A person who is admitted to a nursing home from another nursing home, unless the person requests an assessment and funds allocated for assessments under sub. (7) (am) are available to the county.

46.27(6)(a)3. 3. In each participating county, except in counties in which the department has contracted with an entity under s. 46.284 (2), assessments shall be conducted for those persons and in accordance with the procedures described in the county's community options plan. The county may elect to establish assessment priorities for persons in target groups identified by the county in its plan regarding gradual implementation. If a person who is already admitted to a nursing home requests an assessment and if funds allocated for assessments under sub. (7) (am) are available, the county shall conduct the assessment.

46.27(6)(b) (b) Within the limits of state and federal funds allocated under sub. (7) and within the limits of fees collected unless prohibited, a community services case plan shall be developed for any person with chronic disabilities:

46.27(6)(b)1. 1. Who is assessed under par. (a); and

46.27(6)(b)2. 2. For whom noninstitutional community services are feasible, financially viable and preferred by the person or the person's guardian. In this subdivision, noninstitutional community services are financially viable if they can be financed by state or federal funds allocated under sub. (7).

46.27(6)(c) (c) The amount of any fee charged for conduct of an assessment under par. (a) or for development of a case plan under par. (b) shall be in accordance with a sliding scale formula established by the department by rule under sub. (12) (c). A fee may not be charged if prohibited under 42 USC 1396 to 1396v or under regulations under 42 USC 1396 to 1396v.

46.27(6)(d) (d) If the county, through an assessment, determines that a community arrangement is not feasible, the county department or aging unit administering the program shall explain the reasons to the person and his or her family or guardian. The county department or aging unit administering the program shall maintain records sufficient to provide the county long-term support planning committee and the department with a periodic review of the reasons community arrangements were not feasible in order to assist future program planning.

46.27(6)(e) (e) The department shall encourage counties to use public health nurses who meet the requirements of s. 250.06 (1) to conduct assessments under this subsection.

46.27(6d) (6d) Care management requirements.

46.27(6d)(a)(a) The department, after consulting with representatives of counties, hospitals, and individuals who receive services under this section, shall do all of the following:

46.27(6d)(a)1. 1. Establish minimum requirements for the provision of care management services, as defined by the department, including standards for care, times for performance of duties, and size of caseloads.

46.27(6d)(a)2. 2. Specify a reasonable schedule for phasing in the requirements established under subd. 1.

46.27(6d)(a)3. 3. Provide technical consultation and assistance to the administrator of the program, as designated under sub. (3) (b), with respect to the requirements established under subd. 1.

46.27(6d)(b) (b) The department need not promulgate as rules under ch. 227 the requirements under par. (a) 1. or the schedule under par. (a) 2.

46.27(6g) (6g) Fiscal responsibility. Except as provided in s. 51.40, and within the limitations under sub. (7) (b), the fiscal responsibility of a county for an assessment, unless the assessment is performed by an entity under a contract as specified under s. 46.284 (2), case plan, or services provided to a person under this section is as follows:

46.27(6g)(a) (a) For a person seeking admission to or about to be admitted to a nursing home, the county in which the person has residence is the county of fiscal responsibility.

46.27(6g)(b) (b) For a person residing in a nursing home, except a state-operated long-term care facility, the county in which the nursing home is located is the county of fiscal responsibility.

46.27(6g)(c) (c) For a person living in a nursing home, except a state-operated long-term care facility, whose legal residence is established in another county, the county in which the legal residence is established is the county of fiscal responsibility.

46.27(6g)(d) (d) For a person residing in a state-operated long-term care facility, or for a person protectively placed under ch. 55, the county in which the person has residence before he or she enters the state-operated long-term care facility or is protectively placed is the county of fiscal responsibility.

46.27(6r) (6r) Eligibility. No county may use funds received under sub. (7) (b) to pay for long-term community support services provided to any of the following:

46.27(6r)(a) (a) A person who is initially eligible for services under sub. (7) (b), for whom home and community-based services are available under sub. (11) or s. 46.275, 46.277, 46.278, or 46.2785 that require less total expenditure of state funds than do comparable services under sub. (7) (b) and who is eligible for and offered the home and community-based services under sub. (11) or s. 46.275, 46.277, 46.278, or 46.2785, but who declines the offer, except that a county may use funds received under sub. (7) (b) to pay for long-term community support services for the person for a period of up to 90 days during which an application for services under sub. (11) or s. 46.275, 46.277, 46.278, or 46.2785 for the person is processed.

46.27(6r)(b) (b) A person who initially receives services under this section after December 31, 1985, unless one of the following applies:

46.27(6r)(b)1. 1. The person meets the level of care requirements under s. 49.45 (6m) (i) for reimbursement of nursing home care under the medical assistance program.

46.27(6r)(b)1m. 1m. The person meets the requirements under s. 46.266 (1) (a), (b) or (c) for receipt of care in an institution for mental diseases.

46.27(6r)(b)2. 2. The person has serious and persistent mental illness, as defined under s. 51.01 (14t), affecting mental health to the extent that long-term or repeated hospitalization is likely unless the person receives long-term community support services.

46.27(6r)(b)3. 3. The person receives medical assistance, resides in a nursing home immediately prior to receiving services under this section and is identified through the inspection of patient care under 42 USC 1396a (a) (31) as a person for whom community care is appropriate.

46.27(6r)(b)4. 4. The person has been diagnosed by a physician as having Alzheimer's disease and requires a level of care equivalent to either of the following:

46.27(6r)(b)4.a. a. Noninstitutional personal care, including personal assistance, supervision and protection, and periodic medical services and consultation with a registered nurse, or periodic observation and consultation for physical, emotional, social or restorative needs, but not regular nursing care.

46.27(6r)(b)4.b. b. Care, including social services and activity therapy, in a residential facility under the daily supervision of a licensed nurse with consultation from a registered nurse at least 4 hours per week.

46.27(6r)(c) (c) A person who resides or intends to reside in a community-based residential facility and who is initially applying for long-term community support services, if the projected cost of services for the person, plus the cost of services for existing participants, would cause the county to exceed the limitation under sub. (3) (f), unless the department grants an exception to the requirement under this paragraph, under the conditions specified by rule, to avoid hardship to the person.

46.27(6r)(e) (e) A person who has not resided in this state for at least 180 consecutive days before applying for or receiving long-term community support services that are funded under sub. (7) (b).

46.27(6r)(f) (f) A person who has attained the age of 18 but has not attained the age of 65 unless that person is engaged in gainful employment or participating in a program that is certified by the department to provide health and employment services that are aimed at helping the individual achieve employment goals. The department may waive this paragraph for any individual for whom its application would cause undue hardship.

46.27(6u) (6u) Financial eligibility and cost-sharing requirements.

46.27(6u)(a)(a) In this subsection, "assets" has the meaning given in s. 49.453 (1) (a).

46.27(6u)(b) (b) The county department or aging unit selected to administer the program shall require all persons applying for long-term community support services that are funded under sub. (7) or (11) and, annually, all persons receiving the services to provide the following information:

46.27(6u)(b)1. 1. For persons applying for or receiving services under sub. (7), a declaration of assets, on a form prescribed by the department. The declaration shall include any assets that the person applying for or receiving the services, or his or her spouse, has, after August 12, 1993, transferred to another for less than fair market value at any time within the 36-month period, or with respect to payments from a trust or portions of a trust that would be treated as assets transferred by an individual under s. 49.454 (2) (c) or (3) (b), within the 60-month period, immediately before the date of the declaration.

46.27(6u)(b)2. 2. For persons applying for or receiving services under sub. (11), a declaration of income, on a form prescribed by the department.

46.27(6u)(c) (c) From the information obtained under par. (b), the county department or aging unit shall:

46.27(6u)(c)1. 1. Determine the financial eligibility of the applicant or recipient of services to receive assistance for long-term community support services under the program. A person is financially eligible under this subdivision if he or she is one of the following:

46.27(6u)(c)1.a. a. Eligible for medical assistance under s. 49.46, 49.468, 49.47, or 49.471 (4) (a).

46.27(6u)(c)1.b. b. A person whom the county department or aging unit finds is likely to become medically indigent within 6 months by spending excess assets for medical or remedial care.

46.27(6u)(c)2. 2. For a person who is determined to be financially eligible under subd. 1. calculate, by use of the uniform fee system under s. 46.03 (18), the amount of cost sharing required for receipt of long-term community support services provided under sub. (5) (b). The county department or aging unit shall require payment by the person of 100% of the amount calculated under this subdivision, unless the person is a recipient of medical assistance under s. 49.472. If the person is a recipient of medical assistance under s. 49.472, the county department or aging unit may not require any payment from the person under this subdivision.

46.27(6u)(c)3. 3. Bill persons not determined under subd. 1. to be financially eligible for the full cost of long-term community support services received.

46.27(6u)(c)4. 4. Use funds received under subds. 2. and 3. to pay for long-term community support services for persons who are eligible under sub. (6) (b).

46.27(6u)(d) (d) In determining financial eligibility under par. (c) 1. and in calculating the amount under par. (c) 2., the county department or aging unit shall include as the assets for any person, except those persons who are eligible for medical assistance under s. 49.46, 49.468, 49.47, or 49.471 (4) (a), any portion of assets that the person or the person's spouse has, after August 12, 1993, transferred to another as specified in par. (b), unless one of the following conditions applies:

46.27(6u)(d)1. 1. The transferred asset has no current value.

46.27(6u)(d)2. 2. The county department or aging unit determines that undue hardship would result to the person or to his or her family from a denial of financial eligibility or from including all or a portion of a transferred asset in the calculation of the amount of cost sharing required.

46.27(7) (7) Funding.

46.27(7)(am)(am) From the appropriation under s. 20.435 (7) (bd), the department shall allocate funds to each county or private nonprofit agency with which the department contracts to pay assessment and case plan costs under sub. (6) not otherwise paid by fee or under s. 49.45 or 49.78 (2). The department shall reimburse multicounty consortia for the cost of assessing persons eligible for medical assistance under s. 49.46, 49.468, 49.47, or 49.471 (4) (a) as part of the administrative services of medical assistance, payable under s. 49.45 (3) (a). Counties may use unspent funds allocated under this paragraph to pay the cost of long-term community support services and for a risk reserve under par. (fr).

46.27(7)(b) (b) From the appropriations under s. 20.435 (7) (bd) and (im), the department shall allocate funds to each county to pay the cost of providing long-term community support services under sub. (5) (b) not otherwise paid under s. 49.45 to persons eligible for medical assistance under s. 49.46, 49.47, or 49.471 (4) (a) or to persons whom the county department or aging unit administering the program finds likely to become medically indigent within 6 months by spending excess income or assets for medical or remedial care. The average per person reimbursement under this paragraph may not exceed the state share of the average per person payment rate the department expects under s. 49.45 (6m). The county department or aging unit administering the program may spend funds received under this paragraph only in accordance with the case plan and service contract created for each person receiving long-term community support services. Counties may use unspent funds allocated under this paragraph from the appropriation under s. 20.435 (7) (bd) for a risk reserve under par. (fr).

46.27(7)(c) (c)

46.27(7)(c)2.2. Receipt of funds under this section is subject to s. 46.495 (2).

46.27(7)(c)3. 3. The department may not release funds under this section before approving the county's community options plan.

46.27(7)(cg) (cg) No county may use funds received under par. (b) to pay for long-term community support services provided any person who resides in a nursing home, unless the department waives this restriction on use of funds and the services are provided in accordance with a discharge plan.

46.27(7)(cj) (cj) No county may use funds received under par. (b) to provide services to a person who does not live in his or her own home or apartment unless, subject to the limitations under par. (cm), one of the following applies:

46.27(7)(cj)1. 1. The services are provided to the person in a community-based residential facility that entirely consists of independent apartments, each of which has an individual lockable independent entrance and exit and individual separate kitchen, bathroom, sleeping and living areas.

46.27(7)(cj)2. 2. The person suffers from Alzheimer's disease or related dementia and the services are provided to the person in a community-based residential facility that has a dementia care program.

46.27(7)(cj)3. 3. The services are provided to the person in a community-based residential facility and the county department or aging unit has determined that all of the following conditions have been met:

46.27(7)(cj)3.b. b. The county department or aging unit documents that the option of in-home services has been discussed with the person, thoroughly evaluated and found to be infeasible, as determined by the county department or aging unit in accordance with rules promulgated by the department of health services.

46.27(7)(cj)3.c. c. The county department or aging unit determines that the community-based residential facility is the person's preferred place of residence or is the setting preferred by the person's guardian.

46.27(7)(cj)3.d. d. The county department or aging unit determines that the community-based residential facility provides a quality environment and quality care services.

46.27(7)(cj)3.e. e. The county department or aging unit determines that placement in the community-based residential facility is cost-effective compared to other options, including home care and nursing home care.

46.27(7)(cj)5. 5. The services are provided to the person in an adult family home, as defined in s. 50.01 (1).

46.27(7)(ck) (ck)

46.27(7)(ck)1.1. Subject to the approval of the department, a county may establish and implement more restrictive conditions than those imposed under par. (cj) on the use of funds received under par. (b) for the provision of services to a person in a community-based residential facility. A county that establishes more restrictive conditions under this subdivision shall include the conditions in its community options plan under sub. (3) (cm).

46.27(7)(ck)2. 2. If the department determines that a county has engaged in a pattern of inappropriate use of funds received under par. (b), the department may revoke its approval of the county's conditions established under subd. 1., if any, and may prohibit the county from using funds received under par. (b) to provide services under par. (cj) 3.

46.27(7)(cm) (cm)

46.27(7)(cm)1.1. Beginning on January 1, 1996, no county, private nonprofit agency or aging unit may use funds received under par. (b) to provide services in any community-based residential facility that has more than 20 beds, unless one of the following applies:

46.27(7)(cm)1.a. a. The department approves the provision of services in a community-based residential facility that is licensed on July 29, 1995, and that meets standards established under subd. 2.

46.27(7)(cm)1.b. b. The department approves the provision of services in a community-based residential facility that entirely consists of independent apartments, each of which has an individual lockable entrance and exit and individual separate kitchen, bathroom, sleeping and living areas, to individuals who are provided services under sub. (5) (b) and are physically disabled or are at least 65 years of age.

46.27(7)(cm)1.c. c. The department approves the provision of services in a community-based residential facility that is initially licensed after July 29, 1995, that is licensed for more than 20 beds and that meets standards established under subd. 2.

46.27(7)(cm)2. 2. By January 1, 1996, the department shall establish standards for approvals made under subd. 1. a., including whether the proposed use of funds for residents at the community-based residential facility in question adequately provides for all of the following:

46.27(7)(cm)2.a. a. Sufficient responsiveness to individual resident needs.

46.27(7)(cm)2.b. b. Maintenance of approved levels of quality of care.

46.27(7)(cm)2.c. c. Cost effectiveness, in comparison with other feasible funding uses.

46.27(7)(cm)2.d. d. Sufficient consideration of care for facility residents with dementia or related conditions.

46.27(7)(cm)3. 3. The department need not promulgate as rules under ch. 227 the standards required to be established under subd. 2.

46.27(7)(cm)4. 4. This paragraph does not apply to individuals who are receiving services under this section that are funded under par. (b) and who are residing in community-based residential facilities with more than 8 beds on January 1, 1996.

46.27(7)(d) (d) The department may release funds to counties acting jointly, if the counties sign a contract approved by the secretary that explains the plans for joint sponsorship.

46.27(7)(e) (e) No county may use funds received under this section to purchase land or construct buildings.

46.27(7)(f) (f) If the department determines that a county demonstrates a pattern of failure to serve clients whose cost of care significantly exceeds the average cost of care for long-term community support services provided under this section, the department may require that county to reserve a portion of funds allocated under this subsection for provision of service to those clients.

46.27(7)(fm) (fm) The department shall, at the request of a county, carry forward up to 5% of the amount allocated under this subsection to the county for a calendar year if up to 5% of the amount so allocated has not been spent or encumbered by the county by December 31 of that year, for use by the county in the following calendar year, except that the amount carried forward shall be reduced by the amount of funds that the county has notified the department that the county wishes to place in a risk reserve under par. (fr). The department may transfer funds within s. 20.435 (7) (bd) to accomplish this purpose. An allocation under this paragraph does not affect a county's base allocation under this subsection and shall lapse to the general fund unless expended within the calendar year to which the funds are carried forward. A county may not expend funds carried forward under this paragraph for administrative or staff costs, except administrative or staff costs that are associated with implementation of the waiver under sub. (11) and approved by the department.

46.27(7)(fr) (fr)

46.27(7)(fr)1.1. Notwithstanding s. 46.036 (3) and (5m), a county may place in a risk reserve funds that are allocated under par. (am) or (b) or sub. (11) (c) 3. and are not expended or encumbered for services under this subsection or sub. (11). The county shall notify the department of this decision and of the amount to be placed in the risk reserve. The county shall maintain the risk reserve in an interest-bearing escrow account with a financial institution, as defined in s. 69.30 (1) (b), if the department has approved the terms of the escrow. All interest from the principal shall be reinvested in the escrow account.

46.27(7)(fr)2. 2. The annual amount of a county's expenditure for a risk reserve, as specified in subd. 1., may not exceed 10% of the county's most recent allocation under pars. (am) and (b) and sub. (11) (c) 3. or $750,000, whichever is less. The total amount of the risk reserve, including interest, may not exceed 15% of the county's most recent allocation under this subsection.

46.27(7)(fr)3. 3. A county may expend funds maintained in a risk reserve, as specified in subd. 1., for any of the following purposes:

46.27(7)(fr)3.a. a. To defray costs of long-term community support services under this section.

46.27(7)(fr)3.b. b. To meet requirements under any contract that the county has with the department to operate a care management organization under s. 46.284.

46.27(7)(fr)3.c. c. If approved by a resolution of the county board of supervisors, to transfer funds to a long-term care district.

46.27(7)(fr)3.d. d. If approved by the department, for administrative or staff costs under this section.

46.27(7)(fr)4. 4. A county that maintains a risk reserve, as specified in subd. 1., shall annually, on a form prescribed by the department, submit to the department a record of the status of the risk reserve, including revenues and disbursements.

46.27(7)(g) (g) The department may carry forward to the next state fiscal year funds allocated under this subsection and not encumbered by counties by December 31 or carried forward under par. (fm). The department may transfer moneys within s. 20.435 (7) (bd) to accomplish this purpose. An allocation under this paragraph shall not affect a county's base allocation for the program. The department may allocate these transferred moneys during the next fiscal year to counties for planning and implementation of resource centers under s. 46.283 or care management organizations under s. 46.284 and for the improvement or expansion of long-term community support services for clients whose cost of care significantly exceeds the average cost of care provided under this section, including any of the following:

46.27(7)(g)1. 1. Specialized training for providers of services under this section.

46.27(7)(g)2. 2. Start-up costs for developing needed services.

46.27(7)(g)3. 3. Home modifications.

46.27(7)(g)4. 4. Purchase of medical equipment or other specially adapted equipment.

46.27(7g) (7g) Recovery of costs of care.

46.27(7g)(a)(a) In this subsection:

46.27(7g)(a)1. 1. "Client" means a person who receives or received long-term community support services that are funded under sub. (7).

46.27(7g)(a)1m. 1m. "Decedent" means a deceased client or a deceased nonclient surviving spouse, whichever is applicable.

46.27(7g)(a)2. 2. "Disabled" has the meaning given in s. 49.468 (1) (a) 1.

46.27(7g)(a)3. 3. "Home" means property in which a person has an ownership interest consisting of the person's dwelling and the land used and operated in connection with the dwelling.

46.27(7g)(a)4. 4. "Nonclient surviving spouse" means any person who was married to a client while the client was receiving services for which the cost may be recovered under par. (c) 1. and who survived the client.

46.27(7g)(a)5. 5. "Property of a decedent" means all real and personal property to which the client held any legal title or in which the client had any legal interest immediately before death, to the extent of that title or interest, including assets transferred to a survivor, heir, or assignee through joint tenancy, tenancy in common, survivorship, life estate, revocable trust, or any other arrangement, excluding an irrevocable trust.

46.27(7g)(c) (c)

46.27(7g)(c)1.1. Except as provided in subd. 4., the department shall file a claim against the estate of a client, and against the estate of a nonclient surviving spouse, for the amount of long-term community support services funded under sub. (7) paid on behalf of the client after the client attained 55 years of age, unless already recovered by the department under this subsection.

46.27(7g)(c)2. 2. The affidavit of a person designated by the secretary to administer this paragraph is evidence of the amount of the claim.

46.27(7g)(c)2m. 2m.

46.27(7g)(c)2m.a.a. Property that is subject to the department's claim under subd. 1. in the estate of a client or in the estate of a nonclient surviving spouse is all property of a decedent that is included in the estate.

46.27(7g)(c)2m.b. b. There is a presumption, consistent with s. 766.31, which may be rebutted, that all property in the estate of the nonclient surviving spouse was marital property held with the client and that 100 percent of the property in the estate of the nonclient surviving spouse is subject to the department's claim under subd. 1.

46.27(7g)(c)3. 3. The court shall reduce the amount of a claim under subd. 1. by up to the amount specified in s. 861.33 (2) if necessary to allow the decedent's heirs or the beneficiaries of the decedent's will to retain the following personal property:

46.27(7g)(c)3.a. a. The decedent's wearing apparel and jewelry held for personal use.

46.27(7g)(c)3.b. b. Household furniture, furnishings and appliances.

46.27(7g)(c)3.c. c. Other tangible personal property not used in trade, agriculture or other business, not to exceed in value the amount specified in s. 861.33 (1) (a) 4.

46.27(7g)(c)4. 4. A claim under subd. 1. is not allowable if the decedent has a surviving child who is under age 21 or disabled or a surviving spouse.

46.27(7g)(c)5. 5.

46.27(7g)(c)5.a.a. If the department's claim is not allowable because of subd. 4. and the estate includes an interest in real property, including a home, the court exercising probate jurisdiction shall, in the final judgment or summary findings and order, assign the interest in the real property subject to a lien in favor of the department for the amount described in subd. 1. The personal representative or petitioner for summary settlement or summary assignment of the estate shall record the final judgment as provided in s. 863.29, 867.01 (3) (h), or 867.02 (2) (h).

46.27(7g)(c)5.b. b. If the department's claim is not allowable because of subd. 4., the estate includes an interest in real property, including a home, and the personal representative closes the estate by sworn statement under s. 865.16, the personal representative shall stipulate in the statement that the real property is assigned subject to a lien in favor of the department for the amount described in subd. 1. The personal representative shall record the statement in the same manner as described in s. 863.29, as if the statement were a final judgment.

46.27(7g)(c)6. 6. The department may not enforce a lien under subd. 5. as long as any of the following survive the decedent:

46.27(7g)(c)6.a. a. A spouse.

46.27(7g)(c)6.b. b. A child who is under age 21 or disabled.

46.27(7g)(c)6m. 6m. All of the following apply to a lien under subd. 5. that the department may not enforce because of subd. 6.:

46.27(7g)(c)6m.a. a. If the decedent's surviving spouse or child who is under age 21 or disabled refinances a mortgage on the real property, the lien is subordinate to the new encumbrance.

46.27(7g)(c)6m.b. b. The department shall release the lien in the circumstances described in s. 49.849 (4) (c) 2.

46.27(7g)(c)7. 7. The department may enforce a lien under subd. 5. by foreclosure in the same manner as a mortgage on real property.

46.27(7g)(d) (d) The department may require the county department or aging unit selected to administer the program in each county to gather and provide the department with information needed to recover payment of long-term community support services under this subsection. The department shall pay to the county department or aging unit an amount equal to 5% of the recovery collected by the department relating to a beneficiary for whom the county department or aging unit made the last determination of eligibility for funding under sub. (7). A county department or aging unit may use funds received under this paragraph only to pay costs incurred under this paragraph and shall remit the remainder, if any, to the department for deposit in the appropriation account under s. 20.435 (7) (im). The department may withhold payments under this paragraph for failure to comply with the department's requirements under this paragraph. The department shall treat payments made under this paragraph as costs of administration of the program.

46.27(7g)(e) (e) From the appropriation under s. 20.435 (7) (im), the department shall pay the amount of the payments under par. (d) and shall spend the remainder of the funds recovered under this subsection for long-term community support services funded under sub. (7) (b).

46.27(7g)(f) (f)

46.27(7g)(f)1.1. The department may recover amounts under this subsection for the provision of long-term community support services paid on and after January 1, 1996.

46.27(7g)(f)2. 2. The department may file a claim under par. (c) only with respect to a client who dies after February 15, 1996.

46.27(7g)(g) (g) The department shall promulgate rules establishing standards for determining whether the application of this subsection would work an undue hardship in individual cases. If the department determines that the application of this subsection would work an undue hardship in a particular case, the department shall waive application of this subsection in that case.

46.27(7g)(h) (h) The department may contract with or employ an attorney to probate estates to recover under this subsection the costs of care.

46.27(7m) (7m) Right to hearing. A person who is denied eligibility for services or whose services are reduced or terminated under this section may request a hearing from the department under s. 227.44, except that lack of adequate funding or a denial under sub. (6r) (a) may not serve as the basis for a request under this subsection.

46.27(8) (8) County participation. Every county shall participate in and implement the program.

46.27(9) (9) Pilot project allocating the cost of nursing home utilization increases to counties.

46.27(9)(a)(a) The department may select up to 5 counties that volunteer to participate in a pilot project under which they will receive certain funds allocated for long-term care. The department shall allocate a level of funds to these counties equal to the amount that would otherwise be paid under s. 20.435 (4) (b), (gm), or (w) to nursing homes for providing care because of increased utilization of nursing home services, as estimated by the department. In estimating these levels, the department shall exclude any increased utilization of services provided by state centers for the developmentally disabled. The department shall calculate these amounts on a calendar year basis under sub. (10).

46.27(9)(b) (b) The department may only select counties to participate in this pilot project and receive these funds that have been part of the long-term support community options program since January 1, 1983. County participation in this pilot project shall be for periods beginning either January 1, 1984, or January 1, 1985.

46.27(9)(c) (c) All long-term community support services provided under this pilot project in lieu of nursing home care shall be consistent with those services described in the participating county's community options plan under sub. (4) (c) 1. and provided under sub. (5) (b). Unless the department has contracted under s. 46.284 (2) with an entity other than the county department, each county participating in the pilot project shall assess persons under sub. (6).

46.27(10) (10) Funding the pilot project.

46.27(10)(a)(a)

46.27(10)(a)1.1. The department shall determine for each county participating in the pilot project under sub. (9) a funding level of state medical assistance expenditures to be received by the county. This level shall equal the amount that the department determines would otherwise be paid under s. 20.435 (4) (b), (gm), or (w) because of increased utilization of nursing home services, as estimated by the department.

46.27(10)(a)2. 2. The department shall transfer or credit to the participating county the amount calculated under subd. 1. for 1984 or for the first 6 months of 1985, depending on the date the county begins participating in the pilot project. The county shall use these funds to provide long-term care to medical assistance recipients covered by its community options plan, either in the form of nursing home care financed under par. (b) or in the form of long-term community support services. The county may use extra funds available under this paragraph after it provides this long-term care for other long-term community support services under its community options plan.

46.27(10)(b) (b) Each county participating in the pilot project is liable for the entire nonfederal share of medical assistance costs related to increased utilization of nursing homes that are located in the county.

46.27(10)(c) (c) The department's method of determining each county's base level of funding, the transfer or credit of funds and the department's specification of county financial liability under the pilot project are subject to the approval of the joint committee on finance.

46.27(11) (11) Medical assistance waiver.

46.27(11)(am)(am) The department shall request a waiver from the secretary of the federal department of health and human services, under 42 USC 1396n (c), authorizing the department to provide as part of the medical assistance program home and community-based services for persons who are eligible for long-term support community options program services under sub. (5) (b).

46.27(11)(b) (b) The department shall include all assurances required under 42 USC 1396n (c) in the implementation of the waiver.

46.27(11)(c) (c) The following conditions apply under the waiver:

46.27(11)(c)1. 1. At the end of the 3-year period during which the waiver remains in effect the department may request a 3-year extension of the waiver.

46.27(11)(c)2. 2. The department shall annually submit to the secretary of the federal department of health and human services information showing the effect of the program on the type and amount of medical assistance provided and on the health and welfare of program participants.

46.27(11)(c)3. 3. Medical assistance reimbursement for services a county, a private nonprofit agency or an aging unit with which the department contracts provides under this subsection shall be made from the appropriations under s. 20.435 (4) (o) and (7) (b) and (bd).

46.27(11)(c)4. 4. The department may, from the appropriation under s. 20.435 (4) (o), provide reimbursement for services provided under this subsection by counties that are in excess of the current average annual per person rate, as established by the department, and are less than or equal to the average amount approved in the waiver received under par. (am).

46.27(11)(c)5. 5. The department may contract for services under this subsection with a county, a private nonprofit agency or, if a county board of supervisors by resolution so requests the department, an aging unit.

46.27(11)(c)5m. 5m. No county may use funds received under this subsection to provide services to a person who does not live in his or her own home or apartment unless, subject to the limitations under subds. 6., 7. and 8., one of the following applies:

46.27(11)(c)5m.a. a. The services are provided to the person in a community-based residential facility that entirely consists of independent apartments, each of which has an individual lockable independent entrance and exit and individual separate kitchen, bathroom, sleeping and living areas.

46.27(11)(c)5m.b. b. The person suffers from Alzheimer's disease or related dementia and the services are provided to the person in a community-based residential facility that has a dementia care program.

46.27(11)(c)5m.c. c. The services are provided to the person in a residential care apartment complex, as defined in s. 50.01 (6d).

46.27(11)(c)5m.d. d. The services are provided to the individual in an adult family home, as defined in s. 50.01 (1).

46.27(11)(c)5m.e. e. Subdivision 5n. applies.

46.27(11)(c)5n. 5n. A county may also use funds received under this subsection, subject to the limitations under subds. 6., 7. and 8., to provide services to a person who does not live in his or her own home or apartment if the services are provided to the person in a community-based residential facility and the county department or aging unit has determined that all of the following conditions have been met:

46.27(11)(c)5n.b. b. The county department or aging unit documents that the option of in-home services has been discussed with the person, thoroughly evaluated and found to be infeasible, as determined by the county department or aging unit in accordance with rules promulgated by the department of health services.

46.27(11)(c)5n.c. c. The county department or aging unit determines that the community-based residential facility is the person's preferred place of residence or is the setting preferred by the person's guardian.

46.27(11)(c)5n.d. d. The county department or aging unit determines that the community-based residential facility provides a quality environment and quality care services.

46.27(11)(c)5n.e. e. The county department or aging unit determines that placement in the community-based residential facility is cost-effective compared to other options, including home care and nursing home care.

46.27(11)(c)5p. 5p.

46.27(11)(c)5p.a.a. Subject to the approval of the department, a county may establish and implement more restrictive conditions than those imposed under subd. 5m. on the use of funds received under sub. (7) (b) for the provision of services to a person in a community-based residential facility. A county that establishes more restrictive conditions under this subd. 5p. a. shall include the conditions in its community options plan under sub. (3) (cm).

46.27(11)(c)5p.b. b. If the department determines that a county has engaged in a pattern of inappropriate use of funds received under sub. (7) (b), the department may revoke its approval of the county's conditions established under subd. 5p. a., if any, and may prohibit the county from using funds received under sub. (7) (b) to provide services under subd. 5n.

46.27(11)(c)6. 6.

46.27(11)(c)6.a.a. No county, private nonprofit agency or aging unit may use funds received under this subsection to provide residential services in a group home, as defined in s. 48.02 (7), that has more than 5 beds, unless the department approves the provision of services in a group home that has 6 to 8 beds.

46.27(11)(c)6.b. b. No county, private nonprofit agency, or aging unit may use funds received under this subsection to provide residential services in a community-based residential facility, as defined in s. 50.01 (1g), that has more than 20 beds, unless the requirements of sub. (7) (cm) 1. a., b., or c. are met.

46.27(11)(c)7. 7. A county may use funds received under this subsection to provide supportive, personal or nursing services, as defined in rules promulgated under s. 49.45 (2) (a) 23., to a person who resides in a certified residential care apartment complex, as defined in s. 50.01 (6d). Funding of the services may not exceed 85% of the statewide medical assistance daily cost of nursing home care, as determined by the department.

46.27(11)(c)8. 8. No county, private nonprofit agency or aging unit may use funds received under this subsection to provide services in any community-based residential facility unless the county, agency or aging unit uses as a service contract the approved model contract developed under sub. (2) (j) or a contract that includes all of the provisions of the approved model contract.

46.27(11)(d) (d) Section 49.45 (37) applies to this subsection.

46.27(11g) (11g) Report. Beginning January 1, 1997, and every January 1 thereafter, the department shall submit a report to the joint committee on finance and to the appropriate standing committees under s. 13.172 (3), summarizing the data collected for the state and for individual counties under the program in the calendar year ending immediately before the preceding calendar year.

46.27(12) (12) Rules. The department shall promulgate rules establishing the following:

46.27(12)(a) (a) Fiscal management procedures required to be implemented by counties in administering the program under this section, as follows:

46.27(12)(a)1. 1. A simple contract between the community options program client and the service provider for that client.

46.27(12)(a)2. 2. A method for documenting the amount of service provided to enable verification of the appropriateness of payment.

46.27(12)(a)3. 3. Guidelines for determining whether a potential community options program client is competent to receive community options program funds directly or if an action should be brought for a determination of competency and the appointment of a guardian.

46.27(12)(a)4. 4. Supervisory review of community options program client payment decisions.

46.27(12)(b) (b) Standards to ensure that only a single payment is made by the department for an initial community options case plan conducted by a county.

46.27(12)(c) (c) A sliding scale formula for a fee chargeable for conduct of an assessment under sub. (6) (a) or for development of a case plan under sub. (6) (b) that is based on the person's ability to pay, unless prohibited from payment under 42 USC 1396 to 1396v or under regulations under 42 USC 1396 to 1396v.

46.27 History History: 1981 c. 20; 1983 a. 27; 1983 a. 189 s. 329 (5); 1983 a. 192, 239; 1985 a. 29 ss. 876s to 896am, 3200 (56); 1985 a. 120, 176; 1987 a. 27, 399; 1989 a. 31, 77, 336, 359; 1991 a. 32, 39, 235, 274; 1993 a. 16, 27, 437; 1995 a. 27; 1997 a. 13, 27, 39, 79, 237; 1999 a. 9, 63; 2001 a. 16, 103; 2003 a. 33; 2005 a. 22, 25, 264, 386, 387; 2007 a. 20 ss. 904 to 921, 9121 (6) (a); 2007 a. 141; 2009 a. 2; 2011 a. 32; 2013 a. 20, 92; s. 13.92 (1) (bm) 2.

46.27 Annotation The county was found to be the employer, for worker's compensation purposes, of a care giver for a service recipient under the long-term support community options waiver program under sub. (11). County of Barron v. Labor and Industry Review Commission, 2010 WI App 149, 330 Wis. 2d 203, 792 N.W.2d 584, 09-1845.



46.271 Long-term support pilot projects.

46.271  Long-term support pilot projects.

46.271(1) (1)

46.271(1)(a)(a) From the appropriation under s. 20.435 (7) (bd), the department shall award $100,000 in each fiscal year to applying county departments under s. 46.215, 46.22, 46.23, 51.42 or 51.437 or to an aging unit under the conditions specified in par. (c) to establish pilot projects for home and community-based long-term support services. Funds awarded to the pilot projects shall be used to do any of the following:

46.271(1)(a)1. 1. Provide administration for projects that serve individuals who are discharged from hospitals and meet one of the eligibility requirements under s. 46.27 (6r) (b) 1. to 4.

46.271(1)(a)2. 2. Promote the development of a system of home and community-based long-term support services that is easily accessible to individuals who are eligible for and potentially need these services.

46.271(1)(b) (b) The department shall do all of the following:

46.271(1)(b)1. 1. Solicit applications from county departments or aging units for the pilot projects under par. (a).

46.271(1)(b)2. 2. Require that an applying county department or aging unit under subd. 1. submit as part of the application specific plans for improving the coordination between hospitals and providers of home and community-based long-term support services.

46.271(1)(c) (c) The department may contract with an aging unit, as defined in s. 46.27 (1) (a), for administration of services under par. (a) if, by resolution, the county board of supervisors of that county so requests the department.

46.271 History History: 1989 a. 31, 336; 1991 a. 39, 235; 1993 a. 16; 1997 a. 27; 1999 a. 9.



46.275 Community integration program for residents of state centers.

46.275  Community integration program for residents of state centers.

46.275(1)(1)  Legislative intent. The intent of the program under this section is to relocate persons from the state centers for the developmentally disabled into appropriate community settings with the assistance of home and community-based services and with continuity of care. The intent of the program is also to minimize its impact on state employees through redeployment of employees into vacant positions.

46.275(1m) (1m) Definitions. In this section:

46.275(1m)(a) (a) "Medical assistance" means aid provided under subch. IV of ch. 49, except ss. 49.468 and 49.471.

46.275(1m)(b) (b) "Program" means the community integration program for residents of state centers for the developmentally disabled, for which a waiver has been received under sub. (2).

46.275(2) (2) Departmental powers and duties. The department may request a waiver from the secretary of the U.S. department of health and human services, under 42 USC 1396n (c), authorizing the department to integrate medical assistance recipients who reside in state centers for the developmentally disabled into their communities by providing home and community-based services as part of the medical assistance program. If the department requests this waiver, it shall include all assurances required under 42 USC 1396n (c) (2) in its request. If the department receives this waiver, at the end of the 3-year period during which the waiver remains in effect the department may request an additional 3-year extension of the waiver. If the department receives this waiver, it shall:

46.275(2)(a) (a) Annually submit to the secretary of the U.S. department of health and human services information showing the effect of the program on medical assistance costs and on the health and welfare of program participants.

46.275(2)(b) (b) Evaluate the effect of the program on medical assistance costs and on the program's ability to provide community care alternatives to institutional care in state centers for the developmentally disabled.

46.275(2)(c) (c) Fund home or community-based services provided by any county or by the department that meet the requirements of this section.

46.275(2)(d) (d) Unless s. 49.45 (37) applies, review and approve or disapprove each plan of care developed under sub. (3) (c) 2.

46.275(2)(e) (e) Submit to the governor and to the chief clerk of each house of the legislature, for distribution to appropriate legislative standing committees under s. 13.172 (3), annual progress reports on the program plus any other information requested.

46.275(3) (3) County participation.

46.275(3)(a)(a) Any county may participate in the program, if it meets the conditions specified in this subsection and the requirements established by the department, including requirements concerning the qualifications and levels of staff for home or community-based service providers.

46.275(3)(b) (b) The board of supervisors of any county that participates in the program shall designate one of the following county departments to administer the program, subject to departmental review and approval:

46.275(3)(b)2. 2. A county department under s. 51.42 to which the powers and duties of a county department under s. 51.437 have been transferred under s. 51.437 (4g) (b).

46.275(3)(b)3. 3. A county department under s. 46.23.

46.275(3)(b)4. 4. A county department under s. 51.437.

46.275(3)(c) (c) Any county participating in the program shall inform the persons eligible for program services under sub. (4) that home and community-based services are available, at their choosing, in place of institutional care. Services provided under this section shall meet the following conditions:

46.275(3)(c)1. 1. The services substitute for care provided at a state center for the developmentally disabled.

46.275(3)(c)2. 2. The services are provided to each recipient under a written plan of care designed for that recipient and, unless s. 49.45 (37) applies, approved by the department.

46.275(3)(d) (d) Any county participating in the program shall provide case management services, including the responsibility for locating, coordinating and monitoring all services and informal supports needed by eligible persons and their families.

46.275(3)(e) (e) Any county participating in the program shall protect the health and welfare of persons receiving program services and shall coordinate the program to the greatest extent practicable with the long-term support community options program under s. 46.27.

46.275(3g) (3g) Duties of the department. The department shall provide fair and equitable arrangements to protect the interests of all state employees affected by the program, including arrangements designed to preserve employee rights and benefits.

46.275(3r) (3r) Relocation by the department.

46.275(3r)(a)(a) The department may, without county participation under sub. (3) or county reimbursement under sub. (5) (a), relocate a person eligible for program services under sub. (4) from a state center for the developmentally disabled into a community setting in any of the following situations:

46.275(3r)(a)1. 1. The person's county of residence when the person entered the state center for the developmentally disabled cannot be determined with reasonable certainty.

46.275(3r)(a)2. 2. The person's county of residence when the person entered the state center for the developmentally disabled is not participating, under sub. (3), in the program.

46.275(3r)(a)3. 3. The person will be relocated into the home of the person's parent or guardian and will be receiving state monitoring of the relocation and services provided by a public or private school or a tribal school, as defined in s. 115.001 (15m).

46.275(3r)(b) (b) If the department relocates a person under this subsection, it shall comply with the requirements imposed on counties under sub. (3) (c) to (e).

46.275(3r)(c) (c) Prior to relocating a person under this subsection, the department shall ensure delivery of any necessary education, habilitation, vocational, medical and therapy services through contracting with community-based service providers. If any service is not available, the department may provide it directly.

46.275(4) (4) Eligibility of recipients.

46.275(4)(a)(a) Any medical assistance recipient living in a state center for the developmentally disabled is eligible to participate in the program. Such a recipient may apply, or any person may apply on behalf of such a recipient, for participation in the program.

46.275(4)(b) (b) The department in conjunction with the county shall review any application for participation in the program as to eligibility and the appropriateness of planned services. The county department administering the program for the county in which the medical assistance recipient resides shall review any application for participation in the program as to eligibility, except applications for relocation under sub. (3r). No person may participate in the program unless all of the following occur:

46.275(4)(b)1. 1. Consent for participation is given either by the person's parent, guardian or legal custodian, if the person is under age 18, or by the person or the person's guardian, if the person is age 18 or over, except that this subdivision does not limit the authority of the circuit court to enter, change, revise or extend a dispositional order under subch. VI of ch. 48 or subch. VI of ch. 938 or to order a protective placement or protective services under s. 55.12.

46.275(4)(b)2. 2. The county, or the department under sub. (3r), agrees to provide services to the person.

46.275(4)(b)3. 3. The department determines that available home or community-based services are appropriate for that person.

46.275(4)(c) (c)

46.275(4)(c)1.1. Except as provided in subd. 2., if a resident of a state center for the developmentally disabled is relocated in order to receive home or community-based services under the program, the center may not accept a patient to fill the bed left vacant by the person leaving.

46.275(4)(c)2. 2. If a person who has been relocated from a state center for the developmentally disabled under this program seeks to return to the center within 365 days after relocating because the person or the county department administering the program, or the department under sub. (3r), finds that the services available are inappropriate, the center shall accept the person as a patient to fill the bed that the person vacated. After this 365-day period, the person may only be readmitted into a bed not left vacant because of relocation under this section.

46.275(4)(f) (f) To the extent provided in 42 USC 1396n, if a person who has been relocated from a state center for the developmentally disabled under this program discontinues participating in the program for any reason other than institutional placement, the department may reallocate on a case-by-case basis the funding within the relocating county to another medical assistance recipient who is developmentally disabled and who, but for this program, would require the level of care provided in a state center for the developmentally disabled.

46.275(5) (5) Funding.

46.275(5)(a)(a) Medical Assistance reimbursement for services a county, or the department under sub. (3r), provides under this program is available from the appropriation accounts under s. 20.435 (4) (b), (gm), (o), and (w). If 2 or more counties jointly contract to provide services under this program and the department approves the contract, Medical Assistance reimbursement is also available for services provided jointly by these counties.

46.275(5)(b) (b) No county, or the department under sub. (3r), may use funds received under this section to do any of the following:

46.275(5)(b)1. 1. Purchase land or construct buildings.

46.275(5)(b)2. 2. Reduce federal, state or county matching expenditures for long-term community support services provided to any person as part of this program from funds allocated under s. 46.495 (1) (d), 46.80 (5), 46.85 (3m) (b) 1. and 2. or 51.423, as indicated in the county's budget or by actual expenditures.

46.275(5)(b)3. 3. Provide room and board, except for respite care.

46.275(5)(b)4. 4. Provide services, except respite care that is approved by the department, within a skilled nursing facility, intermediate care facility or intermediate care facility for persons with an intellectual disability, as defined in s. 46.278 (1m) (am), including a state center for the developmentally disabled.

46.275(5)(b)5. 5. Provide residential services in any community-based residential facility, as defined in s. 50.01 (1g), or group home, as defined in s. 48.02 (7) that has more than 8 beds.

46.275(5)(b)6. 6. Provide services to a recipient that are not specified in the recipient's written plan of care.

46.275(5)(b)7. 7. Provide services in any community-based residential facility unless the county or department uses as a service contract the approved model contract developed under s. 46.27 (2) (j) or a contract that includes all of the provisions of the approved model contract.

46.275(5)(c) (c) The total allocation under s. 20.435 (4) (b), (gm), (o), and (w) to counties and to the department under sub. (3r) for services provided under this section may not exceed the amount approved by the federal department of health and human services. A county may use funds received under this section only to provide services to persons who meet the requirements under sub. (4) and may not use unexpended funds received under this section to serve other developmentally disabled persons residing in the county.

46.275(5)(d) (d) The department may, from the appropriation under s. 20.435 (4) (o), provide reimbursement for services provided under this section by counties that are in excess of the current average annual per person rate, as established by the department, and are less than the average amount approved in the waiver received under sub. (2).

46.275(5)(e) (e) From the appropriation under s. 20.435 (2) (gL), the department may provide moneys to a county to pay for one-time costs associated with the relocation under this section of an individual from a state center for the developmentally disabled.

46.275(5m) (5m) Report. By March 1 of each year, the department shall submit a report to the joint committee on finance and to the chief clerk of each house of the legislature, for distribution to the appropriate standing committees under s. 13.172 (3), describing the program's impact during the preceding calendar year on state employees, including the department's efforts to redeploy employees into vacant positions and the number of employees laid off.

46.275(6) (6) Effective period. This section takes effect on the date approved by the secretary of the U.S. department of health and human services as the beginning date of the period of waiver received under sub. (2). This section remains in effect for 3 years following that date and, if the secretary of the U.S. department of health and human services approves a waiver extension, shall continue an additional 3 years.

46.275 History History: 1983 a. 27; 1985 a. 29 ss. 896b to 896L, 3202 (23); 1985 a. 120, 176; 1987 a. 27; 1987 a. 161 s. 13m; 1987 a. 186; 1989 a. 31; 1993 a. 16; 1995 a. 27, 77; 1997 a. 27, 114; 1999 a. 9; 2001 a. 16; 2003 a. 33, 318; 2005 a. 25, 264; 2007 a. 20, 153; 2009 a. 2, 302; 2011 a. 32, 126.

46.275 Annotation The circuit court that protectively placed an incompetent person in a center for the developmentally disabled, and not the person's parent or guardian, has the ultimate authority under state and federal law to determine whether the person should remain institutionalized or receive home or community based services. OAG 3-97.



46.277 Community integration program for persons relocated or meeting reimbursable levels of care.

46.277  Community integration program for persons relocated or meeting reimbursable levels of care.

46.277(1)(1)  Legislative intent. The intent of the program under this section is to provide home or community-based care to serve in a noninstitutional community setting a person who meets eligibility requirements under 42 USC 1396n (c) and is relocated from an institution other than a state center for the developmentally disabled or meets the level of care requirements for medical assistance reimbursement in a skilled nursing facility or an intermediate care facility, except that the number of persons who receive home or community-based care under this section is not intended to exceed the number of nursing home beds that are delicensed as part of a plan submitted by the facility and approved by the department. The intent of the program is also that counties use all existing services for providing care under this section, including those services currently provided by counties.

46.277(1m) (1m) Definitions. In this section:

46.277(1m)(a) (a) "Medical assistance" means aid provided under subch. IV of ch. 49, except ss. 49.468 and 49.471.

46.277(1m)(ag) (ag) "Delicensed" means deducted from the number of beds stated on a facility's license, as specified under s. 50.03 (4) (e).

46.277(1m)(am) (am) "Plan submitted by the facility" means an individual relocation plan under s. 50.03 (14).

46.277(1m)(at) (at) "Private nonprofit agency" has the meaning specified in s. 46.27 (1) (bm).

46.277(1m)(b) (b) "Program" means the community integration program for which a waiver has been received under sub. (2).

46.277(2) (2) Departmental powers and duties. The department may request a waiver from the secretary of the federal department of health and human services, under 42 USC 1396n (c), authorizing the department to serve medical assistance recipients, who meet the level of care requirements for medical assistance reimbursement in a skilled nursing facility or an intermediate care facility, in their communities by providing home or community-based services as part of medical assistance. The number of persons for whom the waiver is requested may not exceed the number of nursing home beds that are delicensed as part of a plan submitted by the facility and approved by the department. If the department requests a waiver, it shall include all assurances required under 42 USC 1396n (c) (2) in its request. If the department receives this waiver, it may request one or more 3-year extensions of the waiver under 42 USC 1396n (c) and shall perform the following duties:

46.277(2)(a) (a) Evaluate the effect of the program on medical assistance costs and on the program's ability to provide community care alternatives to institutional care in facilities certified as medical assistance providers.

46.277(2)(b) (b) Fund home or community-based services provided by any county that meet the requirements of this section.

46.277(2)(c) (c) To the maximum extent possible, authorize the provision of services under this section to serve persons, except those institutionalized in a state center for the developmentally disabled, in noninstitutional settings and coordinate application of the review criterion under s. 150.39 (5) with the services provided under this section.

46.277(2)(d) (d) Unless s. 49.45 (37) applies, review and approve or disapprove each plan of care developed by the county department under sub. (3).

46.277(2)(e) (e) Review and approve or disapprove waiver requests under sub. (3) (c), review and approve or disapprove requests for exceptions under sub. (5) (d) 3. and provide technical assistance to a county that reaches or exceeds the annual allocation limit specified in sub. (3) (c) in order to explore alternative methods of providing long-term community support services for persons who are in group living arrangements in that county.

46.277(3) (3) County participation.

46.277(3)(a)(a) Sections 46.27 (3) (b) and 46.275 (3) (a) and (c) to (e) apply to county participation in this program, except that services provided in the program shall substitute for care provided a person in a skilled nursing facility or intermediate care facility who meets the level of care requirements for medical assistance reimbursement to that facility rather than for care provided at a state center for the developmentally disabled. The number of persons who receive services provided by the program under this paragraph may not exceed the number of nursing home beds, other than beds specified in sub. (5g) (b), that are delicensed as part of a plan submitted by the facility and approved by the department.

46.277(3)(b) (b)

46.277(3)(b)1.1. If the provision of services under this section results in a decrease in the statewide nursing home bed limit under s. 150.31 (3), the facility affected by the decrease shall submit a plan for delicensing all or part of the facility that is approved by the department.

46.277(3)(b)2. 2. Each county department participating in the program shall provide home or community-based care to persons eligible under this section, except that the number of persons who receive home or community-based care under this section may not exceed the number of nursing home beds, other than beds specified in sub. (5g) (b), that are delicensed as part of a plan submitted by the facility and approved by the department.

46.277(3)(c) (c) Beginning on January 1, 1996, from the annual allocation to the county for the provision of long-term community support services under sub. (5), annually establish a maximum total amount that may be encumbered in a calendar year for services for eligible individuals in community-based residential facilities.

46.277(3)(d) (d) The county department or aging unit that administers the program under this section shall, within the time period specified by the department, offer counseling, that is specified by the department, concerning public and private benefit programs to prospective residents of community-based residential facilities who are referred to the county department or aging unit under s. 50.035 (4n).

46.277(3m) (3m) Participation by a private nonprofit agency. A private nonprofit agency with which the department contracts for service under sub. (5) (c) shall have the powers and duties under this section of a county department, as specified in sub. (3) (a).

46.277(4) (4) Eligibility of residents.

46.277(4)(a)(a) Any medical assistance recipient who meets the level of care requirements for medical assistance reimbursement in a skilled nursing facility or intermediate care facility is eligible to participate in the program, except that the number of participants may not exceed the number of nursing home beds, other than beds specified in sub. (5g) (b), that are delicensed as part of a plan submitted by the facility and approved by the department. Such a recipient may apply, or any person may apply on behalf of such a recipient, for participation in the program. Section 46.275 (4) (b) applies to participation in the program.

46.277(4)(b) (b) To the extent authorized under 42 USC 1396n, if a person discontinues participation in the program, a medical assistance recipient may participate in the program in place of the participant who discontinues if that recipient meets the level of care requirements for medical assistance reimbursement in a skilled nursing facility or intermediate care facility, except that the number of participants may not exceed the number of nursing home beds, other than beds specified in sub. (5g) (b), that are delicensed as part of a plan submitted by the facility and approved by the department.

46.277(5) (5) Funding.

46.277(5)(a)(a) The provisions of s. 46.275 (5) (a), (b) 1. to 4. and 6. and (d) apply to funding received by counties under the program.

46.277(5)(b) (b) Total funding to counties under the program may not exceed the amount approved in the waiver received under sub. (2).

46.277(5)(c) (c) The department may contract for services under this section with a private nonprofit agency. Paragraphs (a) and (b) apply to funding received by a private nonprofit agency under this subsection.

46.277(5)(d) (d)

46.277(5)(d)1.1. In this paragraph, "physically disabled" means having a condition that affects one's physical functioning by limiting mobility or the ability to see or hear, that is the result of injury, disease or congenital deficiency and that significantly interferes with or limits at least one major life activity and the performance of one's major personal or social roles.

46.277(5)(d)1m. 1m. No county may use funds received under this section to provide services to a person who does not live in his or her own home or apartment unless, subject to the limitations under subds. 2., 3., and 4. and par. (e), one of the following applies:

46.277(5)(d)1m.a. a. The services are provided to the person in a community-based residential facility that entirely consists of independent apartments, each of which has an individual lockable independent entrance and exit and individual separate kitchen, bathroom, sleeping and living areas.

46.277(5)(d)1m.b. b. The person suffers from Alzheimer's disease or related dementia and the services are provided to the person in a community-based residential facility that has a dementia care program.

46.277(5)(d)1m.c. c. The services are provided to the person in a residential care apartment complex, as defined in s. 50.01 (6d).

46.277(5)(d)1m.d. d. The services are provided to the individual in an adult family home, as defined in s. 50.01 (1).

46.277(5)(d)1m.e. e. Subdivision 1n. applies.

46.277(5)(d)1n. 1n. A county may also use funds received under this section, subject to the limitations under subds. 2., 3., and 4. and par. (e), to provide services to a person who does not live in his or her own home or apartment if the services are provided to the person in a community-based residential facility and the county department or aging unit has determined that all of the following conditions have been met:

46.277(5)(d)1n.b. b. The county department or aging unit documents that the option of in-home services has been discussed with the person, thoroughly evaluated and found to be infeasible, as determined by the county department or aging unit in accordance with rules promulgated by the department of health services.

46.277(5)(d)1n.c. c. The county department or aging unit determines that the community-based residential facility is the person's preferred place of residence or is the setting preferred by the person's guardian.

46.277(5)(d)1n.d. d. The county department or aging unit determines that the community-based residential facility provides a quality environment and quality care services.

46.277(5)(d)1n.e. e. The county department or aging unit determines that placement in the community-based residential facility is cost-effective compared to other options, including home care and nursing home care.

46.277(5)(d)1p. 1p.

46.277(5)(d)1p.a.a. Subject to the approval of the department, a county may establish and implement more restrictive conditions than those imposed under subd. 1m. on the use of funds received under this section for the provision of services to a person in a community-based residential facility. A county that establishes more restrictive conditions under this subd. 1p. a. shall include the conditions in its plan under sub. (3) (a).

46.277(5)(d)1p.b. b. If the department determines that a county has engaged in a pattern of inappropriate use of funds received under this section, the department may revoke its approval of the county's conditions established under subd. 1p. a., if any, and may prohibit the county from using funds received under this section to provide services under subd. 1n.

46.277(5)(d)2. 2. No county may use funds received under this section to provide residential services in any community-based residential facility, as defined in s. 50.01 (1g), unless one of the following applies:

46.277(5)(d)2.a. a. The requirements of s. 46.27 (7) (cm) 1. a. or c. are met.

46.277(5)(d)2.b. b. The department approves the provision of services in a community-based residential facility that entirely consists of independent apartments, each of which has an individual lockable entrance and exit and individual separate kitchen, bathroom, sleeping and living areas, to individuals who are eligible under this section and are physically disabled or are at least 65 years of age.

46.277(5)(d)3. 3. If subd. 2. a. or b. applies, no county may use funds received under this section to pay for services provided to a person who resides or intends to reside in a community-based residential facility and who is initially applying for the services, if the projected cost of services for the person, plus the cost of services for existing participants, would cause the county to exceed the limitation under sub. (3) (c). The department may grant an exception to the requirement under this subdivision, under the conditions specified by rule, to avoid hardship to the person.

46.277(5)(d)4. 4. No county may use funds received under this section to provide residential services in a group home, as defined in s. 48.02 (7), that has more than 5 beds, unless the department approves the provision of services in a group home that has 6 to 8 beds.

46.277(5)(e) (e) A county may use funds received under this subsection to provide supportive, personal or nursing services, as defined in rules promulgated under s. 49.45 (2) (a) 23., to a person who resides in a certified residential care apartment complex, as defined in s. 50.01 (6d). Funding of the services may not exceed 85% of the statewide medical assistance daily cost of nursing home care, as determined by the department.

46.277(5)(f) (f) No county or private nonprofit agency may use funds received under this subsection to provide services in any community-based residential facility unless the county or agency uses as a service contract the approved model contract developed under s. 46.27 (2) (j) or a contract that includes all of the provisions of the approved model contract.

46.277(5)(g) (g)

46.277(5)(g)1.1. The department may provide enhanced reimbursement for services provided under this section to an individual who, on or after July 27, 2005, is relocated to the community from a nursing home by a county department or to an individual who meets the level of care requirements for Medical Assistance reimbursement in a skilled nursing facility or an intermediate care facility and is diverted from imminent entry into a nursing home. The number of individuals served under this paragraph may not exceed the number of nursing home beds that are delicensed as part of plans submitted by nursing homes and approved by the department.

46.277(5)(g)2. 2. The department shall develop and utilize a formula to determine the enhanced reimbursement rate for services provided under subd. 1. The department shall also develop and utilize criteria for determining imminent entry into a nursing home under subd. 1. that shall include an imminent loss of current living arrangements and an imminent risk of a long-term nursing home stay. The department need not promulgate as rules under ch. 227 the criteria required to be developed and utilized under this subdivision.

46.277(5g) (5g) Limitations on service.

46.277(5g)(a)(a) The number of persons served under this section may not exceed the number of nursing home beds that are delicensed as part of a plan submitted by the facility and approved by the department.

46.277(5g)(b) (b) This section does not apply to the delicensure of a bed of an institution for mental diseases of an individual who is aged 21 to 64, who has a primary diagnosis of mental illness and who otherwise meets the requirements of s. 46.266 (1) (a), (b) or (c).

46.277(5m) (5m) Report. By October 1 of each year, the department shall submit a report to the joint committee on finance and to the chief clerk of each house of the legislature, for distribution to the appropriate standing committees under s. 13.172 (3), describing the cost and quality of services used under the program and the extent to which existing services have been used under the program in the preceding calendar year.

46.277(5r) (5r) Rule making. The department shall promulgate rules that specify conditions of hardship under which the department may grant an exception to the requirement of sub. (5) (d) 3.

46.277(6) (6) Effective period. The effective date provisions of s. 46.275 (6) apply to this section.

46.277 History History: 1983 a. 27; 1985 a. 29 ss. 896nc to 896u, 3202 (23); 1985 a. 176; 1987 a. 27, 186, 399; 1989 a. 31; 1991 a. 39; 1993 a. 16; 1995 a. 27; 1997 a. 13, 27, 114; 1999 a. 9; 2001 a. 16; 2003 a. 33; 2005 a. 25, 355; 2007 a. 20 ss. 926 to 928, 9121 (6) (a); 2009 a. 277; s. 13.92 (1) (bm) 2.



46.278 Community integration program and brain injury waiver program for persons with developmental disabilities.

46.278  Community integration program and brain injury waiver program for persons with developmental disabilities.

46.278(1)(1)  Legislative intent. The intent of the programs under this section is to provide home or community-based care to serve in a noninstitutional community setting a person who meets eligibility requirements under 42 USC 1396n (c) and who is diagnosed as developmentally disabled under the definition specified in s. 51.01 (5) and relocated from an institution other than a state center for the developmentally disabled or who meets the intermediate care facility for persons with an intellectual disability or brain injury rehabilitation facility level of care requirements for medical assistance reimbursement in an intermediate care facility for persons with an intellectual disability or a brain injury rehabilitation facility and is ineligible for services under s. 46.275 or 46.277. The intent of the program is also that counties use all existing services for providing care under this section, including those services currently provided by counties.

46.278(1m) (1m) Definitions. In this section:

46.278(1m)(a) (a) "Brain injury rehabilitation facility" means a nursing facility or hospital designated as a facility for brain injury rehabilitation by the department under the approved state medicaid plan.

46.278(1m)(ag) (ag) "Family consortium" means a group composed of relatives, or of relatives and the guardian, of an individual with developmental disability who together provide services for the individual in a home that is an extension of a relative's or the guardian's home.

46.278(1m)(am) (am) "Intermediate care facility for persons with an intellectual disability" has the meaning given for "intermediate care facility for the mentally retarded" under 42 USC 1396d (d).

46.278(1m)(b) (b) "Medical assistance" means aid provided under subch. IV of ch. 49, except ss. 49.468 and 49.471.

46.278(1m)(c) (c) "Program" means the community integration program or the brain injury waiver program, for facilities certified as medical assistance providers, for which a waiver has been received under sub. (3).

46.278(2) (2) Departmental powers and duties.

46.278(2)(a)(a) The department may request one or more waivers from the secretary of the federal department of health and human services, under 42 USC 1396n (c), authorizing the department to serve medical assistance recipients, who meet the level of care requirements for medical assistance reimbursement in an intermediate care facility for persons with an intellectual disability or in a brain injury rehabilitation facility, in their communities by providing home or community-based services as part of medical assistance. If the department requests a waiver, it shall include all assurances required under 42 USC 1396n (c) (2) in its request.

46.278(2)(b) (b) Section 49.45 (37) applies to this subsection.

46.278(3) (3) Waiver; extension; duties. If the department receives a waiver requested under sub. (2) (a), it may request a 3-year extension of the waiver under 42 USC 1396n (c) and shall perform the following duties:

46.278(3)(a) (a) Evaluate the effect of each program on medical assistance costs and on the program's ability to provide community care alternatives to institutional care in facilities certified as medical assistance providers.

46.278(3)(b) (b) Fund home or community-based services provided by any county that meet the requirements of this section.

46.278(3)(c) (c) To the maximum extent possible, authorize the provision of services under this section to serve persons, except those institutionalized in a state center for the developmentally disabled, in noninstitutional settings and coordinate application of the review criterion under s. 150.39 (5) with the services provided under this section.

46.278(4) (4) County participation.

46.278(4)(a)(a) Sections 46.27 (3) (b) and 46.275 (3) (a) and (c) to (e) apply to county participation in a program, except that services provided in the program shall substitute for care provided a person in an intermediate care facility for persons with an intellectual disability or in a brain injury rehabilitation facility who meets the intermediate care facility for persons with an intellectual disability or brain injury rehabilitation facility level of care requirements for medical assistance reimbursement to that facility rather than for care provided at a state center for the developmentally disabled.

46.278(4)(b) (b)

46.278(4)(b)1.1. If the provision of services under this section results in a decrease in the statewide nursing home bed limit under s. 150.31 (3), the facility affected by the decrease shall submit a plan for delicensing all or part of the facility that is approved by the department.

46.278(4)(b)2. 2. Each county department participating in a program shall provide home or community-based care to persons eligible under this section, except that the number of persons who receive home or community-based care under this section may not exceed the number that are approved under an applicable waiver received under sub. (3).

46.278(5) (5) Eligibility of residents.

46.278(5)(a)(a) Any medical assistance recipient who meets the level of care requirements for medical assistance reimbursement in an intermediate care facility for persons with an intellectual disability or in a brain injury rehabilitation facility and is ineligible for service under s. 46.275 or 46.277 is eligible to participate in a program, except that persons eligible for the brain injury waiver program must meet the definition of brain injury under s. 51.01 (2g), and except that the number of participants may not exceed the number approved under the waiver received under sub. (3). Such a recipient may apply, or any person may apply on behalf of such a recipient, for participation in a program. Section 46.275 (4) (b) applies to participation in a program.

46.278(5)(am) (am) One individual who is eligible under par. (a) may, beginning January 1, 1992, participate in the program through services provided by a family consortium that is formed before January 1, 1991, and is approved by the department.

46.278(5)(b) (b) To the extent authorized under 42 USC 1396n, if a person discontinues participation in a program, a medical assistance recipient may participate in a program in place of the participant who discontinues if that recipient meets the requirements under par. (a).

46.278(6) (6) Funding.

46.278(6)(a)(a) The provisions of s. 46.275 (5) (a), (b) and (d) apply to funding received by counties under the programs.

46.278(6)(b) (b) Total funding to counties for relocating each person under a program may not exceed the amount approved in the waiver received under sub. (3).

46.278(6)(c) (c) Funding may be provided under a program for services of a family consortium.

46.278(6)(d) (d) If a county makes available nonfederal funds equal to the state share of service costs under a waiver received under sub. (3), the department may, from the appropriation under s. 20.435 (4) (o), provide reimbursement for services that the county provides under this section to persons who are in addition to those who may be served under this section with funds from the appropriation accounts under s. 20.435 (4) (b), (gm), or (w).

46.278(6)(e) (e)

46.278(6)(e)1.1. The department may provide enhanced reimbursement for services under the community integration program for an individual who was relocated to the community by a county department from one of the following:

46.278(6)(e)1.a. a. An intermediate care facility for persons with an intellectual disability that closes under s. 50.03 (14).

46.278(6)(e)1.b. b. An intermediate care facility for persons with an intellectual disability or a distinct part thereof that has a plan of closure approved by the department and that intends to close within 12 months.

46.278(6)(e)1.c. c. An intermediate care facility for persons with an intellectual disability that has a plan of closure or significant reduction in capacity approved by the department and that intends to close or significantly reduce its capacity within 60 months.

46.278(6)(e)2. 2.

46.278(6)(e)2.a.a. The enhanced reimbursement rate under subd. 1. a. and b. shall be determined under a formula that is developed by the department.

46.278(6)(e)2.b. b. The enhanced reimbursement rate under subd. 1. c. shall be 90% of the enhanced reimbursement rate under subd. 2. a.

46.278(7) (7) Report. By July 1 of each year, the department shall submit to the joint committee on finance and to the chief clerk of each house of the legislature, for distribution to the appropriate standing committees under s. 13.172 (3), a report describing the cost and quality of services used under the program and the extent to which existing services have been used under the program in the preceding calendar year.

46.278(8) (8) Effective period. Except as provided under sub. (2), this section takes effect on the date approved by the secretary of the federal department of health and human services as the beginning date of the period of waiver received under sub. (3). This section remains in effect for 3 years following that date and, if the secretary of the federal department of health and human services approves a waiver extension, shall continue an additional 3 years.

46.278 History History: 1987 a. 27, 186; 1989 a. 31; 1991 a. 269; 1993 a. 16; 1995 a. 27; 1997 a. 27; 1999 a. 9; 2001 a. 16; 2003 a. 33; 2007 a. 153; 2011 a. 32, 126; s. 35.17 correction in (6) (e) 2. b.



46.2785 Community Opportunities and Recovery Program.

46.2785  Community Opportunities and Recovery Program.

46.2785(1)(1)  Definitions. In this section:

46.2785(1)(a) (a) "Nursing facility" has the meaning given in 42 USC 1396r (a).

46.2785(1)(b) (b) "Serious mental illness" has the meaning given in 42 CFR 483.102 (b) (1).

46.2785(1)(c) (c) "Waiver program" means the Community Opportunities and Recovery Program for which a waiver has been requested under sub. (2) and granted under 42 USC 1396n (c).

46.2785(2) (2) Waiver request. The department may request a waiver from the secretary of the U.S. department of health and human services, under 42 USC 1396n (c), authorizing the department to serve in their communities medical assistance recipients who meet eligibility requirements specified in sub. (4) by providing them home or community-based services as part of the Medical Assistance program. If the department requests the waiver, it shall include all the assurances required under 42 USC 1396n (c) (2) in the request. If the department receives the waiver, it may request an extension of the waiver under 42 USC 1396n (c).

46.2785(3) (3) Contract for administration. If doing so is consistent with the waiver received by the department as specified in sub. (2), the department may contract with a county or a private agency to administer the waiver program. A private agency with which the department contracts shall have the powers and duties of a county under this section.

46.2785(4) (4) Eligibility. Any medical assistance recipient who has a serious mental illness and meets the level of care requirements under s. 49.45 (6m) (i) for reimbursement of nursing home care under the Medical Assistance program is eligible to participate in the waiver program.

46.2785(5) (5) Funding.

46.2785(5)(a)(a) Medical assistance reimbursement for services a county or private agency contracts for or provides under the waiver program shall be made from the appropriation accounts under s. 20.435 (4) (b), (gm), and (o).

46.2785(5)(b) (b) The department may, from the appropriation account under s. 20.435 (4) (o), reimburse a county for providing, or contracting to provide, services that cost more than the average annual per person rate established by the department, but less than the average amount approved by the federal government for the waiver program.

46.2785 History History: 2005 a. 25; 2011 a. 32.



46.279 Restrictions on placements and admissions to intermediate and nursing facilities.

46.279  Restrictions on placements and admissions to intermediate and nursing facilities.

46.279(1) (1)  Definitions. In this section:

46.279(1)(a) (a) "Developmental disability" has the meaning given in s. 51.01 (5) (a).

46.279(1)(b) (b) "Intermediate facility" has the meaning given for an intermediate care facility for the mentally retarded under 42 USC 1396d (d), other than a center for the developmentally disabled, as defined in s. 51.01 (3).

46.279(1)(bm) (bm) "Most integrated setting" means a setting that enables an individual to interact with persons without developmental disabilities to the fullest extent possible.

46.279(1)(c) (c) "Nursing facility" has the meaning given under 42 USC 1396r (a).

46.279(2) (2) Placements and admissions to intermediate facilities. Except as provided in sub. (5), no person may protectively place or continue protective placement of an individual with a developmental disability in an intermediate facility and no intermediate facility may admit or continue service for such an individual unless, before the protective placement, continued placement following review under s. 55.18, or admission and after having considered a plan developed under sub. (4), a court under s. 55.12 or 55.18 (1) (ar) finds that protective placement in the intermediate facility is the most integrated setting that is appropriate to the needs of the individual or that the county of residence of the individual would not reasonably be able to provide community-based care in accordance with the plan within the limits of available state and federal funds and county funds required to be appropriated to match state funds, taking into account information presented by all affected parties. An intermediate facility to which an individual who has a developmental disability applies for admission shall, within 5 days after receiving the application, notify the county department that is participating in the program under s. 46.278 of the county of residence of the individual who is seeking admission concerning the application.

46.279(3) (3) Placements and admissions to nursing facilities. Except as provided in sub. (5), if the department or an entity determines from a screening under s. 49.45 (6c) (b) that an individual requires active treatment for developmental disability, no individual may be protectively placed in a nursing facility or have protective placement in a nursing facility continued following review under s. 55.18, and no nursing facility may admit or continue service for the individual, unless the department or entity that conducts the screening determines that the individual's need for care cannot fully be met in an intermediate facility or under a plan under sub. (4) or that the county of residence of the individual would not reasonably be able to provide community-based care in accordance with the plan within the limits of available state and federal funds and county funds required to be appropriated to match state funds.

46.279(4) (4) Plan for home or community-based care. Except as provided in a contract specified in sub. (4m), a county department that participates in the program under s. 46.278 shall develop a plan for providing home or community-based care in a noninstitutional community setting to an individual who is a resident of that county, under any of the following circumstances:

46.279(4)(a) (a) Within 120 days after any determination made under s. 49.45 (6c) (c) 3. that the level of care required by a resident that is provided by a facility could be provided in an intermediate facility or under a plan under this subsection.

46.279(4)(b) (b) Within 120 days after receiving written notice under sub. (2) of an application.

46.279(4)(c) (c) Within 120 days after a proposal is made under s. 55.12 (6) to provide protective placement to the individual in an intermediate facility or a nursing facility.

46.279(4)(d) (d) Within 120 days after receiving written notice under s. 55.18 (1) (ar) of the protective placement of the individual in a nursing facility or an intermediate facility.

46.279(4)(e) (e) Within 90 days after extension of a temporary protective placement order by the court under s. 55.135 (5).

46.279(4m) (4m) Contract for plan development. The department shall contract with a public or private agency to develop a plan under sub. (4), and the county department is not required to develop such a plan, for an individual, as specified in the contract, to whom all of the following apply:

46.279(4m)(a) (a) The individual resides in a county with a population of less than 100,000 in which are located at least 2 intermediate facilities that have licenses issued to private nonprofit organizations that are exempt from federal income tax under section 501 (a) of the Internal Revenue Code.

46.279(4m)(b) (b) Placement for the individual is in, or proposed to be in, an intermediate facility specified under par. (a) that has agreed to reduce its licensed bed capacity to an extent and according to a schedule acceptable to the facility and the department.

46.279(4n) (4n) Contract for plan payment. The department and the county specified in sub. (4m) (a) shall negotiate a contract under which the department shall provide payment, from the appropriation account under s. 20.435 (4) (b), to implement a plan to provide care in a noninstitutional community setting to an individual who has established residence in the county in order to be admitted to an intermediate facility in the county. The contract may provide for the negotiation of a memorandum of understanding between the parties that identifies the relative functions and duties of the department and the county in implementing plans under sub. (4) for residents of intermediate facilities in the county.

46.279(5) (5) Exceptions. Subsections (2) and (3) do not apply to entrance to a facility under s. 49.45 (6c) (e) 1., to an emergency protective placement under s. 55.135, or to a temporary protective placement under s. 55.135 (5) or 55.055 (5).

46.279 History History: 2003 a. 33; 2005 a. 25, 47, 253, 264; 2007 a. 139, 153.



46.28 Revenue bonding for residential facilities.

46.28  Revenue bonding for residential facilities.

46.28(1) (1) In this section:

46.28(1)(a) (a) "Authority" means the Wisconsin Housing and Economic Development Authority created under ch. 234.

46.28(1)(am) (am) "Child with long-term care needs" means any of the following:

46.28(1)(am)1. 1. A juvenile adjudged delinquent for whom a case disposition is made under s. 938.34.

46.28(1)(am)2. 2. A child found to be in need of protection or services for whom an order is made under s. 48.345 or a juvenile found to be in need of protection or services for whom an order is made under s. 938.345.

46.28(1)(am)3. 3. A child placed under s. 48.63.

46.28(1)(am)4. 4. A child who is eligible under 42 USC 1396a (e) (3).

46.28(1)(b) (b) "Chronically disabled" means any person who is alcoholic, developmentally disabled, drug dependent or mentally ill, as defined in s. 51.01 (1), (5), (8) and (13), or any person who is physically disabled.

46.28(1)(c) (c) "Elderly" means a person 60 years of age or older.

46.28(1)(cg) (cg) "Eligible individual" means an individual who is elderly or chronically disabled, a child with long-term care needs, a homeless individual or a victim of domestic abuse.

46.28(1)(cr) (cr) "Homeless individual" has the meaning given in 42 USC 11302 (a).

46.28(1)(d) (d) "Residential facility" means a living unit for eligible individuals that is developed by a sponsor and that is not physically connected to a nursing home or hospital except by common service units for laundry, kitchen or utility purposes and that may include buildings and grounds for activities related to residence, including congregate meal sites, socialization, physical rehabilitation facilities and child care facilities.

46.28(1)(e) (e) "Sponsor" means any of the following:

46.28(1)(e)1. 1. A nonprofit participating health institution, as defined in s. 231.01 (6).

46.28(1)(e)2. 2. A tribal council or housing authority or any nonprofit entity created by a tribal council.

46.28(1)(e)3. 3. The department.

46.28(1)(e)4. 4. Any county department under s. 46.21, 46.22, 46.23, 51.42 or 51.437.

46.28(1)(e)5. 5. A county commission on aging appointed under s. 46.82 (4) (a).

46.28(1)(e)6. 6. Any housing authority created under s. 59.53 (22), 66.1201, 66.1213 or 66.1335.

46.28(1)(e)7. 7. Any housing corporation, limited-profit or nonprofit entity.

46.28(1)(e)8. 8. Any other entity meeting criteria established by the authority and organized to provide housing for persons and families of low and moderate income.

46.28(1)(e)9. 9. An entity that is operated for profit and that is engaged in providing medical care or residential care or services, including all of the following:

46.28(1)(e)9.a. a. A hospital, as defined in s. 50.33 (2).

46.28(1)(e)9.b. b. A nursing home, as defined in s. 50.01 (3).

46.28(1)(e)9.c. c. A community-based residential facility, as defined in s. 50.01 (1g).

46.28(1)(e)9.d. d. A residential care apartment complex, as defined in s. 50.01 (6d).

46.28(1)(f) (f) "Victim of domestic abuse" means an individual who has encountered domestic abuse, as defined in s. 49.165 (1) (a).

46.28(2) (2) The department may approve any residential facility for financing by the authority if it determines that the residential facility will help meet the housing needs of an eligible individual, based on factors that include:

46.28(2)(a) (a) The geographic location of the residential facility.

46.28(2)(b) (b) The population served by the residential facility.

46.28(2)(c) (c) The services offered by the residential facility.

46.28(3) (3) The department may authorize the authority to issue revenue bonds under s. 234.61 to finance any residential facility it approves under sub. (2).

46.28(4) (4) The department may charge sponsors for administrative costs and expenses it incurs in exercising its powers and duties under this section and under s. 234.61.

46.28 History History: 1981 c. 298; 1983 a. 27 ss. 996g to 996r, 2202 (20); 1983 a. 81 s. 11; 1983 a. 83 s. 20; 1983 a. 189 s. 329 (9); 1985 a. 29, 176; 1985 a. 265 s. 4; 1985 a. 332; 1991 a. 39, 235, 269; 1995 a. 77, 201; 1997 a. 27, 35, 320; 1999 a. 150 s. 672; 2001 a. 104; 2007 a. 20; s. 13.92 (1) (bm) 2.



46.2803 Transition.

46.2803  Transition.

46.2803(1)(1) In order to facilitate the transition to the long-term care system specified in ss. 46.2805 to 46.2895, within the limits of applicable federal statutes and regulations and if the secretary of health services finds it necessary, he or she may grant a county limited waivers to or exemptions from ss. 46.27 (3) (e) (intro.), 1. and 2. and (f), (5) (d) and (e), (6) (a) 1., 2. and 3. and (b) (intro.), 1. and 2., (6r) (c), (7) (b), (cj) and (cm) and (11) (c) 5m. (intro.) and 6. and 46.277 (3) (a), (4) (a) and (5) (d) 1m., 1n. and 2. and rules promulgated under those provisions.

46.2803(2) (2) Notwithstanding s. 46.27 (7), a county in which a care management organization is operating pursuant to a contract under s. 46.284 (2) or a county in which a program described under s. 46.2805 (1) (a) or (b) is administered may use funds appropriated under 20.435 (7) (bd) and allocated to the county under s. 46.27 (7) to provide community mental health or substance abuse services and supports for persons with mental illness or persons in need of services or supports for substance abuse and to provide services under the Family Support Program under s. 46.985.

46.2803 History History: 1999 a. 9; 2007 a. 20 ss. 934, 1019, 1020, 9121 (6) (a).



46.2804 Client management of managed care long-term care benefit.

46.2804  Client management of managed care long-term care benefit. Under a managed care program for provision of long-term care services, the care manager shall provide, within guidelines established by the department, a mechanism by which an enrollee, beneficiary, or recipient of the program may arrange for, manage, and monitor his or her benefit directly or with the assistance of another person chosen by the enrollee, beneficiary, or recipient. The care manager shall provide each enrollee, beneficiary, or recipient with a form on which the enrollee, beneficiary, or recipient shall indicate whether he or she has been offered the option under this subsection and whether he or she has accepted or declined the option. If the enrollee, beneficiary, or recipient accepts the option, the care manager shall monitor the use by the enrollee, beneficiary, or recipient of a fixed budget for purchase of services or support items from any qualified provider, monitor the health and safety of the enrollee, beneficiary, or recipient, and provide assistance in management of the budget and services of the enrollee, beneficiary, or recipient at a level tailored to the need and desire of the enrollee, beneficiary, or recipient for the assistance.

46.2804 History History: 2005 a. 386; 2007 a. 20.



46.2805 Definitions; long-term care.

46.2805  Definitions; long-term care. In ss. 46.2805 to 46.2895:

46.2805(1) (1) "Care management organization" means an entity that is certified as meeting the requirements for a care management organization under s. 46.284 (3) and that has a contract under s. 46.284 (2). "Care management organization" does not mean an entity that contracts with the department to operate one of the following:

46.2805(1)(a) (a) A program of all-inclusive care for the elderly under 42 USC 1395eee or 1396u-4.

46.2805(1)(b) (b) A demonstration program known as the Wisconsin partnership program under a federal waiver authorized under 42 USC 1315.

46.2805(2) (2) "Eligible person" means a person who meets all eligibility criteria under s. 46.286 (1).

46.2805(3) (3) "Enrollee" means a person who is enrolled in a care management organization.

46.2805(4) (4) "Family care benefit" means financial assistance for long-term care and support items for an enrollee.

46.2805(6m) (6m) "Family member" means a spouse or an individual related by blood, marriage, or adoption within the 3rd degree of kinship as computed under s. 990.001 (16).

46.2805(6r) (6r) "Financial and cost-sharing screening" means a screening to determine financial eligibility under s. 46.286 (1) (b) or the self-directed services option and cost-sharing under s. 46.286 (2) using a uniform tool prescribed by the department.

46.2805(6v) (6v) "Frail elder" means an individual who is 65 years of age or older and has a physical disability or irreversible dementia that restricts the individual's ability to perform normal daily tasks or that threatens the capacity of the individual to live independently.

46.2805(7) (7) "Functional screening" means a screening to determine functional eligibility under s. 46.286 (1) (a) or the self-directed services option using a uniform tool prescribed by the department.

46.2805(7r) (7r) "Long-term care district" means a special purpose district created under s. 46.2895 (1).

46.2805(7u) (7u) "Long-term care district board" means the governing board of a long-term care district.

46.2805(8) (8) "Nonprofit organization" has the meaning given in s. 108.02 (19).

46.2805(9) (9) "Older person" means a person who is at least 65 years of age.

46.2805(10) (10) "Resource center" means an entity that meets the standards for operation under s. 46.283 (3) or, if under contract to provide a portion of the services specified under s. 46.283 (3), meets the standards for operation with respect to those services.

46.2805(10m) (10m) "Self-directed services option" means the program that is operated under a waiver from the secretary of the federal department of health and human services under 42 USC 1396n (c) in which an enrolled individual selects his or her own services and service providers.

46.2805(11) (11) "Tribe or band" means a federally recognized American Indian tribe or band.

46.2805 History History: 1999 a. 9, 185; 2003 a. 33; 2007 a. 20, 141; 2009 a. 247.



46.281 Powers and duties of the department, secretary, and counties; long-term care.

46.281  Powers and duties of the department, secretary, and counties; long-term care.

46.281(1d) (1d)  Waiver request. The department shall request from the secretary of the federal department of health and human services any waivers of federal medicaid laws necessary to permit the use of federal moneys to provide the family care benefit to recipients of medical assistance. The department shall implement any waiver that is approved and that is consistent with ss. 46.2805 to 46.2895. Regardless of whether a waiver is approved, the department may implement operation of resource centers, care management organizations, and the family care benefit.

46.281(1g) (1g) Contracting for resource centers and care management organizations.

46.281(1g)(a)(a) Subject to par. (b), the department may contract with entities as provided under s. 46.283 (2) to provide the services under s. 46.283 (3) and (4) as resource centers in any geographic area in the state, and may contract with entities as provided under s. 46.284 (2) to administer the family care benefit as care management organizations in any geographic area in the state.

46.281(1g)(b) (b) If the department proposes to contract with entities to administer the family care benefit in geographic areas in which, in the aggregate, resides more than 29 percent of the state population that is eligible for the family care benefit, the department shall first submit to the joint committee on finance in writing the proposed contract for the approval of the committee. The submission shall include the contract proposal; and an estimate of the fiscal impact of the proposed addition that demonstrates that the addition will be cost neutral, including startup, transitional, and ongoing operational costs and any proposed county contribution. The submission shall also include, for each county affected by the proposal, documentation that the county consents to administration of the family care benefit in the county, the amount of the county's payment or reduction in community aids under s. 46.281 (4), and a proposal by the county for using any savings in county expenditures on long-term care that result from administration of the family care benefit in the county. The department may enter into the proposed contract only if the committee approves the proposed contract. The procedures under s. 13.10 do not apply to this paragraph.

46.281(1n) (1n) Other duties of the department. The department shall do all of the following:

46.281(1n)(a) (a) Prescribe and implement a per person monthly rate structure for costs of the family care benefit.

46.281(1n)(b) (b) In order to maintain continuous quality assurance and quality improvement for resource centers and care management organizations, do all of the following:

46.281(1n)(b)1. 1. Prescribe by rule and by contract and enforce performance standards for operation of resource centers and care management organizations.

46.281(1n)(b)2. 2. Use performance expectations that are related to outcomes for persons in contracting with care management organizations and resource centers.

46.281(1n)(b)3. 3. Conduct ongoing evaluations of managed care programs for provision of long-term care services that are funded by medical assistance, as defined in s. 46.278 (1m) (b), as to client access to services, the availability of client choice of living and service options, quality of care, and cost-effectiveness. In evaluating the availability of client choice, the department shall evaluate the opportunity for a client to arrange for, manage, and monitor his or her family care benefit directly or with assistance, as specified in s. 46.284 (4) (e).

46.281(1n)(b)4. 4. Require that quality assurance and quality improvement efforts be included throughout the long-term care system specified in ss. 46.2805 to 46.2895.

46.281(1n)(b)5. 5. Ensure that reviews of the quality of management and service delivery of resource centers and care management organizations are conducted by external organizations and make information about specific review results available to the public.

46.281(1n)(c) (c) Require by contract that resource centers and care management organizations establish procedures under which an individual who applies for or receives the family care benefit may register a complaint or grievance and procedures for resolving complaints and grievances.

46.281(1n)(d) (d)

46.281(1n)(d)1.1. Establish regions for long-term care advisory committees under s. 46.2825, periodically review the boundaries of the regions, and, as appropriate, revise the boundaries.

46.281(1n)(d)2. 2. Specify the number of members that each governing board of a resource center shall appoint to a regional long-term care advisory committee. The total number of committee members shall not exceed 25, and the department shall allot committee membership equally among the governing boards of resource centers operating within the boundaries of the regional long-term care advisory committee.

46.281(1n)(d)3. 3. Provide information and staff assistance to assist regional long-term care advisory committees in performing the duties under s. 46.2825 (2).

46.281(1n)(e) (e) Contract with a person to provide the advocacy services described under s. 16.009 (2) (p) 1. to 5. to actual or potential recipients of the family care benefit who are under age 60 or to their families or guardians. The department may not contract under this paragraph with a county or with a person who has a contract with the department to provide services under s. 46.283 (3) and (4) as a resource center or to administer the family care benefit as a care management organization. The contract under this paragraph shall include as a goal that the provider of advocacy services provide one advocate for every 2,500 individuals under age 60 who receive the family care benefit or who participates in the self-directed services option.

46.281(1n)(f) (f) From the appropriation under s. 20.435 (7) (b), provide $75,000 annually to Grant County to provide, with respect to issues concerning family care benefits, liaison services between the county and a managed care organization and advocacy services on behalf of the county.

46.281(2) (2) Other powers of the department. The department may develop risk-sharing arrangements in contracts with care management organizations, in accordance with applicable state laws and federal statutes and regulations.

46.281(3) (3) Duty of the secretary. The secretary shall certify to each county, hospital, nursing home, community-based residential facility, adult family home, and residential care apartment complex the date on which a resource center that serves the area of the county, hospital, nursing home, community-based residential facility, adult family home, or residential care apartment complex is first available to perform functional screenings and financial and cost-sharing screenings. To facilitate phase-in of services of resource centers, the secretary may certify that the resource center is available for specified groups of eligible individuals or for specified facilities in the county.

46.281(4) (4) County contribution.

46.281(4)(a)(a) In this subsection, "base amount" means the amount that a county expended in calendar year 2006, as determined by the department, to provide long-term care services to individuals who would have been eligible for the family care benefit in calendar year 2006 if the family care benefit had been available to residents of the county.

46.281(4)(b) (b) Except as provided in par. (c), each county in which the department has a contract with an entity to administer the family care benefit shall in each year of the contract either pay the department the following amount or agree to reduce the community aids distribution to the county under s. 46.40 (2) by the following amount:

46.281(4)(b)1. 1. If the base amount for the county is less than or equal to 22 percent of the calendar year 2006 community aids distribution to the county under s. 46.40 (2), the base amount.

46.281(4)(b)2. 2. If the base amount for the county is greater than 22 percent of the calendar year 2006 community aids distribution to the county under s. 46.40 (2), the following amounts in the following years:

46.281(4)(b)2.a. a. For the first year that the department contracts for administration of the family care benefit in the county, the base amount for the county.

46.281(4)(b)2.b. b. For the 2nd, 3rd, and 4th years that the department contracts for administration of the family care benefit in the county, the amount from the previous year minus 25 percent of the difference between the base amount for the county and 22 percent of the calendar year 2006 community aids distribution to the county under s. 46.40 (2).

46.281(4)(b)2.c. c. For the 5th year and each subsequent year that the department contracts for administration of the family care benefit in the county, 22 percent of the calendar year 2006 community aids distribution to the county under s. 46.40 (2).

46.281(4)(c) (c) Each county in which the department has a contract with an entity to administer the family care benefit, and in which the department had such a contract before January 1, 2006, shall annually either pay the department or agree to reduce the community aids distribution to the county under s. 46.40 (2) by the amount that the county paid the department, or by which the county's community aids distribution was reduced, in calendar year 2006 to fund the program under ss. 46.2805 to 46.2895.

46.281(4)(d) (d) The department shall deposit payments made by counties under this subsection in the appropriation account under s. 20.435 (7) (g).

46.281 History History: 1999 a. 9; 2001 a. 103; 2005 a. 25, 386; 2007 a. 20; 2009 a. 28, 247; 2011 a. 32, 127.



46.2825 Regional long-term care advisory committees.

46.2825  Regional long-term care advisory committees.

46.2825(1)(1)  Creation. The governing board of each resource center operating in a region established by the department under s. 46.281 (1n) (d) 1. shall appoint the number of its members that is specified by the department under s. 46.281 (1n) (d) 2. to a regional long-term care advisory committee. At least 50 percent of the persons a resource center board appoints to a regional long-term care advisory committee shall be older persons or persons with a physical or developmental disability or their family members, guardians, or other advocates.

46.2825(2) (2) Duties. A regional long-term care advisory committee shall do all of the following:

46.2825(2)(a) (a) Evaluate the performance of care management organizations and entities that operate a program described under s. 46.2805 (1) (a) or (b) in the committee's region with respect to responsiveness to recipients of their services, fostering choices for recipients, and other issues affecting recipients; and make recommendations based on the evaluation to the department and to the care management organizations and entities, as appropriate.

46.2825(2)(b) (b) Evaluate the performance of resource centers operating in the committee's region and, as appropriate, make recommendations, concerning their performance to the department and the resource centers.

46.2825(2)(c) (c) Monitor grievances and appeals made to care management organizations or entities that operate a program described under s. 46.2805 (1) (a) or (b) within the committee's region.

46.2825(2)(d) (d) Review utilization of long-term care services in the committee's region.

46.2825(2)(e) (e) Monitor enrollments and disenrollments in care management organizations that provide services in the committee's region.

46.2825(2)(f) (f) Using information gathered under s. 46.283 (6) (b) 2. by governing boards of resources centers operating in the committee's region and other available information, identify any gaps in the availability of services, living arrangements, and community resources needed by older persons and persons with physical or developmental disabilities, and develop strategies to build capacity to provide those services, living arrangements, and community resources in the committee's region.

46.2825(2)(g) (g) Perform long-range planning on long-term care policy for individuals belonging to the client groups served by the resource center.

46.2825(2)(h) (h) Annually report to the department regarding significant achievements and problems relating to the provision of long-term care services in the committee's region.

46.2825 History History: 2007 a. 20 ss. 968, 970, 977.



46.283 Resource centers.

46.283  Resource centers.

46.283(1)(1)  Application for contract.

46.283(1)(a)(a) A county board of supervisors and, in a county with a county executive or a county administrator, the county executive or county administrator, may decide all of the following:

46.283(1)(a)1. 1. Whether to authorize one or more county departments under s. 46.21, 46.215, 46.22 or 46.23 or an aging unit under s. 46.82 (1) (a) 1., 2., or 3. to apply to the department for a contract to operate a resource center and, if so, which to authorize and what client group to serve.

46.283(1)(a)2. 2. Whether to create a long-term care district to apply to the department for a contract to operate a resource center.

46.283(1)(b) (b) The governing body of a tribe or band or of the Great Lakes Inter-Tribal Council, Inc., may decide whether to authorize a tribal agency to apply to the department for a contract to operate a resource center for tribal members and, if so, which client group to serve.

46.283(1)(c) (c) A county board of supervisors may decide to apply to the department for a contract to operate a multicounty resource center in conjunction with the county board or boards of one or more other counties or a county-tribal resource center in conjunction with the governing body of a tribe or band or the Great Lakes Inter-Tribal Council, Inc.

46.283(1)(d) (d) The governing body of a tribe or band may decide to apply to the department for a contract to operate a resource center in conjunction with the governing body or governing bodies of one or more other tribes or bands or the Great Lakes Inter-Tribal Council, Inc., or with a county board of supervisors.

46.283(2) (2) Exclusive contract. The department may contract to operate a resource center with counties, long-term care districts, or the governing body of a tribe or band or the Great Lakes Inter-Tribal Council, Inc., under a joint application of any of these, or with a private nonprofit organization if the department determines that the organization has no significant connection to an entity that operates a care management organization and if any of the following applies:

46.283(2)(a) (a) A county board of supervisors declines in writing to apply for a contract to operate a resource center.

46.283(2)(b) (b) A county agency or a long-term care district applies for a contract but fails to meet the standards specified in sub. (3).

46.283(3) (3) Standards for operation. The department shall assure that at least all of the following are available to a person who contacts a resource center for service:

46.283(3)(a) (a) Information and referral services and other assistance at hours that are convenient for the public.

46.283(3)(b) (b) A determination of functional eligibility for the family care benefit.

46.283(3)(c) (c) Within the limits of available funding, prevention and intervention services.

46.283(3)(d) (d) Counseling concerning public and private benefits programs.

46.283(3)(e) (e) A determination of financial eligibility and of the maximum amount of cost sharing required for a person who is seeking long-term care services, under standards prescribed by the department.

46.283(3)(f) (f) Assistance to a person who is eligible for the family care benefit with respect to the person's choice of whether or not to enroll in a care management organization and, if so, which available care management organization would best meet his or her needs.

46.283(3)(g) (g) Assistance in enrolling in a care management organization for persons who choose to enroll.

46.283(3)(j) (j) Transitional services to families whose children with physical or developmental disabilities are preparing to enter the adult service system.

46.283(3)(k) (k) A determination of eligibility for state supplemental payments under s. 49.77, medical assistance under s. 49.46, 49.468, 49.47, or 49.471, or the federal food stamp program under 7 USC 2011 to 2029.

46.283(4) (4) Duties. A resource center shall do all of the following:

46.283(4)(a) (a) Provide services within the entire geographic area prescribed for the resource center by the department.

46.283(4)(b) (b) Submit to the department all reports and data required or requested by the department.

46.283(4)(c) (c) Implement internal quality improvement and quality assurance processes that meet standards prescribed by the department.

46.283(4)(d) (d) Cooperate with any review by an external advocacy organization.

46.283(4)(e) (e) Provide information about the services of the resource center, including the services specified in sub. (3) (d), about assessments under s. 46.284 (4) (b) and care plans under s. 46.284 (4) (c), and about the family care benefit and the self-directed services option to all older persons and adults with a physical or developmental disability who are residents of nursing homes, community-based residential facilities, adult family homes, and residential care apartment complexes in the area of the resource center when the benefit under s. 46.286 first becomes available in the county where the nursing home, community-based residential facility, adult family home, or residential care apartment complex is located.

46.283(4)(f) (f) Perform a functional screening and a financial and cost-sharing screening for any resident, as specified in par. (e), who requests a screening and assist any resident who is eligible and chooses to enroll in a care management organization or the self-directed services option to do so.

46.283(4)(g) (g) Perform a functional screening and a financial and cost-sharing screening for any person seeking admission to a nursing home, community-based residential facility, residential care apartment complex, or adult family home, if the secretary has certified that the resource center is available to the person and the facility and the person is determined by the resource center to have a condition that is expected to last at least 90 days that would require care, assistance, or supervision. A resource center may not require a financial and cost-sharing screening for a person seeking admission or about to be admitted on a private pay basis who waives the requirement for a financial and cost-sharing screening under this paragraph, unless the person is expected to become eligible for medical assistance within 6 months. A resource center need not perform a functional screening for a person seeking admission or about to be admitted for whom a functional screening was performed within the previous 6 months.

46.283(4)(h) (h) Provide access to services under s. 46.90 and ch. 55 to a person who is eligible for the services, through cooperation with the elder-adult-at-risk agency or the adult-at-risk agency that provides the services.

46.283(4)(i) (i) Assure that emergency calls to the resource center are responded to promptly, 24 hours per day.

46.283(4)(j) (j) Target any outreach, education, and prevention services it provides and any service development efforts it conducts on the basis of findings made by the governing board of the resource center under sub. (6) (b) 2. and 3.

46.283(5) (5) Funding. From the appropriation accounts under s. 20.435 (4) (b), (bm), (gm), (pa), and (w) and (7) (b), (bd), and (md), the department may contract with organizations that meet standards under sub. (3) for performance of the duties under sub. (4) and shall distribute funds for services provided by resource centers.

46.283(6) (6) Governing board.

46.283(6)(a)(a)

46.283(6)(a)1.1. A resource center shall have a governing board that reflects the ethnic and economic diversity of the geographic area served by the resource center.

46.283(6)(a)2. 2. At least one-fourth of the members of the governing board shall be individuals who belong to a client group served by the resource center or their family members, guardians, or other advocates. The proportion of these board members who belong to each client group, or their family members, guardians, or advocates, shall be the same, respectively, as the proportion of individuals in this state who receive services under s. 46.2805 to 46.2895 and belong to each client group.

46.283(6)(a)3. 3. An individual who has a financial interest in, or serves on the governing board of, a care management organization or an organization that administers a program described under s. 46.2805 (1) (a) or (b) or a managed care program under s. 49.45 for individuals who are eligible to receive supplemental security income under 42 USC 1381 to 1383c, which serves any geographic area also served by a resource center, and the individual's family members, may not serve as members of the governing board of the resource center.

46.283(6)(b) (b) The governing board of a resource center shall do all of the following:

46.283(6)(b)1. 1. Determine the structure, policies, and procedures of, and oversee the operations of, the resource center. The operations of a resource center that is operated by a county are subject to the county's ordinances and budget.

46.283(6)(b)2. 2. Annually gather information from consumers and providers of long-term care services and other interested persons concerning the adequacy of long-term care services offered in the area served by the resource center. The board shall provide well-advertised opportunities for persons to participate in the board's information gathering activities conducted under this subdivision.

46.283(6)(b)3. 3. Identify any gaps in services, living arrangements, and community resources needed by individuals belonging to the client groups served by the resource center, especially those with long-term care needs.

46.283(6)(b)4. 4. Report findings made under subds. 2. and 3. to the applicable regional long-term care advisory committee.

46.283(6)(b)5. 5. Recommend strategies for building local capacity to serve older persons and persons with physical or developmental disabilities, as appropriate, to local elected officials, the regional long-term care advisory committee, or the department.

46.283(6)(b)6. 6. Identify potential new sources of community resources and funding for needed services for individuals belonging to the client groups served by the resource center.

46.283(6)(b)7. 7. Appoint members to the regional long-term care advisory committee, as provided under s. 46.2825 (1).

46.283(6)(b)8. 8. Annually review interagency agreements between the resource center and care management organizations that provide services in the area served by the resource center and make recommendations, as appropriate, on the interaction between the resource center and the care management organizations to assure coordination between or among them and to assure access to and timeliness in provision of services by the resource center and the care management organizations.

46.283(6)(b)9. 9. Review the number and types of grievances and appeals concerning the long-term care system in the area served by the resource center, to determine if a need exists for system changes, and recommend system or other changes if appropriate.

46.283(6)(b)10. 10. If directed to do so by the county board, assume the duties of the county long-term community support planning committee as specified under s. 46.27 (4) for a county served by the resource center.

46.283(7) (7) Confidentiality; exchange of information. No record, as defined in s. 19.32 (2), of a resource center that contains personally identifiable information, as defined in s. 19.62 (5), concerning an individual who receives services from the resource center may be disclosed by the resource center without the individual's informed consent, except as follows:

46.283(7)(a) (a) A resource center may provide information as required to comply with s. 16.009 (2) (p) or 49.45 (4) or as necessary for the department to administer the program under ss. 46.2805 to 46.2895.

46.283(7)(b) (b) Notwithstanding ss. 48.78 (2) (a), 49.45 (4), 49.83, 51.30, 51.45 (14) (a), 55.22 (3), 146.82, 252.11 (7), 253.07 (3) (c) and 938.78 (2) (a), a resource center acting under this section may exchange confidential information about a client, as defined in s. 46.287 (1), without the informed consent of the client, under s. 46.21 (2m) (c), 46.215 (1m), 46.22 (1) (dm), 46.23 (3) (e), 46.284 (7), 46.2895 (10), 51.42 (3) (e) or 51.437 (4r) (b) in the county of the resource center, if necessary to enable the resource center to perform its duties or to coordinate the delivery of services to the client.

46.283 History History: 1999 a. 9; 2001 a. 16, 103; 2003 a. 33; 2005 a. 25, 254, 264, 386, 388; 2007 a. 20 ss. 969, 971 to 973, 976, 978 to 991; 2009 a. 2, 28, 180, 247, 249; 2011 a. 32.



46.284 Care management organizations.

46.284  Care management organizations.

46.284(1) (1)  Application for contract.

46.284(1)(a)(a) A county board of supervisors and, in a county with a county executive or a county administrator, the county executive or county administrator, may decide all of the following:

46.284(1)(a)1. 1. Whether to authorize one or more county departments under s. 46.21, 46.215, 46.22 or 46.23 or an aging unit under s. 46.82 (1) (a) 1. or 2. to apply to the department for a contract to operate a care management organization and, if so, which to authorize and what client group to serve.

46.284(1)(a)2. 2. Whether to create a long-term care district to apply to the department for a contract to operate a care management organization.

46.284(1)(b) (b) The governing body of a tribe or band or of the Great Lakes Inter-Tribal Council, Inc., may decide whether to authorize a tribal agency to apply to the department for a contract to operate a care management organization for tribal members and, if so, which client group to serve.

46.284(1)(c) (c) Under the requirements of par. (a), a county board of supervisors may decide to apply to the department for a contract to operate a multicounty care management organization in conjunction with the county board or boards of one or more other counties or a county-tribal care management organization in conjunction with the governing body of a tribe or band or the Great Lakes Inter-Tribal Council, Inc.

46.284(1)(d) (d) Under the requirements of par. (b), the governing body of a tribe or band may decide to apply to the department for a contract to operate a care management organization in conjunction with the governing body or governing bodies of one or more other tribes or bands or the Great Lakes Inter-Tribal Council, Inc., or with a county board of supervisors.

46.284(2) (2) Contracts.

46.284(2)(a)(a) The department may contract for operation of a care management organization only with an entity that is certified as meeting the requirements under sub. (3). No entity may operate as a care management organization under the requirements of this section unless so certified and under contract with the department.

46.284(2)(bm) (bm) The department may contract with counties, long-term care districts, the governing body of a tribe or band or the Great Lakes inter-tribal council, inc., or under a joint application of any of these, or with a private organization that has no significant connection to an entity that operates a resource center. Proposals for contracts under this subdivision shall be solicited under a competitive sealed proposal process under s. 16.75 (2m) and the department shall evaluate the proposals primarily as to the quality of care that is proposed to be provided, certify those applicants that meet the requirements specified in sub. (3) (a), select certified applicants for contract and contract with the selected applicants.

46.284(2)(c) (c) The department shall require, as a term of any contract with a care management organization under this section, that the care management organization contract for the provision of services that are covered under the family care benefit with any community-based residential facility under s. 50.01 (1g), residential care apartment complex under s. 50.01 (6d), nursing home under s. 50.01 (3), intermediate care facility for persons with an intellectual disability under s. 50.14 (1) (b), community rehabilitation program, home health agency under s. 50.49 (1) (a), provider of day services, or provider of personal care, as defined in s. 50.01 (4o), that agrees to accept the reimbursement rate that the care management organization pays under contract to similar providers for the same service and that satisfies any applicable quality of care, utilization, or other criteria that the care management organization requires of other providers with which it contracts to provide the same service.

46.284(2)(d) (d) As a term of a contract with a care management organization under this section, the department shall prohibit a care management organization from including a provision that requires a provider to return any funding for residential services, prevocational services, or supported employment services that exceeds the cost of those services to the care management organization in a contract for services covered by the family care benefit.

46.284(3) (3) Certification; requirements.

46.284(3)(a)(a) If an entity meets the requirements under par. (b) and applicable rules of the department and submits to the department an application for initial certification or certification renewal, the department shall certify that the entity meets the requirements for a care management organization.

46.284(3)(b) (b) To be certified as a care management organization, an applicant shall demonstrate or ensure all of the following:

46.284(3)(b)1. 1. Adequate availability of providers with the expertise and ability to provide services that are responsive to the disabilities or conditions of all of the applicant's proposed enrollees and sufficient representation of programmatic philosophies and cultural orientations to accommodate a variety of enrollee preferences and needs.

46.284(3)(b)2. 2. Adequate availability of providers that can meet the preferences and needs of its proposed service recipients for services at various times, including evenings, weekends and, when applicable, on a 24-hour basis.

46.284(3)(b)3. 3. Adequate availability of providers that are able and willing to perform all of the tasks that are likely to be identified in proposed enrollees' service and care plans.

46.284(3)(b)4. 4. Adequate availability of residential and day services that are geographically accessible to proposed enrollees' homes, families or friends.

46.284(3)(b)5. 5. Adequate supported living arrangements of the types and sizes that meet proposed enrollees' preference and needs.

46.284(3)(b)6. 6. Expertise in determining and meeting the needs of every target population that the applicant proposes to serve and connections to the appropriate service providers.

46.284(3)(b)7. 7. Thorough knowledge of local long-term care and other community resources.

46.284(3)(b)8. 8. The ability to manage and deliver, either directly or through subcontracts or partnerships with other organizations, the full range of benefits to be included in the monthly payment amount.

46.284(3)(b)9. 9. Thorough knowledge of methods for maximizing informal caregivers and community resources and integrating them into a service or care plan.

46.284(3)(b)10. 10. Coverage for a geographic area specified by the department.

46.284(3)(b)11. 11. The ability to develop strong linkages with systems and services that are not directly within the scope of the applicant's responsibility but that are important to the target group that it proposes to serve, including primary and acute health care services.

46.284(3)(b)12. 12. Adequate and competent staffing by qualified personnel to perform all of the functions that the applicant proposes to undertake.

46.284(3m) (3m) Permit required. A care management organization that is described under s. 600.01 (1) (b) 10. a., to which s. 600.01 (1) (b) 10. b. does not apply and that is certified under sub. (3) shall apply for a permit with the office of the commissioner of insurance under ch. 648.

46.284(4) (4) Duties. A care management organization shall, in addition to meeting all contract requirements, do all of the following:

46.284(4)(a) (a) Accept requested enrollment of any person who is entitled to the family care benefit and of any person who is eligible for the family care benefit and for whom funding is available. No care management organization may disenroll any enrollee, except under circumstances specified by the department by contract. No care management organization may encourage any enrollee to disenroll in order to obtain long-term care services under the medical assistance fee-for-service system. No involuntary disenrollment is effective unless the department has reviewed and approved it.

46.284(4)(b) (b) Conduct a comprehensive assessment for each enrollee, including an in-person interview with the enrollee, using a standard format developed by the department.

46.284(4)(c) (c) With the enrollee and the enrollee's family or guardian, if appropriate, develop a comprehensive care plan that reflects the enrollee's values and preferences.

46.284(4)(d) (d) Provide or contract for the provision of necessary services and monitor the provided or contracted services.

46.284(4)(e) (e) Provide, within guidelines established by the department, a mechanism by which an enrollee may arrange for, manage, and monitor his or her family care benefit directly or with the assistance of another person chosen by the enrollee. The care management organization shall provide each enrollee with a form on which the enrollee shall indicate whether he or she has been offered the option under this paragraph and whether he or she has accepted or declined the option. If the enrollee accepts the option, the care management organization shall monitor the enrollee's use of a fixed budget for purchase of services or support items from any qualified provider, monitor the health and safety of the enrollee, and provide assistance in management of the enrollee's budget and services at a level tailored to the enrollee's need and desire for the assistance.

46.284(4)(f) (f) Provide, on a fee-for-service basis, case management services to persons who are functionally eligible but not financially eligible for the family care benefit.

46.284(4)(g) (g) Meet all performance standards required by the federal government or promulgated by the department by rule.

46.284(4)(h) (h) Submit to the department reports and data required or requested by the department.

46.284(4)(i) (i) Implement internal quality improvement and assurance processes that meet standards prescribed by the department by rule.

46.284(4)(j) (j) Cooperate with external quality assurance reviews.

46.284(4)(k) (k) Meet departmental requirements for protection of solvency.

46.284(4)(L) (L) Annually submit to the department an independent financial audit that meets federal requirements.

46.284(5) (5) Funding and risk-sharing.

46.284(5)(a)(a) From the appropriation accounts under s. 20.435 (4) (b), (g), (gm), (im), (o), and (w) and (7) (b), (bd), and (g), the department shall provide funding on a capitated payment basis for the provision of services under this section. Notwithstanding s. 46.036 (3) and (5m), a care management organization that is under contract with the department may expend the funds, consistent with this section, including providing payment, on a capitated basis, to providers of services under the family care benefit.

46.284(5)(b) (b) If the expenditures by a care management organization under par. (a) exceed payments received from the department under par. (a), as determined by the department by contract, the department may share the loss with the care management organization, within the limits prescribed under the contract with the department.

46.284(5)(c) (c) If the payments received from the department under par. (a) exceed the expenditures by a care management organization under par. (a), as determined by the department by contract, the care management organization may retain a portion of the excess payments, within the limits prescribed under the contract with the department, and shall return the remainder to the department.

46.284(5)(d) (d) The department may, by contract, impose solvency protections that the department determines are reasonable and necessary to retain federal financial participation. These protections may include all of the following:

46.284(5)(d)1. 1. The requirement that a care management organization segregate a risk reserve from other funds of the care management organization or the authorizing body for the care management organization.

46.284(5)(d)2. 2. The requirement that interest accruing to the risk reserve remain in the escrow account for the risk reserve.

46.284(5)(d)3. 3. Limitations on the distribution of funds from the risk reserve.

46.284(5)(d)4. 4. The requirement that a care management organization place funds in a risk reserve and maintain the risk reserve in an interest-bearing escrow account with a financial institution, as defined in s. 69.30 (1) (b), or invest funds as specified in s. 46.2895 (4) (j) 2. or 3. Moneys in the risk reserve or invested as specified in this subdivision may be expended only for the provision of services under this section. If a care management organization ceases participation under this section, the funds in the risk reserve or invested as specified in this subdivision, minus any contribution of moneys other than those specified in par. (c), shall be returned to the department. The department shall expend the moneys for the payment of outstanding debts to providers of family care benefit services and for the continuation of family care benefit services to enrollees.

46.284(5)(e) (e)

46.284(5)(e)1.1. Subject to subd. 2., a care management organization may enter into contracts with providers of family care benefit services and may limit profits of the providers under the contracts.

46.284(5)(e)2. 2. The department shall review the contracts in subd. 1., including rates for the provision of service, to ensure that the contract terms protect services access by enrollees and financial viability of the care management organization, and may require contract revision.

46.284(6) (6) Governing board. A care management organization shall have a governing board that reflects the ethnic and economic diversity of the geographic area served by the care management organization. At least one-fourth of the members of the governing board shall be representative of the client group or groups whom the care management organization is contracted to serve or those clients' family members, guardians, or other advocates.

46.284(7) (7) Confidentiality; exchange of information. No record, as defined in s. 19.32 (2), of a care management organization that contains personally identifiable information, as defined in s. 19.62 (5), concerning an individual who receives services from the care management organization may be disclosed by the care management organization without the individual's informed consent, except as follows:

46.284(7)(a) (a) A care management organization may provide information as required to comply with s. 16.009 (2) (p) or 49.45 (4) or as necessary for the department to administer the program under ss. 46.2805 to 46.2895.

46.284(7)(b) (b) Notwithstanding ss. 48.78 (2) (a), 49.45 (4), 49.83, 51.30, 51.45 (14) (a), 55.22 (3), 146.82, 252.11 (7), 253.07 (3) (c) and 938.78 (2) (a), a care management organization acting under this section may exchange confidential information about a client, as defined in s. 46.287 (1), without the informed consent of the client, under s. 46.21 (2m) (c), 46.215 (1m), 46.22 (1) (dm), 46.23 (3) (e), 46.283 (7), 46.2895 (10), 51.42 (3) (e) or 51.437 (4r) (b) in the county of the care management organization, if necessary to enable the care management organization to perform its duties or to coordinate the delivery of services to the client.

46.284 History History: 1999 a. 9; 2001 a. 16, 103; 2003 a. 33; 2005 a. 264, 386; 2007 a. 20; 2009 a. 2, 28; 2011 a. 10, 32, 126; s. 13.92 (1) (bm) 2.



46.285 Operation of resource center and care management organization.

46.285  Operation of resource center and care management organization. In order to meet federal requirements and assure federal financial participation in funding of the family care benefit, a county, a tribe or band, a long-term care district or an organization, including a private, nonprofit corporation, may not directly operate both a resource center and a care management organization, except as follows:

46.285(1) (1) For an entity with which the department has contracted under s. 46.281 (1) (e) 1., 2005 stats., provision of the services specified under s. 46.283 (3) (b), (e), (f) and (g) shall be structurally separate from the provision of services of the care management organization by January 1, 2001.

46.285(2) (2) The department may approve separation of the functions of a resource center from those of a care management organization by a means other than creating a long-term care district under s. 46.2895 to serve either as a resource center or as a care management organization.

46.285 History History: 1999 a. 9; 2005 a. 386; 2007 a. 20.



46.286 Family care benefit.

46.286  Family care benefit.

46.286(1) (1)  Eligibility. A person is eligible for, but not necessarily entitled to, the family care benefit if the person is at least 18 years of age; has a physical disability, as defined in s. 15.197 (4) (a) 2., or a developmental disability, as defined in s. 51.01 (5) (a), or is a frail elder; and meets all of the following criteria:

46.286(1)(a) (a) Functional eligibility. A person is functionally eligible if the person's level of care need, as determined by the department or its designee, is either of the following:

46.286(1)(a)1m. 1m. The nursing home level, if the person has a long-term or irreversible condition, expected to last at least 90 days or result in death within one year of the date of application, and requires ongoing care, assistance or supervision.

46.286(1)(a)2m. 2m. The non-nursing home level, if the person has a condition that is expected to last at least 90 days or result in death within 12 months after the date of application, and is at risk of losing his or her independence or functional capacity unless he or she receives assistance from others.

46.286(1)(b) (b) Financial eligibility.

46.286(1)(b)1c.1c. In this paragraph, "medical assistance" does not include coverage of the benefits under s. 49.471 (11).

46.286(1)(b)2m. 2m. A person is financially eligible if any of the following apply:

46.286(1)(b)2m.a. a. The person is eligible under ch. 49 for medical assistance and, unless he or she is exempt from acceptance under rules promulgated by the department, accepts medical assistance.

46.286(1)(b)2m.b. b. The person was receiving the family care benefit on October 27, 2007, the person would qualify for medical assistance except for financial or disability criteria, and the projected cost of the person's care plan, as calculated by the department or its designee, exceeds the person's gross monthly income, plus one-twelfth of his or her countable assets, less deductions and allowances permitted by rule by the department.

46.286(2) (2) Cost sharing.

46.286(2)(a)(a) A person who is determined to be financially eligible under sub. (1) (b) shall contribute to the cost of his or her care an amount that is calculated by the department or its designee after subtracting from the person's gross income, plus one-twelfth of countable assets, the deductions and allowances permitted by the department by rule.

46.286(2)(b) (b) Funds received under par. (a) shall be used by a care management organization to pay for services under the family care benefit.

46.286(2)(c) (c) A person who is required to contribute to the cost of his or her care but who fails to make the required contributions is ineligible for the family care benefit unless he or she is exempt from the requirement under rules promulgated by the department.

46.286(3) (3) Entitlement.

46.286(3)(a)(a) Subject to par. (c), a person is entitled to and may receive the family care benefit through enrollment in a care management organization if all of the following apply:

46.286(3)(a)1m. 1m. The person is at least 18 years of age.

46.286(3)(a)2m. 2m. The person has a physical disability, as defined in s. 15.197 (4) (a) 2., a developmental disability, as defined in s. 51.01 (5) (a), or is a frail elder.

46.286(3)(a)3m. 3m. The person is functionally eligible under sub. (1) (a).

46.286(3)(a)4m. 4m. The person is financially eligible under sub. (1) (b) 2m. a., and fulfills any applicable cost-sharing requirements.

46.286(3)(b) (b) An entitled individual who is enrolled in a care management organization may not be involuntarily disenrolled except as follows:

46.286(3)(b)1. 1. For cause, subject to the requirements of s. 46.284 (4) (a).

46.286(3)(b)2. 2. If the contract between the care management organization and the department is canceled or not renewed. If this circumstance occurs, the department shall assure that enrollees continue to receive needed services through another care management organization or through the medical assistance fee-for-service system or any of the following programs:

46.286(3)(b)2.a. a. The long-term support community options program under s. 46.27.

46.286(3)(b)2.b. b. Home and community-based waiver programs under 42 USC 1396n (c), including a community integration program under s. 46.275, 46.277, or 46.278 and the Community Opportunities and Recovery Program under s. 46.2785.

46.286(3)(b)2.c. c. The Alzheimer's family caregiver support program under s. 46.87.

46.286(3)(b)2.d. d. Community aids under s. 46.40, if documented by the county under a method prescribed by the department.

46.286(3)(b)2.e. e. County funding, if documented by the county under a method prescribed by the department.

46.286(3)(b)3. 3. The department or its designee determines that the person no longer meets eligibility criteria under sub. (1).

46.286(3)(c) (c) Within each county and for each client group, par. (a) shall first apply on the effective date of a contract under which a care management organization accepts a per person per month payment to provide services under the family care benefit to eligible persons in that client group in the county. Within 36 months after this date, the department shall assure that sufficient capacity exists within one or more care management organizations to provide the family care benefit to all entitled persons in that client group in the county.

46.286(3m) (3m) Information about enrollees. The department shall obtain and share information about family care enrollees as provided in s. 49.475.

46.286(4) (4) Divestment; rules. The department shall promulgate rules relating to prohibitions on divestment of assets of persons who receive the family care benefit, that are substantially similar to applicable provisions under s. 49.453.

46.286(5) (5) Treatment of trust amounts; rules. The department shall promulgate rules relating to treatment of trust amounts of persons who receive the family care benefit, that are substantially similar to applicable provisions under s. 49.454.

46.286(6) (6) Protection of income and resources of couple for maintenance of community spouse; rules. The department shall promulgate rules relating to protection of income and resources of couples for the maintenance of the spouse in the community with regard to persons who receive the family care benefit, that are substantially similar to applicable provisions under s. 49.455.

46.286(7) (7) Recovery of family care benefit payments. The department shall apply to the recovery from persons who receive the family care benefit, including by liens and affidavits and from estates, of correctly paid family care benefits, the applicable provisions under ss. 49.496 and 49.849.

46.286 History History: 1999 a. 9, 185; 2001 a. 16, 109; 2003 a. 33; 2005 a. 25, 264, 388; 2007 a. 20; 2009 a. 28; 2013 a. 20, 92.



46.287 Hearings.

46.287  Hearings.

46.287(1)(1)  Definition. In this section, "client" means a person applying for eligibility for the family care benefit, an eligible person or an enrollee.

46.287(2) (2) Hearing.

46.287(2)(a)(a)

46.287(2)(a)1.1. Except as provided in subd. 2., a client may contest any of the following applicable matters by filing, within 45 days of the failure of a resource center or care management organization to act on the contested matter within the time frames specified by rule by the department or within 45 days after receipt of notice of a decision in a contested matter, a written request for a hearing under s. 227.44 to the division of hearings and appeals created under s. 15.103 (1):

46.287(2)(a)1.a. a. Denial of eligibility under s. 46.286 (1).

46.287(2)(a)1.b. b. Determination of cost sharing under s. 46.286 (2).

46.287(2)(a)1.c. c. Denial of entitlement under s. 46.286 (3).

46.287(2)(a)1.d. d. Failure to provide timely services and support items that are included in the plan of care.

46.287(2)(a)1.e. e. Reduction of services or support items under the family care benefit.

46.287(2)(a)1.f. f. Development of a plan of care that is unacceptable because the plan of care requires the enrollee to live in a place that is unacceptable to the enrollee or the plan of care provides care, treatment or support items that are insufficient to meet the enrollee's needs, are unnecessarily restrictive or are unwanted by the enrollee.

46.287(2)(a)1.g. g. Termination of the family care benefit.

46.287(2)(a)1.h. h. Imposition of ineligibility for the family care benefit under s. 46.286 (4).

46.287(2)(a)1.i. i. Denial of eligibility or reduction of the amounts of the family care benefit under s. 46.286 (5).

46.287(2)(a)1.j. j. Determinations similar to those specified under s. 49.455 (8) (a), made under s. 46.286 (6).

46.287(2)(a)1.k. k. Recovery of family care benefit payments.

46.287(2)(a)2. 2. An applicant for or recipient of medical assistance is not entitled to a hearing concerning the identical dispute or matter under both this section and 42 CFR 431.200 to 431.246.

46.287(2)(b) (b) An enrollee may contest a decision, omission or action of a care management organization other than those specified in par. (a), or may contest the choice of service provider. In these instances, the enrollee shall first send a written request for review by the unit of the department that monitors care management organization contracts. This unit shall review and attempt to resolve the dispute. If the dispute is not resolved to the satisfaction of the enrollee, he or she may request a hearing under the procedures specified in par. (a) 1. (intro.).

46.287(2)(c) (c) Information regarding the availability of advocacy services and notice of adverse actions taken and appeal rights shall be provided to a client by the resource center or care management organization in a form and manner that is prescribed by the department by rule.

46.287 History History: 1999 a. 9; 2003 a. 33; 2013 a. 20.



46.288 Rule-making.

46.288  Rule-making. The department shall promulgate as rules all of the following:

46.288(1) (1) Standards for performance by resource centers and for certification of care management organizations, including requirements for maintaining quality assurance and quality improvement.

46.288(2) (2) Criteria and procedures for determining functional eligibility under s. 46.286 (1) (a), financial eligibility under s. 46.286 (1) (b), and cost sharing under s. 46.286 (2) (a). The rules for determining functional eligibility under s. 46.286 (1) (a) 1m. shall be substantially similar to eligibility criteria for receipt of the long-term support community options program under s. 46.27. Rules under this subsection shall include definitions of the following terms applicable to s. 46.286:

46.288(2)(d) (d) "Long-term or irreversible".

46.288(2)(e) (e) "Requires ongoing care, assistance or supervision".

46.288(2)(f) (f) "Condition that is expected to last at least 90 days or result in death within one year".

46.288(2)(g) (g) "At risk of losing independence or functional capacity".

46.288(2)(h) (h) "Gross monthly income".

46.288(2)(i) (i) "Deductions and allowances".

46.288(2)(j) (j) "Countable assets".

46.288(3) (3) Procedures and standards for procedures for s. 46.287 (2), including time frames for action by a resource center or a care management organization on a contested matter.

46.288 History History: 1999 a. 9; 2007 a. 20; 2009 a. 28.



46.2895 Long-term care district.

46.2895  Long-term care district.

46.2895(1) (1)  Creation.

46.2895(1)(a)(a) A county, a tribe or band, or any combination of counties or tribes or bands, may create a special purpose district that is termed a "long-term care district", that is a local unit of government, that is separate and distinct from, and independent of, the state and the county or tribe or band that created it, and that has the powers and duties specified in this section, if each county or tribe or band that participates in creating the district does all of the following:

46.2895(1)(a)1. 1. Adopts an enabling resolution that does all of the following:

46.2895(1)(a)1.a. a. Declares the need for establishing the long-term care district.

46.2895(1)(a)1.b. b. Specifies the long-term care district's primary purpose, which shall be to operate, under contract with the department, a resource center under s. 46.283, a care management organization under s. 46.284, or a program described under s. 46.2805 (1) (a) or (b).

46.2895(1)(a)1.c. c. Specifies the number of individuals who shall be appointed as members of the long-term care district board, the length of their terms, and, if the long-term care district is created by more than one county or tribe or band, how many members shall be appointed by each county or tribe or band.

46.2895(1)(a)2. 2. Files copies of the enabling resolution with the secretary of administration, the secretary of health services and the secretary of revenue.

46.2895(1)(c) (c) A long-term care district may not operate a care management organization under s. 46.284 or a program described under s. 46.2805 (1) (a) or (b) if the district operates a resource center under s. 46.283.

46.2895(1)(d) (d) A county or tribe or band may create more than one long-term care district.

46.2895(1)(e) (e) A long-term care district may change its primary purpose specified under par. (a) 1. b. if all the counties or tribes or bands that created the district and that have not withdrawn or been removed from the district under sub. (14), adopt a resolution approving the change in primary purpose and if the change in purpose does not violate par. (c) or any provision of a contract between the department and the district.

46.2895(2) (2) Jurisdiction. A long-term care district's jurisdiction is the geographical area of the county or counties that created the long-term care district and the geographic area of the reservation of, or lands held in trust for, any tribe or band that created the long-term care district.

46.2895(3) (3) Long-term care district board.

46.2895(3)(a)(a) The county board of supervisors of a county or, in a county with a county administrator or county executive, the county administrator or county executive shall appoint the long-term care district board members whom the county is allotted, by resolutions adopted under sub. (1) (a) 1. c., to appoint.

46.2895(3)(b) (b)

46.2895(3)(b)1.1. At least one-fourth of the members of a long-term care district board shall be representative of the client group or groups whom it is the long-term care district's primary purpose to serve or those clients' family members, guardians, or other advocates.

46.2895(3)(b)3. 3. Membership of a long-term care district board shall reflect the ethnic and economic diversity in the jurisdiction of the long-term care district.

46.2895(3)(b)4. 4. No member of a long-term care district board may have a private financial interest in or profit directly or indirectly from any contract or other business of the long-term care district.

46.2895(3)(b)5. 5. Only individuals who reside within the jurisdiction of a long-term care district may serve as members of the long-term care district board.

46.2895(3)(d) (d) As soon as possible after the appointment of the initial members of the long-term care district board, the board shall organize for the transaction of business and elect a chairperson and other necessary officers. Each chairperson shall be elected by the board from time to time for the term of that chairperson's office as a member of the board or for the term of 3 years, whichever is shorter, and shall be eligible for reelection. A majority of the board shall constitute a quorum. Unless specified otherwise in a bylaw adopted by the board, the board may act based on the affirmative vote of a majority of a quorum.

46.2895(4) (4) Powers. Subject to sub. (1) (c), a long-term care district has all the powers necessary or convenient to carry out the purposes and provisions of ss. 46.2805 to 46.2895. In addition to all these powers, a long-term care district may do all of the following:

46.2895(4)(a) (a) Adopt and alter, at pleasure, an official seal.

46.2895(4)(b) (b) Adopt bylaws and policies and procedures for the regulation of its affairs and the conduct of its business. The bylaws, policies and procedures shall be consistent with ss. 46.2805 to 46.2895 and, if the long-term care district contracts with the department under par. (d) or (dm), with the terms of that contract.

46.2895(4)(c) (c) Sue and be sued.

46.2895(4)(d) (d) Negotiate and enter into leases or contracts, including a contract with the department to operate either a resource center or a portion of its functions under s. 46.283 or a care management organization under s. 46.284, but not both a resource center or its functions and a care management organization.

46.2895(4)(dm) (dm) Subject to sub. (1) (c), enter into a contract with the department to operate a program described under s. 46.2805 (1) (a) or (b) and provide services related to the contracted services.

46.2895(4)(e) (e) Provide services related to services available under the family care benefit, to older persons and persons with disabilities, in addition to the services funded under the contract with the department that is specified under par. (d).

46.2895(4)(f) (f) Acquire, construct, equip, maintain, improve or manage a resource center under s. 46.283 or a care management organization under s. 46.284, but not both.

46.2895(4)(g) (g) Subject to sub. (8), employ any agent, employee, or special adviser that the long-term care district finds necessary, fix and regulate his or her compensation and provide, either directly or subject to an agreement under s. 66.0301 as a participant in a benefit plan of another governmental entity, any employee benefits, including an employee pension plan.

46.2895(4)(h) (h) Mortgage, pledge or otherwise encumber the long-term care district's property or funds.

46.2895(4)(i) (i) Buy, sell or lease property, including real estate, and maintain or dispose of the property.

46.2895(4)(j) (j) Invest any funds not required for immediate disbursement in any of the following:

46.2895(4)(j)1. 1. An interest-bearing escrow account with a financial institution, as defined in s. 69.30 (1) (b).

46.2895(4)(j)2. 2. Time deposits in any financial institution, as defined in s. 69.30 (1) (b), if the time deposits mature in not more than 2 years.

46.2895(4)(j)3. 3. Bonds or securities issued or guaranteed as to principal and interest by the federal government or by a commission, board or other instrumentality of the federal government.

46.2895(4)(k) (k) Create a risk reserve or other special reserve as the long-term care district board desires or as the department requires under the contract with the department that is specified under par. (d).

46.2895(4)(L) (L) Accept aid, including loans, to accomplish the purpose of the long-term care district from any local, state or federal governmental agency or accept gifts, loans, grants or bequests from individuals or entities, if the conditions under which the aid, loan, gift, grant or bequest is furnished are not in conflict with this section.

46.2895(4)(m) (m) Make and execute other instruments necessary or convenient to exercise the powers of the long-term care district.

46.2895(5) (5) Limitation on powers. A long-term care district may not issue bonds or levy a tax or assessment.

46.2895(6) (6) Duties. The long-term care district board shall do all of the following:

46.2895(6)(a) (a) Appoint a director, who shall hold office at the pleasure of the board.

46.2895(6)(b) (b) Subject to sub. (8), develop and implement a personnel structure and other employment policies for employees of the long-term care district.

46.2895(6)(c) (c) Assure compliance with the terms of any contract with the department under sub. (4) (d) or (dm).

46.2895(6)(d) (d) Establish a fiscal operating year and annually adopt a budget for the long-term care district.

46.2895(6)(e) (e) Contract for any legal services required for the long-term care district.

46.2895(6)(f) (f) Subject to sub. (8), procure liability insurance covering its officers, employees, and agents, insurance against any loss in connection with its property and other assets and other necessary insurance; establish and administer a plan of self-insurance; or, subject to an agreement under s. 66.0301, participate in a governmental plan of insurance or self-insurance.

46.2895(7) (7) Director; duties. The director appointed under sub. (6) (a) shall do all of the following:

46.2895(7)(a) (a) Manage the property and business of the long-term care district and manage the employees of the district, subject to the general control of the long-term care district board.

46.2895(7)(b) (b) Comply with the bylaws and direct enforcement of all policies and procedures adopted by the long-term care district board.

46.2895(7)(c) (c) Perform duties in addition to those specified in pars. (a) and (b) as are prescribed by the long-term care district board.

46.2895(8) (8) Employment and employee benefits of certain employees.

46.2895(8)(a)(a) A long-term care district board that is created at least in part by a county shall do all of the following:

46.2895(8)(a)1. 1. If the long-term care district offers employment to any individual who was previously employed by a county, which participated in creating the district and at the time of the offer had not withdrawn or been removed from the district under sub. (14), and who while employed by the county performed duties relating to the same or a substantially similar function for which the individual is offered employment by the district and whose wages were established in a collective bargaining agreement with the county under subch. IV of ch. 111 that is in effect on the date that the individual commences employment with the district, with respect to that individual, abide by the terms of the collective bargaining agreement concerning the individual's wages until the time of the expiration of that collective bargaining agreement or adoption of a collective bargaining agreement with the district under subch. IV of ch. 111 covering the individual as an employee of the district, whichever occurs first.

46.2895(8)(a)3. 3. If the long-term care district offers employment to any individual who was previously employed by a county, which participated in creating the district and at the time of the offer had not withdrawn or been removed from the district under sub. (14), and who while employed by the county performed duties relating to the same or a substantially similar function for which the individual is offered employment by the district, with respect to that individual, recognize all years of service with the county for any benefit provided or program operated by the district for which an employee's years of service may affect the provision of the benefit or the operation of the program.

46.2895(8)(a)4. 4. If the county has not established its own retirement system for county employees, adopt a resolution that the long-term care district be included within the provisions of the Wisconsin retirement system under s. 40.21 (1). In this resolution, the long-term care district shall agree to recognize 100% of the prior creditable service of its employees earned by the employees while employed by the district.

46.2895(8)(b) (b) The county board of supervisors of each county that creates a long-term care district shall do all of the following:

46.2895(8)(b)1. 1. If the county has established its own retirement system for county employees, provide that long-term care district employees are eligible to participate in the county retirement system.

46.2895(8)(b)2m. 2m. If the long-term care district employs any individual who was previously employed by the county, provide the individual health care coverage that is similar to the health care coverage that the county provided the individual when he or she was employed by the county.

46.2895(8)(c) (c) A long-term care district and any county that created the district and has not withdrawn from or been removed from the district under sub. (14) may enter into an agreement allocating the costs of providing benefits described under this section between the district and the county.

46.2895(9) (9) Confidentiality of records. No record, as defined in s. 19.32 (2), of a long-term care district that contains personally identifiable information, as defined in s. 19.62 (5), concerning an individual who receives services from the long-term care district may be disclosed by the long-term care district without the individual's informed consent, except as required to comply with s. 16.009 (2) (p) or 49.45 (4).

46.2895(10) (10) Exchange of information. Notwithstanding sub. (9) and ss. 48.78 (2) (a), 49.45 (4), 49.83, 51.30, 51.45 (14) (a), 55.22 (3), 146.82, 252.11 (7), 253.07 (3) (c) and 938.78 (2) (a), a long-term care district acting under this section may exchange confidential information about a client, as defined in s. 46.287 (1), without the informed consent of the client, under s. 46.21 (2m) (c), 46.215 (1m), 46.22 (1) (dm), 46.23 (3) (e), 46.283 (7), 46.284 (7), 51.42 (3) (e) or 51.437 (4r) (b) in the jurisdiction of the long-term care district, if necessary to enable the long-term care district to perform its duties or to coordinate the delivery of services to the client.

46.2895(11) (11) Obligations, debts, and responsibilities not those of county. The obligations and debts of a long-term care district are not the obligations or debts of any county that created the district. If a long-term care district is obligated by statute or contract to provide or pay for services or benefits, no county is responsible for providing or paying for those services or benefits.

46.2895(12) (12) Assistance to long-term care district. From moneys in a county treasury that are not appropriated to some other purpose, the county board of supervisors may appropriate moneys to a long-term care district that the county participated in creating as a gift or may lend moneys to the long-term care district.

46.2895(13) (13) Dissolution. Subject to the performance of the contractual obligations of a long-term care district and if first approved by the secretary of the department, the long-term care district may be dissolved by the joint action of the long-term care district board and each county or tribe or band that created the long-term care district and has not withdrawn or been removed from the district under sub. (14). If a long-term care district that is created by one county or tribe or band is dissolved, the property of the district shall be transferred to the county or tribe or band that created it. If a long-term care district is created by more than one county or tribe or band, all of the counties or tribes or bands that created the district and that have not withdrawn or been removed from the district under sub. (14) shall agree on the apportioning of the long-term care district's property before the district may be dissolved. If the long-term care district operates a care management organization under s. 46.284, disposition of any remaining funds in the risk reserve under s. 46.284 (5) (e) shall be made under the terms of the district's contract with the department.

46.2895(14) (14) Withdrawal or removal of a county or tribe or band. Subject to approval from the department, a long-term care district may establish conditions for a county or tribe or band that participated with one or more counties or tribes or bands in creating the district to withdraw from the district or for the district to remove the county or tribe or band from the district.

46.2895 History History: 1999 a. 9, 185; 2001 a. 30; 2005 a. 25, 264; 2007 a. 20 ss. 1021 to 1073, 9121 (6) (a); 2009 a. 180; 2011 a. 10.



46.2897 Self-directed services option; advocacy services.

46.2897  Self-directed services option; advocacy services. The department shall allow a participant in the self-directed services option that is operated under a waiver from the secretary of the federal department of health and human services under 42 USC 1396n (c) to access the advocacy services contracted for by the department under s. 46.281 (1n) (e).

46.2897 History History: 2009 a. 28.



46.2899 Services for the developmentally disabled who receive post-secondary education.

46.2899  Services for the developmentally disabled who receive post-secondary education.

46.2899(1) (1)  Definition. In this section, "self-directed services option" means a program known as Include, Respect, I Self-direct or IRIS operated by the department under a waiver from the secretary of the federal department of health and human services under 42 USC 1396n (c).

46.2899(2) (2) Waiver program. The department shall request a waiver from the federal centers for medicare and medicaid services in order to receive the federal medical assistance percentage for home-based and community-based services provided to individuals who are developmentally disabled and who received post-secondary education on the grounds of institutions. If the waiver is approved the department shall operate a waiver program to provide those services to no more than 100 individuals per month per year.

46.2899(3) (3) Eligibility. The department shall consider as eligible for the waiver program described under sub. (2) only individuals who are receiving post-secondary education in a setting that is distinguishable from the institution. The department shall set the financial eligibility requirements and functional eligibility requirements for the waiver program described under sub. (2) the same as the financial eligibility requirements and functional eligibility requirements for the self-directed services option except for the requirement to be an individual who is developmentally disabled and who is receiving post-secondary education on the grounds of a institution.

46.2899(4) (4) Services and benefits. The department shall provide the same services under the waiver program described in sub. (2) as it provides under the self-directed services option. The department shall determine the funding amount for a waiver program participant under this section.

46.2899 History History: 2013 a. 20.



46.29 Council on physical disabilities.

46.29  Council on physical disabilities.

46.29(1) (1) From the appropriation account under s. 20.435 (7) (a), the department shall distribute at least $16,100 in each fiscal year for operation of the council on physical disabilities. The council on physical disabilities shall do all of the following:

46.29(1)(a) (a) Develop, approve and continue modification of a state plan, for services to physically disabled persons, that encompasses services from the entities specified under sub. (3).

46.29(1)(b) (b) Request reports or other information from the entities specified under sub. (3) concerning programs, funding, clients or services as they relate to physically disabled persons.

46.29(1)(c) (c) Advise the secretary of the department and make recommendations, including recommendations for legislation, to the entities specified under sub. (3) concerning funding, programs, policies and operations of those entities and other matters with respect to physically disabled persons.

46.29(1)(d) (d) Encourage public understanding of the needs of and issues concerning physically disabled persons.

46.29(1)(e) (e) Consider all questions and matters concerning physically disabled persons arising within the council or brought to the council for review.

46.29(1)(em) (em) Approve educational material relating to the parking privileges of physically disabled persons for placement on vehicles as provided in s. 346.94 (4). The council may delegate to a member of the council or an officer or employee of a state agency the authority granted under this paragraph.

46.29(1)(fm) (fm) By April 15, 1996, and biennially thereafter, submit a report to the legislature under s. 13.172 (2) concerning the time limitations imposed by any ordinances enacted under s. 346.50 (3m) on spaces reserved for use by a motor vehicle used by a physically disabled person, including any recommended changes to s. 346.50 (3m) and copies of any reports submitted from cities as required by s. 346.50 (3m) (b) 5.

46.29(1)(g) (g) Meet at least 4 times annually.

46.29(2) (2) The council on physical disabilities may do all of the following:

46.29(2)(a) (a) Report to the public concerning needs of physically disabled persons and issues that affect those persons.

46.29(2)(b) (b) Promote programs related to the prevention of physical disability.

46.29(2)(c) (c) Form committees for consideration of policies or programs for physically disabled persons.

46.29(3) (3) All of the following shall maintain liaison with and periodically report to the council on physical disabilities concerning progress in achieving objectives in the state plan developed under sub. (1) (a):

46.29(3)(a) (a) The state superintendent of public instruction.

46.29(3)(b) (b) The secretary of transportation.

46.29(3)(c) (c) The secretary of workforce development.

46.29(3)(d) (d) The director of the office of state employment relations.

46.29(3)(e) (e) The secretary of safety and professional services.

46.29(3)(f) (f) The commissioner of insurance.

46.29(3)(g) (g) The president of the University of Wisconsin System.

46.29(3)(h) (h) The president of the technical college system board.

46.29(3)(i) (i) The executive director of the board on aging and long-term care.

46.29 History History: 1989 a. 202; 1991 a. 39; 1993 a. 256, 399; 1995 a. 27 ss. 9116 (5), 9130 (4), 9145 (1); 1995 a. 131; 1997 a. 3, 27; 1999 a. 9; 2001 a. 16; 2003 a. 33 ss. 1142, 9160; 2007 a. 20, 96; 2009 a. 28; 2011 a. 32.



46.293 Specialized programs for the blind and visually impaired.

46.293  Specialized programs for the blind and visually impaired. The department shall provide rehabilitation teaching services for persons who are blind or visually impaired including elderly persons and young persons and their parents or guardians, regardless of their eligibility for vocational rehabilitation services. These services may include assessments of each client's service needs, development of an individual service plan, instruction in braille, training in orientation and movement in the person's home or neighborhood, counseling and guidance to increase the blind or visually impaired person's independence, instruction in the use of low-vision aids, personal and home management training and instruction in leisure activities. In conjunction with the provision of these services the department shall:

46.293(1) (1) Work with blind and visually impaired persons, in a setting appropriate to each individual, to form rehabilitation plans for independent living to enable them to increase their self-reliance.

46.293(2) (2) Assist blind and visually impaired persons in physical orientation and personal adjustment.

46.293 History History: 1995 a. 27 ss. 2270, 2413; Stats. 1995 s. 46.293.



46.295 Interpreters for the hearing-impaired.

46.295  Interpreters for the hearing-impaired.

46.295(1) (1) The department may, on the request of any hearing-impaired person, city, village, town, or county or private agency, provide funds from the appropriation accounts under s. 20.435 (7) (d) and (hs) to reimburse interpreters for hearing-impaired persons for the provision of interpreter services.

46.295(2) (2) The department shall grant priority to requests to pay fees charged by interpreters for the following, in the following order:

46.295(2)(a) (a) Emergencies.

46.295(2)(b) (b) Medical, mental health, alcohol and drug abuse, psychiatric and psychological services.

46.295(2)(c) (c) Legal services and civil court proceedings.

46.295(2)(d) (d) Matters concerning law enforcement personnel.

46.295(2)(e) (e) Matters concerning any federal, state, county or municipal agency.

46.295(3) (3) The department shall maintain lists of qualified interpreters under s. 885.37 (5) (b).

46.295(4) (4) The department may use as an interpreter for hearing-impaired persons only the following:

46.295(4)(a) (a) An interpreter for hearing-impaired persons who is certified by the national registry of interpreters for the deaf.

46.295(4)(b) (b) If an interpreter under par. (a) is unavailable, an interpreter for hearing-impaired persons whose qualifications have been determined appropriate by the department.

46.295(5) (5) The department may bill any public or private agency at the rates established by the department for interpreter services for hearing-impaired persons commensurate with the certification or qualification level of the interpreter providing services if the department determines that the agency is required under state or federal law to provide interpreter services to a hearing-impaired person or if the agency agrees to pay for the services.

46.295(6) (6) The department shall promulgate rules to implement this section.

46.295 History History: 1995 a. 27 ss. 2271, 2417; Stats. 1995 s. 46.295; 2003 a. 33; 2009 a. 28.



46.297 Telecommunication aid for the hearing impaired.

46.297  Telecommunication aid for the hearing impaired.

46.297(1)(1)  Assistance. From the appropriation under s. 20.435 (7) (d), the department shall, subject to the availability of funds, provide assistance to hearing-impaired persons to secure telecommunication devices capable of serving their needs. Except in extraordinary circumstances, the department shall purchase or provide funds for the purchase of telecommunication devices.

46.297(2) (2) Eligibility. A person is eligible to receive assistance under sub. (1) if all of the following conditions are met:

46.297(2)(a) (a) The person is certified as deaf or severely hearing impaired by a physician, an audiologist licensed under subch. II of ch. 459 or the department.

46.297(2)(b) (b) The adjusted gross income of the person's family is equal to or less than 200% of the poverty line established under 42 USC 9902 (2).

46.297(3) (3) Hearing rights. Any person aggrieved by a decision of the department under this section has a right to a contested case hearing under ch. 227.

46.297(4) (4) Departmental duties. The department shall:

46.297(4)(a) (a) Promulgate rules necessary for the administration of this section.

46.297(4)(b) (b) Establish application procedures and determine eligibility.

46.297 History History: 1983 a. 427; Stats. 1983 s. 46.90; 1983 a. 538 s. 51; Stats. 1983 s. 46.92; 1987 a. 27; 1987 a. 257 s. 2; 1989 a. 173 s. 3; Stats. 1989 s. 47.20; 1989 a. 316; 1995 a. 27 s. 2421; Stats. 1995 s. 46.297.



46.298 Vehicle sticker for the hearing impaired.

46.298  Vehicle sticker for the hearing impaired. Upon the request of a person who is certified as hearing impaired by the department, by a physician, by a hearing instrument specialist licensed under subch. I of ch. 459 or by an audiologist licensed under subch. II of ch. 459, the department shall issue to the person a decal or sticker for display on a motor vehicle owned or frequently operated by the person to apprise law enforcement officers of the fact that the vehicle is owned or operated by a hearing-impaired person. No charge shall be made for issuance of the decal or sticker. The department shall specify the design of the decal or sticker. The department shall designate the location on the vehicle at which the decal or sticker shall be affixed by its own adhesive.

46.298 History History: 1987 a. 257; 1989 a. 31; 1989 a. 173 s. 4; Stats. 1989 s. 47.25; 1989 a. 316; 1995 a. 27 s. 2422; Stats. s. 46.298.



46.33 Employee counseling referral programs.

46.33  Employee counseling referral programs. The department may provide technical assistance to municipalities, counties, school districts and private employers for referral programs for employee counseling. The department may charge fees to cover the costs of these services.

46.33 History History: 1989 a. 31.



46.34 Emission standards for hazardous air contaminants.

46.34  Emission standards for hazardous air contaminants. The department may assist the department of natural resources in the development of emission standards for hazardous air contaminants under s. 285.27 (2) (b).

46.34 History History: 1993 a. 16; 1995 a. 227.



46.37 Certain water and sewerage service in Winnebago County.

46.37  Certain water and sewerage service in Winnebago County. The department, as a member of the tri-institutional Winnebago Mental Health Institute, Winnebago County Asylum, and Sunny View Sanatorium sewer agreement in Winnebago County, is authorized to furnish and charge for water and sewerage services to business and dwelling units located in the privately owned area lying west of the Winnebago Mental Health Institute and bounded on the west by the railroad properties and on the north, east, and south by the grounds of the Winnebago Mental Health Institute, together with any dwelling or other units located on the railroad-owned and state-owned property adjacent to this area.

46.37 History History: 1973 c. 90 s. 560 (3); 2001 a. 103.



46.40 Community aids funding.

46.40  Community aids funding.

46.40(1) (1)  Distribution limits.

46.40(1)(a)(a) Within the limits of available federal funds and of the appropriations under s. 20.435 (7) (b) and (o), the department shall distribute funds for community social, mental health, developmental disabilities, and alcohol and other drug abuse services and for services under ss. 46.87, 46.985, and 51.421 to county departments under ss. 46.215, 46.22, 46.23, 51.42, and 51.437 and to county aging units, as provided in subs. (2), (2m), and (7) to (9).

46.40(1)(d) (d) If the department of health services receives any federal moneys under 42 USC 1396 to 1396v in reimbursement of the cost of preventing out-of-home placements of children, the department of health services shall transfer those moneys to the department of children and families, and the department of children and families shall use those moneys as the first source of moneys used to meet the amount of the allocation under s. 48.563 (2) that is budgeted from federal funds.

46.40(2) (2) Basic county allocation. Subject to sub. (9), for social services under s. 46.495 (1) (d) and services under s. 51.423 (2), the department shall distribute not more than $176,068,400 in each fiscal year.

46.40(2m) (2m) Federal block grant allocations.

46.40(2m)(a)(a) Prevention and treatment of substance abuse. For prevention and treatment of substance abuse under 42 USC 300x-21 to 300x-35, the department shall distribute not more than $13,975,500 in fiscal year 2009-10 and $9,735,700 in each fiscal year thereafter.

46.40(2m)(b) (b) Community mental health services. For community mental health services under 42 USC 300x to 300x-9, the department shall distribute $2,513,400 in each fiscal year.

46.40(7) (7) Family support allocation. For family support programs for the families of disabled children under s. 46.985, the department shall distribute not more than $5,089,800 in each fiscal year.

46.40(8) (8) Alzheimer's family and caregiver support allocation. Subject to sub. (9), for services to persons with Alzheimer's disease and their caregivers under s. 46.87, the department shall distribute not more than $2,342,800 in each fiscal year.

46.40(9) (9) Transfer or adjustment of community aids allocations.

46.40(9)(ag)(ag) Adjustment for family care. If a care management organization under s. 46.284 is available in a county and the county has under s. 46.281 (4) agreed to a reduction in its distribution under sub. (2), the department shall use the amount established under s. 46.281 (4) to fund the services of care management organizations under s. 46.284 (4).

46.40(9)(ar) (ar) Transfer to family care program and adult protective services allocation. If a care management organization under s. 46.284 is available in a county, the department may, of the amount allocated under sub. (8), dispose of the lesser of up to 60% or the amount remaining after subtracting an amount necessary to maintain funding for recipients under sub. (8) who, on September 1, 2001, are ineligible for the family care benefit under s. 46.286, to that county, as follows:

46.40(9)(ar)1. 1. By transferring a portion of that amount, as determined by the department, to the family care program to fund the services of resource centers under s. 46.283 (5) and the services of care management organizations under s. 46.284 (4).

46.40(9)(ar)2. 2. By transferring a portion of that amount, as determined by the department, to the county's adult protective services allocation under par. (b).

46.40(9)(b) (b) Adult protective services allocation. For adult protective services, the department shall distribute the amounts transferred under par. (ar) 2. in each fiscal year.

46.40(9)(c) (c) Adjustment for medical assistance buy-in program. If a former recipient of services funded under the allocation under sub. (2) is a participant in the medical assistance buy-in program under s. 49.472, the department may decrease that allocation by the amount that the department estimates it will incur in providing services to that participant under s. 49.472.

46.40(9)(d) (d) Payment adjustments for certain Medical Assistance services. The department may decrease a county's allocation under sub. (2) by the amount of any payment adjustments under s. 49.45 (52) (a) made for that county from the appropriation account under s. 20.435 (7) (b) for services described under s. 49.45 (52) (a) 1. The total amount of the decrease for a county under this paragraph during any fiscal year may not exceed that part of the county's allocation under sub. (2) that derives from the appropriation account under s. 20.435 (7) (b) for that fiscal year.

46.40(9)(e) (e) County income maintenance administration. Beginning in calendar year 2012, the department shall decrease the allocation under sub. (2) for a county with a population of 750,000 or more from the appropriation under s. 20.435 (7) (b) by $2,700,000.

46.40(14m) (14m) County community aids budgets. Before December 1 of each year, each county department under ss. 46.215, 46.22, 46.23, 51.42 and 51.437 and each tribal governing body shall submit to the department a proposed budget for the expenditure of funds allocated under this section or carried forward under s. 46.45 (3) (a). The proposed budget shall be submitted on a form developed by the department and approved by the department of administration.

46.40 History History: 1987 a. 27, 399, 405; 1989 a. 31, 122, 336; 1991 a. 6, 39, 189, 269, 275, 315; 1993 a. 16, 437, 446; 1995 a. 27, 275, 303, 404; 1997 a. 27, 35, 237, 292; 1999 a. 9, 185; 2001 a. 16; 2003 a. 33, 318; 2005 a. 25 ss. 879, 2501, 2510; 2007 a. 20 ss. 1096 to 1104g, 9121 (6) (a); 2009 a. 28, 180; 2011 a. 32.



46.45 Carry-over of community aids funds.

46.45  Carry-over of community aids funds. Funds allocated by the department under ss. 46.495 (1) (d), 46.87 (3) (c) 4. and (4) and 51.423 (2) but not spent or encumbered by counties, governing bodies of federally recognized American Indian tribes or private nonprofit organizations by December 31 of each year and funds recovered under ss. 46.495 (2) (b) and 51.423 (15) and deposited in the appropriation under s. 20.435 (7) (b) lapse to the general fund on the succeeding January 1 unless carried forward to the next calendar year under s. 20.435 (7) (b) or as follows:

46.45(3) (3)

46.45(3)(a)(a) Except as provided in par. (b), at the request of a county, tribal governing body, or private nonprofit organization, the department shall carry forward up to 3% of the total amount allocated to the county, tribal governing body, or nonprofit organization for a calendar year, not including the amount allocated to the county under s. 46.40 (7), which amount may be carried forward as provided in par. (c). All funds carried forward for a tribal governing body or nonprofit organization and all funds allocated under s. 46.40 (2m) carried forward for a county shall be used for the purpose for which the funds were originally allocated. Other funds carried forward under this paragraph may be used for any purpose under s. 20.435 (7) (b), except that a county may not use any funds carried forward under this paragraph for administrative or staff costs. An allocation of carried-forward funding under this paragraph does not affect a county's base allocations under s. 46.40 (2), (2m), (8), and (9).

46.45(3)(b) (b) The department may not carry forward funds allocated to a private nonprofit organization for a calendar year for use in the next calendar year unless the organization continues to be eligible to receive an allocation under s. 46.87 (4) in the next calendar year.

46.45(3)(c) (c) At the request of a county, the department shall carry forward up to 5% of the amount allocated to the county under s. 46.40 (7) for a calendar year. All funds carried forward under this paragraph shall be used for the purpose for which the funds were originally allocated, except that a county may not use any of those funds for administrative or staff costs. All funds carried forward under this paragraph that are not spent or encumbered by a county by December 31 of the calendar year to which those funds were carried forward shall lapse to the general fund on the succeeding January 1. An allocation of carried-forward funding under this paragraph does not affect a county's base allocation under s. 46.40 (7).

46.45(6) (6)

46.45(6)(a)(a) The department may carry forward 10% of any funds specified in sub. (3) (a) that are not carried forward under sub. (3) (a) for emergencies, for justifiable unit services costs above planned levels, and for increased costs due to population shifts. An allocation of carried-forward funding under this paragraph does not affect a county's base allocations under s. 46.40 (2), (2m), (8), and (9).

46.45(6)(b) (b) The department may carry forward any funds specified in sub. (3) (c) that are not carried forward under sub. (3) (c) for emergencies, for justifiable unit services costs above planned levels, and for increased costs due to population shifts. An allocation of carried-forward funding under this paragraph does not affect a county's base allocation under s. 46.40 (7).

46.45 History History: 1987 a. 27, 399, 405; 1989 a. 31, 122, 336; 1991 a. 39, 269; 1993 a. 16; 1995 a. 27, 404; 1997 a. 27; 1999 a. 9; 2001 a. 16; 2003 a. 33, 320; 2007 a. 20.



46.46 Expenditure of income augmentation services receipts.

46.46  Expenditure of income augmentation services receipts.

46.46(1)(1) From the appropriation account under s. 20.435 (8) (mb), the department shall support costs that are exclusively related to the ongoing and recurring operational costs of augmenting the amount of moneys received under 42 USC 1395 to 1395ddd and 42 USC 1396 to 1396v and to any other purpose provided for by the legislature by law or in budget determinations and shall distribute moneys to counties as provided in sub. (1g). In addition, the department may expend moneys from the appropriation account under s. 20.435 (8) (mb) as provided in sub. (2).

46.46(1g) (1g) The department shall distribute not less than 50% of the moneys received under 42 USC 1396 to 1396v as a result of the augmentation activities specified in sub. (1) and credited to the appropriation account under s. 20.435 (8) (mb) to counties that are participating in those activities for community social, mental health, developmental disabilities, and alcohol and other drug abuse services under s. 46.40. The department may distribute any moneys received under 42 USC 1396 to 1396v as a result of the augmentation activities specified in sub. (1) and credited to the appropriation account under s. 20.435 (8) (mb) that are not distributed under this subsection to counties that are participating in those activities as provided in sub. (2).

46.46(2) (2) If the department proposes to use any moneys from the appropriation account under s. 20.435 (8) (mb) for any purpose other than the purposes specified in subs. (1) and (1g), the department shall submit a plan for the proposed use of those moneys to the secretary of administration by September 1 of the fiscal year after the fiscal year in which those moneys were received. If the secretary of administration approves the plan, he or she shall submit the plan to the joint committee on finance by October 1 of the fiscal year after the fiscal year in which those moneys were received. If the cochairpersons of the committee do not notify the secretary of administration within 14 working days after the date of submittal of the plan that the committee has scheduled a meeting for the purpose of reviewing the plan, the department may implement the plan. If within 14 working days after the date of the submittal by the secretary of administration the cochairpersons of the committee notify him or her that the committee has scheduled a meeting for the purpose of reviewing the plan, the department may implement the plan only with the approval of the committee.

46.46 History History: 1997 a. 27, 86; 1999 a. 9; 2001 a. 16; 2003 a. 33; 2007 a. 20.



46.48 Grants for community programs.

46.48  Grants for community programs.

46.48(1) (1)  General. From the appropriation accounts under s. 20.435 (5) (bc) and (7) (bc), the department shall award grants for community programs as provided in this section.

46.48(4) (4) Treatment alternative program. For grants under s. 46.65, the department shall award not more than $261,300 in each fiscal year as grants to applicants that have previously received grants under s. 46.65.

46.48(5) (5) Alcohol and other drug abuse residential treatment. For funding of at least 8 beds at a community-based residential facility in which English and Spanish are spoken, to provide treatment for alcohol and other drug abuse to residents of a 1st class city, the department may distribute not more than $248,200 for each fiscal year as a grant to the New Beginning residential treatment program in the city of Milwaukee.

46.48(8) (8) Prisoner reintegration program.

46.48(8)(a)(a) In this subsection, "prisoner" has the meaning given in s. 301.01 (2).

46.48(8)(b) (b) The department shall award $125,000 in each fiscal year as a grant to an organization or a group of organizations to provide a pilot program in Milwaukee County for prisoner reintegration.

46.48(8)(c) (c) The department shall provide application procedures and selection criteria for awarding the grant under par. (b) in accordance with that department's request-for-proposal procedures.

46.48(8)(d) (d) The program under par. (b) shall provide at least all of the following:

46.48(8)(d)1. 1. The use of liaisons to meet with prospective program participants to provide information about the program and to assist program participants, prior to their release on extended supervision or parole, in planning for and obtaining the housing, employment, education and treatment that they will need upon release.

46.48(8)(d)2. 2. The use of mentors to assist participants in their reintegration into the community.

46.48(13) (13) Supported employment opportunities. The department shall distribute at least $60,000 in each fiscal year for programs to provide supported employment opportunities for severely disabled persons.

46.48(14) (14) Epilepsy services grants. The department shall distribute not more than $150,000 in each fiscal year for grants under s. 46.57 for services to persons with epilepsy.

46.48(18) (18) Outreach services. The department shall distribute $84,000 in each fiscal year as grants to community organizations in southeastern and south central Wisconsin to provide outreach services relating to health, mental health, housing, assisted living, domestic violence, and other services.

46.48(26) (26) Community improvement job training. The department shall award $250,000 in each fiscal year, beginning in fiscal year 1994-95, as a grant to a community organization to conduct a community improvement job training program which shall do all of the following:

46.48(26)(a) (a) Provide job training, counseling and education for persons 16 to 23 years of age who reside in neighborhoods that have gang problems.

46.48(26)(b) (b) Provide projects to rebuild and strengthen neighborhoods that have gang problems.

46.48(26)(c) (c) Assist program participants who want to start their own small businesses by referring those participants to sources of grants, loans, venture capital and other funding and by assisting those participants with the funding application process.

46.48(26)(d) (d) Encourage former gang members to participate in the program.

46.48(29) (29) ARC Community Services, Inc. The department shall distribute $175,000 in each fiscal year to ARC Community Services, Inc., for a program to provide substance abuse day treatment services for pregnant and postpartum women and their infants.

46.48(30) (30) Substance abuse treatment grants.

46.48(30)(a)(a) From the appropriation account under s. 20.435 (5) (bc), the department shall distribute grants on a competitive basis to county departments of social services and to private nonprofit organizations, as defined in s. 103.21 (2), for the provision of alcohol and other drug abuse treatment services in counties with a population of 500,000 or more. Grants distributed under this subsection may be used only to provide treatment for alcohol and other drug abuse to individuals who are eligible for federal temporary assistance for needy families under 42 USC 601 et. seq. and who have a family income of not more than 200% of the poverty line, as defined in s. 49.001 (5).

46.48(30)(b) (b) Notwithstanding par. (a), the department may distribute grants under par. (a) only to the extent that the distribution meets the maintenance-of-effort requirement under the federal temporary assistance for needy families program under 42 USC 601 et. seq.

46.48(31) (31) Peer run respite centers. The department may distribute not more than $1,200,000 in each fiscal year, beginning in fiscal year 2014-15, to regional peer run respite centers for individuals with mental health and substance abuse concerns.

46.48(32) (32) Peer-run respite center contracts. The department shall contract with a peer-run organization to establish peer-run respite centers for individuals experiencing mental health conditions or substance abuse.

46.48 History History: 1989 a. 31 ss. 1085, 1090, 1092 to 1094, 1099; 1989 a. 122, 336, 359; 1991 a. 39, 269; 1993 a. 16, 98, 446; 1995 a. 27 ss. 2301m to 2304, 2600, 2601; 1997 a. 27, 283; 1999 a. 9; 2001 a. 16; 2003 a. 33; 2005 a. 25; 2007 a. 20; 2009 a. 28; 2011 a. 10; 2013 a. 20, 129.



46.485 Mental health services for severely emotionally disturbed children.

46.485  Mental health services for severely emotionally disturbed children.

46.485(1)(1) In this section:

46.485(1)(a) (a) "Inpatient facility" has the meaning given in s. 51.01 (10).

46.485(1)(b) (b) "Limited service health organization" has the meaning given in s. 609.01 (3).

46.485(1)(c) (c) "Serious emotional disturbance" has the meaning given in 42 USC 290ff-4 (d) (4).

46.485(1)(d) (d) "Severely emotionally disturbed child" has the meaning given in s. 49.45 (25) (a).

46.485(2g) (2g) From the appropriation account under s. 20.435 (4) (b), the department may in each fiscal year transfer funds to the appropriation account under s. 20.435 (5) (kc) for distribution under this section and from the appropriation account under s. 20.435 (7) (mb) the department may not distribute more than $1,330,500 in each fiscal year to applying counties in this state that meet all of the following requirements, as determined by the department:

46.485(2g)(a) (a) Any of the following applies to the county:

46.485(2g)(a)1. 1. The county receives a grant under 42 USC 290ff to 290ff-4 for community mental health services for children with serious emotional disturbances.

46.485(2g)(a)2. 2. The county receives any grant for services to severely emotionally disturbed children.

46.485(2g)(a)3. 3. The county is in compliance with the requirements of s. 46.56, except that the county need not receive funding under s. 46.56 (15).

46.485(2g)(b) (b) Any of the following applies to the county:

46.485(2g)(b)1. 1. The county submits to the department a plan that specifies the proposed use of funds to implement the program under this section, including, at the time of termination of funding under this section, enrollment of children served under the program in a limited service health organization that covers both inpatient and outpatient expenses.

46.485(2g)(b)2. 2. The county provides service coordination, as defined in s. 46.56 (1) (L), on behalf of a child with a serious emotional disturbance and the child's family in the county.

46.485(3g) (3g) The amount that the department may transfer under sub. (2g) for counties may not exceed the estimated state share of payments under s. 49.45, 49.46, 49.47, or 49.471 for mental health care and treatment that is provided in inpatient facilities for children with severe emotional disturbances.

46.485(3m) (3m) Funds that are distributed under sub. (2g) may be used for all of the following:

46.485(3m)(a) (a) Mental health care and treatment, other than care and treatment under s. 51.35 (3), in an inpatient facility for children with severe emotional disturbances.

46.485(3m)(b) (b) Community mental health services for children with severe emotional disturbances.

46.485(3r) (3r) Funds from the appropriation account under s. 20.435 (5) (kc) that the department does not distribute to a county before 24 months after June 30 of the fiscal year in which the department allocated the funds to the county under sub. (2g) lapse to the appropriation account under s. 20.435 (4) (b). A county may at any time expend funds that the department distributes to the county, consistent with the requirements under sub. (3m).

46.485(4) (4) The county receiving funds under sub. (2g) is not liable for payment for any care and treatment of the type authorized to be paid under sub. (3m) that is above the amount transferred under sub. (2g) (intro.).

46.485 History History: 1989 a. 336; 1991 a. 39, 269; 1993 a. 16, 437; 1995 a. 27; 1997 a. 27; 1999 a. 9; 2003 a. 33; 2007 a. 20; 2009 a. 2, 28.



46.49 Allocation of federal funds for community aids.

46.49  Allocation of federal funds for community aids.

46.49(1)(1) If the department receives unanticipated federal community mental health services block grant funds under 42 USC 300x to 300x-9 or federal prevention and treatment of substance abuse block grant funds under 42 USC 300x-21 to 300x-35 and if the department proposes to allocate the unanticipated funds so that an allocation limit in s. 46.40 is exceeded, the department shall submit a plan for the proposed allocation to the secretary of administration. If the secretary of administration approves the plan, he or she shall submit it to the joint committee on finance. If the cochairpersons of the committee do not notify the secretary of administration that the committee has scheduled a meeting for the purpose of reviewing the plan within 14 working days after the date of his or her submittal, the department may implement the plan, notwithstanding any allocation limits under s. 46.40. If within 14 working days after the date of the submittal by the secretary of administration the cochairpersons of the committee notify him or her that the committee has scheduled a meeting for the purpose of reviewing the plan, the department may implement the plan, notwithstanding s. 46.40, only with the approval of the committee.

46.49(2) (2) If the department receives unanticipated federal social services block grant funds under 42 USC 1397 to 1397e, the department shall deposit the moneys in the appropriation under s. 20.435 (7) (o), unless the funds are for a specified purpose that is not included in s. 20.435 (7) (o), in which case the department shall deposit the moneys in the appropriation under s. 20.435 (7) (md) or (me), as appropriate.

46.49 History History: 1989 a. 31; 1991 a. 269, 275, 315; 1993 a. 16, 437, 446; 1995 a. 27, 404; 1997 a. 27; 2007 a. 20.



46.495 Distribution of community aids funds to counties.

46.495  Distribution of community aids funds to counties.

46.495(1)(1)

46.495(1)(am)(am) The department shall reimburse each county from the appropriations under s. 20.435 (7) (b) and (o) for social services as approved by the department under ss. 46.215 (1), (2) (c) 1., and (3) and 46.22 (1) (b) 1. d. and (e) 3. a. except that no reimbursement may be made for the administration of or aid granted under s. 49.02, 2009 stats.

46.495(1)(d) (d) From the appropriations under s. 20.435 (7) (b) and (o), the department shall distribute the funding for social services to county departments under ss. 46.215, 46.22, and 46.23 as provided under s. 46.40. County matching funds are required for the distributions under s. 46.40 (2), (8), and (9) (b). Each county's required match for the distribution under s. 46.40 (2) shall be specified in a schedule established annually by the department. Each county's required match for the distribution under s. 46.40 (8) for a year equals 9.89% of the total of the county's distributions under s. 46.40 (8) for that year for which matching funds are required plus the amount the county was required by s. 46.26 (2) (c), 1985 stats., to spend for juvenile delinquency-related services from its distribution for 1987. Each county's required match for the distribution under s. 46.40 (9) (b) for a year equals 9.89% of that county's amounts described in s. 46.40 (9) (ar) (intro.) for that year. Matching funds may be from county tax levies, federal and state revenue sharing funds, or private donations to the county that meet the requirements specified in s. 51.423 (5). Private donations may not exceed 25% of the total county match. If the county match is less than the amount required to generate the full amount of state and federal funds distributed for this period, the decrease in the amount of state and federal funds equals the difference between the required and the actual amount of county matching funds.

46.495(1)(dc) (dc) The department shall prorate the amount allocated to any county department under s. 46.215 or 46.22 under par. (d) to reflect actual federal funds available.

46.495(1)(f) (f)

46.495(1)(f)1.1. If any state matching funds allocated under par. (d) to match county funds are not claimed, the funds shall be redistributed for the purposes the department designates.

46.495(1)(f)2. 2. The county allocation to match aid increases shall be included in the contract under s. 46.031 (2g) and approved by January 1 of the year for which funds are allocated, in order to generate state aid matching funds. All funds allocated under par. (d) shall be included in the contract under s. 46.031 (2g) and approved.

46.495(2) (2)

46.495(2)(a)(a) The county treasurer and each director of a county department under s. 46.215, 46.22 or 46.23 shall monthly certify under oath to the department in such manner as the department prescribes the claim of the county for state reimbursement under this section and if the department approves such claim it shall certify to the department of administration for reimbursement to the county for amounts due under this subsection and payment claimed to be made to the counties monthly. The department may make advance payments prior to the beginning of each month equal to one-twelfth of the contracted amount.

46.495(2)(b) (b) To facilitate prompt reimbursement the certificate of the department may be based on the certified statements of the county officers filed under par. (a). Funds recovered from audit adjustments from a prior fiscal year may be included in subsequent certifications only to pay counties owed funds as a result of any audit adjustment. By September 30 of each year the department shall submit a report to the appropriate standing committees under s. 13.172 (3) on funds recovered and paid out during the previous calendar year as a result of audit adjustments.

46.495 History History: 1995 a. 27 ss. 3129, 3132, 3135 to 3139; 1995 a. 289, 404; 1997 a. 3, 27, 252; 1999 a. 9; 2001 a. 16; 2003 a. 318; 2005 a. 25 ss. 883, 884, 2502, 2510; 2007 a. 20; 2009 a. 28.



46.50 State mental health authority.

46.50  State mental health authority. In order to promote coordination and efficient development of mental health services by the state and by municipalities in the state, the department is declared to be the state mental health authority of Wisconsin and as such is authorized to receive federal grants in aid and to cooperate with the federal government in promoting the extension of such services.



46.52 Systems change grants.

46.52  Systems change grants. From the appropriation under s. 20.435 (5) (md), the department shall distribute funds to each grant recipient under this section so as to permit initial phasing in of recovery-oriented system changes, prevention and early intervention strategies, and consumer and family involvement for individuals with mental illness. At least 10% of the funds distributed shall be for children with mental illness.

46.52 History History: 1995 a. 27, 216; 1997 a. 27; 2001 a. 16; 2005 a. 25; 2013 a. 20.



46.53 Mental health treatment provider training.

46.53  Mental health treatment provider training. From the appropriation under s. 20.435 (5) (md), the department may not distribute more than $182,000 in each fiscal year to provide training for mental health treatment professionals on new mental health treatment approaches in working with special populations, including seriously mentally ill individuals and children with serious emotional disturbances, and on the use of new mental health treatment medications.

46.53 History History: 1995 a. 27; 1997 a. 27; 2013 a. 20.



46.535 Crisis intervention training grants.

46.535  Crisis intervention training grants. From the appropriation under s. 20.435 (5) (cd), the department shall award grants in the total amount of $250,000 in each fiscal biennium for mental health crisis intervention team training for law enforcement agencies, as described in s. 165.77 (1) (c), and correctional officers, as defined in s. 102.475 (8) (a).

46.535 History History: 2013 a. 126.



46.536 Mobile crisis team grants.

46.536  Mobile crisis team grants. From the appropriation under s. 20.435 (5) (cf), the department shall award grants in the total amount of $250,000 in each fiscal biennium to counties or regions comprised of multiple counties to establish certified crisis programs that create mental health mobile crisis teams to serve individuals having mental health crises in rural areas. The department shall award a grant under this section in an amount equal to one-half the amount of money the county or region provides to establish certified crisis programs that create mobile crisis teams.

46.536 History History: 2013 a. 132.



46.54 Consumer and family self-help and peer-support programs.

46.54  Consumer and family self-help and peer-support programs. From the appropriation under s. 20.435 (5) (md), the department shall distribute $874,000 in each fiscal year to increase support for mental health family support projects, employment projects operated by consumers of mental health services, mental health crisis intervention and drop-in projects, and public mental health information activities.

46.54 History History: 1995 a. 27, 216; 1997 a. 27; 2001 a. 16; 2007 a. 20; 2013 a. 20.



46.545 Individual placement and support.

46.545  Individual placement and support.

46.545(1) (1)

46.545(1)(a) (a) The department shall create all of the following regional centers for individual placement and support for employment of individuals experiencing mental illness.

46.545(1)(a)1. 1. A northwestern Wisconsin region.

46.545(1)(a)2. 2. A south-central Wisconsin region.

46.545(1)(a)3. 3. A region consisting of a consortium of counties in northeastern Wisconsin.

46.545(1)(a)4. 4. A region consisting of a consortium of counties in central Wisconsin.

46.545(1)(a)5. 5. A region consisting of a consortium of counties in southeastern Wisconsin.

46.545(1)(b) (b) The department shall ensure that each county in the state is served by one of the regional centers created under par. (a).

46.545(1)(c) (c) The department may contract with existing organizations or consortiums to create any regional center.

46.545(2) (2) The department shall ensure that each regional center created under sub. (1) (a) has access to the services of all of the following:

46.545(2)(a) (a) An individual placement and support trainer or mentor, who is responsible for the duties required of a trainer or mentor by an evidence-based individual placement and support model of supported employment.

46.545(2)(b) (b) An individual placement and support supervisor who is responsible for the duties required of a supervisor by an evidence-based individual placement and support model of supported employment.

46.545(3) (3)

46.545(3)(a)(a) The department shall award grants to county or tribal unit programs or employment sites implementing individual placement and support services or regional centers for any of the following activities:

46.545(3)(a)1. 1. Implementing individual placement and support programs.

46.545(3)(a)2. 2. Offsetting costs until a program is capable of billing the Medical Assistance program for any services covered under the Medical Assistance program.

46.545(3)(a)3. 3. Becoming a provider of vocational rehabilitation services through the department of workforce development.

46.545(3)(b) (b) An applicant for a grant under this subsection shall, in the grant application, identify future sources of possible funding to support the individual placement and support services program.

46.545(4) (4) The department and regional centers shall provide or arrange for work incentive benefits counseling for individuals who are not receiving vocational rehabilitation services from the department of workforce development.

46.545(5) (5) The department shall seek any approval from the federal department of health and human services that is necessary to obtain federal Medicaid matching funds, if available, for reimbursement of individual placement and support services.

46.545 History History: 2013 a. 131.



46.55 Grants for services to persons in treatment.

46.55  Grants for services to persons in treatment.

46.55(1)(1) The department shall award grants to county departments under s. 46.23 or 51.42 for the purpose of providing services to persons who are receiving alcohol and other drug abuse treatment, including child care services for the children of the persons.

46.55(2) (2) A county department under s. 46.23 or 51.42 may apply to the department for a grant under sub. (1). The department shall select applicants to receive grants under sub. (1) based on criteria developed by the department.

46.55(3) (3) A county department under s. 46.23 or 51.42 which receives a grant under sub. (1) shall give priority for the services to a family whose income is below 150% of the poverty line, under 42 USC 9902 (2), or to a family with only one parent living in the home.

46.55(3m) (3m) Within the limits of available funding under s. 20.435 (5) (mb), the department shall award grants under this section in a total amount for all grants of not more than $250,000 in each fiscal year.

46.55 History History: 1987 a. 339; 1989 a. 31; 1991 a. 39; 1993 a. 16; 2013 a. 20.



46.56 Initiatives to provide coordinated services for children and families.

46.56  Initiatives to provide coordinated services for children and families.

46.56(1) (1)  Definitions. In this section:

46.56(1)(a) (a) "Administering agency" means a department designated by a county board of supervisors or by a tribe to administer an initiative.

46.56(1)(ar) (ar) "Advocacy" means all of the following:

46.56(1)(ar)1. 1. Actively supporting a child who is involved in 2 or more systems of care and his or her family under an initiative to enable their receipt of the full benefits of the initiative by ensuring that the coordinated services team approach to providing services and principles are followed.

46.56(1)(ar)2. 2. Helping families of a child who is involved in 2 or more systems of care gain access to and a voice in the decision making that establishes the child's and family's plan of care.

46.56(1)(ar)3. 3. Fostering strong working relationships among families, systems of care, and providers, with the goal of improving the lives of children who are involved in 2 or more systems of care and their families.

46.56(1)(b) (b) "Agency" means a public, tribal, or private organization that provides services and other resources for children and families.

46.56(1)(bm) (bm) "Child" means an individual under the age of 18.

46.56(1)(ce) (ce) "Coordinated services" means treatment, education, care, services, and other resources provided, in a coordinated manner, for a child who is involved in 2 or more systems of care and his or her family.

46.56(1)(cm) (cm) "Coordinated services plan of care" means a plan under sub. (8) (h) for a child who is involved in 2 or more systems of care and his or her family.

46.56(1)(cs) (cs) "Coordinated services team" means a group of individuals, including family members, service providers, and informal resource persons, who work together to respond to service needs of a child who is involved in 2 or more systems of care and his or her family.

46.56(1)(d) (d) "County department" means a county department under s. 46.215, 46.22, 46.23, 51.42 or 51.437, unless the context requires otherwise.

46.56(1)(de) (de) "Family" means a child's primary caregiver or caregivers and the child's siblings.

46.56(1)(dm) (dm) "Family resources" means housing, environment, institutions, sources of income, services, education, a child's extended family and community relationships, and other resources families need to raise their children.

46.56(1)(ds) (ds) "Initiative" means a system that is based on the strengths of children and their families for providing coordinated services to children who are involved in 2 or more systems of care and their families.

46.56(1)(e) (e) "Intake" means the process by which a service coordination agency or individuals designated by the coordinating committee under sub. (3) initially screen a child who is involved in 2 or more systems of care and his or her family to determine eligibility for an initiative and the process by which the service coordination agency determines the need for a comprehensive clinical mental health assessment.

46.56(1)(h) (h) "Interagency agreement" means a written document of understanding among service providers and other partner agencies that are represented on a coordinating committee under sub. (3) that identifies mutual responsibilities for implementing coordinated services for children who are involved in 2 or more systems of care and their families.

46.56(1)(hm) (hm) "Multi-entity initiative" means an initiative including more than one county or tribe that is established under sub. (2) (b).

46.56(1)(j) (j) "Parent" means a parent who has legal custody, as defined in s. 767.001 (2), of a child, or a guardian or legal custodian of a child, as defined in s. 48.02 (8) and (11).

46.56(1)(L) (L) "Service coordination" means the coordination of multiple service providers and family resources that are serving a particular child who is involved in 2 or more systems of care and his or her family. The term includes coordination of the assessment process, development of a coordinated services plan of care based on the strengths and needs identified in the assessment, advocacy, monitoring of the progress of the child or his or her family, facilitation of periodic reviews of the coordinated services plan of care, and coordination and maintenance of clear lines of communication among all family resources providers, the child, and his or her family.

46.56(1)(m) (m) "Service coordination agency" means a county department, tribe, agency, school district, cooperative educational service agency, or county children with disabilities education board designated in an interagency agreement by a coordinating committee under sub. (3) to provide intake and service coordination for one or more target groups of children who are involved in 2 or more systems of care and their families.

46.56(1)(n) (n) "Service coordinator" means an individual who is qualified by specialized training and experience with children who are involved in 2 or more systems of care and their families and who is appointed by the service coordination agency to provide service coordination for eligible children and their families.

46.56(1)(nm) (nm) "Service provider" means a professional from a system of care who meets one or more of the following criteria:

46.56(1)(nm)1. 1. Is skilled in providing treatment services, education, and other family resources for children who are involved in 2 or more systems of care and their families.

46.56(1)(nm)2. 2. Conducts comprehensive evaluations of the needs of children who are involved in 2 or more systems of care and their families for family resources.

46.56(1)(nm)3. 3. Possesses skills appropriate for and knowledge of the specific types of needs or dysfunctions presented by a child who is involved in 2 or more systems of care and is undergoing an assessment.

46.56(1)(nm)4. 4. Is currently providing treatment, education, or other family resources for a child who is involved in 2 or more systems of care, a family of such a child, or both.

46.56(1)(om) (om) "Severe disability" means a mental, physical, sensory, behavioral, emotional, or developmental disability, including severe emotional disturbance, or a combination of these disabilities, that meets all of the following conditions:

46.56(1)(om)1. 1. Is severe in degree.

46.56(1)(om)2. 2. Has persisted for at least one year or is expected to persist for at least one year.

46.56(1)(om)3. 3. Causes substantial limitations in a child's ability to function in his or her family, school, or community and with his or her ability to cope with the ordinary demands of life.

46.56(1)(om)4. 4. Causes a child to need services or other resources from 2 or more systems of care.

46.56(1)(op) (op) "Severely emotionally disturbed child" has the meaning given in s. 49.45 (25) (a).

46.56(1)(or) (or) "System of care" means a public or private organization that provides specialized services for children with mental, physical, sensory, behavioral, emotional, or developmental disabilities or that provides child welfare, juvenile justice, educational, economic support, alcohol or other drug abuse, or health care services for children.

46.56(1)(p) (p) "Treatment services" means the individualized social, emotional, behavioral and medical services designed to bring about habilitation, rehabilitation and appropriate developmental growth of a child.

46.56(1)(q) (q) "Tribe" means a federally recognized American Indian tribe or band in this state.

46.56(2) (2) Coordinating committee; administering agency; initiative funding.

46.56(2)(a)(a) Except as provided in par. (b), if a county board of supervisors establishes an initiative under s. 59.53 (7) or if a tribe establishes an initiative, the county board or tribe shall appoint a coordinating committee and designate an administering agency. The initiative may be funded by the county or tribe or the county board of supervisors or tribe may apply for funding by the state in accordance with sub. (15).

46.56(2)(b) (b) A county may enter into an agreement with one or more other counties or tribes to establish an initiative and a tribe may enter into an agreement with one or more counties or tribes to establish an initiative. The parties to the agreement shall designate in the agreement a single lead administrative county or lead administrative tribe. The county board of the lead administrative county or the lead administrative tribe shall appoint a coordinating committee and designate an administering agency. The initiative may be funded by the participating entities, or the county board of supervisors of the lead administrative county or the lead administrative tribe may apply for funding by the state in accordance with sub. (15).

46.56(3) (3) Coordinating committee.

46.56(3)(a)(a) The coordinating committee shall include representatives from all of the following:

46.56(3)(a)1. 1. The county department responsible for child welfare and protection services or, for an initiative established by a tribe, the tribal agency responsible for child welfare and protection services.

46.56(3)(a)2. 2. The county department responsible for mental health and alcohol and drug abuse services for children and families or, for an initiative established by a tribe, the tribal agency responsible for these services.

46.56(3)(a)3. 3. The county department responsible for providing services for children who have developmental disability or, for an initiative established by a tribe, the tribal agency responsible for providing these services.

46.56(3)(a)4. 4. The family support program under s. 46.985 if the county or tribe has a family support program.

46.56(3)(a)5. 5. The juvenile court administrator or another representative appointed by the judge responsible for cases heard under chs. 48 and 938 or, for an initiative established by a tribe, a representative of the tribal court.

46.56(3)(a)6. 6. The largest school district in the county and any cooperative educational service agency, if it provides special education in the county, or any county children with disabilities education board in the county, and any other school district in the county that is willing to participate in the initiative, at the discretion of the administering agency. For an initiative established by a tribe, the coordinating committee shall include a representative of the school district serving the majority of pupils who reside on the reservation of the tribe or on trust lands held for the tribe and any cooperative educational service agency providing special education services to these pupils.

46.56(3)(a)7. 7. At least 2 parents, or the number that equals 25% of the coordinating committee's membership, whichever is greater, of children who are involved in 2 or more systems of care.

46.56(3)(a)8. 8. The agency responsible for economic support programs.

46.56(3)(b) (b) The coordinating committee may include any of the following:

46.56(3)(b)1. 1. Representatives of the vocational rehabilitation office that provides services to the county or, for an initiative established by a tribe, that provides services to the tribe.

46.56(3)(b)2. 2. Representatives of a technical college district that is located in the county or, for an initiative established by a tribe, that serves members of the tribe.

46.56(3)(b)3. 3. Physicians specializing in care for children.

46.56(3)(b)4. 4. Representatives of health maintenance organizations that are operating in the county or, for an initiative established by a tribe, are serving members of the tribe.

46.56(3)(b)5. 5. Representatives of law enforcement agencies that are located in the county or, for an initiative established by a tribe, are representatives of a tribal law enforcement agency.

46.56(3)(b)6. 6. Representatives of the county health department established under s. 251.02 (1) or city-county health department established under s. 251.02 (1m).

46.56(3)(b)7. 7. Representatives of agencies that are located in the county or, for an initiative established by a tribe, are serving members of the tribe.

46.56(3)(b)8. 8. Local elected officials.

46.56(3)(b)9. 9. Representatives of a vocational and technical school.

46.56(3)(b)10. 10. Local business representatives.

46.56(3)(b)11. 11. Representatives of the county board or, for an initiative established by a tribe, representatives of the elected governing body of the tribe.

46.56(3)(b)12. 12. Representatives of the regional offices of the department.

46.56(3)(b)13. 13. Representatives of the local faith-based community.

46.56(3)(b)14. 14. Representatives of probation and parole agencies.

46.56(3)(b)15. 15. Representatives of economic support agencies and the Wisconsin Works agency under subch. III of ch. 49, if a different agency.

46.56(3)(b)16. 16. Representatives of vocational rehabilitation programs.

46.56(3)(bm) (bm)

46.56(3)(bm)1.1. The coordinating committee of a multi-entity initiative shall include representatives described under par. (a) 1. to 7. who are from any county or tribe included in the multi-entity initiative, except that, of the representatives described under par. (a) 1. to 7., the committee shall include at least one representative from each county or tribe included in the initiative.

46.56(3)(bm)2. 2. For purposes of a coordinating committee appointed for a multi-entity initiative, a representative under par. (b) 1., 2., 4., 5., 6., 7., and 11. may be from any county or tribe included in the multi-entity initiative.

46.56(3)(c) (c) An existing committee within the county may serve as the coordinating committee if it has the membership required under par. (a) and agrees to undertake the responsibilities in par. (d).

46.56(3)(d) (d) The coordinating committee shall:

46.56(3)(d)3. 3. Oversee the development and implementation of the initiative.

46.56(3)(d)4. 4. Prepare one or more interagency agreements in accordance with sub. (5) that all participatory organizations in the initiative agree to follow in creating and operating an initiative.

46.56(3)(d)5. 5. Assess how the initiative relates to other service coordination programs operating at the county, tribal, or local level and take steps to work with the other service coordination programs and to avoid duplication of activities, services, and resources.

46.56(3)(d)6. 6. If a county or tribe or a multi-entity initiative applies for funding under sub. (15), assist the administering agency in developing the application required under sub. (15) (b).

46.56(3)(d)7. 7. Review determinations by the service coordination agency regarding eligibility for assessment, appropriate family resources, or funding of services, at the request of any applicant, recipient, parent of a child who is involved in 2 or more systems of care, or participating county department or tribal agency, school district, cooperative educational service agency, or county children with disabilities education board. The coordinating committee shall adopt written procedures for conducting reviews.

46.56(3)(d)8. 8. Establish operational policies and procedures, such as referral and screening procedures, a conflict management policy, and a flexible funding policy, and ensure that the policies and procedures are monitored and adhered to.

46.56(3)(d)9. 9. Ensure quality, including adherence to core values as adopted by the state advisory committee established under sub. (14) (a).

46.56(3)(d)10. 10. Develop a plan for orientation of new coordinating committee members and coordinated services team members to the coordinated services team approach to providing services to a child and his or her family.

46.56(3)(d)11. 11. Identify and address gaps in services for children and families who are enrolled in the initiative.

46.56(3)(d)12. 12. Ensure client and partner agency satisfaction through performance of a client and partner agency satisfaction survey.

46.56(3)(d)13. 13. Plan for sustainability of the system change started by the initiative beginning in the first year of any funding received for the initiative and thereafter by acting as a consortium to pursue additional funding for the initiative through grants from the state or federal government or private foundations; maintaining formal collaborative agency relationships; including families in the process by emphasizing rights and advocacy; addressing funding and issues related to providing matching funds required under sub. (15) (c); and recommending a plan for realized savings from substitute care budgets to be reinvested in community-based care.

46.56(3)(d)14. 14. Establish target groups of children who are involved in 2 or more systems of care and their families to be served by the initiative. For a county or tribe or a multi-entity initiative that applies for funding under sub. (15), severely emotionally disturbed children are required to be a priority target group.

46.56(3)(d)15. 15. Distribute information about the availability and operation of the initiative to the general public and to public or private service providers who might seek to make referrals to the initiative.

46.56(3)(e) (e) The coordinating committee may direct the initiative coordinator or another person to do any of the following:

46.56(3)(e)1. 1. Maintain data of enrollments in the initiative and results of screening.

46.56(3)(e)2. 2. Establish and report monitoring and evaluation results.

46.56(3)(e)3. 3. Monitor, or ensure proper monitoring by the appropriate entity of, targeted case management and in-home services provided under the Medical Assistance Program, under subch. IV of ch. 49, including record-keeping and billing processes.

46.56(3)(e)4. 4. Assist in developing and maintaining additional funding sources, including collaborative efforts with system partners.

46.56(3)(e)5. 5. Assist in the development and implementation of advocacy for families.

46.56(3)(f) (f) This subsection does not apply with respect to multi-entity initiatives to the extent that the department has adopted requirements under sub. (14) (e) that conflict with those contained in this subsection.

46.56(4) (4) Role of administering agency. Except when otherwise provided in requirements established by the department under sub. (14) (e) that apply with respect to multi-entity initiatives, the administering agency designated under sub. (2) shall do all of the following:

46.56(4)(a) (a) Assist the coordinating committee in overseeing the development and implementation of the initiative and designate the staff needed for the initiative.

46.56(4)(b) (b) Assist the coordinating committee in drafting and executing interagency agreements and any other policies and procedures necessary for the start-up and operation of the initiative.

46.56(4)(c) (c) Assist the coordinating committee in distributing information about the availability and operation of the initiative to the general public and to public or private service providers who might seek to make referrals to the initiative.

46.56(4)(d) (d) If the county board of supervisors or tribe or a multi-entity initiative decides to seek state funding under sub. (15), develop the application in cooperation with the coordinating committee.

46.56(4)(e) (e) Undertake such other activities in compliance with other statutes, rules, department guidelines, interagency agreements, and the directions of the coordinating committee as are necessary to ensure the effective and efficient operation of the initiative.

46.56(5) (5) Interagency agreement. Except when otherwise provided in requirements established by the department under sub. (14) (e) that apply with respect to multi-entity initiatives, an interagency agreement shall include all of the following:

46.56(5)(a) (a) The identity of every county department, tribal agency, agency, school district, cooperative educational service agency, county children with disabilities education board, technical college district, or other organization that will participate in the initiative.

46.56(5)(b) (b) The identification of services and resources that the participating organizations will commit to the initiative or will seek to obtain, including joint funding of services and resources and funding for the qualified staff needed to support the initiative, such as by cash or contribution of in-kind services and resources as determined by the department under sub. (15) (c). This identification shall specify the roles and responsibilities of the coordinated services team and the coordinating committee.

46.56(5)(c) (c) The designation of service coordination agencies.

46.56(5)(d) (d) The identification of any group of children who will be targeted for services and resources through the initiative.

46.56(5)(e) (e) The procedures for outreach, referral, intake, assessment, case planning, and service coordination that the initiative will use.

46.56(5)(f) (f) The specific criteria, based on sub. (7), that will be used for deciding whether a child and his or her family are eligible for services and resources through the initiative.

46.56(5)(g) (g) The procedures to be followed to obtain any required authorizations for sharing of confidential information among organizations providing treatment, services, education, and other resources to a child and his or her family.

46.56(5)(h) (h) The procedures that will be used for managing conflicts among service providers or coordinated services team members or between a child or his or her family and service providers.

46.56(5)(i) (i) The methods that will be used to measure initiative effectiveness, including satisfaction of a child and his or her family, and for revising the operation of the initiative in light of evaluation results.

46.56(5)(j) (j) The mission and core values of the initiative.

46.56(5)(k) (k) Expectations for organizations represented on the coordinating committee under sub. (3), including provision of the funding match required under sub. (15) (c).

46.56(6) (6) Roles of service coordination agency, service coordinator, initiative coordinator, and coordinated services team.

46.56(6)(a)(a) One or more service coordination agencies may participate under the initiative. The organizations and the target groups that are to be served shall be identified in the interagency agreement under sub. (5). All of the following applies to a service coordination agency:

46.56(6)(a)1. 1. The service coordination agency shall be selected based on its experience in providing services and resources.

46.56(6)(a)2. 2. The service coordination agency shall do all of the following:

46.56(6)(a)2.a. a. Identify a specific individual to act as service coordinator for each child who is enrolled in the initiative and his or her family to facilitate the implementation of the coordinated services plan of care.

46.56(6)(a)2.b. b. Provide or arrange for intake, assessment, development of the plan of care, and service coordination under sub. (8).

46.56(6)(a)2.c. c. Act as a source for information about other services and resources for children who are involved in 2 or more systems of care and their families who are not eligible for the initiative, if the coordinating committee determines that the service coordination agency can provide the information without interfering with the primary purpose of the initiative.

46.56(6)(b) (b) The service coordinator shall have the functions specified in sub. (8) (f) to (h), (n), and (r).

46.56(6)(c) (c) The coordinated services team has the functions specified under sub. (8) (f), (h), and (i).

46.56(6)(cr) (cr)

46.56(6)(cr)1.1. Except as provided in subd. 2., every county and tribe that operates any initiative shall develop written policies and procedures specifying the selection process for the initiative coordinator.

46.56(6)(cr)2. 2. For a multi-entity initiative, the lead administrative county or the lead administrative tribe shall develop the written policies and procedures under subd. 1. specifying the selection process for the initiative coordinator.

46.56(6)(d) (d) The primary responsibility of the initiative coordinator is to promote collaborative relationships between systems of care. The initiative coordinator shall do all of the following:

46.56(6)(d)1. 1. Bring together parents and relevant staff from various agencies and organizations to comprise the coordinating committee under sub. (3) (a) and (b), and support their activities, in order to ensure compliance with established policies and procedures specified in sub. (3) (d).

46.56(6)(d)2. 2. Work with the coordinating committee to maintain and support agency participation as established in the interagency agreement.

46.56(6)(d)3. 3. Work with the coordinating committee and service coordination agency to receive and review referrals.

46.56(6)(d)4. 4. Work with the coordinating committee and service coordination agency to assure provision of service coordination services for all groups of people working with the child and his or her family.

46.56(6)(d)5. 5. Guide the development of the coordinated service team working with the child and his or her family in order to ensure compliance with basic principles of the initiative core values.

46.56(6)(d)6. 6. Review plans of care, including crisis response plans, for consistency with the coordinated services team approach to providing services to a child and his or her family and core values.

46.56(6)(d)7. 7. Assist the coordinating committee and coordinated services teams in establishing consistent measures for the development, implementation, evaluation, and monitoring of the initiative and its outcomes.

46.56(6)(d)8. 8. Facilitate public education and awareness of issues and programs for children who are involved in 2 or more systems of care and their families.

46.56(6)(d)9. 9. Ensure provision of ongoing support and training that is related to the coordinated services team process for families, service coordinators, and providers and ensure orientation for coordinated services team members.

46.56(6)(d)10. 10. Support service providers in developing strategies to enhance existing programs, to increase resources, and to establish new resources relevant to project goals and objectives.

46.56(6)(d)11. 11. Ensure that local and state agencies submit data and reports in an accurate and timely manner.

46.56(6)(d)12. 12. If directed to do so by the coordinating committee, perform any of the duties set forth in sub. (3) (e).

46.56(6)(e) (e) This subsection does not apply with respect to multi-entity initiatives to the extent that the department has adopted requirements under sub. (14) (e) that conflict with those contained in this subsection.

46.56(7) (7) Eligibility of children and families. Except when otherwise provided in requirements established by the department under sub. (14) (e) that apply with respect to multi-entity initiatives, children who are involved in 2 or more systems of care and their families shall be eligible for the initiative, except that the coordinating committee may establish specific additional criteria for eligibility for services and may establish certain target groups of children who are involved in 2 or more systems of care to receive services. If target groups are established, only children falling within the target groups may be enrolled in the initiative. Any eligibility criteria shall meet all of the following conditions:

46.56(7)(a) (a) Be based on a community assessment that identifies areas of greatest need for coordinated services.

46.56(7)(b) (b) Give priority to children who are at risk of placement outside the home or who are in an institution and are not receiving coordinated services based in the community and other resources, or who would be able to return to community placement or their homes from an institutional placement if the services and other resources were provided.

46.56(7)(c) (c) Not exclude a child or his or her family from services or other resources because of lack of ability to pay.

46.56(8) (8) Referral, intake, assessment, plan of care development, and service coordination.

46.56(8)(a)(a) Referrals to the initiative may come from county departments, tribal agencies, agencies, school districts, cooperative educational service agencies, county children with disabilities education boards, technical college districts, courts assigned to exercise jurisdiction under chs. 48 and 938, tribal courts, or any other organization, or a child who is involved in 2 or more systems of care or his or her family may contact the administering agency or service coordination agency to request services and resources.

46.56(8)(b) (b) Upon referral, staff from the service coordination agency or individuals designated by the coordinating committee shall screen the referral to determine if the child and his or her family appear to meet the eligibility criteria and any target group requirements established by the coordinating committee. If the child and his or her family appear to be eligible, the staff shall assist the entity that made the referral under par. (a), and the parent or parents, in gathering information necessary to prepare an application for the initiative.

46.56(8)(c) (c) Consent for release of information relating to a child shall be obtained from the child's parent, or the child, if appropriate or required by federal statute or regulation or state statute or rule, or by order of a court with appropriate jurisdiction.

46.56(8)(cm) (cm) Consent for participation of a child and his or her family in the initiative and in the initiative evaluation shall be obtained from the child's parent or, if appropriate, the child.

46.56(8)(d) (d) The service coordination agency or individuals designated by the coordinating committee shall review the completed application with the family, and, in light of the eligibility criteria in the interagency agreement and sub. (7), determine whether the child and his or her family are eligible for and appropriate for enrollment in the initiative. The service coordination agency or the individuals designated by the coordinating committee shall approve or disapprove each application within 30 days after the date on which the application was completed.

46.56(8)(e) (e) If the child who is involved in 2 or more systems of care and his or her family are found to be ineligible, or if it is determined that enrollment in the initiative is not the best method of meeting the needs of the child and his or her family, staff from the service coordination agency or individuals designated by the coordinating committee shall assist the child and family in identifying and accessing needed services or resources from appropriate providers.

46.56(8)(f) (f) If the child and his or her family are found to be eligible for and are enrolled in the initiative, the agency shall assign a service coordinator who shall assemble a coordinated services team to assess the strengths and needs of the child and his or her family's need for treatment, education, care, and support. The service coordinator shall coordinate the operations of the coordinated services team.

46.56(8)(g) (g) The service coordinator shall assemble the results of all prior relevant assessments and evaluations documenting the strengths and needs of a child enrolled in the initiative and his or her family, including educational, medical, vocational, and psychosocial evaluations.

46.56(8)(h) (h) The coordinated services team, the family of the child enrolled in the initiative, and the service coordinator shall, based on a review of a summary of existing assessments of strengths and needs that have been assembled and any additional evaluations and plans that the team, the coordinator, or the family finds to be necessary, prepare a strength-based, gender-competent and culturally competent, family-centered, coordinated services plan of care within 60 days after the date on which the application was approved. The coordinated services plan of care shall include all of the following:

46.56(8)(h)1. 1. The child's present level of functioning expressed in objective terms that will permit ongoing evaluation of the child's progress.

46.56(8)(h)2. 2. The short-term and long-term goals to address the needs of the child and his or her family.

46.56(8)(h)3. 3. The services and resources needed by the child and his or her family, including the identity of each individual and organization that will be responsible for providing the services and other resources. The coordinated services plan of care shall place emphasis on services and resources that are available through community and informal sources.

46.56(8)(h)4. 4. Criteria for measuring the effectiveness and appropriateness of the coordinated services plan of care so that it can be modified as needed to better meet the child's and the child's family's needs. A coordinated services plan of care shall be oriented so as to produce meaningful outcomes and to provide services in the least restrictive setting possible.

46.56(8)(h)5. 5. Identification of any administrative or judicial procedures under ch. 48, 51, 55, 115, 118, or 938 that may be necessary in order to fully implement the coordinated services plan of care and the identity of the individual or organization that will be responsible for initiating those procedures, if any are required.

46.56(8)(h)6. 6. Identification of available sources of funding to support the services and other resources needed for the child and his or her family and an allocation of funding responsibility among organizations if more than one organization is responsible for the child's and his or her family's treatment, education and support services.

46.56(8)(h)7. 7. Clear statements articulating the specific needs of the child and family that are to be addressed. Needs may not be stated solely in terms of the need for services but may be described in a strength-based manner with a response that is readily achievable.

46.56(8)(h)8. 8. Plans for responding to possible crisis situations that may occur with the child and his or her family.

46.56(8)(i) (i) If additional evaluations are needed, the coordinated services team shall arrange for them or assist the child's family in obtaining them.

46.56(8)(j) (j) The proposed coordinated services plan of care shall be submitted to any service providers who are included in the proposed plan of care.

46.56(8)(k) (k) Upon written approval of the coordinated services plan of care by the proposed service providers, the child's family, and the coordinated services team, the plan of care shall be implemented by the service coordination agency and the individuals and organizations designated to provide services and other resources under the plan of care.

46.56(8)(m) (m) Each organization or service provider designated to provide services and other resources under the coordinated services plan of care shall identify a specific individual who shall serve as the ongoing contact person to ensure continuity and communication while services are being provided to the child and his or her family under the plan of care.

46.56(8)(n) (n) The service coordinator shall advocate for the child and his or her family and ensure that they are provided the opportunity to participate in assessment, planning, and ongoing review of services to the fullest extent possible.

46.56(8)(o) (o) Services and other resources under this section shall be provided in the community, preferably in the child's home or home community, in the least restrictive and least intrusive setting and manner that meets the best interests of the child.

46.56(8)(r) (r) On a regular basis, and at least every 3 months, the service coordinator shall assemble the coordinated services team, the family of the child, the child if appropriate, and any counsel, guardian ad litem, or other person advocating for the interests of the child or his or her family to review the plan of care and progress toward the goals of the plan of care, establish new goals, request the inclusion of new participating organizations or individuals, or otherwise modify the coordinated services plan of care to better meet the needs of the child and his or her family. Decisions to amend the coordinated services plan of care must be approved by the service coordinator, the coordinated services team, the family and, if the plan of care is being provided under a court order, the court.

46.56(8)(s) (s) Coordination of services by a coordinated services team may be ended by the agreement of all participants on the coordinated services team that the goals of treatment and support have been met or are being met; by withdrawal of the family of the child; by the service coordination agency upon a recommendation from the service coordinator and the coordinated services team; by the family's refusal to participate in the process; if the child and his or her family no longer meet the eligibility criteria for the coordinated services team; or by court order, if services are being provided under court order.

46.56(8)(t) (t) This subsection does not apply with respect to multi-entity initiatives to the extent that the department has adopted requirements under sub. (14) (e) that conflict with those contained in this subsection.

46.56(9) (9) Immediate care. Individual county departments, tribal agencies, other agencies, and other service providers shall provide immediate services and other resources as necessary and appropriate to children who are involved in 2 or more systems of care and their families who have been referred for an evaluation of eligibility for and appropriateness of enrollment in the initiative while assessment and planning take place. This subsection does not apply with respect to multi-entity initiatives to the extent that the department has adopted requirements under sub. (14) (e) that conflict with those contained in this subsection.

46.56(10) (10) Relation to other support programs. In any county or for a tribe that has a family support program under s. 46.985 or other support programs, including comprehensive community services or department of justice or department of corrections programs, the initiative shall coordinate its activities with the support programs. This subsection does not apply with respect to multi-entity initiatives to the extent that the department has adopted requirements under sub. (14) (e) that conflict with those contained in this subsection.

46.56(11) (11) Conflict management. The department, administering agency, service coordination agencies, and service coordinators shall establish and use informal means for conflict management, including consultation, mediation, and independent assessment, whenever possible. A formal conflict management policy shall be established in writing by the coordinating committee for use by families, providers, and other individuals involved in the initiative. This subsection does not apply with respect to multi-entity initiatives to the extent that the department has adopted requirements under sub. (14) (e) that conflict with those contained in this subsection.

46.56(12) (12) Administrative appeals. Decisions by the service coordination agency regarding eligibility, enrollment, denial, termination, reduction, or appropriateness of services and decisions by the individuals designated by the coordinating committee regarding eligibility, enrollment, or denial may be appealed to the coordinating committee by a child who is a service applicant or recipient or by the parent or guardian or guardian ad litem of the applicant or recipient. Decisions of the coordinating committee may be appealed to the department under ch. 227. This subsection does not apply with respect to multi-entity initiatives to the extent that the department has adopted requirements under sub. (14) (e) that conflict with those contained in this subsection.

46.56(13) (13) Review of actions by individual agencies. Nothing in this section shall limit, modify, or expand the rights, remedies, or procedures established in federal statutes or regulations or state statutes or rules for individuals or families receiving services provided by individual organizations that are participating in the coordinated services plan of care. This subsection does not apply with respect to multi-entity initiatives to the extent that the department has adopted requirements under sub. (14) (e) that conflict with those contained in this subsection.

46.56(14) (14) Duties of department.

46.56(14)(a)(a) In order to support the development of a comprehensive service system of coordinated care for children who are involved in 2 or more systems of care and their families, the department shall establish a state advisory committee with representatives of county departments and tribal governing bodies, the department of public instruction, educational agencies, the department of children and families, the department of corrections, the juvenile correctional system, professionals experienced in the provision of services to children who are involved in 2 or more systems of care and their families, advocates for such families and their children, the subunit of the department of workforce development that administers vocational rehabilitation, a representative of the local workforce development board established under 29 USC 2832, a representative of the philanthropy community, the technical college system, health care providers, courts assigned to exercise jurisdiction under chs. 48 and 938, child welfare officials, and other appropriate persons as selected by the department. The department may use an existing committee for this purpose if it has representatives from the listed groups and is willing to perform the required functions. This committee shall establish principles and core values for administering initiatives, monitor the development of initiatives throughout the state, and support communication and mutual assistance among operating initiatives as well as those that are being developed.

46.56(14)(b) (b) The department shall provide, either directly or through purchase of services, the following support services to the counties and tribes that elect to participate in the initiative and to multi-entity initiatives:

46.56(14)(b)1. 1. Consultation in the areas of developing and maintaining individual initiatives and finding appropriate resources.

46.56(14)(b)2. 2. Mediation to assist in the management of conflict among service providers or funding organizations or between service recipients and organizations.

46.56(14)(b)3. 3. Assessment resources for cases where no local evaluation resource is available or sufficient to enable development of an effective coordinated services plan of care. These resources may be provided directly through state-operated programs or by referral to private service providers.

46.56(14)(c) (c) The department shall evaluate the initiatives funded under this section. All organizations participating in the initiatives shall cooperate with the evaluation. The evaluation shall include information about all of the following:

46.56(14)(c)1. 1. The number of days that children enrolled in the initiative spent in out-of-home placement compared to other children who are involved in 2 or more systems of care and are not enrolled in the initiative and the costs associated with these placements.

46.56(14)(c)3. 3. A comparison between any changes in problem behaviors of enrollees before and after enrollment in the initiative.

46.56(14)(c)4. 4. A comparison between school attendance and performance of enrollees before and after enrollment in the initiative.

46.56(14)(c)5. 5. A comparison between recidivism rates of enrollees who have a history of delinquency.

46.56(14)(c)6. 6. Parent and child satisfaction with the initiative.

46.56(14)(c)7. 7. Types of services provided to children and their families through the initiative and the cost of these services.

46.56(14)(c)9. 9. A systems change and sustainability plan under sub. (3) (d) 13.

46.56(14)(d) (d) Notwithstanding eligibility requirements for enrollment in the initiative, if the state is funding the initiative in a particular county or for a tribe or is funding a multi-entity initiative under sub. (15), the department may permit the county, tribe, or multi-entity initiative to serve under this section any individual who has a severe disability and who has not attained 22 years of age, and his or her family, if the individual's mental, physical, sensory, behavioral, emotional, or developmental disability or whose combination of multiple disabilities meets the requirements specified in sub. (1) (om) 1. to 4.

46.56(14)(e) (e) The department may establish additional requirements to apply with respect to multi-entity initiatives, including requirements that conflict with any requirements in subs. (3) to (13).

46.56(15) (15) Funding.

46.56(15)(a)(a) From the appropriation account under s. 20.435 (5) (co), the department shall make available funds to implement initiatives under this section.

46.56(15)(b) (b) In order to apply for funds under this subsection, the county board of supervisors or tribe or, for a multi-entity initiative, the county board of the lead administrative county or the lead administrative tribe shall do all of the following:

46.56(15)(b)1. 1. Establish a coordinating committee and designate an administering agency under sub. (2).

46.56(15)(b)1r. 1r. Demonstrate that the coordinating services team approach to providing services to children who are involved in 2 or more systems of care and families will be followed, and principles and core values, as outlined by the advisory committee established by the department, will be adhered to.

46.56(15)(b)2. 2. Establish the priority target group to be served by the initiative as severely emotionally disturbed children.

46.56(15)(b)3. 3. Submit a plan to the department for implementation of the initiative in accordance with the requirements of this section.

46.56(15)(b)4. 4. Submit a description of the existing services and other resources in the county or tribe or in the area or areas served by a multi-entity initiative for children who are involved in 2 or more systems of care, an assessment of any gaps in services, and a plan for using the funds received under this subsection or funds from other sources to develop or expand the initiative.

46.56(15)(b)5. 5. Agree to comply with this section.

46.56(15)(c) (c) In order for a county or tribe or a multi-entity initiative to obtain funds under this subsection, all of the participating agencies and organizations shall provide matching funds that, in total, equal 20% of the requested funding. The match may be cash or in-kind. The department shall determine what may be used as in-kind match.

46.56(15)(d) (d) In order to apply for funding, a county or tribe or a multi-entity initiative shall have a coordinating committee that meets the requirements under sub. (3) (a) and (b) and, if applicable, sub. (3) (bm) that will carry out the responsibilities under sub. (3) (d).

46.56(15)(f) (f) Funds allocated under this subsection may not be used to replace any other state and federal funds or any county funds that are being used to fund services for children who are involved in 2 or more systems of care.

46.56 History History: 1989 a. 31; 1993 a. 27, 399, 446; 1995 a. 27 ss. 2317, 2318, 9130 (4), 9145 (1); 1995 a. 77, 201; 1997 a. 3, 27, 114, 164; 2001 a. 16; 2009 a. 28, 334; 2011 a. 260; 2013 a. 20.



46.57 Grants for services to persons with epilepsy.

46.57  Grants for services to persons with epilepsy.

46.57(1)(1)  Definitions. In this section:

46.57(1)(a) (a) "Agency" means a private nonprofit organization or a county department under s. 46.215, 46.22, 46.23, 51.42 or 51.437 which provides or proposes to provide direct services or indirect services to or on behalf of persons with epilepsy, their families or both.

46.57(1)(b) (b) "Direct services" means services provided to a person with epilepsy or a member of the family of a person with epilepsy and includes counseling, referral to other services, case management, daily living skills training, providing information, parent helper services, employment services and support group services.

46.57(1)(c) (c) "Indirect services" means services provided to a person working with or on behalf of a person with epilepsy and includes service provider training, community education, prevention programs and advocacy.

46.57(2) (2) Purpose; allocation.

46.57(2)(a)(a) As provided under s. 46.48 (14), the department shall distribute funds to agencies to provide direct services or indirect services to or on behalf of persons with epilepsy or their families or both.

46.57(2)(b) (b) The department may not allocate more than $50,000 per year to any agency for the program under this section.

46.57(3) (3) Criteria for awarding grants. In reviewing applications for grants, the department shall consider the following:

46.57(3)(a) (a) The need for direct services and indirect services to persons with epilepsy and their families in the area in which the applicant provides services or proposes to provide services.

46.57(3)(b) (b) Ways to ensure that both urban and rural areas receive services under the grant program.

46.57(4) (4) Reporting. After each year that an agency operates a program funded under this section the agency shall provide the following information to the department:

46.57(4)(a) (a) The estimated number of persons with epilepsy that reside within the area served by the agency.

46.57(4)(b) (b) The number of persons with epilepsy and other persons and organizations who received services within the area served by the agency.

46.57 History History: 1987 a. 399; 1989 a. 31; 1991 a. 39; 1993 a. 16.



46.65 Treatment alternative program.

46.65  Treatment alternative program.

46.65(1) (1) The department shall implement a treatment alternative program. The department shall make grants to provide alcohol or other drug abuse services, as a treatment alternative in lieu of imprisonment, for eligible persons in need of those services. The department shall make grants so that the treatment alternative program serves a variety of geographic locations.

46.65(2) (2) The department shall promulgate rules to implement the treatment alternative program. The rules shall include all of the following:

46.65(2)(a) (a) Organizational and administrative requirements for independent program units.

46.65(2)(b) (b) Procedures for communicating and reaching agreements with representatives of the criminal justice system and treatment providers.

46.65(2)(c) (c) Eligibility criteria for participants who obtain services under the program.

46.65(2)(d) (d) Procedures for early identification of eligible participants.

46.65(2)(e) (e) Assessment, referral, treatment and monitoring procedures.

46.65(2)(f) (f) Policies and procedures for staff training.

46.65(2)(g) (g) A data collection system to be used for program management and evaluation.

46.65(2)(h) (h) A requirement that 75% of any recipient's grant must be used to provide treatment services to clients in the program.

46.65 History History: 1987 a. 339; 1989 a. 122.



46.70 Delivery of services to American Indians.

46.70  Delivery of services to American Indians. To facilitate the delivery of accessible, available and culturally appropriate social services and mental hygiene services to American Indians by county departments under s. 46.215, 46.22, 51.42 or 51.437, the department may fund federally recognized tribal governing bodies in this state from the appropriation account under s. 20.435 (5) (kL).

46.70 History History: 1981 c. 20; 1983 a. 27; 1985 a. 29, 176; 1989 a. 31; 1991 a. 39; 1999 a. 9, 103; 2009 a. 28.



46.71 American Indian drug abuse prevention, treatment and education.

46.71  American Indian drug abuse prevention, treatment and education.

46.71(1)(1) From the appropriation account under s. 20.435 (5) (km), the department shall, for the development of new drug abuse prevention, treatment and education programs that are culturally specific with respect to American Indians or to supplement like existing programs, allocate a total of not more than $500,000 in each fiscal year to all the elected governing bodies of federally recognized American Indian tribes or bands that submit to the department plans, approved by the department, that do all of the following:

46.71(1)(a) (a) Demonstrate the need for the proposed funding.

46.71(1)(b) (b) Outline the manner in which the funds will be used.

46.71(2) (2) The amount of funds allocated by the department under sub. (1) may not exceed the amounts appropriated under the appropriation account under s. 20.435 (5) (km).

46.71 History History: 1989 a. 122, 336; 1991 a. 39; 1993 a. 16.; 1995 a. 27; 1999 a. 9; 2009 a. 28, 276.



46.75 Food distribution grants.

46.75  Food distribution grants.

46.75(1) (1)  Definitions. In this section:

46.75(1)(a) (a) "Agency" means a public agency or private nonprofit organization.

46.75(1)(b) (b) "Food distribution program" means a program that provides food directly to needy individuals or a program that collects and distributes food to persons who provide the food directly to needy individuals.

46.75(2) (2) Purpose; amount.

46.75(2)(a)(a) From the appropriation under s. 20.435 (1) (dn), the department shall award grants to agencies to operate food distribution programs that qualify for participation in the emergency food assistance program under 7 USC ch. 102.

46.75(2)(b) (b) The department may not award more than $20,000 to any agency for the program under this section.

46.75(3) (3) Criteria for awarding grants. In evaluating applications for grants, the department shall give priority to food distribution programs that do the following:

46.75(3)(a) (a) Serve areas that are not served or are underserved by food distribution services.

46.75(3)(b) (b) Operate a program that routinely provides prepared meals to homeless persons.

46.75(3)(c) (c) Provide information to individuals with low incomes concerning other services available to those individuals.

46.75(3)(e) (e) Use simple methods to determine eligibility.

46.75(3)(f) (f) Appear likely to continue operation after using the grant under this section.

46.75 History History: 2009 a. 28 s. 1218; Stats. 2009 s. 46.75.



46.77 Food distribution administration.

46.77  Food distribution administration. From the appropriation under s. 20.435 (1) (dn), the department shall allocate funds to eligible recipient agencies, as defined in 7 USC 7501 (3), for the storage, transportation, and distribution of commodities provided under 7 USC ch. 102.

46.77 History History: 2009 a. 28 s. 1219; Stats. 2009 s. 46.77.



46.80 Aging.

46.80  Aging.

46.80(1)(1) The department's primary responsibility to elderly persons is to assure that all elderly and disabled persons have available and accessible a continuum of care or a wide range of community and supportive services so that they may remain in their homes and neighborhoods for as long as it is possible. The department shall be the mechanism by which governmental and nongovernmental agencies may coordinate their policies, plans and activities with regard to the aging. To this end it shall:

46.80(1)(a) (a) Conduct a continuous review of the scope and degree of coordination of all state programs and activities on the aging and make recommendations to the appropriate agencies regarding the expansion, coordination, consolidation and reorganization of particular activities as a means of developing a more effective and efficient total program for the aging.

46.80(1)(b) (b) Examine the need for future activities, programs, services and facilities for the aging on the state, local and voluntary levels.

46.80(1)(c) (c) Encourage, promote and aid in the establishment of programs and services for the aging within subordinate units of government and nongovernmental groups, and assist organizations and committees in the development of programs in such manner as the division deems appropriate.

46.80(1)(d) (d) Gather and disseminate information about programs, services, activities and facilities for the aging.

46.80(1)(e) (e) Conduct a continuous program to stimulate public awareness and understanding of the needs and potentials of the aging.

46.80(1)(f) (f) Provide consultant service to assist in the development of local housing for the aged.

46.80(2) (2) The several state agencies shall cooperate with the department in making available to it such available data as will facilitate the work of the department. The department shall make available to the several state agencies such information as it secures which will facilitate the effective operation of their programs for the aging.

46.80(2m) (2m) The department:

46.80(2m)(a) (a) In accordance with the requirements of 42 USC 3025, 3026 and 3027, shall do all of the following:

46.80(2m)(a)1. 1. Divide the state into distinct planning and service areas and designate a public or private nonprofit agency or organization as the area agency on aging for each planning and service area.

46.80(2m)(a)2. 2. Develop formulas for distribution within the state of funds received under 42 USC 3001 to 3030. The department need not promulgate as rules under ch. 227 the formulas developed under this subdivision.

46.80(2m)(a)3. 3. Receive area plans prepared and developed by area agencies on aging designated under subd. 1.

46.80(2m)(a)4. 4. Contract with each area agency on aging that is designated under subd. 1. to do all of the following:

46.80(2m)(a)4.a. a. Distribute, according to the formulas developed by the department, state or federal funds to a county, to the elected governing body of a federally recognized American Indian tribe or band or to a private, nonprofit organization for the purposes that are established in an area plan that is specified in subd. 3.

46.80(2m)(a)4.b. b. Monitor programs of services for individuals who are at least 60 years of age that are provided under an area plan by a county or the elected governing body of a federally recognized American Indian tribe or band.

46.80(2m)(a)4.c. c. Provide technical assistance and training.

46.80(2m)(a)5. 5. Ensure that each area agency on aging meets the requirements that are specified for an area agency on aging under 42 USC 3025 and 3026.

46.80(2m)(a)6. 6. Establish and operate, either directly or by contract or other arrangement with a public agency or private, nonprofit organization, other than an agency or organization that licenses or certifies long-term care services or is an association of providers of long-term care services, a long-term care ombudsman program.

46.80(2m)(b) (b) May operate the foster grandparent project specified under 42 USC 5011 (a). If the department operates that project, the department shall distribute funds from the appropriation under s. 20.435 (7) (dh) to supplement any federal foster grandparent project funds received under 42 USC 5011 (a).

46.80(2m)(c) (c) May operate the older American community service employment program under 42 USC 3056.

46.80(3) (3) The department may accept, on behalf of the state, and use gifts and grants for the purposes of this section. It shall use, to the fullest extent legally possible, all available grants from federal, state and other public or private sources to fund community home care services or programs which offer alternatives to institutionalization and which provide comprehensive services at the community level. The state plan for the older Americans act shall detail objectives designed to accomplish this purpose.

46.80(4) (4) The secretary shall appoint such technical staff as is necessary to carry out the functions of this program.

46.80(5) (5)

46.80(5)(a)(a) From the appropriation under s. 20.435 (7) (dh), the department shall provide a state supplement to the federal congregate nutrition projects under 42 USC 3030e, in effect on April 30, 1980, which will promote expansion of projects throughout the state and, from the appropriation under s. 20.435 (7) (kn), the department shall provide a state supplement to the federal congregate nutrition projects of $450,000 for home-delivered meals and $50,000 for congregate meals. Except as provided in par. (b), the department shall allocate these funds based on the formulas developed by the department under sub. (2m) (a) 2. A county that receives federal funds for congregate nutrition projects on or after July 1, 1977, may not receive under this paragraph an amount that is less than the 1976-77 allocation as a result of the program expansion. This paragraph does not require that federal limitations on the use of federal congregate nutrition funds for home delivered meals apply to the state supplement.

46.80(5)(b) (b) The department may use up to 10% of the funds provided under par. (a) to reduce county losses, if any, as a result of changes in census data or revisions in the formula for distribution under sub. (2m) (a) 2.

46.80 History History: 1971 c. 164; 1975 c. 39, 200; 1977 c. 29; 1979 c. 34 ss. 828g to 829, 2102 (20) (a); 1979 c. 221; 1981 c. 20; 1983 a. 27 s. 2202 (20); 1985 a. 332; 1987 a. 27; 1989 a. 31; 1991 a. 235; 1993 a. 16; 1997 a. 27; 1999 a. 52.



46.81 Benefit specialist program.

46.81  Benefit specialist program.

46.81(1) (1) In this section:

46.81(1)(a) (a) "Aging unit" means an aging unit director and necessary personnel, directed by a county commission on aging and organized as one of the following:

46.81(1)(a)1. 1. An agency of county government with the primary purpose of administering programs of services for older individuals of the county.

46.81(1)(a)2. 2. A unit, within a county department under s. 46.215, 46.22 or 46.23, with the primary purpose of administering programs of services for older individuals of the county.

46.81(1)(a)3. 3. A private corporation that is organized under ch. 181 and that is a nonprofit corporation, as defined in s. 181.0103 (17).

46.81(1)(b) (b) "Area agency on aging" means the agency designated under 42 USC 3025 (a) (2) (A).

46.81(1)(c) (c) "Older individual" means an individual who is 60 years of age or older.

46.81(2) (2) From the appropriation account under s. 20.435 (7) (dh), the department shall allocate $2,298,400 in each fiscal year to aging units to provide benefit specialist services for older individuals. The department shall ensure that each aging unit receives funds and shall take into account the proportion of the state's population of low-income older individuals who reside in a county.

46.81(3) (3) An aging unit shall use the funds allocated under sub. (2) and federal funds designated for the purpose to provide benefit specialist services to older individuals. Aging units may also use other funds to provide benefit specialist services.

46.81(4) (4) Benefit specialists shall offer information, advice and assistance to older individuals related to individual eligibility for, and problems with, public benefits and services and to health care financing, insurance, housing and other financial and consumer concerns. Benefit specialists shall refer older individuals in need of legal representation to the private bar or other available legal resources.

46.81(5) (5) From the appropriation under s. 20.435 (7) (dh) the department shall allocate $182,500 in each fiscal year to area agencies on aging. Each area agency on aging shall use the funds for training, supervision and legal back-up services for benefit specialists within its area.

46.81 History History: 1987 a. 27, 399; 1989 a. 31; 1991 a. 39, 235, 269, 315; 1993 a. 16; 1995 a. 27; 1997 a. 41, 79; 1999 a. 9; 2005 a. 25.



46.82 Aging unit.

46.82  Aging unit.

46.82(1)(1)  Definitions. In this section:

46.82(1)(a) (a) "Aging unit" means an aging unit director and necessary personnel, directed by a county or tribal commission on aging and organized as one of the following:

46.82(1)(a)1. 1. An agency of county or tribal government with the primary purpose of administering programs of services for older individuals of the county or tribe.

46.82(1)(a)2. 2. A unit, within a county department under s. 46.215, 46.22 or 46.23, with the primary purpose of administering programs of services for older individuals of the county.

46.82(1)(a)3. 3. A private corporation that is organized under ch. 181 and that is a nonprofit corporation, as defined in s. 181.0103 (17).

46.82(1)(b) (b) "Area agency on aging" means an agency designated as specified in 42 USC 3025 (a) (2) (A).

46.82(1)(c) (c) "Older individual" means an individual who is 60 years of age or older.

46.82(2) (2) Aging unit; creation. A county board of supervisors of a county, the county boards of supervisors of 2 or more contiguous counties or an elected tribal governing body of a federally recognized American Indian tribe or band in this state may choose to administer, at the county or tribal level, programs for older individuals that are funded under 42 USC 3001 to 3057n, 42 USC 5001 and 42 USC 5011 (b). If this is done, the county board or boards of supervisors or tribal governing body shall establish by resolution a county or tribal aging unit to provide the services required under this section. If a county board of supervisors or a tribal governing body chooses, or the county boards of supervisors of 2 or more contiguous counties choose, not to administer the programs for older individuals, the department shall direct the area agency on aging that serves the relevant area to contract with a private, nonprofit corporation to provide for the county, tribe or counties the services required under this section.

46.82(3) (3) Aging unit; powers and duties. In accordance with state statutes, rules promulgated by the department and relevant provisions of 42 USC 3001 to 3057n and as directed by the county or tribal commission on aging, an aging unit:

46.82(3)(a) (a) Duties. Shall do all of the following:

46.82(3)(a)1. 1. Work to ensure that all older individuals, regardless of income, have access to information, services and opportunities available through the county or tribal aging unit and have the opportunity to contribute to the cost of services and that the services and resources of the county or tribal aging unit are designed to reach those in greatest social and economic need.

46.82(3)(a)2. 2. Plan for, receive and administer federal, state and county, city, town or village funds allocated under the state and area plan on aging to the county or tribal aging unit and any gifts, grants or payments received by the county or tribal aging unit, for the purposes for which allocated or made.

46.82(3)(a)3. 3. Provide a visible and accessible point of contact for individuals to obtain accurate and comprehensive information about public and private resources available in the community which can meet the needs of older individuals.

46.82(3)(a)4. 4. As specified under s. 46.81, provide older individuals with services of benefit specialists or appropriate referrals for assistance.

46.82(3)(a)5. 5. Organize and administer congregate programs, which shall include a nutrition program and may include one or more senior centers or adult day care or respite care programs, that enable older individuals and their families to secure a variety of services, including nutrition, daytime care, educational or volunteer opportunities, job skills preparation and information on health promotion, consumer affairs and civic participation.

46.82(3)(a)6. 6. Work to secure a countywide or tribal transportation system that makes community programs and opportunities accessible to, and meets the basic needs of, older individuals.

46.82(3)(a)7. 7. Work to ensure that programs and services for older individuals are available to homebound, disabled and non-English speaking persons, and to racial, ethnic and religious minorities.

46.82(3)(a)8. 8. Identify and publicize gaps in services needed by older individuals and provide leadership in developing services and programs, including recruitment and training of volunteers, that address those needs.

46.82(3)(a)9. 9. Work cooperatively with other organizations to enable their services to function effectively for older individuals.

46.82(3)(a)10. 10. Actively incorporate and promote the participation of older individuals in the preparation of a county or tribal comprehensive plan for aging resources that identifies needs, goals, activities and county or tribal resources for older individuals.

46.82(3)(a)11. 11. Provide information to the public about the aging experience and about resources for and within the aging population.

46.82(3)(a)12. 12. Assist in representing needs, views and concerns of older individuals in local decision making and assist older individuals in expressing their views to elected officials and providers of services.

46.82(3)(a)13. 13. If designated under s. 46.27 (3) (b) 6., administer the long-term support community options program.

46.82(3)(a)14. 14. If the department is so requested by the county board of supervisors, administer the pilot projects for home and community-based long-term support services under s. 46.271.

46.82(3)(a)15. 15. If designated under s. 46.90 (2), administer the elder abuse reporting system under s. 46.90.

46.82(3)(a)16. 16. If designated under s. 46.87 (3) (c), administer the Alzheimer's disease family and caregiver support program under s. 46.87.

46.82(3)(a)17. 17. If designated by the county or in accordance with a contract with the department, operate the specialized transportation assistance program for a county under s. 85.21.

46.82(3)(a)18. 18. Advocate on behalf of older individuals to assist in enabling them to meet their basic needs.

46.82(3)(a)19. 19. If an aging unit under sub. (1) (a) 1. or 2. and if authorized under s. 46.283 (1) (a) 1., apply to the department to operate a resource center under s. 46.283 and, if the department contracts with the county under s. 46.283 (2), operate the resource center.

46.82(3)(a)20. 20. If an aging unit under sub. (1) (a) 1. or 2. and if authorized under s. 46.284 (1) (a) 1., apply to the department to operate a care management organization under s. 46.284 and, if the department contracts with the county under s. 46.284 (2), operate the care management organization and, if appropriate, place funds in a risk reserve.

46.82(3)(b) (b) Powers. May perform any other general functions necessary to administer services for older individuals.

46.82(4) (4) Commission on aging.

46.82(4)(a)(a) Appointment.

46.82(4)(a)1.1. Except as provided under subd. 2., the county board of supervisors in a county that has established a single-county aging unit, the county boards of supervisors in counties that have established a multicounty aging unit or the elected tribal governing body of a federally recognized American Indian tribe or band that has established a tribal aging unit shall, before qualification under this section, appoint a governing and policy-making body to be known as the commission on aging.

46.82(4)(a)2. 2. In any county that has a county executive or county administrator and that has established a single-county aging unit, the county executive or county administrator shall appoint, subject to confirmation by the county board of supervisors, the commission on aging. A member of a commission on aging appointed under this subdivision may be removed by the county executive or county administrator for cause.

46.82(4)(b) (b) Composition. A commission on aging, appointed under par. (a) shall be one of the following:

46.82(4)(b)1. 1. For an aging unit that is described in sub. (1) (a) 1. or 2., organized as a committee of the county board of supervisors, composed of supervisors and, beginning January 1, 1993, advised by an advisory committee, appointed by the county board. Older individuals shall constitute at least 50% of the membership of the advisory committee and individuals who are elected to any office may not constitute 50% or more of the membership of the advisory committee.

46.82(4)(b)2. 2. For an aging unit that is described in sub. (1) (a) 1. or 2., composed of individuals of recognized ability and demonstrated interest in services for older individuals. Older individuals shall constitute at least 50% of the membership of this commission and individuals who are elected to any office may not constitute 50% or more of the membership of this commission.

46.82(4)(b)3. 3. For an aging unit that is described in sub. (1) (a) 3., the board of directors of the private, nonprofit corporation. Older individuals shall constitute at least 50% of the membership of this commission and individuals who are elected to any office may not constitute 50% or more of the membership of this commission.

46.82(4)(c) (c) Terms. Members of a county or tribal commission on aging shall serve for terms of 3 years, so arranged that, as nearly as practicable, the terms of one-third of the members shall expire each year, and no member may serve more than 2 consecutive 3-year terms. Vacancies shall be filled in the same manner as the original appointments. A county or tribal commission on aging member appointed under par. (a) 1. may be removed from office for cause by a two-thirds vote of each county board of supervisors or tribal governing body participating in the appointment, on due notice in writing and hearing of the charges against the member.

46.82(4)(d) (d) Powers and duties. A county or tribal commission on aging appointed under sub. (4) (a) shall, in addition to any other powers or duties established by state law, plan and develop administrative and program policies, in accordance with state law and within limits established by the department of health services, if any, for programs in the county or for the tribe or band that are funded by the federal or state government for administration by the aging unit. Policy decisions not reserved by statute for the department of health services may be delegated by the secretary to the county or tribal commission on aging. The county or tribal commission on aging shall direct the aging unit with respect to the powers and duties of the aging unit under sub. (3).

46.82(5) (5) Aging unit director; appointment. A full-time aging unit director shall be appointed on the basis of recognized and demonstrated interest in and knowledge of problems of older individuals, with due regard to training, experience, executive and administrative ability and general qualification and fitness for the performance of his or her duties, by one of the following:

46.82(5)(a) (a)

46.82(5)(a)1.1. For an aging unit that is described in sub. (1) (a) 1., except as provided in subd. 2., a county or tribal commission on aging shall make the appointment, subject to the approval of and to the personnel policies and procedures established by each county board of supervisors or the tribal governing body that participated in the appointment of the county or tribal commission on aging.

46.82(5)(a)2. 2. In any county that has a county executive or county administrator and that has established a single-county aging unit, the county executive or county administrator shall make the appointment, subject to the approval of and to the personnel policies and procedures established by each county board of supervisors that participated in the appointment of the county commission on aging.

46.82(5)(b) (b) For an aging unit that is described in sub. (1) (a) 2., the director of the county department under s. 46.215, 46.22 or 46.23 of which the aging unit is a part shall make the appointment, subject to the personnel policies and procedures established by the county board of supervisors.

46.82(5)(c) (c) For an aging unit that is described in sub. (1) (a) 3., the commission on aging under sub. (4) (b) 3. shall make the appointment, subject to ch. 181.

46.82 History History: 1991 a. 235; 1993 a. 213; 1995 a. 27 ss. 2332, 9126 (19); 1997 a. 79; 1999 a. 9; 2007 a. 20 s. 9121 (6) (a).



46.85 Programs for older individuals.

46.85  Programs for older individuals.

46.85(1) (1) The department may establish and operate a Senior Companion Program modeled after the federal Senior Companion Program under 42 USC 5011 (b), in effect on April 30, 1980. If operated, the program shall engage the services of low-income persons aged 60 or over to provide supportive person-to-person assistance in health, education, recreation, welfare and related fields to persons aged 60 or over with special needs who reside in their own homes, and it may engage other persons aged 60 or older, regardless of income, as volunteers in similar activities. The department may also establish and operate a Retired Senior Volunteer Program modeled after the federal Retired Senior Volunteer Program under 42 USC 5001, in effect on April 30, 1980, to provide voluntary services in a community. If operated, the program shall engage persons aged 55 or older as volunteers.

46.85(2) (2) If the department establishes a program under this section, it shall promulgate rules for the operation of the program. Such rules shall include:

46.85(2)(a) (a) A definition of "low income" which shall at least equal the guidelines of the federal ACTION program.

46.85(2)(b) (b) A requirement that program units provide accident and liability insurance coverage during working hours for all program participants, including volunteers.

46.85(2)(c) (c) A requirement that program units receiving federal funds establish advisory councils empowered according to, but not limited by, applicable federal guidelines. Council members may be reimbursed for transportation and other expenses incurred in service to the program.

46.85(3m) (3m)

46.85(3m)(a)(a) From the appropriation under s. 20.435 (7) (dh), the department shall provide a state supplement to federally funded Senior Companion Program and Retired Senior Volunteer Program units that were in operation on December 1, 1988, and administered by qualified public and non-profit private agencies.

46.85(3m)(b) (b) From the appropriation under s. 20.435 (7) (dh), the department shall allocate funds, based on the percentage of the state's population of low-income persons over age 60 who reside in each county or are members of an American Indian tribe, and distribute the funds to counties and federally recognized tribal governing bodies to supplement any of the following:

46.85(3m)(b)1. 1. Federally and nonfederally funded senior companion and retired senior volunteer programs.

46.85(3m)(b)2. 2. Federal projects providing supportive services under 42 USC 3030d, congregate nutrition services under 42 USC 3030e, home-delivered meals under 42 USC 3030f and 3030g, in-home services for frail older individuals under 42 USC 3030h, 3030i, 3030j and 3030k and preventive health services under 42 USC 3030m, 3030n and 3030o.

46.85(4) (4) Low income older persons employed in a senior companion program shall be paid a stipend which compensates them for no more than 20 hours per week at an hourly rate not to exceed the federal minimum wage, and in addition shall receive reimbursement for the cost of one meal per working day.

46.85(5) (5) All persons engaged in a program under this section, whether for compensation or as volunteers, are eligible for:

46.85(5)(a) (a) Transportation assistance, not to exceed mileage payments for 20 miles per day.

46.85(5)(b) (b) Accident and liability insurance coverage during working hours.

46.85 History History: 1977 c. 418; 1979 c. 34, 221; 1981 c. 20; 1983 a. 27 s. 2202 (20); 1987 a. 27; 1989 a. 31; 1993 a. 16; 2003 a. 33.



46.856 Alzheimer's disease; training and information grants.

46.856  Alzheimer's disease; training and information grants.

46.856(1)(1) In this section:

46.856(1)(a) (a) "Private nonprofit organization" has the meaning given in s. 108.02 (19).

46.856(1)(b) (b) "Public agency" means a county, city, village, town or school district or an agency of this state or of a county, city, village, town or school district.

46.856(2) (2) From the appropriation under s. 20.435 (7) (bg), the department shall award a grant to at least one public agency or private nonprofit organization to do all of the following:

46.856(2)(a) (a) Provide training and technical assistance to the staff of county departments under ss. 46.215, 46.22 and 46.23, to the staff of administering agencies designated under s. 46.87 (3) (c) and to other providers of services to persons with Alzheimer's disease, as defined in s. 46.87 (1) (a).

46.856(2)(b) (b) Determine the need for and create appropriate services to persons with Alzheimer's disease in coordination with local agencies and service providers.

46.856(2)(c) (c) Collect and disseminate information on Alzheimer's disease, coordinate public awareness activities related to the disease and advise the department on public policy issues concerning the disease.

46.856 History History: 1995 a. 464; 1999 a. 9.



46.86 Treatment programs.

46.86  Treatment programs.

46.86(1)(1) From the appropriation under s. 20.435 (5) (md) the department may award not more than $125,500 in each fiscal year as grants to counties and private nonprofit entities for treatment for pregnant women and mothers with alcohol and other drug abuse treatment needs; mothers who have alcohol and other drug abuse treatment needs and dependent children up to the age of 5 years; and the dependent children up to the age of 5 years of those mothers. The grants shall be awarded in accordance with the department's request-for-proposal procedures. The grants shall be used to establish community-based programs, residential family-centered treatment programs or home-based treatment programs. The program under a grant must include alcohol and other drug abuse treatment services, parent education, support services for the children of the women who are enrolled in the program, vocational assistance and housing assistance. Any program funded under this subsection must also provide follow-up aftercare services to each woman and her children for at least 2 years after the date on which a woman has left the program.

46.86(2m) (2m)

46.86(2m)(a)(a) In this subsection, "long-term treatment" means treatment that is, in the majority of instances, not less than 5 months nor more than 12 months in duration.

46.86(2m)(b) (b) From the appropriation under s. 20.435 (5) (md), the department shall distribute not more than $79,500 in each fiscal year for residential long-term treatment for alcohol and other drug abuse, including treatment with respect to family relationships, antisocial behavior and employability, in a treatment facility, as defined in s. 51.01 (19), in a 1st class city.

46.86(3m) (3m) From the appropriation under s. 20.435 (5) (md), the department may not distribute more than $900,000 in each fiscal year to fund a multidisciplinary prevention and treatment team in Milwaukee County for cocaine-abusing women and their children. The multidisciplinary prevention and treatment team must coordinate its activities with other prevention and treatment programs in Milwaukee County for cocaine-abusing women and their children. Residents from other counties may be served by the multidisciplinary prevention and treatment team. The department may carry forward funds distributed under this subsection, but not encumbered by December 31, for distribution for the purpose under this subsection in the following calendar year.

46.86(5) (5) From the appropriation under s. 20.435 (5) (md), the department may not distribute more than $235,000 in each fiscal year as a grant to ARC Community Services, Inc., for women and children in Dane County, to provide funding for staff of the center and transportation and meal expenses for chemically dependent women who receive services from the center.

46.86(6) (6)

46.86(6)(a)(a) From the appropriation account under s. 20.435 (5) (md), the department may award up to $1,330,800 in each fiscal year, and from the appropriation account under s. 20.435 (5) (gb), the department may award not more than $319,500 in each fiscal year, as grants to counties and private entities to provide community-based alcohol and other drug abuse treatment programs that do all of the following:

46.86(6)(a)1. 1. Meet special needs of women with problems resulting from alcohol or other drug abuse.

46.86(6)(a)2. 2. Emphasize parent education, vocational and housing assistance and coordination with other community programs and with treatment under intensive care.

46.86(6)(b) (b) The department shall do all of the following with respect to the grants under par. (a):

46.86(6)(b)1. 1. Award the grants in accordance with the department's request-for-proposal procedures.

46.86(6)(b)2. 2. Ensure that the grants are distributed in both urban and rural communities.

46.86(6)(b)3. 3. Evaluate the programs under the grants by use of client-outcome measurements that the department develops.

46.86 History History: 1989 a. 122; 1991 a. 39; 1993 a. 16 ss. 998, 1001, 1005, 1012, 1061 to 1066; 1995 a. 27; 1997 a. 27; 1999 a. 9, 32; 2001 a. 16; 2009 a. 28; 2013 a. 20.



46.87 Alzheimer's family and caregiver support program.

46.87  Alzheimer's family and caregiver support program.

46.87(1)(1) In this section:

46.87(1)(a) (a) "Alzheimer's disease" means a degenerative disease of the central nervous system characterized especially by premature senile mental deterioration, and also includes any other irreversible deterioration of intellectual faculties with concomitant emotional disturbance resulting from organic brain disorder.

46.87(1)(b) (b) "Caregiver" means any person other than a paid provider who provides care for a person with Alzheimer's disease.

46.87(2) (2) From the appropriations under s. 20.435 (7) (b) and (o), the department shall allocate funds to agencies designated under sub. (3) (c), to be used for the administration and implementation of an Alzheimer's family and caregiver support program for persons with Alzheimer's disease and their caregivers.

46.87(3) (3)

46.87(3)(a)(a) A county board may apply to initially participate in the program created under this section by submitting to the department a one-time letter of intent to participate which includes a description of the program and services related to Alzheimer's disease which the county board intends to provide.

46.87(3)(b) (b) The department shall select counties to participate in the program on the basis of criteria promulgated by rule.

46.87(3)(c) (c) The county board for each county selected to participate shall designate one of the following as the administering agency for the program:

46.87(3)(c)1. 1. The county department under s. 46.215 or 46.22.

46.87(3)(c)2. 2. The county department under s. 51.42 or 51.437.

46.87(3)(c)3. 3. The county department under s. 46.23.

46.87(3)(c)4. 4. An aging unit, as defined in s. 46.82 (1) (a).

46.87(3)(c)5. 5. The local health department, if any, established under s. 251.02.

46.87(4) (4) If a county board does not submit an application under sub. (3) (a) by January 1, 1986, the department shall make that county's allocation available to a private nonprofit organization, as defined under s. 108.02 (19), to administer the program created under this section and shall select the organization according to criteria promulgated by rule. An organization selected as the administering agency under this subsection shall continue to be eligible to receive the county's allocation unless the county board subsequently submits to the department a letter of intent to participate and receives approval of its proposed program.

46.87(5) (5) The administering agency in each county may use the funds allocated to it to do any or all of the following:

46.87(5)(a) (a) Provide or contract for the provision of services and goods or make payments for services to households that meet all of the following conditions:

46.87(5)(a)1. 1. At least one member of the household must be a person who has been diagnosed by a physician as having Alzheimer's disease.

46.87(5)(a)2. 2. Either the person with Alzheimer's disease or the person's caregiver resides in the county to which the household applies for participation in the program.

46.87(5)(a)3. 3. The household meets financial eligibility requirements specified by the department by rule, and persons in the household are ineligible for the family care benefit under s. 46.286 in a county in which a care management organization under s. 46.284 operates.

46.87(5)(b) (b) Provide or contract for the provision of services and goods or make payments for services to a person with Alzheimer's disease living in a residential facility in the county who meets financial eligibility requirements specified by the department by rule and is ineligible for the family care benefit under s. 46.286 in a county in which a care management organization under s. 46.284 operates.

46.87(5)(bm) (bm) Maintain a contract in effect on June 30, 1987, with a service provider under funds allocated under sub. (2).

46.87(5)(c) (c) Contract with service providers to develop new programs or expand services, under this section, as defined by the department by rule.

46.87(5)(e) (e) Provide outreach or other activities designed to develop public awareness of Alzheimer's disease.

46.87(6) (6)

46.87(6)(a)(a) For the purpose of distributing funds allocated under this section to households or individuals participating in the program, the administering agency shall determine all of the following:

46.87(6)(a)1. 1. The services and goods needed by the household to enable it to maintain the person with Alzheimer's disease as a member of the household, or the services or goods needed by a person with Alzheimer's disease living in a residential facility, and the cost of each service or good that is needed.

46.87(6)(a)2. 2. The ability of the household or of the person to pay for the services and goods identified under subd. 1., using as the basis for the determination the uniform fee schedule established by the department under s. 46.03 (18).

46.87(6)(b) (b)

46.87(6)(b)1.1. An administering agency may pay to or expend on behalf of a participating household or individual person the cost of any goods and services identified under par. (a) 1., less any amount paid under subd. 2., except that the amount paid or expended may not exceed $4,000 in any calendar year for each person with Alzheimer's disease in the household or for an individual person living in a residential facility.

46.87(6)(b)2. 2. An administering agency:

46.87(6)(b)2.a. a. Shall require that the household or person with Alzheimer's disease pay, if able as determined under par. (a) 2., for services and goods provided under sub. (5) (a), (b) and (bm) unless the contract is determined to be a contract under sub. (5) (c).

46.87(6)(b)2.b. b. May require that the household or person with Alzheimer's disease pay, if able as determined under par. (a) 2., for services and goods provided under sub. (5) (c).

46.87(7) (7) The county board shall notify the department if any of the following occurs:

46.87(7)(a) (a) The administering agency in the county is replaced by another.

46.87(7)(b) (b) The county board intends to terminate participation in the program.

46.87(7)(c) (c) The county's program and services related to Alzheimer's disease contain a substantial difference, as defined by rule, from the description of the county's program and services contained in the county board's letter of intent most recently submitted to the department under sub. (3) (a).

46.87(8) (8) The department shall collect and analyze information about persons with Alzheimer's disease who are served under this section and about caregivers.

46.87 History History: 1985 a. 29, 176; 1987 a. 27, 255, 403; 1989 a. 31, 336; 1991 a. 235; 1993 a. 27; 1997 a. 27; 2001 a. 16.



46.90 Elder abuse reporting system.

46.90  Elder abuse reporting system.

46.90(1) (1)  Definitions. In this section:

46.90(1)(a) (a) "Abuse" means any of the following:

46.90(1)(a)1. 1. Physical abuse.

46.90(1)(a)2. 2. Emotional abuse.

46.90(1)(a)3. 3. Sexual abuse.

46.90(1)(a)4. 4. Treatment without consent.

46.90(1)(a)5. 5. Unreasonable confinement or restraint.

46.90(1)(ag) (ag) "Aging unit" has the meaning given under s. 46.82 (1) (a).

46.90(1)(aj) (aj) "Bodily harm" means physical pain or injury, illness, or any impairment of physical condition.

46.90(1)(an) (an) "Caregiver" means a person who has assumed responsibility for all or a portion of an individual's care voluntarily, by contract, or by agreement, including a person acting or claiming to act as a legal guardian.

46.90(1)(ar) (ar) "Case management" means an assessment of need for direct services, development of a direct service plan and coordination and monitoring of the provision of direct services.

46.90(1)(bm) (bm) "Direct services" includes temporary shelter, relocation assistance, housing, respite care, emergency funds for food and clothing and legal assistance.

46.90(1)(br) (br) "Elder adult at risk" means any person age 60 or older who has experienced, is currently experiencing, or is at risk of experiencing abuse, neglect, self-neglect, or financial exploitation.

46.90(1)(bt) (bt) "Elder-adult-at-risk agency" means the agency designated by the county board of supervisors under sub. (2) to receive, respond to, and investigate reports of abuse, neglect, self-neglect, and financial exploitation under sub. (4).

46.90(1)(cm) (cm) "Emotional abuse" means language or behavior that serves no legitimate purpose and is intended to be intimidating, humiliating, threatening, frightening, or otherwise harassing, and that does or reasonably could intimidate, humiliate, threaten, frighten, or otherwise harass the individual to whom the conduct or language is directed.

46.90(1)(ed) (ed) "Financial exploitation" means any of the following:

46.90(1)(ed)1. 1. Obtaining an individual's money or property by deceiving or enticing the individual, or by forcing, compelling, or coercing the individual to give, sell at less than fair market value, or in other ways convey money or property against his or her will without his or her informed consent.

46.90(1)(ed)2. 2. Theft, as prohibited in s. 943.20.

46.90(1)(ed)3. 3. The substantial failure or neglect of a fiscal agent to fulfill his or her responsibilities.

46.90(1)(ed)4. 4. Unauthorized use of an individual's personal identifying information or documents, as prohibited in s. 943.201.

46.90(1)(ed)5. 5. Unauthorized use of an entity's identifying information or documents, as prohibited in s. 943.203.

46.90(1)(ed)6. 6. Forgery, as prohibited in s. 943.38.

46.90(1)(ed)7. 7. Financial transaction card crimes, as prohibited in s. 943.41.

46.90(1)(eg) (eg) "Fiscal agent" includes any of the following:

46.90(1)(eg)1. 1. A guardian of the estate appointed under s. 54.10.

46.90(1)(eg)2. 2. A conservator appointed under s. 54.76.

46.90(1)(eg)3. 3. An agent under a power of attorney under ch. 244.

46.90(1)(eg)4. 4. A representative payee under 20 CFR 416.635.

46.90(1)(eg)5. 5. A conservatorship under the U.S. department of veterans affairs.

46.90(1)(er) (er) "Investigative agency" means a law enforcement or a city, town, village, county, or state governmental agency or unit with functions relating to protecting health, welfare, safety, or property, including an agency concerned with animal protection, public health, building code enforcement, consumer protection, or insurance or financial institution regulation.

46.90(1)(f) (f) "Neglect" means the failure of a caregiver, as evidenced by an act, omission, or course of conduct, to endeavor to secure or maintain adequate care, services, or supervision for an individual, including food, clothing, shelter, or physical or mental health care, and creating significant risk or danger to the individual's physical or mental health. "Neglect" does not include a decision that is made to not seek medical care for an individual, if that decision is consistent with the individual's previously executed declaration or do-not-resuscitate order under ch. 154, a power of attorney for health care under ch. 155, or as otherwise authorized by law.

46.90(1)(fg) (fg) "Physical abuse" means the intentional or reckless infliction of bodily harm.

46.90(1)(g) (g) "Self-neglect" means a significant danger to an individual's physical or mental health because the individual is responsible for his or her own care but fails to obtain adequate care, including food, shelter, clothing, or medical or dental care.

46.90(1)(gd) (gd) "Sexual abuse" means a violation of s. 940.225 (1), (2), (3), or (3m).

46.90(1)(gf) (gf) "State governmental agency" has the meaning given for "agency" in s. 16.417 (1) (a).

46.90(1)(gr) (gr) "State official" means any law enforcement officer employed by the state or an employee of one of the following:

46.90(1)(gr)1. 1. The department of health services.

46.90(1)(gr)2. 2. The department of justice.

46.90(1)(gr)3. 3. The department of safety and professional services.

46.90(1)(gr)4. 4. The board on aging and long-term care.

46.90(1)(gr)5. 5. A state governmental agency other than those specified in subds. 1. to 4. with functions relating to protecting health and safety.

46.90(1)(h) (h) "Treatment without consent" means the administration of medication to an individual who has not provided informed consent, or the performance of psychosurgery, electroconvulsive therapy, or experimental research on an individual who has not provided informed consent, with the knowledge that no lawful authority exists for the administration or performance.

46.90(1)(i) (i) "Unreasonable confinement or restraint" includes the intentional and unreasonable confinement of an individual in a locked room, involuntary separation of an individual from his or her living area, use on an individual of physical restraining devices, or the provision of unnecessary or excessive medication to an individual, but does not include the use of these methods or devices in entities regulated by the department if the methods or devices are employed in conformance with state and federal standards governing confinement and restraint.

46.90(2) (2) Elder-adult-at-risk agency designation. Each county board shall designate an agency in the county as the elder-adult-at-risk agency for the purposes of this section.

46.90(3) (3) Elder-adult-at-risk agency duties.

46.90(3)(a)(a) Each elder-adult-at-risk agency shall develop a policy for notifying other investigative agencies, including law enforcement officials in appropriate cases, and shall establish an elder abuse reporting system to carry out the purposes of this section. Each elder-adult-at-risk agency shall enter into a memorandum of understanding regarding the operation of the system with the county department under s. 46.215 or 46.22 and with any private or public agency, including a county department under s. 51.42 or 51.437, within the county that is participating in the elder abuse reporting system. The memorandum of understanding shall, at a minimum, identify the agencies that are responsible for the investigation of reports of abuse, financial exploitation, neglect, or self-neglect of elder adults at risk and for the provision of specific direct services.

46.90(3)(b) (b) Each elder-adult-at-risk agency shall receive reports of abuse, financial exploitation, neglect, or self-neglect of elder adults at risk.

46.90(3)(c) (c) Each elder-adult-at-risk agency shall publicize the existence of an elder abuse reporting system in the county and shall provide a publicized telephone number that can be used by persons wishing to report suspected cases of abuse, financial exploitation, neglect, or self-neglect of elder adults at risk. Each elder-adult-at-risk agency shall also provide a telephone number that can be used to make reports after the elder-adult-at-risk agency's regular business hours.

46.90(4) (4) Reporting.

46.90(4)(ab)(ab) The following persons shall file reports as specified in par. (ad):

46.90(4)(ab)1. 1. An employee of any entity that is licensed, certified, or approved by or registered with the department.

46.90(4)(ab)3. 3. A health care provider, as defined in s. 155.01 (7).

46.90(4)(ab)4. 4. A social worker, professional counselor, or marriage and family therapist certified under ch. 457.

46.90(4)(ad) (ad) Except as provided in par. (ae), a person specified in par. (ab) who has seen an elder adult at risk in the course of the person's professional duties shall file a report with the county department, the elder-adult-at-risk agency, a state or local law enforcement agency, the department, or the board on aging and long-term care if the elder adult at risk has requested the person to make the report, or if the person has reasonable cause to believe that any of the following situations exist:

46.90(4)(ad)1. 1. The elder adult at risk is at imminent risk of serious bodily harm, death, sexual assault, or significant property loss and is unable to make an informed judgment about whether to report the risk.

46.90(4)(ad)2. 2. An elder adult at risk other than the subject of the report is at risk of serious bodily harm, death, sexual assault, or significant property loss inflicted by a suspected perpetrator.

46.90(4)(ae) (ae) A person specified in par. (ab) to whom any of the following applies is not required to file a report as provided in par. (ad):

46.90(4)(ae)1. 1. If the person believes that filing a report would not be in the best interest of the elder adult at risk. If the person so believes, the person shall document the reasons for this belief in the case file that the person maintains on the elder adult at risk.

46.90(4)(ae)2. 2. If a health care provider provides treatment by spiritual means through prayer for healing in lieu of medical care in accordance with his or her religious tradition and his or her communications with patients are required by his or her religious denomination to be held confidential.

46.90(4)(ar) (ar) Any person, including an attorney or a person working under the supervision of an attorney, may report to the county department, the elder-adult-at-risk agency, a state or local law enforcement agency, the department, or the board on aging and long-term care that he or she believes that abuse, financial exploitation, neglect, or self-neglect of an elder adult at risk has occurred if the person is aware of facts or circumstances that would lead a reasonable person to believe or suspect that abuse, financial exploitation, neglect, or self-neglect of an elder adult at risk has occurred. The person shall indicate the facts and circumstances of the situation as part of the report.

46.90(4)(b) (b)

46.90(4)(b)1.1.

46.90(4)(b)1.a.a. No person may discharge or otherwise retaliate or discriminate against any person for reporting in good faith under this subsection.

46.90(4)(b)1.b. b. No person may discharge or otherwise retaliate or discriminate against any individual on whose behalf another person has reported in good faith under this subsection.

46.90(4)(b)1.cm. cm. Any discharge of a person or act of retaliation or discrimination that is taken against a person who makes a report under this subsection, within 120 days after the report is made, establishes a rebuttable presumption that the discharge or act is made in response to the report. This presumption may be rebutted by a preponderance of evidence that the discharge or act was not made in response to the report.

46.90(4)(b)2. 2.

46.90(4)(b)2.b.b. Any employee who is discharged or otherwise discriminated against may file a complaint with the department of workforce development under s. 106.54 (5).

46.90(4)(b)2.c. c. Any person not described in subd. 2. b. who is retaliated or discriminated against in violation of subd. 1. a. or b. may commence an action in circuit court for damages incurred as a result of the violation.

46.90(4)(c) (c) No person may be held civilly or criminally liable or be found guilty of unprofessional conduct for reporting in good faith under this subsection and within the scope of his or her authority, or for filing a report with an agency not listed in par. (ad) (intro.) or (ar) if the person had a good faith belief that the report was filed correctly with one of the listed agencies.

46.90(4)(d) (d) If a report under par. (ad) or (ar) is made to a state official, the state official shall refer the report to the appropriate elder-adult-at-risk agency. The requirement under this paragraph does not apply to an employee of the board on aging and long-term care who determines that his or her referral would be in violation of 42 USC 3058g (d).

46.90(4)(e) (e) Any person making a report under this subsection is presumed to have reported in good faith.

46.90(5) (5) Response and investigation.

46.90(5)(a)(a)

46.90(5)(a)1.1. Except as otherwise provided, upon receiving a report of alleged abuse, financial exploitation, neglect, or self-neglect of an elder adult at risk, the elder-adult-at-risk agency shall either respond to the report including, if necessary, by conducting an investigation, or refer the report to another agency for investigation. Upon receiving a report of alleged abuse, financial exploitation, neglect, or self-neglect of a client, as defined in s. 50.065 (1) (b), of an entity, as defined in s. 50.065 (1) (c), if the person suspected of perpetrating the alleged abuse, financial exploitation, or neglect is a caregiver or a nonclient resident of the entity, the elder-adult-at-risk agency shall refer the report within 24 hours after the report is received to the department for investigation. The department shall coordinate its investigatory efforts with other investigative agencies or authorities as appropriate. An elder-adult-at-risk agency's response to or another investigative agency's investigation of a report of alleged abuse, financial exploitation, neglect, or self-neglect that is not referred to the department shall be commenced within 24 hours after a report is received, excluding Saturdays, Sundays and legal holidays.

46.90(5)(a)2. 2. If an agent or employee of an elder-adult-at-risk agency required to respond under this subsection is the subject of a report, or if the elder-adult-at-risk agency or an agency under contract with the county department determines that the relationship between the elder-adult-at-risk agency and the agency under contract with the county department would not allow for an unbiased response, the elder-adult-at-risk agency shall, after taking any action necessary to protect the elder adult at risk, notify the department. Upon receipt of the notice, the department or a county department under s. 46.215, 46.22, 51.42, or 51.437 designated by the department shall conduct an independent investigation. The powers and duties of a county department making an independent investigation are those given to an elder-adult-at-risk agency under pars. (b) to (f) and sub. (6).

46.90(5)(b) (b) The elder-adult-at-risk agency's response or another investigative agency's investigation may include one or more of the following:

46.90(5)(b)1. 1. A visit to the residence of the elder adult at risk.

46.90(5)(b)2. 2. Observation of the elder adult at risk, with or without consent of his or her guardian or agent under an activated power of attorney for health care, if any.

46.90(5)(b)3. 3. An interview with the elder adult at risk, in private to the extent practicable, and with or without the consent of his or her guardian or agent under an activated power of attorney for health care, if any.

46.90(5)(b)4. 4. An interview with the guardian or agent under an activated power of attorney for health care, if any, and with any caregiver of the elder adult at risk.

46.90(5)(b)5. 5. A review of the treatment and patient health care records of the elder adult at risk.

46.90(5)(b)6. 6. A review of any financial records of the elder adult at risk that are maintained by a financial institution, as defined in s. 705.01 (3); by an entity, as defined in s. 50.065; by any caregiver of the elder adult at risk; or by a member of the immediate family of the elder adult at risk or caregiver. The records shall be released without informed consent in either of the following circumstances:

46.90(5)(b)6.a. a. To an elder-adult-at-risk agency or other investigative agency under this section. The financial record holder may release financial record information by initiating contact with the elder-adult-at-risk agency or other investigative agency without first receiving a request for release of the information from the elder-adult-at-risk agency or other investigative agency.

46.90(5)(b)6.b. b. Under a lawful order of a court of record.

46.90(5)(br) (br) The elder-adult-at-risk agency or other investigative agency may transport the elder adult at risk for performance of a medical examination by a physician if any of the following applies:

46.90(5)(br)1. 1. The elder adult at risk or his or her guardian or agent under an activated power of attorney for health care, if any, consents to the examination.

46.90(5)(br)2. 2. The elder adult at risk is incapable of consenting to the examination and one of the following applies:

46.90(5)(br)2.a. a. The elder adult at risk has no guardian or agent under an activated power of attorney for health care.

46.90(5)(br)2.b. b. The elder adult at risk has a guardian or an agent under an activated power of attorney for health care, but that guardian or agent is the person suspected of abusing, neglecting, or financially exploiting the elder adult at risk.

46.90(5)(br)2.c. c. The examination is authorized by order of a court.

46.90(5)(c) (c) The elder-adult-at-risk agency may request a sheriff or police officer to accompany the elder-adult-at-risk agency investigator or worker during visits to the residence of the elder adult at risk or request other assistance as needed. If the request is made, a sheriff or police officer shall accompany the elder-adult-at-risk agency investigator or worker to the residence of the elder adult at risk and shall provide other assistance as requested or necessary.

46.90(5)(d) (d) If a person interferes with the response or investigation under this subsection or interferes with the delivery of protective services under ch. 55 to the elder adult at risk, the elder-adult-at-risk agency investigator or worker may apply for an order under s. 813.123 prohibiting the interference.

46.90(5)(f) (f) If the elder-adult-at-risk agency worker or investigator or other agency investigator has reason to believe that substantial physical harm, irreparable injury, or death may occur to an elder adult at risk, the worker or investigator shall request immediate assistance in either initiating a protective services action under ch. 55 or contact law enforcement or another public agency, as appropriate.

46.90(5)(h) (h) No person may be held civilly or criminally liable or be found guilty of unprofessional conduct for responding to a report or for participating in or conducting an investigation under this subsection, including the taking of photographs or the conducting of a medical examination, if the response or investigation was performed in good faith and within the scope of his or her authority.

46.90(5m) (5m) Offer of services and referral of cases.

46.90(5m)(a)(a) Upon responding to a report, the elder-adult-at-risk agency or the investigative agency shall determine whether the elder adult at risk or any other individual involved in the alleged abuse, financial exploitation, neglect, or self-neglect is in need of services under this chapter or ch. 47, 49, 51, 54, or 55. From the appropriation under s. 20.435 (7) (dh), the department shall allocate to selected counties not less than $25,000 in each fiscal year, and within the limits of these funds and of available state and federal funds and of county funds appropriated to match the state and federal funds, the elder-adult-at-risk agency shall provide the necessary direct services to the elder adult at risk or other individual or arrange for the provision of the direct services with other agencies or individuals. Those direct services provided shall be rendered under the least restrictive conditions necessary to achieve their objective.

46.90(5m)(b) (b) If the elder-adult-at-risk agency is not the aging unit, the elder-adult-at-risk agency in each county shall consult with and accept advice from the aging unit with respect to the distribution of the funds for direct services that are allocated under par. (a).

46.90(5m)(br) (br) If, after responding to a report, the elder-adult-at-risk agency has reason to believe that the elder adult at risk has been the subject of abuse, financial exploitation, neglect, or self-neglect, the elder-adult-at-risk agency may do any of the following:

46.90(5m)(br)1. 1. Request immediate assistance in initiating a protective services action under ch. 55 or contact an investigative agency, as appropriate.

46.90(5m)(br)2. 2. Take appropriate emergency action, including emergency protective placement under s. 55.135, if the elder-adult-at-risk agency determines that the emergency action is in the best interests of the elder adult at risk and the emergency action is the least restrictive appropriate intervention.

46.90(5m)(br)3. 3. Refer the case to law enforcement officials, as specified in sub. (3) (a), for further investigation or to the district attorney, if the elder-adult-at-risk agency has reason to believe that a crime has been committed.

46.90(5m)(br)4. 4. Refer the case to the licensing, permitting, registration, or certification authorities of the department or to other regulatory bodies if the residence, facility, or program for the elder adult at risk is or should be licensed, permitted, registered, or certified or is otherwise regulated.

46.90(5m)(br)5. 5. Refer the case to the department of safety and professional services if the financial exploitation, neglect, self-neglect, or abuse involves an individual who is required to hold a credential, as defined in s. 440.01 (2) (a), under chs. 440 to 460.

46.90(5m)(br)5g. 5g. Refer the case to the department of financial institutions if the financial exploitation, neglect, self-neglect, or abuse involves an individual who is required to be registered under s. 202.13 or 202.14.

46.90(5m)(br)6. 6. Bring a petition for a guardianship and protective services or protective placement under ch. 55 or a review of an existing guardianship if necessary to prevent financial exploitation, neglect, self-neglect, or abuse and if the elder adult at risk would otherwise be at risk of serious harm because of an inability to arrange for necessary food, clothing, shelter, or services.

46.90(5m)(c) (c) An elder adult at risk may refuse to accept services unless a guardian authorizes the services. The elder-adult-at-risk agency or other provider agency shall notify the elder adult at risk of this right to refuse before providing services.

46.90(6) (6) Records; confidentiality.

46.90(6)(ac)(ac) In this subsection:

46.90(6)(ac)1. 1. "Departmental report form" includes documentation of an elder-adult-at-risk agency's response to or investigation of a report made under sub. (5) and is the information required to be submitted to the department.

46.90(6)(ac)2. 2. "Record" includes any document relating to the response, investigation, assessment, and disposition of a report made under this section.

46.90(6)(am) (am) The elder-adult-at-risk agency shall prepare a departmental report form of its response under sub. (5) to a report of suspected abuse, financial exploitation, neglect, or self-neglect. If the elder-adult-at-risk agency refers the report to an investigative agency, the investigative agency shall advise the elder-adult-at-risk agency in writing of its response to the report. The elder-adult-at-risk agency shall maintain records of suspected abuse, financial exploitation, neglect, or self-neglect.

46.90(6)(b) (b) Departmental report forms are confidential and may not be released by the elder-adult-at-risk agency or other investigative agency, except under the following circumstances:

46.90(6)(b)1. 1. To the elder adult at risk, any person named in a departmental report form who is suspected of abusing, neglecting, or financially exploiting an elder adult at risk, and the suspect's attorney. These persons may inspect the departmental report form, except that information identifying the person who initially reported the suspected abuse, financial exploitation, neglect, or self-neglect, or any other person whose safety might be endangered through disclosure, may not be released.

46.90(6)(b)2. 2. To the agency or other entity from which assistance is requested under sub. (5) (f). Information obtained under this subdivision shall remain confidential.

46.90(6)(b)3. 3. To an individual, organization, or agency designated by the department or as required by law for the purposes of management audits or program monitoring and evaluation. Information obtained under this subdivision shall remain confidential and may not be used in any way that discloses the names of or other identifying information about the individuals involved.

46.90(6)(b)4. 4. For purposes of research, if the research project has been approved by the department or the elder-adult-at-risk agency and the researcher has provided assurances that the information will be used only for the purposes for which it was provided to the researcher, the information will not be released to a person not connected with the study under consideration, and the final product of the research will not reveal information that may serve to identify the individuals involved. The information shall remain confidential. In approving the use of information under this subdivision, the department shall impose any additional safeguards needed to prevent unwarranted disclosure of information.

46.90(6)(b)5. 5. Under a lawful order of a court of record.

46.90(6)(b)6. 6. To any agency or individual that provides direct services under sub. (5m), including an attending physician for purposes of diagnosis and treatment, and within the department to coordinate treatment for mental illness, developmental disabilities, alcoholism, or drug abuse of individuals committed to or under the supervision of the department. Information obtained under this subdivision shall remain confidential.

46.90(6)(b)7. 7. To the guardian of the elder adult at risk or the guardian of any person named in a report who is suspected of abusing, neglecting, or financially exploiting an elder adult at risk. These persons may inspect the departmental report form, except that information identifying the person who initially reported the suspected abuse, financial exploitation, neglect, or self-neglect, or any other person whose safety might be endangered through disclosure, may not be released.

46.90(6)(b)8. 8. To law enforcement officials in accordance with the policy developed under sub. (3) (a).

46.90(6)(b)9. 9. To a federal agency, state governmental agency, agency of any other state, or local governmental unit in this state or any other state that has a need for a departmental report form in order to carry out its responsibility to protect elder adults at risk from abuse, financial exploitation, neglect, or self-neglect.

46.90(6)(b)10. 10. To the reporter who made a report in his or her professional capacity, regarding action to be taken to protect or provide services to the alleged victim of abuse, financial exploitation, neglect, or self-neglect.

46.90(6)(bd) (bd) If a person requesting a departmental report form is not one of the persons or entities specified in par. (b), the elder-adult-at-risk agency may release information indicating only whether or not a report was received and whether or not statutory responsibility was fulfilled.

46.90(6)(br) (br) Notwithstanding par. (b) 1. to 10., an elder-adult-at-risk agency or an investigative agency may not release departmental report forms under this section if any of the following applies:

46.90(6)(br)1. 1. The elder-adult-at-risk agency determines that the release would be contrary to the best interests of the elder adult at risk who is the subject of the departmental report form or of another person residing with the subject of the departmental report form, or the release is likely to cause mental, emotional, or physical harm to the subject of the departmental report form or to any other individual.

46.90(6)(br)2. 2. The district attorney determines that disclosure of the information would jeopardize any ongoing or future criminal investigation or prosecution or would jeopardize a defendant's right to a fair trial.

46.90(6)(br)3. 3. The elder-adult-at-risk agency determines that disclosure would jeopardize ongoing or future civil investigations or proceedings or would jeopardize the fairness of such a legal proceeding.

46.90(6)(bt) (bt) Subject to pars. (b), (bd), (br), (bv), and (bw), records under this subsection are confidential and may not be released by the elder-adult-at-risk agency or other investigative agency, except under the following circumstances, upon request:

46.90(6)(bt)1. 1. To the elder adult at risk who is the alleged victim named in the record.

46.90(6)(bt)2. 2. To the legal guardian, conservator, or other legal representative of the elder adult at risk who is the alleged victim named in the record, if the legal guardian, conservator, or other legal representative of the alleged victim is not the alleged perpetrator of the abuse, financial exploitation, or neglect.

46.90(6)(bt)3. 3. To law enforcement officials and agencies in accordance with the policy developed under sub. (3) (a) or with investigations conducted under sub. (5), or a district attorney, for purposes of investigation or prosecution.

46.90(6)(bt)4. 4. To the department, under s. 51.03 (2), or for death investigations under s. 50.04 (2t) or 50.035 (5); or to a sheriff, police department, or district attorney for death investigations under s. 51.64 (2) (a).

46.90(6)(bt)5. 5. To an employee of a county department under s. 51.42 or 51.437 that is providing services either to the elder adult at risk who is the alleged victim named in the record or to the alleged perpetrator of abuse, to determine whether the alleged victim should be transferred to a less restrictive or more appropriate treatment modality or facility.

46.90(6)(bt)6. 6. To a court, tribal court, or state governmental agency for a proceeding relating to the licensure or regulation of an individual or entity regulated or licensed by the state governmental agency, that was an alleged perpetrator of abuse, financial exploitation, or neglect.

46.90(6)(bt)7. 7. To the department, for management, audit, program monitoring, evaluation, billing, or collection purposes.

46.90(6)(bt)8. 8. To the attorney or guardian ad litem for the elder adult at risk who is the alleged victim named in the record, to assist in preparing for any proceeding under ch. 48, 51, 54, 55, 813, 971, or 975 pertaining to the alleged victim.

46.90(6)(bt)9. 9. To a coroner, medical examiner, pathologist, or other physician investigating the cause of death of an elder adult at risk that is unexplained or unusual or is associated with unexplained or suspicious circumstances.

46.90(6)(bt)10. 10. To staff members of the protection and advocacy agency designated under s. 51.62 and the board on aging and long-term care under s. 16.009.

46.90(6)(bt)11. 11. To an agency, including a probation or parole agency, that is legally responsible for the supervision of an alleged perpetrator of abuse, neglect, or financial exploitation of an elder adult at risk.

46.90(6)(bt)12. 12. To a grand jury, if it determines that access to specified records is necessary for the conduct of its official business.

46.90(6)(bt)13. 13. Under a lawful order of a court of record.

46.90(6)(bv) (bv) The identity of a person making a report of alleged abuse, neglect, self-neglect, or financial exploitation shall be deleted from any record prior to its release under par. (bt) or from any departmental report form prior to its release under par. (b). The identity of any reporter may only be released with the written consent of the reporter or under a lawful order of a court of record.

46.90(6)(bw) (bw) A person to whom a departmental report form or a record is disclosed under this subsection may not further disclose it, except to the persons and for the purposes specified in this subsection.

46.90(6)(by) (by) A custodian of records or departmental report forms incurs no civil or criminal liability under this subsection and may not be found guilty of unprofessional conduct for the release or nonrelease of records or departmental report forms in accordance with this subsection while acting in good faith and within the scope of his or her authority.

46.90(6)(d) (d) Any person who requests or obtains confidential information under this subsection under false pretenses may be fined not more than $500 or imprisoned not more than one year in the county jail or both.

46.90(6)(e) (e) Any employee who violates this subsection may be subject to discharge or suspension without pay.

46.90(7) (7) Exception. Nothing in this section may be construed to mean that a person is abused, financially exploited, neglected or in need of direct or protective services solely because he or she consistently relies upon treatment by spiritual means through prayer for healing in lieu of medical care in accordance with his or her religious tradition.

46.90(8) (8) Department duties.

46.90(8)(a)(a) The department shall develop a plan to assist elder-adult-at-risk agencies in determining appropriate responses to reports of abuse, financial exploitation, neglect, or self-neglect.

46.90(8)(b) (b) The department shall prepare and distribute sample departmental report forms for use by elder-adult-at-risk agencies.

46.90(8)(c) (c) The department shall collect statistical information from each county pertaining to each reported case of abuse, financial exploitation, neglect, or self-neglect. The department may require elder-adult-at-risk agency workers or investigators to submit departmental report forms to the department that summarize the information being reported. These departmental report forms may not name or otherwise identify individuals. The department shall use this information to review the effectiveness of this section, to plan program changes, and to formulate reports.

46.90(8)(d) (d) The department shall develop and disseminate information on elder-adult-at-risk abuse and the elder abuse reporting system under this section. The department shall also develop informational materials to be used by elder-adult-at-risk agencies regarding abuse of elder adults at risk and regarding the elder abuse reporting system. The department shall solicit contributions of labor, materials, and expertise from private sources to assist in developing the informational materials.

46.90(9) (9) Penalties.

46.90(9)(a)(a) Any person, including the state or any political subdivision of the state, violating sub. (6) is liable to any person damaged as a result of the violation for such damages as may be proved, together with exemplary damages of not less than $100 nor more than $500 for each violation and the costs and reasonable actual attorney fees that are incurred by the person damaged.

46.90(9)(b) (b) In any action brought under par. (a) in which the court determines that the violator acted in a manner that was knowing and willful, the violator shall be liable for such damages as may be proved together with exemplary damages of not less than $500 nor more than $1,000 for each violation, together with costs and reasonable actual attorney fees as may be incurred. It is not a prerequisite to an action under par. (a) that the plaintiff suffer or be threatened with actual damages.

46.90(9)(c) (c) An individual may bring an action to enjoin any violation of sub. (6) or to compel compliance with sub. (6), and may in the same action seek damages as provided in this subsection. The individual may recover costs and reasonable actual attorney fees incurred in the action, if he or she prevails.

46.90(9)(d) (d) Any person who violates sub. (4) (b) 1. may be fined not more than $10,000 or imprisoned for not more than 6 months or both.

46.90(9)(e) (e) Whoever intentionally violates sub. (4) (ad) by failure to report as required may be fined not more than $500 or imprisoned not more than 6 months or both.

46.90 History History: 1983 a. 398, 1985 a. 176; 1989 a. 31; 1991 a. 39, 235; 1993 a. 27; 1995 a. 27 ss. 2334, 9130 (4); 1995 a. 225; 1997 a. 3, 131; 1999 a. 82; 2003 a. 33; 2005 a. 264, 388; 2007 a. 20 s. 9121 (6) (a); 2007 a. 45; 2009 a. 319; 2011 a. 32; 2013 a. 20.

46.90 Annotation Failure of a defamation plaintiff to assert any facts to support a finding of bad faith on the part of a person who reported possible material abuse resulted in a concession that the reporter was acting in good faith at the time he made the elder abuse report and thus his statements were entitled to protection or privilege under sub. (4) (c). A ruling finding good faith did not resolve a counterclaim under sub. (4) (b) 2. c. that the lawsuit was retaliatory. Attorney fees are not recoverable as damages resulting from the statutory tort of retaliation. Schaul v. Kordell, 2009 WI App 135, 321 Wis. 2d 105, 773 N.W.2d 454, 08-2571.

46.90 Annotation Abuse and Neglect in Long-term Care Facilities: The Civil Justice System's Response. Studinski. Wis. Law. Aug. 2004.

46.90 Annotation Preventing Abuse and Neglect in Health Care Settings: The Regulatory Agency's Responsibility. Dawson. Wis. Law. Aug. 2004.

46.90 Annotation Seeking Justice in Death's Waiting Room: Barriers to Effectively Prosecuting Crime in Long-term Care Facilities. Hanrahan. Wis. Law. Aug. 2004.

46.90 Annotation A Response: Issues Affecting Long-term Care. Purtell. Wis. Law. Oct. 2004.



46.96 Independent living center grants.

46.96  Independent living center grants.

46.96(1) (1) In this section:

46.96(1)(ad) (ad) "Cross-disability basis" has the meaning given under 29 USC 796f-4 (b) (2).

46.96(1)(ah) (ah) "Independent living center" means a community-based, nonresidential private nonprofit agency that vests power and authority in individuals with disabilities, that is designed and operated within a local community by individuals with disabilities and that provides an array of independent living services, including independent living core services, on a cross-disability basis.

46.96(1)(am) (am) "Independent living core services" means information and referral services, independent living skills training, peer counseling and individual and systems advocacy.

46.96(1)(ap) (ap) "Independent living services" has the meaning given under 29 USC 705 (18).

46.96(1)(at) (at) "Individual with a disability" has the meaning given under 29 USC 705 (20).

46.96(1)(b) (b) "Severely disabled individual" means any individual with a severe physical or mental impairment whose ability to function independently in his or her family or community or whose ability to obtain, maintain or advance in employment is substantially limited and for whom the delivery of independent living services will improve either his or her ability to function independently in his or her family or community or his or her ability to engage in employment.

46.96(2) (2) The department shall make grants from the appropriations under s. 20.435 (7) (c) to independent living centers for nonresidential services to severely disabled individuals.

46.96(3m) (3m)

46.96(3m)(a)(a) By July 1, 1994, an independent living center that receives funds under sub. (2) shall comply with all of the following requirements:

46.96(3m)(a)1. 1. The independent living center shall have a board of directors that is the principal governing body of the independent living center.

46.96(3m)(a)2. 2. Severely disabled individuals shall be substantially involved in policy direction and management of the independent living center and shall be employed by the independent living center.

46.96(3m)(a)3. 3. The independent living center shall offer severely disabled individuals a combination of independent living services that includes, as appropriate, those services that assist severely disabled individuals to increase personal self-determination and to minimize unnecessary dependence upon others.

46.96(3m)(am) (am) Notwithstanding par. (a), all of the following apply:

46.96(3m)(am)1. 1. Any independent living center that first receives funding under this section after June 21, 1996, shall comply with requirements that are specified under 29 USC 796f-4.

46.96(3m)(am)2. 2. Any independent living center that is receiving funding under this section on June 21, 1996, shall comply with requirements under 29 USC 796f-4 by July 1, 1998.

46.96(3m)(b) (b) The department shall periodically review independent living centers and identify instances of noncompliance with the requirements of par. (a), if any. If the department identifies an instance of noncompliance, the department shall direct the noncomplying independent living center to comply within a reasonable period of time, which may not be less than 60 days after the date of the directive.

46.96 History History: 1983 a. 27; 1985 a. 29 ss. 903, 903m, 3202 (23); 1985 a. 120; 1989 a. 31; 1993 a. 16; 1995 a. 27, 398; 2009 a. 28; 2013 a. 20.



46.972 Primary health for homeless individuals.

46.972  Primary health for homeless individuals.

46.972(1) (1) In this subsection, "primary health services" has the meaning given in 42 USC 254c (b) (1).

46.972(2) (2) From the appropriation account under s. 20.435 (1) (ce), the department shall award up to $125,000 in each fiscal year as grants to applying public or nonprofit private entities for the costs of providing primary health services and any other services that may be funded by the program under 42 USC 256 to homeless individuals. Entities that receive funds awarded by the department under this paragraph shall provide the primary health services as required under 42 USC 256 (f). The department may award to an applying entity up to 100% of the amount of matching funds required under 42 USC 256 (e).

46.972 History History: 1989. a. 31; 1991 a. 39, 189; 1993 a. 16; 1997 a. 27; 2001 a. 16; 2005 a. 25; 2009 a. 28.



46.973 Drug dependence program.

46.973  Drug dependence program.

46.973(1) (1) In this section:

46.973(1)(a) (a) "Drug" means a controlled substance, as defined in s. 961.01 (4), or a controlled substance analog, as defined in s. 961.01 (4m).

46.973(1)(b) (b) "Drug abuse" means the use of a drug in such a manner as to endanger the public health, safety or welfare.

46.973(1)(c) (c) "Drug dependence" means a condition arising from the periodic or continuous use of a drug which may result in psychic or physical dependence which would affect or potentially affect the public health, safety or welfare.

46.973(2) (2) A drug dependence and drug abuse program is established in the department. The secretary may develop and carry out programs concerned with education about and prevention of drug dependence and drug abuse, and programs concerned with treatment and rehabilitation of drug dependent persons and persons who abuse drugs. The secretary shall appoint a drug dependence program coordinator to handle liaison with other departments and agencies, including the state council on alcohol and other drug abuse. These programs may include, but are not limited to:

46.973(2)(a) (a) Education regarding use of drugs and the prevention of drug dependence and drug abuse.

46.973(2)(b) (b) Diagnosis, treatment and rehabilitation of patients who are drug dependent persons or persons who abuse drugs.

46.973(2)(c) (c) Development of standards and provision of consultation for local drug dependence and drug abuse programs.

46.973(2)(d) (d) Evaluation of programs conducted pursuant to the authority of this subsection as to their effectiveness and relationship to the public health, safety and welfare and the development of improved techniques for the prevention and treatment of drug dependence and drug abuse.

46.973(2)(e) (e) Promotion and establishment of cooperative relationship with public and private agencies which have a responsibility for the prevention and treatment of drug dependence and drug abuse.

46.973(2m) (2m) Within the availability of funding, the department shall establish a program that includes, but is not limited to all of the following:

46.973(2m)(a) (a) Collection and analysis of data on drug abuse treatment from all approved public and private treatment facilities as defined in s. 51.45 (2) (b) and (c) which shall include, but not be limited to, all of the following information:

46.973(2m)(a)1. 1. The total number of persons who received treatment for drug abuse statewide.

46.973(2m)(a)2. 2. The type and amount of treatment that persons receive from alcohol and other drug abuse provider facilities.

46.973(2m)(a)3. 3. The primary drug of abuse, the primary means of administration of drugs and the diagnosis of clients.

46.973(2m)(a)4. 4. The number of persons on waiting lists for alcohol and other drug abuse provider facilities.

46.973(2m)(a)5. 5. The total costs of drug abuse treatment statewide.

46.973(2m)(a)6. 6. The sources and amounts of federal, state, local, insurance and private financing of alcohol and other drug abuse treatment programs.

46.973(2m)(a)7. 7. The amount of funds retained by counties under s. 59.25 (3) (j).

46.973(2m)(b) (b) Collection of data which indicates the extent of illicit drug use, the prevalence of drug abuse and which illicit drugs are available and being abused. Data shall be collected from law enforcement agencies, courts, criminal justice agencies, emergency medical treatment providers, other medical care facilities and agencies designated by the department.

46.973(2m)(c) (c) A report summarizing the data collected under pars. (a) and (b) which shall be written annually and submitted to the state council on alcohol and other drug abuse by June 30 of every year and which shall include all of the following:

46.973(2m)(c)1. 1. The nature and extent of this state's drug abuse problems.

46.973(2m)(c)2. 2. The use and abuse of each controlled substance or controlled substance analog specified in ch. 961.

46.973(2m)(c)3. 3. The changes in the use and abuse of drugs noted by the facilities specified in par. (a) (intro.) including those changes resulting from initiatives of the state council on alcohol and other drug abuse or other state agencies.

46.973(3) (3) The department may accept, receive, administer, and expend any money, material, or other gifts or grants of any description for purposes related to those set forth in this section. Moneys and grants received under this section shall be deposited with the secretary of administration and shall be credited to the department under s. 20.435 (2) (i) and expended by the department or the state council on alcohol and other drug abuse for the purposes specified.

46.973 History History: 1971 c. 219; 1975 c. 370; 1979 c. 221; 1983 a. 189; 1987 a. 339; 1993 a. 27 s. 248; Stats. 1993 s. 46.973; 1995 a. 201, 448; 2003 a. 33.



46.975 Grant and funding program; services related to alcohol and other drug abuse.

46.975  Grant and funding program; services related to alcohol and other drug abuse.

46.975(1) (1)  Definition. In this section, "organization" means a nonprofit corporation or a public agency that proposes to provide services for individuals with alcohol or other drug abuse problems.

46.975(2) (2) Distribution of funds. The department shall allocate funds for programs as follows:

46.975(2)(a) (a) The department shall make grants to applying community-based organizations to provide in-home and community-based alcohol and other drug abuse intervention, treatment or family support services directed at low-income Hispanics and Black Americans in urban areas and make funds available to any of the federally recognized tribal governing bodies in this state to increase the capacity of reservations to provide outpatient, intervention, treatment or family support services for alcohol and other drug abusers.

46.975(2)(b) (b) The department shall make a grant to an applying organization to implement an alcohol and other drug abuse treatment program which meets the special needs of women with alcohol or other drug abuse problems.

46.975(2)(c) (c) The department shall make grants to applying organizations for the purpose of organizing community initiatives to combat alcohol and other drug abuse in youth.

46.975 History History: 1987 a. 339.



46.977 Guardianship grants.

46.977  Guardianship grants.

46.977(1) (1)  Definitions. In this section:

46.977(1)(a) (a) "Guardian" has the meaning given in s. 54.01 (10).

46.977(1)(b) (b) "Organization" means a private, nonprofit agency or a county department under s. 46.215, 46.22, 46.23, 51.42 or 51.437.

46.977(2) (2) Grant applications and awards.

46.977(2)(a)(a) From the appropriation under s. 20.435 (7) (cg), the department may under this section, based on the criteria under par. (c), award grants to applying organizations for the purpose of training and assisting guardians for individuals found incompetent under ch. 54. No grant may be paid unless the awardee provides matching funds equal to 10% of the amount of the award.

46.977(2)(b) (b) Organizations awarded grants under par. (a) shall do all of the following:

46.977(2)(b)2. 2. Provide training and technical assistance on guardianship issues.

46.977(2)(b)4. 4. Provide technical assistance to recruited guardians in performing their duties.

46.977(2)(c) (c) In reviewing applications for grants, the department shall consider the extent to which the proposed program will effectively train and assist guardians for individuals found incompetent under ch. 54.

46.977 History History: 1987 a. 368; 1989 a. 31; 1995 a. 27, 464; 2005 a. 25, 387.



46.985 Family support program.

46.985  Family support program.

46.985(1) (1)  Definitions. In this section:

46.985(1)(a) (a) "Administering agency" means a county department or a human service agency that administers the program under a contract with a county department.

46.985(1)(b) (b) "Child" means a person under 24 years of age.

46.985(1)(c) (c) "County department", unless otherwise qualified, means a county department under s. 46.23, 51.42 or 51.437.

46.985(1)(d) (d) "Disabled" means having a severe physical, emotional or mental impairment which is diagnosed medically, behaviorally or psychologically, which is characterized by the need for individually planned and coordinated care, treatment, vocational rehabilitation or other services and which has resulted or is likely to result in a substantial limitation on the ability to function in at least 3 of the following areas:

46.985(1)(d)1. 1. Self-care.

46.985(1)(d)2. 2. Receptive and expressive language.

46.985(1)(d)3. 3. Learning.

46.985(1)(d)4. 4. Mobility.

46.985(1)(d)5. 5. Self-direction.

46.985(1)(d)6. 6. Capacity for independent living.

46.985(1)(d)7. 7. Economic self-sufficiency.

46.985(1)(e) (e) "Family" means a group that lives together and that consists of at least one disabled child and his or her parent.

46.985(1)(f) (f) "Parent" means a parent, guardian, legal custodian, or a person acting in the place of a parent, but does not include a foster parent or any other paid care provider.

46.985(1)(g) (g) "Program" means the family support program in a service area.

46.985(1)(h) (h) "Service area" means a county or group of counties served by a county department.

46.985(2) (2) Departmental powers and duties. In order to enable the parents of disabled children to care for their disabled children in their homes rather than placing the children in institutions or other out-of-home placements, thereby enhancing the quality of family life; to improve the availability and coordination of community services to families; and to increase the control of families over the types of services and goods provided to them, the department shall:

46.985(2)(a) (a) After consulting with county departments under ss. 46.215, 46.22, 46.23, 51.42 and 51.437, providers of educational programs and services to families and representatives of families, promulgate rules for implementing the program, including all of the following:

46.985(2)(a)1. 1. Criteria for participation in the family support program and application procedures for county departments.

46.985(2)(a)3. 3. Methods for ensuring the accountability of the program in each service area.

46.985(2)(a)4. 4. Procedures for coordinating the family support program and the use of its funds, throughout this state and in each service area, with other publicly funded programs including the community options program under s. 46.27; a community integration program under ss. 46.275, 46.277, and 46.278; the Community Opportunity and Recovery Program under s. 46.2785; the social services, mental health, and developmental disabilities programs under ss. 46.495, 51.42, and 51.437; the independent living center program under s. 46.96; and the Medical Assistance program under subch. IV of ch. 49.

46.985(2)(a)5. 5. Criteria for determining family eligibility for the program, in addition to the requirements specified in sub. (5).

46.985(2)(a)6. 6. Procedures for applying to an administering agency for family participation in the program.

46.985(2)(a)7. 7. Procedures for performing family needs assessments and developing service plans.

46.985(2)(a)8. 8. Criteria for determining a family's ability to bear the cost of the services and goods it needs which shall take into account the family's size, family income, the number of disabled children in the family and the medical and other expenses related to the exceptional needs of the disabled child.

46.985(2)(a)9. 9. Types of services and goods that may be approved for funding through the program.

46.985(2)(a)10. 10. Criteria for determining whether to provide a family with funding in excess of the amount specified in sub. (6) (g).

46.985(2)(a)11. 11. Criteria for determining approval of funding for a family in which the disabled child is 21 years of age or over.

46.985(2)(b) (b) Select participants from among the county departments that apply based on the criteria promulgated under par. (a) 1. and on the availability of funding.

46.985(2)(c) (c) Specify the required content of the annual county department program plan.

46.985(2)(d) (d) Review and approve or disapprove each program plan submitted under sub. (3) (c).

46.985(2)(e) (e) Annually submit to the governor and to the chief clerk of each house of the legislature, for distribution to the appropriate standing committees under s. 13.172 (3), a report on the family support program.

46.985(2)(f) (f) Establish criteria for priority of services that take into account urgency of need, statewide consistency, developmental impact on eligible children, and other factors, so as to ensure that available funds are used consistently and effectively.

46.985(3) (3) Duties of participating county departments. Each participating county department shall do all of the following:

46.985(3)(a) (a) Appoint members to a family support advisory committee or appoint an existing committee in the service area as the family support advisory committee to assist in developing the program plan and to monitor the program. The committee shall include, but need not be limited to, the following members:

46.985(3)(a)1. 1. Parents of disabled children including, if possible, parents from families that participate in the program. To the maximum extent possible, the parents shall be representative of the various disability, racial and ethnic groups in the service area. The members specified under this subdivision shall constitute a majority of the membership of the committee.

46.985(3)(a)2. 2. Persons from the service area representing the county department under s. 46.23, 51.42 or 51.437 and the county department under s. 46.215 or 46.22, school districts and local health departments, as defined in s. 250.01 (4). At least one of the committee members selected under this subdivision shall be a person providing community social services to disabled children or families eligible for the program.

46.985(3)(a)3. 3. Persons in the service area who provide social or educational services to disabled children other than the providers specified in subd. 2.

46.985(3)(b) (b) Cooperate with the committee appointed under par. (a) to prepare a program plan. The program plan shall include all of the following:

46.985(3)(b)1. 1. A description of the proposed program.

46.985(3)(b)2. 2. The estimated number of families that will be assessed and served.

46.985(3)(b)3. 3. A list of specific groups, if any, that will be given priority for available funding.

46.985(3)(b)4. 4. A description of the outreach procedures that will be used to ensure that the program will be made available to children with physical, emotional and mental impairments.

46.985(3)(b)5. 5. The procedures that will be used to determine family needs.

46.985(3)(b)6. 6. A description of the methods that will be used for the development and monitoring of service plans and for coordinating the provision of services and goods to participating families.

46.985(3)(b)7. 7. A description of the methods that will be used to promote the creation of informal support and advocacy systems for families.

46.985(3)(b)8. 8. A description of the method that will be used to monitor the program.

46.985(3)(c) (c) Submit the proposed program plan to the county board of supervisors in each county in the service area for review. After approval by the county board of supervisors in each county in which families are eligible to participate in the program, the county department shall submit the proposed program plan to the department.

46.985(3)(d) (d) Administer the program or contract with a human service agency in the service area to administer the program within the limits of state and federal funds allocated under sub. (7).

46.985(3)(e) (e) In conjunction with the county department under s. 46.215 or 46.22, if any, in the service area and with the administering agency, if it is not the county department under s. 46.23, 51.42 or 51.437, coordinate the administration of the program with the administration of other publicly funded programs that serve disabled children.

46.985(3)(f) (f) Submit all information and reports required by the department.

46.985(4) (4) Duties of administering agencies. In addition to the duties specified under sub. (6), each administering agency shall:

46.985(4)(a) (a) Cooperate in the development of the program plan under sub. (3) (b).

46.985(4)(b) (b) Provide information about the program and other programs for disabled children to families in the service area.

46.985(4)(c) (c) Implement the program in accordance with the program plan.

46.985(4)(d) (d) Designate one of its employees as the coordinator for each participating family.

46.985(5) (5) Family eligibility. A family is eligible to receive services and goods from the program if it meets all of the following requirements:

46.985(5)(a) (a) The parent has a disabled child whom the parent wants to keep at home or return to the home from an institution or other out-of-home placement.

46.985(5)(b) (b) The parent will be able to take care of the disabled child at home if financial, physical or other barriers are reduced or eliminated and adequate community support services are provided.

46.985(6) (6) Application, assessment and service plan.

46.985(6)(a)(a) A parent shall apply for the program to the administering agency in the county in which the family resides. The administering agency shall determine whether the family is eligible according to sub. (5) and the criteria promulgated under sub. (2) (a) 5. and shall approve or disapprove each application within 30 days after its receipt.

46.985(6)(b) (b) If the administering agency approves an application under par. (a), it shall arrange for an assessment of the family's needs, except that an administering agency is not required to do an assessment if no program funds are available to provide services and goods to additional families. The assessment shall be performed in accordance with the procedures promulgated under sub. (2) (a) 7. either by an employee of the administering agency or, under a contract, by a person who is knowledgeable about the disabled child's condition and the related needs of the family. The person conducting the assessment shall do all of the following:

46.985(6)(b)1. 1. Ensure that the family participates in the assessment to the greatest extent possible.

46.985(6)(b)2. 2. Involve other persons who are knowledgeable about the disabled child's condition and who can identify and assist the family in assessing the social, psychological and medical needs of all family members.

46.985(6)(b)3. 3. Identify services and goods that the family is currently receiving, other services and goods available to the family through public and private agencies, friends and relatives and services and goods that the family is not currently receiving which the parent needs to maintain the disabled child at home.

46.985(6)(b)4. 4. Identify the services and goods needed by the family that are available from publicly funded sources other than the program or from private sources, including friends and relatives.

46.985(6)(b)5. 5. Identify the services and goods needed by the family that are available for funding through the program.

46.985(6)(c) (c) For each family whose application is approved, the administering agency shall develop a service plan within 60 days after receipt of the application. In developing the service plan, the administering agency shall ensure that the family members are the primary decision makers. Each service plan shall include all of the following:

46.985(6)(c)1. 1. A description of the needs of the family, based on the assessment under par. (b).

46.985(6)(c)2. 2. A list of the services and goods the family receives that are provided through public or private funding sources other than the program.

46.985(6)(c)3. 3. A list of the services and goods that will be funded through the program, the estimated cost of each and an estimate of the length of time each one will need to be funded through the program.

46.985(6)(c)4. 4. A written participation agreement, which shall be signed by a parent and a representative of the administering agency, governing expenditure of program funds by or on behalf of the family.

46.985(6)(d) (d) The administering agency shall review each service plan at least once every 6 months, or more often at a parent's request. The participation agreement under par. (c) 4. may be amended by written agreement between the parent and the administering agency.

46.985(6)(e) (e) The administering agency may approve funding for all or any part of the cost of any services and goods that have been identified as necessary in a family's service plan and which meet the criteria promulgated under sub. (2) (a) 9.

46.985(6)(f) (f) An administering agency may approve the expenditure of program funds for a family whose disabled child is 21 years of age or over only with the approval of the department in accordance with the rules promulgated under sub. (2) (a) 11.

46.985(6)(g) (g) Using the criteria promulgated under sub. (2) (a) 8., the administering agency shall determine the amount that will be paid to or expended on behalf of each participating family for the services and goods approved under par. (e). The amount that may be paid to or expended on behalf of a family may not exceed $3,000 in any 12-month period for each disabled child in the family, except that the department may, upon request by an administering agency, approve a greater amount for a specific family with exceptional needs.

46.985(6)(h) (h) If an administering agency denies an application or if it terminates a family's participation agreement, it shall provide the parent with a written notice of that fact stating the reason for the denial or termination and shall refer the family to other available agencies and resources. A parent whose application is denied or whose participation agreement is terminated may file a request with the department for a hearing under s. 227.42.

46.985(7) (7) Funding.

46.985(7)(a)(a) From the appropriations under s. 20.435 (7) (b) and (o), the department shall allocate to county departments funds for the administration and implementation of the program.

46.985(7)(b) (b) Funds allocated under this subsection may not be used to replace any other state and federal funds or any county funds that are currently being provided to a family under any program.

46.985(7)(c) (c) The total amount of a county department's allocation used to pay for staff salaries and other administrative costs associated with the program may not exceed 10% of the allocation.

46.985 History History: 1985 a. 29, 120, 176; 1985 a. 182 s. 57; 1987 a. 27, 186; 1989 a. 31; 1993 a. 27, 446; 1995 a. 27; 1997 a. 27; 2001 a. 16; 2005 a. 25; 2007 a. 20; 2009 a. 28.



46.986 Respite care program.

46.986  Respite care program.

46.986(1) (1)  Definitions. In this section:

46.986(1)(a) (a) "Abuse" means the willful infliction on a person of physical pain or injury or unreasonable confinement.

46.986(1)(b) (b) "Caregiver" means an individual who lives in the home of a person with special needs and provides care or supervision for that person.

46.986(1)(c) (c) "County department" means a county department under s. 46.215, 46.22, 46.23, 51.42 or 51.437.

46.986(1)(d) (d) "Neglect" means an act, omission or course of conduct that, because of the failure to provide adequate food, shelter, clothing, medical care or dental care, creates a significant danger to the physical and mental health of a person.

46.986(1)(e) (e) "Provider" means an individual or agency that a caregiver selects, with input to the selection by the person with special needs, if competent, to provide respite care to the person with special needs.

46.986(1)(f) (f) "Respite care" means care that is provided to a person with special needs, or a person at risk of abuse or neglect, in order to provide temporary relief to the caregiver of that person or when the caregiver is unable to provide care.

46.986(1)(g) (g) "Special need" means a person's need resulting from an emotional, behavioral, cognitive, physical or personal condition that necessitates receipt of care or supervision in order to meet the person's basic needs or to prevent harm from occurring to him or her.

46.986(1)(h) (h) "Tribe or band" means the governing body of a federally recognized American Indian tribe or band in this state.

46.986(2) (2) Program.

46.986(2)(a)(a) From the appropriation account under s. 20.435 (7) (br), the department shall contract for the administration of life-span respite care projects with an organization to which all of the following apply:

46.986(2)(a)1. 1. The organization is a private, nonprofit organization, as defined in s. 108.02 (19), that is capable of operating on a statewide basis and has expertise in respite care issues.

46.986(2)(a)2. 2. At least 51% of the members of the organization's governing board are consumers of respite care or caregivers.

46.986(2)(a)3. 3. The membership of the organization's governing board includes providers and elected officials and represents the diverse geographical areas and cultural groups of the state.

46.986(2)(b) (b) The organization with which the department contracts under par. (a) shall do all of the following:

46.986(2)(b)1. 1. After consulting with the department, county departments, tribes or bands, providers and caregivers, prescribe criteria for the distribution of grants to conduct life-span respite care projects. The criteria shall include the requirement that grant funds be equally distributed among 5 administrative regions of the state, as prescribed by the department.

46.986(2)(b)2. 2. Solicit applications from and, using the criteria under subd. 1., award in each state fiscal biennium up to one grant in each of the 5 administrative regions prescribed by the department to any of the following to conduct a life-span respite care project:

46.986(2)(b)2.a. a. A county department.

46.986(2)(b)2.b. b. A tribe or band.

46.986(2)(b)2.c. c. A community-based private, nonprofit entity.

46.986(2)(b)2.d. d. A community-based private entity that is operated for profit.

46.986(2)(b)3. 3. Require that the grantee contribute matching funds to the operation of the life-span respite care project in the following amounts:

46.986(2)(b)3.a. a. Ten percent of the amount of the grant awarded by the organization, as direct services, which shall be used by the grantee to fund payments from caregivers to providers.

46.986(2)(b)3.b. b. Fifteen percent of the amount of the grant awarded by the organization, as in-kind services.

46.986(2)(b)4. 4. Oversee grants awarded under subd. 2., and monitor, provide technical assistance to and evaluate the life-span respite care projects.

46.986(2)(b)5. 5. Develop best practice guidelines and a training curriculum that may be used by life-span respite care projects that are funded under this section and that may be used, if appropriate, by any other respite care providers in the state.

46.986(2)(b)6. 6. Promote the exchange of information and coordination among the state, local governments, life-span respite care projects, entities serving persons with special needs, families of persons with special needs and persons in favor of the promotion of respite care services, to encourage the efficient provision of respite care services.

46.986(2)(b)7. 7. Act as a statewide clearinghouse of information about respite care and existing respite care programs and resources and operate a library of materials that may be lent to persons or organizations upon request.

46.986(2)(b)8. 8. Conduct analyses of respite care policies and proposals, and identify and promote resolution of respite care policy concerns at legislative, state and local levels.

46.986(3) (3) Grants not to supplant other moneys. Moneys awarded as grants under sub. (2) (b) may not be used to supplant moneys otherwise available and, prior to receipt of the grant, dedicated by the grantee to respite care.

46.986(4) (4) Life-span respite care project requirements. Life-span respite care projects for which a grant is awarded under sub. (2) (b) 2. shall do all of the following:

46.986(4)(a) (a) Operate in a culturally competent manner and be sensitive to the unique needs and strengths of a person with special needs and his or her family or caregiver.

46.986(4)(b) (b) Identify, coordinate and develop resources for respite care that are built, to the extent possible, on existing community support services.

46.986(4)(c) (c) Recruit and screen providers.

46.986(4)(d) (d) Identify training resources and organize training programs for providers that address different populations in need of respite care.

46.986(4)(e) (e) Facilitate access by caregivers and families of persons with special needs to an array of respite care service options for which the person with special needs is eligible, that are responsive to caregiver and family needs and that are available before families and primary caregivers reach a crisis situation.

46.986(4)(f) (f) Assist caregivers and families of persons with special needs to identify and coordinate funds and resources available for respite care for which the person with special needs is eligible, and authorize and provide a variety of funds and resources to make available additional respite care services for persons with special needs, under eligibility criteria established by the project.

46.986(5) (5) Advisory committees. Each grantee of moneys to conduct a life-span respite care project under sub. (2) shall create an advisory committee that shall advise the project on how the project may best serve persons with special needs and their caregivers. Consumers of respite care services and caregivers shall comprise at least 51% of the advisory committee membership and shall be representative of the diversity of persons who receive services under the project. Other members shall include providers, representatives of local service agencies and members of the community.

46.986(6) (6) Evaluation. By June 1, 2004, the department and the organization with which the department contracts under sub. (2) (a) shall together evaluate the life-span respite care projects that are conducted under this section. If, following the evaluation, the department and the organization together determine that it is feasible to integrate the life-span respite care projects with any integrated, organized system of long-term care services that is operated by the department, the department shall, by July 1, 2004, provide to the department of administration statutory language that is proposed for inclusion in the 2005-07 biennial budget bill to effect the integration.

46.986 History History: 1999 a. 9; 2001 a. 16, 103.



46.99 Medical assistance waiver for Birth to 3 participants.

46.99  Medical assistance waiver for Birth to 3 participants.

46.99(1)(1) In this section, "medical assistance" means the program under subch. IV of ch. 49.

46.99(2) (2) The department shall request from the secretary of the U.S. department of health and human services a waiver under 42 USC 1396n (c) that authorizes the provision of home or community-based services under medical assistance to children who are eligible for medical assistance and receive early intervention services under s. 51.44.

46.99(3) (3) If the waiver requested under sub. (2) is granted, counties shall provide to the department the nonfederal share of costs for medical assistance services provided under the waiver. Counties may use moneys appropriated under s. 20.435 (7) (bt) and distributed to counties under s. 51.44 (3) (a) to provide the nonfederal share of medical assistance costs.

46.99(3m) (3m) If the waiver requested under sub. (2) is granted, counties shall provide to the department the nonfederal share of the cost incurred by an entity to administer the waiver program under this section.

46.99(4) (4) From the appropriation account under s. 20.435 (4) (o), the department may distribute to counties that provide services under this section the amount of federal moneys received by the state as the federal share of medical assistance for those services, minus the amount transferred to the appropriation account under s. 20.435 (7) (im) for the department's costs of administering this section. Counties shall use moneys distributed under this section to provide services under this section or s. 51.44.

46.99 History History: 2009 a. 28; 2011 a. 32.



46.995 Disabled children's long-term support program; local funding.

46.995  Disabled children's long-term support program; local funding.

46.995(1) (1) A county shall provide to the department the nonfederal share of the cost incurred by an entity to administer services provided without state funding under the disabled children's long-term support program for a child enrolled in the program after December 31, 2010.

46.995(2) (2) A county shall provide to the department the nonfederal share of the cost of services provided without state funding under the disabled children's long-term support program.

46.995 History History: 2011 a. 32.






47. Vocational rehabilitation; specialized programs for persons with disabilities.

47.01 Definitions.

47.01  Definitions. In this chapter:

47.01(1) (1) "Blind" means central visual acuity that does not exceed 20/200 in the better eye with correcting lenses or a visual field that subtends an angle no greater than 20 degrees.

47.01(1m) (1m) "Department" means the department of workforce development.

47.01(2) (2) "Employability" means that the provision of vocational rehabilitation services is likely to enable an individual to obtain or retain employment consistent with his or her capacities and abilities in the competitive labor market, the practice of a profession, self-employment, homemaking, farm or family work, sheltered employment, home-based employment or other gainful work.

47.01(3) (3) "Person with a disability" means any person who has a physical or mental disability that constitutes or results in a substantial barrier to employment and who can reasonably be expected to benefit in terms of employability from the provision of vocational rehabilitation services.

47.01(3g) (3g) "Person with a severe disability" means any person with a disability who has a severe disability that seriously limits one or more functional capacities, including mobility, communication, self-care, self-direction, work tolerance, or work skills, in terms of employability, whose vocational rehabilitation can be expected to require multiple vocational rehabilitation services over an extended period of time and who has one or more physical or mental disabilities determined on the basis of an evaluation of rehabilitation potential to cause comparable substantial functional limitation.

47.01(3m) (3m) "Personal assistance services" has the meaning given in 29 USC 706 (11).

47.01(5) (5) "Visually impaired" means a loss of vision that can reasonably be expected to lead to blindness or a loss of vision that represents a barrier to employment or other major life activities.

47.01(6) (6) "Vocational rehabilitation" means assisting a person with a disability to become capable of competing in the labor market, practicing a profession, being self-employed, raising a family and making a home, participating in sheltered employment or other gainful work.

47.01 History History: 1983 a. 435; 1991 a. 39; 1993 a. 373; 1995 a. 27 ss. 2408, 9130 (4); 1997 a. 3, 112.



47.02 Vocational rehabilitation.

47.02  Vocational rehabilitation.

47.02(1) (1) The state agrees to accept the provisions of 29 USC 701 to 796i, the rehabilitation act of 1973 as amended, and the provisions of 34 CFR 300 to 399 to carry out the purposes of the act and to adopt methods of administering the vocational rehabilitation program which will maximize federal participation. The department shall sign agreements with the federal government under 29 USC 701 to 796i to provide vocational rehabilitation services.

47.02(1m) (1m) The department may cooperate with the federal government in carrying out federal acts concerning vocational rehabilitation.

47.02(2) (2) This section only applies to persons with disabilities and persons with severe disabilities except that each person has a right to be evaluated by the department to determine whether the person is a person with a disability.

47.02(3m) (3m) The department shall:

47.02(3m)(a) (a) Make vocational rehabilitation services under this chapter available in every county to all persons with disabilities who are present in the state, regardless of residency.

47.02(3m)(b) (b) Provide that persons with severe disabilities will receive priority for services under this chapter.

47.02(3m)(c) (c)

47.02(3m)(c)1.1. Advise and assist any person with a disability who applies to the department concerning his or her rehabilitation.

47.02(3m)(c)2. 2. Provide full and prompt consultation with, and preliminary diagnostic study for, each person who applies for vocational rehabilitation services to determine if a vocational rehabilitation plan is feasible.

47.02(3m)(c)3. 3. Acquaint each person for whom a vocational rehabilitation program is feasible with the vocational rehabilitation services available under this chapter, counsel the person concerning selection of a suitable vocation, assist the person in identifying vocational needs and provide the services necessary for vocational rehabilitation.

47.02(3m)(c)4. 4. Register and keep records for each person with a disability who uses the vocational rehabilitation services provided under this chapter.

47.02(3m)(d) (d) Provide medical or other evaluations at no cost to the applicant to determine the applicant's eligibility for vocational rehabilitation services under this chapter.

47.02(3m)(e) (e) Provide assessment and evaluation services appropriate to each individual, develop an individualized written rehabilitation program with each person with a disability and develop and supervise services that are part of the vocational rehabilitation program of any person with a disability.

47.02(3m)(f) (f) Assure that eligibility for vocational rehabilitation services under this chapter is determined without regard to sex, race, age, creed, color, or national origin of the individual applying for services, that no class of individuals is found ineligible solely on the basis of type of disability and that no age limitations for eligibility exist which, by themselves, would result in ineligibility for vocational rehabilitation services.

47.02(3m)(g) (g) Aid persons with disabilities in securing the services needed to make them more employable, place persons with disabilities in suitable occupations and provide postemployment services, as defined in the rehabilitation program developed under par. (e) of a person with a disability, necessary to maintain employment.

47.02(3m)(h) (h) Consider the views of persons who receive vocational rehabilitation services or their parents, guardians or legal custodians and of vocational rehabilitation professionals and providers of vocational rehabilitation services concerning general policy administration of the department's vocational rehabilitation program.

47.02(3m)(i) (i) Provide vocational rehabilitation services to blind and visually impaired persons, appropriate to each individual.

47.02(3m)(j) (j) Maintain current records and statistics on all blind and visually impaired persons in the state concerning vocational rehabilitation, rehabilitation teaching and other departmental services provided and the results achieved in order to plan its services to blind and visually impaired persons.

47.02(3m)(k) (k) Maintain a cooperative relationship with counties to assist in administering and providing uniform services to blind and visually impaired persons throughout the state, to prevent duplication of effort and to ensure that blind and visually impaired persons receive adequate services.

47.02(3m)(L) (L) Promote the establishment of local resources for the vocational rehabilitation of persons with disabilities.

47.02(3m)(m) (m) Except as provided in par. (n), determine the financial need of persons with disabilities based upon a uniform fee schedule as provided under s. 46.03 (18) for the provision or purchase of vocational rehabilitation services specified in the rehabilitation program developed under par. (e) of the person with a disability.

47.02(3m)(n) (n) Assure that no financial needs test is applied as a condition for the provision of counseling, guidance, referral and job placement services. Those services shall be provided at no cost to persons determined eligible for services under this chapter.

47.02(3m)(o) (o) Report to the federal department of education as required in 29 USC 721 (a) (10).

47.02(3m)(p) (p)

47.02(3m)(p)1.1. From the appropriation under s. 20.445 (5) (n), in each fiscal year, allocate $600,000 of moneys received from the federal social security administration for reimbursement of grants to independent living centers. The department shall make grants to independent living centers for nonresidential services to severely disabled individuals as defined in s. 46.96 (1) (b).

47.02(3m)(p)2. 2. To be eligible to receive a grant under subd. 1., an independent living center shall comply with the requirements under s. 46.96 (3m) (a) 1. to 3. and (am) 1. and 2.

47.02(5) (5) Any person aggrieved by a determination of eligibility or ineligibility for vocational rehabilitation services or by the furnishing or denial of vocational rehabilitation services may commence an appeal as provided under rules promulgated by the department.

47.02(6) (6) The department may:

47.02(6)(a) (a) From the appropriation under s. 20.445 (5) (a), provide financial aid to any person with a disability who is receiving vocational rehabilitation training and who has no other source of aid.

47.02(6)(b) (b) Accept gifts, grants and donations to be used for the purposes of this chapter. The department shall deposit all moneys received under this paragraph in the appropriation under s. 20.445 (5) (i).

47.02(6)(c) (c) Provide personal assistance services to any person with a disability through county departments of human services or social services under s. 46.215, 46.22 or 46.23, aging units as defined in s. 46.82 (1) (a) or other persons.

47.02(7) (7)

47.02(7)(a)(a) Except as provided in par. (b), no person may disclose any information concerning any person who applies for or receives vocational rehabilitation services without the consent of the person except when necessary for the administration of this chapter or to carry out a person's rehabilitation plan developed pursuant to this chapter. The department shall promulgate rules to administer this subsection.

47.02(7)(b) (b)

47.02(7)(b)1.1. Paragraph (a) does not prohibit disclosing information of a summary or statistical nature.

47.02(7)(b)2. 2. Any person who has applied for or received vocational rehabilitation services may obtain access to his or her records under rules promulgated by the department.

47.02(7)(c) (c) Any person who violates this subsection or a rule promulgated under this subsection shall be fined not more than $500 or imprisoned not more than 6 months or both.

47.02 History History: 1983 a. 435; 1991 a. 178; 1993 a. 373; 1995 a. 27; 1997 a. 112; 1999 a. 82 ss. 4 to 20; 2003 a. 33; 2013 a. 20.



47.03 Specialized programs for persons with disabilities.

47.03  Specialized programs for persons with disabilities.

47.03(2)(2) The department may accept gifts, grants and donations to be used for the purposes of this section. The department shall deposit all moneys received as gifts, grants and donations in the appropriation under s. 20.445 (5) (i).

47.03(3) (3)

47.03(3)(a)(a) No person may advertise any product as being blind-made or sell or distribute any product that is advertised as being blind-made unless at least 75% of the labor involved in creating the product was performed by blind or visually impaired persons. Work involving the preparation, processing, assembling or packing of a product shall be included in calculating the total labor involved in creating the product, while work involving supervision, administration, inspection, shipping or the production of materials from which a finished product is created shall be excluded from the calculation.

47.03(3)(b) (b) The department shall offer to manufacturers and sellers of blind-made products labels which indicate that a product was made by blind persons. The labels shall be sold at a price that defrays the cost of producing or purchasing the labels.

47.03(3)(c) (c) The department shall investigate each complaint concerning a violation of this subsection and shall refer each complaint that it finds justified to the district attorney of the county in which the alleged violation occurred for prosecution.

47.03(3)(d) (d) Any person who violates this subsection shall be fined not more than $10,000 or imprisoned for not more than 9 months or both.

47.03(4) (4)

47.03(4)(a)(a) The department shall establish a supervised business enterprise program for blind persons in which the department owns, leases, manages, supervises, provides consultative services to or operates businesses for the benefit of blind persons, with the ultimate objective of enabling blind persons to operate their own businesses. The department shall offer blind persons first right to operate these businesses.

47.03(4)(b) (b) The department may charge a portion of the expenses of its supervised business enterprise program to the net proceeds of each business operating under the program. The department shall establish the procedure for setting these charges by rule, with the participation of a committee of blind vendors established under 20 USC 107b-1. The department shall deposit the moneys from the charges made under this paragraph in the appropriation accounts under s. 20.445 (5) (h) and (he).

47.03(4)(c) (c) The department may sell equipment and stock at a fair value, based on condition and serviceability, to any blind person who operates a business under this subsection if all of the following conditions are met:

47.03(4)(c)1. 1. The person can pay for the purchase.

47.03(4)(c)2. 2. The person has received permission from the building manager to use the building in which the business is located.

47.03(4)(c)3. 3. The person has competently operated the business under departmental supervision for at least one year. The department shall define "competently operated" by rule.

47.03(4)(d) (d) If the department sells equipment or stock to a blind person under par. (c), the purchaser shall:

47.03(4)(d)1. 1. Keep the property in good repair and replace worn-out or obsolete equipment.

47.03(4)(d)2. 2. Furnish written reports containing all information the department requires at times specified by the department.

47.03(4)(d)3. 3. Operate the business in accordance with this section and with 20 USC 107 to 107f.

47.03(4)(e) (e) If the department sells equipment or stock to a blind person under par. (c), the bill of sale shall give the department the first right to repurchase the business and its assets if the blind person resells the business or dies. The department's repurchase shall be at a fair value, based on condition and serviceability, but the department may only exercise its right to repurchase within 90 days after it receives notice of the blind person's intention to resell the business or of the blind person's death. The bill of sale shall also require the purchaser to resell the business and its assets to the department at a fair value, based on condition and serviceability, if the purchaser fails to operate the business in accordance with the bill of sale, with this section or with 20 USC 107 to 107f. If the department repurchases a business under this paragraph it shall offer the right to operate the business as provided in par. (a).

47.03(5) (5) The department shall establish and maintain businesses under sub. (4) in state buildings if the department finds that a business would be feasible and profitable.

47.03(6) (6) If no blind person is available to operate a business established under sub. (4), the department may operate the business until a blind operator is available.

47.03(7) (7) If the department decides that a business under sub. (4) would not be feasible and profitable in any state building, the department may contract with vending machine operators to install vending machines in the building, giving preference to blind operators of vending machines. The department may, under the procedures established as required under sub. (4) (b), charge the net proceeds of each business operating under this subsection. The department shall deposit the moneys from the charges made under this subsection in the appropriation account under s. 20.445 (5) (h) and shall disburse the proceeds to provide services to blind persons under sub. (4) in accordance with 20 USC 107 to 107f.

47.03(8) (8) A blind person participating in the supervised business enterprise program who is aggrieved by an act or omission of the department may commence a grievance proceeding under rules promulgated by the department.

47.03(9) (9) The council on blindness shall make recommendations to the department and to any other state agency concerning procedures, policies, services, activities, programs, investigations and research that affect any problem of blind or visually impaired persons. The department shall consult with the council concerning its programs that affect blind or visually impaired persons; the council may initiate consultations with the department. Upon request the department shall provide information to the council relating to matters concerning blind or visually impaired persons, but only information of a summary or statistical nature.

47.03(11) (11)

47.03(11)(a)(a) The department shall provide services, including vocational training and a supervised business initiatives program for persons with severe disabilities who are eligible for vocational rehabilitation services. Under this subsection, the department may own, lease, manage, supervise or operate businesses for the benefit of persons with severe disabilities, with the ultimate objective of enabling persons with severe disabilities to operate their own businesses.

47.03(11)(b) (b) The department may charge a portion of the expenses of its supervised business initiatives program to each business operating under the program. The department shall establish by rule the formula for its charges under this paragraph.

47.03 History History: 1983 a. 435; 1985 a. 29, 266; 1987 a. 27; 1989 a. 31; 1991 a. 39, 178; 1993 a. 16; 1995 a. 27; 1997 a. 27, 36, 112, 283; 2001 a. 109; 2003 a. 33; 2011 a. 32.



47.035 Fiscal agents for persons with disabilities.

47.035  Fiscal agents for persons with disabilities.

47.035(1)(1) Except as authorized in sub. (2) if an individual receives direct funding for personal assistance services that are provided to the individual under s. 47.02 (6) (c), and the services are provided through a county department of human services or social services or an aging unit, the county department or aging unit through which the services are provided shall serve directly as a fiscal agent or contract with a fiscal intermediary to serve as a fiscal agent for that individual for the purposes of performing the responsibilities and protecting the interests of the individual under the unemployment insurance law. The fiscal agent under this subsection is responsible for remitting any federal unemployment compensation taxes or state unemployment insurance contributions owed by the individual, including any interest and penalties which are owed by the individual; for serving as the representative of the individual in any investigation, meeting, hearing or appeal involving ch. 108 or the federal unemployment tax act (26 USC 3301 to 3311) in which the individual is a party; and for receiving, reviewing, completing and returning all forms, reports and other documents required under ch. 108 or the federal unemployment tax act on behalf of the individual.

47.035(2) (2) An individual may make an informed, knowing and voluntary election to waive the right to a fiscal agent under sub. (1). The waiver may be as to all or any portion of the fiscal agent's responsibilities. The waiver may be rescinded in whole or in part at any time.

47.035 History History: 1993 a. 373; 1997 a. 39, 112; 1999 a. 82.



47.04 Contractual services.

47.04  Contractual services. The department may contract with nongovernmental agencies to provide the agencies vocational rehabilitation services.

47.04 History History: 1985 a. 29.






48. Children's code.

48.01 Title and legislative purpose.

48.01  Title and legislative purpose.

48.01(1) (1) This chapter may be cited as "The Children's Code". In construing this chapter, the best interests of the child or unborn child shall always be of paramount consideration. This chapter shall be liberally construed to effectuate the following express legislative purposes:

48.01(1)(a) (a) While recognizing that the paramount goal of this chapter is to protect children and unborn children, to preserve the unity of the family, whenever appropriate, by strengthening family life through assisting parents and the expectant mothers of unborn children, whenever appropriate, in fulfilling their responsibilities as parents or expectant mothers. The courts and agencies responsible for child welfare, while assuring that a child's health and safety are the paramount concerns, should assist parents and the expectant mothers of unborn children in changing any circumstances in the home which might harm the child or unborn child, which may require the child to be placed outside the home or which may require the expectant mother to be taken into custody. The courts should recognize that they have the authority, in appropriate cases, not to reunite a child with his or her family. The courts and agencies responsible for child welfare should also recognize that instability and impermanence in family relationships are contrary to the welfare of children and should therefore recognize the importance of eliminating the need for children to wait unreasonable periods of time for their parents to correct the conditions that prevent their safe return to the family.

48.01(1)(ad) (ad) To provide judicial and other procedures through which children and all other interested parties are assured fair hearings and their constitutional and other legal rights are recognized and enforced, while protecting the public safety.

48.01(1)(ag) (ag) To recognize that children have certain basic needs which must be provided for, including the need for adequate food, clothing and shelter; the need to be free from physical, sexual or emotional injury or exploitation; the need to develop physically, mentally and emotionally to their potential; and the need for a safe and permanent family. It is further recognized that, under certain circumstances, in order to ensure that the needs of a child, as described in this paragraph, are provided for, the court may determine that it is in the best interests of the child for the child to be removed from his or her parents, consistent with any applicable law relating to the rights of parents.

48.01(1)(am) (am) To recognize that unborn children have certain basic needs which must be provided for, including the need to develop physically to their potential and the need to be free from physical harm due to the habitual lack of self-control of their expectant mothers in the use of alcohol beverages, controlled substances or controlled substance analogs, exhibited to a severe degree. It is further recognized that, when an expectant mother of an unborn child suffers from a habitual lack of self-control in the use of alcohol beverages, controlled substances or controlled substance analogs, exhibited to a severe degree, in order to ensure that the needs of the unborn child, as described in this paragraph, are provided for, the court may determine that it is in the best interests of the unborn child for the expectant mother to be ordered to receive treatment, including inpatient treatment, for that habitual lack of self-control, consistent with any applicable law relating to the rights of the expectant mother.

48.01(1)(ap) (ap) To recognize the compelling need to reduce the harmful financial, societal and emotional impacts that arise and the tremendous burdens that are placed on families and the community and on the health care, social services, educational and criminal justice systems as a result of the habitual lack of self-control of expectant mothers in the use of alcohol beverages, controlled substances or controlled substance analogs, exhibited to a severe degree, during all stages of pregnancy.

48.01(1)(bg) (bg)

48.01(1)(bg)1.1. To ensure that children are protected against the harmful effects resulting from the absence of parents or parent substitutes, from the inability, other than financial inability, of parents or parent substitutes to provide care and protection for their children and from the destructive behavior of parents or parent substitutes in providing care and protection for their children.

48.01(1)(bg)2. 2. To ensure that children are provided good substitute parental care in the event of the absence, temporary or permanent inability, other than financial inability, or unfitness of parents to provide care and protection for their children.

48.01(1)(bm) (bm) To ensure that unborn children are protected against the harmful effects resulting from the habitual lack of self-control of their expectant mothers in the use of alcohol beverages, controlled substances or controlled substance analogs, exhibited to a severe degree. To effectuate this purpose and the purpose specified in par. (am), it is the intent of the legislature that the provisions of this chapter that protect unborn children against those harmful effects and that provide for the needs of unborn children, as described in par. (am), shall be construed to apply throughout an expectant mother's pregnancy to the extent that application of those provisions throughout an expectant mother's pregnancy is constitutionally permissible and that expectant mothers who habitually lack self-control in the use of alcohol beverages, controlled substances or controlled substance analogs, exhibited to a severe degree, be encouraged to seek treatment for that habitual lack of self-control voluntarily when voluntary treatment would be practicable and effective.

48.01(1)(br) (br) To encourage innovative and effective prevention, intervention and treatment approaches, including collaborative community efforts and the use of community-based programs, as significant strategies in planning and implementing legislative, executive and local government policies and programs relating to children and their families and substitute families and to unborn children and their expectant mothers.

48.01(1)(dm) (dm) To divert children and unborn children from formal proceedings under this chapter to the extent that this is consistent with protection of children, unborn children and the public safety.

48.01(1)(f) (f) To assure that children pending adoptive homes will be placed in the best homes available and protected from adoption by persons unfit to have responsibility for raising children.

48.01(1)(gg) (gg) To promote the adoption of children into safe and stable families rather than allowing children to remain in the impermanence of foster care.

48.01(1)(gr) (gr) To allow for the termination of parental rights at the earliest possible time after rehabilitation and reunification efforts are discontinued in accordance with this chapter and termination of parental rights is in the best interest of the child.

48.01(1)(gt) (gt) To reaffirm that the duty of a parent to support and maintain his or her child continues during any period in which the child may be removed from the custody of the parent.

48.01(1)(h) (h) To provide a just and humane program of services to nonmarital children, children and unborn children in need of protection or services, and the expectant mothers of those unborn children; to avoid duplication and waste of effort and money on the part of public and private agencies; and to coordinate and integrate a program of services to children and families.

48.01(2) (2) In Indian child custody proceedings, the best interests of the Indian child shall be determined in accordance with the federal Indian Child Welfare Act, 25 USC 1901 to 1963, and the policy specified in this subsection. It is the policy of this state for courts and agencies responsible for child welfare to do all of the following:

48.01(2)(a) (a) Cooperate fully with Indian tribes in order to ensure that the federal Indian Child Welfare Act is enforced in this state.

48.01(2)(b) (b) Protect the best interests of Indian children and promote the stability and security of Indian tribes and families by doing all of the following:

48.01(2)(b)1. 1. Establishing minimum standards for the removal of Indian children from their families and placing those children in out-of-home care placements, preadoptive placements, or adoptive placements that will reflect the unique value of Indian culture.

48.01(2)(b)2. 2. Using practices, in accordance with the federal Indian Child Welfare Act, 25 USC 1901 to 1963, this section, and other applicable law, that are designed to prevent the voluntary or involuntary out-of-home care placement of Indian children and, when an out-of-home care placement, adoptive placement, or preadoptive placement is necessary, placing an Indian child in a placement that reflects the unique values of the Indian child's tribal culture and that is best able to assist the Indian child in establishing, developing, and maintaining a political, cultural, and social relationship with the Indian child's tribe and tribal community.

48.01 History History: 1977 c. 354; 1979 c. 330; 1981 c. 81; 1985 a. 311; 1987 a. 383; 1989 a. 41; 1993 a. 446; 1995 a. 77, 275; 1997 a. 237, 292; 1999 a. 32; 2007 a. 20; 2009 a. 28, 94.

48.01 Annotation The "best interests of the child" is a question of law. Adoption of Tachick, 60 Wis. 2d 540, 210 N.W.2d 865 (1973).

48.01 Annotation The "paramount consideration" of the child's best interest does not mandate that the child's interests will always outweigh the public's. In Interest of B.B. 166 Wis. 2d 202, 479 N.W.2d 205 (Ct. App. 1991).

48.01 Annotation Jurisdictional questions relating to the Indian child welfare act are discussed. 70 Atty. Gen. 237.

48.01 Annotation Adoption and termination proceedings in Wisconsin: Straining the wisdom of Solomon. Hayes and Morse, 66 MLR 439 (1983).

48.01 Annotation The Indian child welfare act-tribal self-determination through participation in child custody proceedings. 1979 WLR 1202.



48.02 Definitions.

48.02  Definitions. In this chapter, unless otherwise defined:

48.02(1) (1) "Abuse", other than when used in referring to abuse of alcohol beverages or other drugs, means any of the following:

48.02(1)(a) (a) Physical injury inflicted on a child by other than accidental means.

48.02(1)(am) (am) When used in referring to an unborn child, serious physical harm inflicted on the unborn child, and the risk of serious physical harm to the child when born, caused by the habitual lack of self-control of the expectant mother of the unborn child in the use of alcohol beverages, controlled substances or controlled substance analogs, exhibited to a severe degree.

48.02(1)(b) (b) Sexual intercourse or sexual contact under s. 940.225, 948.02, 948.025, or 948.085.

48.02(1)(c) (c) A violation of s. 948.05.

48.02(1)(d) (d) Permitting, allowing or encouraging a child to violate s. 944.30.

48.02(1)(e) (e) A violation of s. 948.055.

48.02(1)(f) (f) A violation of s. 948.10.

48.02(1)(g) (g) Manufacturing methamphetamine in violation of s. 961.41 (1) (e) under any of the following circumstances:

48.02(1)(g)1. 1. With a child physically present during the manufacture.

48.02(1)(g)2. 2. In a child's home, on the premises of a child's home, or in a motor vehicle located on the premises of a child's home.

48.02(1)(g)3. 3. Under any other circumstances in which a reasonable person should have known that the manufacture would be seen, smelled, or heard by a child.

48.02(1)(gm) (gm) Emotional damage for which the child's parent, guardian or legal custodian has neglected, refused or been unable for reasons other than poverty to obtain the necessary treatment or to take steps to ameliorate the symptoms.

48.02(1d) (1d) "Adult" means a person who is 18 years of age or older, except that for purposes of investigating or prosecuting a person who is alleged to have violated any state or federal criminal law or any civil law or municipal ordinance, "adult" means a person who has attained 17 years of age.

48.02(1e) (1e) "Alcohol and other drug abuse impairment" means a condition of a person which is exhibited by characteristics of habitual lack of self-control in the use of alcohol beverages, controlled substances or controlled substance analogs to the extent that the person's health is substantially affected or endangered or the person's social or economic functioning is substantially disrupted.

48.02(1m) (1m) "Alcoholism" has the meaning given in s. 51.01 (1m).

48.02(1s) (1s) "Approved treatment facility" has the meaning given in s. 51.01 (2).

48.02(2) (2) "Child", when used without further qualification, means a person who is less than 18 years of age, except that for purposes of investigating or prosecuting a person who is alleged to have violated a state or federal criminal law or any civil law or municipal ordinance, "child" does not include a person who has attained 17 years of age.

48.02(2d) (2d) "Controlled substance" has the meaning given in s. 961.01 (4).

48.02(2e) (2e) "Controlled substance analog" has the meaning given in s. 961.01 (4m).

48.02(2f) (2f) "Coordinated services plan of care" has the meaning given in s. 46.56 (1) (cm).

48.02(2g) (2g) "County department" means a county department under s. 46.22 or 46.23, unless the context requires otherwise.

48.02(2m) (2m) "Court", when used without further qualification, means the court assigned to exercise jurisdiction under this chapter and ch. 938.

48.02(3) (3) "Court intake worker" means any person designated to provide intake services under s. 48.067.

48.02(4) (4) "Department" means the department of children and families.

48.02(5) (5) "Developmentally disabled" means having a developmental disability, as defined in s. 51.01 (5).

48.02(5g) (5g) "Drug dependent" has the meaning given in s. 51.01 (8).

48.02(5j) (5j) "Emotional damage" means harm to a child's psychological or intellectual functioning. "Emotional damage" shall be evidenced by one or more of the following characteristics exhibited to a severe degree: anxiety; depression; withdrawal; outward aggressive behavior; or a substantial and observable change in behavior, emotional response or cognition that is not within the normal range for the child's age and stage of development.

48.02(5m) (5m) "Foreign jurisdiction" means a jurisdiction outside of the United States.

48.02(6) (6) "Foster home" means any facility that is operated by a person required to be licensed by s. 48.62 (1) and that provides care and maintenance for no more than 4 children or, if necessary to enable a sibling group to remain together, for no more than 6 children or, if the department promulgates rules permitting a different number of children, for the number of children permitted under those rules.

48.02(7) (7) "Group home" means any facility operated by a person required to be licensed by the department under s. 48.625 for the care and maintenance of 5 to 8 children, as provided in s. 48.625 (1).

48.02(8) (8) "Guardian" means the person named by the court having the duty and authority of guardianship.

48.02(8d) (8d) "Indian" means any person who is a member of an Indian tribe or who is an Alaska native and a member of a regional corporation, as defined in 43 USC 1606.

48.02(8g) (8g) "Indian child" means any unmarried person who is under the age of 18 years and is affiliated with an Indian tribe in any of the following ways:

48.02(8g)(a) (a) As a member of the Indian tribe.

48.02(8g)(b) (b) As a person who is eligible for membership in an Indian tribe and is the biological child of a member of an Indian tribe.

48.02(8m) (8m) "Indian child's tribe" means one of the following:

48.02(8m)(a) (a) The Indian tribe in which an Indian child is a member or eligible for membership.

48.02(8m)(b) (b) In the case of an Indian child who is a member of or eligible for membership in more than one tribe, the Indian tribe with which the Indian child has the more significant contacts.

48.02(8p) (8p) "Indian custodian" means an Indian person who has legal custody of an Indian child under tribal law or custom or under state law or to whom temporary physical care, custody, and control has been transferred by the parent of the child.

48.02(8r) (8r) "Indian tribe" means any Indian tribe, band, nation, or other organized group or community of Indians that is recognized as eligible for the services provided to Indians by the U.S. secretary of the interior because of Indian status, including any Alaska native village, as defined in 43 USC 1602 (c).

48.02(10) (10) "Judge", if used without further qualification, means the judge of the court assigned to exercise jurisdiction under this chapter and ch. 938.

48.02(10r) (10r) "Juvenile detention facility" means a locked facility approved by the department of corrections under s. 301.36 for the secure, temporary holding in custody of children.

48.02(11) (11) "Legal custodian" means a person, other than a parent or guardian, or an agency to whom legal custody of the child has been transferred by a court, but does not include a person who has only physical custody of the child.

48.02(12) (12) "Legal custody" means a legal status created by the order of a court, which confers the right and duty to protect, train and discipline the child, and to provide food, shelter, legal services, education and ordinary medical and dental care, subject to the rights, duties and responsibilities of the guardian of the child and subject to any residual parental rights and responsibilities and the provisions of any court order.

48.02(12g) (12g) "Neglect" means failure, refusal or inability on the part of a caregiver, for reasons other than poverty, to provide necessary care, food, clothing, medical or dental care or shelter so as to seriously endanger the physical health of the child.

48.02(12m) (12m) "Nonidentifying social history information" means information about a person's birth parent that may aid the person in establishing a sense of identity. "Nonidentifying social history information" may include, but is not limited to, the following information about a birth parent, but does not include any information that would disclose the name, location or identity of a birth parent:

48.02(12m)(a) (a) Age at the time of the person's birth.

48.02(12m)(b) (b) Nationality.

48.02(12m)(c) (c) Race.

48.02(12m)(d) (d) Education.

48.02(12m)(e) (e) General physical appearance.

48.02(12m)(f) (f) Talents, hobbies and special interests.

48.02(12m)(h) (h) Reason for placing the child for adoption or for the termination of parental rights.

48.02(12m)(i) (i) Religion.

48.02(12m)(k) (k) Family history.

48.02(12m)(m) (m) Personality traits of each parent.

48.02(13) (13) "Parent" means a biological parent, a husband who has consented to the artificial insemination of his wife under s. 891.40, or a parent by adoption. If the child is a nonmarital child who is not adopted or whose parents do not subsequently intermarry under s. 767.803, "parent" includes a person acknowledged under s. 767.805 or a substantially similar law of another state or adjudicated to be the biological father. "Parent" does not include any person whose parental rights have been terminated. For purposes of the application of s. 48.028 and the federal Indian Child Welfare Act, 25 USC 1901 to 1963, "parent" means a biological parent, an Indian husband who has consented to the artificial insemination of his wife under s. 891.40, or an Indian person who has lawfully adopted an Indian child, including an adoption under tribal law or custom, and includes, in the case of a nonmarital child who is not adopted or whose parents do not subsequently intermarry under s. 767.803, a person acknowledged under s. 767.805, a substantially similar law of another state, or tribal law or custom to be the biological father or a person adjudicated to be the biological father, but does not include any person whose parental rights have been terminated.

48.02(14) (14) "Physical custody" means actual custody of the person in the absence of a court order granting legal custody to the physical custodian.

48.02(14g) (14g) "Physical injury" includes but is not limited to lacerations, fractured bones, burns, internal injuries, severe or frequent bruising or great bodily harm, as defined in s. 939.22 (14).

48.02(15) (15) "Relative" means a parent, stepparent, brother, sister, stepbrother, stepsister, half brother, half sister, brother-in-law, sister-in-law, first cousin, 2nd cousin, nephew, niece, uncle, aunt, stepuncle, stepaunt, or any person of a preceding generation as denoted by the prefix of grand, great, or great-great, whether by blood, marriage, or legal adoption, or the spouse of any person named in this subsection, even if the marriage is terminated by death or divorce. For purposes of the application of s. 48.028 and the federal Indian Child Welfare Act, 25 USC 1901 to 1963, "relative" includes an extended family member, as defined in s. 48.028 (2) (am), whether by blood, marriage, or adoption, including adoption under tribal law or custom.

48.02(15d) (15d) "Residential care center for children and youth" means a facility operated by a child welfare agency licensed under s. 48.60 for the care and maintenance of children residing in that facility.

48.02(16) (16) "Secretary" means the secretary of children and families.

48.02(17) (17) "Shelter care facility" means a nonsecure place of temporary care and physical custody for children, including a holdover room, licensed by the department under s. 48.66 (1) (a).

48.02(17m) (17m) "Special treatment or care" means professional services which need to be provided to a child or his or her family to protect the well-being of the child, prevent placement of the child outside the home or meet the special needs of the child. "Special treatment or care" also means professional services which need to be provided to the expectant mother of an unborn child to protect the physical health of the unborn child and of the child when born from the harmful effects resulting from the habitual lack of self-control of the expectant mother in the use of alcohol, controlled substances or controlled substance analogs, exhibited to a severe degree. This term includes, but is not limited to, medical, psychological or psychiatric treatment, alcohol or other drug abuse treatment or other services which the court finds to be necessary and appropriate.

48.02(18) (18) "Trial" means a fact-finding hearing to determine jurisdiction.

48.02(18j) (18j) "Tribal court" means a court that has jurisdiction over Indian child custody proceedings, and that is either a court of Indian offenses or a court established and operated under the code or custom of an Indian tribe, or any other administrative body of an Indian tribe that is vested with authority over Indian child custody proceedings.

48.02(18m) (18m) "Tribal school" has the meaning given in s. 115.001 (15m).

48.02(19) (19) "Unborn child" means a human being from the time of fertilization to the time of birth.

48.02 History History: 1971 c. 41 s. 12; 1971 c. 164; 1973 c. 263; 1977 c. 205, 299, 354, 418, 447, 449; 1979 c. 135, 300, 352; 1981 c. 81; 1983 a. 189, 447, 471; 1985 a. 176; 1987 a. 27, 285, 339; 1989 a. 31; Sup. Ct. Order, 151 Wis. 2d xxv (1989); 1989 a. 107; 1991 a. 39; 1993 a. 98, 375, 377, 385, 446, 491; 1995 a. 27 ss. 2423 to 2426p, 9126 (19), 9145 (1); 1995 a. 77, 275, 352, 448; 1997 a. 27, 104, 191, 292; 1999 a. 9; 2001 a. 16, 59, 69; 2005 a. 113, 232, 277, 344; 2005 a. 443 s. 265; 2007 a. 20; 2009 a. 28; 2009 a. 94 ss. 2 to 9, 231; 2009 a. 185 s. 86; 2009 a. 302, 334.

48.02 Annotation Under sub. (13), a deceased parent continues to be parent; a deceased parent's parents continue to be grandparents. Grandparental Visitation of C.G.F. 168 Wis. 2d 62, N.W.2d 803 (1992).

48.02 Annotation A viable fetus is not a "person" within the definition of a child under sub. (2). State ex rel. Angela M.W. v. Kruzicki, 209 Wis. 2d 112, 561 N.W.2d 729 (1997), 95-2480.

48.02 Annotation While the second sentence of sub. (13) applies exclusively to nonmarital children, the first sentence does not apply exclusively to children of married individuals. The biological father of a nonmarital child satisfies the definition of parent in s. 48.02 (13) as he is a biological parent notwithstanding that he has not officially been adjudicated as the child's biological father. State v. James P. 2005 WI 80, 281 Wis. 2d 685, 698 N.W.2d 95, 04-0723.

48.02 Annotation An interpretation of "severe bruising" under sub. (14g) that includes consideration of the circumstances surrounding the physical injury is reasonable. A child's bruises were severe based on the combination of: 1) the sensitive location of the bruising, on the child's skull; 2) the vulnerability of a child of the victim's age; and 3) the means by which the court determined the bruises were created, by an adult hand pressing on the child's skull. Kristi L. M. v. Dennis E. M. 2007 WI 85, 302 Wis. 2d 185, 734 N.W.2d 375, 05-1034.

48.02 Annotation Parentage may be established in one of 3 ways: by initiating a paternity action under s. 767.80, by petitioning for adoption under ch. 48, or by virtue of the presumption established by the artificial insemination statute. While a circuit court possesses common law authority to order visitation, it has no authority outside of the statutes to confer parental rights. Dustardy H. v. Bethany H. 2011 WI App 2, 331 Wis. 2d 158, 794 N.W.2d 230, 08-2587.

48.02 Annotation Enforcement of surrogacy agreements promotes stability and permanence in family relationships because it allows the intended parents to plan for the arrival of their child, reinforces the expectations of all parties to the agreement, and reduces contentious litigation. The surrogacy agreement in this case was enforceable except for the portions of the agreement requiring a voluntary termination of parental rights (TPR). The TPR provisions did not comply with the procedural safeguards set forth in s. 48.41 for a voluntary TPR because the biological mother would not consent to the TPR and there was no legal basis for involuntary termination. The TPR provisions were severable. Rosecky v. Schissel, 2013 WI 66, ___ Wis. 2d ___, ___ N.W.2d ___, 11-2166.

48.02 Annotation Due process and equal protection; classifications based on illegitimacy. Bazos, 1973 WLR 908.

48.02 Annotation Wisconsin's Undeveloped Surrogacy Law. Walsh. Wis. Law. March 2012.



48.023 Guardianship.

48.023  Guardianship. Except as limited by an order of the court under s. 48.977 (5) (b) or 48.978 (6) (b) 2., a person appointed by the court to be the guardian of a child under this chapter has the duty and authority to make important decisions in matters having a permanent effect on the life and development of the child and the duty to be concerned about the child's general welfare, including but not limited to:

48.023(1) (1) The authority to consent to marriage, enlistment in the U.S. armed forces, major medical, psychiatric and surgical treatment, and obtaining a motor vehicle operator's license.

48.023(2) (2) The authority to represent the child in legal actions and make other decisions of substantial legal significance concerning the child but not the authority to deny the child the assistance of counsel as required by this chapter.

48.023(3) (3) The right and duty of reasonable visitation of the child.

48.023(4) (4) The rights and responsibilities of legal custody except when legal custody has been vested in another person or when the child is under the supervision of the department of corrections under s. 938.183, 938.34 (4h), (4m) or (4n) or 938.357 (4) or the supervision of a county department under s. 938.34 (4d) or (4n).

48.023 History History: 1977 c. 354; 1993 a. 385; 1995 a. 27, 77, 275, 352; 1997 a. 334.

48.023 Annotation A guardian may not recover for the loss of society and companionship of a ward, nor may the guardian bring a separate claim for costs incurred or income lost on account of injuries to the ward. Conant v. Physicians Plus Medical Group, Inc. 229 Wis. 2d 271, 600 N.W.2d 21 (Ct. App. 1999), 98-3285.

48.023 Annotation A guardian has general authority to consent to medication for a ward, but may consent to psychotropic medication only in accordance with ss. 880.07 (1m) and 880.33 (4m) and (4r). The guardian's authority to consent to medication or medical treatment of any kind is not affected by an order for protective placement or services. OAG 5-99.



48.025 Declaration of paternal interest in matters affecting children.

48.025  Declaration of paternal interest in matters affecting children.

48.025(1)(1) Any person claiming to be the father of a nonmarital child who is not adopted or whose parents do not subsequently intermarry under s. 767.803 and whose paternity has not been established may, in accordance with procedures under this section, file with the department a declaration of his interest in matters affecting the child. The department may not charge a fee for filing a declaration under this section.

48.025(2) (2)

48.025(2)(a)(a) A declaration under sub. (1) may be filed at any time before a termination of the father's parental rights under subch. VIII. This paragraph does not apply to a declaration that is filed on or after July 1, 2006.

48.025(2)(b) (b) A declaration under sub. (1) may be filed at any time before the birth of the child or within 14 days after the birth of the child, except that a man who receives a notice under s. 48.42 (1g) (b) may file a declaration within 21 days after the date on which the notice was mailed. This paragraph does not apply to a declaration filed before July 1, 2006.

48.025(2)(c) (c) The declaration shall be in writing, shall be signed and verified upon oath or affirmation by the person filing the declaration, and shall contain the person's name and address, the name and last-known address of the mother, the month and year of the birth or expected birth of the child, and a statement that the person filing the declaration has reason to believe that he may be the father of the child. If the person filing the declaration is under 18 years of age, the declaration shall also be signed by a parent or guardian of the person.

48.025(2)(d) (d) A person who has filed a declaration under sub. (1) may revoke the declaration at any time by filing with the department a statement, signed and verified upon oath or affirmation, that the person, to the best of his knowledge and belief, is not the father of the child or that another person has been adjudicated as the father of the child. If the person filing the revocation is under 18 years of age, the revocation shall also be signed by a parent or guardian of the person.

48.025(3) (3)

48.025(3)(a)(a) The department shall keep confidential and may not open to public inspection or disclose the contents of any declaration, revocation of a declaration, or response to a declaration filed under this section, except as provided under pars. (b) and (c) or by order of the court for good cause shown.

48.025(3)(b) (b) A copy of a declaration filed with the department under sub. (1) shall be sent to the mother at her last-known address. Nonreceipt of such copy shall not affect the validity of the declaration. The mother may send a written response to the declaration to the department, and the written response shall be filed with the declaration. Failure to send a written response shall not constitute an admission of the statements contained in the declaration.

48.025(3)(c) (c) A court in a proceeding under s. 48.13, 48.133, 48.14, or 938.13 or under a substantially similar law of another state or a person authorized to file a petition under s. 48.25, 48.42, 48.837, or 938.25 or under a substantially similar law of another state may request the department to search its files to determine whether a person who may be the father of the child who is the subject of the proceeding has filed a declaration under this section. If the department has on file a declaration of paternal interest in matters affecting the child, the department shall issue to the requester a copy of the declaration. If the department does not have on file a declaration of paternal interest in matters affecting the child, the department shall issue to the requester a statement that no declaration could be located. The department may require a person who requests a search under this paragraph to pay a reasonable fee that is sufficient to defray the costs to the department of maintaining its file of declarations and publicizing information relating to declarations of paternal interest under this section.

48.025(3)(d) (d) Any person who obtains any information under this subsection may use or disclose that information only for the purposes of a proceeding under s. 48.13, 48.133, 48.14, or 938.13 or under a substantially similar law of another state and may not use or disclose that information for any other purpose except by order of the court for good cause shown.

48.025(4) (4) Filing a declaration under this section shall not extend parental rights to the person filing such declaration.

48.025(5) (5)

48.025(5)(a)(a) The department shall publicize, in a manner calculated to provide maximum notice to all persons who might claim to be the father of a nonmarital child, all of the following information:

48.025(5)(a)1. 1. That a person claiming to be the father of a nonmarital child may affirmatively protect his parental rights by filing a declaration of interest under this section.

48.025(5)(a)2. 2. The procedures for filing a declaration of interest.

48.025(5)(a)3. 3. The consequences of filing a declaration of interest.

48.025(5)(a)4. 4. The consequences of not filing a declaration of interest.

48.025(5)(b) (b) The department may publicize the information under par. (a) by posting the information on the Internet, by creating a pamphlet for use by schools and health care providers, and by requiring agencies that provide services under contract with the department to provide the information to clients.

48.025(6) (6)

48.025(6)(a)(a) Any person who makes a false statement in a declaration, revocation of a declaration, or response to a declaration filed under this section that the person does not believe is true is subject to prosecution for false swearing under s. 946.32 (2).

48.025(6)(b) (b) Except as permitted under sub. (3), any person who intentionally obtains, uses, or discloses information that is confidential under this section may be fined not more than $1,000 or imprisoned for not more than 90 days or both.

48.025 History History: 1973 c. 263; 1979 c. 330; 1981 c. 359; 1983 a. 447; 2005 a. 293; 2005 a. 443 s. 265.

48.025 Annotation The constitutional rights of a putative father to establish his parentage and assert parental rights. 58 MLR 175.



48.027 Child custody jurisdiction.

48.027  Child custody jurisdiction. All proceedings relating to the custody of children shall comply with the requirements of ch. 822.

48.027 History History: 1975 c. 283.



48.028 Indian child welfare.

48.028  Indian child welfare.

48.028(1) (1)  Declaration of policy. In Indian child custody proceedings, the best interests of the Indian child shall be determined in accordance with s. 48.01 (2).

48.028(2) (2) Definitions. In this section:

48.028(2)(a) (a) "Adoptive placement" means the permanent placement of an Indian child for adoption.

48.028(2)(am) (am) "Extended family member" means a person who is defined as a member of an Indian child's extended family by the law or custom of the Indian child's tribe or, in the absence of such a law or custom, a person who has attained the age of 18 years and who is the Indian child's grandparent, aunt, uncle, brother, sister, brother-in-law, sister-in-law, niece, nephew, first cousin, 2nd cousin, or stepparent.

48.028(2)(b) (b) "Former Indian custodian" means a person who was the Indian custodian of an Indian child before termination of parental rights to and adoption of the Indian child.

48.028(2)(c) (c) "Former parent" means a person who was the parent of an Indian child before termination of parental rights to and adoption of the Indian child.

48.028(2)(d) (d) "Indian child custody proceeding" means a proceeding governed by the federal Indian Child Welfare Act, 25 USC 1901 to 1963, in which any of the following may occur:

48.028(2)(d)1. 1. An adoptive placement.

48.028(2)(d)2. 2. An out-of-home care placement.

48.028(2)(d)3. 3. A preadoptive placement.

48.028(2)(d)4. 4. A termination of parental rights, as defined in s. 48.40 (2) to an Indian child.

48.028(2)(e) (e) "Out-of-home care placement" means the removal of an Indian child from the home of his or her parent or Indian custodian for temporary placement in a foster home, group home, residential care center for children and youth, or shelter care facility, in the home of a relative other than a parent, or in the home of a guardian, from which placement the parent or Indian custodian cannot have the child returned upon demand. "Out-of-home care placement" does not include an adoptive placement, a preadoptive placement, or holding an Indian child in custody under ss. 48.19 to 48.21.

48.028(2)(f) (f) "Preadoptive placement" means the temporary placement of an Indian child in a foster home, group home, or residential care center for children and youth, in the home of a relative other than a parent, or in the home of a guardian after a termination of parental rights but prior to or in lieu of an adoptive placement.

48.028(2)(g) (g) "Qualified expert witness" means a person who is any of the following:

48.028(2)(g)1. 1. A member of the Indian child's tribe recognized by the Indian child's tribal community as knowledgeable regarding the tribe's customs relating to family organization or child-rearing practices.

48.028(2)(g)2. 2. A member of another tribe who is knowledgeable regarding the customs of the Indian child's tribe relating to family organization or child-rearing practices.

48.028(2)(g)3. 3. A professional person having substantial education and experience in the person's professional specialty and having substantial knowledge of the customs, traditions, and values of the Indian child's tribe relating to family organization and child-rearing practices.

48.028(2)(g)4. 4. A layperson having substantial experience in the delivery of child and family services to Indians and substantial knowledge of the prevailing social and cultural standards and child-rearing practices of the Indian child's tribe.

48.028(2)(h) (h) "Reservation" means Indian country, as defined in 18 USC 1151, or any land not covered under that section to which title is either held by the United States in trust for the benefit of an Indian tribe or individual or held by an Indian tribe or individual, subject to a restriction by the United States against alienation.

48.028(3) (3) Jurisdiction over Indian child custody proceedings.

48.028(3)(a)(a) Applicability. This section and the federal Indian Child Welfare Act, 25 USC 1901 to 1963, apply to any Indian child custody proceeding regardless of whether the Indian child is in the legal custody or physical custody of an Indian parent, Indian custodian, extended family member, or other person at the commencement of the proceeding and whether the Indian child resides or is domiciled on or off of a reservation. A court assigned to exercise jurisdiction under this chapter may not determine whether this section and the federal Indian Child Welfare Act, 25 USC 1901 to 1963, apply to an Indian child custody proceeding based on whether the Indian child is part of an existing Indian family.

48.028(3)(b) (b) Exclusive tribal jurisdiction.

48.028(3)(b)1.1. An Indian tribe shall have exclusive jurisdiction over any Indian child custody proceeding involving an Indian child who resides or is domiciled within the reservation of the tribe, except when that jurisdiction is otherwise vested in the state by federal law and except as provided in subd. 2. If an Indian child is a ward of a tribal court, the Indian tribe shall retain exclusive jurisdiction regardless of the residence or domicile of the child.

48.028(3)(b)2. 2. Subdivision 1. does not prevent an Indian child who resides or is domiciled within a reservation, but who is temporarily located off the reservation, from being taken into and held in custody under ss. 48.19 to 48.21 in order to prevent imminent physical harm or damage to the Indian child. The person taking the Indian child into custody or the intake worker shall immediately release the Indian child from custody upon determining that holding the Indian child in custody is no longer necessary to prevent imminent physical damage or harm to the Indian child and shall expeditiously restore the Indian child to his or her parent or Indian custodian, release the Indian child to an appropriate official of the Indian child's tribe, or initiate an Indian child custody proceeding, as may be appropriate.

48.028(3)(c) (c) Transfer of proceedings to tribe. In any Indian child custody proceeding under this chapter involving an out-of-home placement of, or termination of parental rights to, an Indian child who is not residing or domiciled within the reservation of the Indian child's tribe, the court assigned to exercise jurisdiction under this chapter shall, upon the petition of the Indian child's parent, Indian custodian, or tribe, transfer the proceeding to the jurisdiction of the tribe unless any of the following applies:

48.028(3)(c)1. 1. A parent of the Indian child objects to the transfer.

48.028(3)(c)2. 2. The Indian child's tribe does not have a tribal court, or the tribal court of the Indian child's tribe declines jurisdiction.

48.028(3)(c)3. 3. The court determines that good cause exists to deny the transfer. In determining whether good cause exists to deny the transfer, the court may not consider any perceived inadequacy of the tribal social services department or the tribal court of the Indian child's tribe. The court may determine that good cause exists to deny the transfer only if the person opposing the transfer shows by clear and convincing evidence that any of the following applies:

48.028(3)(c)3.a. a. The Indian child is 12 years of age or over and objects to the transfer.

48.028(3)(c)3.b. b. The evidence or testimony necessary to decide the case cannot be presented in tribal court without undue hardship to the parties or the witnesses and that the tribal court is unable to mitigate the hardship by making arrangements to receive the evidence or testimony by use of telephone or live audiovisual means, by hearing the evidence or testimony at a location that is convenient to the parties and witnesses, or by use of other means permissible under the tribal court's rules of evidence.

48.028(3)(c)3.c. c. The Indian child's tribe received notice of the proceeding under sub. (4) (a), the tribe has not indicated to the court in writing that the tribe is monitoring the proceeding and may request a transfer at a later date, the petition for transfer is filed by the tribe, and the petition for transfer is filed more than 6 months after the tribe received notice of the proceeding or, if the proceeding is a termination of parental rights proceeding, more than 3 months after the tribe received notice of the proceeding.

48.028(3)(d) (d) Declination of jurisdiction. If the court assigned to exercise jurisdiction under this chapter determines that the petitioner in an Indian child custody proceeding has improperly removed the Indian child from the custody of his or her parent or Indian custodian or has improperly retained custody of the Indian child after a visit or other temporary relinquishment of custody, the court shall decline jurisdiction over the petition and immediately return the Indian child to the custody of the parent or Indian custodian, unless the court determines that returning the Indian child to his or her parent or Indian custodian would subject the Indian child to substantial and immediate danger or the threat of that danger.

48.028(3)(e) (e) Intervention. An Indian child's Indian custodian or tribe may intervene at any point in an Indian child custody proceeding under this chapter involving an out-of-home care placement of, or termination of parental rights to, the Indian child.

48.028(3)(f) (f) Full faith and credit. The state shall give full faith and credit to the public acts, records, and judicial proceedings of any Indian tribe that are applicable to an Indian child custody proceeding to the same extent that the state gives full faith and credit to the public acts, records, and judicial proceedings of any other governmental entity.

48.028(4) (4) Court proceedings.

48.028(4)(a)(a) Notice. In any involuntary proceeding involving the out-of-home care placement of or termination of parental rights to a child whom the court knows or has reason to know is an Indian child, the party seeking the out-of-home care placement or termination of parental rights shall, for the first hearing of the proceeding, notify the Indian child's parent, Indian custodian, and tribe, by registered mail, return receipt requested, of the pending proceeding and of their right to intervene in the proceeding and shall file the return receipt with the court. Notice of subsequent hearings in a proceeding shall be in writing and may be given by mail, personal delivery, or facsimile transmission, but not by electronic mail. If the identity or location of the Indian child's parent, Indian custodian, or tribe cannot be determined, that notice shall be given to the U.S. secretary of the interior in like manner. The first hearing in the proceeding may not be held until at least 10 days after receipt of the notice by the parent, Indian custodian, and tribe or until at least 15 days after receipt of the notice by the U.S. secretary of the interior. On request of the parent, Indian custodian, or tribe, the court shall grant a continuance of up to 20 additional days to enable the requester to prepare for that hearing.

48.028(4)(b) (b) Appointment of counsel. Whenever an Indian child is the subject of a proceeding involving the removal of the Indian child from the home of his or her parent or Indian custodian, placement of the Indian child in an out-of-home care placement, or termination of parental rights to the Indian child, the Indian child's parent or Indian custodian shall have the right to be represented by court-appointed counsel as provided in s. 48.23 (2g). The court may also, in its discretion, appoint counsel for the Indian child under s. 48.23 (1m) or (3) if the court finds that the appointment is in the best interests of the Indian child.

48.028(4)(c) (c) Examination of reports and other documents. Each party to a proceeding involving the out-of-home care placement of, termination of parental rights to, or return of custody under sub. (8) (a) of an Indian child shall have the right to examine all reports or other documents filed with the court upon which any decision with respect to the out-of-home care placement, termination of parental rights, or return of custody may be based.

48.028(4)(d) (d) Out-of-home care placement; serious damage and active efforts. The court may not order an Indian child to be removed from the home of the Indian child's parent or Indian custodian and placed in an out-of-home care placement unless all of the following occur:

48.028(4)(d)1. 1. The court or jury finds by clear and convincing evidence, including the testimony of one or more qualified expert witnesses chosen in the order of preference listed in par. (f), that continued custody of the Indian child by the parent or Indian custodian is likely to result in serious emotional or physical damage to the child.

48.028(4)(d)2. 2. The court or jury finds by clear and convincing evidence that active efforts, as described in par. (g) 1., have been made to provide remedial services and rehabilitation programs designed to prevent the breakup of the Indian child's family and that those efforts have proved unsuccessful. The court or jury shall make that finding notwithstanding that a circumstance specified in s. 48.355 (2d) (b) 1. to 5. applies.

48.028(4)(e) (e) Involuntary termination of parental rights; serious damage and active efforts. The court may not order an involuntary termination of parental rights to an Indian child unless all of the following occur:

48.028(4)(e)1. 1. The court or jury finds beyond a reasonable doubt, including the testimony of one or more qualified expert witnesses chosen in the order of preference listed in par. (f), that the continued custody of the Indian child by the parent or Indian custodian is likely to result in serious emotional or physical damage to the child.

48.028(4)(e)2. 2. The court or jury finds by clear and convincing evidence that active efforts, as described in par. (g) 1., have been made to provide remedial services and rehabilitation programs designed to prevent the breakup of the Indian child's family and that those efforts have proved unsuccessful.

48.028(4)(f) (f) Qualified expert witness; order of preference.

48.028(4)(f)1.1. Any party to a proceeding involving the out-of-home placement of, or involuntary termination of parental rights to, an Indian child may call a qualified expert witness. Subject to subd. 2., a qualified expert witness shall be chosen in the following order of preference:

48.028(4)(f)1.a. a. A member of the Indian child's tribe described in sub. (2) (g) 1.

48.028(4)(f)1.b. b. A member of another tribe described in sub. (2) (g) 2.

48.028(4)(f)1.c. c. A professional person described in sub. (2) (g) 3.

48.028(4)(f)1.d. d. A layperson described in sub. (2) (g) 4.

48.028(4)(f)2. 2. A qualified expert witness from a lower order of preference may be chosen only if the party calling the qualified expert witness shows that it has made a diligent effort to secure the attendance of a qualified expert witness from a higher order of preference. A qualified expert witness from a lower order of preference may not be chosen solely because a qualified expert witness from a higher order of preference is able to participate in the Indian child custody proceeding only by telephone or live audiovisual means as prescribed in s. 807.13 (2). The fact that a qualified expert witness called by one party is from a lower order of preference under subd. 1. than a qualified expert witness called by another party may not be the sole consideration in weighing the testimony and opinions of the qualified expert witnesses. In weighing the testimony of all witnesses, the court shall consider as paramount the best interests of the Indian child as provided in s. 48.01 (2). The court shall determine the qualifications of a qualified expert witness as provided in ch. 907.

48.028(4)(g) (g) Active efforts standard.

48.028(4)(g)1.1. The court may not order an Indian child to be removed from the home of the Indian child's parent or Indian custodian and placed in an out-of-home care placement unless the evidence of active efforts under par. (d) 2. or (e) 2. shows that there has been an ongoing, vigorous, and concerted level of case work and that the active efforts were made in a manner that takes into account the prevailing social and cultural values, conditions, and way of life of the Indian child's tribe and that utilizes the available resources of the Indian child's tribe, tribal and other Indian child welfare agencies, extended family members of the Indian child, other individual Indian caregivers, and other culturally appropriate service providers. The consideration by the court or jury of whether active efforts were made under par. (d) 2. or (e) 2. shall include whether all of the following activities were conducted:

48.028(4)(g)1.a. a. Representatives designated by the Indian child's tribe with substantial knowledge of the prevailing social and cultural standards and child-rearing practice within the tribal community were requested to evaluate the circumstances of the Indian child's family and to assist in developing a case plan that uses the resources of the tribe and of the Indian community, including traditional and customary support, actions, and services, to address those circumstances.

48.028(4)(g)1.am. am. A comprehensive assessment of the situation of the Indian child's family was completed, including a determination of the likelihood of protecting the Indian child's health, safety, and welfare effectively in the Indian child's home.

48.028(4)(g)1.b. b. Representatives of the Indian child's tribe were identified, notified, and invited to participate in all aspects of the Indian child custody proceeding at the earliest possible point in the proceeding and their advice was actively solicited throughout the proceeding.

48.028(4)(g)1.c. c. Extended family members of the Indian child, including extended family members who were identified by the Indian child's tribe or parents, were notified and consulted with to identify and provide family structure and support for the Indian child, to assure cultural connections, and to serve as placement resources for the Indian child.

48.028(4)(g)1.d. d. Arrangements were made to provide natural and unsupervised family interaction in the most natural setting that can ensure the Indian child's safety, as appropriate to the goals of the Indian child's permanency plan, including arrangements for transportation and other assistance to enable family members to participate in that interaction.

48.028(4)(g)1.e. e. All available family preservation strategies were offered or employed and the involvement of the Indian child's tribe was requested to identify those strategies and to ensure that those strategies are culturally appropriate to the Indian child's tribe.

48.028(4)(g)1.f. f. Community resources offering housing, financial, and transportation assistance and in-home support services, in-home intensive treatment services, community support services, and specialized services for members of the Indian child's family with special needs were identified, information about those resources was provided to the Indian child's family, and the Indian child's family was actively assisted or offered active assistance in accessing those resources.

48.028(4)(g)1.g. g. Monitoring of client progress and client participation in services was provided.

48.028(4)(g)1.h. h. A consideration of alternative ways of addressing the needs of the Indian child's family was provided, if services did not exist or if existing services were not available to the family.

48.028(4)(g)2. 2. If any of the activities specified in subd. 1. a. to h. were not conducted, the person seeking the out-of-home care placement or involuntary termination of parental rights shall submit documentation to the court explaining why the activity was not conducted.

48.028(5) (5) Voluntary proceedings; consent; withdrawal.

48.028(5)(a)(a) Out-of-home care placement. A voluntary consent by a parent or Indian custodian to an out-of-home care placement of an Indian child under s. 48.63 (1) or (5) (b) or a delegation of powers by a parent regarding the care and custody of an Indian child under s. 48.979 is not valid unless the consent or delegation is executed in writing, recorded before a judge, and accompanied by a written certification by the judge that the terms and consequences of the consent or delegation were fully explained in detail to and were fully understood by the parent or Indian custodian. The judge shall also certify that the parent or Indian custodian fully understood the explanation in English or that the explanation was interpreted into a language that the parent or Indian custodian understood. Any consent or delegation of powers given under this paragraph prior to or within 10 days after the birth of the Indian child is not valid. A parent or Indian custodian who has executed a consent or delegation of powers under this paragraph may withdraw the consent or delegation for any reason at any time, and the Indian child shall be returned to the parent or Indian custodian. A parent or Indian custodian who has executed a consent or delegation of powers under this paragraph may also move to invalidate the out-of-home care placement or delegation of powers under sub. (6).

48.028(5)(b) (b) Termination of parental rights. A voluntary consent by a parent to a termination of parental rights under s. 48.41 (2) (e) is not valid unless the consent is executed in writing, recorded before a judge, and accompanied by a written certification by the judge that the terms and consequences of the consent were fully explained in detail to and were fully understood by the parent. The judge shall also certify that the parent fully understood the explanation in English or that the explanation was interpreted into a language that the parent understood. Any consent given under this paragraph prior to or within 10 days after the birth of the Indian child is not valid. A parent who has executed a consent under this paragraph may withdraw the consent for any reason at any time prior to the entry of a final order terminating parental rights, and the Indian child shall be returned to his or her parent unless an order or agreement specified in s. 48.368 (1) or 938.368 (1) provides for a different placement. After the entry of a final order terminating parental rights, a parent who has executed a consent under this paragraph may withdraw that consent as provided in par. (c), move to invalidate the termination of parental rights under sub. (6), or move for relief from the judgment under s. 48.46 (2).

48.028(5)(c) (c) Withdrawal of consent after order granting adoption. After the entry of a final order granting adoption of an Indian child, a parent who has consented to termination of parental rights under s. 48.41 (2) (e) may withdraw that consent and move the court for relief from the judgment on the grounds that the consent was obtained through fraud or duress. Any such motion shall be filed within 2 years after the entry of an order granting adoption of the Indian child. A motion under this subsection does not affect the finality or suspend the operation of the judgment or order terminating parental rights or granting adoption. If the court finds that the consent was obtained through fraud or duress, the court shall vacate the judgment or order terminating parental rights and, if applicable, the order granting adoption and return the Indian child to the custody of the parent, unless an order or agreement specified in s. 48.368 (1) or 938.368 (1) that was in effect prior to the termination of parental rights provides for a different placement.

48.028(6) (6) Invalidation of action. Any Indian child who is the subject of an out-of-home care placement, of a delegation of powers under s. 48.979, or of a termination of parental rights proceeding, any parent or Indian custodian from whose custody that Indian child was removed, or the Indian child's tribe may move the court to invalidate that out-of-home care placement, delegation of powers, or termination of parental rights on the grounds that the out-of-home care placement or delegation of powers was made or the termination of parental rights was ordered in violation of 25 USC 1911, 1912, or 1913. If the court finds that those grounds exist, the court shall invalidate the out-of-home care placement, delegation of powers, or termination of parental rights.

48.028(7) (7) Placement of Indian child.

48.028(7)(a)(a) Adoptive placement; preferences. Subject to pars. (c) and (d), in placing an Indian child for adoption, preference shall be given, in the absence of good cause, as described in par. (e), to the contrary, to a placement with one of the following, in the order of preference listed:

48.028(7)(a)1. 1. An extended family member of the Indian child.

48.028(7)(a)2. 2. Another member of the Indian child's tribe.

48.028(7)(a)3. 3. Another Indian family.

48.028(7)(b) (b) Out-of-home care or preadoptive placement; preferences. Any Indian child who is accepted for an out-of-home care placement or a preadoptive placement shall be placed in the least restrictive setting that most approximates a family, that meets the Indian child's special needs, if any, and that is within reasonable proximity to the Indian child's home, taking into account those special needs. Subject to pars. (c) to (e), in placing an Indian child in an out-of-home care placement or a preadoptive placement, preference shall be given, in the absence of good cause, as described in par. (e), to the contrary, to a placement in one of the following, in the order of preference listed:

48.028(7)(b)1. 1. The home of an extended family member of the Indian child.

48.028(7)(b)2. 2. A foster home licensed, approved, or specified by the Indian child's tribe.

48.028(7)(b)3. 3. An Indian foster home licensed or approved by the department, a county department, or a child welfare agency.

48.028(7)(b)4. 4. A group home or residential care center for children and youth approved by an Indian tribe or operated by an Indian organization that has a program suitable to meet the needs of the Indian child.

48.028(7)(bm) (bm) Temporary physical custody; preferences. Any Indian child who is being held in temporary physical custody under s. 48.205 (1) shall be placed in compliance with par. (b) or, if applicable, par. (c), unless the person responsible for determining the placement finds good cause, as described in par. (e), for departing from the order of placement preference under par. (b) or finds that emergency conditions necessitate departing from that order. When the reason for departing from that order is resolved, the Indian child shall be placed in compliance with the order of placement preference under par. (b) or, if applicable, par. (c).

48.028(7)(c) (c) Tribal or personal preferences. In placing an Indian child under par. (a), (b), or (bm), if the Indian child's tribe has established, by resolution, an order of preference that is different from the order specified in par. (a) or (b), the order of preference established by that tribe shall be followed, in the absence of good cause, as described in par. (e), to the contrary, so long as the placement under par. (a) is appropriate for the Indian child's special needs, if any, and the placement under par. (b) or (bm) is the least restrictive setting appropriate for the Indian child's needs as specified in par. (b). When appropriate, the preference of the Indian child or parent shall be considered, and, when a parent who has consented to the placement evidences a desire for anonymity, that desire shall be given weight, in determining the placement.

48.028(7)(d) (d) Social and cultural standards. The standards to be applied in meeting the placement preference requirements of this subsection shall be the prevailing social and cultural standards of the Indian community in which the Indian child's parents or extended family members reside or with which the Indian child's parents or extended family members maintain social and cultural ties.

48.028(7)(e) (e) Good cause.

48.028(7)(e)1.1. Whether there is good cause to depart from the order of placement preference under par. (a), (b), or (c) shall be determined based on any one or more of the following considerations:

48.028(7)(e)1.a. a. When appropriate, the request of the Indian child's parent or, if the Indian child is of sufficient age and developmental level to make an informed decision, the Indian child, unless the request is made for the purpose of avoiding the application of this section and the federal Indian Child Welfare Act, 25 USC 1901 to 1963.

48.028(7)(e)1.b. b. Any extraordinary physical, mental, or emotional health needs of the Indian child requiring highly specialized treatment services as established by the testimony of an expert witness, including a qualified expert witness. The length of time that an Indian child has been in a placement does not, in itself, constitute an extraordinary emotional health need.

48.028(7)(e)1.c. c. The unavailability of a suitable placement for the Indian child after diligent efforts have been made to place the Indian child in the order of preference under par. (a), (b), or (c).

48.028(7)(e)2. 2. The burden of establishing good cause to depart from the order of placement preference under par. (a), (b), or (c) shall be on the party requesting that departure.

48.028(7)(f) (f) Report of placement. The department, a county department, or a child welfare agency shall maintain a record of each adoptive placement, out-of-home care placement, and preadoptive placement made of an Indian child, evidencing the efforts made to comply with the placement preference requirements specified in this subsection, and shall make that record available at any time on the request of the U.S. secretary of the interior or the Indian child's tribe.

48.028(8) (8) Return of custody.

48.028(8)(a)(a) Adoption vacated, set aside, or terminated. If a final order granting adoption of an Indian child is vacated or set aside or if the parental rights to an Indian child of all adoptive parents of the Indian child are voluntarily terminated, the Indian child's former parent or former Indian custodian may petition for the return of custody of the Indian child. On receipt of a return of custody petition, the court shall set a date for a hearing on the petition that allows reasonable time for the parties to prepare. The court shall provide notice of the hearing to the guardian and legal custodian of the Indian child, to all other interested parties as provided in s. 48.27 (6), and to the Indian child's former parent and former Indian custodian. At the conclusion of the hearing, the court shall grant a petition for the return of custody of the Indian child to the Indian child's former parent or former Indian custodian unless there is a showing that return of custody is not in the best interests of the Indian child.

48.028(8)(b) (b) Removal from out-of-home care placement. If an Indian child is removed from an out-of-home care placement for the purpose of placing the Indian child in another out-of-home care placement, a preadoptive placement, or an adoptive placement, the placement shall be made in accordance with this section. Removal of an Indian child from an out-of-home care placement for the purpose of returning the Indian child to the home of the parent or Indian custodian from whose custody the Indian child was originally removed is not subject to this section.

48.028(9) (9) Adoptee information.

48.028(9)(a)(a) Provision of information to U.S. secretary of the interior. At the time a court enters an order granting adoption of an Indian child, the court shall provide the U.S. secretary of the interior with a copy of the order, together with such other records and papers pertaining to the adoption proceeding as may be necessary to provide that secretary with all of the following information:

48.028(9)(a)1. 1. The name and tribal affiliation of the Indian child.

48.028(9)(a)2. 2. The names and addresses of the Indian child's birth parents.

48.028(9)(a)3. 3. The names and addresses of the Indian child's adoptive parents.

48.028(9)(a)4. 4. The identity of any agency that has in its possession any files or information relating to the adoptive placement of the Indian child.

48.028(9)(b) (b) Confidentiality of parent's identity. The court shall give the birth parent of an Indian child the opportunity to file an affidavit indicating that the birth parent wishes the U.S. secretary of the interior to maintain the confidentiality of the birth parent's identity. If the birth parent files that affidavit, the court shall include the affidavit with the information provided to the U.S. secretary of the interior under par. (a), and that secretary shall maintain the confidentiality of the birth parent's identity as required under 25 USC 1951 (a) and (b).

48.028(9)(c) (c) Provision of tribal affiliation to adoptee. At the request of an Indian adoptee who is 18 years of age or older, the court that entered the order granting adoption of the adoptee shall provide or arrange to provide the adoptee with the tribal affiliation, if any, of the adoptee's birth parents and with such other information as may be necessary to protect any rights accruing to the adoptee as a result of that affiliation.

48.028(10) (10) Higher state or federal standard applicable. The federal Indian Child Welfare Act, 25 USC 1901 to 1963, supersedes this chapter in any Indian child custody proceeding governed by that act, except that in any case in which this chapter provides a higher standard of protection for the rights of an Indian child's parent or Indian custodian than the rights provided under that act, the court shall apply the standard under this chapter.

48.028 History History: 1981 c. 81; 2009 a. 94; 2011 a. 87.

48.028 Annotation When the children's code provides safeguards in addition to those in the Indian child welfare act, those safeguards should be followed. In Re Interest of D.S.P. 166 Wis. 2d 464, 480 N.W.2d 234 (1992).



48.029 Pregnancy testing prohibited.

48.029  Pregnancy testing prohibited. No law enforcement agency, district attorney, corporation counsel, county department, licensed child welfare agency or other person involved in the investigation or prosecution of an allegation that an unborn child has been the victim of or is at substantial risk of abuse may, without a court order, require a person to take a pregnancy test in connection with that investigation or prosecution.

48.029 History History: 1997 a. 292.



48.03 Time and place of court; absence or disability of judge; court of record.

48.03  Time and place of court; absence or disability of judge; court of record.

48.03(1) (1) The judge shall set apart a time and place to hold court on juvenile matters.

48.03(2) (2) In the case of the absence or disability of the judge of a court assigned to exercise jurisdiction under this chapter and ch. 938, another judge shall be assigned under s. 751.03 to act temporarily in the judge's place. If the judge assigned temporarily is from a circuit other than the one for which elected, the judge shall receive expenses as provided under s. 753.073.

48.03 History History: 1971 c. 46; 1977 c. 187 s. 135; 1977 c. 273, 449; 1989 a. 56; 1995 a. 77.



48.035 Court; Menominee and Shawano counties.

48.035  Court; Menominee and Shawano counties. Menominee County is attached to Shawano County for judicial purposes to the extent of the jurisdiction and functions of the court assigned to exercise jurisdiction under this chapter and ch. 938 and the office and functions of the judge of the court, and the duly designated judge of the court assigned to exercise jurisdiction under this chapter and ch. 938 of the circuit court for Menominee and Shawano counties shall serve in both counties. The county boards of Menominee County and Shawano County shall enter into an agreement on administration of this section and the prorating of expenditures involved, and for such purposes the county board of supervisors of Menominee County may appropriate, levy and collect a sum each year sufficient to pay its share of the expenses. If the 2 county boards are unable to agree on the prorating of expenditure involved, then the circuit judges for the circuit court for Menominee and Shawano counties shall, upon appropriate notice and hearing, determine the prorating of the expenditures on the basis of a fair allocation to each county under such procedure as they prescribe. If the circuit judges are unable to agree, the chief judge of the judicial administrative district shall make the determination.

48.035 History History: 1977 c. 449; 1995 a. 77.



48.04 Employees of court.

48.04  Employees of court. If the county contains one or more cities of the 2nd or 3rd class, the circuit judges for the county, subject to the approval of the chief judge of the judicial administrative district, may appoint, by an instrument in writing, filed with the county clerk, a clerk of court for juvenile matters and such deputies as may be needed, who shall perform the duties of clerk and reporter of the court as directed by the judges. The clerk and deputies shall take and file the official oath and shall receive such salary as the county board of supervisors determines.

48.04 History History: 1977 c. 354, 449; 1985 a. 176; 1999 a. 83.



48.06 Services for court.

48.06  Services for court.

48.06(1)(1)  Counties with a population of 750,000 or more.

48.06(1)(a)(a)

48.06(1)(a)1.1. In counties with a population of 750,000 or more, the department shall provide the court with the services necessary for investigating and supervising child welfare and unborn child welfare cases under this chapter. The department is charged with providing child welfare and unborn child welfare intake and dispositional services and with administration of the personnel and services of the child welfare and unborn child welfare intake and dispositional sections of the department. The department shall include investigative services for all children and unborn children alleged to be in need of protection or services to be provided by the department.

48.06(1)(a)2. 2. The chief judge of the judicial administrative district shall formulate written judicial policy governing intake and court services for child welfare matters under this chapter and the department shall be charged with executing the judicial policy. The chief judge shall direct and supervise the work of all personnel of the court, except the work of the district attorney or corporation counsel assigned to the court.

48.06(1)(a)3. 3. The county board of supervisors does not have authority and may not assert jurisdiction over the disposition of any case, child, unborn child or expectant mother of an unborn child after a written order is made under s. 48.21 or 48.213 or if a petition is filed under s. 48.25.

48.06(1)(am) (am)

48.06(1)(am)1.1. All intake workers providing services under this chapter who begin employment after May 15, 1980, shall have the qualifications required to perform entry level social work in a county department and shall have successfully completed 30 hours of intake training approved or provided by the department prior to the completion of the first 6 months of employment in the position. The department shall monitor compliance with this subdivision according to rules promulgated by the department.

48.06(1)(am)2. 2. The department shall make training programs available annually that permit intake workers who provide services under this chapter to satisfy the requirements specified under subd. 1.

48.06(1)(am)3. 3. Each intake worker providing services under this chapter whose responsibilities include investigation or treatment of child abuse or neglect or unborn child abuse shall successfully complete additional training in child abuse and neglect and unborn child abuse protective services approved by the department under s. 48.981 (8) (d). Not more than 4 hours of the additional training may be applied to the requirement under subd. 1.

48.06(2) (2) Counties with a population under 750,000.

48.06(2)(a)(a) In counties having less than 750,000 population, the county board of supervisors shall authorize the county department or court or both to provide intake services required by s. 48.067 and the staff needed to carry out the objectives and provisions of this chapter under s. 48.069. Intake services shall be provided by employees of the court or county department and may not be subcontracted to other individuals or agencies, except any county which had intake services subcontracted from the county sheriff's department on April 1, 1980, may continue to subcontract intake services from the county sheriff's department. Intake workers shall be governed in their intake work, including their responsibilities for recommending the filing of a petition and entering into an informal disposition, by general written policies which shall be formulated by the circuit judges for the county, subject to the approval of the chief judge of the judicial administrative district.

48.06(2)(b) (b)

48.06(2)(b)1.1. All intake workers providing services under this chapter who begin employment after May 15, 1980, shall have the qualifications required to perform entry level social work in a county department and shall have successfully completed 30 hours of intake training approved or provided by the department prior to the completion of the first 6 months of employment in the position. The department shall monitor compliance with this paragraph according to rules promulgated by the department.

48.06(2)(b)2. 2. The department shall make training programs available annually that permit intake workers who provide services under this chapter to satisfy the requirements specified under subd. 1.

48.06(2)(c) (c) Each intake worker providing services under this chapter whose responsibilities include investigation or treatment of child abuse or neglect or unborn child abuse shall successfully complete additional training in child abuse and neglect and unborn child abuse protective services approved by the department under s. 48.981 (8) (d). Not more than 4 hours of the additional training may be applied to the requirement under par. (b).

48.06(3) (3) Intake services. The court, the department in a county having a population of 750,000 or more, or the county department responsible for providing intake services under s. 48.067 shall specify one or more persons to provide intake services. If there is more than one such worker, one of the workers shall be designated as chief worker and shall supervise other workers.

48.06(4) (4) State aid. State aid to any county for court services under this section shall be at the same net effective rate that each county is reimbursed for county administration under s. 48.569. Counties having a population of less than 750,000 may use funds received under s. 48.569 (1) (d), including county or federal revenue sharing funds allocated to match funds received under s. 48.569 (1) (d), for the cost of providing court attached intake services in amounts not to exceed 50 percent of the cost of providing court attached intake services or $30,000 per county per calendar year, whichever is less.

48.06 History History: 1971 c. 125; 1975 c. 39, 199, 302, 307, 422; 1977 c. 271; 1977 c. 354 ss. 10 to 14, 101; 1977 c. 447, 449; 1979 c. 34, 300; 1981 c. 20 s. 2202 (20) (o); 1981 c. 93 s. 186; 1981 c. 314, 329; 1983 a. 239; 1985 a. 29, 176; 1987 a. 151, 399; 1991 a. 274; 1995 a. 27; 1997 a. 27, 80, 292; 2001 a. 61; 2007 a. 20; 2013 a. 20.



48.067 Powers and duties of intake workers.

48.067  Powers and duties of intake workers. To carry out the objectives and provisions of this chapter but subject to its limitations, intake workers shall:

48.067(1) (1) Provide intake services 24 hours a day, 7 days a week, for the purpose of screening children taken into custody and not released under s. 48.20 (2) and the adult expectant mothers of unborn children taken into custody and not released under s. 48.203 (1).

48.067(2) (2) Interview, unless impossible, any child or expectant mother of an unborn child who is taken into physical custody and not released, and when appropriate interview other available concerned parties. If the child cannot be interviewed, the intake worker shall consult with the child's parent or a responsible adult. If an adult expectant mother of an unborn child cannot be interviewed, the intake worker shall consult with an adult relative or friend of the adult expectant mother. No child may be placed in a juvenile detention facility unless the child has been interviewed in person by an intake worker, except that if the intake worker is in a place which is distant from the place where the child is or the hour is unreasonable, as defined by written court intake rules, and if the child meets the criteria under s. 48.208, the intake worker, after consulting by telephone with the law enforcement officer who took the child into custody, may authorize the secure holding of the child while the intake worker is en route to the in-person interview or until 8 a.m. of the morning after the night on which the child was taken into custody.

48.067(3) (3) Determine whether the child or the expectant mother of an unborn child shall be held under s. 48.205 and such policies as the judge shall promulgate under s. 48.06 (1) or (2).

48.067(4) (4) If the child or the expectant mother of an unborn child is not released, determine where the child or expectant mother shall be held.

48.067(5) (5) Provide crisis counseling during the intake process when such counseling appears to be necessary.

48.067(6) (6) Receive referral information, conduct intake inquiries, request that a petition be filed, and enter into informal dispositions under policies promulgated under s. 48.06 (1) or (2).

48.067(6m) (6m) Conduct the multidisciplinary screen in counties that have an alcohol and other drug abuse program under s. 48.547.

48.067(7) (7) Make referrals of cases to other agencies if their assistance appears to be needed or desirable.

48.067(7m) (7m) At the request of a minor who claims to be pregnant, assist the minor in preparing a petition to initiate a proceeding under s. 48.375 (7) and file the petition with the clerk of circuit court.

48.067(8) (8) Make interim recommendations to the court concerning children, and unborn children and their expectant mothers, awaiting final disposition under s. 48.355.

48.067(9) (9) Perform any other functions ordered by the court, and assist the court or chief judge of the judicial administrative district in developing written policies or carrying out its other duties when the court or chief judge so requests.

48.067 History History: 1977 c. 354, 449; 1979 c. 300; 1987 a. 151, 339; 1991 a. 263; 1993 a. 98; 1997 a. 80, 292; 1999 a. 83; 2005 a. 344.



48.069 Powers and duties of disposition staff.

48.069  Powers and duties of disposition staff.

48.069(1) (1) The staff of the department, the court, a county department or a licensed child welfare agency designated by the court to carry out the objectives and provisions of this chapter, or, in a county having a population of 750,000 or more, the department or an agency under contract with the department to provide dispositional services, shall:

48.069(1)(a) (a) Supervise and assist a child and the child's family or the expectant mother of an unborn child pursuant to informal dispositions, a consent decree or order of the court.

48.069(1)(b) (b) Offer individual and family counseling.

48.069(1)(c) (c) Make an affirmative effort to obtain necessary or desired services for the child and the child's family or for the expectant mother of an unborn child and investigate and develop resources toward that end.

48.069(1)(d) (d) Prepare reports for the court recommending a plan of rehabilitation, treatment and care.

48.069(1)(e) (e) Perform any other functions consistent with this chapter which are ordered by the court.

48.069(2) (2) Except in a county having a population of 750,000 or more, licensed child welfare agencies and the department shall provide services under this section only upon the approval of the agency from whom services are requested. In a county having a population of 750,000 or more, the department or, with the approval of the department, a licensed child welfare agency shall provide services under this section.

48.069(3) (3) A court or county department responsible for disposition staff or, in a county having a population of 750,000 or more, the department may agree with the court or county department responsible for providing intake services that the disposition staff may be designated to provide some or all of the intake services.

48.069(4) (4) Disposition staff employed to perform the duties specified in sub. (1) after November 18, 1978 shall have the qualifications required under the county merit system.

48.069 History History: 1977 c. 354; 1979 c. 300; 1985 a. 176; 1989 a. 31, 107; 1993 a. 98, 385; 1995 a. 27 ss. 2428m, 2428p, 9126 (19); 1995 a. 77; 1997 a. 27, 292; 2013 a. 20.



48.07 Additional sources of court services.

48.07  Additional sources of court services. If the county board of supervisors has complied with s. 48.06, the court may obtain supplementary services for investigating cases and providing supervision of cases from one or more of the following sources:

48.07(2) (2) Licensed child welfare agency. The court may request the services of a child welfare agency licensed under s. 48.60 in accordance with procedures established by that agency. The child welfare agency shall receive no compensation for these services but may be reimbursed out of funds made available to the court for the actual and necessary expenses incurred in the performance of duties for the court.

48.07(3) (3) The department in populous counties. In counties having a population of 500,000 or more, the department may be ordered by the court to provide services for furnishing emergency shelter care to any child whose need therefor is determined by the intake worker under s. 48.205. The court may authorize the department to appoint members of the department to furnish emergency shelter care services for the child. The emergency shelter care may be provided as specified in s. 48.207.

48.07(4) (4) County departments that provide developmental disabilities, mental health or alcohol and other drug abuse services. Within the limits of available state and federal funds and of county funds appropriated to match state funds, the court may order county departments established under s. 51.42 or 51.437 to provide special treatment or care to a child if special treatment or care has been ordered under s. 48.345 (6) and if s. 48.362 (4) applies or to provide special treatment or care to the expectant mother of an unborn child if special treatment or care has been ordered under s. 48.347 (4) and if s. 48.362 (4) applies.

48.07(5) (5) Court-appointed special advocate program.

48.07(5)(a)(a) Memorandum of understanding. The court may obtain the services of a court-appointed special advocate program that has been recognized by the chief judge of the judicial administrative district. A chief judge of a judicial administrative district may recognize a court-appointed special advocate program by entering into a memorandum of understanding with the court-appointed special advocate program that specifies the responsibilities of the court-appointed special advocate program and of a court-appointed special advocate designated under s. 48.236 (1). The memorandum of understanding shall specify that the court-appointed special advocate program is responsible for selecting, training, supervising and evaluating the volunteers and employees of the program who are authorized to provide court-appointed special advocate services as provided in pars. (b) to (d), that, in addition to any other activities specified in the memorandum of understanding, a volunteer or employee of the program who is authorized to provide court-appointed special advocate services may be designated to perform any of the activities specified in s. 48.236 (3) (a) to (c) and that, in addition to any other authority specified in the memorandum of understanding, a volunteer or employee of the program who is authorized to provide court-appointed special advocate services may be authorized to exercise any of the authority specified in s. 48.236 (4) (a) and (b), unless the parties to the memorandum of understanding determine that a variance from the requirements of pars. (b) to (d), the activities specified in s. 48.236 (3) (a) to (c) or the authority specified in s. 48.236 (4) (a) and (b) is necessary for the efficient administration of the program.

48.07(5)(b) (b) Selection.

48.07(5)(b)1.1. A court-appointed special advocate program may select a person to provide court-appointed special advocate services if the person is 21 years of age or older, demonstrates an interest in the welfare of children, undergoes a satisfactory background investigation as provided under subd. 2., completes the training required under par. (c) and meets any other qualifications required by the court-appointed special advocate program. A court-appointed special advocate program may refuse to permit to provide court-appointed special advocate services any person whose provision of those services might pose a risk, as determined by the court-appointed special advocate program, to the safety of any child.

48.07(5)(b)2. 2. On receipt of an application from a prospective court-appointed special advocate, the court-appointed special advocate program, with the assistance of the department of justice, shall conduct a background investigation of the applicant. If the court-appointed special advocate program determines that any information obtained as a result of the background investigation provides a reasonable basis for further investigation, the court-appointed special advocate program may require the applicant to be fingerprinted on 2 fingerprint cards, each bearing a complete set of the applicant's fingerprints, or by other technologies approved by law enforcement agencies. The department of justice may provide for the submission of the fingerprint cards or fingerprints by other technologies to the federal bureau of investigation for the purposes of verifying the identification of the applicant and obtaining the applicant's criminal arrest and conviction record. The court-appointed special advocate program shall keep confidential all information received from the department of justice and the federal bureau of investigation under this subdivision.

48.07(5)(c) (c) Training. A court-appointed special advocate program shall require a volunteer or employee of the program selected under par. (b) to complete a training program before the volunteer or employee may be designated as a court-appointed special advocate under s. 48.236 (1). The training program shall include instruction on recognizing child abuse and neglect, cultural competency, as defined in s. 48.982 (1) (bm), child development, the procedures of the court, permanency planning, the activities of a court-appointed special advocate under s. 48.236 (3) and information gathering and documentation, and shall include observation of a proceeding under s. 48.13. A court-appointed special advocate program shall also require each volunteer and employee of the program selected under par. (b) to complete continuing training annually.

48.07(5)(d) (d) Supervision and evaluation. The supervisory support staff of a court-appointed special advocate program shall be easily accessible to the volunteers and employees of the program who are authorized to provide court-appointed special advocate services, shall hold regular case conferences with those volunteers and employees to review case progress and shall conduct annual performance evaluations of those volunteers and employees. A court-appointed special advocate program shall provide its staff and volunteers with written guidelines describing the policies, practices and procedures of the program and the responsibilities of a volunteer or employee of the program who is authorized to provide court-appointed special advocate services.

48.07 History History: 1975 c. 39; 1977 c. 271, 354, 447; 1979 c. 34; 1981 c. 314 s. 146; 1983 a. 27 s. 2202 (20); 1985 a. 176; 1989 a. 31, 107; 1993 a. 446; 1995 a. 27, 77; 1997 a. 27, 292; 1999 a. 149; 2013 a. 20.



48.08 Duties of person furnishing services to court.

48.08  Duties of person furnishing services to court.

48.08(1)(1) It is the duty of each person appointed to furnish services to the court as provided in ss. 48.06 and 48.07 to make such investigations and exercise such discretionary powers as the judge may direct, to keep a written record of such investigations and to submit a report to the judge. Such person shall keep informed concerning the conduct and condition of a child or expectant mother of an unborn child under the person's supervision and shall report on that conduct and condition as the judge directs.

48.08(2) (2) Any person authorized to provide or providing intake or dispositional services for the court under ss. 48.067 and 48.069 has the power of police officers and deputy sheriffs only for the purpose of taking a child into physical custody when the child comes voluntarily or is suffering from illness or injury or is in immediate danger from his or her surroundings and removal from the surroundings is necessary.

48.08(3) (3) Any person authorized to provide or providing intake or dispositional services for the court under s. 48.067 or 48.069 has the power of police officers and deputy sheriffs only for the purpose of taking the expectant mother of an unborn child into physical custody when the expectant mother comes voluntarily or when there is a substantial risk that the physical health of the unborn child, and of the child when born, will be seriously affected or endangered due to the expectant mother's habitual lack of self-control in the use of alcohol beverages, controlled substances or controlled substance analogs, exhibited to a severe degree.

48.08 History History: 1975 c. 302, 421; 1977 c. 354; 1979 c. 300; 1985 a. 320; 1991 a. 39, 316; 1995 a. 27, 77; 1997 a. 292.

48.08 Annotation A judge may order the department to provide information on foster care placements in a county. In Interest of J. A. 138 Wis. 2d 483, 406 N.W.2d 372 (1987).



48.09 Representation of the interests of the public.

48.09  Representation of the interests of the public. The interests of the public shall be represented in proceedings under this chapter as follows:

48.09(5) (5) By the district attorney or, if designated by the county board of supervisors, by the corporation counsel, in any matter arising under s. 48.13, 48.133 or 48.977. If the county board transfers this authority to or from the district attorney on or after May 11, 1990, the board may do so only if the action is effective on September 1 of an odd-numbered year and the board notifies the department of administration of that change by January 1 of that odd-numbered year.

48.09(6) (6) By any appropriate person designated by the county board of supervisors in any matter arising under s. 48.14.

48.09 History History: 1977 c. 354; 1985 a. 176; 1989 a. 336; 1993 a. 246; 1995 a. 77, 275; 1997 a. 292.



48.10 Power of the judge to act as intake worker.

48.10  Power of the judge to act as intake worker. The duties of the intake worker may be carried out from time to time by the judge at his or her discretion, but if a request to file a petition is made or an informal disposition is entered into, the judge shall be disqualified from participating further in the proceedings.

48.10 History History: 1977 c. 354; 1979 c. 331, 359; 1995 a. 77; 1997 a. 80.



48.11 Advisory board.

48.11  Advisory board.

48.11(1)(1) The court may appoint a board of not more than 15 citizens of the county, known for their interest in the welfare of children, who shall serve without compensation, to be called the advisory board of the court. The members of the board shall hold office during the pleasure of the court. The duties of the board are:

48.11(1)(a) (a) To advise and cooperate with the court upon all matters affecting the workings of this law and other laws relating to children, their care and protection.

48.11(1)(b) (b) To familiarize themselves with the functions and facilities of the court under this law and to interpret to the public the work of the court.

48.11(2) (2) Nothing in this section shall be construed to require the court to open court records or to disclose their contents.

48.11 History History: 1977 c. 449.



48.13 Jurisdiction over children alleged to be in need of protection or services.

48.13  Jurisdiction over children alleged to be in need of protection or services. Except as provided in s. 48.028 (3), the court has exclusive original jurisdiction over a child alleged to be in need of protection or services which can be ordered by the court, and:

48.13(1) (1) Who is without a parent or guardian;

48.13(2) (2) Who has been abandoned;

48.13(2m) (2m) Whose parent has relinquished custody of the child under s. 48.195 (1);

48.13(3) (3) Who has been the victim of abuse, as defined in s. 48.02 (1) (a), (b), (c), (d), (e), (f), or (g), including injury that is self-inflicted or inflicted by another;

48.13(3m) (3m) Who is at substantial risk of becoming the victim of abuse, as defined in s. 48.02 (1) (a), (b), (c), (d), (e), (f), or (g), including injury that is self-inflicted or inflicted by another, based on reliable and credible information that another child in the home has been the victim of such abuse;

48.13(4) (4) Whose parent or guardian signs the petition requesting jurisdiction under this subsection and is unable or needs assistance to care for or provide necessary special treatment or care for the child;

48.13(4m) (4m) Whose guardian is unable or needs assistance to care for or provide necessary special treatment or care for the child, but is unwilling or unable to sign the petition requesting jurisdiction under this subsection;

48.13(5) (5) Who has been placed for care or adoption in violation of law;

48.13(8) (8) Who is receiving inadequate care during the period of time a parent is missing, incarcerated, hospitalized or institutionalized;

48.13(9) (9) Who is at least age 12, signs the petition requesting jurisdiction under this subsection and is in need of special treatment or care which the parent, guardian or legal custodian is unwilling, neglecting, unable or needs assistance to provide;

48.13(10) (10) Whose parent, guardian or legal custodian neglects, refuses or is unable for reasons other than poverty to provide necessary care, food, clothing, medical or dental care or shelter so as to seriously endanger the physical health of the child;

48.13(10m) (10m) Whose parent, guardian or legal custodian is at substantial risk of neglecting, refusing or being unable for reasons other than poverty to provide necessary care, food, clothing, medical or dental care or shelter so as to endanger seriously the physical health of the child, based on reliable and credible information that the child's parent, guardian or legal custodian has neglected, refused or been unable for reasons other than poverty to provide necessary care, food, clothing, medical or dental care or shelter so as to endanger seriously the physical health of another child in the home;

48.13(11) (11) Who is suffering emotional damage for which the parent, guardian or legal custodian has neglected, refused or been unable and is neglecting, refusing or unable, for reasons other than poverty, to obtain necessary treatment or to take necessary steps to ameliorate the symptoms;

48.13(11m) (11m) Who is suffering from an alcohol and other drug abuse impairment, exhibited to a severe degree, for which the parent, guardian or legal custodian is neglecting, refusing or unable to provide treatment; or

48.13(13) (13) Who has not been immunized as required by s. 252.04 and not exempted under s. 252.04 (3).

48.13 History History: 1977 c. 29, 354; 1979 c. 298, 300, 334; 1985 a. 321; 1987 a. 285, 339, 403; 1993 a. 27, 363, 395, 474; 1995 a. 77, 275; 1997 a. 80; 2001 a. 2; 2005 a. 113; 2007 a. 77; 2009 a. 94.

48.13 Annotation CHIPS proceedings are controlled by the Code of Civil Procedure unless ch. 48 requires a different procedure; summary judgment under s. 802.08 is available in CHIPS cases. In Interest of F.Q. 162 Wis. 2d 607, 470 N.W.2d 1 (Ct. App. 1991).

48.13 Annotation A jury verdict that children are in need of protection or services requires a separate verdict question for each of the specific jurisdictional grounds alleged. Interest of Lauran F. 194 Wis. 2d 283, 533 N.W.2d 812 (1995).

48.13 Annotation A viable fetus is not a "person" within the definition of a child under s. 48.02 (2). A court does not have jurisdiction over a fetus under this section. State ex rel. Angela M.W. v. Kruzicki, 209 Wis. 2d 112, 561 N.W.2d 729 (1997), 95-2480.

48.13 Annotation A child's need for protection or services should be determined as of the date the petition is filed. Children can be adjudicated in need of protection or services when divorced parents have joint custody, one parent committed acts proscribed by sub. (10), and at the time of the hearing the other can provide the necessary care for the children. State v. Gregory L.S. 2002 WI App 101, 253 Wis. 2d 563, 643 N.W.2d 890, 01-2325.



48.133 Jurisdiction over unborn children in need of protection or services and the expectant mothers of those unborn children.

48.133  Jurisdiction over unborn children in need of protection or services and the expectant mothers of those unborn children. The court has exclusive original jurisdiction over an unborn child alleged to be in need of protection or services which can be ordered by the court whose expectant mother habitually lacks self-control in the use of alcohol beverages, controlled substances or controlled substance analogs, exhibited to a severe degree, to the extent that there is a substantial risk that the physical health of the unborn child, and of the child when born, will be seriously affected or endangered unless the expectant mother receives prompt and adequate treatment for that habitual lack of self-control. The court also has exclusive original jurisdiction over the expectant mother of an unborn child described in this section.

48.133 History History: 1997 a. 292.



48.135 Referral of children and expectant mothers of unborn children to proceedings under chapter 51 or 55

48.135  Referral of children and expectant mothers of unborn children to proceedings under chapter 51 or 55.

48.135(1)(1) If a child alleged to be in need of protection or services or a child expectant mother of an unborn child alleged to be in need of protection or services is before the court and it appears that the child or child expectant mother is developmentally disabled, mentally ill or drug dependent or suffers from alcoholism, the court may proceed under ch. 51 or 55. If an adult expectant mother of an unborn child alleged to be in need of protection or services is before the court and it appears that the adult expectant mother is drug dependent or suffers from alcoholism, the court may proceed under ch. 51.

48.135(2) (2) Except as provided in ss. 48.19 to 48.21 and s. 48.345 (14), any voluntary or involuntary admissions, placements or commitments of a child made in or to an inpatient facility, as defined in s. 51.01 (10), shall be governed by ch. 51 or 55. Except as provided in ss. 48.193 to 48.213 and s. 48.347 (6), any voluntary or involuntary admissions, placements or commitments of an adult expectant mother of an unborn child made in or to an inpatient facility, as defined in s. 51.01 (10), shall be governed by ch. 51.

48.135 History History: 1977 c. 354; 1977 c. 418 s. 928 (55) (c); 1977 c. 428 s. 6; 1979 c. 300; 1987 a. 339; 1995 a. 77; 1997 a. 292.



48.14 Jurisdiction over other matters relating to children.

48.14  Jurisdiction over other matters relating to children. Except as provided in s. 48.028 (3), the court has exclusive jurisdiction over:

48.14(1) (1) The termination of parental rights to a minor in accordance with subch. VIII.

48.14(2) (2) The appointment and removal of a guardian of the person in the following cases:

48.14(2)(a) (a) For a minor, where parental rights have been terminated under subch. VIII; or

48.14(2)(b) (b) The appointment and removal of a guardian of the person for a child under ss. 48.427, 48.428, 48.43, 48.831, 48.832, 48.839 (4) (a), 48.977, and 48.978 and ch. 54 and for a child found to be in need of protection or services under s. 48.13 because the child is without parent or guardian.

48.14(3) (3) The adoption of children.

48.14(5) (5) Proceedings under chs. 51 and 55 which apply to minors and proceedings under ch. 51 which apply to the adult expectant mothers of unborn children, if those adult expectant mothers appear to be drug dependent or to suffer from alcoholism.

48.14(6) (6) Consent to marry under s. 765.02.

48.14(7) (7) Appeals under s. 115.80 (7).

48.14(8) (8) Runaway children, but only as provided under s. 48.227 for the limited purpose described in that section.

48.14(9) (9) Proceedings under s. 146.34 (5).

48.14(10) (10) Proceedings under s. 813.122 or 813.125 in which the respondent is a child.

48.14(11) (11) Granting visitation privileges under s. 54.56.

48.14(12) (12) Proceedings under s. 48.028 (8) for the return of custody of an Indian child to his or her former parent, as defined in s. 48.028 (2) (c), or former Indian custodian, as defined in s. 48.028 (2) (b), following a vacation or setting aside of an order granting adoption of the Indian child or following an order voluntarily terminating parental rights to an Indian child of all adoptive parents of the Indian child.

48.14 History History: 1975 c. 430; 1977 c. 354, 449; 1979 c. 32 s. 92 (2); 1979 c. 300; 1979 c. 330 ss. 3, 13; 1981 c. 81 ss. 5, 33; 1985 a. 50; 1989 a. 161; 1993 a. 318; 1995 a. 38, 77, 275; 1997 a. 164, 292, 334; 2005 a. 387; 2009 a. 94.

48.14 Annotation If two actions between the same parties, on the same subject, to test the same rights are brought in different courts with concurrent jurisdiction, it is error for the second court to assume jurisdiction. Interest of Tiffany W. & Myokra W. 192 Wis. 2d 407, 532 N.W.2d 135 (Ct. App. 1995).



48.15 Jurisdiction of other courts to determine legal custody.

48.15  Jurisdiction of other courts to determine legal custody. Except as provided in s. 48.028 (3), nothing in this chapter deprives another court of the right to determine the legal custody of a child by habeas corpus or to determine the legal custody or guardianship of a child if the legal custody or guardianship is incidental to the determination of an action pending in that court. Except as provided in s. 48.028 (3), the jurisdiction of the court assigned to exercise jurisdiction under this chapter and ch. 938 is paramount in all cases involving children alleged to come within the provisions of ss. 48.13 and 48.14 and unborn children and their expectant mothers alleged to come within the provisions of ss. 48.133 and 48.14 (5).

48.15 History History: 1977 c. 449; 1981 c. 289; 1995 a. 77; 1997 a. 292; 2009 a. 94.



48.16 Jurisdiction over petitions for waiver of parental consent to a minor's abortion.

48.16  Jurisdiction over petitions for waiver of parental consent to a minor's abortion. Any circuit court within this state has jurisdiction over a proceeding under s. 48.375 (7) for waiver of the parental consent requirement under s. 48.375 (4).

48.16 History History: 1991 a. 263.



48.185 Venue.

48.185  Venue.

48.185(1)(1) Subject to sub. (2), venue for any proceeding under ss. 48.13, 48.133, 48.135 and 48.14 (1) to (9) may be in any of the following: the county where the child or the expectant mother of the unborn child resides or the county where the child or expectant mother is present. Venue for proceedings brought under subch. VIII is as provided in this subsection except where the child has been placed and is living outside the home of the child's parent pursuant to a dispositional order, in which case venue is as provided in sub. (2). Venue for a proceeding under s. 48.14 (10) is as provided in s. 801.50 (5s).

48.185(2) (2) In an action under s. 48.41, venue shall be in the county where the birth parent or child resides at the time that the petition is filed. Venue for any proceeding under s. 48.363, 48.365 or 48.977, or any proceeding under subch. VIII when the child has been placed outside the home pursuant to a dispositional order under s. 48.345 or 48.347, shall be in the county where the dispositional order was issued, unless the child's county of residence has changed, or the parent of the child or the expectant mother of the unborn child has resided in a different county of this state for 6 months. In either case, the court may, upon a motion and for good cause shown, transfer the case, along with all appropriate records, to the county of residence of the child, parent or expectant mother.

48.185 History History: 1977 c. 354; Stats. 1977 s. 48.185; 1979 c. 330; 1989 a. 161; 1993 a. 98, 318, 491; 1995 a. 77, 275; 1997 a. 80, 292.

48.185 Annotation This section does not authorize change of venue, upon motion of party or upon stipulation of parties, after adjudication but before the first dispositional hearing. 75 Atty. Gen. 100.



48.19 Taking a child into custody.

48.19  Taking a child into custody.

48.19(1) (1) A child may be taken into custody under any of the following:

48.19(1)(a) (a) A warrant.

48.19(1)(b) (b) A capias issued by a judge under s. 48.28.

48.19(1)(c) (c) An order of the judge if made upon a showing satisfactory to the judge that the welfare of the child demands that the child be immediately removed from his or her present custody. The order shall specify that the child be held in custody under s. 48.207 (1).

48.19(1)(cm) (cm) An order of the judge if made upon a showing satisfactory to the judge that the child is an expectant mother, that due to the child expectant mother's habitual lack of self-control in the use of alcohol beverages, controlled substances or controlled substance analogs, exhibited to a severe degree, there is a substantial risk that the physical health of the unborn child, and of the child when born, will be seriously affected or endangered unless the child expectant mother is taken into custody and that the child expectant mother is refusing or has refused to accept any alcohol or other drug abuse services offered to her or is not making or has not made a good faith effort to participate in any alcohol or other drug abuse services offered to her. The order shall specify that the child expectant mother be held in custody under s. 48.207 (1).

48.19(1)(d) (d) Circumstances in which a law enforcement officer believes on reasonable grounds that any of the following conditions exists:

48.19(1)(d)1. 1. A capias or a warrant for the child's apprehension has been issued in this state, or that the child is a fugitive from justice.

48.19(1)(d)2. 2. A capias or a warrant for the child's apprehension has been issued in another state.

48.19(1)(d)4. 4. The child has run away from his or her parents, guardian or legal or physical custodian.

48.19(1)(d)5. 5. The child is suffering from illness or injury or is in immediate danger from his or her surroundings and removal from those surroundings is necessary.

48.19(1)(d)7. 7. The child has violated the conditions of an order under s. 48.21 (4) or the conditions of an order for temporary physical custody by an intake worker.

48.19(1)(d)8. 8. The child is an expectant mother and there is a substantial risk that the physical health of the unborn child, and of the child when born, will be seriously affected or endangered due to the child expectant mother's habitual lack of self-control in the use of alcohol beverages, controlled substances or controlled substance analogs, exhibited to a severe degree, unless the child expectant mother is taken into custody.

48.19(2) (2) When a child is taken into physical custody under this section, the person taking the child into custody shall immediately attempt to notify the parent, guardian, legal custodian, and Indian custodian of the child by the most practical means. The person taking the child into custody shall continue such attempt until the parent, guardian, legal custodian, and Indian custodian of the child are notified, or the child is delivered to an intake worker under s. 48.20 (3), whichever occurs first. If the child is delivered to the intake worker before the parent, guardian, legal custodian, and Indian custodian are notified, the intake worker, or another person at his or her direction, shall continue the attempt to notify until the parent, guardian, legal custodian, and Indian custodian of the child are notified.

48.19(3) (3) Taking into custody is not an arrest except for the purpose of determining whether the taking into custody or the obtaining of any evidence is lawful.

48.19 History History: 1977 c. 354, 449; 1979 c. 300; 1985 a. 176; 1989 a. 31, 56, 107; 1993 a. 16, 56, 377, 490; 1995 a. 27, 77; 1997 a. 292; 2009 a. 94.

48.19 Annotation A viable fetus is not a "person" within the definition of a child under s. 48.02 (2). A court may not order protective custody of a fetus by requiring custody of the mother. State ex rel. Angela M.W. v. Kruzicki, 209 Wis. 2d 112, 561 N.W.2d 729 (1997), 95-2480.



48.193 Taking an adult expectant mother into custody.

48.193  Taking an adult expectant mother into custody.

48.193(1)(1) An adult expectant mother of an unborn child may be taken into custody under any of the following:

48.193(1)(a) (a) A warrant.

48.193(1)(b) (b) A capias issued by a judge under s. 48.28.

48.193(1)(c) (c) An order of the judge if made upon a showing satisfactory to the judge that due to the adult expectant mother's habitual lack of self-control in the use of alcohol beverages, controlled substances or controlled substance analogs, exhibited to a severe degree, there is a substantial risk that the physical health of the unborn child, and of the child when born, will be seriously affected or endangered unless the adult expectant mother is taken into custody and that the adult expectant mother is refusing or has refused to accept any alcohol or other drug abuse services offered to her or is not making or has not made a good faith effort to participate in any alcohol or other drug abuse services offered to her. The order shall specify that the adult expectant mother be held in custody under s. 48.207 (1m).

48.193(1)(d) (d) Circumstances in which a law enforcement officer believes on reasonable grounds that any of the following conditions exists:

48.193(1)(d)1. 1. A capias or warrant for the apprehension of the adult expectant mother has been issued in this state or in another state.

48.193(1)(d)2. 2. There is a substantial risk that the physical health of the unborn child, and of the child when born, will be seriously affected or endangered due to the adult expectant mother's habitual lack of self-control in the use of alcohol beverages, controlled substances or controlled substance analogs, exhibited to a severe degree, unless the adult expectant mother is taken into custody.

48.193(1)(d)3. 3. The adult expectant mother has violated the conditions of an order under s. 48.213 (3) or the conditions of an order for temporary physical custody by an intake worker.

48.193(2) (2) When an adult expectant mother of an unborn child is taken into physical custody as provided in this section, the person taking the adult expectant mother into custody shall immediately attempt to notify an adult relative or friend of the adult expectant mother by the most practical means. The person taking the adult expectant mother into custody shall continue such attempt until an adult relative or friend is notified, or the adult expectant mother is delivered to an intake worker under s. 48.203 (2), whichever occurs first. If the adult expectant mother is delivered to the intake worker before an adult relative or friend is notified, the intake worker, or another person at his or her direction, shall continue the attempt to notify until an adult relative or friend of the adult expectant mother is notified.

48.193(3) (3) Taking into custody is not an arrest except for the purpose of determining whether the taking into custody or the obtaining of any evidence is lawful.

48.193 History History: 1997 a. 292.



48.195 Taking a newborn child into custody.

48.195  Taking a newborn child into custody.

48.195(1) (1)  Taking child into custody. In addition to being taken into custody under s. 48.19, a child whom a law enforcement officer, emergency medical technician, or hospital staff member reasonably believes to be 72 hours old or younger may be taken into custody under circumstances in which a parent of the child relinquishes custody of the child to the law enforcement officer, emergency medical technician, or hospital staff member and does not express an intent to return for the child. If a parent who wishes to relinquish custody of his or her child under this subsection is unable to travel to a sheriff's office, police station, fire station, hospital, or other place where a law enforcement officer, emergency medical technician, or hospital staff member is located, the parent may dial the telephone number "911" or, in an area in which the telephone number "911" is not available, the number for an emergency medical service provider, and the person receiving the call shall dispatch a law enforcement officer or emergency medical technician to meet the parent and take the child into custody. A law enforcement officer, emergency medical technician, or hospital staff member who takes a child into custody under this subsection shall take any action necessary to protect the health and safety of the child, shall, within 24 hours after taking the child into custody, deliver the child to the intake worker under s. 48.20, and shall, within 5 days after taking the child into custody, file a birth certificate for the child under s. 69.14 (3).

48.195(2) (2) Anonymity and confidentiality.

48.195(2)(a)(a) Except as provided in this paragraph, a parent who relinquishes custody of a child under sub. (1) and any person who assists the parent in that relinquishment have the right to remain anonymous. The exercise of that right shall not affect the manner in which a law enforcement officer, emergency medical technician, or hospital staff member performs his or her duties under this section. No person may induce or coerce or attempt to induce or coerce a parent or person assisting a parent who wishes to remain anonymous into revealing his or her identity, unless the person has reasonable cause to suspect that the child has been the victim of abuse or neglect or that the person assisting the parent is coercing the parent into relinquishing custody of the child.

48.195(2)(b) (b) A parent who relinquishes custody of a child under sub. (1) and any person who assists the parent in that relinquishment may leave the presence of the law enforcement officer, emergency medical technician, or hospital staff member who took custody of the child at any time, and no person may follow or pursue the parent or person assisting the parent, unless the person has reasonable cause to suspect that the child has been the victim of abuse or neglect or that the person assisting the parent has coerced the parent into relinquishing custody of the child.

48.195(2)(c) (c) No officer, employee, or agent of this state or of a political subdivision of this state may attempt to locate or ascertain the identity of a parent who relinquishes custody of a child under sub. (1) or any person who assists the parent in that relinquishment, unless the officer, employee, or agent has reasonable cause to suspect that the child has been the victim of abuse or neglect or that the person assisting the parent has coerced the parent into relinquishing custody of the child.

48.195(2)(d) (d) Any person who obtains any information relating to the relinquishment of a child under sub. (1) shall keep that information confidential and may not disclose that information, except to the following persons:

48.195(2)(d)1. 1. The birth parent of the child, if the birth parent has waived his or her right under par. (a) to remain anonymous, or the adoptive parent of the child, if the child is later adopted.

48.195(2)(d)2. 2. Appropriate staff of the department, county department, or licensed child welfare agency that is providing services to the child.

48.195(2)(d)3. 3. A person authorized to provide or providing intake or dispositional services under s. 48.067, 48.069, or 48.10.

48.195(2)(d)4. 4. An attending physician for purposes of diagnosis and treatment of the child.

48.195(2)(d)5. 5. The child's foster parent or other person having physical custody of the child.

48.195(2)(d)6. 6. A court conducting proceedings under s. 48.21, proceedings relating to a petition under s. 48.13 (2m) or 48.42, or dispositional proceedings under subch. VI or VIII relating to the child, the county corporation counsel, district attorney, or agency legal counsel representing the interests of the public in those proceedings, or the guardian ad litem representing the interests of the child in those proceedings.

48.195(2)(d)7. 7. A tribal court, or other adjudicative body authorized by an Indian tribe to perform child welfare functions, that is exercising jurisdiction over proceedings relating to the child, an attorney representing the interests of the Indian tribe in those proceedings, or an attorney representing the interests of the child in those proceedings.

48.195(3) (3) Information for parent.

48.195(3)(a)(a) Subject to par. (b), a law enforcement officer, emergency medical technician, or hospital staff member who takes a child into custody under sub. (1) shall make available to the parent who relinquishes custody of the child the maternal and child health toll-free telephone number maintained by the department under 42 USC 705 (a) (5) (E).

48.195(3)(b) (b) The decision whether to accept the information made available under par. (a) is entirely voluntary on the part of the parent. No person may induce or coerce or attempt to induce or coerce any parent into accepting that information.

48.195(4) (4) Immunity from liability.

48.195(4)(a)(a) Any parent who relinquishes custody of his or her child under sub. (1) and any person who assists the parent in that relinquishment are immune from any civil or criminal liability for any good faith act or omission in connection with that relinquishment. The immunity granted under this paragraph includes immunity for exercising the right to remain anonymous under sub. (2) (a), the right to leave at any time under sub. (2) (b), and the right not to accept any information under sub. (3) (b) and immunity from prosecution under s. 948.20 for abandonment of a child or under s. 948.21 for neglecting a child.

48.195(4)(b) (b) Any law enforcement officer, emergency medical technician, or hospital staff member who takes a child into custody under sub. (1) is immune from any civil liability to the child's parents, or any criminal liability for any good faith act or omission occurring solely in connection with the act of receiving custody of the child from the child's parents, but is not immune from any civil or criminal liability for any act or omission occurring in subsequently providing care for the child.

48.195(4)(c) (c) In any civil or criminal proceeding, the good faith of a person specified in par. (a) or (b) is presumed. This presumption may be overcome only by clear and convincing evidence.

48.195(5) (5) Medical assistance eligibility. A child who is taken into custody under sub. (1) is presumed to be eligible for medical assistance under s. 49.46 or 49.47.

48.195(6) (6) Rules. The department shall promulgate rules to implement this section. In promulgating those rules, the department shall consider the different circumstances under which a parent might relinquish custody of a child under sub. (1). The rules shall include rules prescribing a means by which a parent who relinquishes custody of his or her child under sub. (1) may, until the granting of an order terminating parental rights, choose to be identified as the child's parent.

48.195 History History: 2001 a. 2; 2009 a. 28, 94, 185.



48.20 Release or delivery of child from custody.

48.20  Release or delivery of child from custody.

48.20(2) (2)

48.20(2)(ag)(ag) Except as provided in pars. (b) to (d), a person taking a child into custody shall make every effort to release the child immediately to the child's parent, guardian, legal custodian, or Indian custodian.

48.20(2)(b) (b) If the child's parent, guardian, legal custodian, or Indian custodian is unavailable, unwilling, or unable to provide supervision for the child, the person who took the child into custody may release the child to a responsible adult after counseling or warning the child as may be appropriate.

48.20(2)(c) (c) If the child is 15 years of age or older, the person who took the child into custody may release the child without immediate adult supervision after counseling or warning the child as may be appropriate.

48.20(2)(d) (d) If the child is a runaway, the person who took the child into custody may release the child to a home authorized under s. 48.227.

48.20(3) (3) If the child is released under sub. (2) (b) to (d), the person who took the child into custody shall immediately notify the child's parent, guardian, legal custodian, and Indian custodian of the time and circumstances of the release and the person, if any, to whom the child was released. If the child is not released under sub. (2), the person who took the child into custody shall arrange in a manner determined by the court and law enforcement agencies for the child to be interviewed by the intake worker under s. 48.067 (2). The person who took the child into custody shall make a statement in writing with supporting facts of the reasons why the child was taken into physical custody and shall give a copy of the statement to the intake worker and to any child 12 years of age or older. If the intake interview is not done in person, the report may be read to the intake worker.

48.20(4) (4) If the child is believed to be suffering from a serious physical condition which requires either prompt diagnosis or prompt treatment, the person taking the child into physical custody, the intake worker or other appropriate person shall deliver the child to a hospital as defined in s. 50.33 (2) (a) and (c) or physician's office.

48.20(4m) (4m) If the child is an expectant mother and if the unborn child or child expectant mother is believed to be suffering from a serious physical condition which requires either prompt diagnosis or prompt treatment, the person taking the child expectant mother into physical custody, the intake worker or other appropriate person shall deliver the child expectant mother to a hospital as defined in s. 50.33 (2) (a) and (c) or physician's office.

48.20(5) (5) If the child is believed to be mentally ill, drug dependent or developmentally disabled, and exhibits conduct which constitutes a substantial probability of physical harm to the child or to others, or a very substantial probability of physical impairment or injury to the child exists due to the impaired judgment of the child, and the standards of s. 51.15 are met, the person taking the child into physical custody, the intake worker or other appropriate person shall proceed under s. 51.15.

48.20(6) (6) If the child is believed to be an intoxicated person who has threatened, attempted or inflicted physical harm on himself or herself or on another and is likely to inflict such physical harm unless committed, or is incapacitated by alcohol, the person taking the child into physical custody, the intake worker or other appropriate person shall proceed under s. 51.45 (11).

48.20(7) (7)

48.20(7)(a)(a) When a child is interviewed by an intake worker, the intake worker shall inform any child who is alleged to be in need of protection or services and who is 12 years of age or older of his or her right to counsel.

48.20(7)(b) (b) The intake worker shall review the need to hold the child in custody and shall make every effort to release the child from custody as provided in par. (c). The intake worker shall base his or her decision as to whether to release the child or to continue to hold the child in custody on the criteria specified in s. 48.205 (1) and criteria established under s. 48.06 (1) or (2).

48.20(7)(c) (c) The intake worker may release the child as follows:

48.20(7)(c)1. 1. To a parent, guardian, legal custodian, or Indian custodian, or to a responsible adult if the parent, guardian, legal custodian, or Indian custodian is unavailable, unwilling, or unable to provide supervision for the child, counseling or warning the child as may be appropriate; or, if the child is 15 years of age or older, without immediate adult supervision, counseling or warning the child as may be appropriate.

48.20(7)(c)2. 2. In the case of a runaway child, to a home authorized under s. 48.227.

48.20(7)(d) (d) If the child is released from custody, the intake worker shall immediately notify the child's parent, guardian, legal custodian, and Indian custodian of the time and circumstances of the release and the person, if any, to whom the child was released.

48.20(8) (8)

48.20(8)(a)(a) If a child is held in custody, the intake worker shall notify the child's parent, guardian, legal custodian, and Indian custodian of the reasons for holding the child in custody and of the child's whereabouts unless there is reason to believe that notice would present imminent danger to the child. The parent, guardian, legal custodian, and Indian custodian shall also be notified of the time and place of the detention hearing required under s. 48.21, the nature and possible consequences of that hearing, the right to present and cross-examine witnesses at the hearing, and, in the case of a parent or Indian custodian of an Indian child who is the subject of an Indian child custody proceeding, as defined in s. 48.028 (2) (d) 2., the right to counsel under s. 48.028 (4) (b). If the parent, guardian, legal custodian, or Indian custodian is not immediately available, the intake worker or another person designated by the court shall provide notice as soon as possible. When the child is 12 years of age or older, the child shall receive the same notice about the detention hearing as the parent, guardian, legal custodian, or Indian custodian. The intake worker shall notify both the child and the child's parent, guardian, legal custodian, or Indian custodian.

48.20(8)(b) (b) If the child is an expectant mother who has been taken into custody under s. 48.19 (1) (cm) or (d) 8., the unborn child, through the unborn child's guardian ad litem, shall receive the same notice about the whereabouts of the child expectant mother, about the reasons for holding the child expectant mother in custody and about the detention hearing as the child expectant mother and her parent, guardian, legal custodian, or Indian custodian. The intake worker shall notify the child expectant mother, her parent, guardian, legal custodian, or Indian custodian and the unborn child, by the unborn child's guardian ad litem.

48.20 History History: 1977 c. 354, 449; 1979 c. 300; 1983 a. 189 s. 329 (5); 1993 a. 16, 56, 98, 385; 1995 a. 27, 77; 1997 a. 292; 2009 a. 94.



48.203 Release or delivery of adult expectant mother from custody.

48.203  Release or delivery of adult expectant mother from custody.

48.203(1)(1) A person taking an adult expectant mother of an unborn child into custody shall make every effort to release the adult expectant mother to an adult relative or friend of the adult expectant mother after counseling or warning the adult expectant mother as may be appropriate or, if an adult relative or friend is unavailable, unwilling or unable to accept the release of the adult expectant mother, the person taking the adult expectant mother into custody may release the adult expectant mother under the adult expectant mother's own supervision after counseling or warning the adult expectant mother as may be appropriate.

48.203(2) (2) If the adult expectant mother is not released under sub. (1), the person who took the adult expectant mother into custody shall arrange in a manner determined by the court and law enforcement agencies for the adult expectant mother to be interviewed by the intake worker under s. 48.067 (2), and shall make a statement in writing with supporting facts of the reasons why the adult expectant mother was taken into physical custody and shall give the adult expectant mother a copy of the statement in addition to giving a copy to the intake worker. When the intake interview is not done in person, the report may be read to the intake worker.

48.203(3) (3) If the unborn child or adult expectant mother is believed to be suffering from a serious physical condition which requires either prompt diagnosis or prompt treatment, the person taking the adult expectant mother into physical custody, the intake worker or other appropriate person shall deliver the adult expectant mother to a hospital, as defined in s. 50.33 (2) (a) and (c), or physician's office.

48.203(4) (4) If the adult expectant mother is believed to be mentally ill, drug dependent or developmentally disabled, and exhibits conduct which constitutes a substantial probability of physical harm to herself or others, or a substantial probability of physical impairment or injury to the adult expectant mother exists due to the impaired judgment of the adult expectant mother, and the standards of s. 51.15 are met, the person taking the adult expectant mother into physical custody, the intake worker or other appropriate person shall proceed under s. 51.15.

48.203(5) (5) If the adult expectant mother is believed to be an intoxicated person who has threatened, attempted or inflicted physical harm on herself or on another and is likely to inflict such physical harm unless committed, or is incapacitated by alcohol, the person taking the adult expectant mother into physical custody, the intake worker or other appropriate person shall proceed under s. 51.45 (11).

48.203(6) (6)

48.203(6)(a)(a) When an adult expectant mother is interviewed by an intake worker, the intake worker shall inform the adult expectant mother of her right to counsel.

48.203(6)(b) (b) The intake worker shall review the need to hold the adult expectant mother in custody and shall make every effort to release the adult expectant mother from custody as provided in par. (c). The intake worker shall base his or her decision as to whether to release the adult expectant mother or to continue to hold the adult expectant mother in custody on the criteria specified in s. 48.205 (1m) and criteria established under s. 48.06 (1) or (2).

48.203(6)(c) (c) The intake worker may release the adult expectant mother to an adult relative or friend of the adult expectant mother after counseling or warning the adult expectant mother as may be appropriate or, if an adult relative or friend is unavailable, unwilling or unable to accept the release of the adult expectant mother, the intake worker may release the adult expectant mother under the adult expectant mother's own supervision after counseling or warning the adult expectant mother as may be appropriate.

48.203(7) (7) If an adult expectant mother is held in custody, the intake worker shall notify the adult expectant mother and the unborn child, through the unborn child's guardian ad litem, of the reasons for holding the adult expectant mother in custody, the time and place of the detention hearing required under s. 48.213, the nature and possible consequences of that hearing, and the right to present and cross-examine witnesses at the hearing.

48.203 History History: 1997 a. 292.



48.205 Criteria for holding a child or expectant mother in physical custody.

48.205  Criteria for holding a child or expectant mother in physical custody.

48.205(1) (1) A child may be held under s. 48.207 (1), 48.208 or 48.209 if the intake worker determines that there is probable cause to believe the child is within the jurisdiction of the court and:

48.205(1)(a) (a) Probable cause exists to believe that if the child is not held he or she will cause injury to himself or herself or be subject to injury by others.

48.205(1)(am) (am) Probable cause exists to believe that if the child is not held he or she will be subject to injury by others, based on a determination under par. (a) or a finding under s. 48.21 (4) that if another child in the home is not held that child will be subject to injury by others.

48.205(1)(b) (b) Probable cause exists to believe that the parent, guardian or legal custodian of the child or other responsible adult is neglecting, refusing, unable or unavailable to provide adequate supervision and care and that services to ensure the child's safety and well-being are not available or would be inadequate.

48.205(1)(bm) (bm) Probable cause exists to believe that the child meets the criteria specified in par. (b), based on a determination under par. (b) or a finding under s. 48.21 (4) that another child in the home meets those criteria.

48.205(1)(c) (c) Probable cause exists to believe that the child will run away or be taken away so as to be unavailable for proceedings of the court or its officers.

48.205(1)(d) (d) Probable cause exists to believe that the child is an expectant mother, that if the child expectant mother is not held, there is a substantial risk that the physical health of the unborn child, and of the child when born, will be seriously affected or endangered by the child expectant mother's habitual lack of self-control in the use of alcohol beverages, controlled substances or controlled substance analogs, exhibited to a severe degree, and that the child expectant mother is refusing or has refused to accept any alcohol or other drug abuse services offered to her or is not making or has not made a good faith effort to participate in any alcohol or other drug abuse services offered to her.

48.205(1m) (1m) An adult expectant mother of an unborn child may be held under s. 48.207 (1m) if the intake worker determines that there is probable cause to believe that the adult expectant mother is within the jurisdiction of the court, to believe that if the adult expectant mother is not held, there is a substantial risk that the physical health of the unborn child, and of the child when born, will be seriously affected or endangered by the adult expectant mother's habitual lack of self-control in the use of alcohol beverages, controlled substances or controlled substance analogs, exhibited to a severe degree, and to believe that the adult expectant mother is refusing or has refused to accept any alcohol or other drug abuse services offered to her or is not making or has not made a good faith effort to participate in any alcohol or other drug abuse services offered to her.

48.205(2) (2) The criteria for holding a child or the expectant mother of an unborn child in custody specified in this section shall govern the decision of all persons responsible for determining whether the action is appropriate.

48.205 History History: 1977 c. 354; 1979 c. 300; 1983 a. 399; 1989 a. 31, 107; 1993 a. 16, 377, 395; 1995 a. 27, 77, 275; 1997 a. 292; 1999 a. 83.

48.205 Annotation Courts may hold juveniles in contempt of court, but only under the criteria under this section and s. 48.208. 70 Atty. Gen. 98.



48.207 Places where a child or expectant mother may be held in nonsecure custody.

48.207  Places where a child or expectant mother may be held in nonsecure custody.

48.207(1) (1) A child held in physical custody under s. 48.205 (1) may be held in any of the following places:

48.207(1)(a) (a) The home of a parent or guardian, except that a child may not be held in the home of a parent or guardian if the parent or guardian has been convicted under s. 940.01 of the first-degree intentional homicide, or under s. 940.05 of the 2nd-degree intentional homicide, of a parent of the child, and the conviction has not been reversed, set aside or vacated, unless the person making the custody decision determines by clear and convincing evidence that the placement would be in the best interests of the child. The person making the custody decision shall consider the wishes of the child in making that determination.

48.207(1)(b) (b) The home of a relative, except that a child may not be held in the home of a relative if the relative has been convicted under s. 940.01 of the first-degree intentional homicide, or under s. 940.05 of the 2nd-degree intentional homicide, of a parent of the child, and the conviction has not been reversed, set aside or vacated, unless the person making the custody decision determines by clear and convincing evidence that the placement would be in the best interests of the child. The person making the custody decision shall consider the wishes of the child in making that determination.

48.207(1)(c) (c) A licensed foster home if the placement does not violate the conditions of the license.

48.207(1)(cm) (cm) A licensed group home provided that the placement does not violate the conditions of the license.

48.207(1)(d) (d) A nonsecure facility operated by a licensed child welfare agency.

48.207(1)(e) (e) A licensed private or public shelter care facility.

48.207(1)(f) (f) The home of a person not a relative, if the placement does not exceed 30 days, though the placement may be extended for an additional 30 days for cause by the court, and if the person has not had a license under s. 48.62 refused, revoked, or suspended within the last 2 years.

48.207(1)(g) (g) A hospital as defined in s. 50.33 (2) (a) and (c) or physician's office if the child is held under s. 48.20 (4) or (4m).

48.207(1)(h) (h) A place listed in s. 51.15 (2) if the child is held under s. 48.20 (5).

48.207(1)(i) (i) An approved public treatment facility for emergency treatment if the child is held under s. 48.20 (6).

48.207(1)(k) (k) A facility under s. 48.58.

48.207(1g) (1g) An Indian child held in physical custody under s. 48.205 (1) shall be placed in compliance with s. 48.028 (7) (b) or, if applicable, s. 48.028 (7) (c), unless the person responsible for determining the placement finds good cause, as described in s. 48.028 (7) (e), for departing from the order of placement preference under s. 48.028 (7) (b) or finds that emergency conditions necessitate departing from that order. When the reason for departing from that order is resolved, the Indian child shall be placed in compliance with the order of placement preference under s. 48.028 (7) (b) or, if applicable, s. 48.028 (7) (c).

48.207(1m) (1m) An adult expectant mother of an unborn child held in physical custody under s. 48.205 (1m) may be held in any of the following places:

48.207(1m)(a) (a) The home of an adult relative or friend of the adult expectant mother.

48.207(1m)(b) (b) A licensed community-based residential facility, as defined in s. 50.01 (1g), if the placement does not violate the conditions of the license.

48.207(1m)(c) (c) A hospital, as defined in s. 50.33 (2) (a) and (c), or a physician's office if the adult expectant mother is held under s. 48.203 (3).

48.207(1m)(d) (d) A place listed in s. 51.15 (2) if the adult expectant mother is held under s. 48.203 (4).

48.207(1m)(e) (e) An approved public treatment facility for emergency treatment if the adult expectant mother is held under s. 48.203 (5).

48.207(2) (2)

48.207(2)(a)(a) If a facility listed in sub. (1) (b) to (k) is used to hold a child in custody, or if supervisory services of a home detention program are provided to a child held under sub. (1) (a), the authorized rate of the facility for the care of the child or the authorized rate for those supervisory services shall be paid by the county in a county having a population of less than 500,000 or by the department in a county having a population of 500,000 or more. If no authorized rate has been established, a reasonable sum to be fixed by the court shall be paid by the county in a county having a population of less than 500,000 or by the department in a county having a population of 500,000 or more for the supervision or care of the child.

48.207(2)(b) (b) If a facility listed in sub. (1m) (b) to (e) is used to hold an expectant mother of an unborn child in custody, or if supervisory services of a home detention program are provided to an expectant mother held under sub. (1m) (a), the authorized rate of the facility for the care of the expectant mother or the authorized rate for those supervisory services shall be paid by the county in a county having a population of less than 500,000 or by the department in a county having a population of 500,000 or more. If no authorized rate has been established, a reasonable sum to be fixed by the court shall be paid by the county in a county having a population of less than 500,000 or by the department in a county having a population of 500,000 or more for the supervision or care of the expectant mother.

48.207(3) (3) A child taken into custody under s. 48.981 may be held in a hospital, foster home, relative's home, or other appropriate medical or child welfare facility that is not used primarily for the detention of delinquent children.

48.207 History History: 1977 c. 354, 355, 447; 1979 c. 300; 1983 a. 172; 1983 a. 189 s. 329 (5); 1985 a. 332; 1993 a. 446; 1997 a. 27, 292; 1999 a. 9; 2009 a. 28, 94.



48.208 Criteria for holding a child in a juvenile detention facility.

48.208  Criteria for holding a child in a juvenile detention facility. A child may be held in a juvenile detention facility if the intake worker determines that one of the following conditions applies:

48.208(3) (3) The child consents in writing to being held in order to protect him or her from an imminent physical threat from another and such secure custody is ordered by the judge in a protective order.

48.208(4) (4) Probable cause exists to believe that the child, having been placed in nonsecure custody by an intake worker under s. 48.207 (1) or by the judge or a circuit court commissioner under s. 48.21 (4), has run away or committed a delinquent act and no other suitable alternative exists.

48.208 History History: 1977 c. 354; 1979 c. 300; 1985 a. 176; 1993 a. 16, 377, 385, 491; 1995 a. 27, 77; 1997 a. 292; 2001 a. 61; 2005 a. 344.

48.208 Annotation Courts may hold juveniles in contempt of court, but only under the criteria under s. 48.205 and this section. 70 Atty. Gen. 98.



48.209 Criteria for holding a child in a county jail.

48.209  Criteria for holding a child in a county jail. Subject to the provisions of s. 48.208, a county jail may be used as a juvenile detention facility if the criteria under either sub. (1) or (2) are met:

48.209(1) (1) There is no other juvenile detention facility approved by the department of corrections or a county which is available and:

48.209(1)(a) (a) The jail meets the standards for juvenile detention facilities established by the department of corrections;

48.209(1)(b) (b) The child is held in a room separated and removed from incarcerated adults;

48.209(1)(c) (c) The child is not held in a cell designed for the administrative or disciplinary segregation of adults;

48.209(1)(d) (d) Adequate supervision is provided; and

48.209(1)(e) (e) The judge reviews the status of the child every 3 days.

48.209(2) (2) The child presents a substantial risk of physical harm to other persons in the juvenile detention facility, as evidenced by previous acts or attempts, which can only be avoided by transfer to the jail. The conditions of sub. (1) (a) to (e) shall be met. The child shall be given a hearing and transferred only upon order of the judge.

48.209 History History: 1977 c. 354; 1989 a. 31; 1993 a. 98; 1995 a. 77; 2005 a. 344.



48.21 Hearing for child in custody.

48.21  Hearing for child in custody.

48.21(1) (1)  Hearing; when held.

48.21(1)(a)(a) If a child who has been taken into custody is not released under s. 48.20, a hearing to determine whether the child shall continue to be held in custody under the criteria of ss. 48.205 to 48.209 shall be conducted by the judge or a circuit court commissioner within 48 hours of the time the decision to hold the child was made, excluding Saturdays, Sundays, and legal holidays. By the time of the hearing a petition under s. 48.25 shall be filed, except that no petition need be filed when the child is taken into custody under s. 48.19 (1) (b) or (d) 2. or 7. or when the child is a runaway from another state, in which case a written statement of the reasons for holding the child in custody shall be substituted if the petition is not filed. If no hearing has been held within 48 hours, excluding Saturdays, Sundays, and legal holidays, or if no petition or statement has been filed at the time of the hearing, the child shall be released except as provided in pars. (b) and (bm). A parent not present at the hearing shall be granted a rehearing upon request for good cause shown.

48.21(1)(b) (b) If no petition has been filed by the time of the hearing, a child may be held in custody with approval of the judge or circuit court commissioner for an additional 72 hours from the time of the hearing, excluding Saturdays, Sundays, and legal holidays, only if, as a result of the facts brought forth at the hearing, the judge or circuit court commissioner determines that probable cause exists to believe any of the following:

48.21(1)(b)1. 1. That additional time is required to determine whether the filing of a petition initiating proceedings under this chapter is necessary.

48.21(1)(b)2. 2. That the child is an imminent danger to himself or herself or to others.

48.21(1)(b)3. 3. That probable cause exists to believe that the parent, guardian, or legal custodian of the child or other responsible adult is neglecting, refusing, unable, or unavailable to provide adequate supervision and care.

48.21(1)(b)4. 4. That, if the child is an expectant mother who was taken into custody under s. 48.19 (1) (cm) or (d) 8., probable cause exists to believe that there is a substantial risk that if the child expectant mother is not held, the physical health of the unborn child, and of the child when born, will be seriously affected or endangered by the child expectant mother's habitual lack of self-control in the use of alcohol beverages, controlled substances, or controlled substance analogs, exhibited to a severe degree, and to believe that the child expectant mother is refusing or has refused to accept any alcohol or other drug abuse services offered to her or is not making or has not made a good faith effort to participate in any alcohol or other drug abuse services offered to her.

48.21(1)(bm) (bm) An extension under par. (b) may be granted only once for any petition. In the event of failure to file a petition within the extension period provided for in par. (b), the judge or circuit court commissioner shall order the child's immediate release from custody.

48.21(3) (3) Proceedings concerning children in need of protection or services and unborn children in need of protection or services and their child expectant mothers.

48.21(3)(ag)(ag) Proceedings concerning a child who comes within the jurisdiction of the court under s. 48.13 or an unborn child and a child expectant mother of the unborn child who come within the jurisdiction of the court under s. 48.133 shall be conducted according to this subsection.

48.21(3)(am) (am) The parent, guardian, legal custodian, or Indian custodian may waive his or her right to participate in the hearing under this section. After any waiver, a rehearing shall be granted at the request of the parent, guardian, legal custodian, Indian custodian, or any other interested party for good cause shown.

48.21(3)(b) (b) If present at the hearing, a copy of the petition or request shall be given to the parent, guardian, legal custodian, or Indian custodian, and to the child if he or she is 12 years of age or older, before the hearing begins. If the child is an expectant mother who has been taken into custody under s. 48.19 (1) (cm) or (d) 8., a copy of the petition shall also be given to the unborn child, through the unborn child's guardian ad litem, before the hearing begins. Prior notice of the hearing shall be given to the child's parent, guardian, legal custodian, and Indian custodian, to the child if he or she is 12 years of age or older and, if the child is an expectant mother who has been taken into custody under s. 48.19 (1) (cm) or (d) 8., to the unborn child, through the unborn child's guardian ad litem, under s. 48.20 (8).

48.21(3)(d) (d) Prior to the commencement of the hearing, the court shall inform the parent, guardian, legal custodian, or Indian custodian of the allegations that have been made or may be made, the nature and possible consequences of this hearing as compared to possible future hearings, the right to present, confront, and cross-examine witnesses, and, in the case of a parent or Indian custodian of an Indian child who is the subject of an Indian child custody proceeding under s. 48.028 (2) (d) 2., the right to counsel under s. 48.028 (4) (b).

48.21(3)(e) (e) If the parent, guardian, legal custodian, Indian custodian, or child is not represented by counsel at the hearing and the child is continued in custody as a result of the hearing, the parent, guardian, legal custodian, Indian custodian, or child may request through counsel subsequently appointed or retained or through a guardian ad litem that the order to hold the child in custody be reheard. If the request is made, a rehearing shall take place as soon as possible. An order to hold the child in custody shall be reheard for good cause, whether or not counsel was present.

48.21(3)(f) (f) If present at the hearing, the parent shall be requested to provide the names and other identifying information of 3 relatives of the child or other individuals 18 years of age or over whose homes the parent requests the court to consider as placements for the child. If the parent does not provide that information at the hearing, the county department, the department in a county having a population of 500,000 or more, or the agency primarily responsible for providing services to the child under the custody order shall permit the parent to provide the information at a later date.

48.21(3m) (3m) Parental notice required. If the child has been taken into custody because he or she committed an act which resulted in personal injury or damage to or loss of the property of another, the court, prior to the commencement of any hearing under this section, shall attempt to notify the child's parents of the possibility of disclosure of the identity of the child and the parents, of the child's police records and of the outcome of proceedings against the child for use in civil actions for damages against the child or the parents and of the parents' potential liability for acts of their children. If the court is unable to provide the notice before commencement of the hearing, it shall provide the child's parents with the specified information in writing as soon as possible after the hearing.

48.21(4) (4) Continuation of custody. If the judge or circuit court commissioner finds that the child should be continued in custody under the criteria of s. 48.205, he or she shall enter one of the following orders:

48.21(4)(a) (a) Place the child with a parent, guardian, legal custodian or other responsible person and may impose reasonable restrictions on the child's travel, association with other persons or places of abode during the period of placement, including a condition requiring the child to return to other custody as requested; or subject the child to the supervision of an agency agreeing to supervise the child. Reasonable restrictions may be placed upon the conduct of the parent, guardian, legal custodian or other responsible person which may be necessary to ensure the safety of the child.

48.21(4)(b) (b) Order the child held in an appropriate manner under s. 48.207, 48.208 or 48.209.

48.21(5) (5) Orders in writing.

48.21(5)(a)(a) All orders to hold in custody shall be in writing, listing the reasons and criteria forming the basis for the decision.

48.21(5)(b) (b) An order relating to a child held in custody outside of his or her home shall also include all of the following:

48.21(5)(b)1. 1.

48.21(5)(b)1.a.a. A finding that continued placement of the child in his or her home would be contrary to the welfare of the child.

48.21(5)(b)1.b. b. A finding as to whether the person who took the child into custody and the intake worker have made reasonable efforts to prevent the removal of the child from the home, while assuring that the child's health and safety are the paramount concerns, unless the judge or circuit court commissioner finds that any of the circumstances specified in s. 48.355 (2d) (b) 1. to 5. applies.

48.21(5)(b)1.c. c. A finding as to whether the person who took the child into custody and the intake worker have made reasonable efforts to make it possible for the child to return safely home.

48.21(5)(b)1.d. d. If the child is under the supervision of the county department or, in a county having a population of 500,000 or more, the department, an order ordering the child into the placement and care responsibility of the county department or department as required under 42 USC 672 (a) (2) and assigning the county department or department primary responsibility for providing services to the child.

48.21(5)(b)1m. 1m. If for good cause shown sufficient information is not available for the judge or circuit court commissioner to make a finding as to whether reasonable efforts were made to prevent the removal of the child from the home, while assuring that the child's health and safety are the paramount concerns, a finding as to whether reasonable efforts were made to make it possible for the child to return safely home and an order for the county department, department, in a county having a population of 500,000 or more, or agency primarily responsible for providing services to the child under the custody order to file with the court sufficient information for the judge or circuit court commissioner to make a finding as to whether those reasonable efforts were made to prevent the removal of the child from the home by no later than 5 days, excluding Saturdays, Sundays, and legal holidays, after the date on which the order is granted.

48.21(5)(b)2. 2. If the child is held in custody outside the home in a placement recommended by the intake worker, a statement that the court approves the placement recommended by the intake worker or, if the child is placed outside the home in a placement other than a placement recommended by the intake worker, a statement that the court has given bona fide consideration to the recommendations made by the intake worker and all parties relating to the placement of the child.

48.21(5)(b)2m. 2m. If the child has one or more siblings, as defined in s. 48.38 (4) (br) 1., who have also been removed from the home, a finding as to whether the intake worker has made reasonable efforts to place the child in a placement that enables the sibling group to remain together, unless the judge or circuit court commissioner determines that a joint placement would be contrary to the safety or well-being of the child or any of those siblings, in which case the judge or circuit court commissioner shall order the county department, department in a county having a population of 500,000 or more, or agency primarily responsible for providing services to the child under the custody order to make reasonable efforts to provide for frequent visitation or other ongoing interaction between the child and the siblings, unless the judge or circuit court commissioner determines that such visitation or interaction would be contrary to the safety or well-being of the child or any of those siblings.

48.21(5)(b)3. 3. If the judge or circuit court commissioner finds that any of the circumstances specified in s. 48.355 (2d) (b) 1. to 5. applies with respect to a parent, a determination that the county department, department, in a county having a population of 500,000 or more, or agency primarily responsible for providing services under the custody order is not required to make reasonable efforts with respect to the parent to make it possible for the child to return safely to his or her home.

48.21(5)(c) (c) The judge or circuit court commissioner shall make the findings specified in par. (b) 1., 1m., and 3. on a case-by-case basis based on circumstances specific to the child and shall document or reference the specific information on which those findings are based in the custody order. A custody order that merely references par. (b) 1., 1m., or 3. without documenting or referencing that specific information in the custody order or an amended custody order that retroactively corrects an earlier custody order that does not comply with this paragraph is not sufficient to comply with this paragraph.

48.21(5)(d) (d) If the judge or circuit court commissioner finds that any of the circumstances specified in s. 48.355 (2d) (b) 1. to 5. applies with respect to a parent, the judge or circuit court commissioner shall hold a hearing under s. 48.38 (4m) within 30 days after the date of that finding to determine the permanency goal and, if applicable, any concurrent permanency goals for the child.

48.21(5)(e) (e)

48.21(5)(e)1.1. In this paragraph, "adult relative" means a grandparent, great-grandparent, aunt, uncle, brother, sister, half brother, or half sister of a child, whether by blood, marriage, or legal adoption, who has attained 18 years of age.

48.21(5)(e)2. 2. The court shall order the county department, the department in a county having a population of 500,000 or more, or the agency primarily responsible for providing services to the child under the custody order to conduct a diligent search in order to locate and provide notice of the information specified in this subdivision to all relatives of the child named under sub. (3) (f) and to all adult relatives of the child within 30 days after the child is removed from the custody of the child's parent unless the child is returned to his or her home within that period. The court may also order the county department, department, or agency to conduct a diligent search in order to locate and provide notice of the information specified in this subdivision to all other adult individuals named under sub. (3) (f) within 30 days after the child is removed from the custody of the child's parent unless the child is returned to his or her home within that period. The county department, department, or agency may not provide that notice to a person named under sub. (3) (f) or to an adult relative if the county department, department, or agency has reason to believe that it would be dangerous to the child or to the parent if the child were placed with that person or adult relative. The notice shall include all of the following:

48.21(5)(e)2.a. a. A statement that the child has been removed from the custody of the child's parent.

48.21(5)(e)2.b. b. A statement that explains the options that the person provided with the notice has under state or federal law to participate in the care and placement of the child, including any options that may be lost by failing to respond to the notice.

48.21(5)(e)2.c. c. A description of the requirements to obtain a foster home license under s. 48.62 or to receive kinship care or long-term kinship care payments under s. 48.57 (3m) or (3n) and of the additional services and supports that are available for children placed in a foster home or in the home of a person receiving those payments.

48.21(5)(e)2.d. d. A statement advising the person provided with the notice that he or she may incur additional expenses if the child is placed in his or her home and that reimbursement for some of those expenses may be available.

48.21(5)(e)2.e. e. The name and contact information of the agency that removed the child from the custody of the child's parent.

48.21(6) (6) Amendment of order. An order placing a child under sub. (4) (a) on conditions specified in this section may at any time be amended, with notice, so as to place the child in another form of custody for failure to conform to the conditions originally imposed. A child may be transferred to secure custody if he or she meets the criteria of s. 48.208.

48.21(7) (7) Informal disposition. If the judge or circuit court commissioner determines that the best interests of the child and the public are served or, in the case of a child expectant mother who has been taken into custody under s. 48.19 (1) (cm) or (d) 8., that the best interests of the unborn child and the public are served, he or she may enter a consent decree under s. 48.32 or order the petition dismissed and refer the matter to the intake worker for informal disposition in accordance with s. 48.245.

48.21 History History: 1977 c. 354, 447; 1979 c. 300; 1983 a. 399; 1985 a. 311; 1993 a. 98; 1995 a. 27, 77, 275; 1997 a. 35, 237, 292; 2001 a. 16, 61, 109; 2005 a. 232; 2007 a. 20; 2009 a. 28, 79, 94; 2011 a. 181.

48.21 Annotation The period under sub. (1) (a) runs from the time the intake worker decides to hold the child. Curtis W. v. State, 192 Wis. 2d 719, 531 N.W.2d 633 (Ct. App. 1995).



48.213 Hearing for adult expectant mother in custody.

48.213  Hearing for adult expectant mother in custody.

48.213(1)(1)  Hearing; when held.

48.213(1)(a)(a) If an adult expectant mother of an unborn child who has been taken into custody is not released under s. 48.203, a hearing to determine whether the adult expectant mother shall continue to be held in custody under the criteria of s. 48.205 (1m) shall be conducted by the judge or a circuit court commissioner within 48 hours after the time that the decision to hold the adult expectant mother was made, excluding Saturdays, Sundays and legal holidays. By the time of the hearing a petition under s. 48.25 shall be filed, except that no petition need be filed when an adult expectant mother is taken into custody under s. 48.193 (1) (b) or (d) 1. or 3., in which case a written statement of the reasons for holding the adult expectant mother in custody shall be substituted if the petition is not filed. If no hearing has been held within those 48 hours, excluding Saturdays, Sundays and legal holidays, or if no petition or statement has been filed at the time of the hearing, the adult expectant mother shall be released except as provided in par. (b).

48.213(1)(b) (b) If no petition has been filed by the time of the hearing, an adult expectant mother of an unborn child may be held in custody with the approval of the judge or circuit court commissioner for an additional 72 hours after the time of the hearing, excluding Saturdays, Sundays and legal holidays, only if, as a result of the facts brought forth at the hearing, the judge or circuit court commissioner determines that probable cause exists to believe that there is a substantial risk that if the adult expectant mother is not held, the physical health of the unborn child, and of the child when born, will be seriously affected or endangered by the adult expectant mother's habitual lack of self-control in the use of alcohol beverages, controlled substances or controlled substance analogs, exhibited to a severe degree, and to believe that the adult expectant mother is refusing or has refused to accept any alcohol or other drug abuse services offered to her or is not making or has not made a good faith effort to participate in any alcohol or other drug abuse services offered to her. The extension may be granted only once for any petition. In the event of failure to file a petition within the extension period provided for in this paragraph, the judge or circuit court commissioner shall order the adult expectant mother's immediate release from custody.

48.213(2) (2) Proceedings concerning unborn children in need of protection or services and their adult expectant mothers.

48.213(2)(a)(a) Proceedings concerning an unborn child and an adult expectant mother of the unborn child who come within the jurisdiction of the court under s. 48.133 shall be conducted according to this subsection.

48.213(2)(b) (b) The adult expectant mother may waive the hearing under this section. After any waiver, a hearing shall be granted at the request of any interested party.

48.213(2)(c) (c) A copy of the petition shall be given to the adult expectant mother, and to the unborn child, through the unborn child's guardian ad litem, before the hearing begins. Prior notice of the hearing shall be given to the adult expectant mother and unborn child in accordance with s. 48.203 (7).

48.213(2)(d) (d) Prior to the commencement of the hearing, the adult expectant mother and the unborn child, through the unborn child's guardian ad litem, shall be informed by the court of the allegations that have been made or may be made, the nature and possible consequences of this hearing as compared to possible future hearings, the right to confront and cross-examine witnesses and the right to present witnesses.

48.213(2)(e) (e) If the adult expectant mother is not represented by counsel at the hearing and the adult expectant mother is continued in custody as a result of the hearing, the adult expectant mother may request through counsel subsequently appointed or retained or through a guardian ad litem that the order to hold the adult expectant mother in custody be reheard. If the request is made, a rehearing shall take place as soon as possible. Any order to hold the adult expectant mother in custody shall be subject to rehearing for good cause, whether or not counsel was present.

48.213(3) (3) Continuation of custody. If the judge or circuit court commissioner finds that the adult expectant mother should be continued in custody under the criteria of s. 48.205 (1m), the judge or circuit court commissioner shall enter one of the following orders:

48.213(3)(a) (a) Release the adult expectant mother and impose reasonable restrictions on the adult expectant mother's travel, association with other persons or places of abode during the period of the order, including a condition requiring the adult expectant mother to return to other custody as requested; or subject the adult expectant mother to the supervision of an agency agreeing to supervise the adult expectant mother. Reasonable restrictions may be placed upon the conduct of the adult expectant mother which may be necessary to ensure the safety of the unborn child and of the child when born.

48.213(3)(b) (b) Order the adult expectant mother to be held in an appropriate manner under s. 48.207 (1m).

48.213(4) (4) Orders in writing. All orders to hold an adult expectant mother of an unborn child in custody shall be in writing, listing the reasons and criteria forming the basis for the decision.

48.213(5) (5) Amendment of order. An order under sub. (3) (a) imposing restrictions on an adult expectant mother of an unborn child may at any time be amended, with notice, so as to place the adult expectant mother in another form of custody for failure of the adult expectant mother to conform to the conditions originally imposed.

48.213(6) (6) Informal disposition. If the judge or circuit court commissioner determines that the best interests of the unborn child and the public are served, the judge or circuit court commissioner may enter a consent decree under s. 48.32 or order the petition dismissed and refer the matter to the intake worker for informal disposition in accordance with s. 48.245.

48.213 History History: 1997 a. 292; 2001 a. 61.



48.215 Mother-young child care program.

48.215  Mother-young child care program. Sections 48.19 to 48.21 do not apply to children participating in the mother-young child care program under s. 301.049.

48.215 History History: 1991 a. 39.



48.227 Runaway homes.

48.227  Runaway homes.

48.227(1)(1) Nothing contained in this section prohibits a home licensed under s. 48.48 or 48.75 from providing housing and services to a runaway child with the consent of the child and the consent of the child's parent, guardian or legal custodian, under the supervision of a county department, a child welfare agency or the department. When the parent, guardian or legal custodian and the child both consent to the provision of these services and the child has not been taken into custody, no hearing as described in this section is required.

48.227(2) (2) Any person who operates a home under sub. (1) and licensed under s. 48.48 or 48.75, when engaged in sheltering a runaway child without the consent of the child's parent, guardian or legal custodian, shall notify the intake worker of the presence of the child in the home within 12 hours. The intake worker shall notify the parent, guardian and legal custodian as soon as possible of the child's presence in that home. A hearing shall be held under sub. (4). The child shall not be removed from the home except with the approval of the court under sub. (4). This subsection does not prohibit the parent, guardian or legal custodian from conferring with the child or the person operating the home.

48.227(3) (3) For runaway children who have been taken into custody and then released, the judge may, with the agreement of the persons operating the homes, designate homes licensed under ss. 48.48 and 48.75 as places for the temporary care and housing of such children. If the parent, guardian or legal custodian refuses to consent, the person taking the child into custody or the intake worker may release the child to one of the homes designated under this section; however, a hearing shall be held under sub. (4). The child shall not be removed from the home except with the approval of the court under sub. (4). This subsection does not prohibit the parent, guardian, or legal custodian from conferring with the child or the person operating the home.

48.227(4) (4)

48.227(4)(a)(a) If the child's parent, guardian or legal custodian does not consent to the temporary care and housing of the child at the runaway home as provided under sub. (2) or (3), a hearing shall be held on the issue by the judge or a circuit court commissioner within 24 hours of the time that the child entered the runaway home, excluding Saturdays, Sundays and legal holidays. The intake worker shall notify the child and the child's parent, guardian or legal custodian of the time, place and purpose of the hearing.

48.227(4)(b) (b) If, in addition to jurisdiction under par. (c), the court has jurisdiction over the child under ss. 48.13 to 48.14, excluding s. 48.14 (8), or under ss. 938.12 to 938.14, a hearing may be held under s. 48.21 or 938.21.

48.227(4)(c) (c) For the purposes of this section, the court has jurisdiction over a runaway child only to the extent that it may hold the hearings and make the orders provided in this section.

48.227(4)(d) (d) At the hearing, the child, the child's parent, guardian or legal custodian and a representative of the runaway home may present evidence, cross-examine and confront witnesses and be represented by counsel or guardian ad litem.

48.227(4)(e) (e) At the conclusion of the hearing, the court may order:

48.227(4)(e)1. 1. That the child be released to his or her parent, guardian or legal custodian; or

48.227(4)(e)2. 2. That, with the consent of the child and the runaway home, the child remain in the care of the runaway home for a period of not more than 20 days. Without further proceedings, the child shall be released whenever the child indicates, either by statement or conduct, that he or she wishes to leave the home or whenever the runaway home withdraws its consent. During this time period not to exceed 20 days ordered by the court, the child's parent, guardian or legal custodian may not remove the child from the home but may confer with the child or with the person operating the home. If, at the conclusion of the time period ordered by the court the child has not left the home, and no petition concerning the child has been filed under s. 48.13, 48.133, 938.12 or 938.13, the child shall be released from the home. If a petition concerning the child has been filed under s. 48.13, 48.133, 938.12 or 938.13, the child may be held in temporary physical custody under ss. 48.20 to 48.21 or 938.20 to 938.21.

48.227(5) (5) No person operating an approved or licensed home in compliance with this section is subject to civil or criminal liability by virtue of false imprisonment.

48.227 History History: 1977 c. 354; 1979 c. 300; 1985 a. 176; 1995 a. 77; 1997 a. 292; 2001 a. 61.



48.23 Right to counsel.

48.23  Right to counsel.

48.23(1g)(1g)  Definition. In this section, "counsel" means an attorney acting as adversary counsel who shall advance and protect the legal rights of the party represented, and who may not act as guardian ad litem or court-appointed special advocate for any party in the same proceeding.

48.23(1m) (1m) Right of children to legal representation. Children subject to proceedings under this chapter shall be afforded legal representation as follows:

48.23(1m)(a) (a) Any child held in a juvenile detention facility shall be represented by counsel at all stages of the proceedings, but a child 15 years of age or older may waive counsel if the court is satisfied that the waiver is knowingly and voluntarily made and the court accepts the waiver.

48.23(1m)(b) (b)

48.23(1m)(b)1.1. If a child is alleged to be in need of protection or services under s. 48.13, the child may be represented by counsel at the discretion of the court. Except as provided in subd. 2., a child 15 years of age or older may waive counsel if the court is satisfied such waiver is knowingly and voluntarily made and the court accepts the waiver.

48.23(1m)(b)2. 2. If the petition is contested, the court may not place the child outside his or her home unless the child is represented by counsel at the fact-finding hearing and subsequent proceedings. If the petition is not contested, the court may not place the child outside his or her home unless the child is represented by counsel at the hearing at which the placement is made. For a child under 12 years of age, the judge may appoint a guardian ad litem instead of counsel.

48.23(1m)(c) (c) Any child subject to the jurisdiction of the court under s. 48.14 (5) shall be represented by counsel. No waiver of counsel may be accepted by the court.

48.23(1m)(cm) (cm) Any minor who is subject to the jurisdiction of the circuit court under s. 48.16 and who is required to appear in court shall be represented by counsel.

48.23(2) (2) Right of parents to counsel. Whenever a child is the subject of a proceeding involving a contested adoption or the involuntary termination of parental rights, any parent under 18 years of age who appears before the court shall be represented by counsel; but no such parent may waive counsel. Except as provided in sub. (2g), a minor parent petitioning for the voluntary termination of parental rights shall be represented by a guardian ad litem. If a proceeding involves a contested adoption or the involuntary termination of parental rights, any parent 18 years old or older who appears before the court shall be represented by counsel; but the parent may waive counsel provided the court is satisfied such waiver is knowingly and voluntarily made.

48.23(2g) (2g) Right of Indian child's parent or Indian custodian to counsel. Whenever an Indian child is the subject of a proceeding involving the removal of the Indian child from the home of his or her parent or Indian custodian, placement of the Indian child in an out-of-home care placement, or termination of parental rights to the Indian child, the Indian child's parent or Indian custodian shall have the right to be represented by counsel as provided in subs. (2) and (4).

48.23(2m) (2m) Right of expectant mother to counsel.

48.23(2m)(a)(a) When an unborn child is alleged to be in need of protection or services under s. 48.133, the expectant mother of the unborn child, if the expectant mother is a child, shall be represented by counsel and may not waive counsel.

48.23(2m)(b) (b) If a petition under s. 48.133 is contested, no expectant mother may be placed outside of her home unless the expectant mother is represented by counsel at the fact-finding hearing and subsequent proceedings. If the petition is not contested, the expectant mother may not be placed outside of her home unless the expectant mother is represented by counsel at the hearing at which the placement is made. An adult expectant mother, however, may waive counsel if the court is satisfied that the waiver is knowingly and voluntarily made and the court may place the adult expectant mother outside of her home even though the adult expectant mother was not represented by counsel.

48.23(2m)(c) (c) For an expectant mother under 12 years of age, the judge may appoint a guardian ad litem instead of counsel.

48.23(3) (3) Power of the court to appoint counsel. Except in proceedings under s. 48.13, at any time, upon request or on its own motion, the court may appoint counsel for the child or any party, unless the child or the party has or wishes to retain counsel of his or her own choosing. Except as provided in sub. (2g), the court may not appoint counsel for any party other than the child in a proceeding under s. 48.13.

48.23(3m) (3m) Guardians ad litem or counsel for abused or neglected children. The court shall appoint counsel for any child alleged to be in need of protection or services under s. 48.13 (3), (3m), (10), (10m) and (11), except that if the child is less than 12 years of age the court may appoint a guardian ad litem instead of counsel. The guardian ad litem or counsel for the child may not act as counsel for any other party or any governmental or social agency involved in the proceeding and may not act as court-appointed special advocate for the child in the proceeding.

48.23(4) (4) Providing counsel. If a child has a right to be represented by counsel or is provided counsel at the discretion of the court under this section and counsel is not knowingly and voluntarily waived, the court shall refer the child to the state public defender and counsel shall be appointed by the state public defender under s. 977.08 without a determination of indigency. If the referral is of a child who has filed a petition under s. 48.375 (7), the state public defender shall appoint counsel within 24 hours after that referral. Any counsel appointed in a petition filed under s. 48.375 (7) shall continue to represent the child in any appeal brought under s. 809.105 unless the child requests substitution of counsel or extenuating circumstances make it impossible for counsel to continue to represent the child. In any situation under sub. (2), (2g), or (2m) in which a parent 18 years of age or over or an adult expectant mother is entitled to representation by counsel; counsel is not knowingly and voluntarily waived; and it appears that the parent or adult expectant mother is unable to afford counsel in full, or the parent or adult expectant mother so indicates; the court shall refer the parent or adult expectant mother to the authority for indigency determinations specified under s. 977.07 (1). In any other situation under this section in which a person has a right to be represented by counsel or is provided counsel at the discretion of the court, competent and independent counsel shall be provided and reimbursed in any manner suitable to the court regardless of the person's ability to pay, except that the court may not order a person who files a petition under s. 813.122 or 813.125 to reimburse counsel for the child who is named as the respondent in that petition.

48.23(5) (5) Counsel of own choosing. Regardless of any provision of this section, any party is entitled to retain counsel of his or her own choosing at his or her own expense in any proceeding under this chapter.

48.23 History History: 1977 c. 354, 355, 447, 449; 1979 c. 300, 356; 1987 a. 27; 1987 a. 383; 1989 a. 31; Sup. Ct. Order, 151 Wis. 2d xxv (1989); 1989 a. 56, 107; 1991 a. 263; 1993 a. 377, 385, 395, 451, 491; 1995 a. 27, 77; 1997 a. 292; 1999 a. 9, 149; 2001 a. 103; 2005 a. 344; 2009 a. 94.

48.23 Cross-reference Cross-reference: See s. 48.275 (2), concerning contribution toward legal expenses by parent or guardian.

48.23 Annotation The court erred by failing to inform the parents of their right to a jury trial and to representation by counsel. In re Termination of Parental Rights to M. A. M. 116 Wis. 2d 432, 342 N.W.2d 410 (1984).

48.23 Annotation Neither a temporary custody order nor a custodial interrogation were proceedings under sub. (1) (a) [now (1m) (a)]. State v. Woods, 117 Wis. 2d 701, 345 N.W.2d 457 (1984).

48.23 Annotation When a party to a CHIPS action is represented by both adversary counsel and a GAL, adversary counsel must be allowed to zealously represent the client's expressed wishes, even if the GAL holds an opposing view. In Interest of T.L. 151 Wis. 2d 725, 445 N.W.2d 729 (Ct. App. 1989).

48.23 Annotation The right to be represented by counsel includes the right to effective counsel. In Interest of M.D.(S), 168 Wis. 2d 996, 485 N.W.2d 52 (1992).

48.23 Annotation The prohibition in sub. (3) against appointing counsel for a party other than the child is unconstitutional. Joni B. v. State, 202 Wis. 2d 1, 549 N.W.2d 411 (1996), 95-2757.

48.23 Annotation Sub. (4) does not say in cases other than those under s. 48.375 that appointment of counsel does not continue after an appeal has been filed. Section 809.85 provides otherwise. Juneau County Department of Human Services v. James B. 2000 WI App 86, 234 Wis. 2d 406, 610 N.W.2d 144, 99-1309.

48.23 Annotation Under Joni B., juvenile courts have discretionary authority to appoint counsel for parents in CHIPS cases. When a parent requests counsel or when circumstances raise a reasonable concern that the parent will not be able to provide meaningful self-representation, the court must exercise that discretion. State v. Tammy L.D. 2000 WI App 200, 238 Wis. 2d 516, 617 N.W.2d 894, 99-1962.

48.23 Annotation Self-representation competency standards developed in criminal cases apply to parents in termination of parental rights actions. When a defendant seeks self-representation, the circuit court must insure that the defendant: 1) has knowingly, intelligently, and voluntarily waived the right to counsel, and 2) is competent to so proceed. The determination of self-representation competency requires an assessment of whether a person is able to provide himself or herself with meaningful self-representation. Dane County DHS v. Susan P. S. 2006 WI App 100, 293 Wis. 2d 279, 715 N.W.2d 692, 05-3155.

48.23 Annotation This section does not provide a right to counsel only for parents who appear in person. No statutory provision deprives a parent's counsel from presenting evidence and arguing at a termination proceeding when the parent has appeared, but not in person. A mother maintained her statutory right to counsel throughout a termination proceeding after the circuit court found her in default for failing to obey the court's order to personally attend the hearing. It was prejudicial error to dismiss the mother's attorney from the proceedings and to prevent counsel from participating in the proceeding. State v. Shirley E. 2006 WI 129, 298 Wis. 2d 1, 724 N.W.2d 623, 05-2752. See also Dane County Department of Human Services v. Mable K. 2013 WI 28, 346 Wis. 2d 396, 828 N.W.2d 198, 11-0825.

48.23 Annotation `Catch 22': Ethical Dilemma for Defense Counsel in TPR Litigation. Foley. Wis. Law. Aug. 2011.



48.235 Guardian ad litem.

48.235  Guardian ad litem.

48.235(1)(1)  Appointment.

48.235(1)(a)(a) The court may appoint a guardian ad litem in any appropriate matter under this chapter.

48.235(1)(b) (b) The court shall appoint a guardian ad litem for a minor parent petitioning for the voluntary termination of parental rights.

48.235(1)(c) (c) The court shall appoint a guardian ad litem for any child who is the subject of a proceeding to terminate parental rights, whether voluntary or involuntary, for a child who is the subject of a contested adoption proceeding and for a child who is the subject of a proceeding under s. 48.977 or 48.978.

48.235(1)(d) (d) The circuit court may appoint a guardian ad litem for a minor in a proceeding under s. 48.375 (7) to aid the circuit court in determining under s. 48.375 (7) (c) whether or not the minor is mature and well-informed enough to make the abortion decision on her own and whether or not the performance or inducement of the abortion is in the minor's best interests.

48.235(1)(e) (e) The court shall appoint a guardian ad litem, or extend the appointment of a guardian ad litem previously appointed under par. (a), for any child alleged or found to be in need of protection or services, if the court has ordered, or if a request or recommendation has been made that the court order, the child to be placed out of his or her home under s. 48.345 or 48.357.

48.235(1)(f) (f) The court shall appoint a guardian ad litem, or extend the appointment of a guardian ad litem previously appointed under par. (a), for any unborn child alleged or found to be in need of protection or services.

48.235(1)(g) (g) The court shall appoint a guardian ad litem for a parent who is the subject of a termination of parental rights proceeding, if any assessment or examination of a parent that is ordered under s. 48.295 (1) shows that the parent is not competent to participate in the proceeding or to assist his or her counsel or the court in protecting the parent's rights in the proceeding.

48.235(2) (2) Qualifications. The guardian ad litem shall be an attorney admitted to practice in this state. No person who is an interested party in a proceeding, who appears as counsel or court-appointed special advocate in a proceeding on behalf of any party or who is a relative or representative of an interested party in a proceeding may be appointed guardian ad litem in that proceeding.

48.235(3) (3) Duties and responsibilities.

48.235(3)(a)(a) The guardian ad litem shall be an advocate for the best interests of the person or unborn child for whom the appointment is made. The guardian ad litem shall function independently, in the same manner as an attorney for a party to the action, and shall consider, but shall not be bound by, the wishes of that person or the positions of others as to the best interests of that person or unborn child. If the guardian ad litem determines that the best interests of the person are substantially inconsistent with the wishes of that person, the guardian ad litem shall so inform the court and the court may appoint counsel to represent that person. The guardian ad litem has none of the rights or duties of a general guardian.

48.235(3)(b) (b) In addition to any other duties and responsibilities required of a guardian ad litem, a guardian ad litem appointed for a child who is the subject of a proceeding under s. 48.13 or for an unborn child who is the subject of a proceeding under s. 48.133 shall do all of the following:

48.235(3)(b)1. 1. Unless granted leave by the court not to do so, personally, or through a trained designee, meet with the child or expectant mother of the unborn child, assess the appropriateness and safety of the environment of the child or unborn child and, if the child is old enough to communicate, interview the child and determine the child's goals and concerns regarding his or her placement.

48.235(3)(b)2. 2. Make clear and specific recommendations to the court concerning the best interest of the child or unborn child at every stage of the proceeding.

48.235(4) (4) Matters involving child in need of protection or services.

48.235(4)(a)(a) In any matter involving a child found to be in need of protection or services, the guardian ad litem may, if reappointed or if the appointment is continued under sub. (7), do any of the following:

48.235(4)(a)1. 1. Participate in permanency planning under ss. 48.38 and 48.43 (5).

48.235(4)(a)2. 2. Petition for a change in placement under s. 48.357.

48.235(4)(a)3. 3. Petition for termination of parental rights or any other matter specified under s. 48.14.

48.235(4)(a)4. 4. Petition for revision of dispositional orders under s. 48.363.

48.235(4)(a)5. 5. Petition for extension of dispositional orders under s. 48.365.

48.235(4)(a)6. 6. Petition for a temporary restraining order and injunction under s. 813.122 or 813.125.

48.235(4)(a)7. 7. Petition for relief from a judgment terminating parental rights under s. 48.028 or 48.46.

48.235(4)(a)7g. 7g. Petition for the appointment of a guardian under s. 48.977 (2), the revision of a guardianship order under s. 48.977 (6) or the removal of a guardian under s. 48.977 (7).

48.235(4)(a)7m. 7m. Bring an action or motion for the determination of the child's paternity under s. 767.80.

48.235(4)(a)8. 8. Perform any other duties consistent with this chapter.

48.235(4)(b) (b) The court shall order the agency identified under s. 48.33 (1) (c) as primarily responsible for the provision of services to notify the guardian ad litem, if any, regarding actions to be taken under par. (a).

48.235(4m) (4m) Matters involving unborn child in need of protection or services.

48.235(4m)(a)(a) In any matter involving an unborn child found to be in need of protection or services, the guardian ad litem may, if reappointed or if the appointment is continued under sub. (7), do any of the following:

48.235(4m)(a)1. 1. Participate in permanency planning under ss. 48.38 and 48.43 (5) after the child is born.

48.235(4m)(a)2. 2. Petition for a change in placement under s. 48.357.

48.235(4m)(a)3. 3. Petition for termination of parental rights or any other matter specified under s. 48.14 after the child is born.

48.235(4m)(a)3m. 3m. Petition for a commitment of the expectant mother of the unborn child under ch. 51 as specified in s. 48.14 (5).

48.235(4m)(a)4. 4. Petition for revision of dispositional orders under s. 48.363.

48.235(4m)(a)5. 5. Petition for extension of dispositional orders under s. 48.365.

48.235(4m)(a)6. 6. Petition for a temporary restraining order and injunction under s. 813.122 or 813.125 after the child is born.

48.235(4m)(a)7. 7. Petition for relief from a judgment terminating parental rights under s. 48.028 or 48.46 after the child is born.

48.235(4m)(a)7g. 7g. Petition for the appointment of a guardian under s. 48.977 (2), the revision of a guardianship order under s. 48.977 (6) or the removal of a guardian under s. 48.977 (7) after the child is born.

48.235(4m)(a)7m. 7m. Bring an action or motion for the determination of the child's paternity under s. 767.80 after the child is born.

48.235(4m)(a)8. 8. Perform any other duties consistent with this chapter.

48.235(4m)(b) (b) The court shall order the agency identified under s. 48.33 (1) (c) as primarily responsible for the provision of services to notify the guardian ad litem, if any, regarding actions to be taken under par. (a).

48.235(5) (5) Matters involving minor parent. The guardian ad litem for a minor parent whose parental rights are the subject of a voluntary termination proceeding shall interview the minor parent, investigate the reason for the termination of parental rights, assess the voluntariness of the consent and inform the minor parent of his or her rights and of the alternatives to, and the effect of, termination of parental rights.

48.235(5m) (5m) Matters involving contested termination of parental rights proceedings.

48.235(5m)(a)(a) In any termination of parental rights proceeding involving a child who has been found to be in need of protection or services and whose parent is contesting the termination of his or her parental rights, a guardian ad litem for a parent who has been appointed under sub. (1) (g) shall provide information to the court relating to the parent's competency to participate in the proceeding, and shall also provide assistance to the court and the parent's adversary counsel in protecting the parent's rights in the proceeding.

48.235(5m)(b) (b) The guardian ad litem may not participate in the proceeding as a party, and may not call witnesses, provide opening statements or closing arguments, or participate in any activity at trial that is required to be performed by the parent's adversary counsel.

48.235(6) (6) Communication to a jury. In jury trials under this chapter, the guardian ad litem or the court may tell the jury that the guardian ad litem represents the interests of the person or unborn child for whom the guardian ad litem was appointed.

48.235(7) (7) Termination and extension of appointment. The appointment of a guardian ad litem under sub. (1) terminates upon the entry of the court's final order or upon the termination of any appeal in which the guardian ad litem participates. The guardian ad litem may appeal, may participate in an appeal or may do neither. If an appeal is taken by any party and the guardian ad litem chooses not to participate in that appeal, he or she shall file with the appellate court a statement of reasons for not participating. Irrespective of the guardian ad litem's decision not to participate in an appeal, the appellate court may order the guardian ad litem to participate in the appeal. At any time, the guardian ad litem, any party or the person for whom the appointment is made may request in writing or on the record that the court extend or terminate the appointment or reappointment. The court may extend that appointment, or reappoint a guardian ad litem appointed under this section, after the entry of the final order or after the termination of the appeal, but the court shall specifically state the scope of the responsibilities of the guardian ad litem during the period of that extension or reappointment.

48.235(8) (8) Compensation.

48.235(8)(a)(a) A guardian ad litem appointed under this chapter shall be compensated at a rate that the court determines is reasonable, except that, if the court orders a county to pay the compensation of the guardian ad litem under par. (b) or (c) 2., the amount ordered may not exceed the compensation payable to a private attorney under s. 977.08 (4m) (b).

48.235(8)(b) (b) Subject to par. (c), the court may order either or both of the parents of a child for whom a guardian ad litem is appointed under this chapter to pay all or any part of the compensation of the guardian ad litem. In addition, upon motion by the guardian ad litem, the court may order either or both of the parents of the child to pay the fee for an expert witness used by the guardian ad litem, if the guardian ad litem shows that the use of the expert is necessary to assist the guardian ad litem in performing his or her functions or duties under this chapter. If one or both parents are indigent or if the court determines that it would be unfair to a parent to require him or her to pay, the court may order the county of venue to pay the compensation and fees, in whole or in part. If the court orders the county of venue to pay because a parent is indigent, the court may also order either or both of the parents to reimburse the county, in whole or in part, for the payment.

48.235(8)(c) (c)

48.235(8)(c)1.1. In an uncontested termination of parental rights and adoption proceeding under s. 48.833, the court shall order the agency that placed the child for adoption to pay the compensation of the child's guardian ad litem.

48.235(8)(c)2. 2. In an uncontested termination of parental rights and adoption proceeding under s. 48.835 or 48.837, the court shall order the proposed adoptive parents to pay the compensation of the child's guardian ad litem. If the proposed adoptive parents are indigent, the court may order the county of venue to pay the compensation, in whole or in part, and may order the proposed adoptive parents to reimburse the county, in whole or in part, for the payment.

48.235(8)(d) (d) At any time before the final order in a proceeding in which a guardian ad litem is appointed for a child under this chapter, the court may order a parent, agency or proposed adoptive parent to place payments in an escrow account in an amount estimated to be sufficient to pay any compensation and fees payable under par. (b) or (c).

48.235(8)(e) (e) If the court orders a parent or proposed adoptive parent to reimburse a county under par. (b) or (c) 2., the court may order a separate judgment for the amount of the reimbursement in favor of the county and against the parent or proposed adoptive parent who is responsible for the reimbursement.

48.235(8)(f) (f) The court may enforce its orders under this subsection by means of its contempt powers.

48.235 History History: Sup. Ct. Order, 151 Wis. 2d xxv (1989); 1991 a. 189, 263; 1993 a. 16, 318, 395; 1995 a. 27, 275; 1997 a. 237, 292, 334; 1999 a. 149; 2005 a. 293; 2005 a. 443 s. 265; 2007 a. 20; 2009 a. 94.

48.235 Annotation When a party to a CHIPS action is represented by both adversary counsel and a GAL, adversary counsel must be allowed to zealously represent the client's expressed wishes, even if the GAL holds an opposing view. In Interest of T.L. 151 Wis. 2d 725, 445 N.W.2d 729 (Ct. App. 1989).

48.235 Annotation A court's power to appropriate compensation for court-appointed counsel is necessary for the effective operation of the judicial system. In ordering compensation for attorneys, a court should abide by the s. 977.08 (4m) rate when it can retain qualified and effective counsel at that rate, but should order compensation at the rate under SCR 81.01 or 81.02, or a higher rate when necessary, to secure effective counsel. Friedrich v. Dane County Circuit Ct. 192 Wis. 2d 1, 531 N.W.2d 32 (1995).

48.235 Annotation Except as provided in sub. (8), a guardian ad litem appointed under ch. 48 is to be paid by the county, regardless of the type of action or the parent's ability to pay. Michael T. v. Briggs, 204 Wis. 2d 401, 555 N.W.2d 651 (Ct. App. 1996), 96-1297.



48.236 Court-appointed special advocate.

48.236  Court-appointed special advocate.

48.236(1) (1)  Designation. In any proceeding under s. 48.13 in which the court finds that providing the services of a court-appointed special advocate would be in the best interests of the child, the court may request a court-appointed special advocate program to designate a person who meets the qualifications specified in sub. (2) as a court-appointed special advocate to undertake the activities specified in sub. (3). A court-appointed special advocate does not become a party to the proceeding and, as a nonparty, may not make motions or call or cross-examine witnesses. A designation under this subsection terminates when the jurisdiction of the court over the child under s. 48.13 terminates, unless the court discharges the court-appointed special advocate sooner.

48.236(2) (2) Qualifications. A court-appointed special advocate shall be a volunteer or employee of a court-appointed special advocate program who has been selected and trained as provided in the memorandum of understanding entered into under s. 48.07 (5) (a). No person who is a party in a proceeding, who appears as counsel or guardian ad litem in a proceeding on behalf of any party or who is a relative or representative of a party in a proceeding may be designated as a court-appointed special advocate in that proceeding.

48.236(3) (3) Activities. A court-appointed special advocate may be designated under sub. (1) to perform any of the following activities:

48.236(3)(a) (a) Gather information and make observations about the child for whom the designation is made, the child's family and any other person residing in the same home as the child and provide that information and those observations to the court in the form of written reports or, if requested by the court, oral testimony.

48.236(3)(b) (b) Maintain regular contact with the child for whom the designation is made; monitor the appropriateness and safety of the environment of the child, the extent to which the child and the child's family are complying with any consent decree or dispositional order of the court and with any permanency plan under s. 48.38, and the extent to which any agency that is required to provide services for the child and the child's family under a consent decree, dispositional order or permanency plan is providing those services; and, based on that regular contact and monitoring, provide information to the court in the form of written reports or, if requested by the court, oral testimony.

48.236(3)(c) (c) Promote the best interests of the child.

48.236(3)(d) (d) Undertake any other activities that are consistent with the memorandum of understanding entered into under s. 48.07 (5) (a).

48.236(4) (4) Authority. A court that requests a court-appointed special advocate program to designate a court-appointed special advocate to undertake the activities specified in sub. (3) may include in the order requesting that designation an order authorizing the court-appointed special advocate to do any of the following:

48.236(4)(a) (a) Inspect any reports and records relating to the child who is the subject of the proceeding, the child's family, and any other person residing in the same home as the child that are relevant to the subject matter of the proceeding, including records discoverable under s. 48.293, examination reports under s. 48.295 (2), law enforcement reports and records under ss. 48.396 (1) and 938.396 (1) (a), court records under ss. 48.396 (2) (a) and 938.396 (2), social welfare agency records under ss. 48.78 (2) (a) and 938.78 (2) (a), abuse and neglect reports and records under s. 48.981 (7) (a) 11r., and pupil records under s. 118.125 (2) (L). The order shall also require the custodian of any report or record specified in this paragraph to permit the court-appointed special advocate to inspect the report or record on presentation by the court-appointed special advocate of a copy of the order. A court-appointed special advocate that obtains access to a report or record described in this paragraph shall keep the information contained in the report or record confidential and may disclose that information only to the court. If a court-appointed special advocate discloses any information to the court under this paragraph, the court-appointed special advocate shall also disclose that information to all parties to the proceeding. If a court-appointed special advocate discloses information in violation of the confidentiality requirement specified in this paragraph, the court-appointed special advocate is liable to any person damaged as a result of that disclosure for such damages as may be proved and, notwithstanding s. 814.04 (1), for such costs and reasonable actual attorney fees as may be incurred by the person damaged.

48.236(4)(b) (b) Observe the child who is the subject of the proceeding and the child's living environment and, if the child is old enough to communicate, interview the child; interview the parent, guardian, legal custodian or other caregiver of the child who is the subject of the proceeding and observe that person's living environment; and interview any other person who might possess any information relating to the child and the child's family that is relevant to the subject of the proceeding. A court-appointed special advocate may observe or interview the child at any location without the permission of the child's parent, guardian, legal custodian or other caregiver if necessary to obtain any information that is relevant to the subject of the proceeding, except that a court-appointed special advocate may enter a child's home only with the permission of the child's parent, guardian, legal custodian or other caregiver or after obtaining a court order permitting the court-appointed special advocate to do so. A court-appointed special advocate who obtains any information under this paragraph shall keep the information confidential and may disclose that information only to the court. If a court-appointed special advocate discloses any information to the court under this paragraph, the court-appointed special advocate shall also disclose that information to all parties to the proceeding. If a court-appointed special advocate discloses information in violation of the confidentiality requirement specified in this paragraph, the court-appointed special advocate is liable to any person damaged as a result of that disclosure for such damages as may be proved and, notwithstanding s. 814.04 (1), for such costs and reasonable actual attorney fees as may be incurred by the person damaged.

48.236(4)(c) (c) Exercise any other authority that is consistent with the memorandum of understanding entered into under s. 48.07 (5) (a).

48.236(5) (5) Immunity from liability. A volunteer court-appointed special advocate designated under sub. (1) or an employee of a court-appointed special advocate program recognized under s. 48.07 (5) is immune from civil liability for any act or omission of the volunteer or employee occurring while acting within the scope of his or her activities and authority as a volunteer court-appointed special advocate or employee of a court-appointed special advocate program.

48.236 History History: 1999 a. 149; 2005 a. 344.



48.24 Receipt of jurisdictional information; intake inquiry.

48.24  Receipt of jurisdictional information; intake inquiry.

48.24(1)(1) Information indicating that a child or an unborn child should be referred to the court as in need of protection or services shall be referred to the intake worker, who shall conduct an intake inquiry on behalf of the court to determine whether the available facts establish prima facie jurisdiction and to determine the best interests of the child or unborn child and of the public with regard to any action to be taken.

48.24(1m) (1m) As part of the intake inquiry, the intake worker shall inform the child and the child's parent, guardian and legal custodian that they, or the adult expectant mother of an unborn child that she, may request counseling from a person designated by the court to provide dispositional services under s. 48.069.

48.24(2) (2)

48.24(2)(a)(a) As part of the intake inquiry the intake worker may conduct multidisciplinary screens and intake conferences with notice to the child, parent, guardian and legal custodian or to the adult expectant mother of the unborn child. If sub. (2m) applies, the intake worker shall conduct a multidisciplinary screen under s. 48.547 if the child or expectant mother has not refused to participate under par. (b).

48.24(2)(b) (b) No child or other person may be compelled to appear at any conference, participate in a multidisciplinary screen, produce any papers or visit any place by an intake worker.

48.24(2m) (2m)

48.24(2m)(a)(a) In counties that have an alcohol and other drug abuse program under s. 48.547, a multidisciplinary screen shall be conducted for:

48.24(2m)(a)2. 2. Any child alleged to be in need of protection and services who has at least 2 prior adjudications for a violation of s. 125.07 (4) (a) or (b), 125.085 (3) (b) or 125.09 (2) or a local ordinance that strictly conforms to any of those sections.

48.24(2m)(a)4. 4. Any child 12 years of age or older who requests and consents to a multidisciplinary screen.

48.24(2m)(a)5. 5. Any child who consents to a multidisciplinary screen requested by his or her parents.

48.24(2m)(a)6. 6. Any expectant mother 12 years of age or over who requests and consents to a multidisciplinary screen.

48.24(2m)(b) (b) The multidisciplinary screen may be conducted by an intake worker for any reason other than those specified in the criteria under par. (a).

48.24(3) (3) If the intake worker determines as a result of the intake inquiry that the child or unborn child should be referred to the court, the intake worker shall request that the district attorney, corporation counsel or other official specified in s. 48.09 file a petition.

48.24(4) (4) If the intake worker determines as a result of the intake inquiry that the case should be subject to an informal disposition, or should be closed, the intake worker shall so proceed. If a petition has been filed, informal disposition may not occur or a case may not be closed unless the petition is withdrawn by the district attorney, corporation counsel or other official specified in s. 48.09, or is dismissed by the court.

48.24(5) (5) The intake worker shall request that a petition be filed, enter into an informal disposition, or close the case within 60 days after receipt of referral information. If the referral information is a report received by a county department or, in a county having a population of 500,000 or more, the department or a licensed child welfare agency under contract with the department under s. 48.981 (3) (a) 1., 2., or 2d., that 60-day period shall begin on the day on which the report is received by the county department, department, or licensed child welfare agency. If the case is closed or an informal disposition is entered into, the district attorney, corporation counsel, or other official under s. 48.09 shall receive written notice of that action. If a law enforcement officer has made a recommendation concerning the child, or the unborn child and the expectant mother of the unborn child, the intake worker shall forward this recommendation to the district attorney, corporation counsel, or other official under s. 48.09. If a petition is filed, the petition may include information received more than 60 days before filing the petition to establish a condition or pattern which, together with information received within the 60-day period, provides a basis for conferring jurisdiction on the court. The court shall grant appropriate relief as provided in s. 48.315 (3) with respect to any petition that is not referred or filed within the time periods specified in this subsection. Failure to object to the fact that a petition is not requested within the time period specified in this subsection waives any challenge to the court's competency to act on the petition.

48.24(6) (6) The intake worker shall perform his or her responsibilities under this section under general written policies which the judge shall promulgate under s. 48.06 (1) or (2).

48.24 History History: 1975 c. 430; 1977 c. 354; 1979 c. 300, 331, 355, 359; 1987 a. 339; 1989 a. 31, 56; 1993 a. 98; 1995 a. 77, 275, 448; 1997 a. 292; 2007 a. 199.

48.24 Annotation Under the facts of the case, sub. (5) did not mandate dismissal although referral was not made within 40 days. In re J. L. W. 143 Wis. 2d 126, 420 N.W.2d 398 (Ct. App. 1988).

48.24 Annotation Under sub. (1), "information indicating that a child should be referred to the court" is that quantum of information that would allow a reasonable intake worker to evaluate the appropriate disposition of the matter. In Interest of J.W.T. 159 Wis. 2d 754, 465 N.W.2d 520 (Ct. App. 1990).

48.24 Annotation Sub. (5), when read in conjunction with sub. (3), requires that an intake worker request the district attorney to file a petition and does not require the intake worker to make a recommendation that a petition be filed. Interest of Antonio M.C. 182 Wis. 2d 301, 513 N.W.2d 662 (Ct. App. 1994).

48.24 Annotation Under sub. (2) (b), a parent is not be required to cooperate, and a refusal to cooperate cannot be used as evidence supporting a CHIPS petition. Sheboygan County Department of Health and Human Services v. Jodell G. 2001 WI App 18, 240 Wis. 2d 516, 625 N.W.2d 307, 00-1618.

48.24 Annotation The receipt of a phone message calling a county social service agency's attention to specific abuse, combined with specific information about the abuse, which the agency labelled a referral, constituted the "receipt of referral information" under sub. (5) and triggered the time period for requesting that a petition be filed. Sheboygan County Department of Health and Human Services v. Jodell G. 2001 WI App 18, 240 Wis. 2d 516, 625 N.W.2d 307, 00-1618.

48.24 Annotation Section 805.04 (1), the voluntary dismissal statute, does not apply in a CHIPS proceeding because it is different from and inconsistent with sub. (4), which is construed to provide that a district attorney may withdraw a CHIPS petition only with the approval of the court. Kenneth S. v. Circuit Court for Dane County, 2008 WI App 120, 313 Wis. 2d 508, 756 N.W.2d 573, 08-0147.



48.243 Basic rights: duty of intake worker.

48.243  Basic rights: duty of intake worker.

48.243(1) (1) Before conferring with the parent, expectant mother or child during the intake inquiry, the intake worker shall personally inform parents, expectant mothers and children 12 years of age or older who are the focus of an inquiry regarding the need for protection or services that the referral may result in a petition to the court and of all of the following:

48.243(1)(a) (a) What allegations could be in the petition.

48.243(1)(b) (b) The nature and possible consequences of the proceedings.

48.243(1)(c) (c) The right to remain silent and the fact that silence of any party may be relevant.

48.243(1)(d) (d) The right to confront and cross-examine those appearing against them.

48.243(1)(e) (e) The right to counsel under s. 48.23.

48.243(1)(f) (f) The right to present and subpoena witnesses.

48.243(1)(g) (g) The right to a jury trial.

48.243(1)(h) (h) The right to have the allegations of the petition proved by clear and convincing evidence.

48.243(3) (3) If the child or expectant mother has not had a hearing under s. 48.21 or 48.213 and was not present at an intake conference under s. 48.24, the intake worker shall inform the child, parent, guardian and legal custodian, or expectant mother, as appropriate, of the basic rights provided under this section. The notice shall be given verbally, either in person or by telephone, and in writing. This notice shall be given so as to allow the child, parent, guardian, legal custodian or adult expectant mother sufficient time to prepare for the plea hearing. This subsection does not apply to cases of informal disposition under s. 48.245.

48.243(4) (4) This section does not apply if the child or expectant mother was present at a hearing under s. 48.21 or 48.213.

48.243 History History: 1977 c. 354; 1979 c. 300; 1985 a. 311; 1987 a. 27; 1995 a. 27, 77; 1997 a. 35, 292.

48.243 Annotation A CHIPS proceeding is not a criminal proceeding within the meaning of the 5th amendment. Miranda warnings are not required to be given to the CHIPS petition subject, even though the individual is in custody and subject to interrogation, in order for the subject's statements to be admissible. State v. Thomas J.W. 213 Wis. 2d 264, 570 N.W.2d 586 (Ct. App. 1997), 97-0506.



48.245 Informal disposition.

48.245  Informal disposition.

48.245(1) (1) An intake worker may enter into a written agreement with all parties that imposes informal disposition under this section if all of the following apply:

48.245(1)(a) (a) The intake worker has determined that neither the interests of the child or unborn child nor of the public require the filing of a petition for circumstances relating to ss. 48.13 to 48.14.

48.245(1)(b) (b) The facts persuade the intake worker that the jurisdiction of the court, if sought, would exist.

48.245(1)(c) (c) The child, if 12 years of age or over, and the child's parent, guardian, and legal custodian; the parent, guardian, and legal custodian of the child expectant mother and the child expectant mother, if 12 years of age or over; or the adult expectant mother, consent.

48.245(2) (2)

48.245(2)(a)(a) Informal disposition may provide for any one or more of the following:

48.245(2)(a)1. 1. That the child appear with a parent, guardian or legal custodian for counseling and advice or that the adult expectant mother appear for counseling and advice.

48.245(2)(a)2. 2. That the child and a parent, guardian and legal custodian abide by such obligations as will tend to ensure the rehabilitation, protection or care of the child or that the expectant mother abide by such obligations as will tend to ensure the protection or care of the unborn child and the rehabilitation of the expectant mother.

48.245(2)(a)3. 3. That the child or expectant mother submit to an alcohol and other drug abuse assessment that conforms to the criteria specified under s. 48.547 (4) and that is conducted by an approved treatment facility for an examination of the use of alcohol beverages, controlled substances or controlled substance analogs by the child or expectant mother and any medical, personal, family or social effects caused by its use, if the multidisciplinary screen conducted under s. 48.24 (2) shows that the child or expectant mother is at risk of having needs and problems related to the use of alcohol beverages, controlled substances or controlled substance analogs and its medical, personal, family or social effects.

48.245(2)(a)4. 4. That the child or expectant mother participate in an alcohol and other drug abuse outpatient treatment program or an education program relating to the abuse of alcohol beverages, controlled substances or controlled substance analogs, if an alcohol and other drug abuse assessment conducted under subd. 3. recommends outpatient treatment or education.

48.245(2)(b) (b) Informal disposition may not include any form of out-of-home placement and may not exceed 6 months, except as provided under sub. (2r).

48.245(2)(c) (c) If the informal disposition provides for alcohol and other drug abuse outpatient treatment under par. (a) 4., the child, if 12 years of age or over, and the child's parent, guardian, or legal custodian, or the adult expectant mother, shall execute an informed consent form that indicates that they are, or that she is, voluntarily and knowingly entering into an informal disposition agreement for the provision of alcohol and other drug abuse outpatient treatment.

48.245(2r) (2r) The intake worker may, after giving written notice to the child, the child's parent, guardian, and legal custodian, and their counsel, if any, or after giving written notice to the child expectant mother, her parent, guardian, and legal custodian, and their counsel, if any, or after giving written notice to the adult expectant mother and her counsel, if any, extend the informal disposition for up to an additional 6 months unless the parent, guardian, or legal custodian, the child or child expectant mother, if 12 years of age or over, or the adult expectant mother objects to the extension. If the parent, guardian, or legal custodian, the child or child expectant mother, if 12 years of age or over, or the adult expectant mother objects to the extension, the intake worker may request the district attorney or corporation counsel to file a petition under s. 48.13 or 48.133. An extension under this subsection may be granted only once for any informal disposition. An extension under this subsection of an informal disposition relating to an unborn child who is alleged to be in need of protection or services may be granted after the child is born.

48.245(3) (3) The obligations imposed under an informal disposition and its effective date shall be set forth in writing. The child and a parent, guardian and legal custodian, the child expectant mother, her parent, guardian and legal custodian and the unborn child by the unborn child's guardian ad litem, or the adult expectant mother and the unborn child by the unborn child's guardian ad litem, shall receive a copy, as shall any agency providing services under the agreement.

48.245(4) (4) The intake worker shall inform the child, if 12 years of age or over, and the child's parent, guardian, and legal custodian, the child expectant mother, if 12 years of age or over, and her parent, guardian, and legal custodian, or the adult expectant mother in writing of their right to terminate the informal disposition at any time or object at any time to the fact or terms of the informal disposition. If there is an objection, the intake worker may alter the terms of the agreement or request the district attorney or corporation counsel to file a petition. If the informal disposition is terminated, the intake worker may request the district attorney or corporation counsel to file a petition.

48.245(5) (5) Informal disposition shall be terminated upon the request of the child, if 12 years of age or over, or the child's parent, guardian, or legal custodian, upon request of the child expectant mother, if 12 years of age or over, or her parent, guardian, or legal custodian, or upon the request of the adult expectant mother.

48.245(5m) (5m) An informal disposition is terminated if the district attorney or corporation counsel files a petition within 20 days after receipt of notice of the informal disposition under s. 48.24 (5).

48.245(7) (7) If at any time during the period of informal disposition the intake worker determines that the obligations imposed under it are not being met, the intake worker may cancel the informal disposition. Within 10 days after the informal disposition is cancelled, the intake worker shall notify the district attorney, corporation counsel, or other official under s. 48.09 of the cancellation and may request that a petition be filed. The district attorney, corporation counsel, or other official under s. 48.09 shall file the petition or close the case within 20 days after the date of the notice. The petition may include information received before the effective date of the informal disposition, as well as information received during the period of the informal disposition, including information indicating that a party has not met the obligations imposed under the informal disposition, to provide a basis for conferring jurisdiction on the court. The court shall grant appropriate relief as provided in s. 48.315 (3) with respect to any petition that is not filed within the time period specified in this subsection. Failure to object to the fact that a petition is not filed within the time period specified in this subsection waives any objection to the court's competency to act on the petition.

48.245(8) (8) If the obligations imposed under the informal disposition are met, the intake worker shall so inform the child and a parent, guardian and legal custodian, the child expectant mother, her parent, guardian and legal custodian and the unborn child by the unborn child's guardian ad litem, or the adult expectant mother and the unborn child by the unborn child's guardian ad litem, in writing, and no petition may be filed on the charges that brought about the informal disposition nor may the charges be the sole basis for a petition under ss. 48.13 to 48.14.

48.245(9) (9) The intake worker shall perform his or her responsibilities under this section under general written policies which the judge shall promulgate under s. 48.06 (1) or (2).

48.245 History History: 1977 c. 354; 1979 c. 300, 331, 359; 1985 a. 311; 1987 a. 27, 285, 339, 403; 1991 a. 213, 253, 315; 1993 a. 98; 1995 a. 24, 77, 275, 448; 1997 a. 80, 292; 2007 a. 199; 2009 a. 79.



48.25 Petition: authorization to file.

48.25  Petition: authorization to file.

48.25(1) (1) A petition initiating proceedings under this chapter shall be signed by a person who has knowledge of the facts alleged or is informed of them and believes them to be true. The district attorney, corporation counsel or other appropriate official specified under s. 48.09 may file the petition if the proceeding is under s. 48.13 or 48.133. The counsel or guardian ad litem for a parent, relative, guardian or child may file a petition under s. 48.13 or 48.14. The counsel or guardian ad litem for an expectant mother or the guardian ad litem for an unborn child may file a petition under s. 48.133. The district attorney, corporation counsel or other appropriate person designated by the court may initiate proceedings under s. 48.14 in a manner specified by the court.

48.25(2) (2) If the proceeding is brought under s. 48.13 or 48.133, the district attorney, corporation counsel, or other appropriate official shall file the petition, close the case, or refer the case back to intake within 20 days after the date that the intake worker's request was filed. A referral back to intake may be made only when the district attorney, corporation counsel, or other appropriate official decides not to file a petition or determines that further investigation is necessary. If the case is referred back to intake upon a decision not to file a petition, the intake worker shall close the case or enter into an informal disposition within 20 days after the date of the referral. If the case is referred back to intake for further investigation, the appropriate agency or person shall complete the investigation within 20 days after the date of the referral. If another referral is made to the district attorney, corporation counsel, or other appropriate official, it shall be considered a new referral to which the time periods of this subsection apply. The time periods in this subsection may only be extended by a court upon a showing of good cause under s. 48.315. If a petition is not filed within the applicable time period set forth in this subsection and the court has not granted an extension, the petition shall be accompanied by a statement of reasons for the delay. The court shall grant appropriate relief as provided in s. 48.315 (3) with respect to any petition that is not filed within the applicable time period specified in this subsection. Failure to object to the fact that a petition is not filed within the applicable time period specified in this subsection waives any challenge to the court's competency to act on the petition.

48.25(3) (3) If the district attorney, corporation counsel or other appropriate official specified in s. 48.09 refuses to file a petition, any person may request the judge to order that the petition be filed and a hearing shall be held on the request. The judge may order the filing of the petition on his or her own motion. The matter may not be heard by the judge who orders the filing of a petition.

48.25(6) (6) If a proceeding is brought under s. 48.13, any party to or any governmental or social agency involved in the proceeding may petition the court to issue a temporary restraining order and injunction as provided in s. 813.122 or 813.125. The court exercising jurisdiction under this chapter shall follow the procedure under s. 813.122 or 813.125 except that the court may combine hearings authorized under s. 813.122 or 813.125 and this chapter, the petitioner for the temporary restraining order and injunction is not subject to the limitations under s. 813.122 (2) or 813.125 (2) and no fee is required regarding the filing of the petition under s. 813.122 or 813.125.

48.25 History History: 1977 c. 354; 447; 1979 c. 300, 331, 355, 359; 1985 a. 234; 1993 a. 318; 1995 a. 77; 1997 a. 292; 2007 a. 199.

48.25 Annotation "Good cause" under sub. (2) is determined by first considering the best interests of the child. Additional factors are whether: 1) the party seeking the enlargement of time has acted in good faith; 2) the opposing party is not prejudiced; and 3) the dilatory party took prompt action to remedy the situation. In Interest of F. E. W. 143 Wis. 2d 856, 422 N.W.2d 893 (Ct. App. 1988).

48.25 Annotation In a case referred by the district attorney of one county to another county, each district attorney had 20 days under sub. (2) to act following the respective referrals by the intake workers of each county. State v. Everett, 231 Wis. 2d 616, 605 N.W.2d 633 (Ct. App. 1999), 98-3444.



48.255 Petition; form and content.

48.255  Petition; form and content.

48.255(1) (1) A petition initiating proceedings under this chapter, other than a petition under s. 48.133, shall be entitled, "In the interest of (child's name), a person under the age of 18'' and shall set forth with specificity:

48.255(1)(a) (a) The name, birth date and address of the child.

48.255(1)(b) (b) The names and addresses of the child's parent, guardian, legal custodian or spouse, if any; or if no such person can be identified, the name and address of the nearest relative.

48.255(1)(c) (c) Whether the child is in custody, and, if so, the place where the child is being held and the time he or she was taken into custody unless there is reasonable cause to believe that such disclosure would result in imminent danger to the child or physical custodian.

48.255(1)(cm) (cm) Whether the child may be subject to the federal Indian Child Welfare Act, 25 USC 1901 to 1963, and, if the child may be subject to that act, the names and addresses of the child's Indian custodian, if any, and Indian tribe, if known.

48.255(1)(e) (e) If the child is alleged to come within the provisions of s. 48.13 or 48.14, reliable and credible information which forms the basis of the allegations necessary to invoke the jurisdiction of the court and to provide reasonable notice of the conduct or circumstances to be considered by the court together with a statement that the child is in need of supervision, services, care or rehabilitation.

48.255(1)(f) (f) If the child is being held in custody outside of his or her home, reliable and credible information showing that continued placement of the child in his or her home would be contrary to the welfare of the child and, unless any of the circumstances specified in s. 48.355 (2d) (b) 1. to 5. applies, reliable and credible information showing that the person who took the child into custody and the intake worker have made reasonable efforts to prevent the removal of the child from the home, while assuring that the child's health and safety are the paramount concerns, and to make it possible for the child to return safely home.

48.255(1)(g) (g) If the petitioner knows or has reason to know that the child is an Indian child, and if the child has been removed from the home of his or her parent or Indian custodian, reliable and credible information showing that continued custody of the child by the child's parent or Indian custodian is likely to result in serious emotional or physical damage to the child under s. 48.028 (4) (d) 1. and reliable and credible information showing that active efforts under s. 48.028 (4) (d) 2. have been made to prevent the breakup of the Indian child's family and that those efforts have proved unsuccessful. The petition shall set forth with specificity both the information required under this paragraph and the information required under par. (f).

48.255(1m) (1m) A petition initiating proceedings under s. 48.133 shall be entitled "In the interest of (J. Doe), an unborn child, and (expectant mother's name), the unborn child's expectant mother" and shall set forth with specificity:

48.255(1m)(a) (a) The estimated gestational age of the unborn child.

48.255(1m)(b) (b) The name, birth date and address of the expectant mother.

48.255(1m)(bm) (bm) The names and addresses of the parent, guardian, legal custodian or spouse, if any, of the expectant mother, if the expectant mother is a child, the name and address of the spouse, if any, of the expectant mother, if the expectant mother is an adult, or, if no such person can be identified, the name and address of the nearest relative of the expectant mother.

48.255(1m)(c) (c) Whether the expectant mother is in custody and, if so, the place where the expectant mother is being held and the time when the expectant mother was taken into custody unless there is reasonable cause to believe that disclosure of that information would result in imminent danger to the unborn child, expectant mother or physical custodian.

48.255(1m)(d) (d) Whether the unborn child, when born, may be subject to the federal Indian Child Welfare Act, 25 USC 1901 to 1963, and, if the unborn child may be subject to that act, the name and address of the Indian tribe in which the unborn child may be eligible for affiliation when born, if known.

48.255(1m)(e) (e) Reliable and credible information which forms the basis of the allegations necessary to invoke the jurisdiction of the court under s. 48.133 and to provide reasonable notice of the conduct or circumstances to be considered by the court, together with a statement that the unborn child is in need of protection or care and that the expectant mother is in need of supervision, services, care or rehabilitation.

48.255(1m)(f) (f) If the expectant mother is a child and the child expectant mother is being held in custody outside of her home, reliable and credible information showing that continued placement of the child expectant mother in her home would be contrary to the welfare of the child expectant mother and, unless any of the circumstances specified in s. 48.355 (2d) (b) 1. to 5. applies, reliable and credible information showing that the person who took the child expectant mother into custody and the intake worker have made reasonable efforts to prevent the removal of the child expectant mother from the home, while assuring that the child expectant mother's health and safety are the paramount concerns, and to make it possible for the child expectant mother to return safely home.

48.255(1m)(g) (g) If the petitioner knows or has reason to know that the expectant mother is an Indian child, and if the child expectant mother has been removed from the home of her parent or Indian custodian, reliable and credible information showing that continued custody of the child expectant mother by her parent or Indian custodian is likely to result in serious emotional or physical damage to the child expectant mother under s. 48.028 (4) (d) 1. and reliable and credible information showing that active efforts under s. 48.028 (4) (d) 2. have been made to prevent the breakup of the Indian child's family and that those efforts have proved unsuccessful. The petition shall set forth with specificity both the information required under this paragraph and the information required under par. (f).

48.255(2) (2) If any of the facts required under sub. (1) (a) to (cm), (f), and (g) or (1m) (a) to (d), (f), and (g) are not known or cannot be ascertained by the petitioner, the petition shall so state.

48.255(3) (3) If the information required under sub. (1) (e) or (1m) (e) is not stated, the petition shall be dismissed or amended under s. 48.263 (2).

48.255(4) (4) A copy of a petition under sub. (1) shall be given to the child if the child is 12 years of age or over and to the parents, guardian, legal custodian and physical custodian. A copy of a petition under sub. (1m) shall be given to the child expectant mother, if 12 years of age or over, her parents, guardian, legal custodian and physical custodian and the unborn child by the unborn child's guardian ad litem or to the adult expectant mother, the unborn child through the unborn child's guardian ad litem and the physical custodian of the expectant mother, if any. If the child is an Indian child who has been removed from the home of his or her parent or Indian custodian or the unborn child will be an Indian child when born, a copy of a petition under sub. (1) or (1m) shall also be given to the Indian child's Indian custodian and tribe or the Indian tribe with which the unborn child may be eligible for affiliation when born.

48.255(5) (5) Subsections (1) to (4) do not apply to petitions to initiate a proceeding under s. 48.375 (7).

48.255 History History: 1977 c. 354; 1991 a. 263; 1995 a. 27, 77, 352; 1997 a. 292; 2001 a. 109; 2009 a. 94.

48.255 Annotation A CHIPS petition that alleged that a child was the victim of sexual abuse, but contained no information giving rise to an inference that there was something the court could do for the child that was not already being provided, was insufficient. Interest of Courtney E. 184 Wis. 2d 592, 516 N.W.2d 422 (1994).



48.257 Petition to initiate a procedure to waive parental consent prior to a minor's abortion.

48.257  Petition to initiate a procedure to waive parental consent prior to a minor's abortion.

48.257(1) (1) A petition to initiate a proceeding under s. 48.375 (7) shall be entitled, "In the interest of `Jane Doe', a person under the age of 18", and shall set forth with specificity:

48.257(1)(a) (a) The name "Jane Doe" and the minor's date of birth.

48.257(1)(b) (b) A statement that the minor is pregnant and the estimated gestational age of the fetus at the time that the petition is filed, and a statement that the minor is seeking an abortion.

48.257(1)(c) (c) The name and address of the person who intends to perform or induce the abortion, if known. If that person is not known, the name and address of the clinic or other medical facility that intends to perform or induce the abortion, if known.

48.257(1)(d) (d) A request for waiver of the parental consent requirement under s. 48.375 (4).

48.257(1)(e) (e) A statement alleging that the minor is mature and well-informed enough to make her own decision on whether or not to have an abortion and facts sufficient to establish that the minor is mature enough and well-informed enough to make her own decision.

48.257(1)(f) (f) A statement alleging that, if the circuit court does not find that the minor is mature enough and well-informed enough to make her own decision, the circuit court should find that having an abortion is in the minor's best interest and facts sufficient to establish that an abortion is in the minor's best interest.

48.257(1)(g) (g) A statement acknowledging that the minor has been fully informed of the risks and consequences of abortion and the risks and consequences of carrying the pregnancy to term.

48.257(1)(h) (h) If the minor is not represented by counsel, the place where and the manner in which the minor wishes to be notified of proceedings under s. 48.375 (7) until appointment of counsel under s. 48.375 (7) (a) 1. If the petition is filed by a member of the clergy on behalf of the minor, the place where and manner in which the member of the clergy wishes to be notified of proceedings under s. 48.375 (7).

48.257(2) (2) The director of state courts shall provide simplified forms for use in filing a petition under this section to the clerk of circuit court in each county.

48.257(3) (3) The minor who is seeking the abortion shall sign the name "Jane Doe" on the petition to initiate a proceeding under s. 48.375 (7). No other person may be required to sign the petition.

48.257(4) (4) The clerk of circuit court shall give a copy of the petition to the minor or to the member of the clergy who files a petition on behalf of the minor, if any.

48.257(5) (5) The minor, or the intake worker under s. 48.067 (7m), shall file the completed petition under this section with the clerk of circuit court.

48.257(6) (6) No filing fee may be charged for a petition under this section.

48.257 History History: 1991 a. 263, 315.



48.263 Amendment of petition.

48.263  Amendment of petition.

48.263(1) (1) Except as provided in s. 48.255 (3), no petition, process or other proceeding may be dismissed or reversed for any error or mistake if the case and the identity of the child or expectant mother named in the petition may be readily understood by the court; and the court may order an amendment curing the defects.

48.263(2) (2) With reasonable notification to the interested parties and prior to the taking of a plea under s. 48.30, the petition may be amended at the discretion of the court or person who filed the petition. After the taking of a plea, the petition may be amended provided any objecting party is allowed a continuance for a reasonable time.

48.263 History History: 1977 c. 354; 1979 c. 300; 1995 a. 77; 1997 a. 292.



48.27 Notice; summons.

48.27  Notice; summons.

48.27(1)(1)

48.27(1)(a)(a) After a petition has been filed relating to facts concerning a situation specified under s. 48.13 or a situation specified in s. 48.133 involving an expectant mother who is a child, unless the parties under sub. (3) voluntarily appear, the court may issue a summons requiring the person who has legal custody of the child to appear personally, and, if the court so orders, to bring the child before the court at a time and place stated.

48.27(1)(b) (b) After a petition has been filed relating to facts concerning a situation specified under s. 48.133 involving an expectant mother who is an adult, unless the adult expectant mother voluntarily appears, the court may issue a summons requiring the adult expectant mother to appear personally before the court at a time and place stated.

48.27(2) (2) Summons may be issued requiring the appearance of any other person whose presence, in the opinion of the court, is necessary.

48.27(3) (3)

48.27(3)(a)(a)

48.27(3)(a)1.1. If the petition that was filed relates to facts concerning a situation under s. 48.13 or a situation under s. 48.133 involving an expectant mother who is a child, the court shall notify, under s. 48.273, the child, any parent, guardian, and legal custodian of the child, any foster parent or other physical custodian described in s. 48.62 (2) of the child, the unborn child by the unborn child's guardian ad litem, if applicable, and any person specified in par. (b), (d), or (e), if applicable, of all hearings involving the child except hearings on motions for which notice must be provided only to the child and his or her counsel. If parents who are entitled to notice have the same place of residence, notice to one constitutes notice to the other. The first notice to any interested party, foster parent, or other physical custodian described in s. 48.62 (2) shall be in writing and may have a copy of the petition attached to it. Notices of subsequent hearings may be given by telephone at least 72 hours before the time of the hearing. The person giving telephone notice shall place in the case file a signed statement of the time notice was given and the person to whom he or she spoke.

48.27(3)(a)1m. 1m. The court shall give a foster parent or other physical custodian described in s. 48.62 (2) who is notified of a hearing under subd. 1. a right to be heard at the hearing by permitting the foster parent or other physical custodian to make a written or oral statement during the hearing, or to submit a written statement prior to the hearing, relevant to the issues to be determined at the hearing. A foster parent or other physical custodian described in s. 48.62 (2) who receives a notice of a hearing under subd. 1. and a right to be heard under this subdivision does not become a party to the proceeding on which the hearing is held solely on the basis of receiving that notice and right to be heard.

48.27(3)(a)2. 2. Failure to give notice under subd. 1. to a foster parent or other physical custodian described in s. 48.62 (2) does not deprive the court of jurisdiction in the action or proceeding. If a foster parent or other physical custodian described in s. 48.62 (2) is not given notice of a hearing under subd. 1., that person may request a rehearing on the matter during the pendency of an order resulting from the hearing. If the request is made, the court shall order a rehearing.

48.27(3)(b) (b)

48.27(3)(b)1.1. Except as provided in subd. 2., if the petition that was filed relates to facts concerning a situation under s. 48.13 or a situation under s. 48.133 involving an expectant mother who is a child and if the child is a nonmarital child who is not adopted or whose parents do not subsequently intermarry as provided under s. 767.803 and if paternity has not been established, the court shall notify, under s. 48.273, all of the following persons:

48.27(3)(b)1.a. a. A person who has filed a declaration of paternal interest under s. 48.025.

48.27(3)(b)1.b. b. A person alleged to the court to be the father of the child or who may, based on the statements of the mother or other information presented to the court, be the father of the child.

48.27(3)(b)2. 2. A court is not required to provide notice, under subd. 1., to any person who may be the father of a child conceived as a result of a sexual assault if a physician attests to his or her belief that there was a sexual assault of the child's mother that may have resulted in the child's conception.

48.27(3)(c) (c) If the petition that was filed relates to facts concerning a situation under s. 48.133 involving an expectant mother who is an adult, the court shall notify, under s. 48.273, the unborn child by the unborn child's guardian ad litem, the expectant mother, the physical custodian of the expectant mother, if any, and any person specified in par. (d), if applicable, of all hearings involving the unborn child and expectant mother except hearings on motions for which notice need only be provided to the expectant mother and her counsel and the unborn child through the unborn child's guardian ad litem. The first notice to any interested party shall be written and may have a copy of the petition attached to it. Thereafter, notice of hearings may be given by telephone at least 72 hours before the time of the hearing. The person giving telephone notice shall place in the case file a signed statement of the time notice was given and the person to whom he or she spoke.

48.27(3)(d) (d) If the petition that was filed relates to facts concerning a situation under s. 48.13 or 48.133 involving an Indian child who has been removed from the home of his or her parent or Indian custodian or a situation under s. 48.133 involving an unborn child who, when born, will be an Indian child, the court shall notify, under s. 48.273, the Indian child's Indian custodian and tribe or the Indian tribe with which the unborn child may be eligible for affiliation when born and that Indian custodian or tribe may intervene at any point in the proceeding.

48.27(3)(e) (e) If the petition that was filed relates to facts concerning a situation under s. 48.13, the court shall also notify, under s. 48.273, the court-appointed special advocate for the child of all hearings involving the child. The first notice to a court-appointed special advocate shall be written and shall have a copy of the petition attached to it. Thereafter, notice of hearings may be given by telephone at least 72 hours before the time of the hearing. The person giving telephone notice shall place in the case file a signed statement of the time that notice was given and the person to whom he or she spoke.

48.27(4) (4)

48.27(4)(a)(a) A notice under sub. (3) (a) or (b) shall:

48.27(4)(a)1. 1. Contain the name of the child, and the nature, location, date and time of the hearing.

48.27(4)(a)2. 2. Advise the child and any party, if applicable, of his or her right to legal counsel regardless of ability to pay.

48.27(4)(b) (b) A notice under sub. (3) (c) shall:

48.27(4)(b)1. 1. Contain the name of the adult expectant mother, and the nature, location, date and time of the hearing.

48.27(4)(b)2. 2. Advise the adult expectant mother of her right to legal counsel regardless of ability to pay.

48.27(5) (5) Subject to sub. (3) (b), the court shall make every reasonable effort to identify and notify any person who has filed a declaration of paternal interest under s. 48.025, any person who has acknowledged paternity of the child under s. 767.805 (1), and any person who has been adjudged to be the father of the child in a judicial proceeding unless the person's parental rights have been terminated.

48.27(6) (6) When a proceeding is initiated under s. 48.14, all interested parties shall receive notice and appropriate summons shall be issued in a manner specified by the court. If the child who is the subject of the proceeding is in the care of a foster parent or other physical custodian described in s. 48.62 (2), the court shall give the foster parent or other physical custodian notice and a right to be heard as provided in sub. (3) (a).

48.27(8) (8) When a petition is filed under s. 48.13 or when a petition involving an expectant mother who is a child is filed under s. 48.133, the court shall notify, in writing, the child's parents or guardian that they may be ordered to reimburse this state or the county for the costs of legal counsel provided for the child, as provided under s. 48.275 (2).

48.27(9) (9) Subsections (1) to (8) do not apply in any proceeding under s. 48.375 (7). For proceedings under s. 48.375 (7), the circuit court shall provide notice only to the minor, her counsel, if any, the member of the clergy who filed the petition on behalf of the minor, if any, and her guardian ad litem, if any. The notice shall contain the title and case number of the proceeding, and the nature, location, date and time of the hearing or other proceeding. Notice to the minor or to the member of the clergy, if any, shall be provided as requested under s. 48.257 (1) (h) and, after appointment of the minor's counsel, if any, by her counsel.

48.27 History History: 1977 c. 354; 1979 c. 300, 331, 359; 1983 a. 27; Sup. Ct. Order, 141 Wis. 2d xiv (1987); 1987 a. 403; 1991 a. 263, 315; 1993 a. 98, 395; 1995 a. 27, 77, 275; 1997 a. 237, 292; 1999 a. 32, 149; 2005 a. 293; 2005 a. 443 s. 265; 2007 a. 96; 2009 a. 28, 79, 94.



48.273 Service of summons or notice; expense.

48.273  Service of summons or notice; expense.

48.273(1) (1)

48.273(1)(a)(a) Except as provided in pars. (ag), (ar), and (b), service of summons or notice required by s. 48.27 may be made by mailing a copy of the summons or notice to the person summoned or notified.

48.273(1)(ag) (ag) In a situation described in s. 48.27 (3) (d) involving an Indian child, service of summons or notice required by s. 48.27 to the Indian child's parent, Indian custodian, or tribe shall be made as provided in s. 48.028 (4) (a).

48.273(1)(ar) (ar) Except as provided in par. (b), if the person fails to appear at the hearing or otherwise to acknowledge service, a continuance shall be granted and service shall be made personally by delivering to the person a copy of the summons or notice; except that if the court determines that it is impracticable to serve the summons or notice personally, the court may order service by certified mail addressed to the last-known address of the person.

48.273(1)(b) (b) The court may refuse to grant a continuance when the child is being held in secure custody, but if the court so refuses, the court shall order that service of notice of the next hearing be made personally or by certified mail to the last-known address of the person who failed to appear at the hearing.

48.273(1)(c) (c) Personal service shall be made at least 72 hours before the hearing. Mail shall be sent at least 7 days before the hearing, except as follows:

48.273(1)(c)1. 1. When the petition is filed under s. 48.13 and the person to be notified lives outside the state, the mail shall be sent at least 14 days before the hearing.

48.273(1)(c)2. 2. When a petition under s. 48.13 or 48.133 involves an Indian child who has been removed from the home of his or her parent or Indian custodian and the person to be notified is the Indian child's parent, Indian custodian, or tribe, the mail shall be sent so that it is received by the person to be notified at least 10 days before the hearing or, if the identity or location of the person to be notified cannot be determined, by the U.S. secretary of the interior at least 15 days before the hearing.

48.273(2) (2) Service of summons or notice required by this chapter may be made by any suitable person under the direction of the court.

48.273(3) (3) The expenses of service of summons or notice or of the publication of summons or notice and the traveling expenses and fees as allowed in ch. 885 incurred by any person summoned or required to appear at the hearing of any case coming within the jurisdiction of the court under ss. 48.13 to 48.14, shall be a charge on the county when approved by the court.

48.273(4) (4)

48.273(4)(a)(a) Subsections (1) and (3) do not apply to any proceeding under s. 48.375 (7).

48.273(4)(b) (b) Personal service is required for notice of all proceedings under s. 48.375 (7), except that, if the minor is not represented by counsel, notice to the minor shall be in the manner and at the place designated in the petition under s. 48.257 (1) until appointment of the minor's counsel, if any, under s. 48.375 (7) (a) 1. Notice shall be served immediately for any proceeding under s. 48.375 (7) unless the minor waives the immediate notice. If the minor waives the immediate notice, the notice shall be served at least 24 hours before the time of the hearing under s. 48.375 (7) (b) or any other proceeding under s. 48.375 (7). A minor may, in acknowledging receipt of service of the notice, sign the name "Jane Doe" in lieu of providing the minor's full signature.

48.273(4)(c) (c) The expenses of service of notice and the travel expenses and fees allowed in ch. 885 incurred by any person who is required to appear, other than the minor who is named in the petition, in any proceeding under s. 48.375 (7) shall be paid by the county in which the circuit court that holds the proceeding is located.

48.273 History History: 1977 c. 354; 1979 c. 300; 1991 a. 263; 1993 a. 98; 1995 a. 77; 2009 a. 94.

48.273 Annotation Service under this section is applicable to members of an Indian tribe. In Interest of M.L.S. 157 Wis. 2d 26, 458 N.W.2d 541 (Ct. App. 1990).



48.275 Parents' contribution to cost of court and legal services.

48.275  Parents' contribution to cost of court and legal services.

48.275(1)(1) If the court finds a child to be in need of protection or services under s. 48.13 or an unborn child of an expectant mother who is a child to be in need of protection or services under s. 48.133, the court shall order the parent of the child to contribute toward the expense of post-adjudication services to the child expectant mother and the child when born the proportion of the total amount which the court finds the parent is able to pay. If the court finds an unborn child of an expectant mother who is an adult to be in need of protection or services under s. 48.133, the court shall order the adult expectant mother to contribute toward the expense of post-adjudication services to the adult expectant mother and the child when born the proportion of the total amount which the court finds the adult expectant mother is able to pay.

48.275(2) (2)

48.275(2)(a)(a) If this state or a county provides legal counsel to a child who is subject to a proceeding under s. 48.13 or to a child expectant mother who is subject to a proceeding under s. 48.133, the court shall order the child's parent to reimburse the state or county in accordance with par. (b) or (c). If this state or a county provides legal counsel to an adult expectant mother who is subject to a proceeding under s. 48.133, the court shall order the adult expectant mother to reimburse the state or county in accordance with par. (b) or (c). The court may not order reimbursement if a parent is the complaining or petitioning party or if the court finds that the interests of the parent and the interests of the child in the proceeding are substantially and directly adverse and that reimbursement would be unfair to the parent. The court may not order reimbursement until the completion of the proceeding or until the state or county is no longer providing the child or expectant mother with legal counsel in the proceeding.

48.275(2)(b) (b) If this state provides the child or adult expectant mother with legal counsel and the court orders reimbursement under par. (a), the child's parent or the adult expectant mother may request the state public defender to determine whether the parent or adult expectant mother is indigent as provided under s. 977.07 and to determine the amount of reimbursement. If the parent or adult expectant mother is found not to be indigent, the amount of reimbursement shall be the maximum amount established by the public defender board. If the parent or adult expectant mother is found to be indigent in part, the amount of reimbursement shall be the amount of partial payment determined in accordance with the rules of the public defender board under s. 977.02 (3).

48.275(2)(c) (c) If the county provides the child or adult expectant mother with legal counsel and the court orders reimbursement under par. (a), the court shall either make a determination of indigency or shall appoint the county department to make the determination. If the court or the county department finds that the parent or adult expectant mother is not indigent or is indigent in part, the court shall establish the amount of reimbursement and shall order the parent or adult expectant mother to pay it.

48.275(2)(cg) (cg) The court shall, upon motion by a parent or expectant mother, hold a hearing to review any of the following:

48.275(2)(cg)1. 1. An indigency determination made under par. (b) or (c).

48.275(2)(cg)2. 2. The amount of reimbursement ordered.

48.275(2)(cg)3. 3. The court's finding, under par. (a), that the interests of the parent and the child are not substantially and directly adverse and that ordering the payment of reimbursement would not be unfair to the parent.

48.275(2)(cr) (cr) Following a hearing under par. (cg), the court may affirm, rescind or modify the reimbursement order.

48.275(2)(d) (d)

48.275(2)(d)1.1. In a county having a population of less than 500,000, reimbursement payments shall be made to the clerk of courts of the county where the proceedings took place. Each payment shall be transmitted to the county treasurer, who shall deposit 25% of the amount paid for state-provided counsel in the county treasury and transmit the remainder to the secretary of administration. Payments transmitted to the secretary of administration shall be deposited in the general fund and credited to the appropriation account under s. 20.550 (1) (L). The county treasurer shall deposit 100% of the amount paid for county-provided counsel in the county treasury.

48.275(2)(d)2. 2. In a county having a population of 500,000 or more, reimbursement payments shall be made to the clerk of courts of the county where the proceedings took place. Each payment shall be transmitted to the secretary of administration, who shall deposit the amount paid in the general fund and credit 25% of the amount paid to the appropriation account under s. 20.437 (1) (gx) and the remainder to the appropriation account under s. 20.550 (1) (L).

48.275(2)(dm) (dm) Within 30 days after each calendar quarter, the clerk of court for each county shall report to the state public defender all of the following:

48.275(2)(dm)1. 1. The total amount of reimbursement determined or ordered under par. (b) or (cr) for state-provided counsel during the previous calendar quarter.

48.275(2)(dm)2. 2. The total amount collected under par. (d) for state-provided counsel during the previous calendar quarter.

48.275(2)(e) (e) A person who fails to comply with an order under par. (b) or (c) may be proceeded against for contempt of court under ch. 785.

48.275(3) (3) This section does not apply to any proceedings under s. 48.375 (7).

48.275 History History: 1977 c. 29, 354, 449; 1981 c. 20; 1983 a. 27; 1985 a. 29, 176; 1987 a. 27; 1991 a. 263; 1993 a. 98, 446; 1995 a. 27, 77; 1997 a. 27, 292; 2003 a. 33; 2007 a. 20.

48.275 Annotation Guardian ad litem fees are not reimbursable under sub.(2) (a). In Interest of G. & L.P. 119 Wis. 2d 349, 349 N.W.2d 743 (Ct. App. 1984).



48.28 Failure to obey summons; capias.

48.28  Failure to obey summons; capias. If any person summoned fails without reasonable cause to appear, he or she may be proceeded against for contempt of court. In case the summons cannot be served or the parties served fail to obey the same, or in any case when it appears to the court that the service will be ineffectual a capias may be issued for the parent or guardian or for the child. Subchapter IV governs the taking and holding of a child in custody.

48.28 History History: 1977 c. 354 s. 41; Stats. 1977 s. 48.28; 1979 c. 331, 359.

48.28 Annotation The issuance of a capias to secure the physical attendance of a juvenile prior to the service of the summons and petition on the juvenile was error but did not deny the court personal jurisdiction. Interest of Jermaine T.J. 181 Wis. 2d 82, 510 N.W.2d 735 (Ct. App. 1993).



48.29 Substitution of judge.

48.29  Substitution of judge.

48.29(1) (1) The child, the child's parent, guardian or legal custodian, the expectant mother or the unborn child by the unborn child's guardian ad litem, either before or during the plea hearing, may file a written request with the clerk of the court or other person acting as the clerk for a substitution of the judge assigned to the proceeding. Upon filing the written request, the filing party shall immediately mail or deliver a copy of the request to the judge named in the request. When any person has the right to request a substitution of judge, that person's counsel or guardian ad litem may file the request. Not more than one such written request may be filed in any one proceeding, nor may any single request name more than one judge. This section does not apply to proceedings under s. 48.21 or 48.213.

48.29(1m) (1m) When the clerk receives a request for substitution, the clerk shall immediately contact the judge whose substitution has been requested for a determination of whether the request was made timely and in proper form. If the request is found to be timely and in proper form, the judge named in the request has no further jurisdiction and the clerk shall request the assignment of another judge under s. 751.03. If no determination is made within 7 days, the clerk shall refer the matter to the chief judge of the judicial administrative district for determination of whether the request was made timely and in proper form and reassignment as necessary.

48.29(3) (3) Subsections (1) and (1m) do not apply in any proceeding under s. 48.375 (7). For proceedings under s. 48.375 (7), the minor may select the judge whom she wishes to be assigned to the proceeding and that judge shall be assigned to the proceeding.

48.29 History History: 1977 c. 354; 1979 c. 32 s. 92 (1); 1979 c. 300; 1987 a. 151; 1991 a. 263; 1993 a. 98; 1995 a. 77; 1997 a. 35, 292.

48.29 Annotation Sub. (1) permits more than one party to file a request for a substitution of judge in a TPR proceeding. Julie A.B. v. Sheboygan County, 2002 WI App 220, 257 Wis. 2d. 285, 650 N.W.2d 920, 02-1479.

48.29 Annotation This section, not s. 801.58, is applicable to judicial substitutions in termination of parental rights cases. Brown County Department of Human Services v. Terrance M. 2005 WI App 57, 280 Wis. 2d 396, 694 N.W.2d 458, 04-2379.



48.293 Discovery.

48.293  Discovery.

48.293(1)(1) Copies of all law enforcement officer reports, including the officer's memorandum and witnesses' statements, shall be made available upon request to counsel or guardian ad litem for any party and to the court-appointed special advocate for the child prior to a plea hearing. The reports shall be available through the representative of the public designated under s. 48.09. The identity of a confidential informant may be withheld pursuant to s. 905.10.

48.293(2) (2) All records relating to a child, or to an unborn child and the unborn child's expectant mother, which are relevant to the subject matter of a proceeding under this chapter shall be open to inspection by a guardian ad litem or counsel for any party and to inspection by the court-appointed special advocate for the child, upon demand and upon presentation of releases when necessary, at least 48 hours before the proceeding. Persons and unborn children, by their guardians ad litem, entitled to inspect the records may obtain copies of the records with the permission of the custodian of the records or with permission of the court. The court may instruct counsel, a guardian ad litem or a court-appointed special advocate not to disclose specified items in the materials to the child or the parent, or to the expectant mother, if the court reasonably believes that the disclosure would be harmful to the interests of the child or the unborn child.

48.293(3) (3) Upon request prior to the fact-finding hearing, counsel for the interests of the public shall disclose to the child, through his or her counsel or guardian ad litem, or to the unborn child, through the unborn child's guardian ad litem, the existence of any audiovisual recording of an oral statement of a child under s. 908.08 which is within the possession, custody or control of the state and shall make reasonable arrangements for the requesting person to view the statement. If, after compliance with this subsection, the state obtains possession, custody or control of such a statement, counsel for the interests of the public shall promptly notify the requesting person of that fact and make reasonable arrangements for the requesting person to view the statement.

48.293(4) (4) In addition to the discovery procedures permitted under subs. (1) to (3), the discovery procedures permitted under ch. 804 shall apply in all proceedings under this chapter.

48.293 History History: 1977 c. 354; 1985 a. 262; 1989 a. 121; 1993 a. 16; 1995 a. 77, 275; 1997 a. 292; 1999 a. 149; 2005 a. 42.

48.293 Annotation The juvenile court must make a threshold relevancy determination by an in camera review when confronted with: 1) a discovery request under s. 48.293 (2); 2) an inspection request of juvenile records under ss. 48.396 (2) and 938.396 (2); or 3) an inspection request of agency records under ss. 48.78 (2) (a) and 938.78 (2) (a). The test for permissible discovery is whether the information sought appears reasonably calculated to lead to the discovery of admissible evidence. Courtney F. v. Ramiro M.C. 2004 WI App 36, 269 Wis. 2d 709, 676 N.W.2d 545, 03-3018.



48.295 Physical, psychological, mental or developmental examination.

48.295  Physical, psychological, mental or developmental examination.

48.295(1)(1) After the filing of a petition and upon a finding by the court that reasonable cause exists to warrant a physical, psychological, mental, or developmental examination or an alcohol and other drug abuse assessment that conforms to the criteria specified under s. 48.547 (4), the court may order any child coming within its jurisdiction to be examined as an outpatient by personnel in an approved treatment facility for alcohol and other drug abuse, by a physician, psychiatrist or licensed psychologist, or by another expert appointed by the court holding at least a master's degree in social work or another related field of child development, in order that the child's physical, psychological, alcohol or other drug dependency, mental, or developmental condition may be considered. The court may also order a physical, psychological, mental, or developmental examination or an alcohol and other drug abuse assessment that conforms to the criteria specified under s. 48.547 (4) of a parent, guardian, or legal custodian whose ability to care for a child is at issue before the court or of an expectant mother whose ability to control her use of alcohol beverages, controlled substances, or controlled substance analogs is at issue before the court. The court shall hear any objections by the child or the child's parents, guardian, or legal custodian to the request for such an examination or assessment before ordering the examination or assessment. The expenses of an examination, if approved by the court, shall be paid by the county of the court ordering the examination in a county having a population of less than 500,000 or by the department in a county having a population of 500,000 or more. The payment for an alcohol and other drug abuse assessment shall be in accordance with s. 48.361.

48.295(1c) (1c) Reasonable cause is considered to exist to warrant an alcohol and other drug abuse assessment under sub. (1) if the multidisciplinary screen procedure conducted under s. 48.24 (2) indicates that the child or expectant mother is at risk of having needs and problems related to alcohol or other drug abuse.

48.295(1g) (1g) If the court orders an alcohol or other drug abuse assessment under sub. (1), the approved treatment facility shall, within 14 days after the court order, report the results of the assessment to the court, except that, upon request by the approved treatment facility and if the child is not an expectant mother under s. 48.133 and is not held in secure or nonsecure custody, the court may extend the period for assessment for not more than 20 additional working days. The report shall include a recommendation as to whether the child or expectant mother is in need of treatment for abuse of alcohol beverages, controlled substances or controlled substance analogs or education relating to the use of alcohol beverages, controlled substances and controlled substance analogs and, if so, shall recommend a service plan and an appropriate treatment, from an approved treatment facility, or a court-approved education program.

48.295(2) (2) The examiner shall file a report of the examination with the court by the date specified in the order. The court shall cause copies to be transmitted to the district attorney or corporation counsel, to counsel or guardian ad litem for the child and to the court-appointed special advocate for the child. If applicable, the court shall also cause copies to be transmitted to counsel or guardian ad litem for the unborn child and the unborn child's expectant mother. The report shall describe the nature of the examination and identify the persons interviewed, the particular records reviewed and any tests administered to the child or expectant mother. The report shall also state in reasonable detail the facts and reasoning upon which the examiner's opinions are based.

48.295(3) (3) If the child, the child's parent or the expectant mother objects to a particular physician, psychiatrist, licensed psychologist or other expert as required under this section, the court shall appoint a different physician, psychiatrist, psychologist or other expert as required under this section.

48.295(4) (4) Motions or objections under this section may be heard under s. 807.13.

48.295 History History: 1977 c. 354; 1979 c. 300; 1985 a. 321; Sup. Ct. Order, 141 Wis. 2d xiii (1987); 1987 a. 339; 1993 a. 474; 1995 a. 77, 225, 448; 1997 a. 27, 292; 1999 a. 149; 2005 a. 293.



48.297 Motions before trial.

48.297  Motions before trial.

48.297(1) (1) Any motion which is capable of determination without trial of the general issue may be made before trial.

48.297(2) (2) Defenses and objections based on defects in the institution of proceedings, lack of probable cause on the face of the petition, insufficiency of the petition or invalidity in whole or in part of the statute on which the petition is founded shall be raised not later than 10 days after the plea hearing or be deemed waived. Other motions capable of determination without trial may be brought any time before trial.

48.297(3) (3) Motions to suppress evidence as having been illegally seized or statements as having been illegally obtained shall be made before fact-finding on the issues. The court may entertain the motion at the fact-finding hearing if it appears that a party is surprised by the attempt to introduce such evidence and that party waives jeopardy.

48.297(4) (4) Although the taking of a child or an expectant mother of an unborn child into custody is not an arrest, that taking into custody shall be considered an arrest for the purpose of deciding motions which require a decision about the propriety of taking into custody, including motions to suppress evidence as illegally seized, motions to suppress statements as illegally obtained and motions challenging the lawfulness of the taking into custody.

48.297(5) (5) If the child or the expectant mother of an unborn child is in custody and the court grants a motion to dismiss based on a defect in the petition or in the institution of the proceedings, the court may order the child or expectant mother to be continued in custody for not more than 48 hours pending the filing of a new petition.

48.297(6) (6) A motion required to be served on a child may be served on his or her attorney of record. A motion required to be served on an unborn child may be served on the unborn child's guardian ad litem.

48.297(7) (7) Oral argument permitted on motions under this section may be heard by telephone under s. 807.13 (1).

48.297 History History: 1977 c. 354; 1979 c. 300, 331, 359; Sup. Ct. Order, 141 Wis. 2d xiii (1987); 1995 a. 77; 1997 a. 35, 292.



48.299 Procedures at hearings.

48.299  Procedures at hearings.

48.299(1) (1)

48.299(1)(a)(a) The general public shall be excluded from hearings under this chapter and from hearings by courts exercising jurisdiction under s. 48.16 unless a public fact-finding hearing is demanded by a child through his or her counsel, by an expectant mother through her counsel or by an unborn child through the unborn child's guardian ad litem. However, the court shall refuse to grant the public hearing in a proceeding other than a proceeding under s. 48.375 (7), if a parent, guardian, expectant mother or unborn child through the unborn child's guardian ad litem objects.

48.299(1)(ag) (ag) In a proceeding other than a proceeding under s. 48.375 (7), if a public hearing is not held, only the parties and their counsel or guardian ad litem, the court-appointed special advocate for the child, the child's foster parent or other physical custodian described in s. 48.62 (2), witnesses, and other persons requested by a party and approved by the court may be present, except that the court may exclude a foster parent or other physical custodian described in s. 48.62 (2) from any portion of the hearing if that portion of the hearing deals with sensitive personal information of the child or the child's family or if the court determines that excluding the foster parent or other physical custodian would be in the best interests of the child. Except in a proceeding under s. 48.375 (7), any other person the court finds to have a proper interest in the case or in the work of the court, including a member of the bar, may be admitted by the court.

48.299(1)(ar) (ar) All hearings under s. 48.375 (7) shall be held in chambers, unless a public fact-finding hearing is demanded by the child through her counsel. In a proceeding under s. 48.375 (7), the child's foster parent or other physical custodian described in s. 48.62 (2) may be present if requested by a party and approved by the court.

48.299(1)(b) (b) Except as provided in ss. 48.375 (7) (e) and 48.396, any person who divulges any information which would identify the child, the expectant mother or the family involved in any proceeding under this chapter shall be subject to ch. 785.

48.299(3) (3) If the court finds that it is in the best interest of the child, and if the child's counsel or guardian ad litem consents, the child may be temporarily excluded by the court from a hearing on a petition alleging that the child is in need of protection or services. If the court finds that a child under 7 years of age is too young to comprehend the hearing, and that it is in the best interest of the child, the child may be excluded from the entire hearing.

48.299(4) (4)

48.299(4)(a)(a) Chapters 901 to 911 shall govern the presentation of evidence at the fact-finding hearings under ss. 48.31, 48.42, 48.977 (4) (d) and 48.978 (2) (e) and (3) (f) 2.

48.299(4)(b) (b) Except as provided in s. 901.05, neither common law nor statutory rules of evidence are binding at a hearing for a child held in custody under s. 48.21, a hearing for an adult expectant mother held in custody under s. 48.213, a runaway home hearing under s. 48.227 (4), a dispositional hearing, or a hearing about changes in placement, trial reunifications, revision of dispositional orders, extension of dispositional orders, or termination of guardianship orders entered under s. 48.977 (4) (h) 2. or (6) or 48.978 (2) (j) 2. or (3) (g). At those hearings, the court shall admit all testimony having reasonable probative value, but shall exclude immaterial, irrelevant, or unduly repetitious testimony or evidence that is inadmissible under s. 901.05. Hearsay evidence may be admitted if it has demonstrable circumstantial guarantees of trustworthiness. The court shall give effect to the rules of privilege recognized by law. The court shall apply the basic principles of relevancy, materiality, and probative value to proof of all questions of fact. Objections to evidentiary offers and offers of proof of evidence not admitted may be made and shall be noted in the record.

48.299(5) (5) On request of any party, unless good cause to the contrary is shown, any hearing under s. 48.209 (1) (e), 48.21 (1) or 48.213 (1) may be held on the record by telephone or live audiovisual means or testimony may be received by telephone or live audiovisual means as prescribed in s. 807.13 (2). The request and the showing of good cause for not conducting the hearing or admitting testimony by telephone or live audiovisual means may be made by telephone.

48.299(6) (6) If a man who has been given notice under s. 48.27 (3) (b) 1. appears at any hearing for which he received the notice, alleges that he is the father of the child and states that he wishes to establish the paternity of the child, all of the following apply:

48.299(6)(a) (a) The court shall refer the matter to the state or to the attorney responsible for support enforcement under s. 59.53 (6) (a) for a determination, under s. 767.80, of whether an action should be brought for the purpose of determining the paternity of the child.

48.299(6)(b) (b) The state or the attorney responsible for support enforcement who receives a referral under par. (a) shall perform the duties specified under s. 767.80 (5) (c) and (6r).

48.299(6)(c) (c) The court having jurisdiction over actions affecting the family shall give priority under s. 767.82 (7m) to an action brought under s. 767.80 whenever the petition filed under s. 767.80 indicates that the matter was referred by the court under par. (a).

48.299(6)(d) (d) The court may stay the proceedings under this chapter pending the outcome of the paternity proceedings under subch. IX of ch. 767 if the court determines that the paternity proceedings will not unduly delay the proceedings under this chapter and the determination of paternity is necessary to the court's disposition of the child if the child is found to be in need of protection or services or if the court determines or has reason to know that the paternity proceedings may result in a finding that the child is an Indian child and in a petition by the child's parent, Indian custodian, or tribe for transfer of the proceeding to the jurisdiction of the tribe.

48.299(6)(e) (e)

48.299(6)(e)1.1. In this paragraph, "genetic test" means a test that examines genetic markers present on blood cells, skin cells, tissue cells, bodily fluid cells or cells of another body material for the purpose of determining the statistical probability that a man who is alleged to be a child's father is the child's biological father.

48.299(6)(e)2. 2. The court shall, at the hearing, orally inform any man specified in sub. (6) (intro.) that he may be required to pay for any testing ordered by the court under this paragraph or under s. 885.23.

48.299(6)(e)3. 3. In addition to ordering testing as provided under s. 885.23, if the court determines that it would be in the best interests of the child, the court may order any man specified in sub. (6) (intro.) to submit to one or more genetic tests which shall be performed by an expert qualified as an examiner of genetic markers present on the cells and of the specific body material to be used for the tests, as appointed by the court. A report completed and certified by the court-appointed expert stating genetic test results and the statistical probability that the man alleged to be the child's father is the child's biological father based upon the genetic tests is admissible as evidence without expert testimony and may be entered into the record at any hearing. The court, upon request by a party, may order that independent tests be performed by other experts qualified as examiners of genetic markers present on the cells of the specific body materials to be used for the tests.

48.299(6)(e)4. 4. If the genetic tests show that an alleged father is not excluded and that the statistical probability that the alleged father is the child's biological father is 99.0% or higher, the court may determine that for purposes of a proceeding under this chapter, other than a proceeding under subch. VIII, the man is the child's biological parent.

48.299(6)(e)5. 5. A determination by the court under subd. 4. is not a judgment of paternity under ch. 767 or an adjudication of paternity under subch. VIII.

48.299(7) (7) If a man who has been given notice under s. 48.27 (3) (b) 1. appears at any hearing for which he received the notice but does not allege that he is the father of the child and state that he wishes to establish the paternity of the child or if no man to whom such notice was given appears at a hearing, the court may refer the matter to the state or to the attorney responsible for support enforcement under s. 59.53 (6) (a) for a determination, under s. 767.80, of whether an action should be brought for the purpose of determining the paternity of the child.

48.299(8) (8) As part of the proceedings under this chapter, the court may order that a record be made of any testimony of the child's mother relating to the child's paternity. A record made under this subsection is admissible in a proceeding to determine the child's paternity under subch. IX of ch. 767.

48.299(9) (9) If at any point in the proceeding the court determines or has reason to know that the child is an Indian child, the court shall provide notice of the proceeding to the child's parent, Indian custodian, and tribe in the manner specified in s. 48.028 (4) (a). The next hearing in the proceeding may not be held until at least 10 days after receipt of the notice by the parent, Indian custodian, and tribe or, if the identity or location of the parent, Indian custodian, [expectant mother,] or tribe cannot be determined, until at least 15 days after receipt of the notice by the U.S. secretary of the interior. On request of the parent, Indian custodian, or tribe, the court shall grant a continuance of up to 20 additional days to enable the requester to prepare for that hearing.

48.299 History History: 1979 c. 300; 1981 c. 353; 1985 a. 311; 1987 a. 27; Sup. Ct. Order, 141 Wis. 2d xiii (1987); 1991 a. 263, 269; 1993 a. 16, 32, 98, 227, 228, 395; 1995 a. 77, 201, 275; 1997 a. 35, 252, 292, 334; 1999 a. 32, 149; 2005 a. 443 s. 265; 2009 a. 28, 94, 180; 2011 a. 181.



48.30 Plea hearing.

48.30  Plea hearing.

48.30(1)(1) Except as provided in s. 48.299 (9), the hearing to determine whether any party wishes to contest an allegation that the child or unborn child is in need of protection or services shall take place on a date which allows reasonable time for the parties to prepare but is within 30 days after the filing of a petition for a child or an expectant mother who is not being held in secure custody or within 10 days after the filing of a petition for a child who is being held in secure custody.

48.30(2) (2) At the commencement of the hearing under this section the child and the parent, guardian, legal custodian, or Indian custodian; the child expectant mother, her parent, guardian, legal custodian, or Indian custodian, and the unborn child through the unborn child's guardian ad litem; or the adult expectant mother and the unborn child through the unborn child's guardian ad litem; shall be advised of their rights as specified in s. 48.243 and shall be informed that a request for a jury trial or for a substitution of judge under s. 48.29 must be made before the end of the plea hearing or is waived. Nonpetitioning parties, including the child, shall be granted a continuance of the plea hearing if they wish to consult with an attorney on the request for a jury trial or substitution of a judge.

48.30(3) (3) If a petition alleges that a child is in need of protection or services under s. 48.13 or that an unborn child of a child expectant mother is in need of protection or services under s. 48.133, the nonpetitioning parties and the child, if he or she is 12 years of age or older or is otherwise competent to do so, shall state whether they desire to contest the petition. If a petition alleges that an unborn child of an adult expectant mother is in need of protection or services under s. 48.133, the adult expectant mother of the unborn child shall state whether she desires to contest the petition.

48.30(6) (6)

48.30(6)(a)(a) If a petition is not contested, the court, subject to s. 48.299 (9), shall set a date for the dispositional hearing which allows reasonable time for the parties to prepare but is no more than 10 days after the plea hearing for a child who is held in secure custody and no more than 30 days after the plea hearing for a child or an expectant mother who is not held in secure custody. Subject to s. 48.299 (9), if all parties consent, the court may proceed immediately with the dispositional hearing.

48.30(6)(b) (b) If it appears to the court that disposition of the case may include placement of the child outside the child's home, the court shall order the child's parent to provide a statement of income, assets, debts, and living expenses to the court or the designated agency under s. 48.33 (1) at least 5 days before the scheduled date of the dispositional hearing or as otherwise ordered by the court. The clerk of court shall provide, without charge, to any parent ordered to provide a statement of income, assets, debts, and living expenses a document setting forth the percentage standard established by the department under s. 49.22 (9) and the manner of its application established by the department under s. 49.345 (14) (g) and listing the factors that a court may consider under s. 49.345 (14) (c).

48.30(6)(c) (c) If the court orders the child's parent to provide a statement of income, assets, debts and living expenses to the court or if the court orders the child's parent to provide that statement to the designated agency under s. 48.33 (1) and that designated agency is not the county department or, in a county having a population of 500,000 or more, the department, the court shall also order the child's parent to provide that statement to the county department or, in a county having a population of 500,000 or more, the department at least 5 days before the scheduled date of the dispositional hearing or as otherwise ordered by the court. The county department or, in a county having a population of 500,000 or more, the department shall provide, without charge, to the parent a form on which to provide that statement, and the parent shall provide that statement on that form. The county department or, in a county having a population of 500,000 or more, the department shall use the information provided in the statement to determine whether the department may claim federal foster care and adoption assistance reimbursement under 42 USC 670 to 679a for the cost of providing care for the child.

48.30(7) (7) If the petition is contested, the court, subject to s. 48.299 (9), shall set a date for the fact-finding hearing which allows reasonable time for the parties to prepare but is no more than 20 days after the plea hearing for a child who is held in secure custody and no more than 30 days after the plea hearing for a child or an expectant mother who is not held in secure custody.

48.30(8) (8) Before accepting an admission or plea of no contest of the alleged facts in a petition, the court shall:

48.30(8)(a) (a) Address the parties present including the child or expectant mother personally and determine that the plea or admission is made voluntarily with understanding of the nature of the acts alleged in the petition and the potential dispositions.

48.30(8)(b) (b) Establish whether any promises or threats were made to elicit the plea or admission and alert unrepresented parties to the possibility that a lawyer may discover defenses or mitigating circumstances which would not be apparent to them.

48.30(8)(c) (c) Make such inquiries as satisfactorily establishes that there is a factual basis for the plea or admission of the parent and child, of the parent and child expectant mother or of the adult expectant mother.

48.30(9) (9) If a circuit court commissioner conducts the plea hearing and accepts an admission of the alleged facts in a petition brought under s. 48.13 or 48.133, the judge shall review the admission at the beginning of the dispositional hearing by addressing the parties and making the inquiries set forth in sub. (8).

48.30(10) (10) The court may permit any party to participate in hearings under this section by telephone or live audiovisual means.

48.30 History History: 1977 c. 354, 355, 447; 1979 c. 300, 331, 355, 359; 1985 a. 321, 332; 1987 a. 151; 1987 a. 403 s. 256; Sup. Ct. Order, 158 Wis. 2d xvii (1990); 1993 a. 163, 474, 481; 1995 a. 77, 225, 404, 417; 1997 a. 3, 252, 292; 1999 a. 103; 2001 a. 61; 2007 a. 20; 2009 a. 94.

48.30 AnnotationThe time limits under sub. (1) are mandatory. In Interest of Jason B. 176 Wis. 2d 400, 500 N.W.2d 384 (Ct. App. 1993).

48.30 Annotation A court's failure to inform a juvenile of the right to judicial substitution does not affect its competence and warrants reversal only if the juvenile suffers actual prejudice. State v. Kywanda F. 200 Wis. 2d 26, 546 N.W.2d 440 (1996), 94-1866.



48.305 Hearing upon the involuntary removal of a child or expectant mother.

48.305  Hearing upon the involuntary removal of a child or expectant mother. Notwithstanding other time periods for hearings under this chapter, if a child is removed from the physical custody of the child's parent or guardian under s. 48.19 (1) (c) or (cm) or (d) 5. or 8. without the consent of the parent or guardian or if an adult expectant mother is taken into custody under s. 48.193 (1) (c) or (d) 2. without the consent of the expectant mother, the court, subject to s. 48.299 (9), shall schedule a plea hearing and fact-finding hearing within 30 days after a request from the parent or guardian from whom custody was removed or from the adult expectant mother who was taken into custody. The plea hearing and fact-finding hearing may be combined. This time period may be extended only with the consent of the requesting parent, guardian, or expectant mother.

48.305 History History: 1977 c. 354; 1979 c. 300; 1997 a. 292; 2009 a. 94.



48.31 Fact-finding hearing.

48.31  Fact-finding hearing.

48.31(1) (1) In this section, "fact-finding hearing" means a hearing to determine if the allegations in a petition under s. 48.13 or 48.133 or a petition to terminate parental rights are proved by clear and convincing evidence. In the case of a petition to terminate parental rights to an Indian child, "fact-finding hearing" means a hearing to determine if the allegations in the petition, other than the allegations under s. 48.42 (1) (e) relating to serious emotional or physical damage, are proved by clear and convincing evidence and if the allegations under s. 48.42 (1) (e) relating to serious emotional or physical damage are proved beyond a reasonable doubt as provided in s. 48.028 (4) (e) 1., unless partial summary judgment on the grounds for termination of parental rights is granted.

48.31(2) (2) The hearing shall be to the court unless the child, the child's parent, guardian, or legal custodian, the unborn child by the unborn child's guardian ad litem, or the expectant mother of the unborn child exercises the right to a jury trial by demanding a jury trial at any time before or during the plea hearing. If a jury trial is demanded in a proceeding under s. 48.13 or 48.133, the jury shall consist of 6 persons. If a jury trial is demanded in a proceeding under s. 48.42, the jury shall consist of 12 persons unless the parties agree to a lesser number. Chapters 756 and 805 shall govern the selection of jurors. If the hearing involves a child victim or witness, as defined in s. 950.02, the court may order that a deposition be taken by audiovisual means and allow the use of a recorded deposition under s. 967.04 (7) to (10) and, with the district attorney, shall comply with s. 971.105. At the conclusion of the hearing, the court or jury shall make a determination of the facts, except that in a case alleging a child or an unborn child to be in need of protection or services under s. 48.13 or 48.133, the court shall make the determination under s. 48.13 (intro.) or 48.133 relating to whether the child or unborn child is in need of protection or services that can be ordered by the court. If the court finds that the child or unborn child is not within the jurisdiction of the court or, in a case alleging a child or an unborn child to be in need of protection or services under s. 48.13 or 48.133, that the child or unborn child is not in need of protection or services that can be ordered by the court or if the court or jury finds that the facts alleged in the petition have not been proved, the court shall dismiss the petition with prejudice.

48.31(4) (4) The court or jury shall make findings of fact and the court shall make conclusions of law relating to the allegations of a petition filed under s. 48.13, 48.133 or 48.42, except that the court shall make findings of fact relating to whether the child or unborn child is in need of protection or services which can be ordered by the court. In cases alleging a child to be in need of protection or services under s. 48.13 (11), the court may not find that the child is suffering emotional damage unless a licensed physician specializing in psychiatry or a licensed psychologist appointed by the court to examine the child has testified at the hearing that in his or her opinion the condition exists, and adequate opportunity for the cross-examination of the physician or psychologist has been afforded. The judge may use the written reports if the right to have testimony presented is voluntarily, knowingly and intelligently waived by the guardian ad litem or legal counsel for the child and the parent or guardian. In cases alleging a child to be in need of protection or services under s. 48.13 (11m) or an unborn child to be in need of protection or services under s. 48.133, the court may not find that the child or the expectant mother of the unborn child is in need of treatment and education for needs and problems related to the use or abuse of alcohol beverages, controlled substances or controlled substance analogs and its medical, personal, family or social effects unless an assessment for alcohol and other drug abuse that conforms to the criteria specified under s. 48.547 (4) has been conducted by an approved treatment facility.

48.31(5) (5) If the child is an Indian child, the court or jury shall also determine at the fact-finding hearing whether continued custody of the Indian child by the Indian child's parent or Indian custodian is likely to result in serious emotional or physical damage to the Indian child under s. 48.028 (4) (d) 1. and whether active efforts under s. 48.028 (4) (d) 2. have been made to prevent the breakup of the Indian child's family and whether those efforts have proved unsuccessful, unless partial summary judgment on the allegations under s. 48.13 or 48.133 is granted, in which case the court shall make those determinations at the dispositional hearing.

48.31(7) (7)

48.31(7)(a)(a) At the close of the fact-finding hearing, the court, subject to s. 48.299 (9), shall set a date for the dispositional hearing which allows a reasonable time for the parties to prepare but is no more than 10 days after the fact-finding hearing for a child in secure custody and no more than 30 days after the fact-finding hearing for a child or expectant mother who is not held in secure custody. Subject to s. 48.299 (9), if all parties consent, the court may immediately proceed with a dispositional hearing.

48.31(7)(b) (b) If it appears to the court that disposition of the case may include placement of the child outside the child's home, the court shall order the child's parent to provide a statement of income, assets, debts, and living expenses to the court or the designated agency under s. 48.33 (1) at least 5 days before the scheduled date of the dispositional hearing or as otherwise ordered by the court. The clerk of court shall provide, without charge, to any parent ordered to provide a statement of income, assets, debts, and living expenses a document setting forth the percentage standard established by the department under s. 49.22 (9) and the manner of its application established by the department under s. 49.345 (14) (g) and listing the factors that a court may consider under s. 49.345 (14) (c).

48.31(7)(c) (c) If the court orders the child's parent to provide a statement of income, assets, debts and living expenses to the court or if the court orders the child's parent to provide that statement to the designated agency under s. 48.33 (1) and that designated agency is not the county department or, in a county having a population of 500,000 or more, the department, the court shall also order the child's parent to provide that statement to the county department or, in a county having a population of 500,000 or more, the department at least 5 days before the scheduled date of the dispositional hearing or as otherwise ordered by the court. The county department or, in a county having a population of 500,000 or more, the department shall provide, without charge, to the parent a form on which to provide that statement, and the parent shall provide that statement on that form. The county department or, in a county having a population of 500,000 or more, the department shall use the information provided in the statement to determine whether the department may claim federal foster care and adoption assistance reimbursement under 42 USC 670 to 679a for the cost of providing care for the child.

48.31 History History: 1977 c. 354, 447; 1979 c. 32 s. 92 (13); 1979 c. 300, 331, 355, 357, 359; 1983 a. 197; 1985 a. 262 s. 8; 1987 a. 339; 1993 a. 481; 1995 a. 77, 275, 404, 448; 1997 a. 3, 35, 292; 1999 a. 103; 2001 a. 105; 2005 a. 42; 2007 a. 20; 2009 a. 94.

48.31 Annotation As a matter of judicial administration, the supreme court mandates procedures for withdrawal of a juvenile's jury demand. In Interest of N.E. 122 Wis. 2d 198, 361 N.W.2d 693 (1985).

48.31 Annotation A fact-finding hearing under sub. (1) was not closed until the court ruled on a motion to set aside the verdict. In Interest of C.M.L. 157 Wis. 2d 152, 458 N.W.2d 573 (Ct. App. 1990).

48.31 Annotation A child's need for protection or services should be determined as of the date the petition is filed. Children can be adjudicated in need of protection or services when divorced parents have joint custody, one parent committed acts proscribed by s. 48.13 (10), and at the time of the hearing the other can provide the necessary care for the children. State v. Gregory L.S. 2002 WI App 101, 253 Wis. 2d 563, 643 N.W.2d 890, 01-2325.

48.31 Annotation Even in civil cases not implicating the fundamental rights of birth-parenthood, a defaulting party may appear at the prove-up hearing and counsel may cross-examine the plaintiff's witnesses and present evidence to mitigate or be heard as to the diminution of damages. A parent in a termination-of-parental-rights case is entitled to no less, unless, of course the adult parent knowingly waives the right to counsel. State v. Shirley E. 2006 WI App 55, 290 Wis. 2d 193, 711 N.W.2d 690 05-2752. Affirmed on other grounds. 2006 WI 129, 298 Wis. 2d 1, 724 N.W.2d 623, 05-2752. See also Dane County Department of Human Services v. Mable K. 2013 WI 28, 346 Wis. 2d 396, 828 N.W.2d 198, 11-0825.

48.31 Annotation Contrary to the Child's Best Interest: Children's Court Proceedings. Sowinski and Wiensch. Wis. Law. Apr. 2013.



48.315 Delays, continuances and extensions.

48.315  Delays, continuances and extensions.

48.315(1) (1) The following time periods shall be excluded in computing time periods under this chapter:

48.315(1)(a) (a) Any period of delay resulting from other legal actions concerning the child or the unborn child and the unborn child's expectant mother, including an examination under s. 48.295 or a hearing related to the mental condition of the child, the child's parent, guardian or legal custodian or the expectant mother, prehearing motions, waiver motions and hearings on other matters.

48.315(1)(b) (b) Any period of delay resulting from a continuance granted at the request of or with the consent of the child and his or her counsel or of the unborn child by the unborn child's guardian ad litem.

48.315(1)(c) (c) Any period of delay caused by the disqualification of a judge.

48.315(1)(d) (d) Any period of delay resulting from a continuance granted at the request of the representative of the public under s. 48.09 if the continuance is granted because of the unavailability of evidence material to the case when he or she has exercised due diligence to obtain the evidence and there are reasonable grounds to believe that the evidence will be available at the later date, or to allow him or her additional time to prepare the case and additional time is justified because of the exceptional circumstances of the case.

48.315(1)(e) (e) Any period of delay resulting from the imposition of a consent decree.

48.315(1)(f) (f) Any period of delay resulting from the absence or unavailability of the child or expectant mother.

48.315(1)(fm) (fm) Any period of delay resulting from the inability of the court to provide the child with notice of an extension hearing under s. 48.365 due to the child having run away or otherwise having made himself or herself unavailable to receive that notice.

48.315(1)(g) (g) A reasonable period of delay when the child is joined in a hearing with another child as to whom the time for a hearing has not expired under this section if there is good cause for not hearing the cases separately.

48.315(1)(h) (h) Any period of delay resulting from the need to appoint a qualified interpreter.

48.315(1)(j) (j) A reasonable period of delay, not to exceed 20 days, in a proceeding involving the out-of-home care placement of or termination of parental rights to a child whom the court knows or has reason to know is an Indian child, resulting from a continuance granted at the request of the child's parent, Indian custodian, or tribe to enable the requester to prepare for the proceeding.

48.315(1m) (1m) Subsection (1) (a), (d), (e), (fm), (g), and (j) does not apply to proceedings under s. 48.375 (7).

48.315(2) (2) A continuance shall be granted by the court only upon a showing of good cause in open court or during a telephone conference under s. 807.13 on the record and only for so long as is necessary, taking into account the request or consent of the district attorney or the parties and the interest of the public in the prompt disposition of cases.

48.315(2m) (2m) No continuance or extension of a time period specified in this chapter may be granted and no period of delay specified in sub. (1) may be excluded in computing a time period under this chapter if the continuance, extension, or exclusion would result in any of the following:

48.315(2m)(a) (a) The court making an initial finding under s. 48.21 (5) (b) 1. or 1m., 48.355 (2) (b) 6., or 48.357 (2v) (a) 1. that reasonable efforts have been made to prevent the removal of the child from the home, while assuring that the child's health and safety are the paramount concerns, or an initial finding under s. 48.21 (5) (b) 3., 48.355 (2) (b) 6r., or 48.357 (2v) (a) 3. that those efforts were not required to be made because a circumstance specified in s. 48.355 (2d) (b) 1. to 5. applies, more than 60 days after the date on which the child was removed from the home.

48.315(2m)(b) (b) The court making an initial finding under s. 48.38 (5m) that the agency primarily responsible for providing services to the child has made reasonable efforts to achieve the permanency goal of the child's permanency plan more than 12 months after the date on which the child was removed from the home or making any subsequent findings under s. 48.38 (5m) as to those reasonable efforts more than 12 months after the date of a previous finding as to those reasonable efforts.

48.315(3) (3) Failure by the court or a party to act within any time period specified in this chapter does not deprive the court of personal or subject matter jurisdiction or of competency to exercise that jurisdiction. Failure to object to a period of delay or a continuance waives any challenge to the court's competency to act during the period of delay or continuance. If the court or a party does not act within a time period specified in this chapter, the court, while assuring the safety of the child, may grant a continuance under sub. (2), dismiss the proceeding without prejudice, release the child from secure or nonsecure custody or from the terms of a custody order, or grant any other relief that the court considers appropriate.

48.315 History History: 1977 c. 354; Sup. Ct. Order, 141 Wis. 2d xiii (1987); 1987 a. 403; 1991 a. 263; 1993 a. 98; 1997 a. 292; 2001 a. 16, 109; 2007 a. 20, 199; 2009 a. 94; 2011 a. 181.

48.315 Annotation A trial court's sua sponte adjournment of a fact-finding hearing beyond the 30-day limit due to a congested calendar constituted good cause under sub. (2) when the adjournment order was entered within the 30-day period. In Matter of J.R. 152 Wis. 2d 598, 449 N.W.2d 52 (Ct. App. 1989).

48.315 Annotation The period under sub. (1) (c) includes the time required to assign the new judge, send any required notices, notify the parties, and arrange for time on the court's calendar; applicable time limits for plea hearings apply after the assignment of the new judge. In Interest of Joshua M.W. 179 Wis. 2d 335, 507 N.W.2d 141 (Ct. App. 1993).

48.315 Annotation Under sub. (2), "on the record" does not require reporting by a court reporter. A clerk's minutes satisfy the requirement. Waukesha County v. Darlene R. 201 Wis. 2d 633, 549 N.W.2d 489 (Ct. App. 1996), 95-1697.

48.315 Annotation The benefits of a pretrial are universally recognized by bench and bar such that a court need not specify the factors supporting "good cause" for a continuance of the time limits under sub. (2). Waukesha County v. Darlene R. 201 Wis. 2d 633, 549 N.W.2d 489 (Ct. App. 1996), 95-1697.

48.315 Annotation Under sub. (1) (a), the time limits are tolled for an examination of a parent under s. 48.295. Waukesha County v. Darlene R. 201 Wis. 2d 633, 549 N.W.2d 489 (Ct. App. 1996), 95-1697.

48.315 Annotation The word "continuance" in sub. (2) is sufficiently broad to encompass situations in which the fact-finding hearing is originally scheduled beyond the statutory 45-day time period. A circuit court's schedule or lawyers' or litigants' difficulties in scheduling court dates may amount to good cause for extension, delay, or continuance under sub. (2). State v. Robert K. 2005 WI 152, 286 Wis. 2d 143, 706 N.W.2d 257, 04-2330.

48.315 Annotation Reassignment of a case to a different judge because of docket congestion does not constitute disqualification of a judge under sub. (1) (c). Brown County v. Shannon R. 2005 WI 160, 286 Wis. 2d 278, 706 N.W.2d 269, 04-1305.



48.317 Jeopardy.

48.317  Jeopardy. Jeopardy attaches:

48.317(1) (1) In a trial to the court, when a witness is sworn.

48.317(2) (2) In a jury trial, when the jury selection is completed and the jury sworn.

48.317 History History: 1977 c. 354.



48.32 Consent decree.

48.32  Consent decree.

48.32(1)(1)

48.32(1)(a)(a) At any time after the filing of a petition for a proceeding relating to s. 48.13 or 48.133 and before the entry of judgment, the judge or a circuit court commissioner may suspend the proceedings and place the child or expectant mother under supervision in the home or present placement of the child or expectant mother. The court may establish terms and conditions applicable to the child and the child's parent, guardian or legal custodian, to the child expectant mother and her parent, guardian or legal custodian or to the adult expectant mother, including the condition specified in sub. (1b). The order under this section shall be known as a consent decree and must be agreed to by the child if 12 years of age or older, the parent, guardian or legal custodian, and the person filing the petition under s. 48.25; by the child expectant mother, her parent, guardian or legal custodian, the unborn child by the unborn child's guardian ad litem and the person filing the petition under s. 48.25; or by the adult expectant mother, the unborn child by the unborn child's guardian ad litem and the person filing the petition under s. 48.25. The consent decree shall be reduced to writing and given to the parties.

48.32(1)(b) (b)

48.32(1)(b)1.1. If at the time the consent decree is entered into the child is placed outside the home under a voluntary agreement under s. 48.63 or is otherwise living outside the home without a court order and if the consent decree maintains the child in that placement or other living arrangement, the consent decree shall include all of the following:

48.32(1)(b)1.a. a. A finding that placement of the child in his or her home would be contrary to the welfare of the child.

48.32(1)(b)1.b. b. A finding as to whether the county department, the department, in a county having a population of 500,000 or more, or the agency primarily responsible for providing services to the child has made reasonable efforts to prevent the removal of the child from the home, while assuring that the child's health and safety are the paramount concerns, unless the judge or circuit court commissioner finds that any of the circumstances specified in s. 48.355 (2d) (b) 1. to 5. applies.

48.32(1)(b)1.c. c. If a permanency plan has previously been prepared for the child, a finding as to whether the county department, department, or agency has made reasonable efforts to achieve the permanency goal of the child's permanency plan, including, if appropriate, through an out-of-state placement.

48.32(1)(b)1.d. d. If the child's placement or other living arrangement is under the supervision of the county department or, in a county having a population of 500,000 or more, the department, an order ordering the child into the placement and care responsibility of the county department or department as required under 42 USC 672 (a) (2) and assigning the county department or department primary responsibility for providing services to the child.

48.32(1)(b)1m. 1m. If the child has one or more siblings, as defined in s. 48.38 (4) (br) 1., who have also been removed from the home, the consent decree shall include a finding as to whether the county department, department in a county having a population of 500,000 or more, or agency primarily responsible for providing services to the child has made reasonable efforts to place the child in a placement that enables the sibling group to remain together, unless the judge or circuit court commissioner determines that a joint placement would be contrary to the safety or well-being of the child or any of those siblings, in which case the judge or circuit court commissioner shall order the county department, department, or agency to make reasonable efforts to provide for frequent visitation or other ongoing interaction between the child and the siblings, unless the judge or circuit court commissioner determines that such visitation or interaction would be contrary to the safety or well-being of the child or any of those siblings.

48.32(1)(b)2. 2. If the judge or circuit court commissioner finds that any of the circumstances specified in s. 48.355 (2d) (b) 1. to 5. applies with respect to a parent, the consent decree shall include a determination that the county department, department, in a county having a population of 500,000 or more, or agency primarily responsible for providing services under the consent decree is not required to make reasonable efforts with respect to the parent to make it possible for the child to return safely to his or her home.

48.32(1)(b)3. 3. The judge or circuit court commissioner shall make the findings specified in subds. 1. and 2. on a case-by-case basis based on circumstances specific to the child and shall document or reference the specific information on which those findings are based in the consent decree. A consent decree that merely references subd. 1. or 2. without documenting or referencing that specific information in the consent decree or an amended consent decree that retroactively corrects an earlier consent decree that does not comply with this subdivision is not sufficient to comply with this subdivision.

48.32(1)(c) (c) If the judge or circuit court commissioner finds that any of the circumstances specified in s. 48.355 (2d) (b) 1. to 5. applies with respect to a parent, the judge or circuit court commissioner shall hold a hearing under s. 48.38 (4m) within 30 days after the date of that finding to determine the permanency goal and, if applicable, any concurrent permanency goals for the child.

48.32(1)(d) (d)

48.32(1)(d)1.1. In the case of an Indian child, if at the time the consent decree is entered into the Indian child is placed outside the home of his or her parent or Indian custodian under a voluntary agreement under s. 48.63 or is otherwise living outside that home without a court order and if the consent decree maintains the Indian child in that placement or other living arrangement, the consent decree shall include a finding supported by clear and convincing evidence, including the testimony of one or more qualified expert witnesses, that continued custody of the Indian child by the parent or Indian custodian is likely to result in serious emotional or physical damage to the child under s. 48.028 (4) (d) 1. and a finding that active efforts under s. 48.028 (4) (d) 2. have been made to prevent the breakup of the Indian child's family and that those efforts have proved unsuccessful. The findings under this subdivision shall be in addition to the findings under par. (b) 1., except that for the sole purpose of determining whether the cost of providing care for an Indian child is eligible for reimbursement under 42 USC 670 to 679b, the findings under this subdivision and the findings under par. (b) 1. shall be considered to be the same findings.

48.32(1)(d)2. 2. If the placement or other living arrangement under subd. 1. departs from the order of placement preference under s. 48.028 (7) (b) or, if applicable, s. 48.028 (7) (c), the court shall also find good cause, as described in s. 48.028 (7) (e), for departing from that order.

48.32(1b) (1b) The judge or a circuit court commissioner may, as a condition under sub. (1), request a court-appointed special advocate program to designate a court-appointed special advocate for the child to perform the activities specified in s. 48.236 (3) that are authorized in the memorandum of understanding under s. 48.07 (5) (a). A court-appointed special advocate designated under this subsection shall have the authority specified in s. 48.236 (4) that is authorized in the memorandum of understanding under s. 48.07 (5) (a).

48.32(2) (2)

48.32(2)(a)(a) A consent decree shall remain in effect up to 6 months unless the child, parent, guardian, legal custodian or expectant mother is discharged sooner by the judge or circuit court commissioner.

48.32(2)(c) (c) Upon the motion of the court or the application of the child, parent, guardian, legal custodian, expectant mother, unborn child by the unborn child's guardian ad litem, intake worker or any agency supervising the child or expectant mother under the consent decree, the court may, after giving notice to the parties to the consent decree, their counsel or guardian ad litem and the court-appointed special advocate for the child, if any, extend the decree for up to an additional 6 months in the absence of objection to extension by the parties to the initial consent decree. If the child, parent, guardian, legal custodian, expectant mother or unborn child by the unborn child's guardian ad litem objects to the extension, the judge shall schedule a hearing and make a determination on the issue of extension. An extension under this paragraph of a consent decree relating to an unborn child who is alleged to be in need of protection or services may be granted after the child is born.

48.32(3) (3) If, prior to discharge by the court, or the expiration of the consent decree, the court finds that the child, parent, guardian, legal custodian or expectant mother has failed to fulfill the express terms and conditions of the consent decree or that the child or expectant mother objects to the continuation of the consent decree, the hearing under which the child or expectant mother was placed on supervision may be continued to conclusion as if the consent decree had never been entered.

48.32(5) (5) A court which, under this section, elicits or examines information or material about a child or an expectant mother which would be inadmissible in a hearing on the allegations of the petition may not, over objections of one of the parties, participate in any subsequent proceedings if any of the following applies:

48.32(5)(a) (a) The court refuses to enter into a consent decree and the allegations in the petition remain to be decided in a hearing at which one of the parties denies the allegations forming the basis for a child or unborn child in need of protection or services petition.

48.32(5)(b) (b) A consent decree is granted but the petition under s. 48.13 or 48.133 is subsequently reinstated.

48.32(6) (6) The judge or circuit court commissioner shall inform the child and the child's parent, guardian or legal custodian, or the adult expectant mother, in writing, of the right of the child or expectant mother to object to the continuation of the consent decree under sub. (3) and the fact that the hearing under which the child or expectant mother was placed on supervision may be continued to conclusion as if the consent decree had never been entered.

48.32 History History: 1977 c. 354; 1985 a. 311; 1987 a. 27, 285, 339; 1991 a. 213, 253, 315; 1993 a. 98; 1995 a. 24, 77, 448; 1997 a. 292; 1999 a. 149; 2001 a. 61, 109; 2007 a. 20; 2009 a. 28, 79, 94, 185; 2011 a. 181, 258; s. 13.92 (2) (i).

48.32 Annotation A finding that a consent decree has been violated must be made before the consent decree expires. Filing a motion to vacate the consent decree prior to its expiration does not extend the term of the decree and does not prevent the automatic dismissal of the original petition upon the expiration of the decree. Interest of Leif E.N. & Nora M.S. 189 Wis. 2d 480, 526 N.W.2d 275 (Ct. App. 1994).



48.33 Court reports.

48.33  Court reports.

48.33(1)(1)  Report required. Before the disposition of a child or unborn child adjudged to be in need of protection or services the court shall designate an agency, as defined in s. 48.38 (1) (a), to submit a report which shall contain all of the following:

48.33(1)(a) (a) The social history of the child or of the expectant mother of the unborn child.

48.33(1)(b) (b) A recommended plan of rehabilitation or treatment and care for the child or expectant mother which is based on the investigation conducted by the agency and any report resulting from an examination or assessment under s. 48.295, which employs the least restrictive means available to accomplish the objectives of the plan, and, in cases of child abuse or neglect or unborn child abuse, which also includes an assessment of risks to the physical safety and physical health of the child or unborn child and a description of a plan for controlling the risks.

48.33(1)(c) (c) A description of the specific services or continuum of services which the agency is recommending that the court order for the child or family or for the expectant mother of the unborn child, the persons or agencies that would be primarily responsible for providing those services, the identity of the person or agency that would provide case management or coordination of services, if any, and, in the case of a child adjudged to be in need of protection or services, whether or not the child should receive a coordinated services plan of care.

48.33(1)(d) (d) A statement of the objectives of the plan, including any behavior changes desired of the child or expectant mother and the academic, social and vocational skills needed by the child or the expectant mother.

48.33(1)(e) (e) A plan for the provision of educational services to the child, prepared after consultation with the staff of the school in which the child is enrolled or the last school in which the child was enrolled.

48.33(1)(f) (f) If the agency is recommending that the court order the child's parent, guardian or legal custodian or the expectant mother to participate in mental health treatment, anger management, individual or family counseling or parent or prenatal development training and education, a statement as to the availability of those services and as to the availability of funding for those services.

48.33(2) (2) Home placement reports. A report recommending that the child remain in his or her home or that the expectant mother remain in her home may be presented orally at the dispositional hearing if all parties consent. A report that is presented orally shall be transcribed and made a part of the court record.

48.33(4) (4) Other out-of-home placements. A report recommending placement of an adult expectant mother outside of her home shall be in writing. A report recommending placement of a child in a foster home, group home, or residential care center for children and youth, in the home of a relative other than a parent, or in the home of a guardian under s. 48.977 (2) shall be in writing and shall include all of the following:

48.33(4)(a) (a) A permanency plan prepared under s. 48.38.

48.33(4)(b) (b) A recommendation for an amount of child support to be paid by either or both of the child's parents or for referral to the county child support agency under s. 59.53 (5) for the establishment of child support.

48.33(4)(c) (c) Specific information showing that continued placement of the child in his or her home would be contrary to the welfare of the child, specific information showing that the county department, the department, in a county having a population of 500,000 or more, or the agency primarily responsible for providing services to the child has made reasonable efforts to prevent the removal of the child from the home, while assuring that the child's health and safety are the paramount concerns, unless any of the circumstances specified in s. 48.355 (2d) (b) 1. to 5. applies, and, if a permanency plan has previously been prepared for the child, specific information showing that the county department, department, or agency has made reasonable efforts to achieve the permanency goal of the child's permanency plan, including, if appropriate, through an out-of-state placement.

48.33(4)(d) (d)

48.33(4)(d)1.1. If the child has one or more siblings, as defined in s. 48.38 (4) (br) 1., who have been removed from the home or for whom an out-of-home placement is recommended, specific information showing that the county department, department in a county having a population of 500,000 or more, or agency primarily responsible for providing services to the child has made reasonable efforts to place the child in a placement that enables the sibling group to remain together, unless the county department, department, or agency recommends that the child and his or her siblings not be placed in a joint placement, in which case the report shall include specific information showing that a joint placement would be contrary to the safety or well-being of the child or any of those siblings and the specific information required under subd. 2.

48.33(4)(d)2. 2. If a recommendation is made that the child and his or her siblings not be placed in a joint placement, specific information showing that the county department, department, or agency has made reasonable efforts to provide for frequent visitation or other ongoing interaction between the child and the siblings, unless the county department, department, or agency recommends that such visitation or interaction not be provided, in which case the report shall include specific information showing that such visitation or interaction would be contrary to the safety or well-being of the child or any of those siblings.

48.33(4)(dm) (dm) If the agency knows or has reason to know that the child is an Indian child who is being removed from the home of his or her parent or Indian custodian, a description of any efforts undertaken to determine whether the child is an Indian child; specific information showing that continued custody of the child by the parent or Indian custodian is likely to result in serious emotional or physical damage to the child under s. 48.028 (4) (d) 1.; specific information showing that active efforts under s. 48.028 (4) (d) 2. have been made to prevent the breakup of the Indian child's family and that those efforts have proved unsuccessful; a statement as to whether the out-of-home care placement recommended is in compliance with the order of placement preference under s. 48.028 (7) (b) or, if applicable, s. 48.028 (7) (c); and, if the recommended placement is not in compliance with that order, specific information showing good cause, as described in s. 48.028 (7) (e), for departing from that order.

48.33(4m) (4m) Support recommendations; information to parents. In making a recommendation for an amount of child support under sub. (4), the agency shall consider the factors that the court considers under s. 49.345 (14) (c) for deviation from the percentage standard. Prior to the dispositional hearing under s. 48.335, the agency shall provide the child's parent with all of the following:

48.33(4m)(a) (a) A copy of its recommendation for child support.

48.33(4m)(b) (b) A written explanation of how the parent may request that the court modify the amount of child support under s. 49.345 (14) (c).

48.33(4m)(c) (c) A written explanation of how the parent may request a revision under s. 48.363 in the amount of child support ordered by the court under s. 48.355 (2) (b) 4.

48.33(5) (5) Identity of foster parent; confidentiality. If the report recommends placement in a foster home, and the name of the foster parent is not available at the time the report is filed, the agency shall provide the court and the child's parent or guardian with the name and address of the foster parent within 21 days after the dispositional order is entered, except that the court may order the information withheld from the child's parent or guardian if the court finds that disclosure would result in imminent danger to the child or to the foster parent. After notifying the child's parent or guardian, the court shall hold a hearing prior to ordering the information withheld.

48.33 History History: 1977 c. 354; 1979 c. 300; 1983 a. 399; 1987 a. 27, 339; 1989 a. 31, 41, 107; 1993 a. 377, 385, 446, 481; 1995 a. 27, 77, 201; 1997 a. 27, 292; 2001 a. 59, 109; 2005 a. 25; 2007 a. 20; 2009 a. 28, 79, 94, 185, 334; 2011 a. 181, 258; 2011 a. 260 s. 80; s. 13.92 (2) (i).



48.335 Dispositional hearings.

48.335  Dispositional hearings.

48.335(1) (1) The court shall conduct a hearing to determine the disposition of a case in which a child is adjudged to be in need of protection or services under s. 48.13 or an unborn child is adjudged to be in need of protection or services under s. 48.133.

48.335(3) (3) At hearings under this section, any party may present evidence relevant to the issue of disposition, including expert testimony, and may make alternative dispositional recommendations.

48.335(3g) (3g) At hearings under this section, if the agency, as defined in s. 48.38 (1) (a), is recommending placement of the child in a foster home, group home, or residential care center for children and youth or in the home of a relative other than a parent, the agency shall present as evidence specific information showing all of the following:

48.335(3g)(a) (a) That continued placement of the child in his or her home would be contrary to the welfare of the child.

48.335(3g)(b) (b) That the county department, the department, in a county having a population of 500,000 or more, or the agency primarily responsible for providing services to the child has made reasonable efforts to prevent the removal of the child from the home, while assuring that the child's health and safety are the paramount concerns, unless any of the circumstances specified in s. 48.355 (2d) (b) 1. to 5. applies.

48.335(3g)(c) (c) That, if a permanency plan has previously been prepared for the child, the county department, department, or agency has made reasonable efforts to achieve the permanency goal of the child's permanency plan, including, if appropriate, through an out-of-state placement.

48.335(3g)(d) (d)

48.335(3g)(d)1.1. If the child has one or more siblings, as defined in s. 48.38 (4) (br) 1., who have been removed from the home or for whom an out-of-home placement is recommended, that the county department, department, or agency has made reasonable efforts to place the child in a placement that enables the sibling group to remain together, unless the county department, department, or agency recommends that the child and his or her siblings not be placed in a joint placement, in which case the county department, department, or agency shall present as evidence specific information showing that a joint placement would be contrary to the safety or well-being of the child or any of those siblings and the specific information required under subd. 2.

48.335(3g)(d)2. 2. If a recommendation is made that the child and his or her siblings not be placed in a joint placement, that the county department, department, or agency has made reasonable efforts to provide for frequent visitation or other ongoing interaction between the child and the siblings, unless the county department, department, or agency recommends that such visitation or interaction not be provided, in which case the county department, department, or agency shall present as evidence specific information showing that such visitation or interaction would be contrary to the safety or well-being of the child or any of those siblings.

48.335(3j) (3j) At hearings under this section involving an Indian child, if the agency, as defined in s. 48.38 (1) (a), is recommending removal of the Indian child from the home of his or her parent or Indian custodian and placement of the Indian child in a foster home, group home, or residential care center for children and youth or in the home of a relative other than a parent, the agency shall present as evidence specific information showing all of the following:

48.335(3j)(a) (a) That continued custody of the Indian child by the parent or Indian custodian is likely to result in serious emotional or physical damage to the Indian child under s. 48.028 (4) (d) 1.

48.335(3j)(b) (b) That active efforts under s. 48.028 (4) (d) 2. have been made to prevent the breakup of the Indian child's family and that those efforts have proved unsuccessful.

48.335(3j)(c) (c) That the placement recommended is in compliance with the order of placement preference under s. 48.028 (7) (b) or, if applicable, s. 48.028 (7) (c) or, if that placement is not in compliance with that order, good cause, as described in s. 48.028 (7) (e), for departing from that order.

48.335(3r) (3r) At hearings under this section, a parent of the child may present evidence relevant to the amount of child support to be paid by either or both parents.

48.335(4) (4) At hearings under this section, s. 48.357, 48.358, 48.363, or 48.365, on the request of any party, unless good cause to the contrary is shown, the court may admit testimony on the record by telephone or live audiovisual means, if available, under s. 807.13 (2). The request and the showing of good cause may be made by telephone.

48.335(5) (5) At the conclusion of the hearing, the court shall make a dispositional order in accordance with s. 48.355.

48.335(6) (6) If the dispositional order places the child outside the home, the parent, if present at the hearing, shall be requested to provide the names and other identifying information of 3 relatives of the child or other individuals 18 years of age or over whose homes the parent requests the court to consider as placements for the child, unless that information has previously been provided under s. 48.21 (3) (f). If the parent does not provide that information at the hearing, the county department, the department in a county having a population of 500,000 or more, or the agency primarily responsible for providing services to the child under the dispositional order shall permit the parent to provide the information at a later date.

48.335 History History: 1977 c. 354; 1979 c. 300, 331, 359; Sup. Ct. Order, 141 Wis. 2d xiii (1987); 1993 a. 98, 481; 1995 a. 77; 1997 a. 252, 292; 2001 a. 109; 2007 a. 20; 2009 a. 28, 79, 94, 185; 2011 a. 181, 258; s. 13.92 (2) (i).

48.335 Annotation The petitioner bears the burden of proof by the greater weight of the credible evidence for purposes of dispositional and extension hearings. In Interest of T.M.S. 152 Wis. 2d 345, 448 N.W.2d 282 (Ct. App. 1989).



48.345 Disposition of child or unborn child of child expectant mother adjudged in need of protection or services.

48.345  Disposition of child or unborn child of child expectant mother adjudged in need of protection or services. If the judge finds that the child is in need of protection or services or that the unborn child of a child expectant mother is in need of protection or services, the judge shall enter an order deciding one or more of the dispositions of the case as provided in this section under a care and treatment plan, except that the order may not place any child not specifically found under chs. 46, 49, 51, 54, or 115 to be developmentally disabled, mentally ill, or to have a disability specified in s. 115.76 (5) in facilities that exclusively treat those categories of children, and the court may not place any child expectant mother of an unborn child in need of protection or services outside of the child expectant mother's home unless the court finds that the child expectant mother is refusing or has refused to accept any alcohol or other drug abuse services offered to her or is not making or has not made a good faith effort to participate in any alcohol or other drug abuse services offered to her. The dispositions under this section are as follows:

48.345(1) (1) Counsel the child or the parent, guardian or legal custodian.

48.345(2) (2) Place the child under supervision of an agency, the department, if the department approves, or a suitable adult, including a friend of the child, under conditions prescribed by the judge including reasonable rules for the child's conduct, designed for the physical, mental and moral well-being and behavior of the child and, if applicable, for the physical well-being of the child's unborn child.

48.345(2m) (2m) Place the child in the child's home under the supervision of an agency or the department, if the department approves, and order the agency or department to provide specified services to the child and the child's family, which may include individual, family, or group counseling, homemaker or parent aide services, respite care, housing assistance, child care, parent skills training, or prenatal development training or education.

48.345(2r) (2r) Place the child as provided in sub. (2) or (2m) and, in addition, request a court-appointed special advocate program to designate a court-appointed special advocate for the child to perform the activities specified in s. 48.236 (3) that are authorized in the memorandum of understanding under s. 48.07 (5) (a). A court-appointed special advocate designated under this subsection shall have the authority specified in s. 48.236 (4) that is authorized in the memorandum of understanding under s. 48.07 (5) (a).

48.345(3) (3) Subject to sub. (3m), designate one of the following as the placement for the child:

48.345(3)(a) (a) The home of a parent or other relative of the child, except that the judge may not designate the home of a parent or other relative of the child as the child's placement if the parent or other relative has been convicted under s. 940.01 of the first-degree intentional homicide, or under s. 940.05 of the 2nd-degree intentional homicide, of a parent of the child, and the conviction has not been reversed, set aside or vacated, unless the judge determines by clear and convincing evidence that the placement would be in the best interests of the child. The judge shall consider the wishes of the child in making that determination.

48.345(3)(b) (b) The home of a person who is not required to be licensed if placement is for less than 30 days, except that the judge may not designate the home of a person who is not required to be licensed as the child's placement if the person has been convicted under s. 940.01 of the first-degree intentional homicide, or under s. 940.05 of the 2nd-degree intentional homicide, of a parent of the child, and the conviction has not been reversed, set aside or vacated, unless the judge determines by clear and convincing evidence that the placement would be in the best interests of the child. The judge shall consider the wishes of the child in making that determination.

48.345(3)(c) (c) A foster home licensed under s. 48.62, a group home licensed under s. 48.625, or in the home of a guardian under s. 48.977 (2).

48.345(3)(cm) (cm) A group home described in s. 48.625 (1m) if the child is at least 12 years of age, is a custodial parent, as defined in s. 49.141 (1) (b), or an expectant mother, is receiving inadequate care, and is in need of a safe and structured living arrangement.

48.345(3)(d) (d) A residential treatment center operated by a child welfare agency licensed under s. 48.60.

48.345(3m) (3m) Subject to s. 48.028 (7) (c), if the child is an Indian child who is being removed from the home of his or her parent or Indian custodian and placed outside of that home, designate one of the placements listed in s. 48.028 (7) (b) 1. to 4. as the placement for the Indian child, in the order of preference listed, unless the court finds good cause, as described in s. 48.028 (7) (e), for departing from that order.

48.345(4) (4) If it is shown that the rehabilitation or the treatment and care of the child cannot be accomplished by means of voluntary consent of the parent or guardian, transfer legal custody to any of the following:

48.345(4)(a) (a) A relative of the child.

48.345(4)(b) (b) The county department in a county having a population of less than 500,000.

48.345(4)(bm) (bm) The department in a county having a population of 500,000 or more.

48.345(4)(c) (c) A licensed child welfare agency.

48.345(6) (6)

48.345(6)(a)(a) If the child is in need of special treatment or care, as identified in an evaluation under s. 48.295 and the report under s. 48.33, the judge may order the child's parent to provide the special treatment or care. If the parent fails or is financially unable to provide the special treatment or care, the judge may order an appropriate agency to provide the special treatment or care whether or not legal custody has been taken from the parents. If a judge orders a county department under s. 51.42 or 51.437 to provide special treatment or care under this paragraph, the provision of that special treatment or care shall be subject to conditions specified in ch. 51. An order of special treatment or care under this paragraph may not include an order for the administration of psychotropic drugs.

48.345(6)(b) (b) Payment for the special treatment or care that relates to alcohol and other drug abuse services ordered under par. (a) shall be in accordance with s. 48.361.

48.345(6)(c) (c) Payment for services provided under ch. 51 that are ordered under par. (a), other than alcohol and other drug abuse services, shall be in accordance with s. 48.362.

48.345(6m) (6m) If the report prepared under s. 48.33 (1) recommends that the child is in need of a coordinated services plan of care and if an initiative under s. 46.56 has been established for the county or, for a child who is a member of a tribe, as defined in s. 46.56 (1) (q), for a tribe, the judge may order an assessment of the child and the child's family for eligibility for and appropriateness of the initiative, and if eligible for enrollment in the initiative, that a coordinated services plan of care be developed and implemented.

48.345(10) (10) Supervised independent living.

48.345(10)(a)(a) The judge may order that a child, on attaining 17 years of age, be allowed to live independently, either alone or with friends, under such supervision as the judge deems appropriate.

48.345(10)(b) (b) If the plan for independent living cannot be accomplished with the consent of the parent or guardian, the judge may transfer custody of the child as provided in sub. (4) (a) to (c).

48.345(10)(c) (c) The judge may order independent living as a dispositional alternative only upon a showing that the child is of sufficient maturity and judgment to live independently and only upon proof of a reasonable plan for supervision by an appropriate person or agency.

48.345(12) (12) Education program.

48.345(12)(a)(a) Except as provided in par. (d), the judge may order the child to attend any of the following:

48.345(12)(a)1. 1. A nonresidential educational program, including a program for children at risk under s. 118.153, provided by the school district in which the child resides.

48.345(12)(a)2. 2. Pursuant to a contractual agreement with the school district in which the child resides, a nonresidential educational program provided by a licensed child welfare agency.

48.345(12)(a)3. 3. Pursuant to a contractual agreement with the school district in which the child resides, an educational program provided by a private, nonprofit, nonsectarian agency that is located in the school district in which the child resides and that complies with 42 USC 2000d.

48.345(12)(a)4. 4. Pursuant to a contractual agreement with the school district in which the child resides, an educational program provided by a technical college district located in the school district in which the child resides.

48.345(12)(a)5. 5. Pursuant to a contractual agreement with the school district in which the child resides, an educational program provided by a tribal school.

48.345(12)(b) (b) The judge shall order the school board to disclose the child's pupil records, as defined under s. 118.125 (1) (d), to the county department, department, in a county having a population of 500,000 or more, or licensed child welfare agency responsible for supervising the child, as necessary to determine the child's compliance with the order under par. (a).

48.345(12)(c) (c) The judge shall order the county department, department, in a county having a population of 500,000 or more, or licensed child welfare agency responsible for supervising the child to disclose to the school board, technical college district board, tribal school, or private, nonprofit, nonsectarian agency which is providing an educational program under par. (a) 3. records or information about the child, as necessary to assure the provision of appropriate educational services under par. (a).

48.345(12)(d) (d) This subsection does not apply to a child with a disability, as defined under s. 115.76 (5).

48.345(13) (13) Alcohol or drug treatment or education.

48.345(13)(a)(a) If the report prepared under s. 48.33 (1) recommends that the child is in need of treatment for the use or abuse of alcohol beverages, controlled substances or controlled substance analogs and its medical, personal, family or social effects, the court may order the child to enter an outpatient alcohol and other drug abuse treatment program at an approved treatment facility. The approved treatment facility shall, under the terms of a service agreement between the approved treatment facility and the county in a county having a population of less than 500,000 or the department in a county having a population of 500,000 or more, or with the written informed consent of the child or the child's parent if the child has not attained the age of 12, report to the agency primarily responsible for providing services to the child as to whether the child is cooperating with the treatment and whether the treatment appears to be effective.

48.345(13)(b) (b) If the report prepared under s. 48.33 (1) recommends that the child is in need of education relating to the use of alcohol beverages, controlled substances or controlled substance analogs, the court may order the child to participate in an alcohol or other drug abuse education program approved by the court. The person or agency that provides the education program shall, under the terms of a service agreement between the education program and the county in a county having a population of less than 500,000 or the department in a county having a population of 500,000 or more, or with the written informed consent of the child or the child's parent if the child has not attained the age of 12, report to the agency primarily responsible for providing services to the child about the child's attendance at the program.

48.345(13)(c) (c) Payment for the court ordered treatment or education under this subsection in counties that have an alcohol and other drug abuse program under s. 48.547 shall be in accordance with s. 48.361.

48.345(14) (14)

48.345(14)(a)(a) If, based on an evaluation under s. 48.295 and the report under s. 48.33, the judge finds that the child expectant mother of an unborn child in need of protection or services is in need of inpatient treatment for her habitual lack of self-control in the use of alcohol, controlled substances or controlled substance analogs, exhibited to a severe degree, that inpatient treatment is appropriate for the child expectant mother's needs and that inpatient treatment is the least restrictive treatment consistent with the child expectant mother's needs, the judge may order the child expectant mother to enter an inpatient alcohol or other drug abuse treatment program at an inpatient facility, as defined in s. 51.01 (10). The inpatient facility shall, under the terms of a service agreement between the inpatient facility and the county in a county having a population of less than 500,000 or the department in a county having a population of 500,000 or more, or with the written and informed consent of the child expectant mother or the child expectant mother's parent if the child expectant mother has not attained the age of 12, report to the agency primarily responsible for providing services to the child expectant mother as to whether the child expectant mother is cooperating with the treatment and whether the treatment appears to be effective.

48.345(14)(b) (b) Payment for any treatment ordered under par. (a) shall be in accordance with s. 48.361.

48.345(15) (15) If it appears that an unborn child in need of protection or services may be born during the period of the dispositional order, the judge may order that the child, when born, be provided with any services or care that may be ordered for a child in need of protection or services under this section.

48.345 History History: 1971 c. 125; 1977 c. 354; 1979 c. 300; 1987 a. 285; 1989 a. 31, 107; 1993 a. 363, 377, 385, 491; 1995 a. 27; 1995 a. 77 ss. 235 to 237, 239, 241, 249, 250, 257 to 263; 1995 a. 225, 448; 1997 a. 27, 80, 164, 292; 1999 a. 9, 149; 2001 a. 59, 69; 2005 a. 25, 387; 2009 a. 28, 94, 185, 302, 334; 2013 a. 20.



48.347 Disposition of unborn child of adult expectant mother adjudged in need of protection or services.

48.347  Disposition of unborn child of adult expectant mother adjudged in need of protection or services. If the judge finds that the unborn child of an adult expectant mother is in need of protection or services, the judge shall enter an order deciding one or more of the dispositions of the case as provided in this section under a care and treatment plan, except that the order may not place any adult expectant mother of an unborn child not specifically found under ch. 51, 54, or 55 to be developmentally disabled or mentally ill in a facility that exclusively treats those categories of individuals, and the court may not place any adult expectant mother of an unborn child in need of protection or services outside of the adult expectant mother's home unless the court finds that the adult expectant mother is refusing or has refused to accept any alcohol or other drug abuse services offered to her or is not making or has not made a good faith effort to participate in any alcohol or other drug abuse services offered to her. If the judge finds that the unborn child of a child expectant mother is in need of protection or services, the judge shall enter an order deciding one or more of the dispositions of the case as provided in s. 48.345 under a care and treatment plan. The dispositions under this section are as follows:

48.347(1) (1) Counseling. Counsel the adult expectant mother.

48.347(2) (2) Supervision. Place the adult expectant mother under supervision of the county department, the department, if the department approves, or a suitable adult, including an adult relative or friend of the adult expectant mother, under conditions prescribed by the judge including reasonable rules for the adult expectant mother's conduct, designed for the physical well-being of the unborn child. An order under this paragraph may include an order to participate in mental health treatment, anger management, individual or family counseling or prenatal development training or education and to make a reasonable contribution, based on ability to pay, for the cost of those services.

48.347(3) (3) Placement. Designate one of the following as the placement for the adult expectant mother:

48.347(3)(a) (a) The home of an adult relative or friend of the adult expectant mother.

48.347(3)(b) (b) A community-based residential facility, as defined in s. 50.01 (1g).

48.347(4) (4) Special treatment or care.

48.347(4)(a)(a) If the adult expectant mother is in need of special treatment or care, as identified in an evaluation under s. 48.295 and the report under s. 48.33, the judge may order the adult expectant mother to obtain the special treatment or care. If the adult expectant mother fails or is financially unable to obtain the special treatment or care, the judge may order an appropriate agency to provide the special treatment or care. If a judge orders a county department under s. 51.42 or 51.437 to provide special treatment or care under this paragraph, the provision of that special treatment or care shall be subject to conditions specified in ch. 51. An order of special treatment or care under this paragraph may not include an order for the administration of psychotropic drugs.

48.347(4)(b) (b) Payment for any special treatment or care that relates to alcohol and other drug abuse services ordered under par. (a) shall be in accordance with s. 48.361.

48.347(4)(c) (c) Payment for any services provided under ch. 51 that are ordered under par. (a), other than alcohol and other drug abuse services, shall be in accordance with s. 48.362.

48.347(5) (5) Alcohol or drug treatment or education.

48.347(5)(a)(a) If the report prepared under s. 48.33 (1) recommends that the adult expectant mother is in need of treatment for the use or abuse of alcohol beverages, controlled substances or controlled substance analogs and its medical, personal, family or social effects, the court may order the adult expectant mother to enter an outpatient alcohol and other drug abuse treatment program at an approved treatment facility. The approved treatment facility shall, under the terms of a service agreement between the approved treatment facility and the county in a county having a population of less than 500,000 or the department in a county having a population of 500,000 or more, or with the written informed consent of the adult expectant mother, report to the agency primarily responsible for providing services to the adult expectant mother as to whether the adult expectant mother is cooperating with the treatment and whether the treatment appears to be effective.

48.347(5)(b) (b) If the report prepared under s. 48.33 (1) recommends that the adult expectant mother is in need of education relating to the use of alcohol beverages, controlled substances or controlled substance analogs, the court may order the adult expectant mother to participate in an alcohol or other drug abuse education program approved by the court. The person or agency that provides the education program shall, under the terms of a service agreement between the education program and the county in a county having a population of less than 500,000 or the department in a county having a population of 500,000 or more, or with the written informed consent of the adult expectant mother, report to the agency primarily responsible for providing services to the adult expectant mother about the adult expectant mother's attendance at the program.

48.347(5)(c) (c) Payment for any treatment or education ordered under this subsection in counties that have an alcohol and other drug abuse program under s. 48.547 shall be in accordance with s. 48.361.

48.347(6) (6) Inpatient alcohol or drug treatment.

48.347(6)(a)(a) If, based on an evaluation under s. 48.295 and the report under s. 48.33, the judge finds that the adult expectant mother is in need of inpatient treatment for her habitual lack of self-control in the use of alcohol, controlled substances or controlled substance analogs, exhibited to a severe degree, that inpatient treatment is appropriate for the adult expectant mother's needs and that inpatient treatment is the least restrictive treatment consistent with the adult expectant mother's needs, the judge may order the adult expectant mother to enter an inpatient alcohol or other drug abuse treatment program at an inpatient facility, as defined in s. 51.01 (10). The inpatient facility shall, under the terms of a service agreement between the inpatient facility and the county in a county having a population of less than 500,000 or the department in a county having a population of 500,000 or more, or with the written and informed consent of the adult expectant mother, report to the agency primarily responsible for providing services to the adult expectant mother as to whether the adult expectant mother is cooperating with the treatment and whether the treatment appears to be effective.

48.347(6)(b) (b) Payment for any treatment ordered under par. (a) shall be in accordance with s. 48.361.

48.347(7) (7) Services for child when born. If it appears that the unborn child may be born during the period of the dispositional order, the judge may order that the child, when born, be provided any services or care that may be ordered for a child in need of protection or services under s. 48.345.

48.347 History History: 1997 a. 292; 2005 a. 387.



48.35 Effect of judgment and disposition.

48.35  Effect of judgment and disposition.

48.35(1) (1)

48.35(1)(a)(a) The judge shall enter a judgment setting forth his or her findings and disposition in the proceeding.

48.35(1)(b) (b) The disposition of a child or an unborn child, and any record of evidence given in a hearing in court, shall not be admissible as evidence against the child or the expectant mother of the unborn child in any case or proceeding in any other court except for the following:

48.35(1)(b)1. 1. In sentencing proceedings after the child or expectant mother has been convicted of a felony or misdemeanor and then only for the purpose of a presentence investigation.

48.35(1)(b)2. 2. In a proceeding in any court assigned to exercise jurisdiction under this chapter and ch. 938.

48.35(1)(b)3. 3. In a court of civil or criminal jurisdiction while it is exercising jurisdiction over an action affecting the family and is considering the custody of a child.

48.35(2) (2) Except as specifically provided in sub. (1), this section does not preclude the court from disclosing information to qualified persons if the court considers the disclosure to be in the best interests of the child or unborn child or of the administration of justice.

48.35 History History: 1971 c. 213 s. 5; 1973 c. 328; 1975 c. 39; 1977 c. 29; 1977 c. 354 ss. 59, 63; 1977 c. 447, 449; 1979 c. 32, 300, 331, 359; 1985 a. 321; 1987 a. 222; 1995 a. 27, 77; 1997 a. 205, 292.



48.355 Dispositional orders.

48.355  Dispositional orders.

48.355(1) (1)  Intent. In any order under s. 48.345 or 48.347 the judge shall decide on a placement and treatment finding based on evidence submitted to the judge. The disposition shall employ those means necessary to maintain and protect the well-being of the child or unborn child which are the least restrictive of the rights of the parent and child, of the rights of the parent and child expectant mother or of the rights of the adult expectant mother, and which assure the care, treatment or rehabilitation of the child and the family, of the child expectant mother, the unborn child and the family or of the adult expectant mother and the unborn child, consistent with the protection of the public. When appropriate, and, in cases of child abuse or neglect or unborn child abuse, when it is consistent with the best interest of the child or unborn child in terms of physical safety and physical health, the family unit shall be preserved and there shall be a policy of transferring custody of a child from the parent or of placing an expectant mother outside of her home only when there is no less drastic alternative. If there is no less drastic alternative for a child than transferring custody from the parent, the judge shall consider transferring custody to a relative whenever possible.

48.355(2) (2) Content of order; copy to parent.

48.355(2)(a)(a) In addition to the order, the judge shall make written findings of fact and conclusions of law based on the evidence presented to the judge to support the disposition ordered, including findings as to the condition and need for special treatment or care of the child or expectant mother if an examination or assessment was conducted under s. 48.295. A finding may not include a finding that a child or an expectant mother is in need of psychotropic medications.

48.355(2)(b) (b) The court order shall be in writing and shall contain:

48.355(2)(b)1. 1. The specific services to be provided to the child and family, to the child expectant mother and family, or to the adult expectant mother and, if custody of the child is to be transferred to effect the treatment plan, the identity of the legal custodian.

48.355(2)(b)1m. 1m. A notice that the child's parent, guardian or legal custodian, the child, if 14 years of age or over, the expectant mother, if 14 years of age or over, or the unborn child by the unborn child's guardian ad litem may request an agency that is providing care or services for the child or expectant mother or that has legal custody of the child to disclose to, or make available for inspection by, the parent, guardian, legal custodian, child, expectant mother or unborn child by the unborn child's guardian ad litem the contents of any record kept or information received by the agency about the child or expectant mother as provided in s. 48.78 (2) (ag) and (aj).

48.355(2)(b)2. 2. If the child is placed outside the home, the name of the place or facility, including transitional placements, where the child will be cared for or treated, except that if the placement is a foster home and if the name and address of the foster parent is not available at the time of the order, the name and address of the foster parent shall be furnished to the court and the parent within 21 days after the order. If, after a hearing on the issue with due notice to the parent or guardian, the judge finds that disclosure of the identity of the foster parent would result in imminent danger to the child or the foster parent, the judge may order the name and address of the prospective foster parents to be withheld from the parent or guardian.

48.355(2)(b)2m. 2m. If the adult expectant mother is placed outside her home, the name of the place or facility, including transitional placements, where the expectant mother shall be treated.

48.355(2)(b)3. 3. The date of the expiration of the court's order.

48.355(2)(b)4. 4. If the child is placed outside the child's home, a designation of the amount of support, if any, to be paid by the child's parent, guardian or trustee, specifying that the support obligation begins on the date of the placement, or a referral to the county child support agency under s. 59.53 (5) for establishment of child support.

48.355(2)(b)4m. 4m. If the child is placed outside the home and if the child's parent has not already provided a statement of income, assets, debts and living expenses to the county department or, in a county having a population of 500,000 or more, the department under s. 48.30 (6) (b) or (c) or 48.31 (7) (b) or (c), an order for the parent to provide that statement to the county department or, in a county having a population of 500,000 or more, the department by a date specified by the court. The county department or, in a county having a population of 500,000 or more, the department shall provide, without charge, to the parent a form on which to provide that statement, and the parent shall provide that statement on that form. The county department or, in a county having a population of 500,000 or more, the department shall use the information provided in the statement to determine whether the department may claim federal foster care and adoption assistance reimbursement under 42 USC 670 to 679a for the cost of providing care for the child.

48.355(2)(b)5. 5. For a child placed outside his or her home pursuant to an order under s. 48.345, a permanency plan under s. 48.38 if one has been prepared.

48.355(2)(b)6. 6. If the child is placed outside the home, a finding that continued placement of the child in his or her home would be contrary to the welfare of the child, a finding as to whether the county department, the department, in a county having a population of 500,000 or more, or the agency primarily responsible for providing services under a court order has made reasonable efforts to prevent the removal of the child from the home, while assuring that the child's health and safety are the paramount concerns, unless the court finds that any of the circumstances specified in sub. (2d) (b) 1. to 5. applies, and, if a permanency plan has previously been prepared for the child, a finding as to whether the county department, department, or agency has made reasonable efforts to achieve the permanency goal of the child's permanency plan, including, if appropriate, through an out-of-state placement. The court shall make the findings specified in this subdivision on a case-by-case basis based on circumstances specific to the child and shall document or reference the specific information on which those findings are based in the court order. A court order that merely references this subdivision without documenting or referencing that specific information in the court order or an amended court order that retroactively corrects an earlier court order that does not comply with this subdivision is not sufficient to comply with this subdivision.

48.355(2)(b)6g. 6g. If the child is placed outside the home under the supervision of the county department or, in a county having a population of 500,000 or more, the department, an order ordering the child into the placement and care responsibility of the county department or department as required under 42 USC 672 (a) (2) and assigning the county department or department primary responsibility for providing services to the child.

48.355(2)(b)6m. 6m. If the child is placed outside the home in a placement recommended by the agency designated under s. 48.33 (1), a statement that the court approves the placement recommended by the agency or, if the child is placed outside the home in a placement other than a placement recommended by that agency, a statement that the court has given bona fide consideration to the recommendations made by the agency and all parties relating to the child's placement.

48.355(2)(b)6p. 6p. If the child is placed outside the home and if the child has one or more siblings, as defined in s. 48.38 (4) (br) 1., who have also been placed outside the home, a finding as to whether the county department, the department in a county having a population of 500,000 or more, or the agency primarily responsible for providing services under a court order has made reasonable efforts to place the child in a placement that enables the sibling group to remain together, unless the court determines that a joint placement would be contrary to the safety or well-being of the child or any of those siblings, in which case the court shall order the county department, department, or agency to make reasonable efforts to provide for frequent visitation or other ongoing interaction between the child and the siblings, unless the court determines that such visitation or interaction would be contrary to the safety or well-being of the child or any of those siblings.

48.355(2)(b)6r. 6r. If the court finds that any of the circumstances specified in sub. (2d) (b) 1. to 5. applies with respect to a parent, a determination that the county department, department, in a county having a population of 500,000 or more, or agency primarily responsible for providing services under the court order is not required to make reasonable efforts with respect to the parent to make it possible for the child to return safely to his or her home.

48.355(2)(b)6v. 6v. If the child is an Indian child who is being removed from the home of his or her parent or Indian custodian and placed outside that home, a finding supported by clear and convincing evidence, including the testimony of one or more qualified expert witnesses, that continued custody of the Indian child by the parent or Indian custodian is likely to result in serious emotional or physical damage to the child under s. 48.028 (4) (d) 1. and a finding that active efforts under s. 48.028 (4) (d) 2. have been made to prevent the breakup of the Indian child's family and that those efforts have proved unsuccessful. The findings under this subdivision shall be in addition to the findings under subd. 6., except that for the sole purpose of determining whether the cost of providing care for an Indian child is eligible for reimbursement under 42 USC 670 to 679b, the findings under this subdivision and the findings under subd. 6. shall be considered to be the same findings. The findings under this subdivision are not required if they were made in a previous order in the proceeding unless a change in circumstances warrants new findings.

48.355(2)(b)7. 7. A statement of the conditions with which the child or expectant mother is required to comply.

48.355(2)(c) (c) If school attendance is a condition of an order under par. (b) 7., the order shall specify what constitutes a violation of the condition and shall direct the school board of the school district, or the governing body of the private school, in which the child is enrolled, or shall request the governing body of the tribal school in which the child is enrolled, to notify the county department that is responsible for supervising the child or, in a county having a population of 500,000 or more, the department within 5 days after any violation of the condition by the child.

48.355(2)(cm) (cm)

48.355(2)(cm)1.1. Subject to subd. 2., the court shall order the county department, the department in a county having a population of 500,000 or more, or the agency primarily responsible for providing services to the child under the dispositional order to conduct a diligent search in order to locate and provide notice of the information specified in s. 48.21 (5) (e) 2. a. to e. to all relatives of the child named under s. 48.335 (6) and to all adult relatives, as defined in s. 48.21 (5) (e) 1., of the child within 30 days after the child is removed from the custody of the child's parent unless the child is returned to his or her home within that period. The court may also order the county department, department, or agency to conduct a diligent search in order to locate and provide notice of that information to all other adult individuals named under s. 48.335 (6) within 30 days after the child is removed from the custody of the child's parent unless the child is returned to his or her home within that period. The county department, department, or agency may not provide that notice to a person named under s. 48.335 (6) or to an adult relative if the county department, department, or agency has reason to believe that it would be dangerous to the child or to the parent if the child were placed with that person or adult relative.

48.355(2)(cm)2. 2. Subdivision 1. does not apply if the search required under subd. 1. was previously conducted and the notice required under subd. 1. was previously provided under s. 48.21 (5) (e) 2.

48.355(2)(d) (d) The court shall provide a copy of a dispositional order relating to a child in need of protection or services to the child's parent, guardian, legal custodian, or trustee, to the child through the child's counsel or guardian ad litem, to the child's court-appointed special advocate, and, if the child is an Indian child who has been removed from the home of his or her parent or Indian custodian and placed outside that home, to the Indian child's Indian custodian and tribe. The court shall provide a copy of a dispositional order relating to an unborn child in need of protection or services to the expectant mother, to the unborn child through the unborn child's guardian ad litem, to the parent, guardian, legal custodian, or trustee of a child expectant mother and, if the expectant mother is an Indian child, to the expectant mother's Indian custodian and tribe.

48.355(2b) (2b) Concurrent planning.

48.355(2b)(a)(a) In this subsection, "concurrent planning" means appropriate efforts to work simultaneously towards achieving more than one of the permanency goals listed in s. 48.38 (4) (fg) 1. to 5. for a child who is placed in out-of-home care and for whom a permanency plan is required under s. 48.38 (2).

48.355(2b)(b) (b) A county department, the department, in a county having a population of 500,000 or more, or the agency primarily responsible for providing services to a child under a court order shall determine, in accordance with standards established by the department, whether to engage in concurrent planning. If, according to those standards, concurrent planning is required, the county department, department, or agency shall engage in concurrent planning unless the court or permanency review panel determines under s. 48.38 (5) (c) 5m. that concurrent planning is inappropriate.

48.355(2c) (2c) Reasonable efforts standards.

48.355(2c)(a)(a) When a court makes a finding under sub. (2) (b) 6. as to whether the county department, the department, in a county having a population of 500,000 or more, or the agency primarily responsible for providing services to the child under a court order has made reasonable efforts to prevent the removal of the child from his or her home, while assuring that the child's health and safety are the paramount concerns, the court's consideration of reasonable efforts shall include, but not be limited to, whether:

48.355(2c)(a)1. 1. A comprehensive assessment of the family's situation was completed, including a determination of the likelihood of protecting the child's health, safety and welfare effectively in the home.

48.355(2c)(a)2. 2. Financial assistance, if applicable, was provided to the family.

48.355(2c)(a)3. 3. Services were offered or provided to the family, if applicable, and whether any assistance was provided to the family to enable the family to utilize the services. Examples of the types of services that may have been offered include:

48.355(2c)(a)3.a. a. In-home support services, such as homemakers and parent aides.

48.355(2c)(a)3.b. b. In-home intensive treatment services.

48.355(2c)(a)3.c. c. Community support services, such as child care, parent skills training, housing assistance, employment training, and emergency mental health services.

48.355(2c)(a)3.d. d. Specialized services for family members with special needs.

48.355(2c)(a)4. 4. Monitoring of client progress and client participation in services was provided.

48.355(2c)(a)5. 5. A consideration of alternative ways of addressing the family's needs was provided, if services did not exist or existing services were not available to the family.

48.355(2c)(b) (b) When a court makes a finding under sub. (2) (b) 6. as to whether the county department, department, in a county having a population of 500,000 or more, or agency primarily responsible for providing services to the child under a court order has made reasonable efforts to achieve the permanency goal of the permanency plan, the court's consideration of reasonable efforts shall include the considerations listed under par. (a) 1. to 5. and whether visitation schedules between the child and his or her parents were implemented, unless visitation was denied or limited by the court.

48.355(2d) (2d) Reasonable efforts not required.

48.355(2d)(a)(a) In this subsection:

48.355(2d)(a)1. 1. "Aggravated circumstances" include abandonment in violation of s. 948.20 or in violation of the law of any other state or federal law if that violation would be a violation of s. 948.20 if committed in this state, torture, chronic abuse and sexual abuse.

48.355(2d)(a)2. 2. "Sexual abuse" means any of the following:

48.355(2d)(a)2.a. a. A violation of s. 940.225, 944.30, 948.02, 948.025, 948.05, 948.051, 948.055, 948.06, 948.085, 948.09 or 948.10.

48.355(2d)(a)2.b. b. A violation of s. 940.302 (2) if s. 940.302 (2) (a) 1. b. applies.

48.355(2d)(a)2.c. c. A violation of the law of any other state or federal law if that violation would be a violation listed under subd. 2. a. or b. if committed in this state.

48.355(2d)(b) (b) Notwithstanding sub. (2) (b) 6., the court is not required to include in a dispositional order a finding as to whether the county department, the department, in a county having a population of 500,000 or more, or the agency primarily responsible for providing services under a court order has made reasonable efforts with respect to a parent of a child to prevent the removal of the child from the home, while assuring that the child's health and safety are the paramount concerns, or a finding as to whether the county department, department, or agency has made reasonable efforts with respect to a parent of a child to achieve the permanency goal of returning the child safely to his or her home, if the court finds any of the following:

48.355(2d)(b)1. 1. That the parent has subjected the child to aggravated circumstances, as evidenced by a final judgment of conviction.

48.355(2d)(b)2. 2. That the parent has committed, has aided or abetted the commission of, or has solicited, conspired, or attempted to commit, a violation of s. 940.01, 940.02, 940.03, or 940.05 or a violation of the law of any other state or federal law, if that violation would be a violation of s. 940.01, 940.02, 940.03, or 940.05 if committed in this state, as evidenced by a final judgment of conviction, and that the victim of that violation is a child of the parent.

48.355(2d)(b)3. 3. That the parent has committed a violation of s. 940.19 (3), 1999 stats., a violation of s. 940.19 (2), (4), or (5), 940.225 (1) or (2), 948.02 (1) or (2), 948.025, 948.03 (2) (a) or (3) (a), or 948.085 or a violation of the law of any other state or federal law, if that violation would be a violation of s. 940.19 (2), (4), or (5), 940.225 (1) or (2), 948.02 (1) or (2), 948.025, 948.03 (2) (a) or (3) (a), or 948.085 if committed in this state, as evidenced by a final judgment of conviction, and that the violation resulted in great bodily harm, as defined in s. 939.22 (14), or in substantial bodily harm, as defined in s. 939.22 (38), to the child or another child of the parent.

48.355(2d)(b)4. 4. That the parental rights of the parent to another child have been involuntarily terminated, as evidenced by a final order of a court of competent jurisdiction terminating those parental rights.

48.355(2d)(b)5. 5. That the parent has been found under s. 48.13 (2m) to have relinquished custody of the child under s. 48.195 (1) when the child was 72 hours old or younger, as evidenced by a final order of a court of competent jurisdiction making that finding.

48.355(2d)(bm) (bm) The court shall make a finding specified in par. (b) 1. to 5. on a case-by-case basis based on circumstances specific to the child and shall document or reference the specific information on which that finding is based in the dispositional order. A dispositional order that merely references par. (b) 1. to 5. without documenting or referencing that specific information in the dispositional order or an amended dispositional order that retroactively corrects an earlier dispositional order that does not comply with this paragraph is not sufficient to comply with this paragraph.

48.355(2d)(c) (c) If the court finds that any of the circumstances specified in par. (b) 1. to 5. applies with respect to a parent, the court shall hold a hearing under s. 48.38 (4m) within 30 days after the date of that finding to determine the permanency goal and, if applicable, any concurrent permanency goals for the child.

48.355(2d)(d) (d) This subsection does not affect the requirement under sub. (2) (b) 6v. that the court include in a dispositional order removing an Indian child from the home of his or her parent or Indian custodian and placing the child outside that home a finding that active efforts under s. 48.028 (4) (d) 2. have been made to prevent the breakup of the Indian child's family and that those efforts have proved unsuccessful.

48.355(2e) (2e) Permanency plans; filing; amended orders; copies.

48.355(2e)(a)(a) If a permanency plan has not been prepared at the time the dispositional order is entered, or if the court orders a disposition that is not consistent with the permanency plan, the agency responsible for preparing the plan shall prepare a permanency plan that is consistent with the order or revise the permanency plan to conform to the order and shall file the plan with the court within the time specified in s. 48.38 (3). A permanency plan filed under this paragraph shall be made a part of the dispositional order.

48.355(2e)(b) (b) Each time a child's placement is changed under s. 48.357, a trial reunification is ordered under s. 48.358, or a dispositional order is revised under s. 48.363 or extended under s. 48.365, the agency that prepared the permanency plan shall revise the plan to conform to the order and shall file a copy of the revised plan with the court. Each plan filed under this paragraph shall be made a part of the court order.

48.355(2e)(c) (c) Either the court or the agency that prepared the permanency plan shall furnish a copy of the original plan and each revised plan to the child's parent or guardian, to the child or the child's counsel or guardian ad litem, to the child's court-appointed special advocate and to the person representing the interests of the public.

48.355(2m) (2m) Transitional placements. The court order may include the name of transitional placements, but may not designate a specific time when transitions are to take place. The procedures of ss. 48.357 and 48.363 shall govern when such transitions take place. However, the court may place specific time limitations on interim arrangements made for the care of the child or for the treatment of the expectant mother pending the availability of the dispositional placement.

48.355(3) (3) Parental visitation.

48.355(3)(a)(a) Except as provided in par. (b), if, after a hearing on the issue with due notice to the parent or guardian, the court finds that it would be in the best interest of the child, the court may set reasonable rules of parental visitation.

48.355(3)(b) (b)

48.355(3)(b)1.1. Except as provided in subd. 2., the court may not grant visitation under par. (a) to a parent of a child if the parent has been convicted under s. 940.01 of the first-degree intentional homicide, or under s. 940.05 of the 2nd-degree intentional homicide, of the child's other parent, and the conviction has not been reversed, set aside or vacated.

48.355(3)(b)1m. 1m. Except as provided in subd. 2., if a parent who is granted visitation rights with a child under par. (a) is convicted under s. 940.01 of the first-degree intentional homicide, or under s. 940.05 of the 2nd-degree intentional homicide, of the child's other parent, and the conviction has not been reversed, set aside or vacated, the court shall issue an order prohibiting the parent from having visitation with the child on petition of the child, the guardian or legal custodian of the child, a person or agency bound by the dispositional order or the district attorney or corporation counsel of the county in which the dispositional order was entered, or on the court's own motion, and on notice to the parent.

48.355(3)(b)2. 2. Subdivisions 1. and 1m. do not apply if the court determines by clear and convincing evidence that the visitation would be in the best interests of the child. The court shall consider the wishes of the child in making that determination.

48.355(4) (4) Termination of orders. Except as provided under s. 48.368, an order under this section or s. 48.357 or 48.365 made before the child reaches 18 years of age that places or continues the placement of the child in his or her home shall terminate at the end of one year after its entry unless the judge specifies a shorter period of time or the judge terminates the order sooner. Except as provided under s. 48.368, an order under this section or s. 48.357 or 48.365 made before the child reaches 18 years of age that places or continues the placement of the child in a foster home, group home, or residential care center for children and youth or in the home of a relative other than a parent shall terminate when the child reaches 18 years of age, at the end of one year after its entry, or, if the child is a full-time student at a secondary school or its vocational or technical equivalent and is reasonably expected to complete the program before reaching 19 years of age, when the child reaches 19 years of age, whichever is later, unless the judge specifies a shorter period of time or the judge terminates the order sooner. An order under this section or s. 48.357 or 48.365 relating to an unborn child in need of protection or services that is made before the unborn child is born shall terminate at the end of one year after its entry unless the judge specifies a shorter period of time or the judge terminates the order sooner.

48.355(5) (5) Effect of court order. Any party, person or agency who provides services for the child or the expectant mother under this section shall be bound by the court order.

48.355(7) (7) Orders applicable to parents, guardians, legal custodians, expectant mothers and other adults. In addition to any dispositional order entered under s. 48.345 or 48.347, the court may enter an order applicable to the parent, guardian or legal custodian of a child, to a family member of an adult expectant mother or to another adult as provided under s. 48.45.

48.355 History History: 1977 c. 354; 1979 c. 295, 300, 359; 1983 a. 27, 102, 399, 538; 1985 a. 29; 1987 a. 27, 339, 383; 1989 a. 31, 41, 86, 107, 121, 359; 1991 a. 39; 1993 a. 98, 334, 377, 385, 395, 446, 481, 491; 1995 a. 27, 77, 201, 225, 275; 1997 a. 27, 205, 237, 292; 1999 a. 9, 103, 149, 186; 2001 a. 2, 16, 109; 2005 a. 277; 2007 a. 20, 116; 2009 a. 28, 79, 94, 185, 302; 2011 a. 181, 258; s. 13.92 (2) (i).

48.355 Annotation A circuit court may order parents to pay toward a child's support when a CHIPS child is placed in residential treatment, but the court may not assess any of the facility's education-related costs against the parents. Calumet County Department of Human Services v. Randall H. 2002 WI 126, 257 Wis. 2d 57, 653 N.W.2d 503, 01-1272.

48.355 Annotation Sub. (2) (b) 1. does not require a CHIPS dispositional order to separately list each individual service that the department is to provide so long as the department is ordered to provide "supervision," "services," and "case management" and the order also provides detailed conditions that the parents must complete in compliance with the dispositional order. Sheboygan County Department of Health & Human Services v. Elijah W.L. 2010 WI 55, 325 Wis. 2d 524, 785 N.W.2d 369, 08-3065.



48.356 Duty of court to warn.

48.356  Duty of court to warn.

48.356(1) (1) Whenever the court orders a child to be placed outside his or her home, orders an expectant mother of an unborn child to be placed outside of her home, or denies a parent visitation because the child or unborn child has been adjudged to be in need of protection or services under s. 48.345, 48.347, 48.357, 48.363, or 48.365 and whenever the court reviews a permanency plan under s. 48.38 (5m), the court shall orally inform the parent or parents who appear in court or the expectant mother who appears in court of any grounds for termination of parental rights under s. 48.415 which may be applicable and of the conditions necessary for the child or expectant mother to be returned to the home or for the parent to be granted visitation.

48.356(2) (2) In addition to the notice required under sub. (1), any written order which places a child or an expectant mother outside the home or denies visitation under sub. (1) shall notify the parent or parents or expectant mother of the information specified under sub. (1).

48.356 History History: 1979 c. 330; 1983 a. 399; 1989 a. 86; 1991 a. 39; 1995 a. 275; 1997 a. 292; 2003 a. 321; 2009 a. 185.

48.356 Annotation Substantial compliance is not adequate to meet the sub. (2) notice provision; oral, rather than written, notice is insufficient. In re D.F. 147 Wis. 2d 486, 433 N.W.2d 609 (Ct. App. 1988).

48.356 Annotation Dismissal of termination proceedings because only 2 of 6 dispositional orders contained statutory warnings was inappropriate. The warning is only required on one order. In Interest of K.K. 162 Wis. 2d 431, 469 N.W.2d 881 (Ct. App. 1991).

48.356 Annotation To comply with sub. (2), the written order must contain the same information as the oral notice under sub. (1); that the notice contained more does not mean sub. (2) was violated. In Interest of Jamie L. 172 Wis. 2d 218, 493 N.W.2d 56 (1992).

48.356 Annotation When termination is under s. 48.415 (8) for murdering the other parent, no notice under sub. (1) of the conditions necessary for the return of the child is necessary as the grounds for termination, the murder, cannot be remedied. Winnebago County DSS v. Darrell A. 194 Wis. 2d 628, 534 N.W.2d 907 (Ct. App. 1995).

48.356 Annotation It was a denial of due process to terminate parental rights on grounds substantially different from those that the parent was warned of under s. 48.356. State v. Patricia A.P. 195 Wis. 2d 855, 537 N.W.2d 47 (Ct. App. 1995), 95-1164.

48.356 Annotation The written warning under sub. (2) applies only to orders removing children from placement with their parents or denying parental visitation. Temporary physical custody orders or extensions of those orders may not lead to a loss of parental rights and do not require the written warning. Marinette County v. Tammy C. 219 Wis. 2d 206, 579 N.W.2d 635 (1998), 97-2946.

48.356 Annotation The last order placing the child outside the home issued before the filing of the petition to terminate parental rights, rather than each order, must contain the written notice prescribed by s. 48.356 (2). Waukesha County v. Steven H. 2000 WI 28, 233 Wis. 2d 344, 607 N.W.2d 607, 98-3033. But see also Waushara County v. Lisa K. 2000 WI App 145, 237 Wis. 2d 830, 615 N.W.2d 204, 00-0590, in which it was held that there was adequate notice when an extension order, which was the final order issued before a TPR petition was filed, did not contain the written notice, but the earlier orders that were extended had.



48.357 Change in placement.

48.357  Change in placement.

48.357(1) (1)

48.357(1)(a)(a) The person or agency primarily responsible for implementing the dispositional order, the district attorney, or the corporation counsel may request a change in the placement of the child or expectant mother, whether or not the change requested is authorized in the dispositional order, as provided in par. (am) or (c), whichever is applicable.

48.357(1)(am) (am)

48.357(1)(am)1.1. If the proposed change in placement involves any change in placement other than a change in placement specified in par. (c), the person or agency primarily responsible for implementing the dispositional order, the district attorney, or the corporation counsel shall cause written notice of the proposed change in placement to be sent to the child, the parent, guardian, and legal custodian of the child, any foster parent or other physical custodian described in s. 48.62 (2) of the child, the child's court-appointed special advocate, and, if the child is an Indian child who has been removed from the home of his or her parent or Indian custodian, the Indian child's Indian custodian and tribe. If the child is the expectant mother of an unborn child under s. 48.133, written notice shall also be sent to the unborn child by the unborn child's guardian ad litem. If the change in placement involves an adult expectant mother of an unborn child under s. 48.133, written notice shall be sent to the adult expectant mother and the unborn child by the unborn child's guardian ad litem. The notice shall contain the name and address of the new placement, the reasons for the change in placement, a statement describing why the new placement is preferable to the present placement, and a statement of how the new placement satisfies objectives of the treatment plan ordered by the court.

48.357(1)(am)1g. 1g. If the child is an Indian child who has been removed from the home of his or her parent or Indian custodian and if the proposed change in placement would change the Indian child's placement from a placement outside that home to another placement outside that home, a notice under subd. 1. shall also contain a statement as to whether the new placement is in compliance with the order of placement preference under s. 48.028 (7) (b) or, if applicable, s. 48.028 (7) (c) and, if the new placement is not in compliance with that order, specific information showing good cause, as described in s. 48.028 (7) (e), for departing from that order.

48.357(1)(am)2. 2. Any person receiving the notice under subd. 1. or notice of a specific placement under s. 48.355 (2) (b) 2., other than a court-appointed special advocate, may obtain a hearing on the matter by filing an objection with the court within 10 days after receipt of the notice. Except as provided in subd. 2m., placements may not be changed until 10 days after that notice is sent to the court unless written waivers of objection are signed as follows:

48.357(1)(am)2.a. a. By the parent, guardian, legal custodian, or Indian custodian, the child, if 12 years of age or over, and the child's tribe, if the child is an Indian child who has been removed from the home of his or her parent or Indian custodian.

48.357(1)(am)2.b. b. By the child expectant mother, if 12 years of age or over, her parent, guardian, legal custodian, or Indian custodian, the unborn child by the unborn child's guardian ad litem, and the child expectant mother's tribe, if she is an Indian child who has been removed from the home of her parent or Indian custodian.

48.357(1)(am)2.c. c. By the adult expectant mother and the unborn child by the unborn child's guardian ad litem.

48.357(1)(am)2m. 2m. Changes in placement that were authorized in the dispositional order may be made immediately if notice is given as required under subd. 1. In addition, a hearing is not required for placement changes authorized in the dispositional order except when an objection filed by a person who received notice alleges that new information is available that affects the advisability of the court's dispositional order.

48.357(1)(am)3. 3. If the court changes the child's placement from a placement outside the home to another placement outside the home, the change in placement order shall contain the applicable order under sub. (2v) (a) 1m. and the applicable statement under sub. (2v) (a) 2. If the court changes the placement of an Indian child who has been removed from the home of his or her parent or Indian custodian from a placement outside that home to another placement outside that home, the change in placement order shall, in addition, comply with the order of placement preference under s. 48.028 (7) (b) or, if applicable, s. 48.028 (7) (c), unless the court finds good cause, as described in s. 48.028 (7) (e), for departing from that order.

48.357(1)(c) (c)

48.357(1)(c)1.1. If the proposed change in placement would change the placement of a child placed in the home to a placement outside the home, the person or agency primarily responsible for implementing the dispositional order, the district attorney, or the corporation counsel shall submit a request for the change in placement to the court. The request shall contain the name and address of the new placement, the reasons for the change in placement, a statement describing why the new placement is preferable to the present placement, and a statement of how the new placement satisfies objectives of the treatment plan ordered by the court. The request shall also contain specific information showing that continued placement of the child in his or her home would be contrary to the welfare of the child and, unless any of the circumstances specified in s. 48.355 (2d) (b) 1. to 5. applies, specific information showing that the agency primarily responsible for implementing the dispositional order has made reasonable efforts to prevent the removal of the child from the home, while assuring that the child's health and safety are the paramount concerns.

48.357(1)(c)1m. 1m. If the child is an Indian child and if the proposed change in placement would change the placement of the child from a placement in the home of his or her parent or Indian custodian to a placement outside that home, a request under subd. 1. shall also contain specific information showing that continued custody of the Indian child by the parent or Indian custodian is likely to result in serious emotional or physical damage to the child under s. 48.028 (4) (d) 1., specific information showing that active efforts under s. 48.028 (4) (d) 2. have been made to prevent the breakup of the Indian child's family and that those efforts have proved unsuccessful, a statement as to whether the new placement is in compliance with the order of placement preference under s. 48.028 (7) (b) or, if applicable, s. 48.028 (7) (c) and, if the new placement is not in compliance with that order, specific information showing good cause, as described in s. 48.028 (7) (e), for departing from that order.

48.357(1)(c)2. 2. The court shall hold a hearing prior to ordering any change in placement requested under subd. 1. Not less than 3 days prior to the hearing, the court shall provide notice of the hearing, together with a copy of the request for the change in placement, to the child, the parent, guardian, and legal custodian of the child, the child's court-appointed special advocate, all parties that are bound by the dispositional order, and, if the child is an Indian child, the Indian child's Indian custodian and tribe. Subject to subd. 2r., if all parties consent, the court may proceed immediately with the hearing.

48.357(1)(c)2m. 2m. If the court changes the child's placement from a placement in the child's home to a placement outside the child's home, the parent, if present at the hearing, shall be requested to provide the names and other identifying information of 3 relatives of the child or other individuals 18 years of age or over whose homes the parent requests the court to consider as placements for the child, unless that information has previously been provided under this subdivision, sub. (2m) (bm), or s. 48.21 (3) (f) or 48.335 (6). If the parent does not provide that information at the hearing, the county department, the department in a county having a population of 500,000 or more, or the agency primarily responsible for implementing the dispositional order shall permit the parent to provide the information at a later date.

48.357(1)(c)2r. 2r. If the child is an Indian child and if the proposed change in placement would change the placement of the child from a placement in the home of his or her parent or Indian custodian to a placement outside that home, notice under subd. 2. to the Indian child's parent, Indian custodian, and tribe shall be provided in the manner specified in s. 48.028 (4) (a). No hearing on the request may be held until at least 10 days after receipt of the notice by the Indian child's parent, Indian custodian, and tribe or, if the identity or location of the Indian child's parent, Indian custodian, or tribe cannot be determined, until at least 15 days after receipt of the notice by the U.S. secretary of the interior. On request of the Indian child's parent, Indian custodian, or tribe, the court shall grant a continuance of up to 20 additional days to enable the requester to prepare for the hearing.

48.357(1)(c)3. 3. If the court changes the child's placement from a placement in the child's home to a placement outside the child's home, the change in placement order shall contain the findings under sub. (2v) (a) 1., the applicable order under sub. (2v) (a) 1m., the applicable statement under sub. (2v) (a) 2., and, if in addition the court finds that any of the circumstances under s. 48.355 (2d) (b) 1. to 5. applies with respect to a parent, the determination under sub. (2v) (a) 3. If the court changes the placement of an Indian child from a placement in the home of his or her parent or Indian custodian to a placement outside that home, the change in placement order shall, in addition, contain the findings under sub. (2v) (a) 4. and comply with the order of placement preference under s. 48.028 (7) (b) or, if applicable, s. 48.028 (7) (c), unless the court finds good cause, as described in s. 48.028 (7) (e), for departing from the order.

48.357(2) (2) If emergency conditions necessitate an immediate change in the placement of a child or expectant mother placed outside the home, the person or agency primarily responsible for implementing the dispositional order may remove the child or expectant mother to a new placement, whether or not authorized by the existing dispositional order, without the prior notice provided in sub. (1) (am) 1. The notice shall, however, be sent within 48 hours after the emergency change in placement. Any party receiving notice may demand a hearing under sub. (1) (am) 2. In emergency situations, a child may be placed in a licensed public or private shelter care facility as a transitional placement for not more than 20 days, as well as in any placement authorized under s. 48.345 (3).

48.357(2m) (2m)

48.357(2m)(a)(a) The child, the parent, guardian, legal custodian, or Indian custodian of the child, the expectant mother, the unborn child by the unborn child's guardian ad litem, or any person or agency primarily bound by the dispositional order, other than the person or agency responsible for implementing the order, may request a change in placement under this paragraph. The request shall contain the name and address of the new placement requested and shall state what new information is available that affects the advisability of the current placement. If the proposed change in placement would change the placement of a child placed in the child's home to a placement outside the child's home, the request shall also contain specific information showing that continued placement of the child in the home would be contrary to the welfare of the child and, unless any of the circumstances under s. 48.355 (2d) (b) 1. to 5. applies, specific information showing that the agency primarily responsible for implementing the dispositional order has made reasonable efforts to prevent the removal of the child from the home, while assuring that the child's health and safety are the paramount concerns. The request shall be submitted to the court. The court may also propose a change in placement on its own motion.

48.357(2m)(am) (am)

48.357(2m)(am)1.1. If the proposed change of placement would change the placement of an Indian child placed in the home of his or her parent or Indian custodian to a placement outside that home, a request under par. (a) shall also contain specific information showing that continued custody of the Indian child by the parent or Indian custodian is likely to result in serious emotional or physical damage to the child under s. 48.028 (4) (d) 1., specific information showing that active efforts under s. 48.028 (4) (d) 2. have been made to prevent the breakup of the Indian child's family and that those efforts have proved unsuccessful, a statement as to whether the new placement is in compliance with the order of placement preference under s. 48.028 (7) (b) or, if applicable, s. 48.028 (7) (c) and, if the new placement is not in compliance with that order, specific information showing good cause, as described in s. 48.028 (7) (e), for departing from that order.

48.357(2m)(am)2. 2. If the proposed change in placement would change the placement of an Indian child placed outside the home of his or her parent or Indian custodian to another placement outside that home, a request under par. (a) shall also contain a statement as to whether the new placement is in compliance with the order of placement preference under s. 48.028 (7) (b) or, if applicable, s. 48.028 (7) (c) and, if the new placement is not in compliance with that order, specific information showing good cause, as described in s. 48.028 (7) (e), for departing from that order.

48.357(2m)(b) (b) The court shall hold a hearing prior to ordering any change in placement requested or proposed under par. (a) if the request states that new information is available that affects the advisability of the current placement. A hearing is not required if the requested or proposed change in placement does not involve a change in placement of a child placed in the child's home to a placement outside the child's home, written waivers of objection to the proposed change in placement are signed by all persons entitled to receive notice under this paragraph, other than a court-appointed special advocate, and the court approves. If a hearing is scheduled, not less than 3 days before the hearing the court shall notify the child, the parent, guardian, and legal custodian of the child, any foster parent or other physical custodian described in s. 48.62 (2) of the child, the child's court-appointed special advocate, all parties who are bound by the dispositional order, and, if the child is an Indian child, the Indian child's Indian custodian and tribe. If the child is the expectant mother of an unborn child under s. 48.133, the court shall also notify the unborn child by the unborn child's guardian ad litem. If the change in placement involves an adult expectant mother of an unborn child under s. 48.133, the court shall notify the adult expectant mother, the unborn child by the unborn child's guardian ad litem, and all parties who are bound by the dispositional order, at least 3 days prior to the hearing. A copy of the request or proposal for the change in placement shall be attached to the notice. Subject to par. (br), if all of the parties consent, the court may proceed immediately with the hearing.

48.357(2m)(bm) (bm) If the court changes the child's placement from a placement in the child's home to a placement outside the child's home, the parent, if present at the hearing, shall be requested to provide the names and other identifying information of 3 relatives of the child or other individuals 18 years of age or over whose homes the parent requests the court to consider as placements for the child, unless that information has previously been provided under this paragraph, sub. (1) (c) 2m., or s. 48.21 (3) (f) or 48.335 (6). If the parent does not provide that information at the hearing, the county department, the department in a county having a population of 500,000 or more, or the agency primarily responsible for implementing the dispositional order shall permit the parent to provide the information at a later date.

48.357(2m)(br) (br) If the child is an Indian child, and if the proposed change in placement would change the placement of the Indian child from a placement in the home of his or her parent or Indian custodian to a placement outside that home, notice under par. (b) to the Indian child's parent, Indian custodian, and tribe shall be provided in the manner specified in s. 48.028 (4) (a). Notwithstanding par. (b), no hearing on the request or proposal may be held until at least 10 days after receipt of the notice by the Indian child's parent, Indian custodian, and tribe or, if the identity or location of the Indian child's parent, Indian custodian, or tribe cannot be determined, until at least 15 days after receipt of the notice by the U.S. secretary of the interior. On request of the Indian child's parent, Indian custodian, or tribe, the court shall grant a continuance of up to 20 additional days to enable the requester to prepare for the hearing.

48.357(2m)(c) (c)

48.357(2m)(c)1.1. If the court changes the child's placement from a placement in the child's home to a placement outside the child's home, the change in placement order shall contain the findings under sub. (2v) (a) 1., the applicable order under sub. (2v) (a) 1m., the applicable statement under sub. (2v) (a) 2., and, if in addition the court finds that any of the circumstances under s. 48.355 (2d) (b) 1. to 5. applies with respect to a parent, the determination under sub. (2v) (a) 3. If the court changes the placement of an Indian child from a placement in the home of his or her parent or Indian custodian to a placement outside that home, the change in placement order shall, in addition, contain the findings under sub. (2v) (a) 4. and comply with the order of placement preference under s. 48.028 (7) (b) or, if applicable, s. 48.028 (7) (c), unless the court finds good cause, as described in s. 48.028 (7) (e), for departing from that order.

48.357(2m)(c)2. 2. If the court changes the child's placement from a placement outside the home to another placement outside the home, the change in placement order shall contain the applicable order under sub. (2v) (a) 1m. and the applicable statement under sub. (2v) (a) 2. If the court changes the placement of an Indian child from a placement outside the home of his or her parent or Indian custodian to another placement outside that home, the change in placement order shall, in addition, comply with the order of placement preference under s. 48.028 (7) (b) or, if applicable, s. 48.028 (7) (c), unless the court finds good cause, as described in s. 48.028 (7) (e), for departing from that order.

48.357(2r) (2r) If a hearing is held under sub. (1) (am) 2. or (2m) (b) and the change in placement would remove a child from a foster home or other placement with a physical custodian described in s. 48.62 (2), the court shall give the foster parent or other physical custodian a right to be heard at the hearing by permitting the foster parent or other physical custodian to make a written or oral statement during the hearing or to submit a written statement prior to the hearing relating to the child and the requested change in placement. A foster parent or other physical custodian described in s. 48.62 (2) who receives notice of a hearing under sub. (1) (am) 1. or (2m) (b) and a right to be heard under this subsection does not become a party to the proceeding on which the hearing is held solely on the basis of receiving that notice and right to be heard.

48.357(2v) (2v)

48.357(2v)(a)(a) A change in placement order under sub. (1) or (2m) shall contain all of the following:

48.357(2v)(a)1. 1. If the change in placement order changes the child's placement from a placement in the child's home to a placement outside the child's home, a finding that continued placement of the child in his or her home would be contrary to the welfare of the child and, unless a circumstance specified in s. 48.355 (2d) (b) 1. to 5. applies, a finding that the agency primarily responsible for implementing the dispositional order has made reasonable efforts to prevent the removal of the child from the home, while assuring that the child's health and safety are the paramount concerns.

48.357(2v)(a)1m. 1m. If the change in placement order changes the placement of a child who is under the supervision of the county department or, in a county having a population of 500,000 or more, the department to a placement outside the child's home, whether from a placement in the home or from another placement outside the home, an order ordering the child into, or to be continued in, the placement and care responsibility of the county department or department as required under 42 USC 672 (a) (2) and assigning the county department or department primary responsibility, or continued primary responsibility, for providing services to the child.

48.357(2v)(a)2. 2. If the change in placement order would change the placement of the child to a placement outside the home recommended by the person or agency primarily responsible for implementing the dispositional order, whether from a placement in the home or from another placement outside the home, a statement that the court approves the placement recommended by that person or agency or, if the change in placement order would change the placement of the child to a placement outside the home that is not a placement recommended by that person or agency, whether from a placement in the home or from another placement outside the home, a statement that the court has given bona fide consideration to the recommendations made by that person or agency and all parties relating to the child's placement.

48.357(2v)(a)2m. 2m. If the child has one or more siblings, as defined in s. 48.38 (4) (br) 1., who have been placed outside the home or for whom a change in placement to a placement outside the home is requested, a finding as to whether the county department, the department in a county having a population of 500,000 or more, or the agency primarily responsible for implementing the dispositional order has made reasonable efforts to place the child in a placement that enables the sibling group to remain together, unless the court determines that a joint placement would be contrary to the safety or well-being of the child or any of those siblings, in which case the court shall order the county department, department, or agency to make reasonable efforts to provide for frequent visitation or other ongoing interaction between the child and the siblings, unless the court determines that such visitation or interaction would be contrary to the safety or well-being of the child or any of those siblings.

48.357(2v)(a)3. 3. If the court finds that any of the circumstances specified in s. 48.355 (2d) (b) 1. to 5. applies with respect to a parent, a determination that the agency primarily responsible for providing services under the change in placement order is not required to make reasonable efforts with respect to the parent to make it possible for the child to return safely to his or her home.

48.357(2v)(a)4. 4. If the change in placement order changes an Indian child's placement from a placement in the home of his or her parent or Indian custodian to a placement outside that home, a finding supported by clear and convincing evidence, including the testimony of one or more qualified expert witnesses, that continued custody of the Indian child by the parent or Indian custodian is likely to result in serious emotional or physical damage to the child under s. 48.028 (4) (d) 1. and a finding that active efforts under s. 48.028 (4) (d) 2. have been made to prevent the breakup of the Indian child's family and that those efforts have proved unsuccessful. The findings under this subdivision shall be in addition to the findings under subd. 1., except that for the sole purpose of determining whether the cost of providing care for an Indian child is eligible for reimbursement under 42 USC 670 to 679b, the findings under this subdivision and the findings under subd. 1. shall be considered to be the same findings. The findings under this subdivision are not required if they were made in a previous order in the proceeding unless a change in circumstances warrants new findings.

48.357(2v)(b) (b) The court shall make the findings specified in par. (a) 1. and 3. on a case-by-case basis based on circumstances specific to the child and shall document or reference the specific information on which those findings are based in the change in placement order. A change in placement order that merely references par. (a) 1. or 3. without documenting or referencing that specific information in the change in placement order or an amended change in placement order that retroactively corrects an earlier change in placement order that does not comply with this paragraph is not sufficient to comply with this paragraph.

48.357(2v)(c) (c) If the court finds under par. (a) 3. that any of the circumstances specified in s. 48.355 (2d) (b) 1. to 5. applies with respect to a parent, the court shall hold a hearing under s. 48.38 (4m) within 30 days after the date of that finding to determine the permanency goal and, if applicable, any concurrent permanency goals for the child.

48.357(2v)(d) (d)

48.357(2v)(d)1.1. Subject to subd. 2., the court shall order the county department, the department in a county having a population of 500,000 or more, or the agency primarily responsible for implementing the dispositional order to conduct a diligent search in order to locate and provide notice of the information specified in s. 48.21 (5) (e) 2. a. to e. to all relatives of the child named under sub. (1) (c) 2m. or (2m) (bm) and to all adult relatives, as defined in s. 48.21 (5) (e) 1., of the child within 30 days after the child is removed from the custody of the child's parent unless the child is returned to his or her home within that period. The court may also order the county department, department, or agency to conduct a diligent search in order to locate and provide notice of that information to all other adult individuals named under sub. (1) (c) 2m. or (2m) (bm) within 30 days after the child is removed from the custody of the child's parent unless the child is returned to his or her home within that period. The county department, department, or agency may not provide that notice to a person named under sub. (1) (c) 2m. or (2m) (bm) or to an adult relative if the county department, department, or agency has reason to believe that it would be dangerous to the child or to the parent if the child were placed with that person or adult relative.

48.357(2v)(d)2. 2. Subdivision 1. does not apply if the search required under subd. 1. was previously conducted and the notice required under subd. 1. was previously provided under s. 48.21 (5) (e) 2. or 48.355 (2) (cm) 1.

48.357(4d) (4d)

48.357(4d)(a)(a) Except as provided in par. (b), the court may not change a child's placement to a placement in the home of a person who has been convicted under s. 940.01 of the first-degree intentional homicide, or under s. 940.05 of the 2nd-degree intentional homicide, of a parent of the child, if the conviction has not been reversed, set aside or vacated.

48.357(4d)(am) (am) Except as provided in par. (b), if a parent in whose home a child is placed is convicted under s. 940.01 of the first-degree intentional homicide, or under s. 940.05 of the 2nd-degree intentional homicide, of the child's other parent, and the conviction has not been reversed, set aside or vacated, the court shall change the child's placement to a placement out of the home of the parent on petition of the child, the guardian or legal custodian of the child, a person or agency bound by the dispositional order or the district attorney or corporation counsel of the county in which the dispositional order was entered, or on the court's own motion, and on notice to the parent.

48.357(4d)(b) (b) Paragraphs (a) and (am) do not apply if the court determines by clear and convincing evidence that the placement would be in the best interests of the child. The court shall consider the wishes of the child in making that determination.

48.357(5m) (5m)

48.357(5m)(a)(a) If a proposed change in placement changes a child's placement from a placement in the child's home to a placement outside the child's home, the court shall order the child's parent to provide a statement of income, assets, debts and living expenses to the court or the person or agency primarily responsible for implementing the dispositional order by a date specified by the court. The clerk of court shall provide, without charge, to any parent ordered to provide a statement of income, assets, debts, and living expenses a document setting forth the percentage standard established by the department under s. 49.22 (9) and the manner of its application established by the department under s. 49.345 (14) (g) and listing the factors that a court may consider under s. 49.345 (14) (c). If the child is placed outside the child's home, the court shall determine the liability of the parent in the manner provided in s. 49.345 (14).

48.357(5m)(b) (b) If the court orders the child's parent to provide a statement of income, assets, debts and living expenses to the court or if the court orders the child's parent to provide that statement to the person or agency primarily responsible for implementing the dispositional order and that person or agency is not the county department or, in a county having a population of 500,000 or more, the department, the court shall also order the child's parent to provide that statement to the county department or, in a county having a population of 500,000 or more, the department by a date specified by the court. The county department or, in a county having a population of 500,000 or more, the department shall provide, without charge, to the parent a form on which to provide that statement, and the parent shall provide that statement on that form. The county department or, in a county having a population of 500,000 or more, the department shall use the information provided in the statement to determine whether the department may claim federal foster care and adoption assistance reimbursement under 42 USC 670 to 679a for the cost of providing care for the child.

48.357(5r) (5r) The court may not change the placement of an expectant mother of an unborn child in need of protection or services from a placement in the expectant mother's home to a placement outside of the expectant mother's home unless the court finds that the expectant mother is refusing or has refused to accept any alcohol or other drug abuse services offered to her or is not making or has not made a good faith effort to participate in any alcohol or other drug abuse services offered to her.

48.357(6) (6) No change in placement may extend the expiration date of the original order, except that if the change in placement is from a placement in the child's home to a placement outside the home the court may extend the expiration date of the original order to the date on which the child reaches 18 years of age, to the date that is one year after the date of the change in placement order, or, if the child is a full-time student at a secondary school or its vocational or technical equivalent and is reasonably expected to complete the program before reaching 19 years of age, to the date on which the child reaches 19 years of age, whichever is later, or for a shorter period of time as specified by the court. If the change in placement is from a placement outside the home to a placement in the child's home and if the expiration date of the original order is more than one year after the date of the change in placement order, the court shall shorten the expiration date of the original order to the date that is one year after the date of the change in placement order or to an earlier date as specified by the court.

48.357 History History: 1977 c. 354; 1979 c. 300; 1987 a. 27; 1989 a. 31, 107; 1993 a. 16, 385, 395, 446, 481, 491; 1995 a. 27, 77, 275, 404; 1997 a. 3, 35, 80, 237, 292; 1999 a. 9, 103, 149; 2001 a. 16, 103, 109; 2005 a. 253; 2007 a. 20; 2009 a. 28, 79, 94; 2011 a. 181; 2011 a. 260 s. 80.

48.357 Annotation A foster parent is entitled to a hearing under s. 48.64 (4) (a) regarding the person's interest as a foster parent even when placement of the child cannot be affected by the hearing outcome. Bingenheimer v. DHSS, 129 Wis. 2d 100, 383 N.W.2d 898 (1986).

48.357 Annotation In the Best Interest of Children: When Foster Parents May Keep Placement. Neary. Wis. Law. Sept. 2007.



48.358 Trial reunification.

48.358  Trial reunification.

48.358(1) (1)  Definition. In this section:

48.358(1)(a) (a) "Trial reunification" means a period of 7 consecutive days or longer, but not exceeding 150 days, during which a child who is placed in an out-of-home placement under s. 48.355 or 48.357 resides in the home of a relative of the child from which the child was removed or in the home of either of the child's parents for the purpose of determining the appropriateness of changing the placement of the child to that home.

48.358(1)(b) (b) "Trial reunification home" means the home in which in which a child resides during a trial reunification.

48.358(2) (2) Trial reunification; procedure.

48.358(2)(a)(a) Request or proposal. No trial reunification may occur without a court order. Only the person or agency primarily responsible for implementing the dispositional order may request the court to order a trial reunification. The request shall contain the name and address of the requested trial reunification home, a statement describing why the trial reunification is in the best interests of the child, and a statement describing how the trial reunification satisfies the objectives of the child's permanency plan. A request for a trial reunification may not be made on the sole grounds that an emergency condition necessitates an immediate removal of the child from his or her out-of-home placement. If an emergency condition necessitates such an immediate removal, the person or agency primarily responsible for implementing the dispositional order shall proceed as provided in s. 48.357 (2).

48.358(2)(b) (b) Notice; information required. The person or agency requesting the trial reunification shall submit the request to the court and shall cause written notice of the requested trial reunification to be sent to the child, the parent, guardian, and legal custodian of the child, any foster parent or other physical custodian described in s. 48.62 (2) of the child, the child's court-appointed special advocate, all parties who are bound by the dispositional order, and, if the child is an Indian child who has been removed from the home of his or her parent or Indian custodian, the Indian child's Indian custodian and tribe. The notice shall contain the information that is required to be included in the request under par. (a).

48.358(2)(c) (c) Hearing; when required. Any person who is entitled to receive notice of a requested trial reunification under par. (b), other than a court-appointed special advocate, may obtain a hearing on the matter by filing an objection with the court within 10 days after the request was filed with the court. If an objection is filed, a hearing shall be held within 30 days after the request was filed with the court. Not less than 3 days before the hearing the person or agency requesting the trial reunification or the court shall provide notice of the hearing to all persons who are entitled to receive notice under par. (b). A copy of the request for the trial reunification shall be attached to the notice. If all of the parties consent, the court may proceed immediately with the hearing.

48.358(2)(d) (d) Order. If the court finds that the trial reunification is in the best interests of the child and that the trial reunification satisfies the objectives of the child's permanency plan, the court shall order the trial reunification. A trial reunification shall terminate 90 days after the date of the order, unless the court specifies a shorter period in the order, extends the trial reunification under sub. (3), or revokes the trial reunification under sub. (4) (c) or (6) (b). No trial reunification order may extend the expiration date of the original dispositional order under s. 48.355 or any extension order under s. 48.365. A trial reunification under this section is not a change in placement under s. 48.357. Unless revoked under sub. (4) (c) or (6) (b), at the end of a trial reunification, the person or agency primarily responsible for implementing the dispositional order shall do one of the following:

48.358(2)(d)1. 1. Return the child to his or her previous out-of-home placement. The person or agency may do so without further order of the court, but within 5 days after the return the person or agency shall provide notice of the date of the return and the address of that placement to all persons who are entitled to receive notice under par. (b).

48.358(2)(d)2. 2. Request a change in placement under s. 48.357 to place the child in a new out-of-home placement.

48.358(2)(d)3. 3. Request a change in placement under s. 48.357 to place the child in the trial reunification home.

48.358(3) (3) Extension of trial reunification.

48.358(3)(a)(a) Extension request. The person or agency primarily responsible for implementing the dispositional order may request an extension of a trial reunification. The request shall contain a statement describing how the trial reunification continues to be in the best interests of the child. No later than 10 days prior to the expiration of the trial reunification, the person or agency that requests the extension shall submit the request to the court that ordered the trial reunification and shall cause notice of the request to be provided to all persons who are entitled to receive notice under sub. (2) (b).

48.358(3)(b) (b) Extension hearing; when required. Any person who is entitled to receive notice of the extension request under par. (a), other than a court-appointed special advocate, may obtain a hearing on the matter by filing an objection with the court within 10 days after the request was filed with the court. If an objection is filed, the court shall schedule a hearing on the matter. If the court is unable to conduct a hearing on the matter before the trial reunification expires, the court may extend the trial reunification for not more than 30 days without a hearing. If a hearing is scheduled, not less than 3 days before the hearing the person or agency requesting the extension or the court shall provide notice of the hearing to all persons who are entitled to receive notice of the extension request under par. (a). A copy of the request for the extension shall be attached to the notice. If all of the parties consent, the court may proceed immediately with the hearing.

48.358(3)(c) (c) Extension order. If the court finds that the trial reunification continues to be in the best interests of the child, the court shall grant an order extending the trial reunification for a period specified by the court. Any number of extensions may be granted, but the total period for a trial reunification may not exceed 150 days.

48.358(4) (4) Revocation of trial reunification.

48.358(4)(a)(a) Revocation request; information required.

48.358(4)(a)1.1. If the person or agency primarily responsible for implementing the dispositional order determines based on current circumstances that a trial reunification is no longer in the best interests of the child, that person or agency may, without prior court order, remove the child from the trial reunification home and place the child in the child's previous out-of-home placement as provided in subd. 2. or place the child in a new out-of-home placement as provided in subd. 3.

48.358(4)(a)2. 2. If the person or agency primarily responsible for implementing the dispositional order places the child in the child's previous out-of-home placement, within 3 days after removing the child from the trial reunification home, that person or agency shall submit a request for revocation of the trial reunification to the court that ordered the trial reunification and shall cause notice of the request to be provided to all persons who are entitled to receive notice of the trial reunification under sub. (2) (b). The request shall contain the date on which the child was removed from the trial reunification home, the address of the child's current placement, and the reasons for the proposed revocation. Paragraphs (b) and (c) apply to a request for revocation submitted under this subdivision.

48.358(4)(a)3. 3. If the person or agency primarily responsible for implementing the dispositional order places the child in a new out-of-home placement, within 3 days after removing the child from the trial reunification home, that person or agency shall request a change in placement under s. 48.357 (1) (am). The procedures specified in s. 48.357 relating to a change in placement under s. 48.357 (1) (am) apply to a change in placement requested under this subdivision, except that the request shall include the date on which the child was removed from the trial reunification home in addition to the information required under s. 48.357 (1) (am) 1., and the trial reunification is revoked when the change in placement order is granted.

48.358(4)(b) (b) Revocation hearing; when required. Any person who is entitled to receive notice of a revocation request under par. (a) 2., other than a court-appointed special advocate, may obtain a hearing on the matter by filing an objection with the court within 10 days after the request is filed with the court. If a hearing is scheduled, not less than 3 days prior to the hearing the court shall provide notice of the hearing, together with a copy of the request for the revocation, to all persons who are entitled to receive notice under par. (a) 2. If all parties consent, the court may proceed immediately with the hearing.

48.358(4)(c) (c) Revocation order. If the court finds that the trial reunification is no longer in the best interests of a child who has been placed in his or her previous out-of-home placement under par. (a) 1., the court shall grant an order revoking the trial reunification.

48.358(5) (5) Removal from foster home or other physical custodian. If a hearing is held under sub. (2) (c) and the trial reunification would remove a child from a foster home or other placement with a physical custodian described in s. 48.62 (2), the court shall give the foster parent or other physical custodian a right to be heard at the hearing by permitting the foster parent or other physical custodian to make a written or oral statement during the hearing or to submit a written statement prior to the hearing relating to the child and the requested trial reunification. A foster parent or other physical custodian described in s. 48.62 (2) who receives notice of a hearing under sub. (2) (c) and a right to be heard under this subsection does not become a party to the proceeding on which the hearing is held solely on the basis of receiving that notice and right to be heard.

48.358(6) (6) Prohibited trial reunifications based on homicide of parent.

48.358(6)(a)(a) Prohibition. Except as provided in par. (c), the court may not order a trial reunification in the home of a person who has been convicted under s. 940.01 of the first-degree intentional homicide, or under s. 940.05 of the 2nd-degree intentional homicide, of a parent of the child, if the conviction has not been reversed, set aside, or vacated.

48.358(6)(b) (b) Revocation. Except as provided in par. (c), if a parent in whose home a child is placed for a trial reunification is convicted under s. 940.01 of the first-degree intentional homicide, or under s. 940.05 of the 2nd-degree intentional homicide, of the child's other parent, and the conviction has not been reversed, set aside, or vacated, the court shall revoke the trial reunification and the child shall be returned to his or her previous out-of-home placement or, pursuant to s. 48.357, placed in a new out-of-home placement.

48.358(6)(c) (c) Exception. Paragraphs (a) and (b) do not apply if the court determines by clear and convincing evidence that the placement would be in the best interests of the child. The court shall consider the wishes of the child in making that determination.

48.358 History History: 2011 a. 181.



48.36 Payment for services.

48.36  Payment for services.

48.36(1) (1)

48.36(1)(a)(a) If legal custody is transferred from the parent or guardian or the court otherwise designates an alternative placement for the child by a disposition made under s. 48.345 or by a change in placement under s. 48.357, the duty of the parent or guardian or, in the case of a transfer of guardianship and custody under s. 48.839 (4), the duty of the former guardian to provide support shall continue even though the legal custodian or the placement designee may provide the support. A copy of the order transferring custody or designating alternative placement for the child shall be submitted to the agency or person receiving custody or placement and the agency or person may apply to the court for an order to compel the parent or guardian to provide the support. Support payments for residential services, when purchased or otherwise funded or provided by the department or a county department, shall be determined under s. 49.345 (14). Support payments for residential services, when purchased or otherwise funded by the department of health services or a county department under s. 51.42 or 51.437, shall be determined under s. 46.10 (14).

48.36(1)(b) (b) In determining the amount of support under par. (a), the court may consider all relevant financial information or other information relevant to the parent's earning capacity, including information reported under s. 49.22 (2m) to the department or the county child support agency under s. 59.53 (5). If the court has insufficient information with which to determine the amount of support, the court shall order the child's parent to furnish a statement of income, assets, debts, and living expenses, if the parent has not already done so, to the court within 10 days after the court's order transferring custody or designating an alternative placement is entered or at such other time as ordered by the court.

48.36(2) (2) If an expectant mother or a child whose legal custody has not been taken from a parent or guardian is given educational and social services, or medical, psychological or psychiatric treatment by order of the court, the cost of those services or that treatment, if ordered by the court, shall be a charge upon the county in a county having a population of less than 500,000 or the department in a county having a population of 500,000 or more. This section does not prevent recovery of reasonable contribution toward the costs from the parent or guardian of the child or from an adult expectant mother as the court may order based on the ability of the parent, guardian or adult expectant mother to pay. This subsection shall be subject to s. 49.32 (1).

48.36(3) (3) In determining county or departmental liability, this section does not apply to services specified in ch. 115.

48.36 History History: 1977 c. 354; 1979 c. 221; 1981 c. 81; 1985 a. 29 s. 3202 (23); 1985 a. 176; 1989 a. 31, 107; 1993 a. 446, 481; 1995 a. 27 ss. 2468, 9126 (19); 1995 a. 77, 404; 1997 a. 3, 27, 292; 2007 a. 20 ss. 1255 to 1257, 9121 (6) (a).



48.361 Payment for alcohol and other drug abuse services.

48.361  Payment for alcohol and other drug abuse services.

48.361(1)(1) In this section, "alcohol and other drug abuse services" means all of the following:

48.361(1)(a) (a) Any alcohol or other drug abuse examination or assessment ordered by a court under s. 48.295 (1).

48.361(1)(b) (b) Any special treatment or care that relates to alcohol or other drug abuse services ordered by a court under s. 48.345 (6) (a) or 48.347 (4) (a).

48.361(1)(c) (c) Any alcohol or other drug abuse treatment or education ordered by a court under s. 48.345 (6) (a), (13) or (14) or 48.347 (4) (a), (5) or (6) (a).

48.361(2) (2)

48.361(2)(a)(a)

48.361(2)(a)1.1. If a child's parent neglects, refuses or is unable to provide court-ordered alcohol and other drug abuse services for the child through his or her health insurance or other 3rd-party payments, notwithstanding s. 48.36 (3), the judge may order the parent to pay for the court-ordered alcohol and drug abuse services. If the parent consents to provide court-ordered alcohol and other drug abuse services for a child through his or her health insurance or other 3rd-party payments but the health insurance provider or other 3rd-party payer refuses to provide the court-ordered alcohol and other drug abuse services the court may order the health insurance provider or 3rd-party payer to pay for the court-ordered alcohol and other drug abuse services in accordance with the terms of the parent's health insurance policy or other 3rd-party payment plan.

48.361(2)(a)1m. 1m. If an adult expectant mother neglects, refuses or is unable to obtain court-ordered alcohol and other drug abuse services for herself through her health insurance or other 3rd-party payments, the judge may order the adult expectant mother to pay for the court-ordered alcohol and drug abuse services. If the adult expectant mother consents to obtain court-ordered alcohol and other drug abuse services for herself through her health insurance or other 3rd-party payments but the health insurance provider or other 3rd-party payer refuses to provide the court-ordered alcohol and other drug abuse services, the court may order the health insurance provider or 3rd-party payer to pay for the court-ordered alcohol and other drug abuse services in accordance with the terms of the adult expectant mother's health insurance policy or other 3rd-party payment plan.

48.361(2)(a)2. 2. This paragraph applies to payment for alcohol and other drug abuse services in any county, regardless of whether the county is a pilot county under s. 48.547.

48.361(2)(am) (am)

48.361(2)(am)1.1. If a court in a county that has an alcohol or other drug abuse program under s. 48.547 finds that payment is not attainable under par. (a), the court may order payment in accordance with par. (b).

48.361(2)(am)2. 2. If a court in a county that does not have an alcohol and other drug abuse program under s. 48.547 finds that payment is not attainable under par. (a), the court may order payment in accordance with s. 48.345 (6) (a), 48.347 (4) (a) or 48.36.

48.361(2)(b) (b)

48.361(2)(b)1.1. In counties that have an alcohol and other drug abuse program under s. 48.547, in addition to using the alternative provided for under par. (a), the court may order a county department of human services established under s. 46.23 or a county department established under s. 51.42 or 51.437 in the child's county of legal residence to pay for the court-ordered alcohol and other drug abuse services whether or not custody has been taken from the parent.

48.361(2)(b)1m. 1m. In counties that have an alcohol and other drug abuse program under s. 48.547, in addition to using the alternative provided for under par. (a), the court may order a county department of human services established under s. 46.23 or a county department established under s. 51.42 or 51.437 in the adult expectant mother's county of legal residence to pay for the court-ordered alcohol and other drug abuse services provided for the adult expectant mother.

48.361(2)(b)2. 2. If a judge orders a county department established under s. 51.42 or 51.437 to provide alcohol and other drug abuse services under this paragraph, the provision of the alcohol and other drug abuse services shall be subject to conditions specified in ch. 51.

48.361(2)(c) (c) Payment for alcohol and other drug abuse services by a county department under this section does not prohibit the county department from contracting with another county department or approved treatment facility for the provision of alcohol and other drug abuse services. Payment by the county under this section does not prevent recovery of reasonable contribution toward the costs of the court-ordered alcohol and other drug abuse services from the parent or adult expectant mother which is based upon the ability of the parent or adult expectant mother to pay. This subsection is subject to s. 49.32 (1).

48.361 History History: 1987 a. 339; 1989 a. 56 s. 259; 1993 a. 446; 1995 a. 77, 275; 1997 a. 292; 2007 a. 20.



48.362 Payment for certain special treatment or care services.

48.362  Payment for certain special treatment or care services.

48.362(1)(1) In this section, "special treatment or care" has the meaning given in s. 48.02 (17m), except that it does not include alcohol and other drug abuse services.

48.362(2) (2) This section applies to the payment of court-ordered special treatment or care under s. 48.345 (6) (a), whether or not custody has been taken from the parent, and to the payment of court-ordered special treatment or care under s. 48.347 (4) (a).

48.362(3) (3) If a child's parent neglects, refuses or is unable to provide court-ordered special treatment or care for the child through his or her health insurance or other 3rd-party payments, notwithstanding s. 48.36 (3), the judge may order the parent to pay for the court-ordered special treatment or care. If the parent consents to provide court-ordered special treatment or care for a child through his or her health insurance or other 3rd-party payments but the health insurance provider or other 3rd-party payer refuses to provide the court-ordered special treatment or care, the judge may order the health insurance provider or 3rd-party payer to pay for the court-ordered special treatment or care in accordance with the terms of the parent's health insurance policy or other 3rd-party payment plan.

48.362(3m) (3m) If an adult expectant mother neglects, refuses or is unable to obtain court-ordered special treatment or care for herself through her health insurance or other 3rd-party payments, the judge may order the adult expectant mother to pay for the court-ordered special treatment or care. If the adult expectant mother consents to obtain court-ordered special treatment or care for herself through her health insurance or other 3rd-party payments but the health insurance provider or other 3rd-party payer refuses to provide the court-ordered special treatment or care, the judge may order the health insurance provider or 3rd-party payer to pay for the court-ordered special treatment or care in accordance with the terms of the adult expectant mother's health insurance policy or other 3rd-party payment plan.

48.362(4) (4)

48.362(4)(a)(a) If the judge finds that payment is not attainable under sub. (3) or (3m), the judge may order the county department under s. 51.42 or 51.437 of the county of legal residence of the child or expectant mother to pay the cost of any court-ordered special treatment or care that is provided by or under contract with that county department.

48.362(4)(b) (b) Payment for special treatment or care by a county department under par. (a) does not prohibit the county department from contracting with another county department or approved treatment facility for the provision of special treatment or care.

48.362(4)(c) (c) A county department that pays for court-ordered special treatment or care under par. (a) may recover from the parent or adult expectant mother, based on the ability of the parent or adult expectant mother to pay, a reasonable contribution toward the costs of the court-ordered special treatment or care. This paragraph is subject to s. 49.32 (1).

48.362 History History: 1993 a. 446; 1995 a. 77, 275; 1997 a. 292; 2007 a. 20.



48.363 Revision of dispositional orders.

48.363  Revision of dispositional orders.

48.363(1) (1)

48.363(1)(a)(a) A child, the child's parent, guardian, legal custodian, or Indian custodian, an expectant mother, an unborn child by the unborn child's guardian ad litem, any person or agency bound by a dispositional order, or the district attorney or corporation counsel in the county in which the dispositional order was entered may request a revision in the order that does not involve a change in placement or a trial reunification, including a revision with respect to the amount of child support to be paid by a parent. The court may also propose a revision. The request or court proposal shall set forth in detail the nature of the proposed revision and what new information is available that affects the advisability of the court's disposition. The request or court proposal shall be submitted to the court. The court shall hold a hearing on the matter prior to any revision of the dispositional order if the request or court proposal indicates that new information is available which affects the advisability of the court's dispositional order, unless written waivers of objections to the revision are signed by all parties entitled to receive notice and the court approves.

48.363(1)(b) (b) If a hearing is held, at least 3 days before the hearing the court shall notify the child, the child's parent, guardian, legal custodian, and Indian custodian, all parties bound by the dispositional order, the child's foster parent or other physical custodian described in s. 48.62 (2), the child's court-appointed special advocate, the district attorney or corporation counsel in the county in which the dispositional order was entered, and, if the child is an Indian child who is placed outside the home of his or her parent or Indian custodian, the Indian child's tribe. If the child is the expectant mother of an unborn child under s. 48.133, the court shall also notify the unborn child by the unborn child's guardian ad litem. If the proceeding involves an adult expectant mother of an unborn child under s. 48.133, the court shall notify the adult expectant mother, the unborn child through the unborn child's guardian ad litem, all parties bound by the dispositional order, and the district attorney or corporation counsel in the county in which the dispositional order was entered, at least 3 days prior to the hearing. A copy of the request or proposal shall be attached to the notice. If all parties consent, the court may proceed immediately with the hearing. No revision may extend the effective period of the original order.

48.363(1)(c) (c) If the proposed revision is for a change in the amount of child support to be paid by a parent, the court shall order the child's parent to provide a statement of income, assets, debts and living expenses to the court and the person or agency primarily responsible for implementing the dispositional order by a date specified by the court. The clerk of court shall provide, without charge, to any parent ordered to provide a statement of income, assets, debts, and living expenses a document setting forth the percentage standard established by the department under s. 49.22 (9) and the manner of its application established by the department under s. 49.345 (14) (g) and listing the factors that a court may consider under s. 49.345 (14) (c).

48.363(1)(d) (d) If the court orders the child's parent to provide a statement of income, assets, debts and living expenses to the court or if the court orders the child's parent to provide that statement to the person or agency primarily responsible for implementing the dispositional order and that person or agency is not the county department or, in a county having a population of 500,000 or more, the department, the court shall also order the child's parent to provide that statement to the county department or, in a county having a population of 500,000 or more, the department by a date specified by the court. The county department or, in a county having a population of 500,000 or more, the department shall provide, without charge, to the parent a form on which to provide that statement, and the parent shall provide that statement on that form. The county department or, in a county having a population of 500,000 or more, the department shall use the information provided in the statement to determine whether the department may claim federal foster care and adoption assistance reimbursement under 42 USC 670 to 679a for the cost of providing care for the child.

48.363(1m) (1m) If a hearing is held under sub. (1) (a), any party may present evidence relevant to the issue of revision of the dispositional order. In addition, the court shall give a foster parent or other physical custodian described in s. 48.62 (2) of the child a right to be heard at the hearing by permitting the foster parent or other physical custodian to make a written or oral statement during the hearing, or to submit a written statement prior to the hearing, relevant to the issue of revision. A foster parent or other physical custodian described in s. 48.62 (2) who receives notice of a hearing under sub. (1) (a) and a right to be heard under this subsection does not become a party to the proceeding on which the hearing is held solely on the basis of receiving that notice and right to be heard.

48.363(2) (2) If the court revises a dispositional order with respect to the amount of child support to be paid by a parent for the care and maintenance of the parent's minor child who has been placed by a court order under this chapter in a residential, nonmedical facility, the court shall determine the liability of the parent in the manner provided in s. 49.345 (14).

48.363 History History: 1977 c. 354; 1979 c. 300; 1985 a. 172; 1993 a. 481; 1995 a. 275, 404; 1997 a. 3, 80, 237, 292; 1999 a. 103, 149; 2001 a. 38, 109; 2007 a. 20; 2009 a. 28, 79, 94; 2011 a. 181, 258.

48.363 Annotation Sub. (1) does not set the procedure to adjudicate the issue of residence for an incompetent minor whose parent's residence has changed. Waukesha County v. Dodge County, 229 Wis. 2d 766, 601 N.W.2d 296 (Ct. App. 1999), 98-3022.



48.365 Extension of orders.

48.365  Extension of orders.

48.365(1) (1) In this section, a child is considered to have been placed outside of his or her home on the date on which the child was first removed from his or her home.

48.365(1m) (1m) The parent, child, guardian, legal custodian, Indian custodian, expectant mother, unborn child by the unborn child's guardian ad litem, any person or agency bound by the dispositional order, the district attorney or corporation counsel in the county in which the dispositional order was entered, or the court on its own motion may request an extension of an order under s. 48.355 including an order under s. 48.355 that was entered before the child was born. The request shall be submitted to the court that entered the order. An order under s. 48.355 may be extended only as provided in this section.

48.365(2) (2) No order may be extended without a hearing. The court shall provide notice of the time and place of the hearing to the child, the child's parent, guardian, legal custodian, and Indian custodian, all the parties present at the original hearing, the child's foster parent or other physical custodian described in s. 48.62 (2), the child's court-appointed special advocate, the district attorney or corporation counsel in the county in which the dispositional order was entered and, if the child is an Indian child who is placed outside the home of his or her parent or Indian custodian, the Indian child's tribe. If the child is an expectant mother of an unborn child under s. 48.133, the court shall also notify the unborn child by the unborn child's guardian ad litem. If the extension hearing involves an adult expectant mother of an unborn child under s. 48.133, the court shall notify the adult expectant mother, the unborn child through the unborn child's guardian ad litem, all the parties present at the original hearing, and the district attorney or corporation counsel in the county in which the dispositional order was entered, of the time and place of the hearing.

48.365(2g) (2g)

48.365(2g)(a)(a) At the hearing the person or agency primarily responsible for providing services to the child or expectant mother shall file with the court a written report stating to what extent the dispositional order has been meeting the objectives of the plan for the rehabilitation or care and treatment of the child or for the rehabilitation and treatment of the expectant mother and the care of the unborn child.

48.365(2g)(b) (b) If the child is placed outside of his or her home, the report shall include all of the following:

48.365(2g)(b)1. 1. A copy of the report of the review panel under s. 48.38 (5), if any, and a response to the report from the agency primarily responsible for providing services to the child.

48.365(2g)(b)2. 2. An evaluation of the child's adjustment to the placement and of any progress the child has made, suggestions for amendment of the permanency plan, and specific information showing the efforts that have been made to achieve the permanency goal of the permanency plan, including, if applicable, the efforts of the parents to remedy the factors that contributed to the child's placement.

48.365(2g)(b)3. 3. If the child has been placed outside of his or her home in a foster home, group home, residential care center for children and youth, or shelter care facility for 15 of the most recent 22 months, not including any period during which the child was a runaway from the out-of-home placement or was residing in a trial reunification home, a statement of whether or not a recommendation has been made to terminate the parental rights of the parents of the child. If a recommendation for a termination of parental rights has been made, the statement shall indicate the date on which the recommendation was made, any previous progress made to accomplish the termination of parental rights, any barriers to the termination of parental rights, specific steps to overcome the barriers and when the steps will be completed, reasons why adoption would be in the best interest of the child, and whether or not the child should be registered with the adoption information exchange. If a recommendation for termination of parental rights has not been made, the statement shall include an explanation of the reasons why a recommendation for termination of parental rights has not been made. If the lack of appropriate adoptive resources is the primary reason for not recommending a termination of parental rights, the agency shall recommend that the child be registered with the adoption information exchange or report the reason why registering the child is contrary to the best interest of the child.

48.365(2g)(b)4. 4. If the child is an Indian child who is placed outside the home of his or her parent or Indian custodian, specific information showing that active efforts under s. 48.028 (4) (d) 2. have been made to prevent the breakup of the Indian child's family and that those efforts have proved unsuccessful.

48.365(2g)(c) (c) In cases where the child has not been placed outside the home, the report shall contain a description of efforts that have been made by all parties concerned toward meeting the objectives of treatment, care or rehabilitation, an explanation of why these efforts have not yet succeeded in meeting the objective, and anticipated future planning for the child.

48.365(2m) (2m)

48.365(2m)(a)(a)

48.365(2m)(a)1.1. Any party may present evidence relevant to the issue of extension. If the child is placed outside of his or her home, the person or agency primarily responsible for providing services to the child shall present as evidence specific information showing that the person or agency has made reasonable efforts to achieve the permanency goal of the child's permanency plan, including, if appropriate, through an out-of-state placement. If an Indian child is placed outside the home of his or her parent or Indian custodian, the person or agency primarily responsible for providing services to the Indian child shall also present as evidence specific information showing that active efforts under s. 48.028 (4) (d) 2. have been made to prevent the breakup of the Indian child's family and that those efforts have proved unsuccessful.

48.365(2m)(a)1m. 1m. The judge shall make findings of fact and conclusions of law based on the evidence. The findings of fact shall include a finding as to whether reasonable efforts were made by the person or agency primarily responsible for providing services to the child to achieve the permanency goal of the child's permanency plan, including, if appropriate, through an out-of-state placement. If the child is an Indian child who is placed outside the home of his or her parent or Indian custodian, the findings of fact shall also include a finding that active efforts under s. 48.028 (4) (d) 2. were made to prevent the breakup of the Indian child's family and that those efforts have proved unsuccessful. An order shall be issued under s. 48.355.

48.365(2m)(a)1r. 1r.

48.365(2m)(a)1r.a.a. If the child is placed outside of his or her home and if the child has one or more siblings, as defined in s. 48.38 (4) (br) 1., who have also been placed outside the home, the person or agency primarily responsible for providing services to the child shall present as evidence specific information showing that the agency has made reasonable efforts to place the child in a placement that enables the sibling group to remain together, unless the court has determined that a joint placement would be contrary to the safety or well-being of the child or any of those siblings, in which case the agency shall present as evidence specific information showing that agency has made reasonable efforts to provide for frequent visitation or other ongoing interaction between the child and the siblings, unless the court has determined that such visitation or interaction would be contrary to the safety or well-being of the child or any of those siblings.

48.365(2m)(a)1r.b. b. If the child is placed outside the home and if the child has one or more siblings, as defined in s. 48.38 (4) (br) 1., who have also been placed outside the home, the findings of fact shall include a finding as to whether reasonable efforts have been made by the agency primarily responsible for providing services to the child to place the child in a placement that enables the sibling group to remain together, unless the court has determined that a joint placement would be contrary to the safety or well-being of the child or any of those siblings, in which case the findings of fact shall include a finding as to whether reasonable efforts have been made by the agency to provide for frequent visitation or other ongoing interaction between the child and the siblings, unless the court has determined that such visitation or interaction would be contrary to the safety or well-being of the child or any of those siblings.

48.365(2m)(a)2. 2. If the judge finds that any of the circumstances specified in s. 48.355 (2d) (b) 1. to 5. applies with respect to a parent, the order shall include a determination that the person or agency primarily responsible for providing services to the child is not required to make reasonable efforts with respect to the parent to make it possible for the child to return safely to his or her home.

48.365(2m)(a)3. 3. The judge shall make the findings under subd. 1m. relating to reasonable efforts to achieve the permanency goal of the child's permanency plan and the findings under subd. 2. on a case-by-case basis based on circumstances specific to the child and shall document or reference the specific information on which those findings are based in the order issued under s. 48.355. An order that merely references subd. 1m. or 2. without documenting or referencing that specific information in the order or an amended order that retroactively corrects an earlier order that does not comply with this subdivision is not sufficient to comply with this subdivision.

48.365(2m)(ad) (ad) If the judge finds that any of the circumstances under s. 48.355 (2d) (b) 1. to 5. applies with respect to a parent, the judge shall hold a hearing under s. 48.38 (4m) within 30 days after the date of that finding to determine the permanency goal and, if applicable any concurrent permanency goals for the child.

48.365(2m)(ag) (ag) The court shall give a foster parent or other physical custodian described in s. 48.62 (2) who is notified of a hearing under sub. (2) a right to be heard at the hearing by permitting the foster parent or other physical custodian to make a written or oral statement during the hearing, or to submit a written statement prior to the hearing, relevant to the issue of extension. A foster parent or other physical custodian who receives notice of a hearing under sub. (2) and a right to be heard under this paragraph does not become a party to the proceeding on which the hearing is held solely on the basis of receiving that notice and having the right to be heard.

48.365(2m)(b) (b) If a child has been placed outside the home under s. 48.345, or if an adult expectant mother has been placed outside the home under s. 48.347, and an extension is ordered under this subsection, the judge shall state in the record the reason for the extension.

48.365(3) (3) The appearance of any child may be waived by consent of the child, counsel or guardian ad litem.

48.365(4) (4) The judge shall determine which dispositions are to be considered for extensions.

48.365(5) (5) Except as provided in s. 48.368, an order under this section that continues the placement of a child in his or her home or that relates to an unborn child of an adult expectant mother shall be for a specified length of time not to exceed one year after its date of entry. Except as provided in s. 48.368, an order under this section that continues the placement of a child in an out-of-home placement shall be for a specified length of time not to exceed the date on which the child reaches 18 years of age, one year after the date of entry of the order, or, if the child is a full-time student at a secondary school or its vocational or technical equivalent and is reasonably expected to complete the program before reaching 19 years of age, the date on which the child reaches 19 years of age, whichever is later.

48.365(6) (6) If a request to extend a dispositional order is made prior to the termination of the order, but the court is unable to conduct a hearing on the request prior to the termination date, the court may extend the order for a period of not more than 30 days, not including any period of delay resulting from any of the circumstances specified in s. 48.315 (1). The court shall grant appropriate relief as provided in s. 48.315 (3) with respect to any request to extend a dispositional order on which a hearing is not held within the time period specified in this subsection. Failure to object if a hearing is not held within the time period under this subsection waives any challenge to the court's competency to act on the request.

48.365(7) (7) Nothing in this section may be construed to allow any changes in placement or trial reunifications. Changes in placement may take place only under s. 48.357, and trial reunifications may take place only under s. 48.358.

48.365 History History: 1977 c. 354; 1979 c. 300; 1983 a. 351, 399, 538; 1985 a. 172; 1987 a. 383; 1989 a. 31, 86, 107, 359; 1993 a. 16, 98, 377, 446; 1995 a. 27, 77, 275; 1997 a. 27, 80, 237, 292; 1999 a. 32, 149; 2001 a. 109; 2007 a. 199; 2009 a. 28, 79, 94, 185; 2011 a. 181, 258; 2011 a. 260 s. 80; s. 13.92 (2) (i).

48.365 Annotation An extension under sub. (6) does not deprive a juvenile of liberty without due process. In Interest of S.D.R. 109 Wis. 2d 567, 326 N.W.2d 762 (1982).

48.365 Annotation The court may extend a dispositional order for 30 days under sub. (6) to consider a petition to extend the original order even when the juvenile turns 18 during the extension period. In Interest of W.P. 153 Wis. 2d 50, 449 N.W.2d 615 (1990).



48.366 Extended court jurisdiction.

48.366  Extended court jurisdiction.

48.366(1) (1)  Applicability.

48.366(1)(a)(a) Subject to par. (c), if the person committed any crime specified under s. 940.01, 940.02, 940.05, 940.21, 940.225 (1) (a) to (c), 948.03, or 948.04, is adjudged delinquent on that basis, and is placed in a juvenile correctional facility under s. 48.34 (4m), 1993 stats., the court shall enter an order extending its jurisdiction as follows:

48.366(1)(a)1. 1. If the act for which the person was adjudged delinquent was a violation of s. 940.01, the order shall remain in effect until the person reaches 25 years of age or until the termination of the order under sub. (6), whichever occurs earlier.

48.366(1)(a)2. 2. If the act for which the person was adjudged delinquent was any other violation specified in this paragraph, the order shall remain in effect until the person reaches 21 years of age or until the termination of the order under sub. (6), whichever occurs earlier.

48.366(1)(b) (b) Subject to par. (c), if the person committed a crime specified in s. 940.20 (1) or 946.43 while placed in a juvenile correctional facility and is adjudged delinquent on that basis following transfer of jurisdiction under s. 970.032, the court shall enter an order extending its jurisdiction until the person reaches 21 years of age or until termination of the order under sub. (6), whichever occurs earlier.

48.366(1)(c) (c) A court may not enter an order extending its jurisdiction as provided in par. (a) or (b) with respect to any violation committed after June 30, 1996.

48.366(5) (5) Revision of order.

48.366(5)(a)(a) Any of the following may petition the court for a revision of an order:

48.366(5)(a)1. 1. The person subject to the order.

48.366(5)(a)2. 2. The department of corrections or county department ordered under s. 48.34 (4n), 1993 stats., to provide aftercare supervision of the person.

48.366(5)(b) (b) The department of corrections or county department may, at any time, file a petition proposing either release of a person subject to an order to aftercare supervision or revocation of the person's aftercare supervision. The petition shall set forth in detail:

48.366(5)(b)1. 1. The proposed treatment and supervision plan and proposed institutional placement, if any.

48.366(5)(b)2. 2. Any available information that is relevant to the advisability of revising the order.

48.366(5)(c) (c) The person subject to an order may, no more often than once each year, file a petition proposing his or her release to aftercare supervision. The petition shall set forth in detail:

48.366(5)(c)1. 1. The proposed conditions of aftercare supervision.

48.366(5)(c)2. 2. Any available information that is relevant to the advisability of revising the order.

48.366(5)(d) (d)

48.366(5)(d)1.1. At the time the department of corrections or county department files a petition under par. (a), it shall provide written notice of the petition to the person who is the subject of the petition. The notice to the person who is the subject of the petition shall state that the person has a right to request a hearing on the petition and, if the petition is for revocation of a person's aftercare supervision, that the person has the right to counsel. The department of corrections or county department shall also provide written notice of the petition to the office of the district attorney that filed the petition on the basis of which the child was adjudged delinquent and the victim, if any, of the delinquent act.

48.366(5)(d)2. 2. At the time a person subject to an order files a petition under par. (a), the person shall provide written notice of the petition to the department of corrections or county department, as applicable.

48.366(5)(e) (e) In making a determination under this subsection, the court shall balance the needs of the person with the protection of the public.

48.366(5)(f) (f) If the court grants a petition to release a person to aftercare supervision and the person's county of residence is one in which the county department provides aftercare supervision, the department of corrections may contract with the county department under s. 301.08 (2) for aftercare supervision of the person.

48.366(5)(g) (g) Sections 48.357 and 48.363 do not apply to orders under this subsection.

48.366(6) (6) Petition for discharge; hearings.

48.366(6)(a)(a) Any of the following may petition the court that entered an order to terminate the order and to discharge the person subject to the order from supervision:

48.366(6)(a)1. 1. The person subject to the order.

48.366(6)(a)2. 2. The department of corrections or county department ordered under s. 48.34 (4n), 1993 stats., to provide aftercare supervision of the person.

48.366(6)(b) (b) The petition shall state the factual basis for the petitioner's belief that discharge will not pose a threat of bodily harm to other persons. The department of corrections or county department may file a petition at any time. The person subject to the order may file a petition not more often than once a year.

48.366(6)(c) (c)

48.366(6)(c)1.1. At the time the department of corrections or county department files a petition under par. (a), it shall provide written notice of the petition to the person who is the subject of the petition. The notice to the person who is the subject of the petition shall state that the person has the right to counsel. The department of corrections or county department shall also provide written notice of the petition to the office of the district attorney that filed the petition on the basis of which the person was adjudged delinquent and to the victim, if any, of the delinquent act.

48.366(6)(c)2. 2. At the time a person subject to an order files a petition under par. (a), he or she shall provide written notice of the petition to the department of corrections or county department, whichever has been ordered under s. 48.34 (4n), 1993 stats., to provide aftercare supervision of the person.

48.366(6)(d) (d) If the court denies the petition, the person shall remain under the jurisdiction of the court until the expiration of the order or until a subsequent petition for discharge under this subsection is granted, whichever is sooner.

48.366(7) (7) Notice of hearing. Upon receipt of a request for a hearing under sub. (5) or upon receipt of a petition under sub. (6), the court shall set a date for a hearing on the matter. In any of those cases, the court shall notify the department of corrections and each person specified in sub. (5) (d) 1. or (6) (c) 1. of the hearing at least 7 days before the hearing, except that if any such person lives outside of this state, the notice shall be mailed at least 14 days before the hearing.

48.366(8) (8) Transfer to or between facilities. The department of corrections may transfer a person subject to an order between juvenile correctional facilities. After the person attains the age of 17 years, the department of corrections may place the person in a state prison named in s. 302.01, except that the department of corrections may not place any person under the age of 18 years in the correctional institution authorized in s. 301.16 (1n). If the department of corrections places a person subject to an order under this section in a state prison, that department shall provide services for that person from the appropriate appropriation under s. 20.410 (1). The department of corrections may transfer a person placed in a state prison under this subsection to or between state prisons named in s. 302.01 without petitioning for revision of the order under sub. (5) (a), except that the department of corrections may not transfer any person under the age of 18 years to the correctional institution authorized in s. 301.16 (1n).

48.366 History History: 1987 a. 27; 1989 a. 31, 107, 359; 1993 a. 98, 385; 1995 a. 27, 77; 1997 a. 27, 35; 2001 a. 16; 2005 a. 344.



48.368 Continuation of dispositional orders.

48.368  Continuation of dispositional orders.

48.368(1) (1) If a petition for termination of parental rights is filed under s. 48.41 or 48.415 or an appeal from a judgment terminating or denying termination of parental rights is filed during the year in which a dispositional order under s. 48.355, an extension order under s. 48.365, a voluntary agreement for placement of the child under s. 48.63, or a guardianship order under ch. 880, 2003 stats., or s. 48.977 or ch. 54 is in effect, the dispositional or extension order, voluntary agreement, or guardianship order shall remain in effect until all proceedings related to the filing of the petition or an appeal are concluded.

48.368(2) (2) If a child's placement with a guardian appointed under s. 48.977 (2) is designated by the court under s. 48.977 (3) as a permanent foster placement for the child while a dispositional order under s. 48.345, a revision order under s. 48.363 or an extension order under s. 48.365 is in effect with respect to the child, such dispositional order, revision order or extension order shall remain in effect until the earliest of the following:

48.368(2)(a) (a) Thirty days after the guardianship terminates under s. 48.977 (7).

48.368(2)(b) (b) A court enters a change in placement order under s. 48.357.

48.368(2)(c) (c) A court order terminates such dispositional order, revision order or extension order.

48.368(2)(d) (d) The child attains the age of 18 years.

48.368 History History: 1989 a. 86; 1993 a. 446; Stats. 1993 s. 48.368; 1995 a. 275; 1997 a. 80; 2005 a. 293; 2007 a. 45.



48.37 Costs and fees.

48.37  Costs and fees.

48.37(1)(1) A court assigned to exercise jurisdiction under this chapter and ch. 938 may not impose costs, fees, or surcharges under ch. 814 against a child under 14 years of age but may impose costs, fees, and surcharges under ch. 814 against a child 14 years of age or older.

48.37(2) (2) Notwithstanding sub. (1), no costs, fees, or surcharges may be imposed under ch. 814 against any child in a circuit court exercising jurisdiction under s. 48.16.

48.37 History History: 1977 c. 354, 449; 1979 c. 300, 359; 1987 a. 27; 1991 a. 263; 1993 a. 387; 1995 a. 77; 2003 a. 139.



48.371 Access to certain information by substitute care provider.

48.371  Access to certain information by substitute care provider.

48.371(1)(1) If a child is placed in a foster home, group home, or residential care center for children and youth or in the home of a relative other than a parent, including a placement under s. 48.205 or 48.21, the agency, as defined in s. 48.38 (1) (a), that placed the child or arranged for the placement of the child shall provide the following information to the foster parent, relative, or operator of the group home or residential care center for children and youth at the time of placement or, if the information has not been provided to the agency by that time, as soon as possible after the date on which the agency receives that information, but not more than 2 working days after that date:

48.371(1)(a) (a) Results of an HIV test, as defined in s. 252.01 (2m), of the child, as provided under s. 252.15 (3m) (d) 15., including results included in a court report or permanency plan. At the time that the HIV test results are provided, the agency shall notify the foster parent, relative, or operator of the group home or residential care center for children and youth of the confidentiality requirements under s. 252.15 (6).

48.371(1)(b) (b) Results of any tests of the child to determine the presence of viral hepatitis, type B, including results included in a court report or permanency plan.

48.371(1)(c) (c) Any other medical information concerning the child that is necessary for the care of the child.

48.371(3) (3) At the time of placement of a child in a foster home, group home, or residential care center for children and youth or in the home of a relative other than a parent or, if the information is not available at that time, as soon as possible after the date on which the court report or permanency plan has been submitted, but no later than 7 days after that date, the agency, as defined in s. 48.38 (1) (a), responsible for preparing the child's permanency plan shall provide to the foster parent, relative, or operator of the group home or residential care center for children and youth information contained in the court report submitted under s. 48.33 (1), 48.365 (2g), 48.425 (1), 48.831 (2), or 48.837 (4) (c) or permanency plan submitted under s. 48.355 (2e), 48.38, 48.43 (1) (c) or (5) (c), 48.63 (4) or (5) (c), or 48.831 (4) (e) relating to findings or opinions of the court or agency that prepared the court report or permanency plan relating to any of the following:

48.371(3)(a) (a) Any mental, emotional, cognitive, developmental, or behavioral disability of the child.

48.371(3)(b) (b) Any involvement of the child in any criminal gang, as defined in s. 939.22 (9), or in any other group in which any child was traumatized as a result of his or her association with that group.

48.371(3)(c) (c) Any involvement of the child in any activities that are harmful to the child's physical, mental, or moral well-being.

48.371(3)(d) (d) Any involvement of the child, whether as victim or perpetrator, in sexual intercourse or sexual contact in violation of s. 940.225, 948.02, 948.025, or 948.085, prostitution in violation of s. 944.30, trafficking in violation of s. 940.302 (2) if s. 940.302 (2) (a) 1. b. applies, sexual exploitation of a child in violation of s. 948.05, trafficking of a child in violation of s. 948.051, or causing a child to view or listen to sexual activity in violation of s. 948.055, if the information is necessary for the care of the child or for the protection of any person living in the foster home, group home, or residential care center for children and youth or in the home of the relative.

48.371(3)(e) (e) The religious affiliation or belief of the child.

48.371(4) (4) Subsection (1) does not preclude an agency, as defined in s. 48.38 (1) (a), that is arranging for the placement of a child from providing the information specified in sub. (1) (a) to (c) to a person specified in sub. (1) (intro.) before the time of placement of the child. Subsection (3) does not preclude an agency, as defined in s. 48.38 (1) (a), responsible for preparing a child's court report or permanency plan from providing the information specified in sub. (3) (a) to (e) to a person specified in sub. (3) (intro.) before the time of placement of the child.

48.371(5) (5) Except as permitted under s. 252.15 (6), a foster parent, relative, or operator of a group home or residential care center for children and youth that receives any information under sub. (1) or (3), other than the information described in sub. (3) (e), shall keep the information confidential and may disclose that information only for the purposes of providing care for the child or participating in a court hearing or permanency review concerning the child.

48.371 History History: 1993 a. 395; 1995 a. 275; 1997 a. 272; 2001 a. 59, 69, 105; 2005 a. 232, 277; 2007 a. 97, 116; 2009 a. 28, 209; 2011 a. 181, 260.



48.373 Medical authorization.

48.373  Medical authorization.

48.373(1) (1) The court assigned to exercise jurisdiction under this chapter and ch. 938 may authorize medical services including surgical procedures when needed if the court assigned to exercise jurisdiction under this chapter and ch. 938 determines that reasonable cause exists for the services and that the minor is within the jurisdiction of the court assigned to exercise jurisdiction under this chapter and ch. 938 and consents.

48.373(2) (2) Section 48.375 (7) applies if the medical service authorized under sub. (1) is an abortion.

48.373(3) (3) In a proceeding under s. 48.375 (7), a circuit court exercising jurisdiction under s. 48.16 may not authorize any medical services other than the performance or inducement of an abortion.

48.373 History History: 1971 c. 105; 1977 c. 354 s. 64; 1977 c. 449; Stats. 1977 s. 48.373; 1991 a. 263; 1993 a. 32; 1995 a. 77.



48.375 Parental consent required prior to abortion; judicial waiver procedure.

48.375  Parental consent required prior to abortion; judicial waiver procedure.

48.375(1) (1)  Legislative findings and intent.

48.375(1)(a)(a) The legislature finds that:

48.375(1)(a)1. 1. Immature minors often lack the ability to make fully informed choices that take account of both immediate and long-range consequences.

48.375(1)(a)2. 2. The medical, emotional and psychological consequences of abortion and of childbirth are serious and can be lasting, particularly when the patient is immature.

48.375(1)(a)3. 3. The capacity to become pregnant and the capacity for mature judgment concerning the wisdom of bearing a child or of having an abortion are not necessarily related.

48.375(1)(a)4. 4. Parents ordinarily possess information essential to a physician's exercise of the physician's best medical judgment concerning a minor.

48.375(1)(a)5. 5. Parents who are aware that their minor is pregnant or has had an abortion may better ensure that she receives adequate medical attention during her pregnancy or after her abortion.

48.375(1)(a)6. 6. Parental knowledge of a minor's pregnancy and parental consent to an abortion are usually desirable and in the best interest of the minor.

48.375(1)(b) (b) It is the intent of the legislature in enacting this section to further the purposes set forth in s. 48.01, and in particular to further the important and compelling state interests in:

48.375(1)(b)1. 1. Protecting minors against their own immaturity.

48.375(1)(b)2. 2. Fostering the family structure and preserving it as a viable social unit.

48.375(1)(b)3. 3. Protecting the rights of parents to rear minors who are members of their households.

48.375(2) (2) Definitions. In this section:

48.375(2)(a) (a) "Abortion" means the use of any instrument, medicine, drug or any other substance or device with intent to terminate the pregnancy of a minor after implantation of a fertilized human ovum and with intent other than to increase the probability of a live birth, to preserve the life or health of the infant after live birth or to remove a dead fetus.

48.375(2)(b) (b) "Adult family member" means any of the following who is at least 25 years of age:

48.375(2)(b)1. 1. Grandparent.

48.375(2)(b)2. 2. Aunt.

48.375(2)(b)3. 3. Uncle.

48.375(2)(b)4. 4. Sister.

48.375(2)(b)5. 5. Brother.

48.375(2)(c) (c) "Counselor" means a physician including a physician specializing in psychiatry, a licensed psychologist, as defined in s. 455.01 (4), or an ordained member of the clergy. "Counselor" does not include any person who is employed by or otherwise affiliated with a reproductive health care facility, a family planning clinic or a family planning agency; any person affiliated with the performance of abortions, except abortions performed to save the life of the mother; or any person who may profit from giving advice to seek an abortion.

48.375(2)(d) (d) Notwithstanding s. 48.02 (2m), "court" means any circuit court within this state.

48.375(2)(e) (e) "Emancipated minor" means a minor who is or has been married; a minor who has previously given birth; or a minor who has been freed from the care, custody and control of her parents, with little likelihood of returning to the care, custody and control prior to marriage or prior to reaching the age of majority.

48.375(2)(em) (em) "Member of the clergy" has the meaning given in s. 765.002 (1).

48.375(2)(g) (g) "Physician" means a person licensed to practice medicine and surgery under ch. 448.

48.375(2)(h) (h) "Referring physician" means a physician who refers a minor to another physician for the purpose of obtaining an abortion.

48.375(3) (3) Applicability. This section applies whether or not the minor who initiates the proceeding is a resident of this state.

48.375(4) (4) Parental consent required.

48.375(4)(a)(a) Except as provided in this section, no person may perform or induce an abortion on or for a minor who is not an emancipated minor unless the person is a physician and one of the following applies:

48.375(4)(a)1. 1. The person or the person's agent has, either directly or through a referring physician or his or her agent, received and made part of the minor's medical record, under the requirements of s. 253.10, the voluntary and informed written consent of the minor and the voluntary and informed written consent of one of her parents; or of the minor's guardian or legal custodian, if one has been appointed; or of an adult family member of the minor; or of one of the minor's foster parents, if the minor has been placed in a foster home and the minor's parent has signed a waiver granting the department, a county department, or the foster parent the authority to consent to medical services or treatment on behalf of the minor.

48.375(4)(a)2. 2. The court has granted a petition under sub. (7).

48.375(4)(b) (b) Paragraph (a) does not apply if the person who intends to perform or induce the abortion is a physician and any of the following occurs:

48.375(4)(b)1. 1. The person who intends to perform or induce the abortion believes, to the best of his or her medical judgment based on the facts of the case before him or her, that a medical emergency exists that complicates the pregnancy so as to require an immediate abortion.

48.375(4)(b)1g. 1g. The minor provides the person who intends to perform or induce the abortion with a written statement, signed and dated by the minor, in which the minor swears that the pregnancy is the result of a sexual assault in violation of s. 940.225 (1), (2) or (3) in which the minor did not indicate a freely given agreement to have sexual intercourse. The person who intends to perform or induce the abortion shall place the statement in the minor's medical record and report the sexual intercourse as required under s. 48.981 (2) or (2m) (e). Any minor who makes a false statement under this subdivision, which the minor does not believe is true, is subject to a proceeding under s. 938.12 or 938.13 (12), whichever is applicable, based on a violation of s. 946.32 (2).

48.375(4)(b)1m. 1m. A physician who specializes in psychiatry or a licensed psychologist, as defined in s. 455.01 (4), states in writing that the physician or psychologist believes, to the best of his or her professional judgment based on the facts of the case before him or her, that the minor is likely to commit suicide rather than file a petition under s. 48.257 or approach her parent, or guardian or legal custodian, if one has been appointed, or an adult family member of the minor, or one of the minor's foster parents, if the minor has been placed in a foster home and the minor's parent has signed a waiver granting the department, a county department, or the foster parent the authority to consent to medical services or treatment on behalf of the minor, for consent.

48.375(4)(b)2. 2. The minor provides the person who intends to perform or induce the abortion with a written statement, signed and dated by the minor, that the pregnancy is the result of sexual intercourse with a caregiver specified in s. 48.981 (1) (am) 1., 2., 3., 4. or 8. The person who intends to perform or induce the abortion shall place the statement in the minor's medical record. The person who intends to perform or induce the abortion shall report the sexual intercourse as required under s. 48.981 (2m) (d) 1.

48.375(4)(b)3. 3. The minor provides the person who intends to perform or induce the abortion with a written statement, signed and dated by the minor, that a parent who has legal custody of the minor, or the minor's guardian or legal custodian, if one has been appointed, or an adult family member of the minor, or a foster parent, if the minor has been placed in a foster home and the minor's parent has signed a waiver granting the department, a county department, or the foster parent the authority to consent to medical services or treatment on behalf of the minor, has inflicted abuse on the minor. The person who intends to perform or induce the abortion shall place the statement in the minor's medical record. The person who intends to perform or induce the abortion shall report the abuse as required under s. 48.981 (2).

48.375(5) (5) Counseling. Any minor who is pregnant and who is seeking an abortion and any minor who has had an abortion may receive counseling from a counselor of her choice. A county department may refer the minor to a private counselor.

48.375(6) (6) Right to petition court for waiver. Any pregnant minor who is seeking an abortion in this state, and any member of the clergy on the minor's behalf, may file a petition specified under s. 48.257 with any court for a waiver of the parental consent requirement under sub. (4) (a) 1.

48.375(7) (7) Court procedure.

48.375(7)(a)(a) Receipt of petition; initial appearance. On the date that a petition under s. 48.257 is filed, or if it is impossible to do so on that day, on the next calendar day, the court shall hold an initial appearance in chambers at which the minor or the member of the clergy who filed the petition on behalf of the minor, if any, is present and shall do all of the following:

48.375(7)(a)1. 1. Appoint legal counsel under s. 48.23 (1m) (cm) for the minor if the minor is not represented by counsel.

48.375(7)(a)3. 3. Set a time for a hearing on the petition that will enable the court to act within the time period specified in par. (d) 1.

48.375(7)(a)4. 4. Notify the minor, the minor's counsel, if any, the member of the clergy who filed the petition on behalf of the minor, if any, and the minor's guardian ad litem, if any, of the time, date and place of the hearing.

48.375(7)(am) (am) Guardian ad litem; appointment. At the initial appearance under par. (a), the court may also, in its discretion, appoint a guardian ad litem under s. 48.235 (1) (d).

48.375(7)(b) (b) Hearing; evidence. The court shall hold a confidential hearing on a petition that is filed by a minor. The hearing shall be held in chambers, unless a public fact-finding hearing is demanded by the minor through her counsel. At the hearing, the court shall consider the report of the guardian ad litem, if any, and hear evidence relating to all of the following:

48.375(7)(b)1. 1. The emotional development, maturity, intellect and understanding of the minor.

48.375(7)(b)2. 2. The understanding of the minor about the nature of, possible consequences of and alternatives to the intended abortion procedure.

48.375(7)(b)3. 3. Any other evidence that the court may find useful in making the determination under par. (c).

48.375(7)(bm) (bm) Member of the clergy's affidavit. If a member of the clergy files a petition under s. 48.257 on behalf of a minor, the member of the clergy shall file with the petition an affidavit stating that the member of the clergy has met personally with the minor and has explored with the minor the alternative choices available to the minor for managing the pregnancy, including carrying the pregnancy to term and keeping the infant, carrying the pregnancy to term and placing the infant with a relative or with another family for adoption or having an abortion, and has discussed with the minor the possibility of involving one of the persons specified in sub. (4) (a) 1. in the minor's decision making concerning the pregnancy and whether or not in the opinion of the minor that involvement would be in the minor's best interests. The court may make the determination under par. (c) on the basis of the ordained member of the clergy's affidavit or may, in its discretion, require the minor to attend an interview with the court in chambers before making that determination. Any information supplied by a minor to a member of the clergy in preparation of the petition under s. 48.257 or the affidavit under this paragraph shall be kept confidential and may only be disclosed to the court in connection with a proceeding under this subsection.

48.375(7)(c) (c) Determination. The court shall grant the petition if the court finds that any of the following standards applies:

48.375(7)(c)1. 1. That the minor is mature and well-informed enough to make the abortion decision on her own.

48.375(7)(c)2. 2. That the performance or inducement of the abortion is in the minor's best interests.

48.375(7)(d) (d) Time period.

48.375(7)(d)1.1. The court shall make the determination under par. (c) and issue an order within 3 calendar days after the initial appearance unless the minor and her counsel, or the member of the clergy who filed the petition on behalf of the minor, if any, consent to an extension of the time period. The order shall be effective immediately. The court shall prepare and file with the clerk of court findings of fact, conclusions of law and a final order granting or denying the petition within 24 hours after making the determination and order. If the court grants the petition, the court shall immediately so notify the minor by personal service on her counsel, or the member of the clergy who filed the petition on behalf of the minor, if any, of a certified copy of the court's order granting the petition. If the court denies the petition, the court shall immediately so notify the minor by personal service on her counsel, or the member of the clergy who filed the petition on behalf of the minor, if any, of a copy of the court's order denying the petition and shall also notify the minor by her counsel, or the member of the clergy who filed the petition on behalf of the minor, if any, that she has a right to initiate an appeal under s. 809.105.

48.375(7)(d)1m. 1m. Except as provided under s. 48.315 (1) (b), (c), (f), and (h), if the court fails to act within the applicable time period specified under subd. 1. without the prior consent of the minor and the minor's counsel, if any, or the member of the clergy who filed the petition on behalf of the minor, if any, the minor and the minor's counsel, if any, or the member of the clergy, if any, shall select a temporary reserve judge, as defined in s. 753.075 (1) (b), to make the determination under par. (c) and issue an order granting or denying the petition and the chief judge of the judicial administrative district in which the court is located shall assign the temporary reserve judge selected by the minor and the minor's counsel, if any, or the member of the clergy, if any, to make the determination and issue the order. A temporary reserve judge assigned under this subdivision to make a determination under par. (c) and issue an order granting or denying a petition shall make the determination and issue the order within 2 calendar days after the assignment, unless the minor and her counsel, if any, or the member of the clergy who filed the petition on behalf of the minor, if any, consent to an extension of that time period. The order shall be effective immediately. The court shall prepare and file with the clerk of court findings of fact, conclusions of law and a final order granting or denying the petition, and shall notify the minor of the court's order, as provided under subd. 1.

48.375(7)(d)2. 2. Counsel for the minor, or the member of the clergy who filed the petition on behalf of the minor, if any, shall immediately, upon notification under subd. 1. or 1m. that the court has granted or denied the petition, notify the minor. If the court has granted the petition, counsel for the minor, or the member of the clergy who filed the petition on behalf of the minor, if any, shall hand deliver a certified copy of the court order to the person who intends to perform or induce the abortion. If with reasonable diligence the person who intends to perform or induce the abortion cannot be located for delivery, then counsel for the minor, or the member of the clergy who filed the petition on behalf of the minor, if any, shall leave a certified copy of the order with the person's agent at the person's principal place of business. If a clinic or medical facility is specified in the petition as the corporation, limited liability company, partnership or other unincorporated association that employs the person who intends to perform or induce the abortion, then counsel for the minor, or the member of the clergy who filed the petition on behalf of the minor, if any, shall hand deliver a certified copy of the order to an agent of the corporation, limited liability company, partnership or other unincorporated association at its principal place of business. There may be no service by mail or publication. The person or agent who receives the certified copy of the order under this subdivision shall place the copy in the minor's medical record.

48.375(7)(e) (e) Confidentiality. The identity of a minor who files or for whom is filed a petition under s. 48.257 and all records and other papers relating to a proceeding under this subsection shall be kept confidential except for use in a forfeiture action under s. 895.037 (2), a civil action filed under s. 895.037 (3) or a child abuse or neglect investigation under s. 48.981.

48.375(7)(f) (f) Certain persons barred from proceedings. No parent, or guardian or legal custodian, if one has been appointed, or foster parent, if the minor has been placed in a foster home and the minor's parent has signed a waiver granting the department, a county department, or the foster parent the authority to consent to medical services or treatment on behalf of the minor, or adult family member, of any minor who is seeking a court determination under this subsection may attend, intervene, or give evidence in any proceeding under this subsection.

48.375(8) (8) Appeal. An appeal by a minor from an order of the trial court denying a petition under sub. (7) may be taken to the court of appeals as a matter of right under s. 808.03 (1) and is governed by s. 809.105.

48.375(9) (9) Assistance to minors concerning parental consent for abortion. If a minor who is contemplating an abortion requests assistance from a county department under s. 46.215, 46.22 or 46.23 in seeking the consent of the minor's parent, guardian, or legal custodian, or in seeking the consent of an adult family member, for the contemplated abortion or in seeking a waiver from the circuit court, the county department shall provide assistance, including, if so requested, accompanying the minor as appropriate.

48.375 History History: 1991 a. 263, 315; 1993 a. 112, 230, 446; 1995 a. 77, 275, 309; 2001 a. 16, 103; 2007 a. 20 s. 892; 2007 a. 199; 2009 a. 28.

48.375 Annotation Any law requiring parental consent for a minor to obtain an abortion must ensure that the parent does not have absolute, and possibly arbitrary, veto power. Bellotti v. Baird, 443 U.S. 622 (1979).

48.375 Annotation The essential holding of Roe v. Wade allowing abortion is upheld, but various state restrictions on abortion are permissible. Planned Parenthood v. Casey, 505 U.S. 833, 120 L. Ed. 2d 674 (1992).



48.38 Permanency planning.

48.38  Permanency planning.

48.38(1) (1)  Definitions. In this section:

48.38(1)(a) (a) "Agency" means the department, a county department or a licensed child welfare agency.

48.38(1)(am) (am) "Independent agency" means a private, nonprofit organization, but does not include a licensed child welfare agency that is authorized to prepare permanency plans or that is assigned the primary responsibility of providing services under a permanency plan.

48.38(1)(b) (b) "Permanency plan" means a plan designed to ensure that a child is reunified with his or her family whenever appropriate, or that the child quickly attains a placement or home providing long-term stability.

48.38(2) (2) Permanency plan required. Except as provided in sub. (3), for each child living in a foster home, group home, residential care center for children and youth, juvenile detention facility, or shelter care facility, the agency that placed the child or arranged the placement or the agency assigned primary responsibility for providing services to the child under s. 48.355 (2) (b) 6g. shall prepare a written permanency plan, if any of the following conditions exists, and, for each child living in the home of a guardian or a relative other than a parent, that agency shall prepare a written permanency plan, if any of the conditions specified in pars. (a) to (e) exists:

48.38(2)(a) (a) The child is being held in physical custody under s. 48.207, 48.208 or 48.209.

48.38(2)(b) (b) The child is in the legal custody of the agency.

48.38(2)(c) (c) The child is under the supervision of an agency under s. 48.64 (2), under a consent decree under s. 48.32 (1) (b), or under a court order under s. 48.355.

48.38(2)(d) (d) The child was placed under a voluntary agreement between the agency and the child's parent under s. 48.63 (1) or (5) (b).

48.38(2)(e) (e) The child is under the guardianship of the agency.

48.38(2)(f) (f) The child's care would be paid for under s. 49.19 but for s. 49.19 (20), except that this paragraph does not apply to a child whose care is being paid for under s. 48.623 (1).

48.38(2)(g) (g) The child's parent is placed in a foster home, group home, residential care center for children and youth, juvenile detention facility, or shelter care facility and the child is residing with that parent.

48.38(3) (3) Time. Subject to sub. (4m) (a), the agency shall file the permanency plan with the court within 60 days after the date on which the child was first removed from his or her home, except that if the child is held for less than 60 days in a juvenile detention facility, juvenile portion of a county jail, or a shelter care facility, no permanency plan is required if the child is returned to his or her home within that period.

48.38(4) (4) Contents of plan. The permanency plan shall include all of the following:

48.38(4)(ag) (ag) The name, address, and telephone number of the child's parent, guardian, and legal custodian.

48.38(4)(am) (am) The date on which the child was removed from his or her home and the date on which the child was placed in out-of-home care.

48.38(4)(ar) (ar) A description of the services offered and any services provided in an effort to prevent the removal of the child from his or her home, while assuring that the health and safety of the child are the paramount concerns, and to achieve the goal of the permanency plan, except that the permanency plan is not required to include a description of the services offered or provided with respect to a parent of the child to prevent the removal of the child from the home or to achieve the permanency goal of returning the child safely to his or her home if any of the circumstances specified in s. 48.355 (2d) (b) 1. to 5. applies to that parent.

48.38(4)(b) (b) The basis for the decision to hold the child in custody or to place the child outside of his or her home.

48.38(4)(bm) (bm) A statement as to the availability of a safe and appropriate placement with a fit and willing relative of the child and, if a decision is made not to place the child with an available relative, a statement as to why placement with the relative is not safe or appropriate.

48.38(4)(br) (br)

48.38(4)(br)1.1. In this paragraph, "sibling" means a person who is a brother or sister of the child, whether by blood, marriage, or adoption, including a person who was a brother or sister of a child before the person was adopted or parental rights to the person were terminated.

48.38(4)(br)2. 2. If the child has one or more siblings who have also been removed from the home, a description of the efforts made to place the child in a placement that enables the sibling group to remain together and, if a decision is made not to place the child and his or her siblings in a joint placement, a statement as to why a joint placement would be contrary to the safety or well-being of the child or any of those siblings and a description of the efforts made to provide for frequent visitation or other ongoing interaction between the child and those siblings. If a decision is made not to provide for that visitation or interaction, the permanency plan shall include a statement as to why that visitation or interaction would be contrary to the safety or well-being of the child or any of those siblings.

48.38(4)(c) (c) The location and type of facility in which the child is currently held or placed, and the location and type of facility in which the child will be placed.

48.38(4)(d) (d) If the child is living more than 60 miles from his or her home, documentation that placement within 60 miles of the child's home is either unavailable or inappropriate or documentation that placement more than 60 miles from the child's home is in the child's best interests. The placement of a child in a licensed foster home more than 60 miles from the child's home is presumed to be in the best interests of the child if documentation is provided which shows all of the following:

48.38(4)(d)1. 1. That the placement is made pursuant to a voluntary agreement under s. 48.63 (1).

48.38(4)(d)2. 2. That the voluntary agreement provides that the child may be placed more than 60 miles from the child's home.

48.38(4)(d)3. 3. That the placement is made to facilitate the anticipated adoptive placement of the child under s. 48.833 or 48.837.

48.38(4)(dg) (dg) Information about the child's education, including all of the following:

48.38(4)(dg)1. 1. The name and address of the school in which the child is or was most recently enrolled.

48.38(4)(dg)2. 2. Any special education programs in which the child is or was previously enrolled.

48.38(4)(dg)3. 3. The grade level in which the child is or was most recently enrolled and all information that is available concerning the child's grade level performance.

48.38(4)(dg)4. 4. A summary of all available education records relating to the child that are relevant to any education goals included in the education services plan prepared under s. 48.33 (1) (e).

48.38(4)(dm) (dm) If as a result of the placement the child has been or will be transferred from the school in which the child is or most recently was enrolled, documentation that a placement that would maintain the child in that school is either unavailable or inappropriate or that a placement that would result in the child's transfer to another school would be in the child's best interests.

48.38(4)(dr) (dr) Medical information relating to the child, including all of the following:

48.38(4)(dr)1. 1. The names and addresses of the child's physician, dentist, and any other health care provider that is or was previously providing health care services to the child.

48.38(4)(dr)2. 2. The child's immunization record, including the name and date of each immunization administered to the child.

48.38(4)(dr)3. 3. Any known medical condition for which the child is receiving medical care or treatment and any known serious medical condition for which the child has previously received medical care or treatment.

48.38(4)(dr)4. 4. The name, purpose, and dosage of any medication that is being administered to the child and the name of any medication that causes the child to suffer an allergic or other negative reaction.

48.38(4)(e) (e) A plan for ensuring the safety and appropriateness of the placement and a description of the services provided to meet the needs of the child and family, including a discussion of services that have been investigated and considered and are not available or likely to become available within a reasonable time to meet the needs of the child or, if available, why such services are not safe or appropriate.

48.38(4)(f) (f) A description of the services that will be provided to the child, the child's family, and the child's foster parent, the operator of the facility where the child is living, or the relative with whom the child is living to carry out the dispositional order, including services planned to accomplish all of the following:

48.38(4)(f)1. 1. Ensure proper care and treatment of the child and promote safety and stability in the placement.

48.38(4)(f)2. 2. Meet the child's physical, emotional, social, educational and vocational needs.

48.38(4)(f)3. 3. Improve the conditions of the parents' home to facilitate the safe return of the child to his or her home, or, if appropriate, obtain for the child a placement for adoption, with a guardian, with a fit and willing relative, or in some other planned permanent living arrangement that includes an appropriate, enduring relationship with an adult.

48.38(4)(fg) (fg) The goal of the permanency plan or, if the agency is engaging in concurrent planning, as defined in s. 48.355 (2b) (a), the permanency and concurrent permanency goals of the permanency plan. If a goal of the permanency plan is to place the child for adoption, with a guardian, or with a fit and willing relative, the permanency plan shall include the rationale for deciding on that goal and the efforts made to achieve that goal, including, if appropriate, through an out-of-state placement. If the agency determines under s. 48.355 (2b) (b) to engage in concurrent planning, the permanency plan shall include the rationale for that determination and a description of the concurrent plan. The agency shall determine one or more of the following goals to be the goal or goals of a child's permanency plan:

48.38(4)(fg)1. 1. Return of the child to the child's home.

48.38(4)(fg)2. 2. Placement of the child for adoption.

48.38(4)(fg)3. 3. Placement of the child with a guardian.

48.38(4)(fg)4. 4. Permanent placement of the child with a fit and willing relative.

48.38(4)(fg)5. 5. As provided in par. (fm), some other planned permanent living arrangement that includes an appropriate, enduring relationship with an adult, including sustaining care or long-term foster care, but not including independent living.

48.38(4)(fm) (fm) If the agency determines that there is a compelling reason why it currently would not be in the best interests of the child to return the child to his or her home or to place the child for adoption, with a guardian, or with a fit and willing relative as the permanency goal for the child, the permanency goal of placing the child in some other planned permanent living arrangement described in par. (fg) 5. If the agency makes that determination, the plan shall include the efforts made to achieve that permanency goal, including, if appropriate, through an out-of-state placement, a statement of that compelling reason, and, notwithstanding that compelling reason, a concurrent plan under s. 48.355 (2b) towards achieving a goal under par. (fg) 1. to 4. as a concurrent permanency goal in addition to the permanency goal under par. (fg) 5.

48.38(4)(g) (g) The conditions, if any, upon which the child will be returned safely to his or her home, including any changes required in the parents' conduct, the child's conduct or the nature of the home.

48.38(4)(h) (h) If the child is 15 years of age or over, an independent living plan describing the programs and services that are or will be provided to assist the child in preparing for the transition from out-of-home care to independent living. The plan shall include all of the following:

48.38(4)(h)1. 1. The anticipated age at which the child will be discharged from out-of-home care.

48.38(4)(h)2. 2. The anticipated amount of time available in which to prepare the child for the transition from out-of-home care to independent living.

48.38(4)(h)3. 3. The anticipated location and living situation of the child on discharge from out-of-home care.

48.38(4)(h)4. 4. A description of the assessment processes, tools, and methods that have been or will be used to determine the programs and services that are or will be provided to assist the child in preparing for the transition from out-of-home care to independent living.

48.38(4)(h)5. 5. The rationale for each program or service that is or will be provided to assist the child in preparing for the transition from out-of-home care to independent living, the time frames for delivering those programs or services, and the intended outcome of those programs or services.

48.38(4)(i) (i) A statement as to whether the child's age and developmental level are sufficient for the court to consult with the child at the permanency hearing under sub. (4m) (c) or (5m) (c) 2. or s. 48.43 (5) (b) 2. or for the court or panel to consult with the child at the permanency review under sub. (5) (bm) 2. and, if a decision is made that it would not be age appropriate or developmentally appropriate for the court or panel to consult with the child, a statement as to why consultation with the child would not be appropriate.

48.38(4)(im) (im) If the child is an Indian child who is placed outside the home of his or her parent or Indian custodian, all of the following:

48.38(4)(im)1. 1. The name, address, and telephone number of the Indian child's Indian custodian and tribe.

48.38(4)(im)2. 2. A description of the remedial services and rehabilitation programs offered under s. 48.028 (4) (d) 2. in an effort to prevent the breakup of the Indian child's family.

48.38(4)(im)3. 3. A statement as to whether the Indian child's placement is in compliance with the order of placement preference under s. 48.028 (7) (b) or, if applicable, s. 48.028 (7) (c) and, if the placement is not in compliance with that order, a statement as to whether there is good cause, as described in s. 48.028 (7) (e), for departing from that order.

48.38(4)(j) (j) If the child is placed in the home of a relative or other person described in s. 48.623 (1) (b) 1. who will be receiving subsidized guardianship payments, a description of all of the following:

48.38(4)(j)1. 1. The steps the agency has taken to determine that it is not appropriate for the child to be returned to his or her home or to be adopted.

48.38(4)(j)2. 2. If a decision has been made not to place the child and his or her siblings, as defined in par. (br) 1., in a joint placement, the reasons for separating the child and his or her siblings during the placement.

48.38(4)(j)3. 3. The reasons why a permanent placement with a fit and willing relative or other person described in s. 48.623 (1) (b) 1. through a subsidized guardianship arrangement is in the best interests of the child. In the case of an Indian child, the best interests of the Indian child shall be determined in accordance with s. 48.01 (2).

48.38(4)(j)4. 4. The ways in which the child and the relative or other person described in s. 48.623 (1) (b) 1. meet the eligibility requirements specified in s. 48.623 (1) for the receipt of subsidized guardianship payments.

48.38(4)(j)5. 5. The efforts the agency has made to discuss adoption of the child by the relative or other person described in s. 48.623 (1) (b) 1. as a more permanent alternative to guardianship and, if that relative or other person has chosen not to pursue adoption, documentation of the reasons for not pursuing adoption.

48.38(4)(j)6. 6. The efforts the agency has made to discuss the subsidized guardianship arrangement with the child's parents or, if those efforts were not made, documentation of the reasons for not making those efforts.

48.38(4m) (4m) Reasonable efforts not required; permanency [plan] determination hearing.

48.38(4m)(a)(a) If in a proceeding under s. 48.21, 48.32, 48.355, 48.357, or 48.365 the court finds that any of the circumstances under s. 48.355 (2d) (b) 1. to 5. applies with respect to a parent, the court shall hold a hearing within 30 days after the date of that finding to determine the permanency plan for the child. If a hearing is held under this paragraph, the agency responsible for preparing the permanency plan shall file the permanency plan with the court not less than 5 days before the date of the hearing. At the hearing, the court shall consider placing the child in a placement outside this state if the court determines that such a placement would be in the best interests of the child and appropriate to achieving the goal of the child's permanency plan.

48.38(4m)(b) (b) At least 10 days before the date of the hearing the court shall notify the child; any parent, guardian, and legal custodian of the child; any foster parent, or other physical custodian described in s. 48.62 (2) of the child, the operator of the facility in which the child is living, or the relative with whom the child is living; and, if the child is an Indian child, the Indian child's Indian custodian and tribe of the time, place, and purpose of the hearing, of the issues to be determined at the hearing, and of the fact that they shall have a right to be heard at the hearing.

48.38(4m)(c) (c) If the child's permanency plan includes a statement under sub. (4) (i) indicating that the child's age and developmental level are sufficient for the court to consult with the child regarding the child's permanency plan or if, notwithstanding a decision under sub. (4) (i) that it would not be appropriate for the court to consult with the child, the court determines that consultation with the child would be in the best interests of the child, the court shall consult with the child, in an age-appropriate and developmentally appropriate manner, regarding the child's permanency plan and any other matters the court finds appropriate. If none of those circumstances apply, the court may permit the child's caseworker, the child's counsel, or, subject to s. 48.235 (3) (a), the child's guardian ad litem to make a written or oral statement during the hearing, or to submit a written statement prior to the hearing, expressing the child's wishes, goals, and concerns regarding the permanency plan and those matters. If the court permits such a written or oral statement to be made or submitted, the court may nonetheless require the child to be physically present at the hearing.

48.38(4m)(d) (d) The court shall give a foster parent, other physical custodian described in s. 48.62 (2), operator of a facility, or relative who is notified of a hearing under par. (b) a right to be heard at the hearing by permitting the foster parent, other physical custodian, operator, or relative to make a written or oral statement during the hearing, or to submit a written statement prior to the hearing, relevant to the issues to be determined at the hearing. The foster parent, other physical custodian, operator of a facility, or relative does not become a party to the proceeding on which the hearing is held solely on the basis of receiving that notice and right to be heard.

48.38(5) (5) Permanency review.

48.38(5)(a)(a) Except as provided in s. 48.63 (5) (d), the court or a panel appointed under par. (ag) shall review the permanency plan in the manner provided in this subsection not later than 6 months after the date on which the child was first removed from his or her home and every 6 months after a previous review under this subsection for as long as the child is placed outside the home, except that for the review that is required to be conducted not later than 12 months after the child was first removed from his or her home and the reviews that are required to be conducted every 12 months after that review the court shall hold a hearing under sub. (5m) to review the permanency plan, which hearing may be instead of or in addition to the review under this subsection. The 6-month and 12-month periods referred to in this paragraph include trial reunifications under s. 48.358.

48.38(5)(ag) (ag) If the court elects not to review the permanency plan, the court shall appoint a panel to review the permanency plan. The panel shall consist of 3 persons who are either designated by an independent agency that has been approved by the chief judge of the judicial administrative district or designated by the agency that prepared the permanency plan. A voting majority of persons on each panel shall be persons who are not employed by the agency that prepared the permanency plan and who are not responsible for providing services to the child or the parents of the child whose permanency plan is the subject of the review.

48.38(5)(am) (am) The court may appoint an independent agency to designate a panel to conduct a permanency review under par. (a). If the court in a county having a population of less than 500,000 appoints an independent agency under this paragraph, the county department of the county of the court shall authorize and contract for the purchase of services from the independent agency. If the court in a county having a population of 500,000 or more appoints an independent agency under this paragraph, the department shall authorize and contract for the purchase of services from the independent agency.

48.38(5)(b) (b) The court or the agency shall notify the child; the child's parent, guardian, and legal custodian; the child's foster parent, the operator of the facility in which the child is living, or the relative with whom the child is living; and, if the child is an Indian child who is placed outside the home of his or her parent or Indian custodian, the Indian child's Indian custodian and tribe of the time, place, and purpose of the review, of the issues to be determined as part of the review, and of the fact that they shall have a right to be heard at the review as provided in par. (bm) 1. The court or agency shall notify the person representing the interests of the public, the child's counsel, the child's guardian ad litem, and the child's court-appointed special advocate of the time, place, and purpose of the review, of the issues to be determined as part of the review, and of the fact that they may have an opportunity to be heard at the review as provided in par. (bm) 1. The notices under this paragraph shall be provided in writing not less than 30 days before the review and copies of the notices shall be filed in the child's case record.

48.38(5)(bm) (bm)

48.38(5)(bm)1.1. A child, parent, guardian, legal custodian, foster parent, operator of a facility, or relative who is provided notice of the review under par. (b) shall have a right to be heard at the review by submitting written comments relevant to the determinations specified in par. (c) not less than 10 working days before the date of the review or by participating at the review. A person representing the interests of the public, counsel, guardian ad litem, or court-appointed special advocate who is provided notice of the review under par. (b) may have an opportunity to be heard at the review by submitting written comments relevant to the determinations specified in par. (c) not less than 10 working days before the date of the review. A foster parent, operator of a facility, or relative who receives notice of a review under par. (b) and a right to be heard under this subdivision does not become a party to the proceeding on which the review is held solely on the basis of receiving that notice and right to be heard.

48.38(5)(bm)2. 2. If the child's permanency plan includes a statement under sub. (4) (i) indicating that the child's age and developmental level are sufficient for the court or panel to consult with the child regarding the child's permanency plan or if, notwithstanding a decision under sub. (4) (i) that it would not be appropriate for the court or panel to consult with the child, the court or panel determines that consultation with the child would be in the best interests of the child, the court or panel shall consult with the child, in an age-appropriate and developmentally appropriate manner, regarding the child's permanency plan and any other matters the court or panel finds appropriate. If none of those circumstances apply, the court or panel may permit the child's caseworker, the child's counsel, or, subject to s. 48.235 (3) (a), the child's guardian ad litem to make a written or oral statement during the review, or to submit a written statement prior to the review, expressing the child's wishes, goals, and concerns regarding the permanency plan and those matters. If the court or panel permits such a written or oral statement to be made or submitted, the court or panel may nonetheless require the child to be physically present at the review.

48.38(5)(c) (c) The court or the panel shall determine each of the following:

48.38(5)(c)1. 1. The continuing necessity for and the safety and appropriateness of the placement.

48.38(5)(c)2. 2. The extent of compliance with the permanency plan by the agency and any other service providers, the child's parents, the child and the child's guardian, if any.

48.38(5)(c)3. 3. The extent of any efforts to involve appropriate service providers in addition to the agency's staff in planning to meet the special needs of the child and the child's parents.

48.38(5)(c)4. 4. The progress toward eliminating the causes for the child's placement outside of his or her home and toward returning the child safely to his or her home or obtaining a permanent placement for the child.

48.38(5)(c)5. 5. The date by which it is likely that the child will be returned to his or her home or placed for adoption, with a guardian, with a fit and willing relative, or in some other planned permanent living arrangement that includes an appropriate, enduring relationship with an adult.

48.38(5)(c)5m. 5m. The continuing appropriateness, according to standards established by the department, of the permanency goal and, if the court or panel considers appropriate, any concurrent permanency goals for the child. If the court or panel does not approve of any of those goals or if the court or panel determines that a concurrent permanency goal is appropriate, the court or panel shall determine the permanency goal and, if appropriate, any concurrent permanency goals for the child.

48.38(5)(c)6. 6. If the child has been placed outside of his or her home, as described in s. 48.365 (1), in a foster home, group home, residential care center for children and youth, or shelter care facility for 15 of the most recent 22 months, not including any period during which the child was a runaway from the out-of-home placement or was residing in a trial reunification home, the appropriateness of the permanency plan and the circumstances which prevent the child from any of the following:

48.38(5)(c)6.a. a. Being returned safely to his or her home.

48.38(5)(c)6.b. b. Having a petition for the involuntary termination of parental rights filed on behalf of the child.

48.38(5)(c)6.c. c. Being placed for adoption.

48.38(5)(c)6.cg. cg. Being placed with a guardian.

48.38(5)(c)6.cm. cm. Being placed in the home of a fit and willing relative of the child.

48.38(5)(c)6.d. d. Being placed in some other planned permanent living arrangement that includes an appropriate, enduring relationship with an adult, including sustaining care or long-term foster care, but not including independent living.

48.38(5)(c)7. 7. Whether reasonable efforts were made by the agency to achieve the permanency goal of the permanency plan, including, if appropriate, through an out-of-state placement.

48.38(5)(c)8. 8. If the child has one or more siblings, as defined in s. 48.38 (4) (br) 1., who have also been removed from the home, whether reasonable efforts were made by the agency to place the child in a placement that enables the sibling group to remain together, unless the court or panel determines that a joint placement would be contrary to the safety or well-being of the child or any of those siblings, in which case the court or panel shall determine whether reasonable efforts were made by the agency to provide for frequent visitation or other ongoing interaction between the child and those siblings, unless the court or panel determines that such visitation or interaction would be contrary to the safety or well-being of the child or any of those siblings.

48.38(5)(c)8m. 8m. If the child is an Indian child who is placed outside the home of his or her parent or Indian custodian, whether active efforts under s. 48.028 (4) (d) 2. were made to prevent the breakup of the Indian child's family, whether those efforts have proved unsuccessful, whether the Indian child's placement is in compliance with the order of placement preference under s. 48.028 (7) (b) or, if applicable, s. 48.028 (7) (c), and, if the placement is not in compliance with that order, whether there is good cause, as described in s. 48.028 (7) (e), for departing from that order.

48.38(5)(d) (d) Notwithstanding s. 48.78 (2) (a), the agency that prepared the permanency plan shall, at least 5 days before a review by a review panel, provide to each person appointed to the review panel, the child's parent, guardian, and legal custodian, the person representing the interests of the public, the child's counsel, the child's guardian ad litem, the child's court-appointed special advocate, and, if the child is an Indian child who is placed outside the home of his or her parent or Indian custodian, the Indian child's Indian custodian and tribe a copy of the permanency plan and any written comments submitted under par. (bm) 1. Notwithstanding s. 48.78 (2) (a), a person appointed to a review panel, the person representing the interests of the public, the child's counsel, the child's guardian ad litem, the child's court-appointed special advocate, and, if the child is an Indian child who is placed outside the home of his or her parent or Indian custodian, the Indian child's Indian custodian and tribe may have access to any other records concerning the child for the purpose of participating in the review. A person permitted access to a child's records under this paragraph may not disclose any information from the records to any other person.

48.38(5)(e) (e) Within 30 days, the agency shall prepare a written summary of the determinations under par. (c) and shall provide a copy to the court that entered the order; the child or the child's counsel or guardian ad litem; the person representing the interests of the public; the child's parent, guardian, or legal custodian; the child's court-appointed special advocate; the child's foster parent, the operator of the facility where the child is living, or the relative with whom the child is living; and, if the child is an Indian child who is placed outside the home of his or her parent or Indian custodian, the Indian child's Indian custodian and tribe.

48.38(5)(f) (f) If the summary prepared under par. (e) indicates that the review panel made recommendations that conflict with the child's dispositional order or that provide for additional services not specified in the dispositional order, the agency primarily responsible for providing services to the child shall request a revision of the dispositional order.

48.38(5m) (5m) Permanency hearing.

48.38(5m)(a)(a) The court shall hold a hearing to review the permanency plan and to make the determinations specified in sub. (5) (c) no later than 12 months after the date on which the child was first removed from the home and every 12 months after a previous hearing under this subsection for as long as the child is placed outside the home. The 12-month periods referred to in this paragraph include trial reunifications under s. 48.358.

48.38(5m)(b) (b) Not less than 30 days before the date of the hearing, the court shall notify the child; the child's parent, guardian, and legal custodian; and the child's foster parent, the operator of the facility in which the child is living, or the relative with whom the child is living of the time, place, and purpose of the hearing, of the issues to be determined at the hearing, and of the fact that they shall have a right to be heard at the hearing as provided in par. (c) 1. and shall notify the child's counsel, the child's guardian ad litem, and the child's court-appointed special advocate; the agency that prepared the permanency plan; the person representing the interests of the public; and, if the child is an Indian child who is placed outside the home of his or her parent or Indian custodian, the Indian child's Indian custodian and tribe of the time, place, and purpose of the hearing, of the issues to be determined at the hearing, and of the fact that they may have an opportunity to be heard at the hearing as provided in par. (c) 1.

48.38(5m)(c) (c)

48.38(5m)(c)1.1. A child, parent, guardian, legal custodian, foster parent, operator of a facility, or relative who is provided notice of the hearing under par. (b) shall have a right to be heard at the hearing by submitting written comments relevant to the determinations specified in sub. (5) (c) not less than 10 working days before the date of the hearing or by participating at the hearing. A counsel, guardian ad litem, court-appointed special advocate, agency, or person representing the interests of the public who is provided notice of the hearing under par. (b) may have an opportunity to be heard at the hearing by submitting written comments relevant to the determinations specified in sub. (5) (c) not less than 10 working days before the date of the hearing or by participating at the hearing. A foster parent, operator of a facility, or relative who receives notice of a hearing under par. (b) and a right to be heard under this subdivision does not become a party to the proceeding on which the hearing is held solely on the basis of receiving that notice and right to be heard.

48.38(5m)(c)2. 2. If the child's permanency plan includes a statement under sub. (4) (i) indicating that the child's age and developmental level are sufficient for the court to consult with the child regarding the child's permanency plan or if, notwithstanding a decision under sub. (4) (i) that it would not be appropriate for the court to consult with the child, the court determines that consultation with the child would be in the best interests of the child, the court shall consult with the child, in an age-appropriate and developmentally appropriate manner, regarding the child's permanency plan and any other matters the court finds appropriate. If none of those circumstances apply, the court may permit the child's caseworker, the child's counsel, or, subject to s. 48.235 (3) (a), the child's guardian ad litem to make a written or oral statement during the hearing, or to submit a written statement prior to the hearing, expressing the child's wishes, goals, and concerns regarding the permanency plan and those matters. If the court permits such a written or oral statement to be made or submitted, the court may nonetheless require the child to be physically present at the hearing.

48.38(5m)(d) (d) At least 5 days before the date of the hearing the agency that prepared the permanency plan shall provide a copy of the permanency plan and any written comments submitted under par. (c) 1. to the court, to the child's parent, guardian, and legal custodian, to the person representing the interests of the public, to the child's counsel or guardian ad litem, to the child's court-appointed special advocate, and, if the child is an Indian child who is placed outside the home of his or her parent or Indian custodian, to the Indian child's Indian custodian and tribe. Notwithstanding s. 48.78 (2) (a), the person representing the interests of the public, the child's counsel or guardian ad litem, the child's court-appointed special advocate, and, if the child is an Indian child who is placed outside of the home of his or her parent or Indian custodian, the Indian child's Indian custodian and tribe may have access to any other records concerning the child for the purpose of participating in the review. A person permitted access to a child's records under this paragraph may not disclose any information from the records to any other person.

48.38(5m)(e) (e) After the hearing, the court shall make written findings of fact and conclusions of law relating to the determinations under sub. (5) (c) and shall provide a copy of those findings of fact and conclusions of law to the child; the child's parent, guardian, and legal custodian; the child's foster parent, the operator of the facility in which the child is living, or the relative with whom the child is living; the child's court-appointed special advocate; the agency that prepared the permanency plan; the person representing the interests of the public; and, if the child is an Indian child who is placed outside the home of his or her parent or Indian custodian, the Indian child's Indian custodian and tribe. The court shall make the findings specified in sub. (5) (c) 7. on a case-by-case basis based on circumstances specific to the child and shall document or reference the specific information on which those findings are based in the findings of fact and conclusions of law prepared under this paragraph. Findings of fact and conclusions of law that merely reference sub. (5) (c) 7. without documenting or referencing that specific information in the findings of fact and conclusions of law or amended findings of fact and conclusions of law that retroactively correct earlier findings of fact and conclusions of law that do not comply with this paragraph are not sufficient to comply with this paragraph.

48.38(5m)(f) (f) If the findings of fact and conclusions of law under par. (e) conflict with the child's dispositional order or provide for any additional services not specified in the dispositional order, the court shall revise the dispositional order under s. 48.363, order a change in placement under s. 48.357, or order a trial reunification under s. 48.358, as appropriate.

48.38(6) (6) Rules. The department shall promulgate rules establishing the following:

48.38(6)(a) (a) Procedures for conducting permanency reviews.

48.38(6)(b) (b) Requirements for training review panels.

48.38(6)(c) (c) Standards for reasonable efforts to prevent placement of children outside of their homes, while assuring that their health and safety are the paramount concerns, and to make it possible for children to return safely to their homes if they have been placed outside of their homes.

48.38(6)(d) (d) The format for permanency plans and review panel reports.

48.38(6)(e) (e) Standards and guidelines for decisions regarding the placement of children.

48.38 History History: 1983 a. 399; 1985 a. 70 ss. 1, 10; 1985 a. 176; 1985 a. 292 s. 3; 1985 a. 332; 1987 a. 383; 1989 a. 31, 86, 107; 1993 a. 377, 385, 395, 446, 491; 1995 a. 27 ss. 2474 to 2478, 9126 (19); 1995 a. 77, 143, 275; 1997 a. 27, 35, 104, 237; 1999 a. 149; 2001 a. 2, 59, 69, 109; 2005 a. 344, 448; 2007 a. 20; 2009 a. 28, 79, 94, 185; 2011 a. 32, 181, 258; 2011 a. 260 ss. 80, 81; s. 13.92 (2) (i); s. 35.17 correction in (2) (intro.).

48.38 Annotation The time limits in sub. (3) are not a prerequisite to trial court jurisdiction. Interest of Scott Y. 175 Wis. 2d 222, 499 N.W.2d 219 (Ct. App. 1993).



48.385 Plan for transition to independent living.

48.385  Plan for transition to independent living. During the 90 days immediately before a child who is placed in a foster home, group home, or residential care center for children and youth or in the home of a relative other than a parent attains 18 years of age or, if the child is placed in such a placement under an order under s. 48.355, 48.357, 48.365, 938.355, 938.357, or 938.365 that terminates under s. 48.355 (4) or 938.355 (4) after the child attains 18 years of age, during the 90 days immediately before the termination of the order, the agency primarily responsible for providing services to the child under the order shall provide the child with assistance and support in developing a plan for making the transition from out-of-home care to independent living. The transition plan shall be personalized at the direction of the child, shall be as detailed as the child directs, and shall include specific options for obtaining housing, health care, education, mentoring and continuing support services, and workforce support and employment services.

48.385 History History: 2009 a. 79; 2011 a. 32.



48.396 Records.

48.396  Records.

48.396(1)(1) Law enforcement officers' records of children shall be kept separate from records of adults. Law enforcement officers' records of the adult expectant mothers of unborn children shall be kept separate from records of other adults. Law enforcement officers' records of children and the adult expectant mothers of unborn children shall not be open to inspection or their contents disclosed except under sub. (1b), (1d), (5), or (6) or s. 48.293 or 938.396 (2m) (c) 1p. or by order of the court. This subsection does not apply to the representatives of newspapers or other reporters of news who wish to obtain information for the purpose of reporting news without revealing the identity of the child or adult expectant mother involved, to the confidential exchange of information between the police and officials of the public or private school attended by the child or other law enforcement or social welfare agencies, or to children 10 years of age or older who are subject to the jurisdiction of the court of criminal jurisdiction. A public school official who obtains information under this subsection shall keep the information confidential as required under s. 118.125, and a private school official who obtains information under this subsection shall keep the information confidential in the same manner as is required of a public school official under s. 118.125. This subsection does not apply to the confidential exchange of information between the police and officials of the tribal school attended by the child if the police determine that enforceable protections are provided by a tribal school policy or tribal law that requires tribal school officials to keep the information confidential in a manner at least as stringent as is required of a public school official under s. 118.125. A law enforcement agency that obtains information under this subsection shall keep the information confidential as required under this subsection and s. 938.396 (1) (a). A social welfare agency that obtains information under this subsection shall keep the information confidential as required under ss. 48.78 and 938.78.

48.396(1b) (1b) If requested by the parent, guardian or legal custodian of a child who is the subject of a law enforcement officer's report, or if requested by the child, if 14 years of age or over, a law enforcement agency may, subject to official agency policy, provide to the parent, guardian, legal custodian or child a copy of that report. If requested by the parent, guardian or legal custodian of a child expectant mother of an unborn child who is the subject of a law enforcement officer's report, if requested by an expectant mother of an unborn child who is the subject of a law enforcement officer's report, if 14 years of age or over, or if requested by an unborn child through the unborn child's guardian ad litem, a law enforcement agency may, subject to official agency policy, provide to the parent, guardian, legal custodian, expectant mother or unborn child by the unborn child's guardian ad litem a copy of that report.

48.396(1d) (1d) Upon the written permission of the parent, guardian or legal custodian of a child who is the subject of a law enforcement officer's report or upon the written permission of the child, if 14 years of age or over, a law enforcement agency may, subject to official agency policy, make available to the person named in the permission any reports specifically identified by the parent, guardian, legal custodian or child in the written permission. Upon the written permission of the parent, guardian or legal custodian of a child expectant mother of an unborn child who is the subject of a law enforcement officer's report, or of an expectant mother of an unborn child who is the subject of a law enforcement officer's report, if 14 years of age or over, and of the unborn child by the unborn child's guardian ad litem, a law enforcement agency may, subject to official agency policy, make available to the person named in the permission any reports specifically identified by the parent, guardian, legal custodian or expectant mother, and unborn child by the unborn child's guardian ad litem in the written permission.

48.396(2) (2)

48.396(2)(a)(a) Records of the court assigned to exercise jurisdiction under this chapter and ch. 938 and of courts exercising jurisdiction under s. 48.16 shall be entered in books or deposited in files kept for that purpose only. Those records shall not be open to inspection or their contents disclosed except by order of the court assigned to exercise jurisdiction under this chapter and ch. 938 or as required or permitted under this subsection, sub. (3) (b) or (c) 1g., 1m., or 1r. or (6), or s. 48.375 (7) (e).

48.396(2)(ag) (ag) Upon request of the parent, guardian or legal custodian of a child who is the subject of a record of a court specified in par. (a), or upon request of the child, if 14 years of age or over, the court shall open for inspection by the parent, guardian, legal custodian or child the records of the court relating to that child, unless the court finds, after due notice and hearing, that inspection of those records by the parent, guardian, legal custodian or child would result in imminent danger to anyone.

48.396(2)(aj) (aj) Upon request of the parent, guardian or legal custodian of a child expectant mother of an unborn child who is the subject of a record of a court specified in par. (a), upon request of an expectant mother of an unborn child who is the subject of a record of a court specified in par. (a), if 14 years of age or over, or upon request of an unborn child by the unborn child's guardian ad litem, the court shall open for inspection by the parent, guardian, legal custodian, expectant mother or unborn child by the unborn child's guardian ad litem the records of the court relating to that expectant mother, unless the court finds, after due notice and hearing, that inspection of those records by the parent, guardian, legal custodian, expectant mother or unborn child by the unborn child's guardian ad litem would result in imminent danger to anyone.

48.396(2)(am) (am) Upon the written permission of the parent, guardian or legal custodian of a child who is the subject of a record of a court specified in par. (a), or upon the written permission of the child, if 14 years of age or over, the court shall open for inspection by the person named in the permission any records specifically identified by the parent, guardian, legal custodian or child in the written permission, unless the court finds, after due notice and hearing, that inspection of those records by the person named in the permission would result in imminent danger to anyone.

48.396(2)(ap) (ap) Upon the written permission of the parent, guardian or legal custodian of a child expectant mother of an unborn child who is the subject of a record of a court specified in par. (a), or of an expectant mother of an unborn child who is the subject of a record of a court specified in par. (a), if 14 years of age or over, and of the unborn child by the unborn child's guardian ad litem, the court shall open for inspection by the person named in the permission any records specifically identified by the parent, guardian, legal custodian or expectant mother, and unborn child by the unborn child's guardian ad litem in the written permission, unless the court finds, after due notice and hearing, that inspection of those records by the person named in the permission would result in imminent danger to anyone.

48.396(2)(b) (b) Upon request of the department or a federal agency to review court records for the purpose of monitoring and conducting periodic evaluations of activities as required by and implemented under 45 CFR 1355, 1356 and 1357, the court shall open those records for inspection by authorized representatives of the department or federal agency.

48.396(2)(dm) (dm) Upon request of a court having jurisdiction over actions affecting the family, an attorney responsible for support enforcement under s. 59.53 (6) (a) or a party to a paternity proceeding under subch. IX of ch. 767, the party's attorney or the guardian ad litem for the child who is the subject of that proceeding to review or be provided with information from the records of the court assigned to exercise jurisdiction under this chapter and ch. 938 relating to the paternity of a child for the purpose of determining the paternity of the child or for the purpose of rebutting the presumption of paternity under s. 891.405 or 891.41 (1), the court assigned to exercise jurisdiction under this chapter and ch. 938 shall open for inspection by the requester its records relating to the paternity of the child or disclose to the requester those records.

48.396(2)(dr) (dr) Upon request of the department of corrections or any other person preparing a presentence investigation under s. 972.15 to review court records for the purpose of preparing the presentence investigation, the court shall open for inspection by any authorized representative of the requester the records of the court relating to any child who has been the subject of a proceeding under this chapter.

48.396(2)(e) (e) Upon request of a court of criminal jurisdiction to review court records for the purpose of conducting or preparing for a proceeding in that court or upon request of a district attorney to review court records for the purpose of performing his or her official duties in a proceeding in a court of criminal jurisdiction, the court assigned to exercise jurisdiction under this chapter and ch. 938 shall open for inspection by authorized representatives of the requester the records of the court relating to any child who has been the subject of a proceeding under this chapter.

48.396(2)(g) (g) Upon request of any court assigned to exercise jurisdiction under this chapter and ch. 938, any municipal court exercising jurisdiction under s. 938.17 (2), or a district attorney, corporation counsel, or city, village, or town attorney to review court records for the purpose of any proceeding in that court or upon request of the attorney or guardian ad litem for a party to a proceeding in that court to review court records for the purpose of that proceeding, the court shall open for inspection by any authorized representative of the requester the records of the court relating to any child who has been the subject of a proceeding under this chapter.

48.396(2)(h) (h) Upon request of the court having jurisdiction over an action affecting the family or of an attorney for a party or a guardian ad litem in an action affecting the family to review court records for the purpose of considering the custody of a child, the court assigned to exercise jurisdiction under this chapter and ch. 938 shall open for inspection by an authorized representative of the requester the records of the court relating to any child who has been the subject of a proceeding under this chapter.

48.396(3) (3)

48.396(3)(a)(a) In this subsection, "court" means the court assigned to exercise jurisdiction under this chapter and ch. 938.

48.396(3)(b) (b)

48.396(3)(b)1.1. The court shall make information relating to proceedings under this chapter that is contained in the electronic records of the court available to any other court assigned to exercise jurisdiction under this chapter and ch. 938, a municipal court exercising jurisdiction under s. 938.17 (2), a court of criminal jurisdiction, a person representing the interests of the public under s. 48.09 or 938.09, an attorney or guardian ad litem for a parent or child who is a party to a proceeding in a court assigned to exercise jurisdiction under this chapter or ch. 938 or a municipal court, a district attorney prosecuting a criminal case, or the department, regardless of whether the person to whom the information is transferred is a party to or is otherwise involved in the proceedings in which the electronic records containing that information were created. The director of state courts may use the circuit court automated information systems established under s. 758.19 (4) to make information contained in the electronic records of the court available as provided in this subdivision.

48.396(3)(b)2. 2. Subdivision 1. does not authorize disclosure of any information relating to the physical or mental health of an individual or that deals with any other sensitive personal matter of an individual, including information contained in a patient health care record, as defined in s. 146.81 (4), a treatment record, as defined in s. 51.30 (1) (b), the record of a proceeding under s. 48.135, a report resulting from an examination or assessment under s. 938.295 [s. 48.295], a court report under s. 938.33 [s. 48.33], or a permanency plan under s. 938.38 [s. 48.38], except with the informed consent of a person authorized to consent to that disclosure, by order of the court, or as otherwise permitted by law.

48.396(3)(bm) (bm) The department may transfer to the court information contained in the electronic records of the department that are maintained in the statewide automated child welfare information system under s. 48.47 (7g). The director of state courts may use the circuit court automated information systems established under s. 758.19 (4) to facilitate the transfer of those electronic records from the department to the court. The director of state courts and the department shall specify what types of information may be transferred from the department to the court under this paragraph and made available by the court to the department under par. (b) 1.

48.396(3)(c) (c)

48.396(3)(c)1g.1g. A court assigned to exercise jurisdiction under this chapter and ch. 938, a municipal court exercising jurisdiction under s. 938.17 (2), or a court of criminal jurisdiction shall keep any information made available to that court under par. (b) 1. confidential and may use or allow access to that information only for the purpose of conducting or preparing for a proceeding in that court. That court may allow that access regardless of whether the person who is allowed that access is a party to or is otherwise involved in the proceedings in which the electronic records containing that information were created.

48.396(3)(c)1m. 1m. A person representing the interests of the public under s. 48.09 or 938.09, an attorney or guardian ad litem for a parent or child who is a party to a proceeding in a court assigned to exercise jurisdiction under this chapter or ch. 938 or a municipal court, or a district attorney prosecuting a criminal case shall keep any information made available to that person under par. (b) 1. confidential and may use or allow access to that information only for the purpose of performing his or her official duties relating to a proceeding in a court assigned to exercise jurisdiction under this chapter and ch. 938, a municipal court, or a court of criminal jurisdiction. That person may allow that access regardless of whether the person who is allowed that access is a party to or is otherwise involved in the proceedings in which the electronic records containing that information were created.

48.396(3)(c)1r. 1r. The department shall keep any information made available to the department under par. (b) 1. confidential and may use or allow access to that information only for the purpose of providing services under s. 48.06, 48.067, 48.069, 938.06, 938.067, or 938.069. The department may allow that access regardless of whether the person who is allowed that access is a party to or is otherwise involved in the proceedings in which the electronic records containing that information were created.

48.396(3)(c)2. 2. The court or the director of state courts may allow access to any information transferred to the court under par. (bm) only to the extent that the information may be disclosed under this chapter or ch. 938.

48.396(3)(c)3. 3. An individual who is allowed under subd. 1g., 1m., 1r., or 2. to have access to any information transferred or made available under par. (b) 1. or (bm) shall keep the information confidential and may use and further disclose the information only for the purposes described in subd. 1g., 1m., or 1r. or to the extent permitted under subd. 2.

48.396(3)(d) (d) Any person who intentionally uses or discloses information in violation of par. (c) may be required to forfeit not more than $5,000.

48.396(5) (5)

48.396(5)(a)(a) Any person who is denied access to a record under sub. (1), (1b), (1d), or (6) may petition the court to order the disclosure of the records governed by the applicable subsection. The petition shall be in writing and shall describe as specifically as possible all of the following:

48.396(5)(a)1. 1. The type of information sought.

48.396(5)(a)2. 2. The reason the information is being sought.

48.396(5)(a)3. 3. The basis for the petitioner's belief that the information is contained in the records.

48.396(5)(a)4. 4. The relevance of the information sought to the petitioner's reason for seeking the information.

48.396(5)(a)5. 5. The petitioner's efforts to obtain the information from other sources.

48.396(5)(b) (b) The court shall notify the child, the child's counsel, the child's parents, appropriate law enforcement agencies and, if the child is an expectant mother of an unborn child under s. 48.133, the unborn child by the unborn child's guardian ad litem, or shall notify the adult expectant mother, the unborn child by the unborn child's guardian ad litem and appropriate law enforcement agencies, in writing of the petition. If any person notified objects to the disclosure, the court may hold a hearing to take evidence relating to the petitioner's need for the disclosure.

48.396(5)(c) (c) The court shall make an inspection, which may be in camera, of the records of the child or expectant mother. If the court determines that the information sought is for good cause and that it cannot be obtained with reasonable effort from other sources, the court shall then determine whether the petitioner's need for the information outweighs society's interest in protecting its confidentiality. In making that determination, the court shall balance the interest of the petitioner in obtaining access to the record against the interest of the child or expectant mother in avoiding the stigma that might result from disclosure.

48.396(5)(d) (d) If the court determines that disclosure is warranted, it shall order the disclosure of only as much information as is necessary to meet the petitioner's need for the information.

48.396(5)(e) (e) The court shall record the reasons for its decision to disclose or not to disclose the records of the child or expectant mother. All records related to a decision under this subsection are confidential.

48.396(6) (6) Records of law enforcement officers and of the court assigned to exercise jurisdiction under this chapter and ch. 938 shall be open for inspection to authorized representatives of the department of corrections, the department of health services, the department of justice, or a district attorney for use in the prosecution of any proceeding or any evaluation conducted under ch. 980, if the records involve or relate to an individual who is the subject of the proceeding or evaluation. The court in which the proceeding under ch. 980 is pending may issue any protective orders that it determines are appropriate concerning information made available or disclosed under this subsection. Any representative of the department of corrections, the department of health services, the department of justice, or a district attorney may disclose information obtained under this subsection for any purpose consistent with any proceeding under ch. 980.

48.396 History History: 1971 c. 278; 1977 c. 354 s. 47; 1977 c. 449; Stats. 1977 s. 48.396; 1979 c. 300; 1979 c. 333 s. 5; 1983 a. 74 s. 32; 1983 a. 487, 538; 1985 a. 311, 332; 1987 a. 27, 180, 403; 1989 a. 31, 107, 145; 1991 a. 39, 263; 1993 a. 98, 195, 228, 334, 479, 491; 1995 a. 27 ss. 2479 to 2480m, 9126 (19); 1995 a. 77, 173, 275, 352, 440, 448; 1997 a. 35, 80, 191, 205, 252, 292; 1999 a. 32, 89; 2003 a. 82; 2005 a. 344, 434; 2005 a. 443 s. 265; 2007 a. 20 s. 9121 (6) (a); 2007 a. 97; 2009 a. 302, 338; 2011 a. 270.

48.396 Annotation In the interest of fostering fair and efficient administration of justice, a circuit court has the power to order disclosure of police records. State ex rel. Herget v. Waukesha Co. Cir. Ct. 84 Wis. 2d 435, 267 N.W.2d 309 (1978).

48.396 Annotation Section 967.06 gives the public defender the right to receive juvenile records of indigent clients notwithstanding s. 48.396 (2). State ex rel. S. M. O. 110 Wis. 2d 447, 329 N.W.2d 275 (Ct. App. 1982).

48.396 Annotation In determining whether to release juvenile court records, the child's best interests are paramount. The child's interests must be weighed against the need of the party seeking the information. The child whose confidentiality interests are at stake must be represented. State v. Bellows, 218 Wis. 2d 614, 582 N.W.2d 53 (Ct. App. 1998), 97-0977.

48.396 Annotation The juvenile court must make a threshold relevancy determination by an in camera review when confronted with: 1) a discovery request under s. 48.293 (2); 2) an inspection request of juvenile records under ss. 48.396 (2) and 938.396 (2); or 3) an inspection request of agency records under ss. 48.78 (2) (a) and 938.78 (2) (a). The test for permissible discovery is whether the information sought appears reasonably calculated to lead to the discovery of admissible evidence. Courtney F. v. Ramiro M.C. 2004 WI App 36, 269 Wis. 2d 709, 676 N.W.2d 545, 03-3018.

48.396 Annotation Juvenile officers are not required to provide information concerning juveniles to school officials. A school does not violate sub. (1) by using information obtained from an officer to take disciplinary actions against a student as long as the school does not reveal the reason for its action. 69 Atty. Gen. 179.

48.396 Annotation A sheriff's department may, when evaluating an individual for an employment position, consider information in its possession concerning the individual's juvenile record. 67 Atty. Gen. 327 is overruled. 79 Atty. Gen. 89.

48.396 Annotation Corporation counsel may not have access to juvenile cases through the court system's electronic case management system until such time as the system can be programmed to provide for access only to individual files when access is permitted under this section. The statutes cannot be interpreted to provide corporation counsel unlimited access to juvenile records through the electronic case management system when the general rule is confidentiality and disclosure is the exception granted only after a fact-specific, case-by-case analysis. OAG 07-10.



48.40 Definitions.

48.40  Definitions. In this subchapter:

48.40(1) (1) Except as otherwise provided, "agency" means the department, a county department or a licensed child welfare agency.

48.40(1m) (1m) "Kinship care relative" means a person receiving payments under s. 48.57 (3m) (am) for providing care and maintenance for a child.

48.40(1r) (1r) "Parent" has the meaning given in s. 48.02 (13), except that for purposes of filing a petition seeking the involuntary termination of parental rights under s. 48.415 to a nonmarital child who is not adopted or whose parents do not subsequently intermarry under s. 767.803 and whose paternity has not been established, of finding grounds under s. 48.415 for the involuntary termination of parental rights to such a child, and of terminating the parental rights to such a child on a ground specified in s. 48.415, "parent" includes a person who may be the parent of such a child.

48.40(2) (2) "Termination of parental rights" means that, pursuant to a court order, all rights, powers, privileges, immunities, duties and obligations existing between parent and child are permanently severed.

48.40 History History: 1979 c. 330; 1985 a. 176; 1995 a. 289; 2005 a. 293; 2007 a. 96.

48.40 Annotation Parents whose rights have been terminated do not inherit from a child; the child's siblings, whether parental rights as to them have been terminated or not, are the child's heirs. Estate of Pamanet, 46 Wis. 2d 514, 175 N.W.2d 234 (1970).

48.40 Annotation Terminating parental rights. Hayes and Ogorchok. Wis. Law. June 1989.



48.41 Voluntary consent to termination of parental rights.

48.41  Voluntary consent to termination of parental rights.

48.41(1)(1) The court may terminate the parental rights of a parent after the parent has given his or her consent as specified in this section. When such voluntary consent is given as provided in this section, the judge may proceed immediately to a disposition of the matter after considering the standard and factors specified in s. 48.426.

48.41(2) (2) The court may accept a voluntary consent to termination of parental rights only as follows:

48.41(2)(a) (a) The parent appears personally at the hearing and gives his or her consent to the termination of his or her parental rights. The judge may accept the consent only after the judge has explained the effect of termination of parental rights and has questioned the parent, or has permitted an attorney who represents any of the parties to question the parent, and is satisfied that the consent is informed and voluntary.

48.41(2)(b) (b) If the court finds that it would be difficult or impossible for the parent to appear in person at the hearing, the court may do any of the following:

48.41(2)(b)1. 1. Accept the written consent of the parent given before an embassy or consul official, a military judge, or a judge of any court of record in another county or state or a foreign jurisdiction. This written consent shall be accompanied by the signed findings of the embassy or consul official or judge who accepted the parent's consent. These findings shall recite that the embassy or consul official or judge or an attorney who represents any of the parties questioned the parent and found that the consent was informed and voluntary before the embassy or consul official or judge accepted the consent of the parent.

48.41(2)(b)2. 2. On request of the parent, unless good cause to the contrary is shown, admit testimony on the record by telephone or live audiovisual means as prescribed in s. 807.13 (2).

48.41(2)(c) (c) A person who may be, but who has not been adjudicated as, the father of a nonmarital child may consent to the termination of any parental rights that he may have as provided in par. (a) or (b) or by signing a written, notarized statement which recites that he has been informed of and understands the effect of an order to terminate parental rights and that he voluntarily disclaims any rights that he may have to the child, including the right to notice of proceedings under this subchapter.

48.41(2)(d) (d) If the proceeding to terminate parental rights is held prior to an adoption proceeding in which the petitioner is the child's stepparent, or in which the child's birth parent is a resident of a foreign jurisdiction, the child's birth parent may consent to the termination of any parental rights that he or she may have as provided in par. (a) or (b) or by filing with the court an affidavit witnessed by 2 persons stating that he or she has been informed of and understands the effect of an order to terminate parental rights and that he or she voluntarily disclaims all rights to the child, including the right to notice of proceedings under this subchapter.

48.41(2)(e) (e) In the case of an Indian child, the consent is given as provided in s. 48.028 (5) (b).

48.41(3) (3) If in any proceeding to terminate parental rights voluntarily a guardian ad litem has reason to doubt the capacity of a parent to give informed and voluntary consent to the termination, he or she shall so inform the court. The court shall then inquire into the capacity of that parent in any appropriate way and shall make a finding as to whether or not the parent is capable of giving informed and voluntary consent to the termination. If the court finds that the parent is incapable of knowingly and voluntarily consenting to the termination of parental rights, it shall dismiss the proceedings without prejudice. That dismissal shall not preclude an involuntary termination of the parent's rights under s. 48.415.

48.41 History History: 1979 c. 330; 1981 c. 384; 1983 a. 352, 447; 1987 a. 383; Sup. Ct. Order, 151 Wis. 2d xxv (1989); 1999 a. 83; 2005 a. 293; 2009 a. 94.

48.41 Annotation The minimum information that must be found on the record to support a finding that a minor parent's consent was voluntary and informed is set forth. In Interest of D. L. S. 112 Wis. 2d 180, 332 N.W.2d 293 (1983).

48.41 Annotation Enforcement of surrogacy agreements promotes stability and permanence in family relationships because it allows the intended parents to plan for the arrival of their child, reinforces the expectations of all parties to the agreement, and reduces contentious litigation. The surrogacy agreement in this case was enforceable except for the portions of the agreement requiring a voluntary termination of parental rights (TPR). The TPR provisions did not comply with the procedural safeguards set forth in s. 48.41 for a voluntary TPR because the biological mother would not consent to the TPR and there was no legal basis for involuntary termination. The TPR provisions were severable. Rosecky v. Schissel, 2013 WI 66, ___ Wis. 2d ___, ___ N.W.2d ___, 11-2166.



48.415 Grounds for involuntary termination of parental rights.

48.415  Grounds for involuntary termination of parental rights. At the fact-finding hearing the court or jury shall determine whether grounds exist for the termination of parental rights. If the child is an Indian child, the court or jury shall also determine at the fact-finding hearing whether continued custody of the Indian child by the Indian child's parent or Indian custodian is likely to result in serious emotional or physical damage to the Indian child under s. 48.028 (4) (e) 1. and whether active efforts under s. 48.028 (4) (e) 2. have been made to prevent the breakup of the Indian child's family and whether those efforts have proved unsuccessful, unless partial summary judgment on the grounds for termination of parental rights is granted, in which case the court shall make those determinations at the dispositional hearing. Grounds for termination of parental rights shall be one of the following:

48.415(1) (1) Abandonment.

48.415(1)(a)(a) Abandonment, which, subject to par. (c), shall be established by proving any of the following:

48.415(1)(a)1. 1. That the child has been left without provision for the child's care or support, the petitioner has investigated the circumstances surrounding the matter and for 60 days the petitioner has been unable to find either parent.

48.415(1)(a)1m. 1m. That the child has been left by the parent without provision for the child's care or support in a place or manner that exposes the child to substantial risk of great bodily harm, as defined in s. 939.22 (14), or death.

48.415(1)(a)1r. 1r. That a court of competent jurisdiction has found under s. 48.13 (2) or under a law of any other state or a federal law that is comparable to s. 48.13 (2) that the child was abandoned when the child was under one year of age or has found that the parent abandoned the child when the child was under one year of age in violation of s. 948.20 or in violation of the law of any other state or federal law, if that violation would be a violation of s. 948.20 if committed in this state.

48.415(1)(a)2. 2. That the child has been placed, or continued in a placement, outside the parent's home by a court order containing the notice required by s. 48.356 (2) or 938.356 (2) and the parent has failed to visit or communicate with the child for a period of 3 months or longer.

48.415(1)(a)3. 3. The child has been left by the parent with any person, the parent knows or could discover the whereabouts of the child and the parent has failed to visit or communicate with the child for a period of 6 months or longer.

48.415(1)(b) (b) Incidental contact between parent and child shall not preclude the court from finding that the parent has failed to visit or communicate with the child under par. (a) 2. or 3. The time periods under par. (a) 2. or 3. shall not include any periods during which the parent has been prohibited by judicial order from visiting or communicating with the child.

48.415(1)(c) (c) Abandonment is not established under par. (a) 2. or 3. if the parent proves all of the following by a preponderance of the evidence:

48.415(1)(c)1. 1. That the parent had good cause for having failed to visit with the child throughout the time period specified in par. (a) 2. or 3., whichever is applicable.

48.415(1)(c)2. 2. That the parent had good cause for having failed to communicate with the child throughout the time period specified in par. (a) 2. or 3., whichever is applicable.

48.415(1)(c)3. 3. If the parent proves good cause under subd. 2., including good cause based on evidence that the child's age or condition would have rendered any communication with the child meaningless, that one of the following occurred:

48.415(1)(c)3.a. a. The parent communicated about the child with the person or persons who had physical custody of the child during the time period specified in par. (a) 2. or 3., whichever is applicable, or, if par. (a) 2. is applicable, with the agency responsible for the care of the child during the time period specified in par. (a) 2.

48.415(1)(c)3.b. b. The parent had good cause for having failed to communicate about the child with the person or persons who had physical custody of the child or the agency responsible for the care of the child throughout the time period specified in par. (a) 2. or 3., whichever is applicable.

48.415(1m) (1m) Relinquishment. Relinquishment, which shall be established by proving that a court of competent jurisdiction has found under s. 48.13 (2m) that the parent has relinquished custody of the child under s. 48.195 (1) when the child was 72 hours old or younger.

48.415(2) (2) Continuing need of protection or services. Continuing need of protection or services, which shall be established by proving any of the following:

48.415(2)(a) (a)

48.415(2)(a)1.1. That the child has been adjudged to be a child or an unborn child in need of protection or services and placed, or continued in a placement, outside his or her home pursuant to one or more court orders under s. 48.345, 48.347, 48.357, 48.363, 48.365, 938.345, 938.357, 938.363 or 938.365 containing the notice required by s. 48.356 (2) or 938.356 (2).

48.415(2)(a)2. 2.

48.415(2)(a)2.a.a. In this subdivision, "reasonable effort" means an earnest and conscientious effort to take good faith steps to provide the services ordered by the court which takes into consideration the characteristics of the parent or child or of the expectant mother or child, the level of cooperation of the parent or expectant mother and other relevant circumstances of the case.

48.415(2)(a)2.b. b. That the agency responsible for the care of the child and the family or of the unborn child and expectant mother has made a reasonable effort to provide the services ordered by the court.

48.415(2)(a)3. 3. That the child has been outside the home for a cumulative total period of 6 months or longer pursuant to such orders not including time spent outside the home as an unborn child; and that the parent has failed to meet the conditions established for the safe return of the child to the home and there is a substantial likelihood that the parent will not meet these conditions within the 9-month period following the fact-finding hearing under s. 48.424.

48.415(2)(am) (am)

48.415(2)(am)1.1. That on 3 or more occasions the child has been adjudicated to be in need of protection or services under s. 48.13 (3), (3m), (10) or (10m) and, in connection with each of those adjudications, has been placed outside his or her home pursuant to a court order under s. 48.345 containing the notice required by s. 48.356 (2).

48.415(2)(am)2. 2. That the conditions that led to the child's placement outside his or her home under each order specified in subd. 1. were caused by the parent.

48.415(3) (3) Continuing parental disability. Continuing parental disability, which shall be established by proving that:

48.415(3)(a) (a) The parent is presently, and for a cumulative total period of at least 2 years within the 5 years immediately prior to the filing of the petition has been, an inpatient at one or more hospitals as defined in s. 50.33 (2) (a), (b) or (c), licensed treatment facilities as defined in s. 51.01 (2) or state treatment facilities as defined in s. 51.01 (15) on account of mental illness as defined in s. 51.01 (13) (a) or (b), developmental disability as defined in s. 55.01 (2), or other like incapacities, as defined in s. 55.01 (5);

48.415(3)(b) (b) The condition of the parent is likely to continue indefinitely; and

48.415(3)(c) (c) The child is not being provided with adequate care by a relative who has legal custody of the child, or by a parent or a guardian.

48.415(4) (4) Continuing denial of periods of physical placement or visitation. Continuing denial of periods of physical placement or visitation, which shall be established by proving all of the following:

48.415(4)(a) (a) That the parent has been denied periods of physical placement by court order in an action affecting the family or has been denied visitation under an order under s. 48.345, 48.363, 48.365, 938.345, 938.363 or 938.365 containing the notice required by s. 48.356 (2) or 938.356 (2).

48.415(4)(b) (b) That at least one year has elapsed since the order denying periods of physical placement or visitation was issued and the court has not subsequently modified its order so as to permit periods of physical placement or visitation.

48.415(5) (5) Child abuse. Child abuse, which shall be established by proving that the parent has exhibited a pattern of physically or sexually abusive behavior which is a substantial threat to the health of the child who is the subject of the petition and proving either of the following:

48.415(5)(a) (a) That the parent has caused death or injury to a child or children resulting in a felony conviction.

48.415(5)(b) (b) That a child has previously been removed from the parent's home pursuant to a court order under s. 48.345 after an adjudication that the child is in need of protection or services under s. 48.13 (3) or (3m).

48.415(6) (6) Failure to assume parental responsibility.

48.415(6)(a)(a) Failure to assume parental responsibility, which shall be established by proving that the parent or the person or persons who may be the parent of the child have not had a substantial parental relationship with the child.

48.415(6)(b) (b) In this subsection, "substantial parental relationship" means the acceptance and exercise of significant responsibility for the daily supervision, education, protection and care of the child. In evaluating whether the person has had a substantial parental relationship with the child, the court may consider such factors, including, but not limited to, whether the person has expressed concern for or interest in the support, care or well-being of the child, whether the person has neglected or refused to provide care or support for the child and whether, with respect to a person who is or may be the father of the child, the person has expressed concern for or interest in the support, care or well-being of the mother during her pregnancy.

48.415(7) (7) Incestuous parenthood. Incestuous parenthood, which shall be established by proving that the person whose parental rights are sought to be terminated is also related, either by blood or adoption, to the child's other parent in a degree of kinship closer than 2nd cousin.

48.415(8) (8) Homicide or solicitation to commit homicide of parent. Homicide or solicitation to commit homicide of a parent, which shall be established by proving that a parent of the child has been a victim of first-degree intentional homicide in violation of s. 940.01, first-degree reckless homicide in violation of s. 940.02 or 2nd-degree intentional homicide in violation of s. 940.05 or a crime under federal law or the law of any other state that is comparable to any of those crimes, or has been the intended victim of a solicitation to commit first-degree intentional homicide in violation of s. 939.30 or a crime under federal law or the law of any other state that is comparable to that crime, and that the person whose parental rights are sought to be terminated has been convicted of that intentional or reckless homicide, solicitation or crime under federal law or the law of any other state as evidenced by a final judgment of conviction.

48.415(9) (9) Parenthood as a result of sexual assault.

48.415(9)(a)(a) Parenthood as a result of sexual assault, which shall be established by proving that the child was conceived as a result of a sexual assault in violation of s. 940.225 (1), (2) or (3), 948.02 (1) or (2), 948.025, or 948.085. Conception as a result of sexual assault as specified in this paragraph may be proved by a final judgment of conviction or other evidence produced at a fact-finding hearing under s. 48.424 indicating that the person who may be the father of the child committed, during a possible time of conception, a sexual assault as specified in this paragraph against the mother of the child.

48.415(9)(b) (b) If the conviction or other evidence specified in par. (a) indicates that the child was conceived as a result of a sexual assault in violation of s. 948.02 (1) or (2) or 948.085, the mother of the child may be heard on her desire for the termination of the father's parental rights.

48.415(9m) (9m) Commission of a felony against a child.

48.415(9m)(a)(a) Commission of a serious felony against one of the person's children, which shall be established by proving that a child of the person whose parental rights are sought to be terminated was the victim of a serious felony and that the person whose parental rights are sought to be terminated has been convicted of that serious felony as evidenced by a final judgment of conviction.

48.415(9m)(am) (am) Commission of a violation of s. 948.051 involving any child or a violation of the law of any other state or federal law, if that violation would be a violation of s. 948.051 involving any child if committed in this state.

48.415(9m)(b) (b) In this subsection, "serious felony" means any of the following:

48.415(9m)(b)1. 1. The commission of, the aiding or abetting of, or the solicitation, conspiracy or attempt to commit, a violation of s. 940.01, 940.02, 940.03 or 940.05 or a violation of the law of any other state or federal law, if that violation would be a violation of s. 940.01, 940.02, 940.03 or 940.05 if committed in this state.

48.415(9m)(b)2. 2.

48.415(9m)(b)2.a.a. The commission of a violation of s. 940.19 (3), 1999 stats., a violation of s. 940.19 (2), (4) or (5), 940.225 (1) or (2), 948.02 (1) or (2), 948.025, 948.03 (2) (a) or (3) (a), 948.05, 948.051, 948.06 or 948.08, or a violation of s. 940.302 (2) if s. 940.302 (2) (a) 1. b. applies.

48.415(9m)(b)2.b. b. A violation of the law of any other state or federal law, if that violation would be a violation listed under subd. 2. a. if committed in this state.

48.415(9m)(b)3. 3. The commission of a violation of s. 948.21 or a violation of the law of any other state or federal law, if that violation would be a violation of s. 948.21 if committed in this state, that resulted in the death of the victim.

48.415(10) (10) Prior involuntary termination of parental rights to another child. Prior involuntary termination of parental rights to another child, which shall be established by proving all of the following:

48.415(10)(a) (a) That the child who is the subject of the petition has been adjudged to be in need of protection or services under s. 48.13 (2), (3) or (10); or that the child who is the subject of the petition was born after the filing of a petition under this subsection whose subject is a sibling of the child.

48.415(10)(b) (b) That, within 3 years prior to the date the court adjudged the child to be in need of protection or services as specified in par. (a) or, in the case of a child born after the filing of a petition as specified in par. (a), within 3 years prior to the date of birth of the child, a court has ordered the termination of parental rights with respect to another child of the person whose parental rights are sought to be terminated on one or more of the grounds specified in this section.

48.415 History History: 1979 c. 330; 1983 a. 189 s. 329 (5); 1983 a. 326; 1983 a. 447 ss. 8, 67; 1983 a. 488, 538; 1987 a. 355, 383; 1989 a. 86; 1993 a. 235, 395; 1995 a. 77, 108, 225, 275; 1997 a. 35, 80, 237, 292, 294; 1999 a. 9, 32; 2001 a. 2, 109; 2005 a. 277, 293; 2007 a. 45, 116; 2009 a. 94; 2011 a. 257 s. 56; 2011 a. 271.

48.415 Annotation Consent by the mother subsequent to the birth of the child to termination of her parental rights in its best interests so that the child might be placed for adoption constituted an abandonment, and although she was permitted to withdraw that consent by a previous decision of the supreme court, the best interests of the child require modification of the court order to effect a termination of her parental rights. Lewis v. Lutheran Social Services, 68 Wis. 2d 36, 227 N.W.2d 643 (1975).

48.415 Annotation A termination order was not supported by sufficient findings when the findings merely repeated statutory language and made no determination of the best interests of the child. Termination of Parental Rights to T. R. M. 100 Wis. 2d 681, 303 N.W.2d 581 (1981).

48.415 Annotation A parent has constitutionally protected rights to the care, custody, and management of a child. In Interest of J. L. W. 102 Wis. 2d 118, 306 N.W.2d 46 (1981).

48.415 Annotation The dismissal of termination proceedings on grounds of abandonment because only 2 of 6 dispositional orders contained statutory warnings was inappropriate. The warning is only required in one order. In Interest of K.K. 162 Wis. 2d 431, 469 N.W.2d 881 (Ct. App. 1991).

48.415 Annotation The abandonment period under sub. (1) (a) 3. need not immediately precede filing of the petition. If abandonment is found, termination is still discretionary. In Interest of T.P.S. 168 Wis. 2d 259, 483 N.W.2d 591 (Ct. App. 1992).

48.415 Annotation While the CHIPS judge must notify the parents of possible termination grounds in the written dispositional order and repeat that information orally to any parent present in court, proof that the oral notice was given is not required in later termination proceedings under sub. (2) (a). In Interest of D.P. 170 Wis. 2d 313, 488 N.W.2d 133 (Ct. App. 1992).

48.415 Annotation A developmentally disabled father's allegation that the county, in violation of the Americans with Disabilities Act, did not take into account his disability in attempting to provide court ordered services was not a basis to attack a termination proceeding. The ADA did not place an added burden on the county to meet the requirements of sub. (2) (b). In Interest of Torrence P. 187 Wis. 2d 10, 522 N.W.2d 243 (Ct. App. 1994).

48.415 Annotation A child "left with" another person under sub. (1) (a) 3. may have been actively placed with the other person by the parent or allowed to live with the other person with the parent's knowledge. Interest of Christopher D. 191 Wis. 2d 681, 530 N.W.2d 34 (Ct. App. 1995).

48.415 Annotation "Disassociated" under sub. (1) (c) is not unconstitutionally vague. Disassociation means more than "failure to visit or communicate" under sub. (1) (a). Interest of Christopher D. 191 Wis. 2d 681, 530 N.W.2d 34 (Ct. App. 1995).

48.415 Annotation The respondent in a TPR case has the right to meaningfully participate; whether physical presence is required must be determined on a case by case basis. Telephone participation may be adequate. Interest of Christopher D. 191 Wis. 2d 681, 530 N.W.2d 34 (Ct. App. 1995).

48.415 Annotation A showing of abandonment under sub. (1) (a) 3. creates a rebuttable presumption that imposes on the parent the burden of disproving abandonment under sub. (1) (c) by showing by a preponderance of the evidence that the parent has not disassociated himself or herself from the child. Odd S.-G v. Carolyn S.-G, 194 Wis. 2d 366, 533 N.W.2d 794 (1995).

48.415 Annotation Termination under sub. (8), due to a murder occurring prior to the adoption of sub. (8), did not violate the prohibition against ex post facto laws and did not violate due process, equal protection, or double jeopardy protections. Winnebago County DSS v. Darrell A. 194 Wis. 2d 628, 534 N.W.2d 907 (Ct. App. 1995).

48.415 Annotation It was a denial of due process to terminate parental rights on grounds substantially different from those that the parent was warned of under s. 48.356. State v. Patricia A.P. 195 Wis. 2d 855, 537 N.W.2d 47 (Ct. App. 1995), 95-1164.

48.415 Annotation Sub. (5) does not require an assessment of present and future behavior. The statute refers to past behavior that was a threat to the child's welfare. Jerry M. v. Dennis L. M. 198 Wis. 2d 10, 542 N.W.2d 162 (Ct. App. 1995), 95-0075.

48.415 Annotation For all terminations under sub. (5), there must be a showing that the parent has exhibited a pattern of abusive behavior and a showing under par. (a) or (b). A "conviction" under par. (a) is a conviction after the appeal as of right has been exhausted. Monroe County v. Jennifer V. 200 Wis. 2d 678, 548 N.W.2d 837 (Ct. App. 1996), 95-3062.

48.415 Annotation Sub. (7) is a constitutional part of a statutory scheme that is narrowly tailored to meet the state's compelling interests. State v. Allen M. 214 Wis. 2d 302, 571 N.W.2d 872 (Ct. App. 1997), 97-0852.

48.415 Annotation Venue becomes an issue only in the event that it is contested. The county where a child "resides" is the county of domicile. The county where a child "is present" is the county where the child is present at the time a petition is filed. State v. Corey J. G. 215 Wis. 2d 395, 572 N.W.2d 845 (1998), 96-3148.

48.415 Annotation When a parent is prohibited from visitation, communication by phone and letter is not prohibited, and sub. (1) (b) does not apply. Periods in which there has been no contact whatsoever will be counted under sub. (1) (a) 2. and 3. Carla B. v. Timothy N. 228 Wis. 2d 695, 598 N.W.2d 924 (Ct. App. 1999), 99-0853.

48.415 Annotation The rules of civil procedure apply to termination of parental rights proceedings. Directed verdicts are permissible. Door County DHFS v. Scott S. 230 Wis. 2d 460, 602 N.W.2d 167 (Ct. App. 1999), 99-0719.

48.415 Annotation A guardian ad litem's comments regarding the best interests of the child were not improper. Only when the jury is instructed that it should consider the best interests of the child is there reversible error. Door County DHFS v. Scott S. 230 Wis. 2d 460, 602 N.W.2d 167 (Ct. App. 1999), 99-0719.

48.415 Annotation Prior to determining that grounds existed to terminate parental rights, the circuit court had the duty at the fact-finding hearing to find by clear and convincing evidence that all of the elements of s. 48.415 (1) (a) 3. had been satisfied. By entering a default judgment against the mother on the issue of abandonment without first taking evidence, the circuit court did not make the finding. The error was subject to a harmless error analysis. Evelyn C.R. v. Tykila S. 2001 WI 110, 246 Wis. 2d 1, 629 N.W.2d 768, 00-1739.

48.415 Annotation In a case under sub. (4), a parent's right to meaningfully participate in the termination proceeding includes the right to present evidence at the fact-finding hearing regarding efforts to meet the conditions for reestablishing visitation. It was error to restrict evidence to whether an order denying visitation had remained in effect for a year. State v. Frederick H. 2001 WI App 141, 246 Wis. 2d 215, 630 N.W.2d 734, 00-3035.

48.415 Annotation Events occurring prior to a CHIPS dispositional order are frequently relevant at a termination proceeding. A history of parental conduct may be relevant to predicting a parent's chances of complying with conditions in the future, despite failing to do so to date. La Crosse County Department of Human Services v. Tara P. 2002 WI App 84, 252 Wis. 2d 179, 643 N.W.2d 194, 01-3034.

48.415 Annotation In determining whether "there is a substantial likelihood" that a parent will not meet conditions for the return of his or her children, a parent's relevant character traits and patterns of behavior and the likelihood that any problematic traits or propensities have been or can be modified in order to assure the safety of the children must be considered. La Crosse County Department of Human Services v. Tara P. 2002 WI App 84, 252 Wis. 2d 179, 643 N.W.2d 194, 01-3034.

48.415 Annotation A mother's criminal offenses and sentences were relevant to whether she had failed to establish a substantial parental relationship with her children under sub. (6). State v. Quinsanna D. 2002 WI App 318, 259 Wis. 2d 429, 655 N.W.2d 752, 02-1919.

48.415 Annotation Partial summary judgment may be granted in the unfitness phase of a termination case if the moving party establishes that there is no genuine issue as to any material fact regarding the asserted grounds for unfitness, and, taking into consideration the heightened burden of proof specified in s. 48.31 (1) and required by due process, the moving party is entitled to judgment as a matter of law. Steven V. v. Kelley H. 2004 WI 47, 271 Wis. 2d 1, 678 N.W.2d 831, 02-2860.

48.415 Annotation As applied in this case the incestuous parenthood ground under sub. (7) is not narrowly tailored to advance the compelling state interest underlying the statute. It is fundamentally unfair to terminate parental rights based solely on a parent's status as a victim of incest. Monroe County DHS v. Kelli B. 2004 WI 48, 271 Wis. 2d 51, 678 N.W.2d 856, 03-0060.

48.415 Annotation Jennifer V.'s holding is limited to appeals based on guilt or innocence. When a parent's pending appeal does not raise issues of guilt or innocence, "final judgment of conviction" in sub. (9m) means the judgment of conviction entered by the trial court, either after a verdict of guilty by the jury, a finding of guilty by the court when a jury is waived, or a plea of guilty or no contest. Reynaldo F. v. Christal M. 2004 WI App 106, 272 Wis. 2d 816, 684 N.W.2d 138, 03-2687.

48.415 Annotation A parent's prior convictions are not so prejudicial as to outweigh their probative value when the information would lead the jury to an understanding of why children are removed from the parent's home. Reynaldo F. v. Christal M. 2004 WI App 106, 272 Wis. 2d 707, 684 N.W.2d 138, 03-2687.

48.415 Annotation Sub. (4) does not violate substantive due process by not requiring any evidence of parental unfitness. There are required steps that must be taken before reaching the application of sub. (4) in a TPR case and those steps form the foundation for the ultimate finding. At each of these steps, findings must be made that reflect on the parent's fitness. Dane County Department of Human Services v. P. P. 2005 WI 32, 279 Wis. 2d 169, 694 N.W.2d 344, 03-2440.

48.415 Annotation The biological father of a nonmarital child satisfies the definition of parent in s. 48.02 (13), as he is a biological parent notwithstanding that he has not officially been adjudicated as the child's biological father, and may have his parental rights terminated based on periods of abandonment that occurred prior to his official adjudication as the child's biological father. State v. James P. 2005 WI 80, 281 Wis. 2d 685, 698 N.W.2d 95, 04-0723.

48.415 Annotation The notice requirement provision of sub. (4) (a) are a part of the clause pertaining to juvenile court orders, and are inapplicable to the clause pertaining to family court orders. The fact that s. 767.24 (4) (d) [now s. 767.41 (4) (d)] requires a family court to provide the applicable notice does not establish that provision of the notice is an element of proof under sub. (4). Kimberly S. S. v. Sebastian X. L. 2005 WI App 83, 281 Wis. 2d 261, 697 N.W.2d 476, 04-3220.

48.415 Annotation When a parent is incarcerated and the only ground for parental termination is that the child continues to be in need of protection or services solely because of the parent's incarceration, sub. (2) requires that the court-ordered conditions of return are tailored to the particular needs of the parent and child. A parent's incarceration is not a sufficient basis to terminate parental rights. Other factors must be considered, such as the parent's relationship with the child both prior to and while the parent is incarcerated, the nature of the crime committed, the length and type of sentence imposed, the parent's level of cooperation with the responsible agency and the department of corrections, and the best interests of the child. Kenosha County Department of Human Services v. Jodie W. 2006 WI 93, 293 Wis. 2d 530, 716 N.W.2d 845, 05-0002.

48.415 Annotation Sub. (10) (b) requires that within the 3 years prior a court has terminated the parent's rights to another child in an involuntary termination proceeding, but does not require proof of which of the available 12 grounds set out in this section was the basis for the involuntary termination. Oneida County Department of Social Services v. Nicole W. 2007 WI 30, 299 Wis. 2d 637, 728 N.W.2d 652, 05-2656.

48.415 Annotation In determining whether a party seeking termination of parental rights has proven by clear and convincing evidence that a biological father has failed to assume parental responsibility under sub. (6), a circuit court must consider the biological father's efforts undertaken after he discovers that he is the father but before the circuit court adjudicates the grounds of the termination proceeding. State v. Bobby G. 2007 WI 77, 301 Wis. 2d 531, 734 N.W.2d 81, 06-0066.

48.415 Annotation The 3-month abandonment ground under sub. (1) (a) 2. is effectively an exception to the more general requirement of 6 months of abandonment under sub. (1) (a) 3. The 3-month provision is a special scenario justifying a shorter abandonment period. When there is an active CHIPS order, it is a given that the child has been facing some kind of peril, and a shorter abandonment period is therefore appropriate and in the child's best interests. When a CHIPS order has been terminated or allowed to lapse, it is reasonable to assume that the parental situation has changed and the reason for the shorter abandonment period is no longer present. Heather B. v. Jennifer B. 2011 WI App 26, 331 Wis. 2d 666, 794 N.W.2d 800, 10-2528.

48.415 Annotation Sub. (1) (a) 2. requires that the 3-month abandonment period fall within the duration of a CHIPS-based placement of the child outside the parent's home. Heather B. v. Jennifer B. 2011 WI App 26, 331 Wis. 2d 666, 794 N.W.2d 800, 10-2528.

48.415 Annotation Under sub. (6) (a), a fact-finder must look to the totality-of-the-circumstances to determine if a parent has assumed parental responsibility. The phrase "have not had," does not direct the fact-finder to consider only a limited time period. Rather, the statute gives latitude to the fact-finder to consider the entirety of the child's life and determine if the parent's actions have been sufficient to find that he or she has assumed parental responsibility. Under the totality-of-the-circumstances test, a fact-finder may consider whether, during the time the parent was caring for his or her child, the parent exposed the child to a hazardous living environment. Tammy W-G. v. Jacob T. 2011 WI 30, 333 Wis. 2d 273, 797 N.W.2d 854, 09-2973.

48.415 Annotation Even though there is no restraint of the petitioner's liberty, the writ of habeas corpus may be used in the court of appeals to seek relief from a termination of parental rights (TPR) when appellate counsel fails to appeal before the deadline. Under s. 809.82 (2) (b), the time for filing an appeal of a TPR may not be enlarged when the petition is filed by someone other than a representative of the public. If the court is not able to recognize the petitioner's right to raise ineffectiveness of counsel, the petitioner will never have an appeal through no fault of his or her own. Amy W. v. David G., 2013 WI App 83, ___ Wis. 2d ___, ___ N.W.2d ___, 13-0731.

48.415 Annotation Process is constitutionally due a natural parent at a state-initiated parental rights termination proceeding. A 3-factor test is discussed. Santosky v. Kramer, 455 U.S. 745 (1982).

48.415 Annotation Adoption and termination proceedings in Wisconsin: Straining the wisdom of Solomon. Hayes and Morse, 66 MLR 439 (1983).



48.417 Petition for termination of parental rights; when required.

48.417  Petition for termination of parental rights; when required.

48.417(1)(1)  Filing or joining in petition; when required. Subject to sub. (2), an agency or the district attorney, corporation counsel or other appropriate official designated under s. 48.09 shall file a petition under s. 48.42 (1) to terminate the parental rights of a parent or the parents of a child, or, if a petition under s. 48.42 (1) to terminate those parental rights has already been filed, the agency, district attorney, corporation counsel or other appropriate official shall join in the petition, if any of the following circumstances apply:

48.417(1)(a) (a) The child has been placed outside of his or her home, as described in s. 48.365 (1) or 938.365 (1), in a foster home, group home, nonsecured residential care center for children and youth, or shelter care facility for 15 of the most recent 22 months, not including any period during which the child was a runaway from the out-of-home placement or was residing in a trial reunification home. If the circumstances specified in this paragraph apply, the petition shall be filed or joined in by the last day of the 15th month, as described in this paragraph, for which the child was placed outside of his or her home.

48.417(1)(b) (b) A court of competent jurisdiction has found under s. 48.13 (2) or under a law of any other state or a federal law that is comparable to s. 48.13 (2) that the child was abandoned when he or she was under one year of age or has found that the parent abandoned the child when the child was under one year of age in violation of s. 948.20 or in violation of the law of any other state or federal law, if that violation would be a violation of s. 948.20 if committed in this state. If the circumstances specified in this paragraph apply, the petition shall be filed or joined in within 60 days after the date on which the court of competent jurisdiction found that the child was abandoned as described in this paragraph.

48.417(1)(c) (c) A court of competent jurisdiction has found that the parent has committed, has aided or abetted the commission of, or has solicited, conspired, or attempted to commit, a violation of s. 940.01, 940.02, 940.03, or 940.05 or a violation of the law of any other state or federal law, if that violation would be a violation of s. 940.01, 940.02, 940.03, or 940.05 if committed in this state, and that the victim of that violation is a child of the parent. If the circumstances specified in this paragraph apply, the petition shall be filed or joined in within 60 days after the date on which the court assigned to exercise jurisdiction under this chapter determines, based on a finding that a circumstance specified in this paragraph applies, that reasonable efforts to make it possible for the child to return safely to his or her home are not required.

48.417(1)(d) (d) A court of competent jurisdiction has found that the parent has committed a violation of s. 940.19 (3), 1999 stats., a violation of s. 940.19 (2), (4), or (5), 940.225 (1) or (2), 948.02 (1) or (2), 948.025, 948.03 (2) (a) or (3) (a), 948.051, or 948.085, a violation of s. 940.302 (2) if s. 940.302 (2) (a) 1. b. applies, or a violation of the law of any other state or federal law, if that violation would be a violation listed under this paragraph if committed in this state, and that the violation resulted in great bodily harm, as defined in s. 939.22 (14), or in substantial bodily harm, as defined in s. 939.22 (38), to the child or another child of the parent. If the circumstances specified in this paragraph apply, the petition shall be filed or joined in within 60 days after the date on which the court assigned to exercise jurisdiction under this chapter determines, based on a finding that a circumstance specified in this paragraph applies, that reasonable efforts to make it possible for the child to return safely to his or her home are not required.

48.417(2) (2) Filing or joining in petition; when not required. Notwithstanding that any of the circumstances specified in sub. (1) (a), (b), (c) or (d) may apply, an agency or the district attorney, corporation counsel or other appropriate official designated under s. 48.09 need not file a petition under s. 48.42 (1) to terminate the parental rights of a parent or the parents of a child, or, if a petition under s. 48.42 (1) to terminate those parental rights has already been filed, the agency, district attorney, corporation counsel or other appropriate official need not join in the petition, if any of the following circumstances apply:

48.417(2)(a) (a) The child is being cared for by a fit and willing relative of the child.

48.417(2)(b) (b) The child's permanency plan indicates and provides documentation that termination of parental rights to the child is not in the best interests of the child.

48.417(2)(c) (c) The agency primarily responsible for providing services to the family under a court order, if required under s. 48.355 (2) (b) 6. to make reasonable efforts to make it possible for the child to return safely to his or her home, has not provided to the family of the child, consistent with the time period in the child's permanency plan, the services necessary for the safe return of the child to his or her home.

48.417(2)(cm) (cm) In the case of an Indian child, the agency primarily responsible for providing services to the Indian child and the family under a court order, if required under s. 48.355 (2) (b) 6v. to make active efforts under s. 48.028 (4) (d) 2. to prevent the breakup of the Indian child's family, has not provided to the Indian child's family, consistent with the child's permanency plan, the services necessary to prevent the breakup of the Indian child's family.

48.417(2)(d) (d) Grounds for an involuntary termination of parental rights under s. 48.415 do not exist.

48.417(3) (3) Concurrent adoption efforts required. If a petition is filed or joined in as required under sub. (1), the agency primarily responsible for providing services to the child under a court order shall, during the pendency of the proceeding on the petition, work with the agency identified in the report under s. 48.425 (1) (f) that would be responsible for accomplishing the adoption of the child in processing and approving a qualified family for the adoption of the child.

48.417(4) (4) Notice to department. If a petition is filed or joined in as required under sub. (1), the person who filed or joined in the petition shall notify the department of that filing or joinder.

48.417 History History: 1997 a. 237; 2001 a. 109; 2005 a. 277; 2007 a. 20, 116; 2009 a. 79, 94; 2011 a. 181.



48.42 Procedure.

48.42  Procedure.

48.42(1)(1)  Petition. A proceeding for the termination of parental rights shall be initiated by petition which may be filed by the child's parent, an agency or a person authorized to file a petition under s. 48.25 or 48.835. The petition shall be entitled "In the interest of .......... (child's name), a person under the age of 18" and shall set forth with specificity:

48.42(1)(a) (a) The name, birth date or anticipated birth date, and address of the child.

48.42(1)(b) (b) The names and addresses of the child's parent or parents, guardian and legal custodian.

48.42(1)(c) (c) One of the following:

48.42(1)(c)1. 1. A statement that consent will be given to termination of parental rights as provided in s. 48.41.

48.42(1)(c)2. 2. A statement of the grounds for involuntary termination of parental rights under s. 48.415 and a statement of the facts and circumstances which the petitioner alleges establish these grounds.

48.42(1)(d) (d) A statement of whether the child may be subject to the federal Indian Child Welfare Act, 25 USC 1901 to 1963, and, if the child may be subject to that act, the names of the child's Indian custodian, if any, and tribe, if known.

48.42(1)(e) (e) If the petition is seeking the involuntary termination of parental rights to an Indian child, reliable and credible information showing that continued custody of the Indian child by the Indian child's parent or Indian custodian is likely to result in serious emotional or physical damage to the Indian child under s. 48.028 (4) (e) 1. and reliable and credible information showing that active efforts under s. 48.028 (4) (e) 2. have been made to prevent the breakup of the Indian child's family and that those efforts have proved unsuccessful.

48.42(1g) (1g) Affidavit.

48.42(1g)(a)(a) Except as provided in par. (c), if the petition is filed by a person or agency other than the district attorney, corporation counsel, or other appropriate official under s. 48.09; if the petition seeks to terminate the parental rights of a person who may be the father of a nonmarital child who is under one year of age at the time the petition is filed, who is not adopted or whose parents do not subsequently intermarry under s. 767.803, and whose paternity has not been established; and if the mother of the child has voluntarily consented to or seeks to voluntarily consent to the termination of her parental rights to the child, the petitioner may file with the petition an affidavit signed by the mother that includes all of the following:

48.42(1g)(a)1. 1. A statement that the mother has voluntarily consented to or seeks to voluntarily consent to the termination of her parental rights to the child.

48.42(1g)(a)2. 2. A statement acknowledging that the mother has been asked to identify the father of the child.

48.42(1g)(a)3. 3. A statement that the mother knows and is identifying the father or that she does not know the identity of the father.

48.42(1g)(a)4. 4. A statement identifying any man who has lived in a familial relationship with the child and who may be the father of the child.

48.42(1g)(a)5. 5. If the mother states that she knows and is identifying the father under subd. 3. or 4., the father's name, age, and last-known mailing address, and the last-known mailing address of the father's employer.

48.42(1g)(a)6. 6. If the mother states that she does not know the identity of the father, an explanation of why she is unable to identify him and a physical description of the father.

48.42(1g)(a)7. 7. A statement that the mother has been informed and understands that if she misidentifies the father, she is permanently barred from attacking the termination of the father's or her parental rights on the basis that the father was not correctly identified.

48.42(1g)(a)8. 8. A statement that the mother understands that she may be prosecuted under s. 946.32 (2) for false swearing if she makes a false statement that she does not believe is true in the affidavit under this paragraph.

48.42(1g)(a)9. 9. A statement that the mother has reviewed and understands the affidavit, the name of the person who explained the affidavit and the consequences of signing the affidavit to her, and a statement that the mother is signing the affidavit voluntarily.

48.42(1g)(b) (b) The petitioner shall notify any man identified in the affidavit under par. (a) as an alleged father of his right to file a declaration of paternal interest under s. 48.025 before the birth of the child, within 14 days after the birth of the child, or within 21 days after the date on which the notice is mailed, whichever is later; of the birth date or anticipated birth date of the child; and of the consequences of filing or not filing a declaration of paternal interest. The petitioner shall include with the notice a copy of the form required to file a declaration of paternal interest under s. 48.025. The notice shall be sent by certified mail to the last-known address of the alleged father.

48.42(1g)(c) (c) If an affidavit under par. (a) is not filed with the petition, notice shall be given to an alleged father under sub. (2).

48.42(1m) (1m) Visitation or contact rights.

48.42(1m)(a)(a) If the petition filed under sub. (1) includes a statement of the grounds for involuntary termination of parental rights under sub. (1) (c) 2., the petitioner may, at the time the petition under sub. (1) is filed, also petition the court for a temporary order and an injunction prohibiting the person whose parental rights are sought to be terminated from visiting or contacting the child who is the subject of the petition under sub. (1). Any petition under this paragraph shall allege facts sufficient to show that prohibiting visitation or contact would be in the best interests of the child.

48.42(1m)(b) (b) Subject to par. (e), the court may issue the temporary order ex parte or may refuse to issue the temporary order and hold a hearing on whether to issue an injunction. The temporary order is in effect until a hearing is held on the issuance of an injunction. The court shall hold a hearing on the issuance of an injunction on or before the date of the hearing on the petition to terminate parental rights under s. 48.422 (1).

48.42(1m)(c) (c) Notwithstanding any other order under s. 48.355 (3), the court, subject to par. (e), may grant an injunction prohibiting the respondent from visiting or contacting the child if the court determines that the prohibition would be in the best interests of the child. An injunction under this subsection is effective according to its terms but may not remain in effect beyond the date the court dismisses the petition for termination of parental rights under s. 48.427 (2) or issues an order terminating parental rights under s. 48.427 (3).

48.42(1m)(d) (d) A temporary order under par. (b) or an injunction under par. (c) suspends the portion of any order under s. 48.345, 48.363, 48.365, 938.345, 938.363 or 938.365 setting rules of parental visitation until the termination of the temporary order under par. (b) or injunction under par. (c).

48.42(1m)(e) (e)

48.42(1m)(e)1.1. Except as provided in subd. 2., the court shall issue a temporary order and injunction prohibiting a parent of a child from visitation or contact with the child if the parent has been convicted under s. 940.01 of the first-degree intentional homicide, or under s. 940.05 of the 2nd-degree intentional homicide, of the child's other parent, and the conviction has not been reversed, set aside or vacated.

48.42(1m)(e)2. 2. Subdivision 1. does not apply if the court determines by clear and convincing evidence that the visitation or contact would be in the best interests of the child. The court shall consider the wishes of the child in making that determination.

48.42(2) (2) Who must be summoned. Except as provided in sub. (2m), the petitioner shall cause the summons and petition to be served upon the following persons:

48.42(2)(a) (a) The parent or parents of the child, unless the child's parent has waived the right to notice under s. 48.41 (2) (d).

48.42(2)(b) (b) Except as provided in par. (bm), if the child is a nonmarital child who is not adopted or whose parents do not subsequently intermarry under s. 767.803 and whose paternity has not been established:

48.42(2)(b)1. 1. A person who has filed an unrevoked declaration of paternal interest under s. 48.025 before the birth of the child or within 14 days after the birth of the child.

48.42(2)(b)2. 2. A person or persons alleged to the court to be the father of the child or who may, based upon the statements of the mother or other information presented to the court, be the father of the child unless that person has waived the right to notice under s. 48.41 (2) (c).

48.42(2)(b)3. 3. A person who has lived in a familial relationship with the child and who may be the father of the child.

48.42(2)(bm) (bm) If the child is a nonmarital child who is under one year of age at the time the petition is filed and who is not adopted or whose parents do not subsequently intermarry under s. 767.803 and whose paternity has not been established and if an affidavit under sub. (1g) (a) is filed with the petition:

48.42(2)(bm)1. 1. A person who has filed an unrevoked declaration of paternal interest under s. 48.025 before the birth of the child, within 14 days after the birth of the child, or within 21 days after a notice under sub. (1g) (b) is mailed, whichever is later.

48.42(2)(bm)2. 2. A person who has lived in a familial relationship with the child and who may be the father of the child.

48.42(2)(c) (c) The guardian, guardian ad litem, legal custodian, and Indian custodian of the child.

48.42(2)(d) (d) Any other person to whom notice is required to be given by ch. 822, excluding foster parents who shall be provided notice as required under sub. (2g).

48.42(2)(e) (e) To the child if the child is 12 years of age or older.

48.42(2g) (2g) Notice required.

48.42(2g)(a)(a) In addition to causing the summons and petition to be served as required under sub. (2), the petitioner shall also notify any foster parent or other physical custodian described in s. 48.62 (2) of the child of all hearings on the petition. The first notice to any foster parent or other physical custodian described in s. 48.62 (2) shall be written, shall have a copy of the petition attached to it, shall state the nature, location, date, and time of the initial hearing and shall be mailed to the last-known address of the foster parent or other physical custodian described in s. 48.62 (2). Thereafter, notice of hearings may be given by telephone at least 72 hours before the time of the hearing. The person giving telephone notice shall place in the case file a signed statement of the time notice was given and the person to whom he or she spoke.

48.42(2g)(ag) (ag) In the case of an involuntary termination of parental rights to a child whom the petitioner knows or has reason to know is an Indian child, the petitioner shall cause the summons and petition to be served on the Indian child's parent and Indian custodian in the manner specified in s. 48.028 (4) (a). In like manner, the petitioner shall also notify the Indian child's tribe of all hearings on the petition. The first notice to an Indian child's tribe shall be written, shall have a copy of the petition attached to it, and shall state the nature, location, date, and time of the initial hearing. No hearing may be held on the petition until at least 10 days after receipt of notice of the hearing by the Indian child's parent, Indian custodian, and tribe or, if the identity or location of the Indian child's parent, Indian custodian, or tribe cannot be determined, until at least 15 days after receipt of the notice by the U.S. secretary of the interior. On request of the Indian child's parent, Indian custodian, or tribe, the court shall grant a continuance of up to 20 additional days to enable the requester to prepare for the hearing.

48.42(2g)(am) (am) The court shall give a foster parent or other physical custodian described in s. 48.62 (2) who is notified of a hearing under par. (a) a right to be heard at the hearing by permitting the foster parent or other physical custodian to make a written or oral statement during the hearing, or to submit a written statement prior to the hearing, relevant to the issues to be determined at the hearing. A foster parent or other physical custodian described in s. 48.62 (2) who receives a notice of a hearing under par. (a) and a right to be heard under this paragraph does not become a party to the proceeding on which the hearing is held solely on the basis of receiving that notice and right to be heard.

48.42(2g)(b) (b) Failure to give notice under par. (a) to a foster parent or other physical custodian described in s. 48.62 (2) does not deprive the court of jurisdiction in the proceeding. If a foster parent or other physical custodian described in s. 48.62 (2) is not given notice of a hearing under par. (a), that person may request a rehearing on the matter at any time prior to the entry of an order under s. 48.427 (2) or (3). If the request is made, the court shall order a rehearing.

48.42(2m) (2m) Notice not required.

48.42(2m)(a)(a) Parent as a result of sexual assault. Except as provided in this paragraph, notice is not required to be given to a person who may be the father of a child conceived as a result of a sexual assault in violation of s. 940.225 (1), (2) or (3), 948.02 (1) or (2), 948.025, or 948.085 if a physician attests to his or her belief that a sexual assault as specified in this paragraph has occurred or if the person who may be the father of the child has been convicted of sexual assault as specified in this paragraph for conduct which may have led to the child's conception. A person who under this paragraph is not given notice does not have standing to appear and contest a petition for the termination of his parental rights, present evidence relevant to the issue of disposition, or make alternative dispositional recommendations. This paragraph does not apply to a person who may be the father of a child conceived as a result of a sexual assault in violation of s. 948.02 (1) or (2) if that person was under 18 years of age at the time of the sexual assault.

48.42(2m)(b) (b) Parent of nonmarital child. A person who may be the father of a nonmarital child who is not adopted or whose parents do not subsequently intermarry under s. 767.803 and whose paternity has not been established, by virtue of the fact that he has engaged in sexual intercourse with the mother of the child, is considered to be on notice that a pregnancy and a termination of parental rights proceeding concerning the child may occur, and has the duty to protect his own rights and interests. He is therefore entitled to actual notice of such a proceeding only as provided in sub. (2) (b) or (bm). A person who is not entitled to notice under sub. (2) (b) or (bm) does not have standing to appear and contest a petition for the termination of his parental rights, present evidence relevant to the issue of disposition, or make alternative dispositional recommendations.

48.42(3) (3) Contents of summons. The summons shall:

48.42(3)(a) (a) Contain the name and birth date or anticipated birth date of the child, and the nature, location, date and time of the initial hearing.

48.42(3)(b) (b) Advise the party, if applicable, of his or her right to legal counsel, regardless of ability to pay under s. 48.23 and ch. 977.

48.42(3)(c) (c) Advise the parties of the possible result of the hearing and the consequences of failure to appear or respond.

48.42(3)(d) (d) Advise the parties that if the court terminates parental rights, a notice of intent to pursue relief from the judgment must be filed in the trial court within 30 days after the judgment is entered for the right to pursue such relief to be preserved.

48.42(4) (4) Manner of serving summons and petition.

48.42(4)(a)(a) Personal service. Except as provided in this paragraph, par. (b), and sub. (2g) (ag), a copy of the summons and petition shall be served personally upon the parties specified in sub. (2), if known, at least 7 days before the date of the hearing. Service of summons is not required if the party submits to the jurisdiction of the court. Service upon parties who are not natural persons and upon persons under a disability shall be as prescribed in s. 801.11.

48.42(4)(b) (b) Constructive notice.

48.42(4)(b)1.1. If with reasonable diligence a party specified in sub. (2) cannot be served under par. (a), service shall be made by publication of the notice under subd. 4.

48.42(4)(b)1m. 1m. If the child's custody was relinquished under s. 48.195, service to the parents of the child may be made by publication of the notice under subd. 4.

48.42(4)(b)2. 2. If the child is a nonmarital child who is not adopted or whose parents do not subsequently intermarry under s. 767.803 and paternity has not been acknowledged under s. 767.805 or a substantially similar law of another state or adjudicated, the court may, as provided in s. 48.422 (6) (b), order publication of a notice under subd. 4.

48.42(4)(b)3. 3. At the time the petition is filed, the petitioner may move the court for an order waiving the requirement of constructive notice to a person who, although his identity is unknown, may be the father of a nonmarital child.

48.42(4)(b)4. 4. A notice published under this subsection shall be published as a class 1 notice under ch. 985. In determining which newspaper is likely to give notice as required under s. 985.02 (1), the petitioner or court shall consider the residence of the party, if known, or the residence of the relatives of the party, if known, or the last-known location of the party. If the party's post-office address is known or can, with due diligence, be ascertained, a copy of the summons and petition shall be mailed to the party upon or immediately prior to the first publication. The mailing may be omitted if the petitioner shows that the post-office address cannot be obtained with due diligence. Except as provided in subd. 5., the notice shall include the date, place and circuit court branch for the hearing, the court file number, the name, address and telephone number of the petitioner's attorney and information the court determines to be necessary to give effective notice to the party or parties. Such information shall include the following, if known:

48.42(4)(b)4.a. a. The name of the party or parties to whom notice is being given;

48.42(4)(b)4.b. b. A description of the party or parties;

48.42(4)(b)4.c. c. The former address of the party or parties;

48.42(4)(b)4.d. d. The approximate date and place of conception of the child; and

48.42(4)(b)4.e. e. The date and place of birth of the child.

48.42(4)(b)5. 5. The notice shall not include the name of the mother unless the mother consents. The notice shall not include the name of the child unless the court finds that inclusion of the child's name is essential to give effective notice to the father.

48.42(4)(c) (c) The notice under par. (a) or (b) shall also inform the parties:

48.42(4)(c)1. 1. That the parental rights of a parent or alleged parent who fails to appear may be terminated;

48.42(4)(c)2. 2. Of the party's right to have an attorney present and that if a person desires to contest termination of parental rights and believes that he or she cannot afford an attorney, the person may ask the state public defender to represent him or her; and

48.42(4)(c)3. 3. That if the court terminates parental rights, a notice of intent to pursue relief from the judgment must be filed in the trial court within 30 days after judgment is entered for the right to pursue such relief to be preserved.

48.42(5) (5) Penalty. Any person who knowingly and willfully makes or causes to be made any false statement or representation of a material fact in the course of a proceeding under this section with an intent to deceive or mislead the court for the purpose of preventing a person who is entitled to receive notice of a proceeding under this section from receiving notice may be fined not more than $10,000 or imprisoned for not more than 9 months, or both. It is not a violation of this subsection for a person to refuse to make a statement or representation of material fact in the course of a proceeding under this section for the purpose of preventing a person who is entitled to receive notice of a proceeding under this section from receiving notice if, at the time of the refusal, the person stated that he or she feared that making such a statement or representation would place the person or another person at risk of domestic abuse, as defined in s. 813.12 (1) (am), or abuse, as defined in s. 813.122 (1) (a), and if the person proves that he or she refused to make such a statement or representation because of a recent overt act, attempt, or threat that caused him or her reasonably to believe that refusing to make such a statement or representation was the only means of preventing domestic abuse, as defined in s. 813.12 (1) (am), or abuse, as defined in s. 813.122 (1) (a), to himself or herself or to another.

48.42 History History: 1973 c. 263; 1977 c. 354; 1979 c. 330; 1981 c. 81 s. 33; 1981 c. 391; 1983 a. 447; 1985 a. 94; Sup. Ct. Order, 136 Wis. 2d xxv (1987); 1987 a. 383; 1989 a. 86; 1993 a. 395, 446; 1995 a. 108, 225, 275, 352; 1997 a. 35, 80, 191, 237; 1999 a. 9, 83; 2005 a. 277, 293; 2005 a. 443 s. 265; 2007 a. 96, 97; 2009 a. 28, 79, 94; 2011 a. 257 s. 56.

48.42 Annotation Guardianship and TPR proceedings are custody proceedings, guardianship and TPR determinations are custody determinations, and guardianship and TPR determinations are custody decrees, all governed by ch. 822. In Interest of A.E.H. 161 Wis. 2d 277, 468 N.W.2d 190 (1991).

48.42 Annotation Sub. (2m) denies a putative father standing to contest the alleged grounds for termination when the child was conceived as the result of sexual assault. Termination of Parental Rights to A. M. 176 Wis. 2d 673, 500 N.W.2d 649 (1993).

48.42 Annotation Sub. (2) (d) requires consideration in each case of whether ch. 822 applies but does not require the application of ch. 822 to intrastate cases. In Interest of Brandon S.S. 179 Wis. 2d 114, 507 N.W.2d 94 (1993).

48.42 Annotation Sub. (2) is the exclusive statute for determining what parties may be summoned; intervention under s. 803.09 does not apply. In Interest of Brandon S.S. 179 Wis. 2d 114, 507 N.W.2d 94 (1993).

48.42 Annotation Sexual assault under sub. (2m) does not include a violation of s. 948.09, sexual intercourse with a child age 16 or older. Paternity of Michael A.T. 182 Wis. 2d 395, 513 N.W.2d 669 (Ct. App. 1994).

48.42 Annotation The doctrines of claims and issue preclusion may apply in TPR cases. Brown County Department of Human Services v. Terrance M. 2005 WI App 57, 280 Wis. 2d 396, 694 N.W.2d 458, 04-2379.



48.422 Hearing on the petition.

48.422  Hearing on the petition.

48.422(1) (1) Except as provided in s. 48.42 (2g) (ag), the hearing on the petition to terminate parental rights shall be held within 30 days after the petition is filed. At the hearing on the petition to terminate parental rights the court shall determine whether any party wishes to contest the petition and inform the parties of their rights under sub. (4) and s. 48.423.

48.422(2) (2) Except as provided in s. 48.42 (2g) (ag), if the petition is contested the court shall set a date for a fact-finding hearing to be held within 45 days after the hearing on the petition, unless all of the necessary parties agree to commence with the hearing on the merits immediately.

48.422(3) (3) If the petition is not contested the court shall hear testimony in support of the allegations in the petition, including testimony as required in sub. (7).

48.422(4) (4) Any party who is necessary to the proceeding or whose rights may be affected by an order terminating parental rights shall be granted a jury trial upon request if the request is made before the end of the initial hearing on the petition.

48.422(5) (5) Any nonpetitioning party, including the child, shall be granted a continuance of the hearing for the purpose of consulting with an attorney on the request for a jury trial or concerning a request for the substitution of a judge.

48.422(6) (6)

48.422(6)(a)(a) In the case of a nonmarital child who is not adopted or whose parents do not subsequently intermarry under s. 767.803 and for whom paternity has not been established, or for whom a declaration of paternal interest has not been filed under s. 48.025 within 14 days after the date of birth of the child or, if s. 48.42 (1g) (b) applies, within 21 days after the date on which the notice under s. 48.42 (1g) (b) is mailed, the court shall hear testimony concerning the paternity of the child. Based on the testimony, the court shall determine whether all interested parties who are known have been notified under s. 48.42 (2) and (2g) (ag). If not, the court shall adjourn the hearing and order appropriate notice to be given.

48.422(6)(b) (b) If the court determines that an unknown person may be the father of the child and notice to that person has not been waived under s. 48.42 (4) (b) 3., the court shall determine whether constructive notice will substantially increase the likelihood of notice to that person. If the court does determine that it would substantially increase the likelihood of notice and the petitioner has not already caused the notice to be published or the court determines that the publication used was not sufficient, the court shall adjourn the hearing for a period not to exceed 30 days and shall order constructive notice under s. 48.42 (4) (b). If the court determines that constructive notice will not substantially increase the likelihood of notice to that person, the court shall order that the hearing proceed.

48.422(6)(c) (c) If paternity is adjudicated under this subchapter and parental rights are not terminated, the court may make and enforce such orders for the suitable care, custody and support of the child as a court having jurisdiction over actions affecting the family may make under ch. 767. If there is a finding by the court that the child is in need of protection or services, the court may make dispositional orders under s. 48.345.

48.422(7) (7) Before accepting an admission of the alleged facts in a petition, the court shall:

48.422(7)(a) (a) Address the parties present and determine that the admission is made voluntarily with understanding of the nature of the acts alleged in the petition and the potential dispositions.

48.422(7)(b) (b) Establish whether any promises or threats were made to elicit an admission and alert all unrepresented parties to the possibility that a lawyer may discover defenses or mitigating circumstances which would not be apparent to them.

48.422(7)(bm) (bm) Establish whether a proposed adoptive parent of the child has been identified. If a proposed adoptive parent of the child has been identified and the proposed adoptive parent is not a relative of the child, the court shall order the petitioner to submit a report to the court containing the information specified in s. 48.913 (7). The court shall review the report to determine whether any payments or agreement to make payments set forth in the report are coercive to the birth parent of the child or to an alleged to presumed father of the child or are impermissible under s. 48.913 (4). Making any payment to or on behalf of the birth parent of the child, an alleged or presumed father of the child or the child conditional in any part upon transfer or surrender of the child or the termination of parental rights or the finalization of the adoption creates a rebuttable presumption of coercion. Upon a finding of coercion, the court shall dismiss the petition or amend the agreement to delete any coercive conditions, if the parties agree to the amendment. Upon a finding that payments which are impermissible under s. 48.913 (4) have been made, the court may dismiss the petition and may refer the matter to the district attorney for prosecution under s. 948.24 (1). This paragraph does not apply if the petition was filed with a petition for adoptive placement under s. 48.837 (2).

48.422(7)(br) (br) Establish whether any person has coerced a birth parent or any alleged or presumed father of the child in violation of s. 48.63 (3) (b) 5. Upon a finding of coercion, the court shall dismiss the petition.

48.422(7)(c) (c) Make such inquiries as satisfactorily establish that there is a factual basis for the admission.

48.422(8) (8) If the petition for termination of parental rights is filed by an agency enumerated in s. 48.069 (1) or (2), the court shall order the agency to file a report with the court as provided in s. 48.425 (1), except that, if the child is an Indian child, the court may order the agency or request the tribal child welfare department of the Indian child's tribe to file that report.

48.422(9) (9)

48.422(9)(a)(a) If a petition for termination of the rights of a birth parent, as defined under s. 48.432 (1) (am), is filed by a person other than an agency enumerated under s. 48.069 (1) or (2) or if the court waives the report required under s. 48.425, the court shall order any parent whose rights may be terminated to file with the court the information specified under s. 48.425 (1) (am).

48.422(9)(b) (b) If a birth parent does not comply with par. (a), the court shall order any health care provider, as defined under s. 146.81 (1) (a) to (p), known to have provided care to the birth parent or parents to provide the court with any health care records of the birth parent or parents that are relevant to the child's medical condition or genetic history. A court order for the release of alcohol or drug abuse treatment records subject to 21 USC 1175 or 42 USC 4582 shall comply with 42 CFR 2.

48.422 History History: 1979 c. 330; 1981 c. 359; 1983 a. 326; 1983 a. 447 ss. 10, 67; 1985 a. 176; 1997 a. 104; 2005 a. 293; 2005 a. 443 s. 265; 2007 a. 186; 2009 a. 28, 94.

48.422 Annotation The court erred by failing to inform parents of the right to jury trial and to representation by counsel. In re Termination of Parental Rights to M. A. M. 116 Wis. 2d 432, 342 N.W.2d 410 (1984).

48.422 Annotation Concurrent TPR/adoption proceedings under s. 48.835 are subject to the requirement under s. 48.422 that the initial hearing be held within 30 days of filing the petition. In re J.L.F. 168 Wis. 2d 634, 484 N.W.2d 359 (Ct. App. 1992).

48.422 Annotation A court's failure to inform parents of their rights under this section is not reversible error absent prejudice to the parents. Interest of Robert D. 181 Wis. 2d 887, 512 N.W.2d 227 (Ct. App. 1994).

48.422 Annotation Once a basis for termination has been found by the jury and confirmed with a finding of unfitness by the court, the court must move to the dispositional hearing in which the prevailing factor is the best interests of the child. A court should not dismiss a petition for termination at a dispositional hearing unless it can reconcile dismissal with the best interests of the child. Sheboygan County D.H.S.S. v. Julie A.B. 2002 WI 95, 255 Wis. 2d 170, 648 N.W.2d 402, 01-1692.

48.422 Annotation This section does not require the circuit court to advise nonpetitioning parties of the right under sub. (5) to a continuance to consult with counsel regarding judicial substitution. Steven V. v. Kelley H. 2004 WI 47, 271 Wis. 2d 1, 678 N.W.2d 831, 02-2860.

48.422 Annotation A competency challenge based on the violation of the statutory time limitation of sub. (2) cannot be waived, even though it was not raised in the circuit court. Sheboygan County Department of Social Services v. Matthew S. 2005 WI 84, 282 Wis. 2d 150, 698 N.W.2d 631, 04-0901.

48.422 Annotation Any alternative to a parent's personal presence at a proceeding to terminate his or her parental rights must, unless the parent knowingly waives the right or the ministerial nature of the proceedings make personal-presence unnecessary, be functionally equivalent to personal presence. The parent must be able to assess the witnesses, confer with his or her lawyer, and, of course, hear everything that is going on. State v. Lavelle W. 2005 WI App 266, 288 Wis. 2d 504, 708 N.W.2d 698, 05-1604.

48.422 Annotation When every option to secure the physical presence in the courtroom of a deported father failed and a webcam system was used by which the father could see and hear the proceedings in the courtroom and be seen and heard by the local participants, the father was offered meaningful participation in termination proceedings, unlike the telephone connection used in Lavelle W. Waukesha County Dept. of Health & Human Services v. Teodoro E. 2008 WI App 16, 307 Wis. 2d 372, 745 N.W.2d 701, 07-2283.

48.422 Annotation While not required, circuit courts in TPR proceedings are urged to consider personally engaging the parent in a colloquy explaining that a stipulation to an element withdraws that element from the jury's consideration and determining that the withdrawal of that element from the jury is knowing and voluntary. Walworth County DH&HS v. Andrea L. O. 2008 WI 46, 309 Wis. 2d 161, 749 N.W.2d 168, 07-0008.

48.422 Annotation A parent was deprived of the right to a jury trial when the court, rather than the jury, answered one of the verdict questions on an element of parental unfitness. Although counsel had stipulated that the element was satisfied, the parent had not agreed to the stipulation in open court, the required documentary evidence of the element was missing from the record, and the evidence adduced was not so "ample" as to make the element "undisputed and undisputable." Manitowoc County Human Services Department v. Allen J. 2008 WI App 137, 314 Wis. 2d 100, 757 N.W.2d 842, 07-1494.

48.422 Annotation In order for no contest pleas at the grounds stage to be entered knowingly and intelligently, parents must understand that acceptance of their plea will result in a finding of parental unfitness. Sub. (7) requires, at the very least, that a court must inform the parent that at the 2nd step of the process, the court will hear evidence related to the disposition and then will either terminate the parent's rights or dismiss the petition if the evidence does not warrant termination. Additionally, the court must inform the parent that the best interests of the child shall be the prevailing factor considered by the court in determining the disposition. Oneida County Department of Social Services v. Therese S. 2008 WI App 159, 314 Wis. 2d 493, 762 N.W.2d 122, 08-1126.

48.422 Annotation No provision of the federal or state constitutions nor this section mandates that a parent's waiver of the right to a jury trial on the grounds for termination must be on the record during a personal colloquy with the judge. Here, although the court did not personally ask the mother whether she wished to waive her right to a jury trial, the record made clear that she did knowingly, intelligently, and voluntarily waive that right. That is the benchmark. Racine County Human Services Department v. Latanya D. K. 2013 WI App 28, 346 Wis. 2d 75, 828 N.W.2d 251, 12-1121.

48.422 Annotation Due process does not require appointment of counsel for indigent parents in every parental status termination proceeding. Lassiter v. Dept. of Social Services, 452 U.S. 18 (1981).



48.423 Rights of persons alleging paternity.

48.423  Rights of persons alleging paternity.

48.423(1) (1)  Rights to paternity determination. If a person appears at the hearing and claims that he is the father of the child, the court shall set a date for a hearing on the issue of paternity or, if all parties agree, the court may immediately commence hearing testimony concerning the issue of paternity. The court shall inform the person claiming to be the father of the child of any right to counsel under s. 48.23. The person claiming to be the father of the child must prove paternity by clear and convincing evidence. A person who establishes his paternity of the child under this section may further participate in the termination of parental rights proceeding only if the person meets the conditions specified in sub. (2) or meets a condition specified in s. 48.42 (2) (b) or (bm).

48.423(2) (2) Rights of out-of-state fathers. A person who may be the father of a nonmarital child who is not adopted or whose parents do not subsequently intermarry under s. 767.803 and whose paternity has not been established may contest the petition, present evidence relevant to the issue of disposition, and make alternative dispositional recommendations if the person appears at the hearing, establishes paternity under sub. (1), and proves all of the following by a preponderance of the evidence:

48.423(2)(a) (a) That the person resides and has resided in another state where the mother of the child resided or was located at the time of or after the conception of the child.

48.423(2)(b) (b) That the mother left that state without notifying or informing that person that she could be located in this state.

48.423(2)(c) (c) That the person attempted to locate the mother through every reasonable means, but did not know or have reason to know that the mother was residing or located in this state.

48.423(2)(d) (d) That the person has complied with the requirements of the state where the mother previously resided or was located to protect and preserve his paternal interests in matters affecting the child.

48.423 History History: 1979 c. 330; 2005 a. 293; 2007 a. 96, 97.

48.423 Annotation Putative father's right to custody of his child. 1971 WLR 1262.



48.424 Fact-finding hearing.

48.424  Fact-finding hearing.

48.424(1) (1) The purpose of the fact-finding hearing is to determine in cases in which the petition was contested at the hearing on the petition under s. 48.422 all of the following:

48.424(1)(a) (a) Whether grounds exist for the termination of parental rights.

48.424(1)(b) (b) Whether the allegations specified in s. 48.42 (1) (e) have been proved in cases involving the involuntary termination of parental rights to an Indian child.

48.424(2) (2) The fact-finding hearing shall be conducted according to the procedure specified in s. 48.31 except as follows:

48.424(2)(a) (a) The court may exclude the child from the hearing.

48.424(2)(b) (b) The hearing shall be closed to the public.

48.424(3) (3) If the facts are determined by a jury, the jury may only decide whether any grounds for the termination of parental rights have been proved and whether the allegations specified in s. 48.42 (1) (e) have been proved in cases involving the involuntary termination of parental rights to an Indian child. The court shall decide what disposition is in the best interest of the child.

48.424(4) (4) If grounds for the termination of parental rights are found by the court or jury, the court shall find the parent unfit. A finding of unfitness shall not preclude a dismissal of a petition under s. 48.427 (2). The court shall then proceed immediately to hear evidence and motions related to the dispositions enumerated in s. 48.427. Except as provided in s. 48.42 (2g) (ag), the court may delay making the disposition and set a date for a dispositional hearing no later than 45 days after the fact-finding hearing if any of the following apply:

48.424(4)(a) (a) All parties to the proceeding agree.

48.424(4)(b) (b) The court has not yet received a report to the court on the history of the child as provided in s. 48.425 and the court now orders an agency enumerated in s. 48.069 (1) or (2) to file that report with the court, or, in the case of an Indian child, now orders that agency or requests the tribal child welfare department of the Indian child's tribe to file such a report, before the court makes the disposition on the petition.

48.424(5) (5) If the court delays making a permanent disposition under sub. (4), it may transfer temporary custody of the child to an agency for placement of the child until the dispositional hearing. Placement of an Indian child under this subsection shall comply with the order of placement preference under s. 48.028 (7) (b) or, if applicable, s. 48.028 (7) (c), unless the agency finds good cause, as described in s. 48.028 (7) (e), for departing from that order.

48.424 History History: 1979 c. 330; 1987 a. 383; 2009 a. 94.

48.424 Annotation Although the best interests of the child standard does not apply to the fact-finding hearing, the guardian ad litem can represent the interests of the child to develop the facts as they relate to whether the grounds for termination exist. When a jury is the fact-finder, the guardian ad litem should be permitted to exercise peremptory challenges in jury selection. Interest of C.E.W. 124 Wis. 2d 47, 368 N.W.2d 47 (1985).

48.424 Annotation Despite jury findings that grounds for termination exist, the court may dismiss a termination petition if evidence does not support the jury's finding or if the evidence of unfitness is not so egregious as to warrant termination; whether the evidence supports termination is a matter of discretion. In Interest of K.D.J. 163 Wis. 2d 90, 470 N.W.2d 914 (1991).

48.424 Annotation Once a basis for termination has been found by the jury and confirmed with a finding of unfitness by the court, the court must move to the dispositional hearing in which the prevailing factor is the best interests of the child. A court should not dismiss a petition for termination at a dispositional hearing unless it can reconcile dismissal with the best interests of the child. Sheboygan County D.H.S.S. v. Julie A.B. 2002 WI 95, 255 Wis. 2d 170, 648 N.W.2d 402, 01-1692.

48.424 Annotation While not required, circuit courts in TPR proceedings are urged to consider personally engaging the parent in a colloquy explaining that a stipulation to an element withdraws that element from the jury's consideration and determining that the withdrawal of that element from the jury is knowing and voluntary. Walworth County DH&HS v. Andrea L. O. 2008 WI 46, 309 Wis. 2d 161, 749 N.W.2d 168, 07-0008.

48.424 Annotation A parent was deprived of the right to a jury trial when the court, rather than the jury, answered one of the verdict questions on an element of parental unfitness. Although counsel had stipulated that the element was satisfied, the parent had not agreed to the stipulation in open court, the required documentary evidence of the element was missing from the record, and the evidence adduced was not so "ample" as to make the element "undisputed and undisputable." Manitowoc County Human Services Department v. Allen J. 2008 WI App 137, 314 Wis. 2d 100, 757 N.W.2d 842, 07-1494.

48.424 Annotation The circuit court is not obligated to inform the parent that by pleading no contest to grounds for termination the parent is waiving the constitutional right to parent or that the right to parent is a constitutional right. What is important is that the parent understands the import of the rights at stake rather than the sources from which they are derived. For a knowing, voluntary, and intelligent plea, the parent must be informed of the two independent dispositions available to the circuit court, dismissing the petition and terminating parental rights. Brown County Department of Human Services v. Brenda B. 2011 WI 6, 331 Wis. 2d 310, 795 N.W.2d 730, 10-0321.

48.424 Annotation Contrary to the Child's Best Interest: Children's Court Proceedings. Sowinski and Wiensch. Wis. Law. Apr. 2013.



48.425 Court report by an agency.

48.425  Court report by an agency.

48.425(1) (1) If the court orders an agency enumerated under s. 48.069 (1) or (2) to file a report under s. 48.422 (8) or 48.424 (4) (b) or requests the tribal child welfare department of an Indian child's tribe to file such a report, the agency or tribal child welfare department, if that department consents, shall file a report with the court which shall include:

48.425(1)(a) (a) The social history of the child.

48.425(1)(am) (am) A medical record of the child on a form provided by the department which shall include:

48.425(1)(am)1. 1. The medical and genetic history of the birth parents and any medical and genetic information furnished by the birth parents about the child's grandparents, aunts, uncles, brothers and sisters.

48.425(1)(am)2. 2. A report of any medical examination which either birth parent had within one year before the date of the petition.

48.425(1)(am)3. 3. A report describing the child's prenatal care and medical condition at birth.

48.425(1)(am)4. 4. The medical and genetic history of the child and any other relevant medical and genetic information.

48.425(1)(b) (b) A statement of the facts supporting the need for termination.

48.425(1)(c) (c) If the child has been previously adjudicated to be in need of protection and services, a statement of the steps the agency or person responsible for provision of services has taken to remedy the conditions responsible for court intervention and the parent's response to and cooperation with these services. If the child has been removed from the home, the report shall also include a statement of the reasons why the child cannot be returned safely to the family and the steps the person or agency has taken to effect this return. If a permanency plan has previously been prepared for the child, the report shall also include specific information showing that the agency primarily responsible for providing services to the child has made reasonable efforts to achieve the goal of the child's permanency plan, including, if appropriate, through an out-of-state placement.

48.425(1)(cm) (cm) If the petition is seeking the involuntary termination of parental rights to an Indian child, specific information showing that continued custody of the child by the parent or Indian custodian is likely to result in serious emotional or physical damage to the child under s. 48.028 (4) (e) 1. and, if the Indian child has previously been adjudged to be in need of protection or services, specific information showing that active efforts under s. 48.028 (4) (e) 2. have been made to prevent the breakup of the Indian child's family and that those efforts have proved unsuccessful.

48.425(1)(d) (d) A statement of other appropriate services, if any, which might allow the child to return safely to the home of the parent.

48.425(1)(e) (e) A statement applying the standards and factors enumerated in s. 48.426 (2) and (3) to the case before the court.

48.425(1)(f) (f) If the report recommends that the parental rights of both of the child's parents or the child's only living or known parent are to be terminated, the report shall contain a statement of the likelihood that the child will be adopted. This statement shall be prepared by an agency designated in s. 48.427 (3m) (a) 1. to 4. or (am) and include a presentation of the factors that might prevent adoption, those that would facilitate adoption, and the agency that would be responsible for accomplishing the adoption.

48.425(1)(g) (g) If an agency designated under s. 48.427 (3m) (a) 1. to 4. or (am) determines that it is unlikely that the child will be adopted, or if adoption would not be in the best interests of the child, the report shall include a plan for placing the child in a permanent family setting. The plan shall include a recommendation as to the agency to be named guardian of the child, a recommendation that the person appointed as the guardian of the child under s. 48.977 (2) continue to be the guardian of the child, or a recommendation that a guardian be appointed for the child under s. 48.977 (2).

48.425(1m) (1m) The agency required under sub. (1) to file the report shall prepare the medical record within 60 days after the date of the petition for the termination of parental rights.

48.425(2) (2) The court may waive the report required under this section if consent is given under s. 48.41, but shall order the birth parent or parents to provide the department with the information specified under sub. (1) (am).

48.425(3) (3) The court may order a report as specified under this section to be prepared by an agency in those cases where the petition is filed by someone other than an agency.

48.425 History History: 1979 c. 330; 1981 c. 81 s. 33; 1981 c. 359; 1983 a. 471; 1985 a. 176; 1995 a. 275; 1997 a. 237; 2005 a. 25, 232; 2007 a. 20; 2009 a. 79, 94.



48.426 Standard and factors.

48.426  Standard and factors.

48.426(1) (1)  Court considerations. In making a decision about the appropriate disposition under s. 48.427, the court shall consider the standard and factors enumerated in this section and any report submitted by an agency under s. 48.425.

48.426(2) (2) Standard. The best interests of the child shall be the prevailing factor considered by the court in determining the disposition of all proceedings under this subchapter.

48.426(3) (3) Factors. In considering the best interests of the child under this section the court shall consider but not be limited to the following:

48.426(3)(a) (a) The likelihood of the child's adoption after termination.

48.426(3)(b) (b) The age and health of the child, both at the time of the disposition and, if applicable, at the time the child was removed from the home.

48.426(3)(c) (c) Whether the child has substantial relationships with the parent or other family members, and whether it would be harmful to the child to sever these relationships.

48.426(3)(d) (d) The wishes of the child.

48.426(3)(e) (e) The duration of the separation of the parent from the child.

48.426(3)(f) (f) Whether the child will be able to enter into a more stable and permanent family relationship as a result of the termination, taking into account the conditions of the child's current placement, the likelihood of future placements and the results of prior placements.

48.426 History History: 1979 c. 330.

48.426 Annotation When grandparents opposing termination had a substantial relationship with the child and wished to participate in the proceedings, it was error to exclude their testimony in determining the child's best interest. In Interest of Brandon S.S. 179 Wis. 2d 114, 507 N.W.2d 94 (1993).

48.426 Annotation A termination of parental rights works a legal severance of the relationship between the child and the child's birth family. Sub. (3) (c) requires an examination of the harmful effect of the legal severance on the child's relationships with the birth family. The court may consider an adoptive parent's promise to continue the relationship, but it is not bound to hinge its determination on that legally unenforceable promise. State v. Margaret H. 2000 WI 42, 234 Wis. 2d 606, 610 N.W.2d 475, 99-1441.



48.427 Dispositions.

48.427  Dispositions.

48.427(1)(1) Any party may present evidence relevant to the issue of disposition, including expert testimony, and may make alternative dispositional recommendations to the court. After receiving any evidence related to the disposition, the court shall enter one of the dispositions specified under subs. (2) to (4) within 10 days.

48.427(1m) (1m) In addition to any evidence presented under sub. (1), the court shall give the foster parent or other physical custodian described in s. 48.62 (2) of the child a right to be heard at the dispositional hearing by permitting the foster parent or other physical custodian to make a written or oral statement during the dispositional hearing, or to submit a written statement prior to disposition, relevant to the issue of disposition. A foster parent or other physical custodian described in s. 48.62 (2) who receives notice of a hearing under s. 48.42 (2g) (a) and a right to be heard under this subsection does not become a party to the proceeding on which the hearing is held solely on the basis of receiving that notice and right to be heard.

48.427(2) (2) The court may dismiss the petition if it finds that the evidence does not warrant the termination of parental rights.

48.427(3) (3) The court may enter an order terminating the parental rights of one or both parents.

48.427(3m) (3m) If the rights of both parents or of the only living parent are terminated under sub. (3) and if a guardian has not been appointed under s. 48.977, the court shall do one of the following:

48.427(3m)(a) (a) Transfer guardianship and custody of the child pending adoptive placement to:

48.427(3m)(a)1. 1. A county department authorized to accept guardianship under s. 48.57 (1) (e).

48.427(3m)(a)3. 3. A child welfare agency licensed under s. 48.61 (5) to accept guardianship.

48.427(3m)(a)4. 4. The department.

48.427(3m)(a)5. 5. A relative with whom the child resides, if the relative has filed a petition to adopt the child or if the relative is a kinship care relative or is receiving payments under s. 48.62 (4) for providing care and maintenance for the child.

48.427(3m)(a)6. 6. An individual who has been appointed guardian of the child by a court of a foreign jurisdiction.

48.427(3m)(am) (am) Transfer guardianship and custody of the child to a county department authorized to accept guardianship under s. 48.57 (1) (hm) for placement of the child for adoption by the child's foster parent, if the county department has agreed to accept guardianship and custody of the child and the foster parent has agreed to adopt the child.

48.427(3m)(b) (b) Transfer guardianship of the child to one of the agencies specified under par. (a) 1. to 4. and custody of the child to an individual in whose home the child has resided for at least 12 consecutive months immediately prior to the termination of parental rights or to a relative.

48.427(3m)(c) (c) Appoint a guardian under s. 48.977 and transfer guardianship and custody of the child to the guardian.

48.427(3p) (3p) If the rights of both parents or of the only living parent are terminated under sub. (3) and if a guardian has been appointed under s. 48.977, the court may enter one of the orders specified in sub. (3m) (a) or (b). If the court enters an order under this subsection, the court shall terminate the guardianship under s. 48.977.

48.427(4) (4) If the rights of one or both parents are terminated under sub. (3), the court may enter an order placing the child in sustaining care under s. 48.428.

48.427(5) (5) In placing an Indian child in a preadoptive placement following a transfer of guardianship and custody under sub. (3m) or (3p) or in placing an Indian child in sustaining care under sub. (4), the court or an agency specified in sub. (3m) (a) 1. to 4. or (am) shall comply with the order of placement preference under s. 48.028 (7) (b) or, if applicable, s. 48.028 (7) (c), unless the court or agency finds good cause, as described in s. 48.028 (7) (e), for departing from that order.

48.427(6) (6) If an order is entered under sub. (3), the court shall:

48.427(6)(a) (a) Inform each birth parent, as defined under s. 48.432 (1) (am), whose rights have been terminated of the provisions of ss. 48.432, 48.433 and 48.434.

48.427(6)(b) (b) Forward to the department:

48.427(6)(b)1. 1. The name and date of birth of the child whose birth parent's rights have been terminated.

48.427(6)(b)2. 2. The names and current addresses of the child's birth parents, guardian and legal custodian.

48.427(6)(b)3. 3. The medical and genetic information obtained under s. 48.422 (9) or 48.425 (1) (am) or (2).

48.427(6)(b)4. 4. If the court knows or has reason to know that the child is an Indian child, information relating to the child's membership or eligibility for membership in an Indian tribe.

48.427(7) (7)

48.427(7)(a)(a) If an order is entered under sub. (3), the court may orally inform the parent or parents who appear in court of the ground for termination of parental rights specified in s. 48.415 (10).

48.427(7)(b) (b) In addition to the notice permitted under par. (a), any written order under sub. (3) may notify the parent or parents of the information specified in par. (a).

48.427 History History: 1979 c. 330; 1981 c. 81, 359; 1985 a. 70, 176; 1995 a. 275, 289; 1997 a. 80, 104, 237; 2005 a. 25, 232; 2009 a. 28, 79, 94.

48.427 Annotation Once a basis for termination has been found by the jury and confirmed with a finding of unfitness by the court, the court must move to the dispositional hearing in which the prevailing factor is the best interests of the child. A court should not dismiss a petition for termination at a dispositional hearing unless it can reconcile dismissal with the best interests of the child. Sheboygan County D.H.S.S. v. Julie A.B. 2002 WI 95, 255 Wis. 2d 170, 648 N.W.2d 402, 01-1692.

48.427 Annotation The 10-day time limit in sub. (1) addressed a period after the circuit court made the final decisions that served to terminate parental rights of the child and put the child in a position to be adopted. There was no reason why, after all critical stages within the adjudication process are complete, and the court had made the required rulings, failure to enter a written order implicated the court's competency. Dane Co. DHS v. Dyanne M. 2007 WI App 129, 06-2919.

48.427 Annotation Sub. (1) provides that a court must enter one of the dispositions specified under subs. (2) to (4). Nevertheless, the court cannot simply enter one of the dispositions set forth in sub. (3m), (3p), or (4). Rather, it must first enter a disposition terminating parental rights under sub. (3). Brown County Department of Human Services v. Brenda B. 2011 WI 6, 331 Wis. 2d 310, 795 N.W.2d 730, 10-0321.



48.428 Sustaining care.

48.428  Sustaining care.

48.428(1)(1) A court may place a child in sustaining care if the court has terminated the parental rights of the parent or parents of the child or has appointed a guardian for the child under s. 48.831 and the court finds that the child is unlikely to be adopted or that adoption is not in the best interest of the child.

48.428(2) (2)

48.428(2)(a)(a) Except as provided in par. (b), when a court places a child in sustaining care after an order under s. 48.427 (4), the court shall transfer legal custody of the child to the county department, the department in a county having a population of 500,000 or more, or a licensed child welfare agency, transfer guardianship of the child to an agency listed in s. 48.427 (3m) (a) 1. to 4. or (am), and place the child in the home of a licensed foster parent or kinship care relative with whom the child has resided for 6 months or longer. In placing an Indian child in sustaining care, the court shall comply with the order of placement preference under s. 48.028 (7) (b) or, if applicable, s. 48.028 (7) (c), unless the court finds good cause, as described in s. 48.028 (7) (e), for departing from that order. Pursuant to the placement, that licensed foster parent or kinship care relative shall be a sustaining parent with the powers and duties specified in sub. (3).

48.428(2)(b) (b) When a court places a child in sustaining care after an order under s. 48.427 (4) with a person who has been appointed as the guardian of the child under s. 48.977 (2), the court may transfer legal custody of the child to the county department, the department in a county having a population of 500,000 or more, or a licensed child welfare agency, transfer guardianship of the child to an agency listed in s. 48.427 (3m) (a) 1. to 4. or (am), and place the child in the home of a licensed foster parent or kinship care relative with whom the child has resided for 6 months or longer. In placing an Indian child in sustaining care, the court shall comply with the order of placement preference under s. 48.028 (7) (b) or, if applicable, s. 48.028 (7) (c), unless the court finds good cause, as described in s. 48.028 (7) (e), for departing from that order. Pursuant to the placement, that licensed foster parent or kinship care relative shall be a sustaining parent with the powers and duties specified in sub. (3). If the court transfers guardianship of the child to an agency listed in s. 48.427 (3m) (a) 1. to 4. or (am), the court shall terminate the guardianship under s. 48.977.

48.428(3) (3) Subject to the authority of the guardian and legal custodian of the child and to any treatment or dispositional plans for the child established by the court, the sustaining parent has the rights and responsibilities necessary for the day-to-day care of the child, including but not limited to:

48.428(3)(a) (a) The authority to consent to routine and emergency health care for the child.

48.428(3)(b) (b) The authority to sign the child's application for a license under s. 343.15.

48.428(3)(c) (c) The authority to approve the child's participation in school and youth group activities.

48.428(3)(d) (d) The authority to travel out of state with the child and consent to the child's travel out of state.

48.428(3)(e) (e) The authority to act as the child's parent under subch. V of ch. 115 and s. 118.125.

48.428(4) (4) Before a licensed foster parent or kinship care relative may be appointed as a sustaining parent, the foster parent or kinship care relative shall execute a contract with the agency responsible for providing services to the child, in which the foster parent or kinship care relative agrees to provide care for the child until the child's 18th birthday unless the placement order is changed by the court because the court finds that the sustaining parents are no longer able or willing to provide the sustaining care or the court finds that the behavior of the sustaining parents toward the child would constitute grounds for the termination of parental rights if the sustaining parent was the birth parent of the child.

48.428(6) (6)

48.428(6)(a)(a) Except as provided in par. (b), the court may order or prohibit visitation by a birth parent of a child placed in sustaining care.

48.428(6)(b) (b)

48.428(6)(b)1.1. Except as provided in subd. 2., the court may not grant visitation under par. (a) to a birth parent of a child who has been placed in sustaining care if the birth parent has been convicted under s. 940.01 of the first-degree intentional homicide, or under s. 940.05 of the 2nd-degree intentional homicide, of the child's other birth parent, and the conviction has not been reversed, set aside or vacated.

48.428(6)(b)1m. 1m. Except as provided in subd. 2., if a birth parent who is granted visitation rights with a child under par. (a) is convicted under s. 940.01 of the first-degree intentional homicide, or under s. 940.05 of the 2nd-degree intentional homicide, of the child's other birth parent, and the conviction has not been reversed, set aside or vacated, the court shall issue an order prohibiting the birth parent from having visitation with the child on petition of the child, the guardian or legal custodian of the child, or the district attorney or corporation counsel of the county in which the dispositional order was entered, or on the court's own motion, and on notice to the birth parent.

48.428(6)(b)2. 2. Subdivisions 1. and 1m. do not apply if the court determines by clear and convincing evidence that the visitation would be in the best interests of the child. The court shall consider the wishes of the child in making that determination.

48.428 History History: 1979 c. 330; 1981 c. 81 s. 33; 1981 c. 359 s. 16; 1985 a. 70; 1985 a. 176; 1989 a. 161; 1993 a. 446; 1995 a. 275, 289; 1997 a. 27, 164; 1999 a. 9; 2005 a. 232; 2009 a. 28, 94.



48.43 Court orders; contents and effect; review.

48.43  Court orders; contents and effect; review.

48.43(1)(1) The court shall enter a judgment setting forth its findings and disposition in accordance with s. 48.426 in an order implementing the disposition chosen. If the court dismisses the petition under s. 48.427 (2), the order shall contain the reasons for dismissal. If the disposition is for the termination of parental rights under s. 48.427 (3), the order shall contain all of the following:

48.43(1)(a) (a) The identity of any agency or individual that has received guardianship of the child or will receive guardianship or custody of the child upon termination and the identity of the agency which will be responsible for securing the adoption of the child or establishing the child in a permanent family setting.

48.43(1)(am) (am) If the department or a county department receives guardianship or custody of the child under par. (a), an order ordering the child into the placement and care responsibility of the department or county department as required under 42 USC 672 (a) (2) and assigning the department or county department primary responsibility for providing services to the child.

48.43(1)(b) (b) If the child will be in need of continued care and treatment after termination, the agencies and persons responsible.

48.43(1)(c) (c) If an agency receives custody of the child under par. (a), the child's permanency plan prepared under s. 48.38 by the agency. If a permanency plan has not been prepared at the time the order is entered, or if the court enters an order that is not consistent with the permanency plan, the agency shall prepare a permanency plan that is consistent with the order or revise the permanency plan to conform to the order and shall file the plan with the court within 60 days from the date of the order.

48.43(1)(cm) (cm) If a permanency plan has previously been prepared for the child, a finding as to whether the agency primarily responsible for providing services to the child has made reasonable efforts to achieve the permanency goal of the child's permanency plan, including, if appropriate, through an out-of-state placement. The court shall make the findings specified in this paragraph on a case-by-case basis based on circumstances specific to the child and shall document or reference the specific information on which those findings are based in the order. An order that merely references this paragraph without documenting or referencing that specific information in the order or an amended order that retroactively corrects an earlier order that does not comply with this paragraph is not sufficient to comply with this paragraph.

48.43(1)(d) (d) A finding that the termination of parental rights is in the best interests of the child.

48.43(2) (2) An order terminating parental rights permanently severs all legal rights and duties between the parent whose parental rights are terminated and the child and between the child and all persons whose relationship to the child is derived through that parent, except as follows:

48.43(2)(a) (a) The relationship between the child and his or her siblings is not severed until that relationship is extinguished by an order of adoption as provided in s. 48.92 (2).

48.43(2)(b) (b) A relative whose relationship to the child is derived through the parent whose parental rights are terminated is considered to be a relative of the child for purposes of placement of, and permanency planning for, the child until that relationship is extinguished by an order of adoption as provided in s. 48.92 (2).

48.43(3) (3) If only one parent consents under s. 48.41 or if the grounds specified in s. 48.415 are found to exist as to only one parent, the rights of only that parent may be terminated without affecting the rights of the other parent.

48.43(4) (4) A certified copy of the order terminating parental rights shall be furnished by the court to the agency given guardianship for placement for adoption of the child or to the person or agency given custodianship or guardianship for placement of the child in sustaining care and to the person appointed as the guardian of the child under s. 48.977 (2). The court shall, upon request, furnish a certified copy of the child's birth certificate and a transcript of the testimony in the termination of parental rights hearing to the same person or agency.

48.43(5) (5)

48.43(5)(a)(a) If the custodian specified in sub. (1) (a) is an agency, the agency shall report to the court on the status of the child at least once each year until the child is adopted or reaches 18 years of age, whichever is sooner. The agency shall file an annual report no less than 30 days before the anniversary of the date of the order. An agency may file an additional report at any time if it determines that more frequent reporting is appropriate. A report shall summarize the child's permanency plan and the recommendations of the review panel under s. 48.38 (5), if any, and shall describe any progress that has been made in finding a permanent placement for the child.

48.43(5)(b) (b)

48.43(5)(b)1.1. The court shall hold a hearing to review the permanency plan within 30 days after receiving a report under par. (a). At least 10 days before the date of the hearing, the court shall provide notice of the time, place, and purpose of the hearing to the agency that prepared the report, the child's guardian, the child, and the child's foster parent, the operator of the facility in which the child is living, or the relative with whom the child is living.

48.43(5)(b)2. 2. If the child's permanency plan includes a statement under s. 48.38 (4) (i) indicating that the child's age and developmental level are sufficient for the court to consult with the child regarding the child's permanency plan or if, notwithstanding a decision under s. 48.38 (4) (i) that it would not be appropriate for the court to consult with the child, the court determines that consultation with the child would be in the best interests of the child, the court shall consult with the child, in an age-appropriate and developmentally appropriate manner, regarding the child's permanency plan and any other matters the court finds appropriate. If none of those circumstances apply, the court may permit the child's caseworker, the child's counsel, or, subject to s. 48.235 (3) (a), the child's guardian ad litem to make a written or oral statement during the hearing, or to submit a written statement prior to the hearing, expressing the child's wishes, goals, and concerns regarding the permanency plan and those matters. If the court permits such a written or oral statement to be made or submitted, the court may nonetheless require the child's presence at the hearing.

48.43(5)(b)3. 3. The court shall give a foster parent, operator of a facility, or relative who is notified of a hearing under subd. 1. a right to be heard at the hearing by permitting the foster parent, operator, or relative to make a written or oral statement during the hearing, or to submit a written statement prior to the hearing, relevant to the issues to be determined at the hearing. The foster parent, operator of a facility, or relative does not become a party to the proceeding on which the hearing is held solely on the basis of receiving that notice and right to be heard.

48.43(5)(bm) (bm) If the order under sub. (1) involuntarily terminated parental rights to an Indian child, the court shall also provide notice of the hearing under par. (b) to the Indian child's tribe in the manner specified in s. 48.028 (4) (a). No hearing may be held under par. (b) until at least 10 days after receipt of notice of the hearing by the Indian child's tribe or, if the identity or location of the Indian child's tribe cannot be determined, until at least 15 days after receipt of notice of the hearing by the U.S. secretary of the interior. On request of the Indian child's tribe, the court shall grant a continuance of up to 20 additional days to enable the tribe to prepare for the hearing.

48.43(5)(c) (c) Following the hearing, the court shall make all of the determinations specified under s. 48.38 (5) (c), except the determinations relating to the child's parents. The court may amend the order under sub. (1) to transfer the child's guardianship and custody to any agency specified under s. 48.427 (3m) (a) 1. to 4. or (am) that consents to the transfer, if the court determines that the transfer is in the child's best interest. If an Indian child's guardianship and custody are transferred under this paragraph, the agency consenting to the transfer shall comply with the order of placement preference under s. 48.028 (7) (b) or, if applicable, s. 48.028 (7) (c) in placing the child, unless the agency finds good cause, as described in s. 48.028 (7) (e), for departing from that order. If an order is amended, the agency that prepared the permanency plan shall revise the plan to conform to the order and shall file a copy of the revised plan with the court. Each plan filed under this paragraph shall be made a part of the court order.

48.43(5m) (5m) Either the court or the agency that prepared the permanency plan shall furnish a copy of the original plan and each revised plan to the child, if he or she is 12 years of age or over, to the child's guardian, to the child's foster parent, the operator of the facility in which the child is living, or the relative with whom the child is living, and, if the order under sub. (1) involuntarily terminated parental rights to an Indian child, to the Indian child's tribe.

48.43(6) (6)

48.43(6)(a)(a) Judgments under this subchapter terminating parental rights are final and are appealable under s. 808.03 (1) according to the procedure specified in s. 809.107 and are subject to a petition for rehearing or a motion for relief only as provided in s. 48.46 (1m) and (2) and, in the case of an Indian child, s. 48.028 (5) (c) and (6). The attorney representing a person during a proceeding under this subchapter shall continue representation of that person by filing a notice of intent to appeal under s. 809.107 (2), unless the attorney has been previously discharged during the proceeding by the person or by the trial court.

48.43(6)(b) (b) The mother of a child who completes an affidavit under s. 48.42 (1g) may not collaterally attack a judgment terminating parental rights on the basis that the father of the child was not correctly identified.

48.43(6)(c) (c) Except as provided in s. 48.028 (5) (c) and (6), in no event may any person, for any reason, collaterally attack a judgment terminating parental rights more than one year after the date on which the period for filing an appeal from the judgment has expired, or more than one year after the date on which all appeals from the judgment, if any were filed, have been decided, whichever is later.

48.43(6m) (6m) If a person whose parental rights are terminated is present in court when the court grants the order terminating those rights, the court shall provide written notification to the person of the time periods for appeal of the judgment. The person shall sign the written notification, indicating that he or she has been notified of the time periods for filing an appeal under ss. 808.04 (7m) and 809.107. The person's counsel shall file a copy of the signed, written notification with the court on the date on which the judgment is granted.

48.43(7) (7)

48.43(7)(a)(a) If the agency specified under sub. (1) (a) is the department, the department shall seek a permanent adoptive placement for the child or seek to enter into a subsidized guardianship agreement under s. 48.623 (2) with a proposed guardian of the child and petition the court for the appointment of that individual as the guardian of the child under s. 48.977 (2).

48.43(7)(b) (b) If a permanent adoptive or subsidized guardianship placement is not in progress 2 years after entry of the order, the department may petition the court to transfer legal custody of the child to a county department, except that the department may not petition the court to transfer to a county department legal custody of a child who was initially taken into custody under s. 48.195 (1). The court shall transfer the child's legal custody to the county department specified in the petition. The department shall remain the child's guardian.

48.43 History History: 1979 c. 330; 1983 a. 27, 219, 286; 1985 a. 70, 176, 332; Sup. Ct. Order, 136 Wis. 2d xxv (1987); 1987 a. 383; 1993 a. 395, 446; 1995 a. 275; 1997 a. 237; 2005 a. 232, 293, 296; 2007 a. 20, 199; 2009 a. 28, 79, 94; 2011 a. 181, 258; 2013 a. 20; s. 13.92 (2) (i).

48.43 Annotation The appeal process in a termination case must be commenced within 30 days after the order is entered. In Interest of J.D. 106 Wis. 2d 126, 315 N.W.2d 365 (1982).

48.43 Annotation Termination has the same effect on relationships between members of the biological parents' families and the child as it has on the parent-child relationship. Equitable considerations did not form a basis to allow biological grandparents to obtain visitation rights after termination and adoption. Elgin and Carol W. v. DHFS, 221 Wis. 2d 36, 584 N.W.2d 195 (Ct. App. 1998), 97-3595.



48.432 Access to medical information.

48.432  Access to medical information.

48.432(1) (1) In this section:

48.432(1)(a) (a) "Adoptee" means a person who has been adopted in this state with the consent of his or her birth parent or parents before February 1, 1982.

48.432(1)(ag) (ag) "Agency" means a county department or a licensed child welfare agency.

48.432(1)(am) (am) "Birth parent" means either:

48.432(1)(am)1. 1. The mother designated on the individual's or adoptee's original birth certificate.

48.432(1)(am)2. 2. One of the following:

48.432(1)(am)2.a. a. The adjudicated father.

48.432(1)(am)2.b. b. If there is no adjudicated father, the husband of the mother at the time the individual or adoptee is conceived or born, or when the parents intermarry under s. 767.803.

48.432(1)(b) (b) "Individual" means a person whose birth parent's rights have been terminated in this state at any time.

48.432(2) (2)

48.432(2)(a)(a) The department, or agency contracted with under sub. (9), shall maintain all information obtained under s. 48.427 (6) (b) in a centralized birth record file.

48.432(2)(b) (b) Any birth parent whose rights to a child have been terminated in this state at any time, or who consented to the adoption of a child before February 1, 1982, may file with the department, or agency contracted with under sub. (9), any relevant medical or genetic information about the child or the child's birth parents, and the department or agency shall maintain the information in the centralized birth record file.

48.432(3) (3)

48.432(3)(a)(a) The department, or agency contracted with under sub. (9), shall release the medical information under sub. (2) to any of the following persons upon request:

48.432(3)(a)1. 1. An individual or adoptee 18 years of age or older.

48.432(3)(a)2. 2. An adoptive parent of an adoptee.

48.432(3)(a)3. 3. The guardian or legal custodian of an individual or adoptee.

48.432(3)(a)4. 4. The offspring of an individual or adoptee if the requester is 18 years of age or older.

48.432(3)(a)5. 5. An agency or social worker assigned to provide services to the individual or adoptee or place the individual for adoption.

48.432(3)(b) (b) Before releasing the information under par. (a), the department, or agency contracted with under sub. (9), shall delete the name and address of the birth parent and the identity of any provider of health care to the individual or adoptee or to the birth parent.

48.432(3)(c) (c) The person making a request under this subsection shall pay a fee for the cost of locating, verifying, purging, summarizing, copying and mailing the medical or genetic information according to a fee schedule established by the department, or agency contracted with under sub. (9), based on ability to pay. The fee may not be more than $150 and may be waived by the department or agency.

48.432(4) (4)

48.432(4)(a)(a) Whenever any person specified under sub. (3) wishes to obtain medical and genetic information about an individual whose birth parent's rights have been terminated in this state at any time, or whose birth parent consented to his or her adoption before February 1, 1982, or medical and genetic information about the birth parents of such an individual or adoptee, and the information is not on file with the department, or agency contracted with under sub. (9), the person may request that the department or agency conduct a search for the birth parents to obtain the information. The request shall be accompanied by a statement from a physician certifying either that the individual or adoptee has or may have acquired a genetically transferable disease or that the individual's or adoptee's medical condition requires access to the information.

48.432(4)(b) (b) Upon receipt of a request under par. (a), the department, or agency contracted with under sub. (9), shall undertake a diligent search for the individual's or adoptee's parents.

48.432(4)(c) (c) Employees of the department and any agency conducting a search under this subsection may not inform any person other than the birth parents of the purpose of the search.

48.432(4)(d) (d) The department, or agency contracted with under sub. (9), shall charge the requester a reasonable fee for the cost of the search. When the department or agency determines that the fee will exceed $100 for either birth parent, it shall notify the requester. No fee in excess of $100 per birth parent may be charged unless the requester, after receiving notification under this paragraph, has given consent to proceed with the search.

48.432(4)(e) (e) The department or agency conducting the search shall, upon locating a birth parent, notify him or her of the request and of the need for medical and genetic information.

48.432(4)(f) (f) The department, or agency contracted with under sub. (9), shall release to the requester any medical or genetic information provided by a birth parent under this subsection without disclosing the birth parent's identity or location.

48.432(4)(g) (g) If a birth parent is located but refuses to provide the information requested, the department, or agency contracted with under sub. (9), shall notify the requester, without disclosing the birth parent's identity or location, and the requester may petition the circuit court to order the birth parent to disclose the information. The court shall grant the motion for good cause shown.

48.432(7) (7)

48.432(7)(a)(a) If the department or another agency that maintains records relating to the adoption of an adoptee or the termination of parental rights receives a report from a physician stating that a birth parent or another offspring of the birth parent has acquired or may have a genetically transferable disease, the department or agency shall notify the individual or adoptee of the existence of the disease, if he or she is 18 years of age or over, or notify the individual's or adoptee's guardian, custodian or adoptive parent if the individual or adoptee is under age 18.

48.432(7)(b) (b) If the department or agency receives a report from a physician that an individual or adoptee has acquired or may have a genetically transferable disease, the department or agency shall notify the individual's or adoptee's birth parent of the existence of the disease.

48.432(7)(c) (c) Notice under par. (a) or (b) shall be sent to the most recent address on file with the agency or the department.

48.432(8) (8) Any person, including this state or any political subdivision of this state, who participates in good faith in any requirement of this section shall have immunity from any liability, civil or criminal, that results from his or her actions. In any proceeding, civil or criminal, the good faith of any person participating in the requirements of this section shall be presumed.

48.432(8m) (8m) The department, or agency contracted with under sub. (9), shall give priority to all of the following:

48.432(8m)(a) (a) Reports filed by physicians under sub. (7).

48.432(8m)(b) (b) A request or a court order for medical or genetic information under subs. (3) and (4) if it is accompanied by a statement from a physician certifying that a child has acquired or may have a genetically transferable disease.

48.432(8m)(c) (c) Any reports and requests specified by the department by rule.

48.432(9) (9) The department shall promulgate rules to implement this section and may contract with an agency to administer this section.

48.432 History History: 1981 c. 359; 1983 a. 447, 471; 1985 a. 176; 1985 a. 332 s. 251 (1); 1989 a. 31; 1995 a. 27; 2005 a. 443 s. 265.



48.433 Access to identifying information about parents.

48.433  Access to identifying information about parents.

48.433(1)(1) In this section:

48.433(1)(a) (a) "Agency" has the meaning given under s. 48.432 (1) (ag).

48.433(1)(b) (b) "Birth parent" has the meaning given under s. 48.432 (1) (am).

48.433(2) (2) Any birth parent whose rights have been terminated in this state at any time, or who has consented to the adoption of his or her child in this state before February 1, 1982, may file with the department, or agency contracted with under sub. (11), an affidavit authorizing the department or agency to provide the child with his or her original birth certificate and with any other available information about the birth parent's identity and location. An affidavit filed under this subsection may be revoked at any time by notifying the department or agency in writing.

48.433(3) (3) Any person 18 years of age or over whose birth parent's rights have been terminated in this state or who has been adopted in this state with the consent of his or her birth parent or parents before February 1, 1982, may request the department, or agency contracted with under sub. (11), to provide the person with the following:

48.433(3)(a) (a) The person's original birth certificate.

48.433(3)(b) (b) Any available information regarding the identity and location of his or her birth parents.

48.433(4) (4) Before acting on the request, the department, or agency contracted with under sub. (11), shall require the requester to provide adequate identification.

48.433(5) (5) The department, or agency contracted with under sub. (11), shall disclose the requested information in either of the following circumstances:

48.433(5)(a) (a) The department, or agency contracted with under sub. (11), has on file unrevoked affidavits filed under sub. (2) from both birth parents.

48.433(5)(b) (b) One of the birth parents was unknown at the time of the proceeding for termination of parental rights or consent adoption and the known birth parent has filed an unrevoked affidavit under sub. (2).

48.433(6) (6)

48.433(6)(a)(a) If the department, or agency contracted with under sub. (11), does not have on file an affidavit from each known birth parent, it shall, within 3 months after the date of the original request, undertake a diligent search for each birth parent who has not filed an affidavit. The search shall be completed within 6 months after the date of the request, unless the search falls within one of the exceptions established by the department by rule. If any information has been provided under sub. (5), the department or agency is not required to conduct a search.

48.433(6)(c) (c) Employees of the department and any agency conducting a search under this subsection may not inform any person other than the birth parents of the purpose of the search.

48.433(6)(d) (d) The department, or agency contracted with under sub. (11), shall charge the requester a reasonable fee for the cost of the search. When the department or agency determines that the fee will exceed $100 for either birth parent, it shall notify the requester. No fee in excess of $100 per birth parent may be charged unless the requester, after receiving notification under this paragraph, has given consent to proceed with the search.

48.433(7) (7)

48.433(7)(a)(a) The department or agency conducting the search shall, upon locating a birth parent, make at least one verbal contact and notify him or her of the following:

48.433(7)(a)1. 1. The nature of the information requested.

48.433(7)(a)2. 2. The date of the request.

48.433(7)(a)3. 3. The fact that the birth parent has the right to file with the department the affidavit under sub. (2).

48.433(7)(b) (b) Within 3 working days after contacting a birth parent, the department, or agency contracted with under sub. (11), shall send the birth parent a written copy of the information specified under par. (a) and a blank copy of the affidavit.

48.433(7)(c) (c) If the birth parent files the affidavit, the department, or agency contracted with under sub. (11), shall disclose the requested information if permitted under sub. (5).

48.433(7)(d) (d) If the department or an agency has contacted a birth parent under this subsection, and the birth parent does not file the affidavit, the department may not disclose the requested information.

48.433(7)(e) (e) If, after a search under this subsection, a known birth parent cannot be located, the department, or agency contracted with under sub. (11), may disclose the requested information if the other birth parent has filed an unrevoked affidavit under sub. (2).

48.433(7)(f) (f) The department or agency conducting a search under this subsection may not contact a birth parent again on behalf of the same requester until at least 12 months after the date of the previous contact. Further contacts with a birth parent under this subsection on behalf of the same requester may be made only if 5 years have elapsed since the date of the last contact.

48.433(8) (8)

48.433(8)(a)(a) If a birth parent is known to be dead and has not filed an unrevoked affidavit under sub. (2), the department, or agency contracted with under sub. (11), shall so inform the requester. The department or agency may not provide the requester with his or her original birth certificate or with the identity of that parent, but shall provide the requester with any available information it has on file regarding the identity and location of the other birth parent if both of the following conditions exist:

48.433(8)(a)1. 1. The other birth parent has filed an unrevoked affidavit under sub. (2).

48.433(8)(a)2. 2. One year has elapsed since the death of the deceased birth parent.

48.433(8)(b) (b) If a birth parent is known to be dead, the department, or agency contracted with under sub. (11), in addition to the information provided under par. (a), shall provide the requester with any nonidentifying social history information about the deceased parent on file with the department or agency.

48.433(8m) (8m) If the department, or agency contracted with under sub. (11), may not disclose the information requested under this section, it shall provide the requester with any nonidentifying social history information about either of the birth parents that it has on file.

48.433(9) (9) The requester may petition the circuit court to order the department or agency designated by the department to disclose any information that may not be disclosed under this section. The court shall grant the petition for good cause shown.

48.433(10) (10) Any person, including this state or any political subdivision of this state, who participates in good faith in any requirement of this section shall have immunity from any liability, civil or criminal, that results from his or her actions. In any proceeding, civil or criminal, the good faith of any person participating in the requirements of this section shall be presumed.

48.433(11) (11) The department shall promulgate rules to implement this section and may contract with an agency to administer this section.

48.433 History History: 1981 c. 359, 391; 1983 a. 471; 1985 a. 176; 1985 a. 332 s. 251 (1); 1989 a. 31; 1995 a. 27; 2005 a. 343.



48.434 Release of identifying information by an agency when authorization is granted.

48.434  Release of identifying information by an agency when authorization is granted.

48.434(1) (1)  Definitions. In this section:

48.434(1)(a) (a) "Adoptive parent" means a person who has adopted a child in this state or who has adopted in another state a child who was placed for adoption with that person in this state.

48.434(1)(b) (b) "Birth parent" has the meaning given under s. 48.432 (1) (am).

48.434(2) (2) Any birth parent of a child may file with the agency that placed the child for adoption under s. 48.833 or that was appointed the guardian of the child under s. 48.837 (6) (d) a written authorization for the agency to release any available information about the birth parent's identity and location to one or both adoptive parents of the child.

48.434(3) (3) Any adoptive parent of a child may file with the agency that placed the child for adoption under s. 48.833 or that was appointed the guardian of the child under s. 48.837 (6) (d) a written authorization for the agency to release any available information about the adoptive parent's identity and location to one or both birth parents of the child.

48.434(4) (4) A written authorization filed under sub. (2) or (3) may be revoked at any time by notifying the agency in writing.

48.434(5) (5) Upon the request of an adoptive parent of a child, the agency receiving the request shall provide to the adoptive parent any available information about the identity and location of a birth parent of the child if the agency has on file an unrevoked written authorization filed by that birth parent under sub. (2) authorizing the release of that information to the adoptive parent.

48.434(6) (6) Upon the request of a birth parent of a child, the agency receiving the request shall provide to the birth parent any available information about the identity and location of an adoptive parent of the child if the agency has on file an unrevoked written authorization filed by that adoptive parent under sub. (3) authorizing the release of that information to the birth parent.

48.434(7) (7) This section does not apply if the adopted child is 21 years of age or over.

48.434(8) (8) Any person, including this state or any political subdivision of this state, who participates in good faith in any requirement of this section shall have immunity from any liability, civil or criminal, that results from his or her actions. In any proceeding, civil or criminal, the good faith of any person participating in the requirements of this section shall be presumed.

48.434(9) (9) An agency may assess a reasonable fee for responding to a request for information or a request to file a written authorization under this section.

48.434(10) (10) No agency may contact any person for the purpose of determining whether the person wishes to authorize the agency to release information under this section. An agency may contact the birth parent or adoptive parent of a child who was adopted before April 29, 1998, one time, by mail, to inform them of the procedure by which identifying information may be released under this section.

48.434(11) (11) A written authorization filed with an agency under this section shall be notarized.

48.434 History History: 1997 a. 104.



48.435 Custody of children.

48.435  Custody of children. The mother of a nonmarital child has legal custody of the child unless the court grants legal custody to another person or transfers legal custody to an agency.

48.435 History History: 1979 c. 330; 1983 a. 447.



48.44 Jurisdiction over persons 17 or older.

48.44  Jurisdiction over persons 17 or older.

48.44(1) (1) The court has jurisdiction over persons 17 years of age or older as provided under ss. 48.133, 48.355 (4) and 48.45 and as otherwise specifically provided in this chapter.

48.44(2) (2) The court has jurisdiction over a person subject to an order under s. 48.366 for all matters relating to that order.

48.44 History History: 1971 c. 213 s. 5; 1975 c. 39; 1977 c. 354; 1987 a. 27; 1989 a. 121; 1995 a. 27; 1997 a. 35, 292.



48.45 Orders applicable to adults.

48.45  Orders applicable to adults.

48.45(1) (1)

48.45(1)(a)(a) If in the hearing of a case of a child alleged to be in a condition described in s. 48.13 it appears that any person 17 years of age or older has been guilty of contributing to, encouraging, or tending to cause by any act or omission, such condition of the child, the judge may make orders with respect to the conduct of such person in his or her relationship to the child, including orders determining the ability of the person to provide for the maintenance or care of the child and directing when, how and where funds for the maintenance or care shall be paid.

48.45(1)(am) (am) If in the hearing of a case of an unborn child and the unborn child's expectant mother alleged to be in a condition described in s. 48.133 it appears that any person 17 years of age or over has been guilty of contributing to, encouraging, or tending to cause by any act or omission, such condition of the unborn child and expectant mother, the judge may make orders with respect to the conduct of such person in his or her relationship to the unborn child and expectant mother.

48.45(1)(b) (b) An act or failure to act contributes to a condition of a child as described in s. 48.13 or an unborn child and the unborn child's expectant mother as described in s. 48.133, although the child is not actually adjudicated to come within the provisions of s. 48.13 or the unborn child and expectant mother are not actually adjudicated to come within the provisions of s. 48.133, if the natural and probable consequences of that act or failure to act would be to cause the child to come within the provisions of s. 48.13 or the unborn child and expectant mother to come within the provisions of s. 48.133.

48.45(1m) (1m)

48.45(1m)(a)(a) In a proceeding in which a child has been found to be in need of protection or services under s. 48.13, the judge may order the child's parent, guardian or legal custodian to comply with any conditions determined by the judge to be necessary for the child's welfare. An order under this paragraph may include an order to participate in mental health treatment, anger management, individual or family counseling or parent training and education and to make a reasonable contribution, based on ability to pay, toward the cost of those services.

48.45(1m)(b) (b) A judge may not order inpatient treatment under par. (a) for a child's parent, guardian or legal custodian. All inpatient treatment commitments or admissions must be conducted in accordance with ch. 51.

48.45(1r) (1r) In a proceeding in which an unborn child has been found to be in need of protection or services under s. 48.133, the judge may impose on the expectant mother any disposition permitted under s. 48.347 (1) to (6).

48.45(2) (2) No order under sub. (1) (a) or (am) or (1m) (a) may be entered until the person who is the subject of the contemplated order is given an opportunity to be heard on the contemplated order. The court shall cause notice of the time, place and purpose of the hearing to be served on the person personally at least 10 days before the date of hearing. The procedure in these cases shall, as far as practicable, be the same as in other cases in the court. At the hearing the person may be represented by counsel and may produce and cross-examine witnesses. Any person who fails to comply with any order issued by a court under sub. (1) (a) or (am) or (1m) (a) may be proceeded against for contempt of court. If the person's conduct involves a crime, the person may be proceeded against under the criminal law.

48.45(3) (3) If it appears at a court hearing that any person 17 years of age or older has violated s. 948.40, the judge shall refer the record to the district attorney for criminal proceedings as may be warranted in the district attorney's judgment. This subsection does not prevent prosecution of violations of s. 948.40 without the prior reference by the judge to the district attorney, as in other criminal cases.

48.45 History History: 1977 c. 354, 449; 1987 a. 332 s. 64; 1989 a. 121; 1993 a. 118, 377; 1995 a. 27, 77; 1997 a. 35, 292.

48.45 Annotation Involuntary commitment was not authorized by this section. Contempt In Interest of J. S., 137 Wis. 2d 217, 404 N.W.2d 79 (Ct. App. 1987).



48.46 New evidence; relief from judgment terminating parental rights.

48.46  New evidence; relief from judgment terminating parental rights.

48.46(1)(1) Except as provided in subs. (1m), (2) and (3), the child whose status is adjudicated by the court, the parent, guardian or legal custodian of that child, the unborn child whose status is adjudicated by the court or the expectant mother of that unborn child may at any time within one year after the entering of the court's order petition the court for a rehearing on the ground that new evidence has been discovered affecting the advisability of the court's original adjudication. Upon a showing that such evidence does exist, the court shall order a new hearing.

48.46(1m) (1m) Except as provided in sub. (2), the parent, guardian or legal custodian of the child or the child whose status is adjudicated by the court in an order entered under s. 48.43 or an order adjudicating paternity under subch. VIII may, within the time permitted under this subsection, petition the court for a rehearing on the ground that new evidence has been discovered affecting the advisability of the court's adjudication. Upon a showing that such evidence does exist, the court shall order a new hearing. A petition under this subsection shall be filed within one year after the date on which the order under s. 48.43 or order adjudicating paternity under subch. VIII is entered, unless within that one-year period a court in this state or in another jurisdiction enters an order granting adoption of the child, in which case a petition under this subsection shall be filed before the date on which the order granting adoption is entered or within 30 days after the date on which the order under s. 48.43 or order adjudicating paternity under subch. VIII is entered, whichever is later.

48.46(2) (2) A parent who has consented to the termination of his or her parental rights under s. 48.41 or who did not contest the petition initiating the proceeding in which his or her parental rights were terminated may move the court for relief from the judgment on any of the grounds specified in s. 806.07 (1) (a), (b), (c), (d) or (f). Any such motion shall be filed within 30 days after the entry of the judgment or order terminating parental rights, unless the parent files a timely notice of intent to pursue relief from the judgment under s. 808.04 (7m), in which case the motion shall be filed within the time permitted by s. 809.107 (5). A motion under this subsection does not affect the finality or suspend the operation of the judgment or order terminating parental rights. A parent who has consented to the termination of his or her parental rights to an Indian child under s. 48.41 (2) (e) may also move for relief from the judgment under s. 48.028 (5) (c) or (6). Motions under this subsection or s. 48.028 (5) (c) or (6) and appeals to the court of appeals shall be the exclusive remedies for such a parent to obtain a new hearing in a termination of parental rights proceeding.

48.46(3) (3) An adoptive parent who has been granted adoption of a child under s. 48.91 (3) may not petition the court for a rehearing under sub. (1) or move the court under s. 806.07 for relief from the order granting adoption. A petition for termination of parental rights under s. 48.42 and an appeal to the court of appeals shall be the exclusive remedies for an adoptive parent who wishes to end his or her parental relationship with his or her adopted child.

48.46 History History: 1977 c. 449; 1979 c. 300; 1987 a. 383; Sup. Ct. Order, 146 Wis. 2d xxxiii (1988); 1995 a. 275; 1997 a. 104, 114, 252, 292; 2009 a. 94.

48.46 Annotation Affidavits by a mother that she consented to a termination of her parental rights under duress and by her attorney as to what he expected to prove were not sufficient for a rehearing. Schroud v. Milwaukee County Department of Public Welfare, 53 Wis. 2d 650, 193 N.W.2d 671 (1972).



48.465 Motion for postdisposition relief and appeal.

48.465  Motion for postdisposition relief and appeal.

48.465(1)(1)  Appeal by respondent. A motion for postdisposition relief from a final order or judgment by a person subject to this chapter shall be made in the time and manner provided in ss. 809.30 to 809.32. An appeal from a final order or judgment entered under this chapter or from an order denying a motion for postdisposition relief by a person subject to this chapter shall be taken in the time and manner provided in ss. 808.04 (3) and 809.30 to 809.32. The person shall file a motion for postdisposition relief in circuit court before a notice of appeal is filed unless the grounds for seeking relief are sufficiency of the evidence or issues previously raised.

48.465(2) (2) Appeal by state. An appeal by the state from a final judgment or order under this chapter may be taken to the court of appeals within the time specified in s. 808.04 (4) and in the manner provided for civil appeals under chs. 808 and 809.

48.465(3) (3) Exceptions. This section does not apply to a termination of parental rights case under s. 48.43 or to a parental consent to abortion case under s. 48.375 (7).

48.465 History History: 2009 a. 26.



48.468 Purpose of department.

48.468  Purpose of department. The purpose of the department is to focus on integrating the child welfare, child care, and child support services provided in this state and the services provided under the Wisconsin Works program and on increasing collaboration and efficiency in providing those services.

48.468 History History: 2007 a. 20.



48.47 Duties of department.

48.47  Duties of department. The department shall do all of the following:

48.47(3) (3) Trustee duty. When ordered by the court, act as trustee of funds paid for the support of any child if appointed by the court or a circuit court commissioner under s. 767.82 (7).

48.47(4) (4) Education and prevention. Develop and maintain education and prevention programs that the department considers to be proper.

48.47(7) (7) Children and youth.

48.47(7)(cm)(cm) Promote the establishment of adequate child care facilities and services in this state by providing start-up grants to newly operating child care facilities and services under rules promulgated by the department.

48.47(7)(d) (d) With the assistance of the judicial conference, develop simplified forms for filing petitions for child abuse restraining orders and injunctions under s. 813.122. The department shall provide these forms to clerks of circuit court without cost.

48.47(7)(f) (f) As part of its biennial budget request under s. 16.42, submit a request for funding for child abuse prevention efforts in an amount equal to or greater than 1% of the total proposed budget of the department of corrections for the same biennium, as indicated by the estimate provided by the department of corrections under s. 301.03 (14).

48.47(7)(h) (h) Contract for the provision of a centralized unit for determining whether the cost of providing care for a child is eligible for reimbursement under 42 USC 670 to 679a.

48.47(7g) (7g) Statewide automated child welfare information system. Establish a statewide automated child welfare information system. Notwithstanding ss. 46.2895 (9), 48.396 (1) and (2) (a), 48.78 (2) (a), 48.981 (7), 49.45 (4), 49.83, 51.30, 51.45 (14) (a), 55.22 (3), 146.82, 252.11 (7), 252.15, 253.07 (3) (c), 938.396 (1) (a) and (2), and 938.78 (2) (a), the department may enter the content of any record kept or information received by the department into the statewide automated child welfare information system, and a county department under s. 46.215, 46.22, or 46.23, the department, or any other organization that has entered into an information sharing and access agreement with the department or any of those county departments and that has been approved for access to the statewide automated child welfare information system by the department may have access to information that is maintained in that system, if necessary to enable the county department, department, or organization to perform its duties under this chapter, ch. 46, 51, 55, or 938, or 42 USC 670 to 679b or to coordinate the delivery of services under this chapter, ch. 46, 51, 55, or 938, or 42 USC 670 to 679b. The department may also transfer information that is maintained in the system to a court under s. 48.396 (3) (bm), and the court and the director of state courts may allow access to that information as provided in s. 48.396 (3) (c) 2.

48.47(39) (39) Adolescent programming recommendations. Identify and provide ways to improve coordination of adolescent and parent educational programs and services at the state and local levels by doing all of the following:

48.47(39)(a) (a) Identifying and recommending ways to eliminate governmental barriers to local development of coordinated educational programs and services for adolescents and parents of adolescents.

48.47(39)(b) (b) Identifying and recommending ways to support and involve parents of adolescents in the planning, coordination and delivery of services for adolescents.

48.47(40) (40) Foster care public information. Conduct a foster care public information campaign.

48.47 History History: 2007 a. 20 ss. 804, 805, 807 to 809, 823, 1268 to 1271; 2007 a. 96; 2009 a. 28, 180, 185, 338; 2011 a. 270.



48.48 Authority of department.

48.48  Authority of department. The department shall have authority:

48.48(1) (1) To promote the enforcement of the laws relating to nonmarital children, children in need of protection or services including developmentally disabled children and unborn children in need of protection or services and to take the initiative in all matters involving the interests of those children and unborn children when adequate provision for those interests is not made. This duty shall be discharged in cooperation with the courts, county departments, licensed child welfare agencies and with parents, expectant mothers and other individuals interested in the welfare of children and unborn children.

48.48(2) (2) To assist in extending and strengthening child welfare services with appropriate federal agencies and in conformity with the federal social security act and in cooperation with parents, other individuals and other agencies so that all children needing such services are reached.

48.48(2b) (2b) To accept gifts, grants, or donations of money or of property from private sources to be administered by the department for the execution of its functions. All moneys so received shall be paid into the general fund and may be appropriated from that fund as provided in s. 20.437 (1) (i).

48.48(3) (3) To accept guardianship of children when appointed by the court, and to provide special treatment or care when directed by the court. A court may not direct the department to administer psychotropic medications to children who receive special treatment or care under this subsection.

48.48(3m) (3m) To accept appointment by a tribal court in this state as guardian of a child for the purpose of making an adoptive placement for the child if all of the following conditions exist:

48.48(3m)(a) (a) The child does not have parents or a guardian or the parental rights to the child have been terminated by a tribal court in accordance with procedures that are substantially equivalent to the procedures specified in subch. VIII.

48.48(3m)(b) (b) The tribal court has transferred the guardianship or legal custody, or both, of the child to the department, if the child does not have parents or a guardian.

48.48(3m)(c) (c) The tribal court's judgment for termination of parental rights identifies the department as the agency that will receive guardianship or legal custody, or both, of the child upon termination, if the parental rights to the child have been terminated.

48.48(3m)(d) (d) The tribal court has signed a written contract that addresses federal and state law and that provides that the tribal court will accept the return of the legal custody or the legal custody and guardianship of the child if the department petitions the tribal court to do so under s. 48.485 (2).

48.48(4) (4) In order to discharge more effectively its responsibilities under this chapter and other relevant provisions of the statutes, to study causes and methods of prevention and treatment of problems among children and families and related social problems. The department may utilize all powers provided by the statutes, including the authority to accept grants of money or property from federal, state, or private sources, and enlist the cooperation of other appropriate agencies and state departments.

48.48(8) (8) To place children under its guardianship for adoption.

48.48(8m) (8m) To enter into agreements with Indian tribes in this state to implement the federal Indian Child Welfare Act, 25 USC 1901 to 1963.

48.48(8p) (8p) To reimburse tribes and county departments, from the appropriation under s. 20.437 (1) (kz), for unexpected or unusually high-cost out-of-home care placements of Indian children by tribal courts and for subsidized guardianship payments under s. 48.623 (1) or (6) for guardianships of Indian children ordered by tribal courts. In this subsection, "unusually high-cost out-of-home care placements" means the amount by which the cost to a tribe or to a county department of out-of-home care placements of Indian children by tribal courts exceeds $50,000 in a fiscal year.

48.48(9) (9) To license foster homes as provided in s. 48.66 (1) (a) for its own use or for the use of licensed child welfare agencies or, if requested to do so, for the use of county departments.

48.48(9m) (9m) To license shelter care facilities as provided in s. 48.66 (1) (a).

48.48(10) (10) To license child welfare agencies and child care centers as provided in s. 48.66 (1) (a).

48.48(11) (11) When notified of the birth or expected birth of a child who is or is likely to be a nonmarital child, to see that the interests of the child are safeguarded, that steps are taken to establish the child's paternity and that there is secured for the child, if possible, the care, support and education the child would receive if he or she were a marital child.

48.48(12) (12)

48.48(12)(a)(a) To enter into an agreement to assist in the cost of care of a child after legal adoption when the department has determined that such assistance is necessary to assure the child's adoption. Agreements under this paragraph shall be made in accordance with s. 48.975. Payments shall be made from the appropriation under s. 20.437 (1) (dd).

48.48(12)(b) (b) This subsection shall be administered by the department according to criteria, standards and review procedures which it shall establish.

48.48(13) (13) To promulgate rules for the payment of an allowance to children in its institutions and a cash grant to a child being discharged from its institutions.

48.48(15) (15) To license group homes as provided in s. 48.625.

48.48(16) (16) To establish and enforce standards for services provided under ss. 48.345 and 48.347.

48.48(16m) (16m) To employ under the unclassified service in an office of the department that is located in a 1st class city a director of the office of urban development who shall be appointed by the secretary to serve at the pleasure of the secretary and who shall coordinate the provision of child welfare services in a county having a population of 750,000 or more with the implementation of the Wisconsin works program under ss. 49.141 to 49.161 in a county having a population of 750,000 or more.

48.48(17) (17)

48.48(17)(a)(a) In a county having a population of 750,000 or more, to administer child welfare services and to expend such amounts as may be necessary out of any moneys which may be appropriated for child welfare services by the legislature, which may be donated by individuals or private organizations or which may be otherwise provided. The department shall also have authority to do all of the following:

48.48(17)(a)1. 1. Investigate the conditions surrounding nonmarital children, children in need of protection or services and unborn children in need of protection or services within the county and to take every reasonable action within its power to secure for them the full benefit of all laws enacted for their benefit. Unless provided by another agency, the department shall offer social services to the caretaker of any child, and to the expectant mother of any unborn child, who is referred to the department under the conditions specified in this subdivision. This duty shall be discharged in cooperation with the court and with the public officers or boards legally responsible for the administration and enforcement of these laws.

48.48(17)(a)2. 2. Accept legal custody of children transferred to it by the court under s. 48.355, to accept supervision over expectant mothers of unborn children who are placed under its supervision under s. 48.355, and to provide special treatment or care for children and expectant mothers if ordered by the court and if providing special treatment or care is not the responsibility of the county department under s. 46.215, 51.42, or 51.437. A court may not order the department to administer psychotropic medications to children and expectant mothers who receive special treatment or care under this subdivision.

48.48(17)(a)3. 3. Provide appropriate protection and services for children and the expectant mothers of unborn children in its care, including providing services for those children and their families and for those expectant mothers in their own homes, placing the children in licensed foster homes or group homes in this state or another state within a reasonable proximity to the agency with legal custody, placing the children in the homes of guardians under s. 48.977 (2), or contracting for services for those children by licensed child welfare agencies, except that the department may not purchase the educational component of private day treatment programs unless the department, the school board, as defined in s. 115.001 (7), and the state superintendent of public instruction all determine that an appropriate public education program is not available. Disputes between the department and the school district shall be resolved by the state superintendent of public instruction.

48.48(17)(a)4. 4. Provide for the moral and religious training of children in its care according to the religious belief of the child or of his or her parents.

48.48(17)(a)5. 5. Place children in a county children's home in the county, to accept guardianship of children when appointed by the court and to place children under its guardianship for adoption.

48.48(17)(a)6. 6. Provide services to the court under s. 48.06.

48.48(17)(a)7. 7. Contract with any parent or guardian or other person for the care and maintenance of any child.

48.48(17)(a)8. 8. License foster homes in accordance with s. 48.75.

48.48(17)(a)9. 9. Use in the media a picture or description of a child in its guardianship for the purpose of finding adoptive parents for that child.

48.48(17)(a)10m. 10m. Administer kinship care and long-term kinship care as provided in s. 48.57 (3m), (3n), and (3p).

48.48(17)(a)11. 11. Contract with the county department under s. 46.215, 51.42 or 51.437 or with a licensed child welfare agency to provide any of the services that the department is authorized to provide under this chapter.

48.48(17)(am) (am) The requirement of statewide uniformity with respect to the organization and governance of human services does not apply to the administration of child welfare services under par. (a).

48.48(17)(b) (b) In performing the functions specified in par. (a), the department may avail itself of the cooperation of any individual or private agency or organization interested in the social welfare of children and unborn children in the county.

48.48(17)(bm) (bm) As soon as practicable after learning that a person who is receiving child welfare services under par. (a) from the department has changed his or her county of residence, the department shall provide notice of that change to the county department of the person's new county of residence. The notice shall include a brief, written description of the services offered or provided to the person by the department and the name, telephone number, and address of a person to contact for more information.

48.48(17)(c) (c) From the appropriations under s. 20.437 (1) (cx), (gx), (kw), and (mx), the department may provide funding for the maintenance of any child who meets all of the following criteria:

48.48(17)(c)1. 1. Is 18 years of age or older.

48.48(17)(c)2. 2. Is enrolled in and regularly attending a secondary education classroom program leading to a high school diploma.

48.48(17)(c)3. 3. Received funding under s. 20.437 (1) (cx) or 48.569 (1) (d) or under s. 20.435 (3) (cx), 2005 stats., or s. 46.495 (1) (d), 2005 stats., immediately prior to his or her 18th birthday.

48.48(17)(c)4. 4. Is living in a foster home, group home, or residential care center for children and youth.

48.48(17)(d) (d) The funding provided for the maintenance of a child under par. (c) shall be in an amount equal to that which the child would receive under s. 20.437 (1) (cx), (gx), (kw), and (mx) or 48.569 (1) (d) if the child were 17 years of age.

48.48(18) (18) To contract with public or voluntary agencies or others for the following purposes:

48.48(18)(a) (a) To purchase in full or in part care and services that the department is authorized by any statute to provide as an alternative to providing that care and those services itself.

48.48(18)(b) (b) To purchase or provide in full or in part the care and services that county agencies may provide or purchase under any statute and to sell to county agencies such portions of that care and those services as the county agency may desire to purchase.

48.48(18)(d) (d) To sell services, under contract, that the department is authorized to provide by statute, to any federally recognized tribal governing body.

48.48 History History: 1973 c. 90, 333; 1977 c. 29; 1977 c. 83 s. 26; 1977 c. 354, 418, 447, 449; 1979 c. 34 ss. 833m, 834, 2102 (20) (a); 1979 c. 221, 300; 1983 a. 27 s. 2202 (20); 1983 a. 189 s. 329 (17); 1983 a. 447; 1985 a. 135, 176; 1985 a. 332 s. 251 (3); 1987 a. 339; 1989 a. 31, 107, 359; 1991 a. 316; 1993 a. 16, 375, 385, 446, 491; 1995 a. 27 ss. 2526 to 2534m, 9126 (19), 9145 (1); 1995 a. 77; 1997 a. 27, 35, 80, 105, 292; 1999 a. 9; 2001 a. 38, 59, 69; 2005 a. 25, 293; 2007 a. 20; 2009 a. 28, 71, 94, 180, 185; 2011 a. 258; 2013 a. 20; s. 35.17 correction in (17) (c) 3.

48.48 Annotation An allegation that the department failed to adopt rules or to exercise supervision over a local social service agency and that those failures led to a deprivation of child custody without due process stated a cause of action for deprivation of civil rights. Roe v. Borup, 500 F. Supp. 127 (1980).

48.48 Annotation The state has ultimate foster care responsibility, and dismissal of a 42 USC 1983 action against the state for civil rights violations by a county agency was not appropriate. Jeanine B. by Blondin v. Thompson, 877 F. Supp. 1268 (1995).



48.481 Grants for children's community programs.

48.481  Grants for children's community programs. From the appropriation under s. 20.437 (1) (bc), the department shall distribute the following grants for children's community programs:

48.481(1) (1) Foster care placement continuation.

48.481(1)(a)(a) The department shall distribute foster care continuation grants in each fiscal year to counties for the purpose of supplementing payments for the care of an individual who attains age 18 after 1986 and who resided in a home licensed under s. 48.62 for at least 2 years immediately prior to attaining age 18 and, for at least 2 years, received payments for exceptional circumstances in order to avoid institutionalization, as provided under rules promulgated by the department, so that the individual may live in a family home or other noninstitutional situation after attaining age 18. No county may use funds provided under this paragraph to replace funds previously used by the county for this purpose. Beginning in fiscal year 2013-14, a county is eligible to receive funding under this paragraph only if the county received such funding in fiscal year 2012-13.

48.481(1)(b) (b) A county shall evaluate the proposed living arrangement of an individual under par. (a) to determine whether that living arrangement is cost-effective compared to other care reasonably available to the county including other community care as well as institutional care. If the proposed living arrangement is not cost-effective, the county may not use funds distributed under par. (a) for the care of that individual in the proposed living arrangement. A county shall evaluate the cost-effectiveness of the living arrangement of an individual for whom funds are provided under par. (a) at least once every 5 years.

48.481(2) (2) Transition to independent living. The department shall distribute at least $231,700 in each fiscal year to counties for the purpose of assisting individuals who attain the age of 18 while residing in a foster home, group home, or residential care center for children and youth or in the home of a relative other than a parent to make the transition from out-of-home care to independent living. No county may use funds provided under this subsection to replace funds previously used by the county for this purpose.

48.481(3) (3) Grants to runaway programs. The department shall distribute $50,000 in each fiscal year as grants to programs that provide services for runaway children.

48.481 History History: 1999 a. 9, 149; 2003 a. 33; 2007 a. 20 ss. 1117 to 1121; Stats. 2007 s. 48.481; 2009 a. 28; 2013 a. 20.



48.485 Transfer of Indian children to department for adoption.

48.485  Transfer of Indian children to department for adoption.

48.485(1)(1) If the department accepts guardianship or legal custody or both from a tribal court under s. 48.48 (3m), the department shall seek a permanent adoptive placement for the child or seek to enter into a subsidized guardianship agreement under s. 48.623 (2) with a proposed guardian of the child and petition the court for the appointment of that individual as the guardian of the child under s. 48.977 (2) or under a substantially similar tribal law.

48.485(2) (2) If a permanent adoptive or subsidized guardianship placement is not in progress within 2 years after entry of the termination of parental rights order by the tribal court, the department may petition the tribal court to transfer legal custody or guardianship of the Indian child back to the Indian tribe, except that the department may not petition the tribal court to transfer back to an Indian tribe legal custody or guardianship of an Indian child who was initially taken into custody under s. 48.195 (1).

48.485 History History: 1989 a. 31; 2005 a. 296; 2009 a. 94; 2013 a. 20.



48.487 Tribal family services.

48.487  Tribal family services.

48.487(1m) (1m)  Tribal family services grants. From the appropriation account under s. 20.437 (1) (bd), the department may distribute tribal family services grants to the elected governing bodies of the Indian tribes in this state. An elected governing body that receives a grant under this subsection may expend the grant moneys received for any of the purposes specified in subs. (2), (3) (b), (4m) (b), (5) (b), (6), and (7) as determined by that body.

48.487(2) (2) Adolescent self-sufficiency services. An elected governing body of an Indian tribe may expend moneys from a grant received under sub. (1m) to provide services for adolescent parents. Those services shall emphasize high school graduation and vocational preparation, training, and experience and may be structured so as to strengthen the adolescent parent's capacity to fulfill parental responsibilities by developing social skills and increasing parenting skills. An Indian tribe that provides those services shall develop a proposed service plan that is approved by the department.

48.487(3) (3) Adolescent pregnancy prevention services.

48.487(3)(a)(a) In this subsection, "high-risk adolescent" means a person who is at least 13 years of age but under the age of 20 and who is at risk of becoming an unmarried parent as an adolescent and of incurring long-term economic dependency on public funds and is characterized by one or more of the following:

48.487(3)(a)1. 1. Low self-esteem.

48.487(3)(a)2. 2. Alcohol or drug abuse.

48.487(3)(a)3. 3. Serious emotional family conflict.

48.487(3)(a)4. 4. Poverty, as a part of a family whose income is below the poverty line, as defined under 42 USC 9902 (2).

48.487(3)(a)5. 5. Low school achievement, as a pupil who is one or more years behind his or her pupil age group in the number of school credits attained or in basic school skill levels.

48.487(3)(a)6. 6. Other significant problems.

48.487(3)(b) (b) An elected governing body of an Indian tribe may expend moneys from a grant received under sub. (1m) to provide pregnancy and parenthood prevention services to high-risk adolescents. Those services shall be structured so as to increase the development of decision-making and communications skills, promote graduation from high school, and expand career and other options and may address needs of adolescents with respect to pregnancy prevention.

48.487(4m) (4m) Adolescent choices projects.

48.487(4m)(a)(a) In this subsection:

48.487(4m)(a)1. 1. "Adolescent" means a person who is at least 10 years of age but under the age of 18.

48.487(4m)(a)2. 2. "Dropout" has the meaning given under s. 118.153 (1) (b).

48.487(4m)(b) (b) An elected governing body of an Indian tribe may expend moneys from a grant received under sub. (1m) to provide information to members of the Indian tribe in order to increase community knowledge about the problems of adolescents and to provide information to and activities for adolescents, particularly female adolescents, in order to enable the adolescents to develop skills with respect to all of the following:

48.487(4m)(b)1. 1. Reducing adolescent pregnancy and high school dropout rates.

48.487(4m)(b)2. 2. Increasing economic self-sufficiency and expanding career options for adolescents, particularly options with respect to occupations with wages higher than the minimum wage.

48.487(4m)(b)3. 3. Enhancing individual adolescent self-esteem, interpersonal skills and responsible decision making.

48.487(4m)(b)4. 4. Neutralizing sex-role stereotyping and bias.

48.487(4m)(c) (c) An Indian tribe that provides services under par. (b) shall provide those services in an area of the state that is approved by the Indian tribe and the department. The department shall determine the boundaries of the regions in this state within which the Indian tribes may provide services under par. (b) before approving the service area of an Indian tribe under this paragraph.

48.487(4m)(d) (d) Prior to approving the service area of an Indian tribe under par. (c), the department shall consider whether and how the Indian tribe proposes to coordinate its services with other public or private resources, programs, or activities in the region and the state.

48.487(4m)(e) (e) The department shall work closely with the women's council and the department of public instruction, on a continuing basis, concerning the scope and direction of activities conducted under par. (b).

48.487(5) (5) Domestic abuse services.

48.487(5)(a)(a) In this subsection:

48.487(5)(a)1. 1. "Domestic abuse" means physical abuse, including a violation of s. 940.225 (1), (2), or (3), or any threat of physical abuse between adult family or adult household members, by a minor family or minor household member against an adult family or adult household member, by an adult against his or her adult former spouse or by an adult against an adult with whom the person has a child in common.

48.487(5)(a)2. 2. "Domestic abuse services" means any of the following:

48.487(5)(a)2.a. a. Shelter facilities or private home shelter care.

48.487(5)(a)2.b. b. Advocacy and counseling for victims.

48.487(5)(a)2.c. c. A 24-hour telephone service.

48.487(5)(a)2.d. d. Community education.

48.487(5)(a)3. 3. "Family member" means a spouse, a parent, a child, or a person related by blood or adoption to another person.

48.487(5)(a)4. 4. "Household member" means a person currently or formerly residing in a place of abode with another person.

48.487(5)(b) (b) Subject to pars. (c) and (d), an elected governing body of an Indian tribe may expend moneys from a grant received under sub. (1m) to provide domestic abuse services. If an elected governing body of an Indian tribe expends those moneys for those services, the body shall provide matching funds or in-kind contributions in an amount to be determined by the department. The department shall establish guidelines regarding the types of contributions that qualify as in-kind contributions.

48.487(5)(c) (c) An elected governing body of an Indian tribe may provide shelter facilities only if the department of safety and professional services determines that the physical plant of the facility will not be dangerous to the health or safety of the residents when the facility is in operation. An elected governing body of an Indian tribe may provide shelter facilities or private home shelter care only if the body ensures that the following services will be provided either by that Indian tribe or by another person:

48.487(5)(c)1. 1. A 24-hour telephone service.

48.487(5)(c)2. 2. Temporary housing and food.

48.487(5)(c)3. 3. Advocacy and counseling for victims.

48.487(5)(c)4. 4. Referral and follow-up services.

48.487(5)(c)5. 5. Arrangements for education of school-age children.

48.487(5)(c)6. 6. Emergency transportation to the shelter.

48.487(5)(c)7. 7. Community education.

48.487(5)(d) (d) An Indian tribe that provides domestic abuse services under this subsection shall report all of the following information to the department by February 15 annually:

48.487(5)(d)1. 1. The total expenditures that the Indian tribe made on domestic abuse services in the previous tribal fiscal year.

48.487(5)(d)2. 2. The expenditures specified in subd. 1. by general category of domestic abuse services provided.

48.487(5)(d)3. 3. The number of persons served in the previous tribal fiscal year by general type of domestic abuse service.

48.487(5)(d)4. 4. The number of persons who were in need of domestic abuse services in the previous tribal fiscal year but who did not receive the domestic abuse services that they needed.

48.487(6) (6) Tribal child care. An elected governing body of an Indian tribe may expend moneys from a grant received under sub. (1m) to provide child care services under 42 USC 9858. An Indian tribe that receives funding under this subsection shall use that funding to provide child care for an eligible child, as defined in 42 USC 9858n (4).

48.487(7) (7) Child welfare services. An elected governing body of an Indian tribe may expend moneys from a grant received under sub. (1m) to provide child welfare services as authorized under 42 USC 621 to 628b.

48.487 History History: 1987 a. 27; 1989 a. 31; 1991 a. 39; 1995 a. 27, 289; 1999 a. 9 ss. 1123d to 1125r, 1128d to 1128k, 1129g to 1129r; 2001 a. 16; 2005 a. 25; 2007 a. 20 ss. 1215 to 1219; Stats. 2007 s. 48.487; 2009 a. 94; 2013 a. 20 ss. 898 to 908, 917.



48.52 Facilities for care of children and adult expectant mothers in care of department.

48.52  Facilities for care of children and adult expectant mothers in care of department.

48.52(1) (1)  Facilities maintained or used for children. The department may maintain or use the following facilities for children in its care:

48.52(1)(a) (a) Receiving homes to be used for the temporary care of children.

48.52(1)(b) (b) Foster homes.

48.52(1)(c) (c) Group homes.

48.52(1)(f) (f) Other facilities deemed by the department to be appropriate for the child, except that no state funds may be used for the maintenance of a child in the home of a parent or relative eligible for aid under s. 49.19 if such funds would reduce federal funds to this state.

48.52(1m) (1m) Facilities maintained or used for adult expectant mothers. The department may maintain or use the following facilities for adult expectant mothers in its care:

48.52(1m)(a) (a) Community-based residential facilities, as defined in s. 50.01 (1g).

48.52(1m)(b) (b) Inpatient facilities, as defined in s. 51.01 (10).

48.52(1m)(c) (c) Other facilities determined by the department to be appropriate for the adult expectant mother.

48.52(2) (2) Use of other facilities.

48.52(2)(a)(a) In addition to the facilities and services described in sub. (1), the department may use other facilities and services under its jurisdiction. The department may also contract for and pay for the use of other public facilities or private facilities for the care and treatment of children and the expectant mothers of unborn children in its care. Placements in institutions for the mentally ill or developmentally disabled shall be made in accordance with ss. 48.14 (5), 48.347 (6) and 48.63 and ch. 51.

48.52(2)(b) (b) Public facilities are required to accept and care for persons placed with them by the department in the same manner as they would be required to do had the legal custody of these persons been transferred by a court of competent jurisdiction. Nothing in this subsection shall be construed to require any public facility to serve the department inconsistently with its functions or with the laws and regulations governing their activities; or to give the department authority to use any private facility without its consent.

48.52(2)(c) (c) The department shall have the right to inspect all facilities it is using and to examine and consult with persons whom the department has placed in that facility.

48.52(4) (4) Coeducational programs and institutions. The department may institute and maintain coeducational programs and institutions under this chapter.

48.52 History History: 1971 c. 213 s. 5; 1971 c. 215; 1973 c. 90; 1975 c. 39, 430; 1977 c. 354; 1979 c. 89; 1987 a. 332 s. 64; 1989 a. 31, 107; 1993 a. 385, 446; 1995 a. 27 ss. 2541 to 2541r, 9126 (19); 1995 a. 77; 1997 a. 292; 2009 a. 28.

48.52 Annotation A detention home is not an `other facility' under sub. (1). State ex rel. Harris v. Larson, 64 Wis. 2d 521, 219 N.W.2d 335 (1974).

48.52 Annotation Foster homes owned, operated, or contracted for by the department or a county department are immune from local zoning ordinances. Foster homes owned, operated, or contracted for by licensed child welfare agencies are not immune. All family operated foster homes are subject to local zoning. Municipal foster home licensing ordinances are unenforceable. 63 Atty. Gen. 34.

48.52 Annotation Foster homes leased by the department pursuant to sub. (2) are immune from local zoning to the extent that the zoning conflicts with the department's possessory use of property under ch. 48, subject to s. 13.48 (13). The lessor remains responsible for property tax. 65 Atty. Gen. 93.



48.545 Brighter futures initiative.

48.545  Brighter futures initiative.

48.545(1) (1)  Definitions. In this section:

48.545(1)(a) (a) "Nonprofit corporation" means a nonstock, nonprofit corporation organized under ch. 181.

48.545(1)(b) (b) "Public agency" means a county, city, village, town or school district or an agency of this state or of a county, city, village, town or school district.

48.545(2) (2) Awarding of grants.

48.545(2)(a)(a) From the appropriations under s. 20.437 (1) (eg), (kb), and (nL), the department shall distribute $2,097,700 in each fiscal year to applying nonprofit corporations and public agencies operating in a county having a population of 500,000 or more, $1,171,800 in each fiscal year to applying county departments under s. 46.22, 46.23, 51.42, or 51.437 operating in counties other than a county having a population of 500,000 or more, and $55,000 in each fiscal year to Diverse and Resilient, Inc. to provide programs to accomplish all of the following:

48.545(2)(a)1. 1. Prevent and reduce the incidence of youth violence and other delinquent behavior.

48.545(2)(a)2. 2. Prevent and reduce the incidence of youth alcohol and other drug use and abuse.

48.545(2)(a)3. 3. Prevent and reduce the incidence of child abuse and neglect.

48.545(2)(a)4. 4. Prevent and reduce the incidence of nonmarital pregnancy and increase the use of abstinence as a method of preventing nonmarital pregnancy.

48.545(2)(a)5. 5. Increase adolescent self-sufficiency by encouraging high school graduation, vocational preparedness, improved social and other interpersonal skills and responsible decision making.

48.545(2)(b) (b) A nonprofit corporation or public agency that is applying for a grant under par. (a) shall provide to the department a proposed service plan for the use of the grant moneys. If the department approves the service plan, the department may award the grant. The department shall award the grants on a competitive basis and for a 3-year period.

48.545(3) (3) Outcomes expected.

48.545(3)(a)(a) The department shall provide a set of benchmark indicators to measure the outcomes that are expected of a program funded under sub. (2) (a). Those benchmark indicators shall measure all of the following among youth who have participated in a program funded under sub. (2) (a):

48.545(3)(a)1. 1. The rate of participation in violent or other delinquent behavior.

48.545(3)(a)2. 2. The rate of alcohol and other drug use and abuse.

48.545(3)(a)3. 3. The rate of nonmarital pregnancy and the rate at which abstinence is used to prevent nonmarital pregnancy.

48.545(3)(a)4. 4. The rate of substantiated cases of child abuse and neglect.

48.545(3)(a)5. 5. The development of self-sufficiency, as indicated by the rate of high school graduation, the degree of vocational preparedness, any improvements in social and other interpersonal skills and in responsible decision making and any other indicators that the department considers important in indicating the development of adolescent self-sufficiency.

48.545(3)(a)6. 6. Any other indicators that the department considers important in indicating the development of positive behaviors among adolescents.

48.545(3)(b) (b) The department shall require a grant recipient under sub. (2) (a) to provide an annual report showing the status of its program participants in terms of the benchmark indicators provided under par. (a) and may renew a grant only if the recipient shows improvement on those indicators.

48.545 History History: 1999 a. 9; 2001 a. 16; 2005 a. 25; 2007 a. 20 ss. 1204 to 1214; Stats. 2007 s. 48.545; 2009 a. 28; 2011 a. 32.



48.547 Alcohol and other drug abuse program.

48.547  Alcohol and other drug abuse program.

48.547(1)(1)  Legislative findings and purpose. The legislature finds that the use and abuse of alcohol and other drugs by children and the expectant mothers of unborn children is a state responsibility of statewide dimension. The legislature recognizes that there is a lack of adequate procedures to screen, assess and treat children and the expectant mothers of unborn children for alcohol and other drug abuse. To reduce the incidence of alcohol and other drug abuse by children and the expectant mothers of unborn children, the legislature deems it necessary to experiment with solutions to the problems of the use and abuse of alcohol and other drugs by children and the expectant mothers of unborn children by establishing a juvenile and expectant mother alcohol and other drug abuse program in a limited number of counties. The purpose of the program is to develop intake and court procedures that screen, assess and give new dispositional alternatives for children and expectant mothers with needs and problems related to the use of alcohol beverages, controlled substances or controlled substance analogs who come within the jurisdiction of a court assigned to exercise jurisdiction under this chapter and ch. 938 in the counties selected by the department.

48.547(2) (2) Department responsibilities. Within the availability of funding under s. 20.437 (1) (mb) that is available for the program, the department shall select counties to participate in the program. Unless a county department of human services has been established under s. 46.23 in the county that is seeking to implement a program, the application submitted to the department shall be a joint application by the county department that provides social services and the county department established under s. 51.42 or 51.437. The department shall select counties in accordance with the request for proposal procedures established by the department. The department shall give a preference to county applications that include a plan for case management.

48.547(3) (3) Multidisciplinary screen. The department shall provide a multidisciplinary screen for the program. The screen shall be used by an intake worker to determine whether or not a child or an expectant mother of an unborn child is in need of an alcohol or other drug abuse assessment. The screen shall also include indicators that screen children and expectant mothers for:

48.547(3)(a) (a) Family dysfunction.

48.547(3)(b) (b) School, truancy or work problems.

48.547(3)(c) (c) Mental health problems.

48.547(3)(d) (d) Delinquent or criminal behavior patterns.

48.547(4) (4) Assessment criteria. The department shall provide uniform alcohol and other drug abuse assessment criteria to be used in the pilot program under ss. 48.245 (2) (a) 3. and 48.295 (1). An approved treatment facility that assesses a person under s. 48.245 (2) (a) 3. or 48.295 (1) may not also provide the person with treatment unless the department permits the approved treatment facility to do both in accordance with the criteria established by rule by the department.

48.547 History History: 1987 a. 339; 1989 a. 31; 1993 a. 213; 1995 a. 77, 448; 1997 a. 292; 2007 a. 20.



48.548 Multidisciplinary screen and assessment criteria.

48.548  Multidisciplinary screen and assessment criteria. The department shall make the multidisciplinary screen developed under s. 48.547 (3) and the assessment criteria developed under s. 48.547 (4) available to all counties.

48.548 History History: 1987 a. 339.



48.55 State adoption information exchange and state adoption center.

48.55  State adoption information exchange and state adoption center.

48.55(1)(1) The department shall establish a state adoption information exchange for the purpose of finding adoptive homes for children with special needs who do not have permanent homes and a state adoption center for the purposes of increasing public knowledge of adoption and promoting to adolescents and pregnant women the availability of adoption services. From the appropriation under s. 20.437 (1) (dg), the department may provide not more than $171,300 in each fiscal year as grants to individuals and private agencies to provide adoption information exchange services and to operate the state adoption center.

48.55(2) (2) The department shall promulgate rules governing the adoption information exchange and rules specifying the functions of the state adoption center. The rules specifying the functions of the state adoption center shall include all of the following:

48.55(2)(a) (a) Training persons who provide counseling to adolescents including school counselors, county or department employees providing child welfare services under s. 48.56 or 48.561 and employees of a clinic providing family planning services, as defined in s. 253.07 (1) (b).

48.55(2)(b) (b) Seeking persons to undergo training.

48.55(2)(c) (c) Operating a toll-free telephone number to provide information and referral services.

48.55(2)(d) (d) Distributing pamphlets which provide information on the availability of adoption services.

48.55(2)(e) (e) Promoting adoption through the communications media.

48.55 History History: 1983 a. 27; 1995 a. 266; 1997 a. 35; 1999 a. 9 ss. 1135 to 1139; 2001 a. 16; 2007 a. 20.



48.56 Child welfare services in counties having populations of less than 750,000.

48.56  Child welfare services in counties having populations of less than 750,000.

48.56(1) (1) Each county having a population of less than 750,000 shall provide child welfare services through its county department.

48.56(2) (2) Each county department shall employ personnel who devote all or part of their time to child welfare services. Whenever possible, these personnel shall be social workers certified under ch. 457.

48.56(3) (3) This section shall not apply to those counties which had child welfare services administered by the staff of the juvenile court prior to January 1, 1955.

48.56 History History: 1975 c. 307; 1977 c. 271; 1985 a. 176; 1991 a. 160; 1997 a. 27; 2013 a. 20.



48.561 Child welfare services in a county having a population of 750,000 or more.

48.561  Child welfare services in a county having a population of 750,000 or more.

48.561(1) (1) The department shall provide child welfare services in a county having a population of 750,000 or more.

48.561(2) (2) The department shall employ personnel in a county having a population of 750,000 or more who devote all of their time directly or indirectly to child welfare services. Whenever possible, these personnel shall be social workers certified under ch. 457.

48.561(3) (3)

48.561(3)(a)(a) A county having a population of 750,000 or more shall contribute $58,893,500 in each state fiscal year for the provision of child welfare services in that county by the department. That contribution shall be made as follows:

48.561(3)(a)1. 1. Through a reduction of $37,209,200 from the amounts distributed to that county under ss. 46.40 (2) and 48.563 (2) in each state fiscal year.

48.561(3)(a)2. 2. Through a reduction of $1,583,000 from the amount distributed to that county under s. 46.40 (2m) (a) in each state fiscal year.

48.561(3)(a)3. 3. Through a deduction of $20,101,300 from any state payment due that county under s. 79.035, 79.04, or 79.08 as provided in par. (b).

48.561(3)(b) (b) The department of administration shall collect the amount specified in par. (a) 3. from a county having a population of 750,000 or more by deducting all or part of that amount from any state payment due that county under s. 79.035, 79.04, or 79.08. The department of administration shall notify the department of revenue, by September 15 of each year, of the amount to be deducted from the state payments due under s. 79.035, 79.04, or 79.08. The department of administration shall credit all amounts collected under this paragraph to the appropriation account under s. 20.437 (1) (kw) and shall notify the county from which those amounts are collected of that collection. The department may not expend any moneys from the appropriation account under s. 20.437 (1) (cx) for providing services to children and families under s. 48.48 (17) until the amounts in the appropriation account under s. 20.437 (1) (kw) are exhausted.

48.561 History History: 1997 a. 27, 237; 1999 a. 9; 2001 a. 16; 2007 a. 20; 2011 a. 32; 2013 a. 20.



48.562 Milwaukee child welfare partnership council.

48.562  Milwaukee child welfare partnership council. The Milwaukee child welfare partnership council shall do all of the following:

48.562(1g) (1g) Hold at least one public hearing each year at which the council shall encourage public participation and solicit public input regarding the child welfare system in Milwaukee County.

48.562(1m) (1m) Recommend policies and plans for the improvement of the child welfare system in Milwaukee County and submit its recommendations with respect to those policies and plans to the department under sub. (4m).

48.562(2) (2) Recommend measures for evaluating the effectiveness of the child welfare system in Milwaukee County, including outcome measures, and submit its recommendations with respect to those measures to the department under sub. (4m).

48.562(3) (3) Recommend funding priorities for the child welfare system in Milwaukee County and submit its recommendations with respect to those funding priorities to the department under sub. (4m).

48.562(4) (4) Identify innovative public and private funding opportunities for the child welfare system in Milwaukee County and submit its recommendations with respect to those funding opportunities to the department under sub. (4m).

48.562(4m) (4m) Annually, submit a report of its recommendations under subs. (1m) to (4) to the department, which within 60 days after receiving the report shall prepare a response to those recommendations and transmit the report, together with its response, to the governor and to the appropriate standing committees of the legislature under s. 13.172 (3).

48.562(5) (5) Advise the department in planning, and providing technical assistance and capacity building to support, a neighborhood-based system for the delivery of child welfare services in Milwaukee County.

48.562 History History: 1995 a. 303; 1997 a. 27; 2007 a. 20 s. 799; Stats. 2007 s. 48.562; 2009 a. 337.



48.563 Children and family aids funding.

48.563  Children and family aids funding.

48.563(1) (1)  Distribution limits.

48.563(1)(a)(a) Within the limits of available federal funds and of the appropriations under s. 20.437 (1) (b), (cx), (km), and (o), the department shall distribute funds for children and family services to county departments as provided in subs. (2), (4), and (7m) and s. 48.986.

48.563(1)(b) (b) Notwithstanding s. 48.568, if the department receives any federal moneys under 42 USC 670 to 679a in reimbursement of moneys allocated under par. (a) for the provision of foster care, the department shall distribute those federal moneys for services and projects to assist children and families and for the purposes specified in s. 48.567.

48.563(1)(c) (c) The Milwaukee County department of social services shall report to the department in a manner specified by the department on all children under the supervision of the Milwaukee County department of social services who are placed in foster homes and whose foster parents receive funding for child care from the amounts distributed under par. (a) so that the department may claim federal foster care and adoption assistance reimbursement under 42 USC 670 to 679a for the amounts expended by the Milwaukee County department of social services for the provision of child care for those children. Notwithstanding s. 48.568, if the department receives any federal moneys under 42 USC 670 to 679a in reimbursement of the amounts expended by the Milwaukee County department of social services for the provision of child care for children in foster care in 1996 and 1997, the department shall distribute those federal moneys to the Milwaukee County department of social services for the provision of child care for children in foster care.

48.563(1)(d) (d) If the department receives from the department of health services under s. 46.40 (1) (d) any federal moneys under 42 USC 1396 to 1396v in reimbursement of the cost of preventing out-of-home placements of children, the department shall use those moneys as the first source of moneys used to meet the amount of the allocation under sub. (2) that is budgeted from federal funds.

48.563(2) (2) Basic county allocation. For children and family services under s. 48.569 (1) (d), the department shall distribute not more than $66,475,500 in each fiscal year.

48.563(4) (4) Postreunification services. If a demonstration project authorized under 42 USC 1320a-9 reduces the cost of providing out-of-home care for children in a county having a population of 750,000 or more, from the appropriations under s. 20.437 (1) (cx) and (o) the department may distribute the amount by which that cost is reduced by that demonstration project in each fiscal year to county departments for services for children and families to prevent the reentry of children into out-of-home care.

48.563(7m) (7m) Use by county of children and family aids funds to pay private attorneys for certain proceedings. Upon application by a county department under s. 46.215, 46.22, or 46.23 to the department for permission to use funds allocated to that county department under sub. (2) to employ private counsel for the purposes specified in this subsection and a determination by the department that use of funds for those purposes does not affect any federal grants or federal funding allocated under this section, the department and the county department shall execute a contract authorizing the county department to expend, as agreed upon in the contract, funds allocated to that county department under sub. (2) to permit the county department to employ private counsel to represent the interests of the state or county in proceedings under this chapter relating to child abuse or neglect, unborn child abuse, termination of parental rights, and the Indian Child Welfare Act, 25 USC 1901 to 1963.

48.563(14m) (14m) County children and family aids budgets. Before December 1 of each year, each county department and each tribal governing body shall submit to the department a proposed budget for the expenditure of funds allocated under this section, distributed under s. 48.565 (2) (a), or carried forward under s. 48.565 (3). The proposed budget shall be submitted on a form developed by the department and approved by the department of administration.

48.563 History History: 2007 a. 20 ss. 1097, 1098, 1102, 1103, 1287, 9121 (6) (a); 2009 a. 28, 94; 2011 a. 32; 2013 a. 20.



48.565 Carry-over of children and family aids funds.

48.565  Carry-over of children and family aids funds. Funds allocated by the department under s. 48.569 (1) (d) but not spent or encumbered by counties, governing bodies of Indian tribes, or private nonprofit organizations by December 31 of each year and funds recovered under s. 48.569 (2) (b) and deposited into the appropriation account under s. 20.437 (1) (b) lapse to the general fund on the succeeding January 1 unless carried forward to the next calendar year under s. 20.437 (1) (b) or as follows:

48.565(2) (2)

48.565(2)(a)(a) Subject to par. (am), if on December 31 of any year there remains unspent or unencumbered in the allocation under s. 48.563 (2) an amount that exceeds the amount received under 42 USC 670 to 679a and allocated under s. 48.563 (2) in that year, the department shall carry forward the excess moneys and distribute not less than 50% of the excess moneys to counties having a population of less than 500,000 that are making a good faith effort, as determined by the department, to comply with s. 46.22 (1) (c) 8. f. for services and projects to assist children and families, notwithstanding the percentage limit specified in sub. (3). A county shall use not less than 50% of the moneys distributed to the county under this subsection for services for children who are at risk of abuse or neglect to prevent the need for child abuse and neglect intervention services, except that in the calendar year in which a county achieves compliance with s. 46.22 (1) (c) 8. f. and in the 2 calendar years after that calendar year the county may use 100% of the moneys distributed under this paragraph to reimburse the department for the costs of achieving that compliance. If a county does not comply with s. 46.22 (1) (c) 8. f. before July 1, 2005, the department may recover any amounts distributed to that county under this paragraph after June 30, 2001, by billing the county or deducting from that county's allocation under s. 48.563 (2). All moneys received by the department under this paragraph shall be credited to the appropriation account under s. 20.437 (1) (j).

48.565(2)(am) (am) If on December 31 of any year a county is not using the centralized unit contracted for under s. 48.47 (7) (h) for determining whether the cost of providing care for a child is eligible for reimbursement under 42 USC 670 to 679a, the department shall reduce that county's distribution under par. (a) by 50%.

48.565(2)(b) (b) A county may not use any moneys distributed under par. (a) to supplant any other moneys expended by the county for services and projects to assist children and families in a base year determined by the department.

48.565(2)(c) (c) The department shall credit to the appropriation account under s. 20.437 (3) (kp) any moneys carried forward under par. (a), but not distributed to counties, and may expend those moneys as provided in s. 48.567.

48.565(3) (3) At the request of a county, tribal governing body, or private nonprofit organization, the department shall carry forward up to 3 percent of the total amount allocated to the county, tribal governing body, or nonprofit organization for a calendar year. All funds carried forward for a tribal governing body or nonprofit organization and all federal child welfare funds under 42 USC 620 to 626 carried forward for a county shall be used for the purpose for which the funds were originally allocated. Other funds carried forward under this subsection may be used for any purpose under s. 20.437 (1) (b), except that a county may not use any funds carried forward under this subsection for administrative or staff costs. An allocation of carried-forward funding under this subsection does not affect a county's base allocation under s. 48.563 (2).

48.565(6) (6) The department may carry forward 10 percent of any funds specified in sub. (3) that are not carried forward under sub. (3) for emergencies, for justifiable unit services costs above planned levels, and for increased costs due to population shifts. An allocation of carried-forward funding under this subsection does not affect a county's base allocation under s. 48.563 (2).

48.565 History History: 2007 a. 20 ss. 1106 to 1109, 1288; 2009 a. 94; 2011 a. 32.



48.567 Expenditure of income augmentation services receipts.

48.567  Expenditure of income augmentation services receipts.

48.567(1)(1) From the appropriation account under s. 20.437 (3) (kp), the department shall support costs that are exclusively related to the ongoing and recurring operational costs of augmenting the amount of moneys received under 42 USC 670 to 679a and to any other purpose provided for by the legislature by law or in budget determinations. In addition, the department may expend moneys from that appropriation account as provided in subs. (1m) and (2).

48.567(1m) (1m) In addition to expending moneys from the appropriation account under s. 20.437 (3) (kp) for the augmentation activities specified in sub. (1), the department may expend moneys from that appropriation account to support the counties' share of implementing the statewide automated child welfare information system under s. 46.22 (1) (c) 8. f. and to provide services to children and families under s. 48.48 (17).

48.567(2) (2) If the department proposes to use any moneys from the appropriation account under s. 20.437 (3) (kp) for any purpose other than the purposes specified in subs. (1) and (1m), the department shall submit a plan for the proposed use of those moneys to the secretary of administration by September 1 of the fiscal year after the fiscal year in which those moneys were received. If the secretary of administration approves the plan, he or she shall submit the plan to the joint committee on finance by October 1 of the fiscal year after the fiscal year in which those moneys were received. If the cochairpersons of the committee do not notify the secretary of administration within 14 working days after the date of submittal of the plan that the committee has scheduled a meeting for the purpose of reviewing the plan, the department may implement the plan. If within 14 working days after the date of the submittal by the secretary of administration the cochairpersons of the committee notify him or her that the committee has scheduled a meeting for the purpose of reviewing the plan, the department may implement the plan only with the approval of the committee.

48.567 History History: 2007 a. 20 ss. 1112, 1289; 2011 a. 32.



48.568 Allocation of federal funds for children and family aids and child welfare.

48.568  Allocation of federal funds for children and family aids and child welfare. Subject to s. 48.563 (1) (b) and (c), if the department receives unanticipated federal foster care and adoption assistance payments under 42 USC 670 to 679a and it proposes to allocate the unanticipated funds so that an allocation limit in s. 48.563 is exceeded, the department shall submit a plan for the proposed allocation to the secretary of administration. If the secretary of administration approves the plan, he or she shall submit it to the joint committee on finance. If the cochairpersons of the committee do not notify the secretary of administration that the committee has scheduled a meeting for the purpose of reviewing the plan within 14 working days after the date of his or her submittal, the department may implement the plan, notwithstanding any allocation limits under s. 48.563. If within 14 working days after the date of the submittal by the secretary of administration the cochairpersons of the committee notify him or her that the committee has scheduled a meeting for the purpose of reviewing the plan, the department may implement the plan, notwithstanding s. 48.563, only with the approval of the committee.

48.568 History History: 2007 a. 20.



48.569 Distribution of children and family aids funds to counties.

48.569  Distribution of children and family aids funds to counties.

48.569(1)(1)

48.569(1)(am)(am) The department shall reimburse each county from the appropriations under s. 20.437 (1) (b), (cx), (km), and (o) for children and family services as approved by the department under ss. 46.22 (1) (b) 2. f. and (e) 3. b.

48.569(1)(d) (d) From the appropriations under s. 20.437 (1) (b), (cx), (km), and (o), the department shall distribute the funding for children and family services, including funding for foster care or subsidized guardianship care of a child on whose behalf aid is received under s. 48.645 to county departments as provided under s. 48.563. County matching funds are required for the distribution under s. 48.563 (2). Each county's required match for the distribution under s. 48.563 (2) shall be specified in a schedule established annually by the department. Matching funds may be from county tax levies, federal and state revenue sharing funds, or private donations to the county that meet the requirements specified in sub. (1m). Private donations may not exceed 25 percent of the total county match. If the county match is less than the amount required to generate the full amount of state and federal funds distributed for this period, the decrease in the amount of state and federal funds equals the difference between the required and the actual amount of county matching funds.

48.569(1)(dc) (dc) The department shall prorate the amount allocated to any county department under par. (d) to reflect actual federal funds available.

48.569(1)(f) (f)

48.569(1)(f)1.1. If any state matching funds allocated under par. (d) to match county funds are not claimed, the funds shall be redistributed for the purposes the department designates.

48.569(1)(f)2. 2. The county allocation to match aid increases shall be included in the contract under s. 49.325 (2g), and approved by January 1 of the year for which funds are allocated, in order to generate state aid matching funds. All funds allocated under par. (d) shall be included in the contract under s. 49.325 (2g) and approved.

48.569(1m) (1m)

48.569(1m)(a)(a) A private donation to a county may be used to match the state grant-in-aid under sub. (1) (d) only if the donation is both of the following:

48.569(1m)(a)1. 1. Donated to a county department and the donation is under the administrative control of that county department.

48.569(1m)(a)2. 2. Donated without restrictions as to use, unless the restrictions specify that the donation be used for a particular service and the donor neither sponsors nor operates the service.

48.569(1m)(b) (b) Voluntary federated fund-raising organizations are not sponsors or operators of services within the meaning of par. (a) 2. Any member agency of such an organization that sponsors or operates services is considered to be an autonomous entity separate from the organization unless the board membership of the organization and the agency interlock.

48.569(2) (2)

48.569(2)(a)(a) The county treasurer and each director of a county department shall monthly certify under oath to the department, in the manner the department prescribes, the claim of the county for state reimbursement under this section, and if the department approves the claim it shall certify to the department of administration for reimbursement to the county for amounts due under this section and payment claimed to be made to the counties monthly. The department may make advance payments prior to the beginning of each month equal to one-twelfth of the contracted amount.

48.569(2)(b) (b) To facilitate prompt reimbursement, the certificate of the department may be based on the certified statements of the county officers filed under par. (a). Funds recovered from audit adjustments from a prior fiscal year may be included in subsequent certifications only to pay counties owed funds as a result of any audit adjustment. By September 30 of each year the department shall submit a report to the appropriate standing committees under s. 13.172 (3) on funds recovered and paid out during the previous calendar year as a result of audit adjustments.

48.569 History History: 2007 a. 20; 2009 a. 28; 2011 a. 32; 2013 a. 20.



48.57 Powers and duties of department and county departments providing child welfare services.

48.57  Powers and duties of department and county departments providing child welfare services.

48.57(1) (1) Each county department shall administer and expend such amounts as may be necessary out of any moneys which may be appropriated for child welfare purposes by the county board of supervisors or by the legislature, which may be donated by individuals or private organizations or which may be otherwise provided. The department shall have the authority specified in s. 48.48 (17). A county department shall have the authority:

48.57(1)(a) (a) To investigate the conditions surrounding nonmarital children, children in need of protection or services, including developmentally disabled children, and unborn children in need of protection or services within the county and to take every reasonable action within its power to secure for them the full benefit of all laws enacted for their benefit. Unless provided by another agency, the county department shall offer social services to the caretaker of any child, and to the expectant mother of any unborn child, who is referred to it under the conditions specified in this paragraph. This duty shall be discharged in cooperation with the court and with the public officers or boards legally responsible for the administration and enforcement of those laws.

48.57(1)(b) (b) To accept legal custody of children transferred to it by the court under s. 48.355, to accept supervision over expectant mothers of unborn children who are placed under its supervision under s. 48.355 and to provide special treatment or care for children and expectant mothers if ordered by the court. A court may not order a county department to administer psychotropic medications to children and expectant mothers who receive special treatment or care under this paragraph.

48.57(1)(c) (c) To provide appropriate protection and services for children and the expectant mothers of unborn children in its care, including providing services for those children and their families and for those expectant mothers in their own homes, placing those children in licensed foster homes or group homes in this state or another state within a reasonable proximity to the agency with legal custody, placing those children in the homes of guardians under s. 48.977 (2), or contracting for services for those children by licensed child welfare agencies, except that the county department may not purchase the educational component of private day treatment programs unless the county department, the school board, as defined in s. 115.001 (7), and the state superintendent of public instruction all determine that an appropriate public education program is not available. Disputes between the county department and the school district shall be resolved by the state superintendent of public instruction.

48.57(1)(d) (d) To provide for the moral and religious training of children in its care according to the religious belief of the child or of his or her parents.

48.57(1)(e) (e) If a county department in a county with a population of 500,000 or more and if contracted to do so by the department, to place children in a county children's home in the county under policies adopted by the county board of supervisors, to accept guardianship of children when appointed by the court and to place children under its guardianship for adoption.

48.57(1)(f) (f) To provide services to the court under s. 48.06.

48.57(1)(g) (g) Upon request of the department or the department of corrections, to provide service for any child or expectant mother of an unborn child in the care of those departments.

48.57(1)(h) (h) To contract with any parent or guardian or other person for the care and maintenance of any child.

48.57(1)(hm) (hm) If a county department in a county with a population of less than 500,000, to accept guardianship, when appointed by the court, of a child whom the county department has placed in a foster home under a court order or voluntary agreement under s. 48.63 and to place that child under its guardianship for adoption by the foster parent.

48.57(1)(i) (i) To license foster homes in accordance with s. 48.75.

48.57(1)(j) (j) To use in the media a picture or description of a child in its guardianship for the purpose of finding adoptive parents for that child.

48.57(2) (2) In performing the functions specified in sub. (1) the county department may avail itself of the cooperation of any individual or private agency or organization interested in the social welfare of children and unborn children in the county.

48.57(2m) (2m) A county department, as soon as practicable after learning that a person who is receiving child welfare services under sub. (1) from the county department has changed his or her county of residence, shall provide notice of that change to the county department of the person's new county of residence or, if that new county of residence is a county having a population of 500,000 or more, the department. The notice shall include a brief, written description of the services offered or provided to the person by the county department and the name, telephone number, and address of a person to contact for more information.

48.57(3) (3)

48.57(3)(a)(a) From the reimbursement received under s. 46.495 (1) (d), counties may provide funding for the maintenance of any child who:

48.57(3)(a)1. 1. Is 18 years of age or older;

48.57(3)(a)2. 2. Is enrolled in and regularly attending a secondary education classroom program leading to a high school diploma;

48.57(3)(a)3. 3. Received funding under s. 48.569 (1) (d) or under s. 46.495 (1) (d), 2005 stats., immediately prior to his or her 18th birthday; and

48.57(3)(a)4. 4. Is living in a foster home, group home, residential care center for children and youth, or subsidized guardianship home.

48.57(3)(b) (b) The funding provided for the maintenance of a child under par. (a) shall be in an amount equal to that which the child would receive under s. 48.569 (1) (d) if the child were 17 years of age.

48.57(3m) (3m)

48.57(3m)(a)(a) In this subsection:

48.57(3m)(a)1. 1. "Child" means a person under 18 years of age or a person 18 years of age or over, but under 19 years of age, who is a full-time student in good academic standing at a secondary school or its vocational or technical equivalent and who is reasonably expected to complete his or her program of study and be granted a high school or high school equivalency diploma.

48.57(3m)(a)2. 2. "Kinship care relative" means a relative other than a parent.

48.57(3m)(am) (am) From the appropriations under s. 20.437 (2) (dz), (md), (me), and (s), the department shall reimburse counties having populations of less than 500,000 for payments made under this subsection and shall make payments under this subsection in a county having a population of 500,000 or more. Subject to par. (ap), a county department and, in a county having a population of 500,000 or more, the department shall make payments in the amount of $226 per month beginning on January 1, 2014, and $232 per month beginning on January 1, 2015, to a kinship care relative who is providing care and maintenance for a child if all of the following conditions are met:

48.57(3m)(am)1. 1. The kinship care relative applies to the county department or department for payments under this subsection and, if the child is placed in the home of the kinship care relative under a court order, for a license to operate a foster home.

48.57(3m)(am)1m. 1m. The county department or department determines that there is a need for the child to be placed with the kinship care relative and that the placement with the kinship care relative is in the best interests of the child.

48.57(3m)(am)2. 2. The county department or department determines that the child meets one or more of the criteria specified in s. 48.13 or 938.13, that the child would be at risk of meeting one or more of those criteria if the child were to remain in his or her home or, if the child is 18 years of age or over, that the child would meet or be at risk of meeting one or more of those criteria as specified in this subdivision if the child were under 18 years of age.

48.57(3m)(am)4. 4. The county department or department conducts a background investigation under sub. (3p) of the kinship care relative, any employee and prospective employee of the kinship care relative who has or would have regular contact with the child for whom the payments would be made and any other adult resident of the kinship care relative's home to determine if the kinship care relative, employee, prospective employee or adult resident has any arrests or convictions that could adversely affect the child or the kinship care relative's ability to care for the child.

48.57(3m)(am)4m. 4m. Subject to sub. (3p) (fm) 1. and 2., the kinship care relative states that he or she does not have any arrests or convictions that could adversely affect the child or the kinship care relative's ability to care for the child and that no adult resident, as defined in sub. (3p) (a), and no employee or prospective employee of the kinship care relative who would have regular contact with the child has any arrests or convictions that could adversely affect the child or the kinship care relative's ability to care for the child.

48.57(3m)(am)5. 5. The kinship care relative cooperates with the county department or department in the application process, including applying for other forms of assistance for which the child may be eligible.

48.57(3m)(am)5m. 5m. The kinship care relative is not receiving payments under sub. (3n) with respect to the child.

48.57(3m)(am)6. 6. The child for whom the kinship care relative is providing care and maintenance is not receiving supplemental security income under 42 USC 1381 to 1383c or state supplemental payments under s. 49.77.

48.57(3m)(ap) (ap)

48.57(3m)(ap)1.1. Subject to subds. 2. and 3., the county department or, in a county having a population of 500,000 or more, the department may make payments under par. (am) to a kinship care relative who is providing care and maintenance for a child who is placed in the home of the kinship care relative under a court order for no more than 60 days after the date on which the county department or department received under par. (am) 1. the completed application of the kinship care relative for a license to operate a foster home or, if the application is approved or denied or the kinship care relative is otherwise determined to be ineligible for licensure within those 60 days, until the date on which the application is approved or denied or the kinship care relative is otherwise determined to be ineligible for licensure.

48.57(3m)(ap)2. 2. If the application specified in subd. 1. is not approved or denied or the kinship care relative is not otherwise determined to be ineligible for licensure within 60 days after the date on which the county department or department received the completed application for any reason other than an act or omission of the kinship care relative, the county department or department may make payments under par. (am) for 4 months after the date on which the county department or department received the completed application or, if the application is approved or denied or the kinship care relative is otherwise determined to be ineligible for licensure within those 4 months, until the date on which the application is approved or denied or the kinship care relative is otherwise determined to be ineligible for licensure.

48.57(3m)(ap)3. 3. Notwithstanding that an application of a kinship care relative specified in subd. 1. is denied or the kinship care relative is otherwise determined to be ineligible for licensure, the county department or, in a county having a population of 500,000 or more, the department may make payments under par. (am) to the kinship care relative for as long as the conditions specified in par. (am) 1. to 6. continue to apply if the county department or department submits to the court information relating to the background investigation specified in par. (am) 4., an assessment of the safety of the kinship care relative's home and the ability of the kinship care relative to care for the child, and a recommendation that the child remain in the home of the kinship care relative and the court, after considering that information, assessment, and recommendation, orders the child to remain in the kinship care relative's home. If the court does not order the child to remain in the kinship care relative's home, the court shall order the county department or department to request a change in placement under s. 48.357 (1) (am) or 938.357 (1) (am). Any person specified in s. 48.357 (2m) (a) or 938.357 (2m) (a) may also request a change in placement.

48.57(3m)(ar) (ar) The department shall promulgate rules to provide assessment criteria for determining whether a kinship care relative who is providing care and maintenance for a child is eligible to receive payments under par. (am). The rules shall also provide that any criteria established under the rules shall first apply to applications for payments under par. (am) received, and to reviews under par. (d) conducted, on the effective date of those rules.

48.57(3m)(b) (b)

48.57(3m)(b)1.1. The county department or, in a county having a population of 500,000 or more, the department shall refer to the attorney responsible for support enforcement under s. 59.53 (6) (a) the name of the parent or parents of a child for whom a payment is made under par. (am).

48.57(3m)(b)2. 2. When any kinship care relative of a child applies for or receives payments under this subsection, any right of the child or the child's parent to support or maintenance from any other person accruing during the time that payments are made under this subsection is assigned to the state. If a child who is the beneficiary of a payment under this subsection is also the beneficiary of support under a judgment or order that includes support for one or more children who are not the beneficiaries of payments under this subsection, any support payment made under the judgment or order is assigned to the state in the amount that is the proportionate share of the child who is the beneficiary of the payment made under this subsection, except as otherwise ordered by the court on the motion of a party.

48.57(3m)(c) (c) The county department or, in a county having a population of 500,000 or more, the department shall require the parent or parents of a child for whom a payment is made under par. (am) to initiate or continue health care insurance coverage for the child.

48.57(3m)(cm) (cm) A kinship care relative who receives a payment under par. (am) for providing care and maintenance for a child is not eligible to receive a payment under sub. (3n) or s. 48.62 (4) or 48.623 (1) or (6) for that child.

48.57(3m)(d) (d) A county department or, in a county having a population of 500,000 or more, the department shall review a placement of a child for which the county department or department makes payments under par. (am) not less than every 12 months after the county department or department begins making those payments to determine whether the conditions specified in par. (am) continue to exist. If those conditions do not continue to exist, the county department or department shall discontinue making those payments.

48.57(3m)(e) (e) The department shall determine whether the child is eligible for medical assistance under ss. 49.43 to 49.471.

48.57(3m)(f) (f) Any person whose application for payments under par. (am) is not acted on promptly or is denied on the grounds that a condition specified in par. (am) 1., 1m., 2., 5., or 6. has not been met and any person whose payments under par. (am) are discontinued under par. (d) may petition the department under par. (g) for a review of that action or failure to act. Review is unavailable if the action or failure to act arose more than 45 days before submission of the petition for review.

48.57(3m)(g) (g)

48.57(3m)(g)1.1. Upon receipt of a timely petition under par. (f) the department shall give the applicant or recipient reasonable notice and an opportunity for a fair hearing. The department may make such additional investigation as it considers necessary. Notice of the hearing shall be given to the applicant or recipient and to the county department or subunit of the department whose action or failure to act is the subject of the petition. That county department or subunit of the department may be represented at the hearing. The department shall render its decision as soon as possible after the hearing and shall send a certified copy of its decision to the applicant or recipient and to the county department or subunit of the department whose action or failure to act is the subject of the petition. The decision of the department shall have the same effect as an order of the county department or subunit of the department whose action or failure to act is the subject of the petition. The decision shall be final, but may be revoked or modified as altered conditions may require. The department shall deny a petition for review or shall refuse to grant relief if any of the following applies:

48.57(3m)(g)1.a. a. The petitioner withdraws the petition in writing.

48.57(3m)(g)1.b. b. The sole issue in the petition concerns an automatic payment adjustment or change that affects an entire class of recipients and is the result of a change in state law.

48.57(3m)(g)1.c. c. The petitioner abandons the petition. Abandonment occurs if the petitioner fails to appear in person or by a representative at a scheduled hearing without good cause, as determined by the department.

48.57(3m)(g)2. 2. If a recipient requests a hearing within 10 days after the date of notice that his or her payments under par. (am) are being discontinued, those payments may not be discontinued until a decision is rendered after the hearing but payments made pending the hearing decision may be recovered by the department if the contested action or failure to act is upheld. The department shall promptly notify the county department of the county in which the recipient resides or, if the recipient resides in a county having a population of 500,000 or more, the subunit of the department administering of the kinship care program in that county that the recipient has requested a hearing. Payments under par. (am) shall be discontinued if any of the following applies:

48.57(3m)(g)2.a. a. The recipient is contesting a state law or a change in state law and not the determination of the payment made on the recipient's behalf.

48.57(3m)(g)2.b. b. The recipient is notified of a change in his or her payments under par. (am) while the hearing decision is pending but the recipient fails to request a hearing on the change.

48.57(3m)(g)3. 3. The recipient shall be promptly informed in writing if his or her payments under par. (am) are to be discontinued pending the hearing decision.

48.57(3m)(h) (h) A county department or, in a county having a population of 500,000 or more, the department may recover an overpayment made under par. (am) from a kinship care relative who continues to receive payments under par. (am) by reducing the amount of the kinship care relative's monthly payment. The department may by rule specify other methods for recovering overpayments made under par. (am). A county department that recovers an overpayment under this paragraph due to the efforts of its officers and employees may retain a portion of the amount recovered, as provided by the department by rule.

48.57(3n) (3n)

48.57(3n)(a)(a) In this subsection:

48.57(3n)(a)1. 1. "Child" means a person under 18 years of age or a person 18 years of age or over, but under 19 years of age, who is a full-time student in good academic standing at a secondary school or its vocational or technical equivalent and who is reasonably expected to complete his or her program of study and be granted a high school or high school equivalency diploma.

48.57(3n)(a)2. 2. "Long-term kinship care relative" means a relative other than a parent.

48.57(3n)(am) (am) From the appropriations under s. 20.437 (2) (dz), (md), (me), and (s), the department shall reimburse counties having populations of less than 500,000 for payments made under this subsection and shall make payments under this subsection in a county having a population of 500,000 or more. Subject to par. (ap), a county department and, in a county having a population of 500,000 or more, the department shall make monthly payments for each child in the amount of $226 per month beginning on January 1, 2014, and $232 per month beginning on January 1, 2015, to a long-term kinship care relative who is providing care and maintenance for that child if all of the following conditions are met:

48.57(3n)(am)1. 1. The long-term kinship care relative applies to the county department or department for payments under this subsection, provides proof that he or she has been appointed as the guardian of the child, and, if the child is placed in the home of the long-term kinship care relative under a court order, applies to the county department or department for a license to operate a foster home.

48.57(3n)(am)2. 2. The county department or department inspects the long-term kinship care relative's home, interviews the long-term kinship care relative and determines that long-term placement with the long-term kinship care relative is in the best interests of the child.

48.57(3n)(am)4. 4. The county department or department conducts a background investigation under sub. (3p) of the long-term kinship care relative, the employees and prospective employees of the long-term kinship care relative who have or would have regular contact with the child for whom the payments would be made and any other adult resident, as defined in sub. (3p) (a), of the long-term kinship care relative's home to determine if the long-term kinship care relative, employee, prospective employee or adult resident has any arrests or convictions that are likely to adversely affect the child or the long-term kinship care relative's ability to care for the child.

48.57(3n)(am)4m. 4m. Subject to sub. (3p) (fm) 1m. and 2m., the long-term kinship care relative states that he or she does not have any arrests or convictions that could adversely affect the child or the long-term kinship care relative's ability to care for the child and that, to the best of the long-term kinship care relative's knowledge, no adult resident, as defined in sub. (3p) (a), and no employee or prospective employee of the long-term kinship care relative who would have regular contact with the child has any arrests or convictions that could adversely affect the child or the long-term kinship care relative's ability to care for the child.

48.57(3n)(am)5. 5. The long-term kinship care relative cooperates with the county department or department in the application process, including applying for other forms of assistance for which the child may be eligible.

48.57(3n)(am)5m. 5m. The long-term kinship care relative is not receiving payments under sub. (3m) with respect to the child.

48.57(3n)(am)5r. 5r. The child for whom the long-term kinship care relative is providing care and maintenance is not receiving supplemental security income under 42 USC 1381 to 1383c or state supplemental payments under s. 49.77.

48.57(3n)(am)6. 6. The long-term kinship care relative and the county department or department enter into a written agreement under which the long-term kinship care relative agrees to provide care and maintenance for the child and the county department or department agrees, subject to sub. (3p) (hm), to make monthly payments to the long-term kinship care relative at the rate specified in sub. (3m) (am) (intro.) until the earliest of the following:

48.57(3n)(am)6.a. a. The date on which the child attains the age of 18 years or, if on that date the child is a full-time student in good academic standing at a secondary school or its vocational or technical equivalent and is reasonably expected to complete his or her program of study and be granted a high school or high school equivalency diploma, the date on which the child is granted a high school or high school equivalency diploma or the date on which the child attains the age of 19 years, whichever occurs first.

48.57(3n)(am)6.b. b. The date on which the child dies.

48.57(3n)(am)6.c. c. The date on which the child is placed outside the long-term kinship care relative's home under a court order or under a voluntary agreement under s. 48.63 (1) or (5) (b).

48.57(3n)(am)6.d. d. The date on which the child ceases to reside with the long-term kinship care relative.

48.57(3n)(am)6.e. e. The date on which the long-term kinship care's guardianship under s. 48.977 terminates.

48.57(3n)(am)6.f. f. The date on which the child moves out of the state.

48.57(3n)(ap) (ap)

48.57(3n)(ap)1.1. Subject to subds. 2. and 3., the county department or, in a county having a population of 500,000 or more, the department may make payments under par. (am) to a long-term kinship care relative who is providing care and maintenance for a child who is placed in the home of the long-term kinship care relative for no more than 60 days after the date on which the county department or department received under par. (am) 1. the completed application of the long-term kinship care relative for a license to operate a foster home or, if the application is approved or denied or the long-term kinship care relative is otherwise determined to be ineligible for licensure within those 60 days, until the date on which the application is approved or denied or the long-term kinship care relative is otherwise determined to be ineligible for licensure.

48.57(3n)(ap)2. 2. If the application specified in subd. 1. is not approved or denied or the long-term kinship care relative is not otherwise determined to be ineligible for licensure within 60 days after the date on which the county department or department received the completed application for any reason other than an act or omission of the long-term kinship care relative, the county department or department may make payments under par. (am) for 4 months after the date on which the county department or department received the completed application or, if the application is approved or denied or the long-term kinship care relative is otherwise determined to be ineligible for licensure within those 4 months, until the date on which the application is approved or denied or the long-term kinship care relative is otherwise determined to be ineligible for licensure.

48.57(3n)(ap)3. 3. Notwithstanding that an application of a long-term kinship care relative specified in subd. 1. is denied or the long-term kinship care relative is otherwise determined to be ineligible for licensure, the county department or, in a county having a population of 500,000 or more, the department may make payments under par. (am) to the long-term kinship care relative until an event specified in par. (am) 6. a. to f. occurs if the county department or department submits to the court information relating to the background investigation specified in par. (am) 4., an assessment of the safety of the long-term kinship care relative's home and the ability of the long-term kinship care relative to care for the child, and a recommendation that the child remain in the home of the long-term kinship care relative and the court, after considering that information, assessment, and recommendation, orders the child to remain in the long-term kinship care relative's home. If the court does not order the child to remain in the kinship care relative's home, the court shall order the county department or department to request a change in placement under s. 48.357 (1) (am) or 938.357 (1) (am) or to request a termination of the guardianship order under s. 48.977 (7). Any person specified in s. 48.357 (2m) (a) or 938.357 (2m) (a) may also request a change in placement and any person who is authorized to file a petition for the appointment of a guardian for the child may also request a termination of the guardianship order.

48.57(3n)(ar) (ar) Subject to sub. (3p) (fm) 1m. and (hm), a county department or, in a county having a population of 500,000 or more, the department shall enter into an agreement under par. (am) 6. if all of the following conditions are met:

48.57(3n)(ar)1. 1. All of the conditions in par. (am) 1. to 5r. are met.

48.57(3n)(ar)2. 2. The applicant has expressed a willingness to enter into the agreement.

48.57(3n)(b) (b)

48.57(3n)(b)1.1. The county department or, in a county having a population of 500,000 or more, the department shall refer to the attorney responsible for support enforcement under s. 59.53 (6) (a) the name of the parent or parents of a child for whom a payment is made under par. (am).

48.57(3n)(b)2. 2. When any long-term kinship care relative of a child applies for or receives payments under this subsection, any right of the child or the child's parent to support or maintenance from any other person accruing during the time that payments are made under this subsection is assigned to the state. If a child is the beneficiary of support under a judgment or order that includes support for one or more children who are not the beneficiaries of payments under this subsection, any support payment made under the judgment or order is assigned to the state in the amount that is the proportionate share of the child who is the beneficiary of the payment made under this subsection, except as otherwise ordered by the court on the motion of a party.

48.57(3n)(c) (c) The county department or, in a county having a population of 500,000 or more, the department shall require the parent or parents of a child for whom a payment is made under par. (am) to initiate or continue health care insurance coverage for the child.

48.57(3n)(cm) (cm) A long-term kinship care relative who receives a payment under par. (am) for providing care and maintenance for a child is not eligible to receive a payment under sub. (3m) or s. 48.62 (4) or 48.623 (1) or (6) for that child.

48.57(3n)(d) (d) The county department or, in a county having a population of 500,000 or more, the department shall, at least once every 12 months after the county department or department begins making payments under this subsection, determine whether any of the events specified in par. (am) 6. a. to f. have occurred. If any such events have occurred, the county department or department shall discontinue making those payments.

48.57(3n)(e) (e) The department shall determine whether the child is eligible for medical assistance under ss. 49.43 to 49.471.

48.57(3n)(f) (f) Any person whose application for payments under par. (am) is not acted on promptly or is denied on the grounds that a condition specified in par. (am) 1., 2., 5., 5m. or 5r. has not been met and any person whose payments under par. (am) are discontinued under par. (d) may petition the department under par. (g) for a review of that action or failure to act. Review is unavailable if the action or failure to act arose more than 45 days before submission of the petition for review.

48.57(3n)(g) (g)

48.57(3n)(g)1.1. Upon receipt of a timely petition under par. (f) the department shall give the applicant or recipient reasonable notice and an opportunity for a fair hearing. The department may make such additional investigation as it considers necessary. Notice of the hearing shall be given to the applicant or recipient and to the county department or subunit of the department whose action or failure to act is the subject of the petition. That county department or subunit of the department may be represented at the hearing. The department shall render its decision as soon as possible after the hearing and shall send a certified copy of its decision to the applicant or recipient and to the county department or subunit of the department whose action or failure to act is the subject of the petition. The decision of the department shall have the same effect as an order of the county department or subunit of the department whose action or failure to act is the subject of the petition. The decision shall be final, but may be revoked or modified as altered conditions may require. The department shall deny a petition for review or shall refuse to grant relief if any of the following applies:

48.57(3n)(g)1.a. a. The petitioner withdraws the petition in writing.

48.57(3n)(g)1.b. b. The sole issue in the petition concerns an automatic payment adjustment or change that affects an entire class of recipients and is the result of a change in state law.

48.57(3n)(g)1.c. c. The petitioner abandons the petition. Abandonment occurs if the petitioner fails to appear in person or by a representative at a scheduled hearing without good cause, as determined by the department.

48.57(3n)(g)2. 2. If a recipient requests a hearing within 10 days after the date of notice that his or her payments under par. (am) are being discontinued, those payments may not be discontinued until a decision is rendered after the hearing but payments made pending the hearing decision may be recovered by the department if the contested action or failure to act is upheld. The department shall promptly notify the county department of the county in which the recipient resides or, if the recipient resides in a county having a population of 500,000 or more, the subunit of the department administering of the long-term kinship care program in that county that the recipient has requested a hearing. Payments under par. (am) shall be discontinued if any of the following applies:

48.57(3n)(g)2.a. a. The recipient is contesting a state law or a change in state law and not the determination of the payment made on the recipient's behalf.

48.57(3n)(g)2.b. b. The recipient is notified of a change in his or her payments under par. (am) while the hearing decision is pending but the recipient fails to request a hearing on the change.

48.57(3n)(g)3. 3. The recipient shall be promptly informed in writing if his or her payments under par. (am) are to be discontinued pending the hearing decision.

48.57(3n)(h) (h) A county department or, in a county having a population of 500,000 or more, the department may recover an overpayment made under par. (am) from a long-term kinship care relative who continues to receive payments under par. (am) by reducing the amount of the long-term kinship care relative's monthly payment. The department may by rule specify other methods for recovering overpayments made under par. (am). A county department that recovers an overpayment under this paragraph due to the efforts of its officers and employees may retain a portion of the amount recovered, as provided by the department by rule.

48.57(3p) (3p)

48.57(3p)(a)(a) In this subsection, "adult resident" means a person 18 years of age or over who lives at the home of a person who has applied for or is receiving payments under sub. (3m) or (3n) with the intent of making that home his or her home or who lives for more than 30 days cumulative in any 6-month period at the home of a person who has applied for or is receiving payments under sub. (3m) or (3n).

48.57(3p)(b) (b)

48.57(3p)(b)1.1. After receipt of an application for payments under sub. (3m) or (3n), the county department or, in a county having a population of 500,000 or more, the department, with the assistance of the department of justice, shall conduct a background investigation of the applicant.

48.57(3p)(b)2. 2. The county department or, in a county having a population of 500,000 or more, the department, with the assistance of the department of justice, may conduct a background investigation of any person who is receiving payments under sub. (3m) at the time of review under sub. (3m) (d) or at any other time that the county department or department considers to be appropriate.

48.57(3p)(b)3. 3. The county department or, in a county having a population of 500,000 or more, the department, with the assistance of the department of justice, may conduct a background investigation of any person who is receiving payments under sub. (3n) at any time that the county department or department considers to be appropriate.

48.57(3p)(c) (c)

48.57(3p)(c)1.1. After receipt of an application for payments under sub. (3m) or (3n), the county department or, in a county having a population of 500,000 or more, the department, with the assistance of the department of justice, shall, in addition to the investigation under par. (b) 1., conduct a background investigation of all employees and prospective employees of the applicant who have or would have regular contact with the child for whom those payments are being made and of each adult resident.

48.57(3p)(c)2. 2. The county department or, in a county having a population of 500,000 or more, the department, with the assistance of the department of justice, may conduct a background investigation of any of the employees or prospective employees of any person who is receiving payments under sub. (3m) who have or would have regular contact with the child for whom those payments are being made and of each adult resident at the time of review under sub. (3m) (d) or at any other time that the county department or department considers to be appropriate.

48.57(3p)(c)2m. 2m. The county department or, in a county having a population of 500,000 or more, the department, with the assistance of the department of justice, may conduct a background investigation of any of the employees or prospective employees of any person who is receiving payments under sub. (3n) who have or would have regular contact with the child for whom payments are being made and of each adult resident at any time that the county department or department considers to be appropriate.

48.57(3p)(c)3. 3. Before a person who is receiving payments under sub. (3m) or (3n) may employ any person in a position in which that person would have regular contact with the child for whom those payments are being made or permit any person to be an adult resident, the county department or, in a county having a population of 500,000 or more, the department, with the assistance of the department of justice, shall conduct a background investigation of the prospective employee or prospective adult resident unless that person has already been investigated under subd. 1., 2. or 2m.

48.57(3p)(d) (d) If the person being investigated under par. (b) or (c) is a nonresident, or at any time within the 5 years preceding the date of the application has been a nonresident, or if the county department or, in a county having a population of 500,000 or more, the department determines that the person's employment, licensing or state court records provide a reasonable basis for further investigation, the county department or department shall require the person to be fingerprinted on 2 fingerprint cards, each bearing a complete set of the person's fingerprints, or by other technologies approved by law enforcement agencies. The department of justice may provide for the submission of the fingerprint cards or fingerprints by other technologies to the federal bureau of investigation for the purposes of verifying the identity of the person fingerprinted and obtaining records of his or her criminal arrest and conviction.

48.57(3p)(e) (e) Upon request, a person being investigated under par. (b) or (c) shall provide the county department or, in a county having a population of 500,000 or more, the department with all of the following information:

48.57(3p)(e)1. 1. The person's name.

48.57(3p)(e)2. 2. The person's social security number.

48.57(3p)(e)3. 3. Other identifying information, including the person's birthdate, gender, race and any identifying physical characteristics.

48.57(3p)(e)4. 4. Information regarding the conviction record of the person under the law of this state or any other state or under federal law. This information shall be provided on a notarized background verification form that the department shall provide by rule.

48.57(3p)(fm) (fm)

48.57(3p)(fm)1.1. The county department or, in a county having a population of 500,000 or more, the department may provisionally approve the making of payments under sub. (3m) based on the applicant's statement under sub. (3m) (am) 4m. The county department or department may not finally approve the making of payments under sub. (3m) unless the county department or department receives information from the department of justice indicating that the conviction record of the applicant under the law of this state is satisfactory according to the criteria specified in par. (g) 1. to 3. or payment is approved under par. (h) 4. The county department or department may make payments under sub. (3m) conditioned on the receipt of information from the federal bureau of investigation indicating that the person's conviction record under the law of any other state or under federal law is satisfactory according to the criteria specified in par. (g) 1. to 3.

48.57(3p)(fm)1m. 1m. The county department or, in a county having a population of 500,000 or more, the department may not enter into the agreement under sub. (3n) (am) 6. unless the county department or department receives information from the department of justice relating to the conviction record of the applicant under the law of this state and that record indicates either that the applicant has not been arrested or convicted or that the applicant has been arrested or convicted but the director of the county department or, in a county having a population of 500,000 or more, the person designated by the secretary to review conviction records under this subdivision determines that the conviction record is satisfactory because it does not include any arrest or conviction that the director or person designated by the secretary determines is likely to adversely affect the child or the applicant's ability to care for the child. The county department or, in a county having a population of 500,000 or more, the department may make payments under sub. (3n) conditioned on the receipt of information from the federal bureau of investigation indicating that the person's conviction record under the law of any other state or under federal law is satisfactory because the conviction record does not include any arrest or conviction that the director of the county department or, in a county having a population of 500,000 or more, the person designated by the secretary to review conviction records under this subdivision determines is likely to adversely affect the child or the applicant's ability to care for the child.

48.57(3p)(fm)2. 2. A person receiving payments under sub. (3m) may provisionally employ a person in a position in which that person would have regular contact with the child for whom those payments are being made or provisionally permit a person to be an adult resident if the person receiving those payments states to the county department or, in a county having a population of 500,000 or more, the department that the employee or adult resident does not have any arrests or convictions that could adversely affect the child or the ability of the person receiving payments to care for the child. A person receiving payments under sub. (3m) may not finally employ a person in a position in which that person would have regular contact with the child for whom those payments are being made or finally permit a person to be an adult resident until the county department or, in a county having a population of 500,000 or more, the department receives information from the department of justice indicating that the person's conviction record under the law of this state is satisfactory according to the criteria specified in par. (g) 1. to 3. and the county department or, in a county having a population of 500,000 or more, the department so advises the person receiving payments under sub. (3m) or until a decision is made under par. (h) 4. to permit a person who is receiving payments under sub. (3m) to employ a person in a position in which that person would have regular contact with the child for whom payments are being made or to permit a person to be an adult resident and the county department or, in a county having a population of 500,000 or more, the department so advises the person receiving payments under sub. (3m). A person receiving payments under sub. (3m) may finally employ a person in a position in which that person would have regular contact with the child for whom those payments are being made or finally permit a person to be an adult resident conditioned on the receipt of information from the county department or, in a county having a population of 500,000 or more, the department that the federal bureau of investigation indicates that the person's conviction record under the law of any other state or under federal law is satisfactory according to the criteria specified in par. (g) 1. to 3.

48.57(3p)(fm)2m. 2m. A person receiving payments under sub. (3n) may provisionally employ a person in a position in which that person would have regular contact with the child for whom those payments are being made or provisionally permit a person to be an adult resident if the person receiving those payments states to the county department or, in a county having a population of 500,000 or more, the department that, to the best of his or her knowledge, the employee or adult resident does not have any arrests or convictions that could adversely affect the child or the ability of the person receiving payments to care for the child. A person receiving payment under sub. (3n) may not finally employ a person in a position in which that person would have regular contact with the child for whom those payments are being made or finally permit a person to be an adult resident until the county department or, in a county having a population of 500,000 or more, the department receives information from the department of justice relating to the person's conviction record under the law of this state and that record indicates either that the person has not been arrested or convicted or that the person has been arrested or convicted but the director of the county department or, in a county having a population of 500,000 or more, the person designated by the secretary to review conviction records under this subdivision determines that the conviction record is satisfactory because it does not include any arrest or conviction that is likely to adversely affect the child or the ability of the person receiving payments to care for the child and the county department or department so advises the person receiving payments under sub. (3n). A person receiving payments under sub. (3n) may finally employ a person in a position in which that person would have regular contact with the child for whom those payments are being made or finally permit a person to be an adult resident conditioned on the receipt of information from the county department or, in a county having a population of 500,000 or more, the department that the federal bureau of investigation indicates that the person's conviction record under the law of any other state or under federal law is satisfactory because the conviction record does not include any arrest or conviction that the director of the county department or, in a county having a population of 500,000 or more, the person designated by the secretary to review conviction records under this subdivision determines is likely to adversely affect the child or the ability of the person receiving payments to care for the child.

48.57(3p)(g) (g) Except as provided in par. (h), the county department or, in a county having a population of 500,000 or more, the department may not make payments to a person applying for payments under sub. (3m) and a person receiving payments under sub. (3m) may not employ a person in a position in which that person would have regular contact with the child for whom those payments are being made or permit a person to be an adult resident if any of the following applies:

48.57(3p)(g)1. 1. The person has been convicted of a violation of ch. 961 that is punishable as a felony or of a violation of the law of any other state or federal law that would be a violation of ch. 961 that is punishable as a felony if committed in this state.

48.57(3p)(g)2. 2. The person has had imposed on him or her a penalty specified in s. 939.64, 1999 stats., or s. 939.641, 1999 stats., or s. 939.62, 939.621, 939.63 or 939.645 or has been convicted of a violation of the law of any other state or federal law under circumstances under which the person would be subject to a penalty specified in any of those sections if convicted in this state.

48.57(3p)(g)3. 3. The person has been convicted of a violation of ch. 940, 944, or 948, other than a violation of s. 940.291, 940.34, 944.36, 948.45, 948.63, or 948.70, or of a violation of the law of any other state or federal law that would be a violation of ch. 940, 944, or 948, other than a violation of s. 940.291, 940.34, 944.36, 948.45, 948.63, or 948.70, if committed in this state, except that a county department or, in a county having a population of 500,000 or more, the department may make payments to a person applying for payments under sub. (3m) and a person receiving payments under sub. (3m) may employ in a position in which the person would have regular contact with the child for whom those payments are being made or permit to be an adult resident a person who has been convicted of a violation of s. 944.30, 944.31, or 944.33 or of a violation of the law of any other state or federal law that would be a violation of s. 944.30, 944.31, or 944.33 if committed in this state, if that violation occurred 20 years or more before the date of the investigation.

48.57(3p)(h) (h)

48.57(3p)(h)1.1. A person who is denied payments under sub. (3m) for a reason specified in par. (g) 1., 2. or 3. or a person who is prohibited from employing a person in a position in which that person would have regular contact with the child for whom payments under sub. (3m) are being made from permitting a person to be an adult resident for a reason specified in par. (g) 1., 2. or 3. may request that the denial of payments or the prohibition on employment or being an adult resident be reviewed.

48.57(3p)(h)2. 2. The request for review shall be filed with the director of the county department or, in a county having a population of 500,000 or more, with the person designated by the secretary to receive requests for review filed under this subdivision. If the governing body of an Indian tribe has entered into an agreement under sub. (3t) to administer the program under this subsection and sub. (3m), the request for review shall be filed with the person designated by that governing body to receive requests for review filed under this subdivision.

48.57(3p)(h)3. 3. The director of the county department, the person designated by the governing body of an Indian tribe or, in a county having a population of 500,000 or more, the person designated by the secretary shall review the denial of payments or the prohibition on employment or being an adult resident to determine if the conviction record on which the denial or prohibition is based includes any arrests, convictions, or penalties that are likely to adversely affect the child or the ability of the kinship care relative to care for the child. In reviewing the denial or prohibition, the director of the county department, the person designated by the governing body of the Indian tribe or the person designated by the secretary shall consider all of the following factors:

48.57(3p)(h)3.a. a. The length of time between the date of the arrest, conviction or of the imposition of the penalty and the date of the review.

48.57(3p)(h)3.b. b. The nature of the violation or penalty and how that violation or penalty affects the ability of the kinship care relative to care for the child.

48.57(3p)(h)3.c. c. Whether making an exception to the denial or prohibition would be in the best interests of the child.

48.57(3p)(h)4. 4. If the director of the county department, the person designated by the governing body of the Indian tribe or, in a county having a population of 500,000 or more, the person designated by the secretary determines that the conviction record on which the denial of payments or the prohibition on employment or being an adult resident is based does not include any arrests, convictions, or penalties that are likely to adversely affect the child or the ability of the kinship care relative to care for the child, the director of the county department, the person designated by the governing body of the Indian tribe, or the person designated by the secretary may approve the making of payments under sub. (3m) or may permit a person receiving payments under sub. (3m) to employ a person in a position in which that person would have regular contact with the child for whom payments are being made or permit a person to be an adult resident.

48.57(3p)(h)5. 5. A decision under this paragraph is not subject to review under ch. 227.

48.57(3p)(hm) (hm) A county department or, in a county having a population of 500,000 or more, the department may not make payments to a person under sub. (3n) and a person receiving payments under sub. (3n) may not employ a person in a position in which that person would have regular contact with the child for whom payments are being made or permit a person to be an adult resident if the director of the county department or, in a county having a population of 500,000 or more, the person designated by the secretary to review conviction records under this paragraph determines that the person has any arrest or conviction that is likely to adversely affect the child or the person's ability to care for the child.

48.57(3p)(i) (i) A county department and, in a county having a population of 500,000 or more, the department shall keep confidential all information received under this subsection from the department of justice or the federal bureau of investigation. Such information is not subject to inspection or copying under s. 19.35.

48.57(3p)(j) (j) A county department or, in a county having a population of 500,000 or more, the department may charge a fee for conducting a background investigation under this subsection. The fee may not exceed the reasonable cost of conducting the investigation.

48.57(3t) (3t) Notwithstanding subs. (3m), (3n), and (3p), the department may enter into an agreement with the governing body of an Indian tribe to allow that governing body to administer the program under subs. (3m), (3n), and (3p) within the boundaries of the reservation of the Indian tribe. Any agreement under this subsection relating to the administration of the program under sub. (3m) shall specify the person with whom a request for review under sub. (3p) (h) 2. may be filed and the person who has been designated by the governing body to conduct the review under sub. (3p) (h) 3. and make the determination under sub. (3p) (h) 4. Any agreement under this subsection relating to the administration of the program under sub. (3n) shall specify who is to make any determination as to whether a conviction record is satisfactory.

48.57 History History: 1977 c. 29; 1977 c. 83 s. 26; 1977 c. 271, 354, 418, 447, 449; 1979 c. 34, 221; 1981 c. 329; 1983 a. 189 s. 329 (17); 1983 a. 447; 1985 a. 176; 1987 a. 339; 1993 a. 385, 395, 446, 491; 1995 a. 27 ss. 2575 to 2579m, 9126 (19); 1995 a. 77, 289, 443; 1997 a. 3, 27, 35, 36, 41, 105, 237, 252, 292; 1999 a. 9, 103, 133, 162; 2001 a. 16 ss. 1629, 4036-4038, 4040, 4042, 4043; 2001 a. 38, 59, 69, 109; 2005 a. 25, 232, 293; 2007 a. 20; 2009 a. 28, 71, 94, 180; 2011 a. 32; 2013 a. 20.

48.57 Annotation This section does not authorize the department to place children in a detention home temporarily while permanent placement is sought. State ex rel. Harris v. Larson, 64 Wis. 2d 521, 219 N.W.2d 335 (1974).

48.57 Annotation County agencies providing child welfare services do not have authority under sub. (1) or s. 48.52 to lease real property for foster home use. 65 Atty. Gen. 93.



48.576 Shelter care facilities; general supervision and inspection by department.

48.576  Shelter care facilities; general supervision and inspection by department.

48.576(1) (1)  Generally. The department shall investigate and supervise all shelter care facilities and familiarize itself with all the circumstances affecting their management and usefulness.

48.576(2) (2) Inspections. The department shall inquire into the methods of treatment, instruction, government, and management of children placed in shelter care facilities; the conduct of the trustees, managers, directors, superintendents, and other officers and employees of those facilities; the condition of the buildings, grounds, and all other property pertaining to those facilities; and all other matters pertaining to the usefulness and management of those facilities; and recommend to the officers in charge such changes and additional provisions as the department considers proper.

48.576(3) (3) Frequency of inspections. The department shall inspect and investigate each shelter care facility at least annually and, when directed by the governor, the department shall conduct a special investigation into a shelter care facility's management, or anything connected with its management, and report to the governor the testimony taken, the facts found, and conclusions drawn.

48.576(4) (4) Enforcement by attorney general and district attorneys. Upon request of the department, the attorney general or the district attorney of the proper county shall aid in any investigation, inspection, hearing, or trial had under the provisions of this chapter relating to powers of the department, and shall institute and prosecute all necessary actions or proceedings for the enforcement of those provisions and for the punishment of violations of those provisions. The attorney general or district attorney so requested shall report or confer with the department regarding the request, within 30 days after the receipt of the request.

48.576(5) (5) Opportunity to inspect. All trustees, managers, directors, superintendents, and other officers or employees of a shelter care facility shall at all times afford to every member of the department and its agents unrestrained facility for inspection of and free access to all parts of the buildings and grounds and to all books and papers of the shelter care facility, and shall give, either verbally or in writing, such information as the department requires. Any person who violates this subsection shall forfeit not less than $10 nor more than $100.

48.576(6) (6) Testimonial power; expenses. The department or any person delegated by the department may administer oaths, take testimony, and cause depositions to be taken. All expenses of the investigations, including fees of officers and witnesses, shall be charged to the appropriation for the department.

48.576(7) (7) Statistics to be furnished. Whenever the department is required to collect statistics, the person or agency shall furnish the required statistics on request.

48.576 History History: 2007 a. 20.



48.578 Shelter care facilities; establishment, approval, inspection.

48.578  Shelter care facilities; establishment, approval, inspection.

48.578(1) (1) The department shall fix reasonable standards and regulations for the design, construction, repair, and maintenance of shelter care facilities, with respect to their adequacy and fitness for the needs that they are to serve.

48.578(2) (2) The selection and purchase of the site, and the plans, specifications, and erection of buildings for shelter care facilities shall be subject to the review and approval of the department. Department review shall include review of the proposed program to be carried out by the shelter care facility.

48.578(3) (3) Before any shelter care facility is occupied, and at least annually thereafter, the department shall inspect the shelter care facility, with respect to safety, sanitation, adequacy, and fitness, and report to the authorities managing the shelter care facility any deficiency found, and order the necessary work to correct that deficiency. If within 6 months after the inspection the work is not commenced, or not completed within a reasonable period after commencement of the work, to the satisfaction of the department, the department shall suspend the allowance of state aid for, and prohibit the use of the shelter care facility, until the order is complied with.

48.578 History History: 2007 a. 20.



48.58 County children's home in populous counties.

48.58  County children's home in populous counties.

48.58(1)(1) Any existing county children's home in counties with a population of 500,000 or more may do any of the following:

48.58(1)(b) (b) Provide care for children in need of protection or services, and delinquent juveniles referred by the county department under s. 46.215 , if the delinquent juveniles are placed in separate facilities;

48.58(1)(c) (c) Provide temporary shelter care for children in need of protection or services and delinquent juveniles; provided that the delinquent juveniles are placed in separate facilities.

48.58(1)(d) (d) Provide temporary shelter care for children taken into custody under s. 48.19 or 938.19.

48.58 History History: 1973 c. 90; 1975 c. 39, 189, 224; 1977 c. 29, 194, 271, 354, 418, 447, 449; 1979 c. 34 s. 2102 (20) (a); 1979 c. 300; 1981 c. 20; 1985 a. 176; 1995 a. 77; 1997 a. 27.



48.59 Examination and records.

48.59  Examination and records.

48.59(1) (1) The county department or, in a county having a population of 500,000 or more, the department or an agency under contract with the department shall investigate the personal and family history and environment of any child transferred to its legal custody or placed under its supervision under s. 48.345 and of every expectant mother of an unborn child placed under its supervision under s. 48.347 and make any physical or mental examinations of the child or expectant mother considered necessary to determine the type of care necessary for the child or expectant mother. The county department, department or agency shall screen a child or expectant mother who is examined under this subsection to determine whether the child or expectant mother is in need of special treatment or care because of alcohol or other drug abuse, mental illness or severe emotional disturbance. The county department, department or agency shall keep a complete record of the information received from the court, the date of reception, all available data on the personal and family history of the child or expectant mother, the results of all tests and examinations given the child or expectant mother and a complete history of all placements of the child while in the legal custody or under the supervision of the county department, department or agency or of the expectant mother while under the supervision of the county department, department or agency.

48.59(2) (2) At the department's request, the county department shall report to the department regarding children who are in the legal custody or under the supervision of the county department and expectant mothers of unborn children who are under the supervision of the county department.

48.59 History History: 1977 c. 449; 1985 a. 176; 1993 a. 385, 446, 491; 1995 a. 77; 1997 a. 27, 292.

48.59 Annotation A county with a population under 500,000 may, by ordinance under s. 19.21 (6), [now s. 19.21 (5)] provide for the destruction of obsolete case records maintained by county social services agencies. 70 Atty. Gen. 196.



48.599 Definitions.

48.599  Definitions. In this subchapter:

48.599(1) (1) "Physical restraint" includes all of the following:

48.599(1)(a) (a) A locked room.

48.599(1)(b) (b) A device or garment that interferes with a child's freedom of movement and that the child is unable to remove easily.

48.599(1)(c) (c) Restraint by a child welfare agency staff member of a child by use of physical force.

48.599(2) (2) "Psychotropic medication" means an antipsychotic, antidepressant, lithium carbonate or a tranquilizer.

48.599 History History: 1989 a. 336.



48.60 Child welfare agencies licensed.

48.60  Child welfare agencies licensed.

48.60(1) (1) No person may receive children, with or without transfer of legal custody, to provide care and maintenance for 75 days in any consecutive 12 months' period for 4 or more such children at any one time unless that person obtains a license to operate a child welfare agency from the department. To obtain a license under this subsection to operate a child welfare agency, a person must meet the minimum requirements for a license established by the department under s. 48.67, meet the requirements specified in s. 48.685 and pay the applicable license fee under s. 48.615 (1) (a) or (b). A license issued under this subsection is valid until revoked or suspended, but shall be reviewed every 2 years as provided in s. 48.66 (5).

48.60(2) (2) This section does not include:

48.60(2)(a) (a) A relative, guardian, or person delegated care and custody of a child under s. 48.979 who provides care and maintenance for such children.

48.60(2)(b) (b) A bona fide educational institution whose pupils, in the ordinary course of events, return annually to the homes of their parents or guardians for not less than 2 months of summer vacation.

48.60(2)(c) (c) A public agency.

48.60(2)(d) (d) A hospital or nursing home licensed, approved or supervised by the department.

48.60(2)(e) (e) A licensed foster home.

48.60(2)(f) (f) Institutions for mentally deficient children, which institutions have a full-time child population of not less than 150 children and which are subject to examination as provided in s. 46.03 (5).

48.60(2)(g) (g) A licensed group home.

48.60(3) (3) Before issuing or continuing any license to a child welfare agency under this section, the department shall review the need for the additional placement resources that would be made available by licensing or continuing the license of any child welfare agency after August 5, 1973, providing care authorized under s. 48.61 (3). Neither the department nor the department of corrections may make any placements to any child welfare agency where the departmental review required under this subsection has failed to indicate the need for the additional placement resources.

48.60(4) (4)

48.60(4)(a)(a) In this subsection, "child with a disability" has the meaning given in s. 115.76 (5).

48.60(4)(b) (b) Notwithstanding ss. 121.78 (3) (a) and 121.79 (1) (a), a child welfare agency shall pay for the costs incurred by a school district in providing special education and related services to a child with a disability who has been placed with the child welfare agency under the Interstate Compact on the Placement of Children under s. 48.988 or the Interstate Compact for the Placement of Children under s. 48.99.

48.60(5) (5)

48.60(5)(a)(a) No later than 24 hours after the death of a child who resided in a residential care center for children and youth operated by a child welfare agency, the child welfare agency shall report the death to the department if one of the following applies:

48.60(5)(a)1. 1. There is reasonable cause to believe that the death was related to the use of physical restraint or a psychotropic medication for the child.

48.60(5)(a)3. 3. There is reasonable cause to believe that the death was a suicide.

48.60(5)(c) (c) No later than 14 days after the date of the death reported under par. (a), the department shall investigate the death.

48.60 History History: 1973 c. 90; 1975 c. 39; 1979 c. 300; 1989 a. 31, 107, 336; 1991 a. 39; 1993 a. 446; 1995 a. 27 ss. 2582, 9126 (19); 1995 a. 77; 1997 a. 27, 164; 1999 a. 9, 83; 2001 a. 59, 69; 2007 a. 20; 2009 a. 28, 339; 2011 a. 87.



48.61 Powers and duties of child welfare agencies.

48.61  Powers and duties of child welfare agencies. A child welfare agency shall have authority:

48.61(1) (1) To accept legal or physical custody of children transferred to it by the court under s. 48.355.

48.61(2) (2) To contract with any parent or guardian or other person for the supervision or care and maintenance of any child.

48.61(3) (3) To provide appropriate care and training for children in its legal or physical custody and, if licensed to do so, to place children in licensed foster homes and licensed group homes and in the homes of guardians under s. 48.977 (2).

48.61(4) (4) To provide for the moral and religious training of children in its legal custody according to the religious belief of the child or the child's parents.

48.61(5) (5) If licensed to do so, to accept guardianship of children when appointed by the court, and to place children under its guardianship for adoption.

48.61(6) (6) To provide services to the court under s. 48.07.

48.61(7) (7) To license foster homes in accordance with s. 48.75 if licensed to do so.

48.61 History History: 1977 c. 354 s. 101; 1977 c. 418, 449; 1979 c. 300; 1991 a. 316; 1993 a. 446; 1999 a. 83; 2005 a. 25; 2009 a. 28.



48.615 Child welfare agency licensing fees.

48.615  Child welfare agency licensing fees.

48.615(1) (1)

48.615(1)(a)(a) Except as provided in par. (e), before the department may issue a license under s. 48.60 (1) to a child welfare agency that regularly provides care and maintenance for children within the confines of a residential care center for children and youth operated by the child welfare agency, the child welfare agency must pay to the department a biennial fee of $121, plus a biennial fee of $18.15 per child, based on the number of children that the child welfare agency is licensed to serve.

48.615(1)(b) (b) Except as provided in par. (e), before the department may issue a license under s. 48.60 (1) to a child welfare agency that places children in licensed foster homes, licensed group homes, and in the homes of guardians under s. 48.977 (2), the child welfare agency must pay to the department a biennial fee of $254.10.

48.615(1)(c) (c) A child welfare agency that wishes to continue a license issued under s. 48.60 (1) shall pay the applicable fee under par. (a) or (b) by the continuation date of the license.

48.615(1)(d) (d) A new child welfare agency shall pay the applicable fee under par. (a) or (b) no later than 30 days before the opening of the child welfare agency.

48.615(1)(e) (e) An individual who is eligible for a fee waiver under the veterans fee waiver program under s. 45.44 is not required to pay the fee under par. (a) or (b) for a license under s. 48.60 (1).

48.615(2) (2) A child welfare agency that wishes to continue a license issued under s. 48.60 (1) and that fails to pay the applicable fee under sub. (1) (a) or (b) by the continuation date of the license or a new child welfare agency that fails to pay the applicable fee under sub. (1) (a) or (b) by 30 days before the opening of the child welfare agency shall pay an additional fee of $5 per day for every day after the deadline that the agency fails to pay the fee.

48.615 History History: 1991 a. 39; 1993 a. 446; 1995 a. 27; 1997 a. 27; 2001 a. 59; 2005 a. 25; 2009 a. 28; 2011 a. 209.



48.619 Definition.

48.619  Definition. In this subchapter, "child" means a person under 18 years of age and also includes, for purposes of counting the number of children for whom a foster home or group home may provide care and maintenance, a person 18 years of age or over, but under 19 years of age, who is a full-time student at a secondary school or its vocational or technical equivalent, who is reasonably expected to complete the program before reaching 19 years of age, who was residing in the foster home or group home immediately prior to his or her 18th birthday, and who continues to reside in that foster home or group home.

48.619 History History: 2001 a. 69; 2009 a. 28.



48.62 Licensing of foster homes; rates.

48.62  Licensing of foster homes; rates.

48.62(1) (1) Any person who receives, with or without transfer of legal custody, 4 or fewer children or, if necessary to enable a sibling group to remain together, 6 or fewer children or, if the department promulgates rules permitting a different number of children, the number of children permitted under those rules, to provide care and maintenance for those children shall obtain a license to operate a foster home from the department, a county department or a licensed child welfare agency as provided in s. 48.75.

48.62(2) (2) A relative, a guardian of a child, or a person delegated care and custody of a child under s. 48.979 who provides care and maintenance for the child is not required to obtain the license specified in this section. The department, county department, or licensed child welfare agency as provided in s. 48.75 may issue a license to operate a foster home to a relative who has no duty of support under s. 49.90 (1) (a) and who requests a license to operate a foster home for a specific child who is either placed by court order or who is the subject of a voluntary placement agreement under s. 48.63. The department, a county department, or a licensed child welfare agency may, at the request of a guardian appointed under s. 48.977 or 48.978, ch. 54, or ch. 880, 2003 stats., license the guardian's home as a foster home for the guardian's minor ward who is living in the home and who is placed in the home by court order. Relatives with no duty of support and guardians appointed under s. 48.977 or 48.978, ch. 54, or ch. 880, 2003 stats., who are licensed to operate foster homes are subject to the department's licensing rules.

48.62(3) (3) When the department, a county department, or a child welfare agency issues a license to operate a foster home, the department, county department, or child welfare agency shall notify the clerk of the school district in which the foster home is located that a foster home has been licensed in the school district.

48.62(4) (4) Monthly payments in foster care shall be provided according to the rates specified in this subsection. Beginning on January 1, 2014, the rates are $226 for care and maintenance provided for a child of any age by a foster home that is certified to provide level one care, as defined in the rules promulgated under sub. (8) (a) and, for care and maintenance provided by a foster home that is certified to provide care at a level of care that is higher than level one care, $375 for a child under 5 years of age; $410 for a child 5 to 11 years of age; $466 for a child 12 to 14 years of age; and $487 for a child 15 years of age or over. Beginning on January 1, 2015, the rates are $232 for care and maintenance provided for a child of any age by a foster home that is certified to provide level one care, as defined in the rules promulgated under sub. (8) (a) and, for care and maintenance provided by a foster home that is certified to provide care at a level of care that is higher than level one care, $384 for a child under 5 years of age; $420 for a child 5 to 11 years of age; $478 for a child 12 to 14 years of age; and $499 for a child 15 years of age or over. In addition to these grants for basic maintenance, the department, county department, or licensed child welfare agency shall make supplemental payments for foster care to a foster home that is receiving an age-related rate under this subsection that are commensurate with the level of care that the foster home is certified to provide and the needs of the child who is placed in the foster home according to the rules promulgated by the department under sub. (8) (c).

48.62(6) (6) The department or a county department may recover an overpayment made under sub. (4) from a foster parent who continues to receive those payments by reducing the amount of the foster parent's monthly payment. The department may by rule specify other methods for recovering those overpayments. A county department that recovers an overpayment under this subsection due to the efforts of its officers and employees may retain a portion of the amount recovered, as provided by the department by rule.

48.62(7) (7) In each federal fiscal year, the department shall ensure that there are no more than 2,200 children in foster care placements for more than 24 months, consistent with the best interests of each child. Services provided in connection with this requirement shall comply with the requirements under P.L. 96-272.

48.62(8) (8) The department shall promulgate rules relating to foster homes as follows:

48.62(8)(a) (a) Rules providing levels of care that a foster home is licensed to provide. Those levels of care shall be based on the level of knowledge, skill, training, experience, and other qualifications that are required of the licensee, the level of responsibilities that are expected of the licensee, the needs of the children who are placed with the licensee, and any other requirements relating to the ability of the licensee to provide for those needs that the department may promulgate by rule.

48.62(8)(b) (b) Rules establishing a standardized assessment tool to assess the needs of a child placed or to be placed outside the home, to determine the level of care that is required to meet those needs, and to place the child in a placement that meets those needs. A foster home that is certified to provide a given level of care under par. (a) may provide foster care for any child whose needs are assessed to be at or below the level of care that the foster home is certified to provide. A foster home that is certified to provide a given level of care under par. (a) may not provide foster care for any child whose needs are assessed to be above that level of care unless the department, county department, or child welfare agency issuing the foster home license determines that support or services sufficient to meet the child's needs are in place and grants an exception to that prohibition.

48.62(8)(c) (c) Rules providing monthly rates of reimbursement for foster care that are commensurate with the level of care that the foster home is licensed to provide and the needs of the child who is placed in the foster home. Those rates shall include rates for supplemental payments for special needs, exceptional circumstances, and initial clothing allowances for children placed in a foster home that is receiving an age-related monthly rate under sub. (4). In promulgating the rules under this paragraph, the department shall provide a mechanism for equalizing the amount of reimbursement received by a foster parent prior to the promulgation of those rules and the amount of reimbursement received by a foster parent under those rules so as to reduce the amount of any reimbursement that may be lost as a result of the implementation of those rules.

48.62(8)(d) (d) Rules providing a monthly retainer fee for a foster home that agrees to maintain openings for emergency placements.

48.62(9) (9) As soon as the department is ready to implement the rules promulgated under sub. (8), the secretary shall send a notice to the legislative reference bureau for publication in the Wisconsin Administrative Register that states the date on which the provisions of 2009 Wisconsin Act 28, relating to foster care levels of care will become effective.

48.62 History History: 1977 c. 354 s. 101; 1977 c. 418, 447; 1981 c. 20; 1985 a. 29 s. 3202 (23); 1985 a. 176, 281, 332, 403; 1989 a. 31, 336; 1993 a. 395 ss. 31m, 39; 1993 a. 437 s. 67; 1993 a. 446 ss. 79 to 82, 134m; 1993 a. 491; 1995 a. 275; 1997 a. 27, 334; 1999 a. 9; 2001 a. 69; 2005 a. 25, 232, 387; 2007 a. 20 ss. 810, 1322, 1323; 2009 a. 28, 71; 2011 a. 32, 87; 2013 a. 20.

48.62 Annotation A foster child in a family owned foster home under a one-year dispositional order is a resident of the household for insurance purposes. A. G. v. Travelers Insurance Co. 112 Wis. 2d 18, 331 N.W.2d 643 (Ct. App. 1983).

48.62 Annotation Foster homes owned, operated, or contracted for by the department or a county department are immune from local zoning ordinances. Foster homes owned, operated, or contracted for by licensed child welfare agencies are not immune. All family operated foster homes are subject to local zoning. Municipal foster home licensing ordinances are unenforceable. 63 Atty. Gen. 34.

48.62 Annotation State-licensed foster homes are immune from local zoning ordinances restricting the number of unrelated occupants of single family dwellings. 66 Atty. Gen. 342.



48.623 Subsidized guardianships.

48.623  Subsidized guardianships.

48.623(1) (1)  Eligibility. A county department or, as provided in sub. (3) (a), the department shall provide monthly subsidized guardianship payments in the amount specified in sub. (3) (b) to a guardian of a child under s. 48.977 (2) or under a substantially similar tribal law if the county department or department determines that the conditions specified in pars. (a) to (d) have been met. A county department or, as provided in sub. (3) (a), the department shall also provide those payments for the care of a sibling of such a child, regardless of whether the sibling meets the conditions specified in par. (a), if the county department or department and the guardian agree on the appropriateness of placing the sibling in the home of the guardian. A guardian of a child under s. 48.977 (2) or under a substantially similar tribal law is eligible for monthly subsidized guardianship payments under this subsection if the county department or the department, whichever will be providing those payments, determines that all of the following apply:

48.623(1)(a) (a) The child meets all of the following conditions:

48.623(1)(a)1. 1. The child has been removed from his or her home under a voluntary agreement under s. 48.63 or under a substantially similar tribal law or under a court order containing a finding that continued placement of the child in his or her home would be contrary to the welfare of the child.

48.623(1)(a)2. 2. The child has been residing in the home of the guardian for not less than 6 consecutive months.

48.623(1)(a)3. 3. The child's situation precludes return of the child to his or her home or adoption as appropriate permanency options for the child.

48.623(1)(a)4. 4. The child demonstrates a strong attachment to the guardian.

48.623(1)(a)5. 5. If the child is 14 years of age or over, the child has been consulted with regarding the guardianship arrangement.

48.623(1)(b) (b) The guardian meets all of the following conditions:

48.623(1)(b)1. 1. The guardian is a relative of the child or is a person who has a significant emotional relationship with the child and who, prior to the child's placement in out-of-home care, had an existing relationship with the child that is similar to a familial relationship.

48.623(1)(b)2. 2. The guardian has a strong commitment to caring permanently for the child.

48.623(1)(b)3. 3. The guardian is licensed as the child's foster parent and the guardian and all adults residing in the guardian's home meet the requirements specified in s. 48.685.

48.623(1)(b)5. 5. Prior to being named as the guardian of the child, the guardian entered into a subsidized guardianship agreement under sub. (2) with the county department or department.

48.623(1)(c) (c) An order under s. 48.345, 48.357, 48.363, 48.365, 938.345, 938.357, 938.363, or 938.365 placing the child, or continuing the placement of the child, outside of the child's home has been terminated, or any proceeding in which the child has been adjudged to be in need of protection or services specified in s. 48.977 (2) (a) has been dismissed, as provided in s. 48.977 (3r).

48.623(1)(d) (d) If the county department or department knows or has reason to know that the child is an Indian child, the Indian child's parent, Indian custodian, and tribe have been provided with notice of the child's placement in the home of the guardian under s. 48.977 (4) (c) 2m. and the court has found under s. 48.977 (4) (g) 4. that the home of the guardian is in compliance with the order of placement preference under s. 48.028 (7) (b) or, if applicable, s. 48.028 (7) (c), unless the court found good cause, as described in s. 48.028 (7) (e), for departing from that order.

48.623(2) (2) Subsidized guardianship agreement. Before a county department or the department may approve the provision of subsidized guardianship payments under sub. (1) to a proposed guardian, the county department or department shall negotiate and enter into a written, binding subsidized guardianship agreement with the proposed guardian and provide the proposed guardian with a copy of the agreement. A subsidized guardianship agreement shall specify all of the following:

48.623(2)(a) (a) The amount of the monthly subsidized guardianship payments that will be provided under the agreement and the manner in which those payments may be adjusted periodically, in consultation with the guardian, based on the circumstances of the guardian and the needs of the child.

48.623(2)(b) (b) Any additional services and assistance for which the child or guardian will be eligible under the agreement, a description of those additional services and that additional assistance, and the procedures by which the guardian may apply for those additional services and that additional assistance.

48.623(2)(c) (c) That the county department or department will pay the total cost of the nonrecurring expenses that are associated with obtaining guardianship of the child, not to exceed $2,000.

48.623(2)(d) (d) That the agreement shall remain in effect without regard to the state of residence of the guardian.

48.623(2)(e) (e) That, in determining eligibility for adoption assistance under s. 48.975 and 42 USC 673 for the care of the child, the placement of the child in the home of the guardian and any payments made under sub. (1) shall be considered never to have been made.

48.623(3) (3) Payments.

48.623(3)(a)(a) Except as provided in this paragraph, the county department shall provide the monthly payments under sub. (1) or (6). The county department shall provide those payments from moneys received under s. 48.48 (8p) or 48.569 (1) (d). In a county having a population of 750,000 or more or in the circumstances specified in s. 48.43 (7) (a) or 48.485 (1), the department shall provide the monthly payments under sub. (1) or (6). The department shall provide those payments from the appropriations under s. 20.437 (1) (dd) and (pd).

48.623(3)(b) (b) The county department or, as provided in par. (a), the department shall determine the initial amount of a monthly payment under sub. (1) or (6) for the care of a child based on the circumstances of the guardian and the needs of the child. That amount may not exceed the amount received under s. 48.62 (4) by the guardian of the child for the month immediately preceding the month in which the guardianship order was granted. A guardian or an interim caretaker who receives a monthly payment under sub. (1) or (6) for the care of a child is not eligible to receive a payment under s. 48.57 (3m) or (3n) or 48.62 (4) for the care of that child.

48.623(3)(c) (c)

48.623(3)(c)1.1. If a person who is receiving monthly subsidized guardianship payments under an agreement under sub. (2) believes that there has been a substantial change in circumstances, as defined by the department by rule promulgated under sub. (7) (a), he or she may request that the agreement be amended to increase the amount of those payments. If a request is received under this subdivision, the county department or department shall determine whether there has been a substantial change in circumstances and whether there has been a substantiated report of abuse or neglect of the child by the person receiving those payments. If there has been a substantial change in circumstances and if there has been no substantiated report of abuse or neglect of the child by that person, the county department or department shall offer to increase the amount of those payments based on criteria established by the department by rule promulgated under sub. (7) (b). If an increased monthly subsidized guardianship payment is agreed to by the person receiving those payments, the county department or department shall amend the agreement in writing to specify the increased amount of those payments.

48.623(3)(c)2. 2. Annually, a county department or the department shall review an agreement that has been amended under subd. 1. to determine whether the substantial change in circumstances that was the basis for amending the agreement continues to exist. If that substantial change in circumstances continues to exist, the agreement, as amended, shall remain in effect. If that substantial change in circumstances no longer exists, the county department or department shall offer to decrease the amount of the monthly subsidized guardianship payments provided under sub. (1) based on criteria established by the department under sub. (7) (c). If the decreased amount of those payments is agreed to by the person receiving those payments, the county department or department shall amend the agreement in writing to specify the decreased amount of those payments. If the decreased amount of those payments is not agreed to by the person receiving those payments, that person may appeal the decision of the county department or department regarding the decrease under sub. (5).

48.623(3)(c)3. 3. A county department or the department may propose to a person receiving monthly subsidized guardianship payments that the agreement under sub. (2) (b) be amended to adjust the amount of those payments. If an adjustment in the amount of those payments is agreed to by the person receiving those payments, the agreement shall be amended in writing to specify the adjusted amount of those payments.

48.623(3)(c)4. 4. An agreement under sub. (2) may be amended more than once under subd. 1. or 3.

48.623(3)(d) (d) The department or a county department may recover an overpayment made under sub. (1) or (6) from a guardian or interim caretaker who continues to receive those payments by reducing the amount of the person's monthly payment. The department may by rule specify other methods for recovering those overpayments. A county department that recovers an overpayment under this paragraph due to the efforts of its officers and employees may retain a portion of the amount recovered, as provided by the department by rule.

48.623(4) (4) Annual review. A county department or the department shall review a placement of a child for which the county department or department makes payments under sub. (1) not less than every 12 months after the county department or department begins making those payments to determine whether the child and the guardian remain eligible for those payments. If the child or the guardian is no longer eligible for those payments, the county department or department shall discontinue making those payments.

48.623(5) (5) Appeal.

48.623(5)(a)(a) Any person whose application for payments under sub. (1) is not acted on promptly or is denied on the grounds that a condition specified in sub. (1) has not been met and any person whose payments under sub. (1) are decreased under sub. (3) (c) 2. or discontinued under sub. (4) may petition the department under par. (b) for a review of that action or failure to act. Review is unavailable if the action or failure to act arose more than 45 days before submission of the petition for review.

48.623(5)(b) (b)

48.623(5)(b)1.1. Upon receipt of a timely petition described in par. (a) the department shall give the applicant or recipient reasonable notice and an opportunity for a fair hearing. The department may make such additional investigation as it considers necessary. Notice of the hearing shall be given to the applicant or recipient and to the county department or subunit of the department whose action or failure to act is the subject of the petition. That county department or subunit of the department may be represented at the hearing. The department shall render its decision as soon as possible after the hearing and shall send a certified copy of its decision to the applicant or recipient and to the county department or subunit of the department whose action or failure to act is the subject of the petition. The decision of the department shall have the same effect as an order of the county department or subunit of the department whose action or failure to act is the subject of the petition. The decision shall be final, but may be revoked or modified as altered conditions may require. The department shall deny a petition for review or shall refuse to grant relief if any of the following applies:

48.623(5)(b)1.a. a. The petitioner withdraws the petition in writing.

48.623(5)(b)1.b. b. The sole issue in the petition concerns an automatic payment adjustment or change that affects an entire class of recipients and is the result of a change in state law.

48.623(5)(b)1.c. c. The petitioner abandons the petition. Abandonment occurs if the petitioner fails to appear in person or by a representative at a scheduled hearing without good cause, as determined by the department.

48.623(5)(b)2. 2. If a recipient requests a hearing within 10 days after the date of notice that his or her payments under sub. (1) are being decreased or discontinued, those payments may not be decreased or discontinued until a decision is rendered after the hearing but payments made pending the hearing decision may be recovered by the department if the contested action or failure to act is upheld. The department shall promptly notify the county department or the subunit of the department whose action is the subject of the hearing that the recipient has requested a hearing. Payments under sub. (1) shall be decreased or discontinued if the recipient is contesting a state law or a change in state law and not the determination of the payment made on the recipient's behalf.

48.623(5)(b)3. 3. The recipient shall be promptly informed in writing if his or her payments under sub. (1) are to be decreased or discontinued pending the hearing decision.

48.623(6) (6) Interim caretaker. On the death, incapacity, resignation, or removal of a guardian receiving payments under sub. (1), the county department or the department providing those payments shall provide monthly subsidized guardianship payments in the amount specified in sub. (3) (b) for a period of up to 12 months to an interim caretaker if all of the following conditions are met:

48.623(6)(a) (a) The county department or department inspects the home of the interim caretaker, interviews the interim caretaker, and determines that placement of the child with the interim caretaker is in the best interests of the child. In the case of an Indian child, the best interests of the Indian child shall be determined in accordance with s. 48.01 (2).

48.623(6)(b) (b) The county department or department conducts a background investigation under s. 48.685 of the interim caretaker and any nonclient resident, as defined in s. 48.685 (1) (bm), of the home of the interim caretaker and determines that those individuals meet the requirements specified in s. 48.685. The county department or department shall provide the department of health services with information about each person who is denied monthly subsidized guardianship payments or permission to reside in the home of an interim caretaker for a reason specified in s. 48.685 (4m) (a) 1. to 5. or (b) 1. to 5.

48.623(6)(c) (c) The interim caretaker cooperates with the county department or department in finding a permanent placement for the child.

48.623(6)(d) (d) If the county department or department knows or has reason to know that the child is an Indian child, the county department or department provides notice of the Indian child's placement in the home of the interim caretaker to the Indian child's parent, Indian custodian, and tribe and determines that the home of the interim caretaker complies with the order of placement preference under s. 48.028 (7) (b) or, if applicable, s. 48.028 (7) (c), unless the county department or department finds good cause, as described in s. 48.028 (7) (e), for departing from that order.

48.623(7) (7) Rules. The department shall promulgate rules to implement this section. Those rules shall include all of the following:

48.623(7)(a) (a) A rule defining the substantial change in circumstances under which a person receiving monthly subsidized guardianship payments under sub. (1) may request that an agreement made under sub. (2) be amended to increase the amount of those payments.

48.623(7)(b) (b) Rules establishing requirements for submitting a request under sub. (3) (c) 1. and criteria for determining the amount of the increase in monthly subsidized guardianship payments that a county department or the department shall offer if there has been a substantial change in circumstances and if there has been no substantiated report of abuse or neglect of the child by the person receiving those payments.

48.623(7)(c) (c) Rules establishing the criteria for determining the amount of the decrease in monthly subsidized guardianship payments that the department shall offer under sub. (3) (c) 2. if a substantial change in circumstances no longer exists. The criteria shall provide that the amount of the decrease offered by the department under sub. (3) (c) 2. may not result in a monthly subsidized guardianship payment that is less than the initial monthly subsidized guardianship payment provided for the child under sub. (1).

48.623 History History: 2011 a. 32 ss. 1332n, 1332q to 1332u, 1332w; Stats. 2011 s. 48.623; 2013 a. 20.



48.625 Licensing of group homes; fees.

48.625  Licensing of group homes; fees.

48.625(1) (1) Any person who receives, with or without transfer of legal custody, 5 to 8 children, not including children who under sub. (1m) are not counted toward that number, to provide care and maintenance for those children shall obtain a license to operate a group home from the department. To obtain a license under this subsection to operate a group home, a person must meet the determination of need requirement under sub. (1g), meet the minimum requirements for a license established by the department under s. 48.67, meet the requirements specified in s. 48.685, and pay the license fee under sub. (2). A license issued under this subsection is valid until revoked or suspended, but shall be reviewed every 2 years as provided in s. 48.66 (5).

48.625(1g) (1g) No person may apply for a license under sub. (1) to operate a new group home or for an amendment to a license under sub. (1) that would increase the bed capacity of an existing group home until the department has reviewed the need for the additional placement resources that would be made available by the issuance or amendment of the license and has certified in writing that a need exists for the proposed additional placement resources. The department shall promulgate rules to implement this subsection.

48.625(1m) (1m) The department may issue a license under sub. (1) authorizing a group home solely to provide a safe and structured living arrangement for children 12 years of age or over who are custodial parents, as defined in s. 49.141 (1) (b), or expectant mothers and who are placed in the group home under s. 48.345 (3) (cm) or 938.34 (3) (cm) and for children 14 years of age or over who are custodial parents, as defined in s. 49.141 (1) (b), or expectant mothers and who are placed in the group home under voluntary agreements under s. 48.63 (5), and to provide those children with training in parenting skills, including child development, family budgeting, health and nutrition, and other skills to promote the long-term economic independence of those children and the well-being of the children of those children. In licensing a group home described in this subsection, the department may not count toward the number of children whom the group home is licensed to serve the child of a child who is placed in the group home. The department shall promulgate rules establishing standards for a group home described in this subsection. Those rules shall require such a group home to provide for the health, safety, and welfare of the child of any child custodial parent who has been placed in that group home and to have a policy governing visitation between such a child and the child's noncustodial parent.

48.625(2) (2)

48.625(2)(a)(a) Except as provided in par. (c), before the department may issue a license under sub. (1) to a group home, the group home must pay to the department a biennial fee of $121, plus a biennial fee of $18.15 per child, based on the number of children that the group home is licensed to serve. A group home that wishes to continue a license issued under sub. (1) shall pay the fee under this paragraph by the continuation date of the license. A new group home shall pay the fee under this paragraph no later than 30 days before the opening of the group home.

48.625(2)(b) (b) A group home that wishes to continue a license issued under sub. (1) and that fails to pay the fee under par. (a) by the continuation date of the license or a new group home that fails to pay the fee under par. (a) by 30 days before the opening of the group home shall pay an additional fee of $5 per day for every day after the deadline that the group home fails to pay the fee.

48.625(2)(c) (c) An individual who is eligible for a fee waiver under the veterans fee waiver program under s. 45.44 is not required to pay the fee under par. (a) for a license under sub. (1).

48.625(2m) (2m) When the department issues a license to operate a group home, the department shall notify the clerk of the school district in which the group home is located that a group home has been licensed in the school district.

48.625(3) (3) This section does not apply to a foster home licensed under s. 48.62 (1) or to a relative or guardian of a child or a person delegated care and custody of a child under s. 48.979 who provides care and maintenance for the child.

48.625 History History: 1977 c. 418; 1985 a. 281; 1991 a. 39; 1993 a. 395, 446; 1995 a. 27; 1997 a. 27; 2001 a. 69; 2009 a. 28, 335; 2011 a. 87, 209.



48.627 Foster and family-operated group home parent insurance and liability.

48.627  Foster and family-operated group home parent insurance and liability.

48.627(1) (1) In this section, "family-operated group home" means a home licensed under s. 48.625 for which the licensee is one or more individuals who operate not more than one group home.

48.627(2) (2)

48.627(2)(a)(a) Before the department, a county department, or a licensed child welfare agency may issue, renew, or continue a foster home or family-operated group home license, the licensing agency shall require the applicant to furnish proof satisfactory to the licensing agency that he or she has homeowner's or renter's liability insurance that provides coverage for negligent acts or omissions by children placed in a foster home or family-operated group home that result in bodily injury or property damage to 3rd parties.

48.627(2)(b) (b) A licensing agency may, in accordance with rules promulgated by the department, waive the requirement under par. (a) if the applicant shows that he or she is unable to obtain the required insurance, that he or she has had a homeowner's or renter's liability insurance policy canceled or that payment of the premium for the required insurance would cause undue financial hardship.

48.627(2)(c) (c) The department shall conduct a study to determine the cost-effectiveness of purchasing insurance to provide standard homeowner's or renter's liability insurance coverage for applicants who are granted a waiver under par. (b). If the department determines that it would be cost-effective to purchase such insurance, it may purchase the insurance from the appropriations under s. 20.437 (1) (cf) and (pd).

48.627(2)(d) (d) The licensing agency shall specify the amounts of liability insurance coverage required under par. (a).

48.627(2c) (2c) The department shall determine the cost-effectiveness of purchasing private insurance that would provide coverage to foster and family-operated group home parents for acts or omissions by or affecting a child who is placed in a foster home or a family-operated group home. If this private insurance is cost-effective and available, the department shall purchase the insurance from the appropriations under s. 20.437 (1) (cf) and (pd). If the insurance is unavailable, payment of claims for acts or omissions by or affecting a child who is placed in a foster home or a family-operated group home shall be in accordance with subs. (2m) to (3).

48.627(2m) (2m) Within the limits of the appropriations under s. 20.437 (1) (cf) and (pd), the department shall pay claims to the extent not covered by any other insurance and subject to the limitations specified in sub. (3), for bodily injury or property damage sustained by a licensed foster or family-operated group home parent or a member of the foster or family-operated group home parent's family as a result of the act of a child in the foster or family-operated group home parent's care.

48.627(2s) (2s) Within the limits of the appropriations under s. 20.437 (1) (cf) and (pd), the department may pay claims to the extent not covered by any other insurance and subject to the limitations specified in sub. (3), for all of the following:

48.627(2s)(a) (a) Acts or omissions of the foster or family-operated group home parent that result in bodily injury to the child who is placed in the foster home or family-operated group home or that form the basis for a civil action for damages by the foster child's parent against the foster or family-operated group home parent.

48.627(2s)(b) (b) Bodily injury or property damage caused by an act or omission of a child who is placed in the foster or family-operated group home parent's care for which the foster or family-operated group home parent becomes legally liable.

48.627(3) (3)

48.627(3)(b)(b) A claim under sub. (2m) shall be submitted to the department within 90 days after the bodily injury or property damage occurs. A claim under sub. (2s) shall be submitted within 90 days after a foster or family-operated group home parent learns that a legal action has been commenced against that parent. No claim may be paid under this subsection unless it is submitted within the time limits specified in this paragraph.

48.627(3)(c) (c) The department shall review and approve in whole or in part or disapprove all claims received under this subsection during each 3-month period beginning with the period from July 1, 1985, to September 30, 1985.

48.627(3)(d) (d) No claim may be approved in an amount exceeding the total amount available for paying claims under this subsection in the fiscal year during which the claim is submitted. No claim for property damage sustained by a foster or family-operated group home parent or a member of a foster or family-operated group home parent's family may be approved in an amount exceeding $250,000.

48.627(3)(e) (e) The department may not approve a claim unless the foster or family-operated group home parent submits with the claim evidence that is satisfactory to the department of the cause and value of the claim and evidence that insurance coverage is unavailable or inadequate to cover the claim. If insurance is available but inadequate, the department may approve a claim only for the amount of the value of the claim that it determines is in excess of the amount covered by insurance.

48.627(3)(f) (f) If the total amount of the claims approved during any calendar quarter exceeds 25% of the total funds available during the fiscal year for purposes of this subsection plus any unencumbered funds remaining from the previous quarter, the department shall prorate the available funds among the claimants with approved claims. The department shall also prorate any unencumbered funds remaining in the appropriation under s. 20.437 (1) (cf) at the end of each fiscal year among the claimants whose claims were prorated during the fiscal year. Payment of a prorated amount from unencumbered funds remaining at the end of the fiscal year constitutes a complete payment of the claim for purposes of this program, but does not prohibit a foster parent or family-operated group home parent from submitting a claim under s. 16.007 for the unpaid portion.

48.627(3)(g) (g) A claimant whose claim is denied or whose payment is prorated is not entitled to a hearing under ch. 227 on the issue of the denial or proration.

48.627(3)(h) (h) If a claim by a foster or family-operated group home parent or a member of the foster or family-operated group home parent's family is approved, the department shall deduct from the amount approved $100 less any amount deducted by an insurance company from a payment for the same claim, except that a foster or family-operated group home parent and his or her family are subject to only one deductible for all claims filed in a fiscal year.

48.627(3)(i) (i) The department may enter into a contract for the administration of this subsection.

48.627(4) (4) Except as provided in s. 895.485, the department is not liable for any act or omission by or affecting a child who is placed in a foster home or family-operated group home, but shall, as provided in this section, pay claims described under sub. (2m) and may pay claims described under sub. (2s) or may purchase insurance to cover such claims as provided for under sub. (2c), within the limits of the appropriations under s. 20.437 (1) (cf) and (pd).

48.627(5) (5) The attorney general may represent a foster or family-operated group home parent in any civil action arising out of an act or omission of the foster or family-operated group home parent while acting in his or her capacity as a foster or family-operated group home parent.

48.627 History History: 1979 c. 221; 1981 c. 20; 1983 a. 27; 1985 a. 24, 29, 106, 154, 332, 336; 1987 a. 27, 377; 1989 a. 31; 1993 a. 446; 1995 a. 27; 1997 a. 27; 2001 a. 16; 2007 a. 20; 2009 a. 28.

48.627 Annotation Foster parents are not agents of the county for purposes of tort liability. Kara B. v. Dane County, 198 Wis. 2d 24, 542 N.W.2d 777 (Ct. App. 1995), 94-1081.



48.63 Restrictions on placements.

48.63  Restrictions on placements.

48.63(1) (1) Acting under court order or voluntary agreement, the child's parent, guardian, or Indian custodian, or the department, the department of corrections, a county department, or a child welfare agency licensed to place children in foster homes or group homes may place a child or negotiate or act as intermediary for the placement of a child in a foster home or group home. Voluntary agreements under this subsection may not be used for placements in facilities other than foster homes or group homes and may not be extended. A foster home placement under a voluntary agreement may not exceed 180 days from the date on which the child was removed from the home under the voluntary agreement. A group home placement under a voluntary agreement may not exceed 15 days from the date on which the child was removed from the home under the voluntary agreement, except as provided in sub. (5). These periods do not apply to placements made under s. 48.345, 938.183, 938.34, or 938.345. Voluntary agreements may be made only under this subsection and sub. (5) (b) and shall be in writing and shall specifically state that the agreement may be terminated at any time by the parent, guardian, or Indian custodian or by the child if the child's consent to the agreement is required. In the case of an Indian child who is placed under this subsection by the voluntary agreement of the Indian child's parent or Indian custodian, the voluntary consent of the parent or Indian custodian to the placement shall be given as provided in s. 48.028 (5) (a). The child's consent to the agreement is required whenever the child is 12 years of age or older. If a county department, the department, or the department of corrections places a child or negotiates or acts as intermediary for the placement of a child under this subsection, the voluntary agreement shall also specifically state that the county department, department, or department of corrections has placement and care responsibility for the child as required under 42 USC 672 (a) (2) and has primary responsibility for providing services to the child.

48.63(2) (2) No person may place a child or offer or hold himself or herself out as able to place a child, except as provided in this section. Enrollment of a child by a parent or guardian in an educational institution and delegation of care and custody of a child to an agent under s. 48.979 do not constitute a placement for the purposes of this section.

48.63(3) (3)

48.63(3)(a)(a) Subsection (1) does not apply to the placement of a child for adoption. Adoptive placements may be made only as provided under par. (b) and ss. 48.833, 48.835, 48.837 and 48.839.

48.63(3)(b) (b)

48.63(3)(b)1.1. At the request of a parent having custody of a child and the proposed adoptive parent or parents of the child, the department, a county department under s. 48.57 (1) (e) or (hm), or a child welfare agency licensed under s. 48.60 may place the child in the home of the proposed adoptive parent or parents prior to termination of parental rights to the child as provided in subd. 2. or 3., whichever is applicable, and subd. 4. In placing an Indian child for adoption under this subdivision, the department, county department, or child welfare agency shall comply with the order of placement preference under s. 48.028 (7) (a) or, if applicable, s. 48.028 (7) (c), unless the department, county department, or child welfare agency finds good cause, as described in s. 48.028 (7) (e), for departing from that order.

48.63(3)(b)2. 2. The department, a county department under s. 48.57 (1) (e) or (hm), or a child welfare agency licensed under s. 48.60 may place a child under subd. 1. in the home of a proposed adoptive parent or parents who reside in this state if that home is licensed as a foster home under s. 48.62.

48.63(3)(b)3. 3. The department, a county department under s. 48.57 (1) (e) or (hm), or a child welfare agency licensed under s. 48.60 may place a child under subd. 1. in the home of a proposed adoptive parent or parents who reside outside this state if the placement is made in compliance with s. 48.98, 48.988, or 48.99, whichever is applicable, if the home meets the criteria established by the laws of the state where the proposed adoptive parent or parents reside for a preadoptive placement of a child in the home of a nonrelative, and if an appropriate agency in that state has completed an investigation of the home and filed a report and recommendation concerning the home with the department, county department, or licensed child welfare agency.

48.63(3)(b)4. 4. Before a child may be placed under subd. 1., the department, county department, or child welfare agency making the placement and the proposed adoptive parent or parents shall enter into a written agreement that specifies who is financially responsible for the cost of providing care for the child prior to the finalization of the adoption and for the cost of returning the child to the parent who has custody of the child if the adoption is not finalized. Under the agreement, the department, county department, or child welfare agency or the proposed adoptive parent or parents, but not the birth parent of the child or any alleged or presumed father of the child, shall be financially responsible for those costs.

48.63(3)(b)5. 5. Prior to termination of parental rights to the child, no person may coerce a birth parent of the child or any alleged or presumed father of the child into refraining from exercising his or her right to withdraw consent to the transfer or surrender of the child or to termination of his or her parental rights to the child, to have reasonable visitation or contact with the child, or to otherwise exercise his or her parental rights to the child.

48.63(4) (4) A permanency plan under s. 48.38 is required for each child placed in a foster home under sub. (1). If the child is living in a foster home under a voluntary agreement, the agency that negotiated or acted as intermediary for the placement shall prepare the permanency plan within 60 days after the date on which the child was removed from his or her home under the voluntary agreement. A copy of each plan shall be provided to the child if he or she is 12 years of age or over and to the child's parent, guardian, or Indian custodian. If the agency that arranged the voluntary placement intends to seek a court order to place the child outside of his or her home at the expiration of the voluntary placement, the agency shall prepare a revised permanency plan and file that revised plan with the court prior to the date of the hearing on the proposed placement.

48.63(5) (5)

48.63(5)(a)(a) Subsection (1) does not apply to the voluntary placement under par. (b) of a child in a group home described in s. 48.625 (1m). Such placements may be made only as provided in par. (b).

48.63(5)(b) (b) If a child who is at least 14 years of age, who is a custodial parent, as defined in s. 49.141 (1) (b), or an expectant mother, and who is in need of a safe and structured living arrangement and the parent, guardian, or Indian custodian of the child consent, a child welfare agency licensed to place children in group homes may place the child or arrange the placement of the child in a group home described in s. 48.625 (1m). Before placing a child or arranging the placement of a child under this paragraph, the child welfare agency shall report any suspected abuse or neglect of the child as required under s. 48.981 (2). A voluntary agreement to place a child in a group home described in s. 48.625 (1m) may be made only under this paragraph, shall be in writing, and shall specifically state that the agreement may be terminated at any time by the parent, guardian, Indian custodian, or child. In the case of an Indian child who is placed in a group home under this paragraph by the voluntary agreement of the Indian child's parent or Indian custodian, the voluntary consent of the parent or Indian custodian to the placement shall be given as provided in s. 48.028 (5) (a). An initial placement under this paragraph may not exceed 180 days from the date on which the child was removed from the home under the voluntary agreement, but may be extended as provided in par. (d) 3. to 6. An initial placement under this paragraph of a child who is under 16 years of age on the date of the initial placement may be extended as provided in par. (d) 3. to 6. no more than once.

48.63(5)(c) (c) A permanency plan under s. 48.38 is required for each child placed in a group home under par. (b) and for any child of that child who is residing with that child. The agency that placed the child or that arranged the placement of the child shall prepare the plan within 60 days after the date on which the child was removed from his or her home under the voluntary agreement and shall provide a copy of the plan to the child and the child's parent, guardian, or Indian custodian.

48.63(5)(d) (d)

48.63(5)(d)1.1. In this paragraph, "independent reviewing agency" means a person contracted with under subd. 2. to review permanency plans and placements under subds. 3. to 6.

48.63(5)(d)2. 2. An agency that places children under par. (b) or that arranges those placements shall contract with another agency licensed under s. 48.61 (3) to place children or with a county department to review the permanency plans and placements of those children and of any children of those children who are residing with those children as provided in subds. 3. to 6.

48.63(5)(d)3. 3. If the agency that has placed a child under par. (b) or that has arranged the placement of the child wishes to extend the placement of the child, the agency shall prepare a revised permanency plan for that child and for any child of that child who is residing with that child and submit the revised permanency plan or plans, together with a request for a review of the revised permanency plan or plans and the child's placement, to the independent reviewing agency before the expiration of the child's placement. The request shall include a statement that an extension of the child's placement would be in the best interests of the child, together with reliable and credible information in support of that statement, a statement that the child and the parent, guardian, or Indian custodian of the child consent to the extension of the child's placement, and a request that the independent reviewing agency approve an extension of the child's placement. On receipt of a revised permanency plan or plans and a request for review, the independent reviewing agency shall set a time and place for the review and shall advise the agency that placed the child or that arranged the placement of the child of the time and place of the review.

48.63(5)(d)4. 4. Not less than 10 days before the review, the agency that placed the child or that arranged the placement of the child shall provide a copy of the revised permanency plan or plans and the request for review submitted under subd. 3. and notice of the time and place of the review to the child, the parent, guardian, Indian custodian, and legal custodian of the child, and the operator of the group home in which the child is placed, together with notice of the issues to be determined as part of the permanency review and notice of the fact that those persons shall have a right to be heard at the review by submitting written comments to that agency or the independent reviewing agency before the review or by participating at the review.

48.63(5)(d)5. 5. At the review, any person specified in subd. 4. may present information relevant to the issue of extension and information relevant to the determinations specified in s. 48.38 (5) (c). After receiving that information, the independent reviewing agency shall make the determinations specified in s. 48.38 (5) (c) and determine whether an extension of the child's placement is in the best interests of the child and whether the child and the parent, guardian, or Indian custodian of the child consent to the extension. If the independent reviewing agency determines that the extension is in the best interests of the child and that the child and the parent, guardian, or Indian custodian of the child consent to the extension, the independent reviewing agency shall approve, in writing, an extension of the placement for a specified period of time not to exceed 6 months, stating the reason for the approval, and the agency that placed the child or that arranged the placement of the child may extend the child's placement for the period of time approved. If the independent reviewing agency determines that the extension is not in the best interests of the child or that the child and the parent, guardian, or Indian custodian of the child do not consent to the extension, the independent reviewing agency shall, in writing, disapprove an extension of the placement, stating the reason for the disapproval, and the agency that placed the child or that arranged the placement of the child may not extend the placement of the child past the expiration date of the voluntary placement unless the agency obtains a court order placing the child in the group home after the expiration date of the voluntary placement. Notwithstanding the approval of an extension under this subdivision, the child or the parent, guardian, or Indian custodian of the child may terminate the placement at any time during the extension period.

48.63(5)(d)6. 6. Within 30 days after the review, the agency that prepared the revised permanency plan or plans shall prepare a written summary of the determinations specified in s. 48.38 (5) (c) that were made under subd. 5. and shall provide a copy of that summary to the independent reviewing agency, the child, the parent, guardian, Indian custodian, and legal custodian of the child, and the operator of the group home in which the child was placed.

48.63 History History: 1977 c. 354, 449; 1979 c. 300; 1981 c. 81; 1983 a. 351, 399; 1985 a. 176; 1989 a. 31, 107; 1993 a. 446; 1995 a. 27 ss. 2594, 9126 (19); 1995 a. 77; 2001 a. 69, 109; 2007 a. 20, 186, 199; 2009 a. 28, 79, 94, 339; 2011 a. 87; 181, 258.



48.64 Placement of children in out-of-home care.

48.64  Placement of children in out-of-home care.

48.64(1)(1)  Definition. In this section, "agency" means the department, the department of corrections, a county department, or a licensed child welfare agency authorized to place children in foster homes or group homes or in the homes of relatives other than a parent.

48.64(1m) (1m) Out-of-home care agreements. If an agency places a child in a foster home or group home or in the home of a relative other than a parent under a court order or places a child in a foster home or group home under a voluntary agreement under s. 48.63, the agency shall enter into a written agreement with the head of the home. The agreement shall provide that the agency shall have access at all times to the child and the home, and that the child will be released to the agency whenever, in the opinion of the agency placing the child or the department, the best interests of the child require release to the agency. If a child has been in a foster home or group home or in the home of a relative other than a parent for 6 months or more, the agency shall give the head of the home written notice of intent to remove the child, stating the reasons for the removal. The child may not be removed before completion of the hearing under sub. (4) (a) or (c), if requested, or 30 days after the receipt of the notice, whichever is later, unless the safety of the child requires it or, in a case in which the reason for removal is to place the child for adoption under s. 48.833, unless all of the persons who have the right to request a hearing under sub. (4) (a) or (c) sign written waivers of objection to the proposed removal. If the safety of the child requires earlier removal, s. 48.19 applies. If an agency removes a child from an adoptive placement, the head of the home shall have no claim against the placing agency for the expense of care, clothing, or medical treatment.

48.64(1r) (1r) Notification of school district. When an agency places a school-age child in a foster home or group home or in the home of a relative other than a parent, the agency shall notify the clerk of the school district in which the foster home, group home, or home of the relative is located that a school-age child has been placed in a foster home, group home, or home of a relative in the school district.

48.64(2) (2) Supervision of out-of-home care placements. Every child who is placed in a foster home or group home shall be under the supervision of an agency. Every child who is placed in the home of a relative other than a parent under a court order shall be under the supervision of an agency.

48.64(4) (4) Orders affecting the head of home or the children.

48.64(4)(a)(a) Any decision or order issued by an agency that affects the head of a foster home or group home, the head of the home of a relative other than a parent in which a child is placed, or the child involved may be appealed to the department under fair hearing procedures established under rules promulgated by the department. Upon receipt of an appeal, the department shall give the head of the home reasonable notice and an opportunity for a fair hearing. The department may make any additional investigation that the department considers necessary. The department shall give notice of the hearing to the head of the home and to the departmental subunit, county department, or child welfare agency that issued the decision or order. Each person receiving notice is entitled to be represented at the hearing. At all hearings conducted under this paragraph, the head of the home, or a representative of the head of the home, shall have an adequate opportunity, notwithstanding s. 48.78 (2) (a), to examine all documents and records to be used at the hearing at a reasonable time before the date of the hearing as well as during the hearing, to bring witnesses, to establish all pertinent facts and circumstances, and to question or refute any testimony or evidence, including an opportunity to confront and cross-examine adverse witnesses. The department shall grant a continuance for a reasonable period of time when an issue is raised for the first time during a hearing. This requirement may be waived with the consent of the parties. The decision of the department shall be based exclusively on evidence introduced at the hearing. A transcript of testimony and exhibits, or an official report containing the substance of what transpired at the hearing, together with all papers and requests filed in the proceeding, and the findings of the hearing examiner shall constitute the exclusive record for decision by the department. The department shall make the record available at any reasonable time and at an accessible place to the head of the home or his or her representative. Decisions by the department shall specify the reasons for the decision and identify the supporting evidence. No person participating in an agency action being appealed may participate in the final administrative decision on that action. The department shall render its decision as soon as possible after the hearing and shall send a certified copy of its decision to the head of the home and to the departmental subunit, county department, or child welfare agency that issued the decision or order. The decision shall be binding on all parties concerned.

48.64(4)(b) (b) Judicial review of the department's decision may be had as provided in ch. 227.

48.64(4)(c) (c) The circuit court for the county where the dispositional order placing a child in a foster home or group home or in the home of a relative other than a parent was entered or the voluntary agreement under s. 48.63 placing a child in a foster home or group home was made has jurisdiction upon petition of any interested party over the child who is placed in the foster home, group home, or home of the relative. The circuit court may call a hearing, at which the head of the home and the supervising agency under sub. (2) shall be present, for the purpose of reviewing any decision or order of that agency involving the placement and care of the child. If the child has been placed in a foster home or in the home of a relative other than a parent, the foster parent or relative may present relevant evidence at the hearing. The petitioner has the burden of proving by clear and convincing evidence that the decision or order issued by the agency is not in the best interests of the child.

48.64 History History: 1971 c. 40; 1973 c. 328; 1977 c. 271, 354, 418, 447, 449; 1985 a. 176; 1985 a. 292 s. 3; 1985 a. 332; 1989 a. 31, 107; 1993 a. 395, 446, 491; 1995 a. 27 ss. 2595, 9126 (19); 1997 a. 104; 2001 a. 69; 2005 a. 293; 2007 a. 20; 2009 a. 28, 81.

48.64 Annotation Foster parents' rights were violated by the department's failure to give mandatory written notice under sub. (1), [now (1m)] but, since adoptive placement was found to be in the children's best interest, the foster parents' rights were subordinated to the paramount interest of the children. In matter of Z. 81 Wis. 2d 194, 260 N.W.2d 246 (1977).

48.64 Annotation A foster parent is entitled to a hearing under sub. (4) (a) regarding the person's interest as a foster parent even when placement of the child cannot be affected by the hearing outcome. Bingenheimer v. DHSS, 129 Wis. 2d 100, 383 N.W.2d 898 (1986).

48.64 Annotation Sub. (4) (a) requires a hearing when an adoption agency removes a child from an adoptive placement within 6 months. Thelen v. DHSS, 143 Wis. 2d 574, 422 N.W.2d 146 (Ct. App. 1988).

48.64 Annotation Foster children have a constitutional right under the due process clause to safe and secure placement in a foster home. Whether a public official violated that right will be determined based on a professional judgment standard. Kara B. v. Dane County, 205 Wis. 2d 140, 555 N.W.2d 630 (1996), 94-1081. See also Estate of Cooper v. Milwaukee County, 103 F. Supp. 2d 1124 (2000)

48.64 Annotation The best interest of the child standard under sub. (4) (c) must be read in conjunction with the children's code directive that a child's best interest is generally served by being reunited with his or her family. Sallie T. v. Milwaukee County DHHS, 212 Wis. 2d 694, 570 N.W.2d 46 (Ct. App. 1997), 96-3147.

48.64 Annotation Sallie T. does not require that the trial court be blind to events preceding the most recent dispositional order. Constitutional protections of a parent's right to his or her child do not prevent the application of the best interests of the child standard as the central focus of determining where the child shall live. "Best interests" and "safety" are not synonymous. Richard D. v. Rebecca G. 228 Wis. 2d 658, 599 N.W.2d 90 (Ct. App. 1999), 99-0433.

48.64 Annotation While prospective adoptive parents have a limited protected liberty interest in the family unit during the first 6 months of placement, that interest does not require a pre-removal hearing. Thelen v. Catholic Social Services, 691 F. Supp. 1179 (E.D. Wis. 1988).

48.64 Annotation Family liberty interest of foster parents. 1978 WLR 510.

48.64 Annotation In the Best Interest of Children: When Foster Parents May Keep Placement. Neary. Wis. Law. Sept. 2007.



48.645 Foster care aid.

48.645  Foster care aid.

48.645(1)(1)  Definition. In this section, "dependent child" means a child under the age of 18 or, if the child is a full-time student at a secondary school or its vocational or technical equivalent and is reasonably expected to complete the program before reaching 19, is under the age of 19, who meets all of the following conditions:

48.645(1)(a) (a) The child is living in a foster home licensed under s. 48.62 if a license is required under that section, in a foster home located within the boundaries of a reservation in this state and licensed by the tribal governing body of the reservation, in a group home licensed under s. 48.625, in a subsidized guardianship home under s. 48.623, or in a residential care center for children and youth licensed under s. 48.60, and has been placed in the foster home, group home, subsidized guardianship home, or center by a county department under s. 46.215, 46.22, or 46.23, by the department, or by a governing body of an Indian tribe in this state under an agreement with a county department under s. 46.215, 46.22, or 46.23.

48.645(1)(b) (b) The child would qualify for aid under s. 49.19, 1993 stats.

48.645(2) (2) Aid payments.

48.645(2)(a)(a) The department or a county department under s. 46.215, 46.22 or 46.23 shall grant aid on behalf of a dependent child to any of the following:

48.645(2)(a)1. 1. A nonrelative who cares for the dependent child in a foster home having a license under s. 48.62, in a foster home located within the boundaries of a reservation in this state and licensed by the tribal governing body of the reservation or in a group home licensed under s. 48.625, a subsidized guardian or interim caretaker under s. 48.623 who cares for the dependent child, or a minor custodial parent who cares for the dependent child, regardless of the cause or prospective period of dependency. The state shall reimburse counties pursuant to the procedure under s. 48.569 (2) and the percentage rate of participation set forth in s. 48.569 (1) (d) for aid granted under this section except that if the child does not have legal settlement in the granting county, state reimbursement shall be at 100%. The county department under s. 46.215, 46.22, or 46.23 or the department under s. 48.48 (17) shall determine the legal settlement of the child. A child under one year of age shall be eligible for aid under this subsection irrespective of any other residence requirement for eligibility within this section.

48.645(2)(a)2. 2. A county or, in a county having a population of 750,000 or more, the department, on behalf of a child in the legal custody of a county department under s. 46.215, 46.22, or 46.23 or the department under s. 48.48 (17) or on behalf of a child who was removed from the home of a relative as a result of a judicial determination that continuance in the home of a relative would be contrary to the child's welfare for any reason when the child is placed in a licensed residential care center for children and youth by the county department or the department. Reimbursement shall be made by the state as provided in subd. 1.

48.645(2)(a)3. 3. A county or, in a county having a population of 750,000 or more, the department, when the child is placed in a licensed foster home, group home, or residential care center for children and youth or in a subsidized guardianship home by a licensed child welfare agency or by a governing body of an Indian tribe in this state or by its designee, if the child is in the legal custody of the county department under s. 46.215, 46.22, or 46.23 or the department under s. 48.48 (17) or if the child was removed from the home of a relative as a result of a judicial determination that continuance in the home of the relative would be contrary to the child's welfare for any reason and the placement is made under an agreement with the county department or the department.

48.645(2)(a)4. 4. A licensed foster home, group home, or residential care center for children and youth or a subsidized guardianship home when the child is in the custody or guardianship of the state, when the child is a ward of a tribal court in this state and the placement is made under an agreement between the department and the governing body of the Indian tribe of the tribal court, or when the child was part of the state's direct service case load and was removed from the home of a relative as a result of a judicial determination that continuance in the home of a relative would be contrary to the child's welfare for any reason and the child is placed by the department.

48.645(2)(b) (b) Notwithstanding par. (a), aid under this section may not be granted for placement of a child in a foster home licensed by a governing body of an Indian tribe, for placement of a child in a foster home, group home, subsidized guardianship home, or residential care center for children and youth by a governing body of an Indian tribe or its designee, or for the placement of a child who is a ward of a tribal court if the governing body of the Indian tribe of the tribal court is receiving or is eligible to receive funds from the federal government for that type of placement.

48.645(3) (3) Assignment of support. When any person applies for or receives aid under this section, any right of the parent or any dependent child to support or maintenance from any other person, including any right to unpaid amounts accrued at the time of application and any right to amounts accruing during the time aid is paid under this section, is assigned to the state. If a minor who is a beneficiary of aid under this section is also the beneficiary of support under a judgment or order that includes support for one or more children not receiving aid under this section, any support payment made under the judgment or order is assigned to the state in the amount that is the proportionate share of the minor receiving aid under this section, except as otherwise ordered by the court on the motion of a party.

48.645 History History: 2007 a. 20 ss. 894 to 903; Stats. 2007 s. 48.645; 2007 a. 97 s. 61; 2009 a. 28, 94, 180; 2011 a. 32; 2013 a. 20.



48.647 Second-chance homes.

48.647  Second-chance homes.

48.647(1) (1)  Definitions. In this section:

48.647(1)(ad) (ad) "Cultural competency" means the ability of an individual or private agency to understand and act respectfully toward, in a cultural context, the beliefs, interpersonal styles, attitudes, and behaviors of persons and families of various cultures, including persons and families of various cultures who participate in services from the individual or private agency and persons of various cultures who provide services for the individual or private agency.

48.647(1)(ag) (ag) "Eligible person" means a person 14 years of age or over, but under 21 years of age, who is a custodial parent, as defined in s. 49.141 (1) (b), or an expectant mother, has an income, not including the income of the person's parent, guardian, or legal custodian, that is at or below 200% of the poverty line, as defined in s. 49.001 (5), and who, at the time of referral for services under a program funded under this section, meets any of the following requirements:

48.647(1)(ag)1. 1. Is a child and is homeless, receiving inadequate care, living in an unsafe or unstable living environment, or otherwise in need of a safe and structured living arrangement.

48.647(1)(ag)2. 2. Is a child and meets one or more of the criteria specified in s. 48.13, 938.12, or 938.13 or would be at risk of meeting one or more of those criteria if the child were not placed in a 2nd-chance home.

48.647(1)(b) (b) "Private agency" means an organization operated for profit or a nonstock corporation organized under ch. 181 that is a nonprofit corporation, as defined in s. 181.0103 (17).

48.647(1)(c) (c) "Second-chance home" means a group home described in s. 48.625 (1m).

48.647(2) (2) Awarding of grants.

48.647(2)(a)(a) From the appropriation under s. 20.437 (1) (f), the department shall distribute not more than $0 in each fiscal year as grants to private agencies to provide 2nd-chance homes and related services to eligible persons who are placed under s. 48.63 (5) in 2nd-chance homes operated by those private agencies. A private agency that is awarded a grant under this paragraph may use the amount awarded under the grant to provide care and maintenance to eligible persons who are placed under s. 48.63 (5) in a 2nd-chance home operated by the private agency; provide services, including the services specified in sub. (3), to eligible persons who currently are or formerly were placed under s. 48.63 (5) in the 2nd-chance home, to the children and families of those eligible persons, and to the noncustodial parents of the children of those eligible persons; and, in the first year of the grant period, pay for the start-up costs, other than capital costs, of the private agency's program funded under this paragraph.

48.647(2)(b) (b) The department shall award the grants under par. (a) on a competitive basis and according to request-for-proposal procedures that the department shall prescribe in consultation with local health departments, as defined in s. 250.01 (4), and other providers of services to eligible persons. Those request-for-proposal procedures shall include a requirement that a private agency that applies for a grant under par. (a) include in its grant application proof that the private agency has the cultural competency to provide services under the grant to persons and families in the various cultures in the private agency's target population and that cultural competency is incorporated in the private agency's policies, administration, and practices. In awarding the grants under par. (a), the department shall consider the need for those grants to be distributed both on a statewide basis and in the areas of the state with the greatest need for 2nd-chance homes and the need to provide placements for children who are voluntarily placed in a 2nd-chance home as well as for children who are placed in a 2nd-chance home by court order.

48.647(2)(c) (c) A private agency that is awarded a grant under par. (a) shall contribute matching funds equal to 25% of the amount awarded under the grant. The match may be in the form of money or in the form of both money and in-kind services, but may not be in the form of in-kind services only.

48.647(2)(d) (d) A private agency that is awarded a grant under par. (a) may use no more than 15% of the amount awarded under the grant to pay for administrative costs associated with the program funded under the grant.

48.647(2)(e) (e) A grant under par. (a) shall be awarded for a 3-year period, except that annually the department shall review the performance of a private agency that is awarded a grant based on performance criteria that the department shall prescribe and may discontinue a grant to a private agency whose performance is not satisfactory to the department based on those criteria.

48.647(3) (3) Program requirements. A private agency that receives a grant under sub. (2) (a) shall do all of the following:

48.647(3)(a) (a) Operate a 2nd-chance home for the care and maintenance of eligible persons who are children, as defined in s. 48.619.

48.647(3)(b) (b) Maintain a community-wide network for referring eligible persons to the private agency's program funded under the grant.

48.647(3)(c) (c) Ensure that an eligible person receiving services from the private agency's program funded under the grant is enrolled in a secondary school or its vocational or technical equivalent or in a college or technical college or is working, unless the director of the private agency determines that there is good cause for the eligible person not to be so enrolled or working.

48.647(3)(d) (d) Ensure that an eligible person receiving services from the private agency's program is provided with intake, assessment, case planning, and case management services; skills development training in the areas of economic self-sufficiency, parenting, independent living, and life choice decision making; prenatal and other health care services, including, if necessary, mental health and alcohol and other drug abuse services; child care; and transportation.

48.647(4) (4) Evaluation. From the appropriation under s. 20.437 (1) (f), the department shall conduct or shall select an evaluator to conduct an evaluation of the grant program under this section and, by June 1 of the 3rd calendar year beginning after the year in which the first grant under this section is awarded, shall submit a report on that evaluation to the governor and to the appropriate standing committees under s. 13.172 (3). The evaluation shall measure the economic self-sufficiency, parenting skills, independent living skills, and life choice decision-making skills of the eligible persons who received services under the program and any other criteria that the department determines to be appropriate for evaluation.

48.647 History History: 2001 a. 69; 2003 a. 33; 2007 a. 20 ss. 1220 to 1229; Stats. 2007 s. 48.647.



48.65 Child care centers licensed; fees.

48.65  Child care centers licensed; fees.

48.65(1) (1) No person may for compensation provide care and supervision for 4 or more children under the age of 7 for less than 24 hours a day unless that person obtains a license to operate a child care center from the department. To obtain a license under this subsection to operate a child care center, a person must meet the minimum requirements for a license established by the department under s. 48.67, meet the requirements specified in s. 48.685, and pay the license fee under sub. (3). A license issued under this subsection is valid until revoked or suspended, but shall be reviewed every 2 years as provided in s. 48.66 (5).

48.65(2) (2) This section does not include any of the following:

48.65(2)(a) (a) A parent, grandparent, greatgrandparent, stepparent, brother, sister, first cousin, nephew, niece, uncle, or aunt of a child, whether by blood, marriage, or legal adoption, who provides care and supervision for the child.

48.65(2)(am) (am) A guardian of a child who provides care and supervision for the child.

48.65(2)(b) (b) A public or parochial school or a tribal school.

48.65(2)(c) (c) A person employed to come to the home of the child's parent or guardian for less than 24 hours a day.

48.65(2)(d) (d) A county, city, village, town, school district or library that provides programs primarily intended for recreational or social purposes.

48.65(3) (3)

48.65(3)(a)(a) Except as provided in par. (c), before the department may issue a license under sub. (1) to a child care center that provides care and supervision for 4 to 8 children, the child care center must pay to the department a biennial fee of $60.50. Except as provided in par. (c), before the department may issue a license under sub. (1) to a child care center that provides care and supervision for 9 or more children, the child care center must pay to the department a biennial fee of $30.25, plus a biennial fee of $16.94 per child, based on the number of children that the child care center is licensed to serve. A child care center that wishes to continue a license issued under sub. (1) shall pay the applicable fee under this paragraph by the continuation date of the license. A new child care center shall pay the applicable fee under this paragraph no later than 30 days before the opening of the child care center.

48.65(3)(b) (b) A child care center that wishes to continue a license issued under par. (a) and that fails to pay the applicable fee under par. (a) by the continuation date of the license or a new child care center that fails to pay the applicable fee under par. (a) by 30 days before the opening of the child care center shall pay an additional fee of $5 per day for every day after the deadline that the child care center fails to pay the fee.

48.65(3)(c) (c) An individual who is eligible for a fee waiver under the veterans fee waiver program under s. 45.44 is not required to pay a fee under par. (a) for a license under sub. (1).

48.65 History History: 1983 a. 193; 1985 a. 29; 1987 a. 399; 1991 a. 39; 1995 a. 27, 289; 1997 a. 27, 35; 2005 a. 25, 232; 2009 a. 28, 185, 302; 2011 a. 209.

48.65 Annotation The distinction created by sub. (2) (b) between private parochial schools and other private schools is unconstitutional. Milwaukee Montessori School v. Percy, 473 F. Supp. 1358 (1979).



48.651 Certification of child care providers.

48.651  Certification of child care providers.

48.651(1) (1) Except as provided in s. 49.155 (4) (c), no person, other than a child care center licensed under s. 48.65 or established or contracted for under s. 120.13 (14), may receive payment for providing child care services for an individual who is determined eligible for a child care subsidy under s. 49.155 unless the person is certified, according to the standards adopted by the department under s. 49.155 (1d), by the department in a county having a population of 500,000 or more, a county department, or an agency with which the department contracts under sub. (2). To be certified under this section, a person must meet the minimum requirements for certification established by the department under s. 49.155 (1d), meet the requirements specified in s. 48.685, and pay the fee specified in sub. (2). The department in a county having a population of 500,000 or more, a county department, or an agency contracted with under sub. (2) shall certify the following categories of child care providers:

48.651(1)(a) (a) Level I certified family child care providers, as established by the department under s. 49.155 (1d). No provider may be certified under this paragraph if the provider is a relative of all of the children for whom the provider provides care.

48.651(1)(b) (b) Level II certified family child care providers, as established by the department under s. 49.155 (1d).

48.651(2) (2) The department in a county having a population of 500,000 or more or a county department shall certify child care providers under sub. (1) or the department may contract with a Wisconsin Works agency, as defined in s. 49.001 (9), child care resource and referral agency, or other agency to certify child care providers under sub. (1) in a particular geographic area or for a particular Indian tribal unit. The department in a county having a population of 500,000 or more or a county department that certifies child care providers under sub. (1) may charge a fee to cover the costs of certifying those providers. An agency contracted with under this subsection may charge a fee specified by the department to supplement the amount provided by the department under the contract for certifying child care providers.

48.651(2c) (2c) From the allocation under s. 49.175 (1) (p), the department shall do all of the following:

48.651(2c)(a) (a) Reimburse a county having a population of 500,000 or more for all approved, allowable certification costs, as provided in s. 49.826 (2) (c).

48.651(2c)(b) (b) For contracts with agencies entered into under sub. (2), allocate available funds, as determined by the department, in proportion to the number of certified providers, applications for certification, previously experienced certification costs, estimated certification costs, or such other measures as the department determines.

48.651(2m) (2m) The department in a county having a population of 500,000 or more, a county department, or an agency contracted with under sub. (2) shall provide the department of health services with information about each person who is denied certification for a reason specified in s. 48.685 (4m) (a) 1. to 5.

48.651(3) (3)

48.651(3)(a)(a) If a child care provider certified under sub. (1) is convicted of a serious crime, as defined in s. 48.685 (1) (c) 3m., or if a caregiver specified in s. 48.685 (1) (ag) 1. a. or a nonclient resident, as defined in s. 48.685 (1) (bm), of the child care provider is convicted or adjudicated delinquent for committing a serious crime on or after his or her 12th birthday, the department in a county having a population of 500,000 or more, a county department, or an agency contracted with under sub. (2) shall revoke the certification of the child care provider immediately upon providing written notice of revocation and the grounds for revocation and an explanation of the process for appealing the revocation.

48.651(3)(b) (b) If a child care provider certified under sub. (1) is the subject of a pending criminal charge alleging that the person has committed a serious crime, as defined in s. 48.685 (1) (c) 3m., or if a caregiver specified in s. 48.685 (1) (ag) 1. a. or a nonclient resident, as defined in s. 48.685 (1) (bm), of the child care provider is the subject of a pending criminal charge or delinquency petition alleging that the person has committed a serious crime on or after his or her 12th birthday, the department in a county having a population of 500,000 or more, a county department, or an agency contracted with under sub. (2) shall immediately suspend the certification of the child care provider until the department, county department, or agency obtains information regarding the final disposition of the charge or delinquency petition indicating that the person is not ineligible to be certified under sub. (1).

48.651 History History: 1983 a. 193; 1985 a. 176; 1995 a. 289, 404; 1997 a. 27, 35, 252; 1999 a. 9; 2001 a. 16; 2007 a. 20 ss. 1332 to 1335, 9121 (6) (a); 2009 a. 28, 76, 185; 2011 a. 258; 2013 a. 20.



48.653 Information for child care providers.

48.653  Information for child care providers. The department shall provide each child care center licensed under s. 48.65 and each county agency providing child welfare services with a brochure containing information on basic child care and the licensing and certification requirements for child care providers. Each county agency shall provide each child care provider that it certifies with a copy of the brochure.

48.653 History History: 1983 a. 193; 2009 a. 185.



48.655 Parental access.

48.655  Parental access. A child care provider that holds a license under s. 48.65, that is certified under s. 48.651, that holds a probationary license under s. 48.69, or that is established or contracted for under s. 120.13 (14) shall permit any parent or guardian of a child enrolled in the program to visit and observe the program of child care at any time during the provider's hours of operation, unless the visit or observation is contrary to an existing court order.

48.655 History History: 1991 a. 275; 1993 a. 16; 2009 a. 185.



48.656 Parent's right to know.

48.656  Parent's right to know. Every parent, guardian, or legal custodian of a child who is receiving care and supervision, or of a child who is a prospective recipient of care and supervision, from a child care center that holds a license under s. 48.65 (1) or a probationary license under s. 48.69 has the right to know certain information about the child care center that would aid the parent, guardian, or legal custodian in assessing the quality of care and supervision provided by the child care center.

48.656 History History: 1991 a. 275; 1993 a. 213, 375; 1997 a. 256; 2009 a. 185.



48.657 Child care center reports.

48.657  Child care center reports.

48.657(1) (1) The department shall provide each child care center that holds a license under s. 48.65 (1) or a probationary license under s. 48.69 with an annual report that includes the following information:

48.657(1)(a) (a) Violations of statutes, rules promulgated by the department under s. 48.658 (4) (a) or 48.67, or provisions of licensure under s. 48.70 (1) by the child care center. In providing information under this paragraph, the department may not disclose the identity of any employee of the child care center.

48.657(1)(b) (b) A telephone number at the department that a person may call to complain of any alleged violation of a statute, rule promulgated by the department under s. 48.658 (4) (a) or 48.67, or provision of licensure under s. 48.70 (1) by the child care center.

48.657(1)(c) (c) The results of the most recent inspection of the child care center under s. 48.73.

48.657(2) (2) A child care center shall post the report under sub. (1) next to the child care center's license or probationary license in a place where the report and the inspection results can be seen by parents, guardians, or legal custodians during the child care center's hours of operation.

48.657(2g) (2g) If the report under sub. (1) indicates that the child care center is in violation of a statute, a rule promulgated by the department under s. 48.658 (4) (a) or 48.67, or a provision of licensure under s. 48.70 (1), the child care center shall post with the report any notices received from the department relating to that violation.

48.657(2m) (2m) The department shall make available on the department's Internet site, as part of the department's licensed child care center search database, a specific description of any violation described in sub. (1) and a description of any steps taken by the child care center to correct the violation.

48.657(2r) (2r) Each child care center that receives a report under sub. (1) shall make available to a parent, guardian, or legal custodian of a child who is receiving, or who is a prospective recipient of, care and supervision from the child care center the reports under sub. (1) from the previous 2 years and any notices received from the department relating to any violations identified in those reports. In providing information under this subsection, a child care center may withhold any information that would disclose the identity of an employee of the child care center.

48.657(3) (3) The department may require a child care center to provide to the department any information that is necessary for the department to prepare the report under sub. (1).

48.657 History History: 1991 a. 275; 1993 a. 16, 375; 1997 a. 256; 2009 a. 19, 28, 185.



48.658 Child safety alarms in child care vehicles.

48.658  Child safety alarms in child care vehicles.

48.658(1)(1)  Definitions. In this section:

48.658(1)(a) (a) "Child care provider" means a child care center that is licensed under s. 48.65 (1), a child care provider that is certified under s. 48.651, or a child care program that is established or contracted for under s. 120.13 (14).

48.658(1)(b) (b) "Child care vehicle" means a vehicle that has a seating capacity of 6 or more passengers in addition to the driver, that is owned or leased by a child care provider or a contractor of a child care provider, and that is used to transport children to and from the child care provider.

48.658(1)(c) (c) "Child safety alarm" means an alarm system that prompts the driver of a child care vehicle to inspect the child care vehicle for children before exiting the child care vehicle.

48.658(2) (2) Child safety alarms required. Before a child care vehicle is placed in service, the child care provider or contractor of a child care provider that is the owner or lessee of the child care vehicle shall have a child safety alarm installed in the child care vehicle. A person who is required under this subsection to have a child safety alarm installed in a child care vehicle shall ensure that the child safety alarm is properly maintained and in good working order each time the child care vehicle is used for transporting children to or from a child care provider.

48.658(3) (3) Violations.

48.658(3)(a)(a) No person may knowingly transport a child, and no child care provider or contractor of a child care provider that is the owner or lessee of a child care vehicle may knowingly permit a child to be transported, to or from a child care provider in a child care vehicle in which a child safety alarm has not been installed, is not properly maintained, or is not in good working order. In addition to the sanctions and penalties specified in s. 48.715, any person who violates this paragraph may be fined not more than $1,000 or imprisoned for not more than one year in the county jail or both.

48.658(3)(bm) (bm) No person may remove, disconnect, tamper with, or otherwise circumvent the operation of a child safety alarm that is installed in a child care vehicle, except for the purpose of testing, repairing, or maintaining the child safety alarm or of replacing or disposing of a malfunctioning child safety alarm. No person may shut off a child safety alarm that is installed in a child care vehicle unless the person first inspects the vehicle to ensure that no child is left unattended in the vehicle. Any person who violates this paragraph is guilty of a Class I felony.

48.658(4) (4) Rules; information about child safety alarms.

48.658(4)(a)(a) The department shall promulgate rules to implement this section. Those rules shall include a rule requiring the department, whenever it inspects a child care provider that is licensed under s. 48.65 (1) or established or contracted for under s. 120.13 (14), and a county department, whenever it inspects a child care provider that is certified under s. 48.651, to inspect the child safety alarm of each child care vehicle that is used to transport children to and from the child care provider to determine whether the child safety alarm is in good working order.

48.658(4)(bm) (bm) The department shall make information about child safety alarms available to persons who are required under sub. (2) to have a child safety alarm installed in a child care vehicle. The department may make that information available by posting the information on the department's Internet site.

48.658 History History: 2009 a. 19, 185.



48.659 Child care quality rating system.

48.659  Child care quality rating system. The department shall provide a child care quality rating system that rates the quality of the child care provided by a child care provider licensed under s. 48.65 that receives payment under s. 49.155 for the child care provided or that volunteers for rating under this section. The department shall make the rating information provided under that system available to the parents, guardians, and legal custodians of children who are recipients, or prospective recipients, of care and supervision from a child care provider that is rated under this section, including making that information available on the department's Internet site.

48.659 History History: 2009 a. 28; 2013 a. 20.



48.66 Licensing duties of the department.

48.66  Licensing duties of the department.

48.66(1) (1)

48.66(1)(a)(a) Except as provided in s. 48.715 (6) and (7), the department shall license and supervise child welfare agencies, as required by s. 48.60, group homes, as required by s. 48.625, shelter care facilities, as required by s. 938.22, and child care centers, as required by s. 48.65. The department may license foster homes, as provided by s. 48.62, and may license and supervise county departments in accordance with the procedures specified in this section and in ss. 48.67 to 48.74. In the discharge of this duty the department may inspect the records and visit the premises of all child welfare agencies, group homes, shelter care facilities, and child care centers and visit the premises of all foster homes in which children are placed.

48.66(1)(b) (b) Except as provided in s. 48.715 (6), the department of corrections may license a child welfare agency to operate a secured residential care center for children and youth, as defined in s. 938.02 (15g), for holding in secure custody juveniles who have been convicted under s. 938.183 or adjudicated delinquent under s. 938.183 or 938.34 (4d), (4h), or (4m) and referred to the child welfare agency by the court or the department of corrections and to provide supervision, care and maintenance for those juveniles.

48.66(1)(c) (c) A license issued under par. (a) or (b), other than a license to operate a foster home or secured residential care center for children and youth, is valid until revoked or suspended. A license issued under this subsection to operate a foster home or secured residential care center for children and youth may be for any term not to exceed 2 years from the date of issuance. No license issued under par. (a) or (b) is transferable.

48.66(2) (2) The department shall prescribe application forms to be used by all applicants for licenses from it. The application forms prescribed by the department shall require that the social security numbers of all applicants for a license to operate a child welfare agency, group home, shelter care facility, or child care center who are individuals, other than an individual who does not have a social security number and who submits a statement made or subscribed under oath or affirmation as required under sub. (2m) (a) 2., be provided and that the federal employer identification numbers of all applicants for a license to operate a child welfare agency, group home, shelter care facility, or child care center who are not individuals be provided.

48.66(2m) (2m)

48.66(2m)(a)(a)

48.66(2m)(a)1.1. Except as provided in subd. 2., the department shall require each applicant for a license under sub. (1) (a) to operate a child welfare agency, group home, shelter care facility, or child care center who is an individual to provide that department with the applicant's social security number, and shall require each applicant for a license under sub. (1) (a) to operate a child welfare agency, group home, shelter care facility, or child care center who is not an individual to provide that department with the applicant's federal employer identification number, when initially applying for or applying to continue the license.

48.66(2m)(a)2. 2. If an applicant who is an individual does not have a social security number, the applicant shall submit a statement made or subscribed under oath or affirmation to the department that the applicant does not have a social security number. The form of the statement shall be prescribed by the department. A license issued in reliance upon a false statement submitted under this subdivision is invalid.

48.66(2m)(am) (am)

48.66(2m)(am)1.1. Except as provided in subd. 2., the department of corrections shall require each applicant for a license under sub. (1) (b) to operate a secured residential care center for children and youth who is an individual to provide that department with the applicant's social security number when initially applying for or applying to renew the license.

48.66(2m)(am)2. 2. If an applicant who is an individual does not have a social security number, the applicant shall submit a statement made or subscribed under oath or affirmation to the department of corrections that the applicant does not have a social security number. The form of the statement shall be prescribed by the department. A license issued in reliance upon a false statement submitted under this subdivision is invalid.

48.66(2m)(b) (b) If an applicant who is an individual fails to provide the applicant's social security number to the department or if an applicant who is not an individual fails to provide the applicant's federal employer identification number to the department, that department may not issue or continue a license under sub. (1) (a) to operate a child welfare agency, group home, shelter care facility, or child care center to or for the applicant unless the applicant is an individual who does not have a social security number and the applicant submits a statement made or subscribed under oath or affirmation as required under par. (a) 2.

48.66(2m)(bm) (bm) If an applicant who is an individual fails to provide the applicant's social security number to the department of corrections, that department may not issue or renew a license under sub. (1) (b) to operate a secured residential care center for children and youth to or for the applicant unless the applicant does not have a social security number and the applicant submits a statement made or subscribed under oath or affirmation as required under par. (am) 2.

48.66(2m)(c) (c) The subunit of the department that obtains a social security number or a federal employer identification number under par. (a) 1. may not disclose that information to any person except to the department of revenue for the sole purpose of requesting certifications under s. 73.0301 and to the department of workforce development for the sole purpose of requesting certifications under s. 108.227 or on the request of the subunit of the department that administers the child and spousal support program under s. 49.22 (2m).

48.66(2m)(cm) (cm) The department of corrections may not disclose any information obtained under par. (am) 1. to any person except on the request of the department under s. 49.22 (2m).

48.66(3) (3) The department shall prescribe the form and content of records to be kept and information to be reported by persons licensed by it.

48.66(5) (5) A child welfare agency, group home, child care center, or shelter care facility license, other than a probationary license, is valid until revoked or suspended, but shall be reviewed every 2 years after the date of issuance as provided in this subsection. At least 30 days prior to the continuation date of the license, the licensee shall submit to the department an application for continuance of the license in the form and containing the information that the department requires. If the minimum requirements for a license established under s. 48.67 are met, the application is approved, the applicable fees referred to in ss. 48.68 (1) and 48.685 (8) are paid, and any forfeiture under s. 48.715 (3) (a) or penalty under s. 48.76 that is due is paid, the department shall continue the license for an additional 2-year period, unless sooner suspended or revoked. If the application is not timely filed, the department shall issue a warning to the licensee. If the licensee fails to apply for continuance of the license within 30 days after receipt of the warning, the department may revoke the license as provided in s. 48.715 (4) and (4m) (b).

48.66 History History: 1975 c. 307; 1977 c. 29, 271, 418, 447; 1979 c. 330; 1985 a. 176; 1993 a. 375 ss. 10, 12, 13; 1993 a. 377, 446, 491; 1995 a. 27, 77, 352; 1997 a. 27, 191, 205, 237; 1999 a. 9; 2005 a. 344; 2007 a. 20; 2009 a. 28, 185; 2013 a. 36.



48.67 Rules governing child welfare agencies, child care centers, foster homes, group homes, shelter care facilities, and county departments.

48.67  Rules governing child welfare agencies, child care centers, foster homes, group homes, shelter care facilities, and county departments. The department shall promulgate rules establishing minimum requirements for the issuance of licenses to, and establishing standards for the operation of, child welfare agencies, child care centers, foster homes, group homes, shelter care facilities, and county departments. Those rules shall be designed to protect and promote the health, safety, and welfare of the children in the care of all licensees. The department shall consult with the department of safety and professional services, the department of public instruction, and the child abuse and neglect prevention board before promulgating those rules. For foster homes, those rules shall include the rules promulgated under s. 48.62 (8). Those rules shall include rules that require all of the following:

48.67(1) (1) That all child care center licensees, and all employees and volunteers of a child care center, who provide care and supervision for children under one year of age receive, before the date on which the license is issued or the employment or volunteer work commences, whichever is applicable, training in the most current medically accepted methods of preventing sudden infant death syndrome. The rules shall provide that any training in those methods that a licensee has obtained in connection with military service, as defined in s. 111.32 (12g), counts toward satisfying the training requirement under this subsection if the licensee demonstrates to the satisfaction of the department that the training obtained in that connection is substantially equivalent to the training required under this subsection.

48.67(2) (2) That all child care center licensees, and all employees and volunteers of a child care center, who provide care and supervision for children under 5 years of age receive, before the date on which the license is issued or the employment or volunteer work commences, whichever is applicable, the training relating to shaken baby syndrome and impacted babies required under s. 253.15 (4) (a) or (c).

48.67(3) (3)

48.67(3)(a)(a) That all child care center licensees, and all employees of a child care center, who provide care and supervision for children have current proficiency in the use of an automated external defibrillator, as defined in s. 256.15 (1) (cr), achieved through instruction provided by an individual, organization, or institution of higher education that is approved under s. 46.03 (38) to provide such instruction or through instruction obtained by the licensee in connection with military service, as defined in s. 111.32 (12g), if the licensee demonstrates to the satisfaction of the department that the instruction obtained in that connection is substantially equivalent to the instruction provided by a person approved under s. 46.03 (38).

48.67(3)(b) (b) That all staff members of a group home who provide care for the residents of the group home have current proficiency in the use of an automated external defibrillator, as defined in s. 256.15 (1) (cr), achieved through instruction provided by an individual, organization, or institution of higher education that is approved under s. 46.03 (38) to provide such instruction or through instruction obtained in connection with military service, as defined in s. 111.32 (12g), if the staff member or group home demonstrates to the satisfaction of the department that the instruction obtained in that connection is substantially equivalent to the instruction provided by a person approved under s. 46.03 (38).

48.67(3)(c) (c) That all staff members of a shelter care facility who provide care and supervision for children have current proficiency in the use of an automated external defibrillator, as defined in s. 256.15 (1) (cr), achieved through instruction provided by an individual, organization, or institution of higher education that is approved under s. 46.03 (38) to provide such instruction or through instruction obtained in connection with military service, as defined in s. 111.32 (12g), if the staff member or shelter care facility demonstrates to the satisfaction of the department that the instruction obtained in that connection is substantially equivalent to the instruction provided by a person approved under s. 46.03 (38), and that all shelter care facilities have readily available on the premises of the shelter care facility a staff member or other person who has that proficiency.

48.67(3)(d) (d) That all child welfare agencies that operate a residential care center for children and youth have in each building housing residents of the residential care center for children and youth when those residents are present at least one staff member who has current proficiency in the use of an automated external defibrillator, as defined in s. 256.15 (1) (cr), achieved through instruction provided by an individual, organization, or institution of higher education that is approved under s. 46.03 (38) to provide such instruction or through instruction obtained in connection with military service, as defined in s. 111.32 (12g), if the staff member or child welfare agency demonstrates to the satisfaction of the department that the instruction obtained in that connection is substantially equivalent to the instruction provided by a person approved under s. 46.03 (38).

48.67(4) (4)

48.67(4)(a)(a) That all foster parents successfully complete training in the care and support needs of children who are placed in foster care that has been approved by the department. The training shall be completed on an ongoing basis, as determined by the department. The department shall promulgate rules prescribing the training that is required under this subsection and shall monitor compliance with this subsection according to those rules. The training shall include training in all of the following:

48.67(4)(a)1. 1. Parenting skills, including child development; infant care, if appropriate; the effects of trauma on children; communicating with children in an age-appropriate manner; and recognizing issues such as drug use or addiction or attachment disorder.

48.67(4)(a)2. 2. For foster parents caring for children 11 years of age or older, teaching and encouraging independent living skills, including budgeting, health and nutrition, and other skills to promote the child's long-term economic independence and well-being.

48.67(4)(a)3. 3. Issues that may confront the foster parents, in general, and that may confront the foster parents of children with special needs.

48.67(4)(a)4. 4. Child abuse and neglect prevention.

48.67(4)(a)5. 5. The proper use of foster care payments.

48.67(4)(a)6. 6. The availability of resources for foster parents in the local community.

48.67(4)(a)7. 7. Other topics, as determined by the department.

48.67(4)(b) (b) The training under par. (a) shall be available to a kinship care relative, as defined in s. 48.40 (1m), upon request of the kinship care relative.

48.67(4)(c) (c) For a foster parent receiving an initial license, the training under par. (a) shall be completed before the first child is placed with the foster parent.

48.67 History History: 1975 c. 307; 1977 c. 29, 205, 271, 418, 447; 1979 c. 300; 1985 a. 176; 1993 a. 375, 446; 1995 a. 27 ss. 2599, 9116 (4), 9145 (1); 1997 a. 27; 2001 a. 16; 2005 a. 165; 2007 a. 104; 2009 a. 28, 180, 185, 336; 2011 a. 32, 120.



48.675 Foster care education program.

48.675  Foster care education program.

48.675(1) (1)  Development of program. The department shall develop a foster care education program to provide specialized training for persons operating family foster homes. Participation in the program shall be voluntary and shall be limited to persons operating foster homes licensed under s. 48.62 and caring for children with special treatment needs.

48.675(2) (2) Approval of programs. The department shall promulgate rules for approval of programs to meet the requirements of this section. Those programs may include in-service training; workshops and seminars developed by the department or by county departments; seminars and courses offered through public or private education agencies; and workshops, seminars, and courses pertaining to behavioral and developmental disabilities and to the development of mutual support services for foster parents. The department may approve programs under this subsection only after consideration of relevant factors including level of education, useful or necessary skills, location, and other criteria as determined by the department.

48.675(3) (3) Support services. The department shall provide funds from the appropriation under s. 20.437 (1) (a) to enable foster parents to attend education programs approved under sub. (2) and shall promulgate rules concerning disbursement of the funds. Moneys disbursed under this subsection may be used for the following purposes:

48.675(3)(a) (a) Care of residents of the foster home during the time of participation in an education program.

48.675(3)(b) (b) Transportation to and from an education program.

48.675(3)(c) (c) Course materials and fees.

48.675(3)(d) (d) Specialized workshops, seminars, and courses pertaining to behavioral and developmental disabilities.

48.675 History History: 1977 c. 418; 1979 c. 34 s. 2102 (20) (a); 1983 a. 27 s. 2202 (20); 1985 a. 29, 176; 1989 a. 31, 107; 1993 a. 446; 1997 a. 35; 2007 a. 20; 2009 a. 28.



48.68 Investigation of applicant; issuing of license.

48.68  Investigation of applicant; issuing of license.

48.68(1)(1) After receipt of an application for a license, the department shall investigate to determine if the applicant meets the minimum requirements for a license adopted by the department under s. 48.67 and meets the requirements specified in s. 48.685, if applicable. In determining whether to issue or continue a license, the department may consider any action by the applicant, or by an employee of the applicant, that constitutes a substantial failure by the applicant or employee to protect and promote the health, safety, and welfare of a child. Upon satisfactory completion of this investigation and payment of the fee required under s. 48.615 (1) (a) or (b), 48.625 (2) (a), 48.65 (3) (a), or 938.22 (7) (b), the department shall issue a license under s. 48.66 (1) (a) or, if applicable, a probationary license under s. 48.69 or, if applicable, shall continue a license under s. 48.66 (5). At the time of initial licensure and license renewal, the department shall provide a foster home licensee with written information relating to the monthly foster care rates and supplemental payments specified in s. 48.62 (4), including payment amounts, eligibility requirements for supplemental payments, and the procedures for applying for supplemental payments.

48.68(2) (2) Before continuing the license of any child welfare agency to operate a residential care center for children and youth or of any group home, the department shall consider all formal complaints filed under s. 48.745 (2) and the disposition of each during the previous 2-year period.

48.68(3) (3) Within 10 working days after receipt of an application for initial licensure of a child welfare agency to operate a residential care center for children and youth or of a group home, the department shall notify the city, town, or village planning commission, or other appropriate city, town, or village agency if there is no planning commission, of receipt of the application. The department shall request that the planning commission or agency send to the department, within 30 days, a description of any specific hazards that may affect the health and safety of the residents of the residential care center for children and youth or group home. No license may be issued to a child welfare agency to operate a residential care center for children and youth or to a group home until the 30-day period has expired or until the department receives the response of the planning commission or agency, whichever is sooner. In issuing a license the department shall give full consideration to such hazards determined by the planning commission or agency.

48.68(4) (4) Prior to initial licensure of a residential care center for children and youth operated by a child welfare agency or of a group home, the applicant for licensure shall make a good faith effort to establish a community advisory committee consisting of representatives from the child welfare agency or proposed group home, the neighborhood in which the proposed residential care center for children and youth or group home will be located and a local unit of government. The community advisory committee shall provide a forum for communication for those persons interested in the proposed residential care center for children and youth or group home. Any committee established under this subsection shall continue in existence after licensure to make recommendations to the licensee regarding the impact of the residential care center for children and youth or group home on the neighborhood. The department shall determine compliance with this subsection both prior to and after initial licensure.

48.68 History History: 1977 c. 205, 418; 1981 c. 72; 1991 a. 39; 1993 a. 375, 395, 491; 1995 a. 27, 77; 1997 a. 27; 1999 a. 9; 2001 a. 59; 2009 a. 28.



48.685 Criminal history and child abuse record search.

48.685  Criminal history and child abuse record search.

48.685(1)(1) In this section:

48.685(1)(ag) (ag)

48.685(1)(ag)1.1. "Caregiver" means any of the following:

48.685(1)(ag)1.a. a. A person who is, or is expected to be, an employee or contractor of an entity, who is or is expected to be under the control of the entity, as defined by the department by rule, and who has, or is expected to have, regular, direct contact with clients of the entity.

48.685(1)(ag)1.am. am. A person to whom delegation of the care and custody of a child under s. 48.979 has been, or is expected to be, facilitated by an entity.

48.685(1)(ag)1.b. b. A person who has, or is seeking, a license, certification or contract to operate an entity or who is receiving, or is seeking, payment under s. 48.623 (6) for operating an entity.

48.685(1)(ag)2. 2. "Caregiver" does not include a person who is certified as an emergency medical technician under s. 256.15 if the person is employed, or seeking employment, as an emergency medical technician and does not include a person who is certified as a first responder under s. 256.15 if the person is employed, or seeking employment, as a first responder.

48.685(1)(am) (am) "Client" means a child who receives direct care or treatment services from an entity or from a caregiver specified in par. (ag) 1. am.

48.685(1)(ar) (ar) "Contractor" means, with respect to an entity, a person, or that person's agent, who provides services to the entity under an express or implied contract or subcontract, including a person who has staff privileges at the entity and a person to whom delegation of the care and custody of a child under s. 48.979 has been facilitated by the entity.

48.685(1)(av) (av) "Direct contact" means face-to-face physical proximity to a client that affords the opportunity to commit abuse or neglect of a client or to misappropriate the property of a client.

48.685(1)(b) (b) "Entity" means a child welfare agency that is licensed under s. 48.60 to provide care and maintenance for children, to place children for adoption, or to license foster homes; a foster home that is licensed under s. 48.62; an interim caretaker to whom subsidized guardianship payments are made under s. 48.623 (6); a group home that is licensed under s. 48.625; a shelter care facility that is licensed under s. 938.22; a child care center that is licensed under s. 48.65 or established or contracted for under s. 120.13 (14); a child care provider that is certified under s. 48.651; an organization that facilitates delegations of the care and custody of children under s. 48.979; or a temporary employment agency that provides caregivers to another entity.

48.685(1)(bm) (bm) "Nonclient resident" means a person who resides, or is expected to reside, at an entity or with a caregiver specified in par. (ag) 1. am., who is not a client of the entity or caregiver, and who has, or is expected to have, regular, direct contact with clients of the entity or caregiver.

48.685(1)(br) (br) "Reservation" means land in this state within the boundaries of a reservation of a tribe or within the bureau of Indian affairs service area for the Ho-Chunk Nation.

48.685(1)(c) (c) "Serious crime" means any of the following:

48.685(1)(c)1. 1. A violation of s. 940.19 (3), 1999 stats.

48.685(1)(c)2. 2. A violation of s. 940.01, 940.02, 940.03, 940.05, 940.12, 940.19 (2), (4), (5) or (6), 940.22 (2) or (3), 940.225 (1), (2) or (3), 940.285 (2), 940.29, 940.295, 942.09 (2), 948.02 (1) or (2), 948.025, 948.03 (2), 948.05, 948.051, 948.055, 948.06, 948.07, 948.08, 948.085, 948.11 (2) (a) or (am), 948.12, 948.13, 948.21 (1), 948.30, or 948.53.

48.685(1)(c)3. 3. A violation of s. 940.302 (2) if s. 940.302 (2) (a) 1. b. applies.

48.685(1)(c)3m. 3m. For purposes of licensing a person to operate a child care center under s. 48.65, certifying a child care provider under s. 48.651, or contracting with a person under s. 120.13 (14) to operate a child care center, or of permitting a person to be a caregiver or nonclient resident of such a child care center or child care provider, any violation listed in subds. 1. to 3. or sub. (5) (br) 1. to 7.

48.685(1)(c)4. 4. A violation of the law of any other state or United States jurisdiction that would be a violation listed in subd. 1., 2., 3., or 3m. if committed in this state.

48.685(2) (2)

48.685(2)(am)(am) The department, a county department, an agency contracted with under s. 48.651 (2), a child welfare agency, or a school board shall obtain all of the following with respect to a caregiver specified in sub. (1) (ag) 1. b., a nonclient resident of an entity, and a person under 18 years of age, but not under 12 years of age, who is a caregiver of a child care center that is licensed under s. 48.65 or established or contracted for under s. 120.13 (14) or of a child care provider that is certified under s. 48.651:

48.685(2)(am)1. 1. A criminal history search from the records maintained by the department of justice.

48.685(2)(am)2. 2. Information that is contained in the registry under s. 146.40 (4g) regarding any findings against the person.

48.685(2)(am)3. 3. Information maintained by the department of safety and professional services regarding the status of the person's credentials, if applicable.

48.685(2)(am)4. 4. Information maintained by the department regarding any final determination under s. 48.981 (3) (c) 5m. or, if a contested case hearing is held on such a determination, any final decision under s. 48.981 (3) (c) 5p. that the person has abused or neglected a child.

Effective date text 4. Information maintained by the department regarding any substantiated reports of child abuse or neglect against the person.

48.685(2)(am)5. 5. Information maintained by the department of health services under this section and under ss. 48.623 (6) (b), 48.651 (2m), 48.75 (1m), 48.979 (1) (b), and 120.13 (14) regarding any denial to the person of a license, continuation or renewal of a license, certification, or a contract to operate an entity, or of payments under s. 48.623 (6) for operating an entity, for a reason specified in sub. (4m) (a) 1. to 5. and regarding any denial to the person of employment at, a contract with, or permission to reside at an entity or of permission to reside with a caregiver specified in sub. (1) (ag) 1. am. for a reason specified in sub. (4m) (b) 1. to 5. If the information obtained under this subdivision indicates that the person has been denied a license, continuation or renewal of a license, certification, a contract, payments, employment, or permission to reside as described in this subdivision, the department, a county department, an agency contracted with under s. 48.651 (2), a child welfare agency, or a school board need not obtain the information specified in subds. 1. to 4.

48.685(2)(ar) (ar) In addition to obtaining the information specified in par. (am) with respect to a person who has, or is seeking, a license to operate a child care center under s. 48.65, certification as a child care provider under s. 48.651, or a contract under s. 120.13 (14) to operate a child care center, a nonclient resident of such an entity, or a person under 18 years of age, but not under 12 years of age, who is a caregiver of such an entity, the department, a county department, an agency contracted with under s. 48.651 (2), or a school board shall obtain information that is contained in the sex offender registry under s. 301.45 regarding whether the person has committed a sex offense that is a serious crime.

48.685(2)(b) (b)

48.685(2)(b)1.1. Every entity shall obtain all of the following with respect to a caregiver specified in sub. (1) (ag) 1. a. or am. of the entity and with respect to a nonclient resident of a caregiver specified in sub. (1) (ag) 1. am. of the entity:

48.685(2)(b)1.a. a. A criminal history search from the records maintained by the department of justice.

48.685(2)(b)1.b. b. Information that is contained in the registry under s. 146.40 (4g) regarding any findings against the person.

48.685(2)(b)1.c. c. Information maintained by the department of safety and professional services regarding the status of the person's credentials, if applicable.

48.685(2)(b)1.d. d. Information maintained by the department regarding any final determination under s. 48.981 (3) (c) 5m. or, if a contested case hearing is held on such a determination, any final decision under s. 48.981 (3) (c) 5p. that the person has abused or neglected a child.

48.685 Note d. Information maintained by the department regarding any substantiated reports of child abuse or neglect against the person.

48.685(2)(b)1.e. e. Information maintained by the department of health services under this section and under ss. 48.623 (6) (b), 48.651 (2m), 48.75 (1m), 48.979 (1) (b), and 120.13 (14) regarding any denial to the person of a license, continuation or renewal of a license, certification, or a contract to operate an entity, or of payments under s. 48.623 (6) for operating an entity, for a reason specified in sub. (4m) (a) 1. to 5. and regarding any denial to the person of employment at, a contract with, or permission to reside at an entity or of permission to reside with a caregiver specified in sub. (1) (ag) 1. am. for a reason specified in sub. (4m) (b) 1. to 5. If the information obtained under this subd. 1. e. indicates that the person has been denied a license, continuation or renewal of a license, certification, a contract, payments, employment, or permission to reside as described in this subd. 1. e., the entity need not obtain the information specified in subd. 1. a. to d.

48.685(2)(b)2. 2. In addition to obtaining the information specified in subd. 1. with respect to a caregiver specified in sub. (1) (ag) 1. a. of a child care center that is licensed under s. 48.65 or established or contracted for under s. 120.13 (14) or of a child care provider that is certified under s. 48.651, the child care center or child care provider shall obtain information that is contained in the sex offender registry under s. 301.45 regarding whether the person has committed a sex offense that is a serious crime.

48.685(2)(b)4. 4. Subdivisions 1. and 2. do not apply with respect to a nonclient resident or person under 18 years of age, but not under 12 years of age, who is a caregiver of a child care center that is licensed under s. 48.65 or established or contracted for under s. 120.13 (14) or of a child care provider that is certified under s. 48.651 and with respect to whom the department, a county department, an agency contracted with under s. 48.651 (2), or a school board is required under par. (am) (intro.) to obtain the information specified in par. (am) 1. to 5.

48.685(2)(bb) (bb) If information obtained under par. (am) or (b) 1. indicates a charge of a serious crime, but does not completely and clearly indicate the final disposition of the charge, the department, county department, agency contracted with under s. 48.651 (2), child welfare agency, school board, or entity shall make every reasonable effort to contact the clerk of courts to determine the final disposition of the charge. If a background information form under sub. (6) (a) or (am) indicates a charge or a conviction of a serious crime, but information obtained under par. (am) or (b) 1. does not indicate such a charge or conviction, the department, county department, agency contracted with under s. 48.651 (2), child welfare agency, school board, or entity shall make every reasonable effort to contact the clerk of courts to obtain a copy of the criminal complaint and the final disposition of the complaint. If information obtained under par. (am) or (b) 1., a background information form under sub. (6) (a) or (am), or any other information indicates a conviction of a violation of s. 940.19 (1), 940.195, 940.20, 941.30, 942.08, 947.01 (1), or 947.013 obtained not more than 5 years before the date on which that information was obtained, the department, county department, agency contracted with under s. 48.651 (2), child welfare agency, school board, or entity shall make every reasonable effort to contact the clerk of courts to obtain a copy of the criminal complaint and judgment of conviction relating to that violation.

48.685(2)(bd) (bd) Notwithstanding pars. (am) and (b) 1., the department, a county department, an agency contracted with under s. 48.651 (2), a child welfare agency, or a school board is not required to obtain the information specified in par. (am) 1. to 5., and an entity is not required to obtain the information specified in par. (b) 1. a. to e., with respect to a person under 18 years of age whose background information form under sub. (6) (am) indicates that the person is not ineligible to be employed at, contracted with, or permitted to reside at an entity or permitted to reside with a caregiver specified under sub. (1) (ag) 1. am. of the entity for a reason specified in sub. (4m) (b) 1. to 5. and with respect to whom the department, county department, contracted agency, child welfare agency, school board, or entity otherwise has no reason to believe that the person is ineligible to be employed, contracted with, or permitted to reside at an entity for any of those reasons. This paragraph does not preclude the department, a county department, an agency contracted with under s. 48.651 (2), a child welfare agency, or a school board from obtaining, at its discretion, the information specified in par. (am) 1. to 5. with respect to a person described in this paragraph who is a nonclient resident or a prospective nonclient resident of an entity.

48.685(2)(bg) (bg) If an entity employs or contracts with a caregiver for whom, within the last year, the information required under par. (b) 1. a. to c. and e. has already been obtained by another entity, the entity may obtain that information from that other entity, which shall provide the information, if possible, to the requesting entity. If an entity cannot obtain the information required under par. (b) 1. a. to c. and e. from another entity or if an entity has reasonable grounds to believe that any information obtained from another entity is no longer accurate, the entity shall obtain that information from the sources specified in par. (b) 1. a. to c. and e.

48.685(2)(bm) (bm) If the person who is the subject of the search under par. (am), (ar), or (b) 1. is not a resident of this state, or if at any time within the 3 years preceding the date of the search that person has not been a resident of this state, or if the department, county department, agency contracted with under s. 48.651 (2), child welfare agency, school board, or entity determines that the person's employment, licensing, or state court records provide a reasonable basis for further investigation, the department, county department, contracted agency, child welfare agency, school board, or entity shall make a good faith effort to obtain from any state or other United States jurisdiction in which the person is a resident or was a resident within the 3 years preceding the date of the search information that is equivalent to the information specified in par. (am) 1., (ar), or (b) 1. a. The department, county department, contracted agency, child welfare agency, school board, or entity may require the person to be fingerprinted on 2 fingerprint cards, each bearing a complete set of the person's fingerprints, or by other technologies approved by law enforcement agencies. The department of justice may provide for the submission of the fingerprint cards or fingerprints by other technologies to the federal bureau of investigation for the purposes of verifying the identity of the person fingerprinted and obtaining records of his or her criminal arrests and convictions.

48.685(2)(br) (br) If the person who is the subject of a search under par. (am) or (b) 1. has, or is seeking, a license to operate a child care center under s. 48.65, certification as a child care provider under s. 48.651, or a contract under s. 120.13 (14) to operate a child care program, or is an adult nonclient resident or caregiver of such an entity, and if the entity is receiving, or wishes to receive, payment under s. 49.155 for providing child care services, the department, county department, agency contracted with under s. 48.651 (2), or school board shall require the person to be fingerprinted on 2 fingerprint cards, each bearing a complete set of the person's fingerprints, or by other technologies approved by law enforcement agencies, unless the person has previously been fingerprinted under this paragraph. The department of justice may provide for the submission of the fingerprint cards or fingerprints by other technologies to the federal bureau of investigation for the purposes of verifying the identity of the person fingerprinted and obtaining records of his or her criminal arrests and convictions.

48.685(2)(c) (c)

48.685(2)(c)1.1. If the person who is the subject of the search under par. (am) is seeking an initial license to operate a foster home or is seeking relicensure after a break in licensure, the department, county department, or child welfare agency shall request under 42 USC 16962 (b) a fingerprint-based check of the national crime information databases, as defined in 28 USC 534 (f) (3) (A). If that person is seeking subsidized guardianship payments under s. 48.623 (6), the department in a county having a population of 750,000 or more or county department shall request that fingerprint-based check. The department, county department, or child welfare agency may release any information obtained under this subdivision only as permitted under 42 USC 16962 (e).

48.685(2)(c)2. 2. If the person who is the subject of the search under par. (am) is seeking a license to operate a foster home or is an adult nonclient resident of the foster home and if the person or adult nonclient resident is not, or at any time within the 5 years preceding the date of the search has not been, a resident of this state, the department, county department, or child welfare agency shall check any child abuse or neglect registry maintained by any state or other U.S. jurisdiction in which the person or adult nonclient resident is a resident or was a resident within those 5 years for information that is equivalent to the information specified in par. (am) 4. If that person is seeking subsidized guardianship payments under s. 48.623 (6) or is an adult nonclient resident of the home of that person and if the person or adult nonclient resident is not, or at any time within the 5 years preceding the date of the search has not been, a resident of this state, the department in a county having a population of 750,000 or more or county department shall conduct that child abuse or neglect registry check. The department, county department, or child welfare agency may not use any information obtained under this subdivision for any purpose other than a search of the person's background under par. (am).

48.685(2)(d) (d) Every entity shall maintain, or shall contract with another person to maintain, the most recent background information obtained on a caregiver under par. (b). The information shall be made available for inspection by authorized persons, as defined by the department by rule.

48.685(3) (3)

48.685(3)(a)(a) Subject to par. (am), every 4 years or at any time within that period that the department, a county department, or a child welfare agency considers appropriate, the department, county department, or child welfare agency shall request the information specified in sub. (2) (am) 1. to 5. for all caregivers specified in sub. (1) (ag) 1. b. who are licensed, certified, or contracted to operate an entity, or who are receiving payments under s. 48.623 (6) for operating an entity, and for all persons who are nonclient residents of such a caregiver.

48.685(3)(am) (am)

48.685(3)(am)1.1. Every year or at any time within that period that the department, a county department, an agency contracted with under s. 48.651 (2), or a school board considers appropriate, the department, county department, contracted agency, or school board shall request the information specified in sub. (2) (am) 1. to 5. and (ar) for all caregivers specified in sub. (1) (ag) 1. b. who are licensed under s. 48.65 to operate a child care center, certified as a child care provider under s. 48.651, or contracted under s. 120.13 (14) to operate a child care center, for all persons who are nonclient residents of such a caregiver, and for all persons under 18 years of age, but not under 12 years of age, who are caregivers specified in sub. (1) (ag) 1. a. of such a caregiver.

48.685(3)(am)2m. 2m. Annually, by January 1, the department shall submit a report to the appropriate standing committees of the legislature under s. 13.172 (3) describing the information collected under subd. 1. with respect to caregivers specified in sub. (1) (ag) 1. b. who are licensed under s. 48.65 to operate a child care center, certified as a child care provider under s. 48.651, or contracted under s. 120.13 (14) to operate a child care center, specifically any information indicating that such a caregiver is ineligible under sub. (4m) (a) to be so licensed, certified, or contracted, and describing any action taken in response to the receipt of information under subd. 1. indicating that such a caregiver is so ineligible.

48.685(3)(b) (b) Subject to par. (bm), every 4 years or at any time within that period that an entity considers appropriate, the entity shall request the information specified in sub. (2) (b) 1. a. to e. for all persons who are caregivers specified in sub. (1) (ag) 1. a. or am. of the entity and for all nonclient residents of a caregiver specified in sub. (1) (ag) 1. am. of the entity.

48.685(3)(bm) (bm) Every year or at any time within that period that a child care center that is licensed under s. 48.65 or established or contracted for under s. 120.13 (14) or a child care provider that is certified under s. 48.651 considers appropriate, the child care center or child care provider shall request the information specified in sub. (2) (b) 1. a. to e. and 2. for all persons who are caregivers specified in sub. (1) (ag) 1. a. of the child care center or child care provider who are 18 years of age or over.

48.685(3m) (3m) Notwithstanding subs. (2) (b) 1. and (3) (b), if the department, a county department, an agency contracted with under s. 48.651 (2), a child welfare agency, or a school board has obtained the information required under sub. (2) (am) or (3) (a) or (am) with respect to a person who is a caregiver specified in sub. (1) (ag) 1. b. and that person is also an employee, contractor, or nonclient resident of an entity, the entity is not required to obtain the information specified in sub. (2) (b) 1. or (3) (b) with respect to that person.

48.685(4) (4) An entity that violates sub. (2), (3) or (4m) (b) may be required to forfeit not more than $1,000 and may be subject to other sanctions specified by the department by rule.

48.685(4m) (4m)

48.685(4m)(a)(a) Notwithstanding s. 111.335, and except as provided in par. (ad) and sub. (5), the department may not license, or continue or renew the license of, a person to operate an entity, the department in a county having a population of 500,000 or more, a county department, or an agency contracted with under s. 48.651 (2) may not certify a child care provider under s. 48.651, a county department or a child welfare agency may not license, or renew the license of, a foster home under s. 48.62, the department in a county having a population of 750,000 or more or a county department may not provide subsidized guardianship payments to an interim caretaker under s. 48.623 (6), and a school board may not contract with a person under s. 120.13 (14), if the department, county department, contracted agency, child welfare agency, or school board knows or should have known any of the following:

48.685(4m)(a)1. 1. That the person has been convicted of a serious crime or, if the person is an applicant for issuance or continuation of a license to operate a child care center or for initial certification under s. 48.651 or for renewal of that certification or if the person is proposing to contract with a school board under s. 120.13 (14) or to renew a contract under that subsection, that the person has been convicted of a serious crime or adjudicated delinquent on or after his or her 12th birthday for committing a serious crime or that the person is the subject of a pending criminal charge or delinquency petition alleging that the person has committed a serious crime on or after his or her 12th birthday.

48.685(4m)(a)3. 3. That a unit of government or a state agency, as defined in s. 16.61 (2) (d), has made a finding that the person has abused or neglected any client or misappropriated the property of any client.

48.685(4m)(a)4. 4. That a final determination has been made under s. 48.981 (3) (c) 5m. or, if a contested case hearing is held on such a determination, a final decision has been made under s. 48.981 (3) (c) 5p. that the person has abused or neglected a child.

Effective date text 4. That a determination has been made under s. 48.981 (3) (c) 4. that the person has abused or neglected a child.

48.685(4m)(a)5. 5. That, in the case of a position for which the person must be credentialed by the department of safety and professional services, the person's credential is not current or is limited so as to restrict the person from providing adequate care to a client.

48.685(4m)(ad) (ad) The department, a county department, or a child welfare agency may license a foster home under s. 48.62; the department may license a child care center under s. 48.65; the department in a county having a population of 500,000 or more, a county department, or an agency contracted with under s. 48.651 (2) may certify a child care provider under s. 48.651;the department in a county having a population of 750,000 or more or a county department may provide subsidized guardianship payments to an interim caretaker under s. 48.623 (6); and a school board may contract with a person under s. 120.13 (14), conditioned on the receipt of the information specified in sub. (2) (am) and (ar) indicating that the person is not ineligible to be licensed, certified, provided payments, or contracted with for a reason specified in par. (a) 1. to 5.

48.685(4m)(b) (b) Notwithstanding s. 111.335, and except as provided in sub. (5), an entity may not employ or contract with a caregiver specified in sub. (1) (ag) 1. a. or am. or permit a nonclient resident to reside at the entity or with a caregiver specified in sub. (1) (ag) 1. am. of the entity if the entity knows or should have known any of the following:

48.685(4m)(b)1. 1. That the person has been convicted of a serious crime or, if the person is a caregiver or nonclient resident of a child care center that is licensed under s. 48.65 or established or contracted for under s. 120.13 (14) or of a child care provider that is certified under s. 48.651, that the person has been convicted of a serious crime or adjudicated delinquent on or after his or her 12th birthday for committing a serious crime or that the person is the subject of a pending criminal charge or delinquency petition alleging that the person has committed a serious crime on or after his or her 12th birthday.

48.685(4m)(b)3. 3. That a unit of government or a state agency, as defined in s. 16.61 (2) (d), has made a finding that the person has abused or neglected any client or misappropriated the property of any client.

48.685(4m)(b)4. 4. That a final determination has been made under s. 48.981 (3) (c) 5m. or, if a contested case hearing is held on such a determination, a final decision has been made under s. 48.981 (3) (c) 5p. that the person has abused or neglected a child.

Effective date text 4. That a determination has been made under s. 48.981 (3) (c) 4. that the person has abused or neglected a child.

48.685(4m)(b)5. 5. That, in the case of a position for which the person must be credentialed by the department of safety and professional services, the person's credential is not current or is limited so as to restrict the person from providing adequate care to a client.

48.685(4m)(c) (c) If the background information form completed by a person under sub. (6) (am) indicates that the person is not ineligible to be employed or contracted with for a reason specified in par. (b) 1. to 5., an entity may employ or contract with the person for not more than 60 days pending the receipt of the information sought under sub. (2) (am) or (b) 1. If the background information form completed by a person under sub. (6) (am) indicates that the person is not ineligible to be permitted to reside at an entity or with a caregiver specified in sub. (1) (ag) 1. am. for a reason specified in par. (b) 1. to 5. and if an entity otherwise has no reason to believe that the person is ineligible to be permitted to reside at an entity or with that caregiver for any of those reasons, the entity may permit the person to reside at the entity or with the caregiver for not more than 60 days pending receipt of the information sought under sub. (2) (am) or (b) 1. An entity shall provide supervision for a person who is employed, contracted with, or permitted to reside as permitted under this paragraph.

48.685(5) (5)

48.685(5)(a)(a) Subject to pars. (bm) and (br), the department may license to operate an entity, the department in a county having a population of 500,000 or more, a county department, or an agency contracted with under s. 48.651 (2) may certify under s. 48.651, a county department or a child welfare agency may license under s. 48.62, the department in a county having a population of 750,000 or more or a county department may provide subsidized guardianship payments under s. 48.623 (6), and a school board may contract with under s. 120.13 (14) a person who otherwise may not be licensed, certified, or contracted with for a reason specified in sub. (4m) (a) 1. to 5., and an entity may employ, contract with, or permit to reside at the entity or permit to reside with a caregiver specified in sub. (1) (ag) 1. am. of the entity a person who otherwise may not be employed, provided payments, contracted with, or permitted to reside at the entity or with that caregiver for a reason specified in sub. (4m) (b) 1. to 5., if the person demonstrates to the department, the county department, the contracted agency, the child welfare agency, or the school board or, in the case of an entity that is located within the boundaries of a reservation, to the person or body designated by the Indian tribe under sub. (5d) (a) 3., by clear and convincing evidence and in accordance with procedures established by the department by rule or by the tribe that he or she has been rehabilitated.

48.685(5)(bm) (bm) For purposes of licensing a foster home for the placement of a child on whose behalf foster care maintenance payments under s. 48.62 (4) will be provided or of providing subsidized guardianship payments to an interim caretaker under s. 48.623 (6), no person who has been convicted of any of the following offenses may be permitted to demonstrate that he or she has been rehabilitated:

48.685(5)(bm)1. 1. An offense under ch. 948 that is a felony.

48.685(5)(bm)2. 2. A violation of s. 940.19 (3), 1999 stats., or of s. 940.19 (2), (4), (5) or (6) or 940.20 (1) or (1m), if the victim is the spouse of the person.

48.685(5)(bm)3. 3. A violation of s. 943.23 (1m) or (1r), 1999 stats., or of s. 940.01, 940.02, 940.03, 940.05, 940.06, 940.21, 940.225 (1), (2) or (3), 940.23, 940.305, 940.31, 941.20 (2) or (3), 941.21, 943.10 (2), 943.23 (1g) or 943.32 (2).

48.685(5)(bm)4. 4. A violation of s. 940.19 (3), 1999 stats., or of s. 125.075 (1), 125.085 (3) (a) 2., 125.105 (2) (b), 125.66 (3), 125.68 (12), 940.09, 940.19 (2), (4), (5), or (6), 940.20, 940.203, 940.205, 940.207, or 940.25, a violation of s. 346.63 (1), (2), (5), or (6) that is a felony under s. 346.65 (2) (am) 5., 6., or 7., or (f), (2j) (d), or (3m), or an offense under ch. 961 that is a felony, if committed not more than 5 years before the date of the investigation under sub. (2) (am).

48.685(5)(br) (br) For purposes of licensing a person to operate a child care center under s. 48.65, certifying a child care provider under s. 48.651, or contracting with a person under s. 120.13 (14) to operate a child care center or of permitting a person to be a nonclient resident or caregiver specified in sub. (1) (ag) 1. a. of a child care center or child care provider, no person who has been convicted or adjudicated delinquent on or after his or her 12th birthday for committing any of the following offenses or who is the subject of a pending criminal charge or delinquency petition alleging that the person has committed any of the following offenses on or after his or her 12th birthday may be permitted to demonstrate that he or she has been rehabilitated:

48.685(5)(br)1. 1. An offense under ch. 948 that is a felony, other than a violation of s. 948.22 (2) or 948.51 (2).

48.685(5)(br)2. 2. A violation of s. 940.19 (3), 1999 stats., or of s. 940.19 (2), (4), (5), or (6) or 940.20 (1) or (1m), if the victim is the spouse of the person.

48.685(5)(br)3. 3. A violation of s. 940.01, 940.02, 940.03, 940.05, 940.06, 940.21, 940.225 (1), (2), or (3), 940.23, 940.305, 940.31, 941.20 (2) or (3), 941.21, 943.10 (2), or 943.32 (2).

48.685(5)(br)3m. 3m. Except for purposes of permitting a person to be a nonclient resident or caregiver specified in sub. (1) (ag) 1. a. of a child care center or child care provider, a violation of s. 943.201, 943.203, 943.32 (2), or 943.38 (1) or (2); a violation of s. 943.34 (1), 943.395 (1), 943.41 (3) (e), (4) (a), (5), (6), or (6m), 943.45 (1), 943.455 (2), 943.46 (2), 943.47 (2), 943.50 (1m), or 943.70 (2) (a) or (am) or (3) (a) that is a felony; or an offense under subch. IV of ch. 943 that is a felony.

48.685(5)(br)4. 4. A violation of sub. (2), (3), (4m) (b), or (6), if the violation involves the provision of false information to or the intentional withholding of information from the department, a county department, an agency contracting under s. 48.651 (2), a school board, or an entity.

48.685(5)(br)5. 5. An offense involving fraudulent activity as a participant in the Wisconsin Works program under ss. 49.141 to 49.161, including as a recipient of a child care subsidy under s. 49.155, or as a recipient of aid to families with dependent children under s. 49.19, medical assistance under subch. IV of ch. 49, food stamps benefits under the food stamp program under 7 USC 2011 to 2036, supplemental security income payments under s. 49.77, payments for the support of children of supplemental security income recipients under s. 49.775, or health care benefits under the Badger Care health care program under s. 49.665.

48.685(5)(br)6. 6. A violation of s. 125.075 (1), 125.085 (3) (a) 2., 125.105 (2) (b), 125.66 (3), 125.68 (12), 940.09, 940.19 (2), (4), (5), or (6), 940.20, 940.203, 940.205, 940.207, 940.25, or 943.23 (1g), a violation of s. 948.51 (2) that is a felony under s. 948.51 (3) (b) or (c), a violation of s. 346.63 (1), (2), (5), or (6) that is a felony under s. 346.65 (2) (am) 5., 6., or 7., or (f), (2j) (d), or (3m), or an offense under ch. 961 that is a felony, if the person completed his or her sentence, including any probation, parole, or extended supervision, or was discharged by the department of corrections, less than 5 years before the date of the investigation under sub. (2) (am) or (b) 1.

48.685(5)(br)7. 7. A violation of s. 948.22 (2), if the person completed his or her sentence, including any probation, parole, or extended supervision, or was discharged by the department of corrections, less than 5 years before the date of the investigation under sub. (2) (am) or (b) 1., unless the person has paid all arrearages due and is meeting his or her current support obligations.

48.685(5c) (5c)

48.685(5c)(a)(a) Any person who is permitted but fails under sub. (5) (a) to demonstrate to the department, an agency contracted with under s. 48.651 (2), or a child welfare agency that he or she has been rehabilitated may appeal to the secretary or his or her designee. Any person who is adversely affected by a decision of the secretary or his or her designee under this paragraph has a right to a contested case hearing under ch. 227.

48.685(5c)(b) (b) Any person who is permitted but fails under sub. (5) (a) to demonstrate to the county department that he or she has been rehabilitated may appeal to the director of the county department or his or her designee. Any person who is adversely affected by a decision of the director or his or her designee under this paragraph has a right to appeal the decision under ch. 68.

48.685(5c)(c) (c) Any person who is permitted but fails under sub. (5) (a) to demonstrate to the school board that he or she has been rehabilitated may appeal to the state superintendent of public instruction or his or her designee. Any person who is adversely affected by a decision of the state superintendent or his or her designee under this paragraph has a right to a contested case hearing under ch. 227.

48.685(5d) (5d)

48.685(5d)(a)(a) Any Indian tribe that chooses to conduct rehabilitation reviews under sub. (5) shall submit to the department a rehabilitation review plan that includes all of the following:

48.685(5d)(a)1. 1. The criteria to be used to determine if a person has been rehabilitated.

48.685(5d)(a)2. 2. The title of the person or body designated by the Indian tribe to whom a request for review must be made.

48.685(5d)(a)3. 3. The title of the person or body designated by the Indian tribe to determine whether a person has been rehabilitated.

48.685(5d)(a)3m. 3m. The title of the person or body, designated by the Indian tribe, to whom a person may appeal an adverse decision made by the person specified under subd. 3. and whether the Indian tribe provides any further rights to appeal.

48.685(5d)(a)4. 4. The manner in which the Indian tribe will submit information relating to a rehabilitation review to the department so that the department may include that information in its report to the legislature required under sub. (5g).

48.685(5d)(a)5. 5. A copy of the form to be used to request a review and a copy of the form on which a written decision is to be made regarding whether a person has demonstrated rehabilitation.

48.685(5d)(b) (b) If, within 90 days after receiving the plan, the department does not disapprove the plan, the plan shall be considered approved. If, within 90 days after receiving the plan, the department disapproves the plan, the department shall provide notice of that disapproval to the Indian tribe in writing, together with the reasons for the disapproval. The department may not disapprove a plan unless the department finds that the plan is not rationally related to the protection of clients. If the department disapproves the plan, the Indian tribe may, within 30 days after receiving notice of the disapproval, request that the secretary review the department's decision. A final decision under this paragraph is not subject to further review under ch. 227.

48.685(5g) (5g) Beginning on January 1 1999, and annually thereafter, the department shall submit a report to the legislature under s. 13.172 (2) that specifies the number of persons in the previous year who have requested to demonstrate that they have been rehabilitated under sub. (5) (a), the number of persons who successfully demonstrated that they have been rehabilitated under sub. (5) (a) and the reasons for the success or failure of a person who has attempted to demonstrate that he or she has been rehabilitated.

48.685(5m) (5m) Notwithstanding s. 111.335, the department may refuse to license a person to operate an entity, a county department or a child welfare agency may refuse to license a foster home under s. 48.62, the department in a county having a population of 750,000 or more or a county department may refuse to provide subsidized guardianship payments to a person under s. 48.623 (6), and an entity may refuse to employ or contract with a caregiver or permit a nonclient resident to reside at the entity or with a caregiver specified in sub. (1) (ag) 1. am. of the entity if the person has been convicted of an offense that is not a serious crime, but that is, in the estimation of the department, county department, child welfare agency, or entity, substantially related to the care of a client. Notwithstanding s. 111.335, the department may refuse to license a person to operate a child care center, the department in a county having a population of 500,000 or more, a county department, or an agency contracted with under s. 48.651 (2) may refuse to certify a child care provider under s. 48.651, a school board may refuse to contract with a person under s. 120.13 (14), and a child care center that is licensed under s. 48.65 or established or contracted for under s. 120.13 (14) or a child care provider that is certified under s. 48.651 may refuse to employ or contract with a caregiver or permit a nonclient resident to reside at the child care center or child care provider if the person has been convicted of or adjudicated delinquent on or after his or her 12th birthday for an offense that is not a serious crime, but that is, in the estimation of the department, county department, contracted agency, school board, child care center, or child care provider, substantially related to the care of a client.

48.685(6) (6)

48.685(6)(a)(a) The department shall require any person who applies for issuance, continuation, or renewal of a license to operate an entity, the department in a county having a population of 500,000 or more, a county department, or an agency contracted with under s. 48.651 (2) shall require any child care provider who applies for initial certification under s. 48.651 or for renewal of that certification, a county department or a child welfare agency shall require any person who applies for issuance or renewal of a license to operate a foster home under s. 48.62, the department in a county having a population of 750,000 or more or a county department shall require any person who applies for subsidized guardianship payments under s. 48.623 (6), and a school board shall require any person who proposes to contract with the school board under s. 120.13 (14) or to renew a contract under that subsection, to complete a background information form that is provided by the department.

48.685(6)(am) (am) Except as provided in this paragraph, every 4 years an entity shall require all of its caregivers and all nonclient residents of the entity or of a caregiver specified in sub. (1) (ag) 1. am. of the entity to complete a background information form that is provided to the entity by the department. Every year a child care center that is licensed under s. 48.65 or established or contracted for under s. 120.13 (14) or a child care provider that is certified under s. 48.651 shall require all of its caregivers and nonclient residents to complete a background information form that is provided to the child care center or child care provider by the department.

48.685(6)(b) (b)

48.685(6)(b)1.1. For caregivers who are licensed by the department, for persons under 18 years of age, but not under 12 years of age, who are caregivers of a child care center that is licensed under s. 48.65 or established or contracted for under s. 120.13 (14) or of a child care provider that is certified under s. 48.651, for persons who are nonclient residents of an entity that is licensed by the department, and for other persons specified by the department by rule, the entity shall send the background information form to the department.

48.685(6)(b)2. 2. For caregivers who are licensed or certified by a county department or an agency contracted with under s. 48.651 (2), for persons who are nonclient residents of an entity that is licensed or certified by a county department or an agency contracted with under s. 48.651 (2), and for other persons specified by the department by rule, the entity shall send the background information form to the county department or contracted agency.

48.685(6)(b)3. 3. For caregivers who are licensed by a child welfare agency, for persons who are nonclient residents of an entity that is licensed by a child welfare agency and for other persons specified by the department by rule, the entity shall send the background information form to the child welfare agency.

48.685(6)(b)4. 4. For caregivers who are contracted with by a school board, for persons who are nonclient residents of an entity that is contracted with by a school board and for other persons specified by the department by rule, the entity shall send the background information form to the school board.

48.685(6)(c) (c) A person who provides false information on a background information form required under this subsection may be required to forfeit not more than $1,000 and may be subject to other sanctions specified by the department by rule.

48.685(7) (7) The department shall do all of the following:

48.685(7)(c) (c) Conduct throughout the state periodic training sessions that cover criminal background investigations; reporting and investigating misappropriation of property or abuse or neglect of a client; and any other material that will better enable entities to comply with the requirements of this section.

48.685(7)(d) (d) Provide a background information form that requires the person completing the form to include his or her date of birth on the form.

48.685(8) (8) The department, the department of health services, a county department, an agency contracted with under s. 48.651 (2), a child welfare agency, or a school board may charge a fee for obtaining the information required under sub. (2) (am) or (ar) or (3) (a) or (am), for providing information to an entity to enable the entity to comply with sub. (2) (b) 1. or (3) (b), or for obtaining and submitting fingerprints under sub. (2) (bm) or (br). The fee may not exceed the reasonable cost of obtaining the information or of obtaining and submitting fingerprints. No fee may be charged to a nurse aide, as defined in s. 146.40 (1) (d), for obtaining or maintaining information or for obtaining and submitting fingerprints if to do so would be inconsistent with federal law.

48.685 History History: 1997 a. 27, 237, 281; 1999 a. 9, 32, 56, 185, 186; 2001 a. 109; 2003 a. 321; 2005 a. 149, 184, 277; 2007 a. 20 ss. 1346 to 1358, 9121 (6) (a); 2007 a. 97, 111, 116, 130, 153; 2009 a. 28, 76, 94, 185; 2011 a. 32, 35, 87, 258; 2013 a. 20; s. 13.92 (2) (i).

48.685 Annotation Wisconsin's caregiver law, as enforced in this case under sub. (5) (br) 5., is constitutional. The caregiver law did not violate the petitioner's due process rights because the state provided adequate post-deprivation remedies. Petitioner's equal protection claim failed because the law does pass the rational basis test. Regardless of whether the law is rationally related to the goal of protecting children, the law is rationally related to the legitimate purpose of prohibiting individuals who dishonestly benefitted from government welfare in the past from obtaining government funding in the form of childcare subsidies. Brown v. Department of Children and Families, 2012 WI App 61, 341 Wis. 2d 449, 819 N.W.2d 827, 11-1350.

48.685 Annotation Sections 48.72 and 227.44 governed the appeal of the revocation of a child care license under sub. (5) (br) and granted the license holder the right to a contested case hearing on the appeal of the revocation. Jamerson v. Department of Children & Families, 2013 WI 7, 345 Wis. 2d 205, 824 N.W.2d 822, 11-0593.

48.685 Annotation Jamerson instructs that prior to establishing that a conviction satisfies the requirements of sub. (5) (br) 5., evidence must clearly show that the conviction was for fraudulent activity. The title of the conviction and an uncorroborated criminal complaint presented at the administrative appeal hearing were insufficient to meet this standard. Blake v. Racine County Human Services Department, 2013 WI App 45, 347 Wis. 2d 499, 831 N.W.2d 439, 12-0031.



48.69 Probationary licenses.

48.69  Probationary licenses. Except as provided under s. 48.715 (6) and (7), if any child welfare agency, shelter care facility, group home, or child care center that has not been previously issued a license under s. 48.66 (1) (a) applies for a license, meets the minimum requirements for a license established under s. 48.67, and pays the applicable fee referred to in s. 48.68 (1), the department shall issue a probationary license to that child welfare agency, shelter care facility, group home, or child care center. A probationary license is valid for up to 6 months after the date of issuance unless renewed under this section or suspended or revoked under s. 48.715. Before a probationary license expires, the department shall inspect the child welfare agency, shelter care facility, group home, or child care center holding the probationary license and, except as provided under s. 48.715 (6) and (7), if the child welfare agency, shelter care facility, group home, or child care center meets the minimum requirements for a license established under s. 48.67, the department shall issue a license under s. 48.66 (1) (a). A probationary license issued under this section may be renewed for one 6-month period.

48.69 History History: 1975 c. 307; 1977 c. 271; 1985 a. 176; 1993 a. 375; 1997 a. 191, 237; 1999 a. 9; 2009 a. 185.



48.70 Provisions of licenses.

48.70  Provisions of licenses.

48.70(1) (1)  General. Each license shall state the name of the person licensed, the premises included under the license, the maximum number of children who can be received and their age and sex and such additional information and special conditions as the department may prescribe.

48.70(2) (2) Special provisions for child welfare agency licenses. A license to a child welfare agency shall also specify the kind of child welfare work the agency is authorized to undertake, whether the agency may accept guardianship of children, whether the agency may place children in foster homes, and if so, the area the agency is equipped to serve.

48.70(4) (4) Special provisions for county departments. Licenses to county departments shall specify whether the county department may accept guardianship of children and place children for adoption.

48.70 History History: 1973 c. 90; 1975 c. 307; 1977 c. 271; 1985 a. 176; 1993 a. 375, 446; 2009 a. 28.



48.715 Sanctions and penalties.

48.715  Sanctions and penalties.

48.715(1) (1) In this section, "licensee" means a person who holds a license under s. 48.66 (1) (a) or a probationary license under s. 48.69 to operate a child welfare agency, shelter care facility, group home, or child care center.

48.715(2) (2) If the department provides written notice of the grounds for a sanction, an explanation of the types of sanctions that may be imposed under this subsection and an explanation of the process for appealing a sanction imposed under this subsection, the department may order any of the following sanctions:

48.715(2)(a) (a) That a person stop operating a child welfare agency, shelter care facility, group home, or child care center if the child welfare agency, shelter care facility, group home, or child care center is without a license in violation of s. 48.66 (1) (a) or a probationary license in violation of s. 48.69.

48.715(2)(b) (b) That a person who employs a person who has had a license under s. 48.66 (1) (a) or a probationary license under s. 48.69 revoked within the previous 5 years terminate the employment of that person within 30 days after the date of the order. This paragraph includes employment of a person in any capacity, whether as an officer, director, agent or employee.

48.715(2)(c) (c) That a licensee stop violating any provision of licensure under s. 48.70 (1) or rule promulgated by the department under s. 48.658 (4) (a) or 48.67.

48.715(2)(d) (d) That a licensee submit a plan of correction for violation of any provision of licensure under s. 48.70 (1) or rule promulgated by the department under s. 48.658 (4) (a) or 48.67.

48.715(2)(e) (e) That a licensee implement and comply with a plan of correction provided by the department or previously submitted by the licensee and approved by the department.

48.715(2)(f) (f) That a licensee close the intake of any new children until all violations of the provisions of licensure under s. 48.70 (1) and the rules promulgated by the department under s. 48.658 (4) (a) or 48.67 are corrected.

48.715(2)(g) (g) That a licensee provide training for the licensee's staff members as specified by the department.

48.715(3) (3) If the department provides written notice of the grounds for a penalty, an explanation of the types of penalties that may be imposed under this subsection, and an explanation of the process for appealing a penalty imposed under this subsection, the department may impose any of the following penalties against a licensee or any other person who violates a provision of licensure under s. 48.70 (1) or rule promulgated by the department under s. 48.658 (4) (a) or 48.67 or who fails to comply with an order issued under sub. (2) by the time specified in the order:

48.715(3)(a) (a) A daily forfeiture amount per violation of not less than $10 nor more than $1,000. All of the following apply to a forfeiture under this paragraph:

48.715(3)(a)1. 1. Within the limits specified in this paragraph, the department may, by rule, set daily forfeiture amounts and payment deadlines based on the size and type of facility or agency and the seriousness of the violation. The department may set daily forfeiture amounts that increase periodically within the statutory limits if there is continued failure to comply with an order issued under sub. (2).

48.715(3)(a)2. 2. The department may directly assess a forfeiture imposed under this paragraph by specifying the amount of that forfeiture in the notice provided under this subsection.

48.715(3)(a)3. 3. A person against whom the department has assessed a forfeiture shall pay that forfeiture to the department within 10 days after receipt of notice of the assessment or, if that person contests that assessment under s. 48.72, within 10 days after receipt of the final decision after exhaustion of administrative review or, if that person petitions for judicial review under ch. 227, within 10 days after receipt of the final decision after exhaustion of judicial review. The department shall remit all forfeitures paid under this subdivision to the secretary of administration for deposit in the school fund.

48.715(3)(a)4. 4. The attorney general may bring an action in the name of the state to collect any forfeiture imposed under this paragraph that has not been paid as provided in subd. 3. The only contestable issue in an action under this subdivision is whether or not the forfeiture has been paid.

48.715(3)(b) (b) Suspension of the licensee's license for not more than 2 weeks.

48.715(3)(c) (c) Refusal to continue a license or a probationary license.

48.715(3)(d) (d) Revocation of a license or a probationary license as provided in sub. (4).

48.715(4) (4) If the department provides written notice of revocation and the grounds for revocation as provided in sub. (4m) and an explanation of the process for appealing a revocation under this subsection, the department may revoke a license issued under s. 48.66 (1) (a) or a probationary license issued under s. 48.69 for any of the following reasons:

48.715(4)(a) (a) The department has imposed a penalty on the licensee under sub. (3) and the licensee or a person under the supervision of the licensee either continues to violate or resumes violation of a rule promulgated under s. 48.658 (4) (a) or 48.67, a provision of licensure under s. 48.70 (1), or an order under this section forming any part of the basis for the penalty.

48.715(4)(b) (b) The licensee or a person under the supervision of the licensee has committed a substantial violation, as determined by the department, of a rule promulgated under s. 48.658 (4) (a) or 48.67, a provision of licensure under s. 48.70 (1), or an order under this section.

48.715(4)(c) (c) The licensee or a person under the supervision of the licensee has committed an action or has created a condition relating to the operation or maintenance of the child welfare agency, shelter care facility, group home, or child care center that directly threatens the health, safety, or welfare of any child under the care of the licensee.

48.715(4)(d) (d) The licensee or a person under the supervision of the licensee has violated, as determined by the department, a rule promulgated under s. 48.658 (4) (a) or 48.67, a provision of licensure under s. 48.70 (1), or an order under this section that is the same as or similar to a rule promulgated under s. 48.658 (4) (a) or 48.67, a provision of licensure under s. 48.70 (1), or an order under this section that the licensee or a person under the supervision of the licensee has violated previously.

48.715(4)(e) (e) The licensee has failed to apply for a continuance of the license within 30 days after receipt of the warning under s. 48.66 (5).

48.715(4g) (4g)

48.715(4g)(a)(a) If a person who has been issued a license under s. 48.66 (1) (a) or a probationary license under s. 48.69 to operate a child care center is convicted of a serious crime, as defined in s. 48.685 (1) (c) 3m., or if a caregiver specified in s. 48.685 (1) (ag) 1. a. or a nonclient resident, as defined in s. 48.685 (1) (bm), of the child care center is convicted or adjudicated delinquent for committing a serious crime on or after his or her 12th birthday, the department shall revoke the license of the child care center immediately upon providing written notice of revocation and the grounds for revocation and an explanation of the process for appealing the revocation.

48.715(4g)(b) (b) If a person who has been issued a license under s. 48.66 (1) (a) or a probationary license under s. 48.69 to operate a child care center is the subject of a pending criminal charge alleging that the person has committed a serious crime, as defined in s. 48.685 (1) (c) 3m., or if a caregiver specified in s. 48.685 (1) (ag) 1. a. or a nonclient resident, as defined in s. 48.685 (1) (bm), of the child care center is the subject of a pending criminal charge or delinquency petition alleging that the person has committed a serious crime on or after his or her 12th birthday, the department shall immediately suspend the license of the child care center until the department obtains information regarding the final disposition of the charge or delinquency petition indicating that the person is not ineligible to be licensed to operate a child care center.

48.715(4m) (4m)

48.715(4m)(a)(a) For a revocation under sub. (4) (a) or (d), the department shall provide to the licensee written notice of the revocation and the grounds for revocation not less than 30 days before the date of the revocation. The revocation will take effect only if the violation on which the revocation is based remains substantially uncorrected at the end of the 30-day notice period.

48.715(4m)(b) (b) For revocations under sub. (4) (b), (c) or (e), the department may revoke the license or probationary license immediately upon written notice to the licensee of the revocation and the grounds for revocation.

48.715(5) (5) The department may deny a license under s. 48.66 (1) (a) or a probationary license under s. 48.69 to any person who has had a license under s. 48.66 (1) (a) or a probationary license under s. 48.69 revoked within the previous 5 years.

48.715(6) (6) The department shall deny, suspend, restrict, refuse to renew, or otherwise withhold a license under s. 48.66 (1) (a) or a probationary license under s. 48.69 to operate a child welfare agency, group home, shelter care facility, or child care center, and the department of corrections shall deny, suspend, restrict, refuse to renew, or otherwise withhold a license under s. 48.66 (1) (b) to operate a secured residential care center for children and youth, for failure of the applicant or licensee to pay court-ordered payments of child or family support, maintenance, birth expenses, medical expenses, or other expenses related to the support of a child or former spouse or for failure of the applicant or licensee to comply, after appropriate notice, with a subpoena or warrant issued by the department or a county child support agency under s. 59.53 (5) and related to paternity or child support proceedings, as provided in a memorandum of understanding entered into under s. 49.857. Notwithstanding s. 48.72, an action taken under this subsection is subject to review only as provided in the memorandum of understanding entered into under s. 49.857 and not as provided in s. 48.72.

48.715(7) (7) The department shall deny an application for the issuance or continuation of a license under s. 48.66 (1) (a) or a probationary license under s. 48.69 to operate a child welfare agency, group home, shelter care facility, or child care center, or revoke such a license already issued, if the department of revenue certifies under s. 73.0301 that the applicant or licensee is liable for delinquent taxes or if the department of workforce development certifies under s. 108.227 that the applicant or licensee is liable for delinquent unemployment insurance contributions. An action taken under this subsection is subject to review only as provided under s. 73.0301 (5) or 108.227 (5) and not as provided in s. 48.72.

48.715 History History: 1991 a. 275; 1993 a. 375; 1995 a. 27; 1997 a. 27, 191, 237; 1999 a. 9, 32, 186; 2003 a. 33; 2005 a. 344; 2007 a. 20; 2009 a. 19, 76, 185; 2011 a. 258; 2013 a. 36.



48.72 Appeal procedure.

48.72  Appeal procedure. Except as provided in s. 48.715 (6) and (7), any person aggrieved by the department's refusal or failure to issue, renew, or continue a license or by any action taken by the department under s. 48.715 has the right to an administrative hearing provided for contested cases in ch. 227. To receive an administrative hearing under ch. 227, the aggrieved person shall send to the department a written request for a hearing under s. 227.44 within 10 days after the date of the department's refusal or failure to issue, renew, or continue a license or the department's action taken under s. 48.715. The department shall hold an administrative hearing under s. 227.44 within 30 days after receipt of the request for the administrative hearing unless the aggrieved person consents to an extension of that time period. Judicial review of the department's decision may be had by any party in the contested case as provided in ch. 227.

48.72 History History: 1991 a. 275; 1993 a. 375; 1997 a. 27, 191, 237; 2005 a. 293.



48.73 Inspection of licensees.

48.73  Inspection of licensees. The department may visit and inspect each child welfare agency, foster home, group home, and child care center licensed by the department, and for that purpose shall be given unrestricted access to the premises described in the license.

48.73 History History: 1979 c. 300; 1993 a. 446; 2009 a. 28, 185.



48.735 Immunization requirements; child care centers.

48.735  Immunization requirements; child care centers. The department, after notice to a child care center licensee, may suspend, revoke, or refuse to continue a child care center license in any case in which the department finds that there has been a substantial failure to comply with the requirements of s. 252.04.

48.735 History History: 1989 a. 120; 1993 a. 27; 1997 a. 27; 2009 a. 185.



48.737 Lead screening, inspection and reduction requirements; child care centers.

48.737  Lead screening, inspection and reduction requirements; child care centers. The department, after notice to a child care provider certified under s. 48.651, or a child care center that holds a license under s. 48.65 or a probationary license under s. 48.69, may suspend, revoke, or refuse to renew or continue a license or certification in any case in which the department finds that there has been a substantial failure to comply with any rule promulgated under s. 254.162, 254.168, or 254.172.

48.737 History History: 1993 a. 450, 491; 1997 a. 27; 2009 a. 185.



48.74 Authority of department to investigate alleged violations.

48.74  Authority of department to investigate alleged violations. Whenever the department is advised or has reason to believe that any person is violating any of the provisions of ss. 48.60, 48.62, 48.625 or 48.65, it shall make an investigation to determine the facts. For the purposes of this investigation, it shall have authority to inspect the premises where the violation is alleged to occur. If it finds that the person is violating any of the specified sections, it may either issue a license if the person is qualified or may institute a prosecution under s. 48.76.

48.74 History History: 1979 c. 300.



48.743 Community living arrangements for children.

48.743  Community living arrangements for children.

48.743(1)(1) In this section, "community living arrangement for children" means a residential care center for children and youth or a group home.

48.743(2) (2) Community living arrangements for children shall be subject to the same building and housing ordinances, codes, and regulations of the municipality or county as similar residences located in the area in which the facility is located.

48.743(3) (3) The department shall designate a subunit to keep records and supply information on community living arrangements for children under ss. 59.69 (15) (f), 60.63 (7), and 62.23 (7) (i) 6. The subunit shall be responsible for receiving all complaints regarding community living arrangements for children and for coordinating all necessary investigatory and disciplinary actions under the laws of this state and under the rules of the department relating to the licensing of community living arrangements for children.

48.743(4) (4) A community living arrangement for children with a capacity for 8 or fewer persons shall be a permissible use for purposes of any deed covenant which limits use of property to single-family or 2-family residences. A community living arrangement for children with a capacity for 15 or fewer persons shall be a permissible use for purposes of any deed covenant which limits use of property to more than 2-family residences. Covenants in deeds which expressly prohibit use of property for community living arrangements for children are void as against public policy.

48.743(5) (5) If a community living arrangement for children is required to obtain special zoning permission, as defined in s. 59.69 (15) (g), the department shall, at the request of the unit of government responsible for granting the special zoning permission, inspect the proposed facility and review the program proposed for the facility. After such inspection and review, the department shall transmit to the unit of government responsible for granting the special zoning permission a statement that the proposed facility and its proposed program have been examined and are either approved or disapproved by the department.

48.743 History History: 2007 a. 20.

48.743 Annotation A holding that a community living arrangement with a capacity of 10 persons was not barred by a deed covenant limiting use to a single-family residence. Crowley v. Knapp, 94 Wis. 2d 421, 288 N.W.2d 815 (1980). See also Overlook Farms v. Alternative Living, 143 Wis. 2d 485, 422 N.W.2d 131 (Ct. App. 1988).



48.745 Formal complaints regarding child welfare agencies and group homes.

48.745  Formal complaints regarding child welfare agencies and group homes.

48.745(1) (1) If a complaint is received by a child welfare agency operating a residential care center for children and youth or by a group home, the licensee shall attempt to resolve the complaint informally. Failing such resolution, the licensee shall inform the complaining party of the procedure for filing a formal complaint under this section.

48.745(2) (2) Any individual may file a formal complaint under this section regarding the general operation of a residential care center for children and youth or group home and shall not be subject to reprisals for doing so. All formal complaints regarding residential care centers for children and youth and group homes shall be filed with the county department on forms supplied by the county department unless the county department designates the department to receive formal complaints. The county department shall investigate or cause to be investigated each formal complaint. Records of the results of each investigation and the disposition of each formal complaint shall be kept by the county department and filed with the subunit of the department that licenses residential care centers for children and youth and group homes.

48.745(3) (3) Upon receipt of a formal complaint, the county department may investigate the premises and records and question the licensee, staff, and residents of the residential care center for children and youth or group home involved. The county department shall attempt to resolve the situation through negotiation and other appropriate means.

48.745(4) (4) If no resolution is reached, the county department shall forward the formal complaint, results of the investigation and any other pertinent information to the unit within the department which is empowered to take further action under this chapter against the facility. The unit shall review the complaint and may conduct further investigation, take enforcement action under this chapter or dismiss the complaint. The department shall notify the complainant in writing of the final disposition of the complaint and the reasons therefor. If the complaint is dismissed, the complainant is entitled to an administrative hearing conducted by the department to determine the reasonableness of the dismissal.

48.745(5) (5) If the county department designates the department to receive formal complaints, the subunit under s. 48.743 (3) shall receive the complaints and the department shall have all the powers and duties granted to the county department in this section.

48.745 History History: 1977 c. 205, 418; 1979 c. 175; 1985 a. 176; 2001 a. 59; 2007 a. 20.



48.75 Foster homes licensed by public licensing agencies and by child welfare agencies.

48.75  Foster homes licensed by public licensing agencies and by child welfare agencies.

48.75(1b) (1b) In this section, "public licensing agency" means a county department or, in a county having a population of 500,000 or more, the department.

48.75(1d) (1d) Child welfare agencies, if licensed to do so by the department, and public licensing agencies may license foster homes under the rules promulgated by the department under s. 48.67 governing the licensing of foster homes. A foster home license shall be issued for a term not to exceed 2 years from the date of issuance, is not transferable, and may be revoked by the child welfare agency or by the public licensing agency because the licensee has substantially and intentionally violated any provision of this chapter or of the rules of the department promulgated under s. 48.67 or because the licensee fails to meet the minimum requirements for a license. The licensee shall be given written notice of any revocation and the grounds for the revocation.

48.75(1g) (1g)

48.75(1g)(a)(a) A public licensing agency may license a foster home only if the foster home is located in the county of the public licensing agency, except that a public licensing agency may license a foster home located in another county if any of the following applies:

48.75(1g)(a)1. 1. The person who will be licensed to operate the foster home is a relative or a guardian of the child who will be placed in the foster home.

48.75(1g)(a)2. 2. A foster parent licensed by the public licensing agency moves to the other county with a child who has been placed in the foster parent's home and the license will allow the foster parent to continue to care for that child.

48.75(1g)(a)3. 3. The county of the public licensing agency issuing the license and the county in which the foster home is located are contiguous.

48.75(1g)(a)4. 4. The county of the public licensing agency issuing the license has a population of 500,000 or more and the placement is for adoption under s. 48.833 (1), 48.835, or 48.837.

48.75(1g)(a)5. 5. The public licensing agency of the county in which the prospective foster home is located requests the public licensing agency of another county to license the foster home.

48.75(1g)(b) (b) A license issued under this subsection shall specifically identify each child to be placed in the foster home and shall terminate on the removal of all of those children from the foster home.

48.75(1g)(c) (c) No license may be issued under par. (a) 1., 2., or 3. unless the public licensing agency issuing the license has notified the public licensing agency of the county in which the foster home will be located of its intent to issue the license and no license may be issued under par. (a) 2. or 3. unless the 2 public licensing agencies have entered into a written agreement under this paragraph. A public licensing agency is not required to enter into any agreement under this paragraph allowing the public licensing agency of another county to license a foster home within its jurisdiction. The written agreement shall include all of the following:

48.75(1g)(c)1. 1. A statement that the public licensing agency issuing the license has placement and care responsibility for the child as required under 42 USC 672 (a) (2) and has primary responsibility for providing services to the child who is placed in the foster home, as specified in the agreement.

48.75(1g)(c)2. 2. A statement that the public licensing agency issuing the license is responsible for the costs of the placement and any related costs, as specified in the agreement.

48.75(1g)(c)3. 3. A description of the procedures to be followed in providing emergency services to the child who is placed in the foster home and to the foster parent, as specified in the agreement.

48.75(1g)(cm) (cm) Notwithstanding that a written agreement under par. (c) is not required for the issuance of a license under par. (a) 1., the public licensing agency issuing the license shall have the responsibilities specified in par. (c) 1., shall be responsible for the costs specified in par. (c) 2., and shall have in place the procedures specified in par. (c) 3.

48.75(1g)(d) (d) If the public licensing agency issuing a license under par. (a) 2. or 3. violates the agreement under par. (c), the public licensing agency of the county in which the foster home is located may terminate the agreement and, subject to ss. 48.357 and 48.64, require the public licensing agency that issued the license to remove the child from the foster home within 30 days after receipt, by the public licensing agency that issued the license, of notification of the termination of the agreement.

48.75(1m) (1m) Each child welfare agency and public licensing agency shall provide the department of health services with information about each person who is denied a license for a reason specified in s. 48.685 (4m) (a) 1. to 5.

48.75(1r) (1r) At the time of initial licensure and license renewal, the child welfare agency or public licensing agency issuing a license under sub. (1d) or (1g) shall provide the licensee with written information relating to the monthly foster care rates and supplemental payments specified in s. 48.62 (4), including payment amounts, eligibility requirements for supplemental payments, and the procedures for applying for supplemental payments.

48.75(2) (2) Any foster home applicant or licensee of a public licensing agency or a child welfare agency may, if aggrieved by the failure to issue or renew its license or by revocation of its license, appeal as provided in s. 48.72.

48.75 History History: 1985 a. 176; 1985 a. 332 s. 251 (1); 1989 a. 336; 1993 a. 395, 446; 1995 a. 225; 1997 a. 27, 237; 1999 a. 9, 103; 2005 a. 232; 2007 a. 20 ss. 1362, 1363, 9121 (6) (a); 2007 a. 186; 2009 a. 28, 71.



48.76 Penalties.

48.76  Penalties. In addition to the sanctions and penalties provided in s. 48.715, any person who violates s. 48.60, 48.62, 48.625, 48.63 or 48.65 may be fined not more than $500 or imprisoned for not more than one year in county jail or both.

48.76 History History: 1977 c. 418 s. 929 (18); 1979 c. 300; 1991 a. 275; 1993 a. 375.



48.77 Injunction against violations.

48.77  Injunction against violations. In addition to the penalties provided in s. 48.76, the circuit courts shall have jurisdiction to prevent and restrain by injunction violations of s. 48.60, 48.62, 48.625, 48.63 or 48.65. It shall be the duty of the district attorneys, upon request of the department, to institute action for such injunction under ch. 813.

48.77 History History: Sup. Ct. Order, 67 Wis. 2d 585, 773 (1975); 1977 c. 418 s. 929 (18); 1979 c. 300.



48.78 Confidentiality of records.

48.78  Confidentiality of records.

48.78(1) (1) In this section, unless otherwise qualified, "agency" means the department, a county department, a licensed child welfare agency, or a licensed child care center.

48.78(2) (2)

48.78(2)(a)(a) No agency may make available for inspection or disclose the contents of any record kept or information received about an individual who is or was in its care or legal custody, except as provided under s. 48.371, 48.38 (5) (b) or (d) or (5m) (d), 48.396 (3) (bm) or (c) 1r., 48.432, 48.433, 48.48 (17) (bm), 48.57 (2m), 48.93, 48.981 (7), 938.396 (2m) (c) 1r., 938.51, or 938.78 or by order of the court.

48.78(2)(ag) (ag) Paragraph (a) does not prohibit an agency from making available for inspection or disclosing the contents of a record, upon the request of the parent, guardian, or legal custodian of the child who is the subject of the record or upon the request of the child, if 14 years of age or over, to the parent, guardian, legal custodian, or child, unless the agency determines that inspection of the record by the child, parent, guardian, or legal custodian would result in imminent danger to anyone.

48.78(2)(aj) (aj) Paragraph (a) does not prohibit an agency from making available for inspection or disclosing the contents of a record, upon the request of a parent, guardian, or legal custodian of a child expectant mother of an unborn child who is the subject of the record, upon the request of an expectant mother of an unborn child who is the subject of the record, if 14 years of age or over, or upon the request of an unborn child by the unborn child's guardian ad litem to the parent, guardian, legal custodian, expectant mother, or unborn child by the unborn child's guardian ad litem, unless the agency determines that inspection of the record by the parent, guardian, legal custodian, expectant mother, or unborn child by the unborn child's guardian ad litem would result in imminent danger to anyone.

48.78(2)(am) (am) Paragraph (a) does not prohibit an agency from making available for inspection or disclosing the contents of a record, upon the written permission of the parent, guardian, or legal custodian of the child who is the subject of the record or upon the written permission of the child, if 14 years of age or over, to the person named in the permission if the parent, guardian, legal custodian, or child specifically identifies the record in the written permission, unless the agency determines that inspection of the record by the person named in the permission would result in imminent danger to anyone.

48.78(2)(ap) (ap) Paragraph (a) does not prohibit an agency from making available for inspection or disclosing the contents of a record, upon the written permission of the parent, guardian, or legal custodian of a child expectant mother of an unborn child who is the subject of the record, or of an expectant mother of an unborn child who is the subject of the record, if 14 years of age or over, and of the unborn child by the unborn child's guardian ad litem, to the person named in the permission if the parent, guardian, legal custodian, or expectant mother, and unborn child by the unborn child's guardian ad litem, specifically identify the record in the written permission, unless the agency determines that inspection of the record by the person named in the permission would result in imminent danger to anyone.

48.78(2)(b) (b) Paragraph (a) does not apply to the confidential exchange of information between an agency and another social welfare agency, a law enforcement agency, a health care provider, as defined in s. 146.81 (1) (a) to (p), a public school, or a private school regarding an individual in the care or legal custody of the agency. A social welfare agency that obtains information under this paragraph shall keep the information confidential as required under this section and s. 938.78. A law enforcement agency that obtains information under this paragraph shall keep the information confidential as required under ss. 48.396 (1) and 938.396 (1) (a). A health care provider that obtains information under this paragraph shall keep the information confidential as provided under s. 146.82. A public school that obtains information under this paragraph shall keep the information confidential as required under s. 118.125, and a private school that obtains information under this paragraph shall keep the information confidential in the same manner as is required of a public school under s. 118.125. Paragraph (a) does not apply to the confidential exchange of information between an agency and officials of a tribal school regarding an individual in the care or legal custody of the agency if the agency determines that enforceable protections are provided by a tribal school policy or tribal law that requires tribal school officials to keep the information confidential in a manner at least as stringent as is required of a public school official under s. 118.125.

48.78(2)(c) (c) Paragraph (a) does not prohibit the department or a county department from using in the media a picture or description of a child in the guardianship of the department or a county department for the purpose of finding adoptive parents for that child.

48.78(2)(d) (d) Paragraph (a) does not prohibit the department of health services or a county department from disclosing information about an individual formerly in the legal custody or under the supervision of that department under s. 48.34 (4m), 1993 stats., or formerly under the supervision of that department or county department under s. 48.34 (4n), 1993 stats., to the department of corrections, if the individual is at the time of disclosure any of the following:

48.78(2)(d)1. 1. The subject of a presentence investigation under s. 972.15.

48.78(2)(d)2. 2. Under sentence to the Wisconsin state prisons under s. 973.15.

48.78(2)(d)3. 3. Subject to an order under s. 48.366 and placed in a state prison under s. 48.366 (8).

48.78(2)(d)4. 4. On probation to the department of corrections under s. 973.09.

48.78(2)(d)5. 5. On parole under s. 302.11 or ch. 304 or on extended supervision under s. 302.113 or 302.114.

48.78(2)(e) (e) Notwithstanding par. (a), an agency shall, upon request, disclose information to authorized representatives of the department of corrections, the department of health services, the department of justice, or a district attorney for use in the prosecution of any proceeding or any evaluation conducted under ch. 980, if the information involves or relates to an individual who is the subject of the proceeding or evaluation. The court in which the proceeding under ch. 980 is pending may issue any protective orders that it determines are appropriate concerning information made available or disclosed under this paragraph. Any representative of the department of corrections, the department of health services, the department of justice, or a district attorney may disclose information obtained under this paragraph for any purpose consistent with any proceeding under ch. 980.

48.78(2)(g) (g) Paragraph (a) does not prohibit an agency from disclosing information about an individual in its care or legal custody on the written request of the department of safety and professional services or of any interested examining board or affiliated credentialing board in that department for use in any investigation or proceeding relating to any alleged misconduct by any person who is credentialed or who is seeking credentialing under ch. 448, 455 or 457. Unless authorized by an order of the court, the department of safety and professional services and any examining board or affiliated credentialing board in that department shall keep confidential any information obtained under this paragraph and may not disclose the name of or any other identifying information about the individual who is the subject of the information disclosed, except to the extent that redisclosure of that information is necessary for the conduct of the investigation or proceeding for which that information was obtained.

48.78(2)(h) (h) Paragraph (a) does not prohibit the department, a county department, or a licensed child welfare agency from entering the content of any record kept or information received by the department, county department, or licensed child welfare agency into the statewide automated child welfare information system established under s. 48.47 (7g) or the department from transferring any information maintained in that system to the court under s. 48.396 (3) (bm). If the department transfers that information to the court, the court and the director of state courts may allow access to that information as provided in s. 48.396 (3) (c) 2.

48.78(2)(i) (i) Paragraph (a) does not prohibit an agency from disclosing information to a relative of a child placed outside of his or her home only to the extent necessary to facilitate the establishment of a relationship between the child and the relative or a placement of the child with the relative or from disclosing information under s. 48.21 (5) (e), 48.355 (2) (cm), or 48.357 (2v) (d). In this paragraph, "relative" includes a relative whose relationship is derived through a parent of the child whose parental rights are terminated.

48.78(2)(j) (j) Paragraph (a) does not prohibit an agency from disclosing information to any public or private agency in this state or any other state that is investigating a person for purposes of licensing the person to operate a foster home or placing a child for adoption in the home of the person.

48.78(2)(k) (k) Paragraph (a) does not prohibit the department of children and families from providing to the department of revenue, upon request, information concerning a recipient of payments under s. 48.57 (3m) or (3n) or aid under s. 48.645, including information contained in the electronic records of the department of children and families, solely for the purposes of administering state taxes, including verifying a claim for a state tax refund or a refundable state tax credit, and collecting debts owed to the department of revenue. Any information obtained by the department of revenue under this paragraph is subject to the confidentiality provisions specified in s. 71.78.

48.78 History History: 1979 c. 34; 1981 c. 359; 1983 a. 471 s. 7; 1985 a. 29 s. 3202 (23); 1985 a. 176, 292, 332; 1987 a. 332; 1989 a. 31, 107, 336; 1991 a. 17, 39; 1993 a. 16, 92, 95, 218, 227, 377, 385, 395, 479, 491; 1995 a. 27 ss. 2610 to 2614p, 9126 (19); 1995 a. 77, 230, 352; 1997 a. 205, 207, 283, 292; 2001 a. 38, 69, 104, 109; 2005 a. 25, 293, 344, 406, 434; 2007 a. 20 ss. 1364, 9121 (6) (a); 2009 a. 79, 185, 302, 338; 2011 a. 32, 260, 270; 2013 a. 20.

48.78 Annotation The juvenile court must make a threshold relevancy determination by an in camera review when confronted with: 1) a discovery request under s. 48.293 (2); 2) an inspection request of juvenile records under ss. 48.396 (2) and 938.396 (2); or 3) an inspection request of agency records under ss. 48.78 (2) (a) and 938.78 (2) (a). The test for permissible discovery is whether the information sought appears reasonably calculated to lead to the discovery of admissible evidence. Courtney F. v. Ramiro M.C. 2004 WI App 36, 269 Wis. 2d 709, 676 N.W.2d 545, 03-3018.



48.79 Powers of the department.

48.79  Powers of the department. The department has authority and power:

48.79(4) (4) To assist communities in setting up recreational commissions and to assist them in extending and broadening recreational programs so as to reach all children.

48.79(5) (5) To assist in extending the local child care programs so as to reach all homes needing such help.

48.79(6) (6) To assist in recruiting and training voluntary leaders for youth-serving organizations.

48.79(7) (7) To assist localities in securing needed specialized services such as medical, psychiatric, psychological and social work services when existing agencies are not able to supply them.

48.79(8) (8) To assist localities in making surveys of needs and available resources.

48.79(9) (9) To assist in appraising the achievement of local programs.

48.79(10) (10) To serve in a general consultative capacity, acting as a clearing house, developing materials, arranging conferences and participating in public addresses and radio programs.

48.79 History History: 1989 a. 31, 107; 1995 a. 27, 77.



48.80 Municipalities may sponsor activities.

48.80  Municipalities may sponsor activities.

48.80(1) (1) Any municipality is hereby authorized and empowered to sponsor the establishment and operation of any committee, agency or council for the purpose of coordinating and supplementing the activities of public and private agencies devoted in whole or in part to the welfare of youth therein. Any municipality may appropriate, raise and expend funds for the purpose of establishing and of providing an executive staff to such committees, agencies or councils; may levy taxes and appropriate money for recreation and welfare projects; and may also receive and expend moneys from the state or federal government or private persons for such purposes.

48.80(2) (2) No provision of this section shall be construed as vesting in any youth committee, council or agency any power, duty or function enjoined by law upon any municipal officer, board or department or as vesting in such committee, council or agency any supervisory or other authority over such officer, board or department.

48.80(3) (3) In this section municipality means a county, city, village or town.



48.81 Who may be adopted.

48.81  Who may be adopted. Any child who is present in this state at the time the petition for adoption is filed may be adopted if any of the following criteria are met:

48.81(1) (1) Both of the child's parents are deceased.

48.81(2) (2) The parental rights of both of the child's parents with respect to the child have been terminated under subch. VIII or in another state or a foreign jurisdiction.

48.81(3) (3) The parental rights of one of the child's parents with respect to the child have been terminated under subch. VIII or in another state or a foreign jurisdiction and the child's other parent is deceased.

48.81(4) (4) The person filing the petition for adoption is the spouse of the child's parent with whom the child and the child's parent reside and either of the following applies:

48.81(4)(a) (a) The child's other parent is deceased.

48.81(4)(b) (b) The parental rights of the child's other parent with respect to the child have been terminated under subch. VIII or in another state or a foreign jurisdiction.

48.81(5) (5) Section 48.839 (3) (b) applies.

48.81(6) (6) The child is being readopted under s. 48.97.

48.81 History History: 1987 a. 383; 1989 a. 161; 1997 a. 104.



48.82 Who may adopt.

48.82  Who may adopt.

48.82(1)(1) The following persons are eligible to adopt a minor if they are residents of this state:

48.82(1)(a) (a) A husband and wife jointly, or either the husband or wife if the other spouse is a parent of the minor.

48.82(1)(b) (b) An unmarried adult.

48.82(3) (3) When practicable and if requested by the birth parent, the adoptive parents shall be of the same religious faith as the birth parents of the person to be adopted.

48.82(4) (4) No person may be denied the benefits of this subchapter because of a religious belief in the use of spiritual means through prayer for healing.

48.82(5) (5) Although otherwise qualified, no person shall be denied the benefits of this section because the person is deaf, blind or has other physical handicaps.

48.82(6) (6) No otherwise qualified person may be denied the benefits of this subchapter because of his or her race, color, ancestry or national origin.

48.82 History History: 1981 c. 359 s. 16; 1983 a. 350; 1989 a. 161; 1991 a. 316.

48.82 Annotation Standing to object to adoption proceedings turns on the right to petition for adoption; grandparents excluded from petitioning under s. 48.90 (1) (a) had no standing to object to the adoption of their grandchildren. Adoption of J.C.G. 177 Wis. 2d 424, 501 N.W.2d 908 (Ct. App. 1993).



48.825 Advertising related to adoption.

48.825  Advertising related to adoption.

48.825(1) (1) In this section:

48.825(1)(a) (a) "Advertise" means to communicate by any public medium that originates within this state, including by newspaper, periodical, telephone book listing, outdoor advertising sign, radio or television.

48.825(1)(b) (b) "Another jurisdiction" means a state of the United States other than Wisconsin, the District of Columbia, the Commonwealth of Puerto Rico, any territory or insular possession subject to the jurisdiction of the United States or an Indian tribe.

48.825(2) (2) Except as provided in sub. (3), no person may do any of the following:

48.825(2)(a) (a) Advertise for the purpose of finding a child to adopt.

48.825(2)(b) (b) Advertise that the person will find an adoptive home for a child or arrange for or assist in the adoption or adoptive placement of a child.

48.825(2)(c) (c) Advertise that the person will place a child for adoption.

48.825(3) (3) This section does not apply to any of the following:

48.825(3)(a) (a) The department, a county department or a child welfare agency licensed under s. 48.60 to place children for adoption.

48.825(3)(b) (b) An individual or agency providing adoption information under s. 48.55.

48.825(3)(c) (c) A foster care and adoption resource center funded by this state or a postadoption resource center funded by this state.

48.825(3)(d) (d) An individual who has received a favorable recommendation regarding his or her fitness to be an adoptive parent in this state from the department, a county department or a child welfare agency licensed under s. 48.60 or in another jurisdiction from an entity authorized by that jurisdiction to conduct studies of potential adoptive homes.

48.825(3)(e) (e) An individual seeking to place his or her child for adoption.

48.825(3m) (3m) No person may publish by a public medium an advertisement that violates this section. If the owner, agent, or employee of the public medium receives a copy of the license of the person or agency requesting the advertisement that indicates that the person or agency is licensed to provide adoption services in this state, there is a rebuttable presumption that the advertisement does not violate this section.

48.825(4) (4) Nothing in this section prohibits an attorney licensed to practice in this state from advertising his or her availability to practice or provide services relating to the adoption of children.

48.825(5) (5) Any person who violates sub. (2) or (3m) may be fined not more than $10,000 or imprisoned not more than 9 months or both.

48.825 History History: 1997 a. 104; 1999 a. 9; 2005 a. 293; 2009 a. 94.



48.83 Jurisdiction and venue.

48.83  Jurisdiction and venue.

48.83(1) (1) Except as provided in s. 48.028 (3) (b), the court of the county where the proposed adoptive parent or child resides, upon the filing of a petition for adoption or for the adoptive placement of a child, has jurisdiction over the child until the petition is withdrawn, denied, or granted. Venue shall be in the county where the proposed adoptive parent or child resides at the time the petition is filed. The court may transfer the case to a court in the county in which the proposed adoptive parents reside.

48.83(2) (2) If the adoption is denied, jurisdiction over the child shall immediately revert to the court which appointed the guardian, unless the appointing court is a court of another state or foreign jurisdiction, in which case the court of the county where the child is shall have jurisdiction.

48.83 History History: 1975 c. 39; 1977 c. 449 s. 497; 1981 c. 81, 391; 1989 a. 161; 2009 a. 94.



48.831 Appointment of guardian for child without a living parent for adoptability finding.

48.831  Appointment of guardian for child without a living parent for adoptability finding.

48.831(1) (1)  Type of guardianship. This section may be used for the appointment of a guardian of a child who does not have a living parent if a finding as to the adoptability of a child is sought. Except as provided in ss. 48.977 and 48.978, ch. 54 applies to the appointment of a guardian for a child who does not have a living parent for all other purposes. An appointment of a guardian of the estate of a child who does not have a living parent shall be conducted in accordance with the procedures specified in ch. 54.

48.831(1m) (1m) Petition. Any of the following may file a petition for appointment of a guardian for a child who is believed to be in need of protection or services because he or she is without a living parent as described under s. 48.13 (1):

48.831(1m)(a) (a) The department.

48.831(1m)(b) (b) A county department.

48.831(1m)(c) (c) A child welfare agency licensed under s. 48.61 (5) to accept guardianship.

48.831(1m)(d) (d) A relative or family member of the child or a person whom the child has resided with and who has also acted as a parent of the child.

48.831(1m)(e) (e) A guardian appointed under ch. 54 or ch. 880, 2003 stats., whose resignation as guardian has been accepted by a court under s. 54.54 (1) or s. 880.17 (1), 2003 stats.

48.831(1r) (1r) Notice. When a petition is filed under sub. (1m), the court shall provide notice of the fact-finding hearing under sub. (3) to all interested parties as provided in s. 48.27 (6). If the court knows or has reason to know that the child is an Indian child, the court shall provide notice to the Indian child's Indian custodian, if any, and tribe, if known, in the manner specified in s. 48.028 (4) (a). No hearing may be held under sub. (3) until at least 10 days after receipt of the notice by the Indian child's Indian custodian and tribe or, if the identity or location of the Indian child's Indian custodian or tribe cannot be determined, until at least 15 days after receipt of the notice by the U.S. secretary of the interior. On request of the Indian child's Indian custodian or tribe, the court shall grant a continuance of up to 20 additional days to enable the requester to prepare for the hearing.

48.831(2) (2) Report. If the department, county department, or child welfare agency files a petition, the court shall order the department, county department, or child welfare agency to file a report with the court containing as much of the information specified under s. 48.425 (1) (a) and (am) as is reasonably ascertainable and, if applicable, the information specified under s. 48.425 (1) (g). If the petition is filed by a relative or other person specified under sub. (1m) (d), the court shall order the department or a child welfare agency, if the department or agency consents, or a county department to file a report containing the information specified in this subsection. If the child is an Indian child, the court may order the department, county department, or child welfare agency, or request the tribal child welfare department of the Indian child's tribe, if that department consents, to file a report containing the information specified in this subsection. The department, county department, child welfare agency, or tribal child welfare department, if that department consents, shall file the report at least 5 days before the date of the fact-finding hearing on the petition.

48.831(3) (3) Fact-finding hearing. The court shall hold a fact-finding hearing on the petition, at which any party may present evidence relevant to the issue of whether the child has a living parent. If the court finds that the child has a living parent, the court shall dismiss the petition or grant the petitioner leave to amend the petition to a petition under s. 48.42 (1).

48.831(4) (4) Dispositional hearing.

48.831(4)(a)(a) If the court, at the conclusion of the fact-finding hearing, finds that the child has no living parent, the court shall proceed to a dispositional hearing. Any party may present evidence, including expert testimony, relevant to the issue of disposition. In determining the appropriate disposition, the court shall consider any factors under s. 48.426 (3) (a) to (d) that are applicable.

48.831(4)(b) (b) If the court finds that adoption is in the child's best interest, the court shall order that the child be placed in the guardianship and custody of one of the following:

48.831(4)(b)1. 1. A county department authorized to accept guardianship under s. 48.57 (1) (e) or (hm).

48.831(4)(b)2. 2. A child welfare agency licensed under s. 48.61 (5) to accept guardianship.

48.831(4)(b)3. 3. The department.

48.831(4)(c) (c) If the court finds that adoption is not in the child's best interest, the court shall order that the child be placed in the guardianship of the department and place the child in the custody of a county department or, in a county having a population of 500,000 or more, the department or an agency under contract with the department.

48.831(4)(cm) (cm) If the child is an Indian child who is in the custody of an Indian custodian, the court may not remove the child from the custody of the Indian custodian under par. (c) unless the court finds by clear and convincing evidence, including the testimony of one or more qualified expert witnesses, that continued custody of the Indian child by the Indian custodian is likely to result in serious emotional or physical damage to the child under s. 48.028 (4) (d) 1. and the court finds that active efforts under s. 48.028 (4) (d) 2. have been made to prevent the breakup of the Indian child's family and that those efforts have proved unsuccessful. In placing an Indian child following a transfer of guardianship and custody under par. (b) or (c), the custodian appointed under par. (b) or (c) shall comply with the order of placement preference under s. 48.028 (7) (b) or, if applicable, s. 48.028 (7) (c), unless there is good cause, as described in s. 48.028 (7) (e), for departing from that order.

48.831(4)(d) (d) Section 48.43 (5), (5m) and (7) applies to orders under pars. (b) and (c).

48.831(4)(e) (e) The court shall order the custodian appointed under par. (b) or (c) to prepare a permanency plan under s. 48.38 for the child within 60 days after the date of the order. A permanency plan ordered under this paragraph is subject to review under s. 48.38 (5). In preparing a permanency plan, the department, county department or child welfare agency need not include any information specified in s. 48.38 (4) that relates to the child's parents or returning the child to his or her home. In reviewing a permanency plan, a court or panel need not make any determination under s. 48.38 (5) (c) that relates to the child's parents or returning the child to his or her home.

48.831 History History: 1989 a. 161; 1995 a. 73, 275; 1997 a. 27, 334; 2005 a. 387; 2009 a. 94.



48.832 Transfer of guardianship upon revocation of guardian's license or contract.

48.832  Transfer of guardianship upon revocation of guardian's license or contract. If the department revokes the license of a county department licensed under s. 48.57 (1) (hm) to accept guardianship, or of a child welfare agency licensed under s. 48.61 (5) to accept guardianship, or if the department terminates the contract of a county department licensed under s. 48.57 (1) (e) to accept guardianship, the department shall file a motion in the court that appointed the guardian for each child in the guardianship of the county department or agency, requesting that the court transfer guardianship and custody of the child. The motion may specify a county department or child welfare agency that has consented to accept guardianship of the child. The court shall transfer guardianship and custody of the child either to the county department or child welfare agency specified in the motion or to another county department under s. 48.57 (1) (e) or (hm) or a child welfare agency under s. 48.61 (5) which consents to the transfer. If no county department or child welfare agency consents, the court shall transfer guardianship and custody of the child to the department.

48.832 History History: 1989 a. 161; 1997 a. 27.



48.833 Placement of children for adoption by the department, county departments, and child welfare agencies.

48.833  Placement of children for adoption by the department, county departments, and child welfare agencies.

48.833(1)(1)  Placement by department or county department. The department or a county department under s. 48.57 (1) (e) or (hm) may place a child for adoption in a licensed foster home without a court order under s. 48.63 (3) (b) or if the department or county department is the guardian of the child or makes the placement at the request of another agency that is the guardian of the child and if the proposed adoptive parents have completed the preadoption preparation required under s. 48.84 (1) or the department or county department determines that the proposed adoptive parents are not required to complete that preparation. When a child is placed under this subsection in a licensed foster home for adoption, the department or county department making the placement shall enter into a written agreement with the proposed adoptive parent, which shall state the date on which the child is placed in the licensed foster home for adoption by the proposed adoptive parent.

48.833(2) (2) Placement by child welfare agency. A child welfare agency licensed under s. 48.60 may place a child for adoption in a licensed foster home without a court order under s. 48.63 (3) (b) or if the child welfare agency is the guardian of the child or makes the placement at the request of another agency that is the guardian of the child and if the proposed adoptive parents have completed the preadoption preparation required under s. 48.84 (1) or the child welfare agency determines that the proposed adoptive parents are not required to complete that preparation. When a child is placed under this subsection in a licensed foster home for adoption, the child welfare agency making the placement shall enter into a written agreement with the proposed adoptive parent, which shall state the date on which the child is placed in the licensed foster home for adoption by the proposed adoptive parent.

48.833(3) (3) Indian child; placement preferences. In placing an Indian child for adoption under sub. (1) or (2), the department, county department, or child welfare agency shall comply with the order of placement preference under s. 48.028 (7) (a) or, if applicable, s. 48.028 (7) (c), unless the department, county department, or child welfare agency finds good cause, as described in s. 48.028 (7) (e), for departing from that order.

48.833 History History: 1981 c. 81, 384; 1985 a. 176; 1989 a. 336; 1993 a. 446; 1995 a. 275; 2005 a. 293, 448; 2007 a. 96, 186; 2009 a. 28, 94.



48.834 Placement of children with relatives or siblings for adoption by the department, county departments, and child welfare agencies.

48.834  Placement of children with relatives or siblings for adoption by the department, county departments, and child welfare agencies.

48.834(1) (1)  Placement with relatives. Before placing a child for adoption under s. 48.833, the department, county department under s. 48.57 (1) (e) or (hm), or child welfare agency making the placement shall consider the availability of a placement for adoption with a relative of the child who is identified in the child's permanency plan under s. 48.38 or 938.38 or who is otherwise known by the department, county department, or child welfare agency.

48.834(2) (2) Placement with siblings. If a child who is being placed for adoption under s. 48.833 has one or more siblings, as defined in s. 48.38 (4) (br) 1., who have been adopted or who have been placed for adoption, the department, county department under s. 48.57 (1) (e) or (hm), or child welfare agency making the placement shall make reasonable efforts to place the child for adoption with an adoptive parent or proposed adoptive parent of such a sibling who is identified in the child's permanency plan under s. 48.38 or 938.38 or who is otherwise known by the department, county department, or child welfare agency, unless the department, county department, or child welfare agency determines that a joint placement would be contrary to the safety or well-being of the child or any of those siblings, in which case the department, county department, or child welfare agency shall make reasonable efforts to provide for frequent visitation or other ongoing interaction between the child and the siblings, unless the department, county department, or child welfare agency determines that such visitation or interaction would be contrary to the safety or well-being of the child or any of those siblings.

48.834 History History: 2005 a. 448; 2009 a. 79.



48.835 Placement of children with relatives for adoption.

48.835  Placement of children with relatives for adoption.

48.835(1)(1)  Definition. In this section and s. 48.837, "custody" means physical custody of a child by the child's parent not in violation of a custody order issued by a court. "Custody" does not include physical custody of a child during a period of physical placement with a parent who does not have legal custody of the child.

48.835(2) (2) Adoptive placement. A parent having custody of a child may place the child for adoption in the home of a relative of the child without a court order.

48.835(3) (3) Petition for termination of parental rights required; exception.

48.835(3)(a)(a) If the child's parent has not filed a petition for the termination of parental rights under s. 48.42, the relative with whom the child is placed shall file a petition for the termination of the parents' rights at the same time the petition for adoption is filed, except as provided under par. (b).

48.835(3)(b) (b) If the person filing the adoption petition is a stepparent with whom the child and the child's parent reside, the stepparent shall file only a petition to terminate the parental rights of the parent who does not have custody of the child.

48.835(4) (4) Hearings. Notwithstanding s. 48.90 (1) (a), the court may hold the hearing on the adoption petition immediately after entering the order to terminate parental rights under s. 48.427 (3).

48.835 History History: 1981 c. 81; 1987 a. 355; 1997 a. 104.

48.835 Annotation Concurrent TPR/adoption proceedings under s. 48.835 are subject to the requirement under s. 48.422 that the initial hearing be held within 30 days of filing the petition. In re J.L.F. 168 Wis. 2d 634, 484 N.W.2d 359 (Ct. App. 1992).

48.835 Annotation Grandparents excluded from petitioning under s. 48.90 (1) (a) had no standing under this section to object to the adoption of their grandchildren. Adoption of J.C.G. 177 Wis. 2d 424, 501 N.W.2d 908 (Ct. App. 1993).



48.837 Placement of children with nonrelatives for adoption.

48.837  Placement of children with nonrelatives for adoption.

48.837(1)(1)  In-state adoptive placement. When the proposed adoptive parent or parents of a child reside in this state and are not relatives of the child, a parent having custody of a child and the proposed adoptive parent or parents of the child may petition the court for placement of the child for adoption in the home of the proposed adoptive parent or parents if the home is licensed as a foster home under s. 48.62.

48.837(1m) (1m) Out-of-state adoptive placement. Subject to ss. 48.98, 48.988, and 48.99, when the proposed adoptive parent or parents of a child reside outside this state and are not relatives of the child, a parent having custody of a child and the proposed adoptive parent or parents of the child may petition the court for placement of the child for adoption in the home of the proposed adoptive parent or parents, if the home meets the criteria established by the laws of the other state for a preadoptive placement of a child in the home of a nonrelative.

48.837(1r) (1r) Placement prior to petition.

48.837(1r)(a)(a) At the request of a parent having custody of a child and the proposed adoptive parent or parents of the child, the department, a county department under s. 48.57 (1) (e) or (hm), or a child welfare agency licensed under s. 48.60 may place the child in the home of the proposed adoptive parent or parents prior to the filing of a petition under sub. (2) as provided in par. (b) or (c), whichever is applicable, and par. (d). In placing an Indian child for adoption under this paragraph, the department, county department, or child welfare agency shall comply with the order of placement preference under s. 48.028 (7) (a) or, if applicable, s. 48.028 (7) (c), unless the department, county department, or child welfare agency finds good cause, as described in s. 48.028 (7) (e), for departing from that order.

48.837(1r)(b) (b) The department, a county department under s. 48.57 (1) (e) or (hm), or a child welfare agency licensed under s. 48.60 may place a child under par. (a) in the home of a proposed adoptive parent or parents who reside in this state if that home is licensed as a foster home under s. 48.62.

48.837(1r)(c) (c) The department, a county department under s. 48.57 (1) (e) or (hm), or a child welfare agency licensed under s. 48.60 may place a child under par. (a) in the home of a proposed adoptive parent or parents who reside outside this state if the placement is made in compliance with s. 48.98, 48.988, or 48.99, whichever is applicable, if the home meets the criteria established by the laws of the state where the proposed adoptive parent or parents reside for a preadoptive placement of a child in the home of a nonrelative, and if an appropriate agency in that state has completed an investigation of the home and filed a report and recommendation concerning the home with the department, county department, or licensed child welfare agency.

48.837(1r)(d) (d) Before a child may be placed under par. (a), the department, county department, or child welfare agency making the placement and the proposed adoptive parent or parents shall enter into a written agreement that specifies who is financially responsible for the cost of providing care for the child prior to the finalization of the adoption and for the cost of returning the child to the parent who has custody of the child if the adoption is not finalized. Under the agreement, the department, county department, or child welfare agency or the proposed adoptive parent or parents, but not the birth parent of the child or any alleged or presumed father of the child, shall be financially responsible for those costs.

48.837(1r)(e) (e) Prior to termination of parental rights to the child, no person may coerce a birth parent of the child or any alleged or presumed father of the child into refraining from exercising his or her right to withdraw consent to the transfer or surrender of the child or to termination of his or her parental rights to the child, to have reasonable visitation or contact with the child, or to otherwise exercise his or her parental rights to the child.

48.837(2) (2) Petition for placement. The petition for adoptive placement shall be verified and shall allege all of the following:

48.837(2)(a) (a) The name, address and age of the child or the expected birth date of the child.

48.837(2)(b) (b) The name, address and age of the birth parents and the proposed adoptive parents.

48.837(2)(c) (c) The identity of any person or agency which solicited, negotiated or arranged the placement of the child with the proposed adoptive parents.

48.837(2)(d) (d) That the proposed adoptive parents have completed the preadoption preparation required under s. 48.84 (1) or are not required to complete that preparation.

48.837(2)(e) (e) If the child is an Indian child, the names and addresses of the Indian child's Indian custodian, if any, and tribe, if known.

48.837(3) (3) Petition for termination of parental rights required. The petition under sub. (2) shall be filed with a petition under s. 48.42 for the voluntary consent to the termination of any existing rights of the petitioning parent or parents.

48.837(4) (4) Responsibilities of court. On the filing of the petitions under this section the court:

48.837(4)(a) (a) Shall hold a hearing within 30 days after the date of filing of the petitions, except that the hearing may not be held before the birth of the child.

48.837(4)(b) (b) Shall appoint counsel or guardians ad litem when required under s. 48.23.

48.837(4)(c) (c) Shall, when the petition has been filed under sub. (1), order the department or a county department under s. 48.57 (1) (e) or (hm) to investigate the proposed adoptive placement, to interview each petitioner, to provide counseling if requested, and to report its recommendation to the court at least 5 days before the hearing on the petition. If a licensed child welfare agency or, in the case of an Indian child, the tribal child welfare department of the Indian child's tribe has investigated the proposed adoptive placement and interviewed the petitioners, the court may accept a report and recommendation from the child welfare agency or tribal child welfare department in place of the court-ordered report required under this paragraph. In reporting its recommendations under this paragraph with respect to an Indian child, the department, a county department, or a child welfare agency shall comply with the order of placement preference under s. 48.028 (7) (a) or, if applicable, s. 48.028 (7) (c), unless the department, county department, or child welfare agency finds good cause, as described in s. 48.028 (7) (e), for departing from that order.

48.837(4)(cm) (cm) Shall, when the petition has been filed under sub. (1m), request the appropriate agency in the state where the proposed adoptive parent or parents reside to follow the procedure established by the laws of that state to ensure that the proposed adoptive home meets the criteria for a preadoptive placement of the child in the home of a nonrelative.

48.837(4)(d) (d) May, in the case of a child who has not been placed under sub. (1r), order the department or a county department under s. 48.57 (1) (e) or (hm), at the request of a petitioning parent or on its own motion after ordering the child taken into custody under s. 48.19 (1) (c), to place the child, pending the hearing on the petition, in any home in this state that is licensed under s. 48.62 or in any home outside this state if the conditions under sub. (1r) (c) are met. In placing an Indian child for adoption under this paragraph, the department or county department shall comply with the order of placement preference under s. 48.028 (7) (a) or, if applicable, s. 48.028 (7) (c), unless the department, county department, or child welfare agency finds good cause, as described in s. 48.028 (7) (e), for departing from that order.

48.837(4)(dm) (dm) May, in the case of a child who has been placed under sub. (1r), order the child to be maintained in the placement pending the hearing on the petition or order the department or a county department under s. 48.57 (1) (e) or (hm), at the request of a petitioning parent or on its own motion after ordering the child taken into custody under s. 48.19 (1) (c), to place the child, pending the hearing on the petition, in any home licensed under s. 48.62 except the home of the proposed adoptive parents or a relative of the proposed adoptive parents.

48.837(4)(e) (e) Shall, before hearing the petitions under subs. (2) and (3), ascertain whether the paternity of a nonmarital child who is not adopted or whose parents do not subsequently intermarry under s. 767.803 has been acknowledged under s. 767.805 or a substantially similar law of another state or adjudicated in this state or another jurisdiction. If the child's paternity has not been acknowledged or adjudicated, the court shall attempt to ascertain the paternity of the child and shall determine the rights of any person who may be the father of the child as provided under s. 48.423. The court may not proceed with the hearing on the petitions under this section unless the parental rights of the nonpetitioning parent, whether known or unknown, have been terminated.

48.837(5) (5) Attendance at hearing. The child, if he or she is 12 years of age or over, and each petitioner shall attend the hearing on the petition under sub. (2). The child, if he or she is 12 years of age or over, and each parent having custody of the child shall attend the hearing on the petition under sub. (3). If the parent who has custody of the child consents and the court approves, the proposed adoptive parents may be present at the hearing on the petition under sub. (3). The court may, for good cause, waive the requirement that the child attend either of the hearings.

48.837(6) (6) Order of hearings.

48.837(6)(a)(a) The court shall hold the hearing on the petition under sub. (2) before the hearing on the petition required under sub. (3).

48.837(6)(b) (b) At the beginning of the hearing held under sub. (2), the court shall review the report that is submitted under s. 48.913 (6). The court shall determine whether any payments or the conditions specified in any agreement to make payments are coercive to the birth parent of the child or to an alleged or presumed father of the child or are impermissible under s. 48.913 (4). Making any payment to or on behalf of the birth parent of the child, an alleged or presumed father of the child or the child conditional in any part upon transfer or surrender of the child or the termination of parental rights or the finalization of the adoption creates a rebuttable presumption of coercion. Upon a finding of coercion, the court shall dismiss the petitions under subs. (2) and (3) or amend the agreement to delete any coercive conditions, if the parties agree to the amendment. Upon a finding that payments which are impermissible under s. 48.913 (4) have been made, the court may dismiss the petition and may refer the matter to the district attorney for prosecution under s. 948.24 (1).

48.837(6)(br) (br) At the hearing on the petition under sub. (2), the court shall determine whether any person has coerced a birth parent or any alleged or presumed father of the child in violation of sub. (1r) (e). Upon a finding of coercion, the court shall dismiss the petitions under subs. (2) and (3).

48.837(6)(c) (c) After the hearing on the petition under sub. (2), the court shall make findings on the allegations of the petition and the report ordered under sub. (4) (c) and make a conclusion as to whether placement in the home is in the best interest of the child. In determining whether placement of an Indian child in the home is in the best interest of the Indian child, the court shall comply with the order of placement preference under s. 48.028 (7) (a) or, if applicable, s. 48.028 (7) (c), unless the court finds good cause, as described in s. 48.028 (7) (e), for departing from that order.

48.837(6)(d) (d) If the proposed placement is approved, the court shall proceed immediately to a hearing on the petition required under sub. (3). If the parental rights of the parent are terminated, the court shall appoint as guardian of the child the department, a county department under s. 48.57 (1) (e) or (hm), or a child welfare agency licensed to accept guardianship under s. 48.61 (5). If the child has not been placed with the proposed adoptive parent or parents under sub. (1r) or (4) (d), the court shall order the child to be placed with the proposed adoptive parent or parents. If the child has been placed with the proposed adoptive parent or parents under sub. (1r) or (4) (d), the court shall order the child to be maintained in that placement.

48.837(7) (7) Investigation and care costs. The proposed adoptive parents shall pay the cost of any investigation ordered under sub. (4) (c), according to a fee schedule established by the department based on ability to pay, and shall also, if the adoption is completed, pay the cost of any care provided for the child under sub. (4) (d) or (dm).

48.837(8) (8) Attorney representation. The same attorney may not represent the adoptive parents and the birth mother or birth father.

48.837 History History: 1981 c. 81; 1985 a. 176; 1989 a. 161; 1993 a. 446; 1997 a. 27, 104, 191; 2005 a. 293; 2005 a. 443 s. 265; 2007 a. 96, 186; 2009 a. 28, 94, 339.

48.837 Annotation Grandparents are not parties under this section. However, grandparent testimony may be necessary to determine the child's best interest. In Interest of Brandon S.S. 179 Wis. 2d 114, 507 N.W.2d 94 (1993).

48.837 Annotation Adoption and termination proceedings in Wisconsin: A reply proposing limiting judicial discretion. Cooper and Nelson, 66 MLR 641 (1983).



48.838 Foreign adoption fees.

48.838  Foreign adoption fees.

48.838(1) (1) In this section, "foreign adoption" means the adoption of a child, who is a citizen of a foreign country, in accordance with any of the types of adoption procedures specified under this subchapter.

48.838(2) (2) The department may charge a fee of not more than $75 to the adoptive parents for reviewing foreign adoption documents and for providing necessary certifications and approvals required by state and federal law.

48.838(3) (3) The department may also charge a fee of not more than $75 to the adoptive parents for the review and certification of adoption documents, and for the provision of departmental approval of placements as specified in s. 48.97, for adoptions that occur in a foreign country.

48.838 History History: 1989 a. 31.



48.839 Adoption of foreign children.

48.839  Adoption of foreign children.

48.839(1) (1)  Bond required.

48.839(1)(a)(a) Any resident of this state who has been appointed by a court of a foreign jurisdiction as guardian of a child who is a citizen of that jurisdiction, before bringing the child into this state for the purpose of adopting the child, shall file with the department a $1,000 noncancelable bond in favor of this state, furnished by a surety company licensed to do business in this state. The condition of the bond shall be that the child will not become dependent on public funds for his or her primary support before he or she is adopted.

48.839(1)(b) (b) By filing the bond required under par. (a), the child's guardian and the surety submit to the jurisdiction of the court in the county in which the guardian resides for purposes of liability on the bond, and appoint the clerk of the court as their agent upon whom any papers affecting their bond liability may be served. Their liability on the bond may be enforced without the commencement of an independent action.

48.839(1)(c) (c) If upon affidavit of the department it appears to the court that the condition of the bond has been violated, the court shall order the guardian and the surety to show cause why judgment on the bond should not be entered for the department. If neither the guardian nor the surety appear for the hearing on the order to show cause, or if the court concludes after the hearing that the condition of the bond has been violated, the court shall enter judgment on the bond for the department against the guardian and the surety.

48.839(1)(d) (d) If custody of the child is transferred under sub. (4) (b) to a county department or child welfare agency before the child is adopted, the department shall periodically bill the guardian and the surety under s. 49.32 (1) (b) or 49.345 for the cost of care and maintenance of the child until the child is adopted or becomes age 18, whichever is earlier. The guardian and surety shall also be liable under the bond for costs incurred by the department in enforcing the bond against the guardian and surety.

48.839(1)(e) (e) This section does not preclude the department or any other agency given custody of a child under sub. (4) (b) from collecting under s. 49.32 (1) (b) or 49.345 from the former guardian for costs in excess of the amount recovered under the bond incurred in enforcing the bond and providing care and maintenance for the child until he or she reaches age 18 or is adopted.

48.839(1)(f) (f) The department may waive the bond requirement under this subsection.

48.839(2) (2) Evidence of availability for adoption required.

48.839(2)(a)(a) Any resident of this state who has been appointed by a court of a foreign jurisdiction as guardian of a child who is a citizen of that jurisdiction and who intends to bring the child into this state for the purpose of adopting the child shall file with the department a certified copy of the judgment or order of a court of the foreign jurisdiction or other instrument having the effect under the laws of the foreign jurisdiction of freeing the child for adoption. If the instrument is not a judgment or order of a court, the guardian shall also file with the department a copy of the law under which the instrument was issued, unless the department waives this requirement. The guardian shall also file English translations of the court judgment or order or other instrument and of the law. The department shall return the originals to the guardian and keep on file a copy of each document.

48.839(2)(b) (b) If the guardian files a judgment or order of a court under par. (a), the department shall review the judgment or order. If the department determines that the judgment or order has the effect of freeing the child for adoption, if the department has been furnished with a copy of a home study recommending the guardian as an adoptive parent, if a licensed child welfare agency has been identified to provide the services required under sub. (5), if the guardian has filed the bond required under sub. (1), and if the guardian has completed the preadoption preparation required under s. 48.84 (1) or the department has determined that the guardian is not required to complete that preparation, the department shall certify to the U.S. immigration and naturalization service that all preadoptive requirements of this state that can be met before the child's arrival in the United States have been met.

48.839(2)(c) (c) If the guardian files an instrument other than a judgment or order of a court under par. (a), the department shall review the instrument. If the department determines that the instrument has the effect under the laws of the foreign jurisdiction of freeing the child for adoption, if the department has been furnished with a copy of a home study recommending the adoptive parents, if a licensed child welfare agency has been identified to provide the services required under sub. (5), if the guardian has filed the bond required under sub. (1), and if the guardian has completed the preadoption preparation required under s. 48.84 (1) or the department has determined that the guardian is not required to complete that preparation, the department shall certify to the U.S. immigration and naturalization service that all preadoptive requirements of this state that can be met prior to the child's arrival in the United States have been met.

48.839(3) (3) Petition for adoption or termination of parental rights required.

48.839(3)(a)(a) Within 60 days after the arrival of a child brought into this state from a foreign jurisdiction for the purpose of adoption, the individual who is the child's guardian shall file a petition to adopt the child, a petition to terminate parental rights to the child, or both. If only a petition to terminate parental rights to the child is filed under this paragraph, the individual guardian shall file a petition for adoption within 60 days of the order terminating parental rights. The individual guardian shall file with the court the documents filed with the department under sub. (2) (a).

48.839(3)(b) (b) Except as provided in par. (a) and sub. (4) (a), the termination of a parent's parental rights to a child who is a citizen of a foreign jurisdiction is not required prior to the child's adoption by his or her guardian.

48.839(3)(c) (c) If a petition for adoption is filed under par. (a), the individual guardian filing the petition shall file a copy of the petition with the department at the time the petition is filed with the court. If the individual guardian filed an instrument other than a court order or judgment under sub. (2) (a), the department may make a recommendation to the court as to whether the instrument filed has the effect under the laws of the foreign jurisdiction of freeing the child for adoption.

48.839(3)(d) (d) If a petition for adoption is filed under par. (a) and the individual guardian filing the petition filed an instrument other than a court order or judgment under sub. (2) (a), the court shall determine whether the instrument filed has the effect under the laws of the foreign jurisdiction of freeing the child for adoption. The court shall presume that the instrument has that effect unless there are substantial irregularities on the face of the document or unless the department shows good cause for believing that the instrument does not have that effect. If the court determines that the instrument does not have the effect of freeing the child for adoption, the court shall order the petitioner to file a petition to terminate parental rights under s. 48.42 within 10 days.

48.839(3)(e) (e) If a petition for adoption is filed under par. (a) and the individual guardian filing the petition filed a court order or judgment under sub. (2) (a), the court order or judgment shall be legally sufficient evidence that the child is free for adoption.

48.839(4) (4) Transfer of guardianship; forfeiture of bond. If a guardian does not file a petition as required under sub. (3) (a) or (d), or if the petition for adoption under sub. (3) is withdrawn or denied, the court:

48.839(4)(a) (a) Shall transfer guardianship of the child to the department, to a county department under s. 48.57 (1) (e) or (hm) or to a child welfare agency under s. 48.61 (5) and order the guardian to file a petition for termination of parental rights under s. 48.42 within 10 days.

48.839(4)(b) (b) Shall transfer legal custody of the child to the department, in a county having a population of 500,000 or more, to a county department or to a child welfare agency licensed under s. 48.60.

48.839(4)(c) (c) Shall order the guardian who filed the bond under sub. (1) (a) to show cause why the bond should not be forfeited.

48.839(4)(d) (d) May order that physical custody of the child remain with a suitable individual with whom the child has been living.

48.839(5) (5) Child welfare services required. Any child welfare agency licensed under s. 48.60 that negotiates or arranges the placement of a child for adoption under this section shall provide services to the child and to the proposed adoptive parents until the child's adoption is final.

48.839 History History: 1981 c. 81; 1985 a. 176; 1997 a. 27; 2005 a. 293; 2007 a. 20.



48.84 Preadoption preparation for proposed adoptive parents.

48.84  Preadoption preparation for proposed adoptive parents.

48.84(1)(1) Before a child may be placed under s. 48.833 for adoption by a proposed adoptive parent who has not previously adopted a child, before a proposed adoptive parent who has not previously adopted a child may petition for placement of a child for adoption under s. 48.837, and before a proposed adoptive parent who has not previously adopted a child may bring a child into this state for adoption under s. 48.839, the proposed adoptive parent shall complete the preadoption preparation required under this section. The preparation shall be provided by a licensed child welfare agency, a licensed private adoption agency, the state adoption information exchange under s. 48.55, the state adoption center under s. 48.55, a state-funded foster care and adoption resource center, a state-funded postadoption resource center, a technical college district school, or an institution or college campus within the University of Wisconsin System. If the proposed adoptive parent does not reside in this state, he or she may meet this requirement by obtaining equivalent preparation in his or her state of residence.

48.84(2) (2) The department shall promulgate rules establishing the number of hours of preadoption preparation that is required under sub. (1) and the topics covered under that preparation. The preparation shall include training on issues that may confront adoptive parents, in general, and that may confront adoptive parents of special needs children or foreign children.

48.84(3) (3) A proposed adoptive parent who petitions to adopt a child under s. 48.837 or 48.839 or with whom a child is placed under s. 48.833 (2) shall pay the costs of the preadoption preparation required under sub. (1). The department shall pay the costs of the preadoption preparation required under sub. (1) for a proposed adoptive parent with whom a child is placed under s. 48.833 (1).

48.84 History History: 2005 a. 293; 2007 a. 20, 186.



48.841 Persons required to file recommendation as to adoption.

48.841  Persons required to file recommendation as to adoption.

48.841(1)(1) No adoption of a minor may be ordered without the written recommendation, favorable or unfavorable, of the guardian of the minor, if there is one, as set forth in s. 48.85.

48.841(2) (2) If the guardian refuses or neglects to file its recommendation within the time specified in s. 48.85, the court may proceed as though the guardian had filed a favorable recommendation.



48.85 Recommendation of guardian.

48.85  Recommendation of guardian.

48.85(1) (1) At least 10 days prior to the hearing, the guardian shall file its recommendation with the court. In making a recommendation under this subsection with respect to an Indian child, the guardian shall comply with the order of placement preference under s. 48.028 (7) (a) or, if applicable, s. 48.028 (7) (c).

48.85(2) (2) The guardian's recommendation shall be presumed to be in the best interests of the child unless the fair preponderance of the credible evidence is to the contrary. If the guardian's recommendation is in opposition to the granting of the petition, the court shall take testimony as to whether or not the proposed adoption is in the best interests of the child.

48.85(3) (3) At the conclusion of the hearing, the court shall enter its order in accordance with s. 48.91 (3).

48.85 History History: 1973 c. 263; 2009 a. 94.



48.871 Filing of recommendation by guardian.

48.871  Filing of recommendation by guardian. In the case of a recommendation by a guardian, the guardian shall file with its recommendation satisfactory evidence of its authority to file such recommendation relative to the adoption of the minor. In the case where the parents' rights have been judicially terminated, this evidence shall be a certified copy of the order terminating their rights and appointing the guardian. In other cases of a guardian appointed by a court, this evidence shall be a certified copy of the order appointing it guardian. In the case of a guardian having the authority to consent or file its recommendation under an instrument other than a court order, valid under the laws of another state, that instrument shall serve as evidence of the authority to consent or file its recommendation.



48.88 Notice of hearing; investigation.

48.88  Notice of hearing; investigation.

48.88(1) (1) In this section, unless otherwise qualified, "agency" means any public or private entity except an individual.

48.88(1m) (1m) Upon the filing of a petition for adoption, the court shall schedule a hearing within 90 days of the filing. Notice of the hearing shall be mailed, not later than 3 days from the date of the order for hearing and investigation, to the guardian of the child, if any, to the agency making the investigation under sub. (2), to the department when its recommendation is required by s. 48.89 and to the child if the child is 12 years of age or over.

48.88(2) (2)

48.88(2)(a)(a) Except as provided under pars. (ag) and (c), when a petition to adopt a child is filed, the court shall order an investigation to determine whether the child is a proper subject for adoption and whether the petitioner's home is suitable for the child. The court shall order one of the following to conduct the investigation:

48.88(2)(a)1. 1. If an agency has guardianship of the child, the guardianship agency, unless the agency has already filed its recommendation under s. 48.85 and has filed with the recommendation a report of an investigation as required under this paragraph.

48.88(2)(a)2. 2. If no agency has guardianship of the child and a relative other than a stepparent has filed the petition for adoption, the department, a county department under s. 48.57 (1) (e) or (hm) or a licensed child welfare agency.

48.88(2)(a)4. 4. If the child is a citizen of a foreign jurisdiction and is under the guardianship of an individual, the agency which conducted the home study required under federal law prior to the child's entry into the United States.

48.88(2)(ag) (ag) If the child is an Indian child, the court may request the tribal child welfare department of the Indian child's tribe to conduct the investigation. If the tribal child welfare department agrees to conduct the investigation, that investigation may be accepted in lieu of the investigation under par. (a).

48.88(2)(am) (am)

48.88(2)(am)1.1. If the petitioner was required to obtain an initial license to operate a foster home before placement of the child for adoption or relicensure after a break in licensure, the agency making the investigation shall obtain a criminal history search from the records maintained by the department of justice and request under 42 USC 16962 (b) a fingerprint-based check of the national crime information databases, as defined in 28 USC 534 (f) (3) (A), with respect to the petitioner. The agency may release any information obtained under this subdivision only as permitted under 42 USC 16962 (e). In the case of a child on whose behalf adoption assistance payments will be provided under s. 48.975, if the petitioner has been convicted of any of the offenses specified in s. 48.685 (5) (bm) 1. to 4., the agency may not report that the petitioner's home is suitable for the child.

48.88(2)(am)2. 2. If the petitioner was required to obtain a license to operate a foster home before placement of the child for adoption, the agency making the investigation shall obtain information maintained by the department regarding any substantiated reports of child abuse or neglect against the petitioner and any other adult residing in the petitioner's home. If the petitioner or other adult residing in the petitioner's home is not, or at any time within the 5 years preceding the date of the search has not been, a resident of this state, the agency shall check any child abuse or neglect registry maintained by any state or other U.S. jurisdiction in which the petitioner or other adult is a resident or was a resident within those 5 years for information that is equivalent to the information maintained by the department regarding substantiated reports of child abuse or neglect. The agency may not use any information obtained under this subdivision for any purpose other than a background search under this subdivision.

48.88(2)(b) (b) The agency or tribal child welfare department making the investigation shall file its report with the court at least 10 days before the hearing unless the time is reduced for good cause shown by the petitioner. In reporting on an investigation of the proposed adoptive home of an Indian child, the agency shall comply with the order of placement preference under s. 48.028 (7) (a) or, if applicable, s. 48.028 (7) (c), unless the agency finds good cause, as described in s. 48.028 (7) (e), for departing from that order. The report shall be part of the record of the proceedings.

48.88(2)(c) (c) If a stepparent has filed a petition for adoption and no agency has guardianship of the child, the court shall order the department, in a county having a population of 500,000 or more, or a county department or, with the consent of the department in a county having a population of less than 500,000 or a licensed child welfare agency, order the department or the child welfare agency to conduct a screening, consisting of no more than one interview with the petitioner and a check of the petitioner's background through public records, including records maintained by the department or any county department under s. 48.981. The department, county department or child welfare agency that conducts the screening shall file a report of the screening with the court within 30 days. After reviewing the report, the court may proceed to act on the petition, may order the department in a county having a population of 500,000 or more or the county department to conduct an investigation as described under par. (a) (intro.) or may order the department in a county having a population of less than 500,000 or a licensed child welfare agency to make the investigation if the department or child welfare agency consents.

48.88(3) (3) If the report of the investigation is unfavorable or if it discloses a situation which, in the opinion of the court, raises a serious question as to the suitability of the proposed adoption, the court may appoint a guardian ad litem for the minor whose adoption is proposed. The guardian ad litem may have witnesses subpoenaed and present proof at the hearing.

48.88 History History: 1975 c. 39, 199, 307; 1977 c. 271; 1981 c. 81, 384; 1983 a. 190; 1985 a. 176; 1997 a. 27; 2007 a. 20; 2009 a. 28, 94.



48.89 Recommendation of the department.

48.89  Recommendation of the department.

48.89(1) (1) The recommendation of the department is required for the adoption of a child if the child is not under the guardianship of a county department under s. 48.57 (1) (e) or (hm) or a child welfare agency under s. 48.61 (5). In making a recommendation under this subsection with respect to an Indian child, the department shall comply with the order of placement preference under s. 48.028 (7) (a) or, if applicable, s. 48.028 (7) (c), unless the department finds good cause, as described in s. 48.028 (7) (e), for departing from that order.

48.89(2) (2) The department shall make its recommendation to the court at least 10 days before the hearing unless the time is extended by the court. The recommendation shall be part of the record of the proceedings.

48.89(3) (3) The recommendation of the department shall not be required if the recommendation of the department, a licensed child welfare agency or a county department under s. 48.57 (1) (e) or (hm) is required by s. 48.841, if a report of an investigation by the department, a county department under s. 48.57 (1) (e) or (hm) or a licensed child welfare agency is required by s. 48.88 (2) (a) 2. or if one of the petitioners is a relative of the child.

48.89 History History: 1973 c. 263; 1977 c. 271; 1981 c. 81; 1983 a. 447; 1985 a. 176; 1995 a. 443; 2009 a. 94.



48.90 Filing of adoption petition; preadoption residence.

48.90  Filing of adoption petition; preadoption residence.

48.90(1)(1) A petition for adoption may be filed at any time if:

48.90(1)(a) (a) One of the petitioners is a relative of the child by blood or by adoption, excluding parents whose parental rights have been terminated and persons whose relationship to the child is derived through such parents.

48.90(1)(b) (b) The petitioner is the child's stepparent.

48.90(1)(c) (c) The petition is accompanied by a written approval of the guardian.

48.90(1)(d) (d) The petitioner is the proposed adoptive parent with whom the child has been placed under s. 48.839.

48.90(2) (2) Except as provided under sub. (1), no petition for adoption may be filed unless the child has been in the home of the petitioners for 6 months or more.

48.90(3) (3) No petition for adoption may be filed unless the petitioners have complied with all applicable provisions of this chapter relating to adoptive placements.

48.90 History History: 1973 c. 263; 1977 c. 354; 1977 c. 418 s. 929 (18); 1981 c. 81; 1997 a. 104.

48.90 Annotation Once administrative proceedings have commenced under s. 48.64 and the person with whom the child had been placed is seeking a review of the removal order, a children's court has no jurisdiction of an attempted adoption. Adoption of Shawn, 65 Wis. 2d 190, 222 N.W.2d 139 (1974).

48.90 Annotation Standing to object to adoption proceedings turns on the right to petition for adoption; grandparents excluded from petitioning under sub. (1) (a) had no standing to object to the adoption of their grandchildren. Adoption of J.C.G. 177 Wis. 2d 424, 501 N.W.2d 908 (Ct. App. 1993).



48.91 Hearing; order.

48.91  Hearing; order.

48.91(1)(1) The hearing may be in chambers unless an interested person objects. The petitioner and the minor to be adopted, if 14 or older, shall attend unless the court orders otherwise.

48.91(2) (2) In an adoption proceeding for a nonmarital child who is not adopted or whose parents do not subsequently intermarry under s. 767.803, the court shall establish whether the child's paternity has been acknowledged under s. 767.805 or a substantially similar law of another state or adjudicated in this state or in another jurisdiction. If the child's paternity has not been acknowledged or adjudicated, the court shall attempt to ascertain the paternity of the child and shall determine the rights of any person who may be the father of the child as provided under s. 48.423. The court may not proceed with the hearing on the petition for adoption unless the parental rights of the nonpetitioning parent, whether known or unknown, have been terminated.

48.91(3) (3) If after the hearing and a study of the report required by s. 48.88 and the recommendation required by s. 48.841 or 48.89, the court is satisfied that the necessary consents or recommendations have been filed and that the adoption is in the best interests of the child, the court shall make an order granting the adoption. In determining whether the adoption is in the best interests of an Indian child, the court shall comply with the order of placement preference under s. 48.028 (7) (a) or, if applicable, s. 48.028 (7) (c), unless the court finds good cause, as described in s. 48.028 (7) (e), for departing from that order. The order may change the name of the minor to that requested by petitioners.

48.91 History History: 1973 c. 263; 1979 c. 330; 1981 c. 81; 1983 a. 447; 1987 a. 383; 1995 a. 443; 1997 a. 191; 2005 a. 293; 2005 a. 443 s. 265; 2009 a. 94.

48.91 Annotation Meaning of "best interests of the child" is discussed. Adoption of Tachick, 60 Wis. 2d 540, 210 N.W.2d 865.



48.913 Payments by adoptive or proposed adoptive parents to a birth parent or child or on behalf of a birth parent or child.

48.913  Payments by adoptive or proposed adoptive parents to a birth parent or child or on behalf of a birth parent or child.

48.913(1)(1)  Payments allowed. The proposed adoptive parents of a child, or a person acting on behalf of the proposed adoptive parents, may pay the actual cost of any of the following:

48.913(1)(a) (a) Preadoptive counseling for a birth parent of the child or an alleged or presumed father of the child.

48.913(1)(b) (b) Post-adoptive counseling for a birth parent of the child or an alleged or presumed father of the child.

48.913(1)(c) (c) Maternity clothes for the child's birth mother, in an amount not to exceed $300.

48.913(1)(d) (d) Local transportation expenses of a birth parent of the child that are related to the pregnancy or adoption.

48.913(1)(e) (e) Services provided by a licensed child welfare agency in connection with the adoption.

48.913(1)(f) (f) Medical and hospital care received by the child's birth mother in connection with the pregnancy or birth of the child. Medical and hospital care does not include lost wages or living expenses.

48.913(1)(g) (g) Medical and hospital care received by the child.

48.913(1)(h) (h) Legal and other services received by a birth parent of the child, an alleged or presumed father of the child or the child in connection with the adoption.

48.913(1)(i) (i) Living expenses of the child's birth mother, in an amount not to exceed $5,000, if payment of the expenses by the proposed adoptive parents or a person acting on their behalf is necessary to protect the health and welfare of the birth mother or the fetus.

48.913(1)(j) (j) Any investigation ordered under s. 48.837 (4) (c), according to a fee schedule established by the department based on ability to pay.

48.913(1)(k) (k) If the adoption is completed, the cost of any care provided for the child under s. 48.837 (4) (d) or (dm).

48.913(1)(L) (L) Birthing classes.

48.913(1)(m) (m) A gift to the child's birth mother from the proposed adoptive parents, of no greater than $100 in value.

48.913(2) (2) Payment of expenses when birth parent is residing in another state. Notwithstanding sub. (1), the proposed adoptive parents of a child or a person acting on behalf of the proposed adoptive parents of a child may pay for an expense of a birth parent of the child or an alleged or presumed father of the child if the birth parent or the alleged or presumed father was residing in another state when the payment was made and when the expense was incurred and if all of the following apply:

48.913(2)(a) (a) The child was placed for adoption in this state in accordance with s. 48.988 or 48.99.

48.913(2)(b) (b) The state in which the birth parent or the alleged or presumed father was residing when the payment was made permits the payment of that expense by the proposed adoptive parents of the child.

48.913(2)(c) (c) A listing of all payments made under this subsection, a copy of the statutory provisions of the state in which the birth parent or the alleged or presumed father was residing when the payments were made that permit those payments to be made by the proposed adoptive parents of the child and a copy of all orders entered in the state in which the birth parent or the alleged or presumed father was residing when the payments were made that relate to the payment of expenses of the birth parent or the alleged or presumed father by the proposed adoptive parents of the child is submitted to the court as follows:

48.913(2)(c)1. 1. With the report under sub. (6), if the parental rights of either birth parent of the child are terminated in this state.

48.913(2)(c)2. 2. With a petition under s. 48.837 (2), if the parental rights of both birth parents of the child are terminated in another state and the child is placed for adoption under s. 48.837 (2).

48.913(2)(c)3. 3. With a petition under s. 48.90, if the parental rights of both parents of the child are terminated in another state and the child is placed for adoption under s. 48.833.

48.913(3) (3) Method of payment. Any payment under sub. (1) or (2) shall be made directly to the provider of a good or service except that a payment under sub. (1) or (2) may be made to a birth parent of the child or to an alleged or presumed father of the child as reimbursement of an amount previously paid by the birth parent or by the alleged or presumed father if documentation is provided showing that the birth parent or alleged or presumed father has made the previous payment.

48.913(4) (4) Other payments prohibited. The proposed adoptive parents of a child or a person acting on behalf of the proposed adoptive parents may not make any payments to or on behalf of a birth parent of the child, an alleged or presumed father of the child or the child except as provided in subs. (1) and (2).

48.913(5) (5) Payments after finalization of adoption. The adoptive parents of a child or a person acting on behalf of the proposed adoptive parents may make a payment that is authorized under subs. (1) and (2) after finalization of the adoption, if the payment is included in the report under sub. (6) or an amendment to that report filed with the court.

48.913(6) (6) Report to the court; when required. A report containing the information specified in sub. (7) shall be provided to the court at the time of the hearing on the petition for adoptive placement under s. 48.837 (2) or upon the order of the court under s. 48.422 (7) (bm).

48.913(7) (7) Report to the court; contents required. The report required under sub. (6) shall include a list of all transfers of anything of value made or agreed to be made by the proposed adoptive parents or by a person acting on their behalf to a birth parent of the child, an alleged or presumed father of the child or the child, on behalf of a birth parent of the child, an alleged or presumed father of the child or the child, or to any other person in connection with the pregnancy, the birth of the child, the placement of the child with the proposed adoptive parents or the adoption of the child by the proposed adoptive parents. The report shall be itemized and shall show the goods or services for which payment was made or agreed to be made. The report shall include the dates of each payment, the names and addresses of each attorney, doctor, hospital, agency or other person or organization receiving any payment from the proposed adoptive parents or a person acting on behalf of the proposed adoptive parents in connection with the pregnancy, the birth of the child, the placement of the child with the proposed adoptive parents or the adoption of the child by the proposed adoptive parents.

48.913(8) (8) Adoption of foreign children and adoption by relatives of the child. This section does not apply to an adoptive or proposed adoptive parent of a child with whom the child has been placed under s. 48.839 or to an adoptive or proposed adoptive parent of a child who is a relative of the child.

48.913 History History: 1997 a. 104; 2005 a. 293; 2007 a. 186; 2009 a. 339.



48.915 Adoption appeals given preference.

48.915  Adoption appeals given preference. An appeal from a judgment granting or denying an adoption shall be given preference.

48.915 History History: 1987 a. 383; 1993 a. 395 s. 30; Stats. 1993 s. 48.915.



48.92 Effect of adoption.

48.92  Effect of adoption.

48.92(1)(1) After the order of adoption is entered the relation of parent and child and all the rights, duties and other legal consequences of the natural relation of child and parent thereafter exists between the adopted person and the adoptive parents.

48.92(2) (2) After the order of adoption is entered the relationship of parent and child between the adopted person and the adopted person's birth parents and the relationship between the adopted person and all persons whose relationship to the adopted person is derived through those birth parents shall be completely altered and all the rights, duties, and other legal consequences of those relationships shall cease to exist, unless the birth parent is the spouse of the adoptive parent, in which case those relationships shall be completely altered and those rights, duties, and other legal consequences shall cease to exist only with respect to the birth parent who is not the spouse of the adoptive parent and all persons whose relationship to the adopted person is derived through that birth parent. Notwithstanding the extinction of all parental rights under this subsection, a court may order reasonable visitation under s. 48.925.

48.92(3) (3) Rights of inheritance by, from and through an adopted child are governed by ss. 854.20 and 854.21.

48.92(4) (4) Nothing in this section shall be construed to abrogate the right of the department to make payments to adoptive families under s. 48.48 (12).

48.92 History History: 1973 c. 90; 1981 c. 359 s. 16; 1991 a. 191, 316; 1997 a. 35, 188; 2005 a. 232.

48.92 Annotation A valid adoption of the petitioner by his aunt would preclude his right to inherit as the son of his natural mother, although he would be entitled to inherit as a nephew. Estate of Komarr, 68 Wis. 2d 473, 228 N.W.2d 681 (1975).

48.92 Annotation Biological grandparents had no right to visitation following termination of their son's parental rights and adoption by the child's stepfather. In re Marriage of Soergel, 154 Wis. 2d 564, 453 N.W.2d 624 (1990).

48.92 Annotation Adoption of the child of a deceased parent does not terminate the decedent's parents' grandparental visitation rights under s. 880.155 [now s. 54.56]. Grandparental Visitation of C.G.F., 168 Wis. 2d 62, 483 N.W.2d 803 (1992).

48.92 Annotation Except in the case of stepparent adoption, the parental rights of both birth parents are terminated, effectively preventing a birth parent's nonmarital partner from adopting the birth parent's child. This provision does not violate the constitutional rights of either the child or nonmarital partner. Interest of Angel Lace M. 184 Wis. 2d 492, 516 N.W.2d 678 (1994).

48.92 Annotation Adoption proceedings confer all parental rights on the adoptive parents and therefore resolve all issues relating to the biological grandparents' rights to assert claims for custody and guardianship. Following adoption, a change requires a showing of unfitness in the adoptive parents. Elgin and Carol W. v. DHFS, 221 Wis. 2d 36, 584 N.W.2d 195 (Ct. App. 1998), 97-3595.

48.92 Annotation Sub. (2) does not nullify prior support arrearage obligations for which a natural parent became liable before that parent's parental rights were terminated. Hernandez v. Allen, 2005 WI App 247, 288 Wis. 2d 111, 707 N.W.2d 557, 04-2696.



48.925 Visitation rights of certain persons.

48.925  Visitation rights of certain persons.

48.925(1) (1) Upon petition by a relative who has maintained a relationship similar to a parent-child relationship with a child who has been adopted by a stepparent or relative, the court, subject to subs. (1m) and (2), may grant reasonable visitation rights to that person if the petitioner has maintained such a relationship within 2 years prior to the filing of the petition, if the adoptive parent or parents, or, if a birth parent is the spouse of an adoptive parent, the adoptive parent and birth parent, have notice of the hearing and if the court determines all of the following:

48.925(1)(a) (a) That visitation is in the best interest of the child.

48.925(1)(b) (b) That the petitioner will not undermine the adoptive parent's or parents' relationship with the child or, if a birth parent is the spouse of an adoptive parent, the adoptive parent's and birth parent's relationship with the child.

48.925(1)(c) (c) That the petitioner will not act in a manner that is contrary to parenting decisions that are related to the child's physical, emotional, educational or spiritual welfare and that are made by the adoptive parent or parents or, if a birth parent is the spouse of an adoptive parent, by the adoptive parent and birth parent.

48.925(1m) (1m)

48.925(1m)(a)(a) Except as provided in par. (b), the court may not grant visitation rights under sub. (1) to a relative who has maintained a relationship similar to a parent-child relationship with a child if the relative has been convicted under s. 940.01 of the first-degree intentional homicide, or under s. 940.05 of the 2nd-degree intentional homicide, of a parent of the child, and the conviction has not been reversed, set aside or vacated.

48.925(1m)(am) (am) Except as provided in par. (b), if a relative who is granted visitation rights with a child under sub. (1) is convicted under s. 940.01 of the first-degree intentional homicide, or under s. 940.05 of the 2nd-degree intentional homicide, of a parent of the child, and the conviction has not been reversed, set aside or vacated, the court shall issue an order prohibiting the relative from having visitation with the child on petition of the child or the parent, guardian or legal custodian of the child, or on the court's own motion, and on notice to the relative.

48.925(1m)(b) (b) Paragraphs (a) and (am) do not apply if the court determines by clear and convincing evidence that the visitation would be in the best interests of the child. The court shall consider the wishes of the child in making that determination.

48.925(2) (2) Whenever possible, in making a determination under sub. (1), the court shall consider the wishes of the adopted child.

48.925(3) (3) This section applies to every child in this state who has been adopted, by a stepparent or relative, regardless of the date of the adoption.

48.925(4) (4) Any person who interferes with visitation rights granted under sub. (1) may be proceeded against for contempt of court under ch. 785, except that a court may impose only the remedial sanctions specified in s. 785.04 (1) (a) and (c) against that person.

48.925 History History: 1991 a. 191; 1999 a. 9.

48.925 Annotation Grandparents' Visitation Rights Following Adoption: Expanding Traditional Boundaries in Wisconsin. Hintz. 1994 WLR 484.

48.925 Annotation Grandparent Visitation Rights. Rothstein. Wis. Law. Nov. 1992.

48.925 Annotation The Effect of C.G.F. and Section 48.925 on Grandparental Visitation Petitions. Hughes. Wis. Law. Nov. 1992.



48.93 Records closed.

48.93  Records closed.

48.93(1)(1) In this section, "adoptee" has the meaning given in s. 48.432 (1) (a).

48.93(1d) (1d) All records and papers pertaining to an adoption proceeding shall be kept in a separate locked file and may not be disclosed except under sub. (1g), (1r), or (1v), s. 48.432, 48.433, 48.434, 48.48 (17) (a) 9. or 48.57 (1) (j), or by order of the court for good cause shown.

48.93(1g) (1g) At the time a court enters an order granting an adoption, it shall provide the adoptive parents with a copy of the child's medical record under s. 48.425 (1) (am) or with any information provided to the court under s. 48.422 (9) or 48.425 (2), after deleting the names and addresses of the child's birth parents and the identity of any provider of health care to the child or the child's birth parents.

48.93(1r) (1r) Any agency which has placed a child for adoption shall, at the request of an adoptive parent or of the adoptee, after he or she has reached age 18, provide the requester without charge, except for the actual cost of reproduction, with medical or genetic information about the adoptee or about the adoptee's birth parents which it has on file and with nonidentifying social history information about the adoptee's family which it has on file, after deleting the names and addresses of the birth parents and any provider of health care to the adoptee or the adoptee's birth parents. The agency may charge a requester a fee for the cost of verifying, purging, summarizing, copying and mailing the information according to the fee schedule established by the department under s. 48.432 (3) (c). The fee may not be more than $150 and may be waived by the agency.

48.93(1v) (1v)

48.93(1v)(a)(a) At the time a court enters an order granting adoption of an Indian child, the court shall provide the U.S. secretary of the interior with the information specified in s. 48.028 (9) (a) and (b).

48.93(1v)(b) (b) At the request of an Indian adoptee who is 18 years of age or older, the court that entered the order granting adoption of the adoptee shall provide or arrange to provide the adoptee with the information specified in s. 48.028 (9) (c).

48.93(2) (2) All correspondence and papers, relating to the investigation, which are not a part of the court record, except those in the custody of agencies authorized to place children for adoption shall be transferred to the department and placed in its closed files.

48.93 History History: 1979 c. 34; 1981 c. 359; 1983 a. 471; 1989 a. 31; 1997 a. 27, 104, 252; 2007 a. 20; 2009 a. 94.

48.93 Annotation Adoption records reform: Impact on adoptees. 67 MLR 110 (1983).



48.94 New birth certificate.

48.94  New birth certificate. After entry of the order granting the adoption the clerk of the court shall promptly mail a copy thereof to the state bureau of vital statistics and furnish any additional data needed for the new birth certificate. Whenever the parents by adoption, or the adopting parent and a birth parent who is the spouse of the adopting parent, request, that the birth certificate for the person adopted be not changed, then the court shall so order. In such event no new birth certificate shall be filed by the state registrar of vital statistics, notwithstanding the provisions of s. 69.15 (2) or any other law of this state.

48.94 History History: 1981 c. 359 s. 16; 1985 a. 315 s. 22; 1991 a. 316.

48.94 Annotation Fundamental Rights Debate: Should Wisconsin Allow Adult Adoptees Unconditional Access to Adoption Records and Original Birth Certificates? Racine. 2002 WLR 1437.



48.95 Withdrawal or denial of petition.

48.95  Withdrawal or denial of petition. Except as provided under s. 48.839 (3) (b), if the petition is withdrawn or denied, the circuit court shall order the case transferred to the court assigned to exercise jurisdiction under this chapter and ch. 938 for appropriate action, except that if parental rights have been terminated and the guardian of the minor is the department, a licensed child welfare agency or a county department under s. 48.57 (1) (e) or (hm), the minor shall remain in the legal custody of the guardian.

48.95 History History: 1977 c. 271, 449; 1981 c. 81; 1985 a. 176; 1995 a. 77.



48.96 Subsequent adoption.

48.96  Subsequent adoption. The adoption of an adopted person is authorized and, in that case, the references to parent and birth parent are to adoptive parent.

48.96 History History: 1981 c. 359 s. 16.



48.97 Adoption orders of other jurisdictions.

48.97  Adoption orders of other jurisdictions. When the relationship of parent and child has been created by an order of adoption of a court of any other state or nation, the rights and obligations of the parties as to matters within the jurisdiction of this state shall be determined by s. 48.92. If the adoptive parents were residents of this state at the time of the foreign adoption, the preceding sentence applies only if the department has approved the placement. A child whose adoption would otherwise be valid under this section may be readopted in accordance with this chapter.

48.97 History History: 1971 c. 187; 1981 c. 81; 1995 a. 443.



48.975 Adoption assistance.

48.975  Adoption assistance.

48.975(1) (1)  Definition. In this section, "adoption assistance" means payments by the department to the adoptive or proposed adoptive parents of a child which are designed to assist in the cost of care of that child after an agreement under sub. (4) has been signed and the child has been placed for adoption with the adoptive or proposed adoptive parents.

48.975(2) (2) Applicability. The department may provide adoption assistance only for a child with special needs and only when the department has determined that such assistance is necessary to assure the child's adoption.

48.975(3) (3) Types. The department may provide adoption assistance for maintenance, medical care or nonrecurring adoption expenses, or for any combination of those types of adoption assistance, according to the following criteria:

48.975(3)(a) (a) Maintenance.

48.975(3)(a)1.1. Except as provided in subd. 3., for support of a child who was in foster care or subsidized guardianship care immediately prior to placement for adoption, the department shall determine the initial amount of adoption assistance for maintenance based on the circumstances of the adoptive family and the needs of the child. That amount may not exceed the amount of the child's foster care or subsidized guardianship care payment at the time that the agreement under sub. (4) (a) is signed.

48.975(3)(a)2. 2. Except as provided in subd. 3., for support of a child not in foster care or subsidized guardianship care immediately prior to placement for adoption, the department shall determine the initial amount of adoption assistance for maintenance based on the circumstances of the adoptive family and the needs of the child. That amount may not exceed the uniform foster care rate applicable to the child that is in effect at the time that the agreement under sub. (4) (a) is signed.

48.975(3)(a)3. 3. For support of a child who is defined under rules promulgated by the department under sub. (5) (b) as a child with special needs based solely on being at high risk of developing moderate or intensive difficulty-of-care problems, the initial amount of adoption assistance for maintenance shall be $0.

48.975(3)(a)4. 4. The amount of adoption assistance for maintenance may be changed under an amended agreement under sub. (4) (b) or (c). If an agreement is amended under sub. (4) (b) or (c), the amount of adoption assistance for maintenance shall be the amount specified in the amended agreement but may not exceed the uniform foster care rate that would be applicable to the child if the child were in foster care during the time for which the adoption assistance for maintenance is paid.

48.975(3)(b) (b) Medical. The adoption assistance for medical care shall be sufficient to pay expenses due to a physical, mental or emotional condition of the child which is not covered by a health insurance policy insuring the child or the parent.

48.975(3)(c) (c) Nonrecurring adoption expenses. Subject to any maximum amount provided by the department by rule promulgated under sub. (5), the adoption assistance for nonrecurring adoption expenses shall be sufficient to pay the reasonable and necessary adoption fees, court costs, legal fees and other expenses that are directly related to the adoption of the child and that are not incurred in violation of any state or federal law.

48.975(3m) (3m) Duration. The adoption assistance may be continued after the adoptee reaches the age of 18 if that adoptee is a full-time high school student.

48.975(4) (4) Procedure.

48.975(4)(a)(a) Except in extenuating circumstances, as defined by the department by rule promulgated under sub. (5) (a), a written agreement to provide adoption assistance shall be made prior to adoption. An agreement to provide adoption assistance may be made only for a child who, at the time of placement for adoption, is in the guardianship of the department or other agency authorized to place children for adoption, in the guardianship of an American Indian tribal agency in this state, or in a subsidized guardianship under s. 48.623.

48.975(4)(b) (b) If an agreement to provide adoption assistance is in effect and if the adoptive or proposed adoptive parents of the child who is the subject of the agreement believe there has been a substantial change in circumstances, as defined by the department by rule promulgated under sub. (5) (c), the adoptive or proposed adoptive parents may request that the agreement be amended to increase the amount of adoption assistance for maintenance. If a request is received under this paragraph, the department shall do all of the following:

48.975(4)(b)1. 1. Determine whether there has been a substantial change in circumstances, as defined by the department by rule promulgated under sub. (5) (c) and whether there has been a substantiated report of abuse or neglect of the child by the adoptive or proposed adoptive parents.

48.975(4)(b)2. 2. If there has been a substantial change in circumstances and if there has been no substantiated report of abuse or neglect of the child by the adoptive or proposed adoptive parents, offer to increase the amount of adoption assistance for maintenance based on criteria established by the department by rule promulgated under sub. (5) (d).

48.975(4)(b)3. 3. If an increased amount of adoption assistance for maintenance is agreed to by the adoptive or proposed adoptive parents, amend the agreement in writing to specify the increased amount of adoption assistance for maintenance.

48.975(4)(bm) (bm) Annually, the department shall review an agreement that has been amended under par. (b) to determine whether the substantial change in circumstances that was the basis for amending the agreement continues to exist. If that substantial change in circumstances continues to exist, the agreement, as amended, shall remain in effect. If that substantial change in circumstances no longer exists, the department shall offer to decrease the amount of adoption assistance for maintenance based on criteria established by the department under sub. (5) (dm). If the decreased amount of adoption assistance for maintenance is agreed to by the adoptive or proposed adoptive parents, the department shall amend the agreement in writing to specify the decreased amount of adoption assistance for maintenance. If the decreased amount of adoption assistance for maintenance is not agreed to by the adoptive or proposed adoptive parents, the adoptive or proposed adoptive parents may appeal the decision of the department regarding the decrease under the procedure established by the department under sub. (5) (dm).

48.975(4)(c) (c) The department may propose to the adoptive or proposed adoptive parents that an agreement to provide adoption assistance be amended to adjust the amount of adoption assistance for maintenance. If an adjustment in the amount of adoption assistance for maintenance is agreed to by the adoptive or proposed adoptive parents, the agreement shall be amended in writing to specify the adjusted amount of adoption assistance for maintenance.

48.975(4)(d) (d) An agreement to provide adoption assistance may be amended more than once under par. (b) or (c).

48.975(4m) (4m) Recovery of incorrect payments. The department may recover an overpayment of adoption assistance from an adoptive parent who continues to receive adoption assistance for maintenance by reducing the amount of the adoptive parent's monthly payment of adoption assistance for maintenance. The department may by rule specify other methods for recovering overpayments of adoption assistance.

48.975(5) (5) Rules. The department shall promulgate rules necessary to implement this section, which shall include all of the following:

48.975(5)(a) (a) A rule defining the extenuating circumstances under which an initial agreement to provide adoption assistance under sub. (4) (a) may be made after adoption. This definition shall include all circumstances under which federal statutes, regulations or guidelines provide that federal matching funds for adoption assistance are available to the state if an initial agreement is made after adoption, but may not include circumstances under which federal statutes, regulations or guidelines provide that federal matching funds for adoption assistance are not available if an initial agreement is made after adoption.

48.975(5)(b) (b) A rule defining a child with special needs, which shall include a child who the department determines has, at the time of placement for adoption, moderate or intensive difficulty-of-care problems, as defined by the department, or who the department determines is, at the time of placement for adoption, at high risk of developing those problems.

48.975(5)(c) (c) A rule defining the substantial change in circumstances under which adoptive or proposed adoptive parents may request that an agreement made under sub. (4) be amended to increase the amount of adoption assistance for maintenance. The definition shall include all of the following:

48.975(5)(c)1. 1. Situations in which a child who was defined as a child with special needs based solely on being at high risk of developing moderate or intensive difficulty-of-care problems has developed those problems.

48.975(5)(c)2. 2. Situations in which a child's difficulty-of-care problems have increased from the moderate level to the intensive level as set forth in the department's schedule of difficulty-of-care levels promulgated by rule.

48.975(5)(d) (d) Rules establishing requirements for submitting a request under sub. (4) (b), criteria for determining the amount of the increase in adoption assistance for maintenance that the department shall offer if there has been a substantial change in circumstances and if there has been no substantiated report of abuse or neglect of the child by the adoptive or proposed adoptive parents, and the procedure to appeal the decision of the department regarding the request.

48.975(5)(dm) (dm) Rules establishing the criteria for determining the amount of the decrease in adoption assistance for maintenance that the department shall offer under sub. (4) (bm) if a substantial change in circumstances no longer exists and the procedure to appeal the decision of the department regarding the decrease. The criteria shall provide that the amount of the decrease offered by the department under sub. (4) (bm) may not result in an amount of adoption assistance for maintenance that is less than the initial amount of adoption assistance for maintenance provided for the child under sub. (3) (a) 1., 2. or 3.

48.975(5)(e) (e) A rule regarding when a child must be photolisted with the adoption information exchange under s. 48.55 in order to be eligible for adoption assistance. The rule may not require photolisting under any circumstances in which photolisting is not required by federal statutes, regulations or guidelines as a prerequisite for the state to receive federal matching funds for adoption assistance.

48.975 History History: 1977 c. 418; 1985 a. 308; 1989 a. 31; 1993 a. 16, 446; 1997 a. 308; 2005 a. 25; 2009 a. 28; 2011 a. 32; 2013 a. 20.



48.977 Appointment of guardians for certain children in need of protection or services.

48.977  Appointment of guardians for certain children in need of protection or services.

48.977(2) (2)  Type of guardianship. This section may be used for the appointment of a guardian of the person for a child if the court finds all of the following:

48.977(2)(a) (a) That the child has been adjudged to be in need of protection or services under s. 48.13 (1), (2), (3), (3m), (4), (4m), (5), (8), (9), (10), (10m), (11), or (11m) or 938.13 (4) and been placed, or continued in a placement, outside of his or her home pursuant to one or more court orders under s. 48.345, 48.357, 48.363, 48.365, 938.345, 938.357, 938.363, or 938.365 or that the child has been so adjudged and placement of the child in the home of a guardian under this section has been recommended under s. 48.33 (1) or 938.33 (1).

48.977(2)(b) (b) That the person nominated as the guardian of the child is a person with whom the child has been placed or in whose home placement of the child is recommended under par. (a) and that it is likely that the child will continue to be placed with that person for an extended period of time or until the child attains the age of 18 years.

48.977(2)(c) (c) That, if appointed, it is likely that the person would be willing and able to serve as the child's guardian for an extended period of time or until the child attains the age of 18 years.

48.977(2)(d) (d) That it is not in the best interests of the child that a petition to terminate parental rights be filed with respect to the child.

48.977(2)(e) (e) That the child's parent is neglecting, refusing or unable to carry out the duties of a guardian or, if the child has 2 parents, both parents are neglecting, refusing or unable to carry out the duties of a guardian.

48.977(2)(f) (f) That the agency primarily responsible for providing services to the child under a court order has made reasonable efforts to make it possible for the child to return to his or her home, while assuring that the child's health and safety are the paramount concerns, but that reunification of the child with the child's parent or parents is unlikely or contrary to the best interests of the child and that further reunification efforts are unlikely to be made or are contrary to the best interests of the child or that the agency primarily responsible for providing services to the child under a court order has made reasonable efforts to prevent the removal of the child from his or her home, while assuring the child's health and safety, but that continued placement of the child in the home would be contrary to the welfare of the child, except that the court is not required to find that the agency has made those reasonable efforts with respect to a parent of the child if any of the circumstances specified in s. 48.355 (2d) (b) 1. to 5. applies to that parent. The court shall make the findings specified in this paragraph on a case-by-case basis based on circumstances specific to the child and shall document or reference the specific information on which those findings are based in the guardianship order. A guardianship order that merely references this paragraph without documenting or referencing that specific information in the order or an amended guardianship order that retroactively corrects an earlier guardianship order that does not comply with this paragraph is not sufficient to comply with this paragraph.

48.977(3) (3) Designation as a permanent placement. If a court appoints a guardian for a child under sub. (2), the court may designate the child's placement with that guardian as the child's permanent foster placement, but only for purposes of s. 48.368 (2) or 938.368 (2).

48.977(3r) (3r) Subsidized guardianship. Subsidized guardianship payments under s. 48.623 (1) may not be made to a guardian of a child unless a subsidized guardianship agreement under s. 48.623 (2) is entered into before the guardianship order is granted and the court either terminates any order specified in sub. (2) (a) or dismisses any proceeding in which the child has been adjudicated in need of protection or services as specified in sub. (2) (a). If a child's permanency plan calls for placement of the child in the home of a guardian and the provision of monthly subsidized guardianship payments to the guardian, the petitioner under sub. (4) (a) shall include in the petition under sub. (4) (b) a statement of the determinations made under s. 48.623 (1) and a request for the court to include in the court's findings under sub. (4) (d) a finding confirming those determinations. If the court confirms those determinations, appoints a guardian for the child under sub. (2), and either terminates any order specified in sub. (2) (a) or dismisses any proceeding in which the child is adjudicated to be in need of protection or services as specified in sub. (2) (a), the county department or, as provided in s. 48.623 (3) (a), the department shall provide monthly subsidized guardianship payments to the guardian under s. 48.623 (1).

48.977(4) (4) Procedure and disposition.

48.977(4)(a)(a) Who may file petition. Any of the following persons may file a petition for the appointment of a guardian for a child under sub. (2):

48.977(4)(a)1. 1. The child or the child's guardian, legal custodian, or Indian custodian.

48.977(4)(a)2. 2. The child's guardian ad litem.

48.977(4)(a)3. 3. The child's parent.

48.977(4)(a)4. 4. The person with whom the child is placed or in whose home placement of the child is recommended as described in sub. (2) (a), if the person is nominated as the guardian of the child in the petition.

48.977(4)(a)5. 5. The department.

48.977(4)(a)6. 6. A county department under s. 46.22 or 46.23 or, if the child has been placed pursuant to an order under ch. 938 or the child's placement with the guardian is recommended under ch. 938, a county department under s. 46.215, 46.22, or 46.23.

48.977(4)(a)7. 7. A licensed child welfare agency that has been assigned primary responsibility for providing services to the child under a court order.

48.977(4)(a)8. 8. The person representing the interests of the public under s. 48.09.

48.977(4)(b) (b) Contents of petition. A proceeding for the appointment of a guardian for a child under sub. (2) shall be initiated by a petition which shall be entitled "In the interest of .... (child's name), a person under the age of 18" and shall set forth all of the following with specificity:

48.977(4)(b)1. 1. The name, birth date and address of the child.

48.977(4)(b)2. 2. The names and addresses of the child's parent or parents, guardian and legal custodian.

48.977(4)(b)3. 3. The date on which the child was adjudged in need of protection or services under s. 48.13 (1), (2), (3), (3m), (4), (4m), (5), (8), (9), (10), (10m), (11), or (11m) or 938.13 (4) and the dates on which the child has been placed, or continued in a placement, outside of his or her home pursuant to one or more court orders under s. 48.345, 48.357, 48.363, 48.365, 938.345, 938.357, 938.363, or 938.365 or, if the child has been so adjudged, but not so placed, the date of the report under s. 48.33 (1) or 938.33 (1) in which placement of the child in the home of the person is recommended.

48.977(4)(b)4. 4. A statement of the facts and circumstances which the petition alleges establish that the conditions specified in sub. (2) (b) to (f) are met.

48.977(4)(b)5. 5. A statement of whether the proceedings are subject to the Uniform Child Custody Jurisdiction and Enforcement Act under ch. 822.

48.977(4)(b)6. 6. A statement of whether the child may be subject to the federal Indian Child Welfare Act, 25 USC 1901 to 1963, and, if the child may be subject to that act, the names and addresses of the child's Indian custodian, if any, and Indian tribe, if known.

48.977(4)(c) (c) Service of petition and notice.

48.977(4)(c)1.1. The petitioner shall cause the petition and notice of the time and place of the hearing under par. (cm) to be served upon all of the following persons:

48.977(4)(c)1.a. a. The child if the child is 12 years of age or older.

48.977(4)(c)1.b. b. The child's guardian and legal custodian.

48.977(4)(c)1.c. c. The child's guardian ad litem.

48.977(4)(c)1.d. d. The child's counsel.

48.977(4)(c)1.e. e. The child's parent.

48.977(4)(c)1.f. f. The persons to whom notice is required to be given under s. 48.27 (3) (b) 1.

48.977(4)(c)1.g. g. The person with whom the child is placed or in whose home placement of the child is recommended as described in sub. (2) (a), if the person is nominated as the guardian of the child in the petition.

48.977(4)(c)1.h. h. The person representing the interests of the public under s. 48.09.

48.977(4)(c)1.i. i. The agency primarily responsible for providing services to the child under a court order.

48.977(4)(c)1.j. j. If the child is an Indian child, the Indian child's Indian custodian, if any, and tribe, if known.

48.977(4)(c)2. 2. Except as provided in subd. 2m., service shall be made by 1st class mail at least 7 days before the hearing or by personal service at least 7 days before the hearing or, if with reasonable diligence a party specified in subd. 1. cannot be served by mail or personal service, service shall be made by publication of a notice published as a class 1 notice under ch. 985. In determining which newspaper is likely to give notice as required under s. 985.02 (1), the petitioner shall consider the residence of the party, if known, or the residence of the relatives of the party, if known, or the last-known location of the party.

48.977(4)(c)2m. 2m. If the petitioner knows or has reason to know that the child is an Indian child, service under subd. 2. to the Indian child's parent, Indian custodian, and tribe shall be provided in the manner specified in s. 48.028 (4) (a). No hearing may be held under par. (cm) until at least 10 days after receipt of service by the Indian child's parent, Indian custodian, and tribe or, if the identity or location of the Indian child's parent, Indian custodian, or tribe cannot be determined, until at least 15 days after receipt of service by the U.S. secretary of the interior. On request of the Indian child's parent, Indian custodian, or tribe, the court shall grant a continuance of up to 20 additional days to enable the requester to prepare for the hearing.

48.977(4)(cm) (cm) Plea hearing.

48.977(4)(cm)1.1. A hearing to determine whether any party wishes to contest a petition filed under par. (a) shall take place on a date which allows reasonable time for the parties to prepare but is no more than 30 days after the filing of the petition. At the hearing, the nonpetitioning parties and the child, if he or she is 12 years of age or over or is otherwise competent to do so, shall state whether they wish to contest the petition. Before accepting a plea of no contest to the allegations in the petition, the court shall do all of the following:

48.977(4)(cm)1.a. a. Address the parties present and determine that the plea is made voluntarily and with understanding of the nature of the facts alleged in the petition, the nature of the potential disposition and the nature of the legal consequences of that disposition.

48.977(4)(cm)1.b. b. Establish whether any promises or threats were made to elicit the plea of no contest and alert all unrepresented parties to the possibility that an attorney may discover grounds to contest the petition that would not be apparent to those parties.

48.977(4)(cm)1.c. c. Make inquiries to establish to the satisfaction of the court that there is a factual basis for the plea of no contest.

48.977(4)(cm)2. 2. If the petition is not contested and if the court accepts the plea of no contest, the court may immediately proceed to a dispositional hearing under par. (fm), unless an adjournment is requested. If a party requests an adjournment, the court shall set a date for the dispositional hearing which allows reasonable time for the parties to prepare but is no more than 30 days after the plea hearing.

48.977(4)(cm)3. 3. If the petition is contested or if the court does not accept the plea of no contest, the court shall set a date for a fact-finding hearing under par. (d) which allows reasonable time for the parties to prepare but is not more than 30 days after the plea hearing.

48.977(4)(d) (d) Fact-finding hearing. The court shall hold a fact-finding hearing on the petition on the date set by the court under par. (cm) 3., at which any party may present evidence relevant to the issue of whether the conditions specified in sub. (2) (a) to (f) have been met. If the court, at the conclusion of the fact-finding hearing, finds by clear and convincing evidence that the conditions specified in sub. (2) (a) to (f) have been met, the court shall immediately proceed to a dispositional hearing unless an adjournment is requested. If a party requests an adjournment, the court shall set a date for the dispositional hearing which allows reasonable time for the parties to prepare but is no more than 30 days after the fact-finding hearing.

48.977(4)(e) (e) Court report. For a child who has been placed, or continued in a placement, outside of his or her home for 6 months or longer, the court shall order the person or agency primarily responsible for providing services to the child under a court order to file with the court a report containing the written summary under s. 48.38 (5) (e) and as much information relating to the appointment of a guardian as is reasonably ascertainable. For a child who has been placed, or continued in a placement, outside of his or her home for less than 6 months, the court shall order the person or agency primarily responsible for providing services to the child under a court order to file with the court the report submitted under s. 48.33 (1) or 938.33 (1), the permanency plan prepared under s. 48.38 or 938.38, if one has been prepared, and as much information relating to the appointment of a guardian as is reasonably ascertainable. The agency shall file the report at least 48 hours before the date of the dispositional hearing under par. (fm).

48.977(4)(fm) (fm) Dispositional hearing. The court shall hold a dispositional hearing on the petition at the time specified or set by the court under par. (cm) 2. or (d), at which any party may present evidence, including expert testimony, relevant to the disposition.

48.977(4)(g) (g) Dispositional factors. In determining the appropriate disposition under this section, the best interests of the child shall be the prevailing factor to be considered by the court. In making a decision about the appropriate disposition, the court shall consider any report submitted under par. (e) and shall consider, but not be limited to, all of the following:

48.977(4)(g)1. 1. Whether the person would be a suitable guardian of the child.

48.977(4)(g)2. 2. The willingness and ability of the person to serve as the child's guardian for an extended period of time or until the child attains the age of 18 years.

48.977(4)(g)3. 3. The wishes of the child.

48.977(4)(g)4. 4. If the child is an Indian child, the order of placement preference under s. 48.028 (7) (b) or, if applicable, s. 48.028 (7) (c), unless the court finds good cause, as described in s. 48.028 (7) (e), for departing from that order. A strong attachment of the child to the person or a strong commitment of the person to caring permanently for the child does not, in itself, constitute good cause for departing from that order.

48.977(4)(h) (h) Disposition. After receiving any evidence relating to the disposition, the court shall enter one of the following dispositions within 10 days after the dispositional hearing:

48.977(4)(h)1. 1. A disposition dismissing the petition if the court determines that appointment of the person as the child's guardian is not in the best interests of the child.

48.977(4)(h)2. 2. A disposition ordering that the person with whom the child has been placed or in whose home placement of the child is recommended as described in sub. (2) (a) be appointed as the child's guardian under sub. (5) (a) or limited guardian under sub. (5) (b), if the court determines that such an appointment is in the best interests of the child.

48.977(4)(i) (i) Effect of disposition on permanency review process. After a disposition under par. (h), the child's permanency plan shall continue to be reviewed under s. 48.38 (5), if applicable.

48.977(5) (5) Duties and authority of guardian.

48.977(5)(a)(a) Full guardianship. Unless limited under par. (b), a guardian appointed under sub. (2) shall have all of the duties and authority specified in s. 48.023.

48.977(5)(b) (b) Limited guardianship. The court may order that the duties and authority of a guardian appointed under sub. (2) be limited. The duties and authority of a limited guardian shall be as specified by the order of appointment under sub. (4) (h) 2. or any revised order under sub. (6). All provisions of the statutes concerning the duties and authority of a guardian shall apply to a limited guardian appointed under sub. (2) to the extent those provisions are relevant to the duties or authority of the limited guardian, except as limited by the order of appointment.

48.977(6) (6) Revision of guardianship order.

48.977(6)(a)(a) Any person authorized to file a petition under sub. (4) (a) may request a revision in a guardianship order entered under this subsection or sub. (4) (h) 2., or the court may, on its own motion, propose such a revision. The request or court proposal shall set forth in detail the nature of the proposed revision, shall allege facts sufficient to show that there has been a substantial change in circumstances since the last order affecting the guardianship was entered and that the proposed revision would be in the best interests of the child and shall allege any other information that affects the advisability of the court's disposition.

48.977(6)(b) (b) The court shall hold a hearing on the matter prior to any revision of the guardianship order if the request or court proposal indicates that new information is available which affects the advisability of the court's guardianship order, unless written waivers of objections to the revision are signed by all parties entitled to receive notice under sub. (4) (c) and the court approves the waivers.

48.977(6)(c) (c) If a hearing is to be held, the court shall notify the persons entitled to receive notice under sub. (4) (c) at least 7 days prior to the hearing of the date, place and purpose of the hearing. A copy of the request or proposal shall be attached to the notice. The court may order a revision if, at the hearing, the court finds that it has been proved by clear and convincing evidence that there has been a substantial change in circumstances and if the court determines that a revision would be in the best interests of the child.

48.977(7) (7) Termination of guardianship.

48.977(7)(a)(a) Term of guardianship. Unless the court order entered under sub. (4) (h) 2. or (6) specifies that a guardianship under this section be for a lesser period of time, a guardianship under this section shall continue until the child attains the age of 18 years or until terminated by the court, whichever occurs earlier.

48.977(7)(b) (b) Removal for cause.

48.977(7)(b)1.1. Any person authorized to file a petition under sub. (4) (a) may request that a guardian appointed under sub. (2) be removed for cause or the court may, on its own motion, propose such a removal. The request or court proposal shall allege facts sufficient to show that the guardian is or has been neglecting, is or has been refusing or is or has been unable to discharge the guardian's trust and may allege facts relating to any other information that affects the advisability of the court's disposition.

48.977(7)(b)2. 2. The court shall hold a hearing on the matter unless written waivers of objections to the removal are signed by all parties entitled to receive notice under sub. (4) (c) and the court approves the waivers.

48.977(7)(b)3. 3. If a hearing is to be held, the court shall notify the persons entitled to receive notice under sub. (4) (c) at least 7 days prior to the hearing of the date, place and purpose of the hearing. A copy of the request or court proposal shall be attached to the notice. The court shall remove the guardian for cause if, at the hearing, the court finds that it has been proved by clear and convincing evidence that the guardian is or has been neglecting, is or has been refusing or is or has been unable to discharge the guardian's trust and if the court determines that removal of the guardian would be in the best interests of the child.

48.977(7)(c) (c) Resignation. A guardian appointed under sub. (2) may resign at any time if the resignation is accepted by the court.

48.977(7)(d) (d) Termination on request of parent.

48.977(7)(d)1.1. A parent of the child may request that a guardianship order entered under sub. (4) (h) 2. or a revised order entered under sub. (6) be terminated. The request shall allege facts sufficient to show that there has been a substantial change in circumstances since the last order affecting the guardianship was entered, that the parent is willing and able to carry out the duties of a guardian and that the proposed termination of guardianship would be in the best interests of the child.

48.977(7)(d)2. 2. The court shall hold a hearing on the matter unless written waivers of objections to the termination are signed by all parties entitled to receive notice under sub. (4) (c) and the court approves the waivers.

48.977(7)(d)3. 3. If a hearing is to be held, the court shall notify the persons entitled to receive notice under sub. (4) (c) at least 7 days prior to the hearing of the date, place and purpose of the hearing. A copy of the request shall be attached to the notice. The court shall terminate the guardianship if, at the hearing, the court finds that it has been proved by clear and convincing evidence that there has been a substantial change in circumstances since the last order affecting the guardianship was entered and the parent is willing and able to carry out the duties of a guardian and if the court determines that termination of the guardianship would be in the best interests of the child.

48.977(7)(e) (e) Termination on termination of parental rights. If a court enters an order under s. 48.427 (3p) or 48.428 (2) (b), the court shall terminate the guardianship under this section.

48.977(8) (8) Relationship to ch. 54 and ch. 880, 2003 stats.

48.977(8)(a)(a) This section does not abridge the duties or authority of a guardian appointed under ch. 54 or ch. 880, 2003 stats.

48.977(8)(b) (b) Nothing in this section prohibits an individual from petitioning a court under ch. 54 for appointment of a guardian.

48.977 History History: 1995 a. 275; 1997 a. 27, 35, 80, 237; 1999 a. 133; 2001 a. 2, 109; 2005 a. 25, 130, 387; 2007 a. 77; 2009 a. 94; 2011 a. 32, 181; 2013 a. 20.



48.978 Appointment or designation of standby guardian of a child.

48.978  Appointment or designation of standby guardian of a child.

48.978(1)(1)  Definitions. In this section:

48.978(1)(a) (a) "Attending physician" means a physician licensed under ch. 448 who has primary responsibility for the treatment and care of a parent who has filed a petition under sub. (2) (a) or made a written designation under sub. (3) (a) or, if more than one physician has responsibility for the treatment and care of that parent, if a physician is acting on behalf of a physician who has primary responsibility for the treatment and care of that parent or if no physician is responsible for the treatment and care of that parent, "attending physician" means any physician licensed under ch. 448 who is familiar with the medical condition of that parent.

48.978(1)(b) (b) "Debilitation" means a person's chronic and substantial inability, as a result of a physical illness, disease, impairment or injury, to care for his or her child.

48.978(1)(c) (c) "Incapacity" means a person's chronic and substantial inability, as a result of a mental impairment, to care for his or her child.

48.978(2) (2) Judicial appointment.

48.978(2)(a)(a) Who may file petition.

48.978(2)(a)1.1. A parent of a child may file a petition for the judicial appointment of a standby guardian of the person or estate or both of the child under this subsection. A parent may include in the petition the nomination of an alternate standby guardian for the court to appoint if the person nominated as standby guardian is unwilling or unable to serve as the child's guardian or if the court determines that appointment of the person nominated as standby guardian as the child's guardian is not in the best interests of the child. Subject to subds. 2. and 3., if a petition is filed under this subdivision, the petition shall be joined by each parent of the child.

48.978(2)(a)2. 2. If a parent of a child cannot with reasonable diligence locate the other parent of the child, the parent may file a petition under subd. 1. without the other parent joining in the petition and, if the parent filing the petition submits proof satisfactory to the court of that reasonable diligence, the court may grant the petition.

48.978(2)(a)3. 3. If a parent of a child can locate the other parent of the child, but that other parent refuses to join in the petition or indicates that he or she is unwilling or unable to exercise the duty and authority of guardianship, the parent may file a petition under subd. 1. without the other parent joining in the petition and, if the parent filing the petition submits proof satisfactory to the court of that refusal, unwillingness or inability, the court may grant the petition.

48.978(2)(b) (b) Contents of petition. A proceeding for the appointment of a standby guardian for a child under this subsection shall be initiated by a petition that shall be entitled "In the interest of .... (child's name), a person under the age of 18" and shall set forth with specificity all of the following:

48.978(2)(b)1. 1. The name, birth date and address of the child.

48.978(2)(b)2. 2. The names and addresses of the child's parent or parents, guardian and legal custodian.

48.978(2)(b)3. 3. The name and address of the person nominated as standby guardian and, if the petitioner is nominating an alternate standby guardian, the name and address of the person nominated as alternate standby guardian.

48.978(2)(b)4. 4. The duties and authority that the petitioner wishes the standby guardian to exercise.

48.978(2)(b)5. 5. A statement of whether the duty and authority of the standby guardian are to become effective on the petitioner's incapacity, on the petitioner's death, or on the petitioner's debilitation and consent to the beginning of the duty and authority of the standby guardian, or on whichever occurs first.

48.978(2)(b)6. 6. A statement that there is a significant risk that the petitioner will become incapacitated or debilitated or die, as applicable, within 2 years after the date on which the petition is filed and the factual basis for that statement.

48.978(2)(b)7. 7. If a parent of the child cannot with reasonable diligence locate the other parent of the child, a statement that the child has no parent, other than the petitioner, who is willing and able to exercise the duties and authority of guardianship and who, with reasonable diligence, can be located and a statement of the efforts made to locate the other parent.

48.978(2)(b)8. 8. If a parent of the child can locate the other parent of the child, but that other parent refuses to join in the petition or indicates that he or she is unwilling or unable to exercise the duty and authority of guardianship, a statement that the child has no parent, other than the petitioner, who is willing and able to exercise the duty and authority of guardianship and a statement that the nonpetitioning parent has refused to join in the petition or has indicated that he or she is unwilling or unable to exercise the duty and authority of guardianship.

48.978(2)(b)9. 9. A description of the child's income and assets, if any.

48.978(2)(b)10. 10. A statement of whether the proceedings are subject to the Uniform Child Custody Jurisdiction and Enforcement Act under ch. 822.

48.978(2)(b)11. 11. A statement of whether the child may be subject to the federal Indian Child Welfare Act, 25 USC 1901 to 1963, and, if the child may be subject to that act, the names and addresses of the child's Indian custodian, if any, and Indian tribe, if known.

48.978(2)(c) (c) Service of petition and notice.

48.978(2)(c)1.1. The petitioner shall cause the petition and notice of the time and place of the hearing under par. (d) to be served on all of the following persons:

48.978(2)(c)1.a. a. The child if the child is 12 years of age or older.

48.978(2)(c)1.b. b. The child's guardian and legal custodian.

48.978(2)(c)1.c. c. The child's guardian ad litem.

48.978(2)(c)1.d. d. The child's counsel.

48.978(2)(c)1.e. e. The child's other parent, if that parent has not joined in the petition and if that parent can with reasonable diligence be located.

48.978(2)(c)1.f. f. The persons to whom notice is required to be given under s. 48.27 (3) (b) 1.

48.978(2)(c)1.g. g. The person who is nominated as the standby guardian of the child in the petition and, if an alternate standby guardian is nominated in the petition, the person who is nominated as the alternate standby guardian.

48.978(2)(c)2. 2. Service shall be made by certified mail at least 7 days before the hearing or by personal service in the same manner as a summons is served under s. 801.11 (1) (a) or (b) at least 7 days before the hearing or, if with reasonable diligence a party specified in subd. 1. cannot be served by mail or by personal or substituted service, service shall be made by publication of a notice published as a class 1 notice under ch. 985. In determining which newspaper is likely to give notice as required under s. 985.02 (1), the petitioner shall consider the residence of the party, if known, or the residence of the relatives of the party, if known, or the last-known location of the party.

48.978(2)(d) (d) Plea hearing.

48.978(2)(d)1.1. A hearing to determine whether any party wishes to contest a petition filed under par. (a) shall take place on a date that allows reasonable time for the parties to prepare but is no more than 30 days after the filing of the petition. At the hearing, the nonpetitioning parties and the child, if he or she is 12 years of age or over or is otherwise competent to do so, shall state whether they wish to contest the petition.

48.978(2)(d)2. 2. If the petition is not contested, the court may immediately proceed to a dispositional hearing under par. (g), unless an adjournment is requested under par. (g).

48.978(2)(d)3. 3. If the petition is contested, the court shall set a date for a fact-finding hearing under par. (e) that allows reasonable time for the parties to prepare but is no more than 30 days after the plea hearing.

48.978(2)(e) (e) Fact-finding hearing. The court shall hold a fact-finding hearing on the petition on the date set by the court under par. (d) 3. at which any party may present evidence relevant to any of the following issues:

48.978(2)(e)1. 1. Whether there is a significant risk that the petitioner will become incapacitated or debilitated or die within 2 years after the date on which the petition was filed.

48.978(2)(e)2. 2. Whether the child has any parent, other than the petitioner, who is willing and able to exercise the duty and authority of guardianship.

48.978(2)(e)3. 3. If a parent cannot be located, whether the petitioner has made diligent efforts to locate that parent.

48.978(2)(e)4. 4. If a parent has refused to join in the petition, whether that refusal is unreasonable.

48.978(2)(f) (f) Required findings by court. If the court, at the conclusion of the fact-finding hearing, makes all of the following findings by clear and convincing evidence, the court shall immediately proceed to a dispositional hearing unless an adjournment is requested under par. (g):

48.978(2)(f)1. 1. That there is a significant risk that the petitioner will become incapacitated or debilitated or die within 2 years after the date on which the petition was filed.

48.978(2)(f)2. 2. That the child has no parent, other than the petitioner, who is willing and able to exercise the duty and authority of guardianship.

48.978(2)(f)3. 3. That, if a parent cannot be located, the petitioner has made diligent efforts to locate that parent.

48.978(2)(f)4. 4. That, if a parent has refused to join in the petition, the refusal was unreasonable.

48.978(2)(f)5. 5. That the person nominated as standby guardian is willing and able to act as standby guardian or, if that person is not so willing and able, that the person nominated as alternate standby guardian is willing and able to act as standby guardian.

48.978(2)(g) (g) Dispositional hearing. The court shall hold a dispositional hearing on the petition at the time specified under par. (d) 2. or (e), at which any party may present evidence, including expert testimony, relevant to the disposition. If at the plea hearing or the fact-finding hearing a party requests an adjournment of the dispositional hearing, the court shall set a date for the dispositional hearing that allows reasonable time for the parties to prepare but is no more than 30 days after the plea hearing or fact-finding hearing.

48.978(2)(h) (h) Dispositional factors. In determining the appropriate disposition under this par. (j), the best interests of the child shall be the prevailing factor to be considered by the court. In making a decision about the appropriate disposition, the court shall consider all of the following:

48.978(2)(h)1. 1. Whether the person nominated as standby guardian or alternate standby guardian would be a suitable guardian of the child.

48.978(2)(h)2. 2. The willingness and ability of the person nominated as standby guardian or alternate standby guardian to serve as the child's guardian if the petitioner becomes incapacitated or debilitated or dies.

48.978(2)(h)3. 3. The wishes of the child.

48.978(2)(i) (i) Appearance by petitioner. If the petitioner is medically unable to appear at a hearing under par. (d), (e) or (g), the court may dispense with the petitioner's appearance, except on the motion of a party and for good cause shown.

48.978(2)(j) (j) Disposition. After receiving any evidence relating to the disposition, the court shall enter one of the following dispositions within 10 days after the dispositional hearing:

48.978(2)(j)1. 1. A disposition dismissing the petition if the court determines that appointment of the person nominated as standby guardian or alternate standby guardian as the child's standby guardian is not in the best interests of the child.

48.978(2)(j)2. 2. A disposition ordering that the person nominated as standby guardian or alternate standby guardian be appointed as the child's standby guardian if the court determines that such an appointment is in the best interests of the child.

48.978(2)(k) (k) Guardianship order. A standby guardianship order under par. (j) 2. shall include all of the following:

48.978(2)(k)1. 1. A statement of whether the standby guardianship is a full guardianship under sub. (6) (b) 1. or a limited guardianship under sub. (6) (b) 2.

48.978(2)(k)2. 2. A statement of when the standby guardianship goes into effect, which may be on receipt by the standby guardian of a determination of the petitioner's incapacity, a certificate of the petitioner's death, or a determination of the petitioner's debilitation and the petitioner's written consent under par. (L) 3. that the standby guardianship go into effect.

48.978(2)(L) (L) Commencement of duty and authority of court-appointed standby guardian.

48.978(2)(L)1.1. If a standby guardianship order under par. (j) 2. provides that the duty and authority of a standby guardian are effective on the petitioner's incapacity, the duty and authority of the standby guardian shall begin on the receipt by the standby guardian of a copy of a determination of incapacity under sub. (4).

48.978(2)(L)2. 2. If a standby guardianship order under par. (j) 2. provides that the duty and authority of a standby guardian are effective on the petitioner's death, the duty and authority of the standby guardian shall begin on the receipt by the standby guardian of a copy of the certificate of the petitioner's death.

48.978(2)(L)3. 3. If a standby guardianship order under par. (j) 2. provides that the duty and authority of a standby guardian are effective on the petitioner's debilitation and consent to the standby guardianship going into effect, the duty and authority of a standby guardian shall begin on the receipt by the standby guardian of a determination of debilitation under sub. (4) and a written consent to the beginning of that duty and authority signed by the petitioner in the presence of 2 witnesses 18 years of age or over, neither of whom may be the standby guardian, and by the standby guardian. If the petitioner is physically unable to sign that written consent, another person 18 years of age or over who is not the standby guardian may sign the written consent on behalf of the petitioner and at the direction of the petitioner, in the presence of the petitioner and 2 witnesses 18 years of age or over, neither of whom may be the standby guardian.

48.978(2)(L)4. 4. The standby guardian shall file the determination of incapacity received under subd. 1., the certificate of death received under subd. 2., or the determination of debilitation and written consent received under subd. 3., whichever is applicable, with the court that entered the guardianship order within 90 days after the date on which the standby guardian receives that determination, certificate, or determination and written consent. If the standby guardian fails to file that determination, certificate, or determination and written consent with that court within those 90 days, the court may rescind the guardianship order.

48.978(2)(m) (m) Suspension of duty and authority of court-appointed standby guardian.

48.978(2)(m)1.1. The duty and authority of a standby guardian appointed under par. (j) 2. shall be suspended on the receipt by the standby guardian of a copy of a determination of recovery or remission under sub. (5).

48.978(2)(m)2. 2. The standby guardian shall file the determination of recovery or remission received under subd. 1. with the court that entered the guardianship order within 90 days after the date on which the standby guardian receives that determination. If the standby guardian fails to file that determination with that court within those 90 days, the court may rescind the guardianship order.

48.978(2)(m)3. 3. The duty and authority of a standby guardian that are suspended under subd. 1. shall begin again as provided in par. (L).

48.978(2)(n) (n) Rescission of standby guardianship.

48.978(2)(n)1.1. If at any time before the duty and authority of a standby guardian appointed under par. (j) 2. begin, the court finds that the findings of the court under par. (f) no longer apply or determines that the determination of the court under par. (j) 2. no longer applies, the court may rescind the guardianship order.

48.978(2)(n)2. 2. A person who is appointed as a standby guardian under par. (j) 2. may, at any time before his or her duty and authority as a standby guardian begin, renounce that appointment by executing a written renunciation, filing the renunciation with the court that issued the guardianship order and notifying the petitioner in writing of the renunciation. On compliance with this subdivision, the court shall rescind the guardianship order.

48.978(2)(n)3. 3. A person who is appointed as a standby guardian under par. (j) 2. may, at any time after his or her duty and authority as standby guardian begin, resign that appointment be executing a written resignation, filing the resignation with the court that issued the guardianship order and notifying the petitioner, if living, in writing of that resignation. On compliance with this subdivision, the court may accept the resignation and rescind the guardianship order if the court determines that the resignation and rescission are in the best interests of the child.

48.978(2)(n)4. 4. The petitioner may revoke a standby guardianship ordered under par. (j) 2. at any time before the duty and authority of the standby guardian begin by executing a written revocation, filing the revocation with the court that entered the guardianship order and notifying the standby guardian in writing of the revocation. On compliance with this subdivision, the court shall rescind the guardianship order.

48.978(2)(n)5. 5. The petitioner may revoke a standby guardianship ordered under par. (j) 2. at any time after the duty and authority of the standby guardian begin by executing a written revocation, filing the written revocation with the court that entered the guardianship order and notifying the standby guardian in writing of the revocation. On compliance with this subdivision, the court may rescind the guardianship order if the court determines that rescission of the guardianship order is in the best interests of the child.

48.978(3) (3) Parental designation.

48.978(3)(a)(a) Written designation. A parent may designate a standby guardian for his or her child by means of a written designation signed by the parent in the presence of 2 witnesses 18 years of age or over, neither of whom may be the standby guardian, and by the standby guardian. If a parent is physically unable to sign that written designation, another person 18 years of age or over who is not the standby guardian may sign the written designation on behalf of the parent and at the direction of the parent, in the presence of the parent and 2 witnesses 18 years of age or over, neither of whom may be the standby guardian.

48.978(3)(b) (b) Contents of written designation; form.

48.978(3)(b)1.1. A written designation of a standby guardian shall identify the parent who is making the designation, the child who is the subject of the standby guardianship and the person who is designated to be the standby guardian. The written designation shall also state the duties and authority that the parent wishes the standby guardian to exercise and shall indicate that the parent intends for the duty and authority of standby guardian to begin on the parent's incapacity, death, or debilitation and consent under par. (c) 3. to the beginning of the duty and authority of the standby guardian, or on whichever occurs first. A parent may designate an alternate standby guardian in the same written designation and in the same manner as the parent designates the standby guardian.

48.978(3)(b)2. 2. A written designation of a standby guardian complies with this subsection if the written designation substantially conforms to the following form:

Designation of standby guardian

I, .... (name and address of parent), being of sound mind, do hereby designate .... (name and address of standby guardian) as standby guardian of the person and estate of my child(ren) .... (name(s), birth date(s) and address(es) of child(ren)).

(You may, if you wish, provide that the duty and authority of the standby guardian shall extend only to the person, or only to the estate, of your child(ren), by crossing out "person and" or "and estate", whichever is inapplicable, above.)

The duty and authority of the standby guardian shall begin on one of the following events, whichever occurs first:

1. I die.

2. My doctor determines that I am mentally incapacitated, and thus unable to care for my child(ren).

3. My doctor determines that I am physically debilitated, and thus unable to care for my child(ren), and I consent in writing, before 2 witnesses, to the standby guardian's duty and authority taking effect.

If the person I designate above is unwilling or unable to act as standby guardian for my child(ren), I hereby designate .... (name and address of alternate standby guardian) as standby guardian for my child(ren).

I also understand that the duty and authority of the standby guardian designated above will end 180 days after the day on which that duty and authority begin if the standby guardian does not petition the court within those 180 days for an order appointing him or her as standby guardian.

I understand that I retain full parental rights over my child(ren) even after the beginning of the standby guardianship, that I may revoke the standby guardianship at any time before the standby guardianship begins, that I may revoke the standby guardianship at any time after the standby guardianship begins, subject to the approval of the court, and that the standby guardianship will be suspended on my recovery or remission from my incapacity or debilitation.

Signature.... Date ....

Statement of witnesses

I declare that the person whose name appears above signed this document in my presence, or was physically unable to sign the document and asked another person 18 years of age or over to sign the document, who did so in my presence, and that I believe the person whose name appears above to be of sound mind. I further declare that I am 18 years of age or over and that I am not the person designated as standby guardian or alternate standby guardian.

Witness No. 1:

(print) Name ... Date ....

Address ....

Signature ....

Witness No. 2:

(print) Name .... Date ....

Address ....

Signature ....

Statement of standby guardian
and alternate standby guardian

I .... (name and address of standby guardian), and I, .... (name and address of alternate standby guardian), understand that .... (name of parent) has designated me to be the standby guardian or alternate standby guardian of the person and estate (cross out "person and" or "and estate", if inapplicable) of his or her child(ren) if he or she dies, becomes mentally incapacitated, or becomes physically debilitated and consents, to my duty and authority taking effect. I hereby declare that I am willing and able to undertake the duty and authority of standby guardianship and I understand that within 180 days after that duty and authority begin I must petition the court for an order appointing me as standby guardian. I further understand that .... (name of parent) retains full parental rights over his or her child(ren) even after the beginning of the standby guardianship, that he or she may revoke the standby guardianship at any time before the standby guardianship begins, that he or she may revoke the standby guardianship at any time after the standby guardianship begins, subject to the approval of the court, and that the standby guardianship will be suspended on his or her recovery or remission from his or her incapacity or debilitation.

Standby guardian's signature .... Date ....

Address ....

Alternate standby guardian' signature .... Date ....

Address ....

48.978(3)(b)3. 3. A written designation of a standby guardian may also contain a consent to that designation that substantially conforms to the following form and that shall be completed if the child's other parent can be located:

Consent to designation of standby guardian

I, .... (name and address of other parent), being of sound mind, do hereby consent to the designation by .... (name of designating parent) of .... (name of standby guardian) as standby guardian, and of .... (name of alternate standby guardian) as alternate standby guardian, of the person and estate (cross out "person and" or "and estate", if inapplicable) of my child(ren) .... (name(s), birth date(s) and address(es) of child(ren)).

I also consent to the terms and conditions of the standby guardianship stated above and I understand that I retain full parental rights over my child(ren) even after the beginning of the standby guardianship and that I may revoke my consent to the standby guardianship at any time.

Signature .... Date ....

Statement of witnesses

I declare that the person whose name appears above signed this document in my presence, or was physically unable to sign the document and asked another person 18 years of age or over to sign the document, who did so in my presence, and that I believe the person whose name appears above to be of sound mind. I further declare that I am 18 years of age or over and that I am not the person designated as standby guardian or alternate standby guardian.

Witness No. 1:

(print) Name .... Date ....

Address ....

Signature ....

Witness No. 2:

(print) Name .... Date ....

Address ....

Signature ....

48.978(3)(c) (c) Commencement of duty and authority of designated standby guardian.

48.978(3)(c)1.1. If a written designation under par. (a) indicates that the parent intends for the duty and authority of the standby guardian to begin on the parent's incapacity, the duty and authority of the standby guardian shall begin on the receipt by the standby guardian of a copy of a determination of incapacity under sub. (4).

48.978(3)(c)2. 2. If a written designation under par. (a) indicates that the parent intends for the duty and authority of the standby guardian to begin on the parent's death, the duty and authority of the standby guardian shall begin on the receipt by the standby guardian of a copy of a certificate of the parent's death.

48.978(3)(c)3. 3. If a written designation under par. (a) indicates that the parent intends for the duty and authority of the standby guardian to begin on the parent becoming debilitated and consenting to the beginning of the standby guardianship, the duty and authority of the standby guardian shall begin on the receipt by the standby guardian of a copy of a determination of debilitation under sub. (4) and a copy of the parent's written consent to the beginning of that duty and authority signed by the parent in the presence of 2 witnesses, neither of whom may be the standby guardian, and by the standby guardian. If the parent is physically unable to sign that written consent, another person 18 years of age or over who is not the standby guardian may sign the written consent on behalf of the parent and at the direction of the parent, in the presence of the parent and 2 witnesses, neither of whom may be the standby guardian.

48.978(3)(c)4. 4. Subject to par. (d) 2., the standby guardian shall file a petition under par. (e) for judicial appointment as standby guardian of the child within 180 days after the date on which the standby guardianship begins. If the standby guardian fails to file that petition within those 180 days, the standby guardian's duty and authority shall end 180 days after the date on which the standby guardianship began. If the standby guardian files the petition after the expiration of those 180 days, the duty and authority of the standby guardian shall begin again on the date on which the petition is filed.

48.978(3)(d) (d) Suspension of duty and authority of designated standby guardian.

48.978(3)(d)1.1. The duty and authority of a standby guardian designated under par. (a) shall be suspended on the receipt by the standby guardian of a copy of a determination of recovery or remission under sub. (5).

48.978(3)(d)2. 2. If the standby guardian receives a determination of recovery or remission under subd. 1. before the standby guardian files the petition under par. (e), the standby guardian need not file the petition under par. (e).

48.978(3)(d)3. 3. If the standby guardian receives a determination of recovery or remission under subd. 1. after the standby guardian files the petition under par. (e), but before the standby guardian is judicially appointed under par. (g), the standby guardian shall file that determination with the court with which the petition is filed by the time of the next hearing on the petition or within 7 days after the date on which the standby guardian receives that determination, whichever is sooner. On compliance with this subdivision, the court shall dismiss the petition. If the standby guardian fails to file that determination with that court within those 7 days, the court may rescind the guardianship.

48.978(3)(d)4. 4. If the standby guardian receives a determination of recovery or remission under subd. 1. after the standby guardian is judicially appointed under par. (g), the standby guardian shall file that determination with the court that entered the guardianship order within 90 days after the date on which the standby guardian receives that determination. If the standby guardian fails to file that determination with that court within those 90 days, the court may rescind the guardianship order.

48.978(3)(d)5. 5. The duty and authority of a standby guardian that are suspended under subd. 1. shall begin again as provided in par. (c).

48.978(3)(e) (e) Petition for judicial appointment. A petition for judicial appointment as standby guardian of a child under this subsection shall be in the same form as a petition under sub. (2) (b) and shall set forth with specificity the information specified in sub. (2) (b) 1. to 4. and 7. to 11. The petition shall also contain a statement that the parent has become incapacitated, has died, or has become debilitated and has consented to the beginning of the duty and authority of the standby guardian. In addition, the petition shall be accompanied by the following documentation:

48.978(3)(e)1. 1. The written designation under par. (a) signed or consented to by each parent of the child or, if a parent cannot with reasonable diligence be located or has refused to consent to the designation, the written designation under par. (a) signed by one parent and a statement of the efforts made to find the other parent or of the fact that the other parent has refused to consent to the designation.

48.978(3)(e)2. 2. A copy of the determination of incapacity received under par. (c) 1., the certificate of death received under par. (c) 2. or the determination of debilitation and written consent received under par. (c) 3.

48.978(3)(e)3. 3. If the petition is filed by a person who has been designated as an alternate standby guardian, a statement that the person designated as standby guardian is unwilling or unable to act as standby guardian and the factual basis for that statement.

48.978(3)(f) (f) Procedure for judicial appointment.

48.978(3)(f)1.1. The petitioner shall cause the petition and notice of the time and place of the plea hearing under subd. 2. to be served on all of the persons specified in sub. (2) (c) 1. a. to f. and on the parent who has made the written designation under par. (a), if living. Service shall be made in the manner provided in sub. (2) (c) 2.

48.978(3)(f)2. 2. The court shall hold a plea hearing, a fact-finding hearing and a dispositional hearing in the manner provided in sub. (2) (d) to (g) and shall enter a dispositional order as provided in sub. (2) (j) and (k) 1., except that at the fact-finding hearing any party may present evidence relevant to the issues specified in par. (g), and at the conclusion of that hearing the court shall immediately proceed to a dispositional hearing, unless an adjournment is requested, if the court finds by clear and convincing evidence that the conditions specified in par. (g) have been met.

48.978(3)(g) (g) Required findings by court. The court shall appoint a person to be a standby guardian under this subsection if, after making the following findings by clear and convincing evidence, the court determines that the appointment is in the best interests of the child:

48.978(3)(g)1. 1. That the person was designated as standby guardian in accordance with pars. (a) and (b).

48.978(3)(g)2. 2. That the standby guardian has received a determination of incapacity, a death certificate, or a determination of debilitation and written consent, as provided in par. (c) 1., 2. or 3., whichever is applicable.

48.978(3)(g)3. 3. That the child has no parent who is willing and able to exercise the duty and authority of guardianship.

48.978(3)(g)4. 4. That, if a parent cannot be located, the petitioner has made diligent efforts to locate that parent or, if a parent has refused to consent to the designation of the standby guardian, the consent was unreasonably withheld.

48.978(3)(g)5. 5. That, if the petitioner is a person designated as an alternate standby guardian, the person designated as standby guardian is unwilling or unable to act as standby guardian.

48.978(3)(h) (h) Dispositional factors. In determining the appropriate disposition under par. (g), the best interests of the child shall be the prevailing factor to be considered by the court. In making a decision about the appropriate disposition, the court shall consider all of the following:

48.978(3)(h)1. 1. Whether the person designated as standby guardian or alternate standby guardian would be a suitable guardian of the child.

48.978(3)(h)2. 2. The willingness and ability of the person designated as standby guardian or alternate standby guardian to serve as the child's guardian.

48.978(3)(h)3. 3. The wishes of the child.

48.978(3)(i) (i) Appearance by parent. If the parent who has made a written designation under par. (a) is medically unable to appear at a hearing specified in par. (f) 2., the court may dispense with the parent's appearance, except on the motion of a party and for good cause shown.

48.978(3)(j) (j) Revocation by parent.

48.978(3)(j)1.1. A parent who has made a written designation under par. (a) may, at any time before the filing of a petition under par. (e), revoke a standby guardianship created under this subsection by executing a written revocation and notifying the standby guardian in writing of the revocation, making a subsequent written designation under par. (a) or verbally revoking the standby guardianship in the presence of 2 witnesses.

48.978(3)(j)2. 2. After a petition under par. (e) has been filed but before the standby guardian has been judicially appointed under par. (g), a parent who has made a written designation under par. (a) may revoke a standby guardianship created under this subsection by executing a written revocation, filing the revocation with the court with which the petition has been filed and notifying the standby guardian in writing of the revocation. On compliance with this subdivision, the court may dismiss the petition and rescind the guardianship if the court determines that dismissal of the petition and rescission of the guardianship are in the best interests of the child.

48.978(3)(j)3. 3. After the standby guardian has been judicially appointed under par. (g), a parent who has made a written designation under par. (a) may revoke a standby guardianship created under this subsection by executing a written revocation, filing the revocation with the court that entered the guardianship order and notifying the standby guardian in writing of the revocation. On compliance with this subdivision, the court may rescind the guardianship order if the court determines that rescission of the guardianship order is in the best interests of the child.

48.978(3)(k) (k) Renunciation of designation.

48.978(3)(k)1.1. A person whom a parent has designated as a standby guardian under par. (a) may, at any time before the filing of a petition under par. (e), renounce that designation by executing a written renunciation and notifying the parent, if living, in writing of that renunciation.

48.978(3)(k)2. 2. After a petition under par. (e) has been filed, but before the standby guardian has been judicially appointed under par. (g), a person whom a parent has designated as a standby guardian under par. (a) may renounce that designation by executing a written renunciation, filing the renunciation with the court with which the petition has been filed and notifying the parent, if living, in writing of that renunciation. On compliance with this subdivision, the court may accept the renunciation and rescind the guardianship order if the court finds that the renunciation and rescission are in the best interests of the child.

48.978(3)(k)3. 3. A person who has been judicially appointed as a standby guardian under par. (g) may, at any time after that appointment, resign that appointment by executing a written resignation, filing the resignation with the court that entered the guardianship order and notifying the parent who designated the person as a standby guardian under par. (a), if living, in writing of that resignation. On compliance with this subdivision, the court may accept the resignation and rescind the guardianship order if the court determines that the resignation and rescission are in the best interests of the child.

48.978(4) (4) Determination of incapacity or debilitation.

48.978(4)(a)(a) In general.

48.978(4)(a)1.1. A determination of incapacity or debilitation under this section shall be in writing, shall be made to a reasonable degree of medical certainty by an attending physician and shall contain the opinion of the attending physician regarding the cause and nature of the parent's incapacity or debilitation and the extent and probable duration of the incapacity or debilitation.

48.978(4)(a)2. 2. If a standby guardian's identity is known to an attending physician making a determination of incapacity or debilitation, the attending physician shall provide a copy of the determination of incapacity or debilitation to the standby guardian.

48.978(4)(b) (b) On request of standby guardian. If requested by a standby guardian, an attending physician shall make a determination regarding a parent's incapacity or debilitation for purposes of this section.

48.978(4)(c) (c) Information to be provided to parent. On receipt of a determination of a parent's incapacity, a standby guardian shall inform the parent of all of the following, if the parent is able to comprehend that information:

48.978(4)(c)1. 1. That a determination of incapacity has been made and, as a result, the duty and authority of the standby guardian have begun.

48.978(4)(c)2. 2. That the parent may revoke the standby guardianship in accordance with sub. (2) (n) 5. or (3) (j) 1., 2. or 3., whichever is applicable.

48.978(5) (5) Determination of recovery or remission.

48.978(5)(a)(a) In general.

48.978(5)(a)1.1. A determination that a parent has recovered or is in remission from his or her incapacity or debilitation shall be in writing, shall be made to a reasonable degree of medical certainty by an attending physician and shall contain the opinion of the attending physician regarding the extent and probable duration of the recovery or remission.

48.978(5)(a)2. 2. If a standby guardian's identity is known to an attending physician making a determination of recovery or remission, the attending physician shall provide a copy of the determination of recovery or remission to the standby guardian.

48.978(5)(b) (b) On request of standby guardian. If requested by a standby guardian, an attending physician shall make a determination regarding a parent's recovery or remission for purposes of this section.

48.978(6) (6) Parental rights; duty and authority of standby guardian.

48.978(6)(a)(a) Parental rights. The beginning of the duty and authority of a standby guardian under sub. (2) or (3) does not, in itself, divest a parent of any parental rights.

48.978(6)(b) (b) Duties and authority of guardian.

48.978(6)(b)1.1. Unless limited under subd. 2., a standby guardian appointed under sub. (2) or designated under sub. (3) shall have all of the duties and authority specified in s. 48.023.

48.978(6)(b)2. 2. The court may order or a parent may provide that the duties and authority of a standby guardian appointed under sub. (2) or designated under sub. (3) be limited. The duties and authority of a limited standby guardian shall be as specified by the order of appointment under sub. (2) (j) 2. or the written designation under sub. (3) (a). All provisions of the statutes concerning the duties and authority of a guardian shall apply to a limited standby guardian appointed under sub. (2) or designated under sub. (3) to the extent those provisions are relevant to the duties or authority of the limited standby guardian, except as limited by the order of appointment or written designation.

48.978(7) (7) Relationship to ch. 54.

48.978(7)(a)(a) Except when a different right, remedy or procedure is provided under this section, the rights, remedies, and procedures provided in ch. 54 shall govern a standby guardianship created under this section.

48.978(7)(b) (b) This section does not abridge the duties or authority of a guardian appointed under ch. 880, 2003 stats., or ch. 54.

48.978(7)(c) (c) Nothing in this section prohibits an individual from petitioning a court for the appointment of a guardian under ch. 54.

48.978 History History: 1997 a. 334; 2005 a. 130, 387; 2007 a. 96; 2009 a. 94.



48.979 Delegation of power by parent.

48.979  Delegation of power by parent.

48.979(1) (1)

48.979(1)(a)(a) A parent who has legal custody of a child, by a power of attorney that is properly executed by all parents who have legal custody of the child, may delegate to an agent, for a period not to exceed one year, any of his or her powers regarding the care and custody of the child, except the power to consent to the marriage or adoption of the child, the performance or inducement of an abortion on or for the child, the termination of parental rights to the child, or the enlistment of the child in the U.S. armed forces. A delegation of powers under this paragraph does not deprive the parent of any of his or her powers regarding the care and custody of the child.

48.979(1)(b) (b) If a delegation of powers to an agent under par. (a) is facilitated by an entity, as defined in s. 48.685 (1) (b), that entity shall obtain the information specified in s. 48.685 (2) (b) 1. with respect to the proposed agent and any nonclient resident, as defined in s. 48.685 (1) (bm), of the proposed agent. Subject to s. 48.685 (5), if that information indicates that the proposed agent may not be a contractor, as defined in s. 48.685 (1) (ar), of the entity or that a nonclient resident of the proposed agent may not be permitted to reside with the proposed agent for a reason specified in s. 48.685 (4m) (b) 1. to 5., the entity may not facilitate a delegation of powers to the proposed agent under par. (a). The entity shall provide the department of health services with information about each person who is denied a delegation of powers or permission to reside under this paragraph for a reason specified in s. 48.685 (4m) (b) 1. to 5.

48.979(1)(bm) (bm) A parent may not delegate under par. (a) his or her powers regarding the care and custody of a child who is subject to the jurisdiction of the court under s. 48.13, 48.14, 938.12, 938.13, or 938.14 unless the court approves the delegation.

48.979(1)(c) (c) A parent who has legal custody of a child may not place the child in a foster home, group home, or inpatient treatment facility by means of a delegation of powers under par. (a). Those placements may be made only by means of a court order or as provided in s. 48.63 or 51.13.

48.979(1)(d) (d) A delegation of powers under par. (a) does not prevent or supersede any of the following:

48.979(1)(d)1. 1. An agency, a sheriff, or a police department from receiving and investigating a report of suspected or threatened abuse or neglect of the child under s. 48.981.

48.979(1)(d)2. 2. The child from being taken into and held in custody under ss. 48.19 to 48.21 or 938.19 to 938.21.

48.979(1)(d)3. 3. An intake worker from conducting an intake inquiry under s. 48.24 or 938.24.

48.979(1)(d)4. 4. A court from exercising jurisdiction over the child under s. 48.13 or 938.13.

48.979(1)(dm) (dm) A delegation of powers under par. (a) regarding the care and custody of an Indian child is subject to the requirements of s. 48.028 (5) (a).

48.979(1)(e) (e) A parent who has delegated his or her powers regarding the care and custody of a child under par. (a) may revoke that delegation at any time by executing a written revocation and notifying the agent in writing of the revocation. A written revocation invalidates the delegation of powers except with respect to acts already taken in reliance on the delegation of powers.

48.979(2) (2) A power of attorney complies with sub. (1) (a) if the power of attorney substantially conforms to the following form:

power of attorney

delegating parental power

Authorized by s. 48.979, Wis. Stats.

NAME(S) OF CHILD(REN)

This power of attorney is for the purpose of providing for the care and custody of:

Name, address, and date of birth of child ....

Name, address, and date of birth of child ....

Name, address, and date of birth of child ....

DELEGATION OF POWER TO AGENT

I, .... (name and address of parent), state that I have legal custody of the child(ren) named above. (Only a parent who has legal custody may use this form.) A parent may not use this form to delegate parental powers regarding a child who is subject to the jurisdiction of the juvenile court under s. 48.13, 48.14, 938.12, 938.13, or 938.14, Wis. Stats.

I delegate my parental power to:

Name of agent ....

Agent's address ....

Agent's telephone number(s) ....

Agent's e-mail address ....

Relationship of agent to child(ren) ....

The parental power I am delegating is as follows:

FULL

(Check if you want to delegate full parental power regarding the care and custody of the child(ren) named above.)

.... Full parental power regarding the care and custody of the child(ren) named above

PARTIAL

(Check each subject over which you want to delegate your parental power regarding the child(ren) named above.)

.... The power to consent to all health care; or

.... The power to consent to only the following health care:

.... Ordinary or routine health care, excluding major surgical procedures, extraordinary procedures, and experimental treatment

.... Emergency blood transfusion

.... Dental care

.... Disclosure of health information about the child(ren)

.... The power to consent to educational and vocational services

.... The power to consent to the employment of the child(ren)

.... The power to consent to the disclosure of confidential information, other than health information, about the child(ren)

.... The power to provide for the care and custody of the child(ren)

.... The power to consent to the child(ren) obtaining a motor vehicle operator's license

.... The power to travel with the child(ren) outside the state of Wisconsin

.... The power to obtain substitute care, such as child care, for the child(ren)

.... Other specifically delegated powers or limits on delegated powers (Fill in the following space or attach a separate sheet describing any other specific powers that you wish to delegate or any limits that you wish to place on the powers you are delegating.) ....

This delegation of parental powers does not deprive a custodial or noncustodial parent of any of his or her powers regarding the care and custody of the child, whether granted by court order or force of law.

THIS DOCUMENT MAY NOT BE USED TO DELEGATE THE POWER TO CONSENT TO THE MARRIAGE OR ADOPTION OF THE CHILD(REN), THE PERFORMANCE OR INDUCEMENT OF AN ABORTION ON OR FOR THE CHILD(REN), THE TERMINATION OF PARENTAL RIGHTS TO THE CHILD(REN), THE ENLISTMENT OF THE CHILD(REN) IN THE U.S. ARMED FORCES OR TO PLACE THE CHILD(REN) IN A FOSTER HOME, GROUP HOME, OR INPATIENT TREATMENT FACILITY.

EFFECTIVE DATE AND TERM
OF THIS DELEGATION

This Power of Attorney takes effect on .... and will remain in effect until .... If no termination date is given or if the termination date given is more than one year after the effective date of this Power of Attorney, this Power of Attorney will remain in effect for a period of one year after the effective date, but no longer. This Power of Attorney may be revoked in writing at any time by a parent who has legal custody of the child(ren) and such a revocation invalidates the delegation of parental powers made by this Power of Attorney, except with respect to acts already taken in reliance on this Power of Attorney.

SIGNATURE(S) OF PARENT(S)

Signature of parent .... Date ....

Parent's name printed ....

Parent's address ....

Parent's telephone number ....

Parent's e-mail address ....

Signature of parent .... Date ....

Parent's name printed ....

Parent's address ....

Parent's telephone number ....

Parent's e-mail address ....

WITNESSING OF SIGNATURE(S) (OPTIONAL)

State of ....

County of ....

This document was signed before me on .... (date) by .... (name(s) of parent(s)).

Signature of notary ....

My commission expires: ....

STATEMENT OF AGENT

I, .... (name and address of agent), understand that .... (name(s) of parent(s)) has (have) delegated to me the powers specified in this Power of Attorney regarding the care and custody of .... (name(s) of child(ren)). I further understand that this Power of Attorney may be revoked in writing at any time by a parent who has legal custody of .... (name(s) of child(ren)). I hereby declare that I have read this Power of Attorney, understand the powers delegated to me by this Power of Attorney, am fit, willing, and able to undertake those powers, and accept those powers.

Agent's signature .... Date ....

APPENDIX

(Here the parent(s) may indicate where they may be located during the term of the Power of Attorney if different from the address(es) set forth above.)

.... I can be located at:

Address(es) ....

Telephone number(s) ....

E-mail address(es) ....

.... Or, by contacting:

Name ....

Address ....

Telephone number ....

E-mail address ....

.... Or, I cannot be located

48.979(3) (3)

48.979(3)(a)(a) In this subsection:

48.979(3)(a)1. 1. "Agent" means a person to whom delegation of the care and custody of a child under this section is facilitated by an organization.

48.979(3)(a)2. 2. "Organization" means an organization that facilitates delegations of the care and custody of children under this section.

48.979(3)(b) (b) The department may promulgate rules to implement this section. If the department promulgates those rules, those rules shall include rules establishing all of the following:

48.979(3)(b)1. 1. Training requirements for the staff of an organization, including training in identifying children who have been abused or neglected and the laws and procedures under s. 48.981 governing the reporting of suspected or threatened child abuse or neglect.

48.979(3)(b)2. 2. Screening and assessment requirements for a proposed agent, including a screening of the personal characteristics, health, and finances of the proposed agent and of the physical environment and safety of the proposed agent's home and, based on that screening, an assessment of the proposed agent's fitness to provide for the care and custody of the child and ability to meet the child's needs. The rules promulgated under this subdivision shall prohibit an organization from facilitating a delegation of the care and custody of a child to a proposed agent unless the proposed agent is fit to provide for the care and custody of the child and able to meet the child's needs.

48.979(3)(b)3. 3. Training requirements for an agent, including the training described in subd. 1. and training in the expectations of an agent specified in subd. 4.

48.979(3)(b)4. 4. The expectations of an agent with respect to the care and custody of the child, including expectations relating to the care, nurturing, protection, training, guidance, and discipline of the child; the provision of food, shelter, education, and health care for the child; cooperation with the child's parents in coparenting the child; and cooperation with the organization in facilitating visitation and other communications with the child's parents and in otherwise complying with the expectations of the organization.

48.979(3)(b)5. 5. A requirement that an organization regularly monitor an agent and the child whose care and custody is delegated to the agent and maintain communications with the child's parents.

48.979 History History: 2011 a. 87; correction in (2) (form) under 35.17.



48.98 Interstate placement of children.

48.98  Interstate placement of children.

48.98(1) (1) No person may bring a child into this state or send a child out of this state for the purpose of placing the child in foster care or for the purpose of adoption without a certificate from the department that the home is suitable for the child.

48.98(2) (2)

48.98(2)(a)(a) Any person, except a county department or licensed child welfare agency, who brings a child into this state for the purpose of placing the child in a foster home shall, before the child's arrival in this state, file with the department a $1,000 noncancelable bond in favor of this state, furnished by a surety company licensed to do business in this state. The condition of the bond shall be that the child will not become dependent on public funds for his or her primary support before the child reaches age 18 or is adopted.

48.98(2)(b) (b) By filing the bond required under par. (a), the person filing the bond and the surety submit to the jurisdiction of the court in the county in which the person resides for purposes of liability on the bond, and appoint the clerk of the court as their agent upon whom any papers affecting their bond liability may be served.

48.98(2)(c) (c) If upon affidavit of the department it appears to the court that the condition of the bond has been violated, the court shall order the person who filed the bond and the surety to show cause why judgment on the bond should not be entered for the department. If neither the person nor the surety appears for the hearing on the order to show cause, or if the court concludes after the hearing that the condition of the bond has been violated, the court shall enter judgment on the bond for the department against the person who filed the bond and the surety.

48.98(2)(d) (d) The department shall periodically bill the person who filed the bond and the surety under s. 49.32 (1) (b) or 49.345 for the cost of care and maintenance of the child until the child is adopted or becomes age 18, whichever is earlier. The guardian and surety shall also be liable under the bond for costs incurred by the department in enforcing the bond.

48.98(2)(e) (e) The department may waive the bond requirement under par. (a).

48.98(3) (3) The person bringing or sending the child into or out of this state shall report to the department, at least once each year and at any other time required by the department, concerning the location and well-being of the child, until the child is 18 years of age or is adopted.

48.98(4) (4)

48.98(4)(a)(a) This section applies only to interstate placements of children that are not governed by s. 48.988 or 48.99.

48.98(4)(b) (b) Section 48.839 governs the placement of children who are not U.S. citizens and not under agency guardianship who are brought into this state from a foreign jurisdiction for the purpose of adoption.

48.98(5) (5) The department may promulgate all rules necessary for the enforcement of this section.

48.98 History History: 1977 c. 354; 1979 c. 32 s. 92 (1); 1981 c. 81; 1985 a. 176; 1985 a. 332 s. 251 (5); 1993 a. 446; 2007 a. 20; 2009 a. 28, 339.



48.981 Abused or neglected children and abused unborn children.

48.981  Abused or neglected children and abused unborn children.

48.981(1)(1)  Definitions. In this section:

48.981(1)(ag) (ag) "Agency" means a county department, the department in a county having a population of 500,000 or more or a licensed child welfare agency under contract with a county department or the department in a county having a population of 500,000 or more to perform investigations under this section.

48.981(1)(am) (am) "Caregiver" means, with respect to a child who is the victim or alleged victim of abuse or neglect or who is threatened with abuse or neglect, any of the following persons:

48.981(1)(am)1. 1. The child's parent, grandparent, greatgrandparent, stepparent, brother, sister, stepbrother, stepsister, half brother, or half sister.

48.981(1)(am)2. 2. The child's guardian.

48.981(1)(am)3. 3. The child's legal custodian.

48.981(1)(am)4. 4. A person who resides or has resided regularly or intermittently in the same dwelling as the child.

48.981(1)(am)5. 5. An employee of a residential facility or residential care center for children and youth in which the child was or is placed.

48.981(1)(am)6. 6. A person who provides or has provided care for the child in or outside of the child's home.

48.981(1)(am)7. 7. Any other person who exercises or has exercised temporary or permanent control over the child or who temporarily or permanently supervises or has supervised the child.

48.981(1)(am)8. 8. Any relative of the child other than a relative specified in subd. 1.

48.981(1)(b) (b) "Community placement" means probation; extended supervision; parole; aftercare; conditional transfer into the community under s. 51.35 (1); conditional transfer or discharge under s. 51.37 (9); placement in a Type 2 residential care center for children and youth or a Type 2 juvenile correctional facility authorized under s. 938.539 (5); conditional release under s. 971.17; supervised release under s. 980.06 or 980.08; participation in the community residential confinement program under s. 301.046, the intensive sanctions program under s. 301.048, the corrective sanctions program under s. 938.533, the intensive supervision program under s. 938.534, or the serious juvenile offender program under s. 938.538; or any other placement of an adult or juvenile offender in the community under the custody or supervision of the department of corrections, the department of health services, a county department under s. 46.215, 46.22, 46.23, 51.42, or 51.437 or any other person under contract with the department of corrections, the department of health services or a county department under s. 46.215, 46.22, 46.23, 51.42, or 51.437 to exercise custody or supervision over the offender.

48.981(1)(ct) (ct) "Indian unborn child" means an unborn child who, when born, may be eligible for affiliation with an Indian tribe in any of the following ways:

48.981(1)(ct)1. 1. As a member of the Indian tribe.

48.981(1)(ct)2. 2. As a person who is eligible for membership in an Indian tribe and the biological child of a member of an Indian tribe.

48.981(1)(cv) (cv) "Member of a religious order" means an individual who has taken vows devoting himself or herself to religious or spiritual principles and who is authorized or appointed by his or her religious order or organization to provide spiritual or religious advice or service.

48.981(1)(cx) (cx) "Member of the clergy" has the meaning given in s. 765.002 (1) or means a member of a religious order, and includes brothers, ministers, monks, nuns, priests, rabbis, and sisters.

48.981(1)(f) (f) "Record" means any document relating to the investigation, assessment and disposition of a report under this section.

48.981(1)(g) (g) "Reporter" means a person who reports suspected abuse or neglect or a belief that abuse or neglect will occur under this section.

48.981(1)(h) (h) "Subject" means a person or unborn child named in a report or record as any of the following:

48.981(1)(h)1. 1. A child who is the victim or alleged victim of abuse or neglect or who is threatened with abuse or neglect.

48.981(1)(h)1m. 1m. An unborn child who is the victim or alleged victim of abuse or who is at substantial risk of abuse.

48.981(1)(h)2. 2. A person who is suspected of abuse or neglect or who has been determined to have abused or neglected a child or to have abused an unborn child.

48.981(1)(i) (i) "Tribal agent" means the person designated under 25 CFR 23.12 by an Indian tribe to receive notice of involuntary child custody proceedings under the federal Indian Child Welfare Act, 25 USC 1901 to 1963.

48.981(2) (2) Persons required to report.

48.981(2)(a)(a) Any of the following persons who has reasonable cause to suspect that a child seen by the person in the course of professional duties has been abused or neglected or who has reason to believe that a child seen by the person in the course of professional duties has been threatened with abuse or neglect and that abuse or neglect of the child will occur shall, except as provided under subs. (2m) and (2r), report as provided in sub. (3):

48.981(2)(a)1. 1. A physician.

48.981(2)(a)2. 2. A coroner.

48.981(2)(a)3. 3. A medical examiner.

48.981(2)(a)4. 4. A nurse.

48.981(2)(a)5. 5. A dentist.

48.981(2)(a)6. 6. A chiropractor.

48.981(2)(a)7. 7. An optometrist.

48.981(2)(a)8. 8. An acupuncturist.

48.981(2)(a)9. 9. A medical or mental health professional not otherwise specified in this paragraph.

48.981(2)(a)10. 10. A social worker.

48.981(2)(a)11. 11. A marriage and family therapist.

48.981(2)(a)12. 12. A professional counselor.

48.981(2)(a)13. 13. A public assistance worker, including a financial and employment planner, as defined in s. 49.141 (1) (d).

48.981(2)(a)14. 14. A school teacher.

48.981(2)(a)15. 15. A school administrator

48.981(2)(a)16. 16. A school counselor.

48.981(2)(a)16m. 16m. A school employee not otherwise specified in this paragraph.

48.981(2)(a)17. 17. A mediator under s. 767.405.

48.981(2)(a)18. 18. A child care worker in a child care center, group home, or residential care center for children and youth.

48.981(2)(a)19. 19. A child care provider.

48.981(2)(a)20. 20. An alcohol or other drug abuse counselor.

48.981(2)(a)21. 21. A member of the treatment staff employed by or working under contract with a county department under s. 46.23, 51.42, or 51.437 or a residential care center for children and youth.

48.981(2)(a)22. 22. A physical therapist.

48.981(2)(a)22m. 22m. A physical therapist assistant.

48.981(2)(a)23. 23. An occupational therapist.

48.981(2)(a)24. 24. A dietitian.

48.981(2)(a)25. 25. A speech-language pathologist.

48.981(2)(a)26. 26. An audiologist.

48.981(2)(a)27. 27. An emergency medical technician.

48.981(2)(a)28. 28. A first responder.

48.981(2)(a)29. 29. A police or law enforcement officer.

48.981(2)(b) (b) A court-appointed special advocate who has reasonable cause to suspect that a child seen in the course of activities under s. 48.236 (3) has been abused or neglected or who has reason to believe that a child seen in the course of those activities has been threatened with abuse and neglect and that abuse or neglect of the child will occur shall, except as provided in subs. (2m) and (2r), report as provided in sub. (3).

48.981(2)(bm) (bm)

48.981(2)(bm)1.1. Except as provided in subd. 3. and subs. (2m) and (2r), a member of the clergy shall report as provided in sub. (3) if the member of the clergy has reasonable cause to suspect that a child seen by the member of the clergy in the course of his or her professional duties:

48.981(2)(bm)1.a. a. Has been abused, as defined in s. 48.02 (1) (b) to (f); or

48.981(2)(bm)1.b. b. Has been threatened with abuse, as defined in s. 48.02 (1) (b) to (f), and abuse of the child will likely occur.

48.981(2)(bm)2. 2. Except as provided in subd. 3. and subs. (2m) and (2r), a member of the clergy shall report as provided in sub. (3) if the member of the clergy has reasonable cause, based on observations made or information that he or she receives, to suspect that a member of the clergy has done any of the following:

48.981(2)(bm)2.a. a. Abused a child, as defined in s. 48.02 (1) (b) to (f).

48.981(2)(bm)2.b. b. Threatened a child with abuse, as defined in s. 48.02 (1) (b) to (f), and abuse of the child will likely occur.

48.981(2)(bm)3. 3. A member of the clergy is not required to report child abuse information under subd. 1. or 2. that he or she receives solely through confidential communications made to him or her privately or in a confessional setting if he or she is authorized to hear or is accustomed to hearing such communications and, under the disciplines, tenets, or traditions of his or her religion, has a duty or is expected to keep those communications secret. Those disciplines, tenets, or traditions need not be in writing.

48.981(2)(c) (c) Any person not otherwise specified in par. (a), (b), or (bm), including an attorney, who has reason to suspect that a child has been abused or neglected or who has reason to believe that a child has been threatened with abuse or neglect and that abuse or neglect of the child will occur may report as provided in sub. (3).

48.981(2)(d) (d) Any person, including an attorney, who has reason to suspect that an unborn child has been abused or who has reason to believe that an unborn child is at substantial risk of abuse may report as provided in sub. (3).

48.981(2)(e) (e) No person making a report under this subsection in good faith may be discharged from employment, disciplined or otherwise discriminated against in regard to employment, or threatened with any such treatment for so doing.

48.981(2m) (2m) Exception to reporting requirement; health care services.

48.981(2m)(a)(a) The purpose of this subsection is to allow children to obtain confidential health care services.

48.981(2m)(b) (b) In this subsection:

48.981(2m)(b)1. 1. "Health care provider" means a physician, as defined under s. 448.01 (5), a physician assistant, as defined under s. 448.01 (6), or a nurse holding a certificate of registration under s. 441.06 (1) or a license under s. 441.10 (3).

48.981(2m)(b)2. 2. "Health care service" means family planning services, as defined in s. 253.07 (1) (b), 1995 stats., pregnancy testing, obstetrical health care or screening, diagnosis and treatment for a sexually transmitted disease.

48.981(2m)(c) (c) Except as provided under pars. (d) and (e), the following persons are not required to report as suspected or threatened abuse, as defined in s. 48.02 (1) (b), sexual intercourse or sexual contact involving a child:

48.981(2m)(c)1. 1. A health care provider who provides any health care service to a child.

48.981(2m)(c)4. 4. A person who obtains information about a child who is receiving or has received health care services from a health care provider.

48.981(2m)(d) (d) Any person described under par. (c) 1. or 4. shall report as required under sub. (2) if he or she has reason to suspect any of the following:

48.981(2m)(d)1. 1. That the sexual intercourse or sexual contact occurred or is likely to occur with a caregiver.

48.981(2m)(d)2. 2. That the child suffered or suffers from a mental illness or mental deficiency that rendered or renders the child temporarily or permanently incapable of understanding or evaluating the consequences of his or her actions.

48.981(2m)(d)3. 3. That the child, because of his or her age or immaturity, was or is incapable of understanding the nature or consequences of sexual intercourse or sexual contact.

48.981(2m)(d)4. 4. That the child was unconscious at the time of the act or for any other reason was physically unable to communicate unwillingness to engage in sexual intercourse or sexual contact.

48.981(2m)(d)5. 5. That another participant in the sexual contact or sexual intercourse was or is exploiting the child.

48.981(2m)(e) (e) In addition to the reporting requirements under par. (d), a person described under par. (c) 1. or 4. shall report as required under sub. (2) if he or she has any reasonable doubt as to the voluntariness of the child's participation in the sexual contact or sexual intercourse.

48.981(2r) (2r) Exception to reporting requirement; person delegated parental powers. A person delegated care and custody of a child under s. 48.979 is not required to report as provided in sub. (3) any suspected or threatened abuse or neglect of the child as required under sub. (2) (a), (b), or (bm) or (2m) (d) or (e). Such a person who has reason to suspect that the child has been abused or neglected or who has reason to believe that the child has been threatened with abuse or neglect and that abuse or neglect of the child will occur may report as provided in sub. (3).

48.981(3) (3) Reports; investigation.

48.981(3)(a)(a) Referral of report.

48.981(3)(a)1.1. A person required to report under sub. (2) shall immediately inform, by telephone or personally, the county department or, in a county having a population of 500,000 or more, the department or a licensed child welfare agency under contract with the department or the sheriff or city, village, or town police department of the facts and circumstances contributing to a suspicion of child abuse or neglect or of unborn child abuse or to a belief that abuse or neglect will occur.

48.981(3)(a)2. 2. The sheriff or police department shall within 12 hours, exclusive of Saturdays, Sundays, or legal holidays, refer to the county department or, in a county having a population of 500,000 or more, the department or a licensed child welfare agency under contract with the department all of the following types of cases reported to the sheriff or police department:

48.981(3)(a)2.a. a. Cases in which a caregiver is suspected of abuse or neglect or of threatened abuse or neglect of a child.

48.981(3)(a)2.b. b. Cases in which a caregiver is suspected of facilitating or failing to take action to prevent the suspected or threatened abuse or neglect of a child.

48.981(3)(a)2.c. c. Cases in which it cannot be determined who abused or neglected or threatened to abuse or neglect a child.

48.981(3)(a)2.d. d. Cases in which there is reason to suspect that an unborn child has been abused or there is reason to believe that an unborn child is at substantial risk of abuse.

48.981(3)(a)2d. 2d. The sheriff or police department may refer to the county department or, in a county having a population of 500,000 or more, the department or a licensed child welfare agency under contract with the department a case reported to the sheriff or police department in which a person who is not a caregiver is suspected of abuse or of threatened abuse of a child.

48.981(3)(a)2g. 2g. The county department, department, or licensed child welfare agency may require that a subsequent report of a case referred under subd. 2. or 2d. be made in writing.

48.981(3)(a)3. 3. Except as provided in sub. (3m), a county department, the department, or a licensed child welfare agency under contract with the department shall within 12 hours, exclusive of Saturdays, Sundays, or legal holidays, refer to the sheriff or police department all cases of suspected or threatened abuse, as defined in s. 48.02 (1) (b) to (f), reported to it. For cases of suspected or threatened abuse, as defined in s. 48.02 (1) (a), (am), (g), or (gm), or neglect, each county department, the department, and a licensed child welfare agency under contract with the department shall adopt a written policy specifying the kinds of reports it will routinely report to local law enforcement authorities.

48.981(3)(a)4. 4. If the report is of suspected or threatened abuse, as defined in s. 48.02 (1) (b) to (f), the sheriff or police department and the county department, department, or licensed child welfare agency under contract with the department shall coordinate the planning and execution of the investigation of the report.

48.981(3)(b) (b) Duties of local law enforcement agencies.

48.981(3)(b)1.1. Any person reporting under this section may request an immediate investigation by the sheriff or police department if the person has reason to suspect that the health or safety of a child or of an unborn child is in immediate danger. Upon receiving such a request, the sheriff or police department shall immediately investigate to determine if there is reason to believe that the health or safety of the child or unborn child is in immediate danger and take any necessary action to protect the child or unborn child.

48.981(3)(b)2. 2. If the investigating officer has reason under s. 48.19 (1) (c) or (cm) or (d) 5. or 8. to take a child into custody, the investigating officer shall take the child into custody and deliver the child to the intake worker under s. 48.20.

48.981(3)(b)2m. 2m. If the investigating officer has reason under s. 48.193 (1) (c) or (d) 2. to take the adult expectant mother of an unborn child into custody, the investigating officer shall take the adult expectant mother into custody and deliver the adult expectant mother to the intake worker under s. 48.203.

48.981(3)(b)3. 3. If the sheriff or police department determines that criminal action is necessary, the sheriff or police department shall refer the case to the district attorney for criminal prosecution. Each sheriff and police department shall adopt a written policy specifying the kinds of reports of suspected or threatened abuse, as defined in s. 48.02 (1) (b) to (f), that the sheriff or police department will routinely refer to the district attorney for criminal prosecution.

48.981(3)(bm) (bm) Notice of report to Indian tribal agent. In a county that has wholly or partially within its boundaries a federally recognized Indian reservation or a bureau of Indian affairs service area for the Ho-Chunk tribe, if a county department that receives a report under par. (a) pertaining to a child or unborn child knows or has reason to know that the child is an Indian child who resides in the county or that the unborn child is an Indian unborn child whose expectant mother resides in the county, the county department shall provide notice, which shall consist only of the name and address of the Indian child or expectant mother and the fact that a report has been received about that Indian child or Indian unborn child, within 24 hours to one of the following:

48.981(3)(bm)1. 1. If the county department knows with which Indian tribe the child is affiliated, or with which Indian tribe the Indian unborn child, when born, may be eligible for affiliation, and the Indian tribe is a Wisconsin Indian tribe, the tribal agent of that tribe.

48.981(3)(bm)2. 2. If the county department does not know with which Indian tribe the child is affiliated, or with which Indian tribe the Indian unborn child, when born, may be eligible for affiliation, or the child or expectant mother is not affiliated with a Wisconsin Indian tribe, the tribal agent serving the reservation or Ho-Chunk service area where the child or expectant mother resides.

48.981(3)(bm)3. 3. If neither subd. 1. nor 2. applies, any tribal agent serving a reservation or Ho-Chunk service area in the county.

48.981(3)(c) (c) Duties of county departments.

48.981(3)(c)1.1.

48.981(3)(c)1.a.a. Immediately after receiving a report under par. (a), the agency shall evaluate the report to determine whether there is reason to suspect that a caregiver has abused or neglected the child, has threatened the child with abuse or neglect, or has facilitated or failed to take action to prevent the suspected or threatened abuse or neglect of the child. Except as provided in sub. (3m), if the agency determines that a caregiver is suspected of abuse or neglect or of threatened abuse or neglect of the child, determines that a caregiver is suspected of facilitating or failing to take action to prevent the suspected or threatened abuse or neglect of the child, or cannot determine who abused or neglected the child, within 24 hours after receiving the report the agency shall, in accordance with the authority granted to the department under s. 48.48 (17) (a) 1. or the county department under s. 48.57 (1) (a), initiate a diligent investigation to determine if the child is in need of protection or services. If the agency determines that a person who is not a caregiver is suspected of abuse or of threatened abuse, the agency may, in accordance with that authority, initiate a diligent investigation to determine if the child is in need or protection or services. Within 24 hours after receiving a report under par. (a) of suspected unborn child abuse, the agency, in accordance with that authority, shall initiate a diligent investigation to determine if the unborn child is in need of protection or services. An investigation under this subd. 1. a. shall be conducted in accordance with standards established by the department for conducting child abuse and neglect investigations or unborn child abuse investigations.

48.981(3)(c)1.b. b. If the investigation is of a report of child abuse or neglect or of threatened child abuse or neglect by a caregiver specified in sub. (1) (am) 5. to 8. who continues to have access to the child or a caregiver specified in sub. (1) (am) 1. to 4., or of a report that does not disclose who is suspected of the child abuse or neglect and in which the investigation does not disclose who abused or neglected the child, the investigation shall also include observation of or an interview with the child, or both, and, if possible, an interview with the child's parents, guardian, or legal custodian. If the investigation is of a report of child abuse or neglect or threatened child abuse or neglect by a caregiver who continues to reside in the same dwelling as the child, the investigation shall also include, if possible, a visit to that dwelling. At the initial visit to the child's dwelling, the person making the investigation shall identify himself or herself and the agency involved to the child's parents, guardian, or legal custodian. The agency may contact, observe, or interview the child at any location without permission from the child's parent, guardian, or legal custodian if necessary to determine if the child is in need of protection or services, except that the person making the investigation may enter a child's dwelling only with permission from the child's parent, guardian, or legal custodian or after obtaining a court order permitting the person to do so.

48.981(3)(c)2. 2.

48.981(3)(c)2.a.a. If the person making the investigation is an employee of the county department or, in a county having a population of 500,000 or more, the department or a licensed child welfare agency under contract with the department and he or she determines that it is consistent with the child's best interest in terms of physical safety and physical health to remove the child from his or her home for immediate protection, he or she shall take the child into custody under s. 48.08 (2) or 48.19 (1) (c) and deliver the child to the intake worker under s. 48.20.

48.981(3)(c)2.b. b. If the person making the investigation is an employee of a licensed child welfare agency which is under contract with the county department and he or she determines that any child in the home requires immediate protection, he or she shall notify the county department of the circumstances and together with an employee of the county department shall take the child into custody under s. 48.08 (2) or 48.19 (1) (c) and deliver the child to the intake worker under s. 48.20.

48.981(3)(c)2m. 2m.

48.981(3)(c)2m.a.a. If the person making the investigation is an employee of the county department or, in a county having a population of 500,000 or more, the department or a licensed child welfare agency under contract with the department and he or she determines that it is consistent with the best interest of the unborn child in terms of physical safety and physical health to take the expectant mother into custody for the immediate protection of the unborn child, he or she shall take the expectant mother into custody under s. 48.08 (2), 48.19 (1) (cm) or 48.193 (1) (c) and deliver the expectant mother to the intake worker under s. 48.20 or 48.203.

48.981(3)(c)2m.b. b. If the person making the investigation is an employee of a licensed child welfare agency which is under contract with the county department and he or she determines that any unborn child requires immediate protection, he or she shall notify the county department of the circumstances and together with an employee of the county department shall take the expectant mother of the unborn child into custody under s. 48.08 (2), 48.19 (1) (cm) or 48.193 (1) (c) and deliver the expectant mother to the intake worker under s. 48.20 or 48.203.

48.981(3)(c)3. 3. If the county department or, in a county having a population of 500,000 or more, the department or a licensed child welfare agency under contract with the department determines that a child, any member of the child's family or the child's guardian or legal custodian is in need of services or that the expectant mother of an unborn child is in need of services, the county department, department or licensed child welfare agency shall offer to provide appropriate services or to make arrangements for the provision of services. If the child's parent, guardian or legal custodian or the expectant mother refuses to accept the services, the county department, department or licensed child welfare agency may request that a petition be filed under s. 48.13 alleging that the child who is the subject of the report or any other child in the home is in need of protection or services or that a petition be filed under s. 48.133 alleging that the unborn child who is the subject of the report is in need of protection or services.

48.981(3)(c)4. 4. The county department or, in a county having a population of 500,000 or more, the department or a licensed child welfare agency under contract with the department shall determine, within 60 days after receipt of a report that the county department, department, or licensed child welfare agency investigates under subd. 1., whether abuse or neglect has occurred or is likely to occur. The determination shall be based on a preponderance of the evidence produced by the investigation. A determination that abuse or neglect has occurred may not be based solely on the fact that the child's parent, guardian, or legal custodian in good faith selects and relies on prayer or other religious means for treatment of disease or for remedial care of the child. In making a determination that emotional damage has occurred, the county department or, in a county having a population of 500,000 or more, the department or a licensed child welfare agency under contract with the department shall give due regard to the culture of the subjects. This subdivision does not prohibit a court from ordering medical services for the child if the child's health requires it.

48.981(3)(c)5. 5. The agency shall maintain a record of its actions in connection with each report it receives. The record shall include a description of the services provided to any child and to the parents, guardian or legal custodian of the child or to any expectant mother of an unborn child. The agency shall update the record every 6 months until the case is closed.

48.981(3)(c)5m. 5m. The county department or, in a county having a population of 500,000 or more, the department or a licensed child welfare agency under contract with the department may include in a determination under subd. 4. a determination that a specific person has abused or neglected a child. If the county department, department, or licensed child welfare agency makes an initial determination that a specific person has abused or neglected a child, the county department, department, or licensed child welfare agency shall provide that person with an opportunity for a review of that initial determination in accordance with rules promulgated by the department before the county department, department, or licensed child welfare agency may make a final determination that the person has abused or neglected a child. Within 5 days after the date of a final determination that a specific person has abused or neglected a child, the county department, department, or licensed child welfare agency shall notify the person in writing of the determination, the person's right to a contested case hearing on the determination under ch. 227, and the procedures under sub. 5p. by which the person may receive that hearing.

Effective date text 5m. If the county department or, in a county having a population of 500,000 or more, the department or a licensed child welfare agency under contract with the department determines under subd. 4. that a specific person has abused or neglected a child, the county department, department or licensed child welfare agency, within 15 days after the date of the determination, shall notify the person in writing of the determination, the person's right to appeal the determination and the procedure by which the person may appeal the determination, and the person may appeal the determination in accordance with the procedures established by the department under this subdivision. The department shall promulgate rules establishing procedures for conducting an appeal under this subdivision. Those procedures shall include a procedure permitting an appeal under this subdivision to be held in abeyance pending the outcome of any criminal proceedings or any proceedings under s. 48.13 based on the alleged abuse or neglect or the outcome of any investigation that may lead to the filing of a criminal complaint or a petition under s. 48.13 based on the alleged abuse or neglect.

48.981(3)(c)5p. 5p. A person who is the subject of a final determination under subd. 5m. that the person has abused or neglected a child has the right to a contested case hearing on that determination under ch. 227. To receive that hearing, the person must send to the department a written request for a hearing under s. 227.44 within 10 days after the date of the notice under subd. 5m. of the determination. The department shall commence the hearing within 90 days after receipt of the request for the hearing, unless the hearing is rescheduled on the request of the person requesting the hearing or the contested case proceeding is held in abeyance as provided in this subdivision, and shall issue a final decision within 60 days after the close of the hearing. Judicial review of the final administrative decision following the hearing may be had by any party to the contested case proceeding as provided in ch. 227. The person presiding over a contested case proceeding under this subdivision may hold the hearing in abeyance pending the outcome of any criminal proceedings or any proceedings under s. 48.13 based on the alleged abuse or neglect or the outcome of any investigation that may lead to the filing of a criminal complaint or a petition under s. 48.13 based on the alleged abuse or neglect.

48.981(3)(c)5r. 5r. Within 15 days after a final determination is made under subd. 5m. that a specific person has abused or neglected a child or, if a contested case hearing is held on such a determination, within 15 days after a final decision is made under subd. 5p. determining that a specific person has abused or neglected a child, the county department or, in a county having a population of 500,000 or more, the department or a licensed child welfare agency under contract with the department shall provide the subunit of the department that administers s. 48.685 with information about the person who has been determined to have abused or neglected the child.

Effective date text 5r. If the county department or, in a county having a population of 500,000 or more, the department or a licensed child welfare agency under contract with the department determines under subd. 4. that a specific person has abused or neglected a child, the county department, department, or licensed child welfare agency, within 15 days after the date of the determination, shall provide the subunit of the department that administers s. 48.685 with information about the person who has been determined to have abused or neglected the child.

48.981(3)(c)6. 6. The agency shall, within 60 days after it receives a report from a person required under sub. (2) to report, inform the reporter what action, if any, was taken to protect the health and welfare of the child or unborn child who is the subject of the report.

48.981(3)(c)6m. 6m. If a person who is not required under sub. (2) to report makes a report and is a relative of the child, other than the child's parent, or is a relative of the expectant mother of the unborn child, that person may make a written request to the agency for information regarding what action, if any, was taken to protect the health and welfare of the child or unborn child who is the subject of the report. An agency that receives a written request under this subdivision shall, within 60 days after it receives the report or 20 days after it receives the written request, whichever is later, inform the reporter in writing of what action, if any, was taken to protect the health and welfare of the child or unborn child, unless a court order prohibits that disclosure, and of the duty to keep the information confidential under sub. (7) (e) and the penalties for failing to do so under sub. (7) (f). The agency may petition the court ex parte for an order prohibiting that disclosure and, if the agency does so, the time period within which the information must be disclosed is tolled on the date the petition is filed and remains tolled until the court issues a decision. The court may hold an ex parte hearing in camera and shall issue an order granting the petition if the court determines that disclosure of the information would not be in the best interests of the child or unborn child.

48.981(3)(c)7. 7. The county department or, in a county having a population of 500,000 or more, the department or a licensed child welfare agency under contract with the department shall cooperate with law enforcement officials, courts of competent jurisdiction, tribal governments and other human services agencies to prevent, identify and treat child abuse and neglect and unborn child abuse. The county department or, in a county having a population of 500,000 or more, the department or a licensed child welfare agency under contract with the department shall coordinate the development and provision of services to abused and neglected children, to abused unborn children to families in which child abuse or neglect has occurred, to expectant mothers who have abused their unborn children, to children and families when circumstances justify a belief that abuse or neglect will occur and to the expectant mothers of unborn children when circumstances justify a belief that unborn child abuse will occur.

48.981(3)(c)8. 8. Using the format prescribed by the department, each county department shall provide the department with information about each report that the county department receives or that is received by a licensed child welfare agency that is under contract with the county department and about each investigation that the county department or a licensed child welfare agency under contract with the county department conducts. Using the format prescribed by the department, a licensed child welfare agency under contract with the department shall provide the department with information about each report that the child welfare agency receives and about each investigation that the child welfare agency conducts. The department shall use the information to monitor services provided by county departments or licensed child welfare agencies under contract with county departments or the department. The department shall use nonidentifying information to maintain statewide statistics on child abuse and neglect and on unborn child abuse, and for planning and policy development purposes.

48.981(3)(c)9. 9. The agency may petition for child abuse restraining orders and injunctions under s. 48.25 (6).

48.981(3)(cm) (cm) Contract with licensed child welfare agencies. A county department may contract with a licensed child welfare agency to fulfill the county department's duties specified under par. (c) 1., 2. b., 2m. b., 5., 5r., 6., 6m., and 8. The department may contract with a licensed child welfare agency to fulfill the department's duties specified under par. (c) 1., 2. a., 2m. b., 3., 4., 5., 5m., 5r., 6., 6m., 7., 8,. and 9. in a county having a population of 500,000 or more. The confidentiality provisions specified in sub. (7) shall apply to any licensed child welfare agency with which a county department or the department contracts.

48.981(3)(d) (d) Independent investigation.

48.981(3)(d)1.1. In this paragraph, "agent" includes a foster parent or other person given custody of a child or a human services professional employed by a county department under s. 51.42 or 51.437 or by a child welfare agency who is working with a child or an expectant mother of an unborn child under contract with or under the supervision of the department in a county having a population of 500,000 or more or a county department under s. 46.22.

48.981(3)(d)2. 2. If an agent or employee of an agency required to investigate under this subsection is the subject of a report, or if the agency determines that, because of the relationship between the agency and the subject of a report, there is a substantial probability that the agency would not conduct an unbiased investigation, the agency shall, after taking any action necessary to protect the child or unborn child, notify the department. Upon receipt of the notice, the department, in a county having a population of less than 500,000 or a county department or child welfare agency designated by the department in any county shall conduct an independent investigation. If the department designates a county department under s. 46.22, 46.23, 51.42 or 51.437, that county department shall conduct the independent investigation. If a licensed child welfare agency agrees to conduct the independent investigation, the department may designate the child welfare agency to do so. The powers and duties of the department or designated county department or child welfare agency making an independent investigation are those given to county departments under par. (c).

48.981(3m) (3m) Alternative response pilot program.

48.981(3m)(a)(a) In this subsection, "substantial abuse or neglect" means abuse or neglect or threatened abuse or neglect that under the guidelines developed by the department under par. (b) constitutes severe abuse or neglect or a threat of severe abuse or neglect and a significant threat to the safety of a child and his or her family.

48.981(3m)(b) (b) The department shall establish a pilot program under which an agency in a county having a population of 500,000 or more or a county department that is selected to participate in the pilot program may employ alternative responses to a report of abuse or neglect or of threatened abuse or neglect. The department shall select agencies and county departments to participate in the pilot program in accordance with the department's request-for-proposal procedures and according to criteria developed by the department. Those criteria shall include an assessment of the plan of an agency or county department for involving the community in providing services for a family that is participating in the pilot program and a determination of whether an agency or a county department has an agreement with local law enforcement agencies and the representative of the public under s. 48.09 to ensure interagency cooperation in implementing the pilot program. To implement the pilot program, the department shall provide all of the following:

48.981(3m)(b)1. 1. Guidelines for determining the appropriate alternative response to a report of abuse or neglect or of threatened abuse or neglect, including guidelines for determining what types of abuse or neglect or threatened abuse or neglect constitute substantial abuse or neglect. The department need not promulgate those guidelines as rules under ch. 227.

48.981(3m)(b)2. 2. Training and technical assistance for an agency or county department that is selected to participate in the pilot program.

48.981(3m)(c) (c) Immediately after receiving a report under sub. (3) (a), an agency or county department that is participating in the pilot program shall evaluate the report to determine the most appropriate alternative response under subds. 1. to 3. to the report. Based on that evaluation, the agency or county department shall respond to the report as follows:

48.981(3m)(c)1. 1. If the agency or county department determines that there is reason to suspect that substantial abuse or neglect has occurred or is likely to occur or that an investigation under sub. (3) is otherwise necessary to ensure the safety of the child and his or her family, the agency or county department shall investigate the report as provided in sub. (3). If in conducting that investigation the agency or county department determines that it is not necessary for the safety of the child and his or her family to complete the investigation, the agency or county department may terminate the investigation and conduct an assessment under subd. 2. If the agency or county department terminates an investigation, the agency or county department shall document the reasons for terminating the investigation and notify any law enforcement agency that is cooperating in the investigation.

48.981(3m)(c)2. 2.

48.981(3m)(c)2.a.a. If the agency or county department determines that there is reason to suspect that abuse or neglect, other than substantial abuse or neglect, has occurred or is likely to occur, but that under the guidelines developed by the department under par. (b) there is no immediate threat to the safety of the child and his or her family and court intervention is not necessary, the agency or county department shall conduct a comprehensive assessment of the safety of the child and his or her family, the risk of subsequent abuse or neglect, and the strengths and needs of the child's family to determine whether services are needed to address those issues assessed and, based on the assessment, shall offer to provide appropriate services to the child's family on a voluntary basis or refer the child's family to a service provider in the community for the provision of those services.

48.981(3m)(c)2.b. b. If the agency or county department employs the assessment response under subd. 2. a., the agency or county department is not required to refer the report to the sheriff or police department under sub. (3) (a) 3. or determine by a preponderance of the evidence under sub. (3) (c) 4. that abuse or neglect has occurred or is likely to occur or that a specific person has abused or neglected the child. If in conducting the assessment the agency or county department determines that there is reason to suspect that substantial abuse or neglect has occurred or is likely to occur or that an investigation under sub. (3) is otherwise necessary to ensure the safety of the child and his or her family, the agency or county department shall immediately commence an investigation under sub. (3).

48.981(3m)(c)3. 3. If the agency or county department determines that there is no reason to suspect that abuse or neglect has occurred or is likely to occur, the agency or county department shall refer the child's family to a service provider in the community for the provision of appropriate services on a voluntary basis. If the agency or county department employs the community services response under this subdivision, the agency or county department is not required to conduct an assessment under subd. 2., refer the report to the sheriff or police department under sub. (3) (a) 3., or determine by a preponderance of the evidence under sub. (3) (c) 4. that abuse or neglect has occurred or is likely to occur or that a specific person has abused or neglected the child.

48.981(3m)(d) (d) The department shall conduct an evaluation of the pilot program and, by July 1, 2012, shall submit a report of that evaluation to the governor and to the appropriate standing committees of the legislature under s. 13.172 (3). The evaluation shall assess the issues encountered in implementing the pilot program and the overall operations of the pilot program, include specific measurements of the effectiveness of the pilot program, and make recommendations to improve that effectiveness. Those specific measurements shall include all of the following:

48.981(3m)(d)1. 1. The turnover rate of the agency or county department caseworkers providing services under the pilot program.

48.981(3m)(d)2. 2. The number of families referred for each type of response specified in par. (c) 1. to 3.

48.981(3m)(d)3. 3. The number of families that accepted, and the number of families that declined to accept, services offered under par. (c) 2. and 3.

48.981(3m)(d)4. 4. The effectiveness of the evaluation under par. (c) (intro.) in determining the appropriate response under par. (c) 1. to 3.

48.981(3m)(d)5. 5. The impact of the pilot program on the number of out-of-home placements of children by the agencies or county departments participating in the pilot program.

48.981(3m)(d)6. 6. The availability of services to address the issues of child and family safety, risk of subsequent abuse or neglect, and family strengths and needs in the communities served under the pilot project.

48.981(3m)(d)7g. 7g. The rate at which children referred for each type of response specified in par. (c) 1. to 3. are subsequently the subjects of reports of suspected or threatened abuse or neglect.

48.981(3m)(d)7m. 7m. The satisfaction of families referred for each type of response specified in par. (c) 1. to 3. with the process used to respond to those referrals.

48.981(3m)(d)7r. 7r. The cost effectiveness of responding to reports of suspected or threatened abuse or neglect in the manner provided under the pilot program.

48.981(4) (4) Immunity from liability. Any person or institution participating in good faith in the making of a report, conducting an investigation, ordering or taking of photographs or ordering or performing medical examinations of a child or of an expectant mother under this section shall have immunity from any liability, civil or criminal, that results by reason of the action. For the purpose of any proceeding, civil or criminal, the good faith of any person reporting under this section shall be presumed. The immunity provided under this subsection does not apply to liability for abusing or neglecting a child or for abusing an unborn child.

48.981(5) (5) Coroner's report. Any person or official required to report cases of suspected child abuse or neglect who has reasonable cause to suspect that a child died as a result of child abuse or neglect shall report the fact to the appropriate medical examiner or coroner. The medical examiner or coroner shall accept the report for investigation and shall report the findings to the appropriate district attorney; to the department or, in a county having a population of 500,000 or more, to a licensed child welfare agency under contract with the department; to the county department and, if the institution making the report initially is a hospital, to the hospital.

48.981(6) (6) Penalty. Whoever intentionally violates this section by failure to report as required may be fined not more than $1,000 or imprisoned not more than 6 months or both.

48.981(7) (7) Confidentiality.

48.981(7)(a)(a) All reports made under this section, notices provided under sub. (3) (bm) and records maintained by an agency and other persons, officials and institutions shall be confidential. Reports and records may be disclosed only to the following persons:

48.981(7)(a)1. 1. The subject of a report, except that the person or agency maintaining the record or report may not disclose any information that would identify the reporter.

48.981(7)(a)1m. 1m. A reporter described in sub. (3) (c) 6m. who makes a written request to an agency for information regarding what action, if any, was taken to protect the health and welfare of the child or unborn child who is the subject of the report, unless a court order under sub. (3) (c) 6m. prohibits disclosure of that information to that reporter, except that the only information that may be disclosed is information in the record regarding what action, if any, was taken to protect the health and welfare of the child or unborn child who is the subject of the report.

48.981(7)(a)2. 2. Appropriate staff of an agency or a tribal social services department.

48.981(7)(a)2m. 2m. A person authorized to provide or providing intake or dispositional services for the court under s. 48.067, 48.069 or 48.10.

48.981(7)(a)2r. 2r. A person authorized to provide or providing intake or dispositional services under s. 938.067, 938.069 or 938.10.

48.981(7)(a)3. 3. A health care provider, as defined in s. 146.81 (1) (a) to (p), for purposes of diagnosis and treatment.

48.981(7)(a)3m. 3m. A child's parent, guardian or legal custodian or the expectant mother of an unborn child, except that the person or agency maintaining the record or report may not disclose any information that would identify the reporter.

48.981(7)(a)4. 4. A child's foster parent or other person having physical custody of the child or a person having physical custody of the expectant mother of an unborn child, except that the person or agency maintaining the record or report may not disclose any information that would identify the reporter.

48.981(7)(a)4m. 4m. A relative of a child placed outside of his or her home only to the extent necessary to facilitate the establishment of a relationship between the child and the relative or a placement of the child with the relative or to a person provided with the notice under s. 48.21 (5) (e), 48.355 (2) (cm), or 48.357 (2v) (d). In this subdivision, "relative" includes a relative whose relationship is derived through a parent of the child whose parental rights are terminated.

48.981(7)(a)4p. 4p. A public or private agency in this state or any other state that is investigating a person for purposes of licensing the person to operate a foster home or placing a child for adoption in the home of the person.

48.981(7)(a)5. 5. A professional employee of a county department under s. 51.42 or 51.437 who is working with the child or the expectant mother of the unborn child under contract with or under the supervision of the county department under s. 46.22 or, in a county having a population of 500,000 or more, the department or a licensed child welfare agency under contract with the department.

48.981(7)(a)6. 6. A multidisciplinary child abuse and neglect or unborn child abuse team recognized by the county department or, in a county having a population of 500,000 or more, the department or a licensed child welfare agency under contract with the department.

48.981(7)(a)6m. 6m. A person employed by a child advocacy center recognized by the county board, the county department or, in a county having a population of 500,000 or more, the department or a licensed child welfare agency under contract with the department, to the extent necessary to perform the services for which the center is recognized by the county board, the county department, the department or the licensed child welfare agency.

48.981(7)(a)8. 8. A law enforcement officer or law enforcement agency or a district attorney for purposes of investigation or prosecution.

48.981(7)(a)8m. 8m. The department of corrections, the department of health services, a county department under s. 46.215, 46.22, 46.23, 51.42 or 51.437 or any other person under contract with the department of corrections, the department of health services or a county department under s. 46.215, 46.22, 46.23, 51.42 or 51.437 to exercise custody or supervision over a person who is subject to community placement for purposes of investigating or providing services to a person who is subject to community placement and who is the subject of a report. In making its investigation, the department of corrections, department of health services, county department or other person shall cooperate with the agency making the investigation under sub. (3) (c) or (d).

48.981(7)(a)8s. 8s. Authorized representatives of the department of corrections, the department of health services, the department of justice, or a district attorney for use in the prosecution of any proceeding or any evaluation conducted under ch. 980, if the reports or records involve or relate to an individual who is the subject of the proceeding or evaluation. The court in which the proceeding under ch. 980 is pending may issue any protective orders that it determines are appropriate concerning information made available or disclosed under this subdivision. Any representative of the department of corrections, the department of health services, the department of justice, or a district attorney may disclose information obtained under this subdivision for any purpose consistent with any proceeding under ch. 980.

48.981(7)(a)9. 9. A court or administrative agency for use in a proceeding relating to the licensing or regulation of a facility regulated under this chapter.

48.981(7)(a)10. 10. A court conducting proceedings under s. 48.21 or 48.213, a court conducting proceedings related to a petition under s. 48.13, 48.133 or 48.42 or a court conducting dispositional proceedings under subch. VI or VIII in which abuse or neglect of the child who is the subject of the report or record or abuse of the unborn child who is the subject of the report or record is an issue.

48.981(7)(a)10g. 10g. A court conducting proceedings under s. 48.21, a court conducting proceedings related to a petition under s. 48.13 (3m) or (10m) or a court conducting dispositional proceedings under subch. VI in which an issue is the substantial risk of abuse or neglect of a child who, during the time period covered by the report or record, was in the home of the child who is the subject of the report or record.

48.981(7)(a)10j. 10j. A court conducting proceedings under s. 938.21, a court conducting proceedings relating to a petition under ch. 938 or a court conducting dispositional proceedings under subch. VI of ch. 938 in which abuse or neglect of the child who is the subject of the report or record is an issue.

48.981(7)(a)10m. 10m. A tribal court, or other adjudicative body authorized by an Indian tribe to perform child welfare functions, that exercises jurisdiction over children and unborn children alleged to be in need of protection or services for use in proceedings in which abuse or neglect of the child who is the subject of the report or record or abuse of the unborn child who is the subject of the report or record is an issue.

48.981(7)(a)10r. 10r. A tribal court, or other adjudicative body authorized by an Indian tribe to perform child welfare functions, that exercises jurisdiction over children alleged to be in need of protection or services for use in proceedings in which an issue is the substantial risk of abuse or neglect of a child who, during the time period covered by the report or record, was in the home of the child who is the subject of the report or record.

48.981(7)(a)11. 11. The county corporation counsel or district attorney representing the interests of the public, the agency legal counsel and the counsel or guardian ad litem representing the interests of a child in proceedings under subd. 10., 10g. or 10j. and the guardian ad litem representing the interests of an unborn child in proceedings under subd. 10.

48.981(7)(a)11m. 11m. An attorney representing the interests of an Indian tribe in proceedings under subd. 10m. or 10r., of an Indian child in proceedings under subd. 10m. or 10r. or of an Indian unborn child in proceedings under subd. 10m.

48.981(7)(a)11r. 11r. A volunteer court-appointed special advocate designated under s. 48.236 (1) or person employed by a court-appointed special advocate program recognized by the chief judge of a judicial administrative district under s. 48.07 (5), to the extent necessary for the court-appointed special advocate to perform the advocacy services specified in s. 48.236 (3) that the court-appointed special advocate was designated to perform in proceedings related to a petition under s. 48.13.

48.981(7)(a)12. 12. A person engaged in bona fide research, with the permission of the department. Information identifying subjects and reporters may not be disclosed to the researcher.

48.981(7)(a)13. 13. The department, a county department under s. 48.57 (1) (e) or (hm) or a licensed child welfare agency ordered to conduct a screening or an investigation of a stepparent under s. 48.88 (2) (c).

48.981(7)(a)14. 14. A grand jury if it determines that access to specified records is necessary for the conduct of its official business.

48.981(7)(a)14m. 14m. A judge conducting proceedings under s. 968.26.

48.981(7)(a)15. 15. A child fatality review team recognized by the county department or, in a county having a population of 500,000 or more, the department or a licensed child welfare agency under contract with the department.

48.981(7)(a)15g. 15g. A citizen review panel established or designated by the department or a county department.

48.981(7)(a)15m. 15m. A coroner, medical examiner or pathologist or other physician investigating the cause of death of a child whose death is unexplained or unusual or is associated with unexplained or suspicious circumstances.

48.981(7)(a)17. 17. A federal agency, state agency of this state or any other state or local governmental unit located in this state or any other state that has a need for a report or record in order to carry out its responsibility to protect children from abuse or neglect or to protect unborn children from abuse.

48.981(7)(am) (am) Notwithstanding par. (a) (intro.), a tribal agent who receives notice under sub. (3) (bm) may disclose the notice to a tribal social services department.

48.981(7)(b) (b) Notwithstanding par. (a), either parent of a child may authorize the disclosure of a record for use in a child custody proceeding under s. 767.41 or 767.451 or in an adoption proceeding under s. 48.833, 48.835, 48.837 or 48.839 when the child has been the subject of a report. Any information that would identify a reporter shall be deleted before disclosure of a record under this paragraph.

48.981(7)(c) (c) Notwithstanding par. (a), the subject of a report may authorize the disclosure of a record to the subject's attorney. The authorization shall be in writing. Any information that would identify a reporter shall be deleted before disclosure of a record under this paragraph.

48.981(7)(cm) (cm) Notwithstanding par. (a), an agency may disclose information from its records for use in proceedings under s. 48.25 (6), 813.122 or 813.125.

48.981(7)(cr) (cr)

48.981(7)(cr)1.1. In this paragraph:

48.981(7)(cr)1.a. a. "Incident of death or serious injury" means an incident in which a child has died or been placed in serious or critical condition, as determined by a physician, as a result of any suspected abuse or neglect that has been reported under this section or in which a child who has been placed outside the home by a court order under this chapter or ch. 938 is suspected to have committed suicide.

48.981(7)(cr)1.b. b. "Incident of egregious abuse or neglect" means an incident of suspected abuse or neglect that has been reported under this section, other than an incident of death or serious injury, involving significant violence, torture, multiple victims, the use of inappropriate or cruel restraints, exposure of a child to a dangerous situation, or other similar, aggravated circumstances.

48.981(7)(cr)2. 2. Notwithstanding par. (a), if an agency that receives a report under sub. (3) has reason to suspect that an incident of death or serious injury or an incident of egregious abuse or neglect has occurred, within 2 working days after determining that such an incident is suspected to have occurred the agency shall provide all of the following information to the subunit of the department responsible for statewide oversight of child abuse and neglect programs:

48.981(7)(cr)2.a. a. The name of the agency and the name of a contact person at the agency.

48.981(7)(cr)2.b. b. Information about the child, including the age of the child.

48.981(7)(cr)2.c. c. The date of the incident and the suspected cause of the death, serious injury, or egregious abuse or neglect of the child.

48.981(7)(cr)2.d. d. A brief history of any reports under sub. (3) received in which the child, a member of the child's family, or the person suspected of the abuse or neglect was the subject and of any services under this chapter offered or provided to any of those persons.

48.981(7)(cr)2.e. e. A statement of whether the child was residing in his or her home or was placed outside the home when the incident occurred.

48.981(7)(cr)2.f. f. The identity of any law enforcement agency that referred the report of the incident and of any law enforcement agency, district attorney, or other officer or agency to which the report of the incident was referred.

48.981(7)(cr)3. 3.

48.981(7)(cr)3.a.a. Within 2 working days after receiving the information provided under subd. 2., the subunit of the department that received the information shall disclose to the public the fact that the subunit has received the information; whether the department is conducting a review of the incident and, if so, the scope of the review and the identities of any other agencies with which the department is cooperating at that point in conducting the review; whether the child was residing in the home or was placed in an out-of-home placement at the time of the incident; and information about the child, including the age of the child. If the information received is about an incident of egregious abuse or neglect, the subunit of the department shall make the same disclosure to a citizen review panel, as described in par. (a) 15g., and, in a county having a population of 500,000 or more, to the Milwaukee child welfare partnership council.

48.981(7)(cr)3.b. b. Within 90 days after receiving the information provided under subd. 2., the subunit of the department that received the information shall prepare, transmit to the governor and to the appropriate standing committees of the legislature under s. 13.172 (3), and make available to the public a summary report that contains the information specified in subd. 4. or 5., whichever is applicable. That subunit may also include in the summary report a summary of any actions taken by the agency in response to the incident and of any changes in policies or practices that have been made to address any issues raised in the review and recommendations for any further changes in policies, practices, rules, or statutes that may be needed to address those issues. If the subunit does not include those actions or changes and recommended changes in the summary report, the subunit shall prepare, transmit to the governor and to the appropriate standing committees of the legislature under s. 13.172 (3), and make available to the public a report of those actions or changes and recommended changes within 6 months after receiving the information provided under subd. 2. Those committees shall review all summary reports and reports of changes and recommended changes transmitted under this subd. 3. b., conduct public hearings on those reports no less often than annually, and submit recommendations to the department regarding those reports.

48.981(7)(cr)3.c. c. Subdivision 3. a. and b. does not preclude the subunit of the department that prepares the summary report from releasing to the governor, to the appropriate standing committees of the legislature under s. 13.172 (3), or to the public any of the information specified in subd. 4. or 5. before the summary report is transmitted to the governor and to those committees and made available to the public; adding to or amending a summary report if new information specified in subd. 4. or 5. is received after the summary report is transmitted to the governor and to those committees and made available to the public; or releasing to the governor, to those committees, and to the public any information at any time to correct any inaccurate information reported in the news media.

48.981(7)(cr)4. 4. If the child was residing in his or her home when the incident of death or serious injury or the incident of egregious abuse or neglect occurred, the summary report under subd. 3. shall contain all of the following:

48.981(7)(cr)4.a. a. Information about the child, including the age, gender, and race or ethnicity of the child, a description of the child's family, and, if relevant to the incident, a description of any special needs of the child.

48.981(7)(cr)4.b. b. A statement of whether any services under this chapter or ch. 938 were being provided to the child, any member of the child's family, or the person suspected of the abuse or neglect, or whether any of those persons was the subject of a report being investigated under sub. (3) or of a referral to the agency for services, at the time of the incident and, if so, the date of the last contact between the agency providing those services and the person receiving those services.

48.981(7)(cr)4.c. c. A summary of all involvement of the child's parents and of the person suspected of the abuse or neglect in any incident reported under sub. (3) or in receiving services under this chapter or ch. 938 in the 5 years preceding the date of the incident.

48.981(7)(cr)4.d. d. A summary of any actions taken by the agency with respect to the child, any member of the child's family, and the person suspected of the abuse or neglect, including any investigation by the agency under sub. (3) of a report in which any of those persons was the subject and any referrals by the agency of any of those persons for services.

48.981(7)(cr)4.e. e. The date of the incident and the suspected cause of the death, serious injury, or egregious abuse or neglect of the child, as reported by the agency under subd. 2. c.

48.981(7)(cr)4.f. f. The findings on which the agency bases its reasonable suspicion that an incident of death or serious injury or an incident of egregious abuse or neglect has occurred, including any material circumstances leading to the death, serious injury, or egregious abuse or neglect of the child.

48.981(7)(cr)4.g. g. A summary of any investigation that has been conducted under sub. (3) of a report in which the child, any member of the child's family, or the person suspected of the abuse or neglect was the subject and of any services that have been provided to the child and the child's family since the date of the incident.

48.981(7)(cr)5. 5. If the child was placed in an out-of-home placement under this chapter or ch. 938 at the time of the incident of death or serious injury or incident of egregious abuse or neglect, the summary report under subd. 3. shall contain all of the following:

48.981(7)(cr)5.a. a. Information about the child, including the age, gender, and race or ethnicity of the child and, if relevant to the incident, a description of any special needs of the child.

48.981(7)(cr)5.b. b. A description of the out-of-home placement, including the basis for the decision to place the child in that placement.

48.981(7)(cr)5.c. c. A description of all other persons residing in the out-of-home placement.

48.981(7)(cr)5.d. d. The licensing history of the out-of-home placement, including the type of license held by the operator of the placement, the period for which the placement has been licensed, and a summary of all violations by the licensee of any provisions of licensure under s. 48.70 (1) or rules promulgated by the department under s. 48.67 and of any other actions by the licensee or an employee of the licensee that constitute a substantial failure to protect and promote the health, safety, and welfare of a child.

48.981(7)(cr)5.e. e. The date of the incident and the suspected cause of the death, serious injury, or egregious abuse or neglect of the child, as reported by the agency under subd. 2. c.

48.981(7)(cr)5.f. f. The findings on which the agency bases its reasonable suspicion that an incident of death or serious injury or an incident of egregious abuse or neglect has occurred, including any material circumstances leading to the death, serious injury, or egregious abuse or neglect of the child.

48.981(7)(cr)6. 6. A summary report or other release or disclosure of information under subd. 3. may not include any of the following:

48.981(7)(cr)6.a. a. Any information that would reveal the identity of the child who is the subject of the summary report, any member of the child's family, any member of the child's household who is a child, or any caregiver of the child.

48.981(7)(cr)6.b. b. Any information that would reveal the identity of the person suspected of the abuse or neglect or any employee of any agency that provided services under this chapter to the child or that participated in the investigation of the incident of death or serious injury or the incident of egregious abuse or neglect.

48.981(7)(cr)6.c. c. Any information that would reveal the identity of a reporter or of any other person who provides information relating to the incident of death or serious injury or the incident of egregious abuse or neglect.

48.981(7)(cr)6.d. d. Any information the disclosure of which would not be in the best interests of the child who is the subject of the summary report, any member of the child's family, any member of the child's household who is a child, or any caregiver of the child, as determined by the subunit of the department that received the information, after consultation with the agency that reported the incident of death or serious injury or the incident of egregious abuse or neglect, the district attorney of the county in which the incident occurred, or the court of that county, and after balancing the interest of the child, family or household member, or caregiver in avoiding the stigma that might result from disclosure against the interest of the public in obtaining that information.

48.981(7)(cr)6.e. e. Any information the disclosure of which is not authorized by state law or rule or federal law or regulation.

48.981(7)(cr)7. 7. The subunit of the department that prepares a summary report or otherwise transmits, releases, or discloses information under subd. 3. may not transmit the summary report to the governor and to the appropriate standing committees of the legislature under s. 13.172 (3), make the summary report available to the public, or transmit, release, or disclose the information to the governor, to those standing committees, or to the public if the subunit determines that transmitting or making the summary report available or transmitting, releasing, or disclosing the information would jeopardize any of the following:

48.981(7)(cr)7.a. a. Any ongoing or future criminal investigation or prosecution or a defendant's right to a fair trial.

48.981(7)(cr)7.b. b. Any ongoing or future civil investigation or proceeding or the fairness of such a proceeding.

48.981(7)(cr)8. 8. If the department fails to disclose to the governor, to the appropriate standing committees of the legislature under s. 13.172 (3), or to the public any information that the department is required to disclose under this paragraph, any person may request the department to disclose that information. If the person's request is denied, the person may petition the court to order the disclosure of that information. On receiving a petition under this subdivision, the court shall notify the department, the agency, the district attorney, the child, and the child's parent, guardian, or legal custodian of the petition. If any person notified objects to the disclosure, the court may hold a hearing to take evidence and hear argument relating to the disclosure of the information. The court shall make an in camera inspection of the information sought to be disclosed and shall order disclosure of the information, unless the court finds that any of the circumstances specified in subd. 6. or 7. apply.

48.981(7)(cr)9. 9. Any person acting in good faith in providing information under subd. 2., in preparing, transmitting, or making available a summary report under subd. 3., or in otherwise transmitting, releasing, or disclosing information under subd. 3. is immune from any liability, civil or criminal, that may result by reason of those actions. For purposes of any proceeding, civil or criminal, the good faith of a person in providing information under subd. 2., in preparing, transmitting, or making available a summary report under subd. 3., or in otherwise transmitting, releasing, or disclosing information under subd. 3. shall be presumed.

48.981(7)(d) (d) Notwithstanding par. (a), the department may have access to any report or record maintained by an agency under this section.

48.981(7)(dm) (dm) Notwithstanding par. (a), an agency may enter the content of any report or record maintained by the agency into the statewide automated child welfare information system established under s. 48.47 (7g).

48.981(7)(e) (e) A person to whom a report or record is disclosed under this subsection may not further disclose it, except to the persons and for the purposes specified in this section.

48.981(7)(f) (f) Any person who violates this subsection, or who permits or encourages the unauthorized dissemination or use of information contained in reports and records made under this section, may be fined not more than $1,000 or imprisoned not more than 6 months or both.

48.981(8) (8) Education, training and program development and coordination.

48.981(8)(a)(a) The department, the county departments, and a licensed child welfare agency under contract with the department in a county having a population of 500,000 or more to the extent feasible shall conduct continuing education and training programs for staff of the department, the county departments, licensed child welfare agencies under contract with the department or a county department, law enforcement agencies, and the tribal social services departments, persons and officials required to report, the general public, and others as appropriate. The programs shall be designed to encourage reporting of child abuse and neglect and of unborn child abuse, to encourage self-reporting and voluntary acceptance of services and to improve communication, cooperation, and coordination in the identification, prevention, and treatment of child abuse and neglect and of unborn child abuse. Programs provided for staff of the department, county departments, and licensed child welfare agencies under contract with county departments or the department whose responsibilities include the investigation or treatment of child abuse or neglect shall also be designed to provide information on means of recognizing and appropriately responding to domestic abuse, as defined in s. 49.165 (1) (a). The department, the county departments, and a licensed child welfare agency under contract with the department in a county having a population of 500,000 or more shall develop public information programs about child abuse and neglect and about unborn child abuse.

48.981(8)(b) (b) The department shall to the extent feasible ensure that there are available in the state administrative procedures, personnel trained in child abuse and neglect and in unborn child abuse, multidisciplinary programs and operational procedures and capabilities to deal effectively with child abuse and neglect cases and with unborn child abuse cases. These procedures and capabilities may include, but are not limited to, receipt, investigation and verification of reports; determination of treatment or ameliorative social services; or referral to the appropriate court.

48.981(8)(c) (c) In meeting its responsibilities under par. (a) or (b), the department, a county department or a licensed child welfare agency under contract with the department in a county having a population of 500,000 or more may contract with any public or private organization which meets the standards set by the department. In entering into the contracts the department, county department or licensed child welfare agency shall give priority to parental organizations combating child abuse and neglect or unborn child abuse.

48.981(8)(d) (d)

48.981(8)(d)1.1. Each agency staff member and supervisor whose responsibilities include investigation or treatment of child abuse and neglect or of unborn child abuse shall successfully complete training in child abuse and neglect protective services and in unborn child abuse protective services approved by the department. The training shall include information on means of recognizing and appropriately responding to domestic abuse, as defined in s. 49.165 (1) (a). The department shall monitor compliance with this subdivision according to rules promulgated by the department.

48.981(8)(d)2. 2. Each year the department shall make available training programs that permit intake workers and agency staff members and supervisors to satisfy the requirements under subd. 1. and s. 48.06 (1) (am) 3. and (2) (c).

48.981(9) (9) Annual and quarterly reports.

48.981(9)(a)(a) Annual reports. Annually, the department shall prepare and transmit to the governor, and to the legislature under s. 13.172 (2), a report on the status of child abuse and neglect programs and on the status of unborn child abuse programs. The report shall include a full statistical analysis of the child abuse and neglect reports, and the unborn child abuse reports, made through the last calendar year, an evaluation of services offered under this section and their effectiveness, and recommendations for additional legislative and other action to fulfill the purpose of this section. The department shall provide statistical breakdowns by county, if requested by a county.

48.981(9)(b) (b) Quarterly reports.

48.981(9)(b)1.1. Within 30 days after the end of each calendar quarter, the department shall prepare and transmit to the governor, and to the appropriate standing committees of the legislature under s. 13.172 (3), a summary report of all reports received by the department under sub. (3) (c) 8. during the previous calendar quarter of abuse, as defined in s. 48.02 (1) (b) to (f), of a child who is placed in the home of a foster parent or relative other than a parent or in a group home, shelter care facility, or residential care center for children and youth. For each report included in the summary report the department shall provide the number of incidents of abuse reported; the dates of those incidents; the county in which those incidents occurred; the age or age group of the child who is the subject of the report; the type of placement in which the child was placed at the time of the incident; whether it was determined under sub. (3) (c) 4. that abuse occurred; and, if so, the nature of the relationship between the child and the person who abused the child, but may not provide any of the information specified in sub. (7) (cr) 6. or any information that would jeopardize an investigation, prosecution, or proceeding described in sub. (7) (cr) 7. a. or b.

48.981(9)(b)2. 2. In every 4th summary report prepared and transmitted under subd. 1., the department shall provide for all reports of abuse, as defined in s. 48.02 (1) (b) to (f), of a child who is placed as described in subd. 1. received by the department under sub. (3) (c) 8. during the previous year information indicating whether the abuse resulted in any injury, disease, or pregnancy that is known to be directly caused by the abuse, but may not provide any of the information specified in sub. (7) (cr) 6. or any information that would jeopardize an investigation, prosecution, or proceeding described in sub. (7) (cr) 7. a. or b. A county department reporting under sub. (3) (c) 8. shall make an active effort to obtain that information and report the information to the department under sub. (3) (c) 8.

48.981(9)(b)3. 3. The appropriate standing committees of the legislature shall review all summary reports transmitted under subd. 1., conduct public hearings on those summary reports no less often than annually, and submit recommendations to the department regarding those summary reports. The department shall also make those summary reports available to the public.

48.981(10) (10) Current list of tribal agents. The department shall annually provide to each agency described in sub. (3) (bm) (intro.) a current list of all tribal agents in the state.

48.981 History History: Sup. Ct. Order, 59 Wis. 2d R1, R3 (1973); 1977 c. 355; 1977 c. 447 s. 210; 1979 c. 300; 1983 a. 172, 190, 299, 538; 1985 a. 29 ss. 917 to 930m, 3200 (56); 1985 a. 176, 234; 1987 a. 27, 186, 209; 1987 a. 332 s. 64; 1987 a. 334, 355, 399, 403; 1989 a. 31, 41, 102, 316, 359; 1991 a. 160, 263; 1993 a. 16, 105, 218, 227, 230, 246, 272, 318, 395, 443, 446, 491; 1995 a. 275, 289, 369, 456; 1997 a. 27, 114, 292, 293; 1999 a. 9, 20, 32, 56, 84, 149, 192; 2001 a. 16, 38, 59, 69, 70, 103, 105; 2003 a. 33, 279, 321; 2005 a. 113, 232, 344, 406, 434; 2005 a. 443 s. 265; 2007 a. 20 ss. 1370 to 1373, 9121 (6) (a); 2007 a. 97; 2009 a. 28, 76, 78, 79, 94, 185; 2011 a. 32, 81, 87; 2013 a. 20.

48.981 Annotation Even if the authority for a warrantless search can be inferred from ch. 48, those provisions cannot supersede the constitutional provisions prohibiting unreasonable searches and seizures. State v. Boggess, 115 Wis. 2d 443, 340 N.W.2d 516 (1983).

48.981 AnnotationSection 48.981, 1983 stats., is not unconstitutionally vague. State v. Hurd, 135 Wis. 2d 266, 400 N.W.2d 42 (Ct. App. 1986).

48.981 Annotation Immunity under sub. (4) extends to reporters who report the necessary information to another who they expect to, and who does, report to proper authorities. Investigating the allegation prior to reporting does not run afoul of the immediate reporting requirement of sub. (3) and does not affect immunity. Allegations of negligence by reporters are not sufficient to challenge the good faith requirement of sub. (4). Phillips v. Behnke, 192 Wis. 2d 552, 531 N.W.2d 619 (Ct. App. 1995).

48.981 Annotation To overcome the presumption of good faith under sub. (4), more than a violation of sub. (3) is required. It must also be shown that the violation was "conscious" or "intentional." Drake v. Huber, 218 Wis. 2d 672, 582 N.W.2d 74 (Ct. App. 1998), 96-2964.

48.981 Annotation This section provides no basis for civil liability against a person who may, but is not required to, report abuse. Gritzner v. Michael R. 2000 WI 68, 235 Wis. 2d 781, 611 N.W.2d 906, 98-0325.

48.981 Annotation To "disclose" information under sub. (7), the recipient must have been previously unaware of the information at the time of the communication. The state has the burden to prove beyond a reasonable doubt that the disclosure took place. Sub. (7) is a strict liability statute; intent is not an element of a violation. State v. Polashek, 2002 WI 74, 253 Wis. 2d 527, 646 N.W.2d 330, 00-1570.

48.981 Annotation The duty to report suspected cases of child abuse or neglect under s. 48.981 (3) (a) prevails over any inconsistent terms in s. 51.30. 68 Atty. Gen. 342.

48.981 Annotation Consensual sexual conduct involving a 16 and 17 year old does not constitute child abuse. 72 Atty. Gen. 93.

48.981 Annotation Medical or mental health professionals may report suspected child abuse under the permissive provisions of sub. (2) when the abuser, rather than victim, is seen in the course of professional duties. Section 51.30 does not bar such reports made in good faith. 76 Atty. Gen. 39.

48.981 Annotation A county department may not contract with other agencies to obtain s. 48.981 reporting or investigatory services in situations other than the performance of independent investigations required by sub. (3) (d). A cooperative contract might be possible under ch. 66 in order to effectuate this purpose but the services must be furnished by the county department as defined in s. 48.02 (2g) and not by any other public or private agency. 76 Atty. Gen. 286.

48.981 AnnotationDisclosure under sub. (7) (a) 1. and (c) is mandatory. 77 Atty. Gen. 84.

48.981 Annotation The responsibility of county departments of social services to investigate allegations of child abuse and neglect is discussed. Department staff members may interview a child on public school property and may exclude school personnel from the interview. School personnel cannot condition on-site interviews on notification of the child's parents. 79 Atty. Gen. 49.

48.981 Annotation Members of a social services board in a county with a county executive or a county administrator may be granted access to child abuse and neglect files under s. 48.981 if access is necessary for the performance of their statutory duties. 79 Atty. Gen. 212.

48.981 Annotation A district attorney or corporation counsel may reveal the contents of a report made under s. 48.981 in the course of a criminal prosecution or one of the civil proceedings enumerated under sub. (7) (a) 10. 81 Atty. Gen. 66.

48.981 Annotation County departments have authority to transport a child to a county-recognized child advocacy center for the purpose of an investigatory interview without consent of the primary caretaker, if to do so is necessary to an investigation of alleged child maltreatment. OAG 3-98.

48.981 Annotation The confrontation clause does not require a defendant's access to confidential child abuse reports; due process requires that the court undertake an in camera inspection of the file to determine whether it contains material exculpatory evidence. Pennsylvania v. Ritchie, 480 U.S. 39 (1987).

48.981 Annotation To the extent sub. (3) (c) 1. authorizes government officials to interview children suspected of being abused on private property and without a warrant, probable cause, consent, or exigent circumstances, it is unconstitutional as applied. However, it can be constitutionally applied, such as when government officials interview a child on public school property when they have definite and articulable evidence giving rise to a reasonable suspicion that a child has been abused by his or her parents or is in imminent danger of parental abuse. Doe v. Heck, 327 F.3d 492 (2003). See also Michael C. v. Gresbach, 526 F.3d 1008 (2008).

48.981 Annotation This section does not authorize a private cause of action for failure to report. Isley v. Capucian Province, 880 F. Supp. 1138 (1995).



48.982 Child abuse and neglect prevention board.

48.982  Child abuse and neglect prevention board.

48.982(1)(1)  Definitions. In this section:

48.982(1)(b) (b) "Board" means the child abuse and neglect prevention board.

48.982(1)(bm) (bm) "Cultural competency" means the ability of an individual or organization to understand and act respectfully toward, in a cultural context, the beliefs, interpersonal styles, attitudes and behaviors of persons and families of various cultures, including persons and families of various cultures who participate in services from the individual or organization and persons of various cultures who provide services for the individual or organization.

48.982(1)(d) (d) "Organization" means a nonprofit organization, as defined under s. 108.02 (19), or a public agency which provides or proposes to provide child abuse and neglect prevention and intervention services or parent education.

48.982(2) (2) Powers and duties. The board shall:

48.982(2)(a) (a) Biennially, develop and transmit to the governor and the presiding officer of each house of the legislature a plan for awarding grants and providing technical assistance to organizations and for providing child abuse and neglect prevention information and services on a statewide basis. The plan shall assure that there is an equal opportunity for the establishment of child abuse and neglect prevention programs and family resource centers. The plan shall also ensure that the grants will be distributed throughout all geographic areas of the state and in both urban and rural communities. For grants provided under sub. (6), the plan shall also ensure that the grants are distributed based on population.

48.982(2)(b) (b) Develop and publicize criteria for grant applications.

48.982(2)(c) (c) Review and approve or disapprove grant applications and monitor the services provided under each grant awarded under subs. (4) and (6).

48.982(2)(d) (d) Solicit and accept contributions, grants, gifts, and bequests for the children's trust fund or for any other purpose for which a contribution, grant, gift, or bequest is made and received. Moneys received under this paragraph may be credited to the appropriation accounts under s. 20.433 (1) (i) or (q).

48.982(2)(e) (e) Include as part of its annual report under s. 15.07 (6) the names and locations of organizations receiving grants, the amounts provided as grants, the services provided by grantees and the number of persons served by each grantee.

48.982(2)(f) (f) Establish a procedure for an annual evaluation of its functions, responsibilities and performance. In a year in which the biennial plan under par. (a) is prepared, the evaluation shall be coordinated with the plan.

48.982(2)(g) (g) In coordination with the department and the department of public instruction:

48.982(2)(g)1. 1. Recommend to the governor, the legislature, and state agencies changes needed in state programs, statutes, policies, budgets, and rules to reduce the problems of child abuse and neglect, improve coordination among state agencies that provide prevention services, promote individual, family, and community strengths, build parenting skills, and provide community support for children and families.

48.982(2)(g)2. 2. Promote statewide educational and public awareness campaigns and materials for the purpose of developing public awareness of the problems of child abuse and neglect.

48.982(2)(g)3. 3. Encourage professional persons and groups to recognize and deal with problems of child abuse and neglect.

48.982(2)(g)4. 4. Disseminate information about the problems of and methods of preventing child abuse and neglect to the public and to organizations concerned with those problems.

48.982(2)(g)5. 5. Encourage the development of community child abuse and neglect prevention programs.

48.982(2)(gm) (gm) Provide, for use by the board in its statewide projects under sub. (5) and for use by organizations that receive grants under subs. (4) and (6), educational and public awareness materials and programming that emphasize the role of fathers in the primary prevention of child abuse and neglect.

48.982(2e) (2e) Nonstock, nonprofit corporation.

48.982(2e)(a)(a)

48.982(2e)(a)1.1. The board may organize and maintain a nonstock, nonprofit corporation under ch. 181 for the exclusive purposes, subject to the approval of the board under par. (b) 1., of soliciting and accepting contributions, grants, gifts, and bequests for deposit into the children's trust fund or into the fund maintained by the corporation under subd. 2. and of administering any statewide project under sub. (5) or any other program, including the grant programs under subs. (4) and (6), that the board contracts with the corporation to administer.

48.982(2e)(a)2. 2. The corporation shall establish and maintain a fund into which the corporation shall deposit all contributions, grants, gifts, and bequests accepted by the corporation under subd. 1. that are not deposited into the children's trust fund, all moneys received under s. 341.14 (6r) (b) 6., and all moneys transferred from the children's trust fund under 2005 Wisconsin Act 319 section 64 (1). The corporation shall also credit to the fund all interest earned on the moneys deposited into the fund and may use that interest for the purposes specified in subd. 4.

48.982(2e)(a)3. 3. In accordance with the wishes of the donor, any contributions, grants, gifts, or bequests accepted by the corporation that are deposited in the children's trust fund shall be used for any of the purposes specified in sub. (2m) or shall continue to accumulate in the children's trust fund pursuant to s. 25.67 (2).

48.982(2e)(a)4. 4. In accordance with the wishes of the donor and subject to the approval of the board under par. (b) 1., any contributions, grants, gifts, or bequests accepted by the corporation that are deposited into the fund under subd. 2. shall be used to encourage donors to make contributions, grants, gifts, and bequests to the corporation for deposit into the children's trust fund or into the fund under subd. 2., to fund statewide projects under sub. (5) or any other program, including any of the grant programs under subs. (4) and (6), that the board contracts with the corporation to administer, or to pay for the actual and necessary operating costs of the corporation or shall continue to accumulate indefinitely.

48.982(2e)(a)5. 5. All moneys received under s. 341.14 (6r) (b) 6. and all moneys transferred from the children's trust fund under 2005 Wisconsin Act 319 section 64 (1), that are deposited into the fund under subd. 2. shall continue to accumulate indefinitely in the fund.

48.982(2e)(b) (b)

48.982(2e)(b)1.1. Annually, the corporation organized and maintained under par. (a) 1. shall submit to the board for the approval of the board a budget specifying how the corporation intends to allocate the contributions, grants, gifts, and bequests accepted by the corporation and all other moneys of the corporation. The budget shall specify the amount of contributions, grants, gifts, and bequests that will be deposited into the children's trust fund and the amount of contributions, grants, gifts, and bequests that will be deposited into the fund maintained by the corporation under par. (a) 2. Of the amounts deposited into the fund under par. (a) 2., the budget shall specify the amounts that will be allocated for each of the purposes specified in par. (a) 4. or that will be permitted to accumulate indefinitely. On approval of the board, the board shall enter into a contract with the corporation specifying the allocations approved by the board.

48.982(2e)(b)2. 2. The contract may also provide for the use by the board of the services of the corporation and for the provision by the board of administrative services to the corporation. The type and scope of any administrative services provided by the board to the corporation and the board employees assigned to perform the services shall be determined by the board. The corporation may also employ staff to perform administrative services for the corporation. The corporation may not engage in political activities.

48.982(2e)(c) (c) The corporation under par. (a) 1. shall donate any real property to the state within 5 years after acquiring the property unless holding the property for more than 5 years is consistent with sound business and financial practices and is approved by the joint committee on finance.

48.982(2e)(d) (d) The board, the department of administration, the legislative fiscal bureau, the legislative audit bureau and the appropriate committee of each house of the legislature, as determined by the presiding officer, may examine all records of the corporation.

48.982(2e)(e) (e) The board of directors of any corporation established under this subsection shall consist of 9 members, including the chairperson of the board and 4 members of the board, elected by the board.

48.982(2e)(f) (f) Any corporation established under this subsection shall be organized so that contributions to it will be deductible from adjusted gross income under section 170 of the Internal Revenue Code, as defined under s. 71.01 (6), and so that the corporation will be exempt from taxation under section 501 of the Internal Revenue Code, as defined under s. 71.22 (4), and under s. 71.26 (1) (a).

48.982(2m) (2m) Donation uses. If money is accepted by the board for the children's trust fund or for any other purpose under sub. (2) (d) or (2e) (a) 3. and appropriated under s. 20.433 (1) (q), the board shall use the money in accordance with the wishes of the donor to do any of the following:

48.982(2m)(a) (a) Award grants and provide technical assistance to organizations under subs. (4) and (6) and provide child abuse and neglect prevention information and services on a statewide basis.

48.982(2m)(b) (b) Pay for actual and necessary operating costs under sub. (3).

48.982(2m)(c) (c) Fund statewide projects under sub. (5).

48.982(2m)(d) (d) Fund shaken baby syndrome and impacted babies prevention activities under s. 253.15.

48.982(3) (3) Staff and salaries. The board shall determine the qualifications of and appoint, in the classified service, an executive director and staff. The salaries of the executive director and staff and all actual and necessary operating expenses of the board shall be paid from the appropriations under s. 20.433 (1) (g), (i), (k), (m), and (q).

48.982(4) (4) Award of grants; provision of statewide information and services.

48.982(4)(a)(a) From the appropriations under s. 20.433 (1) (b), (h), (i), (k), (m), and (q), the board shall award grants to organizations in accordance with the plan developed under sub. (2) (a). From the appropriations under s. 20.433 (1) (b), (g), (h), (i), (k), (m), and (q), the board, in accordance with that plan, shall provide technical assistance to organizations and shall provide child abuse and neglect prevention information and services on a statewide basis.

48.982(4)(b) (b) A grant may be awarded only to an organization that agrees to match at least 25 percent of the amount received, through money or in-kind services.

48.982(4)(c) (c) Each grant application shall comply with sub. (7) (d) and shall include proof of the organization's ability to comply with par. (b). Any in-kind services proposed under par. (b) are subject to the approval of the board.

48.982(4)(d) (d) The board shall award grants to organizations for programs for the primary prevention of child abuse and neglect, including all of the following:

48.982(4)(d)1. 1. Programs to promote public awareness of the need for the prevention of child abuse and neglect.

48.982(4)(d)2. 2. Community-based family resource and support programs that provide services or education to families, including services or education relating to support of parents, perinatal bonding, child development, care of children with special needs, respite care, and prevention of sexual abuse.

48.982(4)(d)3. 3. Community-based programs relating to crisis care, early identification of children at risk of child abuse or neglect, and education, training and support groups for parents, children and families.

48.982(4)(e) (e) In determining which organizations shall receive grants, the board shall consider whether the applicant's proposal will further the coordination of comprehensive child abuse and neglect prevention services between the organization and other resources, public and private, in the community and the state.

48.982(5) (5) Statewide projects. From the appropriations under s. 20.433 (1) (g), (i), and (q), the board shall administer any statewide project for which it has accepted money under sub. (2m) (c).

48.982(6) (6) Award of family resource center grants.

48.982(6)(a)(a) From the appropriations under s. 20.433 (1) (b), (h), (i), (k), (ma), and (q), the board shall award grants to organizations in accordance with the request-for-proposal procedures developed under sub. (2) (a). From the appropriations under s. 20.433 (1) (b), (g), (h), (i), (k), (m), (ma), and (q), the board shall provide technical assistance to organizations in accordance with those procedures. No organization may receive a grant or grants under this subsection totaling more than $150,000 in any year.

48.982(6)(am) (am) Notwithstanding the geographical and urban and rural distribution requirements under sub. (2) (a), the board shall allocate not more than $150,000 from the appropriation under s. 20.433 (1) (h) in each fiscal year for the awarding of grants, in accordance with the request-for-proposal procedures developed under sub. (2) (a), to organizations located in counties with a population of 500,000 or more.

48.982(6)(b) (b) A grant may be awarded only to an organization that agrees to make at least a 20% match to the grant, through either money or in-kind services.

48.982(6)(c) (c) Each grant application shall comply with sub. (7) (d) and shall include proof of the organization's ability to comply with par. (b). Any in-kind services proposed under par. (b) are subject to the approval of the board.

48.982(6)(d) (d) The board shall award grants to organizations for direct parent education, family support, and referrals to other social services programs and outreach programs, including programs that provide education to parents in their homes. For organizations applying for grants for the first time on or after July 1, 1998, the board shall give favorable consideration in awarding grants to organizations for programs in communities where home visitation programs that provide in-home visitation services to parents with newborn infants are in existence or are in development and, if grants are awarded, shall require programs supported by grants to maximize coordination with these home visitation programs. Programs supported by the grants shall track individual participants to ensure that they receive necessary services and shall emphasize direct services to families with children who are 3 years of age or less.

48.982(6)(e) (e) Grants awarded under this subsection may not supplant any other funding for parenting education.

48.982(7) (7) Grant applications; additional requirements; evaluation.

48.982(7)(d)(d) Each application for a grant under sub. (4) or (6) shall include proof that the organization has the cultural competency to provide services under the grant to persons and families in the various cultures in the organization's target population and that cultural competency is incorporated in the organization's policies, administration, and practices. Each grant application shall also include proof of the organization's ability to do all of the following:

48.982(7)(d)1. 1. Maximize the coordination of new and existing family support, educational, and health services and minimize the duplication of those services by coordinating and collaborating with other organizations in the establishment and operation of the organization's child abuse and neglect prevention program or family resource center.

48.982(7)(d)2. 2. Provide programs that identify and build on a family's strengths to encourage the development of a healthy family.

48.982(7)(d)3. 3. Provide culturally competent services.

48.982(7)(d)4. 4. Provide or coordinate the provision of community-based outreach, educational, and family support services through the organization's child abuse and neglect prevention program or family resource center.

48.982(7)(h) (h) The board shall conduct an evaluation of the effectiveness of the programs under subs. (4) and (6) in achieving their stated goals and, by June 30 of each odd-numbered year, shall submit a report on that evaluation to the appropriate standing committees under s. 13.172 (3).

48.982 History History: 1983 a. 27; 1983 a. 109 s. 6; 1985 a. 29 ss. 930s, 3202 (8); 1987 a. 27, 184, 255; 1989 a. 31, 336; 1991 a. 32, 39; 1993 a. 16, 437, 444, 491; 1995 a. 27 ss. 2622 to 2623d, 9126 (19); 1995 a. 275; 1997 a. 27, 78, 252, 293; 1999 a. 9; 2001 a. 16; 2005 a. 25, 165, 319; 2007 a. 20; 2009 a. 185; 2013 a. 20.



48.983 Child abuse and neglect prevention program.

48.983  Child abuse and neglect prevention program.

48.983(1)(1)  Definitions. In this section:

48.983(1)(b) (b) "Case", other than when used in the term "case management services", means a family or person who meets all of the following criteria:

48.983(1)(b)1. 1. The family or person is any of the following:

48.983(1)(b)1.a. a. A family or person who has been the subject of a report under s. 48.981 and with respect to whom the individual making the investigation or the intake worker assigned to the family or person has determined that all of the conditions in subd. 2. exist.

48.983(1)(b)1.b. b. An Indian child who has been the subject of a report under s. 48.981 about which an Indian tribe that has received a grant under this section has received notice, including but not limited to notice provided to a tribal agent under s. 48.981 (3) (bm), and with respect to whom an individual designated by the Indian tribe has determined that all of the conditions in subd. 2. exist.

48.983(1)(b)1.c. c. A family that includes a person who has contacted a county department, a private agency, or Indian tribe that has been awarded a grant under this section or, in a county having a population of 500,000 or more that has been awarded a grant under this section, the department, a private agency, or a licensed child welfare agency under contract with the department requesting assistance to prevent poor birth outcomes or abuse or neglect of a child in the person's family and with respect to which an individual responding to the request has determined that all of the conditions in subd. 2. exist.

48.983(1)(b)2. 2. The family or person has been determined to meet all of the following conditions:

48.983(1)(b)2.a. a. There is a substantial risk of poor birth outcomes or future abuse or neglect of a child in the family if assistance is not provided.

48.983(1)(b)2.b. b. The child and the child's parent or the person primarily responsible for the child's care are willing to cooperate with an informal plan of support and services.

48.983(1)(b)2.c. c. It does not appear that a petition will be filed under s. 48.25 alleging that a child in the family is in need of protection or services under s. 48.13 and, if an Indian child is involved, it also does not appear that there will be a similar proceeding in tribal court relating to abuse or neglect of the Indian child.

48.983(1)(cm) (cm) "Culturally competent" means the ability to understand and act respectfully toward, in a cultural context, the beliefs, interpersonal styles, attitudes and behaviors of persons and families of various cultures.

48.983(1)(f) (f) "Intake worker" means any person designated to provide intake services under s. 48.067.

48.983(1)(gm) (gm) "Private agency" means an organization operated for profit or a nonstock corporation organized under ch. 181 that is a nonprofit corporation, as defined in s. 181.0103 (17).

48.983(1)(h) (h) "Reservation" means land in this state within the boundaries of a federally recognized reservation of an Indian tribe or within the bureau of Indian affairs service area for the Ho-Chunk Nation.

48.983(2) (2) Funds provided.

48.983(2)(a)(a) If a county, private agency, or Indian tribe applies and is selected by the department under sub. (5) to participate in the program under this section, the department shall award, from the appropriation under s. 20.437 (1) (ab), a grant annually to be used only for the purposes specified in sub. (4) (a) and (am). The minimum amount of a grant is $10,000. The county, private agency, or Indian tribe shall agree to match at least 25 percent of the grant amount annually in funds or in-kind contributions.

48.983(2)(b) (b) The department shall determine the amount of a grant awarded to a county, private agency, or Indian tribe under this section in excess of the minimum amount based on the need of the county, private agency, or Indian tribe for a grant, as determined by a formula that the department shall promulgate by rule. That formula shall determine that need based on the number of births that are funded by Medical Assistance under subch. IV of ch. 49 in that county, the area in which that private agency is providing services, or the reservation of that Indian tribe and on the rate of poor birth outcomes, including infant mortality, premature births, low birth weights, and racial or ethnic disproportionality in the rates of those outcomes, in that county, the area in which that private agency is providing services, or the reservation of that Indian tribe.

48.983(2)(c) (c) The department shall allocate 10 percent of the funds available from the appropriation account under s. 20.437 (1) (ab) in each fiscal year for grants under this section to counties, private agencies, or Indian tribes that have not previously received those grants.

48.983(3) (3) Joint application permitted. Any combination of 2 or more counties, private agencies, or Indian tribes may submit a joint application to the department.

48.983(4) (4) Purpose.

48.983(4)(a)(a) Grants; flexible funds, training and case management. The grants awarded under this section shall be used for all of the following purposes:

48.983(4)(a)1. 1. To establish or maintain the fund under sub. (6) (b) 1.

48.983(4)(a)2. 2. To establish or maintain the fund under sub. (6) (b) 2.

48.983(4)(a)4. 4. To pay expenses incurred in connection with attending training activities related to the program under this section. No more than $1,500 of the grant amount may be used for this purpose in the 12 months following receipt of a grant.

48.983(4)(a)4m. 4m. To reimburse a case management provider under s. 49.45 (25) (b) for the amount of the allowable charges under the Medical Assistance program that is not provided by the federal government for case management services provided to a Medical Assistance beneficiary described in s. 49.45 (25) (am) 9. who is a child and who is a member of a family that receives home visitation program services under par. (b) 1.

48.983(4)(am) (am) Grants; start-up costs and capacity building. In the first year in which a grant under this section is awarded to a county, private agency, or Indian tribe, the county, private agency, or Indian tribe may use a portion of the grant to pay for start-up costs and capacity building related to the program under this section. The department shall determine the maximum amount of a grant that a county, private agency, or Indian tribe may use to pay for those start-up costs and that capacity building.

48.983(4)(b) (b) Home visitation program services.

48.983(4)(b)1.1. A county, private agency, or Indian tribe that is selected to participate in the program under this section shall offer all pregnant women in the county, the area in which that private agency is providing services, or the reservation of the tribe who are eligible for Medical Assistance under subch. IV of ch. 49 an opportunity to undergo an assessment through use of a risk assessment instrument to determine whether the person assessed presents risk factors for poor birth outcomes or for perpetrating child abuse or neglect. Persons who agree to be assessed shall be assessed during the prenatal period. The risk assessment instrument shall be developed by the department and shall be based on risk assessment instruments developed by the department for similar programs that are in operation. The department need not promulgate as rules under ch. 227 the risk assessment instrument developed under this subdivision. A person who is assessed to be at risk of poor birth outcomes or of abusing or neglecting his or her child shall be offered home visitation program services that shall be commenced during the prenatal period. Home visitation program services may be provided to a family with a child identified as being at risk of child abuse or neglect until the identified child reaches 3 years of age. If a family has been receiving home visitation program services continuously for not less than 12 months, those services may continue to be provided to the family until the identified child reaches 3 years of age, regardless of whether the child continues to be eligible for Medical Assistance under subch. IV of ch. 49. If risk factors for child abuse or neglect with respect to the identified child continue to be present when the child reaches 3 years of age, home visitation program services may be provided until the identified child reaches 5 years of age. Home visitation program services may not be provided to a person unless the person gives his or her written informed consent to receiving those services or, if the person is a child, unless the child's parent, guardian, or legal custodian gives his or her written informed consent for the child to receive those services.

48.983(4)(b)1m. 1m. No person who is required or permitted to report suspected or threatened abuse or neglect under s. 48.981 (2) may make or threaten to make such a report based on a refusal of a person to receive or to continue receiving home visitation program services under subd. 1.

48.983(4)(b)3. 3. A county, private agency, or Indian tribe that is providing home visitation program services under subd. 1. shall provide to a person receiving those services the information relating to shaken baby syndrome and impacted babies required under s. 253.15 (6).

48.983(5) (5) Selection of counties, private agencies, and Indian tribes. The department shall provide competitive application procedures for selecting counties, private agencies, and Indian tribes for participation in the program under this section. The department shall establish a method for ranking applicants for selection based on the quality of their applications. In ranking the applications, the department shall give favorable consideration to a county, private agency, or Indian tribe that submits a joint application under sub. (3) and to a county that has indicated under sub. (6) (d) 2. that it is willing to use a portion of any moneys distributed to the county under s. 48.565 (2) (a) to provide case management services to a Medical Assistance beneficiary under s. 49.45 (25) (am) 9. who is a case or who is a member of a family that is a case and that has explained under sub. (6) (d) 2. how the county plans to use that portion of those moneys to promote the provision of those services for the case by using a wraparound process so as to provide those services in a flexible, comprehensive and individualized manner in order to reduce the necessity for court-ordered services. The department shall also provide application requirements and procedures for the renewal of a grant awarded under this section. The application procedures and the renewal application requirements and procedures shall be clear and understandable to the applicants. The department need not promulgate as rules under ch. 227 the application procedures, the renewal application requirements or procedures, or the method for ranking applicants established under this subsection.

48.983(6) (6) Criteria for awarding grants. In addition to any other criteria developed by the department, a county, private agency, or Indian tribe shall meet all of the following criteria in order to be selected for participation in the program under this section:

48.983(6)(a) (a) The part of an application, other than a renewal application, submitted by a county, private agency, or Indian tribe that relates to home visitation programs shall include all of the following:

48.983(6)(a)1. 1. Information on how the applicant's home visitation program is comprehensive, incorporates practice standards that have been developed for home visitation programs by entities concerned with the prevention of poor birth outcomes and child abuse and neglect and that are acceptable to the department, and incorporates practice standards and critical elements that have been developed for successful home visitation programs by a nationally recognized home visitation program model and that are acceptable to the department.

48.983(6)(a)2. 2. Documentation that the application was developed through collaboration among public and private organizations that provide services to children and families, especially children who are at risk of child abuse or neglect and families that are at risk of poor birth outcomes, or that are otherwise interested in child welfare and a description of how that collaboration effort will support a comprehensive home visitation program.

48.983(6)(a)3. 3. An identification of existing poor birth outcome and child abuse and neglect prevention services that are available to residents of the county, the area in which the private agency is providing services, or the reservation of the Indian tribe and a description of how those services and any additional needed services will support a comprehensive home visitation program.

48.983(6)(a)4. 4. An explanation of how the home visitation program will build on existing poor birth outcome and child abuse and neglect prevention programs, including programs that provide support to families, and how the home visitation program will coordinate with those programs.

48.983(6)(a)4m. 4m. An explanation of how the applicant will encourage private organizations to provide services under the applicant's home visitation program.

48.983(6)(a)5. 5. An explanation of how the applicant, in collaboration with local prenatal care coordination providers, will implement strategies aimed at achieving healthy birth outcomes, as determined by performance measures prescribed by the department of health services, in the county or reservation of the Indian tribe.

48.983(6)(a)6. 6. An identification of how the home visitation program is comprehensive and incorporates the practice standards and critical elements for successful home visitation programs referred to in subd. 1., including how services will vary in intensity levels depending on the needs and strengths of the participating family.

48.983(6)(a)6m. 6m. An explanation of how the services to be provided under the home visitation program, including the risk assessment under sub. (4) (b) 1., will be provided in a culturally competent manner.

48.983(6)(a)7m. 7m. A statement of whether the applicant intends to use a portion of the grant in the first year in which the grant is awarded to pay for start-up costs or capacity building related to the program under this section and an explanation of how the applicant would use any amounts authorized by the department under sub. (4) (am) for those purposes.

48.983(6)(b) (b) Flexible funds.

48.983(6)(b)1.1. `Flexible fund for home visitation programs.' The applicant demonstrates in the application that the applicant has established, or has plans to establish, if selected, a fund from which payments totaling not less than $250 per calendar year may be made for appropriate expenses of each family that is participating in the home visitation program under sub. (4) (b) 1. or that is receiving home visitation services under s. 49.45 (44). The payments shall be authorized by an individual designated by the applicant. If an applicant makes a payment to or on behalf of a family under this subdivision, one-half of the payment shall be from grant moneys received under this section and one-half of the payment shall be from moneys provided by the applicant from sources other than grant moneys received under this section.

48.983(6)(b)2. 2. `Flexible fund for cases.' The applicant demonstrates in the grant application that the applicant has established, or has plans to establish, if selected, a fund from which payments totaling not less than $250 for each case may be made for appropriate expenses related to the case. The payments shall be authorized by an individual designated by the applicant. If an applicant makes a payment to or on behalf of a person under this subdivision, one-half of the payment shall be from grant moneys received under this section and one-half of the payment shall be from moneys provided by the applicant from sources other than grant moneys received under this section. The applicant shall demonstrate in the grant application that it has established, or has plans to establish, if selected, procedures to encourage, when appropriate, a person to whom or on whose behalf payments are made under this subdivision to make a contribution to the fund described in this subdivision up to the amount of payments made to or on behalf of the person when the person's financial situation permits such a contribution.

48.983(6)(b)4. 4. `Nonentitlement.' No individual is entitled to any payment from a fund established under subd. 1. or 2. Nothing in this section shall be construed as requiring a county, private agency, or Indian tribe to make a determination described in sub. (1) (b) 2. A determination described in sub. (1) (b) 2. may not be construed to be a determination described in s. 48.981 (3) (c) 4.

48.983(6)(c) (c) Case management benefit. The applicant states in the grant application that it has elected, or, if selected, that it will elect, under s. 49.45 (25) (b), to make the case management benefit under s. 49.45 (25) available to the category of beneficiaries under s. 49.45 (25) (am) 9. who are children and who are members of families receiving home visitation program services under sub. (4) (b) 1.

48.983(6)(d) (d) Wraparound process.

48.983(6)(d)1.1. The applicant demonstrates in the grant application that the payments that will be made from the fund established under par. (b) 2. will promote the provision of services for the case by using a wraparound process so as to provide those services in a flexible, comprehensive and individualized manner in order to reduce the necessity for court-ordered services.

48.983(6)(d)2. 2. The applicant indicates in the grant application whether the applicant is willing to use a portion of any moneys distributed to the applicant under s. 48.565 (2) (a) to provide case management services to a Medical Assistance beneficiary under s. 49.45 (25) (am) 9. who is a case or who is a member of a family that is a case. If the applicant is so willing, the applicant shall explain how the applicant plans to use that portion of those moneys to promote the provision of those services for the case by using a wraparound process so as to provide those services in a flexible, comprehensive and individualized manner in order to reduce the necessity for court-ordered services.

48.983(6)(e) (e) Anticipated allocation. The applicant explains in the grant application how the applicant anticipates allocating moneys awarded under the grant among the purposes described in sub. (4) (a) 1., 2. and 4m. and, in an application other than a renewal application, the purposes described in sub. (4) (a) 1., 2. and 4m. and (am).

48.983(6)(f) (f) Reinvestment of Medical Assistance reimbursement. The applicant agrees to reinvest in the program under this section a portion of the reimbursement received by the applicant under the Medical Assistance program under subch. IV of ch. 49. The department and the applicant shall negotiate the amount of that reinvestment based on the applicant's administrative costs for billing the Medical Assistance program for reimbursement for services provided under this section and the ratio of Medical Assistance reimbursement received for those services to the amount billed to the Medical Assistance program for those services.

48.983(6)(g) (g) Private agency applicant. If the applicant is a private agency, the applicant submits documentation with the grant application that demonstrates that the application is supported by a county and that a county will collaborate with the private agency in providing services.

48.983(6g) (6g) Confidentiality.

48.983(6g)(a)(a) Except as permitted or required under s. 48.981 (2), no person may use or disclose any information concerning any individual who is selected for an assessment under sub. (4) (b), including an individual who declines to undergo the assessment, or concerning any individual who is offered services under a home visitation program funded under this section, including an individual who declines to receive those services, unless the use or disclosure is connected with the administration of the home visitation program or the administration of the Medical Assistance program under ss. 49.43 to 49.497 or unless the individual has given his or her written informed consent to the use or disclosure.

48.983(6g)(b) (b) A county, private agency, or Indian tribe that is selected to participate in the program under this section shall provide or shall designate an individual or entity to provide an explanation of the confidentiality requirements under par. (a) to each individual who is offered an assessment under sub. (4) (b) or who is offered services under the home visitation program of the county, private agency, or Indian tribe.

48.983(6m) (6m) Notification of parent prior to making abuse or neglect report. If a person who is providing services under a home visitation program under sub. (4) (b) 1. determines that he or she is required or permitted to make a report under s. 48.981 (2) about a child in a family to which the person is providing those services, the person shall, prior to making the report under s. 48.981 (2), make a reasonable effort to notify the child's parent that a report under s. 48.981 (2) will be made and to encourage the parent to contact a county department to request assistance. The notification requirements under this subsection do not affect the reporting requirements under s. 48.981 (2).

48.983(6r) (6r) Home visitation program informational materials. Any informational materials about a home visitation program under sub. (4) (b) 1. that are distributed to a person who is offered or who is receiving home visitation program services under that program shall state the sources of funding for the program.

48.983(7) (7) Home visitation program evaluation.

48.983(7)(a)(a) The department shall conduct or shall select an evaluator to conduct an evaluation of the home visitation program. The evaluation shall measure all of the following criteria in families that have participated in the home visitation program and that are selected for evaluation:

48.983(7)(a)1. 1. The number of poor birth outcomes and substantiated reports of child abuse and neglect.

48.983(7)(a)2. 2. The number of emergency room visits for injuries to children.

48.983(7)(a)3. 3. The number of out-of-home placements of children.

48.983(7)(a)4. 4. Immunization rates of children.

48.983(7)(a)5. 5. The number of services provided under s. 49.46 (2) (a) 2. to children.

48.983(7)(a)6. 6. Any other items that the department determines to be appropriate for evaluation.

48.983(7)(ag) (ag) The department shall evaluate the availability of home visitation programs in the state and determine whether there are gaps in home visitation services in the state. The department shall cooperate with counties, private agencies, and Indian tribes providing home visitation programs to address any gaps in services identified.

48.983(7)(ar) (ar) Each county, private agency, and Indian tribe providing a home visitation program shall collect and report data to the department, as required by the department. The department shall require each county, private agency, and Indian tribe providing a home visitation program to collect data using forms prescribed by the department.

48.983(7)(b) (b) In the evaluation, the department shall determine the number of families who remained in the home visitation program for the time recommended in the family's case plan.

48.983(7)(c) (c) Each county, private agency, and Indian tribe providing a home visitation program shall develop a plan for evaluating the effectiveness of its program for approval by the department. The plan shall demonstrate how the county, private agency, or Indian tribe will use the evaluation of its program to improve the quality and outcomes of the program and to ensure continued compliance with the home visitation program criteria under sub. (6) (a). The plan shall demonstrate how the outcomes will be tracked and measured. Under the plan, the extent to which all of the following outcomes are achieved shall be tracked and measured:

48.983(7)(c)1. 1. Parents receiving home visitation services acquiring knowledge of early learning and child development and interacting with their children in ways that enhance the children's development and early learning.

48.983(7)(c)2. 2. Children receiving home visitation services being healthy.

48.983(7)(c)3. 3. Children receiving home visitation services living in a safe environment.

48.983(7)(c)4. 4. Families receiving home visitation services accessing formal and informal support networks.

48.983(7)(c)5. 5. Children receiving home visitation services achieving milestones in development and early learning.

48.983(7)(c)6. 6. Children receiving home visitation services who have developmental delays receiving appropriate intervention services.

48.983(8) (8) Technical assistance and training. The department shall provide technical assistance and training to counties, private agencies, and Indian tribes that are selected to participate in the program under this section. The training may not be limited to a particular home visitation model. The training shall include training in best practices regarding basic skills, uniform administration of screening and assessment tools, the issues and challenges that families face, and supervision and personnel skills for program managers. The training may also include training on data collection and reporting.

48.983 History History: 1997 a. 293; 2005 a. 25, 165; 2007 a. 20 ss. 1133, 1134, 1136 to 1141, 1143 to 1167; Stats. 2007 s. 48.983; 2009 a. 28, 82, 94, 185; 2011 a. 32.



48.985 Expenditure of federal child welfare funds.

48.985  Expenditure of federal child welfare funds.

48.985(1)(1)  Federal program operations. From the appropriation under s. 20.437 (1) (n), the department shall expend not more than $273,700 in each fiscal year of the moneys received under 42 USC 620 to 626 for the department's expenses in connection with administering the expenditure of funds received under 42 USC 620 to 626 and for child abuse and neglect and unborn child abuse independent investigations.

48.985(2) (2) Community social and mental hygiene services. From the appropriation under s. 20.437 (1) (o), the department shall distribute not more than $3,554,300 in each fiscal year of the moneys received under 42 USC 620 to 626 to county departments for the provision or purchase of child welfare projects and services, for services to children and families, for services to the expectant mothers of unborn children, and for family-based child welfare services.

48.985(3) (3) Community youth and family aids. From the appropriation account under s. 20.410 (3) (ko), the department of corrections shall allocate, to county departments under ss. 46.215, 46.22 and 46.23 for the provision of services under s. 301.26, not more than $1,100,000 in each fiscal year.

48.985(4) (4) Runaway services. From the appropriation under s. 20.437 (1) (na) for runaway services, not more than $458,600 in each fiscal year.

48.985 History History: 1987 a. 27; 1989 a. 31, 107; 1991 a. 39, 269; 1993 a. 16, 446; 1995 a. 27; 1997 a. 27, 292; 1999 a. 9; 2001 a. 16; 2003 a. 33; 2007 a. 20.



48.986 Child abuse and neglect and unborn child abuse services.

48.986  Child abuse and neglect and unborn child abuse services.

48.986(1)(1) From the amounts distributed under s. 48.563 (1) for services for children and families, the department shall distribute funds to eligible counties for services related to child abuse and neglect and to unborn child abuse, including child abuse and neglect and unborn child abuse prevention, investigation, and treatment.

48.986(3) (3) The department shall distribute the funds under sub. (1) to counties that have a serious problem with child abuse and neglect or with unborn child abuse according to eligibility criteria and distribution criteria to be developed by the department.

48.986(4) (4) A county may use the funds distributed under this section to fund additional foster parents and subsidized guardians or interim caretakers to care for abused and neglected children and to fund additional staff positions to provide services related to child abuse and neglect and to unborn child abuse.

48.986(5) (5) A county may not use the funds distributed under this section to reduce its expenditures from other sources for services related to child abuse and neglect or to unborn child abuse below the level in the year before the year for which the funds are distributed.

48.986 History History: 1993 a. 16 ss. 982 to 986; 1993 a. 446; 1995 a. 27; 1997 a. 292; 2005 a. 25; 2007 a. 20 ss. 1127 to 1131; Stats. 2007 s. 48.986; 2009 a. 28.



48.987 Earnings of self-supporting minors.

48.987  Earnings of self-supporting minors. During any time when a parent of a minor neglects or refuses to provide for the minor's support, or support and education, the earnings of the minor shall be the minor's sole property as against such parent or any creditor of such parent.

48.987 History History: 1977 c. 354 s. 94; Stats. 1977 s. 48.987; 1991 a. 316.



48.988 Interstate compact on the placement of children.

48.988  Interstate compact on the placement of children. The interstate compact on the placement of children is hereby enacted into law and entered into with all other jurisdictions legally joining therein in the form substantially as follows:

48.988(1) (1) Article I — Purpose and Policy. It is the purpose and policy of the party states to cooperate with each other in the interstate placement of children to the end that:

48.988(1)(a) (a) Each child requiring placement shall receive the maximum opportunity to be placed in a suitable environment and with persons or institutions having appropriate qualifications and facilities to provide a necessary and desirable degree and type of care.

48.988(1)(b) (b) The appropriate authorities in a state where a child is to be placed may have full opportunity to ascertain the circumstances of the proposed placement, thereby promoting full compliance with applicable requirements for the protection of the child.

48.988(1)(c) (c) The proper authorities of the state from which the placement is made may obtain the most complete information on the basis of which to evaluate a projected placement before it is made.

48.988(1)(d) (d) Appropriate jurisdictional arrangements for the care of children will be promoted.

48.988(2) (2) Article II — Definitions. As used in this compact:

48.988(2)(a) (a) "Child" means a person who, by reason of minority, is legally subject to parental, guardianship or similar control.

48.988(2)(b) (b) "Placement" means the arrangement for the care of a child in a family free or boarding home, in a child-caring agency, or in a residential care center for children and youth, but does not include any institution caring for the mentally ill, mentally defective, or epileptic, any institution primarily educational in character, or any hospital or other medical facility.

48.988(2)(c) (c) "Receiving state" means the state to which a child is sent, brought, or caused to be sent or brought, whether by public authorities or private persons or agencies, and whether for placement with state or local public authorities or for placement with private agencies or persons.

48.988(2)(d) (d) "Sending agency" means a party state, officer or employee thereof; a subdivision of a party state, or officer or employee thereof; a court of a party state; a person, corporation, association, charitable agency or other entity which sends, brings or causes to be sent or brought any child to another party state.

48.988(3) (3) Article III — Conditions for Placement.

48.988(3)(a)(a) No sending agency shall send, bring or cause to be sent or brought into any other party state any child for placement in foster care or as a preliminary to a possible adoption unless the sending agency shall comply with each and every requirement set forth in this subsection and with the applicable laws of the receiving state governing the placement of children therein.

48.988(3)(b) (b) Prior to sending, bringing or causing any child to be sent or brought into a receiving state for placement in foster care or as a preliminary to a possible adoption the sending agency shall furnish the appropriate public authorities in the receiving state written notice of the intention to send, bring, or place the child in the receiving state. The notice shall contain:

48.988(3)(b)1. 1. The name, date and place of birth of the child.

48.988(3)(b)2. 2. The identity and address or addresses of the parents or legal guardian.

48.988(3)(b)3. 3. The name and address of the person, agency or institution to or with which the sending agency proposes to send, bring or place the child.

48.988(3)(b)4. 4. A full statement of the reasons for such proposed action and evidence of the authority pursuant to which the placement is proposed to be made.

48.988(3)(c) (c) Any public officer or agency in a receiving state which is in receipt of a notice pursuant to par. (b) may request of the sending agency, or any other appropriate officer or agency of or in the sending agency's state, and shall be entitled to receive therefrom, such supporting or additional information as it may deem necessary under the circumstances to carry out the purpose and policy of this compact.

48.988(3)(d) (d) The child shall not be sent, brought, or caused to be sent or brought into the receiving state until the appropriate public authorities in the receiving state shall notify the sending agency, in writing, to the effect that the proposed placement does not appear to be contrary to the interests of the child.

48.988(4) (4) Article IV — Penalty for Illegal Placement. The sending, bringing, or causing to be sent or brought into any receiving state of a child in violation of the terms of this compact shall constitute a violation of the laws respecting the placement of children of both the state in which the sending agency is located or from which it sends or brings the child and of the receiving state. Such violation may be punished or subjected to penalty in either jurisdiction in accordance with its laws. In addition to liability for any such punishment or penalty, any such violation shall constitute full and sufficient grounds for the suspension or revocation of any license, permit, or other legal authorization held by the sending agency which empowers or allows it to place, or care for children.

48.988(5) (5) Article V — Retention of Jurisdiction.

48.988(5)(a)(a) The sending agency shall retain jurisdiction over the child sufficient to determine all matters in relation to the custody, supervision, care, treatment and disposition of the child which it would have had if the child had remained in the sending agency's state, until the child is adopted, reaches majority, becomes self-supporting or is discharged with the concurrence of the appropriate authority in the receiving state. Such jurisdiction shall also include the power to effect or cause the return of the child or its transfer to another location and custody pursuant to law. The sending agency shall continue to have financial responsibility for support and maintenance of the child during the period of the placement. Nothing contained herein shall defeat a claim of jurisdiction by a receiving state sufficient to deal with an act of delinquency or crime committed therein.

48.988(5)(b) (b) When the sending agency is a public agency, it may enter into an agreement with an authorized public or private agency in the receiving state providing for the performance of one or more services in respect of such case by the latter as agent for the sending agency.

48.988(5)(c) (c) Nothing in this compact shall be construed to prevent a private charitable agency authorized to place children in the receiving state from performing services or acting as agent in that state for a private charitable agency of the sending state; nor to prevent the agency in the receiving state from discharging financial responsibility for the support and maintenance of a child who has been placed on behalf of the sending agency without relieving the responsibility set forth in par. (a).

48.988(6) (6) Article VI — Institutional Care of Delinquent Children. A child adjudicated delinquent may be placed in an institution in another party jurisdiction pursuant to this compact but no such placement shall be made unless the child is given a court hearing on notice to the parent or guardian with opportunity to be heard, prior to being sent to such other party jurisdiction for institutional care and the court finds that:

48.988(6)(a) (a) Equivalent facilities for the child are not available in the sending agency's jurisdiction; and

48.988(6)(b) (b) Institutional care in the other jurisdiction is in the best interest of the child and will not produce undue hardship.

48.988(7) (7) Article VII — Compact Administrator. The executive head of each jurisdiction party to this compact shall designate an officer who shall be general coordinator of activities under this compact in his or her jurisdiction and who, acting jointly with like officers of other party jurisdictions, shall have power to promulgate rules and regulations to carry out more effectively the terms and provisions of this compact.

48.988(8) (8) Article VIII — Limitations. This compact shall not apply to:

48.988(8)(a) (a) The sending or bringing of a child into a receiving state by the child's parent, stepparent, grandparent, adult brother or sister, adult uncle or aunt, or guardian and leaving the child with any such relative or non-agency guardian in the receiving state if the person who sends, brings, or causes a child to be sent or brought into a receiving state is a person whose full legal right to plan for the child has been established by law at a time prior to initiation of the placement arrangement and has not been voluntarily terminated or diminished or severed by the action or order of any court.

48.988(8)(b) (b) Any placement, sending or bringing of a child into a receiving state pursuant to any other interstate compact to which both the state from which the child is sent or brought and the receiving state are party, or to any other agreement between said states which has the force of law.

48.988(9) (9) Article IX — Enactment and Withdrawal. This compact shall be open to joinder by any state, territory or possession of the United States, the District of Columbia, the Commonwealth of Puerto Rico, and, with the consent of Congress, the Government of Canada or any province thereof. It shall become effective with respect to any such jurisdiction when such jurisdiction has enacted the same into law. Withdrawal from this compact shall be by the enactment of a statute repealing the same, but shall not take effect until two years after the effective date of such statute and until written notice of the withdrawal has been given by the withdrawing state to the Governor of each other party jurisdiction. Withdrawal of a party state shall not affect the rights, duties and obligations under, this compact of any sending agency therein with respect to a placement made prior to the effective date of withdrawal.

48.988(10) (10) Article X — Construction and Severability. The provisions of this compact shall be liberally construed to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

48.988(11) (11) Financial responsibility for any child placed under the interstate compact on the placement of children shall be determined in accordance with sub. (5) in the first instance. However, in the event of partial or complete default of performance thereunder, the provisions of s. 49.90, ch. 769, or any other applicable state law fixing responsibility for the support of children also may be invoked.

48.988(14) (14) The officers and agencies of this state and its subdivisions having authority to place children may enter into agreements with appropriate officers or agencies of or in other party states under sub. (5) (b). Any agreement which contains a financial commitment or imposes a financial obligation on this state or subdivision or agency thereof shall not be binding unless it has the approval in writing of the department in the case of the state.

48.988(15) (15) Any requirements for visitation, inspection or supervision of children, homes, institutions or other agencies in another party state which may apply under the provisions of this chapter shall be deemed to be met if performed pursuant to an agreement entered into by appropriate officers or agencies of this state or a subdivision thereof as contemplated by sub. (5) (b).

48.988(16) (16) Any court having jurisdiction to place delinquent children may place such a child in an institution or in another state under sub. (5) and shall retain jurisdiction as provided in sub. (5).

48.988 History History: 1977 c. 354; Stats. 1977 s. 48.99; 1977 c. 447; Stats. 1977 s. 48.988; 1981 c. 390; 1983 a. 189; 1985 a. 29 s. 3202 (23); 1987 a. 403; 1993 a. 326; 1997 a. 104; 1999 a. 32; 2001 a. 59; 2005 a. 443; 2007 a. 186.



48.989 Interstate compact on the placement of children: additional procedure.

48.989  Interstate compact on the placement of children: additional procedure.

48.989(1) (1)  Definitions. In this section and in s. 48.988:

48.989(1)(a) (a) "Appropriate authority in the receiving state" means the department.

48.989(1)(b) (b) "Appropriate public authorities" means the department, which shall receive and act with reference to notices required by s. 48.988 (3).

48.989(1)(c) (c) "Executive head" means the governor.

48.989(2) (2) Financial responsibility. Financial responsibility for any child placed under the provisions of the interstate compact on the placement of children shall be determined in accordance with ss. 48.60 (4) (b) and 48.988 (5). In the event of partial or complete default of performance under the compact, the provisions of s. 49.90, ch. 769, or any other applicable state law fixing responsibility for the support of children may also be invoked.

48.989(3) (3) Interstate agreements. The officers and agencies of this state and its subdivisions having authority to place children may enter into agreements with appropriate officers or agencies of or in other party states under s. 48.988 (5) (b). Any agreement which contains a financial commitment or imposes a financial obligation on this state or any subdivision or agency thereof shall not be binding unless it has the approval in writing of the department in matters involving the state and of the chief local fiscal officer in matters involving a subdivision of the state.

48.989(4) (4) Requirements. Any requirement for visitation, inspection or supervision of children, homes, institutions or other agencies in another party state which may apply under the provisions of this chapter shall be deemed to be met if performed under an agreement entered into by appropriate officers or agencies of this state or a subdivision thereof under s. 48.988 (5) (b).

48.989(5) (5) Court jurisdiction. Any court having jurisdiction to place delinquent children may place such a child in an institution or in another state under s. 48.988 (5). The court shall retain jurisdiction as provided in s. 48.988 (5).

48.989 History History: 1977 c. 354; Stats. 1977 s. 48.995; 1977 c. 447; Stats. 1977 s. 48.989; 1981 c. 390; 1985 a. 29 s. 3202 (23); 1989 a. 31; 1993 a. 326; 1995 a. 27 s. 9126 (19); 2005 a. 443; 2007 a. 20.



48.9895 Withdrawal from Interstate Compact on the Placement of Children.

48.9895  Withdrawal from Interstate Compact on the Placement of Children. Sections 48.988 and 48.989 do not apply to a child from this state who is sent, brought, or caused to be sent or brought into another state under s. 48.988 (3) or who is placed in an institution in another state under s. 48.988 (6), or to a child from another state who is sent, brought, or caused to be sent or brought into this state under s. 48.988 (3) or who is placed in an institution in this state under s. 48.988 (6), if all of the following have occurred:

48.9895(1) (1) The Interstate Compact for the Placement of Children under s. 48.99 is in effect as provided in s. 48.99 (14) (b).

48.9895(2) (2) Both this state and the other state are parties to the Interstate Compact for the Placement of Children under s. 48.99.

48.9895(3) (3) Both this state and the other state have withdrawn from the Interstate Compact on the Placement of Children as provided in s. 48.988 (9).

48.9895 History History: 2009 a. 339.



48.99 Interstate Compact for the Placement of Children.

48.99  Interstate Compact for the Placement of Children.

48.99(1)(1)  Article I — Purpose. The purpose of this compact is to do all of the following:

48.99(1)(a) (a) Provide a process through which children who are subject to this compact are placed in safe and suitable homes in a timely manner.

48.99(1)(b) (b) Facilitate ongoing supervision of a placement, the delivery of services, and communication between the states.

48.99(1)(c) (c) Provide operating procedures that will ensure that children are placed in safe and suitable homes in a timely manner.

48.99(1)(d) (d) Provide for the promulgation and enforcement of administrative rules implementing the provisions of this compact and regulating the covered activities of the member states.

48.99(1)(e) (e) Provide for uniform data collection and information sharing between member states under this compact.

48.99(1)(f) (f) Promote coordination between this compact, the Interstate Compact for Juveniles, the Interstate Compact on Adoption and Medical Assistance, and other compacts that affect the placement of, and provide services to, children who are otherwise subject to this compact.

48.99(1)(g) (g) Provide for a state to retain the continuing legal jurisdiction and responsibility for placement and care of a child that the state would have had if the placement were intrastate.

48.99(1)(h) (h) Provide for the promulgation of guidelines, in collaboration with Indian tribes, for interstate cases involving Indian children as is or may be permitted by federal law.

48.99(2) (2) Article II — Definitions. As used in this compact:

48.99(2)(a) (a) "Approved placement" means a placement that the public child placing agency in the receiving state has determined to be both safe and suitable for the child.

48.99(2)(b) (b) "Assessment" means an evaluation of a prospective placement by the public child placing agency in the receiving state to determine if the placement meets the individualized needs of the child, including the child's safety and stability, health and well-being, and mental, emotional, and physical development. An assessment is only applicable to a placement made by a public child placing agency.

48.99(2)(c) (c) "Child" means a person who has not attained the age of 18 years.

48.99(2)(d) (d) "Certification" means a statement attested, declared, or sworn to before a judge or notary public.

48.99(2)(e) (e) "Default" means the failure of a member state to perform the obligations or responsibilities imposed upon that state by this compact or by the bylaws or rules of the interstate commission.

48.99(2)(f) (f) "Home study" means an evaluation of a home environment conducted in accordance with the applicable requirements of the state in which the home is located that documents the preparation and suitability of the placement resource for placement of a child in accordance with the laws and requirements of that state.

48.99(2)(g) (g) "Indian tribe" means any Indian tribe, band, nation, or other organized group or community of Indians that is recognized as eligible for services provided to Indians by the U.S. secretary of the interior because of their status as Indians, including an Alaskan native village, as defined in 43 USC 1602 (c).

48.99(2)(h) (h) "Interstate commission" means the interstate commission for the placement of children established under sub. (8) (a).

48.99(2)(i) (i) "Jurisdiction" means the power and authority of a court to hear and decide matters.

48.99(2)(j) (j) "Legal risk placement" means a placement of a child made preliminary to an adoption in which the prospective adoptive parents acknowledge in writing that the child can be ordered to be returned to the sending state or the birth mother's state of residence, if different from the sending state, and in which a final decree of adoption may not be entered in any jurisdiction until all required consents are obtained or are dispensed with in accordance with applicable law.

48.99(2)(k) (k) "Member state" means a state that has enacted the enabling legislation for this compact.

48.99(2)(L) (L) "Noncustodial parent" means a person who, at the time of the commencement of court proceedings in the sending state, does not have sole legal custody of the child or has joint legal custody of the child, and who is not the subject of allegations or findings of child abuse or neglect.

48.99(2)(m) (m) "Nonmember state" means a state that has not enacted the enabling legislation for this compact.

48.99(2)(n) (n) "Notice of residential placement" means information regarding a placement into a residential facility that is provided to the receiving state including the name, date, and place of birth of the child, the identity and address of the child's parent or legal guardian, evidence of the authority to make the placement, and the name and address of the facility in which the child will be placed. Notice of residential placement also includes information regarding a discharge and any unauthorized absence from the facility.

48.99(2)(o) (o) "Placement" means the act by a public or private child placing agency that is intended to arrange for the care or custody of a child in another state.

48.99(2)(p) (p) "Private child placing agency" means any private corporation, agency, foundation, institution, or charitable organization, or any private person or attorney, that facilitates, causes, or is involved in the placement of a child from one state to another state and that is not an instrumentality of the state or acting under color of state law.

48.99(2)(q) (q) "Provisional placement" means a proposed placement that the public child placing agency in the receiving state has determined to be safe and suitable and with respect to which the receiving state, to the extent allowable, has temporarily waived its standards or requirements that are otherwise applicable to prospective foster or adoptive parents so as to not delay the placement. Completion of the receiving state's requirements regarding training for prospective foster or adoptive parents shall not delay an otherwise safe and suitable placement.

48.99(2)(r) (r) "Public child placing agency" means any government child welfare agency or child protection agency or a private entity under contract with such an agency, regardless of whether the agency or entity acts on behalf of a state, county, municipality, or other governmental unit, that facilitates, causes, or is involved in the placement of a child from one state to another state.

48.99(2)(s) (s) "Receiving state" means the state to which a child is sent, brought, or caused to be sent or brought.

48.99(2)(t) (t) "Relative" means a person who is related to the child as a parent, stepparent, sibling by half or whole blood or by adoption, grandparent, aunt, uncle, or first cousin or a nonrelative with such significant ties to the child that the nonrelative may be regarded as a relative as determined by the court in the sending state.

48.99(2)(u) (u) "Residential facility" means a facility providing a level of care that is sufficient to substitute for parental responsibility or foster care and that is beyond what is needed for assessment or treatment of an acute condition. For purposes of this compact, residential facilities do not include institutions that are primarily educational in character, hospitals, or other medical facilities.

48.99(2)(v) (v) Except as provided in sub. (11) (g), "rule" means a written directive, mandate, standard, or principle issued by the interstate commission and promulgated under sub. (11) that is of general applicability; that implements, interprets, or prescribes a policy or provision of the compact; and that has the force and effect of an administrative rule in a member state. "Rule" includes the amendment, repeal, or suspension of an existing rule.

48.99(2)(w) (w) "Sending state" means the state from which the placement of a child is initiated.

48.99(2)(x) (x) "Service member's permanent duty station" means the military installation where an active duty U.S. armed services member is currently assigned and is physically located under competent orders that do not specify the duty as temporary.

48.99(2)(y) (y) "Service member's declared state of legal residence" means the state in which an active duty U.S. armed services member is considered a resident for tax and voting purposes.

48.99(2)(z) (z) "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, the Northern Marianas Islands, or any other territorial possession of the United States.

48.99(2)(zg) (zg) "State court" means a judicial body of a state that is vested by law with responsibility for adjudicating cases involving abuse, neglect, deprivation, delinquency, or status offenses of children.

48.99(2)(zr) (zr) "Supervision" means monitoring provided by a receiving state once a child has been placed in the receiving state under this compact.

48.99(3) (3) Article III — Applicability.

48.99(3)(a)(a) Except as otherwise provided in par. (b), this compact shall apply to all of the following:

48.99(3)(a)1. 1. The interstate placement of a child who is subject to ongoing court jurisdiction in a sending state due to allegations or findings that the child has been abused, neglected, or deprived, as defined by the laws of the sending state, except that the placement of such a child into a residential facility shall only require notice of residential placement to the receiving state prior to placement.

48.99(3)(a)2. 2. The interstate placement of a child who has been adjudicated delinquent or unmanageable based on the laws of a sending state and who is subject to the ongoing court jurisdiction of the sending state if any of the following apply:

48.99(3)(a)2.a. a. The child is being placed in a residential facility in another member state and is not covered under another compact.

48.99(3)(a)2.b. b. The child is being placed in another member state and the determination of safety and suitability of the placement and services required is not provided through another compact.

48.99(3)(a)3. 3. The interstate placement of any child by a public child placing agency or private child placing agency as a preliminary step to a possible adoption.

48.99(3)(b) (b) This compact shall not apply to any of the following:

48.99(3)(b)1. 1. The interstate placement of a child in a custody proceeding in which a public child placing agency is not a party so long as the placement is not intended to effectuate on adoption.

48.99(3)(b)2. 2. The interstate placement of a child with a nonrelative in a receiving state by a parent with the legal authority to make such a placement so long as the placement is not intended to effectuate an adoption.

48.99(3)(b)3. 3. The interstate placement of a child by a relative with the legal authority to make such a placement directly with another relative in a receiving state.

48.99(3)(b)4. 4. The placement of a child who is not subject to par. (a) into a residential treatment facility by his or her parent.

48.99(3)(b)5. 5. The placement of a child with a noncustodial parent if all of the following apply:

48.99(3)(b)5.a. a. The noncustodial parent proves to the satisfaction of a court in the sending state that he or she has a substantial relationship with the child.

48.99(3)(b)5.b. b. The court in the sending state makes a written finding that placement with the noncustodial parent is in the best interests of the child.

48.99(3)(b)5.c. c. For a placement in a proceeding in which a public child placing agency is a party, the court in the sending state dismisses its jurisdiction over the proceeding.

48.99(3)(b)6. 6. A child entering the United States from a foreign country for the purpose of adoption in this country or leaving the United States to go to a foreign country for the purpose of adoption in that country.

48.99(3)(b)7. 7. Cases in which a child who is a United States citizen living overseas with his or her family, at least one member of which is in the U.S. armed services and stationed overseas, is removed and placed in a state.

48.99(3)(b)8. 8. The sending of a child by a public child placing agency or a private child placing agency to another state for a visit, as defined by the rules promulgated by the interstate commission.

48.99(3)(c) (c) For purposes of determining the applicability of this compact to the placement of a child with a family member who is in the U.S. armed services, the public child placing agency or private child placing agency may choose the state of the service member's permanent duty station or the service member's declared state of legal residence.

48.99(3)(d) (d) Nothing in this compact shall be construed to prohibit the concurrent application of this compact with other applicable interstate compacts including the Interstate Compact for Juveniles and the Interstate Compact on Adoption and Medical Assistance. The interstate commission may, in cooperation with other interstate compact commissions having responsibility for the interstate movement, placement, or transfer of children, promulgate like rules to ensure the coordination of services, the timely placement of children, and the reduction of unnecessary or duplicative administrative or procedural requirements.

48.99(4) (4) Article IV — Jurisdiction.

48.99(4)(a)(a) Except as provided in par. (h), except when sub. (5) (b) 2. or 3. applies in a private or independent adoption, and except for an interstate placement in a custody proceeding in which a public child placing agency is not a party, the sending state shall retain jurisdiction over a child with respect to all matters of custody and disposition of the child over which the sending state would have had jurisdiction if the child had remained in the sending state. That jurisdiction shall also include the power to order the return of the child to the sending state.

48.99(4)(b) (b) When an issue of child protection or custody is brought before a court in the receiving state, that court shall confer with the court of the sending state to determine the most appropriate forum for adjudication.

48.99(4)(c) (c) In a case subject to this compact that is before a court, the taking of testimony for a hearing before a judicial officer may occur in person or by telephone, by audio-video conference, or by such other means as may be approved by the rules of the interstate commission. A judicial officer may communicate with another judicial officer or with any other person involved in the interstate process as may be permitted by the codes of judicial conduct governing those judicial officers and any rules promulgated by the interstate commission.

48.99(4)(d) (d) In accordance with its own laws, the court in the sending state may terminate its jurisdiction if any of the following apply:

48.99(4)(d)1. 1. The child is reunified with the parent in the receiving state who is the subject of allegations or findings of abuse or neglect, but only with the concurrence of the public child placing agency in the receiving state.

48.99(4)(d)2. 2. The child is adopted.

48.99(4)(d)3. 3. The child reaches the age of majority under the laws of the sending state.

48.99(4)(d)4. 4. The child achieves legal independence under the laws of the sending state.

48.99(4)(d)5. 5. A guardianship is created by a court in the receiving state with the concurrence of the court in the sending state.

48.99(4)(d)6. 6. An Indian tribe has petitioned for and received jurisdiction from the court in the sending state.

48.99(4)(d)7. 7. The public child placing agency of the sending state requests termination of the jurisdiction of the court in the sending state and has obtained the concurrence of the public child placing agency in the receiving state.

48.99(4)(e) (e) When a sending state court terminates its jurisdiction, the receiving state child placing agency shall be notified.

48.99(4)(f) (f) Nothing in this subsection shall defeat a claim of jurisdiction by a receiving state court sufficient to deal with an act of truancy, delinquency, crime, or behavior involving a child, as defined by the laws of the receiving state, committed by the child in the receiving state that would be a violation of the laws of the receiving state.

48.99(4)(g) (g) Nothing in this subsection shall limit the receiving state's ability to take emergency jurisdiction for the protection of the child.

48.99(4)(h) (h) The substantive laws of the state in which an adoption of a child will be finalized shall solely govern all issues relating to the adoption of a child and the court in which the adoption proceeding is filed shall have subject matter jurisdiction regarding all substantive issues relating to the adoption, except when any of the following applies:

48.99(4)(h)1. 1. The child is a ward of another court that established jurisdiction over the child prior to the placement.

48.99(4)(h)2. 2. The child is in the legal custody of a public agency in the sending state.

48.99(4)(h)3. 3. A court in the sending state has otherwise appropriately assumed jurisdiction over the child prior to the submission of the request for approval of the placement.

48.99(4)(i) (i) A final decree of adoption shall not be entered in any jurisdiction until the placement is authorized as an approved placement by the public child placing agency in the receiving state.

48.99(5) (5) Article V — Placement evaluation.

48.99(5)(a)(a) Before sending, bringing, or causing a child to be sent or brought into a receiving state, the public child placing agency of the sending state shall provide a written request for assessment to the receiving state.

48.99(5)(b) (b) For a placement by a private child placing agency, a child may be sent or brought, or caused to be sent or brought, into a receiving state upon receipt and immediate review of the required content of a request for approval of the placement by the public child placing agencies of both the sending state and the receiving state. The required content that must accompany that request for approval shall include all of the following:

48.99(5)(b)1. 1. A request for approval of the placement signed by the person requesting the approval that identifies the child, the birth parents, the prospective adoptive parents, and the supervising agency.

48.99(5)(b)2. 2. The appropriate consents or relinquishments signed by the birth parents in accordance with the laws of the sending state or, where permitted, the laws of the state where the adoption will be finalized.

48.99(5)(b)3. 3. Certification by a licensed attorney or authorized agent of a private adoption agency that the consent or relinquishment is in compliance with the applicable laws of the sending state or, where permitted, the laws of the state where the adoption will be finalized.

48.99(5)(b)4. 4. A home study.

48.99(5)(b)5. 5. An acknowledgment signed by the prospective adoptive parents that the placement is a legal risk placement.

48.99(5)(c) (c) The sending state and the receiving state may request additional information or documentation prior to finalization of an approved placement, but the sending state and receiving state may not delay travel by the prospective adoptive parents with the child if the required content under par. (b) 1. to 5. has been submitted, received, and reviewed by the public child placing agencies in both the sending state and the receiving state.

48.99(5)(d) (d) The approval of the public child placing agency in the receiving state for a provisional placement or an approved placement is required as provided for in the rules of the interstate commission.

48.99(5)(e) (e) The request for assessment shall contain all information and be in such form as provided for in the rules of the interstate commission and the procedures for making a request shall be as provided in those rules.

48.99(5)(f) (f) Upon receipt of a request from the public child placing agency of the sending state, the receiving state shall initiate an assessment of the proposed placement to determine the safety and suitability of that placement. If the proposed placement is a placement with a relative, the public child placing agency of the sending state may request a determination of whether the placement qualifies as a provisional placement.

48.99(5)(g) (g) The public child placing agency in the receiving state may request from the public child placing agency or the private child placing agency in the sending state, and shall be entitled to receive, supporting or additional information as necessary to complete the assessment or approve the placement.

48.99(5)(h) (h) The public child placing agency in the receiving state shall approve a provisional placement and complete or arrange for the completion of the assessment within the time frames established in rules promulgated by the interstate commission.

48.99(5)(i) (i) For a placement by a private child placing agency, the sending state may not impose any additional requirements with respect to completion of the home study that are not required by the receiving state, unless the adoption is finalized in the sending state.

48.99(5)(j) (j) The interstate commission may develop uniform standards for assessing the safety and suitability of interstate placements.

48.99(6) (6) Article VI — Placement Authority.

48.99(6)(a)(a) Except as otherwise provided in this compact, no child who is subject to this compact may be placed into a receiving state until approval for that placement is obtained from the public child placing agency in the receiving state.

48.99(6)(b) (b) If the public child placing agency in the receiving state does not approve the proposed placement, then the child may not be placed. The receiving state shall provide written documentation of any such determination in accordance with the rules promulgated by the interstate commission. That determination is not subject to judicial review in the sending state.

48.99(6)(c) (c)

48.99(6)(c)1.1. If the proposed placement is not approved, any interested party or person shall have standing to seek an administrative review of the receiving state's determination.

48.99(6)(c)2. 2. The administrative review and any further judicial review associated with the determination shall be conducted in the receiving state under its applicable administrative procedures act.

48.99(6)(c)3. 3. If a determination not to approve the placement of the child in the receiving state is overturned upon review, the placement shall be considered approved, so long as all administrative or judicial remedies have been exhausted or the time for seeking those remedies has passed.

48.99(7) (7) Article VII — Placing Agency Responsibility.

48.99(7)(a)(a) For the interstate placement of a child made by a public child placing agency or state court, financial responsibility shall be allocated as follows:

48.99(7)(a)1. 1. The public child placing agency in the sending state shall be financially responsible for all of the following:

48.99(7)(a)1.a. a. Ongoing maintenance payments for the child during the period of the placement, unless otherwise provided for in the receiving state.

48.99(7)(a)1.b. b. Services for the child beyond the public services for which the child is eligible in the receiving state, as determined by the public child placing agency in the sending state.

48.99(7)(a)2. 2. The receiving state shall only have financial responsibility for all of the following:

48.99(7)(a)2.a. a. Any assessment conducted by the receiving state.

48.99(7)(a)2.b. b. Supervision conducted by the receiving state at the level necessary to support the placement as agreed upon by the public child placing agencies of the receiving state and the sending state.

48.99(7)(b) (b) Nothing in par. (a) shall prohibit a public child placing agency in a sending state from entering into an agreement with a licensed agency or other person in a receiving state to conduct assessments and provide supervision.

48.99(7)(c) (c) For the placement of a child by a private child placing agency preliminary to a possible adoption, the private child placing agency shall be responsible as follows:

48.99(7)(c)1. 1. Legally responsible for the child during the period of placement as provided for in the law of the sending state until the finalization of the adoption.

48.99(7)(c)2. 2. Financially responsible for the child absent a contractual agreement to the contrary.

48.99(7)(d) (d) The public child placing agency in the receiving state shall provide timely assessments, as provided for in the rules of the interstate commission.

48.99(7)(e) (e) The public child placing agency in the receiving state shall provide, or arrange for the provision of, supervision and services for the child, including timely reports, during the period of the placement.

48.99(7)(f) (f) Nothing in this compact shall be construed so as to limit the authority of the public child placing agency in the receiving state from contracting with a licensed agency or person in the receiving state for an assessment or for the provision of supervision or services for the child or from otherwise authorizing the provision of supervision or services by a licensed agency or person during the period of placement.

48.99(7)(g) (g) Each member state shall provide for coordination among its branches of government concerning the state's participation in, and compliance with, the compact and interstate commission activities, through the creation of an advisory council or the use of an existing body or board.

48.99(7)(h) (h) Each member state shall establish a central state compact office, which shall be responsible for state compliance with the compact and the rules of the interstate commission.

48.99(7)(i) (i) The public child placing agency in the sending state shall oversee compliance with the federal Indian Child Welfare Act, 25 USC 1901 to 1963, prior to a placement under this compact of an Indian child.

48.99(7)(j) (j) With the consent of the interstate commission, states may enter into limited agreements that facilitate the timely assessment and provision of services and supervision of placements under this compact.

48.99(8) (8) Article VIII — Interstate Commission for the Placement of Children.

48.99(8)(a)(a) There is created the interstate commission for the placement of children. The activities of the interstate commission are the formation of public policy and are a discretionary state function. The interstate commission shall be a joint commission of the member states and shall have all of the responsibilities, powers, and duties set forth in this section and such additional powers as may be conferred upon the interstate commission by subsequent concurrent action of the respective legislatures of the member states.

48.99(8)(b) (b)

48.99(8)(b)1.1. The interstate commission shall consist of one commissioner from each member state who shall be appointed by the executive head of the state human services administration with ultimate responsibility for the state's child welfare program. The appointed commissioner may vote on policy-related matters governed by this compact binding the state.

48.99(8)(b)2. 2. Each member state represented at a meeting of the interstate commission is entitled to one vote.

48.99(8)(b)3. 3. A majority of the member states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the interstate commission.

48.99(8)(b)4. 4. A commissioner may not delegate a vote to another member state.

48.99(8)(b)5. 5. A commissioner may delegate voting authority to another person from the commissioner's state for a specified meeting.

48.99(8)(c) (c) In addition to the commissioners of each member state, the interstate commission shall include persons who are members of interested organizations, as defined in the bylaws or rules of the interstate commission. Those members shall not be entitled to vote on any matter before the interstate commission.

48.99(8)(d) (d) The interstate commission shall establish an executive committee that shall have the authority to administer the day-to-day operations and administration of the interstate commission. The executive committee may not engage in rule making.

48.99(9) (9) Article IX — Powers of the Interstate Commission. The interstate commission shall have the power to do all of the following:

48.99(9)(a) (a) Promulgate rules and take all necessary actions to effect the goals, purposes, and obligations enumerated in this compact.

48.99(9)(b) (b) Provide for dispute resolution among member states.

48.99(9)(c) (c) Issue, upon request of a member state, advisory opinions concerning the meaning or interpretation of this compact or the bylaws, rules, or actions of the interstate commission.

48.99(9)(d) (d) Enforce compliance with this compact or the bylaws or rules of the interstate commission under sub. (12).

48.99(9)(e) (e) Collect standardized data concerning the interstate placement of children who are subject to this compact as directed by its rules, which rules shall specify the data to be collected, the means of collection, and data exchange and reporting requirements.

48.99(9)(f) (f) Establish and maintain offices as may be necessary for transacting the business of the interstate commission.

48.99(9)(g) (g) Purchase and maintain insurance and bonds.

48.99(9)(h) (h) Hire or contract for the services of personnel or consultants as may be necessary to carry out its functions under the compact and establish personnel qualification policies and rates of compensation.

48.99(9)(i) (i) Establish and appoint committees and officers including an executive committee as required by sub. (10).

48.99(9)(j) (j) Accept, receive, utilize, and dispose of donations and grants of money, equipment, supplies, materials, and services.

48.99(9)(k) (k) Lease, purchase, accept contributions or donations of, or otherwise own, hold, improve, or use any property, real, personal, or mixed.

48.99(9)(L) (L) Sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal, or mixed.

48.99(9)(m) (m) Establish a budget and make expenditures.

48.99(9)(n) (n) Adopt a seal and bylaws governing the management and operation of the interstate commission.

48.99(9)(o) (o) Report annually to the legislatures, governors, judiciary, and state advisory councils of the member states concerning the activities of the interstate commission during the preceding year. Those reports shall also include any recommendations that have been adopted by the interstate commission.

48.99(9)(p) (p) Coordinate and provide education, training, and public awareness regarding the interstate movement of children for officials who are involved in that activity.

48.99(9)(q) (q) Maintain books and records in accordance with the bylaws of the interstate commission.

48.99(9)(r) (r) Perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

48.99(10) (10) Article X — Organization and Operation of the Interstate Commission.

48.99(10)(a)(a) Bylaws.

48.99(10)(a)1.1. Within 12 months after the first interstate commission meeting, the interstate commission shall adopt bylaws and rules to govern the conduct of the interstate commission as may be necessary or appropriate to carry out the purposes of the compact.

48.99(10)(a)2. 2. The bylaws and rules of the interstate commission shall establish conditions and procedures under which the interstate commission shall make its information and official records available to the public for inspection or copying. The interstate commission may exempt from disclosure information or official records to the extent that disclosure of the information or official records would adversely affect personal privacy rights or proprietary interests.

48.99(10)(b) (b) Meetings.

48.99(10)(b)1.1. The interstate commission shall meet at least once each year. The chairperson may call additional meetings and, upon the request of a simple majority of the member states, shall call additional meetings.

48.99(10)(b)2. 2. Public notice shall be given by the interstate commission of all meetings, and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The interstate commission or any of its committees may close a meeting, or portion of a meeting, if the interstate commission or committee determines by a two-thirds vote that an open meeting would be likely to do any of the following:

48.99(10)(b)2.a. a. Relate solely to the interstate commission's internal personnel practices and procedures.

48.99(10)(b)2.b. b. Disclose matters that are specifically exempted from disclosure by federal law.

48.99(10)(b)2.c. c. Disclose financial or commercial information that is privileged, proprietary, or confidential in nature.

48.99(10)(b)2.d. d. Involve accusing a person of a crime or formally censuring a person.

48.99(10)(b)2.e. e. Disclose information that is of a personal nature, if disclosure of the information would constitute a clearly unwarranted invasion of personal privacy or would physically endanger one or more persons.

48.99(10)(b)2.f. f. Disclose investigative records that have been compiled for law enforcement purposes.

48.99(10)(b)2.g. g. Specifically relate to the interstate commission's participation in a civil action or other legal proceeding.

48.99(10)(b)3. 3. For a meeting, or portion of a meeting, that is closed under subd. 2., the interstate commission's legal counsel or designee shall certify that the meeting may be closed and shall reference each provision under subd. 2. authorizing closure of the meeting. The interstate commission shall keep minutes that shall fully and clearly describe all matters discussed in a meeting and shall provide a full and accurate summary of actions taken and the reasons for those actions, including a description of the views expressed and the record of a roll call vote. All documents considered in connection with an action shall be identified in the minutes. All minutes and documents of a closed meeting shall remain under seal, subject to release by a majority vote of the interstate commission or by court order.

48.99(10)(b)4. 4. The bylaws may provide for meetings of the interstate commission to be conducted by telecommunication or other electronic communication.

48.99(10)(c) (c) Officers and staff.

48.99(10)(c)1.1. The interstate commission may, through its executive committee, appoint or retain a staff director for such period, upon such terms and conditions, and for such compensation as the interstate commission may consider appropriate. The staff director shall serve as secretary to the interstate commission, but may not have a vote. The staff director may hire and supervise such other staff as may be authorized by the interstate commission.

48.99(10)(c)2. 2. The interstate commission shall elect, from among its members, a chairperson and a vice chairperson of the executive committee and other necessary officers, each of whom shall have such authority and duties as may be specified in the bylaws.

48.99(10)(d) (d) Qualified immunity, defense, and indemnification.

48.99(10)(d)1.1. The staff director, employees, and representatives of the interstate commission shall be immune from suit and liability, either personally or in their official capacity, for a claim for damage to or loss of property, personal injury, or other civil liability caused by, arising out of, or relating to an actual or alleged act, error, or omission that occurred within the scope of interstate commission employment, duties, or responsibilities or that the person had a reasonable basis for believing occurred within the scope of interstate commission employment, duties, or responsibilities, except that this subdivision does not protect any person from suit or liability for any damage, loss, injury, or liability caused by a criminal act or the intentional or willful and wanton misconduct of that person.

48.99(10)(d)2. 2. The liability of the staff director, employees, and representatives of the interstate commission, acting within the scope of that person's employment, duties, or responsibilities, for any act, error, or omission occurring within that person's state may not exceed the limits of liability set forth under the constitution and laws of that state for state officials, employees, and agents, except that this subdivision does not protect any person from suit or liability for any damage, loss, injury, or liability caused by a criminal act or the intentional or willful and wanton misconduct of that person. The interstate commission is considered to be an instrumentality of the state for the purposes of any such action.

48.99(10)(d)3. 3. The interstate commission shall defend the staff director and employees of the interstate commission and, subject to the approval of the attorney general or other appropriate legal counsel of the member state, shall defend the commissioner of a member state in any civil action seeking to impose liability arising out of an actual or alleged act, error, or omission that occurred within the scope of interstate commission employment, duties, or responsibilities or that the person had a reasonable basis for believing occurred within the scope of interstate commission employment, duties, or responsibilities, if the actual or alleged act, error, or omission did not result from the intentional or willful and wanton misconduct of that person.

48.99(10)(d)4. 4. To the extent not covered by the state involved, the member state, or the interstate commission, the staff director, employees, and representatives of the interstate commission shall be held harmless in the amount of any settlement or judgment, including attorney fees and costs, obtained against those persons arising out of an actual or alleged act, error, or omission that occurred within the scope of interstate commission employment, duties, or responsibilities or that the person had a reasonable basis for believing occurred within the scope of interstate commission employment, duties, or responsibilities, if the actual or alleged act, error, or omission did not result from the intentional or willful and wanton misconduct of that person.

48.99(11) (11) Article XI — Rule-Making Functions of the Interstate Commission.

48.99(11)(a)(a) The interstate commission shall promulgate and publish rules in order to effectively and efficiently achieve the purposes of the compact.

48.99(11)(b) (b) Rule making shall occur under the criteria set forth in this subsection and the bylaws and rules adopted under this subsection. Rule making shall substantially conform to the principles of the Model State Administrative Procedures Act, 1981 Act, Uniform Laws Annotated, volume 15, page 1 (2000), or any other administrative procedure act that the interstate commission considers appropriate, consistent with the due process requirements under the U.S. Constitution. All rules and amendments to the rules shall become binding as of the date specified in the final rule or amendment as approved by the interstate commission.

48.99(11)(c) (c) When promulgating a rule, the interstate commission shall do all of the following:

48.99(11)(c)1. 1. Publish the entire text of the proposed rule and state the reason for the proposed rule.

48.99(11)(c)2. 2. Allow and invite persons to submit written data, facts, opinions, and arguments, which shall be added to the rule-making record and be made publicly available.

48.99(11)(c)3. 3. Promulgate a final rule and its effective date, if appropriate, based on input from state or local officials and other interested parties.

48.99(11)(d) (d) Rules promulgated by the interstate commission shall have the force and effect of administrative rules and shall be binding in the compacting states to the extent and in the manner provided for in this compact.

48.99(11)(e) (e) Not later than 60 days after a rule is promulgated, an interested person may file a petition in the U.S. district court for the District of Columbia or in the federal district court for the district in which the interstate commission's principal office is located for judicial review of that rule. If the court finds that the interstate commission's action is not supported by substantial evidence in the rule-making record, the court shall hold the rule unlawful and set the rule aside.

48.99(11)(f) (f) If a majority of the legislatures of the member states reject a rule, those states may by enactment of a statute or resolution in the same manner used to adopt the compact cause the rule to have no further force and effect in any member state.

48.99(11)(g) (g) The rules governing the operation of the Interstate Compact on the Placement of Children under ss. 48.988 and 48.989 shall be void no less than 12, but no more than 24, months after the first meeting of the interstate commission, as determined by the members during the first meeting.

48.99(11)(h) (h) Within the first 12 months of operation, the interstate commission shall promulgate rules addressing all of the following:

48.99(11)(h)1. 1. Transition from the Interstate Compact on the Placement of Children.

48.99(11)(h)2. 2. Forms and procedures.

48.99(11)(h)3. 3. Timelines.

48.99(11)(h)4. 4. Data collection and reporting.

48.99(11)(h)5. 5. Rule making.

48.99(11)(h)6. 6. Visitation.

48.99(11)(h)7. 7. Progress reports and supervision.

48.99(11)(h)8. 8. Sharing of information and confidentiality.

48.99(11)(h)9. 9. Financing of the interstate commission.

48.99(11)(h)10. 10. Mediation, arbitration, and dispute resolution.

48.99(11)(h)11. 11. Education, training, and technical assistance.

48.99(11)(h)12. 12. Enforcement.

48.99(11)(h)13. 13. Coordination with other interstate compacts.

48.99(11)(i) (i)

48.99(11)(i)1.1. Upon determination by a majority of the members of the interstate commission that an emergency exists, the interstate commission may promulgate an emergency rule, but only if the rule is required to do any of the following:

48.99(11)(i)1.a. a. Protect the children covered by this compact from an imminent threat to their health, safety, and well-being.

48.99(11)(i)1.b. b. Prevent the loss of federal or state funds.

48.99(11)(i)1.c. c. Meet a deadline for the promulgation of an administrative rule required by federal law.

48.99(11)(i)2. 2. An emergency rule shall become effective immediately upon promulgation so long as the usual rule-making procedures provided under this subsection are retroactively applied to the rule as soon as is reasonably possible, but no later than 90 days after the effective date of the emergency rule.

48.99(11)(i)3. 3. An emergency rule shall be promulgated as provided for in the rules of the interstate commission.

48.99(12) (12) Article XII — Oversight, Dispute Resolution, and Enforcement.

48.99(12)(a)(a) Oversight.

48.99(12)(a)1.1. The interstate commission shall oversee the administration and operations of the compact.

48.99(12)(a)2. 2. The executive, legislative, and judicial branches of state government in each member state shall enforce this compact and the rules of the interstate commission and shall take all actions that are necessary and appropriate to effectuate the purposes and intent of the compact. The compact and its rules shall be binding in the compacting states to the extent and in the manner provided for in this compact.

48.99(12)(a)3. 3. All courts shall take judicial notice of the compact and the rules in any judicial or administrative proceeding in a member state pertaining to the subject matter of the compact.

48.99(12)(a)4. 4. The interstate commission shall be entitled to receive service of process in any action in which the validity of a compact provision or rule is the issue for which a judicial determination has been sought and shall have standing to intervene in the action. Failure to provide service of process to the interstate commission shall render any judgment, order, or other determination, however captioned or classified, void as to the interstate commission, this compact, or the bylaws or rules of the interstate commission.

48.99(12)(b) (b) Dispute resolution.

48.99(12)(b)1.1. The interstate commission shall attempt, upon the request of a member state, to resolve any dispute that is subject to the compact and that may arise among member states or between member states and nonmember states.

48.99(12)(b)2. 2. The interstate commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes among compacting states. The costs of that mediation or dispute resolution shall be the responsibility of the parties to the dispute.

48.99(12)(c) (c) Enforcement.

48.99(12)(c)1.1. If the interstate commission determines that a member state has defaulted in the performance of its obligations or responsibilities under this compact or the bylaws or rules of the interstate commission, the interstate commission may do any of the following:

48.99(12)(c)1.a. a. Provide remedial training and specific technical assistance.

48.99(12)(c)1.b. b. Provide written notice to the defaulting state and other member states of the nature of the default and the means of curing the default. The interstate commission shall specify the conditions by which the defaulting state must cure its default.

48.99(12)(c)1.c. c. By a majority vote of the members, initiate against a defaulting member state legal action in the U.S. district court for the District of Columbia or, at the discretion of the interstate commission, in the federal district court for the district in which the interstate commission has its principal office, to enforce compliance with the compact, the bylaws, or the rules. The relief sought may include both injunctive relief and damages. If judicial enforcement is necessary, the prevailing party shall be awarded all costs of the litigation including reasonable attorney fees.

48.99(12)(c)1.d. d. Avail itself of any other remedies available under state law or the regulation of official or professional conduct.

48.99(13) (13) Article XIII — Financing of the Interstate Commission.

48.99(13)(a)(a) The interstate commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization, and ongoing activities.

48.99(13)(b) (b) The interstate commission may levy on and collect an annual assessment from each member state to cover the cost of the operations and activities of the interstate commission and its staff. The aggregate amount of the annual assessment shall be in an amount that is sufficient to cover the annual budget of the interstate commission, as approved by its members each year, and shall be allocated based upon a formula to be determined by the interstate commission, which shall promulgate a rule binding upon all member states.

48.99(13)(c) (c) The interstate commission may not incur obligations of any kind before securing funds adequate to meet those obligations; nor may the interstate commission pledge the credit of any member state, except by and with the authority of the member state.

48.99(13)(d) (d) The interstate commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the interstate commission shall be subject to the audit and accounting procedures established under its bylaws. All receipts and disbursements of funds handled by the interstate commission shall be audited yearly by a certified or licensed public accountant, and the report of the audit shall be included in and become a part of the annual report of the interstate commission.

48.99(14) (14) Article XIV — Member States, Effective Date, and Amendment.

48.99(14)(a)(a) Any state is eligible to become a member state.

48.99(14)(b) (b) The compact shall become effective and binding upon legislative enactment of the compact into law by no less than 35 of the states. The initial effective date shall be July 1, 2007, or upon enactment of the compact into law by the 35th state, whichever is later. After that initial effective date, the compact shall become effective and binding as to any other member state upon enactment of the compact into law by that member state. The executive heads of the state human services administrations with ultimate responsibility for the child welfare programs of nonmember states or their designees shall be invited to participate in the activities of the interstate commission on a nonvoting basis before adoption of the compact by all states.

48.99(14)(c) (c) The interstate commission may propose amendments to the compact for enactment by the member states. An amendment does not become effective and binding on the member states until the amendment is enacted into law by unanimous consent of the member states.

48.99(15) (15) Article XV — Withdrawal and Dissolution.

48.99(15)(a)(a) Withdrawal.

48.99(15)(a)1.1. Once effective, the compact shall continue in force and remain binding upon each member state, except that a member state may withdraw from the compact by specifically repealing the statute that enacted the compact into law in that state.

48.99(15)(a)2. 2. Withdrawal from this compact by a member state shall be by the enactment of legislation repealing the statute that enacted the compact into law in that member state. The effective date of a withdrawal by a member state shall be the effective date of the repeal of that statute.

48.99(15)(a)3. 3. A withdrawing state shall immediately notify the president of the interstate commission in writing upon the introduction of legislation repealing the compact in the withdrawing state. The interstate commission shall then notify the other member states of the withdrawing state's intent to withdraw.

48.99(15)(a)4. 4. A withdrawing state is responsible for all assessments, obligations, and liabilities incurred to the effective date of the withdrawal.

48.99(15)(a)5. 5. Reinstatement in the compact following the withdrawal of a member state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the members of the interstate commission.

48.99(15)(b) (b) Dissolution of compact.

48.99(15)(b)1.1. This compact shall dissolve upon the effective date of a withdrawal or default of a member state that reduces the membership in the compact to one member state.

48.99(15)(b)2. 2. Upon dissolution of this compact, the compact becomes void and shall be of no further force or effect, the business and affairs of the interstate commission shall be concluded, and any surplus funds shall be distributed in accordance with the bylaws.

48.99(16) (16) Article XVI — Severability and Construction.

48.99(16)(a)(a) The provisions of this compact shall be severable, and if any phrase, clause, sentence, or provision is held unenforceable, the remaining provisions of the compact shall be enforceable.

48.99(16)(b) (b) The provisions of this compact shall be liberally construed to effectuate its purposes.

48.99(16)(c) (c) Nothing in this compact shall be construed to prohibit the concurrent applicability of other interstate compacts to which the states are members.

48.99(17) (17) Article XVII — Binding Effect of Compact and Other Laws.

48.99(17)(a)(a) Other laws. This compact does not prevent the enforcement of any other law of a member state that is not inconsistent with this compact.

48.99(17)(b) (b) Binding effect of compact.

48.99(17)(b)1.1. All lawful actions of the interstate commission, including all rules and bylaws promulgated by the interstate commission, are binding upon the member states.

48.99(17)(b)2. 2. All agreements between the interstate commission and the member states are binding in accordance with their terms.

48.99(17)(b)3. 3. If a provision of this compact exceeds the constitutional limits imposed on the legislature of any member state, that provision shall be ineffective in that member state to the extent of the conflict with the constitutional provision in question.

48.99(18) (18) Article XVIII — Indian Tribes. Notwithstanding any other provision in this compact, the interstate commission may promulgate guidelines to permit Indian tribes to use the compact to achieve any of the purposes of the compact as specified in sub. (1). The interstate commission shall make reasonable efforts to consult with Indian tribes in promulgating guidelines to reflect the diverse circumstances of the various Indian tribes.

48.99 History History: 2009 a. 339.



48.9985 Interstate adoption agreements.

48.9985  Interstate adoption agreements.

48.9985(1) (1)  Definitions. In this section:

48.9985(1)(a) (a) "Adoption assistance agreement" means an agreement under s. 48.975 with a child's adoptive parents to provide specified benefits, including medical assistance, to the child, or a similar agreement in writing between an agency of another state and the adoptive parents of a child adopted in that state, if the agreement is enforceable by the adoptive parents.

48.9985(1)(b) (b) "Medical assistance" has the meaning given under s. 49.43 (8).

48.9985(1)(c) (c) "State" means a state of the United States, the District of Columbia, the commonwealth of Puerto Rico, the Virgin Islands, Guam, the commonwealth of the Northern Mariana Islands or a territory or possession of the United States.

48.9985(2) (2) Interstate agreements authorized.

48.9985(2)(a)(a) The department may, on behalf of this state, enter into interstate agreements, including the interstate compact on adoption and medical assistance, with agencies of any other states that enter into adoption assistance agreements.

48.9985(2)(b) (b) Each interstate agreement shall provide that, upon application by a person who has entered into an adoption assistance agreement with a party state other than the person's state of residence, the state of the person's residence shall provide medical assistance benefits under its own laws to the person's adopted child.

48.9985(2)(c) (c) An interstate agreement may also include the following:

48.9985(2)(c)1. 1. Procedures for ensuring the continued provision of developmental, child care and other social services to adopted children whose adoptive parents reside in a party state other than the one in which the adoption assistance agreement was entered into.

48.9985(2)(c)2. 2. Any other provisions determined by the department and the agency of the other party state to be appropriate for the administration of the interstate agreement.

48.9985(2)(d) (d) An interstate agreement is revocable upon written notice by either party state to the other party state but remains in effect for one year after the date of the written notice.

48.9985(2)(e) (e) Each interstate agreement shall provide that the medical assistance benefits to which a child is entitled under the provisions of the interstate agreement shall continue to apply until the expiration of the adoption assistance agreement entered into by the adoptive parents in the state in which the adoption took place, whether or not the interstate agreement is revoked under par. (d).

48.9985 History History: 1985 a. 308, 332.



48.999 Expediting interstate placements of children.

48.999  Expediting interstate placements of children. The courts of this state shall do all of the following to expedite the interstate placement of children:

48.999(1) (1) Subject to ss. 48.396 (2) and 938.396 (2), cooperate with the courts of other states in the sharing of information.

48.999(2) (2) To the greatest extent possible, obtain information and testimony from agencies and parties located in other states without requiring interstate travel by those agencies and parties.

48.999(3) (3) Permit parents, children, other necessary parties, attorneys, and guardians ad litem in proceedings involving the interstate placement of a child to participate in those proceedings without requiring interstate travel by those persons.

48.999 History History: 2009 a. 79.






49. Public assistance and children and family services.

49.001 Definitions.

49.001  Definitions. In this chapter:

49.001(1) (1) "Child care provider" means a child care provider that is licensed under s. 48.65 (1), certified under s. 48.651 or established or contracted for under s. 120.13 (14).

49.001(1m) (1m) "Essential person" means any person defined as an essential person under federal Title XVI.

49.001(2) (2) "Federal Title XVI" means Title XVI of the federal social security act.

49.001(3) (3) "Foster home" has the meaning given in s. 48.02 (6) .

49.001(3m) (3m) "Intentional program violation" means intentionally making a false or misleading statement, intentionally misrepresenting or withholding facts, or intentionally committing any act that constitutes a violation of state or federal law for the purpose of using, presenting, transferring, acquiring, receiving, possessing, or trafficking benefits under this chapter.

49.001(4) (4) "Municipality" means any town, city or village.

49.001(5) (5) "Poverty line" means the poverty line as defined and revised annually under 42 USC 9902 (2).

49.001(5m) (5m) "Prisoner" means any person who is either arrested, incarcerated, imprisoned or otherwise detained in excess of 12 hours by any law enforcement agency of this state, except when detention is pursuant to s. 51.15, 51.20, 51.45 (11) (b) or, 55.13, or 55.135 or ch. 980. "Prisoner" does not include any person who is serving a sentence of detention under s. 973.03 (4) unless the person is in the county jail under s. 973.03 (4) (c).

49.001(5p) (5p) "Relief block grant" means a block grant awarded to a county or tribal governing body under s. 49.025, 2009 stats., s. 49.027, 2009 stats., or s. 49.029.

49.001(6) (6) "Residence" means the voluntary concurrence of physical presence with intent to remain in a place of fixed habitation. Physical presence is prima facie evidence of intent to remain.

49.001(8) (8) "Voluntary" means according to an individual's free choice, if competent, or by choice of his or her guardian if the individual is adjudicated incompetent.

49.001(9) (9) "Wisconsin Works agency" means a person under contract under s. 49.143 to administer Wisconsin Works under ss. 49.141 to 49.161. If no contract is awarded under s. 49.143, "Wisconsin Works agency" means the department of children and families.

49.001 History History: 1995 a. 27 ss. 2639, 2644, 2654 to 2666, 3083; 1995 a. 289; 1997 a. 3; 2005 a. 264, 387; 2007 a. 20, 45; 2009 a. 28; 2011 a. 202.



49.01 Definitions.

49.01  Definitions. As used in this subchapter:

49.01(1g) (1g) "American Indian" means a person who is recognized by an elected tribal governing body in this state as a member of a federally recognized Wisconsin tribe or band of Indians.

49.01(1m) (1m) "Department" means the department of health services.

49.01(2) (2) "Dependent person" means an individual who is eligible for relief under s. 49.015.

49.01(2g) (2g) "Health care services" means such emergency and nonemergency medical, surgical, dental, hospital, nursing and optometric services as are reasonable and necessary under the circumstances, as determined by the county or tribal governing body. "Health care services" does not include services described under s. 51.42 (3) (ar) 4.

49.01(3) (3) "Relief" means assistance that is provided to a dependent person and funded by a relief block grant.

49.01(3m) (3m) "Relief agency" means a tribal governing body or an agency under contract with a tribal governing body to administer relief if the tribal governing body operates a relief program funded by a relief block grant.

49.01(8L) (8L) "Tax-free land" means land in this state within the boundaries of a federally recognized reservation or within the bureau of Indian affairs service area for the Winnebago tribe, which is not subject to assessment or levy of a real property tax either as a general tax or as a payment in lieu of taxes.

49.01(8p) (8p) "Tribal governing body" means an elected tribal governing body of a federally recognized American Indian tribe.

49.01 History History: 1973 c. 147, 333; 1979 c. 34; 1981 c. 20; 1983 a. 27; 1983 a. 189 ss. 35 to 37, 329 (19); 1985 a. 29 ss. 932 to 935, 996, 997, 3200 (23); 1985 a. 176; 1989 a. 359; 1991 a. 316; 1993 a. 99 s. 72; 1993 a. 446; 1995 a. 18; 1995 a. 27 ss. 2648 to 2668, 2753, 9126 (19); 2007 a. 20 s. 9121 (6) (a); 2009 a. 28.



49.015 Relief eligibility.

49.015  Relief eligibility.

49.015(1)(1)  General eligibility requirements. Except as provided in subs. (1m) to (2m), an individual is eligible for relief if the individual meets all of the following conditions:

49.015(1)(a) (a) Except as provided in sub. (3) (a), the individual resides on tax-free land on which the tribal governing body operates a program funded by a relief block grant.

49.015(1)(am) (am) The individual authorizes any program or resource for which he or she is determined to be eligible to reimburse the relief agency for health care services provided to the individual if the program or resource permits reimbursement for the services provided.

49.015(1)(c) (c) The individual qualifies under written criteria of dependency under s. 49.02 (1) (b) established by the relief agency on that tax-free land.

49.015(1m) (1m) State residency requirements.

49.015(1m)(a)(a) In this subsection, "close relative" means the person's parent, grandparent, brother, sister, spouse or child.

49.015(1m)(b) (b) No individual is eligible for relief unless the individual has resided in this state for at least 60 consecutive days before applying for relief. This requirement does not apply if the individual resides in this state and meets any of the following conditions:

49.015(1m)(b)1. 1. The individual was born in this state.

49.015(1m)(b)2. 2. The individual has, in the past, resided in this state for at least 365 consecutive days.

49.015(1m)(b)3. 3. The individual came to this state to join a close relative who has resided in this state for at least 180 days before the arrival of the individual.

49.015(1m)(b)4. 4. The individual came to this state to accept a bona fide offer of employment and the individual was eligible to accept the employment.

49.015(1m)(b)5. 5. The individual has infectious tuberculosis, as defined in s. 252.07 (1g) (a), or suspect tuberculosis, as defined in s. 252.07 (1g) (d).

49.015(2) (2) Recipients of other aid. Except as provided in sub. (3), an individual is not eligible for relief for a month in which the individual has received aid to families with dependent children under s. 49.19 or supplemental security income under 42 USC 1381 to 1383c or has participated in a Wisconsin works employment position under s. 49.147 (3) to (5) or in which aid to families with dependent children, supplemental security income benefits or a Wisconsin works employment position is immediately available to the individual.

49.015(2m) (2m) Ineligibility due to medical assistance divestment. Any person found ineligible for medical assistance because of the divestment provisions under s. 49.453 is ineligible for relief funded by a relief block grant for the same period during which ineligibility exists under s. 49.453.

49.015(3) (3) Waiver of certain eligibility requirements.

49.015(3)(a)(a) A relief agency may waive the requirement under sub. (1) (a) for an individual receiving health care services from a trauma center that meets the criteria established by the American College of Surgeons for classification as a Level I trauma center.

49.015(3)(b) (b) A relief agency may waive the requirement under sub. (2) or (2m) in case of unusual misfortune or hardship. Each waiver shall be reported to the department. The department may make a determination as to the appropriateness of the waiver under rules promulgated by the department under s. 49.02 (7m) (d).

49.015 History History: 1985 a. 120; 1987 a. 27, 399; 1991 a. 313; 1993 a. 99; 1995 a. 27 ss. 2669 to 2682, 2687b, 2710; 1995 a. 289; 1999 a. 9; 2009 a. 28.

49.015 Annotation States may deny benefits to those who fail to prove they did not quit job in order to obtain benefits. Lavine v. Milne, 424 U.S. 577 (1976).

49.015 Annotation Constitutional law: residency requirements. 53 MLR 439.



49.02 Relief block grant administration.

49.02  Relief block grant administration.

49.02(1) (1)  Eligibility for relief block grants. A tribal governing body is eligible to receive a relief block grant if all of the following conditions are met:

49.02(1)(a) (a) The tribal governing body adopts a resolution applying for a relief block grant.

49.02(1)(b) (b) The tribal governing body establishes written criteria to be used to determine dependency and reviews these written criteria at least annually.

49.02(1)(c) (c) The tribal governing body submits to the department a plan for the provision of services to be funded by the relief block grant. The plan shall include all of the following:

49.02(1)(c)1. 1. How the tribal governing body will determine eligibility and how these eligibility determinations may be appealed. The procedures for determining eligibility and for notice, fair hearing, and review shall be consistent with rules promulgated by the department under sub. (7m).

49.02(1)(c)2. 2. How the tribal governing body will determine which health care services are needed by a dependent person.

49.02(1)(c)3. 3. The cost containment mechanisms that will be used, including what limitations will be placed on the inappropriate use of emergency room care and what limitations will be placed on payments to providers contracted for under sub. (2).

49.02(1)(d) (d) The department has approved the plan under par. (c). The department shall approve or disapprove the plan within a reasonable period of time after the plan is submitted.

49.02(1e) (1e) Relief agencies. If a tribal governing body is eligible to receive a relief block grant, the tribal governing body shall establish or designate a relief agency to administer relief under this section.

49.02(2) (2) Contracting with private health care providers. A relief agency may use a relief block grant to provide health care services directly or, if the conditions in this subsection are met, by contracting with private health care providers, or by a combination of contracting with private health care providers and providing services directly. A relief agency may contract with a private health care provider to provide health care services under this subsection only if all of the following conditions are met:

49.02(2)(a) (a) The relief agency enters into a contract with the private health care provider to provide specified health care services.

49.02(2)(b) (b) The contract between the relief agency and the private health care provider provides that all records of the health care provider relating to the administration and provision of the health care services shall be open to inspection at all reasonable hours by authorized representatives of the tribal governing body and the department.

49.02(2)(d) (d) The contract limits payment for services under the contract to the amount payable by medical assistance for care for which a medical assistance rate exists.

49.02(2)(e) (e) The contract does not provide for payment for hospitalization or care provided as uncompensated services required under 42 USC 291c.

49.02(2)(f) (f) The contract prohibits the health care provider from holding an individual recipient of health care services funded under this section liable for the difference between the costs of the health care services and the amount paid to the health care provider by the tribal governing body for the services.

49.02(5) (5) Liability for health care services.

49.02(5)(b)(b) A relief agency is not liable for health care services provided to a dependent person if the hospital provides the health care services to the person as uncompensated services required under 42 USC 291c.

49.02(5)(bm) (bm) A relief agency shall limit its liability for health care services funded by a relief block grant to the amount payable by medical assistance under subch. IV for care for which a medical assistance rate exists.

49.02(6g) (6g) Liability of recipients. No individual who receives health care services funded by a relief block grant may be liable for the difference between the costs of the services charged by the health care provider and the amount paid by the relief agency.

49.02(7) (7) Notification requirement. Whenever the department or a relief agency has reason to believe that a person receiving relief is engaging in conduct or behavior prohibited in ch. 944 or ss. 940.225, 948.02, 948.025 or 948.06 to 948.11 the department or relief agency shall promptly notify the law enforcement officials of the county thereof, including facts relating to such person's alleged misconduct or illegal behavior.

49.02(7m) (7m) Rules. The department shall promulgate rules regarding use of relief block grants. The rules shall include all of the following:

49.02(7m)(a) (a) Procedures that relief agencies shall follow in making eligibility determinations.

49.02(7m)(b) (b) Procedures for appealing eligibility determinations under s. 49.015. These procedures shall provide for notice, fair hearing and review.

49.02(7m)(c) (c) Procedures that relief agencies shall follow to obtain relief block grants under sub. (1).

49.02(7m)(d) (d) Standards for a waiver of any eligibility requirement under s. 49.015.

49.02(11) (11) Department of transportation records. A relief agency may use vehicle registration information from the department of transportation in determining eligibility for relief.

49.02 History History: 1975 c. 184 s. 13; 1981 c. 20, 317; 1983 a. 27 ss. 1005 to 1011, 2202 (20); 1983 a. 205; 1985 a. 29 ss. 936g to 962m, 3200 (23); 1985 a. 120; 1987 a. 18, 27; 1987 a. 332 s. 64; 1989 a. 31, 56, 359; 1991 a. 39, 322; 1993 a. 227, 437; 1995 a. 18, 27; 2007 a. 20; 2009 a. 28.



49.029 Block grants to tribal governing bodies; medical relief.

49.029  Block grants to tribal governing bodies; medical relief.

49.029(1)(1)  Applicability. This section applies only to tribal governing bodies.

49.029(2) (2) Amount and distribution of relief block grant. From the appropriation under s. 20.435 (4) (kb), the department shall distribute a relief block grant to each eligible tribal governing body in an amount and in a manner determined in accordance with rules promulgated by the department. The department shall promulgate the rules after consulting with all tribal governing bodies eligible for a relief block grant. In promulgating rules under this section, the department shall consider each tribe's economic circumstances and need for health care services.

49.029(3) (3) Use of relief block grant funds. A tribal governing body may use moneys received as a relief block grant only for the purpose of providing health care services to dependent persons. Notwithstanding s. 49.01 (2g), health care services may include treatment services for alcohol and other drug abuse and mental health services.

49.029 History History: 1995 a. 27, 216; 1997 a. 27; 1999 a. 9, 185; 2007 a. 20.



49.08 Recovery of relief and other assistance.

49.08  Recovery of relief and other assistance. If any person is the owner of property at the time of receiving general relief under ch. 49, 1993 stats., relief funded by a relief block grant or other assistance as an inmate of any county or municipal institution in which the state is not chargeable with all or a part of the inmate's maintenance or as a tuberculosis patient provided for in ss. 252.07 to 252.10, or at any time thereafter, or if the person becomes self-supporting, the authorities charged with the care of the dependent, or the board in charge of the institution, may sue for the value of the relief or other assistance from the person or the person's estate. Except as otherwise provided in this section, the 10-year statute of limitations may be pleaded in defense in an action to recover relief or other assistance. Where the recipient of relief or other assistance is deceased, a claim may be filed against the decedent's estate and the statute of limitations specified in s. 859.02 shall be exclusively applicable. The court may refuse to render judgment or allow the claim in any case where a parent, spouse, surviving spouse or child is dependent on the property for support. The court in rendering judgment shall take into account the current family budget requirement as fixed by the U.S. department of labor for the community or as fixed by the authorities of the community in charge of public assistance. The records kept by the municipality, county or institution are prima facie evidence of the value of the relief or other assistance furnished.

49.08 History History: 1975 c. 94; 1975 c. 413 s. 18; 1979 c. 102 s. 237; 1983 a. 27; 1985 a. 29; 1989 a. 96; 1993 a. 27; 1995 a. 27; 1999 a. 9.

49.08 Annotation A dependent of a relief applicant incurs no liability to repay any portion of relief granted under the application. Claims against the recipient's estate are not limited to recovery of relief granted less than 10 years prior to death. In re Estate of Bundy, 81 Wis. 2d 32, 259 N.W.2d 701 (1977).



49.11 Definitions.

49.11  Definitions. In this subchapter:

49.11(1) (1) "Department" means the department of children and families.

49.11(2) (2) "Secretary" means the secretary of children and families.

49.11 History History: 1995 a. 27 ss. 2770, 9130 (4); 1997 a. 3; 2007 a. 20.



49.114 Contract powers of the department.

49.114  Contract powers of the department.

49.114(1)(1)  Religious organizations; legislative purpose. The purpose of this section is to allow the department to contract with, or award grants to, religious organizations, under any program administered by the department, on the same basis as any other nongovernmental provider without impairing the religious character of such organizations, and without diminishing the religious freedom of beneficiaries of assistance funded under such program.

49.114(2) (2) Nondiscrimination against religious organizations. If the department is authorized under ch. 16 to contract with a nongovernmental entity, or is authorized to award grants to a nongovernmental entity, religious organizations are eligible, on the same basis as any other private organization, as contractors under any program administered by the department so long as the programs are implemented consistent with the First Amendment of the U.S. Constitution and article I, section 18, of the Wisconsin Constitution. Except as provided in sub. (10), the department may not discriminate against an organization that is or applies to be a contractor on the basis that the organization has a religious character.

49.114(3) (3) Religious character and freedom.

49.114(3)(a)(a) The department shall allow a religious organization with which the department contracts or to which the department awards a grant to retain its independence from state and local governments, including the organization's control over the definition, development, practice and expression of its religious beliefs.

49.114(3)(b) (b) The department may not require a religious organization to alter its form of internal governance or to remove religious art, icons, scripture or other symbols in order to be eligible for a contract or grant.

49.114(4) (4) Rights of beneficiaries of assistance. If an individual has an objection to the religious character of the organization or institution from which the individual receives, or would receive, assistance funded under any program administered by the department, the department shall provide such individual, if otherwise eligible for such assistance, within a reasonable period of time after the date of the objection with assistance from an alternative provider that is accessible to the individual. The value of the assistance offered by the alternative provider may not be less than the value of the assistance which the individual would have received from the religious organization.

49.114(5) (5) Employment practices. To the extent permitted under federal law, a religious organization's exemption provided under 42 USC 2000e-la regarding employment practices is not affected by its participation in, or receipt of funds from, programs administered by the department.

49.114(6) (6) Nondiscrimination against beneficiaries. A religious organization may not discriminate against an individual in regard to rendering assistance funded under any program administered by the department on the basis of religion, a religious belief or refusal to actively participate in a religious practice.

49.114(7) (7) Fiscal accountability.

49.114(7)(a)(a) Except as provided in par. (b), any religious organization that contracts with, or receives a grant from, the department is subject to the same laws and rules as other contractors to account in accord with generally accepted auditing principles for the use of such funds provided under such programs.

49.114(7)(b) (b) If the religious organization segregates funds provided under programs administered by the department into separate accounts, then only the financial assistance provided with those funds shall be subject to audit.

49.114(8) (8) Compliance. Any party that seeks to enforce its rights under this section may assert a civil action for injunctive relief against the entity or agency that allegedly commits the violation.

49.114(9) (9) Limitations on use of funds for certain purposes. No funds provided directly to religious organizations by the department may be expended for sectarian worship, instruction or proselytization.

49.114(10) (10) Preemption. Nothing in this section may be construed to preempt any provision of federal law, the U.S. Constitution, the Wisconsin Constitution or any other statute that prohibits or restricts the expenditure of federal or state funds in or by religious organizations.

49.114 History History: 1997 a. 27.

49.114 Annotation Grants to a faith-based counseling organization that integrated religion into its counseling program were unconstitutional when there were insufficient safeguards in place to insure that public funding did not contribute to a religious end. Freedom From Religion Foundation v. McCallum, 179 F. Supp. 2d 950 (2002).



49.131 Electronic transfer of benefits.

49.131  Electronic transfer of benefits.

49.131(1) (1) The department shall request any necessary authorization from the appropriate federal agency to deliver benefits that are administered by the department to recipients of benefits by an electronic benefit transfer system.

49.131(2) (2) Subject to receiving any necessary approval from the appropriate federal agency under sub. (1), and subject to sub. (3m), the department may implement a program to deliver by an electronic benefit transfer system any benefit that is administered by the department.

49.131(3m) (3m) Prior to implementing, and receiving funding for implementing, any program to deliver by electronic means Wisconsin Works benefits or child care subsidies under s. 49.155, the department shall submit a plan for implementation to the joint committee on finance. Any plan submitted by the department shall include specific information on the vendor selected, the total start-up and ongoing costs, and how issues of fraud and program integrity will be addressed. If the department submits a plan and the cochairpersons of the committee do not notify the department within 14 working days after the date that the department submits the plan that the committee has scheduled a meeting for the purpose of reviewing the plan, the plan may be implemented and the department shall receive the necessary funding. If, within 14 working days after the date that the department submits a plan, the cochairpersons notify the department that the committee has scheduled a meeting for the purpose of reviewing the plan, the plan may be implemented, and funding received, only upon approval of the committee.

49.131 History History: 2001 a. 16 ss. 1656ug, 1656uh, 1656uv, 1656uw; 2013 a. 20.



49.133 Refusal to pay child care providers.

49.133  Refusal to pay child care providers.

49.133(1m) (1m)

49.133(1m)(a)(a) If a child care provider is convicted of a serious crime, as defined in s. 48.685 (1) (c) 3m., or if a caregiver specified in s. 48.685 (1) (ag) 1. a. or a nonclient resident, as defined in s. 48.685 (1) (bm), of the child care provider is convicted or adjudicated delinquent for committing a serious crime on or after his or her 12th birthday, the department or a county department under s. 46.215, 46.22, or 46.23 shall refuse to pay the child care provider for any child care provided under s. 49.132, 1995 stats., or any other program beginning on the date of the conviction or delinquency adjudication.

49.133(1m)(b) (b) If a child care provider is the subject of a pending criminal charge alleging that the person has committed a serious crime, as defined in s. 48.685 (1) (c) 3m., or if a caregiver specified in s. 48.685 (1) (ag) 1. a. or a nonclient resident, as defined in s. 48.685 (1) (bm), of the child care provider is the subject of a pending criminal charge or delinquency petition alleging that the person has committed a serious crime on or after his or her 12th birthday, the department or county department under s. 46.215, 46.22, or 46.23 shall immediately suspend payment to the child care provider for any child care provided under s. 49.132, 1995 stats., or any other program until the department obtains information regarding the final disposition of the charge or delinquency petition indicating that the person is not ineligible to receive such a payment.

49.133(2m) (2m) The department or a county department under s. 46.215, 46.22, or 46.23 may refuse to pay a child care provider for child care provided under s. 49.132, 1995 stats., or any other program if any of the following applies to the child care provider or to a caregiver specified in s. 48.685 (1) (ag) 1. a. or nonclient resident, as defined in s. 48.685 (1) (bm), of the child care provider:

49.133(2m)(a) (a) The person has been convicted of or adjudicated delinquent on or after his or her 12th birthday for an offense that is not a serious crime, as defined in s. 48.685 (1) (c) 3m., but the department, county department under s. 46.215, 46.22, or 46.23, agency contracted with under s. 48.651 (2), or school board determines under s. 48.685 (5m) that the offense substantially relates to the care of children or the department or county department determines that the offense substantially relates to the operation of a business.

49.133(2m)(b) (b) The person is a caregiver specified in s. 48.685 (1) (ag) 1. a. or a nonclient resident, as defined in s. 48.685 (1) (bm), and is the subject of a pending criminal charge that the department, county department under s. 46.215, 46.22, or 46.23, agency contracted with under s. 48.651 (2), or school board determines substantially relates to the care of children.

49.133(2m)(c) (c) The person has been determined under s. 48.981 to have abused or neglected a child.

49.133(2m)(d) (d) The department or county department under s. 46.215, 46.22, or 46.23 reasonably suspects that the person has violated any provision under the program under which the payments are made or any rule related to the program.

49.133 History History: 1989 a. 31; 1995 a. 404 s. 122; Stats. 1995 s. 49.133; 1997 a. 252; 2009 a. 28, 76.



49.134 Child care resource and referral service grants.

49.134  Child care resource and referral service grants.

49.134(1)(1)  Definitions. In this section:

49.134(1)(a) (a) "Indian tribe" means a federally recognized American Indian tribe or band in this state.

49.134(1)(b) (b) "Local agency" means a nonprofit, tax-exempt corporation or an Indian tribe that provides or proposes to provide child care resource and referral services that are funded under this section.

49.134(1)(c) (c) "Nonprofit, tax-exempt corporation" means a nonstock corporation organized under ch. 181 that is a nonprofit corporation, as defined in s. 181.0103 (17), and that is exempt from taxation under section 501 (c) of the internal revenue code.

49.134(2) (2) Resource and referral service grants.

49.134(2)(a)(a) From the allocation under s. 49.155 (1g), the department shall make grants to local agencies to fund child care resource and referral services provided by those local agencies. The department shall provide an allocation formula to determine the amount of a grant awarded under this section.

49.134(2)(c) (c) A local agency that is awarded a grant under this section shall contribute matching funds equal to 25% of the amount awarded under this section. The match may be in the form of money or in-kind goods or services, or both.

49.134(2)(d) (d) The department may award a grant under this section to a local agency only if that local agency meets any of the following requirements:

49.134(2)(d)1. 1. The local agency is solely in the business of providing child care resource and referral services.

49.134(2)(d)2. 2. If the local agency provides services, or is affiliated with a person who provides services, other than child care resource and referral services, the local agency, or the person with whom the local agency is affiliated, is not a provider of child care services or of early childhood education services and the local agency has an advisory committee to provide oversight for the portion of the local agency's services that are child care resource and referral services.

49.134(3) (3) Use of grant funds.

49.134(3)(a)(a) A local agency that is awarded a grant under this section may use the funds to provide any of the following services:

49.134(3)(a)1. 1. Technical assistance and support to child care providers.

49.134(3)(a)2. 2. Recruitment of child care providers in areas of need.

49.134(3)(a)3. 3. Information on the child care service options that are available in the community served by the local agency.

49.134(3)(a)4. 4. A data resource file that identifies the child care service options that are available in the community served by the local agency and that documents the requests and needs of parents in that community for child care services.

49.134(3)(a)5. 5. Programs or information on continuing education and training for child care providers.

49.134(3)(a)6. 6. Any other information regarding the availability and quality of child care services in the community served by the local agency.

49.134(3)(b) (b) A local agency that is awarded a grant under this section may not use the funds to supplant any other funds that the local agency uses to provide child care resource and referral services at the time of the awarding of the grant.

49.134(4) (4) Department responsibilities. The department shall do all of the following:

49.134(4)(a) (a) Administer, or contract for the administration of, the grant program under this section, provide an application procedure for that program and disburse funds awarded under that program.

49.134(4)(b) (b) Provide consultation and technical assistance to local agencies in the preparation of grant applications and the operation of child care resource and referral services programs funded under this section.

49.134(4)(c) (c) Monitor the child care resource and referral services provided by a grant recipient.

49.134 History History: 1991 a. 275; 1993 a. 16; 1995 a. 27; 1995 a. 404 ss. 123 to 129; Stats. 1995 s. 49.134; 1997 a. 27, 79; 2005 a. 25; 2007 a. 20.



49.136 Child care start-up and expansion.

49.136  Child care start-up and expansion.

49.136(1) (1)  Definitions. In this section:

49.136(1)(ad) (ad) "Child care center" means a facility operated by a child care provider that provides care and supervision for 4 or more children under 7 years of age for less than 24 hours a day.

49.136(1)(am) (am) "Child care program" means a program established and provided by a school board under s. 120.13 (14) or purchased by a school board from a provider licensed under s. 48.65, which combines care for a child who resides with a student parent who is a parent of that child with parenting education and experience for that student parent.

49.136(1)(b) (b) "Child care provider" means a provider licensed under s. 48.65, certified under s. 48.651 or established or contracted for under s. 120.13 (14).

49.136(1)(g) (g) "Employer" means a person who engages the services of an employee, and includes the state, its political subdivisions and any office, department, independent agency, authority, institution, association, society or other body in state or local government created or authorized to be created by the constitution or any law, including the courts and the legislature.

49.136(1)(j) (j) "Family child care center" means a child care center that provides care and supervision for not less than 4 nor more than 8 children.

49.136(1)(k) (k) "Group child care center" means a child care center that provides care and supervision for 9 or more children.

49.136(1)(m) (m) "Parent" means a parent, guardian, foster parent, legal custodian, or a person acting in the place of a parent.

49.136(1)(n) (n) "Student parent" means a pupil who is enrolled in a middle school, junior high school or senior high school and who is a parent.

49.136(2) (2) Start-up and expansion.

49.136(2)(a)(a) From the allocation under s. 49.155 (1g), the department may award grants for the start-up or expansion of child care services.

49.136(2)(b) (b) If the department awards grants under this section, the department shall attempt to award the grants to head start agencies designated under 42 USC 9836, employers that provide or wish to provide child care services for their employees, family child care centers, group child care centers and child care programs for the children of student parents, organizations that provide child care for sick children, and child care providers that employ participants or former participants in a Wisconsin Works employment position under s. 49.147 (3) to (5).

49.136(2)(cm) (cm) A person who is awarded a grant under this subsection shall contribute matching funds equal to 25% of the amount awarded under this subsection. The match may be in the form of money or in-kind goods or services, or both.

49.136(6) (6) Limit on expenditure of funds. No funds provided under this section may be used for the purchase or improvement of land or for the purchase, construction or permanent improvement, other than minor remodeling, of any building or facility.

49.136(7) (7) Grant administration.

49.136(7)(a)(a) The department shall establish guidelines for eligibility for a grant under this section. The department need not promulgate those guidelines as rules under ch. 227.

49.136(7)(b) (b) The department may administer the grant application process under this section or contract for the administration of that process.

49.136 History History: 1991 a. 275; 1993 a. 16; 1995 a. 27, 289; 1995 a. 404 ss. 131 to 141; Stats. 1995 s. 49.136; 1997 a. 27; 1999 a. 9; 2005 a. 25; 2007 a. 20; 2009 a. 28, 185.



49.137 Child care quality improvement.

49.137  Child care quality improvement.

49.137(1) (1)  Definitions. In this section:

49.137(1)(ab) (ab) "Child care center" has the meaning given in s. 49.136 (1) (ad).

49.137(1)(am) (am) "Child care provider" means a provider licensed under s. 48.65, certified under s. 48.651 or established or contracted for under s. 120.13 (14).

49.137(1)(bd) (bd) "Family child care center" has the meaning given in s. 49.136 (1) (j).

49.137(1)(c) (c) "Family child care system" means a centralized administrative unit that offers technical assistance and support to a group of child care providers with the goal of improving child care services.

49.137(1)(e) (e) "Group child care center" has the meaning given in s. 49.136 (1) (k).

49.137(2) (2) Staff retention grants.

49.137(2)(a)(a) From the allocation under s. 49.155 (1g), the department may award grants to child care providers that meet the quality of care standards established under s. 49.155 (1d) (b) to improve the retention of skilled and experienced child care staff. In awarding grants under this subsection, the department shall consider the applying child care provider's total enrollment of children and average enrollment of children who receive or are eligible for publicly funded care from the child care provider.

49.137(2)(b) (b) A child care provider that is awarded a grant under this subsection shall contribute matching funds equal to 25% of the amount awarded under this subsection. The match may be in the form of money or in-kind goods or services, or both.

49.137(2)(c) (c) A child care provider that is awarded a grant under this subsection may use the funds to provide advanced training for the child care provider's child care staff, to improve the salaries and benefits provided to the child care provider's child care staff and to undertake other activities or projects to improve the retention of the child care provider's child care staff.

49.137(3) (3) Quality improvement grants.

49.137(3)(a)(a) From the allocation under s. 49.155 (1g), the department may award grants to child care providers for assistance in meeting the quality of care standards established under s. 49.155 (1d) (b).

49.137(3)(b) (b) A child care provider that is awarded a grant under this subsection shall contribute matching funds equal to 25% of the amount awarded under this subsection. The match may be in the form of money or in-kind goods or services, or both.

49.137(3)(c) (c) A child care provider that is awarded a grant under this subsection shall use the grant funds to attempt to meet the quality of care standards established under s. 49.132 (4) (e), 1995 stats., within 24 months after receipt of the grant.

49.137(4) (4) Training and technical assistance contracts. From the allocation under s. 49.155 (1g), the department may contract with one or more agencies for the provision of training and technical assistance to improve the quality of child care provided in this state. The training and technical assistance activities contracted for under this subsection may include any of the following activities:

49.137(4)(a) (a) Developing and recommending to the department a system of higher payment rates or a program of grants for child care providers that meet the quality of care standards established under s. 49.132 (4) (e), 1995 stats.

49.137(4)(b) (b) Developing a plan for a uniform, statewide system of career development, credentialing and training for individuals who provide child care.

49.137(4)(c) (c) Disseminating to the public information about child care that meets the quality of care standards established under s. 49.132 (4) (e), 1995 stats.

49.137(4)(d) (d) Providing informational resources to child care providers.

49.137(4)(e) (e) Providing advanced training to child care providers and the staff of child care providers.

49.137(4)(f) (f) Developing family child care systems.

49.137(4)(g) (g) Developing resources to provide child care in a generic setting for children with special needs.

49.137(4)(gm) (gm) Providing training to child care providers in providing child care for children with special needs and developing a network of child care providers who are qualified to provide child care for children with special needs.

49.137(4)(h) (h) Providing any other services to improve the availability and quality of child care in this state.

49.137(4m) (4m) Local pass-through grant program. From the allocation under s. 49.155 (1g), the department shall award grants to local governments and tribal governing bodies for programs to improve the quality of child care. The department shall promulgate rules to administer the grant program, including rules that specify the eligibility criteria and procedures for awarding the grants.

49.137(5) (5) Limit on expenditure of funds. No funds provided under this section may be used for the purchase or improvement of land or for the purchase, construction or permanent improvement, other than minor remodeling, of any building or facility.

49.137(6) (6) Grant administration. The department may administer the grant application processes under subs. (2) and (3) or contract for the administration of that process.

49.137 History History: 1991 a. 275; 1993 a. 16; 1995 a. 27, 289; 1995 a. 404 ss. 142 to 161; Stats. 1995 s. 49.137; 1997 a. 27, 252; 2001 a. 16; 2005 a. 25; 2007 a. 20; 2009 a. 185; 2013 a. 20.



49.1375 Early childhood excellence initiative.

49.1375  Early childhood excellence initiative.

49.1375(1) (1) The department shall establish a grant program to develop at least 5 early childhood centers for children under the age of 5 who are eligible to receive temporary assistance to needy families under 42 USC 601 et seq. Centers awarded a grant under this subsection shall provide outreach and training for parents of the children served by the center and training for child care providers. The centers shall emphasize stimulation of the child's language skills and senses of vision and touch. A person who is awarded a grant under this subsection shall contribute matching funds from local or private sources equal to 25% of the amount awarded under this subsection.

49.1375(2) (2) The department shall establish a grant program under which a child care provider that receives training at a center that is awarded a grant under sub. (1) may apply for a grant to establish an early childhood program that serves children specified under sub. (1). The program developed under a grant received under this subsection shall emphasize stimulation of the children's language skills and senses of vision and touch. A person who is awarded a grant under this subsection shall contribute matching funds from local or private sources equal to 25% of the amount awarded under this subsection.

49.1375 History History: 1999 a. 9.



49.138 Emergency assistance for families with needy children.

49.138  Emergency assistance for families with needy children.

49.138(1d)(1d) In this section:

49.138(1d)(a) (a) "Administering agency" means the department or, if the department has contracted with a Wisconsin works agency under sub. (3), the Wisconsin works agency.

49.138(1d)(b) (b) "Needy person" has the meaning specified by the department by rule.

49.138(1m) (1m) The department shall implement a program of emergency assistance to needy persons in cases of fire, flood, natural disaster, homelessness or impending homelessness, or energy crisis. The department shall establish the maximum amounts of aid to be granted. The department need not establish the maximum amounts by rule under ch. 227. The department shall publish the maximum amounts in the Wisconsin administrative register if the department does not establish the maximum amounts by rule. Emergency assistance provided to needy persons under this section may only be provided to a needy person once in a 12-month period. Emergency assistance provided to needy persons under this section in cases of homelessness or impending homelessness may be used only to obtain or retain a permanent living accommodation. For the purposes of this section, a family is considered to be homeless, or to be facing impending homelessness, if any of the following applies:

49.138(1m)(a) (a) The family must leave its current housing because it is uninhabitable as determined by a local building inspector, a local health department or another appropriate local authority.

49.138(1m)(am) (am) The family is experiencing a financial crisis that makes it very difficult for the family to make a rent payment, mortgage payment or property tax payment and the family has been notified that it will be required to leave its current housing if it does not make that payment immediately.

49.138(1m)(b) (b) The family has a current residence that is a shelter designed for temporary accommodation such as a motel, hotel, shelter facility or transitional shelter facility.

49.138(1m)(c) (c) A member of the family was a victim of domestic abuse, as defined in s. 968.075 (1) (a).

49.138(1m)(d) (d) The family is without a fixed, regular and adequate nighttime residence.

49.138(1m)(e) (e) The family is living in a place that is not designed for, or ordinarily used as, a regular sleeping accommodation.

49.138(3) (3) The department may contract with a Wisconsin works agency to administer this section.

49.138(4) (4)

49.138(4)(a)(a) Any individual whose application for emergency assistance under this section is not acted upon with reasonable promptness after the filing of the application, as defined by the department by rule, or is denied in whole or in part, or who believes that the assistance amount was calculated incorrectly, may petition the administering agency for a review of such action. Review is unavailable if the action by the administering agency occurred more than 45 days prior to submission of the petition for review.

49.138(4)(b) (b) Upon a timely petition under par. (a), the administering agency shall give the petitioner reasonable notice and opportunity for a review. The administering agency shall render its decision as soon as possible after the review and shall send by 1st class mail a certified copy of its decision to the petitioner. The administering agency shall deny a petition for a review or shall refuse to grant relief if the petitioner does any of the following:

49.138(4)(b)1. 1. Withdraws the petition in writing.

49.138(4)(b)2. 2. Abandons the petition. Abandonment occurs if the petitioner fails to appear in person or by representative at a scheduled review without good cause, as defined by the department by rule.

49.138(4)(c) (c) If the administering agency is a Wisconsin works agency, the department may review the decision of the Wisconsin works agency if, within 14 days after the date on which the certified copy of the decision of the Wisconsin works agency is mailed, the applicant or participant petitions the department for a review of that decision.

49.138 History History: 1995 a. 289 ss. 83e, 103d; 1997 a. 27; 1999 a. 9; 2003 a. 33; 2005 a. 25; 2007 a. 20; 2009 a. 45.



49.139 Emergency shelter funding.

49.139  Emergency shelter funding. From the appropriation account under s. 20.437 (2) (f), the department shall provide $50,000 annually, beginning on October 1, 2009, to the Emergency Shelter of the Fox Valley to provide services to homeless individuals and families.

49.139 History History: 2009 a. 28.



49.141 Wisconsin works; general provisions.

49.141  Wisconsin works; general provisions.

49.141(1) (1)  Definitions. As used in ss. 49.141 to 49.161:

49.141(1)(a) (a) "Community service job" means a work component of Wisconsin works administered under s. 49.147 (4).

49.141(1)(b) (b) "Custodial parent" means, with respect to a dependent child, a parent who resides with that child and, if there has been a determination of legal custody with respect to the dependent child, has legal custody of that child. For the purposes of this paragraph, "legal custody" has the meaning given in s. 767.001 (2) (a).

49.141(1)(c) (c) "Dependent child" means a person who resides with a parent and who is under the age of 18 or, if the person is a full-time student at a secondary school or a vocational or technical equivalent and is reasonably expected to complete the program before attaining the age of 19, is under the age of 19.

49.141(1)(d) (d) "Financial and employment planner" means a caseworker employed by a Wisconsin works agency who provides financial or employment counseling services to a participant.

49.141(1)(e) (e) "Job access loan" means a loan administered under s. 49.147 (6).

49.141(1)(f) (f) "Migrant worker" has the meaning given in s. 103.90 (5).

49.141(1)(g) (g) "Minimum wage" means the state minimum hourly wage under ch. 104 or the federal minimum hourly wage under 29 USC 206 (a) (1), whichever is applicable.

49.141(1)(h) (h) "Noncustodial parent" means, with respect to a dependent child, a parent who is not the custodial parent.

49.141(1)(i) (i) "Nonmarital coparent" means, with respect to an individual and a dependent child, a parent who is not married to the individual, resides with the dependent child and is either an adjudicated parent or a parent who has signed and filed with the state registrar under s. 69.15 (3) (b) 3. a statement acknowledging paternity.

49.141(1)(j) (j) "Parent" means any of the following:

49.141(1)(j)1. 1. A biological parent.

49.141(1)(j)2. 2. A person who has consented to the artificial insemination of his wife under s. 891.40.

49.141(1)(j)3. 3. A parent by adoption.

49.141(1)(j)4. 4. A man adjudged in a judicial proceeding to be the biological father of a child if the child is a nonmarital child who is not adopted or whose parents do not subsequently intermarry under s. 767.803.

49.141(1)(j)5. 5. A man who has signed and filed with the state registrar under s. 69.15 (3) (b) 3. a statement acknowledging paternity.

49.141(1)(k) (k) "Participant" means an individual who participates in any component of the Wisconsin works program.

49.141(1)(L) (L) "Strike" has the meaning provided in 29 USC 142 (2).

49.141(1)(m) (m) "Transitional placement" means a work component of Wisconsin works administered under s. 49.147 (5).

49.141(1)(n) (n) "Trial employment match program job" means a work component of Wisconsin Works administered under s. 49.147 (3).

49.141(1)(p) (p) "Wisconsin works" means the assistance program for families with dependent children, administered under ss. 49.141 to 49.161.

49.141(1)(r) (r) "Wisconsin works employment position" means any job or placement under s. 49.147 (3) to (5).

49.141(1)(s) (s) "Wisconsin Works group" means an individual who is a custodial parent, all dependent children with respect to whom the individual is a custodial parent, and all dependent children with respect to whom the individual's dependent child is a custodial parent. "Wisconsin Works group" includes any nonmarital coparent or any spouse of the individual who resides in the same household as the individual and any dependent children with respect to whom the spouse or nonmarital coparent is a custodial parent.

49.141(3) (3) Applications. Any individual may apply for any component of Wisconsin works. Application for each component of Wisconsin works shall be made on a form prescribed by the department. The individual shall submit a completed application form to a Wisconsin works agency in the geographical area specified by the department under s. 49.143 (6) in which the individual lives and in the manner prescribed by the department.

49.141(4) (4) Nonentitlement. Notwithstanding fulfillment of the eligibility requirements for any component of Wisconsin works, an individual is not entitled to services or benefits under Wisconsin works.

49.141(5) (5) Nonsupplant.

49.141(5)(am)(am) No Wisconsin works employment position may be operated so as to do any of the following:

49.141(5)(am)1. 1. Have the effect of filling a vacancy created by an employer terminating a regular employee or otherwise reducing its work force for the purpose of hiring an individual under s. 49.147 (3), (4) or (5).

49.141(5)(am)2. 2. Fill a position when any other person is on layoff or strike from the same or a substantially equivalent job within the same organizational unit.

49.141(5)(am)3. 3. Fill a position when any other person is engaged in a labor dispute regarding the same or a substantially equivalent job within the same organizational unit.

49.141(5)(bm) (bm) The department shall promulgate rules specifying a grievance procedure for resolving complaints of alleged violations of par. (am).

49.141(6) (6) Prohibited conduct. A person, in connection with Wisconsin works, may not do any of the following:

49.141(6)(a) (a) Knowingly and willfully make or cause to be made any false statement or representation of a material fact in any application for any benefit or payment.

49.141(6)(b) (b) Having knowledge of the occurrence of any event affecting the initial or continued eligibility for a benefit or payment under Wisconsin works, conceal or fail to disclose that event with an intent fraudulently to secure a benefit or payment under Wisconsin works either in a greater amount or quantity than is due or when no such benefit or payment is authorized.

49.141(7) (7) Penalties.

49.141(7)(a)(a) A person who is convicted of violating sub. (6) in connection with the furnishing by that person of items or services for which payment is or may be made under Wisconsin works is guilty of a Class H felony.

49.141(7)(b) (b) A person, other than a person under par. (a), who is convicted of violating sub. (6) may be fined not more than $10,000 or imprisoned for not more than 9 months or both.

49.141(7)(c) (c) Except as provided in par. (d), in addition to the penalties applicable under par. (a) or (b), a person shall be suspended from participating in Wisconsin works for a period of 10 years, beginning on the date of conviction, if the person is convicted in a federal or state court for any of the following:

49.141(7)(c)1. 1. Violating sub. (6) (a) with respect to his or her identity or place of residence for the purpose of receiving simultaneously from this state and at least one other state assistance funded by a block grant under Title I of the Federal Personal Responsibility and Work Opportunity Reconciliation Act of 1996.

49.141(7)(c)2. 2. Fraudulently misstating or misrepresenting his or her identity or place of residence for the purpose of receiving simultaneously from this state and at least one other state benefits under the medical assistance program under 42 USC 1396 et seq.

49.141(7)(c)3. 3. Fraudulently misstating or misrepresenting his or her identity or place of residence for the purpose of receiving simultaneously in this state and at least one other state benefits under the federal food stamp program under 7 USC 2011 to 2029.

49.141(7)(c)4. 4. Fraudulently misstating or misrepresenting his or her identity or place of residence for the purpose of receiving simultaneously in this state and at least one other state benefits under the federal supplemental security income program under 42 USC 1381 to 1383d.

49.141(7)(d) (d) A person who has been suspended from participating in Wisconsin works under par. (c) and whom the president of the United States has pardoned with respect to the conduct for which the person had been suspended may have his or her eligibility to participate in Wisconsin works reinstated beginning on the first day of the first month beginning after the pardon.

49.141(8) (8) Damages. If a person is convicted under sub. (6), the state has a cause of action for relief against the person in an amount equal to 3 times the amount of actual damages sustained as a result of any excess payments made in connection with the offense for which the conviction was obtained. Proof by the state of a conviction under sub. (6) is conclusive proof in a civil action of the state's right to damages and the only issue in controversy shall be the amount, if any, of the actual damages sustained. Actual damages consist of the total amount of excess payments, any part of which is paid with state funds. In a civil action under this subsection, the state may elect to file a motion in expedition of the action. Upon receipt of the motion, the presiding judge shall expedite the action.

49.141(9) (9) Kickbacks, bribes and rebates.

49.141(9)(a)(a) Whoever solicits or receives any remuneration in cash or in-kind, in return for referring an individual to a person for the furnishing or arranging for the furnishing of any item or service for which payment may be made in whole or in part under Wisconsin works, or in return for purchasing, leasing, ordering, or arranging for or recommending purchasing, leasing, or ordering any good, facility, service, or item for which payment may be made in whole or in part under Wisconsin works, is guilty of a Class H felony, except that, notwithstanding the maximum fine specified in s. 939.50 (3) (h), the person may be fined not more than $25,000.

49.141(9)(b) (b) Whoever offers or pays any remuneration in cash or in-kind to any person to induce the person to refer an individual to a person for the furnishing or arranging for the furnishing of any item or service for which payment may be made in whole or in part under Wisconsin works, or to purchase, lease, order, or arrange for or recommend purchasing, leasing, or ordering any good, facility, service or item for which payment may be made in whole or in part under any provision of Wisconsin works, is guilty of a Class H felony, except that, notwithstanding the maximum fine specified in s. 939.50 (3) (h), the person may be fined not more than $25,000.

49.141(9)(c) (c) This subsection does not apply to any of the following:

49.141(9)(c)1. 1. A discount or other reduction in price obtained by a provider of services or other entity under chs. 46 to 51 and 58 if the reduction in price is properly disclosed and appropriately reflected in the costs claimed or charges made by the provider or entity under Wisconsin works.

49.141(9)(c)2. 2. An amount paid by an employer to an employee who has a bona fide employment relationship with the employer for employment in the provision of covered items or services.

49.141(10) (10) Prohibited charges.

49.141(10)(a)(a) A provider may not knowingly impose upon a recipient charges in addition to payments received for services under Wisconsin works or knowingly impose direct charges upon a recipient in lieu of obtaining payment under Wisconsin works unless benefits or services are not provided under Wisconsin works and the recipient is advised of this fact prior to receiving the service.

49.141(10)(b) (b) A person who violates this subsection is guilty of a Class H felony, except that, notwithstanding the maximum fine specified in s. 939.50 (3) (h), the person may be fined not more than $25,000.

49.141 History History: 1995 a. 289; 1997 a. 27, 41, 283; 1999 a. 9; 2001 a. 105, 109; 2003 a. 173; 2005 a. 443 s. 265; 2009 a. 28; 2013 a. 20.



49.143 Wisconsin works; agency contracts.

49.143  Wisconsin works; agency contracts.

49.143(1)(1)  Awarding contracts.

49.143(1)(a)(a) Except as provided in par. (ar), the department may do any of the following:

49.143(1)(a)1. 1. Award a contract, on the basis of a competitive process approved by the secretary of administration, to any person to administer Wisconsin works in a geographical area determined by the department under sub. (6). The competitive process shall include cost and prior experience criteria.

49.143(1)(a)2. 2. Contract with a Wisconsin works agency to administer Wisconsin works if that agency has met the performance standards established by the department under sub. (3), during the immediately preceding contract period.

49.143(1)(ac) (ac)

49.143(1)(ac)1.1. Except for a county department under s. 46.21, 46.22, or 46.23 or a tribal governing body, a person who submits a bid in a competitive process under par. (a) 1. shall include with the proposal a filing fee of $50 and a statement of economic interests that discloses all of the following information:

49.143(1)(ac)1.a. a. The person's assets and liabilities.

49.143(1)(ac)1.b. b. The sources of the person's income.

49.143(1)(ac)1.c. c. All of the person's other clients, as well as a description of the goods or services provided to those clients.

49.143(1)(ac)1.d. d. The identity of all of the person's subsidiaries, affiliates, and parent companies, if any.

49.143(1)(ac)2. 2. Except for a county department under s. 46.21, 46.22, or 46.23 or a tribal governing body, a Wisconsin Works agency that enters into a succeeding contract with the department under par. (a) 2. shall, before executing the succeeding contract, submit to the department a filing fee of $50 and a statement of economic interests that discloses the information specified in subd. 1. a. to d.

49.143(1)(ac)3. 3. One year after entering into a contract under par. (a) 1. or 2., a Wisconsin Works agency that is not a county department under s. 46.21, 46.22, or 46.23 or a tribal governing body shall submit to the department a filing fee of $50 and an updated statement of economic interests that discloses the information specified in subd. 1. a. to d.

49.143(1)(ag) (ag) A contract entered into under par. (a) 2. shall be for a term of at least 2 years. A Wisconsin works agency may elect not to enter into a contract under par. (a) 2. if the Wisconsin works agency informs the department by the date established by the department that the Wisconsin works agency has made that election. A Wisconsin works agency that has not met the performance standards established by the department under sub. (3) may apply for a contract under the competitive process established under par. (a) 1.

49.143(1)(ar) (ar) If the department changes the geographical areas for which a Wisconsin works agency administers Wisconsin works as provided under sub. (6), the department shall award contracts on the basis of the competitive process established by the department under par. (a) 1. regardless of whether a Wisconsin works agency has met the performance standards established by the department under sub. (3) and is eligible to contract with the department under par. (a) 2.

49.143(1)(ay) (ay) A county or tribal governing body that enters into a contract under par. (a) but elects not to compete for a subsequent contract under par. (a) 1. shall provide the notice required under this paragraph at least 6 months prior to the expiration of its contract under par. (a). A county or tribal governing body that elects not to enter into a contract under par. (a) 2. or to compete for a contract under par. (ag) shall provide the notice required under this paragraph by the date established by the department, by rule, under par. (ag). The notice shall be provided to all employees of the county or tribal governing body who may be laid off as a result of the county's or tribal governing body's election not to enter into or compete for a contract and to the certified or recognized collective bargaining representatives of such employees, if any. The notice shall inform the employees and the representatives that the county or tribal governing body is making the election not to enter into or compete for a contract; that the employees may be laid off as a result of that election; that the employees may wish to consider forming a private agency to bid on the contract under par. (a) 1.; that the employees may obtain information from the department on the competitive process under par. (a) 1. and the contract requirements under this section; and that the employees may obtain information from the department on steps that the employees might take to organize themselves to form a private agency for the purposes of competing for a contract under par. (a) 1. The department shall provide the information specified in this paragraph upon the request of any employee or collective bargaining representative described in this paragraph.

49.143(1)(b) (b) If no acceptable provider in a geographical area is selected under par. (a), the department shall administer Wisconsin works in that geographical area.

49.143(2) (2) Contract requirements. Each contract under sub. (1) shall contain performance-based incentives established by the department. The contract shall require a Wisconsin works agency to do all of the following:

49.143(2)(a) (a) Establish a community steering committee within 60 days after the date on which the contract is awarded. The Wisconsin works agency shall recommend the members of the committee to the chief executive officer of each county served by the Wisconsin works agency. The chief executive officer of each county shall appoint the members of the committee. The number of members that each chief executive officer appoints to the committee shall be in proportion to the population of that officer's county relative to the population of each other county served by the Wisconsin works agency, except that the chief executive officer of a county that is not a Wisconsin works agency shall appoint the director of the county department under s. 46.215, 46.22 or 46.23, or his or her designee, and one other representative of the county department under s. 46.215, 46.22 or 46.23. The committee shall consist of at least 12 members, but not more than 15 members. The members of the committee shall appoint a chairperson who shall be a person who represents business interests. The committee shall do all of the following:

49.143(2)(a)1. 1. Advise the Wisconsin works agency concerning employment and training activities.

49.143(2)(a)2. 2. Identify and encourage employers to provide permanent jobs for persons who are eligible for trial employment match program jobs or community service jobs.

49.143(2)(a)3. 3. Create, and encourage others to create, subsidized jobs for persons who are eligible for trial employment match program jobs or community service jobs.

49.143(2)(a)4. 4. Create, and encourage others to create, on-the-job training sites for persons who are eligible for trial employment match program jobs or community service jobs.

49.143(2)(a)5. 5. Foster and guide the entrepreneurial efforts of participants who are eligible for trial employment match program jobs or community service jobs.

49.143(2)(a)6. 6. Provide mentors, both from its membership and from recruitment of members of the community, to provide job-related guidance, including assistance in resolving job-related issues and the provision of job leads or references, to persons who are eligible for trial employment match program jobs or community service jobs.

49.143(2)(a)7. 7. Coordinate with the council on workforce investment established under 29 USC 2821 to ensure compatibility of purpose and no duplication of effort.

49.143(2)(a)8. 8. Work with participants, employers, child care providers and the community to identify child care needs, improve access to child care and expand availability of child care.

49.143(2)(a)10. 10. Identify motivational training programs, including programs that enhance parenting skills.

49.143(2)(b) (b) Establish a children's services network. The children's services network shall provide information about community resources available to the dependent children in a Wisconsin works group, including charitable food and clothing centers; subsidized and low-income housing; transportation subsidies; the state supplemental food program for women, infants and children under s. 253.06; and child care programs. In a county having a population of 500,000 or more, a children's services network shall, in addition, provide a forum for those persons who are interested in the delivery of child welfare services and other services to children and families in the geographical area under sub. (6) served by that children's services network to communicate with and make recommendations to the providers of those services in that geographical area with respect to the delivery of those services in that area.

49.143(2)(c) (c) Employ at least one financial and employment planner. The financial and employment planner shall work with a participant to facilitate the participant's achievement of the maximum degree of self-sufficiency. The department shall ensure that a financial and employment planner employed by a Wisconsin works agency meets certification and training requirements established by the department by rule and that appropriate training is provided by a Wisconsin works agency.

49.143(2)(cg) (cg) Employ staff, if necessary, to meet the needs of participants who are refugees and who have cultural or linguistic barriers to participation in Wisconsin works.

49.143(2)(cm) (cm) If a significant proportion of the population served by the Wisconsin works agency is comprised of a refugee group, employ staff that is proficient in the language of the refugee group to aid the financial and employment planner in locating appropriate employment opportunities that do not require English proficiency for participants who are members of that refugee group.

49.143(2)(cr) (cr) Provide, or contract with another person to provide, credit establishment and credit repair assistance to participants. Prior to providing, or contracting with another to provide, the assistance specified under this paragraph, the Wisconsin works agency shall submit a proposed plan for the provision of that assistance to the department.

49.143(2)(d) (d) If the Wisconsin works agency is not a county department under s. 46.215, 46.22 or 46.23 or tribal governing body, cooperate with the county department or tribal governing body to ensure that services delivered under Wisconsin works, the food stamp program and medical assistance are coordinated with the county or tribal governing body in a manner that most effectively serves the recipients of those services.

49.143(2)(em) (em) Determine eligibility for and administer child care assistance under s. 49.155, if the department contracts with the Wisconsin Works agency to do so.

49.143(2)(es) (es) Provide to every individual who requests assistance from the Wisconsin works agency a single-page description of all of the benefits and services that may be provided to any individual by the Wisconsin works agency. The department shall develop the description and distribute it to all Wisconsin works agencies. The department shall update the description as frequently as necessary to reflect all benefits and services that may be offered by Wisconsin works agencies.

49.143(2)(f) (f) Perform any other tasks specified by the department in the contract that the department determines are necessary for the administration of Wisconsin works.

49.143(2)(g) (g) If the Wisconsin Works agency is not a county department under s. 46.21, 46.22, or 46.23 or a tribal governing body, provide to the department, one year after the date on which the contract under sub. (1) was signed, a filing fee of $50 and an updated statement of economic interests that discloses the information specified in sub. (1) (ac) 1. a. to d.

49.143(2m) (2m) Nutrition outreach. A Wisconsin works agency may establish a nutrition outreach program with the community steering committee established under sub. (2) (a). The Wisconsin works agency and community steering committee may coordinate with local food pantries and food banks and other interested parties to increase the supply of food available. Under the outreach program, the Wisconsin works agency may do anything that it determines would best effect the desired outcome of the program, including any of the following:

49.143(2m)(a) (a) Establish a local drop-off point for donated food.

49.143(2m)(b) (b) Establish a hotline for information about the availability of food and the types of food to donate.

49.143(2m)(c) (c) Coordinate with volunteer organizations for food collection activities.

49.143(2m)(d) (d) Seek ongoing periodic commitments of donations from individuals, businesses, religious associations and civic groups.

49.143(2m)(e) (e) Recruit mentor families.

49.143(2m)(f) (f) Establish a subcommittee of the community steering committee that includes qualified aliens and that may do any of the following:

49.143(2m)(f)1. 1. Develop flyers identifying culture-specific foods and preferred packaging of donated food.

49.143(2m)(f)2. 2. Plan meal-oriented social events for mentors and qualified aliens.

49.143(2m)(g) (g) Obtain culture-specific food from statewide food banks.

49.143(2r) (2r) Job programs. A Wisconsin Works agency shall collaborate with the local workforce development board to connect individuals seeking employment with employment opportunities, including the trial employment match program under s. 49.147 (3).

49.143(3) (3) Performance standards. The department shall establish performance standards for the administration of Wisconsin works. If a Wisconsin works agency does not meet the standards established under this subsection, the department may withhold or recover any or all payment from the Wisconsin works agency.

49.143(3g) (3g) Performance bonuses.

49.143(3g)(a)(a) The department shall base any performance bonus calculation that it makes for Wisconsin works agencies on all of the following performance criteria:

49.143(3g)(a)1. 1. The placement of participants in Wisconsin Works employment positions into unsubsidized employment, as defined in s. 49.147 (1).

49.143(3g)(a)2. 2. Whether the placement under subd. 1. is full time or part time.

49.143(3g)(a)3. 3. The job retention rate, as defined by the department, of former participants in Wisconsin works employment positions.

49.143(3g)(a)4. 4. Wages and benefits earned by former participants in Wisconsin works employment positions.

49.143(3g)(a)5. 5. Appropriate implementation of Wisconsin works.

49.143(3g)(a)6. 6. Customer satisfaction.

49.143(3g)(b) (b) The department may not base any performance bonus payments on caseload decreases, or reduced spending by the Wisconsin works agency, that are not directly attributable to placement of participants in unsubsidized employment.

49.143(4) (4) Audits. The department may require a Wisconsin works agency to submit to an independent annual audit paid for by the Wisconsin works agency.

49.143(5) (5) Requests for information.

49.143(5)(a)(a) In accordance with rules promulgated by the department, a Wisconsin works agency may request from any person any information that it determines appropriate and necessary for the administration of Wisconsin works. Any person in this state shall provide this information within 7 days after receiving a request under this paragraph. The Wisconsin works agency may extend the 7-day time limit for an individual for whom compliance with that limit would be unduly burdensome, as determined by the agency. The Wisconsin works agency may disclose information obtained under this paragraph only in the administration of Wisconsin works. The Wisconsin works agency shall keep all information that it receives regarding victims of domestic abuse strictly confidential, except to the extent needed to administer Wisconsin works.

49.143(5)(b) (b) The department may request from any Wisconsin works agency any information that the department determines appropriate and necessary for the overall administration of Wisconsin works. A Wisconsin works agency shall provide the department with the requested information in the manner prescribed by the department by rule.

49.143(5)(c) (c) The department may inspect at any time any Wisconsin works agency's records as the department determines is appropriate and necessary for the overall administration of Wisconsin works.

49.143(5)(d) (d) The legislative audit bureau may inspect at any time any Wisconsin works agency's records as the legislative audit bureau determines appropriate and necessary. If, in inspecting a Wisconsin works agency's records, the legislative audit bureau inspects the records of individual participants, the legislative audit bureau shall protect the confidentiality of those records.

49.143(6) (6) Geographical areas. The department shall determine the geographical area for which a Wisconsin works agency will administer Wisconsin works. Except for federally recognized American Indian reservations and in counties with a population of 500,000 or more, no geographical area may be smaller than one county. A geographical area may include more than one county. The department need not establish the geographical areas by rule.

49.143 History History: 1995 a. 216, 289; 1997 a. 27, 36, 236, 318; 1999 a. 9, 32; 2001 a. 16; 2005 a. 25; 2007 a. 20; 2009 a. 28, 333; 2011 a. 32, 257; 2013 a. 20.



49.145 Wisconsin works; eligibility for employment positions.

49.145  Wisconsin works; eligibility for employment positions.

49.145(1)(1)  General eligibility. In order to be eligible for Wisconsin works employment positions and job access loans for any month, an individual shall meet the eligibility requirements under subs. (2) and (3). The department may promulgate rules establishing additional eligibility criteria and specifying how eligibility criteria are to be administered. The department may promulgate rules establishing payment and reporting periods as needed to administer this subsection.

49.145(2) (2) Nonfinancial eligibility requirements. An individual is eligible for a Wisconsin works employment position and a job access loan in a month only if all of the following nonfinancial eligibility requirements are met:

49.145(2)(a) (a) The individual is a custodial parent.

49.145(2)(b) (b) The individual has attained the age of 18.

49.145(2)(c) (c) The individual is a U.S. citizen or a qualifying alien, as defined by the department by rule.

49.145(2)(d) (d) The individual has residence in this state.

49.145(2)(f) (f)

49.145(2)(f)1.1. Subject to subd. 2., all of the following conditions are met:

49.145(2)(f)1.a. a. Every parent in the individual's Wisconsin works group fully cooperates in good faith with efforts directed at establishing the paternity of any minor child of that parent regardless of whether the parent is the custodial or noncustodial parent of that child. Such cooperation shall be in accordance with federal law and regulations and rules promulgated by the department applicable to paternity establishment and may not be required if the parent has good cause for refusing to cooperate, as determined by the department in accordance with federal law and regulations.

49.145(2)(f)1.b. b. Every parent in the individual's Wisconsin works group fully cooperates in good faith with efforts directed at obtaining support payments or any other payments or property to which that parent and any minor child of that parent may have rights or for which that parent may be responsible, regardless of whether the parent is the custodial or noncustodial parent of the minor child. Such cooperation shall be in accordance with federal law and regulations and rules promulgated by the department applicable to collection of support payments and may not be required if the parent has good cause for refusing to cooperate, as determined by the department in accordance with federal law and regulations.

49.145(2)(f)2. 2. An individual who is a member of a Wisconsin works group that fails 3 times to meet the requirements under subd. 1. remains ineligible until all of the members of Wisconsin works group cooperate or for a period of 6 months, whichever is later.

49.145(2)(g) (g) The individual furnishes the Wisconsin works agency with any relevant information that the Wisconsin works agency determines is necessary, consistent with rules promulgated by the department, within 7 working days after receiving a request for the information from the Wisconsin works agency. The Wisconsin works agency may extend the 7-day time limit for an individual for whom compliance with that limit would be unduly burdensome, as determined by the agency.

49.145(2)(h) (h) The individual has made a good faith effort, as determined by the Wisconsin works agency on a case-by-case basis, to obtain employment and has not refused any bona fide offer of employment within the 180 days immediately preceding application.

49.145(2)(hm) (hm) If the individual has applied for Wisconsin works within the 180 days immediately preceding the current application, the individual has cooperated with the efforts of a Wisconsin works agency to assist the individual in obtaining employment.

49.145(2)(i) (i) The individual is not receiving supplemental security income under 42 USC 1381 to 1383c or state supplemental payments under s. 49.77 and, if the individual is a dependent child, the custodial parent of the individual does not receive a payment on behalf of the individual under s. 49.775. The department may require an individual who receives benefits under s. 49.148 and who has applied for supplemental security income under 42 USC 1381 to 1383c to authorize the federal social security administration to reimburse the department for the benefits paid to the individual under s. 49.148 during the period that the individual was entitled to supplemental security income benefits to the extent that retroactive supplemental security income benefits are made available to the individual.

49.145(2)(j) (j) On the last day of the month, the individual is not participating in a strike.

49.145(2)(k) (k) The individual applies for or provides a social security account number as required by the department.

49.145(2)(L) (L) The individual satisfies other eligibility criteria established by the department by rule.

49.145(2)(m) (m) The individual reports any change in circumstances that may affect his or her eligibility to the Wisconsin works agency within 10 days after the change.

49.145(2)(n) (n)

49.145(2)(n)1.1. Except as provided in subd. 4., beginning on the date on which the individual has attained the age of 18, the total number of months in which the individual or any adult member of the individual's Wisconsin works group has participated in, or has received benefits under, any of the following or any combination of the following does not exceed 60 months, whether or not consecutive:

49.145(2)(n)1.a. a. The job opportunities and basic skills program under s. 49.193, 1997 stats. Active participation on or after October 1, 1996, in the job opportunities and basic skills program counts toward the 60-month limit.

49.145(2)(n)1.b. b. A Wisconsin works employment position.

49.145(2)(n)1.c. c. Any program in this state or in any other state funded by a federal block grant for temporary assistance for needy families under title I of P.L. 104-193, if the individual received benefits under that program that were attributable to funds provided by the federal government.

49.145(2)(n)2. 2. Except as provided in subd. 4., in calculating the number of months in which the individual participated under subd. 1., the Wisconsin works agency shall include any month in which any adult member of a Wisconsin works group participated in a Wisconsin works employment position, if the individual was a member of that Wisconsin works group during that month.

49.145(2)(n)3. 3. A Wisconsin works agency may extend the time limit under this paragraph only if the Wisconsin works agency determines, in accordance with rules promulgated by the department, that unusual circumstances exist that warrant an extension of the participation period.

49.145(2)(n)4. 4. In calculating the number of months under subds. 1. and 2., a Wisconsin works agency shall exclude, to the extent permitted under federal law, any month during which any adult in the Wisconsin works group participated in any activity listed under subd. 1. a. to c. while living on a federally recognized American Indian reservation, in an Alaskan Native village or, in Indian country, as defined in 18 USC 1151, occupied by an Indian tribe, if, during that month, all of the following applied:

49.145(2)(n)4.a. a. At least 1,000 individuals were living on the reservation or in the village or Indian country.

49.145(2)(n)4.b. b. At least 50% of the adults living on the reservation or in the village or Indian country were unemployed.

49.145(2)(q) (q) No other individual in the Wisconsin works group is a participant in a Wisconsin works employment position. This paragraph does not apply to an individual applying for a job access loan.

49.145(2)(r) (r) The individual is not a fugitive felon under 42 USC 608 (a) (9) (A) (i).

49.145(2)(rm) (rm) The individual is not violating a condition of probation, extended supervision or parole imposed under federal or state law.

49.145(2)(s) (s) The individual assigns to the state any right of the individual or of any dependent child of the individual to support or maintenance from any other person accruing during the time that any assistance, as defined in 45 CFR 260.31, under Wisconsin Works is paid to the individual. If a minor who is a beneficiary of any assistance under Wisconsin Works is also the beneficiary of support under a judgment or order that includes support for one or more children not receiving that assistance, any support payment made under the judgment or order is assigned to the state during the period that the minor is a beneficiary of that assistance in the amount that is the proportionate share of the minor receiving the assistance, except as otherwise ordered by the court on the motion of a party. Amounts assigned to the state under this paragraph remain assigned to the state until the amount due to the federal government has been recovered. No amount of support that begins to accrue after the individual ceases to receive assistance under Wisconsin Works may be considered assigned to this state. Except as provided in s. 49.1455, 75 percent of all money that is received by the department in a month under an assignment to the state under this paragraph for an individual applying for or participating in Wisconsin Works shall be paid to the individual applying for or participating in Wisconsin Works. The department shall pay the federal share of support assigned under this paragraph as required under federal law or waiver.

49.145(2)(v) (v) The individual states in writing whether the individual has been convicted in any state or federal court of a felony that has as an element possession, use or distribution of a controlled substance, as defined in 21 USC 802 (6).

49.145(3) (3) Financial eligibility requirements. An individual is eligible for a Wisconsin works employment position and a job access loan only if all of the following financial eligibility requirements are met:

49.145(3)(a) (a) Resource limitations. The individual is a member of a Wisconsin works group whose assets do not exceed $2,500 in combined equity value. In determining the combined equity value of assets, the Wisconsin works agency shall exclude the equity value of vehicles up to a total equity value of $10,000, and one home that serves as the homestead for the Wisconsin works group.

49.145(3)(b) (b) Income limitations. The individual is a member of a Wisconsin works group whose gross income is at or below 115% of the poverty line. In calculating gross income under this paragraph, the Wisconsin works agency shall include all of the following:

49.145(3)(b)1. 1. All earned and unearned income of the individual, except any amount received under section 32 of the Internal Revenue Code, as defined in s. 71.01 (6), any amount received under s. 71.07 (9e), any payment made by an employer under section 3507 of the Internal Revenue Code, as defined in s. 71.01 (6), any student financial aid received under any federal or state program, any scholarship used for tuition and books, and any assistance received under s. 49.148. In determining the earned and unearned income of the individual, the Wisconsin works agency may not include income earned by a dependent child of the individual.

49.145(3)(b)3. 3. The income of a nonmarital coparent or of the individual's spouse, if the spouse resides in the same home as the dependent child.

49.145(4) (4) Review of eligibility. A Wisconsin works agency shall periodically review an individual's eligibility. The individual remains eligible under sub. (3) until the Wisconsin works group's assets or income is expected to exceed the asset or income limit under sub. (3) for at least 2 consecutive months.

49.145 History History: 1995 a. 289; 1997 a. 27, 191, 237, 283; 1999 a. 9; 2001 a. 16; 2005 a. 25; 2009 a. 28.



49.1452 Payment of support arrears.

49.1452  Payment of support arrears. If an individual who formerly participated in, but is no longer participating in, Wisconsin Works assigned to the state under s. 49.145 (2) (s) his or her right or the right of any dependent child of the individual to support or maintenance from any other person, the department shall pay to the individual all money in support or maintenance arrears that is collected by the department after the individual's participation ceased and that accrued while the individual was participating in Wisconsin Works.

49.1452 History History: 2009 a. 28.



49.1455 Child support demonstration project.

49.1455  Child support demonstration project. The department may conduct a demonstration project, pursuant to the terms and conditions of a federal waiver, under which the department may pay to an individual whom the department has selected to be part of a control group a portion of the amount of child support received by the department under an assignment by the individual under s. 49.145 (2) (s).

49.1455 History History: 1997 a. 27.



49.146 Employer criteria.

49.146  Employer criteria. The department shall establish by rule criteria that an employer providing a Wisconsin works employment position must meet in order to employ a participant under s. 49.147 (3) to (5). An employer that does not meet the criteria established under this section is ineligible to receive any subsidy for any position provided to a participant.

49.146 History History: 1995 a. 289.



49.147 Wisconsin works; work programs and job access loans.

49.147  Wisconsin works; work programs and job access loans.

49.147(1)(1)  Definition. In this section, "unsubsidized employment" means employment, including self-employment and entrepreneurial activities, for which the employer receives no wage subsidy.

49.147(1m) (1m) Educational needs assessment.

49.147(1m)(a)(a) A Wisconsin Works agency shall conduct an educational needs assessment of each individual who applies for a Wisconsin Works employment position. If the individual and the Wisconsin Works agency determine that the individual needs, or would benefit from, education or training activities, including a course of study meeting the standards established under s. 115.29 (4) (a) for the granting of a declaration of equivalency of high school graduation, and if the Wisconsin Works agency determines that the individual is eligible for a Wisconsin Works employment position, the Wisconsin Works agency shall include education or training activities in any employability plan developed for the individual.

49.147(1m)(b) (b) If the Wisconsin Works agency determines that the appropriate placement for an individual is in unsubsidized employment or a trial employment match program job and that the individual needs and wishes to pursue basic education, including a course of study meeting the standards established under s. 115.29 (4) (a) for the granting of a declaration of equivalency of high school graduation, the Wisconsin Works agency shall pay for the basic education services identified in the employability plan developed for the individual.

49.147(2) (2) Unsubsidized employment.

49.147(2)(a)(a) Job search, orientation and training activities.

49.147(2)(a)1.1. An individual who applies for a Wisconsin Works employment position may be required by the Wisconsin Works agency to search for unsubsidized employment during the period that his or her application is being processed as a condition of eligibility. A participant in a Wisconsin Works employment position or who is receiving case management services under par. (am) shall search for unsubsidized employment throughout his or her participation. The department shall define by rule satisfactory search efforts for unsubsidized employment.

49.147(2)(a)2. 2. A Wisconsin Works agency may require an applicant for a Wisconsin Works employment position to participate in job orientation during the period that his or her application is being processed as a condition of eligibility. A Wisconsin Works agency may require a participant in a Wisconsin Works employment position or who is receiving case management services under par. (am) to engage in training activities in accordance with rules promulgated by the department as part of the participant's participation requirements.

49.147(2)(am) (am) Case management services.

49.147(2)(am)1.1. In lieu of placing the individual in a Wisconsin Works employment position under subs. (3) to (5), a Wisconsin Works agency may provide case management services, which may include those services specified in s. 49.1475, to an individual who applies for a Wisconsin Works employment position if the Wisconsin Works agency determines all of the following:

49.147(2)(am)1.a. a. The individual meets the eligibility requirements under s. 49.145 (2) and (3).

49.147(2)(am)1.b. b. The individual is willing to work and has no barriers to employment that cannot be addressed with Wisconsin Works services.

49.147(2)(am)1.c. c. The individual is job-ready, based on the individual's employment history or education.

49.147(2)(am)1.d. d. The most appropriate placement for the individual is in unsubsidized employment.

49.147(2)(am)2. 2. A Wisconsin Works agency shall, every 30 days, review the provision of case management services to an individual under this paragraph, if the individual is not successful in obtaining unsubsidized employment after legitimate efforts to secure employment, to determine whether the individual should be placed in a trial employment match program job, community service job, or transitional placement. The department shall promulgate rules that specify the criteria for the review process under this subdivision.

49.147(2)(b) (b) Job search assistance. A Wisconsin Works agency shall assist a participant in his or her search for unsubsidized employment. In determining an appropriate placement for a participant, a Wisconsin Works agency shall give priority to placement in unsubsidized employment and providing case management services under par. (am) over placements under subs. (3) to (5).

49.147(3) (3) Trial employment match program.

49.147(3)(a)(a) Administration. A Wisconsin Works agency shall administer a trial employment match program as part of its administration of the Wisconsin Works program to improve the employability of individuals who otherwise are not able to obtain unsubsidized employment, as determined by the Wisconsin Works agency, by providing work experience and training to assist them to move promptly into unsubsidized employment. In determining an appropriate placement for a participant, a Wisconsin Works agency shall give priority to placement under this subsection over placements under subs. (4) and (5).

49.147(3)(ac) (ac) Employer subsidies and reimbursements. The Wisconsin Works agency shall pay to an employer that employs a participant under this subsection a wage subsidy in an amount that is negotiated between the Wisconsin Works agency and the employer but that is not less than the state or federal minimum wage that applies to the participant. The wage subsidy shall be paid for each hour that the participant actually works, up to a maximum of 40 hours per week. In addition to paying the wage subsidy, the Wisconsin Works agency may, as negotiated between the Wisconsin Works agency and the employer, reimburse the employer for all or a portion of other costs that are attributable to the employment of the participant, including any of the following:

49.147(3)(ac)1. 1. Federal social security and Medicare taxes.

49.147(3)(ac)2. 2. State and federal unemployment contributions or taxes.

49.147(3)(ac)3. 3. Worker's compensation insurance premiums.

49.147(3)(am) (am) Education or training activities. A trial employment match program job includes education and training activities, as prescribed by the employer as an integral part of work performed in trial employment match program employment.

49.147(3)(b) (b) Worker's compensation. The employer shall provide the participant with worker's compensation coverage.

49.147(3)(c) (c) Time-limited participation. A participant under this subsection may participate in a trial employment match program job for a maximum of 6 months, with an opportunity for a 3-month extension under circumstances determined by the Wisconsin Works agency. A participant may participate in more than one trial employment match program job, but may not exceed a total of 24 months of participation under this subsection. The months need not be consecutive. The department or, with the approval of the department, the Wisconsin Works agency may grant an extension of the 24-month limit on a case-by-case basis if the participant has made all appropriate efforts to find unsubsidized employment and has been unable to find unsubsidized employment because local labor market conditions preclude a reasonable job opportunity for that participant, as determined by a Wisconsin Works agency and approved by the department.

49.147(3)(d) (d) Employer effort to retain, refer, or evaluate participant. An employer that employs a participant under this subsection and receives a wage subsidy shall agree to make a good faith effort to retain the participant as a permanent unsubsidized employee after the wage subsidy ends, although nothing in this subsection requires an employer to retain a participant as a permanent unsubsidized employee after the wage subsidy ends. An employer shall also agree that, if the employer does not retain a participant as a permanent unsubsidized employee, the employer will serve as an employment reference for the participant or provide to the Wisconsin Works agency a written performance evaluation of the participant, including recommendations for improvements.

49.147(3)(e) (e) Noncustodial parents. Notwithstanding s. 49.145 (1) and (2) (a), an individual who would be eligible for a job under this subsection except that the individual is a noncustodial parent of a dependent child is eligible for placement under this subsection, subject to s. 49.159 (1) (b) 2., if the individual is eligible for services and benefits under s. 49.159 (1) (a).

49.147(4) (4) Community service job.

49.147(4)(a)(a) Administration. A Wisconsin Works agency shall administer a community service job program as part of its administration of Wisconsin Works to improve the employability of an individual who is not otherwise able to obtain employment, as determined by the Wisconsin Works agency, by providing work experience and training, if necessary, to assist the individual to move promptly into unsubsidized public or private employment or a trial employment match program job. In determining an appropriate placement for a participant, a Wisconsin Works agency shall give placement under this subsection priority over placements under sub. (5). Community service jobs shall be limited to projects that the department determines would serve a useful public purpose or projects the cost of which is partially or wholly offset by revenue generated from such projects. After each 6 months of an individual's participation under this subsection and at the conclusion of each assignment under this subsection, a Wisconsin Works agency shall reassess the individual's employability.

49.147(4)(am) (am) Education or training activities. A participant under this subsection may be required to participate in education and training activities assigned as part of an employability plan developed by the Wisconsin works agency. The department shall establish by rule permissible education and training under this paragraph, which shall include a course of study meeting the standards established under s. 115.29 (4) for the granting of a declaration of equivalency of high school graduation, technical college courses, employer-sponsored training, and educational courses that provide an employment skill. Permissible education under this paragraph shall also include English as a 2nd language courses that the Wisconsin works agency determines would facilitate an individual's efforts to obtain employment and adult basic education courses that the Wisconsin works agency determines would facilitate an individual's efforts to obtain employment.

49.147(4)(as) (as) Required hours. Except as provided in pars. (at) and (av) and sub. (5m), a Wisconsin Works agency shall require a participant placed in a community service job program to work in a community service job for the number of hours determined by the Wisconsin Works agency to be appropriate for the participant at the time of application or review and may require a participant to participate in education or training activities for not more than 10 hours per week, except that the Wisconsin Works agency may not require a participant under this subsection to spend more than 40 hours per week in combined activities under this subsection.

49.147(4)(at) (at) Motivational training. A Wisconsin works agency may require a participant, during the first 2 weeks of participation under this subsection, to participate in an assessment and motivational training program identified by the community steering committee under s. 49.143 (2) (a) 10. The Wisconsin works agency may require not more than 40 hours of participation per week under this paragraph in lieu of the participation requirement under par. (as).

49.147(4)(av) (av) Education for 18-year-old and 19-year-old students. A Wisconsin Works agency shall permit a participant under this subsection who has not attained the age of 20 and who has not obtained a high school diploma or a declaration of equivalency of high school graduation to attend high school or, at the option of the participant, to enroll in a course of study meeting the standards established under s. 115.29 (4) for the granting of a declaration of equivalency of high school graduation to satisfy, in whole or in part, the participation requirement under par. (as).

49.147(4)(b) (b) Time-limited participation. An individual may participate in a community service job for a maximum of 6 months, with an opportunity for a 3-month extension under circumstances approved by the department. An individual may participate in more than one community service job, but may not exceed a total of 24 months of participation under this subsection. The months need not be consecutive. The department or, with the approval of the department, the Wisconsin Works agency may grant an extension to the 24-month limit on a case-by-case basis if the Wisconsin Works agency determines that the individual has made all appropriate efforts to find unsubsidized employment and has been unable to find unsubsidized employment because local labor market conditions preclude a reasonable employment opportunity in unsubsidized employment for that participant, as determined by a Wisconsin Works agency and approved by the department, and if the Wisconsin Works agency determines, and the department agrees, that no trial employment match program job opportunities are available in the specified local labor market.

49.147(4)(c) (c) Worker's compensation. A participant under this subsection is an employee of the Wisconsin works agency for purposes of worker's compensation coverage, except to the extent that the person for whom the participant is performing work provides worker's compensation coverage.

49.147(5) (5) Transitional placement.

49.147(5)(a)(a) Additional eligibility criteria. An individual is eligible to participate in a transitional placement under this subsection if, in addition to meeting the eligibility requirements under s. 49.145, any of the following conditions is met with respect to the individual:

49.147(5)(a)1. 1. The Wisconsin works agency determines, on the basis of an independent assessment by the division of vocational rehabilitation or similar agency or business, that the individual has been incapacitated, or will be incapacitated, for a period of at least 60 days.

49.147(5)(a)2. 2. The Wisconsin works agency determines that the individual is needed in the home because of the illness or incapacity of another member of the Wisconsin works group.

49.147(5)(a)3. 3. The Wisconsin Works agency determines that the individual is incapable of performing a trial employment match program job or community service job.

49.147(5)(b) (b)

49.147(5)(b)1.1. The Wisconsin Works agency shall assign a participant under this subsection to work activities such as a community rehabilitation program, as defined by the department, a job similar to a community service job, or a volunteer activity. A Wisconsin Works agency may require a participant under this subsection to participate in any of the following:

49.147(5)(b)1.a. a. An alcohol and other drug abuse evaluation, assessment, and treatment program.

49.147(5)(b)1.b. b. Mental health activities, as defined by the department by rule.

49.147(5)(b)1.c. c. Counseling or physical rehabilitation activities.

49.147(5)(b)1.d. d. Other activities that the Wisconsin Works agency determines are consistent with the capabilities of the individual.

49.147(5)(b)2. 2. An individual may participate in a transitional placement for a maximum of 24 months. The months need not be consecutive. This period may be extended on a case-by-case basis by the department or by the Wisconsin Works agency with the approval of the department.

49.147(5)(bm) (bm) Education or training activities. A participant under this subsection may be required to participate in education and training activities assigned as part of an employability plan developed by the Wisconsin works agency. The department shall establish by rule permissible education and training under this paragraph, which shall include a course of study meeting the standards established under s. 115.29 (4) for the granting of a declaration of equivalency of high school graduation, technical college courses, employer-sponsored training, and educational courses that provide an employment skill. Permissible education under this paragraph shall also include English as a 2nd language courses that the Wisconsin works agency determines would facilitate an individual's efforts to obtain employment and adult basic education courses that the Wisconsin works agency determines would facilitate an individual's efforts to obtain employment.

49.147(5)(bs) (bs) Required hours. Except as provided in par. (bt) and sub. (5m), a Wisconsin Works agency may require a participant placed in a transitional placement to participate in education or training activities for not more than 12 hours per week and to engage in activities under par. (b) 1., but may not require a participant under this subsection to spend more than 40 hours per week in combined activities under this subsection.

49.147(5)(bt) (bt) Motivational training. A Wisconsin works agency may require a participant, during the first 2 weeks of participation under this subsection, to participate in an assessment and motivational training program identified by the community steering committee under s. 49.143 (2) (a) 10. The Wisconsin works agency may require not more than 40 hours of participation per week under this paragraph in lieu of the participation requirement under par. (bs).

49.147(5)(c) (c) Worker's compensation. A participant under this subsection is an employee of the Wisconsin works agency for purposes of worker's compensation coverage, except to the extent that the person for whom the participant is performing work provides worker's compensation coverage.

49.147(5m) (5m) Postsecondary education.

49.147(5m)(a)(a) To the extent permitted under 42 USC 607, and except as provided in par. (bL), a participant under sub. (4) or (5) may participate in a technical college education program as part of a community service job placement or transitional placement if all of the following requirements are met:

49.147(5m)(a)1. 1. The Wisconsin works agency, in consultation with the community steering committee established under s. 49.143 (2) (a) and the technical college district board, determines that the technical college education program is likely to lead to employment.

49.147(5m)(a)2. 2. The participant maintains full-time status in the technical college education program, as determined by the technical college that the participant attends, and regularly attends all classes.

49.147(5m)(a)3. 3. The participant maintains a grade point average of at least 2.0, or the equivalent as determined by the technical college.

49.147(5m)(a)4. 4. The participant is employed or engages in work under a community service job or transitional placement for 25 hours per week in addition to participation under this subsection.

49.147(5m)(bL) (bL) A participant may participate under this subsection for the duration of the technical college education program, except that the participant may not participate under this subsection for more than 2 years.

49.147(5m)(c) (c) The Wisconsin works agency shall work with the community steering committee established under s. 49.143 (2) (a) and the technical college district board to monitor the participant's progress in the technical college education program and the effectiveness of the program in leading to employment.

49.147(6) (6) Job access loan.

49.147(6)(a)(a) Additional eligibility criteria. An individual is eligible to receive a job access loan if, in addition to meeting the eligibility requirements under s. 49.145, all of the following conditions are met with respect to the individual:

49.147(6)(a)1. 1. The individual needs the loan to address an immediate and discrete financial crisis. The crisis may not be the result of the individual's failure to accept a bona fide offer of employment or the individual's termination of a job without good cause.

49.147(6)(a)2. 2. The individual needs the loan to obtain or continue employment. Fulfillment of this requirement includes a loan that is needed to repair or purchase a vehicle that is needed to obtain or continue employment.

49.147(6)(a)3. 3. The individual is not in default with respect to the repayment of any previous job access loan or repayment of any grant or wage overpayments under this section.

49.147(6)(a)4. 4. The individual is not a migrant worker.

49.147(6)(b) (b) Terms. The department shall promulgate rules establishing the terms of any job access loan, including all of the following:

49.147(6)(b)1. 1. The maximum and minimum loan amounts in any 12-month period.

49.147(6)(b)3. 3. The terms and conditions of repayment. The rules promulgated under this subdivision shall provide for repayment by performance of in-kind services. The rules shall establish criteria that the Wisconsin works agency shall use to approve in-kind repayment of loans.

49.147(6)(c) (c) Funding and administration. From the appropriations under s. 20.437 (2) (jL) and (md), the department shall allocate funds for job access loans to Wisconsin Works agencies, which shall administer the loans in accordance with rules promulgated by the department.

49.147(6)(cm) (cm) Collection of delinquent repayments.

49.147(6)(cm)1.1. The department may, in the manner provided in s. 49.85, collect job access loan repayments that are delinquent under the terms of a repayment agreement. The department shall credit all delinquent repayments collected by the department of revenue as a setoff under s. 71.93 to the appropriation account under s. 20.437 (2) (jL). Use of the process under s. 49.85 does not preclude the department from collecting delinquent repayments through other legal means.

49.147(6)(cm)2. 2. Subdivision 1. applies to delinquent repayments existing on or after July 26, 2003, regardless of when the loan was made or when the delinquency accrued.

49.147(6)(d) (d) Minor custodial parents. An individual who would be eligible for a job access loan under par. (a), except that the individual has not attained the age of 18, is eligible under this paragraph if the individual meets the following requirements:

49.147(6)(d)1. 1. The individual is in an out-of-home placement or independent living arrangement supervised by an adult, as defined by the department.

49.147(6)(d)2. 2. The individual has graduated from high school or has met the standards established by the state superintendent of public instruction for the granting of a declaration of equivalency of high school graduation under s. 115.29 (4).

49.147(6)(d)3. 3. The individual will be 18 years old within 2 months after applying for the job access loan.

49.147(6)(e) (e) Noncustodial parents. Notwithstanding s. 49.145 (1) and (2) (a), an individual who would be eligible for a job access loan under par. (a) except that the individual is a noncustodial parent of a dependent child is eligible to receive a job access loan under this subsection.

49.147 History History: 1995 a. 289; 1997 a. 27; 1999 a. 9; 2001 a. 16; 2003 a. 33; 2005 a. 25; 2007 a. 20; 2009 a. 28, 333; 2011 a. 32, 257; 2013 a. 20.

49.147 Annotation Placement in unsubsidized employment, by its definition, requires that there be employment. Employment is not an ambiguous term. A placement requiring employment cannot be construed to be appropriate for individuals who are unemployed but ready for employment. Weston v. Department of Workforce Development, 2007 WI App 167, 304 Wis. 2d 418, 737 N.W.2d 74, 06-1276.



49.1473 Wisconsin works; domestic abuse screening and training.

49.1473  Wisconsin works; domestic abuse screening and training.

49.1473(1)(1)

49.1473(1)(a)(a) The department shall promulgate rules for screening victims of domestic abuse and for the training of Wisconsin works agency employees in domestic abuse issues. The rules shall allow an individual to voluntarily and confidentially disclose that he or she is or has been a victim of domestic abuse or is at risk of further domestic abuse. The rules shall also specify the evidence that is sufficient to establish that an individual is or has been a victim of domestic abuse or is at risk of further domestic abuse.

49.1473(1)(b) (b) Each Wisconsin works agency shall establish procedures, in accordance with the rules promulgated by the department under par. (a), for screening victims of domestic abuse.

49.1473(2) (2) If a Wisconsin works agency employee identifies an individual as a past or present victim of domestic abuse or determines that the individual is at risk of domestic abuse or if the individual identifies himself or herself as a past or present victim of domestic abuse or as an individual who is at risk of further abuse, the Wisconsin works agency shall provide the individual with information on community-based domestic abuse services, including information on shelters or programs for battered individuals, sexual assault provider services, medical services, sexual assault nurse examiners services, domestic violence and sexual assault hotlines, legal and medical counseling and advocacy, mental health care, counseling, and support groups. The Wisconsin works agency shall provide the information to the individual orally and in writing in accordance with guidelines developed by the department. The Wisconsin works agency shall also provide referrals for community-based counseling and supportive service providers to the individual if the individual elects to receive the services.

49.1473 History History: 2001 a. 16.



49.1475 Follow-up services.

49.1475  Follow-up services. Following any follow-up period required by the contract entered into under s. 49.143, a Wisconsin works agency may provide case management services for an individual who moves from a Wisconsin works employment position to unsubsidized employment to help the individual retain the unsubsidized employment. Case management services may include the provision of employment skills training; English as a 2nd language classes, if the Wisconsin works agency determines that the course will facilitate the individual's efforts to retain employment; a course of study meeting the standards established under s. 115.29 (4) for the granting of a declaration of equivalency of high school graduation; or other remedial education courses. The Wisconsin works agency may provide case management services regardless of the individual's income and asset levels.

49.1475 History History: 1999 a. 9.



49.148 Wisconsin works; wages and benefits.

49.148  Wisconsin works; wages and benefits.

49.148(1)(1)  Benefit and wage levels for participants in employment positions. A participant in a Wisconsin Works employment position shall receive the following wages or benefits:

49.148(1)(a) (a) Trial employment match program jobs. For a participant in a trial employment match program job, the amount established in the contract between the Wisconsin Works agency and the trial employment match program job employer, but not less than minimum wage for every hour actually worked in the trial employment match program job, not to exceed 40 hours per week paid by the employer. Hours spent participating in education and training activities under s. 49.147 (3) (am) shall be included in determining the number of hours actually worked.

49.148(1)(b) (b) Community service jobs.

49.148(1)(b)1.1. Except as provided in subd. 1m., for a participant in a community service job under s. 49.147 (4), a monthly grant of $653. For every hour that the participant misses work or education or training activities without good cause, the grant amount shall be reduced by $5. Good cause shall be determined by the financial and employment planner in accordance with rules promulgated by the department. Good cause shall include required court appearances for a victim of domestic abuse. If a participant in a community service job under s. 49.147 (4) is required to work fewer than 30 hours per week because the participant has unsubsidized employment, as defined in s. 49.147 (1), the grant amount under this paragraph shall equal the amount specified under subd. 1m. minus $5 for each hour that the participant misses work or education or training activities without good cause.

49.148(1)(b)1m. 1m. Except as provided in subd. 1., the department or an entity contracting with the department shall pay a participant in a community service job the following:

49.148(1)(b)1m.a. a. For a participant placed in a community service job for not more than 10 hours per week, one-third of the amount specified in subd. 1m. d.

49.148(1)(b)1m.b. b. For a participant placed in a community service job for more than 10 hours but not more than 15 hours per week, one-half of the amount specified under subd. 1m. d.

49.148(1)(b)1m.c. c. For a participant placed in a community service job for more than 15 hours but not more than 20 hours per week, two-thirds of the amount specified under subd. 1m. d.

49.148(1)(b)1m.d. d. For a participant placed in a community service job for more than 20 hours per week, $653.

49.148(1)(b)3. 3. For a participant in a community service job who participates in technical college education under s. 49.147 (5m), a monthly grant of $653. For every hour that the participant misses work or other required activities without good cause, the grant amount shall be reduced by $5. Good cause shall be determined by the financial and employment planner in accordance with rules promulgated by the department. Good cause shall include required court appearances for a victim of domestic abuse.

49.148(1)(c) (c) Transitional placements. For a participant in a transitional placement under s. 49.147 (5) or in a transitional placement and in technical college education under s. 49.147 (5m), a monthly grant of $608. For every hour that the participant fails to participate in any required activity without good cause, including any activity under s. 49.147 (5) (b) 1. a. to d., the grant amount shall be reduced by $5. Good cause shall be determined by the financial and employment planner in accordance with rules promulgated by the department. Good cause shall include required court appearances for a victim of domestic abuse.

49.148(1m) (1m) Custodial parent of infant; unmarried, pregnant woman.

49.148(1m)(a)(a) Any of the following may receive a monthly grant of $673:

49.148(1m)(a)1. 1. A custodial parent of a child 8 weeks old or less who meets the eligibility requirements under s. 49.145 (2) and (3), unless another adult member of the custodial parent's Wisconsin Works group is participating in, or is eligible to participate in, a Wisconsin Works employment position or is employed in unsubsidized employment, as defined in s. 49.147 (1).

49.148(1m)(a)2. 2. An unmarried woman who would be eligible under s. 49.145 except that she is not a custodial parent of a dependent child and who is in the 3rd trimester of a pregnancy that is medically verified and that is shown by medical documentation to be at risk and to render the woman unable to participate in the workforce.

49.148(1m)(bm) (bm) A Wisconsin Works agency may not require a participant under this subsection to participate in any employment positions.

49.148(1m)(c) (c) For purposes of the time limits under ss. 49.145 (2) (n) and 49.147 (3) (c), (4) (b), and (5) (b) 2., all of the following apply:

49.148(1m)(c)1. 1. Receipt of a grant under this subsection by a participant under par. (a) 1. does not constitute participation in a Wisconsin Works employment position if the child is born to the participant not more than 10 months after the date that the participant was first determined to be eligible for assistance under s. 49.19 or for a Wisconsin Works employment position.

49.148(1m)(c)2. 2. Receipt of a grant under this subsection by a participant under par. (a) 1. constitutes participation in a Wisconsin Works employment position if the child is born to the participant more than 10 months after the date that the participant was first determined to be eligible for assistance under s. 49.19 or for a Wisconsin Works employment position unless the child was conceived as a result of a sexual assault in violation of s. 940.225 (1), (2), or (3) in which the mother did not indicate a freely given agreement to have sexual intercourse or in violation of s. 948.02 or 948.025 or as a result of incest in violation of s. 944.06 or 948.06 and that incest or sexual assault has been reported to a physician and to law enforcement authorities.

49.148(1m)(c)3. 3. Receipt of a grant under this subsection by a participant under par. (a) 2. does not constitute participation in a Wisconsin Works employment position.

49.148(4) (4) Drug testing.

49.148(4)(a)(a) A Wisconsin works agency shall require a participant in a community service job or transitional placement who, after August 22, 1996, was convicted in any state or federal court of a felony that had as an element possession, use or distribution of a controlled substance to submit to a test for use of a controlled substance as a condition of continued eligibility. If the test results are positive, the Wisconsin works agency shall decrease the presanction benefit amount for that participant by not more than 15% for not fewer than 12 months, or for the remainder of the participant's period of participation in a community service job or transitional placement, if less than 12 months. If, at the end of 12 months, the individual is still a participant in a community service job or transitional placement and submits to another test for use of a controlled substance and if the results of the test are negative, the Wisconsin works agency shall discontinue the reduction under this paragraph.

49.148(4)(b) (b) The Wisconsin Works agency may require an individual who tests positive for use of a controlled substance under par. (a) to participate in a drug abuse evaluation, assessment, and treatment program as part of the participation requirement under s. 49.147 (4) (as) or (5) (bs).

49.148(4)(c) (c) Paragraph (a) does not apply if the participant was convicted more than 5 years prior to the date on which the participant applied for a Wisconsin works employment position.

49.148 History History: 1995 a. 289; 1997 a. 27; 1999 a. 9; 2009 a. 28; 2011 a. 32, 257; 2013 a. 20; s. 13.92 (2) (i).



49.149 Wisconsin works; education and training.

49.149  Wisconsin works; education and training. A Wisconsin works agency shall do all of the following:

49.149(1) (1) Establish a referral relationship with other employment and training programs for participants to make use of varied education and training opportunities available through integrated job centers, as defined by the department by rule.

49.149(3) (3) Encourage employers to make training sites available on the business site for participants.

49.149 History History: 1995 a. 289; 2009 a. 2.



49.15 Wisconsin works; 2-parent families.

49.15  Wisconsin works; 2-parent families.

49.15(1) (1)  Definition. In this section, "other parent" means a parent who is not a participant in a Wisconsin works employment position.

49.15(2) (2) Requirements for nonparticipant parent.

49.15(2)(a)(a) If a participant in a Wisconsin works employment position resides with the other parent of a dependent child with respect to whom the participant is a custodial parent, the other parent shall participate in activities described under sub. (3) if the Wisconsin works group receives federally funded child care assistance on behalf of the dependent child. The other parent shall participate in activities described under sub. (3) for a number of hours per week that is at least equal to the difference between 55 hours and the sum of the number of hours that the participant in the Wisconsin works employment position participates in the Wisconsin works employment position and the number of hours that the participant in the Wisconsin works employment position participates in any activity described in sub. (3) during that week.

49.15(2)(b) (b) Paragraph (a) does not apply if the other parent is disabled, as defined by the department, or is caring for a severely disabled child, as defined by the department.

49.15(3) (3) Prescribed work activities. An individual who is subject to the work requirement under sub. (2) may satisfy the requirement only by participating in any of the following activities:

49.15(3)(a) (a) Unsubsidized employment, as defined in s. 49.147 (1).

49.15(3)(b) (b) Subsidized employment, as defined by the department.

49.15(3)(c) (c) If sufficient private sector employment is not available, work experience, as defined by the department.

49.15(3)(d) (d) On-the-job training, as defined by the department.

49.15(3)(e) (e) A community service program, as defined by the department.

49.15 History History: 1997 a. 27; 1999 a. 32; 2011 a. 257.



49.151 Wisconsin works; sanctions.

49.151  Wisconsin works; sanctions.

49.151(1) (1)  Refusal to participate. A participant who refuses to participate, as determined under guidelines promulgated under s. 49.1515, in any Wisconsin Works employment position component is ineligible to participate in the Wisconsin Works program for 3 months. A participant is also ineligible to participate in the Wisconsin Works program if an individual in the participant's Wisconsin Works group is subject to the work requirement under s. 49.15 (2) and refuses to participate as required. A participant or an individual who is subject to the work requirement under s. 49.15 (2) demonstrates a refusal to participate if any of the following applies:

49.151(1)(a) (a) The participant, or an individual who is in the participant's Wisconsin works group and who is subject to the work requirement under s. 49.15 (2), expresses verbally or in writing to a Wisconsin works agency that he or she refuses to participate.

49.151(1)(b) (b) The participant, or an individual who is in the participant's Wisconsin Works group and who is subject to the work requirement under s. 49.15 (2), fails, without good cause, as determined by the Wisconsin Works agency, to appear for an interview with a prospective employer or, if the participant is in a Wisconsin Works transitional placement, the participant fails to appear for an assigned activity, including an activity under s. 49.147 (5) (b) 1. a. to d., without good cause, as determined by the Wisconsin Works agency.

49.151(1)(c) (c) The participant, or an individual who is in the participant's Wisconsin works group and who is subject to the work requirement under s. 49.15 (2), voluntarily leaves appropriate employment or training without good cause, as determined by the Wisconsin works agency.

49.151(1)(d) (d) The participant, or an individual who is in the participant's Wisconsin works group and who is subject to the work requirement under s. 49.15 (2), loses employment as a result of being discharged for cause.

49.151(1)(e) (e) The participant, or an individual who is in the participant's Wisconsin works group and who is subject to the work requirement under s. 49.15 (2), demonstrates through other behavior or action, as specified by the department by rule, that he or she refuses to participate in a Wisconsin works employment position.

49.151(2) (2) Intentional program violations.

49.151(2)(a)(a) If the department, a Wisconsin Works agency, or a county department or agency under contract under s. 49.155 (1m) determines that an individual applying for or receiving benefits under s. 49.138 or ss. 49.141 to 49.161, for the purpose of establishing or maintaining eligibility for those benefits or for the purpose of increasing the value of those benefits, has committed an intentional program violation related to any provision in s. 49.138 or ss. 49.141 to 49.161 or any rule promulgated under those sections, the Wisconsin Works agency, the county department or agency under contract under s. 49.155 (1m), or the department shall deny benefits under s. 49.138 or ss. 49.141 to 49.161 to the individual as follows:

49.151(2)(a)1. 1. For a first intentional program violation, for 6 months.

49.151(2)(a)2. 2. For a 2nd intentional program violation, for one year.

49.151(2)(a)3. 3. For a 3rd intentional program violation, permanently.

49.151(2)(b) (b) An individual who is denied benefits under par. (a) may request a review of the denial following the procedure under s. 49.152 or, if the denial is based upon a violation of s. 49.155, may request a contested case hearing under ch. 227 by filing a request for a hearing with the department within 30 days after the date of the denial.

49.151 History History: 1995 a. 289; 1997 a. 27; 2009 a. 28; 2011 a. 32, 202.



49.1515 Determining nonparticipation.

49.1515  Determining nonparticipation.

49.1515(1) (1)  Guidelines by rule. The department shall by rule specify guidelines for determining when a participant, or individual in the participant's Wisconsin Works group, who engages in a behavior specified in s. 49.151 (1) (a), (b), (c), (d), or (e) is demonstrating a refusal to participate.

49.1515(4) (4) Emergency rules prohibited. Notwithstanding s. 227.24, the department may not promulgate any rules under this section as emergency rules using the procedure under s. 227.24.

49.1515 History History: 2009 a. 28; 2011 a. 32.



49.152 Review of agency decisions.

49.152  Review of agency decisions.

49.152(1) (1)  Petition for review. Any individual whose application for any component of Wisconsin Works is not acted upon by the Wisconsin Works agency with reasonable promptness after the filing of the application, as defined by the department by rule, or is denied in whole or in part, whose benefit is modified or canceled, or who believes that the benefit was calculated incorrectly, that the employment position in which the individual was placed is inappropriate, or that providing case management services under s. 49.147 (2) (am) in lieu of placement in a Wisconsin Works employment position is inappropriate, may petition the Wisconsin Works agency for a review of such action. Review is unavailable if the action by the Wisconsin Works agency occurred more than 45 days prior to submission of the petition for review.

49.152(2) (2) Review.

49.152(2)(a)(a) Upon a timely petition under sub. (1), the Wisconsin works agency shall give the applicant or participant reasonable notice and opportunity for a review. The Wisconsin works agency shall render its decision as soon as possible after the review and shall send by 1st class mail a certified copy of its decision to the last-known address of the applicant or participant. The Wisconsin works agency shall deny a petition for a review or shall refuse to grant relief if the petitioner does any of the following:

49.152(2)(a)1. 1. Withdraws the petition in writing.

49.152(2)(a)2. 2. Abandons the petition. Abandonment occurs if the petitioner fails to appear in person or by representative at a scheduled review without good cause, as defined by the department by rule.

49.152(2)(b) (b) The department may review a decision of a Wisconsin works agency under par. (a) if any of the following occurs:

49.152(2)(b)1. 1. Within 21 days after the date on which the certified copy of the decision of the Wisconsin works agency is mailed, the applicant or participant petitions the department for a review of that decision.

49.152(2)(b)2. 2. The Wisconsin works agency requests the department to review the decision of the Wisconsin works agency.

49.152(2)(c) (c) The department shall review a Wisconsin works agency's decision to deny an application based solely on a determination of financial ineligibility if any of the following occurs:

49.152(2)(c)1. 1. Within 21 days after the date on which the certified copy of the decision of the Wisconsin works agency is mailed, the applicant petitions the department for a review of the decision.

49.152(2)(c)2. 2. The Wisconsin works agency requests the department to review the decision of the Wisconsin works agency.

49.152(2)(d) (d) If the department reviews a decision under par. (b) and upon receipt of a petition or request under par. (c) the department may make any additional investigation that it considers necessary. The department shall render its decision as soon as possible and shall send a certified copy of its decision to the applicant or participant, the county clerk, if appropriate, and the Wisconsin works agency. The decision of the department shall be final, but may be revoked or modified as altered conditions may require. The department shall deny a petition or shall refuse to grant relief if the applicant or participant withdraws the petition in writing.

49.152(3) (3) Remedies.

49.152(3)(a)(a) If, following review under sub. (2), the Wisconsin Works agency or the department determines that an individual whose application for a Wisconsin Works employment position was denied based on eligibility was in fact eligible, or that the individual was placed in an inappropriate Wisconsin Works employment position or inappropriately provided case management services under s. 49.147 (2) (am) in lieu of placement in a Wisconsin Works employment position, the Wisconsin Works agency shall place the individual in the first available Wisconsin Works employment position that is appropriate for that individual, as determined by the Wisconsin Works agency or the department. An individual who is placed in a Wisconsin Works employment position under this paragraph is eligible for the benefit for that position under s. 49.148 beginning on the date on which the individual begins participation under s. 49.147.

49.152(3)(b) (b) If, following review under sub. (2), the Wisconsin works agency or the department determines that a participant's benefit was improperly modified or canceled, or was calculated incorrectly, the Wisconsin works agency shall restore the benefit to the level determined to be appropriate by the Wisconsin works agency or by the department retroactive to the date on which the benefit was first improperly modified or canceled or incorrectly calculated.

49.152 History History: 1995 a. 289; 1997 a. 27; 2011 a. 32.



49.153 Notice before taking certain actions.

49.153  Notice before taking certain actions.

49.153(1) (1)  Written and oral notice. Before taking any action against a participant that would result in a 20 percent or more reduction in the participant's benefits or in termination of the participant's eligibility to participate in Wisconsin Works, a Wisconsin Works agency shall do all of the following:

49.153(1)(a) (a) Provide to the participant written notice of the proposed action and of the reasons for the proposed action.

49.153(1)(c) (c) After providing the notice under par. (a), allow the participant a reasonable time to rectify the deficiency, failure, or other behavior to avoid the proposed action.

49.153(2) (2) Rules. The department shall promulgate rules that establish procedures for the notice under sub. (1) (a) and that define "reasonable time" for the purpose of sub. (1) (c).

49.153 History History: 2005 a. 25; 2009 a. 28, 276; 2011 a. 32.



49.155 Wisconsin Shares; child care subsidy.

49.155  Wisconsin Shares; child care subsidy.

49.155(1) (1)  Definitions. In this section, except as otherwise provided:

49.155(1)(ag) (ag) "Child care provider" means a provider licensed under s. 48.65, certified under s. 48.651 or established or contracted for under s. 120.13 (14).

49.155(1)(ah) (ah) "County department or agency" means a county department under s. 46.215, 46.22, or 46.23, the unit, as defined in s. 49.825 (1) (e), or a Wisconsin Works agency, child care resource and referral agency, or other agency.

49.155(1)(aL) (aL) "Disabled" means physically or mentally incapable of caring for oneself.

49.155(1)(am) (am) "Level I certified family child care provider" means a child care provider certified under s. 48.651 (1) (a).

49.155(1)(b) (b) "Level II certified family child care provider" means a child care provider certified under s. 48.651 (1) (b).

49.155(1)(c) (c) Notwithstanding s. 49.141 (1) (j), "parent" means a custodial parent, guardian, foster parent, legal custodian, or a person acting in the place of a parent.

49.155(1)(d) (d) "Tribal governing body" means an elected governing body of a federally recognized American Indian tribe.

49.155(1d) (1d) Child care certification rules.

49.155(1d)(a)(a) The department shall promulgate rules establishing standards for the certification of child care providers under s. 48.651. The department shall consult with the child abuse and neglect prevention board before promulgating those rules. In establishing the requirements for certification under this paragraph of a child care provider, the department shall include a requirement that all providers and all employees and volunteers of a provider who provide care and supervision for children receive, before the date on which the provider is certified or the employment or volunteer work commences, whichever is applicable, all of the following:

49.155(1d)(a)1. 1. Training in the most current medically accepted methods of preventing sudden infant death syndrome, if the provider, employee, or volunteer provides care and supervision for children under one year of age. The rules shall provide that any training in those methods that a provider, employee, or volunteer has obtained in connection with military service, as defined in s. 111.32 (12g), counts toward satisfying the training requirement under this subdivision, if the provider, employee, or volunteer demonstrates to the satisfaction of the department that the training obtained in that connection is substantially equivalent to the training required under this subdivision.

49.155(1d)(a)2. 2. Training relating to shaken baby syndrome and impacted babies required under s. 253.15 (4) (b) or (c), if the provider, employee, or volunteer provides care and supervision for children under 5 years of age.

49.155(1d)(am) (am) In establishing the requirements for certification as a Level II certified family child care provider, the department may not include any requirement for training for those providers other than the training required under par. (a).

49.155(1d)(b) (b) The department shall promulgate rules to establish quality of care standards for child care providers that are higher than the quality of care standards required for licensure under s. 48.65 or for certification under s. 48.651. The standards established by rules promulgated under this paragraph shall consist of the standards provided for the accreditation of child care centers by the National Association for the Education of Young Children or any other comparable standards that the department may establish, including standards regarding the turnover of child care provider staff and the training and benefits provided for child care provider staff.

49.155(1g) (1g) Child care allocations. Within the limits of the availability of the federal child care and development block grant funds received under 42 USC 9858, the department shall allocate funding in each fiscal year for all of the following:

49.155(1g)(ac) (ac) A child care scholarship and bonus program, in the amount of at least $3,975,000 per fiscal year.

49.155(1g)(bc) (bc) Grants under s. 49.134 (2) for child care resource and referral services, in the amount of at least $1,298,600 per fiscal year.

49.155(1g)(c) (c) Child care licensing activities.

49.155(1g)(d) (d) Grants under s. 49.137 (4m).

49.155(1g)(e) (e) Contracts under s. 49.137 (4) for training and technical assistance.

49.155(1g)(f) (f) The department's share of the costs for the Child Care Information Center operated by the division for libraries and technology in the department of public instruction.

49.155(1g)(g) (g) Contracts and grants to implement the child care quality rating system under s. 48.659.

49.155(1j) (1j) Unanticipated federal funds. If the department receives unanticipated federal child care and development block grant funds under 42 USC 9858 and it proposes to allocate the unanticipated funds so that an allocation limit in sub. (1g) is exceeded, the department shall submit a plan for the proposed allocation to the secretary of administration. If the secretary of administration approves the plan, he or she shall submit it to the joint committee on finance. If the cochairpersons of the committee do not notify the secretary of administration within 14 working days after the date of his or her submittal that the committee has scheduled a meeting for the purpose of reviewing the plan, the department may implement the plan, notwithstanding any allocation limit under sub. (1g). If within 14 working days after the date of the submittal by the secretary of administration the cochairpersons of the committee notify him or her that the committee has scheduled a meeting for the purpose of reviewing the plan, the department may implement the plan, notwithstanding sub. (1g), only with the approval of the committee.

49.155(1m) (1m) Eligibility. Except as provided in s. 49.155 (3g), the department shall contract with a county department or agency to determine the eligibility of individuals residing in a particular geographic region or who are members of a particular Indian tribal unit for child care subsidies under this section. Under this section, an individual may receive a subsidy for child care for a child who has not attained the age of 13 or, if the child is disabled, who has not attained the age of 19, if the individual meets all of the following conditions:

49.155(1m)(a) (a) The individual is a parent of a child who meets the requirement under s. 49.145 (2) (c) and who is under the age of 13 or, if the child is disabled, is under the age of 19; or is a relative who, under s. 48.57 (3m) or (3n) or 48.62, is providing care and maintenance for a child who meets the requirement under s. 49.145 (2) (c) and who is under the age of 13 or, if the child is disabled, is under the age of 19; and child care services for that child are needed in order for the individual to do any of the following:

49.155(1m)(a)1. 1. Meet the school attendance requirement under s. 49.26 (1) (ge).

49.155(1m)(a)1m. 1m. Obtain a high school diploma or participate in a course of study meeting the standards established by the state superintendent of public instruction for the granting of a declaration of equivalency of high school graduation, if the individual is not subject to the school attendance requirement under s. 49.26 (1) (ge) and at least one of the following conditions is met:

49.155(1m)(a)1m.a. a. The individual is 18 or 19 years of age.

49.155(1m)(a)1m.b. b. The individual has not yet attained the age of 18 years and the individual resides with his or her custodial parent or with a kinship care relative under s. 48.57 (3m) or with a long-term kinship care relative under s. 48.57 (3n) or is in a foster home licensed under s. 48.62, a subsidized guardianship home under s. 48.623, a group home, or an independent living arrangement supervised by an adult.

49.155(1m)(a)2. 2. Work in an unsubsidized job, including training provided by an employer during the regular hours of employment.

49.155(1m)(a)3. 3. Work in a Wisconsin works employment position, including participation in job search, orientation and training activities under s. 49.147 (2) (a) and in education or training activities under s. 49.147 (3) (am), (4) (am) or (5) (bm).

49.155(1m)(a)3m. 3m. Participate in a job search or work experience component of the food stamp employment and training program under s. 49.79 (9).

49.155(1m)(a)3r. 3r. Participate in the Transform Milwaukee Jobs program, or the Transitional Jobs program, under s. 49.163.

49.155(1m)(a)4. 4. If the Wisconsin works agency determines that basic education would facilitate the individual's efforts to maintain employment, participate in basic education, including an English as a 2nd language course; literacy tutoring; or a course of study meeting the standards established by the state superintendent of public instruction under s. 115.29 (4) for the granting of a declaration of equivalency of high school graduation. An individual may receive aid under this subdivision for up to 2 years.

49.155(1m)(a)5. 5. Participate in a course of study at a technical college, or participate in educational courses that provide an employment skill, as determined by the department, if the Wisconsin works agency determines that the course or courses would facilitate the individual's efforts to maintain employment. An individual may receive aid under this subdivision for up to 2 years.

49.155(1m)(b) (b) Except as provided in par. (bm), the individual meets the eligibility criteria under all of the following:

49.155(1m)(b)1. 1. Section 49.145 (2) (f) and (g).

49.155(1m)(b)2. 2. Section 49.145 (2) (s).

49.155(1m)(bm) (bm) If the individual is providing care for a child under a court order and is receiving payments on behalf of the child under s. 48.57 (3m) or (3n) or 48.623, or if the individual is a foster parent, and child care is needed for that child, the child meets the requirement under s. 49.145 (2) (c).

49.155(1m)(c) (c)

49.155(1m)(c)1.1. Except as provided in subds. 1g., 1h., 1m., 2., and 3., the gross income of the individual's family is at or below 185% of the poverty line for a family the size of the individual's family or, for an individual who is already receiving a child care subsidy under this section, the gross income of the individual's family is at or below 200% of the poverty line for a family the size of the individual's family. In calculating the gross income of the family, the department or county department or agency determining eligibility shall include court-ordered child or family support payments received by the individual, if those support payments exceed $1,250 per month, and income described under s. 49.145 (3) (b) 1. and 3., except that, in calculating farm and self-employment income, the department or county department or agency determining eligibility shall include the sum of the following:

49.155(1m)(c)1.a. a. Net earnings reported to the Internal Revenue Service.

49.155(1m)(c)1.b. b. Depreciation expenses, personal business and entertainment expenses, personal transportation costs, purchases of capitol equipment and payments on the principal of loans.

49.155(1m)(c)1g. 1g. If the individual is a foster parent of the child or a subsidized guardian or interim caretaker of the child under s. 48.623, the child's biological or adoptive family has a gross income that is at or below 200% of the poverty line. In calculating the gross income of the child's biological or adoptive family, the department or county department or agency determining eligibility shall include court-ordered child or family support payments received by the individual, if those support payments exceed $1,250 per month, and income described under s. 49.145 (3) (b) 1. and 3.

49.155(1m)(c)1h. 1h. If the individual is a relative of the child, is providing care for the child under a court order, and is receiving payments under s. 48.57 (3m) or (3n) on behalf of the child, the child's biological or adoptive family has a gross income that is at or below 200% of the poverty line. In calculating the gross income of the child's biological or adoptive family, the department or county department or agency determining eligibility shall include court-ordered child or family support payments received by the individual, if those support payments exceed $1,250 per month, and income described under s. 49.145 (3) (b) 1. and 3.

49.155(1m)(c)1m. 1m. If the individual was eligible under s. 49.132 (4) (a), 1995 stats., for aid under s. 49.132, 1995 stats., and received aid under s. 49.132, 1995 stats., on September 30, 1997, but lost aid solely because of the application of s. 49.132 (6), 1995 stats., the gross income of the individual's family is at or below 200% of the poverty line for a family the size of the individual's family. This subdivision does not apply to an individual whose family's gross income at any time on or after September 30, 1997, is more than 200% of the poverty line for a family the size of the individual's family.

49.155(1m)(c)2. 2. If the individual was eligible under s. 49.132 (4) (am), 1995 stats., for aid under s. 49.132, 1995 stats., and received aid under s. 49.132, 1995 stats., on or after May 10, 1996, but lost eligibility solely because of increased income, the gross income of the individual's family is at or below 200% of the poverty line for a family the size of the individual's family. This subdivision does not apply to an individual whose family's gross income increased to more than 200% of the poverty line for a family the size of the individual's family.

49.155(1m)(c)3. 3. If the individual was eligible for a child care subsidy under s. 49.191 (2), 1997 stats., on or after May 10, 1996, and received a child care subsidy on or after May 10, 1996, but lost the subsidy solely because of increased income, the gross income of the individual's family is at or below 200% of the poverty line for a family the size of the individual's family. This subdivision does not apply to an individual whose family's gross income increased to more than 200% of the poverty line for a family the size of the individual's family.

49.155(1m)(d) (d) The individual satisfies other eligibility criteria established by the department by rule.

49.155(3) (3) Child care local administration. Except as provided in sub. (3g), the county department or agency with which the department contracts under sub. (1m) to determine eligibility in a particular geographic region or for a particular Indian tribal unit shall administer child care assistance in that geographic region or for that tribal unit. For the administration of child care assistance under this section, the department may require the county department or agency to do all of the following:

49.155(3)(a) (a) Determine an individual's liability for copayments under sub. (5).

49.155(3)(b) (b) Determine and authorize the amount of child care for which an individual may receive a subsidy.

49.155(3)(d) (d) Assist individuals who are eligible for child care subsidies under this section to identify available child care providers and select appropriate child care arrangements.

49.155(3)(e) (e) At intervals, or as otherwise required by the department, review and redetermine the financial and nonfinancial eligibility of individuals receiving child care subsidies under this section.

49.155(3g) (3g) Child care administration in certain counties. In a county having a population of 500,000 or more all of the following apply:

49.155(3g)(a) (a) The department may contract with the Milwaukee County enrollment services unit, as provided in s. 49.825 (2) (b), to do any of the following:

49.155(3g)(a)1. 1. Determine the eligibility of individuals for a child care subsidy under this section.

49.155(3g)(a)2. 2. Determine an individual's liability for copayments under sub. (5).

49.155(3g)(a)3. 3. Determine and authorize the amount of child care for which an individual may receive a subsidy.

49.155(3g)(a)4. 4. At intervals, or as otherwise required by the department, review and redetermine the financial and nonfinancial eligibility of individuals receiving child care subsidies under this section.

49.155(3g)(b) (b) The department may establish a child care provider services unit, as provided in s. 49.826, to perform the provider services functions specified in s. 49.826 (2) (a).

49.155(3m) (3m) Distribution of child care funds.

49.155(3m)(a)(a) The department shall issue benefits directly to individuals who are eligible for subsidies under this section or pay or reimburse child care providers, county departments or agencies, or tribal governing bodies for child care services under this section. The department may also contract with and provide grants to private nonprofit agencies that provide child care for children of migrant workers. The department may pay or reimburse a Wisconsin Works agency for child care that the Wisconsin Works agency provides to the children of Wisconsin Works participants and applicants or that the Wisconsin Works agency arranges to meet immediate, short-term child care needs of participants prior to authorization of a subsidy under sub. (1m).

49.155(3m)(b) (b)

49.155(3m)(b)1.1. Subject to subds. 2. and 3., the department shall, to the extent practicable, allocate funds to a contract entered into under sub. (1m) for the administration of the program under sub. (3) in the same proportion as the geographic region's or Indian tribal unit's proportionate share of all statewide subsidy authorizations and eligibility redeterminations under sub. (3) (e) in the 12-month period before the start of the contract period.

49.155(3m)(b)2. 2. The department shall allocate to each contract at least $20,000 per year for the administrative responsibilities for each geographic region or Indian tribal unit.

49.155(3m)(b)3. 3. If the department renews a contract for a subsequent year, the department shall allocate to the contract not less than 95 percent of the amount allocated to the contract in the previous year, unless the geographic region or Indian tribal unit is not comparable or total funding available for all contracts is lower than the total amount available in the previous year.

49.155(3m)(b)4. 4. Within any contract period, the department may redistribute unexpended contract balances for a county department or agency to another county department or agency that reports expenditures in excess of their original contract total for the period.

49.155(3m)(d) (d)

49.155(3m)(d)1.1. No funds distributed under par. (a) may be used for child care services that are provided for a child by a child care provider who is the parent of the child or who resides with the child.

49.155(3m)(d)2. 2. If a child's parent is a child care provider, no funds distributed under par. (a) may be used for child care services that are provided for the child by another child care provider who is not the child's parent.

49.155(3m)(d)3. 3. Subdivision 1. or 2. does not apply if the child's parent has applied for, and been granted, a waiver of the prohibition under subd. 1. or 2. by the county department or agency or by the department.

49.155(3m)(d)4. 4. The department shall by rule specify the circumstances, or standards for determining the circumstances, under which the department will grant a waiver under subd. 3.

49.155(3m)(e) (e)

49.155(3m)(e)1.1. In this paragraph, "qualifying child" means a child who satisfies both of the following:

49.155(3m)(e)1.a. a. He or she is not a child of an employee of the child care provider.

49.155(3m)(e)1.b. b. He or she does not reside with an employee of the child care provider.

49.155(3m)(e)2. 2. No funds distributed under par. (a) may be used for child care services that are provided for a child by a child care provider who employs either the parent of the child or a person who resides with the child, unless the child care provider is licensed under s. 48.65 and at all times at least 60 percent of the children for whom the child care provider is providing care are qualifying children.

49.155(3m)(e)3. 3. Notwithstanding subd. 2., if a child care provider described in subd. 2. satisfies the requirements for payment under subd. 2. but the percentage of qualifying children for whom the provider is providing care falls below 60 percent, the provider shall have 6 weeks to raise the percentage of qualifying children for whom the provider is providing care to at least 60 percent before payments to the provider are discontinued for child care services provided for a child who is not a qualifying child.

49.155(4) (4) Choice of provider.

49.155(4)(a)(a) An eligible individual shall choose whether the child care will be provided by a child care center licensed under s. 48.65, a Level I certified family child care provider, a Level II certified family child care provider, or a child care program provided or contracted for by a school board under s. 120.13 (14).

49.155(4)(b) (b)

49.155(4)(b)1.1. Except as provided in subd. 2., no eligible individual may benefit personally from any marketing or promotional offerings made by a child care provider to attract clients or increase business.

49.155(4)(b)2. 2. Subdivision 1. does not apply to marketing or promotional offerings that directly benefit an eligible individual's child for whom the child care provider is providing child care services.

49.155(4)(c) (c)

49.155(4)(c)1.1. Notwithstanding par. (a) and subject to subd. 2., an eligible individual may receive a child care subsidy under this section for child care that is provided by an out-of-state provider of child care. Notwithstanding sub. (6), payments for child care services provided by an out-of-state provider under this subdivision shall be based on the maximum rate applicable in the county in which the eligible individual resides or on the out-of-state provider's actual rate, whichever is lower.

49.155(4)(c)2. 2. As a condition of payment under this section for child care services provided to a child of an individual who is eligible for a subsidy under this section, an out-of-state provider is subject to, and shall comply with, the provisions of this section, and rules promulgated under this section, that apply to a child care provider, as determined by the department.

49.155(5) (5) Liability for payment.

49.155(5)(a)(a) An individual receiving a subsidy under this section is liable for the difference, if any, between the cost of the child care provided by the child care provider or providers selected by the individual and the subsidy amount. The department shall specify minimum or estimated copayment amounts based on family size, income level, and other factors, a schedule of which will be available in electronic form on the department's Internet site and in paper form.

49.155(5)(b) (b) An individual who is under the age of 20 and attending high school or participating in a course of study meeting the standards established under s. 115.29 (4) for the granting of a declaration of equivalency to high school graduation may not be determined liable for more than the minimum copayment amount for the type of child care received and the number of children receiving child care.

49.155(6) (6) Child care rates and quality standards.

49.155(6)(a)(a) The department shall establish maximum payment rates for licensed child care services provided under this section. The department shall set the rates so that at least 75% of the number of places for children within the licensed capacity of all child care providers can be purchased by eligible individuals under this section.

49.155(6)(b) (b) The department shall set maximum payment rates for Level I certified family child care providers for services provided to eligible individuals under this section. The maximum rates set under this paragraph may not exceed 75% of the rates established under par. (a).

49.155(6)(c) (c) The department shall set maximum payment rates for Level II certified family child care providers for services provided to eligible individuals under this section. The maximum rates set under this paragraph may not exceed 50% of the rates established under par. (a).

49.155(6)(cm) (cm) The department shall modify child care provider payment rates established under pars. (a) to (c) so that payment rates are lower for providers of after-school child care.

49.155(6)(d) (d) The department may promulgate rules to establish a system of rates or a program of grants for child care providers that meet the higher quality of care standards established by rules promulgated under sub. (1d) (b). If a system of rates is established under this paragraph, the rates under that system shall be higher than the rates established under pars. (a) to (c).

49.155(6)(e) (e)

49.155(6)(e)1.1. In this paragraph, "quality rating plan" means the plan for implementing the child care quality rating system under s. 48.659 submitted by the department under 2009 Wisconsin Act 28, section 9108 (7f).

49.155(6)(e)2. 2. Except as provided in subd. 3., the department may not increase the maximum payment rates for child care providers before June 30, 2013.

49.155(6)(e)3. 3. The department may modify a child care provider's payment rate under subd. 2. on the basis of the provider's quality rating, as described in the quality rating plan, in the following manner:

49.155(6)(e)3.a. a. For a child care provider who receives a 1-star rating, the department shall deny payment.

49.155(6)(e)3.b. b. For a child care provider who receives a 2-star rating, the department may reduce the maximum payment rate by up to 5 percent.

49.155(6)(e)3.c. c. For a child care provider who receives a 3-star rating, the department may pay up to the maximum payment rate.

49.155(6)(e)3.d. d. For a child care provider who receives a 4-star rating, the department may increase the maximum payment rate by up to 10 percent.

49.155(6)(e)3.e. e. For a child care provider who receives a 5-star rating, the department may increase the maximum payment rate for such a child care provider by up to 25 percent.

49.155(6)(e)4. 4. The department may use a severity-index tool, as described in the quality rating plan, to disqualify child care providers who receive a low quality rating, as described in the quality rating plan, from receiving payment under this section.

49.155(6)(e)5. 5. For purposes of modifying payment rates under subd. 3., the department shall assign a child care provider that is accredited from the Council on Accreditation a 4-star rating or 5-star rating, whichever the department determines is appropriate.

49.155(6d) (6d) Cost-saving measures.

49.155(6d)(a)(a) To reduce costs under the program under this section, the department may do any of the following:

49.155(6d)(a)1. 1. Notwithstanding sub. (1m), implement a waiting list for receipt of a child care subsidy under this section, except that a Wisconsin Works program participant may not be placed on any waiting list implemented under this subdivision.

49.155(6d)(a)2. 2. Subject to sub. (5) (b), increase the copayment amount that an individual must pay toward the cost of child care received under this section.

49.155(6d)(a)3. 3. Notwithstanding sub. (6), adjust the amount of payment to child care providers providing child care services under this section.

49.155(6d)(a)4. 4. Notwithstanding sub. (1m), adjust the gross income levels for eligibility for receipt of a child care subsidy under this section.

49.155(6d)(b) (b) If the department intends to take any of the actions under par. (a), the department shall submit to the joint committee on finance a report that sets out its plan for implementing the cost-saving measures.

49.155(6g) (6g) Authorized child care hours.

49.155(6g)(a)(a)

49.155(6g)(a)1.1. In this paragraph, "department" means the department or the county department or agency determining and authorizing the amount of child care for which an individual may receive a subsidy under this section.

49.155(6g)(a)2. 2. Except as provided in subd. 3., the department shall authorize no more than 12 hours of child care per day per child.

49.155(6g)(a)3. 3. The department may authorize more than 12 hours, not exceeding 16 hours, of child care per day for a child whose parent provides written documentation of work or transportation requirements that exceed 12 hours in a day.

49.155(6g)(a)4. 4. If the authorized hours of child care per day for a child will be reduced from more than 12 to 12 or less because the child's parent does not provide the written documentation required under subd. 3., the department shall provide to the child's parent who is receiving the subsidy under this section and to the child's child care provider 4 weeks' notice of the reduction in authorized hours before actually reducing the child's authorized hours.

49.155(6g)(am) (am) If payment to a child care provider is based on authorized hours of child care, the department shall do all of the following with respect to establishing and adjusting the number of authorized hours per child:

49.155(6g)(am)1. 1. The department shall track a child's hourly usage of child care authorizations over a 6-week period.

49.155(6g)(am)2. 2. If the child's hourly usage tracked under subd. 1. is less than 60 percent of the authorized hours of child care, the department shall reduce the authorized hours of child care for the child to 90 percent of the maximum number of hours of child care that the child attended during that 6-week period.

49.155(6g)(am)3. 3. The department shall provide written notice of the proposed adjustment under subd. 2. to the child's parent who is receiving the subsidy under this section, the child's child care provider, and the applicable county department or agency.

49.155(6g)(am)4. 4. The department shall provide a grace period after the number of authorized hours are reduced under subd. 2., during which time the child care subsidy amount paid to the child care provider for the child shall remain the same as before the reduction in authorized hours was made.

49.155(6g)(b) (b) The department shall exclude from a child's hourly usage calculation under par. (am) 2., all of the following:

49.155(6g)(b)1. 1. One week per year of vacation time for the child's child care provider.

49.155(6g)(b)2. 2. One week per year of sick time for the child's child care provider.

49.155(6g)(b)3. 3. Two weeks per year of vacation time for the child's parent who is receiving the subsidy under this section with the child.

49.155(6g)(c) (c) The department shall promulgate rules that specify how the requirements under this subsection will be implemented.

49.155(6m) (6m) Child care provider recordkeeping. With respect to attendance records, a child care provider shall do all of the following:

49.155(6m)(a) (a) Maintain a written record of the daily hours of attendance of each child for whom the provider is providing care under this section, including the actual arrival and departure times for each child.

49.155(6m)(b) (b) Retain the written daily attendance records under par. (a) for each child for at least 3 years after the child's last day of attendance, regardless of whether the child care provider is still receiving or eligible to receive payments under this section.

49.155(7) (7) Refusal of payment to child care providers.

49.155(7)(a)(a)

49.155(7)(a)1.1. If a child care provider is convicted of a serious crime, as defined in s. 48.685 (1) (c) 3m., or if a caregiver specified in s. 48.685 (1) (ag) 1. a. or a nonclient resident, as defined in s. 48.685 (1) (bm), of the child care provider is convicted or adjudicated delinquent for committing a serious crime on or after his or her 12th birthday, the department or the county department under s. 46.215, 46.22, or 46.23 shall refuse to allow payment to the child care provider for any child care provided under this section beginning on the date of the conviction or delinquency adjudication.

49.155(7)(a)2. 2. If a child care provider is the subject of a pending criminal charge alleging that the person has committed a serious crime, as defined in s. 48.685 (1) (c) 3m., or if a caregiver specified in s. 48.685 (1) (ag) 1. a. or a nonclient resident, as defined in s. 48.685 (1) (bm), of the child care provider is the subject of a pending criminal charge or delinquency petition alleging that the person has committed a serious crime on or after his or her 12th birthday, the department or the county department under s. 46.215, 46.22, or 46.23 shall immediately suspend payment to the child care provider for any child care provided under this section until the department obtains information regarding the final disposition of the charge or delinquency petition indicating that the person is not ineligible to receive such a payment.

49.155(7)(b) (b) The department or the county department under s. 46.215, 46.22, or 46.23 may refuse to allow payment to a child care provider for child care provided under this section if any of the following applies to the child care provider or to a caregiver specified in s. 48.685 (1) (ag) 1. a. or nonclient resident, as defined in s. 48.685 (1) (bm), of the child care provider:

49.155(7)(b)1. 1. The person has been convicted of or adjudicated delinquent on or after his or her 12th birthday for committing an offense that is not a serious crime, as defined in s. 48.685 (1) (c) 3m., but the department, county department, agency contracted with under s. 48.651 (2), or school board determines under s. 48.685 (5m) that the offense substantially relates to the care of children or the department or county department determines that the offense substantially relates to the operation of a business.

49.155(7)(b)2. 2. The person is a caregiver specified in s. 48.685 (1) (ag) 1. a. or a nonclient resident, as defined in s. 48.685 (1) (bm), and is the subject of a pending criminal charge that the department, county department, agency contracted with under s. 48.651 (2), or school board determines substantially relates to the care of children.

49.155(7)(b)3. 3. The person has been determined under s. 48.981 to have abused or neglected a child.

49.155(7)(b)4. 4. The department or county department reasonably suspects that the person has violated any provision under the program under this section or any rule promulgated under this section.

49.155(7m) (7m) Penalties.

49.155(7m)(a)(a) The department shall by rule establish policies and procedures permitting the department to do all of the following if a child care provider submits false, misleading, or irregular information to the department or if a child care provider fails to comply with the terms of the program under this section and fails to provide to the satisfaction of the department an explanation for the noncompliance:

49.155(7m)(a)1. 1. Recoup payments made to the child care provider.

49.155(7m)(a)2. 2. Withhold payments to be made to the child care provider.

49.155(7m)(a)3. 3. Impose a forfeiture on the child care provider.

49.155(7m)(b) (b) The penalties under par. (a) may be imposed on any child care provider subject to this section. Any officer, director, or employee of a child care provider that is a corporation, and any member, manager, or employee of a child care provider that is a limited liability company, who holds at least 20 percent of the ownership interest of the corporation or limited liability company and who has control or supervision of or responsibility for operating the child care business, including reporting for and receipt of payments under this section, may be found personally liable for such amounts, including overpayments made under this section, if the business, corporation, or limited liability company is unable to pay such amounts to the department. Ownership interest of a corporation or limited liability company includes ownership or control, directly or indirectly, by legally enforceable means or otherwise, by the individual, by the individual's spouse or child, by the individual's parent if the individual is under age 18, or by a combination of 2 or more of them, and such ownership interest of a parent corporation or limited liability company of which the corporation or limited liability company unable to pay such amounts is a wholly owned subsidiary. The personal liability of the officers, directors, and employees of a corporation and of the members, managers, and employees of a limited liability company as provided in this paragraph is an independent obligation and survives dissolution, reorganization, bankruptcy, receivership, assignment for the benefit of creditors, judicially confirmed extension or composition, or any analogous situation of the corporation or limited liability company.

49.155 History History: 1995 a. 289; 1997 a. 27, s. 1766 to 1775, 1838 to 1857; 1997 a. 41, 105, 237, 252; 1999 a. 9; 2001 a. 16; 2003 a. 33; 2005 a. 25, 165; 2007 a. 20; 2009 a. 28, 76, 77, 185; 2011 a. 32, 120, 158, 202; 2013 a. 20, 113.



49.157 Wisconsin works; transportation assistance.

49.157  Wisconsin works; transportation assistance. A Wisconsin works agency may provide transportation assistance in the manner prescribed by the department. The Wisconsin works agency shall limit any financial assistance granted under this subsection to financial assistance for public transportation if a form of public transportation that meets the needs of the participant is available.

49.157 History History: 1995 a. 289.



49.159 Wisconsin works; noncustodial and minor and other custodial parents.

49.159  Wisconsin works; noncustodial and minor and other custodial parents.

49.159(1) (1)

49.159(1)(a)(a) An individual who would be eligible under s. 49.145 except that the individual is the noncustodial parent of a dependent child is eligible for services and benefits under par. (b) if the individual is subject to a child support order and any of the following applies to the custodial parent of the dependent child:

49.159(1)(a)1. 1. The custodial parent is receiving case management services under s. 49.147 (2) (am).

49.159(1)(a)2. 2. The custodial parent is participating in a Wisconsin Works employment position.

49.159(1)(a)3. 3. The custodial parent is receiving a grant under s. 49.148 (1m).

49.159(1)(a)4. 4. The custodial parent is receiving a subsidy for child care for the dependent child under s. 49.155.

49.159(1)(b) (b) A Wisconsin Works agency may provide to an individual who is eligible under par. (a) any of the following services or benefits:

49.159(1)(b)1. 1. Job search assistance and case management designed to enable the individual to obtain and retain employment.

49.159(1)(b)2. 2. Placement in one job under s. 49.147 (3).

49.159(1)(b)3. 3. A stipend in an amount determined by the Wisconsin Works agency for not more than 4 months. A stipend under this subdivision terminates if the individual is placed in a job under s. 49.147 (3) or obtains unsubsidized employment, as defined in s. 49.147 (1).

49.159(2) (2) Minor custodial parents; financial and employment counseling. A custodial parent who is under the age of 18 is eligible, regardless of that individual's or that individual's parent's income or assets, to meet with a financial and employment planner. The financial and employment planner may provide the individual with information regarding Wisconsin works eligibility, available child care services, employment and financial planning, family planning services, as defined in s. 253.07 (1) (b), community resources, eligibility for food stamps and other food and nutrition programs.

49.159(3) (3) Other custodial parents. A custodial parent in a Wisconsin Works group in which the other custodial parent is a participant in a Wisconsin Works employment position or is receiving case management services under s. 49.147 (2) (am) is eligible for employment training and job search assistance services provided by the Wisconsin Works agency.

49.159(4) (4) Pregnant women. A pregnant woman whose pregnancy is medically verified, who would be eligible under s. 49.145 except that she is not a custodial parent of a dependent child, and who does not satisfy the requirements under s. 49.148 (1m) (a) 2. is eligible for employment training and job search assistance services provided by the Wisconsin Works agency.

49.159 History History: 1995 a. 289; 1997 a. 27; 2009 a. 28; 2011 a. 32; 2013 a. 20.



49.161 Wisconsin works; overpayments.

49.161  Wisconsin works; overpayments.

49.161(1) (1)  Trial employment match program jobs overpayments. Notwithstanding s. 49.96, the department shall recover an overpayment of benefits paid under s. 49.148 (1) (a) from an individual who receives benefits paid under s. 49.148 (1) (a). The value of the benefit liable for recovery under this subsection may not exceed the amount that the department paid in wage subsidies with respect to that participant while the participant was ineligible to participate. The department shall promulgate rules establishing policies and procedures for administrating this subsection.

49.161(2) (2) Community service jobs and transitional placements overpayments. Except as provided in sub. (3), the department shall recover an overpayment of benefits paid under s. 49.148 (1) (b) or (c) from an individual who continues to receive benefits under s. 49.148 (1) (b)and (c) by reducing the amount of the individual's benefit payment by no more than 10%.

49.161(3) (3) Overpayments caused by intentional program violations. If an overpayment under sub. (1) or (2) is the result of an intentional violation of ss. 49.141 to 49.161 or of rules promulgated by the department under those sections, the department shall recover the overpayment by deducting an amount from the benefits received under s. 49.148 (1) (a), (b) or (c), until the overpayment is recovered. The amount to be deducted each month may not exceed the following:

49.161(3)(a) (a) For intentional program violations resulting in an overpayment that is less than $300, 10% of the amount of the monthly benefit payment.

49.161(3)(b) (b) For intentional program violations resulting in an overpayment that is at least $300 but less than $1,000, $75.

49.161(3)(c) (c) For intentional program violations resulting in an overpayment that is at least $1,000 but less than $2,500, $100.

49.161(3)(d) (d) For intentional program violations resulting in an overpayment that is $2,500 or more, $200.

49.161 History History: 1995 a. 289; 1997 a. 27; 1999 a. 9; 2013 a. 20.



49.163 Transform Milwaukee Jobs program and Transitional Jobs program.

49.163  Transform Milwaukee Jobs program and Transitional Jobs program.

49.163(1) (1)  Definitions. In this section:

49.163(1)(am) (am) "Program" means the Transform Milwaukee Jobs program, or the Transitional Jobs program, under this section.

49.163(1)(aw) (aw) "Wisconsin Works" has the meaning given in s. 49.141 (1) (p).

49.163(1)(b) (b) "Wisconsin Works employment position" has the meaning given in s. 49.141 (1) (r).

49.163(2) (2) Eligibility for program.

49.163(2)(a)(a) The department shall establish a Transform Milwaukee Jobs program in Milwaukee County and, if funding is available, may establish a Transitional Jobs program outside of Milwaukee County. To the extent of available funds, the department shall conduct the Transitional Jobs program, if established, in one or more geographic areas in the state that are not in Milwaukee County. In selecting the geographic area or areas in which to conduct the Transitional Jobs program, the department shall give priority to those areas with relatively high rates of unemployment and childhood poverty.

49.163(2)(am) (am) To be eligible to participate in the program, an individual must satisfy all of the following criteria:

49.163(2)(am)1. 1. Be at least 18 years of age.

49.163(2)(am)2. 2. If over 24 years of age, be a biological or adoptive parent of a child under 18 years of age whose parental rights to the child have not been terminated or be a relative and primary caregiver of a child under 18 years of age.

49.163(2)(am)3. 3. Have an annual household income that is below 150 percent of the poverty line.

49.163(2)(am)4. 4. Be unemployed for at least 4 weeks.

49.163(2)(am)5. 5. Be ineligible to receive unemployment insurance benefits.

49.163(2)(am)6. 6. Not be participating in a Wisconsin Works employment position.

49.163(2)(b) (b) For purposes of par. (am) 3., the household income of an individual transitioning from foster care to independent living shall be based on the individual's own income over a period determined by the department and shall not include the household income of the individual's foster parents.

49.163(2)(c) (c) The department may establish additional eligibility criteria consistent with its mission and the funding available.

49.163(3) (3) Program description.

49.163(3)(a)(a) The program under this section shall include all of the following features and requirements:

49.163(3)(a)1. 1. An individual may participate in the program for a maximum of 1,040 hours actually worked.

49.163(3)(a)2. 2. The department shall determine and specify in a contract whether a contractor under sub. (4) or an employer is the individual's employer of record. The employer of record shall pay the individual for hours actually worked at not less than the federal or state minimum wage that applies to the individual.

49.163(3)(a)3. 3. The department may reimburse an employer, or a contractor under sub. (4), that employs an individual participating in the program for a minimum of 20 hours per week at a location in this state for any of the following costs that are attributable to the employment of the individual under the program:

49.163(3)(a)3.a. a. A wage subsidy equal to the amount of wages that the employer or contractor pays to the individual for hours actually worked, not to exceed 40 hours per week at the federal or state minimum wage that applies to the individual.

49.163(3)(a)3.b. b. Federal social security and Medicare taxes.

49.163(3)(a)3.c. c. State and federal unemployment insurance contributions or taxes, if any.

49.163(3)(a)3.d. d. Worker's compensation insurance premiums, if any.

49.163(3)(a)4. 4. An employer, or, subject to the approval of the department, a contractor under sub. (4), that employs an individual participating in the program may pay the individual an amount that exceeds any wage subsidy paid to the employer or contractor by the department under subd. 3. a.

49.163(3)(a)5. 5. The employment of an individual under this section may not do any of the following:

49.163(3)(a)5.a. a. Have the effect of filling a vacancy created by an employer terminating a regular employee or otherwise reducing its work force for the purpose of hiring an individual under this section.

49.163(3)(a)5.b. b. Fill a position when any other person is on layoff or strike from the same or a substantially equivalent job within the same organizational unit.

49.163(3)(a)5.c. c. Fill a position when any other person is engaged in a labor dispute regarding the same or a substantially equivalent job within the same organizational unit.

49.163(3)(b) (b) The department may set priorities for the program consistent with its mission and available funding.

49.163(4) (4) Contract for administration. The department may contract with any person to administer the program under this section, including a Wisconsin Works agency; county department under s. 46.215, 46.22, or 46.23; local workforce development board established under 29 USC 2832; or community action agency under s. 49.265. The department, or the agency or agencies with which the department contracts under this subsection, shall do all of the following:

49.163(4)(a) (a) Determine the eligibility of applicants for the program.

49.163(4)(b) (b) Provide, or identify employers to provide, jobs for individuals transitioning to unsubsidized employment from unemployment, underemployment, limited work history, foster care, or other circumstances identified by the department.

49.163(4)(c) (c) Conduct job orientation activities.

49.163(4)(d) (d) Provide employment services, as specified by the department, for program participants.

49.163(4)(e) (e) Maintain and update participant demographic, eligibility, and employment records in the manner required by the department.

49.163(5) (5) Recovery of overpayments.

49.163(5)(a)(a) The department may recover from any individual participating, or who has participated, in the program under this section any overpayment resulting from a misrepresentation by the individual as to any criterion for eligibility under sub. (2) (am).

49.163(5)(b) (b) The department shall recover from a contractor under sub. (4) any overpayment resulting from the failure of the contractor to comply with the terms of the contract or to meet performance standards established by the department.

49.163(6) (6) Rules not required. Notwithstanding s. 227.10 (1), the department need not promulgate regulations, standards, or policies related to implementing or administering the program under this section as rules under ch. 227.

49.163 History History: 2013 a. 20, 113; s. 13.92 (1) (bm) 2.



49.1635 Wisconsin Trust Account Foundation.

49.1635  Wisconsin Trust Account Foundation.

49.1635(1) (1) To the extent permitted under federal law and subject to sub. (2), from the appropriation under s. 20.437 (2) (md) the department may distribute funds to the Wisconsin Trust Account Foundation in an amount up to the amount received by the foundation from private donations, but not to exceed $100,000 in a fiscal year. Except as provided in sub. (4), funds distributed under this subsection may be used only for the provision of legal services to individuals who are eligible for temporary assistance for needy families under 42 USC 601 et seq. and whose incomes are at or below 200% of the poverty line.

49.1635(2) (2) The department may not distribute funds under sub. (1) until the Wisconsin Trust Account Foundation reports to the department the amount received by the Wisconsin Trust Account Foundation in private donations.

49.1635(3) (3) If the Wisconsin Trust Account Foundation receives funds under sub. (1), it shall do all of the following:

49.1635(3)(a) (a) Develop a separate account for the funds distributed under sub. (1).

49.1635(3)(b) (b) Require each organization to which the Wisconsin Trust Account Foundation distributes funds received under sub. (1) to match 100% of the amount distributed to that organization that is attributable to the funds received by the Wisconsin Trust Account Foundation under sub. (1).

49.1635(3)(c) (c) Annually, prepare a report for distribution to the joint committee on finance that specifies the organizations that received funding under this section.

49.1635(4) (4) Not more than 10% of the total funds received by the Wisconsin Trust Account Foundation may be used for administration.

49.1635 History History: 1999 a. 9; 2003 a. 33; 2007 a. 20.



49.165 Domestic abuse grants.

49.165  Domestic abuse grants.

49.165(1) (1)  Definitions. In this section:

49.165(1)(a) (a) "Domestic abuse" means physical abuse, including a violation of s. 940.225 (1), (2) or (3), or any threat of physical abuse between adult family or adult household members, by a minor family or minor household member against an adult family or adult household member, by an adult against his or her adult former spouse or by an adult against an adult with whom the person has a child in common.

49.165(1)(b) (b) "Family member" means a spouse, a parent, a child or a person related by blood or adoption to another person.

49.165(1)(c) (c) "Household member" means a person currently or formerly residing in a place of abode with another person.

49.165(1)(d) (d) "Organization" means a nonprofit corporation or a public agency that provides or proposes to provide any of the following domestic abuse services:

49.165(1)(d)1. 1. Shelter facilities or private home shelter care.

49.165(1)(d)2. 2. Advocacy and counseling for victims.

49.165(1)(d)3. 3. A 24-hour telephone service.

49.165(1)(d)4. 4. Community education.

49.165(2) (2) Distribution of funds.

49.165(2)(a)(a) The secretary shall make grants from the appropriation accounts under s. 20.437 (1) (cd) and (hh) to organizations for the provision of any of the services specified in sub. (1) (d). Grants may be made to organizations which have provided those domestic abuse services in the past or to organizations which propose to provide those services in the future. No grant may be made to fund services for child or unborn child abuse or abuse of elderly persons.

49.165(2)(b) (b) In reviewing applications for grants, the department shall consider:

49.165(2)(b)1. 1. The need for domestic abuse services in the specific community in which the applicant provides services or proposes to provide services.

49.165(2)(b)2. 2. Coordination of the organization's services with other resources in the community and the state.

49.165(2)(b)3. 3. The need for domestic abuse services in the areas of the state served by each health systems agency, as defined in s. 140.83 (1), 1985 stats.

49.165(2)(b)4. 4. The needs of both urban and rural communities.

49.165(2)(b)5. 5. Maintenance of effort, by a city, village, town or county.

49.165(2)(c) (c) No grant may be made to an organization which provides or will provide shelter facilities unless the department of safety and professional services determines that the physical plant of the facility will not be dangerous to the health or safety of the residents when the facility is in operation. No grant may be given to an organization which provides or will provide shelter facilities or private home shelter care unless the organization ensures that the following services will be provided either by that organization or by another organization, person or agency:

49.165(2)(c)1. 1. A 24-hour telephone service.

49.165(2)(c)2. 2. Temporary housing and food.

49.165(2)(c)3. 3. Advocacy and counseling for victims.

49.165(2)(c)4. 4. Referral and follow-up services.

49.165(2)(c)5. 5. Arrangements for education of school-age children.

49.165(2)(c)6. 6. Emergency transportation to the shelter.

49.165(2)(c)7. 7. Community education.

49.165(2)(d) (d) An organization that receives a grant under this section shall provide matching funds or in-kind contributions that are equal to 25 percent of the amount of the grant. The department shall establish guidelines regarding which contributions qualify as in-kind contributions.

49.165(2)(e) (e) In funding new domestic abuse services, the department shall give preference to services in areas of the state where these services are not otherwise available.

49.165(2)(f) (f) From the appropriations under s. 20.437 (1) (cd) and (hh), the department shall do all of the following:

49.165(2)(f)1. 1. Award $545,000 in grants in fiscal year 1997-98 and $995,000 in grants in each fiscal year thereafter to organizations for domestic abuse services that are targeted to children. In awarding the grants, the department shall use a competitive request-for-proposals process and, to the extent possible, shall ensure that the grants are equally distributed on a statewide basis.

49.165(2)(f)5. 5. Expend $20,700 each fiscal year to contract with a nonstate agency to do all of the following:

49.165(2)(f)5.a. a. Act as liaison among local, state, federal and private housing agencies.

49.165(2)(f)5.b. b. Identify capital resources for housing initiatives.

49.165(2)(f)5.c. c. Coordinate and disseminate information on job training programs.

49.165(2)(f)5.d. d. Circulate information on successful transitional living programs.

49.165(2)(f)6. 6. Expend $69,700 each fiscal year to provide ongoing training and technical assistance to do all of the following:

49.165(2)(f)6.a. a. Educate organizations and advocates for victims of domestic abuse about the judicial system.

49.165(2)(f)6.b. b. Organize pro bono legal services on a regional basis.

49.165(2)(f)7. 7. Award grants in each fiscal year to organizations to enhance support services. Funding may be used for such purposes as case management; children's programming; assisting victims of domestic abuse to find employment; and training in and activities promoting self-sufficiency.

49.165(2)(f)8. 8. Award grants in each fiscal year to organizations for domestic abuse services for individuals who are members of underserved populations, including racial minority group members and individuals with mental illness or developmental disabilities.

49.165(2)(f)9. 9. Award a grant in each fiscal year to the Wisconsin Coalition Against Domestic Violence toward the cost of a staff person to provide assistance in obtaining legal services to domestic abuse victims.

49.165(2)(f)10. 10. Award a grant of $563,500 in each fiscal year to the Refugee Family Strengthening Project for providing domestic abuse services to the refugee population. Funding may be used to hire bilingual staff persons, especially those who speak Hmong.

49.165(2m) (2m) Reporting requirements. Any organization that receives a grant under this section shall report all of the following information to the department by February 15 annually:

49.165(2m)(a) (a) The total expenditures that the organization made on domestic abuse services in the period for which the grant was provided.

49.165(2m)(b) (b) The expenditures specified in par. (a) by general category of domestic abuse services provided.

49.165(2m)(c) (c) The number of persons served in the period for which the grant was provided by general type of domestic abuse service.

49.165(2m)(d) (d) The number of persons who were in need of domestic abuse services in the period for which the grant was provided but who did not receive the domestic abuse services that they needed.

49.165(3) (3) Council on domestic abuse. The council on domestic abuse shall:

49.165(3)(a) (a) Review applications for grants under this section and advise the secretary as to whether the applications should be approved or denied. The council shall consider the criteria under sub. (2) (b) when reviewing the applications.

49.165(3)(b) (b) Advise the secretary and the legislature on matters of domestic abuse policy.

49.165(3)(c) (c) Develop with the judicial conference and provide without cost simplified forms for filing petitions for domestic abuse restraining orders and injunctions under s. 813.12.

49.165(4) (4) List of eligible organizations. The department shall certify to the government accountability board, on a continuous basis, a list containing the name and address of each organization that is eligible to receive grants under sub. (2).

49.165 History History: 1979 c. 111; 1979 c. 355 s. 241; 1981 c. 20 ss. 792c, 792m, 2202 (20) (s); 1983 a. 27 ss. 997m, 998, 2202 (20); 1983 a. 204; 1985 a. 29; 1987 a. 332, 399; 1989 a. 31; 1991 a. 39, 96; 1993 a. 16, 227, 246, 319, 491; 1995 a. 27 ss. 2337 to 2345, 9116 (5); 1997 a. 27, 292; 1999 a. 9, 162; 2005 a. 25, 278; 2007 a. 1; 2007 a. 20 ss. 1181 to 1200; Stats. 2007 s. 49.165; 2011 a. 32; 2013 a. 20.



49.167 Alcohol and other drug abuse treatment grant program.

49.167  Alcohol and other drug abuse treatment grant program.

49.167(1)(1) The department may award grants to counties, tribal governing bodies, and private entities to provide community-based alcohol and other drug abuse treatment programs that are targeted at individuals who have a family income of not more than 200% of the poverty line and who are eligible for temporary assistance for needy families under 42 USC 601 et seq. and that do all of the following:

49.167(1)(a) (a) Meet the special needs of low-income persons with problems resulting from alcohol or other drug abuse.

49.167(1)(b) (b) Emphasize parent education, vocational and housing assistance and coordination with other community programs and with treatment under intensive care.

49.167(2) (2) The department shall do all of the following with respect to any grants awarded under par. (a):

49.167(2)(a) (a) Award the grants in accordance with the department's request-for-proposal procedures.

49.167(2)(b) (b) Ensure that the grants are distributed in both urban and rural communities.

49.167(2)(c) (c) Evaluate the programs under the grants by use of client-outcome measurements that the department develops.

49.167(3) (3) The department shall coordinate the grant program under this section with any similar grant program administered by the department of health services.

49.167 History History: 1999 a. 9; 2003 a. 33; 2007 a. 20 s. 9121 (6) (a).



49.169 Literacy grants.

49.169  Literacy grants.

49.169(2)(2) The department may award grants to qualified applicants for the provision of literacy training to individuals who are eligible for temporary assistance for needy families under 42 USC 601 et seq.

49.169(4) (4) The department, in consultation with the technical college system board, the department of public instruction, and the governor's office, shall develop written criteria to be used to evaluate any grant proposals and to allocate any grants under this section among successful grant applicants.

49.169(5) (5) The department shall require grant recipients to coordinate with the appropriate Wisconsin works agencies to ensure that those participants in Wisconsin works who are served by those Wisconsin works agencies and who need literacy training receive adequate literacy training.

49.169 History History: 1999 a. 9; 2003 a. 33.



49.175 Public assistance and local assistance allocations.

49.175  Public assistance and local assistance allocations.

49.175(1)(1)  Allocation of funds. Except as provided in sub. (2), within the limits of the appropriations under s. 20.437 (2) (a), (cm), (dz), (k), (kx), (L), (mc), (md), (me), and (s), the department shall allocate the following amounts for the following purposes:

49.175(1)(a) (a) Wisconsin Works benefits. For Wisconsin Works benefits, $82,014,000 in fiscal year 2013-14 and $72,696,000 in fiscal year 2014-15.

49.175(1)(b) (b) Wisconsin Works agency contracts; job access loans. For contracts with Wisconsin Works agencies under s. 49.143 and for job access loans under s. 49.147 (6), $57,586,500 in fiscal year 2013-14 and $58,336,500 in fiscal year 2014-15.

49.175(1)(g) (g) State administration of public assistance programs and overpayment collections. For state administration of public assistance programs and the collection of public assistance overpayments, $12,697,100 in fiscal year 2013-14 and $12,812,700 in fiscal year 2014-15.

49.175(1)(h) (h) Public assistance program fraud and error reduction. For activities to reduce fraud under s. 49.197 (1m) and activities to reduce payment errors under s. 49.197 (3), $605,500 in each fiscal year.

49.175(1)(i) (i) Emergency assistance. For emergency assistance under s. 49.138 and for transfer to the department of administration for low-income energy or weatherization assistance programs, $7,500,000 in each fiscal year.

49.175(1)(k) (k) Transform Milwaukee and Transitional Jobs programs. For contract costs under the Transform Milwaukee Jobs program and the Transitional Jobs program under s. 49.163, $3,750,000 in fiscal year 2013-14 and $5,000,000 in fiscal year 2014-15.

49.175(1)(m) (m) Children first. For services under the work experience program for noncustodial parents under s. 49.36, $1,140,000 in each fiscal year.

49.175(1)(p) (p) Direct child care services. For direct child care services under s. 49.155, $271,400,200 in fiscal year 2013-14 and $274,734,000 in fiscal year 2014-15.

49.175(1)(q) (q) Child care state administration and licensing activities. For state administration of child care programs under s. 49.155 and for child care licensing activities, $29,719,000 in fiscal year 2013-14 and $31,799,500 in fiscal year 2014-15.

49.175(1)(qm) (qm) Quality care for quality kids. For the child care quality improvement activities specified in s. 49.155 (1g), $13,095,800 in each fiscal year.

49.175(1)(r) (r) Children of recipients of supplemental security income. For payments made under s. 49.775 for the support of the dependent children of recipients of supplemental security income, $33,688,000 in each fiscal year.

49.175(1)(s) (s) Kinship care and long-term kinship care assistance. For kinship care and long-term kinship care payments under s. 48.57 (3m) (am) and (3n) (am), for assessments to determine eligibility for those payments, and for agreements under s. 48.57 (3t) with the governing bodies of Indian tribes for the administration of the kinship care and long-term kinship care programs within the boundaries of the reservations of those tribes, $20,335,200 in fiscal year 2013-14 and $20,774,400 in fiscal year 2014-15.

49.175(1)(t) (t) Safety and out-of-home placement services. For services provided to ensure the safety of children who the department or a county determines may remain at home if appropriate services are provided, and for services provided to families with children placed in out-of-home care, $7,711,100 in each fiscal year.

49.175(1)(u) (u) Prevention services. For services to prevent child abuse or neglect in counties having a population of 500,000 or more, $1,489,600 in each fiscal year.

49.175(1)(w) (w) Wisconsin Community Services. For a grant to Wisconsin Community Services for the community building workshop facilitator training to provide services that are targeted to individuals in the city of Milwaukee who are eligible for funds under the federal Temporary Assistance for Needy Families block grant program under 42 USC 601 et seq., $400,000 in each fiscal year.

49.175(1)(z) (z) Grants to the Boys and Girls Clubs of America. For grants to the Wisconsin Chapter of the Boys and Girls Clubs of America to fund programs that improve social, academic, and employment skills of youth who are eligible to receive temporary assistance for needy families under 42 USC 601 et seq., focusing on study habits, intensive tutoring in math and English, and exposure to career options and role models, $1,250,000 in fiscal year 2013-14 and $1,100,000 in fiscal year 2014-15. Grants provided under this paragraph may not be used by the grant recipient to replace funding for programs that are being funded, when the grant proceeds are received, with moneys other than those from the appropriations specified in sub. (1) (intro.). The total amount of the grants for fiscal year 2013-14 includes $25,000 for the greater Wisconsin Rapids Area Boys and Girls Club to fund the Cranberry Science, Technology, Engineering, and Mathematics program and, if the program provides $125,000 in matching funds, $125,000 for the Green Bay Boys and Girls Clubs for the BE GREAT: Graduate program, to be used only for activities for which federal Temporary Assistance for Needy Families block grant moneys may be used.

49.175(1)(zh) (zh) Earned income tax credit supplement. For the transfer of moneys from the appropriation account under s. 20.437 (2) (md) to the appropriation account under s. 20.835 (2) (kf) for the earned income tax credit, $62,500,000 in each fiscal year.

49.175(2) (2) Reallocation of funds.

49.175(2)(a)(a) The department may reallocate funds that are allocated under a paragraph under sub. (1) for any purpose specified in a paragraph under sub. (1) if the secretary of administration approves the reallocation.

49.175(2)(c) (c) If the amounts of federal block grant moneys that are required to be credited to the appropriation accounts under s. 20.437 (2) (mc) and (md) are less than the amounts appropriated under s. 20.437 (2) (mc) and (md), the department shall submit a plan to the secretary of administration for reducing the amounts of moneys allocated under sub. (1). If the secretary of administration approves the plan, the amounts of moneys required to be allocated under sub. (1) may be reduced as proposed by the department and the department shall allocate the moneys as specified in the plan.

49.175 History History: 1997 a. 27, 105, 236, 237, 252, 318; 1999 a. 9; 2001 a. 16, 104, 109; 2003 a. 33, 321, 327; 2005 a. 25, 254; 2007 a. 5, 20, 226; 2009 a. 2, 28; 2011 a. 10, 13, 32; 2013 a. 20, 113.



49.19 Aid to families with dependent children.

49.19  Aid to families with dependent children.

49.19(1) (1)

49.19(1)(a)(a) In this section, "dependent child" means a child under the age of 18 or, if the child is a full-time student at a secondary school or its vocational or technical equivalent and is reasonably expected to complete the program before reaching 19, is under the age of 19, who:

49.19(1)(a)1. 1. Has been deprived of parental support or care by reason of the death, continued absence from the home other than absence occasioned solely by reason of the performance of active duty in the uniformed services of the United States, unemployment or incapacity of a parent; and

49.19(1)(a)2. 2.

49.19(1)(a)2.a.a. Is living with a parent; a blood relative, including those of half-blood, and including first cousins, nephews or nieces and persons of preceding generations as denoted by prefixes of grand, great or great-great; a stepfather, stepmother, stepbrother or stepsister; a person who legally adopts the child or is the adoptive parent of the child's parent, a natural or legally adopted child of such person or a relative of an adoptive parent; or a spouse of any person named in this subparagraph even if the marriage is terminated by death or divorce; and is living in a residence maintained by one or more of these relatives as the child's or their own home, or living in a residence maintained by one or more of these relatives as the child's or their own home because the parents of the child have been found unfit to have care and custody of the child; or

49.19(1)(a)2.b. b. Is living in a foster home licensed under s. 48.62 if a license is required under that section, in a foster home located within the boundaries of a federally recognized American Indian reservation in this state and licensed by the tribal governing body of the reservation, in a group home licensed under s. 48.625, or in a residential care center for children and youth licensed under s. 48.60, and has been placed in the foster home, group home, or center by a county department under s. 46.215, 46.22, or 46.23, by the department, by the department of corrections, or by a federally recognized American Indian tribal governing body in this state under an agreement with a county department.

49.19(1)(b) (b) Any individual may apply for aid to families with dependent children and shall have opportunity to do so. Application for aid shall be made on forms prescribed by the department. Any person having knowledge that any child is dependent upon the public for proper support or that the interest of the public requires that such child be granted aid may bring the facts to the notice of an agency administering such aid in the county in which the child resides.

49.19(1)(c) (c)

49.19(1)(c)1.1. "Aid to families with dependent children" means money payments with respect to, or vendor payments as prescribed by the department, or medical care in behalf of or any type of remedial care recognized under subs. (1) to (10) or s. 49.46 or necessary burial expenses as defined in sub. (5) in behalf of a dependent child or dependent children.

49.19(1)(c)2. 2. "Aid to families with dependent children" also includes such aid to meet the needs of the relative with whom any dependent child is living and the spouse of the relative if:

49.19(1)(c)2.a. a. The spouse is living with the relative, the relative is the child's parent and the child is a dependent child by reason of the physical or mental incapacity of a parent; or

49.19(1)(c)2.b. b. The spouse is a convicted offender permitted to live at home but precluded from earning a wage because the spouse is required by a court imposed sentence to perform unpaid public work or unpaid community service.

49.19(1)(c)3. 3. "Aid to families with dependent children" also includes payments made to another individual not a relative enumerated under par. (a), pursuant to federal regulations, if:

49.19(1)(c)3.a. a. The individual has been appointed by a court of competent jurisdiction as a legal representative of the dependent child; or

49.19(1)(c)3.b. b. The individual who may be a caseworker has been designated by the county department under s. 46.215 or 46.22 to receive payment of the aid or cash payments to recipients who are engaged in an approved work relief or training project.

49.19(1)(d) (d) The rate of payment for skilled nursing care provided under this section shall be determined by the county under guidelines established by the department pursuant to s. 49.45 (6m). Payment for limited care shall not exceed 90% of the applicable Title XIX skilled care rate. Payment for personal care shall not exceed 80% of the applicable Title XIX skilled care rate.

49.19(1)(e) (e) In this section, "strike" has the meaning provided in 29 USC 142 (2).

49.19(2) (2)

49.19(2)(a)(a) A home visit may be made at the option of the county to investigate the circumstances of the child before granting aid. The department may, however, require a county to make a home visit for this purpose if the department finds that a need exists. A report upon a home visit shall be made in writing and become a part of the record in the case. Every applicant shall be promptly notified in writing of the disposition of his or her application. Aid shall be furnished with reasonable promptness to any eligible individual.

49.19(2)(am) (am) A county department under s. 46.215, 46.22 or 46.23 may not accept a rent receipt to verify the residence of an applicant for or recipient of aid under this section unless the receipt shows the name, address and home and business telephone numbers of the landlord or the landlord's designee.

49.19(2)(b) (b) Recipients of aid under this section shall, as a condition for continued receipt of the aid, provide accurate monthly reports of any circumstances which may affect their eligibility or the amount of assistance. The department shall promulgate rules selecting categories of recipients who may report less frequently in order to reduce administrative expense and shall specify monthly dates by which reports shall be submitted.

49.19(2)(c) (c) An alien shall provide the department with reports the department requires to determine eligibility and the amount of aid, including reports about the alien's sponsor.

49.19(2)(d) (d) Eligibility for aid to families with dependent children for any month shall be based on estimated income, resources, family size and other similar relevant circumstances during that month. The amount of aid for any month shall be based on income and other relevant circumstances in the first or, at the option of the department, the 2nd month preceding such a month, except that the amount of aid in the first month or, at the option of the department, the first and 2nd months of a period of consecutive months for which aid is payable is based on estimated income and other relevant circumstances in such first month or first and 2nd months. The department may promulgate rules establishing payment and reporting months as needed to administer this paragraph.

49.19(2)(p) (p) Any person who has conveyed, transferred or disposed of any asset that would be included in determining the value of assets under sub. (4) (bm) within 2 years prior to the date of making application, or of redetermination of eligibility, for benefits under this section at less than fair market value shall, unless shown to the contrary, be presumed to have made the transfer, conveyance or disposition in contemplation of receiving benefits under this section and shall be ineligible to receive the benefits thereafter until the uncompensated value of the asset is expended by or on behalf of the person for his or her maintenance needs, including needs for medical care. The department shall promulgate rules for the administration of this paragraph. This paragraph shall apply to the extent permitted under federal law.

49.19(3) (3)

49.19(3)(a)(a) After the investigation and report and a finding of eligibility, aid as defined in sub. (1) shall be granted by the county department under s. 46.215 or 46.22 as the best interest of the child requires. No such aid shall be furnished any person for any period during which that person is receiving supplemental security income or for any month if, on the last day of the month, that person is participating in a strike or to any person who fails to apply for or provide such social security account numbers as required by federal law.

49.19(3)(b) (b) If the county department under s. 46.215 or 46.22 finds a person eligible for aid under this section, that county department shall, on a form to be prescribed by the department, direct the payment of such aid by order upon the secretary of administration. Payment of aid shall be made monthly, based on a calendar month or fiscal month as defined by the department; except that the director of the county department may, in his or her discretion for the purpose of protecting the public, direct that the monthly allowance be paid in accordance with sub. (5) (c).

49.19(4) (4) The aid shall be granted only upon the following conditions:

49.19(4)(a) (a) There must be a dependent child who is living with the person charged with its care and custody and dependent upon the public for proper support. Aid may also be granted for minors other than to those specified, but not for a dependent child 18 years of age or older who is living in a home or institution specified under sub. (1) (a) 2. b.

49.19(4)(b) (b) The person applying for aid has allowed the county department under s. 46.215 or 46.22 15 to 30 days to process his or her application and, if not already a resident of the county, has notified the county department under s. 46.215 or 46.22 of his or her intent to establish residence in the county. The effective date of eligibility for aid to eligible individuals is the date the applicant submits a signed and completed application to the county department under s. 46.215 or 46.22, or the first date on which the applicant meets all of the eligibility criteria, whichever is later.

49.19(4)(bm) (bm) The person applying for aid shall document, to the department's satisfaction, actual income as claimed in the application, and shall reveal all assets. Except as specified in par. (br), aid is available only if the combined equity value of assets does not exceed $1,000. One automobile with an equity value not exceeding $1,500, one home, as specified in par. (e), and, for each person, one burial plot and one burial agreement under s. 445.125 (1) (a) 2. and 3. with a value of not more than $1,500 may not be included when determining the combined equity value of assets. Any amount received under section 32 of the internal revenue code, as defined in s. 71.01 (6), and any payment made by an employer under section 3507 of the internal revenue code, as defined in s. 71.01 (6), may not be included in determining the combined equity value of assets in the month of receipt and the following month.

49.19(4)(br) (br) Aid may be paid for up to 9 months to an otherwise eligible owner of real property other than that specified under par. (bm) and that real property may be excluded as an asset for up to 9 months if all of the following conditions are met:

49.19(4)(br)1. 1. The owner enters into a signed, written agreement with the county department under s. 46.215 or 46.22 that he or she shall make a good faith effort to sell the real property and repay the amount of aid granted during the asset exclusion period up to the amount of net proceeds of the sale of the real property.

49.19(4)(br)2. 2. The net proceeds of the sale of the real property plus the combined equity value of all other countable assets exceed $1,000 on the date of the agreement made under subd. 1.

49.19(4)(bu) (bu)

49.19(4)(bu)1.1. The department shall request a waiver from the secretary of the federal department of health and human services to allow a recipient of aid under this section to accumulate funds in an education and employability account, as described in subd. 2., the first $10,000 in which is not considered against the amount of assets that a recipient is allowed to own under par. (bm). If the waiver is granted, the department shall promulgate rules to implement the waiver and shall implement the waiver beginning no sooner than January 1, 1995. Subdivision 2. does not apply unless the waiver is in effect.

49.19(4)(bu)2. 2. The department may authorize a person to establish an education and employability account at a financial institution, as defined in s. 705.01 (3), after the person is determined to be eligible for aid under this section. The first $10,000 in the account is not considered against the asset limit if the person provides to the county department under s. 46.215, 46.22 or 46.23, at the time of establishing the account and at other times required by the department, a signed statement identifying the financial institution, the account number of the account and the amount in the account. Interest earned on the account and retained in the account is not considered income under this section. Money withdrawn from the education and employability account will be considered income in the month that it is withdrawn unless it is used for one of the following purposes:

49.19(4)(bu)2.a. a. The recipient's own education or training or the education or training of his or her child.

49.19(4)(bu)2.b. b. Improving the employability of a member of the family.

49.19(4)(bu)2.d. d. Not more than $200 every 12 months for emergency needs, as determined by the county department under s. 46.215, 46.22 or 46.23.

49.19(4)(by) (by) No later than September 1, 1992, the department shall request a waiver from the secretary of the federal department of health and human services under which the equity value of automobiles with a total equity value of not more than $2,500 would not be included when determining the combined equity value of assets under par. (bm). If the waiver is granted, the equity value of automobiles with a total equity value of not more than $2,500 shall not be included when determining the combined equity value of assets under par. (bm), rather than one automobile with an equity value not exceeding $1,500.

49.19(4)(c) (c) The person having the care and custody of the dependent child must be fit and proper to have the child. Aid shall not be denied by the county department under s. 46.215 or 46.22 on the grounds that a person is not fit and proper to have the care and custody of the child until the county department obtains a finding substantiating that fact from a court assigned to exercise jurisdiction under chs. 48 and 938 or other court of competent jurisdiction; but in appropriate cases it is the responsibility of the county department to petition under ch. 48 or refer the case to a proper child protection agency.

49.19(4)(d) (d) Aid may be granted to the mother or stepmother of a dependent child if she is without a husband or if she:

49.19(4)(d)1. 1. Is the wife of a husband who is incapacitated for gainful work by mental or physical disability; or

49.19(4)(d)2. 2. Is the wife of a husband who is incarcerated or who is a convicted offender permitted to live at home but precluded from earning a wage because the husband is required by a court imposed sentence to perform unpaid public work or unpaid community service; or

49.19(4)(d)3. 3. Is the wife of a husband who has been committed to the department pursuant to ch. 975, irrespective of the probable period of such commitment; or

49.19(4)(d)4. 4. Is the wife of a husband who has continuously abandoned or failed to support her, if proceedings have been commenced against the husband under ch. 769; or

49.19(4)(d)5. 5. Has been divorced and is without a husband or legally separated from her husband and is unable through use of the provisions of law to compel her former husband to adequately support the child for whom aid is sought; or

49.19(4)(d)6. 6. Has commenced an action for divorce or legal separation and obtained a temporary order for support under s. 767.225 which order is either insufficient to adequately meet the needs of the child or cannot be enforced through the provisions of law; or

49.19(4)(d)7. 7. Has obtained an order under s. 767.501 from the court to compel support, which order is either insufficient to adequately meet the needs of the child or cannot be enforced through the provisions of law; or

49.19(4)(d)8. 8. Is incapacitated and the county department under s. 46.215 or 46.22 believes she is the proper payee.

49.19(4)(dm) (dm) Aid may be paid to parents of a dependent child if the parents are unable to supply the needs of the child because of the unemployment of the parent, in a home in which both parents live, who earned the most income during the 24-month period immediately preceding the month for which aid is granted and who meets the federal requirements as to past employment and current unemployment. The department shall count up to 4 calendar quarters of full-time attendance at an elementary school, a secondary school, or a vocational or technical training course that satisfies the requirements under 42 USC 607 (d) (1) (B) toward the federal requirement as to past employment. Aid to dependent children of unemployed parents may be granted only if federal aid for this purpose is available to the state. No aid may be granted if the unemployed parent:

49.19(4)(dm)4. 4. Qualifies for unemployment insurance but refuses to apply for or accept unemployment insurance; or

49.19(4)(dm)5. 5. Fails to meet any applicable federal or state work, work registration or training requirement. The department shall promulgate rules listing the applicable requirements under this subdivision.

49.19(4)(e) (e) The ownership of a home and the lands used or operated in connection therewith or, in lieu thereof, a house trailer, if such home or house trailer is used as the person's abode, by a person having the care and custody of any dependent child shall not prevent the granting of aid if the cost of maintenance of said home or house trailer does not exceed the rental which the family would be obliged to pay for living quarters.

49.19(4)(es) (es) In determining eligibility for aid to families with dependent children, all earned and unearned income of the applicant shall be considered, except any amount received under section 32 of the internal revenue code, as defined in s. 71.01 (6), and any payment made by an employer under section 3507 of the internal revenue code, as defined in s. 71.01 (6), and aid received under this section. Eligibility does not exist if the total income considered exceeds 185% of the standard of need or if the total income considered after disregards are applied exceeds the standard of need.

49.19(4)(et) (et) In determining eligibility for aid, the income of a dependent child's stepparent who lives in the same home as the child shall be considered as required under 42 USC 602 (a) (31).

49.19(4)(ez) (ez) If an alien applies for aid, the income and resources of any person or public or private agency which executed an affidavit of support for the alien are deemed unearned income and resources of the alien for a 3-year period after the alien enters the United States, unless the department determines that the public or private agency no longer exists or has become unable to meet the alien's needs. The income and resources of the spouse of the executor, if the executor is an individual, are also deemed unearned income and resources of the alien for a 3-year period after the alien enters the United States, if the spouse is living with the executor. The department may, by rule, specify the method of computing income and resources under this paragraph and may reduce the level of income and resources that are deemed unearned income and resources of the alien, to the extent required by P.L. 97-35, section 2320 (b). This paragraph does not apply if the alien is a dependent child and if the executor or the executor's spouse is the parent of the alien.

49.19(4)(f) (f) Whenever better provisions, public or private, can be made for the care of such dependent child, aid under this section shall cease. Prompt notice shall be given to the appropriate law enforcement officials of the county of the furnishing of aid under this section in respect of a child who has been deserted or abandoned by a parent.

49.19(4)(g) (g)

49.19(4)(g)1.1. If the pregnancy is medically verified, a pregnant woman receiving aid under this section who notifies the county department under s. 46.215 or 46.22 before the 8th month of pregnancy begins shall receive a monthly payment determined under sub. (11) (a) 4. from the first day of the month in which the 8th month of pregnancy begins, in addition to the payment determined according to family size under sub. (11) (a). If the recipient provides notification after the 8th month of pregnancy begins, the woman shall receive the additional monthly payment determined under sub. (11) (a) 4. beginning with the first day of the month following notification.

49.19(4)(g)2. 2. Aid to a pregnant woman who is otherwise eligible but has no children is available from the first day of the month in which the 8th month of pregnancy begins or the date the woman submits a signed and completed application for aid to the county department under s. 46.215 or 46.22, whichever is later, if the pregnancy is medically verified. The pregnant woman has a family size of one for grant determination purposes under sub. (11) (a) and is additionally eligible for a monthly payment determined under sub. (11) (a) 4.

49.19(4)(g)3. 3. Eligibility for the additional monthly payment under this paragraph continues through the month of the child's birth.

49.19(4)(h) (h)

49.19(4)(h)1.1.

49.19(4)(h)1.a.a. As a condition of eligibility for assistance under this section, the person charged with the care and custody of the dependent child or children shall fully cooperate in efforts directed at establishing the paternity of a nonmarital child and obtaining support payments or any other payments or property to which that person and the dependent child or children may have rights. Such cooperation shall be in accordance with federal law, rules and regulations applicable to paternity establishment and collection of support payments.

49.19(4)(h)1.b. b. Except as provided under sub. (5) (a) 1m., when any person applies for or receives aid under this section, any right of the parent or any dependent child to support or maintenance from any other person, including any right to unpaid amounts accrued at the time of application and any right to amounts accruing during the time aid is paid under this section, is assigned to the state. If a minor who is a beneficiary of aid under this section is also the beneficiary of support under a judgment or order that includes support for one or more children not receiving aid under this section, any support payment made under the judgment or order is assigned to the state in the amount that is the proportionate share of the minor receiving aid under this section, except as otherwise ordered by the court on the motion of a party. Amounts assigned to the state under this subd. 1. b. remain assigned to the state until that amount of aid paid that represents the amount due as support or maintenance has been recovered. No amount of support that begins to accrue after aid under this section is discontinued for the recipient may be considered assigned to this state.

49.19(4)(h)1.c. c. Notice of the requirements of this subdivision shall be provided applicants for aid under this section at the time of application.

49.19(4)(h)2. 2. If the person charged with the care and custody of the dependent child or children does not comply with the requirements of subd. 1. a., that person shall be ineligible for assistance under this section. In such instances, aid payments made on behalf of the dependent child or children shall be made in the form of protective payments. If the county department under s. 46.215 or 46.22 has been unsuccessful in finding a person other than the person charged with the care of the dependent child to receive the protective payment on behalf of the child, after performance of a reasonable effort to do so, the county department may make the payment on behalf of the child to the person charged with the care of the dependent child.

49.19(4)(k) (k) The total income of the AFDC group, including any nonrecurring lump sum payment of earned or unearned income and any other income not disregarded, may not exceed the applicable standard of need under sub. (11). If the total income exceeds the standard of need, all members of the AFDC group remain ineligible for the number of months that equals the total income divided by the standard of need.

49.19(4e) (4e)

49.19(4e)(a)(a) If a person applying for aid is under 18 years of age, has never married, and is pregnant or has a dependent child in his or her care, the person is not eligible for aid unless he or she lives in a place maintained by his or her parent, legal guardian, or other adult relative as the parent's, guardian's or other adult relative's own home or lives in a foster home, maternity home, or other supportive living arrangement supervised by an adult.

49.19(4e)(b) (b) Paragraph (a) does not apply in any of the following situations:

49.19(4e)(b)1. 1. The person applying for aid has no parent or legal guardian whose whereabouts are known.

49.19(4e)(b)2. 2. No parent or legal guardian of the person applying for aid allows the person to live in the home of that parent or legal guardian.

49.19(4e)(b)3. 3. The department determines that the physical or emotional health or safety of the person applying for aid or the dependent child would be jeopardized if the person and the dependent child lived with the person's parent or guardian.

49.19(4e)(b)4. 4. The person applying for aid lived apart from his or her parent or legal guardian for at least one year before the birth of any dependent child or before the person applied for aid.

49.19(4e)(b)5. 5. The county department under s. 46.215, 46.22 or 46.23 otherwise determines that there is good cause not to apply par. (a).

49.19(4e)(c) (c) The department shall request a waiver from the secretary of the federal department of health and human services to require, without exception, that a person applying for aid who is under 18 years of age, has never married and is pregnant or has a dependent child in his or her care meet the requirements of par. (a). If a waiver is granted and in effect, par. (b) does not apply.

49.19(4h) (4h) Student loans and grants, including work study funds, are not considered income in determining eligibility for aid under this section or the amount of monthly payments under this section.

49.19(4m) (4m) Aid under this section is unavailable to a family for any month in which the caretaker relative of the dependent child is participating in a strike on the last day of the month. Aid under this section is unavailable to any person for a month in which the person is participating in a strike on the last day of the month.

49.19(5) (5)

49.19(5)(a)(a) The aid shall be sufficient to enable the person having the care and custody of dependent children to care properly for them. The amount granted shall be determined by a budget for the family in which all income shall be considered, except:

49.19(5)(a)1. 1. All earned income of each dependent child included in the grant who is: a full-time student; or a part-time student who is not a full-time employee. For purposes of this subdivision a student is an individual attending a school, college, university or a course of vocational or technical training designed to fit him or her for gainful employment.

49.19(5)(a)1e. 1e. Any amount received under section 32 of the internal revenue code, as defined in s. 71.01 (6), and any payment made by an employer under section 3507 of the internal revenue code, as defined in s. 71.01 (6), to a family receiving aid.

49.19(5)(a)1m. 1m. The first $50 of any money received by the department in a month under an assignment to the state under sub. (4) (h) for a person applying for or receiving aid to families with dependent children that shall be paid to the family applying for or receiving aid.

49.19(5)(a)2. 2. The first $90 shall be disregarded from the earned income of:

49.19(5)(a)2.a. a. Any dependent child or relative applying for or receiving aid.

49.19(5)(a)2.b. b. Any other person living in the same home as the dependent child whose needs are considered in determining the budget.

49.19(5)(a)4. 4. Except as provided under par. (am), after disregarding the amounts specified under subd. 2., $30 of earned income and an amount equal to one-third of the remaining earned income not disregarded, from the earned income of any person specified in subd. 2. These disregards do not apply to:

49.19(5)(a)4.a. a. The earned income of a person who has received the disregards for 4 consecutive months, until the person ceases to receive aid for 12 consecutive months.

49.19(5)(a)4.b. b. Earned income derived from a training or retraining project.

49.19(5)(a)4.c. c. The earned income of a person whose income exceeds the person's need, unless the person has received aid under this section in any of the 4 months preceding the month in which the income exceeds the need.

49.19(5)(a)4m. 4m. Except as provided under par. (am), after the person has received the benefit of the disregards under subd. 4. for 4 consecutive months, a disregard of $30 of earned income shall be available for 8 additional consecutive months. This disregard does not apply to:

49.19(5)(a)4m.a. a. Earned income derived from a training or retraining project.

49.19(5)(a)4m.b. b. The earned income of a person whose income exceeds the person's need, unless the person has received aid under this section in any of the 4 months preceding the month in which the income exceeds the need.

49.19(5)(a)4s. 4s. After disregarding the amounts under subd. 2. and either subd. 4. or par. (am), an amount equal to expenditures and not to exceed $175 per month for each dependent child or incapacitated person, or $200 per month for each child under the age of 2, shall be disregarded from the earned income of any person listed in subd. 2. if:

49.19(5)(a)4s.a. a. The amount is used to provide care for a dependent child or for an incapacitated person who is living in the same home as the dependent child;

49.19(5)(a)4s.b. b. The person receiving care is also receiving aid under this section; and

49.19(5)(a)4s.c. c. The person requires care during the month that aid is received.

49.19(5)(a)5. 5. The disregards specified in subds. 2. to 4s. and par. (am) do not apply to the earned income of any person who violates 45 CFR 233.20 (a) (11) (iii).

49.19(5)(am) (am)

49.19(5)(am)1.1. Except as provided under subd. 1m., instead of the disregards under par. (a) 4. and 4m., after disregarding the amounts specified under par. (a) 2., $30 of earned income and an amount equal to one-sixth of the remaining earned income not disregarded shall be disregarded from the earned income of a person specified in par. (a) 2. These disregards do not apply to:

49.19(5)(am)1.a. a. The earned income of a person who has received the disregards for 12 consecutive months, until the person ceases to receive aid for 12 consecutive months.

49.19(5)(am)1.b. b. Earned income derived from a training or retraining project.

49.19(5)(am)1.c. c. The earned income of a person whose income exceeds the person's need, unless the person has received aid under this section in any of the 4 months preceding the month in which the income exceeds the need.

49.19(5)(am)1m. 1m. If a waiver under subd. 2. is granted, the department may select individuals to whom the disregards under par. (a) 4. and 4m. apply, rather than the disregard under subd. 1., as a control group for all or part of the period during which the waiver is in effect.

49.19(5)(am)2. 2. The department shall request a waiver from the secretary of the federal department of health and human services to permit the application of the earned income disregards in subd. 1. Subdivision 1. does not apply unless a federal waiver is in effect. If a waiver is received, the department shall implement subd. 1. no later than the first day of the 6th month beginning after the waiver is approved.

49.19(5)(as) (as) The department shall request, but may not implement, a waiver from the secretary of the federal department of health and human services to establish an earned income disregard that is equal to the first $200 of earned income plus 50% of the remaining earned income, instead of the amount under par. (a) or (am), and that is not reduced after a specified period. The department shall request the waiver no later than September 1, 1992.

49.19(5)(b) (b) Such family budget shall be based on a standard budget, including the parents or other person who may be found eligible to receive aid under this section.

49.19(5)(c) (c) The aid allowed under this subsection may be given in the form of supplies or commodities or vouchers for the same, in lieu of money, as a type of remedial care authorized under sub. (1) (c), whenever the giving of aid in such form is deemed advisable by the director of the county department under s. 46.215, 46.22 or 46.23 dispensing such aid as a means either of attempting to rehabilitate a particular person having the care and custody of any such children or of preventing the misuse or mismanagement by such person of aid in the form of money payments.

49.19(5)(ce) (ce) At the request of a recipient of aid under this section, the department shall provide the portion of the grant equal to the amount of the recipient's rent to the recipient's landlord in the form of a rent voucher or by an alternative payment method.

49.19(5)(cm) (cm)

49.19(5)(cm)1.1. In this paragraph, "direct payment" means a check which is drawn in favor of the landlord of a recipient of aid under this section.

49.19(5)(cm)2. 2. A direct payment shall be made whenever a recipient of aid under this section has failed to pay rent to the landlord for 2 months or more, unless the failure to pay rent is authorized by law.

49.19(5)(cm)3. 3. If a landlord reports to a county department under s. 46.215, 46.22 or 46.23 that a recipient has failed to pay rent for 2 or more months, the county department shall do all of the following:

49.19(5)(cm)3.a. a. Inform the recipient of the report.

49.19(5)(cm)3.b. b. Investigate the report.

49.19(5)(cm)3.c. c. If it determines that the conditions for issuing a direct payment under subd. 2. are met, inform the recipient of the right to a fair hearing on the issue of whether direct payment of rent should be made and inform the department of health services of its determination.

49.19(5)(cm)3.d. d. If it determines that direct payments should not be made, inform the recipient and the landlord of that determination.

49.19(5)(cm)4. 4. When it has been determined that a direct payment of rent should be made, the department of health services shall issue the recipient's monthly grant in 2 checks, a direct payment for the amount of the rent and a check drawn in favor of the recipient for the balance of the grant amount.

49.19(5)(cm)5. 5. The county department shall review each case in which a direct payment is being made at least once every 12 months and whenever a recipient reports that a condition under subd. 6. for the cessation of direct payments exists.

49.19(5)(cm)6. 6. The county department shall inform the department of health services, and the department of health services shall cease making a direct payment, when the county department determines that any of the following conditions exists:

49.19(5)(cm)6.a. a. A direct payment has been made for 24 consecutive months.

49.19(5)(cm)6.b. b. The recipient has reimbursed the landlord for all back rent owed.

49.19(5)(cm)6.c. c. The recipient has moved and has a different landlord.

49.19(5)(cm)7. 7. The department shall promulgate rules for the administration of this paragraph.

49.19(5)(e) (e) No aid may continue longer than 6 months without reinvestigation, except that the department may provide that in certain cases or groups of cases aid may continue up to 12 months without reinvestigation. The county department under s. 46.215, 46.22 or 46.23 may conduct a reinvestigation of a case whenever there is reason to believe circumstances have changed. The county department shall submit information concerning reinvestigations, at such times and in such form as the department requires.

49.19(5)(f) (f) This subsection does not prohibit such public assistance as may legitimately accrue directly to persons other than the beneficiaries of this section who may reside in the same household.

49.19(6) (6) The county department under s. 46.215, 46.22 or 46.23 may require the child's parent to do such remunerative work as in its judgment can be done without detriment to the parent's health or the neglect of the children or the home; and may prescribe the hours during which the parent may be required to work outside of the home.

49.19(7) (7) The county board shall annually appropriate a sum of money sufficient to carry out the provisions of this section. The county treasurer shall pay out the amounts ordered paid under this section.

49.19(9) (9) If the head of a family is a veteran, as defined in s. 45.01 (12), or a person under s. 45.51 (2) (a) 2., and is hospitalized or institutionalized because of disabilities in a county other than that of his or her residence or settlement at time of admission, aid shall be granted to the dependent children of the veteran by the county wherein the head of the family had his or her residence or settlement at the time of admission so long as he or she remains hospitalized or institutionalized.

49.19(10) (10)

49.19(10)(a)(a) Aid under this section may also be granted to a nonrelative who cares for a child dependent upon the public for proper support in a foster home having a license under s. 48.62, in a foster home located within the boundaries of a federally recognized American Indian reservation in this state and licensed by the tribal governing body of the reservation, or in a group home licensed under s. 48.625, regardless of the cause or prospective period of dependency. The state shall reimburse counties pursuant to the procedure under s. 48.569 (2) and the percentage rate of participation set forth in s. 48.569 (1) (d) for aid granted under this subsection except that if the child does not have legal settlement in the granting county, state reimbursement shall be at 100%. The county department under s. 46.215 or 46.22 shall determine the legal settlement of the child. A child under one year of age shall be eligible for aid under this subsection irrespective of any other residence requirement for eligibility within this section.

49.19(10)(b) (b) Aid under this section may also be granted on behalf of a child in the legal custody of a county department under s. 46.215, 46.22 or 46.23 or on behalf of a child who was removed from the home of a relative specified in sub. (1) (a) as a result of a judicial determination that continuance in the home of a relative would be contrary to the child's welfare for any reason when such child is placed in a licensed residential care center for children and youth by the county department. Reimbursement shall be made by the state pursuant to par. (a).

49.19(10)(c) (c) Reimbursement under par. (a) may also be paid to the county when the child is placed in a licensed foster home, group home, or residential care center for children and youth by a licensed child welfare agency or by a federally recognized American Indian tribal governing body in this state or by its designee, if the child is in the legal custody of the county department under s. 46.215, 46.22, or 46.23 or if the child was removed from the home of a relative specified in sub. (1) (a) as a result of a judicial determination that continuance in the home of the relative would be contrary to the child's welfare for any reason and the placement is made under an agreement with the county department.

49.19(10)(d) (d) Aid may also be paid under this section to a licensed foster home, group home, or residential care center for children and youth by the state when the child is in the custody or guardianship of the state, when the child is a ward of an American Indian tribal court in this state and the placement is made under an agreement between the department and the tribal governing body, or when the child was part of the state's direct service case load and was removed from the home of a relative specified in sub. (1) (a) as a result of a judicial determination that continuance in the home of a relative would be contrary to the child's welfare for any reason and the child is placed by the department or the department of corrections.

49.19(10)(e) (e) Notwithstanding pars. (a), (c), and (d), aid under this section may not be granted for placement of a child in a foster home licensed by a federally recognized American Indian tribal governing body, for placement of a child in a foster home or residential care center for children and youth by a tribal governing body or its designee, for the placement of a child who is a ward of a tribal court if the tribal governing body is receiving or is eligible to receive funds from the federal government for that type of placement, or for placement of a child in a group home licensed under s. 48.625.

49.19(11) (11)

49.19(11)(a)(a)

49.19(11)(a)1.1.

49.19(11)(a)1.a.a. Except as provided in subs. (11m) and (11s), monthly payments made under s. 20.437 (2) (dz) and (md) to persons or to families with dependent children shall be based on family size and shall be at 80% of the total of the allowances under subds. 2. and 4. plus the following standards of assistance beginning on September 1, 1987: - See PDF for table

49.19(11)(a)1.c. c. Grants shall vary in 2 areas which shall be groups of counties designated by the department based on variation in shelter cost.

49.19(11)(a)2. 2. A monthly allowance of $25 per person for each additional member in the family above 10 shall be added to the standard of assistance specified under subd. 1. a.

49.19(11)(a)3. 3. In determining family size only those who are eligible for assistance shall be included.

49.19(11)(a)4. 4. In accordance with s. 49.19 (4) (g), a monthly allowance of $71 for each person in the family who qualifies for a payment under s. 49.19 (4) (g) shall be added to the standard of assistance specified under subd. 1. a.

49.19(11)(a)6. 6. All payments that are not whole dollar amounts shall be rounded down to the nearest whole dollar.

49.19(11)(a)7. 7. The department may not make a payment for a month if the amount of the payment would be less than $10.

49.19(11g) (11g) When the department submits a copy of the reevaluation of the need standard and payment standard under sub. (11) (a), as required by 42 USC 602 (h), the department shall submit a copy of that reevaluation to the chief clerk of each house of the legislature for distribution to the legislature in the manner provided under s. 13.172 (3).

49.19(11m) (11m)

49.19(11m)(a)(a) The department shall apply to the secretary of the federal department of health and human services for approval of a demonstration project under which the department provides a person eligible for aid under this section who is described in par. (am) with monthly payments, for the first 6 months that he or she lives in this state, calculated on the basis of the aid to families with dependent children benefit level in the state in which the family most recently resided for one month or longer. The department shall promulgate a rule establishing the methods and identifying the factors that the department will use to determine the aid to families with dependent children benefit that will be paid under the demonstration project according to family size and state of former residence. The rule shall also establish the initial benefit table to be used in determining benefits under the demonstration project. The department shall publish annual changes to this benefit table in the Wisconsin administrative register. The department shall base the benefit for a family on the aid to families with dependent children benefit available to a typical family of the same size in the other state, taking into account all factors that may affect the amount of the benefit. If a family moves from a state that allows a family to keep a different amount of income without reducing benefits than a family would be allowed to keep in this state, the department shall allow the family to keep a similar amount of income without reducing benefits.

49.19(11m)(am) (am) Under the demonstration project, a person is subject to receiving the payments under par. (a) if he or she has not previously resided in this state for at least 6 consecutive months and either:

49.19(11m)(am)1. 1. Applies for benefits more than 90 days but fewer than 180 days after moving to this state and is unable to demonstrate to the satisfaction of the county department of social services or human services that he or she was employed for at least 13 weeks after moving to this state; or

49.19(11m)(am)2. 2. Applies for benefits within 90 days after moving to this state.

49.19(11m)(b) (b) If approval under par. (a) is granted and if the supreme court determines, within 9 months after the department notifies the attorney general that the approval has been granted, that the demonstration project does not violate either the state constitution or the U.S. constitution or the supreme court does not make a decision on the constitutionality of the demonstration project within that time, the department shall implement the demonstration project. The department may conduct the demonstration project for a period not to exceed 36 months. The department may not start the demonstration project before a computerized system for determining the amount of benefits payable to recipients under the demonstration project is complete.

49.19(11m)(c) (c) Subject to pars. (b) and (d), the department shall conduct the demonstration project in Kenosha County, Milwaukee County, Racine County and up to 3 other counties. If the department does not initially select Rock County as one of the other counties and if one of the counties specified in this paragraph or initially selected by the department enacts an ordinance or adopts a resolution under par. (d), the department shall give Rock County priority for consideration as a replacement county.

49.19(11m)(d) (d) The department may not conduct the demonstration project in a county if the county enacts an ordinance or adopts a resolution objecting to participating in the demonstration project.

49.19(11s) (11s)

49.19(11s)(a)(a) The department shall conduct a demonstration project under this subsection pursuant to a waiver from the secretary of the federal department of health and human services beginning on January 1, 1996. To the extent permitted in the waiver, the department may apply pars. (b) to (d) to all recipients of aid under this section or to a test group of recipients of aid under this section determined by the department. Paragraphs (b) to (d) do not apply to persons who are subject to s. 49.25, 1997 stats., and shall apply only while a waiver under this paragraph is in effect and only with respect to recipients covered by the waiver.

49.19(11s)(b) (b) In determining the payment amount under sub. (11) (a), a child born into a family more than 10 months after the date that the family was first determined to be eligible for assistance under this section shall not be considered in determining family size unless at least one of the following conditions is met:

49.19(11s)(b)1. 1. The family did not receive benefits under this section for a period of at least 6 months, other than as a result of sanctions, and the child was born during that period or not more than 10 months after the family resumed receiving benefits under this section after that period.

49.19(11s)(b)2. 2. The child was conceived as a result of a sexual assault in violation of s. 940.225 (1), (2) or (3) in which the mother did not indicate a freely given agreement to have sexual intercourse or of incest in violation of s. 944.06 or 948.06 and that incest or sexual assault has been reported to a physician and to law enforcement authorities.

49.19(11s)(b)3. 3. The child's mother is a dependent child at the time of the child's birth and the child is born as a result of the mother's first pregnancy that resulted in a live birth.

49.19(11s)(b)4. 4. The child does not reside with his or her biological mother or father.

49.19(11s)(b)5. 5. The family or child meets the criteria for an exemption from the application of this paragraph under a rule promulgated by the department.

49.19(11s)(c) (c) The department shall inform all applicants for aid under this section of the limitation under par. (b) at the time of application.

49.19(11s)(d) (d) From the appropriation under s. 20.437 (2) (a), the department may award grants to county departments under ss. 46.215, 46.22 and 46.23 for providing education services relating to family planning, as defined in s. 253.07 (1) (a), to persons who are subject to par. (b).

49.19(13) (13) When a county department under s. 46.215, 46.22 or 46.23 proposes to terminate, discontinue, suspend or reduce assistance to a recipient under this section such county department shall provide at least the minimum notice required under 42 USC 601 to 613.

49.19(14) (14)

49.19(14)(a)(a) If any check or draft drawn and issued for payment of aid under this section is lost, stolen or destroyed, the department shall request a replacement as provided under s. 20.912 (5).

49.19(14)(b) (b) If the secretary of administration is unable to issue a replacement check or draft requested under par. (a) because the original has been paid, the department shall promptly authorize the issuance of a replacement check or draft. If the secretary of administration recovers the amount of the original check or draft that amount shall be returned to the department. If the secretary of administration is unable to obtain recovery, the department may pursue recovery.

49.19(15) (15) By January 1, 1990, the department shall apply for approval of a demonstration project under 42 USC 1315 (d) (1) (A) which would test and evaluate the elimination, on a statewide basis, of the limit on the number of hours a parent may work and still be considered unemployed for purposes of eligibility for aid under this section. If the application is approved, the department shall inform the joint committee on finance. The department may implement the demonstration project only if the joint committee on finance approves the demonstration project.

49.19(16) (16) The department shall provide written notice of the penalties under s. 49.29 to each applicant for aid under this section at the time of application and to each person who receives aid under this section on June 18, 1992, at the time of the next redetermination of the person's eligibility.

49.19(17) (17) The department may recover an overpayment of aid under this section from an overpaid family who continues to receive aid by reducing the amount of the family's monthly aid payment by no more than 10% of the maximum monthly payment allowance under sub. (11) for a family of that size.

49.19(19) (19) The department shall request a waiver from the secretary of the federal department of health and human services to allow the department to determine eligibility and payment amounts under this section for a woman entrepreneur who receives a start-up or capital expansion loan through the revolving loan program operated by the women's business initiative corporation without consideration of that loan or of any business income during the start-up period of the woman's business. If the waiver is approved, the department shall implement the waiver.

49.19(19m) (19m) Notwithstanding subs. (1) to (19), no aid may be paid under this section for a child on whose behalf a payment is made under s. 49.775.

49.19(20) (20)

49.19(20)(a)(a) Beginning on January 1, 1999, or beginning on the first day of the 6th month beginning after the date stated in the notice under s. 49.141 (2) (d), 1997 stats., whichever is sooner, no person is eligible to receive benefits under this section and no aid may be granted under this section. No additional notice, other than the enactment of this paragraph, is required to be given under sub. (13) to recipients of aid under this section to terminate their benefits under this paragraph.

49.19(20)(b) (b) Notwithstanding par. (a):

49.19(20)(b)1. 1. If a nonlegally responsible relative is receiving aid under this section on behalf of a dependent child on October 14, 1997, no aid under this section may be paid to the nonlegally responsible relative after December 31, 1997, or the first reinvestigation under sub. (5) (e) occurring after October 14, 1997, whichever is earlier.

49.19(20)(b)2. 2. If a nonlegally responsible relative is not receiving aid under this section on behalf of a dependent child on October 14, 1997, no aid may be paid to the nonlegally responsible relative on or after October 14, 1997.

49.19 History History: 1971 c. 125, 215, 217; 1973 c. 90, 147, 186, 328, 333; 1975 c. 39, 82, 94, 224, 307, 422; 1977 c. 29, 203, 271, 418, 449; 1979 c. 32 s. 92 (4); 1979 c. 34, 206, 221, 352; 1981 c. 1, 20, 93, 314, 317, 391; 1983 a. 27, 161, 192, 245, 310, 430, 447; 1985 a. 29, 120, 176, 281, 332; 1987 a. 27, 307, 399; 1989 a. 31, 107, 122, 359; 1991 a. 39, 178, 269, 313, 315, 316, 322; 1993 a. 16, 99, 326, 395, 437, 446, 481; 1995 a. 12; 1995 a. 27 ss. 2852 to 2871, 9126 (19); 1995 a. 77, 198, 225, 289, 295; 1997 a. 27, 35, 39, 252; 1999 a. 9; 2001 a. 59; 2003 a. 33; 2005 a. 22; 2005 a. 443 s. 265; 2007 a. 20 ss. 1459 to 1463, 9121 (6) (a); 2009 a. 28; 2013 a. 8, 20.

49.19 Annotation An AFDC budget must be computed on the basis of actual income. 60 Atty. Gen. 431.

49.19 Annotation Sub. (6) has not been affected by amendments to the work incentive program, nor does it violate equal protection provisions of the Fourteenth Amendment. 62 Atty. Gen. 120.

49.19 Annotation "Dependent child" under AFDC does not include unborn children. Burns v. Alcala, 420 U.S. 575.

49.19 Annotation Various provisions of sub. (4) (d) are invalid as inconsistent with the Social Security Act. Doe v. Schmidt, 330 F. Supp. 159.

49.19 Annotation Unconstitutional conditions on welfare eligibility. Redlich, 1970 WLR 450.

49.19 Annotation Procedural due process and the welfare recipient: A statistical study of AFDC fair hearings in Wisconsin. Hammer and Hartley, 1978 WLR 145.



49.195 Recovery of aid to families with dependent children and Wisconsin works benefits.

49.195  Recovery of aid to families with dependent children and Wisconsin works benefits.

49.195(1) (1) If any parent at the time of receiving aid under s. 49.19 or a benefit under s. 49.148, 49.155 or 49.157 or at any time thereafter acquires property by gift, inheritance, sale of assets, court judgment or settlement of any damage claim, or by winning a lottery or prize, the county granting such aid, or the Wisconsin works agency granting such a benefit, may sue the parent on behalf of the department to recover the value of that portion of the aid or of the benefit which does not exceed the amount of the property so acquired. The value of the aid or benefit liable for recovery under this section may not include the value of work performed by a member of the family in a community work experience program under s. 46.215 (1) (o), 1991 stats., s. 46.22 (1) (b) 11., 1991 stats., or s. 49.50 (7j) (d), 1991 stats., or in a community work experience component under s. 49.193 (6), 1997 stats. During the life of the parent, the 10-year statute of limitations may be pleaded in defense against any suit for recovery under this section; and if such property is his or her homestead it shall be exempt from execution on the judgment of recovery until his or her death or sale of the property, whichever occurs first. Notwithstanding the foregoing restrictions and limitations, where the aid or benefit recipient is deceased a claim may be filed against any property in his or her estate and the statute of limitations specified in s. 859.02 shall be exclusively applicable. The court may refuse to render judgment or allow the claim in any case where a parent, spouse or child is dependent on the property for support, and the court in rendering judgment shall take into account the current family budget requirement as fixed by the U.S. department of labor for the community or as fixed by the authorities of the community in charge of public assistance. The records of aid or benefits paid kept by the county, by the department or by the Wisconsin works agency are prima facie evidence of the value of the aid or benefits furnished. Liability under this section shall extend to any parent or stepparent whose family receives aid under s. 49.19 or benefits under s. 49.148, 49.155 or 49.157 during the period that he or she is a member of the same household, but his or her liability is limited to such period. This section does not apply to medical and health assistance payments for which recovery is prohibited or restricted by federal law or regulation.

49.195(2) (2) Amounts may be recovered pursuant to this section for aid granted both prior to and after August 31, 1969; and any amounts so recovered shall be paid to the United States, this state and its political subdivisions in the proportion in which they contributed to the payment of the aid granted, in the same manner as amounts recovered for old-age assistance are paid.

49.195(3) (3) A county, tribal governing body, Wisconsin works agency or the department shall determine whether an overpayment has been made under s. 49.19, 49.148, 49.155 or 49.157 and, if so, the amount of the overpayment. The county, tribal governing body, Wisconsin works agency or department shall provide notice of the overpayment to the liable person. The department shall give that person an opportunity for a review following the procedure specified under s. 49.152, if the person received the overpayment under s. 49.141 to 49.161, and for a hearing under ch. 227. Notwithstanding s. 49.96, the department shall promptly recover all overpayments made under s. 49.19, 49.148, 49.155 or 49.157 that have not already been received under s. 49.161 or 49.19 (17) and shall promulgate rules establishing policies and procedures to administer this subsection. The rules shall include notification procedures similar to those established for child support collections.

49.195(3m) (3m)

49.195(3m)(a)(a)

49.195(3m)(a)1.1. If any person fails to pay to the department any amount determined under sub. (3), no review or appeal of that determination is pending and the time for requesting a review or taking an appeal has expired, the department may issue a warrant directed to the clerk of circuit court of any county.

49.195(3m)(a)2. 2. The clerk of circuit court shall enter in the judgment and lien docket the name of the person mentioned in the warrant, the amount for which the warrant is issued and the date on which the clerk entered that information.

49.195(3m)(a)3. 3. A warrant entered under subd. 2. shall be considered in all respects as a final judgment constituting a perfected lien upon the person's right, title and interest in all real and personal property located in the county in which the warrant is entered.

49.195(3m)(a)4. 4. After issuing a warrant, the department may file an execution with the clerk of circuit court for filing with the sheriff of the county, commanding the sheriff to levy upon and sell sufficient real and personal property of the person to pay the amount stated in the warrant in the same manner as upon an execution against property issued upon the judgment of a court of record, and to return the warrant to the department and pay to it the money collected by virtue of the warrant within 90 days after receipt of the warrant. The execution may not command the sheriff to levy upon or sell any property that is exempt from execution under ss. 815.18 (3) and 815.20.

49.195(3m)(b) (b) The clerk of circuit court shall accept, file, and enter each warrant under par. (a) and each satisfaction, release, or withdrawal under par. (d), (e), (g), or (h) in the judgment and lien docket without prepayment of any fee, but the clerk of circuit court shall submit a statement of the proper fee semiannually to the department covering the periods from January 1 to June 30 and July 1 to December 31 unless a different billing period is agreed to between the clerk of circuit court and the department. The department shall pay the fees, but shall add the fees provided by s. 814.61 (5) for entering the warrants to the amount of the warrant and shall collect the fees from the person named in the warrant when satisfaction or release is presented for entry.

49.195(3m)(c) (c) If a warrant that is not satisfied in full is returned, the department may enforce the amount due as if the department had recovered judgment against the person named in the warrant for the same amount.

49.195(3m)(d) (d) When the amount set forth in a warrant and all costs due the department have been paid to it, the department shall issue a satisfaction of the warrant and file it with the clerk of circuit court. The clerk of circuit court shall immediately enter a satisfaction of the judgment on the judgment and lien docket. The department shall send a copy of the satisfaction to the person named in the warrant.

49.195(3m)(e) (e) If the department finds that the interests of the state will not be jeopardized, the department may issue a release of any warrant with respect to any real or personal property upon which the warrant is a lien or cloud upon title. Upon presentation to the clerk and payment of the fee for filing the release, the clerk shall enter the release of record. The release is conclusive that the lien or cloud upon the title of the property covered by the release is extinguished.

49.195(3m)(f) (f) Notwithstanding s. 49.96, at any time after the filing of a warrant, the department may commence and maintain a garnishee action as provided by ch. 812 or may use the remedy of attachment as provided by ch. 811 for actions to enforce a judgment. The place of trial of such an action may be either in Dane County or the county where the debtor resides and may not be changed from the county in which that action is commenced, except upon consent of the parties.

49.195(3m)(g) (g) If the department issues an erroneous warrant, the department shall issue a notice of withdrawal of the warrant to the clerk of circuit court for the county in which the warrant is filed. The clerk shall void the warrant and any resulting liens.

49.195(3m)(h) (h) If the department arranges a payment schedule with the debtor and the debtor complies with the payment schedule, the department may issue a notice of withdrawal of the warrant to the clerk of circuit court for the county in which the warrant is filed. If the department issues a notice of withdrawal of the warrant, the clerk shall void the warrant and the resulting liens.

49.195(3n) (3n)

49.195(3n)(a)(a) In this subsection:

49.195(3n)(a)1. 1. "Debt" means the amount of liability determined under sub. (3).

49.195(3n)(a)2. 2. "Debtor" means an individual who is liable under sub. (3).

49.195(3n)(a)3. 3. "Disposable earnings" means that part of the earnings of any debtor after the deduction from those earnings of any amounts required by law to be withheld, any life, health, dental or similar type of insurance premiums, union dues, any amount necessary to comply with a court order to contribute to the support of minor children, and any levy, wage assignment or garnishment executed prior to the date of a levy under this subsection.

49.195(3n)(a)4. 4. "Federal minimum hourly wage" means that wage prescribed by 29 USC 206 (a) (1).

49.195(3n)(a)5. 5. "Levy" means all powers of distraint and seizure.

49.195(3n)(a)6. 6. "Property" includes all tangible and intangible personal property and rights to such property, including compensation paid or payable for personal services, whether denominated as wages, salary, commission, bonus or otherwise, periodic payments received pursuant to a pension or retirement program, rents, proceeds of insurance and contract payments.

49.195(3n)(b) (b) If any debtor neglects or refuses to pay a debt after the department has made demand for payment, the department may collect that debt and the expenses of the levy by levy upon any property belonging to the debtor. Whenever the value of any property that has been levied upon under this section is not sufficient to satisfy the claim of the department, the department may levy upon any additional property of the person until the debt and expenses of the levy are fully paid.

49.195(3n)(c) (c) Any person in possession of or obligated with respect to property or rights to property that is subject to levy and upon which a levy has been made shall, upon demand of the department, surrender the property or rights or discharge the obligation to the department, except that part of the property or rights which is, at the time of the demand, subject to any prior attachment or execution under any judicial process.

49.195(3n)(d) (d)

49.195(3n)(d)1.1. Any debtor who fails or refuses to surrender any property or rights to property that is subject to levy, upon demand by the department, is subject to proceedings to enforce the amount of the levy.

49.195(3n)(d)2. 2. Any 3rd party who fails to surrender any property or rights to property subject to levy, upon demand of the department, is subject to proceedings to enforce the levy. The 3rd party is not liable to the department under this subdivision for more than 25% of the debt. The department shall serve the levy as provided under par. (m) on any 3rd party who fails to surrender property under this subdivision. Proceedings may not be initiated by the department until 5 days after service of the demand.

49.195(3n)(d)3. 3. When a 3rd party surrenders the property or rights to the property on demand of the department or discharges the obligation to the department for which the levy is made, the 3rd party is discharged from any obligation or liability to the debtor with respect to the property or rights to the property arising from the surrender or payment to the department.

49.195(3n)(e) (e)

49.195(3n)(e)1.1. If the department has levied upon property, any person, other than the debtor who is liable to pay the debt out of which the levy arose, who claims an interest in or lien on that property and claims that that property was wrongfully levied upon may bring a civil action against the state in the circuit court for Dane County. That action may be brought whether or not that property has been surrendered to the department. The court may grant only the relief under subd. 2.

49.195(3n)(e)2. 2. In an action under subd. 1., if a levy would irreparably injure rights to property, the court may enjoin the enforcement of that levy. If the court determines that the property has been wrongfully levied upon, it may grant a judgment for the amount of money obtained by levy.

49.195(3n)(e)3. 3. For purposes of an adjudication under this paragraph, the determination of the debt upon which the interest or lien of the department is based is conclusively presumed to be valid.

49.195(3n)(f) (f) The department shall determine its costs and expenses to be paid in all cases of levy.

49.195(3n)(g) (g)

49.195(3n)(g)1.1. The department shall apply all money obtained under this subsection first against the expenses of the proceedings and then against the liability in respect to which the levy was made and any other liability owed to the department by the debtor.

49.195(3n)(g)2. 2. The department may refund or credit any amount left after the applications under subd. 1., upon submission of a claim for that amount and satisfactory proof of the claim, to the person entitled to that amount.

49.195(3n)(h) (h) The department may release the levy upon all or part of property levied upon to facilitate the collection of the liability or to grant relief from a wrongful levy, but that release does not prevent any later levy.

49.195(3n)(j) (j) If the department determines that property has been wrongfully levied upon, the department may return the property at any time, or may return an amount of money equal to the amount of money levied upon.

49.195(3n)(k) (k) Any person who removes, deposits or conceals or aids in removing, depositing or concealing any property upon which a levy is authorized under this subsection with intent to evade or defeat the assessment or collection of any debt is guilty of a Class H felony and shall be assessed the costs of prosecution.

49.195(3n)(L) (L) If no appeal or other proceeding for review permitted by law is pending and the time for taking an appeal or petitioning for review has expired, the department shall make a demand to the debtor for payment of the debt that is subject to levy and give notice that the department may pursue legal action for collection of the debt against the debtor. The department shall make the demand for payment and give the notice at least 10 days prior to the levy, personally or by any type of mail service that requires a signature of acceptance, at the address of the debtor as it appears on the records of the department. The demand for payment and notice shall include a statement of the amount of the debt, including interest and penalties, and the name of the debtor who is liable for the debt. The debtor's refusal or failure to accept or receive the notice does not prevent the department from making the levy. Notice prior to levy is not required for a subsequent levy on any debt of the same debtor within one year of the date of service of the original levy.

49.195(3n)(m) (m)

49.195(3n)(m)1.1. The department shall serve the levy upon the debtor and 3rd party by personal service or by any type of mail service that requires a signature of acceptance.

49.195(3n)(m)2. 2. Personal service shall be made upon an individual, other than a minor or incapacitated person, by delivering a copy of the levy to the debtor or 3rd party personally; by leaving a copy of the levy at the debtor's dwelling or usual place of abode with some person of suitable age and discretion residing there; by leaving a copy of the levy at the business establishment with an officer or employee of the establishment; or by delivering a copy of the levy to an agent authorized by law to receive service of process.

49.195(3n)(m)3. 3. The department representative who serves the levy shall certify service of process on the notice of levy form and the person served shall acknowledge receipt of the certification by signing and dating it. If service is made by mail, the return receipt is the certificate of service of the levy.

49.195(3n)(m)4. 4. The debtor's or 3rd party's failure to accept or receive service of the levy does not invalidate the levy.

49.195(3n)(n) (n) Within 20 days after the service of the levy upon a 3rd party, the 3rd party shall file an answer with the department stating whether the 3rd party is in possession of or obligated with respect to property or rights to property of the debtor, including a description of the property or the rights to property and the nature and dollar amount of any such obligation.

49.195(3n)(p) (p) A levy is effective from the date on which the levy is first served on the 3rd party until the liability out of which the levy arose is satisfied or until the levy is released, whichever occurs first.

49.195(3n)(q) (q)

49.195(3n)(q)1.1. The debtor is entitled to an exemption from levy of the greater of the following:

49.195(3n)(q)1.a. a. A subsistence allowance of 75% of the debtor's disposable earnings then due and owing.

49.195(3n)(q)1.b. b. An amount equal to 30 times the federal minimum hourly wage for each full week of the debtor's pay period; or, in the case of earnings for a period other than a week, a subsistence allowance computed so that it is equivalent to that amount using a multiple of the federal minimum hourly wage prescribed by the department by rule.

49.195(3n)(q)2. 2. The first $1,000 of an account in a depository institution is exempt from any levy to recover a benefit overpayment.

49.195(3n)(r) (r) No employer may discharge or otherwise discriminate with respect to the terms and conditions of employment against any employee by reason of the fact that his or her earnings have been subject to levy for any one levy or because of compliance with any provision of this subsection. Any person who violates this paragraph is guilty of a Class I felony.

49.195(3n)(s) (s) Any debtor who is subject to a levy proceeding made by the department has the right to appeal the levy proceeding under ch. 227. The appeal is limited to questions of prior payment of the debt that the department is proceeding against and mistaken identity of the debtor. The levy is not stayed pending an appeal in any case where property is secured through the levy.

49.195(3n)(t) (t) Any 3rd party is entitled to a levy fee of $5 for each levy in any case in which property is secured through the levy. If the 3rd party retains the fee, the 3rd party shall increase the levy amount by the amount of the fee and deduct the fee from the proceeds of the levy.

49.195(3p) (3p) The availability of the remedies under subs. (3m) and (3n) does not abridge the right of the department to pursue other remedies.

49.195(3r) (3r) The department may contract with or employ a collection agency or other person to enforce a repayment obligation of a person who is found liable under sub. (3) who is delinquent in making repayments.

49.195(3s) (3s) The department shall specify by rule when requests for reviews, hearings and appeals under this section may be made and the process to be used for the reviews, hearings and appeals. In promulgating the rules, the department shall provide for a hearing or review after a warrant under sub. (3m) has been issued and before the warrant has been executed, before property is levied under sub. (3m) or (3n) and after levied property is seized and before it is sold. The department shall specify by rule the time limit for a request for review or hearing. The department shall also specify by rule a minimum amount that must be due before collection proceedings under this section may be commenced.

49.195(4) (4)

49.195(4)(a)(a) Except as provided in par. (b), any county or governing body of a federally recognized American Indian tribe may retain 15% of benefits distributed under s. 49.19 that are recovered due to the efforts of an employee or officer of the county or tribe.

49.195(4)(b) (b) This subsection does not apply to any of the following:

49.195(4)(b)1. 1. The recovery of benefits that were provided as a result of state, county, or tribal governing body error.

49.195(4)(b)2. 2. The recovery of benefits due to the efforts of an employee or officer of a county having a population of 500,000 or more under the supervision of the department.

49.195 History History: 1977 c. 29; 1981 c. 93, 317; 1983 a. 27; 1985 a. 29; 1985 a. 332 s. 251 (1); 1987 a. 27, 307; 1989 a. 31, 96, 173; 1993 a. 16; 1995 a. 27, 289; 1997 a. 27; 1999 a. 9, 185; 2001 a. 109; 2005 a. 25; 2007 a. 20; 2009 a. 28.

49.195 Annotation The words "both prior to and" in sub. (2) constitute an unconstitutional enactment and are stricken from the statute. Estate of Peterson, 66 Wis. 2d 535, 225 N.W.2d 644 (1975).

49.195 Annotation Recovery may be had only from a parent who immediately received aid. Richland County Department of Social Services, v. McHone, 95 Wis. 2d 108, 288 N.W.2d 879 (Ct. App. 1980).

49.195 Annotation This section does not authorize recovery against a child with a guardianship account if the child never applied for, directly received or made representations to obtain aid. There may be common-law authority for a claim against a guardianship estate. Matter of Guardianship of Kordecki, 95 Wis. 2d 275, 290 N.W.2d 693 (1980).



49.197 Fraud investigation and reduction and error reduction.

49.197  Fraud investigation and reduction and error reduction.

49.197(1m)(1m)  Fraud investigation. From the appropriations under s. 20.437 (2) (dz), (kx), (L), (mc), (md), (me), and (nL), the department shall establish a program to investigate suspected fraudulent activity on the part of recipients of aid to families with dependent children under s. 49.19, on the part of participants in the Wisconsin Works program under ss. 49.141 to 49.161, and, if the department of health services contracts with the department under sub. (5), on the part of recipients of medical assistance under subch. IV, food stamp benefits under the food stamp program under 7 USC 2011 to 2036, supplemental security income payments under s. 49.77, payments for the support of children of supplemental security income recipients under s. 49.775, and health care benefits under the Badger Care health care program under s. 49.665. The department's activities under this subsection may include, but are not limited to, comparisons of information provided to the department by an applicant and information provided by the applicant to other federal, state, and local agencies, development of an advisory welfare investigation prosecution standard, and provision of funds to county departments under ss. 46.215, 46.22, and 46.23 or multicounty consortia, as defined in s. 49.78 (1) (br), and to Wisconsin Works agencies to encourage activities to detect fraud. The department shall cooperate with district attorneys regarding fraud prosecutions.

49.197(2) (2) Incentive program for local fraud detection.

49.197(2)(a)(a) In this subsection:

49.197(2)(a)1. 1. "County department" means a county department under s. 46.22 or 46.23.

49.197(2)(a)2. 2. "Subsidy program" means the child care subsidy program under s. 49.155.

49.197(2)(a)3. 3. "Tribal governing body" means an elected governing body of a federally recognized American Indian tribe.

49.197(2)(b) (b)

49.197(2)(b)1.1. Subject to subd. 2., the department shall by rule establish an incentive program that, using moneys from the allocation under s. 49.175 (1) (p), rewards county departments, Wisconsin Works agencies, and tribal governing bodies that administer the subsidy program for identifying fraud in the subsidy program. The rules shall specify that a county department, Wisconsin Works agency, or tribal governing body shall receive, for identifying fraudulent activity under the subsidy program on the part of a child care provider, an amount equal to the average monthly subsidy payment per child during the prior fiscal year, multiplied by the number of children participating in the subsidy program for whom the provider provides care, multiplied by 1.5 months. A county department, Wisconsin Works agency, or tribal governing body may use payments received under this subsection for any purpose for which moneys under the Temporary Assistance for Needy Families block grant program may be used under federal law.

49.197(2)(b)2. 2. No later than January 1, 2012, the department shall submit its plan for the incentive program to the cochairpersons of the joint committee on finance for review by the committee. If the cochairpersons of the committee do not notify the department that the committee has scheduled a meeting for the purpose of reviewing the proposed plan within 14 working days after the date of the department's submittal, the department shall promulgate the rules for the incentive program in accordance with its proposed plan. If, within 14 working days after the date of the department's submittal, the cochairpersons of the committee notify the department that the committee has scheduled a meeting for the purpose of reviewing the proposed plan, the department may not promulgate the rules for the incentive program unless the committee approves the proposed plan. If the committee modifies and approves the proposed plan, the department may promulgate the rules for the incentive program only as modified by the committee.

49.197(3) (3) State error reduction activities. The department shall conduct activities to reduce payment errors in Wisconsin Works under ss. 49.141 to 49.161 and, if the department of health services contracts with the department under sub. (5), the Medical Assistance program under subch. IV, the food stamp program under 7 USC 2011 to 2036, the supplemental security income payments program under s. 49.77, the program providing payments for the support of children of supplemental security income recipients under s. 49.775, and the Badger Care health care program under s. 49.665.

49.197(4) (4) County and tribal error reduction. If the department of health services contracts with the department under sub. (5), the department shall provide funds from the appropriation under s. 20.437 (2) (kx) to counties, multicounty consortia, as defined in s. 49.78 (1) (br), and governing bodies of federally recognized American Indian tribes administering Medical Assistance under subch. IV, the food stamp program under 7 USC 2011 to 2036, the supplemental security income payments program under s. 49.77, the program providing payments for the support of children of supplemental security income recipients under s. 49.775, and the Badger Care health care program under s. 49.665 to offset administrative costs of reducing payment errors in those programs.

49.197(5) (5) Contracts for medical assistance, food stamps, supplemental security income, and caretaker supplement. Notwithstanding s. 49.845 (1) and (2), the department of health services may contract with the department to investigate suspected fraudulent activity on the part of recipients of medical assistance under subch. IV, food stamp benefits under the food stamp program under 7 USC 2011 to 2036, supplemental security income payments under s. 49.77, payments for the support of children of supplemental security income recipients under s. 49.775, and health care benefits under the Badger Care health care program under s. 49.665 and to conduct activities to reduce payment errors in the Medical Assistance program under subch. IV, the food stamp program under 7 USC 2011 to 2036, the supplemental security income payments program under s. 49.77, the program providing payments for the support of children of supplemental security income recipients under s. 49.775, and the Badger Care health care program under s. 49.665, as provided in this section.

49.197(6) (6) Reporting of suspected fraudulent activity.

49.197(6)(a)(a)

49.197(6)(a)1.1. If any employee of the department, a county, or a tribal governing body reasonably suspects that fraudulent activity as described in sub. (1m) or (2) (b) has occurred or is occurring, the employee shall immediately report the facts and circumstances contributing to that suspicion to the employee's immediate supervisor.

49.197(6)(a)2. 2. An immediate supervisor who receives a report under subd. 1. shall immediately evaluate the report to determine whether there is reason to suspect that the fraudulent activity has occurred or is occurring. If the immediate supervisor determines that there is reason to suspect that the fraudulent activity has occurred or is occurring, the immediate supervisor shall immediately report the facts and circumstances contributing to that suspicion to the unit of the department that is responsible for investigating suspected fraudulent activity under sub. (1m). If the immediate supervisor is an employee of the department or of a county having a population of 145,000 or more, the immediate supervisor shall also immediately report those facts and circumstances to the sheriff.

49.197(6)(a)3. 3. Except as provided in subd. 2., an immediate supervisor who receives a report under subd. 1. shall keep the identity of the reporter confidential. A sheriff or unit of the department that receives a report under subd. 2. shall keep the identity of the employee reporting under subd. 1. and the immediate supervisor reporting under subd. 2. confidential until the sheriff or unit determines that the report merits further investigation. If the sheriff or unit conducts a full investigation, the sheriff or unit shall keep the identity of that employee and immediate supervisor confidential if it is reasonably possible to do so. Any person who fails to report as required in subd. 1. or 2. may be required to forfeit not more than $1,000.

49.197(6)(b) (b) Any person participating in good faith in the making of a report under par. (a) 1. or 2. or in initiating, participating in, or testifying in, any action or proceeding in which fraudulent activity as described in sub. (1m) or (2) (b) is alleged shall have immunity from any liability, civil or criminal, that results by reason of the action. For the purpose of any proceeding, civil or criminal, the good faith of any person reporting under par. (a) 1. or 2. shall be presumed.

49.197(6)(c) (c) The department, a county, a tribal governing body, or an employee of the department, a county, or a tribal governing body may not take disciplinary action against, or threaten to take disciplinary action against, any person because the person in good faith reported any information under par. (a) 1. or 2. or initiated, participated in, or testified in, any action or proceeding in which fraudulent activity described in sub. (1m) or (2) (b) was alleged or because the department, county, tribal governing body, or employee believes that the person in good faith reported any information under par. (a) 1. or 2. or initiated, participated in, or testified in, such an action or proceeding.

49.197(6)(d) (d) Any person who is subjected to disciplinary action, or who is threatened with disciplinary action, in violation of par. (c) may file a complaint with the department of workforce development under s. 106.54 (9). If that department finds that a violation of par. (c) has been committed, that department may take such action under s. 111.39 as will effectuate the purpose of this section. Section 111.322 (2m) applies to a disciplinary action arising in connection with any proceeding under this paragraph.

49.197 History History: 1985 a. 29, 176; 1987 a. 27, 413; 1989 a. 31; 1991 a. 39; 1995 a. 27, 289; 1997 a. 27, 35; 2001 a. 16; 2005 a. 25; 2007 a. 20 ss. 1465 to 1466, 9121 (6) (a); 2009 a. 28, 76; 2011 a. 32.



49.22 Child and spousal support; establishment of paternity; medical liability.

49.22  Child and spousal support; establishment of paternity; medical liability.

49.22(1) (1) There is created a child and spousal support and establishment of paternity and medical support liability program in the department. The purpose of this program is to establish paternity when possible, to establish or modify support obligations, to enforce support obligations owed by parents to their children and maintenance obligations owed to spouses or former spouses with whom the children reside in this state or owed in other states if the support order was issued in this state or owed in other states if the parent, spouse, or former spouse resides in this state, to locate persons who are alleged to have taken their child in violation of s. 948.31 or of similar laws in other states, and to locate and value property of any person having a support duty. To accomplish the objectives of this program and of other assistance programs under this chapter, county and state agencies will cooperate with one another to implement a child and spousal support and paternity establishment and medical support liability program in accordance with state and federal laws, regulations, and rules and to assure proper distribution of benefits of all assistance programs authorized under this chapter.

49.22(2) (2) The department shall constitute the state location service which shall assist in locating parents who have deserted their children and other persons liable for support of dependents or persons who are alleged to have taken their child in violation of s. 948.31 or of similar laws in another state, and in locating and valuing property of any person having a support duty.

49.22(2m) (2m)

49.22(2m)(a)(a) The department may request from any person in this state information it determines appropriate and necessary for the administration of this section, ss. 49.141 to 49.161, 49.19, 49.46, 49.468, 49.47, and 49.471 and programs carrying out the purposes of 7 USC 2011 to 2029. Unless access to the information is prohibited or restricted by law, or unless the person has good cause, as determined by the department in accordance with federal law and regulations, for refusing to cooperate, the person shall make a good faith effort to provide this information within 7 days after receiving a request under this paragraph. Except as provided in subs. (2p) and (2r) and subject to sub. (12), the department or the county child support agency under s. 59.53 (5) may disclose information obtained under this paragraph only in the administration of this section, ss. 49.141 to 49.161, 49.19, 49.46, 49.47, and 49.471 and programs carrying out the purposes of 7 USC 2011 to 2029. Employees of the department or a county child support agency under s. 59.53 (5) are subject to s. 49.83.

49.22(2m)(am) (am) In conjunction with any request for information under par. (a), including a request made by subpoena under par. (b), the department or county child support agency under s. 59.53 (5) shall advise the person of the time by which the information must be provided and of any consequences to the person under par. (d) that may result from a failure to respond or comply with the request.

49.22(2m)(b) (b) The department or county child support agency under s. 59.53 (5) may issue a subpoena, in substantially the form authorized under s. 885.02, to compel the production of financial information and other documentary evidence in the administration of this section, ss. 49.145, 49.19, 49.46, 49.47, and 49.471 and programs carrying out the purposes of 7 USC 2011 to 2029.

49.22(2m)(bc) (bc) A person in this state shall comply with an administrative subpoena that is issued from another state to compel the production of financial information or other documentary evidence for purposes comparable to those specified in par. (b).

49.22(2m)(c) (c) A person is not liable to any person for any of the following:

49.22(2m)(c)1. 1. Allowing access to financial or other records by the department or a county child support agency under s. 59.53 (5) in response to a request under par. (a) or a subpoena described in par. (bc).

49.22(2m)(c)2. 2. Disclosing information from financial or other records to the department or a county child support agency under s. 59.53 (5) in response to a request under par. (a) or a subpoena described in par. (bc).

49.22(2m)(c)3. 3. Any other action taken in good faith to comply with this section or a subpoena described in par. (bc) or to comply with a request for information or access to records from the department or a county child support agency under s. 59.53 (5) in the administration of this section, ss. 49.145, 49.19, 49.46, 49.47, and 49.471 and programs carrying out the purposes of 7 USC 2011 to 2029.

49.22(2m)(d) (d) Any person who fails to respond to or comply with a subpoena described in par. (bc) or a request under par. (a) by the department or a county child support agency under s. 59.53 (5) may be required to pay a forfeiture in an amount determined by the department by rule.

49.22(2p) (2p) Except as provided in sub. (12), the department or a county child support agency under s. 59.53 (5) may disclose to a parent with legal custody of a child, upon the parent's request, the last-known address, and the name and address of the last-known employer, of the child's other parent if that other parent owes a support obligation to the child and is in arrears in the payment of the support.

49.22(2r) (2r) The department or a county child support agency under s. 59.53 (5) may, to the extent permitted under federal law, disclose information obtained under sub. (2m) to the department of revenue for the purposes of locating persons, or the assets of persons, who have failed to file tax returns, who have underreported their taxable income or who are delinquent taxpayers, identifying fraudulent tax returns or providing information for tax-related prosecutions.

49.22(3) (3) The department, acting as a state location service, shall furnish all services under sub. (2) to any similarly appointed agency of another state which by its laws is authorized to furnish such services to this state or its agencies.

49.22(3m) (3m) The department, acting as a state location service, shall furnish services under sub. (2) upon request to the department of health services, a county department under s. 46.215, 46.22 or 46.23 or a child welfare agency that is administering a program operated under 42 USC 620 to 628b or 42 USC 670 to 679a.

49.22(4) (4) Except as provided in this section, no person may use or disclose information obtained by the state location service. Any person violating this subsection may be fined not less than $25 nor more than $500 or imprisoned for not more than one year in the county jail or both.

49.22(6) (6) The department shall establish, pursuant to federal and state laws, rules and regulations, a uniform system of fees for services provided under this section to individuals not receiving aid under s. 48.645, 49.19, 49.47, or 49.471; benefits under s. 49.148, 49.155, or 49.79; foster care maintenance payments under 42 USC 670 to 679a; or kinship care payments under s. 48.57 (3m) or long-term kinship care payments under s. 48.57 (3n). The system of fees may take into account an individual's ability to pay. Any fee paid and collected under this subsection may be retained by the county providing the service except for the fee specified in 42 USC 653 (e) (2) for federal parent locator services.

49.22(7) (7) The department may represent the state in any action to establish paternity or to establish or enforce a support or maintenance obligation. The department may delegate its authority to represent the state in any action to establish paternity or to establish or enforce a support or maintenance obligation under this section to an attorney responsible for support enforcement under s. 59.53 (6) (a) pursuant to a contract entered into under s. 59.53 (5). The department shall ensure that any such contract is for an amount reasonable and necessary to assure quality service. The department may, by such a contract, authorize a county to contract with any attorney, collection agency or other person to collect unpaid child support or maintenance. If a county fails to fully implement the programs under s. 59.53 (5), the department may implement them and may contract with any appropriate person to obtain necessary services. The department shall establish a formula for disbursing funds appropriated under s. 20.437 (2) (md) to carry out a contract under this subsection.

49.22(7g) (7g) The department shall provide all of the following:

49.22(7g)(a) (a) Training to hospital staff members concerning the form that is prescribed by the state registrar under s. 69.15 (3) (b) 3. and concerning the significance and benefits of, and alternatives to, of establishing paternity.

49.22(7g)(b) (b) The written information that is required to be provided to parents under s. 69.14 (1) (cm).

49.22(7m) (7m) The department may contract with or employ a collection agency or other person to enforce a support obligation of a parent who is delinquent in making support payments and may contract with or employ an attorney to appear in an action in state or federal court to enforce such an obligation. To pay for the department's administrative costs of implementing this subsection, the department may charge a fee to counties, use federal matching funds or funds retained by the department under s. 49.24 (2) (c), or use up to 30% of this state's share of a collection made under this subsection on behalf of a recipient of aid to families with dependent children or a recipient of kinship care payments under s. 48.57 (3m) or long-term kinship care payments under s. 48.57 (3n).

49.22(8) (8) The department may charge other states and counties seeking collection of child and spousal support for any administrative costs it incurs in providing services related to interstate child support collections, the federal parent locator service under 42 USC 653, the interception of unemployment compensation under 42 USC 654 or the withholding of state and federal income tax refunds under s. 49.855 and 42 USC 664.

49.22(9) (9) The department shall promulgate rules that provide a standard for courts to use in determining a child support obligation based upon a percentage of the gross income and assets of either or both parents. The rules shall provide for consideration of the income of each parent and the amount of physical placement with each parent in determining a child support obligation in cases in which a child has substantial periods of physical placement with each parent.

49.22(11) (11)

49.22(11)(a)(a) The department shall disclose to a consumer reporting agency, as defined under 45 CFR 303.105 (a), the amount of overdue child support owed by a parent. At least 20 business days before disclosing the information to the consumer reporting agency, the department shall notify the parent and inform the parent of the methods available for contesting the accuracy of the information.

49.22(11)(b) (b) The department shall notify a consumer reporting agency within 30 days if any amounts reported to the consumer reporting agency under par. (a) were erroneous. Within 30 days of notification under this paragraph, the consumer reporting agency shall correct the erroneous amount in its records.

49.22(11)(c) (c) The department shall notify a consumer reporting agency within 30 days if any amounts reported to the consumer reporting agency under par. (a) are paid in full. Within 30 days of notification under this paragraph, the consumer reporting agency shall indicate the payment in full in its records.

49.22(12) (12) The department or a county child support agency under s. 59.53 (5) may not release information to a person about the whereabouts of another person if any of the following applies:

49.22(12)(a) (a) The person seeking the information is subject to a temporary restraining order or injunction under s. 813.12, 813.122, 813.123, 813.125 or 813.127 with respect to the person about whom the information is sought; and the department or county child support agency under s. 59.53 (5) has notice of the temporary restraining order or injunction.

49.22(12)(b) (b) The department or county child support agency under s. 59.53 (5) has reason to believe that releasing the information may result in physical or emotional harm to the person about whom the information is sought.

49.22 History History: 1975 c. 82; 1977 c. 26, 29, 203, 418; 1979 c. 196, 221; 1981 c. 20, 93; 1983 a. 27; 1985 a. 29 ss. 861m to 866, 2390 to 2399; 1987 a. 27; 1987 a. 332 s. 64; 1987 a. 399, 403, 413; 1989 a. 31; 1991 a. 39; 1993 a. 16, 481; 1995 a. 27 ss. 2128m to 2134, 9126 (19), 9130 (4); 1995 a. 77, 187, 201, 225, 289; 1995 a. 404 ss. 39 to 43, 45, 46, 48, 173, 174; Stats. 1995 s. 49.22; 1997 a. 27, 105, 191, 237; 1999 a. 32; 2001 a. 16; 2003 a. 33; 2005 a. 25; 2007 a. 20 ss. 1467 to 1472, 9121 (6) (a).

49.22 Annotation The state may request patient billing records under s. 46.25 (2m) [now 49.22 (2m)], which may be admitted into evidence under the exception to confidentiality under s. 146.82 (2) (a) 3. State v. Allen, 200 Wis. 2d 301, 546 N.W.2d 517 (1996), 95-0792.

49.22 Annotation Information contained in a county paternity case file may be released for purposes of fraud investigation of the public assistance programs specified in s. 49.53 [now s. 49.83]. 80 Atty. Gen. 226.



49.225 Ordering genetic tests.

49.225  Ordering genetic tests.

49.225(1) (1) In this section, "genetic test" has the meaning given in s. 767.001 (1m).

49.225(2) (2)

49.225(2)(a)(a) A county child support agency under s. 59.53 (5) may require, by subpoena in substantially the form authorized under s. 885.02 or by other means, a child, the child's mother and a male alleged, or alleging himself, to be the child's father to submit to genetic tests if there is probable cause to believe that the male had sexual intercourse with the child's mother during a possible time of the child's conception. Probable cause of sexual intercourse during a possible time of conception may be established by a sufficient affidavit of the child's mother or the male alleged, or alleging himself, to be the child's father.

49.225(2)(b) (b) If there is only one male alleged, or alleging himself, to be the father and one or more persons required to submit to genetic tests under par. (a) fail to appear for the scheduled tests, the county child support agency under s. 59.53 (5) may bring an action under s. 767.80 for determining the paternity of the child.

49.225(3) (3) The fees and costs for genetic tests performed on any person required to submit to the tests under sub.(2) (a) shall be paid for by the county except as follows:

49.225(3)(a) (a) The county may seek reimbursement from either the mother or male alleged, or alleging himself, to be the father, or from both, if the test results show that the male is not excluded as the father and that the statistical probability of the male's parentage is 99.0% or higher.

49.225(3)(b) (b) If 2 or more identical series of genetic tests are performed upon the same person, the county child support agency under s. 59.53 (5) shall require the person requesting the 2nd or subsequent series of tests to pay for the tests in advance. If the person requesting the 2nd or subsequent series of tests is indigent, the county shall pay for the tests and may seek reimbursement from the person.

49.225 History History: 1997 a. 191; 2005 a. 443 s. 265.



49.227 Program for publication of delinquent child support obligors.

49.227  Program for publication of delinquent child support obligors. The department shall establish a program to increase public awareness about the importance of the payment of child support. The program shall include publication of information, such as names and photographs, that identifies child support obligors who are significantly delinquent in the payment of child support. The department may use posters, media presentations or other means that the department determines are appropriate for publication of the information. The publications shall include information about the child support owed by each obligor identified and, if appropriate, shall solicit information from the public to assist the department in locating a delinquent obligor.

49.227 History History: 1995 a. 12; 1997 a. 191 s. 39; Stats. 1997 s. 49.227; 1999 a. 32 s. 131.



49.24 Child support incentive payments.

49.24  Child support incentive payments.

49.24(1) (1) The department shall provide child support incentive payments to counties from one of the following appropriations:

49.24(1)(a) (a) Unless par. (b) applies, from the appropriation under s. 20.437 (2) (bc).

49.24(1)(b) (b) If federal legislation provides for the matching of federal funds for federal child support incentive payments at a rate of 66 percent or more, from the appropriation under s. 20.437 (2) (k) while the federal legislation is in effect. Total payments under this paragraph may not exceed $5,690,000 per year.

49.24(2) (2)

49.24(2)(a)(a) The department shall, in consultation with representatives of counties, promulgate a rule that specifies the formula according to which the payments under sub. (1) and federal child support incentive payments will be distributed to counties. The rule shall provide that the total of state and federal incentive payments per year to a county may not exceed the costs per year of the county's child support program under s. 49.22.

49.24(2)(b) (b) Subject to the incentive payments limit specified in par. (a), the department shall distribute to counties, in accordance with the formula established under par. (a), all of the following:

49.24(2)(b)2. 2. Of the amount of federal child support incentive payments awarded to the state for each federal fiscal year, the amount awarded if that amount is less than $12,340,000, or $12,340,000 plus 30% of the amount awarded that exceeds $12,340,000.

49.24(2)(b)3. 3. All federal matching funds associated with the amounts distributed under subd. 2.

49.24(2)(c) (c) The department may retain 70% of the amount of federal child support incentive payments awarded to the state for each federal fiscal year that exceeds $12,340,000, to be used to pay the costs of the department's activities under ss. 49.22 and 49.227 and costs related to receiving and disbursing support and support-related payments.

49.24(2)(dm) (dm) If the amount of federal child support incentive payments awarded to the state for a federal fiscal year is less than $12,340,000 and the department is providing child support incentive payments to counties for that federal fiscal year under sub. (1) (b), the total of payments distributed to counties under par. (b) and sub. (1) for that federal fiscal year may not exceed $12,340,000.

49.24(3) (3) A county that receives any state child support incentive payment under sub. (1) or any federal child support incentive payment under sub. (2) may use the funds only to pay costs under its child support program under s. 49.22.

49.24 History History: 1997 a. 27; 1999 a. 9; 2003 a. 33; 2007 a. 20; 2009 a. 28.



49.25 Incentive payments for identifying children with health insurance.

49.25  Incentive payments for identifying children with health insurance. From the appropriation under s. 20.437 (2) (e), the department may provide incentive payments to county child support agencies under s. 59.53 (5) for identifying children who are receiving medical assistance benefits and who have health insurance coverage or access to health insurance coverage. The department of children and families may disclose to the department of health services information that it possesses or obtains that would assist in identifying children with medical assistance coverage who have health insurance coverage or access to health insurance coverage.

49.25 History History: 2009 a. 28.



49.26 Learnfare program.

49.26  Learnfare program.

49.26(1)(1)

49.26(1)(a)(a) In this subsection:

49.26(1)(a)1. 1. "Habitual truant" has the meaning given in s. 118.16 (1) (a).

49.26(1)(a)2. 2. "School" means any one of the following:

49.26(1)(a)2.a. a. A public school, as described in s. 115.01 (1).

49.26(1)(a)2.b. b. A private school, as defined in s. 115.001 (3r).

49.26(1)(a)2.bm. bm. A tribal school, as defined in s. 115.001 (15m).

49.26(1)(a)2.c. c. A technical college pursuant to a contract under s. 118.15 (2).

49.26(1)(a)2.d. d. A course of study meeting the standards established by the state superintendent of public instruction under s. 115.29 (4) for the granting of a declaration of equivalency of high school graduation.

49.26(1)(c) (c) A county department or Wisconsin works agency may provide services under this subsection directly or may contract with a nonprofit agency or a school district to provide the services.

49.26(1)(d) (d) A county department or Wisconsin Works agency that provides services under this subsection directly shall develop a plan, in coordination with the school districts located in whole or in part in the county, describing the assistance that the county department or Wisconsin Works agency and school districts will provide to individuals receiving services under this subsection, the number of individuals that will be served and the estimated cost of the services. The county department or Wisconsin Works agency shall submit the plan to the department and the department of public instruction by January 15, annually.

49.26(1)(e) (e) For an individual who is a recipient of aid under s. 49.19, or whose custodial parent is a participant under s. 49.147 (3) to (5), who is the parent with whom a dependent child lives and who is subject to the school attendance requirement under par. (ge), the department shall make a monthly payment to the individual or the child care provider for the month's child care costs in an amount based on need with the maximum amount per child equal to the lesser of the actual cost of the care or the rate established under s. 49.155 (6) if the individual demonstrates the need to purchase child care services in order to attend school and those services are available from a child care provider.

49.26(1)(g) (g) An individual who is a dependent child in a Wisconsin Works group that includes a participant under s. 49.147 (3), (4), or (5) or who is a recipient of aid under s. 49.19 is subject to the school attendance requirement under par. (ge) if all of the following apply:

49.26(1)(g)1. 1. Before the first day of the fall 1994 school term, as defined in s. 115.001 (12), the individual is 13 to 17 years of age. Beginning on the first day of the fall 1997 school term, as defined in s. 115.001 (12), the individual is 6 to 17 years of age.

49.26(1)(g)2. 2. The individual has not graduated from a public, private, or tribal high school or obtained a declaration of equivalency of high school graduation under s. 115.29 (4).

49.26(1)(g)3. 3. The individual is not excused from attending school under s. 118.15 (3).

49.26(1)(g)4. 4. The individual is a parent or is residing with his or her natural or adoptive parent.

49.26(1)(g)5. 5. If the individual is the caretaker of a child, the child is at least 45 days old and child care is available for the child at the school or the school provides an instruction program for the caretaker at home.

49.26(1)(g)6. 6. If child care services are necessary in order for the individual to attend school, child care from a child care provider is available for the child and transportation to and from child care is also available.

49.26(1)(g)7. 7. The individual is not prohibited from attending school while an expulsion under s. 119.25 or 120.13 (1) is pending.

49.26(1)(g)8. 8. If the individual was expelled from a school under s. 119.25 or 120.13 (1), there is another school available which the individual can attend.

49.26(1)(g)10. 10. The individual does not have good cause for failing to attend school, as defined by the department by rule.

49.26(1)(g)11. 11. If the individual is the mother of a child, a physician has not determined that the individual should delay her return to school after giving birth.

49.26(1)(g)12. 12. If the individual is on a waiting list for a children-at-risk program under s. 118.153, a children-at-risk program that is appropriate for the individual is not available.

49.26(1)(ge) (ge) An individual fails to meet the school attendance requirement if the individual is not enrolled in school or was not enrolled in the immediately preceding semester. The Wisconsin works agency or county department shall verify enrollment.

49.26(1)(gm) (gm)

49.26(1)(gm)1.1. The following individuals who are subject to the school attendance requirement under the learnfare program are required to participate in case management under sub. (2) (b):

49.26(1)(gm)1.a. a. Minor parents.

49.26(1)(gm)1.b. b. Habitual truants.

49.26(1)(gm)1.c. c. Dropouts, as defined in s. 118.153 (1) (b), including individuals who were dropouts and reenrolled in school in the same or immediately succeeding semester in which they dropped out of school.

49.26(1)(gm)2. 2. The department may, in accordance with rules promulgated by the department, sanction any individual specified under subd. 1. who fails to cooperate with case management efforts.

49.26(1)(h) (h)

49.26(1)(h)1.1. An individual who fails to cooperate with case management efforts under par. (gm) is subject to sanctions as provided under subd. 1s. only if all of the following apply:

49.26(1)(h)1.as. as. The individual has failed to request a hearing or has failed to show good cause for not cooperating with case management efforts in a hearing. The hearing shall be requested and held under s. 49.152. The department shall determine by rule the criteria for good cause.

49.26(1)(h)1.b. b. The individual's family fails to cooperate with the case manager or fails to engage in the activities identified by the case manager as being necessary to improve the individual's school attendance.

49.26(1)(h)1.c. c. The individual continues to fail to meet the school attendance requirement under par. (ge).

49.26(1)(h)1s. 1s.

49.26(1)(h)1s.a.a. Except as provided under subd. 1s. b., an individual who fails to meet the school attendance requirement under par. (ge) is subject to sanctions determined by the department by rule.

49.26(1)(h)1s.b. b. An individual who is a dependent child in a Wisconsin Works group that includes a participant under s. 49.147 (3), (4), or (5) and who fails to meet the school attendance requirement under par. (ge) is subject to a monthly sanction.

49.26(1)(h)2. 2. If, as a result of the application of sanctions under this paragraph, no child in a family receives payment under s. 49.19, the department shall make a payment to meet only the needs of the parent or parents who would otherwise be eligible for aid under s. 49.19.

49.26(1)(hm) (hm) The department may require consent to the release of school attendance records, under s. 118.125 (2) (e), as a condition of eligibility for benefits under s. 49.147 (3) to (5) or aid under s. 49.19.

49.26(1)(hr) (hr) If an individual subject to the school attendance requirement under par. (ge) is enrolled in a public school, communications between the school district and the department, a county department under s. 46.215, 46.22, or 46.23 or a Wisconsin works agency concerning the individual's school attendance may only be made by a school attendance officer, as defined under s. 118.16 (1) (b).

49.26(2) (2) Services for learnfare pupils.

49.26(2)(a)(a) In this subsection, "county department" means a county department under s. 46.215, 46.22 or 46.23.

49.26(2)(b) (b) County departments or Wisconsin works agencies shall provide case management services to individuals who are subject to the school attendance requirement under the learnfare program under sub. (1) and their families to improve the school attendance and achievement of those individuals.

49.26 History History: 1995 a. 27 ss. 2319 to 2324, 2898g to 2898r, 3101 to 3120b, 9130 (4), 9145 (1); 1995 a. 289; 1997 a. 3, 27, 239; 1999 a. 9; 2007 a. 20; 2009 a. 276, 302; 2013 a. 20.



49.265 Community action agencies.

49.265  Community action agencies.

49.265(1) (1)  Definitions. In this section:

49.265(1)(a) (a) "Limited-purpose agency" means a private, nonprofit organization that is a statewide organization whose project has statewide impact.

49.265(1)(b) (b) "Poor person" means a resident of a community served by a community action agency whose income is at or below 125 percent of the poverty line.

49.265(1)(c) (c) "Poverty line" means the nonfarm federal poverty line for the continental United States, as defined by the federal department of labor under 42 USC 9902 (2).

49.265(2) (2) Creation.

49.265(2)(a)(a)

49.265(2)(a)1.1. A community action agency is any of the entities specified in par. (b) that meets the following conditions:

49.265(2)(a)1.a. a. Is capable of performing the functions specified in sub. (3).

49.265(2)(a)1.b. b. Receives the approval of the secretary.

49.265(2)(a)1.c. c. Receives the approval of the county board of supervisors, if the community action agency serves an entire county, or, if the agency serves a city, village or town, receives the approval of the city's, village's or town's legislative body.

49.265(2)(a)2. 2. Each private, nonprofit community action agency shall be governed by a board consisting of 15 to 51 members, chosen from the following groups:

49.265(2)(a)2.a. a. One-third of the members shall be elected public officials or their representatives. If the number of elected public officials who are reasonably available and willing to serve on a governing board is insufficient to meet this requirement, appointed public officials may be substituted. The chief executive or the legislative body of the county, city, village or town that approved the creation of a community action agency under subd. 1. c. shall appoint these members.

49.265(2)(a)2.b. b. At least one-third of the members shall represent poor persons in the community to be served by the community action agency, being chosen in accordance with democratic selection procedures adequate to ensure that they are selected by and that they represent poor persons.

49.265(2)(a)2.c. c. The remaining members shall represent specific groups or areas within the community to be served by the community action agency. The members selected under subd. 2. a. and b. shall determine which groups or areas are to be represented and shall delegate to the group, or to residents of the area, the task of selecting the representative. Representatives of an area of the community shall reside within that area.

49.265(2)(a)3. 3. Each community relations-social development commission created under s. 66.0125 that acts as a community action agency shall modify the composition of its commission so that the commission is composed of 15 to 51 members, chosen from the groups specified in subd. 2. a. to c.

49.265(2)(b) (b) The following entities may organize as community action agencies:

49.265(2)(b)1. 1. Any private, nonprofit community organization, including any migrant or seasonal farm worker organization.

49.265(2)(b)2. 2. Any community relations-social development commission created under s. 66.0125.

49.265(2)(b)3. 3. Any entity designated by the community services administration as a community action agency under 42 USC 2790 to 2797, in effect on August 1, 1981, for federal fiscal year 1981, unless the agency lost its designation. Any such entity is deemed to meet the conditions under par. (a) 1.

49.265(2)(c) (c) The approval of a community action agency may be rescinded but only if there is good cause and if the decision to rescind is made by both the legislative body of the county, city, village or town that granted the approval and the secretary. At least 90 days before rescinding approval, the legislative body or secretary shall notify the community action agency of its reasons for the action and hold a public hearing in the community concerning the action.

49.265(3) (3) Powers and duties.

49.265(3)(a)(a) A community action agency shall do all of the following:

49.265(3)(a)1. 1. Administer funds received under sub. (4) and funds from other sources provided to support a community action program.

49.265(3)(a)2. 2. Set personnel, program and fiscal policies. Each community action agency shall set policies and procedures governing employee compensation and employment qualifications for itself and its agents. These policies and procedures shall ensure that employment practices are impartial and are designed to employ only competent persons, and shall guard against personal or financial conflicts of interest. Each community action agency shall also define the duties of its employees regarding advocacy on behalf of poor persons.

49.265(3)(a)3. 3. Involve, to the greatest extent practicable, poor persons in developing and implementing programs in order to ensure that these programs:

49.265(3)(a)3.a. a. Will stimulate the capabilities of these persons for self-advancement.

49.265(3)(a)3.b. b. Will be meaningful to and widely utilized by these persons.

49.265(3)(a)4. 4. Allow poor persons to influence the character of programs operated by the community action agency.

49.265(3)(a)5. 5. Involve members of the community in planning, conducting and evaluating its programs.

49.265(3)(a)6. 6. Conduct its program in a manner free of discrimination based on political affiliation and of personal or familial favoritism. Each community action agency shall establish policies and procedures to carry out this requirement and to hold staff members accountable for complying with matters governed by this section and by other state or federal laws, rules or regulations.

49.265(3)(a)7. 7. Release any record of the community action agency for examination or copying upon request, unless disclosure would constitute an unwarranted invasion of an individual's privacy. Each community action agency shall require its agents to make their records similarly available. Each community action agency shall hold public hearings on request to provide information and to receive comments about its activities.

49.265(3)(a)8. 8. Appoint a representative or representatives to the citizen advisory committee under s. 49.325 (3) (a), in order to participate in developing and implementing programs designed to serve the poor.

49.265(3)(b) (b) A community action agency may:

49.265(3)(b)1. 1. Approve program plans and priorities.

49.265(3)(b)2. 2. Resolve internal personnel or fiscal matters.

49.265(3)(b)3. 3. Create a community action program. If the community action agency creates a program, it shall plan, coordinate, administer and evaluate the program. A community action program may include provisions that will help poor persons:

49.265(3)(b)3.a. a. Secure and retain employment.

49.265(3)(b)3.b. b. Improve their education.

49.265(3)(b)3.c. c. Make better use of available income.

49.265(3)(b)3.d. d. Obtain and maintain adequate housing and a suitable living environment.

49.265(3)(b)3.e. e. Secure needed transportation.

49.265(3)(b)3.f. f. Obtain emergency assistance. Through its program, the community action agency may provide emergency supplies or services to meet basic needs.

49.265(3)(b)3.g. g. Participate in community affairs.

49.265(3)(b)3.h. h. Use more effectively other available programs.

49.265(3)(b)4. 4. Create methods by which poor persons can work with private groups to solve common problems.

49.265(3)(b)5. 5. Research the causes of and problems created by poverty in the community.

49.265(3)(b)6. 6. Determine if programs to reduce poverty are working effectively.

49.265(3)(b)7. 7. Initiate and sponsor projects to aid poor persons that provide otherwise unavailable services.

49.265(3)(b)8. 8. Transmit information between public and private organizations and otherwise coordinate the provision of public and private social services programs to eliminate overlap and ensure effective delivery of the programs.

49.265(3)(b)9. 9. Contract with other persons to perform the community action agency's functions. The community action agency may delegate responsibility for funding or administering its programs or for making policy determinations concerning a particular geographic area of the community it serves only if poor persons represent at least one-third of the members of the governing body of the agent being delegated this responsibility.

49.265(3)(b)10. 10. Apply for funds from various sources to support a community action program.

49.265(3)(b)11. 11. Provide, to individuals who work at least 20 hours per week and whose earned income is at or below 150 percent of the poverty line, a program of skills enhancement that shall include access to transportation, child care, career counseling, job placement assistance, and financial support for education and training.

49.265(4) (4) Funding.

49.265(4)(a)(a) The department shall distribute the federal community services block grant funds received under 42 USC 9903 and credited to the appropriation account under s. 20.437 (2) (mg).

49.265(4)(b) (b) The department shall allocate at least 90% of the funds received under 42 USC 9903 to community action agencies and organizations.

49.265(4)(c) (c) The department may not allocate more than 5% of the funds received under 42 USC 9903 for state administrative expenses.

49.265(4)(cm) (cm) From the appropriation under s. 20.437 (2) (fr), the department of children and families shall distribute grants to community action agencies to provide the skills enhancement services specified under sub. (3) (b) 11.

49.265(4)(d) (d) Before January 1 of each year the department shall contract with each agency and organization being funded, specifying the amount of money the organization will receive under this section and the activities to be carried out by the organization.

49.265(5) (5) City, village or town assistance. A city, village or town may appropriate funds for promoting and assisting a community action agency.

49.265(6) (6) Reports. At least annually, the secretary shall submit a report to the chief clerk of each house of the legislature, for distribution to the appropriate standing committees under s. 13.172 (3), concerning activities of community action agencies under this section and their effectiveness in promoting social and economic opportunities for poor persons.

49.265 History History: 1983 a. 27, 538; 1985 a. 29; 1989 a. 31; 1991 a. 39; 1995 a. 27; 1997 a. 27; 1999 a. 150 ss. 451, 672; 2007 a. 20 ss. 796, 1076 to 1095; Stats. 2007 s. 49.265; 2009 a. 11, 265; 2011 a. 32.



49.27 Legal actions.

49.27  Legal actions. The department may sue and be sued.

49.27 History History: 2007 a. 20.



49.273 Research, investigations.

49.273  Research, investigations. The secretary shall plan for and establish within the department a program of research designed to determine the effectiveness of the treatment, curative, and rehabilitative programs of the various divisions of the department. The secretary may inquire into any matter affecting children and families, hold hearings, subpoena witnesses and make recommendations on those matters to the appropriate public or private agencies.

49.273 History History: 2007 a. 20.



49.275 Cooperation with federal government.

49.275  Cooperation with federal government. The department may cooperate with the federal government in carrying out federal acts concerning public assistance under this subchapter and child welfare under ch. 48 and in other matters of mutual concern under this subchapter pertaining to public welfare and under ch. 48 pertaining to child welfare.

49.275 History History: 1995 a. 27; 2007 a. 20.



49.29 Loss of eligibility.

49.29  Loss of eligibility. If a court finds or it is determined after an administrative hearing that meets the requirements in regulations of the federal department of health and human services under 42 USC 616 (b) that an individual who is a member of a family applying for or receiving aid under s. 49.19, for the purpose of establishing or maintaining eligibility for aid under s. 49.19 or of increasing the amount of aid received under s. 49.19, intentionally made a false or misleading statement, intentionally misrepresented or withheld facts or committed an act intended to mislead or to misrepresent or withhold facts, the department shall consider the income and assets of the person but shall remove the needs of the person in determining the amount of any payment made to the person's family under s. 49.19 as follows:

49.29(1) (1) Upon the first occurrence, for 6 months.

49.29(2) (2) Upon the 2nd occurrence, for one year.

49.29(3) (3) Upon the 3rd occurrence, permanently.

49.29 History History: 1985 a. 29; 1991 a. 313; 1993 a. 16; 1995 a. 27 ss. 2787, 2919.



49.32 Department; powers and duties.

49.32  Department; powers and duties.

49.32(1) (1)  Uniform fee schedule, liability and collections.

49.32(1)(a)(a) Except as provided in s. 49.345 (14) (b) and (c), the department shall establish a uniform system of fees for services provided or purchased under this subchapter and ch. 48 by the department, or a county department under s. 46.215, 46.22, or 46.23, except as provided in s. 49.22 (6) and except when, as determined by the department, a fee is administratively unfeasible or would significantly prevent accomplishing the purpose of the service. A county department under s. 46.215, 46.22 or 46.23 shall apply the fees that it collects under this program to cover the cost of those services. The department shall report to the joint committee on finance no later than March 1 of each year on the number of children placed for adoption by the department during the previous year and the costs to the state for services relating to such adoptions.

49.32(1)(am) (am) Paragraph (a) does not prevent the department from charging and collecting the cost of adoptive placement investigations and child care as authorized under s. 48.837 (7).

49.32(1)(b) (b) Except as provided in s. 49.345 (14) (b) and (c), any person receiving services provided or purchased under par. (a) or the spouse of the person and, in the case of a minor, the parents of the person, and, in the case of a foreign child described in s. 48.839 (1) who became dependent on public funds for his or her primary support before an order granting his or her adoption, the resident of this state appointed guardian of the child by a foreign court who brought the child into this state for the purpose of adoption, shall be liable for the services in the amount of the fee established under par. (a).

49.32(1)(c) (c) The department shall make collections from the person who in the opinion of the department is best able to pay, giving due regard to the present needs of the person or of his or her lawful dependents. The department may bring an action in the name of the department to enforce the liability established under par. (b). This paragraph does not apply to the recovery of fees for the care and services specified under s. 49.345.

49.32(1)(d) (d) The department may compromise or waive all or part of the liability for services received. The sworn statement of the secretary shall be evidence of the services provided and the fees charged for the services.

49.32(1)(e) (e) The department may delegate to county departments under s. 46.215, 46.22 or 46.23 and other providers of care and services the powers and duties vested in the department by pars. (c) and (d) as it considers necessary to efficiently administer this subsection, subject to such conditions as the department considers appropriate.

49.32(1)(g) (g) The department shall return to county departments under s. 46.215, 46.22 or 46.23 50% of collections made by the department for delinquent accounts previously delegated under par. (e) and then referred back to the department for collections.

49.32(2) (2) Payment of benefits.

49.32(2)(a)(a) The department may make payments directly to recipients of public assistance or to such persons authorized to receive such payments in accordance with law and rules of the department on behalf of the counties. The department may charge the counties for the cost of operating public assistance systems which make such payments.

49.32(2)(b) (b) The department may make social services payments directly to recipients, vendors or providers in accordance with law and rules of the department on behalf of the counties which have contracts to have such payments made on their behalf.

49.32(2)(c) (c) A county department under s. 46.215, 46.22 or 46.23 shall provide the department with information which the department shall use to determine each person's eligibility and amount of payment. A county department under s. 46.215, 46.22 or 46.23 shall provide the department all necessary information in the manner prescribed by the department.

49.32(2)(d) (d) The department shall disburse from state or federal funds or both the entire amount and charge the county for its share under s. 48.569.

49.32(3) (3) Uniform manual. The department shall adopt policies and procedures and a uniform county policy and procedure manual to minimize unnecessary variations between counties in the administration of the aid to families with dependent children program. The department shall also require each county to use the manual in the administration of the program.

49.32(4) (4) Employment of aid recipients. The department shall assist state agencies in efforts under s. 230.147 to employ recipients of aid under s. 49.19.

49.32(5) (5) Employment and training and education manual. The department shall produce a manual describing employment and training and education programs for which recipients of public assistance benefits under this subchapter may qualify. The department shall distribute the manual, free of charge, to each county department under s. 46.215, 46.22 or 46.23.

49.32(6) (6) Welfare reform studies. The department shall request proposals from persons in this state for studies of the effectiveness of various program changes, referred to as welfare reform, to the aid to families with dependent children program, including the requirement that certain recipients of aid to families with dependent children with children under age 6 participate in training programs, the learnfare school attendance requirement under s. 49.26 (1) (g) and the modification of the earned income disregard under s. 49.19 (5) (am). The studies shall evaluate the effectiveness of the various efforts, including their cost-effectiveness, in helping individuals gain independence through the securing of jobs and providing financial incentives and in identifying barriers to independence.

49.32(7) (7) Periodic records matches.

49.32(7)(a)(a) The department shall conduct a program to periodically verify the eligibility of recipients of aid to families with dependent children under s. 49.19 and of participants in Wisconsin works under ss. 49.141 to 49.161 through a check of school enrollment records of local school boards as provided in s. 118.125 (2) (i).

49.32(7)(b) (b) The department shall conduct a program to periodically match the records of recipients of aid to families with dependent children under s. 49.19 and, if the department of health services contracts with the department under s. 49.197 (5), recipients of medical assistance under subch. IV and food stamp benefits under the food stamp program under 7 USC 2011 to 2036 with the records of recipients under those programs in other states. If an agreement with the other states can be obtained, matches with records of states contiguous to this state shall be conducted at least annually.

49.32(7)(c) (c) The department shall conduct a program to periodically match the address records of recipients of aid to families with dependent children under s. 49.19 and, if the department of health services contracts with the department under s. 49.197 (5), recipients of medical assistance under subch. IV and food stamp benefits under the food stamp program under 7 USC 2011 to 2036 to verify residency and to identify recipients receiving duplicate or fraudulent payments.

49.32(7)(d) (d) The department, with assistance from the department of corrections, shall conduct a program to periodically match the records of persons confined in state correctional facilities with the records of recipients of aid to families with dependent children under s. 49.19 and, if the department of health services contracts with the department under s. 49.197 (5), recipients of medical assistance under subch. IV and food stamp benefits under the food stamp program under 7 USC 2011 to 2036 to identify recipients who may be ineligible for benefits.

49.32(8) (8) Periodic earnings check by department. The department shall make a periodic check of the amounts earned by recipients of aid to families with dependent children under s. 49.19 and by participants under Wisconsin works under ss. 49.141 to 49.161 through a check of the amounts credited to the recipient's social security number. The department shall make an investigation into any discrepancy between the amounts credited to a social security number and amounts reported as income on the declaration application and take appropriate action under s. 49.95 when warranted. The department shall use the state wage reporting system under 1985 Wisconsin Act 17, section 65 (1), when the system is implemented, to make periodic earnings checks.

49.32(9) (9) Monthly reports of recipients of aid to families with dependent children.

49.32(9)(a)(a) Each county department under s. 46.215, 46.22, or 46.23 administering aid to families with dependent children shall maintain a monthly report at its office showing the names of all persons receiving aid to families with dependent children together with the amount paid during the preceding month. Each Wisconsin Works agency administering Wisconsin Works under ss. 49.141 to 49.161 shall maintain a monthly report at its office showing the names of all persons receiving benefits under s. 49.148 together with the amount paid during the preceding month. Nothing in this paragraph shall be construed to authorize or require the disclosure in the report of any information (names, amounts of aid or otherwise) pertaining to adoptions, or aid furnished for the care of children in foster homes under s. 48.645 or 49.19 (10).

49.32(9)(b) (b) The report under par. (a) shall be open to public inspection at all times during regular office hours and may be destroyed after the next succeeding report becomes available. Any person except any public officer, seeking permission to inspect such report shall be required to prove his or her identity and to sign a statement setting forth his or her address and the reasons for making the request and indicating that he or she understands the provisions of par. (c) with respect to the use of the information obtained. The use of a fictitious name is a violation of this section. Within 7 days after the record is inspected, or on the next regularly scheduled communication with that person, whichever is sooner, the county department or Wisconsin works agency shall notify each person whose name and amount of aid was inspected that the record was inspected and of the name and address of the person making such inspection. County departments under ss. 46.215, 46.22 and 46.23 administering aid to families with dependent children and Wisconsin works agencies administering Wisconsin works under ss. 49.141 to 49.161 may withhold the right to inspect the name of and amount paid to recipients from private individuals who are not inspecting this information for purposes related to public, educational, organizational, governmental or research purposes until the person whose record is to be inspected is notified by the county department or Wisconsin works agency, but in no case may the county department or Wisconsin works agency withhold this information for more than 5 working days. The county department or Wisconsin works agency shall keep a record of such requests. The record shall indicate the name, address, employer and telephone number of the person making the request. If the person refuses to provide his or her name, address, employer and telephone number, the request to inspect this information may be denied.

49.32(9)(c) (c) It is unlawful to use any information obtained through access to such report for political or commercial purposes. The violation of this provision is punishable upon conviction as provided in s. 49.83.

49.32(10) (10) Release of information to law enforcement officers.

49.32(10)(a)(a) Each county department under s. 46.215, 46.22, or 46.23 may release the current address of a recipient of food stamps or of aid under s. 49.19, and each Wisconsin works agency may release the current address of a participant in Wisconsin works under ss. 49.141 to 49.161, to a law enforcement officer if the officer meets all of the following conditions:

49.32(10)(a)1. 1. The officer provides, in writing, the name of the recipient or participant.

49.32(10)(a)2. 2. The officer satisfactorily demonstrates, in writing, all of the following:

49.32(10)(a)2.a. a. That the recipient or participant is a fugitive felon under 42 USC 608 (a) (9), is violating a condition of probation, extended supervision or parole imposed under state or federal law or has information that is necessary for the officer to conduct the official duties of the officer.

49.32(10)(a)2.b. b. That the location or apprehension of the recipient or participant under subd. 2. a. is within the official duties of the officer.

49.32(10)(a)2.c. c. That the officer is making the request in the proper exercise of his or her duties under subd. 2. b.

49.32(10)(b) (b) If a law enforcement officer believes, on reasonable grounds, that a warrant has been issued and is outstanding for the arrest of a Wisconsin works participant, the law enforcement officer may request that a law enforcement officer be notified when the participant appears to obtain his or her benefits under the Wisconsin works program. At the request of a law enforcement officer under this paragraph, an employee of a Wisconsin works agency who disburses benefits may notify a law enforcement officer when the participant appears to obtain Wisconsin works benefits.

49.32(10m) (10m) Release of addresses of recipients involved in legal proceedings.

49.32(10m)(a)(a) A county department, relief agency under s. 49.01 (3m) or Wisconsin works agency shall, upon request, and after providing the notice to the recipient required by this paragraph, release the current address of a recipient of relief under s. 49.01 (3), aid to families with dependent children or benefits under s. 49.148 to a person, the person's attorney or an employee or agent of that attorney, if the person is a party to a legal action or proceeding in which the recipient is a party or a witness, unless the person is a respondent in an action commenced by the recipient under s. 813.12, 813.122, 813.123, 813.125 or 813.127. If the person is a respondent in an action commenced by the recipient under s. 813.12, 813.122, 813.123, 813.125 or 813.127, the county department, relief agency or Wisconsin works agency may not release the current address of the recipient. No county department, relief agency or Wisconsin works agency may release an address under this paragraph until 21 days after the address has been requested. A person requesting an address under this paragraph shall be required to prove his or her identity and his or her participation as a party in a legal action or proceeding in which the recipient is a party or a witness by presenting a copy of the pleading or a copy of the subpoena for the witness. The person shall also be required to sign a statement setting forth his or her name, address and the reasons for making the request and indicating that he or she understands the provisions of par. (b) with respect to the use of the information obtained. The statement shall be made on a form prescribed by the department and shall be sworn and notarized. Within 7 days after an address has been requested under this paragraph, the county department, relief agency or Wisconsin works agency shall mail to each recipient whose address has been requested a notification of that fact on a form prescribed by the department. The form shall also include the date on which the address was requested, the name and address of the person who requested the disclosure of the address, the reason that the address was requested and a statement that the address will be released to the person who requested the address no sooner than 21 days after the date on which the request for the address was made. County departments, relief agencies and Wisconsin works agencies shall keep a record of each request for an address under this paragraph.

49.32(10m)(b) (b) No person may use an address obtained under this subsection for a purpose that is not connected with the legal action or proceeding to which the person requesting the address is a party. No person may use an address obtained under this subsection for political or commercial purposes. No person may request an address under par. (a) using a fictitious name. Any person who violates this paragraph is subject to the penalties under s. 49.83.

49.32(11m) (11m) Consolidation of allocated tribal funds. The department may consolidate funds appropriated under s. 20.437 that are authorized or required to be allocated to federally recognized American Indian tribes or bands into a single distribution for each tribe or band in each fiscal year.

49.32(12) (12) Administrative hearings and appeals. Any hearing under s. 227.42 granted by the department under this subchapter or ch. 48 may be conducted before the division of hearings and appeals in the department of administration.

49.32 History History: 1995 a. 27 ss. 2035 to 2037, 2276d, 2805 to 2809, 2927 to 2930, 3146 to 3149; 1995 a. 289, 361, 370, 404; 1997 a. 27, 35, 237, 252, 283; 2001 a. 16; 2003 a. 33; 2007 a. 20 ss. 1483 to 1491, 9121 (6) (a); 2009 a. 28.

49.32 Annotation Sections 46.03 (18) and 46.10 do not constitute an unlawful delegation of legislative power. In Matter of Guardianship of Klisurich, 98 Wis. 2d 274, 296 N.W.2d 742 (1980).

49.32 Annotation Section 46.10 (18) and s. 46.10 (3) permit the department to promulgate rules that consider non-liable family members' incomes in determining a liable family member's ability to pay. In Interest of A.L.W. 153 Wis. 2d 412, 451 N.W.2d 416 (1990).

49.32 Annotation Section 46.01 (18) (b) imposes liability upon minors and parents for the costs of services, but does not give counties an automatic right of recovery. Section 46.10 governs enforcement procedure and allows courts to exercise discretion. In Matter of S.E. Trust, 159 Wis. 2d 709, 465 N.W.2d 231 (Ct. App. 1990).

49.32 Annotation The uniform fee system under s. 46.01 (18) and s. 46.10 allows imputing income and, consequently, looking beyond tax returns to determine ability to pay. Interest of Kevin C. 181 Wis. 2d 146, 510 N.W.2d 746 (Ct. App. 1993).



49.325 County department budgets and contracts.

49.325  County department budgets and contracts.

49.325(1)(1)  Budget.

49.325(1)(a)(a) Each county department under s. 46.215, 46.22, or 46.23 shall submit its final budget for services directly provided or purchased under this subchapter or ch. 48 to the department by December 31 annually.

49.325(1)(b) (b) The department shall submit a model of the contract under sub. (2g) (a) to each county department under s. 46.215, 46.22 or 46.23 by May 1 annually.

49.325(2) (2) Assessment of needs. Before developing and submitting a proposed budget for services directly provided or purchased under this subchapter or ch. 48 to the county executive or county administrator or the county board, the county departments listed in sub. (1) shall assess needs and inventory resources and services, using an open public participation process.

49.325(2g) (2g) Contract.

49.325(2g)(a)(a) The department shall annually submit to the county board of supervisors in a county with a single-county department or the county boards of supervisors in counties with a multicounty department a proposed written contract containing the allocation of funds for services directly provided or purchased under this subchapter or ch. 48 and such administrative requirements as necessary. The contract as approved may contain conditions of participation consistent with federal and state law. The contract may also include provisions necessary to ensure uniform cost accounting of services. Any changes to the proposed contract shall be mutually agreed upon. The county board of supervisors in a county with a single-county department or the county boards of supervisors in counties with a multicounty department shall approve the contract before January 1 of the year in which it takes effect unless the department grants an extension. The county board of supervisors in a county with a single-county department or the county boards of supervisors in counties with a multicounty department may designate an agent to approve addenda to any contract after the contract has been approved.

49.325(2g)(b) (b) The department may not approve contracts for amounts in excess of available revenues. Actual expenditure of county funds shall be reported in compliance with procedures developed by the department.

49.325(2g)(c) (c) The joint committee on finance may require the department to submit contracts between county departments under ss. 46.215, 46.22, and 46.23 and providers of services under this subchapter or ch. 48 to the committee for review and approval.

49.325(2r) (2r) Withholding funds.

49.325(2r)(a)(a) The department, after reasonable notice, may withhold a portion of the appropriation allocated to a county department under s. 46.215, 46.22 or 46.23 if the department determines that that portion of the allocated appropriation is any of the following:

49.325(2r)(a)1. 1. For services under this subchapter or ch. 48 that duplicate or are inconsistent with services being provided or purchased by the department or other county departments receiving grants-in-aid or reimbursement from the department.

49.325(2r)(a)2. 2. Inconsistent with state or federal statutes, rules, or regulations, in which case the department may also arrange for provision of services under this subchapter or ch. 48 by an alternate agency. The department may not arrange for provision of services by an alternate agency unless the joint committee on finance or a review body designated by the committee reviews and approves the department's determination.

49.325(2r)(a)5. 5. Inconsistent with the provisions of the county department's contract under sub. (2g).

49.325(2r)(b) (b) If the department withholds a portion of the allocable appropriation under par. (a), the county department under s. 46.215, 46.22 or 46.23 that is affected by the action of the department may submit to the county board of supervisors in a county with a single-county department or to its designated agent or the county boards of supervisors in counties with a multicounty department or their designated agents a plan to rectify the deficiency found by the department. The county board of supervisors or its designated agent in a county with a single-county department or the county boards of supervisors in counties with a multicounty department or their designated agents may approve or amend the plan and may submit for departmental approval the plan as adopted. If a multicounty department is administering a program, the plan may not be submitted unless each county board of supervisors which participated in the establishment of the multicounty department, or its designated agent, adopts it.

49.325(3) (3) Open public participation process.

49.325(3)(a)(a) Citizen advisory committee. Except as provided in par. (b), the county board of supervisors of each county or the county boards of supervisors of 2 or more counties jointly shall establish a citizen advisory committee to the county departments under ss. 46.215, 46.22 and 46.23. The citizen advisory committee shall advise in the formulation of the budget under sub. (1). Membership on the committee shall be determined by the county board of supervisors in a county with a single-county committee or by the county boards of supervisors in counties with a multicounty committee and shall include representatives of those persons receiving services, providers of services and citizens. A majority of the members of the committee shall be citizens and consumers of services. At least one member of the committee shall be chosen from the governing or administrative board of the community action agency serving the county or counties under s. 49.265, if any. The committee's membership may not consist of more than 25% county supervisors, nor of more than 20% services providers. The chairperson of the committee shall be appointed by the county board of supervisors establishing it. In the case of a multicounty committee, the chairperson shall be nominated by the committee and approved by the county boards of supervisors establishing it. The county board of supervisors in a county with a single-county committee or the county boards of supervisors in counties with a multicounty committee may designate an agent to determine the membership of the committee and to appoint the committee chairperson or approve the nominee.

49.325(3)(b) (b) Alternate process. The county board of supervisors or the boards of 2 or more counties acting jointly may submit a report to the department on the open public participation process used under sub. (2). The county board of supervisors may designate an agent, or the boards of 2 or more counties acting jointly may designate an agent, to submit the report. If the department approves the report, establishment of a citizen advisory committee under par. (a) is not required.

49.325(3)(c) (c) Yearly report. The county board of supervisors or its designated agent, or the boards of 2 or more counties acting jointly or their designated agent, shall submit to the department a list of members of the citizen advisory committee under par. (a) or a report on the open public participation process under par. (b) on or before July 1 annually.

49.325 History History: 1995 a. 27; 2007 a. 20.



49.34 Purchase of care and services.

49.34  Purchase of care and services.

49.34(1) (1) All services under this subchapter and ch. 48 purchased by the department or by a county department under s. 46.215, 46.22, or 46.23 shall be authorized and contracted for under the standards established under this section. The department may require the county departments to submit the contracts to the department for review and approval. For purchases of $10,000 or less the requirement for a written contract may be waived by the department. No contract is required for care provided by foster homes that are required to be licensed under s. 48.62. When the department directly contracts for services, it shall follow the procedures in this section in addition to meeting purchasing requirements established in s. 16.75.

49.34(2) (2) All services purchased under this subchapter and ch. 48 shall meet standards established by the department and other requirements specified by the purchaser in the contract. Based on these standards the department shall establish standards for cost accounting and management information systems that shall monitor the utilization of the services, and document the specific services in meeting the service plan for the client and the objective of the service.

49.34(3) (3)

49.34(3)(a)(a) Purchase of service contracts shall be written in accordance with rules promulgated and procedures established by the department. Contracts for client services shall show the total dollar amount to be purchased and for each service the number of clients to be served, number of client service units, the unit rate per client service and the total dollar amount for each service.

49.34(3)(b) (b) Payments under a contract may be made on the basis of actual allowable costs or on the basis of a unit rate per client service multiplied by the actual client units furnished each month. The contract may be renegotiated when units vary from the contracted number. The purchaser shall determine actual marginal costs for each service unit less than or in addition to the contracted number.

49.34(3)(c) (c) For proprietary agencies, contracts may include a percentage add-on for profit according to rules promulgated by the department.

49.34(3)(d) (d) Reimbursement to an agency may be based on total costs agreed to by the parties regardless of the actual number of service units to be furnished, when the agency is entering into a contract for a new or expanded service that the purchaser recognizes will require a start-up period not to exceed 180 days. This reimbursement applies only if identified client needs necessitate the establishment of a new service or expansion of an existing service.

49.34(3)(e) (e) If the purchaser finds it necessary to terminate a contract prior to the contract expiration date for reasons other than nonperformance by the provider, the actual cost incurred by the provider may be reimbursed in an amount determined by mutual agreement of the parties.

49.34(3)(f) (f) Advance payments of up to one-twelfth of an annual contract may be allowed under the contract. If the advance payment exceeds $10,000, the provider shall supply a surety bond in an amount equal to the amount of the advance payment applied for. No surety bond is required if the provider is a state agency. The cost of the surety bond shall be allowable as an expense.

49.34(4) (4) For purposes of this section and as a condition of reimbursement, each provider under contract shall:

49.34(4)(a) (a) Except as provided in this subsection, maintain a uniform double entry accounting system and a management information system which are compatible with cost accounting and control systems prescribed by the department. The department shall establish a simplified double-entry bookkeeping system for use by family-operated group homes. Each purchaser shall determine whether a family-operated group home from which it purchases services shall use the double-entry accounting system or the simplified system and shall include this determination in the purchase of service contract. In this paragraph, "family-operated group home" means a group home licensed under s. 48.66 (1) (a) for which the licensee is one or more individuals who operate not more than one group home.

49.34(4)(b) (b) Cooperate with the department and purchaser in establishing costs for reimbursement purposes.

49.34(4)(c) (c) Unless waived by the department, biennially, or annually if required under federal law, provide the purchaser with a certified financial and compliance audit report if the care and services purchased exceed $25,000. The audit shall follow standards that the department prescribes. A purchaser may waive the requirements of this paragraph for any family-operated group home, as defined in par. (a), from which it purchases services.

49.34(4)(d) (d) Transfer a client from one category of care or service to another only with the approval of the purchaser.

49.34(4)(e) (e) Charge a uniform schedule of fees as specified under s. 49.32 (1) unless waived by the purchaser with the approval of the department. Whenever providers recover funds attributed to the client, such funds shall offset the amount paid under the contract.

49.34(5) (5) Except as provided in sub. (5m), the purchaser shall recover from provider agencies money paid in excess of the conditions of the contract from subsequent payments made to the provider.

49.34(5m) (5m)

49.34(5m)(a)(a) In this subsection:

49.34(5m)(a)1. 1. "Provider" means a nonstock corporation organized under ch. 181 that is a nonprofit corporation, as defined in s. 181.0103 (17), and that contracts under this section to provide client services on the basis of a unit rate per client service or a county department under s. 46.215, 46.22, 46.23, 51.42, or 51.437 that contracts under this section to provide client services on the basis of a unit rate per client service.

49.34(5m)(a)2. 2. "Rate-based service" means a service or a group of services, as determined by the department, that is reimbursed through a prospectively set rate and that is distinguishable from other services or groups of services by the purpose for which funds are provided for that service or group of services and by the source of funding for that service or group of services.

49.34(5m)(b) (b)

49.34(5m)(b)1.1. Subject to subds. 2. and 3. and par. (em), if revenue under a contract for the provision of a rate-based service exceeds allowable costs incurred in the contract period, the provider may retain from the surplus generated by that rate-based service up to 5% of the contract amount. A provider that retains a surplus under this subdivision shall use that retained surplus to cover a deficit between revenue and allowable costs incurred in any preceding or future contract period for the same rate-based service that generated the surplus or to address the programmatic needs of clients served by the same rate-based service that generated the surplus. This subdivision does not apply to a child welfare agency that is authorized under s. 48.61 (7) to license foster homes, a group home, as defined in s. 48.02 (7), or a residential care center for children and youth, as defined in s. 48.02 (15d).

49.34(5m)(b)2. 2. Subject to subd. 3. and par. (em), a provider may accumulate funds from more than one contract period under this paragraph, except that, if at the end of a contract period the amount accumulated from all contract periods for a rate-based service exceeds 10% of the amount of all current contracts for that rate-based service, the provider shall, at the request of a purchaser, return to that purchaser the purchaser's proportional share of that excess and use any of that excess that is not returned to a purchaser to reduce the provider's unit rate per client for that rate-based service in the next contract period. If a provider has held for 4 consecutive contract periods an accumulated reserve for a rate-based service that is equal to or exceeds 10% of the amount of all current contracts for that rate-based service, the provider shall apply 50% of that accumulated amount to reducing its unit rate per client for that rate-based service in the next contract period. The department may grant an exception to this subdivision upon request of a provider that is a child welfare agency that is authorized under s. 48.61 (7) to license foster homes, a group home, as defined in s. 48.02 (7), or a residential care center for children and youth, as defined in s. 48.02 (15d).

49.34(5m)(b)3. 3. If on December 31, 1995, the amount accumulated by a provider from all contract periods ending on or before that date for all rate-based services provided by the provider exceeds 10% of the provider's total contract amount for all rate-based services provided by the provider in 1995, the provider shall, at the request of a purchaser, return to that purchaser the purchaser's proportional share of that excess.

49.34(5m)(em) (em) Notwithstanding par. (b) 1. and 2., a county department under s. 46.215, 51.42, or 51.437 providing client services in a county having a population of 500,000 or more or a nonstock, nonprofit corporation providing client services in such a county may not retain a surplus generated by a rate-based service or accumulate funds from more than one contract period for a rate-based service from revenues that are used to meet the maintenance-of-effort requirement under the federal temporary assistance for needy families program under 42 USC 601 to 619.

49.34(5m)(f) (f) All providers that are subject to this subsection shall comply with any financial reporting and auditing requirements that the department may prescribe. Those requirements shall include a requirement that a provider provide to any purchaser and the department any information that the department needs to claim federal reimbursement for the cost of any services purchased from the provider and a requirement that a provider provide audit reports to any purchaser and the department according to standards specified in the provider's contract and any other standards that the department may prescribe.

49.34(6) (6) Contracts may be renegotiated by the purchaser under conditions specified in the contract.

49.34(7) (7) The service provider under this section may appeal decisions of the purchaser in accordance with terms and conditions of the contract and ch. 68 or 227.

49.34 History History: 1995 a. 27; 1997 a. 79; 2007 a. 20; 2009 a. 28, 335.



49.343 Rates for residential care centers, group homes, and child welfare agencies.

49.343  Rates for residential care centers, group homes, and child welfare agencies.

49.343(1d) (1d)  Definitions. In this section:

49.343(1d)(a) (a) "Administrative rate" means the difference between the rate charged by a child welfare agency to a purchaser of foster care services and the rate paid by the child welfare agency to a foster parent for the care and maintenance of a child.

49.343(1d)(b) (b) "Child welfare agency" means a child welfare agency that is authorized under s. 48.61 (7) to license foster homes.

49.343(1d)(c) (c) "Group home" has the meaning given in s. 48.02 (7).

49.343(1d)(cg) (cg) "Performance-based contracting system" means a system of paying a provider for services based on the achievement of specified measurable outcomes.

49.343(1d)(cr) (cr) "Provider" means a residential care center for children and youth, a group home, or a child welfare agency.

49.343(1d)(d) (d) "Residential care center for children and youth" has the meaning given in s. 48.02 (15d).

49.343(1g) (1g) Establishment of rates. For services provided beginning on January 1, 2011, the department shall establish the per client rate that a residential care center for children and youth or a group home may charge for its services, and the per client administrative rate that a child welfare agency may charge for the administrative portion of its foster care services, as provided in this section. In establishing rates for a placement specified in s. 938.357 (4) (c) 1. or 2., the department shall consult with the department of corrections. A residential care center for children and youth and a group home shall charge all purchasers the same rate for the same services and a child welfare agency shall charge all purchasers the same administrative rate for the same foster care services. The department shall determine the levels of care created under the rules promulgated under s. 48.62 (8) to which this section applies.

49.343(2) (2) Determination of rates.

49.343(2)(a)(a) By October 1, annually, a residential care center for children and youth or a group home shall submit to the department the per client rate that it proposes to charge for services provided in the next year and a child welfare agency shall submit to the department the proposed per client administrative rate that it proposes to charge for foster care services provided in the next year. The department shall provide forms and instructions for the submission of proposed rates under this paragraph and a residential care center for children and youth, group home, or child welfare agency that is required to submit a proposed rate under this paragraph shall submit that proposed rate using those forms and instructions.

49.343(2)(b) (b) The department shall review a proposed rate submitted under par. (a) and audit the provider submitting the proposed rate to determine whether the proposed rate is appropriate to the level of services to be provided, the qualifications of the provider to provide those services, and the reasonable and necessary costs of providing those services. In reviewing a proposed rate, the department shall consider all of the following factors:

49.343(2)(b)1. 1. Changes in the consumer price index for all urban consumers, U.S. city average, as determined by the U.S. department of labor, for the 12 months ending on June 30 of the year in which the proposed rate is submitted.

49.343(2)(b)1m. 1m. Changes in the consumer price index for all urban consumers, U.S. city average, for the medical care group, as determined by the U.S. department of labor, for the 12 months ending on June 30 of the year in which the proposed rate is submitted.

49.343(2)(b)2. 2. Changes in the allowable costs of the residential care center for children and youth, group home, or child welfare agency based on current actual cost data or documented projections of costs.

49.343(2)(b)3. 3. Changes in program utilization that affect the per client rate or per client administrative rate.

49.343(2)(b)4. 4. Changes in the department's expectations relating to service delivery.

49.343(2)(b)5. 5. Changes in service delivery proposed by the provider and agreed to by the department.

49.343(2)(b)6. 6. The loss of any source of revenue that had been used to pay expenses, resulting in a lower per client rate or per client administrative rate for services.

49.343(2)(b)6m. 6m. Whether the agency is accredited by a national accrediting body that has developed child welfare standards.

49.343(2)(b)7. 7. Changes in any state or federal laws, rules, or regulations that result in any change in the cost of providing services, including any changes in the minimum wage, as defined in s. 49.141 (1) (g).

49.343(2)(b)8. 8. Competitive factors.

49.343(2)(b)9. 9. The availability of funding to pay for the services to be provided under the proposed rate.

49.343(2)(b)10. 10. Any other factor relevant to the setting of a rate that the department may determine by rule promulgated under sub. (4).

49.343(2)(c) (c) If the department determines under par. (b) that a proposed rate submitted under par. (a) is appropriate, the department shall approve the proposed rate. If the department does not approve a proposed rate, the department shall negotiate with the provider to determine an agreed to rate. If after negotiations a rate is not agreed to, the department and the provider shall engage in mediation under the rate resolution procedure promulgated by rule under sub. (4) to arrive at an agreed to rate. If after mediation a rate is not agreed to, the department shall order a rate for the service after considering the factors under par. (b). A provider may appeal the rate set by the department as a contested case under ch. 227 by filing with the department a request for a hearing within 30 days after the date of the order.

49.343(3) (3) Audit. The department may require an audit of any provider for the purpose of collecting federal funds.

49.343(4) (4) Rules. The department shall promulgate rules to implement this section. Those rules shall include rules providing for all of the following:

49.343(4)(a) (a) Standards for determining whether a proposed rate is appropriate to the level of services to be provided, the qualifications of a provider to provide those services, and the reasonable and necessary costs of providing those services.

49.343(4)(b) (b) Factors for the department to consider in reviewing a proposed rate.

49.343(4)(c) (c) Procedures for reviewing proposed rates, including procedures for ordering a rate when negotiations and mediation fail to produce an agreed to rate.

49.343(5) (5) Advisory committee. The secretary shall create an advisory committee under s. 15.04 (1) (c) consisting of representatives of purchasers; county departments; the department, in a county having a population of 500,000 or more; tribes; consumers; and a statewide association of private, incorporated family and children's social service agencies representing all groups of providers that are affected by the rate regulation process. The committee shall advise the department on all of the following:

49.343(5)(a) (a) The development of administrative rules under sub. (4).

49.343(5)(b) (b) The implementation of rate regulation for providers as authorized under this section.

49.343(5)(c) (c) The identification of the measurements specified in sub. (6) (a) and the development of the payment levels specified in sub. (6) (a).

49.343(6) (6) Performance-based contracting system.

49.343(6)(a)(a) For purposes of implementing a performance-based contracting system, the department, in cooperation with the advisory committee created under sub. (5), shall do all of the following:

49.343(6)(a)1. 1. Identify measurements by which to evaluate the performance of providers in meeting both the goals for the children placed in their care and the goals for the out-of-home care system in this state and adjust, as needed, those measurements.

49.343(6)(a)2. 2. Develop payment levels that correspond to the achievement of the measurements identified under subd. 1. based on the assessed level of care of a child.

49.343(6)(b) (b) By November 1, 2010, the department shall submit a report that outlines a plan for implementing a performance-based contracting system to the standing committee of each house of the legislature that is concerned with child welfare issues. The report shall describe the measurements identified under par. (a) 1. and the payment levels developed under par. (a) 2.

49.343(6)(c) (c) Beginning on January 1, 2011, the department shall select a representative sample of providers and evaluate the performance of those providers in attaining the measurements identified under par. (a) 1. Based on that evaluation, the department, in consultation with the advisory committee created under sub. (5), shall adjust, as needed, those measurements by December 31, 2011.

49.343(6)(d) (d) Beginning on January 1, 2013, the department shall evaluate the performance of all providers in this state in attaining the measurements identified under par. (a) 1. Based on that evaluation, the department, in consultation with the advisory committee created under sub. (5), shall adjust, as needed, those measurements by December 31, 2013, and in subsequent years as determined necessary by the department.

49.343 History History: 2007 a. 20 s. 830; Stats. 2007 s. 49.343; 2009 a. 28, 71, 335; 2011 a. 260 s. 80.



49.345 Cost of care and maintenance; liability; collection and deportation counsel; collections; court actions; recovery.

49.345  Cost of care and maintenance; liability; collection and deportation counsel; collections; court actions; recovery.

49.345(1)(1) Liability and the collection and enforcement of such liability for the care, maintenance, services, and supplies specified in this section are governed exclusively by this section, except in cases of child support ordered by a court under s. 48.355 (2) (b) 4., 48.357 (5m) (a), or 48.363 (2) or ch. 767.

49.345(2) (2) Except as provided in sub. (14) (b) and (c), any person, including but not limited to a person placed under s. 48.345 (3) or 48.357 (1) or (2m), receiving care, maintenance, services, and supplies provided by any institution in this state, in which the state is chargeable with all or part of the person's care, maintenance, services, and supplies, and the person's property and estate, including the homestead, and the spouse of the person, and the spouse's property and estate, including the homestead, and, in the case of a minor child, the parents of the person, and their property and estates, including their homestead, and, in the case of a foreign child described in s. 48.839 (1) who became dependent on public funds for his or her primary support before an order granting his or her adoption, the resident of this state appointed guardian of the child by a foreign court who brought the child into this state for the purpose of adoption, and his or her property and estate, including his or her homestead, shall be liable for the cost of the care, maintenance, services, and supplies in accordance with the fee schedule established by the department under s. 49.32 (1). If a spouse, widow, or minor, or an incapacitated person may be lawfully dependent upon the property for his or her support, the court shall release all or such part of the property and estate from the charges that may be necessary to provide for the person. The department shall make every reasonable effort to notify the liable persons as soon as possible after the beginning of the maintenance, but the notice or the receipt thereof is not a condition of liability.

49.345(3) (3) After investigation of the liable persons' ability to pay, the department shall make collection from the person who in the opinion of the department under all of the circumstances is best able to pay, giving due regard to relationship and the present needs of the person or of the lawful dependents. However, the liability of relatives for maintenance shall be in the following order: first, the spouse of the person; then, in the case of a minor, the parent or parents.

49.345(4) (4)

49.345(4)(a)(a) If a person liable under sub. (2) fails to make payment or enter into or comply with an agreement for payment, the department may bring an action to enforce the liability or may issue an order to compel payment of the liability. Any person aggrieved by an order issued by the department under this paragraph may appeal the order as a contested case under ch. 227 by filing with the department a request for a hearing within 30 days after the date of the order.

49.345(4)(b) (b) If judgment is rendered in an action brought under par. (a) for any balance that is 90 or more days past due, interest at the rate of 12 percent per year shall be computed by the clerk and added to the liable person's costs. That interest shall begin on the date on which payment was due and shall end on the day before the date of any interest that is computed under s. 814.04 (4).

49.345(4)(c) (c) If the department issues an order to compel payment under par. (a), interest at the rate of 12 percent per year shall be computed by the department and added at the time of payment to the person's liability. That interest shall begin on the date on which payment was due and shall end on the day before the date of final payment.

49.345(5) (5) If any person named in an order to compel payment issued under sub. (4) (a) fails to pay the department any amount due under the terms of the order, and no contested case to review the order is pending, and the time for filing for a contested case review has expired, the department may present a certified copy of the order to the circuit court for any county. The circuit court shall, without notice, render judgment in accordance with the order. A judgment rendered under this subsection shall have the same effect and shall be entered in the judgment and lien docket and may be enforced in the same manner as if the judgment had been rendered in an action tried and determined by the circuit court.

49.345(6) (6) The sworn statement of the collection and deportation counsel, or of the secretary, shall be evidence of the fee and of the care and services received by the person.

49.345(7) (7) The department shall administer and enforce this section. It shall appoint an attorney to be designated "collection and deportation counsel" and other necessary assistants. The department may delegate to the collection and deportation counsel such other powers and duties as it considers advisable. The collection and deportation counsel or any of the assistants may administer oaths, take affidavits and testimony, examine public records, and subpoena witnesses and the production of books, papers, records, and documents material to any matter of proceeding relating to payments for the cost of maintenance. The department shall encourage agreements or settlements with the liable person, having due regard to ability to pay and the present needs of lawful dependents.

49.345(8) (8) The department may do any of the following:

49.345(8)(a) (a) Appear for the state in any and all collection and deportation matters arising in the several courts, and may commence suit in the name of the department to recover the cost of maintenance against the person liable therefor.

49.345(8)(b) (b) Determine whether any person is subject to deportation, and on behalf of this state enter into reciprocal agreements with other states for deportation and importation of persons who are public charges, upon such terms as will protect the state's interests and promote mutual amicable relations with other states.

49.345(8)(c) (c) From time to time investigate the financial condition and needs of persons liable under sub. (2), their present ability to maintain themselves, the persons legally dependent upon them for support, the protection of the property and investments from which they derive their living and their care and protection, for the purpose of ascertaining the person's ability to make payment in whole or in part.

49.345(8)(d) (d) After due regard to the case and to a spouse and minor children who are lawfully dependent on the property for support, compromise or waive any portion of any claim of the state or county for which a person specified under sub. (2) is liable, but not any claim payable by an insurer under s. 632.89 (2) or (4m) or by any other 3rd party.

49.345(8)(e) (e) Make an agreement with a person who is liable under sub. (2), or who may be willing to assume the cost of maintenance of any person, providing for the payment of such costs at a specified rate or amount.

49.345(8)(f) (f) Make adjustment and settlement with the several counties for their proper share of all moneys collected.

49.345(8)(g) (g) Pay quarterly from the appropriation under s. 20.437 (1) (gg) the collection moneys due county departments under ss. 46.22 and 46.23. Payments shall be made as soon after the close of each quarter as is practicable.

49.345(9) (9) Any person who willfully testifies falsely as to any material matter in an investigation or proceeding under this section shall be guilty of perjury. Banks, employers, insurers, savings banks, savings and loan associations, brokers, and fiduciaries, upon request of the department, shall furnish in writing and duly certified, full information regarding the property, earnings, or income or any funds deposited to the credit of or owing to any person liable under sub. (2). That certified statement shall be admissible in evidence in any action or proceeding to compel payment under this section, and shall be evidence of the facts stated in the certified statement, if a copy of the statement is served upon the party sought to be charged not less than 3 days before the hearing.

49.345(10) (10) The department shall make all reasonable and proper efforts to collect all claims for maintenance, to keep payments current, and periodically to review all unpaid claims.

49.345(11) (11)

49.345(11)(a)(a) Except as provided in par. (b), in any action to recover from a person liable under this section, the statute of limitations may be pleaded in defense.

49.345(11)(b) (b) If a person who is liable under this section is deceased, a claim may be filed against the decedent's estate and the statute of limitations specified in s. 859.02 shall be exclusively applicable. This paragraph applies to liability incurred on or after July 20, 1985.

49.345(14) (14)

49.345(14)(a)(a) Except as provided in pars. (b) and (c), liability of a person specified in sub. (2) or s. 49.32 (1) for care and maintenance of persons under 18 years of age in residential, nonmedical facilities such as group homes, foster homes, subsidized guardianship homes, and residential care centers for children and youth is determined in accordance with the cost-based fee established under s. 49.32 (1). The department shall bill the liable person up to any amount of liability not paid by an insurer under s. 632.89 (2) or (4m) or by other 3rd-party benefits, subject to rules that include formulas governing ability to pay established by the department under s. 49.32 (1). Any liability of the person not payable by any other person terminates when the person reaches age 18, unless the liable person has prevented payment by any act or omission.

49.345(14)(b) (b) Except as provided in par. (c), and subject to par. (cm), liability of a parent specified in sub. (2) or s. 49.32 (1) for the care and maintenance of the parent's minor child who has been placed by a court order under s. 48.355 or 48.357 in a residential, nonmedical facility such as a group home, foster home, subsidized guardianship home, or residential care center for children and youth shall be determined by the court by using the percentage standard established by the department under s. 49.22 (9) and by applying the percentage standard in the manner established by the department under par. (g).

49.345(14)(c) (c) Upon request by a parent, the court may modify the amount of child support payments determined under par. (b), subject to par. (cm), if, after considering the following factors, the court finds by the greater weight of the credible evidence that the use of the percentage standard is unfair to the child or to either of the parents:

49.345(14)(c)1. 1. The needs of the child.

49.345(14)(c)2. 2. The physical, mental, and emotional health needs of the child, including any costs for the child's health insurance provided by a parent.

49.345(14)(c)3. 3. The standard of living and circumstances of the parents, including the needs of each parent to support himself or herself at a level equal to or greater than that established under 42 USC 9902 (2).

49.345(14)(c)4. 4. The financial resources of the parents.

49.345(14)(c)5. 5. The earning capacity of each parent, based on each parent's education, training, and work experience and based on the availability of work in or near the parent's community.

49.345(14)(c)6. 6. The need and capacity of the child for education, including higher education.

49.345(14)(c)7. 7. The age of the child.

49.345(14)(c)8. 8. The financial resources and the earning ability of the child.

49.345(14)(c)9. 9. The needs of any person, including dependent children other than the child, whom either parent is legally obligated to support.

49.345(14)(c)10. 10. The best interests of the child, including, but not limited to, the impact on the child of expenditures by the family for improvement of any conditions in the home that would facilitate the reunification of the child with the child's family, if appropriate, and the importance of a placement that is the least restrictive of the rights of the child and the parents and the most appropriate for meeting the needs of the child and the family.

49.345(14)(c)11. 11. Any other factors that the court in each case determines are relevant.

49.345(14)(cm) (cm)

49.345(14)(cm)1.1. Except as provided in subd. 2., if a parent who is required to pay child support under par. (b) or (c) is receiving adoption assistance under s. 48.975 for the child for whom support is ordered, the amount of the child support payments determined under par. (b) or (c) may not exceed the amount of the adoption assistance maintenance payments under s. 48.975 (3) (a). If an agreement under s. 48.975 (4) is in effect that provides for a payment of $0 under s. 48.975 (3) (a), the payment of $0 shall be considered to be an adoption assistance maintenance payment for purposes of this subdivision.

49.345(14)(cm)2. 2. Subdivision 1. does not apply if, after considering the factors under par. (c) 1. to 11., the court finds by the greater weight of the credible evidence that limiting the amount of the child support payments to the amount of the adoption assistance maintenance payments under s. 48.975 (3) (a) is unfair to the child or to either of the parents.

49.345(14)(d) (d) If the court finds under par. (c) that use of the percentage standard is unfair to the minor child or either of the parents, the court shall state in writing or on the record the amount of support that would be required by using the percentage standard, the amount by which the court's order deviates from that amount, its reasons for finding that use of the percentage standard is unfair to the child or the parent, its reasons for the amount of the modification, and the basis for the modification.

49.345(14)(e) (e)

49.345(14)(e)1.1. An order issued under s. 48.355 (2) (b) 4., 48.357 (5m) (a), or 48.363 (2) for support determined under this subsection constitutes an assignment of all commissions, earnings, salaries, wages, pension benefits, benefits under ch. 102 or 108, and other money due or to be due in the future to the county department under s. 46.22 or 46.23 in the county where the order was entered or to the department, depending upon the placement of the child as specified by rules promulgated under subd. 5. The assignment shall be for an amount sufficient to ensure payment under the order.

49.345(14)(e)2. 2. Except as provided in subd. 3., for each payment made under the assignment, the person from whom the payer under the order receives money shall receive an amount equal to the person's necessary disbursements, not to exceed $3, which shall be deducted from the money to be paid to the payer.

49.345(14)(e)3. 3. Benefits under ch. 108 may be assigned and withheld only in the manner provided in s. 108.13 (4). Any order to withhold benefits under ch. 108 shall be for an amount certain. When money is to be withheld from these benefits, no fee may be deducted from the amount withheld and no fine may be levied for failure to withhold the money.

49.345(14)(e)4. 4. No employer may use an assignment under this paragraph as a basis for the denial of employment to a person, the discharge of an employee, or any disciplinary action against an employee. An employer who denies employment or discharges or disciplines an employee in violation of this subdivision may be fined not more than $500 and may be required to make full restitution to the aggrieved person, including reinstatement and back pay. Except as provided in this subdivision, restitution shall be in accordance with s. 973.20. An aggrieved person may apply to the district attorney or to the department of workforce development for enforcement of this subdivision.

49.345(14)(e)5. 5. The department shall promulgate rules for the operation and implementation of assignments under this paragraph.

49.345(14)(f) (f) If the amount of the child support determined under this subsection is greater than the cost for the care and maintenance of the minor child in the residential, nonmedical facility, the assignee under par. (e) 1. shall expend or otherwise dispose of any funds that are collected in excess of the cost of such care and maintenance in a manner that the assignee determines will serve the best interests of the minor child.

49.345(14)(g) (g) For purposes of determining child support under par. (b), the department shall promulgate rules related to the application of the standard established by the department under s. 49.22 (9) to a child support obligation for the care and maintenance of a child who is placed by a court order under s. 48.355 or 48.357 in a residential, nonmedical facility. The rules shall take into account the needs of any person, including dependent children other than the child, whom either parent is legally obligated to support.

49.345(16) (16) The department shall delegate to county departments under ss. 46.22 and 46.23 or the local providers of care and services meeting the standards established by the department under s. 49.34 the responsibilities vested in the department under this section for collection of fees for services other than those provided at state facilities, if the county departments or providers meet the conditions that the department determines are appropriate. The department may delegate to county departments under ss. 46.22 and 46.23 the responsibilities vested in the department under this section for collection of fees for services provided at the state facilities if the necessary conditions are met.

49.345 History History: 2007 a. 20 ss. 893, 1507; 2009 a. 28, 218; 2011 a. 260.

49.345 Annotation Sections 46.03 (18) and 46.10 do not constitute an unlawful delegation of legislative power. In Matter of Guardianship of Klisurich, 98 Wis. 2d 274, 296 N.W.2d 742 (1980).

49.345 Annotation Sub. (3) and s. 46.03 (18) permit the department to promulgate rules that consider non-liable family members' incomes in determining a liable family member's ability to pay. In Interest of A.L.W. 153 Wis. 2d 412, 451 N.W.2d 416 (1990).

49.345 Annotation Section 46.03 (18) (b) imposes liability upon minors and parents for the costs of services, but does not give counties an automatic right of recovery; Section 46.10 governs enforcement procedure and allows courts to exercise discretion. In Matter of S.E. Trust, 159 Wis. 2d 709, 465 N.W.2d 231 (Ct. App. 1990).

49.345 Annotation The uniform fee system under ss. 46.03 (18) and 46.10 allows imputing income and, consequently, looking beyond tax returns to determine ability to pay. In Interest of Kevin C. 181 Wis. 2d 146, 510 N.W.2d 746 (Ct. App. 1993).

49.345 Annotation A circuit court may order parents to pay toward a child's support when a CHIPS child is placed in residential treatment, but the court may not assess any of the facility's education-related costs against the parents. Calumet County Department of Human Services v. Randall H. 2002 WI 126, 257 Wis. 2d 57, 653 N.W.2d 503, 01-1272.



49.35 Public assistance; supervisory functions of department.

49.35  Public assistance; supervisory functions of department.

49.35(1)(1)

49.35(1)(a)(a) The department shall supervise the administration of programs under this subchapter and ch. 48. The department shall submit to the federal authorities state plans for the administration of programs under this subchapter and ch. 48 in such form and containing such information as the federal authorities require, and shall comply with all requirements prescribed to ensure their correctness.

49.35(1)(b) (b) All records of the department and all county records relating to programs under this subchapter and ch. 48 and aid under s. 49.18, 1971 stats., s. 49.20, 1971 stats., and s. 49.61, 1971 stats., as affected by chapter 90, laws of 1973, shall be open to inspection at all reasonable hours by authorized representatives of the federal government. Notwithstanding ss. 48.396 (2) and 938.396 (2), all county records relating to the administration of the services and public assistance specified in this paragraph shall be open to inspection at all reasonable hours by authorized representatives of the department.

49.35(1)(bm) (bm) All records of the department relating to aid provided under s. 49.19 are open to inspection at reasonable hours by members of the legislature who require the information contained in the records in pursuit of a specific state legislative purpose. All records of any county relating to aid provided under s. 49.19 are open to inspection at reasonable hours by members of the board of supervisors of the county or the governing body of a city, village or town located in the county who require the information contained in the records in pursuit of a specific county or municipal legislative purpose. The right to records access provided by this paragraph does not apply if access is prohibited by federal law or regulation or if this state is required to prohibit such access as a condition precedent to participation in a federal program in which this state participates.

49.35(1)(c) (c) The department may at any time audit all county records relating to the administration of the services and public assistance specified in this section and may at any time conduct administrative reviews of county departments under ss. 46.215, 46.22 and 46.23. If the department conducts such an audit or administrative review in a county, the department shall furnish a copy of the audit or administrative review report to the chairperson of the county board of supervisors and the county clerk in a county with a single-county department or to the county boards of supervisors and the county clerks in counties with a multicounty department, and to the director of the county department under s. 46.215, 46.22 or 46.23.

49.35(2) (2) The county administration of all laws relating to programs under this subchapter and ch. 48 shall be vested in the officers and agencies designated in the statutes.

49.35 History History: 1995 a. 27; 2005 a. 344; 2007 a. 20.



49.36 Work experience program for noncustodial parents.

49.36  Work experience program for noncustodial parents.

49.36(1)(1) In this section:

49.36(1)(a) (a) "Custodial parent" means a parent who lives with his or her child for substantial periods of time.

49.36(1)(b) (b) "Tribal governing body" means an elected tribal governing body of a federally recognized American Indian tribe or band.

49.36(2) (2) The department may contract with any county, tribal governing body, or Wisconsin Works agency to administer a work experience and job training program for parents who are not custodial parents and who fail to pay child support or to meet their children's needs for support as a result of unemployment or underemployment. The program may provide the kinds of work experience and job training services available from the program under s. 49.193, 1997 stats., or s. 49.147 (3) or (4). The program may also include job search and job orientation activities. The department shall fund the program from the appropriations under s. 20.437 (2) (dz) and (k).

49.36(3) (3)

49.36(3)(a)(a) Except as provided in par. (f), a person ordered to register under s. 767.55 (2) (am) shall participate in a work experience program if services are available.

49.36(3)(b) (b) A person may not be required to participate for more than 32 hours per week in the program under this section.

49.36(3)(c) (c) A person may not be required to participate for more than 16 weeks during each 12-month period in a program under this section.

49.36(3)(d) (d) If a person is required by a governmental entity to participate in another work or training program, the person may not be required to participate in a program under this section in a week for more than 32 hours minus the number of hours he or she is required to participate in the other work or training program in that week.

49.36(3)(e) (e) If a person is employed, the person may not be required to participate in a program under this section in a week for more than 80% of the difference between 40 hours and the number of hours actually worked in the unsubsidized job during that week.

49.36(3)(f) (f) A person who works, on average, 32 hours or more per week in an unsubsidized job is not required to participate in a program under this section.

49.36(4) (4) When a person completes 16 weeks of participation in a program under this section, the county, tribal governing body, or Wisconsin works agency operating the program shall inform the clerk of courts, by affidavit, of that completion.

49.36(5) (5) A person participating in work experience as part of the program under this section is considered an employee of the county, tribal governing body, or Wisconsin works agency administering the program under this section for purposes of worker's compensation benefits only.

49.36(6) (6) A county, tribal governing body, or Wisconsin works agency administering the program under this section shall reimburse a person for reasonable transportation costs incurred because of participation in a program under this section up to a maximum of $25 per month.

49.36(7) (7) The department shall pay a county, tribal governing body, or Wisconsin works agency not more than $400 for each person who participates in the program under this section in the region in which the county, tribal governing body, or Wisconsin works agency administers the program under this section. The county, tribal governing body, or Wisconsin works agency shall pay any additional costs of the program.

49.36 History History: 1987 a. 413; 1989 a. 31; 1991 a. 39; 1993 a. 16; 1995 a. 27 ss. 2135 to 2142; 1995 a. 289; 1997 a. 27; 1999 a. 9; 2001 a. 16; 2005 a. 25; 2005 a. 443 s. 265; 2007 a. 20; 2013 a. 20.



49.38 Menominee Enterprises, Inc., bonds, acquisition.

49.38  Menominee Enterprises, Inc., bonds, acquisition.

49.38(1)(1) The department is authorized to exercise options to purchase securities assigned to the state of Wisconsin under s. 710.05, 1973 stats., at par value, or to accept an assignment of such securities, for the purpose of providing relief, public assistance or welfare aid under this section.

49.38(2) (2) The department shall exercise the options to purchase such securities or accept an assignment of such securities when it finds that the owner of the securities is a resident of this state and is in need of public assistance, or who but for the ownership of such securities would qualify for public assistance. If the department exercises an option to purchase such security, the purchase price shall be paid out, at par value, as a relief payment. Where the department accepts an assignment of such security as provided in this section it shall pay out as relief an amount equal to the par value of the security assigned. The relief furnished, whether by money or otherwise, shall be at such times and in such amounts as will in the discretion of the department meet the needs of the recipient and protect the public. The department is authorized to exercise the options to purchase assigned to it in whole or in part, or to accept an assignment of such securities in whole or in part. The department is granted such authority as may be necessary and convenient to enable it to exercise the functions and perform the duties required of it by this section, including without limitation because of enumeration the authority to promulgate rules governing eligibility and the furnishing and paying of relief under this section, the authority to enter into suitable agreements with the owner of the security or other appropriate persons for the purpose of carrying out this section, and the authority to sell or transfer the securities or defend and prosecute all actions concerning it and pay all just claims against it and do all other things necessary for the protection, preservation and management of the securities.

49.38(3) (3) If the relief, public assistance, or other welfare aid provided pursuant to this section is discontinued during the life of the person receiving such aid and the value of the securities transferred to the department exceed the total amount of assistance paid under this section, the excess of such property shall be returned to such person; and in the event of the person's death the excess shall be considered the property of such person for administration proceedings.

49.38(4) (4) The department may make loans to the owner of such securities for relief and welfare purposes which loans shall be secured by pledges of the securities to the state. The department may by rule establish the purposes for which loans may be made, permissible interest rates and fees, time and manner in which the loan is paid out, time and manner of repayment, general procedures to be followed in making loans, the action which shall be taken if a borrower defaults on a loan, maximum amount which may be loaned to any one borrower, and any other rules necessary to carry out the purposes of this section.

49.38(5) (5) Nothing in this section as created by chapter 2, laws of Special Session of 1963, is in derogation of other rights and remedies provided by law.

49.38(6) (6) On and after May 20, 1972, where the owner of such security is otherwise eligible for welfare assistance, such security shall be an exempt asset under the welfare law and shall not disqualify such person from receiving welfare assistance.

49.38 History History: 1971 c. 302; 1975 c. 422 s. 163; 1981 c. 390 s. 252; 1983 a. 189 s. 329 (19); 1985 a. 29, 120; 1989 a. 359; 1991 a. 316; 1995 a. 27 ss. 3180, 3181; Stats. 1995 s. 49.38.



49.385 No action against members of the Menominee Indian tribe in certain cases.

49.385  No action against members of the Menominee Indian tribe in certain cases. No action shall be commenced under s. 46.10 or 49.08 or any other provision of law for the recovery from assets distributed to members of the Menominee Indian tribe and others by the United States pursuant to P.L. 83-399, as amended, for the value of relief or old-age assistance under s. 49.20, 1971 stats., as affected by chapter 90, laws of 1973, and the value of maintenance in state institutions under ch. 46, furnished prior to termination date as defined in s. 70.057 (1), 1967 stats., to any legally enrolled member of the Menominee Indian tribe, his or her dependents, or lawful distributees of such member under section 3, said P.L. 83-399, as amended. For purposes of this section, "legally enrolled members of the Menominee Indian tribe" shall include only those persons whose names appear on "Final Roll-Menominee Indian Tribe of Wisconsin" as proclaimed by the secretary of the interior November 26, 1957, and published at pages 9951 et seq. of the federal register, Thursday, December 12, 1957.

49.385 History History: 1973 c. 147, 243; 1983 a. 192; 1995 a. 27 s. 2768m; Stats. 1995 s. 49.385.



49.43 Definitions.

49.43  Definitions. As used in ss. 49.43 to 49.497 unless the context indicates otherwise:

49.43(1e) (1e) "Accommodated person" means any person in a hospital or in a skilled nursing facility or intermediate care facility, as defined in Title XIX of the social security act, who would have been eligible for benefits under s. 49.19 or 49.77 or federal Title XVI if the person were not in such a hospital or facility, and any person in such an institution who can be found eligible for Title XIX under the social security act.

49.43(1m) (1m) "Charge" means the customary, usual and reasonable demand for payment as established prospectively, concurrently or retrospectively by the department for services, care or commodities which does not exceed the general level of charges by others who render such service or care, or provide such commodities, under similar or comparable circumstances within the community in which the charge is incurred.

49.43(2) (2) "Cost" means the reasonable cost of services, care or commodities as determined by the principles of reimbursement used under 42 USC 1395 to 1395rr, in effect on April 30, 1980.

49.43(2m) (2m) "Cost-effective" has the meaning given in P.L. 101-508, section 4402 (a) (2).

49.43(2r) (2r) "County," "county department," and "county department under s. 46.215, 46.22, or 46.23" includes a multicounty consortium in accordance with a contract under s. 49.78 (2).

49.43(3) (3) "Dentist" means a person licensed to practice dentistry.

49.43(3e) (3e) "Department" means the department of health services.

49.43(3m) (3m) "Developmentally disabled" has the meaning specified in s. 51.01 (5).

49.43(3r) (3r) "Group health plan" has the meaning given in P.L. 101-508, section 4402 (a) (2).

49.43(4) (4) "Home health agency" has the meaning specified in s. 50.49 (1) (a).

49.43(5) (5) "Hospital" means an institution, approved by the appropriate state agency, providing 24-hour continuous nursing service to patients confined therein; which provides standard dietary, nursing, diagnostic and therapeutic facilities; and whose professional staff is composed only of physicians and surgeons, or of physicians and surgeons and doctors of dental surgery.

49.43(6) (6) "Inpatient psychiatric hospital services for individuals 21 years of age or for individuals under 22 years of age who are receiving such service immediately prior to reaching age 21" has the same meaning as provided in section 1905 (h) of the federal social security act.

49.43(6m) (6m) "Institution for mental diseases" has the meaning specified in 42 CFR 435.1009.

49.43(7) (7) "Intermediate care facility" means either of the following:

49.43(7)(a) (a) An institution or distinct part thereof, which is:

49.43(7)(a)1. 1. Licensed or approved under state law to provide, on a regular basis, health related care and services to individuals who do not require the degree of care and treatment which a hospital or skilled nursing home is designated to provide but who because of their mental or physical condition require care and services above the level of room and board, which can be made available to them only through institutional facilities; and

49.43(7)(a)2. 2. Qualifies as an "intermediate care facility" within the meaning of Title XIX of the social security act.

49.43(7)(b) (b) A public institution, or distinct part thereof, which is:

49.43(7)(b)1. 1. Licensed or approved under state law for individuals with an intellectual disability or persons with related conditions, the primary purpose of which is to provide health or rehabilitative services for individuals with an intellectual disability according to rules promulgated by the department; and

49.43(7)(b)2. 2. Qualifies as an "intermediate care facility" within the meaning of Title XIX of the social security act.

49.43(8) (8) "Medical assistance" means any services or items under ss. 49.45 to 49.473, except s. 49.472 (6), and under ss. 49.49 to 49.497, or any payment or reimbursement made for such services or items.

49.43(8m) (8m) "Multicounty consortium" has the meaning given in s. 49.78 (1) (br).

49.43(9) (9) "Physician" means a person licensed to practice medicine and surgery, and includes graduates of osteopathic colleges holding an unlimited license to practice medicine and surgery.

49.43(10) (10) "Provider" means a person, corporation, limited liability company, partnership, unincorporated business or professional association and any agent or employee thereof who provides medical assistance.

49.43(10m) (10m) "Public medical institution" has the meaning designated in Title XIX of the federal social security act.

49.43(10s) (10s) "Secretary" means the secretary of health services.

49.43(10v) (10v) "Serious and persistent mental illness" has the meaning given in s. 51.01 (14t).

49.43(11) (11) "Skilled nursing home" means a facility or distinct part thereof, which:

49.43(11)(a) (a) Is licensed or approved under state law for the accommodation of convalescents or other persons who are not acutely ill and not in need of hospital care;

49.43(11)(b) (b) Employs sufficient registered nursing practitioners for supervision of those giving nursing care to patients; and

49.43(11)(c) (c) Qualifies as a "skilled nursing facility" within the meaning of Title XIX of the social security act.

49.43(12) (12) "Spouse" means the legal husband or wife of the beneficiary, whether or not eligible for medical assistance.

49.43 History History: 1977 c. 29 ss. 583m, 591; 1977 c. 418 s. 929 (18); 1979 c. 221; 1981 c. 20 s. 2202 (20) (m); 1981 c. 93; 1983 a. 189; 1987 a. 27; 1987 a. 403 s. 256; 1987 a. 413; 1991 a. 39; 1993 a. 27, 99, 112, 437; 1995 s. 27 ss. 2649, 2661, 2943 to 2946, 9126 (19); 1999 a. 9; 2001 a. 16; 2005 a. 264; 2007 a. 20 s. 9121 (6) (a); 2011 a. 32, 126.



49.45 Medical assistance; administration.

49.45  Medical assistance; administration.

49.45(1) (1)  Purpose. To provide appropriate health care for eligible persons and obtain the most benefits available under Title XIX of the federal social security act, the department shall administer medical assistance, rehabilitative and other services to help eligible individuals and families attain or retain capability for independence or self-care as hereinafter provided.

49.45(2) (2) Duties.

49.45(2)(a)(a) The department shall:

49.45(2)(a)1. 1. Exercise responsibility relating to fiscal matters, the eligibility for benefits under standards set forth in ss. 49.46 to 49.471, and general supervision of the medical assistance program.

49.45(2)(a)2. 2. Employ necessary personnel under the classified service for the efficient and economical performance of the program and shall supply residents of this state with information concerning the program and procedures.

49.45(2)(a)3. 3. Determine the eligibility of persons for medical assistance, rehabilitative, and social services under ss. 49.46, 49.468, 49.47, and 49.471 and rules and policies adopted by the department and may, under a contract under s. 49.78 (2), delegate all, or any portion, of this function to the county department under s. 46.215, 46.22, or 46.23 or a tribal governing body.

49.45(2)(a)4. 4. To the extent funds are available under s. 20.435 (4) (bm), certify all proper charges and claims for administrative services to the department of administration for payment and the department of administration shall draw its warrant forthwith.

49.45(2)(a)5. 5. Cooperate with the division for learning support in the department of public instruction to carry out the provisions of Title XIX.

49.45(2)(a)6. 6. Appoint such advisory committees as are necessary and proper.

49.45(2)(a)7. 7. Cooperate with the federal authorities for the purpose of providing the assistance and services available under Title XIX to obtain the best financial reimbursement available to the state from federal funds.

49.45(2)(a)8. 8. Periodically report to the joint committee on finance concerning projected expenditures and alternative reimbursement and cost control policies in the medical assistance program.

49.45(2)(a)9. 9. Periodically set forth conditions of participation and reimbursement in a contract with provider of service under this section.

49.45(2)(a)10. 10.

49.45(2)(a)10.a.a. After reasonable notice and opportunity for hearing, recover money improperly or erroneously paid or overpayments to a provider by offsetting or adjusting amounts owed the provider under the program, crediting against a provider's future claims for reimbursement for other services or items furnished by the provider under the program, or requiring the provider to make direct payment to the department or its fiscal intermediary.

49.45(2)(a)10.b. b. Establish a deadline for payment of a recovery imposed under this subdivision and, if a provider fails to pay all of the amount to be recovered by the deadline, require payment, by the provider, of interest on any delinquent amount at the rate of 1% per month or fraction of a month from the date of the overpayment.

49.45(2)(a)10.c. c. Promulgate rules to implement this subdivision.

49.45(2)(a)11. 11.

49.45(2)(a)11.a.a. Establish criteria for certification of providers of medical assistance and, except as provided in par. (b) 6m. and s. 49.48, and subject to par. (b) 7. and 8., certify providers who meet the criteria.

49.45(2)(a)11.b. b. Promulgate rules to implement this subdivision.

49.45(2)(a)11.c. c. The department shall accept relevant education, training, instruction, or other experience that an applicant obtained in connection with military service, as defined in s. 111.32 (12g), to count toward the education, training, instruction, or other experience that is required to certify providers of medical assistance if the applicant demonstrates to the satisfaction of the department that the education, training, instruction, or other experience that the applicant obtained in connection with his or her military service is substantially equivalent to the education, training, instruction, or other experience required for the certification.

49.45(2)(a)12. 12.

49.45(2)(a)12.a.a. Decertify a provider from or restrict a provider's participation in the medical assistance program, if after giving reasonable notice and opportunity for hearing the department finds that the provider has violated a federal statute or regulation or a state statute or administrative rule and the violation is, by statute, regulation, or rule, grounds for decertification or restriction. The department shall suspend the provider pending the hearing under this subdivision if the department includes in its decertification notice findings that the provider's continued participation in the medical assistance program pending hearing is likely to lead to the irretrievable loss of public funds and is unnecessary to provide adequate access to services to medical assistance recipients. As soon as practicable after the hearing, the department shall issue a written decision. No payment may be made under the medical assistance program with respect to any service or item furnished by the provider subsequent to decertification or during the period of suspension.

49.45(2)(a)12.b. b. Promulgate rules to implement this subdivision.

49.45(2)(a)12r. 12r. Notify the medical examining board, or any affiliated credentialing board attached to the medical examining board, of any decertification or suspension of a person holding a license granted by the board or the affiliated credentialing board if the grounds for the decertification or suspension include fraud or a quality of care issue.

49.45(2)(a)13. 13. Impose additional sanctions for noncompliance with the terms of provider agreements under subd. 9. or certification criteria established under subd. 11.

49.45(2)(a)14. 14. Assure due process in implementing subds. 12. and 13. by providing written notice, a fair hearing and a written decision.

49.45(2)(a)15. 15. Routinely provide notification to persons eligible for medical assistance, or such persons' guardians, of the department's access to provider records.

49.45(2)(a)16. 16. Notify the joint committee on finance and appropriate standing committees in each house of the legislature prior to renewing, extending or amending the claims processing contract under the medical assistance program.

49.45(2)(a)18. 18. Conduct outreach for the early and periodic screening, diagnosis and treatment program as required under 42 CFR 441. This activity is limited to persons under 21 years of age who have been determined to be eligible for medical assistance.

49.45(2)(a)19. 19. Contract with a county department under s. 46.21, 46.23, 51.42 or 51.437 to perform preadmission screening and resident review under sub. (6c).

49.45(2)(a)20. 20. Submit a report, by May 1, 1991, and annually thereafter, to the joint committee on finance on the participation rates of children in the early and periodic screening and diagnosis program.

49.45(2)(a)22. 22. After consulting with counties, independent living centers, consumer organizations and home health agencies, periodically identify those barriers to the provision of personal care services under s. 49.46 (2) (b) 6. j. which lead to a failure to respond to the needs and preferences of individuals who are eligible for these services and act to remove the barriers to the extent possible.

49.45(2)(a)23. 23. Promulgate rules that define "supportive services", "personal services" and "nursing services" provided in a certified residential care apartment complex, as defined under s. 50.01 (6d), for purposes of reimbursement under ss. 46.27 (11) (c) 7. and 46.277 (5) (e).

49.45(2)(a)24. 24. In consultation with hospitals, health maintenance organizations, county departments of social services and of human services and other interested parties, develop and, not later than January 1, 1999, implement a process for expediting medical assistance eligibility determinations for persons in urgent medical situations. The department shall promulgate any rules necessary for the implementation of that process.

49.45(2)(a)24m. 24m. Promulgate rules that require that the written plan of care for persons receiving personal care services under medical assistance be reviewed by a registered nurse at least every 60 days. The rules shall provide that the written plan of care shall designate intervals for visits to the recipient's home by a registered nurse as part of the review of the plan of care. The designated intervals for visits shall be based on the individual recipient's needs, and each recipient shall be visited in his or her home by a registered nurse at least once in every 12-month period. The rules shall also provide that a visit to the recipient is also required if, in the course of the nurse's review of the plan of care, there is evidence that a change in the recipient's condition has occurred that may warrant a change in the plan of care.

49.45(2)(b) (b) The department may:

49.45(2)(b)1. 1. Direct a county department under s. 46.215, 46.22 or 46.23 to perform other functions, responsibilities and services, including any functions related to health maintenance organizations, limited service health organizations and preferred provider plans.

49.45(2)(b)2. 2. Contract with any organization whether or not organized for profit to administer, in full or in part, the benefits under the medical assistance program including prepaid health care. The department shall accept bids on contracts for administrative services and services evaluating the medical assistance program as provided in ch. 16, but may accept the contract deemed most advantageous for claims processing services; or contract with any insurer authorized under the insurance code of this state to insure the program in full or in part and on behalf of the department. The department shall submit a report each December 31 to the governor, the joint committee on finance and the chief clerk of each house of the legislature, for distribution to the appropriate standing committees under s. 13.172 (3), regarding the effectiveness of the management information system for monitoring and analyzing medical assistance expenditures.

49.45(2)(b)3. 3. Audit all claims filed by any contractor making the payment of benefits paid under ss. 49.46 to 49.471 and make proper fiscal adjustments.

49.45(2)(b)4. 4. Audit claims filed by any provider of medical assistance, and as part of that audit, request of any such provider, and review, medical records of individuals who have received benefits under the medical assistance program.

49.45(2)(b)5. 5. Enter into contracts with providers who donate their services at no charge or who provide services for reduced payments.

49.45(2)(b)6m. 6m. Limit the number of providers of particular services that may be certified under par. (a) 11. or the amount of resources, including employees and equipment, that a certified provider may use to provide particular services to medical assistance recipients, if the department finds that existing certified providers and resources provide services that are adequate in quality and amount to meet the need of medical assistance recipients for the particular services; and if the department finds that the potential for medical assistance fraud or abuse exists if additional providers are certified or additional resources are used by certified providers. The department shall promulgate rules to implement this subdivision.

49.45(2)(b)7. 7. Require, as a condition of certification under par. (a) 11., all providers of a specific service that is among those enumerated under s. 49.46 (2), 49.47 (6) (a), or 49.471 (11), as specified in this subdivision, to file with the department a surety bond issued by a surety company licensed to do business in this state. Providers subject to this subdivision provide those services specified under s. 49.46 (2), 49.47 (6) (a), or 49.471 (11) for which providers have demonstrated significant potential to violate s. 49.49 (1) (a), (2) (a) or (b), (3), (3m) (a), (3p), (4) (a), or (4m) (a), to require recovery under par. (a) 10., or to need additional sanctions under par. (a) 13. The surety bond shall be payable to the department in an amount that the department determines is reasonable in view of amounts of former recoveries against providers of the specific service and the department's costs to pursue those recoveries. The department shall promulgate rules to implement this subdivision that specify all of the following:

49.45(2)(b)7.a. a. Services under medical assistance for which providers have demonstrated significant potential to violate s. 49.49 (1) (a), (2) (a) or (b), (3), (3m) (a), (3p), (4) (a), or (4m) (a), to require recovery under par. (a) 10., or to need additional sanctions under par. (a) 13.

49.45(2)(b)7.b. b. The amount or amounts of the surety bonds.

49.45(2)(b)7.c. c. Terms of the surety bond, including amounts, if any, without interest to be refunded to the provider upon withdrawal or decertification from the medical assistance program.

49.45(2)(b)8. 8. Require a person who takes over the operation, as defined in sub. (21) (ag), of a provider, to first obtain certification under par. (a) 11. for the operation of the provider, regardless of whether the person is currently certified. The department may withhold the certification required under this subdivision until any outstanding repayment under sub. (21) is made. The department shall promulgate rules to implement this subdivision.

49.45(2)(b)9. 9. After providing reasonable notice and opportunity for a hearing, charge an assessment to a provider that repeatedly has been subject to recoveries under par. (a) 10. a. because of the provider's failure to follow identical or similar billing procedures or to follow other identical or similar program requirements. The assessment shall be used to defray in part the costs of audits and investigations by the department under sub. (3) (g) and may not exceed $1,000 or 200% of the amount of any such repeated recovery made, whichever is greater. The provider shall pay the assessment to the department within 10 days after receipt of notice of the assessment or the final decision after administrative hearing, whichever is later. The department may recover any part of an assessment not timely paid by offsetting the assessment against any medical assistance payment owed to the provider and may refer any unpaid assessments not collected in this manner to the attorney general, who may proceed with collection under this subdivision. Failure to timely pay in any manner an assessment charged under this subdivision, other than an assessment that is offset against any medical assistance payment owed to the provider, is grounds for decertification under par. (a) 12. A provider's payment of an assessment does not relieve the provider of any other legal liability incurred in connection with the recovery for which the assessment is charged, but is not evidence of violation of a statute or rule. The department shall credit all assessments received under this subdivision to the appropriation account under s. 20.435 (4) (iL). The department shall promulgate rules to implement this subdivision.

49.45(2m) (2m) Authorization for modifications to programs; study.

49.45(2m)(a)(a) In this subsection, "Medical Assistance program" includes any program operated under this subchapter, demonstration program operated under 42 USC 1315, and program operated under a waiver of federal law relating to medical assistance that is granted by the federal department of health and human services.

49.45(2m)(b) (b) The department shall study potential changes to the Medical Assistance state plan and to waivers of federal law relating to medical assistance obtained from the federal department of health and human services for all of the following purposes:

49.45(2m)(b)1. 1. Increasing the cost effectiveness and efficiency of care and the care delivery system for Medical Assistance programs.

49.45(2m)(b)2. 2. Limiting switching from private health insurance to Medical Assistance programs.

49.45(2m)(b)3. 3. Ensuring the long-term viability and sustainability of Medical Assistance programs.

49.45(2m)(b)4. 4. Advancing the accuracy and reliability of eligibility for Medical Assistance programs and claims determinations and payments.

49.45(2m)(b)5. 5. Improving the health status of individuals who receive benefits under a Medical Assistance program.

49.45(2m)(b)6. 6. Aligning Medical Assistance program benefit recipient and service provider incentives with health care outcomes.

49.45(2m)(b)7. 7. Supporting responsibility and choice of medical assistance recipients.

49.45(2m)(c) (c) Subject to par. (d), if the department determines, as a result of the study under par. (b), that revision of existing statutes or rules would be necessary to advance a purpose described in par. (b) 1. to 7., the department may propose a policy that makes any of the following changes related to Medical Assistance programs:

49.45(2m)(c)1. 1. Requires cost sharing from program benefit recipients up to the maximum allowed by federal law or a waiver of federal law.

49.45(2m)(c)2. 2. Authorizes providers to deny care or services if a program benefit recipient is unable to share costs, to the extent allowed by federal law or waiver.

49.45(2m)(c)3. 3. Modifies existing benefits or establishes various benefit packages and offers different packages to different groups of recipients.

49.45(2m)(c)4. 4. Revises provider reimbursement models for particular services.

49.45(2m)(c)5. 5. Mandates that program benefit recipients enroll in managed care.

49.45(2m)(c)6. 6. Restricts or eliminates presumptive eligibility.

49.45(2m)(c)7. 7. To the extent permitted by federal law, imposes restrictions on providing benefits to individuals who are not citizens of the United States.

49.45(2m)(c)8. 8. Sets standards for establishing and verifying eligibility requirements.

49.45(2m)(c)9. 9. Develops standards and methodologies to assure accurate eligibility determinations and redetermines continuing eligibility.

49.45(2m)(c)10. 10. Reduces income levels for purposes of determining eligibility to the extent allowed by federal law or waiver and subject to the limitations under par. (e) 2.

49.45(2m)(d) (d) Before implementing a policy proposed under par. (c) that conflicts with a statute, and before submitting any amendment or waiver request under par. (e) that is necessary to implement any such policy, the department shall submit to the joint committee on finance the proposed amendment or waiver request and estimates of the projected cost savings associated with that amendment or waiver request. If the cochairpersons of the committee do not notify the department within 14 working days after the date of the department's submittal that the committee has scheduled a meeting for the purpose of reviewing the proposed amendment or waiver request, the proposed amendment or waiver request may be submitted to the federal department of health and human services. If, within 14 working days after the date of the department's submittal, the cochairpersons of the committee notify the department that the committee has scheduled a meeting for the purpose of reviewing the proposed amendment or waiver request, the proposed amendment or waiver requested may be submitted only on approval of the committee.

49.45(2m)(e) (e)

49.45(2m)(e)1.1. Subject to par. (d), the department shall submit an amendment to the state Medical Assistance plan or request a waiver of federal laws related to medical assistance, if necessary, to the extent necessary to implement any policy created under par. (c). If the federal department of health and human services does not allow the amendment or does not grant the waiver, the department may not implement the policy.

49.45(2m)(e)2. 2. The department shall request a waiver from the secretary of the federal department of health and human services to permit the department to have in effect eligibility standards, methodologies, and procedures under the state Medical Assistance plan or waivers of federal laws related to medical assistance that are more restrictive than those in place on March 23, 2010. If the waiver request does not receive federal approval before December 31, 2011, the department shall reduce income levels on July 1, 2012, for the purposes of determining eligibility to 133 percent of the federal poverty line for adults who are not pregnant and not disabled, to the extent permitted under 42 USC 1396a (gg), if the department follows the procedures under 42 USC 1396a (gg) (3).

49.45(2m)(f) (f) Within 90 days after July 1, 2011, and every 90 days thereafter, the department shall submit to the joint committee on finance a report that contains all of the following information:

49.45(2m)(f)1. 1. An updated description of any Medical Assistance program changes implemented by the department, including any amendments to the Medical Assistance state plan.

49.45(2m)(f)2. 2. An updated estimate of the projected savings associated with any changes described under subd. 1.

49.45(2m)(f)3. 3. An updated projection of the total Medical Assistance program benefit expenditures during the fiscal biennium and an analysis of how these projected expenditures compare to the funding provided in the most recent biennial budget act.

49.45(2n) (2n) Report on Medical Assistance program changes and finances.

49.45(2n)(a)(a) In this subsection, "Medical Assistance program" includes any program operated under this subchapter, demonstration program operated under 42 USC 1315, and program operated under a waiver of federal law relating to medical assistance that is granted by the federal department of health and human services.

49.45(2n)(b) (b) Before January 1, 2015, and every 90 days thereafter, the department shall submit to the joint committee on finance a report that contains all of the following information:

49.45(2n)(b)1. 1. An updated description of any Medical Assistance program changes implemented by the department, including any amendments to the Medical Assistance state plan.

49.45(2n)(b)2. 2. An updated estimate of the projected savings associated with any changes described under subd. 1.

49.45(2n)(b)3. 3. An updated projection of the total Medical Assistance program benefit expenditures during the fiscal biennium and an analysis of how these projected expenditures compare to the funding provided in the most recent biennial budget act.

49.45(3) (3) Payment.

49.45(3)(a)(a) Reimbursement shall be made to each county department under ss. 46.215, 46.22, and 46.23 for any administrative services performed in the Medical Assistance program on the basis of s. 49.78 (8). For purposes of reimbursement under this paragraph, assessments completed under s. 46.27 (6) (a) are administrative services performed in the Medical Assistance program.

49.45(3)(ag) (ag) Reimbursement shall be made to each entity contracted with under s. 46.283 (2) for functional screenings performed by the entity.

49.45(3)(b) (b)

49.45(3)(b)1.1. The contractor, if any, administering benefits or providing prepaid health care under s. 49.46, 49.465, 49.468, 49.47, or 49.471 shall be entitled to payment from the department for benefits so paid or prepaid health care so provided or made available when a certification of eligibility is properly on file with the contractor in addition to the payment of administrative expense incurred pursuant to the contract and as provided in sub. (2) (a) 4., but the contractor shall not be reimbursed for benefits erroneously paid where no certification is on file.

49.45(3)(b)2. 2. The contractor, if any, insuring benefits under s. 49.46, 49.465, 49.468, 49.47, or 49.471 shall be entitled to receive a premium, in an amount and on terms agreed, for such benefits for the persons eligible to receive them and for its services as insurer.

49.45(3)(c) (c) Payment for services provided under this section shall be made directly to the hospital, skilled and intermediate nursing homes, prepaid health care group, other organization or individual providing such services or to an organization which provides such services or arranges for their availability on a prepayment basis.

49.45(3)(d) (d) No payment may be made for inpatient hospital services, skilled nursing home services, intermediate care facility services, tuberculosis institution services or inpatient mental institution services, unless the facility providing such services has in operation a utilization review program and meets federal regulations governing such utilization review program.

49.45(3)(dm) (dm) After distribution of computer software has been made under 1993 Wisconsin Act 16, section 9126 (13h), no payment may be made for home health care services provided to persons who are enrolled in the federal medicare program and are recipients of medical assistance under s. 49.46, 49.47, or 49.471 unless the provider of the services has in use the computer software to maximize payments under the federal medicare program under 42 USC 1395.

49.45(3)(e) (e)

49.45(3)(e)1.1. The department may develop, implement and periodically update methods for reimbursing or paying hospitals for allowable services or commodities provided a recipient. The methods may include standards and criteria for limiting any given hospital's total reimbursement or payment to that which would be provided to an economically and efficiently operated facility.

49.45(3)(e)2. 2. A hospital whose reimbursement or payment is determined on the basis of the methods developed and implemented under subd. 1. shall annually prepare a report of cost and other data in the manner prescribed by the department.

49.45(3)(e)3. 3. The department may adopt a prospective payment system under subd. 1. which may include consideration of an average rate per diem, diagnosis-related groups or a hospital-specific prospective rate per discharge.

49.45(3)(e)4. 4. If the department maintains a retrospective reimbursement system under subd. 1. for specific provided services or commodities, total reimbursement for allowable services, care or commodities provided recipients during the hospital's fiscal year may not exceed the lower of the hospital's charges for the services or the actual and reasonable allowable costs to the hospital of providing the services, plus any disproportionate share funding that the hospital is qualified to receive under 42 USC 1396r-4.

49.45(3)(e)7. 7. The daily reimbursement or payment rate to a hospital for services provided to medical assistance recipients awaiting admission to a skilled nursing home, intermediate care facility, community-based residential facility, group home, foster home, or other custodial living arrangement may not exceed the maximum reimbursement or payment rate based on the average adjusted state skilled nursing facility rate, created under sub. (6m). This limited reimbursement or payment rate to a hospital commences on the date the department, through its own data or information provided by hospitals, determines that continued hospitalization is no longer medically necessary or appropriate during a period when the recipient awaits placement in an alternate custodial living arrangement. The department may contract with a peer review organization, established under 42 USC 1320c to 1320c-10, to determine that continued hospitalization of a recipient is no longer necessary and that admission to an alternate custodial living arrangement is more appropriate for the continued care of the recipient. In addition, the department may contract with a peer review organization to determine the medical necessity or appropriateness of physician services or other services provided during the period when a hospital patient awaits placement in an alternate custodial living arrangement.

49.45(3)(e)7m. 7m. Notwithstanding subd. 7., the daily reimbursement or payment rate for services at a hospital established under s. 45.50 (10) provided to medical assistance recipients whose continued hospitalization is no longer medically necessary or appropriate during a period where the recipient awaits placement in an alternate custodial living arrangement shall be the skilled nursing facility rate paid to a Wisconsin veterans home operated by the department of veterans affairs under s. 45.50.

49.45(3)(e)9. 9. Hospital research costs that the department finds to be indirectly related to patient care are not allowable costs in establishing a hospital's reimbursement or payment rate under subd. 1.

49.45(3)(e)10. 10. Hospital procedures on an inpatient basis that could be performed on an outpatient basis shall be reimbursed or paid at the outpatient rate. The department shall determine which procedures this subdivision covers.

49.45(3)(e)10m. 10m. All facilities listed in a certificate of approval issued to the University of Wisconsin Hospitals and Clinics Authority under s. 50.35 are a hospital for purposes of reimbursement under this section.

49.45(3)(e)10r. 10r. All facilities listed in a certificate of approval issued to a free-standing pediatric teaching hospital under s. 50.35 are a hospital for purposes of reimbursement under this section. Notwithstanding this subdivision, the department shall use physician clinic reimbursement rates to reimburse the facilities under this section for types of services for which, before July 1, 2009, the department reimbursed the facilities using physician clinic reimbursement rates, as determined by the department.

49.45(3)(e)11. 11. The department shall use a portion of the moneys collected under s. 50.38 (2) (a) to pay for services provided by eligible hospitals, as defined in s. 50.38 (1), other than critical access hospitals, under the Medical Assistance Program under this subchapter, including services reimbursed on a fee-for-service basis and services provided under a managed care system. For state fiscal year 2008-09, total payments required under this subdivision, including both the federal and state share of Medical Assistance, shall equal the amount collected under s. 50.38 (2) (a) for fiscal year 2008-09 divided by 57.75 percent. For each state fiscal year after state fiscal year 2008-09, total payments required under this subdivision, including both the federal and state share of Medical Assistance, shall equal the amount collected under s. 50.38 (2) (a) for the fiscal year divided by 61.68 percent.

49.45(3)(e)12. 12. The department shall use a portion of the moneys collected under s. 50.38 (2) (b) to pay for services provided by critical access hospitals under the Medical Assistance Program under this subchapter, including services reimbursed on a fee-for-service basis and services provided under a managed care system. For each state fiscal year, total payments required under this subdivision, including both the federal and state share of Medical Assistance, shall equal the amount collected under s. 50.38 (2) (b) for the fiscal year divided by 61.68 percent.

49.45(3)(f) (f)

49.45(3)(f)1.1. Providers of services under this section shall maintain records as required by the department for verification of provider claims for reimbursement. The department may audit such records to verify actual provision of services and the appropriateness and accuracy of claims.

49.45(3)(f)2. 2. The department may deny any provider claim for reimbursement which cannot be verified under subd. 1. or may recover the value of any payment made to a provider which cannot be so verified. The measure of recovery will be the full value of any claim if it is determined upon audit that actual provision of the service cannot be verified from the provider's records or that the service provided was not included in s. 49.46 (2) or 49.471 (11). In cases of mathematical inaccuracies in computations or statements of claims, the measure of recovery will be limited to the amount of the error.

49.45(3)(f)2m. 2m. The department shall adjust reimbursement claims for hospital services that are provided during a period when the recipient awaits placement in an alternate custodial living arrangement under par. (e) 7. and that fail to meet criteria the department may establish concerning medical necessity or appropriateness for hospital care. In addition, the department shall deny any provider claim for services that fail to meet criteria the department may establish concerning medical necessity or appropriateness.

49.45(3)(f)3. 3. Contractors under sub. (2) (b) shall maintain records as required by the department for audit purposes. Contractors shall provide the department access to the records upon request of the department, and the department may audit the records.

49.45(3)(fm) (fm) The department shall seek, on behalf of dentists who are providers, federal reimbursement for the cost of any equipment that the department requires dentists to use to verify medical assistance eligibility electronically. If the department is successful in obtaining federal reimbursement of that expense, the department shall reimburse dentists who are providers for the portion of the cost of the equipment that is reimbursed by the federal government.

49.45(3)(g) (g)

49.45(3)(g)1.1. The secretary may authorize personnel to audit or investigate and report to the department on any matter involving violations or complaints alleging violations of statutes, regulations, or rules applicable to the medical assistance program and to perform such investigations or audits as are required to verify the actual provision of services or items available under the medical assistance program and the appropriateness and accuracy of claims for reimbursement submitted by providers participating in the program. Department employees authorized by the secretary under this paragraph shall be issued, and shall possess at all times while they are performing their investigatory or audit functions under this section, identification, signed by the secretary, that specifically designates the bearer as possessing the authorization to conduct medical assistance investigations or audits. Under the request of a designated person and upon presentation of the person's authorization, providers and medical assistance recipients shall accord the person access to any provider personnel, records, books, or documents or other information needed. Under the written request of a designated person and upon presentation of the person's authorization, providers and recipients shall accord the person access to any needed patient health care records of a recipient. Authorized employees may hold hearings, administer oaths, take testimony, and perform all other duties necessary to bring the matter before the department for final adjudication and determination.

49.45(3)(g)2. 2. The department shall promulgate rules to implement this paragraph.

49.45(3)(h) (h)

49.45(3)(h)1m.1m. The failure or refusal of a provider to accord department auditors or investigators access as required under par. (g) to any provider personnel, records, books, patient health care records of medical assistance recipients, or documents or other information requested constitutes grounds for decertification or suspension of the provider from participation in the medical assistance program. No payment may be made for services rendered by the provider following decertification, during the period of suspension, or during any period of provider failure or refusal to accord access as required under par. (g).

49.45(3)(h)1n. 1n. The department shall promulgate rules to implement this paragraph.

49.45(3)(j) (j) Reimbursement for administrative contract costs under this section is limited to the funds available under s. 20.435 (4) (bm).

49.45(3)(k) (k) If a physician performs a surgical procedure that is within the scope of practice of a podiatrist, as defined in s. 448.60 (3), the allowable charge for the procedure may not exceed the charge the department determines is reasonable.

49.45(3)(L) (L)

49.45(3)(L)1.1. In this paragraph:

49.45(3)(L)1.a. a. "Designated health service" has the meaning given in 42 USC 1395nn (h) (6).

49.45(3)(L)1.b. b. "Medicare" means coverage under Part A or Part B of Title XVIII of the federal social security act, 42 USC 1395 to 1395ccc.

49.45(3)(L)1.c. c. "Physician" has the meaning given in s. 448.01 (5).

49.45(3)(L)1.d. d. "Referral" has the meaning given in 42 USC 1395nn (h) (5).

49.45(3)(L)2. 2. The department may not pay a provider for a designated health service that is authorized under this section or s. 49.46, 49.47, or 49.471, that is provided as the result of a referral made to the provider by a physician and that, under 42 USC 1396b (s), if made on behalf of a beneficiary of medicare under the requirements of 42 USC 1395nn, as amended to August 10, 1993, would result in the denial of payment for the service under 42 USC 1395nn.

49.45(3)(L)3. 3. A provider shall submit to the department information concerning the ownership arrangements of the provider or the entity of which the provider is a part that corresponds to the information required of providers under 42 USC 1395nn (f), as amended to August 10, 1993.

49.45(3)(L)4. 4. Any person who fails to comply with subd. 3. may be required to forfeit not more than $10,000. Each day of continued failure to comply constitutes a separate offense.

49.45(3)(L)5. 5. The department shall administer this paragraph consistently with 42 USC 1395nn and 42 USC 1396b (s).

49.45(3)(m) (m)

49.45(3)(m)1.1. To be certified under sub. (2) (a) 11. to provide transportation by specialized medical vehicle, a person must have at least one human service vehicle, as defined in s. 340.01 (23g), that satisfies the requirements imposed under s. 110.05 for a vehicle that is used to transport a person in a wheelchair. If a certified provider uses 2 or more vehicles to provide transportation by specialized medical vehicle, at least 2 of the vehicles must be human service vehicles that satisfy the requirements imposed under s. 110.05 for a vehicle that is used to transport a person in a wheelchair, and any 3rd or additional vehicle must be a human service vehicle to which the equipment required under s. 110.05 for transporting a person in a wheelchair may be added. The department shall pay for transportation by specialized medical vehicle under s. 49.46 (2) (b) 3. or 49.471 (11) (m) that is provided in a human service vehicle that is not equipped to transport a person in a wheelchair if the person being transported does not use a wheelchair. The reimbursement rate for transportation by specialized medical vehicle provided in a vehicle that is not equipped to accommodate a wheelchair shall be the same as for transportation by specialized medical vehicle provided in a vehicle that is equipped to accommodate a wheelchair.

49.45(3)(m)2. 2. A person who is certified to provide transportation by specialized medical vehicle under sub. (2) (a) 11. shall ensure that every person who drives or serves as an attendant to passengers on a specialized medical vehicle, before driving or serving as an attendant, has current proficiency in the use of an automated external defibrillator, as defined in s. 256.15 (1) (cr), achieved through instruction provided by an individual, organization, or institution of higher education that is approved under s. 46.03 (38) to provide such instruction.

49.45(3)(n) (n) This subsection does not apply if the department creates a policy under sub. (2m) (c) 4., to the extent that the policy conflicts with this subsection.

49.45(4) (4) Information restricted. The use or disclosure of any information concerning applicants and recipients of medical assistance not connected with the administration of this section is prohibited.

49.45(4m) (4m) Financial record matching program.

49.45(4m)(a)(a) Definitions. In this subsection:

49.45(4m)(a)1. 1. "Account" means a demand deposit account, checking account, negotiable withdrawal order account, savings account, time deposit account, or money market mutual fund account.

49.45(4m)(a)2. 2. "Applicant" means an individual applying for benefits under this subchapter.

49.45(4m)(a)3. 3. "Financial institution" means any of the following:

49.45(4m)(a)3.a. a. A depository institution, as defined in 12 USC 1813 (c).

49.45(4m)(a)3.c. c. A federal credit union, as defined in 12 USC 1752, or state credit union, as defined in 12 USC 1752.

49.45(4m)(a)3.e. e. A benefit association, insurance company, safe deposit company, money market mutual fund, or similar entity authorized to do business in this state.

49.45(4m)(a)3.f. f. A broker-dealer, as defined in s. 551.102 (4).

49.45(4m)(a)4. 4. "Other individual" means an individual whose resources are required by law to be disclosed to determine the eligibility of an applicant or recipient.

49.45(4m)(a)5. 5. "Recipient" means an individual who receives benefits under this subchapter.

49.45(4m)(b) (b) Matching program and agreements.

49.45(4m)(b)1.1. The department shall operate a financial record matching program under this subsection for the purpose of verifying the assets of applicants, recipients, and other individuals with respect to any program under this subchapter that requires asset verification.

49.45(4m)(b)2. 2. The department shall enter into agreements with financial institutions doing business in this state to operate the financial record matching program under this subsection. An agreement shall require the financial institution to participate in the financial record matching program by electing either the financial institution matching option under par. (c) or the state matching option under par. (d). Any changes to the conditions of the agreement shall be submitted by the financial institution or the department at least 60 days before the effective date of the change. The department shall furnish the financial institution with a signed copy of the agreement.

49.45(4m)(b)3. 3. The department shall reimburse a financial institution up to $125 per calendar quarter for participating in the financial record matching program under this subsection.

49.45(4m)(b)4. 4. To the extent feasible, the information to be exchanged under the matching program shall be provided by electronic data exchange as prescribed by the department in the agreement under subd. 2.

49.45(4m)(c) (c) Financial institution matching option. If a financial institution with which the department has an agreement under par. (b) elects the financial institution matching option under this paragraph, all of the following apply:

49.45(4m)(c)1. 1. At least once each calendar quarter, the department shall provide to the financial institution, in the manner specified in the agreement under par. (b) 2., information regarding applicants, recipients, and other individuals. The information shall include names and social security or other taxpayer identification numbers.

49.45(4m)(c)2. 2. Based on the information received under subd. 1., the financial institution shall take actions necessary to determine whether any applicant, recipient, or other individual has an ownership interest in an account maintained at the financial institution. If the financial institution determines that an applicant, recipient, or other individual has an ownership interest in an account at the financial institution, the financial institution shall provide the department with a notice containing the applicant's, recipient's, or other individual's name, address of record, social security number or other taxpayer identification number, and account information. The account information shall include the account number, the account type, the nature of the ownership interest in the account, and the balance of the account at the time that the record match is made. The notice under this subdivision shall be provided in the manner specified in the agreement under par. (b) 2. and, to the extent feasible, by an electronic data exchange.

49.45(4m)(d) (d) State matching option. If a financial institution with which the department has an agreement under par. (b) elects the state matching option under this paragraph, all of the following apply:

49.45(4m)(d)1. 1. At least once each calendar quarter, the financial institution shall provide the department with information concerning all accounts maintained at the financial institution. For each account maintained at the financial institution, the financial institution shall notify the department of the name and social security number or other tax identification number of each person having an ownership interest in the account, together with a description of each person's interest. The information required under this subdivision shall be provided in the manner specified in the agreement under par. (b) 2. and, to the extent feasible, by an electronic data exchange.

49.45(4m)(d)2. 2. The department shall take actions necessary to determine whether any applicant, recipient, or other individual has an ownership interest in an account maintained at the financial institution providing information under subd. 1. Upon the request of the department, the financial institution shall provide to the department, for each applicant, recipient, or other individual who matches information provided by the financial institution under subd. 1., the address of record, the account number and account type, and the balance of the account.

49.45(4m)(e) (e) Use of information by financial institution; penalty. A financial institution participating in the financial record matching program under this subsection, and the employees, agents, officers, and directors of the financial institution, may use information received from the department under par. (c) only for the purpose of matching records and may use information provided by the department in requesting additional information under par. (d) only for the purpose of providing the additional information. Neither the financial institution nor any employee, agent, officer, or director of the financial institution may disclose or retain information received from the department concerning applicants, recipients, or other individuals. Any person who violates this paragraph may be fined not less than $50 nor more than $1,000 or imprisoned in the county jail for not less than 10 days or more than one year or both.

49.45(4m)(f) (f) Use of information by department. The department may use information provided by a financial institution under this subsection only for matching records under par. (d), for administering the financial record matching program under this subsection, and for determining eligibility or continued eligibility under this subchapter. The department may not disclose or retain information received from a financial institution under this subsection concerning account holders who are not applicants, recipients, or other individuals.

49.45(4m)(g) (g) Financial institution liability. A financial institution is not liable to any person for disclosing information to the department under this subsection or for any other action that the financial institution takes in good faith to comply with this subsection.

49.45(5) (5) Appeal.

49.45(5)(a)(a) Any person whose application for medical assistance is denied or is not acted upon promptly or who believes that the payments made in the person's behalf have not been properly determined or that his or her eligibility has not been properly determined may file an appeal with the department pursuant to par. (b). Review is unavailable if the decision or failure to act arose more than 45 days before submission of the petition for a hearing.

49.45(5)(b) (b)

49.45(5)(b)1.1. Upon receipt of a timely petition under par. (a) the department shall give the applicant or recipient reasonable notice and opportunity for a fair hearing. The department may make such additional investigation as it considers necessary. Notice of the hearing shall be given to the applicant or recipient and, if a county department under s. 46.215, 46.22, or 46.23 is responsible for making the medical assistance determination, to the county clerk of the county. The county may be represented at such hearing. The department shall render its decision as soon as possible after the hearing and shall send a certified copy of its decision to the applicant or recipient, to the county clerk, and to any county officer charged with administration of the Medical Assistance program. The decision of the department shall have the same effect as an order of a county officer charged with the administration of the Medical Assistance program. The decision shall be final, but may be revoked or modified as altered conditions may require. The department shall deny a petition for a hearing or shall refuse to grant relief if:

49.45(5)(b)1.a. a. The petitioner withdraws the petition in writing.

49.45(5)(b)1.b. b. The sole issue in the petition concerns an automatic payment adjustment or change that affects an entire class of recipients and is the result of a change in state or federal law.

49.45(5)(b)1.c. c. The petitioner abandons the petition. Abandonment occurs if the petitioner fails to appear in person or by representative at a scheduled hearing without good cause, as determined by the department.

49.45(5)(b)2. 2. If a recipient requests a hearing within the timely notice period specified in 42 CFR 431.231 (c), medical assistance coverage shall not be suspended, reduced, or discontinued until a decision is rendered after the hearing but medical assistance payments made pending the hearing decision may be recovered by the department if the contested decision or failure to act is upheld. If a county department is responsible for making the medical assistance determination, the department shall notify the county department of the county in which the recipient resides that the recipient has requested a hearing. Medical assistance coverage shall be suspended, reduced, or discontinued if:

49.45(5)(b)2.a. a. The recipient is contesting a state or federal law or a change in state or federal law and not the determination of the payment made on the recipient's behalf.

49.45(5)(b)2.b. b. The recipient is notified of a change in his or her medical assistance coverage while the hearing decision is pending but the recipient fails to request a hearing on the change.

49.45(5)(b)3. 3. The recipient shall be promptly informed in writing if medical assistance is to be suspended, reduced or terminated pending the hearing decision.

49.45(5m) (5m) Supplemental funding for rural hospitals.

49.45(5m)(am)(am) Notwithstanding sub. (3) (e), from the appropriation accounts under s. 20.435 (4) (b), (gm), (o), (w) and (xc), the department shall distribute not more than $5,000,000 in each fiscal year, to provide supplemental funds to rural hospitals that, as determined by the department, have high utilization of inpatient services by patients whose care is provided from governmental sources, except that the department may not distribute funds to a rural hospital to the extent that the distribution would exceed any limitation under 42 USC 1396b (i) (3).

49.45(5m)(b) (b) The supplemental funding for rural hospitals under par. (am) shall be based on the utilization, by recipients of medical assistance, of the total inpatient days of a rural hospital in relation to that utilization in other rural hospitals.

49.45(5r) (5r) Supplemental funding for uncompensated care. Notwithstanding sub. (3) (e), from the appropriation account under s. 20.435 (4) (w), the department shall distribute $3,000,000 in each fiscal year to the University of Wisconsin Hospital and Clinics for care that is not otherwise compensated, except that the department may not make payments that exceed limitations based on customary charges under 42 USC 1396b (i) (3).

49.45(6b) (6b) Centers for the developmentally disabled. From the appropriation under s. 20.435 (2) (gk), the department may reimburse the cost of services provided by the centers for the developmentally disabled. Beginning in fiscal year 2009-10, following each placement made under s. 46.275 that involves a relocation from a center for the developmentally disabled, the department shall reduce the reimbursement to the center by an amount, as determined by the department for each placement, that is equal to the nonfederal share of the costs for the placement under s. 46.275.

49.45(6c) (6c) Preadmission screening and resident review.

49.45(6c)(a)(a) Definitions. In this subsection:

49.45(6c)(a)1. 1. "Active treatment for developmental disability" means a continuous program for an individual who has a developmental disability that includes aggressive, consistent implementation of specialized and generic training, treatment, health services and related services, that is directed toward the individual's acquiring behaviors necessary for him or her to function with as much self-determination and independence as possible and that is directed toward preventing or decelerating regression or loss of the individual's current optimal functional status. "Active treatment for developmental disability" does not include services to maintain generally independent individuals with developmental disability who are able to function with little supervision or in the absence of active treatment for developmental disability.

49.45(6c)(a)2. 2. "Active treatment for mental illness" means the implementation of an individualized plan of care for an individual with mental illness that is developed under and supervised by a physician licensed under ch. 448 and other qualified mental health care providers and that prescribes specific therapies and activities for the treatment of the individual while the individual experiences an acute episode of severe mental illness which necessitates supervision by trained mental health care providers.

49.45(6c)(a)3. 3. "County department" means a department under s. 46.21, 46.23, 51.42 or 51.437.

49.45(6c)(a)4. 4. "Developmental disability" means any of the following:

49.45(6c)(a)4.a. a. Significantly subaverage general intellectual functioning that is concurrent with an individual's deficits in adaptive behavior and that manifested during the individual's developmental period.

49.45(6c)(a)4.b. b. A severe, chronic disability that meets all of the conditions for individuals with related conditions as specified in 42 CFR 435.1009.

49.45(6c)(a)5. 5. "Facility" has the meaning given under 42 USC 1396r (a).

49.45(6c)(a)6. 6. "Facility care" means services provided in a facility that are in conformity with 42 USC 1396r and that are payable under sub. (6m).

49.45(6c)(a)6m. 6m. "Intermediate facility" has the meaning given in s. 46.279 (1) (b).

49.45(6c)(a)7. 7. "Mental illness" has the meaning given in 42 USC 1396r (e).

49.45(6c)(b) (b) Preadmission screening. Except as provided in par. (e), every individual who applies for admission to a facility or to an institution for mental diseases shall be screened to determine if the individual has developmental disability or mental illness. The department or an entity to which the department has delegated authority shall screen every individual who has been identified as having a developmental disability or mental illness to determine if the individual needs facility care. If the individual is determined to need facility care, the department or an entity to which the department has delegated authority shall also assess the individual to determine if he or she requires active treatment for developmental disability or active treatment for mental illness. If the department or entity determines that the individual requires active treatment for developmental disability, the department or entity shall determine whether the level of care required by the individual that is provided by a facility could be provided safely in an intermediate facility or under a plan that is developed under s. 46.279 (4).

49.45(6c)(c) (c) Resident review. Except as provided in par. (e), the department or an entity to which the department has delegated authority shall review every resident of a facility or institution for mental diseases who has a developmental disability or mental illness and who has experienced a significant change in his or her physical or mental condition to determine all of the following:

49.45(6c)(c)1. 1. Whether the resident needs facility care.

49.45(6c)(c)2. 2. Whether the resident requires active treatment for developmental disability or active treatment for mental illness.

49.45(6c)(c)3. 3. If the department or entity determines under subd. 1. that the resident needs facility care and under subd. 2. that the resident requires active treatment for developmental disability, whether the level of care required by the resident that is provided by a facility could be provided safely in an intermediate facility or under a plan that is developed under s. 46.279 (4).

49.45(6c)(d) (d) Payment for facility care.

49.45(6c)(d)1.1. No payment may be made under sub. (6m) to a facility or to an institution for mental diseases for the care of an individual who is otherwise eligible for medical assistance under s. 49.46, 49.47, or 49.471, who has developmental disability or mental illness and for whom under par. (b) or (c) it is determined that he or she does not need facility care, unless it is determined that the individual requires active treatment for developmental disability or active treatment for mental illness and has continuously resided in a facility or institution for mental diseases for at least 30 months prior to the date of the determination. If that individual requires active treatment and has so continuously resided, he or she shall be offered the choice of receiving active treatment for developmental disability or active treatment for mental illness in the facility or institution for mental diseases or in an alternative setting. A facility resident who has developmental disability or mental illness, for whom under par. (c) it is determined that he or she does not need facility care and who has not continuously resided in a facility for at least 30 months prior to the date of the determination, may not continue to reside in the facility after December 31, 1993, and shall, if the department so determines, be relocated from the facility after March 31, 1990, and before December 31, 1993. The county department shall be responsible for securing alternative residence on behalf of an individual who is required to be relocated from a facility under this subdivision, and the facility shall cooperate with the county department in the relocation.

49.45(6c)(d)2. 2. Payment may be made under sub. (6m) to a facility or institution for mental diseases for the care of an individual who is otherwise eligible for medical assistance under s. 49.46, 49.47, or 49.471 and who has developmental disability or mental illness and is determined under par. (b) or (c) to need facility care, regardless of whether it is determined under par. (b) or (c) that the individual does or does not require active treatment for developmental disability or active treatment for mental illness.

49.45(6c)(e) (e)

49.45(6c)(e)1.1. Payment under sub. (6m) may be made to a facility and no screening under par. (b) or review under par. (c) is required for an individual who is medically diagnosed as having developmental disability or mental illness, and who is not a danger to himself or herself or to others, if, immediately after release from a hospital, the individual enters the facility, as part of a medically prescribed period of recovery, for a period not to exceed 30 days and the admission is approved by the department or an entity to which the department has delegated authority.

49.45(6c)(e)2. 2. Payment under sub. (6m) may be made to a facility or institution for mental diseases for an individual who is 65 years of age or older, is medically diagnosed as having developmental disability or mental illness, is not a danger to himself or herself or to others and is competent to make an independent decision, if, following screening under par. (b) or review under par. (c), all of the following apply:

49.45(6c)(e)2.a. a. It is determined that the individual needs facility care and requires active treatment for developmental disability or active treatment for mental illness.

49.45(6c)(e)2.b. b. The individual chooses not to participate in active treatment.

49.45(6c)(f) (f) Hearing. An individual for whom admission to a facility or institution for mental diseases is denied under par. (b) or for whom a determination under par. (c) results in prohibition of payment to a facility or institution for mental diseases under par. (d) and relocation from the facility to a facility or institution for mental diseases may request a hearing from the department.

49.45(6c)(g) (g) Rule making. The department shall promulgate all of the following rules:

49.45(6c)(g)1. 1. Establishing criteria and procedures for a determination by the department under par. (d) that a resident be relocated from a facility after March 31, 1990, and before December 31, 1993.

49.45(6c)(g)2. 2. Establishing standards for the conduct of hearings under par. (f).

49.45(6h) (6h) Liability for disallowances. If the department or the federal health care financing administration finds a skilled nursing facility or intermediate care facility in this state that provides care to medical assistance recipients for which the facility receives reimbursement under sub. (6m) to be an institution for mental diseases, the facility shall be liable for any retroactive federal medicaid disallowances for services provided after the date of the finding.

49.45(6j) (6j) Limitation on certain facility coverage. The department shall determine, under a method devised by the department, the average population during the period from January 1, 1987, to June 30, 1988, of persons in each skilled nursing facility or an intermediate care facility who are mentally ill and are aged 21 to 64, except persons under 22 years of age who were receiving medical assistance services in the facility prior to reaching age 21 and continuously thereafter. Beginning July 1, 1988, the payment under sub. (6m) for services provided by a facility to persons who are mentally ill and are within the age limitations specified in this subsection may not exceed the payment for the average population of these persons in that facility, as determined by the department.

49.45(6m) (6m) Payment to facilities.

49.45(6m)(a)(a) In this subsection:

49.45(6m)(a)1. 1. "Active treatment" has the meaning specified in 42 USC 1396r (e) (7) (G) (iii).

49.45(6m)(a)2. 2. "Cost center" means a group of similar facility expenses.

49.45(6m)(a)3. 3. "Facility" means a nursing home or a community-based residential facility that is licensed under s. 50.03 and that is certified by the department as a provider of medical assistance.

49.45(6m)(a)5. 5. "Nursing home" has the meaning given under s. 50.01 (3).

49.45(6m)(a)6. 6. "Resource Utilization Groupings " means a comparative resource utilization grouping that classifies each facility resident based on information obtained from performing, for the resident, a minimum data set assessment developed by the federal Centers for Medicare and Medicaid Services.

49.45(6m)(ag) (ag) Payment for care provided in a facility under this subsection made under s. 20.435 (4) (b), (gm), (o), (pa), or (w) shall, except as provided in pars. (bg), (bm), and (br), be determined according to a prospective payment system updated annually by the department. The payment system shall implement standards that are necessary and proper for providing patient care and that meet quality and safety standards established under subch. II of ch. 50 and ch. 150. The payment system shall reflect all of the following:

49.45(6m)(ag)1. 1. A prudent buyer approach to payment for services, under which a reasonable price recognizing selected factors that influence costs is paid for service that is of acceptable quality.

49.45(6m)(ag)2. 2. Except as provided in subd. 3r., standards established by the department that shall be based upon allowable costs incurred by facilities in the state as available from information submitted under par. (c) 3. and compiled by the department.

49.45(6m)(ag)3m. 3m. For each state fiscal year, rates that shall be set by the department based on information from cost reports for costs specified under par. (am) 1. bm., 4., 5m., and 6. for the most recently completed fiscal year of the facility.

49.45(6m)(ag)3p. 3p. For all costs specified under par. (am) 1. bm., an acuity-based payment rate system to which all of the following applies:

49.45(6m)(ag)3p.a. a. The system may incorporate acuity measurements under the most recent Resource Utilization Groupings methodology to determine factors for case-mix adjustment.

49.45(6m)(ag)3p.b. b. Four times annually, for each facility resident who is a Medical Assistance recipient on March 31, June 30, September 30, or December 31, as applicable, the system shall determine the average case-mix index by use of the factors specified under subd. 3p. a.

49.45(6m)(ag)3p.c. c. The system shall incorporate payment adjustments for dementia, behavioral needs, or other complex medical conditions.

49.45(6m)(ag)3p.d. d. The system may include incentives for providing high quality of care.

49.45(6m)(ag)3r. 3r. Flat-rate payment for all costs specified under par. (am) 1. a. and 2.

49.45(6m)(ag)5. 5. Consideration for special needs of facility residents.

49.45(6m)(ag)6. 6. Standards for capital payment that will be based upon replacement value of a facility as determined by a commercial estimator with which the department contracts and criteria and limitations as determined by the department.

49.45(6m)(ag)7. 7. Assurance of an acceptable quality of care for all medical assistance recipients provided nursing home care.

49.45(6m)(am) (am) In determining payments for a facility under the payment system in par. (ag), the department shall consider all of the following cost centers:

49.45(6m)(am)1. 1. Allowable direct care costs, including, if provided, any of the following:

49.45(6m)(am)1.a. a. Personal comfort supplies; medical supplies; over-the-counter drugs; and nonbillable services of a ward clerk, activity person, recreation person, social worker, volunteer coordinator, teacher for residents aged 22 and older, vocational counselor for residents aged 22 and older, religious person, therapy aide, therapy assistant, and counselor on resident living.

49.45(6m)(am)1.bm. bm. Nonbillable services of a registered nurse, licensed practical nurse, and nurse aide.

49.45(6m)(am)2. 2. Allowable support service costs, including the following allowable facility expenses:

49.45(6m)(am)2.a. a. Dietary service for the provision of meals to facility residents.

49.45(6m)(am)2.b. b. Environmental service for the provision of maintenance, housekeeping, laundry and security service.

49.45(6m)(am)2.c. c. Allowable fuel and utility costs, including the facility expenses that the department determines are allowable for the provision of electrical service, water and sewer services, and heat.

49.45(6m)(am)2.d. d. Allowable administrative and general costs, including costs related to the facility's overall management and administration and allowable expenses that are not recognized or reimbursed in other cost centers and including the costs of commercial estimators approved by the department under par. (ar) 6.

49.45(6m)(am)4. 4. Property tax or municipal service costs paid by the owner of the facility for the facility.

49.45(6m)(am)5m. 5m. Allowable interest expense of the facility, less interest income of the facility and less interest income of affiliated entities, to the extent required under the approved state plan for services under 42 USC 1396.

49.45(6m)(am)6. 6. Capital payment necessary for the provision of service over time, including allowable facility expenses for suitable space, furnishings, property insurance and movable equipment for patient care.

49.45(6m)(ap) (ap) If the bed occupancy of a nursing home is below the minimum patient day occupancy standards that are established by the department under par. (ar) (intro.), the department may approve a request by the nursing home to delicense any of the nursing home's licensed beds. If the department approves the nursing home's request, all of the following apply:

49.45(6m)(ap)1. 1. The department shall delicense the number of beds in accordance with the nursing home's request.

49.45(6m)(ap)2. 2. The department may not include the number of beds of the nursing home that the department delicenses under this paragraph in determining the costs per patient day under the minimum patient day occupancy standards under par. (ar).

49.45(6m)(ap)3. 3. The nursing home may not use or sell a bed that is delicensed under this paragraph.

49.45(6m)(ap)4. 4.

49.45(6m)(ap)4.a.a. Every 12 months following the delicensure of a bed under this paragraph, for which a nursing home has not resumed licensure under subd. 5., the department shall reduce the licensed bed capacity of the nursing home by 10% of all of the nursing home's beds that remain delicensed under this paragraph or by 25% of one bed, whichever is greater. The department shall reduce the statewide maximum number of licensed nursing home beds under s. 150.31 (1) (intro.) by the number or portion of a number of beds by which the nursing home's licensed bed capacity is reduced under this subdivision.

49.45(6m)(ap)4.b. b. Subdivision 4. a. does not apply with respect to the delicensure of beds between October 14, 1997, and the date that is 60 days after October 14, 1997, during the period of any contract entered into by a nursing home prior to January 1, 1997, if the contract requires the nursing home to maintain its current licensed bed capacity.

49.45(6m)(ap)5. 5. A nursing home retains the right to resume licensure of a bed of the nursing home that was delicensed under this paragraph unless the licensed bed capacity of the nursing home has been reduced by that bed under subd. 4. The nursing home may not resume licensure of a fraction of a bed. The nursing home may resume licensure 18 months after the nursing home notifies the department in writing that the nursing home intends to resume the licensure. If a nursing home resumes licensure of a bed under this subdivision, subd. 2. does not apply with respect to that bed.

49.45(6m)(ap)6. 6. If subd. 4. b. applies and the nursing home later resumes licensure of a bed that was delicensed between October 14, 1997, and the date that is 60 days after October 14, 1997, the department shall calculate the costs per patient day using the methodology specified in the state plan that is in place at the time that the delicensed beds are resumed.

49.45(6m)(ar) (ar) In determining payments for a facility under par. (ag), the department may establish minimum patient day occupancy standards for determining costs per patient day and shall apply the following methods to calculate amounts payable for the rate year for the cost centers described under par. (am):

49.45(6m)(ar)1. 1. For direct care costs:

49.45(6m)(ar)1.a. a. The department shall establish standards for payment of allowable direct care costs under par. (am) 1. bm., for facilities that do not primarily serve the developmentally disabled, that take into account direct care costs for a sample of all of those facilities in this state and separate standards for payment of allowable direct care costs, for facilities that primarily serve the developmentally disabled, that take into account direct care costs for a sample of all of those facilities in this state. The standards shall be adjusted by the department for regional labor cost variations. The department shall treat as a single labor region the counties of Dane, Dodge, Iowa, Columbia, Richland, Sauk, and Rock and shall adjust payment so that the direct care cost targets of facilities in Dane, Iowa, Columbia, and Sauk counties are not reduced as a result of including facilities in Dodge, Richland, and Rock Counties in this labor region. For facilities in Douglas, Dunn, Pierce, and St. Croix counties, the department shall perform the adjustment by use of the wage index that is used by the federal department of health and human services for hospital reimbursement under 42 USC 1395 to 1395ggg.

49.45(6m)(ar)1.b. b. The department shall establish the direct care component of the facility rate for each facility by comparing actual allowable direct care cost information of that facility adjusted for inflation to the standards established under subd. 1. a.

49.45(6m)(ar)1.c. c. If a facility has an approved program for provision of service to residents who have an intellectual disability, residents dependent upon ventilators, or residents requiring supplemental skilled care due to complex medical conditions, a supplement to the direct care component of the facility rate under subd. 1. b. may be made to that facility according to a method developed by the department.

49.45(6m)(ar)1.cm. cm. Funding distributed to facilities for the provision of active treatment to residents with a diagnosis of developmental disability shall be distributed in accordance with a method developed by the department which is consistent with a prudent buyer approach to payment for services.

49.45(6m)(ar)2. 2. For support service costs, the department shall establish one or more standards for the payment of support service costs that take into account support service costs for a sample of all facilities within the state.

49.45(6m)(ar)4. 4. For net property taxes or municipal services, payment shall be made for the amount of the previous calendar year's tax or the amount of municipal service costs for a period specified by the department, subject to a maximum limit as determined by the department.

49.45(6m)(ar)6. 6. Capital payment shall be based on a replacement value for a facility. The replacement value shall be determined by a commercial estimator contracted for by the department and paid for by the facility. The replacement value shall be subject to limitations determined by the department.

49.45(6m)(av) (av) The department shall calculate a payment rate for a facility by applying the criteria set forth under pars. (ag) 1. to 5. and 7., (am) 1. bm., 4., 5m. and 6., and (ar) 1., 4., and 6. to information from cost reports submitted by the facility, as affected by any adjustment for ancillary services and materials under par. (b).

49.45(6m)(b) (b) The charges for ancillary materials and services that would be incurred by a prudent buyer may be included as an adjustment to the rate determined by par. (av) when so determined by the department. The department may not authorize any adjustments to the rate established under par. (av) to pay for a cost overrun that the department fails to approve under s. 150.11 (3). Ancillary materials and services for which payment may be made include, if provided, oxygen, medical transportation and laboratory and X-ray services. Payment for these services and materials shall not exceed medical assistance limitations for reimbursement of the services and materials. For services in a facility for which the department may make payment to a service provider other than a facility, the department may make payment to the facility but not in excess of the estimated amount of payment available if a separate service provider provided the service. The department may promulgate rules setting forth conditions of and limitations to this paragraph.

49.45(6m)(bg) (bg) The department shall determine payment levels for the provision of skilled, intermediate, limited, personal or residential care or care for individuals with an intellectual disability in the state centers for the developmentally disabled and in a Wisconsin veterans home operated by the department of veterans affairs under s. 45.50 separately from the payment principles, applicable costs and methods established under this subsection.

49.45(6m)(bm) (bm) Except as provided in par. (bo), the department may establish payment methods for a facility for which any of the following applies:

49.45(6m)(bm)1. 1. The facility is newly constructed.

49.45(6m)(bm)2. 2. The total of licensed beds for the facility has significantly increased or decreased prior to calculation of its rate under the payment system.

49.45(6m)(bm)3. 3. The facility has undergone a change in certification or licensure level.

49.45(6m)(bm)5. 5. The facility has received approval or disapproval for provision of service to residents requiring supplemental skilled care due to complex medical conditions.

49.45(6m)(bm)6. 6. The facility has received approval or been disapproved for provision of service to residents who have any of the following:

49.45(6m)(bm)6.a. a. Brain injury, as defined in s. 51.01 (2g).

49.45(6m)(bm)6.b. b. A diagnosis of acquired immunodeficiency syndrome.

49.45(6m)(bm)6.c. c. An HIV infection, as defined in s. 252.01 (2), and illness or injury associated with the development of acquired immunodeficiency syndrome.

49.45(6m)(bo) (bo) The department may establish payment methods for capital payment for a newly constructed facility that first provided services after June 30, 1984.

49.45(6m)(bp) (bp) Notwithstanding pars. (am) 6. and (ar) 6., the department may establish payment methods based on actual costs for capital payment for a facility to which, after December 31, 1982, any of the following applies:

49.45(6m)(bp)1. 1. The facility was constructed.

49.45(6m)(bp)2. 2. The facility was purchased.

49.45(6m)(bp)3. 3. The facility incurred annual remodeling costs of more than $600,000.

49.45(6m)(bp)4. 4. The facility incurred remodeling costs necessary to meet physical plant requirements under 42 USC 1396a (a) (13) (A).

49.45(6m)(br) (br) If the federal department of health and human services disallows use of the allocation of matching federal medical assistance funds under applicable federal acts or programs for the reduction of operation deficits under sub. (6u), all of the following apply:

49.45(6m)(br)1. 1. Notwithstanding s. 20.410 (3) (cd), 20.435 or (7) (b) or 20.437 (2) (dz), the department shall reduce allocations of funds to counties in the amount of the disallowance from the appropriation account under s. 20.435 (7) (b), or the department shall direct the department of children and families to reduce allocations of funds to counties or Wisconsin Works agencies in the amount of the disallowance from the appropriation account under s. 20.437 (2) (dz) or direct the department of corrections to reduce allocations of funds to counties in the amount of the disallowance from the appropriation account under s. 20.410 (3) (cd), in accordance with s. 16.544 to the extent applicable.

49.45(6m)(br)2. 2. If a city, village or town owns and operates a facility that has received funds to reduce an operating deficit, the city, village or town shall reimburse the county in which the city, village or town is located in the amount of funds so received.

49.45(6m)(c) (c) As a condition of payment under this section a facility shall:

49.45(6m)(c)1. 1. Meet the staffing standard requirements for direct care costs including the supplement, if any, made under par. (ar) 1. c. and maintain such records as prescribed by the department to document that such level of care was actually provided.

49.45(6m)(c)2. 2. Provide at the time of a patient's admission to a home, for the development and implementation of a rehabilitation plan including the development of an alternate care plan for the patient.

49.45(6m)(c)3. 3. Provide, upon request, cost information relating to the overall financial operation of the facility, including, but not limited to wages and hours worked, costs of food, housekeeping, maintenance and administration.

49.45(6m)(c)4. 4. Agree to admit patients 7 days of the week.

49.45(6m)(c)5. 5. Admit only patients assessed or who waive or are exempt from the requirement of assessment under s. 46.27 (6) (a) or, if required under s. 50.035 (4n) or 50.04 (2h), who have been referred to a resource center.

49.45(6m)(c)6. 6. Provide, upon request, such information as the department considers necessary to determine allowable interest expenses under par. (am) 5m.

49.45(6m)(d) (d) The department shall:

49.45(6m)(d)2. 2. Terminate payment to a facility for a patient, unless a utilization review team established pursuant to federal regulations upon review of the patient's needs and the implementation of a rehabilitation plan for that patient determines that the patient's need for care and services can only be provided in a facility and determines the appropriate level of care.

49.45(6m)(d)3. 3. Establish, maintain, and periodically update a patient needs evaluation system to be used in determining the need and level of care at a facility, which shall include the social and rehabilitative needs of the patient, provide levels of care to correspond to the actual staff time required to provide such care, and define the contents of the services to be provided.

49.45(6m)(d)4. 4. Periodically audit all nursing homes and intermediate care facilities receiving funds under this paragraph, and recover payments made where the home is not meeting the conditions under which the payment was made as specified in par. (c) 1. and 2. Erroneous information provided under par. (c) 3. shall constitute grounds for recovery.

49.45(6m)(d)5. 5. Beginning October 1, 1989, deny payment to a facility for a patient who is admitted to the facility after the department has provided newspaper notice and notice under s. 50.03 (2m) (b) that the facility violates 42 USC 1396 to 1396s and before the date, if any, that the department determines that the facility is in substantial compliance with 42 USC 1396 to 1396s.

49.45(6m)(g) (g) Payment under this section to a facility may not include the cost of care reimbursable for persons eligible for medicare benefits under 42 USC 1395 to 1395zz. Medical assistance recipients are not liable for these costs. The department may require that a facility recover these costs from the appropriate agencies. The department may, by rule, require medicare certification under 42 USC 1395 to 1395zz, in whole or in part, of skilled nursing facilities. Any intermediate care facility or skilled nursing facility is subject to a fine of not less than $10 nor more than $100 for each day it refuses to recover costs or refuses to obtain the required certification.

49.45(6m)(h) (h) The department may require by rule that all claims for payment of services provided facility residents under this subchapter be submitted or countersigned by the respective facility administrator. The department may specify those categories of services for which payment will be made only if the services are rendered or authorized in writing by a primary health care provider designated by the recipient for the particular category of services.

49.45(6m)(i) (i)

49.45(6m)(i)1.1. On or after October 1, 1981, medical assistance payment for inpatient nursing care may only be provided for persons receiving skilled, intermediate, or limited levels of nursing care as these levels are defined under s. DHS 132.13, Wis. Adm. Code.

49.45(6m)(i)2. 2. Payment for personal or residential care is available for a person in a facility certified under 42 USC 1396 to 1396p only if the person entered a facility before the date specified in subd. 1. and has continuously resided in a facility since the date specified in subd. 1. If the person has a primary diagnosis of developmental disabilities or serious and persistent mental illness, payment for personal or residential care is available only if the person entered a facility on or before November 1, 1983.

49.45(6m)(j) (j) The department may develop a separate rate of payment, under this subsection, for persons requiring intense skilled nursing care, as defined by the department.

49.45(6m)(k) (k) Notwithstanding pars. (ag) to (b), (bp) and (br), the department may participate in a demonstration project on case mix nursing home reimbursement authorized under 42 USC 1315 (a) and may modify the payment system under this section, on an experimental basis, as necessary for participation in the demonstration project.

49.45(6m)(L) (L) For purposes of ss. 46.27 (11) (c) 7. and 46.277 (5) (e), the department shall, by July 1 annually, determine the statewide medical assistance daily cost of nursing home care and submit the determination to the department of administration for review. The department of administration shall approve the determination before payment may be made under s. 46.27 (11) (c) 7. or 46.277 (5) (e).

49.45(6m)(m) (m) To hold a bed in a facility, the department may pay the full payment rate under this subsection for up to 30 days for services provided to a person during the pendency of an undue hardship determination, as provided in s. 49.453 (8) (b) 3.

49.45(6m)(n) (n) This subsection does not apply if the department creates a policy under sub. (2m) (c) 4., to the extent that the policy conflicts with this subsection.

49.45(6tw) (6tw) Payments to city health departments. From the appropriation account under s. 20.435 (7) (b), if the department selects the payment procedure under s. 49.45 (52) (a), the department may make payments to local health departments, as defined under s. 250.01 (4) (a) 3. Payment under this subsection to such a local health department may not exceed on an annualized basis payment made by the department to the local health department under s. 49.45 (6t), 2003 stats., for services provided by the local health department in 2002.

49.45(6u) (6u) Supplemental payments to certain facilities and care management organizations.

49.45(6u)(ag)(ag) In this subsection:

49.45(6u)(ag)1. 1. "Care management organization" means a care management organization, as defined in s. 46.2805 (1), that contracts under s. 46.284 (4) (d) for provision of services with a facility that is established under s. 49.70 (2) or that is owned and operated by a city, village, or town.

49.45(6u)(ag)2. 2. "Facility" has the meaning given in sub. (6m) (a) 3.

49.45(6u)(am) (am) Notwithstanding sub. (6m), from the appropriations under s. 20.435 (4) (o), and (w), for reduction of operating deficits, as defined under the methodology used by the department in December 2000, incurred by a facility that is established under s. 49.70 (1) or that is owned and operated by a city, village, or town, and as payment to care management organizations, the department may not distribute to these facilities and to care management organizations more than $39,100,000 in each fiscal year, as determined by the department. The total amount that a county certifies under this subsection may not exceed 100% of otherwise-unreimbursed care. In distributing funds under this subsection, the department shall perform all of the following:

49.45(6u)(am)1. 1. Estimate the availability of federal medical assistance funds that may be matched to county funds or funds of a city, village or town for the reduction of operating deficits incurred by the facility.

49.45(6u)(am)2. 2. Based on the amount estimated available under subd. 1., develop a method to distribute this allocation to the individual facilities that have incurred operating deficits that shall include:

49.45(6u)(am)2.a. a. Development of criteria for determining operating deficits.

49.45(6u)(am)2.b. b. Agreement by the county in which is located the facility established under s. 49.70 (1) and agreement by the city, village, or town that owns and operates the facility that the applicable county, city, village, or town shall provide funds to match federal medical assistance matching funds under this paragraph.

49.45(6u)(am)2.bm. bm. Identification by the county in which is located the facility established under s. 49.70 (1) of all county funds expended in each calendar year to operate the facility, and certification by the county to the department of this amount.

49.45(6u)(am)2.c. c. Consideration of the size of a facility's operating deficit.

49.45(6u)(am)3. 3. Distribute the allocation under the distribution method that is developed, unless a county has failed to comply with subd. 2. bm.

49.45(6u)(am)4. 4. If the federal department of health and human services approves for state expenditure in a fiscal year amounts under s. 20.435 (4) (o) and (w) that result in a lesser allocation amount than that allocated under this paragraph, allocate not more than the lesser amount so approved by the federal department of health and human services.

49.45(6u)(am)5. 5. If the federal department of health and human services approves for state expenditure in a fiscal year amounts under s. 20.435 (4) (o) and (w) that result in a lesser allocation amount than that allocated under this paragraph, submit a revision of the method developed under subd. 2. for approval by the joint committee on finance in that state fiscal year.

49.45(6u)(am)6. 6. If the federal department of health and human services disallows use of the allocation of matching federal medical assistance funds distributed under subd. 3., apply the requirements under sub. (6m) (br).

49.45(6u)(am)7. 7. If a facility that is otherwise eligible for an allocation of funds under this section is found by the federal health care financing administration or the department to be an institution for mental diseases, as defined under 42 CFR 435.1009, cease distributing to that facility funds under this section after the date on which the finding is made.

49.45(6u)(b) (b) Notwithstanding the limitation on the amount of disbursements under par. (am) (intro.), from the appropriation under s. 20.435 (4) (wm), the department shall, using the criteria specified in par. (am) 1. to 7., disburse any federal medical assistance funds that are received by the state as federal financial participation for operating deficits incurred by a facility that is operated by a county, city, village, or town and that are in excess of the amount of federal financial participation anticipated and budgeted as revenue in the biennial budget act for the fiscal year in which the funds are received.

49.45(6v) (6v) Report.

49.45(6v)(a)(a) In this subsection, "facility" has the meaning given in sub. (6m) (a) 3.

49.45(6v)(b) (b) The department shall, each year, submit to the joint committee on finance a report for the previous fiscal year, except for the 1997-98 fiscal year, that provides information on the utilization of beds by recipients of medical assistance in facilities and a discussion and detailed projection of the likely balances, expenditures, encumbrances and carry over of currently appropriated amounts in the appropriation accounts under s. 20.435 (4) (b), (gm), and (o).

49.45(6v)(c) (c) If the report specified in par. (b) indicates that utilization of beds by recipients of medical assistance in facilities is less than estimates for that utilization reflected in the intentions of the joint committee on finance, legislature and governor, as expressed by them in the budget determinations, the department shall include a proposal to transfer moneys from the appropriation under s. 20.435 (4) (b) to the appropriation under s. 20.435 (7) (bd) for the purpose of increasing funding for the community options program under s. 46.27. The amount proposed for transfer may not reduce the balance in the appropriation account under s. 20.435 (4) (b) below an amount necessary to ensure that that appropriation account will end the current fiscal year or the current fiscal biennium with a positive balance. The secretary shall transfer the amount identified under the proposal.

49.45(6w) (6w) Hospital operating deficit reduction. From the appropriation under s. 20.435 (4) (o), for reduction of operating deficits, as defined under criteria developed by the department, incurred by a hospital, as defined under s. 50.33 (2) (a) and (b), that is operated by the state, established under s. 49.71 or owned and operated by a city or village, the department shall allocate up to $3,300,000 in each fiscal year to these hospitals, as determined by the department, and shall perform all of the following:

49.45(6w)(a) (a) For the reduction of operating deficits incurred by the hospital, estimate the availability of federal medicaid funds that may be matched to any of the following:

49.45(6w)(a)1. 1. State general purpose revenues, for a hospital operated by the state.

49.45(6w)(a)2. 2. County funds, for a hospital established under s. 49.71.

49.45(6w)(a)3. 3. Funds of a city or village, for a hospital owned and operated by a city or village.

49.45(6w)(b) (b) Based on the amount estimated available under par. (a), develop a method to distribute this allocation to the individual hospitals that have incurred operating deficits that shall include:

49.45(6w)(b)1. 1. Development of criteria for determining operating deficits.

49.45(6w)(b)2. 2. With respect to funds to match federal medicaid matching funds under this section, any of the following, as applicable:

49.45(6w)(b)2.a. a. Provision by the state of matching funds from general purpose revenues for a hospital operated by the state.

49.45(6w)(b)2.b. b. Agreement to provide matching funds by the county in which is located a hospital established under s. 49.71.

49.45(6w)(b)2.c. c. Agreement to provide matching funds by the city or village that owns and operates a hospital.

49.45(6w)(b)3. 3. Consideration of the size of a hospital's operating deficit.

49.45(6w)(c) (c) Except as provided in par. (d), distribute the allocation under the distribution method that is developed.

49.45(6w)(d) (d) If the federal department of health and human services approves for state expenditure in a fiscal year amounts under s. 20.435 (4) (o) that result in a lesser allocation amount than that allocated under this subsection or disallows use of the allocation of federal medicaid funds under par. (c), reduce allocations under this subsection and distribute on a prorated basis, as determined by the department.

49.45(6x) (6x) Funding for essential access city hospital.

49.45(6x)(a)(a) Notwithstanding sub. (3) (e), from the appropriation accounts under s. 20.435 (4) (b), (gm), (o), and (w), the department shall distribute all of the following, except that the department may not allocate funds to a hospital to the extent that the allocation would exceed any limitation under 42 USC 1396b (i) (3):

49.45(6x)(a)1. 1. Not more than $2,997,700 in fiscal year 2011-12 and not more than $2,988,700 in each fiscal year after fiscal year 2011-12 to an essential access city hospital that has previously received the supplemental payment for being an essential access city hospital.

49.45(6x)(a)2. 2. Not more than $999,200 in fiscal year 2011-12 and not more than $996,200 in each fiscal year after fiscal year 2011-12 to a hospital that would qualify for an essential access city hospital supplemental payment, under the criteria described in the 2010-11 inpatient hospital state plan, except that the hospital did not meet the criteria to be an essential access city hospital during fiscal year 1995-96.

49.45(6x)(a)3. 3. If the federal department of health and human services allows the payment, $300,000 from the appropriation account under s. 20.435 (4) (b) annually to a hospital that meets all of the following criteria:

49.45(6x)(a)3.a. a. The hospital is located in a city that has a municipal border that is also a state border.

49.45(6x)(a)3.b. b. The hospital has a Medical Assistance recipient patient mix that consists of at least 25 percent of residents from a state that borders this state.

49.45(6x)(a)3.c. c. The hospital is located in a city with a poverty level, as determined from the 2000 U.S. census, that is greater than 5 percent.

49.45(6x)(a)3.d. d. The hospital is located in a city with a population of less than 15,000 people.

49.45(6x)(b) (b) The department shall develop procedures for solicitation and review of requests for funds and a method to distribute the funds under par. (a) to an individual hospital that shall include establishment of criteria for the designation as an essential access city hospital.

49.45(6x)(c) (c) Except as provided in par. (d), the department shall distribute the funds under par. (a) under the distribution method that is developed under par. (b).

49.45(6x)(d) (d) If the federal department of health and human services approves for state expenditure in any state fiscal year amounts under s. 20.435 (4) (o) that result in a lesser distribution amount than that distributed under this subsection or disallows use of federal medicaid funds under par. (a), the department of health services shall reduce the distributions under this subsection.

49.45(6x)(e) (e) The department need not promulgate as rules under ch. 227 the procedures, method of distribution and criteria required for distribution under this subsection.

49.45(6y) (6y) Supplemental funding for certain hospitals.

49.45(6y)(a)(a) Notwithstanding sub. (3) (e), from the appropriation accounts under s. 20.435 (4) (b), (gm), (o), and (w), the department may distribute funding in each fiscal year to provide supplemental payment to hospitals that enter into a contract under s. 49.02 (2) to provide health care services funded by a relief block grant, as determined by the department, for hospital services that are not in excess of the hospitals' customary charges for the services, as limited under 42 USC 1396b (i) (3). If no relief block grant is awarded under this chapter or if the allocation of funds to such hospitals would exceed any limitation under 42 USC 1396b (i) (3), the department may distribute funds to hospitals that have not entered into a contract under s. 49.02 (2).

49.45(6y)(ap) (ap) Notwithstanding sub. (3) (e), from the appropriation accounts under s. 20.435 (4) (o) and (xc), the department shall distribute not more than $8,000,000 in each fiscal year as supplemental payments to hospitals that satisfy the criteria established by the American College of Surgeons for classification as a Level I adult trauma center, except that the department may not make payments that exceed limitations based on customary charges under 42 USC 1396b (i) (3).

49.45(6y)(ar) (ar) Notwithstanding sub. (3) (e), the department may, from the appropriation account under s. 20.435 (4) (xc), make supplemental payments to hospitals based on hospital performance, in accordance with a payment methodology developed by the department, except that the department may not make payments that exceed limitations based on customary charges under 42 USC 1396b (i) (3).

49.45(6y)(b) (b) The department need not promulgate as rules under ch. 227 the procedures, methods of distribution, and criteria required for distribution under par. (a).

49.45(6z) (6z) Supplemental funding for certain hospitals serving low-income patients.

49.45(6z)(a)(a) Notwithstanding sub. (3) (e), from the appropriation accounts under s. 20.435 (4) (b), (gm), (o), and (w), the department may distribute funding in each fiscal year to supplement payment for services to hospitals that enter into indigent care agreements, in accordance with the approved state plan for services under 42 USC 1396a, with relief agencies that administer the medical relief block grant under this chapter, if the department determines that the hospitals serve a disproportionate number of low-income patients with special needs. If no medical relief block grant under this chapter is awarded or if the allocation of funds to such hospitals would exceed any limitation under 42 USC 1396b (i) (3), the department may distribute funds to hospitals that have not entered into indigent care agreements. The department may not distribute funds under this subsection to the extent that the distribution would do any of the following:

49.45(6z)(a)1. 1. Be inconsistent with 42 USC 1396r-4 (c) (3).

49.45(6z)(a)2. 2. Exceed the limitation on payment under 42 USC 1396r-4 (f) (B) in any fiscal year.

49.45(6z)(b) (b) The department need not promulgate as rules under ch. 227 the procedures, methods of distribution and criteria required for distribution under par. (a).

49.45(7) (7) Personal funds.

49.45(7)(a)(a) A recipient who is a patient in a public medical institution or an accommodated person and has a monthly income exceeding the payment rates established under 42 USC 1382 (e) may retain $45 unearned income or the amount of any pension paid under 38 USC 5503 (d), whichever is greater, per month for personal needs. Except as provided in s. 49.455 (4) (a), the recipient shall apply income in excess of $45 or the amount of any pension paid under 38 USC 5503 (d), whichever is greater, less any amount deducted under rules promulgated by the department, toward the cost of care in the facility.

49.45(7)(b) (b) Where a facility participating in the medical assistance program has been delegated in writing by a resident within that facility to manage and control the personal funds of the resident including but not limited to those funds identified in par. (a) the facility shall establish for the resident a personal fund account. All deposits and withdrawals of funds shall be documented by the facility to indicate the amount and date of deposit and amount, date and purpose of withdrawal. Such documentation shall be maintained in the resident's records.

49.45(7)(c) (c) Upon the removal of a resident from the facility as a result of death or permanent transfer, the facility shall transfer the balance of the resident's trust account to the personal representative of the resident's estate, the legal guardian of the resident or if appropriate to the resident personally. A copy of the trust account records shall be transferred with the funds. No facility or any of its employees or representatives may benefit from the distribution of a deceased resident's personal funds unless they are specifically named in the resident's will or constitute an heir at law.

49.45(7)(d) (d)

49.45(7)(d)1.1. The department shall accept from any person a verified complaint concerning any violation of this subsection. The department shall forward to the accused within 10 days a copy of such complaint. The department, upon such investigation as it deems necessary, may dismiss the complaint or may find probable cause to believe that a violation of this subsection has occurred.

49.45(7)(d)2. 2. If the department finds probable cause to believe that a violation of this subsection has occurred, it may assess a forfeiture of not less than $25 nor more than $500 for each occurrence, and in addition may order that any amount illegally charged against a resident's account be restored. The department shall immediately inform the complainant and respondent of any such decision and the amount of forfeiture or repayment, if any. If the department is not notified in writing that a party wishes to contest a decision within 15 working days after the parties are informed of such decision, the department's determination shall be deemed final and may not be appealed to a court.

49.45(7)(d)3. 3. The department shall inform the nursing home administrators examining board of all decisions made under this paragraph.

49.45(7)(d)4. 4. The department's determination of serious misconduct under this subsection shall be cause for terminating the facility's participation in the state-funded portion of the medical assistance program under this subchapter.

49.45(7)(e) (e) Nursing homes shall adopt a uniform accounting system prescribed by the department for purposes of managing residents personal fund accounts.

49.45(8) (8) Per-visit limits on home health services reimbursement.

49.45(8)(a)(a) In this subsection:

49.45(8)(a)2. 2. "Licensed practical nurse" has the meaning given in s. 146.40 (1) (c).

49.45(8)(a)2m. 2m. "Nurse aide" has the meaning given in s. 146.40 (1) (d).

49.45(8)(a)3. 3. "Occupational therapist" has the meaning given in s. 448.96 (4).

49.45(8)(a)4. 4. "Patient care visit" means a personal contact with a patient in a patient's home that is made by a registered nurse, licensed practical nurse, nurse aide, physical therapist, occupational therapist, or speech-language pathologist who is on the staff of or under contract or arrangement with a home health agency, or by a registered nurse or licensed practical nurse practicing independently, to provide a service that is covered under s. 49.46, 49.47, or 49.471. "Patient care visit" does not include time spent by a nurse, therapist, or nurse aide on case management, care coordination, travel, record keeping, or supervision that is related to the patient care visit.

49.45(8)(a)5. 5. "Physical therapist" has the meaning given in s. 448.50 (3).

49.45(8)(a)6. 6. "Registered nurse" has the meaning given in s. 146.40 (1) (f).

49.45(8)(a)7. 7. "Speech-language pathologist" means an individual engaged in the practice of speech-language pathology, as regulated under ch. 459.

49.45(8)(b) (b) Unless otherwise provided by the department by a policy created under sub. (2m) (c), reimbursement under s. 20.435 (4) (b), (gm), (o), and (w) for home health services provided by a certified home health agency or independent nurse shall be made at the home health agency's or nurse's usual and customary fee per patient care visit, subject to a maximum allowable fee per patient care visit that is established under par. (c).

Effective date text (b) Reimbursement under s. 20.435 (4) (b), (gm), (o), and (w) for home health services provided by a certified home health agency or independent nurse shall be made at the home health agency's or nurse's usual and customary fee per patient care visit, subject to a maximum allowable fee per patient care visit that is established under par. (c).

49.45(8)(c) (c) The department shall establish a maximum statewide allowable fee per patient care visit, for each type of visit with respect to provider, that may be no greater than the cost per patient care visit, as determined by the department from cost reports of home health agencies, adjusted for costs related to case management, care coordination, travel, record keeping and supervision, unless otherwise provided by the department by a policy created under sub. (2m) (c).

Effective date text (c) The department shall establish a maximum statewide allowable fee per patient care visit, for each type of visit with respect to provider, that may be no greater than the cost per patient care visit, as determined by the department from cost reports of home health agencies, adjusted for costs related to case management, care coordination, travel, record keeping and supervision.

49.45(8r) (8r) Payment for certain obstetric and gynecological care. Unless otherwise provided by the department by a policy created under sub. (2m) (c), the rate of payment for obstetric and gynecological care provided in primary care shortage areas, as defined in s. 36.60 (1) (cm), or provided to recipients of medical assistance who reside in primary care shortage areas, that is equal to 125% of the rates paid under this section to primary care physicians in primary care shortage areas, shall be paid to all certified primary care providers who provide obstetric or gynecological care to those recipients.

49.45(8v) (8v) Incentive-based pharmacy payment system. The department shall establish a system of payment to pharmacies for legend and over-the-counter drugs provided to recipients of medical assistance that has financial incentives for pharmacists who perform services that result in savings to the medical assistance program. Under this system, the department shall establish a schedule of fees that is designed to ensure that any incentive payments made are equal to or less than the documented savings unless otherwise provided by the department by a policy created under sub. (2m) (c). The department may discontinue the system established under this subsection if the department determines, after performance of a study, that payments to pharmacists under the system exceed the documented savings under the system.

49.45(9) (9) Free choice. Any person eligible for medical assistance under s. 49.46, 49.468, 49.47, or 49.471 may use the physician, chiropractor, dentist, pharmacist, podiatrist, hospital, skilled nursing home, health maintenance organization, limited service health organization, preferred provider plan or other licensed, registered or certified provider of health care of his or her choice, except that free choice of a provider may be limited by the department if the department's alternate arrangements are economical and the recipient has reasonable access to health care of adequate quality. The department may also require a recipient to designate, in any or all categories of health care providers, a primary health care provider of his or her choice. After such a designation is made, the recipient may not receive services from other health care providers in the same category as the primary health care provider unless such service is rendered in an emergency or through written referral by the primary health care provider. Alternate designations by the recipient may be made in accordance with guidelines established by the department. Nothing in this subsection shall vitiate the legal responsibility of the physician, chiropractor, dentist, pharmacist, podiatrist, skilled nursing home, hospital, health maintenance organization, limited service health organization, preferred provider plan or other licensed, registered or certified provider of health care to patients. All contract and tort relationships with patients shall remain, notwithstanding a written referral under this section, as though dealings are direct between the physician, chiropractor, dentist, pharmacist, podiatrist, skilled nursing home, hospital, health maintenance organization, limited service health organization, preferred provider plan or other licensed, registered or certified provider of health care and the patient. No physician, chiropractor, pharmacist, podiatrist, or dentist may be required to practice exclusively in the medical assistance program.

49.45(9m) (9m) Referrals. The department may, consistent with sub. (9), specify services for which reimbursement will be made only if the services are provided in accordance with a referral, in writing, which specifies the services to be rendered and the duration of such services. The referral form shall describe the referred services as required by the department.

49.45(9p) (9p) Prior authorization prohibited for wheelchair repairs.

49.45(9p)(a)(a) In this subsection, "recipient of medical assistance" means an individual who receives medical assistance under any of the following:

49.45(9p)(a)1. 1. A program operated under this subchapter.

49.45(9p)(a)2. 2. A demonstration program operated under 42 USC 1315.

49.45(9p)(a)3. 3. A program operated under a waiver of federal law relating to medical assistance that is granted by the federal department of health and human services.

49.45(9p)(b) (b) The department may not require any person to obtain prior authorization from the department for a repair to a wheelchair used by a recipient of medical assistance that satisfies the following criteria:

49.45(9p)(b)1. 1. If the repair is to a power wheelchair, the cost of the repair is less than $300.

49.45(9p)(b)2. 2. If the repair is to a manual wheelchair, the cost of the repair is less than $150.

49.45(9p)(b)3. 3. The cost of the repair is a covered benefit under the program of which the individual is a recipient.

49.45(9s) (9s) Disclosure. Any person who is an employee of, or an owner, partner, member, stockholder or investor in, any legal entity providing services which are reimbursed under this section, shall notify the department, on forms provided by the department for that purpose, if such person is an employee of, or an owner, partner, member, stockholder or investor in, any other legal entity providing services which are reimbursed under this section.

49.45(10) (10) Rule-making powers and duties. The department is authorized to promulgate such rules as are consistent with its duties in administering medical assistance. The department shall promulgate a rule defining the term "part-time intermittent care" for the purpose of s. 49.46.

49.45(11) (11) Penalty. Any person who receives or assists another in receiving assistance under this section, to which the recipient is not entitled, shall be subject to the penalties under s. 49.95.

49.45(12) (12) Machine-readable medical assistance cards.

49.45(12)(a)(a) The department shall assist the commissioner of insurance to conduct the study of health insurance identification cards under s. 601.57 (1).

49.45(12)(b) (b) If the commissioner of insurance promulgates rules under s. 601.57 (2) establishing a health insurance identification card system and its computerized support system, the department shall develop a plan to coordinate a system of machine-readable identification cards for medical assistance recipients with the systems established by the commissioner and shall submit the plan to the governor, and to the legislature under s. 13.172 (2), before issuing a request for proposals under par. (c).

49.45(12)(c) (c) The department shall request proposals for a system of machine-readable identification cards for medical assistance recipients and a computerized support system for the cards that will accept and respond to electronically conveyed requests from health care providers for information related to medical assistance recipients, such as eligibility, coverages and authorizations. The request for proposals shall specify that the systems are to be operating by January 1, 1997.

49.45(13) (13) Financial reports.

49.45(13)(a)(a) The department may require service providers to prepare and submit cost reports or financial reports for purposes of rate certification under Title XIX, cost verification, fee schedule determination or research and study purposes. These financial reports may include independently audited financial statements which shall include balance sheets and statements of revenues and expenses. The department may withhold reimbursement or may decrease or not increase reimbursement rates if a provider does not submit the reports required under this paragraph or if the costs on which the reimbursement rates are based cannot be verified from the provider's cost or financial reports or records from which the reports are derived.

49.45(13)(b) (b) The department may require any provider who fails to submit a cost report or financial report under par. (a) within the period specified by the department to forfeit not less than $10 nor more than $100 for each day the provider fails to submit the report.

49.45(15) (15) Community care organization project guarantee. Upon termination of the community care organization demonstration projects in Barron, La Crosse and Milwaukee counties, any client who was receiving services through any of those projects may continue to receive the full range of community care organization services. The cost of the services shall continue to be paid by medical assistance.

49.45(16) (16) Certification. On or after January 1, 1984, the department may only continue to certify as a medical assistance provider a community-based residential facility that is so certified on December 31, 1983. On or after January 1, 1984, no community-based residential facility may be certified for more beds than the number for which it was certified on December 31, 1983.

49.45(18) (18) Recipient cost sharing.

49.45(18)(ac)(ac) Except as provided in pars. (am) to (d), and subject to par. (ag), any person eligible for medical assistance under s. 49.46, 49.468, or 49.47, or for the benefits under s. 49.46 (2) (a) and (b) under s. 49.471 shall pay up to the maximum amounts allowable under 42 CFR 447.53 to 447.58 for purchases of services provided under s. 49.46 (2). The service provider shall collect the specified or allowable copayment, coinsurance, or deductible, unless the service provider determines that the cost of collecting the copayment, coinsurance, or deductible exceeds the amount to be collected. The department shall reduce payments to each provider by the amount of the specified or allowable copayment, coinsurance, or deductible. Unless otherwise provided by the department by a policy created under sub. (2m) (c), no provider may deny care or services because the recipient is unable to share costs, but an inability to share costs specified in this subsection does not relieve the recipient of liability for these costs.

Effective date text (ac) Except as provided in pars. (am) to (d), and subject to par. (ag), any person eligible for medical assistance under s. 49.46, 49.468, or 49.47, or for the benefits under s. 49.46 (2) (a) and (b) under s. 49.471 shall pay up to the maximum amounts allowable under 42 CFR 447.53 to 447.58 for purchases of services provided under s. 49.46 (2). The service provider shall collect the specified or allowable copayment, coinsurance, or deductible, unless the service provider determines that the cost of collecting the copayment, coinsurance, or deductible exceeds the amount to be collected. The department shall reduce payments to each provider by the amount of the specified or allowable copayment, coinsurance, or deductible. No provider may deny care or services because the recipient is unable to share costs, but an inability to share costs specified in this subsection does not relieve the recipient of liability for these costs.

49.45(18)(ag) (ag) Except as provided in pars. (am), (b), and (c), and subject to par. (d), a recipient specified in par. (ac) shall pay all of the following, unless otherwise provided by the department by a policy created under sub. (2m) (c):

Effective date text (ag) Except as provided in pars. (am), (b), and (c), and subject to par. (d), a recipient specified in par. (ac) shall pay all of the following:

49.45(18)(ag)1. 1. A copayment of $1 for each prescription of a drug that bears only a generic name, as defined in s. 450.12 (1) (b).

49.45(18)(ag)2. 2. A copayment of $3 for each prescription of a drug that bears a brand name, as defined in s. 450.12 (1) (a).

49.45(18)(am) (am)

49.45(18)(am)1.1. Except as provided in subd. 2., no person is liable under this subsection for services provided through prepayment contracts.

49.45(18)(am)2. 2. A person who is eligible for the benefits under s. 49.46 (2) (a) and (b) under s. 49.471 is liable under this subsection for services provided through a prepayment contract in the amounts and according to the procedures specified by the department.

49.45(18)(b) (b) Unless otherwise provided by the department by a policy created under sub. (2m) (c), the following services are not subject to recipient cost sharing under this subsection:

Effective date text (b) The following services are not subject to recipient cost sharing under this subsection:

49.45(18)(b)1. 1. Any service provided to a person receiving care as an inpatient in a skilled nursing home or intermediate care facility certified under 42 USC 1396 to 1396k.

49.45(18)(b)2. 2. Any service provided to a person who is less than 18 years old. This subdivision does not apply if the person's family income exceeds 100 percent of the poverty line and he or she is eligible for the benefits under s. 49.46 (2) (a) and (b) under s. 49.471.

49.45(18)(b)3. 3. Any service provided under s. 49.46 (2) to a pregnant woman, if the service relates to the pregnancy or to other conditions that may complicate the pregnancy.

49.45(18)(b)4. 4. Emergency services.

49.45(18)(b)5. 5. Family planning services, as defined in s. 253.07 (1) (b).

49.45(18)(b)6. 6. Transportation by common carrier or private motor vehicle, if authorized in advance by a county department under s. 46.215 or 46.22.

49.45(18)(b)7. 7. Home health services or, if a home health agency is unavailable, nursing services.

49.45(18)(b)11. 11. Personal care services.

49.45(18)(b)12. 12. Case management services.

49.45(18)(c) (c) The department may limit any medical assistance recipient's liability under this subsection for services it designates.

49.45(18)(d) (d) No person who designates a pharmacy or pharmacist as his or her sole provider of prescription drugs and who so uses that pharmacy or pharmacist is liable under this subsection for more than $12 per month for prescription drugs received, unless otherwise provided by the department by a policy created under sub. (2m) (c).

Effective date text (d) No person who designates a pharmacy or pharmacist as his or her sole provider of prescription drugs and who so uses that pharmacy or pharmacist is liable under this subsection for more than $12 per month for prescription drugs received.

49.45(19) (19) Establishing paternity and assigning support rights.

49.45(19)(a)(a) As a condition of eligibility for medical assistance, a person shall:

49.45(19)(a)1. 1. Fully cooperate in good faith with efforts directed at establishing the paternity of a nonmarital child and obtaining support payments or any other payments or property to which the person and the dependent child or children may have rights. This cooperation shall be in accordance with federal law and regulations applying to paternity establishment and collection of support payments and may not be required if the person has good cause for refusing to cooperate, as determined by the department in accordance with federal law and regulations.

49.45(19)(a)2. 2. Notwithstanding other provisions of the statutes, be deemed to have assigned to the state, by applying for or receiving medical assistance, any rights to medical support or other payment of medical expenses from any other person, including rights to unpaid amounts accrued at the time of application for medical assistance as well as any rights to support accruing during the time for which medical assistance is paid.

49.45(19)(b) (b) If a person charged with the care and custody of a dependent child or children does not comply with the requirements of this subsection, the person is ineligible for medical assistance. In this case, medical assistance payments shall continue to be made on behalf of the eligible child or children.

49.45(19)(bm) (bm) The department or the county department under s. 46.215 or 46.22 shall notify applicants of the requirements of this subsection at the time of application.

49.45(19)(c) (c) If the mother of a child was enrolled in a health maintenance organization or other prepaid health care plan under medical assistance at the time of the child's birth, birth expenses that may be recovered by the state under this subsection are the birth expenses incurred by the health maintenance organization or other prepaid health care plan.

49.45(20) (20) Exemption from continuation requirements. An insurer, as defined in s. 632.897 (1) (d), with which the department contracts under sub. (2) (b) 2. for the provision of health care to medical assistance recipients is exempt from the continuation of group coverage requirements of s. 632.897 with regard to those recipients, their spouses and dependents.

49.45(21) (21) Taking over provider's operation; repayments required.

49.45(21)(ag)(ag) In this subsection, "take over the operation" means obtain, with respect to an aspect of a provider's business for which the provider has filed claims for medical assistance reimbursement, any of the following:

49.45(21)(ag)1. 1. Ownership of the provider's business or all or substantially all of the assets of the business.

49.45(21)(ag)2. 2. Majority control over decisions.

49.45(21)(ag)3. 3. The right to any profits or income.

49.45(21)(ag)4. 4. The right to contact and offer services to patients, clients, or residents served by the provider.

49.45(21)(ag)5. 5. An agreement that the provider will not compete with the person at all or with respect to a patient, client, resident, service, geographical area, or other part of the provider's business.

49.45(21)(ag)6. 6. The right to perform services that are substantially similar to services performed by the provider at the same location as those performed by the provider.

49.45(21)(ag)7. 7. The right to use any distinctive name or symbol by which the provider is known in connection with services to be provided by the person.

49.45(21)(ar) (ar) Before a person may take over the operation of a provider that is liable for repayment of improper or erroneous payments or overpayments under ss. 49.43 to 49.497, full repayment shall be made. Upon request, the department shall notify the provider or the person that intends to take over the operation of the provider as to whether the provider is liable.

49.45(21)(b) (b) If, notwithstanding the prohibition under par. (ar), a person takes over the operation of a provider and the applicable amount under par. (ar) has not been repaid, the department may, in addition to withholding certification as authorized under sub. (2) (b) 8., proceed against the provider or the person. Within 30 days after the certified provider receives notice from the department, the amount shall be repaid in full. If the amount is not repaid in full, the department may bring an action to compel payment, may proceed under sub. (2) (a) 12., or may do both.

49.45(21)(c) (c) The department may enforce this subsection within 4 years following a transfer.

49.45(21)(d) (d) This subsection supersedes any provision of chs. 180, 181, 185, and 193.

49.45(21)(e) (e) The department shall promulgate rules to implement this subsection.

49.45(22) (22) Medical assistance services provided by health maintenance organizations. If the department contracts with health maintenance organizations for the provision of medical assistance it shall give special consideration to health maintenance organizations that provide or that contract to provide comprehensive, specialized health care services to pregnant teenagers. If the department contracts with health maintenance organizations for the provision of medical assistance, the department shall determine which medical assistance recipients who have attained the age of 2 but have not attained the age of 6 and who are at risk for lead poisoning have not received lead screening from those health maintenance organizations. The department shall report annually to the appropriate standing committees of the legislature under s. 13.172 (3) on the percentage of medical assistance recipients under the age of 2 who received a lead screening test in that year provided by a health maintenance organization compared with the percentage that the department set as a goal for that year.

49.45(23) (23) Assistance for childless adults demonstration project.

49.45(23)(a)(a) The department shall request a waiver from the secretary of the federal department of health and human services to permit the department to conduct a demonstration project to provide health care coverage to adults who are under the age of 65, who have family incomes not to exceed 100 percent of the poverty line before application of the 5 percent income disregard under 42 CFR 435.603 (d), and who are not otherwise eligible for medical assistance under this subchapter, the Badger Care health care program under s. 49.665, or Medicare under 42 USC 1395 et seq. If the department creates a policy under sub. (2m) (c) 10., this paragraph does not apply to the extent that it conflicts with the policy.

Effective date text (a) The department shall request a waiver from the secretary of the federal department of health and human services to permit the department to conduct a demonstration project to provide health care coverage for basic primary and preventive care to adults who are under the age of 65, who have family incomes not to exceed 200 percent of the poverty line, and who are not otherwise eligible for medical assistance under this subchapter, the Badger Care health care program under s. 49.665, or Medicare under 42 USC 1395 et seq. If the department creates a policy under sub. (2m) (c) 10., this paragraph does not apply to the extent that it conflicts with the policy.

Effective date text (a) The department shall request a waiver from the secretary of the federal department of health and human services to permit the department to conduct a demonstration project to provide health care coverage to adults who are under the age of 65, who have family incomes not to exceed 100 percent of the poverty line before application of the 5 percent income disregard under 42 CFR 435.603 (d), and who are not otherwise eligible for medical assistance under this subchapter, the Badger Care health care program under s. 49.665, or Medicare under 42 USC 1395 et seq.

49.45(23)(b) (b) If the waiver is granted and in effect, the department may promulgate rules defining the health care benefit plan, including more specific eligibility requirements and cost-sharing requirements. Unless otherwise provided by the department by a policy created under sub. (2m) (c), cost sharing may include an annual enrollment fee, which may not exceed $75 per year. Notwithstanding s. 227.24 (3), the plan details under this subsection may be promulgated as an emergency rule under s. 227.24 without a finding of emergency. If the waiver is granted and in effect, the demonstration project under this subsection shall begin on the effective date of the waiver.

Effective date text (b) If the waiver is granted and in effect, the department may promulgate rules defining the health care benefit plan, including more specific eligibility requirements and cost-sharing requirements. Cost sharing may include an annual enrollment fee, which may not exceed $75 per year. Notwithstanding s. 227.24 (3), the plan details under this subsection may be promulgated as an emergency rule under s. 227.24 without a finding of emergency. If the waiver is granted and in effect, the demonstration project under this subsection shall begin on the effective date of the waiver.

49.45(23)(c) (c) In addition to cost-sharing requirements established under par. (b), a childless adult who is eligible to receive benefits under this section; who is not disabled, pregnant, or American Indian, as Indian is defined in 42 CFR part 447, subpart A; and whose family income exceeds 133 percent of the poverty line shall pay a premium for coverage under the program under this subsection in an amount determined by the department that is based on a formula in which costs decrease for those with lower family incomes and that is no less than 3 percent of family income but no greater than 9.5 percent of family income.

49.45(23)(d) (d) In determining income for purposes of eligibility under this subsection, the department shall apply s. 49.471 (7) (d) to the individual to the extent the federal department of health and human services approves, if approval is required.

49.45(23)(e) (e) The department shall apply the definition of family income under s. 49.471 (1) (f) and the regulations defining household under 42 CFR 435.603 (f) to determinations of income for purposes of eligibility under this subsection.

49.45(23)(f) (f) The department may provide services to individuals who are eligible under this subsection through a medical home initiative under sub. (24j).

49.45(24) (24) Primary care provider pilot. The department may request a waiver from the secretary of the federal department of health and human services under 42 USC 1396n (b) (1) to permit the establishment of a primary care provider pilot project. If the waiver is granted, the department may establish a primary care provider pilot project under which primary care providers act as case managers for medical assistance beneficiaries. If the department establishes a primary care provider pilot project, it shall reimburse a case manager for the allowable charges for case management services provided to a beneficiary participating in the pilot project.

49.45(24g) (24g) Physician practice payment pilot.

49.45(24g)(a)(a) The department shall develop a proposal to increase medical assistance reimbursement to providers to which at least one of the following applies:

49.45(24g)(a)1. 1. The provider is recognized by the National Committee on Quality Assurance as a Patient-Centered Medical Home.

49.45(24g)(a)2. 2. The secretary determines that the provider performs well with respect to all of the following aspects of care:

49.45(24g)(a)2.a. a. Adoption of written standards for patient access and patient communication.

49.45(24g)(a)2.b. b. Use of data to show that standards for patient access and patient communication are satisfied.

49.45(24g)(a)2.c. c. Use of paper or electronic charting tools to organize clinical information.

49.45(24g)(a)2.d. d. Use of data to identify diagnoses and conditions among the provider's patients that have a lasting detrimental effect on health.

49.45(24g)(a)2.e. e. Adoption and implementation of guidelines that are based on evidence for treatment and management of at least 3 chronic conditions.

49.45(24g)(a)2.f. f. Active support of patient self-management.

49.45(24g)(a)2.g. g. Systematic tracking of patient test results and systematic identification of abnormal patient test results.

49.45(24g)(a)2.h. h. Systematic tracking of referrals using a paper or electronic system.

49.45(24g)(a)2.i. i. Measuring the quality of the performance of the physician practice and of individual physicians within the practice, including with respect to provision of clinical services, patient outcomes, and patient safety.

49.45(24g)(a)2.j. j. Reporting to members of the physician practice and to other persons on the quality of the performance of the physician practice and of individual physicians.

49.45(24g)(c) (c) The department's proposal under par. (a) shall specify increases in reimbursement rates for providers that satisfy the conditions under par. (a) 1. or 2., and shall provide for payment of a monthly per-patient care coordination fee to those providers. The department shall set the increases in reimbursement rates and the monthly per-patient care coordination fee so that together they provide sufficient incentive for providers to satisfy a condition under par. (a) 1. or 2. The proposal shall specify effective dates for the increases in reimbursement rates and the monthly per-patient care coordination fee that are no sooner than July 1, 2011. If the department creates a policy under sub. (2m) (c) 4., this paragraph does not apply to the extent that it conflicts with the policy.

Effective date text (c) The department's proposal under par. (a) shall specify increases in reimbursement rates for providers that satisfy the conditions under par. (a) 1. or 2., and shall provide for payment of a monthly per-patient care coordination fee to those providers. The department shall set the increases in reimbursement rates and the monthly per-patient care coordination fee so that together they provide sufficient incentive for providers to satisfy a condition under par. (a) 1. or 2. The proposal shall specify effective dates for the increases in reimbursement rates and the monthly per-patient care coordination fee that are no sooner than July 1, 2011.

49.45(24g)(d) (d) The department shall submit the proposal under par. (a) to the joint committee on finance. If the cochairpersons of the committee do not notify the department within 14 working days after the date of the department's submittal that the committee has scheduled a meeting for the purpose of reviewing the proposal, the department shall, subject to approval by the U.S. department of health and human services of any required waiver of federal law relating to medical assistance and any required amendment to the state plan for medical assistance under 42 USC 1396a, implement the proposal beginning January 1, 2010. If, within 14 working days after the date of the department's submittal, the cochairpersons of the committee notify the department that the committee has scheduled a meeting for the purpose of reviewing the proposal, the department may implement the proposal only upon approval of the committee. If the committee reviews the proposal and approves it, the department shall, subject to approval by the U.S. department of health and human services of any required waiver of federal law relating to medical assistance and any required amendment to the state plan for medical assistance under 42 USC 1396a, implement the proposal beginning January 1, 2010.

49.45(24g)(e) (e) By October 1, 2012, the department shall, if it was required under par. (d) to increase reimbursement to providers that satisfy a condition under par. (a) 1. or 2., submit a report to the joint committee on finance on whether the increased reimbursement results in net cost reductions for the Medical Assistance program under this subchapter and a recommendation as to whether to continue the increased reimbursement. If the cochairpersons of the committee do not notify the department within 14 working days after the date of the department's submittal that the committee has scheduled a meeting for the purpose of reviewing the report and recommendation, the department may implement its recommendation. If, within 14 working days after the date of the department's submittal, the cochairpersons of the committee notify the department that the committee has scheduled a meeting for the purpose of reviewing the report and recommendation, the department may discontinue the increased reimbursement only upon the approval of the committee.

49.45(24j) (24j) Medical home pilot projects.

49.45(24j)(a)(a) The department may administer the medical home initiative as a service delivery mechanism to provide and coordinate care for individuals who are eligible for a Medical Assistance program under this subchapter that provides services under a fee-for-service model. The department may administer a medical home initiative to serve individuals who are members of any of the following populations:

49.45(24j)(a)1. 1. Children who are in out-of-home care or are receiving adoption assistance under 42 USC 670 to 679c.

49.45(24j)(a)2. 2. Pregnant women.

49.45(24j)(a)3. 3. Individuals who are exiting mental health facilities or correctional facilities.

49.45(24j)(a)4. 4. Individuals with a diagnosis of serious mental illness or substance abuse disorder.

49.45(24j)(a)5. 5. Adults with two or more chronic medical conditions.

49.45(24j)(a)6. 6. Other groups of individuals with conditions that the department determines would benefit from services through a medical home.

49.45(24j)(b) (b) The department shall provide to individuals through any medical home initiative administered under this subsection the benefits described under s. 49.46 (2) (a) and (b). The department may provide to individuals though any medical home initiative administered under this subsection benefits in addition to the standard plan benefits that are targeted to the population receiving services through the medical home.

49.45(24j)(c) (c) The department may elect to administer any medical home initiative under this subsection in a limited geographical area.

49.45(24j)(d) (d) The department may make an all-inclusive payment to the provider offering services through a medical home.

49.45(24j)(e) (e) If the federal department of health and human services approves the department's request to administer a medical home initiative, the department shall automatically enroll an individual who is eligible for a medical home initiative under this subsection in the medical home initiative. At any time after the first 6 months of enrollment in the medical home initiative, the individual who is enrolled in the medical home initiative may opt out of participation in the medical home initiative.

49.45(24m) (24m) From the appropriation accounts under s. 20.435 (4) (b), (gm), (o), and (w), in order to test the feasibility of instituting a system of reimbursement for providers of home health care and personal care services for medical assistance recipients that is based on competitive bidding, the department shall:

49.45(24m)(a) (a) By September 1, 1990, select a county in this state and solicit bids from providers of home health care and personal care services in that county for the provision, on a contractual basis, of home health and personal care services authorized under ss. 49.46 (2) (a) 4. d. and (b) 6. j. and 49.47 (6) (a) 1.

49.45(24m)(b) (b) Award contracts for the provision of home health care and personal care services from the bids received under par. (a) only if the department determines that the contracts would result in a lower cost alternative to fee-for-service reimbursement.

49.45(24s) (24s) Family planning project.

49.45(24s)(a)(a) The department shall request a waiver from the secretary of the federal department of health and human services to permit the department to provide optional services for family planning, as defined in s. 253.07 (1) (a), under medical assistance, unless otherwise provided by the department by a policy created under sub. (2m) (c) 10. The department shall implement any waiver granted.

Effective date text (a) The department shall request a waiver from the secretary of the federal department of health and human services to permit the department to provide optional services for family planning, as defined in s. 253.07 (1) (a), under medical assistance [to any female between the ages of 15 and 44 whose family income does not exceed 200 percent of the poverty line for a family the size of the female's family]. The department shall implement any waiver granted.

49.45(24s)(b) (b) The department shall request a waiver, or an amendment to the waiver requested under par. (a), from the secretary of the federal department of health and human services to require all of the following:

49.45(24s)(b)1. 1. As a condition of receiving services under par. (a), parental notification for family planning services for any female under 18 years of age.

49.45(24s)(b)2. 2. The department to determine eligibility to receive family planning services under par. (a) for a female under 18 years of age using the family income of the female's parent or guardian instead of only the female's income.

49.45(25) (25) Case management services.

49.45(25)(a)(a) In this subsection, "severely emotionally disturbed child" means an individual under 21 years of age who has emotional and behavioral problems that:

49.45(25)(a)1. 1. Are severe in degree;

49.45(25)(a)2. 2. Are expected to persist for at least one year;

49.45(25)(a)3. 3. Substantially interfere with the individual's functioning in his or her family, school or community and with his or her ability to cope with the ordinary demands of life; and

49.45(25)(a)4. 4. Cause the individual to need services from 2 or more agencies or organizations that provide social services or services or treatment for mental health, juvenile justice, child welfare, special education or health.

49.45(25)(am) (am) Except as provided under pars. (be), (bg), and (bj) and sub. (24), case management services under s. 49.46 (2) (b) 9. and (bm) are reimbursable under Medical Assistance only if provided to a Medical Assistance beneficiary who receives case management services from or through a certified case management provider in a county, city, village, or town that elects, under par. (b), to make the services available and who meets at least one of the following conditions:

49.45(25)(am)1. 1. Has a developmental disability, as defined under s. 51.01 (5) (a).

49.45(25)(am)2. 2. Has a serious and persistent mental illness.

49.45(25)(am)3. 3. Has Alzheimer's disease, as defined under s. 46.87 (1) (a).

49.45(25)(am)4. 4. Is an alcoholic, as defined under s. 51.01 (1).

49.45(25)(am)5. 5. Is drug dependent, as defined under s. 51.01 (8).

49.45(25)(am)6. 6. Is physically disabled, as defined by the department.

49.45(25)(am)7. 7. Is a severely emotionally disturbed child.

49.45(25)(am)8. 8. Is age 65 or over.

49.45(25)(am)9. 9. Is a member of a family that has a child who is at risk of serious physical, mental or emotional dysfunction, as defined by the department.

49.45(25)(am)10. 10. Has HIV infection, as defined in s. 252.01 (2).

49.45(25)(am)11. 11. Is a child who is eligible for early intervention services under s. 51.44.

49.45(25)(am)12. 12. Is infected with tuberculosis.

49.45(25)(am)13. 13. Is a child with asthma.

49.45(25)(am)14. 14. Is a woman who is aged 45 to 64 and who is not a resident of a nursing home or otherwise receiving case management services under this paragraph.

49.45(25)(b) (b) A county, city, village, town or, in a county having a population of 500,000 or more, the department may elect to make case management services under this subsection available in the county, city, village or town to one or more of the categories of beneficiaries under par. (am) through the medical assistance program. A county, city, village, town or, in a county having a population of 500,000 or more, the department that elects to make the services available shall reimburse a case management provider for the amount of the allowable charges for those services under the medical assistance program that is not provided by the federal government.

49.45(25)(be) (be) A private nonprofit agency that is a certified case management provider may elect to provide case management services to medical assistance beneficiaries who have HIV infection, as defined in s. 252.01 (2). The amount of the allowable charges for those services under the medical assistance program that is not provided by the federal government shall be paid from the appropriation account under s. 20.435 (1) (am).

49.45(25)(bg) (bg) An independent living center, as defined in s. 46.96 (1) (ah), that is a certified case management provider and satisfies the criteria in s. 46.96 (3m) (a) 1. to 3. and (am) may elect to provide case management services to one or more of the categories of medical assistance beneficiaries specified under par. (am). The amount of allowable charges for the services under the medical assistance program that is not provided by the federal government shall be paid from nonfederal, public funds received by the independent living center from a county, city, village or town or from funds distributed as a grant under s. 46.96.

49.45(25)(bj) (bj) The department of corrections may elect to provide case management services under this subsection to persons who are under the supervision of that department under s. 938.183, 938.34 (4h), (4m), or (4n), or 938.357 (4), who are Medical Assistance beneficiaries, and who meet one or more of the conditions specified in par. (am). The amount of the allowable charges for those services under the Medical Assistance program that is not provided by the federal government shall be paid from the appropriation account under s. 20.410 (3) (hm), (ho), or (hr).

49.45(25)(bm) (bm) Case management services under this subsection may not be provided to a person under par. (am) 7. unless any of the following is true:

49.45(25)(bm)1. 1. A team of mental health experts appointed by the case management provider determines that the person is a severely emotionally disturbed child. The team shall consist of at least 3 members. The case management provider shall appoint at least one member of the team who is a licensed psychologist or a physician specializing in psychiatry. The case management provider shall appoint at least 2 members of the team who are members of the professions of school psychologist, school social worker, registered nurse, social worker, child care worker, occupational therapist or teacher of emotionally disturbed children. The case management provider shall appoint as a member of the team at least one person who personally participated in a psychological evaluation of the child.

49.45(25)(bm)2. 2. Individuals who are designated by the coordinating committee have, or a service coordination agency has, determined under s. 46.56 (8) (d) that the person is a child, as defined in s. 46.56 (1) (bm), with emotional and behavioral disabilities.

49.45(25)(c) (c) Except as provided in pars. (b), (be), (bg), and (bj), the department shall reimburse a provider of case management services under this subsection only for the amount of the allowable charges for those services under the Medical Assistance program that is provided by the federal government.

49.45(25)(d) (d) This subsection does not apply to case management services provided under sub. (15) or s. 49.46 (2) (a) 2. or through a community support program under s. 49.46 (2) (b) 6. L.

49.45(25g) (25g) HIV care coordination.

49.45(25g)(a)(a) In this subsection, "care coordination" includes coordination of outpatient medical care, specialty care, inpatient care, dental care, and mental health care and medical case management.

49.45(25g)(b) (b) The department shall develop a proposal to increase medical assistance reimbursement to each provider that receives a grant under s. 252.12 (2) (a) 8. and to which at least one of the following applies:

49.45(25g)(b)1. 1. The provider is recognized by the National Committee on Quality Assurance as a Patient-Centered Medical Home.

49.45(25g)(b)2. 2. The secretary determines that the provider performs well with respect to all of the following aspects of care:

49.45(25g)(b)2.a. a. Adoption of written standards for patient access and patient communication.

49.45(25g)(b)2.b. b. Use of data to show that standards for patient access and patient communication are satisfied.

49.45(25g)(b)2.c. c. Use of paper or electronic charting tools to organize clinical information.

49.45(25g)(b)2.d. d. Use of data to identify diagnoses and conditions among the provider's patients that have a lasting detrimental effect on health.

49.45(25g)(b)2.e. e. Adoption and implementation of guidelines that are based on evidence for treatment and management of HIV-related conditions.

49.45(25g)(b)2.f. f. Active support of patient self-management.

49.45(25g)(b)2.g. g. Systematic tracking of patient test results and systematic identification of abnormal patient test results.

49.45(25g)(b)2.h. h. Systematic tracking of referrals using a paper or electronic system.

49.45(25g)(b)2.i. i. Measuring the quality of the performance of the provider and of individuals who perform services on behalf of the provider, including with respect to provision of clinical services, patient outcomes, and patient safety.

49.45(25g)(b)2.j. j. Reporting to employees and contractors of the provider and to other persons on the quality of the performance of the provider and of individuals who perform services on behalf of the provider.

49.45(25g)(c) (c) The department's proposal under par. (b) shall specify increases in reimbursement rates for providers that satisfy the conditions under par. (b), and shall provide for payment of a monthly per-patient care coordination fee to those providers. The department shall set the increases in reimbursement rates and the monthly per-patient care coordination fee so that together they provide sufficient incentive for providers to satisfy a condition under par. (b) 1. or 2. The proposal shall specify effective dates for the increases in reimbursement rates and the monthly per-patient care coordination fee that are no sooner than January 1, 2011.

Effective date text (c) The department's proposal under par. (b) shall specify increases in reimbursement rates for providers that satisfy the conditions under par. (b), and shall provide for payment of a monthly per-patient care coordination fee to those providers. The department shall set the increases in reimbursement rates and the monthly per-patient care coordination fee so that together they provide sufficient incentive for providers to satisfy a condition under par. (b) 1. or 2. The proposal shall specify effective dates for the increases in reimbursement rates and the monthly per-patient care coordination fee that are no sooner than January 1, 2011. If the department creates a policy under sub. (2m) (c) 4., this paragraph does not apply to the extent it conflicts with the policy.

49.45(25g)(d) (d) The department shall, subject to approval by the U.S. department of health and human services of any required waiver of federal law relating to medical assistance and any required amendment to the state plan for medical assistance under 42 USC 1396a, implement the proposal under par. (b) beginning January 1, 2011.

49.45(25g)(e) (e) A provider may not seek medical assistance reimbursement under this subsection and sub. (25) (be) for the same services.

49.45(26) (26) Managed care system. The department shall study alternatives for a system to manage the usage of alcohol and other drug abuse services, including day treatment services, provided under the medical assistance program. On or before September 1, 1988, the department shall submit a plan for a medical assistance alcohol and other drug abuse managed care system to the joint committee on finance. If the cochairpersons of the committee do not notify the department that the committee has scheduled a meeting for the purpose of reviewing the proposed plan within 14 working days after the date of the department's submittal, the department may implement the plan. If within 14 working days after the date of the department's submittal the cochairpersons of the committee notify the department that the committee has scheduled a meeting for the purpose of reviewing the proposed plan, the department may not implement the plan until it is approved by the committee, as submitted or as modified. If a waiver from the secretary of the federal department of health and human services is necessary to implement the proposed plan, the department of health services may request the waiver, but it may not implement the waiver until it is authorized to implement the plan, as provided in this subsection.

49.45(27) (27) Eligibility of aliens. A person who is not a U.S. citizen or an alien lawfully admitted for permanent residence or otherwise permanently residing in the United States under color of law may not receive medical assistance benefits except as provided under 8 USC 1255a (h) (3) or 42 USC 1396b (v), unless otherwise provided by the department by a policy created under sub. (2m) (c).

49.45(29) (29) Hospice reimbursement. The department shall promulgate rules limiting aggregate payments made to a hospice under ss. 49.46, 49.47, and 49.471.

49.45(29w) (29w) Mental health services.

49.45(29w)(a)(a) In providing mental health benefits under this subchapter, the department shall do all of the following:

49.45(29w)(a)1. 1. Allow a severely emotionally disturbed child, as defined in sub. (25) (a), to access in-home therapy without having to show a failure to succeed in outpatient therapy.

49.45(29w)(a)2. 2. Allow qualifying families to participate in in-home therapy even if a child in that family is enrolled in a day treatment program.

49.45(29w)(b) (b)

49.45(29w)(b)1.1. In this paragraph:

49.45(29w)(b)1.a. a. "Mental health service" means a service that is covered under one of the Medical Assistance mental health or substance abuse benefits under s. 49.46 (2) of outpatient mental health, outpatient substance abuse, pharmacologic management, mental health day treatment, substance abuse day treatment, crisis intervention, service provided by a community support program or community based-psychosocial service program, community recovery services, psychotherapy and alcohol and other drug abuse services, child or adolescent day treatment services, or any other mental health or substance abuse benefit described in s. 49.46 (2).

49.45(29w)(b)1.b. b. "Telehealth" is a service provided from a remote location using a combination of interactive video, audio, and externally acquired images through a networking environment between an individual at an originating site and a provider at a remote location with the service being of sufficient audio and visual fidelity and clarity as to be functionally equivalent to face-to-face contact. "Telehealth" does not include telephone conversations or Internet-based communications between providers or between providers and individuals.

49.45(29w)(b)2. 2. Mental health services provided through telehealth are reimbursable by the Medical Assistance program under this subchapter if the provider of the service through telehealth satisfies all of the following criteria:

49.45(29w)(b)2.a. a. The provider is a certified provider of mental health services under Medical Assistance in this state and is an agency that is certified by the department as an emergency mental health service program, a comprehensive community services program, a mental health day treatment services program for children, a program organized under s. 46.23, 51.42, or 51.437, an outpatient psychotherapy clinic, or a community support program or that is certified by the department to perform a community substance abuse prevention and treatment service, except for narcotic treatment service for opiate addiction.

49.45(29w)(b)2.ag. ag. The provider and the individual providing the service comply with all Medical Assistance coverage policies and standards established by the department, rules, and federal statutes and regulations for each particular mental health service provided.

49.45(29w)(b)2.ar. ar. The provider is certified for telehealth by the department.

49.45(29w)(b)2.b. b. The individual who is providing the service is currently licensed, certified, or registered in his or her profession in this state and is in good standing with the applicable examining board in this state for that individual's profession.

49.45(29w)(b)2.c. c. The provider is located in the United States. The provider is not required to be located in this state.

49.45(30) (30) Services provided by community support programs.

49.45(30)(a)(a) A county shall provide the portion of the cost of services under s. 49.46 (2) (b) 6. L. that is not provided by the federal government.

49.45(30)(b) (b) The department shall reimburse a provider of services under s. 49.46 (2) (b) 6. L. only for the amount of the allowable charges for those services that is provided by the federal government.

49.45(30e) (30e) Community-based psychosocial service programs.

49.45(30e)(a)(a) When services are reimbursable. Services under s. 49.46 (2) (b) 6. Lm. provided to an individual are reimbursable under the medical assistance program only if all of the following conditions are met:

49.45(30e)(a)1. 1. Reimbursement for the services under s. 49.46 (2) (b) 6. Lm. in the manner provided under this subsection is permitted pursuant to federal law or pursuant to a waiver from the secretary of the federal department of health and human services.

49.45(30e)(a)2. 2. The county in which the individual resides elects to make the services under s. 49.46 (2) (b) 6. Lm. available in the county through the medical assistance program.

49.45(30e)(a)3. 3. The individual's psychosocial health needs require more than outpatient counseling, but less than the services provided by a community support program under s. 51.421.

49.45(30e)(a)4. 4. The psychosocial services are provided by a community-based psychosocial service program certified under rules promulgated by the department under par. (b) 3.

49.45(30e)(a)5. 5. Any other condition required by rule under par. (b) 4. is satisfied.

49.45(30e)(b) (b) Rules. The department shall promulgate rules regarding all of the following:

49.45(30e)(b)1. 1. Standards for determining whether an individual is eligible under par. (a) 3.

49.45(30e)(b)2. 2. The scope of psychosocial services that may be provided under s. 49.46 (2) (b) 6. Lm.

49.45(30e)(b)3. 3. Requirements for certification of community-based psychosocial service programs.

49.45(30e)(b)4. 4. Any other conditions for coverage of community-based psychosocial services under the Medical Assistance Program.

49.45(30e)(c) (c) Provider reimbursement. A county that elects to make the services under s. 49.46 (2) (b) 6. Lm. available shall reimburse a provider of the services for the amount of the allowable charges for those services under the medical assistance program that is not provided by the federal government. The department shall reimburse the provider only for the amount of the allowable charges for those services under the medical assistance program that is provided by the federal government.

49.45(30e)(d) (d) Provision of services on regional basis. Notwithstanding par. (c) and subject to par. (e), in counties that elect to deliver the services under s. 49.46 (2) (b) 6. Lm. through the Medical Assistance program on a regional basis according to criteria established by the department, the department shall reimburse a provider of the services for the amount of the allowable charges for those services under the Medical Assistance program that is provided by the federal government and for the amount of the allowable charges that is not provided by the federal government.

49.45(30e)(e) (e) Report; release of funds.

49.45(30e)(e)1.1. Prior to implementing, and receiving funding for implementing, the regional basis provision of services under par. (d), the department shall submit to the joint committee on finance, no later than March 1, 2014, a request for the release of funds and a report on its proposal for implementation that includes all of the following:

49.45(30e)(e)1.a. a. A description of the criteria that the department will apply in its regionalization model.

49.45(30e)(e)1.b. b. A description of how the regions will be established and the degree of county participation in that process.

49.45(30e)(e)1.c. c. An updated list of the counties that have indicated, by the date of the report, that they will offer the services under s. 49.46 (2) (b) 6. Lm. through the Medical Assistance program on a regional basis according to the criteria established by the department.

49.45(30e)(e)1.d. d. An evaluation of the estimated long-term costs of the proposed regional model.

49.45(30e)(e)2. 2. If the cochairpersons of the committee do not notify the department within 14 working days after the date that the department submits the report and the funding request that the committee has scheduled a meeting for the purpose of reviewing the proposal for implementation and the funding request, the funding shall be released and the department may implement its proposal for the regional basis provision of services on July 1, 2014. If, within 14 working days after the date that the department submits the report and the funding request, the cochairpersons notify the department that the committee has scheduled a meeting for the purpose of reviewing the proposal for implementation and the funding request, the funding shall be released, and the department may implement its proposal for the regional basis provision of services, only upon approval of the committee.

49.45(30f) (30f) Psychotherapy and alcohol and other drug abuse services. The department shall include licensed mental health professionals, as defined in s. 632.89 (1) (dm), and licensed psychologists, as defined in s. 455.01 (4), as providers of psychotherapy and of alcohol and other drug abuse services. Except for services provided under sub. (30e), the department may not require that licensed mental health professionals or licensed psychologists be supervised; may not require that clinical psychotherapy or alcohol and other drug abuse services be provided under a certified program; and, notwithstanding subs. (9) and (9m), may not require that a physician or other health care provider first prescribe psychotherapy or alcohol and other drug abuse services to be provided by a licensed mental health professional or licensed psychologist before the professional or psychologist may provide the services to the recipient. This subsection does not affect the department's powers under ch. 50 or 51 to establish requirements for facilities that are licensed, certified, or operated by the department.

49.45(30g) (30g) Community recovery services.

49.45(30g)(a)(a) When services are reimbursable. Community recovery services under s. 49.46 (2) (b) 6. Lo. provided to an individual are reimbursable under the Medical Assistance program only if all of the following conditions are met:

49.45(30g)(a)1. 1. An approved amendment to the state medical assistance plan permits reimbursement for the services under s. 49.46 (2) (b) 6. Lo. in the manner provided under this subsection.

49.45(30g)(a)2. 2. The county in which the individual resides elects to provide the community recovery services under s. 49.46 (2) (b) 6. Lo. through the Medical Assistance program.

49.45(30g)(a)3. 3. The individual, the community recovery services, and the community recovery services provider meet any condition set forth in the approved amendment to the medical assistance plan.

49.45(30g)(b) (b) Limit on the amount of reimbursement. If community recovery services are reimbursable under par. (a), the department shall reimburse each participating county for the portion of the federal share of allowable charges for the community recovery services provided by the county that exceeds that county's proportionate share of $600,000 in fiscal year 2010-2011 and for 95 percent of the federal share of allowable charges for the community recovery services provided by the county in each fiscal year thereafter. The portion of the federal share of allowable charges not reimbursed to counties shall be transferred to the appropriation account under s. 20.435 (5) (kx).

49.45(30m) (30m) Certain services for developmentally disabled.

49.45(30m)(a)(a) Except as provided in par. (am), a county shall provide the portion of payment that is not provided by the federal government for all of the following services to individuals with developmental disability who are eligible for medical assistance:

49.45(30m)(a)1. 1. Services under s. 51.06 (1m) (d).

49.45(30m)(a)2. 2. Services in an intermediate care facility for persons with an intellectual disability, as defined in s. 46.278 (1m) (am), other than a state center for the developmentally disabled.

49.45(30m)(a)3. 3. Services for which payment is permitted under sub. (6c) (d) 2. that are provided in a nursing facility, as defined in s. 46.279 (1) (c).

49.45(30m)(am) (am)

49.45(30m)(am)1.1. The department shall provide the portion of the payment that is not provided by the federal government for any of the services specified in par. (a) 1. to 3. that are provided to an individual with developmental disability who is eligible for medical assistance, as determined under the contract under s. 46.279 (4m).

49.45(30m)(am)2. 2. For individuals receiving the family care benefit under s. 46.286, the care management organization that manages the family care benefit for the recipient shall pay the portion of the payment that is not covered by the federal government for services that are described under par. (a) 1. and are covered services under the family care benefit; the department shall pay the remainder of the portion of the payment that is not covered by the federal government.

49.45(30m)(b) (b) No payment under this section may be made for services specified under par. (a) or (am) unless the individual who receives the services is provided protective placement under s. 55.06 (9) (a), 2003 stats., or s. 55.12, is provided emergency protective services under s. 55.05 (4), 2003 stats., or s. 55.13, or is provided an emergency protective placement under s. 55.06 (11) (a), 2003 stats., or s. 55.135 or a temporary protective placement under s. 55.06 (11) (c), 2003 stats., or s. 55.135 (5) or 55.055 (5).

49.45(30m)(c) (c) No payment under this section may be made for services specified under par. (a) 2. or 3. that are provided to an individual who was placed in or admitted to an intermediate facility, as defined in s. 46.279 (1) (b), or nursing facility, as defined in s. 46.279 (1) (c), unless one of the following applies:

49.45(30m)(c)1. 1. Any placement or admission that is made after April 30, 2005, complied with the requirements of s. 46.279.

49.45(30m)(c)2. 2. For an individual who was provided protective placement under ch. 55 at any time, any annual review that is conducted under s. 55.18 (1) (a) (intro.) after April 30, 2005, complies with the requirements of s. 55.18 (1) (ar).

49.45(30r) (30r) Services in a mental health institute. A county shall provide the portion of payment that is not provided by the federal government for services under s. 49.46 (2) (b) 6. e. in a mental health institute under s. 51.05.

49.45(31) (31) Long-Term Care Partnership Program.

49.45(31)(a)(a) The department shall submit to the federal department of health and human services, not later than 3 months after October 27, 2007, an amendment to the state medical assistance plan that establishes in this state a Long-Term Care Partnership Program, as described in this subsection, and shall implement the program if the amendment to the state plan is approved. Under the program, the department shall exclude an amount equal to the amount of benefits that an individual receives under a qualifying long-term care insurance policy, as described in par. (b), when determining any of the following:

49.45(31)(a)1. 1. The individual's resources for purposes of determining the individual's eligibility for medical assistance.

49.45(31)(a)2. 2. The amount to be recovered from the individual's estate if the individual receives medical assistance.

49.45(31)(b) (b) To be eligible for the program, an individual must have been a resident of this state when the long-term care insurance policy was issued, and the policy must satisfy all of the following criteria:

49.45(31)(b)1. 1. The policy was not issued before the date specified in the amendment to the state plan, which may not be before the first day of the calendar quarter in which the amendment is submitted to the federal department of health and human services.

49.45(31)(b)2. 2. The policy meets the definition of a qualified long-term care insurance policy under 26 USC 7702B (b).

49.45(31)(b)3. 3. The policy meets the long-term care insurance model regulations and the requirements of the long-term care insurance model act promulgated by the National Association of Insurance Commissioners that are specified in 42 USC 1396p (b) (5).

49.45(31)(b)4. 4. The policy includes the applicable inflation protection specified in 42 USC 1396p (b) (1) (C) (iii) (IV).

49.45(31)(b)5. 5. The commissioner of insurance certifies to the department that the policy meets the criteria under subds. 2. to 4.

49.45(31)(c) (c)

49.45(31)(c)1.1. The department and the office of the commissioner of insurance shall approve a training program for individuals who sell long-term care insurance policies in the state to ensure that those individuals understand the relation of long-term care insurance to the Medical Assistance program and are able to explain to consumers the protections offered by long-term care insurance and how this type of insurance relates to private and public financing of long-term care.

49.45(31)(c)2. 2. The training program approved under this paragraph shall include initial training that is not less than 8 hours long and ongoing training sessions that are not less than 4 hours long per session. Individuals who sell long-term care insurance policies shall be required to attend an ongoing training session every 24 months after the initial training. The commissioner may approve the initial and ongoing training sessions for continuing education requirements under s. 628.04 (3).

49.45(31)(c)3. 3. The training under this paragraph shall cover at a minimum long-term care insurance, long-term care services, qualified partnerships, and the relationship between qualified partnerships and other public and private coverage of long-term care costs.

49.45(31)(d) (d) An insurer that issues a long-term care insurance policy described in par. (b) shall be required to submit reports to the secretary of the federal department of health and human services, in accordance with regulations developed by the secretary, that include notice of when benefits are paid under the policy, the amount of the benefits, notice of the termination of the policy, and any other information required by the secretary.

49.45(31)(e) (e)

49.45(31)(e)1.1. Notwithstanding par. (b) (intro.), the department, when making a determination under par. (a) 1. or 2. with respect to an individual, shall disregard an amount equal to the insurance benefit payments that are made to or on behalf of the individual under a qualified long-term care insurance policy under 26 USC 7702B (b) that was purchased in a state that had a state plan amendment that provided for a qualified state long-term care partnership, as defined in 42 USC 1396p (b) (1) (C) (iii), at the time of the purchase of the policy.

49.45(31)(e)2. 2. The department shall comply with standards established by the federal department of health and human services in accordance with section 6021 (b) of the federal Deficit Reduction Act of 2005.

49.45(32) (32) Community care for the elderly. The department may request a waiver under 42 USC 1315 to permit the establishment of a community care for the elderly demonstration project to provide medical care, case management services, adult day care and other support services that promote independence and enhance the quality of life of frail elderly persons. If the waiver is approved, the department may establish the community care for the elderly demonstration project and pay a fixed per person fee for the services.

49.45(34) (34) Medical assistance manual. The department shall prepare a medical assistance manual that is clear, comprehensive and consistent with this subchapter and 42 USC 1396a to 1396u and shall, no later than July 1, 1992, provide the manual to counties for use by county employees who administer the medical assistance program.

49.45(35m) (35m) Computer system redesign. The department shall ensure that any redesign or replacement of the computer network that is used by counties on May 12, 1992, to determine eligibility for medical assistance includes the capability of determining eligibility for medical assistance under s. 49.47 (4) (c) 2.

49.45(36) (36) Homeless beneficiaries. The department or a county department under s. 46.215, 46.22, or 46.23 may not place the word "homeless" on the medical assistance identification card of any person who is determined to be eligible for medical assistance benefits and who is homeless.

49.45(37) (37) Plans of care. The department may seek a waiver of the requirement under 42 USC 1396n (c) (1) that the department review and approve every written plan of care developed for each individual who receives, under 42 USC 1396n (c) (1), home or community-based services under ss. 49.46 (2) (b) 8. and 49.47 (6) (a) 1. The waiver of the requirement, if granted, shall apply to those county departments or private nonprofit agencies that administer the services and that the department finds and certifies have implemented effective quality assurance systems for service plan development and implementation. If the federal health care financing administration approves the department's request for waiver of the requirement, the department shall, in evaluating a quality assurance system for certification, consider all of the following:

49.45(37)(a) (a) The adequacy, safety and comprehensiveness of plans of care developed for individuals and of the services provided to them.

49.45(37)(b) (b) Opportunities for individuals to exercise choice and be involved in the provision of services.

49.45(37)(c) (c) Overall conformance to required state and federal quality assurance standards.

49.45(37)(d) (d) Factors in addition to those in pars. (a) to (c) that are required by the federal health care financing administration, if any.

49.45(38) (38) Home or community-based services for disabled workers. The department shall request a waiver from the secretary of the federal department of health and human services to authorize federal financial participation for medical assistance coverage of persons described in ss. 49.46 (1) (a) 14. and 49.47 (4) (as).

49.45(39) (39) School medical services.

49.45(39)(a)(a) Definitions. In this subsection:

49.45(39)(a)1. 1. "School" means a public school described under s. 115.01 (1), a charter school, as defined in s. 115.001 (1), the Wisconsin Center for the Blind and Visually Impaired, or the Wisconsin Educational Services Program for the Deaf and Hard of Hearing. It includes school-operated early childhood programs for developmentally delayed and disabled 4-year-old and 5-year-old children.

49.45(39)(a)2. 2. "School medical services" means health care services that are provided in a school to children who are eligible for medical assistance that are appropriate to a school setting, as provided in the amendment to the state medical assistance plan under par. (am).

49.45(39)(am) (am) Plan amendment. No later than September 30, 1995, the department shall submit to the federal department of health and human services an amendment to the state medical assistance plan to permit the application of pars. (b) and (c). If the amendment to the state plan is approved, school districts, cooperative educational service agencies, and the department of public instruction on behalf of the Wisconsin Center for the Blind and Visually Impaired and the Wisconsin Educational Services Program for the Deaf and Hard of Hearing claim reimbursement under pars. (b) and (c). Paragraphs (b) and (c) do not apply unless the amendment to the state plan is approved and in effect. The department shall submit to the federal department of health and human services an amendment to the state plan if necessary to permit the application of pars. (b) and (c) to the Wisconsin Center for the Blind and Visually Impaired and the Wisconsin Educational Services Program for the Deaf and Hard of Hearing.

49.45(39)(b) (b) School medical services.

49.45(39)(b)1.1. `Payment for school medical services.' If a school district or a cooperative educational service agency elects to provide school medical services and meets all requirements under par. (c), the department shall reimburse the school district or the cooperative educational service agency for 60% of the federal share of allowable charges for the school medical services that it provides, unless otherwise provided by the department by a policy created under sub. (2m) (c), and, as specified in subd. 2., for allowable administrative costs. If the Wisconsin Center for the Blind and Visually Impaired or the Wisconsin Educational Services Program for the Deaf and Hard of Hearing elects to provide school medical services and meets all requirements under par. (c), the department shall reimburse the department of public instruction for 60% of the federal share of allowable charges for the school medical services that the Wisconsin Center for the Blind and Visually Impaired or the Wisconsin Educational Services Program for the Deaf and Hard of Hearing provides, unless otherwise provided by the department by a policy created under sub. (2m) (c), and, as specified in subd. 2., for allowable administrative costs. A school district, cooperative educational service agency, the Wisconsin Center for the Blind and Visually Impaired or the Wisconsin Educational Services Program for the Deaf and Hard of Hearing may submit, and the department shall allow, claims for common carrier transportation costs as a school medical service unless the department receives notice from the federal health care financing administration that, under a change in federal policy, the claims are not allowed. If the department receives the notice, a school district, cooperative educational service agency, the Wisconsin Center for the Blind and Visually Impaired, or the Wisconsin Educational Services Program for the Deaf and Hard of Hearing may submit, and the department shall allow, unreimbursed claims for common carrier transportation costs incurred before the date of the change in federal policy. The department shall promulgate rules establishing a methodology for making reimbursements under this paragraph. All other expenses for the school medical services provided by a school district or a cooperative educational service agency shall be paid for by the school district or the cooperative educational service agency with funds received from state or local taxes. The school district, the Wisconsin Center for the Blind and Visually Impaired, the Wisconsin Educational Services Program for the Deaf and Hard of Hearing, or the cooperative educational service agency shall comply with all requirements of the federal department of health and human services for receiving federal financial participation.

Effective date text 1. `Payment for school medical services.' If a school district or a cooperative educational service agency elects to provide school medical services and meets all requirements under par. (c), the department shall reimburse the school district or the cooperative educational service agency for 60% of the federal share of allowable charges for the school medical services that it provides and, as specified in subd. 2., for allowable administrative costs. If the Wisconsin Center for the Blind and Visually Impaired or the Wisconsin Educational Services Program for the Deaf and Hard of Hearing elects to provide school medical services and meets all requirements under par. (c), the department shall reimburse the department of public instruction for 60% of the federal share of allowable charges for the school medical services that the Wisconsin Center for the Blind and Visually Impaired or the Wisconsin Educational Services Program for the Deaf and Hard of Hearing provides and, as specified in subd. 2., for allowable administrative costs. A school district, cooperative educational service agency, the Wisconsin Center for the Blind and Visually Impaired or the Wisconsin Educational Services Program for the Deaf and Hard of Hearing may submit, and the department shall allow, claims for common carrier transportation costs as a school medical service unless the department receives notice from the federal health care financing administration that, under a change in federal policy, the claims are not allowed. If the department receives the notice, a school district, cooperative educational service agency, the Wisconsin Center for the Blind and Visually Impaired, or the Wisconsin Educational Services Program for the Deaf and Hard of Hearing may submit, and the department shall allow, unreimbursed claims for common carrier transportation costs incurred before the date of the change in federal policy. The department shall promulgate rules establishing a methodology for making reimbursements under this paragraph. All other expenses for the school medical services provided by a school district or a cooperative educational service agency shall be paid for by the school district or the cooperative educational service agency with funds received from state or local taxes. The school district, the Wisconsin Center for the Blind and Visually Impaired, the Wisconsin Educational Services Program for the Deaf and Hard of Hearing, or the cooperative educational service agency shall comply with all requirements of the federal department of health and human services for receiving federal financial participation.

49.45(39)(b)2. 2. `Payment for school medical services administrative costs.' The department shall reimburse a school district or a cooperative educational service agency specified under subd. 1. and shall reimburse the department of public instruction on behalf of the Wisconsin Center for the Blind and Visually Impaired or the Wisconsin Educational Services Program for the Deaf and Hard of Hearing for 90% of the federal share of allowable administrative costs, using time studies, beginning in fiscal year 1999-2000. A school district or a cooperative educational service agency may submit, and the department of health services shall allow, claims for administrative costs incurred during the period that is up to 24 months before the date of the claim, if allowable under federal law.

49.45(39)(c) (c) Certification and reporting requirements. The department shall promulgate rules establishing specific certification and reporting requirements with respect to school medical services under this subsection.

49.45(40) (40) Periodic record matches. If the department contracts with the department of children and families under s. 49.197 (5), the department shall cooperate with the department of children and families in matching records of medical assistance recipients under s. 49.32 (7).

49.45(41) (41) Mental health crisis intervention services.

49.45(41)(a)(a) In this subsection, "mental health crisis intervention services" means services that are provided by a mental health crisis intervention program operated by, or under contract with, a county, if the county is certified as a medical assistance provider.

49.45(41)(b) (b) If a county elects to become certified as a provider of mental health crisis intervention services, the county may provide mental health crisis intervention services under this subsection in the county to medical assistance recipients through the medical assistance program. A county that elects to provide the services shall pay the amount of the allowable charges for the services under the medical assistance program that is not provided by the federal government. From the appropriation account under s. 20.435 (5) (bL), the department shall reimburse the county under this subsection only for the amount of the allowable charges for those services under the medical assistance program that is provided by the federal government.

49.45(42) (42) Personal care services.

49.45(42)(c)(c) The department may charge a fee to certify a provider of personal care services described under par. (d) 3. e., except that no fee may be imposed on an individual who is eligible for the veterans fee waiver program under s. 45.44. Fees collected under this paragraph shall be credited to the appropriation account under s. 20.435 (6) (jm).

49.45(42)(d) (d) Personal care services under s. 49.46 (2) (b) 6. j. provided to an individual are reimbursable under medical assistance only if all of the following conditions are met:

49.45(42)(d)1. 1. The provider of the personal care services receives prior authorization from the department for all personal care services that are provided to the individual in excess of 50 hours in a calendar year.

49.45(42)(d)2. 2. The individual is not eligible to receive home health services under medicare, as defined in sub. (3) (L) 1. b.

49.45(42)(d)3. 3. The provider of the personal care services is one of the following:

49.45(42)(d)3.a. a. An independent living center meeting the criteria to receive a grant under s. 46.96.

49.45(42)(d)3.b. b. A county department under s. 46.215, 46.22, 46.23, 51.42, or 51.437.

49.45(42)(d)3.c. c. A federally recognized American Indian tribe or band certified to provide services to medical assistance beneficiaries.

49.45(42)(d)3.d. d. A home health agency licensed under s. 50.49.

49.45(42)(d)3.e. e. Any other entity certified under sub. (2) (a) 11. to provide personal care services under s. 49.46 (2) (b) 6. j.

49.45(42m) (42m) Physical and occupational therapy.

49.45(42m)(a)(a) If, in authorizing the provision of physical or occupational therapy services under s. 49.46 (2) (b) 6. b. or 49.471 (11) (i), the department authorizes a reduced duration of services from the duration that the provider specifies in the authorization request, the department shall substantiate the reduction that the department made in the duration of the services if the provider of the services requests any additional authorizations for the provision of physical or occupational therapy services to the same individual.

49.45(42m)(b) (b) The division of the department that is responsible for health care financing shall monitor compliance with the requirement under par. (a) in concert with representatives of the Wisconsin Physical Therapy Association and the Wisconsin Occupational Therapy Association.

49.45(43) (43) Case management services for high-cost recipients. The department may establish a program to provide case management services for medical assistance recipients with high-cost chronic health conditions or high-cost catastrophic health conditions. If the department establishes a program to provide these case management services, the department shall provide reimbursement for providers of these case management services under the medical assistance program.

49.45(44) (44) Prenatal, postpartum and young child care coordination. Providers in Milwaukee County that are certified to provide care coordination services under s. 49.46 (2) (b) 12. may be certified to provide to medical assistance recipients prenatal and postpartum care coordination services and care coordination services for children who have not attained the age of 7. Providers in the city of Racine that are certified to provide care coordination services under s. 49.46 (2) (b) 12. and are participating in a program under s. 253.16 may be certified to provide to medical assistance recipients prenatal and postpartum care coordination services and care coordination services for children who have not attained the age of 2. A provider of those care coordination services shall provide to a person receiving those services the information relating to shaken baby syndrome and impacted babies required under s. 253.15 (6). The department shall provide reimbursement for those care coordination services only if at least one of the following conditions is met:

49.45(44)(a) (a) The recipient is a resident of Milwaukee County or the city of Racine and has received services under s. 49.46 (2) (b) 12. and is pregnant or has given birth within 8 weeks after the individual ceased to receive services under s. 49.46 (2) (b) 12.

49.45(44)(b) (b) The recipient is a resident of Milwaukee County or the city of Racine, is pregnant and has received a risk assessment approved by the department.

49.45(44)(c) (c) The recipient is a resident of Milwaukee County or the city of Racine, has given birth within the 8 weeks immediately preceding the request for services under s. 49.46 (2) (b) 12m. and has received a risk assessment approved by the department.

49.45(44m) (44m) Extension of parent eligibility when child dies. The department shall request a waiver from the secretary of the federal department of health and human services to permit the department to extend the eligibility of a parent, for up to 90 days, under the Medical Assistance program under this subchapter or the Badger Care health care program under s. 49.665 if the parent's child dies while both the parent and the child are covered under the Medical Assistance program or the Badger Care health care program and the parent would lose eligibility solely due to the death of the child. The department shall implement any waiver that is granted.

49.45(45) (45) In-home and community mental health and alcohol and other drug abuse services.

49.45(45)(a)(a) Services under s. 49.46 (2) (b) 6. fm. provided to an individual are reimbursable under the medical assistance program only if all of the following conditions are met:

49.45(45)(a)1. 1. Reimbursement for the services under s. 49.46 (2) (b) 6. fm. in the manner provided under this subsection is permitted pursuant to federal law or pursuant to a waiver from the secretary of the federal department of health and human services.

49.45(45)(a)2. 2. The county, city, town or village in which the individual resides elects to make the services under s. 49.46 (2) (b) 6. fm. available in the county, city, town or village through the medical assistance program.

49.45(45)(b) (b) A county, city, town or village that elects to make the services under s. 49.46 (2) (b) 6. fm. available shall reimburse a provider of the services for the amount of the allowable charges for those services under the medical assistance program that is not provided by the federal government. The department shall reimburse the provider only for the amount of the allowable charges for those services under the medical assistance program that is provided by the federal government.

49.45(47) (47) Adult day care centers.

49.45(47)(a)(a) In this subsection, "adult day care center" means an entity that provides services for part of a day in a group setting to adults who need an enriched health-supportive or social experience and who may need assistance with activities of daily living, supervision or protection.

49.45(47)(b) (b) No person may receive reimbursement under s. 46.27 (11) for the provision of services to clients in an adult day care center unless the adult day care center is certified by the department under sub. (2) (a) 11. as a provider of medical assistance.

49.45(47)(c) (c) The biennial fee for the certification required under par. (b) of an adult day care center is $127. Fees collected under this paragraph shall be credited to the appropriation account under s. 20.435 (6) (jm).

49.45(47)(d) (d) The department, by rule, may increase any fee specified in par. (c).

49.45(47)(e) (e) If the department takes enforcement action against an adult day care center for violating a certification requirement established under s. 49.45 (2) (a) 11., and the department subsequently conducts an on-site inspection of the adult day care center to review the adult day care center's action to correct the violation, the department may impose a $200 inspection fee on the adult day care center.

49.45(48) (48) Payment of medicare part B outpatient hospital services coinsurances. The department shall include in the state plan for medical assistance a methodology for payment of the medicare part B outpatient hospital services coinsurance amounts that are authorized under ss. 49.46 (2) (c) 2., 4., and 5m., 49.468 (1) (b), 49.47 (6) (a) 6. b., d., and f., and 49.471 (6) (j) 1.

49.45(49) (49) Prescription drug prior authorization.

49.45(49)(a)(a) The secretary shall exercise his or her authority under s. 15.04 (1) (c) to create a prescription drug prior authorization committee to advise the department on issues related to prior authorization decisions made concerning prescription drugs on behalf of medical assistance recipients. The secretary shall appoint as members at least all of the following:

49.45(49)(a)1. 1. Two physicians, as defined in s. 448.01 (5), who are currently in practice.

49.45(49)(a)2. 2. Two pharmacists, as defined in s. 450.01 (15).

49.45(49)(a)3. 3. One advocate for recipients of medical assistance who has sufficient medical background, as determined by the department, to evaluate a prescription drug's clinical effectiveness.

49.45(49)(b) (b) The prescription drug prior authorization committee shall accept information or commentary from representatives of the pharmaceutical manufacturing industry in the committee's review of prior authorization policies.

49.45(49m) (49m) Prescription drug cost controls; purchasing agreements.

49.45(49m)(a)(a) In this section:

49.45(49m)(a)1. 1. "Brand name" has the meaning given in s. 450.12 (1) (a).

49.45(49m)(a)2. 2. "Generic name" has the meaning given in s. 450.12 (1) (b).

49.45(49m)(a)3. 3. "Prescription drug" has the meaning given in s. 450.01 (20).

49.45(49m)(b) (b) The department may enter into a multi-state purchasing agreement with another state or a purchasing agreement with a purchaser of prescription drugs if the other state or purchaser agrees to participate in one or more of the activities specified in par. (c) 1. to 4.

49.45(49m)(c) (c) The department may design and implement a program to reduce the cost of prescription drugs and to maintain high quality in prescription drug therapies, which shall include all of the following:

49.45(49m)(c)1. 1. A list of the prescription drugs that are included as a benefit under ss. 49.46 (2) (b) 6. h. and 49.471 (11) (a) that identifies preferred choices within therapeutic classes and includes prescription drugs that bear only generic names.

49.45(49m)(c)2. 2. Establishing supplemental rebates under agreements with prescription drug manufacturers for prescription drugs provided to recipients under Medical Assistance and Badger Care and to eligible persons under s. 49.688 and, if it is possible to implement the program without adversely affecting supplemental rebates for Medical Assistance, Badger Care, and prescription drug assistance under s. 49.688, to beneficiaries of participants under par. (b).

49.45(49m)(c)3. 3. Utilization management and fraud and abuse controls.

49.45(49m)(c)4. 4. Any other activity to reduce the cost of or expenditures for prescription drugs and maintain high quality in prescription drug therapies.

49.45(49m)(d) (d) The department may enter into a contract with an entity to perform any of the duties and exercise any of the powers of the department under this subsection.

49.45(50) (50) Disease management.

49.45(50)(a)(a) In this subsection, "disease management" means an integrated and systematic approach for managing the health care needs of patients who are at risk of or are diagnosed with a specific disease, using all of the following:

49.45(50)(a)1. 1. Best practices.

49.45(50)(a)2. 2. Prevention strategies.

49.45(50)(a)3. 3. Clinical practice improvement.

49.45(50)(a)4. 4. Clinical interventions and protocols.

49.45(50)(a)5. 5. Outcomes research, information, and technology.

49.45(50)(a)6. 6. Other tools and resources to reduce overall costs and improve measurable outcomes.

49.45(50)(b) (b) The department may contract with an entity, under the department's request-for-proposal procedures, to engage in disease management activities on behalf of recipients of medical assistance.

49.45(51) (51) Medical care transportation services.

49.45(51)(a)(a) By November 1 annually, the department shall provide to the department of revenue information concerning the estimated amounts of supplements payable from the appropriation accounts under s. 20.435 (4) (b) and (gm) to specific local governmental units for the provision of transportation for medical care, as specified under s. 49.46 (2) (b) 3., during the fiscal year. Beginning November 1, 2004, the information that the department provides under this paragraph shall include any adjustments necessary to reflect actual claims submitted by service providers in the previous fiscal year.

49.45(51)(b) (b) On the date that is the 3rd Monday in November, the department shall annually pay to specific local governmental units the estimated net amounts specified in par. (a).

49.45(52) (52) Payment adjustments; federal funding for certain services.

49.45(52)(a)(a)

49.45(52)(a)1.1. If the department provides the notice under par. (c) selecting the payment procedure in this paragraph, the department may, from the appropriation account under s. 20.435 (7) (b), make Medical Assistance payment adjustments to county departments under s. 46.215, 46.22, 46.23, 51.42, or 51.437 or to local health departments, as defined in s. 250.01 (4), as appropriate, for covered services under s. 49.46 (2) (a) 2. and 4. d. and f. and (b) 6. b., c., f., fm., g., j., k., L., Lm., and m., 9., 12., 12m., 13., 15., and 16., except for services specified under s. 49.46 (2) (b) 6. b. and c. provided to children participating in the early intervention program under s. 51.44. Payment adjustments under this paragraph shall include the state share of the payments. The total of any payment adjustments under this paragraph and Medical Assistance payments made from appropriation accounts under s. 20.435 (4) (b), (gm), (o), and (w), may not exceed applicable limitations on payments under 42 USC 1396a (a) (30) (A).

49.45(52)(a)2. 2. The department may require a county department or local health department to submit a certified cost report that meets the requirements of the federal department of health and human services for covered services described in subd. 1.

49.45(52)(b) (b) If the department provides the notice under par. (c) selecting the payment procedure in this paragraph, all of the following apply:

49.45(52)(b)1. 1. Annually, a county department under s. 46.215, 46.22, 46.23, 51.42, or 51.437 shall submit a certified cost report that meets the requirements of the federal department of health and human services for covered services under s. 49.46 (2) (a) 2. and 4. d. and f. and (b) 6. b., c., f., fm., g., j., k., L., Lm., and m., 9., 12., 12m., 13., 15., and 16., except for services specified under s. 49.46 (2) (b) 6. b. and c. provided to children participating in the early intervention program under s. 51.44.

49.45(52)(b)2. 2. For services described under subd. 1., the department shall base the amount of a claim for federal medical assistance funds on certified cost reports submitted by county departments under subd. 1. to the extent the reports comply with federal requirements.

49.45(52)(b)3. 3. The department shall pay county departments a percentage of the federal funds claimed under subd. 2. for services described under subd. 1., which percentage is established in the most recent biennial budget.

49.45(52)(b)4. 4. The department may pay a local health department, as defined in s. 250.01 (4), that submits certified cost reports for services described under subd. 1. a percentage of the federal funds claimed for those services, which percentage is established in the most recent biennial budget.

49.45(52)(c) (c) The department shall select a payment procedure under either par. (a) or (b) and may change which procedure under par. (a) or (b) is selected. The department shall notify each county department and local health department, as applicable, of the selected payment procedure before the date on which payment for services is made under that selected or newly selected procedure.

49.45(53) (53) Payments for certain services. Beginning on January 1, 2003, the department may, from the appropriation account under s. 20.435 (7) (b), make Medical Assistance payments to providers for covered services under ss. 49.46 (2) (a) 4. d. and (b) 6. j. and m. and 49.471 (11) (f) that are provided before January 1, 2012.

49.45(54) (54) Therapy for children participating in the birth to 3 program.

49.45(54)(a)(a) Federal share for county expenditures. If a county certifies to the department that the amount the county expended to provide services specified under s. 49.46 (2) (b) 6. b. and c. to children participating in the early intervention program under s. 51.44 exceeds the amount the county received as reimbursement under this section, based on reimbursement rates established by the department for those services, and the federal government pays the state the federal share of Medical Assistance for the amount by which the county expenditures exceed the reimbursement, the department may disburse the federal share to the county. A county that receives moneys under this paragraph shall expend the moneys for early intervention services under s. 51.44 or for services under the disabled children's long-term support program, as defined in s. 46.011 (1g).

49.45(54)(b) (b) Services provided by special educators. If a county provides services to assess and promote skill acquisition to children who are participating in the early intervention program under s. 51.44 and the services are provided by a special educator who is a certified provider of medical assistance, the department shall reimburse the county the federal share of medical assistance for the county's allowable charges for providing the services. The county shall pay the remaining expenses for the services. The department shall promulgate rules establishing certification requirements for special educators who provide service under this paragraph, and requirements for county reporting of expenditures for services under this paragraph. A county that receives moneys under this paragraph shall expend the moneys for early intervention services under s. 51.44 or for services under the disabled children's long-term support program, as defined in s. 46.011 (1g).

49.45(56) (56) Disease management program. Based on the health conditions identified by the physical health risk assessments, if performed under sub. (57), the department shall develop and implement, for Medical Assistance recipients, disease management programs. These programs shall have at least the following characteristics:

49.45(56)(a) (a) The use of information science to improve health care delivery by summarizing a patient's health status and providing reminders for preventive measures.

49.45(56)(b) (b) Educating health care providers on health care process improvement by developing best practice models.

49.45(56)(c) (c) The improvement and expansion of care management programs to assist in standardization of best practices, patient education, support systems, and information gathering.

49.45(56)(d) (d) Establishment of a system of provider compensation that is aligned with clinical quality, practice management, and cost of care.

49.45(56)(e) (e) Focus on patient care interventions for certain chronic conditions, to reduce hospital admissions.

49.45(57) (57) Physical health risk assessment. The department shall encourage each individual who is determined on or after October 27, 2007, to be eligible for Medical Assistance to receive a physical health risk assessment as part of the first physical examination the individual receives under Medical Assistance.

49.45(58) (58) Program for all-inclusive care for the elderly. The department may administer the program of all-inclusive care for the elderly under 42 USC 1396u-4.

49.45(59) (59) Health maintenance organization payments to hospitals.

49.45(59)(a)(a) The department shall, from the appropriation accounts under s. 20.435 (4) (xc) and (xe), pay each health maintenance organization with which it contracts to provide medical assistance a monthly amount that the health maintenance organization shall use to make payments to hospitals under par. (b).

49.45(59)(b) (b) Health maintenance organizations shall pay all of the moneys they receive under par. (a) to eligible hospitals, as defined in s. 50.38 (1), within 15 days after receiving the moneys. The department shall specify in contracts with health maintenance organizations to provide medical assistance a method that health maintenance organizations shall use to allocate the amounts received under par. (a) among eligible hospitals based on the number of discharges from inpatient stays and the number of outpatient visits for which the health maintenance organization paid such a hospital in the previous month for enrollees who are recipients of medical assistance. Payments under this paragraph shall be in addition to any amount that a health maintenance organization is required by agreement between the health maintenance organization and a hospital to pay the hospital for providing services to the health maintenance organization's enrollees.

49.45(59)(c) (c) Each health maintenance organization that provides medical assistance shall report to the department each month the amount it paid each hospital under par. (b) and the percentage of the total payments it made under par. (b) that it paid to each hospital.

49.45(59)(d) (d) Each health maintenance organization that provides medical assistance shall report monthly to each hospital to which the health maintenance organization makes payments under par. (b) such information regarding the payments that the department specifies in its contract with the health maintenance organization to provide medical assistance.

49.45(59)(e) (e)

49.45(59)(e)1.1. If the department determines that a health maintenance organization has not complied with a requirement under pars. (b) to (d), the department shall order the health maintenance organization to comply with the requirement within 15 days after the department's determination of noncompliance.

49.45(59)(e)2. 2. The department may terminate a contract with a health maintenance organization to provide medical assistance if the health maintenance organization fails to comply with a requirement under pars. (b) to (d).

49.45(59)(e)3. 3. The department may audit a health maintenance organization to determine whether the health maintenance organization has complied with the requirements under pars. (b) to (d).

49.45(59)(f) (f) The department shall specify in contracts with health maintenance organizations to provide medical assistance the method for adjusting payments under par. (b) to correct a health maintenance organization's inaccurate counting of inpatient discharges or outpatient visits in calculating a monthly payment to a hospital under par. (b).

49.45(59)(g) (g) If a health maintenance organization and hospital do not agree on the amount of a monthly payment that the health maintenance organization is required to pay the hospital under par. (b), either the health maintenance organization or the hospital, within 6 months after the first day of the month in which the payment is due, may request that the department determine the amount of the payment. The department shall determine the amount of the payment within 60 days after the request for a determination is made. The health maintenance organization or hospital is, upon request, entitled to a contested case hearing under ch. 227 on the department's determination.

49.45 History History: 1971 c. 40 s. 93; 1971 c. 42, 125; 1971 c. 213 s. 5; 1971 c. 215, 217, 307; 1973 c. 62, 90, 147; 1973 c. 333 ss. 106g, 106h, 106j, 201w; 1975 c. 39; 1975 c. 223 s. 28; 1975 c. 224 ss. 54h, 56 to 59m; 1975 c. 383 s. 4; 1975 c. 411; 1977 c. 29, 418; 1979 c. 34 ss. 837f to 838, 2102 (20) (a); 1979 c. 102, 177, 221, 355; 1981 c. 20 ss. 839 to 854, 2202 (20) (r); 1981 c. 93, 317; 1983 a. 27 ss. 1046 to 1062m, 2200 (42); 1983 a. 245, 447, 527; 1985 a. 29 ss. 1026m to 1031d, 3200 (23), (56), 3202 (27); 1985 a. 120, 176, 269; 1985 a. 332 ss. 91, 251 (5), 253; 1985 a. 340; 1987 a. 27 ss. 989r to 1000s, 2247, 3202 (24); 1987 a. 186, 307, 339, 399; 1987 a. 403 s. 256; 1987 a. 413; 1989 a. 6; 1989 a. 31 ss. 1402 to 1452g, 2909g, 2909i; 1989 a. 107, 173, 310, 336, 351, 359; 1991 a. 22, 39, 80, 250, 269, 315, 316; 1993 a. 16 ss. 1362g to 1403, 3883; 1993 a. 27, 107, 112, 183, 212, 246, 269, 335, 356, 437, 446, 469; 1995 a. 20; 1995 a. 27 ss. 2947 to 3002r, 7299, 9126 (19), 9130 (4), 9145 (1); 1995 a. 191, 216, 225, 289, 303, 398, 417, 457; 1997 a. 3, 13, 27, 114, 175, 191, 237, 252, 293; 1999 a. 9, 63, 103, 180, 185; 2001 a. 13, 16, 35, 38, 57, 67, 104, 109; 2003 a. 33, 318, 321; 2005 a. 22; 2005 a. 25 ss. 1120 to 1149f, 2503 to 2510; 2005 a. 107, 165, 253, 254, 264, 301, 340, 386, 441; 2007 a. 20 ss. 1513 to 1559h, 9121 (6) (a); 2007 a. 90, 97, 104, 141, 153; 2009 a. 2, 28, 113, 177, 180, 190, 221, 334, 342; 2011 a. 10, 32, 120, 126, 158, 192, 209, 258; 2011 a. 260 s. 81; 2013 a. 20, 92; 2013 a. 116 ss. 2, 3, 29, 30; 2013 a. 130; s. 13.92 (1) (bm) 2.

49.45 Annotation Wisconsin has no medical assistance plan independent of Medicaid. Non-residence under federal Medicaid regulations is determinative of medical assistance eligibility. Pope v. DHSS, 187 Wis. 2d 207, 522 N.W.2d 22 (Ct. App. 1994).

49.45 Annotation Section 49.89, not sub. (19) (a) 2., specifically addresses assignment of actions and subrogation of rights by a public assistance recipient who is injured and has a tort claim against a 3rd party. Ellsworth v. Schelbrock, 2000 WI 63, 235 Wis. 2d 678, 611 N.W.2d 764, 98-0294.

49.45 Annotation Sub. (7) (a) requires that a health care facility resident who is a recipient of certain funds apply those funds toward the cost of care in the health care facility. The agent who received funds from the Social Security Administration on behalf of the resident has an obligation to pay the funds to the health care facility and is subject to an action for conversion. Methodist Manor of Waukesha, Inc. v. Martin, 2002 WI App 130, 255 Wis. 2d 707, 647 N.W.2d 409, 01-2877.

49.45 Annotation Medical assistance eligibility is not a default position that the department must rebut, but a privilege for which the applicant must prove eligibility. An initial determination of eligibility does not preclude a later redetermination of that status. The state has an ongoing duty to ensure that a MA recipient is eligible and the recipient bears the ongoing burden of proving eligibility. Estate of Gonwa v. DHFS, 2003 WI App 152, 265 Wis. 2d 913, 668 N.W.2d 122, 02-2901.

49.45 Annotation Sub. (2) (a) 9. does not direct the department to promulgate rules regarding conditions of reimbursement, but instead to include those conditions in a contract with the provider. A department handbook provision requiring odometer readings was a condition of reimbursement, not an administrative rule requiring promulgation. Meda-Care Vans of Waukesha, Inc. v. Division of Hearings and Appeals, 2007 WI App 140, 302 Wis. 2d 499, 736 N.W.2d 147, 05-2979.

49.45 Annotation Medicaid reimbursement is governed by the "Methods of Implementation for Wisconsin Medicaid Nursing Home Payment Rates" adopted by the department under sub. (6m). Sub. (6m) (e) requires the department to establish an appeals mechanism within the department to review petitions for modifications to any payment under sub. (6m). The "Methods" provides that the nursing home appeals board is available for redress in the event a facility has extraordinary fiscal circumstances. The department does not have the authority to grant an increased reimbursement rate absent appeals board approval. Park Manor, Ltd. v. Department of Health and Family Services, 2007 WI App 176, 304 Wis. 2d 512, 737 N.W.2d 88, 06-2311.

49.45 Annotation A contract between the trustees of a nursing home and a medical clinic for exclusive medical services under the medical assistance act for residents of such home violates public policy of this state. 59 Atty. Gen. 68.

49.45 Annotation Poverty is not a constitutionally suspect classification. Encouraging childbirth except in the most urgent circumstances is rationally related to the legitimate governmental objective of protecting potential life. Medical assistance discussed. Harris v. McRae, 448 U.S. 297 (1980).

49.45 Annotation Medical Assistance & Divestment. Canellos. Wis. Law. Aug. 1991.



49.453 Divestment of assets.

49.453  Divestment of assets.

49.453(1) (1)  Definitions. In this section and in s. 49.454:

49.453(1)(a) (a) "Assets" has the meaning given in 42 USC 1396p (h) (1).

49.453(1)(am) (am) "Covered individual" means an individual who is an institutionalized individual or a noninstitutionalized individual.

49.453(1)(ar) (ar) "Community spouse" means the spouse of either the institutionalized person or the noninstitutionalized person.

49.453(1)(b) (b) "Disabled" has the meaning given in 42 USC 1382c (a) (3).

49.453(1)(c) (c) "Expected value of the benefit" means the amount that an irrevocable annuity will pay to the annuitant during his or her expected lifetime as determined under sub. (4) (c).

49.453(1)(d) (d) "Income" has the meaning given in 42 USC 1396p (h) (2).

49.453(1)(e) (e) "Institutionalized individual" has the meaning given in 42 USC 1396p (h) (3).

49.453(1)(f) (f) "Look-back date" means either of the following:

49.453(1)(f)1m. 1m. For transfers made before February 8, 2006, the date that is 36 months before, or with respect to payments from a trust or portions of a trust that are treated as assets transferred by the covered individual under s. 49.454 (2) (c) or (3) (b) the date that is 60 months before:

49.453(1)(f)1m.a. a. For a covered individual who is an institutionalized individual, the first date on which the covered individual is both an institutionalized individual and has applied for medical assistance.

49.453(1)(f)1m.b. b. For a covered individual who is a noninstitutionalized individual, the date on which the covered individual applies for medical assistance or, if later, the date on which the covered individual, his or her spouse, or another person acting on behalf of the covered individual or his or her spouse, transferred assets for less than fair market value.

49.453(1)(f)2m. 2m. For all transfers made on or after February 8, 2006, the date that is 60 months before the dates specified in subd. 1m. a. and b.

49.453(1)(fm) (fm) "Noninstitutionalized individual" has the meaning given in 42 USC 1396p (h) (4).

49.453(1)(g) (g) "Reasonable compensation" means the prevailing local market rate of compensation for the service or care provided.

49.453(1)(h) (h) "Relative" means an individual who is related to another by blood, marriage or adoption.

49.453(1)(i) (i) "Resources" has the meaning given in 42 USC 1396p (h) (5).

49.453(1)(j) (j) "Trust" has the meaning given in 42 USC 1396p (d) (6).

49.453(2) (2) Ineligibility for medical assistance for certain services.

49.453(2)(a)(a) Institutionalized individuals. Except as provided in sub. (8), if an institutionalized individual or his or her spouse, or another person acting on behalf of the institutionalized individual or his or her spouse, transfers assets for less than fair market value on or after the institutionalized individual's look-back date, the institutionalized individual is ineligible for medical assistance for the following services for the period specified under sub. (3):

49.453(2)(a)1. 1. For nursing facility services.

49.453(2)(a)2. 2. For a level of care in a medical institution equivalent to that of a nursing facility.

49.453(2)(a)3. 3. For services under a waiver under 42 USC 1396n.

49.453(2)(b) (b) Noninstitutionalized individuals. Except as provided in sub. (8), if a noninstitutionalized individual or his or her spouse, or another person acting on behalf of the noninstitutionalized individual or his or her spouse, transfers assets for less than fair market value on or after the noninstitutionalized individual's look-back date, the noninstitutionalized individual is ineligible for medical assistance for the following services for the period specified under sub. (3):

49.453(2)(b)1. 1. Services that are described in 42 USC 1396d (a) (7), (22) or (24).

49.453(2)(b)2. 2. Other long-term care services specified by the department by rule.

49.453(3) (3) Period of ineligibility.

49.453(3)(a)(a) The period of ineligibility under this subsection begins on either of the following for an applicant for Medical Assistance:

49.453(3)(a)1. 1. In the case of a transfer of assets made before February 8, 2006, the first day of the first month beginning on or after the look-back date during or after which assets have been transferred for less than fair market value and that does not occur in any other periods of ineligibility under this subsection.

49.453(3)(a)2. 2. In the case of a transfer of assets made on or after February 8, 2006, the first day of a month beginning on or after the look-back date during or after which assets have been transferred for less than fair market value, or the date on which the individual is eligible for medical assistance and would otherwise be receiving institutional level care described in sub. (2) (a) 1. to 3. based on an approved application for the care but for the application of the penalty period, whichever is later, and that does not occur during any other period of ineligibility under this subsection.

49.453(3)(ag) (ag) The period of ineligibility under this subsection for a transfer of assets made at the time the individual is receiving long-term care services through Medical Assistance begins on the first day of the month following the month in which the individual receives advance notice of the period of ineligibility.

49.453(3)(b) (b) Subject to par. (bc), the department shall determine the number of months of ineligibility as follows:

49.453(3)(b)1. 1. The department shall determine the total, cumulative uncompensated value of all assets transferred by the covered individual or his or her spouse on or after the look-back date.

49.453(3)(b)2. 2. The department shall determine the average monthly cost to a private patient of nursing facility services in the state at the time that the covered individual applied for medical assistance.

49.453(3)(b)3. 3. The number of months of ineligibility equals the number determined by dividing the amount determined under subd. 1. by the amount determined under subd. 2.

49.453(3)(bc) (bc) In determining the number of months of ineligibility under par. (b), with respect to asset transfers that occur after February 8, 2006, the department may not round down the quotient, or otherwise disregard any fraction of a month, obtained in the division under par. (b) 3.

49.453(3)(c) (c) If the spouse of an individual makes a transfer of assets that results in a period of ineligibility under this section and otherwise becomes eligible for medical assistance, the department shall apportion the period of ineligibility between the individual and the spouse. The department shall promulgate rules establishing a reasonable methodology for apportioning a period of ineligibility under this paragraph.

49.453(4) (4) Irrevocable annuities, promissory notes and similar transfers.

49.453(4)(ac)(ac) In this subsection, "transaction" means any action taken by an individual that changes the course of payments to be made under an annuity or the treatment of the income or principal of an annuity, including all of the following:

49.453(4)(ac)1. 1. An addition of principal.

49.453(4)(ac)2. 2. An elective withdrawal.

49.453(4)(ac)3. 3. A request to change the distribution of the annuity.

49.453(4)(ac)4. 4. An election to annuitize the contract.

49.453(4)(ac)5. 5. A change in ownership.

49.453(4)(ag) (ag) For the purposes of sub. (2), whenever a covered individual or his or her spouse, or another person acting on behalf of the covered individual or his or her spouse, transfers assets to an irrevocable annuity, or transfers assets by promissory note or similar instrument, in an amount that exceeds the expected value of the benefit, the covered individual or his or her spouse transfers assets for less than fair market value. A transfer to an annuity, or a transfer by promissory note or similar instrument, is not in excess of the expected value only if all of the following are true:

49.453(4)(ag)1. 1. The periodic payments back to the transferor include principal and interest that, at the time that the transfer is made, is at least at one of the following:

49.453(4)(ag)1.a. a. For an annuity, promissory note or similar instrument that is not specified under subd. 1. b. or par. (am), the applicable federal rate required under section 1274 (d) of the Internal Revenue Code, as defined in s. 71.01 (6).

49.453(4)(ag)1.b. b. For an annuity with a guaranteed life payment, the appropriate average of the applicable federal rates based on the expected length of the annuity minus 1.5%.

49.453(4)(ag)2. 2. The terms of the instrument provide for a payment schedule that includes equal periodic payments, except that payments may be unequal if the interest payments are tied to an interest rate and the inequality is caused exclusively by fluctuations in that rate.

49.453(4)(am) (am) Paragraph (ag) 1. does not apply to a variable annuity that is tied to a mutual fund that is registered with the federal securities and exchange commission.

49.453(4)(b) (b) The amount of assets that is transferred for less than fair market value under par. (ag) is the amount by which the transferred amount exceeds the expected value of the benefit.

49.453(4)(c) (c) The department shall promulgate rules specifying the method to be used in calculating the expected value of the benefit, based on 26 CFR 1.72-1 to 1.72-18, and specifying the criteria for adjusting the expected value of the benefit based on a medical condition diagnosed by a physician before the assets were transferred to the annuity, or transferred by promissory note or similar instrument. In calculating the amount of the divestment when a transfer to an annuity, or a transfer by promissory note or similar instrument, is made, payments made to the transferor in any year subsequent to the year in which the transfer was made shall be discounted to the year in which the transfer was made by the applicable federal rate specified under par. (ag) on the date of the transfer.

49.453(4)(cm) (cm) Paragraphs (ag) to (c) apply to annuities purchased before February 8, 2006, for which no transaction has occurred on or after February 8, 2006.

49.453(4)(d) (d) For purposes of sub. (2), the purchase of an annuity by an institutionalized individual or his or her community spouse, or anyone acting on their behalf, shall be treated as a transfer of assets for less than fair market value unless any of the following applies:

49.453(4)(d)1. 1. The state is designated as the remainder beneficiary in the first position for at least the total amount of medical assistance paid on behalf of the institutionalized individual.

49.453(4)(d)2. 2. The state is named as a beneficiary in the 2nd position after the community spouse or a minor or disabled child and is named in the first position if the community spouse or a representative of the minor or disabled child disposes of any remainder for less than fair market value.

49.453(4)(d)3. 3. The annuity satisfies the requirements under par. (e) 1. or 2.

49.453(4)(e) (e) For purposes of sub. (2), the purchase of an annuity by or on behalf of an annuitant who has applied for medical assistance for nursing facility services or other long-term care services described in sub. (2) is a transfer of assets for less than fair market value unless either of the following applies:

49.453(4)(e)1. 1. The annuity is either an annuity described in section 408 (b) or (q) of the Internal Revenue Code of 1986 or purchased with proceeds from any of the following:

49.453(4)(e)1.a. a. An account or trust described in section 408 (a), (c), or (p) of the Internal Revenue Code of 1986.

49.453(4)(e)1.b. b. A simplified employee pension, within the meaning of section 408 (k) of the Internal Revenue Code of 1986.

49.453(4)(e)1.c. c. A Roth IRA described in section 408A of the Internal Revenue Code of 1986.

49.453(4)(e)2. 2. All of the following apply with respect to the annuity:

49.453(4)(e)2.a. a. The annuity is irrevocable and nonassignable.

49.453(4)(e)2.b. b. The annuity is actuarily sound, as determined in accordance with actuarial publications of the office of the chief actuary of the social security administration.

49.453(4)(e)2.c. c. The annuity provides for payments in equal amounts during the term of the annuity, with no deferral and no balloon payments made.

49.453(4)(em) (em) Paragraphs (d) and (e) apply to all of the following:

49.453(4)(em)1. 1. Annuities purchased on or after February 8, 2006.

49.453(4)(em)2. 2. Annuities purchased before February 8, 2006, for which a transaction has occurred on or after February 8, 2006.

49.453(4c) (4c) Purchase of note, loan, or mortgage.

49.453(4c)(a)(a) For purposes of sub. (2), the purchase by an individual or his or her spouse of a promissory note, loan, or mortgage after February 8, 2006, is a transfer of assets for less than fair market value unless all of the following apply with respect to the note, loan, or mortgage:

49.453(4c)(a)1. 1. The repayment term is actuarially sound.

49.453(4c)(a)2. 2. The payments are to be made in equal amounts during the term of the loan, with no deferral and no balloon payment.

49.453(4c)(a)3. 3. Cancellation of the balance upon the death of the lender is prohibited.

49.453(4c)(b) (b) The value of a promissory note, loan, or mortgage that does not satisfy the requirements under par. (a) 1. to 3. is the outstanding balance due on the date that the individual applies for medical assistance for nursing facility services or other long-term care services described in sub. (2).

49.453(4m) (4m) Purchase of life estate. For purposes of sub. (2), the purchase by an individual or his or her spouse of a life estate in another individual's home after February 8, 2006, is a transfer of assets for less than fair market value unless the purchaser resides in the home for at least one year after the date of the purchase.

49.453(5) (5) Care or personal services. For the purposes of sub. (2), whenever a covered individual or his or her spouse, or another person acting on behalf of the covered individual or his or her spouse, transfers assets to a relative as payment for care or personal services that the relative provides to the covered individual, the covered individual or his or her spouse transfers assets for less than fair market value unless the care or services directly benefit the covered individual, the amount of the payment does not exceed reasonable compensation for the care or services that the relative performs and, if the amount of the payment exceeds 10% of the community spouse resource allowance limit specified in s. 49.455 (6) (b) 1., the agreement to pay the relative is specified in a notarized written agreement that exists at the time that the relative performs the care or services.

49.453(6) (6) Common ownership. For purposes of sub. (2), if a covered individual holds an asset in common with another person in a joint tenancy, tenancy in common, or similar arrangement, the asset, or the affected portion of the asset, is considered to be transferred by the covered individual when an action is taken, either by the covered individual or by any other person, that reduces or eliminates the covered individual's ownership or control of the asset.

49.453(7) (7) Certain authorizations. For the purposes of sub. (2), if a covered individual or his or her spouse authorizes another person to transfer, encumber, lease, consume or otherwise act with respect to an asset as though the asset belonged to that other person; if that other person exercises the authority in a way that causes the asset to be unavailable for the support and maintenance of the covered individual or his or her spouse; and if the covered individual does not receive fair market value for the asset, then the covered individual or his or her spouse transfers assets for less than fair market value at the time that the other person exercises the authority.

49.453(8) (8) Inapplicability.

49.453(8)(a)(a) Subsections (2) and (3) do not apply to transfers of assets if any of the following applies:

49.453(8)(a)1. 1. The assets are exempt under 42 USC 1396p (c) (2) (A), (B), or (C). To make a satisfactory showing to the state under 42 USC 1396p (c) (2) (C) and adjust the ineligibility period under sub. (3), the individual shall demonstrate that all of the assets transferred for less than fair market value, or cash equal to the value of the assets transferred for less than fair market, have been returned to him or her.

49.453(8)(a)2. 2. The department determines under the process under par. (b) that application of this section would work an undue hardship.

49.453(8)(b) (b) The department shall establish a hardship waiver process that includes all of the following:

49.453(8)(b)1. 1. The department determines that undue hardship exists if the application of subs. (2) and (3) would deprive the individual of medical care to the extent that the individual's health or life would be endangered, or would deprive the individual of food, clothing, shelter, or other necessities of life.

49.453(8)(b)2. 2. A facility in which an institutionalized individual who has transferred assets resides is permitted to file an application for undue hardship on behalf of the individual with the consent of the individual or the individual's authorized representative.

49.453(8)(b)3. 3. The department may, during the pendency of an undue hardship determination, pay the full payment rate under s. 49.45 (6m) for nursing facility services for up to 30 days for the individual who transferred assets, to hold a bed in the facility in which the individual resides.

49.453 History History: 1993 a. 437 ss. 74 to 92; 1997 a. 35; 1999 a. 9, 185; 2007 a. 20; 2013 a. 20, 92.

49.453 Annotation A wife's failure to assert a claim against her deceased husband's estate for her statutorily granted share of the estate constituted an act of divestment. Tannler v. DHSS, 211 Wis. 2d 179, 564 N.W.2d 735 (1997), 96-0118.

49.453 Annotation The grantor of an irrevocable trust that allowed the grantor to live in trust property for her life unless the grantor was found incompetent, in which case the trust could be terminated and the property distributed, did not divest an asset when she was found incompetent and the trustee distributed the residence pursuant to the trust document. Artac v. DHFS, 2000 WI App 88, 234 Wis. 2d 480, 610 N.W.2d 115, 99-1253.

49.453 Annotation Although this section has specific requirements with which an annuity must comply, the initial question is whether the transfer of assets to the annuity was made for less than fair market value under sub. (2) (a). Buettner v. DHFS, 2003 WI App 90, 264 Wis. 2d 700, 663 N.W.2d 282, 01-0981.

49.453 Annotation An administrative determination that a nursing home resident's purchase of a life estate in 66% of her son's residence was a sham transaction of no value by which the purchaser divested herself of an annuity balloon payment was reasonable when she had entered a nursing home as permanent to the home, had lived there for 5 years with no realistic expectation of release, could not use the life estate at the time of purchase, and had no reasonable future expectation of being able to do so, and if the son sold the property, the life estate would be extinguished. Hagenstein v. DHFS, 2006 WI App 90, 292 Wis. 2d 697, 715 N.W.2d 645, 05-1303.



49.454 Treatment of trust amounts.

49.454  Treatment of trust amounts.

49.454(1) (1)  Applicability.

49.454(1)(a)(a) Except as provided in sub. (4), this section applies to an individual with respect to a trust if assets of the individual or the individual's spouse were used to form all or part of the corpus of the trust and if any of the following persons established the trust other than by will:

49.454(1)(a)1. 1. The individual.

49.454(1)(a)2. 2. The individual's spouse.

49.454(1)(a)3. 3. A person, including a court or administrative body with legal authority to act in place of or on behalf of the individual or the individual's spouse.

49.454(1)(a)4. 4. A person, including a court or administrative body, acting at the direction or upon the request of the individual or the individual's spouse.

49.454(1)(b) (b) If the corpus of a trust under par. (a) includes assets of a person other than the individual or the individual's spouse, this section applies only with respect to the portion of the trust attributable to the assets of the individual or the individual's spouse.

49.454(2) (2) Treatment of revocable trust amounts. For purposes of determining an individual's eligibility for, or amount of benefits under, medical assistance:

49.454(2)(a) (a) The corpus of a revocable trust is considered a resource available to the individual.

49.454(2)(b) (b) Payments from a revocable trust to or for the benefit of the individual are considered income of the individual.

49.454(2)(c) (c) Other payments from a revocable trust are considered transfers of assets by the individual subject to s. 49.453.

49.454(3) (3) Treatment of irrevocable trust amounts. For purposes of determining an individual's eligibility for, or amount of benefits under, medical assistance:

49.454(3)(a) (a) If there are circumstances under which payment from an irrevocable trust could be made to or for the benefit of the individual, the portion of the corpus from which, or the income on the corpus from which, payment to or for the benefit of the individual could be made is considered a resource available to the individual, and payments from that portion of the corpus or income:

49.454(3)(a)1. 1. To or for the benefit of the individual, are considered income of the individual.

49.454(3)(a)2. 2. For any other purpose, are considered transfers of assets by the individual subject to s. 49.453.

49.454(3)(b) (b) Any portion of an irrevocable trust from which, or any income on the corpus from which, no payment could under any circumstances be made to or for the benefit of the individual, is considered to be an asset transferred by the individual subject to s. 49.453. The asset is considered to be transferred as of the date of the establishment of the trust, or, if later, the date on which payment to the individual was foreclosed. The value of the trust shall be determined for purposes of s. 49.453 by including the amount of any payments made from that portion of the trust after that date.

49.454(4) (4) Inapplicability. This section does not apply to any trust described in 42 USC 1396p (d) (4) or if the department determines, pursuant to procedures established by the department by rule, that the application of this section would work an undue hardship on an individual.

49.454 History History: 1993 a. 437.

49.454 Annotation Transfer of a disabled ward's property to a newly-established "Medicaid Payback Trust" was in the ward's best interest and authorized by ss. 49.454 (4) and 880.19 (5) (b) [now s. 54.22]. Marjorie A. G. v. Dodge County Department of Human Services, 2003 WI App 52, 261 Wis. 2d 679, 659 N.W.2d 438, 02-1121.

49.454 Annotation Regardless of whether the asset held in an irrevocable trust is transferred as an annuity, it is nevertheless held in an irrevocable trust governed by s. 49.454, which specifically governs the treatment of trust amounts for purposes of MA eligibility. Estate of Gonwa v. DHFS, 2003 WI App 152, 265 Wis. 2d 913, 668 N.W.2d 122, 02-2901.

49.454 Annotation Sub. (1) (a) requires that the assets of the individual were used to form all or part of the corpus of the trust. Sub. (1) (a) 4. plainly brings within this section trusts that are not established directly by an applicant or person legally authorized to act on behalf of the applicant but are indirectly established by the applicant in that the applicant directs or requests another person to establish the trust using the individual's assets. Hedlund v. Department of Health Services, 2011 WI App 153, 337 Wis. 2d 634, 807 N.W.2d 672, 10-3070.

49.454 Annotation The documentary evidence in this case showed that a husband and wife transferred all of their property except for one checking account to their children, and, on the same day in the same document, the children transferred that property to the trust. The inference that the assets were transferred to the children for the purpose of establishing the trust for the parent's benefit is a reasonable inference from the evidence and satisfies the requirement in sub. (1) (a) 4. that the children created the trust at the direction or upon the request of the parents. Even if other benefits resulted from the trust, it does not follow that the trust was not established at the parent's direction or request. Hedlund v. Department of Health Services, 2011 WI App 153, 337 Wis. 2d 634, 807 N.W.2d 672, 10-3070.



49.455 Protection of income and resources of couple for maintenance of community spouse.

49.455  Protection of income and resources of couple for maintenance of community spouse.

49.455(1) (1)  Definitions. In this section:

49.455(1)(a) (a) "Community spouse" means an individual who is married to an institutionalized spouse.

49.455(1)(b) (b) "Consumer price index" means the consumer price index for all urban consumers, U.S. city average, as determined by the U.S. department of labor.

49.455(1)(c) (c) "Family member" means a minor or dependent child, dependent parent or dependent sibling of an institutionalized or community spouse who resides with the community spouse.

49.455(1)(d) (d) "Institutionalized spouse" means either an individual who is in a medical institution or nursing facility and is married to an individual who is not in a medical institution or nursing facility or an individual who receives services under a waiver under 42 USC 1396n (c) or (d) and is married to an individual who is not in a medical institution or nursing facility and does not receive services under a waiver under 42 USC 1396n (c) or (d).

49.455(1)(e) (e) "Resources" does not include items excluded under 42 USC 1382b (a) or (d) or items that would be excluded under 42 USC 1382b (a) (2) (A) but for the limitation on total value established under that provision.

49.455(2) (2) Applicability. The department shall use the provisions of this section in determining the eligibility for medical assistance under s. 49.46 or 49.47 and the required contribution toward care of an institutionalized spouse.

49.455(3) (3) Attribution of income.

49.455(3)(a)(a) Except as provided in par. (b), no income of a spouse is considered to be available to the other spouse during any month in which that other spouse is an institutionalized spouse.

49.455(3)(b) (b) Notwithstanding ch. 766, for the purposes of sub. (4), the following criteria apply in determining the income of an institutionalized spouse or a community spouse:

49.455(3)(b)1. 1. Except as determined under subd. 2. or 3., unless the instrument providing the income specifically provides otherwise:

49.455(3)(b)1.a. a. Income paid solely in the name of one spouse is considered to be available only to that spouse.

49.455(3)(b)1.b. b. Income paid in the names of both spouses is considered to be available one-half to each spouse.

49.455(3)(b)1.c. c. Income paid in the name of either or both spouses and to one or more other persons is considered to be available to each spouse in proportion to the spouse's interest or, if payment is made to both spouses and each spouse's individual interest is not specified, one-half of the joint interest is considered to be available to each spouse.

49.455(3)(b)2. 2. Except as provided in subd. 3., if there is no trust or other instrument establishing ownership, income received by a couple is considered to be available one-half to each spouse.

49.455(3)(b)3. 3. Subdivisions 1. and 2. do not apply to income other than income from a trust if the institutionalized spouse establishes, by a preponderance of the evidence, that the ownership interests in the income are other than as provided in subds. 1. and 2.

49.455(4) (4) Protecting income for community spouse.

49.455(4)(a)(a) After an institutionalized spouse is determined to be eligible for medical assistance, in determining the amount of that institutionalized spouse's income that must be applied monthly to payment for the costs of care in the institution, the department shall deduct the following amounts in the following order from the institutionalized spouse's income:

49.455(4)(a)1. 1. The personal needs allowance under s. 49.45 (7) (a).

49.455(4)(a)2. 2. The community spouse monthly income allowance calculated under par. (b) or the amount of income of the institutionalized spouse that is actually made available to, or for the benefit of, the community spouse, whichever is less.

49.455(4)(a)3. 3. A family allowance for each family member equal to one-third of the amount by which the family member's monthly income is exceeded by the following:

49.455(4)(a)3.a. a. Beginning on September 30, 1989, and ending on June 30, 1991, 122% of one-twelfth of the poverty line for a family of 2 persons.

49.455(4)(a)3.b. b. Beginning on July 1, 1991, and ending on June 30, 1992, 133% of one-twelfth of the poverty line for a family of 2 persons.

49.455(4)(a)3.c. c. Beginning on July 1, 1992, 150% of one-twelfth of the poverty line for a family of 2 persons.

49.455(4)(a)4. 4. The amount incurred as expenses for medical or remedial care for the institutionalized spouse.

49.455(4)(b) (b) The community spouse monthly income allowance equals the greater of the following:

49.455(4)(b)1. 1. The minimum monthly maintenance needs allowance determined under par. (c) or the amount determined at a fair hearing under sub. (8) (c), if such an amount has been determined, minus the amount of monthly income otherwise available to the community spouse.

49.455(4)(b)2. 2. The amount of monthly support which a court orders the institutionalized spouse to pay for the support of the community spouse.

49.455(4)(c) (c)

49.455(4)(c)1.1. For any year, the minimum monthly maintenance needs allowance equals the lesser of the amount determined under subd. 2., or the sum of the following:

49.455(4)(c)1.a. a. One-twelfth of 200% of the poverty line for a family of 2 persons.

49.455(4)(c)1.b. b. Any excess shelter allowance under par. (d).

49.455(4)(c)2. 2. The minimum monthly maintenance needs allowance in a year may not exceed $1,500 increased by the same percentage as the percentage increase in the consumer price index between September 1988 and September of the year before the year involved.

49.455(4)(c)3. 3. In making the calculation under subd. 1. a., when the poverty line is revised the department shall use the revised amount starting on the first day of the 2nd calendar quarter beginning after the date of publication of the revision.

49.455(4)(d) (d) The excess shelter allowance equals the amount by which 30% of the amount determined under par. (c) 1. a. is exceeded by the sum of the following:

49.455(4)(d)1. 1. The community spouse's expenses for rent or mortgage principal and interest, taxes and insurance for his or her principal residence and, if the community spouse lives in a condominium, a cooperative, or an unincorporated cooperative association, any required maintenance charge.

49.455(4)(d)2. 2. The standard utility allowance established under 7 USC 2014 (e), except that if the community spouse lives in a condominium, a cooperative, or an unincorporated cooperative association for which the maintenance charge includes utility expenses, the standard utility allowance under 7 USC 2014 (e) is reduced by the amount of the utility expenses included in the maintenance charge.

49.455(5) (5) Rules for treatment of resources; ineligibility.

49.455(5)(a)(a)

49.455(5)(a)1.1. The department shall determine the total value of the ownership interest of the institutionalized spouse plus the ownership interest of the community spouse in resources as of the beginning of the first continuous period of institutionalization beginning after September 29, 1989. The spousal share of resources equals one-half of that total value.

49.455(5)(a)2. 2. At the beginning of the first continuous period of institutionalization beginning after September 29, 1989, upon the request of an institutionalized spouse or a community spouse and the receipt of necessary documentation, the department shall assess and document the total value of resources under subd. 1. and shall provide a copy of the assessment and documentation to each spouse and retain a copy for departmental use. If the request is not part of an application for medical assistance, the department may charge a fee not exceeding the reasonable expenses of providing and documenting the assessment. When the department provides a copy of an assessment, it shall provide notice that a spouse has the right to a fair hearing under sub. (8) after an application for medical assistance is filed.

49.455(5)(b) (b) Notwithstanding ch. 766, in determining the resources of an institutionalized spouse at the time of application for medical assistance, the amount of resources considered to be available to the institutionalized spouse equals the value of all of the resources held by either or both spouses minus the greatest of the amounts determined under sub. (6) (b) 1. to 4.

49.455(5)(c) (c) The amount of resources determined under par. (b) to be available for the cost of care does not cause an institutionalized spouse to be ineligible for medical assistance, if any of the following applies:

49.455(5)(c)1. 1. The institutionalized spouse has assigned to the state any rights to support from the community spouse.

49.455(5)(c)2. 2. The institutionalized spouse lacks the ability to execute an assignment under subd. 1. due to a physical or mental impairment but the state has the right to bring a support proceeding against the community spouse without an assignment.

49.455(5)(c)3. 3. The department determines that denial of eligibility would work an undue hardship.

49.455(5)(d) (d) During a continuous period of institutionalization, after an institutionalized spouse is determined to be eligible for medical assistance, no resources of the community spouse are considered to be available to the institutionalized spouse, except that a transfer of those resources or other assets by the community spouse within the first 5 years of eligibility of the institutionalized spouse may result in a period of ineligibility under s. 49.453 (2) and (3) for the institutionalized spouse.

49.455(5)(e) (e) The department may deny to the institutionalized spouse eligibility for Medical Assistance if, when requested by the department, the institutionalized spouse and the community spouse do not provide the total value of their assets and information on income and resources to the extent required under federal Medicaid law or sign the application for Medical Assistance.

49.455(6) (6) Permitting transfer of resources to community spouse.

49.455(6)(a)(a) Notwithstanding s. 49.453 (2), an institutionalized spouse may transfer an amount of resources equal to the community spouse resource allowance determined under par. (b) to, or for the sole benefit of, the community spouse without becoming ineligible for medical assistance for the period of ineligibility under s. 49.453 (3) as a result of the transfer. The institutionalized spouse shall make the transfer as soon as practicable after the initial determination of eligibility for medical assistance, taking into account the amount of time that is necessary to obtain a court order under par. (c).

49.455(6)(b) (b) The community spouse resource allowance equals the amount by which the amount of resources otherwise available to the community spouse is exceeded by the greatest of the following:

49.455(6)(b)1. 1. In any year, $12,000 increased by the same percentage as the percentage increase in the consumer price index between September 1988 and September of the year before the calendar year involved.

49.455(6)(b)1m. 1m. $50,000.

49.455(6)(b)2. 2. The lesser of the following:

49.455(6)(b)2.a. a. The spousal share computed under sub. (5) (a) 1.

49.455(6)(b)2.b. b. In any year, $60,000 increased by the same percentage as the percentage increase in the consumer price index between September 1988 and September of the year before the year involved.

49.455(6)(b)3. 3. The amount established in a fair hearing under sub. (8) (d).

49.455(6)(b)4. 4. The amount transferred under a court order under par. (c).

49.455(6)(c) (c) If a court has entered a support order against a community spouse, s. 49.453 does not apply to resources transferred under the order for the support of the community spouse or a family member.

49.455(7) (7) Notice. The department shall notify both spouses upon a determination of medical assistance eligibility of an institutionalized spouse, or shall notify the spouse making the request upon a request by either an institutionalized spouse or a community spouse, of all of the following:

49.455(7)(a) (a) The amount of the community spouse monthly income allowance calculated under sub. (4) (b).

49.455(7)(b) (b) The amount of any family allowances under sub. (4) (a) 3.

49.455(7)(c) (c) The method for computing the amount of the community spouse resource allowance under sub. (6) (b).

49.455(7)(d) (d) The spouse's right to a fair hearing under sub. (8) concerning ownership or availability of income or resources and the determination of the community spouse monthly income or resource allowance.

49.455(8) (8) Fair hearing.

49.455(8)(a)(a) An institutionalized spouse or a community spouse is entitled to a departmental fair hearing concerning any of the following:

49.455(8)(a)1. 1. The determination of the community spouse monthly income allowance under sub. (4) (b).

49.455(8)(a)2. 2. The determination of the amount of monthly income otherwise available to the community spouse used in the calculation under sub. (4) (b).

49.455(8)(a)3. 3. After an application for medical assistance benefits is filed, the computation of the spousal share of resources under sub. (5) (a) 1.

49.455(8)(a)4. 4. The attribution of resources under sub. (5) (b).

49.455(8)(a)5. 5. The determination of the community spouse resource allowance under sub. (6) (b).

49.455(8)(b) (b) If the institutionalized spouse has made an application for medical assistance, and a fair hearing is requested under par. (a) concerning the determination of community spouse resource allowance, the department shall hold the hearing within 30 days after the request.

49.455(8)(c) (c) If either spouse establishes at a fair hearing that, due to exceptional circumstances resulting in financial duress, the community spouse needs income above the level provided by the minimum monthly maintenance needs allowance determined under sub. (4) (c), the department shall determine an amount adequate to provide for the community spouse's needs and use that amount in place of the minimum monthly maintenance needs allowance in determining the community spouse monthly income allowance under sub. (4) (b).

49.455(8)(d) (d)

49.455(8)(d)1.1. If either spouse establishes at a fair hearing that the community spouse resource allowance determined under sub. (6) (b) 1. to 2. or 4. without a fair hearing does not generate enough income to raise the community spouse's income to the minimum monthly maintenance needs allowance under sub. (4) (c), the department shall establish, under subd. 2., an amount to be used under sub. (6) (b) 3. that results in a community spouse resource allowance that generates enough income to raise the community spouse's income to the minimum monthly maintenance needs allowance under sub. (4) (c).

49.455(8)(d)2. 2. The department shall base the amount to be used under sub. (6) (b) 3. on the cost of a single premium lifetime annuity that pays monthly amounts that, combined with other available income, raises the community spouse's income to the minimum monthly maintenance needs allowance. Any resource, regardless of whether the resource generates income, may be transferred in an amount that, combined with the community spouse resource allowance calculated before the fair hearing, provides the community spouse with sufficient funds to purchase the annuity. The community spouse is not required to purchase an annuity to obtain this amount.

49.455(8)(d)3. 3. Except in exceptional cases which would result in financial duress for the community spouse, the department may not establish an amount to be used under sub. (6) (b) 3. unless the institutionalized spouse makes available to the community spouse the maximum monthly income allowance permitted under sub. (4) (b) or, if the institutionalized spouse does not have sufficient income to make available to the community spouse the maximum monthly income allowance permitted under sub. (4) (b), unless the institutionalized spouse makes all of his or her income, except for an amount equal to the sum of the personal needs allowance under sub. (4) (a) 1. and any family allowances under sub. (4) (a) 3. paid by the institutionalized spouse and the amount incurred as expenses for medical or remedial care for the institutionalized spouse under sub. (4) (a) 4., available to the community spouse as a community spouse monthly income allowance under sub. (4) (b).

49.455 History History: 1989 a. 31, 81; 1991 a. 39, 269; 1993 a. 16, 437; 1995 a. 27; 2005 a. 441; 2013 a. 20.

49.455 Annotation An ineligible spouse's IRA is excluded in determining whether the applying spouse is eligible for medical assistance. Keip v. DHFS, 2000 WI App 13, 232 Wis. 2d 380, 606 N.W.2d 543, 99-0193.

49.455 Annotation Sub. (2) applies in determining eligibility for medical assistance and the required contribution to an institutionalized person's care. Sub. (3) (a) declares that the income of a community spouse is not available to the institutionalized spouse, when, with specific exceptions, a community spouse's income is paid solely to the spouse. In general s. 49.90 (1) (a) 1. obligates a spouse to support a dependent spouse who is unable to financially care for him or herself while residing in an institution, but must give way to the more specific terms of this section. Chippewa County Department of Human Services v. Bush, 2007 WI App 184, 305 Wis. 2d 181, 738 N.W.2d 562, 05-1113.

49.455 Annotation Sub. (8) (d) does not conflict with federal law. Federal law does not require an institutionalized spouse's income-producing assets to be shifted to the community spouse's minimum monthly maintenance needs allowance before his or her income is shifted to the community spouse. DHFS v. Blumer, 534 U.S. 473, 151 L. Ed 2d 935 (2002).

49.455 Annotation Medical Assistance & Divestment. Canellos. Wis. Law. Aug. 1991.

49.455 Annotation Wisconsin Department of Health and Family Services v. Blumer: A "Case" Study in Pragmatism and the Expansion of Judicial Deference to Agency Interpretations. Kindstrand. 2002 WLR 1467.



49.46 Medical assistance; recipients of social security aids.

49.46  Medical assistance; recipients of social security aids.

49.46(1)(1)  Eligibility.

49.46(1)(a)(a) The following shall receive medical assistance under this section:

49.46(1)(a)1. 1. Notwithstanding s. 49.19 (20), any individual who, without regard to the individual's resources, would qualify for a grant of aid to families with dependent children under s. 49.19.

49.46(1)(a)1g. 1g. Notwithstanding s. 49.19 (20), any individual who, without regard to the individual's resources, would qualify for a grant of aid to families with dependent children but who would not receive the aid solely because of the application of s. 49.19 (11) (a) 7.

49.46(1)(a)1m. 1m. Any pregnant woman whose income does not exceed the standard of need under s. 49.19 (11) and whose pregnancy is medically verified. Eligibility continues to the last day of the month in which the 60th day after the last day of the pregnancy falls.

49.46(1)(a)3. 3. Any essential person.

49.46(1)(a)4. 4. Any person receiving benefits under s. 49.77 or federal Title XVI.

49.46(1)(a)4m. 4m. Any child for whom a payment is made under s. 49.775.

49.46(1)(a)5. 5. Any child in an adoption assistance, foster care, or subsidized guardianship placement under ch. 48 or 938, as determined by the department.

49.46(1)(a)6. 6. Any person not described in pars. (c) to (e) who, without regard to the individual's resources, would be considered, under federal law, to be receiving aid to families with dependent children for the purpose of determining eligibility for medical assistance.

49.46(1)(a)6m. 6m. Any person not described in pars. (c) to (e) who is considered, under federal law, to be receiving supplemental security income for the purpose of determining eligibility for medical assistance.

49.46(1)(a)9. 9. Any pregnant woman not described under subd. 1., 1g., or 1m. whose family income does not exceed 133% of the poverty line for a family the size of the woman's family.

49.46(1)(a)10. 10. Any child not described under subd. 1. or 1g. who is under 6 years of age and whose family income does not exceed 133% of the poverty line for a family the size of the child's family.

49.46(1)(a)11. 11. If a waiver under s. 49.665 is granted and in effect, any child not described under subd. 1. or 1g. who has attained the age of 6 but has not attained the age of 19 and whose family income does not exceed 100% of the poverty line for a family the size of the child's family. If a waiver under s. 49.665 is not granted or in effect, any child not described in subd. 1. or 1g. who was born after September 30,1983, who has attained the age of 6 but has not attained the age of 19 and whose family income does not exceed 100% of the poverty line for a family the size of the child's family.

49.46(1)(a)12. 12. Any child not described under subd. 1. or 1g. who is under 19 years of age and whose income does not exceed the standard of need under s. 49.19 (11).

49.46(1)(a)13. 13. Any child who is under one year of age, whose mother was determined to be eligible under subd. 9. and who lives with his or her mother.

49.46(1)(a)14. 14. Any person who would meet the financial and other eligibility requirements for home or community-based services under s. 46.27 (11), 46.277, or 46.2785 but for the fact that the person engages in substantial gainful activity under 42 USC 1382c (a) (3), if a waiver under s. 49.45 (38) is in effect or federal law permits federal financial participation for medical assistance coverage of the person and if funding is available for the person under s. 46.27 (11), 46.277, or 46.2785.

49.46(1)(a)14m. 14m. Any person who would meet the financial and other eligibility requirements for home or community-based services under the family care benefit but for the fact that the person engages in substantial gainful activity under 42 USC 1382c (a) (3), if a waiver under s. 46.281 (1d) is in effect or federal law permits federal financial participation for medical assistance coverage of the person and if funding is available for the person under the family care benefit.

49.46(1)(a)15. 15. Any individual who is infected with tuberculosis and meets the income and resource eligibility requirements for the federal Supplemental Security Income program under 42 USC 1381 to 1383d. For purposes of this subdivision, "income" has the meaning given for "family income" in s. 49.471 (1) (f).

49.46(1)(a)16. 16. Any child who is living with a relative who is eligible to receive payments under s. 48.57 (3m) or (3n) with respect to that child, if the department determines that no other insurance is available to the child.

49.46(1)(am) (am)

49.46(1)(am)1.1. If the change requested under subd. 2. in the approved state plan for services under 42 USC 1396 is approved by the federal department of health and human services, the department shall disregard income from the following individuals, in an amount sufficient for the individual to become eligible for medical assistance under this section:

49.46(1)(am)1.a. a. A pregnant woman whose family income, before any income is disregarded under this paragraph, does not exceed, in state fiscal year 1994-95, 155% of the poverty line for a family the size of the woman's family; and, in each state fiscal year after the 1994-95 state fiscal year, 185% of the poverty line for a family the size of the woman's family.

49.46(1)(am)1.b. b. A child who is under 6 years of age and whose family income, before any income is disregarded under this paragraph, does not exceed, in state fiscal year 1994-95, 155% of the poverty line for a family the size of the child's family; and, in each state fiscal year after the 1994-95 state fiscal year, 185% of the poverty line for a family the size of the child's family.

49.46(1)(am)1.c. c. A child who is under one year of age, whose mother was determined to be eligible under subd. 1. a. and who lives with his or her mother.

49.46(1)(am)2. 2. The department shall request a change in the approved state plan for services under 42 USC 1396 to allow, pursuant to the authority granted under 42 USC 1396a (r) (2), the use of federal matching funds to provide medical assistance coverage to individuals under subd. 1., beginning on July 1, 1994.

49.46(1)(b) (b) Any person shall be considered a recipient of aid for 3 months prior to the month of application if the proper agency determines eligibility existed during such prior month.

49.46(1)(c) (c) Except as provided under par. (cr), a family that becomes ineligible for aid to families with dependent children under s. 49.19 because of increased income from employment or increased hours of employment shall receive medical assistance for 4 calendar months, or, if required under federal law, up to 12 months, following the month in which a parent, caretaker, or dependent child of the family becomes ineligible for aid to families with dependent children if all of the following apply:

49.46(1)(c)1g. 1g. The family is eligible for aid to families with dependent children for at least 3 of the 6 months immediately preceding the month in which the family becomes ineligible.

49.46(1)(c)1r. 1r. The family continues to include a child who is, or would be if needy, a dependent child under s. 49.19.

49.46(1)(cg) (cg) Except as provided under par. (cr), medical assistance shall be provided to a dependent child, a relative with whom the child is living or the spouse of the relative, if the spouse meets the requirements of s. 49.19 (1) (c) 2. a. or b., for 4 calendar months beginning with the month in which the child, relative or spouse is ineligible for aid to families with dependent children because of the collection or increased collection of maintenance or support, if the child, relative or spouse received aid to families with dependent children in 3 or more of the 6 months immediately preceding the month in which that ineligibility begins.

49.46(1)(cr) (cr) To the extent approved by the federal department of health and human services, an individual or family described in par. (c) or (cg) is not eligible for Medical Assistance if the federal department of health and human services approves a request from the department to deny all or some transitional Medical Assistance benefits to that individual or family, if approval is required. The department shall allow individuals who are receiving transitional Medical Assistance benefits on December 31, 2013, to continue to receive those benefits until their 12-month period ends, if required under federal law. If the federal department of health and human services approves the department's request to charge a premium to recipients of continued transitional Medical Assistance benefits, the department may charge a premium to any recipient of continued transitional Medical Assistance benefits whose income exceeds 100 percent of the poverty line.

49.46(1)(d) (d) For the purposes of this section:

49.46(1)(d)1. 1. Children who are placed in licensed foster homes by the department and who would be eligible for payment of aid to families with dependent children in foster homes except that their placement is not made by a county department under s. 46.215, 46.22, or 46.23 will be considered as recipients of aid to families with dependent children.

49.46(1)(d)2. 2. Any accommodated person or any patient in a public medical institution shall be considered a recipient for purposes of this section if such person or patient would have inadequate means to meet his or her need for care and services if living in his or her usual living arrangement.

49.46(1)(d)3. 3. Any child adopted under s. 48.48 (12) shall be considered a recipient for any medical condition which exists at the time of the adoption or develops subsequent to the adoption.

49.46(1)(d)4. 4. A child who meets the conditions under 42 USC 1396a (e) (3) shall be considered a recipient of benefits under s. 49.77 or federal Title XVI.

49.46(1)(e) (e) If an application under s. 49.47 (3) shows that the individual meets the income limits under s. 49.19 or meets the income and resource requirements under federal Title XVI or s. 49.77, or that the individual is an essential person, an accommodated person, or a patient in a public medical institution, the individual shall be granted the benefits enumerated under sub. (2) whether or not the individual requests or receives a grant of any of such aids.

49.46(1)(j) (j) An individual determined to be eligible for benefits under par. (a) 9. remains eligible for benefits under par. (a) 9. for the balance of the pregnancy and to the last day of the month in which the 60th day after the last day of the pregnancy falls without regard to any change in the individual's family income.

49.46(1)(k) (k)

49.46(1)(k)1.1. If a child eligible for benefits under par. (a) 10. is receiving inpatient services covered under sub. (2) on the day before the birthday on which the child attains the age of 6 and, but for attaining that age, the child would remain eligible for benefits under par. (a) 10., the child remains eligible for benefits until the end of the stay for which the inpatient services are furnished.

49.46(1)(k)2. 2. If a child eligible for benefits under par. (a) 11. is receiving inpatient services covered under sub. (2) on the day before the birthday on which the child attains the age of 19 and, but for attaining that age, the child would remain eligible for benefits under par. (a) 11., the child remains eligible for benefits until the end of the stay for which the inpatient services are furnished.

49.46(1)(L) (L) For the purposes of par. (a) 9. to 12., "income" includes income that would be used in determining eligibility for aid to families with dependent children under s. 49.19, except to the extent that that determination is inconsistent with 42 USC 1396a (a) 17., and excludes income that would be excluded in determining eligibility for aid to families with dependent children under s. 49.19. For the purposes of par. (am), "income" shall be determined in accordance with the approved state plan for services under 42 USC 1396.

49.46(1)(m) (m)

49.46(1)(m)1.1. Except as provided in subd. 2., any individual who is otherwise eligible under this subsection and who is eligible for enrollment in a group health plan shall, as a condition of eligibility for medical assistance and if the department determines it is cost-effective to do so, apply for enrollment in the group health plan, except that, for a minor, the parent of the minor shall apply on the minor's behalf.

49.46(1)(m)2. 2. If a parent of a minor fails to enroll the minor in a group health plan in accordance with subd. 1., the failure does not affect the minor's eligibility under this subsection.

49.46(1)(n) (n) If the department creates a policy under s. 49.45 (2m) (c) 8., 9., or 10., this subsection does not apply to the extent that it conflicts with the policy.

49.46(1m) (1m) Pilot project for working recipients of supplemental security income or social security disability income. The department shall request that the secretary of the federal department of health and human services and the commissioner of the federal social security administration waive the income and asset requirements for recipients of benefits under federal Title II or XVI to allow the department to conduct a pilot project to allow those recipients to work without losing eligibility for benefits under federal Title II or XVI or for medical assistance or medicare, as defined in s. 49.45 (3) (L) 1. b. If the request is approved, the department may implement the program and may require participants in the program to pay, on a sliding scale, a copayment for the cost of the program.

49.46(1p) (1p) Demonstration project for persons with HIV. The department shall request a waiver from the secretary of the federal department of health and human services to allow the department to provide under this section coverage of services specified under sub. (2) for persons who have HIV infection, as defined in s. 252.01 (2). If a waiver is granted and in effect, the department shall provide coverage for the services specified under sub. (2) for persons who qualify under the terms of the waiver.

49.46(2) (2) Benefits.

49.46(2)(a)(a) Except as provided in par. (be) and unless otherwise provided by the department by a policy created under s. 49.45 (2m) (c), the department shall audit and pay allowable charges to certified providers for medical assistance on behalf of recipients for the following federally mandated benefits:

Effective date text (a) Except as provided in par. (be), the department shall audit and pay allowable charges to certified providers for medical assistance on behalf of recipients for the following federally mandated benefits:

49.46(2)(a)1. 1. Physicians' services, excluding services provided under par. (b) 6. f.

49.46(2)(a)2. 2. Early and periodic screening and diagnosis, including case management services, of persons under 21 years of age and all medical treatment and dentists' services found necessary by this screening and diagnosis.

49.46(2)(a)3. 3. Rural health clinic services.

49.46(2)(a)4. 4. The following medical services if prescribed by a physician:

49.46(2)(a)4.a. a. Inpatient hospital services other than services in an institution for mental diseases, including psychiatric and alcohol or other drug abuse treatment services.

49.46(2)(a)4.b. b. Services specified in this paragraph, provided by any hospital on an outpatient basis.

49.46(2)(a)4.c. c. Skilled nursing home services other than in an institution for mental diseases, except as limited under s. 49.45 (6c) and (30m) (b) and (c).

49.46(2)(a)4.d. d. Home health services, subject to the limitation under s. 49.45 (8), or, if a home health agency is unavailable, nursing services.

49.46(2)(a)4.e. e. Laboratory and X-ray services.

49.46(2)(a)4.f. f. Services and supplies for family planning, as defined in s. 253.07 (1) (a).

49.46(2)(a)4m. 4m. Nurse-midwifery services.

49.46(2)(a)6. 6. Premiums, deductibles and coinsurance and other cost-sharing obligations for items and services otherwise paid under this subsection that are required for enrollment in a group health plan, as specified in sub. (1) (m), except that, if enrollment in the group health plan requires enrollment of family members who are not eligible under this subsection, the department shall pay, if it is cost-effective, for an ineligible family member only the premium that is required for enrollment in the group health plan.

49.46(2)(b) (b) Except as provided in pars. (be) and (dc) and unless otherwise provided by the department by a policy created under s. 49.45 (2m) (c), the department shall audit and pay allowable charges to certified providers for medical assistance on behalf of recipients for the following services:

Effective date text (b) Except as provided in pars. (be) and (dc), the department shall audit and pay allowable charges to certified providers for medical assistance on behalf of recipients for the following services:

49.46(2)(b)1. 1. Dentists' services, limited to basic services within each of the following categories:

49.46(2)(b)1.a. a. Diagnostic services.

49.46(2)(b)1.b. b. Preventive services.

49.46(2)(b)1.c. c. Restorative services.

49.46(2)(b)1.d. d. Endodontic services.

49.46(2)(b)1.e. e. Periodontic services.

49.46(2)(b)1.f. f. Oral and maxillofacial surgery services.

49.46(2)(b)1.g. g. Emergency treatment of dental pain.

49.46(2)(b)1.hm. hm. Removable prosthodontic services.

49.46(2)(b)1.im. im. Fixed prosthodontic services.

49.46(2)(b)2. 2. Optometrists' or opticians' services.

49.46(2)(b)3. 3. Transportation by emergency medical vehicle to obtain emergency medical care, transportation by specialized medical vehicle to obtain medical care including the unloaded travel of the specialized medical vehicle necessary to provide that transportation, or transportation by common carrier or private motor vehicle to obtain medical care.

49.46(2)(b)4. 4. Chiropractors' services.

49.46(2)(b)5. 5. Eyeglasses.

49.46(2)(b)6. 6. The following services that, other than under subd. 6. f., fm., k., and Lr., are prescribed by a physician:

49.46(2)(b)6.a. a. Intermediate care facility services other than in an institution for mental diseases, except as limited under s. 49.45 (30m) (b) and (c).

49.46(2)(b)6.b. b. Physical and occupational therapy.

49.46(2)(b)6.c. c. Speech, hearing and language disorder services.

49.46(2)(b)6.d. d. Medical supplies and equipment.

49.46(2)(b)6.e. e. Subject to the limitation under s. 49.45 (30r), inpatient hospital, skilled nursing facility and intermediate care facility services for patients of any institution for mental diseases who are under 21 years of age, are under 22 years of age and who were receiving these services immediately prior to reaching age 21, or are 65 years of age or older.

49.46(2)(b)6.f. f. Medical day treatment services, mental health services and alcohol and other drug abuse services, including services provided by a psychiatrist.

49.46(2)(b)6.fm. fm. Subject to the limitations under s. 49.45 (45), mental health services and alcohol and other drug abuse services, including services provided by a psychiatrist, to an individual who is 21 years of age or older in the individual's home or in the community.

49.46(2)(b)6.g. g. Nursing services, including services performed by a nurse practitioner, as defined in rules that the department shall promulgate.

49.46(2)(b)6.h. h. Legend drugs, as listed in the Wisconsin medical assistance drug index.

49.46(2)(b)6.i. i. Over-the-counter drugs listed by the department in the Wisconsin medical assistance drug index.

49.46(2)(b)6.j. j. Personal care services, subject to the limitation under s. 49.45 (42).

49.46(2)(b)6.k. k. Alcohol and other drug abuse day treatment services.

49.46(2)(b)6.L. L. Mental health and psychosocial rehabilitative services, including case management services, provided by the staff of a community support program certified under s. 49.45 (2) (a) 11.

49.46(2)(b)6.Lm. Lm. Subject to the limitations under s. 49.45 (30e), psychosocial services, including case management services, provided by the staff of a community-based psychosocial service program.

49.46(2)(b)6.Lo. Lo. Subject to the limitations under s. 49.45 (30g), community recovery services.

49.46(2)(b)6.Lr. Lr. Psychotherapy and alcohol and other drug abuse services, as specified under s. 49.45 (30f).

49.46(2)(b)6.m. m. Respiratory care services for ventilator-dependent individuals.

49.46(2)(b)8. 8. Home or community-based services, if provided under s. 46.27 (11), 46.275, 46.277, 46.278, 46.2785, 46.99, or under the family care benefit if a waiver is in effect under s. 46.281 (1d), or under the disabled children's long-term support program, as defined in s. 46.011 (1g).

49.46(2)(b)9. 9. Case management services, as specified under s. 49.45 (24) or (25).

49.46(2)(b)10. 10. Hospice care as defined in 42 USC 1396d (o) (1).

49.46(2)(b)11. 11. Podiatrists' services.

49.46(2)(b)12. 12. Care coordination for women with high-risk pregnancies.

49.46(2)(b)12m. 12m. Prenatal, postpartum and young child care coordination services under s. 49.45 (44).

49.46(2)(b)13. 13. Care coordination and follow-up, including lead investigations, as defined in s. 254.11 (8s), of persons having lead poisoning or lead exposure, as defined in s. 254.11 (9).

49.46(2)(b)14. 14. School medical services under s. 49.45 (39).

49.46(2)(b)15. 15. Mental health crisis intervention services under s. 49.45 (41).

49.46(2)(b)16. 16. Case management services for recipients with high-cost chronic health conditions or high-cost catastrophic health conditions, if the department operates a program under s. 49.45 (43).

49.46(2)(b)17. 17. Services under s. 49.45 (54) (b) for children participating in the early intervention program under s. 51.44, that are provided by a special educator.

49.46(2)(b)18. 18. Care coordination, as specified under s. 49.45 (25g).

49.46(2)(b)19. 19. Subject to par. (br), services provided by early intervention teachers, home trainers, parent-to-parent mentors, and developmental specialists to children in the benchmark plan under par. (br).

49.46(2)(b)20. 20. Subject to s. 49.45 (24j), any additional services, as determined by the department, that are targeted to a population enrolled in a medical home initiative under s. 49.45 (24j).

49.46(2)(bc) (bc) Subject to s. 49.45 (24j), the department may provide any of the services described in par. (a) or (b) through a medical home initiative under s. 49.45 (24j).

49.46(2)(be) (be) Benefits for an individual eligible under sub. (1) (a) 9. are limited to those services under par. (a) or (b) that are related to pregnancy, including postpartum services and family planning services, as defined in s. 253.07 (1) (b), or related to other conditions which may complicate pregnancy.

49.46(2)(bm) (bm) Benefits for an individual who is eligible for medical assistance only under sub. (1) (a) 15. are limited to those services related to tuberculosis that are described in 42 USC 1396a (z) (2).

49.46(2)(br) (br) If the federal department of health and human services approves the department's request to offer a benchmark plan under this paragraph, the department may enroll any child who is receiving services through the early intervention program under s. 51.44 in a benchmark plan under this paragraph. The department may not require a child who is receiving services through the early intervention program under s. 51.44 to enroll in a benchmark plan offered under this paragraph. The department may not charge a copayment to a child who is enrolled in the benchmark plan under this paragraph for services described in par. (b) 19.

49.46(2)(c) (c)

49.46(2)(c)1.1. In this paragraph and par. (cm):

49.46(2)(c)1.a. a. "Entitled to coverage under part A of medicare" means eligible for and enrolled in part A of medicare under 42 USC 1395c to 1395f.

49.46(2)(c)1.b. b. "Entitled to coverage under part B of medicare" means eligible for and enrolled in part B of medicare under 42 USC 1395j to 1395L.

49.46(2)(c)2. 2. For an individual who is entitled to coverage under Part A of Medicare, entitled to coverage under Part B of Medicare, meets the eligibility criteria under sub. (1), and meets the limitation on income under subd. 6., Medical Assistance shall include payment of the deductible and coinsurance portions of Medicare services under 42 USC 1395 to 1395zz that are not paid under 42 USC 1395 to 1395zz, including those Medicare services that are not included in the approved state plan for services under 42 USC 1396; the monthly premiums payable under 42 USC 1395v; the monthly premiums, if applicable, under 42 USC 1395i-2 (d); and the late enrollment penalty, if applicable, for premiums under Part A of Medicare. Payment of coinsurance for a service under Part B of Medicare under 42 USC 1395j to 1395w and payment of deductibles and coinsurance for inpatient hospital services under Part A of Medicare may not exceed the allowable charge for the service under Medical Assistance minus the Medicare payment.

49.46(2)(c)3. 3. For an individual who is only entitled to coverage under Part A of Medicare, meets the eligibility criteria under sub. (1), and meets the limitation on income under subd. 6., Medical Assistance shall include payment of the deductible and coinsurance portions of Medicare services under 42 USC 1395 to 1395i that are not paid under 42 USC 1395 to 1395i, including those Medicare services that are not included in the approved state plan for services under 42 USC 1396; the monthly premiums, if applicable, under 42 USC 1395i-2 (d); and the late enrollment penalty, if applicable, for premiums under Part A of Medicare. Payment of deductibles and coinsurance for inpatient hospital services under Part A of Medicare may not exceed the allowable charge for the service under Medical Assistance minus the Medicare payment.

49.46(2)(c)4. 4. For an individual who is entitled to coverage under Part A of Medicare, entitled to coverage under Part B of Medicare, and meets the eligibility criteria for Medical Assistance under sub. (1), but does not meet the limitation on income under subd. 6., Medical Assistance shall include payment of the deductible and coinsurance portions of Medicare services under 42 USC 1395 to 1395zz that are not paid under 42 USC 1395 to 1395zz, including those Medicare services that are not included in the approved state plan for services under 42 USC 1396. Payment of coinsurance for a service under Part B of Medicare under 42 USC 1395j to 1395w and payment of deductibles and coinsurance for inpatient hospital services under Part A of Medicare may not exceed the allowable charge for the service under Medical Assistance minus the Medicare payment.

49.46(2)(c)5. 5. For an individual who is only entitled to coverage under Part A of Medicare and meets the eligibility criteria for Medical Assistance under sub. (1), but does not meet the limitation on income under subd. 6., Medical Assistance shall include payment of the deductible and coinsurance portions of Medicare services under 42 USC 1395 to 1395i that are not paid under 42 USC 1395 to 1395i, including those Medicare services that are not included in the approved state plan for services under 42 USC 1396. Payment of deductibles and coinsurance for inpatient hospital services under Part A of Medicare may not exceed the allowable charge for the service under Medical Assistance minus the Medicare payment.

49.46(2)(c)5m. 5m. For an individual who is only entitled to coverage under Part B of Medicare and meets the eligibility criteria under sub. (1), but does not meet the limitation on income under subd. 6., Medical Assistance shall include payment of the deductible and coinsurance portions of Medicare services under 42 USC 1395j to 1395w, including those Medicare services that are not included in the approved state plan for services under 42 USC 1396. Payment of coinsurance for a service under Part B of Medicare may not exceed the allowable charge for the service under Medical Assistance minus the Medicare payment.

49.46(2)(c)6. 6. The income limitation under this paragraph is income that is equal to or less than 100% of the poverty line, as established under 42 USC 9902 (2).

49.46(2)(cm) (cm)

49.46(2)(cm)1.1. Beginning on January 1, 1993, for an individual who is entitled to coverage under part A of medicare, is entitled to coverage under part B of medicare, meets the eligibility criteria under sub. (1) and meets the limitation on income under subd. 2., medical assistance shall pay the monthly premiums under 42 USC 1395r.

49.46(2)(cm)2. 2. Benefits under subd. 1. are available for an individual whose income is greater than 100% of the poverty line but less than 120% of the poverty line.

49.46(2)(d) (d) Benefits authorized under this subsection may not include payment for that part of any service payable through 3rd-party liability or any federal, state, county, municipal or private benefit system to which the beneficiary is entitled. "Benefit system" does not include any public assistance program such as, but not limited to, Hill-Burton benefits under 42 USC 291c (e), in effect on April 30, 1980, or relief funded by a relief block grant.

49.46(2)(dc) (dc) For an individual who is eligible for medical assistance and who is eligible for coverage under Part D of Medicare under 42 USC 1395w-101 et seq., benefits under par. (b) 6. h. do not include payment for any Part D drug, as defined in 42 CFR 423.100, regardless of whether the individual is enrolled in Part D of Medicare or whether, if the individual is enrolled, his or her Part D plan, as defined in 42 CFR 423.4, covers the Part D drug.

49.46(2)(dm) (dm) Benefits under this section may not include payment for services to individuals aged 21 to 64 who are residents of an institution for mental diseases and who are otherwise eligible for medical assistance, except for individuals under 22 years of age who were receiving these services immediately prior to reaching age 21 and continuously thereafter and except for services to individuals who are on convalescent leave or are conditionally released from the institution for mental diseases. For purposes of this paragraph, the department shall define "convalescent leave" and "conditional release" by rule.

49.46(2)(f) (f) Benefits under this subsection may not include payment for gastric bypass surgery or gastric stapling surgery unless it is performed because of a medical emergency.

49.46 History History: 1971 c. 125, 211, 215; 1973 c. 90, 147; 1975 c. 39; 1977 c. 29 ss. 592m, 1656 (18); 1977 c. 389, 418; 1979 c. 34, 221; 1981 c. 20, 93, 317; 1983 a. 27; 1983 a. 189 s. 329 (5); 1983 a. 245 ss. 10, 15; 1983 a. 538; 1985 a. 29, 120, 176, 253; 1987 a. 27, 307, 339, 399, 413; 1989 a. 9; 1989 a. 31 ss. 1454d to 1460 and 2909g, 2909i; 1989 a. 122, 173, 333, 336, 351; 1991 a. 39, 178, 269, 316; 1993 a. 16, 99, 269, 277, 446, 450, 491; 1995 a. 27, 77, 164, 289, 303, 457; 1997 a. 27, 35, 105, 237; 1999 a. 9; 2001 a. 16; 2003 a. 33; 2005 a. 25, 253; 2007 a. 20, 91; 2009 a. 28, 221; 2011 a. 10, 32; 2013 a. 20; 2013 a. 116 s. 29; 2013 a. 117 s. 2, 3.

49.46 Annotation A categorically needy person applying for assistance under this section was not required to comply with divestment requirements. Sinclair v. DHSS, 77 Wis. 2d 322, 253 N.W.2d 245 (1977).

49.46 Annotation Sub. (1) (b) and s. 49.47 (6) (d) limit retroactive medical assistance payments to services received not more than 3 months prior to the date the application was submitted. St. Paul Ramsey Medical Center v. DHSS, 186 Wis. 2d 37, 519 N.W.2d 706 (Ct. App. 1994).

49.46 AnnotationStates need not fund nontherapeutic abortions. Beal v. Doe, 432 U.S. 438.



49.465 Presumptive medical assistance eligibility.

49.465  Presumptive medical assistance eligibility.

49.465(1)(1) In this section, "qualified provider" means a provider which satisfies the requirements under 42 USC 1396r-1 (b) (2), as determined by the department.

49.465(2) (2) Unless otherwise provided by the department by a policy created under s. 49.45 (2m) (c), a pregnant woman is eligible for medical assistance benefits, as provided under sub. (3), during the period beginning on the day on which a qualified provider determines, on the basis of preliminary information, that the woman's family income does not exceed the highest level for eligibility for benefits under s. 49.46 (1) or 49.47 (4) (am) or (c) 1. and ending as follows:

49.465(2)(a) (a) If the woman applies for benefits under s. 49.46 or 49.47 within the time required under sub. (4), the day on which the department or the county department under s. 46.215, 46.22 or 46.23 determines whether the woman is eligible for benefits under s. 49.46 or 49.47.

49.465(2)(c) (c) If the woman does not apply for benefits under s. 49.46 or 49.47 within the time required under sub. (4), the last day of the month following the month in which the provider makes the determination under this subsection.

49.465(3) (3) The department shall audit and pay allowable charges to a provider certified under s. 49.45 (2) (a) 11. for medical assistance on behalf of a recipient under this section only for ambulatory prenatal care covered under s. 49.46 (2).

49.465(4) (4) A woman who is determined to be eligible under this section shall apply for benefits under s. 49.46 or 49.47 on or before the last day of the month following the month in which the qualified provider makes that determination.

49.465(5) (5) A qualified provider which determines that a woman is eligible under this section shall do all of the following:

49.465(5)(a) (a) Notify the department of that determination within 5 working days after the day the determination is made.

49.465(5)(b) (b) Notify the woman of the requirement under sub. (4).

49.465(6) (6) The department shall provide qualified providers with application forms for medical assistance under ss. 49.46 and 49.47 and information on how to assist women in completing the forms.

49.465 History History: 1987 a. 27, 307, 413; 1989 a. 9; 1989 a. 31 ss. 1460p, 2909g, 2909i; 1991 a. 269; 1995 a. 289; 1997 a. 27; 2011 a. 10, 32.



49.468 Expanded medicare buy-in.

49.468  Expanded medicare buy-in.

49.468(1) (1)

49.468(1)(a)(a) In this subsection and sub. (1m):

49.468(1)(a)1. 1. "Disabled" means blind, as defined under 42 USC 1382c (a) (2) and disabled, as defined under 42 USC 1382c (a) (3).

49.468(1)(a)2. 2. "Elderly" means 65 years of age or older.

49.468(1)(a)3. 3. "Entitled to coverage under part A of medicare" means eligible for and enrolled in part A of medicare under 42 USC 1395c to 1395f.

49.468(1)(a)4. 4. "Entitled to coverage under part B of medicare" means eligible for and enrolled in part B of medicare under 42 USC 1395j to 1395L.

49.468(1)(b) (b) For an elderly or disabled individual who is entitled to coverage under Part A of Medicare, entitled to coverage under Part B of Medicare, and who does not meet the eligibility criteria for Medical Assistance under s. 49.46 (1), 49.465, 49.47 (4), or 49.471 but meets the limitations on income and resources under par. (d), Medical Assistance shall pay the deductible and coinsurance portions of Medicare services under 42 USC 1395 to 1395zz that are not paid under 42 USC 1395 to 1395zz, including those Medicare services that are not included in the approved state plan for services under 42 USC 1396; the monthly premiums payable under 42 USC 1395v; the monthly premiums, if applicable, under 42 USC 1395i-2 (d); and the late enrollment penalty, if applicable, for premiums under Part A of Medicare. Payment of coinsurance for a service under Part B of Medicare under 42 USC 1395j to 1395w and payment of deductibles and coinsurance for inpatient hospital services under Part A of Medicare may not exceed the allowable charge for the service under Medical Assistance minus the Medicare payment.

49.468(1)(c) (c) For an elderly or disabled individual who is only entitled to coverage under Part A of Medicare and who does not meet the eligibility criteria for Medical Assistance under s. 49.46 (1), 49.465, 49.47 (4), or 49.471 but meets the limitations on income and resources under par. (d), Medical Assistance shall pay the deductible and coinsurance portions of Medicare services under 42 USC 1395 to 1395i that are not paid under 42 USC 1395 to 1395i, including those Medicare services that are not included in the approved state plan for services under 42 USC 1396; the monthly premiums, if applicable, under 42 USC 1395i-2 (d); and the late enrollment penalty for premiums under Part A of Medicare, if applicable. Payment of deductibles and coinsurance for inpatient hospital services under Part A of Medicare may not exceed the allowable charge for the service under Medical Assistance minus the Medicare payment.

49.468(1)(d) (d) Benefits under par. (b) or (c) are available for an individual who has resources that are equal to or less than 200% of the allowable resources as determined under 42 USC 1381 to 1385 and income that is equal to or less than 100% of the poverty line.

49.468(1)(e) (e) In determining under this subsection the income of an individual who is entitled to a monthly social security benefit under 42 USC 401 to 433, the department shall exclude, from December until the month after the month in which the annual revision of the poverty line is published, the amount of the social security benefit attributable to a cost-of-living increase under 42 USC 415 (i).

49.468(1m) (1m)

49.468(1m)(a)(a) Beginning on January 1, 1993, for an elderly or disabled individual who is entitled to coverage under part A of medicare and is entitled to coverage under part B of medicare, does not meet the eligibility criteria for medical assistance under s. 49.46 (1), 49.465, 49.47 (4), or 49.471 but meets the limitations on income and resources under par. (b), medical assistance shall pay the monthly premiums under 42 USC 1395r.

49.468(1m)(b) (b) Benefits under par. (a) are available for an individual who has resources that are equal to or less than 200% of the allowable resources determined under 42 USC 1381 to 1385 and income that is greater than 100% of the poverty line but less than 120% of the poverty line.

49.468(2) (2)

49.468(2)(a)(a) Beginning on January 1, 1991, for a disabled working individual who is entitled under P.L. 101-239, section 6012 (a), to coverage under part A of medicare and who does not meet the eligibility criteria for medical assistance under s. 49.46 (1), 49.465, 49.47 (4), or 49.471 but meets the limitations on income and resources under par. (b), medical assistance shall pay the monthly premiums for the coverage under part A of medicare, including late enrollment fees, if applicable.

49.468(2)(b) (b) Benefits under par. (a) are available for an individual who has resources that are equal to or less than 200% of the allowable resources under 42 USC 1381 to 1385 and income that is equal to or less than 200% of the poverty line.

49.468 History History: 1989 a. 31, 336; 1991 a. 39, 269; 1993 a. 16; 2001 a. 16; 2007 a. 20; 2011 a. 32.



49.47 Medical assistance; medically indigent.

49.47  Medical assistance; medically indigent.

49.47(1) (1)  Purpose. Medical assistance as set forth herein shall be provided to persons over 65, if eligible under this section, all disabled children under 18, if eligible under this section, and persons who are blind or disabled, if eligible under this section.

49.47(2) (2) Definitions. As used in this section, unless the context indicates otherwise:

49.47(2)(a) (a) "Beneficiary" means a person eligible for, and a recipient of, medical assistance under this section.

49.47(2)(b) (b) "Illness" means a bodily disorder, bodily injury, disease or mental disease. All illnesses existing simultaneously which are due to the same or related causes shall be considered "one illness." Successive periods of illness less than 6 months apart, which are due to the same or related causes, shall also be considered "one illness."

49.47(3) (3) Application.

49.47(3)(a)(a) At any time any resident of this state who believes himself or herself medically indigent and qualified for aid under this section may make application, on forms prescribed by the department. If eligibility is questionable by reason of the information contained on the application or is incomplete, further investigation shall be made to determine eligibility.

49.47(3)(b) (b) The agency shall promptly review the application and shall issue a certificate to the individual showing eligibility when eligibility has been established.

49.47(3)(c) (c) The department shall simplify applications for benefits for pregnant women and children under sub. (4) and shall make the simplified applications available in the offices of health care providers.

49.47(4) (4) Eligibility.

49.47(4)(a)(a) Unless otherwise provided by the department by a policy created under s. 49.45 (2m) (c), any individual who meets the limitations on income and resources under pars. (b) to (c) and who complies with pars. (cm) and (cr) shall be eligible for medical assistance under this section if such individual is:

Effective date text (a) Any individual who meets the limitations on income and resources under pars. (b) to (c) and who complies with pars. (cm) and (cr) shall be eligible for medical assistance under this section if such individual is:

49.47(4)(a)1. 1. Under 21 years of age and resides in an intermediate care facility, skilled nursing facility, or inpatient psychiatric hospital. The department shall apply the definition of family income in s. 49.471 (1) (f) to make determinations of income under this subdivision.

49.47(4)(a)3. 3. 65 years of age or older.

49.47(4)(a)4. 4. Blind or totally and permanently disabled as defined under federal Title XVI.

49.47(4)(ag) (ag) Any individual whose income does not exceed the limits under par. (c) and who complies with par. (cm) is eligible for medical assistance under this section if the individual is one of the following:

49.47(4)(ag)1. 1. Under the age of 18.

49.47(4)(ag)2. 2. Pregnant and the woman's pregnancy is medically verified Eligibility continues to the last day of the month in which the 60th day after the last day of the pregnancy falls.

49.47(4)(am) (am) An individual who does not meet the limitation on income in par. (c) is eligible for medical assistance under this section if the individual is one of the following:

49.47(4)(am)1. 1. A pregnant woman whose family income does not exceed 155% of the poverty line for a family the size of the woman's family, except that if a waiver under par. (j) or a change in the approved state plan under s. 49.46 (1) (am) 2. is in effect, the income limit is 185% of the poverty line for a family the size of the woman's family in each state fiscal year after the 1994-95 state fiscal year.

49.47(4)(am)2. 2. A child who is under 6 years of age and whose family income does not exceed 155% of the poverty line for a family the size of the child's family, except that if a waiver under par. (j) or a change in the approved state plan under s. 49.46 (1) (am) 2. is in effect, the income limit is 185% of the poverty line for a family the size of the child's family in each state fiscal year after the 1994-95 state fiscal year.

49.47(4)(am)3. 3. A child who is under one year of age, whose mother was determined to be eligible under subd. 1. and who lives with his or her mother.

49.47(4)(as) (as) A person is eligible for benefits under this section if all of the following apply:

49.47(4)(as)1. 1. The person would meet the financial and other eligibility requirements for home or community-based services under s. 46.27 (11), 46.277, or 46.2785 or under the family care benefit if a waiver is in effect under s. 46.281 (1d) but for the fact that the person engages in substantial gainful activity under 42 USC 1382c (a) (3).

49.47(4)(as)2. 2. A waiver under s. 49.45 (38) is in effect or federal law authorizes federal financial participation for medical assistance coverage of the person.

49.47(4)(as)3. 3. Funding is available for the person under s. 46.27 (11), 46.277, or 46.2785 or under the family care benefit if a waiver is in effect under s. 46.281 (1d).

49.47(4)(av) (av)

49.47(4)(av)1.1. In this paragraph, "migrant worker" means any person who temporarily leaves a principal place of residence outside of this state and comes to this state for not more than 10 months in a year to accept seasonal employment in the planting, cultivating, raising, harvesting, handling, drying, packing, packaging, processing, freezing, grading or storing of any agricultural or horticultural commodity in its unmanufactured state. "Migrant worker" does not include any of the following:

49.47(4)(av)1.a. a. A person who is employed only by a state resident if the resident or the resident's spouse is related to the person as the child, parent, grandchild, grandparent, brother, sister, aunt, uncle, niece, nephew, or the spouse of any such relative.

49.47(4)(av)1.b. b. A student who is enrolled or, during the past 6 months has been enrolled, in any school, college or university unless the student is a member of a family or household which contains a migrant worker.

49.47(4)(av)1.c. c. Any other person qualifying for an exemption under rules promulgated by the department.

49.47(4)(av)2. 2. The department shall request a waiver from the secretary of the federal department of health and human services to allow the application of subd. 3. The waiver shall also seek a waiver from those federal quality control standards under the medical assistance program that the department determines to be necessary in order to make the application of subd. 3. feasible. Subdivision 3. applies only while the waiver under this subdivision is in effect.

49.47(4)(av)3. 3. In determining the eligibility for a migrant worker and his or her dependents for medical assistance under this section, the department shall do all of the following:

49.47(4)(av)3.a. a. Grant the migrant worker and his or her dependents eligibility for medical assistance in this state, if the migrant worker and his or her dependents have a valid medical assistance identification card issued in another state and the migrant worker completes a Wisconsin medical assistance application provided by the department. Eligibility under this subd. 3. a. continues for the period specified on the identification card issued in the other state. The department shall notify the other state that the migrant worker and his or her dependents are eligible for medical assistance in Wisconsin.

49.47(4)(av)3.b. b. Determine medical assistance eligibility using an income-averaging method described in the waiver under subd. 2., if the migrant worker and his or her dependents do not meet the income limitations under par. (c) using prospective budgeting.

49.47(4)(b) (b) Eligibility exists if the applicant's property, subject to the exclusion of any amounts under the Long-Term Care Partnership Program established under s. 49.45 (31), any amounts in an independence account, as defined in s. 49.472 (1) (c), or any retirement assets that accrued from employment while the applicant was eligible for the community options program under s. 46.27 (11), or any other Medical Assistance program, including deferred compensation or the value of retirement accounts in the Wisconsin Retirement System or under the federal Social Security Act, does not exceed the following:

49.47(4)(b)1. 1. Subject to par. (bc), a home and the land used and operated in connection therewith or in lieu thereof a manufactured home or mobile home if the home, manufactured home, or mobile home is used as the person's or his or her family's place of abode.

49.47(4)(b)2. 2. Household and personal possessions.

49.47(4)(b)2m. 2m. One or more motor vehicles as specified in this subdivision.

49.47(4)(b)2m.a. a. For persons who are eligible under par. (a) 1., one vehicle is exempt from consideration as an asset. A 2nd vehicle is exempt from consideration as an asset only if the department determines that it is necessary for the purpose of employment or to obtain medical care. The equity value of any nonexempt vehicles owned by the applicant is an asset for the purposes of determining eligibility for medical assistance under this section.

49.47(4)(b)2m.b. b. For persons who are eligible under par. (a) 3. or 4., motor vehicles are exempt from consideration as an asset to the same extent as provided under 42 USC 1381 to 1385.

49.47(4)(b)2r. 2r. For a person who is eligible under par. (a) 3. or 4., the value of any burial space or agreement representing the purchase of a burial space held for the purpose of providing a place for the burial of the person or any member of his or her immediate family.

49.47(4)(b)2w. 2w. For a person who is eligible under par. (a) 3. or 4., life insurance with cash surrender values if the total face value of all life insurance policies, including riders and other attachments, is not more than $1,500.

49.47(4)(b)3. 3. For a person who is eligible under par. (a) 3. or 4., funds set aside to meet the burial and related expenses of the person and his or her spouse in an amount not to exceed $1,500 each, minus the sum of the cash value of any life insurance excluded under subd. 2w. and the amount in any irrevocable burial trust under s. 445.125 (1) (a).

49.47(4)(b)3g. 3g. Liquid assets for a single person limited to:

49.47(4)(b)3g.a. a. In 1985, $1,600.

49.47(4)(b)3g.b. b. In 1986, $1,700.

49.47(4)(b)3g.c. c. In 1987, $1,800.

49.47(4)(b)3g.d. d. In 1988, $1,900.

49.47(4)(b)3g.e. e. After December 31, 1988, $2,000.

49.47(4)(b)3m. 3m. Liquid assets for a family of 2, limited to:

49.47(4)(b)3m.a. a. In 1985, $2,400.

49.47(4)(b)3m.b. b. In 1986, $2,550.

49.47(4)(b)3m.c. c. In 1987, $2,700.

49.47(4)(b)3m.d. d. In 1988, $2,850.

49.47(4)(b)3m.e. e. In 1989, $3,000.

49.47(4)(b)3r. 3r. Liquid assets limited to $300 for each legal dependent in addition to a family of 2.

49.47(4)(b)4. 4. Additional tangible personal property of reasonable value, considering the number of members in the family group, used in the production of income.

49.47(4)(bc) (bc)

49.47(4)(bc)1.1. Subject to subd. 2., a person shall be ineligible under this section for medical assistance for nursing facility services or other long-term care services described in s. 49. 453 (2) if the equity in his or her home and the land used and operated in connection with the home exceeds $750,000. This subdivision does not apply if any of the following persons lawfully resides in the home:

49.47(4)(bc)1.a. a. The person's spouse.

49.47(4)(bc)1.b. b. The person's child who is under age 21 or who is disabled, as defined in s. 49.468 (1) (a) 1.

49.47(4)(bc)2. 2. Subdivision 1. applies to all of the following:

49.47(4)(bc)2.a. a. At the time of application, to a person who applies for medical assistance for nursing facility services or other long-term care services described in s. 49.453 (2) after February 1, 2008.

49.47(4)(bc)2.b. b. At the time of the person's first recertification after February 1, 2008, to a person not specified in subd. 2. a. who applied for medical assistance for nursing facility services or other long-term care services described in s. 49.453 (2) on or after January 1, 2006, and who was eligible for medical assistance for those services on February 1, 2008.

49.47(4)(bm) (bm) For purposes of determining eligibility or benefits amount for a person described in par. (a) 3. or 4. who resides in a continuing care retirement community or a life care community, any entrance fee paid on admission to the community shall be considered a resource available to the person to the extent that all of the following apply:

49.47(4)(bm)1. 1. The person has the ability to use the entrance fee, or the contract provides that the entrance fee may be used, to pay for care if the person's other resources or income are insufficient to pay for the care.

49.47(4)(bm)2. 2. The person is eligible for a refund of any remaining entrance fee when the person dies or terminates the continuing care retirement community or life care community contract and leaves the community.

49.47(4)(bm)3. 3. The entrance fee does not confer an ownership interest in the continuing care retirement community or life care community.

49.47(4)(c) (c)

49.47(4)(c)1.1. Except as provided in par. (am), eligibility exists if income does not exceed 133 1/3% of the maximum aid to families with dependent children payment under s. 49.19 (11) for the applicant's family size or the combined benefit amount available under supplemental security income under 42 USC 1381 to 1383c and state supplemental aid under s. 49.77 whichever is lower. In this subdivision "income" includes earned or unearned income that would be included in determining eligibility for the individual or family under s. 49.19 or 49.77, or for the aged, blind or disabled under 42 USC 1381 to 1385. "Income" does not include earned or unearned income which would be excluded in determining eligibility for the individual or family under s. 49.19 or 49.77, or for the aged, blind or disabled individual under 42 USC 1381 to 1385.

49.47(4)(c)2. 2. Whenever an applicant has excess income under subd. 1. or par. (am), no certification may be issued until the excess income above the applicable limits has been obligated or expended for medical care or for any other type of remedial care recognized under state law or for personal health insurance premiums or both.

49.47(4)(cm) (cm)

49.47(4)(cm)1.1. Except as provided in subd. 2., any individual who is otherwise eligible under this subsection and who is eligible for enrollment in a group health plan shall, as a condition of eligibility for medical assistance and if the department determines it is cost-effective to do so, apply for enrollment in the group health plan, except that, for a minor, the parent of the minor shall apply on the minor's behalf.

49.47(4)(cm)2. 2. If a parent of a minor fails to enroll the minor in a group health plan in accordance with subd. 1., the failure does not affect the minor's eligibility under this subsection.

49.47(4)(cm)3. 3. An individual who is otherwise eligible under this subsection and who has set aside funds in an irrevocable burial trust under s. 445.125 (1) (a) 2. shall, as a condition of eligibility for medical assistance, specify the state as a secondary beneficiary of the trust with respect to all funds in the trust that exceed the burial costs but do not exceed the amount of medical assistance paid on behalf of the individual.

49.47(4)(cr) (cr)

49.47(4)(cr)1.1. As a condition of receiving medical assistance for long-term care services described in s. 49.453 (2) (a), an applicant for or recipient of the long-term care services shall disclose on the application or recertification form a description of any interest the individual or his or her community spouse, as defined in s. 49.453 (1) (ar), has in an annuity, regardless of whether the annuity is irrevocable or is treated as an asset. The application or recertification form shall include a statement that the state becomes a remainder beneficiary under any annuity in which the individual or his or her spouse has an interest by virtue of the provision of the medical assistance. The applicant or recipient shall, no later than 30 days after the department receives the application or recertification form, take any action required by the annuity issuer to make the state a remainder beneficiary.

49.47(4)(cr)2. 2. The department shall notify the issuer of an annuity disclosed under subd. 1. of the state's right as a remainder beneficiary and shall request that the issuer notify the department of any changes to or payments made under the annuity contract.

49.47(4)(cr)3. 3. This paragraph applies to all of the following:

49.47(4)(cr)3.a. a. Annuities purchased on or after February 8, 2006.

49.47(4)(cr)3.b. b. Annuities purchased before February 8, 2006, for which a transaction, as defined in s. 49.453 (4) (ac), has occurred on or after February 8, 2006.

49.47(4)(d) (d) An individual is eligible for medical assistance under this section for 3 months prior to the month of application if the individual met the eligibility criteria under this section during those months.

49.47(4)(e) (e) Temporary absence of a resident from the state shall not be grounds for denying the certificate or for the cancellation of an existing certificate.

49.47(4)(f) (f) An individual determined to be eligible for benefits under par. (am) 1. remains eligible for benefits under par. (am) 1. for the balance of the pregnancy and to the last day of the first month which ends at least 60 days after the last day of the pregnancy without regard to any change in the individual's family income.

49.47(4)(g) (g) If a child eligible for benefits under par. (am) 2. is receiving inpatient services covered under sub. (6) on the day before the birthday on which the child attains the age of 6 and, but for attaining that age, the child would remain eligible for benefits under par. (am) 2., the child remains eligible for benefits until the end of the stay for which the inpatient services are furnished.

49.47(4)(h) (h) For the purposes of par. (am), "income" includes income that would be used in determining eligibility for aid to families with dependent children under s. 49.19 and excludes income that would be excluded in determining eligibility for aid to families with dependent children under s. 49.19.

49.47(4)(i) (i)

49.47(4)(i)1.1. The department shall request a waiver from the secretary of the federal department of health and human services to permit the application of subd. 2. The waiver shall request approval to implement the waiver on a statewide basis, unless the department of health services determines that statewide implementation of the waiver would present an obstacle to the approval of the waiver by the secretary of the federal department of health and human services, in which case the waiver shall request approval to implement the waiver in 48 pilot counties to be selected by the department of health services. Within 30 days after August 12, 1993, the department of safety and professional services shall notify funeral directors licensed under ch. 445, cemetery associations, as defined in s. 157.061 (1r), and cemetery authorities, as defined in s. 157.061 (2), of the terms of the waiver required to be requested under this subdivision. If the waiver is approved by the secretary of the federal department of health and human services and if the waiver remains in effect, subd. 2. shall apply.

49.47(4)(i)2. 2. Notwithstanding par. (b) 2r. and 3., a person who is described in par. (a) 3. or 4. is not eligible for benefits under this section if any of the following criteria is met:

49.47(4)(i)2.a. a. For the person or his or her spouse, the sum of the following, less the cash value of any life insurance excluded under par. (b) 2w. that was obtained after July 1, 1993, exceeds $8,000: the value of any burial space or agreement described in par. (b) 2r. that was acquired after July 1, 1993; the amount in any irrevocable burial trust under s. 445.125 (1) (a) that was acquired after July 1, 1993; and any funds set aside after July 1, 1993, to meet the burial and related expenses under par. (b) 3.

49.47(4)(i)2.b. b. The value of any burial space or agreement described in par. (b) 2r. that is held for any other member of the person's immediate family and that was acquired after July 1, 1993, exceeds $8,000.

49.47(4)(i)2.c. c. For the person or his or her spouse, the value of amounts set aside under par. (b) 3. for cemetery property and fees to open and close grave sites, including mausoleum spaces, exceeds $1,000.

49.47(4)(j) (j) If the change in the approved state plan under s. 49.46 (1) (am) 2. is denied, the department shall request a waiver from the secretary of the federal department of health and human services to allow the use of federal matching funds to provide medical assistance coverage under par. (am) 1. and 2. to individuals whose family incomes do not exceed 185% of the poverty line in each state fiscal year after the 1994-95 state fiscal year.

49.47(4)(k) (k) Notwithstanding par. (b) 3. and s. 445.125 (1) (a), no later than 60 days after July 1, 2013, the department shall seek approval from the federal Centers for Medicare and Medicaid Services to permit any individual receiving medical assistance under this section to contribute funds to an irrevocable burial trust for the individual, up to a total irrevocable trust amount of $4,500, without the individual losing eligibility for medical assistance under this section. If the federal Centers for Medicare and Medicaid Services approves the request, the department shall implement the change under this section within 60 days after receiving approval.

49.47(5) (5) Investigation by department. The department may make additional investigation of eligibility at any of the following times:

49.47(5)(a) (a) When there is reasonable ground for belief that an applicant may not be eligible or that the beneficiary may have received benefits to which the beneficiary is not entitled.

49.47(5)(b) (b) Upon the request of the secretary of the U.S. department of health and human services.

49.47(5)(c) (c) Any time determined by the department by a policy created under s. 49.45 (2m) (c) to determine eligibility or to reevaluate continuing eligibility, except that if federal law allows a reevaluation of eligibility more frequently than every 12 months and if there is no conflicting provision of state law, the department is not required to create a policy to reevaluate eligibility under this section.

49.47(6) (6) Benefits.

49.47(6)(a)(a) Unless otherwise provided by the department by a policy created under s. 49.45 (2m) (c), the department shall audit and pay charges to certified providers for medical assistance on behalf of the following:

Effective date text (a) The department shall audit and pay charges to certified providers for medical assistance on behalf of the following:

49.47(6)(a)1. 1. Except as provided in subds. 6. to 7., all beneficiaries, for all services under s. 49.46 (2) (a) and (b), subject to s. 49.46 (2) (dc).

49.47(6)(a)6. 6.

49.47(6)(a)6.a.a. In this subdivision," entitled to coverage under part A of medicare" means eligible for and enrolled in part A of medicare under 42 USC 1395c to 1395f.

49.47(6)(a)6.ag. ag. In this subdivision,"entitled to coverage under part B of medicare" means eligible for and enrolled in part B of medicare under 42 USC 1395j to 1395L.

49.47(6)(a)6.ar. ar. In this subdivision,"income limitation" means income that is equal to or less than 100% of the poverty line, as established under 42 USC 9902 (2).

49.47(6)(a)6.b. b. An individual who is entitled to coverage under Part A of Medicare, entitled to coverage under Part B of Medicare, meets the eligibility criteria under sub. (4) (a), and meets the income limitation, the deductible and coinsurance portions of Medicare services under 42 USC 1395 to 1395zz that are not paid under 42 USC 1395 to 1395zz, including those Medicare services that are not included in the approved state plan for services under 42 USC 1396; the monthly premiums payable under 42 USC 1395v; the monthly premiums, if applicable, under 42 USC 1395i-2 (d); and the late enrollment penalty, if applicable, for premiums under Part A of Medicare. Payment of coinsurance for a service under Part B of Medicare under 42 USC 1395j to 1395w and payment of deductibles and coinsurance for inpatient hospital services under Part A of Medicare may not exceed the allowable charge for the service under Medical Assistance minus the Medicare payment.

49.47(6)(a)6.c. c. An individual who is only entitled to coverage under Part A of Medicare, meets the eligibility criteria under sub. (4) (a), and meets the income limitation, the deductible and coinsurance portions of Medicare services under 42 USC 1395 to 1395i that are not paid under 42 USC 1395 to 1395i, including those Medicare services that are not included in the approved state plan for services under 42 USC 1396; the monthly premiums, if applicable, under 42 USC 1395i-2 (d); and the late enrollment penalty, if applicable, for premiums under Part A of Medicare. Payment of deductibles and coinsurance for inpatient hospital services under Part A of Medicare may not exceed the allowable charge for the service under Medical Assistance minus the Medicare payment.

49.47(6)(a)6.d. d. An individual who is entitled to coverage under Part A of Medicare, entitled to coverage under Part B of Medicare, and meets the eligibility criteria for Medical Assistance under sub. (4) (a), but does not meet the income limitation, the deductible and coinsurance portions of Medicare services under 42 USC 1395 to 1395zz that are not paid under 42 USC 1395 to 1395zz, including those Medicare services that are not included in the approved state plan for services under 42 USC 1396. Payment of coinsurance for a service under Part B of Medicare under 42 USC 1395j to 1395w and payment of deductibles and coinsurance for inpatient hospital services under Part A of Medicare may not exceed the allowable charge for the service under Medical Assistance minus the Medicare payment.

49.47(6)(a)6.e. e. An individual who is only entitled to coverage under Part A of Medicare and meets the eligibility criteria for Medical Assistance under sub. (4) (a), but does not meet the income limitation, the deductible and coinsurance portions of Medicare services under 42 USC 1395 to 1395i, including those services that are not included in the approved state plan for services under 42 USC 1396. Payment of deductibles and coinsurance for inpatient hospital services under Part A of Medicare may not exceed the allowable charge for the service under Medical Assistance minus the Medicare payment.

49.47(6)(a)6.f. f. For an individual who is only entitled to coverage under Part B of Medicare and meets the eligibility criteria under sub. (4), but does not meet the income limitation, Medical Assistance shall include payment of the deductible and coinsurance portions of Medicare services under 42 USC 1395j to 1395w, including those Medicare services that are not included in the approved state plan for services under 42 USC 1396. Payment of coinsurance for a service under Part B of Medicare may not exceed the allowable charge for the service under Medical Assistance minus the Medicare payment.

49.47(6)(a)6m. 6m. An individual who is entitled to coverage under part A of medicare, as defined in subd. 6. a. is entitled to coverage under part B of medicare, as defined in subd. 6. ag. and meets the eligibility criteria under sub. (4) (a) and whose income is greater than 100% of the poverty line but less than 120% of the poverty line for the monthly premiums under 42 USC 1395r.

49.47(6)(a)7. 7. Beneficiaries eligible under sub. (4) (ag) 2. or (am) 1., for services under s. 49.46 (2) (a) and (b) that are related to pregnancy, including postpartum services and family planning services, as defined in s. 253.07 (1) (b), or related to other conditions which may complicate pregnancy.

49.47(6)(b) (b) In no event may payments be made for medical assistance rendered during a period when the beneficiary would not have been eligible for benefits under this section.

49.47(6)(c) (c) Benefits shall not include any payment with respect to:

49.47(6)(c)1. 1. Care or services in any private or public institution, unless the institution has been approved by a standard-setting authority responsible by law for establishing and maintaining standards for such institution.

49.47(6)(c)2. 2. That part of any service otherwise authorized under this section which is payable through 3rd-party liability or any federal, state, county, municipal or private benefit systems, to which the beneficiary may otherwise be entitled.

49.47(6)(c)3. 3. Care or services for an individual who is an inmate of a public institution, except as a patient in a medical institution or a resident in an intermediate care facility.

49.47(6)(c)4. 4. Services to individuals aged 21 to 64 who are residents of an institution for mental diseases and who are otherwise eligible for medical assistance, except for individuals under 22 years of age who were receiving these services immediately prior to reaching age 21 and continuously thereafter and except for services to individuals who are on convalescent leave or are conditionally released from the institution for mental diseases. For purposes of this subdivision, the department shall define "convalescent leave" and "conditional release" by rule.

49.47(6)(d) (d) No payment under this subsection may include care for services rendered earlier than 3 months preceding the month of application.

49.47(7) (7) Reduction of benefits. If the funds appropriated become or are estimated to be insufficient to make full payment of benefits provided under this section, all charges for service so authorized shall be prorated on the basis of funds available or by limiting the benefits provided.

49.47(8) (8) Enrollment fee. As long as an enrollment fee or premium is required for persons receiving benefits under Title XIX of the social security act, the department shall charge the minimum enrollment fee or premium required under federal law. The fee or premium so charged shall be related to the beneficiary's income, in accordance with guidelines established by the secretary of the U.S. department of health and human services.

49.47 History History: 1971 c. 125; 1971 c. 213 s. 5; 1971 c. 215; 1973 c. 90, 147, 333; 1977 c. 29 ss. 593, 1656 (18); 1977 c. 105 s. 59; 1977 c. 273, 418; 1979 c. 34; 1981 c. 20, 93; 1981 c. 314 s. 144; 1983 a. 27, 245; 1985 a. 29; 1987 a. 27, 307, 399, 413; 1989 a. 9; 1989 a. 31 ss. 1462k to 1466d, 2909c to 2909i; 1989 a. 173, 336, 351; 1991 a. 39, 178, 269, 316; 1993 a. 16, 269, 277, 437; 1995 a. 27 ss. 3026 to 3028, 9126 (19); 1995 a. 225, 289, 295; 1997 a. 27; 1999 a. 9; 2001 a. 16; 2005 a. 25, 253; 2007 a. 11, a. 20 ss. 1596 to 1604, 9121 (6) (a); 2009 a. 28, 180; 2011 a. 10, 32; 2013 a. 20; 2013 a. 116 ss. 29, 30; 2013 a. 117 s. 2, 3.

49.47 Annotation Compliance of state spend-down requirements with federal requirements are discussed. Swanson v. DHSS, 105 Wis. 2d 78, 312 N.W.2d 833 (Ct. App. 1981).

49.47 Annotation Evaluating disability claims requires determining whether the claimant: 1) is working; 2) has significant impairments that significantly limit physical or mental ability to work; 3) has impairments that are federal "listed impairments;" 4) does not have "listed impairments" and can return to prior work; 5) cannot return to prior work but can perform other work. Clauer v. DHSS, 174 Wis. 2d 344, 497 N.W.2d 738 (Ct. App. 1993).

49.47 Annotation Section 49.46 (1) (b) and sub. (6) (d) limit retroactive medical assistance payments to services received not more than three months prior to the date the application was submitted. St. Paul Ramsey Medical Center v. DHSS, 186 Wis. 2d 37, 519 N.W.2d 706 (Ct. App. 1994).

49.47 Annotation A regulation that "deemed" resources of one spouse to be "available" to the other was valid. Schweiker v. Gray Panthers, 453 U.S. 34 (1981).



49.471 BadgerCare Plus.

49.471  BadgerCare Plus.

49.471(1)(1)  Definitions. In this section, unless the context requires otherwise:

49.471(1)(a) (a) "BadgerCare Plus" means the Medical Assistance program described in this section.

49.471(1)(b) (b) "Caretaker relative" means an individual who is maintaining a residence as a child's home, who exercises primary responsibility for the child's care and control, including making plans for the child, and who is any of the following with respect to the child:

49.471(1)(b)1. 1. A blood relative, including those of half-blood, and including first cousins, nephews, nieces, and individuals of preceding generations as denoted by prefixes of grand, great, or great-great.

49.471(1)(b)2. 2. A stepfather, stepmother, stepbrother, or stepsister.

49.471(1)(b)3. 3. An individual who is the adoptive parent of the child's parent, a natural or legally adopted child of such individual, or a relative of an adoptive parent.

49.471(1)(b)4. 4. A spouse of any individual named in this paragraph even if the marriage is terminated by death or divorce.

49.471(1)(c) (c) "Child" means an individual who is under the age of 19 years. "Child" includes an unborn child.

49.471(1)(cm) (cm) "Disabled" means, when referring to an adult, meeting the disability standard for eligibility for federal supplemental security income under 42 USC 1382c (a) (3).

49.471(1)(d) (d) "Essential person" means an individual who satisfies all of the following:

49.471(1)(d)1. 1. Is related to an individual receiving benefits under this section.

49.471(1)(d)2. 2. Is otherwise nonfinancially eligible, except that the individual need not have a minor child under his or her care.

49.471(1)(d)3. 3. Provides at least one of the following to an individual receiving benefits under this section:

49.471(1)(d)3.a. a. Child care that enables a caretaker to work outside the home for at least 30 hours per week for pay, to receive training for at least 30 hours per week, or to attend, on a full-time basis as defined by the school, high school or a course of study meeting the standards established by the state superintendent of public instruction for the granting of a declaration of equivalency of high school graduation under s. 115.29 (4).

49.471(1)(d)3.b. b. Care for anyone who is incapacitated.

49.471(1)(e) (e) "Family" means all children for whom assistance is requested, their minor siblings, including half brothers, half sisters, stepbrothers, and stepsisters, and any parents of these minors and their spouses.

49.471(1)(f) (f) "Family income" has the meaning given for "household income" under 42 CFR 435.603 (d).

49.471(1)(g) (g) "Group health plan" has the meaning given in 42 USC 300gg-91 (a) (1).

49.471(1)(h) (h) "Health insurance coverage" has the meaning given in 42 USC 300gg-91 (b) (1), and also includes any arrangement under which a 3rd party agrees to pay for the health care costs of the individual.

49.471(1)(i) (i) "Parent" has the meaning given in s. 49.141 (1) (j).

49.471(1)(j) (j) "Recipient" means an individual receiving benefits under this section.

49.471(1)(k) (k) "Unborn child" means an individual from conception until he or she is born alive for whom all of the following requirements are met:

49.471(1)(k)1. 1. The unborn child's mother is not eligible for medical assistance under this subchapter, except that she may be eligible for benefits under s. 49.45 (27).

49.471(1)(k)2. 2. The income of the unborn child's mother, mother and her spouse, or mother and her family, whichever is applicable, does not exceed 300 percent of the poverty line.

49.471(1)(k)3. 3. Each of the following applicable persons who is employed provides verification from his or her employer, in the manner specified by the department, of his or her earnings:

49.471(1)(k)3.a. a. The unborn child's mother.

49.471(1)(k)3.b. b. The spouse of the unborn child's mother.

49.471(1)(k)3.c. c. Members of the unborn child's mother's family.

49.471(1)(k)4. 4. The unborn child's mother provides medical verification of her pregnancy, in the manner specified by the department. An unborn child's eligibility for coverage under this section does not begin before the first day of the month in which the unborn child's mother provides the medical verification.

49.471(1)(k)5. 5. The unborn child and the mother of the unborn child meet all other applicable eligibility requirements under this chapter or established by the department by rule except for any of the following:

49.471(1)(k)5.a. a. The mother is not a U.S. citizen or an alien qualifying for Medicaid under 8 USC 1612.

49.471(1)(k)5.b. b. The mother is an inmate of a public institution.

49.471(1)(k)5.c. c. The mother does not provide a social security number, but only if subd. 5. a. applies.

49.471(2) (2) Waiver and state plan amendments. The department shall request a waiver from, and submit amendments to the state Medical Assistance plan to, the secretary of the federal department of health and human services to implement BadgerCare Plus. If the state plan amendments are approved and a waiver that is substantially consistent with the provisions of this section, excluding sub. (2m), is granted and in effect, the department shall implement BadgerCare Plus beginning on January 1, 2008, the effective date of the state plan amendments, or the effective date of the waiver, whichever is latest. If the state plan amendments are not approved or if a waiver that is substantially consistent with the provisions of this section, excluding sub. (2m), is not granted, BadgerCare Plus may not be implemented. If the state plan amendments are approved but approval is not continued or if a waiver that is substantially consistent with the provisions of this section, excluding sub. (2m), is granted but not continued in effect, BadgerCare Plus shall be discontinued.

49.471(2m) (2m) Approval to qualify as a health coverage tax credit plan. The department shall seek any necessary federal approvals to ensure that BadgerCare Plus is qualified health insurance under 26 USC 35 (e). Notwithstanding subs. (4) and (5), if BadgerCare Plus is determined to be qualified health insurance under 26 USC 35 (e), the department shall expand eligibility under BadgerCare Plus to include individuals who are eligible individuals under 26 USC 35 (c). Notwithstanding sub. (10) (a) and (b) 1. to 4., individuals who are eligible for coverage under BadgerCare Plus under this subsection shall pay premiums that are equal to the capitation payments that the department would make on behalf of similar individuals with coverage under BadgerCare Plus, or the full per member per month cost of coverage, whichever is appropriate.

49.471(3) (3) Ineligibility for other Medical Assistance benefits.

49.471(3)(a)(a)

49.471(3)(a)1.1. Notwithstanding ss. 49.46 (1), 49.465, 49.47 (4), and 49.665 (4), if the amendments to the state plan under sub. (2) are approved and a waiver under sub. (2) that is substantially consistent with the provisions of this section, excluding sub. (2m), is granted and in effect, an individual described in sub. (4) (a) or (5) is not eligible under s. 49.46, 49.465, 49.47, or 49.665 for Medical Assistance or BadgerCare health program benefits. The eligibility of an individual described in sub. (4) (a) or (5) for Medical Assistance benefits shall be determined under this section.

49.471(3)(a)2. 2. Notwithstanding subd. 1., an individual who is eligible for medical assistance under s. 49.46 (1) (a) 3. or 4. may not receive benefits under this section.

49.471(3)(a)3. 3. Notwithstanding subd. 1., an individual described in sub. (4) (a) or (5) who is eligible for medical assistance under s. 49.46 (1) (a) 5., 6m., 14., 14m., or 15. or (d) or 49.47 (4) (a) or (as) may receive medical assistance benefits under this section or under s. 49.46 or 49.47.

49.471(3)(b) (b)

49.471(3)(b)1.1. If an individual over 18 years of age who is eligible for and receiving Medical Assistance benefits under s. 49.46, 49.47, or 49.665 in the month before BadgerCare Plus is implemented loses that eligibility solely due to the implementation of BadgerCare Plus and, because of his or her income, is not eligible for BadgerCare Plus, the individual shall continue receiving for 12 consecutive months the medical assistance he or she was receiving before the implementation of BadgerCare Plus if all of the following are satisfied:

49.471(3)(b)1.a. a. The individual's eligibility for the Medical Assistance benefits in the month before the implementation of BadgerCare Plus was based on an application filed before the implementation of BadgerCare Plus.

49.471(3)(b)1.b. b. The individual continues to pay any premium that he or she was required to pay for the Medical Assistance coverage in the same amount as the amount that was due in the month before the implementation of BadgerCare Plus.

49.471(3)(b)1.c. c. The individual meets all nonfinancial eligibility requirements under this section.

49.471(3)(b)1.d. d. The individual continues to be ineligible for BadgerCare Plus because of his or her income.

49.471(3)(b)2. 2. Notwithstanding subd. 1., if at any time during an individual's 12-month eligibility extension under subd. 1. any criterion under subd. 1. a. to d. is not satisfied, the individual's eligibility for the extended coverage is terminated and any time remaining in the eligibility period is lost.

49.471(4) (4) General eligibility criteria; applicable benefits.

49.471(4)(a)(a) Except as otherwise provided in this section, all of the following individuals are eligible for the benefits described in s. 49.46 (2) (a) and (b), subject to sub. (6) (k) and s. 49.45 (24j):

49.471(4)(a)1. 1. A pregnant woman whose family income does not exceed 200 percent of the poverty line.

49.471(4)(a)1g. 1g. A pregnant woman whose family income exceeds 200 percent but does not exceed 300 percent of the poverty line.

49.471(4)(a)1m. 1m. A pregnant woman who obtains eligibility under sub. (7) (b) 1.

49.471(4)(a)2. 2. A child who is under one year of age, whose mother was, on the day the child was born, eligible for and receiving medical assistance under subd. 1. or 5. or s. 49.46 or 49.47, and who lives with his or her mother in this state.

49.471(4)(a)2m. 2m. A child who is under one year of age, whose mother was determined to be eligible under subd. 1g., and who lives with his or her mother in this state.

49.471(4)(a)3. 3. A child whose family income does not exceed 200 percent of the poverty line. For a child under this subdivision who is an unborn child, benefits are limited to prenatal care.

49.471(4)(a)3g. 3g. A child whose family income exceeds 200 percent but does not exceed 300 percent of the poverty line. For a child under this subdivision who is an unborn child, benefits are limited to prenatal care.

49.471(4)(a)3m. 3m. A child who obtains eligibility under sub. (7) (b) 2.

49.471(4)(a)4. 4. An individual who satisfies all of the following criteria:

49.471(4)(a)4.a. a. The individual is a parent or caretaker relative of a dependent child who is living in the home with the parent or caretaker relative or who is temporarily absent from the home for not more than 6 months or, if the dependent child has been removed from the home for more than 6 months, the parent or caretaker relative is working toward unifying the family by complying with a permanency plan under s. 48.38 or 938.38. For purposes of this subdivision, a "dependent child" means an individual who is under the age of 18 or an individual who is age 18 and a full-time student in secondary school or equivalent vocational or technical training if before attaining the age of 19 the individual is reasonably expected to complete the school or training.

49.471(4)(a)4.b. b. The individual's family income does not exceed 100 percent of the poverty line before application of the 5 percent income disregard under 42 CFR 435.603 (d).

49.471(4)(a)5. 5. An individual who, regardless of family income, was born on or after January 1, 1988, and who, on his or her 18th birthday, was in a foster care placement under the responsibility of this state, or at the option of the department, under the responsibility of another state, and enrolled in Medical Assistance under this subchapter or a Medicaid program, as determined by the department. The coverage for an individual under this subdivision ends on the last day of the month in which the individual becomes 26 years of age, unless he or she otherwise loses eligibility sooner.

49.471(4)(a)6. 6. Migrant workers and their dependents who are determined eligible under sub. (6) (f).

49.471(4)(a)7. 7. Individuals who qualify for a medical assistance eligibility extension under s. 49.46 (1) (c) or (cg) when their income increases above the poverty line, except as provided in s. 49.46 (1) (cr).

49.471(4)(c) (c) Except as otherwise provided in this section, a child who is not an unborn child and whose family income exceeds 300 percent of the poverty line is eligible to purchase coverage of the benefits described in sub. (11), at the full per member per month cost of the coverage.

49.471(4)(d) (d) An individual is eligible to purchase coverage of the benefits described in sub. (11) for himself or herself and for his or her spouse and dependent children, at the full per member per month cost of coverage, if all of the following apply:

49.471(4)(d)1. 1. The individual lost his or her employer-sponsored health care coverage as a result of his or her employer's or former employer's bankruptcy.

49.471(4)(d)2. 2. After losing his or her employer-sponsored health care coverage, the individual received health care coverage through a voluntary employment benefit association that was established before August 2006.

49.471(4)(d)3. 3. The individual is not otherwise eligible for coverage under this section.

49.471(4)(d)4. 4. The individual is under 65 years of age.

49.471(4)(e) (e) If the department obtains approval from the federal department of health and human services to provide an alternate benchmark plan under sub. (11r), to the extent the federal department of health and human services approves, the department may enroll in the alternate benchmark plan under sub. (11r) any individual whose family income exceeds 100 percent of the poverty line, who is either an adult who is not pregnant or a child, and who applies and is otherwise eligible to receive benefits under this section, except that the department shall enroll a child who has a parent who is enrolled in a plan under this section in the same plan as his or her parent.

49.471(5) (5) Presumptive eligibility.

49.471(5)(a)(a) In this subsection:

49.471(5)(a)1. 1. "Qualified entity" means an entity that satisfies the requirements under 42 USC 1396r-1a (b) (3) (A), as determined by the department.

49.471(5)(a)2. 2. "Qualified provider" means a provider that satisfies the requirements under 42 USC 1396r-1 (b) (2), as determined by the department.

49.471(5)(b) (b)

49.471(5)(b)1.1. Except as provided in sub. (6) (a) 1., a pregnant woman is eligible for the benefits specified in par. (c) during the period beginning on the day on which a qualified provider determines, on the basis of preliminary information, that the woman's family income does not exceed 300 percent of the poverty line and ending on the applicable day specified in subd. 3.

49.471(5)(b)2. 2. Except as provided in sub. (6) (a) 2., a child who is not an unborn child is eligible for the benefits described in s. 49.46 (2) (a) and (b) during the period beginning on the day on which a qualified entity determines, on the basis of preliminary information, that the child's family income does not exceed any of the following and ending on the applicable day specified in subd. 3., unless the federal department of health and human services approves the department's request to not extend eligibility to children during this period:

49.471(5)(b)2.a. a. 150 percent of the poverty line for a child who is 6 years of age or older but has not yet attained the age of 19.

49.471(5)(b)2.b. b. 185 percent of the poverty line for a child who is one year of age or older but has not yet attained the age of 6.

49.471(5)(b)2.c. c. 300 percent of the poverty line for a child who is under one year of age.

49.471(5)(b)3. 3.

49.471(5)(b)3.a.a. If the woman or child applies for benefits under sub. (4) within the time required under par. (d), the benefits specified in subd. 1. or 2., whichever is applicable, end on the day on which the department or the county department under s. 46.215, 46.22, or 46.23 determines whether the woman or child is eligible for benefits under sub. (4), except that a child who is not an unborn child is not eligible for benefits described in s. 49.46 (2) (a) and (b) during that time if the federal department of health and human services approves the department's request not to provide those benefits during that time.

49.471(5)(b)3.b. b. If the woman or child does not apply for benefits under sub. (4) within the time required under par. (d), the benefits specified in subd. 1. or 2., whichever is applicable, end on the last day of the month following the month in which the provider or entity makes the determination under this paragraph.

49.471(5)(c) (c)

49.471(5)(c)1.1. On behalf of a woman under par. (b) 1. whose family income does not exceed 200 percent of the poverty line, the department shall audit and pay allowable charges to a provider certified under s. 49.45 (2) (a) 11. only for ambulatory prenatal care services under the benefits described in s. 49.46 (2) (a) and (b).

49.471(5)(c)2. 2. On behalf of a woman under par. (b) 1. whose family income exceeds 200 percent of the poverty line, the department shall audit and pay allowable charges to a provider certified under s. 49.45 (2) (a) 11. only for ambulatory prenatal care services under the benefits under sub. (11).

49.471(5)(d) (d) A woman or child who is determined to be eligible under par. (b) shall apply for benefits under sub. (4) on or before the last day of the month following the month in which the qualified provider or entity makes the eligibility determination.

49.471(5)(e) (e) A qualified provider or entity that determines that a woman or child is eligible under par. (b) shall do all of the following:

49.471(5)(e)1. 1. Notify the department of that determination within 5 working days after the day on which the determination is made.

49.471(5)(e)2. 2. Notify the woman or child of the requirement under par. (d) at the time of the determination.

49.471(5)(f) (f) The department shall provide qualified providers and qualified entities with application forms for the benefits under sub. (4) and information on how to assist women and children in completing the forms.

49.471(6) (6) Miscellaneous eligibility and benefit provisions.

49.471(6)(a)(a)

49.471(6)(a)1.1. Except as provided in subd. 4., any pregnant woman, including a pregnant woman under sub. (5) (b) 1., is eligible for medical assistance under this section for any of the 3 months prior to the month of application if she met the eligibility criteria under this section in that month.

49.471(6)(a)2. 2. Except as provided in subd. 3. or 4., any child who is not an unborn child, including a child under sub. (5) (b) 2., parent, or caretaker relative whose family income is less than 150 percent of the poverty line is eligible for medical assistance under this section for any of the 3 months prior to the month of application if the individual met the eligibility criteria under this section and had a family income of less than 150 percent of the poverty line in that month.

49.471(6)(a)3. 3. Any individual described in subd. 2. who is not disabled, not elderly, and not pregnant, who is an adult, and whose family income exceeds 133 percent of the federal poverty level is not eligible for medical assistance under this section for any of the 3 months before the month of application for medical assistance benefits.

49.471(6)(a)4. 4. To the extent allowed by the federal department of health and human services, any individual described in subd. 1. or 2. who is not disabled is not eligible for medical assistance under this section for any of the 3 months before the month of application for medical assistance benefits.

49.471(6)(b) (b) A pregnant woman who is determined to be eligible for benefits under sub. (4) remains eligible for benefits under sub. (4) for the balance of the pregnancy and to the last day of the month in which the 60th day after the last day of the pregnancy falls without regard to any change in the woman's family income.

49.471(6)(c) (c) If a child who is eligible for benefits under sub. (4) is receiving inpatient services covered under sub. (4) on the day before his or her 19th birthday and, but for attaining 19 years of age, the child would remain eligible for benefits under sub. (4), the child remains eligible for benefits until the end of the stay for which the inpatient services are being furnished.

49.471(6)(d) (d) If an application under this section shows that an individual is an essential person, the individual shall be provided the benefits specified under sub. (4) (a).

49.471(6)(f) (f) The medical assistance eligibility provisions for migrant workers and their dependents under s. 49.47 (4) (av) apply to BadgerCare Plus.

49.471(6)(g) (g)

49.471(6)(g)1.1. Except as provided in subd. 2., as a condition of eligibility for coverage under this section, an individual with income shall provide verification, as determined by the department, of that income.

49.471(6)(g)2. 2. Subdivision 1. does not apply to an individual under sub. (4) (a) 5. or a child under the age of 18.

49.471(6)(h) (h) Within 10 days after the change occurs, a recipient shall report to the department any change that might affect his or her eligibility or any change that might require premium payment by a recipient who was not required to pay premiums before the change.

49.471(6)(i) (i) For purposes of determining eligibility and family income, the department shall include a family member who is temporarily absent from the home for not more than 6 months, as determined by the department.

49.471(6)(j) (j) All of the following apply to BadgerCare Plus in the same respect as they apply under s. 49.46:

49.471(6)(j)1. 1. Section 49.46 (2) (c) and (cm), relating to benefits for individuals who are eligible for Medicare.

49.471(6)(j)2. 2. Section 49.46 (2) (d), relating to prohibiting payments for any part of any service payable through 3rd-party liability or any governmental or private benefit system.

49.471(6)(j)3. 3. Section 49.46 (2) (dm), relating to prohibiting payment for services to residents of institutions for mental diseases.

49.471(6)(j)4. 4. Section 49.46 (2) (f), relating to prohibiting payment for gastric bypass or stapling surgery.

49.471(6)(k) (k) For an individual who is eligible for medical assistance under this section and who is eligible for coverage under Part D of Medicare under 42 USC 1395w-101 et seq., benefits under sub. (11) (a) or s. 49.46 (2) (b) 6. h. do not include payment for any Part D drug, as defined in 42 CFR 423.100, regardless of whether the individual is enrolled in Part D of Medicare or whether, if the individual is enrolled, his or her Part D plan, as defined in 42 CFR 423.4, covers the Part D drug.

49.471(7) (7) Special income provisions.

49.471(7)(b)(b)

49.471(7)(b)1.1. A pregnant woman whose family income exceeds 300 percent of the poverty line may become eligible for coverage under this section if the difference between the pregnant woman's family income and the applicable income limit under sub. (4) (a) is obligated or expended for any member of the pregnant woman's family for medical care or any other type of remedial care recognized under state law or for personal health insurance premiums or for both. Eligibility obtained under this subdivision continues without regard to any change in family income for the balance of the pregnancy and to the last day of the month in which the 60th day after the last day of the woman's pregnancy falls. Eligibility obtained by a pregnant woman under this subdivision extends to all pregnant women in the pregnant woman's family.

Effective date text 1. A pregnant woman whose family income exceeds 300 percent of the poverty line may become eligible for coverage under this section if the difference between the pregnant woman's family income and the applicable income limit under sub. (4) (b) is obligated or expended for any member of the pregnant woman's family for medical care or any other type of remedial care recognized under state law or for personal health insurance premiums or for both. Eligibility obtained under this subdivision continues without regard to any change in family income for the balance of the pregnancy and to the last day of the month in which the 60th day after the last day of the woman's pregnancy falls. Eligibility obtained by a pregnant woman under this subdivision extends to all pregnant women in the pregnant woman's family.

49.471(7)(b)2. 2. A child who is not an unborn child, whose family income exceeds 150 percent of the poverty line, and who is ineligible under this section solely because of sub. (8) (b), or whose family income exceeds 300 percent of the poverty line, may obtain eligibility under this section if the difference between the child's family income and 150 percent of the poverty line is obligated or expended on behalf of the child or any member of the child's family for medical care or any other type of remedial care recognized under state law or for personal health insurance premiums or for both. Eligibility obtained under this subdivision during any 6-month period, as determined by the department, continues for the remainder of the 6-month period and extends to all children in the family.

Effective date text 2. A child who is not an unborn child, whose family income exceeds 150 percent of the poverty line, and who is ineligible under this section solely because of sub. (8) (b) may obtain eligibility under this section if the difference between the child's family income and 150 percent of the poverty line is obligated or expended on behalf of the child or any member of the child's family for medical care or any other type of remedial care recognized under state law or for personal health insurance premiums or for both. Eligibility obtained under this subdivision during any 6-month period, as determined by the department, continues for the remainder of the 6-month period and extends to all children in the family.

49.471(7)(b)3. 3. For a pregnant woman to obtain eligibility under subd. 1., the amount that must be obligated or expended in any 6-month period is equal to the sum of the differences in each of those 6 months between the pregnant woman's monthly family income and the monthly family income that is 300 percent of the poverty line. For a child to obtain eligibility under subd. 2., the amount that must be obligated or expended in any 6-month period is equal to the sum of the differences in each of those 6 months between the child's monthly family income and the monthly family income that is 150 percent of the poverty line.

49.471(7)(d) (d) In addition to applying other income counting requirements the department shall do all of the following:

49.471(7)(d)1. 1. When calculating the family income of a member of a household who is not disabled, include the income of all adults residing in the home for at least 60 consecutive days but exclude the income of a grandparent in a household containing 3 generations, unless the grandparent applies for or receives benefits as a parent or caretaker relative under this section.

49.471(7)(d)2. 2. When determining the size of a family for purposes of determining income eligibility, exclude from family size an adult whose income is included in a calculation of family income solely under subd. 1.

49.471(7)(d)3. 3. Apply this paragraph only to the extent the federal department of health and human services approves the income eligibility calculation methods, if approval is required.

49.471(7)(e) (e) For the purpose of determining family income, the department shall apply the regulations defining a household under 42 CFR 435.603 (f). To determine the family size for a pregnant woman, the department shall include the pregnant woman and the number of babies she is expecting.

49.471(8) (8) Health insurance coverage and eligibility.

49.471(8)(a)(a)

49.471(8)(a)1.1. Except as provided in subd. 2., any individual who is otherwise eligible under this section and who is eligible for enrollment in a group health plan shall, as a condition of eligibility for BadgerCare Plus and if the department determines that it is cost-effective to do so, apply for enrollment in the group health plan, except that, for a minor, the parent of the minor shall apply on the minor's behalf.

49.471(8)(a)2. 2. If a parent of a minor fails to enroll the minor in a group health plan in accordance with subd. 1., the failure does not affect the minor's eligibility under this section.

49.471(8)(b) (b) Except as provided in pars. (c), (cg), (cr), (ct), and (d), an individual whose family income exceeds 150 percent of the poverty line is not eligible for BadgerCare Plus if any of the following applies:

49.471(8)(b)1. 1. The individual has individual or family health insurance coverage that is any of the following:

49.471(8)(b)1.a. a. Coverage provided by an employer and for which the employer pays at least 80 percent of the premium.

49.471(8)(b)1.b. b. Coverage under the state employee health plan under s. 40.51 (6).

49.471(8)(b)2. 2. The individual, in the 12 months before applying, had access to the health insurance coverage specified in subd. 1.

49.471(8)(b)3. 3. The individual could be covered under the health insurance coverage specified in subd. 1. if the coverage is applied for, and the coverage could become available to the individual in the month in which the individual applies for benefits under this section or in any of the next 3 calendar months.

49.471(8)(c) (c) An unborn child, regardless of family income, is not eligible for BadgerCare Plus if any of the following applies:

49.471(8)(c)1. 1. The unborn child or the unborn child's mother has individual or family health insurance coverage.

49.471(8)(c)2. 2. The unborn child or the unborn child's mother, in the 12 months before applying, had access to the health insurance coverage specified in par. (b) 1.

49.471(8)(c)3. 3. The unborn child or the unborn child's mother could be covered under individual or family health insurance coverage if the coverage is applied for, and the coverage could become available to the unborn child or the unborn child's mother in the month in which the unborn child applies for benefits under this section or in any of the next 3 calendar months.

49.471(8)(cg) (cg) An individual who is not disabled and not pregnant, who is over 18 years of age, and whose family income exceeds 133 percent of the poverty line is not eligible for BadgerCare Plus if all of the following apply:

49.471(8)(cg)1. 1. The individual has any of the following:

49.471(8)(cg)1.a. a. Access to individual or family health coverage provided by an employer in which the monthly premium that an employee would pay for an employee-only policy does not exceed 9.5 percent of the family's monthly income.

49.471(8)(cg)1.b. b. Access to individual or family health coverage under the state employee health plan.

49.471(8)(cg)2. 2. The individual has access to any coverage described in subd. 1. during any of the following times:

49.471(8)(cg)2.a. a. The 12 months before the first day of the month in which an individual applies for and the month in which an individual applies for BadgerCare Plus.

49.471(8)(cg)2.b. b. The 3 months after the last day of the month in which the individual applies for BadgerCare Plus.

49.471(8)(cg)2.c. c. The month including the date of the annual determination of the individual's eligibility for Medical Assistance.

49.471(8)(cg)3. 3. The individual does not have as a reason for not obtaining health insurance any of the good cause reasons under par. (d) 2. a. to e.

49.471(8)(cr) (cr)

49.471(8)(cr)1.1. Subject to subd. 4., an individual who is any of the following is not eligible for BadgerCare Plus if the criteria under par. (cg) 1. and 2. apply to that individual:

49.471(8)(cr)1.a. a. An individual who is not disabled and who is a child, or unborn child, of an individual whose family income is at a level determined by the department but no lower than 133 percent of the poverty line.

49.471(8)(cr)1.b. b. A parent or caretaker relative who is not disabled, not pregnant, and an adult and whose family income is at a level determined by the department but no lower than 100 percent of the poverty line.

49.471(8)(cr)1.c. c. An adult, including a pregnant individual, who is not disabled, who is under 26 years of age; who is eligible to be covered under coverage a parent receives from an employer; and whose family income is at a level determined by the department but no lower than 100 percent of the poverty line.

49.471(8)(cr)2. 2. An individual under subd. 1. is not ineligible if any of the good cause reasons described in par. (d) 2. a. to e. is the reason that the individual did not obtain health insurance coverage.

49.471(8)(cr)3. 3. An individual under subd. 1. c. is not ineligible if any of the following good cause reasons is the reason the individual did not obtain health insurance coverage:

49.471(8)(cr)3.a. a. The parent of the individual is no longer employed by the employer through which the parent was eligible for coverage, and the parent does not have current coverage.

49.471(8)(cr)3.b. b. The employer of the parent of the individual discontinued providing health benefits to all employees.

49.471(8)(cr)4. 4. The department may apply this paragraph to eligibility determinations for BadgerCare Plus only if the federal department of health and human services approves of the conditions to make that individual ineligible, if approval is required.

49.471(8)(ct) (ct)

49.471(8)(ct)1.1. If the federal department of health and human services approves the department's request to add private major medical insurance as a type of coverage which causes ineligibility, an individual who is not disabled and not pregnant, who is over 18 years of age, whose family income exceeds 133 percent of the poverty line, and who has coverage provided by private major medical insurance in which the monthly premium does not exceed 9.5 percent of the family's monthly income is not eligible for BadgerCare Plus.

49.471(8)(ct)2. 2. If the federal department of health and human services approves of the conditions to make that individual ineligible for BadgerCare Plus, an individual who is any of the following is not eligible for BadgerCare Plus if he or she has the major medical insurance coverage described under subd. 1.:

49.471(8)(ct)2.a. a. An individual who is not disabled and who is a child, or unborn child, of an individual whose family income is at a level determined by the department but no lower than 133 percent of the poverty line.

49.471(8)(ct)2.b. b. A parent or caretaker relative who is not disabled, not pregnant, and an adult and whose family income is at a level determined by the department but no lower than 100 percent of the poverty line.

49.471(8)(d) (d)

49.471(8)(d)1.1. None of the following is ineligible for BadgerCare Plus by reason of having health insurance coverage or access to health insurance coverage:

49.471(8)(d)1.a. a. A pregnant woman, except as provided in pars. (cr) 1. c. and (fm) 4.

49.471(8)(d)1.b. b. A child described in sub. (4) (a) 2. or 2m.

49.471(8)(d)1.c. c. Except as provided in par. (c), a child who has health insurance coverage, or access to health insurance coverage, as a dependent of an absent parent but who resides outside of the service area of the absent parent's plan.

49.471(8)(d)1.d. d. An individual described in sub. (4) (a) 5.

49.471(8)(d)1.e. e. A child who obtains eligibility under sub. (7) (b) 2., but only for the remainder of the child's eligibility period under sub. (7) (b) 2.

49.471(8)(d)1.f. f. An individual described in sub. (4) (a) 7.

49.471(8)(d)1.g. g. An adult who is disabled.

49.471(8)(d)2. 2. An individual under par. (b) 2., or an individual who is an unborn child or an unborn child's mother under par. (c) 2., is not ineligible if any of the following good cause reasons is the reason that the individual did not obtain the health insurance coverage under par. (b) 1. to which they had access:

49.471(8)(d)2.a. a. The individual's employment ended.

49.471(8)(d)2.b. b. The individual's employer discontinued health insurance coverage for all employees.

49.471(8)(d)2.c. c. One or more members of the individual's family were eligible for other health insurance coverage or Medical Assistance under s. 49.46 or 49.47 at the time the employee failed to enroll in the health insurance coverage under par. (b) 1. and no member of the family was eligible for coverage under this section at that time or, if one or more members of the individual's family were eligible for coverage under this section at that time, family income did not exceed 150 percent of the poverty line or the individual qualified for a medical assistance eligibility extension as provided in sub. (4) (a) 7.

49.471(8)(d)2.d. d. The individual's access to health insurance coverage has ended due to the death or change in marital status of the subscriber.

49.471(8)(d)2.dg. dg. The insurance is owned by someone not residing with the family and continuation of the coverage is beyond the family's control.

49.471(8)(d)2.dr. dr. The insurance only covers services provided in a service area that is beyond a reasonable driving distance.

49.471(8)(d)2.e. e. Any other reason that the department determines is a good cause reason.

49.471(8)(e) (e) If a pregnant woman has health insurance coverage and her family income exceeds 200 percent of the poverty line, the woman is required, as a condition of eligibility, to maintain the health insurance coverage.

49.471(8)(f) (f) If an individual with a family income that exceeds 150 percent of the poverty line had the health insurance coverage specified in par. (b) 1. but no longer has the coverage, if an individual who is an unborn child or an unborn child's mother, regardless of family income, had health insurance coverage but no longer has the coverage, or if a pregnant woman specified in par. (e) has health insurance coverage and does not maintain the coverage, the individual or pregnant woman is not eligible for BadgerCare Plus for the 3 calendar months following the month in which the insurance coverage ended without a good cause reason specified in par. (g).

49.471(8)(fm) (fm) If an individual who is one of the following individuals had the health insurance coverage specified in par. (cg) 1. or (ct) but no longer has the coverage, the individual is not eligible for BadgerCare Plus for the 3 calendar months following the month in which the insurance coverage ended without a good cause reason specified in par. (g):

49.471(8)(fm)1. 1. An individual who is not disabled and not pregnant, who is over 18 years of age, and whose family income exceeds 133 percent of the poverty line.

49.471(8)(fm)2. 2. If the federal department of health and human services approves of the department's request to make such an individual ineligible, an individual who is not disabled and who is a child of an individual whose family income is at a level determined by the department but no lower than 133 percent of the poverty line.

49.471(8)(fm)3. 3. If the federal department of health and human services approves of the department's request to make such an individual ineligible, a parent or caretaker relative who is not disabled, not pregnant, and an adult and whose family income is at a level determined by the department but no lower than 100 percent of the poverty line.

49.471(8)(fm)4. 4. If the federal department of health and human services approves of the department's request to make such an individual ineligible, an adult, including a pregnant individual, who is not disabled, who is under 26 years of age; who is eligible to be covered under coverage a parent receives from an employer; and whose family income is at a level determined by the department but no lower than 100 percent of the poverty line.

49.471(8)(g) (g) Any of the following is a good cause reason for purposes of pars. (f) and (fm):

49.471(8)(g)1. 1. The individual was covered by a group health plan that was provided by a subscriber through his or her employer, and the subscriber's employment ended for a reason other than voluntary termination, unless the voluntary termination was a result of the incapacitation of the subscriber or because of an immediate family member's health condition.

49.471(8)(g)2. 2. The individual was covered by a group health plan that was provided by a subscriber through his or her employer, the subscriber changed employers, and the new employer does not offer health insurance coverage.

49.471(8)(g)3. 3. The individual was covered by a group health plan that was provided by a subscriber through his or her employer, and the subscriber's employer discontinued health plan coverage for all employees.

49.471(8)(g)4. 4. The individual's coverage was continuation coverage and the continuation coverage was exhausted in accordance with 29 CFR 2590.701-2 (4).

49.471(8)(g)5. 5. The individual's coverage terminated due to the death or change in marital status of the subscriber.

49.471(8)(g)5g. 5g. The insurance coverage is owned by someone not residing with the family and continuation of the coverage is beyond the family's control.

49.471(8)(g)5r. 5r. The insurance coverage only covers services provided in a service area that is beyond a reasonable driving distance.

49.471(8)(g)6. 6. Any other reason determined by the department to be a good cause reason.

49.471(9) (9) Employer verification of insurance coverage.

49.471(9)(a)(a)

49.471(9)(a)1.1. Except as provided in subd. 2., for an applicant or recipient with a family income that exceeds 150 percent of the poverty line, the department shall verify insurance coverage and access information directly with the employer through which the applicant or recipient may have health insurance coverage or access to coverage.

49.471(9)(a)2. 2. Subdivision 1. does not apply to any of the following:

49.471(9)(a)2.a. a. A pregnant woman.

49.471(9)(a)2.b. b. A child described in sub. (4) (a) 2. or 2m.

49.471(9)(a)2.c. c. An individual described in sub. (4) (a) 5.

49.471(9)(b) (b) An employer that receives a request from the department for insurance coverage and access to coverage information shall supply the information requested by the department in the format specified by the department within 30 calendar days after receiving the request.

49.471(9)(c) (c)

49.471(9)(c)1.1. Subject to subds. 2. and 3., an employer that does not comply with the requirements under par. (b) shall be required to pay, within 45 days after the requested information was due, a penalty equal to the full per member per month cost of coverage under BadgerCare Plus for the individual about whom the information is requested, and for each of the individual's family members with coverage under BadgerCare Plus, for each month in which the individual and the individual's family members are covered before the employer provides the information.

49.471(9)(c)2. 2. An employer with fewer than 250 employees may not be required to pay more than $1,000 in penalties under this paragraph that are attributable to any 6-month period. An employer with 250 or more employees may not be required to pay more than $15,000 in penalties under this paragraph that are attributable to any 6-month period.

49.471(9)(c)3. 3. Notwithstanding subd. 1., an employer shall not be subject to any penalties if the employer, at least once per year, timely provides to the department, in the manner and format specified by the department, information from which the department may determine whether the employer provides its employees with access to health insurance coverage.

49.471(9)(c)4. 4. All penalty assessments collected under this paragraph shall be credited to the appropriation accounts under s. 20.435 (4) (jw) and (jz).

49.471(9)(d) (d) An employer may contest a penalty assessment under par. (c) by sending a written request for hearing to the division of hearings and appeals in the department of administration. Proceedings before the division are governed by ch. 227.

49.471(10) (10) Cost sharing.

49.471(10)(a)(a) Copayments. Except as provided in s. 49.45 (18) (am) 2. and (b) 2., all cost-sharing provisions under s. 49.45 (18) apply to a recipient with coverage of the benefits described in s. 49.46 (2) (a) and (b) to the same extent as they apply to a person eligible for medical assistance under s. 49.46, 49.468, or 49.47.

49.471(10)(b) (b) Premiums.

49.471(10)(b)1.1. Except as provided in subds. 1m. and 4., a recipient who is an adult, who is not a pregnant woman, and whose family income is greater than 150 percent but not greater than 200 percent of the poverty line shall pay a premium for coverage under BadgerCare Plus that does not exceed 5 percent of his or her family income.

Effective date text 1. Except as provided in subds. 1m. and 4., a recipient who is an adult, who is not a pregnant woman, and whose family income is greater than 150 percent but not greater than 200 percent of the poverty line shall pay a premium for coverage under BadgerCare Plus that does not exceed 5 percent of his or her family income. If the recipient has self-employment income and is eligible under sub. (4) (b) 4., the premium may not exceed 5 percent of family income calculated before depreciation was deducted.

49.471(10)(b)1m. 1m. Except as provided in subd. 4., a recipient who is an adult parent or adult caretaker relative; who is not disabled, pregnant, or American Indian; and whose family income exceeds 133 percent of the federal poverty line shall pay a premium for coverage under BadgerCare Plus in an amount determined by the department that is based on a formula in which costs decrease for those with lower family incomes and that is no less than 3 percent of family income but no greater than 9.5 percent of family income. If the recipient has self-employment income and is eligible under sub. (4) (b) 4., the premium may not exceed 5 percent of family income calculated before depreciation was deducted. If the department intends to impose a premium under this subdivision after December 31, 2013, the department shall request from the federal department of health and human services any necessary approval to continue imposing premiums under this subdivision.

49.471(10)(b)2. 2. Except as provided in subds. 3m. and 4., a recipient who is a child whose family income is greater than 200 percent of the poverty line shall pay a premium for coverage of the benefits described in sub. (11) that does not exceed the full per member per month cost of coverage for a child with a family income of 300 percent of the poverty line.

49.471(10)(b)3m. 3m. A recipient who is a child, who is not disabled, and whose family income is at a level determined by the department that is at least 150 percent of the poverty line shall pay a premium in an amount determined by the department. The department may apply this subdivision only to the extent the federal department of health and human services approves applying a premium to those individuals, if approval is required.

49.471(10)(b)4. 4. None of the following shall pay a premium, except as provided in subd. 3m.:

49.471(10)(b)4.a. a. A child who is a Native American or an Alaskan Native with a family income that does not exceed 300 percent of the poverty line.

49.471(10)(b)4.b. b. A child who is eligible under sub. (4) (a) 2. or 2m.

49.471(10)(b)4.c. c. A child whose family income does not exceed 200 percent of the poverty line.

49.471(10)(b)4.d. d. A pregnant woman whose family income does not exceed 200 percent of the poverty line.

49.471(10)(b)4.e. e. A child who obtains eligibility under sub. (7) (b) 2.

49.471(10)(b)4.f. f. An individual who is eligible under sub. (4) (a) 5.

49.471(10)(b)4.g. g. An individual described in sub. (4) (a) 7.

49.471(10)(b)5. 5. If a recipient who is required to pay a premium under this paragraph or under sub. (2m) either does not pay a premium when due or requests that his or her coverage under this section be terminated, the recipient's coverage terminates. If the recipient is an adult, the recipient is not eligible for BadgerCare Plus for 12 consecutive calendar months following the date on which the recipient's coverage terminated, except for any month during that 12-month period when the recipient's family income does not exceed 133 percent of the poverty line. If the recipient is a child, the recipient is not eligible for BadgerCare Plus for 3 consecutive calendar months, or up to 12 consecutive calendar months if the federal department of health and human services approves, following the date on which the recipient's coverage terminated, except for any month during that period when the recipient's family income does not exceed 150 percent of the poverty line. This period of ineligibility for a child does not apply to any child who has paid the outstanding premiums.

Effective date text 5. If a recipient who is required to pay a premium under this paragraph or under sub. (2m) or (4) (c) either does not pay a premium when due or requests that his or her coverage under this section be terminated, the recipient's coverage terminates. If the recipient is an adult, the recipient is not eligible for BadgerCare Plus for 12 consecutive calendar months following the date on which the recipient's coverage terminated, except for any month during that 12-month period when the recipient's family income does not exceed 133 percent of the poverty line. If the recipient is a child, the recipient is not eligible for BadgerCare Plus for 3 consecutive calendar months, or up to 12 consecutive calendar months if the federal department of health and human services approves, following the date on which the recipient's coverage terminated, except for any month during that period when the recipient's family income does not exceed 150 percent of the poverty line. This period of ineligibility for a child does not apply to any child who has paid the outstanding premiums.

49.471(11) (11) Benchmark plan benefits and copayments. Except as provided in sub. (11r) and s. 49.45 (24j), recipients who are not eligible for the benefits described in s. 49.46 (2) (a) and (b) shall have coverage of the following benefits and pay the following copayments:

49.471(11)(a) (a) Subject to sub. (6) (k), prescription drugs bearing only a generic name, as defined in s. 450.12 (1) (b), with a copayment of no more than $5 per prescription.

Effective date text (a) Subject to sub. (6) (k), prescription drugs bearing only a generic name, as defined in s. 450.12 (1) (b), with a copayment of no more than $5 per prescription, and subject to the Badger Rx Gold program discounts.

49.471(11)(b) (b) Physicians' services, including one annual routine physical examination, with a copayment of no more than $15 per visit.

49.471(11)(c) (c) Inpatient hospital services as medically necessary, subject to coinsurance payment per inpatient stay of no more than 10 percent of the allowable payment rates under s. 49.46 (2) for the services provided and a copayment of no more than $50 per admission for psychiatric services.

49.471(11)(d) (d) Outpatient hospital services, subject to coinsurance payment of no more than 10 percent of the allowable payment rates under s. 49.46 (2) for the services provided, except that use of emergency room services for treatment of a condition that is not an emergency medical condition, as defined in s. 632.85 (1) (a), shall require a copayment of no more than $75.

49.471(11)(e) (e) Laboratory and X-ray services, including mammography.

49.471(11)(f) (f) Home health services, limited to 60 visits per year.

49.471(11)(g) (g) Skilled nursing home services, limited to 30 days per year, and subject to coinsurance payment of no more than 10 percent of the allowable payment rates under s. 49.46 (2) for the services provided.

49.471(11)(h) (h) Inpatient rehabilitation services, limited to 60 days per year, and subject to coinsurance payment of no more than 10 percent of the allowable payment rates under s. 49.46 (2) for the services provided.

49.471(11)(i) (i) Physical, occupational, speech, and pulmonary therapy, limited to 20 visits per year for each type of therapy, and subject to coinsurance payment of no more than 10 percent of the allowable payment rates under s. 49.46 (2) for the services provided.

49.471(11)(j) (j) Cardiac rehabilitation, limited to 36 visits per year and subject to coinsurance payment of no more than 10 percent of the allowable payment rates under s. 49.46 (2) for the services provided.

49.471(11)(k) (k) Inpatient, outpatient, and transitional treatment for nervous or mental disorders and alcoholism and other drug abuse problems, with a copayment of no more than $15 per visit and coverage limits that are the same as those under the state employee health plan under s. 40.51 (6).

49.471(11)(L) (L) Durable medical equipment, limited to $2,500 per year, and subject to coinsurance payment of no more than 10 percent of the allowable payment rates under s. 49.46 (2) for the articles provided.

49.471(11)(m) (m) Transportation to obtain medical care, as medically necessary, and, to the extent permitted under federal law, subject to coinsurance payment of no more than 10 percent of the allowable payment rates under s. 49.46 (2) for the services provided.

49.471(11)(n) (n) One refractive eye examination every 2 years, with a copayment of no more than $15 per visit.

49.471(11)(o) (o) Fifty percent of allowable charges for preventive and basic dental services, including services for accidental injury and for the diagnosis and treatment of temporomandibular disorders. The coverage under this paragraph is limited to $750 per year, applies only to pregnant women and children under 19 years of age, and requires an annual deductible of $200 and a copayment of no more than $15 per visit.

49.471(11)(p) (p) Early childhood developmental services, for children under 6 years of age.

49.471(11)(q) (q) Smoking cessation treatment, for pregnant women only.

49.471(11)(r) (r) Prenatal care coordination, for pregnant women at high risk only.

49.471(11)(s) (s) Early and periodic screening and diagnosis, and all services included in the definition of "medical assistance" under 42 USC 1396d (a) that are found necessary by this screening and diagnosis, for recipients under 21 years of age.

49.471(11m) (11m) Provider payments and requirements. The provider of a service or equipment under sub. (11) shall collect the specified or allowable copayment or coinsurance, unless the provider determines that the cost of collecting the copayment or coinsurance exceeds the amount to be collected. The department shall reduce payments for services or equipment under sub. (11) by the amount of the specified or allowable copayment or coinsurance. A provider may deny care or services or equipment under sub. (11) if the recipient does not pay the specified or allowable copayment or coinsurance. If a provider provides care or services or equipment under sub. (11) to a recipient who is unable to share costs as specified in sub. (11), the recipient is not relieved of liability for those costs.

49.471(11r) (11r) Alternate Benchmark plan benefits and copayments.

49.471(11r)(a)(a) If the department chooses to provide the alternate benchmark plan under this subsection, the department shall provide to the recipients described under sub. (4) (e) coverage for benefits similar to those in a commercial, major medical insurance policy.

49.471(11r)(b) (b) The department may charge copayments to recipients receiving coverage under the alternate benchmark plan under this subsection that are higher than copayments charged to recipients receiving coverage under the standard plan under s. 49.46 (2). The department may not charge to a recipient of coverage under the alternate benchmark plan under this subsection whose family income is at or below 150 percent of the poverty line a copayment that exceeds 5 percent of the individual's family income for all members of the family.

49.471(11r)(c) (c)

49.471(11r)(c)1.1. The department may only provide coverage under the alternate benchmark plan under this subsection to the extent the alternate benchmark plan is approved by the federal department of health and human services.

49.471(11r)(c)2. 2. If the department is providing coverage under the alternate benchmark plan under this subsection the department may discontinue coverage under the benchmark plan under sub. (11) for those individuals eligible for the alternate benchmark plan under this subsection.

49.471(11r)(c)3. 3. The department may provide services to individuals enrolled in the alternate benchmark plan under this subsection through a medical home initiative similar to an initiative described under s. 49.45 (24j).

49.471(12) (12) Rules; notice of effective date.

49.471(12)(a)(a)

49.471(12)(a)1.1. The department may promulgate any rules necessary for and consistent with its administrative responsibilities under this section, including additional eligibility criteria.

49.471(12)(a)2. 2. The department may promulgate emergency rules under s. 227.24 for the administration of this section for the period before the effective date of any permanent rules promulgated under subd. 1., but not to exceed the period authorized under s. 227.24 (1) (c) and (2). Notwithstanding s. 227.24 (1) (a), (2) (b), and (3), the department is not required to provide evidence that promulgating a rule under this subdivision as an emergency rule is necessary for the preservation of the public peace, health, safety, or welfare and is not required to provide a finding of emergency for a rule promulgated under this subdivision.

49.471(12)(b) (b) If the amendments to the state plan submitted under sub. (2) are approved and a waiver that is substantially consistent with the provisions of this section is granted and in effect, the department shall publish a notice in the Wisconsin Administrative Register that states the date on which BadgerCare Plus is implemented.

49.471(13) (13) Applicability. If the department creates a policy under s. 49.45 (2m) (c), subs. (4), (5), (6), (7), (8), (10), and (11) do not apply to the extent that those subsections conflict with the policy.

49.471 History History: 2007 a. 20; 2009 a. 28, 180, 219; 2011 a. 10, 32; 2013 a. 20; 2013 a. 116 ss. 4, 5, 29 to 31, 33; 2013 a. 117 ss. 2 to 5.



49.472 Medical assistance purchase plan.

49.472  Medical assistance purchase plan.

49.472(1) (1)  Definitions. In this section:

49.472(1)(a) (a) "Earned income" has the meaning given in 42 USC 1382a (a) (1).

49.472(1)(am) (am) "Family" means an individual, the individual's spouse and any dependent child, as defined in s. 49.141 (1) (c), of the individual.

49.472(1)(b) (b) "Health insurance" means surgical, medical, hospital, major medical or other health service coverage, including a self-insured health plan, but does not include hospital indemnity policies or ancillary coverages such as income continuation, loss of time or accident benefits.

49.472(1)(c) (c) "Independence account" means an account approved by the department that consists solely of savings, and dividends or other gains derived from those savings, from income earned from paid employment after the initial date on which an individual began receiving medical assistance under this section.

49.472(1)(d) (d) "Medical assistance purchase plan" means medical assistance, eligibility for which is determined under this section.

49.472(1)(e) (e) "Unearned income" has the meaning given in 42 USC 1382a (a) (2).

49.472(2) (2) Waivers and amendments. The department shall submit to the federal department of health and human services an amendment to the state medical assistance plan, and shall request any necessary waivers from the secretary of the federal department of health and human services, to permit the department to expand medical assistance eligibility as provided in this section. If the state plan amendment and all necessary waivers are approved and in effect, the department shall implement the medical assistance eligibility expansion under this section not later than January 1, 2000, or 3 months after full federal approval, whichever is later.

49.472(3) (3) Eligibility. Except as provided in sub. (6) (a) and unless otherwise provided by the department by a policy created under s. 49.45 (2m) (c), an individual is eligible for and shall receive medical assistance under this section if all of the following conditions are met:

49.472(3)(a) (a) The individual's family's net income is less than 250% of the poverty line for a family the size of the individual's family. In calculating the net income, the department shall apply all of the exclusions specified under 42 USC 1382a (b).

49.472(3)(b) (b) The individual's assets do not exceed $15,000. In determining assets, the department may not include assets that are excluded from the resource calculation under 42 USC 1382b (a) or assets accumulated in an independence account. The department may exclude, in whole or in part, the value of a vehicle used by the individual for transportation to paid employment.

49.472(3)(c) (c) The individual would be eligible for supplemental security income for purposes of receiving medical assistance but for evidence of work, attainment of the substantial gainful activity level, earned income and unearned income in excess of the limit established under 42 USC 1396d (q) (2) (B) and (D).

49.472(3)(e) (e) The individual is legally able to work in all employment settings without a permit under s. 103.70.

49.472(3)(f) (f) The individual maintains premium payments calculated by the department in accordance with sub. (4), unless the individual is exempted from premium payments under sub. (4) (b) or (5).

49.472(3)(g) (g) The individual is engaged in gainful employment or is participating in a program that is certified by the department to provide health and employment services that are aimed at helping the individual achieve employment goals.

49.472(3)(h) (h) The individual meets all other requirements established by the department by rule.

49.472(4) (4) Premiums.

49.472(4)(a)(a) Except as provided in par. (b) and sub. (5), an individual who is eligible for medical assistance under sub. (3) and receives medical assistance shall pay a monthly premium to the department. The department shall establish the monthly premiums by rule in accordance with the following guidelines:

49.472(4)(a)1. 1. The premium for any individual may not exceed the sum of the following:

49.472(4)(a)1.a. a. Three and one-half percent of the individual's earned income after the disregards specified in subd. 2m.

49.472(4)(a)1.b. b. One hundred percent of the individual's unearned income after the deductions specified in subd. 2.

49.472(4)(a)2. 2. In determining an individual's unearned income under subd. 1., the department shall disregard all of the following:

49.472(4)(a)2.a. a. A maintenance allowance established by the department by rule. The maintenance allowance may not be less than the sum of $20, the federal supplemental security income payment level determined under 42 USC 1382 (b) and the state supplemental payment determined under s. 49.77 (2m).

49.472(4)(a)2.b. b. Medical and remedial expenses and impairment-related work expenses.

49.472(4)(a)2m. 2m. If the disregards under subd. 2. exceed the unearned income against which they are applied, the department shall disregard the remainder in calculating the individual's earned income.

49.472(4)(a)3. 3. The department may reduce the premium by 25% for an individual who is covered by private health insurance.

49.472(4)(b) (b) The department may waive monthly premiums that are calculated to be below $10 per month. Unless otherwise provided by the department by a policy created under s. 49.45 (2m) (c), the department may not assess a monthly premium for any individual whose income level, after adding the individual's earned income and unearned income, is below 150% of the poverty line.

Effective date text (b) The department may waive monthly premiums that are calculated to be below $10 per month. The department may not assess a monthly premium for any individual whose income level, after adding the individual's earned income and unearned income, is below 150% of the poverty line.

49.472(5) (5) Community options participants. From the appropriation under s. 20.435 (7) (bd), the department may pay all or a portion of the monthly premium calculated under sub. (4) (a) for an individual who is a participant in the community options program under s. 46.27 (11).

49.472(6) (6) Insured persons.

49.472(6)(a)(a) Notwithstanding sub. (4) (a) 3., from the appropriation accounts under s. 20.435 (4) (b), (gm), or (w), the department shall, on the part of an individual who is eligible for medical assistance under sub. (3), pay premiums for or purchase individual coverage offered by the individual's employer if the department determines that paying the premiums for or purchasing the coverage will not be more costly than providing medical assistance.

49.472(6)(b) (b) If federal financial participation is available, from the appropriation accounts under s. 20.435 (4) (b), (gm), or (w), the department may pay medicare Part A and Part B premiums for individuals who are eligible for medicare and for medical assistance under sub. (3).

49.472(7) (7) Department duties. The department shall do all of the following:

49.472(7)(a) (a) Determine eligibility, or contract with a county department, as defined in 49.45 (6c) (a) 3., or with a tribal governing body to determine eligibility, of individuals for the medical assistance purchase plan in accordance with sub. (3).

49.472(7)(b) (b) Ensure, to the extent practicable, continuity of care for a medical assistance recipient under this section who is engaged in paid employment, or is enrolled in a home-based or community-based waiver program under section 1915 (c) of the Social Security Act, and who becomes ineligible for medical assistance.

49.472 History History: 1999 a. 9, 185; 2001 a. 16; 2003 a. 33; 2009 a. 2; 2011 a. 10, 32.



49.473 Medical assistance; women diagnosed with breast or cervical cancer or precancerous conditions.

49.473  Medical assistance; women diagnosed with breast or cervical cancer or precancerous conditions.

49.473(1)(1) In this section:

49.473(1)(a) (a) "County department" means a county department under s. 46.215, 46.22, or 46.23.

49.473(1)(b) (b) "Qualified entity" has the meaning given in 42 USC 1396r-1b (b) (2).

49.473(2) (2) Unless otherwise provided by the department by a policy created under s. 49.45 (2m) (c), a woman is eligible for medical assistance as provided under sub. (5) if, after applying to the department or a county department, the department or a county department determines that she meets all of the following requirements:

49.473(2)(a) (a) The woman is not eligible for medical assistance under ss. 49.46 (1) and (1m), 49.465, 49.468, 49.47, 49.471, and 49.472, and is not eligible for health care coverage under s. 49.665.

49.473(2)(b) (b) The woman is under 65 years of age.

49.473(2)(c) (c) The woman is not eligible for health care coverage that qualifies as creditable coverage in 42 USC 300gg (c), excluding the coverage specified in 42 USC 300gg (c) (1) (F).

49.473(2)(d) (d) The woman has been screened for breast or cervical cancer under a breast and cervical cancer early detection program that is authorized under a grant received under 42 USC 300k.

49.473(2)(e) (e) The woman requires treatment for breast or cervical cancer or for a precancerous condition of the breast or cervix.

49.473(3) (3) Prior to applying to the department or a county department for medical assistance, a woman is eligible for medical assistance as provided under sub. (5) beginning on the date on which a qualified entity determines, on the basis of preliminary information, that the woman meets the requirements specified in sub. (2) and ending on one of the following dates:

49.473(3)(a) (a) If the woman applies to the department or a county department for medical assistance within the time limit required under sub. (4), the day on which the department or county department determines whether the woman meets the requirements under sub. (2).

49.473(3)(b) (b) If the woman does not apply to the department or county department for medical assistance within the time limit required under sub. (4), the last day of the month following the month in which the qualified entity determines that the woman is eligible for medical assistance.

49.473(4) (4) A woman who a qualified entity determines under sub. (3) is eligible for medical assistance shall apply to the department or county department no later than the last day of the month following the month in which the qualified entity determines that the woman is eligible for medical assistance.

49.473(5) (5) The department shall audit and pay, from the appropriation accounts under s. 20.435 (4) (b), (gm), and (o), allowable charges to a provider who is certified under s. 49.45 (2) (a) 11. for medical assistance on behalf of a woman who meets the requirements under sub. (2) for all benefits and services specified under s. 49.46 (2), unless otherwise provided by the department by a policy created under s. 49.45 (2m) (c).

49.473(6) (6) A qualified entity that determines under sub. (3) that a woman is eligible for medical assistance as provided under sub. (5) shall do all of the following:

49.473(6)(a) (a) Notify the department of the determination no later than 5 days after the date on which the determination is made.

49.473(6)(b) (b) Inform the woman at the time of the determination that she is required to apply to the department or a county department for medical assistance no later than the last day of the month following the month in which the qualified entity determines that the woman is eligible for medical assistance.

49.473(7) (7) The department shall provide qualified entities with application forms for medical assistance and information on how to assist women in completing the form.

49.473 History History: 2001 a. 16, 104; 2003 a. 33; 2007 a. 20; 2009 a. 2; 2011 a. 10, 32.



49.475 Information about assistance program beneficiaries; electronic submission of claims.

49.475  Information about assistance program beneficiaries; electronic submission of claims.

49.475(1) (1)  Definitions. In this section:

49.475(1)(ar) (ar) "Disability insurance policy" has the meaning given in s. 632.895 (1) (a).

49.475(1)(b) (b) "Insurer" has the meaning given in s. 600.03 (27).

49.475(1)(c) (c) "Pharmacy benefits management" means the administration or management of prescription drug benefits provided by an insurer or other 3rd party, including the performance of any of the following services:

49.475(1)(c)1. 1. Dispensation of prescription drugs by mail.

49.475(1)(c)2. 2. Claims processing, retail network management, or payment of claims to pharmacies for prescription drugs dispensed to individuals.

49.475(1)(c)3. 3. Clinical formulary development and management services.

49.475(1)(c)4. 4. Rebate contracting and administration.

49.475(1)(c)5. 5. Conduct of patient compliance, therapeutic intervention, generic substitution, and disease management programs.

49.475(1)(d) (d) "Pharmacy benefits manager" means an entity that performs pharmacy benefits management.

49.475(1)(e) (e) "Recipient" means an individual or his or her spouse or dependent who has been or is one of the following:

49.475(1)(e)1. 1. A recipient of medical assistance or of a program administered under medical assistance under a waiver of federal Medicaid laws.

49.475(1)(e)2. 2. An enrollee of family care.

49.475(1)(e)3. 3. A recipient of the Badger Care health care program.

49.475(1)(e)4. 4. An individual who receives benefits under s. 49.68, 49.683, or 49.685.

49.475(1)(e)5. 5. A participant in the program of prescription drug assistance for elderly persons under s. 49.688.

49.475(1)(e)6. 6. A woman who receives services that are reimbursed under s. 255.06.

49.475(1)(f) (f) "Third party" means an entity that by statute, rule, contract, or agreement is responsible for payment of a claim for a health care item or service, including any of the following:

49.475(1)(f)1. 1. An insurer.

49.475(1)(f)2. 2. An employee benefit plan, as defined in 29 USC 1002 (3).

49.475(1)(f)3. 3. A service benefit plan, as defined in 5 USC 8903 (1).

49.475(1)(f)4. 4. A pharmacy benefits manager.

49.475(1)(f)5. 5. A group health plan, as defined in 29 USC 1191b (a) (1), including a self-insured plan.

49.475(1)(f)6. 6. The issuer of a disability insurance policy.

49.475(1)(f)7. 7. An entity that administers benefits on behalf of another risk-bearing 3rd party, including a 3rd-party administrator, a fiscal intermediary, or a managed care contractor.

49.475(2) (2) Requirements of 3rd parties.

49.475(2)(ac)(ac) As a condition of doing business in this state, a 3rd party shall do all of the following:

49.475(2)(ac)1. 1. Upon the department's request and in the manner prescribed by the department, provide information to the department necessary for the department to ascertain all of the following with respect to a recipient:

49.475(2)(ac)1.a. a. Whether the recipient is being or has been provided coverage or a benefit or service by a 3rd party.

49.475(2)(ac)1.b. b. If subd. 1. a. applies, the nature and period of time of any coverage, benefit, or service provided, including the name, address, and identifying number of any applicable coverage plan.

49.475(2)(ac)2. 2. Accept assignment to the department of a right of a recipient to receive 3rd-party payment for an item or service for which payment under medical assistance has been made and accept the department's right to recover any 3rd-party payment made for which assignment has not been accepted.

49.475(2)(ac)3. 3. Respond to an inquiry by the department concerning a claim for payment of a health care item or service if the department submits the inquiry less than 36 months after the date on which the health care item or service was provided.

49.475(2)(ac)4. 4. If all of the following apply, agree not to deny a claim submitted by the department under subd. 2. solely because of the claim's submission date, the type or format of the claim form, or failure by a recipient to present proper documentation at the time of delivery of the service, benefit, or item that is the basis of the claim:

49.475(2)(ac)4.a. a. The department submits the claim less than 36 months after the date on which the health care item or service was provided.

49.475(2)(ac)4.b. b. Action by the department to enforce the department's rights under this section with respect to the claim is commenced less than 72 months after the department submits the claim.

49.475(2)(bc) (bc) A 3rd party shall accept the submission of claims from the department under par. (ac) 2. in electronic form and shall timely pay the claims in the manner provided in s. 628.46 (1) and (2). For purposes of timely payment of claims under this paragraph, "written notice" under s. 628.46 (1) includes receipt of a claim in electronic form.

49.475(2m) (2m) Limits on information to be provided.

49.475(2m)(a)(a) The information that the department may request under this section is limited to the information specified in sub. (2) (ac) 1. and does not include an employer's name unless that information is necessary for the department or a provider to obtain 3rd-party payment for an item or service.

49.475(2m)(b) (b) If information under sub. (2) (ac) 1. may be available from more than one source that includes an employer operating a self-insured plan, the department shall seek the information first from a 3rd-party administrator or other entity identified in sub. (1) (f) 7. or pharmacy benefits manager before seeking the information from the employer.

49.475(2m)(c) (c) Information obtained under this section may be used only for the purposes specified in this section and in federal law on 3rd-party liability in Medical Assistance programs.

49.475(3) (3) Written agreement. Upon requesting a 3rd party to provide the information under sub. (2) (ac) 1., the department and the 3rd party shall enter into a written agreement that satisfies all of the following:

49.475(3)(a) (a) Identifies the detailed format of the information to be provided to the department.

49.475(3)(b) (b) Includes provisions that adequately safeguard the confidentiality of the information to be disclosed.

49.475(3)(c) (c) Specifies how the 3rd party's reimbursable costs under sub. (5) will be determined and specifies the manner of payment.

49.475(4) (4) Deadline for response; enforcement.

49.475(4)(a)(a) A 3rd party shall provide the information requested under sub. (2) (ac) 1. within 180 days after receiving the department's request if it is the first time that the department has requested the 3rd party to disclose information under this section.

49.475(4)(b) (b) A 3rd party shall provide the information requested under sub. (2) (ac) 1. within 30 days after receiving the department's request if the department has previously requested the 3rd party to disclose information under this section.

49.475(4)(c) (c) If an insurer fails to comply with par. (a) or (b), the department may notify the commissioner of insurance, and the commissioner of insurance may initiate enforcement proceedings against the insurer under s. 601.41 (4) (a).

49.475(4)(d) (d) If a 3rd party other than an insurer fails to comply with par. (a) or (b), the department may so notify the attorney general.

49.475(5) (5) Reimbursement of costs. From the appropriations under s. 20.435 (4) (bm) and (pa), the department shall reimburse a 3rd party that provides information under sub. (2) (ac) 1. for the 3rd party's reasonable costs incurred in providing the requested information, including its reasonable costs, if any, to develop and operate automated systems specifically for the disclosure of the information.

49.475(6) (6) Sharing information. The department of health services shall provide to the department of children and families, for purposes of the medical support liability program under s. 49.22, any information that the department of health services receives under this section. The department of children and families may allow a county child support agency under s. 59.53 (5) or a tribal child support agency access to the information, subject to the use and disclosure restrictions under s. 49.83, and shall consult with the department of health services regarding procedures and methods to adequately safeguard the confidentiality of the information provided under this subsection.

49.475 History History: 1991 a. 39; 1999 a. 9; 2007 a. 20 ss. 1610 to 1626, 9121 (6) (a); 2011 a. 189; 2013 a. 20.



49.48 Denial, nonrenewal and suspension of certification of service providers based on certain delinquency in payment.

49.48  Denial, nonrenewal and suspension of certification of service providers based on certain delinquency in payment.

49.48(1)(1) Except as provided in sub. (1m), the department shall require each applicant to provide the department with the applicant's social security number, if the applicant is an individual, as a condition of issuing or renewing a certification under s. 49.45 (2) (a) 11. as an eligible provider of services.

49.48(1m) (1m) If an individual who applies for or to renew a certification under sub. (1) does not have a social security number, the individual, as a condition of obtaining the certification, shall submit a statement made or subscribed under oath or affirmation to the department that the applicant does not have a social security number. The form of the statement shall be prescribed by the department of children and families. A certification issued or renewed in reliance upon a false statement submitted under this subsection is invalid.

49.48(2) (2) The department may not disclose any information received under sub. (1) to any person except to the department of children and families for the purpose of making certifications required under s. 49.857.

49.48(3) (3) The department shall deny an application for the issuance or renewal of a certification specified in sub. (1), shall suspend a certification specified in sub. (1) or may, under a memorandum of understanding under s. 49.857 (2), restrict a certification specified in sub. (1) if the department of children and families certifies under s. 49.857 that the applicant for or holder of the certificate is delinquent in the payment of court-ordered payments of child or family support, maintenance, birth expenses, medical expenses or other expenses related to the support of a child or former spouse or fails to comply, after appropriate notice, with a subpoena or warrant issued by the department of children and families or a county child support agency under s. 59.53 (5) and related to paternity or child support proceedings.

49.48 History History: 1997 a. 191; 1999 a. 9; 2007 a. 20.



49.485 False claims.

49.485  False claims. Whoever knowingly presents or causes to be presented to any officer, employee, or agent of this state a false claim for medical assistance shall forfeit not less than $5,000 nor more than $10,000, plus 3 times the amount of the damages that were sustained by the state or would have been sustained by the state, whichever is greater, as a result of the false claim. The attorney general may bring an action on behalf of the state to recover any forfeiture incurred under this section.

49.485 History History: 2007 a. 20.



49.49 Medical assistance offenses.

49.49  Medical assistance offenses.

49.49(1) (1)  Fraud.

49.49(1)(a)(a) Prohibited conduct. No person, in connection with a medical assistance program, may:

49.49(1)(a)1. 1. Knowingly and willfully make or cause to be made any false statement or representation of a material fact in any application for any benefit or payment.

49.49(1)(a)2. 2. Knowingly and willfully make or cause to be made any false statement or representation of a material fact for use in determining rights to such benefit or payment.

49.49(1)(a)3. 3. Having knowledge of the occurrence of any event affecting the initial or continued right to any such benefit or payment or the initial or continued right to any such benefit or payment of any other individual in whose behalf he or she has applied for or is receiving such benefit or payment, conceal or fail to disclose such event with an intent fraudulently to secure such benefit or payment either in a greater amount or quantity than is due or when no such benefit or payment is authorized.

49.49(1)(a)4. 4. Having made application to receive any such benefit or payment for the use and benefit of another and having received it, knowingly and willfully convert such benefit or payment or any part thereof to a use other than for the use and benefit of such other person.

49.49(1)(b) (b) Penalties. Violators of this subsection may be punished as follows:

49.49(1)(b)1. 1. In the case of such a statement, representation, concealment, failure, or conversion by any person in connection with the furnishing by that person of items or services for which medical assistance is or may be made, a person violating this subsection is guilty of a Class H felony, except that, notwithstanding the maximum fine specified in s. 939.50 (3) (h), the person may be fined not more than $25,000.

49.49(1)(b)2. 2. In the case of such a statement, representation, concealment, failure, or conversion by any other person, a person convicted of violating this subsection may be fined not more than $10,000 or imprisoned for not more than one year in the county jail or both.

49.49(1)(c) (c) Damages. If any person is convicted under this subsection, the state shall have a cause of action for relief against such person in an amount 3 times the amount of actual damages sustained as a result of any excess payments made in connection with the offense for which the conviction was obtained. Proof by the state of a conviction under this section in a civil action shall be conclusive regarding the state's right to damages and the only issue in controversy shall be the amount, if any, of the actual damages sustained. Actual damages shall consist of the total amount of excess payments, any part of which is paid by state funds. In any such civil action the state may elect to file a motion in expedition of the action. Upon receipt of the motion, the presiding judge shall expedite the action.

49.49(2) (2) Kickbacks, bribes and rebates.

49.49(2)(a)(a) Solicitation or receipt of remuneration. Any person who solicits or receives any remuneration, including any kickback, bribe, or rebate, directly or indirectly, overtly or covertly, in cash or in kind, in return for referring an individual to a person for the furnishing or arranging for the furnishing of any item or service for which payment may be made in whole or in part under a medical assistance program, or in return for purchasing, leasing, ordering, or arranging for or recommending purchasing, leasing, or ordering any good, facility, service, or item for which payment may be made in whole or in part under a medical assistance program, is guilty of a Class H felony, except that, notwithstanding the maximum fine specified in s. 939.50 (3) (h), the person may be fined not more than $25,000.

49.49(2)(b) (b) Offer or payment of remuneration. Whoever offers or pays any remuneration including any kickback, bribe, or rebate directly or indirectly, overtly or covertly, in cash or in kind to any person to induce such person to refer an individual to a person for the furnishing or arranging for the furnishing of any item or service for which payment may be made in whole or in part under a medical assistance program, or to purchase, lease, order, or arrange for or recommend purchasing, leasing, or ordering any good, facility, service or item for which payment may be made in whole or in part under a medical assistance program, is guilty of a Class H felony, except that, notwithstanding the maximum fine specified in s. 939.50 (3) (h), the person may be fined not more than $25,000.

49.49(2)(c) (c) Exceptions. This subsection shall not apply to:

49.49(2)(c)1. 1. A discount or other reduction in price obtained by a provider of services or other entity under chs. 46 to 51 and 58 if the reduction in price is properly disclosed and appropriately reflected in the costs claimed or charges made by the provider or entity under a medical assistance program.

49.49(2)(c)2. 2. Any amount paid by an employer to an employee who has a bona fide employment relationship with such employer for employment in the provision of covered items or services.

49.49(3) (3) Fraudulent certification of facilities. No person may knowingly and willfully make or cause to be made, or induce or seek to induce the making of, any false statement or representation of a material fact with respect to the conditions or operation of any institution or facility in order that such institution or facility may qualify either upon initial certification or upon recertification as a hospital, skilled nursing facility, intermediate care facility, or home health agency. A person who violates this subsection is guilty of a Class H felony, except that, notwithstanding the maximum fine specified in s. 939.50 (3) (h), the person may be fined not more than $25,000.

49.49(3m) (3m) Prohibited provider charges.

49.49(3m)(a)(a) No provider may knowingly impose upon a recipient charges in addition to payments received for services under ss. 49.45 to 49.471 or knowingly impose direct charges upon a recipient in lieu of obtaining payment under ss. 49.45 to 49.471 except under the following conditions:

49.49(3m)(a)1. 1. Benefits or services are not provided under s. 49.46 (2) or 49.471 (11) and the recipient is advised of this fact prior to receiving the service.

49.49(3m)(a)2. 2. If an applicant is determined to be eligible retroactively under s. 49.46 (1) (b), 49.47 (4) (d), or 49.471 and a provider bills the applicant directly for services and benefits rendered during the retroactive period, the provider shall, upon notification of the applicant's retroactive eligibility, submit claims for payment under s. 49.45 for covered services or benefits rendered to the recipient during the retroactive period. Upon receipt of payment under s. 49.45, the provider shall reimburse the recipient or other person who has made prior payment to the provider for services provided to the recipient during the retroactive eligibility period, by the amount of the prior payment made.

49.49(3m)(a)3. 3. Benefits or services for which recipient copayment, coinsurance, or deductible is required under s. 49.45 (18), not to exceed maximum amounts allowable under 42 CFR 447.53 to 447.58, or for which recipient copayment or coinsurance is required under s. 49.471 (11).

49.49(3m)(b) (b) A person who violates this subsection is guilty of a Class H felony, except that, notwithstanding the maximum fine specified in s. 939.50 (3) (h), the person may be fined not more than $25,000.

49.49(3p) (3p) Other prohibited provider charges. No provider may knowingly violate s. 609.91 (2).

49.49(4) (4) Prohibited facility charges.

49.49(4)(a)(a) No person, in connection with the medical assistance program when the cost of the services provided to the patient is paid for in whole or in part by the state, may knowingly and willfully charge, solicit, accept or receive, in addition to any amount otherwise required to be paid under a medical assistance program, any gift, money, donation or other consideration, other than a charitable, religious or philanthropic contribution from an organization or from a person unrelated to the patient, as a precondition of admitting a patient to a hospital, skilled nursing facility or intermediate care facility, or as a requirement for the patient's continued stay in such a facility.

49.49(4)(b) (b) A person who violates this subsection is guilty of a Class H felony, except that, notwithstanding the maximum fine specified in s. 939.50 (3) (h), the person may be fined not more than $25,000.

49.49(4m) (4m) Prohibited conduct; forfeitures.

49.49(4m)(a)(a) No person, in connection with medical assistance, may:

49.49(4m)(a)1. 1. Knowingly make or cause to be made any false statement or representation of a material fact in any application for a benefit or payment.

49.49(4m)(a)2. 2. Knowingly make or cause to be made any false statement or representation of a material fact for use in determining rights to a benefit or payment.

49.49(4m)(a)3. 3. Knowingly conceal or fail to disclose any event of which the person has knowledge that affects his or her initial or continued right to a benefit or payment or affects the initial or continued right to a benefit or payment of any other person in whose behalf he or she has applied for or is receiving a benefit or payment.

49.49(4m)(b) (b) A person who violates this subsection may be required to forfeit not less than $100 nor more than $15,000 for each statement, representation, concealment or failure.

49.49(5) (5) County collection. Any county may retain 15% of state medical assistance funds that are recovered due to the efforts of a county employee or officer or, if the county initiates action by the department of justice, due to the efforts of the department of justice under s. 49.495. This subsection applies only to recovery of medical assistance that was provided as a result of fraudulent activity by a recipient or by a provider.

49.49(6) (6) Recovery. In addition to other remedies available under this section, the court may award the department of justice the reasonable and necessary costs of investigation, an amount reasonably necessary to remedy the harmful effects of the violation and the reasonable and necessary expenses of prosecution, including attorney fees, from any person who violates this section. The department of justice shall deposit in the state treasury for deposit in the general fund all moneys that the court awards to the department or the state under this subsection. The costs of investigation and the expenses of prosecution, including attorney fees, shall be credited to the appropriation account under s. 20.455 (1) (gh).

49.49(7) (7) Operation of nursing home or intermediate care facility by commission not prohibited.

49.49(7)(a)(a) In this subsection:

49.49(7)(a)1. 1. "Commission" means an entity that is created by contract between 2 or more political subdivisions under s. 66.0301 to operate a nursing home or intermediate care facility and to which all of the following apply:

49.49(7)(a)1.a. a. The entity is the named licensee for the nursing home or intermediate care facility.

49.49(7)(a)1.b. b. The entity is the certified provider under s. 49.45 (2) (a) 11. for the nursing home or intermediate care facility and is the recipient of medical assistance reimbursement for services provided by the nursing home or intermediate care facility.

49.49(7)(a)1.c. c. The entity owns or leases the building in which the nursing home or intermediate care facility is located.

49.49(7)(a)1.d. d. The entity provides or contracts for provision of nursing home or intermediate care facility services.

49.49(7)(a)1.e. e. The entity controls admissions and discharges from the nursing home or intermediate care facility.

49.49(7)(a)1.f. f. The entity allocates the costs of operating the nursing home or intermediate care facility, and of providing services to residents of the nursing home or intermediate care facility, among the political subdivisions that are parties to the contract and assesses each political subdivision that is a party to the contract the portion of the costs allocated to that political subdivision.

49.49(7)(a)2. 2. "Member" means a political subdivision that is a party to a contract to create a commission.

49.49(7)(a)3. 3. "Political subdivision" means a county, city, village, or town.

49.49(7)(b) (b) A commission's imposition of an assessment on a member for the costs incurred by the commission to operate the nursing home or intermediate care facility and to provide services to residents of the nursing home or intermediate care facility is a charge internal to the commission and does not constitute billing a 3rd party for services provided on behalf of an individual.

49.49(7)(c) (c) A member's payment of an assessment described under par. (b) is a transfer of funds internal to the commission and does not constitute a purchase of services on behalf of an individual, regardless of whether the payment is made from the member's general fund, made pursuant to a purchase of services agreement between a member's human services department or other department and the commission, or by a combination of these payment methods.

49.49(7)(d) (d) A commission's imposition of an assessment described under par. (b), a member's payment of the assessment as described under par. (c), and acceptance of the payment by the commission do not constitute conduct prohibited under sub. (4) or prohibited under s. DHS 106.04 (3), Wis. Adm. Code, in effect on May 26, 2010. It is the intent of the legislature to create a mechanism whereby 2 or more political subdivisions may share in the operation, use, and funding of a nursing home or intermediate care facility without violating 42 USC 1320a-7b (d) or 42 USC 1396a (a) (25) (C).

49.49 History History: 1977 c. 418; 1979 c. 89; 1981 c. 317; 1985 a. 29 s. 3202 (23); 1985 a. 269; 1989 a. 23, 31; 1995 a. 27; 1997 a. 283; 2001 a. 109; 2003 a. 309; 2007 a. 20; 2009 a. 283.

49.49 Annotation The only state of mind requirement for a violation of sub. (1) (a) 1. is the intentional making or causing the making of a false statement that appears in an application; that anyone actually received a medical assistance benefit need not be proved. State v. Williams, 179 Wis. 2d 80, 505 N.W.2d 468 (Ct. App. 1993).

49.49 Annotation Sub. (3m) and related rules require medical assistance providers to refund only the amount paid by the medical assistance program on behalf of retroactively eligible persons. A private pay patient subsequently found retroactively eligible does not have a federally protected right to reimbursement from a medical assistance provider for the amount originally paid by the patient in excess of the medical assistance reimbursement. Keup v. DHFS, 2004 WI 16, 269 Wis. 2d 59, 675 N.W.2d 755, 02-0456.

49.49 Annotation The State had a constitutional right to a jury trial on its claim under sub. (4m). State v. Abbott Laboratories, 2012 WI 62, 341 Wis. 2d 510, 816 N.W.2d 145, 10-0232.

49.49 Annotation Nursing home guarantor agreements may violate sub. (4) after a resident becomes certified Medicaid eligible. 76 Atty. Gen. 295.

49.49 Annotation When the defendant hospital did not send bills directly to Medical Assistance patients, but rather filed liens against the patients' potential settlements with a tortfeasor's insurer, the liens did not constitute "direct charges upon" the patients and were therefore permissible under the plain language of the second prohibition in sub. (3m) (a). Gister v. American Family Mutual Ins. Co. 2012 WI 86, 342 Wis. 2d 496, 818 N.W.2d 880, 09-2795.

49.49 Annotation Sub. (6) permits recovery of attorney fees for private counsel hired by the state. State v. Abbott Laboratories, 2013 WI App 31, 346 Wis. 2d 565, 829 N.W.2d 753, 10-0232.

49.49 Annotation Sub. (4m) (a) 2. unambiguously applies to the amount of payment as well as the right to be paid. State v. Abbott Laboratories, 2013 WI App 31, 346 Wis. 2d 565, 829 N.W.2d 753, 10-0232.



49.493 Benefits under uninsured health plans.

49.493  Benefits under uninsured health plans.

49.493(1) (1) In this section:

49.493(1)(a) (a) "Department or contract provider" means the department, the county providing the medical benefits or assistance or a health maintenance organization that has contracted with the department to provide the medical benefits or assistance.

49.493(1)(b) (b) "Medical benefits or assistance" means medical benefits under s. 49.02 or 253.05 or medical assistance.

49.493(1)(c) (c) "Uninsured health plan" means a partially or wholly uninsured plan, including a plan that is subject to 29 USC 1001 to 1461, providing health care benefits.

49.493(2) (2) The providing of medical benefits or assistance constitutes an assignment to the department or contract provider, to the extent of the medical benefits or assistance provided, for benefits to which the recipient would be entitled under any uninsured health plan.

49.493(3) (3) An uninsured health plan may not do any of the following:

49.493(3)(a) (a) Exclude a person or a person's dependent from coverage under the uninsured health plan because the person or the dependent is eligible for medical assistance.

49.493(3)(b) (b) Terminate its coverage of a person or a person's dependent because the person or the dependent is eligible for medical assistance.

49.493(3)(c) (c) Provide different benefits of coverage to a person or the person's dependent because the person or the dependent is eligible for medical assistance than it provides to persons and their dependents who are not eligible for medical assistance.

49.493(3)(d) (d) Impose on the department or contract provider, as assignee of a person or a person's dependent who is covered under the uninsured health plan and who is eligible for medical benefits or assistance, requirements that are different from those imposed on any other agent or assignee of a person who is covered under the uninsured health plan.

49.493(4) (4) Benefits provided by an uninsured health plan shall be primary to medical benefits or assistance.

49.493 History History: 1991 a. 178, 214; 1993 a. 481; 1995 a. 27, 407; 1999 a. 32.



49.495 Jurisdiction of the department of justice.

49.495  Jurisdiction of the department of justice. The department of justice or the district attorney may institute, manage, control and direct, in the proper county, any prosecution for violation of criminal laws affecting the medical assistance program including but not limited to laws relating to medical assistance contained in this subchapter and laws affecting the health, safety and welfare of recipients of medical assistance. For this purpose the department of justice shall have and exercise all powers conferred upon district attorneys in such cases. The department of justice or district attorney shall notify the medical examining board or the interested affiliated credentialing board of any such prosecution of a person holding a license granted by the board or affiliated credentialing board.

49.495 History History: 1977 c. 418; 1985 a. 340; 1993 a. 107; 1995 a. 27.



49.496 Recovery of correct medical assistance payments.

49.496  Recovery of correct medical assistance payments.

49.496(1)(1)  Definitions. In this section:

49.496(1)(af) (af) "Decedent" means a deceased recipient or a deceased nonrecipient surviving spouse, whichever is applicable.

49.496(1)(ah) (ah) "Disabled" has the meaning given in s. 49.468 (1) (a) 1.

49.496(1)(b) (b) "Home" means property in which a person has an ownership interest consisting of the person's dwelling and the land used and operated in connection with the dwelling.

49.496(1)(bk) (bk) "Long-term care program" means any of the following:

49.496(1)(bk)1. 1. The family care program providing the benefit under s. 46.286.

49.496(1)(bk)2. 2. The self-directed services option that operates under a waiver from the secretary of the federal department of health and human services under 42 USC 1396n (c) in which an enrolled individual selects his or her own services and service providers.

49.496(1)(bk)3. 3. The family care partnership program that is an integrated health and long-term care program operated under an amendment to the state medical assistance plan under 42 USC 1396u-2 and a waiver under 42 USC 1396n (c).

49.496(1)(bk)4. 4. The program for all-inclusive care for the elderly under 42 USC 1396u-4.

49.496(1)(bk)5. 5. Any program that provides long-term care services and is operated by the department under an amendment to the state medical assistance plan under 42 USC 1396n (i) or 42 USC 1396u-2; a waiver of medical assistance laws under 42 USC 1396n (c), 42 USC 1396n (b) and (c), or 42 USC 1396u; or a demonstration project under 42 USC 1315 or 42 USC 1396n (c).

49.496(1)(bw) (bw) "Nonrecipient surviving spouse" means any person who was married to a recipient while the recipient was receiving services for which the cost may be recovered under sub. (3) (a) and who survived the recipient.

49.496(1)(c) (c) "Nursing home" has the meaning given in s. 50.01 (3).

49.496(1)(cm) (cm) "Property of a decedent" means all real and personal property to which the recipient held any legal title or in which the recipient had any legal interest immediately before death, to the extent of that title or interest, including assets transferred to a survivor, heir, or assignee through joint tenancy, tenancy in common, survivorship, life estate, revocable trust, or any other arrangement, excluding an irrevocable trust.

49.496(1)(d) (d) "Recipient" means a person who receives or received medical assistance.

49.496(2) (2) Liens on the homes of nursing home residents and inpatients at hospitals.

49.496(2)(a)(a) Except as provided in par. (b), the department may obtain a lien on a recipient's home if the recipient resides in a nursing home, or if the recipient resides in a hospital and is required to contribute to the cost of care, and the recipient cannot reasonably be expected to be discharged from the nursing home or hospital and return home. The lien is for the amount of medical assistance paid on behalf of the recipient that is recoverable under sub. (3) (a).

49.496(2)(b) (b) The department may not obtain a lien under this subsection if any of the following persons lawfully reside in the home:

49.496(2)(b)1. 1. The recipient's spouse.

49.496(2)(b)2. 2. The recipient's child who is under age 21 or is disabled.

49.496(2)(b)3. 3. The recipient's sibling who has an ownership interest in the home and who has lived in the home continuously beginning at least 12 months before the recipient was admitted to the nursing home or hospital.

49.496(2)(c) (c) Before obtaining a lien on a recipient's home under this subsection, the department shall do all of the following:

49.496(2)(c)1. 1. Notify the recipient in writing of its determination that the recipient cannot reasonably be expected to be discharged from the nursing home or hospital, its intent to impose a lien on the recipient's home and the recipient's right to a hearing on whether the requirements for the imposition of a lien are satisfied.

49.496(2)(c)2. 2. Provide the recipient with a hearing if he or she requests one.

49.496(2)(d) (d) The department shall obtain a lien under this subsection by recording a lien claim in the office of the register of deeds of the county in which the home is located.

49.496(2)(e) (e) The department may not enforce a lien under this subsection while the recipient lives unless the recipient sells the home and does not have a living child who is under age 21 or disabled or a living spouse.

49.496(2)(f) (f) The department may not enforce a lien under this subsection after the death of the recipient as long as any of the following survive the recipient:

49.496(2)(f)1. 1. A spouse.

49.496(2)(f)2. 2. A child who is under age 21 or disabled.

49.496(2)(f)3. 3. A child of any age who resides in the home, if that child resided in the home for at least 24 months before the recipient was admitted to the nursing home or hospital and provided care to the recipient that delayed the recipient's admission to the nursing home or hospital.

49.496(2)(f)4. 4. A sibling who resides in the home, if the sibling resided in the home for at least 12 months before the recipient was admitted to the nursing home or hospital.

49.496(2)(g) (g) The department may enforce a lien imposed under this subsection by foreclosure in the same manner as a mortgage on real property.

49.496(2)(h) (h) The department shall file a release of a lien imposed under this subsection if the recipient is discharged from the nursing home or hospital and returns to live in the home.

49.496(3) (3) Recovery from estates.

49.496(3)(a)(a) Except as provided in par. (b), the department shall file a claim against the estate of a recipient, and against the estate of a nonrecipient surviving spouse, for all of the following, subject to the exclusion of any amounts under the Long-Term Care Partnership Program established under s. 49.45 (31), unless already recovered by the department under this section:

49.496(3)(a)1. 1. The amount of medical assistance paid on behalf of the recipient while the recipient resided in a nursing home or while the recipient was an inpatient in a hospital and was required to contribute to the cost of care.

49.496(3)(a)2. 2. The following medical assistance services paid on behalf of the recipient after the recipient attained 55 years of age:

49.496(3)(a)2.a. a. Home-based or community-based services under 42 USC 1396d (a) (7) and (8).

49.496(3)(a)2.am. am. All services provided to an individual while the individual is participating in a long-term care program.

49.496(3)(a)2.d. d. Personal care services under s. 49.46 (2) (b) 6. j.

49.496(3)(ad) (ad) The amount the department may claim against an estate of a recipient, or an estate of a nonrecipient surviving spouse, for services that are described under par. (a) 2. am. and that are provided by a managed long-term care program funded by capitated payments is equal to the amount of the capitated payment for the recipient.

49.496(3)(ag) (ag) The affidavit of a person designated by the secretary to administer this subsection is evidence of the amount of the claim.

49.496(3)(aj) (aj)

49.496(3)(aj)1.1. Property that is subject to the department's claim under par. (a) in the estate of a recipient or in the estate of a nonrecipient surviving spouse is all property of a decedent that is included in the estate.

49.496(3)(aj)2. 2. There is a presumption, consistent with s. 766.31, which may be rebutted, that all property in the estate of a nonrecipient surviving spouse was marital property held with the recipient and that 100 percent of the property in the estate of the nonrecipient surviving spouse is subject to the department's claim under par. (a).

Effective date text 2. There is a presumption, which may be rebutted by clear and convincing evidence, that all property in the estate of a nonrecipient surviving spouse was marital property held with the recipient and that 100 percent of the property in the estate of the nonrecipient surviving spouse is subject to the department's claim under par. (a).

49.496(3)(am) (am) The court shall reduce the amount of a claim under par. (a) by up to the amount specified in s. 861.33 (2) if necessary to allow the decedent's heirs or the beneficiaries of the decedent's will to retain the following personal property:

49.496(3)(am)1. 1. The decedent's wearing apparel and jewelry held for personal use.

49.496(3)(am)2. 2. Household furniture, furnishings and appliances.

49.496(3)(am)3. 3. Other tangible personal property not used in trade, agriculture or other business, not to exceed in value the amount specified in s. 861.33 (1) (a) 4.

49.496(3)(b) (b) A claim under par. (a) is not allowable if the decedent has a surviving child who is under age 21 or disabled or a surviving spouse.

49.496(3)(c) (c)

49.496(3)(c)1.1. If the department's claim is not allowable because of par. (b) and the estate includes an interest in any real property, including a home, the court exercising probate jurisdiction shall, in the final judgment or summary findings and order, assign the interest in the real property subject to a lien in favor of the department for the amount described in par. (a). The personal representative or petitioner for summary settlement or summary assignment of the estate shall record the final judgment as provided in s. 863.29, 867.01 (3) (h), or 867.02 (2) (h).

49.496(3)(c)2. 2. If the department's claim is not allowable because of par. (b), the estate includes an interest in any real property, including a home, and the personal representative closes the estate by sworn statement under s. 865.16, the personal representative shall stipulate in the statement that the real property is assigned subject to a lien in favor of the department for the amount described in par. (a). The personal representative shall record the statement in the same manner as described in s. 863.29, as if the statement were a final judgment.

49.496(3)(d) (d) The department may not enforce a lien under par. (c) as long as any of the following survive the decedent:

49.496(3)(d)1. 1. A spouse.

49.496(3)(d)2. 2. A child who is under age 21 or disabled.

49.496(3)(dm) (dm) All of the following apply to a lien under par. (c) that the department may not enforce because of par. (d):

49.496(3)(dm)1. 1. If the decedent's surviving spouse or child who is under age 21 or disabled refinances a mortgage on the real property, the lien is subordinate to the new encumbrance.

49.496(3)(dm)2. 2. The department shall release the lien in the circumstances described in s. 49.849 (4) (c) 2.

Effective date text 2. The department shall release the lien in the circumstances described in s. 49.848 (5) (f).

49.496(3)(e) (e) The department may enforce a lien under par. (c) by foreclosure in the same manner as a mortgage on real property.

49.496(3)(f) (f) The department may contract with or employ an attorney to probate estates to recover under this subsection the costs of care.

49.496(4) (4) Administration.

49.496(4)(a)(a) The department may require a county department under s. 46.215, 46.22, or 46.23 or the governing body of a federally recognized American Indian tribe administering medical assistance to gather and provide the department with information needed to recover medical assistance under this section. Except as provided in par. (b), the department shall pay to a county department or tribal governing body an amount equal to 5% of the recovery collected by the department relating to a beneficiary for whom the county department or tribal governing body made the last determination of medical assistance eligibility. A county department or tribal governing body may use funds received under this paragraph only to pay costs incurred under this paragraph and, if any amount remains, to pay for improvements to functions required under s. 49.78 (2). The department may withhold payments under this paragraph for failure to comply with the department's requirements under this paragraph. The department shall treat payments made under this paragraph as costs of administration of the Medical Assistance program.

49.496(4)(b) (b) The department shall credit to the appropriation account under s. 20.435 (4) (im) any amount that the department would otherwise pay under par. (a) to a county department under s. 46.215 for any recovery collected by a department employee or officer, or by a county employee or officer under the management of the department.

49.496(5) (5) Use of funds. From the appropriation under s. 20.435 (4) (im), the department shall pay the amount of the payments under sub. (4) (a) that is not paid from federal funds, shall pay to the federal government the amount of the funds recovered under this section equal to the amount of federal funds used to pay the benefits recovered under this section, and shall spend the remainder of the funds recovered under this section for medical assistance benefits under this subchapter.

49.496(6) (6) Applicability.

49.496(6)(a)(a) The department may recover amounts under this section for medical assistance benefits paid on and after August 15, 1991.

49.496(6)(b) (b) The department may file a claim under sub. (3) only with respect to a recipient who dies after September 30, 1991.

49.496(6m) (6m) Waiver due to hardship. The department shall promulgate rules establishing standards for determining whether the application of this section would work an undue hardship in individual cases. If the department determines that the application of this section would work an undue hardship in a particular case, the department shall waive application of this section in that case.

49.496(7) (7) Installment payments. If a recovery under sub. (3) does not work an undue hardship on the heirs of the estate, and if the heirs wish to satisfy the recovery claim without selling a nonliquid asset that is subject to recovery, the department may establish a reasonable payment schedule subject to reasonable interest.

49.496 History History: 1991 a. 39, 269; 1993 a. 301, 437, 491; 1995 a. 27; 1997 a. 27; 1999 a. 9; 2003 a. 33; 2007 a. 20; 2009 a. 15; 2013 a. 20, 92.

49.496 Annotation Preserving the Homestead of the Small Estate: Wisconsin's Medical Recovery Law. Gilbert. Wis. Law. July 1992.



49.497 Recovery of incorrect Medical Assistance or Badger Care payments and of unpaid employer penalties.

49.497  Recovery of incorrect Medical Assistance or Badger Care payments and of unpaid employer penalties.

49.497(1)(1)

49.497(1)(a)(a) The department may recover any payment made incorrectly for benefits provided under this subchapter or s. 49.665 if the incorrect payment results from any of the following:

49.497(1)(a)1. 1. A misstatement or omission of fact by a person supplying information in an application for benefits under this subchapter or s. 49.665.

49.497(1)(a)2. 2. The failure of a Medical Assistance or Badger Care recipient or any other person responsible for giving information on the recipient's behalf to report the receipt of income or assets in an amount that would have affected the recipient's eligibility for benefits.

49.497(1)(a)3. 3. The failure of a Medical Assistance or Badger Care recipient or any other person responsible for giving information on the recipient's behalf to report any change in the recipient's financial or nonfinancial situation or eligibility characteristics that would have affected the recipient's eligibility for benefits or the recipient's cost-sharing requirements.

49.497(1)(b) (b) The department's right of recovery is against any Medical Assistance or Badger Care recipient to whom or on whose behalf the incorrect payment was made. The extent of recovery is limited to the amount of the benefits incorrectly granted. The county department under s. 46.215 or 46.22 or the governing body of a federally recognized American Indian tribe administering Medical Assistance or Badger Care shall begin recovery actions on behalf of the department according to rules promulgated by the department.

49.497(1m) (1m)

49.497(1m)(a)(a) If, after notice that an incorrect payment was made, a recipient, or parent of a minor recipient, who is liable for repayment of an incorrect payment fails to repay the incorrect payment or enter into, or comply with, an agreement for repayment, the department may bring an action to enforce the liability or may issue an order to compel payment of the liability. Any person aggrieved by an order issued by the department under this paragraph may appeal the order as a contested case under ch. 227 by filing with the department a request for a hearing within 30 days after the date of the order. The only issue at the hearing shall be the determination by the department that the person has not repaid the incorrect payment or entered into, or complied with, an agreement for repayment.

49.497(1m)(b) (b) If any recipient, or parent of a minor recipient, named in an order to compel payment issued under par. (a) fails to pay the department any amount due under the terms of the order and no contested case to review the order is pending and the time for filing for a contested case review has expired, the department may present a certified copy of the order to the circuit court for any county. The sworn statement of the secretary shall be evidence of the incorrect payment. The circuit court shall, without notice, render judgment in accordance with the order. A judgment rendered under this paragraph shall have the same effect and shall be entered in the judgment and lien docket and may be enforced in the same manner as if the judgment had been rendered in an action tried and determined by the circuit court.

49.497(1m)(c) (c) The recovery procedure under this subsection is in addition to any other recovery procedure authorized by law.

49.497(1r) (1r)

49.497(1r)(a)(a) The department may recover any penalty assessment not paid under s. 49.471 (9) (c) from the employer against which the penalty was assessed. If, after notice that payment of a penalty is overdue, the employer who is liable fails to pay the penalty amount, or enter into or comply with an agreement for payment, the department may bring an action to enforce the liability or may issue an order to compel payment of the liability. Any person aggrieved by an order issued by the department under this paragraph may appeal the order as a contested case under ch. 227 by filing with the department a request for a hearing within 30 days after the date of the order. The only issue at the hearing shall be the determination by the department that the person has not paid the penalty or entered into, or complied with, an agreement for payment.

49.497(1r)(b) (b) If any employer named in an order to compel payment issued under par. (a) fails to pay the department any amount due under the terms of the order and no contested case to review the order is pending and the time for filing for a contested case review has expired, the department may present a certified copy of the order to the circuit court for any county. The sworn statement of the secretary shall be evidence of the failure to pay the penalty. The circuit court shall, without notice, render judgment in accordance with the order. A judgment rendered under this paragraph shall have the same effect and shall be entered in the judgment and lien docket and may be enforced in the same manner as if the judgment had been rendered in an action tried and determined by the circuit court.

49.497(1r)(c) (c) The recovery procedure under this subsection is in addition to any other recovery procedure authorized by law.

49.497(2) (2)

49.497(2)(a)(a) Except as provided in par. (b), a county or governing body of a federally recognized American Indian tribe may retain 15% of benefits provided under this subchapter or s. 49.665 that are recovered under this section due to the efforts of an employee or officer of the county or tribe.

49.497(2)(b) (b) Any amount that Milwaukee County would otherwise be entitled to retain under par. (a) for benefits recovered due to the efforts of a department employee or officer, or a county employee or officer under the management of the department, shall be credited to the appropriation account under s. 20.435 (4) (L).

49.497(3) (3) Cash assets of medical assistance recipients that exceed asset limitations shall be applied against the cost of medical assistance benefits provided.

49.497(4) (4) The department may appear for the state in any and all collection matters under this section, and may commence suit in the name of the department to recover an incorrect payment from the recipient to whom or on whose behalf it was made or to recover an unpaid penalty from the employer against which the penalty was assessed.

49.497(5) (5) The department may make an agreement with a recipient, or parent of a minor recipient, who is liable under sub. (1), providing for repayment of an incorrect payment at a specified rate or amount.

49.497 History History: 1981 c. 20; 1983 a. 27, 192; 1985 a. 176; 1987 a. 27; 1989 a. 31, 173, 359; 2005 a. 25, 254; 2007 a. 20, 97; 2009 a. 15.

49.497 Annotation There is no statutory authority to order a mother to repay lying-in expenses paid by medical assistance. In re Paternity of N.L.M. 166 Wis. 2d 306, 479 N.W.2d 237 (Ct. App. 1991).



49.498 Requirements for skilled nursing facilities.

49.498  Requirements for skilled nursing facilities.

49.498(1)(1)  Definitions. In this section:

49.498(1)(a) (a) "Active treatment for developmental disability" means a continuous program for an individual who has a developmental disability that includes aggressive, consistent implementation of specialized and generic training, treatment, health services and related services, that is directed toward the individual's acquiring behaviors necessary for him or her to function with as much self-determination and independence as possible and that is directed toward preventing or decelerating regression or loss of the individual's current optimal functional status. "Active treatment for developmental disability" does not include services to maintain generally independent individuals with developmental disability who are able to function with little supervision or in the absence of active treatment for developmental disability.

49.498(1)(b) (b) "Active treatment for mental illness" means the implementation of an individualized plan of care for an individual with mental illness that is developed under and supervised by a physician licensed under ch. 448 and other qualified mental health care providers and that prescribes specific therapies and activities for the treatment of the individual while the individual experiences an acute episode of severe mental illness which necessitates supervision by trained mental health care providers.

49.498(1)(c) (c) "Developmental disability" means any of the following:

49.498(1)(c)1. 1. Significantly subaverage general intellectual functioning that is concurrent with an individual's deficits in adaptive behavior and that manifested during the individual's developmental period.

49.498(1)(c)2. 2. A severe, chronic disability that meets all of the conditions for individuals with related conditions as specified in 42 CFR 435.1009.

49.498(1)(d) (d) "Licensed health professional" has the meaning given under 42 USC 1396r (b) (5) (G).

49.498(1)(e) (e) "Managing employee" means a general manager, business manager, administrator, director or other individual who exercises operational or managerial control over, or who directly or indirectly conducts, the operation of the facility.

49.498(1)(f) (f) "Medicare" means coverage under part A or part B of Title XVIII of the federal social security act, 42 USC 1395 to 1395zz.

49.498(1)(g) (g) "Mental illness" has the meaning given under 42 USC 1396r (e) (7) (G) (i).

49.498(1)(h) (h) "Nurse aide" has the meaning given under 42 USC 1396r (b) (5) (F).

49.498(1)(i) (i) "Nursing facility" has the meaning given under 42 USC 1396r (a).

49.498(1)(j) (j) "Physician" has the meaning given under s. 448.01 (5).

49.498(1)(k) (k) "Psychopharmacologic drugs" means drugs that modify psychological functions and mental states.

49.498(1)(L) (L) "Registered professional nurse" means a registered nurse who is licensed under ch. 441 or in a party state, as defined in s. 441.50 (2) (j).

49.498(1)(m) (m) "Resident" means an individual who resides in a nursing facility.

49.498(2) (2) Requirements relating to provision of services.

49.498(2)(a)(a)

49.498(2)(a)1.1. A nursing facility shall care for its residents in such a manner and in such an environment as will promote maintenance or enhancement of the quality of life of each resident.

49.498(2)(a)2. 2. A nursing facility shall maintain a quality assessment and assurance committee that consists of the director of nursing services, a physician who is designated by the nursing facility and at least 3 other members of the nursing facility staff and that shall do all of the following:

49.498(2)(a)2.a. a. Meet at least every 3 months to identify issues with respect to which quality assessment and assurance activities are necessary.

49.498(2)(a)2.b. b. Develop and implement appropriate plans of action to correct identified quality deficiencies.

49.498(2)(b) (b) A nursing facility shall provide services to attain or maintain the highest practicable physical, mental and psychosocial well-being of each resident in accordance with a written plan of care for each resident which:

49.498(2)(b)1. 1. Describes the medical, nursing and psychosocial needs of the resident and how the needs shall be met;

49.498(2)(b)2. 2. Is initially prepared, with participation to the extent practicable of the resident or the resident's family or legal counsel, by a team which includes the resident's attending physician and a registered professional nurse who has responsibility for the resident; and

49.498(2)(b)3. 3. Is periodically reviewed and revised by the team in subd. 2. after the conduct of an assessment under par. (c).

49.498(2)(c) (c)

49.498(2)(c)1.1. A nursing facility shall conduct a comprehensive, accurate, standardized reproducible assessment of each resident's functional capacity that:

49.498(2)(c)1.a. a. Describes the resident's capability to perform daily life functions and significant impairments in the resident's functional capacity.

49.498(2)(c)1.b. b. Is based on a uniform minimum data set of core elements and common definitions specified as required under 42 USC 1395i-3 (f) (6) (A).

49.498(2)(c)1.c. c. Uses an instrument which shall be specified by the department by rule.

49.498(2)(c)1.d. d. Includes identification of the resident's medical problems.

49.498(2)(c)2. 2. A registered professional nurse shall conduct or coordinate with the appropriate participation of health professionals, sign and certify the completion of an assessment under subd. 1. Each individual who completes a portion of the assessment shall sign and certify as to the accuracy of that portion of the assessment.

49.498(2)(c)3. 3. No individual may willfully and knowingly certify under subd. 2. a material and false statement in an assessment.

49.498(2)(c)4. 4. No individual may willfully and knowingly cause another individual to certify under subd. 2. a material and false statement in an assessment.

49.498(2)(c)5. 5. If the department determines by survey of a nursing facility or otherwise that an individual has knowingly and willfully certified a false assessment under subd. 2., the department may require that individuals who are independent of the nursing facility and are approved by the department conduct and certify assessments under this paragraph.

49.498(2)(c)6. 6. A nursing facility shall:

49.498(2)(c)6.a. a. Conduct an assessment under subd. 1. no later than 4 days after the admission of an individual admitted after September 30, 1990.

49.498(2)(c)6.b. b. Conduct all of the assessments under subd. 1. for a resident of the nursing facility by October 1, 1991, for a resident who resides in the facility on that date; promptly after a significant change in a resident's physical or mental condition; and, for every resident, no less often than once every 12 months.

49.498(2)(c)6.c. c. Examine a resident no less frequently than once every 3 months and, as appropriate, revise the resident's assessment under subd. 1. to assure the assessment's continuing accuracy.

49.498(2)(c)7. 7. The assessment conducted under subd. 1. shall be used in developing, reviewing and revising a nursing facility resident's plan of care under par. (b).

49.498(2)(c)8. 8. A nursing facility shall coordinate an assessment conducted under this paragraph with the conduct of preadmission screening under s. 49.45 (6c) (b) to the maximum extent practicable in order to avoid duplicative testing and effort.

49.498(2)(d) (d)

49.498(2)(d)1.1. To the extent needed to fulfill the plans of care required under par. (b), a nursing facility shall provide or arrange for the provision of all of the following, which shall meet professional standards of quality:

49.498(2)(d)1.a. a. Nursing services and specialized rehabilitative services to attain or maintain the highest practicable physical, mental and psychosocial well-being of each resident.

49.498(2)(d)1.b. b. Medically related social services to attain or maintain the highest practicable physical, mental and psychosocial well-being of each resident.

49.498(2)(d)1.c. c. Pharmaceutical services, including procedures that assure the accurate acquiring, receiving, dispensing and administering of all drugs and biologicals, to meet the needs of each resident.

49.498(2)(d)1.d. d. Dietary services that assure that the meals meet the daily nutritional and special dietary needs of each resident.

49.498(2)(d)1.e. e. An ongoing program, directed by a qualified professional, of activities designed to meet the interests and the physical, mental and psychosocial well-being of each resident.

49.498(2)(d)1.f. f. Routine dental services to the extent covered under the approved state medicaid plan and emergency dental services to meet the needs of each resident.

49.498(2)(d)2. 2. Services specified under subd. 1. a. to d. and f. shall be provided to a resident by qualified persons in accordance with the resident's written plan of care under par. (b).

49.498(2)(d)3. 3. Unless waived under subd. 4., a nursing facility shall:

49.498(2)(d)3.a. a. Provide 24-hour per day licensed nursing services which are sufficient to meet the nursing needs of its residents; and

49.498(2)(d)3.b. b. Shall use the services of a registered professional nurse at least 8 consecutive hours per day, 7 days per week.

49.498(2)(d)4. 4. Subject to subd. 5., the department may waive the requirement under subd. 3. a. or b. if all of the following apply:

49.498(2)(d)4.a. a. The nursing facility demonstrates to the satisfaction of the department that the nursing facility has been unable, despite diligent efforts including offering wages at the community prevailing rate for nursing facilities, to recruit appropriate personnel.

49.498(2)(d)4.b. b. The department determines that a waiver of the requirement will not endanger the health or safety of nursing facility residents.

49.498(2)(d)4.c. c. The department finds that a registered professional nurse or a physician is obligated to respond immediately to telephone calls from the nursing facility for any periods in which licensed nursing services are not available.

49.498(2)(d)5. 5. A waiver under subd. 4. is subject to annual review by the department and to review by the secretary of the federal department of health and human services. The department may, in granting or reviewing a waiver, require the nursing facility to employ other qualified, licensed personnel.

49.498(2)(e) (e) Except as otherwise provided in s. 146.40, all of the following apply:

49.498(2)(e)2. 2. A nursing facility may not use the individual as a nurse aide unless the nursing facility has inquired of the department concerning information about the individual in the registry under s. 146.40 (4g).

49.498(2)(e)3. 3. A nursing facility shall provide the regular performance review and regular in-service education that assures that individuals used as nurse aides are competent to perform services as nurse aides, including training for individuals to provide nursing and nursing-related services to nursing facility residents with cognitive impairments.

49.498(2)(f) (f) A nursing facility shall do all of the following:

49.498(2)(f)1. 1. Require that the health care of every nursing facility resident be provided under the supervision of a physician.

49.498(2)(f)2. 2. Provide for the availability of a physician to furnish necessary medical care in case of emergency.

49.498(2)(f)3. 3. Maintain clinical records on all nursing facility residents which include all of the following:

49.498(2)(f)3.a. a. Written plans of care, as required under par. (b).

49.498(2)(f)3.b. b. Assessments, as required under par. (c).

49.498(2)(f)3.c. c. Results of any preadmission screening conducted under s. 49.45 (6c) (b).

49.498(2)(g) (g) A nursing facility with more than 120 beds shall employ full-time at least one social worker with at least a bachelor's degree in social work or similar professional qualifications to provide or assure the provision of social services.

49.498(3) (3) Resident's rights; general rights.

49.498(3)(a)(a) A nursing facility shall protect and promote the rights of each resident, including each of the following rights:

49.498(3)(a)1. 1. The right to choose a personal attending physician, to be fully informed in advance about care and treatment, to be fully informed in advance of any changes in care or treatment that may affect the resident's well-being, and, except with respect to a resident who is adjudicated incompetent, to participate in planning care and treatment or changes in care and treatment.

49.498(3)(a)2. 2. The right to be free from physical or mental abuse, corporal punishment, involuntary seclusion, and any physical or chemical restraints imposed for the purpose of discipline or convenience and not required to treat the resident's medical symptoms. Restraints may only be imposed:

49.498(3)(a)2.a. a. To ensure the physical safety of the resident or other residents; and

49.498(3)(a)2.b. b. Upon the written order of a physician that specifies the duration and circumstances under which the restraints are to be used, except in emergency circumstances until the order could reasonably be obtained.

49.498(3)(a)3. 3. The right to privacy with regard to accommodations, medical treatment, written and telephonic communications, visits, and meetings of family and of resident groups, except that this subdivision may not be construed to require provision of a private room.

49.498(3)(a)4. 4. The right to confidentiality of personal and clinical records.

49.498(3)(a)5. 5. The rights:

49.498(3)(a)5.a. a. To reside and receive services with reasonable accommodations of individual needs and preferences, except where the health or safety of the individual or other residents would be endangered; and

49.498(3)(a)5.b. b. To receive notice before the room or roommate of the resident in the nursing facility is changed.

49.498(3)(a)6. 6. The right to voice grievances with respect to treatment or care that is or is not furnished, without discrimination or reprisal for voicing the grievances, and the right to prompt efforts by the nursing facility to resolve grievances that the resident may have, including those with respect to the behavior of other residents.

49.498(3)(a)7. 7. The right of the resident to organize and participate in resident groups in the nursing facility and the right of the resident's family to meet in the nursing facility with the families of other residents in the nursing facility.

49.498(3)(a)8. 8. The right of the resident to participate in social, religious and community activities that do not interfere with the rights of other residents in the nursing facility.

49.498(3)(a)9. 9. The right to examine, upon reasonable request, the results of the most recent survey of the facility conducted by the federal department of health and human services or the department with respect to the nursing facility and any plan of correction in effect with respect to the nursing facility.

49.498(3)(a)10. 10. Any other right specified in rules that the department shall promulgate in conformity with federal regulations.

49.498(3)(b) (b) Except as provided in par. (c), a nursing facility shall do all of the following:

49.498(3)(b)1. 1. Inform each resident, orally and in writing at the time of admission to the nursing facility, of the resident's legal rights during the stay at the nursing facility, including a description of the protection of personal funds under sub. (8) and a statement that a resident may file a complaint with the department under s. 146.40 (4r) (a) concerning misappropriation of property or neglect or abuse of a resident.

49.498(3)(b)2. 2. Make available to each resident, upon reasonable request, a written statement of the rights specified in subd. 1. which is updated upon changes in nursing rights.

49.498(3)(b)3. 3. Inform each resident who is entitled to medical assistance:

49.498(3)(b)3.a. a. At the time of admission to the nursing facility or, if later, at the time the resident becomes eligible for medical assistance, of the items and services that are included in nursing facility services under the approved state medicaid plan and for which the resident may not be charged, except as permitted, and of other items and services that the nursing facility offers and for which the resident may be charged and the amount of the charges for the items and services; and

49.498(3)(b)3.b. b. Of changes in the items and services described in subd. 3. a. and of changes in the charges imposed for items and services described in subd. 3. a.

49.498(3)(b)4. 4. Inform each other resident, in writing before or at the time of admission and periodically during the resident's stay, of services available in the nursing facility and of related charges for the services, including any charges for services not covered under medicare or by the nursing facility's basic per diem charge.

49.498(3)(c) (c) For a resident who is adjudicated incompetent in this state, the rights of a resident under this subsection devolve upon and, to the extent determined necessary by a court of competent jurisdiction, are exercised by the resident's guardian.

49.498(3)(d) (d) Psychopharmacologic drugs may be administered to a resident only on the orders of a physician and only as part of a plan included in the written plan of care under par. (b) designed to eliminate or modify the symptoms for which the drugs are prescribed and only if, at least annually, an independent, external consultant reviews the appropriateness of the drug plan of each resident receiving the pharmacologic drugs.

49.498(4) (4) Resident's rights; transfer and discharge rights.

49.498(4)(a)(a) A nursing facility shall permit a resident to remain in the nursing facility and may not transfer or discharge the resident from the nursing facility unless one of the following applies:

49.498(4)(a)1. 1. The transfer or discharge is necessary to meet the resident's welfare and the resident's welfare cannot be met in the nursing facility, as documented by the resident's physician in the resident's clinical record.

49.498(4)(a)2. 2. The transfer or discharge is appropriate because the resident's health has improved sufficiently so that the resident no longer needs the services provided by the nursing facility, as documented by the resident's physician in the resident's clinical record.

49.498(4)(a)3. 3. The safety of individuals in the nursing facility is endangered, as documented in the resident's clinical record.

49.498(4)(a)4. 4. The health of individuals in the nursing facility would otherwise be endangered, as documented by a physician in the resident's clinical record.

49.498(4)(a)5. 5. The resident has failed, after reasonable and appropriate notice, to pay or have paid on his or her behalf under medical assistance or under medicare for a stay at the nursing facility. If a resident becomes eligible for medical assistance after admission to the nursing facility, only charges that may be imposed under medical assistance may be allowed in enforcement of this subdivision.

49.498(4)(a)6. 6. The nursing facility ceases to operate.

49.498(4)(b) (b)

49.498(4)(b)1.1. Before effecting a transfer or discharge of a resident a nursing facility shall note in the resident's record and notify the resident and, if known, an immediate family member of the resident or the resident's legal counsel concerning the transfer or discharge and the reasons for it, at least 30 days in advance of the resident's transfer or discharge, except that the nursing facility shall notify as soon as practicable in the circumstances specified in par. (a) 3. or 4.; in the circumstance specified in par. (a) 2. in which the resident's health improves sufficiently to permit a more immediate transfer or discharge; in the circumstances specified in par. (a) 1. in which a more immediate transfer or discharge is necessitated by the resident's urgent medical needs; or in the instance in which a resident has resided in the nursing facility fewer than 30 days.

49.498(4)(b)2. 2. Each notice under subd. 1. shall include all of the following:

49.498(4)(b)2.a. a. For transfers or discharges effected after September 30, 1990, notice of the resident's right to appeal the transfer or discharge under a mechanism for hearing the appeals that is established by the department by rule.

49.498(4)(b)2.b. b. The name, mailing address and telephone number of the long-term care ombudsman program under s. 16.009 (2) (b).

49.498(4)(b)2.c. c. For a resident with developmental disability or mental illness, the mailing address and telephone number of the protection and advocacy agency designated under s. 51.62 (2) (a).

49.498(4)(c) (c) A nursing facility shall provide sufficient preparation and orientation to residents to ensure safe and orderly transfer or discharge from the nursing facility.

49.498(4)(d) (d)

49.498(4)(d)1.1. Before a resident of a nursing facility is transferred for hospitalization or therapeutic leave, a nursing facility shall provide written information to the resident and an immediate family member or legal counsel concerning all of the following:

49.498(4)(d)1.a. a. The provisions of the approved state medicaid plan concerning the period, if any, during which the resident is permitted to return and resume residence in the nursing facility.

49.498(4)(d)1.b. b. The policies of the nursing facility regarding subd. 1. a., which shall be consistent with subd. 1. a.

49.498(4)(d)2. 2. At the time of a resident's transfer to a hospital for therapeutic leave, a nursing facility shall provide written notice to the resident and an immediate family member or legal counsel of the duration of the period, if any, specified in subd. 1. a.

49.498(4)(d)3. 3. A nursing facility shall establish and follow a written policy under which a resident, who is eligible for medical assistance for nursing facility services, who is transferred from the nursing facility for hospitalization or therapeutic leave and whose hospitalization or therapeutic leave exceeds a period paid for by medical assistance for the resident, shall be permitted to be readmitted to the nursing facility immediately upon the first availability of a bed in a semiprivate room in the nursing facility, if at the time of readmission the resident requires the services provided by the nursing facility.

49.498(5) (5) Resident's rights; access and visitation rights. A nursing facility shall do all of the following:

49.498(5)(a) (a) Permit immediate access to a resident by the department, by any representative of the secretary of the federal department of health and human services, by a representative of the board on aging and long-term care, by a representative of the protection and advocacy agency designated under s. 51.62 (2) (a) or by the resident's attending physician.

49.498(5)(b) (b) Permit immediate access to a resident by immediate family or other relatives of the resident, subject to the resident's right to deny or withdraw consent at any time.

49.498(5)(c) (c) Permit immediate access to a resident by others who are visiting with the consent of the resident, subject to reasonable restrictions and the resident's right to deny or withdraw consent at any time.

49.498(5)(d) (d) Permit reasonable access to a resident by any entity or individual that provides health, social, legal or other services to the resident, subject to the resident's right to deny or withdraw consent at any time.

49.498(5)(e) (e) Permit a designated representative of the long-term care ombudsman under s. 16.009 (4), with the permission of the resident or the resident's legal counsel, and in accordance with s. 16.009 (4) (b) 1. d., to examine a resident's clinical records.

49.498(6) (6) Equal access to quality care.

49.498(6)(a)(a) A nursing facility shall establish and maintain identical policies and practices regarding transfer, discharge and the provision of services required under the approved state medicaid plan for all individuals regardless of payment.

49.498(6)(b) (b) Paragraph (a) may not be construed to prohibit a nursing facility from charging any amount for services furnished, consistent with the notice required under sub. (3) (b) 3.

49.498(6)(c) (c) Paragraph (a) may not be construed to require the department to provide additional services on behalf of a resident than are otherwise provided under the approved state medicaid plan.

49.498(7) (7) Admissions policy.

49.498(7)(a)(a) Except as provided in par. (b), with respect to admissions practices of a nursing facility:

49.498(7)(a)1. 1. A nursing facility may not require individuals applying to reside or residing in the facility to waive their rights to benefits under medical assistance or under medicare.

49.498(7)(a)2. 2. A nursing facility may not require oral or written assurance that individuals applying to reside or residing in the nursing facility are ineligible for or will not apply for medical assistance or medicare.

49.498(7)(a)3. 3. A nursing facility shall prominently display written information in the nursing facility and provide oral and written information to individuals applying to reside or residing in the nursing facility concerning how to apply for and use benefits under medical assistance and how to receive refunds for previous payments covered by these benefits.

49.498(7)(a)4. 4. A nursing facility may not require a 3rd-party guarantee of payment to the nursing facility as a condition of admission or expedited admission to or continued stay in the nursing facility.

49.498(7)(a)5. 5. With respect to an individual who is entitled to medical assistance for nursing facility services, a nursing facility may not charge, solicit, accept or receive, in addition to any amount otherwise required to be paid under the approved state medicaid plan, a gift, money, donation or other consideration as a precondition of admitting or expediting the admission of an individual to the nursing facility or as a requirement for the individual's continued stay in the facility.

49.498(7)(b) (b) Paragraph (a) may not be construed to do any of the following:

49.498(7)(b)1. 1. Prevent the department from prohibiting discrimination against individuals who are entitled to medical assistance under the approved state medicaid plan with respect to admissions practices of nursing facilities.

49.498(7)(b)1m. 1m. Permit a county, city, town or village to implement nursing facility admissions policies that conflict with state law.

49.498(7)(b)2. 2. Prevent a nursing facility from requiring an individual who has legal access to a resident's income or resources available to pay for care in the nursing facility, to sign a contract, without incurring personal financial liability, to provide payment from the resident's income or resources for care in the nursing facility.

49.498(7)(b)3. 3. Prevent a nursing facility from charging a resident who is eligible for medical assistance for items or services that the resident has requested and received and that are not included in the approved state medicaid plan.

49.498(7)(b)4. 4. Prohibit a nursing facility from soliciting, accepting or receiving a charitable, religious or philanthropic contribution from an organization or from a person who is unrelated to the resident or potential resident, but only to the extent that the contribution is not a condition of admission, expediting admission or continued stay in the nursing facility.

49.498(8) (8) Protection of resident funds.

49.498(8)(a)(a) A nursing facility:

49.498(8)(a)1. 1. May not require a resident to deposit his or her personal funds with the nursing facility.

49.498(8)(a)2. 2. Upon the written authorization of a resident, shall hold, safeguard and account for the resident's personal funds under a system established and maintained by the nursing facility that is in accordance with par. (b).

49.498(8)(b) (b) Upon written authorization of a resident under par. (a), the nursing facility shall manage and account for the resident's personal funds deposited with the nursing facility as follows:

49.498(8)(b)1. 1. The nursing facility shall deposit any amount of a resident's personal funds in excess of $50 in an interest-bearing account that is separate from any of the nursing facility's operating accounts and credits all interest earned on the separate account to the account. The nursing facility shall maintain a resident's personal funds that do not exceed $50 in a noninterest-bearing account or petty cash fund.

49.498(8)(b)2. 2. The nursing facility shall assure a full and complete separate accounting of the personal funds of each resident for whom the facility has written authorization, maintain a written record of all financial transactions involving the personal funds of the resident deposited with the nursing facility and afford the resident or the resident's legal representative with reasonable access to the record.

49.498(8)(b)3. 3. The nursing facility shall notify each resident receiving medical assistance of all of the following:

49.498(8)(b)3.a. a. When the amount in the resident's account is $200 less than the dollar amount permitted under 42 USC 1381 to 1385.

49.498(8)(b)3.b. b. That if the amount in the account, in addition to the value of the resident's other nonexempt resources, reaches the amount under 42 USC 1382 (a) (3) (B) the resident may lose eligibility for medical assistance or for supplemental security income benefits.

49.498(8)(b)4. 4. Upon the death of a resident with an account under subd. 1., the nursing facility shall promptly convey the resident's personal funds and a final accounting of the funds to the individual administering the resident's estate.

49.498(8)(b)5. 5. The nursing facility shall purchase a surety bond or otherwise provide satisfactory assurance of the security of all personal funds of residents that are deposited with the nursing facility.

49.498(8)(b)6. 6. The nursing facility may not impose a charge against the personal funds of a resident for any item or service for which payment is made by medical assistance or medicare.

49.498(8m) (8m) Posting of survey results. A nursing facility shall post in a place that is readily accessible to residents, residents' family members and residents' legal representatives, the results of the most recent survey of the facility conducted under sub. (13).

49.498(9) (9) Administration requirements.

49.498(9)(a)(a) A nursing facility shall be administered in a manner that enables it to use its resources effectively and efficiently to attain or maintain the highest practicable physical, mental and psychosocial well-being of each resident, consistent with federal regulations.

49.498(9)(b) (b) If a change occurs in any of the following, the nursing facility shall provide notice to the department, at the time of the change, of the change and the identity of each new person or company under the change:

49.498(9)(b)1. 1. The persons with an ownership or control interest in the nursing facility.

49.498(9)(b)2. 2. The persons who are officers, directors, agents or managing employees of the nursing facility.

49.498(9)(b)3. 3. The corporation, association or other company responsible for the management of the nursing facility.

49.498(9)(b)4. 4. The individual who is the administrator or director of the nursing facility.

49.498(9)(c) (c) The administrator of a nursing facility shall meet standards established under 42 USC 1396r (f) (4).

49.498(10) (10) Licensing requirements.

49.498(10)(a)(a) A nursing facility shall be licensed under s. 50.03 (1).

49.498(10)(b) (b) Except as waived under 42 USC 1396r (d) (2) (B) (i) or found under 42 USC 1396r (d) (2) (B) (ii), a nursing facility shall meet the provisions that are applicable to nursing homes of the edition of the life safety code of the national fire protection association specified in federal regulations.

49.498(11) (11) Infection control. A nursing facility shall do all of the following:

49.498(11)(a) (a) Establish and maintain an infection control program designed to provide a safe, sanitary and comfortable environment in which residents reside and to help prevent the development and transmission of disease and infection.

49.498(11)(b) (b) Be designed, constructed, equipped and maintained in a manner so as to protect the health and safety of residents, personnel and the general public.

49.498(12) (12) Compliance with laws, regulations and professional standards.

49.498(12)(a)(a) A nursing facility shall operate and provide services in compliance with all applicable state laws and federal regulations and with accepted professional standards and principles that apply to professionals providing services in the nursing facility.

49.498(12)(b) (b) A nursing facility shall meet requirements relating to the health and safety of residents or relating to physical facilities for the health and safety of residents under regulations promulgated by the federal department of health and human services.

49.498(13) (13) Annual standard survey. A nursing facility is subject to a standard survey under 42 USC 1396r (g) (2) (A) (i). No person may notify a nursing facility or cause a nursing facility to be notified of the time or date on which the survey is scheduled to be conducted.

49.498(14) (14) Rule making. The department shall promulgate all of the following rules:

49.498(14)(a) (a) Establishing a fair mechanism meeting the requirements of 42 USC 1396r (e) (3) and (f) (3) for hearing appeals on transfers and discharges of residents from nursing facilities.

49.498(14)(b) (b) Specifying an instrument for use in performing assessments of residents under sub. (2) (c) 1. c.

49.498(14)(c) (c) Establishing criteria for the denial of payment under s. 49.45 (6m) (d) 5., for the imposition of forfeitures under sub. (16) (b), for the placement of a monitor or appointment of a receiver for a facility under sub. (17) and for closure of a facility under sub. (18) that do all of the following:

49.498(14)(c)1. 1. Are consistent with federal regulations promulgated to interpret 42 USC 1396r.

49.498(14)(c)2. 2. Are designed so as to minimize the time between the identification of violations and final imposition of the penalties.

49.498(14)(c)3. 3. Provide incrementally more severe penalties for repeated or uncorrected deficiencies.

49.498(14)(d) (d) Establishing the percentage of interest to be assessed under sub. (16) (d).

49.498(15) (15) Classification of violations.

49.498(15)(a)(a) A class "1" violation is a violation of this section or of the rules promulgated under this section which creates a condition or occurrence relating to the operation and maintenance of a nursing facility presenting a substantial probability that death or serious mental or physical harm to a resident will result therefrom.

49.498(15)(b) (b) A class "2" violation is a violation of this section or of the rules promulgated under this section which creates a condition or occurrence relating to the operation and maintenance of a nursing facility directly threatening to the health, safety or welfare of a resident.

49.498(15)(c) (c) A class "3" violation is a violation of this section or of the rules promulgated under this section which creates a condition or occurrence relating to the operation and maintenance of a nursing facility which does not directly threaten the health, safety or welfare of a resident.

49.498(15)(d) (d) Each day of violation constitutes a separate violation. The department shall have the burden of showing that a violation existed on each day for which a forfeiture is assessed. No forfeiture may be assessed for a condition for which the nursing facility has received a variance or waiver of a standard.

49.498(16) (16) Forfeitures, penalty assessments and interest.

49.498(16)(a)(a) Any operator or owner of a nursing facility which is in violation of this section or any rule promulgated under this section may be subject to the following forfeitures:

49.498(16)(a)1. 1. A class "1" violation may be subject to a forfeiture of not more than $250 for each violation.

49.498(16)(a)2. 2. A class "2" violation may be subject to a forfeiture of not more than $125 for each violation.

49.498(16)(a)3. 3. A class "3" violation may be subject to a forfeiture of not more than $60 for each violation.

49.498(16)(b) (b) In determining whether a forfeiture is to be imposed and in fixing the amount of the forfeiture to be imposed, if any, for a violation, factors shall be considered that are established in rules that shall be promulgated by the department consistent with federal regulations promulgated to interpret 42 USC 1396r.

49.498(16)(c) (c)

49.498(16)(c)1.1. Whenever the department imposes a forfeiture under par. (a) for a violation of this section or the rules promulgated under this section, the department shall in addition levy a penalty assessment in the following amounts:

49.498(16)(c)1.a. a. For a class "1" violation, not less than $5,100 nor more than $10,000.

49.498(16)(c)1.b. b. For a class "2" violation, not less than $2,600 nor more than $5,000.

49.498(16)(c)1.c. c. For a class "3" violation, not less than $100 nor more than $2,500.

49.498(16)(c)2. 2. Notwithstanding subd. 1., whenever the department imposes a forfeiture under par. (a) for the violation of the following, the department shall levy a penalty assessment in the following amounts:

49.498(16)(c)2.a. a. For a violation of sub. (2) (c) 3., $1,000.

49.498(16)(c)2.b. b. For a violation of sub. (2) (c) 4., $5,000.

49.498(16)(c)2.c. c. For a violation of sub. (13), $2,000.

49.498(16)(c)3. 3. If multiple violations are involved, the penalty assessment levied under subd. 1. or 2. shall be based on the total forfeitures for all violations.

49.498(16)(d) (d) If the period of the violation under par. (a) is longer than one day, the penalty assessment shall additionally include interest for each day of the period at a rate established in rules that the department shall promulgate, except that no interest shall be computed for a day in the period between the date on which a request for a hearing, if any, is filed under par. (f) and the date of the conclusion of all administrative and judicial proceedings arising out of the imposition of a forfeiture under par. (a).

49.498(16)(dm) (dm) In determining whether a forfeiture is to be imposed and in fixing the amount of the forfeiture to be imposed, if any, for a violation, factors shall be considered that are established in rules that shall be promulgated by the department consistent with federal regulations promulgated to interpret 42 USC 1396r.

49.498(16)(e) (e) The department may directly assess forfeitures provided for under par. (a), penalty assessments provided for under par. (c) and interest provided for under par. (d). If the department determines that a forfeiture should be assessed for a particular violation or for failure to correct it, it shall send a notice of assessment to the nursing facility. The notice shall specify the amount of the forfeiture assessed, the amount of the penalty assessment, the violation, the statute or rule alleged to have been violated, and shall inform the licensee of the right to hearing under par. (f).

49.498(16)(f) (f) A nursing facility may contest an assessment of forfeiture, penalty assessment or interest, if any, by sending a written request for hearing under s. 227.44 to the division of hearings and appeals created under s. 15.103 (1). The administrator may designate a hearing examiner to preside over the case and recommend a decision to the administrator under s. 227.46. The decision of the administrator shall be the final administrative decision. The division shall commence the hearing within 30 days of receipt of the request for hearing and shall issue a final decision within 15 days after the close of the hearing. Proceedings before the division are governed by ch. 227. In any petition for judicial review of a decision by the division, the department, if not the petitioner who was in the proceeding before the division, shall be the named respondent.

49.498(16)(g) (g) All forfeitures, penalty assessments, and interest, if any, shall be paid to the department within 10 days of receipt of notice of assessment or, if the forfeiture, penalty assessment, and interest, if any, are contested under par. (f), within 10 days of receipt of the final decision after exhaustion of administrative review, unless the final decision is appealed and the order is stayed by court order under sub. (19) (b). The department shall remit all forfeitures paid to the secretary of administration for deposit in the school fund. The department shall deposit all penalty assessments and interest in the appropriation under s. 20.435 (6) (g).

49.498(16)(h) (h) The attorney general may bring an action in the name of the state to collect any forfeiture, penalty assessment or interest, if any, imposed under par. (e) or (f) if the forfeiture, penalty assessment or interest, if any, has not been paid following the exhaustion of all administrative and judicial reviews. The only issue to be contested in any such action shall be whether the forfeiture, penalty assessment or interest has been paid.

49.498(16m) (16m) Appeals procedures. Appeals procedures under this section shall be consistent with the requirements specified in 42 CFR 431.151 (a) and (b). Any appeals under this section shall be filed with the division of hearings and appeals created under s. 15.103 (1).

49.498(17) (17) Temporary management. Any nursing facility that is in violation of this section or any rule promulgated under this section may be subject to placement of a monitor or appointment of a receiver, under the procedures and criteria specified in s. 50.05 and under criteria promulgated as rules by the department under sub. (14) (c).

49.498(18) (18) Nursing facility closure and resident transfer.

49.498(18)(a)(a) Any nursing facility that is in violation of this section or any rule promulgated under this section may, in an emergency as determined by the department, be subject to closure by the department or to the transfer of residents of the nursing facility to another nursing facility, or both, under criteria promulgated as rules by the department under sub. (14) (c).

49.498(18)(b) (b) A nursing facility may contest closure of the nursing facility or transfer of residents of the nursing facility, if any, by sending a written request for hearing under s. 227.44 to the division of hearings and appeals created under s. 15.103 (1). The administrator may designate a hearing examiner to preside over the case and recommend a decision to the administrator under s. 227.46. The decision of the administrator shall be the final administrative decision. The division shall commence the hearing within 30 days of receipt of the request for hearing and shall issue a final decision within 15 days after the close of the hearing. Proceedings before the division are governed by ch. 227. In any petition for judicial review of a decision by the division, the department, if not the petitioner who was in the proceeding before the division, shall be the named respondent.

49.498(19) (19) Judicial review.

49.498(19)(a)(a) All administrative remedies shall be exhausted before an agency determination under this section shall be subject to judicial review. Final decisions after hearing shall be subject to judicial review exclusively as provided in s. 227.52, except that any petition for review of department action under this section shall be filed within 15 days after receipt of notice of the final agency determination.

49.498(19)(b) (b) The court may stay enforcement under s. 227.54 of the department's final decision if a showing is made that there is a substantial probability that the party seeking review will prevail on the merits and will suffer irreparable harm if a stay is not granted, and that the nursing facility will meet the requirements of this section and the rules promulgated under this section during such stay. Where a stay is granted the court may impose such conditions on the granting of the stay as may be necessary to safeguard the lives, health, rights, safety and welfare of residents, and to assure compliance by the nursing facility with the requirements of this section.

49.498(19)(c) (c) The attorney general may delegate to the department the authority to represent the state in any action brought to challenge department decisions prior to exhaustion of administrative remedies and final disposition by the division of hearings and appeals created under s. 15.103 (1).

49.498(20) (20) Violations. If an act forms the basis for a violation of this section and s. 50.04, the department or the attorney general may impose sanctions in conformity with this section or under s. 50.04, but not both.

49.498 History History: 1989 a. 31; 1991 a. 32, 39; 1993 a. 16; 1995 a. 27, 407; 1997 a. 27; 1999 a. 22; 2003 a. 33; 2005 a. 387; 2007 a. 153.



49.499 Nursing facility resident protection.

49.499  Nursing facility resident protection.

49.499(1) (1) From the appropriation under s. 20.435 (6) (g), the department shall contribute to the payment of all of the following, as needed by a resident in a nursing facility, as defined in s. 49.498 (1) (i), that is in violation of s. 49.498 or of a rule promulgated under s. 49.498:

49.499(1)(a) (a) The cost of relocating the resident from the nursing facility to another nursing facility.

49.499(1)(b) (b) Maintenance of operation of a nursing facility pending correction of deficiencies or closure of the nursing facility.

49.499(1)(c) (c) Reimbursement of the resident for any personal funds of the resident that were misappropriated by the nursing facility staff or other persons holding an interest in the nursing facility.

49.499(2m) (2m) From the appropriation under s. 20.435 (6) (g), the department may distribute funds for innovative projects designed to protect the health and property of a resident in a nursing facility, as defined in s. 49.498 (1) (i).

49.499 History History: 1989 a. 31; 1997 a. 27; 1999 a. 9.



49.66 Definitions.

49.66  Definitions. In this subchapter:

49.66(1) (1) "Department" means the department of health services.

49.66(2) (2) "Secretary" means the secretary of health services.

49.66 History History: 1995 a. 27 ss. 3179, 9126 (19); 2007 a. 20 s. 9121 (6) (a).



49.665 Badger care.

49.665  Badger care.

49.665(1)(1)  Definitions. In this section:

49.665(1)(b) (b) "Child" means a person who is born and who is under the age of 19.

49.665(1)(c) (c) "Employer-subsidized health care coverage" means family coverage under a group health insurance plan offered by an employer for which the employer pays at least 80% of the cost, excluding any deductibles or copayments that may be required under the plan.

49.665(1)(d) (d) "Family" means a unit that consists of at least one child and his or her parent or parents, all of whom reside in the same household. "Family" includes the spouse of an individual who is a parent if the spouse resides in the same household as the individual.

49.665(1)(e) (e) "Parent" has the meaning given in s. 49.141 (1) (j).

49.665(1)(f) (f) "State plan" means the state child health plan under 42 USC 1397aa (b).

49.665(1)(g) (g) "Unborn child" means a person from the time of conception until it is born alive.

49.665(2) (2) Waivers.

49.665(2)(a)(a)

49.665(2)(a)1.1. The department of health services shall request a waiver from the secretary of the federal department of health and human services to permit the department of health services to implement, beginning not later than July 1, 1998, or the effective date of the waiver, whichever is later, a health care program under this section. If a waiver that is consistent with all of the provisions of this section, excluding sub. (4) (a) 3m. and (ap) and provisions related to sub. (4) (ap), is granted and in effect, the department of health services shall implement the program under this section, subject to subd. 2. The department of health services may not implement the program under this section unless a waiver that is consistent with all of the provisions of this section, excluding sub. (4) (a) 3m. and (ap) and provisions related to sub. (4) (ap), is granted and in effect.

49.665(2)(a)2. 2. The department may not implement sub. (4) (ap) or provisions related to the coverage under sub. (4) (ap) unless a state plan amendment authorizing the coverage under sub. (4) (ap) is approved by the federal department of health and human services.

49.665(2)(b) (b) If the department of health services determines that it needs a waiver to require the verification specified in sub. (4) (a) 3m., the department shall request a waiver from the secretary of the federal department of health and human services and may not implement the verification requirement under sub. (4) (a) 3m. unless the waiver is granted. If a waiver is required and is granted, the department of health services may implement the verification requirement under sub. (4) (a) 3m. as appropriate. If a waiver is not required, the department of health services may require the verification specified in sub. (4) (a) 3m. for eligibility determinations and annual review eligibility determinations made by the department, beginning on January 1, 2004.

49.665(3) (3) Administration. Subject to sub. (2) (a) 2., the department shall administer a program to provide the health services and benefits described in s. 49.46 (2) to persons that meet the eligibility requirements specified in sub. (4). The department shall promulgate rules setting forth the application procedures and appeal and grievance procedures. The department may promulgate rules limiting access to the program under this section to defined enrollment periods. The department may also promulgate rules establishing a method by which the department may purchase family coverage offered by the employer of a member of an eligible family or of a member of an eligible child's household, or family or individual coverage offered by the employer of an eligible unborn child's mother or her spouse, under circumstances in which the department determines that purchasing that coverage would not be more costly than providing the coverage under this section.

49.665(4) (4) Eligibility.

49.665(4)(a)(a) A family is eligible for health care coverage under this section if the family meets all of the following requirements:

49.665(4)(a)1. 1. The family's income does not exceed 185% of the poverty line, except as provided in par. (at) and except that a family that is already receiving health care coverage under this section may have an income that does not exceed 200% of the poverty line. The department shall establish by rule the criteria to be used to determine income.

49.665(4)(a)2. 2. The family does not have access to employer-subsidized health care coverage.

49.665(4)(a)3. 3. The family has not had access to employer-subsidized health care coverage within the time period established by the department by rule, but not to exceed 18 months, immediately preceding application for health care coverage under this section. The department may establish exceptions to this time period restriction by rule.

49.665(4)(a)3m. 3m. Each member of the family who is employed provides verification from his or her employer, in the manner specified by the department, of his or her earnings, of whether the employer provides health care coverage for which the family is eligible, and of the amount that the employer pays, if any, towards the cost of the health care coverage, excluding any deductibles or copayments required under the coverage.

49.665(4)(a)4. 4. The family meets all other requirements established by the department by rule. In establishing other eligibility criteria, the department may not include any health condition requirements.

49.665(4)(am) (am) A child who does not reside with his or her parent is eligible for health care coverage under this section if the child meets all of the following requirements:

49.665(4)(am)1. 1. The child's income does not exceed 185% of the poverty line, except as provided in par. (at) and except that a child that is already receiving health care coverage under this section may have an income that does not exceed 200% of the poverty line. The department shall use the criteria established under par. (a) 1. to determine income under this subdivision.

49.665(4)(am)2. 2. The child does not have access to employer-subsidized health care coverage.

49.665(4)(am)3. 3. The child has not had access to employer-subsidized health care coverage within the time period established by the department under par. (a) 3. The department may establish exceptions to this subdivision.

49.665(4)(am)4. 4. The child meets all other requirements established by the department by rule. In establishing other eligibility criteria, the department may not include any health condition requirements.

49.665(4)(ap) (ap) An unborn child whose mother is not eligible for health care coverage under par. (a) or (am) or for medical assistance under s. 49.46 or 49.47, except that she may be eligible for benefits under s. 49.45 (27), is eligible for health care coverage under this section, which shall be limited to coverage for prenatal care, if all of the following requirements are met:

49.665(4)(ap)1. 1. The income of the unborn child's mother, mother and her spouse, or mother and her family, whichever is applicable, does not exceed 185 percent of the poverty line, except as provided in par. (at) and except that, if an unborn child is already receiving health care coverage under this section, the applicable specified person or persons may have an income that does not exceed 200 percent of the poverty line. The department shall establish by rule the criteria to be used to determine income.

49.665(4)(ap)3. 3. The unborn child's mother provides medical verification of her pregnancy, in the manner specified by the department.

49.665(4)(ap)4. 4. The unborn child and the mother of the unborn child meet all other requirements established by the department by rule except for any of the following:

49.665(4)(ap)4.a. a. The mother is not a U.S. citizen or an alien qualifying for medicaid under 8 USC 1612.

49.665(4)(ap)4.b. b. The mother is an inmate of a public institution.

49.665(4)(ap)4.c. c. The mother does not provide a social security number, but only if subd. 4. a. applies.

49.665(4)(at) (at)

49.665(4)(at)1.1.

49.665(4)(at)1.a.a. Except as provided in subd. 1. b., the department shall establish a lower maximum income level for the initial eligibility determination if funding under s. 20.435 (4) (jz), (p), and (x) is insufficient to accommodate the projected enrollment levels for the health care program under this section. The adjustment may not be greater than necessary to ensure sufficient funding.

49.665(4)(at)1.b. b. The department may not lower the maximum income level for initial eligibility unless the department first submits to the joint committee on finance a plan for lowering the maximum income level. If, within 14 days after the date on which the plan is submitted to the joint committee on finance, the cochairpersons of the committee do not notify the secretary that the committee has scheduled a meeting for the purpose of reviewing the plan, the department shall implement the plan as proposed. If, within 14 days after the date on which the plan is submitted to the committee, the cochairpersons of the committee notify the secretary that the committee has scheduled a meeting to review the plan, the department may implement the plan only as approved by the committee.

49.665(4)(at)1.cm. cm. Notwithstanding s. 20.001 (3) (b), if, after reviewing the plan submitted under subd. 1. b., the joint committee on finance determines that the amounts appropriated under s. 20.435 (4) (jz), (p), and (x) are insufficient to accommodate the projected enrollment levels, the committee may transfer appropriated moneys from the general purpose revenue appropriation account of any state agency, as defined in s. 20.001 (1), other than a sum sufficient appropriation account, to the appropriation account under s. 20.435 (4) (b) to supplement the health care program under this section if the committee finds that the transfer will eliminate unnecessary duplication of functions, result in more efficient and effective methods for performing programs, or more effectively carry out legislative intent, and that legislative intent will not be changed by the transfer.

49.665(4)(at)2. 2. If, after the department has established a lower maximum income level under subd. 1., projections indicate that funding under s. 20.435 (4) (jz), (p), and (x) is sufficient to raise the level, the department shall, by state plan amendment, raise the maximum income level for initial eligibility, but not to exceed 185% of the poverty line.

49.665(4)(at)3. 3. The department may not adjust the maximum income level of 200% of the poverty line for persons already receiving health care coverage under this section or for applicable persons specified in par. (ap) 1. with respect to an unborn child already receiving health care coverage under this section.

49.665(4)(b) (b) Notwithstanding fulfillment of the eligibility requirements under this subsection, no person is entitled to health care coverage under this section.

49.665(4)(c) (c) No person may be denied health care coverage under this section solely because of a health condition of that person, of any family member of that person, or of the mother of an unborn child.

49.665(4)(d) (d) An unborn child's eligibility for coverage under par. (ap) shall not begin before the first day of the month in which the unborn child's mother provides the medical verification required under par. (ap) 3.

49.665(4g) (4g) Disease management program. Based on the health conditions identified by the physical health risk assessments, if performed under sub. (4m), the department shall develop and implement, for individuals who are eligible under sub. (4), disease management programs. These programs shall have at least the following characteristics:

49.665(4g)(a) (a) The use of information science to improve health care delivery by summarizing a patient's health status and providing reminders for preventive measures.

49.665(4g)(b) (b) Educating health care providers on health care process improvement by developing best practice models.

49.665(4g)(c) (c) The improvement and expansion of care management programs to assist in standardization of best practices, patient education, support systems, and information gathering.

49.665(4g)(d) (d) Establishment of a system of provider compensation that is aligned with clinical quality, practice management, and cost of care.

49.665(4g)(e) (e) Focus on patient care interventions for certain chronic conditions, to reduce hospital admissions.

49.665(4m) (4m) Physical health risk assessment. The department shall encourage each individual who is determined on or after October 27, 2007, to be eligible under sub. (4) to receive a physical health risk assessment as part of the first physical examination the individual receives under Badger Care.

49.665(5) (5) Liability for cost.

49.665(5)(ac)(ac) In this subsection, "cost" means total cost-sharing charges, including premiums, copayments, coinsurance, deductibles, enrollment fees, and any other cost-sharing charges.

49.665(5)(ag) (ag) Except as provided in pars. (am), (b), and (bm), a family, a child who does not reside with his or her parent, or the mother of an unborn child, who receives health care coverage under this section shall pay a percentage of the cost of that coverage in accordance with a schedule established by the department by rule. The department may not establish or implement a schedule that requires a contribution, including the amounts required under par. (am), of more than 5% of the income of the family, child, or applicable persons specified in sub. (4) (ap) 1. towards the cost of the health care coverage provided under this section.

49.665(5)(am) (am) Except as provided in pars. (b) and (bm), a child, a family member, or the mother of an unborn child, who receives health care coverage under this section shall pay the following cost-sharing amounts:

49.665(5)(am)1. 1. A copayment of $1 for each prescription of a drug that bears only a generic name, as defined in s. 450.12 (1) (b).

49.665(5)(am)2. 2. A copayment of $3 for each prescription of a drug that bears a brand name, as defined in s. 450.12 (1) (a).

49.665(5)(b) (b) The department may not require a family, child who does not reside with his or her parent, or applicable persons specified in sub. (4) (ap) 1., with an income below 150% of the poverty line, to contribute to the cost of health care coverage provided under this section.

49.665(5)(bm) (bm) If the federal department of health and human services notifies the department of health services that Native Americans may not be required to contribute to the cost of the health care coverage provided under this section, the department of health services may not require Native Americans to contribute to the cost of health care coverage under this section.

49.665(5)(c) (c) The department may establish by rule requirements for wage withholding as a means of collecting a family's or an unborn child's mother's share of the cost of the health care coverage under this section.

49.665(5m) (5m) Information about Badger Care recipients. The department shall obtain and share information about Badger Care health care program recipients as provided in s. 49.475.

49.665(7) (7) Employer verification forms; forfeiture and penalty assessment.

49.665(7)(a)(a)

49.665(7)(a)1.1. Notwithstanding sub. (4) (a) 3m., the department shall mail information verification forms to the employers of the individuals required to provide the verifications under sub. (4) (a) 3m. to obtain the information specified.

49.665(7)(a)2. 2. An employer that receives a verification form shall complete the form and return it to the department, by mail, with a postmark that is not more than 30 working days after the date on which the department mailed the form to the employer.

49.665(7)(a)3. 3. As an alternative to the method under subd. 2., an employer may, within 30 working days after the date on which the department mailed the form to the employer, return the completed form to the department by any electronic means approved by the department. The department must be able to determine, or the employer must be able to verify, the date on which the form was sent to the department electronically.

49.665(7)(b) (b)

49.665(7)(b)1.1. Subject to subd. 3., an employer that does not comply with the requirements under par. (a) 2. or 3. shall be required to pay a forfeiture of $50 for each verification form not returned in compliance with par. (a) 2. or 3.

49.665(7)(b)2. 2. Subject to subd. 3., whenever the department imposes a forfeiture under subd. 1., the department shall also levy a penalty assessment of $50.

49.665(7)(b)3. 3. An employer with fewer than 250 employees may not be required to pay more than $1,000 in forfeitures and penalty assessments under this paragraph in any 6-month period. An employer with 250 or more employees may not be required to pay more than $15,000 in forfeitures and penalty assessments under this paragraph in any 6-month period.

49.665(7)(b)4. 4. All penalty assessments collected under subd. 2. shall be credited to the appropriation account under s. 20.435 (4) (jz) and all forfeitures collected under subd. 1. shall be credited to the common school fund.

49.665(7)(c) (c) An employer may contest an assessment of forfeiture or penalty assessment under par. (b) by sending a written request for hearing to the division of hearings and appeals in the department of administration. Proceedings before the division are governed by ch. 227.

49.665 History History: 1997 a. 27, 237; 1999 a. 9; 2001 a. 16, 109; 2003 a. 33; 2005 a. 25; 2007 a. 20 ss. 1638 to 1644, 9121 (6) (a); 2009 a. 28.



49.67 BadgerCare Plus Basic Plan.

49.67  BadgerCare Plus Basic Plan.

49.67(1) (1)  Definitions. In this section:

49.67(1)(a) (a) "Certified provider" means a provider that is certified by the department under s. 49.45 (2) (a) 11. as a provider of medical assistance.

49.67(1)(b) (b) "Enrollment year" means a 12-month period during which an individual has coverage under the plan under this section beginning with the effective date of the individual's coverage or with the anniversary of that date.

49.67(2) (2) Establishment and operation. The department may establish and, no sooner than March 1, 2010, begin operating a plan providing coverage of limited primary and preventive health care benefits to individuals who satisfy the eligibility criteria under sub. (3). The department shall pay for its administrative costs and for the cost of benefits provided under the plan under this section from the appropriation under s. 20.435 (4) (hm) and, if needed, may pay the costs of incurred program benefits from the appropriation under s. 20.435 (4) (ma).

49.67(3) (3) Eligibility.

49.67(3)(a)(a) Criteria. Subject to pars. (b) and (c) and sub. (4) (a) 2., an individual may receive coverage for benefits under the plan under this section if the individual satisfies all of the following criteria:

49.67(3)(a)1. 1. The individual meets the eligibility requirements, and is on the waiting list established, for the health care benefit plan under s. 49.45 (23).

49.67(3)(a)2. 2. The individual applies for coverage for benefits under the plan under this section in the manner prescribed by the department.

49.67(3)(am) (am) Verification and information. The department shall do all of the following:

49.67(3)(am)1. 1. Verify monthly that an individual with coverage under the plan under this section meets the eligibility criteria, including by using income, insurance coverage, and other eligibility verification systems.

49.67(3)(am)2. 2. Provide to an applicant all of the following:

49.67(3)(am)2.a. a. Information about the Health Insurance Risk-Sharing Plan under ch. 149, including an estimate of the applicant's premium under that plan and the differences between the benefits provided under that plan and the benefits provided under the health care benefit plan under s. 49.45 (23).

49.67(3)(am)2.b. b. If the applicant is under 26 years of age, notice that he or she may be eligible for coverage as a dependent under his or her parent's health care plan in accordance with s. 632.885, and that his or her parent's plan must include coverage for services that are not covered under the plan under this section.

49.67(3)(am)2.c. c. Information about the applicant's right to purchase continuation coverage under certain circumstances, as provided under the federal Consolidated Omnibus Budget Reconciliation Act of 1985 and under s. 632.897, and about any state or federal premium tax credits or other premium subsidies that might be available to the applicant for that coverage.

49.67(3)(b) (b) No entitlement. Notwithstanding satisfaction of the criteria under par. (a), no individual is entitled to benefits under the plan under this section.

49.67(3)(c) (c) After termination of coverage. An individual whose coverage under the plan under this section ends for any reason, including for failure to pay a premium when due, is ineligible for coverage under the plan for 12 calendar months, beginning with the first calendar month after the last calendar month, which need not be a full month, in which he or she had coverage. This paragraph does not apply if the department determines that the individual's coverage ended for a good cause reason.

49.67(4) (4) Cost sharing.

49.67(4)(a)(a) Premiums.

49.67(4)(a)1.1. The plan under this section shall be funded through premiums paid by individuals with coverage under the plan. The department shall set premiums at a level necessary to pay for the benefits covered and to maintain the fiscal soundness of the plan. The department, or its agent, shall credit premiums received from individuals to the appropriation account under s. 20.435 (4) (hm).

49.67(4)(a)2. 2. Premiums shall be due in the calendar month before the calendar month of coverage. An individual may not enroll in the plan if he or she does not submit the first month's premium with the application and may not continue coverage under the plan if he or she does not pay a premium when due.

49.67(4)(a)3. 3. If an individual with coverage under the plan under this section is removed from the waiting list for the health care benefit plan under s. 49.45 (23) and begins receiving coverage under that health care benefit plan, the department shall not refund any portion of a premium paid by the individual for coverage under the plan under this section for the calendar month in which the individual's coverage under the health care benefit plan under s. 49.45 (23) commences. The department shall, however, waive any enrollment fee that would be payable by the individual for enrolling in the health care benefit plan under s. 49.45 (23).

49.67(4)(b) (b) Deductible. The department may set a deductible that applies to inpatient and nonemergency outpatient hospital services and that does not exceed $7,500 in an enrollment year.

49.67(4)(c) (c) Other. The department may set other cost-sharing requirements that the department determines are necessary to keep the plan actuarily sound.

49.67(5) (5) Provider requirements.

49.67(5)(a)(a) Certification. Only a certified provider may receive payment from the department for services provided to individuals under the plan under this section.

49.67(5)(b) (b) Payments and charges.

49.67(5)(b)1.1. The department shall pay a certified provider for a service that is covered under the plan under this section an amount that is not less than the amount that is payable for the same service under the Medical Assistance program under subch. IV, except that the department shall make payments to federally qualified health centers and hospital outlier payments in an amount that is no higher than the amount that is payable under the Medical Assistance program under subch. IV. A certified provider that provides a covered service to an individual with coverage under the plan under this section shall accept the department's payment as payment in full and, subject to subd. 2., may not bill the individual to whom the service was provided for any amount other than any cost sharing required under sub. (4).

49.67(5)(b)2. 2. A certified provider that provides to an individual with coverage under the plan under this section inpatient or nonemergency outpatient hospital services to which a deductible under sub. (4) (b) applies may not charge for those services an amount that is higher than the amount that would be payable to the provider under subd. 1. for those services.

49.67(5)(b)3. 3. The department shall not make any payments that are required under s. 49.45 (3) (e) 11. under the plan under this section.

49.67(6) (6) Benefits.

49.67(6)(a)(a) May not exceed benefits under other plan. The benefits covered under the plan under this section may not exceed the benefits covered under the health care benefit plan under s. 49.45 (23).

49.67(6)(b) (b) Coordination of benefits.

49.67(6)(b)1.1. Benefits under the plan under this section shall not include any charge for care for injury or disease for which benefits are payable without regard to fault under coverage statutorily required to be contained in any motor vehicle or other liability insurance policy or equivalent self-insurance, for which benefits are payable under a worker's compensation or similar law, or for which benefits are payable under another policy of health care coverage, Medicare, or any other governmental program, except as otherwise provided by law. If an individual who has coverage under the plan under this section also has coverage under the plan under subch. II of ch. 149, benefits under the plan under this section are secondary to the benefits provided under the plan under subch. II of ch. 149.

49.67(6)(b)2. 2. The department is subrogated to the rights of an individual with coverage under the plan under this section to recover special damages for illness or injury to the individual caused by the act of a 3rd person to the extent that benefits are provided under the plan.

49.67(6)(c) (c) Recovery of incorrectly paid benefits.

49.67(6)(c)1.1. The department may recover a payment made incorrectly for benefits provided under this section on behalf of an individual if the incorrect payment was made as a result of any of the following:

49.67(6)(c)1.a. a. At the time the individual obtained coverage under the plan under this section, the individual was on the waiting list established for the health care benefit plan under s. 49.45 (23) because of a misstatement or omission of fact by the individual.

49.67(6)(c)1.b. b. The individual's coverage under the plan under this section was continued because of a misstatement or omission of fact by the individual.

49.67(6)(c)2. 2. The department's right of recovery is against the individual with coverage under the plan under this section on whose behalf the incorrect payment was made. The extent of the recovery is limited to the amount of the benefits actually paid.

49.67(6m) (6m) Disclosure of benefits and cost sharing. When an individual applies for coverage under the plan under this section, the department shall provide to the individual written disclosure of the benefits provided under the plan and the premiums, deductibles, copayments, and any other cost sharing required under the plan.

49.67(7) (7) Review of coverage denial or discontinuation. Any individual who is denied enrollment in the plan under this section or whose coverage is discontinued may request that the department review the action by filing with the department a written request that includes the reasons why the individual disagrees with the denial or discontinuation of coverage. The written request must be filed within 60 days after the coverage denial or discontinuation. An individual must exhaust the process under this subsection before commencing any action in court relating to the coverage denial or discontinuation.

49.67(8) (8) Inapplicable provisions. All of the following apply to the plan under this section:

49.67(8)(a) (a) It is not medical assistance under subch. IV.

49.67(8)(b) (b) It is exempt from chs. 600 to 646.

49.67(9) (9) Reports to joint committee on finance. The department shall on a quarterly basis submit a report to the joint committee on finance that includes information on the solvency of the plan under this section and that describes any changes that have been made under the plan since the last report was submitted to premiums, benefits, or provider payment rates.

49.67(9g) (9g) Reports to joint committee on finance. The department shall on a quarterly basis submit a report to the joint committee on finance that includes, relevant to the period since the last report, all of the following concerning the plan under this section:

49.67(9g)(a) (a) Information about solvency, including claims paid, premium collected, and condition of reserves.

49.67(9g)(b) (b) A description of any changes to premiums, benefits, enrollee cost sharing, or provider payment rates.

49.67(9g)(c) (c) Demographic information about applicants and enrollees, including age, gender, residence, health status, employment, income, health insurance history, and claims history under the plan under this section.

49.67(9g)(d) (d) A description of the department's process for verifying eligibility of applicants and enrollees and information about the number of applicants and enrollees found to be eligible and the number of applicants and enrollees found to be ineligible under the plan's eligibility criteria.

49.67 History History: 2009 a. 219; 2011 a. 32; 2013 a. 8, 20; 2013 a. 116 ss. 6, 31.



49.68 Aid for treatment of kidney disease.

49.68  Aid for treatment of kidney disease.

49.68(1) (1)  Declaration of policy. The legislature finds that effective means of treating kidney failure are available, including dialysis or artificial kidney treatment or transplants. It further finds that kidney disease treatment is prohibitively expensive for the overwhelming portion of the state's citizens. It further finds that public and private insurance coverage is inadequate in many cases to cover the cost of adequate treatment at the proper time in modern facilities. The legislature finds, in addition, that the incidence of the disease in the state is not so great that public aid may not be provided to alleviate this serious problem for a relatively modest investment. Therefore, it is declared to be the policy of this state to assure that all persons are protected from the destructive cost of kidney disease treatment by one means or another.

49.68(1m) (1m) In this section, "recombinant human erythropoietin" means a bioengineered glycoprotein that has the same biological effects in stimulating red blood cell production as does the glycoprotein erythropoietin that is produced by the human body.

49.68(2) (2) Duties of department. The department shall:

49.68(2)(a) (a) Promulgate rules setting standards for operation and certification of dialysis and renal transplantation centers and home dialysis equipment and suppliers.

49.68(2)(b) (b) Promulgate rules setting standards for acceptance and certification of patients into the treatment phase of the program.

49.68(2)(c) (c) Promulgate rules concerning reasonable cost and length of treatment programs.

49.68(2)(d) (d) Aid in preparing educational programs and materials informing the public as to chronic renal disease and the prevention and treatment thereof.

49.68(3) (3) Aid to kidney disease patients.

49.68(3)(a)(a) Subject to s. 49.687 (1m), any permanent resident of this state who suffers from chronic renal disease may be accepted into the dialysis treatment phase of the renal disease control program if the resident meets standards set by rule under sub. (2) and s. 49.687.

49.68(3)(b) (b) From the appropriation accounts under ss. 20.435 (4) (e) and (je), the state shall pay, at a rate determined by the department under par. (e), for medical treatment that is required as a direct result of chronic renal disease of certified patients from the date of certification, including administering recombinant human erythropoietin to appropriate patients, whether the treatment is rendered in an approved facility in the state or in a dialysis or transplantation center that is approved as such by a contiguous state, subject to the conditions specified under par. (d). Approved facilities may include a hospital in-center dialysis unit or a nonhospital dialysis center that is closely affiliated with a home dialysis program supervised by an approved facility. Aid shall also be provided for all reasonable expenses incurred by a potential living-related donor, including evaluation, hospitalization, surgical costs, and postoperative follow-up to the extent that these costs are not reimbursable under the federal medicare program or other insurance. In addition, all expenses incurred in the procurement, transportation, and preservation of cadaveric donor kidneys shall be covered to the extent that these costs are not otherwise reimbursable. All donor-related costs are chargeable to the recipient and reimbursable under this subsection.

49.68(3)(c) (c) Disbursement and collection of all funds under this subsection shall be by the department or by a fiscal intermediary, in accordance with a contract with a fiscal intermediary. The costs of the fiscal intermediary under this paragraph shall be paid from the appropriation under s. 20.435 (1) (a).

49.68(3)(d) (d)

49.68(3)(d)1.1. No aid may be granted under this subsection unless the recipient has no other form of aid available from the federal medicare program, from private health, accident, sickness, medical, and hospital insurance coverage, or from other health care coverage specified by rule under s. 49.687 (1m). If insufficient aid is available from other sources and if the recipient has paid an amount equal to the annual medicare deductible amount specified in subd. 2., the state shall pay the difference in cost to a qualified recipient. If at any time sufficient federal or private insurance aid or other health care coverage becomes available during the treatment period, state aid under this subsection shall be terminated or appropriately reduced. Any patient who is eligible for the federal medicare program shall register and pay the premium for medicare medical insurance coverage where permitted, and shall pay an amount equal to the annual medicare deductible amounts required under 42 USC 1395e and 1395L (b), prior to becoming eligible for state aid under this subsection.

49.68(3)(d)2. 2. Aid under this subsection is only available after the patient pays an annual amount equal to the annual deductible amount required under the federal medicare program. This subdivision requires an inpatient who seeks aid first to pay an annual deductible amount equal to the annual medicare deductible amount specified under 42 USC 1395e and requires an outpatient who seeks aid first to pay an annual deductible amount equal to the annual medicare deductible amount specified under 42 USC 1395L (b).

49.68(3)(d)3. 3. No payment shall be made under this subsection for any portion of medical treatment costs or other expenses that are payable under any state, federal, or other health care coverage program, including a health care coverage program specified by rule under s. 49.687 (1m), or under any grant, contract, or other contractual arrangement.

49.68(3)(e) (e) Payment for services provided under this section shall be at a rate determined by the department that does not exceed the allowable charges under the federal Medicare program. In no case shall state rates for individual service elements exceed the federally defined allowable costs. The rate of charges for services not covered by public and private insurance shall not exceed the reasonable charges as established by Medicare fee determination procedures. A person that provides to a patient a service for which aid is provided under this section shall accept the amount paid under this section for the service as payment in full and may not bill the patient for any amount by which the charge for the service exceeds the amount paid for the service under this section. The state may not pay for the cost of travel, lodging, or meals for persons who must travel to receive inpatient and outpatient dialysis treatment for kidney disease. This paragraph shall not apply to donor related costs as defined in par. (b).

49.68 History History: 1973 c. 308; 1975 c. 39; 1977 c. 29; 1981 c. 314; 1983 a. 27; 1985 a. 332 s. 251 (1); 1989 a. 311; 1991 a. 316; 1993 a. 16, 449, 491; 1995 a. 27 ss. 3035 to 3044; Stats. 1995 s. 49.68; 2001 a. 16; 2003 a. 33; 2011 a. 32.



49.682 Recovery from estates.

49.682  Recovery from estates.

49.682(1) (1) In this section:

49.682(1)(a) (a) "Client" means a person who receives or received aid under s. 49.68, 49.683 or 49.685.

49.682(1)(am) (am) "Decedent" means a deceased client or a deceased nonclient surviving spouse, whichever is applicable.

49.682(1)(b) (b) "Disabled" has the meaning given in s. 49.468 (1) (a) 1.

49.682(1)(c) (c) "Home" means property in which a person has an ownership interest consisting of the person's dwelling and the land used and operated in connection with the dwelling.

49.682(1)(d) (d) "Nonclient surviving spouse" means any person who was married to a client while the client was receiving services for which the cost may be recovered under sub. (2) (a) and who survived the client.

49.682(1)(e) (e) "Property of a decedent" means all real and personal property to which the client held any legal title or in which the client had any legal interest immediately before death, to the extent of that title or interest, including assets transferred to a survivor, heir, or assignee through joint tenancy, tenancy in common, survivorship, life estate, revocable trust, or any other arrangement, excluding an irrevocable trust.

49.682(2) (2)

49.682(2)(a)(a) Except as provided in par. (d), the department shall file a claim against the estate of a client, and against the estate of a nonclient surviving spouse, for the amount of aid under s. 49.68, 49.683, or 49.685 paid to or on behalf of the client.

49.682(2)(b) (b) The affidavit of a person designated by the secretary to administer this subsection is evidence of the amount of the claim.

49.682(2)(bm) (bm)

49.682(2)(bm)1.1. Property that is subject to the department's claim under par. (a) in the estate of a client or in the estate of a nonclient surviving spouse is all property of a decedent that is included in the estate.

49.682(2)(bm)2. 2. There is a presumption, consistent with s. 766.31, which may be rebutted, that all property in the estate of the nonclient surviving spouse was marital property held with the client and that 100 percent of the property in the estate of the nonclient surviving spouse is subject to the department's claim under par. (a).

49.682(2)(c) (c) The court shall reduce the amount of a claim under par. (a) by up to the amount specified in s. 861.33 (2) if necessary to allow the decedent's heirs or the beneficiaries of the decedent's will to retain the following personal property:

49.682(2)(c)1. 1. The decedent's wearing apparel and jewelry held for personal use.

49.682(2)(c)2. 2. Household furniture, furnishings and appliances.

49.682(2)(c)3. 3. Other tangible personal property not used in trade, agriculture or other business, not to exceed in value the amount specified in s. 861.33 (1) (a) 4.

49.682(2)(d) (d) A claim under par. (a) is not allowable if the decedent has a surviving child who is under age 21 or disabled or a surviving spouse.

49.682(2)(e) (e)

49.682(2)(e)1.1. If the department's claim is not allowable because of par. (d) and the estate includes an interest in real property, including a home, the court exercising probate jurisdiction shall, in the final judgment or summary findings and order, assign the interest in the real property subject to a lien in favor of the department for the amount described in par. (a). The personal representative or petitioner for summary settlement or summary assignment of the estate shall record the final judgment as provided in s. 863.29, 867.01 (3) (h), or 867.02 (2) (h).

49.682(2)(e)2. 2. If the department's claim is not allowable because of par. (d), the estate includes an interest in real property, including a home, and the personal representative closes the estate by sworn statement under s. 865.16, the personal representative shall stipulate in the statement that the real property is assigned subject to a lien in favor of the department for the amount described in par. (a). The personal representative shall record the statement in the same manner as described in s. 863.29, as if the statement were a final judgment.

49.682(2)(f) (f) The department may not enforce a lien under par. (e) as long as any of the following survive the decedent:

49.682(2)(f)1. 1. A spouse.

49.682(2)(f)2. 2. A child who is under age 21 or disabled.

49.682(2)(fm) (fm) All of the following apply to a lien under par. (e) that the department may not enforce because of par. (f):

49.682(2)(fm)1. 1. If the decedent's surviving spouse or child who is under age 21 or disabled refinances a mortgage on the real property, the lien is subordinate to the new encumbrance.

49.682(2)(fm)2. 2. The department shall release the lien in the circumstances described in s. 49.849 (4) (c) 2.

49.682(2)(g) (g) The department may enforce a lien under par. (e) by foreclosure in the same manner as a mortgage on real property.

49.682(3) (3) The department shall administer the program under this section and may contract with an entity to administer all or a portion of the program, including gathering and providing the department with information needed to recover payment of aid provided under s. 49.68, 49.683, or 49.685. All funds received under this subsection, net of any amount claimed under s. 49.849 (5), shall be remitted for deposit in the general fund.

49.682(4) (4)

49.682(4)(a)(a) The department may recover amounts under this section for the provision of aid provided under s. 49.68, 49.683 or 49.685 paid on and after September 1, 1995.

49.682(4)(b) (b) The department may file a claim under sub. (2) only with respect to a client who dies after September 1, 1995.

49.682(5) (5) The department shall promulgate rules establishing standards for determining whether the application of this section would work an undue hardship in individual cases. If the department determines that the application of this section would work an undue hardship in a particular case, the department shall waive application of this section in that case.

49.682(6) (6) The department may contract with or employ an attorney to probate estates to recover under this section the costs of care.

49.682 History History: 1995 a. 27 ss. 3044b to 3044j; Stats. 1995 s. 49.682; 1995 a. 225 ss. 127, 128; 1999 a. 9; 2013 a. 20, 92.



49.683 Cystic fibrosis aids.

49.683  Cystic fibrosis aids.

49.683(1) (1) Subject to s. 49.687 (1m), the department may provide financial assistance for costs of medical care of persons over the age of 18 years with the diagnosis of cystic fibrosis who meet financial requirements established by the department by rule under s. 49.687 (1).

49.683(2) (2) Approved costs for medical care under sub. (1) shall be paid from the appropriation accounts under s. 20.435 (4) (e) and (je).

49.683(3) (3) No payment shall be made under this section for any portion of medical care costs that are payable under any state, federal, or other health care coverage program, including a health care coverage program specified by rule under s. 49.687 (1m), or under any grant, contract, or other contractual arrangement.

49.683 History History: 1973 c. 300; Stats. 1973 s. 146.35; 1973 c. 336 s. 55; Stats. 1973 s. 146.36; 1975 c. 39; 1979 c. 34 s. 2102 (43) (a); 1983 a. 27 s. 1562; Stats. 1983 s. 49.483; 1993 a. 16, 449; 1995 a. 27 ss. 3045, 3046, 3047; Stats. 1995 s. 49.683; 1997 a. 27; 1999 a. 9; 2001 a. 16; 2003 a. 33.



49.685 Hemophilia treatment services.

49.685  Hemophilia treatment services.

49.685(1) (1)  Definitions. In this section:

49.685(1)(a) (a) "Comprehensive hemophilia treatment center" means a center, and its satellite facilities, approved by the department, which provide services, including development of the maintenance program, to persons with hemophilia and other related congenital bleeding disorders.

49.685(1)(c) (c) "Hemophilia" means a bleeding disorder resulting from a genetically determined clotting factor abnormality or deficiency.

49.685(1)(d) (d) "Home care" means the self-infusion of a clotting factor on an outpatient basis by the patient or the infusion of a clotting factor to a patient on an outpatient basis by a person trained in such procedures.

49.685(1)(e) (e) "Maintenance program" means the individual's therapeutic and treatment regimen, including medical, dental, social and vocational rehabilitation including home health care.

49.685(1)(f) (f) "Net worth" means the sum of the value of liquid assets, real property, after excluding the first $10,000 of the full value of the home derived by dividing the assessed value by the assessment ratio of the taxation district.

49.685(1)(g) (g) "Physician director" means the medical director of the comprehensive hemophilia treatment center which is directly responsible for an individual's maintenance program.

49.685(2) (2) Assistance program. From the appropriation accounts under s. 20.435 (4) (e) and (je), the department shall establish a program of financial assistance to persons suffering from hemophilia and other related congenital bleeding disorders. The program shall assist such persons to purchase the blood derivatives and supplies necessary for home care. The program shall be administered through the comprehensive hemophilia treatment centers.

49.685(4) (4) Eligibility. Any permanent resident of this state who suffers from hemophilia or other related congenital bleeding disorder may participate in the program if that person meets the requirements of this section and s. 49.687 and the standards set by rule under this section and s. 49.687. The person shall enter into an agreement with the comprehensive hemophilia treatment center for a maintenance program to be followed by that person as a condition for continued eligibility. The physician director or a designee shall, at least once in each 6-month period, review the maintenance program and verify that the person is complying with the program.

49.685(5) (5) Recovery from other sources. The department is responsible for payments for blood products and supplies used in home care by persons participating in the program. The department may enter into agreements with comprehensive hemophilia treatment centers under which the treatment center assumes the responsibility for recovery of the payments from a 3rd party, including any insurer.

49.685(6) (6) Payments.

49.685(6)(a)(a) The department shall, by rule, establish a reasonable cost for blood products and supplies used in home care as a basis of reimbursement under this section.

49.685(6)(b) (b) Reimbursement shall not be made under this section for any blood products or supplies that are not purchased from or provided by a comprehensive hemophilia treatment center, or a source approved by the treatment center. Reimbursement shall not be made under this section for any portion of the costs of blood products or supplies that are payable under any other state, federal, or other health care coverage program under which the person is covered, including a health care coverage program specified by rule under s. 49.687 (1m), or under any grant, contract, or other contractual arrangement.

49.685(6)(c) (c) The reasonable cost, determined under par. (a), of blood products and supplies used in home care for which reimbursement is not prohibited under par. (b), shall be reimbursed under this section after deduction of the patient's liability, determined under sub. (7).

49.685(7) (7) Patient's liability.

49.685(7)(a)(a)

49.685(7)(a)1.1. The percentage of the patient's liability for the reasonable costs for blood products and supplies which are determined to be eligible for reimbursement under sub. (6) shall be based upon the income and the size of the person's family unit, according to standards to be established by the department under s. 49.687.

49.685(7)(a)2. 2. In determining income, only the income of the patient and persons responsible for the patient's support under s. 49.90 may be considered.

49.685(7)(a)4. 4. In determining family size, only persons who are related to the patient as parent, spouse, legal dependent or, if under the age of 18, as brother or sister may be considered.

49.685(7)(a)5. 5. In determining net worth, only the net worth of the patient and persons responsible for the patient's support under s. 49.90 will be considered.

49.685(7)(b) (b) Individual liability shall be determined at the time of initial treatment and shall be redetermined annually or upon the patient's notification to the department of a change in family size or financial condition.

49.685(8) (8) Department's duties. The department shall:

49.685(8)(a) (a) Extend financial assistance under this section to eligible persons suffering from hemophilia or other related congenital bleeding disorders.

49.685(8)(b) (b) Employ administrative personnel to implement this section.

49.685(8)(c) (c) Promulgate all rules necessary to implement this section.

49.685 History History: 1977 c. 213; 1979 c. 32; 1983 a. 27; 1983 a. 189 s. 329 (10); 1983 a. 544 s. 47 (1); 1985 a. 29 s. 3202 (23), (46); 1987 a. 27; 1987 a. 312 s. 17; 1993 a. 16, 449; 1995 a. 27 ss. 3048 to 3060; Stats. 1995 s. 49.685; 2001 a. 16; 2003 a. 33, 198.



49.686 AZT and pentamidine reimbursement program.

49.686  AZT and pentamidine reimbursement program.

49.686(1)(1)  Definitions. In this section:

49.686(1)(a) (a) "AIDS" means acquired immunodeficiency syndrome.

49.686(1)(am) (am) "AZT" means the drug azidothymidine.

49.686(1)(b) (b) "Gross income" means all income, from whatever source derived and in whatever form realized, whether in money, property or services.

49.686(1)(c) (c) "HIV" means any strain of human immunodeficiency virus, which causes acquired immunodeficiency syndrome.

49.686(1)(d) (d) "HIV infection" means the pathological state produced by a human body in response to the presence of HIV.

49.686(1)(e) (e) "Physician" has the meaning specified in s. 448.01 (5).

49.686(1)(f) (f) "Residence" means the concurrence of physical presence with intent to remain in a place of fixed habitation. Physical presence is prima facie evidence of intent to remain.

49.686(2) (2) Reimbursement. From the appropriation accounts under s. 20.435 (1) (am), (i), and (ma), the department may reimburse or supplement the reimbursement of the cost of AZT, the drug pentamidine, and any drug approved for reimbursement under sub. (4) (c) for an individual who is eligible under sub. (3).

49.686(3) (3) Eligibility. An individual is eligible to receive the reimbursement specified under sub. (2) if he or she meets all of the following criteria:

49.686(3)(a) (a) Has residence in this state.

49.686(3)(b) (b) Has an infection that is certified by a physician to be an HIV infection.

49.686(3)(c) (c) Has a prescription issued by a physician for AZT, for pentamidine or for a drug approved for reimbursement under sub. (4) (c).

49.686(3)(d) (d) Has applied for coverage under and has been denied eligibility for medical assistance within 12 months prior to application for reimbursement under sub. (2). This paragraph does not apply to an individual who is eligible for benefits under the demonstration project for childless adults under s. 49.45 (23) or to an individual who is eligible for benefits under BadgerCare Plus under s. 49.471 (11).

49.686(3)(e) (e) Has no insurance coverage for AZT, the drug pentamidine or any drug approved for reimbursement under sub. (4) (c) or, if he or she has insurance coverage, the coverage is inadequate to pay the full cost of the individual's prescribed dosage of AZT, the drug pentamidine or any drug approved for reimbursement under sub. (4) (c).

49.686(3)(f) (f) Is an individual whose annual gross household income is at or below 200% of the poverty line and, if funding is available under s. 20.435 (1) (i) or (m), is an individual whose annual gross household income is above 200% and at or below 300% of the poverty line.

49.686(4) (4) Departmental duties. The department shall do all of the following:

49.686(4)(a) (a) Determine the eligibility of individuals applying for reimbursement, or a supplement to the reimbursement, of the costs of AZT or the drug pentamidine.

49.686(4)(b) (b) Within the limits of sub. (5) and of the funds specified under sub. (2) and under a schedule that the department shall establish based on the ability of individuals to pay, reimburse or supplement the reimbursement of the eligible individuals.

49.686(4)(c) (c) After consulting with individuals, including those not employed by the department, with expertise in issues relative to drugs for the treatment of HIV infection and AIDS, determine which, if any, drugs that are cost-effective alternatives to AZT and pentamidine may also have costs reimbursed under this section.

49.686(5) (5) Reimbursement limitation. Reimbursement may not be made under this section for any portion of the costs of AZT, the drug pentamidine or any drug approved for reimbursement under sub. (4) (c) which are payable by an insurer, as defined in s. 600.03 (27).

49.686(6) (6) Health Insurance Risk-Sharing Plan coverage.

49.686(6)(a)(a) Subject to par. (b), the department shall conduct a program under which the department may pay premiums for coverage under the Health Insurance Risk-Sharing Plan under subch. II of ch. 149, and pay copayments under that plan for prescription drugs for which reimbursement may be provided under sub. (2), for individuals who satisfy all of the following:

49.686(6)(a)1. 1. The individuals are eligible for reimbursement under this section.

49.686(6)(a)2. 2. The individuals are currently taking antiretroviral drugs.

49.686(6)(a)3. 3. The individuals do not have health insurance coverage.

49.686(6)(a)4. 4. The individuals are not eligible for premium subsidies under s. 252.16 or 252.17 because they are not on unpaid medical leave, are not unable to continue employment, and have not had to reduce their employment hours because of an illness or medical condition arising from or related to HIV.

49.686(6)(b) (b) The program shall be open to a minimum of 100 participants at any given time, with more participants if the department determines that it is cost-effective.

49.686(6)(c) (c) The department may promulgate rules for the administration of the program. Notwithstanding s. 227.24 (3), rules under this paragraph may be promulgated as emergency rules under s. 227.24 without a finding of emergency.

49.686 History History: 1989 a. 31; 1991 a. 39; 1993 a. 16; 1995 a. 27 ss. 3061 to 3062d; Stats. 1995 s. 49.686; 1997 a. 27; 2001 a. 81; 2007 a. 20, 89; 2009 a. 28, 209; 2013 a. 20.



49.687 Disease aids; patient requirements; rebate agreements; cost containment.

49.687  Disease aids; patient requirements; rebate agreements; cost containment.

49.687(1) (1) The department shall promulgate rules that require a person who is eligible for benefits under s. 49.68, 49.683, or 49.685 and whose estimated total family income for the current year is at or above 200% of the poverty line to obligate or expend specified portions of the income for medical care for treatment of kidney disease, cystic fibrosis, or hemophilia before receiving benefits under s. 49.68, 49.683, or 49.685. The rules shall require a person to pay 0.50% of his or her total family income for the cost of medical treatment covered under s. 49.68, 49.683, or 49.685 if that income is from 200% to 250% of the federal poverty line, 0.75% if that income is more than 250% but not more than 275% of the federal poverty line, 1% if that income is more than 275% but not more than 300% of the federal poverty line, 1.25% if that income is more than 300% but not more than 325% of the federal poverty line, 2% if that income is more than 325% but not more than 350% of the federal poverty line, 2.75% if that income is more than 350% but not more than 375% of the federal poverty line, 3.5% if that income is more than 375% but not more than 400% of the federal poverty line, and 4.5% if that income is more than 400% of the federal poverty line.

49.687(1m) (1m)

49.687(1m)(a)(a) A person is not eligible to receive benefits under s. 49.68 or 49.683 unless before the person applies for benefits under s. 49.68 or 49.683, the person first applies for benefits under all other health care coverage programs specified by the department by rule for which the person reasonably may be eligible.

49.687(1m)(b) (b) The department shall promulgate rules that specify other health care coverage programs for which a person must apply before applying for benefits under s. 49.685. The department may waive the requirement under this paragraph for an applicant who requests a waiver for religious reasons.

49.687(1m)(c) (c) Using the procedure under s. 227.24, the department may promulgate rules under par. (b) for the period before the effective date of any permanent rules promulgated under par. (b), but not to exceed the period authorized under s. 227.24 (1) (c) and (2). Notwithstanding s. 227.24 (1) (a), (2) (b), and (3), the department is not required to provide evidence that promulgating a rule under par. (b) as an emergency rule is necessary for the preservation of the public peace, health, safety, or welfare and is not required to make a finding of emergency for promulgating a rule under par. (b) as an emergency rule.

49.687(2) (2) The department shall develop and implement a sliding scale of patient liability for kidney disease aid under s. 49.68, cystic fibrosis aid under s. 49.683, and hemophilia treatment under s. 49.685, based on the patient's ability to pay for treatment. The department shall continuously review the sliding scale for patient liability and revise it as needed to ensure that the amounts budgeted under s. 20.435 (4) (e) and (je) are sufficient to cover treatment costs.

49.687(2m) (2m) If a pharmacy directly bills the department or an entity with which the department contracts for a drug supplied to a person receiving benefits under s. 49.68, 49.683, or 49.685 and prescribed for treatment covered under s. 49.68, 49.683, or 49.685, the person shall pay a $7.50 copayment amount for each such generic drug and a $15 copayment amount for each such brand name drug.

49.687(3) (3) The department or an entity with which the department contracts shall provide to a drug manufacturer that sells drugs for prescribed use in this state documents designed for use by the manufacturer in entering into a rebate agreement with the department or entity that is modeled on the rebate agreement specified under 42 USC 1396r-8. The department or entity may enter into a rebate agreement under this subsection that shall include all of the following as requirements:

49.687(3)(a) (a) That, as a condition of coverage for prescription drugs of a manufacturer under s. 49.68, 49.683, or 49.685, the manufacturer shall make rebate payments for each prescription drug of the manufacturer that is prescribed for and purchased by persons who meet eligibility criteria under s. 49.68, 49.683, or 49.685, to the secretary of administration to be credited to the appropriation under s. 20.435 (4) (je), each calendar quarter or according to a schedule established by the department.

49.687(3)(b) (b) That the amount of the rebate payment shall be determined by a method specified in 42 USC 1396r-8 (c).

49.687(4) (4) The department may adopt managed care methods of cost containment for the programs under ss. 49.68, 49.683, and 49.685.

49.687(6) (6) The department shall obtain and share information about individuals who receive benefits under s. 49.68, 49.683, or 49.685 as provided in s. 49.475.

49.687 History History: 1983 a. 27; 1989 a. 56; 1991 a. 39; 1993 a. 16, 449; 1995 a. 27 ss. 3063 to 3065; Stats. 1995 s. 49.687; 1997 a. 27; 1999 a. 9; 2001 a. 16; 2003 a. 33, 198; 2007 a. 20.



49.688 Prescription drug assistance for elderly persons.

49.688  Prescription drug assistance for elderly persons.

49.688(1)(1) In this section:

49.688(1)(a) (a) "Generic name" has the meaning given in s. 450.12 (1) (b).

49.688(1)(b) (b) "Poverty line" means the nonfarm federal poverty line for the continental United States, as defined by the federal department of labor under 42 USC 9902 (2).

49.688(1)(c) (c) "Prescription drug" means a prescription drug, as defined in s. 450.01 (20), that is included in the drugs specified under s. 49.46 (2) (b) 6. h. and that is manufactured by a drug manufacturer that enters into a rebate agreement in force under sub. (6).

49.688(1)(d) (d) "Prescription order" has the meaning given in s. 450.01 (21).

49.688(1)(e) (e) "Program payment rate" means the rate of payment made for the identical drug specified under s. 49.46 (2) (b) 6. h. plus a dispensing fee that is equal to the dispensing fee permitted to be charged for prescription drugs for which coverage is provided under s. 49.46 (2) (b) 6. h.

49.688(2) (2)

49.688(2)(a)(a) A person to whom all of the following applies is eligible to purchase a prescription drug for the amounts specified in sub. (5) (a) 1. and 2.:

49.688(2)(a)1. 1. The person is a resident, as defined in s. 27.01 (10) (a), of this state.

49.688(2)(a)2. 2. The person is at least 65 years of age.

49.688(2)(a)3. 3. The person is not a recipient of medical assistance or, as a recipient, does not receive prescription drug coverage.

49.688(2)(a)4. 4. The person's annual household income, as determined by the department, does not exceed 240% of the federal poverty line for a family the size of the person's eligible family.

49.688(2)(a)5. 5. The person pays the program enrollment fee specified in sub. (3) (a).

49.688(2)(b) (b) A person to whom par. (a) 1. to 3. and 5. applies, but whose annual household income, as determined by the department, exceeds 240% of the federal poverty line for a family the size of the persons' eligible family, is eligible to purchase a prescription drug at the amounts specified in sub. (5) (a) 4. only during the remaining amount of any 12-month period in which the person has first paid the annual deductible specified in sub. (3) (b) 2. a. in purchasing prescription drugs at the retail price and has then paid the annual deductible specified in sub. (3) (b) 2. b.

49.688(3) (3) Program participants shall pay all of the following:

49.688(3)(a) (a) For each 12-month benefit period, a program enrollment fee of $30.

49.688(3)(b) (b)

49.688(3)(b)1.1. For each 12-month benefit period, for a person specified in sub. (2) (a), a deductible for prescription drugs that is based on the percentage that a person's annual household income, as determined by the department, is of the federal poverty line for a family the size of the person's eligible family, as follows:

49.688(3)(b)1.a. a. One hundred sixty percent or less, no deductible.

49.688(3)(b)1.b. b. More than 160%, but not more than 200%, $500.

49.688(3)(b)1.c. c. More than 200%, but not more than 240%, $850.

49.688(3)(b)2. 2. For each 12-month benefit period, for a person specified in sub. (2) (b), a deductible for prescription drugs that equals all of the following:

49.688(3)(b)2.a. a. The difference between the person's annual household income and 240% of the federal poverty line for a family the size of the person's eligible family.

49.688(3)(b)2.b. b. Eight hundred fifty dollars.

49.688(3)(c) (c) After payment of any applicable deductible under par. (b), all of the following:

49.688(3)(c)1. 1. A copayment of $5 for each prescription drug that bears only a generic name.

49.688(3)(c)2. 2. A copayment of $15 for each prescription drug that does not bear only a generic name.

49.688(3)(d) (d) If a person who is eligible under this section has other available coverage for payment of a prescription drug, this section applies only to costs for prescription drugs for the person that are not covered under the person's other available coverage.

49.688(4) (4) The department shall devise and distribute a form for application for the program under sub. (2), shall determine eligibility for each 12-month benefit period of applicants and shall issue to eligible persons a prescription drug card for use in purchasing prescription drugs, as specified in sub. (5). The department shall promulgate rules that specify the criteria to be used to determine household income under sub. (2) (a) 4. and (b) and (3) (b) 1.

49.688(5) (5)

49.688(5)(a)(a) Beginning on September 1, 2002, except as provided in sub. (7) (b), as a condition of participation by a pharmacy or pharmacist in the program under s. 49.45, 49.46, 49.47, or 49.471, the pharmacy or pharmacist may not charge a person who presents a valid prescription order and a card indicating that he or she meets eligibility requirements under sub. (2) an amount for a prescription drug under the order that exceeds the following:

49.688(5)(a)1. 1. For a deductible, as specified in sub. (3) (b) 1. and 2. b., the program payment rate.

49.688(5)(a)2. 2. After any applicable deductible under subd. 1. is charged, the copayment, as applicable, that is specified in sub. (3) (c) 1. or 2. No dispensing fee may be charged to a person under this subdivision.

49.688(5)(a)3. 3. For a deductible, as specified in sub. (3) (b) 2. a., the retail price.

49.688(5)(a)4. 4. After the deductible under subd. 3. is charged, the copayment, as applicable, that is specified in sub. (3) (c) 1. or 2. No dispensing fee may be charged to a person under this subdivision.

49.688(5)(b) (b) The department shall calculate and transmit to pharmacies and pharmacists that are certified providers of medical assistance amounts that may be used in calculating charges under par. (a). The department shall periodically update this information and transmit the updated amounts to pharmacies and pharmacists.

49.688(6) (6) The department, or an entity with which the department contracts, shall provide to a drug manufacturer that sells drugs for prescribed use in this state documents designed for use by the manufacturer in entering into a rebate agreement with the department or entity that is modeled on the rebate agreement specified under 42 USC 1396r-8. A rebate agreement under this subsection shall include all of the following as requirements:

49.688(6)(a) (a) That, except as provided in sub. (7) (b), the manufacturer shall make rebate payments for each prescription drug of the manufacturer that is prescribed for and purchased by persons who meet criteria under sub. (2) (a) and persons who meet criteria under sub. (2) (b) and have paid the deductible under sub. (3) (b) 2. a., to the secretary of administration to be credited to the appropriation account under s. 20.435 (4) (j), each calendar quarter or according to a schedule established by the department.

49.688(6)(b) (b) That, except as provided in sub. (7) (b), the amount of the rebate payment shall be determined by a method specified in 42 USC 1396r-8 (c).

49.688(7) (7)

49.688(7)(a)(a) Except as provided in par. (b), from the appropriation accounts under s. 20.435 (4) (bv), (j), and (pg), beginning on September 1, 2002, the department shall, under a schedule that is identical to that used by the department for payment of pharmacy provider claims under medical assistance, provide to pharmacies and pharmacists payments for prescription drugs sold by the pharmacies or pharmacists to persons eligible under sub. (2) who have paid the deductible specified under sub. (3) (b) 1. or 2. or who, under sub. (3) (b) 1., are not required to pay a deductible. The payment for each prescription drug under this paragraph shall be at the program payment rate, minus any copayment paid by the person under sub. (5) (a) 2. or 4., and plus, if applicable, incentive payments that are similar to those provided under s. 49.45 (8v). The department shall devise and distribute a claim form for use by pharmacies and pharmacists under this paragraph and may limit payment under this paragraph to those prescription drugs for which payment claims are submitted by pharmacists or pharmacies directly to the department. The department may apply to the program under this section the same utilization and cost control procedures that apply under rules promulgated by the department to medical assistance under subch. IV of ch. 49.

49.688(7)(b) (b) During any period in which funding under s. 20.435 (4) (bv) and (pg) is completely expended for the payments specified in par. (a), the requirements of par. (a) and subs. (3) (c), (5), and (6) (a) and (b) do not apply to drugs purchased during that period, but the department shall continue to accept applications and determine eligibility under sub. (4) and shall indicate to applicants that the eligibility of program participants to purchase prescription drugs as specified in sub. (3), under the requirements of sub. (5), is conditioned on the availability of funding under s. 20.435 (4) (bv) and (pg).

49.688(8m) (8m) The department shall obtain and share information about participants in the program under this section as provided in s. 49.475.

49.688(9) (9)

49.688(9)(a)(a) The department shall promulgate rules relating to prohibitions on fraud that are substantially similar to applicable provisions under s. 49.49 (1) (a).

49.688(9)(b) (b) A person who is convicted of violating a rule promulgated by the department under par. (a) in connection with that person's furnishing of prescription drugs under this section is guilty of a Class H felony, except that, notwithstanding the maximum fine specified in s. 939.50 (3) (h), the person may be fined not more than $25,000.

49.688(9)(c) (c) A person other than a person specified in par. (b) who is convicted of violating a rule promulgated by the department under par. (a) may be fined not more than $10,000, or imprisoned in the county jail for not more than one year, or both.

49.688(10) (10) If federal law is amended to provide coverage for prescription drugs for outpatient care as a benefit under medicare or to provide similar coverage under another program, the department shall submit to appropriate standing committees of the legislature under s. 13.172 (3) a report that contains an analysis of the differences between such a federal program and the program under this section and that provides recommendations concerning alignment, if any, of the differences.

49.688(11) (11) The department shall request from the federal secretary of health and human services a waiver, under 42 USC 1315 (a), of federal medicaid laws necessary to permit the department of health services to conduct a project, under all of the requirements of this section, to expand eligibility for medical assistance, for purposes of receipt of prescription drugs as a benefit, to include individuals who are eligible under sub. (2). The department may implement a waiver requested under this subsection only if the conditions of the waiver are consistent with the requirements of this section. The department shall implement the program under this section regardless of whether a waiver, as specified in this subsection, is received.

49.688(12) (12) Except as provided in subs. (8m) to (11) and except for the department's rule-making requirements and authority, the department may enter into a contract with an entity to perform the duties and exercise the powers of the department under this section.

49.688 History History: 2001 a. 16, 109; 2003 a. 33; 2007 a. 20 ss. 1651, 1655, 9121 (6) (a); 2009 a. 28.



49.70 County home; establishment.

49.70  County home; establishment.

49.70(1) (1) Each county may establish a county home for the relief and support of dependent persons pursuant to s. 46.17.

49.70(2) (2) In all counties whose population is less than 250,000 such county home shall be governed pursuant to ss. 46.18, 46.19 and 46.20.

49.70(3) (3) No county in which a county home is established shall contract to conduct the same or to support and maintain the inmates thereof; and all agreements in violation of this subsection are void.

49.70(4) (4) The trustees or any person employed by the county board pursuant to subs. (1) and (2), may administer oaths concerning any matter submitted to the trustees or person employed by the county board, in connection with their functions.

49.70(5) (5) The uniform accounting system established by s. 50.03 (10) shall be used by each county home and shall be subject to the conditions enumerated therein.

49.70 History History: 1971 c. 125; 1975 c. 413 s. 18; 1977 c. 26 s. 75; 1991 a. 316; 1995 a. 27 ss. 2810 to 2815; Stats. 1995 s. 49.70.

49.70 Annotation A county did not violate sub. (3) by terminating county home operations, conveying the home's assets, and leasing the physical plant to a private operator. Local Union 2490 v. Waukesha County, 143 Wis. 2d 438, 422 N.W.2d 117 (Ct. App. 1988).



49.703 County homes; commitments; admissions.

49.703  County homes; commitments; admissions.

49.703(1)(1) Any person upon his or her application to the board of trustees may be admitted to the county home upon such terms as may be prescribed by the board. If the person or his or her relatives are unable to pay for his or her care and maintenance the person may be admitted as a charge of the county of his or her residence.

49.703(3) (3) The county board of any county may by resolution provide that the county shall bear the expense of maintaining all dependent persons committed or admitted to the county home, and may repeal any resolution adopted under this subsection.

49.703 History History: 1977 c. 428, 1985 a. 29; 1995 a. 27 ss. 2816, 2817, 2819; Stats. 1995 s. 49.703.



49.71 County hospitals; establishment.

49.71  County hospitals; establishment.

49.71(1) (1) Each county may establish a county hospital for the treatment of dependent persons, under s. 46.17, and other persons authorized under s. 46.21 (4m).

49.71(2) (2) In counties with a population of 500,000 or more, an institution established under sub. (1) shall be governed under s. 46.21 or 59.79 (10), but in all other counties it shall be governed under ss. 46.18, 46.19 and 46.20.

49.71(3) (3) The uniform accounting system established by s. 50.03 (10) shall be used by each county hospital and shall be subject to the conditions enumerated therein.

49.71 History History: 1971 c. 125; 1975 c. 413 s. 18; 1977 c. 26 s. 75; 1985 a. 176; 1993 a. 186; 1995 a. 27 ss. 2820 to 2823; Stats. 1995 s. 49.71; 1995 a. 201.



49.713 County hospitals; admissions.

49.713  County hospitals; admissions.

49.713(1) (1) Any person upon application to the board of trustees may be admitted to the county hospital upon such terms as may be prescribed by the board. If the person or his or her relatives are unable to pay for his or her care and maintenance the person may be admitted as a charge of the county of his or her residence.

49.713(3) (3) The county board of any county may by resolution provide that the county shall bear the expense of maintaining all dependent persons admitted to the county hospital, and may repeal any resolution adopted under this subsection.

49.713 History History: 1985 a. 29; 1995 a. 27 ss. 2824, 2825, 2827; Stats. 1995 s. 49.713.



49.72 County infirmaries; establishment.

49.72  County infirmaries; establishment.

49.72(1) (1) Each county, or any 2 or more counties jointly, may establish, pursuant to s. 46.17 or 46.20 a county infirmary for the treatment, care and maintenance of the aged infirm.

49.72(2) (2) In counties with a population of 500,000 or more, such institution shall be governed pursuant to s. 46.21, but in all other counties it shall be governed pursuant to ss. 46.18, 46.19 and 46.20.

49.72(3) (3) As used in ss. 49.72 to 49.726:

49.72(3)(a) (a) An aged infirm person is a person over the age of 65 years so incapacitated mentally by the degenerative processes of old age, or so incapacitated physically, as to require continuing infirmary care.

49.72(3)(b) (b) A county infirmary is a county institution created pursuant to sub. (1) or (2) under the general supervision and inspection of the department pursuant to ss. 46.16 and 46.17 as to adequacy of equipment and staff to treat, care for and maintain the physical and mental needs of aged infirm persons.

49.72(4) (4) The uniform accounting system established by s. 50.03 (10) shall be used by each county infirmary and shall be subject to the conditions enumerated therein.

49.72 History History: 1971 c. 125; 1975 c. 413 s. 18; 1977 c. 26 s. 75; 1995 a. 27 ss. 2828 to 2834; Stats. 1995 s. 49.72.



49.723 County infirmaries, admissions; standards.

49.723  County infirmaries, admissions; standards.

49.723(1)(1) The following standards shall apply to admissions to a county infirmary:

49.723(1)(a) (a) The primary standard shall be need of infirmary care, rather than ability to pay for care, and no person shall be excluded from an infirmary solely because of ability or inability to pay for care.

49.723(1)(b) (b) The person admitted must be an aged infirm individual, and it must be reasonably apparent that unless admitted the person will be without adequate care.

49.723(1)(cm) (cm) Except as provided in par. (d), any person who meets the standards for admission is eligible for admission.

49.723(1)(d) (d) An applicant who has removed residence to Wisconsin from a state which requires that one who has removed residence from Wisconsin to that state reside in the latter more than one year before being eligible for a similar type of care shall be required to reside in this state for a like period before becoming eligible for admission.

49.723(2) (2) The board of trustees of a county infirmary, subject to regulations approved by the county board, shall establish rules and regulations governing the admission and discharge of voluntary patients.

49.723(3) (3) If it appears to the satisfaction of the circuit court for the county in which an infirmary is located, upon petition for commitment, that a person meets the standards under sub. (1), it may, after affording the person an opportunity to be heard in person or by someone on his or her behalf, commit the person to a county infirmary. The power to commit includes persons who entered an infirmary voluntarily. The court may also, on petition and after a hearing, order the discharge of any patient, upon a showing that the patient is no longer in need of infirmary care, or that the patient can be adequately cared for elsewhere.

49.723(4) (4) The board of trustees on receipt of an application for voluntary admission, or the circuit court on the filing of a petition for commitment, shall appoint a person licensed to practice medicine and surgery in this state to examine personally the applicant or the subject of the petition and to advise the board or court whether such person meets the standard prescribed by sub. (1) (a).

49.723(5) (5) The department shall prescribe and prepare the forms to be used for the voluntary admission or commitment of patients.

49.723(6) (6) The circuit court in the case of a commitment, and the board of trustees in the case of a voluntary admission, shall pass on the economic status of the patient at the time of commitment or admission, and in all cases in which the patient has residence in another county shall notify the county of residence of the fact of such commitment or admission.

49.723 History History: 1977 c. 449 ss. 130, 497; 1985 a. 29; 1989 a. 359; 1995 a. 27 s. 2835; Stats. 1995 s. 49.723; 1995 a. 225.



49.726 County infirmaries; cost of treatment, care and maintenance of patients.

49.726  County infirmaries; cost of treatment, care and maintenance of patients.

49.726(1) (1) In the first instance the county or counties operating an infirmary shall defray the actual per capita cost of treatment, care and maintenance. To the extent that a patient is a public charge, such county or counties shall be reimbursed for such expenditures, as determined from annual infirmary reports filed with the department under s. 46.18 (8), (9) and (10), by the county of residence.

49.726(2) (2) To the extent that a patient is not a public charge, such cost shall be charged and paid in advance for each calendar month, and payment may be enforced by the board of trustees.

49.726(4) (4) The records and accounts of each county infirmary may be audited by the department. In addition to other findings, such audits shall ascertain compliance with the mandatory uniform cost record-keeping system requirements of s. 46.18 (8), (9) and (10), and verify the actual per person cost of maintenance, care and treatment of patients.

49.726 History History: 1971 c. 108 ss. 5, 6; 1971 c. 125 s. 523; 1985 a. 29; 1995 a. 27 s. 2836; Stats. 1995 s. 49.726.



49.729 County infirmaries; fees and expenses of proceedings.

49.729  County infirmaries; fees and expenses of proceedings. The fees of examining physicians, witnesses and guardians ad litem and other expenses of proceedings under ss. 49.72 to 49.726 shall be governed by s. 51.20 (18).

49.729 History History: 1975 c. 430 s. 80; 1977 c. 428 s. 115; 1995 a. 27 s. 2837; Stats. 1995 s. 49.729.



49.73 Residential care institutions; establishment.

49.73  Residential care institutions; establishment.

49.73(1)(1) Any county or combination of counties may establish and staff a county residential care institution for the reception and care of dependent persons which shall be governed by the county board. The institution shall be licensed under s. 50.03 by the department before receiving or caring for any dependent person.

49.73(2) (2) Residential care institutions may be established and staffed by private vendors for the reception and care of dependent persons. The institution shall be licensed under s. 50.03 by the department before receiving or caring for any dependent persons.

49.73(3) (3) Any county operated or private residential care facility not certifiable as a Title XIX facility shall be licensed and governed under s. 50.03 by the department before receiving or caring for any dependent persons.

49.73(4) (4) The cost of care of such patients shall be determined by multiplying the per day patient rate for such facility as determined by applying the formula under s. 49.45 (6m) (ag), except that interest on capital expenditures which are reimbursable under s. 51.91 shall be excluded, times the number of days of care of such patients in the time period being considered. Any amounts received by the facility from the patient or resident shall be deducted from the costs determined under this subsection. This section shall not be construed to require that as a condition of reimbursement any facility must meet any skilled or intermediate care standards established by the department.

49.73(6) (6) The care, services and supplies provided under this section shall be a liability against the patient's county of residence.

49.73 History History: 1971 c. 216; 1973 c. 90, 333; 1975 c. 413 s. 18; 1975 c. 430 s. 80; 1977 c. 418 s. 929 (55); 1985 a. 29; 1987 a. 27; 1995 a. 27 ss. 2838 to 2843; Stats. 1995 s. 49.73.



49.74 Institutions subject to chapter 150.

49.74  Institutions subject to chapter 150. Any institution created under the authority of s. 49.70, 49.71, 49.72 or 49.73 is subject to ch. 150.

49.74 History History: 1977 c. 29; 1995 a. 27 s. 2850; Stats. 1995 s. 49.74.



49.76 Department duties relating to hunger prevention.

49.76  Department duties relating to hunger prevention. The department shall do all of the following:

49.76(1) (1) Annually review existing public and private activities within the state relating to hunger prevention.

49.76(2) (2) Advise the department of public instruction and any other relevant state agency on the use of state and federal resources and on the provision and administration of programs for hunger prevention.

49.76(4) (4) Develop an annual plan that documents areas of hunger and populations experiencing hunger within this state and that recommends strategies and state and federal policy changes to address hunger in these areas and populations.

49.76(5) (5) Submit, by December 31 annually, the plan developed under sub. (4) to the governor, superintendent of public instruction and the appropriate standing committees under s. 13.172 (3).

49.76 History History: 2009 a. 28 s. 1220; Stats. 2009 s. 49.76.



49.77 State supplemental payments.

49.77  State supplemental payments.

49.77(1) (1)  Definition. In this section "secretary" means the secretary of the U.S. department of health and human services or the secretary of any other federal agency subsequently charged with the administration of federal Title XVI.

49.77(2) (2) Eligibility.

49.77(2)(a)(a) The following persons who meet the resource limitations and the nonfinancial eligibility requirements of the federal supplemental security income program under 42 USC 1381 to 1383d are entitled to receive supplemental payments under this section:

49.77(2)(a)1. 1. Any needy person or couple residing in this state who, as of December 31, 1973, was receiving benefits under s. 49.18, 1971 stats., s. 49.20, 1971 stats., or s. 49.61, 1971 stats., as affected by chapter 90, laws of 1973.

49.77(2)(a)2. 2. Any needy person or couple residing in this state and receiving benefits under federal Title XVI.

49.77(2)(a)3. 3. Any needy person or couple residing in this state whose income, after deducting income excludable under federal Title XVI, is less than the combined benefit level available under federal Title XVI and this section, if the person or couple was eligible for a state supplement under this section based on the last federal eligibility determination prior to January 1, 1996, but was not eligible to receive a payment under federal Title XVI on that date.

49.77(2)(a)4. 4. Any essential person.

49.77(2m) (2m) Supplemental payment levels. The department may submit a proposal to change the amount of supplemental payments under this section to the secretary of administration. If the secretary of administration approves the proposal, he or she shall submit it to the joint committee on finance for approval, modification or disapproval. Joint committee on finance approval of a change in the amount of supplemental payments will be considered to be given, if within 14 calendar days after the secretary of administration files a proposal with the joint committee on finance, the committee has not scheduled a public hearing or executive session to review the proposal. Payment changes approved by the joint committee on finance are subject to the approval of the governor. Following action by the joint committee on finance, the governor shall have 10 days, not including Sundays, to communicate approval or disapproval in writing. If no action is taken by the governor within that time, the decision of the joint committee on finance shall take effect. The procedures under s. 13.10 do not apply to this subsection.

49.77(3) (3) Minimum supplemental payment in certain cases. The total monthly benefits received under this section and federal Title XVI by a person or couple described in sub. (2) (a) 1. shall not be less than the total state cash assistance payment amount plus gross earned and unearned income, received by such person or couple for December of 1973.

49.77(3g) (3g) Federal payments. If federal supplemental security income payments increase, the department may, with approval as provided under sub. (2m), reduce payments under this section by all or part of the amount of the increase, subject to 42 USC 1382g.

49.77(3s) (3s) Increased supplemental payment in certain cases.

49.77(3s)(a)(a) The department shall authorize the payment of an increased state supplement to a person receiving payments under this section who resides in a residential setting if the person needs at least 40 hours per month of supportive home care, daily living skills training or community support services.

49.77(3s)(b) (b)

49.77(3s)(b)1.1. If a person receiving payments under this section is a minor child residing with a parent, only services needed when the parent is away from the residence for purposes of employment count toward the 40-hour requirement in par. (a).

49.77(3s)(b)2. 2. If a person receiving payments under this section resides with a spouse, only services needed either because the spouse is away from the residence for purposes of employment or because the spouse is physically or mentally unable to provide the care count toward the 40-hour requirement in par. (a).

49.77(3s)(c) (c) The department shall establish a uniform assessment process for determining eligibility under this subsection.

49.77(3s)(d) (d) The amount payable under this subsection equals the amount of the state supplement under sub. (2) (a) paid to persons living in nonmedical group homes.

49.77(4) (4) Optional federal administration.

49.77(4)(a)(a) The department may enter into an agreement with the secretary under which the secretary will provide supplemental payments to all eligible persons on behalf of the state or any of its subdivisions. Under the agreement the department shall pay to the secretary an amount specified in accordance with agreed procedures. The department may make advance payments to the secretary if the agreement so provides.

49.77(4)(b) (b) The department may enter into an agreement with the secretary under which the secretary may determine eligibility for medical assistance in the case of aged, blind or disabled individuals under the state plan approved under Title XIX of the social security act.

49.77(4)(c) (c) Agreements made under this subsection or modifications to such agreements require prior approval or amendment by the joint committee on finance. Prior approval will be deemed to be given if within 21 calendar days following the department filing a proposed modification with the joint committee on finance, the committee has not scheduled a public hearing or executive session to review the proposed modification. Agreements or modifications to such agreements approved by the joint committee on finance shall be subject to the approval of the governor. Following action by the joint committee on finance, the governor shall have 10 days, not including Sundays, to communicate approval or disapproval in writing. If no action is taken by the governor within that time, the decision of the joint committee on finance shall take effect. The procedures under s. 13.10 do not apply to this paragraph.

49.77(5) (5) Income determination. In determining the amount of aid to be granted a person applying for supplemental payments under this section, income shall be disregarded to the extent allowed by federal regulations.

49.77(6) (6) Authority to administer; rules. The department shall administer this section and s. 49.775, and may promulgate rules to guide the administration of eligibility determinations and benefits payments.

49.77 History History: 1973 c. 90, 147; 1975 c. 39, 199, 224; 1977 c. 29; 1979 c. 34; 1981 c. 20; 1981 c. 314 s. 144; 1983 a. 27; 1985 a. 29, 120, 176; 1987 a. 27; 1987 a. 403 s. 256; 1989 a. 31, 56; 1993 a. 16; 1995 a. 27 ss. 2844 to 2849, 3151; Stats. 1995 s. 49.77; 2005 a. 25; 2011 a. 257.

49.77 Annotation Because there is no statutory authority and DHFS had not properly promulgated a rule under ch. 227, administrative recovery of overpayments of benefits under this section was unauthorized. Mack v. DHFS, 231 Wis. 2d 644, 605 N.W.2d 651 (Ct. App. 1999), 99-0627.



49.775 Payments for the support of children of supplemental security income recipients.

49.775  Payments for the support of children of supplemental security income recipients.

49.775(1) (1)  Definitions. In this section:

49.775(1)(a) (a) "Custodial parent" has the meaning given in s. 49.141 (1) (b).

49.775(1)(b) (b) "Dependent child" has the meaning given in s. 49.141 (1) (c).

49.775(2) (2) Supplemental payments. Subject to sub. (3), the department shall make a monthly payment in the amount specified in sub. (4) to a custodial parent for the support of each dependent child of the custodial parent if all of the following conditions are met:

49.775(2)(a) (a) The custodial parent is a recipient of supplemental security income under 42 USC 1381 to 1383c or of state supplemental payments under s. 49.77, or both.

49.775(2)(b) (b) If the dependent child has 2 custodial parents, each custodial parent receives supplemental security income under 42 USC 1381 to 1383c or state supplemental payments under s. 49.77, or both.

49.775(2)(bm) (bm) The custodial parent assigns to the state any right of the custodial parent or of the dependent child to support from any other person accruing during the time that any payment under this subsection is made to the custodial parent. No amount of support that begins to accrue after the individual ceases to receive payments under this section may be considered assigned to the state. Seventy-five percent of all money that is received by the department of children and families under an assignment to the state under this paragraph shall be paid to the custodial parent. The department of children and families shall pay the federal share of support assigned under this paragraph as required under federal law or waiver.

49.775(2)(c) (c) The dependent child of the custodian parent meets the eligibility criteria under the aid to families with dependent children program under s. 49.19 (1) to (19) or would meet the eligibility criteria under s. 49.19 but for the application of s. 49.19 (20).

49.775(2)(d) (d) The dependent child does not receive supplemental security income under 42 USC 1381 to 1383d.

49.775(2)(e) (e) The custodial parent meets any of the following conditions:

49.775(2)(e)1. 1. The custodial parent is ineligible for aid under s. 49.19 solely because he or she receives supplemental security income under 42 USC 1381 to 1383c or state supplemental payments under s. 49.77.

49.775(2)(e)2. 2. The custodial parent is ineligible for a Wisconsin works employment position, as defined under s. 49.141 (1) (r), solely because of the application of s. 49.145 (2) (i).

49.775(2m) (2m) Disregard of support. In determining a custodial parent's eligibility under this section, the department shall, for purposes of determining the custodial parent's income, disregard any court-ordered support that is received by or owed to the custodial parent.

49.775(3) (3) Two-parent families. In the case of a dependent child who has 2 custodial parents, the department may not make more than one payment under sub. (2) per month for the support of that dependent child.

49.775(4) (4) Payment amount.

49.775(4)(a)(a) The payment under sub. (2) is $250 per month for one dependent child and $150 per month for each additional dependent child.

49.775 History History: 1997 a. 27, 237; 1999 a. 9; 2005 a. 25; 2007 a. 20; 2009 a. 28.



49.776 Payment of support arrears.

49.776  Payment of support arrears. If a custodial parent who formerly received payments under s. 49.775 but who is no longer receiving payments under s. 49.775 assigned to the state under s. 49.775 (2) (bm) his or her right or the right of the dependent child to support from any other person, the department shall pay to the custodial parent all money in support arrears that is collected by the department after the custodial parent's receipt of payments under s. 49.775 ceased and that accrued while the custodial parent was receiving those payments.

49.776 History History: 2009 a. 28.



49.78 Income maintenance administration.

49.78  Income maintenance administration.

49.78(1) (1)  Definitions. In this section:

49.78(1)(b) (b) "Income maintenance program" means the Medical Assistance program under subch. IV, the Badger Care health care program under s. 49.665, the food stamp program under 7 USC 2011 to 2036 except for the employment and training program described in s. 49.79 (9), or the cemetery, funeral, and burial expenses program under s. 49.785.

49.78(1)(br) (br) "Multicounty consortium" means a group of counties that is approved by the department under sub. (1m) to administer income maintenance programs.

49.78(1)(cr) (cr) "Tribal governing body" means an elected governing body of a federally recognized American Indian tribe.

49.78(1m) (1m) Multicounty consortia.

49.78(1m)(a)(a) Except as provided in par. (c), each county with a population of less than 750,000 shall participate in a multicounty consortium that is approved by the department under par. (b).

49.78(1m)(b) (b) By October 31, 2011, the department shall approve multicounty consortia. The department may not approve more than 10 multicounty consortia.

49.78(1m)(c) (c) If a county with a population of less than 750,000 does not participate in a multicounty consortium or the department determines that a multicounty consortium does not satisfy the department's performance requirements, the department shall assume responsibility for administering income maintenance programs in that county or in the geographical area of the multicounty consortium. The department may provide income maintenance program administration under this paragraph by contracting with another multicounty consortium or by providing the administrative services with state resources and employees.

49.78(1m)(d) (d) If the department assumes responsibility for administering income maintenance programs in a county or in the geographical area of the multicounty consortium under par. (c), any county for which the department administers income maintenance programs shall pay to the department the amount that the county expended for the administration of income maintenance programs in calendar year 2009. For the purposes of this paragraph, Kenosha County expended $673,000 for the administration of income maintenance programs in calendar year 2009.

49.78(1r) (1r) Single county consortia. The department shall administer income maintenance programs in a county with a population of 750,000 or more as a single-county consortium, including the administrative functions specified in sub. (2) (b) 1.

49.78(2) (2) Contracts with multicounty consortia.

49.78(2)(a)(a) Annually, beginning with contracts for 2012, the department shall enter into a contract with each multicounty consortium to administer income maintenance programs in the multicounty consortium's geographical area.

49.78(2)(b) (b) A contract under par. (a) shall provide all of the following:

49.78(2)(b)1. 1. That the multicounty consortia shall be responsible for all of the following administrative functions related to income maintenance programs:

49.78(2)(b)1.a. a. Operating and maintaining a call center.

49.78(2)(b)1.b. b. Conducting application processing and eligibility determinations.

49.78(2)(b)1.c. c. Conducting ongoing case management.

49.78(2)(b)1.d. d. Providing lobby services.

49.78(2)(b)2. 2. That the department and multicounty consortia shall cooperate to provide the following administrative functions related to the income maintenance programs:

49.78(2)(b)2.a. a. Conducting subrogation and benefit recovery efforts.

49.78(2)(b)2.b. b. Participating in fair hearings.

49.78(2)(b)2.c. c. Conducting fraud prevention and identification activities.

49.78(2)(b)3. 3. That the department will reimburse a multicounty consortium for services provided under the contract using a method determined by the department.

49.78(2m) (2m) Administration by a tribal governing body.

49.78(2m)(a)(a) A tribal governing body may administer income maintenance programs by electing to have the department administer the tribe's income maintenance programs or by providing the required administrative services and entering into a contract with the department for reimbursement under par. (b).

49.78(2m)(b) (b) Annually, for the income maintenance administrative program functions, if any, that the department delegates to a tribal governing body, the department and tribal governing body may enter into a contract, for reimbursement of the tribal governing body for the reasonable cost of administering income maintenance programs.

49.78(2m)(c) (c) The amount of each reimbursement paid under a contract entered into par. (b) shall be calculated using a formula based on workload within the limits of state and federal funds. The department may adjust reimbursement amounts determined under the contract for workload changes and computer network activities performed by a tribal governing body.

49.78(2r) (2r) Departmental administrative functions. The department shall perform all of the following administrative functions related to income maintenance programs:

49.78(2r)(a) (a) Providing income maintenance worker training.

49.78(2r)(b) (b) Performing 2nd-party reviews.

49.78(2r)(c) (c) Administering the funeral expenses program under s. 49.785.

49.78(2r)(d) (d) Providing information technology and licenses for call centers that are operated by multicounty consortia.

49.78(2r)(e) (e) Maintaining the client assistance reemployment and economic support system.

49.78(2r)(f) (f) Contracting with multicounty consortia under sub. (2), including establishing performance requirements.

49.78(2r)(g) (g) Contracting with tribal governing bodies under sub. (2m), including establishing performance requirements.

49.78(2r)(h) (h) Monitoring contracts with multicounty consortia and tribal governing bodies, including compliance with performance standards and federal and other reporting requirements.

49.78(2r)(i) (i) Operating a centralized document processing unit.

49.78(3) (3) Rules. The department shall promulgate rules establishing standards of competency, including training requirements, for income maintenance workers.

49.78(4) (4) Rules; merit system. The department of children and families shall promulgate rules for the efficient administration of aid to families with dependent children in agreement with the requirement for federal aid, including the establishment and maintenance of personnel standards on a merit basis. The provisions of this section relating to personnel standards on a merit basis supersede any inconsistent provisions of any law relating to county personnel. This subsection shall not be construed to invalidate the provisions of s. 46.22 (1) (d).

49.78(5) (5) Personnel examinations. Statewide examinations to ascertain qualifications of applicants in any county department administering aid to families with dependent children shall be given by the administrator of the division of merit recruitment and selection in the office of state employment relations. The office of state employment relations shall be reimbursed for actual expenditures incurred in the performance of its functions under this section from the appropriations available to the department of children and families for administrative expenditures.

49.78(6) (6) Personnel lists. All persons who are qualified as a result of examinations shall be certified to the counties in which they reside at the time of examination; if there are no resident qualified persons for any class of positions on the list certified to the county, appointments shall be made from available lists without regard to residence within the county.

49.78(7) (7) County personnel systems. Pursuant to rules promulgated under sub. (4), the department of children and families where requested by the county shall delegate to that county, without restriction because of enumeration, any or all of the authority of the department of children and families under sub. (4) to establish and maintain personnel standards including salary levels.

49.78(8) (8) Reimbursement for income maintenance administration.

49.78(8)(a)(a) From the appropriations under s. 20.435 (4) (bn) and (nn) and subject to par. (b), the department shall provide funding to reimburse each multicounty consortium that contracts with the department under sub. (2) and each tribal governing body that contracts with the department under sub. (2m) for the costs of administering the income maintenance programs, including conducting fraud prevention activities, in accordance with the terms of the applicable contract. The amount of reimbursement calculated under this paragraph and par. (b) is in addition to any reimbursement provided to a county, multicounty consortium, or tribal governing body for fraud and error reduction under s. 49.197 or 49.845.

49.78(8)(b) (b) The department may reduce the amount of any reimbursement if federal reimbursement is withheld due to audits, quality control samples, or program reviews.

49.78(10) (10)

49.78(10)(a)(a) An authorized representative from each multicounty consortium that contracts with the department under sub. (2) and each tribal governing body that contracts with the department under sub. (2m) shall certify monthly under oath to the department in such manner as the department prescribes the claim of the multicounty consortium or tribal governing body for state reimbursement under sub. (8) (a). The department shall review each claim of reimbursement and, if the department approves the claim, the department shall certify to the department of administration for reimbursement to the multicounty consortium or tribal governing body for amounts due under sub. (8) (a) and payment claimed to be made to the multicounty consortia or tribal governing bodies monthly. The department may make advance payments prior to the beginning of each month equal to one-twelfth of the contracted amount.

49.78(10)(b) (b) To facilitate prompt reimbursement the certificate of the department may be based on the certified statements of the authorized representatives of multicounty consortia or tribal governing body executives filed under par. (a). Funds recovered from audit adjustments from a prior fiscal year may be included in subsequent certifications only to pay counties or multicounty consortia owed funds as a result of any audit adjustment. By September 30 annually, the department shall submit a report to the appropriate standing committees under s. 13.172 (3) on funds recovered and paid out during the previous calendar year as a result of audit adjustments.

49.78(11) (11) Requirement to provide information.

49.78(11)(a)(a)

49.78(11)(a)1.1. The department, a county department under s. 46.215, 46.22, or 46.23, a multicounty consortium, or a tribal governing body may request from any person in this state information it determines appropriate and necessary for determining or verifying eligibility or benefits for a recipient under any income maintenance program. Unless access to the information is prohibited or restricted by law, or unless the person has good cause, as determined by the department in accordance with federal law and regulations, for refusing to cooperate, the person shall make a good faith effort to provide the information within 7 days after receiving a request under this paragraph. The department, county department, multicounty consortium, or tribal governing body, or employees of any of them, may not disclose information obtained under this subdivision for any purpose not connected with the administration of the income maintenance program for which the information was requested.

49.78(11)(a)2. 2. In conjunction with any request for information under subd. 1., including a request made by subpoena under par. (b), the department, county department, multicounty consortium, or tribal governing body shall advise the person of the time by which the information must be provided.

49.78(11)(b) (b) The department, a county department, a multicounty consortium, or a tribal governing body may issue a subpoena, in substantially the form authorized under s. 885.02, to compel the production of financial information or other documentary evidence for determining or verifying eligibility or benefits for a recipient under any income maintenance program.

49.78(11)(c) (c) A person is not liable to any person for any of the following:

49.78(11)(c)1. 1. Allowing access to financial or other records by the department, a county department, a multicounty consortium, or a tribal governing body in response to a request under par. (a) or a subpoena described in par. (b).

49.78(11)(c)2. 2. Disclosing information from financial or other records to the department, a county department, a multicounty consortium, or a tribal governing body in response to a request under par. (a) or a subpoena described in par. (b).

49.78(11)(c)3. 3. Any other action taken in good faith to comply with this subsection or a subpoena described in par. (b) or to comply with a request for information or access to records from the department, a county department, a multicounty consortium, or a tribal governing body for determining or verifying eligibility or benefits for a recipient under any income maintenance program.

49.78 History History: 1995 a. 27 ss. 2041 to 2049, 2933 to 2936, 3084 to 3087, 3130; 1995 a. 289, 417; 1997 a. 27; 2001 a. 16; 2003 a. 33 ss. 1308, 1448, 9160; Stats. 2003 s. 49.78; 2005 a. 25; 2007 a. 20; 2009 a. 15, 28; 2011 a. 32; 2013 a. 20.



49.785 Funeral expenses.

49.785  Funeral expenses.

49.785(1)(1) Except as provided in sub. (1m) and subject to s. 49.825, if any recipient specified in sub. (1c) dies and the estate of the deceased recipient is insufficient to pay the funeral, burial, and cemetery expenses of the deceased recipient, from the appropriation under s. 20.435 (4) (br) the department shall pay, to the person designated by the department, all of the following:

49.785(1)(a) (a) The lesser of $1,000 or the cemetery expenses that are not paid by the estate of the deceased and other persons.

49.785(1)(b) (b) The lesser of $1,500 or the funeral and burial expenses not paid by the estate of the deceased and other persons.

49.785(1c) (1c) All of the following are eligible recipients under this section:

49.785(1c)(a) (a) A recipient of benefits under s. 49.148, 49.46, or 49.77, or under 42 USC 1381 to 1385 in effect on May 8, 1980.

49.785(1c)(b) (b) A recipient of benefits under s. 49.471 who is any of the following:

49.785(1c)(b)1. 1. A pregnant woman or a child under 6 years of age with a family income not exceeding 185 percent of the poverty line at the time of death.

49.785(1c)(b)2. 2. A child at least 6 years of age but less than 19 years of age with a family income not exceeding 100 percent of the poverty line at the time of death.

49.785(1c)(b)3. 3. A parent or caretaker relative with a family income not exceeding 50 percent of the poverty line at the time of death.

49.785(1m) (1m)

49.785(1m)(a)(a) If the total cemetery expenses for the recipient exceed $3,500, the department is not required to make a payment for the cemetery expenses under sub. (1) (a).

49.785(1m)(b) (b) If the total funeral and burial expenses for the recipient exceed $4,500, the department is not required to make a payment for funeral and burial expenses under sub. (1) (b).

49.785(1m)(c) (c) If a request for payment under sub. (1) is made more than 12 months after the death of the recipient, the department is not required to make a payment for cemetery, funeral, or burial expenses.

49.785 History History: 1973 c. 147, 333; 1975 c. 39, 224; 1979 c. 206; 1981 c. 20; 1985 a. 29, 176, 332; 1989 a. 31, 239; 1995 a. 27, 289; 1997 a. 27; 1999 a. 9; 2001 a. 16; 2003 a. 33 s. 1302; Stats. 2003 s. 49.785; 2005 a. 25; 2007 a. 20; 2009 a. 15, 393; 2011 a. 32, 260; 2013 a. 20.

49.785 Annotation A cement grave liner will be considered a funeral and burial expense or a cemetery expense depending on who provides the liner; a liner provided by a funeral home constitutes a funeral and burial expense subject to the statutory payment limit. 79 Atty. Gen. 164.



49.79 Food stamp administration.

49.79  Food stamp administration.

49.79(1) (1)  Definitions. In this section:

49.79(1)(am) (am) "Able-bodied adult" means an individual who is not any of the following:

49.79(1)(am)1. 1. Younger than 18 years of age.

49.79(1)(am)2. 2. Fifty years of age or older.

49.79(1)(am)3. 3. Determined by the department to be medically certified as physically or mentally unfit for employment, as described in 7 CFR 273.24 (c) (2).

49.79(1)(am)4. 4. A parent of a household member who is younger than 18 years old, even if the household member who is younger than 18 years old is not eligible for food stamps.

49.79(1)(am)5. 5. Residing in a household that includes a household member who is younger than 18 years old, even if the household member who is younger than 18 years old is not eligible for food stamps.

49.79(1)(am)6. 6. Exempt from the work requirement under the food stamp program, as described in 7 CFR 273.24 (c) (5).

49.79(1)(am)7. 7. Pregnant.

49.79(1)(b) (b) "Controlled substance" has the meaning given in 21 USC 802 (6).

49.79(1)(c) (c) "Food stamp program" means the federal food stamp program under 7 USC 2011 to 2036.

49.79(1)(e) (e) "Multicounty consortium" has the meaning given in s. 49.78 (1) (br).

49.79(1)(f) (f) "Qualified alien" has the meaning given in 8 USC 1641 (b).

49.79(1)(g) (g) "Wisconsin Works employment position" has the meaning given in s. 49.141 (1) (r).

49.79(2) (2) Denial of eligibility. An individual who fails to comply with the work requirements of the employment and training program under sub. (9) is ineligible to participate in the food stamp program as specified under sub. (9) (b).

49.79(3) (3) Liability for lost food coupons.

49.79(3)(a)(a) A county, multicounty consortium, or federally recognized American Indian tribe is liable for all food stamp coupons lost, misappropriated, or destroyed while under the county's, consortium's, or tribe's direct control, except as provided in par. (b).

49.79(3)(b) (b) A county, multicounty consortium, or federally recognized American Indian tribe is not liable for food stamp coupons lost in natural disasters if it provides evidence acceptable to the department that the coupons were destroyed and not redeemed.

49.79(3)(c) (c) A county, multicounty consortium, or federally recognized American Indian tribe is liable for food stamp coupons mailed to residents of the county or counties that are in the multicounty consortium or members of the tribe and lost in the mail due to incorrect information submitted to the department by the county or tribe.

49.79(4) (4) Deductions from county income maintenance payments. The department shall withhold the value of food stamp losses for which a county, multicounty consortium, or federally recognized American Indian tribe is liable under sub. (3) from the payment to the county, multicounty consortium, or tribe under income maintenance contracts under s. 49.78 and reimburse the federal government from the funds withheld.

49.79(5) (5) Drug convictions.

49.79(5)(a)(a) The department shall require an applicant for, or recipient under, the food stamp program to state in writing whether the applicant or recipient or any member of the applicant's or recipient's household has been convicted, in any state or federal court of a felony that has as an element possession, use or distribution of a controlled substance. The department shall require an applicant or recipient, or member of the applicant's or recipient's household to submit to a test for use of a controlled substance as a condition of continued eligibility if, after August 22, 1996, but not more than 5 years prior to the date the written statement is made, the applicant or recipient or the member of the applicant's or recipient's household was convicted in any state or federal court of a felony that had as an element possession, use or distribution of a controlled substance. If the test results are positive with respect to any individual, the department may not consider the needs of that individual in determining the household's eligibility for the food stamp program for at least 12 months from the date of the test. The department shall, however, consider the income and resources of that individual to be available to the household.

49.79(5)(b) (b) If an individual whose needs are not considered under par. (a) submits to a test for use of a controlled substance at least 12 months after the date that the department first disregarded that individual's needs under par. (a), and if the test results are negative, the department shall consider the individual's needs in determining the eligibility of the individual's household.

49.79(6) (6) Ineligibility for fugitive felons. No person is eligible for the food stamp program in a month in which that person is a fugitive felon under 7 USC 2015 (k) (1) or is violating a condition of probation, extended supervision or parole imposed by a state or federal court.

49.79(7) (7) Simplified food stamp program. The department shall develop a simplified food stamp program that meets all of the requirements under P.L. 104-193, section 854, and shall submit the plan to the secretary of the federal department of agriculture for approval. If the secretary of the federal department of agriculture approves the plan, the department shall submit the plan to the secretary of administration for approval. If the secretary of administration approves the plan, the department may implement the plan.

49.79(8) (8) Benefits for qualified aliens. The department shall not provide benefits under this section to a qualified alien, except to the extent that federal food stamp benefits for qualified aliens are required by the federal government.

49.79(8m) (8m) Applicants from correctional institutions.

49.79(8m)(a)(a) The department shall allow a prisoner who is applying for the food stamp program from a correctional institution in anticipation of being released from the institution to use the address of the correctional institution as his or her address on the application.

49.79(8m)(b) (b) The department shall allow an employee of a correctional institution who has been authorized by a prisoner of the institution to act on his or her behalf in matters related to the food stamp program to receive and conduct telephone calls on behalf of the prisoner in matters related to the food stamp program.

49.79(9) (9) Employment and training program.

49.79(9)(a)(a)

49.79(9)(a)1.1. The department shall administer an employment and training program for recipients under the food stamp program and may contract with county departments under ss. 46.215, 46.22, and 46.23, multicounty consortia, local workforce development boards established under 29 USC 2832, tribal governing bodies, or other organizations to carry out the administrative functions. A county department, multicounty consortium, local workforce development board, tribal governing body, or other organization may subcontract with a Wisconsin Works agency or another provider to administer the employment and training program under this subsection. Except as provided in subds. 2. and 3., the department may require able individuals who are 18 to 60 years of age who are not participants in a Wisconsin Works employment position to participate in the employment and training program under this subsection.

49.79(9)(a)2. 2. The department may not require an individual who is a recipient under the food stamp program and who is the caretaker of a child under the age of 6 to participate in any employment and training program under this subsection.

49.79(9)(a)3. 3. The department may not require an individual who is a recipient under the food stamp program to participate in any employment and training program under this subsection if that individual is enrolled at least half time in a school, as defined in s. 49.26 (1) (a) 2., a training program, or an institution of higher education.

49.79(9)(a)4. 4. The amount of food stamp benefits paid to a recipient who is a participant in a Wisconsin works employment position under s. 49.147 (4) or (5) shall be calculated based on the pre-sanction benefit amount received [under] s. 49.148.

49.79(9)(a)5. 5. A participant in an employment and training program under this subsection administered by the department is an employee of the department for purposes of worker's compensation coverage, except to the extent that the person for whom the participant is performing work provides worker's compensation coverage. A participant in an employment and training program under this subsection administered by a Wisconsin Works agency or another provider is an employee of the Wisconsin Works agency or other provider for purposes of worker's compensation coverage, except to the extent that the person for whom the participant is performing work provides worker's compensation coverage.

49.79(9)(b) (b) Except as provided in par. (c), an individual who fails to comply with the work requirements under par. (a) without good cause is ineligible to participate in the food stamp program as follows:

49.79(9)(b)1. 1. For the first occurrence of noncompliance, one month, or until the person complies with the work requirements under par. (a), whichever is later.

49.79(9)(b)2. 2. For the 2nd occurrence of noncompliance, 3 months, or until the person complies with the work requirements under par. (a), whichever is later.

49.79(9)(b)3. 3. For the 3rd and subsequent occurrences of noncompliance, 6 months, or until the person complies with the work requirements under par. (a), whichever is later.

49.79(9)(c) (c) If the department implements a policy under sub. (10), par. (b) does not apply to an individual who is required to fulfill the work requirement under sub. (10) (a).

49.79(10) (10) Eligibility and work requirements for able-bodied adults.

49.79(10)(a)(a) The department may implement a policy that complies with 7 CFR 273.24. If the department implements a policy under this paragraph, all of the following apply:

49.79(10)(a)1. 1. The department shall require an able-bodied adult who is participating in the food stamp program to fulfill the work requirement defined under 7 CFR 273.24 (a) (1).

49.79(10)(a)2. 2. If an able-bodied adult does not fulfill the work requirement, the department may limit the able-bodied adult's eligibility for food stamps to no more than 3 months during a 3-year period.

49.79(10)(a)3. 3. The department may exempt up to 15 percent of the able-bodied adults who are participating in the food stamp program from the time limit under subd. 2.

49.79(10)(b) (b) If the department determines that a waiver, or an amendment to a waiver, is necessary to implement a policy that complies with 7 CFR 273.24, the department shall request the waiver or the amendment to the waiver from the federal department of agriculture to permit the department to implement a policy that complies with 7 CFR 273.24 as provided under this subsection.

49.79 History History: 2001 a. 16 ss. 1656sy to 1656tjk, 1656tjm to 1656tp, 1656tr, 1656ts to 1656tx, 1838sb to 1838td.; Stats 2001 s. 49.79; 2003 a. 33; 2005 a. 25; 2005 a. 443 s. 265; 2007 a. 20 ss. 1397, 1399 to 1407, 1662 to 1669; 2011 a. 32; 2013 a. 20.



49.793 Recovery of food stamps.

49.793  Recovery of food stamps.

49.793(1) (1) The department or a county, a multicounty consortium, as defined in s. 49.78 (1) (br), or an elected governing body of a federally recognized American Indian tribe or band acting on behalf of the department, may recover overpayments that arise from an overissuance of food coupons under the food stamp program administered under s. 46.215 (1) (k) or 46.22 (1) (b) 2. d. Recovery shall be made in accordance with 7 USC 2022.

49.793(2) (2)

49.793(2)(a)(a) Except as provided in par. (b), a county, multicounty consortium, as defined in s. 49.78 (1) (br), or governing body of a federally recognized American Indian tribe may retain a portion of the amount of an overpayment the state is authorized to retain under 7 USC 2025 that is recovered under sub. (1) due to the efforts of an employee or officer of the county, multicounty consortium, or tribe. The department shall promulgate a rule establishing the portion of the amount of the overpayment that the county, multicounty consortium, or governing body may retain. This paragraph does not apply to recovery of an overpayment that was made as a result of state, county, multicounty consortium, or tribal governing body error.

49.793(2)(b) (b) Any amount that Milwaukee County would otherwise be entitled to retain under par. (a) for the recovery of an overpayment due to the efforts of a department employee or officer, or a county employee or officer under the management of the department, shall be credited to the appropriation account under s. 20.435 (4) (L).

49.793 History History: 2001 a. 16 ss. 1656ty, 1656tym; Stats. 2001 s. 49.793; 2009 a. 15; 2011 a. 32.



49.795 Food stamp offenses.

49.795  Food stamp offenses.

49.795(1) (1) In this section:

49.795(1)(a) (a) "Eligible person" means a member of a household certified as eligible for the food stamp program or a person authorized to represent a certified household under 7 USC 2020 (e) (7).

49.795(1)(b) (b) "Food" means items which may be purchased using food coupons under 7 USC 2012 (g) and 2016 (b).

49.795(1)(c) (c) "Food stamp program" means the federal food stamp program under 7 USC 2011 to 2029.

49.795(1)(cm) (cm) "Multicounty consortium" has the meaning given in s. 49.78 (1) (br).

49.795(1)(d) (d) "Supplier" means a retail grocery store or other person authorized by the federal department of agriculture to accept food coupons in exchange for food under the food stamp program.

49.795(1)(dm) (dm) "Traffic food stamp program benefits" means to do any of the following:

49.795(1)(dm)1. 1. Buy, sell, steal, or otherwise accomplish the exchange of, directly, indirectly, in collusion with others, or individually, food stamp program benefits issued and accessed through the electronic benefit transfer program under s. 49.797, or by manual voucher and signature, for cash or other consideration that is not food.

49.795(1)(dm)2. 2. Exchange firearms, ammunition, explosives, or controlled substances, as defined in 21 USC 802, for food stamp program benefits.

49.795(1)(dm)3. 3. Use food stamp program benefits to purchase food that includes a container deposit for the sole purpose of discarding the container contents and returning the container for a cash refund of the deposit.

49.795(1)(dm)4. 4. Resell food purchased with food stamp program benefits for the purpose of obtaining cash or other consideration that is not food.

49.795(1)(dm)5. 5. Purchase, for cash or other consideration that is not food, food that was previously purchased from a supplier using food stamp program benefits.

49.795(1)(dm)6. 6. Any other action that is trafficking under 7 USC 2011 to 2036a.

49.795(1)(e) (e) "Unauthorized person" means a person who is not one of the following:

49.795(1)(e)1. 1. An employee or officer of the federal government, the state, a county, a multicounty consortium, or a federally recognized American Indian tribe acting in the course of official duties in connection with the food stamp program.

49.795(1)(e)2. 2. A person acting in the course of duties under a contract with the federal government, the state, a county, a multicounty consortium, or a federally recognized American Indian tribe in connection with the food stamp program.

49.795(1)(e)3. 3. An eligible person.

49.795(1)(e)4. 4. A supplier.

49.795(1)(e)5. 5. A person authorized to redeem food coupons under 7 USC 2019.

49.795(2) (2) No person may misstate or conceal facts in a food stamp program application or report of income, assets or household circumstances with intent to secure or continue to receive food stamp program benefits.

49.795(2m) (2m) No person may knowingly fail to report changes in income, assets or other facts as required under 7 USC 2015 (c) (1) or regulations issued under that provision.

49.795(3) (3) No person may knowingly issue food coupons to a person who is not an eligible person or knowingly issue food coupons to an eligible person in excess of the amount for which the person's household is eligible.

49.795(4) (4) No eligible person may knowingly transfer food coupons except to purchase food from a supplier or knowingly obtain or use food coupons for which the person's household is not eligible.

49.795(5) (5) No supplier may knowingly obtain food coupons except as payment for food or knowingly obtain food coupons from a person who is not an eligible person.

49.795(6) (6) No unauthorized person may knowingly obtain, possess, transfer or use food coupons.

49.795(7) (7) No person may knowingly alter food coupons.

49.795(7m) (7m) No person may knowingly traffic food stamp program benefits.

49.795(8) (8)

49.795(8)(a)(a) For a first offense under this section:

49.795(8)(a)1. 1. If the value of the food coupons does not exceed $100, a person who violates this section may be fined not more than $1,000 or imprisoned not more than one year in the county jail or both.

49.795(8)(a)2. 2. If the value of the food coupons exceeds $100, but is less than $5,000, a person who violates this section is guilty of a Class I felony.

49.795(8)(b) (b) For a 2nd or subsequent offense under this section:

49.795(8)(b)1. 1. If the value of the food coupons does not exceed $100, a person who violates this section may be fined not more than $1,000 or imprisoned not more than one year in the county jail or both.

49.795(8)(b)2. 2. If the value of the food coupons exceeds $100, but is less than $5,000, a person who violates this section is guilty of a Class H felony.

49.795(8)(c) (c) For any offense under this section, if the value of the food coupons is $5,000 or more, a person who violates this section is guilty of a Class G felony.

49.795(8)(d) (d)

49.795(8)(d)1.1. In addition to the penalties applicable under par. (a), (b) or (c), the court shall suspend a person who violates this section from participation in the food stamp program as follows:

49.795(8)(d)1.a. a. For a first offense under this section, one year. The court may extend the suspension by not more than 18 months.

49.795(8)(d)1.b. b. For a 2nd offense under this section, 2 years. The court may extend the suspension by not more than 18 months.

49.795(8)(d)1.c. c. For a 3rd offense under this section, permanently.

49.795(8)(d)1m. 1m. In addition to the penalties applicable under par. (a), (b) or (c), a court shall permanently suspend from the food stamp program a person who has been convicted of an offense under 7 USC 2024 (b) or (c) involving an item covered by 7 USC 2024 (b) or (c) having a value of $500 or more.

49.795(8)(d)2. 2. The person may apply to the multicounty consortium or the federally recognized American Indian tribal governing body or, if the person is a supplier, to the federal department of agriculture for reinstatement following the period of suspension, if the suspension is not permanent.

49.795(8)(e) (e)

49.795(8)(e)1.1. If a court finds that a person traded a controlled substance, as defined in s. 961.01 (4), for food coupons, the court shall suspend the person from participation in the food stamp program as follows:

49.795(8)(e)1.a. a. Upon the first such finding, for 2 years.

49.795(8)(e)1.b. b. Upon the 2nd such finding, permanently.

49.795(8)(e)2. 2. If a court finds that a person traded firearms, ammunition or explosives for food coupons, the court shall suspend the person permanently from participation in the food stamp program.

49.795(8)(f) (f) Notwithstanding par. (d), in addition to the penalties applicable under par. (a), (b) or (c), the court shall suspend from the food stamp program for a period of 10 years a person who fraudulently misstates or misrepresents his or her identity or place of residence for the purpose of receiving multiple benefits simultaneously under the food stamp program.

49.795 History History: 2001 a. 16 s. 1656tz; Stats. 2001 s. 49.795; 2001 a. 109; 2011 a. 32; 2013 a. 42.



49.797 Electronic benefit transfer.

49.797  Electronic benefit transfer.

49.797(1) (1)  Definition. In this section, "food stamp program" means the federal food stamp program under 7 USC 2011 to 2029 or, if the department determines that the food stamp program no longer exists, a nutrition program that the department determines is a successor to the food stamp program.

49.797(2) (2) Delivery of food stamps.

49.797(2)(a)(a) Notwithstanding s. 46.028 and except as provided in par. (b) and sub. (8), the department shall administer a statewide program to deliver food stamp benefits to recipients of food stamp benefits by an electronic benefit transfer system. All suppliers, as defined in s. 49.795 (1) (d), may participate in the delivery of food stamp benefits under the electronic benefit transfer system. The department shall explore methods by which nontraditional retailers, such as farmers' markets, may participate in the delivery of food stamp benefits under the electronic benefit transfer system.

49.797(2)(b) (b) The department need not implement a program to deliver food stamp benefits by an electronic benefit transfer system if any of the following applies:

49.797(2)(b)1. 1. The department determines that the cost of the electronic benefit transfer system would be greater than the cost of another food stamp delivery system.

49.797(2)(b)2. 2. The department determines that the state may be liable under 12 CFR 205 for lost or stolen benefits.

49.797(4) (4) Duties. In administering a program to deliver benefits by an electronic benefit transfer system, the department shall do all of the following:

49.797(4)(a) (a) Consult with members of the following groups:

49.797(4)(a)1. 1. Benefit recipients.

49.797(4)(a)2. 2. Advocates for benefit recipients.

49.797(4)(a)3. 3. Financial institution personnel.

49.797(4)(a)4. 4. Appropriate county, state and tribal governing body employees.

49.797(4)(a)5. 5. Persons who sell goods or services to recipients for which payment may be made by use of an electronic benefit transfer system, including, as appropriate, retailers, landlords and public utilities.

49.797(4)(b) (b) Hold informational meetings at a variety of locations around the state.

49.797(4)(c) (c) To the extent possible, maximize the use of existing automated teller machines and point-of-sale terminals.

49.797(4)(d) (d) Authorize the use of cards that physically resemble financial transaction cards, as defined in s. 943.41 (1) (em).

49.797(5) (5) State agencies. The department may enter into an agreement with any state agency to deliver benefits paid by that agency by an electronic benefit transfer system.

49.797(6) (6) Administration; contracts. The department may enter into a contract with any financial institution, as defined in s. 705.01 (3), or other fiscal intermediary to administer a program to deliver benefits to recipients by an electronic benefit transfer system. The contract shall require the contractor to do all of the following:

49.797(6)(a) (a) Provide training on the use of the electronic benefit transfer system to the persons enumerated in sub. (4) (a).

49.797(6)(b) (b) Provide ongoing assistance, on a 24-hour basis, on the use of the electronic benefit transfer system.

49.797(7) (7) Rules. The department shall promulgate rules for the administration of the electronic benefit transfer system under this section. The rules shall include all of the following:

49.797(7)(a) (a) The liability, and limits on the liability, of a recipient for lost benefits after the loss or theft of a card issued to the recipient under sub. (4) (d).

49.797(7)(b) (b) The suspension from a program of recipients, retailers or other participants for fraudulent activity, as defined by the department.

49.797(7)(c) (c) A provision for confidentiality.

49.797(7)(d) (d) Measures to be taken by the department or the person with whom the department contracts under sub. (6) to ensure the security of card issuance and electronic transfer of benefits.

49.797(8) (8) County participation; exception. The department may not require a multicounty consortium, as defined in s. 49.78 (1) (br), or tribal governing body to participate in an electronic benefit transfer system under this section if the costs to the multicounty consortium or tribal governing body would be greater than the costs that the multicounty consortium or tribal governing body would incur in delivering the benefits through a system that is not an electronic benefit transfer system.

49.797 History History: 2001 a. 16 ss. 1656u to 1656ue, 1656uj to 1656ut; Stats. 2001 s. 49.797; 2009 a. 28; 2011 a. 32.



49.81 Public assistance recipients' bill of rights.

49.81  Public assistance recipients' bill of rights. The department of health services, the department of children and families, and all public assistance and relief-granting agencies shall respect rights for recipients of public assistance. The rights shall include all rights guaranteed by the U.S. constitution and the constitution of this state, and in addition shall include:

49.81(1) (1) The right to be treated with respect by state agents.

49.81(2) (2) The right to confidentiality of agency records and files on the recipient. Nothing in this subsection shall prohibit the use of such records for auditing or accounting purposes or, to the extent permitted under federal law, for the purposes of locating persons, or the assets of persons, who have failed to file tax returns, who have underreported their taxable income or who are delinquent taxpayers, identifying fraudulent tax returns or providing information for tax-related prosecutions.

49.81(3) (3) The right to access to agency records and files relating to the recipient, except that the agency may withhold information obtained under a promise of confidentiality.

49.81(4) (4) The right to a speedy determination of the recipient's status or eligibility for public assistance, to notice of any proposed change in such status or eligibility, and, in the case of assistance granted under s. 49.19, 49.46, 49.468, 49.47, or 49.471, to a speedy appeals process for resolving contested determinations.

49.81 History History: 1977 c. 29; 1989 a. 31; 1995 a. 27 ss. 2638, 2640 to 2643, 9126 (19), 9130 (4); 1997 a. 3, 237; 2007 a. 20 ss. 1670 to 1671, 9121 (6) (a).



49.82 Administration of public assistance programs.

49.82  Administration of public assistance programs.

49.82(1)(1)  Departments to advise counties. The department of health services and the department of children and families shall advise all county officers charged with the administration of requirements relating to public assistance programs under this chapter and shall render all possible assistance in securing compliance therewith, including the preparation of necessary forms and reports. The department of health services and the department of children and families shall also publish any information that those departments consider advisable to acquaint persons entitled to public assistance, and the public generally, with the laws governing public assistance under this chapter.

49.82(2) (2) Eligibility verification.

49.82(2)(a)(a) Except as provided in par. (b), for each person included in an application for public assistance under this chapter, proof shall be provided of his or her social security number or that an application for a social security number has been made.

49.82(2)(b) (b) Paragraph (a) does not apply to any of the following:

49.82(2)(b)1. 1. A child who is eligible for medical assistance under s. 49.46, 49.47, or 49.471 because of 42 USC 1396a (e) (4).

49.82(2)(b)2. 2. An unborn child who is eligible for coverage under s. 49.471 or the Badger Care health care program under s. 49.665 (4) (ap).

49.82(2)(b)3. 3. A person who is applying for medical assistance under subch. IV, coverage under the Badger Care health care program under s. 49.665, or coverage under the program for prescription drug assistance for elderly persons under s. 49.688 and who refuses to obtain a social security number because of well-established religious objections, as defined in 42 CFR 435.910 (h) (2).

49.82 History History: 1995 a. 27 ss. 3088, 3125, 3209, 9126 (19), 9130 (4); 1997 a. 3; 2001 a. 107; 2005 a. 25; 2007 a. 20 ss. 1672 to 1676, 9121 (6) (a).



49.825 Department administration in Milwaukee County.

49.825  Department administration in Milwaukee County.

49.825(1)(1)  Definitions. In this section:

49.825(1)(a) (a) "County" means Milwaukee County.

49.825(1)(b) (b) "Department" means the department of health services.

49.825(1)(c) (c) "Income maintenance program" has the meaning given in s. 49.78 (1) (b).

49.825(1)(d) (d) "Secretary" means the secretary of health services.

49.825(1)(e) (e) "Unit" means the Milwaukee County enrollment services unit.

49.825(2) (2) Establishment of unit.

49.825(2)(a)(a) The department shall establish a Milwaukee County enrollment services unit under s. 15.02 (3) (c) 3. to determine eligibility under and administer the following public assistance programs in the county:

49.825(2)(a)1. 1. Income maintenance programs.

49.825(2)(a)2. 2. The programs under ss. 49.77 and 49.775.

49.825(2)(a)3. 3. To the extent contracted under par. (b), the child care subsidy program under s. 49.155.

49.825(2)(b) (b) The department of children and families may enter into a contract with the department of health services that provides for the performance of eligibility and authorization functions under the program under s. 49.155 in the county by the unit.

49.825(2)(c) (c) The department may enter into a contract with the county that provides for the performance by the county of any of the administrative functions under this subsection.

49.825(2)(d) (d) The department shall reimburse the county for all approved, allowable costs that are incurred by the county under a contract with the department for the operation of the public assistance programs under par. (a) in the county.

49.825(3) (3) Division of employment-related functions.

49.825(3)(a)(a) Supervisory personnel in the unit shall be state employees. Nonsupervisory staff performing services under this section for the unit may be a combination of state employees and employees of Milwaukee County.

49.825(3)(b) (b)

49.825(3)(b)1.1. The department shall have the authority to hire, transfer, suspend, lay off, recall, promote, discharge, assign, reward, discipline, and adjust grievances with respect to, and state supervisory employees may supervise, county employees performing services under this section for the unit.

49.825(3)(b)2. 2. For the purposes under subd. 1., the department shall use the same process and procedures under ch. 230 that are used for the classified service of the state civil service system, including specifically the use of probationary periods under s. 230.28.

49.825(3)(b)3. 3. County employees performing services under this section for the unit shall be subject to the residency requirements that apply to other county employees under the county's civil service rules.

49.825(3)(c) (c) The county shall perform all administrative tasks related to payroll and benefits for the county employees performing services under this section for the unit.

49.825(4) (4) Treatment of former county employees appointed to state employee positions in the unit before July 1, 2011. All of the following shall apply to an employee who is appointed to a state employee position in the unit after May 29, 2009, and before July 1, 2011, and who, immediately prior to his or her appointment, was a county employee:

49.825(4)(a) (a) The employee shall serve any applicable probationary period under s. 230.28, but shall have his or her seniority with the state computed by treating the employee's total service with the county as state service.

49.825(4)(b) (b) Annual leave for the employee shall accrue at the rate provided in s. 230.35 using the employee's state service computed under par. (a).

49.825(4)(c) (c)

49.825(4)(c)1.1. The employee may remain a participating employee in the retirement system established under chapter 201, laws of 1937. To remain under the retirement system established under chapter 201, laws of 1937, the employee must exercise this option in writing, on a form provided by the department, at the time the employee is appointed to a state employee position. The employee shall exercise this option, in writing, no later than 10 days after the employee is appointed to a state employee position. An employee's decision to remain a participating employee in the retirement system established under chapter 201, laws of 1937, is irrevocable during the period that the employee is holding a state employee position in the unit.

49.825(4)(c)2. 2. The secretary shall pay, on behalf of the employee, all required employer contributions under the retirement system established under chapter 201, laws of 1937.

49.825(4)(d) (d) The employee shall have his or her sick leave accrued with the state computed by treating the employee's unused balance of sick leave accrued with the county as sick leave accrued in state service, but not to exceed the amount of sick leave the employee would have accrued in state service for the same period, if the employee is able to provide adequate documentation in accounting for sick leave used during the accrual period with the county. Sick leave that transfers under this paragraph is not subject to a right of conversion, under s. 40.05 (4) or otherwise, upon death or termination of creditable service for payment of health insurance benefits on behalf of the employee or the employee's dependents.

49.825(4)(e) (e) Notwithstanding par. (c), beginning on July 1, 2011, an employee who has opted under par. (c) to remain a participating employee in the retirement system established under chapter 201, laws of 1937, shall remain a participating employee in the retirement system until the employee has vested in all retirement contributions paid by, or on behalf of, the employee. When the employee becomes vested in all of the contributions paid by, or on behalf of, the employee in the retirement system established under chapter 201, laws of 1937, the employee may no longer be a participating employee in that retirement system and shall immediately become a participating employee in the Wisconsin retirement system.

49.825(5) (5) Treatment of former county employees appointed to state employee positions in the unit on or after July 1, 2011. All of the following shall apply to an employee who is appointed to a state employee position in the unit on or after July 1, 2011, and who, immediately prior to his or her appointment, was a county employee performing services for the unit:

49.825(5)(a) (a) The employee shall serve any applicable probationary period under s. 230.28, but shall have his or her seniority with the state computed by treating the employee's total service with the county as state service.

49.825(5)(b) (b) Annual leave for the employee shall accrue at the rate provided in s. 230.35 using the employee's state service computed under par. (a).

49.825(5)(c) (c)

49.825(5)(c)1.1. The employee shall remain a participating employee in the retirement system established under chapter 201, laws of 1937, until the employee becomes vested in all of the contributions paid by, or on behalf of, the employee in the retirement system. When the employee becomes vested in all of the contributions paid by, or on behalf of, the employee in the retirement system established under chapter 201, laws of 1937, the employee may no longer be a participating employee in that retirement system and shall immediately become a participating employee in the Wisconsin retirement system.

49.825(5)(c)2. 2. The secretary shall pay, on behalf of the employee, all required employer contributions under the retirement system established under chapter 201, laws of 1937.

49.825(5)(d) (d) The employee shall have his or her sick leave accrued with the state computed by treating the employee's unused balance of sick leave accrued with the county as sick leave accrued in state service, but not to exceed the amount of sick leave the employee would have accrued in state service for the same period, if the employee is able to provide adequate documentation in accounting for sick leave used during the accrual period with the county. Sick leave that transfers under this paragraph is not subject to a right of conversion, under s. 40.05 (4) or otherwise, upon death or termination of creditable service for payment of health insurance benefits on behalf of the employee or the employee's dependents.

49.825(5)(e) (e) The employee shall not be subject to s. 40.23 (2m) (er) and (3) (b).

49.825 History History: 2009 a. 15; 2011 a. 10, 32.



49.826 Administration of child care provider services in certain counties.

49.826  Administration of child care provider services in certain counties.

49.826(1) (1)  Definitions. In this section:

49.826(1)(a) (a) "County" means a county having a population of 500,000 or more.

49.826(1)(b) (b) "Department" means the department of children and families.

49.826(1)(c) (c) "Secretary" means the secretary of children and families.

49.826(1)(d) (d) "Unit" means the child care provider services unit.

49.826(2) (2) Establishment of unit.

49.826(2)(a)(a) The department may establish a child care provider services unit under s. 15.02 (3) (c) 3. to perform any of the following administrative functions under the program under s. 49.155 in a county:

49.826(2)(a)1. 1. Certify child care providers under s. 48.651.

49.826(2)(a)2. 2. Provide child care program integrity services under s. 49.197 (2).

49.826(2)(a)4. 4. Assist individuals who are eligible for child care subsidies under s. 49.155 to identify available child care providers and select appropriate child care arrangements.

49.826(2)(b) (b) The department may enter into a contract with a county that provides for the performance by the county of any of the administrative functions under this subsection in the county.

49.826(2)(c) (c) The department shall reimburse a county for all approved, allowable costs that are incurred by the county under a contract with the department under par. (b).

49.826(3) (3) Division of employment-related functions.

49.826(3)(a)(a) Supervisory personnel in the unit shall be state employees. Nonsupervisory staff performing services under this section for the unit in a county may be a combination of state employees and employees of the county. For the performance of services under this section for the unit, a county shall maintain no fewer represented authorized full-time employee positions than the number of represented full-time employee positions that were authorized on February 1, 2009, for performance of the same types of services.

49.826(3)(b) (b)

49.826(3)(b)1.1. The department shall have the authority to hire, transfer, suspend, lay off, recall, promote, discharge, assign, reward, discipline, and adjust grievances with respect to, and state supervisory employees may supervise, county employees performing services under this section for the unit.

49.826(3)(b)2. 2. For the purposes under subd. 1., the department shall use the same process and procedures under ch. 230 that are used for the classified service of the state civil service system, including specifically the use of probationary periods under s. 230.28.

49.826(3)(b)3. 3. County employees performing services under this section for the unit in a county shall be subject to the residency requirements that apply to other county employees under the county's civil service rules.

49.826(3)(c) (c) A county shall perform all administrative tasks related to payroll and benefits for the county employees performing services under this section in the county for the unit.

49.826(4) (4) Treatment of former county employees appointed to state employee positions in the unit. All of the following shall apply to an employee who is appointed to a state employee position in the unit after July 1, 2009, and who, immediately prior to his or her appointment, was a county employee:

49.826(4)(a) (a) The employee shall serve any applicable probationary period under s. 230.28, but shall have his or her seniority with the state computed by treating the employee's total service with the county as state service.

49.826(4)(b) (b) Annual leave for the employee shall accrue at the rate provided in s. 230.35 using the employee's state service computed under par. (a).

49.826(4)(c) (c)

49.826(4)(c)1.1. The employee may remain a participating employee in the retirement system established under chapter 201, laws of 1937. To remain under the retirement system established under chapter 201, laws of 1937, the employee must exercise this option in writing, on a form provided by the department, at the time the employee is appointed to a state employee position. The employee shall exercise this option, in writing, no later than 10 days after the employee is appointed to a state employee position. An employee's decision to remain a participating employee in the retirement system established under chapter 201, laws of 1937, is irrevocable during the period that the employee is holding a state employee position in the unit.

49.826(4)(c)2. 2. The secretary shall pay, on behalf of the employee, all required employer contributions under the retirement system established under chapter 201, laws of 1937.

49.826(4)(d) (d) The employee shall have his or her sick leave accrued with the state computed by treating the employee's unused balance of sick leave accrued with the county as sick leave accrued in state service, but not to exceed the amount of sick leave the employee would have accrued in state service for the same period, if the employee is able to provide adequate documentation in accounting for sick leave used during the accrual period with the county. Sick leave that transfers under this paragraph is not subject to a right of conversion, under s. 40.05 (4) or otherwise, upon death or termination of creditable service for payment of health insurance benefits on behalf of the employee or the employee's dependents.

49.826 History History: 2009 a. 28, 185; 2011 a. 10; 2013 a. 20.



49.83 Limitation on giving information.

49.83  Limitation on giving information. Except as provided under ss. 49.25 and 49.32 (9), (10), and (10m), no person may use or disclose information concerning applicants and recipients of relief funded by a relief block grant, aid to families with dependent children, Wisconsin Works under ss. 49.141 to 49.161, social services, child and spousal support and establishment of paternity and medical support liability services under s. 49.22, or supplemental payments under s. 49.77 for any purpose not connected with the administration of the programs, except that the departments of children and families and health services may disclose, including by transmitting or granting access to electronic data, such information, including social security numbers, to the department of revenue for the sole purposes of administering state taxes, including verifying refundable individual income tax credits, and collecting debts owed to the department of revenue. Any person violating this section may be fined not less than $25 nor more than $500 or imprisoned in the county jail not less than 10 days nor more than one year or both.

49.83 History History: 1995 a. 27 ss. 3142, 3144; Stats. 1995 s. 49.83; 1995 a. 289, 361, 404; 1997 a. 35; 2005 a. 25; 2007 a. 20; 2009 a. 28; 2013 a. 20.



49.84 Verification of public assistance applications.

49.84  Verification of public assistance applications.

49.84(1)(1) Any person who applies for any public assistance shall execute the application or self-declaration in the presence of the welfare worker or other person processing the application. This subsection does not apply to any superintendent of a mental health institute, director of a center for the developmentally disabled, superintendent of a state treatment facility or superintendent of a state correctional facility who applies for public assistance on behalf of a patient.

49.84(2) (2) At the time of application, the agency administering the public assistance program shall apply to the department of health services for a certified copy of a birth certificate for the applicant if the applicant is required to provide a birth certificate or social security number as part of the application and for any person in the applicant's household who is required to provide a birth certificate or social security number. The department of health services shall provide without charge any copy for which application is made under this subsection.

49.84(3) (3) Notwithstanding subs. (1) and (2), personal identification documentation requirements may be waived for 10 days for an applicant for relief funded by a relief block grant, if the applicant agrees to cooperate with the relief agency by providing information necessary to obtain proper identification.

49.84(4) (4) Notwithstanding sub. (2), the relief agency receiving an application under sub. (3) shall pay on behalf of any applicant under sub. (3) fees required for the applicant to obtain proper identification.

49.84(5) (5) A person applying for Wisconsin works under ss. 49.141 to 49.161, aid to families with dependent children under s. 49.19, medical assistance under subch. IV or food stamp program benefits under 7 USC 2011 to 2029 shall, as a condition of eligibility, provide a declaration and other verification of citizenship or satisfactory immigration status as required by the department by rule or as required in 42 USC 1320b-7 (d).

49.84(6) (6)

49.84(6)(a)(a) In this subsection, "department" means the department of health services.

49.84(6)(b) (b)

49.84(6)(b)1.1. Notwithstanding any other eligibility requirements for the programs specified in par. (c), unless excepted by par. (c) an applicant for or recipient under any of those programs who declares himself or herself to be a citizen or national of the United States shall provide, as a further condition of eligibility, satisfactory documentary evidence, as provided in par. (d), that he or she is a citizen or national of the United States.

49.84(6)(b)2. 2. An applicant shall provide the documentation at the time of application. If a recipient was not required to provide documentation at the time he or she applied, the recipient shall provide the documentation the first time his or her eligibility is reviewed or redetermined after October 27, 2007. An applicant or recipient shall be granted a reasonable time, as determined by the department, to submit the documentation before his or her eligibility is denied or terminated.

49.84(6)(c) (c) The requirement to provide satisfactory documentary evidence under par. (b) applies to applicants for and recipients under all of the following:

49.84(6)(c)1. 1. The Medical Assistance program under subch. IV, except for any of the following:

49.84(6)(c)1.a. a. An applicant or recipient who is entitled to benefits under or enrolled in any part of Medicare under 42 USC 1395 et seq., as amended.

49.84(6)(c)1.b. b. An applicant or recipient who is receiving supplemental security income under 42 USC 1381 to 1383c.

49.84(6)(c)1.c. c. A person who is eligible for medical assistance under s. 49.45 (27).

49.84(6)(c)1.d. d. A child who is receiving medical assistance under s. 49.46 (1) (a) 13., 49.47 (4) (am) 3., or 49.471 (4) (a) 2. or 2m. or an unborn child receiving prenatal care under s. 49.471.

49.84(6)(c)1.e. e. A pregnant woman who is receiving medical assistance under s. 49.465 or a child or pregnant woman who is receiving medical assistance under s. 49.471 (5) (b) 1. or 2.

49.84(6)(c)2. 2. The Badger Care health care program under s. 49.665, except for an unborn child under s. 49.665 (4) (ap).

49.84(6)(c)3. 3. The part of the prescription drug assistance for elderly persons program under s. 49.688 that is supported by a Medical Assistance waiver under 42 USC 1315 (a), as authorized under s. 49.688 (11).

49.84(6)(d) (d) Satisfactory documentary evidence that an applicant or a recipient is a citizen or national of the United States consists of the documents or other forms of evidence specified in 42 CFR 435.407.

49.84(7) (7)

49.84(7)(a)(a) In this subsection:

49.84(7)(a)1. 1. "Department" means the department of health services.

49.84(7)(a)2. 2. "Medical Assistance" means the Medical Assistance program under subch. IV.

49.84(7)(b) (b) Except as provided in par. (c), for determining eligibility or continued eligibility the department shall electronically verify the residence of an applicant for or recipient of Medical Assistance. If the department is unable to verify the applicant's or recipient's residence electronically, the applicant or recipient must provide adequate proof of residency, in the manner determined by the department, to be eligible for Medical Assistance.

49.84(7)(c) (c) The requirements under par. (b) do not apply with respect to any of the following:

49.84(7)(c)1. 1. An individual who is receiving benefits under the food stamp program under 7 USC 2011 to 2029 or under the Temporary Assistance for Needy Families block grant program and who presented an acceptable form of residency verification for receipt of those benefits.

49.84(7)(c)2. 2. An individual who resides in a nursing home, intermediate care facility, inpatient psychiatric hospital, or other residential care facility and whose care in the facility is paid for by Medical Assistance.

49.84(7)(c)3. 3. A child residing in a foster care placement under the care and placement responsibility of a county department under s. 46.215, 46.22, or 46.23 or, in a county with a population of 500,000 or more, under the care and placement responsibility of the department of children and families.

49.84 History History: 1971 c. 334; 1979 c. 221; 1985 a. 29 ss. 1005m, 3200 (23); 1985 a. 315; 1989 a. 31; 1995 a. 27 ss. 2798 to 2801b, 2803, 2804, 3210, 3211, 9126 (19); Stats. 1995 s. 49.84; 1995 a. 289; 2007 a. 20 ss. 1678 to 1680, 9121 (6) (a); 2013 a. 20; 2013 a. 116 s. 29; 2013 a. 117 s. 2, 3.



49.845 Fraud investigation and error reduction.

49.845  Fraud investigation and error reduction.

49.845(1)(1)  Fraud investigation. From the appropriations under s. 20.435 (4) (bn), (kz), (L), and (nn), the department of health services shall establish a program to investigate suspected fraudulent activity on the part of recipients of medical assistance under subch. IV, food stamp benefits under the food stamp program under 7 USC 2011 to 2036, supplemental security income payments under s. 49.77, payments for the support of children of supplemental security income recipients under s. 49.775, and health care benefits under the Badger Care health care program under s. 49.665 and, if the department of children and families contracts with the department of health services under sub. (4), on the part of recipients of aid to families with dependent children under s. 49.19 and participants in the Wisconsin Works program under ss. 49.141 to 49.161. The activities of the department of health services under this subsection may include comparisons of information provided to the department by an applicant and information provided by the applicant to other federal, state, and local agencies, development of an advisory welfare investigation prosecution standard, and provision of funds to county departments under ss. 46.215, 46.22, and 46.23 and to Wisconsin Works agencies to encourage activities to detect fraud. The department of health services shall cooperate with district attorneys regarding fraud prosecutions.

49.845(2) (2) State error reduction activities. The department of health services shall conduct activities to reduce payment errors in the Medical Assistance program under subch. IV, the food stamp program under 7 USC 2011 to 2036, the supplemental security income payments program under s. 49.77, the program providing payments for the support of children of supplemental security income recipients under s. 49.775, and the Badger Care health care program under s. 49.665 and, if the department of children and families contracts with the department of health services under sub. (4), in Wisconsin Works under ss. 49.141 to 49.161.

49.845(3) (3) Wisconsin Works agency error reduction. If the department of children and families contracts with the department of health services under sub. (4), the department of health services shall provide funds from the appropriation under s. 20.435 (4) (kz) to Wisconsin Works agencies to offset the administrative costs of reducing payment errors in Wisconsin Works under ss. 49.141 to 49.161.

49.845(4) (4) Contract for Wisconsin Works.

49.845(4)(a)(a)

49.845(4)(a)1.1. Notwithstanding s. 49.197 (1m) and (3), the department of children and families may contract with the department of health services to investigate suspected fraudulent activity on the part of recipients of aid to families with dependent children under s. 49.19 and participants in Wisconsin Works under ss. 49.141 to 49.161 and to conduct activities to reduce payment errors in Wisconsin Works under ss. 49.141 to 49.161, as provided in this section. If any employee of the department of health services reasonably suspects that fraudulent activity as described in this subdivision has occurred or is occurring, the employee shall immediately report the facts and circumstances contributing to that suspicion to the employee's immediate supervisor.

49.845(4)(a)2. 2. An immediate supervisor who receives a report under subd. 1. shall immediately evaluate the report to determine whether there is reason to suspect that the fraudulent activity has occurred or is occurring. If the immediate supervisor determines that there is reason to suspect that the fraudulent activity has occurred or is occurring, the immediate supervisor shall immediately report the facts and circumstances contributing to that suspicion to the sheriff and to the unit of the department of health services that is responsible for investigating suspected fraudulent activity as described in subd. 1.

49.845(4)(a)3. 3. Except as provided in subd. 2., an immediate supervisor who receives a report under subd. 1. shall keep the identity of the reporter confidential. A sheriff or unit of the department of health services that receives a report under subd. 2. shall keep the identity of the employee reporting under subd. 1. and the immediate supervisor reporting under subd. 2. confidential until the sheriff or unit determines that the report merits further investigation. If the sheriff or unit conducts a full investigation, the sheriff or unit shall keep the identity of that employee and immediate supervisor confidential if it is reasonably possible to do so. Any person who fails to report as required in subd. 1. or 2. may be required to forfeit not more than $1,000.

49.845(4)(b) (b) Any person participating in good faith in the making of a report under par. (a) 1. or 2. or in initiating, participating in, or testifying in, any action or proceeding in which fraudulent activity as described in par. (a) 1. is alleged shall have immunity from any liability, civil or criminal, that results by reason of the action. For the purpose of any proceeding, civil or criminal, the good faith of any person reporting under par. (a) 1. or 2. shall be presumed.

49.845(4)(c) (c) The department of health services or an employee of that department may not take disciplinary action against, or threaten to take disciplinary action against, any person because the person in good faith reported any information under par. (a) 1. or 2. or initiated, participated in, or testified in, any action or proceeding in which fraudulent activity as described in par. (a) 1. was alleged or because that department or employee believes that the person in good faith reported any information under par. (a) 1. or 2. or initiated, participated in, or testified in, such an action or proceeding.

49.845(4)(d) (d) Any person who is subjected to disciplinary action, or who is threatened with disciplinary action, in violation of par. (c) may file a complaint with the department of workforce development under s. 106.54 (9). If that department finds that a violation of par. (c) has been committed, that department may take such action under s. 111.39 as will effectuate the purpose of this section. Section 111.322 (2m) applies to a disciplinary action arising in connection with any proceeding under this paragraph.

49.845 History History: 2005 a. 25; 2007 a. 20 ss. 1681 to 1684, 9121 (6) (a); 2009 a. 76 ss. 37q to 37t; 2011 a. 260 s. 80.



49.847 Recovery of incorrect payments under certain public assistance programs.

49.847  Recovery of incorrect payments under certain public assistance programs.

49.847(1) (1) Subject to ss. 49.497 (1) and 49.793 (1), the department of health services, or a county, multicounty consortium, as defined in s. 49.78 (1) (br), or elected governing body of a federally recognized American Indian tribe or band acting on behalf of the department, may recover benefits incorrectly paid under any of the programs administered by the department under this chapter.

49.847(2) (2) The department, county, multicounty consortium, as defined in s. 49.78 (1) (br), or elected governing body may recover an overpayment from a family or individual who continues to receive benefits under any program administered by the department under this chapter by reducing the family's or individual's benefit amount. Subject to s. 49.793 (1), the department may by rule specify other methods for recovering incorrectly paid benefits.

49.847(3) (3)

49.847(3)(a)(a) Subject to ss. 49.497 (2) and 49.793 (2), and except as provided in par. (b), a county or elected governing body may retain a portion of an amount recovered under this section due to the efforts of an employee or officer of the county, tribe, or band, as provided by the department by rule.

49.847(3)(b) (b) Any amount that Milwaukee County would otherwise be entitled to retain under par. (a) for the recovery of an amount under this section due to the efforts of a department employee or officer, or a county employee or officer under the management of the department, shall be credited to the appropriation account under s. 20.435 (4) (L).

49.847 History History: 2005 a. 25; 2007 a. 20 s. 9121 (6) (a); 2009 a. 15; 2011 a. 32.



49.849 Recovery of correct payments under certain public assistance programs.

49.849  Recovery of correct payments under certain public assistance programs.

49.849(1) (1)  Definitions. In this section:

49.849(1)(a) (a) "Decedent" means a deceased recipient or a deceased nonrecipient surviving spouse, whichever is applicable.

49.849(1)(b) (b) "Department" means the department of health services.

49.849(1)(c) (c) "Nonrecipient surviving spouse" means any person who was married to a recipient while the recipient was receiving public assistance and who survived the recipient.

49.849(1)(d) (d) "Property of a decedent" means all real and personal property to which the recipient held any legal title or in which the recipient had any legal interest immediately before death, to the extent of that title or interest, including assets transferred to a survivor, heir, or assignee through joint tenancy, tenancy in common, survivorship, life estate, revocable trust, or any other arrangement, excluding an irrevocable trust.

49.849(1)(e) (e) "Public assistance" means any services provided as a benefit under a long-term care program, as defined in s. 49.496 (1) (bk), medical assistance under subch. IV, long-term community support services funded under s. 46.27 (7), or aid under s. 49.68, 49.683, or 49.685.

49.849(1)(f) (f) "Recipient" means a person who received public assistance.

49.849(2) (2) Recoverable amounts.

49.849(2)(a)(a) Subject to par. (b), the department may collect from the property of a decedent by affidavit under sub. (3) (b) or by lien under sub. (4) (a) an amount equal to the medical assistance that is recoverable under s. 49.496 (3) (a), the long-term community support services under s. 46.27 that is recoverable under s. 46.27 (7g) (c) 1., or the aid under s. 49.68, 49.683, or 49.685 that is recoverable under s. 49.682 (2) (a), and that was paid on behalf of the decedent or the decedent's spouse, if all of the following conditions are satisfied:

49.849(2)(a)1. 1. The decedent died after September 30, 1991.

49.849(2)(a)2. 2. The decedent is not survived by a spouse, a child who is under age 21 or a child who is disabled, as defined in s. 49.468 (1) (a) 1.

49.849(2)(b) (b) The department shall reduce the amount of its recovery under par. (a) by up to the amount specified in s. 861.33 (2) if necessary to allow the decedent's heirs or beneficiaries under the decedent's will to retain the following personal property of the decedent:

49.849(2)(b)2. 2. Wearing apparel and jewelry held for personal use.

49.849(2)(b)3. 3. Household furniture, furnishings, and appliances.

49.849(2)(b)4. 4. Other tangible personal property not used in trade, agriculture, or other business, not exceeding in value the amount specified in s. 861.33 (1) (a) 4.

49.849(2)(c) (c) There is a presumption, consistent with s. 766.31, which may be rebutted, that all property of the deceased nonrecipient surviving spouse was marital property held with the recipient and that 100 percent of the property of the deceased nonrecipient surviving spouse is subject to the department's claim under par. (a).

49.849(3) (3) Transmittal of property upon receipt of affidavit.

49.849(3)(a)(a) Any property of a decedent that is transferred by a person who has possession of the property at the time of the decedent's death is subject to the right of the department to recover the amounts specified in sub. (2) (a). Upon request, the person who transferred the property shall provide to the department information about the property of the decedent that the person has transferred and information about the persons to whom the property was transferred.

49.849(3)(b) (b) A person who possesses or receives property of a decedent shall transmit the property to the department, if the conditions in sub. (2) (a) 1. and 2. are satisfied, upon receipt of an affidavit by a person designated by the secretary of health services to administer this section showing that the department paid on behalf of the decedent or the decedent's spouse recoverable benefits specified in sub. (2) (a). Upon transmittal, the person is released from any obligation to other creditors or heirs of the decedent.

49.849(3)(c) (c) An affidavit under this subsection shall contain all of the following information:

49.849(3)(c)1. 1. That the department has a claim against the property that it intends to recover from the property.

49.849(3)(c)2. 2. The amount of and basis for the claim.

49.849(3)(c)3. 3. That the person may have a right to an administrative hearing under sub. (5m), which must be requested within 45 days after the department sent the affidavit, on the extent and fair market value of the recipient's interest in the property.

49.849(3)(c)4. 4. How to request an administrative hearing under sub. (5m).

49.849(3)(c)5. 5. That the person may request from the department a hardship waiver, if the person co-owned the property with the decedent or is a beneficiary of the property.

49.849(3)(c)6. 6. How to request a hardship waiver under subd. 5.

49.849(4) (4) Recovery against real property.

49.849(4)(a)(a) If the condition in sub. (2) (a) 1. is satisfied, the department shall have a lien in the amount that it may recover under sub. (2) (a) on any interest in any property of the decedent that is real property, including a home, as defined in s. 49.496 (1) (b). The department may record the lien in the office of the register of deeds of the county in which the real property is located.

49.849(4)(b) (b) The department may enforce a lien under par. (a) by foreclosure in the same manner as a mortgage on real property, unless any of the following is alive:

49.849(4)(b)1. 1. The decedent's spouse.

49.849(4)(b)2. 2. A child of the decedent if the child is under age 21 or disabled, as defined in s. 49.468 (1) (a) 1.

49.849(4)(c) (c) All of the following apply to a lien under par. (a) that the department may not enforce because of par. (b):

49.849(4)(c)1. 1. If the decedent's surviving spouse or child who is under age 21 or disabled refinances a mortgage on the real property, the lien is subordinate to the new encumbrance.

49.849(4)(c)2. 2. The department shall release the lien if any of the following applies:

49.849(4)(c)2.a. a. The recipient's surviving spouse or child who is under age 21 or disabled sells the property for fair market value, as described in sub. (5c) (d), during the spouse's or child's lifetime.

49.849(4)(c)2.b. b. The recipient's surviving spouse or child who is under age 21 or disabled transfers the property for less than fair market value, as described in sub. (5c) (d), during the spouse's or child's lifetime, the transferee sells the property during the spouse's or child's lifetime and places proceeds equal to the lesser of the department's lien or the sale proceeds due to the seller in a trust or bond, and the department is paid the secured amount upon the death of the recipient's spouse or disabled child or when the recipient's child who is not disabled reaches age 21.

49.849(4)(c)2.c. c. The surviving owner or transferee of the property, who is not the recipient's surviving spouse or child who is under age 21 or disabled, sells the property during the lifetime of the recipient's surviving spouse or child who is under age 21 or disabled and places proceeds equal to the lesser of the department's lien or the sale proceeds due to the seller in a trust or bond, and the department is paid the secured amount upon the death of the recipient's spouse or disabled child or when the recipient's child who is not disabled reaches age 21.

49.849(4m) (4m) Allowable costs of sale of real property.

49.849(4m)(a)(a) Subject to par. (b), if any property of a decedent that is real property has been sold after the death of the decedent, only the following reasonable expenses, if any, incurred in preserving or disposing of the real property may be deducted from the sale proceeds that the department may recover:

49.849(4m)(a)1. 1. Closing costs of sale, including reasonable attorney fees of the seller, the cost of title insurance, and recording costs.

49.849(4m)(a)2. 2. Property insurance premiums.

49.849(4m)(a)3. 3. Property taxes due.

49.849(4m)(a)4. 4. Utility costs necessary to preserve the property.

49.849(4m)(a)5. 5. Expenses incurred in providing necessary maintenance or making necessary repairs, without which the salability of the property would be substantially impaired.

49.849(4m)(b) (b) Any expense under par. (a) may be deducted from the sale proceeds only if it is documented and approved by the department and it was not incurred while any other individual was living on the property.

49.849(5) (5) Other valid claims. If a person has a valid claim against property of the decedent that would have a higher priority under s. 859.25 (1) if the property were subject to administration than the department would have under s. 859.25 (1) (e) and the person demands payment in writing within one year of the date on which the property was transmitted to the department, the department shall pay to the person the value of the property collected under sub. (3) or the amount of the claim, whichever is less. The department may authorize any person who possesses property of the decedent to honor higher priority claims with the decedent's property before transmitting property to the department.

49.849(5c) (5c) Value of recipient's interest. For purposes of determining the value of the recipient's interest in property of the decedent, all of the following apply:

49.849(5c)(a) (a) If the recipient held title to real property jointly with one or more persons other than his or her spouse, the recipient's interest in the real property is equal to the fractional interest that the recipient would have had in the property if the property had been held with the other owner or owners as tenants in common.

49.849(5c)(b) (b) If the recipient held title to personal property jointly with one or more persons other than his or her spouse, the recipient's interest in the personal property is equal to either of the following:

49.849(5c)(b)1. 1. The percentage interest that was attributed to the recipient when his or her eligibility for public assistance was determined.

49.849(5c)(b)2. 2. If the percentage interest was not determined as provided in subd. 1., the fractional interest that the recipient would have had in the property if the property had been held with the other co-owner or co-owners as tenants in common.

49.849(5c)(c) (c) If the recipient held a life estate in real property, the recipient's interest is equal to the recipient's percentage of ownership in the property based on the recipient's age on the date of death and calculated using the fair market value of the property and life estate-remainderman tables used by the department to value life estates for purposes of determining eligibility for Medical Assistance.

49.849(5c)(d) (d) A property's fair market value is the price that a willing buyer would pay a willing seller for the purchase of the property. The burden of proof for establishing a property's fair market value is on the surviving owners or beneficiaries, or their representatives. Fair market value must be established through a credible methodology, which may include an appraisal performed by a licensed appraiser.

49.849(5m) (5m) Fair hearing. A person who has possession of any property of the decedent, or who receives an affidavit from the department under sub. (3) (c) for transmittal of any property of the decedent, is entitled to and may, within 45 days after the affidavit was sent, request a departmental fair hearing on the value of the property and the extent of the recipient's interest in the property, if the property is not being transferred under s. 867.03 or through formal or informal administration of the decedent's estate.

49.849(5r) (5r) Action or order to enforce recovery.

49.849(5r)(a)(a) If, after receipt of an affidavit under sub. (3), a person who possesses property of a decedent does not transmit the property to the department or timely request a hearing, the department may bring an action to enforce its right to collect amounts specified in sub. (2) (a) from the property or may issue an order to compel transmittal of the property. Any person aggrieved by an order issued by the department under this paragraph may appeal the order as a class 3 proceeding, as defined in s. 227.01 (3) (c), under ch. 227 by filing a request for appeal, within 30 days after the date of the order, with the division of hearings and appeals created under s. 15.103 (1). The date on which the division of hearings and appeals receives the request for appeal shall be the date of service. The only issue at the hearing shall be whether the person has transmitted the property to the department. The decision of the division of hearings and appeals shall be the final decision of the department.

49.849(5r)(b) (b) If any person named in an order to compel transmittal of property issued under par. (a) fails to transmit the property under the terms of the order and no contested case to review the order is pending and the time for filing for a contested case review has expired, the department may present a certified copy of the order to the circuit court for any county. The sworn statement of the secretary shall be evidence of the department's right to collect amounts specified in sub. (2) (a) from the property and of the person's failure to transmit the property to the department. The circuit court shall, without notice, render judgment in accordance with the order. A judgment rendered under this paragraph shall have the same effect and shall be entered in the judgment and lien docket and may be enforced in the same manner as if the judgment had been rendered in an action tried and determined by the circuit court.

49.849(5r)(c) (c) The recovery procedure under this subsection is in addition to any other recovery procedure authorized by law.

49.849(6) (6) Payments from recovered amounts.

49.849(6)(a)(a) From the appropriation under s. 20.435 (4) (im), with respect to funds collected by the department under sub. (2) related to medical assistance paid on behalf of the decedent or the decedent's spouse, the department shall pay claims under sub. (5), shall pay to the federal government from the amount recovered under this section and not paid out as claims under sub. (5) an amount equal to the amount of federal funds used to pay the benefits recovered under this section and shall spend the remainder of the amount recovered under this section for medical assistance benefits under subch. IV.

49.849(6)(b) (b) From the appropriation under s. 20.435 (7) (im), with respect to funds collected by the department under sub. (2) related to long-term community support services funded under s. 46.27 (7) paid on behalf of the decedent or the decedent's spouse, the department shall pay claims under sub. (5) and shall spend the remainder of the funds recovered under this section for long-term community support services funded under s. 46.27 (7).

49.849(7) (7) Rules for hardship waiver. The department shall promulgate rules establishing standards to determine whether the application of this section would work an undue hardship in individual cases. If the department determines that the application of this section would work an undue hardship in a particular case, the department shall waive the application of this section in that case.

49.849 History History: 2013 a. 20 ss. 1222, 2305, 2307, 2308, 2310 to 2312, 2314 to 2317; 2013 a. 92; s. 35.17 correction in (5r) (a).



49.85 Certification of certain public assistance overpayments, payment recoveries, and delinquent loan repayments.

49.85  Certification of certain public assistance overpayments, payment recoveries, and delinquent loan repayments.

49.85(1)(1)  Department notification requirement. If a county department under s. 46.215, 46.22, or 46.23 or a governing body of a federally recognized American Indian tribe or band determines that the department of health services may recover an amount under s. 49.497, 49.793, or 49.847, or that the department of children and families may recover an amount under s. 49.161 or 49.195 (3) or collect an amount under s. 49.147 (6) (cm), the county department or governing body shall notify the affected department of the determination. If a Wisconsin Works agency determines that the department of children and families may recover an amount under s. 49.161 or 49.195 (3), or collect an amount under s. 49.147 (6) (cm), the Wisconsin Works agency shall notify the department of children and families of the determination.

49.85(2) (2) Department certification.

49.85(2)(a)(a) At least annually, the department of health services shall certify to the department of revenue the amounts that, based on the notifications received under sub. (1) and on other information received by the department of health services, the department of health services has determined that it may recover under s. 49.45 (2) (a) 10., 49.497, 49.793, 49.847, or 49.849, except that the department of health services may not certify an amount under this subsection unless all of the following apply:

49.85(2)(a)1. 1. The department has met the notice requirements under sub. (3).

49.85(2)(a)2. 2. The department's determination has either not been appealed or is no longer under appeal.

49.85(2)(a)3. 3. If the determination relates to recovery of an amount under s. 49.497, the determination was rendered to a judgment under s. 49.497 (1m) (b).

49.85(2)(a)4. 4. If the determination relates to recovery of an amount under s. 49.849, the determination was rendered to a judgment under s. 49.849 (5r) (b).

49.85(2)(b) (b) At least annually, the department of children and families shall certify to the department of revenue the amounts that, based on the notifications received under sub. (1) and on other information received by the department of children and families, the department of children and families has determined that it may recover under ss. 49.161 and 49.195 (3) and collect under s. 49.147 (6) (cm), except that the department of children and families may not certify an amount under this subsection unless it has met the notice requirements under sub. (3) and unless its determination has either not been appealed or is no longer under appeal.

49.85(3) (3) Notice requirements.

49.85(3)(a)(a) At least 30 days before certification of an amount, the department of health services shall send a notice to the last-known address of the person from whom that department intends to recover the amount. The notice shall do all of the following:

49.85(3)(a)1. 1. Inform the person that the department of health services intends to certify to the department of revenue an amount that the department of health services has determined to be due under s. 49.45 (2) (a) 10., 49.497, 49.793, 49.847, or 49.849, for setoff from any state tax refund that may be due the person.

49.85(3)(a)2. 2. Inform the person that he or she may appeal the determination of the department of health services to certify the amount by requesting a hearing under sub. (4) within 30 days after the date of the letter and inform the person of the manner in which he or she may request a hearing.

49.85(3)(a)3. 3. Inform the person that, if the determination of the department of health services is appealed, that department will not certify the amount to the department of revenue while the determination of the department of health services is under appeal.

49.85(3)(a)4. 4. Inform the person that, unless a contested case hearing is requested to appeal the determination of the department of health services, the person may be precluded from challenging any subsequent setoff of the certified amount by the department of revenue, except on the grounds that the certified amount has been partially or fully paid or otherwise discharged, since the date of the notice.

49.85(3)(a)5. 5. Request that the person inform the department of health services if a bankruptcy stay is in effect with respect to the person or if the claim has been discharged in bankruptcy.

49.85(3)(a)6. 6. Inform the person that the person may need to contact the department of revenue in order to protect the refunds of spouses who are not liable for the claim.

49.85(3)(b) (b) At least 30 days before certification of an amount, the department of children and families shall send a notice to the last-known address of the person from whom that department intends to recover or collect the amount. The notice shall do all of the following:

49.85(3)(b)1. 1. Inform the person that the department of children and families intends to certify to the department of revenue an amount that the department of children and families has determined to be due under s. 49.161 or 49.195 (3) or to be delinquent under a repayment agreement for a loan under s. 49.147 (6), for setoff from any state tax refund that may be due the person.

49.85(3)(b)2. 2. Inform the person that he or she may appeal the determination of the department of children and families to certify the amount by requesting a hearing under sub. (4) within 30 days after the date of the letter and inform the person of the manner in which he or she may request a hearing.

49.85(3)(b)3. 3. Inform the person that, if the determination of the department of children and families is appealed, that department will not certify the amount to the department of revenue while the determination of the department of children and families is under appeal.

49.85(3)(b)4. 4. Inform the person that, unless a contested case hearing is requested to appeal the determination of the department of children and families, the person may be precluded from challenging any subsequent setoff of the certified amount by the department of revenue, except on the grounds that the certified amount has been partially or fully paid or otherwise discharged, since the date of the notice.

49.85(3)(b)5. 5. Request that the person inform the department of children and families if a bankruptcy stay is in effect with respect to the person or if the claim has been discharged in bankruptcy.

49.85(3)(b)6. 6. Inform the person that the person may need to contact the department of revenue in order to protect the refunds of spouses who are not liable for the claim.

49.85(4) (4) Hearings.

49.85(4)(a)(a) If a person has requested a hearing under this subsection, the department of health services shall hold a contested case hearing under s. 227.44, except that the department of health services may limit the scope of the hearing to exclude issues that were presented at a prior hearing or that could have been presented at a prior opportunity for hearing.

49.85(4)(b) (b) If a person has requested a hearing under this subsection, the department of children and families shall hold a contested case hearing under s. 227.44, except that the department of children and families may limit the scope of the hearing to exclude issues that were presented at a prior hearing or that could have been presented at a prior opportunity for hearing.

49.85(5) (5) Effect of certification. Receipt of a certification by the department of revenue shall constitute a lien, equal to the amount certified, on any state tax refunds or credits owed to the obligor. The lien shall be foreclosed by the department of revenue as a setoff under s. 71.93. Certification of an amount under this section does not prohibit the department of health services or the department of children and families from attempting to recover or collect the amount through other legal means. The department of health services or the department of children and families shall promptly notify the department of revenue upon recovery or collection of any amount previously certified under this section.

49.85 History History: 1993 a. 437, 1995 a. 27 ss. 2143 to 2157, 3212, 9126 (19), 9130 (4); Stats. 1995 s. 49.85; 1995 a. 289; 1997 a. 3; 2001 a. 16; 2003 a. 33; 2005 a. 25; 2007 a. 20 ss. 1685 to 1694, 9121 (6) (a); 2013 a. 20; s. 35.17 correction in (2) (a) (intro.), (3) (a) 1.



49.852 Delinquent support payments; pension plans.

49.852  Delinquent support payments; pension plans.

49.852(1c)(1c) In this section, "department" means the department of children and families.

49.852(1m) (1m) The department may direct the department of employee trust funds, the retirement system of any 1st class city, any retirement system established under chapter 201, laws of 1937, or the administrator of any other pension plan to withhold the amount specified in the statewide support lien docket under s. 49.854 (2) (b) from any lump sum payment from a pension plan that may be paid a delinquent support obligor, except that the department may not direct that an amount be withheld under this subsection unless it has met the notice requirements under sub. (2) and unless the amount specified has either not been appealed or is no longer under appeal under s. 49.854.

49.852(2) (2) The department shall send a notice to the last-known address of the person from whom the department intends to recover the amount specified in the statewide support lien docket under s. 49.854 (2) (b). The notice shall do all of the following:

49.852(2)(a) (a) Inform the person that the department of employee trust funds, the retirement system of any 1st class city, any retirement system established under chapter 201, laws of 1937, or the administrator of any other pension plan, whichever is appropriate, shall withhold the amount specified in the statewide support lien docket under s. 49.854 (2) (b) from any lump sum payment from a pension plan that may be paid the person.

49.852(2)(b) (b) Inform the person that he or she may, within 20 business days after the date of the notice, request a court hearing on the issue of whether the person owes the amount specified in the statewide support lien docket under s. 49.854 (2) (b). The request shall be in writing and the person shall mail or deliver a copy of the request to the county child support agency under s. 59.53 (5).

49.852(2)(c) (c) Request that the person inform the department or the appropriate county child support agency under s. 59.53 (5) if a bankruptcy stay is in effect with respect to the person.

49.852(3) (3) If a person has requested a hearing pursuant to sub. (2) (b), the hearing shall be conducted before the circuit court that rendered the initial order to pay support. The court shall schedule a hearing within 10 business days after receiving a request for a hearing. A circuit court commissioner may conduct the hearing. If the court determines that the person owes the amount specified in the statewide support lien docket under s. 49.854 (2) (b), the department may direct the department of employee trust funds, the retirement system of any 1st class city, any retirement system established under chapter 201, laws of 1937, or the administrator of any other pension plan, whichever is appropriate, to withhold the amount from any lump sum payment from a pension plan that may be paid the person. If the court determines that the person does not owe the amount specified in the statewide support lien docket under s. 49.854 (2) (b), the department may not direct the department of employee trust funds, the retirement system of any 1st class city, any retirement system established under chapter 201, laws of 1937, or the administrator of any other pension plan, whichever is appropriate, to withhold the amount from any lump sum payment from a pension plan that may be paid the person.

49.852(4) (4)

49.852(4)(a)(a) If the department directs the department of employee trust funds, the retirement system of any 1st class city, any retirement system established under chapter 201, laws of 1937, or the administrator of any other pension plan to withhold the amount specified in the statewide support lien docket under s. 49.854 (2) (b), this directive shall constitute a lien, equal to the amount specified in the statewide support lien docket, on any lump sum payment from a pension plan that may be paid the person.

49.852(4)(b) (b) If the department directs the department of employee trust funds, the retirement system of any 1st class city, any retirement system established under chapter 201, laws of 1937, or the administrator of any other pension plan to withhold the amount specified in the statewide support lien docket under s. 49.854 (2) (b), the department of employee trust funds, the retirement system of any 1st class city, any retirement system established under chapter 201, laws of 1937, or the administrator of any other pension plan shall deduct from any lump sum payment that may be paid the person the amount specified in the statewide support lien docket, less any amount specified under par. (d). If the amount specified in the statewide support lien docket under s. 49.854 (2) (b), less any amount specified under par. (d), exceeds the lump sum payment, the department of employee trust funds, the retirement system of any 1st class city, any retirement system established under chapter 201, laws of 1937, or the administrator of any other pension plan shall deduct the entire lump sum payment, less any withholdings otherwise required by law. The amount deducted under this paragraph shall be remitted to the department.

49.852(4)(c) (c) A directive to the department of employee trust funds, the retirement system of any 1st class city, any retirement system established under chapter 201, laws of 1937, or the administrator of any other pension plan to withhold the amount specified in the statewide support lien docket under s. 49.854 (2) (b) under this section does not prohibit the department from attempting to recover the amount through other legal means.

49.852(4)(d) (d) The department shall promptly notify the department of employee trust funds, the retirement system of any 1st class city, any retirement system established under chapter 201, laws of 1937, or the administrator of any other pension plan upon recovery of any amount previously specified in the statewide support lien docket under s. 49.854 (2) (b).

49.852 History History: 1997 a. 191; 2001 a. 61; 2007 a. 20.



49.853 Financial record matching program.

49.853  Financial record matching program.

49.853(1) (1)  Definitions. In this section:

49.853(1)(a) (a) "Account" means a demand deposit account, checking or negotiable withdrawal order account, savings account, time deposit account or money market mutual fund account.

49.853(1)(am) (am) "County child support agency" means the county child support agency under s. 59.53 (5).

49.853(1)(b) (b) "Department" means the department of children and families.

49.853(1)(c) (c) "Financial institution" means any of the following:

49.853(1)(c)1. 1. A depository institution, as defined in 12 USC 1813 (c).

49.853(1)(c)2. 2. An institution-affiliated party, as defined in 12 USC 1813 (u), of a depository institution under subd. 1.

49.853(1)(c)3. 3. A federal credit union or state credit union, as defined in 12 USC 1752.

49.853(1)(c)4. 4. An institution-affiliated party, as defined in 12 USC 1786 (r), of a credit union under subd. 3.

49.853(1)(c)5. 5. A benefit association, insurance company, safe deposit company, money market mutual fund or similar entity authorized to do business in this state.

49.853(1)(c)6. 6. A broker-dealer, as defined in s. 551.102 (4).

49.853(1)(d) (d) "Obligor" has the meaning given in s. 49.854 (1) (d).

49.853(1)(dm) (dm) "Ownership interest" has the meaning specified by the department by rule.

49.853(1)(e) (e) "Support" has the meaning given in s. 49.854 (1) (f).

49.853(2) (2) Financial record matching program and agreements. The department shall operate a financial record matching program under this section. The department shall promulgate rules specifying procedures under which the department shall enter into agreements with financial institutions doing business in this state to operate the financial record matching program under this section. The agreement shall require the financial institution to participate in the financial record matching program under this section by electing either the financial institution matching option under sub. (3) or the state matching option under sub. (4). The department shall reimburse a financial institution up to $125 per quarter for participating in the financial record matching program under this section.

49.853(3) (3) Financial institution matching option.

49.853(3)(a)(a) If a financial institution with which the department has an agreement under sub. (2) elects to use the financial institution matching option under this subsection, the department shall provide a financial institution with information regarding delinquent obligors. The information shall be provided at least once each calendar quarter and shall include the obligor's name and social security number. The information shall be provided to the financial institution in the manner specified by rule or by agreement. To the extent feasible, the information required under this paragraph shall be provided to the financial institution by an automated data exchange.

49.853(3)(b) (b) Each financial institution receiving information under par. (a) shall take actions necessary to determine whether any obligor has an ownership interest in an account maintained at the financial institution. If the financial institution determines that an obligor has an ownership interest in an account at the financial institution, the financial institution shall provide the department with a notice containing the obligor's name, address of record, social security number or other taxpayer identification number, and account information. The information regarding the obligor's account shall include the account number, the account type, the nature of the obligor's ownership interest in the account, and the balance of the account at the time that the record match is made. The notice under this paragraph shall be provided in the manner specified by rule or agreement. To the extent feasible, the notice required under this paragraph shall be provided to the department by an automated data exchange.

49.853(3)(c) (c) The financial institution participating in the financial institution matching option under this subsection, and the employees, agents, officers and directors of the financial institution, may use the information provided by the department under par. (a) only for the purpose of matching records under par. (b). Neither the financial institution nor any employee, agent, officer or director of the financial institution may disclose or retain information provided under par. (a) concerning obligors who do not have an interest in an account maintained at the financial institution. Any person who violates this paragraph may be fined not less than $25 nor more than $500 or imprisoned in the county jail for not less than 10 days nor more than one year or both.

49.853(4) (4) State matching option.

49.853(4)(a)(a) If a financial institution with which the department has an agreement under sub. (2) elects to use the state matching option under this subsection, the financial institution shall provide the department with information concerning all accounts maintained at the financial institution at least once each calendar quarter. For each account maintained at the financial institution, the financial institution shall notify the department of the name and social security number or other tax identification number of each person having an ownership interest in the account, together with a description of each person's interest. The information required under this paragraph shall be provided in the manner specified by rule or agreement. To the extent feasible, the notice required under this paragraph shall be provided to the department by an automated data exchange.

49.853(4)(b) (b) The department shall take actions necessary to determine whether any obligor has an ownership interest in an account maintained at a financial institution providing information under par. (a). Upon the request of the department, the financial institution shall provide the department, for each obligor who matches information provided by the financial institution under par. (a), the obligor's address of record, the obligor's account number and account type and the balance of the account.

49.853(4)(c) (c) The department may use the information provided by a financial institution under pars. (a) and (b) only for the purpose of matching records under par. (b). The department may not disclose or retain information received under pars. (a) and (b) concerning account holders who are not delinquent obligors.

49.853(4)(d) (d) A financial institution participating in the state matching option under this subsection, and the employees, agents, officers and directors of the financial institution, may use any information that is provided by the department in requesting additional information under par. (b) only for the purpose of administering s. 49.22 or for the purpose of providing the additional information. Any person who violates this paragraph may be fined not less than $25 nor more than $500 or imprisoned in the county jail for not less than 10 days nor more than one year or both.

49.853(5) (5) Delegation. The department may delegate any powers and duties given to the department under this section to county child support agencies. The department may require financial institutions to provide county child support agencies with any notices that are required under this section to be provided to the department.

49.853 History History: 1997 a. 191; 2001 a. 16; 2007 a. 20, 196.



49.854 Liens against property for delinquent support payments.

49.854  Liens against property for delinquent support payments.

49.854(1)(1)  Definitions. In this section:

49.854(1)(a) (a) "Department" means the department of children and families.

49.854(1)(b) (b) "County child support agency" means the county child support agency under s. 59.53 (5).

49.854(1)(c) (c) "Levy" means all powers of distraint and seizure.

49.854(1)(d) (d) "Obligor" means a person who is obligated to pay court-ordered support.

49.854(1)(e) (e) "Property" includes accounts at financial institutions, personal property and real property, tangible and intangible property and rights to property, but is limited to property and rights of the obligor to property existing at the time of levy.

49.854(1)(f) (f) "Support" means any of the following:

49.854(1)(f)1. 1. Child or family support.

49.854(1)(f)2. 2. Maintenance.

49.854(1)(f)3. 3. Medical expenses of a child.

49.854(1)(f)4. 4. Birth expenses.

49.854(1)(f)5. 5. Any accrued interest on delinquent amounts under subds. 1. to 4.

49.854(2) (2) Creation of lien; satisfaction.

49.854(2)(a)(a) Creation. If a person obligated to pay support fails to pay any court-ordered amount of support, that amount becomes a lien in favor of the department upon all property of the person. The lien becomes effective when the information is entered in the statewide support lien docket under par. (b) and that docket is delivered to the register of deeds in the county where the property is located. A lien created under this paragraph is not effective against a good-faith purchaser of titled personal property, unless the lien is recorded on that title.

49.854(2)(b) (b) Statewide support lien docket. The department shall maintain a statewide support lien docket. The department shall provide a copy of the statewide support lien docket to the register of deeds and the county child support agency of each county in this state, and to each state agency that titles personal property. Each entry in the statewide support lien docket shall contain the name and the social security number of the obligor and the date that the lien is entered in the docket, as well as the amount of the lien as of the time that the entry is made.

49.854(2)(c) (c) Updating the statewide support lien docket. The department shall update the statewide support lien docket in response to orders issued by a court or circuit court commissioner. The department shall periodically update the statewide support lien docket to reflect changes in the amounts of the liens contained in the docket.

49.854(2)(d) (d) Amount of lien; satisfaction. The amount of any support obligation that is a lien under this subsection may be determined by requesting that information from the county child support agency or the register of deeds, as specified by the department. Payment of the full amount that is delinquent at the time of payment to that county child support agency extinguishes that lien. Upon request, the county child support agency shall furnish to the payer of the delinquent amount a satisfaction of lien showing that the amount of support owed has been paid in full and that the person no longer owes the delinquent amount. The satisfaction of lien may be recorded in the office of the register of deeds for any county in which real or personal property of the person who owed the support is located.

49.854(3) (3) Notification and appeal of lien.

49.854(3)(a)(a) Notice. When a delinquent support obligation is included in the statewide support lien docket, the department shall provide notice to the obligor that a lien exists with respect to the delinquent support obligation. The notice shall include the amount of the delinquent child support obligation and shall inform the obligor that the lien is in effect. The notice shall inform the obligor of the obligor's right to request a financial records and court order review under par. (ag) and the obligor's right to request a court hearing under par. (ar). The notice under this paragraph shall also inform the obligor that the department will not take actions to enforce the lien if the obligor pays the delinquent amount in full or makes satisfactory alternative payment arrangements with the department or a county child support agency. The notice shall inform the individual of how he or she may pay the delinquent amount or make satisfactory alternative payment arrangements.

49.854(3)(ag) (ag) Financial records and court order review.

49.854(3)(ag)1.1. Within 10 business days of the date of the notice under par. (a), the obligor may file a written request for a financial records and court order review with the county child support agency. If the obligor makes a timely request for a financial records and court order review under this paragraph, the department shall hold the review as soon as practicable, but in no event to exceed 60 days after the date of the request. The department shall conduct the financial records and court order review at no charge to the obligor. As soon as practicable after conducting the financial records and court order review, the department shall make a determination regarding whether the amount of the delinquency contained in the notice is correct and shall provide a copy of the determination to the obligor. If the department determines that the amount of the delinquency is incorrect, the department shall take appropriate actions to correct the inaccuracy. The notice of the determination shall include information regarding the obligor's right to request a review of the determination under subd. 2.

49.854(3)(ag)2. 2. If the obligor disagrees with the determination of the department, the obligor may request a hearing with the court or a circuit court commissioner to review the department's determination. To request a hearing under this subdivision, the obligor shall make the request within 5 business days of the date of the department's determination under subd. 1. The obligor shall make the request in writing and shall mail or deliver a copy of the request to the county child support agency. If a timely request for a hearing is made under this subdivision, the court or circuit court commissioner shall hold the hearing within 15 business days of the request. If, at the hearing, the obligor establishes that the lien is not proper because of a mistake of fact, the court or circuit court commissioner shall order the department to remove the lien from the statewide support lien docket or adjust the amount of the delinquent obligation.

49.854(3)(ar) (ar) Direct appeal. If the obligor has not requested a financial records and court order review under par. (ag), the obligor may request a hearing under this paragraph within 20 business days of the date of the notice under par. (a). The obligor shall make the request in writing and shall mail or deliver a copy of the request to the county child support agency. If a timely request for a hearing is made under this paragraph, the court or circuit court commissioner shall schedule a hearing within 10 days after the date of the request. If, at the hearing, the obligor establishes that the lien is not proper because of a mistake of fact, the court or circuit court commissioner shall order the department to remove the lien from the statewide support lien docket or adjust the amount of the delinquent obligation.

49.854(3)(b) (b) Appeal. If a circuit court commissioner conducts a hearing under par. (ag) or (ar), the department or the obligor may, within 15 business days after the date of the decision by the circuit court commissioner, request review of the decision by the court having jurisdiction over the action. The court conducting the review may order that the lien be withdrawn from the statewide support lien dockets or may order an adjustment of the amount of the delinquent obligation. If no appeal is sought or if the court does not order the withdrawal of the lien, the department may take appropriate actions to enforce the lien.

49.854(4) (4) Powers of levy and distraint; generally. If any obligor neglects or refuses to pay the support owed by the obligor after the department has made demand for payment, the department may collect that support and the levy fees and costs under sub. (11) by levy upon any property belonging to the obligor as provided in subs. (5) to (7). Whenever the value of any property that has been levied upon under this subsection is not sufficient to satisfy the claim of the department, the department may levy upon any additional property of the obligor until the support owed and levy costs are fully paid.

49.854(5) (5) Levying against financial accounts.

49.854(5)(a)(a) Definitions. In this subsection:

49.854(5)(a)1. 1. "Account" has the meaning given in s. 49.853 (1) (a).

49.854(5)(a)2. 2. "Financial institution" has the meaning given in s. 49.853 (1) (c).

49.854(5)(a)3. 3. "Lien" means a lien under this section or a lien in favor of another state based on a support obligation, including a lien placed under s. 769.305 (2) (g).

49.854(5)(b) (b) Notice to the financial institution. To enforce a lien by levying against an account at a financial institution, the department shall send a notice of levy to the financial institution instructing the financial institution to prohibit the closing of or withdrawals from one or more accounts that the obligor owns in whole or in part, up to a total amount that is sufficient to pay the support owed, financial institution fees under par. (e), and estimated levy fees and costs under sub. (11), until further notice from the department or a court. The financial institution shall comply with the notice of levy and shall hold the amount specified in the notice until the financial institution receives further instructions from the department or a court.

49.854(5)(c) (c) Liens in favor of other states. Notwithstanding par. (b), if a lien under par. (b) is in favor of another state, the notice sent by the department to the financial institution may consist of the request from the other state to enforce the lien, a certification by the department that any necessary due process requirements were met in the other state, a request that the financial institution honor the request from the other state by sending the amount specified in the request directly to the other state, and the address to which the financial institution shall send the funds. Notice and hearing requirements under pars. (d) and (f) do not apply to a lien in favor of another state.

49.854(5)(d) (d) Notice to the obligor and certain others. No later than the next business day after the department sends notice of levy to the financial institution under par. (b), the department shall send a copy of the notice of levy to the obligor. The department shall also send a copy of the notice of levy to any other person who has an ownership interest in the account. The notices required under this paragraph shall be in the form determined by the department, however the notice shall include language stating all of the following:

49.854(5)(d)1. 1. That the obligor has been certified as delinquent in paying support.

49.854(5)(d)2. 2. The amount of the support owed.

49.854(5)(d)3. 3. The financial institution to which the department sent the notice under par. (b).

49.854(5)(d)4. 4. That one or more accounts owned in whole or in part by the obligor at the financial institution have been frozen, up to a total amount that is sufficient pay the support owed, the department's levy costs and financial institution fees.

49.854(5)(d)6. 6. That the obligor may request a hearing within 20 business days after the date of the notice, by submitting the request in writing and by mailing or delivering a copy of the request to the county child support agency.

49.854(5)(d)6m. 6m. That a person, other than the obligor, who holds the account jointly with the obligor may request a hearing within 20 business days after the date of the notice, to protect the portion of the jointly held account that is attributable to his or her net contributions to the jointly held account.

49.854(5)(d)7. 7. The address to which the request for hearing must be mailed or delivered in order to schedule a hearing.

49.854(5)(e) (e) Financial institution fees. A financial institution may continue to collect fees, under the terms of the account agreement, on accounts frozen under this subsection. In addition to the levy fee authorized under sub. (11) (a), a financial institution may collect any early withdrawal penalty incurred under the terms of an account as a result of the levy. Financial institution fees authorized under this paragraph may be charged to the account immediately prior to the remittance of the amount to the department or the other state and may be charged even if the amounts in the obligor's accounts are insufficient to pay the total amount of support owed and the department's levy costs under sub. (11) (b).

49.854(5)(f) (f) Hearings. A hearing requested under par. (d) 6. shall be conducted before the circuit court rendering the order to pay support. Within 45 business days after receiving a request for hearing under par. (d) 6., the court shall conduct the hearing. A circuit court commissioner may conduct the hearing. The hearing shall be limited to a review of whether the account holder owes the amount of support certified and whether any alternative payment arrangement offered by the department or the county child support agency is reasonable. If the court or circuit court commissioner makes a written determination that an alternative payment arrangement offered by the department or county child support agency is not reasonable, the court or circuit court commissioner may order an alternative payment arrangement. If the court or circuit court commissioner orders an alternative payment arrangement, the court or circuit court commissioner shall order the department to release all or a portion of the funds. If the court or circuit court commissioner determines that the account holder does not owe support or owes less than the amount claimed by the department, the court shall order the department to return the seized funds or the excess of the seized funds over the amount of the delinquency to the account holder. If a circuit court commissioner conducts the hearing under this paragraph, the department or the obligor may, within 15 business days after the date that the circuit court commissioner makes his or her decision, request review of the decision by the court with jurisdiction over the action.

49.854(6) (6) Levying against other personal property.

49.854(6)(a)(a) When notice of seizure required. If the department has enforced a lien under this section by levying against personal property, the department shall immediately notify the obligor that the property has been seized. The department shall provide the notice of seizure under this paragraph to any person having an ownership interest in the property or any other person with an interest of record in the property. If the property is titled, the department shall also send a copy of the notice of seizure to the state agency that titles the property. A state agency receiving a notice under this paragraph may not transfer title to the personal property described in the notice, except on the instructions of a court or the department.

49.854(6)(b) (b) Content of notice of seizure. The notice provided under par. (a) shall include all of the following:

49.854(6)(b)1. 1. The name of the obligor and the amount of the support owed.

49.854(6)(b)2. 2. A description of the personal property seized.

49.854(6)(b)3. 3. A statement that the obligor may, within 20 business days after the date of the notice, request a hearing on the questions of whether past-due support is owed and whether the property was wrongfully seized.

49.854(6)(b)3m. 3m. A statement that a person, other than the obligor, who holds the personal property jointly with the obligor may request a hearing within 20 business days after the date of the notice, to protect the portion of the jointly held personal property that is attributable to his or her net contributions to the jointly held personal property.

49.854(6)(b)4. 4. A statement that the hearing may be requested by submitting the request in writing and by mailing or delivering a copy of the request to the county child support agency.

49.854(6)(c) (c) Hearing. If a hearing is requested under par. (b) 4., the court or circuit court commissioner shall schedule a hearing within 10 business days after receiving the request under par. (b) 4. The hearing shall be limited to a review of whether the obligor owes the amount of support owed that is stated in the notice of seizure and whether any alternative payment arrangement offered by the department or the county child support agency is reasonable. If the court or circuit court commissioner makes a written determination that an alternative payment arrangement offered by the department or county child support agency is not reasonable, the court or circuit court commissioner may order an alternative payment arrangement. If the court or circuit court commissioner orders an alternative payment arrangement, the court or circuit court commissioner shall order the department to return the seized property within 15 business days. If the court or circuit court commissioner determines that the obligor does not owe support or owes less than the amount claimed by the department, the court shall order the department to return the seized property within 15 business days or specify the amount which may be retained by the department after the sale of the seized property. If a circuit court commissioner conducts the hearing under this paragraph, the department or the obligor may, within 15 business days after the date that the circuit court commissioner makes his or her decision, request review of the decision by the court with jurisdiction over the action. The court reviewing the decision may order the department to return the seized property or may authorize the sale of the property by the department. If the department is ordered to return seized property under this paragraph, the court shall instruct any state agency responsible for titling the property that it may transfer title to the property without receiving instructions from a court or the department under par. (a).

49.854(6)(d) (d) Notice of sale. As soon as practicable after seizing the personal property and after any requested hearings are conducted under par. (c), the department shall send a notice to the obligor stating that the department intends to issue an execution requiring the sheriff to sell the property within 90 days of the date of the execution. The final notice shall include a notice of the obligor's right to redeem the property under par. (e) 8.

49.854(6)(e) (e) Execution and sale. After the department has sent the notice under par. (d), the department may issue an execution on any personal property identified in the notice to enforce a lien contained in the statewide support lien docket. The department shall provide a copy of an execution under this paragraph to the obligor and to any other person having an interest in the property. The provisions of ch. 815 apply to the executions issued by the department, except as follows:

49.854(6)(e)1. 1. References to judgments shall be read as references to liens entered in the statewide support lien docket, references to debtors shall be read as references to obligors and references to the court or a judge shall be read as references to the department.

49.854(6)(e)2. 2. Sections 815.01 to 815.04 do not apply. The department may not issue an execution more than 5 years after the date on which the lien was entered in the statewide support lien docket.

49.854(6)(e)3. 3. Section 815.05 does not apply. If the department has delegated under sub. (17) its authority under this subsection, the execution shall be signed by the director of the child support agency that is initiating the property seizure on behalf of the department. The execution shall include all of the following information:

49.854(6)(e)3.a. a. The date that a lien against the obligor was first entered on the child support lien docket.

49.854(6)(e)3.b. b. The amount of past due child support that is owed at the time the execution is issued.

49.854(6)(e)3.c. c. A description of the personal property.

49.854(6)(e)3.d. d. A directive to the officer to whom the execution is addressed to sell the property within 90 days of the date of the execution.

49.854(6)(e)4. 4. The execution shall be made returnable under s. 815.06 to the department within 90 days, rather than 60 days, after its receipt by the officer.

49.854(6)(e)5. 5. Sections 815.07, 815.09 to 815.12, 815.14, 815.15, 815.18 to 815.21, 815.25 and 815.26 do not apply.

49.854(6)(e)6. 6. Notwithstanding s. 815.29, the officer may not sell the personal property without 20 days advance notice. In addition to the notice required under s. 815.29, the officer to whom the execution is issued shall notify the obligor of the time and place of the sale of the personal property.

49.854(6)(e)7. 7. If, prior to the sale of the personal property, the department or child support agency notifies the officer that the obligor has paid the amount owed together with any levy fees and costs under sub. (11) or that the custodial parent to whom the support is owed has died, the officer shall discontinue the execution.

49.854(6)(e)8. 8. Sections 815.52 to 815.55 do not apply. The obligor may redeem the property prior to the date of the sale by payment of the full amount of support owed together with any levy fees and costs under sub. (11). The property may not be redeemed after it is sold. If the property is redeemed, the county child support agency shall issue a certificate upon redemption that includes the date of redemption, the amount of money paid and a description of the property redeemed. The certificate of redemption may be recorded in the office of the register of deeds. If titled property is redeemed, the department shall instruct the titling agency that the agency may transfer title to the property without receiving instructions from a court or the department under par. (a). Upon the sale of personal property on execution, the officer shall issue a certificate of sale to the purchaser within 10 days of the sale. If titled property is sold, the department shall instruct the titling agency to transfer title of the sold property to the purchaser.

49.854(6)(f) (f) Updating the lien docket. The department shall update the statewide support lien docket to remove a lien that is satisfied by an execution or sale under this subsection.

49.854(7) (7) Levying against real property.

49.854(7)(a)(a) When notice of intent to levy required. To enforce a lien under this section by levying against real property, the department shall provide the obligor and all owners of the real property with a notice of intent to levy under par. (b) 1. A copy of the notice under par. (b) 1. shall be provided to the register of deeds in the county where the real property is located. A register of deeds receiving a notice of intent to levy under this paragraph shall file the notice of intent to levy. The department shall provide a notice of intent to levy under par. (b) 2. to any person having an interest of record in the real property.

49.854(7)(b) (b) Content of notice of intent.

49.854(7)(b)1.1. The notice provided under par. (a) to the obligor, to owners of the property and to the register of deeds shall include all of the following:

49.854(7)(b)1.a. a. The name of the obligor and the amount of the support owed.

49.854(7)(b)1.b. b. A description of the real property against which the department intends to levy.

49.854(7)(b)1.c. c. A statement that the obligor may, within 20 business days after the date of the notice, request a hearing on the question of whether past-due support is owed.

49.854(7)(b)1.d. d. A statement that a person, other than the obligor, who holds the real property jointly with the obligor may request a hearing within 20 business days after the date of the notice, to protect the portion of the jointly held real property that is attributable to his or her net contributions to the jointly held real property.

49.854(7)(b)1.e. e. A statement that the hearing may be requested by submitting the request in writing and by mailing or delivering a copy of the request to the county child support agency.

49.854(7)(b)2. 2. In addition to the information included under subd. 1. a. to c., the notice provided under par. (a) to a person having an interest of record in the real property shall include a request that the interest holder notify the department, within 10 business days after receiving the notice, of the amount and nature of the person's interest in the property.

49.854(7)(c) (c) Hearing. If a hearing is requested under par. (b) 1. c., the court or circuit court commissioner shall schedule a hearing within 10 business days after receiving the request under par. (b) 1. c. The hearing shall be limited to a review of whether the obligor owes the amount of support owed that is stated in the notice of intent under par. (b) and whether any alternative payment arrangement offered by the department or the county child support agency is reasonable. If the court or circuit court commissioner makes a written determination that an alternative payment arrangement offered by the department or county child support agency is not reasonable, the court or circuit court commissioner may order an alternative payment arrangement. If the court or circuit court commissioner orders an alternative payment arrangement, the court or circuit court commissioner shall order the department not to proceed with the levy. If the court or circuit court commissioner determines that the obligor does not owe support or owes less than the amount claimed by the department, the court shall order the department not to proceed with the levy or specify the amount that may be retained by the department after the sale of the seized property. If a circuit court commissioner conducts the hearing under this paragraph, the department or the obligor may, within 15 business days after the date that the circuit court commissioner makes his or her decision, request review of the decision by the court with jurisdiction over the action. The court reviewing the decision may order the department not to proceed with the levy of the property or may authorize the sale of the property by the department.

49.854(7)(d) (d) Final notice. Unless the department has been directed not to proceed with the levy in a hearing under par. (c) or unless the support owed and any levy fees and costs under sub. (11) have been paid, the department may send to the obligor a final notice of intent to seize and sell the property. The final notice may not be sent until 20 business days after the date of the notice of intent to levy under par. (a) or after any requested hearings under par. (c) have been completed. The final notice shall state that the department intends to issue an execution requiring the sheriff to seize and sell the property within 90 days of the date of the execution and that the obligor must vacate the property by the time of sale. The final notice shall include a notice of the obligor's right to redeem the property under par. (e) 8. The department shall provide a copy of any final notice under this paragraph to the register of deeds in the county where the real property is located. A register of deeds receiving a final notice under this paragraph shall file the final notice.

49.854(7)(e) (e) Execution and sale. After the department has sent the final notice under par. (d), the department may issue an execution on any real property identified in the notice to enforce a lien contained in the statewide support lien docket. The department shall provide a copy of an execution under this paragraph to the obligor and to any other person having an interest in the property. The provisions of ch. 815 apply to the executions issued by the department, except as follows:

49.854(7)(e)1. 1. References to judgments shall be read as references to liens entered in the statewide support lien docket, references to debtors shall be read as references to obligors and references to the court or a judge shall be read as references to the department.

49.854(7)(e)2. 2. Sections 815.01 to 815.04 do not apply. The department may not issue an execution more than 5 years after the date on which the lien was entered in the statewide support lien docket.

49.854(7)(e)3. 3. Section 815.05 does not apply. If the department has delegated under sub. (17) its authority under this subsection, the execution shall be signed by the director of the child support agency that is initiating the real property seizure on behalf of the department. The execution shall include all of the following information:

49.854(7)(e)3.a. a. The date that a lien against the obligor was first entered on the child support lien docket.

49.854(7)(e)3.b. b. The amount of past due child support that is owed at the time the execution is issued.

49.854(7)(e)3.c. c. A legal description of the property against which the lien is to be executed. Including the location, of the property against which the lien is to be executed.

49.854(7)(e)3.d. d. The street address or location of the property against which the lien is to be executed.

49.854(7)(e)3.e. e. A directive to the officer to whom the execution is addressed to seize and sell the property within 90 days of the date of the execution.

49.854(7)(e)4. 4. The execution shall be made returnable under s. 815.06 to the department within 90 days, rather than 60 days, after its receipt by the officer.

49.854(7)(e)5. 5. Sections 815.07, 815.09 to 815.12, 815.14, 815.15, 815.18 to 815.21, 815.25 and 815.26 do not apply.

49.854(7)(e)6. 6. In addition to the notice required under s. 815.31, the officer to whom the execution is issued shall notify the obligor of the time and place of the sale of the real property.

49.854(7)(e)7. 7. If, prior to the sale of the real property, the department or child support agency notifies the officer that the obligor has paid the amount owed together with any levy fees and costs under sub. (11) or that the custodial parent to whom the support is owed has died, the officer shall discontinue the execution.

49.854(7)(e)8. 8. Sections 815.38 to 815.55 do not apply. The obligor may redeem the property prior to the date of the sale by payment of the full amount of support owed together with any levy fees and costs under sub. (11). The property may not be redeemed after it is sold. If the property is redeemed, the county child support agency shall issue a certificate upon redemption that includes the date of redemption, the amount of money paid and a description of the property redeemed. The certificate of redemption may be recorded in the office of the register of deeds. Upon the sale of the real estate on execution, the officer shall issue a deed and a certificate of sale to the purchaser within 10 days of the sale.

49.854(7)(e)9. 9. The department may issue an administrative order directing a local law official to remove the obligor from the property if property is not vacated before the time of sale. A person occupying the property under claim of ownership, lease or month-to-month tenancy may not be removed except by proceedings under ch. 799 or 843.

49.854(7)(e)10. 10. Sections 815.59 to 815.64 do not apply.

49.854(7)(f) (f) Updating the lien docket. The department shall update the statewide support lien docket to remove a lien that is satisfied by an execution or sale under this subsection.

49.854(7m) (7m) Jointly held property. A person, other than the obligor, who holds a joint interest in property levied against under this section may request a hearing, as provided in subs. (5) (d) 6m., (6) (b) 3m. or (7) (b) 1. d., to determine the proportion of the value of the property that is attributable to his or her net contribution to the property. If a hearing is requested under this subsection, the court or circuit court commissioner shall schedule a hearing within 10 days after receiving the request. The hearing shall be limited to determining the proportion of the value of the property that is attributable to the person's net contribution to the property. If more than one person requests a hearing under this subsection, or if the obligor requests a hearing under sub. (5) (f), (6) (c) or (7) (c), with respect to the same property, the court or circuit court commissioner may schedule the hearings together. The person requesting the hearing shall have the burden of proving his or her net contribution by clear and convincing evidence. If the court determines that a portion of the jointly held property is attributable to the contributions of the person, the court shall direct the department or the county child support agency to pay the person, from the net balance of the jointly held account or the net proceeds of the sale of the jointly held real or personal property, the proportion of the gross value of the account or real or personal property that is attributable to that person. If a circuit court commissioner conducts the hearing under this subsection, the person may, within 15 business days after the date that the circuit court commissioner makes his or her decision, request review of the decision by the court with jurisdiction over the action.

49.854(8) (8) Duties to surrender; generally. Any person in possession of or obligated with respect to property or rights to property that is subject to levy under this section and upon which a levy has been made shall, upon demand of the department, surrender the property or rights or discharge the obligation to the department, except that part of the property or rights that is, at the time of the demand, subject to any prior attachment, execution under any judicial process, claim of ownership, lease or month-to-month tenancy.

49.854(9) (9) Notice. Any notice required to be provided under this section may be provided by sending the notice by regular mail to the last-known address of the person to whom notice is to be sent.

49.854(11) (11) Levy fees and costs.

49.854(11)(a)(a) Third parties. Any 3rd party is entitled to a levy fee of $5 for each levy in any case where property is secured through the levy. The 3rd party shall deduct the fee from the proceeds of the levy.

49.854(11)(b) (b) The department. The department may assess a collection fee to recover the department's costs incurred in levying against property under this section. The department shall determine its costs to be paid in all cases of levy. The obligor is liable to the department for the amount of the collection fee authorized under this paragraph. Fees collected under this paragraph shall be credited to the appropriation account under s. 20.437 (2) (ja).

49.854(12) (12) Priorities and use of proceeds.

49.854(12)(a)(a) Priorities. A lien under this section has the same priority, from the date that the lien is effective, as a judgment docketed under s. 806.15. The lien is effective for a period of 5 years from the date the lien becomes effective.

49.854(12)(b) (b) Use of proceeds. After paying any liens on a property that have priority over a lien under this section, the department shall apply all proceeds from a sale of that property under this section first against the support in respect to which the levy was made and then against levy fees and costs under sub. (11).

49.854(12)(c) (c) Refunds or credits. The department may refund or credit any amount left after the applications under par. (a), upon submission of a claim therefor and satisfactory proof of the claim, to the person entitled to that amount.

49.854(13) (13) Release of levy; suspension of proceedings to enforce lien.

49.854(13)(a)(a) Release. The department may release the levy upon all or part of property levied upon to facilitate the collection of the liability or to grant relief from a wrongful levy, but that release does not prevent any later levy.

49.854(13)(b) (b) Settlement. If the obligor enters in to an alternative payment arrangement in accordance with guidelines established under s. 49.858 (2) (a), the department shall suspend all actions to enforce a lien under this section as long as the obligor remains in compliance with the alternative payment arrangement.

49.854(14) (14) Wrongful levy. If the department determines that property has been wrongfully levied upon, the department shall return the property or, if the property has been sold, shall return an amount of money equal to the amount of money, or value of the property, levied upon. This subsection does not prevent a person whose property has been wrongfully levied upon from seeking relief, under other provisions of the statutes, against the state for damages that have not been compensated for under this subsection.

49.854(15) (15) Actions against this state.

49.854(15)(a)(a) Commencement of actions. If the department has levied upon property, any person, other than the obligor who is liable to pay the support out of which the levy arose, who claims an interest in or lien on that property and claims that that property was wrongfully levied upon may bring a civil action against the state in the circuit court for Dane County. If the county child support agency has levied upon property pursuant to delegated authority under sub. (17), any person, other than the obligor who is liable to pay the support out of which the levy arose, who claims an interest in or lien on that property and claims that that property was wrongfully levied upon may bring a civil action against the county child support agency in the circuit court for the county where the court order for the payment of support, upon which the seizure is based, was first entered or last modified. That action may be brought whether or not that property has been surrendered to the department or the county child support agency. The court may grant only the relief under par. (b). No other action to question the validity of or restrain or enjoin a levy by the department or a county child support agency may be maintained.

49.854(15)(b) (b) Remedies. In an action under par. (a), prior to the sale of the property, if the court determines that property has been improperly levied upon, the court may enjoin the enforcement of the levy and order the return of the property, or may grant a judgment for the amount of money obtained by levy. The court may also order relief necessary to protect the interests of owners of the property, other than the obligor, including, when appropriate, partition of the property. After the sale of the property, if the court determines that the property has been wrongfully levied upon, it may grant a judgment for the amount of money obtained by levy.

49.854(15)(c) (c) Validity of determination. For purposes of an adjudication under this subsection, there is a rebuttable presumption that the support obligation upon which the lien is based is valid.

49.854(17) (17) Delegation and power to contract. The department may delegate any duties or powers given to the department under this section to county child support agencies, except that the department must approve the initiation of any levy proceedings under sub. (7). The department shall promulgate rules prohibiting a county child support agency from using the powers delegated under this subsection to enforce a child support lien, if the value of the property that is subject to the lien is below the dollar amount specified in the rules.

49.854(18) (18) Preservation of remedies. The availability of the remedies under this section does not abridge the right of the department to pursue other remedies.

49.854 History History: 1997 a. 191; 1999 a. 9; 2001 a. 61; 2003 a. 33; 2007 a. 20.

49.854 Annotation The Child Support Lien Docket. Chesnik & Petersen. Wis. Law. June 2001.



49.855 Certification of delinquent payments.

49.855  Certification of delinquent payments.

49.855(1) (1) If a person obligated to pay child support, family support, maintenance, or the receiving and disbursing fee under s. 767.57 (1e) (a) is delinquent in making any of those payments, or owes an outstanding amount that has been ordered by the court for past support, medical expenses, or birth expenses, upon application under s. 59.53 (5) the department of children and families shall certify the delinquent payment or outstanding amount to the department of revenue and, at least annually, shall provide to the department of revenue any certifications of delinquencies or outstanding amounts that it receives from another state because the obligor resides in this state.

49.855(2m) (2m) At least annually, the department of health services shall certify to the department of revenue any obligation owed to the department of health services under s. 46.10 if the obligation is rendered to a judgment.

49.855(2p) (2p) At least annually, the department of corrections shall certify to the department of revenue any obligation owed to the department of corrections under s. 301.12 if the obligation is rendered to a judgment.

49.855(2r) (2r) At least annually, the department of children and families shall certify to the department of revenue any obligation owed to that department under s. 49.345 if the obligation is rendered to a judgment.

49.855(3) (3) Receipt of a certification by the department of revenue shall constitute a lien, equal to the amount certified, on any state tax refunds or credits owed to the obligor. The lien shall be foreclosed by the department of revenue as a setoff under s. 71.93 (3), (6), and (7). When the department of revenue determines that the obligor is otherwise entitled to a state tax refund or credit, it shall notify the obligor that the state intends to reduce any state tax refund or credit due the obligor by the amount the obligor is delinquent under the support, maintenance, or receiving and disbursing fee order or obligation, by the outstanding amount for past support, medical expenses, or birth expenses under the court order, or by the amount due under s. 46.10 (4), 49.345 (4), or 301.12 (4). The notice shall provide that within 20 days the obligor may request a hearing before the circuit court rendering the order under which the obligation arose. Within 10 days after receiving a request for hearing under this subsection, the court shall set the matter for hearing. Pending further order by the court or a circuit court commissioner, the department of children and families or its designee, whichever is appropriate, is prohibited from disbursing the obligor's state tax refund or credit. A circuit court commissioner may conduct the hearing. The sole issues at that hearing shall be whether the obligor owes the amount certified and, if not and it is a support or maintenance order, whether the money withheld from a tax refund or credit shall be paid to the obligor or held for future support or maintenance, except that the obligor's ability to pay shall also be an issue at the hearing if the obligation relates to an order under s. 767.805 (4) (d) 1. or 767.89 (3) (e) 1. and the order specifies that the court found that the obligor's income was at or below the poverty line established under 42 USC 9902 (2).

49.855(4) (4)

49.855(4)(a)(a) The department of revenue shall send the portion of any state tax refunds or credits withheld for delinquent child or family support or maintenance or past support, medical expenses, or birth expenses to the department of children and families or its designee for deposit in the support collections trust fund under s. 25.68 and shall send the portion of any state tax refunds or credits withheld for delinquent receiving and disbursing fees to the department of children and families or its designee for deposit in the appropriation account under s. 20.437 (2) (ja). The department of children and families shall make a settlement at least annually with the department of revenue. The settlement shall state the amounts certified, the amounts deducted from tax refunds and credits, and the administrative costs incurred by the department of revenue.

49.855(4)(b) (b) The department of administration shall send the portion of any federal tax refunds or credits received from the internal revenue service that was withheld for delinquent child or family support or maintenance or past support, medical expenses, or birth expenses to the department of children and families or its designee for deposit in the support collections trust fund under s. 25.68 and shall send the portion of any federal tax refunds or credits received from the internal revenue service that was withheld for delinquent receiving and disbursing fees to the department of children and families or its designee for deposit in the appropriation account under s. 20.437 (2) (ja).

49.855(4m) (4m)

49.855(4m)(a)(a) In this subsection, "vendor" means a person providing goods or services to this state under subch. IV or V of ch. 16 or under ch. 84 or any medical assistance provider, as defined under s. 49.43 (10).

49.855(4m)(b) (b) The department of revenue may provide a certification that it receives under sub. (1), (2m), (2p), or (2r) to the department of administration. Upon receipt of the certification, the department of administration shall determine whether the obligor is a vendor or is receiving any other payments from this state, except for wages, retirement benefits, or assistance under s. 45.352, 1971 stats., s. 45.40 (1m), this chapter, or ch. 46, 108, or 301. If the department of administration determines that the obligor is a vendor or is receiving payments from this state, except for wages, retirement benefits, or assistance under s. 45.352, 1971 stats., s. 45.40 (1m), this chapter, or ch. 46, 108, or 301, it shall begin to withhold the amount certified from those payments and shall notify the obligor that the state intends to reduce any payments due the obligor by the amount the obligor is delinquent under the support, maintenance, or receiving and disbursing fee order or obligation, by the outstanding amount for past support, medical expenses, or birth expenses under the court order, or by the amount due under s. 46.10 (4), 49.345 (4), or 301.12 (4). The notice shall provide that within 20 days after receipt of the notice the obligor may request a hearing before the circuit court rendering the order under which the obligation arose. An obligor may, within 20 days after receiving notice, request a hearing under this paragraph. Within 10 days after receiving a request for hearing under this paragraph, the court shall set the matter for hearing. A circuit court commissioner may conduct the hearing. Pending further order by the court or circuit court commissioner, the department of children and families or its designee, whichever is appropriate, may not disburse the payments withheld from the obligor. The sole issues at the hearing are whether the obligor owes the amount certified and, if not and it is a support or maintenance order, whether the money withheld shall be paid to the obligor or held for future support or maintenance, except that the obligor's ability to pay is also an issue at the hearing if the obligation relates to an order under s. 767.805 (4) (d) 1. or 767.89 (3) (e) 1. and the order specifies that the court found that the obligor's income was at or below the poverty line established under 42 USC 9902 (2).

49.855(4m)(c) (c) Except as provided by order of the court after hearing under par. (b), the department of administration shall continue withholding until the amount certified is recovered in full. The department of administration shall transfer the amounts withheld under this paragraph to the department of children and families or its designee, the department of health services, or the department of corrections, whichever is appropriate. The department of children and families or its designee shall deposit amounts withheld for delinquent child or family support, maintenance, or receiving and disbursing fees or past support, medical expenses, or birth expenses in the appropriation account under s. 20.437 (2) (kp).

49.855(4m)(d) (d) A setoff under s. 73.12 (3) has priority over withholding under this subsection.

49.855(5) (5) Certification of an obligation to the department of revenue does not deprive any party of the right to collect the obligation or to prosecute the obligor. The department of children and families or its designee shall immediately notify the department of revenue of any collection of an obligation that has been certified to the department of revenue.

49.855(6) (6) If the state implements the child and spousal support and establishment of paternity and medical support liability program under ss. 49.22 and 59.53 (5), the state may act under this section in place of the county child support agency under s. 59.53 (5).

49.855 History History: 1981 c. 20, 391; 1983 a. 27; 1987 a. 27; 1987 a. 312 s. 17; 1987 a. 421; 1989 a. 31; 1989 a. 56 s. 259; 1991 a. 39; 1993 a. 16, 481; 1995 a. 27 s. 9126 (19); 1995 a. 201, 227, 279; 1995 a. 404 ss. 50 to 59; Stats. 1995 s. 49.855; 1997 a. 3, 27, 35, 237, 252; 1999 a. 9, 32; 2001 a. 16, 61, 105; 2005 a. 22, 25, 304; 2005 a. 443 s. 265; 2007 a. 20 ss. 1711 to 1718, 9121 (6) (a); 2007 a. 96; 2009 a. 113, 180.

49.855 Annotation The state's right to certification and interception is not extinguished by a child's attainment of majority. Marriage of Howard v. Howard, 130 Wis. 2d 206, 387 N.W.2d 96 (Ct. App. 1986).



49.856 Notification of delinquent payments.

49.856  Notification of delinquent payments.

49.856(1) (1) In this section:

49.856(1)(a) (a) "Agency" means the county child support agency under s. 59.53 (5).

49.856(1)(b) (b) "Department" means the department of children and families.

49.856(1)(c) (c) "Obligor" means a person who owes a delinquent child support, family support or maintenance payment or who owes an outstanding amount that has been ordered by a court for past support, medical expenses or birth expenses and that delinquent payment or outstanding amount is specified in the statewide support lien docket under s. 49.854 (2) (b).

49.856(2) (2) If an obligor receives a judgment against another person or has settled a lawsuit against another person that provides for the payment of money, the department or agency may send a notice to any person who is ordered to pay the judgment, who has agreed to the settlement or who holds the amount of the judgment or settlement in trust. The notice shall inform the person that the amount of the judgment or settlement due the obligor is subject to a lien by the department for the payment of the delinquent payment or outstanding amount specified in the statewide support lien docket under s. 49.854 (2) (b). The notification shall include the name and address of the obligor and the total amount specified in the statewide support lien docket under s. 49.854 (2) (b). Upon receipt of a notification, the person receiving the notification shall withhold an amount equal to the amount specified in the statewide support lien docket under s. 49.854 (2) (b) before making any payment under the judgment or pursuant to the settlement.

49.856(3) (3) When the department or agency notifies a person under sub. (2), the department or agency shall send a notice to the last-known address of the obligor. The notice shall do all of the following:

49.856(3)(a) (a) Inform the obligor that the department or agency notified the person who owes money to the obligor or who holds money in trust for the obligor under a judgment or pursuant to a settlement to withhold the amount that was specified in the statewide support lien docket under s. 49.854 (2) (b) from any lump sum payment that may be paid to the obligor as a result of the judgment or settlement.

49.856(3)(b) (b) Inform the obligor that he or she may request a hearing before the circuit court that rendered the order to pay support, maintenance, medical expenses or birth expenses within 20 business days after receipt of this notice. The request shall be in writing and the obligor shall mail or deliver a copy of the request to the agency.

49.856(3)(c) (c) Inform the obligor that if a hearing is requested under par. (b) the department or agency will not require the person withholding the amount to send the amount to that department or agency until a final decision is issued in response to the request for a hearing.

49.856(3)(d) (d) Request that the obligor inform the department or agency if a bankruptcy stay is in effect with respect to the obligor.

49.856(4) (4) If the obligor requests a hearing under sub. (3) (b), the circuit court shall schedule a hearing within 10 business days after receiving the request. The only issue at the hearing shall be whether the person owes the delinquent payment or outstanding amount specified in the statewide support lien docket under s. 49.854 (2) (b). A circuit court commissioner may conduct the hearing.

49.856(5) (5) Receipt of a notification by a person under sub. (2) shall constitute a lien, equal to the amount specified in the statewide support lien docket under s. 49.854 (2) (b), on any lump sum payment resulting from a judgment or settlement that may be due the obligor. The department or agency shall notify the person who received the notification under sub. (2) that the obligor has not requested a hearing or, if he or she has requested a hearing, of the results of that hearing, and of the responsibilities of the person who received the notification under sub. (2), including the requirement to submit the amount specified in the statewide support lien docket under s. 49.854 (2) (b). Use of the procedures under this section does not prohibit the department or agency from attempting to recover the amount specified in the statewide support lien docket under s. 49.854 (2) (b) through other legal means. The department or agency shall promptly notify any person who receives notification under sub. (2) if the amount specified in the statewide support lien docket under s. 49.854 (2) (b) has been recovered by some other means and no longer must be withheld from the judgment or settlement under this section.

49.856(6) (6) After receipt of notification by a person under sub. (2) and before receipt of notice from the department under sub. (5) that the amount specified in the statewide support lien docket under s. 49.854 (2) (b) has been otherwise recovered, no release of any judgment, claim or demand by the obligor shall be valid as against a lien created under sub. (5), and the person making any payment to the obligor to satisfy the judgment or settlement shall remain liable to the department for the amount of the lien.

49.856 History History: 1997 a. 191; 2001 a. 61; 2007 a. 20.



49.857 Administrative enforcement of support; denial, nonrenewal, restriction and suspension of licenses.

49.857  Administrative enforcement of support; denial, nonrenewal, restriction and suspension of licenses.

49.857(1)(1) In this section:

49.857(1)(a) (a) "Child support agency" means a county child support agency under s. 59.53 (5).

49.857(1)(b) (b) "Credential" means a license, permit, certificate or registration that is granted under chs. 440 to 480.

49.857(1)(c) (c) "Credentialing board" means a board, examining board or affiliated credentialing board in the department of safety and professional services that grants a credential.

49.857(1)(cf) (cf) "Department" means the department of children and families.

49.857(1)(d) (d) "License" means any of the following:

49.857(1)(d)1. 1. A license issued under s. 13.63 or a registration issued under s. 13.64.

49.857(1)(d)2. 2. An approval specified in s. 29.024 (2g) or a license issued under ch. 169.

49.857(1)(d)2m. 2m. A fishing approval issued under s. 29.229.

49.857(1)(d)3. 3. A license issued under s. 48.66 (1) (a) or (b).

49.857(1)(d)4. 4. A certification, license, training permit, registration, approval or certificate issued under s. 49.45 (2) (a) 11., 252.23 (2), 252.24 (2), 254.176 (1) or (3) (a), 254.178 (2) (a), 254.20 (2), (3) or (4), 254.47 (1), 254.64 (1) (a) or (b), 254.71 (2), 255.08 (2), or 256.15 (5) (a) or (b), (6g) (a), or (8) (a).

49.857(1)(d)5. 5. A business tax registration certificate issued under s. 73.03 (50).

49.857(1)(d)6. 6. A license, registration, registration certificate or certification specified in s. 93.135 (1).

49.857(1)(d)7. 7. A license, permit or certificate of certification or registration specified in s. 101.02 (21) (a).

49.857(1)(d)8. 8. A license issued under s. 102.17 (1) (c), 104.07 or 105.05.

49.857(1)(d)10. 10. A certificate issued under s. 103.275, 103.34, 103.91, or 103.92.

49.857(1)(d)11. 11. A license or permit issued under chs. 115 and 118.

49.857(1)(d)12. 12. A license or certificate of registration issued under ss. 138.09, 138.12, 138.14, 217.06, 218.0101 to 218.0163, 218.02, 218.04, 218.05, 224.72, 224.725, 224.93 or subch. IV of ch. 551.

49.857(1)(d)13. 13. A permit issued under s. 170.12.

49.857(1)(d)14. 14. A certification under s. 165.85.

49.857(1)(d)14m. 14m. A registration issued under ss. 202.12 to 202.14 or 202.22.

49.857(1)(d)15. 15. A license, permit or registration issued under ss. 218.0101 to 218.0163, 218.11, 218.12, 218.22, 218.32, 218.41, 218.51, 341.51, 343.305 (6), 343.61 or 343.62.

49.857(1)(d)16. 16. A license, registration or certification specified in s. 299.08 (1) (a).

49.857(1)(d)17. 17. A license issued under ch. 343 or, with respect to restriction, limitation or suspension, an individual's operating privilege, as defined in s. 340.01 (40).

49.857(1)(d)18. 18. A credential.

49.857(1)(d)19. 19. A license issued under s. 563.24 or ch. 562.

49.857(1)(d)20. 20. A license issued under s. 628.04, 628.92 (1), 632.69 (2), or 633.14 or a temporary license issued under s. 628.09.

49.857(1)(d)21. 21. A license to practice law.

49.857(1)(e) (e) "Licensing agency" means a board, office or commissioner, department or division within a department that grants or issues a license, but does not include a credentialing board.

49.857(1)(em) (em) "Licensing authority" means the supreme court or the Lac du Flambeau band of the Lake Superior Chippewa.

49.857(1)(f) (f) "Subpoena or warrant" means a subpoena or warrant issued by the department or a child support agency and relating to paternity or support proceedings.

49.857(1)(g) (g) "Support" means child or family support, maintenance, birth expenses, medical expenses or other expenses related to the support of a child or former spouse.

49.857(2) (2)

49.857(2)(a)(a) The department shall establish a system, in accordance with federal law, under which a licensing authority is requested, and a licensing agency or credentialing board is required, to restrict, limit, suspend, withhold, deny, refuse to grant or issue, or refuse to renew or revalidate a license in a timely manner upon certification by and in cooperation with the department, if the individual holding or applying for the license is delinquent in making court-ordered payments of support or fails to comply, after appropriate notice, with a subpoena or warrant.

49.857(2)(b) (b) Under the system, the department shall enter into a memorandum of understanding with a licensing authority, if the licensing authority agrees, and with a licensing agency. A memorandum of understanding under this paragraph shall address at least all of the following:

49.857(2)(b)1. 1. The circumstances under which the licensing authority or the licensing agency must restrict, limit, suspend, withhold, deny, refuse to grant or issue or refuse to renew or revalidate a license and guidelines for determining the appropriate action to take. The memorandum of understanding with the department of safety and professional services shall include the circumstances under which the department of safety and professional services shall direct a credentialing board to restrict, limit, suspend, withhold, deny or refuse to grant a credential and guidelines for determining the appropriate action to take. The guidelines under this subdivision for determining the appropriate action to take shall require the consideration of whether the action is likely to have an adverse effect on public health, safety or welfare or on the environment, and of whether the action is likely to adversely affect individuals other than the individual holding or applying for the license, such as employees of that individual.

49.857(2)(b)2. 2. Procedures that the department shall use for doing all of the following:

49.857(2)(b)2.a. a. Certifying to the licensing authority or licensing agency a delinquency in support or a failure to comply with a subpoena or warrant. The memorandum of understanding with the department of safety and professional services shall include procedures for the department of safety and professional services to notify a credentialing board that a certification of delinquency in support or failure to comply with a subpoena or warrant has been made by the department of children and families with respect to an individual who holds or applied for a credential granted by the credentialing board.

49.857(2)(b)2.b. b. Notifying an individual who is delinquent in making court-ordered payments of support under sub. (3) (a).

49.857(2)(b)2.bg. bg. Notifying an individual who is delinquent in making court-ordered payments of support and who fails to request a hearing under sub. (3) (am).

49.857(2)(b)2.br. br. Notifying an individual who fails to comply with a subpoena or warrant under sub. (3) (b).

49.857(2)(b)2.c. c. Notifying the licensing authority or licensing agency that an individual has paid delinquent support or made satisfactory alternative payment arrangements or satisfied the requirements under a subpoena or warrant. The memorandum of understanding with the department of safety and professional services shall include procedures for the department of safety and professional services to notify a credentialing board that an individual who holds or applied for a credential granted by the credentialing board has paid delinquent support or made satisfactory alternative payment arrangements or satisfied the requirements under a subpoena or warrant.

49.857(2)(b)3. 3. Procedures that the licensing authority or licensing agency shall use for doing all of the following:

49.857(2)(b)3.a. a. Restricting, limiting, suspending, withholding, denying, refusing to grant or issue or refusing to renew or revalidate a license. The memorandum of understanding with the department of safety and professional services shall include procedures for the department of safety and professional services to direct a credentialing board to restrict, limit, suspend, withhold, deny or refuse to grant a credential.

49.857(2)(b)3.b. b. Notifying an individual of action taken under sub. (3) (c) 2.

49.857(2)(b)3.c. c. Issuing or reinstating a license if the department of children and families notifies the licensing authority or licensing agency that an individual who was delinquent in making court-ordered payments of support has paid the delinquent support or made satisfactory alternative payment arrangements or that an individual who failed to comply with a subpoena or warrant has satisfied the requirements under the subpoena or warrant. The memorandum of understanding with the department of safety and professional services shall include procedures for the department of safety and professional services to direct a credentialing board to grant or reinstate a credential if the department of children and families notifies the department of safety and professional services that an individual who holds or applied for a credential granted by the credentialing board has paid the delinquent support or made satisfactory alternative payment arrangements or that an individual who failed to comply with a subpoena or warrant has satisfied the requirements under the subpoena or warrant.

49.857(2)(b)3.d. d. Issuing or reinstating a license after the maximum time has elapsed if an individual who was delinquent in making court-ordered payments of support does not pay the delinquent support or make satisfactory alternative payment arrangements and if an individual who failed to comply with a subpoena or warrant fails to satisfy the requirements under the subpoena or warrant.

49.857(2)(b)4. 4. Procedures for the use under the system of social security numbers obtained from license applications.

49.857(2)(b)5. 5. Procedures for safeguarding the confidentiality of information about an individual, including social security numbers obtained by the department, the licensing authority, the licensing agency, or a credentialing board.

49.857(2)(c) (c)

49.857(2)(c)1.1. The system shall provide for adequate notice to an individual who is delinquent in making court-ordered payments of support, an opportunity for the individual to make alternative arrangements for paying the delinquent support, an opportunity for the individual to request and obtain a hearing before a court or circuit court commissioner as provided in sub. (3) and prompt reinstatement of the individual's license upon payment of the delinquent support or upon making satisfactory alternative payment arrangements.

49.857(2)(c)2. 2. The system shall provide for adequate notice to an individual who fails to comply with a subpoena or warrant, an opportunity for the individual to satisfy the requirements under the subpoena or warrant and prompt reinstatement of the individual's license upon satisfaction of the requirements under the subpoena or warrant.

49.857(2)(d) (d) Notwithstanding pars. (b) 3. c. and (c), under the system a license may not be restricted, limited, suspended, withheld, denied or refused granting, issuing, renewing or revalidating for a delinquency in support for more than 5 years, or for a failure to comply with a subpoena or warrant for more than 6 months.

49.857(3) (3)

49.857(3)(a)(a) Before the department certifies to a licensing authority or a licensing agency under the system established under sub. (2) that an individual is delinquent in making court-ordered payments of support, the department or a child support agency shall provide notice to the individual by regular mail. The notice shall inform the individual of all of the following:

49.857(3)(a)1. 1. That a certification of delinquency in paying support will be made to a licensing authority, a licensing agency or, with respect to a credential granted by a credentialing board, the department of safety and professional services.

49.857(3)(a)2. 2. When the certification under subd. 1. will occur.

49.857(3)(a)3. 3. That, upon certification, for a period of 5 years any license that the individual holds from any licensing agency or credentialing board, or from any licensing authority if the licensing authority agrees, will be restricted, limited, suspended or not renewed or revalidated, and any license for which the individual applies or has applied from any licensing agency or credentialing board, or from any licensing authority if the licensing authority agrees, will not be granted or issued. The notice shall inform the individual that he or she may be eligible for an occupational license under s. 343.10 if his or her operating privilege is suspended.

49.857(3)(a)4. 4. That the certification will not be made if the individual pays the delinquent amount in full or makes satisfactory alternative payment arrangements with the department or a child support agency. The notice shall inform the individual of how he or she may pay the delinquent amount or make satisfactory alternative payment arrangements.

49.857(3)(a)5. 5. That, within 20 business days after receiving the notice, the individual may request a hearing before the circuit court that rendered the order or judgment requiring the payments. The request shall be in writing and the individual shall mail or deliver a copy of the request to the child support agency.

49.857(3)(ac) (ac)

49.857(3)(ac)1.1. If an individual timely requests a hearing under par. (a) 5., the court shall schedule a hearing within 10 business days after receiving the request. A circuit court commissioner may conduct the hearing. The only issues at the hearing shall be whether the individual is delinquent in making court-ordered payments of support and whether any alternative payment arrangement offered by the department or the county child support agency is reasonable.

49.857(3)(ac)2. 2. If at a hearing under subd. 1. the court or circuit court commissioner finds that the individual does not owe delinquent support, or if within 20 business days after receiving a notice under par. (a) the individual pays the delinquent amount in full or makes satisfactory alternative payment arrangements, the department may not place the individual's name on a certification list.

49.857(3)(ac)3. 3. If at a hearing under subd. 1. the court or circuit court commissioner makes a written determination that alternative payment arrangements proposed by the department or a child support agency are not reasonable, the court or circuit court commissioner may order for the individual an alternative payment arrangement. If the court or circuit court commissioner orders an alternative payment arrangement, the department may not place the individual's name on a certification list.

49.857(3)(am) (am) If an individual, after receiving notice under par. (a), does not timely request a hearing or pay the delinquent amount of support or make satisfactory alternative payment arrangements, the department shall place the individual's name on a certification list. Thereafter, the department or a child support agency shall provide a 2nd notice to the individual by regular mail that informs the individual of all of the following:

49.857(3)(am)1. 1. That the individual's name has been placed on a certification list, which will be provided to a licensing authority, a licensing agency or, with respect to a credential granted by a credentialing board, the department of safety and professional services.

49.857(3)(am)2. 2. When the certification will be made.

49.857(3)(am)3. 3. That, upon certification, for a period of 5 years any license that the individual holds from any licensing agency or credentialing board, or from any licensing authority if the licensing authority agrees, will be restricted, limited, suspended or not renewed or revalidated, and any license for which the individual applies or has applied from any licensing agency or credentialing board, or from any licensing authority if the licensing authority agrees, will not be granted or issued.

49.857(3)(am)4. 4. That the certification will not be made if the individual pays the delinquent amount in full or makes satisfactory alternative payment arrangements with the department or a child support agency. The notice shall inform the individual of how he or she may pay the delinquent amount or make satisfactory alternative payment arrangements.

49.857(3)(am)5. 5. That, within 20 business days after receiving the notice, the individual may request a hearing before the circuit court that rendered the order or judgment requiring the payments. The request shall be in writing and the individual shall mail or deliver a copy of the request to the child support agency.

49.857(3)(ar) (ar)

49.857(3)(ar)1.1. If an individual timely requests a hearing under par. (am) 5., the court shall schedule a hearing within 10 business days after receiving the request. A circuit court commissioner may conduct the hearing. The only issues at the hearing shall be whether the individual is delinquent in making court-ordered payments of support and whether any alternative payment arrangement offered by the department or the county child support agency is reasonable.

49.857(3)(ar)2. 2. If at a hearing under subd. 1. the court or circuit court commissioner finds that the individual does not owe delinquent support, or if within 20 business days after receiving a notice under par. (am) the individual pays the delinquent amount in full or makes satisfactory alternative payment arrangements, the department shall remove the individual's name from the certification list.

49.857(3)(ar)3. 3. If at a hearing under subd. 1. the court or circuit court commissioner makes a written determination that alternative payment arrangements proposed by the department or a child support agency are not reasonable, the court or circuit court commissioner may order for the individual an alternative payment arrangement. If the court or circuit court commissioner orders an alternative payment arrangement, the department may not place the individual's name on a certification list.

49.857(3)(b) (b) Any subpoena or warrant shall include notice to the individual of the effect that a failure to comply with the subpoena or warrant may have on any license that the individual holds or for which the individual applies. If the individual fails to comply, before the department certifies to a licensing authority or a licensing agency under the system established under sub. (2) that an individual has failed to comply with a subpoena or warrant, the department or a child support agency shall provide notice to the individual by regular mail. The notice shall inform the individual of all of the following:

49.857(3)(b)1. 1. That a certification of the failure to comply with a subpoena or warrant will be made to a licensing authority, a licensing agency or, with respect to a credential granted by a credentialing board, the department of safety and professional services.

49.857(3)(b)2. 2. When the certification under subd. 1. will occur.

49.857(3)(b)3. 3. That, upon certification, for a period of 6 months any license that the individual holds from any licensing agency or credentialing board, or from any licensing authority if the licensing authority agrees, will be restricted, limited, suspended or not renewed or revalidated, and any license for which the individual applies or has applied from any licensing agency or credentialing board, or from any licensing authority if the licensing authority agrees, will not be granted or issued.

49.857(3)(b)4. 4. That certification will not be made if the individual satisfies the requirements under the subpoena or warrant. The notice shall inform the individual of how he or she may satisfy those requirements.

49.857(3)(bm) (bm) If an individual, after receiving notice under par. (b), does not satisfy the requirements under the subpoena or warrant, the department shall place the individual's name on a certification list.

49.857(3)(c) (c) If the department of children and families provides a certification list to a licensing authority, a licensing agency or, with respect to a credential granted by a credentialing board, the department of safety and professional services, upon receipt of the list the licensing authority if the licensing authority agrees, the licensing agency or, with respect to a credential granted by a credentialing board, the department of safety and professional services shall do all of the following:

49.857(3)(c)1. 1. In accordance with a memorandum of understanding entered into under sub. (2) (b), restrict, limit, suspend, withhold, deny, refuse to grant or issue or refuse to renew or revalidate a license if the individual holding or applying for the license is included on the list.

49.857(3)(c)2. 2. Provide notice to the individual by regular mail of the action taken under subd. 1.

49.857(3)(d) (d)

49.857(3)(d)1.1. Subject to sub. (2) (d), if an individual who, on the basis of delinquent support, is denied a license or whose license, on the basis of delinquent support, is restricted, limited, suspended, or refused renewal or revalidation under a memorandum of understanding entered into under sub. (2) (b) pays the delinquent amount of support in full or makes satisfactory alternative payment arrangements, the department of children and families shall immediately notify the licensing authority or licensing agency to issue or reinstate the individual's license as provided in the memorandum of understanding. If the individual held or applied for a credential granted by a credentialing board, the department of safety and professional services shall, upon notice by the department of children and families, notify the credentialing board to grant or reinstate the individual's credential.

49.857(3)(d)2. 2. Subject to sub. (2) (d), if an individual who, on the basis of a failure to comply with a subpoena or warrant, is denied a license or whose license, on the basis of a failure to comply with a subpoena or warrant, is restricted, limited, suspended, or refused renewal or revalidation under a memorandum of understanding entered into under sub. (2) (b) satisfies the requirements under the subpoena or warrant, the department of children and families shall immediately notify the licensing authority or licensing agency to issue or reinstate the individual's license as provided in the memorandum of understanding. If the individual held or applied for a credential granted by a credentialing board, the department of safety and professional services shall, upon notice by the department of children and families, notify the credentialing board to grant or reinstate the individual's credential.

49.857(4) (4) Each licensing agency shall enter into a memorandum of understanding with the department of children and families under sub. (2) (b) and shall cooperate with the department of children and families in its administration of s. 49.22. The department of safety and professional services shall enter into a memorandum of understanding with the department of children and families on behalf of a credentialing board with respect to a credential granted by the credentialing board.

49.857(5) (5) The restriction, limitation, suspension, withholding or denial of, or the refusal to grant, issue, renew or revalidate, a license under a memorandum of understanding entered into under sub. (2) (b) is not subject to administrative review under ch. 227.

49.857 History History: 1997 a. 191; 1999 a. 9, 31, 32, 186; 2001 a. 56, 61; 2005 a. 25; 2007 a. 20, 130, 196; 2009 a. 2, 3, 344, 405; 2011 a. 32; 2013 a. 20.

49.857 Annotation Administrative Enforcement: A New Tool to Collect Support Arrears. Hickey. Wis. Law. Dec. 1998.



49.858 General provisions related to administrative support enforcement.

49.858  General provisions related to administrative support enforcement.

49.858(1) (1)  Definition. In this section:

49.858(1)(a) (a) "Department" means the department of children and families.

49.858(1)(b) (b) "Support" has the meaning given in s. 49.857 (1) (g).

49.858(2) (2) Rules. For the procedures under this subchapter for the administrative enforcement of support obligations, the department shall promulgate rules related to all of the following:

49.858(2)(a) (a) Establishing guidelines for appropriate payment plans or alternative payment arrangements for the payment by obligors of delinquent support.

49.858(2)(b) (b) Providing notice of administrative support enforcement proceedings to obligees of delinquent support. The department may provide that notice be given to the obligee of the delinquent support whenever an enforcement proceeding under this subchapter is initiated or that notice be provided only upon request.

49.858(2)(c) (c) Specifying the level of support that is overdue before an individual is considered to be delinquent in the payment of support for purposes of the administrative support enforcement proceedings under this subchapter. The rules shall provide that, for support that is payable on a periodic basis, an amount equal to at least 100% of the amount due in one month must be in arrears before the department may initiate any administrative support enforcement proceeding under this subchapter.

49.858(3) (3) Review of circuit court commissioner decisions. If a circuit court commissioner conducts a hearing in any administrative support enforcement proceeding under s. 49.852, 49.856 or 49.857, the department or the obligor may, within 15 business days after the date that the circuit court commissioner makes his or her decision, request review of the decision by the court with jurisdiction over the matter.

49.858 History History: 1997 a. 191; 2001 a. 61; 2007 a. 20.



49.86 Disbursement of funds and facsimile signatures.

49.86  Disbursement of funds and facsimile signatures.

49.86(1)(1) In this section:

49.86(1)(a) (a) "Department" means the department of children and families.

49.86(1)(b) (b) "Secretary" means the secretary of children and families.

49.86(2) (2) Withdrawal or disbursement of moneys deposited in a public depository, as defined in s. 34.01 (5), to the credit of the department or any of its divisions or agencies shall be by check, share draft, or other draft signed by the secretary or by one or more persons in the department designated by written authorization of the secretary. Such checks, share drafts, and other drafts shall be signed personally or by use of a mechanical device adopted by the secretary or his or her designees for affixing a facsimile signature. Any public depository shall be fully warranted and protected in making payment on any check, share draft, or other draft bearing such facsimile signature notwithstanding that the facsimile may have been placed thereon without the authority of the secretary or his or her designees.

49.86 History History: 1995 a. 27 ss. 3213, 9130 (4); 1997 a. 3; 2007 a. 20.



49.89 Third party liability.

49.89  Third party liability.

49.89(1) (1)  Definition. In this section, "insurer" includes a sponsor, other than an insurer, that contracts to provide health care services to members of a group.

49.89(2) (2) Subrogation. The department of health services, the department of children and families, a county, or an elected tribal governing body that provides any public assistance under this chapter or under s. 253.05 as a result of the occurrence of an injury, sickness, or death that creates a claim or cause of action, whether in tort or contract, on the part of a public assistance recipient or beneficiary or the estate of a recipient or beneficiary against a 3rd party, including an insurer, is subrogated to the rights of the recipient, beneficiary or estate and may make a claim or maintain an action or intervene in a claim or action by the recipient, beneficiary, or estate against the 3rd party. Subrogation under this subsection because of the provision of medical assistance under subch. IV constitutes a lien, equal to the amount of the medical assistance provided as a result of the injury, sickness, or death that gave rise to the claim. The lien is on any payment resulting from a judgment or settlement that may be due the obligor. A lien under this subsection continues until it is released and discharged by the department of health services.

49.89(3) (3) Assignment of actions. By applying for assistance under this chapter or under s. 253.05, an applicant assigns to the state department, the county department or the tribal governing body that provided the assistance the right to make a claim to recover an indemnity from a 3rd party, including an insurer, if the assistance is provided as a result of the occurrence of injury, sickness or death that results in a possible recovery of an indemnity from the 3rd party.

49.89(3m) (3m) Notice requirements.

49.89(3m)(a)(a) An attorney retained to represent a current or former recipient of assistance under this chapter, or the recipient's estate, in asserting a claim that is subrogated under sub. (2) or assigned under sub. (3) shall provide notice under par. (c).

49.89(3m)(b) (b) If no attorney is retained to represent a current or former recipient of assistance under this chapter, or the recipient's estate, in asserting a claim that is subrogated under sub. (2) or assigned under sub. (3), the current or former recipient or his or her guardian or, if the recipient is deceased, the personal representative of the recipient's estate, shall provide notice under par. (c).

49.89(3m)(bm) (bm) A person against whom a claim that is subrogated under sub. (2) or assigned under sub. (3) is made, or that person's attorney or insurer, shall provide notice under par. (c), if that person, attorney or insurer knows, or could reasonably determine, that the claimant is a recipient or former recipient of medical assistance under subch. IV, or is the estate of a former recipient of medical assistance under subch. IV.

49.89(3m)(c) (c) If a person is required to provide notice under this paragraph, the person shall provide notice by certified mail to the department that provided the assistance as soon as practicable after the occurrence of each of the following events for a claim under par. (a) or (b):

49.89(3m)(c)1. 1. The filing of the action asserting the claim.

49.89(3m)(c)2. 2. Intervention in the action asserting the claim.

49.89(3m)(c)3. 3. Consolidation of the action asserting the claim.

49.89(3m)(c)4. 4. An award or settlement of all or part of the claim.

49.89(4) (4) Control of action. The applicant or recipient or any party having a right under this section may make a claim against the 3rd party or may commence an action and shall join the other party as provided under s. 803.03 (2). Each shall have an equal voice in the prosecution of such claim or action.

49.89(5) (5) Recovery; how computed. Reasonable costs of collection including attorney fees shall be deducted first. The amount of assistance granted as a result of the occurrence of the injury, sickness or death shall be deducted next and the remainder shall be paid to the public assistance recipient or other party entitled to payment.

49.89(6) (6) Departments' duties and powers. The department of health services and the department of children and families shall enforce their rights under this section and may contract for the recovery of any claim or right of indemnity arising under this section.

49.89(7) (7) Payments to local units of government.

49.89(7)(a)(a) Except as provided in par. (f), any county or elected tribal governing body that has made a recovery under this section shall receive an incentive payment from the sum recovered as provided under this subsection.

49.89(7)(b) (b) The incentive payment shall be an amount equal to 15% of the amount recovered because of benefits paid under s. 49.46, 49.465, 49.468, 49.47, or 49.471. The incentive payment shall be taken from the federal share of the sum recovered as provided under 42 CFR 433.153 and 433.154.

49.89(7)(bm) (bm) The incentive payment shall be an amount equal to 15% of the amount recovered because of benefits paid as state supplemental payments under s. 49.77. The incentive payment shall be taken from the state share of the sum recovered.

49.89(7)(c) (c) The incentive payment shall be an amount equal to 15% of the amount recovered because of benefits paid under s. 49.20, 1997 stats., or s. 49.19, 49.785, or 253.05. The incentive payment shall be taken from the state share of the sum recovered, except that the incentive payment for an amount recovered because of benefits paid under s. 49.19 shall be considered an administrative cost under s. 49.19 for the purpose of claiming federal funding.

49.89(7)(d) (d)

49.89(7)(d)1.1. Any county or elected tribal governing body that has made a recovery under this section for which it is eligible to receive an incentive payment under par. (b) or (bm) shall report such recovery to the department of health services within 30 days after the end of the month in which the recovery is made in a manner specified by the department of health services.

49.89(7)(d)2. 2. Any county or elected tribal governing body that has made a recovery under this section for which it is eligible to receive an incentive payment under par. (c) shall report such recovery to the department of children and families within 30 days after the end of the month in which the recovery is made in a manner specified by the department of children and families.

49.89(7)(e) (e) The amount of the recovery remaining after payments are made under pars. (b) to (c) shall be deposited in the state treasury and credited to the appropriation from which the assistance was originally paid.

49.89(7)(f) (f) The amount of any incentive payment to which Milwaukee County would otherwise be entitled under this subsection for a recovery under this section due to the efforts of an employee or officer of the department of health services, or a county employee or officer under the management of the department of health services, shall be credited to the appropriation account under s. 20.435 (4) (im).

49.89(8) (8) Welfare claims not prejudiced by recipient's release.

49.89(8)(a)(a) No person who has or may have a claim or cause of action in tort or contract and who has received assistance under this chapter or under s. 253.05 as a result of the occurrence that creates the claim or cause of action may release the liable party or the liable party's insurer from liability to the units of government specified in sub. (2). Any payment to a beneficiary or recipient of assistance under this chapter or under s. 253.05 in consideration of a release from liability is evidence of the payer's liability to the unit of government that granted the assistance.

49.89(8)(b) (b) Liability under par. (a) is to the extent of assistance payments under this chapter or under s. 253.05 resulting from the occurrence creating the claim or cause of action, but not in excess of any insurance policy limits, counting payments made to the injured person. The unit of government administering assistance shall include in its claim any assistance paid to or on behalf of dependents of the injured person, to the extent that eligibility for assistance resulted from the occurrence creating the claim or cause of action.

49.89(9) (9) Powers of health maintenance organizations. A health maintenance organization or other prepaid health care plan has the powers of the department of health services under subs. (2) to (5) to recover the costs which the organization or plan incurs in treating an individual if all of the following circumstances are present:

49.89(9)(a) (a) The costs result from an occurrence of an injury or sickness of an individual who is a recipient of medical assistance.

49.89(9)(b) (b) The occurrence of the injury or sickness creates a claim or cause of action on the part of the recipient or the estate of the recipient.

49.89(9)(c) (c) The medical costs are incurred during a period for which the department of health services pays a capitation or enrollment fee for the recipient.

49.89 History History: 1977 c. 29; 1979 c. 221; 1981 c. 20; 1983 a. 27, 465; 1985 a. 29 ss. 1051, 1052, 3200 (23); 1987 a. 27 s. 3202 (24); 1989 a. 31; 1995 a. 27 ss. 3152 to 3177, 3214, 3215, 9126 (19), 9130 (4); Stats. 1995 s. 49.89; 1995 a. 407; 1997 a. 3; 1999 a. 9; 2007 a. 20 ss. 1750 to 1753, 9121 (6) (a); 2007 a. 96; 2009 a. 15.

49.89 Annotation Counties were entitled to be reimbursed for medical assistance from insurance settlements obtained by accident victims despite the fact that neither victim had been fully compensated. Waukesha County v. Johnson, 107 Wis. 2d 155, 320 N.W.2d 1 (Ct. App. 1982).

49.89 Annotation A county could recoup medical assistance payments from a recipient who was minor. Perkins v. Utnehmer, 122 Wis. 2d 497, 361 N.W.2d 739 (Ct. App. 1984).

49.89 Annotation This section, not s. 49.45 (19) (a) 2., specifically addresses the assignment of actions and subrogation of rights by a public assistance recipient who is injured and has a tort claim against a 3rd party. Ellsworth v. Schelbrock, 2000 WI 63, 235 Wis. 2d 678, 611 N.W.2d 764, 98-0294.

49.89 Annotation An Arkansas law that automatically imposed a lien on tort settlements in an amount equal to the state's Medicaid's costs incurred on behalf of the settlement recipient, including settlement proceeds meant to compensate the recipient for damages distinct from medical costs like pain and suffering, lost wages, and loss of future earnings contravened federal law and was therefore unenforceable. A state cannot lay claim to more than the portion of the settlement that represents medical expenses. Arkansas Dept. of Health and Human Services v. Ahlborn, 547 U.S. 268, 164 L. Ed. 2d 459, 126 S. Ct. 1752 (2006).

49.89 Annotation Attorney's fees are not chargeable against public assistance recovered in an action under this section. 70 Atty. Gen. 61.



49.90 Liability of relatives; enforcement.

49.90  Liability of relatives; enforcement.

49.90(1) (1)

49.90(1)(a)(a)

49.90(1)(a)1.1. The parent and spouse of any dependent person who is unable to maintain himself or herself shall maintain such dependent person, so far as able, in a manner approved by the authorities having charge of the dependent, or by the board in charge of the institution where such dependent person is; but no parent shall be required to support a child 18 years of age or older.

49.90(1)(a)2. 2. Except as provided under subs. (11) and (13) (a), the parent of a dependent person under the age of 18 shall maintain a child of the dependent person so far as the parent is able and to the extent that the dependent person is unable to do so. The requirement under this subdivision does not supplant any requirement under subd. 1. and applies regardless of whether a court has ordered maintenance by the parent of the dependent person or established a level of maintenance by the parent of the dependent person.

49.90(1)(b) (b) For purposes of this section those persons receiving benefits under federal Title XVI or under s. 49.77 shall not be deemed dependent persons.

49.90(1)(c) (c) For the purpose of determining the ability of a parent or spouse to maintain a dependent person or the ability of a parent to support the child of his or her dependent child under the age of 18, credit granted under subch. VIII of ch. 71 shall not be considered.

49.90(1m) (1m) Each spouse has an equal obligation to support the other spouse as provided in this chapter. Each parent has an equal obligation to support his or her minor children as provided in this chapter and chs. 48 and 938. Each parent of a dependent person under the age of 18 has an equal obligation to support the child of the dependent person as provided under sub. (1) (a) 2.

49.90(2) (2) Upon failure of these relatives to provide maintenance the authorities or board shall submit to the corporation counsel a report of its findings. Upon receipt of the report the corporation counsel shall, within 60 days, apply to the circuit court for the county in which the dependent person under sub. (1) (a) 1. or the child of a dependent person under sub. (1) (a) 2. resides for an order to compel the maintenance. Upon such an application the corporation counsel shall make a written report to the county department under s. 46.215, 46.22, or 46.23, with a copy to the chairperson of the county board of supervisors in a county with a single-county department or the county boards of supervisors in counties with a multicounty department, and to the department of health services or the department of children and families, whichever is appropriate.

49.90(2g) (2g) In addition to the remedy specified in sub. (2), upon failure of a grandparent to provide maintenance under sub. (1) (a) 2., another grandparent who is or may be required to provide maintenance under sub. (1) (a) 2., a child of a dependent minor or the child's parent may apply to the circuit court for the county in which the child resides for an order to compel the provision of maintenance. A county department under s. 46.215, 46.22, or 46.23, a county child support agency under s. 59.53 (5), or the department of children and families may initiate an action to obtain maintenance of the child by the child's grandparent under sub. (1) (a) 2., regardless of whether the child receives public assistance.

49.90(2r) (2r) An action under sub. (2) or (2g) for maintenance of a grandchild by a grandparent may be joined with an action to determine paternity under s. 767.80 (1) or an action for child support under s. 767.001 (1) (f) or (j) or 767.501, or both.

49.90(3) (3) At least 10 days prior to the hearing on the application under sub. (2) or (2g), notice of the hearing shall be served upon the grandparent or other relative who is alleged not to have provided maintenance, in the manner provided for the service of summons in courts of record.

49.90(4) (4) The circuit court shall in a summary way hear the allegations and proofs of the parties and by order require maintenance from these relatives, if they have sufficient ability, considering their own future maintenance and making reasonable allowance for the protection of the property and investments from which they derive their living and their care and protection in old age, in the following order: First the husband or wife; then the father and the mother; and then the grandparents in the instances in which sub. (1) (a) 2. applies. The order shall specify a sum which will be sufficient for the support of the dependent person under sub. (1) (a) 1. or the maintenance of a child of a dependent person under sub. (1) (a) 2., to be paid weekly or monthly, during a period fixed by the order or until the further order of the court. If the court is satisfied that any such relative is unable wholly to maintain the dependent person or the child, but is able to contribute to the person's support or the child's maintenance, the court may direct 2 or more of the relatives to maintain the person or the child and prescribe the proportion each shall contribute. If the court is satisfied that these relatives are unable together wholly to maintain the dependent person or the child, but are able to contribute to the person's support or the child's maintenance, the court shall direct a sum to be paid weekly or monthly by each relative in proportion to ability. Contributions directed by court order, if for less than full support, shall be paid to the department of health services or the department of children and families, whichever is appropriate, and distributed as required by state and federal law. An order under this subsection that relates to maintenance required under sub. (1) (a) 2. shall specifically assign responsibility for and direct the manner of payment of the child's health care expenses, subject to the limitations under subs. (1) (a) 2. and (11). Upon application of any party affected by the order and upon like notice and procedure, the court may modify such an order. Obedience to such an order may be enforced by proceedings for contempt.

49.90(5) (5) Any party aggrieved by such order may appeal therefrom but when the appeal is taken by the authorities having charge of the dependent person an undertaking need not be filed.

49.90(6) (6) If any relative who has been ordered to maintain an institutionalized dependent person or an institutionalized child of a dependent person under 18 years of age neglects to do as ordered, the authorities in charge of the dependent or child or in charge of the institution may recover in an action on behalf of the relief agency or institution for relief or support accorded the dependent person or child against such relative while the order was disobeyed and up to the time of judgment, with costs.

49.90(7) (7) When the income of a responsible relative is such that the relative would be expected to make a contribution to the support of the recipient and such recipient lives in the relative's home and requires care, a reasonable amount may be deducted from the expected contribution in exchange for the care provided.

49.90(9) (9) In any action under this section the court may impose any sum ordered paid by a party as a charge upon any specific real estate of the party liable or may require sufficient security to be given for payment according to the judgment or order.

49.90(10) (10) If an action under this section relates to support or maintenance of a child, to the extent appropriate the court shall determine maintenance or support in the manner in which support is determined under s. 767.511.

49.90(11) (11) Except as provided in sub. (13) (b), the parent of a dependent person who is under the age of 18 and is alleged to be the father of a child is responsible for maintenance of that child only if the paternity of the child has been determined to be that of the dependent person as provided in subch. VIII of ch. 48 or under subch. IX of ch. 767. Subject to the limitations under sub. (1) (a), if a parent of a dependent person is liable for the health care expenses of the dependent person's child under sub. (4), this liability extends to all expenses of the child's medical care and treatment, including those associated with the childbirth, regardless of whether they were incurred prior to the determination of paternity and regardless of whether the determination of paternity is made after the child's father attains 18 years of age, except that the period for which maintenance payment is ordered for the parent of a dependent person may not extend beyond the date on which the dependent person attains 18 years of age. The court may limit the liability of the dependent person's parent for the child's medical expenses if the expenses exceed 5% of the parent's federal adjusted gross income for the previous taxable year, if the parent files separately, or 5% of the sum of the parents' federal adjusted gross income for the previous taxable year, if the parents file jointly.

49.90(12) (12) The parent of a dependent person who maintains a child of the dependent person under sub. (1) (a) 2. may, after the dependent person attains the age of 18, apply to the circuit court for the county in which the child resides for an order to compel restitution by the dependent person of the amount of maintenance provided to the dependent person's child by that parent. The circuit court shall in a summary way hear the allegations and proof of the parties and, after considering the financial resources and the future ability of the dependent person to pay, may by order specify a sum in payment of the restitution, to be paid weekly or monthly, during a period fixed by the order or until further order of the court. Upon application of any party affected by the order and following notice and an opportunity for presentation of allegations and proof by the parties, the court may modify the order. The parent of the dependent person may file a restitution order with the clerk of circuit court. Upon payment of the fee under s. 814.61 (5) (a), the clerk of circuit court shall enter the order on the judgment and lien docket under s. 806.10 in the same manner as for a judgment in a civil action. Thereafter, the parent of the dependent person may enforce the order against the dependent person in the same manner as for a judgment in a civil action.

49.90(13) (13)

49.90(13)(a)(a) The parent of a dependent person who is the victim of a sexual assault under s. 940.225 (1) (a) for which a conviction is obtained and which results in the birth of a child before the dependent person attains the age of 18 is not responsible under sub. (1) (a) 2. for the maintenance of that child of the dependent person.

49.90(13)(b) (b) If a dependent person is convicted at any time of causing a pregnancy under s. 940.225 (1) (a) which results in the birth of a child before the dependent person attains the age of 18, the parent of that dependent person is solely liable under the requirements of sub. (1) (a) 2. for the maintenance of the dependent person's child.

49.90(13)(c) (c) If the parent of the dependent person specified in par. (a) provides maintenance to the dependent person's child and if par. (b) applies, the parent may apply to the circuit court for the county in which the child resides for an order to compel restitution by the parent specified in par. (b) of the amount of maintenance provided. The circuit court shall in a summary way hear the allegations and proof of the parties and, after considering the financial resources and future ability of the parent of the dependent person specified in par. (b) to pay, may by order specify a sum in payment of the restitution, to be paid weekly or monthly, during a period fixed by the order or until further order of the court. Upon application of any party affected by the order and following notice and an opportunity for presentation of allegations and proof by the parties, the court may modify the order. The parent specified in par. (a) may file a restitution order with the clerk of circuit court. Upon payment of a fee under s. 814.61 (5) (a), the clerk of circuit court shall enter the order on the judgment and lien docket under s. 806.10 in the same manner as for a judgment in a civil action. Thereafter, the parent specified in par. (a) may enforce the order against the parent specified in par. (b) in the same manner as for a judgment in a civil action.

49.90 History History: 1973 c. 90 ss. 296e, 560 (2); 1973 c. 147, 336; Sup. Ct. Order, 67 Wis. 2d 585, 773 (1975); 1975 c. 82, 199; 1977 c. 271, 449; 1979 c. 221, 352; 1981 c. 317; 1983 a. 186; 1985 a. 29 ss. 1055m, 1108 to 1114, 3200 (23); 1985 a. 56, 176, 311, 332; Stats. 1985 s. 49.90; 1987 a. 312 s. 17; 1987 a. 399; 1989 a. 31; 1991 a. 316; 1995 a. 27 ss. 3216 to 3219b, 9126 (19); 1995 a. 77, 224, 404; 1997 a. 3, 27; 2005 a. 443 s. 265; 2007 a. 20 ss. 1756 to 1758, 9121 (6) (a).

49.90 Annotation Sub. (1) (a) 2. is a substantive provision and legislative intent indicates it is to have prospective effect only. In re Paternity of C.J.H., 149 Wis. 2d 624, 439 N.W.2d 615 (Ct. App. 1989).

49.90 Annotation Sub. (1) (a) 1. obligates a spouse to support a dependent spouse who is unable to financially care for him or herself while residing in an institution, but must give way to the more specific terms of s. 49.455 (2) and (3) (a), which are specifically concerned with the allocation of income from a community spouse to an institutionalized spouse receiving medical assistance benefits. Section 49.455 (2) applies in determining eligibility for medical assistance and the required contribution to an institutionalized person's care and s. 49.455 (3) (a) declares that the income of a community spouse is not available to the institutionalized spouse, when, with specific exceptions, a community spouse's income is paid solely to the spouse. Chippewa County Department of Human Services v. Bush, 2007 WI App 184, 305 Wis. 2d 181, 738 N.W.2d 562, 05-1113.



49.95 Penalties; evidence.

49.95  Penalties; evidence.

49.95(1) (1) Any person who, with intent to secure public assistance under this chapter, whether for himself or herself or for some other person, willfully makes any false representations is subject to the following penalties:

49.95(1)(a) (a) If the value of the assistance so secured does not exceed $300, the person may be required to forfeit not more than $1,000.

49.95(1)(b) (b) If the value of the assistance exceeds $300 but does not exceed $1,000, the person may be fined not more than $250 or imprisoned for not more than 6 months or both.

49.95(1)(c) (c) If the value of the assistance exceeds $1,000 but does not exceed $2,000, the person may be fined not more than $10,000 or imprisoned for not more than 9 months or both.

49.95(1)(d) (d) If the value of the assistance exceeds $2,000 but does not exceed $5,000, the person is guilty of a Class I felony.

49.95(1)(e) (e) If the value of the assistance exceeds $5,000 but does not exceed $10,000, the person is guilty of a Class H felony.

49.95(1)(f) (f) If the value of the assistance exceeds $10,000, the person is guilty of a Class G felony.

49.95(2) (2) Any person who willfully does any act designed to interfere with the proper administration of public assistance shall be fined not less than $10 nor more than $100 or be punished by imprisonment for not less than 10 nor more than 60 days.

49.95(3) (3) Any dependent person who sells or exchanges supplies or articles furnished the person as assistance or who disposes of such supplies or articles in any other way than as directed, with intent thereby to defraud the county or municipality furnishing the assistance, and any person who purchases any article knowing it to have been furnished to another person as assistance shall be punished as provided in sub. (2).

49.95(4m) (4m) Any person who does all of the following shall be fined not more than $500 or imprisoned for not more than 30 days or both:

49.95(4m)(a) (a) Without legal authority, sends or brings a person to a county, tribal governing body or municipality or advises a person to go to a county, tribal governing body or municipality for the purpose of obtaining relief funded by a relief block grant, benefits under the Wisconsin works program under ss. 49.141 to 49.161, aid to families with dependent children under s. 49.19, medical assistance under subch. IV or food stamps under 7 USC 2011 to 2029.

49.95(4m)(b) (b) Obtains a pecuniary advantage because the person is brought or sent or goes to the county, tribal governing body or municipality.

49.95(5) (5) Any person in charge of public assistance or any of the person's assistants who receives or solicits any commission or derives or seeks to obtain any personal financial gain through any purchase, sale, disbursement or contract for supplies or other property used in the administration of public assistance shall be punished as provided in s. 946.13.

49.95(6) (6) Where a person is originally eligible for assistance and receives any income or assets or both thereafter and fails to notify the officer or agency granting such assistance of the receipt of such assets within 10 days after such receipt and continues to receive aid, such failure to so notify the proper officer or agency of receipt of such assets or income or both shall be considered a fraud and the penalties in sub. (1) shall apply.

49.95(8) (8) Any person who makes any statement in a written application for aid under this chapter shall be considered to have made an admission as to the existence, correctness or validity of any fact stated, which shall be taken as prima facie evidence against the party making it in any complaint, information or indictment, and in any action or proceeding brought for the enforcement of any provision of this chapter.

49.95(9) (9) If any person obtains for himself or herself, or for any other person or dependents or both, assistance under this chapter on the basis of facts stated to the authorities charged with the responsibility of furnishing assistance and fails to notify said authorities within 10 days of any change in the facts as originally stated and continues to receive assistance based on the originally stated facts such failure to notify shall be considered a fraud and the penalties in sub. (1) shall apply. The negotiation of a check, share draft or other draft received in payment of such assistance by the recipient or the withdrawal of any funds credited to the recipient's account through the use of any other money transfer technique after any change in such facts which would render the person ineligible for such assistance shall be prima facie evidence of fraud in any such case.

49.95(10) (10) Any person who accepts a relief voucher granted as relief and fails to tender the commodities authorized by the relief authorities to the relief recipient but in lieu thereof refunds to the relief recipient cash or substitutes any alcohol beverages or cigarettes not authorized by the relief voucher shall be considered to have committed a fraud and the penalties provided in sub. (1) shall apply to said person.

49.95(11) (11) "Public assistance" as used in this section includes relief funded by a relief block grant and benefits under ss. 49.141 to 49.161.

49.95 History History: 1971 c. 182; 1977 c. 303; 1981 c. 20; 1981 c. 79 s. 17; 1981 c. 390 s. 252; 1983 a. 368; 1985 a. 29 ss. 1002 to 1004, 3200 (23); 1987 a. 27, 403; 1991 a. 39, 316, 322; 1995 a. 27 ss. 2771 to 2779, 2781 to 2784, 3220; Stats. 1995 s. 49.95; 1995 a. 289; 1997 a. 283; 2001 a. 109.

49.95 AnnotationSub. (9) is not unconstitutionally vague. Weber v. State, 59 Wis. 2d 371, 208 N.W.2d 396 (1973).

49.95 AnnotationWelfare fraud under sub. (9) is a continuing offense. John v. State, 96 Wis. 2d 183, 291 N.W.2d 502 (1980).

49.95 Annotation An insurance payment compensating for the loss of personal and household property, which are exempt assets under AFDC regulations, was not an exempt asset and was required to be reported under sub. (6). State v. Salzer, 133 Wis. 2d 54, 393 N.W.2d 121 (Ct. App. 1986).

49.95 AnnotationWelfare fraud is chargeable as a continuing offense. State v. Schumacher, 144 Wis. 2d 388, 424 N.W.2d 672 (1988).

49.95 Annotation Sub. (6) requires recipients to report all assets or income, regardless of whether they were illegally obtained. State v. Baeza, 156 Wis. 2d 651, 457 N.W.2d 522 (Ct. App. 1990).

49.95 Annotation If the defendant's AFDC eligibility was based on the absence of the child's father, the failure to report the return to the household of the father constituted fraud regardless of whether the family might have still qualified for assistance under different criteria. State v. Kaufman, 188 Wis. 2d 485, 525 N.W.2d 138 (Ct. App. 1994).



49.96 Assistance grants exempt from levy.

49.96  Assistance grants exempt from levy. All grants of aid to families with dependent children, payments made under ss. 48.57 (3m) or (3n), 49.148 (1) (b) 1. or (c) or (1m) or 49.149 to 49.159, payments made for social services, cash benefits paid by counties under s. 59.53 (21), and benefits under s. 49.77 or federal Title XVI, are exempt from every tax, and from execution, garnishment, attachment and every other process and shall be inalienable.

49.96 History History: 1973 c. 147; 1987 a. 27, 399; 1989 a. 278; 1995 a. 27 s. 2940; Stats. 1995 s. 49.96; 1995 a. 201, 289; 1997 a. 27, 35, 105.

49.96 Annotation AFDC money did not lose its exemption from garnishment when it was deposited in a checking account. Northwest Engineering Credit Union v. Jahn, 120 Wis. 2d 185, 353 N.W.2d 67 (Ct. App. 1984).

49.96 Annotation A support order against actual AFDC grants is prohibited, but an order against earned income of one who also receives AFDC is not. In Support of B., L., T. & K. 171 Wis. 2d 617, 492 N.W.2d 350 (Ct. App. 1992).






50. Uniform licensure.

50.01 Definitions.

50.01  Definitions. As used in this subchapter:

50.01(1) (1) "Adult family home" means one of the following and does not include a place that is specified in sub. (1g) (a) to (d), (f), or (g):

50.01(1)(a) (a) A private residence to which all of the following apply:

50.01(1)(a)1. 1. Care and maintenance above the level of room and board but not including nursing care are provided in the private residence by the care provider whose primary domicile is this residence for 3 or 4 adults, or more adults if all of the adults are siblings, each of whom has a developmental disability, as defined in s. 51.01 (5), or, if the residence is licensed as a foster home, care and maintenance are provided to children, the combined total of adults and children so served being no more than 4, or more adults or children if all of the adults or all of the children are siblings.

50.01(1)(a)2. 2. The private residence was licensed under s. 48.62 as a home for the care of the adults specified in subd. 1. at least 12 months before any of the adults attained 18 years of age.

50.01(1)(b) (b) A place where 3 or 4 adults who are not related to the operator reside and receive care, treatment or services that are above the level of room and board and that may include up to 7 hours per week of nursing care per resident.

50.01(1b) (1b) "Advanced practice nurse prescriber" means an advanced practice nurse who is certified under s. 441.16 (2) to issue prescription orders.

50.01(1e) (1e) "Basic care" includes periodic skilled nursing services or physical, emotional, social or restorative care.

50.01(1g) (1g) "Community-based residential facility" means a place where 5 or more adults who are not related to the operator or administrator and who do not require care above intermediate level nursing care reside and receive care, treatment or services that are above the level of room and board but that include no more than 3 hours of nursing care per week per resident. "Community-based residential facility" does not include any of the following:

50.01(1g)(a) (a) A convent or facility owned or operated by members of a religious order exclusively for the reception and care or treatment of members of that order.

50.01(1g)(b) (b) A facility or private home that provides care, treatment, and services only for victims of domestic abuse, as defined in s. 49.165 (1) (a), and their children.

50.01(1g)(c) (c) A shelter facility as defined under s. 16.308 (1) (d).

50.01(1g)(d) (d) A place that provides lodging for individuals and in which all of the following conditions are met:

50.01(1g)(d)1. 1. Each lodged individual is able to exit the place under emergency conditions without the assistance of another individual.

50.01(1g)(d)2. 2. No lodged individual receives from the owner, manager or operator of the place or the owner's, manager's or operator's agent or employee any of the following:

50.01(1g)(d)2.a. a. Personal care, supervision or treatment, or management, control or supervision of prescription medications.

50.01(1g)(d)2.b. b. Care or services other than board, information, referral, advocacy or job guidance; location and coordination of social services by an agency that is not affiliated with the owner, manager or operator, for which arrangements were made for an individual before he or she lodged in the place; or, in the case of an emergency, arrangement for the provision of health care or social services by an agency that is not affiliated with the owner, manager or operator.

50.01(1g)(e) (e) An adult family home.

50.01(1g)(f) (f) A residential care apartment complex.

50.01(1g)(g) (g) A residential facility in the village of Union Grove that was authorized to operate without a license under a final judgment entered by a court before January 1, 1982, and that continues to comply with the judgment notwithstanding the expiration of the judgment.

50.01(1g)(h) (h) A private residence that is the home to adults who independently arrange for and receive care, treatment, or services for themselves from a person or agency that has no authority to exercise direction or control over the residence.

50.01(1m) (1m) "Facility" means a nursing home or community-based residential facility. If notice is required to be served on a facility or a facility is required to perform any act, "facility" means the person licensed or required to be licensed under s. 50.03 (1).

50.01(1ng) (1ng) "Immediate jeopardy" means a situation in which a nursing home's noncompliance with one or more requirements under 42 CFR 483 related to the operation of a nursing home has caused, or is likely to cause, serious injury, harm, impairment, or death to a resident.

50.01(1r) (1r) "Home health agency" has the meaning given under s. 50.49 (1) (a).

50.01(1s) (1s) "Intensive skilled nursing care" means care requiring specialized nursing assessment skills and the performance of specific services and procedures that are complex because of the resident's condition or the type or number of procedures that are necessary, including any of the following:

50.01(1s)(a) (a) Direct patient observation or monitoring or performance of complex nursing procedures by registered nurses or licensed practical nurses on a continuing basis.

50.01(1s)(b) (b) Repeated application of complex nursing procedures or services every 24 hours.

50.01(1s)(c) (c) Frequent monitoring and documentation of the resident's condition and response to therapeutic measures.

50.01(1t) (1t) "Intermediate level nursing care" means basic care that is required by a person who has a long-term illness or disability that has reached a relatively stable plateau.

50.01(1w) (1w) "Licensed practical nurse" means a nurse who is licensed or has a temporary permit under s. 441.10 or who is licensed as a licensed practical/vocational nurse in a party state, as defined in s. 441.50 (2) (j).

50.01(2) (2) "Nurse aide" means a person who performs routine patient care duties delegated by a registered nurse or licensed practical nurse who supervises the person, for the direct health care of a patient or resident. "Nurse aide" does not mean a feeding assistant, as defined in s. 146.40 (1) (aw); a person who is licensed, permitted, certified, or registered under ch. 441, 448, 449, 450, 451, 455, 459, or 460; or a person whose duties primarily involve skills that are different than those taught in instructional programs for nurse aides.

50.01(2m) (2m) "Nursing care" means nursing procedures, other than personal care, that are permitted to be performed by a registered nurse under s. 441.01 (3) or by a licensed practical nurse under s. 441.001 (3), directly on or to a resident.

50.01(3) (3) "Nursing home" means a place where 5 or more persons who are not related to the operator or administrator reside, receive care or treatment and, because of their mental or physical condition, require access to 24-hour nursing services, including limited nursing care, intermediate level nursing care and skilled nursing services. "Nursing home" does not include any of the following:

50.01(3)(c) (c) A convent or facility owned or operated exclusively by and for members of a religious order that provides reception and care or treatment of an individual.

50.01(3)(d) (d) A hospice, as defined in s. 50.90 (1), that directly provides inpatient care.

50.01(3)(e) (e) A residential care apartment complex.

50.01(4) (4) "Nursing home administrator" has the meaning assigned in s. 456.01 (3).

50.01(4m) (4m) "Operator" means any person licensed or required to be licensed under s. 50.03 (1) or a person who operates an adult family home that is licensed under s. 50.033 (1m) (b).

50.01(4o) (4o) "Personal care" means assistance with the activities of daily living, such as eating, dressing, bathing and ambulation, but does not include nursing care.

50.01(4p) (4p) "Physician assistant" has the meaning given in s. 448.01 (6).

50.01(4r) (4r) "Plan of correction" means a nursing home's response to alleged deficiencies cited by the department on forms provided by the department.

50.01(5m) (5m) "Recuperative care" means care anticipated to be provided in a nursing home for a period of 90 days or less for a resident whose physician has certified that he or she is convalescing or recuperating from an illness or medical treatment.

50.01(5r) (5r) "Registered nurse" means a nurse who is licensed under s. 441.06 or permitted under s. 441.08 or who is licensed as a registered nurse in a party state, as defined in s. 441.50 (2) (j).

50.01(6) (6) "Resident" means a person who is cared for or treated in and is not discharged from a nursing home, community-based residential facility or adult family home, irrespective of how admitted.

50.01(6d) (6d) "Residential care apartment complex" means a place where 5 or more adults reside that consists of independent apartments, each of which has an individual lockable entrance and exit, a kitchen, including a stove, and individual bathroom, sleeping and living areas, and that provides, to a person who resides in the place, not more than 28 hours per week of services that are supportive, personal and nursing services. "Residential care apartment complex" does not include a nursing home or a community-based residential facility, but may be physically part of a structure that is a nursing home or community-based residential facility. In this subsection, "stove" means a cooking appliance that is a microwave oven of at least 1,000 watts or that consists of burners and an oven.

50.01(6g) (6g) "Respite care" means care anticipated to be provided in a nursing home for a period of 28 days or less for the purpose of temporarily relieving a family member or other caregiver from his or her daily caregiving duties.

50.01(6r) (6r) "Short-term care" means recuperative care or respite care provided in a nursing home.

50.01(6v) (6v) "Skilled nursing services" means those services, to which all of the following apply, that are provided to a resident under a physician's orders:

50.01(6v)(a) (a) The services require the skills of and are provided directly by or under the supervision of a person whose licensed, registered, certified or permitted scope of practice is at least equivalent to that of a licensed practical nurse.

50.01(6v)(b) (b) Any of the following circumstances exist:

50.01(6v)(b)1. 1. The inherent complexity of a service prescribed for a resident is such that it can be safely and effectively performed only by or under the supervision of registered nurses or licensed practical nurses.

50.01(6v)(b)2. 2. The full recovery or medical improvement of the resident is not possible, but the services are needed to prevent, to the extent possible, deterioration of the resident's condition or to sustain current capacities of the resident.

50.01(6v)(b)3. 3. Because of special medical complications, performing or supervising a service that is generally unskilled or observing the resident necessitates the use of a person whose licensed, registered, certified or permitted scope of practice is at least equivalent to that of a licensed practical nurse.

50.01(7) (7) "Violation" means a failure to comply with any provision of this subchapter or administrative rule promulgated thereunder. An alleged deficiency in a nursing home reported in writing to the department by any of its authorized representatives shall not be deemed to be a violation until the department determines it is a violation by serving notice under s. 50.04 (4). If the facility contests the department determination, the facility shall be afforded the due process procedures in this subchapter.

50.01 History History: 1975 c. 413; 1977 c. 170, 418; 1979 c. 111; 1983 a. 189 s. 329 (18); 1985 a. 29, 276; 1985 a. 332 s. 251 (1); 1987 a. 127, 161; 1989 a. 31, 136, 199; 1991 a. 39; 1993 a. 327, 446, 491; 1995 a. 27; 1997 a. 13, 27, 156, 237; 1999 a. 22, 32; 2001 a. 74, 107; 2003 a. 33; 2005 a. 187; 2007 a. 20, 153; 2009 a. 28; 2011 a. 32, 70, 161; 2013 a. 20; s. 13.92 (1) (bm) 2.

50.01 Cross-reference Cross-reference: See s. 46.011 for definitions applicable to chs. 46, 48, 50, 51, 54, 55 and 58.

50.01 Annotation Up to 7 hours of nursing care may be provided by a community-based residential facility under sub. (1g). Hacker v. DHSS, 197 Wis. 2d 441, 541 N.W.2d 766 (1995), 93-1043.

50.01 Annotation The department can constitutionally license and regulate community-based residential facilities operated by religious organizations that are not exempt under s. 50.01 (1), 1985 stats. [now 50.01 (1g)] or s. 50.03 (9). 71. Atty. Gen. 112.



50.02 Department; powers and duties.

50.02  Department; powers and duties.

50.02(1) (1)  Departmental authority. The department may provide uniform, statewide licensing, inspection, and regulation of community-based residential facilities and nursing homes as provided in this subchapter. The department shall certify, inspect, and otherwise regulate adult family homes, as specified under s. 50.032 and shall license adult family homes, as specified under s. 50.033. Nothing in this subchapter may be construed to limit the authority of the department of safety and professional services or of municipalities to set standards of building safety and hygiene, but any local orders of municipalities shall be consistent with uniform, statewide regulation of community-based residential facilities. The department may not prohibit any nursing home from distributing over-the-counter drugs from bulk supply. The department may consult with nursing homes as needed and may provide specialized consultations when requested by any nursing home, separate from its inspection process, to scrutinize any particular questions the nursing home raises. The department shall, by rule, define "specialized consultation".

50.02(2) (2) Standards.

50.02(2)(a)(a) The department, by rule, shall develop, establish and enforce regulations and standards for the care, treatment, health, safety, rights, welfare and comfort of residents in community-based residential facilities and nursing homes and for the construction, general hygiene, maintenance and operation of those facilities which, in the light of advancing knowledge, will promote safe and adequate accommodation, care and treatment of residents in those facilities; and promulgate and enforce rules consistent with this section. Such standards and rules shall provide that intermediate care facilities, which have 16 or fewer beds may, if exempted from meeting certain physical plant, staffing and other requirements of the federal regulations, be exempted from meeting the corresponding provisions of the department's standards and rules. The department shall consult with the department of safety and professional services when developing exemptions relating to physical plant requirements.

50.02(2)(ad) (ad) The department shall promulgate rules that require each facility licensed under this subchapter to provide information necessary for the department to assess the facility's compliance with s. 55.14.

50.02(2)(ag) (ag) The department shall, by rule, define "Class A" and "Class C" community-based residential facilities for the purposes of s. 50.035 (3).

50.02(2)(am) (am) The department shall promulgate all of the following rules with respect to adult family homes:

50.02(2)(am)1. 1. For the purposes of s. 50.032, defining the term "permanent basis" and establishing minimum requirements for certification, certification application procedures and forms, standards for operation and procedures for monitoring, inspection, decertification and appeal of decertification. The rules shall be designed to protect and promote the health, safety and welfare of the disabled adults receiving care and maintenance in certified adult family homes.

50.02(2)(am)2. 2. For the purposes of s. 50.033, establishing minimum requirements for licensure, licensure application procedures and forms, standards for operation and procedures for monitoring, inspection, revocation and appeal of revocation.

50.02(2)(b) (b)

50.02(2)(b)1.1. The department shall conduct plan reviews of all capital construction and remodeling of nursing homes to ensure that the plans comply with building code requirements under ch. 101 and with life safety code and physical plant requirements under s. 49.498, this chapter or under rules promulgated under this chapter.

50.02(2)(b)2. 2. The department shall promulgate rules that establish a fee schedule for its services under subd. 1. in conducting the plan reviews. The schedule established under these rules shall set fees for nursing home plan reviews in amounts that are less than the sum of the amounts required on September 30, 1995, for fees under this paragraph and for fees for examination of nursing home plans under s. 101.19 (1) (a), 1993 stats.

50.02(2)(bm) (bm) The department shall, by rule, define "intermediate nursing care", "limited nursing care" and "skilled nursing services" for use in regulating minimum hours of service provided to residents of nursing homes.

50.02(2)(bn) (bn) The department may, by rule, increase the minimum hours of nursing home care per day that are specified in s. 50.04 (2) (d) 1. to 3.

50.02(2)(c) (c) If a nursing home is certified as a provider of services under s. 49.45 (2) (a) 11. and is named in a verified complaint filed with the department stating that staffing requirements imposed on the nursing home are not being met, the department shall, in order to verify the staffing requirements, randomly inspect payroll records at the nursing home that indicate the actual hours worked by personnel and the number of personnel on duty. The department may not limit its inspection to schedules of work assignments prepared by the nursing home.

50.02(2)(d) (d) The department shall promulgate rules that prescribe all of the following:

50.02(2)(d)1. 1. The method by which community-based residential facilities shall make referrals to resource centers or county departments under s. 50.035 (4n) and the method by which residential care apartment complexes shall make referrals to resource centers under s. 50.034 (5n).

50.02(2)(d)2. 2. The time period for nursing homes to provide information to prospective residents under s. 50.04 (2g) (a) and the time period and method by which nursing homes shall make referrals to resource centers under s. 50.04 (2h) (a).

50.02(3) (3) Considerations in establishing standards and regulations.

50.02(3)(a)(a) The department shall establish several levels and types of community-based residential facilities and nursing homes as provided in par. (b), including a category or categories designed to enable facilities to qualify for federal funds.

50.02(3)(b) (b) In setting standards and regulations, the department shall consider the residents' needs and abilities, the increased cost in relation to proposed benefits to be received, the services to be provided by the facility, the relationship between the physical structure and the objectives of the program conducted in the facility and the primary functions of the facility. Recognizing that size and structure will influence the ability of community-based residential facilities to provide a homelike environment, the legislature encourages the department to develop rules which facilitate in particular the development of: small facilities, small living units in larger facilities, individual residential units, independent living to the extent possible, and integration of residents into the community.

50.02(3)(c) (c) The department shall promulgate rules to establish a procedure for waiver of and variance from standards developed under this section. The department may limit the duration of the waiver or variance.

50.02(3)(d) (d) The department shall promulgate rules to establish a procedure for the admission, evaluation and care of short-term care nursing home residents. These rules shall specify that the nursing home or community-based residential facility shall be required to provide to the department as documentation of this admission, evaluation and care only that amount of information commensurate with the length of stay and the medical needs, if any, of the particular resident.

50.02(4) (4) Reports to the board on aging and long-term care. The department shall submit at least one report quarterly to the board on aging and long-term care regarding enforcement actions, consultation, staff training programs, new procedures and policies, complaint investigation and consumer participation in enforcement under this subchapter and changes that may be needed under this subchapter. The department shall submit at least one report annually to the board on aging and long-term care regarding implementation of rules under sub. (3) (d).

50.02(5) (5) Death investigation. No later than 14 days after the date of a death reported under s. 50.035 (5) (b) or 50.04 (2t) (b), the department shall investigate the death.

50.02 History History: 1971 c. 125, 161; 1973 c. 122, 323, 327, 333; 1975 c. 119, 260; 1975 c. 413 ss. 5 to 8; 1977 c. 29, 170, 418; 1981 c. 20, 121, 391; 1983 a. 542; 1985 a. 29; 1987 a. 161; 1989 a. 336; 1991 a. 250; 1993 a. 16, 327; 1995 a. 27 ss. 3222 to 3225, 9116 (5); 1995 a. 98; 1997 a. 237; 1999 a. 9, 103; 2005 a. 264, 387; 2007 a. 20; 2009 a. 28; 2011 a. 32.

50.02 Annotation A municipal ordinance that required registration of nursing homes was in direct conflict with sub. (1) and, therefore, invalid. Volunteers of America v. Village of Brown Deer, 97 Wis. 2d 619, 294 N.W.2d 44 (Ct. App. 1980).

50.02 Annotation Sub. (2) (am) 2. provides that the rules for appealing the revocation of an adult family home operating license are determined by DHS. Pursuant to this authority, DHS promulgated a rule that states that an appeal from a license revocation must be received within 10 days after the date of the notice. Section 801.15 (1) (b), which provides that when a deadline is less than eleven days, weekends and holidays are excluded from the counting period, only applies to proceedings before a circuit court and has no application to an appeal before an administrative agency. Baker v. Department of Health Services, 2012 WI App 71, 342 Wis. 2d 174, 816 N.W.2d 337, 11-1529.

50.02 Annotation The state has given the department preemptive authority over community-based residential facilities and nursing homes. 68 Atty. Gen. 45.



50.025 Plan reviews.

50.025  Plan reviews. The department may conduct plan reviews of all capital construction and remodeling of community-based residential facilities. The department shall promulgate rules that establish a fee schedule for its services in conducting the plan reviews.

50.025 History History: 1977 c. 29; 1977 c. 170 ss. 7, 9; 1993 a. 16.



50.03 Licensing, powers and duties.

50.03  Licensing, powers and duties.

50.03(1) (1)  Penalty for unlicensed operation. No person may conduct, maintain, operate or permit to be maintained or operated a community-based residential facility or nursing home unless it is licensed by the department. Any person who violates this subsection may, upon a first conviction, be fined not more than $500 for each day of unlicensed operation or imprisoned not more than 6 months or both. Any person convicted of a subsequent offense under this subsection may be fined not more than $5,000 for each day of unlicensed operation or imprisoned not more than one year in the county jail or both.

50.03(1m) (1m) Distinct part or separate licensure for institutions for mental diseases. Upon application to the department, the department may approve licensure of the operation of a nursing home or a distinct part of a nursing home as an institution for mental diseases, as defined under 42 CFR 435.1009. Conditions and procedures for application for, approval of and operation under licensure under this subsection shall be established in rules promulgated by the department.

50.03(2) (2) Administration.

50.03(2)(a)(a) The department shall make or cause to be made such inspections and investigations as it deems necessary.

50.03(2)(b) (b) With approval of the department, the county board of any county having a population of 500,000 or more may, in an effort to assure compliance with this section, establish a program for the inspection of facilities licensed under this section within its jurisdiction. If a county agency deems such action necessary after inspection, the county agency may, after notifying the department, withdraw from the facility any persons receiving county support for care in a facility which fails to comply with the standards established by this section or rules promulgated under this section.

50.03(2)(c) (c) The department shall conduct both announced and unannounced inspections. Inspections of records not directly related to resident health, welfare or safety shall be made between the hours of 8 a.m. and 5 p.m. unless specifically authorized by the secretary. Any employee of the department who intentionally gives or causes to be given advance notice of an unannounced inspection to any unauthorized person is subject to disciplinary action ranging from a 5-day suspension without pay to termination of employment.

50.03(2)(d) (d) Any holder of a license or applicant for a license shall be deemed to have given consent to any authorized officer, employee or agent of the department to enter and inspect the facility in accordance with this subsection. Refusal to permit such entry or inspection shall constitute grounds for initial licensure denial, as provided in sub. (4), or suspension or revocation of license, as provided in sub. (5).

50.03(2)(e) (e) The applicant or licensee may review inspection reports and may submit additional information to the department. Portions of the record may be withheld to protect the confidentiality of residents or the identity of any person who has given information subject to the condition that his or her identity remain confidential.

50.03(2)(f) (f)

50.03(2)(f)1.1. If a complaint is received by a community-based residential facility, the licensee shall attempt to resolve the complaint informally. Failing such resolution, the licensee shall inform the complaining party of the procedure for filing a formal complaint under this section.

50.03(2)(f)2. 2. Any individual may file a formal complaint under this section regarding the general operation of a community-based residential facility and shall not be subject to reprisals for doing so. All formal complaints regarding community-based residential facilities shall be filed with the county department under s. 46.215 or 46.22 on forms supplied by the county department, unless the county department designates the department of health services to receive a formal complaint. The county department shall investigate or cause to be investigated each formal complaint. Records of the results of each investigation and the disposition of each formal complaint shall be kept by the county department and filed with the unit within the department of health services which licenses community-based residential facilities.

50.03(2)(f)3. 3. Upon receipt of a formal complaint, the county department may investigate the premises and records, and question the licensee, staff and residents of the community-based residential facility involved. The county department shall attempt to resolve the situation through negotiation or other appropriate means.

50.03(2)(f)4. 4. If no resolution is reached, the county department shall forward the formal complaint, the results of the investigation, and any other pertinent information to the unit within the department which may take further action under this chapter against the community-based residential facility. The unit shall review the complaint and may conduct further investigations, take enforcement action under this chapter or dismiss the complaint. The department shall notify the complainant in writing of the formal disposition of the complaint and the reasons therefor. If the complaint is dismissed, the complainant is entitled to an administrative hearing conducted by the department to determine the reasonableness of the dismissal.

50.03(2)(f)5. 5. If the county department designates the department to receive formal complaints, the subunit under s. 46.03 (22) (c) shall receive the complaints and the department shall have all the powers and duties granted to the county department in this section.

50.03(2m) (2m) Service of notices.

50.03(2m)(a)(a) Each licensee, registrant, or holder of a certificate or applicant for licensure, certification, or registration by the department under this subchapter shall file with the department the name and address of a person authorized to accept service of any notices or other papers which the department may send by registered or certified mail, with a return receipt requested, or by mail or electronic mail, with a return acknowledgement requested. The person authorized by a nursing home under this paragraph shall be located at the nursing home.

50.03(2m)(b) (b) Notwithstanding s. 879.05, whenever in this subchapter the department is required to serve any notice or other paper on a licensee or applicant for license, proper service is personal service or, if made to the most recent address on file with the department under par. (a), is the sending of the notice or paper by one of the following means:

50.03(2m)(b)1. 1. By registered or certified mail, with a return receipt requested.

50.03(2m)(b)2. 2. By mail or electronic mail, with a return acknowledgement requested.

50.03(3) (3) Application for registration and license.

50.03(3)(am)(am) In this subsection, "managing employee" means a general manager, business manager, administrator, director or other individual who exercises operational or managerial control over, or who directly or indirectly conducts, the operation of the facility.

50.03(3)(b) (b) The application for a license and the report of a licensee shall be in writing upon forms provided by the department and shall contain such information as the department requires, including the name, address and type and extent of interest of each of the following persons:

50.03(3)(b)1. 1. All managing employees and, if any, the director of nursing of the facility.

50.03(3)(b)2. 2. Any person who, directly or indirectly, owns any interest in any of the following:

50.03(3)(b)2.a. a. The partnership, corporation or other entity which operates the facility;

50.03(3)(b)2.b. b. The profits, if any, of the facility;

50.03(3)(b)2.c. c. The building in which the facility is located;

50.03(3)(b)2.d. d. The land on which the facility is located;

50.03(3)(b)2.e. e. Any mortgage, note, deed of trust or other obligation secured in whole or in part by the land on which or building in which the facility is located, except that disclosure of the disbursements of a secured mortgage, note, deed of trust or other obligation is not required; and

50.03(3)(b)2.f. f. Any lease or sublease of the land on which or the building in which the facility is located.

50.03(3)(b)3. 3. If any person named in response to subd. 1. or 2. is a partnership, then each partner.

50.03(3)(b)3L. 3L. If any person named in response to subd. 1. or 2. is a limited liability company, then each member.

50.03(3)(b)4. 4. If any person named in response to subd. 1. or 2. is a corporation, then each officer and director of the corporation. In the case of a corporation required to report under section 12 of the securities exchange act, a copy of that report shall meet the requirements of this subdivision with respect to stockholders of the corporation. A report filed under this subdivision shall be the most recent report required to be filed under section 12 of the federal securities exchange act.

50.03(3)(c) (c) If any person named in response to par. (b) 2. is a bank, credit union, savings bank, savings and loan association, investment association or insurance corporation, it is sufficient to name the entity involved without providing the information required under par. (b) 4.

50.03(3)(d) (d) The licensee shall promptly report any changes which affect the continuing accuracy and completeness of the information required under par. (b).

50.03(3)(e) (e) Failure by a nursing home to provide the information required under this subsection shall constitute a class "C" violation under s. 50.04 (4).

50.03(3)(f) (f) Community-based residential facilities shall report all formal complaints regarding their operation filed under sub. (2) (f) and the disposition of each when reporting under sub. (4) (c) 1.

50.03(4) (4) Issuance of license.

50.03(4)(a)(a)

50.03(4)(a)1.1.

50.03(4)(a)1.a.a. Except as provided in sub. (4m) (a), the department shall issue a license for a nursing home if it finds the applicant to be fit and qualified and if it finds that the nursing home meets the requirements established by this subchapter and, as applicable, requirements under 42 CFR 483 related to the operation of a nursing home. The department, or its designee, shall make such inspections and investigations as are necessary to determine the conditions existing in each case and shall file written reports. The department shall promulgate rules defining "fit and qualified" for the purposes of this subd. 1. a.

50.03(4)(a)1.b. b. Except as provided in sub. (4m) (b), the department shall issue a license for a community-based residential facility if it finds the applicant to be fit and qualified, if it finds that the community-based residential facility meets the requirements established by this subchapter and if the community-based residential facility has paid the license fee under s. 50.037 (2) (a). In determining whether to issue a license for a community-based residential facility, the department may consider any action by the applicant or by an employee of the applicant that constitutes a substantial failure by the applicant or employee to protect and promote the health, safety or welfare of a resident. The department may deny licensure to or revoke licensure for any person who conducted, maintained, operated or permitted to be maintained or operated a community-based residential facility for which licensure was revoked. The department, or its designee, shall make such inspections and investigations as are necessary to determine the conditions existing in each case and shall file written reports. In reviewing the report of a community-based residential facility that is required to be submitted under par. (c) 1., the department shall consider all complaints filed under sub. (2) (f) since initial license issuance or since the last review, whichever is later, and the disposition of each. The department shall promulgate rules defining "fit and qualified" for the purposes of this subd. 1. b.

50.03(4)(a)2. 2. The past record of violations of applicable laws and regulations of the United States or of this or any other state, in the operation of a residential or health care facility, or in any other health-related activity by any of the persons listed in sub. (3) (b) shall be relevant to the issue of the fitness of an applicant for a license.

50.03(4)(a)3. 3. Within 10 working days after receipt of an application for initial licensure of a community-based residential facility, the department shall notify the city, town or village planning commission, or other appropriate city, town or village agency if there is no planning commission, of receipt of the application. The department shall request that the planning commission or agency send to the department, within 30 days, a description of any specific hazards which may affect the health and safety of the residents of the community-based residential facility. No license may be granted to a community-based residential facility until the 30-day period has expired or until the department receives the response of the planning commission or agency, whichever is sooner. In granting a license the department shall give full consideration to such hazards determined by the planning commission or agency.

50.03(4)(c) (c)

50.03(4)(c)1.1. A community-based residential facility license is valid until it is revoked or suspended under this section. Every 24 months, on a schedule determined by the department, a community-based residential facility licensee shall submit a biennial report in the form and containing the information that the department requires, including payment of the fees required under s. 50.037 (2) (a). If a complete biennial report is not timely filed, the department shall issue a warning to the licensee. The department may revoke a community-based residential facility license for failure to timely and completely report within 60 days after the report date established under the schedule determined by the department.

50.03(4)(c)2. 2. A nursing home license is valid until it is revoked or suspended under this section. Every 12 months, on a schedule determined by the department, a nursing home licensee shall submit a report in the form and containing the information that the department requires, including payment of the fee required under s. 50.135 (2) (a). If a complete report is not timely filed, the department shall issue a warning to the licensee. The department may revoke a nursing home license for failure to timely and completely report within 60 days after the report date established under the schedule determined by the department.

50.03(4)(d) (d) Immediately upon the denial of any application for a license under this section, the department shall notify the applicant in writing. Notice of denial shall include a clear and concise statement of the violations on which denial is based and notice of the opportunity for a hearing under s. 227.44. If the applicant desires to contest the denial of a license it shall provide written notice to the department of a request for a hearing within 10 days after receipt of the notice of denial.

50.03(4)(e) (e) Each license shall be issued only for the premises and persons named in the application and is not transferable or assignable. The license shall be posted in a place readily visible to residents and visitors, such as the lobby or reception area of the facility. Any license granted shall state the number of the facility's beds that are licensed by the department, the person to whom the license is granted, the date of issuance, the maximum level of care for which the facility is licensed as a condition of its licensure and such additional information and special conditions as the department may prescribe.

50.03(4)(f) (f) The issuance or continuance of a license after notice of a violation has been sent shall not constitute a waiver by the department of its power to rely on the violation as the basis for subsequent license revocation or other enforcement action under this subchapter arising out of the notice of violation.

50.03(4)(g) (g) Prior to initial licensure of a community-based residential facility, the applicant for licensure shall make a good faith effort to establish a community advisory committee consisting of representatives from the proposed community-based residential facility, the neighborhood in which the proposed community-based residential facility will be located and a local unit of government. The community advisory committee shall provide a forum for communication for those persons interested in the proposed community-based residential facility. Any committee established under this paragraph shall continue in existence after licensure to make recommendations to the licensee regarding the impact of the community-based residential facility on the neighborhood. The department shall determine compliance with this paragraph both prior to and after initial licensure.

50.03(4m) (4m) Probationary license.

50.03(4m)(a)(a) If the applicant for licensure as a nursing home has not been previously licensed under this subchapter or if the nursing home is not in operation at the time application is made, the department shall issue a probationary license. A probationary license shall be valid for 12 months from the date of issuance unless sooner suspended or revoked under sub. (5). Prior to the expiration of a probationary license, the department shall inspect the nursing home and, if the nursing home meets the applicable requirements for licensure and, if applicable, substantially complies with requirements under 42 CFR 483 related to the operation of a nursing home, shall issue a regular license under sub. (4) (a) 1. a. If the department finds that the nursing home does not meet the requirements for licensure or does not substantially comply with requirements under 42 CFR 483 related to the operation of a nursing home, the department may not issue a regular license under sub. (4) (a) 1. a.

50.03(4m)(b) (b) If the applicant for licensure as a community-based residential facility has not been previously licensed under this subchapter or if the community-based residential facility is not in operation at the time application is made, the department shall issue a probationary license, except that the department may deny licensure to any person who conducted, maintained, operated or permitted to be maintained or operated a community-based residential facility for which licensure was revoked within 5 years before application is made. A probationary license shall be valid for up to 12 months from the date of issuance unless sooner suspended or revoked under sub. (5g). Prior to the expiration of a probationary license, the department shall evaluate the community-based residential facility. In evaluating the community-based residential facility, the department may conduct an inspection of the community-based residential facility. If, after the department evaluates the community-based residential facility, the department finds that the community-based residential facility meets the applicable requirements for licensure, the department shall issue a regular license under sub. (4) (a) 1. b. If the department finds that the community-based residential facility does not meet the requirements for licensure, the department may not issue a regular license under sub. (4) (a) 1. b.

50.03(5) (5) Suspension and revocation of nursing home licenses.

50.03(5)(a)(a) Power of department. The department, after notice to a nursing home applicant or licensee, may suspend or revoke a license in any case in which the department finds that the nursing home has substantially failed to comply with the applicable requirements of this subchapter and the rules promulgated under this subchapter, with s. 49.498, or with requirements under 42 CFR 483 related to the operation of a nursing home. No state or federal funds passing through the state treasury may be paid to a nursing home that does not have a valid license issued under this section.

50.03(5)(b) (b) Form of notice. Notice under this subsection shall include a clear and concise statement of the violations on which the revocation is based, the statute, rule, or federal requirement violated and notice of the opportunity for an evidentiary hearing under par. (c).

50.03(5)(c) (c) Contest of revocation. If a nursing home desires to contest the revocation of a license, the nursing home shall, within 10 days after receipt of notice under par. (b), notify the department in writing of its request for a hearing under s. 227.44. The department shall hold the hearing within 30 days of receipt of such notice and shall send notice to the nursing home of the hearing as provided under s. 227.44 (2).

50.03(5)(d) (d) Effective date of revocation.

50.03(5)(d)1.1. Subject to s. 227.51 (3), revocation under this subsection shall become effective on the date set by the department in the notice of revocation, or upon final action after hearing under ch. 227, or after court action if a stay is granted under sub. (11), whichever is later.

50.03(5)(d)3. 3. The department may extend the effective date of license revocation in any case in order to permit orderly removal and relocation of residents of the nursing home.

50.03(5g) (5g) Sanctions and penalties for community-based residential facilities.

50.03(5g)(a)(a) In this subsection, "licensee" means a community-based residential facility that is licensed under sub. (4) or (4m) (b).

50.03(5g)(b) (b) If, based on an investigation made by the department, the department provides to a community-based residential facility written notice of the grounds for a sanction, an explanation of the types of sanctions that the department may impose under this subsection and an explanation of the process for appealing a sanction imposed under this subsection, the department may order any of the following sanctions:

50.03(5g)(b)1. 1. That a person stop conducting, maintaining or operating the community-based residential facility if the community-based residential facility is without a valid license or probationary license in violation of sub. (1).

50.03(5g)(b)2. 2. That, within 30 days after the date of the order, the community-based residential facility terminate the employment of any employed person who conducted, maintained, operated or permitted to be maintained or operated a community-based residential facility for which licensure was revoked before issuance of the department's order. This subdivision includes employment of a person in any capacity, whether as an officer, director, agent or employee of the community-based residential facility.

50.03(5g)(b)3. 3. That a licensee stop violating any provision of licensure applicable to a community-based residential facility under sub. (4) or (4m) or of rules relating to community-based residential facilities promulgated by the department under sub. (4) or (4m).

50.03(5g)(b)4. 4. That a licensee submit a plan of correction for violation of any provision of licensure applicable to a community-based residential facility under sub. (4) or (4m) or of a rule relating to community-based residential facilities promulgated by the department under sub. (4) or (4m).

50.03(5g)(b)5. 5. That a licensee implement and comply with a plan of correction previously submitted by the licensee and approved by the department.

50.03(5g)(b)6. 6. That a licensee implement and comply with a plan of correction that is developed by the department.

50.03(5g)(b)7. 7. That a licensee accept no additional residents until all violations are corrected.

50.03(5g)(b)8. 8. That a licensee provide training in one or more specific areas for all of the licensee's staff or for specific staff members.

50.03(5g)(c) (c) If the department provides to a community-based residential facility written notice of the grounds for a sanction or penalty, an explanation of the types of sanctions or penalties that the department may impose under this subsection and an explanation of the process for appealing a sanction or penalty imposed under this subsection, the department may impose any of the following against a licensee or other person who violates the applicable provisions of this section or rules promulgated under the applicable provisions of this section or who fails to comply with an order issued under par. (b) by the time specified in the order:

50.03(5g)(c)1. 1. A daily forfeiture amount per violation of not less than $10 nor more than $1,000 for each violation, with each day of violation constituting a separate offense. All of the following apply to a forfeiture under this subdivision:

50.03(5g)(c)1.a. a. Within the limits specified in this subdivision, the department may, by rule, set daily forfeiture amounts and payment deadlines based on the size and type of community-based residential facility and the seriousness of the violation. The department may set daily forfeiture amounts that increase periodically within the statutory limits if there is continued failure to comply with an order issued under par. (b).

50.03(5g)(c)1.b. b. The department may directly assess a forfeiture imposed under this subdivision by specifying the amount of that forfeiture in the notice provided under this paragraph.

50.03(5g)(c)1.c. c. All forfeitures shall be paid to the department within 10 days after receipt of notice of assessment or, if the forfeiture is contested under par. (f), within 10 days after receipt of the final decision after exhaustion of administrative review, unless the final decision is appealed and the order is stayed by court order under s. 50.03 (11). The department shall remit all forfeitures paid under this subdivision to the secretary of administration for deposit in the school fund.

50.03(5g)(c)1.d. d. The attorney general may bring an action in the name of the state to collect any forfeiture imposed under this subdivision if the forfeiture has not been paid following the exhaustion of all administrative and judicial reviews. The only issue to be contested in any such action shall be whether the forfeiture has been paid.

50.03(5g)(c)2. 2. Suspension of licensure for the community-based residential facility for 14 days.

50.03(5g)(c)3. 3. Revocation of licensure, as specified in pars. (d) to (g).

50.03(5g)(cm) (cm) If the department imposes a sanction on or takes other enforcement action against a community-based residential facility for a violation of this subchapter or rules promulgated under it, and the department subsequently conducts an on-site inspection of the community-based residential facility to review the community-based residential facility's action to correct the violation, the department may impose a $200 inspection fee on the community-based residential facility.

50.03(5g)(d) (d) Under the procedure specified in par. (e), the department may revoke a license for a licensee for any of the following reasons:

50.03(5g)(d)1. 1. The department has imposed a sanction or penalty on the licensee under par. (c) and the licensee continues to violate or resumes violation of a provision of licensure under sub. (4) or (4m), a rule promulgated under this subchapter or an order issued under par. (b) that forms any part of the basis for the penalty.

50.03(5g)(d)2. 2. The licensee or a person under the supervision of the licensee has substantially violated a provision of licensure applicable to a community-based residential facility under sub. (4) or (4m), a rule relating to community-based residential facilities promulgated under this subchapter or an order issued under par. (b).

50.03(5g)(d)3. 3. The licensee or a person under the supervision of the licensee has acted in relation to or has created a condition relating to the operation or maintenance of the community-based residential facility that directly threatens the health, safety or welfare of a resident of the community-based residential facility.

50.03(5g)(d)4. 4. The licensee or a person under the supervision of the licensee has repeatedly violated the same or similar provisions of licensure under sub. (4) or (4m), rules promulgated under this subchapter or orders issued under par. (b).

50.03(5g)(e) (e)

50.03(5g)(e)1.1. The department may revoke a license for a licensee for the reason specified in par. (d) 1., 2., 3. or 4. if the department provides the licensee with written notice of revocation, the grounds for the revocation and an explanation of the process for appealing the revocation, at least 30 days before the date of revocation. The department may revoke the license only if the violation remains substantially uncorrected on the date of revocation or license expiration.

50.03(5g)(e)2. 2. The department may revoke a license for a licensee for the reason specified in par. (d) 2. or 3. immediately if the department provides the licensee with written notice of revocation, the grounds for the revocation and an explanation of the process for appealing the revocation.

50.03(5g)(e)3. 3. The department may deny a license for a licensee whose license was revoked under this paragraph.

50.03(5g)(f) (f) If a community-based residential facility desires to contest the revocation of a license or to contest the imposing of a sanction under this subsection, the community-based residential facility shall, within 10 days after receipt of notice under par. (e), notify the department in writing of its request for a hearing under s. 227.44. The department shall hold the hearing within 30 days after receipt of such notice and shall send notice to the community-based residential facility of the hearing as provided under s. 227.44 (2).

50.03(5g)(g) (g)

50.03(5g)(g)1.1. Subject to s. 227.51 (3), revocation shall become effective on the date set by the department in the notice of revocation, or upon final action after hearing under ch. 227, or after court action if a stay is granted under sub. (11), whichever is later.

50.03(5g)(g)3. 3. The department may extend the effective date of license revocation in any case in order to permit orderly removal and relocation of residents.

50.03(5m) (5m) Resident removal.

50.03(5m)(a)(a) Departmental authority. The department may remove any resident from any facility required to be licensed under this chapter when any of the following conditions exist:

50.03(5m)(a)1. 1. Such facility is operating without a license.

50.03(5m)(a)2. 2. The department has suspended or revoked the existing license of the facility as provided under sub. (5).

50.03(5m)(a)3. 3. The department has initiated revocation procedures under sub. (5) and has determined that the lives, health, safety, or welfare of the resident cannot be adequately assured pending a full hearing on license revocation under sub. (5).

50.03(5m)(a)4. 4. The facility has requested the aid of the department in the removal of the resident and the department finds that the resident consents to removal or that the removal is made for valid medical reasons or for the welfare of the resident or of other residents.

50.03(5m)(a)5. 5. The facility is closing, intends to close or is changing its type or level of services or means of reimbursement accepted and will relocate at least 5 residents or 5% of the residents, whichever is greater.

50.03(5m)(a)6. 6. The department determines that an emergency exists which requires immediate removal of the resident. An emergency is a situation, physical condition or one or more practices, methods or operations which presents imminent danger of death or serious physical or mental harm to a resident of a facility.

50.03(5m)(b) (b) Removal decision. In deciding to remove a resident from a facility under this subsection, the department shall balance the likelihood of serious harm to the resident which may result from the removal against the likelihood of serious harm which may result if the resident remains in the facility.

50.03(5m)(c) (c) Relocation. The department shall offer removal and relocation assistance to residents removed under this section, including information on available alternative placements. Residents shall be involved in planning the removal and shall choose among the available alternative placements, except that where an emergency situation makes prior resident involvement impossible the department may make a temporary placement until a final placement can be arranged. Residents may choose their final alternative placement and shall be given assistance in transferring to such place. No resident may be forced to remain in a temporary or permanent placement except pursuant under s. 55.06, 2003 stats., or an order under s. 55.12 for protective placement. Where the department makes or participates in making the relocation decision, consideration shall be given to proximity to residents' relatives and friends.

50.03(5m)(d) (d) Transfer trauma mitigation. The department shall prepare resident removal plans and transfer trauma mitigation care plans to assure safe and orderly removals and protect residents' health, safety, welfare and rights. In nonemergency situations, and where possible in emergency situations, the department shall design transfer trauma mitigation care plans for the individual resident and implement such care in advance of removal. The resident shall be provided with opportunity for 3 visits to potential alternative placements prior to removal, except where medically contraindicated or where the need for immediate removal requires reduction in the number of visits.

50.03(5m)(e) (e) Relocation teams. The department may place relocation teams in any facility from which residents are being removed, discharged or transferred for any reason, for the purpose of implementing removal plans and training the staffs of transferring and receiving facilities in transfer trauma mitigation.

50.03(5m)(f) (f) Nonemergency removal procedures. In any removal conducted under par. (a) 1. to 5., the department shall provide written notice to the facility and to any resident sought to be removed, to the resident's guardian, if any, and to a member of the resident's family, where practicable, prior to the removal. The notice shall state the basis for the order of removal and shall inform the facility and the resident or the resident's guardian, if any, of their right to a hearing prior to removal. The facility and the resident or the resident's guardian, if any, shall advise the department within 10 working days following receipt of notice if a hearing is requested.

50.03(5m)(g) (g) Emergency removal procedures. In any removal conducted under par. (a) 6. the department shall notify the facility and any resident to be removed that an emergency situation has been found to exist and removal has been ordered, and shall involve the residents in removal planning if possible. Following emergency removal, the department shall provide written notice to the facility, to the resident, to the resident's guardian, if any, and to a member of the resident's family, where practicable, of the basis for the finding that an emergency existed and of the right to challenge removal under par. (h).

50.03(5m)(h) (h) Hearing. Within 10 days following removal under par. (g), the facility may send a written request for a hearing to challenge the removal to the department. The department shall hold the hearing within 30 days of receipt of the request. Where the challenge is by a resident, the hearing shall be held prior to removal at a location convenient to the resident. At the hearing, the burden of proving that a factual basis existed for removal under par. (a) shall rest on the department. If the facility prevails, it shall be reimbursed by the department for payments lost less expenses saved as a result of the removal and the department shall assist the resident in returning to the facility, if assistance is requested. No resident removed may be held liable for the charge for care which would have been made had the resident remained in the facility. The department shall assume this liability, if any. If a resident prevails after hearing, the department shall reimburse the resident for any excess expenses directly caused by the order to remove.

50.03(5m)(i) (i) County as agent. The department may authorize the county in which the facility is located to carry out, under the department's supervision, any powers and duties conferred upon the department in this subsection.

50.03(7) (7) Right of injunction.

50.03(7)(a)(a) Licensed facility. Notwithstanding the existence or pursuit of any other remedy, the department may, upon the advice of the attorney general, maintain an action in the name of the state in the circuit court for injunction or other process against any licensee, owner, operator, administrator or representative of any owner of a facility to restrain and enjoin the repeated violation of any of the provisions of this subchapter, rules promulgated by the department under this subchapter, or requirements under 42 CFR 483 related to the operation of a nursing home where the violation affects the health, safety or welfare of the residents.

50.03(7)(b) (b) Unlicensed facility. Notwithstanding the existence or pursuit of any other remedy, the department may, upon the advice of the attorney general, maintain an action in the name of the state for injunction or other process against any person or agency to restrain or prevent the establishment, management or operation of any facility required to be licensed under this section without a license.

50.03(7)(c) (c) Enforcement by counties maintaining inspection programs. The county board of any county conducting inspections under sub. (2) (b) may, upon notifying the department that a facility is in violation of this subchapter or the rules promulgated under this subchapter, authorize the district attorney to maintain an action in the name of the state in circuit court for injunction or other process against the facility, its owner, operator, administrator or representative, to restrain and enjoin repeated violations where the violations affect the health, safety or welfare of the residents.

50.03(9) (9) Exception for churches opposed to medical treatment. Nothing in this section shall be so construed as to give authority to supervise or regulate or control the remedial care or treatment of individual patients who are adherents of a church or religious denomination which subscribes to the act of healing by prayer and the principles of which are opposed to medical treatment and who are residents in any facility operated by a member or members, or by an association or corporation composed of members of such church or religious denomination, if the facility admits only adherents of such church or denomination and is so designated; nor shall the existence of any of the above conditions alone militate against the licensing of such a home or institution. Such facility shall comply with all rules and regulations relating to sanitation and safety of the premises and be subject to inspection thereof. Nothing in this subsection shall modify or repeal any laws, rules and regulations governing the control of communicable diseases.

50.03(10) (10) Uniform accounting system. The department shall establish a uniform classification of accounts and accounting procedures for each level of licensure which shall be based on generally accepted accounting principles and which reflect the allocation of revenues and expenses by primary functions, to be used by the department in carrying out this subsection and s. 49.45. Each facility subject to this subsection or s. 49.45 shall satisfactorily establish with the department by a date set by the department that it has instituted the uniform accounting system as required in this subsection or is making suitable progress in the establishment of each system.

50.03(11) (11) Judicial review.

50.03(11)(a)(a) All administrative remedies shall be exhausted before an agency determination under this subchapter shall be subject to judicial review. Final decisions after hearing shall be subject to judicial review exclusively as provided in s. 227.52, except that any petition for review of department action under this chapter shall be filed within 15 days after receipt of notice of the final agency determination.

50.03(11)(b) (b) The court may stay enforcement under s. 227.54 of the department's final decision if a showing is made that there is a substantial probability that the party seeking review will prevail on the merits and will suffer irreparable harm if a stay is not granted, and that the facility will meet the requirements of this subchapter and the rules promulgated under this subchapter during such stay. Where a stay is granted the court may impose such conditions on the granting of the stay as may be necessary to safeguard the lives, health, rights, safety and welfare of residents, and to assure compliance by the facility with the requirements of this subchapter.

50.03(11)(d) (d) The attorney general may delegate to the department the authority to represent the state in any action brought to challenge department decisions prior to exhaustion of administrative remedies and final disposition by the department.

50.03(13) (13) Transfer of ownership.

50.03(13)(a)(a) New license. Whenever ownership of a facility is transferred from the person or persons named in the license to any other person or persons, the transferee must obtain a new license. The license may be a probationary license. Penalties under sub. (1) shall apply to violations of this subsection. The transferee shall notify the department of the transfer, file an application under sub. (3) (b), and apply for a new license at least 30 days prior to final transfer. Retention of any interest required to be disclosed under sub. (3) (b) after transfer by any person who held such an interest prior to transfer may constitute grounds for denial of a license where violations of this subchapter, or of requirements of 42 CFR 483 related to the operation of a nursing home, for which notice had been given to the transferor are outstanding and uncorrected, if the department determines that effective control over operation of the facility has not been transferred. If the transferor was a provider under s. 49.43 (10), the transferee and transferor shall comply with s. 49.45 (21).

50.03(13)(b) (b) Duty of transferor. The transferor shall notify the department at least 30 days prior to final transfer. The transferor shall remain responsible for the operation of the home until such time as a license is issued to the transferee, unless the facility is voluntarily closed as provided under sub. (14). The transferor shall also disclose to the transferee the existence of any outstanding waiver or variance and the conditions attached to such waiver or variance.

50.03(13)(c) (c) Outstanding violations. Violations reported in departmental inspection reports prior to the transfer of ownership shall be corrected, with corrections verified by departmental survey, prior to the issuance of a full license to the transferee. The license granted to the transferee shall be subject to the plan of correction submitted by the previous owner and approved by the department and any conditions contained in a conditional license issued to the previous owner. In the case of a nursing home, if there are outstanding violations and no approved plan of correction has been implemented, the department may issue a conditional license and plan of correction as provided in s. 50.04 (6).

50.03(13)(d) (d) Forfeitures. The transferor shall remain liable for all forfeitures assessed against the facility which are imposed for violations occurring prior to transfer of ownership.

50.03(14) (14) Closing of a facility. If any facility acts as specified under sub. (5m) (a) 5.:

50.03(14)(a) (a) The department may provide, direct or arrange for relocation planning, placement and implementation services in order to minimize the trauma associated with the relocation of residents and to ensure the orderly relocation of residents.

50.03(14)(b) (b) The county departments of the county in which the facility is located that are responsible for providing services under s. 46.215 (1) (L), 46.22 (1) (b) 1. c., 51.42 or 51.437 shall participate in the development and implementation of individual relocation plans. Any county department of another county shall participate in the development and implementation of individual relocation plans in place of the county departments of the county in which the facility is located, if the county department accepts responsibility for the resident or is delegated responsibility for the resident by the department or by a court.

50.03(14)(c) (c) The facility shall:

50.03(14)(c)1. 1. Provide at least 30 days' written notice prior to relocation to each resident who is to be relocated, to the resident's guardian, if any, and to a member of the resident's family, if practicable, unless the resident requests that notice to the family be withheld.

50.03(14)(c)2. 2. Attempt to resolve complaints from residents under this section.

50.03(14)(c)3. 3. Identify and, to the greatest extent practicable, attempt to secure an appropriate alternate placement for each resident to be relocated.

50.03(14)(c)4. 4. Consult the resident's physician on the proposed relocation's effect on the resident's health.

50.03(14)(c)5. 5. Hold a planning conference at which an individual relocation plan will be developed with the resident, with the resident's guardian, if any, and with a member of the resident's family, if practicable, unless the resident requests that a family member not be present.

50.03(14)(c)6. 6. Implement the individual relocation plan developed under subd. 5.

50.03(14)(c)7. 7. Notify the department of its intention to relocate residents. The notice shall state the facts requiring the proposed relocation of residents and the proposed date of closing or changing of the type or level of services or means of reimbursement.

50.03(14)(c)8. 8. At the time the facility notifies the department under subd. 7., submit to the department a preliminary plan that includes:

50.03(14)(c)8.a. a. The proposed timetable for planning and implementation of relocations and the resources, policies and procedures that the facility will provide or arrange in order to plan and implement the relocations.

50.03(14)(c)8.b. b. A list of the residents to be relocated and their current levels of care and a brief description of any special needs or conditions.

50.03(14)(c)8.c. c. An indication of which residents have guardians and the names and addresses of the guardians.

50.03(14)(c)8.d. d. A list of which residents have been protectively placed under ch. 55.

50.03(14)(c)8.e. e. A list of the residents whom the facility believes to meet the requirements of s. 54.10 (3).

50.03(14)(d) (d) The department shall notify the facility within 10 days after receiving the preliminary plan under par. (c) 8., if it disapproves the plan. If the department does not notify the facility of disapproval, the plan is deemed approved. If the department disapproves the preliminary plan it shall, within 10 days of notifying the facility, begin working with the facility to modify the disapproved plan. No residents may be relocated until the department approves the preliminary plan or until a modified plan is agreed upon. If a plan is not approved or agreed upon within 30 days of receipt of the notice of relocation, the department may impose a plan that the facility shall carry out. Failure to submit, gain approval for or implement a plan in a timely fashion is not a basis for a facility to declare an emergency under sub. (5m) (a) 6. or to relocate any resident under sub. (5m) (g).

50.03(14)(e) (e) Upon approval of, agreement to or imposition of a plan for relocation, the facility shall establish a date of closing or changing of the type or level of services or means of reimbursement and shall notify the department of the date. The date may not be earlier than 90 days from the date of approval, agreement or imposition if 5 to 50 residents will be relocated, or 120 days from the date of approval, agreement or imposition if more than 50 residents will be relocated.

50.03 History History: 1975 c. 413; 1977 c. 29, 170, 205, 272, 418, 447; 1979 c. 221; 1981 c. 20, 72, 121; 1981 c. 314 s. 146; 1985 a. 29 ss. 1058, 3202 (56) (a); 1985 a. 176; 1985 a. 182 s. 57; 1985 a. 332 s. 251 (1), (3); 1987 a. 27, 127, 399; 1989 a. 31, 359; 1991 a. 39, 221; 1993 a. 27, 112, 375, 491; 1995 a. 27 ss. 3227 to 3232, 9126 (19); 1997 a. 27, 114; 2001 a. 16; 2003 a. 33; 2005 a. 264, 387; 2007 a. 20 s. 9121 (6) (a); 2007 a. 92; 2009 a. 28; 2011 a. 70; 2013 a. 20.

50.03 Annotation The department can constitutionally license and regulate community-based residential facilities that are operated by religious organizations and that are not exempt convents or similar facilities under s. 50.01 (1) [now 50.01 (1g)] or s. 50.03 (9). 71 Atty. Gen. 112.



50.032 Certification of certain adult family homes.

50.032  Certification of certain adult family homes.

50.032(1g)(1g)  Definition. In this section, "adult family home" has the meaning given in s. 50.01 (1) (a).

50.032(1m) (1m) Certification.

50.032(1m)(a)(a) No person may operate an adult family home unless the adult family home is certified under this section.

50.032(1m)(b) (b) A county department under s. 46.215, 46.22, 46.23, 51.42 or 51.437 may certify an adult family home that is located in the county. The department shall certify an adult family home in a county that elects not to certify adult family homes.

50.032(2) (2) Regulation. Except as provided in sub. (2d), standards for operation of certified adult family homes and procedures for application for certification, monitoring, inspection, decertification and appeal of decertification under this section shall be under rules promulgated by the department under s. 50.02 (2) (am) 1. An adult family home certification is valid until decertified under this section. Certification is not transferable.

50.032(2d) (2d) Accompaniment or visitation. If an adult family home has a policy on who may accompany or visit a patient, the adult family home shall extend the same right of accompaniment or visitation to a patient's domestic partner under ch.770 as is accorded the spouse of a patient under the policy.

50.032(2m) (2m) Exception. Notwithstanding s. 50.01 (1g) (b), if an individual served in an adult family home attains 18 years of age and leaves the adult family home on a permanent basis, as defined in rules promulgated by the department, he or she may be replaced for receipt of service by an individual who has a developmental disability, as defined in s. 51.01 (5).

50.032(2r) (2r) Reporting. Every 12 months, on a schedule determined by the department, a certified adult family home shall submit an annual report in the form and containing the information that the department requires, including payment of a fee, if any is required under rules promulgated under s. 50.02 (2) (am) 1. If a complete annual report is not timely filed, the department shall issue a warning to the operator of the certified adult family home. The department may decertify a certified adult family home for failure to timely and completely report within 60 days after the report date established under the schedule determined by the department.

50.032(3) (3) Investigation of alleged violations. If the department or a certifying county department under sub. (1m) (b) is advised or has reason to believe that any person is violating this section or the rules promulgated under s. 50.02 (2) (am) 1., the department or the certifying county department shall make an investigation to determine the facts. For the purposes of this investigation, the department or the certifying county department may inspect the premises where the violation is alleged to occur. If the department or the certifying county department finds that the requirements of this section and of rules under s. 50.02 (2) (am) 1. are met, the department or the certifying county department may certify the premises under this section. If the department or the certifying county department finds that a person is violating this section or the rules under s. 50.02 (2) (am) 1., the department or the certifying county department may institute an action under sub. (5) or (6).

50.032(4) (4) Decertification. A certified adult family home may be decertified because of the substantial and intentional violation of this section or of rules promulgated by the department under s. 50.02 (2) (am) 1. or because of failure to meet the minimum requirements for certification. The operator of the certified adult family home shall be given written notice of any decertification and the grounds for the decertification. Any adult family home certification applicant or operator of a certified adult family home may, if aggrieved by the failure to issue the certification or by decertification, appeal under the procedures specified by the department by rule under s. 50.02 (2) (am) 1.

50.032(5) (5) Injunction. The department or a certifying county department under s. 46.215, 46.22, 46.23, 51.42 or 51.437 may commence an action in circuit court to enjoin the operation of an adult family home that is not certified under sub. (1m) or that is certified and has repeatedly used methods of operation in substantial violation of the rules promulgated under s. 50.02 (2) (am) 1. or that endanger the health, safety or welfare of any disabled adult receiving care and maintenance in an adult family home.

50.032(6) (6) Penalties. Any person who violates this section or rules promulgated under s. 50.02 (2) (am) 1. may be fined not more than $500 or imprisoned for not more than one year in the county jail or both.

50.032 History History: 1987 a. 161, 403; 1993 a. 327; 1997 a. 27; 2009 a. 28.



50.033 Licensure of certain adult family homes.

50.033  Licensure of certain adult family homes.

50.033(1)(1)  Definition. In this section, "adult family home" has the meaning given in s. 50.01 (1) (b).

50.033(1m) (1m) Licensure.

50.033(1m)(a)(a) No person may operate an adult family home unless the adult family home is licensed under this section.

50.033(1m)(b) (b) A county department under s. 46.215, 46.22, 46.23, 51.42 or 51.437 may license an adult family home that is located in the county. The department shall license an adult family home in a county that elects not to license adult family homes.

50.033(2) (2) Regulation. Except as provided in sub. (2d), standards for operation of licensed adult family homes and procedures for application for licensure, monitoring, inspection, revocation and appeal of revocation under this section shall be under rules promulgated by the department under s. 50.02 (2) (am) 2. An adult family home licensure is valid until revoked under this section. Licensure is not transferable. The biennial licensure fee for a licensed adult family home is $171, except that the department may, by rule, increase the amount of the fee. The fee is payable to the county department under s. 46.215, 46.22, 46.23, 51.42 or 51.437, if the county department licenses the adult family home under sub. (1m) (b), and is payable to the department, on a schedule determined by the department if the department licenses the adult family home under sub. (1m) (b).

50.033(2d) (2d) Accompaniment or visitation. If an adult family home has a policy on who may accompany or visit a patient, the adult family home shall extend the same right of accompaniment or visitation to a patient's domestic partner under ch. 770 as is accorded the spouse of a patient under the policy.

50.033(2m) (2m) Reporting. Every 24 months, on a schedule determined by the department, a licensed adult family home shall submit a biennial report in the form and containing the information that the department requires, including payment of the fee required under sub. (2). If a complete biennial report is not timely filed, the department shall issue a warning to the licensee. The department may revoke the license for failure to timely and completely report within 60 days after the report date established under the schedule determined by the department.

50.033(3) (3) Investigation of alleged violations. If the department or a licensing county department under sub. (1m) (b) is advised or has reason to believe that any person is violating this section or the rules promulgated under s. 50.02 (2) (am) 2., the department or the licensing county department shall make an investigation to determine the facts. For the purposes of this investigation, the department or the licensing county department may inspect the premises where the violation is alleged to occur. If the department or the licensing county department finds that the requirements of this section and of rules under s. 50.02 (2) (am) 2. are met, the department or the licensing county department may, if the premises are not licensed, license the premises under this section. If the department or the licensing county department finds that a person is violating this section or the rules under s. 50.02 (2) (am) 2., the department or the licensing county department may institute an action under sub. (5). If the department takes enforcement action against an adult family home for violating this section or rules promulgated under s. 50.02 (2) (am) 2., and the department subsequently conducts an on-site inspection of the adult family home to review the adult family home's action to correct the violation, the department may impose a $200 inspection fee on the adult family home.

50.033(4) (4) License revocation. The license of a licensed adult family home may be revoked because of the substantial and intentional violation of this section or of rules promulgated by the department under s. 50.02 (2) (am) 2. or because of failure to meet the minimum requirements for licensure. The operator of the licensed adult family home shall be given written notice of any revocation and the grounds for the revocation. Any adult family home licensure applicant or operator of a licensed adult family home may, if aggrieved by the failure to issue the license or by revocation, appeal under the procedures specified by the department by rule under s. 50.02 (2) (am) 2.

50.033(5) (5) Injunction. The department or a licensing county department under s. 46.215, 46.22, 46.23, 51.42 or 51.437 may commence an action in circuit court to enjoin the operation of an adult family home that is not licensed under sub. (1m) or that is licensed and has repeatedly used methods of operation in substantial violation of the rules promulgated under s. 50.02 (2) (am) 2. or that endanger the health, safety or welfare of any adult receiving care and maintenance in an adult family home.

50.033(6) (6) Penalties. Any person who violates this section or rules promulgated under s. 50.02 (2) (am) 2. may be fined not more than $500 or imprisoned for not more than one year in the county jail or both.

50.033 History History: 1993 a. 327; 1995 a. 27; 1997 a. 27; 1999 a. 9; 2001 a. 16; 2007 a. 20; 2009 a. 28.



50.034 Residential care apartment complexes.

50.034  Residential care apartment complexes.

50.034(1)(1)  Certification or registration required.

50.034(1)(a)(a) No person may operate a residential care apartment complex that provides living space for residents who are clients under s. 46.27 (11) or 46.277 and publicly funded services as a home health agency or under contract with a county department under s. 46.215, 46.22, 46.23, 51.42 or 51.437 that is a home health agency unless the residential care apartment complex is certified by the department under this section. The department may charge a fee, in an amount determined by the department, for certification under this paragraph. The amount of any fee charged by the department for certification of a residential care apartment complex need not be promulgated as a rule under ch. 227.

50.034(1)(b) (b) No person may operate a residential care apartment complex that is not certified as required under par. (a) unless the residential care apartment complex is registered by the department.

50.034(2) (2) Rules. The department shall promulgate all of the following rules for the regulation of certified residential care apartment complexes and for the registration of residential care apartment complexes under this section:

50.034(2)(b) (b) Establishing standards for operation of certified residential care apartment complexes.

50.034(2)(c) (c) Establishing minimum information requirements for registration and registration application procedures and forms for residential care apartment complexes that are not certified.

50.034(2)(d) (d) Establishing procedures for monitoring certified residential care apartment complexes.

50.034(2)(e) (e) Establishing intermediate sanctions and penalties for and standards and procedures for imposing intermediate sanctions or penalties on certified residential care apartment complexes and for appeals of intermediate sanctions or penalties.

50.034(2)(f) (f) Establishing standards and procedures for appeals of revocations of certification or refusal to issue or renew certification.

50.034(3) (3) Requirements for operation. A certified or registered residential care apartment complex shall do all of the following:

50.034(3)(a) (a) Establish, with each resident of the residential care apartment complex, a mutually agreed-upon written service agreement that identifies the services to be provided to the resident, based on a comprehensive assessment of the resident's needs and preferences that is conducted by one of the following:

50.034(3)(a)1. 1. For residents for whom services are reimbursable under s. 46.27 (11), by the county department or aging unit designated under s. 46.27 (3) (b) in the county.

50.034(3)(a)2. 2. For residents for whom services are reimbursable under s. 46.277, by the county department under s. 46.277 (4) (a) in the county.

50.034(3)(a)3. 3. For residents who have private or 3rd-party funding, by the residential care apartment complex.

50.034(3)(b) (b) Establish a schedule of fees for services to residents of the residential care apartment complex.

50.034(3)(c) (c) Provide or ensure the provision of services that are sufficient and qualified to meet the needs identified in a resident's service agreement under par. (a), to meet unscheduled care needs and to provide emergency assistance 24 hours a day.

50.034(3)(d) (d) Establish, with each resident of the residential care apartment complex, a signed, negotiated risk agreement that identifies situations that could put the resident at risk and for which the resident understands and accepts responsibility.

50.034(3)(e) (e) If a residential care apartment complex has a policy on who may accompany or visit a patient, the residential care apartment complex shall extend the same right of accompaniment or visitation to a patient's domestic partner under ch. 770 as is accorded the spouse of a patient under the policy.

50.034(4) (4) Limitation. A nursing home or a community-based residential facility may not convert a separate area of its total area to a residential care apartment complex unless the department first approves the conversion. A nursing home, other than a Wisconsin veterans home operated by the department of veterans affairs under s. 45.50, that intends to convert a separate area of its total area to a residential care apartment complex shall also agree to reduce its licensed nursing home beds by the corresponding number of residential care apartment complex residential units proposed for the conversion.

50.034(5) (5) Use of name prohibited. An entity that does not meet the definition under s. 50.01 (6d) may not designate itself as a "residential care apartment complex" or use the words "residential care apartment complex" to represent or tend to represent the entity as a residential care apartment complex or services provided by the entity as services provided by a residential care apartment complex.

50.034(5m) (5m) Provision of information required. Subject to sub. (5p), when a residential care apartment complex first provides written material regarding the residential care apartment complex to a prospective resident, the residential care apartment complex shall also provide the prospective resident information specified by the department concerning the services of a resource center under s. 46.283, the family care benefit under s. 46.286, and the availability of a functional screening and a financial and cost-sharing screening to determine the prospective resident's eligibility for the family care benefit under s. 46.286 (1).

50.034(5n) (5n) Required referral. Subject to sub. (5p), when a residential care apartment complex first provides written material regarding the residential care apartment complex to a prospective resident who is at least 65 years of age or has developmental disability or a physical disability and whose disability or condition is expected to last at least 90 days, the residential care apartment complex shall refer the prospective resident to a resource center under s. 46.283, unless any of the following applies:

50.034(5n)(a) (a) For a person for whom a screening for functional eligibility under s. 46.286 (1) (a) has been performed within the previous 6 months, the referral under this subsection need not include performance of an additional functional screening under s. 46.283 (4) (g).

50.034(5n)(b) (b) The person is entering the residential care apartment complex only for respite care.

50.034(5n)(c) (c) The person is an enrollee of a care management organization.

50.034(5n)(d) (d) For a person who seeks admission or is about to be admitted on a private pay basis and who waives the requirement for a financial and cost-sharing screening under s. 46.283 (4) (g), the referral under this subsection may not include performance of a financial and cost-sharing screening under s. 46.283 (4) (g), unless the person is expected to become eligible for medical assistance within 6 months.

50.034(5p) (5p) Applicability. Subsections (5m) and (5n) apply only if the secretary has certified under s. 46.281 (3) that a resource center is available for the residential care apartment complex and for specified groups of eligible individuals that include those persons seeking admission to or the residents of the residential care apartment complex.

50.034(5t) (5t) Notice of Long-Term Care Ombudsman Program. A residential care complex shall post in a conspicuous location in the residential care apartment complex a notice, provided by the board on aging and long-term care, of the name, address, and telephone number of the Long-Term Care Ombudsman Program under s. 16.009 (2) (b).

50.034(6) (6) Funding. Funding for supportive, personal or nursing services that a person who resides in a residential care apartment complex receives, other than private or 3rd-party funding, may be provided only under s. 46.27 (11) (c) 7. or 46.277 (5) (e), except if the provider of the services is a certified medical assistance provider under s. 49.45 or if the funding is provided as a family care benefit under ss. 46.2805 to 46.2895.

50.034(7) (7) Revocation of certification. Certification for a residential care apartment complex may be revoked because of the substantial and intentional violation of this section or of rules promulgated by the department under sub. (2) or because of failure to meet the minimum requirements for certification. The operator of the certified residential care apartment complex shall be given written notice of any revocation of certification and the grounds for the revocation. Any residential care apartment complex certification applicant or operator of a certified residential care apartment complex may, if aggrieved by the failure to issue or renew the certification or by revocation of certification, appeal under the procedures specified by the department by rule under sub. (2).

50.034(8) (8) Forfeitures.

50.034(8)(a)(a) Whoever violates sub. (5m) or (5n) or rules promulgated under sub. (5m) or (5n) may be required to forfeit not more than $500 for each violation.

50.034(8)(b) (b) The department may directly assess forfeitures provided for under par. (a). If the department determines that a forfeiture should be assessed for a particular violation, it shall send a notice of assessment to the residential care apartment complex. The notice shall specify the amount of the forfeiture assessed, the violation and the statute or rule alleged to have been violated, and shall inform the residential care apartment complex of the right to a hearing under par. (c).

50.034(8)(c) (c) A residential care apartment complex may contest an assessment of a forfeiture by sending, within 10 days after receipt of notice under par. (b), a written request for a hearing under s. 227.44 to the division of hearings and appeals created under s. 15.103 (1). The administrator of the division may designate a hearing examiner to preside over the case and recommend a decision to the administrator under s. 227.46. The decision of the administrator of the division shall be the final administrative decision. The division shall commence the hearing within 30 days after receipt of the request for a hearing and shall issue a final decision within 15 days after the close of the hearing. Proceedings before the division are governed by ch. 227. In any petition for judicial review of a decision by the division, the party, other than the petitioner, who was in the proceeding before the division shall be the named respondent.

50.034(8)(d) (d) All forfeitures shall be paid to the department within 10 days after receipt of notice of assessment or, if the forfeiture is contested under par. (c), within 10 days after receipt of the final decision after exhaustion of administrative review, unless the final decision is appealed and the order is stayed by court order. The department shall remit all forfeitures paid to the secretary of administration for deposit in the school fund.

50.034(8)(e) (e) The attorney general may bring an action in the name of the state to collect any forfeiture imposed under this section if the forfeiture has not been paid following the exhaustion of all administrative and judicial reviews. The only issue to be contested in any such action shall be whether the forfeiture has been paid.

50.034(10) (10) Inspection fee. If the department takes enforcement action against a residential care apartment complex for a violation of this section or rules promulgated under sub. (2), and the department subsequently conducts an on-site inspection of the residential care apartment complex to review the residential care apartment complex's action to correct the violation, the department may impose a $200 inspection fee on the residential care apartment complex.

50.034 History History: 1995 a. 27; 1997 a. 13, 252; 1999 a. 9, 63, 185; 2001 a. 16; 2003 a. 33; 2005 a. 22; 2007 a. 20; 2009 a. 28; s. 13.92 (1) (bm) 2.



50.035 Special provisions relating to regulation of community-based residential facilities.

50.035  Special provisions relating to regulation of community-based residential facilities.

50.035(1) (1)  Personnel training. Each employee of a community-based residential facility shall, within 90 days after the beginning date of employment, receive basic first aid training and other safety training. The department shall indicate acceptable sources from which facility employees may receive this training. The department shall also develop instructional materials for use by facilities concerning acceptable methods of operation and procedures for protecting and serving the needs of facility residents. The department may require that all facility employees complete a program involving these materials and may sell the materials to facilities at cost. In addition, each facility employee shall, within 90 days after the beginning date of employment, receive training in fire prevention and control and evacuation techniques. Each facility shall coordinate its training in fire prevention and control and evacuation techniques with the local fire department.

50.035(2) (2) Fire protection.

50.035(2)(a)(a)

50.035(2)(a)1.1. Except as provided in subd. 2., each community-based residential facility shall provide, at a minimum, a low-voltage interconnected smoke detection system to protect the entire facility that, if any detector is activated, either triggers alarms throughout the building or triggers an alarm located centrally.

50.035(2)(a)2. 2. A community-based residential facility that has 8 or less beds may use a radio-transmitting smoke detection system that triggers an audible alarm in a central area of the facility in lieu of the interconnected smoke detection system specified in subd. 1.

50.035(2)(a)3. 3. The department or the department of safety and professional services may waive the requirement under subd. 1. or 2. for a community-based residential facility that has a smoke detection or sprinkler system in place that is at least as effective for fire protection as the type of system required under the relevant subdivision.

50.035(2)(b) (b) No facility may install a smoke detection system that fails to receive the approval of the department or of the department of safety and professional services. At least one smoke detector shall be located at each of the following locations:

50.035(2)(b)1. 1. At the head of every open stairway.

50.035(2)(b)2. 2. At the door leading to every enclosed stairway on each floor level.

50.035(2)(b)3. 3. In every corridor, spaced not more than 30 feet apart and not further than 15 feet from any wall.

50.035(2)(b)4. 4. In each common use room, including living rooms, dining rooms, family rooms, lounges and recreation rooms but not including kitchens.

50.035(2)(b)5. 5. In each sleeping room in which smoking is allowed.

50.035(2)(c) (c) A community-based residential facility does not have to meet the requirements under pars. (a) and (b) prior to May 1, 1985. Beginning on May 1, 1985, the department may waive the requirements under pars. (a) and (b) for a community-based residential facility for a period not to exceed 6 months if the department finds that compliance with those requirements would result in an extreme hardship for the facility.

50.035(2d) (2d) Accompaniment or visitation. If a community-based residential facility has a policy on who may accompany or visit a patient, the community-based residential facility shall extend the same right of accompaniment or visitation to a patient's domestic partner under ch. 770 as is accorded the spouse of a patient under the policy.

50.035(3) (3) Manager's presence in facility.

50.035(3)(a)(a) The person responsible for managing a Class C community-based residential facility, or that person's agent, shall be present in the facility at any time that residents are in the facility. The person responsible for managing a Class A community-based residential facility, or that person's agent, shall be present in the facility from 7 p.m. to 7 a.m. when residents are in the facility.

50.035(3)(b) (b) The department may waive a requirement under par. (a) for a community-based residential facility:

50.035(3)(b)1. 1. For a specified period of time, not to exceed one year, if the department finds that compliance with the requirement would result in an unreasonable hardship for the facility and that all of the residents are physically and mentally capable of taking independent action in an emergency; or

50.035(3)(b)2. 2. For a specified period of time if the department finds that the primary purpose of the facility's program is to promote the independent functioning of its residents with minimum supervision.

50.035(4) (4) Fire notice. The licensee of a community-based residential facility, or his or her designee, shall notify the department and any county department under s. 46.215 or 46.22 that has residents placed in the facility of any fire that occurs in the facility for which the fire department is contacted. The notice shall be provided within 72 hours after such a fire occurs.

50.035(4m) (4m) Provision of information required. Subject to sub. (4p), when a community-based residential facility first provides written material regarding the community-based residential facility to a prospective resident, the community-based residential facility shall also provide the prospective resident information specified by the department concerning the services of a resource center under s. 46.283, the family care benefit under s. 46.286, and the availability of a functional screening and a financial and cost-sharing screening to determine the prospective resident's eligibility for the family care benefit under s. 46.286 (1).

50.035(4n) (4n) Required referral. When a community-based residential facility first provides written information regarding the community-based residential facility to a prospective resident who is at least 65 years of age or has developmental disability or a physical disability and whose disability or condition is expected to last at least 90 days, the community-based residential facility shall refer the individual to a resource center under s. 46.283 or, if the secretary has not certified under s. 46.281 (3) that a resource center is available in the area of the community-based residential facility to serve individuals in an eligibility group to which the prospective resident belongs, to the county department that administers a program under ss. 46.27 or 46.277, unless any of the following applies:

50.035(4n)(a) (a) For a person for whom a screening for functional eligibility under s. 46.286 (1) (a) has been performed within the previous 6 months, the referral under this subsection need not include performance of an additional functional screening under s. 46.283 (4) (g).

50.035(4n)(b) (b) The person is entering the community-based residential facility only for respite care.

50.035(4n)(c) (c) The person is an enrollee of a care management organization.

50.035(4n)(d) (d) For a person who seeks admission or is about to be admitted on a private pay basis and who waives the requirement for a financial and cost-sharing screening under s. 46.283 (4) (g), the referral under this subsection may not include performance of a financial and cost-sharing screening under s. 46.283 (4) (g), unless the person is expected to become eligible for medical assistance within 6 months.

50.035(4p) (4p) Applicability. Subsection (4m) applies only if the secretary has certified under s. 46.281 (3) that a resource center is available for the community-based residential facility and for specified groups of eligible individuals that include those persons seeking admission to or the residents of the community-based residential facility.

50.035(5) (5) Reports of death required.

50.035(5)(a)(a) In this subsection:

50.035(5)(a)1. 1. "Physical restraint" includes all of the following:

50.035(5)(a)1.a. a. A locked room.

50.035(5)(a)1.b. b. A device or garment that interferes with an individual's freedom of movement and that the individual is unable to remove easily.

50.035(5)(a)1.c. c. Restraint by a facility staff member of a resident by use of physical force.

50.035(5)(a)2. 2. "Psychotropic medication" means an antipsychotic, antidepressant, lithium carbonate or a tranquilizer.

50.035(5)(b) (b) No later than 24 hours after the death of a resident of a community-based residential facility, the community-based residential facility shall report the death to the department if one of the following applies:

50.035(5)(b)1. 1. There is reasonable cause to believe that the death was related to the use of physical restraint or a psychotropic medication.

50.035(5)(b)3. 3. There is reasonable cause to believe that the death was a suicide.

50.035(6) (6) Posting of notice required. The licensee of a community-based residential facility, or his or her designee, shall post in a conspicuous location in the community-based residential facility a notice, provided by the board on aging and long-term care, of the name, address and telephone number of the long-term care ombudsman program under s. 16.009 (2) (b).

50.035(10) (10) Exceptions to care limitations.

50.035(10)(a)(a) Notwithstanding the limitations on the type of care that may be required by and provided to residents under s. 50.01 (1g) (intro.), the following care may be provided in a community-based residential facility under the following circumstances:

50.035(10)(a)1. 1. Subject to par. (b), a community-based residential facility may provide more than 3 hours of nursing care per week or care above intermediate level nursing care for not more than 30 days to a resident who does not have a terminal illness but who has a temporary condition that requires the care, if all of the following conditions apply:

50.035(10)(a)1.a. a. The resident is otherwise appropriate for the level of care that is limited in a community-based residential facility under s. 50.01 (1g) (intro.).

50.035(10)(a)1.b. b. The services necessary to treat the resident's condition are available in the community-based residential facility.

50.035(10)(a)2. 2. Subject to par. (b) and if a community-based residential facility has obtained a waiver from the department or has requested such a waiver from the department and the decision is pending, the community-based residential facility may provide more than 3 hours of nursing care per week or care above intermediate level nursing care for more than 30 days to a resident who does not have a terminal illness but who has a stable or long-term condition that requires the care, if all of the following conditions apply:

50.035(10)(a)2.a. a. The resident is otherwise appropriate for the level of care that is limited in a community-based residential facility under s. 50.01 (1g) (intro.).

50.035(10)(a)2.b. b. The services necessary to treat the resident's condition are available in the community-based residential facility.

50.035(10)(a)2.c. c. The community-based residential facility has obtained a waiver from the department under this subdivision or has requested such a waiver from the department and the decision is pending.

50.035(10)(a)3. 3. A community-based residential facility may provide more than 3 hours of nursing care per week or care above intermediate level nursing care to a resident who has a terminal illness and requires the care, under the following conditions:

50.035(10)(a)3.a. a. If the resident's primary care provider is a licensed hospice or a licensed home health agency.

50.035(10)(a)3.b. b. If the resident's primary care provider is not a licensed hospice or a licensed home health agency, but the community-based residential facility has obtained a waiver of the requirement under subd. 3. a. from the department or has requested such a waiver and the department's decision is pending.

50.035(10)(b) (b) A community-based residential facility may not have a total of more than 4 residents or 10% of the facility's licensed capacity, whichever is greater, who qualify for care under par. (a) 1. or 2. unless the facility has obtained a waiver from the department of the limitation of this paragraph or has requested such a waiver and the department's decision is pending.

50.035(10)(c) (c) The department may grant a waiver of the limitation under par. (a) 2. or 3. a. or (b).

50.035(11) (11) Forfeitures.

50.035(11)(a)(a) Whoever violates sub. (4m) or (4n) or rules promulgated under sub. (4m) or (4n) may be required to forfeit not more than $500 for each violation.

50.035(11)(b) (b) The department may directly assess forfeitures provided for under par. (a). If the department determines that a forfeiture should be assessed for a particular violation, it shall send a notice of assessment to the community-based residential facility. The notice shall specify the amount of the forfeiture assessed, the violation and the statute or rule alleged to have been violated, and shall inform the licensee of the right to a hearing under par. (c).

50.035(11)(c) (c) A community-based residential facility may contest an assessment of a forfeiture by sending, within 10 days after receipt of notice under par. (b), a written request for a hearing under s. 227.44 to the division of hearings and appeals created under s. 15.103 (1). The administrator of the division may designate a hearing examiner to preside over the case and recommend a decision to the administrator under s. 227.46. The decision of the administrator of the division shall be the final administrative decision. The division shall commence the hearing within 30 days after receipt of the request for a hearing and shall issue a final decision within 15 days after the close of the hearing. Proceedings before the division are governed by ch. 227. In any petition for judicial review of a decision by the division, the party, other than the petitioner, who was in the proceeding before the division shall be the named respondent.

50.035(11)(d) (d) All forfeitures shall be paid to the department within 10 days after receipt of notice of assessment or, if the forfeiture is contested under par. (c), within 10 days after receipt of the final decision after exhaustion of administrative review, unless the final decision is appealed and the order is stayed by court order. The department shall remit all forfeitures paid to the secretary of administration for deposit in the school fund.

50.035(11)(e) (e) The attorney general may bring an action in the name of the state to collect any forfeiture imposed under this section if the forfeiture has not been paid following the exhaustion of all administrative and judicial reviews. The only issue to be contested in any such action shall be whether the forfeiture has been paid.

50.035 History History: 1983 a. 363; 1985 a. 176; 1987 a. 403 ss. 67, 256; 1989 a. 336; 1991 a. 39; 1995 a. 27 ss. 3235 to 3237, 9116 (5); 1997 a. 27, 114, 237; 1999 a. 9, 32, 103, 186; 2001 a. 16; 2003 a. 33; 2007 a. 20; 2009 a. 28; 2011 a. 32.



50.037 Community-based residential facility licensing fees.

50.037  Community-based residential facility licensing fees.

50.037(1)(1)  Definition. In this section, "total monthly charges" means the total amount paid per month, including the basic monthly rate plus any additional fees, for care, treatment and services provided to a resident of a community-based residential facility by a community-based residential facility.

50.037(2) (2) Fees.

50.037(2)(a)(a)

50.037(2)(a)1.1. Except as provided in subd. 2., the biennial fee for a community-based residential facility is $389, plus a biennial fee of $50.25 per resident, based on the number of residents that the facility is licensed to serve.

50.037(2)(a)2. 2. The department may, by rule, increase the amount of the fee under subd. 1.

50.037(2)(b) (b) Fees specified under par. (a) shall be paid to the department by the community-based residential facility before the department may issue a license under s. 50.03 (4) (a) 1. b. A licensed community-based residential facility shall pay the fee under par. (a) by the date established by the department. A newly licensed community-based residential facility shall pay the fee under this subsection no later than 30 days before the opening of the facility.

50.037(2)(c) (c) A community-based residential facility that fails to submit the biennial fee prior to the date established by the department, or a new community-based residential facility subject to this section that fails to submit the biennial fee by 30 days prior to the opening of the new community-based residential facility, shall pay an additional fee of $10 per day for every day after the deadline that the facility does not pay the fee.

50.037(3) (3) Exemption. Community-based residential facilities where the total monthly charges for each resident do not exceed the monthly state supplemental payment rate under s. 49.77 (3s) that is in effect at the time the fee under sub. (2) is assessed are exempt from this section.

50.037 History History: 1973 c. 90, 243, 333; 1975 c. 413 s. 18; 1975 c. 430 ss. 73, 80; 1977 c. 26, 418; 1979 c. 221; 1983 a. 27; 1987 a. 161 s. 13m; 1991 a. 39; 1993 a. 16; 1993 a. 27 ss. 253 to 256; Stats. 1993 s. 50.037; 1993 a. 183, 375; 1995 a. 27; 1997 a. 27; 1999 a. 9; 2009 a. 28.

50.037 Annotation Duty of a private hospital to render emergency treatment. 1974 WLR 279.



50.04 Special provisions applying to licensing and regulation of nursing homes.

50.04  Special provisions applying to licensing and regulation of nursing homes.

50.04(1) (1)  Applicability. This section applies to nursing homes as defined in s. 50.01 (3).

50.04(1m) (1m) Definitions. In this section, "class "C" repeat violation" means a class "C" violation by a nursing home under the same statute or rule under which, within the previous 2 years, the department has served the nursing home a notice of violation or a correction order or has made a notation in the report under sub. (3) (b).

50.04(2) (2) Required personnel.

50.04(2)(a)(a) No nursing home within the state may operate except under the supervision of an administrator licensed under ch. 456 by the nursing home administrators examining board. If the holder of a nursing home license is unable to secure a new administrator because of the departure of an administrator, such license holder may, upon written notice to the department and upon the showing of a good faith effort to secure a licensed administrator, place the nursing home in the charge of an unlicensed individual subject to conditions and time limitations established by the department, with advice from the nursing home administrator examining board. An unlicensed individual who administers a nursing home as authorized under this subsection is not subject to the penalty provided under s. 456.09.

50.04(2)(b) (b) Each nursing home shall employ a charge nurse. The charge nurse shall either be a licensed practical nurse acting under the supervision of a professional nurse or a physician, or shall be a professional nurse. The department shall, by rule, define the duties of a charge nurse.

50.04(2)(c) (c)

50.04(2)(c)1.1. Except as provided in subd. 2., beginning July 1, 1988, the department shall enforce nursing home minimum staffing requirements based on daily staffing levels.

50.04(2)(c)2. 2. The department may enforce nursing home minimum staffing requirements based on weekly staffing levels for a nursing home if the secretary determines that the nursing home is unable to comply with nursing home minimum staffing requirements based on daily staffing levels because:

50.04(2)(c)2.a. a. The nursing home minimum staffing requirements based on daily staffing levels violate the terms of a collective bargaining agreement that is in effect on December 8, 1987; or

50.04(2)(c)2.b. b. A shortage of nurses or nurse aides available for employment by the nursing home exists.

50.04(2)(d) (d) Each nursing home, other than nursing homes that primarily serve the developmentally disabled, shall provide at least the following hours of service by registered nurses, licensed practical nurses, or nurse aides and may not use hours of service by a feeding assistant, as defined in s. 146.40 (1) (aw), in fulfilling these requirements:

50.04(2)(d)1. 1. For each resident in need of intensive skilled nursing care, 3.25 hours per day, of which a minimum of 0.65 hour shall be provided by a registered nurse or licensed practical nurse.

50.04(2)(d)2. 2. For each resident in need of skilled nursing care, 2.5 hours per day, of which a minimum of 0.5 hour shall be provided by a registered nurse or licensed practical nurse.

50.04(2)(d)3. 3. For each resident in need of intermediate or limited nursing care, 2.0 hours per day, of which a minimum of 0.4 hour shall be provided by a registered nurse or licensed practical nurse.

50.04(2d) (2d) Accompaniment or visitation. If a nursing home has a policy on who may accompany or visit a patient, the nursing home shall extend the same right of accompaniment or visitation to a patient's domestic partner under ch. 770 as is accorded the spouse of a patient under the policy.

50.04(2g) (2g) Provision of information required.

50.04(2g)(a)(a) Subject to sub. (2i), a nursing home shall, within the time period after inquiry by a prospective resident that is prescribed by the department by rule, inform the prospective resident of the services of a resource center under s. 46.283, the family care benefit under s. 46.286, and the availability of a functional screening and a financial and cost-sharing screening to determine the prospective resident's eligibility for the family care benefit under s. 46.286 (1).

50.04(2g)(b) (b) Failure to comply with this subsection is a class "C" violation under sub. (4) (b) 3.

50.04(2h) (2h) Required referral.

50.04(2h)(a)(a) Subject to sub. (2i), a nursing home shall, within the time period prescribed by the department by rule, refer to a resource center under s. 46.283 a person who is seeking admission, who is at least 65 years of age or has developmental disability or physical disability and whose disability or condition is expected to last at least 90 days, unless any of the following applies:

50.04(2h)(a)1. 1. For a person for whom a screening for functional eligibility under s. 46.286 (1) (a) has been performed within the previous 6 months, the referral under this paragraph need not include performance of an additional functional screening under s. 46.283 (4) (g).

50.04(2h)(a)2. 2. The person is seeking admission to the nursing home only for respite care.

50.04(2h)(a)3. 3. The person is an enrollee of a care management organization.

50.04(2h)(a)4. 4. For a person who seeks admission or is about to be admitted on a private pay basis and who waives the requirement for a financial and cost-sharing screening under s. 46.283 (4) (g), the referral under this subsection may not include performance of a financial and cost-sharing screening under s. 46.283 (4) (g), unless the person is expected to become eligible for medical assistance within 6 months.

50.04(2h)(b) (b) Failure to comply with this subsection is a class "C" violation under sub. (4) (b) 3.

50.04(2i) (2i) Applicability. Subsections (2g) and (2h) apply only if the secretary has certified under s. 46.281 (3) that a resource center is available for the nursing home and for specified groups of eligible individuals that include those persons seeking admission to or the residents of the nursing home.

50.04(2m) (2m) Plan of care and assessment required.

50.04(2m)(a)(a) Except as provided in par. (b), no nursing home may admit any patient until a physician has completed a plan of care for the patient and the patient is assessed or the patient is exempt from or waives assessment under s. 46.27 (6) (a). Failure to comply with this subsection is a class "C" violation under sub. (4) (b) 3.

50.04(2m)(b) (b) Paragraph (a) does not apply to those residents for whom the secretary has certified under s. 46.281 (3) that a resource center is available.

50.04(2r) (2r) Admissions requiring approval. Except in an emergency, a nursing home that is not certified as a provider of medical assistance or that is an intermediate care facility for persons with an intellectual disability, as defined in s. 46.278 (1m) (am), or an institution for mental diseases, as defined under 42 CFR 435.1009, may not admit as a resident an individual who has a developmental disability, as defined in s. 51.01 (5), or who is both under age 65 and has mental illness, as defined in s. 51.01 (13), unless the county department under s. 46.23, 51.42 or 51.437 of the individual's county of residence has recommended the admission.

50.04(2t) (2t) Reports of death required.

50.04(2t)(a)(a) In this subsection:

50.04(2t)(a)1. 1. "Physical restraint" includes all of the following:

50.04(2t)(a)1.a. a. A locked room.

50.04(2t)(a)1.b. b. A device or garment that interferes with an individual's freedom of movement and that the individual is unable to remove easily.

50.04(2t)(a)1.c. c. Restraint by a facility staff member of a resident by use of physical force.

50.04(2t)(a)2. 2. "Psychotropic medication" means an antipsychotic, antidepressant, lithium carbonate or a tranquilizer.

50.04(2t)(b) (b) No later than 24 hours after the death of a resident of a nursing home, the nursing home shall report the death to the department if one of the following applies:

50.04(2t)(b)1. 1. There is reasonable cause to believe that the death was related to the use of physical restraint or a psychotropic medication.

50.04(2t)(b)3. 3. There is reasonable cause to believe that the death was a suicide.

50.04(2v) (2v) Posting of notice required. A nursing home shall post in a conspicuous location in the nursing home all of the following:

50.04(2v)(a) (a) A notice, provided by the board on aging and long-term care, of the name, address and telephone number of the long-term care ombudsman program under s. 16.009 (2) (b).

50.04(2v)(b) (b) The most recent copy of the report for the nursing home that is specified under s. 50.095 (3).

50.04(3) (3) Inspection reports.

50.04(3)(a)(a) Inspection. The department shall make or cause to be made at least one inspection biennially of each nursing home. The department may determine if conditions and practices comply with applicable standards by examining only a portion of the residents, records or physical plant when it conducts an inspection.

50.04(3)(b) (b) Biennial report. The department shall make at least one report on each nursing home in the state biennially. All conditions and practices not in compliance with applicable standards within the last 2 years shall be specifically stated. If a violation is corrected, is contested or is subject to an approved plan of correction, the same shall be specified in the biennial report. The department shall send a copy of the report to the nursing home and shall provide a copy to any person on request. The department may charge a reasonable fee to cover copying costs.

50.04(3)(c) (c) Posting of notice. The nursing home administrator shall retain a copy of the most recent biennial report prepared by the department under par. (b) and shall post in a place readily visible to residents and visitors, such as the lobby or reception area of the facility, a notice stating that a copy of the report is available for public inspection on request to the administrator and that a copy will be provided by the department upon request for a minimal fee.

50.04(3)(d) (d) Survey of institutions for mental diseases. During inspections conducted under par. (a), the department shall conduct a survey to determine whether any nursing home that is licensed under this section is an institution for mental diseases, as defined under 42 CFR 435.1009.

50.04(4) (4) Notice of violation; correction.

50.04(4)(a)(a) Notice of violation; exceptions.

50.04(4)(a)1.1. Except as provided in par. (am) 2., if upon inspection or investigation the department determines that a nursing home is in violation of this subchapter or the rules promulgated under it and the violation is a class "A" or "B" violation, it shall promptly serve a notice of violation upon the licensee. Each notice of violation shall be prepared in writing and shall specify the nature of the violation, and the statutory provision or rule alleged to have been violated. The notice shall inform the licensee of the right to a hearing under par. (e). The written notice of a class "A" violation may be written and served by an agent of the department at the time of the inspection.

50.04(4)(a)1g. 1g.

50.04(4)(a)1g.a.a. If upon inspection or investigation the department determines that a nursing home is in violation of this subchapter or the rules promulgated under it and the violation is a class "C" violation, the department may serve a correction order upon the licensee unless the nursing home corrects the violation before the completion of the inspection or investigation. If the correction is made before the completion of the inspection or investigation, the department may make a notation in the report under sub. (3) (b) that shall specify the nature of the violation and the statute or rule alleged to have been violated.

50.04(4)(a)1g.b. b. If upon inspection or investigation the department determines that a nursing home is in violation of this subchapter or the rules promulgated under it and the violation is a class "C" repeat violation, the department may serve a correction order or notice of violation upon the nursing home. If the nursing home corrects the violation before completion of the inspection or investigation, the department may, as an alternative to serving a correction order or notice of violation, make a notation in the report under sub. (3) (b) that shall specify the nature of the violation and the statute or rule alleged to have been violated.

50.04(4)(a)1m. 1m. A correction order shall be prepared in writing and shall specify the nature of the violation, the statutory provision or rule alleged to have been violated and the date by which the violation shall be corrected. The department may grant an extension of the date for correction specified in the correction order. The nursing home shall correct the class "C" violation by the date specified in the correction order or the extended date, if granted.

50.04(4)(a)1r. 1r. The department may serve a notice of violation on a nursing home determined to be in violation of this subchapter or the rules promulgated under it for a class "C" violation if either of the following conditions apply:

50.04(4)(a)1r.a. a. The nursing home fails to make a correction by the date specified in a correction order served under subd. 1g. b. or by an extension of the date, if granted.

50.04(4)(a)1r.b. b. The violation is a class "C" repeat violation, regardless of whether a correction order has first been served.

50.04(4)(a)2. 2. The department is not required to serve a notice of violation if each of the following conditions exists:

50.04(4)(a)2.a. a. The nursing home brings the violation to the department's attention.

50.04(4)(a)2.b. b. The nursing home has made every reasonable effort to prevent and correct the violation, but the violation occurred and remains uncorrected due to circumstances beyond the nursing home's control, or the nursing home has corrected the violation.

50.04(4)(a)3. 3. The department is not required to serve a notice of a class "C" violation if it finds that the nursing home is in substantial compliance with the specific rule violated.

50.04(4)(am) (am) Dual federal and state violations.

50.04(4)(am)1.1. Notwithstanding s. 50.01 (3), in this paragraph, "nursing home" does not include a facility serving people with developmental disabilities.

50.04(4)(am)2. 2. If an act or omission constitutes a violation of this subchapter or the rules promulgated under this subchapter, s. 49.498, or requirements under 42 CFR 483 related to the operation of a nursing home, the department may not issue under s. 50.04 (4) (a) a notice of violation of this subchapter, the rules promulgated under this subchapter, or s. 49.498 if the department has, in a statement of deficiency, cited the nursing home for the violation under requirements under 42 CFR 483 related to the operation of a nursing home.

50.04(4)(b) (b) Classification of violations.

50.04(4)(b)1.1. A class "A" violation is a violation of this subchapter or of the rules promulgated thereunder which creates a condition or occurrence relating to the operation and maintenance of a nursing home presenting a substantial probability that death or serious mental or physical harm to a resident will result therefrom.

50.04(4)(b)2. 2. A class "B" violation is a violation of this subchapter or of the rules promulgated thereunder which creates a condition or occurrence relating to the operation and maintenance of a nursing home directly threatening to the health, safety or welfare of a resident.

50.04(4)(b)3. 3. A class "C" violation is a violation of this subchapter or of the rules promulgated thereunder which creates a condition or occurrence relating to the operation and maintenance of a nursing home which does not directly threaten the health, safety or welfare of a resident.

50.04(4)(b)4. 4. Each day of violation constitutes a separate violation. Except as provided in sub. (5) (a) 4., the department shall have the burden of showing that a violation existed on each day for which a forfeiture is assessed. No forfeiture may be assessed for a condition for which the nursing home has received a variance or waiver of a standard.

50.04(4)(c) (c) Correction.

50.04(4)(c)1.1. The situation, condition or practice constituting a class "A" violation or immediate jeopardy shall be abated or eliminated immediately unless a fixed period of time, as determined by the department and specified in the notice of violation, is required for correction. If the class "A" violation or immediate jeopardy is not abated or eliminated within the specified time period, the department shall maintain an action in circuit court for injunction or other process against the licensee, owner, operator, administrator or representative of the facility to restrain and enjoin violation of applicable rules, regulations and statutes.

50.04(4)(c)2. 2. At the time of issuance of a notice of a class "B" or "C" violation, the department shall request a plan of correction which is subject to the department's approval. The nursing home shall have 10 days after receipt of notice of violation in which to prepare and submit a plan of correction but the department may extend this period up to 30 days where correction involves substantial capital improvement. The plan shall include a fixed time period within which violations are to be corrected. If the nursing home plan of correction is substantially in compliance, it may be modified upon agreement between the department and the nursing home to achieve full compliance. If it rejects a plan of correction, the department shall send notice of the rejection and the reason for the rejection to the nursing home and impose a plan of correction. The imposed plan of correction may be modified upon agreement between the department and the nursing home.

50.04(4)(c)3. 3. If the violation has been corrected prior to submission and approval of a plan of correction, the nursing home may submit a report of correction in place of a plan of correction. Such report shall be signed by the administrator under oath.

50.04(4)(c)4. 4. Upon a licensee's petition, the department shall determine whether to grant a licensee's request for an extended correction time. Such petition must be served on the department prior to expiration of the correction time originally approved. The burden of proof is on the petitioner to show good cause for not being able to comply with the original correction time approved.

50.04(4)(c)5. 5. This paragraph does not apply to notices of violation served under par. (a) 1r.

50.04(4)(d) (d) Suspension of admissions.

50.04(4)(d)1.1. The department shall suspend new admissions to a nursing home if all of the following apply:

50.04(4)(d)1.a. a. In the previous 15 months, the nursing home received written notice of a violation of a state statute or rule or a federal statute or regulation that involved immediate jeopardy to a resident; a class "A" violation; or 3 or more class "B" violations or violations that constituted actual harm not involving immediate jeopardy to a resident.

50.04(4)(d)1.b. b. In any 15-month period during the 36 months immediately preceding the period specified in subd. 1. a., the nursing home received written notice of a violation of a state statute or rule or a federal statute or regulation that involved immediate jeopardy to a resident; a class "A" violation; or 3 or more class "B" violations or violations that constituted actual harm not involving immediate jeopardy to a resident.

50.04(4)(d)2. 2. A suspension of admissions under subd. 1. shall begin 90 days after a nursing home received its last notice of violation for a violation specified in subd. 1. a. if the department determines that the violation remains uncorrected 90 days after the nursing home received the last notice of the violation. A suspension of admissions under subd. 1. shall remain in effect until the department determines that the nursing home has corrected the violation. Admission of a new resident during the period for which admissions have been suspended constitutes a class "B" violation.

50.04(4)(d)3. 3. In determining whether subd. 1. applies, the department may not consider a notice of violation found to be unjustified after hearing.

50.04(4)(d)4. 4. If the department suspends new admissions to a nursing home under this paragraph, the department shall publish a class 1 notice under ch. 985 in a newspaper likely to give notice in the area where the nursing home is located.

50.04(4)(dm) (dm) Inspection fee. If the department takes enforcement action against a nursing home, including an intermediate care facility for persons with an intellectual disability, as defined in s. 50.14 (1) (b), for a violation of this subchapter or rules promulgated under it or for a violation of a requirement under 42 USC 1396r, and the department subsequently conducts an on-site inspection of the nursing home to review the nursing home's action to correct the violation, the department may, unless the nursing home is operated by the state, impose a $200 inspection fee on the nursing home.

50.04(4)(e) (e) Hearings.

50.04(4)(e)1.1. If a nursing home desires to contest any department action under this subsection, it shall send a written request for a hearing under s. 227.44 to the division of hearings and appeals created under s. 15.103 (1) within 60 days of receipt of notice of the contested action. Department action that is subject to a hearing under this subsection includes service of a notice of a violation of this subchapter or rules promulgated under this subchapter, a notation in the report under sub. (3) (b), imposition of a plan of correction, and rejection of a nursing home's plan of correction, but does not include a correction order. Upon the request of the nursing home, the division shall grant a stay of the hearing under this paragraph until the department assesses a forfeiture, so that its hearing under this paragraph is consolidated with the forfeiture appeal hearing held under sub. (5) (e). All agency action under this subsection arising out of a violation, deficiency, or rejection and imposition of a plan of correction shall be the subject of a single hearing. Unless a stay is granted under this paragraph, the division shall commence the hearing within 30 days of the request for hearing, within 30 days of the department's acceptance of a nursing home's plan of correction, or within 30 days of the department's imposition of a plan of correction, whichever is later. The division shall send notice to the nursing home in conformance with s. 227.44. Issues litigated at the hearing may not be relitigated at subsequent hearings under this paragraph arising out of the same violation or deficiency.

50.04(4)(e)2. 2. The division shall notify the nursing home of its decision to reverse, modify or uphold the contested action within 15 days after the close of the hearing.

50.04(4)(e)3. 3. In any petition for judicial review of a decision by the division under subd. 2., the department, if not the petitioner who was in the proceeding before the division under subd. 1., shall be the named respondent.

50.04(5) (5) Forfeitures.

50.04(5)(a)(a) Amounts. Any operator or owner of a nursing home which is in violation of this subchapter or any rule promulgated thereunder may be subject to the forfeitures specified in this section.

50.04(5)(a)1. 1. A class "A" violation may be subject to a forfeiture of not more than $10,000 for each violation.

50.04(5)(a)2. 2. A class "B" violation may be subject to a forfeiture of not more than $5,000 for each violation.

50.04(5)(a)3. 3. A class "C" violation may be subject to a forfeiture of not more than $500. No forfeiture may be assessed for a class "C" violation unless at least one of the following applies:

50.04(5)(a)3.a. a. The department serves the nursing home a notice of violation following the nursing home's failure to correct a class "C" violation by the date specified in a correction order or an extended date set by the department, if granted.

50.04(5)(a)3.b. b. The department serves the nursing home a notice of violation for a class "C" repeat violation.

50.04(5)(a)4. 4. Notwithstanding subds. 1., 2. and 3., if the violation or group of violations results from inadequate staffing, the amount of the forfeiture that the department may assess shall be no less than the difference between the cost of the staff actually employed and the estimated cost of the staff required. The number of staff required shall be determined by the provider contract, court order or the department, by rule, whichever is greatest. The inadequate staff shall be presumed to exist from the date of the notice of violation.

50.04(5)(a)5. 5.

50.04(5)(a)5.a.a. A nursing home that violates a statute or rule resulting in a class "A" violation and that has received a notice of violation for a class "A" violation within the previous 3-year period involving the same situation shall be subject to a forfeiture 3 times the amount authorized for a class "A" violation.

50.04(5)(a)5.b. b. Except as provided in subd. 5. a., a nursing home that violates a statute or rule resulting in a class "A" or class "B" violation and that has received a notice of a class "A" or class "B" violation of the same statute or rule within the previous 3-year period may be subject to a forfeiture 3 times the amount authorized for the most recent class of violation involved.

50.04(5)(a)5.c. c. A notice of violation found to be unjustified after hearing may not be considered in applying this subdivision.

50.04(5)(a)5.d. d. The forfeiture amount that is tripled under this subdivision shall be the amount assessed after all appeals have been exhausted. If an assessment of forfeiture is not contested and the forfeiture is paid as provided in par. (fm), the forfeiture amount that is tripled is the amount assessed after the reduction specified in par. (fm).

50.04(5)(a)6. 6. If a licensee fails to correct a violation within the time specified in the notice of violation or approved plan of correction, or within the extended correction time granted under sub. (4) (c) 4., or if a violation continues after a report of correction, the department may assess upon the licensee a separate forfeiture of not more than $10,000 for class "A" violations, and may assess a separate forfeiture of not more than $5,000 for class "B" violations, for each day of continuing violation.

50.04(5)(b) (b) Factors in assessment of forfeitures. In determining whether a forfeiture is to be imposed and in fixing the amount of the forfeiture to be imposed, if any, for a violation, the following factors shall be considered:

50.04(5)(b)1. 1. The gravity of the violation, including the probability that death or serious physical or psychological harm to a resident will result or has resulted; the severity of the actual or potential harm; and the extent to which the provisions of the applicable statutes or rules were violated.

50.04(5)(b)2. 2. "Good faith" exercised by the licensee. Indications of good faith include, but are not limited to, awareness of the applicable statutes and regulation and reasonable diligence in complying with such requirements, prior accomplishments manifesting the licensee's desire to comply with the requirements, efforts to correct and any other mitigating factors in favor of the licensee.

50.04(5)(b)3. 3. Any previous violations committed by the licensee.

50.04(5)(b)4. 4. The financial benefit to the nursing home of committing or continuing the violation.

50.04(5)(c) (c) Assessment of forfeitures; powers and duties of department. The department may directly assess forfeitures provided for under par. (a). If the department determines that a forfeiture should be assessed for a particular violation or for failure to correct it, the department shall send a notice of assessment of forfeiture to the nursing home. The notice shall specify the amount of the forfeiture assessed, the violation, and the statute or rule alleged to have been violated and shall inform the licensee of the right to hearing under par. (e). If the department does not issue a notice of forfeiture within 120 days after the date on which a nursing home receives the notice of a violation, the department may not assess a forfeiture for the violation.

50.04(5)(d) (d) Forfeiture period.

50.04(5)(d)1.1. In the case of a class "B" violation, no forfeiture may be assessed for the violation from the day following the date of discovery until the date of notification. If the department fails to approve or reject a plan of correction within 15 days after its receipt of a complete plan, no forfeiture may be imposed for the period beginning with the 15th day after receipt and ending when notice of approval or rejection is received by the home. If a plan of correction is approved and carried out, no forfeiture may be assessed during the time period specified in the approved plan of correction, commencing on the day the plan of correction is received by the department.

50.04(5)(d)2. 2. In the case of a class "C" violation for which a notice of violation has been served, a forfeiture may be assessed:

50.04(5)(d)2.a. a. Under par. (a) 3. a., for the period beginning on the date for correction set forth in the correction order or an extended date set by the department, if granted, and ending on the date on which the violation is corrected.

50.04(5)(d)2.b. b. Under par. (a) 3. b., for each day of the period during which the violation occurred.

50.04(5)(dm) (dm) Forfeiture assessment date. In the case of a class "B" violation, the department may not assess a forfeiture upon a nursing home until:

50.04(5)(dm)1. 1. The home fails to submit a plan of correction under sub. (4) (c) 2.;

50.04(5)(dm)2. 2. The department has issued an order imposing an approved plan under sub. (4) (c) 2.; or

50.04(5)(dm)3. 3. The time set for the correction of the violation by the home under sub. (4) (c) 2. has expired.

50.04(5)(e) (e) Forfeiture appeal hearing. A nursing home may contest an assessment of a forfeiture by sending, within 60 days after receipt of notice of the assessment of the forfeiture, a written request for hearing under s. 227.44 to the division of hearings and appeals created under s. 15.103 (1). The administrator of the division may designate a hearing examiner to preside over the case and recommend a decision to the administrator under s. 227.46. The decision of the administrator of the division shall be the final administrative decision. The division shall commence the hearing within 30 days of receipt of the request for hearing and shall issue a final decision within 15 days after the close of the hearing. Proceedings before the division are governed by ch. 227. In any petition for judicial review of a decision by the division, the party, other than the petitioner, who was in the proceeding before the division shall be the named respondent. If, after receipt of notice of assessment of a forfeiture, a nursing home that has timely requested a hearing under sub. (4) (e) on the notice of violation under sub. (4) for which the forfeiture was assessed requests a hearing under this paragraph on the assessment of the forfeiture, the hearing on the notice of violation under sub. (4) and the hearing on the assessment of the forfeiture shall be consolidated.

50.04(5)(f) (f) Forfeitures paid within 60 days. All forfeitures shall be paid to the department within 60 days of receipt of notice of assessment of the forfeiture or, if the forfeiture is contested under par. (e), within 60 days of receipt of the final decision after exhaustion of administrative review, unless the final decision is appealed and the order is stayed by court order under s. 50.03 (11). The department shall remit all forfeitures paid to the secretary of administration for deposit in the school fund.

50.04(5)(fm) (fm) Forfeiture reduction for timely payment. If a nursing home does not contest a notice of violation under sub. (4) (e) and does not contest an assessment of a forfeiture under par. (e) for a class "A" or class "B" violation and pays the forfeiture to the department within 60 days after receipt of the notice of assessment of the forfeiture, the department shall reduce the amount of the forfeiture by 35 percent.

50.04(5)(fr) (fr) Report to the legislature. Annually, the department shall submit a report to the legislature under s. 13.172 (2) that specifies for the previous year the number of class "A" violations, the amount of the forfeiture assessment for each of those violations and, if known, the amount of the forfeiture actually paid and collected with respect to those violations. The report shall also include an explanation for any assessment that was less than $2,500 for the violations specified in the report.

50.04(5)(g) (g) Enforcement by attorney general. The attorney general may bring an action in the name of the state to collect any forfeiture imposed under this section if the forfeiture has not been paid following the exhaustion of all administrative and judicial reviews. The only issue to be contested in any such action shall be whether the forfeiture has been paid.

50.04(6) (6) Conditional license.

50.04(6)(a)(a) Power of department.

50.04(6)(a)1.1. In addition to the right to impose forfeitures under sub. (5), the department may issue a conditional license to any nursing home if the department finds that any of the following is true:

50.04(6)(a)1.a. a. A class "A" or class "B" violation, as defined in sub. (4), continues to exist in the nursing home.

50.04(6)(a)1.b. b. A federal violation continues to exist that constitutes immediate jeopardy or actual harm not involving immediate jeopardy to a resident.

50.04(6)(a)2. 2. The issuance of a conditional license shall revoke any outstanding license held by the nursing home.

50.04(6)(a)3. 3. The nursing home may seek review of a decision to issue a conditional license as provided in s. 50.03 (5).

50.04(6)(b) (b) Violation correction plan. Prior to the issuance of a conditional license, the department shall establish a written plan of correction. The plan shall specify the violations which prevent full licensure and shall establish a time schedule for correction of the deficiencies. Retention of the license shall be conditional on meeting the requirements of the plan of correction.

50.04(6)(c) (c) Notice. Written notice of the decision to issue a conditional license shall be sent to the facility together with the proposed plan of correction. The notice shall inform the facility of its right to a case conference prior to issuance of the conditional license under par. (d) and of its right to a full hearing under par. (e).

50.04(6)(d) (d) Case conference. If the facility desires to have a case conference it shall, within 4 working days of receipt of the notice under par. (c), send a written request for a case conference to the department. The department shall, within 4 working days from the receipt of the request, hold a case conference in the county in which the facility is located. Following this conference the department may affirm or overrule its previous decision, or modify the terms of the conditional license and plan of correction. The conditional license may be issued after the case conference, or after the time for requesting a case conference has expired, prior to any further hearing.

50.04(6)(e) (e) Hearing. If after the case conference the licensee desires to contest the basis for issuance of a conditional license, or the terms of the license or plan of correction, the licensee shall send a written request for hearing to the department within 4 working days after issuance of the conditional license. The department shall hold the hearing within 30 days of receipt of such notice and shall immediately notify the licensee of the date and location of the hearing.

50.04(6)(f) (f) Term; inspection. A conditional license shall be issued for a period specified by the department, but in no event for more than one year. The department shall periodically inspect any nursing home operating under a conditional license. If the department finds substantial failure by the nursing home to follow the plan of correction, the conditional license may be revoked as provided under s. 50.03 (5). The licensee is entitled to a hearing on the revocation under s. 50.03 (5), but the department may rely on facts found in a hearing under par. (e) as grounds for revocation.

50.04(6)(g) (g) Expiration. If the department determines that a conditional license shall expire without renewal or replacement of the conditional license by a regular license, the department shall so notify the licensee at least 30 days prior to expiration of the license. The notice shall comply with notice requirements under s. 50.03 (5). The licensee is entitled to a hearing under s. 50.03 (5) prior to expiration of the license.

50.04(7) (7) Violations. If an act forms the basis for a violation of this section and s. 49.498, the department or the attorney general may impose sanctions in conformity with this section or under s. 49.498, but not both.

50.04(8) (8) Protection and cost effectiveness programs; quality assurance.

50.04(8)(a)(a) The department may distribute moneys from the appropriation account under s. 20.435 (6) (g) for innovative projects designed to protect the property and the health, safety, and welfare of residents in nursing homes and to improve the efficiency and cost effectiveness of the operation of facilities so as to improve the quality of life, care, and treatment of residents.

50.04(8)(b) (b) The department shall establish and maintain a quality assurance and improvement committee to review proposals and award moneys for innovative projects, as described in par. (a), that are approved by the committee. The department shall promulgate rules to guide the actions of the quality assurance and improvement committee.

50.04 History History: 1977 c. 170 ss. 6, 29; 1977 c. 272; 1979 c. 34; 1981 c. 20, 121, 317, 391; 1983 a. 27 s. 2200 (1); 1985 a. 29; 1985 a. 182 s. 57; 1985 a. 332 s. 251 (1), (7); 1987 a. 27, 127, 399; 1989 a. 31, 336; 1991 a. 39, 269, 315; 1995 a. 27; 1997 a. 27, 114, 237, 252, 280; 1999 a. 9, 32, 103; 2003 a. 33; 2007 a. 20, 153; 2009 a. 28; 2011 a. 70, 126.

50.04 Annotation A state nursing home is not subject to the forfeiture provisions of ch. 50. Wisconsin Veterans Home v. Division of Nursing Home Forfeiture Appeals, 104 Wis. 2d 106, 310 N.W.2d 646 (Ct. App. 1981).

50.04 Annotation A county-operated nursing home was subject to forfeitures under sub. (5). Lakeland Home v. Nursing Home Appeals Division, 118 Wis. 2d 636, 348 N.W.2d 523 (1984).

50.04 Annotation The sub. (5) (e) 30-day limit for commencing a hearing is directory, not mandatory. St. Michael's Church v. DOA, 137 Wis. 2d 326, 404 N.W.2d 114 (Ct. App. 1987).

50.04 Annotation The requirement under sub. (2r) that an individual may not be admitted to an intermediate care facility unless the county department of the individual's county of residence has recommended admission is a residency requirement, which in the case of a private facility is an unconstitutional restriction on travel. Bethesda Lutheran Homes and Services v. Leean, 122 F.3d 443 (1997).



50.05 Placement of monitor and appointment of receiver.

50.05  Placement of monitor and appointment of receiver.

50.05(1)(1)  Definitions. In this section:

50.05(1)(a) (a) "Affiliate" means:

50.05(1)(a)1. 1. With respect to a partnership, each partner thereof.

50.05(1)(a)1L. 1L. With respect to a limited liability company, each member thereof.

50.05(1)(a)2. 2. With respect to a corporation, each officer, director, principal stockholder and controlling person thereof.

50.05(1)(a)3. 3. With respect to a natural person: any person related in the first degree of kinship to that person; each partnership and each partner thereof of which that person or any affiliate of that person is a partner; each limited liability company and each member or manager thereof of which that person or any affiliate of that person is a member or manager; and each corporation in which that person or any affiliate of that person is an officer, director, principal stockholder or controlling person.

50.05(1)(b) (b) "Controlling person" means any person who has the ability, directly or indirectly, to control the management or policies of the facility.

50.05(1)(c) (c) "Emergency" means a situation, physical condition or one or more practices, methods or operations which presents imminent danger of death or serious physical or mental harm to residents of the facility.

50.05(1)(d) (d) "Facility" means a nursing home or community-based residential facility.

50.05(1)(dm) (dm) "Nursing facility" has the meaning given in s. 49.498 (1) (i).

50.05(1)(e) (e) "Operator" means any person licensed or required to be licensed under this subchapter as the operator of a facility.

50.05(1)(f) (f) "Principal stockholder" of a corporation means any person who, directly or indirectly, beneficially owns, holds or has the power to vote, 10% or more of any class of securities issued by the corporation.

50.05(2) (2) Conditions for placement of a monitor or appointment of a receiver. The department may place a monitor in a facility and the secretary, as specified in sub. (4), may petition for appointment of a receiver for a facility when any of the following conditions exist:

50.05(2)(a) (a) The facility is operating without a license.

50.05(2)(b) (b) The department has suspended or revoked the existing license of the facility.

50.05(2)(c) (c) The department has initiated revocation procedures under s. 50.03 (5) and has determined that the lives, health, safety, or welfare of the residents cannot be adequately assured pending a full hearing on license revocation.

50.05(2)(d) (d) The facility is closing or intends to close and adequate arrangements for relocation of residents have not been made at least 30 days prior to closure.

50.05(2)(e) (e) The department determines that an emergency exists or that placement of a monitor or appointment of a receiver is necessary to protect the health, safety or welfare of the residents.

50.05(2)(f) (f) The facility is a nursing facility that is in violation of s. 49.498, a rule promulgated under s. 49.498, or a requirement under 42 CFR 483 related to the operation of a nursing facility, meets the criteria established by rule under s. 49.498 (14) (c) for placement of a monitor or appointment of a receiver, and there is a need for placement of a monitor or appointment of a receiver during the period that any of the following applies:

50.05(2)(f)1. 1. There is an orderly closure of the nursing facility.

50.05(2)(f)2. 2. The nursing facility institutes improvements in order to bring the nursing facility into compliance with the requirements of s. 49.498, a rule promulgated under s. 49.498, or a requirement under 42 CFR 483 related to the operation of a nursing facility.

50.05(3) (3) Monitor. In any situation described in sub. (2), the department may place a person to act as monitor in the facility. The monitor shall observe operation of the facility, assist the facility by advising it on how to comply with state regulations, and shall submit a written report periodically to the department on the operation of the facility. The department may require payment by the operator or controlling person of the facility for the costs of placement of a person to act as monitor in the facility.

50.05(4) (4) Appointment of receiver. Only the secretary, represented by the department of justice, may apply for a court order appointing the secretary or the secretary's designee receiver of the facility. The secretary, as represented, may apply by verified petition to the circuit court for Dane County for the order. The court shall hold a hearing on the petition within 5 days of the filing of the petition. The petition and notice of the hearing shall be served on the operator, administrator or designated agent of the facility as provided under ch. 801 or shall be posted in a conspicuous place in the facility not later than 3 days before the time specified for the hearing, unless a different period is fixed by order of the court. Notwithstanding ss. 803.01 to 803.09 and 844.18, the only persons who may appear as a party at a hearing under this subsection or sub. (5) are the secretary or the secretary's designee and the operator of the facility. The court shall appoint a receiver for a specified time period requested by the secretary up to 120 days, if it finds that any ground exists which would authorize the appointment of a receiver under sub. (2) and that appointment of a receiver will contribute to the continuity of care or the orderly and safe transfer of residents in the facility. The court may extend the period of receivership in 30-day increments only on the petition of the department and if the court finds that the department has been unable to transfer all of the residents to another suitable location or the department has determined that it is necessary for the receivership to be extended for the continued health, safety and welfare of the residents. Notwithstanding s. 808.03 (1), any order issued at the hearing on the petition for receivership under this subsection or sub. (5) or at a subsequent hearing concerning matters arising under the receivership or concerning termination of the receivership under sub. (14) may be appealed as a matter of right.

50.05(5) (5) Emergency procedure. If it appears from the petition filed under sub. (4), or from an affidavit or affidavits filed with the petition, or from testimony of witnesses under oath when the court determines that this is necessary, that there is probable cause to believe that an emergency exists in the facility, the court shall immediately issue the requested order for appointment of a receiver, ex parte and without further hearing. An appearance by the secretary or the secretary's designee to obtain the order is not a hearing of any preliminary contested matter for the purposes of s. 801.58 (1). Notice of the petition and order shall be served on the operator, administrator, or designated agent of the facility as provided under ch. 801 or shall be posted in a conspicuous place in the facility within 24 hours after issuance of the order and a hearing on the petition shall be held within 3 days after notice is served or posted unless the operator consents to a later date. After the hearing, the court may terminate, continue or modify the temporary order.

50.05(6) (6) Objective. The receiver shall with all reasonable speed, but in any event by the date receivership ends under sub. (4), provide for the orderly transfer of all residents in the facility to other suitable facilities or make other provisions for their continued health, safety and welfare.

50.05(7) (7) Powers and duties of receiver. A receiver appointed under this chapter:

50.05(7)(a) (a) May exercise those powers and shall perform those duties set out by the court.

50.05(7)(b) (b) Shall operate the facility in such a manner as to assure safety and adequate health care for the residents.

50.05(7)(c) (c) Shall have the same rights to possession of the building in which the facility is located and of all goods and fixtures in the building at the time the petition for receivership is filed as the operator would have had if the receiver had not been appointed. The receiver shall take such action as is reasonably necessary to protect or conserve the tangible assets or property of which the receiver takes possession, or the proceeds of any transfer thereof, and may use them only in the performance of the powers and duties set forth in this section and by order of the court.

50.05(7)(d) (d) May use the building, fixtures, furnishings, and any accompanying consumable goods in the provision of care and services to residents and to any other persons receiving services from the facility at the time the petition for receivership was filed. The receiver shall collect payments for all goods and services provided to residents or others during the period of the receivership, at the same rate of payment as was charged by the operators at the time the petition for receivership was filed, unless a different rate is set by the court.

50.05(7)(e) (e) May correct or eliminate any deficiency in the structure or furnishings of the facility which presents an immediate or serious danger to the health or safety of residents while they remain in the facility, provided the total cost of correction does not exceed $3,000. The court may order expenditures for this purpose in excess of $3,000 only on application from the receiver.

50.05(7)(f) (f) May let contracts and hire agents and employees to carry out the powers and duties created under this section. Competitive bidding requirements under s. 16.75 do not apply to contracts for services or materials let by the receiver.

50.05(7)(g) (g) Except as specified in sub. (9), shall honor all leases, mortgages and secured transactions governing the building in which the facility is located and all goods and fixtures in the building of which the receiver has taken possession, but only to the extent of payments which, in the case of a rental agreement, are for the use of the property during the period of the receivership, or which, in the case of a purchase agreement, come due during the period of the receivership.

50.05(7)(h) (h) Shall have full power to direct and manage and to discharge employees of the facility, subject to any contract rights they may have. The receiver shall pay employees at the same rate of compensation, including benefits, that the employees would have received from the operator, except that the receiver shall compensate employees for time actually worked during the period of receivership and may reimburse for vacations or periods of sick leave. The receiver may grant salary increases and fringe benefits to employees of a nursing home, in accord with the facility payment formula under s. 49.45 (6m). Receivership does not relieve the operator of any obligation to employees not carried out by the receiver.

50.05(7)(i) (i) Shall, if any resident is transferred or discharged, provide for:

50.05(7)(i)1. 1. Transportation of the resident and the resident's belongings and medical records to the place to which the resident is being transferred or discharged.

50.05(7)(i)2. 2. Aid in location of an alternative placement and in discharge planning.

50.05(7)(i)3. 3. If the patient is being transferred, preparation for transfer to mitigate transfer trauma.

50.05(7)(j) (j) Shall, if any resident is to be transferred, permit participation by the resident or the resident's guardian in the selection of the resident's alternative placement.

50.05(7)(k) (k) Shall, unless emergency transfer is necessary, prepare a resident under pars. (i) 3. and (j) by explaining alternative placements, and by providing orientation to the placement chosen by the resident or the resident's guardian.

50.05(7)(L) (L) Shall be entitled to and shall take possession of all property or assets of residents which are in the possession of an owner, operator or controlling person of the facility. The receiver shall preserve all property, assets and records of residents of which the receiver takes possession and shall provide for the prompt transfer of the property, assets and records to the alternative placement of any transferred resident.

50.05(7)(m) (m) May restrict admissions to the facility.

50.05(8) (8) Payment to receiver.

50.05(8)(a)(a) A person who is served with notice of an order of the court appointing a receiver and of the receiver's name and address shall be liable to pay the receiver for any goods or services provided by the receiver after the date of the order if the person would have been liable for the goods or services as supplied by the operator. The receiver shall give a receipt for each payment and shall keep a copy of each receipt on file. The receiver shall deposit amounts received in a special account and shall use this account for all disbursements.

50.05(8)(b) (b) The receiver may bring an action to enforce the liability created by par. (a). Proof of payment to the receiver is as effective in favor of the person making the payment as payment of the amount to the person who would, but for this subsection, have been entitled to receive the sum so paid.

50.05(8)(c) (c) A resident may not be discharged, nor may any contract or rights be forfeited or impaired, nor may forfeiture or liability be increased, by reason of an omission to pay an owner, operator or other person a sum paid to the receiver.

50.05(9) (9) Avoidance of preexisting leases, mortgages and contracts.

50.05(9)(a)(a) A receiver may not be required to honor any lease, mortgage, secured transaction or other wholly or partially executory contract entered into by the owners or operators of the facility if any of the following is applicable:

50.05(9)(a)1. 1. The person seeking payment under the lease, mortgage, secured transaction or other wholly or partially executory contract was an operator or controlling person of the facility or was an affiliate of an operator or controlling person at the time the lease, mortgage, secured transaction or other wholly or partially executory contract was made.

50.05(9)(a)2. 2. The rental, price or rate of interest required to be paid under the lease, mortgage, secured transaction or other wholly or partially executory contract was in excess of a reasonable rental, price or rate of interest at the time the contract was entered into.

50.05(9)(a)3. 3. Payment under the lease, mortgage, secured transaction or other wholly or partially executory contract has been modified by the parties' subsequent oral or written agreement or constructive waiver.

50.05(9)(b) (b) If the receiver is in possession of real estate or goods subject to a lease, mortgage or security interest which the receiver is permitted to avoid under par. (a), and if the real estate or goods are necessary for the continued operation of the facility under this section, the receiver may apply to the court to set a reasonable rental, price or rate of interest to be paid by the receiver during the duration of the receivership. The court shall hold a hearing on the application within 15 days. The receiver shall send notice of the application to any known owners of the property involved at least 10 days prior to the hearing. Payment by the receiver of the amount determined by the court to be reasonable is a defense to any action against the receiver for payment or for possession of the goods or real estate subject to the lease or mortgage involved by any person who received such notice, but the payment does not relieve the owner or operator of the facility of any liability for the difference between the amount paid by the receiver and the amount due under the original lease or mortgage involved.

50.05(9)(c) (c) During the period of appointment of a receiver, there may be no foreclosure of a mortgage entered into by the owner or operator of the facility or eviction of facility residents if the foreclosure or eviction serves to defeat the purpose of the appointment.

50.05(9m) (9m) Impeding receivership prohibited; automatic stay. No person may impede the operation of a receivership established under this section. After the appointment of a receiver, any action that interferes with the functioning of the facility, including cancellation of an insurance policy executed on behalf of the facility, repossession of equipment used in the facility or termination of utility services or other services or goods that are necessary to protect the health, safety or welfare of the nursing home residents, is automatically stayed for a period of not more than 60 days.

50.05(10) (10) Contingency fund. If funds collected under subs. (3), (7) and (8) are insufficient to meet the expenses of performing the powers and duties conferred on the receiver by this section, or if there are insufficient funds on hand to meet those expenses, the department may draw from the supplemental fund created under s. 20.435 (6) (dm) to pay the expenses associated with the placement of a monitor, if any, in a nursing home and the receivership of a nursing home. Operating funds collected under this section and not applied to the expenses of the placement of a monitor, if any, and the receivership, except for the amount of a security, if any is required under sub. (14m), shall be used to reimburse the fund for advances made under this section.

50.05(11) (11) Compensation of monitor or receiver. The court shall set the compensation of a person placed as a monitor, if any, and of the receiver, which will be considered necessary expenses of a receivership.

50.05(12) (12) Liability of receiver; status as public employee.

50.05(12)(a)(a) In any action or special proceeding brought against a receiver in the receiver's official capacity for acts committed while carrying out the powers and duties created under this section, the receiver shall be considered a public employee for purposes of s. 895.46.

50.05(12)(b) (b) A receiver may be held liable in a personal capacity only for the receiver's own gross negligence, intentional acts or breach of fiduciary duty.

50.05(12)(c) (c) A receiver may not be required to post any bond.

50.05(13) (13) Licensing of facility under receivership. Other provisions of this chapter notwithstanding, the department may issue a license to a facility placed in receivership under this section. The duration of a license issued under this section is limited to the duration of the receivership.

50.05(14) (14) Termination of receivership.

50.05(14)(a)(a) Except as provided under par. (b), the court may not terminate a receivership for any reason other than as specified under subds. 1. to 3. and shall, after the department determines and notifies the court that the facility is able to ensure continued compliance with federal and state laws, terminate the receivership:

50.05(14)(a)1. 1. If the time period specified in the order appointing the receiver elapses and the department has not petitioned for an extension;

50.05(14)(a)2. 2. If the department grants the facility a new license, whether the structure of the facility, the right to operate the facility, or the land on which it is located is under the same or different ownership; or

50.05(14)(a)3. 3. If all of the residents in the facility have been provided alternative modes of health care, either in another facility or otherwise.

50.05(14)(b) (b) The court may terminate a receivership of a nursing facility imposed because of a violation of s. 49.498 or a rule promulgated under s. 49.498 if the department submits testimony to the satisfaction of the court that the nursing facility has the management capability to ensure continued compliance with the requirements of s. 49.498 or a rule promulgated under s. 49.498.

50.05(14m) (14m) Bond upon termination; reappointment. If the court terminates a receivership under sub. (14) and the department grants a license for the facility to the same applicant under which the facility was licensed immediately prior to appointment of a receiver under sub. (4) or (5), the court may require that person to post a bond for a period of not less than 120 days in an amount fixed by the court as security for maintaining compliance with this subchapter and the rules promulgated under this subchapter. If the court, after notice to the parties in the receivership proceeding and after a hearing, finds that the standards for appointment under sub. (4) are met, the court may reappoint the receiver. If the court reappoints the receiver, the receiver may use the security, if any has been required under this subsection, in addition to funds under subs. (7), (8) and (10), for purposes of payment of the placement of a monitor, if any, and for the receivership.

50.05(15) (15) Accounting; lien for expenses.

50.05(15)(a)(a) Within 30 days after termination, the receiver shall give the court a complete accounting of all property of which the receiver has taken possession, of all funds collected under this section and of the expenses of the monitor, if any is placed in a nursing home, and the receivership.

50.05(15)(b) (b) If the operating funds collected by the receiver under subs. (7) and (8) exceed the reasonable expenses of the placement of a monitor in a nursing home, if any, and of the receivership, the court shall order payment of the surplus to the operator or controlling person, after reimbursement of funds drawn from the contingency fund under sub. (10). If the operating funds are insufficient to cover the reasonable expenses of the placement of a monitor in a nursing home, if any, and of the receivership, the operator or controlling person shall be liable for the deficiency. The operator or controlling person may apply to the court to determine the reasonableness of any expense of the placement of a monitor in a nursing home, if any, and of the receivership. The operator or controlling person shall not be responsible for expenses in excess of what the court finds to be reasonable. Payment recovered from the operator or controlling person shall be used to reimburse the contingency fund for amounts drawn by the receiver under sub. (10).

50.05(15)(c) (c) The department has a lien for any deficiency under par. (b) upon any beneficial interest, direct or indirect, of any operator or controlling person in the following property:

50.05(15)(c)1. 1. The building in which the facility is located.

50.05(15)(c)2. 2. The land on which the facility is located.

50.05(15)(c)3. 3. Any fixtures, equipment or goods used in the operation of the facility.

50.05(15)(c)4. 4. The proceeds from any conveyance of property described in subd. 1., 2. or 3., made by the operator or controlling person within one year prior to the filing of the petition for receivership.

50.05(15)(c)5. 5. Any other property or assets of the operator or controlling person if no property or proceeds exist under subds. 1. to 4.

50.05(15)(d) (d) The lien provided by this subsection is prior to any lien or other interest which originates subsequent to the filing of a petition for receivership under this section, except for a construction or mechanic's lien arising out of work performed with the express consent of the receiver or a lien under s. 292.31 (8) (i) or 292.81.

50.05(15)(e) (e) The clerk of circuit court for the county in which the facility is located shall record the filing of the petition for receivership in the judgment and lien docket kept under s. 779.07 opposite the names of the operators and controlling persons named in the petition.

50.05(15)(f) (f) The receiver shall, within 60 days after termination of the receivership, file a notice of any lien created under this subsection. No action on a lien created under this subsection may be brought more than 2 years after the date of filing. If the lien is on real property, the notice shall be filed with the clerk of circuit court of the county in which the facility is located and entered on the judgment and lien docket kept under s. 779.07. If the lien is on personal property, notice of the lien shall be filed in the same manner, form, and place as financing statements are filed under subch. V of ch. 409 regarding debtors who are located in this state. The department of financial institutions shall file the notice of the lien in the same file as financing statements are filed under subch. V of ch. 409. The notice shall specify the name of the person against whom the lien is claimed, the name of the receiver, the dates of the petition for receivership and the termination of receivership, a description of the property involved and the amount claimed. No lien shall exist under this section against any person, on any property, or for any amount not specified in the notice filed under this paragraph. To the extent applicable, ch. 846 controls the foreclosure of liens under this subsection that attach to real property.

50.05(16) (16) Obligations of owners. Nothing in this section shall be deemed to relieve any owner, operator or controlling person of a facility placed in receivership of any civil or criminal liability incurred, or any duty imposed by law, by reason of acts or omissions of the owner, operator or controlling person prior to the appointment of a receiver under this section, nor shall anything contained in this section be construed to suspend during the receivership any obligation of the owner, operator or controlling person for payment of taxes or other operating and maintenance expenses of the facility nor of the owner, operator or controlling person or any other person for the payment of mortgages or liens. No owner may be held professionally liable for acts or omissions of the receiver or the receiver's employees during the term of the receivership.

50.05 History History: 1977 c. 112; 1979 c. 32 s. 92 (9); 1979 c. 34; 1981 c. 121; 1983 a. 27 s. 2202 (20); 1985 a. 29 s. 3200 (23) (b), (c); 1987 a. 27; 1989 a. 31; 1993 a. 112, 453; 1995 a. 27, 224, 227; 1997 a. 27, 35; 1999 a. 83; 2001 a. 10; 2011 a. 70.



50.053 Case conference.

50.053  Case conference. The department may hold a case conference with the parties to any contested action under this subchapter to resolve any or all issues prior to formal hearing. Unless any party to the contested case objects, the department may delay the commencement of the formal hearing in order to hold the case conference.

50.053 History History: 1977 c. 170; 1999 a. 103.



50.06 Certain admissions to facilities.

50.06  Certain admissions to facilities.

50.06(1) (1) In this section, "incapacitated" means unable to receive and evaluate information effectively or to communicate decisions to such an extent that the individual lacks the capacity to manage his or her health care decisions, including decisions about his or her post-hospital care.

50.06(2) (2) An individual under sub. (3) may consent to admission, directly from a hospital to a facility, of an incapacitated individual who does not have a valid power of attorney for health care and who has not been adjudicated incompetent in this state, if all of the following apply:

50.06(2)(a) (a) No person who is listed under sub. (3) in the same order of priority as, or higher in priority than, the individual who is consenting to the proposed admission disagrees with the proposed admission.

50.06(2)(am) (am)

50.06(2)(am)1.1. Except as provided in subd. 2., no person who is listed under sub. (3) and who resides with the incapacitated individual disagrees with the proposed admission.

50.06(2)(am)2. 2. Subdivision 1. does not apply if any of the following applies:

50.06(2)(am)2.a. a. The individual who is consenting to the proposed admission resides with the incapacitated individual.

50.06(2)(am)2.b. b. The individual who is consenting to the proposed admission is the spouse or domestic partner under ch. 770 of the incapacitated person.

50.06(2)(b) (b) The individual for whom admission is sought is not diagnosed as developmentally disabled or as having a mental illness at the time of the proposed admission.

50.06(2)(c) (c) A petition for guardianship for the individual under s. 54.34 and a petition under s. 55.075 for protective placement of the individual are filed prior to the proposed admission.

50.06(2)(d) (d) The incapacitated individual does not verbally object to or otherwise actively protest the admission. If he or she makes such an objection or protest, he or she may be admitted to the facility, but the person in charge of the facility shall immediately notify the county department under s. 55.02 (2) for the county in which the individual is living or the agency with which the county department contracts. Representatives of the county department or agency shall visit the individual as soon as possible, but not later than 72 hours after notification, and do all of the following:

50.06(2)(d)1. 1. Determine whether the protest persists or has been voluntarily withdrawn and consult with the person who consented to the admission regarding the reasons for the admission.

50.06(2)(d)2. 2. Attempt to have the incapacitated individual released within 72 hours if the protest is not withdrawn and the individual does not satisfy all of the criteria under s. 55.08 (1) or 55.135 (1), and provide assistance in identifying appropriate alternative living arrangements.

50.06(2)(d)3. 3. Comply with s. 55.135 if the requirements of s. 55.135 (1) are met and emergency protective placement in that facility or another facility is necessary. The court, with the permission of the facility, may order the incapacitated individual to remain in the facility pending the outcome of the protective placement proceedings.

50.06(3) (3) The following individuals, in the following order of priority, may consent to an admission under sub. (2):

50.06(3)(a) (a) The spouse or domestic partner under ch. 770 of the incapacitated individual.

50.06(3)(b) (b) An adult son or daughter of the incapacitated individual.

50.06(3)(c) (c) A parent of the incapacitated individual.

50.06(3)(d) (d) An adult brother or sister of the incapacitated individual.

50.06(3)(e) (e) A grandparent of the incapacitated individual.

50.06(3)(f) (f) An adult grandchild of the incapacitated individual.

50.06(3)(g) (g) An adult close friend of the incapacitated individual.

50.06(4) (4) A determination that an individual is incapacitated for purposes of sub. (2) shall be made by 2 physicians, as defined in s. 448.01 (5), or by one physician and one licensed psychologist, as defined in s. 455.01 (4), who personally examine the individual and sign a statement specifying that the individual is incapacitated. Mere old age, eccentricity or physical disability, either singly or together, are insufficient to make a finding that an individual is incapacitated. Neither of the individuals who make a finding that an individual is incapacitated may be a relative, as defined in s. 242.01 (11), of the individual or have knowledge that he or she is entitled to or has a claim on any portion of the individual's estate. A copy of the statement shall be included in the individual's records in the facility to which he or she is admitted.

50.06(5) (5)

50.06(5)(a)(a) Except as provided in par. (b), an individual who consents to an admission under this section may, for the incapacitated individual, make health care decisions to the same extent as a guardian of the person may and authorize expenditures related to health care to the same extent as a guardian of the estate may, until the earliest of the following:

50.06(5)(a)1. 1. Sixty days after the admission to the facility of the incapacitated individual.

50.06(5)(a)2. 2. Discharge of the incapacitated individual from the facility.

50.06(5)(a)3. 3. Appointment of a guardian for the incapacitated individual.

50.06(5)(b) (b) An individual who consents to an admission under this section may not authorize expenditures related to health care if the incapacitated individual has an agent under a durable power of attorney, as defined in s. 244.02 (3), who may authorize expenditures related to health care.

50.06(6) (6) If the incapacitated individual is in the facility after 60 days after admission and a guardian has not been appointed, the authority of the person who consented to the admission to make decisions and, if sub. (5) (a) applies, to authorize expenditures is extended for 30 days for the purpose of allowing the facility to initiate discharge planning for the incapacitated individual.

50.06(7) (7) An individual who consents to an admission under this section may request that an assessment be conducted for the incapacitated individual under the long-term support community options program under s. 46.27 (6) or, if the secretary has certified under s. 46.281 (3) that a resource center is available for the individual, a functional screening and a financial and cost-sharing screening to determine eligibility for the family care benefit under s. 46.286 (1). If admission is sought on behalf of the incapacitated individual or if the incapacitated individual is about to be admitted on a private pay basis, the individual who consents to the admission may waive the requirement for a financial and cost-sharing screening under s. 46.283 (4) (g), unless the incapacitated individual is expected to become eligible for medical assistance within 6 months.

50.06 History History: 1993 a. 187; 1999 a. 9; 2005 a. 264, 387; 2007 a. 20, 45; 2009 a. 28, 319.



50.065 Criminal history and patient abuse record search.

50.065  Criminal history and patient abuse record search.

50.065(1)(1) In this section:

50.065(1)(ag) (ag)

50.065(1)(ag)1.1. "Caregiver" means any of the following:

50.065(1)(ag)1.a. a. A person who is, or is expected to be, an employee or contractor of an entity, who is or is expected to be under the control of an entity, as defined by the department by rule, and who has, or is expected to have, regular, direct contact with clients of the entity.

50.065(1)(ag)1.b. b. A person who has, or is seeking, a license, certification, registration, or certificate of approval issued or granted by the department to operate an entity.

50.065(1)(ag)1.c. c. A person who is, or is expected to be, an employee of the board on aging and long-term care and who has, or is expected to have, regular, direct contact with clients.

50.065(1)(ag)2. 2. "Caregiver" does not include a person who is certified as an emergency medical technician under s. 256.15 if the person is employed, or seeking employment, as an emergency medical technician and does not include a person who is certified as a first responder under s. 256.15 if the person is employed, or seeking employment, as a first responder.

50.065(1)(am) (am) "Certificate of approval" means a certificate of approval issued under s. 50.35.

50.065(1)(b) (b) "Client" means a person who receives direct care or treatment services from an entity.

50.065(1)(bm) (bm) "Contractor" means, with respect to an entity, a person, or that person's agent, who provides services to the entity under an express or implied contract or subcontract, including a person who has staff privileges at the entity.

50.065(1)(br) (br) "Direct contact" means face-to-face physical proximity to a client that affords the opportunity to commit abuse or neglect of a client or to misappropriate the property of a client.

50.065(1)(c) (c) "Entity" means a facility, organization or service that is licensed or certified by or registered with the department to provide direct care or treatment services to clients; or an agency that employs or contracts with an individual to provide personal care services. "Entity" includes a hospital, a home health agency licensed under s. 50.49, a temporary employment agency that provides caregivers to another entity, and the board on aging and long-term care. "Entity" does not include any of the following:

50.065(1)(c)1. 1. Licensed or certified child care under ch. 48.

50.065(1)(c)2. 2. Kinship care under s. 48.57 (3m) or long-term kinship care under s. 48.57 (3n).

50.065(1)(c)3. 3. A person certified as a medical assistance provider, as defined in s. 49.43 (10), who is not otherwise approved under s. 50.065 (1) (cm), licensed or certified by or registered with the department.

50.065(1)(c)4. 4. An entity, as defined in s. 48.685 (1) (b).

50.065(1)(c)6. 6. A public health dispensary established under s. 252.10.

50.065(1)(cm) (cm) "Hospital" means a facility approved as a hospital under s. 50.35.

50.065(1)(cn) (cn) "Nonclient resident" means a person who resides, or is expected to reside, at an entity, who is not a client of the entity and who has, or is expected to have, regular, direct contact with clients of the entity.

50.065(1)(cr) (cr) "Personal care services" means any of the following:

50.065(1)(cr)1. 1. Assistance with any of the following activities of daily living:

50.065(1)(cr)1.a. a. Eating.

50.065(1)(cr)1.b. b. Bathing.

50.065(1)(cr)1.c. c. Grooming.

50.065(1)(cr)1.d. d. Dressing.

50.065(1)(cr)1.e. e. Transferring.

50.065(1)(cr)1.f. f. Toileting.

50.065(1)(cr)2. 2. Assistance with the following activities incidental to activities of daily living under subd. 1.:

50.065(1)(cr)2.a. a. Meal preparation.

50.065(1)(cr)2.b. b. Food purchasing.

50.065(1)(cr)2.c. c. Changing or laundering of a client's linens or clothing.

50.065(1)(cr)2.d. d. Routine care of vision or hearing aids.

50.065(1)(cr)2.e. e. Light cleaning in areas of the residence that are used during provision of services under subd. 1. or under subd. 2. a. to d.

50.065(1)(dm) (dm) "Reservation" means land in this state within the boundaries of a reservation of a tribe or within the bureau of Indian affairs service area for the Ho-Chunk Nation.

50.065(1)(e) (e)

50.065(1)(e)1.1. "Serious crime" means a violation of s. 940.19 (3), 1999 stats., a violation of s. 940.01, 940.02, 940.03, 940.05, 940.12, 940.19 (2), (4), (5) or (6), 940.22 (2) or (3), 940.225 (1), (2) or (3), 940.285 (2), 940.29, 940.295, 948.02 (1), 948.025 or 948.03 (2) (a), or a violation of the law of any other state or United States jurisdiction that would be a violation of s. 940.19 (3), 1999 stats., or a violation of s. 940.01, 940.02, 940.03, 940.05, 940.12, 940.19 (2), (4), (5) or (6), 940.22 (2) or (3), 940.225 (1), (2) or (3), 940.285 (2), 940.29, 940.295, 948.02 (1), 948.025 or 948.03 (2) (a) if committed in this state.

50.065(1)(e)2. 2. For the purposes of an entity that serves persons under the age of 18, "serious crime" includes a violation of s. 948.02 (2), 948.03 (2) (b) or (c), 948.05, 948.051, 948.055, 948.06, 948.07, 948.08, 948.085, 948.11 (2) (a) or (am), 948.12, 948.13, 948.21 (1), 948.30, or 948.53 or a violation of the law of any other state or United States jurisdiction that would be a violation of s. 948.02 (2), 948.03 (2) (b) or (c), 948.05, 948.051, 948.055, 948.06, 948.07, 948.08, 948.085, 948.11 (2) (a) or (am), 948.12, 948.13, 948.21 (1), 948.30, or 948.53 if committed in this state.

50.065(1)(g) (g) "Tribe" means a federally recognized American Indian tribe or band in this state.

50.065(2) (2)

50.065(2)(am)(am) The department shall obtain all of the following with respect to a person specified under sub. (1) (ag) 1. b. and a person who is a nonclient resident or prospective nonclient resident of an entity:

50.065(2)(am)1. 1. A criminal history search from the records maintained by the department of justice.

50.065(2)(am)2. 2. Information that is contained in the registry under s. 146.40 (4g) regarding any findings against the person.

50.065(2)(am)3. 3. Information maintained by the department of safety and professional services regarding the status of the person's credentials, if applicable.

50.065(2)(am)4. 4. Information maintained by the department regarding any final determination under s. 48.981 (3) (c) 5m. or, if a contested case hearing is held on such a determination, any final decision under s. 48.981 (3) (c) 5p. that the person has abused or neglected a child.

Effective date text 4. Information maintained by the department regarding any substantiated reports of child abuse or neglect against the person.

50.065(2)(am)5. 5. Information maintained by the department under this section regarding any denial to the person of a license, certification, certificate of approval or registration or of a continuation of a license, certification, certificate of approval or registration to operate an entity for a reason specified in sub. (4m) (a) 1. to 5. and regarding any denial to the person of employment at, a contract with or permission to reside at an entity for a reason specified in sub. (4m) (b) 1. to 5. If the information obtained under this subdivision indicates that the person has been denied a license, certification, certificate of approval or registration, continuation of a license, certification, certificate of approval or registration, a contract, employment or permission to reside as described in this subdivision, the department need not obtain the information specified in subds. 1. to 4.

50.065(2)(b) (b) Every entity shall obtain all of the following with respect to a caregiver of the entity:

50.065(2)(b)1. 1. A criminal history search from the records maintained by the department of justice.

50.065(2)(b)2. 2. Information that is contained in the registry under s. 146.40 (4g) regarding any findings against the person.

50.065(2)(b)3. 3. Information maintained by the department of safety and professional services regarding the status of the person's credentials, if applicable.

50.065(2)(b)4. 4. Information maintained by the department regarding any final determination under s. 48.981 (3) (c) 5m. or, if a contested case hearing is held on such a determination, any final decision under s. 48.981 (3) (c) 5p. that the person has abused or neglected a child.

Effective date text 4. Information maintained by the department regarding any substantiated reports of child abuse or neglect against the person.

50.065(2)(b)5. 5. Information maintained by the department under this section regarding any denial to the person of a license, certification, certificate of approval or registration or of a continuation of a license, certification, certificate of approval or registration to operate an entity for a reason specified in sub. (4m) (a) 1. to 5. and regarding any denial to the person of employment at, a contract with or permission to reside at an entity for a reason specified in sub. (4m) (b) 1. to 5. If the information obtained under this subdivision indicates that the person has been denied a license, certification, certificate of approval or registration, continuation of a license, certification, certificate of approval or registration, a contract, employment or permission to reside as described in this subdivision, the entity need not obtain the information specified in subds. 1. to 4.

50.065(2)(bb) (bb) If information obtained under par. (am) or (b) indicates a charge of a serious crime, but does not completely and clearly indicate the final disposition of the charge, the department or entity shall make every reasonable effort to contact the clerk of courts to determine the final disposition of the charge. If a background information form under sub. (6) (a) or (am), or any disclosure made pursuant to a disclosure policy described under sub. (6) (am), indicates a charge or a conviction of a serious crime, but information obtained under par. (am) or (b) does not indicate such a charge or conviction, the department or entity shall make every reasonable effort to contact the clerk of courts to obtain a copy of the criminal complaint and the final disposition of the complaint. If information obtained under par. (am) or (b), a background information form under sub. (6) (a) or (am), any disclosure made pursuant to a disclosure policy described under sub. (6) (am), or any other information indicates a conviction of a violation of s. 940.19 (1), 940.195, 940.20, 941.30, 942.08, 947.01 (1), or 947.013 obtained not more than 5 years before the date on which that information was obtained, the department or entity shall make every reasonable effort to contact the clerk of courts to obtain a copy of the criminal complaint and judgment of conviction relating to that violation.

50.065(2)(bd) (bd) Notwithstanding pars. (am) and (b) 1., the department is not required to obtain the information specified in par. (am) 1. to 5., and an entity is not required to obtain the information specified in par. (b) 1. to 5., with respect to a person under 18 years of age whose background information form under sub. (6) (am), or whose response or lack of response to a disclosure policy described under sub. (6) (am), indicates that the person is not ineligible to be employed, contracted with or permitted to reside at an entity for a reason specified in sub. (4m) (b) 1. to 5. and with respect to whom the department or entity otherwise has no reason to believe that the person is ineligible to be employed, contracted with or permitted to reside at an entity for any of those reasons. This paragraph does not preclude the department from obtaining, at its discretion, the information specified in par. (am) 1. to 5. with respect to a person described in this paragraph who is a nonclient resident or a prospective nonclient resident of an entity.

50.065(2)(bg) (bg) If an entity hires or contracts with a caregiver for whom, within the last 4 years, the information required under par. (b) 1. to 3. and 5. has already been obtained by another entity, the entity may obtain that information from that other entity, which, notwithstanding par. (br), shall provide the information, if possible, to the requesting entity. If an entity cannot obtain the information required under par. (b) 1. to 3. and 5. from another entity or if an entity has reasonable grounds to believe that any information obtained from another entity is no longer accurate, the entity shall obtain that information from the sources specified in par. (b) 1. to 3. and 5.

50.065(2)(bm) (bm) If the person who is the subject of the search under par. (am) or (b) is not a resident of this state, or if at any time within the 3 years preceding the date of the search that person has not been a resident of this state, or if the department or entity determines that the person's employment, licensing or state court records provide a reasonable basis for further investigation, the department or entity shall make a good faith effort to obtain from any state or other United States jurisdiction in which the person is a resident or was a resident within the 3 years preceding the date of the search information that is equivalent to the information specified in par. (am) 1. or (b) 1. The department or entity may require the person to be fingerprinted on 2 fingerprint cards, each bearing a complete set of the person's fingerprints. The department of justice may provide for the submission of the fingerprint cards to the federal bureau of investigation for the purposes of verifying the identity of the person fingerprinted and obtaining records of his or her criminal arrests and convictions.

50.065(2)(br) (br)

50.065(2)(br)1.1. Except as provided in subd. 2, an entity that receives information regarding the arrest or conviction of a caregiver from the federal bureau of investigation in connection with a criminal history search under this section may use the information only to determine whether the caregiver's arrest or conviction record disqualifies him or her from serving as a caregiver. An entity is immune from civil liability to a caregiver for using arrest or conviction information provided by the federal bureau of investigation to make an employment determination regarding the caregiver.

50.065(2)(br)2. 2. Subdivision 1. does not apply to use by an entity of arrest or conviction information that the entity requests from the federal bureau of investigation after September 30, 2007.

50.065(2)(d) (d) Every entity shall maintain, or shall contract with another person to maintain, the most recent background information obtained on a caregiver under par. (b). The information shall be made available for inspection by authorized persons, as defined by the department by rule.

50.065(2m) (2m)

50.065(2m)(a)(a) Any entity that places a caregiver in a client's residence to provide personal care services shall, before the caregiver provides services to the client, do all of the following:

50.065(2m)(a)1. 1. Except as provided in par. (b), disclose to the client or the client's guardian in writing all information obtained under sub. (2) (b) 1. or (bb) regarding any conviction of the caregiver for a crime that is specified by rule under par. (d), and, if the caregiver has demonstrated that he or she has been rehabilitated under sub. (5), notice of that fact.

50.065(2m)(a)2. 2. Except as provided in par. (b), disclose to the client or the client's guardian in writing all information obtained under sub. (2) (b) 2., 4., or 5. regarding the caregiver.

50.065(2m)(a)3. 3. Notify the client or the client's guardian that, for a fee, the department of justice performs for any person a criminal history record search on an individual.

50.065(2m)(a)4. 4. Notify the client or the client's guardian in writing that if the regularly assigned caregiver is unavailable and the entity assigns a substitute caregiver to provide personal care services to the client, the entity is not required to provide the disclosures under subd. 1. or 2. for the substitute caregiver.

50.065(2m)(b) (b) If a caregiver whom an entity has placed in a client's residence to provide personal care services is not available to provide the services and the entity assigns a substitute caregiver to provide personal care services to the client, the entity is not required to make the disclosures under par. (a) 1. and 2. for the substitute caregiver.

50.065(2m)(c) (c) Each time that an entity requests information under sub. (3) (b) regarding a caregiver who provides personal care services, the entity shall provide the disclosures required under par. (a) 1. and 2. to each client for whom the caregiver provides personal care services or to the client's guardian.

50.065(2m)(d) (d) The department shall promulgate rules to specify crimes for which an entity must disclose a conviction to a client or the client's guardian under par. (a) 1., and to specify who is a substitute caregiver for purposes of pars. (a) 4. and (b).

50.065(3) (3)

50.065(3)(a)(a) Every 4 years or at any time within that period that the department considers appropriate, the department shall request the information specified in sub. (2) (am) 1. to 5. for all persons who are licensed to operate an entity and for all persons who are nonclient residents of an entity.

50.065(3)(b) (b) Every 4 years or at any other time within that period that an entity considers appropriate, the entity shall request the information specified in sub. (2) (b) 1. to 5. for all caregivers of the entity.

50.065(3m) (3m) Notwithstanding subs. (2) (b) and (3) (b), if the department obtains the information required under sub. (2) (am) or (3) (a) with respect to a person who is a caregiver specified under sub. (1) (ag) 1. b. and that person is also an employee, contractor or nonclient resident of the entity, the entity is not required to obtain the information specified in sub. (2) (b) or (3) (b) with respect to that person.

50.065(4) (4) An entity that violates sub. (2), (3) or (4m) (b) may be required to forfeit not more than $1,000 and may be subject to other sanctions specified by the department by rule.

50.065(4m) (4m)

50.065(4m)(a)(a) Notwithstanding s. 111.335, and except as provided in sub. (5), the department may not license, certify, issue a certificate of approval to or register a person to operate an entity or continue the license, certification, certificate of approval or registration of a person to operate an entity if the department knows or should have known any of the following:

50.065(4m)(a)1. 1. That the person has been convicted of a serious crime.

50.065(4m)(a)3. 3. That a unit of government or a state agency, as defined in s. 16.61 (2) (d), has made a finding that the person has abused or neglected any client or misappropriated the property of any client.

50.065(4m)(a)4. 4. That a final determination has been made under s. 48.981 (3) (c) 5m. or, if a contested case hearing is held on such a determination, a final decision has been made under s. 48.981 (3) (c) 5p. that the person has abused or neglected a child.

Effective date text 4. That a determination has been made under s. 48.981 (3) (c) 4. that the person has abused or neglected a child.

50.065(4m)(a)5. 5. That, in the case of a position for which the person must be credentialed by the department of safety and professional services, the person's credential is not current or is limited so as to restrict the person from providing adequate care to a client.

50.065(4m)(b) (b) Notwithstanding s. 111.335, and except as provided in sub. (5), an entity may not employ or contract with a caregiver or permit to reside at the entity a nonclient resident, if the entity knows or should have known any of the following:

50.065(4m)(b)1. 1. That the person has been convicted of a serious crime.

50.065(4m)(b)3. 3. That a unit of government or a state agency, as defined in s. 16.61 (2) (d), has made a finding that the person has abused or neglected any client or misappropriated the property of any client.

50.065(4m)(b)4. 4. That a final determination has been made under s. 48.981 (3) (c) 5m. or, if a contested case hearing is held on such a determination, a final decision has been made under s. 48.981 (3) (c) 5p. that the person has abused or neglected a child.

Effective date text 4. That a determination has been made under s. 48.981 (3) (c) 4. that the person has abused or neglected a child.

50.065(4m)(b)5. 5. That, in the case of a position for which the person must be credentialed by the department of safety and professional services, the person's credential is not current or is limited so as to restrict the person from providing adequate care to a client.

50.065(4m)(c) (c) If the background information form completed by a person under sub. (6) (am), or a person's response or lack of response to a disclosure policy described under sub. (6) (am), indicates that the person is not ineligible to be employed or contracted with for a reason specified in par. (b) 1. to 5., an entity may employ or contract with the person for not more than 60 days pending the receipt of the information sought under sub. (2) (b). If the background information form completed by a person under sub. (6) (am), or a person's response or lack of response to a disclosure policy described under sub. (6) (am), indicates that the person is not ineligible to be permitted to reside at an entity for a reason specified in par. (b) 1. to 5. and if an entity otherwise has no reason to believe that the person is ineligible to be permitted to reside at an entity for any of those reasons, the entity may permit the person to reside at the entity for not more than 60 days pending receipt of the information sought under sub. (2) (am). An entity shall provide supervision for a person who is employed or contracted with or permitted to reside as permitted under this paragraph.

50.065(5) (5) The department may license, certify, issue a certificate of approval to or register to operate an entity a person who otherwise may not be licensed, certified, issued a certificate of approval or registered for a reason specified in sub. (4m) (a) 1. to 5., and an entity may employ, contract with or permit to reside at the entity a person who otherwise may not be employed, contracted with or permitted to reside at the entity for a reason specified in sub. (4m) (b) 1. to 5., if the person demonstrates to the department, or, in the case of an entity that is located within the boundaries of a reservation, to the person or body designated by the tribe under sub. (5d) (a) 3., by clear and convincing evidence and in accordance with procedures established by the department by rule, or by the tribe, that he or she has been rehabilitated. The department shall permit any person who has been convicted of a crime specified by rule under sub. (2m) (d) and who wishes to provide personal care services to demonstrate to the department or, if the person wishes to provide personal care services only within the boundaries of a reservation and the department has approved a plan for the tribe to conduct rehabilitation reviews under sub. (5d), to the tribe that he or she has been rehabilitated.

50.065(5c) (5c) Any person who is permitted but fails under sub. (5) to demonstrate to the department that he or she has been rehabilitated may appeal to the secretary of health services or his or her designee. Any person who is adversely affected by a decision of the secretary or his or her designee under this subsection has a right to a contested case hearing under ch. 227.

50.065(5d) (5d)

50.065(5d)(a)(a) Any tribe that chooses to conduct rehabilitation reviews under sub. (5) shall submit to the department a rehabilitation review plan that includes all of the following:

50.065(5d)(a)1. 1. The criteria to be used to determine if a person has been rehabilitated.

50.065(5d)(a)2. 2. The title of the person or body designated by the tribe to whom a request for review must be made.

50.065(5d)(a)3. 3. The title of the person or body designated by the tribe to determine whether a person has been rehabilitated.

50.065(5d)(a)3m. 3m. The title of the person or body designated by the tribe to whom a person may appeal an adverse decision made by the person specified under subd. 3. and whether the tribe provides any further rights of appeal.

50.065(5d)(a)4. 4. The manner in which the tribe will submit information relating to a rehabilitation review to the department so that the department may include that information in its report to the legislature required under sub. (5g).

50.065(5d)(a)5. 5. A copy of the form to be used to request a review and a copy of the form on which a written decision is to be made regarding whether a person has demonstrated rehabilitation.

50.065(5d)(b) (b) If, within 90 days after receiving the plan, the department does not disapprove the plan, the plan shall be considered approved. If, within 90 days after receiving the plan, the department disapproves the plan, the department shall provide notice of that disapproval to the tribe in writing, together with the reasons for the disapproval. The department may not disapprove a plan unless the department finds that the plan is not rationally related to the protection of clients. If the department disapproves the plan, the tribe may, within 30 days after receiving notice of the disapproval, request that the secretary review the department's decision. A final decision under this paragraph is not subject to further review under ch. 227.

50.065(5g) (5g) Beginning on January 1, 1999, and annually thereafter, the department shall submit a report to the legislature under s. 13.172 (2) that specifies the number of persons in the previous year who have requested to demonstrate to the department that they have been rehabilitated under sub. (5), the number of persons who successfully demonstrated that they have been rehabilitated under sub. (5) and the reasons for the success or failure of a person who has attempted to demonstrate that he or she has been rehabilitated.

50.065(5m) (5m) Notwithstanding s. 111.335, the department may refuse to license, certify or register, or issue a certificate of approval to, a caregiver and an entity may refuse to employ or contract with a caregiver or to permit a nonclient resident to reside at the entity, if the caregiver or nonclient resident has been convicted of an offense that is not a serious crime, but that is, in the estimation of the department or entity, substantially related to the care of a client.

50.065(6) (6)

50.065(6)(a)(a) The department shall require any person who applies for issuance or continuation of a license, certification, certificate of approval or registration to operate an entity to complete a background information form that is provided by the department.

50.065(6)(am) (am) Every 4 years an entity shall require its caregivers and nonclient residents to complete a background information form that is provided to the entity by the department, except that an entity need not require those caregivers to whom par. (b) does not apply to complete the form if the entity requires the caregivers to disclose to the entity, in writing, all information requested on the form and notifies the caregivers annually of the disclosure requirement.

50.065(6)(b) (b) For caregivers who are licensed, issued a certificate of approval or certified by, or registered with, the department, for nonclient residents, and for other persons specified by the department by rule, the entity shall send the background information form to the department.

50.065(6)(c) (c) A person who provides false information on a background information form required under this subsection or a caregiver who fails to report information as required under a disclosure policy described under par. (am) may be required to forfeit not more than $1,000 and may be subject to other sanctions specified by the department by rule.

50.065(7) (7) The department shall do all of the following:

50.065(7)(c) (c) Conduct throughout the state periodic training sessions that cover criminal background investigations; reporting and investigating misappropriation of property or abuse or neglect of a client; and any other material that will better enable entities to comply with the requirements of this section.

50.065(7)(d) (d) Provide a background information form that requires the person completing the form to include his or her date of birth on the form.

50.065(8) (8) The department may charge a fee for obtaining the information required under sub. (2) (am) or (3) (a) or for providing information to an entity to enable the entity to comply with sub. (2) (b) or (3) (b). No fee may be charged to a nurse aide, as defined in s. 146.40 (1) (d), for obtaining or maintaining the information if to do so would be inconsistent with federal law.

50.065 History History: 1997 a. 27, 105, 237; 1999 a. 9, 32, 56, 185, 186; 2001 a. 109; 2005 a. 25, 184, 277, 351; 2007 a. 20 s. 9121 (6) (a); 2007 a. 97, 116, 130, 153, 172; 2009 a. 276; 2011 a. 32, 35; 2013 a. 20; s. 35.17 correction in (1) (cr) 2. e.

50.065 Annotation When a collective bargaining agreement required just cause for termination and provided the right to grieve any termination decision, a county did not have sole discretion under sub. (5m) to decide whether to terminate an employee for the commission of a non-serious crime substantially related to the care of a client. As the county had the authority under sub. (5m) to retain the employee despite a conviction, nothing prevented it from agreeing to do so in a manner consistent with the collective bargaining agreement. Brown County v. Wisconsin Employment Relations Commission, 2007 WI App 247, 306 Wis. 2d 213, 742 N.W.2d 916, 07-0135.



50.07 Prohibited acts.

50.07  Prohibited acts.

50.07(1)(1) No person may:

50.07(1)(a) (a) Intentionally fail to correct or interfere with the correction of a class "A" or class "B" violation within the time specified on the notice of violation or approved plan of correction under s. 50.04 as the maximum period given for correction, unless an extension is granted and the corrections are made before expiration of extension.

50.07(1)(b) (b) Intentionally prevent, interfere with, or attempt to impede in any way the work of any duly authorized representative of the department in the investigation and enforcement of any provision of this subchapter.

50.07(1)(c) (c) Intentionally prevent or attempt to prevent any such representative from examining any relevant books or records in the conduct of official duties under this subchapter.

50.07(1)(d) (d) Intentionally prevent or interfere with any such representative in the preserving of evidence of any violation of any of the provisions of this subchapter or the rules promulgated under this subchapter.

50.07(1)(e) (e) Intentionally retaliate or discriminate against any resident or employee for contacting or providing information to any state official, including any representative of the office of the long-term care ombudsman under s. 16.009 (4), or for initiating, participating in, or testifying in an action for any remedy authorized under this subchapter.

50.07(1)(em) (em) Intentionally retaliate or discriminate against any resident or employee on whose behalf another person contacted or provided information to any state official, including any representative of the office of the long-term care ombudsman under s. 16.009 (4), or initiated, participated in or testified in an action for any remedy authorized under this subchapter.

50.07(1)(f) (f) Intentionally destroy, change or otherwise modify an inspector's original report.

50.07(2) (2) Violators of this section may be imprisoned up to 6 months or fined not more than $1,000 or both for each violation.

50.07(3) (3)

50.07(3)(b)(b) Any employee who is discharged or otherwise retaliated or discriminated against in violation of sub. (1) (e) or (em) may file a complaint with the department of workforce development under s. 106.54 (5).

50.07(3)(c) (c) Any person not described in par. (b) who is retaliated or discriminated against in violation of sub. (1) (e) or (em) may commence an action in circuit court for damages incurred as a result of the violation.

50.07 History History: 1977 c. 170; 1997 a. 131; 1999 a. 82; 2003 a. 33.

50.07 Annotation Sub. (1) (e) does not provide a remedy to a terminated employee and does not prevent a private action for wrongful termination to an employee who reports abuse. There is a public policy exception to the employment-at-will doctrine in this case. Hausman v. St. Croix Care Center, Inc. 214 Wis. 2d 655, 571 N.W.2d 393 (1997), 96-0866.

50.07 Annotation This section is similar to a patient's bill of rights. Sub. (1) (e) protects both patients and employees. An insurance policy providing coverage to a nursing home for personal injuries interfering with rights provided by a patient's bill of rights was applicable to a wrongful discharge claim alleging interference with the plaintiff's rights under sub. (1) (e). St. Paul Fire and Marine Insurance Co. v. Hausman, 231 Wis. 2d 25, 604 N.W.2d 908 (Ct. App. 1999), 99-1125.



50.08 Informed consent for psychotropic medications.

50.08  Informed consent for psychotropic medications.

50.08(1)(1) In this section:

50.08(1)(a) (a) "Degenerative brain disorder" has the meaning given in s. 55.01 (1v).

50.08(1)(b) (b) "Incapacitated" has the meaning given in s. 50.06 (1).

50.08(1)(c) (c) "Person acting on behalf of the resident" means a guardian of the person, as defined in s. 54.01 (12), or a health care agent, as defined in s. 155.01 (4).

50.08(1)(d) (d) "Psychotropic medication" means an antipsychotic, an antidepressant, lithium carbonate, or a tranquilizer.

50.08(2) (2) A physician, an advanced practice nurse prescriber certified under s. 441.16 (2), or a physician assistant licensed under ch. 448, who prescribes a psychotropic medication to a nursing home resident who has degenerative brain disorder shall notify the nursing home if the prescribed medication has a boxed warning under 21 CFR 201.57.

50.08(3) (3)

50.08(3)(a)(a) Except as provided in sub. (3m) or (4), before administering a psychotropic medication that has a boxed warning under 21 CFR 201.57 to a resident who has degenerative brain disorder, a nursing home shall obtain written informed consent from the resident or, if the resident is incapacitated, a person acting on behalf of the resident, on a form provided by the department under par. (b) or on a form that contains the same information as the form under par. (b).

50.08(3)(b) (b) The department shall make available on its Web site or by mail multiple, drug-specific forms for obtaining informed consent under par. (a) for the administration of psychotropic medication that contain all of the following:

50.08(3)(b)1. 1. A space for a description of the benefits of the proposed treatment and the way the medication will be administered.

50.08(3)(b)2. 2. A description, using the most recently issued information from the federal food and drug administration, of the side effects or risks of side effects of the medication and any warnings about the medication.

50.08(3)(b)3. 3. A space for a description of any alternative treatment modes or medications.

50.08(3)(b)4. 4. A space for a description of the probable consequences of not receiving the medication.

50.08(3)(b)5. 5. A space for indicating the period for which the informed consent is effective, which shall be no longer than 15 months from the time the consent is given.

50.08(3)(b)6. 6. A statement that the resident or a person acting on behalf of the resident may withdraw informed consent, in writing, at any time.

50.08(3)(b)7. 7. A declaration that the resident or the person acting on behalf of the resident has been provided with specific, complete, and accurate information, and time to study the information or to seek additional information concerning the medication.

50.08(3)(b)8. 8. A space for the signature of the resident or the person acting on behalf of the resident.

50.08(3)(c) (c) Written informed consent provided by a guardian is subject to s. 54.25 (2) (d) 2. ab. and ac.

50.08(3)(cm) (cm) If a health care agent is acting on behalf of a resident, the health care agent shall give informed consent in accordance with the desires of the resident as expressed in the power of attorney for health care instrument under ch. 155 or, if the resident's desires are unknown, in accordance with s. 155.20 (5).

50.08(3)(d) (d) Upon request, the nursing home shall give the resident, or a person acting on behalf of the resident, a copy of the completed informed consent form.

50.08(3)(e) (e) Unless consent is withdrawn sooner, written informed consent obtained under this subsection is valid for the period specified on the informed consent form but not for longer than 15 months from the date the resident, or a person acting on behalf of the resident, signed the form.

50.08(3)(f) (f) A resident, or a person acting on behalf of the resident, may withdraw consent, in writing, at any time.

50.08(3)(fm) (fm) At the time a resident, or a person acting on behalf of the resident, signs the informed consent form, the nursing home shall orally inform the resident, or the person acting on behalf of the resident, of all of the following:

50.08(3)(fm)1. 1. That the resident, or the person on behalf of the resident, may withdraw consent, in writing, at any time.

50.08(3)(fm)2. 2. That, unless consent is withdrawn sooner, the informed consent is valid for the period specified on the informed consent form or for 15 months from the date on which the resident, or the person acting on behalf of the resident, signs the form, whichever is shorter.

50.08(3)(g) (g) No person may retaliate against or threaten to retaliate against a resident or person acting on behalf of a resident for refusing to provide or withdrawing consent.

50.08(3)(h) (h) The nursing home shall use the most current written informed consent forms available from the department or shall update its own forms with the most current information about the medications available from the department.

50.08(3m) (3m) A nursing home is not required to obtain written informed consent before administering a psychotropic medication to a resident under sub. (3) if the prescription for the psychotropic medication is written or reauthorized while the resident is off of the nursing home's premises.

50.08(4) (4)

50.08(4)(a)(a) A nursing home is not required to obtain written informed consent before administering a psychotropic medication to a resident under sub. (3) if all of the following apply:

50.08(4)(a)1. 1. The resident is not the subject of a court order to administer psychotropic medications under s. 55.14.

50.08(4)(a)2. 2. There is an emergency in which a resident is at significant risk of physical or emotional harm or the resident puts others at significant risk of physical harm and in which time and distance preclude obtaining written informed consent before administering psychotropic medication.

50.08(4)(a)3. 3. A physician has determined that the resident or others will be harmed if the psychotropic medication is not administered before written informed consent is obtained.

50.08(4)(b) (b) If par. (a) applies, the nursing home shall obtain oral consent from the resident or, if the resident is incapacitated, a person acting on behalf of the resident, before administering the psychotropic medication, except as provided in par. (c). The oral consent shall be entered in the resident's medical record. The oral consent shall be valid for 10 days, after which time the nursing home may not continue to administer the psychotropic medication unless it has obtained written informed consent under sub. (3).

50.08(4)(c) (c) If par. (a) applies, the resident is incapacitated, and the nursing home has made a good faith effort to obtain oral consent, under par. (b), of a person acting on behalf of the resident but has been unable to contact such a person, the nursing home may administer the psychotropic medication to the resident for up to 24 hours before obtaining consent under par. (a) or sub. (3).

50.08(5) (5) This section does not abridge any rights that a resident has under s. 51.61 (1) (g).

50.08 History History: 2009 a. 281.



50.09 Rights of residents in certain facilities.

50.09  Rights of residents in certain facilities.

50.09(1) (1)  Residents' rights. Every resident in a nursing home or community-based residential facility shall, except as provided in sub. (5), have the right to:

50.09(1)(a) (a) Private and unrestricted communications with the resident's family, physician, physician assistant, advanced practice nurse prescriber, attorney, and any other person, unless medically contraindicated as documented by the resident's physician, physician assistant, or advanced practice nurse prescriber in the resident's medical record, except that communications with public officials or with the resident's attorney shall not be restricted in any event. The right to private and unrestricted communications shall include, but is not limited to, the right to:

50.09(1)(a)1. 1. Receive, send and mail sealed, unopened correspondence, and no resident's incoming or outgoing correspondence shall be opened, delayed, held or censored.

50.09(1)(a)2. 2. Reasonable access to a telephone for private communications.

50.09(1)(a)3. 3. Opportunity for private visits.

50.09(1)(b) (b) Present grievances on the resident's own behalf or others to the facility's staff or administrator, to public officials or to any other person without justifiable fear of reprisal, and to join with other residents or individuals within or outside of the facility to work for improvements in resident care.

50.09(1)(c) (c) Manage the resident's own financial affairs, including any personal allowances under federal or state programs, unless the resident delegates, in writing, such responsibility to the facility and the facility accepts the responsibility or unless the resident delegates to someone else of the resident's choosing and that person accepts the responsibility. The resident shall receive, upon written request by the resident or guardian, a written monthly account of any financial transactions made by the facility under such a delegation of responsibility.

50.09(1)(d) (d) Be fully informed, in writing, prior to or at the time of admission of all services included in the per diem rate, other services available, the charges for such services, and be informed, in writing, during the resident's stay of any changes in services available or in charges for services.

50.09(1)(e) (e) Be treated with courtesy, respect and full recognition of the resident's dignity and individuality, by all employees of the facility and licensed, certified or registered providers of health care and pharmacists with whom the resident comes in contact.

50.09(1)(f) (f) Physical and emotional privacy in treatment, living arrangements and in caring for personal needs, including, but not limited to:

50.09(1)(f)1. 1. Privacy for visits by spouse or domestic partner. If both spouses or both domestic partners under ch.770 are residents of the same facility, the spouses or domestic partners shall be permitted to share a room unless medically contraindicated as documented by the resident's physician, physician assistant, or advanced practice nurse prescriber in the resident's medical record.

50.09(1)(f)2. 2. Privacy concerning health care. Case discussion, consultation, examination and treatment are confidential and shall be conducted discreetly. Persons not directly involved in the resident's care shall require the resident's permission to authorize their presence.

50.09(1)(f)3. 3. Confidentiality of health and personal records, and the right to approve or refuse their release to any individual outside the facility, except in the case of the resident's transfer to another facility or as required by law or 3rd-party payment contracts and except as provided in s. 146.82 (2) and (3).

50.09(1)(g) (g) Not to be required to perform services for the facility that are not included for therapeutic purposes in the resident's plan of care.

50.09(1)(h) (h) Meet with, and participate in activities of social, religious, and community groups at the resident's discretion, unless medically contraindicated as documented by the resident's physician, physician assistant, or advanced practice nurse prescriber in the resident's medical record.

50.09(1)(i) (i) Retain and use personal clothing and effects and to retain, as space permits, other personal possessions in a reasonably secure manner.

50.09(1)(j) (j) Be transferred or discharged, and be given reasonable advance notice of any planned transfer or discharge, and an explanation of the need for and alternatives to the transfer or discharge. The facility to which the resident is to be transferred must have accepted the resident for transfer, except in a medical emergency or if the transfer or discharge is for nonpayment of charges following a reasonable opportunity to pay a deficiency. No person may be involuntarily discharged for nonpayment under this paragraph if the person meets all of the following conditions:

50.09(1)(j)1. 1. He or she is in need of ongoing care and treatment and has not been accepted for ongoing care and treatment by another facility or through community support services.

50.09(1)(j)2. 2. The funding of his or her care in the nursing home or community-based residential facility under s. 49.45 (6m) is reduced or terminated because of one of the following:

50.09(1)(j)2.a. a. He or she requires a level or type of care which is not provided by the nursing home or community-based residential facility.

50.09(1)(j)2.b. b. The nursing home is found to be an institution for mental diseases, as defined under 42 CFR 435.1009.

50.09(1)(k) (k) Be free from mental and physical abuse, and be free from chemical and physical restraints except as authorized in writing by a physician, physician assistant, or advanced practice nurse prescriber for a specified and limited period of time and documented in the resident's medical record. Physical restraints may be used in an emergency when necessary to protect the resident from injury to himself or herself or others or to property. However, authorization for continuing use of the physical restraints shall be secured from a physician, physician assistant, or advanced practice nurse prescriber within 12 hours. Any use of physical restraints shall be noted in the resident's medical records. "Physical restraints" includes, but is not limited to, any article, device, or garment that interferes with the free movement of the resident and that the resident is unable to remove easily, and confinement in a locked room.

50.09(1)(L) (L) Receive adequate and appropriate care within the capacity of the facility.

50.09(1)(m) (m) Use the licensed, certified or registered provider of health care and pharmacist of the resident's choice.

50.09(1)(n) (n) Be fully informed of the resident's treatment and care and participate in the planning of the resident's treatment and care.

50.09(2) (2) The department, in establishing standards for nursing homes and community-based residential facilities may establish, by rule, rights in addition to those specified in sub. (1) for residents in such facilities.

50.09(3) (3) If the resident is adjudicated incompetent in this state and not restored to legal capacity, the rights and responsibilities established under this section which the resident is not competent to exercise shall devolve upon the resident's guardian.

50.09(4) (4) Each facility shall make available a copy of the rights and responsibilities established under this section and the facility's rules to each resident and each resident's legal representative, if any, at or prior to the time of admission to the facility, to each person who is a resident of the facility and to each member of the facility's staff. The rights, responsibilities and rules shall be posted in a prominent place in each facility. Each facility shall prepare a written plan and provide appropriate staff training to implement each resident's rights established under this section.

50.09(5) (5) Rights established under this section shall not, except as determined by the department of corrections, be applicable to residents in such facilities, if the resident is in the legal custody of the department of corrections and is a correctional client in such a facility.

50.09(6) (6)

50.09(6)(a)(a) Each facility shall establish a system of reviewing complaints and allegations of violations of residents' rights established under this section. The facility shall designate a specific individual who, for the purposes of effectuating this section, shall report to the administrator.

50.09(6)(b) (b) Allegations of violations of such rights by persons licensed, certified or registered under chs. 441, 446 to 450, 455 and 456 shall be promptly reported by the facility to the appropriate licensing, examining or affiliated credentialing board and to the person against whom the allegation has been made. Any employee of the facility and any person licensed, certified or registered under chs. 441, 446 to 450, 455 and 456 may also report such allegations to the board. Such board may make further investigation and take such disciplinary action, within the board's statutory authority, as the case requires.

50.09(6)(c) (c) No person who files a report as required in par. (b) or who participates, in good faith, in the review system established under par. (a) shall be liable for civil damages for such acts.

50.09(6)(d) (d) The facility shall attach a statement, which summarizes complaints or allegations of violations of rights established under this section, to the report required under s. 50.03 (4) (c) 1. or 2. The statement shall contain the date of the complaint or allegation, the name of the persons involved, the disposition of the matter and the date of disposition. The department shall consider the statement in reviewing the report.

50.09 History History: 1975 c. 119, 199; 1977 c. 170 s. 33; Stats. 1977 s. 50.09; 1979 c. 175, 221; 1987 a. 27; 1989 a. 31; 1991 a. 39; 1997 a. 27, 114, 175; 2005 a. 187, 387; 2007 a. 97; 2009 a. 28; 2011 a. 161.

50.09 Annotation A resident's right under sub. (1) (e) to be treated with respect is not waived by misbehavior. Hacker v. DHSS, 189 Wis. 2d 328, 525 N.W.2d 364 (Ct. App. 1994).

50.09 Annotation Abuse and Neglect in Long-term Care Facilities: The Civil Justice System's Response. Studinski. Wis. Law. Aug. 2004.

50.09 Annotation Preventing Abuse and Neglect in Health Care Settings: The Regulatory Agency's Responsibility. Dawson. Wis. Law. Aug. 2004.

50.09 Annotation Seeking Justice in Death's Waiting Room: Barriers to Effectively Prosecuting Crime in Long-term Care Facilities. Hanrahan. Wis. Law. Aug. 2004.

50.09 Annotation A Response: Issues Affecting Long-term Care. Purtell. Wis. Law. Oct. 2004.



50.095 Resident's right to know; nursing home reports.

50.095  Resident's right to know; nursing home reports.

50.095(1)(1) Every resident in or prospective resident of a nursing home has the right to know certain information from the nursing home which would aid an individual in assessing the quality of care provided by a nursing home.

50.095(2) (2) The department may request from a nursing home information necessary for preparation of a report under sub. (3), and the nursing home, if so requested, shall provide the information.

50.095(3) (3) By July 1, 1998, and annually thereafter, the department shall provide each nursing home and the office of the long-term care ombudsman with a report that includes the following information for the nursing home:

50.095(3)(am) (am) The ratio of nursing staff available to residents per shift at each skill level for the previous year for the nursing home, under criteria that the department shall promulgate as rules.

50.095(3)(b) (b) The staff replacement rates for full-time and part-time nursing staff, nurse aides, and administrators for the previous year for the nursing home and for all similar nursing homes in the same geographical area, as determined by the department.

50.095(3)(c) (c) Violations of statutes or rules by the nursing home during the previous year for the nursing home and for all similar nursing homes in the same geographical area, as determined by the department.

50.095(3m) (3m) The department shall prepare a simplified summary of the information required under sub. (3) (am) to (c), as specified by rule by the department. The summary shall be on one sheet of paper and shall be in language that is easily understood by laypersons. The summary shall state that a complete copy of the most recent report of inspection of the nursing home is available from the department, upon request, for a minimal fee.

50.095(4) (4) Upon receipt of a report under sub. (3), the nursing home shall make the report available to any person requesting the report. Upon receipt of a summary under sub. (3m), the nursing home shall provide a copy of the summary to every resident of the nursing home and his or her guardian, if any, to every prospective resident of the nursing home, if any, and to every person who accompanies a prospective resident or acts as the prospective resident's representative, as defined in s. 655.001 (12), if any.

50.095 History History: 1987 a. 27, 127; 1997 a. 114 ss. 20 to 25; 1997 a. 237; 2007 a. 153.



50.097 Registry.

50.097  Registry. Any person may receive, upon specific written request to the department, requested information that is contained in the registry of individuals under s. 146.40 (4g) (a).

50.097 History History: 1989 a. 31; 1991 a. 39; 2007 a. 153.



50.098 Appeals of transfers or discharges.

50.098  Appeals of transfers or discharges. The department shall promulgate rules establishing a fair mechanism for hearing appeals on transfers and discharges of residents from nursing homes.

50.098 History History: 1989 a. 31.



50.10 Private cause of action.

50.10  Private cause of action.

50.10(1) (1) Any person residing in a nursing home has an independent cause of action to correct conditions in the nursing home or acts or omissions by the nursing home or by the department, that:

50.10(1)(a) (a) The person alleges violate this subchapter or rules promulgated under this subchapter; and

50.10(1)(b) (b) The person alleges are foreseeably related to impairing the person's health, safety, personal care, rights or welfare.

50.10(2) (2) Actions under this section are for mandamus against the department or for injunctive relief against either the nursing home or the department.

50.10 History History: 1981 c. 121, 391.

50.10 Annotation This section applies only to residents of a nursing home, which is different from a community based residential facility. Residents of community-based residential facilities do not have a private cause of action for statutory or administrative code violations. Farr v. Alternative Living Services, Inc. 2002 WI App 88, 253 Wis. 2d 790, 643 N.W.2d 841, 01-0971.

50.10 Annotation Wisconsin's private cause of action for nursing home residents. Bertrand. Wis. Law. Sep. 1989.

50.10 Annotation Protecting the Rights of Nursing Home Residents. Spitzer-Resnick. Wis. Law. May 1993.



50.11 Cumulative remedies.

50.11  Cumulative remedies. The remedies provided by this subchapter are cumulative and shall not be construed as restricting any remedy, provisional or otherwise, provided by law for the benefit of any party, and no judgment under this subchapter shall preclude any party from obtaining additional relief based upon the same facts.

50.11 History History: 1977 c. 170.



50.12 Waiver of federal requirements.

50.12  Waiver of federal requirements. The department shall petition the secretary of the U.S. department of health and human services for a waiver of the requirement that it conduct annual medical assistance surveys of nursing homes, for a waiver of the requirement that it conduct annual independent medical reviews and independent professional reviews, to allow the department under 42 USC 1396a (a) (26) and (31) to conduct biennial surveys and reviews and for any waivers necessary to implement the special requirements promulgated under s. 50.02 (3) (d).

50.12 History History: 1981 c. 121; 1985 a. 29.



50.13 Fees permitted for a workshop or seminar.

50.13  Fees permitted for a workshop or seminar. If the department develops and provides a workshop or seminar relating to the provision of service by facilities, adult family homes or residential care apartment complexes under this subchapter, the department may establish a fee for each workshop or seminar and impose the fee on registrants for the workshop or seminar. A fee so established and imposed shall be in an amount sufficient to reimburse the department for the costs directly associated with developing and providing the workshop or seminar.

50.13 History History: 1985 a. 120; 1997 a. 27.



50.135 Licensing and approval fees for inpatient health care facilities.

50.135  Licensing and approval fees for inpatient health care facilities.

50.135(1) (1)  Definition. In this section, "inpatient health care facility" means any hospital, nursing home, county home, county mental hospital or other place licensed or approved by the department under ss. 49.70, 49.71, 49.72, 50.02, 50.03, 50.35, 51.08 and 51.09, but does not include community-based residential facilities.

50.135(2) (2) Fees.

50.135(2)(a)(a) The annual fee for any inpatient health care facility except a nursing home is $18 per bed, based on the number of beds for which the facility is licensed. The annual fee for any nursing home is $6 per bed, based on the number of beds for which the nursing home is licensed. This fee shall be paid to the department on or before October 1 for the ensuing year. Each new inpatient health care facility shall pay this fee no later than 30 days before it opens.

50.135(2)(b) (b) Any inpatient health care facility that fails to pay its fee on or before the date specified in par. (a) shall pay an additional fee of $10 per day for every day after the deadline.

50.135(2)(c) (c) The fees collected under par. (a) shall be credited to the appropriation account under s. 20.435 (6) (jm) for licensing, review and certifying activities.

50.135(3) (3) Exemption. The inpatient health care facilities under ss. 45.50, 48.62, 51.05, 51.06, 233.40, 233.41, 233.42 and 252.10 are exempt from this section.

50.135 History History: 1983 a. 27, 192; 1985 a. 29; 1987 a. 27; 1993 a. 16; 1993 a. 27 s. 257; Stats. 1993 s. 50.135; 1995 a. 27; 1997 a. 27, 35; 1999 a. 9; 2005 a. 22, 25.

50.135 Annotation Sub. (1) requires that all of the specifically enumerated facilities must be places licensed or approved by DHFS. A VA hospital is not within the definition of inpatient health care facility as it is subject to federal regulation and is not licensed or regulated by the state. State v. Powers, 2004 WI App 156, 276 Wis. 2d 107, 687 N.W.2d 50, 03-1514.



50.14 Assessments on licensed beds.

50.14  Assessments on licensed beds.

50.14(1) (1) In this section:

50.14(1)(a) (a) Notwithstanding s. 50.01 (1m), "facility" means a nursing home or an intermediate care facility for persons with an intellectual disability that is not located outside the state.

50.14(1)(b) (b) "Intermediate care facility for persons with an intellectual disability" has the meaning given for "intermediate care facility for the mentally retarded" under 42 USC 1396d (d).

50.14(2) (2) For the privilege of doing business in this state, there is imposed on all licensed beds of a facility an assessment in the following amount per calendar month per licensed bed of the facility:

50.14(2)(am) (am) For nursing homes, an amount not to exceed $150 in state fiscal year 2009-10, and, beginning in state fiscal year 2010-11, an amount not to exceed $170.

50.14(2)(bm) (bm) For intermediate care facilities for persons with an intellectual disability, $910.

50.14(2g) (2g) The assessment moneys collected under this section shall be deposited in the Medical Assistance trust fund.

50.14(2r) (2r) In determining the number of licensed beds, all of the following apply:

50.14(2r)(a) (a) If the amount of the beds is other than a whole number, the fractional part of the amount shall be disregarded unless it equals 50% or more of a whole number, in which case the amount shall be increased to the next whole number.

50.14(2r)(b) (b) The number of licensed beds of a nursing home includes any number of beds that have been delicensed under s. 49.45 (6m) (ap) 1. but not deducted from the nursing home's licensed bed capacity under s. 49.45 (6m) (ap) 4. a.

50.14(3) (3) By the end of each month, each facility shall submit to the department the amount due under sub. (2) for each licensed bed of the facility for the month preceding the month during which the payment is being submitted. The department shall verify the number of beds licensed and, if necessary, make adjustments to the payment, notify the facility of changes in the payment owing and send the facility an invoice for the additional amount due or send the facility a refund.

50.14(4) (4) Sections 77.59 (1) to (5m), (6) (intro.), (a) and (c) and (7) to (10), 77.60 (1) to (7), (9) and (10), 77.61 (9) and (12) to (14) and 77.62, as they apply to the taxes under subch. III of ch. 77, apply to the assessment under this section, except that the amount of any assessment collected under s. 77.59 (7) in a fiscal year shall be deposited in the Medical Assistance trust fund.

50.14(5) (5)

50.14(5)(a)(a) The department shall levy, enforce and collect the assessment under this section and shall develop and distribute forms necessary for levying and collection.

50.14(5)(b) (b) The department shall promulgate rules that establish procedures and requirements for levying the assessment under this section.

50.14(6) (6)

50.14(6)(a)(a) An affected facility may contest an action by the department under this section by submitting a written request for a hearing to the department within 30 days after the date of the department's action.

50.14(6)(b) (b) Any order or determination made by the department under a hearing as specified in par. (a) is subject to judicial review as prescribed under ch. 227.

50.14 History History: 1991 a. 269; 1993 a. 16; 1995 a. 27; 1997 a. 114; 2003 a. 33; 2005 a. 25, 49; 2007 a. 20, 95, 97, 153; 2009 a. 28, 180; 2011 a. 126; 2013 a. 20.



50.32 Hospital regulation and approval act.

50.32  Hospital regulation and approval act. Sections 50.32 to 50.39 shall constitute the "Hospital Regulation and Approval Act".

50.32 History History: 1975 c. 413 ss. 4, 18; Stats. 1975 s. 50.32.



50.33 Definitions.

50.33  Definitions. Whenever used in ss. 50.32 to 50.39:

50.33(1g) (1g) "Critical access hospital" means a hospital that is designated by the department as meeting the requirements of 42 USC 1395i-4 (c) (2) (B) and is federally certified as meeting the requirements of 42 USC 1395i-4 (e).

50.33(1r) (1r) "Governmental unit" means the state, any county, town, city, village, or other political subdivision or any combination thereof, department, division, board or other agency of any of the foregoing.

50.33(2) (2)

50.33(2)(a)(a) "Hospital" means any building, structure, institution or place devoted primarily to the maintenance and operation of facilities for the diagnosis, treatment of and medical or surgical care for 3 or more nonrelated individuals hereinafter designated patients, suffering from illness, disease, injury or disability, whether physical or mental, and including pregnancy and regularly making available at least clinical laboratory services, and diagnostic X-ray services and treatment facilities for surgery, or obstetrical care, or other definitive medical treatment.

50.33(2)(b) (b) "Hospital" may include, but not in limitation thereof by enumeration, related facilities such as outpatient facilities, nurses', interns' and residents' quarters, training facilities and central service facilities operated in connection with hospitals.

50.33(2)(c) (c) "Hospital" includes "special hospitals" or those hospital facilities that provide a limited type of medical or surgical care, including orthopedic hospitals, children's hospitals, critical access hospitals, mental hospitals, psychiatric hospitals or maternity hospitals.

50.33 History History: 1975 c. 413 ss. 4, 18; Stats. 1975 s. 50.33; 1977 c. 83 s. 26 (4); 1979 c. 175; 1983 a. 189; 1997 a. 237.



50.34 Purpose.

50.34  Purpose. The purpose of ss. 50.32 to 50.39 is to provide for the development, establishment and enforcement of rules and standards for the construction, maintenance and operation of hospitals which, in the light of advancing knowledge, will promote safe and adequate care and treatment of patients in such hospitals.

50.34 History History: 1975 c. 413 ss. 4, 18; Stats. 1975 s. 50.34.



50.35 Application and approval.

50.35  Application and approval. Application for approval to maintain a hospital shall be made to the department on forms provided by the department. On receipt of an application, the department shall, except as provided in s. 50.498, issue a certificate of approval if the applicant and hospital facilities meet the requirements established by the department. The department shall issue a single certificate of approval for the University of Wisconsin Hospitals and Clinics Authority that applies to all of the Authority's inpatient and outpatient hospital facilities that meet the requirements established by the department and for which the Authority requests approval. For a free-standing pediatric teaching hospital, the department shall issue a single certificate of approval that applies to all of the hospital's inpatient and outpatient hospital facilities that meet the requirements established by the department and for which the hospital requests approval. Except as provided in s. 50.498, this approval shall be in effect until, for just cause and in the manner herein prescribed, it is suspended or revoked. The certificate of approval may be issued only for the premises and persons or governmental unit named in the application and is not transferable or assignable. The department shall withhold, suspend or revoke approval for a failure to comply with s. 165.40 (6) (a) 1. or 2., but, except as provided in s. 50.498, otherwise may not withhold, suspend or revoke approval unless for a substantial failure to comply with ss. 50.32 to 50.39 or the rules and standards adopted by the department after giving a reasonable notice, a fair hearing and a reasonable opportunity to comply. Failure by a hospital to comply with s. 50.36 (3m) shall be considered to be a substantial failure to comply under this section.

50.35 History History: 1975 c. 413 ss. 4, 18; Stats. 1975 s. 50.35; 1989 a. 37; 1997 a. 93, 237; 2009 a. 2, 28.



50.355 Reporting.

50.355  Reporting. Every 12 months, on a schedule determined by the department, an approved hospital shall submit an annual report in the form and containing the information that the department requires, including payment of the fee required under s. 50.135 (2) (a). If a complete annual report is not timely filed, the department shall issue a warning to the holder of the certificate for approval. The department may revoke approval for failure to timely and completely report within 60 days after the report date established under the schedule determined by the department.

50.355 History History: 1997 a. 27.



50.36 Rules and standards.

50.36  Rules and standards.

50.36(1) (1) The department shall promulgate, adopt, amend and enforce such rules and standards for hospitals for the construction, maintenance and operation of the hospitals deemed necessary to provide safe and adequate care and treatment of the patients in the hospitals and to protect the health and safety of the patients and employees; and nothing contained herein shall pertain to a person licensed to practice medicine and surgery or dentistry. The building codes and construction standards of the department of safety and professional services shall apply to all hospitals and the department may adopt additional construction codes and standards for hospitals, provided they are not lower than the requirements of the department of safety and professional services. Except for the construction codes and standards of the department of safety and professional services and except as provided in s. 50.39 (3), the department shall be the sole agency to adopt and enforce rules and standards pertaining to hospitals.

50.36(2) (2)

50.36(2)(a)(a) The department shall conduct plan reviews of all capital construction and remodeling projects of hospitals to ensure that the plans comply with building code requirements under ch. 101 and with physical plant requirements under this chapter or under rules promulgated under this chapter.

50.36(2)(b) (b) The department shall promulgate rules that establish a fee schedule for its services in conducting the plan reviews under par. (a). The schedule established under these rules shall set fees for hospital plan reviews in amounts that are less than the sum of the amounts required on September 30, 1995, for fees under this subsection and for fees for examination of hospital plans under s. 101.19 (1) (a), 1993 stats.

50.36(3) (3)

50.36(3)(a)(a) Any person licensed to practice medicine and surgery under subch. II of ch. 448 or podiatry under subch. IV of ch. 448 shall be afforded an equal opportunity to obtain hospital staff privileges and may not be denied hospital staff privileges solely for the reason that the person is an osteopathic physician and surgeon or a podiatrist. Each individual hospital shall retain the right to determine whether the applicant's training, experience and demonstrated competence is sufficient to justify the granting of hospital staff privileges or is sufficient to justify the granting of limited hospital staff privileges.

50.36(3)(b) (b) If, as a result of peer investigation or written notice thereof, a hospital staff member who is licensed by the medical examining board or podiatry affiliated credentialing board, for any reasons that include the quality of or ability to practice, loses his or her hospital staff privileges, has his or her hospital staff privileges reduced or resigns from the hospital staff, the hospital shall so notify the medical examining board or podiatry affiliated credentialing board, whichever is applicable, within 30 days after the loss, reduction or resignation takes effect. Temporary suspension due to incomplete records need not be reported.

50.36(3)(c) (c) If, as a result of peer investigation or written notice thereof, a hospital staff member who is licensed by the medical examining board or podiatry affiliated credentialing board, for reasons that do not include the quality of or ability to practice, loses his or her hospital staff privileges for 30 days or more, has his or her hospital staff privileges reduced for 30 days or more or resigns from the hospital staff for 30 days or more, the hospital shall so notify the medical examining board or podiatry affiliated credentialing board, whichever is applicable, within 30 days after the loss, reduction or resignation takes effect. Temporary suspension due to incomplete records need not be reported.

50.36(3d) (3d)

50.36(3d)(a)(a) A hospital shall develop and maintain a system under which the hospital may grant emergency staff privileges to a health care provider, as defined in s. 146.81 (1), to whom all of the following apply:

50.36(3d)(a)1. 1. The health care provider seeks to provide care at the hospital during a period of a state of emergency related to public health declared by the governor under s. 323.10.

50.36(3d)(a)2. 2. The health care provider does not have staff privileges at the hospital at the time that the state of emergency related to public health is declared by the governor under s. 323.10.

50.36(3d)(a)3. 3. The health care provider has staff privileges at another hospital.

50.36(3d)(b) (b) A hospital that grants emergency staff privileges under par. (a) has immunity from civil liability for acts or omissions by a health care provider who is granted emergency staff privileges under par. (a).

50.36(3g) (3g)

50.36(3g)(a)(a) In this subsection:

50.36(3g)(a)1. 1. "Mental illness" has the meaning given in s. 51.01 (13) (a).

50.36(3g)(a)2. 2. "Psychologist" means a licensed psychologist, as defined in s. 455.01 (4).

50.36(3g)(b) (b) A hospital that admits patients for treatment of mental illness may grant to a psychologist who is listed or eligible to be listed in the national register of health services providers in psychology or who is certified by the American board of professional psychology an opportunity to obtain hospital staff privileges to admit, treat and discharge patients. Each hospital may determine whether the applicant's training, experience and demonstrated competence are sufficient to justify the granting of hospital staff privileges or of limited hospital staff privileges.

50.36(3g)(c) (c) If a hospital grants a psychologist hospital staff privileges or limited hospital staff privileges under par. (b), the psychologist or the hospital shall, prior to or at the time of hospital admission of a patient, identify an appropriate physician with admitting privileges at the hospital who shall be responsible for the medical evaluation and medical management of the patient for the duration of his or her hospitalization.

50.36(3j) (3j) If a hospital has a policy on who may accompany or visit a patient, the hospital shall extend the same right of accompaniment or visitation to a patient's domestic partner under ch. 770 as is accorded the spouse of a patient under the policy.

50.36(3m) (3m) The department shall require a hospital that is accredited as a hospital by a private accrediting organization to submit to the department a copy of the summary accreditation recommendation and may require the hospital to submit to the department copies of all correspondence sent or received on or after August 30, 1989, including survey results, between the hospital and the accrediting organization. Accreditation letters, reports and related correspondence submitted to the department, except those submitted by a county mental health complex under s. 51.08, under this subsection are not subject to inspection, copying or receipt under s. 19.35 (1) and may not be released by the department.

50.36(4) (4) The department shall make or cause to be made such inspections and investigation, as are reasonably deemed necessary to obtain compliance with the rules and standards. It shall afford an opportunity for representatives of the hospitals to consult with members of the staff of the department concerning compliance and noncompliance with rules and standards. If the department takes enforcement action against a hospital for a violation of ss. 50.32 to 50.39, or rules promulgated or standards adopted under ss. 50.32 to 50.39, and the department subsequently conducts an on-site inspection of the hospital to review the hospital's action to correct the violation, the department may, unless the hospital is operated by the state, impose a $200 inspection fee on the hospital.

50.36(5) (5) Before providing emergency services in a hospital, medical and nursing personnel shall have proficiency in the use of an automated external defibrillator, as defined in s. 256.15 (1) (cr), achieved through instruction provided by an individual, organization, or institution of higher education that is approved under s. 46.03 (38) to provide such instruction.

50.36(6) (6) If the department receives a credible complaint that a pharmacy located in a hospital has violated its duty to dispense contraceptive drugs and devices under s. 450.095 (2), the department shall refer the complaint to the department of safety and professional services.

50.36(6m) (6m)

50.36(6m)(a)(a) The secretary or his or her designee may grant a variance to a statute affecting hospitals or a rule of the department affecting hospitals if all of the following apply:

50.36(6m)(a)1. 1. The secretary or his her designee determines that disaster, as defined in s. 323.02 (6), has occurred.

50.36(6m)(a)2. 2. A hospital has requested the variance.

50.36(6m)(a)3. 3. The secretary or his her designee determines that the variance is necessary to protect the public health, safety, or welfare.

50.36(6m)(b) (b) A variance granted under par. (a) shall be for a stated term not to exceed 90 days, except that the secretary or his her designee may extend the variance upon request by the hospital if he or she determines that an extension is necessary to protect the public health, safety, or welfare.

50.36 History History: 1971 c. 211; 1975 c. 383 s. 4; 1975 c. 413 ss. 4, 18; 1975 c. 421; Stats. 1975 s. 50.36; 1977 c. 29; 1979 c. 34; 1981 c. 135; 1985 a. 340; 1989 a. 37; 1991 a. 129; 1993 a. 16, 30, 270; 1995 a. 27 ss. 3245, 3246, 9116 (5); 1997 a. 175; 1999 a. 9; 2001 a. 109; 2007 a. 20, 104; 2009 a. 28, 42, 113, 180; 2011 a. 32; 2011 a. 260 s. 80.

50.36 Annotation A hospital owes a duty to its patients to exercise reasonable care in the selection of medical staff and in granting special privileges. Johnson v. Misericordia Community Hospital, 99 Wis. 2d 708, 301 N.W.2d 156 (1981).



50.37 Notification to accrediting organization.

50.37  Notification to accrediting organization. The department shall notify a private accrediting organization that has accredited a hospital and the board of governors of the injured patients and families compensation fund under s. 619.04 (3) if the department has done any of the following:

50.37(1) (1) Suspended or revoked the hospital's approval under s. 50.35.

50.37(2) (2) Issued an order to the hospital.

50.37(3) (3) Suspended new admissions to the hospital under s. 50.39 (5).

50.37(4) (4) Recommended to the federal health care financing administration that the hospital be decertified from the federal medicare program under 42 USC 1395 to 1395ccc or the federal medicaid program under 42 USC 1396 to 1396r-3 for failure to meet a condition of participation under the program.

50.37 History History: 1989 a. 37; 2003 a. 111.



50.375 Emergency contraception for sexual assault victims.

50.375  Emergency contraception for sexual assault victims.

50.375(1)(1) In this section:

50.375(1)(a) (a) "Emergency contraception" means a drug, medicine, oral hormonal compound, mixture, preparation, instrument, article, or device that is approved by the federal food and drug administration and that prevents a pregnancy after sexual intercourse. "Emergency contraception" does not include a drug, medicine, oral hormonal compound, mixture, preparation, instrument, article, or device of any nature that is prescribed to terminate the pregnancy of a female.

50.375(1)(b) (b) "Sexual assault" means a violation of s. 940.225 (1), (2), or (3).

50.375(1)(c) (c) "Victim" means a female who alleges or for whom it is alleged that she suffered sexual assault and who, as a result of the sexual assault, presents as a patient at a hospital that provides emergency services.

50.375(2) (2) A hospital that provides emergency services to a victim shall do all of the following:

50.375(2)(a) (a) Provide to the victim medically and factually accurate and unbiased written and oral information about emergency contraception and its use and efficacy.

50.375(2)(b) (b) Orally inform the victim of all of the following:

50.375(2)(b)1. 1. Her option to receive emergency contraception at the hospital.

50.375(2)(b)2. 2. Her option to report the sexual assault to a law enforcement agency.

50.375(2)(b)3. 3. Any available options for her to receive an examination to gather evidence regarding the sexual assault.

50.375(2)(c) (c) Except as specified in sub. (4), immediately provide to the victim upon her request emergency contraception, in accordance with instructions approved by the federal food and drug administration. If the medication is taken in more than one dosage, the hospital shall provide all subsequent dosages to the victim for later self administration.

50.375(3) (3) A hospital that provides emergency care shall ensure that each hospital employee who provides care to a victim has available medically and factually accurate and unbiased information about emergency contraception.

50.375(4) (4) No hospital may be required to provide emergency contraception to a victim who is pregnant, as indicated by a test for pregnancy.

50.375(5) (5) The department shall respond to any complaint received by the department concerning noncompliance by a hospital with the requirements of subs. (2) and (3) and shall periodically review hospital procedures to determine whether a hospital is in compliance with the requirements.

50.375 History History: 2007 a. 102.



50.377 Forfeiture.

50.377  Forfeiture.

50.377(1)(1) Whoever violates a requirement under s. 50.375 (2) or (3) may be required to forfeit not less than $2,500 nor more than $5,000 for each violation.

50.377(2) (2) The department may directly assess forfeitures provided for under sub. (1). If the department determines that a forfeiture should be assessed for a particular violation, the department shall send a notice of assessment to the hospital. The notice shall specify the amount of the forfeiture assessed, the violation and the statute or rule alleged to have been violated, and shall inform the hospital of the right to a hearing under sub. (3).

50.377(3) (3) A hospital may contest an assessment of a forfeiture by sending, within 10 days after receipt of notice under sub. (2), a written request for a hearing under s. 227.44 to the division of hearings and appeals created under s. 15.103 (1). The administrator of the division may designate a hearing examiner to preside over the case and recommend a decision to the administrator under s. 227.46. The decision of the administrator of the division shall be the final administrative decision. The division shall commence the hearing within 30 days after receipt of the request for a hearing and shall issue a final decision within 15 days after the close of the hearing. Proceedings before the division are governed by ch. 227. In any petition for judicial review of a decision by the division, the party, other than the petitioner, who was in the proceeding before the division shall be the named respondent.

50.377(4) (4) All forfeitures shall be paid to the department within 10 days after receipt of notice of assessment or, if the forfeiture is contested under sub. (3), within 10 days after receipt of the final decision after exhaustion of administrative review, unless the final decision is appealed and the order is stayed by court order. The department shall remit all forfeitures paid to the secretary of administration for deposit in the school fund.

50.377(5) (5) The attorney general may bring an action in the name of the state to collect any forfeiture imposed under this section if the forfeiture has not been paid following the exhaustion of all administrative and judicial reviews. The only issue to be contested in any such action shall be whether the forfeiture has been paid.

50.377 History History: 2007 a. 102; 2009 a. 2 s. 70.



50.38 Hospital assessment.

50.38  Hospital assessment.

50.38(1) (1) In this section "eligible hospital" means a hospital that is not any of the following:

50.38(1)(b) (b) An institution for mental diseases, as defined in s. 46.011 (1m).

50.38(1)(c) (c) A general psychiatric hospital for which the department has issued a certificate of approval under s. 50.35 that applies only to the psychiatric hospital, and that is not a satellite of an acute care hospital.

50.38(2) (2)

50.38(2)(a)(a) For the privilege of doing business in this state, there is imposed on each eligible hospital that is not a critical access hospital an assessment each state fiscal year that is equal to a uniform percentage, determined under sub. (3), of the hospital's gross patient revenues, as reported under s. 153.46 (5) and determined by the department. The assessments shall be deposited in the hospital assessment fund.

50.38(2)(b) (b) For the privilege of doing business in this state, there is imposed on each critical access hospital an assessment each state fiscal year that is equal to a uniform percentage, determined under sub. (3), of the critical access hospital's gross inpatient revenues, as reported under s. 153.46 (5) and determined by the department. The assessments shall be deposited in the critical access hospital assessment fund.

50.38(3) (3) The department shall establish the percentage that is applicable under sub. (2) (a) and (b) so that the total amount of assessments collected under sub. (2) (a) in a state fiscal year is equal to the amount in the schedule under s. 20.005 (3) for the appropriation under s. 20.435 (4) (xc) for that fiscal year.

50.38(4) (4) Except as provided in sub. (5), each eligible hospital shall pay the applicable annual assessment under sub. (2) in 4 equal amounts that are due by September 30, December 31, March 31, and June 30 of each year.

50.38(5) (5) At the discretion of the department, a hospital that is unable timely to make a payment by a date specified under sub. (4) may be allowed to make a delayed payment. A determination by the department that a hospital may not make a delayed payment under this subsection is final and is not subject to review under ch. 227.

50.38(6) (6)

50.38(6)(a)(a)

50.38(6)(a)1.1. If the federal government does not provide federal financial participation under the federal Medicaid program for amounts collected under sub. (2) (a) that are used to make payments required under s. 49.45 (3) (e) 11. or (5r), that are transferred under sub. (8) and used to make payments from the Medical Assistance trust fund, or that are transferred under sub. (9) and expended under s. 20.435 (4) (jw), the department shall, from the fund from which the payment or expenditure was made, refund eligible hospitals, other than critical access hospitals, the amount for which the federal government does not provide federal financial participation.

50.38(6)(a)2. 2. If the department makes a refund under subd. 1. as result of failure to obtain federal financial participation under the federal Medicaid program for a payment required under s. 49.45 (3) (e) 11. or (5r) or a payment from the Medical Assistance trust fund, the department shall recoup the part of the payment for which the federal government does not provide federal financial participation.

50.38(6)(a)3. 3. Moneys recouped under subd. 2. for payments made from the hospital assessment fund shall be deposited in the hospital assessment fund.

50.38(6)(a)4. 4. Moneys recouped under subd. 2. for payments made from the Medical Assistance trust fund shall be deposited in the Medical Assistance trust fund.

50.38(6)(b) (b) On June 30 of each state fiscal year, the department shall, from the appropriation account under s. 20.435 (4) (xc), refund to eligible hospitals, other than critical access hospitals, the difference between the amount in the schedule under s. 20.005 (3) for that appropriation and the amount expended or encumbered from that appropriation in the fiscal year.

50.38(6)(c) (c) The department shall allocate any refund under this subsection to eligible hospitals, other than critical access hospitals, in proportion to the percentage of the total assessments collected under sub. (2) (a) that each hospital paid.

50.38(6m) (6m)

50.38(6m)(a)(a)

50.38(6m)(a)1.1. If the federal government does not provide federal financial participation under the federal Medicaid program for amounts collected under sub. (2) (b) that are used to make payments required under s. 49.45 (3) (e) 12. or that are transferred under sub. (10) and used to make payments from the Medical Assistance trust fund, the department shall, from the fund from which the payment or expenditure was made, refund critical access hospitals the amount for which the federal government does not provide federal financial participation.

50.38(6m)(a)2. 2. If the department makes a refund under subd. 1. as result of failure to obtain federal financial participation under the federal Medicaid program for a payment required under s. 49.45 (3) (e) 12. or a payment from the Medical Assistance trust fund, the department shall recoup the part of the payment for which the federal government does not provide federal financial participation.

50.38(6m)(a)3. 3. Moneys recouped under subd. 2. for payments made from the critical access hospital assessment fund shall be deposited in the critical access hospital assessment fund.

50.38(6m)(a)4. 4. Moneys recouped under subd. 2. for payments made from the Medical Assistance trust fund shall be deposited in the Medical Assistance trust fund.

50.38(6m)(b) (b) On June 30 of each state fiscal year, the department shall, from the appropriation account under s. 20.435 (4) (xe), refund to critical access hospitals any unencumbered moneys in the critical access hospital assessment fund.

50.38(6m)(c) (c) The department shall allocate any refund under this subsection to critical access hospitals in proportion to the percentage of the total assessments collected under sub. (2) (b) that each critical access hospital paid.

50.38(7) (7) By January 1 of each year the department shall report to the joint committee on finance all of the following information for the state fiscal year ending the previous June 30:

50.38(7)(a) (a) The amount each eligible hospital paid under sub. (2).

50.38(7)(b) (b) The amounts the department paid each health maintenance organization under s. 49.45 (59) (a).

50.38(7)(c) (c) The total amounts that each eligible hospital received from health maintenance organizations under s. 49.45 (59) (b).

50.38(7)(d) (d) The total amount of payment increases the department made, in connection with implementation of the hospital assessments under sub. (2), for inpatient and outpatient hospital services that are reimbursed on a fee-for-service basis.

50.38(7)(e) (e) The total amount of payments that the department made to each hospital under the Medical Assistance Program under subch. IV of ch. 49.

50.38(7)(f) (f) The portion of capitated payments that the department made to each health maintenance organization under the Medical Assistance Program under subch. IV of ch. 49 from appropriation accounts of general purpose revenues that is for inpatient and outpatient hospital services.

50.38(7)(g) (g) The results of any audits conducted by the department under s. 49.45 (59) (e) 3. and any actions taken by the department as a result of the audits.

50.38(8) (8) In each state fiscal year, the secretary of administration shall transfer from the hospital assessment fund to the Medical Assistance trust fund an amount equal to the amount in the schedule under s. 20.005 (3) for the appropriation under s. 20.435 (4) (xc) for that fiscal year minus the state share of payments to hospitals required under s. 49.45 (3) (e) 11., and minus any refunds paid to hospitals from the hospital assessment fund under sub. (6) (a) in that fiscal year.

50.38(9) (9) On June 30 of each state fiscal year, the secretary of administration shall transfer from the Medical Assistance trust fund to the appropriation account under s. 20.435 (4) (jw), an amount equal to 0.5 percent of the amount transferred under sub. (8).

50.38(10) (10) In each state fiscal year, the secretary of administration shall transfer from the critical access hospital assessment fund to the Medical Assistance trust fund an amount equal to the amount collected under sub. (2) (b) minus the state share of the amount required to be expended under s. 49.45 (3) (e) 12., minus the amounts appropriated under s. 20.285 (1) (qe) and (qj), and minus any refunds paid to critical access hospitals from the critical access hospital assessment fund under sub. (6m) (a) in that fiscal year.

50.38 History History: 2009 a. 2, 190; 2011 a. 260 s. 81.



50.39 Exemptions and enforcement.

50.39  Exemptions and enforcement.

50.39(1) (1)  Sections 50.32 to 50.39 and the rules promulgated pertaining thereto shall apply to all facilities coming under the definition of a "hospital" which are not specifically exempt by ss. 50.32 to 50.39.

50.39(2) (2) The use of the title "hospital" to represent or identify any facility which does not meet the definition of a "hospital" as provided herein or is not subject to approval under ss. 50.32 to 50.39 is prohibited, except that institutions governed by s. 51.09 are exempt.

50.39(3) (3) Facilities governed by ss. 45.50, 48.62, 49.70, 49.72, 50.02, 51.09, and 252.10, juvenile correctional facilities as defined in s. 938.02 (10p), correctional institutions governed by the department of corrections under s. 301.02, and the offices and clinics of persons licensed to treat the sick under chs. 446, 447, and 448 are exempt from ss. 50.32 to 50.39. Sections 50.32 to 50.39 do not abridge the rights of the medical examining board, physical therapy examining board, podiatry affiliated credentialing board, dentistry examining board, pharmacy examining board, chiropractic examining board, and board of nursing in carrying out their statutory duties and responsibilities.

50.39(4) (4) All orders issued by the department pursuant to ss. 50.32 to 50.39 shall be enforced by the attorney general. The circuit court of Dane County shall have jurisdiction to enforce such orders by injunctional and other appropriate relief.

50.39(5) (5)

50.39(5)(a)(a) The department may, in the event of an emergency condition that imminently threatens the health or safety of patients of a hospital, suspend new admissions to all or a part of the hospital until such time as the department decides that the hospital has removed or corrected the causes or deficiencies creating the emergency.

50.39(5)(b) (b) Immediately upon the suspension of new admissions under par. (a), the department shall notify the hospital in writing. Notice of the suspension shall include a clear and concise statement of the causes or deficiencies creating the emergency condition on which the suspension is based and notice of the opportunity for a hearing on the suspension or on recision of the suspension under s. 227.44. If the hospital desires to contest the suspension, it shall provide written notice to the department of a request for a hearing within 10 days after receipt of the notice of suspension. If the hospital desires to contest failure by the department to rescind the suspension, it shall provide written notice to the department of a request for a hearing.

50.39(6) (6) In addition to any other remedies provided by law, any person suffering a pecuniary loss because of a violation of s. 50.36 (3) (a) may bring a civil action in any court of competent jurisdiction to recover the amount of the pecuniary loss, together with costs and disbursements, including reasonable attorney fees.

50.39 History History: 1971 c. 164; 1975 c. 39; 1975 c. 413 ss. 4, 18; 1975 c. 430 s. 80; Stats. 1975 s. 50.39; 1977 c. 203; 1979 c. 89, 221, 337, 355; 1985 a. 332 s. 251 (1); 1989 a. 31, 37, 107; 1991 a. 39; 1993 a. 27, 30, 107; 1995 a. 27, 77; 1997 a. 175; 1999 a. 9; 2005 a. 22, 344; 2007 a. 97; 2009 a. 113, 149; 2011 a. 258.



50.49 Licensing and regulation of home health agencies.

50.49  Licensing and regulation of home health agencies.

50.49(1)(1)  Definitions. As used in this section, unless a different meaning appears from the context:

50.49(1)(a) (a) "Home health agency" means an organization that:

50.49(1)(a)1. 1. Primarily provides skilled nursing and other therapeutic services;

50.49(1)(a)2. 2. Has policies established by a professional group including at least one physician and at least one registered nurse to govern services, and provides for supervision of these services by a physician or a registered nurse; and

50.49(1)(a)3. 3. Maintains clinical records on all patients.

50.49(1)(b) (b) "Home health services" means the following items and services that are furnished to an individual, who is under the care of a physician, physician assistant, or advanced practice nurse prescriber, by a home health agency, or by others under arrangements made by the home health agency, that are under a plan for furnishing those items and services to the individual that is established and periodically reviewed by a physician, physician assistant, or advanced practice nurse prescriber and that are, except as provided in subd. 6., provided on a visiting basis in a place of residence used as the individual's home:

50.49(1)(b)1. 1. Part-time or intermittent nursing care provided by or under the supervision of a registered professional nurse;

50.49(1)(b)2. 2. Physical or occupational therapy or speech-language pathology;

50.49(1)(b)3. 3. Medical social services under the direction of a physician;

50.49(1)(b)4. 4. Medical supplies, other than drugs and biologicals, and the use of medical appliances, while under such a plan;

50.49(1)(b)5. 5. In the case of a home health agency which is affiliated or under common control with a hospital, medical services provided by an intern or resident-in-training of such hospital, under an approved teaching program of such hospital; and

50.49(1)(b)6. 6. Any of the foregoing items and services which are provided on an outpatient basis, under arrangements made by the home health agency, at a hospital or extended care facility, or at a rehabilitation center which meets such standards as may be prescribed by rule, and the furnishing of which involves the use of equipment of such a nature that the items and services cannot readily be made available to the individual in such place of residence, or which are furnished at such facility while the individual is there to receive any such item or service, but not including transportation of the individual in connection with any such item or service.

50.49(1)(c) (c) "Patient" means individuals cared for or treated by home health agencies.

50.49(2) (2) Rules.

50.49(2)(a)(a) The department may develop, establish and enforce standards for the care, treatment, health, safety, welfare and comfort of patients by home health agencies and for the maintenance and operation of home health agencies which, in the light of advancing knowledge, will promote safe and adequate care and treatment of such patients by home health agencies.

50.49(2)(b) (b) The department shall, by rule, set a license fee to be paid by home health agencies.

50.49(3) (3) Administration. The administration of this section shall be under the department which shall make or cause to be made such inspections and investigations as it deems necessary.

50.49(4) (4) Licensing, inspection and regulation. Except as provided in sub. (6m), the department may register, license, inspect and regulate home health agencies as provided in this section. The department shall ensure, in its inspections of home health agencies, that a sampling of records from private pay patients are reviewed. The department shall select the patients who shall receive home visits as a part of the inspection. Results of the inspections shall be made available to the public at each of the regional offices of the department. If the department takes enforcement action against a home health agency for a violation of this section or rules promulgated under this section, and the department subsequently conducts an on-site inspection of the home health agency to review the home health agency's action to correct the violation, the department may impose a $200 inspection fee on the home health agency.

50.49(5) (5) Application for registration and license.

50.49(5)(a)(a) Registration shall be in writing in such form and contain such information as the department requires.

50.49(5)(b) (b) The application for a license shall be in writing upon forms provided by the department and shall contain such information as it requires.

50.49(6) (6) Issuance of license; inspection and investigation; annual report; nontransferability; content.

50.49(6)(a)(a) Except as provided in s. 50.498, the department shall issue a home health agency license if the applicant is fit and qualified, and if the home health agency meets the requirements established by this section. The department, or its designated representatives, shall make such inspections and investigations as are necessary to determine the conditions existing in each case and file written reports. Each licensee shall annually file a report with the department.

50.49(6)(b) (b) A home health agency license is valid until suspended or revoked, except as provided in s. 50.498.

50.49(6)(c) (c) Each license shall be issued only for the home health agency named in the application and is not transferable or assignable. Any license granted shall state such additional information and special limitations as the department, by rule, prescribes.

50.49(6)(d) (d) Every 12 months, on a schedule determined by the department, a licensed home health agency shall submit an annual report in the form and containing the information that the department requires, including payment of the fee required under sub. (2) (b). If a complete annual report is not timely filed, the department shall issue a warning to the licensee. The department may revoke the license for failure to timely and completely report within 60 days after the report date established under the schedule determined by the department.

50.49(6m) (6m) Exceptions. None of the following is required to be licensed as a home health agency under sub. (4), regardless of whether any of the following provides services that are similar to services provided by a home health agency:

50.49(6m)(a) (a) A care management organization, as defined in s. 46.2805 (1).

50.49(6m)(am) (am) An entity with which a care management organization, as defined in s. 46.2805 (1), contracts for care management services under s. 46.284 (4) (d), for purposes of providing the contracted services.

50.49(6m)(b) (b) A program specified in s. 46.2805 (1) (a).

50.49(6m)(c) (c) A demonstration program specified in s. 46.2805 (1) (b).

50.49(7) (7) Denial, suspension or revocation of license; notice. The department after notice to the applicant or licensee is authorized to deny, suspend or revoke a license in any case in which it finds that there has been a substantial failure to comply with the requirements of this section and the rules established hereunder.

50.49(8) (8) Failure to register or operating without license; penalty. It is unlawful for any person, acting jointly or severally with any other person, to conduct, maintain, operate, or permit to be maintained or operated, or to participate in the conducting, maintenance or operating of a home health agency, unless, it is licensed as a home health agency by the department. Any person who violates this section shall be fined not more than $100 for the first offense and not more than $200 for each subsequent offense, and each day of violation after the first conviction shall constitute a separate offense.

50.49(9) (9) Right of injunction. All orders issued by the department under this section shall be enforced by the attorney general. The circuit court of Dane County shall have jurisdiction to enforce such orders by injunctional and other appropriate relief.

50.49(10) (10) Provisional licenses. Except as provided in s. 50.498, a provisional license if approved by the department may be issued to any home health agency, the facilities of which are in use or needed for patients, but which is temporarily unable to conform to all the rules established under this section. A provisional license may not be issued for more than one year.

50.49 History History: 1981 c. 93 ss. 162 to 166, 184; 1989 a. 31, 316; 1993 a. 27 s. 279; Stats. 1993 s. 50.49; 1993 a. 482; 1995 a. 225; 1997 a. 27, 237; 1999 a. 9, 83; 2005 a. 187; 2007 a. 20; 2009 a. 28; 2011 a. 161.



50.495 Fees permitted for a workshop or seminar.

50.495  Fees permitted for a workshop or seminar. If the department develops and provides a workshop or seminar relating to the provision of services by hospitals and home health agencies under this subchapter, the department may establish a fee for each workshop or seminar and impose the fee on registrants for the workshop or seminar. A fee so established and imposed shall be in an amount sufficient to reimburse the department for the costs directly associated with developing and providing the workshop or seminar.

50.495 History History: 1997 a. 27.



50.498 Denial, nonrenewal and revocation of license, certification or registration based on delinquent taxes or unemployment insurance contributions.

50.498  Denial, nonrenewal and revocation of license, certification or registration based on delinquent taxes or unemployment insurance contributions.

50.498(1) (1) Except as provided in sub. (1m), the department shall require each applicant to provide the department with his or her social security number, if the applicant is an individual, or the applicant's federal employer identification number, if the applicant is not an individual, as a condition of issuing any of the following:

50.498(1)(a) (a) A certificate of approval under s. 50.35.

50.498(1)(b) (b) A license under s. 50.49 (6) (a).

50.498(1)(c) (c) A provisional license under s. 50.49 (10).

50.498(1m) (1m) If an individual who applies for a certificate of approval, license or provisional license under sub. (1) does not have a social security number, the individual, as a condition of obtaining the certificate of approval, license or provisional license, shall submit a statement made or subscribed under oath or affirmation to the department that the applicant does not have a social security number. The form of the statement shall be prescribed by the department of children and families. A certificate of approval, license or provisional license issued in reliance upon a false statement submitted under this subsection is invalid.

50.498(2) (2) The department may not disclose any information received under sub. (1) to any person except to the department of revenue for the sole purpose of requesting certifications under s. 73.0301 and to the department of workforce development for the sole purpose of requesting certifications under s. 108.227.

50.498(3) (3) Except as provided in sub. (1m), the department shall deny an application for the issuance of a certificate of approval, license or provisional license specified in sub. (1) if the applicant does not provide the information specified in sub. (1).

50.498(4) (4)

50.498(4)(a)(a) The department shall deny an application for the issuance of a certificate of approval, license or provisional license specified in sub. (1) or shall revoke a certificate of approval, license or provisional license specified in sub. (1), if the department of revenue certifies under s. 73.0301 that the applicant for or holder of the certificate of approval, license or provisional license is liable for delinquent taxes.

50.498(4)(b) (b) The department shall deny an application for the issuance of a certificate of approval, license or provisional license specified in sub. (1) or shall revoke a certificate of approval, license or provisional license specified in sub. (1), if the department of workforce development certifies under s. 108.227 that the applicant for or holder of the certificate of approval, license or provisional license is liable for delinquent unemployment insurance contributions.

50.498(5) (5) An action taken under sub. (3) or (4) is subject to review only as provided under s. 73.0301 (2) (b) and (5) or s. 108.227 (5) and (6), whichever is applicable.

50.498 History History: 1997 a. 237; 1999 a. 9; 2007 a. 20; 2013 a. 36.



50.50 Definitions.

50.50  Definitions. In this subchapter:

50.50(1) (1) "Ambulatory surgery center" has the meaning given in 42 CFR 416.2.

50.50(1m) (1m) "Critical access hospital" has the meaning given in s. 50.33 (1g).

50.50(2) (2) "End-stage renal disease services" has the meaning given under 42 CFR 405.2102.

50.50(3) (3) "Health care services" means any of the following:

50.50(3)(a) (a) Care that is provided in or by any of the following:

50.50(3)(a)1. 1. A hospital.

50.50(3)(a)2. 2. A nursing home.

50.50(3)(a)3. 3. A hospice.

50.50(3)(a)4. 4. A rural health clinic.

50.50(3)(a)5. 5. An ambulatory surgery center.

50.50(3)(a)6. 6. A critical access hospital.

50.50(3)(b) (b) Home health services.

50.50(3)(c) (c) Outpatient physical therapy services.

50.50(3)(cm) (cm) Outpatient occupational therapy services.

50.50(3)(d) (d) End-stage renal disease services.

50.50(3)(e) (e) Services that are specified in rules that the department promulgates.

50.50(4) (4) "Home health services" has the meaning given in s. 50.49 (1) (b).

50.50(5) (5) "Hospice" has the meaning given in s. 50.90 (1).

50.50(6) (6) "Hospital" has the meaning given in s. 50.33 (2) (a) or (b), except that "hospital" does not include a critical access hospital.

50.50(7) (7) "Medicare" has the meaning given in s. 49.45 (3) (L) 1. b.

50.50(7m) (7m) "Occupational therapy" has the meaning given in s. 448.96 (5).

50.50(8) (8) "Outpatient physical therapy services" has the meaning given under 42 USC 1395x (p).

50.50(9) (9) "Patient" means an individual who receives services from a rural medical center.

50.50(10) (10) "Rural health clinic" has the meaning given under 42 USC 1395x (aa) (2).

50.50(11) (11) "Rural medical center" means an arrangement of facilities, equipment, services and personnel that is all of the following:

50.50(11)(a) (a) Organized under a single governing and corporate structure.

50.50(11)(b) (b) Capable of providing or assuring health care services, including appropriate referral, treatment and follow-up services, at one or more locations in a county, city, town or village that has a population of less than 15,000 and that is in an area that is not an urbanized area, as defined by the federal bureau of the census.

50.50(11)(c) (c) A provider of at least 2 health care services under the arrangement or through a related corporate entity.

50.50 History History: 1995 a. 98; 1997 a. 237, 252; 1999 a. 180.



50.51 Departmental powers.

50.51  Departmental powers. The department shall do all of the following:

50.51(1) (1) Provide uniform, statewide licensing, inspection and regulation of rural medical centers as specified in this subchapter.

50.51(2) (2) Promulgate rules that establish all of the following:

50.51(2)(a) (a) For the operation of licensed rural medical centers, standards that are designed to protect and promote the health, safety, rights and welfare of patients who receive health care services in rural medical centers.

50.51(2)(b) (b) Minimum requirements for issuance of a provisional license or a regular license to rural medical centers.

50.51(2)(c) (c) Fees for rural medical center provisional licensure and regular licensure. The amounts of the fees shall be based on the health care services provided by the rural medical center.

50.51(2)(d) (d) A procedure and criteria for waiver of or variance from standards under par. (a) or minimum requirements under par. (b).

50.51 History History: 1995 a. 98; 1997 a. 27.



50.52 Licensing procedure and requirements.

50.52  Licensing procedure and requirements.

50.52(1) (1) No person may be required to obtain licensure as a rural medical center, except that no person may conduct, maintain, operate or permit to be conducted, maintained or operated health care services as a rural medical center unless the rural medical center is licensed by the department.

50.52(2) (2) The department shall issue a provisional license or a regular license as a rural medical center to an applicant if all of the following are first done:

50.52(2)(a) (a) The applicant pays the appropriate license fee, as established under s. 50.51 (2) (c). Fees collected under this paragraph shall be credited to the appropriation under s. 20.435 (6) (jm) for licensing and inspection activities.

50.52(2)(b) (b) Except as provided in par. (c), the department inspects the health care services provided by the applying rural medical center and finds that the applicant is fit and qualified and meets the requirements and standards of this subchapter and the rules promulgated under this subchapter.

50.52(2)(c) (c) In lieu of conducting the inspection under par. (b), the department accepts evidence that an applicant meets one of the following requirements:

50.52(2)(c)1. 1. Has applicable current, valid state licensure or approval as a hospital, a nursing home, a hospice or a home health agency.

50.52(2)(c)2. 2. Has an applicable, current agreement to participate as an eligible provider in medicare.

50.52(2)(c)3. 3. Is a critical access hospital.

50.52(2)(c)4. 4. Satisfies qualifications that are specified by the department by rule.

50.52(3) (3) Each license shall bear the name of the owner of the rural medical center, the name and address of the rural medical center and the health care services that the department licenses the rural medical center to provide.

50.52(4) (4) A regular license issued to a rural medical center is valid until it is suspended or revoked. A provisional license issued to a rural medical center is valid for 6 months from the date of issuance.

50.52(5) (5) Each license shall be issued only for the rural medical center and owner that are named in the license application and may not be transferred or assigned.

50.52 History History: 1995 a. 98; 1997 a. 27, 237.



50.53 Inspections and investigations.

50.53  Inspections and investigations.

50.53(1) (1) The department may conduct unannounced inspections or investigations of a rural medical center as the department considers necessary.

50.53(2) (2) A rural medical center that is inspected or investigated under this section shall provide the department with access to patient health care records, regardless of the source of patient health care payment, to fulfill the purpose of any inspections or investigations that the department conducts.

50.53 History History: 1995 a. 98



50.535 Reporting.

50.535  Reporting. Every 24 months, on a schedule determined by the department, a licensed rural medical center shall submit a biennial report in the form and containing the information that the department requires, including payment of the fee required under s. 50.51 (2) (c). If a complete annual report is not timely filed, the department shall issue a warning to the licensee. The department may revoke the license for failure to timely and completely report within 60 days after the report date established under the schedule determined by the department.

50.535 History History: 1997 a. 27.



50.54 Prohibitions.

50.54  Prohibitions.

50.54(1)(1) An entity that is not licensed as a rural medical center under this subchapter may not designate itself as a "rural medical center" or use the phrase "rural medical center" to represent or tend to represent the entity as a rural medical center or services provided by the entity as health care services provided by a rural medical center.

50.54(2) (2) No person may do any of the following:

50.54(2)(a) (a) Intentionally prevent, interfere with or impede an investigation by the department of an alleged violation or enforcement by the department of a requirement of this subchapter or the rules promulgated under this subchapter.

50.54(2)(b) (b) Intentionally retaliate or discriminate against a patient or rural medical center employee for doing any of the following:

50.54(2)(b)1. 1. Contacting or providing information to a state agency, as defined in s. 16.004 (12) (a).

50.54(2)(b)2. 2. Initiating, participating in or testifying in an action to enforce any provision of this subchapter or rules promulgated under this subchapter.

50.54(2)(c) (c) Intentionally destroy or modify the original report of an inspection that the department conducts under this subchapter or the rules promulgated under this subchapter.

50.54 History History: 1995 a. 98



50.55 Penalties and remedies.

50.55  Penalties and remedies.

50.55(1) (1)  Forfeitures.

50.55(1)(a)(a) Any person who violates this subchapter or any rule promulgated under this subchapter, except s. 50.54 (2), may be required to forfeit not less than $100 nor more than $500 for each offense. Each day of continued violation constitutes a separate offense.

50.55(1)(b) (b) In determining whether a forfeiture is to be imposed and in fixing the amount of the forfeiture to be imposed, if any, for a violation, the department shall consider all of the following factors:

50.55(1)(b)1. 1. The gravity of the violation.

50.55(1)(b)2. 2. Good faith exercised by the licensee.

50.55(1)(b)3. 3. Any previous violations committed by the licensee.

50.55(1)(b)4. 4. The financial benefit to the rural medical center of committing or continuing to commit the violation.

50.55(1)(c) (c) The department may directly assess forfeitures provided for under par. (a). If the department determines that a forfeiture should be assessed for a particular violation or for failure to correct it, the department shall send a notice of assessment to the rural medical center. The notice shall specify the amount of the forfeiture assessed, the violation, and the statute or rule alleged to have been violated, and shall inform the licensee of the right to a hearing under par. (d).

50.55(1)(d) (d) A rural medical center may contest an assessment of forfeiture by sending, within 10 days after receipt of notice under par. (c), a written request for hearing under s. 227.44 to the division of hearings and appeals under s. 15.103 (1). The division shall commence the hearing within 30 days after receipt of the request for hearing and shall issue a final decision within 15 days after the close of the hearing. Proceedings before the division are governed by ch. 227.

50.55(1)(e) (e) All forfeitures shall be paid to the department within 10 days after receipt of notice of assessment or, if the forfeiture is contested under par. (d), within 10 days after receipt of the final decision, unless the final decision is appealed and the decision is in favor of the appellant. The department shall remit all forfeitures paid to the secretary of administration for deposit in the school fund.

50.55(2) (2) Other penalty. Whoever violates s. 50.54 (2) may be fined not more than $1,000 or imprisoned for not more than 6 months or both.

50.55(3) (3) Injunction. The department may, upon the advice of the attorney general, who shall represent the department in all proceedings under this subsection, institute an action in the name of the state in the circuit court for Dane County for injunctive relief or other process against any licensee, owner, operator, administrator or representative of any owner of a rural medical center for the violation of any of the provisions of this subchapter or rules promulgated under this subchapter if the department determines that the violation seriously affects the care, treatment, health, safety, rights, welfare or comfort of patients.

50.55 History History: 1995 a. 98; 2003 a. 33.



50.56 Applicability.

50.56  Applicability.

50.56(1)(1) Any of the following facilities or entities is not required to obtain licensure or a certificate of approval under the following statutes or to pay license fees under the following statutes if all of the services of the facility or entity are provided as a part of a rural medical center that holds a valid license under this subchapter:

50.56(1)(a) (a) A hospital, under ss. 50.135 (2) (a) and (b) and 50.35.

50.56(1)(b) (b) A nursing home, under ss. 50.03 (1) and 50.135 (2) (a) and (b).

50.56(1)(c) (c) A hospice, under ss. 50.92 (1) and 50.93 (1) (c).

50.56(1)(d) (d) A home health agency, under s. 50.49 (2) (b) and (8).

50.56(2) (2) Subsection (1) may not be construed to apply to limit the authority of the department to develop, establish or enforce any statutes and rules for the care, treatment, health, safety, rights, welfare and comfort of patients or residents of facilities or entities that are specified in sub. (1) (a) to (d) and for the construction, general hygiene, maintenance or operation of those facilities or entities.

50.56(3) (3) Notwithstanding sub. (2), insofar as a conflict exists between this subchapter, or the rules promulgated under this subchapter, and subch. I, II or IV, or the rules promulgated under subch. I, II or IV, the provisions of this subchapter and the rules promulgated under this subchapter control.

50.56(4) (4) This subchapter may not be construed to limit a health care service that is included in a rural medical center from any tax-exempt financing or reimbursement, insurance, payment for services or other advantage for which a health care service that is not included in a rural medical center is eligible.

50.56 History History: 1995 a. 98; 1997 a. 27, 237.



50.57 Fees permitted for a workshop or seminar.

50.57  Fees permitted for a workshop or seminar. If the department develops and provides a workshop or seminar relating to the provision of services by rural medical centers under this subchapter, the department may establish a fee for each workshop or seminar and impose the fee on registrants for the workshop or seminar. A fee so established and imposed shall be in an amount sufficient to reimburse the department for the costs directly associated with developing and providing the workshop or seminar.

50.57 History History: 1997 a. 27.



50.90 Definitions.

50.90  Definitions. In this subchapter:

50.90(1) (1) "Hospice" means any of the following:

50.90(1)(a) (a) An organization that primarily provides palliative care and supportive care to an individual with terminal illness where he or she lives or stays and, if necessary to meet the needs of an individual with terminal illness, arranges for or provides short-term inpatient care and treatment or provides respite care.

50.90(1)(b) (b) A program, within an organization, that primarily provides palliative care and supportive care to an individual with terminal illness where he or she lives or stays, that uses designated staff time and facility services, that is distinct from other programs of care provided, and, if necessary to meet the needs of an individual with terminal illness, that arranges for or provides short-term inpatient care and treatment or respite care.

50.90(1)(c) (c) A place, including a freestanding structure or a separate part of a structure in which other services are provided, that primarily provides palliative and supportive care and a place of residence to individuals with terminal illness and provides or arranges for short-term inpatient care as needed.

50.90(1m) (1m) "Managing employee" means a general manager, business manager, administrator, director or other individual who exercises operational or managerial control over, or who directly or indirectly conducts, the operation of the hospice.

50.90(2) (2) "Organization" means a public agency, as defined in s. 46.856 (1) (b), a nonprofit corporation, a for-profit stock corporation, a cooperative, an unincorporated cooperative association, a partnership, a limited liability company or a sole proprietorship.

50.90(3) (3) "Palliative care" means management and support provided for the reduction or abatement of pain, for other physical symptoms and for psychosocial or spiritual needs of individuals with terminal illness and includes physician services, skilled nursing care, medical social services, services of volunteers and bereavement services. "Palliative care" does not mean treatment provided in order to cure a medical condition or disease or to artificially prolong life.

50.90(3g) (3g) "Respite care" means care provided to a terminally ill individual in order to provide temporary relief to the primary caregiver.

50.90(3m) (3m) "Short-term care" means care provided to a terminally ill individual in an inpatient setting for brief periods of time for the purpose of pain control or acute or chronic symptom management.

50.90(4) (4) "Supportive care" means services provided during the final stages of an individual's terminal illness and dying and after the individual's death to meet the psychosocial, social and spiritual needs of family members of the terminally ill individual and other individuals caring for the terminally ill individual. "Supportive care" includes personal adjustment counseling, financial counseling, respite services, bereavement counseling and follow-up services provided by volunteers or other persons.

50.90(5) (5) "Terminal illness" means a medical prognosis that an individual's life expectancy is less than 12 months.

50.90 History History: 1989 a. 199; 1993 a. 112; 2003 a. 33; 2005 a. 441.



50.91 Departmental powers and duties.

50.91  Departmental powers and duties. The department shall provide uniform, statewide licensing, inspection and regulation of hospices as specified in this subchapter.

50.91 History History: 1989 a. 199.



50.92 Licensing requirements.

50.92  Licensing requirements.

50.92(1) (1) No person may conduct, maintain, operate or otherwise participate in conducting, maintaining or operating a hospice unless the hospice is licensed by the department.

50.92(2) (2) The department shall issue a license if the department finds that the applicant is fit and qualified and that the hospice meets the requirements of this subchapter and the rules promulgated under this subchapter.

50.92(3) (3) The department or the department's designated representative shall inspect or investigate a hospice prior to issuance of a license for the hospice except as provided in sub. (4) and may inspect or investigate a hospice as the department deems necessary, including conducting home visits or a review of health care records of any individuals with terminal illness served by the hospice, to determine if any person is in violation of this subchapter.

50.92(4) (4)

50.92(4)(a)(a) In lieu of inspecting or investigating a hospice under sub. (3) prior to issuance of a license, the department may accept evidence that a hospice applying for licensure under s. 50.93 has been inspected under and is currently certified as meeting the conditions for medicare participation under 42 USC 1395 to 1395ccc. If a hospice fails to meet the conditions for medicare participation under 42 USC 1395 to 1395ccc, the department shall inspect or investigate the hospice under sub. (3) before initially issuing a license for the hospice.

50.92(4)(b) (b) In lieu of inspecting or investigating a hospice under sub. (3) prior to issuance of a license, the department may accept evidence that a hospice applying for licensure under s. 50.93 has been inspected under and is currently in compliance with the hospice requirements of the joint commission for the accreditation of health organizations. A hospice shall provide the department with a copy of the report by the joint commission for the accreditation of health organizations of each periodic review the association conducts of the hospice.

50.92(5) (5) The past record of violations of applicable laws or regulations of the United States or of state statutes or rules of this or any other state, in the operation of any health-related organization, by an operator, managing employee or direct or indirect owner of a hospice or of an interest of a hospice is relevant to the issue of the fitness of an applicant for a license. The department or the department's designated representative shall inspect and investigate as necessary to determine the conditions existing in each case under this subsection and shall prepare and maintain a written report concerning the investigation and inspection.

50.92 History History: 1989 a. 199; 1997 a. 27.



50.925 Use of name or advertising prohibited.

50.925  Use of name or advertising prohibited. No entity that is not a hospice licensed under this subchapter or an applicant for a license or a provisional license under this subchapter may designate itself as a "hospice" or use the word "hospice" to represent or tend to represent the entity as a hospice or services provided by the entity as services provided by a hospice.

50.925 History History: 1989 a. 199.



50.93 Licensing procedure.

50.93  Licensing procedure.

50.93(1) (1)  Application. The application for a license or for a provisional license shall:

50.93(1)(a) (a) Be in writing on a form provided by the department.

50.93(1)(b) (b) Contain such information as the department requires.

50.93(1)(c) (c) Include licensing fee payment, unless the licensing fee is waived by the department on a case-by-case basis under criteria for determining financial hardship established in rules promulgated by the department. An initial licensing fee is $300, except that, for a hospice that is a nonprofit corporation and that is served entirely by uncompensated volunteers or employs persons in not more than 1.5 positions at 40 hours of employment per week, the initial licensing fee is $25. The annual fee thereafter is an amount equal to 0.15% of the net annual income of the hospice, based on the most recent annual report of the hospice under sub. (3m), or $200, whichever is greater, and if the amount equal to 0.15% of the net annual income of the hospice is greater than $1,000, the fee is $1,000, except that for a hospice that is a nonprofit corporation and that is served entirely by uncompensated volunteers or employs persons in not more than 1.5 positions at 40 hours of employment per week the annual fee is $10. The amount of the provisional licensing fee shall be established under s. 50.95 (2). The initial licensing fee for a hospice, including the initial licensing fee for a hospice that is a nonprofit corporation and that is served entirely by uncompensated volunteers or employs persons in not more than 1.5 positions at 40 hours of employment per week, issued after September 1 may be prorated.

50.93(2) (2) Issuance of license.

50.93(2)(a)(a) A hospice license is valid until suspended or revoked.

50.93(2)(c) (c) Each license shall be issued only for the applicant named in the application and may not be transferred or assigned.

50.93(2)(d) (d) Any license granted under special limitations prescribed by the department shall state the limitations.

50.93(3) (3) Provisional license. If the applicant has not been previously licensed under this subchapter or if the hospice is not in operation at the time that application is made, the department may issue a provisional license. Unless sooner suspended or revoked under sub. (4), a provisional license shall be valid for 24 months from the date of issuance. Within 30 days prior to the termination of a provisional license, the department shall fully and completely inspect the hospice and, if the hospice meets the applicable requirements for licensure, shall issue a regular license under sub. (2). If the department finds that the hospice does not meet the requirements for licensure, the department may not issue a regular license under sub. (2).

50.93(3m) (3m) Reporting. Every 12 months, on a schedule determined by the department, a licensed hospice shall submit an annual report in the form and containing the information that the department requires, including payment of the fee required under sub. (1) (c), evidence of current certification as meeting the conditions for medicare participation under 42 USC 1395 to 1395ccc and evidence of current compliance with the hospice requirements of the joint commission for the accreditation of health organizations. If a complete annual report is not timely filed, the department shall issue a warning to the licensee. The department may revoke the license for failure to timely and completely report within 60 days after the report date established under the schedule determined by the department.

50.93(4) (4) Suspension and revocation.

50.93(4)(a)(a) The department, after notice to the applicant or licensee, may suspend or revoke a license in any case in which the department finds that there has been a substantial failure to comply with the requirements of this subchapter or the rules promulgated under this subchapter. No state or federal funds passing through the state treasury may be paid to a hospice not having a valid license issued under this section.

50.93(4)(b) (b) Notice under this subsection shall include a clear and concise statement of the violations on which the revocation is based, the statute or rule violated and notice of the opportunity for an evidentiary hearing under par. (c).

50.93(4)(c) (c) If a hospice desires to contest the revocation of a license, the hospice shall, within 10 days after receipt of notice under par. (b), notify the department in writing of its request for a hearing under s. 227.44.

50.93(4)(d) (d)

50.93(4)(d)1.1. Subject to s. 227.51 (3), revocation shall become effective on the date set by the department in the notice of revocation, or upon final action after hearing under ch. 227, or after court action if a stay is granted under ch. 227, whichever is later.

50.93(4)(d)3. 3. The department may extend the effective date of license revocation in any case in order to permit orderly removal and relocation of individuals served by the hospice.

50.93(5) (5) Inspection fee. If the department takes enforcement action against a hospice for a violation of this subchapter or rules promulgated under this subchapter, and the department subsequently conducts an on-site inspection of the hospice to review the hospice's action to correct the violation, the department may impose a $200 inspection fee on the hospice.

50.93 History History: 1989 a. 199; 1991 a. 39; 1997 a. 27; 2009 a. 28.



50.94 Admission to and care in a hospice for certain incapacitated persons.

50.94  Admission to and care in a hospice for certain incapacitated persons.

50.94(1) (1) In this section:

50.94(1)(a) (a) "Hospice care" means palliative care, respite care, short-term care or supportive care.

50.94(1)(b) (b) "Incapacitated" means unable to receive and evaluate information effectively or to communicate decisions to such an extent that a person lacks the capacity to manage his or her health care decisions.

50.94(1)(c) (c) "Physician" means a person licensed to practice medicine and surgery under ch. 448.

50.94(1)(d) (d) "Terminal condition" means an incurable condition caused by injury, disease or illness that according to reasonable medical judgment will produce death within 6 months, even with available life-sustaining treatment provided in accordance with the prevailing standard of medical care.

50.94(2) (2) A person who is determined to be incapacitated under the requirements of sub. (8), does not have a valid living will or valid power of attorney for health care, and has not been adjudicated incompetent in this state may be admitted to a hospice under this section only if all of the following requirements are met:

50.94(2)(a) (a) An individual who is specified in sub. (3) signs all of the following:

50.94(2)(a)1. 1. On behalf of the person who is incapacitated, an informed consent for the receipt of hospice care by the person who is incapacitated.

50.94(2)(a)2. 2. A statement certifying that it is his or her belief, to the best of his or her knowledge, that, if able to do so, the person who is incapacitated would have selected hospice care.

50.94(2)(b) (b) A physician certifies that the person who is incapacitated has a terminal condition and that the physician believes that the individual under par. (a) is acting in accordance with the views or beliefs of the person who is incapacitated.

50.94(3) (3) The following individuals, in the following order of priority, may act under sub. (2) (a):

50.94(3)(a) (a) The spouse or domestic partner under ch. 770 of the person who is incapacitated.

50.94(3)(b) (b) An adult child of the person who is incapacitated.

50.94(3)(c) (c) A parent of the person who is incapacitated.

50.94(3)(d) (d) An adult sibling of the person who is incapacitated.

50.94(3)(e) (e) A close friend or a relative of the person who is incapacitated, other than as specified in pars. (a) to (d), to whom all of the following apply:

50.94(3)(e)1. 1. The close friend or other relative is aged at least 18 and has maintained sufficient regular contact with the person who is incapacitated to be familiar with the person's activities, health and beliefs.

50.94(3)(e)2. 2. The close friend or other relative has exhibited special care and concern for the incapacitated person.

50.94(4) (4) The individual who acts under sub. (2) (a) may make all health care decisions related to receipt of hospice care by the person who is incapacitated.

50.94(5) (5) The person who is incapacitated or the individual under sub. (4) may object to or revoke the election of hospice care at any time.

50.94(6) (6) A person who disagrees with a hospice decision made under this section may apply under s. 54.50 for temporary guardianship of the person who is incapacitated. In applying for the temporary guardianship, such a person has the burden of proving that the person who is incapacitated would not have consented to admission to a hospice or hospice care.

50.94(7) (7) The individual who acts under sub. (2) (a) shall, if feasible, provide to all other individuals listed under sub. (3) notice of the proposed admission of the person who is incapacitated to a hospice and of the right to apply for temporary guardianship under sub. (6). If it is not feasible for the individual to provide this notice before admission of the person who is incapacitated to a hospice, the individual who acts under sub. (2) (a) shall exercise reasonable diligence in providing the notice within 48 hours after the admission.

50.94(8) (8) A determination that a person is incapacitated may be made only by 2 physicians or by one physician and one licensed psychologist, as defined in s. 455.01 (4), who personally examine the person and sign a statement specifying that the person is incapacitated. Mere old age, eccentricity or physical disabilities, singly or together, are insufficient to determine that a person is incapacitated. Whoever determines that the person is incapacitated may not be a relative, as defined in s. 242.01 (11), of the person or have knowledge that he or she is entitled to or has claim on any portion of the person's estate. A copy of the statement shall be included in the records of the incapacitated person in the hospice to which he or she is admitted.

50.94 History History: 1999 a. 9; 2005 a. 387; 2009 a. 28.



50.942 Accompaniment or visitation.

50.942  Accompaniment or visitation. If a hospice has a policy on who may accompany or visit a patient, the hospice shall extend the same right of accompaniment or visitation to a patient's domestic partner under ch. 770 as is accorded the spouse of a patient under the policy.

50.942 History History: 2009 a. 28.



50.95 Rule-making authority.

50.95  Rule-making authority. The department shall promulgate all of the following rules:

50.95(1) (1) Except as provided in s. 50.942, standards for the care, treatment, health, safety, rights, welfare and comfort of individuals with terminal illness, their families and other individuals who receive palliative care or supportive care from a hospice and the maintenance, general hygiene and operation of a hospice, which will permit the use of advancing knowledge to promote safe and adequate care and treatment for these individuals. These standards shall permit provision of services directly, as required under 42 CFR 418.56, or by contract under which overall coordination of hospice services is maintained by hospice staff members and the hospice retains the responsibility for planning and coordination of hospice services and care on behalf of a hospice client and his or her family, if any.

50.95(2) (2) Provisional hospice licensure fees or the methods of computation of those fees.

50.95(3) (3) Inspection or investigation procedures that the department or the department's designated representative may use to assure the provision of care and treatment that is commensurate with the standards established under sub. (1).

50.95(4) (4) Criteria for determining financial hardship for the waiver of licensing fees.

50.95(5) (5) Criteria for determining that the applicant for licensure is fit and qualified.

50.95(6) (6) A procedure for waiver of and variance from standards under sub. (1) or criteria under sub. (5). The department may limit the duration of the waiver or variance.

50.95 History History: 1989 a. 199; 1997 a. 27; 2009 a. 28.



50.97 Right of injunction.

50.97  Right of injunction. The department may, upon the advice of the attorney general, who shall represent the department in all proceedings under this section, institute an action in the name of the state in the circuit court for Dane County for injunctive relief or other process against any licensee, owner, operator, administrator or representative of any owner of a hospice for the violation of any of the provisions of this subchapter or rules promulgated under this subchapter if the violation affects the health, safety or welfare of individuals with terminal illness.

50.97 History History: 1989 a. 199.



50.98 Forfeitures.

50.98  Forfeitures.

50.98(1)(1) Any person who violates this subchapter or rules promulgated under this subchapter may be required to forfeit not more than $100 for the first violation and may be required to forfeit not more than $200 for the 2nd or any later violation within a year. The period shall be measured using the dates of issuance of citations of the violations. Each day of violation constitutes a separate violation.

50.98(2) (2) In determining whether a forfeiture is to be imposed and in fixing the amount of the forfeiture to be imposed, if any, for a violation, the following factors shall be considered:

50.98(2)(a) (a) The gravity of the violation, including the probability that death or serious physical or psychological harm to a resident will result or has resulted; the severity of the actual or potential harm; and the extent to which the provisions of the applicable statutes or rules were violated.

50.98(2)(b) (b) Good faith exercised by the licensee. Indications of good faith include, but are not limited to, awareness of the applicable statutes and regulation and reasonable diligence in complying with such requirements, prior accomplishments manifesting the licensee's desire to comply with the requirements, efforts to correct and any other mitigating factors in favor of the licensee.

50.98(2)(c) (c) Any previous violations committed by the licensee.

50.98(2)(d) (d) The financial benefit to the hospice of committing or continuing the violation.

50.98(3) (3) The department may directly assess forfeitures provided for under sub. (1). If the department determines that a forfeiture should be assessed for a particular violation or for failure to correct it, it shall send a notice of assessment to the hospice. The notice shall specify the amount of the forfeiture assessed, the violation, and the statute or rule alleged to have been violated, and shall inform the licensee of the right to a hearing under sub. (4).

50.98(4) (4) A hospice may contest an assessment of forfeiture, by sending, within 10 days after receipt of notice under sub. (3), a written request for hearing under s. 227.44 to the division of hearings and appeals created under s. 15.103 (1). The administrator of the division may designate a hearing examiner to preside over the case and recommend a decision to the administrator under s. 227.46. The decision of the administrator of the division shall be the final administrative decision. The division shall commence the hearing within 30 days after receipt of the request for hearing and shall issue a final decision within 15 days after the close of the hearing. Proceedings before the division are governed by ch. 227. In any petition for judicial review of a decision by the division, the party, other than the petitioner, who was in the proceeding before the division shall be the named respondent.

50.98(5) (5) All forfeitures shall be paid to the department within 10 days after receipt of notice of assessment or, if the forfeiture is contested under sub. (4), within 10 days after receipt of the final decision after exhaustion of administrative review, unless the final decision is appealed and the order is stayed by court order under the same terms and conditions as found in s. 50.03 (11). The department shall remit all forfeitures paid to the secretary of administration for deposit in the school fund.

50.98(6) (6) The attorney general may bring an action in the name of the state to collect any forfeiture imposed under this section if the forfeiture has not been paid following the exhaustion of all administrative and judicial reviews. The only issue to be contested in any such action shall be whether the forfeiture has been paid.

50.98 History History: 1989 a. 199; 2003 a. 33.



50.981 Fees permitted for a workshop or seminar.

50.981  Fees permitted for a workshop or seminar. If the department develops and provides a workshop or seminar relating to the provision of services by hospices under this subchapter, the department may establish a fee for each workshop or seminar and impose the fee on registrants for the workshop or seminar. A fee so established and imposed shall be in an amount sufficient to reimburse the department for the costs directly associated with developing and providing the workshop or seminar.

50.981 History History: 1997 a. 27






51. State alcohol, drug abuse, developmental disabilities and mental health act.

51.001 Legislative policy.

51.001  Legislative policy.

51.001(1)(1) It is the policy of the state to assure the provision of a full range of treatment and rehabilitation services in the state for all mental disorders and developmental disabilities and for mental illness, alcoholism and other drug abuse. There shall be a unified system of prevention of such conditions and provision of services which will assure all people in need of care access to the least restrictive treatment alternative appropriate to their needs, and movement through all treatment components to assure continuity of care, within the limits of available state and federal funds and of county funds required to be appropriated to match state funds.

51.001(2) (2) To protect personal liberties, no person who can be treated adequately outside of a hospital, institution or other inpatient facility may be involuntarily treated in such a facility.

51.001 History History: 1975 c. 430; 1995 a. 92.



51.01 Definitions.

51.01  Definitions. As used in this chapter, except where otherwise expressly provided:

51.01(1) (1) "Alcoholic" means a person who is suffering from alcoholism.

51.01(1m) (1m) "Alcoholism" is a disease which is characterized by the dependency of a person on the drug alcohol, to the extent that the person's health is substantially impaired or endangered or his or her social or economic functioning is substantially disrupted.

51.01(2) (2) "Approved treatment facility" means any publicly or privately operated treatment facility or unit thereof approved by the department for treatment of alcoholic, drug dependent, mentally ill or developmentally disabled persons.

51.01(2g) (2g)

51.01(2g)(a)(a) "Brain injury" means any injury to the brain, regardless of age at onset, whether mechanical or infectious in origin, including brain trauma, brain damage and traumatic head injury, the results of which are expected to continue indefinitely, which constitutes a substantial handicap to the individual, and which directly results in any 2 or more of the following:

51.01(2g)(a)1. 1. Attention impairment.

51.01(2g)(a)2. 2. Cognition impairment.

51.01(2g)(a)3. 3. Language impairment.

51.01(2g)(a)4. 4. Memory impairment.

51.01(2g)(a)5. 5. Conduct disorder.

51.01(2g)(a)6. 6. Motor disorder.

51.01(2g)(a)7. 7. Any other neurological dysfunction.

51.01(2g)(am) (am) "Brain injury" includes any injury to the brain under par. (a) that is vascular in origin if received by a person prior to his or her attaining the age of 22 years.

51.01(2g)(b) (b) "Brain injury" does not include alcoholism, Alzheimer's disease as specified under s. 46.87 (1) (a), or degenerative brain disorder, as defined in s. 55.01 (1v).

51.01(3) (3) "Center for the developmentally disabled" means any facility which is operated by the department and which provides services including, but not limited to, 24-hour treatment, consultation, training and education for developmentally disabled persons.

51.01(3n) (3n) "Community mental health program" means a program to provide community-based outpatient mental health services that is operated by or under contract with a county department of community programs or that requests payment for the services under the medical assistance program or under benefits required under s. 632.89 (2).

51.01(3s) (3s) "Community support program" means a coordinated care and treatment system that provides a network of services through an identified treatment program and staff to ensure ongoing therapeutic involvement and individualized treatment in the community for individuals with serious and persistent mental illness.

51.01(4) (4) "Conditional transfer" means a transfer of a patient or resident to a less restrictive environment for treatment which is made subject to conditions imposed for the benefit of the patient or resident.

51.01(4g) (4g) "County of residence" means the county that is determined under s. 51.40 to be the county of residence.

51.01(4r) (4r) "Degenerative brain disorder" means the loss or dysfunction of brain cells to the extent that the individual is substantially impaired in his or her ability to provide adequately for his or her own care or custody or to manage adequately his or her property or financial affairs.

51.01(5) (5)

51.01(5)(a)(a) "Developmental disability" means a disability attributable to brain injury, cerebral palsy, epilepsy, autism, Prader-Willi syndrome, intellectual disability, or another neurological condition closely related to an intellectual disability or requiring treatment similar to that required for individuals with an intellectual disability, which has continued or can be expected to continue indefinitely and constitutes a substantial handicap to the afflicted individual. "Developmental disability" does not include dementia that is primarily caused by degenerative brain disorder.

51.01(5)(b) (b) "Developmental disability", for purposes of involuntary commitment, does not include cerebral palsy or epilepsy.

51.01(6) (6) "Director" means the person in charge of a state treatment facility, state or local treatment center, or approved private facility.

51.01(7) (7) "Discharge" of a patient who is under involuntary commitment orders means a termination of custody and treatment obligations of the patient to the authority to which the patient was committed by court action. The "discharge" of a patient who is voluntarily admitted to a treatment program or facility means a termination of treatment obligations between the patient and the treatment program or facility.

51.01(8) (8) "Drug dependent" means a person who uses one or more drugs to the extent that the person's health is substantially impaired or his or her social or economic functioning is substantially disrupted.

51.01(9) (9) "Hospital" has the meaning given under s. 50.33.

51.01(10) (10) "Inpatient facility" means a public or private hospital or unit of a hospital which has as its primary purpose the diagnosis, treatment and rehabilitation of mental illness, developmental disability, alcoholism or drug abuse and which provides 24-hour care.

51.01(10m) (10m) "Juvenile correctional facility" has the meaning given in s. 938.02 (10p).

51.01(11) (11) "Law enforcement officer" means any person who by virtue of the person's office or public employment is vested by law with the duty to maintain public order or to make arrests for crimes while acting within the scope of the person's authority.

51.01(11m) (11m) "Licensed mental health professional" has the meaning given in s. 632.89 (1) (dm).

51.01(12) (12) "Mental health institute" means any institution operated by the department for specialized psychiatric services, research, education, and which is responsible for consultation with community programs for education and quality of care.

51.01(13) (13)

51.01(13)(a)(a) "Mental illness" means mental disease to such extent that a person so afflicted requires care and treatment for his or her own welfare, or the welfare of others, or of the community.

51.01(13)(b) (b) "Mental illness", for purposes of involuntary commitment, means a substantial disorder of thought, mood, perception, orientation, or memory which grossly impairs judgment, behavior, capacity to recognize reality, or ability to meet the ordinary demands of life, but does not include alcoholism.

51.01(14) (14) "Residence" has the meaning given under s. 49.001 (6).

51.01(14k) (14k) "Secured residential care center for children and youth" has the meaning given in s. 938.02 (15g).

51.01(14t) (14t) "Serious and persistent mental illness" means a mental illness that is severe in degree and persistent in duration, that causes a substantially diminished level of functioning in the primary aspects of daily living and an inability to cope with the ordinary demands of life, that may lead to an inability to maintain stable adjustment and independent functioning without long-term treatment and support, and that may be of lifelong duration. "Serious and persistent mental illness" includes schizophrenia as well as a wide spectrum of psychotic and other severely disabling psychiatric diagnostic categories, but does not include degenerative brain disorder or a primary diagnosis of a developmental disability or of alcohol or drug dependence.

51.01(15) (15) "State treatment facility" means any of the institutions operated by the department for the purpose of providing diagnosis, care or treatment for mental or emotional disturbance, developmental disability, alcoholism or drug dependency and includes but is not limited to mental health institutes.

51.01(16) (16) "Transfer" means the movement of a patient or resident between approved treatment facilities or to or from an approved treatment facility and the community.

51.01(17) (17) "Treatment" means those psychological, educational, social, chemical, medical or somatic techniques designed to bring about rehabilitation of a mentally ill, alcoholic, drug dependent or developmentally disabled person.

51.01(18) (18) "Treatment director" means the person who has primary responsibility for the treatment provided by a treatment facility. The term includes the medical director of a facility.

51.01(19) (19) "Treatment facility" means any publicly or privately operated facility or unit thereof providing treatment of alcoholic, drug dependent, mentally ill or developmentally disabled persons, including but not limited to inpatient and outpatient treatment programs, community support programs and rehabilitation programs.

51.01 History History: 1975 c. 430 ss. 11, 81; 1977 c. 26; 1977 c. 203 s. 106; 1977 c. 428; 1981 c. 79 s. 17; 1983 a. 189 s. 329 (19); 1983 a. 441; 1985 a. 29 s. 3202 (23); 1985 a. 265, 307; 1993 a. 445; 1995 a. 27; 1997 a. 47; 1999 a. 9; 2005 a. 264, 344, 387, 388; 2007 a. 45; 2009 a. 28; 2011 a. 126.

51.01 Cross-reference Cross-reference: See s. 46.011 for definitions applicable to chs. 46, 48, 50, 51, 54, 55 and 58.

51.01 Annotation "Treatment" does not include habilitation. In Matter of Athans, 107 Wis. 2d 331, 320 N.W.2d 30 (Ct. App. 1982).

51.01 Annotation Alzheimer's disease is one type of a degenerative brain disorder. Chapter 51 includes the definition of degenerative brain disorder only to specifically exclude it from the chapter's authority, whereas the ch. 55 definition is used to include it in the scope of authority granted under ch. 55. Rehabilitation is a necessary element of treatment under ch. 51. Because there are no techniques that can be employed to bring about rehabilitation from Alzheimer's disease, an individual with the disease cannot be rehabilitated. Accordingly, an Alzheimer's patient is not a proper subject for ch. 51 treatment. Fond du Lac County v. Helen E. F. 2011 WI App 72, 333 Wis. 2d 740, 798 N.W.2d 707, 10-2061. Affirmed. 2012 WI 50, 340 Wis. 2d 500, 814 N.W.2d 179, 10-2061.



51.02 Council on mental health.

51.02  Council on mental health.

51.02(1) (1) The council on mental health shall have the following duties:

51.02(1)(a) (a) Advise the department, the legislature and the governor on the use of state and federal resources and on the provision and administration of programs for persons who are mentally ill or who have other mental health problems, for groups who are not adequately served by the mental health system, for the prevention of mental health problems and for other mental health related purposes.

51.02(1)(b) (b) Provide recommendations to the department on the expenditure of federal funds received under the community mental health block grant under 42 USC 300x to 300x-9 and participate in the development of and monitor and evaluate the implementation of, the community mental health block grant plan.

51.02(1)(c) (c) Review all departmental plans for services affecting persons with mental illness and monitor the implementation of the plans.

51.02(1)(d) (d) Serve as an advocate for persons with mental illness.

51.02(1)(f) (f) Consult with the department in the development of a model community mental health plan under s. 51.42 (7) (a) 9., and review and advise the department on community mental health plans submitted by counties under s. 51.42 (3) (ar) 5.

51.02(1)(g) (g) Promote the development and administration of a delivery system for community mental health services that is sensitive to the needs of consumers of the services.

51.02(1)(h) (h) Review and comment on the human services and community programs board member training curriculum developed by the department under s. 51.42 (7) (a) 3m.

51.02(2) (2) The secretary shall submit all departmental plans affecting persons with mental illness to the council for its review. The council shall provide its recommendations to the secretary within such time as the secretary may require.

51.02 History History: 1983 a. 439; 1987 a. 186; 1993 a. 445; 1995 a. 27; 2001 a. 16.



51.025 Office of children's mental health.

51.025  Office of children's mental health.

51.025(1) (1) The office of children's mental health shall study and recommend ways, and coordinate initiatives, to improve the integration across state agencies of mental health services provided to children and monitor the performance of programs that provide those services.

51.025(2) (2) By January 1, 2015, and by January 1 of each year thereafter, the office of children's mental health shall submit a report to the joint committee on finance and to the appropriate standing committees of the legislature under s. 13.172 (3) that includes all of the following:

51.025(2)(a) (a) A summary of the activities of that office in the previous year, including actions the office has taken to improve the coordination of mental health services provided to children by state agencies.

51.025(2)(b) (b) A summary of data collected by that office that relate to the outcomes of children who receive mental health services provided by state agencies.

51.025(2)(c) (c) A discussion of areas in which the state's delivery of mental health services for children could be improved.

51.025 History History: 2013 a. 20.



51.03 Department; powers and duties.

51.03  Department; powers and duties.

51.03(1g) (1g) In this section:

51.03(1g)(a) (a) "Early intervention" means action to hinder or alter a person's mental disorder or abuse of alcohol or other drugs in order to reduce the duration of early symptoms or to reduce the duration or severity of mental illness or alcohol or other drug abuse that may result.

51.03(1g)(b) (b) "Individualized service planning" means a process under which a person with mental illness or who abuses alcohol or other drugs and, if a child, his or her family, receives information, education and skills to enable the person to participate mutually and creatively with his or her mental health or alcohol or other drug abuse service provider in identifying his or her personal goals and developing his or her assessment, crisis protocol, treatment and treatment plan. "Individualized service planning" is tailored to the person and is based on his or her strengths, abilities and needs.

51.03(1g)(c) (c) "Prevention" means action to reduce the instance, delay the onset or lessen the severity of mental disorder, before the disorders may progress to mental illness, by reducing risk factors for, enhancing protections against and promptly treating early warning signs of mental disorder.

51.03(1g)(d) (d) "Recovery" means the process of a person's growth and improvement, despite a history of mental illness or alcohol or other drug abuse, in attitudes, feelings, values, goals, skills and behavior and is measured by a decrease in dysfunctional symptoms and an increase in maintaining the person's highest level of health, wellness, stability, self-determination and self-sufficiency.

51.03(1g)(e) (e) "Stigma" means disqualification from social acceptance, derogation, marginalization and ostracism encountered by persons with mental illness or persons who abuse alcohol or other drugs as the result of societal negative attitudes, feelings, perceptions, representations and acts of discrimination.

51.03(1r) (1r) The department through its authorized agents may visit or investigate any treatment facility to which persons are admitted or committed under this chapter.

51.03(2) (2) No later than 14 days after the date of a death reported under s. 51.64 (2) (a), the department shall investigate the death.

51.03(3) (3)

51.03(3)(a)(a) Beginning on September 1, 1996, the department shall collect and analyze information in this state on each of the following:

51.03(3)(a)1. 1. The number of commitments initiated under s. 51.15 or 51.20 (1).

51.03(3)(a)2. 2. The number of commitments ordered under s. 51.20 (13).

51.03(3)(a)3. 3. The number of, cost of and paying sources for days of inpatient mental health treatment that result from the commitments initiated under subd. 1. or ordered under subd. 2.

51.03(3)(a)5. 5. The number of persons who are receiving care and treatment under community support programs voluntarily or under commitments ordered under s. 51.20 (13).

51.03(3)(a)6. 6. The number of individuals authorized to consent to involuntary administration of psychotropic medication under s. 55.14 (8) or for whom guardians were appointed under s. 880.33 (4m), 2003 stats.

51.03(3)(b) (b) By April 1, 1997, and annually by that date for 3 years thereafter, the department shall submit a report to the legislature under s. 13.172 (2) on the information collected under par. (a).

51.03(4) (4) Within the limits of available state and federal funds, the department may do all of the following:

51.03(4)(a) (a) Promote the creation of coalitions among the state, counties, providers of mental health and alcohol and other drug abuse services, consumers of the services and their families and advocates for persons with mental illness and for alcoholic and drug dependent persons to develop, coordinate and provide a full range of resources to advance prevention; early intervention; treatment; recovery; safe and affordable housing; opportunities for education, employment and recreation; family and peer support; self-help; and the safety and well-being of communities.

51.03(4)(b) (b) In cooperation with counties, providers of mental health and alcohol and other drug abuse services, consumers of the services, interested community members and advocates for persons with mental illness and for alcoholic and drug dependent persons, develop and implement a comprehensive strategy to reduce stigma of and discrimination against persons with mental illness, alcoholics and drug dependent persons.

51.03(4)(c) (c) Develop and implement a comprehensive strategy to involve counties, providers of mental health and alcohol and other drug abuse services, consumers of the services and their families, interested community members and advocates for persons with mental illness and for alcoholic and drug dependent persons as equal participants in service system planning and delivery.

51.03(4)(d) (d) Promote responsible stewardship of human and fiscal resources in the provision of mental health and alcohol and other drug abuse services.

51.03(4)(e) (e) Develop and implement methods to identify and measure outcomes for consumers of mental health and alcohol and other drug abuse services.

51.03(4)(f) (f) Promote access to appropriate mental health and alcohol and other drug abuse services regardless of a person's geographic location, age, degree of mental illness, alcoholism or drug dependency or availability of personal financial resources.

51.03(4)(g) (g) Promote consumer decision making to enable persons with mental illness and alcohol or drug dependency to be more self-sufficient.

51.03(4)(h) (h) Promote use by providers of mental health and alcohol and other drug abuse services of individualized service planning, under which the providers develop written individualized service plans that promote treatment and recovery, together with service consumers, families of service consumers who are children and advocates chosen by consumers.

51.03(5) (5) The department shall ensure that providers of mental health and alcohol and other drug abuse services who use individualized service plans, as specified in sub. (4) (h), do all of the following in using a plan:

51.03(5)(a) (a) Establish meaningful and measurable goals for the consumer.

51.03(5)(b) (b) Base the plan on a comprehensive assessment of the consumer's strengths, abilities, needs and preferences.

51.03(5)(c) (c) Keep the plan current.

51.03(5)(d) (d) Modify the plan as necessary.

51.03 History History: 1975 c. 430; 1989 a. 336; 1995 a. 292; 1999 a. 9; 2005 a. 264, 387; 2007 a. 20, 45; 2011 a. 32.



51.032 Denial and revocations of certification or approval based on delinquent taxes or unemployment insurance contributions.

51.032  Denial and revocations of certification or approval based on delinquent taxes or unemployment insurance contributions.

51.032(1) (1) Except as provided in sub. (1m), the department shall require each applicant to provide the department with his or her social security number, if the applicant is an individual, or the applicant's federal employer identification number, if the applicant is not an individual, as a condition of issuing any of the following:

51.032(1)(a) (a) A certification issued under s. 51.038.

51.032(1)(b) (b) A certification issued under s. 51.04.

51.032(1)(c) (c) A certification issued under rules required under s. 51.42 (7) (b) 11.

51.032(1)(d) (d) A certification issued under rules required under s. 51.421 (3) (a).

51.032(1)(e) (e) An approval issued under s. 51.45 (8).

51.032(1m) (1m) If an individual who applies for a certification or approval under sub. (1) does not have a social security number, the individual, as a condition of obtaining the certification or approval, shall submit a statement made or subscribed under oath or affirmation to the department that the applicant does not have a social security number. The form of the statement shall be prescribed by the department of children and families. A certification or approval issued in reliance upon a false statement submitted under this subsection is invalid.

51.032(2) (2) The department may not disclose any information received under sub. (1) to any person except to the department of revenue for the sole purpose of requesting certifications under s. 73.0301 and to the department of workforce development for the sole purpose of requesting certifications under s. 108.227.

51.032(3) (3) Except as provided in sub. (1m), the department shall deny an application for the issuance of a certification or approval specified in sub. (1) if the applicant does not provide the information specified in sub. (1).

51.032(4) (4) The department shall deny an application for the issuance of a certification or approval specified in sub. (1) or shall revoke a certification or approval specified in sub. (1) if the department of revenue certifies under s. 73.0301 that the applicant for or holder of a certification or approval is liable for delinquent taxes or if the department of workforce development certifies under s. 108.227 that the applicant for or holder of a certification or approval is liable for delinquent unemployment insurance contributions.

51.032(5) (5) An action taken under sub. (3) or (4) is subject to review only as provided under s. 73.0301 (2) (b) and (5) or s. 108.227 (5) and (6), whichever is applicable.

51.032 History History: 1997 a. 237; 1999 a. 9; 2007 a. 20; 2013 a. 36.



51.038 Outpatient mental health clinic certification.

51.038  Outpatient mental health clinic certification. Except as provided in s. 51.032, if a facility that provides mental health services on an outpatient basis holds current accreditation from the council on accreditation of services for families and children, the department may accept evidence of this accreditation as equivalent to the standards established by the department, for the purpose of certifying the facility for the receipt of funds for services provided as a benefit to a medical assistance recipient under s. 49.46 (2) (b) 6. f. or 49.471 (11) (k), a community aids funding recipient under s. 51.423 (2) or as mandated coverage under s. 632.89.

51.038 History History: 1987 a. 27; 1997 a. 237; 2007 a. 20.



51.04 Treatment facility certification.

51.04  Treatment facility certification. Except as provided in s. 51.032, any treatment facility may apply to the department for certification of the facility for the receipt of funds for services provided as a benefit to a medical assistance recipient under s. 49.46 (2) (b) 6. f. or 49.471 (11) (k) or to a community aids funding recipient under s. 51.423 (2) or provided as mandated coverage under s. 632.89. The department shall annually charge a fee for each certification.

51.04 History History: 1975 c. 224; Stats. 1975 s. 51.44; 1975 c. 430 s. 53m; Stats. 1975 s. 51.04; 1983 a. 27; 1985 a. 29, 176; 1995 a. 27; 1997 a. 237; 2007 a. 20.



51.05 Mental health institutes.

51.05  Mental health institutes.

51.05(1) (1)  Designation. The mental health institute located at Mendota is known as the "Mendota Mental Health Institute" and the mental health institute located at Winnebago is known as the "Winnebago Mental Health Institute". Goodland Hall West, a facility located at Mendota Mental Health Institute, is designated as the "Maximum Security Facility at Mendota Mental Health Institute". The department shall divide the state by counties into 2 districts, and may change the boundaries of these districts, arranging them with reference to the number of patients residing in them at a given time, the capacity of the institutes and the convenience of access to them.

51.05(2) (2) Admissions authorized by counties. The department may not accept for admission to a mental health institute any resident person, except in an emergency, unless the county department under s. 51.42 in the county where the person has residence authorizes the care under s. 51.42 (3) (as). Patients who are committed to the department under s. 975.01, 1977 stats., or s. 975.02, 1977 stats., or s. 971.14, 971.17, 975.06, or 980.06, admitted by the department under s. 975.17, 1977 stats., or are transferred from a juvenile correctional facility or a secured residential care center for children and youth to a state treatment facility under s. 51.35 (3) or from a jail or prison to a state treatment facility under s. 51.37 (5) are not subject to this section.

51.05(3) (3) Admissions authorized by department. Any person who is without a county responsible for his or her care and any person entering this state through the compact established under s. 51.75 may be accepted by the department and temporarily admitted to an institute. Such person shall be transferred to the county department under s. 51.42 for the community where the best interests of the person can best be served, as soon as practicable.

51.05(4) (4) Transfers and discharges. The transfer or discharge of any person who is placed in a mental health institute shall be made subject to s. 51.35.

51.05(5) (5) School activities. If an individual over the age of 2 and under the age of 22 and eligible for special education and related services under subch. V of ch. 115 is committed, admitted or transferred to or is a resident of the Mendota Mental Health Institute or Winnebago Mental Health Institute, the individual shall attend a school program operated by the applicable mental health institute or a school outside the applicable mental health institute which is approved by the department of public instruction. A school program operated by the Mendota Mental Health Institute or Winnebago Mental Health Institute shall be under the supervision of the department of public instruction and shall meet standards prescribed by that agency.

51.05(6) (6) Hearing-impaired individuals. The department shall provide mental health services appropriate for hearing-impaired individuals who are residents of or are committed, admitted or transferred to a mental health institute.

51.05 History History: 1975 c. 430; 1977 c. 428; 1979 c. 117; 1983 a. 293; 1985 a. 29 s. 3200 (56); 1985 a. 176; 1987 a. 27; 1989 a. 31, 359; 1991 a. 315; 1993 a. 437 ss. 103 and 266; 1993 a. 479; 1995 a. 27 ss. 9126 (19), 9145 (1); 1995 a. 77, 216; 1997 a. 27, 164; 1999 a. 9, 83; 2005 a. 25, 344, 387; 2007 a. 97.



51.06 Centers for the developmentally disabled.

51.06  Centers for the developmentally disabled.

51.06(1)(1)  Purpose. The purpose of the northern center for developmentally disabled, central center for developmentally disabled and southern center for developmentally disabled is to provide services needed by developmentally disabled citizens of this state that are otherwise unavailable to them, and to return those persons to the community when their needs can be met at the local level.

51.06(1m) (1m) Services. Services to be provided by the department at centers for the developmentally disabled shall include:

51.06(1m)(a) (a) Education within the requirements of sub. (2), training, habilitative and rehabilitative services to those persons placed in its custody.

51.06(1m)(b) (b) Development-evaluation services to citizens through county departments under ss. 51.42 and 51.437.

51.06(1m)(c) (c) Assistance to such community boards in meeting the needs of developmentally disabled citizens.

51.06(1m)(d) (d) Services for individuals with developmental disability who are also diagnosed as mentally ill or who exhibit extremely aggressive and challenging behaviors.

51.06(1r) (1r) Alternative services.

51.06(1r)(a)(a) In addition to services provided under sub. (1m), the department may, when the department determines that community services need to be supplemented, authorize a center for the developmentally disabled to offer short-term residential services, dental and mental health services, therapy services, psychiatric and psychological services, general medical services, pharmacy services, and orthotics.

51.06(1r)(b) (b) Services under this subsection may be provided only under contract between the department and a county department under s. 46.215, 46.22, 46.23, 51.42, or 51.437, a school district, or another public or private entity within the state to persons referred from those entities, at the discretion of the department. The department shall charge the referring entity all costs associated with providing the services. Unless a referral is made, the department may not offer services under this subsection to the person who is to receive the services or to his or her family. The department may not impose a charge for services under this subsection upon the person receiving the services or upon his or her family. Any revenues received under this subsection shall be credited to the appropriation account under s. 20.435 (2) (g).

51.06(1r)(c) (c)

51.06(1r)(c)1.1. Services under this subsection are governed by subchapter XVI of ch. 48 and ss. 50.03, 50.032, 50.033, 50.034 (1) to (3), 50.035, 50.04, 50.09, 51.04, 51.42 (7) (b), and 51.61, for the application of which the services shall be considered to be provided by a private entity, by rules promulgated under those statutes, and by the terms of the contract between the department, except that, in the event of a conflict between the contractual terms and the statutes or rules, the services shall comply with the contractual, statutory, or rules provision that is most protective of the service recipient's health, safety, welfare, or rights.

51.06(1r)(c)2. 2. Sections 46.03 (18), 46.10, 51.15 (2), 51.20 (13) (c) 1., and 51.42 (3) (as) and zoning or other ordinances or regulations of the county, city, town, or village in which the services are provided or the facility is located do not apply to the services under this subsection.

51.06(1r)(c)3. 3. The department may not be required, by court order or otherwise, to offer services under this subsection.

51.06(1r)(d) (d) A residential facility operated by a center for the developmentally disabled that is authorized by the department under this subsection may not be considered to be a hospital, as defined in s. 50.33 (2), an inpatient facility, a state treatment facility, or a treatment facility.

51.06(2) (2) School activities. If an individual over the age of 2 years and under the age of 22 years and eligible for special education and related services under subch. V of ch. 115 is admitted to, is placed in or is a resident of a center, the individual shall attend a school program operated by the center or a school outside the center which is approved by the department of public instruction. A school program operated by the center shall be under the supervision of the department of public instruction and shall meet standards prescribed by that agency.

51.06(3) (3) Admission.

51.06(3)(a)(a) Subject to par. (b), individuals under the age of 22 years shall be placed only at the central center for the developmentally disabled unless the department authorizes the placement of the individual at the northern or southern center for the developmentally disabled.

51.06(3)(b) (b) An individual may be placed at or transferred to a center for the developmentally disabled for services under sub. (1m) (d) only after all of the following conditions are met:

51.06(3)(b)1. 1. The department determines that a licensed bed and other necessary resources are available to provide services to the individual.

51.06(3)(b)2. 2. The department and the county of residence of the individual agree on a maximum discharge date for the individual.

51.06(4) (4) Transfer or discharge. The transfer or discharge of any person who is placed in a center for the developmentally disabled shall be made subject to s. 51.35.

51.06(5) (5) Surcharge for extended intensive treatment. The department may impose on a county a progressive surcharge for services under sub. (1m) (d) that an individual receives after the maximum discharge date for the individual that was agreed upon under sub. (3) (b) 2. The surcharge is 10% of the amount paid for the individual's services under s. 49.45 during any part of the first 6-month period following the maximum discharge date, and increases by 10% of the amount paid for the individual's services under s. 49.45 during any part of each 6-month period thereafter. Any revenues received under this subsection shall be credited to the appropriation account under s. 20.435 (2) (gL).

51.06(6) (6) Sale of assets or real property at Northern Center for the Developmentally Disabled. The department may maintain the Northern Center for the Developmentally Disabled for the purpose specified in sub. (1), but may sell assets or real property, of the Northern Center for the Developmentally Disabled, subject to any prior action under s. 13.48 (14) (am) or 16.848 (1). If there is any outstanding public debt used to finance the acquisition, construction, or improvement of any property that is sold under this subsection, the department shall deposit a sufficient amount of the net proceeds from the sale of the property in the bond security and redemption fund under s. 18.09 to repay the principal and pay the interest on the debt, and any premium due upon refunding any of the debt. If the property was purchased with federal financial assistance, the department shall pay to the federal government any of the net proceeds required by federal law. If there is no such debt outstanding and there are no moneys payable to the federal government, or if the net proceeds exceed the amount required to be deposited or paid under this subsection, the department shall credit the net proceeds or remaining net proceeds to the appropriation account under s. 20.435 (2) (gk).

51.06(8) (8) Relocations; report.

51.06(8)(a)(a) In this subsection:

51.06(8)(a)1. 1. "Intermediate care facility for persons with an intellectual disability" has the meaning given for "intermediate care facility for the mentally retarded" under 42 USC 1396d (d).

51.06(8)(a)2. 2. "Medical Assistance" has the meaning given in s. 49.43 (8).

51.06(8)(a)3. 3. "Nursing home" has the meaning given in s. 50.01 (3).

51.06(8)(b) (b) Annually by October 1, the department shall submit to the joint committee on finance and to the appropriate standing committees of the legislature under s. 13.172 (3) a report that includes information collected from the previous fiscal year on the relocation or diversion of individuals who are Medical Assistance eligibles or recipients from nursing homes, intermediate care facilities for persons with an intellectual disability, and centers for the developmentally disabled. The report shall include all of the following information:

51.06(8)(b)1. 1. The impact of the relocations and diversions on the health and safety of the individuals relocated or diverted.

51.06(8)(b)2. 2. The extent of involvement of guardians or family members of the individuals in efforts to relocate or divert the individuals.

51.06(8)(b)3. 3. The nature and duration of relocations or diversions that specifies the locations of relocated or diverted individuals every year after home or community placement occurs, so as to keep track of the individuals on an ongoing basis.

51.06(8)(b)4. 4. An accounting of the costs and savings under the Medical Assistance program of relocations and diversions and the resulting reduction in capacity for services of nursing homes, intermediate care facilities for persons with an intellectual disability, and centers for the developmentally disabled. The accounting shall include the per individual savings as well as the collective savings of relocations and diversions.

51.06(8)(b)5. 5. The costs under the Medical Assistance program of administration, housing, and other services, including nursing, personal care, and physical therapy services, that are associated with the relocations and diversions.

51.06(8)(b)6. 6. The extent of Medical Assistance provided to relocated or diverted individuals that is in addition to Medical Assistance provided to the individuals under s. 46.27 (11), 46.275, 46.277, or 46.278, as a family care benefit under ss. 46.2805 to 46.2895, or under any other home-based or community-based program for which the department has received a waiver under 42 USC 1396n (c).

51.06(8)(b)7. 7. Staff turnover rates for nursing homes, intermediate care facilities for persons with an intellectual disability, and centers for the developmentally disabled in communities in which an individual relocated or diverted from a nursing home, intermediate care facility for persons with an intellectual disability, or center for the developmentally disabled currently resides.

51.06(10) (10) Relocations from southern center.

51.06(10)(a)(a) The department shall create a form on which a resident of the southern center for the developmentally disabled, or the resident's guardian, may indicate a preference for where the resident would like to live. The department shall make the form available to all residents of the southern center for the developmentally disabled and to their guardians. The department shall maintain the completed form with the resident's treatment records.

51.06(10)(b) (b) The department shall ensure that, if a resident is to be relocated from the southern center for the developmentally disabled, members of the center staff who provide direct care for the resident are consulted in developing a residential placement plan for the resident.

51.06(10)(c) (c) If a resident of the southern center for the developmentally disabled is relocated from the center after July 1, 2009, the department shall provide the resident's guardian or, if the resident is a minor and does not have a guardian, the resident's parent information regarding the process for appealing the decision to relocate the resident and the process for filing a grievance regarding the decision.

51.06 History History: 1975 c. 430; 1981 c. 20; 1985 a. 29 ss. 1061 to 1064, 3200 (56); 1985 a. 176; 1991 a. 39; 1993 a. 16; 1995 a. 27 s. 9145 (1); 1997 a. 27, 164; 1999 a. 9; 2001 a. 16; 2003 a. 33; 2005 a. 386; 2007 a. 153; 2009 a. 28; 2011 a. 126, 260; 2013 a. 20.



51.07 Outpatient services.

51.07  Outpatient services.

51.07(1)(1) The department may establish a system of outpatient clinic services in any institution operated by the department.

51.07(2) (2) It is the purpose of this section to:

51.07(2)(a) (a) Provide outpatient diagnostic and treatment services for patients and their families.

51.07(2)(b) (b) Offer precommitment and preadmission evaluations and studies.

51.07(3) (3) The department may provide outpatient services only to patients contracted for with county departments under ss. 51.42 and 51.437 in accordance with s. 46.03 (18), except for those patients whom the department finds to be nonresidents of this state and persons receiving services under contracts under s. 46.043. The full and actual cost less applicable collections of services contracted for with county departments under s. 51.42 or 51.437 shall be charged to the respective county department under s. 51.42 or 51.437. The state shall provide the services required for patient care only if no outpatient services are funded by the department in the county or group of counties served by the respective county department under s. 51.42 or 51.437.

51.07 History History: 1973 c. 90, 333; 1975 c. 430 s. 19; 1985 a. 176; 1997 a. 27; 1999 a. 9.



51.08 Milwaukee County Mental Health Complex.

51.08  Milwaukee County Mental Health Complex. Any county having a population of 500,000 or more may, pursuant to s. 46.17, establish and maintain a county mental health complex. The county mental health complex shall be a hospital devoted to the detention and care of drug addicts, alcoholics, chronic patients and mentally ill persons whose mental illness is acute. Such hospital shall be governed pursuant to s. 46.21. Treatment of alcoholics at the county mental health complex is subject to approval by the department under s. 51.45 (8). The county mental health complex established pursuant to this section is subject to rules promulgated by the department concerning hospital standards.

51.08 History History: 1971 c. 108 ss. 5, 6; 1971 c. 125 ss. 350 to 352, 523; 1971 c. 211; 1973 c. 90, 198; 1975 c. 41; 1975 c. 430 s. 15; Stats. 1975 s. 51.08; 1985 a. 332 s. 251 (1); 1987 a. 307.



51.09 County hospitals.

51.09  County hospitals. Any county having a population of less than 500,000 may establish a hospital or facilities for the detention and care of mentally ill persons, alcoholics and drug addicts; and in connection therewith a hospital or facility for the care of cases afflicted with pulmonary tuberculosis. County hospitals established pursuant to this section are subject to rules promulgated by the department concerning hospital standards, including standards for alcoholic treatment facilities under s. 51.45 (8).

51.09 History History: 1971 c. 211; 1973 c. 198; 1975 c. 430 s. 16; Stats. 1975 s. 51.09; 1985 a. 332 s. 251 (1).



51.10 Voluntary admission of adults.

51.10  Voluntary admission of adults.

51.10(1) (1) With the approval of the treatment director of the treatment facility or the director's designee, or in the case of a center for the developmentally disabled, the director of the center or the director's designee, and the approval of the director of the appropriate county department under s. 51.42 or 51.437, an adult desiring admission to an approved inpatient treatment facility may be admitted upon application. This subsection applies only to admissions made through a county department under s. 51.42 or 51.437 or through the department.

51.10(2) (2) With the approval of the director of the treatment facility or the director's designee and the director of the appropriate county department under s. 51.42 or 51.437, an adult may be voluntarily admitted to a state inpatient treatment facility.

51.10(3) (3) Voluntary admission of adult alcoholics shall be in accordance with s. 51.45 (10).

51.10(4) (4) The criteria for voluntary admission to an inpatient treatment facility shall be based on an evaluation that the applicant is mentally ill or developmentally disabled, or is an alcoholic or drug dependent and that the person has the potential to benefit from inpatient care, treatment or therapy. An applicant is not required to meet a standard of dangerousness under s. 51.20 (1) (a) 2. to be eligible for the benefits of voluntary treatment programs. An applicant may be admitted for the purpose of making a diagnostic evaluation.

51.10(4m) (4m)

51.10(4m)(a)(a) An adult who has an identified funding source that is not obtained through the county department and who meets the criteria for voluntary admission under sub. (4) or an adult whose admission is approved under sub. (1) or (2) and who meets the criteria for voluntary admission under sub. (4) may be admitted to an inpatient treatment facility if all of the following requirements are met:

51.10(4m)(a)1. 1. A physician of the facility submits a signed request and certifies in writing, before not less than 2 witnesses, that the physician has advised the patient in the presence of the witnesses both orally and in writing of the person's rights under sub. (5) and of the benefits and risks of treatment, the patient's right to the least restrictive form of treatment appropriate to the patient's needs and the responsibility of the facility to provide the patient with this treatment; or

51.10(4m)(a)2. 2. The person applies for admission in writing.

51.10(4m)(b) (b) Any person admitted under par. (a) 1. who fails to indicate a desire to leave the facility but who refuses or is unable to sign an application for admission is presumed to consent to admission and may be held for up to 7 days as a voluntary patient.

51.10(4m)(c) (c) On the first court day following admission under par. (a) 1., the facility shall notify the court assigned to exercise probate jurisdiction for the county in which the facility is located of the admission. Within 24 hours after receiving this notice, excluding Saturdays, Sundays and holidays, the court shall appoint a guardian ad litem to visit the facility and to determine if there has been compliance with this subsection. The guardian ad litem shall visit the patient within 48 hours, excluding Saturdays, Sundays and holidays, to ascertain whether the patient wishes a less restrictive form of treatment and, if so, shall assist the patient in obtaining the proper assistance from the facility. The guardian ad litem shall inform the patient of all rights to which the patient is entitled under this chapter.

51.10(4m)(d) (d) If a patient admitted under par. (a) 1. has not signed a voluntary admission application within 7 days after admission, the patient, the guardian ad litem and the physician who signed the admission request shall appear before the judge or a circuit court commissioner assigned to exercise probate jurisdiction for the county in which the facility is located to determine whether the patient shall remain in the facility as a voluntary patient. If the judge or circuit court commissioner determines that the patient desires to leave the facility, the facility shall discharge the patient. If the facility has reason to believe the patient is eligible for commitment under s. 51.20, the facility may initiate procedures for involuntary commitment.

51.10(5) (5)

51.10(5)(a)(a) At the time of admission to an inpatient facility the individual being admitted shall be informed orally and in writing of his or her right to leave upon submission of a written request to the staff of the facility except when the director or such person's designee files a statement of emergency detention under s. 51.15 with the court by the end of the next day in which the court transacts business.

51.10(5)(b) (b) Writing materials for use in requesting discharge shall be available at all times to any voluntarily admitted individual, and shall be given to the individual upon request. A copy of the patient's and resident's rights shall be given to the individual at the time of admission.

51.10(5)(c) (c) Any patient or resident voluntarily admitted to an inpatient treatment facility shall be discharged on request, unless the treatment director or the treatment director's designee has reason to believe that the patient or resident is dangerous in accordance with a standard under s. 51.20 (1) (a) 2. or (am) and files a statement of emergency detention under s. 51.15 with the court by the end of the next day in which the court transacts business. The patient or resident shall be notified immediately when such a statement is to be filed. Prior to the filing of a statement, the patient or resident may be detained only long enough for the staff of the facility to evaluate the individual's condition and to file the statement of emergency detention. This time period may not exceed the end of the next day in which the court transacts business. Once a statement is filed, a patient or resident may be detained as provided in s. 51.15 (1). The probable cause hearing required under s. 51.20 (7) shall be held within 72 hours after the request for discharge, excluding Saturdays, Sundays and legal holidays.

51.10(6) (6) A person against whom a petition for involuntary commitment has been filed under s. 51.15 or 51.20 may agree to be admitted to an inpatient treatment facility under this section. The court may permit the person to become a voluntary patient or resident pursuant to this section upon signing an application for voluntary admission, if the director of the appropriate county department under s. 51.42 or 51.437 and the director of the facility to which the person will be admitted approve of the voluntary admission within 30 days of the admission. Except as provided in s. 51.20 (8) (bg) or (bm), the court shall dismiss the proceedings under s. 51.20 30 days after the person's admission if the person is still a voluntary patient or resident or upon the discharge of the person by the treatment director of the facility or his or her designee, if that occurs first. For any person who is a voluntary patient or resident under this subsection, actions required under s. 51.35 (5) shall be initiated within 14 days of admission.

51.10(7) (7) The treatment director of a facility may temporarily admit an individual to an inpatient facility when there is reason to question the competency of such individual. The treatment director shall then apply to the court for appointment of a guardian within 48 hours of the time of admission, exclusive of Saturdays, Sundays and legal holidays. The individual may remain at the facility pending appointment of a guardian.

51.10(8) (8) An adult for whom, because of incompetency, a guardian of the person has been appointed in this state may be voluntarily admitted to an inpatient treatment facility if the guardian consents after the requirements of sub. (4m) (a) 1. are satisfied or if the guardian and the ward consent to the admission under this section.

51.10(9) (9) Upon admission to an inpatient facility, the facility shall offer the patient orally and in writing the opportunity to execute an informed consent form under s. 51.30 (2), requiring the facility to notify the patient's parent, child or spouse or any other adult of the patient's release. If the patient signs the consent form, the facility shall notify the person specified in the form as soon as possible after the patient requests release.

51.10 History History: 1975 c. 430; 1977 c. 354, 428, 447; 1979 c. 336; 1985 a. 29 s. 3200 (56); 1985 a. 139, 176, 332; 1987 a. 366; 1995 a. 292; 2001 a. 61; 2005 a. 264, 387; 2007 a. 45.

51.10 Annotation Sub. (5) (c) plainly and unambiguously sets out the procedure for detaining voluntarily admitted patients who seek release and who the treatment director deems dangerous. Dane County v. Stevenson L. J. 2009 WI App 84, 320 Wis. 2d 194, 768 N.W.2d 223, 08-1281.



51.13 Admission of minors.

51.13  Admission of minors.

51.13(1)(1)  Admission.

51.13(1)(a)(a) Except as provided in par. (c) and ss. 51.45 (2m) and 51.47, the application for admission of a minor who is 14 years of age or older to an approved inpatient treatment facility for the primary purpose of treatment for alcoholism or drug abuse and the application for admission of a minor who is under 14 years of age to an approved inpatient treatment facility for the primary purpose of treatment for mental illness, developmental disability, alcoholism, or drug abuse shall be executed by a parent who has legal custody of the minor or the minor's guardian. Any statement or conduct by a minor who is the subject of an application for admission under this paragraph indicating that the minor does not agree to admission to the facility shall be noted on the face of the application and shall be noted in the petition required by sub. (4).

51.13(1)(b) (b) The application for admission of a minor who is 14 years of age or older to an approved inpatient treatment facility for the primary purpose of treatment for mental illness or developmental disability shall be executed by the minor and a parent who has legal custody of the minor or the minor's guardian, except as provided in par. (c) 1., except that, if the minor refuses to execute the application, a parent who has legal custody of the minor or the minor's guardian may execute the application on the minor's behalf.

51.13(1)(c) (c)

51.13(1)(c)1.1. If a minor 14 years of age or older wishes to be admitted to an approved inpatient treatment facility but a parent with legal custody or the guardian refuses to execute the application for admission or cannot be found, or if there is no parent with legal custody, the minor or a person acting on the minor's behalf may petition the court assigned to exercise jurisdiction under chs. 48 and 938 in the county of residence of the parent or guardian for approval of the admission. A copy of the petition and a notice of hearing shall be served upon the parent or guardian at his or her last-known address. If, after a hearing, the court determines that the consent of the parent or guardian is being unreasonably withheld, that the parent or guardian cannot be found, or that there is no parent with legal custody, and that the admission is proper under the standards prescribed in sub. (4) (d), the court shall approve the minor's admission without the consent of the parent or guardian.

51.13(1)(c)2. 2. If a minor under 14 years of age wishes to be admitted to an approved inpatient treatment facility but a parent with legal custody or the guardian cannot be found, or if there is no parent with legal custody, the minor or a person acting on the minor's behalf may petition the court assigned to exercise jurisdiction under chs. 48 and 938 in the county of residence of the parent or guardian for approval of the admission. A copy of the petition and a notice of hearing shall be served upon the parent or guardian at his or her last-known address. If, after a hearing, the court determines that the parent or guardian cannot be found or that there is no parent with legal custody, and that the admission is proper under the standards prescribed in sub. (4) (d), the court shall approve the minor's admission without the consent of the parent or guardian.

51.13(1)(c)3. 3. The court may, at the minor's request, temporarily approve the admission under subd. 1. or 2. pending hearing on the petition. If a hearing is held under subd. 1. or 2., no review or hearing under sub. (4) is required.

51.13(1)(d) (d) A minor against whom a petition or statement has been filed under s. 51.15, 51.20, or 51.45 (12) or (13) may be admitted under this section. The court may permit the minor to become a patient under this section upon approval by the court of an application executed under par. (a), (b), or (c). The court shall then dismiss the proceedings under s. 51.15, 51.20, or 51.45 (12) or (13). If a hearing is held under this subsection, no hearing under sub. (4) is required.

51.13(1)(e) (e) A minor may be admitted immediately upon the approval of the application executed under par. (a) or (b) by the treatment director of the facility or his or her designee or, in the case of a center for the developmentally disabled, the director of the center or his or her designee, and, if the county department is to be responsible for the cost of the minor's therapy and treatment, the director of the appropriate county department under s. 51.42 or 51.437. Admission under par. (c) or (d) shall also be approved, within 14 days of the minor's admission, by the treatment director of the facility or his or her designee, or in the case of a center for the developmentally disabled, the director of the center or his or her designee and, if the county department is to be responsible for the cost of the minor's therapy and treatment, the director of the appropriate county department under s. 51.42 or 51.437.

51.13(1)(em) (em) Approval under par. (e) shall be based upon an informed professional opinion that the minor is in need of psychiatric services or services for developmental disability, alcoholism, or drug abuse, that the treatment facility offers inpatient therapy or treatment that is appropriate for the minor's needs, and that inpatient care in the facility is the least restrictive therapy or treatment consistent with the minor's needs. In the case of a minor who is being admitted for the primary purpose of treatment for alcoholism or drug abuse, approval shall also be based on the results of an alcohol or other drug abuse assessment that conforms to the criteria specified in s. 938.547 (4).

51.13(3) (3) Notice of rights.

51.13(3)(am)(am) Prior to admission if possible, or as soon thereafter as possible, the minor who is admitted under sub. (1) (a) or (b) and the minor's parent or guardian shall be informed by the director of the facility or his or her designee, both orally and in writing, in easily understandable language, of the review procedure in sub. (4), including the standards to be applied by the court and the possible dispositions; the minor's right to an independent evaluation, if ordered by the court; the minor's right to be informed about how to contact the state protection and advocacy agency designated under s. 51.62 (2) (a); the right under sub. (4) (d) to a hearing upon request under sub. (4); the minor's right to appointed counsel as provided in sub. (4) (d) if a hearing is held; for a minor other than a minor specified under par. (b), the right of the minor or parent or guardian to request the minor's discharge as provided in or limited by sub. (7) (b); and the minor's right to a hearing to determine continued appropriateness of the admission as provided in sub. (7) (c).

51.13(3)(b) (b) Prior to or at admission, a minor who is voluntarily admitted under sub. (1) (c) 1. or 2., and the minor's parent or guardian, if available, shall be informed by the director or his or her designee, both orally and in writing, in easily understandable language, of the minor's right to request discharge and to be discharged within 48 hours of the request, as provided under sub. (7) (b), if no statement is filed for emergency detention or if no petition is filed for emergency commitment, involuntary commitment, or protective placement, and the minor's right to consent to or refuse treatment as provided in s. 51.61 (6).

51.13(3)(d) (d) A copy of the patient's rights established in s. 51.61 shall be given and explained to the minor and the minor's parent or guardian at the time of admission by the director of the facility or such person's designee.

51.13(3)(e) (e) Writing materials for use in requesting a hearing or discharge under this section shall be made available to minors at all times by every inpatient treatment facility. The staff of each such facility shall assist minors in preparing and submitting requests for discharge or hearing.

51.13(4) (4) Review procedure.

51.13(4)(a)(a) Within 3 days after the admission of a minor under sub. (1), or within 3 days after an application is executed for admission of the minor, whichever occurs first, the treatment director of the facility to which the minor is admitted or his or her designee or, in the case of a center for the developmentally disabled, the director of the center or his or her designee, shall file a verified petition for review of the admission in the court assigned to exercise jurisdiction under chs. 48 and 938 in the county in which the facility is located. A copy of the application for admission and of any relevant professional evaluations shall be attached to the petition. The petition shall contain all of the following:

51.13(4)(a)1. 1. The name, address and date of birth of the minor.

51.13(4)(a)2. 2. The names and addresses of the minor's parents or guardian.

51.13(4)(a)3. 3. The facts substantiating the petitioner's belief in the minor's need for psychiatric services, or services for developmental disability, alcoholism or drug abuse.

51.13(4)(a)4. 4. The facts substantiating the appropriateness of inpatient treatment in the inpatient treatment facility.

51.13(4)(a)5. 5. The basis for the petitioner's opinion that inpatient care in the facility is the least restrictive treatment consistent with the needs of the minor.

51.13(4)(a)6. 6. Notation of any statement made or conduct demonstrated by the minor in the presence of the director or staff of the facility indicating that inpatient treatment is against the wishes of the minor.

51.13(4)(b) (b) If hardship would otherwise occur and if the best interests of the minor would be served thereby, the court may, on its own motion or on the motion of any interested party, remove the petition to the court assigned to exercise jurisdiction under chs. 48 and 938 of the county of residence of the parent or guardian.

51.13(4)(c) (c) A copy of the petition shall be provided by the petitioner to the minor and, if available, his or her parents or guardian within 5 days after admission.

51.13(4)(d) (d) Within 5 days after the filing of the petition, the court assigned to exercise jurisdiction under chs. 48 and 938 shall determine, based on the allegations of the petition and accompanying documents, whether there is a prima facie showing that the minor is in need of psychiatric services, or services for developmental disability, alcoholism, or drug abuse, whether the treatment facility offers inpatient therapy or treatment that is appropriate to the minor's needs; whether inpatient care in the treatment facility is the least restrictive therapy or treatment consistent with the needs of the minor; and, if the minor is 14 years of age or older and has been admitted to the treatment facility for the primary purpose of treatment for mental illness or developmental disability, whether the admission was made under an application executed by the minor and the minor's parent or guardian. If such a showing is made, the court shall permit admission. If the court is unable to make those determinations based on the petition and accompanying documents, the court may dismiss the petition as provided in par. (h); order additional information, including an independent evaluation, to be produced as necessary for the court to make those determinations within 7 days, exclusive of weekends and legal holidays, after admission or application for admission, whichever is sooner; or hold a hearing within 7 days, exclusive of weekends and legal holidays, after admission or application for admission, whichever is sooner. If a notation of the minor's unwillingness appears on the face of the petition, if the admission was made under an application executed by the minor's parent or guardian despite the minor's refusal, or if a hearing has been requested by the minor or by the minor's counsel, parent, or guardian, the court shall order an independent evaluation of the minor and hold a hearing to review the admission, within 7 days, exclusive of weekends and legal holidays, after admission or application for admission, whichever is sooner, and shall appoint counsel to represent the minor if the minor is unrepresented. If the court considers it necessary, the court shall also appoint a guardian ad litem to represent the minor. The minor shall be informed about how to contact the state protection and advocacy agency designated under s. 51.62 (2) (a).

51.13(4)(e) (e) Notice of the hearing under this subsection shall be provided by the court by certified mail to the minor, the minor's parents or guardian, the minor's counsel and guardian ad litem if any, the petitioner and any other interested party at least 96 hours prior to the time of hearing.

51.13(4)(f) (f) The rules of evidence in civil actions shall apply to any hearing under this section. A record shall be maintained of the entire proceedings. The record shall include findings of fact and conclusions of law. Findings shall be based on a clear and convincing standard of proof.

51.13(4)(g) (g) If the court finds, under a hearing under par. (d), that the minor is in need of psychiatric services or services for developmental disability, alcoholism, or drug abuse in an inpatient facility, that the inpatient facility to which the minor is admitted offers therapy or treatment that is appropriate for the minor's needs and that is the least restrictive therapy or treatment consistent with the minor's needs, the court shall permit admission. If the court finds that the therapy or treatment in the inpatient facility to which the minor is admitted is not appropriate or is not the least restrictive therapy or treatment consistent with the minor's needs, the court may order placement in or transfer to another more appropriate or less restrictive inpatient facility, if the placement or transfer is first approved by all of the following, except that placement in or transfer to a center for the developmentally disabled shall first be approved by all of the following and the department:

51.13(4)(g)1. 1. For the primary purpose of treatment for mental illness or developmental disability, any of the following, as applicable:

51.13(4)(g)1.a. a. For a minor who is under 14 years of age, a parent who has legal custody of the minor or the minor's guardian.

51.13(4)(g)1.b. b. For a minor who is 14 years of age or older, the minor and a parent who has legal custody of the minor or the minor's guardian, except that, if the minor refuses approval, a parent who has legal custody of the minor or the minor's guardian may provide approval on the minor's behalf.

51.13(4)(g)1.c. c. For a minor admitted under sub. (1) (c) 1. or 2., the minor.

51.13(4)(g)2. 2. The treatment director of the facility or his or her designee.

51.13(4)(g)3. 3. The director of the appropriate county department under s. 51.42 or 51.437 if the county department is to be responsible for the cost of the minor's therapy or treatment.

51.13(4)(h) (h) If the court does not permit admission under par. (g), it shall do one of the following:

51.13(4)(h)1. 1. Dismiss the petition and order the application for admission denied and the minor released.

51.13(4)(h)2. 2. Order the petition to be treated as a petition for involuntary commitment and refer it to the court where the review under this section was held, or if it was not held in the county of legal residence of the subject individual's parent or guardian and hardship would otherwise occur and if the best interests of the subject individual would be served thereby, to the court assigned to exercise jurisdiction under chs. 48 and 938 in such county for a hearing under s. 51.20 or 51.45 (13).

51.13(4)(h)3. 3. If the minor is 14 years of age or older and appears to be developmentally disabled, proceed in the manner provided in s. 51.67 to determine whether the minor should receive protective placement or protective services, except that a minor shall not have a temporary guardian appointed if he or she has a parent or guardian.

51.13(4)(h)4. 4. If there is a reason to believe the minor is in need of protection or services under s. 48.13 or 938.13 or the minor is an expectant mother of an unborn child in need of protection or services under s. 48.133, dismiss the petition and authorize the filing of a petition under s. 48.25 (3) or 938.25 (3). The court may release the minor or may order that the minor be taken and held in custody under s. 48.19 (1) (c) or (cm) or 938.19 (1) (c).

51.13(4)(i) (i) Approval of an admission under this subsection does not constitute a finding of mental illness, developmental disability, alcoholism or drug dependency.

51.13(5) (5) Appeal. Any person who is aggrieved by a determination or order under this section and who is directly affected thereby may appeal to the court of appeals under s. 809.30.

51.13(6) (6) Short-term admissions.

51.13(6)(a)(a)

51.13(6)(a)1.1. Subject to subd. 2. or 3., as applicable, a minor may be admitted to an inpatient treatment facility without review under sub. (4) of the application, for diagnosis and evaluation or for dental, medical, or psychiatric services, for a period not to exceed 12 days. The application for short-term admission of a minor shall be executed by the minor's parent with legal custody of the minor or the minor's guardian, unless sub. (1) (c) applies.

51.13(6)(a)2. 2. If the minor is 14 years of age or older and is being admitted for the primary purpose of diagnosis, evaluation, or services for mental illness or developmental disability, the application shall be executed by the minor's parent or guardian and the minor, except that, if the minor refuses to execute the application, the parent or the guardian may execute the application. Admission under this subdivision of a minor who refuses to execute the application is reviewable under sub. (4) (d). If a review is requested or required, the treatment director of the facility to which the minor is admitted or his or her designee or, in the case of a center for the developmentally disabled, the director of the center or his or her designee shall file a verified petition for review of the admission on behalf of the minor.

51.13(6)(a)3. 3. A minor may not be readmitted to an inpatient treatment facility for psychiatric services under this paragraph within 120 days of a previous admission under this paragraph.

51.13(6)(b) (b) The application shall be reviewed by the treatment director of the facility or, in the case of a center for the developmentally disabled, by the director, and shall be accepted only if the director determines that the admission constitutes the least restrictive means of obtaining adequate diagnosis and evaluation of the minor or adequate provision of medical, dental or psychiatric services.

51.13(6)(c) (c) At the end of the 12-day period, the minor shall be released unless an application has been filed for admission under sub. (1); a statement has been filed for emergency detention; or a petition has been filed for emergency commitment, involuntary commitment, or protective placement.

51.13(7) (7) Discharge or continued appropriateness of admission.

51.13(7)(a)(a) If a minor is admitted to an inpatient treatment facility while under 14 years of age, and if upon reaching age 14 is in need of further inpatient care and treatment primarily for mental illness or developmental disability, the director of the facility shall request the minor and the minor's parent or guardian to execute an application for admission. If the minor refuses, the minor's parent or guardian may execute the application on the minor's behalf. Such an application may be executed within 30 days prior to a minor's 14th birthday. If the application is executed, a petition for review shall be filed in the manner prescribed in sub. (4), unless such a review has been held within the last 120 days. If the application is not executed by the time of the minor's 14th birthday, the minor shall be discharged unless a petition or statement is filed for emergency detention, emergency commitment, involuntary commitment, or protective placement by the end of the next day in which the court transacts business.

51.13(7)(b) (b)

51.13(7)(b)1.1. Any minor who is voluntarily admitted under sub. (1) (c) 1. or 2., may request discharge in writing.

51.13(7)(b)2. 2. For a minor 14 years of age or older who is admitted under sub. (1) (a) or (b) for the primary purpose of treatment for alcoholism or drug abuse or a minor under 14 years of age who is admitted under sub. (1) (a) or (b) for the primary purpose of treatment for mental illness, developmental disability, alcoholism, or drug abuse, the parent or guardian of the minor may request discharge in writing.

51.13(7)(b)3. 3. For a minor 14 years of age or older who is admitted under sub. (1) (a) or (b) for the primary purpose of treatment for mental illness or developmental disability, the minor and the minor's parent or guardian may request discharge in writing. If the parent or guardian of the minor refuses to request discharge and if the director of the facility to which the minor is admitted or his or her designee avers, in writing, that the minor is in need of psychiatric services or services for developmental disability, that the facility's therapy or treatment is appropriate to the minor's needs, and that inpatient care in the treatment facility is the least restrictive therapy or treatment consistent with the needs of the minor, the minor may not be discharged under this paragraph.

51.13(7)(b)4. 4. Upon receipt of any form of written request for discharge from a minor specified under subd. 1. or 3., the director of the facility in which the minor is admitted shall immediately notify the minor's parent or guardian, if available.

51.13(7)(b)5. 5. A minor specified in subd. 1., a minor specified in subd. 2. whose parent or guardian requests discharge in writing, and a minor specified in subd. 3. who requests and whose parent or guardian requests discharge in writing shall be discharged within 48 hours after submission of the request, exclusive of Saturdays, Sundays, and legal holidays, unless a petition or statement is filed for emergency detention, emergency commitment, involuntary commitment, or protective placement.

51.13(7)(c) (c) Any minor who is admitted under this section, other than a minor to which par. (b) 1. applies, who is not discharged under par. (b) may submit a written request to the court for a hearing to determine the continued appropriateness of the admission. If the director or staff of the inpatient treatment facility to which a minor described in this paragraph is admitted observes conduct by the minor that demonstrates an unwillingness to remain at the facility, including a written expression of opinion or unauthorized absence, the director shall file a written request with the court to determine the continued appropriateness of the admission. A request that is made personally by a minor under this paragraph shall be signed by the minor but need not be written or composed by the minor. A request for a hearing under this paragraph that is received by staff or the director of the facility in which the minor is admitted shall be filed with the court by the director. The court shall order a hearing as provided in sub. (4) (d) upon request if no hearing concerning the minor's admission has been held within 120 days before court receipt of the request. If a hearing is held, the court shall hold the hearing within 14 days after receipt of the request, unless the parties agree to a longer period. After the hearing, the court shall dispose of the matter in the manner provided in sub. (4) (h).

51.13 History History: 1977 c. 428; 1979 c. 32 s. 91; 1979 c. 300, 331; 1981 c. 74; 1985 a. 29, 176; 1987 a. 366; 1995 a. 77, 225; 1997 a. 27, 35, 292; 2001 a. 16, 104; 2003 a. 326; 2005 a. 444; 2007 a. 140.

51.13 Annotation Due process rights of a minor child whose parents or guardians seek admission of the child are discussed. Parham v. J. R., 442 U.S. 584 (1979). See also Secretary of Public Welfare v. Institutionalized Juveniles, 442 U.S. 640 (1979).



51.14 Review of outpatient mental health treatment of minors aged 14 or older.

51.14  Review of outpatient mental health treatment of minors aged 14 or older.

51.14(1) (1)  Definitions. In this section, "outpatient mental health treatment" means treatment and social services for mental illness, except 24-hour care, treatment, and custody that is provided by a treatment facility.

51.14(2) (2) Mental health review officer. Each court assigned to exercise jurisdiction under chs. 48 and 938 shall designate a mental health review officer to review petitions filed under sub. (3).

51.14(3) (3) Review by mental health review officer.

51.14(3)(a)(a) A minor 14 years of age or older or a person acting on behalf of the minor may petition the mental health review officer in the county in which the minor's parent or guardian has residence for a review of a refusal or inability of the minor's parent or guardian to provide the informed consent for outpatient mental health treatment required under s. 51.61 (6). For a minor on whose behalf consent for outpatient treatment was provided by the minor's parent or guardian despite the minor's refusal, the treatment director of the outpatient facility shall file a petition for review of the informed consent on behalf of the minor.

51.14(3)(b) (b) A petition filed under this subsection shall contain all of the following:

51.14(3)(b)1. 1. The name, address and birth date of the minor.

51.14(3)(b)2. 2. The name and address of the parent or guardian of the minor.

51.14(3)(b)3. 3. The facts substantiating the petitioner's belief that the minor needs, or does not need, outpatient mental health treatment.

51.14(3)(b)4. 4. Any available information which substantiates the appropriateness of the particular treatment sought for the minor and that the particular treatment sought is the least restrictive treatment consistent with the needs of the minor.

51.14(3)(c) (c) Any professional evaluations relevant under par. (b) 3. or 4. shall be attached to the petition filed under this subsection.

51.14(3)(d) (d) The court which appointed the mental health review officer shall ensure that necessary assistance is provided to the petitioner in the preparation of the petition under this subsection.

51.14(3)(e) (e) The mental health review officer shall notify the county department under s. 51.42 or 51.437 of the contents of any petition received by the mental health review officer under this subsection. The county department under s. 51.42 or 51.437 may, following review of the petition contents, make recommendations to the mental health review officer as to the need for and appropriateness and availability of treatment.

51.14(3)(f) (f) If prior to a hearing under par. (g) the minor requests and the mental health review officer determines that the best interests of the minor would be served, a petition may be filed for court review under sub. (4) without further review under this subsection.

51.14(3)(g) (g) Within 21 days after the filing of a petition under this subsection, the mental health review officer shall hold a hearing on the refusal or inability of the minor's parent or guardian to provide informed consent for outpatient treatment or on the provision of informed consent by the parent or guardian despite the minor's refusal. The mental health review officer shall provide notice of the date, time and place of the hearing to the minor and, if available, the minor's parent or guardian at least 96 hours prior to the hearing.

51.14(3)(h) (h) If following the hearing under par. (g) and after taking into consideration the recommendations, if any, of the county department under s. 51.42 or 51.437 made under par. (e), the mental health review officer finds all of the following, he or she shall issue a written order that, notwithstanding the written, informed consent requirement of s. 51.61 (6), the written, informed consent of the minor's parent or guardian, if the parent or guardian is refusing or unable to provide consent, is not required for outpatient mental health treatment for the minor or, if the parent or guardian provided informed consent despite the minor's refusal, the outpatient mental health treatment for the minor is appropriate:

51.14(3)(h)1. 1. The informed consent of the parent or guardian is unreasonably withheld or the refusal of the minor to provide informed consent is unreasonable.

51.14(3)(h)2. 2. The minor is in need of treatment.

51.14(3)(h)3. 3. The particular treatment sought is appropriate for the minor and is the least restrictive treatment available.

51.14(3)(h)4. 4. The proposed treatment is in the best interests of the minor.

51.14(3)(i) (i) The findings under par. (h) and the reasons supporting each finding shall be in writing.

51.14(3)(j) (j) The mental health review officer shall notify the minor and the minor's parent or guardian, if available, of the right to judicial review under sub. (4).

51.14(3)(k) (k) No person may be a mental health review officer in a proceeding under this section if he or she has provided treatment or services to the minor who is the subject of the proceeding.

51.14(4) (4) Judicial review.

51.14(4)(a)(a) Within 21 days after the issuance of the order by the mental health review officer under sub. (3) or if sub. (3) (f) applies, the minor or a person acting on behalf of the minor may petition a court assigned to exercise jurisdiction under chs. 48 and 938 in the county of residence of the minor's parent or guardian for a review of the refusal or inability of the minor's parent or guardian to provide the informed consent for outpatient mental health treatment required under s. 51.61 (6) or for a review of the provision of informed consent by the parent or guardian despite the minor's refusal.

51.14(4)(b) (b) The petition in par. (a) shall conform to the requirements set forth in sub. (3) (b). If the minor has refused to provide informed consent, a notation of this fact shall be made on the face of the petition.

51.14(4)(c) (c) If a notation of a minor's refusal to provide informed consent to outpatient mental health treatment appears on the petition, the court shall, at least 7 days prior to the time scheduled for the hearing, appoint counsel to represent the minor if the minor is unrepresented. If the minor's parent or guardian has refused to provide informed consent and the minor is unrepresented, the court shall appoint counsel to represent the minor, if requested by the minor or determined by the court to be in the best interests of the minor.

51.14(4)(d) (d) The court shall hold a hearing on the petition within 21 days after filing of the petition.

51.14(4)(e) (e) Notice of the hearing under this subsection shall be provided by the court by certified mail, at least 96 hours prior to the hearing, to the minor, the minor's parent or guardian, the minor's counsel and guardian ad litem, if any, and any other interested party known to the court.

51.14(4)(f) (f) The rules of evidence in civil actions shall apply to any hearing under this section. A record, including written findings of fact and conclusions of law, shall be maintained of the entire proceedings. Findings shall be based on evidence that is clear, satisfactory and convincing.

51.14(4)(g) (g) After the hearing under this subsection, the court shall issue a written order stating that, notwithstanding the written, informed consent requirement of s. 51.61 (6), the written, informed consent of the parent or guardian, if the parent or guardian refuses or is unable to provide consent, is not required for outpatient mental health treatment for the minor or that, if the parent or guardian provided informed consent despite the minor's refusal, the outpatient mental health treatment for the minor is appropriate, if the court finds all of the following:

51.14(4)(g)1. 1. The informed consent is unreasonably withheld.

51.14(4)(g)2. 2. The minor is in need of treatment.

51.14(4)(g)3. 3. The particular treatment sought is appropriate for the minor and is the least restrictive treatment available.

51.14(4)(g)4. 4. The treatment is in the best interests of the minor.

51.14(5) (5) Appeal. Any person who is aggrieved by a determination or order under sub. (4) and who is directly affected by the determination or order may appeal to the court of appeals under s. 809.30.

51.14(6) (6) Finding or order not a finding of mental illness. A finding or order under this section does not constitute a finding of mental illness.

51.14(7) (7) Listing of mental health review officers. The department shall compile a list that specifies the mental health review officers in each county, post the list on the department's Web site, and update the list as necessary.

51.14 History History: 1987 a. 367; 1995 a. 77; 1997 a. 27; 2003 a. 326; 2005 a. 444; 2009 a. 276.



51.15 Emergency detention.

51.15  Emergency detention.

51.15(1)(1)  Basis for detention.

51.15(1)(a)(a) A law enforcement officer or other person authorized to take a child into custody under ch. 48 or to take a juvenile into custody under ch. 938 may take an individual into custody if the officer or person has cause to believe that the individual is mentally ill, is drug dependent, or is developmentally disabled, and that the individual evidences any of the following:

51.15(1)(a)1. 1. A substantial probability of physical harm to himself or herself as manifested by evidence of recent threats of or attempts at suicide or serious bodily harm.

51.15(1)(a)2. 2. A substantial probability of physical harm to other persons as manifested by evidence of recent homicidal or other violent behavior on his or her part, or by evidence that others are placed in reasonable fear of violent behavior and serious physical harm to them, as evidenced by a recent overt act, attempt or threat to do serious physical harm on his or her part.

51.15(1)(a)3. 3. A substantial probability of physical impairment or injury to himself or herself due to impaired judgment, as manifested by evidence of a recent act or omission. The probability of physical impairment or injury is not substantial under this subdivision if reasonable provision for the individual's protection is available in the community and there is a reasonable probability that the individual will avail himself or herself of these services or, in the case of a minor, if the individual is appropriate for services or placement under s. 48.13 (4) or (11) or 938.13 (4). Food, shelter or other care provided to an individual who is substantially incapable of obtaining the care for himself or herself, by any person other than a treatment facility, does not constitute reasonable provision for the individual's protection available in the community under this subdivision.

51.15(1)(a)4. 4. Behavior manifested by a recent act or omission that, due to mental illness or drug dependency, he or she is unable to satisfy basic needs for nourishment, medical care, shelter, or safety without prompt and adequate treatment so that a substantial probability exists that death, serious physical injury, serious physical debilitation, or serious physical disease will imminently ensue unless the individual receives prompt and adequate treatment for this mental illness or drug dependency. No substantial probability of harm under this subdivision exists if reasonable provision for the individual's treatment and protection is available in the community and there is a reasonable probability that the individual will avail himself or herself of these services, if the individual may be provided protective placement or protective services under ch. 55, or, in the case of a minor, if the individual is appropriate for services or placement under s. 48.13 (4) or (11) or 938.13 (4). The individual's status as a minor does not automatically establish a substantial probability of death, serious physical injury, serious physical debilitation or serious disease under this subdivision. Food, shelter or other care provided to an individual who is substantially incapable of providing the care for himself or herself, by any person other than a treatment facility, does not constitute reasonable provision for the individual's treatment or protection available in the community under this subdivision.

51.15(1)(b) (b) The officer's or other person's belief shall be based on any of the following:

51.15(1)(b)1. 1. A specific recent overt act or attempt or threat to act or omission by the individual which is observed by the officer or person.

51.15(1)(b)2. 2. A specific recent overt act or attempt or threat to act or omission by the individual which is reliably reported to the officer or person by any other person, including any probation, extended supervision and parole agent authorized by the department of corrections to exercise control and supervision over a probationer, parolee or person on extended supervision.

51.15(2) (2) Facilities for detention. The law enforcement officer or other person authorized to take a child into custody under ch. 48 or to take a juvenile into custody under ch. 938 shall transport the individual, or cause him or her to be transported, for detention, if the county department of community programs in the county in which the individual was taken into custody approves the need for detention, and for evaluation, diagnosis, and treatment if permitted under sub. (8) to any of the following facilities:

51.15(2)(a) (a) A hospital which is approved by the department as a detention facility or under contract with a county department under s. 51.42 or 51.437, or an approved public treatment facility;

51.15(2)(b) (b) A center for the developmentally disabled;

51.15(2)(c) (c) A state treatment facility; or

51.15(2)(d) (d) An approved private treatment facility, if the facility agrees to detain the individual.

51.15(3) (3) Custody. Upon arrival at the facility, the individual is deemed to be in the custody of the facility.

51.15(4) (4) Detention procedure; Milwaukee County.

51.15(4)(a)(a) In counties having a population of 500,000 or more, the law enforcement officer or other person authorized to take a child into custody under ch. 48 or to take a juvenile into custody under ch. 938 shall sign a statement of emergency detention which shall provide detailed specific information concerning the recent overt act, attempt, or threat to act or omission on which the belief under sub. (1) is based and the names of the persons observing or reporting the recent overt act, attempt, or threat to act or omission. The law enforcement officer or other person is not required to designate in the statement whether the subject individual is mentally ill, developmentally disabled, or drug dependent, but shall allege that he or she has cause to believe that the individual evidences one or more of these conditions. The law enforcement officer or other person shall deliver, or cause to be delivered, the statement to the detention facility upon the delivery of the individual to it.

51.15(4)(b) (b) Upon delivery of the individual, the treatment director of the facility, or his or her designee, shall determine within 24 hours whether the individual shall be detained, or shall be detained, evaluated, diagnosed and treated, if evaluation, diagnosis and treatment are permitted under sub. (8), and shall either release the individual or detain him or her for a period not to exceed 72 hours after delivery of the individual, exclusive of Saturdays, Sundays and legal holidays. If the treatment director, or his or her designee, determines that the individual is not eligible for commitment under s. 51.20 (1) (a), the treatment director shall release the individual immediately, unless otherwise authorized by law. If the individual is detained, the treatment director or his or her designee may supplement in writing the statement filed by the law enforcement officer or other person, and shall designate whether the subject individual is believed to be mentally ill, developmentally disabled or drug dependent, if no designation was made by the law enforcement officer or other person. The director or designee may also include other specific information concerning his or her belief that the individual meets the standard for commitment. The treatment director or designee shall then promptly file the original statement together with any supplemental statement and notification of detention with the court having probate jurisdiction in the county in which the individual was taken into custody. The filing of the statement and notification has the same effect as a petition for commitment under s. 51.20.

51.15(5) (5) Detention procedure; other counties. In counties having a population of less than 500,000, the law enforcement officer or other person authorized to take a child into custody under ch. 48 or to take a juvenile into custody under ch. 938 shall sign a statement of emergency detention that shall provide detailed specific information concerning the recent overt act, attempt, or threat to act or omission on which the belief under sub. (1) is based and the names of persons observing or reporting the recent overt act, attempt, or threat to act or omission. The law enforcement officer or other person is not required to designate in the statement whether the subject individual is mentally ill, developmentally disabled, or drug dependent, but shall allege that he or she has cause to believe that the individual evidences one or more of these conditions. The statement of emergency detention shall be filed by the officer or other person with the detention facility at the time of admission, and with the court immediately thereafter. The filing of the statement has the same effect as a petition for commitment under s. 51.20. When, upon the advice of the treatment staff, the director of a facility specified in sub. (2) determines that the grounds for detention no longer exist, he or she shall discharge the individual detained under this section. Unless a hearing is held under s. 51.20 (7) or 55.135, the subject individual may not be detained by the law enforcement officer or other person and the facility for more than a total of 72 hours, exclusive of Saturdays, Sundays, and legal holidays.

51.15(6) (6) Release. If the individual is released, the treatment director or his or her designee, upon the individual's request, shall arrange for the individual's transportation to the locality where he or she was taken into custody.

51.15(7) (7) Intercounty agreements. Counties may enter into contracts whereby one county agrees to conduct commitment hearings for individuals who are detained in that county but who are taken into custody under this section in another county. Such contracts shall include provisions for reimbursement to the county of detention for all reasonable direct and auxiliary costs of commitment proceedings conducted under this section and s. 51.20 by the county of detention concerning individuals taken into custody in the other county and shall include provisions to cover the cost of any voluntary or involuntary services provided under this chapter to the subject individual as a result of proceedings or conditional suspension of proceedings resulting from the notification of detention. Where there is such a contract binding the county where the individual is taken into custody and the county where the individual is detained, the statements of detention specified in subs. (4) and (5) and the notification specified in sub. (4) shall be filed with the court having probate jurisdiction in the county of detention, unless the subject individual requests that the proceedings be held in the county in which the individual is taken into custody.

51.15(8) (8) Evaluation, diagnosis and treatment. When an individual is detained under this section, the director and staff of the treatment facility may evaluate, diagnose and treat the individual during detention, if the individual consents. The individual has a right to refuse medication and treatment as provided in s. 51.61 (1) (g) and (h). The individual shall be advised of that right by the director of the facility or his or her designee, and a report of any evaluation and diagnosis and of all treatment provided shall be filed by that person with the court.

51.15(9) (9) Notice of rights. At the time of detention the individual shall be informed by the director of the facility or such person's designee, both orally and in writing, of his or her right to contact an attorney and a member of his or her immediate family, the right to have an attorney provided at public expense, as provided under s. 51.60, and the right to remain silent and that the individual's statements may be used as a basis for commitment. The individual shall also be provided with a copy of the statement of emergency detention.

51.15(10) (10) Voluntary patients. If an individual has been admitted to an approved treatment facility under s. 51.10 or 51.13, or has been otherwise admitted to such facility, the treatment director or his or her designee, if conditions exist for taking the individual into custody under sub. (1), may sign a statement of emergency detention and may detain, or detain, evaluate, diagnose and treat the individual as provided in this section. In such case, the treatment director shall undertake all responsibilities that are required of a law enforcement officer under this section. The treatment director shall promptly file the statement with the court having probate jurisdiction in the county of detention as provided in this section.

51.15(11) (11) Liability. Any individual who acts in accordance with this section, including making a determination that an individual has or does not have mental illness or evidences or does not evidence a substantial probability of harm under sub. (1) (a) 1., 2., 3. or 4., is not liable for any actions taken in good faith. The good faith of the actor shall be presumed in any civil action. Whoever asserts that the individual who acts in accordance with this section has not acted in good faith has the burden of proving that assertion by evidence that is clear, satisfactory and convincing.

51.15(11g) (11g) Other liability. Subsection (11) applies to a director of a facility, as specified in sub. (2), or his or her designee, who under a court order evaluates, diagnoses or treats an individual who is confined in a jail, if the individual consents to the evaluation, diagnosis or treatment.

51.15(11m) (11m) Training. Law enforcement agencies shall designate at least one officer authorized to take an individual into custody under this section who shall attend the in-service training on emergency detention and emergency protective placement procedures offered by a county department of community programs under s. 51.42 (3) (ar) 4. d., if the county department of community programs serving the law enforcement agency's jurisdiction offers an in-service training program.

51.15(12) (12) Penalty. Whoever signs a statement under sub. (4), (5) or (10) knowing the information contained therein to be false is guilty of a Class H felony.

51.15 History History: 1975 c. 430; 1977 c. 29, 428; 1979 c. 175, 300, 336, 355; 1985 a. 176; 1987 a. 366, 394; 1989 a. 56 s. 259; 1993 a. 451; 1995 a. 77, 175, 292; 1997 a. 35, 283; 2001 a. 16 ss. 1966d to 1966h, 4034zb to 4034zd, 4041d to 4041g; 2001 a 109; 2005 a. 264; 2007 a. 20; 2009 a. 28.

51.15 Annotation A mental health worker did not have immunity under sub. (11) for actions regarding a person already in custody and not taken into custody under an emergency detention. Kell v. Raemisch, 190 Wis. 2d 754, 528 N.W.2d 13 (Ct. App. 1994).

51.15 Annotation The time limits established by this section are triggered when a person taken into custody under this section is transported to any of the facilities designated by sub. (2), irrespective of whether the facility is one specifically chosen by the county for the receipt of persons taken into custody under this section. Milwaukee County v. Delores M. 217 Wis. 2d 69, 577 N.W.2d 371 (Ct. App. 1998), 96-2508.

51.15 Annotation The community caretaker exception that allows police officers to make a warrantless entry into a home when engaging in an activity that is unrelated to criminal activity and is for the public good applies to police activity undertaken pursuant to this section. State v. Horngren, 2000 WI App 177, 238 Wis. 2d 347, 617 N.W.2d 508, 99-2065.

51.15 Annotation Sub. (10) is not ambiguous and cannot reasonably be construed to authorize the continued detention of an involuntarily admitted individual based on a treatment director's statement of emergency detention when the individual had not been given the required probable cause hearing. Although sub. (10) refers to "voluntary patients" in its title, "otherwise admitted" in sub. (10) is not restricted to the admission of voluntary patients and encompasses involuntary admissions. Although "otherwise admitted" applies to involuntary patients, it does not necessarily follow that the term includes involuntary patients who have been detained beyond 72 hours without a probable cause hearing under s. 51.20 (7) (a). Dane County v. Stevenson L. J. 2009 WI App 84, 320 Wis. 2d 194, 768 N.W.2d 223, 08-1281.

51.15 Annotation By granting immunity to any individual acting in accordance with this section, the legislature plainly intended to expand immunity beyond those authorized to take individuals into physical custody. Subsection (11) presumes that a person participating in emergency detention decisions has acted in good faith. This presumption can be defeated only by clear, satisfactory, and convincing evidence to the contrary. Estate of Hammersley v. Wisconsin County Mutual Insurance Corporation, 2012 WI App 44, 340 Wis. 2d 557, 811 N.W.2d 878, 11-0359.

51.15 Annotation It is inadvisable to treat individuals transported across state lines for emergency medical care differently than other individuals when determining whether emergency detention proceedings should be initiated pursuant to this section. 78 Atty. Gen. 59.

51.15 Annotation While sub. (7) does not authorize contractual agreements with counties outside of Wisconsin, ss. 51.75 (11), 51.87 (3), and 66.30 (5) [now 66.0303] each contain legal mechanisms through which financial or other responsibility for care and treatment of individuals from such counties may be shared under certain specified circumstances. 78 Atty. Gen. 59.

51.15 Annotation A law enforcement officer who places an individual under emergency detention is obligated to transport the individual to one of the four categories of facilities listed under sub. (2) until custody of the individual is transferred to the facility. 81 Atty. Gen. 110.



51.20 Involuntary commitment for treatment.

51.20  Involuntary commitment for treatment.

51.20(1) (1)  Petition for examination.

51.20(1)(a)(a) Except as provided in pars. (ab), (am), and (ar), every written petition for examination shall allege that all of the following apply to the subject individual to be examined:

51.20(1)(a)1. 1. The individual is mentally ill or, except as provided under subd. 2. e., drug dependent or developmentally disabled and is a proper subject for treatment.

51.20(1)(a)2. 2. The individual is dangerous because he or she does any of the following:

51.20(1)(a)2.a. a. Evidences a substantial probability of physical harm to himself or herself as manifested by evidence of recent threats of or attempts at suicide or serious bodily harm.

51.20(1)(a)2.b. b. Evidences a substantial probability of physical harm to other individuals as manifested by evidence of recent homicidal or other violent behavior, or by evidence that others are placed in reasonable fear of violent behavior and serious physical harm to them, as evidenced by a recent overt act, attempt or threat to do serious physical harm. In this subd. 2. b., if the petition is filed under a court order under s. 938.30 (5) (c) 1. or (d) 1., a finding by the court exercising jurisdiction under chs. 48 and 938 that the juvenile committed the act or acts alleged in the petition under s. 938.12 or 938.13 (12) may be used to prove that the juvenile exhibited recent homicidal or other violent behavior or committed a recent overt act, attempt or threat to do serious physical harm.

51.20(1)(a)2.c. c. Evidences such impaired judgment, manifested by evidence of a pattern of recent acts or omissions, that there is a substantial probability of physical impairment or injury to himself or herself. The probability of physical impairment or injury is not substantial under this subd. 2. c. if reasonable provision for the subject individual's protection is available in the community and there is a reasonable probability that the individual will avail himself or herself of these services, if the individual may be provided protective placement or protective services under ch. 55, or, in the case of a minor, if the individual is appropriate for services or placement under s. 48.13 (4) or (11) or 938.13 (4). The subject individual's status as a minor does not automatically establish a substantial probability of physical impairment or injury under this subd. 2. c. Food, shelter or other care provided to an individual who is substantially incapable of obtaining the care for himself or herself, by a person other than a treatment facility, does not constitute reasonable provision for the subject individual's protection available in the community under this subd. 2. c.

51.20(1)(a)2.d. d. Evidences behavior manifested by recent acts or omissions that, due to mental illness, he or she is unable to satisfy basic needs for nourishment, medical care, shelter or safety without prompt and adequate treatment so that a substantial probability exists that death, serious physical injury, serious physical debilitation, or serious physical disease will imminently ensue unless the individual receives prompt and adequate treatment for this mental illness. No substantial probability of harm under this subd. 2. d. exists if reasonable provision for the individual's treatment and protection is available in the community and there is a reasonable probability that the individual will avail himself or herself of these services, if the individual may be provided protective placement or protective services under ch. 55, or, in the case of a minor, if the individual is appropriate for services or placement under s. 48.13 (4) or (11) or 938.13 (4). The individual's status as a minor does not automatically establish a substantial probability of death, serious physical injury, serious physical debilitation or serious disease under this subd. 2. d. Food, shelter or other care provided to an individual who is substantially incapable of obtaining the care for himself or herself, by any person other than a treatment facility, does not constitute reasonable provision for the individual's treatment or protection available in the community under this subd. 2. d.

51.20(1)(a)2.e. e. For an individual, other than an individual who is alleged to be drug dependent or developmentally disabled, after the advantages and disadvantages of and alternatives to accepting a particular medication or treatment have been explained to him or her and because of mental illness, evidences either incapability of expressing an understanding of the advantages and disadvantages of accepting medication or treatment and the alternatives, or substantial incapability of applying an understanding of the advantages, disadvantages, and alternatives to his or her mental illness in order to make an informed choice as to whether to accept or refuse medication or treatment; and evidences a substantial probability, as demonstrated by both the individual's treatment history and his or her recent acts or omissions, that the individual needs care or treatment to prevent further disability or deterioration and a substantial probability that he or she will, if left untreated, lack services necessary for his or her health or safety and suffer severe mental, emotional, or physical harm that will result in the loss of the individual's ability to function independently in the community or the loss of cognitive or volitional control over his or her thoughts or actions. The probability of suffering severe mental, emotional, or physical harm is not substantial under this subd. 2. e. if reasonable provision for the individual's care or treatment is available in the community and there is a reasonable probability that the individual will avail himself or herself of these services or if the individual may be provided protective placement or protective services under ch. 55. Food, shelter, or other care that is provided to an individual who is substantially incapable of obtaining food, shelter, or other care for himself or herself by any person other than a treatment facility does not constitute reasonable provision for the individual's care or treatment in the community under this subd. 2. e. The individual's status as a minor does not automatically establish a substantial probability of suffering severe mental, emotional, or physical harm under this subd. 2. e.

51.20(1)(ab) (ab) If the individual is an inmate of a prison, jail or other criminal detention facility, the fact that the individual receives food, shelter and other care in that facility may not limit the applicability of par. (a) to the individual. The food, shelter and other care does not constitute reasonable provision for the individual's protection available in the community.

51.20(1)(ad) (ad)

51.20(1)(ad)1.1. If a petition under par. (a) is based on par. (a) 2. e., the petition shall be reviewed and approved by the attorney general or by his or her designee prior to the time that it is filed. If the attorney general or his or her designee disapproves or fails to act with respect to the petition, the petition may not be filed.

51.20(1)(ad)2. 2. Subdivision 1. does not apply if the attorney general makes a finding that a court of competent jurisdiction in this state, in a case in which the constitutionality of par. (a) 2. e. has been challenged, has upheld the constitutionality of par. (a) 2. e.

51.20(1)(am) (am) If the individual has been the subject of inpatient treatment for mental illness, developmental disability, or drug dependency immediately prior to commencement of the proceedings as a result of a voluntary admission, a commitment or protective placement ordered by a court under this section or s. 55.06, 2003 stats., s. 971.17, or ch. 975, or a protective placement or protective services ordered under s. 55.12, or if the individual has been the subject of outpatient treatment for mental illness, developmental disability, or drug dependency immediately prior to commencement of the proceedings as a result of a commitment ordered by a court under this section, s. 971.17, or ch. 975, the requirements of a recent overt act, attempt or threat to act under par. (a) 2. a. or b., pattern of recent acts or omissions under par. (a) 2. c. or e., or recent behavior under par. (a) 2. d. may be satisfied by a showing that there is a substantial likelihood, based on the subject individual's treatment record, that the individual would be a proper subject for commitment if treatment were withdrawn. If the individual has been admitted voluntarily to an inpatient treatment facility for not more than 30 days prior to the commencement of the proceedings and remains under voluntary admission at the time of commencement, the requirements of a specific recent overt act, attempt or threat to act, or pattern of recent acts or omissions may be satisfied by a showing of an act, attempt or threat to act, or pattern of acts or omissions which took place immediately previous to the voluntary admission. If the individual is committed under s. 971.14 (2) or (5) at the time proceedings are commenced, or has been discharged from the commitment immediately prior to the commencement of proceedings, acts, attempts, threats, omissions, or behavior of the subject individual during or subsequent to the time of the offense shall be deemed recent for purposes of par. (a) 2.

51.20(1)(ar) (ar) If the individual is an inmate of a state prison, the petition may allege that the inmate is mentally ill, is a proper subject for treatment and is in need of treatment. The petition shall allege that appropriate less restrictive forms of treatment have been attempted with the individual and have been unsuccessful and it shall include a description of the less restrictive forms of treatment that were attempted. The petition shall also allege that the individual has been fully informed about his or her treatment needs, the mental health services available to him or her and his or her rights under this chapter and that the individual has had an opportunity to discuss his or her needs, the services available to him or her and his or her rights with a licensed physician or a licensed psychologist. The petition shall include the inmate's sentence and his or her expected date of release as determined under s. 302.11 or 302.113, whichever is applicable. The petition shall have attached to it a signed statement by a licensed physician or a licensed psychologist of a state prison and a signed statement by a licensed physician or a licensed psychologist of a state treatment facility attesting either of the following:

51.20(1)(ar)1. 1. That the inmate needs inpatient treatment at a state treatment facility because appropriate treatment is not available in the prison.

51.20(1)(ar)2. 2. That the inmate's treatment needs can be met on an outpatient basis in the prison.

51.20(1)(b) (b) Each petition for examination shall be signed by 3 adult persons, at least one of whom has personal knowledge of the conduct of the subject individual, except that this requirement does not apply if the petition is filed pursuant to a court order under s. 938.30 (5) (c) 1. or (d) 1.

51.20(1)(c) (c) The petition shall contain the names and mailing addresses of the petitioners and their relation to the subject individual, and shall also contain the names and mailing addresses of the individual's spouse, adult children, parents or guardian, custodian, brothers, sisters, person in the place of a parent and person with whom the individual resides or lives. If this information is unknown to the petitioners or inapplicable, the petition shall so state. The petition may be filed in the court assigned to exercise probate jurisdiction for the county where the subject individual is present or the county of the individual's legal residence. If the judge of the court or a circuit court commissioner who handles probate matters is not available, the petition may be filed and the hearing under sub. (7) may be held before a judge or circuit court commissioner of any circuit court for the county. For the purposes of this chapter, duties to be performed by a court shall be carried out by the judge of the court or a circuit court commissioner of the court who is designated by the chief judge to so act, in all matters prior to a final hearing under this section. The petition shall contain a clear and concise statement of the facts which constitute probable cause to believe the allegations of the petition. The petition shall be sworn to be true. If a petitioner is not a petitioner having personal knowledge as provided in par. (b), the petition shall contain a statement providing the basis for his or her belief.

51.20(1m) (1m) Alternate grounds for commitment. For purposes of subs. (2) to (9), the requirement of finding probable cause to believe the allegations in sub. (1) (a) or (am) may be satisfied by finding probable cause to believe that the individual satisfies sub. (1) (a) 1. and evidences such impaired judgment, manifested by evidence of a recent act or omission, that there is a substantial probability of physical impairment or injury to himself or herself. The probability of physical impairment or injury may not be deemed substantial under this subsection if reasonable provision for the individual's protection is available in the community and there is a reasonable probability that the individual will avail himself or herself of the services or if the individual may be provided protective placement or protective services under ch. 55. The individual's status as a minor does not automatically establish a substantial probability of physical impairment or injury under this subsection. Food, shelter or other care provided to an individual who is substantially incapable of obtaining the care for himself or herself, by any person other than a treatment facility, does not constitute reasonable provision for the individual's protection available in the community under this subsection.

51.20(2) (2) Notice of hearing and detention.

51.20(2)(a)(a) Upon the filing of a petition for examination, the court shall review the petition to determine whether an order of detention should be issued. The subject individual shall be detained only if there is cause to believe that the individual is mentally ill, drug dependent or developmentally disabled and the individual is eligible for commitment under sub. (1) (a) or (am) based upon specific recent overt acts, attempts or threats to act or on a pattern of recent acts or omissions made by the individual.

51.20(2)(b) (b) If the subject individual is to be detained, a law enforcement officer shall present the subject individual with a notice of hearing, a copy of the petition and detention order and a written statement of the individual's right to an attorney, a jury trial if requested more than 48 hours prior to the final hearing, the standard upon which he or she may be committed under this section and the right to a hearing to determine probable cause for commitment within 72 hours after the individual arrives at the facility, excluding Saturdays, Sundays and legal holidays. The officer shall orally inform the individual that he or she is being taken into custody as the result of a petition and detention order issued under this chapter. If the individual is not to be detained, the law enforcement officer shall serve these documents on the subject individual and shall also orally inform the individual of these rights. The individual who is the subject of the petition, his or her counsel and, if the individual is a minor, his or her parent or guardian, if known, shall receive notice of all proceedings under this section. The court may also designate other persons to receive notices of hearings and rights under this chapter. Any such notice may be given by telephone. The person giving telephone notice shall place in the case file a signed statement of the time notice was given and the person to whom he or she spoke. The notice of time and place of a hearing shall be served personally on the subject of the petition, and his or her attorney, within a reasonable time prior to the hearing to determine probable cause for commitment.

51.20(2)(c) (c) If the law enforcement officer has a detention order issued by a court, or if the law enforcement officer has cause to believe that the subject individual is mentally ill, drug dependent or developmentally disabled and is eligible for commitment under sub. (1) (a) or (am), based upon specific recent overt acts, attempts or threats to act or on a pattern of omissions made by the individual, the law enforcement officer shall take the subject individual into custody. If the individual is detained by a law enforcement officer, the individual shall be orally informed of his or her rights under this section on arrival at the detention facility by the facility staff, who shall also serve all documents required by this section on the individual.

51.20(2)(d) (d) Placement shall be made in a hospital that is approved by the department as a detention facility or under contract with a county department under s. 51.42 or 51.437, approved public treatment facility, mental health institute, center for the developmentally disabled under the requirements of s. 51.06 (3), state treatment facility, or in an approved private treatment facility if the facility agrees to detain the subject individual. Upon arrival at the facility, the individual is considered to be in the custody of the facility.

51.20(3) (3) Legal counsel. At the time of the filing of the petition the court shall assure that the subject individual is represented by adversary counsel by referring the individual to the state public defender, who shall appoint counsel for the individual without a determination of indigency, as provided in s. 51.60.

51.20(4) (4) Public representation. Except as provided in ss. 51.42 (3) (ar) 1. and 51.437 (4m) (f), the corporation counsel shall represent the interests of the public in the conduct of all proceedings under this chapter, including the drafting of all necessary papers related to the action.

51.20(5) (5) Hearing requirements. The hearings which are required to be held under this chapter shall conform to the essentials of due process and fair treatment including the right to an open hearing, the right to request a closed hearing, the right to counsel, the right to present and cross-examine witnesses, the right to remain silent and the right to a jury trial if requested under sub. (11). The parent or guardian of a minor who is the subject of a hearing shall have the right to participate in the hearing and to be represented by counsel. All proceedings under this chapter shall be reported as provided in SCR 71.01. The court may determine to hold a hearing under this section at the institution at which the individual is detained, whether or not located in the same county as the court with which the petition was filed, unless the individual or his or her attorney objects.

51.20(6) (6) Juveniles. For minors, the hearings held under this section shall be before the court assigned to exercise jurisdiction under chs. 48 and 938.

51.20(7) (7) Probable-cause hearing.

51.20(7)(a)(a) After the filing of the petition under sub. (1), if the subject individual is detained under s. 51.15 or this section the court shall hold a hearing to determine whether there is probable cause to believe the allegations made under sub. (1) (a) within 72 hours after the individual arrives at the facility, excluding Saturdays, Sundays and legal holidays. At the request of the subject individual or his or her counsel the hearing may be postponed, but in no case may the postponement exceed 7 days from the date of detention.

51.20(7)(am) (am) A subject individual may not be examined, evaluated or treated for a nervous or mental disorder pursuant to a court order under this subsection unless the court first attempts to determine whether the person is an enrollee of a health maintenance organization, limited service health organization or preferred provider plan, as defined in s. 609.01, and, if so, notifies the organization or plan that the subject individual is in need of examination, evaluation or treatment for a nervous or mental disorder.

51.20(7)(b) (b) If the subject individual is not detained or is an inmate of a state prison, county jail or house of correction, the court shall hold a hearing within a reasonable time of the filing of the petition, to determine whether there is probable cause to believe the allegations made under sub. (1).

51.20(7)(c) (c) If the court determines that there is probable cause to believe the allegations made under sub. (1), it shall schedule the matter for a hearing within 14 days from the time of detention of the subject individual, except as provided in sub. (8) (bg) or (bm) or (11) (a). If a postponement has been granted under par. (a), the matter shall be scheduled for hearing within 21 days from the time of detention of the subject individual. If the subject individual is not detained under s. 51.15 or this section or is an inmate of a state prison, county jail or house of correction, the hearing shall be scheduled within 30 days of the hearing to determine probable cause for commitment. In the event that the subject individual fails to appear for the hearing to determine probable cause for commitment, the court may issue an order for the subject individual's detention and shall hold the hearing to determine probable cause for commitment within 48 hours, exclusive of Saturdays, Sundays and legal holidays, from the time that the individual is detained.

51.20(7)(d) (d)

51.20(7)(d)1.1. If the court determines after hearing that there is probable cause to believe that the subject individual is a fit subject for guardianship and protective placement or services, the court may, without further notice, appoint a temporary guardian for the subject individual and order temporary protective placement or services under ch. 55 for a period not to exceed 30 days, and shall proceed as if petition had been made for guardianship and protective placement or services. If the court orders only temporary protective services for a subject individual under this paragraph, the individual shall be provided care only on an outpatient basis. The court may order the involuntary administration of psychotropic medication as a temporary protective service under this paragraph if it finds that there is probable cause to believe that the allegations under s. 55.14 (3) (e) apply, that the individual is not competent to refuse psychotropic medication and that the medication ordered will have therapeutic value and will not unreasonably impair the ability of the individual to prepare for and participate in subsequent legal proceedings. An individual is not competent to refuse psychotropic medication if, because of serious and persistent mental illness, and after the advantages and disadvantages of and alternatives to accepting the particular psychotropic medication have been explained to the individual, one of the following is true:

51.20(7)(d)1.a. a. The individual is incapable of expressing an understanding of the advantages and disadvantages of accepting treatment and the alternatives.

51.20(7)(d)1.b. b. The individual is substantially incapable of applying an understanding of the advantages, disadvantages and alternatives to his or her serious and persistent mental illness in order to make an informed choice as to whether to accept or refuse psychotropic medication.

51.20(7)(d)2. 2. A finding by the court that there is probable cause to believe that the subject individual meets the commitment standard under sub. (1) (a) 2. e. constitutes a finding that the individual is not competent to refuse medication or treatment under this paragraph.

51.20(7)(dm) (dm) The court shall proceed as if a petition were filed under s. 51.45 (13) if all of the following conditions are met:

51.20(7)(dm)1. 1. The petitioner's counsel notifies all other parties and the court, within a reasonable time prior to the hearing, of his or her intent to request that the court proceed as if a petition were filed under s. 51.45 (13).

51.20(7)(dm)2. 2. The court determines at the hearing that there is probable cause to believe that the subject individual is a fit subject for treatment under s. 51.45 (13).

51.20(7)(e) (e) If the court determines that probable cause does not exist to believe the allegations, or to proceed under par. (d), the court shall dismiss the proceeding.

51.20(8) (8) Disposition pending hearing.

51.20(8)(a)(a) If it is shown that there is probable cause to believe the allegations under sub. (1), the court may release the subject individual pending the full hearing and the individual has the right to receive treatment services, on a voluntary basis, from the county department under s. 51.42 or 51.437, or from the department. The court may issue an order stating the conditions under which the subject individual may be released from detention pending the final hearing. If acceptance of treatment is made a condition of the release, the subject individual may elect to accept the conditions or choose detention pending the hearing. The court order may state the action to be taken upon information of breach of the conditions. A final hearing must be held within 30 days of the order, if the subject individual is released. Any detention under this paragraph invokes time limitations specified in sub. (7) (c), beginning with the time of the detention. The right to receive treatment voluntarily or accept treatment as a condition of release under this paragraph does not apply to an individual for whom a probable cause finding has been made, under s. 51.61 (1) (g), that he or she is not competent to refuse medication, to the extent that the treatment includes medication.

51.20(8)(b) (b) If the court finds the services provided under par. (a) are not available, suitable, or desirable based on the condition of the individual, it may issue a detention order and the subject individual may be detained pending the hearing as provided in sub. (7) (c). Detention may be in a hospital which is approved by the department as a detention facility or under contract with a county department under s. 51.42 or 51.437, approved public treatment facility, mental health institute, center for the developmentally disabled under the requirements of s. 51.06 (3), state treatment facility, or in an approved private treatment facility if the facility agrees to detain the subject individual.

51.20(8)(bg) (bg) The subject individual, or the individual's legal counsel with the individual's consent, may waive the time periods under s. 51.10 or this section for the probable cause hearing or the final hearing, or both, for a period not to exceed 90 days from the date of the waiver, if the individual and the counsel designated under sub. (4) agree at any time after the commencement of the proceedings that the individual shall obtain treatment under a settlement agreement. The settlement agreement shall be in writing, shall be approved by the court and shall include a treatment plan that provides for treatment in the least restrictive manner consistent with the needs of the subject individual. Either party may request the court to modify the treatment plan at any time during the 90-day period. The court shall designate the appropriate county department under s. 51.42 or 51.437 to monitor the individual's treatment under, and compliance with, the settlement agreement. If the individual fails to comply with the treatment according to the agreement, the designated county department shall notify the counsel designated under sub. (4) and the subject's counsel of the individual's noncompliance.

51.20(8)(bm) (bm) If, within 90 days from the date of the waiver under par. (bg), the subject individual fails to comply with the settlement agreement approved by the court under par. (bg), the counsel designated under sub. (4) may file with the court a statement of the facts which constitute the basis for the belief that the subject individual is not in compliance. The statement shall be sworn to be true and may be based on the information and belief of the person filing the statement. Upon receipt of the statement of noncompliance, the court may issue an order to detain the subject individual pending the final disposition. If the subject individual is detained under this paragraph, the court shall hold a probable cause hearing within 72 hours from the time of detention, excluding Saturdays, Sundays and legal holidays or, if the probable cause hearing was held prior to the approval of the settlement agreement under par. (bg), the court shall hold a final hearing within 14 days from the time of detention. If a jury trial is requested later than 5 days after the time of detention under this paragraph, but not less than 48 hours before the time of the final hearing, the final hearing shall be held within 21 days from the time of detention. The facts alleged as the basis for commitment prior to the waiver of the time periods for hearings under par. (bg) may be the basis for a finding of probable cause or a final disposition at a hearing under this paragraph.

51.20(8)(br) (br) Upon the motion of the subject individual, the court shall hold a hearing on the issue of noncompliance with the settlement agreement within 72 hours from the time the motion for a hearing under this paragraph is filed with the court, excluding Saturdays, Sundays and legal holidays. The hearing under this paragraph may be held as part of the probable cause or final hearing if the probable cause or final hearing is held within 72 hours from the time the motion is filed with the court, excluding Saturdays, Sundays and legal holidays. At a hearing on the issue of noncompliance with the agreement, the written statement of noncompliance submitted under par. (bm) shall be prima facie evidence that a violation of the conditions of the agreement has occurred. If the subject individual denies any of the facts as stated in the statement, he or she has the burden of proving that the facts are false by a preponderance of the evidence.

51.20(8)(c) (c) During detention a physician may order the administration of such medication or treatment as is permitted under s. 51.61 (1) (g) and (h). The subject individual may consent to treatment but only after he or she has been informed of his or her right to refuse treatment and has signed a written consent to such treatment, except that an individual for whom, under s. 51.61 (1) (g), a probable cause finding has been made that he or she is not competent to refuse medication may not consent to medication under this paragraph. A report of all treatment which is provided, along with any written consent, shall be filed with the court by the director of the treatment facility in which the subject individual is detained, or his or her designee.

51.20(9) (9) Examination.

51.20(9)(a)(a)

51.20(9)(a)1.1. If the court finds after the hearing that there is probable cause to believe the allegations under sub. (1), it shall appoint 2 licensed physicians specializing in psychiatry, or one licensed physician and one licensed psychologist, or 2 licensed physicians one of whom shall have specialized training in psychiatry, if available, or 2 physicians, to personally examine the subject individual. The examiners shall have the specialized knowledge determined by the court to be appropriate to the needs of the subject individual. The examiners may not be related to the subject individual by blood, marriage, or adoption and may not have any interest in his or her property.

51.20(9)(a)2. 2. One of the examiners appointed under subd. 1. may be selected by the subject individual if the subject individual makes his or her selection known to the court within 24 hours after completion of the hearing to determine probable cause for commitment. The court may deny the subject individual's selection if the examiner does not meet the requirements of subd. 1. or the subject individual's selection is not available.

51.20(9)(a)3. 3. If requested by the subject individual, the individual's attorney, or any other interested party with court permission, the individual has a right at his or her own expense or, if indigent and with approval of the court hearing the petition, at the reasonable expense of the individual's county of legal residence, to secure an additional medical or psychological examination and to offer the evaluator's personal testimony as evidence at the hearing.

51.20(9)(a)4. 4. Prior to the examination, the subject individual shall be informed that his or her statements can be used as a basis for commitment, that he or she has the right to remain silent and that the examiner is required to make a report to the court even if the subject individual remains silent. The issuance of such a warning to the subject individual prior to each examination establishes a presumption that the individual understands that he or she need not speak to the examiner.

51.20(9)(a)5. 5. The examiners shall personally observe and examine the subject individual at any suitable place and satisfy themselves, if reasonably possible, as to the individual's mental condition, and shall make independent reports to the court. The subject individual's treatment records shall be available to the examiners. If the subject individual is not detained pending the hearing, the court shall designate the time and place where the examination is to be held and shall require the individual's appearance. A written report shall be made of all such examinations and filed with the court. The report and testimony, if any, by the examiners shall be based on beliefs to a reasonable degree of medical certainty, or professional certainty if an examiner is a psychologist, in regard to the existence of the conditions described in sub. (1), and the appropriateness of various treatment modalities or facilities. If the examiners are unable to make conclusions to a reasonable degree of medical or professional certainty, the examiners shall so state in their report and testimony, if any.

51.20(9)(b) (b) If the examiner determines that the subject individual is a proper subject for treatment, the examiner shall make a recommendation concerning the appropriate level of treatment. Such recommendation shall include the level of inpatient facility which provides the least restrictive environment consistent with the needs of the individual, if any, and the name of the facility where the subject individual should be received into the mental health system. The court may, prior to disposition, order additional information concerning such recommended level of treatment to be provided by the staff of the appropriate county department under s. 51.42 or 51.437, or by the staff of a public treatment facility if the subject individual is detained there pending the final hearing.

51.20(9)(c) (c) On motion of either party, all parties shall produce at a reasonable time and place designated by the court all physical evidence which each party intends to introduce in evidence. Thereupon, any party shall be permitted to inspect, copy, or transcribe such physical evidence in the presence of a person designated by the court. The order shall specify the time, place and manner of making the inspection, copies, photographs, or transcriptions, and may prescribe such terms and conditions as are just. The court may, if the motion is made by the subject individual, delay the hearing for such period as may be necessary for completion of discovery.

51.20(10) (10) Hearing.

51.20(10)(a)(a) Within a reasonable time prior to the final hearing, the petitioner's counsel shall notify the subject individual and his or her counsel of the time and place of final hearing. The court may designate additional persons to receive notice of the time and place of the final hearing. Within a reasonable time prior to the final hearing, each party shall notify all other parties of all witnesses he or she intends to call at the hearing and of the substance of their proposed testimony. The provision of notice of potential witnesses shall not bar either party from presenting a witness at the final hearing whose name was not in the notice unless the presentation of the witness without notice is prejudicial to the opposing party.

51.20(10)(b) (b) Counsel for the person to be committed shall have access to all psychiatric and other reports 48 hours in advance of the final hearing.

51.20(10)(c) (c) The court shall hold a final hearing to determine if the allegations specified in sub. (1) are true. Except as otherwise provided in this chapter, the rules of evidence in civil actions and s. 801.01 (2) apply to any judicial proceeding or hearing under this chapter. The court shall, in every stage of an action, disregard any error or defect in the pleadings or proceedings that does not affect the substantial rights of either party.

51.20(10)(cm) (cm) Prior to or at the final hearing, for individuals for whom a petition is filed under sub. (1) (a) 2. e., the county department under s. 51.42 or 51.437 shall furnish to the court and the subject individual an initial recommended written treatment plan that contains the goals of treatment, the type of treatment to be provided, and the expected providers. If the person has served in the U.S. armed forces or forces incorporated as part of the U.S. armed forces, the county department shall contact the U.S. department of veterans affairs to determine if the person is eligible for treatment at a U.S. department of veterans affairs facility. If the person is eligible for that treatment, the county department shall include that information in the treatment plan. The treatment plan shall address the individual's needs for inpatient care, residential services, community support services, medication and its monitoring, case management, and other services to enable the person to live in the community upon release from an inpatient facility. The treatment plan shall contain information concerning the availability of the needed services and community treatment providers' acceptance of the individual into their programs. The treatment plan is only a recommendation and is not subject to approval or disapproval by the court. Failure to furnish a treatment plan under this paragraph does not constitute grounds for dismissal of the petition unless the failure is made in bad faith.

51.20(10)(d) (d) In the event that the subject individual is not detained and fails to appear for the final hearing the court may issue an order for the subject individual's detention and shall hold the final commitment hearing within 7 days from the time of detention.

51.20(10)(e) (e) At the request of the subject individual or his or her counsel the final hearing under par. (c) may be postponed, but in no case may the postponement exceed 7 calendar days from the date established by the court under this subsection for the final hearing.

51.20(11) (11) Jury trial.

51.20(11)(a)(a) If before involuntary commitment a jury is demanded by the individual against whom a petition has been filed under sub. (1) or by the individual's counsel if the individual does not object, the court shall direct that a jury of 6 people be selected to determine if the allegations specified in sub. (1) (a) or (ar) are true. A jury trial is deemed waived unless demanded at least 48 hours in advance of the time set for final hearing, if notice of that time has been previously provided to the subject individual or his or her counsel. If a jury trial demand is filed within 5 days of detention, the final hearing shall be held within 14 days of detention. If a jury trial demand is filed later than 5 days after detention, the final hearing shall be held within 14 days of the date of demand. If an inmate of a state prison, county jail or house of correction demands a jury trial within 5 days after the probable cause hearing, the final hearing shall be held within 28 days of the probable cause hearing. If an inmate of a state prison, county jail or house of correction demands a jury trial later than 5 days after the probable cause hearing, the final hearing shall be held within 28 days of the date of demand.

51.20(11)(b) (b) No verdict shall be valid or received unless agreed to by at least 5 of the jurors.

51.20(11)(c) (c) Motions after verdict may be made without further notice upon receipt of the verdict.

51.20(12) (12) Open hearings; exception. Every hearing which is held under this section shall be open, unless the subject individual or the individual's attorney, acting with the individual's consent, moves that it be closed. If the hearing is closed, only persons in interest, including representatives of providers of service and their attorneys and witnesses may be present. If the subject individual is a minor, every hearing shall be closed unless an open hearing is demanded by the minor through his or her counsel.

51.20(13) (13) Disposition.

51.20(13)(a)(a) At the conclusion of the proceedings the court shall:

51.20(13)(a)1. 1. Dismiss the petition; or

51.20(13)(a)2. 2. If the subject individual is an adult, or is a minor aged 14 years or more who is developmentally disabled, proceed under s. 51.67 to determine whether the subject individual should receive protective placement or protective services; or

51.20(13)(a)3. 3. If the individual is not an inmate of a state prison, county jail or house of correction and the allegations specified in sub. (1) (a) are proven, order commitment to the care and custody of the appropriate county department under s. 51.42 or 51.437, or if inpatient care is not required order commitment to outpatient treatment under care of such county department; or

51.20(13)(a)4. 4. If the individual is an inmate of a state prison and the allegations under sub. (1) (a) or (ar) are proven, order commitment to the department and either authorize the transfer of the inmate to a state treatment facility or if inpatient care is not needed authorize treatment on an outpatient basis in the prison; or

51.20(13)(a)4m. 4m. If the individual is an inmate of a county jail or house of correction and the allegations under sub. (1) (a) are proven, order commitment to the county department under s. 51.42 or 51.437 serving the inmate's county of residence or, if the inmate is a nonresident, order commitment to the department. The order shall either authorize the transfer of the inmate to a state or county treatment facility or, if inpatient care is not needed, authorize treatment on an outpatient basis in the jail or house of correction; or

51.20(13)(a)5. 5. If the allegations specified in sub. (1) (a) are proven and the subject individual is a nonresident, order commitment to the department.

51.20(13)(b) (b) If the petition has been dismissed under par. (a), the subject individual may agree to remain in any facility in which he or she was detained pending the hearing for the period of time necessary for alternative plans to be made for his or her care.

51.20(13)(c) (c) If disposition is made under par. (a) 3., all of the following apply:

51.20(13)(c)1. 1. The court shall designate the facility or service that is to receive the subject individual into the mental health system, subject to s. 51.06 (3).

51.20(13)(c)2. 2. The county department under s. 51.42 or 51.437 shall arrange for treatment in the least restrictive manner consistent with the requirements of the subject individual in accordance with a court order designating the maximum level of inpatient facility, if any, that may be used for treatment, subject to s. 51.06 (3).

51.20(13)(c)3. 3. The county department under s. 51.42 or 51.437 shall report to the court as to the initial plan of treatment for the subject individual.

51.20(13)(cm) (cm) If disposition is made under par. (a) 4. or 4m. and the inmate is transferred to a state or county treatment facility, the department or, in the case of a disposition under par. (a) 4m., the county department under s. 51.42 or 51.437 may, after evaluating the inmate and developing an appropriate treatment plan, transfer the inmate back to the prison, county jail or house of correction on a conditional basis. The inmate shall be informed of the terms and conditions of the transfer as provided in s. 51.35 (1) (a). If the inmate does not cooperate with the treatment or if the inmate is in need of additional inpatient treatment, the department or the county department under s. 51.42 or 51.437 may return the inmate to a state or county treatment facility.

51.20(13)(cr) (cr) If the subject individual is before the court on a petition filed under a court order under s. 938.30 (5) (c) 1. and is found to have committed a violation that would be a felony if committed by an adult in this state or a violation of s. 940.225 (3m), 941.20 (1), 944.20, 944.30, 944.31, 944.33 (1), 946.52, or 948.10 (1) (b), the court shall require the individual to provide a biological specimen to the state crime laboratories for deoxyribonucleic acid analysis. The court shall inform the individual that he or she may request expungement under s. 165.77 (4).

Effective date text (cr) If the subject individual is before the court on a petition filed under a court order under s. 938.30 (5) (c) 1. and is found to have committed a violation of s. 940.225 (1) or (2), 948.02 (1) or (2), 948.025, or 948.085, the court shall require the individual to provide a biological specimen to the state crime laboratories for deoxyribonucleic acid analysis.

51.20(13)(ct) (ct)

51.20(13)(ct)1m.1m.

51.20(13)(ct)1m.a.a. Except as provided in subd. 2m., if the subject individual is before the court on a petition filed under a court order under s. 938.30 (5) (c) 1. and is found to have committed any violation, or to have solicited, conspired, or attempted to commit any violation, of ch. 940, 944, or 948 or s. 942.08 or 942.09, or ss. 943.01 to 943.15, the court may require the subject individual to comply with the reporting requirements under s. 301.45 if the court determines that the underlying conduct was sexually motivated, as defined in s. 980.01 (5), and that it would be in the interest of public protection to have the subject individual report under s. 301.45.

51.20(13)(ct)1m.b. b. If a court under subd. 1m. a. orders a person to comply with the reporting requirements under s. 301.45 in connection with the commission of a violation, or the solicitation, conspiracy, or attempt to commit a violation, of s. 942.09, the court may provide that the person be released from the requirement to comply with the reporting requirements under s. 301.45 upon satisfying conditions specified by the court. If the person satisfies the conditions, the court shall notify the department of corrections that the person has satisfied the conditions.

51.20(13)(ct)2m. 2m. If the subject individual is before the court on a petition filed under a court order under s. 938.30 (5) (c) 1. and is found to have committed a violation, or to have solicited, conspired, or attempted to commit a violation, of s. 940.22 (2), 940.225 (1), (2), or (3), 944.06, 948.02 (1) or (2), 948.025, 948.05, 948.051, 948.055, 948.06, 948.07, 948.075, 948.08, 948.085, 948.095, 948.11 (2) (a) or (am), 948.12, 948.13, or 948.30, of s. 940.302 (2) if s. 940.302 (2) (a) 1. b. applies, or of s. 940.30 or 940.31 if the victim was a minor and the subject individual was not the victim's parent, the court shall require the individual to comply with the reporting requirements under s. 301.45 unless the court determines, after a hearing on a motion made by the individual, that the individual is not required to comply under s. 301.45 (1m).

51.20(13)(ct)3. 3. In determining under subd. 1m. a. whether it would be in the interest of public protection to have the subject individual report under s. 301.45, the court may consider any of the following:

51.20(13)(ct)3.a. a. The ages, at the time of the violation, of the subject individual and the victim of the violation.

51.20(13)(ct)3.b. b. The relationship between the subject individual and the victim of the violation.

51.20(13)(ct)3.c. c. Whether the violation resulted in bodily harm, as defined in s. 939.22 (4), to the victim.

51.20(13)(ct)3.d. d. Whether the victim suffered from a mental illness or mental deficiency that rendered him or her temporarily or permanently incapable of understanding or evaluating the consequences of his or her actions.

51.20(13)(ct)3.e. e. The probability that the subject individual will commit other violations in the future.

51.20(13)(ct)3.g. g. Any other factor that the court determines may be relevant to the particular case.

51.20(13)(ct)4. 4. If the court orders a subject individual to comply with the reporting requirements under s. 301.45, the court may order the subject individual to continue to comply with the reporting requirements until his or her death.

51.20(13)(ct)5. 5. If the court orders a subject individual to comply with the reporting requirements under s. 301.45, the clerk of the court in which the order is entered shall promptly forward a copy of the order to the department of corrections. If the finding under s. 938.30 (5) (c) (intro.) on which the order is based is reversed, set aside or vacated, the clerk of the court shall promptly forward to the department of corrections a certificate stating that the finding has been reversed, set aside or vacated.

51.20(13)(cv) (cv)

51.20(13)(cv)1.1. If the court makes the disposition under par. (a) 3., 4., 4m., or 5., the court shall order the individual not to possess a firearm, order the seizure of any firearm owned by the individual, and inform the individual of the requirements and penalties under s. 941.29 if the court determines that the individual is prohibited, under 18 USC 922 (g) (4), from possessing a firearm.

51.20(13)(cv)1m. 1m.

51.20(13)(cv)1m.a.a. If a court orders an individual under subd. 1., or ordered an individual under s. 51.20 (13) (cv) 1., 2007 stats., not to possess a firearm, the individual may petition that court or the court in the county where the individual resides to cancel the order.

51.20(13)(cv)1m.b. b. The court considering the petition under subd. 1m. a. shall grant the petition if the court determines that the circumstances regarding the disposition under par. (a) 3., 4., 4m., or 5. and the individual's record and reputation indicate that the individual is not likely to act in a manner dangerous to public safety and that the granting of the petition would not be contrary to public interest.

51.20(13)(cv)1m.c. c. If the court grants the petition under subd. 1m. b., the court shall cancel the order under subd. 1., or the order under s. 51.20 (13) (cv) 1., 2007 stats., whichever is appropriate, and order the return of any firearm ordered seized under subd. 1. or s. 51.20 (13) (cv) 1., 2007 stats.

51.20(13)(cv)3. 3. In lieu of ordering the seizure under subd. 1., the court may designate a person to store the firearm until the order has been canceled under subd. 1m. c.

51.20(13)(cv)4. 4. If the court orders a subject individual not to possess a firearm under subd. 1. or cancels under subd. 1m. c. an order issued under subd. 1. or under s. 51.20 (13) (cv) 1., 2007 stats., the court clerk shall notify the department of justice of that fact and provide any information identifying the subject individual that is necessary to permit an accurate firearms restrictions record search under s. 175.35 (2g) (c). No other information from the subject individual's court records may be disclosed to the department of justice except by order of the court. The department of justice may disclose information provided under this subdivision only as part of a firearms restrictions record search under s. 175.35 (2g) (c) or under rules the department of justice promulgates under s. 175.35 (2g) (d).

51.20(13)(d) (d) A disposition under par. (a) 3., 4., 4m. or 5. may be modified as provided in s. 51.35.

51.20(13)(dm) (dm) If the court finds that the dangerousness of the subject individual is likely to be controlled with appropriate medication administered on an outpatient basis, the court may direct in its order of commitment that the county department under s. 51.42 or 51.437 or the department may, after a facility evaluates the subject individual and develops an appropriate treatment plan, release the individual on a conditional transfer in accordance with s. 51.35 (1), with one of the conditions being that the individual shall take medication as prescribed by a physician, subject to the individual's right to refuse medication under s. 51.61 (1) (g) and (h), and that the individual shall report to a particular treatment facility on an outpatient basis for evaluation as often as required by the director of the facility or the director's designee. A finding by the court that the allegations under sub. (1) (a) 2. e. are proven constitutes a finding that the individual is not competent to refuse medication or treatment. The court order may direct that, if the director or his or her designee determines that the individual has failed to take the medication as prescribed or has failed to report for evaluation as directed, the director or designee may request that the individual be taken into custody by a law enforcement agency in accordance with s. 51.39, and that medication, as prescribed by the physician, may be administered voluntarily or against the will of the individual under s. 51.61 (1) (g) and (h). A court order under this paragraph is effective only as long as the commitment is in effect in accordance with par. (h) and s. 51.35 (4).

51.20(13)(e) (e) The petitioner has the burden of proving all required facts by clear and convincing evidence.

51.20(13)(f) (f) The county department under s. 51.42 or 51.437 that receives an individual who is committed by a court under par. (a) 3. is authorized to place the individual in an approved treatment facility, subject to any limitations which are specified by the court under par. (c) 2. The county department shall place the subject individual in the treatment program and treatment facility that is least restrictive of the individual's personal liberty, consistent with the treatment requirements of the individual. The county department has ongoing responsibility to review the individual's needs, in accordance with sub. (17), and to transfer the person to the least restrictive program consistent with the individual's needs. Placement or transfer under this paragraph is subject to s. 51.06 (3).

51.20(13)(g) (g)

51.20(13)(g)1.1. Except as provided in subd. 2., the first order of commitment of a subject individual under this section may be for a period not to exceed 6 months, and all subsequent consecutive orders of commitment of the individual may be for a period not to exceed one year.

51.20(13)(g)2. 2. Any commitment ordered under par. (a) 3. to 5., following proof of the allegations under sub. (1) (a) 2. d., may not continue longer than 45 days in any 365-day period.

51.20(13)(g)2d. 2d.

51.20(13)(g)2d.a.a. Except as provided in subd. 2d. b., after the 30th day after an order of commitment under par. (a) 3. to 5. following proof of the allegations under sub. (1) (a) 2. e., the subject individual may, under the order, be treated only on an outpatient basis.

51.20(13)(g)2d.b. b. If a subject individual who is committed under par. (a) 3. to 5., following proof of the allegations under sub. (1) (a) 2. e., and who is being treated on an outpatient basis violates a condition of treatment that is established by the court or a county department under s. 51.42, the county department or the department may transfer the subject individual under s. 51.35 (1) (e) to an inpatient facility or to an inpatient treatment program of a treatment facility for a period not to exceed 30 days.

51.20(13)(g)2m. 2m. In addition to the provisions under subds. 1. and 2., no commitment ordered under par. (a) 4. or 4m. may continue beyond the inmate's date of release on parole or extended supervision, as determined under s. 302.11 or 302.113, whichever is applicable.

51.20(13)(g)2r. 2r. Twenty-one days prior to expiration of the period of commitment under subd. 1., 2., or 2m., the department, if the individual is committed to the department, or the county department to which an individual is committed shall file an evaluation of the individual and the recommendation of the department or county department regarding the individual's recommitment with the committing court and provide a copy of the evaluation and recommendation to the individual's counsel and the counsel designated under sub. (4). If the date for filing an evaluation and recommendation under this subdivision falls on a Saturday, Sunday or legal holiday, the date which is not a Saturday, Sunday or legal holiday and which most closely precedes the evaluation and recommendation filing date shall be the filing date. A failure of the department or the county department to which an individual is committed to file an evaluation and recommendation under this subdivision does not affect the jurisdiction of the court over a petition for recommitment.

51.20(13)(g)3. 3. The county department under s. 51.42 or 51.437 to whom the individual is committed under par. (a) 3. may discharge the individual at any time, and shall place a committed individual in accordance with par. (f). Upon application for extension of a commitment by the department or the county department having custody of the subject, the court shall proceed under subs. (10) to (13). If the court determines that the individual is a proper subject for commitment as prescribed in sub. (1) (a) 1. and evidences the conditions under sub. (1) (a) 2. or (am) or is a proper subject for commitment as prescribed in sub. (1) (ar), it shall order judgment to that effect and continue the commitment. The burden of proof is upon the county department or other person seeking commitment to establish evidence that the subject individual is in need of continued commitment.

51.20(13)(h) (h) Any disposition of a minor under this subsection may extend beyond the age of majority of the individual, if the disposition is otherwise made in accordance with this section.

51.20(14) (14) Transportation; expenses. The sheriff or any law enforcement officer shall transport an individual who is the subject of a petition and execute the commitment, or any competent relative, friend or member of the staff of a treatment facility may assume responsibility for the individual and transport him or her to the inpatient facility. The director of the county department under s. 51.42 or 51.437 may request the sheriff to provide transportation for a subject individual or may arrange any other method of transportation which is feasible. The county department may provide reimbursement for the transportation costs from its budgeted operating funds.

51.20(15) (15) Appeal. An appeal may be taken to the court of appeals within the time period specified in s. 808.04 (3) in accordance with s. 809.30 by the subject of the petition or the individual's guardian, by any petitioner, or by the representative of the public.

51.20(16) (16) Reexamination of patients.

51.20(16)(a)(a) Except in the case of alcoholic commitments under s. 51.45 (13), any patient who is involuntarily committed for treatment under this chapter, may on the patient's own verified petition, except in the case of a minor who is under 14 years of age, or on the verified petition of the patient's guardian, relative, friend, or any person providing treatment under the order of commitment, request a reexamination or request the court to modify or cancel an order of commitment.

51.20(16)(b) (b) A petition under this subsection may be filed with the court assigned to exercise jurisdiction over probate matters, either for the county from which the patient is committed or for the county in which the patient is detained.

51.20(16)(c) (c) If a hearing has been held with respect to the subject individual's commitment within 30 days of the filing of a petition under this subsection, no hearing shall be held. If such a hearing has not been held within 30 days of the filing of a petition, but has been held within 120 days of the filing, the court shall within 24 hours of the filing order an examination to be completed within 7 days by the appropriate county department under s. 51.42 or 51.437. A hearing may then be held in the court's discretion. If such a hearing has not been held within 120 days of the filing, a hearing shall be held on the petition within 30 days of receipt.

51.20(16)(d) (d) Reexaminations under this subsection are subject to the standards prescribed in sub. (13) (g).

51.20(16)(e) (e) If the court determines or is required to hold a hearing, it shall thereupon proceed in accordance with sub. (9) (a). For the purposes of the examination and observation, the court may order the patient confined in any place designated in s. 51.15 (2).

51.20(16)(f) (f) If a patient is involuntarily committed and placed in a hospital, a notice of the appointment of the examining physicians and copies of their reports shall be furnished to such hospital by the court.

51.20(16)(g) (g) Upon the filing of the examiners' reports the court shall fix a time and place of hearing and cause reasonable notice to be given to the petitioner, the treatment facility, the patient's legal counsel and the guardian of the patient, if any, and may notify any known relative of the patient. Subsections (10) to (13) shall govern the procedure to be used in the conduct of the hearing, insofar as applicable. The privileges provided in ss. 905.03 and 905.04 shall apply to reexamination hearings.

51.20(16)(h) (h) All persons who render services in such proceedings shall receive compensation as provided in sub. (18) and all expenses of such proceedings shall be paid and adjusted as provided in sub. (18).

51.20(16)(i) (i) Subsequent reexaminations may be had at any time in the discretion of the court but may be compelled after 120 days of the preceding examination in accordance with this subsection. All petitions for reexamination must be heard within 30 days of their receipt by the court.

51.20(16)(j) (j) This subsection applies to petitions for reexamination that are filed under ch. 971, but not s. 971.17, and ch. 975, except that the petitions shall be filed with the committing court.

51.20(16)(k) (k) Any order of a county department under s. 51.42 or 51.437 is subject to review by the court assigned to exercise probate jurisdiction upon petition under this subsection.

51.20(16)(L) (L) The pendency of an appeal in either the court of appeals or the supreme court does not deprive the circuit court of jurisdiction to conduct reexamination proceedings under this section with respect to the individual who is the subject of the appeal.

51.20(17) (17) Right to reevaluation. With the exception of alcoholic commitments under s. 51.45 (13), every patient committed involuntarily to a board under this chapter shall be reevaluated by the treatment staff or visiting physician within 30 days after the commitment, and within 3 months after the initial reevaluation, and again thereafter at least once each 6 months for the purpose of determining whether such patient has made sufficient progress to be entitled to transfer to a less restrictive facility or discharge. The findings of such reevaluation shall be written and placed with the patient's treatment record, and a copy shall be sent to the board which has responsibility for the patient and to the committing court.

51.20(18) (18) Fees of examiners, witnesses; expenses of proceedings.

51.20(18)(a)(a) Unless previously fixed by the county board of supervisors in the county in which the examination is held, the examiners shall receive a fee as fixed by the court for participation in commitment proceedings, and reasonable reimbursement for travel expenses.

51.20(18)(b) (b) Witnesses subpoenaed before the court shall be entitled to the same fees as witnesses subpoenaed before the court in other cases.

51.20(18)(c) (c) Expenses of the proceedings from the presentation of the statement of emergency detention or petition for commitment to the conclusion of the proceeding shall be allowed by the court and paid by the county from which the subject individual is detained, committed, or released, in the manner that the expenses of a criminal prosecution are paid, as provided in s. 59.64 (1).

51.20(18)(d) (d) If the subject individual has a legal residence in a county other than the county from which he or she is detained, committed or discharged, that county shall reimburse the county from which the individual was detained, committed or discharged for all expenses under pars. (a) to (c). The county clerk on each July 1 shall submit evidences of payments of all such proceedings on nonresident payments to the department, which shall certify such expenses for reimbursement in the form of giving credits to the detaining, committing or discharging county and assessing such costs against the county of legal residence or against the state at the time of the next apportionment of charges and credits under s. 70.60.

51.20(19) (19) Departmental duties.

51.20(19)(a)(a) Prior to filing a petition for commitment of an inmate under sub. (1) (ar) the department shall:

51.20(19)(a)1. 1. Attempt to use less restrictive forms of treatment with the individual. Less restrictive forms of treatment shall include, but are not limited to, voluntary treatment within the prison or voluntary transfer to a state treatment facility, including an admission which meets the requirements of s. 51.10 (4m).

51.20(19)(a)2. 2. Ensure that the individual has been fully informed about his or her treatment needs, the mental health services available to him or her and his or her rights under this chapter and that the individual has had an opportunity to discuss his or her needs, the services available to him or her and his or her rights with a licensed physician or a licensed psychologist.

51.20(19)(b) (b) The department shall promulgate rules:

51.20(19)(b)1. 1. Establishing standards for the use of psychotropic drugs on prisoners in a state prison and inmates committed under sub. (1) (ar).

51.20(19)(b)1m. 1m. Establishing standards and procedures for use of and periodic review of the use of psychotropic drugs on inmates in a county jail or house of correction who are being treated in the jail or house of correction under a commitment based on a petition under sub. (1) (a).

51.20(19)(b)2. 2. Providing for the periodic review and evaluation of the appropriateness of and the need for the use of psychotropic drugs on, and the need for the continuation of treatment for, each inmate committed under sub. (1) (ar).

51.20(19)(b)3. 3. Needed to carry out its duties under par. (a).

51.20 History History: 1975 c. 430; 1977 c. 26, 29; 1977 c. 187 ss. 42, 43, 134, 135; 1977 c. 428 ss. 29 to 65, 115; 1977 c. 447, 449; Sup. Ct. Order, 83 Wis. 2d xiii; 1979 c. 32, 89; Sup. Ct. Order, eff. 1-1-80; 1979 c. 110 s. 60 (1); 1979 c. 175 s. 53; 1979 c. 300, 336, 356; 1981 c. 20, 367; 1981 c. 390 s. 252; 1983 a. 27, 219; 1983 a. 474 ss. 2 to 9m, 14; 1985 a. 29 ss. 1067 to 1071, 3200 (56), 3202 (56); 1985 a. 139, 176, 321, 332; 1987 a. 27; Sup. Ct. Order, 141 Wis. 2d xiii (1987); 1987 a. 366, 394, 403; 1989 a. 31, 334; 1993 a. 98, 196, 227, 316, 451, 474; 1995 a. 77, 201, 268, 292, 440; Sup. Ct. Order No. 96-08, 207 Wis. 2d xv (1997); 1997 a. 35, 130, 237, 283; 1999 a. 83, 89, 162; 2001 a. 16 ss. 1966i to 1966n, 4034ze to 4034zh; 2001 a 38, 61, 109; 2003 a. 33, 50, 326; 2005 a. 22, 264, 277, 387; 2007 a. 20, 45, 116; 2009 a. 137, 258, 260; 2013 a. 20.

51.20 Annotation The role of an attorney appointed under sub. (4), 1975 stats., [now (3)] is discussed. State ex rel. Memmel v. Mundy, 75 Wis. 2d 276, 249 N.W.2d 573 (1977).

51.20 Annotation The due process standard for hearings under this section is more flexible than the standard for criminal proceedings. In Matter of Parham, 95 Wis. 2d 21, 289 N.W.2d 326 (Ct. App. 1979).

51.20 Annotation The 14-day time limit in sub. (7) (c) is mandatory and refers to calendar days, not business days. State ex rel. Lockman v. Gerhardstein, 107 Wis. 2d 325, 320 N.W.2d 27 (Ct. App. 1982).

51.20 AnnotationCriminal and civil commitments are not substantially the same. State v. Smith, 113 Wis. 2d 497, 335 N.W.2d 376 (1983).

51.20 Annotation A person may be a proper subject for treatment even though a cure is unlikely. In Matter of Mental Condition of C.J. 120 Wis. 2d 355, 354 N.W.2d 219 (Ct. App. 1984).

51.20 Annotation The 45-day limit in sub. (13) (g) 2. applies only to an original commitment order and does not bar subsequent extensions of the order. In Matter of M.J. 122 Wis. 2d 525, 362 N.W.2d 190 (Ct. App. 1984).

51.20 Annotation The use of telephone testimony by physicians did not a violate the petitioner's due process rights. In Matter of W.J.C. 124 Wis. 2d 238, 369 N.W.2d 162 (Ct. App. 1985).

51.20 Annotation Hearings under sub. (12) are open unless the court grants the subject individual's motion for closure. Wisconsin State Journal v. Circuit Court for Dane County, 131 Wis. 2d 515, 389 N.W.2d 73 (Ct. App. 1986).

51.20 Annotation An individual's counsel may not withdraw a jury demand without the individual's consent. In Matter of S.B., 138 Wis. 2d 409, 406 N.W.2d 408 (1987).

51.20 Annotation Sub. (13) (c) 2. does not permit the committing court to specify a treatment method in addition to the facility. In Matter of J.R.R. 145 Wis. 2d 431, 427 N.W.2d 137 (Ct. App. 1988).

51.20 Annotation Under sub. (13) (g) 3. an individual has a right to a jury trial in proceedings to extend a commitment. In Matter of Mental Condition of G.O.T. 151 Wis. 2d 629, 445 N.W.2d 697 (Ct. App. 1989).

51.20 Annotation There is a bright-line rule prohibiting a circuit court from accepting petitions drafted by persons not authorized to do so under sub. (4). In Matter of S.P.B. 159 Wis. 2d 393, 464 N.W.2d 102 (Ct. App. 1990).

51.20 Annotation The services of appointed counsel for non-indigent individuals in civil commitment hearing should be paid for by the county. State ex. rel. Chiarkas v. Skow, 160 Wis. 2d 123, 465 N.W.2d 625 (1991).

51.20 Annotation The assurance of representation by adversary counsel under sub. (3) does not preclude self-representation when a waiver of counsel is knowingly and competently made. In Matter of Condition of S.Y. 162 Wis. 2d 320, 469 N.W.2d 836 (1991).

51.20 Annotation The sub. (16) (c) provision for a hearing on a petition within 30 days of filing is directory and violation is not grounds for release. State v. R.R.E. 162 Wis. 2d 698, 470 N.W.2d 283 (1991).

51.20 Annotation When a recommitment hearing under sub. (13) (g) 3. is before the same judge who conducted the original commitment proceeding, a request for substitution under s. 801.58 is not allowed. Serocki v. Circuit Court for Clark County, 163 Wis. 2d 152, 471 N.W.2d 49 (1991).

51.20 Annotation Sub. (15) does not authorize the appeal of a court commissioner's order to the court of appeals; proper review is a new hearing by the circuit court. In Matter of Mental Condition of C.M.B. 165 Wis. 2d 703, 478 N.W.2d 385 (1992).

51.20 Annotation An involuntary commitment may not be ordered on summary judgment. Matter of Mental Condition of Shirley J.C. 172 Wis. 2d 371, 493 N.W.2d 382 (Ct. App. 1992).

51.20 Annotation A probable cause determination made by a court commissioner under sub. (7) may be reviewed by the circuit court, but nothing gives the subject a right to review. Factors to consider in deciding whether to grant review are discussed. Milwaukee County v. Louise M. 205 Wis. 2d 162, 555 N.W.2d 807 (1996), 95-0291.

51.20 Annotation The 14-day deadline under sub. (7) (c) is subject to reasonable extension when the need for the extension is caused solely by the conduct and manipulation of the detained subject. County of Milwaukee v. Edward S. 2001 WI App 169, 247 Wis. 2d 87, 633 N.W.2d 241, 00-1003.

51.20 Annotation By expressing the time requirement in sub. (7) (a) in terms of hours rather than days, the legislature manifested its intent that the clock start running immediately "after the individual arrives at the facility," rather than the next day. The "exclude-the-first-day" rule of s. 990.001 (4) (a) and (d) does not apply in the context of this section under which 72 hours means 72 hours. Matter of the Mental Commitment of Ryan E. M. 2002 WI App 71, 252 Wis. 2d 490, 642 N.W.2d 592, 01-1175.

51.20 Annotation Sub. (1) (a) 2. e. is constitutional. It does not: 1) allow involuntary commitment upon a finding of mental illness alone and contains an ascertainable standard of commitment, and thus is not vague or overbroad; 2) create a class of persons who can be involuntarily committed upon a finding of mere mental or emotional harm, and thus does not violate equal protection; and 3) violate substantive due process because the constitution does not require proof of imminent physical harm prior to commitment for treatment. State v. Dennis H. 2002 WI 104, 255 Wis. 2d 359, 647 N.W.2d 851, 01-0374.

51.20 Annotation Sub. (1) (a) 2. e. may be used to involuntarily commit persons with dual diagnoses of mental illness and either drug dependency or developmental disability. The plain meaning of "these services" in sub. (1) (a) 2. e. includes medication. The ch. 55 exclusion in sub. (1) (a) 2. e. includes an individual who is already subject to an order for protective placement or services, if there is another placement or additional services available under ch. 55 that would be effective in reducing the probability of the requisite harm to less than a substantial probability. This exclusion may apply to an individual who is not yet subject to a ch. 55 order but who is eligible for one. Involuntary administration of medication under s. 55.14 may be one of the additional services that would satisfy this exclusion, if the guardian consents and depending on the individual's circumstances. Dane County v. Kelly M. 2011 WI App 69, 333 Wis. 2d 719, 798 N.W.2d 697, 10-1486.

51.20 Annotation Rehabilitation is a necessary element of treatment under ch. 51. Because there are no techniques that can be employed to bring about rehabilitation from Alzheimer's disease, an individual with the disease cannot be rehabilitated. Accordingly, an Alzheimer's patient is not a proper subject for ch. 51 treatment. Fond du Lac County v. Helen E. F. 2012 WI 50, 340 Wis. 2d 500, 814 N.W.2d 179, 10-2061.

51.20 Annotation The availability of a non-unanimous 6-person jury in a commitment trial under this section does not violate equal protection. Chapter 980 committees are subject to increased liberty restraints when compared to ch. 51 committees. The legislative decision to allow the added protection of a 12-person unanimous jury in ch. 980 commitment trials, but not in ch. 51 commitment trials, is rationally related to different treatment needs and differing levels of dangerousness that s. 51.20 and ch. 980 seek to address, as well as stricter rules concerning confinement in ch. 980. Milwaukee County v. Mary F.-R., 2013 WI 92, ___ Wis. 2d ___, ___ N.W.2d ___, 12-0958.

51.20 Annotation A corporation counsel has discretion to refuse to file a petition for examination after receiving signed statements under oath that meet the requirements contained in sub. (1) if the corporation counsel determines that it is not in the interests of the public to file the petition. A good faith discretionary determination on the part of the corporation counsel that the filing of a petition for examination would not be in the interests of the public is not susceptible to challenge in a mandamus action. OAG 4-10.

51.20 Annotation Under sub. (2), a court can entertain proceedings for involuntary commitment of a person admitted as a voluntary inpatient. 68 Atty. Gen. 97.

51.20 Annotation Sub. (14) requires a sheriff to transport the subject of a petition under s. 51.20 at all stages of the proceedings, regardless of reimbursement. 68 Atty. Gen. 225.

51.20 Annotation An individual in the custody of a sheriff for transport to, from, and during an involuntary commitment hearing has rights to the least restrictive restraint appropriate. 71 Atty. Gen. 183.

51.20 Annotation The duties and obligations of a corporation counsel in involuntary civil commitment proceedings under this chapter are discussed. 79 Atty. Gen. 129.

51.20 Annotation Under sub. (14), the director of the county department under s. 51.42 or 51.437 may request the sheriff of the county in which an individual was placed under emergency detention to transport that individual to another designated inpatient facility prior to the initial court hearing under ch. 51, and the sheriff must do so within a reasonable time. 80 Atty. Gen. 299.

51.20 Annotation The state cannot confine, without more, nondangerous persons capable of surviving safely in freedom alone or with help from family or friends. O'Connor v. Donaldson, 422 U.S. 563.

51.20 Annotation Due process does not require states to use the "beyond a reasonable doubt" standard in civil commitment proceedings. Addington v. Texas, 441 U.S. 418 (1979).

51.20 Annotation In signing a commitment application, a county employee was in essence acting as a witness in a judicial proceeding and as such was entitled to immunity. Martens v. Tremble, 481 F. Supp. 831 (1979).

51.20 Annotation Persons confined in a state hospital under ss. 51.20, 51.37, 971.14, 971.17 and 975.06 are being subjected to punishment within the meaning of the cruel and unusual punishment clause. Flakes v. Percy, 511 F. Supp. 1325 (1981).

51.20 Annotation Beyond Overt Violence: Wisconsin's Progressive Civil Commitment Statute as a Marker of a New Era in Mental Health Law. Erickson, Vitacco, and Van Rybroek, 89 MLR 359 (2005).

51.20 Annotation The privilege against self-incrimination in civil commitment proceedings. 1980 WLR 697.



51.22 Care and custody of persons.

51.22  Care and custody of persons.

51.22(1) (1) Except as provided in s. 51.20 (13) (a) 4. or 5., any person committed under this chapter shall be committed to the county department under s. 51.42 or 51.437 serving the person's county of residence, and such county department shall authorize placement of the person in an appropriate facility for care, custody and treatment according to s. 51.42 (3) (as) 1r. or 51.437 (4rm) (a).

51.22(2) (2) Except for admissions that do not involve the department or a county department under s. 51.42 or 51.437 or a contract between a treatment facility and the department or a county department, admissions under ss. 51.10, 51.13, and 51.45 (10) shall be through the county department under s. 51.42 or 51.437 serving the person's county of residence, or through the department if the person to be admitted is a nonresident of this state. Admissions through a county department under s. 51.42 or 51.437 shall be made in accordance with s. 51.42 (3) (as) 1r. or 51.437 (4rm) (a). Admissions through the department shall be made in accordance with sub. (3).

51.22(3) (3) Whenever an admission is made through the department, the department shall determine the need for inpatient care of the individual to be admitted. Unless a state-operated facility is used, the department may only authorize care in an inpatient facility which is operated by or under a purchase of service contract with a county department under s. 51.42 or 51.437 or an inpatient facility which is under a contractual agreement with the department. Except in the case of state treatment facilities, the department shall reimburse the facility for the actual cost of all authorized care and services from the appropriation under s. 20.435 (7) (da). For collections made under the authority of s. 46.10 (16), moneys shall be credited or remitted to the department no later than 60 days after the month in which collections are made. Such collections are also subject to s. 46.036 or special agreement. Collections made by the department under ss. 46.03 (18) and 46.10 shall be deposited in the general fund.

51.22(4) (4) If a patient is placed in a facility authorized by a county department under s. 51.42 or 51.437 and the placement is outside the jurisdiction of that county department under s. 51.42 or 51.437, the placement does not transfer the patient's residence to the county of the facility's location while such patient is under commitment or placement.

51.22(5) (5) The board to which a patient is committed shall provide the least restrictive treatment alternative appropriate to the patient's needs, and movement through all appropriate and necessary treatment components to assure continuity of care.

51.22 History History: 1975 c. 430; 1977 c. 428; 1983 a. 27 s. 2202 (20); 1983 a. 474; 1985 a. 176; 1989 a. 31; 2001 a. 16; 2005 a. 387, 444; 2009 a. 28.

51.22 Annotation The standard for determining whether the state has adequately protected a patient's rights is whether professional judgment was in fact exercised. Youngberg v. Romeo, 457 U.S. 307 (1982).



51.30 Records.

51.30  Records.

51.30(1)(1)  Definitions. In this section:

51.30(1)(ag) (ag) "Health care provider" has the meaning given in s. 146.81 (1) (a) to (p).

51.30(1)(am) (am) "Registration records" include all the records of the department, county departments under s. 51.42 or 51.437, treatment facilities, and other persons providing services to the department, county departments, or treatment facilities, that are created in the course of providing services to individuals for mental illness, developmental disabilities, alcoholism, or drug dependence.

51.30(1)(b) (b) "Treatment records" include the registration and all other records that are created in the course of providing services to individuals for mental illness, developmental disabilities, alcoholism, or drug dependence and that are maintained by the department; by county departments under s. 51.42 or 51.437 and their staffs; by treatment facilities; or by psychologists licensed under s. 455.04 (1) or licensed mental health professionals who are not affiliated with a county department or treatment facility. Treatment records do not include notes or records maintained for personal use by an individual providing treatment services for the department, a county department under s. 51.42 or 51.437, or a treatment facility, if the notes or records are not available to others.

51.30(2) (2) Informed consent. An informed consent for disclosure of information from court or treatment records to an individual, agency, or organization must be in writing and must contain the following: the name of the individual, agency, or organization to which the disclosure is to be made; the name of the subject individual whose treatment record is being disclosed; the purpose or need for the disclosure; the specific type of information to be disclosed; the time period during which the consent is effective; the date on which the consent is signed; and the signature of the individual or person legally authorized to give consent for the individual.

51.30(3) (3) Access to court records.

51.30(3)(a)(a) Except as provided in pars. (b), (bm), (c), and (d), the files and records of the court proceedings under this chapter shall be closed but shall be accessible to any individual who is the subject of a petition filed under this chapter.

51.30(3)(b) (b) An individual's attorney or guardian ad litem and the corporation counsel shall have access to the files and records of the court proceedings under this chapter without the individual's consent and without modification of the records in order to prepare for involuntary commitment or recommitment proceedings, reexaminations, appeals, or other actions relating to detention, admission, or commitment under this chapter or ch. 971, 975, or 980.

51.30(3)(bm) (bm) Authorized representatives of the department of corrections, the department of health services, the department of justice, or a district attorney shall have access to the files and records of court proceedings under this chapter for use in the prosecution of any proceeding or any evaluation conducted under ch. 980, if the files or records involve or relate to an individual who is the subject of the proceeding or evaluation. The court in which the proceeding under ch. 980 is pending may issue any protective orders that it determines are appropriate concerning information made available or disclosed under this paragraph. Any representative of the department of corrections, the department of health services, the department of justice, or a district attorney may disclose information obtained under this paragraph for any purpose consistent with any proceeding under ch. 980.

51.30(3)(c) (c) The files and records of court proceedings under this chapter may be released to other persons with the informed written consent of the individual, pursuant to lawful order of the court which maintains the records or under s. 51.20 (13) (cv) 4.

51.30(3)(d) (d) The department of corrections shall have access to the files and records of court proceedings under this chapter concerning an individual required to register under s. 301.45. The department of corrections may disclose information that it obtains under this paragraph as provided under s. 301.46.

51.30(4) (4) Access to registration and treatment records.

51.30(4)(a)(a) Confidentiality of records. Except as otherwise provided in this chapter and ss. 118.125 (4), 610.70 (3) and (5), 905.03 and 905.04, all treatment records shall remain confidential and are privileged to the subject individual. Such records may be released only to the persons designated in this chapter or ss. 118.125 (4), 610.70 (3) and (5), 905.03 and 905.04, or to other designated persons with the informed written consent of the subject individual as provided in this section. This restriction applies to elected officials and to members of boards appointed under s. 51.42 (4) (a) or 51.437 (7) (a).

51.30(4)(b) (b) Access without informed written consent. Notwithstanding par. (a), treatment records of an individual may be released without informed written consent in the following circumstances, except as restricted under par. (c):

51.30(4)(b)1. 1. To an individual, organization or agency designated by the department or as required by law for the purposes of management audits, financial audits, or program monitoring and evaluation. Information obtained under this paragraph shall remain confidential and shall not be used in any way that discloses the names or other identifying information about the individual whose records are being released. The department shall promulgate rules to assure the confidentiality of such information.

51.30(4)(b)2. 2. To the department, the director of a county department under s. 51.42 or 51.437, or a qualified staff member designated by the director as is necessary for, and only to be used for, billing or collection purposes. Such information shall remain confidential. The department and county departments shall develop procedures to assure the confidentiality of such information.

51.30(4)(b)3. 3. For purposes of research as permitted in s. 51.61 (1) (j) and (4) if the research project has been approved by the department and the researcher has provided assurances that the information will be used only for the purposes for which it was provided to the researcher, the information will not be released to a person not connected with the study under consideration, and the final product of the research will not reveal information that may serve to identify the individual whose treatment records are being released under this subsection without the informed written consent of the individual. Such information shall remain confidential. In approving research projects under this subsection, the department shall impose any additional safeguards needed to prevent unwarranted disclosure of information.

51.30(4)(b)4. 4. Pursuant to lawful order of a court of record.

51.30(4)(b)5. 5. To qualified staff members of the department, to the director of the county department under s. 51.42 or 51.437 which is responsible for serving a subject individual or to qualified staff members designated by the director as is necessary to determine progress and adequacy of treatment, to determine whether the person should be transferred to a less restrictive or more appropriate treatment modality or facility or for the purposes of s. 51.14. Such information shall remain confidential. The department and county departments under s. 51.42 or 51.437 shall develop procedures to assure the confidentiality of such information.

51.30(4)(b)6. 6. Within the treatment facility where the subject individual is receiving treatment confidential information may be disclosed to individuals employed, individuals serving in bona fide training programs or individuals participating in supervised volunteer programs, at the facility when and to the extent that performance of their duties requires that they have access to such information.

51.30(4)(b)7. 7. Within the department to the extent necessary to coordinate treatment for mental illness, developmental disabilities, alcoholism or drug abuse of individuals who have been committed to or who are under the supervision of the department. The department shall promulgate rules to assure the confidentiality of such information.

51.30(4)(b)8. 8. For treatment of the individual in a medical emergency, to a health care provider who is otherwise unable to obtain the individual's informed consent because of the individual's condition or the nature of the medical emergency. Disclosure under this subdivision shall be limited to that part of the records necessary to meet the medical emergency.

51.30(4)(b)8g. 8g.

51.30(4)(b)8g.am.am. In this subdivision, "diagnostic test results" means the results of clinical testing of biological parameters, but does not mean the results of psychological or neuropsychological testing.

51.30(4)(b)8g.bm. bm. To a health care provider, or to any person acting under the supervision of the health care provider who is involved with an individual's care, if necessary for the current treatment of the individual. Information that may be released under this subdivision is limited to the individual's name, address, and date of birth; the name of the individual's provider of services for mental illness, developmental disability, alcoholism, or drug dependence; the date of any of those services provided; the individual's medications, allergies, diagnosis, diagnostic test results, and symptoms; and other relevant demographic information necessary for the current treatment of the individual.

51.30(4)(b)8m. 8m. To appropriate examiners and facilities in accordance with s. 54.36 (3), 971.17 (2) (e), (4) (c), and (7) (c). The recipient of any information from the records shall keep the information confidential except as necessary to comply with s. 971.17.

51.30(4)(b)8s. 8s. To appropriate persons in accordance with s. 980.031 (4) and to authorized representatives of the department of corrections, the department of health services, the department of justice, or a district attorney for use in the prosecution of any proceeding or any evaluation conducted under ch. 980, if the treatment records involve or relate to an individual who is the subject of the proceeding or evaluation. The court in which the proceeding under ch. 980 is pending may issue any protective orders that it determines are appropriate concerning information made available or disclosed under this subdivision. Any representative of the department of corrections, the department of health services, the department of justice, or a district attorney may disclose information obtained under this subdivision for any purpose consistent with any proceeding under ch. 980.

51.30(4)(b)9. 9. To a facility which is to receive an individual who is involuntarily committed under this chapter, ch. 48, 938, 971, or 975 upon transfer of the individual from one treatment facility to another. Release of records under this subdivision shall be limited to such treatment records as are required by law, a record or summary of all somatic treatments, and a discharge summary. The discharge summary may include a statement of the patient's problem, the treatment goals, the type of treatment which has been provided, and recommendation for future treatment, but it may not include the patient's complete treatment record. The department shall promulgate rules to implement this subdivision.

51.30(4)(b)10. 10. To a correctional facility or to a probation, extended supervision and parole agent who is responsible for the supervision of an individual who is receiving inpatient or outpatient evaluation or treatment under this chapter in a program that is operated by, or is under contract with, the department or a county department under s. 51.42 or 51.437, or in a treatment facility, as a condition of the probation, extended supervision and parole supervision plan, or whenever such an individual is transferred from a state or local correctional facility to such a treatment program and is then transferred back to the correctional facility. Every probationer, parolee or person on extended supervision who receives evaluation or treatment under this chapter shall be notified of the provisions of this subdivision by the individual's probation, extended supervision and parole agent. Release of records under this subdivision is limited to:

51.30(4)(b)10.a. a. The report of an evaluation which is provided pursuant to the written probation, extended supervision and parole supervision plan.

51.30(4)(b)10.b. b. The discharge summary, including a record or summary of all somatic treatments, at the termination of any treatment which is provided as part of the probation, extended supervision and parole supervision plan.

51.30(4)(b)10.c. c. When an individual is transferred from a treatment facility back to a correctional facility, the information provided under subd. 10. d.

51.30(4)(b)10.d. d. Any information necessary to establish, or to implement changes in, the individual's treatment plan or the level and kind of supervision on probation, extended supervision or parole, as determined by the director of the facility or the treatment director. In cases involving a person transferred back to a correctional facility, disclosure shall be made to clinical staff only. In cases involving a person on probation, extended supervision or parole, disclosure shall be made to a probation, extended supervision and parole agent only. The department shall promulgate rules governing the release of records under this subdivision.

51.30(4)(b)10m. 10m. To the department of justice or a district attorney under s. 980.015 (3) (b), if the treatment records are maintained by an agency with jurisdiction, as defined in s. 980.01 (1d), that has control or custody over a person who may meet the criteria for commitment as a sexually violent person under ch. 980.

51.30(4)(b)11. 11. To the subject individual's counsel or guardian ad litem and the corporation counsel, without modification, at any time in order to prepare for involuntary commitment or recommitment proceedings, reexaminations, appeals, or other actions relating to detention, admission, commitment, or patients' rights under this chapter or ch. 48, 971, 975, or 980.

51.30(4)(b)11m. 11m. To the guardian ad litem of the unborn child, as defined in s. 48.02 (19), of a subject individual, without modification, at any time to prepare for proceedings under s. 48.133.

51.30(4)(b)12. 12. To a correctional officer of the department of corrections who has custody of or is responsible for the supervision of an individual who is transferred or discharged from a treatment facility. Records released under this subdivision are limited to notice of the subject individual's change in status.

51.30(4)(b)12m. 12m. To any person if the patient was admitted under s. 971.14, 971.17 or 980.06 or ch. 975 or transferred under s. 51.35 (3) or 51.37 and is on unauthorized absence from a treatment facility. Information released under this subdivision is limited to information that would assist in the apprehension of the patient.

51.30(4)(b)15. 15. To personnel employed by a county department under s. 46.215, 46.22, 51.42 or 51.437 in any county where the county department has established and submitted to the department a written agreement to coordinate services to individuals receiving services under this chapter. This information shall be released upon request of such county department personnel, and may be utilized only for the purposes of coordinating human services delivery and case management. This information shall remain confidential, and shall continue to be governed by this section. Information may be released under this subdivision only if the subject individual has received services through a county department under s. 51.42 or 51.437 within 6 months preceding the request for information, and the information is limited to:

51.30(4)(b)15.a. a. The subject individual's name, address, age, birthdate, sex, client-identifying number and primary disability.

51.30(4)(b)15.b. b. The type of service rendered or requested to be provided to the subject individual, and the dates of such service or request.

51.30(4)(b)15.c. c. Funding sources, and other funding or payment information.

51.30(4)(b)16. 16. If authorized by the secretary or his or her designee, to a law enforcement agency upon request if the individual was admitted under ch. 971 or 975 or transferred under s. 51.35 (3) or 51.37. Information released under this subdivision is limited to the individual's name and other identifying information, including photographs and fingerprints, the branch of the court that committed the individual, the crime that the individual is charged with, found not guilty of by reason of mental disease or defect or convicted of, whether or not the individual is or has been authorized to leave the grounds of the institution and information as to the individual's whereabouts during any time period. In this subdivision "law enforcement agency" has the meaning provided in s. 165.83 (1) (b).

51.30(4)(b)17. 17. To the elder-adult-at-risk agency designated under s. 46.90 (2) or other investigating agency under s. 46.90 for the purposes of s. 46.90 (4) and (5), to an agency, as defined in s. 48.981 (1) (ag), or a sheriff or police department for the purposes of s. 48.981 (2) and (3), or to the adult-at-risk agency designated under s. 55.043 (1d) for purposes of s. 55.043. The treatment record holder may release treatment record information by initiating contact with the elder-adult-at-risk agency, agency, as defined in s. 48.981 (1) (ag), sheriff or police department, or adult-at-risk agency, without first receiving a request for release of the treatment record.

51.30(4)(b)18. 18.

51.30(4)(b)18.a.a. In this subdivision, "abuse" has the meaning given in s. 51.62 (1) (ag); "neglect" has the meaning given in s. 51.62 (1) (br); and "parent" has the meaning given in s. 48.02 (13), except that "parent" does not include the parent of a minor whose custody is transferred to a legal custodian, as defined in s. 48.02 (11), or for whom a guardian is appointed under, or s. 54.10 or s. 880.33, 2003 stats.

51.30(4)(b)18.b. b. Except as provided in subd. 18. c. and d., to staff members of the protection and advocacy agency designated under s. 51.62 (2) or to staff members of the private, nonprofit corporation with which the agency has contracted under s. 51.62 (3) (a) 3., if any, for the purpose of protecting and advocating the rights of persons with developmental disabilities, as defined under s. 51.62 (1) (am), or mental illness, as defined under s. 51.62 (1) (bm).

51.30(4)(b)18.c. c. If the patient, regardless of age, has a guardian appointed under s. 54.10 or s. 880.33, 2003 stats., or if the patient is a minor with developmental disability who has a parent or has a guardian appointed under s. 48.831 and does not have a guardian appointed under s. 54.10 or s. 880.33, 2003 stats., information concerning the patient that is obtainable by staff members of the agency or nonprofit corporation with which the agency has contracted is limited, except as provided in subd. 18. e., to the nature of an alleged rights violation, if any; the name, birth date and county of residence of the patient; information regarding whether the patient was voluntarily admitted, involuntarily committed or protectively placed and the date and place of admission, placement or commitment; and the name, address and telephone number of the guardian of the patient and the date and place of the guardian's appointment or, if the patient is a minor with developmental disability who has a parent or has a guardian appointed under s. 48.831 and does not have a guardian appointed under s. 54.10 or s. 880.33, 2003 stats., the name, address and telephone number of the parent or guardian appointed under s. 48.831 of the patient.

51.30(4)(b)18.d. d. Except as provided in subd. 18. e., any staff member who wishes to obtain additional information about a patient described in subd. 18. c. shall notify the patient's guardian or, if applicable, parent in writing of the request and of the guardian's or parent's right to object. The staff member shall send the notice by mail to the guardian's or, if applicable, parent's address. If the guardian or parent does not object in writing within 15 days after the notice is mailed, the staff member may obtain the additional information. If the guardian or parent objects in writing within 15 days after the notice is mailed, the staff member may not obtain the additional information.

51.30(4)(b)18.e. e. The restrictions on information that is obtainable by staff members of the protection and advocacy agency or private, nonprofit corporation that are specified in subd. 18. c. and d. do not apply if the custodian of the record fails to promptly provide the name and address of the parent or guardian; if a complaint is received by the agency or nonprofit corporation about a patient, or if the agency or nonprofit corporation determines that there is probable cause to believe that the health or safety of the patient is in serious and immediate jeopardy, the agency or nonprofit corporation has made a good-faith effort to contact the parent or guardian upon receiving the name and address of the parent or guardian, the agency or nonprofit corporation has either been unable to contact the parent or guardian or has offered assistance to the parent or guardian to resolve the situation and the parent or guardian has failed or refused to act on behalf of the patient; if a complaint is received by the agency or nonprofit corporation about a patient or there is otherwise probable cause to believe that the patient has been subject to abuse or neglect by a parent or guardian; or if the patient is a minor whose custody has been transferred to a legal custodian, as defined in s. 48.02 (11) or for whom a guardian that is an agency of the state or a county has been appointed.

51.30(4)(b)19. 19. To state and local law enforcement agencies for the purpose of reporting an apparent crime committed on the premises of an inpatient treatment facility or nursing home, if the facility or home has treatment records subject to this section, or observed by staff or agents of any such facility or nursing home. Information released under this subdivision is limited to identifying information that may be released under subd. 16. and information related to the apparent crime.

51.30(4)(b)20. 20. Except with respect to the treatment records of a subject individual who is receiving or has received services for alcoholism or drug dependence, to the spouse, domestic partner under ch. 770, parent, adult child or sibling of a subject individual, if the spouse, domestic partner, parent, adult child or sibling is directly involved in providing care to or monitoring the treatment of the subject individual and if the involvement is verified by the subject individual's physician, psychologist or by a person other than the spouse, domestic partner, parent, adult child or sibling who is responsible for providing treatment to the subject individual, in order to assist in the provision of care or monitoring of treatment. Except in an emergency as determined by the person verifying the involvement of the spouse, domestic partner, parent, adult child or sibling, the request for treatment records under this subdivision shall be in writing, by the requester. Unless the subject individual has been adjudicated incompetent in this state, the person verifying the involvement of the spouse, domestic partner, parent, adult child or sibling shall notify the subject individual about the release of his or her treatment records under this subdivision. Treatment records released under this subdivision are limited to the following:

51.30(4)(b)20.a. a. A summary of the subject individual's diagnosis and prognosis.

51.30(4)(b)20.b. b. A listing of the medication which the subject individual has received and is receiving.

51.30(4)(b)20.c. c. A description of the subject individual's treatment plan.

51.30(4)(b)21. 21. To a mental health review officer for the purposes of s. 51.14.

51.30(4)(b)22. 22. To a representative of the board on aging and long-term care, in accordance with s. 49.498 (5) (e).

51.30(4)(b)23. 23. To the department under s. 51.03 (2) or to a sheriff, police department or district attorney for purposes of investigation of a death reported under s. 51.64 (2) (a).

51.30(4)(b)24. 24. To the department of corrections for the purpose of obtaining information concerning a person required to register under s. 301.45. The department of corrections may disclose information that it receives under this subdivision as provided under s. 301.46.

51.30(4)(b)25. 25. If the treatment records do not contain information and the circumstances of the release do not provide information that would permit the identification of the individual.

51.30(4)(b)26. 26. To the department of corrections or to a sheriff, to determine if a person incarcerated is complying with the assessment or the driver safety plan ordered under s. 343.30 (1q) (c).

51.30(4)(b)27. 27. For the purpose of entering information concerning the subject individual into the statewide automated child welfare information system established under s. 48.47 (7g).

51.30(4)(b)28. 28. To the department of justice, under the requirements of ss. 51.20 (13) (cv) 4. and 51.45 (13) (i) 4.

51.30(4)(c) (c) Limitation on release of alcohol and drug treatment records. Notwithstanding par. (b), whenever federal law or applicable federal regulations restrict, or as a condition to receipt of federal aids require that this state restrict the release of information contained in the treatment records of any patient who receives treatment for alcoholism or drug dependency in a program or facility to a greater extent than permitted under this section, the department may by rule restrict the release of such information as may be necessary to comply with federal law and regulations. Rules promulgated under this paragraph shall supersede this section with respect to alcoholism and drug dependency treatment records in those situations in which they apply.

51.30(4)(cm) (cm) Required access to certain information. Notwithstanding par. (a), treatment records of an individual shall, upon request, be released without informed written consent, except as restricted under par. (c), to the parent, child, sibling, spouse, or domestic partner under ch. 770 of an individual who is or was a patient at an inpatient facility; to a law enforcement officer who is seeking to determine whether an individual is on unauthorized absence from the facility; and to mental health professionals who are providing treatment to the individual at the time that the information is released to others. Information released under this paragraph is limited to notice as to whether or not an individual is a patient at the inpatient facility and, if the individual is no longer a patient at the inpatient facility, the facility or other place, if known, at which the individual is located. This paragraph does not apply under any of the following circumstances:

51.30(4)(cm)1. 1. To the individual's parent, child, sibling, spouse, or domestic partner under ch. 770 who is requesting information, if the individual has specifically requested that the information be withheld from the parent, child, sibling, spouse, or domestic partner.

51.30(4)(cm)2. 2. If, in the opinion of the inpatient facility, there is reasonable cause to believe that disclosure of the information would result in danger to the individual.

51.30(4)(d) (d) Individual access.

51.30(4)(d)1.1. Access to treatment records by a subject individual during his or her treatment may be restricted by the director of the treatment facility. However, access may not be denied at any time to records of all medications and somatic treatments received by the individual.

51.30(4)(d)2. 2. The subject individual shall have a right, following discharge under s. 51.35 (4), to a complete record of all medications and somatic treatments prescribed during admission or commitment and to a copy of the discharge summary which was prepared at the time of his or her discharge. A reasonable and uniform charge for reproduction may be assessed.

51.30(4)(d)3. 3. In addition to the information provided under subd. 2., the subject individual shall, following discharge, if the individual so requests, have access to and have the right to receive from the facility a photostatic copy of any or all of his or her treatment records. A reasonable and uniform charge for reproduction may be assessed. The director of the treatment facility or such person's designee and the treating physician have a right to be present during inspection of any treatment records. Notice of inspection of treatment records shall be provided to the director of the treatment facility and the treating physician at least one full day, excluding Saturdays, Sundays and legal holidays, before inspection of the records is made. Treatment records may be modified prior to inspection to protect the confidentiality of other patients or the names of any other persons referred to in the record who gave information subject to the condition that his or her identity remain confidential. Entire documents may not be withheld in order to protect such confidentiality.

51.30(4)(d)4. 4. At the time of discharge all individuals shall be informed by the director of the treatment facility or such person's designee of their rights as provided in this subsection.

51.30(4)(dm) (dm) Destruction, damage, falsification or concealment of treatment records. No person may do any of the following:

51.30(4)(dm)1. 1. Intentionally falsify a treatment record.

51.30(4)(dm)2. 2. Conceal or withhold a treatment record with intent to prevent its release to the subject individual under par. (d), to his or her guardian, or to persons with the informed written consent of the subject individual or with intent to prevent or obstruct an investigation or prosecution.

51.30(4)(dm)3. 3. Intentionally destroy or damage records in order to prevent or obstruct an investigation or prosecution.

51.30(4)(e) (e) Notation of release of information. Each time written information is released from a treatment record, a notation shall be made in the record by the custodian thereof that includes the following: the name of the person to whom the information was released; the identification of the information released; the purpose of the release; and the date of the release. The subject individual shall have access to such release data as provided in par. (d).

51.30(4)(f) (f) Correction of information. A subject individual, the parent, guardian, or person in the place of a parent of a minor, or the guardian of an individual adjudicated incompetent may, after having gained access to treatment records, challenge the accuracy, completeness, timeliness, or relevance of factual information in his or her treatment records and request in writing that the facility maintaining the record correct the challenged information. The request shall be granted or denied within 30 days by the director of the treatment facility, the director of the county department under s. 51.42 or 51.437, or the secretary depending upon which person has custody of the record. Reasons for denial of the requested changes shall be given by the responsible officer and the individual shall be informed of any applicable grievance procedure or court review procedure. If the request is denied, the individual, parent, guardian, or person in the place of a parent shall be allowed to insert into the record a statement correcting or amending the information at issue. The statement shall become a part of the record and shall be released whenever the information at issue is released.

51.30(4)(g) (g) Applicability. Paragraphs (a), (b), (c), (dm) and (e) apply to all treatment records, including those on which written, drawn, printed, spoken, visual, electromagnetic or digital information is recorded or preserved, regardless of physical form or characteristics.

51.30(5) (5) Minors and incompetents.

51.30(5)(a)(a) Consent for release of information. The parent, guardian, or person in the place of a parent of a minor or the guardian of an adult adjudicated incompetent in this state may consent to the release of confidential information in court or treatment records. A minor who is aged 14 or more may consent to the release of confidential information in court or treatment records without the consent of the minor's parent, guardian or person in the place of a parent. Consent under this paragraph must conform to the requirements of sub. (2).

51.30(5)(b) (b) Access to information.

51.30(5)(b)1.1. The guardian of an individual who is adjudicated incompetent in this state shall have access to the individual's court and treatment records at all times. The parent, guardian or person in the place of a parent of a developmentally disabled minor shall have access to the minor's court and treatment records at all times except in the case of a minor aged 14 or older who files a written objection to such access with the custodian of the records. The parent, guardian or person in the place of a parent of other minors shall have the same rights of access as provided to subject individuals under this section.

51.30(5)(b)2. 2. A minor who is aged 14 or older shall have access to his or her own court and treatment records, as provided in this section. A minor under the age of 14 shall have access to court records but only in the presence of a parent, guardian, counsel, guardian ad litem or judge and shall have access to treatment records as provided in this section but only in the presence of a parent, guardian, counsel, guardian ad litem or staff member of the treatment facility.

51.30(5)(bm) (bm) Parents denied physical placement. A parent who has been denied periods of physical placement with a child under s. 767.41 (4) (b) or 767.451 (4) may not have the rights of a parent or guardian under pars. (a) and (b) with respect to access to that child's court or treatment records.

51.30(5)(c) (c) Juvenile court records. The court records of juveniles admitted or committed under this chapter shall be kept separately from all other juvenile court records.

51.30(5)(d) (d) Other juvenile records. Sections 48.78 and 938.78 do not apply to records covered by this section.

51.30(5)(e) (e) Temporary guardian for adult alleged to be incompetent. If an adult is alleged to be incompetent, under the requirements of s. 54.10 (3), to consent to the release of records under this section, but no guardian has been appointed for the individual, consent for the release of records may be given by a temporary guardian who is appointed for the purpose of deciding upon the release of records.

51.30(5)(f) (f) Applicability. Paragraph (a) and (bm) to (e) apply to all treatment records, including those on which written, drawn, printed, spoken, visual, electromagnetic or digital information is recorded or preserved, regardless of physical form or characteristics.

51.30(6) (6) Privileges. Sections 905.03 and 905.04 supersede this section with respect to communications between physicians and patients and between attorneys and clients.

51.30(7) (7) Criminal commitments. Except as otherwise specifically provided, this section applies to the treatment records of persons who are committed under chs. 971 and 975.

51.30(8) (8) Grievances. Failure to comply with any provisions of this section may be processed as a grievance under s. 51.61 (5), except that a grievance resolution procedure option made available to the patient, as required under s. 457.04 (8), applies to failures to comply by a licensed mental health professional who is not affiliated with a county department or treatment facility. However, use of the grievance procedure is not required before bringing any civil action or filing a criminal complaint under this section.

51.30(9) (9) Actions for violations; damages; injunction.

51.30(9)(a)(a) Any person, including the state or any political subdivision of the state, violating this section shall be liable to any person damaged as a result of the violation for such damages as may be proved, together with exemplary damages of not more than $1,000 for each violation and such costs and reasonable actual attorney fees as may be incurred by the person damaged.

51.30(9)(b) (b) In any action brought under par. (a) in which the court determines that the violator acted in a manner that was knowing and willful, the violator shall be liable for such damages as may be proved together with exemplary damages of not more than $25,000 for each violation, together with costs and reasonable actual attorney fees as may be incurred. It is not a prerequisite to an action under this subsection that the plaintiff suffer or be threatened with actual damages.

51.30(9)(c) (c) An individual may bring an action to enjoin any violation of this section or to compel compliance with this section, and may in the same action seek damages as provided in this subsection. The individual may recover costs and reasonable actual attorney fees as may be incurred in the action, if he or she prevails.

51.30(10) (10) Penalties.

51.30(10)(a)(a) Whoever does any of the following may be fined not more than $25,000 or imprisoned for not more than 9 months or both:

51.30(10)(a)1. 1. Requests or obtains confidential information under this section under false pretenses.

51.30(10)(a)2. 2. Discloses confidential information under this section with knowledge that the disclosure is unlawful and is not reasonably necessary to protect another from harm.

51.30(10)(a)3. 3. Violates sub. (4) (dm) 1., 2. or 3.

51.30(10)(b) (b) Whoever negligently discloses confidential information under this section is subject to a forfeiture of not more than $1,000 for each violation.

51.30(10)(bm) (bm) Whoever intentionally discloses confidential information under this section, knowing that the information is confidential, and discloses the information for pecuniary gain may be fined not more than $100,000 or imprisoned not more than 3 years and 6 months, or both.

51.30(11) (11) Discipline of employees. Any employee of the department, a county department under s. 51.42 or 51.437 or a public treatment facility who violates this section or any rule promulgated pursuant to this section may be subject to discharge or suspension without pay.

51.30(12) (12) Rule making. The department shall promulgate rules to implement this section.

51.30 History History: 1975 c. 430; 1977 c. 26 s. 75; 1977 c. 61, 428; 1979 c. 110 s. 60 (1); 1983 a. 27, 292, 398, 538; 1985 a. 29, 176; 1985 a. 292 s. 3; 1985 a. 332 ss. 97, 98, 251 (1); 1987 a. 352, 355, 362, 367, 399, 403; 1989 a. 31, 334, 336; 1991 a. 39, 189; 1993 a. 196, 445, 479; 1995 a. 169, 440; 1997 a. 35, 231, 237, 283, 292; 1999 a. 32, 78, 79, 109; 2001 a. 16, 38; 2005 a. 25, 344, 387, 388, 406, 434; 2005 a. 443 s. 265; 2005 a. 444, 449, 485; 2007 a. 20 ss. 1817, 9121 (6) (a); 2007 a. 45, 97, 108; 2009 a. 28, 258; 2013 a. 20.

51.30 Annotation By entering a plea of not guilty by reason of mental disease or defect, a defendant lost the physician-patient privilege by virtue of s. 905.04 (4) (c) and lost confidentiality of treatment records under s. 51.30 (4) (b) 4. State v. Taylor, 142 Wis. 2d 36, 417 N.W.2d 192 (Ct. App. 1987).

51.30 Annotation Sec. 905.04 supersedes this section with respect to all relationships listed in s. 905.04 and is not strictly limited to the physician-patient relationship. State v. S.H. 159 Wis. 2d 730, 465 N.W.2d 238 (Ct. App. 1990).

51.30 Annotation The release of court records "pursuant to lawful order of the court" under sub. (3) (b) is allowable when access fits within or is comparable to one of the exceptions for treatment records under sub. (4) (b) or when a significant interrelationship exists between the records of the civil commitment proceeding at issue and a criminal proceeding involving a violent felony pending prior to the civil commitment. Mental condition of Billy Jo W. 182 Wis. 2d 616, 514 N.W.2d 707 (1994).

51.30 Annotation Information contained in a treatment record but obtained from another source is not subject to the treatment-records privilege under this section, except that all information that identifies a person as a patient is privileged. Daniel A. v. Walter H. 195 Wis. 2d 971, 537 N.W.2d 103 (Ct. App. 1995), 92-1676.

51.30 Annotation This section provides an exception to the open records law. Nothing in this section or rules adopted under this section suggests that the director is to weigh the harm to the public interest against the benefit to the public in deciding on access to records. State ex rel. Savinski v. Kimble, 221 Wis. 2d 833, 586 N.W.2d 36 (Ct. App. 1998), 97-3356.

51.30 Annotation The subject individual of treatment records is the one who receives treatment. Another person mentioned in the records is not a subject individual and not protected by this section. Olson v. Red Cedar Clinic, 2004 WI App 102, 273 Wis. 2d 728, 681 N.W.2d 306, 03-2198.

51.30 Annotation Statements of emergency detention in the possession of a treatment facility, or a department listed in this section, or in the possession of the police department, are "treatment records" within the meaning of sub. (1) (b), which are expressly exempt from disclosure without written informed consent or a court order under sub. (4) and thus not subject to an open records request. Watton v. Hegerty, 2008 WI 74, 311 Wis. 2d 52, 751 N.W.2d 369, 06-3092.

51.30 Annotation Sub (4) on its face, and as interpreted in Watton, prohibits the release of copies of statements of emergency detention, even if in the possession of the police department. Applying Watton, it would be absurd to construe the plain language of sub. (4) to permit release of the police incident report when it contains the same information as the expressly confidential statement of emergency detention. Although Schuster v. Altenberg, 144 Wis. 2d 223, imposes a duty to warn a person threatened with harm on a psychiatrist who hears the threat from a patient, it does not create a public policy exception to sub. (4). Milwaukee Deputy Sheriff's Association v. City of Wauwatosa, 2010 WI App 95, 327 Wis. 2d 206, 787 N.W.2d 438, 09-1924.

51.30 Annotation Under the broad terms of sub. (7), the confidentiality requirements created under this section generally apply to "treatment records" in criminal not guilty by reason of insanity (NGI) cases. All conditional release plans in NGI cases are, by statutory definition, treatment records. They are "created in the course of providing services to individuals for mental illness," and thus should be deemed confidential. An order of placement in an NGI case is not a "treatment record." La Crosse Tribune v. Circuit Court for La Crosse County, 2012 WI App 42, 340 Wis. 2d 663, 814 N.W.2d 867, 10-3120.

51.30 Annotation This section assigns confidential status to records involving treatment for mental illness. The meaning of "shall" in sub. (4) (a) is established. If the confidentiality provision applies, a court must treat the records as confidential, unless an enumerated exception contained in sub. (4) (b) applies, or there is a circumstance that is comparable to an enumerated exception. La Crosse Tribune v. Circuit Court for La Crosse County, 2012 WI App 42, 340 Wis. 2d 663, 814 N.W.2d 867, 10-3120.

51.30 Annotation The duty to report suspected cases of child abuse or neglect under s. 48.981 (3) (a) prevails over any inconsistent terms in s. 51.30. 68 Atty. Gen. 342.

51.30 Annotation Except for those services for which parental consent is necessary under s. 51.47 (2), a physician or health care facility may release outpatient or detoxification services information only with consent of a minor patient, provided the minor is 12 years of age or over. 77 Atty. Gen. 187.

51.30 Annotation Balancing Federal and Wisconsin Medical Privacy Laws. Hartin. Wis. Law. June 2003.



51.35 Transfers and discharges.

51.35  Transfers and discharges.

51.35(1) (1)  Transfer of patients and residents.

51.35(1)(a)(a) Subject to pars. (b), (d), and (dm), the department or the county department under s. 51.42 or 51.437 may transfer any patient or resident who is committed to it, or who is admitted to a treatment facility under its supervision or operating under an agreement with it, between treatment facilities or from a treatment facility into the community if the transfer is consistent with reasonable medical and clinical judgment, consistent with s. 51.22 (5), and, if the transfer results in a greater restriction of personal freedom for the patient or resident, in accordance with par. (e). Terms and conditions that will benefit the patient or resident may be imposed as part of a transfer to a less restrictive treatment alternative. A patient or resident who is committed to the department or a county department under s. 51.42 or 51.437 may be required to take medications and receive treatment, subject to the right of the patient or resident to refuse medication and treatment under s. 51.61 (1) (g) and (h), through a community support program as a term or condition of a transfer. The patient or resident shall be informed at the time of transfer of the consequences of violating the terms and conditions of the transfer, including possible transfer back to a treatment facility that imposes a greater restriction on personal freedom of the patient or resident.

51.35(1)(b) (b)

51.35(1)(b)1.1. Except as provided in pars. (c) and (d), a transfer of a patient in a mental health institute by the department is subject to the approval of the appropriate county department under ss. 51.42 and 51.437 to which the patient was committed or through which the patient was admitted to the mental health institute.

51.35(1)(b)2. 2. Except as provided in pars. (c) and (d), a transfer of a resident of a center for the developmentally disabled by the department is subject to the approval of the appropriate county department under s. 51.42 or 51.437 to which the resident was committed or through which the resident was admitted to the center.

51.35(1)(b)3. 3. Except as provided in pars. (c) and (d), a transfer of a patient in a treatment facility other than as specified in subd. 1. or 2. may be made by the department only after the department has notified the appropriate county department under s. 51.42 or 51.437 of its intent to transfer the patient. The patient's guardian, if any, or if a minor his or her parent or person in the place of a parent shall be notified by the department.

51.35(1)(bm) (bm) Transfer of a resident by a county department to a center for the developmentally disabled is subject to s. 51.06 (3).

51.35(1)(c) (c) The department may, without approval of the county department under s. 51.42 or 51.437, transfer any patient from a treatment facility to another treatment facility when the condition of the patient requires such transfer without delay. The department shall notify the appropriate county department under s. 51.42 or 51.437 that the transfer has been made. Any patient so transferred may be returned to the treatment facility from which the transfer was made, upon orders from the department or the county department under s. 51.42 or 51.437, when the return would be in the best interests of the patient.

51.35(1)(d) (d)

51.35(1)(d)1.1. Subject to subd. 2. and par. (dm), the department may, without approval of the appropriate county department under s. 51.42 or 51.437, transfer any patient from a state treatment facility or other inpatient facility to an approved treatment facility which is less restrictive of the patient's personal freedom.

51.35(1)(d)2. 2. Transfer under this paragraph may be made only if the transfer is consistent with the requirements of par. (a), and the department finds that the appropriate county department under s. 51.42 or 51.437 is unable to locate an approved treatment facility in the community, or that the county department has acted in an arbitrary or capricious manner to prevent the transfer of the patient out of the state treatment facility or other inpatient facility contrary to medical and clinical judgment.

51.35(1)(dm) (dm) The department may not exercise its authority under par. (a) or (d) 1. to transfer a resident of the southern center for the developmentally disabled to a less restrictive setting unless the resident's guardian or, if the resident is a minor and does not have a guardian, the resident's parent provides explicit written approval and consent for the transfer.

51.35(1)(e) (e)

51.35(1)(e)1.1. Whenever any transfer between different treatment facilities results in a greater restriction of personal freedom for the patient and whenever the patient is transferred from outpatient to inpatient status, the department or the county department specified under par. (a) shall inform the patient both orally and in writing of his or her right to contact an attorney and a member of his or her immediate family, the right to have counsel provided at public expense, as provided under s. 51.60, and the right to petition a court in the county in which the patient is located or the committing court for a review of the transfer.

51.35(1)(e)2. 2. In addition to the rights and requirements specified in subd. 1., within 24 hours after any transfer which results in a greater restriction of personal freedom for the patient for a period of more than 5 days or any transfer from outpatient to inpatient status for a period of more than 5 days and if the transfer is due to an alleged violation of a condition of a transfer to less restrictive treatment, the department or the county department specified under par. (a) shall ensure that the patient is provided a written statement of the reasons for the transfer and the facts supporting the transfer and oral and written notice of all of the following:

51.35(1)(e)2.a. a. The requirements and rights under subds. 3. to 5.

51.35(1)(e)2.b. b. The patient's right to counsel.

51.35(1)(e)2.c. c. The patient's right to have counsel provided at public expense, as provided under s. 51.60.

51.35(1)(e)2.d. d. The rights of the patient's counsel to investigate the facts specified in the written statement of reasons for the transfer, to consult with the patient prior to the patient's waiving a hearing under subd. 3., to represent the patient at all proceedings on issues relating to the transfer, and to take any legal steps necessary to challenge the transfer.

51.35(1)(e)3. 3. Within 10 days after the transfer specified in subd. 2., a hearing shall be held on whether the form of treatment resulting from the transfer is least restrictive of the patient's personal liberty, consistent with the treatment needs of the patient, and on whether the patient violated a condition of a transfer to less restrictive treatment that resulted in a transfer under subd. 2. The hearing shall be held before a hearing officer designated by the director of the facility to which the patient has been transferred. The hearing officer may not be a person who has had direct responsibility for making treatment decisions for or providing treatment to the subject individual. The patient may appear at the hearing, either personally or by counsel, and may present and cross-examine witnesses and present documentary evidence. The hearing may be waived by the patient only after consultation with counsel. Any waiver made shall be in writing and witnessed by the patient's counsel.

51.35(1)(e)4. 4. The department or the county department seeking the transfer has the burden of proving, by a preponderance of the evidence, that the form of treatment resulting from the transfer is least restrictive of the patient's personal liberty, consistent with the treatment needs of the patient, and that the patient violated a condition of a transfer to less restrictive treatment that resulted in a transfer under subd. 2. Hearsay evidence is admissible if the hearing officer makes a determination that the evidence is reliable. Hearsay evidence may not be the sole basis for the decision of the hearing officer.

51.35(1)(e)5. 5. The hearing officer shall, as soon as possible after the hearing, issue a written statement setting forth his or her decision, the reasons for the decision and the facts upon which the decision is based. Within 30 days after the date on which the statement is issued, the patient or the department or the county department seeking the transfer may appeal the decision to a court in the county in which the facility to which the patient has been transferred is located or to the committing court.

51.35(1)(e)6. 6. This paragraph does not apply to a return to a more restrictive facility if the return occurs within 7 days after a temporary transfer from that facility and the return was part of a previously established plan of which the patient was notified at the time of the temporary transfer. This paragraph does not apply to a return of an inmate to a state or county treatment facility under s. 51.20 (13) (cm).

51.35(1)(f) (f) The transfer of a patient or resident to a medical facility for nonpsychiatric medical services does not constitute a transfer within the meaning of this chapter and does not require the procedural protections for return to the original facility which are required by this section for other transfers.

51.35(2) (2) Transfer of certain developmentally disabled patients. The department may authorize a transfer of a patient from a center for the developmentally disabled to a state treatment facility if the patient is mentally ill and exhibits conduct which constitutes a danger as described in s. 51.20 (1) (a) 2. to himself or herself or to others in the treatment facility where he or she is present. The department shall file a statement of emergency detention with the committing court within 24 hours after receiving the person for emergency detention. The statement shall conform to the requirements specified in s. 51.15 (4).

51.35(3) (3) Transfer of certain juveniles from secured juvenile facilities.

51.35(3)(a)(a) A licensed psychologist of a juvenile correctional facility or a secured residential care center for children and youth, or a licensed physician of the department of corrections, who has reason to believe that any individual confined in the juvenile correctional facility or secured residential care center for children and youth is, in his or her opinion, in need of services for developmental disability, alcoholism, or drug dependency or in need of psychiatric services, and who has obtained consent to make a transfer for treatment, shall make a report, in writing, to the superintendent of the juvenile correctional facility or secured residential care center for children and youth, stating the nature and basis of the belief and verifying the consent. In the case of a minor age 14 or older who is in need of services for developmental disability or who is in need of psychiatric services, the minor and the minor's parent or guardian shall consent unless the minor is admitted under s. 51.13 (1) (c) 1. or unless the minor refuses to consent, in which case the minor's parent or guardian may consent on behalf of the minor. In the case of a minor age 14 or older who is in need of services for alcoholism or drug dependency or a minor under the age of 14 who is in need of services for developmental disability, alcoholism, or drug dependency or in need of psychiatric services, only the minor's parent or guardian needs to consent unless the minor is admitted under s. 51.13 (1) (c). The superintendent shall inform, orally and in writing, the minor and the minor's parent or guardian, that transfer is being considered and shall inform them of the basis for the request and their rights as provided in s. 51.13 (3) (am). If the department of corrections, upon review of a request for transfer, determines that transfer is appropriate, that department shall immediately notify the department of health services and, if the department of health services consents, the department of corrections may immediately transfer the individual. The department of health services shall file a petition under s. 51.13 (4) (a) in the court assigned to exercise jurisdiction under chs. 48 and 938 of the county where the treatment facility is located.

51.35(3)(b) (b) The court assigned to exercise jurisdiction under chs. 48 and 938 shall determine, based on the allegations of the petition and accompanying documents, whether the transfer under par. (a) of the minor to an inpatient facility is appropriate and consistent with the needs of the minor and, if the minor is 14 years of age or older and is being transferred for the purpose of receiving services for developmental disability or psychiatric services, whether consent for the transfer was provided by the minor and his or her parent or guardian or whether the minor was admitted under s. 51.13 (1) (c) 1. If the court is unable to make those determinations based on the petition and accompanying documents, the court may order additional information, including an independent evaluation, to be produced as necessary to make those determinations within 14 days after admission, or the court may hold a hearing within 14 days after admission. If a notation of the minor's unwillingness appears on the face of the petition, if the transfer was made under a consent of the minor's parent or guardian despite the minor's refusal, or if a hearing has been requested by the minor or by the minor's counsel, guardian ad litem, parent, or guardian, the court shall order an independent evaluation of the minor, hold a hearing, and appoint counsel or a guardian ad litem for the minor as provided in s. 51.13 (4) (d). The minor shall be informed about how to contact the state protection and advocacy agency designated under s. 51.62 (2) (a). At the conclusion of the hearing, the court shall approve or disapprove the request for transfer. If the minor is under the continuing jurisdiction of the court of another county, the court may order the case transferred together with all appropriate records to that court.

51.35(3)(c) (c) A licensed psychologist of a juvenile correctional facility or a secured residential care center for children and youth or a licensed physician of the department of corrections, who has reason to believe that any individual confined in the juvenile correctional facility or secured residential care center for children and youth, in his or her opinion, has a mental illness, drug dependency, or developmental disability and is dangerous as described in s. 51.20 (1) (a) 2., or is an alcoholic and is dangerous as described in s. 51.45 (13) (a) 1. and 2., shall file a written report with the superintendent of the juvenile correctional facility or secured residential care center for children and youth, stating the nature and basis of the belief. If the superintendent, upon review of the allegations in the report, determines that transfer is appropriate, he or she shall file a petition according to s. 51.20 or 51.45 in the court assigned to exercise jurisdiction under chs. 48 and 938 of the county where the juvenile correctional facility or secured residential care center for children and youth is located. The court shall hold a hearing according to procedures provided in s. 51.20 or 51.45 (13).

51.35(3)(d) (d) Within a reasonable time before the expiration of the confinement of an individual who is transferred under par. (a), if he or she is still in the treatment facility, the director shall make an application under s. 51.20 or 51.45 (13) to the court of the county in which the hospital is located for an inquiry into the individual's mental and physical condition, and thereafter the proceedings shall be as in other applications under such provisions. Notwithstanding ss. 51.20 (1) (b) and 51.45 (13) (a), the application of the director of the treatment facility alone is sufficient.

51.35(3)(e) (e) The department of corrections may authorize emergency transfer of an individual from a juvenile correctional facility or a secured residential care center for children and youth to a state treatment facility if there is cause to believe that the individual has a mental illness, drug dependency, or developmental disability and exhibits conduct that constitutes a danger as described under s. 51.20 (1) (a) 2. a., b., c., or d. to the individual or to others, has a mental illness, is dangerous, and satisfies the standard under s. 51.20 (1) (a) 2. e., or is an alcoholic and is dangerous as provided in s. 51.45 (13) (a) 1. and 2. The custodian of the sending juvenile correctional facility or secured residential care center for children and youth shall execute a statement of emergency detention or petition for emergency commitment for the individual and deliver it to the receiving state treatment facility. The department of health services shall file the statement or petition with the court within 24 hours after the subject individual is received for detention or commitment. The statement or petition shall conform to s. 51.15 (4) or (5) or 51.45 (12) (b). After an emergency transfer is made, the director of the receiving facility may file a petition for continued commitment under s. 51.20 (1) or 51.45 (13) or may return the individual to the juvenile correctional facility or secured residential care center for children and youth from which the transfer was made. As an alternative to this procedure, the procedure provided in s. 51.15 or 51.45 (12) may be used, except that no individual may be released without the approval of the court that directed confinement in the juvenile correctional facility or secured residential care center for children and youth.

51.35(3)(f) (f) A copy of the patient's rights established in s. 51.61 shall be given and explained to the minor and his or her parent or guardian at the time of admission by the director of the facility or such person's designee.

51.35(3)(g) (g) A minor 14 years of age or older who is transferred to a treatment facility under par. (a) for the purpose of receiving services for developmental disability or psychiatric services and the minor's parent or guardian may request in writing a return to the juvenile correctional facility or secured residential care center for children and youth, except that, if the minor refuses to make the request, the parent or guardian may make the request on behalf of the minor. In the case of a minor 14 years of age or older who is transferred to a treatment facility under par. (a) for the purpose of receiving services for alcoholism or drug dependency or a minor under 14 years of age who is transferred to a treatment facility under par. (a) for the purpose of receiving services for developmental disability, alcoholism, or drug dependency, or psychiatric services, the parent or guardian may make the request. Upon receipt of a request for return from a minor 14 years of age or older, the director shall immediately notify the minor's parent or guardian, if available. A minor 14 years of age or older who requests and whose parent or guardian requests and a minor who was admitted under s. 51.13 (1) (c) who requests discharge in writing shall be returned to the juvenile correctional facility or secured residential care center for children and youth within 48 hours after submission of the request unless a statement is filed for emergency detention or a petition is filed for emergency commitment, involuntary commitment, or protective placement.

51.35(4) (4) Discharge.

51.35(4)(a)(a) The county department under s. 51.42 or 51.437 shall grant a discharge from an order of commitment when it determines that the patient no longer meets the standard for recommitment under s. 51.20 (13) (g). The county department shall grant a discharge to a patient who is voluntarily admitted to an inpatient facility if the treatment director determines that treatment is no longer necessary or if the individual requests such discharge. Discharge or retention of a patient who is voluntarily admitted is subject to the procedures prescribed in ss. 51.10 (5) and 51.13 (7).

51.35(4)(b) (b) The department shall grant a discharge from commitment or from voluntary admission for patients committed or voluntarily admitted to a facility under control of the department. The standards applied by the department in granting a discharge shall be the same as those provided in par. (a). The department may not discharge from a commitment an individual who has been committed to a county department under s. 51.42 or 51.437 without first obtaining approval of that county department. The department may discharge a voluntarily admitted patient if the appropriate county department is notified. Transfers of patients may be made by the department in accordance with sub. (1).

51.35(4)(c) (c) The director of an inpatient facility may grant a discharge or may terminate services to any patient who is voluntarily admitted under s. 51.10 or 51.13 when, on the advice of the treatment staff, such discharge or termination is in the best interests of the patient.

51.35(4)(d) (d) The director of an inpatient facility may, under the requirements of s. 51.10 (5) (c) or 51.13 (7), grant a discharge or may terminate services to any patient admitted under s. 51.10 or 51.13.

51.35(4)(e) (e) A discharge may be issued to a patient who participates in outpatient, aftercare, or follow-up treatment programs. The discharge may permit the patient to receive necessary medication, outpatient treatment, consultation and guidance from the issuing facility at the request of the patient. Such discharge is not subject to withdrawal by the issuing agency.

51.35(4)(f) (f) Notice of discharge shall be filed with the committing court, if any, by the department or the board which granted the discharge. After such discharge, if it becomes necessary for the individual who is discharged to have further care and treatment, and such individual cannot be voluntarily admitted, a new commitment must be obtained, following the procedure for the original commitment.

51.35(4m) (4m) Transfer or discharge of persons with serious and persistent mental illness. The department or county department under s. 51.42 or any person authorized to discharge or transfer patients under this section shall, prior to the discharge of a patient with serious and persistent mental illness from an inpatient facility, or prior to the transfer of a patient with serious and persistent mental illness from inpatient to outpatient status, with the patient's permission if the patient is a voluntary patient, do all of the following:

51.35(4m)(a) (a) Refer the patient to the county department under s. 51.42 which is responsible for the patient's care for referral to a community support program in the county to which the patient will be discharged or transferred for evaluation of the need for and feasibility of the provision of community-based services and of the need for and feasibility of the provision of aftercare services.

51.35(4m)(b) (b) Assist the patient in applying for any public assistance for which he or she may qualify.

51.35(5) (5) Residential living arrangements; transitionary services. The department and any person, director, or board authorized to discharge or transfer patients under this section shall ensure that a proper residential living arrangement and the necessary transitionary services are available and provided for the patient being discharged or transferred. Under this subsection, a proper residential living arrangement may not include a shelter facility, as defined under s. 16.308 (1) (d), unless the discharge or transfer to the shelter facility is made on an emergency basis for a period not to exceed 10 days.

51.35(6) (6) Veterans.

51.35(6)(a)(a) When the department has notice that any person other than a prisoner is entitled to receive care and treatment in a U.S. department of veterans affairs facility, the person may petition the department of health services for a transfer to such facility, and that department may procure admission to the facility.

51.35(6)(b) (b) If an individual who is committed under s. 51.37 is entitled to receive care and treatment in a U.S. department of veterans affairs facility, the person may petition the department of health services for a transfer to such facility. If the department declines to grant the request, it shall give the person a written reply, stating the reasons for its position. The decision of the department is subject to review by the court which passed sentence or ordered commitment of the person.

51.35(7) (7) Guardianship and protective services. Prior to discharge from any state treatment facility, the department shall review the possible need of a developmentally disabled individual, aged infirm individual, or individual with other like incapacities for protective services or protective placement under ch. 55 after discharge, including the necessity for appointment of a guardian. The department shall petition for guardianship, or for protective services or protective placement for the person if needed. When the department makes a petition for guardianship under this subsection, it shall not be appointed as guardian.

51.35(8) (8) Home visits and leaves authorized.

51.35(8)(a)(a) The department or the county department under s. 51.42 or 51.437 may grant to a patient or resident who is committed to it under this chapter, or who is admitted or transferred under this chapter to a facility under its supervision or operating under a contractual agreement with it, a home visit for up to 15 days, or a leave for employment or education purposes in which the patient or resident is not absent from the facility for more than 15 days.

51.35(8)(b) (b) If a patient or resident who is detained under s. 51.15, committed under s. 51.20 or transferred under sub. (3) does not return to the treatment facility by the time designated in the granting of the home visit or leave, the director of the treatment facility may request the sheriff of the county in which the individual is found to return the individual to the facility. The sheriff shall act in accordance with s. 51.39.

51.35(8)(c) (c) This subsection does not apply to persons transferred from a prison or jail under s. 51.37 (5).

51.35(8)(d) (d) A home visit or leave does not constitute a transfer under this chapter, and does not require a hearing under this section or s. 51.61.

51.35 History History: 1975 c. 430 ss. 18, 81; 1977 c. 26, 29, 428; 1979 c. 110 s. 60 (1); 1981 c. 74 s. 2; 1981 c. 314 s. 144; 1983 a. 27, 441, 474; 1985 a. 29, 176, 332; 1987 a. 366, 403; 1989 a. 31, 56, 107; 1991 a. 39; 1993 a. 451; 1995 a. 27 ss. 3258m, 3259m, 9126 (19); 1995 a. 77, 292; 1997 a. 35; 1999 a. 9; 2001 a. 16 ss. 1967f to 1967j, 4034zi; 2003 a. 33; 2005 a. 22, 264, 344, 387, 444; 2007 a. 20 ss. 1818 to 1819, 9121 (6) (a); 2007 a. 96; 2009 a. 28; 2011 a. 32.

51.35 Annotation Sub. (1) (e) does not require a hearing to be conducted within ten days of a transfer when the transfer is based on reasonable medical and clinical judgment under sub. (1) (e) 1. A hearing must be conducted within 10 days of a transfer when: 1) the transfer "results in a greater restriction of personal freedom for the patient for a period of more than 5 days" or is "from outpatient to inpatient status for a period of more than 5 days;" and 2) the transfer is based on "an alleged violation of a condition of a transfer to less restrictive treatment" under sub. (1) (e) 2. or 3. Manitowoc County v. Samuel J. H. 2013 WI 68, ___ Wis. 2d ___, ___ N.W.2d ___, 12-0665.



51.37 Criminal commitments; mental health institutes.

51.37  Criminal commitments; mental health institutes.

51.37(1)(1) All commitments under s. 975.01, 1977 stats., and s. 975.02, 1977 stats., and under ss. 971.14 (5), 971.17 and 975.06 shall be to the department.

51.37(3) (3) The Mendota and Winnebago mental health institutes may be used for the custody, care and treatment of persons committed or transferred thereto pursuant to this section and chs. 971 and 975.

51.37(4) (4) The department may, with the approval of the committing court and the county department under s. 51.42 or 51.437, and subject to s. 51.35, transfer to the care and custody of a county department under s. 51.42 or 51.437 any person in an institution of the department committed under s. 971.14 or 971.17, if in its opinion, the mental condition of the person is such that further care is required and can be properly provided under the direction of the county department under s. 51.42 or 51.437.

51.37(5) (5)

51.37(5)(a)(a) When a licensed physician or licensed psychologist of a state prison, of a county jail or of the department of corrections reports in writing to the officer in charge of a jail or institution that any prisoner is, in his or her opinion, mentally ill, drug dependent, or developmentally disabled and is appropriate for treatment as described in s. 51.20 (1), or is an alcoholic and is dangerous as described in s. 51.45 (13) (a) 1. and 2.; or that the prisoner is mentally ill, drug dependent, developmentally disabled or is an alcoholic and is in need of psychiatric or psychological treatment, and that the prisoner voluntarily consents to a transfer for treatment, the officer shall make a written report to the department of corrections which may transfer the prisoner if a voluntary application is made and the department of health services consents. If voluntary application is not made, the department of corrections may file a petition for involuntary commitment under s. 51.20 (1) or 51.45 (13). Any time spent by a prisoner in an institution designated under sub. (3) or s. 51.37 (2), 1983 stats., shall be included as part of the individual's sentence.

51.37(5)(b) (b) The department of corrections may authorize an emergency transfer of an individual from a prison, jail or other criminal detention facility to a state treatment facility if there is cause to believe that the individual is mentally ill, drug dependent or developmentally disabled and exhibits conduct which constitutes a danger as described in s. 51.20 (1) (a) 2. a., b., c. or d. of physical harm to himself or herself or to others, or is mentally ill and satisfies the standard under s. 51.20 (1) (a) 2. e. or is an alcoholic and is dangerous as provided in s. 51.45 (13) (a) 1. and 2. The correctional custodian of the sending institution shall execute a statement of emergency detention or petition for emergency commitment for the individual and deliver it to the receiving state treatment facility. The department of health services shall file the statement or petition with the court within 24 hours after receiving the subject individual for detention. The statement or petition shall conform to s. 51.15 (4) or (5) or 51.45 (12) (b). After an emergency transfer is made, the director of the receiving facility may file a petition for continued commitment under s. 51.20 (1) or 51.45 (13) or may return the individual to the institution from which the transfer was made. As an alternative to this procedure, the emergency detention procedure in s. 51.15 or 51.45 (12) may be used, except that no prisoner may be released without the approval of the court which directed confinement in the institution.

51.37(5)(c) (c) No state treatment facility may accept for admission an individual who is being transferred from a county jail under par. (a) or (b) without the approval of the county department under s. 51.42 or 51.437 of the county in which the jail is located. No state treatment facility may retain such an individual beyond 72 hours without the approval of the county department under s. 51.42 or 51.437 of the county where the transferred individual has legal residence.

51.37(6) (6) After an emergency transfer is made, the director of the receiving facility may file a petition for continued commitment under s. 51.20 (1).

51.37(7) (7) Section 51.20 (18) applies to witness fees, attorney fees and other court fees incurred under this section.

51.37(8) (8)

51.37(8)(a)(a) Rights to reexamination under s. 51.20 (16) apply to a prisoner or inmate who is found to be mentally ill or drug dependent except that the petition shall be made to the court that made the finding or, if the prisoner or inmate is detained by transfer, to the circuit court of the county in which he or she is detained. If upon rehearing it is found that the standards for recommitment under s. 51.20 (13) (g) no longer apply to the prisoner or inmate or that he or she is not in need of psychiatric or psychological treatment, the prisoner or inmate shall be returned to the prison or county jail or house of correction unless it is past his or her release date as determined under s. 302.11 or 302.113, whichever is applicable, in which case he or she shall be discharged.

51.37(8)(b) (b) If the condition of any prisoner or inmate committed or transferred under this section requires psychiatric or psychological treatment after his or her date of release as determined under s. 302.11 or 302.113, whichever is applicable, the director of the state treatment facility shall, within a reasonable time before the release date of the prisoner or inmate, make a written application to the court that committed the prisoner or inmate under sub. (5) (a). Thereupon, the proceeding shall be upon application made under s. 51.20, but no physician or psychologist who is connected with a state prison, Winnebago Mental Health Institute, Mendota Mental Health Institute, or any county jail or house of correction may be appointed as an examiner. If the court does not commit the prisoner or inmate, it may dismiss the application and order the prisoner or inmate returned to the institution from which he or she was transferred until the release date of the prisoner or inmate. If the court commits the prisoner or inmate for the period commencing upon his or her release date, the commitment shall be to the care and custody of the county department under s. 51.42 or 51.437.

51.37(9) (9) If in the judgment of the director of Mendota Mental Health Institute, Winnebago Mental Health Institute or the Milwaukee County Mental Health Complex, any person who is committed under s. 971.14 or 971.17 is not in such condition as warrants his or her return to the court but is in a condition to receive a conditional transfer or discharge under supervision, the director shall report to the department of health services, the committing court and the district attorney of the county in which the court is located his or her reasons for the judgment. If the court does not file objection to the conditional transfer or discharge within 60 days of the date of the report, the director may, with the approval of the department of health services, conditionally transfer any person to a legal guardian or other person, subject to the rules of the department of health services. Before a person is conditionally transferred or discharged under supervision under this subsection, the department of health services shall so notify the municipal police department and county sheriff for the area where the person will be residing. The notification requirement does not apply if a municipal department or county sheriff submits to the department of health services a written statement waiving the right to be notified. The department of health services may contract with the department of corrections for the supervision of persons who are transferred or discharged under this subsection.

51.37(10) (10)

51.37(10)(a)(a) In this subsection:

51.37(10)(a)1. 1. "Crime" has the meaning designated in s. 949.01 (1).

51.37(10)(a)2. 2. "Extended home visit or leave" means a home visit or leave lasting 24 hours or longer.

51.37(10)(a)3. 3. "Member of the family" means spouse, child, sibling, parent or legal guardian.

51.37(10)(a)4. 4. "Victim" means a person against whom a crime has been committed.

51.37(10)(am) (am) The director of a state treatment facility may grant to any patient admitted to the facility as a result of a commitment under ch. 971 or 975, a home visit for up to 15 days, or a leave for employment or education purposes in which the patient is not absent from the facility for more than 15 days.

51.37(10)(b) (b) Such a home visit or leave may be granted by the department at its discretion when it is believed to be in the best therapeutic interests of the patient and it is reasonably believed not to present a substantial risk of harm to the community.

51.37(10)(c) (c) Any patient who is granted a home visit or leave under this subsection shall be restricted to the confines of this state unless otherwise specifically permitted. The patient may, in addition, be restricted to a particular geographic area. Other conditions appropriate to the person's treatment may also be imposed upon the home visit or leave.

51.37(10)(d) (d) If such a patient does not return to the treatment facility by the time designated in the granting of the home visit or leave, or if the patient is believed to have violated other conditions of the home visit or leave, the director of the treatment facility may request the sheriff of the county in which the patient is found to return the patient to the facility. The sheriff shall act in accordance with s. 51.39.

51.37(10)(dg) (dg) If the department grants a patient an extended home visit or leave under this subsection, the department shall do all of the following in accordance with par. (dm):

51.37(10)(dg)1. 1. Notify the office of the judge who committed the patient.

51.37(10)(dg)2. 2. Notify the office of the district attorney who participated in the commitment proceedings.

51.37(10)(dg)3. 3. Make a reasonable attempt to notify the victim of the crime committed by the patient or, if the victim died as a result of the crime, an adult member of the victim's family or, if the victim is younger than 18 years old, the victim's parent or legal guardian, after the submission of a card under par. (dx) requesting notification.

51.37(10)(dm) (dm)

51.37(10)(dm)1.1. The notice under par. (dg) shall inform the offices and person under par. (dg) 1. to 3. of the patient's name and of the date the patient will begin the home visit or leave. The department shall provide notice under this paragraph for a patient's first extended home visit or leave and, upon request, for subsequent extended home visits or leaves.

51.37(10)(dm)2. 2. The department shall send the notice, postmarked at least 7 days before the patient begins the extended home visit or leave, to the last-known address of the offices and person under par. (dg) 1. to 3.

51.37(10)(dm)3. 3. If the notice is for a first extended home visit or leave, the notice shall inform the offices and person under par. (dg) 1. to 3. that notification of subsequent extended home visits or leaves will be provided only upon request.

51.37(10)(dx) (dx) The department shall design and prepare cards for persons specified in par. (dg) 3. to send to the department. The cards shall have space for these persons to provide their names and addresses, the name of the applicable patient and any other information the department determines is necessary. The department shall provide the cards, without charge, to district attorneys. District attorneys shall provide the cards, without charge, to persons specified in par. (dg) 3. These persons may send completed cards to the department. All departmental records or portions of records that relate to mailing addresses of these persons are not subject to inspection or copying under s. 19.35 (1).

51.37(10)(e) (e) The director of the facility in which the patient under par. (am) is detained or committed shall notify the appropriate correctional officers of the department of corrections of the intention to grant a home visit or leave under this subsection at least 20 days prior to the departure of the patient from the facility.

51.37(10)(f) (f) This section does not apply to persons transferred from a prison or jail under sub. (5).

51.37(10)(g) (g) A home visit or leave does not constitute a transfer under this chapter and return to the facility does not necessitate a hearing under s. 51.35 or 51.61.

51.37(11) (11) When an individual who is in the custody of or under the supervision of a correctional officer of the department of corrections is transferred, discharged or is on unauthorized absence from a treatment facility, the probation, extended supervision and parole agent or other individual within the department of corrections who is responsible for that individual's supervision shall be notified as soon as possible by the director of the treatment facility.

51.37 History History: 1975 c. 430; 1977 c. 418 ss. 360 to 362, 929 (55); 1977 c. 428 ss. 80, 81, 115; 1977 c. 447; 1977 c. 449 s. 497; 1979 c. 32, 117, 175, 221; 1983 a. 27, 359, 474; 1985 a. 29 ss. 1075 to 1077, 3200 (56), 3202 (23); 1985 a. 176; 1987 a. 307, 394; 1989 a. 31, 359; 1991 a. 39, 269; 1995 a. 27 s. 9126 (19); 1995 a. 292; 1997 a. 181, 283; 2001 a. 16 s. 4034zj; 2001 a. 103; 2007 a. 20 s. 9121 (6) (a).

51.37 Annotation Persons confined in a state hospital under ss. 51.20, 51.37, 971.14, 971.17 and 975.06 are being subjected to punishment within the meaning of the cruel and unusual punishment clause. Flakes v. Percy, 511 F. Supp. 1325 (1981).



51.375 Honesty testing of sex offenders.

51.375  Honesty testing of sex offenders.

51.375(1) (1) In this section:

51.375(1)(a) (a) "Community placement" means conditional transfer into the community under s. 51.35 (1), conditional release under s. 971.17, parole from a commitment for specialized treatment under ch. 975, or supervised release under ch. 980.

51.375(1)(b) (b) "Lie detector" has the meaning given in s. 111.37 (1) (b).

51.375(1)(c) (c) "Polygraph" has the meaning given in s. 111.37 (1) (c).

51.375(1)(d) (d) "Sex offender" means a person committed to the department who meets any of the criteria specified in s. 301.45 (1g).

51.375(2) (2)

51.375(2)(a)(a) The department may require, as a condition of a community placement, that a sex offender submit to a lie detector test when directed to do so by the department.

51.375(2)(b) (b) The department may administer a lie detector test to a sex offender as part of the sex offender's programming, care, or treatment. A patient may refuse to submit to a lie detector test under this paragraph. This refusal does not constitute a general refusal to participate in treatment. The results of a lie detector test under this paragraph may be used only in the care, treatment, or assessment of the subject or in programming for the subject. The results of a test may be disclosed only to persons employed at the facility at which the subject is placed who need to know the results for purposes related to care, treatment, or assessment of the patient, the committing court, the patient's attorney, or the attorney representing the state in a proceeding under ch. 980. The committing court to which the results of a test have been disclosed may admit the results in evidence in a proceeding under ch. 980.

51.375(3) (3) The department shall promulgate rules establishing a lie detector test program for sex offenders who are in a community placement. The rules shall provide for assessment of fees upon persons committed to the department to partially offset the costs of the program.

51.375 History History: 1995 a. 440; 1999 a. 89; 2001 a. 16; 2005 a. 434.



51.38 Nonresident patients on unauthorized absence.

51.38  Nonresident patients on unauthorized absence. The circuit court may order the detention of any nonresident individual who is on unauthorized absence from any institution of another state for the treatment of mental illness, developmental disabilities, alcoholism or drug abuse. Detention shall be for the period necessary to complete the deportation of that individual.

51.38 History History: 1975 c. 430; 1977 c. 428; 1977 c. 449 s. 497.



51.39 Resident patients on unauthorized absence.

51.39  Resident patients on unauthorized absence. If any patient who is admitted, transferred, or placed under s. 55.06, 2003 stats., or s. 51.13, 51.15, 51.20, 51.35 (3), 51.37, or 51.45 (11) (b), (12) or (13) or ch. 55, 971, 975, or 980 is on unauthorized absence from a treatment facility, the sheriff or any other law enforcement agency in the county in which the patient is found or in which it is believed the patient may be present, upon the request of the director, shall take charge of and return the patient to the facility. The costs incident to the return shall be paid out of the facility's operating funds and be charged back to the patient's county of residence.

51.39 History History: 1975 c. 430; 1977 c. 428; 1979 c. 336; 1993 a. 479; 2005 a. 264.



51.40 Determination of residence for certain adults; county of responsibility.

51.40  Determination of residence for certain adults; county of responsibility.

51.40(1) (1)  Definitions. In this section:

51.40(1)(a) (a) "Agency of a county department" means a public or private organization with which a county department contracts for provision of services under ch. 46, 51 or 55.

51.40(1)(b) (b) "Arrange or make placement" means perform any action beyond providing basic information concerning the availability of services, facilities or programs in a county to an individual or the individual's family.

51.40(1)(c) (c) "Capable of indicating intent" means able to express by words or other means an informed choice of a place to live.

51.40(1)(d) (d) "County department" means a county department under s. 46.23, 51.42 or 51.437.

51.40(1)(e) (e) "County of responsibility" means the county responsible for funding the provision of care, treatment, or services under this chapter or ch. 46 or 55 to an individual.

51.40(1)(em) (em) "Facility" means a place, other than a hospital, that is licensed, registered, certified, or approved by the department or a county under ch. 50 or 51.

51.40(1)(f) (f) "Guardian" means a guardian of the person appointed by a court under ch. 54 or ch. 880, 2003 stats.

51.40(1)(g) (g) "Incapable of indicating intent" means one of the following:

51.40(1)(g)1. 1. The status of an individual who has a guardian.

51.40(1)(g)2. 2. The status of an individual for whom there is substantial evidence, based on documentation from a licensed physician or psychologist who has personally examined the individual and who has expertise concerning the type of mental disability evidenced by the individual, that the individual is incapable of indicating intent.

51.40(1)(hm) (hm) "Other like incapacities" has the meaning given in s. 55.01 (5).

51.40(1)(i) (i) "Parent" has the meaning specified under s. 48.02 (13).

51.40(1)(j) (j) "State facility" means a state mental health institute, center for the developmentally disabled, prison as specified in s. 302.01 or a facility that is operated directly by the department of health services or the department of corrections.

51.40(1)(m) (m) "Voluntary" has the meaning given in s. 49.001 (8).

51.40(2) (2) Determination of county of residence. The county of residence of an individual aged 18 or older with developmental disability or serious and persistent mental illness, degenerative brain disorder, or other like incapacity who is residing in a facility is the county of responsibility for the individual. The county of residence shall be determined as follows:

51.40(2)(a) (a) Directed placement.

51.40(2)(a)1.1. `Commitment or protective placement or protective services.' If an individual is under a court order of commitment under this chapter or protective placement or protective services under s. 55.06, 2003 stats., or s. 55.12, the individual remains a resident of the county in which he or she has residence at the time the initial commitment or initial order for protective placement or protective services is made. If the court makes no specific finding of a county of residence, the individual is a resident of the county in which the court is located. After notice, including notice to the corporation counsel of each affected county by certified mail, after opportunity to be heard has been provided to all affected counties and parties, and if there is no objection, the court may make a specific finding of a county of residence. If any affected county or party objects to the court's proposed finding, the county or party may request the department to make a determination under par. (g). Any transfer of venue may be suspended until the department's determination is final.

51.40(2)(a)2. 2. `Placement by a county.' Except for the provision of emergency services under s. 51.15, 51.42 (1) (b), 51.437 (4) (c), or 51.45 (11) and (12), emergency protective services under s. 55.13, or emergency protective placement under s. 55.135, if a county department or an agency of a county department places or makes arrangements for placement of the individual into a facility, the individual is a resident of the county of that county department. Any agency of the county department is deemed to be acting on behalf of the county department in placing or making arrangements for placement. Placement of an individual by a county department or an agency of a county department in a facility outside the jurisdiction of the county department or agency does not transfer the individual's legal residence to the county in which the facility is located. If a resident of a county is physically present in another county and is in need of immediate care, the county in which the individual is present may provide for his or her immediate needs under s. 51.15, 51.20, 51.42 (1) (b), 51.437 (4) (c), or 51.45 (11) or (12), or ch. 54 or 55, without becoming the individual's county of residence.

51.40(2)(b) (b) Other admissions. If par. (a) does not apply, the county of residence shall be determined as follows:

51.40(2)(b)1. 1. `Individuals in state facilities.' An individual who is in a state facility is a resident of the county in which he or she was a resident at the time the admission to the state facility was made. This subdivision may not be applied to change residence from a county, other than the county in which the facility is located, that has accepted responsibility for or provided services to the individual before December 1, 2006.

51.40(2)(b)2. 2. `Individuals in nursing homes.' The following are presumptions regarding the county of residence of an individual in a nursing home that may be overcome by substantial evidence that clearly establishes other county residence:

51.40(2)(b)2.ag. ag. An individual in a nursing home who was admitted under s. 50.04 (2r) to the nursing home after December 1, 2006, is a resident of the county that approved the admission under s. 50.04 (2r).

51.40(2)(b)2.bg. bg. An individual residing in a nursing home on December 1, 2006, is a resident of the county in which the individual is physically present unless another county accepts the individual as a resident.

51.40(2)(b)2.cg. cg. If the individual had an established residence in another county prior to entering the nursing home; the individual or the individual's guardian, if any, indicates an intent that the individual will return to that county when the purpose of entering the nursing home has been accomplished or when needed care and services can be obtained in that county; and the individual, when capable of indicating intent, or a guardian for the individual, has made no clearly documented expression to a court or county department of an intent to establish residence elsewhere since leaving that county, the individual is a resident of that county.

51.40(2)(b)2.dg. dg. If the individual is incapable of indicating intent as determined by the county department, has no guardian, ordinarily resides in another county, and is expected to return to that county within one year, the individual is a resident of that county.

51.40(2)(b)2.eg. eg. If another county has accepted responsibility for or provided services to the individual prior to December 1, 2006, the individual is a resident of that county.

51.40(2)(b)2.fg. fg. If the individual is incapable of indicating intent; the individual was living in another county outside of a nursing home or state facility on December 1, 2006, or under circumstances that established residence in that county after December 1, 2006; and that county was the last county in which the individual had residence while living outside of a nursing home or state facility, the individual is a resident of that county.

51.40(2)(b)2.g. g. If subd. 2. ag. to fg. does not apply, an individual who is incapable of indicating intent and is residing in a facility is a resident of the county in which the individual resided before admittance to the facility.

51.40(2)(f) (f) Guardian's authority to declare county of residence. A guardian may declare any of the following, under any of the following conditions:

51.40(2)(f)1. 1. The ward is a resident of the guardian's county of residence, if pars. (a) and (b) do not apply, if the guardian's ward is in a facility and is incapable of indicating intent, and if the guardian is a resident of the county in which the facility is located or states in writing that the ward is expected to return to the guardian's county of residence when the purpose of entering the facility has been accomplished or when needed care and services can be obtained in the guardian's county of residence.

51.40(2)(f)2. 2. The ward is a resident of the county in which the ward is physically present, if pars. (a) and (b) do not apply and if all of the following apply:

51.40(2)(f)2.a. a. The ward's presence in the county is voluntary.

51.40(2)(f)2.b. b. There is no current order under ch. 55 in effect with respect to the ward, and the ward is not under an involuntary commitment order to the department of corrections or to a county other than the county in which the ward is physically present.

51.40(2)(f)2.c. c. The ward is living in a place of fixed habitation.

51.40(2)(f)2.d. d. The guardian states in writing that it is the ward's intent to remain in the county for the foreseeable future.

51.40(2)(f)3. 3. The ward is a resident of the county specified by the guardian, regardless if a previous determination of county of residence has been made, notwithstanding pars. (a) and (b) for good cause shown, if, in the ward's best interest, the guardian files with the probate court having jurisdiction of the guardianship and protective placement a written statement declaring the ward's domiciliary intent, subject to court approval, and if notice and opportunity to be heard are provided to all affected counties and parties. Notice under this subdivision shall be sent to the corporation counsel of each affected county by certified mail.

51.40(2)(g) (g) Determination of county of responsibility.

51.40(2)(g)1.1. An individual, an interested person on behalf of the individual, or any county may request that the department make a determination of the county of responsibility of the individual. Any motion for change of venue pending before the court of jurisdiction may be stayed until the determination under this paragraph is final. Within 10 days after receiving the request, the department shall provide written notice to the individual; to the individual's guardian, guardian ad litem, and counsel, if any; to the individual's immediate family, if they can be located; and to all potentially responsible counties that a determination of county of responsibility shall be made and that written information and comments may be submitted within 30 days after the date on which the notice is sent.

51.40(2)(g)2. 2. The department shall review information submitted under subd. 1. and make such investigation as it deems proper. Within 30 days after the end of the period for submitting information, the department shall make a decision as to residence, and send a copy of the decision to the individual and to all involved counties. The decision may be appealed under s. 227.44 by the individual or the county determined to be responsible.

51.40(2)(g)3. 3. Pending a determination under subd. 2., a county department which has been providing services to the individual shall continue to provide services if necessary to meet the individual's needs. If no county department is currently providing services, the county in which the client is physically present shall provide necessary services pending the determination.

51.40(2)(g)4. 4. A determination under subd. 2. may provide for a period of transitional services to assure continuity of services by specifying a date until which the county department which has been providing services shall continue to do so.

51.40(2)(g)5. 5. The decision of the department under subd. 2. is binding on the individual and on any county which received notice of the proceeding. Except as provided in the determination, the county determined to be the county of responsibility shall act as the county of responsibility immediately after receiving notice of the determination, and during the pendency of any appeal of the determination that is brought under ch. 227.

51.40(2)(g)6. 6. The county that is determined to be the county of responsibility shall reimburse any other county for all care, treatment, and services provided by the other county to the individual under ch. 46, 51, or 55. Full reimbursement by the county that is determined to be the county of responsibility shall be made within 120 days after the date of the department's determination of the county of responsibility or within 120 days after the date of the outcome of any appeal of the department's determination that is brought under ch. 227, or by a date or under a schedule of 2 or more payments that is agreed to by both counties.

51.40 History History: 1987 a. 27; 1989 a. 31, 359; 1995 a. 27 s. 9126 (19); 2005 a. 264, 387; 2007 a. 20 s. 9121 (6) (a); 2007 a. 45.

51.40 Annotation The residence of an adult who was protectively placed as a minor is discussed. Waukesha County v. B.D. 163 Wis. 2d 779, 472 N.W.2d 563 (Ct. App. 1991).

51.40 Annotation A community-based residential facility is neither a nursing home nor a state facility. Sub. (2) is limited to individuals living in nursing homes or state facilities. Juneau County v. Sauk County, 217 Wis. 2d 705, 580 N.W.2d 694 (Ct. App. 1998), 97-1365.



51.42 Community mental health, developmental disabilities, alcoholism and drug abuse services.

51.42  Community mental health, developmental disabilities, alcoholism and drug abuse services.

51.42(1) (1)  Program.

51.42(1)(a)(a) Purpose and intent. All of the following are the purposes and intent of this section:

51.42(1)(a)1. 1. To enable and encourage counties to develop a comprehensive range of services offering continuity of care.

51.42(1)(a)2. 2. To utilize and expand existing governmental, voluntary and private community resources for provision of services to prevent or ameliorate mental disabilities, including but not limited to mental illness, developmental disabilities, alcoholism and drug abuse.

51.42(1)(a)3. 3. To provide for the integration of administration of those services and facilities organized under this section through the establishment of a county department of community programs.

51.42(1)(a)4. 4. To authorize state consultative services, reviews and establishment of standards and grants-in-aid for such program of services and facilities.

51.42(1)(b) (b) County liability. The county board of supervisors has the primary responsibility for the well-being, treatment and care of the mentally ill, developmentally disabled, alcoholic and other drug dependent citizens residing within its county and for ensuring that those individuals in need of such emergency services found within its county receive immediate emergency services. This primary responsibility is limited to the programs, services and resources that the county board of supervisors is reasonably able to provide within the limits of available state and federal funds and of county funds required to be appropriated to match state funds. County liability for care and services purchased through or provided by a county department of community programs established under this section shall be based upon the client's county of residence except for emergency services for which liability shall be placed with the county in which the individual is found. For the purpose of establishing county liability, "emergency services" includes those services provided under the authority of s. 55.05 (4), 2003 stats., or s. 55.06 (11) (a), 2003 stats., or s. 51.15, 51.45 (11) (a) or (b) or (12), 55.13, or 55.135 for not more than 72 hours. Nothing in this paragraph prevents recovery of liability under s. 46.10 or any other statute creating liability upon the individual receiving a service or any other designated responsible party, or prevents reimbursement by the department of health services for the actual cost of all care and services from the appropriation under s. 20.435 (7) (da), as provided in s. 51.22 (3).

51.42(2) (2) Definition. In this section, "program" means community services and facilities for the prevention or amelioration of mental disabilities, including but not limited to mental illness, developmental disabilities, alcoholism and drug abuse.

51.42(3) (3) County department of community programs.

51.42(3)(a)(a) Creation. Except as provided under s. 46.23 (3) (b), the county board of supervisors of any county, or the county boards of supervisors of 2 or more counties, shall establish a county department of community programs on a single-county or multicounty basis to administer a community mental health, developmental disabilities, alcoholism and drug abuse program, make appropriations to operate the program and authorize the county department of community programs to apply for grants-in-aid under s. 51.423. The county department of community programs shall consist of a county community programs board, a county community programs director and necessary personnel.

51.42(3)(ar) (ar) Duties. A county department of community programs shall do all of the following:

51.42(3)(ar)1. 1. Enter into contracts to render services to or secure services from other agencies or resources including out-of-state agencies or resources. Notwithstanding ss. 59.42 (1) and (2) (b) and 978.05, any multicounty department of community programs may contract for professional legal services that are necessary to carry out the duties of the multicounty department of community programs if the corporation counsel of each county of the multicounty department of community programs has notified the multicounty department of community programs that he or she is unable to provide those services in a timely manner.

51.42(3)(ar)2. 2. Enter into contracts for the use of any facility as an approved public treatment facility under s. 51.45 for the treatment of alcoholics if the county department of community programs deems it to be an effective and economical course to follow.

51.42(3)(ar)3. 3. Plan for and establish a community developmental disabilities program to deliver the services required under s. 51.437 if, under s. 51.437 (4g) (b), the county board of supervisors in a county with a single-county department of community programs or the county boards of supervisors in counties with a multicounty department of community programs transfer the powers and duties of the county department under s. 51.437 to the county department of community programs. The county board of supervisors in a county with a single-county department of community programs and the county boards of supervisors in counties with a multicounty department of community programs may designate the county department of community programs to which these powers and duties have been transferred as the administrative agency of the long-term support community options program under s. 46.27 (3) (b) 1. and 5. and the community integration programs under ss. 46.275, 46.277 and 46.278.

51.42(3)(ar)4. 4. Within the limits of available state and federal funds and of county funds required to be appropriated to match state funds, provide for the program needs of persons suffering from mental disabilities, including mental illness, developmental disabilities, alcoholism or drug abuse, by offering the following services:

51.42(3)(ar)4.a. a. Collaborative and cooperative services with public health and other groups for programs of prevention.

51.42(3)(ar)4.b. b. Comprehensive diagnostic and evaluation services, including assessment as specified under ss. 114.09 (2) (bm), 343.30 (1q) and 343.305 (10) and assessments under ss. 48.295 (1) and 938.295 (1).

51.42(3)(ar)4.c. c. Inpatient and outpatient care and treatment, residential facilities, partial hospitalization, emergency care and supportive transitional services.

51.42(3)(ar)4.d. d. Related research and staff in-service training, including periodic training on emergency detention procedures under s. 51.15, emergency protective services under s. 55.13, and emergency protective placement procedures under s. 55.135, for persons within the jurisdiction of the county department of community programs who are authorized to take individuals into custody under ss. 51.15 and 55.135. In developing in-service training on emergency detention and emergency protective placement procedures, the county department of community programs shall consult the county department of developmental disabilities services under s. 51.437 in counties where these departments are separate.

51.42(3)(ar)4.e. e. Continuous planning, development and evaluation of programs and services for all population groups.

51.42(3)(ar)4m. 4m. If state, federal and county funding for alcohol and other drug abuse treatment services provided under subd. 4. are insufficient to meet the needs of all eligible individuals, ensure that first priority for services is given to pregnant women who suffer from alcoholism or alcohol abuse or are drug dependent.

51.42(3)(ar)5. 5. Prepare a local plan which includes an inventory of all existing resources, identifies needed new resources and services and contains a plan for meeting the needs of the mentally ill, developmentally disabled, alcoholic, drug abusers and those with other psychiatric disabilities for citizens residing within the jurisdiction of the county department of community programs and for persons in need of emergency services found within the jurisdiction of the county department of community programs. The plan shall also include the establishment of long-range goals and intermediate-range plans, detailing priorities and estimated costs and providing for coordination of local services and continuity of care. The plan shall state how the needs of homeless persons and adults with serious and persistent mental illness, children with serious emotional disturbances and minorities will be met by the county department of community programs. The county department of community programs shall submit the plan to the department for review under sub. (7) (a) 9. and s. 51.02 (1) (f) in accordance with the schedule and deadlines established under sub. (7) (a) 9.

51.42(3)(ar)6. 6. Under the supervision of the county community programs director, using qualified personnel with training or experience, or both, in mental health, developmental disabilities, or in alcoholism and drug abuse, be responsible for the planning and implementation of programs relating to mental health, developmental disabilities, alcoholism or drug abuse. A single coordinator may be responsible for alcoholism, drug abuse, mental health and developmental disabilities programs.

51.42(3)(ar)7. 7. Acknowledge receipt of the notification received under s. 115.812 (2).

51.42(3)(ar)8. 8. By September 30, submit for inclusion as part of the proposed county budget to the county executive or county administrator or, in those counties without a county executive or county administrator, directly to the county board of supervisors in a county with a single-county department of community programs or the county boards of supervisors in counties with a multicounty department of community programs a proposed budget for the succeeding calendar year covering services, including active treatment community mental health center services, based on the plan required under subd. 5. The final budget shall be submitted to the department of health services.

51.42(3)(ar)9. 9. Develop the cost of all services which it purchases based on the standards and requirements of s. 46.036.

51.42(3)(ar)11. 11. Annually report to the department of health services regarding the use of any contract entered into under s. 51.87.

51.42(3)(ar)13. 13. Except in an emergency, review and approve or disapprove all admissions to nursing homes of mentally ill persons under age 65 who are residents of the county.

51.42(3)(ar)14. 14. If the county board of supervisors establishes an initiative to provide coordinated services under s. 59.53 (7), participate in and may administer the initiative, including entering into any written interagency agreements or contracts.

51.42(3)(ar)15. 15. Submit to the department in a timely fashion, as specified by the department, any reports necessary to comply with the requirements under 42 USC 300x-52.

51.42(3)(ar)17. 17. If authorized under s. 46.283 (1) (a) 1., apply to the department of health services to operate a resource center under s. 46.283 and, if the department contracts with the county under s. 46.283 (2), operate the resource center.

51.42(3)(ar)18. 18. If authorized under s. 46.284 (1) (a) 1., apply to the department of health services to operate a care management organization under s. 46.284 and, if the department contracts with the county under s. 46.284 (2), operate the care management organization and, if appropriate, place funds in a risk reserve.

51.42(3)(as) (as) Care in other facilities.

51.42(3)(as)1g.1g. In this paragraph, "county department" means a county department of community programs.

51.42(3)(as)1m. 1m. A county department shall reimburse a mental health institute at the institute's daily rate for custody of any person who is ordered by a court located in that county to be examined at the mental health institute under s. 971.14 (2) for all days that the person remains in custody at the mental health institute, beginning 48 hours, not including Saturdays, Sundays, and legal holidays, after the sheriff and county department receive notice under s. 971.14 (2) (d) that the examination has been completed.

51.42(3)(as)1r. 1r. A county department shall authorize all care of any patient in a state, local, or private facility under a contractual agreement between the county department and the facility, unless the county department governs the facility. The need for inpatient care shall be determined by the program director or designee in consultation with and upon the recommendation of a licensed physician trained in psychiatry and employed by the county department or its contract agency. In cases of emergency, a facility under contract with any county department shall charge the county department having jurisdiction in the county where the patient is found. The county department shall reimburse the facility for the actual cost of all authorized care and services less applicable collections under s. 46.036, unless the department of health services determines that a charge is administratively infeasible, or unless the department of health services, after individual review, determines that the charge is not attributable to the cost of basic care and services. Except as provided in subd. 1m., a county department may not reimburse any state institution or receive credit for collections for care received in a state institution by nonresidents of this state, interstate compact clients, transfers under s. 51.35 (3), transfers from Wisconsin state prisons under s. 51.37 (5) (a), commitments under s. 975.01, 1977 stats., or s. 975.02, 1977 stats., or s. 971.14, 971.17 or 975.06 or admissions under s. 975.17, 1977 stats., or children placed in the guardianship of the department of children and families under s. 48.427 or 48.43 or under the supervision of the department of corrections under s. 938.183 or 938.355. The exclusionary provisions of s. 46.03 (18) do not apply to direct and indirect costs that are attributable to care and treatment of the client.

51.42(3)(as)2. 2. If a mental health institute has provided a county department with service, the department of health services shall regularly collect for the cost of care from the county department. If collections for care from the county department and from other sources exceed current billings, the difference shall be remitted to the county department through the appropriation under s. 20.435 (2) (gk). For care provided on and after February 1, 1979, the department of health services shall adjust collections from medical assistance to compensate for differences between specific rate scales for care charged to the county department and the average daily medical assistance reimbursement rate. The department of health services shall deduct the amount due from a county department under this subdivision from any payment due from the department of health services to the county department.

51.42(3)(as)3. 3. Care, services and supplies provided after December 31, 1973, to any person who, on December 31, 1973, was in or under the supervision of a mental health institute, or was receiving mental health services in a facility authorized by s. 51.08 or 51.09, but was not admitted to a mental health institute by the department of health services, shall be charged to the county department which was responsible for such care and services at the place where the patient resided when admitted to the institution. The department of health services may bill county departments for care provided at the mental health institutes at rates which the department of health services sets on a flexible basis, except that this flexible rate structure shall cover the cost of operations of the mental health institutes.

51.42(3)(aw) (aw) Powers.

51.42(3)(aw)1.1. Within the limits of state and county appropriations and maximum available funding from other sources, a county department of community programs may provide for the program needs of persons suffering from mental disabilities, including but not limited to mental illness, developmental disability, alcoholism or drug abuse, by offering the following services:

51.42(3)(aw)1.a. a. Precare, aftercare and rehabilitation and habilitation services.

51.42(3)(aw)1.b. b. Professional consultation.

51.42(3)(aw)1.c. c. Public informational and educational services.

51.42(3)(aw)1.d. d. Provide treatment and services that are specified in a conditional release plan approved by a court for a person who is a county resident and is conditionally released under s. 971.17 (3) or (4) or that are specified in a supervised release plan approved by a court under s. 980.06 (2) (c), 1997 stats., s. 980.08 (5), 2003 stats., or s. 980.08 (4) (g). If the county department provides treatment and services under this subdivision, the department of health services shall, from the appropriation under s. 20.435 (2) (bj), pay the county department for the costs of the treatment and services.

51.42(3)(aw)2. 2. A county department of community programs may allocate services among service recipients to reflect the availability of limited resources.

51.42(3)(aw)3. 3. A county department of community programs may own, lease or manage real property for the purposes of operating a treatment facility.

51.42(3)(b) (b) Other powers and duties. The county board of supervisors of any county with a single-county department of community programs and the county boards of supervisors of counties with a multicounty department of community programs may designate the county department of community programs as the administrator of any other county health care program or institution, but the operation of such program or institution is not reimbursable under s. 51.423.

51.42(3)(bm) (bm) Educational services. A county department of community programs may not furnish services and programs provided by the department of public instruction and local educational agencies.

51.42(3)(c) (c) Multicounty contract. No grant-in-aid may be made under s. 51.423 to any multicounty department of community programs until the counties which established the multicounty department of community programs have drawn up a detailed contractual agreement, approved by the secretary, setting forth the plans for joint sponsorship.

51.42(3)(e) (e) Exchange of information. Notwithstanding ss. 46.2895 (9), 48.78 (2) (a), 49.45 (4), 49.83, 51.30, 51.45 (14) (a), 55.22 (3), 146.82, 252.11 (7), 253.07 (3) (c), and 938.78 (2) (a), any subunit of a county department of community programs or tribal agency acting under this section may exchange confidential information about a client, without the informed consent of the client, with any other subunit of the same county department of community programs or tribal agency, with a resource center, a care management organization, or a long-term care district, or with any person providing services to the client under a purchase of services contract with the county department of community programs or tribal agency or with a resource center, care management organization, or long-term care district, if necessary to enable an employee or service provider to perform his or her duties, or to enable the county department of community programs or tribal agency to coordinate the delivery of services to the client. Any agency releasing information under this paragraph shall document that a request was received and what information was provided.

51.42(4) (4) County community programs board.

51.42(4)(a)(a) Appointment.

51.42(4)(a)1.1. Except as provided under subd. 2., the county board of supervisors of every county with a single-county department of community programs or the county boards of supervisors in counties with a multicounty department of community programs shall, before qualification under this section, appoint a governing and policy-making board to be known as the county community programs board. A county community programs board appointed under this subdivision shall govern the single-county or multicounty department of community programs and shall assume all of the powers and duties of the county department of community programs under sub. (3) (ar) to (bm). A member of a county community programs board appointed under this subdivision may be removed from office under the following circumstances:

51.42(4)(a)1.a. a. For cause, by a two-thirds vote of each county board of supervisors participating in the appointment, on due notice in writing and hearing of the charges against the member.

51.42(4)(a)1.b. b. If the member when appointed was a member of the county board of supervisors and the member is not reelected to that office, on due notice in writing.

51.42(4)(a)2. 2. In any county with a county executive or county administrator and which has established a single-county department of community programs, the county executive or county administrator shall appoint, subject to confirmation by the county board of supervisors, the county community programs board, which shall be only a policy-making body determining the broad outlines and principles governing the administration of programs under this section. A member of a county community programs board appointed under this subdivision may be removed by the county executive or county administrator under the following circumstances:

51.42(4)(a)2.a. a. For cause.

51.42(4)(a)2.b. b. If the member when appointed was a member of the county board of supervisors and the member is not reelected to that office.

51.42(4)(b) (b) Composition.

51.42(4)(b)1.1. In a single-county department of community programs the county community programs board shall be composed of not less than 9 nor more than 15 persons of recognized ability and demonstrated interest in the problems of the mentally ill, developmentally disabled, alcoholic or drug dependent persons and shall have representation from the interest group of the mentally ill, the interest group of the developmentally disabled, the interest group of the alcoholic and the interest group of the drug dependent. At least one member appointed to a county community programs board shall be an individual who receives or has received services for mental illness, developmental disability, alcoholism or drug dependency or shall be a family member of such an individual. No more than 5 members may be appointed from the county board of supervisors.

51.42(4)(b)2. 2. In a multicounty department of community programs, the county community programs board shall be composed of 11 members with 3 additional members for each county in a multicounty department of community programs in excess of 2. Appointments shall be made by the county boards of supervisors of the counties in a multicounty department of community programs in a manner acceptable to the counties in the multicounty department of community programs and shall have representation from the interest group of the mentally ill, the interest group of the developmentally disabled, the interest group of the alcoholic and the interest group of the drug dependent. At least one member appointed to a county community programs board shall be an individual who receives or has received services for mental illness, developmental disability, alcoholism or drug dependency or shall be a family member of such an individual. Each of the counties in the multicounty department of community programs may appoint to the county community programs board not more than 3 members from its county board of supervisors.

51.42(4)(d) (d) Term. The term of office of any member of a county community programs board shall be 3 years, but of the members first appointed, at least one-third shall be appointed for one year; at least one-third for 2 years; and the remainder for 3 years. Vacancies shall be filled for the residue of the unexpired term in the manner that original appointments are made.

51.42(5) (5) Powers and duties of county community programs board in certain counties.

51.42(5)(a)(a) A county community programs board appointed under sub. (4) (a) 1. shall do all of the following:

51.42(5)(a)1. 1. Establish long-range goals and intermediate-range plans, detail priorities and estimate costs.

51.42(5)(a)2. 2. Develop coordination of local services and continuity of care where indicated.

51.42(5)(a)3. 3. Utilize available community resources and develop new resources necessary to carry out the purposes of this section.

51.42(5)(a)4. 4. Appoint a county community programs director, subject to the approval of each county board of supervisors which participated in the appointment of the county community programs board, on the basis of recognized and demonstrated interest in and knowledge of the problems of mental health, developmental disability, alcoholism and drug addiction, with due regard to training, experience, executive and administrative ability, and general qualification and fitness for the performance of the duties of the county community programs director under sub. (6). The county board of supervisors in a county with a single-county department of community programs or the county boards of supervisors in counties with a multicounty department of community programs may delegate this appointing authority to the county community programs board.

51.42(5)(a)5. 5. Fix the salaries of the employees of the county department of community programs, subject to the approval of each county board of supervisors which participated in the appointment of the county community programs board unless such county board of supervisors elects not to review the salaries.

51.42(5)(a)6. 6. Prepare a proposed budget for submission to the county board and a final budget for submission to the department of health services in accordance with s. 46.031 (1).

51.42(5)(a)7. 7. Appoint committees consisting of residents of the county to advise the county community programs board as it deems necessary.

51.42(5)(a)8. 8. Develop county community programs board operating procedures.

51.42(5)(a)9. 9. Comply with state requirements.

51.42(5)(a)10. 10. Assist in arranging cooperative working agreements with persons providing health, education, vocational or welfare services related to services provided under this section.

51.42(5)(a)11. 11. Evaluate service delivery.

51.42(5)(a)12. 12. Determine, subject to the approval of the county board of supervisors in a county with a single-county department of community programs or the county boards of supervisors in counties with a multicounty department of community programs and with the advice of the county community programs director appointed under subd. 4., whether services are to be provided directly by the county department of community programs or contracted for with other providers and make such contracts. The county board of supervisors in a county with a single-county department of community programs or the county boards of supervisors in counties with a multicounty department of community programs may elect to require the approval of any such contract by the county board of supervisors in a county with a single-county department of community programs or the county boards of supervisors in counties with a multicounty department of community programs.

51.42(5)(a)13. 13. Administer funds provided under s. 46.266 in accordance with s. 46.266 (5).

51.42(5)(b) (b) Subject to the approval of the county board of supervisors in a county with a single-county department of community programs or the county boards of supervisors in counties with a multicounty department of community programs and with the advice of the county community programs director appointed under par. (a) 4., a county community programs board appointed under sub. (4) (a) 1. may, together with a private or public organization or affiliation, do all of the following:

51.42(5)(b)1. 1. Organize, establish and participate in the governance and operation of an entity to operate, wholly or in part, any mental health-related service.

51.42(5)(b)2. 2. Participate in the financing of the entity under subd. 1.

51.42(5)(b)3. 3. Provide administrative and financial services or resources for operation of the entity under subd. 1. on terms prescribed by the county board of supervisors.

51.42(5a) (5a) Powers and duties of county community programs board in certain counties with a county executive or county administrator.

51.42(5a)(a)(a) A county community programs board appointed under sub. (4) (a) 2. shall do all of the following:

51.42(5a)(a)1. 1. Appoint committees consisting of residents of the county to advise the county community programs board as it deems necessary.

51.42(5a)(a)2. 2. Recommend program priorities, identify unmet service needs and prepare short-term and long-term plans and budgets for meeting such priorities and needs.

51.42(5a)(a)3. 3. Prepare, with the assistance of the county community programs director appointed under sub. (6m), a proposed budget for submission to the county executive or county administrator and a final budget for submission to the department of health services in accordance with s. 46.031 (1) for authorized services.

51.42(5a)(a)4. 4. Advise the county community programs director appointed under sub. (6m) regarding purchasing and providing services and the selection of purchase of service vendors, and make recommendations to the county executive or county administrator regarding modifications in such purchasing, providing and selection.

51.42(5a)(a)5. 5. Develop county community programs board operating procedures.

51.42(5a)(a)6. 6. Comply with state requirements.

51.42(5a)(a)7. 7. Assist in arranging cooperative working agreements with persons providing health, education, vocational or welfare services related to services provided under this section.

51.42(5a)(a)8. 8. Advise the county community programs director regarding coordination of local services and continuity of care.

51.42(5a)(b) (b) The county community programs director, subject only to the supervision of the county executive or county administrator, may do all of the following:

51.42(5a)(b)1. 1. Organize, establish and participate in the governance and operation of an entity to operate, wholly or in part, any mental health-related service.

51.42(5a)(b)2. 2. Participate in the financing of the entity under subd. 1.

51.42(5a)(b)3. 3. Provide administrative and financial services or resources for operation of the entity under subd. 1. on terms prescribed by the county executive or county administrator.

51.42(6) (6) Powers and duties of county community programs director in certain counties. A county community programs director appointed under sub. (5) (a) 4. shall have all of the administrative and executive powers and duties of managing, operating, maintaining, and improving the programs of the county department of community programs, subject to such delegation of authority as is not inconsistent with this section and the rules of the department of health services promulgated under this section. In consultation and agreement with the county community programs board, the county community programs director appointed under sub. (5) (a) 4. shall do all of the following:

51.42(6)(a) (a) Prepare an annual comprehensive plan and budget of all funds necessary for the program and services authorized by this section in which priorities and objectives for the year are established as well as any modifications of long-range objectives.

51.42(6)(b) (b) Prepare intermediate-range plans.

51.42(6)(c) (c) Prepare an annual report of the operation of the program.

51.42(6)(d) (d) Prepare other reports as are required by the secretary and the county board of supervisors in a county with a single-county department of community programs or the county boards of supervisors in counties with a multicounty department of community programs.

51.42(6)(e) (e) Make recommendations to the county community programs board under sub. (5) for all of the following:

51.42(6)(e)1. 1. Personnel and the salaries of employees.

51.42(6)(e)2. 2. Changes in program services.

51.42(6)(f) (f) After consultation with the county community programs board, administer the duties of the county department of community programs under sub. (3) (aw) 2.

51.42(6)(g) (g) Comply with state requirements.

51.42(6m) (6m) County community programs director in certain counties with a county executive or county administrator. In any county with a county executive or county administrator in which the county board of supervisors has established a single-county department of community programs, the county executive or county administrator shall appoint and supervise the county community programs director. In any county with a population of 500,000 or more, the county executive or county administrator shall appoint the director of the county department of human services under s. 46.21 as the county community programs director. The appointment of a county community programs director under this subsection shall be on the basis of recognized and demonstrated interest in and knowledge of the problems of mental health, intellectual disability, alcoholism and drug addiction, with due regard to training, experience, executive and administrative ability, and general qualification and fitness for the performance of the duties of the director. The appointment of a county community programs director under this subsection is subject to confirmation by the county board of supervisors unless the county board of supervisors, by ordinance, elects to waive confirmation or unless the appointment is made under a civil service system competitive examination procedure established under s. 59.52 (8) or ch. 63. The county community programs director, subject only to the supervision of the county executive or county administrator, shall:

51.42(6m)(a) (a) Supervise and administer any program established under this section, subject to such delegation of authority as is not inconsistent with this section and the rules of the department of health services promulgated under this section.

51.42(6m)(b) (b) Determine administrative and program procedures.

51.42(6m)(c) (c) Determine, subject to the approval of the county board of supervisors and with the advice of the county community programs board, whether services are to be provided directly by the county department of community programs or contracted for with other providers and make such contracts. The county board of supervisors may elect to require the approval of any such contract by the county board of supervisors.

51.42(6m)(e) (e) Assist the county community programs board under sub. (5a) in the preparation of the budgets required under sub. (5a) (a) 3.

51.42(6m)(f) (f) Make recommendations to the county executive or county administrator regarding modifications to the proposed budget prepared by the county community programs board under sub. (5a) (a) 3.

51.42(6m)(g) (g) Evaluate service delivery.

51.42(6m)(h) (h) After consultation with the county community programs board under sub. (5a), administer the duties of the county department of community programs under sub. (3) (aw) 2.

51.42(6m)(i) (i) Establish salaries and personnel policies of the programs of the county department of community programs subject to approval of the county executive or county administrator and county board of supervisors unless the county board of supervisors elects not to review the salaries and personnel policies.

51.42(6m)(j) (j) Perform other functions necessary to manage, operate, maintain and improve programs.

51.42(6m)(k) (k) Comply with state requirements.

51.42(6m)(L) (L) Utilize available community resources and develop new resources necessary to carry out the purposes of this section.

51.42(6m)(m) (m) In consultation with the county community programs board under sub. (5a), prepare:

51.42(6m)(m)1. 1. Intermediate-range plans and budget.

51.42(6m)(m)2. 2. An annual report of the operation of the county department of community programs.

51.42(6m)(m)3. 3. Such other reports as are required by the secretary and the county board of supervisors.

51.42(6m)(n) (n) Provide for coordination of local services and continuity of care.

51.42(6m)(o) (o) Administer funds provided under s. 46.266 in accordance with s. 46.266 (5).

51.42(7) (7) Duties of the department of health services.

51.42(7)(a)(a) The department of health services shall:

51.42(7)(a)1. 1. Review requests and certify county departments of community programs and community mental health programs to assure that those county departments and those programs are in compliance with this section.

51.42(7)(a)2. 2. Periodically review and evaluate county departments of community programs to assure compliance with this section. The review shall include a periodic assessment of need which shall separately identify elements of service required under this section. The periodic review of community mental health programs shall be made at least once every 36 months, except that all of the following apply:

51.42(7)(a)2.a. a. The secretary may require annual review of a community mental health program that, in the immediately preceding 36 months, substantially failed to comply with the requirements for certification or was the subject of grievances or an investigation.

51.42(7)(a)2.b. b. The department may review and evaluate a community mental health program at any time.

51.42(7)(a)2m. 2m. Review and evaluate at random at least 5 community mental health programs each year. Review and evaluation under this subdivision may be coincident with or in addition to that made under subd. 2. and may be conducted with or without notice to a community mental health program.

51.42(7)(a)3. 3. Provide consultative staff services to communities to assist in ascertaining local needs and in planning, establishing and operating programs.

51.42(7)(a)3m. 3m. Develop a training curriculum for use in training members of county community programs boards and county human services boards. The training curriculum shall delineate the board members' roles and responsibilities and shall provide information on client groups served and programs provided by the county department of community programs or human services. In developing the training curriculum, the department shall consult with representatives of county interests, consumer and advocacy groups and community mental health program providers. The department shall submit the training curriculum to the council on mental health under s. 51.02 (1) (h) for the council's review and comment.

51.42(7)(a)3r. 3r. Establish a training schedule that ensures that county community programs boards and county human services boards in all geographical areas of the state are provided access to training under the training curriculum under subd. 3m. once every 2 years.

51.42(7)(a)4. 4. Develop and implement a uniform cost reporting system according to s. 46.18 (8) to (10).

51.42(7)(a)5. 5. Ensure that county departments of community programs that elect to provide special education programs to children aged 3 years and under comply with requirements established by the department of public instruction.

51.42(7)(a)6. 6. Provide, as available after provision of services under s. 51.05 (6), the following:

51.42(7)(a)6.a. a. Mental health outpatient and follow-up services appropriate for hearing-impaired mentally ill individuals, including advocacy training relating to the rights of mentally ill individuals.

51.42(7)(a)6.b. b. Technical assistance to a county department of community programs concerning provision of services to hearing-impaired mentally ill individuals.

51.42(7)(a)7. 7. Develop a program in consultation with the department of safety and professional services to use voluntary, uncompensated services of licensed or certified professionals to assist the department of health services in evaluating community mental health programs in exchange for continuing education credits for the professionals under ss. 448.40 (2) (e) and 455.065 (5).

51.42(7)(a)8. 8. Enter into an agreement with an institution of higher education or a private, nonprofit organization to develop a community mental health client survey prototype. The department shall attempt to secure a grant to fund the development of the survey prototype.

51.42(7)(a)9. 9. Develop a model community mental health plan available for use by counties and to assist them in developing their community plans as required under s. 51.42 (3) (ar) 5. In the process of developing the model community mental health plan, the department shall select 6 counties, both urban and rural, to submit plans to the department for review. The department shall revise the model plan, if necessary, considering the comments of the 6 counties selected. The department shall also consult with the council on mental health and with groups that represent counties, consumers of mental health services and family members of the consumers in developing the model community mental health plan. The department shall establish a schedule that requires each county in this state to submit a plan under s. 51.42 (3) (ar) 5. once every 3 years, in accordance with deadlines established by the subunit of the department with jurisdiction over community mental health. The department, in conjunction with the council on mental health, shall review the plans submitted by counties.

51.42(7)(b) (b) The department shall promulgate rules which do all of the following:

51.42(7)(b)1. 1. Govern the administrative structure deemed necessary to administer community mental health, developmental disabilities, alcoholism and drug abuse services.

51.42(7)(b)2. 2. Establish uniform cost record-keeping requirements.

51.42(7)(b)3. 3. Prescribe standards for qualifications and salaries of personnel.

51.42(7)(b)4. 4. Prescribe standards for quality of professional services.

51.42(7)(b)5. 5. Prescribe requirements for in-service and educational leave programs for personnel.

51.42(7)(b)6. 6. Prescribe standards for establishing patient fee schedules.

51.42(7)(b)7. 7. Govern eligibility of patients to the end that no person is denied service on the basis of age, race, color, creed, location or inability to pay.

51.42(7)(b)7m. 7m. Define "first priority for services" under and otherwise implement sub. (3) (ar) 4m.

51.42(7)(b)8. 8. Prescribe such other standards and requirements as may be necessary to carry out the purposes of this section.

51.42(7)(b)9. 9. Promulgate rules establishing medication procedures to be used in the delivery of mental health services.

51.42(7)(b)10. 10. Establish criteria for the level of scrutiny for evaluation of community mental health programs.

51.42(7)(b)11. 11. Prescribe requirements for certification of community mental health programs, except as provided in s. 51.032, including all of the following:

51.42(7)(b)11.a. a. A requirement that, as part of the certification process, community mental health programs must demonstrate that their staff have knowledge of laws, regulations and standards of practice which apply to the program and its clients.

51.42(7)(b)11.b. b. A requirement that, when conducting certifications, certification staff must use a random selection process in reviewing client records.

51.42(7)(b)11.c. c. A requirement that certification staff conduct client interviews as part of the certification process.

51.42(7)(b)11.d. d. A requirement that certification staff provide certification results to the community mental health program reviewed, to subunits within the department responsible for community mental health program monitoring and to the county department under this section in which the community mental health program is located upon completion of certification.

51.42(7)(c) (c) The secretary shall designate the subunit of the department that is responsible for supervising the grievance process for clients of mental health services.

51.42(8) (8) Construction.

51.42(8)(a)(a) Any reference in any law to a county department of community programs applies to a county department under s. 46.23 in its administration of the powers and duties of the county department of community programs under s. 46.23 (3) (b) or applies to a county department under s. 46.21 (2m) in its administration of the powers and duties of the county department of community programs under s. 46.21 (2m) (b) 1. a.

51.42(8)(b) (b)

51.42(8)(b)1.1. Any reference in any law to a county community programs director appointed under sub. (5) (a) 4. applies to the director of a county department appointed under s. 46.23 (5) (f) in his or her administration of the powers and duties of that county community programs director.

51.42(8)(b)2. 2. Any reference in any law to a county community programs director appointed under sub. (6m) (intro.) applies to the director of a county department appointed under s. 46.23 (6m) (intro.) or appointed under s. 46.21 (1m) (a) in his or her administration of the powers and duties of that county community programs director.

51.42(8)(c) (c)

51.42(8)(c)1.1. Any reference in any law to a county community programs board appointed under sub. (4) (a) 1. applies to the board of a county department appointed under s. 46.23 (4) (b) 1. in its administration of the powers and duties of that county community programs board.

51.42(8)(c)2. 2.

51.42(8)(c)2.a.a. Except as provided in subd. 2. b., reference in any law to a county community programs board appointed under sub. (4) (a) 2. applies to the board of a county department appointed under s. 46.23 (4) (b) 2. in its administration of the powers and duties of that county community programs board.

51.42(8)(c)2.b. b. Any reference in any law to a county community programs board appointed under sub. (4) (a) 2. is limited, with respect to the county department of human services under s. 46.21 (2m), to the powers and duties of the county community programs board as specified in sub. (5a).

51.42 History History: 1971 c. 125; 1973 c. 90, 198, 333, 336; 1975 c. 39, 198, 199, 224, 422; 1975 c. 428 s. 16; 1975 c. 430 ss. 24 to 31, 80; 1977 c. 26 ss. 37, 38, 75; 1977 c. 29 ss. 612 to 623p, 1656 (18); 1977 c. 193; 1977 c. 203 s. 106; 1977 c. 272; 1977 c. 354 s. 101; 1977 c. 418, 428, 447; 1979 c. 34, 117, 177, 221, 330, 355; 1981 c. 20 ss. 923 to 942, 2202 (20) (d), (n), (q); 1981 c. 93 ss. 105 to 122, 186; 1981 c. 329; 1983 a. 27 ss. 1106 to 1112, 2202 (20); 1983 a. 189 ss. 44, 329 (5); 1983 a. 192, 239, 365, 375, 524; 1985 a. 29, 120, 176; 1987 a. 3, 27, 199, 339, 366; 1989 a. 31, 122; 1991 a. 39, 274, 315; 1993 a. 16, 437, 445; 1995 a. 27 ss. 3260 to 3262, 9126 (19), 9145 (1); 1995 a. 64, 77, 92, 201, 224, 276, 352, 417; 1997 a. 27, 164, 237, 268; 1999 a. 9; 2001 a. 10, 16, 38; 2003 a. 320; 2005 a. 264, 388, 431, 434; 2007 a. 20 ss. 1819m to 1821, 9121 (6) (a); 2007 a. 45, 97; 2009 a. 28, 180, 276, 334; 2011 a. 32, 126.

51.42 Annotation Costs could not be assessed under sub. (1) (b) against the subject of an emergency protective placement proceeding that was outside of the statutory guidelines under s. 55.06 (11) [now s. 55.135]. Ethelyn I.C. v. Waukesha County, 221 Wis. 2d 109, 584 N.W.2d 211 (Ct. App. 1998), 97-2236.

51.42 Annotation Members of a county board appointed to a unified board, created under sub. (4) (b), serve for the full term for which appointed, without reference to the termination of their office as county board members by election defeat. 63 Atty. Gen. 203.

51.42 Annotation The corporation counsel should provide legal advice and representation to ss. 51.42 and 51.437 boards as well as to the county board. 63 Atty. Gen. 468.

51.42 Annotation Liability, reimbursement, and collection for services provided under ss. 51.42 and 51.437 programs are discussed. 63 Atty. Gen. 560, 65 Atty. Gen. 49.

51.42 Annotation The county board of supervisors may require its approval of contracts for purchase of services by a community services board if it so specified in its coordinated plan and budget. Otherwise it may not. 69 Atty. Gen. 128.

51.42 Annotation Menominee Tribe members are eligible to participate in voluntary programs but the state cannot accept tribe members into involuntary programs on the basis of tribal court orders alone. 70 Atty. Gen. 219.

51.42 Annotation A multicounty 51.42/51.437 board may retain private legal counsel only when the corporation counsel of each county, or the district attorney of each county not having a corporation counsel, notifies the board that he or she is unable to provide specific services in a timely manner. 73 Atty. Gen. 8.

51.42 Annotation The appointing authority has broad discretion to determine the interests and abilities of persons appointed to a "51.42 board." 78 Atty. Gen. 56.

51.42 Annotation Counties may enter into joint agreements to collectively furnish and fund nursing home services if the agreements do not violate federal and state Medicaid statutes and regulations prohibiting supplementation. Assessments resulting from such agreements that are computed without reference to and are not attributable to purchase of services contracts involving particular Medicaid patients would not be considered supplementation. Assessments that are computed with reference to or are attributable to purchase of services contracts involving particular Medicaid patients are not permissible. The validity of hybrid assessments that do not fit solely within either one of those two categories must be determined on a case-by-case basis. OAG 4-09.



51.421 Community support programs.

51.421  Community support programs.

51.421(1) (1)  Purpose. In order to provide the least restrictive and most appropriate care and treatment for persons with serious and persistent mental illness, community support programs should be available in all parts of the state. In order to integrate community support programs with other long-term care programs, community support programs shall be coordinated, to the greatest extent possible, with the community options program under s. 46.27, with the protective services system in a county, with the medical assistance program under subch. IV of ch. 49 and with other care and treatment programs for persons with serious and persistent mental illness.

51.421(2) (2) Services. If funds are provided, and within the limits of the availability of funds provided under s. 51.423 (2), each county department under s. 51.42 shall establish a community support program. Each community support program shall use a coordinated case management system and shall provide or assure access to services for persons with serious and persistent mental illness who reside within the community. Services provided or coordinated through a community support program shall include assessment, diagnosis, identification of persons in need of services, case management, crisis intervention, psychiatric treatment including medication supervision, counseling and psychotherapy, activities of daily living, psychosocial rehabilitation which may include services provided by day treatment programs, client advocacy including assistance in applying for any financial support for which the client may be eligible, residential services and recreational activities. Services shall be provided to an individual based upon his or her treatment and psychosocial rehabilitation needs.

51.421(3) (3) Departmental duties. The department shall:

51.421(3)(a) (a) Promulgate rules establishing standards for the certified provision of community support programs by county departments under s. 51.42, except as provided in s. 51.032. The department shall establish standards that ensure that providers of services meet federal standards for certification of providers of community support program services under the medical assistance program, 42 USC 1396 to 1397e. The department shall develop the standards in consultation with representatives of county departments under s. 51.42, elected county officials and consumer advocates.

51.421(3)(b) (b) Ensure the development of a community support program in each county through the provision of technical assistance, consultation and funding.

51.421(3)(c) (c) Monitor the establishment and the continuing operation of community support programs and ensure that community support programs comply with the standards promulgated by rule. The department shall ensure that the persons monitoring community support programs to determine compliance with the standards are persons who are knowledgeable about treatment programs for persons with serious and persistent mental illness.

51.421(3)(d) (d) Develop and conduct training programs for community support program staff.

51.421(3)(e) (e) Distribute, from the appropriation account under s. 20.435 (5) (bL), moneys in each fiscal year for community support program services.

51.421 History History: 1983 a. 441; 1985 a. 120, 176; 1987 a. 27, 368; 1989 a. 31; 1993 a. 16; 1995 a. 27; 1997 a. 237; 2001 a. 16; 2005 a. 264; 2009 a. 28.



51.423 Grants-in-aid.

51.423  Grants-in-aid.

51.423(1)(1) The department shall fund, within the limits of the department's allocation for mental health services under s. 20.435 (7) (b) and (o) and subject to this section, services for mental illness, developmental disability, alcoholism, and drug abuse to meet standards of service quality and accessibility. The department's primary responsibility is to guarantee that county departments established under either s. 51.42 or 51.437 receive a reasonably uniform minimum level of funding and its secondary responsibility is to fund programs which meet exceptional community needs or provide specialized or innovative services. Moneys appropriated under s. 20.435 (7) (b) and earmarked by the department for mental health services under s. 20.435 (7) (o) shall be allocated by the department to county departments under s. 51.42 or 51.437 in the manner set forth in this section.

51.423(2) (2) From the appropriations under s. 20.435 (7) (b) and (o), the department shall distribute the funding for services provided or purchased by county departments under s. 46.23, 51.42, or 51.437 to such county departments as provided under s. 46.40. County matching funds are required for the distributions under s. 46.40 (2) and (9) (b). Each county's required match for the distributions under s. 46.40 (2) for a year equals 9.89% of the total of the county's distributions under s. 46.40 (2) for that year for which matching funds are required plus the amount the county was required by s. 46.26 (2) (c), 1985 stats., to spend for juvenile delinquency-related services from its distribution for 1987. Each county's required match for the distribution under s. 46.40 (9) (b) for a year equals 9.89% of that county's amounts described in s. 46.40 (9) (ar) (intro.) for that year. Matching funds may be from county tax levies, federal and state revenue sharing funds, or private donations to the counties that meet the requirements specified in sub. (5). Private donations may not exceed 25% of the total county match. If the county match is less than the amount required to generate the full amount of state and federal funds distributed for this period, the decrease in the amount of state and federal funds equals the difference between the required and the actual amount of county matching funds.

51.423(3) (3) From the appropriation account under s. 20.435 (5) (bL), the department shall award one-time grants to applying counties that currently do not operate certified community support programs, to enable uncertified community support programs to meet requirements for certification as providers of medical assistance services.

51.423(4) (4) The department shall prorate the amount allocated to any county department under sub. (2) to reflect actual federal funds available.

51.423(5) (5)

51.423(5)(a)(a) A private donation to a county may be used to match the state grant-in-aid under s. 46.495 (1) (d) or under sub. (2) only if the donation is both of the following:

51.423(5)(a)1. 1. Donated to a county department under s. 46.215, 46.22, 51.42 or 51.437 and the donation is under the administrative control of such county department.

51.423(5)(a)2. 2. Donated without restrictions as to use, unless the restrictions specify that the donation be used for a particular service and the donor neither sponsors nor operates the service.

51.423(5)(b) (b) Voluntary federated fund-raising organizations are not sponsors or operators of services within the meaning of par. (a) 2. Any member agency of such an organization that sponsors or operates services is deemed an autonomous entity separate from the organization unless the board membership of the organization and the agency interlock.

51.423(6) (6) The county allocation to match aid increases shall be included in the contract under s. 46.031 (2g) and approved by January 1 of the year for which the funds are allocated, in order to generate state aid matching funds. All funds allocated under sub. (2) shall be included in the contract under s. 46.031 (2g) and approved.

51.423(7) (7) Each county department under either s. 51.42 or 51.437, but not both, shall be treated, for the purpose of this section only, as unified with any other county department established in its jurisdiction under either s. 51.42 or 51.437 and shall receive an amount determined under sub. (2).

51.423(9) (9) If the funds appropriated under s. 20.435 (7) (b) for any fiscal year are insufficient to provide county departments with the sums calculated under subs. (1) to (7), the appropriation shall be allocated among county departments in proportion to the sums they would receive under subs. (1) to (7).

51.423(10) (10) Each county department which is eligible under the state plan for medical assistance shall obtain a medical assistance provider number and shall bill for all eligible clients. A county department operating an inpatient facility shall apply for a special hospital license under s. 50.33 (2) (c). Under powers delegated under s. 46.10 (16), each county department shall retain 100% of all collections it makes and its providers make for care other than that provided or purchased by the state.

51.423(11) (11) Each county department under s. 51.42 or 51.437, or both, shall apply all funds it receives under subs. (1) to (7) to provide the services required under ss. 51.42, 51.437 and 51.45 (2) (g) to meet the needs for service quality and accessibility of the persons in its jurisdiction, except that the county department may pay for inpatient treatment only with funds designated by the department for inpatient treatment. The county department may expand programs and services with county funds not used to match state funds under this section subject to the approval of the county board of supervisors in a county with a single-county department or the county boards of supervisors in counties with multicounty departments and with other local or private funds subject to the approval of the department and the county board of supervisors in a county with a single-county department under s. 51.42 or 51.437 or the county boards of supervisors in counties with a multicounty department under s. 51.42 or 51.437. The county board of supervisors in a county with a single-county department under s. 51.42 or 51.437 or the county boards of supervisors in counties with a multicounty department under s. 51.42 or 51.437 may delegate the authority to expand programs and services to the county department under s. 51.42 or 51.437. The county department under s. 51.42 or 51.437 shall report to the department all county funds allocated to the county department under s. 51.42 or 51.437 and the use of such funds. Moneys collected under s. 46.10 shall be applied to cover the costs of primary services, exceptional and specialized services or to reimburse supplemental appropriations funded by counties. County departments under ss. 51.42 and 51.437 shall include collections made on and after October 1, 1978, by the department that are subject to s. 46.10 (8m) (a) 3. and 4. and are distributed to county departments under ss. 51.42 and 51.437 from the appropriation account under s. 20.435 (5) (gg), as revenues on their grant-in-aid expenditure reports to the department.

51.423(12) (12) The department may not provide state aid to any county department under s. 51.42 or 51.437 for excessive inpatient treatment. For each county department under ss. 51.42 and 51.437 in each calendar year, sums expended for the 22nd and all subsequent average days of care shall be deemed excessive inpatient treatment. No inpatient treatment provided to children, adolescents, chronically mentally ill patients, patients requiring specialized care at a mental health institute, or patients at the centers for the developmentally disabled may be deemed excessive. If a patient is discharged or released and then readmitted within 60 days after such discharge or release from an inpatient facility, the number of days of care following readmission shall be added to the number of days of care before discharge or release for the purpose of calculating the total length of such patient's stay in the inpatient facility.

51.423(15) (15) Funds allocated under this section and recovered from audit adjustments from a prior fiscal year may be included in subsequent certifications only to pay counties owed funds as a result of any audit adjustment. By June 30 of each year the department shall submit to the chief clerk of each house of the legislature, for distribution to the appropriate standing committees under s. 13.172 (3), a report on funds recovered and paid out during the previous calendar year as a result of audit adjustments.

51.423 History History: 1985 a. 176 ss. 452 to 454, 456 to 461, 463, 466; 1987 a. 27, 186; 1989 a. 31, 56, 122; 1991 a. 39, 269; 1993 a. 16, 445; 1995 a. 27; 1997 a. 27; 1999 a. 9; 2001 a. 16; 2005 a. 25; 2007 a. 20; 2009 a. 28.



51.437 Developmental disabilities services.

51.437  Developmental disabilities services.

51.437(1) (1)  Definition. In this section, "services" means specialized services or special adaptations of generic services directed toward the prevention and alleviation of a developmental disability or toward the social, personal, physical or economic habilitation or rehabilitation of an individual with such a disability, and includes diagnosis, evaluation, treatment, personal care, day care, domiciliary care, special living arrangements, training, sheltered employment, protective and other social and socio-legal services, follow-along services and transportation services necessary to assure delivery of services to individuals with developmental disabilities.

51.437(4) (4) Responsibility of county government.

51.437(4)(a)(a) The county board of supervisors has the primary governmental responsibility for the well-being of those developmentally disabled citizens residing within its county and the families of the developmentally disabled insofar as the usual resultant family stresses bear on the well-being of the developmentally disabled citizen. This primary governmental responsibility is limited to the programs, services and resources that the county board of supervisors is reasonably able to provide within the limits of available state and federal funds and of county funds required to be appropriated to match state funds.

51.437(4)(c) (c) County liability for care and services purchased through or provided by a county department of developmental disabilities services established under this section shall be based upon the client's county of residence except for emergency services for which liability shall be placed with the county in which the individual is found. For the purpose of establishing county liability, "emergency services" means those services provided under the authority of s. 55.05 (4), 2003 stats., or s. 55.06 (11) (a), 2003 stats., or s. 51.15, 55.13, or 55.135. Nothing in this paragraph prevents recovery of liability under s. 46.10 or any other statute creating liability upon the individual receiving a service or any other designated responsible party.

51.437(4g) (4g) County department of developmental disabilities services established; integration of services.

51.437(4g)(a)(a) Except as provided under par. (b) and ss. 46.21 (2m) (b) and 46.23 (3) (b), every county board of supervisors shall establish a county department of developmental disabilities services on a single-county or multicounty basis to furnish services within its county. Counties lacking the financial resources and professional personnel needed to provide or secure such services on a single-county basis may combine their energies and financial resources to provide these joint services and facilities with the approval of the department of health services. The county department of developmental disabilities services shall consist of a county developmental disabilities services board, a county developmental disabilities services director and necessary personnel.

51.437(4g)(b) (b) A county board of supervisors may transfer the powers and duties of a county department of developmental disabilities services under this section to a county department under s. 51.42, which shall act under s. 51.42 (3) (ar) 3.

51.437(4g)(c) (c) In a county with a population of 500,000 or more, the county board of supervisors shall integrate day care programs for persons with an intellectual disability and those programs for persons with other developmental disabilities into the county developmental disabilities program.

51.437(4m) (4m) Duties of county department of developmental disabilities services. A county department of developmental disabilities services shall do all of the following:

51.437(4m)(a) (a) Within the limits of available state and federal funds and of county funds required to be appropriated to match state funds, establish a county developmental disabilities services program. Such services shall be provided either directly or by contract.

51.437(4m)(b) (b) Develop, approve and modify on a continuing basis a single-county or multicounty plan for the delivery of services, including the construction of facilities, to those citizens affected by developmental disabilities. The purpose of the plan shall be to ensure the delivery of needed services and the prevention of unnecessary duplication, fragmentation of services and waste of resources. Plans shall include, to the fullest extent possible, participation by existing and planned agencies of the state, counties, municipalities, school districts and all other public and private agencies as are required to, or may agree to, participate in the delivery of services. The plan shall, to the fullest extent possible, be coordinated with and integrated into plans developed by regional comprehensive health planning agencies.

51.437(4m)(c) (c) Provide continuing counsel to public and private agencies as well as other appointed and elected bodies within the county.

51.437(4m)(d) (d) Establish a program of citizen information and education concerning the problems associated with developmental disabilities.

51.437(4m)(e) (e) Establish a fixed point of information and referral within the community for developmentally disabled individuals and their families. The fixed point of information and referral shall consist of a specific agency designated to provide information on the availability of services and the process by which the services may be obtained.

51.437(4m)(f) (f) Enter into contracts to provide or secure services from other agencies or resources including out-of-state agencies or resources. Notwithstanding ss. 59.42 (1) and (2) (b) and 978.05, any multicounty department of developmental disabilities services may contract for professional legal services that are necessary to carry out the duties of the multicounty department of developmental disabilities services if the corporation counsel of each county of the multicounty department of developmental disabilities services has notified the multicounty department of developmental disabilities services that he or she is unable to provide those services in a timely manner.

51.437(4m)(g) (g) Acknowledge receipt of the notification received under s. 115.812 (2).

51.437(4m)(h) (h) Submit final budgets under s. 46.031 (1) for funding under s. 51.423.

51.437(4m)(i) (i) Annually report to the department of health services regarding the use of any contract entered into under s. 51.87.

51.437(4m)(j) (j) By September 30, submit for inclusion as part of the proposed county budget to the county executive or county administrator or, in those counties without a county executive or county administrator, directly to the county board of supervisors in a county with a single-county department of developmental disabilities services or the county boards of supervisors in counties with a multicounty department of developmental disabilities services a proposed budget for the succeeding calendar year covering services, including active treatment community mental health center services, based on the plan required under s. 51.42 (3) (ar) 5. The final budget shall be submitted to the department of health services.

51.437(4m)(k) (k) Develop the cost of all services which it purchases based on the standards and requirements of s. 46.036.

51.437(4m)(L) (L) Except in an emergency, review and approve or disapprove all admissions to nursing homes of persons with a developmental disability who are residents of the county.

51.437(4m)(m) (m) If the county board of supervisors establishes an initiative to provide coordinated services under s. 59.53 (7), participate in the initiative, including entering into any written interagency agreements or contracts.

51.437(4m)(n) (n) If authorized under s. 46.283 (1) (a) 1., apply to the department of health services to operate a resource center under s. 46.283 and, if the department contracts with the county under s. 46.283 (2), operate the resource center.

51.437(4m)(p) (p) If authorized under s. 46.284 (1) (a) 1., apply to the department of health services to operate a care management organization under s. 46.284 and, if the department contracts with the county under s. 46.284 (2), operate the care management organization and, if appropriate, place funds in a risk reserve.

51.437(4r) (4r) Powers of county department of developmental disabilities services.

51.437(4r)(a)(a) A county department of developmental disabilities services:

51.437(4r)(a)1. 1. May not furnish services and programs provided by the department of public instruction and local educational agencies.

51.437(4r)(a)2. 2. May allocate services among service recipients to reflect the availability of limited resources.

51.437(4r)(a)3. 3. May administer an initiative to provide coordinated services under s. 59.53 (7), if the county board of supervisors establishes the initiative.

51.437(4r)(a)4. 4. May own, lease or manage real property for the purposes of operating a treatment facility.

51.437(4r)(b) (b) Notwithstanding ss. 46.2895 (9), 48.78 (2) (a), 49.45 (4), 49.83, 51.30, 51.45 (14) (a), 55.22 (3), 146.82, 252.11 (7), 253.07 (3) (c), and 938.78 (2) (a), any subunit of a county department of developmental disabilities services or tribal agency acting under this section may exchange confidential information about a client, without the informed consent of the client, with any other subunit of the same county department of developmental disabilities services or tribal agency, with a resource center, a care management organization, or a long-term care district, or with any person providing services to the client under a purchase of services contract with the county department of developmental disabilities services or tribal agency or with a resource center, a care management organization, or a long-term care district, if necessary to enable an employee or service provider to perform his or her duties, or to enable the county department of developmental disabilities services or tribal agency to coordinate the delivery of services to the client. Any agency releasing information under this paragraph shall document that a request was received and what information was provided.

51.437(4rm) (4rm) Cost of services.

51.437(4rm)(a)(a) A county department of developmental disabilities services shall authorize all care of any patient in a state, local, or private facility under a contractual agreement between the county department of developmental disabilities services and the facility, unless the county department of developmental disabilities services governs the facility. The need for inpatient care shall be determined by the program director or designee in consultation with and upon the recommendation of a licensed physician trained in psychiatry and employed by the county department of developmental disabilities services or its contract agency prior to the admission of a patient to the facility except in the case of emergency services. In cases of emergency, a facility under contract with any county department of developmental disabilities services shall charge the county department of developmental disabilities services having jurisdiction in the county where the individual receiving care is found. The county department of developmental disabilities services shall reimburse the facility, except as provided under par. (c), for the actual cost of all authorized care and services less applicable collections under s. 46.036, unless the department of health services determines that a charge is administratively infeasible, or unless the department of health services, after individual review, determines that the charge is not attributable to the cost of basic care and services. The exclusionary provisions of s. 46.03 (18) do not apply to direct and indirect costs which are attributable to care and treatment of the client. County departments of developmental disabilities services may not reimburse any state institution or receive credit for collections for care received in a state institution by nonresidents of this state, interstate compact clients, transfers under s. 51.35 (3) (a), commitments under s. 975.01, 1977 stats., or s. 975.02, 1977 stats., or s. 971.14, 971.17 or 975.06, admissions under s. 975.17, 1977 stats., children placed in the guardianship of the department of children and families under s. 48.427 or 48.43 or juveniles under the supervision of the department of corrections under s. 938.183 or 938.355.

51.437(4rm)(b) (b) If any of the county developmental disabilities services authorized under par. (a) are provided by any of the institutions specified in s. 46.10, the costs of such services shall be segregated from the costs of residential care provided at such institutions. The uniform cost record-keeping system established under s. 46.18 (8) to (10) shall provide for such segregation of costs.

51.437(4rm)(c) (c) If a center for the developmentally disabled has provided a county department of developmental disabilities services under this section with service, the department of health services shall:

51.437(4rm)(c)1. 1. Regularly bill the county department of developmental disabilities services for services as specified in par. (c) 2. a. and 2m. Under this section, collections on or after January 1, 1976, from medical assistance shall be the approved amounts listed by the patient on remittance advices from the medical assistance carrier, not including adjustments due to retroactive rate approval and less any refunds to the medical assistance program. For care provided on and after January 1, 1978, the department of health services shall adjust collections from medical assistance to compensate for differences between specific rate scales for care charged to the county department of developmental disabilities services and the average daily medical assistance reimbursement rate. Payment shall be due from the county department of developmental disabilities services within 60 days of the billing date subject to provisions of the contract. If any payment has not been received within 60 days, the department of health services shall deduct all or part of the amount due from any payment due from the department of health services to the county department of developmental disabilities services.

51.437(4rm)(c)2. 2.

51.437(4rm)(c)2.a.a. Bill the county department of developmental disabilities services for services provided on or after January 1, 1982, to persons ineligible for medical assistance benefits and who lack other means of full payment, using the procedure established under subd. 1.

51.437(4rm)(c)2.b. b. Bill the county department of developmental disabilities services for services provided on or after December 31, 1997, at $48 per day, if an independent professional review established under 42 USC 1396a (a) (31) designates the person served as appropriate for community care, including persons who have been admitted for more than 180 consecutive days and for whom the cost of care in the community would be equal to or less than the daily rate for services under s. 46.275. The department of health services shall use money it receives from the county department of developmental disabilities services to offset the state's share of medical assistance. Payment is due from the county department of developmental disabilities services within 60 days of the billing date, subject to provisions of the contract. If the department of health services does not receive any payment within 60 days, it shall deduct all or part of the amount due from any payment the department of health services is required to make to the county department of developmental disabilities services. The department of health services shall first use collections received under s. 46.10 as a result of care at a center for the developmentally disabled to reduce the costs paid by medical assistance, and shall remit the remainder to the county department of developmental disabilities services up to the portion billed. The department of health services shall use the appropriation under s. 20.435 (2) (gk) to remit collection credits and other appropriate refunds to county departments of developmental disabilities services.

51.437(4rm)(c)2.c. c. Regularly provide the county department of developmental disabilities services with a list of persons who are eligible for medical assistance benefits and who are receiving care in a center for the developmentally disabled.

51.437(4rm)(c)2m. 2m. Bill the county department of developmental disabilities services for services that are not provided by the federal government and that are provided under s. 51.06 (1m) (d) to individuals who are eligible for medical assistance, plus any applicable surcharge under s. 51.06 (5), using the procedure established under subd. 1.

51.437(4rm)(c)3. 3. Establish by rule a process for appealing determinations of the independent professional review that result in billings under subd. 2. b.

51.437(4rm)(d) (d) Notwithstanding pars. (a) to (c), for individuals receiving the family care benefit under s. 46.286, the care management organization that manages the family care benefit for the recipient shall pay the portion of the payment that is for services that are covered under the family care benefit; the department shall pay the remainder of the payment.

51.437(7) (7) County developmental disabilities services board.

51.437(7)(a)(a) Appointments.

51.437(7)(a)1.1. Except as provided under subd. 2., the county board of supervisors in a county with a single-county department of developmental disabilities services or the county boards of supervisors in counties with a multicounty department of developmental disabilities services shall, before qualification under this section, appoint a county developmental disabilities services board. A county developmental disabilities services board appointed under this subdivision shall govern the single-county or multicounty department of developmental disabilities services. A member of a county developmental disabilities services board appointed under this subdivision may be removed from office for cause by a two-thirds vote of the appointing authority, on due notice in writing and hearing of the charges against the member.

51.437(7)(a)2. 2. In any county with a county executive or county administrator and which has established a single-county department of developmental disabilities services, the county executive or county administrator shall appoint, subject to confirmation by the county board of supervisors, the county developmental disabilities services board, which shall be only a policy-making body determining the broad outlines and principles governing the administration of programs under this section. A member of the county developmental disabilities services board appointed under this subdivision may be removed by the county executive or county administrator for cause.

51.437(7)(am) (am) Composition.

51.437(7)(am)1.1. In a single-county department of developmental disabilities services, the county developmental disabilities services board shall be composed of not less than 9 nor more than 15 persons of recognized ability and demonstrated interest in the problems of the developmentally disabled but not more than 3 members shall be appointed from the county board of supervisors.

51.437(7)(am)2. 2. In a multicounty department of developmental disabilities services, the county developmental disabilities services board shall be composed of 11 members and with 2 additional members for each county in a multicounty department of developmental disabilities services in excess of 2. Appointments shall be made by the county boards of supervisors of the counties in a multicounty department of developmental disabilities services in a manner acceptable to the counties in the multicounty department of developmental disabilities services, but each of the counties in the multicounty department of developmental disabilities services may appoint only 2 members from its county board of supervisors.

51.437(7)(am)3. 3. At least one-third of the members of every county developmental disabilities services board serving at any one time shall be appointed from the developmentally disabled citizens or their parents residing in a county with a single-county department of developmental disabilities services or in any of the counties with a multicounty department of developmental disabilities services.

51.437(7)(b) (b) Terms. Appointments to the county developmental disabilities services board shall be for staggered 3-year terms. Vacancies shall be filled for the residue of the unexpired term in the manner that original appointments are made.

51.437(9) (9) Powers and duties of county developmental disabilities services board in certain counties. A county developmental disabilities services board appointed under sub. (7) (a) 1. shall do all of the following:

51.437(9)(a) (a) Appoint a county developmental disabilities services director, subject to the approval of each county board of supervisors which participated in the appointment of the county developmental disabilities services board, establish salaries and personnel policies for the county department of developmental disabilities services subject to the approval of each such county board of supervisors and arrange and promote local financial support for the program. Each county board of supervisors in a county with a single-county department of developmental disabilities services or the county boards of supervisors in counties with a multicounty department of developmental disabilities services may delegate such appointing authority to the county developmental disabilities services board.

51.437(9)(am) (am) Prepare a local plan which includes an inventory of all existing resources, identifies needed new resources and services and contains a plan for meeting the needs of developmentally disabled individuals based upon the services designated under sub. (1). The plan shall also include the establishment of long-range goals and intermediate-range plans, detailing priorities and estimated costs and providing for coordination of local services and continuity of care.

51.437(9)(b) (b) Assist in arranging cooperative working agreements with other health, educational, vocational and welfare services, public or private, and with other related agencies.

51.437(9)(d) (d) Comply with the state requirements for the program.

51.437(9)(e) (e) Appoint committees consisting of residents of the county to advise the county developmental disabilities services board as it deems necessary.

51.437(9)(f) (f) Develop county developmental disabilities services board operating procedures.

51.437(9)(g) (g) Determine, subject to the approval of the county board of supervisors in a county with a single-county department of developmental disabilities services or the county boards of supervisors in counties with a multicounty department of developmental disabilities services and with the advice of the county developmental disabilities services director appointed under par. (a), whether services are to be provided directly by the county department of developmental disabilities services or contracted for with other providers and make such contracts. The county board of supervisors in a county with a single-county department of developmental disabilities services or the county boards of supervisors in counties with a multicounty department of developmental disabilities services may elect to require the approval of any such contract by the county board of supervisors in a county with a single-county department of developmental disabilities services or the county boards of supervisors in counties with a multicounty department of developmental disabilities services.

51.437(9)(h) (h) Assume the powers and duties of the county department of developmental disabilities services under subs. (4m) and (4r).

51.437(9)(i) (i)

51.437(9)(i)1.1. Annually identify brain-injured persons in need of services within the county.

51.437(9)(i)2. 2. Annually, no later than January 30, report to the department the age and location of those brain-injured persons who are receiving treatment.

51.437(9b) (9b) Powers and duties of county developmental disabilities services board in certain counties with a county executive or a county administrator. The county developmental disabilities services board appointed under sub. (7) (a) 2. shall:

51.437(9b)(a) (a) Appoint committees consisting of residents of the county to advise the board as it deems necessary.

51.437(9b)(am) (am) Prepare a local plan which includes an inventory of all existing resources and services and contains a plan for meeting the needs of developmentally disabled individuals based upon the services designated under sub. (1).

51.437(9b)(b) (b) Recommend program priorities, identify unmet service needs and prepare short-term and long-term plans and budgets for meeting such priorities and needs.

51.437(9b)(c) (c) Prepare, with the assistance of the county developmental disabilities director appointed under sub. (10m), a proposed budget for submission to the county executive or county administrator and a final budget for submission to the department of health services under s. 46.031 (1) for authorized services.

51.437(9b)(d) (d) Advise the county developmental disabilities services director appointed under sub. (10m) regarding purchasing and providing services and the selection of purchase of service vendors, and make recommendations to the county executive or county administrator regarding modifications in such purchasing, providing and selection.

51.437(9b)(e) (e) Develop county developmental disabilities services board operating procedures.

51.437(9b)(f) (f) Comply with state requirements.

51.437(9b)(g) (g) Assist in arranging cooperative working agreements with persons providing health, education, vocational or welfare services related to services provided under this section.

51.437(9b)(h) (h) Advise the county developmental disabilities services director regarding coordination of local services and continuity of care.

51.437(10) (10) County developmental disabilities services director in certain counties. The county developmental disabilities services director appointed under sub. (9) (a) shall:

51.437(10)(am) (am) Operate, maintain and improve the county department of developmental disabilities services.

51.437(10)(ar) (ar) With the county developmental disabilities services board under sub. (9), prepare:

51.437(10)(ar)1. 1. Annual proposed and final budgets of all funds necessary for the program and services authorized by this section.

51.437(10)(ar)2. 2. An annual report of the operation of the program.

51.437(10)(ar)3. 3. Such other reports as are required by the department of health services and the county board of supervisors in a county with a single-county department of developmental disabilities services or the county boards of supervisors in counties with a multicounty department of developmental disabilities services.

51.437(10)(b) (b) Make recommendations to the county developmental disabilities services board under sub. (9) for:

51.437(10)(b)1. 1. Personnel and salaries.

51.437(10)(b)2. 2. Changes in the program and services.

51.437(10)(c) (c) Evaluate service delivery.

51.437(10)(d) (d) After consultation with the county developmental disabilities services board administer the duties of the county department of disabilities services under sub. (4r) (a) 2.

51.437(10)(e) (e) Comply with state requirements.

51.437(10m) (10m) County developmental disabilities services director in certain counties with a county executive or county administrator. In any county with a county executive or a county administrator in which the county board of supervisors has established a single-county department of developmental disabilities services, the county executive or county administrator shall appoint and supervise the county developmental disabilities services director. In any county with a population of 500,000 or more, the county executive or county administrator shall appoint the director of the county department of human services under s. 46.21 as the county developmental disabilities services director. The appointment is subject to confirmation by the county board of supervisors unless the county board of supervisors, by ordinance, elects to waive confirmation or unless the appointment is made under a civil service system competitive examination procedure established under s. 59.52 (8) or ch. 63. The county developmental disabilities services director, subject only to the supervision of the county executive or county administrator, shall:

51.437(10m)(a) (a) Supervise and administer any program established under this section.

51.437(10m)(b) (b) Determine administrative and program procedures.

51.437(10m)(c) (c) Determine, subject to the approval of the county board of supervisors and with the advice of the county developmental disabilities services board under sub. (9b) (e), whether services are to be provided directly by the county department of developmental disabilities services or contracted for with other providers and make such contracts. The county board of supervisors may elect to require the approval of any such contract by the county board of supervisors.

51.437(10m)(e) (e) Assist the county developmental disabilities services board under sub. (9b) in the preparation of the budgets required under sub. (9b) (c).

51.437(10m)(f) (f) Make recommendations to the county executive or county administrator regarding modifications to the proposed budget prepared by the county developmental disabilities services board under sub. (9b) (c).

51.437(10m)(g) (g) Evaluate service delivery.

51.437(10m)(h) (h) After consultation with the county developmental disabilities services board administer the duties of the county department of disabilities services under sub. (4r) (a) 2.

51.437(10m)(i) (i) Establish salaries and personnel policies of the program subject to approval of the county executive or county administrator and county board of supervisors.

51.437(10m)(j) (j) Perform other functions necessary to manage, operate, maintain and improve programs.

51.437(10m)(k) (k) Comply with state requirements.

51.437(10m)(L) (L) Assist in arranging cooperative working agreements with other persons providing health, education, vocational or welfare services related to services provided under this section.

51.437(10m)(m) (m) Arrange and promote local financial support for the program.

51.437(10m)(n) (n) In consultation with the county developmental disabilities services board, prepare:

51.437(10m)(n)1. 1. Intermediate-range plans and budget.

51.437(10m)(n)2. 2. An annual report of the operation of the program.

51.437(10m)(n)3. 3. Such other reports as are required by the department of health services and the county board of supervisors.

51.437(10m)(o) (o)

51.437(10m)(o)1.1. Annually identify brain-injured persons in need of services within the county.

51.437(10m)(o)2. 2. Annually, no later than January 30, 1987, and January 30 of each year thereafter, report to the department the age and location of those brain-injured persons who are receiving treatment.

51.437(14) (14) Duties of the department of health services. The department of health services shall:

51.437(14)(a) (a) Review requests and certify county departments of developmental disabilities services to assure that the county departments of developmental disabilities services are in compliance with this section.

51.437(14)(c) (c) Periodically review and evaluate the program of each county department of developmental disabilities services.

51.437(14)(d) (d) Provide consultative staff services to communities to assist in ascertaining local needs and in planning, establishing and operating programs.

51.437(14)(e) (e) Develop and implement a uniform cost reporting system according to s. 46.18 (8), (9) and (10).

51.437(14)(g) (g) Ensure that any county department of developmental disabilities services which elects to provide special education programs to children aged 3 years and under complies with requirements established by the department of public instruction.

51.437(14)(h) (h) Organize and foster education and training programs for all persons engaged in treatment of brain-injured persons and keep a central record of the age and location of those persons treated.

51.437(14)(i) (i) Ensure that the matching-funds requirement for the state developmental disabilities councils grant, as received from the federal department of health and human services, is met by reporting to the federal department of health and human services expenditures made for the provision of developmental disabilities services under the basic county allocation distributed under s. 46.40 (2).

51.437(14m) (14m) Duties of the secretary. The secretary shall:

51.437(14m)(a) (a) Maintain a listing of present or potential resources for serving the needs of the developmentally disabled, including private and public persons, associations and agencies.

51.437(14m)(b) (b) Collect factual information concerning the problems.

51.437(14m)(c) (c) Provide information, advice and assistance to communities and try to coordinate their activities on behalf of the developmentally disabled.

51.437(14m)(d) (d) Assist counties in obtaining professional services on a shared-time basis.

51.437(14m)(e) (e) Establish and maintain liaison with all state and local agencies to establish a continuum of services, consultative and informational.

51.437(14r) (14r) Duties of the board for people with developmental disabilities.

51.437(14r)(a)(a) The board for people with developmental disabilities shall:

51.437(14r)(a)1. 1. Designate appropriate state or local agencies for the administration of programs and fiscal resources made available to the board for people with developmental disabilities under federal legislation affecting the delivery of services to the developmentally disabled.

51.437(14r)(a)2. 2. Perform the following responsibilities related to the state plan, for the delivery of services, that is required under 42 USC 6022, including the construction of facilities:

51.437(14r)(a)2.a. a. Develop, approve, and continue modification of the statewide plan.

51.437(14r)(a)2.b. b. Monitor and evaluate the implementation of the statewide plan.

51.437(14r)(a)3. 3. Review and advise the department of health services on community budgets and community plans for programs affecting persons with developmental disabilities.

51.437(14r)(a)4. 4. Participate in the development of, review, comment on, and monitor all state plans in the state which relate to programs affecting persons with developmental disabilities.

51.437(14r)(a)5. 5. Serve as an advocate for persons with developmental disabilities.

51.437(14r)(a)6. 6. Provide continuing counsel to the governor and the legislature.

51.437(14r)(a)7. 7. Notify the governor regarding membership requirements of the board and if vacancies on the board remain unfilled for a significant period of time.

51.437(14r)(b) (b) The board may establish such reasonable procedures as are essential to the conduct of the affairs of the board.

51.437(14r)(c) (c) The board for people with developmental disabilities may or, if requested by the governor, shall coordinate recommendations of the board and the public to the governor regarding board membership.

51.437(15) (15) Construction.

51.437(15)(a)(a) Nothing in this section shall be construed to mean that developmentally disabled persons are not eligible for services available from all sources.

51.437(15)(b) (b) Nothing in this section may be deemed to require a county department of developmental disabilities services to provide education, recreation, counseling, information or referral services to any individual with a developmental disability or to his or her family.

51.437(15)(c) (c)

51.437(15)(c)1.1. Any reference in any law to a county department of developmental disabilities services applies to the county department under s. 46.23 in its administration of the powers and duties of the county department of developmental disabilities services under s. 46.23 (3) (b), if the powers and duties of a county department of developmental disabilities services are transferred under s. 46.23 (3) (b) 1. Any reference in any law to a county department of developmental disabilities services applies to a county department under s. 46.21 (2m) in its administration of the powers and duties of the county department of developmental disabilities services under s. 46.21 (2m) (b) 1. a.

51.437(15)(c)2. 2.

51.437(15)(c)2.a.a. Any reference in any law to a county developmental disabilities services director appointed under sub. (9) (a) applies to the director of a county department appointed under s. 46.23 (5) (f) in his or her administration of the powers and duties of that county developmental disabilities services director, if the powers and duties of a county department of developmental disabilities services are transferred under s. 46.23 (3) (b) 1.

51.437(15)(c)2.b. b. Any reference in any law to a county developmental disabilities services director appointed under sub. (10m) (intro.) applies to the director of a county department appointed under s. 46.23 (6m) (intro.), if the powers and duties of a county department of developmental disabilities services are transferred under s. 46.23 (3) (b) 1. Any reference in any law to a county developmental disabilities services director appointed under sub. (10m) (intro.) applies to the director of a county department appointed under s. 46.21 (1m) (a) in his or her administration of the powers and duties of that county developmental disabilities services director.

51.437(15)(c)3. 3.

51.437(15)(c)3.a.a. Any reference in any law to a county developmental disabilities services board appointed under sub. (7) (a) 1. applies to the board of a county department appointed under s. 46.23 (4) (b) 1. in its administration of the powers and duties of that county developmental disabilities services board, if the powers and duties of a county department of developmental disabilities services are transferred under s. 46.23 (3) (b) 1.

51.437(15)(c)3.b. b. Except as provided in subd. 3. c., any reference in any law to a county developmental disabilities services board appointed under sub. (7) (a) 2. applies to the board of a county department appointed under s. 46.23 (4) (b) 2. in its administration of the powers and duties of that county developmental disabilities services board, if the powers and duties of a county department of developmental disabilities services are transferred under s. 46.23 (3) (b) 1.

51.437(15)(c)3.c. c. Any reference in any law to a county developmental disabilities services board appointed under sub. (7) (a) 2. is limited, with respect to the county department of human services under s. 46.21 (2m), to the powers and duties of the county developmental services board as specified in sub. (9b).

51.437(16) (16) Administrative structure. Rules promulgated by the secretary under s. 51.42 (7) (b) shall apply to services provided through county departments of developmental disabilities services under this section.

51.437 History History: 1971 c. 307, 322; 1973 c. 90, 333; 1975 c. 39, 199, 430; 1977 c. 26 ss. 39, 75; 1977 c. 29; 1977 c. 354 s. 101; 1977 c. 418; 1977 c. 428 s. 85, 86, 115; 1979 c. 32, 117, 221, 330, 355; 1981 c. 20, 93, 329; 1983 a. 27, 365, 375, 524; 1985 a. 29 ss. 1094 to 1105m, 3200 (56) (a); 1985 a. 120, 176, 307, 332; 1987 a. 27; 1989 a. 31, 56, 107, 262; 1991 a. 39, 274, 315; 1993 a. 16, 83; 1995 a. 27 ss. 3266m, 9116 (5), 9126 (19), 9145 (1); 1995 a. 64, 77, 92, 201, 225, 352, 417; 1997 a. 27, 35, 164, 252; 1999 a. 9; 2001 a. 16, 59; 2003 a. 33; 2005 a. 25, 264, 388; 2007 a. 20 ss. 1822 to 1824b, 9121 (6) (a); 2007 a. 45, 96; 2009 a. 28, 180, 334; 2011 a. 32, 126.

51.437 Annotation The corporation counsel should provide legal advice and representation to 51.42 and 51.437 boards as well as to the county board. 63 Atty. Gen. 468.

51.437 Annotation Liability, reimbursement, and collection for services provided under ss. 51.42 and 51.437 programs are discussed. 63 Atty. Gen. 560, 65 Atty. Gen. 49.

51.437 Annotation The county board of supervisors may require its approval of contracts for purchase of services by a community services board if it so specified in its coordinated plan and budget. Otherwise it may not. 69 Atty. Gen. 128.

51.437 Annotation Menominee Tribe members are eligible to participate in voluntary programs, but the state cannot accept tribe members into involuntary programs on the basis of tribal court orders alone. 70 Atty. Gen. 219.

51.437 Annotation A multicounty 51.42/51.437 board may retain private legal counsel only when the corporation counsel of each county, or the district attorney of each county not having a corporation counsel, notifies the board that he or she is unable to provide specific services in a timely manner. 73 Atty. Gen. 8.



51.44 Early intervention services.

51.44  Early intervention services.

51.44(1) (1) In this section:

51.44(1)(ag) (ag) "Case management services" means activities carried out by a service coordinator to assist and enable a child eligible for early intervention services under this section and the child's family to receive the rights and services authorized to be provided under the early intervention program under this section.

51.44(1)(ar) (ar) "Individualized family service plan" means a written plan for providing early intervention services to an eligible child and the child's family.

51.44(1)(b) (b) "Local health department" has the meaning given in s. 250.01 (4).

51.44(1)(c) (c) "Multidisciplinary evaluation" means the process used by qualified professionals to determine eligibility for early intervention services under this section based on the child's developmental status, the child's health, physical condition and mental condition or the child's atypical development.

51.44(1m) (1m) The department is the lead agency in this state for the development and implementation of a statewide system of coordinated, comprehensive multidisciplinary programs to provide appropriate early intervention services under the requirements of 20 USC 1431 to 1444.

51.44(3) (3)

51.44(3)(a)(a) From the appropriations under s. 20.435 (7) (bt) and (nL) the department shall allocate and distribute funds to counties to provide or contract for the provision of early intervention services to individuals eligible to receive the early intervention services.

51.44(3)(b) (b) Funds that are distributed to counties under par. (a) may not be used to supplant funding from any other source.

51.44(3)(c) (c) No county may contribute less funding for early intervention services under this section than the county contributed for early intervention services in 1999, except that, for a county that demonstrated extraordinary effort in 1999, the department may waive this requirement and establish with the county a lesser required contribution.

51.44(4) (4) Each county board of supervisors shall designate the appropriate county department under s. 46.21, 46.23 or 51.437, the local health department of the county or another entity as the local lead agency to provide early intervention services under the funding specified in sub. (3).

51.44(5) (5) The department shall do all of the following:

51.44(5)(a) (a) Promulgate rules for the statewide implementation of the program under this section that do all of the following:

51.44(5)(a)1. 1. Specify the population of children who would be eligible for services under the program.

51.44(5)(a)2. 2. Define the term "early intervention services".

51.44(5)(a)3. 3. Establish personnel standards and a comprehensive plan for the development of personnel providing services in the program.

51.44(5)(a)4. 4. Establish procedures for the resolution of complaints by clients in the program.

51.44(5)(a)5. 5. Specify data collection requirements, including a system for making referrals to service providers.

51.44(5)(a)6. 6. Establish monitoring and supervision authority.

51.44(5)(a)7. 7. Establish policies and procedures for the implementation of individual family services plans and case management services.

51.44(5)(a)8. 8. Develop requirements for local coordination and interagency agreements at state and local levels.

51.44(5)(a)9. 9. Establish requirements for public awareness activities and a statewide directory of services.

51.44(5)(am) (am) Promulgate rules that define the term "service coordinator".

51.44(5)(b) (b) Ensure that the children eligible for early intervention services under this section receive all of the following services:

51.44(5)(b)1. 1. A multidisciplinary evaluation.

51.44(5)(b)2. 2. An individualized family service plan.

51.44(5)(b)3. 3. Assignment of a service coordinator, as defined by the department by rule, to provide case management services.

51.44(5)(c) (c) Annually, submit to the chief clerk of each house of the legislature for distribution to the legislature under s. 13.172 (2) a report on the department's progress toward full implementation of the program under this section, including the progress of counties in implementing goals for participation in 5th-year requirements under 20 USC 1431 to 1444.

51.44 History History: 1991 a. 39, 269; 1993 a. 16, 27; 1995 a. 27; 1997 a. 27; 2001 a. 16; 2013 a. 20.



51.442 Child psychiatry consultation program.

51.442  Child psychiatry consultation program.

51.442(1) (1) In this section, "participating clinicians" include pediatricians, family physicians, nurse practitioners, and physician assistants.

51.442(2) (2) The department shall create and administer a child psychiatry consultation program to assist participating clinicians in providing enhanced care to pediatric patients with mental health care needs, to provide referral support for pediatric patients, and to provide additional services described in this section. The consultation program created under this section is not an emergency referral service.

51.442(3) (3)

51.442(3)(a)(a) In the period before January 1, 2015, the department shall review proposals submitted by organizations seeking to provide consultation services through the consultation program under this section and shall designate regional program hubs, in a number determined by the department, based on the submitted proposals. The department shall select and provide moneys to organizations to provide consultation services through the consultation program in a manner that maximizes medically appropriate access and services as described under sub. (4).

51.442(3)(b) (b) Beginning on January 1, 2016, the department shall create any additional regional program hubs in order to provide consultation services statewide.

51.442(4) (4) The department shall select qualified organizations to provide consultation program services through the regional hubs. Each regional hub shall make available its own qualified provider or consortium of providers. To be a qualified provider in the program under this section, an organization shall successfully demonstrate it meets all of the following criteria:

51.442(4)(a) (a) The organization has the required infrastructure to be located within the geographic service area of the proposed regional hub.

51.442(4)(b) (b) Any individual who would be providing consulting services through the program is located in this state.

51.442(4)(c) (c) The organization enters into a contract with the department agreeing to satisfy all of the following criteria as a condition of providing services through the consultation program:

51.442(4)(c)1. 1. The organization has at the time of participation in the program a psychiatrist, who is either eligible for certification or certified by the American Board of Psychiatry and Neurology, Inc., for either adult psychiatry or child and adolescent psychiatry or both, and has and maintains additional staff as specified by the department.

51.442(4)(c)2. 2. The organization operates during the normal business hours of Monday to Friday between 8 a.m. and 5 p.m., excluding weekends and holidays.

51.442(4)(c)3. 3. The organization shall be able to provide consultation services as promptly as is practicable.

51.442(4)(c)4. 4. The organization shall provide all of the following services:

51.442(4)(c)4.a. a. Support for participating clinicians to assist in the management of children and adolescents with mental health problems and to provide referral support for pediatric patients.

51.442(4)(c)4.b. b. A triage-level assessment to determine the most appropriate response to each request, including appropriate referrals to other mental health professionals.

51.442(4)(c)4.c. c. When medically appropriate, diagnostic and therapeutic feedback.

51.442(4)(c)4.d. d. Recruitment of other practices in the regional hub's service territory to the provider's services.

51.442(4)(c)5. 5. The organization shall have the capability to provide consultation services by telephone, at a minimum.

51.442(5) (5)

51.442(5)(a)(a) An organization providing consultation services through the consultation program under this section may provide services by teleconference, video conference, voice over Internet protocol, electronic mail, pager, or in-person conference.

51.442(5)(b) (b) The organization providing consultation services through the consultation program under this section may provide any of the following services, which are eligible for funding from the department:

51.442(5)(b)1. 1. Second opinion diagnostic and medication management evaluations conducted either by a psychiatrist or by a social worker or psychologist, or a registered nurse with psychiatric training, either by in-person conference or by teleconference, video conference, or voice over Internet protocol.

51.442(5)(b)2. 2. In-person or Internet site-based educational seminars and refresher courses provided to any participating clinician who uses the consultation program on a medically appropriate topic within child psychiatry.

51.442(6) (6) An organization that provides consultation services through the consultation program under this section shall report to the department any information as requested by the department.

51.442(7) (7)

51.442(7)(a)(a) The department shall conduct annual surveys of participating clinicians who use the consultation program under this section to assess the amount of pediatric mental health care provided, self-perceived levels of confidence in providing pediatric mental health services, and the satisfaction with the consultations and the educational opportunities provided.

51.442(7)(b) (b) Immediately after a clinical practice group begins using the consultation program under this section and again 6 to 12 months later, the department shall conduct an interview of participating clinicians from that practice group to assess the barriers to and benefits of participation to make future improvements and to determine the participating clinician's treatment abilities, confidence, and awareness of relevant resources before and after using the consultation program.

51.442 History History: 2013 a. 127.



51.45 Prevention and control of alcoholism.

51.45  Prevention and control of alcoholism.

51.45(1) (1)  Declaration of policy. It is the policy of this state that alcoholics and intoxicated persons may not be subjected to criminal prosecution because of their consumption of alcohol beverages but rather should be afforded a continuum of treatment in order that they may lead normal lives as productive members of society.

51.45(2) (2) Definitions. As used in this section, unless the context otherwise requires:

51.45(2)(b) (b) "Approved private treatment facility" means a private agency meeting the standards prescribed in sub. (8) (a) and approved under sub. (8) (c).

51.45(2)(c) (c) "Approved public treatment facility" means a treatment agency operating under the direction and control of the department or providing treatment under this section through a contract with the department under sub. (7) (g) or with the county department under s. 51.42 (3) (ar) 2., and meeting the standards prescribed in sub. (8) (a) and approved under sub. (8) (c).

51.45(2)(cm) (cm) "County department" means a county department under s. 51.42.

51.45(2)(cr) (cr) "Designated person" means a person who performs, in part, the protective custody functions of a law enforcement officer under sub. (11), operates under an agreement between a county department and an appropriate law enforcement agency under sub. (11), and whose qualifications are established by the county department.

51.45(2)(d) (d) "Incapacitated by alcohol" means that a person, as a result of the use of or withdrawal from alcohol, is unconscious or has his or her judgment otherwise so impaired that he or she is incapable of making a rational decision, as evidenced objectively by such indicators as extreme physical debilitation, physical harm or threats of harm to himself or herself or to any other person, or to property.

51.45(2)(e) (e) "Incompetent person" means a person who has been adjudged incompetent by the court, as defined in s. 54.01 (4).

51.45(2)(f) (f) "Intoxicated person" means a person whose mental or physical functioning is substantially impaired as a result of the use of alcohol.

51.45(2)(g) (g) "Treatment" means the broad range of emergency, outpatient, intermediate, and inpatient services and care, including diagnostic evaluation, medical, surgical, psychiatric, psychological, and social service care, vocational rehabilitation and career counseling, which may be extended to alcoholics and intoxicated persons, and psychiatric, psychological and social service care which may be extended to their families. Treatment may also include, but shall not be replaced by, physical detention of persons, in an approved treatment facility, who are involuntarily committed or detained under sub. (12) or (13).

51.45(2m) (2m) Applicability to minors.

51.45(2m)(a)(a) Except as otherwise stated in this section, this section shall apply equally to minors and adults.

51.45(2m)(b) (b) Subject to the limitations specified in s. 51.47, a minor may consent to treatment under this section.

51.45(2m)(c) (c) In proceedings for the commitment of a minor under sub. (12) or (13):

51.45(2m)(c)1. 1. The court may appoint a guardian ad litem for the minor; and

51.45(2m)(c)2. 2. The parents or guardian of the minor, if known, shall receive notice of all proceedings.

51.45(3) (3) Powers of department. To implement this section, the department may:

51.45(3)(a) (a) Plan, establish and maintain treatment programs as necessary or desirable.

51.45(3)(b) (b) Make contracts necessary or incidental to the performance of its duties and the execution of its powers, including contracts with public and private agencies, organizations, and individuals to pay them for services rendered or furnished to alcoholics or intoxicated persons.

51.45(3)(c) (c) Keep records and engage in research and the gathering of relevant statistics.

51.45(3)(d) (d) Provide information and referral services as optional elements of the comprehensive program it develops under sub. (7).

51.45(4) (4) Duties of department. The department shall:

51.45(4)(a) (a) Develop, encourage and foster statewide, regional, and local plans and programs for the prevention of alcoholism and treatment of alcoholics and intoxicated persons in cooperation with public and private agencies, organizations, and individuals and provide technical assistance and consultation services for these purposes.

51.45(4)(b) (b) Coordinate the efforts and enlist the assistance of all public and private agencies, organizations and individuals interested in prevention of alcoholism and treatment of alcoholics and intoxicated persons.

51.45(4)(c) (c) Assure that the county department provides treatment for alcoholics and intoxicated persons in county, town and municipal institutions for the detention and incarceration of persons charged with or convicted of a violation of a state law or a county, town or municipal ordinance.

51.45(4)(d) (d) Cooperate with the department of public instruction, local boards of education, schools, including tribal schools, as defined in s. 115.001 (15m), police departments, courts, and other public and private agencies, organizations, and individuals in establishing programs for the prevention of alcoholism and treatment of alcoholics and intoxicated persons, and preparing curriculum materials thereon for use at all levels of school education.

51.45(4)(e) (e) Prepare, publish, evaluate and disseminate educational material dealing with the nature and effects of alcohol.

51.45(4)(f) (f) Develop and implement and assure that county departments develop and implement, as an integral part of treatment programs, an educational program for use in the treatment of alcoholics and intoxicated persons, which program shall include the dissemination of information concerning the nature and effects of alcohol.

51.45(4)(g) (g) Organize and foster training programs for all persons engaged in treatment of alcoholics and intoxicated persons.

51.45(4)(h) (h) Sponsor and encourage research into the causes and nature of alcoholism and treatment of alcoholics and intoxicated persons, and serve as a clearinghouse for information relating to alcoholism.

51.45(4)(i) (i) Specify uniform methods for keeping statistical information by public and private agencies, organizations, and individuals, and collect and make available relevant statistical information, including number of persons treated, frequency of admission and readmission, and frequency and duration of treatment.

51.45(4)(j) (j) Advise the governor or the state health planning and development agency under P.L. 93-641, as amended, in the preparation of a comprehensive plan for treatment of alcoholics and intoxicated persons for inclusion in the state's comprehensive health plan.

51.45(4)(k) (k) Review all state health, welfare and treatment plans to be submitted for federal funding under federal legislation, and advise the governor or the state health planning and development agency under P.L. 93-641, as amended, on provisions to be included relating to alcoholics and intoxicated persons.

51.45(4)(L) (L) Develop and maintain, in cooperation with other state agencies, local governments and businesses and industries in the state, appropriate prevention, treatment and rehabilitation programs and services for alcohol abuse and alcoholism among employees thereof.

51.45(4)(m) (m) Utilize the support and assistance of interested persons in the community, particularly recovered alcoholics, to encourage alcoholics voluntarily to undergo treatment.

51.45(4)(n) (n) Cooperate with the department of transportation in establishing and conducting programs designed to deal with the problem of persons operating motor vehicles while intoxicated.

51.45(4)(o) (o) Encourage general hospitals and other appropriate health facilities to admit without discrimination alcoholics and intoxicated persons and to provide them with adequate and appropriate treatment.

51.45(4)(p) (p) Submit to the governor or the state health planning and development agency under P.L. 93-641, as amended, an annual report covering the activities of the department relating to treatment of alcoholism.

51.45(4)(q) (q) Gather information relating to all federal programs concerning alcoholism, whether or not subject to approval by the department, to assure coordination and avoid duplication of efforts.

51.45(7) (7) Comprehensive program for treatment.

51.45(7)(a)(a) The department shall establish a comprehensive and coordinated program for the treatment of alcoholics and intoxicated persons.

51.45(7)(b) (b) The program of the department shall include:

51.45(7)(b)1. 1. Emergency medical treatment provided by a facility affiliated with or part of the medical service of a general hospital.

51.45(7)(b)2. 2. Nonmedical emergency treatment provided by a facility having a written agreement with a general hospital for the provision of emergency medical treatment to patients as may be necessary.

51.45(7)(b)3. 3. Inpatient treatment.

51.45(7)(b)4. 4. Intermediate treatment as a part-time resident of a treatment facility.

51.45(7)(b)5. 5. Outpatient and follow-up treatment.

51.45(7)(b)6. 6. Extended care in a sheltered living environment with minimal staffing providing a program emphasizing at least one of the following elements: the development of self-care, social and recreational skills or prevocational or vocational training.

51.45(7)(b)7. 7. Prevention and intervention services.

51.45(7)(c) (c) The department shall provide for adequate and appropriate treatment for alcoholics and intoxicated persons admitted under subs. (10) to (13). Treatment may not be provided at a correctional institution except for inmates.

51.45(7)(d) (d) The superintendent of each facility shall make an annual report of its activities to the secretary in the form and manner the secretary specifies.

51.45(7)(e) (e) All appropriate public and private resources shall be coordinated with and utilized in the program if possible.

51.45(7)(f) (f) The secretary shall prepare, publish and distribute annually a list of all approved public and private treatment facilities.

51.45(7)(g) (g) The department may contract for the use of any facility as an approved public treatment facility if the secretary considers this to be an effective and economical course to follow.

51.45(8) (8) Standards for public and private treatment facilities; enforcement procedures.

51.45(8)(a)(a) The department shall establish minimum standards for approved treatment facilities that must be met for a treatment facility to be approved as a public or private treatment facility, except as provided in s. 51.032, and fix the fees to be charged by the department for the required inspections. The standards may concern only the health standards to be met and standards of treatment to be afforded patients and shall distinguish between facilities rendering different modes of treatment. In setting standards, the department shall consider the residents' needs and abilities, the services to be provided by the facility, and the relationship between the physical structure and the objectives of the program. Nothing in this subsection shall prevent county departments from establishing reasonable higher standards.

51.45(8)(b) (b) The department periodically shall make unannounced inspections of approved public and private treatment facilities at reasonable times and in a reasonable manner.

51.45(8)(c) (c) Approval of a facility must be secured under this section before application for a grant-in-aid for such facility under s. 51.423 or before treatment in any facility is rendered to patients.

51.45(8)(d) (d) Each approved public and private treatment facility shall file with the department on request, data, statistics, schedules and information the department reasonably requires, including any data or information specified under s. 46.973 (2m). An approved public or private treatment facility that without good cause fails to furnish any data, statistics, schedules or information as requested, or files fraudulent returns thereof, shall be removed from the list of approved treatment facilities.

51.45(8)(e) (e) The department, after notice and hearing, may under this subsection suspend, revoke, limit, or restrict an approval, or refuse to grant an approval, for failure to meet its standards.

51.45(8)(f) (f) The circuit court may restrain any violation of this section, review any denial, restriction or revocation of approval under this subsection, and grant other relief required to enforce its provisions.

51.45(9) (9) Acceptance for treatment; rules. The secretary shall promulgate rules for acceptance of persons into the treatment program, considering available treatment resources and facilities, for the purpose of early and effective treatment of alcoholics and intoxicated persons. In promulgating the rules the secretary shall be guided by the following standards:

51.45(9)(a) (a) If possible a patient shall be treated on a voluntary rather than an involuntary basis.

51.45(9)(b) (b) A patient shall be initially assigned or transferred to outpatient or intermediate treatment, unless the patient is found to require inpatient treatment.

51.45(9)(c) (c) No person may be denied treatment solely because the person has withdrawn from treatment against medical advice on a prior occasion or because the person has relapsed after earlier treatment.

51.45(9)(d) (d) An individualized treatment plan shall be prepared and maintained on a current basis for each patient.

51.45(9)(e) (e) Provision shall be made for a continuum of coordinated treatment services, so that a person who leaves a facility or a form of treatment will have available and utilize other appropriate treatment.

51.45(10) (10) Voluntary treatment of alcoholics.

51.45(10)(a)(a) An adult alcoholic may apply for voluntary treatment directly to an approved public treatment facility. If the proposed patient is an individual adjudicated incompetent in this state who has not been deprived by a court of the right to contract, the individual or his or her guardian or other legal representative may make the application. If the proposed patient is an individual adjudicated incompetent in this state who has been deprived by a court of the right to contract, the individual's guardian or other legal representative may make the application.

51.45(10)(am) (am) Except as provided in s. 51.47, a minor may apply for treatment directly to an approved public treatment facility, but only for those forms of treatment specified in sub. (7) (b) 5. and 7. Section 51.13 governs admission of a minor alcoholic to an inpatient treatment facility.

51.45(10)(b) (b) Subject to rules promulgated by the department, the superintendent in charge of an approved public treatment facility may determine who shall be admitted for treatment. If a person is refused admission to an approved public treatment facility, the superintendent, subject to rules promulgated by the department, shall refer the person to another approved public treatment facility for treatment if possible and appropriate.

51.45(10)(c) (c) If a patient receiving inpatient care leaves an approved public treatment facility, the patient shall be encouraged to consent to appropriate outpatient or intermediate treatment. If it appears to the superintendent in charge of the treatment facility that the patient is an alcoholic or intoxicated person who requires help, the county department shall arrange for assistance in obtaining supportive services and residential facilities. If the patient is an individual who is adjudicated incompetent, the request for discharge from an inpatient facility shall be made by a legal guardian or other legal representative or by the individual who is adjudicated incompetent if he or she was the original applicant.

51.45(10)(d) (d) If a patient leaves an approved public treatment facility, with or against the advice of the superintendent in charge of the facility, the county department may make reasonable provisions for the patient's transportation to another facility or to his or her home or may assist the patient in obtaining temporary shelter.

51.45(10)(e) (e) This subsection applies only to admissions of alcoholics whose care and treatment is to be paid for by the department or a county department.

51.45(11) (11) Treatment and services for intoxicated persons and others incapacitated by alcohol.

51.45(11)(a)(a) An intoxicated person may come voluntarily to an approved public treatment facility for emergency treatment. Any law enforcement officer, or designated person upon the request of a law enforcement officer, may assist a person who appears to be intoxicated in a public place and to be in need of help to his or her home, an approved treatment facility or other health facility, if such person consents to the proffered help. Section 51.13 governs admission of an intoxicated minor to an inpatient facility under this paragraph.

51.45(11)(b) (b) A person who appears to be incapacitated by alcohol shall be placed under protective custody by a law enforcement officer. The law enforcement officer shall either bring such person to an approved public treatment facility for emergency treatment or request a designated person to bring such person to the facility for emergency treatment. If no approved public treatment facility is readily available or if, in the judgment of the law enforcement officer or designated person, the person is in need of emergency medical treatment, the law enforcement officer or designated person upon the request of the law enforcement officer shall take such person to an emergency medical facility. The law enforcement officer or designated person, in detaining such person or in taking him or her to an approved public treatment facility or emergency medical facility, is holding such person under protective custody and shall make every reasonable effort to protect the person's health and safety. In placing the person under protective custody the law enforcement officer may search such person for and seize any weapons. Placement under protective custody under this subsection is not an arrest. No entry or other record shall be made to indicate that such person has been arrested or charged with a crime. A person brought to an approved public treatment facility under this paragraph shall be deemed to be under the protective custody of the facility upon arrival.

51.45(11)(bm) (bm) If the person who appears to be incapacitated by alcohol under par. (b) is a minor, either a law enforcement officer or a person authorized to take a child into custody under ch. 48 or to take a juvenile into custody under ch. 938 may take the minor into custody as provided in par. (b).

51.45(11)(c) (c) A person who comes voluntarily or is brought to an approved treatment facility shall be examined by trained staff as soon as practicable in accordance with a procedure developed by the facility in consultation with a licensed physician. The person may then be admitted as a patient or referred to another treatment facility or to an emergency medical facility, in which case the county department shall make provision for transportation. Upon arrival, the person shall be deemed to be under the protective custody of the facility to which he or she has been referred.

51.45(11)(d) (d) A person who by examination pursuant to par. (c) is found to be incapacitated by alcohol at the time of admission, or to have become incapacitated at any time after admission, shall be detained at the appropriate facility for the duration of the incapacity but may not be detained when no longer incapacitated by alcohol, or if the person remains incapacitated by alcohol for more than 72 hours after admission as a patient, exclusive of Saturdays, Sundays and legal holidays, unless he or she is committed under sub. (12). A person may consent to remain in the facility as long as the physician or official in charge believes appropriate.

51.45(11)(e) (e) The county department shall arrange transportation home for a person who was brought under protective custody to an approved public treatment facility or emergency medical facility and who is not admitted, if the home is within 50 miles of the facility. If the person has no home within 50 miles of the facility, the county department shall assist him or her in obtaining shelter.

51.45(11)(f) (f) If a patient is admitted to an approved public treatment facility, the family or next of kin shall be notified as promptly as possible unless an adult patient who is not incapacitated requests that no notification be made.

51.45(11)(g) (g) Any law enforcement officer, designated person or officer or employee of an approved treatment facility who acts in compliance with this section is acting in the course of official duty and is not criminally or civilly liable for false imprisonment.

51.45(11)(h) (h) Prior to discharge, the patient shall be informed of the benefits of further diagnosis and appropriate voluntary treatment.

51.45(11)(i) (i) No provision of this section may be deemed to require any emergency medical facility which is not an approved private or public treatment facility to provide to incapacitated persons nonmedical services including, but not limited to, shelter, transportation or protective custody.

51.45(12) (12) Emergency commitment.

51.45(12)(a)(a) An intoxicated person who has threatened, attempted or inflicted physical harm on himself or herself or on another and is likely to inflict such physical harm unless committed, or a person who is incapacitated by alcohol, may be committed to the county department and brought to an approved public treatment facility for emergency treatment. A refusal to undergo treatment does not constitute evidence of lack of judgment as to the need for treatment.

51.45(12)(b) (b) The physician, spouse, guardian, or a relative of the person sought to be committed, or any other responsible person, may petition a circuit court commissioner or the circuit court of the county in which the person sought to be committed resides or is present for commitment under this subsection. The petition shall state facts to support the need for emergency treatment and be supported by one or more affidavits that aver with particularity the factual basis for the allegations contained in the petition.

51.45(12)(c) (c) Upon receipt of a petition under par. (b), the circuit court commissioner or court shall:

51.45(12)(c)1. 1. Determine whether the petition and supporting affidavits sustain the grounds for commitment and dismiss the petition if the grounds for commitment are not sustained thereby. If the grounds for commitment are sustained by the petition and supporting affidavits, the court or circuit court commissioner shall issue an order temporarily committing the person to the custody of the county department pending the outcome of the preliminary hearing under sub. (13) (d).

51.45(12)(c)2. 2. Assure that the person sought to be committed is represented by counsel by referring the person to the state public defender, who shall appoint counsel for the person without a determination of indigency, as provided in s. 51.60.

51.45(12)(c)3. 3. Issue an order directing the sheriff or other law enforcement agency to take the person into protective custody and bring him or her to an approved public treatment facility designated by the county department, if the person is not detained under sub. (11).

51.45(12)(c)4. 4. Set a time for a preliminary hearing under sub. (13) (d), such hearing to be held not later than 48 hours after receipt of a petition under par. (b), exclusive of Saturdays, Sundays and legal holidays. If at such time the person is unable to assist in the defense because he or she is incapacitated by alcohol, an extension of not more than 48 hours, exclusive of Saturdays, Sundays and legal holidays, may be had upon motion of the person or the person's attorney.

51.45(12)(d) (d) Upon arrival at the approved public treatment facility, the person shall be advised both orally and in writing of the right to counsel, the right to consult with counsel before a request is made to undergo voluntary treatment under sub. (10), the right not to converse with examining physicians, psychologists or other personnel, the fact that anything said to examining physicians, psychologists or other personnel may be used as evidence against him or her at subsequent hearings under this section, the right to refuse medication under s. 51.61 (6), the exact time and place of the preliminary hearing under sub. (13) (d), and of the reasons for detention and the standards under which he or she may be committed prior to all interviews with physicians, psychologists or other personnel. Such notice of rights shall be provided to the patient's immediate family if they can be located and may be deferred until the patient's incapacitated condition, if any, has subsided to the point where the patient is capable of understanding the notice. Under no circumstances may interviews with physicians, psychologists or other personnel be conducted until such notice is given, except that the patient may be questioned to determine immediate medical needs. The patient may be detained at the facility to which he or she was admitted or, upon notice to the attorney and the court, transferred by the county department to another appropriate public or private treatment facility, until discharged under par. (e).

51.45(12)(e) (e) When on the advice of the treatment staff the superintendent of the facility having custody of the patient determines that the grounds for commitment no longer exist, he or she shall discharge a person committed under this subsection. No person committed under this subsection shall be detained in any treatment facility beyond the time set for a preliminary hearing under par. (c) 4. If a petition for involuntary commitment under sub. (13) has been filed and a finding of probable cause for believing the patient is in need of commitment has been made under sub. (13) (d), the person may be detained until the petition has been heard and determined.

51.45(12)(f) (f) A copy of the written application for commitment and all supporting affidavits shall be given to the patient at the time notice of rights is given under par. (d) by the superintendent, who shall provide a reasonable opportunity for the patient to consult counsel.

51.45(13) (13) Involuntary commitment.

51.45(13)(a)(a) A person may be committed to the custody of the county department by the circuit court upon the petition of 3 adults, at least one of whom has personal knowledge of the conduct and condition of the person sought to be committed. A refusal to undergo treatment shall not constitute evidence of lack of judgment as to the need for treatment. The petition for commitment shall:

51.45(13)(a)1. 1. Allege that the condition of the person is such that he or she habitually lacks self-control as to the use of alcohol beverages, and uses such beverages to the extent that health is substantially impaired or endangered and social or economic functioning is substantially disrupted;

51.45(13)(a)2. 2. Allege that such condition of the person is evidenced by a pattern of conduct which is dangerous to the person or to others;

51.45(13)(a)3. 3. State that the person is a child or state facts sufficient for a determination of indigency of the person;

51.45(13)(a)4. 4. Be supported by the affidavit of each petitioner who has personal knowledge which avers with particularity the factual basis for the allegations contained in the petition; and

51.45(13)(a)5. 5. Contain a statement of each petitioner who does not have personal knowledge which provides the basis for his or her belief.

51.45(13)(b) (b) Upon receipt of a petition under par. (a), the court shall:

51.45(13)(b)1. 1. Determine whether the petition and supporting affidavits meet the requirements of par. (a) and dismiss the petition if the requirements of par. (a) are not met thereby. If the person has not been temporarily committed under sub. (12) (c) and the petition and supporting affidavits meet the requirements of par. (a), the court may issue an order temporarily committing the person to the custody of the county department pending the outcome of the preliminary hearing under par. (d).

51.45(13)(b)2. 2. Assure that the person is represented by counsel by referring the person to the state public defender, who shall appoint counsel for the person without a determination of indigency, as provided in s. 51.60. The person shall be represented by counsel at the preliminary hearing under par. (d). The person may, with the approval of the court, waive his or her right to representation by counsel at the full hearing under par. (f).

51.45(13)(b)3. 3. If the court orders temporary commitment, issue an order directing the sheriff or other law enforcement agency to take the person into protective custody and to bring the person to an approved public treatment facility designated by the county department, if the person is not detained under sub. (11) or (12).

51.45(13)(b)4. 4. Set a time for a preliminary hearing under par. (d). If the person is taken into protective custody, such hearing shall be held not later than 72 hours after the person arrives at the approved public treatment facility, exclusive of Saturdays, Sundays and legal holidays. If at that time the person is unable to assist in the defense because he or she is incapacitated by alcohol, an extension of not more than 48 hours, exclusive of Saturdays, Sundays and legal holidays, may be had upon motion of the person or the person's attorney.

51.45(13)(c) (c) Effective and timely notice of the preliminary hearing, together with a copy of the petition and supporting affidavits under par. (a), shall be given to the person unless he or she has been taken into custody under par. (b), the legal guardian if the person is adjudicated incompetent, the person's counsel, and the petitioner. The notice shall include a written statement of the person's right to an attorney, the right to trial by jury, the right to be examined by a physician, and the standard under which he or she may be committed under this section. If the person is taken into custody under par. (b), upon arrival at the approved public treatment facility, the person shall be advised both orally and in writing of the right to counsel, the right to consult with counsel before a request is made to undergo voluntary treatment under sub. (10), the right not to converse with examining physicians, psychologists or other personnel, the fact that anything said to examining physicians, psychologists or other personnel may be used as evidence against him or her at subsequent hearings under this section, the right to refuse medication under s. 51.61 (6), the exact time and place of the preliminary hearing under par. (d), the right to trial by jury, the right to be examined by a physician and of the reasons for detention, and the standards under which he or she may be committed prior to all interviews with physicians, psychologists, or other personnel. Such notice of rights shall be provided to the person's immediate family if they can be located and may be deferred until the person's incapacitated condition, if any, has subsided to the point where the person is capable of understanding the notice. Under no circumstances may interviews with physicians, psychologists, or other personnel be conducted until such notice is given, except that the person may be questioned to determine immediate medical needs. The person may be detained at the facility to which he or she was admitted or, upon notice to the attorney and the court, transferred by the county department to another appropriate public or private treatment facility, until discharged under this subsection. A copy of the petition and all supporting affidavits shall be given to the person at the time notice of rights is given under this paragraph by the superintendent, who shall provide a reasonable opportunity for the patient to consult counsel.

51.45(13)(d) (d) Whenever it is desired to involuntarily commit a person, a preliminary hearing shall be held under this paragraph. The purpose of the preliminary hearing shall be to determine if there is probable cause for believing that the allegations of the petition under par. (a) are true. The court shall assure that the person is represented by counsel at the preliminary hearing by referring the person to the state public defender, who shall appoint counsel for the person without a determination of indigency, as provided in s. 51.60. Counsel shall have access to all reports and records, psychiatric and otherwise, which have been made prior to the preliminary hearing. The person shall be present at the preliminary hearing and shall be afforded a meaningful opportunity to be heard. Upon failure to make a finding of probable cause under this paragraph, the court shall dismiss the petition and discharge the person from the custody of the county department.

51.45(13)(dg) (dg) The court shall proceed as if a petition were filed under s. 51.20 (1) if all of the following conditions are met:

51.45(13)(dg)1. 1. The petitioner's counsel notifies all other parties and the court, within a reasonable time prior to the hearing, of his or her intent to request that the court proceed as if a petition were filed under s. 51.20 (1).

51.45(13)(dg)2. 2. The court determines at the hearing that there is probable cause to believe that the subject individual is a fit subject for treatment under s. 51.20 (1).

51.45(13)(dm) (dm) For the purposes of this section, duties to be performed by a court shall be carried out by the judge of such court or a circuit court commissioner of such court who is designated by the chief judge to so act, in all matters prior to a final hearing under this subsection.

51.45(13)(e) (e) Upon a finding of probable cause under par. (d), the court shall fix a date for a full hearing to be held within 14 days. An extension of not more than 14 days may be granted upon motion of the person sought to be committed upon a showing of cause. Effective and timely notice of the full hearing, the right to counsel, the right to jury trial, and the standards under which the person may be committed shall be given to the person, the immediate family other than a petitioner under par. (a) or sub. (12) (b) if they can be located, the legal guardian if the person is adjudicated incompetent, the superintendent in charge of the appropriate approved public treatment facility if the person has been temporarily committed under par. (b) or sub. (12), the person's counsel, unless waived, and to the petitioner under par. (a). Counsel, or the person if counsel is waived, shall have access to all reports and records, psychiatric and otherwise, which have been made prior to the full hearing on commitment, and shall be given the names of all persons who may testify in favor of commitment and a summary of their proposed testimony at least 96 hours before the full hearing, exclusive of Saturdays, Sundays and legal holidays.

51.45(13)(f) (f) The hearing shall be open, unless the person sought to be committed or the person's attorney moves that it be closed, in which case only persons in interest, including representatives of the county department in all cases, and their attorneys and witnesses may be present. At the hearing the jury, or, if trial by jury is waived, the court, shall consider all relevant evidence, including, if possible, the testimony of at least one licensed physician who has examined the person whose commitment is sought. Ordinary rules of evidence shall apply to any such proceeding. The person whose commitment is sought shall be present and shall be given an opportunity to be examined by a court-appointed licensed physician. If the person refuses and there is sufficient evidence to believe that the allegations of the petition are true, or if the court believes that more medical evidence is necessary, the court may make a temporary order committing the person to the county department for a period of not more than 5 days for purposes of diagnostic examination.

51.45(13)(g) (g)

51.45(13)(g)1.1. The court shall make an order of commitment to the county department if, after hearing all relevant evidence, including the results of any diagnostic examination, the trier of fact finds all of the following:

51.45(13)(g)1.a. a. That the allegations of the petition under par. (a) have been established by clear and convincing evidence.

51.45(13)(g)1.b. b. That there is a relationship between the alcoholic condition and the pattern of conduct during the 12-month period immediately preceding the time of petition which is dangerous to the person or others and that this relationship has been established to a reasonable medical certainty.

51.45(13)(g)1.c. c. That there is an extreme likelihood that the pattern of conduct will continue or repeat itself without the intervention of involuntary treatment or institutionalization.

51.45(13)(g)2. 2. The court may not order commitment of a person unless it is shown by clear and convincing evidence that there is no suitable alternative available for the person and that the county department is able to provide appropriate and effective treatment for the individual.

51.45(13)(h) (h) A person committed under this subsection shall remain in the custody of the county department for treatment for a period set by the court, but not to exceed 90 days. During this period of commitment the county department may transfer the person from one approved public treatment facility or program to another as provided in par. (k). If the person has served in the U.S. armed forces or forces incorporated as part of the U.S. armed forces, the county department shall contact the U.S. department of veterans affairs to determine if the person is eligible for treatment at a U.S. department of veterans affairs facility. If the person is eligible for that treatment, the county department may transfer the person to that facility if the U.S. department of veterans affairs approves that transfer. At the end of the period set by the court, the person shall be discharged automatically unless the county department before expiration of the period obtains a court order for recommitment upon the grounds set forth in par. (a) for a further period not to exceed 6 months. If after examination it is determined that the person is likely to inflict physical harm on himself or herself or on another, the county department shall apply for recommitment. Only one recommitment order under this paragraph is permitted.

51.45(13)(i) (i)

51.45(13)(i)1.1. If a court orders commitment of a person under this subsection, the court shall determine if, under 18 USC 922 (g) (4), the person is prohibited from possessing a firearm. If the person is prohibited, the court shall order the person not to possess a firearm, order the seizure of any firearm owned by the person, and inform the person of the requirements and penalties under s. 941.29.

51.45(13)(i)2. 2.

51.45(13)(i)2.a.a. If a court orders a person under subd. 1. not to possess a firearm, the person may petition that court or the court in the county where the person resides to cancel the order.

51.45(13)(i)2.b. b. The court considering the petition under subd. 2. a. shall grant the petition if the court determines that the circumstances regarding the commitment under this subsection and the person's record and reputation indicate that the person is not likely to act in a manner dangerous to public safety and that the granting of the petition would not be contrary to public interest.

51.45(13)(i)2.c. c. If the court grants the petition under subd. 2. b., the court shall cancel the order under subd. 1. and order the return of any firearm ordered seized under subd. 1.

51.45(13)(i)3. 3. In lieu of ordering the seizure under subd. 1., the court may designate a person to store the firearm until the order under subd. 1. is canceled under subd. 2. c.

51.45(13)(i)4. 4. If the court orders under subd. 1. a person not to possess a firearm or cancels under subd. 2. c. an order issued under subd. 1., the court clerk shall notify the department of justice of the order or cancellation and provide any information identifying the person that is necessary to permit an accurate firearms restrictions record search under s. 175.35 (2g) (c). No other information from the person's court records may be disclosed to the department of justice except by order of the court. The department of justice may disclose information provided under this subdivision only as part of a firearms restrictions record search under s. 175.35 (2g) (c) or under rules the department of justice promulgates under s. 175.35 (2g) (d).

51.45(13)(j) (j) Upon the filing of a petition for recommitment under par. (h), the court shall fix a date for a recommitment hearing within 10 days and assure that the person sought to be recommitted is represented by counsel by referring the person to the state public defender, who shall appoint counsel for the person without a determination of indigency, as provided in s. 51.60. The provisions of par. (e) relating to notice and to access to records, names of witnesses, and summaries of their testimony shall apply to recommitment hearings under this paragraph. At the recommitment hearing, the court shall proceed as provided under pars. (f) and (g).

51.45(13)(k) (k) The county department shall provide for adequate and appropriate treatment of a person committed to its custody. Any person committed or recommitted to custody may be transferred by the county department from one approved public treatment facility or program to another upon the written application to the county department from the facility or program treating the person. Such application shall state the reasons why transfer to another facility or program is necessary to meet the treatment needs of the person. Notice of such transfer and the reasons therefor shall be given to the court, the person's attorney and the person's immediate family, if they can be located.

51.45(13)(L) (L) If an approved private treatment facility agrees with the request of a competent patient or a parent, sibling, adult child, or guardian to accept the patient for treatment, the county department may transfer the person to the private treatment facility.

51.45(13)(m) (m) A person committed under this section may at any time seek to be discharged from commitment by habeas corpus proceedings.

51.45(13)(n) (n) The venue for proceedings under this subsection is the place in which the person to be committed resides or is present.

51.45(13)(o) (o) All fees and expenses incurred under this section which are required to be assumed by the county shall be governed by s. 51.20 (19).

51.45(13)(p) (p) A record shall be made of all proceedings held under this subsection. Transcripts shall be made available under SCR 71.04. The county department may in any case request a transcript.

51.45(14) (14) Confidentiality of records of patients.

51.45(14)(a)(a) Except as otherwise provided in s. 51.30, the registration and treatment records of alcoholism treatment programs and facilities shall remain confidential and are privileged to the patient. The application of s. 51.30 is limited by any rule promulgated under s. 51.30 (4) (c) for the purpose of protecting the confidentiality of alcoholism treatment records in conformity with federal requirements.

51.45(14)(b) (b) Any person who violates this subsection shall forfeit not more than $5,000.

51.45(15) (15) Civil rights and liberties.

51.45(15)(a)(a) Except as provided in s. 51.61 (2), a person being treated under this section does not thereby lose any legal rights.

51.45(15)(b) (b) No provisions of this section may be deemed to contradict any rules or regulations governing the conduct of any inmate of a state or county correctional institution who is being treated in an alcoholic treatment program within the institution.

51.45(15)(c) (c) A private or public general hospital may not refuse admission or treatment to a person in need of medical services solely because that person is an "alcoholic", "incapacitated by alcohol" or is an "intoxicated person" as defined in sub. (2). This paragraph does not require a hospital to admit or treat the person if the hospital does not ordinarily provide the services required by the person. A private or public general hospital which violates this paragraph shall forfeit not more than $500.

51.45(16) (16) Payment for treatment.

51.45(16)(a)(a) Liability for payment for care, services and supplies provided under this section, the collection and enforcement of such payments, and the adjustment and settlement with the several counties for their proper share of all moneys collected under s. 46.10, shall be governed exclusively by s. 46.10.

51.45(16)(b) (b) Payment for treatment of persons treated under s. 302.38 shall be made under that section.

51.45(17) (17) Applicability of other laws; procedure.

51.45(17)(a)(a) Nothing in this section affects any law, ordinance or rule the violation of which is punishable by fine, forfeiture or imprisonment.

51.45(17)(b) (b) All administrative procedure followed by the secretary in the implementation of this section shall be in accordance with ch. 227.

51.45(18) (18) Construction. This section shall be so applied and construed as to effectuate its general purpose to make uniform the law with respect to the subject of this section insofar as possible among states which enact similar laws.

51.45(19) (19) Short title. This section may be cited as the "Alcoholism and Intoxication Treatment Act".

51.45 History History: 1973 c. 198; 1975 c. 200, 428; 1975 c. 430 s. 80; 1977 c. 29; 1977 c. 187 ss. 44, 134, 135; 1977 c. 203 s. 106; 1977 c. 428; 1977 c. 449 s. 497; Sup. Ct. Order, 83 Wis. 2d xiii (1987); 1979 c. 32 s. 92 (11); Sup. Ct. Order, eff. 1-1-80; 1979 c. 221 ss. 417, 2200 (20); 1979 c. 300, 331, 356; 1981 c. 20; 1981 c. 79 s. 17; 1981 c. 289, 314; 1983 a. 27 ss. 1116 to 1121, 2202 (20); 1985 a. 29 s. 3202 (56); 1985 a. 139; 1985 a. 176 ss. 533 to 556, 615; 1985 a. 265; 1985 a. 332 s. 251 (1); 1987 a. 339, 366; 1989 a. 31, 336, 359; 1991 a. 39; 1993 a. 16, 27, 213, 451, 490; 1995 a. 27 ss. 3268, 3269, 9145 (1); 1995 a. 77, 225; 1997 a. 27, 35, 237; 1999 a. 9; 2001 a. 61; 2005 a. 22, 387, 444; 2007 a. 20; 2009 a. 180, 258, 302.

51.45 Annotation A one-person petition under sub. (12) is sufficient for commitment only until the preliminary hearing; a 3-person petition under sub. (13) is required for commitment beyond that time period. In Matter of B.A.S.: State v. B.A.S. 134 Wis. 2d 291, 397 N.W.2d 114 (Ct. App. 1986).

51.45 Annotation Criminal charges of bail jumping based solely on the consumption of alcohol do not violate this section. Sub. (1) is intended only to prevent prosecutions for public drunkenness. State ex rel. Jacobus v. State, 208 Wis. 2d 39, 559 N.W.2d 900 (1997), 94-2895.

51.45 Annotation The requirement under sub. (13) (e) that a person sought to be committed have access to records and reports does not require the county to file the specified records with the trial court prior to a final hearing. County of Dodge v. Michael J.K. 209 Wis. 2d 499, 564 N.W.2d 350 (Ct. App. 1997), 96-2250.

51.45 Annotation Persons incapacitated by alcohol who engage in disorderly conduct in a treatment facility may be so charged, but not merely for the purpose of arranging for their confinement in jail for security during detoxification. 64 Atty. Gen. 161.

51.45 Annotation The revision of Wisconsin's law of alcoholism and intoxication. Robb, 58 MLR 88.

51.45 Annotation Wisconsin's new alcoholism act encourages early voluntary treatment. 1974 WBB No. 3.



51.46 Priority for pregnant women for private treatment for alcohol or other drug abuse.

51.46  Priority for pregnant women for private treatment for alcohol or other drug abuse. For inpatient or outpatient treatment for alcohol or other drug abuse, the first priority for services that are available in privately operated facilities, whether on a voluntary or involuntary basis, is for pregnant women who suffer from alcoholism, alcohol abuse or drug dependency.

51.46 History History: 1997 a. 292.



51.47 Alcohol and other drug abuse treatment for minors without parental consent.

51.47  Alcohol and other drug abuse treatment for minors without parental consent.

51.47(1) (1) Except as provided in subs. (2) and (3), any physician or health care facility licensed, approved, or certified by the state for the provision of health services may render preventive, diagnostic, assessment, evaluation, or treatment services for the abuse of alcohol or other drugs to a minor 12 years of age or over without obtaining the consent of or notifying the minor's parent or guardian and may render those services to a minor under 12 years of age without obtaining the consent of or notifying the minor's parent or guardian, but only if a parent with legal custody or guardian of the minor under 12 years of age cannot be found or there is no parent with legal custody of the minor under 12 years of age. An assessment under this subsection shall conform to the criteria specified in s. 938.547 (4). Unless consent of the minor's parent or guardian is required under sub. (2), the physician or health care facility shall obtain the minor's consent prior to billing a 3rd party for services under this section. If the minor does not consent, the minor shall be solely responsible for paying for the services, which the department shall bill to the minor under s. 46.03 (18) (b).

51.47(2) (2) The physician or health care facility shall obtain the consent of the minor's parent or guardian:

51.47(2)(a) (a) Before performing any surgical procedure on the minor, unless the procedure is essential to preserve the life or health of the minor and the consent of the minor's parent or guardian is not readily obtainable.

51.47(2)(b) (b) Before administering any controlled substances to the minor, except to detoxify the minor under par. (c).

51.47(2)(c) (c) Before admitting the minor to an inpatient treatment facility, unless the admission is to detoxify the minor for ingestion of alcohol or other drugs.

51.47(2)(d) (d) If the period of detoxification of the minor under par. (c) extends beyond 72 hours after the minor's admission as a patient.

51.47(3) (3) The physician or health care facility shall notify the minor's parent or guardian of any services rendered under this section as soon as practicable.

51.47(4) (4) No physician or health care facility rendering services under sub. (1) is liable solely because of the lack of consent or notification of the minor's parent or guardian.

51.47 History History: 1979 c. 331; 1985 a. 281; 2001 a. 16.

51.47 Annotation Except for those services for which parental consent is necessary under sub. (2), a physician or health care facility may release outpatient or detoxification services information only with the consent of a minor patient, provided the minor is twelve years of age or over. 77 Atty. Gen. 187.



51.48 Alcohol and other drug testing, assessment, and treatment of minor without minor's consent.

51.48  Alcohol and other drug testing, assessment, and treatment of minor without minor's consent. A minor's parent or guardian may consent to have the minor tested for the presence of alcohol or other drugs in the minor's body or to have the minor assessed by an approved treatment facility for the minor's abuse of alcohol or other drugs according to the criteria specified in s. 938.547 (4). If, based on the assessment, the approved treatment facility determines that the minor is in need of treatment for the abuse of alcohol or other drugs, the approved treatment facility shall recommend a plan of treatment that is appropriate for the minor's needs and that provides for the least restrictive form of treatment consistent with the minor's needs. That treatment may consist of outpatient treatment, day treatment, or, if the minor is admitted in accordance with s. 51.13, inpatient treatment. The parent or guardian of the minor may consent to the treatment recommended under this section. Consent of the minor for testing, assessment, or treatment under this section is not required.

51.48 History History: 1999 a. 9; 2001 a. 16.



51.59 Incompetency not implied.

51.59  Incompetency not implied.

51.59(1) (1) No person is deemed incompetent to manage his or her affairs, to contract, to hold professional, occupational or motor vehicle operator's licenses, to marry or to obtain a divorce, to vote, to make a will or to exercise any other civil right solely by reason of his or her admission to a facility in accordance with this chapter or detention or commitment under this chapter.

51.59(2) (2) This section does not authorize an individual who has been involuntarily committed or detained under this chapter to refuse treatment during such commitment or detention, except as provided under s. 51.61 (1) (g) and (h).

51.59 History History: 1977 c. 428; 1987 a. 366.



51.60 Appointment of counsel.

51.60  Appointment of counsel.

51.60(1) (1)  Adults.

51.60(1)(a)(a) In any situation under this chapter in which an adult individual has a right to be represented by counsel, the individual shall be referred as soon as practicable to the state public defender, who shall appoint counsel for the individual under s. 977.08 without a determination of indigency.

51.60(1)(b) (b) Except as provided in s. 51.45 (13) (b) 2., par. (a) does not apply if the individual knowingly and voluntarily waives counsel.

51.60(2) (2) Minors. In any situation under this chapter in which a minor has a right to be represented by counsel, counsel for the minor shall be appointed as provided in s. 48.23 (4).

51.60(3) (3) Retained counsel. Notwithstanding subs. (1) and (2), an individual subject to proceedings under this chapter is entitled to retain counsel of his or her own choosing at his or her own expense.

51.60 History History: 2007 a. 20.



51.605 Reimbursement for counsel provided by the state.

51.605  Reimbursement for counsel provided by the state.

51.605(1)(1)  Inquiry. At or after the conclusion of a proceeding under this chapter in which the state public defender has provided counsel for an adult individual, the court may inquire as to the individual's ability to reimburse the state for the costs of representation. If the court determines that the individual is able to make reimbursement for all or part of the costs of representation, the court may order the individual to reimburse the state an amount not to exceed the maximum amount established by the public defender board under s. 977.075 (4). Upon the court's request, the state public defender shall conduct a determination of indigency under s. 977.07 and report the results of the determination to the court.

51.605(2) (2) Payment. Reimbursement ordered under this section shall be made to the clerk of courts of the county where the proceedings took place. The clerk of courts shall transmit payments under this section to the county treasurer, who shall deposit 25 percent of the payment amount in the county treasury and transmit the remainder to the secretary of administration. Payments transmitted to the secretary of administration shall be deposited in the general fund and credited to the appropriation account under s. 20.550 (1) (L).

51.605(3) (3) Report. By January 31st of each year, the clerk of courts for each county shall report to the state public defender the total amount of reimbursements ordered under sub. (1) in the previous calendar year and the total amount of reimbursements paid to the clerk under sub. (2) in the previous year.

51.605 History History: 2007 a. 20.



51.61 Patients rights.

51.61  Patients rights.

51.61(1)(1) In this section, "patient" means any individual who is receiving services for mental illness, developmental disabilities, alcoholism or drug dependency, including any individual who is admitted to a treatment facility in accordance with this chapter or ch. 48 or 55 or who is detained, committed or placed under this chapter or ch. 48, 55, 971, 975 or 980, or who is transferred to a treatment facility under s. 51.35 (3) or 51.37 or who is receiving care or treatment for those conditions through the department or a county department under s. 51.42 or 51.437 or in a private treatment facility. "Patient" does not include persons committed under ch. 975 who are transferred to or residing in any state prison listed under s. 302.01. In private hospitals and in public general hospitals, "patient" includes any individual who is admitted for the primary purpose of treatment of mental illness, developmental disability, alcoholism or drug abuse but does not include an individual who receives treatment in a hospital emergency room nor an individual who receives treatment on an outpatient basis at those hospitals, unless the individual is otherwise covered under this subsection. Except as provided in sub. (2), each patient shall:

51.61(1)(a) (a) Upon admission or commitment be informed orally and in writing of his or her rights under this section. Copies of this section shall be posted conspicuously in each patient area, and shall be available to the patient's guardian and immediate family.

51.61(1)(b) (b)

51.61(1)(b)1.1. Have the right to refuse to perform labor which is of financial benefit to the facility in which the patient is receiving treatment or service. Privileges or release from the facility may not be conditioned upon the performance of any labor which is regulated by this paragraph. Patients may voluntarily engage in therapeutic labor which is of financial benefit to the facility if such labor is compensated in accordance with a plan approved by the department and if:

51.61(1)(b)1.a. a. The specific labor is an integrated part of the patient's treatment plan approved as a therapeutic activity by the professional staff member responsible for supervising the patient's treatment;

51.61(1)(b)1.b. b. The labor is supervised by a staff member who is qualified to oversee the therapeutic aspects of the activity;

51.61(1)(b)1.c. c. The patient has given his or her written informed consent to engage in such labor and has been informed that such consent may be withdrawn at any time; and

51.61(1)(b)1.d. d. The labor involved is evaluated for its appropriateness by the staff of the facility at least once every 120 days.

51.61(1)(b)2. 2. Patients may also voluntarily engage in noncompensated therapeutic labor which is of financial benefit to the facility, if the conditions for engaging in compensated labor under this paragraph are met and if:

51.61(1)(b)2.a. a. The facility has attempted to provide compensated labor as a first alternative and all resources for providing compensated labor have been exhausted;

51.61(1)(b)2.b. b. Uncompensated therapeutic labor does not cause layoffs of staff hired by the facility to otherwise perform such labor; and

51.61(1)(b)2.c. c. The patient is not required in any way to perform such labor. Tasks of a personal housekeeping nature are not to be considered compensable labor.

51.61(1)(b)3. 3. Payment to a patient performing labor under this section shall not be applied to costs of treatment without the informed, written consent of such patient. This paragraph does not apply to individuals serving a criminal sentence who are transferred from a state correctional institution under s. 51.37 (5) to a treatment facility.

51.61(1)(cm) (cm) Have the rights specified under subd. 1. to send and receive sealed mail, subject to the limitations specified under subd. 2.

51.61(1)(cm)1. 1. Patients have an unrestricted right to send sealed mail and receive sealed mail to or from legal counsel, the courts, government officials, private physicians, and licensed psychologists, and have reasonable access to letter writing materials including postage stamps. A patient shall also have a right to send sealed mail and receive sealed mail to or from other persons, subject to physical examination in the patient's presence if there is reason to believe that such communication contains contraband materials or objects that threaten the security of patients, prisoners, or staff. Such reasons shall be written in the individual's treatment record. The officers and staff of a facility may not read any mail covered by this subdivision.

51.61(1)(cm)2. 2. The rights of a patient detained or committed under ch. 980 to send and receive sealed mail are subject to the following limitations:

51.61(1)(cm)2.a. a. An officer or staff member of the facility at which the patient is placed may delay delivery of the mail to the patient for a reasonable period of time to verify whether the person named as the sender actually sent the mail; may open the mail and inspect it for contraband; or may, if the officer or staff member cannot determine whether the mail contains contraband, return the mail to the sender along with notice of the facility mail policy.

51.61(1)(cm)2.b. b. The director of the facility or his or her designee may, in accordance with the standards and the procedure under sub. (2) for denying a right for cause, authorize a member of the facility treatment staff to read the mail, if the director or his or her designee has reason to believe that the mail could pose a threat to security at the facility or seriously interfere with the treatment, rights, or safety of others.

51.61(1)(d) (d) Except in the case of a person who is committed for alcoholism, have the right to petition the court for review of the commitment order or for withdrawal of the order or release from commitment as provided in s. 51.20 (16).

51.61(1)(e) (e) Except in the case of a patient who is admitted or transferred under s. 51.35 (3) or 51.37 or under ch. 971 or 975, have the right to the least restrictive conditions necessary to achieve the purposes of admission, commitment or protective placement, under programs, services and resources that the county board of supervisors is reasonably able to provide within the limits of available state and federal funds and of county funds required to be appropriated to match state funds.

51.61(1)(f) (f) Have a right to receive prompt and adequate treatment, rehabilitation and educational services appropriate for his or her condition, under programs, services and resources that the county board of supervisors is reasonably able to provide within the limits of available state and federal funds and of county funds required to be appropriated to match state funds.

51.61(1)(fm) (fm) Have the right to be informed of his or her treatment and care and to participate in the planning of his or her treatment and care.

51.61(1)(g) (g) Have the following rights, under the following procedures, to refuse medication and treatment:

51.61(1)(g)1. 1. Have the right to refuse all medication and treatment except as ordered by the court under subd. 2., or in a situation in which the medication or treatment is necessary to prevent serious physical harm to the patient or to others. Medication and treatment during this period may be refused on religious grounds only as provided in par. (h).

51.61(1)(g)2. 2. At or after the hearing to determine probable cause for commitment but prior to the final commitment order, other than for a subject individual who is alleged to meet the commitment standard under s. 51.20 (1) (a) 2. e., the court shall, upon the motion of any interested person, and may, upon its own motion, hold a hearing to determine whether there is probable cause to believe that the individual is not competent to refuse medication or treatment and whether the medication or treatment will have therapeutic value and will not unreasonably impair the ability of the individual to prepare for or participate in subsequent legal proceedings. If the court determines that there is probable cause to believe the allegations under this subdivision, the court shall issue an order permitting medication or treatment to be administered to the individual regardless of his or her consent. The order shall apply to the period between the date of the issuance of the order and the date of the final order under s. 51.20 (13), unless the court dismisses the petition for commitment or specifies a shorter period. The hearing under this subdivision shall meet the requirements of s. 51.20 (5), except for the right to a jury trial.

51.61(1)(g)3. 3. Following a final commitment order, other than for a subject individual who is determined to meet the commitment standard under s. 51.20 (1) (a) 2. e., have the right to exercise informed consent with regard to all medication and treatment unless the committing court or the court in the county in which the individual is located, within 10 days after the filing of the motion of any interested person and with notice of the motion to the individual's counsel, if any, the individual and the applicable counsel under s. 51.20 (4), makes a determination, following a hearing, that the individual is not competent to refuse medication or treatment or unless a situation exists in which the medication or treatment is necessary to prevent serious physical harm to the individual or others. A report, if any, on which the motion is based shall accompany the motion and notice of motion and shall include a statement signed by a licensed physician that asserts that the subject individual needs medication or treatment and that the individual is not competent to refuse medication or treatment, based on an examination of the individual by a licensed physician. The hearing under this subdivision shall meet the requirements of s. 51.20 (5), except for the right to a jury trial. At the request of the subject individual, the individual's counsel or applicable counsel under s. 51.20 (4), the hearing may be postponed, but in no case may the postponed hearing be held more than 20 days after a motion is filed.

51.61(1)(g)3m. 3m. Following a final commitment order for a subject individual who is determined to meet the commitment standard under s. 51.20 (1) (a) 2. e., the court shall issue an order permitting medication or treatment to be administered to the individual regardless of his or her consent.

51.61(1)(g)4. 4. For purposes of a determination under subd. 2. or 3., an individual is not competent to refuse medication or treatment if, because of mental illness, developmental disability, alcoholism or drug dependence, and after the advantages and disadvantages of and alternatives to accepting the particular medication or treatment have been explained to the individual, one of the following is true:

51.61(1)(g)4.a. a. The individual is incapable of expressing an understanding of the advantages and disadvantages of accepting medication or treatment and the alternatives.

51.61(1)(g)4.b. b. The individual is substantially incapable of applying an understanding of the advantages, disadvantages and alternatives to his or her mental illness, developmental disability, alcoholism or drug dependence in order to make an informed choice as to whether to accept or refuse medication or treatment.

51.61(1)(h) (h) Have a right to be free from unnecessary or excessive medication at any time. No medication may be administered to a patient except at the written order of a physician. The attending physician is responsible for all medication which is administered to a patient. A record of the medication which is administered to each patient shall be kept in his or her medical records. Medication may not be used as punishment, for the convenience of staff, as a substitute for a treatment program, or in quantities that interfere with a patient's treatment program. Except when medication or medical treatment has been ordered by the court under par. (g) or is necessary to prevent serious physical harm to others as evidenced by a recent overt act, attempt or threat to do such harm, a patient may refuse medications and medical treatment if the patient is a member of a recognized religious organization and the religious tenets of such organization prohibit such medications and treatment. The individual shall be informed of this right prior to administration of medications or treatment whenever the patient's condition so permits.

51.61(1)(i) (i)

51.61(1)(i)1.1. Except as provided in subd. 2., have a right to be free from physical restraint and isolation except for emergency situations or when isolation or restraint is a part of a treatment program. Isolation or restraint may be used only when less restrictive measures are ineffective or not feasible and shall be used for the shortest time possible. When a patient is placed in isolation or restraint, his or her status shall be reviewed once every 30 minutes. Each facility shall have a written policy covering the use of restraint or isolation that ensures that the dignity of the individual is protected, that the safety of the individual is ensured, and that there is regular, frequent monitoring by trained staff to care for bodily needs as may be required. Isolation or restraint may be used for emergency situations only when it is likely that the patient may physically harm himself or herself or others. The treatment director shall specifically designate physicians who are authorized to order isolation or restraint, and shall specifically designate licensed psychologists who are authorized to order isolation. If the treatment director is not a physician, the medical director shall make the designation. In the case of a center for the developmentally disabled, use shall be authorized by the director of the center. The authorization for emergency use of isolation or restraint shall be in writing, except that isolation or restraint may be authorized in emergencies for not more than one hour, after which time an appropriate order in writing shall be obtained from the physician or licensed psychologist designated by the director, in the case of isolation, or the physician so designated in the case of restraint. Emergency isolation or restraint may not be continued for more than 24 hours without a new written order. Isolation may be used as part of a treatment program if it is part of a written treatment plan, and the rights specified in this subsection are provided to the patient. The use of isolation as a part of a treatment plan shall be explained to the patient and to his or her guardian, if any, by the person who provides the treatment. A treatment plan that incorporates isolation shall be evaluated at least once every 2 weeks. Patients who have a recent history of physical aggression may be restrained during transport to or from the facility. Persons who are committed or transferred under s. 51.35 (3) or 51.37 or under ch. 971 or 975, or who are detained or committed under ch. 980, and who, while under this status, are transferred to a hospital, as defined in s. 50.33 (2), for medical care may be isolated for security reasons within locked facilities in the hospital. Patients who are committed or transferred under s. 51.35 (3) or 51.37 or under ch. 971 or 975, or who are detained or committed under ch. 980, may be restrained for security reasons during transport to or from the facility.

51.61(1)(i)2. 2. Patients in the maximum security facility at the Mendota Mental Health Institute may be locked in their rooms during the night shift and for a period of no longer than one hour and 30 minutes during each change of shift by staff to permit staff review of patient needs. Patients detained or committed under ch. 980 and placed in a facility specified under s. 980.065 may be locked in their rooms during the night shift, if they reside in a maximum or medium security unit in which each room is equipped with a toilet and sink, or if they reside in a unit in which each room is not equipped with a toilet and sink and the number of patients outside their rooms equals or exceeds the number of toilets in the unit, except that patients who do not have toilets in their rooms must be given an opportunity to use a toilet at least once every hour, or more frequently if medically indicated. Patients in the maximum security facility at the Mendota Mental Health Institute, or patients detained or committed under ch. 980 and placed in a facility specified under s. 980.065, may also be locked in their rooms on a unit-wide or facility-wide basis as an emergency measure as needed for security purposes to deal with an escape or attempted escape, the discovery of a dangerous weapon in the unit or facility or the receipt of reliable information that a dangerous weapon is in the unit or facility, or to prevent or control a riot or the taking of a hostage. A unit-wide or facility-wide emergency isolation order may only be authorized by the director of the unit or facility where the order is applicable or his or her designee. A unit-wide or facility-wide emergency isolation order affecting the Mendota Mental Health Institute must be approved within one hour after it is authorized by the director of the Mendota Mental Health Institute or the director's designee. An emergency order for unit-wide or facility-wide isolation may only be in effect for the period of time needed to preserve order while dealing with the situation and may not be used as a substitute for adequate staffing. During a period of unit-wide or facility-wide isolation, the status of each patient shall be reviewed every 30 minutes to ensure the safety and comfort of the patient, and each patient who is locked in a room without a toilet shall be given an opportunity to use a toilet at least once every hour, or more frequently if medically indicated. Each unit in the maximum security facility at the Mendota Mental Health Institute and each unit in a facility specified under s. 980.065 shall have a written policy covering the use of isolation that ensures that the dignity of the individual is protected, that the safety of the individual is secured, and that there is regular, frequent monitoring by trained staff to care for bodily needs as may be required. The isolation policies shall be reviewed and approved by the director of the Mendota Mental Health Institute or the director's designee, or by the director of the facility specified under s. 980.065 or his or her designee, whichever is applicable.

51.61(1)(j) (j) Have a right not to be subjected to experimental research without the express and informed consent of the patient and of the patient's guardian after consultation with independent specialists and the patient's legal counsel. Such proposed research shall first be reviewed and approved by the institution's research and human rights committee created under sub. (4) and by the department before such consent may be sought. Prior to such approval, the committee and the department shall determine that research complies with the principles of the statement on the use of human subjects for research adopted by the American Association on Mental Deficiency, and with the regulations for research involving human subjects required by the U.S. department of health and human services for projects supported by that agency.

51.61(1)(k) (k) Have a right not to be subjected to treatment procedures such as psychosurgery, or other drastic treatment procedures without the express and informed consent of the patient after consultation with his or her counsel and legal guardian, if any. Express and informed consent of the patient after consultation with the patient's counsel and legal guardian, if any, is required for the use of electroconvulsive treatment.

51.61(1)(L) (L) Have the right to religious worship within the facility if the patient desires such an opportunity and a member of the clergy of the patient's religious denomination or society is available to the facility. The provisions for such worship shall be available to all patients on a nondiscriminatory basis. No individual may be coerced into engaging in any religious activities.

51.61(1)(m) (m) Have a right to a humane psychological and physical environment within the hospital facilities. These facilities shall be designed to afford patients with comfort and safety, to promote dignity and ensure privacy. Facilities shall also be designed to make a positive contribution to the effective attainment of the treatment goals of the hospital.

51.61(1)(n) (n) Have the right to confidentiality of all treatment records, have the right to inspect and copy such records, and have the right to challenge the accuracy, completeness, timeliness or relevance of information relating to the individual in such records, as provided in s. 51.30.

51.61(1)(o) (o) Except as otherwise provided, have a right not to be filmed or taped, unless the patient signs an informed and voluntary consent that specifically authorizes a named individual or group to film or tape the patient for a particular purpose or project during a specified time period. The patient may specify in the consent periods during which, or situations in which, the patient may not be filmed or taped. If a patient is adjudicated incompetent, the consent shall be granted on behalf of the patient by the patient's guardian. A patient in Goodland Hall at the Mendota Mental Health Institute, a patient detained or committed under ch. 980, or a patient who is in the legal custody of or under the supervision of the department of corrections, may be subject to video surveillance or filmed or taped without the patient's consent, except that such a patient may not be filmed in patient bedrooms or bathrooms without the patient's consent unless the patient is engaged in dangerous or disruptive behavior. A treatment activity involving a patient committed or detained under ch. 980 may be filmed or taped if the purpose of the recording is to assess the quality of the treatment activity or to facilitate clinical supervision of the staff involved in the treatment activity.

51.61(1)(p) (p) Have reasonable access to a telephone to make and receive telephone calls within reasonable limits.

51.61(1)(q) (q) Be permitted to use and wear his or her own clothing and personal articles, or be furnished with an adequate allowance of clothes if none are available. Provision shall be made to launder the patient's clothing.

51.61(1)(r) (r) Be provided access to a reasonable amount of individual secure storage space for his or her own private use.

51.61(1)(s) (s) Have reasonable protection of privacy in such matters as toileting and bathing.

51.61(1)(t) (t) Be permitted to see visitors each day.

51.61(1)(u) (u) Have the right to present grievances under the procedures established under sub. (5) on his or her own behalf or that of others to the staff or administrator of the treatment facility or community mental health program without justifiable fear of reprisal and to communicate, subject to par. (p), with public officials or with any other person without justifiable fear of reprisal.

51.61(1)(v) (v) Have the right to use his or her money as he or she chooses, except to the extent that authority over the money is held by another, including the parent of a minor, a court-appointed guardian of the patient's estate or a representative payee. If a treatment facility or community mental health program so approves, a patient or his or her guardian may authorize in writing the deposit of money in the patient's name with the facility or program. Any earnings attributable to the money accrue to the patient. The treatment facility or community mental health program shall maintain a separate accounting of the deposited money of each patient. The patient or his or her guardian shall receive, upon written request by the patient or guardian, a written monthly account of any financial transactions made by the treatment facility or community mental health program with respect to the patient's money. If a patient is discharged from a treatment facility or community mental health program, all of the patient's money, including any attributable accrued earnings, shall be returned to the patient. No treatment facility or community mental health program or employee of such a facility or program may act as representative payee for a patient for social security, pension, annuity or trust fund payments or other direct payments or monetary assistance unless the patient or his or her guardian has given informed written consent to do so or unless a representative payee who is acceptable to the patient or his or her guardian and the payer cannot be identified. A community mental health program or treatment facility shall give money of the patient to him or her upon request, subject to any limitations imposed by guardianship or representative payeeship, except that an inpatient facility may, as a part of its security procedures, limit the amount of currency that is held by a patient and may establish reasonable policies governing patient account transactions.

51.61(1)(w) (w)

51.61(1)(w)1.1. Have the right to be informed in writing, before, upon or at a reasonable time after admission, of any liability that the patient or any of the patient's relatives may have for the cost of the patient's care and treatment and of the right to receive information about charges for care and treatment services.

51.61(1)(w)2. 2. If the patient is a minor, if the patient's parents may be liable for the cost of the patient's care and treatment and if the patient's parents can be located with reasonable effort, the treatment facility or community mental health program shall notify the patient's parents of any liability that the parents may have for the cost of the patient's care and treatment and of their right to receive information under subd. 3., except that a minor patient's parents may not be notified under this subdivision if the minor patient is receiving care under s. 51.47 without the consent of the minor patient's parent or guardian.

51.61(1)(w)3. 3. A patient, a patient's relative who may be liable for the cost of the patient's care and treatment, or a patient's guardian may request information about charges for care and treatment services at the treatment facility or community mental health program. If a treatment facility or community mental health program receives such a request, the treatment facility or community mental health program shall promptly provide to the individual making the request written information about the treatment facility's or community mental health program's charges for care and treatment services. Unless the request is made by the patient, the guardian of a patient adjudicated incompetent in this state, the parent or guardian of a minor who has access to the minor's treatment records under s. 51.30 (5) (b) 1., or a person designated by the patient's informed written consent under s. 51.30 (4) (a) as a person to whom information may be disclosed, information released under this subdivision is limited to general information about the treatment facility's or community mental health program's charges for care and treatment services and may not include information which may not be disclosed under s. 51.30.

51.61(1)(x) (x) Have the right to be treated with respect and recognition of the patient's dignity and individuality by all employees of the treatment facility or community mental health program and by licensed, certified, registered or permitted providers of health care with whom the patient comes in contact.

51.61(1)(y) (y) Have the right, if provided services by a licensed mental health professional who is not affiliated with a county department or treatment facility, to be notified by the professional in writing of the grievance resolution procedure option that the professional makes available to the patient, as required under s. 457.04 (8).

51.61(2) (2) A patient's rights guaranteed under sub. (1) (p) to (t) may be denied for cause after review by the director of the facility, and may be denied when medically or therapeutically contraindicated as documented by the patient's physician, licensed psychologist, or licensed mental health professional in the patient's treatment record. The individual shall be informed in writing of the grounds for withdrawal of the right and shall have the opportunity for a review of the withdrawal of the right in an informal hearing before the director of the facility or his or her designee. There shall be documentation of the grounds for withdrawal of rights in the patient's treatment record. After an informal hearing is held, a patient or his or her representative may petition for review of the denial of any right under this subsection through the use of the grievance procedure provided in sub. (5) or, for review of the denial of a right by a licensed mental health professional who is not affiliated with a county department or treatment facility, through the use of one of the grievance resolution procedure options required under s. 457.04 (8). Alternatively, or in addition to the use of the appropriate grievance procedure, a patient or his or her representative may bring an action under sub. (7).

51.61(3) (3) The rights accorded to patients under this section apply to patients receiving services in outpatient and day-service treatment facilities, as well as community mental health programs, insofar as applicable.

51.61(4) (4)

51.61(4)(a)(a) Each facility which conducts research upon human subjects shall establish a research and human rights committee consisting of not less than 5 persons with varying backgrounds to assure complete and adequate review of research activities commonly conducted by the facility. The committee shall be sufficiently qualified through the maturity, experience and expertise of its members and diversity of its membership to ensure respect for its advice and counsel for safeguarding the rights and welfare of human subjects. In addition to possessing the professional competence necessary to review specific activities, the committee shall be able to ascertain the acceptability of proposals in terms of commitments of the facility and federal regulations, applicable law, standards of professional conduct and practice, and community attitudes.

51.61(4)(b) (b) No member of a committee may be directly involved in the research activity or involved in either the initial or continuing review of an activity in which he or she has a conflicting interest, except to provide information requested by the committee.

51.61(4)(c) (c) No committee may consist entirely of persons who are officers, employees or agents of or are otherwise associated with the facility, apart from their membership on the committee.

51.61(4)(d) (d) No committee may consist entirely of members of a single professional group.

51.61(4)(e) (e) A majority of the membership of the committee constitutes a quorum to do business.

51.61(5) (5)

51.61(5)(a)(a) The department shall establish procedures to assure protection of patients' rights guaranteed under this chapter, and shall, except for the grievance procedures of the Mendota and Winnebago mental health institutes and the state centers for the developmentally disabled, implement a grievance procedure which complies with par. (b) to assure that rights of patients under this chapter are protected and enforced by the department, by service providers and by county departments under ss. 51.42 and 51.437. The procedures established by the department under this subsection apply to patients in private hospitals or public general hospitals.

51.61(5)(b) (b) The department shall promulgate rules that establish standards for the grievance procedure used as specified in par. (a) by the department, county departments under ss. 51.42 and 51.437 and service providers. The standards shall include all of the following components:

51.61(5)(b)1. 1. Written policies and procedures regarding the uses and operation of the grievance system.

51.61(5)(b)2. 2. A requirement that a person, who is the contact for initiating and processing grievances, be identified within the department and in each county department under ss. 51.42 and 51.437 and be specified by each service provider.

51.61(5)(b)3. 3. An informal process for resolving grievances.

51.61(5)(b)4. 4. A formal process for resolving grievances, in cases where the informal process fails to resolve grievances to the patient's satisfaction.

51.61(5)(b)5. 5. A process for notification of all patients of the grievance process.

51.61(5)(b)6. 6. Time limits for responses to emergency and nonemergency grievances, as well as time limits for deciding appeals.

51.61(5)(b)7. 7. A process which patients may use to appeal unfavorable decisions within the department or county department under s. 51.42 or 51.437 or through the service provider.

51.61(5)(b)8. 8. A process which may be used to appeal final decisions under subd. 7. of the department, county department under s. 51.42 or 51.437 or service provider to the department of health services.

51.61(5)(b)9. 9. Protections against the application of sanctions against any complainant or any person, including an employee of the department, county department under s. 51.42 or 51.437 or service provider who assists a complainant in filing a grievance.

51.61(5)(c) (c) Each county department of community programs shall attach a statement to an application for recertification of its community mental health programs or treatment facilities that are operated by or under contract with the county. The statement shall indicate if any complaints or allegations of violations of rights established under this section were made during the certification period immediately before the period of recertification that is requested and shall summarize any complaints or allegations made. The statement shall contain the date of the complaint or allegation, the disposition of the matter and the date of disposition. The department shall consider the statement in reviewing the application for recertification.

51.61(5)(d) (d) No person may intentionally retaliate or discriminate against any patient or employee for contacting or providing information to any official or to an employee of any state protection and advocacy agency, or for initiating, participating in, or testifying in a grievance procedure or in an action for any remedy authorized under this section. Whoever violates this paragraph may be fined not more than $1,000 or imprisoned for not more than 6 months or both.

51.61(5)(e) (e) A licensed mental health professional who is not affiliated with a county department or treatment facility shall notify in writing each patient to whom the professional provides services of the procedure to follow to resolve a grievance. The notice shall provide an option that the professional makes available to the patient, as required under s. 457.04 (8). Paragraphs (a) and (b) do not apply to this paragraph.

51.61(6) (6) Subject to the rights of patients provided under this chapter, the department, county departments under s. 51.42 or 51.437, and any agency providing services under an agreement with the department or those county departments have the right to use customary and usual treatment techniques and procedures in a reasonable and appropriate manner in the treatment of patients who are receiving services under the mental health system, for the purpose of ameliorating the conditions for which the patients were admitted to the system. The written, informed consent of any patient shall first be obtained, unless the person has been found not competent to refuse medication and treatment under s. 51.61 (1) (g) or the person is a minor 14 years of age or older who is receiving services for alcoholism or drug abuse or a minor under 14 years of age who is receiving services for mental illness, developmental disability, alcoholism, or drug abuse. In the case of such a minor, the written, informed consent of the parent or guardian is required, except as provided under an order issued under s. 51.13 (1) (c) or 51.14 (3) (h) or (4) (g), or as provided in s. 51.47. If the minor is 14 years of age or older and is receiving services for mental illness or developmental disability, the written, informed consent of the minor and the minor's parent or guardian is required, except that a refusal of either such a minor 14 years of age or older or the minor's parent or guardian to provide written, informed consent for admission or transfer to an approved inpatient treatment facility is reviewable under s. 51.13 (1) (c) 1., (3), or (4), or 51.35 (3) (b), and a refusal of either a minor 14 years of age or older or the minor's parent or guardian to provide written, informed consent for outpatient mental health treatment is reviewable under s. 51.14.

51.61(7) (7)

51.61(7)(a)(a) Any patient whose rights are protected under this section who suffers damage as the result of the unlawful denial or violation of any of these rights may bring an action against the person, including the state or any political subdivision thereof, which unlawfully denies or violates the right in question. The individual may recover any damages as may be proved, together with exemplary damages of not less than $100 for each violation and such costs and reasonable actual attorney fees as may be incurred.

51.61(7)(b) (b) Any patient whose rights are protected under this section may bring an action against any person, including the state or any political subdivision thereof, which willfully, knowingly and unlawfully denies or violates any of his or her rights protected under this section. The patient may recover such damages as may be proved together with exemplary damages of not less than $500 nor more than $1,000 for each violation, together with costs and reasonable actual attorney fees. It is not a prerequisite to an action under this paragraph that the plaintiff suffer or be threatened with actual damages.

51.61(7)(c) (c) Any patient whose rights are protected under this section may bring an action to enjoin the unlawful violation or denial of rights under this section and may in the same action seek damages as provided in this section. The individual may also recover costs and reasonable actual attorney fees if he or she prevails.

51.61(7)(d) (d) Use of the grievance procedure established under sub. (5) is not a prerequisite to bringing an action under this subsection.

51.61(7m) (7m) Whoever intentionally deprives a patient of the ability to seek redress for the alleged violation of his or her rights under this section by unreasonably precluding the patient from doing any of the following may be fined not more than $1,000 or imprisoned for not more than 6 months or both:

51.61(7m)(a) (a) Using the grievance procedure specified in sub. (5).

51.61(7m)(b) (b) Communicating, subject to sub. (1) (p), with a court, government official or staff member of the protection and advocacy agency that is designated under s. 51.62 or with legal counsel.

51.61(8) (8) Any informed consent which is required under sub. (1) (a) to (i) may be exercised by the patient's legal guardian if the patient has been adjudicated incompetent and the guardian is so empowered, or by the parent of the patient if the patient is a minor.

51.61(9) (9) Except for grievance resolution procedure options specified under s. 457.04 (8) (a), (b), and (c), the department shall promulgate rules to implement this section.

51.61(10) (10) No person who, in good faith, files a report with the appropriate examining board concerning the violation of rights under this section by persons licensed, certified, registered or permitted under ch. 441, 446, 450, 455 or 456, or who participates in an investigation of an allegation by the appropriate examining board, is liable for civil damages for the filing or participation.

51.61 History History: 1975 c. 430; 1977 c. 428 ss. 96 to 109, 115; 1981 c. 20; 1981 c. 314 s. 144; 1983 a. 189 s. 329 (5); 1983 a. 293, 357, 538; 1985 a. 176; 1987 a. 366, 367, 403; 1989 a. 31; 1993 a. 184, 445, 479; 1995 a. 27 s. 9126 (19); 1995 a. 92, 268, 292; 1997 a. 292; 2001 a. 16 ss. 1993j to 1993w, 4034zk, 4034zl; 2001 a. 104; 2005 a. 387, 434, 444; 2007 a. 20 s. 9121 (6) (a); 2007 a. 97; 2009 a. 28; 2011 a. 32.

51.61 Annotation A patient in a state facility can recover fees under sub. (7) (c) from the county. Matter of Protective Placement of J. S. 144 Wis. 2d 670, 425 N.W.2d 15 (Ct. App. 1988).

51.61 Annotation The court may order an agency to do planning and the implementation work necessary to fulfill the obligation to order placement conforming to ss. 55.06 (9) (a) and 51.61 (1) (e). In Matter of J.G.S. 159 Wis. 2d 685, 465 N.W.2d 227 (Ct. App. 1990).

51.61 Annotation A nurse's decision to take a mental health patient on a recreational walk is not treatment under sub. (1) (f), and no cause of action was created under this section for injuries incurred when the patient fell. Erbstoeaer v. American Casualty Co. 169 Wis. 2d 637, 486 N.W.2d 549 (Ct. App. 1992).

51.61 Annotation Sub. (1) (g) 4. is not merely illustrative; it establishes the only standard by which a court may determine whether a patient is competent to refuse psychotropic medication. Factors to be considered in determining whether this competency standard is met are discussed. Mental Condition of Virgil D. 189 Wis. 2d 1, 524 N.W.2d 894 (1994).

51.61 Annotation Sub. (1) (k) is unconstitutionally overbroad because it prevents all patients unable to give "express and informed" consent from receiving electroconvulsive treatment under any circumstances, even when the treatment may be life saving. Professional Guardianships, Inc. v. Ruth E.J. 196 Wis. 2d 794, 540 N.W.2d 213 (Ct. App. 1995), 95-2010.

51.61 Annotation Court commissioners have the authority to conduct hearings under s. 51.61 (1) (g). Carol J. R. v. County of Milwaukee, 196 Wis. 2d 882, 540 N.W.2d 233 (Ct. App. 1995), 94-0688.

51.61 Annotation In an action for negligence and malpractice, when a provider's treatment techniques or deficiencies were part and parcel of the plaintiff's claim, it was appropriate to award costs and attorney fees under sub. (7) (a). Wright v. Mercy Hospital, 206 Wis. 2d 449, 557 N.W.2d 846 (Ct. App. 1996), 95-2289.

51.61 Annotation Sub. (7) contemplates two separate and distinct causes of action. Par. (a) applies when the denial of a patient's rights have caused actual damages. Par. (b) does not require damages, but allows recovery if the patient's rights were violated willfully, knowingly, and unlawfully. Schaidler v. Mercy Medical Center of Oshkosh, Inc. 209 Wis. 2d 457, 563 N.W.2d 554 (Ct. App. 1997), 96-0645.

51.61 Annotation This section and ch. 980 provide the statutory basis for a court to issue an involuntary medication order for individuals who suffer from a chronic mental illness and are committed under ch. 980. State v. Anthony D.B. 2000 WI 94, 237 Wis. 2d 1, 614 N.W.2d 435, 98-0576.

51.61 Annotation Involuntarily committed persons are entitled to more considerate treatment and conditions of confinement than criminals, but their rights are not absolute. A restriction of rights must be reasonably related to legitimate therapeutic and institutional interests. West v. Macht, 2000 WI App 134, 237 Wis. 2d 265, 614 N.W.2d 34, 99-1710.

51.61 Annotation Sub. (1) (i) grants broad discretionary power to DHFS sufficient to permit its treatment facilities to transport ch. 980 patients in restraints for security reasons. Nothing requires treatment facilities to exercise discretion for each individual patient rather than on the basis of its experience with ch. 980 patients as a group and the individualized prior finding of sexual dangerousness that each ch. 980 patient has had made. Thielman v. Leean, 2003 WI App 33, 260 Wis. 2d 253, 659 N.W.2d 73, 02-0888.

51.61 Annotation A "patient" under sub. (1) includes a person receiving services for developmental disabilities. Under s. 51.437 sheltered employment is one of those services. Sheltered employment did not constitute rehabilitation, and thus the patient's place of sheltered employment was not a treatment facility and the sheltered employee could not bring a sub. (1) (x) claim. That assaults occurred in a restroom did not mean his right to privacy in the restroom under sub. (1) (s) was violated. Sheltered employment may include educational programs, and the patient's complaint stated a claim that the assaults deprived him of his right to prompt and adequate educational services under sub. (1) (f). St. Paul Fire & Marine Insurance Co. v. Keltgen, 2003 WI App 53, 260 Wis. 2d 523, 659 N.W.2d 906, 02-1249.

51.61 Annotation The exclusive remedy provision of the worker's compensation act, s. 102.03, does not bar a claim under this section when the injuries result from the same set of facts. An entity that acted both as both sheltered employer and developmentally disabled service provider did not possess a dual persona, allowing both worker's compensation recovery and tort recovery for the same act. St. Paul Fire & Marine Insurance Co. v. Keltgen, 2003 WI App 53, 260 Wis. 2d 523, 659 N.W.2d 906, 02-1249.

51.61 Annotation The injured patients and families compensation fund under ch. 655 is not a person "who violates the right in question," as this section requires. The fund does not provide any treatment and could never violate any of the rights proscribed in this section. As a result, there is no basis to conclude that it is subject to costs and reasonable actual attorney fees. Hess v. Fernandez, 2005 WI 19, 278 Wis. 2d 283, 692 N.W.2d 655, 03-0327.

51.61 Annotation Patients civilly committed under ch. 980 are not employees under federal or Wisconsin minimum wage law. Tran v. Speech, 2010 WI App 58, 324 Wis. 2d 567; 782 N.W.2d 107, 09-0884.

51.61 Annotation Under sub. (1) (g) 4. b. the county petitioner may prove by clear and convincing evidence that the individual is substantially incapable of applying the understanding he or she has of the advantages and disadvantages of the medication, and the alternatives, to his or her mental illness in order to make an informed choice as to whether to accept or refuse the medication. Medical experts must apply the standards set out in the competency statute. An expert's use of different language to explain his or her conclusions should be linked back to the standards in the statute. Outagamie County v. Melanie L. 2013 WI 67, ___ Wis. 2d ___, ___ N.W.2d ___, 12-0099.

51.61 AnnotationNonconsensual drug therapy did not violate due process. Stensvad v. Reivitz, 601 F. Supp. 128 (1985).

51.61 Annotation Sub. (1) (e) and (i) do not restrict the discretion of institution administrators to restrain patients during transport. Thielman v. Leean, 140 F. Supp. 2d 982 (2001). Affirmed. 282 F.3d 478 (2002).



51.62 Protection and advocacy system.

51.62  Protection and advocacy system.

51.62(1) (1)  Definitions. In this section:

51.62(1)(ag) (ag) "Abuse" has the meaning given in s. 46.90 (1) (a).

51.62(1)(am) (am) "Developmental disability" means a severe, chronic disability of a person that is characterized by all of the following:

51.62(1)(am)1. 1. Is attributable to a mental or physical impairment or a combination of a mental and a physical impairment.

51.62(1)(am)2. 2. Is manifested before the person has attained the age of 22.

51.62(1)(am)3. 3. Is likely to continue indefinitely.

51.62(1)(am)4. 4. Results in substantial functional limitation in at least 3 of the following areas of major life activity:

51.62(1)(am)4.a. a. Self-care.

51.62(1)(am)4.b. b. Receptive and expressive language.

51.62(1)(am)4.c. c. Learning.

51.62(1)(am)4.d. d. Mobility.

51.62(1)(am)4.e. e. Self-direction.

51.62(1)(am)4.f. f. Capacity for independent living.

51.62(1)(am)4.g. g. Economic self-sufficiency.

51.62(1)(am)5. 5. Requires a combination and sequence of special interdisciplinary or generic care, treatment or other services that are of lifelong or extended duration and are individually planned and coordinated.

51.62(1)(ar) (ar) "Financial exploitation" has the meaning given in s. 46.90 (1) (ed).

51.62(1)(b) (b) "Inpatient health care facility" has the meaning provided under s. 50.135 (1), except that it does include community-based residential facilities as defined under s. 50.01 (1g).

51.62(1)(bm) (bm) "Mental illness" means mental disease to such extent that a person so afflicted requires care and treatment for his or her welfare, or the welfare of others, or of the community and is an inpatient or resident in a facility rendering care or treatment or has been discharged from the facility for not more than 90 days.

51.62(1)(br) (br) "Neglect" has the meaning given in s. 46.90 (1) (f).

51.62(1)(c) (c) "Protection and advocacy agency" means an entity designated by the governor to implement a system to protect and advocate the rights of persons with developmental disabilities, as authorized under 42 USC 6012 or mental illness, as authorized under 42 USC 10801 to 10851.

51.62(2) (2) Designation.

51.62(2)(a)(a) The governor shall designate as the protection and advocacy agency a private, nonprofit corporation that is independent of all of the following:

51.62(2)(a)1. 1. A state agency.

51.62(2)(a)2. 2. The board for people with developmental disabilities and the council on mental health.

51.62(2)(a)3. 3. An agency that provides treatment, services or habilitation to persons with developmental disabilities or mental illness.

51.62(2)(b) (b) After the governor has designated a protection and advocacy agency under par. (a), the protection and advocacy agency so designated shall continue in that capacity unless and until the governor redesignates the protection and advocacy agency to another private, nonprofit corporation that meets the requirements of par. (a). The governor may redesignate this private, nonprofit corporation the protection and advocacy agency only if all of the following conditions are met:

51.62(2)(b)1. 1. Good cause exists for the redesignation.

51.62(2)(b)2. 2. Prior notice and an opportunity to comment on a proposed redesignation has been given to all of the following:

51.62(2)(b)2.a. a. The board for people with developmental disabilities and the council on mental health.

51.62(2)(b)2.b. b. Major organizations, in the state, of persons with developmental disabilities or mental illness and families and representatives of these persons.

51.62(2)(c) (c) If the governor has designated a protection and advocacy agency before July 20, 1985, that entity shall continue in that capacity unless and until the governor redesignates the protection and advocacy agency to another private, nonprofit corporation that meets the requirements of par. (a).

51.62(3) (3) Agency powers and duties.

51.62(3)(a)(a) The protection and advocacy agency may:

51.62(3)(a)1. 1. Pursue legal, administrative and other appropriate remedies to ensure the protection of the rights of persons with developmental disabilities or mental illness and to provide information on and referral to programs and services addressing the needs of persons with developmental disabilities or mental illness.

51.62(3)(a)2. 2. Have access to records as specified under ss. 51.30 (4) (b) 18. and 146.82 (2) (a) 9.

51.62(3)(a)2m. 2m. Have immediate access to any individual with mental illness or developmental disability, regardless of age, who has requested services or on whose behalf services have been requested from the protection and advocacy agency or concerning whom the protection and advocacy agency has reasonable cause to believe that abuse, neglect, financial exploitation, or a violation of rights of the individual has occurred.

51.62(3)(a)3. 3. Contract with a private, nonprofit corporation to confer to that corporation the powers and duties specified for the protection and advocacy agency under this subsection, except that the corporation may have access to records as specified under ss. 51.30 (4) (b) 18. and 146.82 (2) (a) 9. only if all of the following conditions are met:

51.62(3)(a)3.a. a. The contract of the corporation with the protection and advocacy agency so provides.

51.62(3)(a)3.b. b. The department has approved the access.

51.62(3)(b) (b) The protection and advocacy agency shall pay reasonable costs related to the reproducing or copying of patient health care or treatment records.

51.62(3m) (3m) Funding. From the appropriation under s. 20.435 (7) (md), the department shall distribute $75,000 in each fiscal year to the protection and advocacy agency for performance of community mental health protection and advocacy services.

51.62(4) (4) Departmental duties. The department shall provide the protection and advocacy agency with copies of annual surveys and plans of correction for intermediate care facilities for persons with an intellectual disability on or before the first day of the 2nd month commencing after completion of the survey or plan.

51.62 History History: 1985 a. 29; 1987 a. 161 s. 13m; 1987 a. 399; 1989 a. 31; 1993 a. 27; 1995 a. 27, 169; 1997 a. 27, 35; 2005 a. 388; 2007 a. 20, 153; 2009 a. 180; 2011 a. 126.

51.62 Annotation The Wisconsin statutory scheme does not give an agency express authority to investigate incidents of abuse and neglect or to obtain patient records, but under federal law any state system established to protect the rights of persons with developmental disabilities has that authority. Wisconsin Coalition for Advocacy v. Czaplewski, 131 F. Supp. 2d 1039 (2001).



51.63 Private pay for patients.

51.63  Private pay for patients. Any person may pay, in whole or in part, for the maintenance and clothing of any mentally ill, developmentally disabled, alcoholic or drug dependent person at any institution for the treatment of persons so afflicted, and his or her account shall be credited with the sums paid. The person may also be likewise provided with such special care in addition to those services usually provided by the institution as is agreed upon with the director, upon payment of the charges therefor.

51.63 History History: 1975 c. 430.



51.64 Reports of death required; penalty; assessment.

51.64  Reports of death required; penalty; assessment.

51.64(1)(1) In this section:

51.64(1)(a) (a) "Physical restraint" includes all of the following:

51.64(1)(a)1. 1. A locked room.

51.64(1)(a)2. 2. A device or garment that interferes with an individual's freedom of movement and that the individual is unable to remove easily.

51.64(1)(a)3. 3. Restraint by a treatment facility staff member of a person admitted or committed to the treatment facility, by use of physical force.

51.64(1)(b) (b) "Psychotropic medication" means an antipsychotic, antidepressant, lithium carbonate or a tranquilizer.

51.64(2) (2)

51.64(2)(a)(a) No later than 24 hours after the death of a person admitted or committed to a treatment facility, the treatment facility shall report the death to the department if one of the following applies:

51.64(2)(a)1. 1. There is reasonable cause to believe that the death was related to the use of physical restraint or a psychotropic medication.

51.64(2)(a)3. 3. There is reasonable cause to believe that the death was a suicide.

51.64 History History: 1989 a. 336.



51.65 Segregation of tuberculosis patients.

51.65  Segregation of tuberculosis patients. The department shall make provision for the segregation of tuberculosis patients in the state-operated and community-operated facilities, and for that purpose may set apart facilities and equip facilities for the care and treatment of such patients.

51.65 History History: 1975 c. 430.



51.67 Alternate procedure; protective services.

51.67  Alternate procedure; protective services. If, after a hearing under s. 51.13 (4) or 51.20, the court finds that commitment under this chapter is not warranted and that the subject individual is a fit subject for guardianship and protective placement or services, the court may, without further notice, appoint a temporary guardian for the subject individual and order temporary protective placement or services under ch. 55 for a period not to exceed 30 days. Temporary protective placement for an individual in a center for the developmentally disabled is subject to s. 51.06 (3). Any interested party may then file a petition for permanent guardianship or protective placement or services, including medication, under ch. 55. If the individual is in a treatment facility, the individual may remain in the facility during the period of temporary protective placement if no other appropriate facility is available. The court may order psychotropic medication as a temporary protective service under this section if it finds that there is probable cause to believe the individual is not competent to refuse psychotropic medication and that the medication ordered will have therapeutic value and will not unreasonably impair the ability of the individual to prepare for and participate in subsequent legal proceedings. An individual is not competent to refuse psychotropic medication if, because of serious and persistent mental illness, and after the advantages and disadvantages of and alternatives to accepting the particular psychotropic medication have been explained to the individual, one of the following is true:

51.67(1) (1) The individual is incapable of expressing an understanding of the advantages and disadvantages of accepting treatment and the alternatives.

51.67(2) (2) The individual is substantially incapable of applying an understanding of the advantages, disadvantages and alternatives to his or her serious and persistent mental illness in order to make an informed choice as to whether to accept or refuse psychotropic medication.

51.67 History History: 1975 c. 430; 1977 c. 187, 428; 1979 c. 89, 336; 1985 a. 29; 1987 a. 366; 1995 a. 268; 2003 a. 33; 2005 a. 264.



51.75 Interstate compact on mental health.

51.75  Interstate compact on mental health. The interstate compact on mental health is enacted into law and entered into by this state with all other states legally joining therein substantially in the following form:

THE INTERSTATE COMPACT ON

MENTAL HEALTH.

The contracting states solemnly agree that:

51.75(1) (1) Article I. The party states find that the proper and expeditious treatment of the mentally ill and mentally deficient can be facilitated by cooperative action, to the benefit of the patients, their families and society as a whole. Further, the party states find that the necessity of and desirability for furnishing such care and treatment bears no primary relation to the residence or citizenship of the patient but that, on the contrary, the controlling factors of community safety and humanitarianism require that facilities and services be made available for all who are in need of them. Consequently, it is the purpose of this compact and of the party states to provide the necessary legal basis for the institutionalization or other appropriate care and treatment of the mentally ill and mentally deficient under a system that recognizes the paramount importance of patient welfare and to establish the responsibilities of the party states in terms of such welfare.

51.75(2) (2) Article II. As used in this compact:

51.75(2)(a) (a) "Aftercare" means care, treatment and services provided a patient, as defined herein, on convalescent status or conditional release.

51.75(2)(b) (b) "Institution" means any hospital or other facility maintained by a party state or political subdivision thereof for the care and treatment of mental illness or mental deficiency.

51.75(2)(c) (c) "Mental deficiency" means mental deficiency as defined by appropriate clinical authorities to such extent that a person so afflicted is incapable of managing himself or herself and his or her affairs, but shall not include mental illness as defined herein.

51.75(2)(d) (d) "Mental illness" means mental disease to such extent that a person so afflicted requires care and treatment for the person's welfare, or the welfare of others, or of the community.

51.75(2)(e) (e) "Patient" means any person subject to or eligible as determined by the laws of the sending state, for institutionalization or other care, treatment or supervision pursuant to the provisions of this compact.

51.75(2)(f) (f) "Receiving state" means a party state to which a patient is transported pursuant to the provisions of the compact or to which it is contemplated that a patient may be so sent.

51.75(2)(g) (g) "Sending state" means a party state from which a patient is transported pursuant to the provisions of the compact or from which it is contemplated that a patient may be so sent.

51.75(2)(h) (h) "State" means any state, territory or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.

51.75(3) (3) Article III.

51.75(3)(a)(a) Whenever a person physically present in any party state is in need of institutionalization by reason of mental illness or mental deficiency, the person shall be eligible for care and treatment in an institution in that state irrespective of the person's residence, settlement or citizenship, qualifications.

51.75(3)(b) (b) The provisions of par. (a) to the contrary notwithstanding any patient may be transferred to an institution in another state whenever there are factors based upon clinical determinations indicating that the care and treatment of said patient would be facilitated or improved thereby. Any such institutionalization may be for the entire period of care and treatment or for any portion thereof. The factors referred to in this paragraph include the patient's full record with due regard for the location of the patient's family, character of the illness and probable duration thereof, and such other factors as are considered appropriate.

51.75(3)(c) (c) No state is obliged to receive any patient under par. (b) unless the sending state has given advance notice of its intention to send the patient, furnished all available medical and other pertinent records concerning the patient and given the qualified medical or other appropriate clinical authorities of the receiving state an opportunity to examine the patient if said authorities so wish, and unless the receiving state agrees to accept the patient.

51.75(3)(d) (d) If the laws of the receiving state establish a system of priorities for the admission of patients, an interstate patient under this compact shall receive the same priority as a local patient and shall be taken in the same order and at the same time that the interstate patient would be taken if the interstate patient were a local patient.

51.75(3)(e) (e) Pursuant to this compact, the determination as to the suitable place of institutionalization for a patient may be reviewed at any time and such further transfer of the patient may be made as seems likely to be in the best interest of the patient.

51.75(4) (4) Article IV.

51.75(4)(a)(a) Whenever, pursuant to the laws of the state in which a patient is physically present, it is determined that the patient should receive aftercare or supervision, such care or supervision may be provided in a receiving state. If the medical or other appropriate clinical authorities having responsibility for the care and treatment of the patient in the sending state have reason to believe that aftercare in another state would be in the best interest of the patient and would not jeopardize the public safety, they shall request the appropriate authorities in the receiving state to investigate the desirability of affording the patient such aftercare in said receiving state, and such investigation shall be made with all reasonable speed. The request for investigation shall be accompanied by complete information concerning the patient's intended place of residence and the identity of the person in whose charge it is proposed to place the patient, the complete medical history of the patient and such other documents as are pertinent.

51.75(4)(b) (b) If the medical or other appropriate clinical authorities having responsibility for the care and treatment of the patient in the sending state and the appropriate authorities in the receiving state find that the best interest of the patient would be served thereby, and if the public safety would not be jeopardized thereby, the patient may receive aftercare or supervision in the receiving state.

51.75(4)(c) (c) In supervising, treating or caring for a patient on aftercare pursuant to the terms of this subsection, a receiving state shall employ the same standards of visitation, examination, care and treatment that it employs for similar local patients.

51.75(5) (5) Article V. Whenever a dangerous or potentially dangerous patient escapes from an institution in any party state, that state shall promptly notify all appropriate authorities within and without the jurisdiction of the escape, in a manner reasonably calculated to facilitate the speedy apprehension of the escapee. Immediately upon the apprehension and identification of any such dangerous or potentially dangerous patient, the patient shall be detained in the state where found, pending disposition in accordance with law.

51.75(6) (6) Article VI. The duly accredited officers of any state party to this compact, upon the establishment of their authority and the identity of the patient, shall be permitted to transport any patient being moved pursuant to this compact through any state party to this compact, without interference.

51.75(7) (7) Article VII.

51.75(7)(a)(a) No person shall be deemed a patient of more than one institution at any given time. Completion of transfer of any patient to an institution in a receiving state shall have the effect of making the person a patient of the institution in the receiving state.

51.75(7)(b) (b) The sending state shall pay all costs of and incidental to the transportation of any patient pursuant to this compact, but any 2 or more party states may, by making a specific agreement for that purpose, arrange for a different allocation of costs as among themselves.

51.75(7)(c) (c) No provision of this compact shall be construed to alter or affect any internal relationships among the departments, agencies and officers of and in the government of a party state, or between a party state and its subdivisions, as to the payment of costs or responsibilities therefor.

51.75(7)(d) (d) Nothing in this compact shall be construed to prevent any party state or subdivision thereof from asserting any right against any person in regard to costs for which such party state or subdivision thereof may be responsible pursuant to any provision of this compact.

51.75(7)(e) (e) Nothing in this compact shall be construed to invalidate any reciprocal agreement between a party state and a nonparty state relating to institutionalization, care or treatment of the mentally ill or mentally deficient or any statutory authority pursuant to which such agreements may be made.

51.75(8) (8) Article VIII.

51.75(8)(a)(a) Nothing in this compact shall be construed to abridge, diminish or in any way impair the rights, duties and responsibilities of any patient's guardian on the guardian's own behalf or in respect of any patient for whom the guardian may serve, except that where the transfer of any patient to another jurisdiction makes advisable the appointment of a supplemental or substitute guardian, any court of competent jurisdiction in the receiving state may make such supplemental or substitute appointment and the court which appointed the previous guardian shall, upon being duly advised of the new appointment, and upon the satisfactory completion of such accounting and other acts as such court by law requires, relieve the previous guardian of power and responsibility to whatever extent is appropriate in the circumstances. In the case of any patient having settlement in the sending state, the court of competent jurisdiction in the sending state has the sole discretion to relieve a guardian appointed by it or continue the guardian's power and responsibility, whichever it deems advisable. The court in the receiving state may, in its discretion, confirm or reappoint the person previously serving as guardian in the sending state in lieu of making a supplemental or substitute appointment.

51.75(8)(b) (b) The term "guardian" as used in par. (a) includes any guardian, trustee, legal committee, conservator or other person or agency however denominated who is charged by law with power to act for or responsibility for the person or property of a patient.

51.75(9) (9) Article IX.

51.75(9)(a)(a) No provision of this compact except sub. (5) applies to any person institutionalized while under sentence in a penal or correctional institution or while subject to trial on a criminal charge, or whose institutionalization is due to the commission of an offense for which, in the absence of mental illness or mental deficiency, said person would be subject to incarceration in a penal or correctional institution.

51.75(9)(b) (b) To every extent possible, it is the policy of states party to this compact that no patient shall be placed or detained in any prison, jail or lockup, but such patient shall, with all expedition, be taken to a suitable institutional facility for mental illness or mental deficiency.

51.75(10) (10) Article X.

51.75(10)(a)(a) Each party state shall appoint a "compact administrator" who, on behalf of that state, shall act as general coordinator of activities under the compact in that state and who shall receive copies of all reports, correspondence and other documents relating to any patient processed under the compact by that state either in the capacity of sending or receiving state. The compact administrator or the duly designated representative of the compact administrator shall be the official with whom other party states shall deal in any matter relating to the compact or any patient processed thereunder.

51.75(10)(b) (b) The compact administrators of the respective party states shall have power to promulgate reasonable rules and regulations to carry out more effectively the terms and provisions of this compact.

51.75(11) (11) Article XI. The duly constituted administrative authorities of any 2 or more party states may enter into supplementary agreements for the provision of any service or facility or for the maintenance of any institution on a joint or cooperative basis whenever the states concerned find that such agreements will improve services, facilities or institutional care and treatment in the fields of mental illness or mental deficiency. No such supplementary agreement shall be construed so as to relieve any party state of any obligation which it otherwise would have under other provisions of this compact.

51.75(12) (12) Article XII. This compact enters into full force and effect as to any state when enacted by it into law and such state shall thereafter be a party thereto with all states legally joining therein.

51.75(13) (13) Article XIII.

51.75(13)(a)(a) A state party to this compact may withdraw therefrom by enacting a statute repealing the same. Such withdrawal takes effect one year after notice thereof has been communicated officially and in writing to the governors and compact administrators of all other party states. However, the withdrawal of any state shall not change the status of any patient who has been sent to said state or sent out of said state pursuant to the provisions of the compact.

51.75(13)(b) (b) Withdrawal from any agreement permitted by sub. (7) (b) as to costs or from any supplementary agreement made pursuant to sub. (11) shall be in accordance with the terms of such agreement.

51.75(14) (14) Article XIV. This compact shall be liberally construed so as to effectuate the purpose thereof. The provisions of this compact are severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state, or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact is held contrary to the constitution of any party state thereto, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

51.75 History History: 1981 c. 390; 1983 a. 189; 1991 a. 316.

51.75 Annotation This section does not apply to individuals found not guilty of criminal charges by reason of mental disease or defect under s. 971.17. State v. Devore, 2004 WI App 86, 272 Wis. 2d 383, 679 N.W.2d 885, 03-2323.

51.75 Annotation While s. 51.15 (7) does not authorize contractual agreements with counties outside of Wisconsin, ss. 51.75 (11), 51.87 (3), and 66.30 (5) [now 66.0303] each contain legal mechanisms through which financial or other responsibility for care and treatment of individuals from such counties may be shared under certain specified circumstances. 78 Atty. Gen. 59.



51.76 Compact administrator.

51.76  Compact administrator. Pursuant to the interstate compact on mental health, the secretary shall be the compact administrator and, acting jointly with like officers of other party states, may promulgate rules to carry out more effectively the terms of the compact. The compact administrator shall cooperate with all departments, agencies and officers of and in the government of this state and its subdivisions in facilitating the proper administration of the compact or any supplementary agreement entered into by this state thereunder.



51.77 Transfer of patients.

51.77  Transfer of patients.

51.77(1) (1) In this section "relatives" means the patient's spouse, parents, grandparents, adult children, adult siblings, adult aunts, adult uncles and adult cousins, and any other relative with whom the patient has resided in the previous 10 years.

51.77(2) (2) Transfer of patients out of Wisconsin to another state under the interstate compact on mental health shall be upon recommendation of no less than 3 physicians licensed under ch. 448 appointed by the court of competent jurisdiction and shall be only in accord with the following requirements:

51.77(2)(a) (a) That the transfer be requested by the patient's relatives or guardian or a person with whom the patient has resided for a substantial period on other than a commercial basis. This requirement does not preclude the compact administrator or the institution in which the patient is in residence from suggesting that relatives or the guardian request such transfer.

51.77(2)(b) (b) That the compact administrator determine that the transfer of the patient is in the patient's best interest.

51.77(2)(c) (c) That the patient have either interested relatives in the receiving state or a determinable interest in the receiving state.

51.77(2)(d) (d) That the patient, guardian and relatives, as determined by the patient's records, whose addresses are known or can with reasonable diligence be ascertained, be notified.

51.77(2)(e) (e) That none of the persons given notice under par. (d) object to the transfer of said patient within 30 days of receipt of such notice.

51.77(2)(f) (f) That records of the intended transfer, including proof of service of notice under par. (d) be reviewed by the court assigned to exercise probate jurisdiction for the county in which the patient is confined or by any other court which a relative or guardian requests to do so.

51.77(3) (3) If the request for transfer of a patient is rejected for any of the reasons enumerated under sub. (2), the compact administrator shall notify all persons making the request as to why the request was rejected and of the patient's right to appeal the decision to a competent court.

51.77(4) (4) If the patient, guardian or any relative feels that the objections of other relatives or of the compact administrator raised under sub. (2) are not well-founded in preventing transfer, such person may appeal the decision not to transfer to a competent court having jurisdiction which shall determine, on the basis of evidence by the interested parties and psychiatrists, psychologists and social workers who are acquainted with the case, whether transfer is in the best interests of the patient. The requirements of sub. (2) (c) shall apply to this subsection.

51.77(5) (5) The determination of mental illness or developmental disability in proceedings in this state requires a finding of a court in accordance with the procedure contained in s. 51.20.

51.77 History History: 1975 c. 430; 1977 c. 449; 1991 a. 316.



51.78 Supplementary agreements.

51.78  Supplementary agreements. The compact administrator may enter into supplementary agreements with appropriate officials of other states under s. 51.75 (7) and (11). If such supplementary agreements require or contemplate the use of any institution or facility of this state or county or require or contemplate the provision of any service by this state or county, no such agreement shall take effect until approved by the head of the department or agency under whose jurisdiction said institution or facility is operated or whose department or agency will be charged with the rendering of such service.

51.78 History History: 1981 c. 390.



51.79 Transmittal of copies.

51.79  Transmittal of copies. Duly authorized copies of ss. 51.75 to 51.80 shall, upon its approval, be transmitted by the secretary of state to the governor of each state, the attorney general and the administrator of general services of the United States and the council of state governments.

51.79 History History: 1979 c. 89.



51.80 Patients' rights.

51.80  Patients' rights. Nothing in the interstate compact on mental health shall be construed to abridge, diminish or in any way impair the rights or liberties of any patient affected by the compact.



51.81 Uniform extradition of persons of unsound mind act; definitions.

51.81  Uniform extradition of persons of unsound mind act; definitions. The terms "flight" and "fled" as used in ss. 51.81 to 51.85 shall be construed to mean any voluntary or involuntary departure from the jurisdiction of the court where the proceedings hereinafter mentioned may have been instituted and are still pending with the effect of avoiding, impeding or delaying the action of the court in which such proceedings may have been instituted or be pending, or any such departure from the state where the person demanded then was, if the person then was under detention by law as a person of unsound mind and subject to detention. The word "state" wherever used in ss. 51.81 to 51.85 shall include states, territories, districts and insular and other possessions of the United States. As applied to a request to return any person within the purview of ss. 51.81 to 51.85 to or from the District of Columbia, the words, "executive authority," "governor" and "chief magistrate," respectively, shall include a justice of the supreme court of the District of Columbia and other authority.

51.81 History History: 1971 c. 40 s. 93; 1991 a. 316.



51.82 Delivery of certain nonresidents.

51.82  Delivery of certain nonresidents. A person alleged to be of unsound mind found in this state, who has fled from another state, in which at the time of the flight: (a) The person was under detention by law in a hospital, asylum or other institution for the insane as a person of unsound mind; or (b) the person had been theretofore determined by legal proceedings to be of unsound mind, the finding being unreversed and in full force and effect, and the control of his or her person having been acquired by a court of competent jurisdiction of the state from which the person fled; or (c) the person was subject to detention in that state, being then the person's legal domicile (personal service of process having been made) based on legal proceedings pending there to have the person declared of unsound mind, shall on demand of the executive authority of the state from which the person fled, be delivered for removal thereto.

51.82 History History: 1975 c. 430; 1991 a. 316.



51.83 Authentication of demand; discharge; costs.

51.83  Authentication of demand; discharge; costs.

51.83(1)(1) Whenever the executive authority of any state demands of the executive authority of this state, any fugitive within the purview of s. 51.82 and produces a copy of the commitment, decree or other judicial process and proceedings, certified as authentic by the governor or chief magistrate of the state whence the person so charged has fled with an affidavit made before a proper officer showing the person to be such a fugitive, it is the duty of the executive authority of this state to cause the fugitive to be apprehended and secured, if found in this state, and to cause immediate notice of the apprehension to be given to the executive authority making such demand, or to the agent of such authority appointed to receive the fugitive, and to cause the fugitive to be delivered to the agent when the agent appears.

51.83(2) (2) If no such agent appears within 30 days from the time of the apprehension, the fugitive may be discharged. All costs and expenses incurred in the apprehending, securing, maintaining and transmitting such fugitive to the state making such demand, shall be paid by such state. Any agent so appointed who receives custody of the fugitive shall be empowered to transmit the fugitive to the state from which the fugitive has fled. The executive authority of this state is hereby vested with the power, on the application of any person interested, to demand the return to this state of any fugitive within the purview of ss. 51.81 to 51.85.

51.83 History History: 1971 c. 40 s. 93; 1991 a. 316.



51.84 Limitation of time to commence proceeding.

51.84  Limitation of time to commence proceeding. Any proceedings under ss. 51.81 to 51.85 shall be begun within one year after the flight referred to in ss. 51.81 to 51.85.

51.84 History History: 1971 c. 40 s. 93; 1981 c. 314 s. 146.

51.84 Annotation The limitation period commences on the date the committing state discovers the patient in the asylum state. State ex rel. Melentowich v. Klink, 108 Wis. 2d 374, 321 N.W.2d 272 (1982).



51.85 Interpretation.

51.85  Interpretation. Sections 51.81 to 51.85 shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.

51.85 History History: 1971 c. 40 s. 93.



51.87 Interstate contracts for services under this chapter.

51.87  Interstate contracts for services under this chapter.

51.87(1)(1)  Purpose and policy. The purpose of this section is to enable appropriate treatment to be provided to individuals, across state lines from the individuals' state of residence, in qualified facilities that are closer to the homes of the individuals than are facilities available in their home states.

51.87(2) (2) Definitions. In this section:

51.87(2)(a) (a) "Receiving agency" means a public or private agency or county department which, under this section, provides treatment to individuals from a state other than the state in which the agency or county department is located.

51.87(2)(b) (b) "Receiving state" means the state in which a receiving agency is located.

51.87(2)(c) (c) "Sending agency" means a public or private agency located in a state which sends an individual to another state for treatment under this section.

51.87(2)(d) (d) "Sending state" means the state in which a sending agency is located.

51.87(3) (3) Purchase of services. A county department under s. 46.23, 51.42 or 51.437 may contract as provided under this section with public or private agencies in states bordering on Wisconsin to secure services under this chapter for persons who receive services through the county department, except that services may not be secured for persons committed under s. 971.14 or 971.17. Section 46.036 (1) to (6) applies to contracts entered into under this section by county departments under s. 46.23, 51.42 or 51.437.

51.87(4) (4) Provision of services. A county department under s. 46.23, 51.42 or 51.437 may contract as provided under this section with public or private agencies in a state bordering on Wisconsin to provide services under this chapter for residents of the bordering state in approved treatment facilities in this state, except that services may not be provided for residents of the bordering state who are involved in criminal proceedings.

51.87(5) (5) Contract approval. A contract under this section may not be validly executed until the department has reviewed and approved the provisions of the contract, determined that the receiving agency provides services in accordance with the standards of this state and the secretary has certified that the receiving state's laws governing patient rights are substantially similar to those of this state.

51.87(6) (6) Residence not established. No person establishes legal residence in the state where the receiving agency is located while the person is receiving services pursuant to a contract under this section.

51.87(7) (7) Treatment records. Section 51.30 applies to treatment records of an individual receiving services pursuant to a contract under this section through a receiving agency in this state, except that the sending agency has the same right of access to the treatment records of the individual as provided under s. 51.30 for a county department under s. 51.42 or 51.437.

51.87(8) (8) Involuntary commitments. An individual who is detained, committed or placed on an involuntary basis under s. 51.15, 51.20 or 51.45 or ch. 55 may be confined and treated in another state pursuant to a contract under this section. An individual who is detained, committed or placed under the civil law of a state bordering on Wisconsin may be confined and treated in this state pursuant to a contract under this section. Court orders valid under the law of the sending state are granted recognition and reciprocity in the receiving state for individuals covered by a contract under this section to the extent that the court orders relate to confinement for treatment or care of a mental disability. Such court orders are not subject to legal challenge in the courts of the receiving state. Persons who are detained, committed or placed under the law of a sending state and who are transferred to a receiving state under this section continue to be in the legal custody of the authority responsible for them under the law of the sending state. Except in emergencies, those persons may not be transferred, removed or furloughed from a facility of the receiving agency without the specific approval of the authority responsible for them under the law of the sending state.

51.87(9) (9) Applicable laws. While in the receiving state pursuant to a contract under this section, an individual shall be subject to all of the provisions of law and regulations applicable to persons detained, committed or placed pursuant to the corresponding laws of the receiving state, except those laws and regulations of the receiving state relating to length of confinement, reexaminations and extensions of confinement and except as otherwise provided by this section. The laws and regulations of the sending state relating to length of confinement, reexaminations and extensions of confinement shall apply. No person may be sent to another state pursuant to a contract under this section until the receiving state has enacted a law recognizing the validity and applicability of this state's laws as provided in this section.

51.87(10) (10) Voluntary placements. If an individual receiving treatment on a voluntary basis pursuant to a contract under this section requests discharge, the receiving agency shall immediately notify the sending agency and shall return the individual to the sending state as directed by the sending agency within 48 hours after the request, excluding Saturdays, Sundays and legal holidays. The sending agency shall immediately upon return of the individual either arrange for the discharge of the individual or detain the individual pursuant to the emergency detention laws of the sending state.

51.87(11) (11) Escaped individuals. If an individual receiving services pursuant to a contract under this section escapes from the receiving agency and the individual at the time of the escape is subject to involuntary confinement under the law of the sending state, the receiving agency shall use all reasonable means to recapture the escapee. The receiving agency shall immediately report the escape to the sending agency. The receiving state has the primary responsibility for, and the authority to direct, the pursuit, retaking and prosecution of escaped persons within its borders and is liable for the cost of such action to the extent that it would be liable for costs if its own resident escaped.

51.87(12) (12) Transfers between facilities. An individual may be transferred between facilities of the receiving state if transfers are permitted by the contract under this section providing for the individual's care.

51.87(13) (13) Required contract provisions. All contracts under this section shall do all of the following:

51.87(13)(a) (a) Establish the responsibility for the costs of all services to be provided under the contract.

51.87(13)(b) (b) Establish the responsibility for the transportation of clients to and from receiving facilities.

51.87(13)(c) (c) Provide for reports by the receiving agency to the sending agency on the condition of each client covered by the contract.

51.87(13)(d) (d) Provide for arbitration of disputes arising out of the provisions of the contract which cannot be settled through discussion between the contracting parties and specify how arbitrators will be chosen.

51.87(13)(e) (e) Include provisions ensuring the nondiscriminatory treatment, as required by law, of employees, clients and applicants for employment and services.

51.87(13)(f) (f) Establish the responsibility for providing legal representation for clients in legal proceedings involving the legality of confinement and the conditions of confinement.

51.87(13)(g) (g) Establish the responsibility for providing legal representation for employees of the contracting parties in legal proceedings initiated by persons receiving treatment pursuant to the contract.

51.87(13)(h) (h) Include provisions concerning the length of the contract and the means by which the contract can be terminated.

51.87(13)(i) (i) Establish the right of qualified employees and representatives of the sending agency and sending state to inspect, at all reasonable times, the records of the receiving agency and its treatment facilities to determine if appropriate standards of care are met for clients receiving services under the contract.

51.87(13)(j) (j) Require the sending agency to provide the receiving agency with copies of all relevant legal documents authorizing confinement of persons who are confined pursuant to law of the sending state and receiving services pursuant to a contract under this section.

51.87(13)(k) (k) Require individuals who are seeking treatment on a voluntary basis to agree in writing to be returned to the sending state upon making a request for discharge as provided in sub. (10) and require an agent or employee of the sending agency to certify that the individual understands that agreement.

51.87(13)(L) (L) Establish the responsibility for securing a reexamination for an individual and for extending an individual's period of confinement.

51.87(13)(m) (m) Include provisions specifying when a receiving facility can refuse to admit or retain an individual.

51.87(13)(n) (n) Specify the circumstances under which individuals will be permitted home visits and granted passes to leave the facility.

51.87 History History: 1983 a. 365; 1985 a. 176, 332.

51.87 Annotation While s. 51.15 (7) does not authorize contractual agreements with counties outside of Wisconsin, ss. 51.75 (11), 51.87 (3), and 66.30 (5) [now 66.0303] each contain legal mechanisms through which financial or other responsibility for care and treatment of individuals from such counties may be shared under certain specified circumstances. 78 Atty. Gen. 59.



51.90 Antidiscrimination.

51.90  Antidiscrimination. No employee, prospective employee, patient or resident of an approved treatment facility, or consumer of services provided under this chapter may be discriminated against because of age, race, creed, color, sex or handicap.

51.90 History History: 1975 c. 430.



51.91 Supplemental aid.

51.91  Supplemental aid.

51.91(1)(1)  Declaration of policy. The legislature recognizes that mental health is a matter of statewide and county concern and that the protection and improvement of health are governmental functions. It is the intent of the legislature, therefore, to encourage and assist counties in the construction of community mental health facilities, and public medical institutions as defined by rule of the department.

51.91(2) (2) Eligibility.

51.91(2)(a)(a) Any county which qualifies for additional state aid under s. 51.26, 1971 stats., and has obtained approval for the construction of mental health facilities pursuant to s. 46.17 may apply for the financial assistance authorized by this section if such county has, at the time of application for assistance, an existing obligation to pay interest on loans for the construction of mental health facilities approved pursuant to s. 46.17.

51.91(2)(b) (b) Any county may apply for the financial assistance authorized by this section if such county has, at the time of application for assistance, an existing obligation to pay interest on loans for the construction of public medical institutions as defined by rule of the department.

51.91(2)(c) (c) Any county may apply for the financial assistance authorized by this section if such county has, at the time of application for assistance, an existing obligation to pay interest on loans for the construction of mental health facilities as defined by rule of the department.

51.91(2)(d) (d) No county may claim aid under this section on any single obligation for more than 20 years.

51.91(2)(e) (e) Termination of eligibility for aid under s. 51.26, 1971 stats., shall terminate eligibility for aid for the construction of mental health facilities, and failure to meet the requirements established for public medical institutions by rule of the department shall terminate eligibility for aid for the construction of public medical institutions. Failure to meet the requirements for mental health facilities established by rule of the department shall terminate eligibility for aid for the construction of mental health facilities.

51.91(2)(f) (f) Mental health facilities shall include services required for the prevention, diagnosis, treatment and rehabilitation of the mentally ill, as established by rule of the department.

51.91(3) (3) Limitation of aid.

51.91(3)(a)(a) Aid under this section shall be paid only on interest accruing after January 1, 1967, or after the date construction begins, whichever is later.

51.91(3)(b) (b) Until June 30, 1970, such aid shall be at the rate of 60% of the interest obligations eligible under this section or that amount of such obligation as is equal to the percentage rate of participation of the state set forth in s. 49.52 (2), 1971 stats., whichever is higher. The contribution of the state for such interest accruing in each fiscal year shall be controlled by the percentage rate of participation under s. 49.52 (2), 1971 stats., on January 1 of that fiscal year. Beginning July 1, 1970, such aid shall be at the rate of 100%.

51.91(3)(c) (c) This section applies only to construction projects approved for state interest aid by the department of health services prior to June 30, 1973.

51.91(4) (4) Application for aid. Application for aid under this section shall be filed with the department as prescribed by it. Such application shall include evidence of the existence of the indebtedness on which the county is obligated to pay interest. The department may by audit or investigation satisfy itself as to the amount and validity of the claim and, if satisfied, shall grant the aid provided by this section. Payment of aid shall be made to the county treasurer.

51.91 History History: 1971 c. 125, 164, 211, 215; 1975 c. 430 s. 23; Stats. 1975 s. 51.91; 1993 a. 213; 1995 a. 27 s. 9126 (19); 2007 a. 20 s. 9121 (6) (a).



51.95 Short title.

51.95  Short title. This chapter shall be known as the "State Alcohol, Drug Abuse, Developmental Disabilities and Mental Health Act".

51.95 History History: 1975 c. 430 s. 59; Stats. 1975 s. 51.95; 1985 a. 264.






54. Guardianships and conservatorships.

54.01 Definitions.

54.01  Definitions. In subchs I to VI:

54.01(1) (1) "Activities of daily living" means activities relating to the performance of self care, work, and leisure activities, including dressing, eating, grooming, mobility, and object manipulation.

54.01(2) (2) "Agency" means any public or private board, corporation, or association, including a county department under s. 51.42 or 51.437, that is concerned with the specific needs and problems of individuals with developmental disability, mental illness, alcoholism, or drug dependency and of aging individuals.

54.01(3) (3) "Conservator" means a person who is appointed by a court at an individual's request under s. 54.76 (2) to manage the estate of the individual.

54.01(4) (4) "Court" means the circuit court or judge assigned to exercise probate jurisdiction or the assignee of the judge under s. 757.68 (4m) or 851.73 (1) (g) who is assigned relevant authority.

54.01(5) (5) "Decedent" means the deceased individual whose estate is subject to administration.

54.01(6) (6) "Degenerative brain disorder" means the loss or dysfunction of an individual's brain cells to the extent that he or she is substantially impaired in his or her ability to provide adequately for his or her own care or custody or to manage adequately his or her property or financial affairs.

54.01(7) (7) "Depository account" has the meaning given in s. 815.18 (2) (e).

54.01(8) (8) "Developmental disability" means a disability attributable to intellectual disability, cerebral palsy, epilepsy, autism, or another neurological condition closely related to an intellectual disability or requiring treatment similar to that required for individuals with an intellectual disability, which has continued or can be expected to continue indefinitely, substantially impairs an individual from adequately providing for his or her own care or custody, and constitutes a substantial handicap to the afflicted individual. The term does not include dementia that is primarily caused by degenerative brain disorder.

54.01(9) (9) "Durable power of attorney" has the meaning given in s. 244.02 (3).

54.01(9g) (9g) "Foreign court" means a court of a foreign state having competent jurisdiction of a foreign ward.

54.01(9i) (9i) "Foreign guardian" means a guardian appointed by a foreign court for a foreign ward.

54.01(9k) (9k) "Foreign guardianship" means a guardianship issued by a foreign court.

54.01(9m) (9m) "Foreign state" means a state other than this state.

54.01(9p) (9p) "Foreign ward" means an individual who has been found by a foreign court to be incompetent or a spendthrift and who is subject to a guardianship order or related order in a foreign state.

54.01(10) (10) "Guardian" means a person appointed by a court under s. 54.10 to manage the income and assets and provide for the essential requirements for health and safety and the personal needs of a minor, an individual found incompetent, or a spendthrift.

54.01(11) (11) "Guardian of the estate" means a guardian appointed to comply with the duties specified in s. 54.19 and to exercise any of the powers specified in s. 54.20.

54.01(12) (12) "Guardian of the person" means a guardian appointed to comply with the duties specified in s. 54.25 (1) and to exercise any of the powers specified in s. 54.25 (2).

54.01(13) (13) "Heir" means any person, including the surviving spouse, who is entitled under the statutes of intestate succession to an interest in property of a decedent. The state is an heir of the decedent and a person interested under s. 45.37 (10) and (11) when the decedent was a member of the Wisconsin Veterans Home at King or at the facilities operated by the department of veterans affairs under s. 45.50 at the time of the decedent's death.

54.01(14) (14) "Impairment" means a developmental disability, serious and persistent mental illness, degenerative brain disorder, or other like incapacities.

54.01(15) (15) "Incapacity" means the inability of an individual effectively to receive and evaluate information or to make or communicate a decision with respect to the exercise of a right or power.

54.01(16) (16) "Individual found incompetent" means an individual who has been adjudicated by a court as meeting the requirements of s. 54.10 (3).

54.01(17) (17) "Interested person" means any of the following:

54.01(17)(a) (a) For purposes of a petition for guardianship, any of the following:

54.01(17)(a)1. 1. The proposed ward, if he or she has attained 14 years of age.

54.01(17)(a)2. 2. The spouse or adult child of the proposed ward, or the parent of a proposed ward who is a minor.

54.01(17)(a)3. 3. For a proposed ward who has no spouse, child, or parent, an heir, as defined in s. 851.09, of the proposed ward that may be reasonably ascertained with due diligence.

54.01(17)(a)4. 4. Any individual who is nominated as guardian, any individual who is appointed to act as guardian or fiduciary for the proposed ward by a court of any state, any trustee for a trust established by or for the proposed ward, any person appointed as agent under a power of attorney for health care, as defined in s. 155.01 (4), or any person appointed as agent under a durable power of attorney under ch. 244.

54.01(17)(a)5. 5. If the proposed ward is a minor, the individual who has exercised principal responsibility for the care and custody of the proposed ward during the period of 60 consecutive days immediately before the filing of the petition.

54.01(17)(a)6. 6. If the proposed ward is a minor and has no living parent, any individual nominated to act as fiduciary for the minor in a will or other written instrument that was executed by a parent of the minor.

54.01(17)(a)7. 7. If the proposed ward is receiving moneys paid, or if moneys are payable, by the federal department of veterans affairs, a representative of the federal department of veterans affairs, or, if the proposed ward is receiving moneys paid, or if moneys are payable, by the state department of veterans affairs, a representative of the state department of veterans affairs.

54.01(17)(a)8. 8. If the proposed ward is receiving long-term support services or similar public benefits, the county department of human services or social services that is providing the services or benefits.

54.01(17)(a)9. 9. The corporation counsel of the county in which the petition is filed and, if the petition is filed in a county other than the county of the proposed ward's residence, the corporation counsel of the county of the proposed ward's residence.

54.01(17)(a)10. 10. Any other person required by the court.

54.01(17)(b) (b) For purposes of proceedings subsequent to an order for guardianship, any of the following:

54.01(17)(b)1. 1. The guardian.

54.01(17)(b)2. 2. The spouse or adult child of the ward or the parent of a minor ward.

54.01(17)(b)3. 3. The county of venue, through the county's corporation counsel, if the county has an interest.

54.01(17)(b)4. 4. Any person appointed as agent under a durable power of attorney under ch. 244, unless the agency is revoked or terminated by a court.

54.01(17)(b)5. 5. Any other individual that the court may require, including any fiduciary that the court may designate.

54.01(18) (18) "Least restrictive" means that which places the least possible restriction on personal liberty and the exercise of rights and that promotes the greatest possible integration of an individual into his or her community that is consistent with meeting his or her essential requirements for health, safety, habilitation, treatment, and recovery and protecting him or her from abuse, exploitation, and neglect.

54.01(19) (19) "Meet the essential requirements for physical health or safety" means perform those actions necessary to provide the health care, food, shelter, clothes, personal hygiene, and other care without which serious physical injury or illness will likely occur.

54.01(20) (20) "Minor" means an individual who has not attained the age of 18 years.

54.01(21) (21) "Mortgage" means any agreement or arrangement in which property is used as security.

54.01(22) (22) "Other like incapacities" means those conditions incurred at any age that are the result of accident, organic brain damage, mental or physical disability, or continued consumption or absorption of substances, and that produce a condition that substantially impairs an individual from providing for his or her own care or custody.

54.01(23) (23) "Personal representative" means any individual to whom letters to administer a decedent's estate have been granted by the court or by the probate registrar under ch. 865, but does not include a special administrator.

54.01(24) (24) "Physician" has the meaning given in s. 448.01 (5).

54.01(25) (25) "Property" means any interest, legal or equitable, in real or personal property, without distinction as to kind, including money, rights of a beneficiary under a contractual arrangement, choses in action, and anything else that may be the subject of ownership.

54.01(26) (26) "Proposed ward" means a minor, an individual alleged to be incompetent, or an alleged spendthrift, for whom a petition for guardianship is filed.

54.01(27) (27) "Psychologist" means a licensed psychologist, as defined in s. 455.01 (4).

54.01(28) (28) "Psychotropic medication" means a prescription drug, as defined in s. 450.01 (20), that is used to treat or manage a psychiatric symptom or challenging behavior.

54.01(29) (29) "Sale" includes an option or agreement to transfer whether the consideration is cash or credit. It includes exchange, partition, and settlement of title disputes. The intent of this subsection is to extend and not to limit the meaning of "sale."

54.01(30) (30) "Serious and persistent mental illness" means a mental illness that is severe in degree and persistent in duration, that causes a substantially diminished level of functioning in the primary aspects of daily living and an inability to cope with the ordinary demands of life, that may lead to an inability to maintain stable adjustment and independent functioning without long-term treatment and support and that may be of lifelong duration. "Serious and persistent mental illness" includes schizophrenia as well as a wide spectrum of psychotic and other severely disabling psychiatric diagnostic categories, but does not include degenerative brain disorder or a primary diagnosis of a developmental disability or of alcohol or drug dependence.

54.01(31) (31) "Spendthrift" means a person who, because of the use of alcohol or other drugs or because of gambling or other wasteful course of conduct, is unable to manage effectively his or her financial affairs or is likely to affect the health, life, or property of himself, herself, or others so as to endanger his or her support and the support of his or her dependents, if any, or expose the public to responsibility for his or her support.

54.01(32) (32) "Standby conservator" means an individual designated by the court under s. 54.76 (2) whose appointment as conservator becomes effective immediately upon the death, resignation, or court's removal of the initially appointed conservator, or if the initially appointed conservator is temporarily or permanently unable, unavailable, or unwilling to fulfill his or her duties.

54.01(33) (33) "Standby guardian" means an individual designated by the court under s. 54.52 (2) whose appointment as guardian becomes effective immediately upon the death, resignation, or court's removal of the initially appointed guardian, or if the initially appointed guardian is temporarily or permanently unable, unavailable, or unwilling to fulfill his or her duties.

54.01(34) (34) "Successor conservator" means an individual appointed under s. 54.76 (9).

54.01(35) (35) "Successor guardian" means an individual appointed under s. 54.54.

54.01(36) (36) "Surviving spouse" means an individual who was married to the decedent at the time of the decedent's death. "Surviving spouse" does not include any of the following:

54.01(36)(a) (a) An individual who obtains or consents to a final decree or judgment of divorce from the decedent or an annulment of their marriage, if the decree or judgment is not recognized as valid in this state, unless the 2 subsequently participated in a marriage ceremony purporting to marry each other or they subsequently held themselves out as husband and wife.

54.01(36)(b) (b) An individual who, following an invalid decree or judgment of divorce or annulment obtained by the decedent, participates in a marriage ceremony with a 3rd individual.

54.01(36)(c) (c) An individual who was party to a valid proceeding concluded by an order purporting to terminate all property rights based on the marriage with the decedent.

54.01(37) (37) "Ward" means an individual for whom a guardian has been appointed.

54.01(38) (38) "Will" includes a codicil and any document incorporated by reference in a testamentary document under s. 853.32 (1) or (2). "Will" does not include a copy, unless the copy has been proven as a will under s. 856.17, but "will" does include a properly executed duplicate original.

54.01 History History: 1971 c. 41 s. 8; 1971 c. 228 s. 36; Stats. 1971 s. 880.01; 1973 c. 284; 1975 c. 430; 1981 c. 379; 1985 a. 29 s. 3200 (56); 1985 a. 176; 1987 a. 366; 1993 a. 486; 1995 a. 268; 2005 a. 264; 2005 a. 387 ss. 100, 295 to 297, 301, 303 to 305; Stats. 2005 s. 54.01; 2005 a. 388; 2007 a. 45; 2007 a. 97 s. 231; 2009 a. 319; 2011 a. 126.

54.01 Cross-reference Cross-reference: See s. 46.011 for definitions applicable to chs. 46, 48, 50, 51, 54, 55 and 58.

54.01 Annotation Landmark Reforms Signed Into Law: Guardianship and Adult Protective Services. Abramson & Raymond. Wis. Law. Aug. 2006.



54.10 Appointment of guardian.

54.10  Appointment of guardian.

54.10(1) (1) A court may appoint a guardian of the person or a guardian of the estate, or both, for an individual if the court determines that the individual is a minor.

54.10(2) (2)

54.10(2)(a)(a) A court may appoint a guardian of the estate for an individual if the court finds by clear and convincing evidence that the individual is aged at least 18 years and is a spendthrift.

54.10(2)(b) (b) In appointing a guardian of the estate under this subsection or determining what powers are appropriate for the guardian of the estate to exercise under s. 54.18 or 54.20, the court shall consider all of the following:

54.10(2)(b)1. 1. The report of the guardian ad litem, as required in s. 54.40 (4).

54.10(2)(b)2. 2. The medical or psychological report provided under s. 54.36 (1) and any additional medical, psychological, or other evaluation ordered by the court under s. 54.40 (4) (e) or offered by a party and received by the court.

54.10(2)(b)3. 3. Whether other reliable resources are available to provide for the individual's personal needs or property management, and whether appointment of a guardian of the estate is the least restrictive means to provide for the individual's need for a substitute decision maker.

54.10(2)(b)4. 4. The preferences, desires, and values of the individual with regard to personal needs or property management.

54.10(2)(b)5. 5. The nature and extent of the individual's care and treatment needs and property and financial affairs.

54.10(2)(b)6. 6. Whether the individual's situation places him or her at risk of abuse, exploitation, neglect, or violation of rights.

54.10(2)(b)7. 7. The extent of the demands placed on the individual by his or her personal needs and by the nature and extent of his or her property and financial affairs.

54.10(2)(b)8. 8. Any mental disability, alcoholism, or other drug dependence of the individual and the prognosis of the mental disability, alcoholism, or other drug dependence.

54.10(2)(b)9. 9. Whether the effect on the individual's evaluative capacity is likely to be temporary or long term, and whether the effect may be ameliorated by appropriate treatment.

54.10(2)(b)10. 10. Other relevant evidence.

54.10(2)(c) (c) Before appointing a guardian of the estate under this subsection or determining what powers are appropriate for the guardian of the estate to exercise under s. 54.18 or 54.20, the court shall determine if additional medical, psychological, social, vocational, or educational evaluation is necessary for the court to make an informed decision respecting the individual.

54.10(2)(d) (d) In appointing a guardian of the estate under this subsection, the court shall authorize the guardian of the estate to exercise only those powers under ss. 54.18 and 54.20 that are necessary to provide for the individual's personal needs and property management and to exercise the powers in a manner that is appropriate to the individual and that constitutes the least restrictive form of intervention.

54.10(3) (3)

54.10(3)(a)(a) A court may appoint a guardian of the person or a guardian of the estate, or both, for an individual based on a finding that the individual is incompetent only if the court finds by clear and convincing evidence that all of the following are true:

54.10(3)(a)1. 1. The individual is aged at least 17 years and 9 months.

54.10(3)(a)2. 2. For purposes of appointment of a guardian of the person, because of an impairment, the individual is unable effectively to receive and evaluate information or to make or communicate decisions to such an extent that the individual is unable to meet the essential requirements for his or her physical health and safety.

54.10(3)(a)3. 3. For purposes of appointment of a guardian of the estate, because of an impairment, the individual is unable effectively to receive and evaluate information or to make or communicate decisions related to management of his or her property or financial affairs, to the extent that any of the following applies:

54.10(3)(a)3.a. a. The individual has property that will be dissipated in whole or in part.

54.10(3)(a)3.b. b. The individual is unable to provide for his or her support.

54.10(3)(a)3.c. c. The individual is unable to prevent financial exploitation.

54.10(3)(a)4. 4. The individual's need for assistance in decision making or communication is unable to be met effectively and less restrictively through appropriate and reasonably available training, education, support services, health care, assistive devices, or other means that the individual will accept.

54.10(3)(b) (b) Unless the proposed ward is unable to communicate decisions effectively in any way, the determination under par. (a) may not be based on mere old age, eccentricity, poor judgment, or physical disability.

54.10(3)(c) (c) In appointing a guardian under this subsection, declaring incompetence to exercise a right under s. 54.25 (2) (c), or determining what powers are appropriate for the guardian to exercise under s. 54.18, 54.20, or 54.25 (2) (d), the court shall consider all of the following:

54.10(3)(c)1. 1. The report of the guardian ad litem, as required in s. 54.40 (4).

54.10(3)(c)2. 2. The medical or psychological report provided under s. 54.36 (1) and any additional medical, psychological, or other evaluation ordered by the court under s. 54.40 (4) (e) or offered by a party and received by the court.

54.10(3)(c)3. 3. Whether the proposed ward has engaged in any advance planning for financial and health care decision making that would avoid guardianship, including by executing a durable power of attorney under ch. 244, a power of attorney for health care, as defined in s. 155.01 (10), a trust, or a jointly held account.

54.10(3)(c)4. 4. Whether other reliable resources are available to provide for the individual's personal needs or property management, and whether appointment of a guardian is the least restrictive means to provide for the individual's need for a substitute decision maker.

54.10(3)(c)5. 5. The preferences, desires, and values of the individual with regard to personal needs or property management.

54.10(3)(c)6. 6. The nature and extent of the individual's care and treatment needs and property and financial affairs.

54.10(3)(c)7. 7. Whether the individual's situation places him or her at risk of abuse, exploitation, neglect, or violation of rights.

54.10(3)(c)8. 8. Whether the individual can adequately understand and appreciate the nature and consequences of his or her impairment.

54.10(3)(c)9. 9. The individual's management of the activities of daily living.

54.10(3)(c)10. 10. The individual's understanding and appreciation of the nature and consequences of any inability he or she may have with regard to personal needs or property management.

54.10(3)(c)11. 11. The extent of the demands placed on the individual by his or her personal needs and by the nature and extent of his or her property and financial affairs.

54.10(3)(c)12. 12. Any physical illness of the individual and the prognosis of the individual.

54.10(3)(c)13. 13. Any mental disability, alcoholism, or other drug dependence of the individual and the prognosis of the mental disability, alcoholism, or other drug dependence.

54.10(3)(c)14. 14. Any medication with which the individual is being treated and the medication's effect on the individual's behavior, cognition, and judgment.

54.10(3)(c)15. 15. Whether the effect on the individual's evaluative capacity is likely to be temporary or long term, and whether the effect may be ameliorated by appropriate treatment.

54.10(3)(c)16. 16. Other relevant evidence.

54.10(3)(d) (d) Before appointing a guardian under this subsection, declaring incompetence to exercise a right under s. 54.25 (2) (c), or determining what powers are appropriate for the guardian to exercise under s. 54.18, 54.20, or 54.25 (2) (d), the court shall determine if additional medical, psychological, social, vocational, or educational evaluation is necessary for the court to make an informed decision respecting the individual's competency to exercise legal rights and may obtain assistance in the manner provided in s. 55.11 (1) whether or not protective placement is made.

54.10(3)(e) (e) In appointing a guardian under this subsection, the court shall authorize the guardian to exercise only those powers under ss. 54.18, 54.20, and 54.25 (2) (d) that are necessary to provide for the individual's personal needs and property management and to exercise the powers in a manner that is appropriate to the individual and that constitutes the least restrictive form of intervention.

54.10(3)(f) (f)

54.10(3)(f)1.1. If the court appoints a guardian of the person under this subsection, the court shall determine if, under 18 USC 922 (g) (4), the individual is prohibited from possessing a firearm. If the individual is prohibited, the court shall order the individual not to possess a firearm, order the seizure of any firearm owned by the individual, and inform the individual of the requirements and penalties under s. 941.29.

54.10(3)(f)2. 2.

54.10(3)(f)2.a.a. If a court orders under subd. 1. an individual not to possess a firearm, the individual may petition that court or the court in the county where the individual resides to cancel the order.

54.10(3)(f)2.b. b. The court considering the petition under subd. 2. a. shall grant the petition if the court determines that the circumstances regarding the appointment of a guardian under this subsection and the individual's record and reputation indicate that the individual is not likely to act in a manner dangerous to public safety and that the granting of the petition would not be contrary to public interest.

54.10(3)(f)2.c. c. If the court grants the petition under subd. 2. b., the court shall cancel the order under subd. 1. and order the return of any firearm ordered seized under subd. 1.

54.10(3)(f)3. 3. In lieu of ordering the seizure under subd. 1., the court may designate a person to store the firearm until the order under subd. 1. is canceled under subd. 2. c.

54.10(3)(f)4. 4. If the court orders under subd. 1. an individual not to possess a firearm or cancels under subd. 2. c. an order issued under subd. 1., the court clerk shall notify the department of justice of the order or cancellation and provide any information identifying the individual that is necessary to permit an accurate firearms restrictions record search under s. 175.35 (2g) (c). No other information from the individual's court records may be disclosed to the department of justice except by order of the court. The department of justice may disclose information provided under this subdivision only as part of a firearms restrictions record search under s. 175.35 (2g) (c) or under rules the department of justice promulgates under s. 175.35 (2g) (d).

54.10(4) (4) If the court appoints both a guardian of the person and a guardian of the estate for an individual other than an individual found to be a spendthrift, the court may appoint separate persons to be guardian of the person and of the estate, or may appoint one person to act as both.

54.10(5) (5) The court may appoint coguardians of the person or coguardians of the estate, subject to any conditions that the court imposes.

54.10 History History: 2005 a. 387; 2007 a. 45; 2009 a. 258, 319.

54.10 Annotation Under former s. 880.03, in evaluating a petition for a permanent guardianship on behalf of a minor filed by a non-parent when a parent objects, a court must first determine whether the party bringing the guardianship petition has shown that the child is in need of a guardian because there exist extraordinary circumstances requiring medical aid or the prevention of harm. Absent a showing of such extraordinary circumstances or need for a guardian, the court cannot appoint a guardian. Robin K. v. Lamanda M. 2006 WI 68, 291 Wis. 2d 333, 718 N.W.2d 38, 04-0767.

54.10 Annotation In a custody dispute triggered by a petition for guardianship between a birth parent and a non-parent, the threshold inquiry is whether the parent is unfit, unable to care for the child, or there are compelling reasons for awarding custody to the non-parent. Consideration of a minor's nomination of a guardian presupposes that the need for a guardian has been established. If it is determined that the birth parent is fit and able to care for the child and no compelling reasons exist to appoint a non-parent guardian, the minor's nomination of a guardian becomes moot. Nicholas C. L. v. Julie R. L. 2006 WI App 119, 293 Wis. 2d 819, 719 N.W.2d 508, 05-1754.

54.10 Annotation Section 752.31 (2) (d) and (3) provide that appeals in protective placement cases under ch. 55 are heard by a single court of appeals judge while the general rule under s. 752.31 (1) is that cases disposed of on the merits, including guardianship orders under ch. 54, are heard by a 3-judge panel. When an appeal is taken from a single action granting both a guardianship and protective placement petition, the appeal is to be decided by a 3-judge panel. Waukesha County v. Genevieve M. 2009 WI App 173, 322 Wis. 2d 131, 776 N.W.2d 640, 09-1755.

54.10 Annotation Barstad, 118 Wis. 2d 549, rejected the "best interests" standard in custody disputes between parents and third parties. Barstad has not been quashed by the enactment of ch. 54. A best interests standard that does not consider a parent's constitutional rights is incomplete. To conclude otherwise, parents would routinely have parental rights stripped from them simply because a 3rd party might be better situated to tend to the needs of the child. Cynthia H. v. Joshua O. 2009 WI App 176, 322 Wis. 2d 615, 777 N.W.2d 664, 08-2456.



54.12 Exceptions to appointment of guardian.

54.12  Exceptions to appointment of guardian.

54.12(1)(1)  Small estates. If a minor or an individual found incompetent, except for his or her incapacity, is entitled to possess assets valued at the amount specified in s. 867.03 (1g) or less, any court in which an action or proceeding involving the assets is pending may, without requiring the appointment of a guardian, order that the register in probate do one of the following:

54.12(1)(a) (a) Deposit the property in an interest-bearing account in a bank or other financial institution insured by an agency of the federal government or invest the property in interest-bearing obligations of the United States. The fee for services of the register in probate in depositing and disbursing the funds under this paragraph is prescribed in s. 814.66 (1) (n).

54.12(1)(b) (b) Make payment to the parent of the minor or to the person having actual custody of the minor.

54.12(1)(c) (c) Make payment to the minor.

54.12(1)(d) (d) Make payment to the person having actual or legal custody of the incompetent or to the person providing for the care and maintenance of the individual found incompetent for the benefit of the individual found incompetent.

54.12(1)(e) (e) Make payment to the agent under a durable power of attorney of the ward.

54.12(1)(f) (f) Make payment to the trustee of any trust created for the benefit of the ward.

54.12(2) (2) Informal administration. If an individual found incompetent, except for his or her incapacity, a minor, or a spendthrift is entitled to possession of assets of a value of the amount specified in s. 867.03 (1g) (intro.) or less from an estate administered through informal administration under ch. 865, the personal representative may, without the appointment of a guardian, do any of the following:

54.12(2)(a) (a) With the approval of the register in probate, take one of the actions specified in sub. (1) (a) to (f).

54.12(2)(b) (b) With the approval of the guardian ad litem of the minor or individual found incompetent, take one of the actions specified in sub. (1) (a) to (f) and file proof of the action taken and of the approval of the guardian ad litem with the probate registrar instead of filing a receipt under s. 865.21.

54.12(3) (3) Uniform gifts and transfers to minors. If a minor, except for his or her incapacity, is entitled to possession of personal property of any value, any court in which an action or proceeding involving the property is pending may, without requiring the appointment of a guardian, order payment, subject to any limitations the court may impose, to a custodian for the minor designated by the court under ss. 54.854 to 54.898 or under the uniform gifts to minors act or uniform transfers to minors act of any other state.

54.12 History History: 1971 c. 41; 1973 c. 284; 1977 c. 50; 1981 c. 317; 1983 a. 369; 1985 a. 29, 142; 1987 a. 191; 1989 a. 138; 1991 a. 221; 1993 a. 486; 2005 a. 134; 2005 a. 387 ss. 100, 308, 310 to 312; Stats. 2005 s. 54.12; 2007 a. 96.



54.15 Selection of guardian; nominations; preferences; other criteria.

54.15  Selection of guardian; nominations; preferences; other criteria. The court shall consider all of the following in determining who is appointed as guardian:

54.15(1) (1) Opinions of proposed ward and family. The court shall take into consideration the opinions of the proposed ward and of the members of his or her family as to what is in the best interests of the proposed ward. However, the best interests of the proposed ward shall control in making the determination when the opinions of the family are in conflict with those best interests.

54.15(1m) (1m) Potential conflicts of interest. The court shall also consider potential conflicts of interest resulting from the prospective guardian's employment or other potential conflicts of interest.

54.15(2) (2) Agent under durable power of attorney. The court shall appoint as guardian of the estate an agent under a proposed ward's durable power of attorney, unless the court finds that the appointment of an agent is not in the best interests of the proposed ward.

54.15(3) (3) Agent under a power of attorney for health care. The court shall appoint as guardian of the person the agent under a proposed ward's power of attorney for health care, unless the court finds that the appointment of the agent is not in the best interests of the proposed ward.

54.15(4) (4) Person nominated by proposed ward.

54.15(4)(a)(a) Any individual other than a minor aged 14 years or younger may, if the individual does not have incapacity to such an extent that he or she is unable to form a reasonable and informed preference, execute a written instrument, in the same manner as the execution of a will under s. 853.03, nominating another to be appointed as guardian of his or her person or estate or both if a guardian is in the future appointed for the individual. The court shall appoint this nominee as guardian unless the court finds that the appointment is not in the best interests of the proposed ward.

54.15(4)(b) (b) A minor who is 14 years or older may in writing in circuit court nominate his or her own guardian, but if the minor is in the armed service, is outside of the state, or if other good reason exists, the court may dispense with the minor's right of nomination.

54.15(4)(c) (c) If neither parent of a minor who is 14 years or older is suitable and willing to be appointed guardian, the court may appoint the nominee of the minor.

54.15(5) (5) Parent of a proposed ward. If one or both of the parents of a minor or an individual with developmental disability or with serious and persistent mental illness are suitable and willing, the court shall appoint one or both as guardian unless the court finds that the appointment is not in the proposed ward's best interest. The court shall consider a proposed ward's objection to the appointment of his or her parent.

54.15(6) (6) Testamentary nomination by proposed ward's parents. Subject to the rights of a surviving parent, a parent may by will nominate a guardian and successor guardian of the person or estate for any of his or her minor children who is in need of guardianship, unless the court finds that appointment of the guardian or successor guardian is not in the minor's best interests. For an individual who is aged 18 or older and is found to be in need of guardianship by reason of a developmental disability or serious and persistent mental illness, a parent may by will nominate a testamentary guardian. The parent may waive the requirement of a bond for such an estate that is derived through a will.

54.15(7) (7) Private nonprofit corporation or other entity. A private nonprofit corporation organized under ch. 181, 187, or 188 or an unincorporated association that is approved by the court may be appointed as guardian of the person or of the estate or both, of a proposed ward, if no suitable individual is available as guardian and the department, under rules promulgated under this chapter, finds the corporation or association to be a suitable agency to perform such duties.

54.15(8) (8) Statement of acts by proposed guardian.

54.15(8)(a)(a) At least 96 hours before the hearing under s. 54.44, the proposed guardian shall submit to the court a sworn and notarized statement as to whether any of the following is true:

54.15(8)(a)1. 1. The proposed guardian is currently charged with or has been convicted of a crime, as defined in s. 939.12.

54.15(8)(a)2. 2. The proposed guardian has filed for or received protection under the federal bankruptcy laws.

54.15(8)(a)3. 3. Any license, certificate, permit, or registration of the proposed guardian that is required under chs. 202 or 440 to 480 or by the laws of another state for the practice of a profession or occupation has been suspended or revoked.

54.15(8)(a)4. 4. The proposed guardian is listed under s. 146.40 (4g) (a) 2.

54.15(8)(b) (b) If par. (a) 1., 2., 3., or 4. applies to the proposed guardian, he or she shall include in the sworn and notarized statement a description of the circumstances surrounding the applicable event under par. (a) 1., 2., 3., or 4.

54.15(9) (9) Limitation on number of wards of guardian. No individual may have guardianship of the person of more than 5 adult wards who are unrelated to the individual, except that a court may, under circumstances that the court determines are appropriate, waive this limitation to authorize appointment of the individual as guardian of the person of additional adult wards who are unrelated to the individual. A corporation or association that is approved by the department under sub. (7) is not limited in the number of adult wards for which the corporation or association may accept appointment by a court as guardian.

54.15 History History: 2005 a. 387 ss. 100, 346, 348, 349, 351, 354, 356, 469, 470, 506; 2007 a. 45; 2013 a. 20.

54.15 Annotation An unfit parent's nomination of a person to serve as guardian of his or her children should be weighed by the court. In re Guardianship of Schmidt, 71 Wis. 2d 317, 237 N.W.2d 919 (1976).

54.15 Annotation A parent's fundamental liberty interest in the care, custody, and control of a child is not violated if his or her nomination of a guardian is not presumed to be in the child's best interests when the parent is unable to have custody and provide care. The preference in sub. (2) [now sub. (5)] does not address a parent's wishes for another to act as guardian when the parent is not suitable to act as guardian. The circuit court is to only give the nomination of a surviving parent who is not suitable to be a guardian the weight that the circuit court considers appropriate in light of all the evidence. Anna S. v. Diana M. 2004 WI App 45, 270 Wis. 2d 411, 678 N.W.2d 285, 02-2640.

54.15 Annotation In a custody dispute triggered by a petition for guardianship between a birth parent and a non-parent, the threshold inquiry is whether the parent is unfit, unable to care for the child, or there are compelling reasons for awarding custody to the non-parent. Consideration of a minor's nomination of a guardian presupposes that the need for a guardian has been established. If it is determined that the birth parent is fit and able to care for the child and no compelling reasons exist to appoint a non-parent guardian, the minor's nomination of a guardian becomes moot. Nicholas C. L. v. Julie R. L. 2006 WI App 119, 293 Wis. 2d 819, 719 N.W.2d 508, 05-1754.

54.15 Annotation Barstad, 118 Wis. 2d 549, rejected the "best interests" standard in custody disputes between parents and third parties. Barstad has not been quashed by the enactment of ch. 54. A best interests standard that does not consider a parent's constitutional rights is incomplete. To conclude otherwise, parents would routinely have parental rights stripped from them simply because a 3rd party might be better situated to tend to the needs of the child. Cynthia H. v. Joshua O. 2009 WI App 176, 322 Wis. 2d 615, 777 N.W.2d 664, 08-2456.

54.15 Annotation "Parent" as defined in s. 48.02 (13) as "either a biological parent . . . or a parent by adoption," applies to an action for guardianship of a minor. The action is a proceeding under ch. 48 as s. 48.14 provides that the juvenile court has exclusive jurisdiction over the appointment and removal of a guardian of the person for a child under ch. 54. Application of a definition of "parent" that might include persons who are not biological or adoptive parents also runs afoul of Barstad. Under Barstad, a person who is not a biological or adoptive parent of a child is a 3rd party who cannot become the child's guardian over the biological or adoptive parent's objection absent compelling reasons, such as the unfitness of the biological or adoptive parent. Wendy M. v. Helen K., 2010 WI App 90, 327 Wis. 2d 749; 787 N.W.2d 848, 09-0720.



54.18 General duties and powers of guardian; limitations; immunity.

54.18  General duties and powers of guardian; limitations; immunity.

54.18(1)(1) A ward retains all his or her rights that are not assigned to the guardian or otherwise limited by statute. A guardian acting on behalf of a ward may exercise only those powers that the guardian is authorized to exercise by statute or court order. A guardian may be granted only those powers necessary to provide for the personal needs or property management of the ward in a manner that is appropriate to the ward and that constitutes the least restrictive form of intervention.

54.18(2) (2) A guardian shall do all of the following:

54.18(2)(a) (a) Exercise the degree of care, diligence, and good faith when acting on behalf of a ward that an ordinarily prudent person exercises in his or her own affairs.

54.18(2)(b) (b) Advocate for the ward's best interests, including, if the ward is protectively placed under ch. 55 and if applicable, advocating for the ward's applicable rights under ss. 50.09 and 51.61.

54.18(2)(c) (c) Exhibit the utmost degree of trustworthiness, loyalty, and fidelity in relation to the ward.

54.18(2)(d) (d) Notify the court of any change of address of the guardian or ward.

54.18(3) (3) No guardian may do any of the following:

54.18(3)(a) (a) Lend funds of the ward to himself or herself.

54.18(3)(b) (b) Lend funds of the ward to another individual or to an entity, unless the court first approves the terms, rate of interest, and any requirement for security.

54.18(3)(c) (c) Purchase property of the ward, except at fair market value, subject to ch. 786, and with the approval of the court.

54.18(4) (4) A guardian of the person or of the estate is immune from civil liability for his or her acts or omissions in performing the duties of the guardianship if he or she performs the duties in good faith, in the best interests of the ward, and with the degree of diligence and prudence that an ordinarily prudent person exercises in his or her own affairs.

54.18 History History: 2005 a. 387 ss. 100, 397, 401, 516.



54.19 Duties of guardian of the estate.

54.19  Duties of guardian of the estate. Subject to s. 54.18 (1) and except as specifically limited in the order of appointment, the guardian of the estate shall, following any applicable procedures of s. 54.22, do all of the following in order to provide a ward with the greatest amount of independence and self-determination with respect to property management in light of the ward's functional level, understanding, and appreciation of his or her functional limitations and the ward's personal wishes and preferences with regard to managing the activities of daily living:

54.19(1) (1) Take possession of the ward's real and personal property, of any rents, income, and benefits accruing from the property, and of any proceeds arising from the sale, mortgage, lease, or exchange of the property, and prepare an inventory of these. Subject to this possession, the title of all the income and assets of the ward and the increment and proceeds of the income and assets of the ward remains vested in the ward and is not vested in the guardian.

54.19(2) (2) Retain, expend, distribute, sell, or invest the ward's property, rents, income, benefits, and proceeds and account for all of them, subject to chs. 786 and 881.

54.19(3) (3) Determine, if the ward has executed a will, the will's location, determine the appropriate persons to be notified in the event of the ward's death, and, if the death occurs, notify those persons.

54.19(4) (4) Use the ward's income and property to maintain and support the ward and any dependents of the ward.

54.19(5) (5) Prepare and file an annual account as specified in s. 54.62.

54.19(6) (6) At the termination of the guardianship, deliver the ward's assets to the persons entitled to them.

54.19(7) (7) With respect to claims, pay the legally enforceable debts of the ward, including by filing tax returns and paying any taxes owed, from the ward's estate and income and assets.

54.19(8) (8) File, with the register of deeds of any county in which the ward possesses real property of which the guardian has actual knowledge, a sworn and notarized statement that specifies the legal description of the property, the date that the ward is determined to be incompetent, and the name, address, and telephone number of the ward's guardian and any surety on the guardian's bond.

54.19(9) (9) For a ward who receives governmental benefits for which a representative payee is appropriate, if no representative payee is appointed, apply to be appointed the ward's representative payee, or ensure that a representative payee is appointed.

54.19(10) (10) Perform any other duty required by the court order.

54.19 History History: 2005 a. 387 ss. 100, 388, 413; 2007 a. 45.



54.20 Powers of guardian of the estate.

54.20  Powers of guardian of the estate.

54.20(1) (1)  Standard. In exercising the powers under this section, the guardian of the estate shall use the judgment and care that persons of prudence, discretion, and intelligence exercise in the management of their own affairs, including the permanent, rather than speculative, disposition of their funds and consideration of the probable income and safety of their capital. In addition, in exercising powers and duties under this section, the guardian of the estate shall consider, consistent with the functional limitations of the ward, all of the following:

54.20(1)(a) (a) The ward's understanding of the harm that he or she is likely to suffer as the result of his or her inability to manage property and financial affairs.

54.20(1)(b) (b) The ward's personal preferences and desires with regard to managing his or her activities of daily living.

54.20(1)(c) (c) The least restrictive form of intervention for the ward.

54.20(2) (2) Powers requiring court approval. The guardian of the estate may do any of the following with respect to the ward's income and assets only with the court's prior written approval following any petition and upon any notice and hearing that the court requires:

54.20(2)(a) (a) Make gifts, under the terms, including the frequency, amount, and donees specified by the court in approval of a petition under s. 54.21.

54.20(2)(b) (b) Transfer assets of the ward to the trustee of any existing revocable living trust that the ward has created for himself or herself and any dependents, or, if the ward is a minor, to the trustee of any trust created for the exclusive benefit of the ward that distributes to him or her at age 18 or 21, or, if the ward dies before age 18 or 21, to his or her estate, or as the ward has appointed by a written instrument that is executed after the ward attains age 14.

54.20(2)(c) (c) Establish a trust as specified under 42 USC 1396p (d) (4) and transfer assets into the trust.

54.20(2)(d) (d) Purchase an annuity or insurance contract and exercise rights to elect options or change beneficiaries under insurance and annuity policies and to surrender the policies for their cash value.

54.20(2)(e) (e) Ascertain, establish, and exercise any rights available to the ward under a retirement plan or account.

54.20(2)(f) (f) Exercise any elective rights that accrue to the ward as the result of the death of the ward's spouse or parent.

54.20(2)(g) (g) Release or disclaim, under s. 854.13, any interest of the ward that is received by will, intestate succession, nontestamentary transfer at death, or other transfer.

54.20(2)(h) (h) If appointed for a married ward, exercise any management and control right over the marital property or property other than marital property and any right in the business affairs that the married ward could exercise under ch. 766 if the ward were not an individual found incompetent, consent to act together in or join in any transaction for which consent or joinder of both spouses is required, or execute under s. 766.58 a marital property agreement with the ward's spouse or, if appointed for a ward who intends to marry, with the ward's intended spouse, but may not make, amend or revoke a will.

54.20(2)(i) (i) Provide support for an individual whom the ward is not legally obligated to support.

54.20(2)(j) (j) Convey or release a contingent or expectation interest in property, including a marital property right and any right of survivorship that is incidental to a joint tenancy or survivorship marital property.

54.20(2)(k) (k) In all cases in which the court determines that it is advantageous to continue the business of a ward, continue the business on any terms and conditions specified in the order of the court.

54.20(2)(L) (L) Apply to the court for adjustment of any claims against the ward incurred before entry of the order appointing the guardian or the filing of a lis pendens as provided in s. 54.47. The court shall by order fix the time and place it will adjust claims and the time within which all claims shall be presented. Notice of these times and the place shall be given by publication as provided in s. 879.05 (4), and ch. 859 generally shall apply. After the court has made the order, no action or proceeding may be commenced or maintained in any court against the ward upon any claim over which the circuit court has jurisdiction.

54.20(3) (3) Powers that do not require court approval. The guardian of the estate may do any of the following on behalf of the ward without first receiving the court's approval:

54.20(3)(a) (a) Provide support from the ward's income and assets for an individual whom the ward is legally obligated to support.

54.20(3)(b) (b) Enter into a contract, other than a contract under sub. (2) or that is otherwise prohibited under this chapter.

54.20(3)(c) (c) Exercise options of the ward to purchase securities or other property.

54.20(3)(d) (d) Authorize access to or release of the ward's confidential financial records.

54.20(3)(e) (e) Apply for public and private benefits.

54.20(3)(f) (f) Retain any real or personal property that the ward possesses when the guardian is appointed or that the ward acquires by gift or inheritance during the guardian's appointment.

54.20(3)(g) (g) Subject to ch. 786, sell, mortgage, pledge, lease, or exchange any asset of the ward at fair market value.

54.20(3)(h) (h) Invest and reinvest the proceeds of sale of any assets of the ward and any of the ward's other moneys in the guardian's possession in accordance with ch. 881.

54.20(3)(i) (i) Notwithstanding ch. 881, after such notice as the court directs, and subject to ch. 786, invest the proceeds of sale of any assets of the ward and any of the ward's other moneys in the guardian's possession in the real or personal property that is determined by the court to be in the best interests of the estate of the ward.

54.20(3)(j) (j) Settle all claims and accounts of the ward and appear for and represent the ward in all actions and proceedings except those for which another person is appointed.

54.20(3)(k) (k) Take any other action, except an action specified under sub. (2), that is reasonable or appropriate to the duties of the guardian of the estate.

54.20 History History: 2005 a. 387 ss. 100, 380, 383, 390, 391, 393, 395, 396, 399, 415, 417.

54.20 Annotation The standard for a trial court's exercise of discretion for a guardian of a married person is whether the proposed action will benefit the ward, the estate, or members of the ward's immediate family. In Matter of Guardianship of F.E.H. 154 Wis. 2d 576, 453 N.W.2d 882 (1990).

54.20 Annotation A guardian is not authorized to make gifts from the guardianship estate to effectuate an estate plan that would avoid future death taxes. Michael S.B. v. Berns, 196 Wis. 2d 920, 540 N.W.2d 11 (Ct. App. 1995), 95-0580.

54.20 Annotation A guardian may not sue for the loss of society and companionship of a ward, nor bring a separate claim for costs incurred or income lost on account of injuries to the ward. Conant v. Physicians Plus Medical Group, Inc. 229 Wis. 2d 271, 600 N.W.2d 21 (Ct. App. 1999), 98-3285.

54.20 Annotation An interested party without a direct financial stake in the action had standing to appeal an order order permitting the termination of the ward's life lease in real estate. Carla S. v. Frank B. 2001 WI App 97, 242 Wis. 2d 605, 626 N.W.2d 330, 99-3012.



54.21 Petition to transfer ward's assets to another.

54.21  Petition to transfer ward's assets to another.

54.21(1)(1) In this section:

54.21(1)(a) (a) "Disabled" has the meaning given in s. 49.468 (1) (a) 1.

54.21(1)(b) (b) "Other individual" means any of the following:

54.21(1)(b)1. 1. The ward's spouse, if any.

54.21(1)(b)2. 2. The ward's close friend, if any, and if the close friend meets the requirements of s. 50.94 (3) (e) 1. and 2.

54.21(1)(b)3. 3. The guardian ad litem of the ward's minor child, if any.

54.21(1)(b)4. 4. The ward's disabled child, if any.

54.21(1)(b)5. 5. Any of the ward's siblings who has an ownership interest in property that is co-owned with the ward.

54.21(1)(b)6. 6. Any of the ward's children who provides care for the ward as specified in 42 USC 1396p (c) (2) (A) iv.

54.21(1)(c) (c) "Will, trust, or other instrument" includes a revocable or irrevocable trust, a durable power of attorney, or a marital property agreement.

54.21(2) (2) A guardian or other individual who seeks an order authorizing and directing the guardian of the estate to transfer any of a ward's income or assets to or for the benefit of any person shall submit to the court a petition that specifies all of the following:

54.21(2)(a) (a) Whether a proceeding by anyone seeking this authority with respect to the ward's income and assets was previously commenced and, if so, a description of the nature of the proceeding and the disposition made of it.

54.21(2)(b) (b) The amount and nature of the ward's financial obligations, including moneys currently and prospectively required to provide for the ward's maintenance, support, and well-being and to provide for others dependent upon the ward for support, regardless of whether the ward is legally obligated to provide the support. If the petitioner has access to a copy of a court order or written agreement that specifies support obligations of the ward, the petitioner shall attach the copy to the petition.

54.21(2)(c) (c) The income and assets of the ward that is the subject of the petition, the proposed disposition of the property, and the reasons for the disposition.

54.21(2)(d) (d) The wishes, if ascertainable, of the ward.

54.21(2)(e) (e) As specified in sub. (3), whether the ward has previously executed a will or similar instrument.

54.21(2)(f) (f) A description of any significant gifts or patterns of gifts that the ward has made.

54.21(2)(g) (g) The current and likely future effect of the proposed transfer of assets on the ward's eligibility for public benefits, including medical assistance or a benefit under s. 46.27.

54.21(2)(h) (h) Whether the guardian of the person and the guardian of the estate, if not the petitioner, agree with or object to the transfer.

54.21(2)(i) (i) The names, post-office addresses, and relationships to the ward of all of the following:

54.21(2)(i)1. 1. Any presumptive adult heirs of the ward who can be ascertained with reasonable diligence.

54.21(2)(i)2. 2. If the ward has previously executed a will, trust, or other instrument, the named or described beneficiaries, if known, under the most recent will, trust, or other instrument executed by the ward.

54.21(3) (3)

54.21(3)(a)(a) If a ward has previously executed a will, trust, or other instrument for nontestamentary transfer and the petitioner is able, with reasonable diligence, to obtain a copy, the petitioner shall provide the copy to the court, together with a statement that specifies all of the following:

54.21(3)(a)1. 1. The manner in which the copy was secured.

54.21(3)(a)2. 2. The manner in which the terms of the will, trust, or other instrument for nontestamentary transfer became known to the petitioner for nontestamentary transfer.

54.21(3)(a)3. 3. The basis for the petitioner's belief that the copy is of the ward's most recently executed will, trust, or other instrument.

54.21(3)(b) (b) If the petitioner is unable to obtain a copy of the most recently executed will or other dispositive estate planning document or is unable to determine if the ward has previously executed a will or other dispositive estate planning document, the petitioner shall provide a statement to the court that specifies the efforts that were made by the petitioner to obtain a copy or ascertain the information.

54.21(3)(c) (c) If a copy of the most recently executed will or other dispositive estate planning document is not otherwise available, the court may order the person who has the original will or other dispositive estate planning document to provide a photocopy to the court for in camera examination. The court may provide the photocopy to the parties to the proceeding unless the court finds that doing so is contrary to the ward's best interests.

54.21(3)(d) (d) The petitioner and the court shall keep confidential the information in a will or other dispositive estate planning document, or a copy of the will or other dispositive estate planning document, under this subsection, and may not, unless otherwise authorized, disclose that information.

54.21(4) (4) The petitioner shall serve notice upon all of the following, together with a copy of the petition, stating that the petitioner will move the court, at a time and place named in the notice, for the order described in the petition:

54.21(4)(a) (a) If not the same as the petitioner, the guardian of the person and the guardian of the estate.

54.21(4)(b) (b) Unless the court dispenses with notice under this subsection, the persons specified in sub. (2) (i), if known to the petitioner.

54.21(4)(c) (c) The county corporation counsel, if the county has an interest in the matter.

54.21(5) (5) The court shall consider all of the following in reviewing the petition:

54.21(5)(a) (a) The wishes of the ward, if known.

54.21(5)(b) (b) Whether the duration of the ward's impairment is likely to be sufficiently brief so as to justify dismissal of the proceedings in anticipation of the ward's recovered ability to decide whether, and to whom, to transfer his or her assets.

54.21(5)(c) (c) Whether the proposed transfer will benefit the ward, the ward's income and assets, or members of the ward's immediate family.

54.21(5)(d) (d) Whether the donees or beneficiaries under the proposed disposition are reasonably expected objects of the ward's generosity and whether the proposed disposition is consistent with any ascertained wishes of the ward or known estate plan or pattern of lifetime gifts that he or she has made.

54.21(5)(e) (e) Whether the proposed disposition will produce tax savings that will significantly benefit the ward, his or her dependents, or other persons for whom the ward would be concerned.

54.21(5)(f) (f) The factors specified in sub. (2) (a) to (i) and any statements or other evidence under sub. (3).

54.21(5)(g) (g) Any other factors that the court determines are relevant.

54.21(6) (6) The court may grant the petition under sub. (2) and enter an order authorizing and directing the guardian of the estate to take action requested in the petition, if the court finds and records all of the following:

54.21(6)(a) (a) That the ward has incapacity to perform the act for which approval is sought and the incapacity is not likely to change positively within a reasonable period of time.

54.21(6)(b) (b) That a competent individual in the position of the ward would likely perform the act under the same circumstances.

54.21(6)(c) (c) That, before the ward had incapacity to perform the act for which approval is sought, he or she did not manifest intent that is inconsistent with the act.

54.21(7) (7) Nothing in this section requires a guardian to file a petition under this section and a guardian is not liable or accountable to any person for having failed to file a petition under this section.

54.21 History History: 2005 a. 387.



54.22 Petition for authority to sell, mortgage, pledge, lease, or exchange ward's property.

54.22  Petition for authority to sell, mortgage, pledge, lease, or exchange ward's property. Notwithstanding s. 54.20 (3) (g), (h), and (i), a person interested in the estate of a ward may petition the court to require the guardian to sell, mortgage, pledge, lease, or exchange any asset of the estate of the ward. Following the petition and upon any notice and hearing that the court requires, the court may so order, subject to ch. 786, for the purpose of paying the ward's debts, providing for the ward's care, maintenance, and education and the care, maintenance, and education of the ward's dependents, investing the proceeds, or for any other purpose that is in the best interest of the ward.

54.22 History History: 2005 a. 387 s. 400.

54.22 Annotation Transfer of a disabled ward's property to a newly-established "Medicaid Payback Trust" was in his best interest and authorized by ss. 49.454 (4) and 880.19 (5) (b) [now this section]. Marjorie A. G. v. Dodge County Department of Human Services, 2003 WI App 52, 261 Wis. 2d 679, 659 N.W.2d 438, 02-1121.



54.25 Duties and powers of guardian of the person.

54.25  Duties and powers of guardian of the person.

54.25(1)(1)  Duties. A guardian of the person shall do all of the following:

54.25(1)(a) (a) Make an annual report on the condition of the ward to the court that ordered the guardianship and to the county department designated under s. 55.02 (2). That county department shall develop reporting requirements for the guardian of the person. The report shall include the location of the ward, the health condition of the ward, any recommendations regarding the ward, and a statement as to whether or not the ward is living in the least restrictive environment consistent with the needs of the ward.

54.25(1)(b) (b) Endeavor to secure any necessary care or services for the ward that are in the ward's best interests, based on all of the following:

54.25(1)(b)1. 1. Regular inspection, in person, of the ward's condition, surroundings, and treatment.

54.25(1)(b)2. 2. Examination of the ward's patient health care records and treatment records and authorization for redisclosure as appropriate.

54.25(1)(b)3. 3. Attendance and participation in staff meetings of any facility in which the ward resides or is a patient, if the meeting includes a discussion of the ward's treatment and care.

54.25(1)(b)4. 4. Inquiry into the risks and benefits of, and alternatives to, treatment for the ward, particularly if drastic or restrictive treatment is proposed.

54.25(1)(b)5. 5. Specific consultation with providers of health care and social services in making all necessary treatment decisions.

54.25(2) (2) Powers.

54.25(2)(a)(a) Rights and powers of a guardian of the person. A guardian of the person has only those rights and powers that the guardian is specifically authorized to exercise by statute, rule, or court order. Any other right or power is retained by the ward, unless the ward has been declared incompetent to exercise the right under par. (c) or the power has been transferred to the guardian under par. (d).

54.25(2)(b) (b) Rights retained by individuals determined incompetent. An individual determined incompetent retains the power to exercise all of the following rights, without consent of the guardian:

54.25(2)(b)1. 1. To have access to and communicate privately with the court and with governmental representatives, including the right to have input into plans for support services, the right to initiate grievances, including under state and federal law regarding resident or patient rights, and the right to participate in administrative hearings and court proceedings.

54.25(2)(b)2. 2. To have access to, communicate privately with, and retain legal counsel. Fees are to be paid from the income and assets of the ward, subject to court approval.

54.25(2)(b)3. 3. To have access to and communicate privately with representatives of the protection and advocacy agency under s. 51.62 and the board on aging and long-term care.

54.25(2)(b)4. 4. To protest a residential placement made under s. 55.055, and to be discharged from a residential placement unless the individual is protectively placed under ch. 55 or the requirements of s. 55.135 (1) are met.

54.25(2)(b)5. 5. To petition for court review of guardianship, protective services, protective placement, or commitment orders.

54.25(2)(b)6. 6. To give or withhold a consent reserved to the individual under ch. 51.

54.25(2)(b)7. 7. To exercise any other rights specifically reserved to the individual by statute or the constitutions of the state or the United States, including the rights to free speech, freedom of association, and the free exercise of religious expression.

54.25(2)(c) (c) Declaration of incompetence to exercise certain rights.

54.25(2)(c)1.1. The court may, as part of a proceeding under s. 54.44 in which an individual is found incompetent and a guardian is appointed, declare that the individual has incapacity to exercise one or more of the following rights:

54.25(2)(c)1.a. a. The right to consent to marriage.

54.25(2)(c)1.b. b. The right to execute a will.

54.25(2)(c)1.c. c. The right to serve on a jury.

54.25(2)(c)1.d. d. The right to apply for an operator's license, a license issued under ch. 29, or a credential, as defined in s. 440.01 (2) (a), if the court finds that the individual is incapable of understanding the nature and risks of the licensed or credentialed activity, to the extent that engaging in the activity would pose a substantial risk of physical harm to the individual or others. A failure to find that an individual is incapable of applying for a license or credential is not a finding that the individual qualifies for the license or credential under applicable laws and rules.

54.25(2)(c)1.e. e. The right to consent to sterilization, if the court finds that the individual is incapable of understanding the nature, risk, and benefits of sterilization, after the nature, risk, and benefits have been presented in a form that the individual is most likely to understand.

54.25(2)(c)1.f. f. The right to consent to organ, tissue, or bone marrow donation.

54.25(2)(c)1.g. g. The right to register to vote or to vote in an election, if the court finds that the individual is incapable of understanding the objective of the elective process. Also, in accordance with s. 6.03 (3), any elector of a municipality may petition the circuit court for a determination that an individual residing in the municipality is incapable of understanding the objective of the elective process and thereby ineligible to register to vote or to vote in an election. This determination shall be made by the court in accordance with the procedures specified in this paragraph. If a petition is filed under this subd. 1. g., the finding of the court shall be limited to a determination as to voting eligibility. The appointment of a guardian is not required for an individual whose sole limitation is ineligibility to vote. The determination of the court shall be communicated in writing by the clerk of court to the election official or agency charged under s. 6.48, 6.92, 6.925, 6.93, or 7.52 (5) with the responsibility for determining challenges to registration and voting that may be directed against that elector. The determination may be reviewed as provided in s. 54.64 (2) and any subsequent determination of the court shall be likewise communicated by the clerk of court.

54.25(2)(c)2. 2. Any finding under subd. 1. that an individual lacks evaluative capacity to exercise a right must be based on clear and convincing evidence. In the absence of such a finding, the right is retained by the individual.

54.25(2)(c)3. 3. If an individual is declared not competent to exercise a right under subd. 1. or 4., a guardian may not exercise the right or provide consent for exercise of the right on behalf of the individual. If the court finds with respect to a right listed under subd. 1. a., d., e., or f. that the individual is competent to exercise the right under some but not all circumstances, the court may order that the individual retains the right to exercise the right only with consent of the guardian of the person.

54.25(2)(c)4. 4. Regardless of whether a guardian is appointed, a court may declare that an individual is not competent to exercise the right to register to vote or to vote in an election if it finds by clear and convincing evidence that the individual is incapable of understanding the objective of the elective process. If the petition for a declaration of incompetence to vote is not part of a petition for guardianship, the same procedures shall apply as would apply for a petition for guardianship. The determination of the court shall be communicated in writing by the clerk of court to the election official or agency charged under s. 6.48, 6.92, 6.925, or 6.93 with the responsibility for determining challenges to registration and voting that may be directed against that elector. The determination may be reviewed as provided in s. 54.64 (2) (a) and (c) and any subsequent determination of the court shall be likewise communicated by the clerk of court.

54.25(2)(d) (d) Guardian authority to exercise certain powers.

54.25(2)(d)1.1. A court may authorize a guardian of the person to exercise all or part of any of the powers specified in subd. 2. only if it finds, by clear and convincing evidence, that the individual lacks evaluative capacity to exercise the power. The court shall authorize the guardian of the person to exercise only those powers that are necessary to provide for the individual's personal needs, safety, and rights and to exercise the powers in a manner that is appropriate to the individual and that constitutes the least restrictive form of intervention. The court may limit the authority of the guardian of the person with respect to any power to allow the individual to retain power to make decisions about which the individual is able effectively to receive and evaluate information and communicate decisions. When a court appoints a guardian for a minor, the guardian shall be granted care, custody, and control of the person of the minor.

54.25(2)(d)2. 2. All of the following are powers subject to subd. 1.:

54.25(2)(d)2.ab. ab. Except as provided under subd. 2. b., c., and d., and except for consent to psychiatric treatment and medication under ch. 51, and subject to any limitation under s. 54.46 (2) (b), the power to give an informed consent to the voluntary receipt by the guardian's ward of a medical examination, medication, including any appropriate psychotropic medication, and medical treatment that is in the ward's best interest, if the guardian has first made a good-faith attempt to discuss with the ward the voluntary receipt of the examination, medication, or treatment and if the ward does not protest. For purposes of this subd. 2. ab., "protest" means, with respect to the voluntary receipt of a medical examination, medication, including appropriate psychotropic medication, or medical treatment, make more than one discernible negative response, other than mere silence, to the offer of, recommendation for, or other proffering of voluntary receipt of the medical examination, medication, or medical treatment. "Protest" does not mean a discernible negative response to a proposed method of administration of the medical examination, medication, or medical treatment. In determining whether a medical examination, medication, or medical treatment is in the ward's best interest, the guardian shall consider the invasiveness of the medical examination, medication, or treatment and the likely benefits and side effects of the medical examination, medication, or treatment.

54.25(2)(d)2.ac. ac. Except as provided under subd. 2. b., c., and d., and except for consent to psychiatric treatment and medication under ch. 51, and subject to any limitation under s. 54.46 (2) (b), the power to give informed consent, if in the ward's best interests, to the involuntary administration of a medical examination, medication other than psychotropic medication, and medical treatment that is in the ward's best interest. A guardian may consent to the involuntary administration of psychotropic medication only under a court order under s. 55.14. In determining whether involuntary administration of a medical examination, medication other than psychotropic medication, or medical treatment is in the ward's best interest, the guardian shall consider the invasiveness of the medical examination, medication, or treatment and the likely benefits and side effects of the medical examination, medication, or treatment.

54.25(2)(d)2.b. b. Unless it can be shown by clear and convincing evidence that the ward would never have consented to research participation, the power to authorize the ward's participation in an accredited or certified research project if the research might help the ward; or if the research might not help the ward but might help others, and the research involves no more than minimal risk of harm to the ward.

54.25(2)(d)2.c. c. The power to authorize the ward's participation in research that might not help the ward but might help others even if the research involves greater than minimal risk of harm to the ward if the guardian can establish by clear and convincing evidence that the ward would have elected to participate in such research; and the proposed research was reviewed and approved by the research and human rights committee of the institution conducting the research. The committee shall have determined that the research complies with the principles of the statement on the use of human subjects for research adopted by the American Association on Mental Deficiency, and with the federal regulations for research involving human subjects for federally supported projects.

54.25(2)(d)2.d. d. Unless it can be shown by clear and convincing evidence that the ward would never have consented to any experimental treatment, the power to consent to experimental treatment if the court finds that the ward's mental or physical status presents a life-threatening condition; the proposed experimental treatment may be a life saving remedy; all other reasonable traditional alternatives have been exhausted; 2 examining physicians have recommended the treatment; and, in the court's judgment, the proposed experimental treatment is in the ward's best interests.

54.25(2)(d)2.e. e. The power to give informed consent to receipt by the ward of social and supported living services.

54.25(2)(d)2.f. f. The power to give informed consent to release of confidential records other than court, treatment, and patient health care records and to redisclosure as appropriate.

54.25(2)(d)2.g. g. The power to make decisions related to mobility and travel.

54.25(2)(d)2.i. i. The power to choose providers of medical, social, and supported living services.

54.25(2)(d)2.j. j. The power to make decisions regarding educational and vocational placement and support services or employment.

54.25(2)(d)2.k. k. The power to make decisions regarding initiating a petition for the termination of marriage.

54.25(2)(d)2.L. L. The power to receive all notices on behalf of the ward.

54.25(2)(d)2.m. m. The power to act in all proceedings as an advocate of the ward, except the power to enter into a contract that binds the ward or the ward's property or to represent the ward in any legal proceedings pertaining to the property, unless the guardian of the person is also the guardian of the estate.

54.25(2)(d)2.n. n. The power to apply for protective placement under s. 55.075 or for commitment under s. 51.20 or 51.45 (13) for the ward.

54.25(2)(d)2.o. o. The power to have custody of the ward, if an adult, and the power to have care, custody, and control of the ward, if a minor.

54.25(2)(d)2.p. p. Any other power the court may specifically identify.

54.25(2)(d)3. 3. In exercising powers and duties delegated to the guardian of the person under this paragraph, the guardian of the person shall, consistent with meeting the individual's essential requirements for health and safety and protecting the individual from abuse, exploitation, and neglect, do all of the following:

54.25(2)(d)3.a. a. Place the least possible restriction on the individual's personal liberty and exercise of constitutional and statutory rights, and promote the greatest possible integration of the individual into his or her community.

54.25(2)(d)3.b. b. Make diligent efforts to identify and honor the individual's preferences with respect to choice of place of living, personal liberty and mobility, choice of associates, communication with others, personal privacy, and choices related to sexual expression and procreation. In making a decision to act contrary to the individual's expressed wishes, the guardian shall take into account the individual's understanding of the nature and consequences of the decision, the level of risk involved, the value of the opportunity for the individual to develop decision-making skills, and the need of the individual for wider experience.

54.25(2)(d)3.c. c. Consider whether the ward's estate is sufficient to pay for the needed services.

54.25 History History: 2005 a. 264 s. 221; 2005 a. 387 ss. 100, 476, 511, 513, 514; 2005 a. 451 s. 177; 2007 a. 45, 96.

54.25 Annotation The guardian of an incompetent person in a persistent vegetative state may consent to the withdrawal or withholding of life-sustaining medical treatment without prior court approval if the guardian determines that the withdrawal or withholding is in the ward's best interests. In Matter of Guardianship of L.W. 167 Wis. 2d 53, 482 N.W.2d 60 (1992).

54.25 Annotation The guardian of a person who became incompetent after voluntarily entering a nursing home with 16 or more beds may not consent to the person's continued residence in the home. Upon the appointment of a guardian, the court must hold a protective placement hearing. Guardianship of Agnes T. 189 Wis. 2d 520, 525 N.W.2d 268 (1995). See also s. 54.34 (2m).

54.25 Annotation A guardian may not sue for the loss of society and companionship of a ward, nor bring a separate claim for costs incurred or income lost on account of injuries to the ward. Conant v. Physicians Plus Medical Group, Inc. 229 Wis. 2d 271, 600 N.W.2d 21 (Ct. App. 1999), 98-3285.

54.25 Annotation The holding in Guardianship of L.W. does not extend to persons who are not in a persistent vegetative state. However, if the guardian of the person not in a persistent vegetative state demonstrates by a clear statement of the ward made while competent that withdrawal of medical treatment is desired, it is in the patient's best interest to honor those wishes. Spahn v. Eiseberg, 210 Wis. 2d 557, 563 N.W.2d 485 (1997), 95-2719.



54.30 Jurisdiction and venue.

54.30  Jurisdiction and venue.

54.30(1) (1)  Jurisdiction. Except as provided in s. 54.38 (1), the circuit court has subject matter jurisdiction over all petitions for guardianship. A guardianship of the estate of any individual, once granted, shall extend to all of the ward's income and assets in this state and shall exclude the jurisdiction of every other circuit court, except as provided in ch. 786. Jurisdiction under this subsection also extends to the petition by a foreign guardian for the receipt and acceptance of a foreign guardianship, except as provided in s. 54.38 (1m) and, if the petition is granted, to the accepted guardianship.

54.30(2) (2) Venue. All petitions for guardianship of residents of the state shall be directed to the circuit court of the county of residence of the proposed ward or of the county in which the proposed ward is physically present. A petition for guardianship of the person or estate of a nonresident may be directed to the circuit court of any county in which the nonresident or any assets of the nonresident may be found or of the county in which the petitioner proposes that the proposed ward resides. A petition for receipt and acceptance of a foreign guardianship shall be directed to the circuit court of the county in which the foreign ward resides or intends to reside.

54.30(3) (3) Change of venue.

54.30(3)(a)(a) Original proceeding. The court in which a petition is first filed shall determine venue. The court shall direct that proper notice be given to any potentially responsible or affected county. Proper notice is given to a potentially responsible or affected county if written notice of the proceeding is sent by certified mail to the county's clerk and corporation counsel. After all potentially responsible or affected counties and parties have been given an opportunity to be heard, the court shall determine that venue lies in the county in which the petition is filed under sub. (2) or in another county, as appropriate. If the court determines that venue lies in another county, the court shall order the entire record certified to the proper court. A court in which a subsequent petition is filed shall, if it is satisfied that an earlier filing took place in another court, summarily dismiss the petition. If any potentially responsible or affected county or party objects to the court's finding of venue, the court may refer the issue to the department for a determination of the county of residence under s. 51.40 (2) (g) and may suspend ruling on the motion for change of venue until the determination under s. 51.40 (2) (g) is final.

54.30(3)(b) (b) Change of residence of ward. If a ward changes residence from one county to another county within the state, venue may be transferred to the ward's new county of residence under the following procedure:

54.30(3)(b)1. 1. An interested person shall file a petition for change of venue in the county in which venue for the guardianship currently lies.

54.30(3)(b)2. 2. The person filing the petition under subd. 1. shall give notice to the corporation counsel of the county in which venue for the guardianship currently lies and to the register in probate and corporation counsel for the county to which change of venue is sought.

54.30(3)(b)3. 3. If no objection to the change of venue is made within 15 days after the date on which notice is given under subd. 2., the circuit court of the county in which venue for the guardianship currently lies may enter an order changing venue. If objection to the change of venue is made within 15 days after the date on which notice is given under subd. 2., the circuit court of the county in which venue for the guardianship currently lies shall set a date for a hearing within 7 days after the objection is made and shall give notice of the hearing to the corporation counsel of that county and to the corporation counsel and register in probate of the county to which change of venue is sought.

54.30 History History: 2005 a. 387 ss. 100, 306, 313 to 316.

54.30 Annotation Standards for courts to follow when confronted with the transfer of interstate guardianships based on principles of comity and the orderly administration of justice are set out. Grant County Department of Social Services v. Unified Board of Grant and Iowa Counties, 2005 WI 106, 283 Wis. 2d 258, 700 N.W.2d 863, 03-0634.



54.34 Petition for guardianship or for receipt and acceptance of a foreign guardianship.

54.34  Petition for guardianship or for receipt and acceptance of a foreign guardianship.

54.34(1) (1) Any person may petition for the appointment of a guardian for an individual. The petition shall state all of the following, if known to the petitioner:

54.34(1)(a) (a) The name, date of birth, residence and post-office address of the proposed ward.

54.34(1)(b) (b) The specific nature of the proposed ward's alleged incapacity or spendthrift habits.

54.34(1)(c) (c) The approximate value of the proposed ward's property and a general description of its nature.

54.34(1)(d) (d) Any assets of the proposed ward previously derived from or benefits of the proposed ward now due and payable from the U.S. department of veterans affairs.

54.34(1)(e) (e) Any other claim, income, compensation, pension, insurance or allowance to which the proposed ward may be entitled.

54.34(1)(f) (f) Whether the proposed ward has any guardian presently.

54.34(1)(g) (g) The name and post-office address of any person nominated as guardian by the petitioner.

54.34(1)(h) (h) The names and post-office addresses of all interested parties.

54.34(1)(i) (i) The name and post-office address of the person or institution, if any, that has care and custody of the proposed ward or the facility, if any, that is providing care to the proposed ward.

54.34(1)(j) (j) The interest of the petitioner, and, if a public official is the petitioner, the authority of the petitioner to act.

54.34(1)(k) (k) Whether the proposed ward is a recipient of a public benefit, including medical assistance or a benefit under s. 46.27.

54.34(1)(L) (L) The agent under any current, valid power of attorney for health care or durable power of attorney that the proposed ward has executed.

54.34(1)(m) (m) Whether the petitioner is requesting a full or limited guardianship and, if limited, the specific authority sought by the petitioner for the guardian or the specific rights of the individual that the petitioner seeks to have removed or transferred.

54.34(1)(n) (n) Whether the proposed ward, if married, has children who are not children of the current marriage.

54.34(1)(p) (p) Whether the petitioner is aware of any guardianship or conservatorship or related pending or ordered proceeding involving the proposed ward in another state or county and, if so, the details of the guardianship, conservationship, or related processings.

54.34(2) (2) A petition for guardianship may include an application for protective placement or protective services or both under ch. 55.

54.34(2m) (2m) Whenever a petition for guardianship on the ground of incompetency is filed with respect to an individual who resides in a facility licensed for 16 or more beds, a petition for protective placement of the individual shall also be filed.

54.34(3) (3) A petition for the receipt and acceptance by this state of a foreign guardianship of a foreign ward who resides in or intends to move to this state may include other petitions related to the foreign guardianship, such as a petition to modify the terms of the foreign guardianship, and shall include all of the following:

54.34(3)(a) (a) A certified copy of the foreign guardianship order that includes all of the following:

54.34(3)(a)1. 1. All attachments that describe the duties and powers of the foreign guardian.

54.34(3)(a)2. 2. All amendments or modifications to the foreign guardianship order that were entered after issuance of the original foreign guardianship order, including any order to transfer the foreign guardianship.

54.34(3)(b) (b) The address of the foreign court that issued the foreign guardianship order.

54.34(3)(c) (c) A listing of any other guardianship petitions for the foreign ward that are pending or that have been filed in any jurisdiction at any time within 24 months before the filing of the petition under this subsection and the names and addresses of the courts in which the petitions have been filed.

54.34(3)(d) (d) The petitioner's name, residence, current address, and any relationship of the petitioner to the foreign ward other than as foreign guardian.

54.34(3)(e) (e) The name, age, principal residence, and current address of the foreign ward.

54.34(3)(f) (f) The name and address of any spouse of the foreign ward and any adult children, parents, or adult siblings of the foreign ward. If the foreign ward has no spouse, adult child, parent, or adult sibling, the name and address of at least one adult who is next closest in degree of kinship, as specified in s. 990.001 (16), to the ward, if available.

54.34(3)(g) (g) The name and address of any person other than the foreign guardian who is responsible for the care or custody of the foreign ward.

54.34(3)(h) (h) The name and address of any legal counsel of the foreign ward, including any guardian ad litem appointed by the foreign court.

54.34(3)(i) (i) The reason for the transfer of the foreign guardianship.

54.34(3)(j) (j) A general statement of the foreign ward's property, its location, its estimated value, and the source and amount of any other anticipated income or receipts.

54.34 History History: 1971 c. 41 s. 8; Stats. 1971 s. 880.07; 1973 c. 284; 1977 c. 394; 1979 c. 32, 110, 355; 1981 c. 317; 1987 a. 366; 1989 a. 56; 1993 a. 316, 486; 2005 a. 264; 2005 a. 387 ss. 100, 317 to 328, 330; 2007 a. 97 s. 232.

54.34 Annotation Failure of a petitioner for a guardianship to name persons who obviously had an interest does not cancel the jurisdiction of the court, and when the interested persons had actual knowledge of the hearing and contested it, the court could appoint a guardian. Guardianship of Marak, 59 Wis. 2d 139, 207 N.W.2d 648 (1973).

54.34 Annotation Sub. (1) (e) is broad enough to include a claim for support. By providing that a guardianship petition include such a potential claim, it follows that the legislature envisioned that the circuit court has the authority to adjudicate such a claim. As ch. 880 does not otherwise address support nor provide guidelines as to how to determine support, a circuit court conducting a ch. 880 [now ch. 54] proceeding may look to ch. 767 for guidance. Amy Z. v. Jon T. 2004 WI App 73, 272 Wis. 2d 662, 679 N.W.2d 903, 03-0606.

54.34 Annotation Someone's Afoot: Wisconsin's Foreign Guardianship Transfer Law. Simatic. 95 MLR (No. 3 2012).



54.36 Examination of proposed ward.

54.36  Examination of proposed ward.

54.36(1) (1) Whenever it is proposed to appoint a guardian on the ground that a proposed ward allegedly has incompetency or is a spendthrift, a physician or psychologist, or both, shall examine the proposed ward and furnish a written report stating the physician's or psychologist's professional opinion regarding the presence and likely duration of any medical or other condition causing the proposed ward to have incapacity or to be a spendthrift. The privilege under s. 905.04 does not apply to the report. The petitioner shall provide a copy of the report to the proposed ward or his or her counsel, the guardian ad litem, and the petitioner's attorney, if any. Prior to the examination on which the report is based, the guardian ad litem, physician, or psychologist shall inform the proposed ward that statements made by the proposed ward may be used as a basis for a finding of incompetency or a finding that he or she is a spendthrift, that he or she has a right to refuse to participate in the examination, absent a court order, or speak to the physician or psychologist, and that the physician or psychologist is required to report to the court even if the proposed ward does not speak to the physician or psychologist. The issuance of such a warning to the proposed ward prior to each examination establishes a presumption that the proposed ward understands that he or she need not speak to the physician or psychologist. Nothing in this section prohibits the use of a report by a physician or psychologist that is based on an examination of the proposed ward by the physician or psychologist before filing the petition for appointment of a guardian, but the court will consider the recency of the report in determining whether the report sufficiently describes the proposed ward's current state and in determining the weight to be given to the report.

54.36(2) (2) A petitioner or guardian ad litem may petition the court for an order requiring the proposed ward to submit to an examination by a licensed physician or psychologist pursuant to s. 804.10 (1).

54.36(3) (3) A physician or psychologist who examines a proposed ward under a court order requiring the examination may, without the informed consent of the proposed ward, obtain access to the patient health care records and treatment records of the proposed ward.

54.36 History History: 2005 a. 264 s. 202; 2005 a. 387 ss. 100, 459; 2007 a. 45.

54.36 Annotation The written report of a physician or psychologist under sub. (1) is hearsay and not admissible in a contested hearing without in-court testimony of the preparing expert. In Matter of Guardianship of R.S. 162 Wis. 2d 197, 470 N.W.2d 260 (1991).

54.36 Annotation A proposed ward's rightful refusal to participate in a court-ordered evaluation will not obstruct a guardianship and protective placement proceeding. Due process requires that the examining professional, when confronted with an uncooperative individual, engage in an independent review of all records that are available. Due process prevents the examining professional from regurgitating the opinions of other physicians and psychologists, without independently confirming the facts those opinions are based upon. Walworth County v. Therese B. 2003 WI App 223, 267 Wis. 2d 310, 671 N.W.2d 377, 03-0967.



54.38 Notice.

54.38  Notice.

54.38(1)(1)  Form and delivery of notice. A notice shall be in writing. A copy of the petition, motion, or other required document shall be attached to the notice. Unless otherwise provided, notice may be delivered in person, by certified mail with return receipt requested, or by facsimile transmission. Notice is considered to be given by proof of personal delivery or by proof that the notice was mailed to the last-known address of the recipient or was sent by facsimile transmission to the last-known facsimile transmission number of the recipient. Failure of the petitioner to provide notice to all interested persons shall deprive the court of jurisdiction unless receipt of notice is waived by the interested person or under sub. (2) (b) 4.

54.38(1m) (1m) Notice of petition for receipt and acceptance of a foreign guardianship.

54.38(1m)(a)(a) Notice of a petition for receipt and acceptance of a foreign guardianship, unless otherwise provided, shall be delivered in person, by certified mail with return receipt requested, or by facsimile transmission. Notice is considered to be given by proof of personal delivery or by proof that the notice was mailed to the last-known address of the recipient or was sent by facsimile transmission to the last-known facsimile transmission number of the recipient. Notice shall be served by the petitioner on all of the following:

54.38(1m)(a)1. 1. The foreign ward. The notice under this subdivision shall be delivered personally, shall be in plain language and large type, and shall include all of the following:

54.38(1m)(a)1.a. a. A statement that the foreign ward has the right to a hearing on the petition under s. 54.44 and that any request for a hearing must be made within 30 days after the date that the petition is delivered in person.

54.38(1m)(a)1.b. b. A description of the procedures by which the foreign ward may exercise his or her right to a hearing.

54.38(1m)(a)1.c. c. A description of the consequences to the foreign ward of a transfer of the foreign guardianship from the foreign jurisdiction to this state.

54.38(1m)(a)2. 2. The foreign court from which the foreign guardianship is sought to be transferred. Notice under this subdivision shall include a request that the foreign court provide all of the following:

54.38(1m)(a)2.a. a. Certification that the foreign court has no knowledge that the foreign guardian has engaged in any acts specified in s. 54.68 (2) (a) to (i), failed to perform any duties of a guardian required by the foreign jurisdiction or the foreign court, or performed any acts prohibited to a guardian by the foreign jurisdiction or the foreign court.

54.38(1m)(a)2.b. b. Copies of all documents filed with the foreign court that are relevant to the foreign guardianship, including the initial petition for the foreign guardianship and other filed documents relevant to the appointment of the guardian; any reports and recommendations of any guardian ad litem or other individual appointed by the foreign court to evaluate the appropriateness of the foreign guardianship; any reports of health care or mental health care practitioners that describe the capacity of the foreign ward to care for himself or herself or to manage his or her affairs; any periodic status reports on the condition of the foreign ward and his or her assets; and any order to transfer the foreign guardianship.

54.38(1m)(a)3. 3. All interested persons other than the foreign ward, including any foreign legal counsel appointed or retained for the foreign ward and any foreign guardian ad litem appointed for the foreign ward. Notice under this subdivision shall include a statement that informs persons receiving notice of the right to object to the receipt and acceptance of the foreign guardianship and that any request for a hearing must be made within 30 days after the date that the petition is delivered in person, mailed, or sent by facsimile transmission.

54.38(1m)(b) (b) Any of the following shall deprive the court of jurisdiction to hear the petition for receipt and acceptance of the foreign guardianship:

54.38(1m)(b)1. 1. Failure by the petitioner to serve notice as specified in par. (a) 1., 2., or 3.

54.38(1m)(b)2. 2. Failure by the foreign court to provide the certifications and copies within 30 days after receipt of the notice specified in par. (a) 2. or to give indication of compliance within a reasonable period of time.

54.38(2) (2) Notice of hearing, service, and delivery. Upon the filing of a petition for guardianship of the person or of the estate, including appointment or change of a guardian, if the court is satisfied as to compliance with s. 54.34, the court shall, except as provided in sub. (3), order the petitioner to serve notice on the proposed ward and guardian, if any, and to deliver notice to interested persons of the time and place of the hearing, as follows:

54.38(2)(a) (a) On the proposed ward or ward by personal service and an existing guardian, if any, by personal service or by registered or certified mail at least 10 days before the time set for hearing. If the proposed ward or ward is in custody or confinement, the petitioner shall have notice served by registered or certified mail on the proposed ward's or ward's custodian, who shall immediately serve it on the proposed ward or ward. The process server or custodian shall inform the proposed ward or ward of the complete contents of the notice and petition, motion, or other required document; certify on the notice that the process server or custodian served and informed the proposed ward or ward; and return the certificate and notice to the court.

54.38(2)(b) (b) Personally or by mail at least 10 days before the time set for hearing, to all of the following:

54.38(2)(b)1. 1. The proposed ward's counsel, if any.

54.38(2)(b)2. 2. The proposed ward's guardian ad litem.

54.38(2)(b)3. 3. Any presumptive adult heirs, as specified in s. 851.09, of the proposed ward.

54.38(2)(b)4. 4. Any other interested persons, unless specifically waived by the court.

54.38(2)(b)5. 5. The agent under any durable power of attorney or power of attorney for health care of the ward.

54.38(2)(b)6. 6. Any person who has legal or physical custody of the proposed ward.

54.38(2)(b)7. 7. Any public or private agency, charity, or foundation from which the proposed ward is receiving aid or assistance.

54.38(2)(b)8. 8. The proposed guardian for the proposed ward.

54.38(2)(b)9. 9. Any other person that the court requires.

54.38(3) (3) Notice of hearing for appointment of guardian for a minor. If the proposed ward is a minor, the court shall order delivery of notice by the petitioner of the time and place of the hearing to all of the following:

54.38(3)(a) (a) The proposed ward's spouse, if any.

54.38(3)(b) (b) The proposed ward's parent, unless the parent's parental rights have been judicially terminated.

54.38(3)(c) (c) The proposed ward, if the proposed ward is over 14 years of age.

54.38(3)(d) (d) Any other person that has the legal or physical custody of the minor.

54.38(4) (4) Rehearings. Notice of a rehearing to determine if a ward is a proper subject to continue under guardianship shall be given as required under subs. (1), (2), and (3).

54.38(5) (5) Notice of appointment of guardian of a minor ward. If for any reason the court fails to appoint as guardian the nominee of the minor, the guardian who qualifies shall give notice of the guardian's appointment to the minor by certified mail addressed to the minor's last-known post-office address and shall file an affidavit of the mailing with the court within 10 days after the notice is given.

54.38(6) (6) Notice of petition and hearing for temporary guardianship. The petitioner for appointment of a temporary guardian shall give notice of the petition to the proposed ward. The notice shall be served before or at the time the petition is filed or as soon thereafter as possible and shall include notice of the right to counsel and of the right to petition for reconsideration or modification of the temporary guardianship at any time under s. 54.50 (3) (d) The petitioner shall serve notice of the order for hearing on the proposed ward before the hearing or not later than 3 calendar days after the hearing. If the petitioner serves notice after the hearing is conducted and the court has entered an order, the petitioner shall include the court's order with the notice of the order for hearing.

54.38 History History: 2005 a. 264 s. 199; 2005 a. 387 ss. 100, 334, 336, 339 to 343, 345, 357, 370; 2007 a. 45.



54.40 Guardian ad litem; appointment; duties; termination.

54.40  Guardian ad litem; appointment; duties; termination.

54.40(1)(1)  Appointment. The court shall appoint a guardian ad litem when a petition for appointment of a guardian is brought under s. 54.34 (1), when a petition for receipt and acceptance of a foreign guardianship is brought under s. 54.34 (3), to review the scope of a guardianship, to provide protective placement to an individual or order protective services under ch. 55, to review any protective placement under s. 55.18, to terminate a protective placement under s. 55.17, to expand an order of guardianship under s. 54.63, to review incompetency and terminate a guardianship under s. 54.64, to review the conduct of a guardian under s. 54.68, or at any other time that the court determines it is necessary.

54.40(2) (2) Qualifications. The guardian ad litem shall be an attorney admitted to practice in this state and in compliance with SCR chapter 36. No one who is an interested person in a proceeding, appears as counsel in a proceeding on behalf of any party, or is a relative or representative of an interested person may be appointed guardian ad litem in that proceeding or in any other proceeding that involves the same proposed ward or ward.

54.40(3) (3) Responsibilities. The guardian ad litem shall be an advocate for the best interests of the proposed ward or ward as to guardianship, protective placement, and protective services. The guardian ad litem shall function independently, in the same manner as an attorney for a party to the action, and shall consider, but is not bound by, the wishes of the proposed ward or ward or the positions of others as to the best interests of the proposed ward or ward. The guardian ad litem has none of the rights or duties of a guardian.

54.40(4) (4) General duties. A guardian ad litem shall do all of the following:

54.40(4)(a) (a) Interview the proposed ward or ward and explain the contents of the petition, the applicable hearing procedure, the right to counsel, and the right to request or continue a limited guardianship.

54.40(4)(b) (b) Advise the proposed ward or ward, both orally and in writing, of that person's rights to be present at the hearing, to a jury trial, to an appeal, to counsel, and to an independent medical or psychological examination on the issue of competency, at county expense if the person is indigent.

54.40(4)(c) (c) Interview the proposed guardian, the proposed standby guardian, if any, and any other person seeking appointment as guardian and report to the court concerning the suitability of each individual interviewed to serve as guardian and concerning the statement under s. 54.15 (8).

54.40(4)(d) (d)

54.40(4)(d)1.1. Review any power of attorney for health care under ch. 155, any durable power of attorney under ch. 244 executed by the proposed ward, and any other advance planning for financial and health care decision making in which the proposed ward had engaged.

54.40(4)(d)2. 2. Interview any agent appointed by the proposed ward under any document specified in subd. 1.

54.40(4)(d)3. 3. Report to the court concerning whether or not the proposed ward's advance planning is adequate to preclude the need for guardianship.

54.40(4)(ds) (ds) Notify the guardian of the right to be present at and participate in the hearing, to present and cross-examine witnesses, to receive a copy of any evaluation under s. 55.11 (1) (intro.) or (2), and to secure and present a report on an independent evaluation under s. 54.42 (3).

54.40(4)(e) (e) Request that the court order additional medical, psychological, or other evaluation, if necessary.

54.40(4)(f) (f) If applicable, inform the court and petitioner's attorney or, if none, the petitioner that the proposed ward or ward objects to a finding of incompetency, the present or proposed placement, or the recommendation of the guardian ad litem as to the proposed ward's or ward's best interests or that the proposed ward's or ward's position on these matters is ambiguous. If the guardian ad litem recommends that the hearing be held in a place other than a courtroom, the guardian ad litem shall provide the information under this paragraph as soon as possible.

54.40(4)(g) (g) If the proposed ward or ward requests representation by counsel, inform the court and the petitioner or the petitioner's counsel, if any.

54.40(4)(h) (h) Attend all court proceedings related to the guardianship.

54.40(4)(i) (i) Present evidence concerning the best interests of the proposed ward or ward, if necessary.

54.40(4)(j) (j) Report to the court on any matter that the court requests.

54.40(5) (5) Communication to a jury. In jury trials under this chapter or ch. 55, the court or guardian ad litem may tell the jury that the guardian ad litem represents the best interests of the proposed ward or ward.

54.40(6) (6) Termination and extension of appointment. The appointment of a guardian ad litem under sub. (1) terminates upon the entry of the court's final order or upon the termination of any appeal in which the guardian ad litem participates, even if counsel has been appointed for the proposed ward or ward. The court may extend that appointment, or reappoint a guardian ad litem whose appointment under this section has terminated, by an order specifying the scope of responsibilities of the guardian ad litem. At any time, the guardian ad litem, any party, or the individual for whom the appointment is made may request that the court terminate any extension or reappointment. The guardian ad litem may appeal or may participate in an appeal. If an appeal is taken by any party and the guardian ad litem chooses not to participate in that appeal, he or she shall file with the appellate court a statement of reasons for not participating. Irrespective of the guardian ad litem's decision not to participate in an appeal, the appellate court may order the guardian ad litem to participate in the appeal.

54.40 History History: 2005 a. 264 ss. 213 to 215; 2005 a. 387 ss. 100, 477 to 487, 496, 497; Stats. 2005 s. 54.40; 2007 a. 45; 2007 a. 96 ss. 155 to 159; 2009 a. 319.

54.40 Annotation A substantial relationship test applies for determining the need for attorney disqualification. Adversary counsel for the subject of an involuntary commitment may not be named guardian ad litem when the procedure is converted to a guardianship. Guardianship of Tamara L.P. 177 Wis. 2d 770, 503 N.W.2d 333 (Ct. App. 1993).



54.42 Rights of proposed ward or ward.

54.42  Rights of proposed ward or ward.

54.42(1) (1)  Right to counsel.

54.42(1)(a)(a) The proposed ward or ward has the right to counsel, if any of the following occurs:

54.42(1)(a)1. 1. The proposed ward or ward requests counsel.

54.42(1)(a)2. 2. The guardian ad litem or another person states to the court that the proposed ward or ward is opposed to the guardianship petition.

54.42(1)(a)3. 3. The court determines that the interests of justice require counsel for the proposed ward or ward.

54.42(1)(b) (b) Any attorney obtained under par. (a) or appointed under par. (c) shall be an advocate for the expressed wishes of the proposed ward or ward.

54.42(1)(c) (c) If par. (a) 1., 2., or 3. applies but the proposed ward or ward is unable to obtain legal counsel, the court shall appoint legal counsel. If the proposed ward or ward is represented by counsel appointed under s. 977.08 in a proceeding under a petition for protective placement brought under s. 55.075, the court shall order the counsel appointed under s. 977.08 to represent the proposed ward or ward.

54.42(2) (2) Right to jury trial. The proposed ward or ward has the right to a trial by a jury if demanded by the proposed ward or ward, his or her attorney, or the guardian ad litem, except that the right is waived unless demanded at least 48 hours before the time set for the hearing. The number of jurors for such a trial is determined under s. 756.06 (2) (b). The proposed ward or ward, his or her attorney, or the guardian ad litem each has the right to present and cross-examine witnesses, including any physician or licensed psychologist who reports to the court concerning the proposed ward.

54.42(3) (3) Right to independent examination. If requested by the proposed ward, ward, or anyone on the proposed ward's or ward's behalf, the proposed ward or ward has the right at his or her own expense, or if indigent at the expense of the county where the petition is heard on the merits, to secure an independent medical or psychological examination relevant to the issue involved in any hearing under this chapter, and to present a report of this independent evaluation or the evaluator's personal testimony as evidence at the hearing.

54.42(4) (4) Right to payment of expenses in contesting proceedings. If a guardian is appointed, the court shall, if the court determines it reasonable, allow payment from the ward's income or assets of expenses incurred by the ward in contesting the appointment. These expenses are payable before other attorney or guardian ad litem fees.

54.42(5) (5) Right to be present at hearing. The proposed ward or ward has the right to be present at any hearing regarding the guardianship.

54.42(6) (6) Right to hearing in accessible location. The proposed ward or ward has the right to have any hearing regarding the guardianship conducted in a location and manner that is accessible to the proposed ward or ward.

54.42 History History: 2005 a. 264 s. 204; 2005 a. 387 ss. 100, 420, 460, 461, 463; 2007 a. 45.

54.42 Annotation The right to counsel guaranteed under sub. (1) (b) includes the ward's right to have counsel present during an interview with the guardian ad litem for the purpose of making a report to the court. Jennifer M. v. Mauer, 2010 WI App 8, 323 Wis. 2d 126, 779 N.W.2d 436, 08-1985.



54.44 Hearing.

54.44  Hearing.

54.44(1)(1)  Time of hearing; provision of reports.

54.44(1)(a)(a) Time of hearing for petition. A petition for guardianship, other than a petition under par. (b) or (c) or s. 54.50 (1), shall be heard within 90 days after it is filed. The guardian ad litem and attorney for the proposed ward or ward shall be provided with a copy of the report of the examining physician or psychologist under s. 54.36 (1) at least 96 hours before the time of the hearing.

54.44(1)(b) (b) Time of hearing for certain appointments. A petition for guardianship of an individual who has been admitted to a nursing home or a community-based residential facility under s. 50.06 shall be heard within 60 days after it is filed. If an individual under s. 50.06 (3) alleges that an individual is making a health care decision under s. 50.06 (5) (a) that is not in the best interests of the incapacitated individual or if the incapacitated individual verbally objects to or otherwise actively protests the admission, the petition shall be heard as soon as possible within the 60-day period.

54.44(1)(c) (c) Time of hearing for petition for receipt and acceptance of a foreign guardianship.

54.44(1)(c)1.1. If a motion for a hearing on a petition for receipt and acceptance of a foreign guardianship is made by the foreign ward, by a person who has received notice under s. 54.38 (1m) (a) 3., or on the court's own motion, a hearing on the petition shall be heard within 90 days after the petition is filed.

54.44(1)(c)2. 2. If a petition for receipt and acceptance of a foreign guardianship includes a request to modify the provisions of the foreign guardianship, the petition shall be heard within 90 days after it is filed.

54.44(1)(c)3. 3. If a person receiving notice of the petition for receipt and acceptance of the foreign guardianship challenges the validity of the foreign guardianship or the authority of the foreign court to appoint the foreign guardian, the court may stay the proceeding under this subsection to afford the opportunity to the interested person to have the foreign court hear the challenge and determine its merits.

54.44(2) (2) Standard of proof. Any determination by the court as to whether the proposed ward or ward is a minor, is incompetent, or is a spendthrift shall be by clear and convincing evidence.

54.44(3) (3) Presence of proposed guardian or petitioner.

54.44(3)(a)(a) The proposed guardian and any proposed standby guardian shall be physically present at the hearing unless the court excuses the attendance of either or, for good cause shown, permits attendance by telephone.

54.44(3)(b) (b) The petitioner, for a petition for receipt and acceptance of a foreign guardianship, shall be physically present at the hearing specified under sub. (1) (c) unless the court excuses the petitioner's attendance or, for good cause shown, permits attendance by telephone.

54.44(4) (4) Presence of proposed ward or ward.

54.44(4)(a)(a) Adult proposed ward or ward. The petitioner shall ensure that the proposed ward or ward attends the hearing unless the attendance is waived by the guardian ad litem. In determining whether to waive attendance by the proposed ward or ward, the guardian ad litem shall consider the ability of the proposed ward or ward to understand and meaningfully participate, the effect of the attendance of the proposed ward or ward on his or her physical or psychological health in relation to the importance of the proceeding, and the expressed desires of the proposed ward or ward. If the proposed ward or ward is unable to attend the hearing because of residency in a nursing home or other facility, physical inaccessibility, or a lack of transportation and if the proposed ward or ward, guardian ad litem, advocate counsel, or other interested person so requests, the court shall hold the hearing in a place where the proposed ward or ward may attend.

54.44(4)(b) (b) Minor proposed ward or ward. A minor proposed ward or ward is not required to attend the hearing.

54.44(4)(c) (c) Foreign ward. The petitioner for a petition for receipt and acceptance of a foreign guardianship shall ensure that the foreign ward attends the hearing unless the attendance is waived by the guardian ad litem. In determining whether to waive attendance by the foreign ward, the guardian ad litem shall consider the ability of the foreign ward to understand and meaningfully participate, the effect of the foreign ward's attendance on his or her physical or psychological health in relation to the importance of the proceeding, and the foreign ward's expressed desires. If the foreign ward is unable to attend the hearing because of residency in a nursing home or other facility, physical inaccessibility, or a lack of transportation and if the foreign ward, guardian ad litem, advocate counsel, or other interested person so requests, the court shall hold the hearing in a place where the foreign ward may attend.

54.44(5) (5) Privacy of hearing. Every hearing under this chapter shall be closed, unless the proposed ward or ward or his or her attorney acting with the proposed ward's or ward's consent or the attorney for a foreign ward moves that it be open. If the hearing is closed, only interested persons, their attorneys, and witnesses may be present.

54.44(5m) (5m) Participation by interested persons. An interested person may participate in the hearing on the petition at the court's discretion.

54.44(6) (6) Proposed guardian unsuitable. If the court finds that the proposed guardian is unsuitable, the court shall request that a petition proposing a suitable guardian be filed, shall set a date for a hearing to be held within 30 days, and shall require the guardian ad litem to investigate the suitability of a new proposed guardian.

54.44 History History: 2005 a. 387 ss. 100, 333; 2007 a. 45; 2007 a. 97 ss. 78, 233.

54.44 Annotation The statutory provisions for an interested person's formal participation in guardianship and protective placement hearings are specific and limited. No statute provides for interested persons to demand a trial, present evidence, or raise evidentiary objections. A court could consider such participation helpful and in its discretion allow an interested person to participate to the extent it considers appropriate. Coston v. Joseph P. 222 Wis. 2d 1, 586 N.W.2d 52 (Ct. APP. 1998), 97-1210.

54.44 Annotation Section 907.03 does not allow the proponent of an expert to use the expert solely as a conduit for the hearsay opinions of others. While in a civil proceeding there is no independent right to confront and cross-examine expert witnesses under the state and federal constitutions, procedures used to appoint a guardian and protectively place an individual must conform to the essentials of due process. Walworth County v. Therese B. 2003 WI App 223, 267 Wis. 2d 310, 671 N.W.2d 377, 03-0967.

54.44 Annotation It would be unreasonable to not permit a forfeiture of the right to attend the hearing regardless of the respondent's conduct. The right may be forfeited if after having been warned by the judge that he or she will be removed if he or she continues the disruptive behavior, the respondent nevertheless insists on conducting himself or herself in a manner so disorderly, disruptive, and disrespectful of the court that the hearing cannot be carried on with him or her in the courtroom. Jefferson County v. Joseph S. 2010 WI App 160, 330 Wis. 2d 737, 795 N.W.2d 450, 09-804.



54.46 Disposition of petition.

54.46  Disposition of petition. After the hearing under s. 54.44, the court shall dispose of the case in one of the following ways:

54.46(1) (1) Dismissal of the petition for guardianship.

54.46(1)(a)(a) If the court finds any of the following, the court shall dismiss the petition:

54.46(1)(a)1. 1. Contrary to the allegations of the petition, the proposed ward is not any of the following:

54.46(1)(a)1.a. a. Incompetent.

54.46(1)(a)1.b. b. A spendthrift.

54.46(1)(a)1.c. c. A minor.

54.46(1)(a)2. 2. Advance planning by the ward, as specified in s. 54.10 (3) (c) 3., renders guardianship unnecessary.

54.46(1)(a)3. 3. The elements of the petition are unproven.

54.46(1)(b) (b) The court may also consider an application by the proposed ward for the appointment of a conservator under s. 54.76.

54.46(1m) (1m) Dismissal of the petition for receipt and acceptance of a foreign guardianship. If the court finds any of the following, the court shall dismiss the petition:

54.46(1m)(a) (a) The foreign guardian is not presently in good standing with the foreign court.

54.46(1m)(b) (b) The foreign guardian is moving or has moved the foreign ward or the property of the foreign ward from the foreign jurisdiction in order to avoid or circumvent the provisions of the foreign guardianship order.

54.46(1m)(c) (c) The transfer of the foreign guardianship from the foreign jurisdiction is not in the best interests of the foreign ward.

54.46(1r) (1r) Receipt and acceptance of a foreign guardianship.

54.46(1r)(a)(a) The court shall grant a petition for receipt and acceptance of a foreign guardianship if the court finds all of the following:

54.46(1r)(a)1. 1. That the foreign guardian is presently in good standing with the foreign court.

54.46(1r)(a)2. 2. That the foreign guardian is not moving or has not moved the foreign ward or the property of the foreign ward from the foreign jurisdiction in order to avoid or circumvent the provisions of the foreign guardianship order.

54.46(1r)(a)3. 3. That the transfer of the foreign guardianship from the foreign jurisdiction is in the best interests of the foreign ward.

54.46(1r)(b) (b) In granting a petition under par. (a), the court shall give full faith and credit to the provisions of the foreign guardianship order concerning the determination of the foreign ward's incapacity. However, the court may modify the provisions of the foreign guardianship order with respect to all of the following:

54.46(1r)(b)1. 1. Surety bond requirements.

54.46(1r)(b)2. 2. The appointment of a guardian ad litem.

54.46(1r)(b)3. 3. Periodic reporting requirements.

54.46(1r)(b)4. 4. Any other provisions necessary to conform the foreign guardianship order to the requirements of this chapter and other requirements of this state.

54.46(1r)(c) (c) The court may require the foreign guardian to file an inventory of the foreign ward's property at the time of the transfer from the foreign jurisdiction.

54.46(1r)(d) (d) If granting the petition for receipt and acceptance of the foreign guardianship, the court shall coordinate with the foreign court the orderly transfer of the foreign guardianship and, in doing so, the court may do all of the following:

54.46(1r)(d)1. 1. Delay the effective date of the receipt and acceptance of the foreign guardianship.

54.46(1r)(d)2. 2. Make the receipt and acceptance of the foreign guardianship contingent upon the release or termination of the foreign guardianship and discharge of the foreign guardian under the foreign jurisdiction.

54.46(1r)(d)3. 3. Recognize concurrent jurisdiction over the guardianship for a reasonable period of time to permit the foreign court to release or terminate the foreign guardianship and discharge the foreign guardian.

54.46(1r)(d)4. 4. Make other arrangements that the court determines are necessary to effectuate the receipt and acceptance of the foreign guardianship.

54.46(2) (2) Appointment of guardian; order. If the proposed ward is found to be incompetent, a minor, or a spendthrift, the court may enter a determination and order appointing a guardian that specifies any powers of the guardian that require court approval, as provided in ss. 54.20 (2) and 54.25 (2), and may provide for any of the following:

54.46(2)(a) (a) Coguardians. If the court appoints coguardians of the person or coguardians of the estate under s. 54.10 (5), and unless otherwise ordered by the court, each decision made by a coguardian with respect to the ward must be concurred in by any other coguardian, or the decision is void.

54.46(2)(b) (b) Power of attorney for health care. If the ward executed a power of attorney for health care under ch. 155 before a finding of incompetency and appointment of a guardian is made for the ward under this chapter, the power of attorney for health care remains in effect, except that the court may, only for good cause shown, revoke the power of attorney for health care or limit the authority of the agent under the terms of the power of attorney for health care instrument. Unless the court makes this revocation or limitation, the ward's guardian may not make health care decisions for the ward that may be made by the health care agent, unless the guardian is the health care agent.

54.46(2)(c) (c) Durable power of attorney. If the ward has executed a durable power of attorney before a finding of incompetency and appointment of a guardian is made for the ward under this chapter, the durable power of attorney remains in effect, except that the court may, only for good cause shown, revoke the durable power of attorney or limit the authority of the agent under the terms of the durable power of attorney. Unless the court makes this revocation or limitation, the ward's guardian may not make decisions for the ward that may be made by the agent, unless the guardian is the agent.

54.46(3) (3) Fees and costs.

54.46(3)(a)(a) Petitioner's attorney fees and costs. If a guardian is appointed, the court shall award from the ward's income and assets payment of the petitioner's reasonable attorney fees and costs unless the court finds, after considering all of the following, that it would be inequitable to do so:

54.46(3)(a)1. 1. The petitioner's interest in the matter, including any conflict of interest that the petitioner may have had in pursuing the guardianship.

54.46(3)(a)2. 2. The ability of the ward's estate to pay the petitioner's reasonable attorney fees and costs.

54.46(3)(a)3. 3. Whether the guardianship was contested and, if so, the nature of the contest.

54.46(3)(a)4. 4. Whether the ward had executed a durable power of attorney under ch. 244 or a power of attorney for health care under s. 155.05 or had engaged in other advance planning for financial and health care decision making.

54.46(3)(a)5. 5. Any other factors that the court considers to be relevant.

54.46(3)(b) (b) Guardian ad litem and defense fees for indigents; liability. If the proposed ward is indigent, the county in which venue lies for the guardianship proceeding is the county liable for any fees due the guardian ad litem and, if counsel was not appointed under s. 977.08, for any legal fees due the proposed ward's legal counsel.

54.46(3)(c) (c) Fees if guardian is not appointed. If a guardian is not appointed under sub. (2), the petitioner is liable for any fees due the guardian ad litem and the proposed ward's legal counsel.

54.46(4) (4) Bond.

54.46(4)(a)(a) Amount and sufficiency of bond. The order under sub. (2) shall specify the amount of any bond required to be given by the guardian of the estate, conditioned upon the faithful performance of the duties of the guardian of the estate. No bond may be required for the guardian of the person.

54.46(4)(b) (b) Waiver of bond. Unless required under s. 54.852 (9), the court may waive the requirement of a bond under any of the following circumstances:

54.46(4)(b)1. 1. At any time.

54.46(4)(b)2. 2. If so requested in a will in which a nomination appears.

54.46(4)(b)3. 3. If a guardian has or will have possession of funds of the ward with a total value of $100,000 or less and the court directs deposit of the funds in an insured account of a bank, credit union, savings bank, or savings and loan association in the name of the guardian and the ward and payable only upon further order of the court.

54.46(5) (5) Letters of guardianship. If a guardian of the estate has given bond, if required, and the bond has been approved by the court, letters under the seal of the court shall be issued to the guardian of the estate. If a court determination and order appointing a guardian of the person is entered, letters under the seal of the court shall be issued to the guardian of the person.

54.46(6) (6) Emancipation of married minors. Except for a minor found to be incompetent, upon marriage, a minor is no longer a proper subject for guardianship of the person and a guardianship of the person is revoked by the marriage of a minor ward. Upon application, the court may release in whole or in part the income and assets of a minor ward to the ward upon the ward's marriage.

54.46 History History: 2005 a. 264; 2005 a. 387 ss. 100, 309, 360 to 364, 366, 421 to 425, 462, 475; 2007 a. 45; 2009 a. 180, 319.



54.47 Lis pendens, void contracts.

54.47  Lis pendens, void contracts. A certified copy of the petition and order for hearing provided for in ss. 54.34 and 54.38 may be filed in the office of the register of deeds for the county. If a guardian is appointed after a hearing on the petition and if the court's order includes a finding that the ward may not make contracts, all contracts, except for necessaries at reasonable prices, and all gifts, sales, and transfers of property made by the ward after the filing of a certified copy of the order are void, unless notified by the guardian in writing.

54.47 History History: 1971 c. 41 ss. 8, 12; Stats. 1971 s. 880.215; 1973 c. 284; 1997 a. 304; 2005 a. 387 s. 410; Stats. 2005 s. 54.47.



54.48 Protective placement and protective services.

54.48  Protective placement and protective services. A finding of incompetency and appointment of a guardian under this chapter is not grounds for involuntary protective placement or the provision of protective services. A protective placement and the provision of protective services may be made only in accordance with ch. 55.

54.48 History History: 2005 a. 264 s. 212; 2005 a. 387 s. 472; 2007 a. 45.



54.50 Temporary guardianships.

54.50  Temporary guardianships.

54.50(1) (1)  Standard. If it is demonstrated to the court that a proposed ward's particular situation, including the needs of the proposed ward's dependents, requires the immediate appointment of a temporary guardian of the person or estate, the court may appoint a temporary guardian under this section.

54.50(2) (2) Duration and extent of authority. The court may appoint a temporary guardian for a ward for a period not to exceed 60 days, except that the court may extend this period for good cause shown for one additional 60-day period. The court may impose no further temporary guardianship on the ward for at least 90 days after the expiration of the temporary guardianship and any extension. The court's determination and order appointing the temporary guardian shall specify the authority of the temporary guardian and shall be limited to those acts that are reasonably related to the reasons for appointment that are specified in the petition for temporary guardianship. The authority of the temporary guardian is limited to the performance of those acts stated in the order of appointment. Unless the court first specifically approves and orders bond, the temporary guardian may not sell real estate or expend an amount in excess of $2,000.

54.50(3) (3) Procedures for appointment. All of the following procedures apply to the appointment of a temporary guardian:

54.50(3)(a) (a) Any person may petition for the appointment of a temporary guardian for an individual. The petition shall contain the information required under s. 54.34 (1), shall specify reasons for the appointment of a temporary guardian and the powers requested for the temporary guardian, including the power specified in s. 51.30 (5) (e), and shall include a petition for appointment of a guardian of the person or estate or state why such a guardianship is not sought.

54.50(3)(b) (b) The court shall appoint a guardian ad litem, who shall attempt to meet with the proposed ward before the hearing or as soon as is practicable after the hearing, but not later than 7 calendar days after the hearing. The guardian ad litem shall report to the court on the advisability of the temporary guardianship at the hearing or not later than 10 calendar days after the hearing.

54.50(3)(c) (c) The court shall hold a hearing on the temporary guardianship. The hearing may be held no earlier than 48 hours after the filing of the petition unless good cause is shown. At the hearing, the petitioner shall provide a report or testimony from a physician or psychologist that indicates that there is a reasonable likelihood that the proposed ward is incompetent. The guardian ad litem shall attend the hearing in person or by telephone or, instead, shall provide to the court a written report concerning the proposed ward for review at the hearing.

54.50(3)(d) (d) If the court appoints a temporary guardian and if the ward, his or her counsel, the guardian ad litem, or an interested party requests, the court shall order a rehearing on the issue of appointment of the temporary guardian within 10 calendar days after the request. If a rehearing is requested, the temporary guardian may take no action to expend the ward's assets, pending a rehearing, without approval by the court.

54.50(4) (4) Cessation of powers. The duties and powers of the temporary guardian cease upon the issuing of letters of permanent guardianship, the expiration of the time period specified in sub. (2), or if the court sooner determines that any situation of the ward that was the cause of the temporary guardianship has terminated. Upon the termination, a temporary guardian of the person shall file with the court any report that the court requires. A temporary guardian of the estate shall, upon the termination, account to the court and deliver to the person entitled the ward's estate over which the temporary guardian of the estate has had control. Any action that has been commenced by the temporary guardian may be prosecuted to final judgment by the successor or successors in interest, if any.

54.50 History History: 2005 a. 387 ss. 100, 368, 372.



54.52 Standby guardianship.

54.52  Standby guardianship.

54.52(1) (1) A person may at any time bring a petition for the appointment of a standby guardian of the person or estate of an individual who is determined under s. 54.10 to be incompetent, a minor, or a spendthrift, except that, as specified in s. 48.97 a petition for the appointment of a standby guardian of the person or property or both of a minor to assume the duty and authority of guardianship on the incapacity, death, or debilitation and consent, of the minor's parent may be brought under s. 48.978.

54.52(2) (2) At any hearing conducted under this section the court may designate one or more standby guardians of the person or estate whose appointment shall become effective immediately upon the death, unwillingness, or inability to act, or resignation or court's removal of the initially appointed guardian or during a period, as determined by the initially appointed guardian, when the initially appointed guardian is temporarily unable to fulfill his or her duties, including during an extended vacation or illness. The powers and duties of the standby guardian shall be the same as those of the initially appointed guardian. The standby guardian shall receive a copy of the court order establishing or modifying the initial guardianship, and the order designating the standby guardian. Upon assuming office, the standby guardian shall so notify the court. Upon notification, the court shall issue new letters of guardianship that specify that the standby guardianship is permanent or that specify the time period for a limited standby guardianship.

54.52 History History: 1973 c. 284; 1993 a. 486; 1997 a. 334; 2005 a. 387 ss. 507 to 509; Stats. 2005 s. 54.52; 2007 a. 45.



54.54 Successor guardian.

54.54  Successor guardian.

54.54(1)(1)  Appointment. If a guardian dies, is removed by order of the court, or resigns and the resignation is accepted by the court, the court, on its own motion or upon petition of any interested person, may appoint a competent and suitable person as successor guardian. The court may, upon request of any interested person or on its own motion, direct that a petition for appointment of a successor guardian be heard in the same manner and subject to the same requirements as provided under this chapter for an original appointment of a guardian.

54.54(2) (2) Notice. If the appointment under sub. (1) is made without hearing, the successor guardian shall provide notice to the ward and all interested persons of the appointment, the right to counsel, and the right to petition for reconsideration of the successor guardian. The notice shall be served personally or by mail not later than 10 days after the appointment.

54.54 History History: 1971 c. 41 s. 8; Stats. 1971 s. 880.17; 1993 a. 486; 1995 a. 73; 2005 a. 387 s. 378; Stats. 2005 s. 54.54.



54.56 Visitation by a minor's grandparents and stepparents.

54.56  Visitation by a minor's grandparents and stepparents.

54.56(1)(1) In this section, "stepparent" means the surviving spouse of a deceased parent of a minor, whether or not the surviving spouse has remarried.

54.56(2) (2) If one or both parents of a minor are deceased and the minor is in the custody of the surviving parent or any other person, a grandparent or stepparent of the minor may petition for visitation privileges with respect to the minor, whether or not the person with custody is married. The grandparent or stepparent may file the petition in a guardianship or temporary guardianship proceeding under this chapter that affects the minor or may file the petition to commence an independent action under this chapter. Except as provided in sub. (3m), the court may grant reasonable visitation privileges to the grandparent or stepparent if the surviving parent or other person who has custody of the minor has notice of the hearing and if the court determines that visitation is in the best interest of the minor.

54.56(3) (3) Whenever possible, in making a determination under sub. (2), the court shall consider the wishes of the minor.

54.56(3m) (3m)

54.56(3m)(a)(a) Except as provided in par. (b), the court may not grant visitation privileges to a grandparent or stepparent under this section if the grandparent or stepparent has been convicted under s. 940.01 of the first-degree intentional homicide, or under s. 940.05 of the 2nd-degree intentional homicide, of a parent of the minor, and the conviction has not been reversed, set aside or vacated.

54.56(3m)(b) (b) Paragraph (a) does not apply if the court determines by clear and convincing evidence that the visitation would be in the best interests of the minor. The court shall consider the wishes of the minor in making the determination.

54.56(4) (4) The court may issue any necessary order to enforce a visitation order that is granted under this section, and may from time to time modify the visitation privileges or enforcement order for good cause shown.

54.56(4m) (4m)

54.56(4m)(a)(a) If a grandparent or stepparent granted visitation privileges with respect to a minor under this section is convicted under s. 940.01 of the first-degree intentional homicide, or under s. 940.05 of the 2nd-degree intentional homicide, of a parent of the minor, and the conviction has not been reversed, set aside or vacated, the court shall modify the visitation order by denying visitation with the minor upon petition, motion or order to show cause by a person having custody of the minor, or upon the court's own motion, and upon notice to the grandparent or stepparent granted visitation privileges.

54.56(4m)(b) (b) Paragraph (a) does not apply if the court determines by clear and convincing evidence that the visitation would be in the best interests of the minor. The court shall consider the wishes of the minor in making the determination.

54.56(5) (5) This section applies to every minor in this state whose parent or parents are deceased, regardless of the date of death of the parent or parents.

54.56 History History: 1975 c. 122; 1995 a. 38; 1999 a. 9; 2005 a. 387 s. 373; Stats. 2005 s. 54.56.

54.56 Annotation The adoption of a child of a deceased parent does not terminate the decedent's parents' grandparental visitation rights under s. 880.155 [now this section]. Grandparental Visitation of C.G.F. 168 Wis. 2d 62, N.W.2d 803 (1992).

54.56 Annotation Section 767.245 (5) [now s. 767.43 (5)] sets an appropriate standard for determining the best interests of a child under this section. The court did not exceed its authority under this section or violate a parent's constitutional rights to raise a child by ordering grandparent visitation, nor did it violate this section by ordering a guardian ad litem, mediation, and psychological evaluations. The court was not authorized by this section to order psychotherapeutic treatment that was arguably in the child's best interests, but outside the scope of visitation. F.R. v. T.B. 225 Wis. 2d 628, 593 N.W.2d 840 (Ct. App. 1999), 98-0819.

54.56 Annotation Grandparent Visitation Rights. Rothstein. Wis. Law. Nov. 1992.

54.56 Annotation The Effect of C.G.F. and Section 48.925 on Grandparental Visitation Petitions. Hughes. Wis. Law. Nov. 1992.

54.56 Annotation Under Troxel v. Granville, 530 U.S. 57, the due process clause prevents a court from starting with a clean slate when assessing whether grandparent visitation is in the best interests of the child. Within the best interests framework, the court must afford a parent's decision special weight by applying a rebuttable presumption that the fit parent's decision regarding grandparent visitation is in the best interest of the child. It is up to the party advocating for nonparental visitation to rebut the presumption by presenting evidence that the offer is not in the child's best interests. Martin L. v. Julie R. L. 2007 WI App 37, 299 Wis. 2d 768, 731 N.W.2d 288, 06-0199.

54.56 Annotation This section is constitutional and does not violate the equal protection clause. Rick v. Opichka, 2010 WI App 23, 2010 WI App 167, 780 N.W.2d 159, 09-0040.

54.56 Annotation The award of overnights and a week during the summer in a grandparent visitation order was not contrary to law for being akin to a physical placement award found in divorce cases. There is no difference between the quantity of "physical placement" as that term is used in s. 767.001 (5) and the quantity of "visitation" as that word is used in this section. The proper amount of that time is a decision made by the family court in the best interests of the children. The quantity of time ordered does not depend on whether it is a visitation order or a physical placement order. Rick v. Opichka, 2010 WI App 23, 323 Wis. 2d 510, 780 N.W.2d 159, 09-0040.

54.56 Annotation When children visit their grandparents and stay with them as a guest, the grandparents have the responsibility to make routine daily decisions regarding the child's care but may not make any decisions inconsistent with the major decisions made by a person having legal custody. The same is true of a parent who does not have joint legal custody, but does have a right to physical placement. In both instances, the same rules apply: routine daily decisions may be made, but nothing greater. Rick v. Opichka, 2010 WI App 23, 323 Wis. 2d 510, 780 N.W.2d 159, 09-0040.



54.57 Prohibiting visitation or physical placement if a parent kills other parent.

54.57  Prohibiting visitation or physical placement if a parent kills other parent.

54.57(1) (1) Except as provided in sub. (2), in an action under this chapter that affects a minor, a court may not grant to a parent of the minor visitation or physical placement rights with the minor if the parent has been convicted under s. 940.01 of the first-degree intentional homicide, or under s. 940.05 of the 2nd-degree intentional homicide, of the minor's other parent, and the conviction has not been reversed, set aside or vacated.

54.57(2) (2) Subsection (1) does not apply if the court determines by clear and convincing evidence that visitation or periods of physical placement would be in the best interests of the minor. The court shall consider the wishes of the minor in making the determination.

54.57 History History: 1999 a. 9; 2005 a. 387 ss. 374 to 376; Stats. 2005 s. 54.57.



54.60 Inventory.

54.60  Inventory.

54.60(1)(1)  Inventory required. The guardian of the estate shall prepare an inventory that lists all of the ward's income and assets, including interests in property and any marital property interest, regardless of how the asset is titled.

54.60(2) (2) Contents of inventory. The inventory shall provide all of the following information with respect to each asset:

54.60(2)(a) (a) How the asset is held or titled.

54.60(2)(b) (b) The name and relationship to the ward of any co-owner.

54.60(2)(c) (c) The marital property classification of the property and, for any property that is marital property, the spouse who has management and control rights with respect to the property.

54.60(3) (3) Time for filing. The guardian of the estate shall file the initial inventory within 60 days after appointment, unless the court extends or reduces the time.

54.60(4) (4) Notice of inventory. The court shall specify the persons to whom the guardian of the estate shall provide copies of the inventory.

54.60(5) (5) Fee. The guardian of the estate shall pay from the ward's income and assets the fee specified in s. 814.66 (1) (b) 2. at the time the inventory or other documents concerning the value of the income and assets are filed.

54.60(6) (6) Appraisal. The court may order that the guardian of the estate appraise all or any part of the ward's assets.

54.60(7) (7) Verification, examination in court. Every guardian of the estate shall verify by oath to the best of the guardian's information and belief that every inventory required of the guardian of the estate includes all income and assets of the ward. The court, at the request of any party or on its own motion may examine the guardian of the estate on oath as to the inventory or any supposed omission from the inventory.

54.60(8) (8) Citation to file inventory and to account. If any guardian neglects to file the inventory or account when required by law, the court shall call the attention of the guardian of the estate to the neglect. If the guardian of the estate continues to neglect his or her duty, the court shall order the guardian of the estate to file the inventory, and the costs may be adjudged against the guardian of the estate.

54.60 History History: 2005 a. 387 ss. 100, 384, 385, 405, 406.



54.62 Accounts.

54.62  Accounts.

54.62(1)(1)  Annual accounts. Except as provided in sub. (3) or unless waived by a court, every guardian, including a corporate guardian, shall, prior to April 15 of each year, file an account under oath that specifies the amount of the ward's assets or income received and held or invested by the guardian, the nature and manner of the investment, and the guardian's receipts and expenditures during the preceding calendar year. The court may order the guardian to render and file, within 30 days, a like account for less than a year. In lieu of the filing of these accounts before April 15 of each year, the court may, by appropriate order upon motion of the guardian, direct the guardian of an estate to render and file the annual accountings within 60 days after the anniversary date of the guardian's qualification as guardian, with the accounting period from the anniversary date of qualification to the ensuing annual anniversary date. The guardian shall also report any change in the status of the surety upon the guardian's bond. If the court determines it to be in the ward's best interests, the court may specify the persons to whom the guardian shall distribute copies of the account.

54.62(2) (2) Display of assets. Upon rendering the account the guardian shall produce for examination by the court, or by a person satisfactory to the court, evidence of all of the ward's securities, depository accounts, and other investments, which shall be described in the account in sufficient detail so that they may be readily identified. The court or person satisfactory to the court shall ascertain whether the evidence of securities, depository accounts, and other investments correspond with the account.

54.62(3) (3) Small estates.

54.62(3)(a)(a) If a ward's income and assets do not exceed the amount specified in s. 867.03 (1g) (intro.), the guardian need not file an account under sub. (1) unless otherwise ordered to do so by the court. For the purposes of this paragraph, the value of the ward's income and assets does not include the ward's income, any burial trust possessed by the ward, or any term or other life insurance policy that is irrevocably assigned to pay for the disposition of the ward's remains at death.

54.62(3)(b) (b) If the ward's income and assets, as calculated under par. (a), increase above the amount specified in s. 867.03 (1g) (intro.), the guardian shall so notify the court, which shall determine if an annual account under sub. (1) or a final account under s. 54.66 is required.

54.62(4) (4) Annual accounts of married wards.

54.62(4)(a)(a) For a married ward, the court may waive filing of an annual account under sub. (1) or permit the filing of a modified annual account, which shall be signed by the ward's guardian and spouse and shall consist of all of the following:

54.62(4)(a)1. 1. Total assets of the ward, as determined under ch. 766, on January 1 of the year in question.

54.62(4)(a)2. 2. Income in the name of the ward, without regard to ch. 766, and the ward's joint income.

54.62(4)(a)3. 3. Expenses incurred on behalf of the ward, including the ward's proportionate share of household expenses if the ward and the ward's spouse reside in the same household, without regard to ch. 766.

54.62(4)(a)4. 4. Total marital property of the ward, as determined under ch. 766, on December 31 of the year in question.

54.62(4)(b) (b) The court shall provide notice of the waiver under par. (a) to any adult child of the ward.

54.62(5) (5) Examination of accounts. The account shall be examined as the court directs. If the account is not satisfactory, the court shall order action as justice requires and shall direct that notice be provided to the guardian personally or by certified mail. If notice is provided to the guardian under this subsection, the court may appoint a guardian ad litem for the ward.

54.62(6) (6) Accounting by 3rd parties to guardian. If a guardian appointed by a court so requests, the court may order any person entrusted by the guardian with part of the estate of a ward to appear before the court and to render a full account, on oath, of the income or assets and of his or her action regarding the income or assets. If the person refuses to appear and render an account, the court may proceed against him or her as for contempt.

54.62(7) (7) Notice of final action on an account. No action by the court on an account is final unless the guardian first provides notice to all of the following, as applicable:

54.62(7)(a) (a) The ward.

54.62(7)(b) (b) Any guardian ad litem appointed by the court.

54.62(7)(c) (c) Any personal representative or special administrator appointed by the court.

54.62(8) (8) Accounts; failure of a guardian to file. If a guardian fails to file the guardian's account as required by law or ordered by the court, the court may, upon its own motion or upon the petition of any interested party, order the guardian to show cause why the guardian should not immediately make and file the guardian's reports or accounts. The court shall direct that a copy of the order be served on the guardian at least 20 days before the date that the court has ordered the guardian to appear in court. If a guardian fails, neglects or refuses to make and file any report or account after having been cited by the court to do so, or if the guardian fails to appear in court as directed by a citation issued by the court, the court may, on its own motion or on the petition of any interested party, issue a warrant directed to the sheriff ordering that the guardian be brought before the court to show cause why the guardian should not be punished for contempt. If the court finds that the failure, refusal, or neglect is willful or inexcusable, the guardian may be fined not to exceed $250 or imprisoned not to exceed 10 days or both.

54.62(9) (9) Accounting by guardians at any time. The court may at any time require an accounting by any guardian at a hearing, after providing notice to all interested persons, including sureties on the bond of a guardian.

54.62 History History: 2005 a. 387 ss. 100, 426, 428, 429, 431, 432, 434, 435; 2007 a. 45.



54.625 Transfer of guardianship funds of a Menominee.

54.625  Transfer of guardianship funds of a Menominee. The court that has appointed a guardian of the estate of any minor or individual found incompetent who is a legally enrolled member of the Menominee Indian tribe, as defined in s. 49.385, or a lawful distributee, as defined in s. 54.850 (3), of the member may direct the guardian to transfer the assets in the guardian's possession of the minor or individual found incompetent to the trustees of the trust created by the secretary of interior or his or her delegate that receives property of the minors or individuals found incompetent that is transferred from the United States or any agency thereof as provided by P.L. 83-399, as amended, and the assets shall thereafter be held, administered, and distributed in accordance with the terms and conditions of the trust.

54.625 History History: 1971 c. 41 s. 8; Stats. 1971 s. 880.195; 1977 c. 449; 1995 a. 27; 2005 a. 387 s. 408; Stats. 2005 s. 54.625.



54.63 Expansion of order of guardianship; procedure.

54.63  Expansion of order of guardianship; procedure.

54.63(1)(1) If the guardian or another interested person submits to the court a written statement with relevant accompanying support requesting the removal of rights from the ward and transfer to the guardian of powers in addition to those specified in the order of appointment of the guardian, based on an expansion of the ward's incapacity, the court shall do all of the following:

54.63(1)(a) (a) Appoint a guardian ad litem for the ward.

54.63(1)(b) (b) Order that notice, including notice concerning potential court action if circumstances are extraordinary, be given to all of the following:

54.63(1)(b)1. 1. The county department of social services or human services if the ward is protectively placed or receives long-term support services as a public benefit.

54.63(1)(b)2. 2. The ward.

54.63(1)(b)3. 3. The guardian.

54.63(1)(b)4. 4. The agent under the ward's power of attorney for health care under ch. 155, if any, and the agent under the ward's durable power of attorney under ch. 244, if any.

54.63(1)(b)5. 5. Any other persons determined by the court.

54.63(2) (2)

54.63(2)(a)(a) If, after 10 days after notice is provided under sub. (1) (b), or earlier if the court determines that the circumstances are extraordinary, no person submits to the court an objection to the request under sub. (1), the court may amend the order entered under s. 54.46 (2) and enter a determination and the amended order that specifies any change in the powers of the guardian.

54.63(2)(b) (b) If, within 10 days after notice is provided under sub. (1) (b), a person submits to the court an objection to the request under sub. (1), the court shall hold a hearing, unless the objector declines a hearing, under the procedure specified in s. 54.64 (2).

54.63 History History: 2005 a. 387; 2009 a. 319.



54.64 Review of incompetency and termination of guardianship.

54.64  Review of incompetency and termination of guardianship.

54.64(1)(1)  Duration. Any guardianship of an individual found to be incompetent under this chapter shall continue during the life of the ward, until terminated by the court, or as provided under sub. (3) or (4).

54.64(2) (2) Review and modification.

54.64(2)(a)(a) A ward who is 18 years of age or older, any person acting on the ward's behalf, or the ward's guardian may petition for a review of incompetency, to have the guardian discharged and a new guardian appointed, or to have the guardianship limited and specific rights restored. The petition may be filed at any time after 180 days after any previous hearing under s. 54.44, or at any time if the court determines that exigent circumstances, including presentation of new evidence, require a review. If a petition is filed, the court shall do all of the following:

54.64(2)(a)1. 1. Appoint a guardian ad litem.

54.64(2)(a)2. 2. Fix a time and place for hearing.

54.64(2)(a)3. 3. Designate the persons who are entitled to notice of the hearing and designate the manner in which the notice shall be given.

54.64(2)(a)4. 4. Conduct a hearing at which the ward is present and has the right to a jury trial, if demanded.

54.64(2)(b) (b) The ward has the right to counsel for purposes of the hearing under par. (a). Notwithstanding any finding of incompetence for the ward, the ward may retain and contract for the payment of reasonable fees to an attorney, the selection of whom is subject to court approval, in connection with proceedings involving review of the terms and conditions of the guardianship, including the question of incompetence. The court shall appoint counsel if the ward is unable to obtain counsel. If the ward is indigent, the county of jurisdiction for the guardianship shall provide counsel at the county's expense.

54.64(2)(c) (c) After a hearing under par. (a) or on its own motion, a court may terminate or modify the guardianship, including restoring certain of the ward's rights.

54.64(2)(d) (d) The court shall review and may terminate the guardianship of the person of an individual found incompetent upon marriage to any person who is not subject to a guardianship.

54.64(3) (3) Termination of guardianship of the person. A guardianship of the person shall terminate if any of the following occurs:

54.64(3)(a) (a) The court adjudicates a ward who was formerly found to be incompetent to be no longer incompetent or terminates the guardianship under sub. (2) (d).

54.64(3)(b) (b) The ward changes residence from this state to another state and a guardian is appointed in the new state of residence.

54.64(3)(c) (c) A formerly minor ward attains age 18, unless the guardianship was ordered on the grounds of incompetency.

54.64(3)(d) (d) A minor ward whose guardianship was not ordered on the grounds of incompetency marries.

54.64(3)(e) (e) The ward dies.

54.64(4) (4) Termination of guardianship of the estate. A guardianship of the estate shall terminate if any of the following occurs:

54.64(4)(a) (a) The court adjudicates a ward who was formerly found to be incompetent to be no longer incompetent or a ward who was formerly found to be a spendthrift to be capable of handling his or her income and assets.

54.64(4)(b) (b) The ward changes residence from this state to another state and a guardian is appointed in the new state of residence.

54.64(4)(c) (c) A formerly minor ward attains age 18.

54.64(4)(d) (d) A minor ward whose guardianship was not ordered on the grounds of incompetency marries and the court approves the termination.

54.64(4)(e) (e) A ward dies, except when the estate can be settled as provided by s. 54.66 (4).

54.64(5) (5) Depleted guardianship. If a court determines that the income and assets of a ward do not exceed the amount specified in s. 867.03 (1g) and are reduced to a point where it is to the advantage of the ward to dispense with the guardianship, the court may do one of the following:

54.64(5)(a) (a) Terminate the guardianship and order disposition of the remaining assets as provided by s. 54.12 (1). The court, as a part of the disposition, may order the guardian to make appropriate financial arrangements for the burial or other disposition of the remains of the ward.

54.64(5)(b) (b) Continue the guardianship, but waive requirements for a bond for the guardian and waive or require an accounting by the guardian.

54.64(6) (6) Delivery of property to guardian in another state. When property of a nonresident ward is in the possession of or due from a guardian or personal representative appointed in this state, the appointing court may order the property delivered to the guardian appointed in the state of the nonresident ward after a verified petition, accompanied by a copy of the nonresident guardian's appointment and bond, authenticated so as to be admissible in evidence, is filed with the court and after 10 days' notice is provided to the resident guardian or personal representative. The petition shall be denied if granting it appears to be against the interests of the ward. Any receipt obtained from the nonresident guardian for the property so delivered shall be taken and filed with the other papers in the proceeding, and a certified copy of the receipt shall be sent to the court that appointed the nonresident guardian.

54.64 History History: 2005 a. 387 ss. 100, 437 to 446, 449, 499, 500, 501, 503, 504; 2007 a. 45.



54.66 Final accounts.

54.66  Final accounts.

54.66(1)(1)  Render final account. If a court terminates a guardianship, or a guardian resigns, is removed, or dies, the guardian or the guardian's personal representative or special administrator shall promptly render a final account to the court and to the ward or former ward, the successor guardian, or the deceased ward's personal representative or special administrator, as appropriate. If the ward dies and the guardian and the deceased ward's personal representative or special administrator are the same person, the deceased ward's personal representative or special administrator shall give notice of the termination and rendering of the final account to all interested persons of the ward's estate.

54.66(2) (2) Small estates. The guardian of a ward with a small estate, as specified in s. 54.62 (3) (a), need not file a final account, unless otherwise ordered by the court. The guardian shall instead provide the court with a list of the ward's assets that remain at the time the guardianship terminates, including at the death of the ward.

54.66(3) (3) Discharge. After approving the final account and after the guardian has filed proper receipts, the court shall discharge the guardian and release the guardian's bond.

54.66(4) (4) Summary settlement of small estates. If a ward dies leaving an estate that can be settled summarily under s. 867.01, the court may approve the settlement and distribution by the guardian under the procedures of s. 867.01 without appointing a personal representative.

54.66 History History: 2005 a. 387 ss. 100, 430, 447, 448.



54.68 Review of conduct of guardian.

54.68  Review of conduct of guardian.

54.68(1) (1)  Continuing jurisdiction of court. The court that appointed the guardian or that granted a petition for acceptance and receipt of a foreign guardianship has continuing jurisdiction over the guardian. Within a reasonable period of time after granting a petition for receipt and acceptance of a foreign guardianship under s. 54.46 (1r), the court shall review the provisions of the guardianship and, as part of its review, shall inform the guardian and ward of services that may be available to the ward.

54.68(2) (2) Cause for court action against a guardian. Any of the following, if committed by a guardian with respect to a ward or the ward's income or assets, constitutes cause for a remedy of the court under sub. (4):

54.68(2)(a) (a) Failing to file timely an inventory or account, as required under this chapter, that is accurate and complete.

54.68(2)(b) (b) Committing fraud, waste, or mismanagement.

54.68(2)(c) (c) Abusing or neglecting the ward or knowingly permitting others to do so.

54.68(2)(d) (d) Engaging in self-dealing.

54.68(2)(e) (e) Failing to provide adequately for the personal needs of the ward from the ward's available assets and income, including any available public benefits.

54.68(2)(f) (f) Failing to exercise due diligence and reasonable care in assuring that the ward's personal needs are being met in the least restrictive environment consistent with the ward's needs and incapacities.

54.68(2)(g) (g) Failing to act in the best interests of the ward.

54.68(2)(h) (h) Failing to disclose conviction for a crime that would have prevented appointment of the person as guardian.

54.68(2)(i) (i) Failing to disclose that the guardian is listed under s. 146.40 (4g) (a) 2.

54.68(2)(j) (j) Other than as provided in pars. (a) to (i), failing to perform any duties of a guardian or performing acts prohibited to a guardian as specified in ss. 54.18, 54.19, 54.20, 54.22, 54.25, and 54.62.

54.68(3) (3) Procedure. Upon the filing of a petition for review of the conduct of a guardian, the court shall hold a hearing in not less than 10, nor more than 60, days and shall order that the petitioner provide notice of the hearing to the ward, the guardian, and any other persons as determined by the court. The court may authorize use by the petitioner of any of the methods of discovery specified in ch. 804 in support of the petition to review conduct of the guardian.

54.68(4) (4) Remedies of the court. If petitioned by any party or on the court's own motion and after finding cause as specified in sub. (2), a court may do any of the following:

54.68(4)(a) (a) Order the guardian to file an inventory or other report or account required of the guardian.

54.68(4)(b) (b) Require the guardian to reimburse the ward or, if deceased, the ward's estate for losses incurred as the result of the guardian's breach of a duty to the ward.

54.68(4)(c) (c) Impose a forfeiture of up to $10,000 on the guardian, or deny compensation for the guardian or both.

54.68(4)(d) (d) Remove the guardian.

54.68(4)(e) (e) Enter any other order that may be necessary or appropriate to compel the guardian to act in the best interests of the ward or to otherwise carry out the guardian's duties.

54.68(5) (5) Removal of paid guardian. The court may remove a paid guardian if changed circumstances indicate that a previously unavailable volunteer guardian is available to serve and that the change would be in the best interests of the ward.

54.68(6) (6) Fees and costs in proceedings. In any proceeding under sub. (2) or (5), all of the following apply:

54.68(6)(a) (a) The court may require the guardian to pay personally any costs of the proceeding, including costs of service and attorney fees.

54.68(6)(b) (b) Notwithstanding a finding of incompetence, a ward who is petitioning the court under sub. (2) may retain legal counsel, the selection of whom is subject to court approval, and contract for the payment of fees, regardless of whether or not the guardian consents or whether or not the court finds cause under sub. (2).

54.68 History History: 2005 a. 387.



54.72 Guardian compensation and reimbursement.

54.72  Guardian compensation and reimbursement. A guardian of the person or a guardian of the estate is entitled to compensation and to reimbursement for expenses as follows:

54.72(1) (1) Compensation.

54.72(1)(a)(a) Subject to the court's approval, as determined under par. (b), a guardian shall receive reasonable compensation for the guardian's services.

54.72(1)(b) (b) The court shall use all of the following factors in deciding whether compensation for a guardian is just and reasonable:

54.72(1)(b)1. 1. The reasonableness of the services rendered.

54.72(1)(b)2. 2. The fair market value of the services rendered.

54.72(1)(b)3. 3. Any conflict of interest of the guardian.

54.72(1)(b)4. 4. The availability of another to provide the services.

54.72(1)(b)5. 5. The value and nature of the ward's assets and income, including the sources of the ward's income.

54.72(1)(b)6. 6. Whether the ward's basic needs are being met.

54.72(1)(b)7. 7. The hourly or other rate proposed by the guardian for the services.

54.72(1)(c) (c) The amount of the compensation may be determined on an hourly basis, as a monthly stipend, or on any other basis that the court determines is reasonable under the circumstances. The court may establish the amount or basis for computing the guardian's compensation at the time of the guardian's initial appointment.

54.72(2) (2) Reimbursement of expenses. The guardian shall be reimbursed for the amount of the guardian's reasonable expenses incurred in the execution of the guardian's duties, including necessary compensation paid to an attorney, an accountant, a broker, and other agents or service providers.

54.72(3) (3) When court approval required. A court must approve compensation and reimbursement of expenses before payment to the guardian is made, but court approval need not be obtained before charges are incurred.

54.72 History History: 2005 a. 387.

54.72 Annotation When a temporary guardian committed a clear breach of trust, the trial court had sufficient basis to award the temporary guardian no compensation. Yamat v. Verma L.B. 214 Wis. 2d 207, 571 N.W.2d 860 (Ct. App. 1997), 96-2313.



54.74 Compensation of guardian ad litem.

54.74  Compensation of guardian ad litem. Unless the court otherwise directs or unless a petition to the court under this chapter is dismissed, the court shall order reasonable compensation to be paid to a guardian ad litem appointed under s. 54.40 (1) from the ward's income or assets, if sufficient, or, if insufficient, by the county of venue. If a petition to the court under this chapter is dismissed, the court shall order the petitioner to pay the compensation of the guardian ad litem. If the court orders a county to pay the compensation of the guardian ad litem, the amount ordered may not exceed the compensation paid to a private attorney under s. 977.08 (4m) (b). The guardian ad litem shall receive compensation for performing all duties required under s. 54.40 (4) and for any other acts that are approved by the court and are reasonably necessary to promote the ward's best interests.

54.74 History History: 2005 a. 387 s. 498.

54.74 Annotation The court's power to appropriate compensation for court-appointed counsel is necessary for the effective operation of the judicial system. In ordering compensation for court ordered attorneys, a court should abide by the s. 977.08 (4m) rate when it can retain qualified and effective counsel at that rate, but should order compensation at the rate under SCR 81.01 or 81.02 or a higher rate when necessary to secure effective counsel. Friedrich v. Dane County Circuit Ct. 192 Wis. 2d 1, 531 N.W.2d 32 (1995).



54.75 Access to court records.

54.75  Access to court records. All court records pertinent to the finding of incompetency are closed but subject to access as provided in s. 51.30 or 55.22 or under an order of a court under this chapter. The fact that an individual has been found incompetent and the name of and contact information for the guardian is accessible to any person who demonstrates to the custodian of the records a need for that information.

54.75 History History: 2005 a. 264 s. 211; 2005 a. 387 s. 471; 2007 a. 45.

54.75 Annotation Sub. (6) [now this section] requires the closing only of documents filed with the register in probate with respect to ch. 880 [now ch. 54] proceedings. 67 Atty. Gen. 130.



54.76 Conservator; appointment; duties and powers; termination.

54.76  Conservator; appointment; duties and powers; termination.

54.76(1)(1) Any adult resident who is unwilling or believes that he or she is unable properly to manage his or her assets or income may voluntarily apply to the circuit court of the county of his or her residence for appointment of a conservator of the estate. Upon receipt of the application, the court shall fix a time and place for hearing the application and may direct to whom, including presumptive heirs, and in what manner notice of the hearing shall be given to a potential recipient of the notice, unless the potential recipient has waived receipt. The fee prescribed in s. 814.66 (1) (b) shall be paid at the time of the filing of the inventory or other documents setting forth the value of the assets and income.

54.76(2) (2) At the hearing for appointment of a conservator, the applicant shall be personally examined by the court and if the court is satisfied that the applicant desires a conservator and that the fiduciary nominated and any proposed standby conservator are suitable, the court may appoint the nominee as conservator and, if applicable, designate the proposed standby conservator as standby conservator and issue letters of conservatorship to the nominee after he or she files a bond in the amount fixed by the court.

54.76(3) (3) Except as provided in sub. (3g), a conservator has all the powers and duties of a guardian of the estate. An individual whose income and assets are under conservatorship may make gifts of his or her income and assets, subject to approval of the conservator.

54.76(3g) (3g) If the individual has executed a durable power of attorney before the proceedings under this section, the durable power of attorney remains in effect, except that the court may, only for good cause shown, revoke the durable power of attorney or limit the authority of the agent under the terms of the durable power of attorney. Unless the court makes this revocation or limitation, the individual's conservator may not make decisions for the individual that may be made by the agent, unless the conservator is the agent.

54.76(3m) (3m) A person may at any time bring a petition for the appointment of a standby conservator for an individual for whom a conservator has been appointed under sub. (2).

54.76(3n) (3n) At any hearing conducted under this section the court may designate one or more standby conservators for an individual for whom a conservator has been appointed under sub. (2) whose appointment shall become effective immediately upon the death, unwillingness, unavailability, or inability to act, resignation, or court's removal of the initially appointed conservator or during a period, as determined by the initially appointed conservator or the court, when the initially appointed conservator is temporarily unable to fulfill his or her duties, including during an extended vacation or illness. The powers and duties of the standby conservator shall be the same as those of the initially appointed conservator. The standby conservator shall receive a copy of the court order establishing or modifying the initial conservatorship and the order designating the standby conservator. Upon assuming office, the standby conservator shall so notify the court. Upon notification, the court shall designate this conservator as permanent or shall specify the time period for a limited standby conservatorship.

54.76(4) (4) Any person, including an individual whose income and assets are under conservatorship, may apply to the court at any time for termination of the conservatorship. Upon receipt of the application, the court shall fix a time and place for hearing and may direct that 10 days' notice by mail be given to the individual's guardian of the person or agent under a power of attorney for health care, the conservator, any standby conservator, and the presumptive adult heirs of the individual whose income and assets are under conservatorship. A potential recipient of the notice may waive its receipt. At the hearing, the court shall, unless it is clearly shown that the individual whose income and assets are under conservatorship is incompetent, remove the conservator and order the income and assets restored to the individual. If, however, the court determines at the hearing that the individual whose income and assets are administered by a conservator is incapable of handling his or her income and assets, the court shall order the conservatorship continued, or, if the applicant so desires and a nominee is suitable, appoint a successor conservator. A conservatorship may only be terminated under a hearing under this subsection.

54.76(5) (5) Appointment of a conservator does not constitute evidence of the competency or incompetency of the individual whose income and assets are being administered.

54.76(6) (6) The court that appointed the conservator shall have continuing jurisdiction over the conservator. Any of the following, if committed by a conservator with respect to a conservatee or the conservatee's income or assets, constitutes cause for removal of the conservator under sub. (7) (a) 5:

54.76(6)(a) (a) Failing to file timely an inventory or account, as required under this chapter, that is accurate and complete.

54.76(6)(b) (b) Committing fraud, waste, or mismanagement.

54.76(6)(c) (c) Abusing or neglecting the conservatee or knowingly permitting others to do so.

54.76(6)(d) (d) Engaging in self-dealing.

54.76(6)(e) (e) Failing to provide adequately for the personal needs of the conservatee from the available income and assets and any available public benefits.

54.76(6)(f) (f) Failing to act in the best interests of the conservatee.

54.76(6)(g) (g) Failing to disclose conviction for a crime that would have prevented appointment of the person as conservator.

54.76(6)(h) (h) Failing to disclose that the conservator is listed under s. 146.40 (4g) (a) 2.

54.76(7) (7)

54.76(7)(a)(a) The powers of a conservator may not be terminated without a hearing and may not be terminated unless any of the following occurs:

54.76(7)(a)1. 1. The court removes the conservator on the court's own motion or under sub. (4).

54.76(7)(a)2. 2. The court appoints a guardian for the individual whose income and assets are conserved.

54.76(7)(a)3. 3. The individual whose income and assets are conserved dies.

54.76(7)(a)4. 4. The conservator or individual whose income and assets are conserved changes residence to another state.

54.76(7)(a)5. 5. The court finds cause, as specified in sub. (6), for removal of the conservator.

54.76(7)(b) (b) If anyone objects to termination of the conservatorship and alleges that the individual whose income and assets are conserved is appropriate for appointment of a guardian, the court may stay the hearing under par. (a) for 14 days to permit any interested person to file a petition for guardianship. If no petition is filed, the court may terminate the conservatorship and may appoint a guardian ad litem for the individual.

54.76(8) (8) If a court terminates a conservatorship or a conservator resigns, is removed, or dies, the conservator or the conservator's personal representative or special administrator shall promptly render a final account of the former conservatee's income and assets to the court and to the former conservatee, any guardian of the former conservatee, or any deceased conservatee's personal representative or special administrator, as appropriate. If the conservator dies and the conservator and the deceased conservatee's personal representative or special administrator are the same person, the deceased conservatee's personal representative or special administrator shall give notice of the termination and rendering of the final account to all interested persons of the conservatee's estate.

54.76(9) (9)

54.76(9)(a)(a) If a conservator resigns, is removed, or dies, the court, on its own motion or upon petition of any interested person, may appoint a competent and suitable person as successor conservator. The court may, upon request of any interested person or on its own motion, direct that a petition for appointment of a successor conservator be heard in the same manner and subject to the same requirements as provided under this section for an original appointment of a conservator.

54.76(9)(b) (b) If the appointment under par. (a) is made without hearing, the successor conservator shall provide notice to the individual for whom a conservator has been appointed and all interested persons of the appointment, the right to counsel, and the right to petition for reconsideration of the successor conservator. The notice shall be served personally or by mail not later than 10 days after the appointment.

54.76 History History: 2005 a. 387 ss. 100, 452 to 456; Stats. 2005 s. 54.76.

54.76 Annotation A gift by a competent conservatee without the approval of the conservator was void. Zobel v. Fenendael, 127 Wis. 2d 382, 379 N.W.2d 887 (Ct. App. 1985).

54.76 Annotation A circuit court must hold some form of hearing on the record, either a full due process hearing or a summary hearing, to continue a protective placement. The circuit court must also make findings based on the factors enumerated in s. 55.06 (2) [now s. 55.08 (1)] in support of the need for continuation. County of Dunn v. Goldie H. 2001 WI 102, 245 Wis. 2d 538, 629 N.W.2d 189, 00-1137.



54.850 Definitions.

54.850  Definitions. In this subchapter:

54.850(1) (1) "Administration" means any proceeding relating to a decedent's estate whether testate or intestate.

54.850(2) (2) "Beneficiary" means any person nominated in a will to receive an interest in property other than in a fiduciary capacity.

54.850(3) (3) "Distributee" means any person to whom property of a decedent is distributed other than in payment of a claim, or who is entitled to property of a decedent under the decedent's will or under the statutes of intestate succession.

54.850(4) (4) "Person interested" has the meaning given in s. 851.21.

54.850 History History: 2005 a. 387.



54.852 United States uniform veterans guardianship act.

54.852  United States uniform veterans guardianship act.

54.852(1)(1)  Definitions. As used in this section:

54.852(1)(a) (a) "Administrator" means the secretary of the U.S. department of veterans affairs or his or her successor.

54.852(1)(b) (b) "Benefits" means all moneys paid or payable by the United States through the U.S. department of veterans affairs.

54.852(1)(c) (c) "Estate" means income on hand and assets acquired partially or wholly with "income."

54.852(1)(d) (d) Notwithstanding s. 54.01 (10), "guardian" means any fiduciary for the person or estate of a ward.

54.852(1)(e) (e) "Income" means moneys received from the U.S. department of veterans affairs and revenue or profit from any property wholly or partially acquired therewith.

54.852(1)(f) (f) "U.S. department of veterans affairs" means the U.S. department of veterans affairs, its predecessors or successors.

54.852(1)(g) (g) Notwithstanding s. 54.01 (37), "ward" means an individual who receives benefits from the U.S. department of veterans affairs.

54.852(2) (2) Administrator as party in interest.

54.852(2)(a)(a) The administrator shall be a party in interest in any proceeding for the appointment or removal of a guardian or for the removal of the disability of minority or mental incapacity of a ward, and in any suit or other proceeding affecting in any manner the administration by the guardian of the estate of any present or former ward whose estate includes assets derived in whole or in part from benefits heretofore or hereafter paid by the U.S. department of veterans affairs.

54.852(2)(b) (b) Not less than 15 days prior to a hearing in a suit or proceeding described in par. (a), notice in writing of the time and place of the hearing shall be given by mail, unless notice is waived in writing, to the office of the U.S. department of veterans affairs having jurisdiction over the area in which the suit or proceeding is pending.

54.852(3) (3) Application. Whenever, pursuant to any law of the United States or regulation of the U.S. department of veterans affairs, it is necessary, prior to payment of benefits, that a guardian be appointed, the appointment may be made in the manner hereinafter provided.

54.852(4) (4) Limitation on number of wards. No person or corporate entity other than a county having a population of 100,000 or more or a bank or trust company shall be guardian of more than 5 wards at one time, unless all the wards are members of one family. A county shall act only for patients in its county hospital or mental hospital and for residents of its county home or infirmary, and shall serve without fee. Upon presentation of a petition by an attorney of the U.S. department of veterans affairs or other interested person, alleging that a guardian is acting in a fiduciary capacity for more than 5 wards and requesting the guardian's discharge for that reason, the court, upon proof substantiating the petition, shall require a final accounting from the guardian and shall discharge the guardian from guardianship in excess of 5 and appoint a successor.

54.852(5) (5) Appointment of guardians.

54.852(5)(a)(a) A petition for the appointment of a guardian may be filed by any relative or friend of the ward or by any person who is authorized by law to file such a petition. If there is no person so authorized or if the person so authorized refuses or fails to file such a petition within 30 days after mailing of notice by the U.S. department of veterans affairs to the last-known address of the person, if any, indicating the necessity for the same, a petition for appointment may be filed by any resident of the state.

54.852(5)(b) (b) The petition for appointment shall set forth the name, age, place of residence of the ward, the name and place of residence of the nearest relative, if known, and the fact that the ward is entitled to receive benefits payable by or through the U.S. department of veterans affairs and shall set forth the amount of moneys then due and the amount of probable future payments.

54.852(5)(c) (c) The petition shall also set forth the name and address of the person or institution, if any, having actual custody of the ward and the name, age, relationship, if any, occupation and address of the proposed guardian and if the nominee is a natural person, the number of wards for whom the nominee is presently acting as guardian. Notwithstanding any law as to priority of persons entitled to appointment, or the nomination in the petition, the court may appoint some other individual or a bank or trust company as guardian, if the court determines it is for the best interest of the ward.

54.852(5)(d) (d) In the case of a mentally incompetent ward the petition shall show that such ward has been rated incompetent by the U.S. department of veterans affairs on examination in accordance with the laws and regulations governing the U.S. department of veterans affairs.

54.852(6) (6) Evidence of necessity for guardian of infant. Where a petition is filed for the appointment of a guardian for a minor, a certificate of the administrator or the administrator's authorized representative, setting forth the age of such minor as shown by the records of the U.S. department of veterans affairs and the fact that the appointment of a guardian is a condition precedent to the payment of any moneys due the minor by the U.S. department of veterans affairs shall be prima facie evidence of the necessity for such appointment.

54.852(7) (7) Evidence of necessity for guardian for incompetent. Where a petition is filed for the appointment of a guardian for a mentally incompetent ward, a certificate of the administrator or the administrator's duly authorized representative, that such person has been rated incompetent by the U.S. department of veterans affairs on examination in accordance with the laws and regulations governing such U.S. department of veterans affairs and that the appointment of a guardian is a condition precedent to the payment of any moneys due such ward by the U.S. department of veterans affairs, shall be prima facie evidence of the necessity for such appointment.

54.852(8) (8) Notice. Upon the filing of a petition for the appointment of a guardian under this section, notice shall be given to the ward, to such other persons, and in such manner as is provided by statute, and also to the U.S. department of veterans affairs as provided by this section.

54.852(9) (9) Bond.

54.852(9)(a)(a) Upon the appointment of a guardian, the guardian shall execute and file a bond to be approved by the court in an amount not less than the estimated value of the personal estate and anticipated income of the ward during the ensuing year. The bond shall be in the form and be conditioned as required of guardians appointed under the general guardianship law. The court may from time to time require the guardian to file an additional bond.

54.852(9)(b) (b) Where a bond is tendered by a guardian with personal sureties, there shall be at least 2 such sureties and they shall file with the court a certificate under oath which shall describe the property owned, both real and personal, and shall state that each is worth the sum named in the bond as the penalty thereof over and above all the surety's debts and liabilities and the aggregate of other bonds on which the surety is principal or surety and exclusive of property exempt from execution. The court may require additional security or may require a corporate surety bond, the premium thereon to be paid from the ward's estate.

54.852(10) (10) Petitions and accounts, notices and hearings.

54.852(10)(a)(a) Every guardian shall file his or her accounts as required by this chapter and shall be excused from filing accounts in the case as provided by s. 54.66 (2).

54.852(10)(b) (b) The guardian, at the time of filing any account, shall exhibit all securities or investments held by the guardian to an officer of the bank or other depository wherein said securities or investments are held for safekeeping or to an authorized representative of the corporation which is surety on the guardian's bond, or to the judge or clerk of a court of record, or, upon request of the guardian or other interested party, to any other reputable person designated by the court, who shall certify in writing that he or she has examined the securities or investments and identified them with those described in the account, and shall note any omissions or discrepancies. If the depository is the guardian, the certifying officer shall not be the officer verifying the account. The guardian may exhibit the securities or investments to the judge of the court, who shall endorse on the account and copy thereof a certificate that the securities or investments shown therein as held by the guardian were each in fact exhibited to the judge and that those exhibited to the judge were the same as those shown in the account, and noting any omission or discrepancy. That certificate and the certificate of an official of the bank in which are deposited any funds for which the guardian is accountable, showing the amount on deposit, shall be prepared and signed in duplicate and one of each be filed by the guardian with the guardian's account.

54.852(10)(c) (c) At the time of filing in the court any account, a certified copy thereof shall be sent by the guardian to the office of the U.S. department of veterans affairs having jurisdiction over the area in which the court is located. A signed duplicate or a certified copy of any petition, motion or other pleading pertaining to an account, or to any matter other than an account, and which is filed in the guardianship proceedings or in any proceeding for the purpose of removing the disability of minority or mental incapacity, shall be furnished by the person filing the same to the proper office of the U.S. department of veterans affairs. Unless waived in writing, written notice of the time and place of any hearing shall be given to the office of U.S. department of veterans affairs concerned and to the guardian and any others entitled to notice not less than 15 days prior to the date fixed for the hearing. The notice may be given by mail in which event it shall be deposited in the mails not less than 15 days prior to said date. The court, or clerk thereof, shall mail to said office of the U.S. department of veterans affairs a copy of each order entered in any guardianship proceeding wherein the administrator is an interested party.

54.852(10)(d) (d) If the guardian is accountable for property derived from sources other than the U.S. department of veterans affairs, the guardian shall be accountable as required under the applicable law of this state pertaining to the property of minors or persons of unsound mind who are not beneficiaries of the U.S. department of veterans affairs, and as to such other property shall be entitled to the compensation provided by such law. The account for other property may be combined with the account filed in accordance with this section.

54.852(11) (11) Penalty for failure to account. If any guardian shall fail to file with the court any account as required by this section, or by an order of the court, when any account is due or within 30 days after citation issues as provided by law, or shall fail to furnish the U.S. department of veterans affairs a true copy of any account, petition or pleading as required by this section, such failure may in the discretion of the court be ground for removal.

54.852(12) (12) Compensation of guardians. Guardians shall be compensated as provided in s. 54.72.

54.852(13) (13) Investments. Every guardian shall invest the surplus funds of the ward's estate in such securities or property as authorized under the laws of this state but only upon prior order of the court; except that the funds may be invested, without prior court authorization, in direct unconditional interest-bearing obligations of the United States and in obligations the interest and principal of which are unconditionally guaranteed by the United States. A signed duplicate or certified copy of the petition for authority to invest shall be furnished the proper office of the U.S. department of veterans affairs, and notice of hearing thereon shall be given said office as provided in the case of hearing on a guardian's account.

54.852(14) (14) Maintenance and support. A guardian shall not apply any portion of the income or the estate for the support or maintenance of any person other than the ward, the spouse and the minor children of the ward, except upon petition to and prior order of the court after a hearing. A signed duplicate or certified copy of said petition shall be furnished the proper office of the U.S. department of veterans affairs and notice of hearing thereon shall be given said office as provided in the case of hearing on a guardian's account or other pleading.

54.852(15) (15) Purchase of home for ward.

54.852(15)(a)(a) The court may authorize the purchase of the entire fee simple title to real estate in this state in which the guardian has no interest, but only as a home for the ward, or to protect the ward's interest, or, if the ward is not a minor as a home for the ward's dependent family. Such purchase of real estate shall not be made except upon the entry of an order of the court after hearing upon verified petition. A copy of the petition shall be furnished the proper office of the U.S. department of veterans affairs and notice of hearing thereon shall be given said office as provided in the case of hearing on a guardian's account.

54.852(15)(b) (b) Before authorizing such investment the court shall require written evidence of value and of title and of the advisability of acquiring such real estate. Title shall be taken in the ward's name. This subsection does not limit the right of the guardian on behalf of the guardian's ward to bid and to become the purchaser of real estate at a sale thereof pursuant to decree of foreclosure of lien held by the ward, or at a trustee's sale, to protect the ward's right in the property so foreclosed or sold; nor does it limit the right of the guardian, if such be necessary to protect the ward's interest and upon prior order of the court in which the guardianship is pending, to agree with cotenants of the ward for a partition in kind, or to purchase from cotenants the entire undivided interests held by them, or to bid and purchase the same at a sale under a partition decree, or to compromise adverse claims of title to the ward's realty.

54.852(16) (16) Copies of public records to be furnished. When a copy of any public record is required by the U.S. department of veterans affairs to be used in determining the eligibility of any person to participate in benefits made available by the U.S. department of veterans affairs, the official custodian of such public record shall without charge provide the applicant for such benefits or any person acting on the applicant's behalf or the authorized representative of the U.S. department of veterans affairs with a certified copy of such record.

54.852(17) (17) Discharge of guardian and release of sureties. In addition to any other provisions of law relating to judicial restoration and discharge of guardian, a certificate by the U.S. department of veterans affairs showing that a minor ward has attained majority, or that an incompetent ward has been rated competent by the U.S. department of veterans affairs upon examination in accordance with law shall be prima facie evidence that the ward has attained majority, or has recovered competency. Upon hearing after notice as provided by this section and the determination by the court that the ward has attained majority or has recovered competency, an order shall be entered to that effect, and the guardian shall file a final account. Upon hearing after notice to the former ward and to the U.S. department of veterans affairs as in case of other accounts, upon approval of the final account, and upon delivery to the ward of the assets due from the guardian, the guardian shall be discharged and the sureties released.

54.852(18) (18) Liberal construction. This section shall be so construed to make uniform the law of those states which enact it.

54.852(19) (19) Short title. This section may be cited as the "Uniform Veterans Guardianship Act."

54.852(20) (20) Modification of other statutes. Except where inconsistent with this section, the statutes relating to guardian and ward and the judicial practice relating thereto, including the right to trial by jury and the right of appeal, shall be applicable to beneficiaries and their estates.

54.852(21) (21) Application of section. The provisions of this section relating to surety bonds and the administration of estates of wards shall apply to all "income" and "estate" as defined in sub. (1) whether the guardian shall have been appointed under this section or under any other law of this state, special or general, prior or subsequent to June 5, 1947.

54.852 History History: 1971 c. 41 ss. 8, 12; Stats. 1971 s. 880.60; 1973 c. 284; 1973 c. 333 s. 201m; 1979 c. 89; 1983 a. 189; 1989 a. 56; 1993 a. 486; 1999 a. 63, 85; 2005 a. 22; 2005 a. 387 ss. 518 to 525; Stats. 2005 s. 54.852.



54.854 Uniform transfers to minors act; definitions.

54.854  Uniform transfers to minors act; definitions. In ss. 54.854 to 54.898:

54.854(1) (1) "Adult" means an individual who has attained the age of 21 years.

54.854(2) (2) "Broker" means a person lawfully engaged in the business of effecting transactions in securities or commodities for that person's account or for the account of others.

54.854(3) (3) Notwithstanding s. 54.01 (3), "conservator" means a person appointed or qualified by a court to act as general, limited or temporary guardian of a minor's property or a person legally authorized to perform substantially the same functions.

54.854(4) (4) Notwithstanding s. 54.01 (4), "court" means the circuit court.

54.854(5) (5) "Custodial property" means any interest in property transferred to a custodian under ss. 54.854 to 54.898 and the income from and proceeds of that interest in property.

54.854(6) (6) "Custodian" means a person so designated under s. 54.870 or a successor or substitute custodian designated under s. 54.888.

54.854(7) (7) "Financial institution" means a bank, trust company, savings bank, savings and loan association or other savings institution, or credit union, chartered and supervised under state or federal law.

54.854(8) (8) "Legal representative" means an individual's personal representative or conservator.

54.854(9) (9) "Member of the minor's family" means the minor's parent, stepparent, spouse, grandparent, brother, sister, uncle or aunt, whether of the whole or half blood or by adoption.

54.854(10) (10) Notwithstanding s. 54.01 (20), "minor" means an individual who has not attained the age of 21 years.

54.854(11) (11) Notwithstanding s. 54.01 (23), "personal representative" means an executor, administrator, successor personal representative or special administrator of a decedent's estate or a person legally authorized to perform substantially the same functions.

54.854(11m) (11m) "Qualified minor's trust" means any trust, including a trust created by the custodian, that satisfies the requirements of section 2503 (c) of the Internal Revenue Code and the regulations implementing that section.

54.854(12) (12) "State" includes any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico and any territory or possession subject to the legislative authority of the United States.

54.854(13) (13) "Transfer" means a transaction that creates custodial property under s. 54.870.

54.854(14) (14) "Transferor" means a person who makes a transfer under ss. 54.854 to 54.898.

54.854(15) (15) "Trust company" means a financial institution, corporation or other legal entity, authorized to exercise general trust powers.

54.854 History History: 1987 a. 191; 1991 a. 221; 2005 a. 216; 2005 a. 387 s. 527; Stats. 2005 s. 54.854.



54.856 Scope and jurisdiction.

54.856  Scope and jurisdiction.

54.856(1) (1)  Sections 54.854 to 54.898 apply to a transfer that refers to ss. 54.854 to 54.898 in the designation under s. 54.870 (1) by which the transfer is made if at the time of the transfer the transferor, the minor or the custodian is a resident of this state or the custodial property is located in this state. The custodianship so created remains subject to ss. 54.854 to 54.898 despite a subsequent change in residence of a transferor, the minor or the custodian, or the removal of custodial property from this state.

54.856(2) (2) A person designated as custodian under s. 54.870 to 54.888 is subject to personal jurisdiction in this state with respect to any matter relating to the custodianship.

54.856(3) (3) A transfer that purports to be made and which is valid under the uniform transfers to minors act, the uniform gifts to minors act or a substantially similar act of another state is governed by the law of the designated state and may be executed and is enforceable in this state if at the time of the transfer the transferor, the minor or the custodian is a resident of the designated state or the custodial property is located in the designated state.

54.856 History History: 1987 a. 191; 2005 a. 387 s. 528; Stats. 2005 s. 54.856.



54.858 Nomination of custodian.

54.858  Nomination of custodian.

54.858(1) (1) A person having the right to designate the recipient of property transferable upon the occurrence of a future event may revocably nominate a custodian to receive the property for a minor beneficiary upon the occurrence of the event by naming the custodian, followed in substance by the words: "as custodian for .... (name of minor) under the Wisconsin Uniform Transfers to Minors Act". The nomination may name one or more persons as substitute custodians to whom the property must be transferred, in the order named, if the first nominated custodian dies before the transfer or is unable, declines or is ineligible to serve. The nomination may be made in a will, a trust, a deed, an instrument exercising a power of appointment or a writing designating a beneficiary of contractual rights which is registered with or delivered to the payor, issuer or other obligor of the contractual rights.

54.858(2) (2) A custodian nominated under this section must be a person to whom a transfer of property of that kind may be made under s. 54.870 (1).

54.858(3) (3) The nomination of a custodian under this section does not create custodial property until the nominating instrument becomes irrevocable or a transfer to the nominated custodian is completed under s. 54.870. Unless the nomination of a custodian has been revoked, upon the occurrence of the future event the custodianship becomes effective and the custodian shall enforce a transfer of the custodial property under s. 54.870.

54.858 History History: 1987 a. 191; 2005 a. 387 s. 529; Stats. 2005 s. 54.858.



54.860 Transfer by gift or exercise of power of appointment.

54.860  Transfer by gift or exercise of power of appointment. A person may make a transfer by irrevocable gift to, or the irrevocable exercise of a power of appointment in favor of, a custodian for the benefit of a minor under s. 54.870.

54.860 History History: 1987 a. 191; 2005 a. 387 s. 530; Stats. 2005 s. 54.860.



54.862 Transfer authorized by will or trust.

54.862  Transfer authorized by will or trust.

54.862(1) (1) A personal representative or trustee may make an irrevocable transfer under s. 54.870 to a custodian for the benefit of a minor as authorized in the governing will or trust.

54.862(2) (2) If the testator or settlor has nominated a custodian under s. 54.858 to receive the custodial property, the transfer must be made to that person.

54.862(3) (3) If the testator or settlor has not nominated a custodian under s. 54.858, or all persons so nominated as custodian die before the transfer or are unable, decline or are ineligible to serve, the personal representative or the trustee, as the case may be, shall designate the custodian from among those eligible to serve as custodian for property of that kind under s. 54.870 (1).

54.862 History History: 1987 a. 191; 2005 a. 387 s. 531; Stats. 2005 s. 54.862.



54.864 Other transfer by fiduciary.

54.864  Other transfer by fiduciary.

54.864(1) (1) Subject to sub. (3), a personal representative or trustee may make an irrevocable transfer to another adult or trust company as custodian for the benefit of a minor under s. 54.870 in the absence of a will or under a will or trust that does not contain an authorization to do so.

54.864(2) (2) Subject to sub. (3), a conservator may make an irrevocable transfer to another adult or trust company as custodian for the benefit of the minor under s. 54.870.

54.864(3) (3) A transfer under sub. (1) or (2) may be made only if:

54.864(3)(a) (a) The personal representative, trustee or conservator considers the transfer to be in the best interest of the minor;

54.864(3)(b) (b) The transfer is not prohibited by or inconsistent with provisions of the applicable will, trust agreement or other governing instrument; and

54.864(3)(c) (c) The transfer is authorized by the court if it exceeds $10,000 in value.

54.864 History History: 1987 a. 191; 2005 a. 387 s. 532; Stats. 2005 s. 54.864.



54.866 Transfer by obligor.

54.866  Transfer by obligor.

54.866(1) (1) Subject to subs. (2) and (3), a person not subject to s. 54.862 or 54.864 who holds property of or owes a liquidated debt to a minor not having a conservator may make an irrevocable transfer to a custodian for the benefit of the minor under s. 54.870.

54.866(2) (2) If a person having the right to do so under s. 54.858 has nominated a custodian under that section to receive the custodial property, the transfer must be made to that person.

54.866(3) (3) If no custodian has been nominated under s. 54.858, or all persons so nominated as custodian die before the transfer or are unable, decline or are ineligible to serve, a transfer under this section may be made to an adult member of the minor's family or to a trust company unless the property exceeds $10,000 in value.

54.866 History History: 1987 a. 191; 2005 a. 387 s. 533; Stats. 2005 s. 54.866.



54.868 Receipt for custodial property.

54.868  Receipt for custodial property. A written acknowledgment of delivery by a custodian constitutes a sufficient receipt and discharge for custodial property transferred to the custodian under ss. 54.854 to 54.898.

54.868 History History: 1987 a. 191; 2005 a. 387 s. 534; Stats. 2005 s. 54.868.



54.870 Manner of creating custodial property and effecting transfer; designation of initial custodian; control.

54.870  Manner of creating custodial property and effecting transfer; designation of initial custodian; control.

54.870(1)(1) Custodial property is created and a transfer is made whenever:

54.870(1)(a) (a) An uncertificated security or a certificated security in registered form is either:

54.870(1)(a)1. 1. Registered in the name of the transferor, an adult other than the transferor or a trust company, followed in substance by the words: "as custodian for .... (name of minor) under the Wisconsin Uniform Transfers to Minors Act"; or

54.870(1)(a)2. 2. Delivered if in certificated form, or any document necessary for the transfer of an uncertificated security is delivered, together with any necessary endorsement to an adult other than the transferor or to a trust company as custodian, accompanied by an instrument in substantially the form set forth in sub. (2);

54.870(1)(b) (b) Money is paid or delivered, or a security held in the name of a broker, financial institution or its nominee is transferred, to a broker or financial institution for credit to an account in the name of the transferor, an adult other than the transferor or a trust company, followed in substance by the words: "as custodian for .... (name of minor) under the Wisconsin Uniform Transfers to Minors Act";

54.870(1)(c) (c) The ownership of a life or endowment insurance policy or annuity contract is either:

54.870(1)(c)1. 1. Registered with the issuer in the name of the transferor, an adult other than the transferor or a trust company, followed in substance by the words: "as custodian for .... (name of minor) under the Wisconsin Uniform Transfers to Minors Act"; or

54.870(1)(c)2. 2. Assigned in a writing delivered to an adult other than the transferor or to a trust company whose name in the assignment is followed in substance by the words: "as custodian for .... (name of minor) under the Wisconsin Uniform Transfers to Minors Act";

54.870(1)(d) (d) An irrevocable exercise of a power of appointment or an irrevocable present right to future payment under a contract is the subject of a written notification delivered to the payor, issuer or other obligor that the right is transferred to the transferor, an adult other than the transferor or a trust company, whose name in the notification is followed in substance by the words: "as custodian for .... (name of minor) under the Wisconsin Uniform Transfers to Minors Act";

54.870(1)(e) (e) An interest in real property is recorded in the name of the transferor, an adult other than the transferor or a trust company, followed in substance by the words: "as custodian for .... (name of minor) under the Wisconsin Uniform Transfers to Minors Act";

54.870(1)(f) (f) A certificate of title issued by a department or agency of a state or of the United States which evidences title to tangible personal property is either:

54.870(1)(f)1. 1. Issued in the name of the transferor, an adult other than the transferor or a trust company, followed in substance by the words: "as custodian for .... (name of minor) under the Wisconsin Uniform Transfers to Minors Act"; or

54.870(1)(f)2. 2. Delivered to an adult other than the transferor or to a trust company, endorsed to that person followed in substance by the words: "as custodian for .... (name of minor) under the Wisconsin Uniform Transfers to Minors Act"; or

54.870(1)(g) (g) An interest in any property not described in pars. (a) to (f) is transferred to an adult other than the transferor or to a trust company by a written instrument in substantially the form set forth in sub. (2).

54.870(2) (2) An instrument in the following form satisfies the requirements of sub. (1) (a) 2. and (g):

Transfer under the Wisconsin Uniform

Transfers to Minors Act

I, .... (name of transferor or name and representative capacity if a fiduciary) hereby transfer to .... (name of custodian), as custodian for .... (name of minor) under the Wisconsin Uniform Transfers to Minors Act, the following: .... (insert a description of the custodial property sufficient to identify it).

Dated: ....

....

(Signature)

.... (name of custodian) acknowledges receipt of the property described above, as custodian for the minor named above under the Wisconsin Uniform Transfers to Minors Act.

Dated: ....

....

(Signature of Custodian)

54.870(3) (3) A transferor shall place the custodian in control of the custodial property as soon as practicable.

54.870 History History: 1987 a. 191; 2005 a. 387 s. 535; Stats. 2005 s. 54.870.



54.872 Single custodianship.

54.872  Single custodianship. A transfer may be made only for one minor, and only one person may be the custodian. All custodial property held under ss. 54.854 to 54.898 by the same custodian for the benefit of the same minor constitutes a single custodianship.

54.872 History History: 1987 a. 191; 2005 a. 387 s. 536; Stats. 2005 s. 54.872.



54.874 Validity and effect of transfer.

54.874  Validity and effect of transfer.

54.874(1) (1) The validity of a transfer made in a manner prescribed in ss. 54.854 to 54.898 is not affected by:

54.874(1)(a) (a) Failure of the transferor to comply with s. 54.870 (3) concerning possession and control;

54.874(1)(b) (b) Designation of an ineligible custodian, except designation of the transferor in the case of property for which the transferor is ineligible to serve as custodian under s. 54.870 (1); or

54.874(1)(c) (c) Death or incapacity of a person nominated under s. 54.858 or designated under s. 54.870 as custodian or the disclaimer of the office by that person.

54.874(2) (2) A transfer made under s. 54.870 is irrevocable, and the custodial property is indefeasibly vested in the minor, but the custodian has all the rights, powers, duties and authority provided in ss. 54.854 to 54.898, and neither the minor nor the minor's legal representative has any right, power, duty or authority with respect to the custodial property except as provided in ss. 54.854 to 54.898.

54.874(3) (3) By making a transfer, the transferor incorporates in the disposition all of the provisions of ss. 54.854 to 54.898 and grants to the custodian, and to any 3rd person dealing with a person designated as custodian, the respective powers, rights and immunities provided in ss. 54.854 to 54.898.

54.874 History History: 1987 a. 191; 2005 a. 387 s. 537; Stats. 2005 s. 54.874.



54.876 Care of custodial property.

54.876  Care of custodial property.

54.876(1) (1) A custodian shall:

54.876(1)(a) (a) Take control of custodial property;

54.876(1)(b) (b) Register or record title to custodial property if appropriate; and

54.876(1)(c) (c) Collect, hold, manage, invest and reinvest custodial property.

54.876(2) (2) In dealing with custodial property, a custodian shall observe the standard of care that would be observed by a prudent person dealing with property of another and is not limited by any other statute restricting investments by fiduciaries. If a custodian has a special skill or expertise or is named custodian on the basis of representations of a special skill or expertise, the custodian shall use that skill or expertise. However, a custodian, in the custodian's discretion and without liability to the minor or the minor's estate, may retain any custodial property received from a transferor.

54.876(3) (3) A custodian may invest in or pay premiums on life insurance or endowment policies on:

54.876(3)(a) (a) The life of the minor only if the minor or the minor's estate is the sole beneficiary; or

54.876(3)(b) (b) The life of another person in whom the minor has an insurable interest only to the extent that the minor, the minor's estate or the custodian in the capacity of custodian, is the irrevocable beneficiary.

54.876(4) (4) A custodian at all times shall keep custodial property separate and distinct from all other property in a manner sufficient to identify it clearly as custodial property of the minor. Custodial property consisting of an undivided interest is so identified if the minor's interest is held as a tenant in common and is fixed. Custodial property subject to recordation is so identified if it is recorded, and custodial property subject to registration is so identified if it is either registered, or held in an account designated, in the name of the custodian, followed in substance by the words: "as a custodian for .... (name of minor) under the Wisconsin Uniform Transfers to Minors Act".

54.876(5) (5) A custodian shall keep records of all transactions with respect to custodial property, including information necessary for the preparation of the minor's tax returns, and shall make them available for inspection at reasonable intervals by a parent or legal representative of the minor or by the minor if the minor has attained the age of 14 years.

54.876 History History: 1987 a. 191; 2005 a. 387 s. 538; Stats. 2005 s. 54.876.



54.878 Powers of custodian.

54.878  Powers of custodian.

54.878(1) (1) A custodian, acting in a custodial capacity, has all the rights, powers and authority over custodial property that unmarried adult owners have over their own property, but a custodian may exercise those rights, powers and authority in that capacity only.

54.878(2) (2) This section does not relieve a custodian from liability for breach of s. 54.876.

54.878 History History: 1987 a. 191; 2005 a. 387 s. 539; Stats. 2005 s. 54.878.



54.880 Use of custodial property.

54.880  Use of custodial property.

54.880(1) (1) A custodian may deliver or pay to the minor or expend for the minor's benefit so much of the custodial property as the custodian considers advisable for the use and benefit of the minor, without court order and without regard to:

54.880(1)(a) (a) The duty or ability of the custodian personally or of any other person to support the minor; or

54.880(1)(b) (b) Any other income or property of the minor which may be applicable or available for that purpose.

54.880(1m) (1m) At any time a custodian may transfer part or all of the custodial property to a qualified minor's trust without a court order. Such a transfer terminates the custodianship to the extent of the transfer.

54.880(2) (2) On petition of an interested person or the minor if the minor has attained the age of 14 years, the court may order the custodian to deliver or pay to the minor or expend for the minor's benefit so much of the custodial property as the court considers advisable for the use and benefit of the minor.

54.880(3) (3) A delivery, payment or expenditure under this section is in addition to, not in substitution for, and does not affect any obligation of a person to support the minor.

54.880 History History: 1987 a. 191; 2005 a. 216; 2005 a. 387 s. 540; Stats. 2005 s. 54.880.



54.882 Custodian's expenses, compensation and bond.

54.882  Custodian's expenses, compensation and bond.

54.882(1)(1) A custodian is entitled to reimbursement from custodial property for reasonable expenses incurred in the performance of the custodian's duties.

54.882(2) (2) Except for a person who is a transferor under s. 54.860, a custodian has a noncumulative election during each calendar year to charge reasonable compensation for services performed during that year.

54.882(3) (3) Except as provided in s. 54.888 (6), a custodian need not give a bond.

54.882 History History: 1987 a. 191; 2005 a. 387 s. 541; Stats. 2005 s. 54.882.



54.884 Exemption of 3rd person from liability.

54.884  Exemption of 3rd person from liability. A 3rd person, in good faith and without court order, may act on the instructions of or otherwise deal with any person purporting to make a transfer or purporting to act in the capacity of a custodian and, in the absence of knowledge, is not responsible for determining any of the following:

54.884(1) (1) The validity of the purported custodian's designation.

54.884(2) (2) The propriety of, or the authority under ss. 54.854 to 54.898 for, any act of the purported custodian.

54.884(3) (3) The validity or propriety under ss. 54.854 to 54.898 of any instrument or instructions executed or given either by the person purporting to make a transfer or by the purported custodian.

54.884(4) (4) The propriety of the application of any property of the minor delivered to the purported custodian.

54.884 History History: 1987 a. 191; 2005 a. 387 s. 542; Stats. 2005 s. 54.884.



54.886 Liability to 3rd persons.

54.886  Liability to 3rd persons.

54.886(1) (1) A claim based on a contract entered into by a custodian acting in a custodial capacity, an obligation arising from the ownership or control of custodial property or a tort committed during the custodianship may be asserted against the custodial property by proceeding against the custodian in the custodial capacity, whether or not the custodian or the minor is personally liable therefor.

54.886(2) (2) A custodian is not personally liable:

54.886(2)(a) (a) On a contract properly entered into in the custodial capacity unless the custodian fails to reveal that capacity and to identify the custodianship in the contract; or

54.886(2)(b) (b) For an obligation arising from control of custodial property or for a tort committed during the custodianship unless the custodian is personally at fault.

54.886(3) (3) A minor is not personally liable for an obligation arising from ownership of custodial property or for a tort committed during the custodianship unless the minor is personally at fault.

54.886 History History: 1987 a. 191; 2005 a. 387 s. 543; Stats. 2005 s. 54.886.



54.888 Renunciation, resignation, death or removal of custodian; designation of successor custodian.

54.888  Renunciation, resignation, death or removal of custodian; designation of successor custodian.

54.888(1) (1) A person nominated under s. 54.858 or designated under s. 54.870 as custodian may decline to serve by delivering a valid disclaimer under s. 854.13 to the person who made the nomination or to the transferor or the transferor's legal representative. If the event giving rise to a transfer has not occurred and no substitute custodian able, willing and eligible to serve was nominated under s. 54.858, the person who made the nomination may nominate a substitute custodian under s. 54.858; otherwise the transferor or the transferor's legal representative shall designate a substitute custodian at the time of the transfer, in either case from among the persons eligible to serve as custodian for that kind of property under s. 54.870 (1). The custodian so designated has the rights of a successor custodian.

54.888(2) (2) A custodian at any time may designate a trust company or an adult other than a transferor under s. 54.860 as successor custodian by executing and dating an instrument of designation before a subscribing witness other than the successor. If the instrument of designation does not contain or is not accompanied by the resignation of the custodian, the designation of the successor does not take effect until the custodian resigns, dies, becomes incapacitated or is removed.

54.888(3) (3) A custodian may resign at any time by delivering written notice to the minor if the minor has attained the age of 14 years and to the successor custodian and by delivering the custodial property to the successor custodian.

54.888(4) (4) If a custodian is ineligible, dies or becomes incapacitated without having effectively designated a successor and the minor has attained the age of 14 years, the minor may designate as successor custodian, in the manner prescribed in sub. (2), an adult member of the minor's family, a conservator of the minor or a trust company. If the minor has not attained the age of 14 years or fails to act within 60 days after the ineligibility, death or incapacity, the conservator of the minor becomes successor custodian. If the minor has no conservator or the conservator declines to act, the transferor, the legal representative of the transferor or of the custodian, an adult member of the minor's family or any other interested person may petition the court to designate a successor custodian.

54.888(5) (5) A custodian who declines to serve under sub. (1) or resigns under sub. (3), or the legal representative of a deceased or incapacitated custodian, as soon as practicable, shall put the custodial property and records in the possession and control of the successor custodian. The successor custodian, by action, may enforce the obligation to deliver custodial property and records and becomes responsible for each item as received.

54.888(6) (6) A transferor, the legal representative of a transferor, an adult member of the minor's family, a guardian of the person of the minor, the conservator of the minor or the minor if the minor has attained the age of 14 years may petition the court to remove the custodian for cause and to designate a successor custodian other than a transferor under s. 54.860 or to require the custodian to give appropriate bond.

54.888 History History: 1987 a. 191; 1997 a. 188; 2005 a. 387 s. 544; Stats. 2005 s. 54.888.



54.890 Accounting by and determination of liability of custodian.

54.890  Accounting by and determination of liability of custodian.

54.890(1)(1) A minor who has attained the age of 14 years, the minor's guardian of the person or legal representative, an adult member of the minor's family, a transferor or a transferor's legal representative may petition the court:

54.890(1)(a) (a) For an accounting by the custodian or the custodian's legal representative; or

54.890(1)(b) (b) For a determination of responsibility, as between the custodial property and the custodian personally, for claims against the custodial property unless the responsibility has been adjudicated in an action under s. 54.886 to which the minor or the minor's legal representative was a party.

54.890(2) (2) A successor custodian may petition the court for an accounting by the predecessor custodian.

54.890(3) (3) The court, in a proceeding under ss. 54.854 to 54.898 or in any other proceeding, may require or permit the custodian or the custodian's legal representative to account.

54.890(4) (4) If a custodian is removed under s. 54.888 (6), the court shall require an accounting and order delivery of the custodial property and records to the successor custodian and the execution of all instruments required for transfer of the custodial property.

54.890 History History: 1987 a. 191; 2005 a. 387 s. 545; Stats. 2005 s. 54.890.



54.892 Termination of custodianship.

54.892  Termination of custodianship. The custodian shall transfer in an appropriate manner the custodial property to the minor or to the minor's estate upon the earlier of:

54.892(1) (1) The minor's attainment of 21 years of age with respect to custodial property transferred under s. 54.860 or 54.862;

54.892(2) (2) The minor's attainment of 18 years of age with respect to custodial property transferred under s. 54.864 or 54.866; or

54.892(3) (3) The minor's death.

54.892 History History: 1987 a. 191; 2005 a. 387 s. 546; Stats. 2005 s. 54.892.



54.894 Applicability.

54.894  Applicability. Sections 54.854 to 54.898 apply to a transfer within the scope of s. 54.856 made after April 8, 1988, if:

54.894(1) (1) The transfer purports to have been made under ss. 880.61 to 880.71, 1985 stats.; or

54.894(2) (2) The instrument by which the transfer purports to have been made uses in substance the designation "as custodian under the Uniform Gifts to Minors Act" or "as custodian under the Uniform Transfers to Minors Act" of any other state, and the application of ss. 54.854 to 54.898 is necessary to validate the transfer.

54.894 History History: 1987 a. 191; 2005 a. 387 s. 547; Stats. 2005 s. 54.894.



54.896 Effect on existing custodianships.

54.896  Effect on existing custodianships.

54.896(1) (1) Any transfer of custodial property as defined in ss. 54.854 to 54.898 made before April 8, 1988, is validated notwithstanding that there was no specific authority in ss. 880.61 to 880.71, 1985 stats., for the coverage of custodial property of that kind or for a transfer from that source at the time the transfer was made.

54.896(2) (2) Sections 54.854 to 54.898 apply to all transfers made before April 8, 1988, in a manner and form prescribed in ss. 880.61 to 880.71, 1985 stats., except insofar as the application impairs constitutionally vested rights or extends the duration of custodianships in existence on April 8, 1988.

54.896(3) (3) Sections 54.854 to 54.892 with respect to the age of a minor for whom custodial property is held under ss. 54.854 to 54.898 do not apply to custodial property held in a custodianship that terminated because of the minor's attainment of the age of 18 after March 23, 1972 and before April 8, 1988.

54.896(4) (4) To the extent that ss. 54.854 to 54.898, by virtue of sub. (2), do not apply to transfers made in a manner prescribed in ss. 880.61 to 880.71, 1985 stats., or to the powers, duties and immunities conferred by transfers in that manner upon custodians and persons dealing with custodians, the repeal of ss. 880.61 to 880.71, 1985 stats., does not affect those transfers, powers, duties and immunities.

54.896 History History: 1987 a. 191; 2005 a. 387 s. 548; Stats. 2005 s. 54.896.



54.898 Uniformity of application and construction.

54.898  Uniformity of application and construction. Sections 54.854 to 54.898 shall be applied and construed to effectuate their general purpose to make uniform the law with respect to the subject of ss. 54.854 to 54.898 among states enacting it.

54.898 History History: 1987 a. 191; 2005 a. 387 s. 549; Stats. 2005 s. 54.898.



54.92 Uniform securities ownership by minors act.

54.92  Uniform securities ownership by minors act.

54.92(1)(1)  Definitions. In this section, unless the context otherwise requires:

54.92(1)(a) (a) "Bank" is a bank, trust company, national banking association, industrial bank or any banking institution incorporated under the laws of this state.

54.92(1)(b) (b) "Broker" means a person lawfully engaged in the business of effecting transactions in securities for the account of others. The term includes a bank which effects such transactions. The term also includes a person lawfully engaged in buying and selling securities for his or her own account, through a broker or otherwise, as a part of a regular business.

54.92(1)(c) (c) "Issuer" means a person who places or authorizes the placing of his or her name on a security, other than as a transfer agent, to evidence that it represents a share, participation or other interest in his or her property or in an enterprise or to evidence his or her duty or undertaking to perform an obligation evidenced by the security, or who becomes responsible for or in place of any such person.

54.92(1)(d) (d) "Person" includes a corporation, government or governmental subdivision or agency, business trust, estate, trust, partnership or association, 2 or more persons having a joint or common interest, or any other legal or commercial entity.

54.92(1)(e) (e) "Security" includes any note, stock, treasury stock, bond, debenture, evidence of indebtedness, certificate of interest or participation in an oil, gas or mining title or lease or in payments out of production under such a title or lease, collateral trust certificate, transferable share, voting trust certificate or, in general, any interest or instrument commonly known as a security, or any certificate of interest or participation in, any temporary or interim certificate, receipt or certificate of deposit for, or any warrant or right to subscribe to or purchase, any of the foregoing. The term does not include a security of which the donor is the issuer. A security is in "registered form" when it specifies a person entitled to it or to the rights it evidences and its transfer may be registered upon books maintained for that purpose by or on behalf of the issuer.

54.92(1)(f) (f) "Third party" is a person other than a bank, broker, transfer agent or issuer who with respect to a security held by a minor effects a transaction otherwise than directly with the minor.

54.92(1)(g) (g) "Transfer agent" means a person who acts as authenticating trustee, transfer agent, registrar or other agent for an issuer in the registration of transfers of its securities or in the issue of new securities or in the cancellation of surrendered securities.

54.92(2) (2) Security transactions involving minors; liability. A bank, broker, issuer, 3rd party, or transfer agent incurs no liability by reason of his or her treating a minor as having capacity to transfer a security, to receive or to empower others to receive dividends, interest, principal, or other payments or distributions, to vote or give consent in person or by proxy, or to make elections or exercise rights relating to the security, unless prior to acting in the transaction the bank, broker, issuer, 3rd party, or transfer agent had received written notice in the office acting in the transaction that the specific security is held by a minor or unless an individual conducting the transaction for the bank, broker, issuer, 3rd party, or transfer agent had actual knowledge of the minority of the holder of the security. Except as otherwise provided in this section, such a bank, broker, issuer, 3rd party, or transfer agent may assume without inquiry that the holder of a security is not a minor.

54.92(3) (3) Acts of minors not subject to disaffirmance or avoidance. A minor, who has transferred a security, received or empowered others to receive dividends, interest, principal, or other payments or distributions, voted or given consent in person or by proxy, or made an election or exercised rights relating to the security, has no right thereafter, as against a bank, broker, issuer, 3rd party, or transfer agent to disaffirm or avoid the transaction, unless prior to acting in the transaction the bank, broker, issuer, 3rd party, or transfer agent against whom the transaction is sought to be disaffirmed or avoided had received notice in the office acting in the transaction that the specific security is held by a minor or unless an individual conducting the transaction for the bank, broker, issuer, 3rd party, or transfer agent had actual knowledge of the minority of the holder.

54.92(4) (4) Construction. This section shall be so construed as to effectuate its general purpose to make uniform the laws of those states which enact it.

54.92(5) (5) Interpretation. This section shall supersede any provision of law in conflict therewith.

54.92(6) (6) Title. This section may be cited as the "Uniform Securities Ownership by Minors Act".

54.92 History History: 1971 c. 41 ss. 8, 12; Stats. 1971 s. 880.75; 1987 a. 191; 1991 a. 221; 1993 a. 486; 1999 a. 185; 2005 a. 253; 2005 a. 387 s. 551; Stats. 2005 s. 54.92.



54.93 Securities ownership by incompetents and spendthrifts.

54.93  Securities ownership by incompetents and spendthrifts.

54.93(1)(1)  Definitions.

54.93(1)(a)(a) All definitions in s. 54.92 (1) (a) to (e) and (g) shall apply in this section, unless the context otherwise requires.

54.93(1)(b) (b) In this section, "3rd party" means a person other than a bank, broker, transfer agent or issuer who with respect to a security held by an incompetent or spendthrift effects a transaction otherwise than directly with the incompetent or spendthrift.

54.93(2) (2) Security transactions involving incompetent or spendthrift; liability. A bank, broker, issuer, 3rd party, or transfer agent incurs no liability by reason of his or her treating an incompetent or spendthrift as having capacity to transfer a security, to receive or to empower others to receive dividends, interest, principal, or other payments or distributions, to vote or give consent in person or by proxy, or to make elections or exercise rights relating to the security, unless prior to acting in the transaction the bank, broker, issuer, 3rd party, or transfer agent had received written notice in the office acting in the transaction that the specific security is held by a person who has been adjudicated an incompetent or a spendthrift or unless an individual conducting the transaction for the bank, broker, issuer, 3rd party, or transfer agent had actual knowledge that the holder of the security is a person who has been adjudicated an incompetent or a spendthrift, or actual knowledge of filing of lis pendens as provided in s. 54.47. Except as otherwise provided in this section, such a bank, broker, issuer, 3rd party, or transfer agent may assume without inquiry that the holder of a security is not an incompetent or spendthrift.

54.93(3) (3) Acts not subject to disaffirmance or avoidance. An incompetent or spendthrift, who has transferred a security, received or empowered others to receive dividends, interest, principal, or other payments or distributions, voted or given consent in person or by proxy, or made an election or exercised rights relating to the security, has no right thereafter, as against a bank, broker, issuer, 3rd party, or transfer agent to disaffirm or avoid the transaction, unless prior to acting in the transaction the bank, broker, issuer, 3rd party, or transfer agent against whom the transaction is sought to be disaffirmed or avoided had received notice in the office acting in the transaction that the specific security is held by a person who has been adjudicated an incompetent or a spendthrift or unless an individual conducting the transaction for the bank, broker, issuer, 3rd party, or transfer agent had actual knowledge that the holder is a person who has been adjudicated an incompetent or a spendthrift, or actual knowledge of filing of lis pendens as provided in s. 54.47.

54.93(4) (4) Interpretation. This section shall supersede any provision of law in conflict therewith.

54.93 History History: 1971 c. 41 ss. 8, 12; Stats. 1971 s. 880.76; 1993 a. 486; 1999 a. 185; 2005 a. 253; 2005 a. 387 s. 552; Stats. 2005 s. 54.93; 2007 a. 45.



54.950 Definitions.

54.950  Definitions. In this subchapter:

54.950(1) (1) "Adult" means an individual who is at least 18 years of age.

54.950(2) (2) "Beneficiary" means an individual for whom property has been transferred to or held under a declaration of trust by a custodial trustee for the individual's use and benefit under this subchapter.

54.950(3) (3) Notwithstanding s. 54.01 (3), "conservator" means a person appointed or qualified by a court by voluntary proceedings to manage the estate of an individual, or a person legally authorized to perform substantially the same functions.

54.950(4) (4) Notwithstanding s. 54.01 (4), "court" means the circuit court of this state.

54.950(5) (5) "Custodial trustee" means a person designated as trustee of a custodial trust under this subchapter or a substitute or successor to the person designated.

54.950(6) (6) "Custodial trustee property" means an interest in property transferred to or held under a declaration of trust by a custodial trustee under this subchapter and the income from and proceeds of that interest.

54.950(7) (7) Notwithstanding s. 54.01 (10), "guardian" means a person appointed or qualified by a court as a guardian of the person or estate, or both, of an individual, including a guardian with limited powers, but not a person who is only a guardian ad litem.

54.950(8) (8) "Incapacitated" means lacking the ability to manage property and business affairs effectively by reason of mental illness, mental deficiency, physical illness or disability, chronic use of drugs, chronic intoxication, confinement, detention by a foreign power, disappearance, minority or other disabling cause.

54.950(9) (9) "Legal representative" means a personal representative, conservator or guardian of the estate.

54.950(10) (10) "Member of the beneficiary's family" means a beneficiary's spouse, descendant, stepchild, parent, stepparent, grandparent, brother, sister, uncle or aunt, whether of the whole or half blood or by adoption.

54.950(11) (11) "Person" means an individual, corporation, business trust, estate, trust, partnership, joint venture, association or any other legal or commercial entity.

54.950(12) (12) Notwithstanding s. 54.01 (23), "personal representative" means an executor, administrator or special administrator of a decedent's estate, a person legally authorized to perform substantially the same functions or a successor to any of them.

54.950(13) (13) "State" means a state, territory or possession of the United States, the District of Columbia or the Commonwealth of Puerto Rico.

54.950(14) (14) "Transferor" means a person who creates a custodial trust by transfer or declaration.

54.950(15) (15) "Trust company" means a financial institution, corporation or other legal entity, authorized to exercise general trust powers.

54.950 History History: 1991 a. 246; 2005 a. 387 s. 554; Stats. 2005 s. 54.950.



54.952 Custodial trust; general.

54.952  Custodial trust; general.

54.952(1) (1) A person may create a custodial trust of property by a written transfer of the property to another person, evidenced by registration or by other instrument of transfer executed in any lawful manner, naming as beneficiary an individual who may be the transferor, in which the transferee is designated, in substance, as custodial trustee under the Wisconsin uniform custodial trust act.

54.952(2) (2) A person may create a custodial trust of property by a written declaration, evidenced by registration of the property or by other instrument of declaration executed in any lawful manner, describing the property, naming as beneficiary an individual other than the declarant, in which the declarant as titleholder is designated, in substance, as custodial trustee under the Wisconsin uniform custodial trust act. A registration or other declaration of trust for the sole benefit of the declarant is not a custodial trust under this subchapter.

54.952(3) (3) Title to custodial trust property is in the custodial trustee and the beneficial interest is in the beneficiary.

54.952(4) (4) Except as provided in subsection (5), a transferor may not terminate a custodial trust.

54.952(5) (5) The beneficiary, if not incapacitated, or the conservator or guardian of the estate of an incapacitated beneficiary, may terminate a custodial trust by delivering to the custodial trustee a writing signed by the beneficiary, conservator or guardian of the estate declaring the termination. If not previously terminated, the custodial trust terminates on the death of the beneficiary.

54.952(6) (6) Any person may augment existing custodial trust property by the addition of other property pursuant to this subchapter.

54.952(7) (7) The transferor may designate, or authorize the designation of, a successor custodial trustee in the trust instrument.

54.952(8) (8) Sections 54.950 to 54.988 do not displace or restrict other means of creating trusts. A trust whose terms do not conform to this subchapter may be enforceable according to its terms under other law.

54.952 History History: 1991 a. 246; 2005 a. 387 s. 555; Stats. 2005 s. 54.952.



54.954 Custodial trustee for future payment or transfer.

54.954  Custodial trustee for future payment or transfer.

54.954(1)(1) A person having the right to designate the recipient of property payable or transferable upon a future event may create a custodial trust upon the occurrence of the future event by designating in writing the recipient, followed in substance by: "as custodial trustee for.... (name of beneficiary) under the Wisconsin Uniform Custodial Trust Act".

54.954(2) (2) Persons may be designated as substitute or successor custodial trustees to whom the property must be paid or transferred in the order named if the first designated custodial trustee is unable or unwilling to serve.

54.954(3) (3) A designation under this section may be made in a will, a trust, a deed, a multiple-party account, an insurance policy, an instrument exercising a power of appointment or a writing designating a beneficiary of contractual rights. Otherwise, to be effective, the designation must be registered with or delivered to the fiduciary, payor, issuer or obligor of the future right.

54.954 History History: 1991 a. 246; 2005 a. 387 s. 556; Stats. 2005 s. 54.954.



54.956 Form and effect of receipt and acceptance by custodial trustee, jurisdiction.

54.956  Form and effect of receipt and acceptance by custodial trustee, jurisdiction.

54.956(1) (1) Obligations of a custodial trustee, including the obligation to follow directions of the beneficiary, arise under this subchapter upon the custodial trustee's acceptance, express or implied, of the custodial trust property.

54.956(2) (2) The custodial trustee's acceptance may be evidenced by a writing stating in substantially the following form:

Custodial trustee's receipt and acceptance

I,.... (name of custodial trustee), acknowledge receipt of the custodial trust property described below or in the attached instrument and accept the custodial trust as custodial trustee for.... (name of beneficiary) under the Wisconsin Uniform Custodial Trust Act. I undertake to administer and distribute the custodial trust property pursuant to the Wisconsin Uniform Custodial Trust Act. My obligations as custodial trustee are subject to the directions of the beneficiary unless the beneficiary is designated as, is or becomes, incapacitated. The custodial trust property consists of.....

Dated: ....

....
(Signature of Custodial Trustee)

54.956(3) (3) Upon accepting custodial trust property, a person designated as custodial trustee under this subchapter is subject to personal jurisdiction of the court with respect to any matter relating to the custodial trust.

54.956 History History: 1991 a. 246; 1993 a. 213; 2005 a. 387 s. 557; Stats. 2005 s. 54.956.



54.958 Transfer to custodial trustee by fiduciary or obligor; facility of payment.

54.958  Transfer to custodial trustee by fiduciary or obligor; facility of payment.

54.958(1) (1) Unless otherwise directed by an instrument designating a custodial trustee pursuant to s. 54.954, a person, including a fiduciary other than a custodial trustee, who holds property of or owes a debt to an incapacitated individual not having a conservator or guardian of the estate may make a transfer to an adult member of the beneficiary's family or to a trust company as custodial trustee for the use and benefit of the incapacitated individual. If the value of the property or the debt exceeds $10,000, the transfer is not effective unless authorized by the court.

54.958(2) (2) A written acknowledgment of delivery, signed by a custodial trustee, is a sufficient receipt and discharge for property transferred to the custodial trustee pursuant to this section.

54.958 History History: 1991 a. 246; 2005 a. 387 s. 558; Stats. 2005 s. 54.958.



54.960 Multiple beneficiaries; separate custodial trusts; survivorship.

54.960  Multiple beneficiaries; separate custodial trusts; survivorship.

54.960(1) (1) Beneficial interests in a custodial trust created for multiple beneficiaries are deemed to be separate custodial trusts of equal undivided interests for each beneficiary. Except in a transfer or declaration for use and benefit of husband and wife, for whom survivorship is presumed, a right of survivorship does not exist unless the instrument creating the custodial trust specifically provides for survivorship or survivorship is required as to marital property.

54.960(2) (2) Custodial trust property held under this subchapter by the same custodial trustee for the use and benefit of the same beneficiary may be administered as a single custodial trust.

54.960(3) (3) A custodial trustee of custodial trust property held for more than one beneficiary shall separately account to each beneficiary pursuant to ss. 54.962 and 54.978 for the administration of the custodial trust.

54.960 History History: 1991 a. 246; 2005 a. 387 s. 559; Stats. 2005 s. 54.960.



54.962 General duties of custodial trustee.

54.962  General duties of custodial trustee.

54.962(1) (1) If appropriate, a custodial trustee shall register or record the instrument vesting title to custodial trust property.

54.962(2) (2) If the beneficiary is not incapacitated, a custodial trustee shall follow the directions of the beneficiary in the management, control, investment or retention of the custodial trust property. In the absence of effective contrary direction by the beneficiary while not incapacitated, the custodial trustee shall observe the standard of care that would be observed by a prudent person dealing with property of another and is not limited by any other law restricting investments by fiduciaries. However, a custodial trustee, in the custodial trustee's discretion, may retain any custodial trust property received from the transferor. If a custodial trustee has a special skill or expertise or is named custodial trustee on the basis of representation of a special skill or expertise, the custodial trustee shall use that skill or expertise.

54.962(3) (3) Subject to sub. (2), a custodial trustee shall take control of and collect, hold, manage, invest and reinvest custodial trust property.

54.962(4) (4) A custodial trustee at all times shall keep custodial trust property of which the custodial trustee has control separate from all other property in a manner sufficient to identify it clearly as custodial trust property of the beneficiary. Custodial trust property, the title to which is subject to recordation, is so identified if an appropriate instrument so identifying the property is recorded, and custodial trust property subject to registration is so identified if it is registered or held in an account in the name of the custodial trustee designated in substance: "as custodial trustee for .... (name of beneficiary) under the Wisconsin Uniform Custodial Trust Act".

54.962(5) (5) A custodial trustee shall keep records of all transactions with respect to custodial trust property, including information necessary for the preparation of tax returns, and shall make the records and information available at reasonable times to the beneficiary or legal representative of the beneficiary.

54.962(6) (6) The exercise of a durable power of attorney for an incapacitated beneficiary is not effective to terminate or direct the administration or distribution of a custodial trust.

54.962 History History: 1991 a. 246; 2005 a. 387 s. 560; Stats. 2005 s. 54.962.



54.964 General powers of custodial trustee.

54.964  General powers of custodial trustee.

54.964(1) (1) A custodial trustee, acting in a fiduciary capacity, has all the rights and powers over custodial trust property which an unmarried adult owner has over individually owned property, but a custodial trustee may exercise those rights and powers in a fiduciary capacity only.

54.964(2) (2) This section does not relieve a custodial trustee from liability for a violation of s. 54.962.

54.964 History History: 1991 a. 246; 2005 a. 387 s. 561; Stats. 2005 s. 54.964.



54.966 Use of custodial trust property.

54.966  Use of custodial trust property.

54.966(1) (1) A custodial trustee shall pay to the beneficiary or expend for the beneficiary's use and benefit so much or all of the custodial trust property as the beneficiary while not incapacitated may direct from time to time.

54.966(2) (2) If the beneficiary is incapacitated, the custodial trustee shall expend so much or all of the custodial trust property as the custodial trustee considers advisable for the use and benefit of the beneficiary and individuals who were supported by the beneficiary when the beneficiary became incapacitated or who are legally entitled to support by the beneficiary. Expenditures may be made in the manner, when and to the extent that the custodial trustee determines suitable and proper, without court order and without regard to other support, income or property of the beneficiary.

54.966(3) (3) A custodial trustee may establish checking, savings or other similar accounts of reasonable amounts from or against which either the custodial trustee or the beneficiary may withdraw funds or write checks. Funds withdrawn from, or checks written against, the account by the beneficiary are distributions of custodial trust property by the custodial trustee to the beneficiary.

54.966 History History: 1991 a. 246; 2005 a. 387 s. 562; Stats. 2005 s. 54.966.



54.968 Determination of incapacity; effect.

54.968  Determination of incapacity; effect.

54.968(1) (1) The custodial trustee shall administer the custodial trust as for an incapacitated beneficiary if any of the following applies:

54.968(1)(a) (a) The custodial trust was created under s. 54.958.

54.968(1)(b) (b) The transferor has so directed in the instrument creating the custodial trust period.

54.968(1)(c) (c) The custodial trustee has determined that the beneficiary is incapacitated.

54.968(2) (2) A custodial trustee may determine that the beneficiary is incapacitated in reliance upon any of the following:

54.968(2)(a) (a) Previous direction or authority given by the beneficiary while not incapacitated, including direction or authority pursuant to a durable power of attorney.

54.968(2)(b) (b) The certificate of the beneficiary's physician.

54.968(2)(c) (c) Other persuasive evidence.

54.968(3) (3) If a custodial trustee for an incapacitated beneficiary reasonably concludes that the beneficiary's incapacity has ceased, or that circumstances concerning the beneficiary's ability to manage property and business affairs have changed since the creation of a custodial trust directing administration as for an incapacitated beneficiary, the custodial trustee may administer the trust as for a beneficiary who is not incapacitated.

54.968(4) (4) On petition of the beneficiary, the custodial trustee or other person interested in the custodial trust property or the welfare of the beneficiary, the court shall determine whether the beneficiary is incapacitated.

54.968(5) (5) Absent determination of incapacity of the beneficiary under sub. (2) or (4), a custodial trustee who has reason to believe that the beneficiary is incapacitated shall administer the custodial trust in accordance with the provisions of this subchapter applicable to an incapacitated beneficiary.

54.968(6) (6) Incapacity of a beneficiary does not terminate any of the following:

54.968(6)(a) (a) The custodial trust.

54.968(6)(b) (b) Any designation of a successor custodial trustee.

54.968(6)(c) (c) Rights or powers of the custodial trustee.

54.968(6)(d) (d) Any immunities of 3rd persons acting on instructions of the custodial trustee.

54.968 History History: 1991 a. 246; 2005 a. 387 s. 563; Stats. 2005 s. 54.968.



54.970 Exemption of 3rd person from liability.

54.970  Exemption of 3rd person from liability. A 3rd person in good faith and without a court order may act on instructions of, or otherwise deal with, a person purporting to make a transfer as, or purporting to act in the capacity of, a custodial trustee. In the absence of knowledge to the contrary, the 3rd person is not responsible for determining any of the following:

54.970(1) (1) The validity of the purported custodial trustee's designation.

54.970(2) (2) The propriety of, or the authority under this subchapter for, any action of the purported custodial trustee.

54.970(3) (3) The validity or propriety of an instrument executed or instruction given pursuant to this subchapter either by the person purporting to make a transfer or declaration or by the purported custodial trustee.

54.970(4) (4) The propriety of the application of property vested in the purported custodial trustee.

54.970 History History: 1991 a. 246; 2005 a. 253; 2005 a. 387 s. 564; Stats. 2005 s. 54.970.



54.972 Liability to 3rd person.

54.972  Liability to 3rd person.

54.972(1) (1) A claim based on a contract entered into by a custodial trustee acting in a fiduciary capacity, an obligation arising from the ownership or control of custodial trust property or a tort committed in the course of administering the custodial trust may be asserted by a 3rd person against the custodial trust property by proceeding against the custodial trustee in a fiduciary capacity, whether or not the custodial trustee or the beneficiary is personally liable.

54.972(2) (2) A custodial trustee is not personally liable to a 3rd person in any of the following situations:

54.972(2)(a) (a) On a contract properly entered into in a fiduciary capacity unless the custodial trustee fails to reveal that capacity or to identify the custodial trust in the contract.

54.972(2)(b) (b) For an obligation arising from control of custodial trust property or for a tort committed in the course of the administration of the custodial trust unless the custodial trustee is personally at fault.

54.972(3) (3) A beneficiary is not personally liable to a 3rd person for an obligation arising from beneficial ownership of custodial trust property or for a tort committed in the course of administration of the custodial trust unless the beneficiary is personally in possession of the custodial trust property giving rise to the liability or is personally at fault.

54.972(4) (4) Subsections (2) and (3) do not preclude actions or proceedings to establish liability of the custodial trustee or beneficiary to the extent the person sued is protected as the insured by liability insurance.

54.972 History History: 1991 a. 246; 2005 a. 253; 2005 a. 387 s. 565; Stats. 2005 s. 54.972.



54.974 Declination, resignation, incapacity, death or removal of custodial trustee, designation of successor custodial trustee.

54.974  Declination, resignation, incapacity, death or removal of custodial trustee, designation of successor custodial trustee.

54.974(1)(1) Before accepting the custodial trust property, a person designated as custodial trustee may decline to serve by notifying the person who made the designation, the transferor or the transferor's legal representative. If an event giving rise to a transfer has not occurred, the substitute custodial trustee designated under s. 54.954 becomes the custodial trustee, or, if a substitute custodial trustee has not been designated, the person who made the designation may designate a substitute custodial trustee pursuant to s. 54.954. In other cases, the transferor or the transferor's legal representative may designate a substitute custodial trustee.

54.974(2) (2) A custodial trustee who has accepted the custodial trust property may resign by doing all of the following:

54.974(2)(a) (a) Delivering written notice to a successor custodial trustee, if any, the beneficiary and, if the beneficiary is incapacitated, to the beneficiary's conservator or guardian of the estate, if any.

54.974(2)(b) (b) Transferring or registering, or recording an appropriate instrument relating to, the custodial trust property, in the name of, and delivering the records to, the successor custodial trustee identified under sub. (3).

54.974(3) (3) If a custodial trustee or successor custodial trustee is ineligible, resigns, dies or becomes incapacitated, the successor designated under s. 54.952 (7) or 54.954 becomes custodial trustee. If there is no effective provision for a successor, the beneficiary, if not incapacitated, may designate a successor custodial trustee. If the beneficiary is incapacitated or fails to act within 90 days after the ineligibility, resignation, death or incapacity of the custodial trustee, the beneficiary's conservator or guardian of the estate becomes successor custodial trustee. If the beneficiary does not have a conservator or a guardian of the estate, or the conservator or guardian of the estate fails to act, the resigning custodial trustee may designate a successor custodial trustee.

54.974(4) (4) If a successor custodial trustee is not designated pursuant to sub. (3), the transferor, the legal representative of the transferor or of the custodial trustee, an adult member of the beneficiary's family, the guardian of the person of the beneficiary, a person interested in the custodial trust property or a person interested in the welfare of the beneficiary may petition the court to designate a successor custodial trustee.

54.974(5) (5) A custodial trustee who declines to serve or resigns, or the legal representative of a deceased or incapacitated custodial trustee, as soon as practicable, shall put the custodial trust property and records in the possession and control of the successor custodial trustee. The successor custodial trustee may enforce the obligation to deliver custodial trust property and records and becomes responsible for each item as received.

54.974(6) (6) A beneficiary, the beneficiary's conservator, an adult member of the beneficiary's family, the beneficiary's guardian, a person interested in the custodial trust property or a person interested in the welfare of the beneficiary may petition the court to remove the custodial trustee for cause and designate a successor custodial trustee, to require the custodial trustee to furnish a bond or other security for the faithful performance of fiduciary duties or for other appropriate relief.

54.974 History History: 1991 a. 246; 2005 a. 387 s. 566; Stats. 2005 s. 54.974.



54.976 Expenses, compensation and bond of custodial trustee.

54.976  Expenses, compensation and bond of custodial trustee. Except as otherwise provided in the instrument creating the custodial trust, in an agreement with the beneficiary or by court order, all of the following apply to a custodial trustee:

54.976(1) (1) A custodial trustee is entitled to reimbursement from custodial trust property for reasonable expenses incurred in the performance of fiduciary services.

54.976(2) (2) A custodial trustee has a noncumulative election, to be made no later than 6 months after the end of each calendar year, to charge a reasonable compensation for fiduciary services performed during that year.

54.976(3) (3) A custodial trustee need not furnish a bond or other security for the faithful performance of fiduciary duties.

54.976 History History: 1991 a. 246; 2005 a. 387 s. 567; Stats. 2005 s. 54.976.



54.978 Reporting and accounting by custodial trustee; determination of liability of custodial trustee.

54.978  Reporting and accounting by custodial trustee; determination of liability of custodial trustee.

54.978(1)(1)

54.978(1)(a)(a) Upon the acceptance of custodial trust property, the custodial trustee shall provide a written statement describing the custodial trust property and shall thereafter provide a written statement of the administration of the custodial trust property at all of the following times:

54.978(1)(a)1. 1. Once each year.

54.978(1)(a)2. 2. Upon request at reasonable times by the beneficiary or the beneficiary's legal representative.

54.978(1)(a)3. 3. Upon resignation or removal of the custodial trustee.

54.978(1)(a)4. 4. Upon termination of the custodial trust.

54.978(1)(b) (b) The statements under par. (a) must be provided to the beneficiary or to the beneficiary's legal representative, if any.

54.978(1)(c) (c) Upon termination of the beneficiary's interest, the custodial trustee shall furnish a current statement to the person to whom the custodial trust property is to be delivered.

54.978(2) (2) A beneficiary, the beneficiary's legal representative, an adult member of the beneficiary's family, a person interested in the custodial trust property or a person interested in the welfare of the beneficiary may petition the court for an accounting by the custodial trustee or the custodial trustee's legal representative.

54.978(3) (3) A successor custodial trustee may petition the court for an accounting by a predecessor custodial trustee.

54.978(4) (4) In an action or proceeding under this subchapter or in any other proceeding, the court may require or permit the custodial trustee or the custodial trustee's legal representative to account. The custodial trustee or the custodial trustee's legal representative may petition the court for approval of final accounts.

54.978(5) (5) If a custodial trustee is removed, the court shall require an accounting and order delivery of the custodial trust property and records to the successor custodial trustee and the execution of all instruments required for transfer of the custodial trust property.

54.978(6) (6) On petition of the custodial trustee or any person who could petition for an accounting, the court, after notice to interested persons, may issue instructions to the custodial trustee or review the propriety of the acts of a custodial trustee or the reasonableness of compensation determined by the custodial trustee for the services of the custodial trustee or others.

54.978 History History: 1991 a. 246; 2005 a. 387 s. 568; Stats. 2005 s. 54.978.



54.980 Limitations of action against custodial trustee.

54.980  Limitations of action against custodial trustee.

54.980(1)(1) Except as provided in sub. (3), unless previously barred by adjudication, consent or limitation, a claim for relief against a custodial trustee for accounting or breach of duty is barred as to a beneficiary, a person to whom custodial trust property is to be paid or delivered or the legal representative of an incapacitated or deceased beneficiary or payee who meets one of the following conditions:

54.980(1)(a) (a) Has received a final account or statement fully disclosing the matter unless an action or proceeding to assert the claim is commenced within 2 years after receipt of the final account or statement.

54.980(1)(b) (b) Who has not received a final account or statement fully disclosing the matter unless an action or proceeding to assert the claim is commenced within 3 years after the termination of the custodial trust.

54.980(2) (2) Except as provided in sub. (3), a claim for relief to recover from a custodial trustee for fraud, misrepresentation, concealment related to the final settlement of the custodial trust or concealment of the existence of the custodial trust is barred unless an action or proceeding to assert the claim is commenced within 5 years after the termination of the custodial trust.

54.980(3) (3) A claim for relief by the following claimants is not barred by this section except as follows:

54.980(3)(a) (a) For a minor, until the earlier of 2 years after the claimant becomes an adult or dies.

54.980(3)(b) (b) For an incapacitated adult, until the earliest of 2 years after the appointment of a conservator, the removal of the incapacity or the death of the claimant.

54.980(3)(c) (c) For an adult, now deceased, who was not incapacitated, until 2 years after the claimant's death.

54.980 History History: 1991 a. 246; 2005 a. 387 s. 569; Stats. 2005 s. 54.980.



54.982 Distribution on termination.

54.982  Distribution on termination.

54.982(1) (1) Upon termination of a custodial trust by the beneficiary or the beneficiary's conservator or guardian of the estate, the custodial trustee shall transfer the unexpended custodial trust property as follows:

54.982(1)(a) (a) To the beneficiary, if not incapacitated or deceased.

54.982(1)(b) (b) To the conservator, guardian of the estate or other recipient designated by the court for an incapacitated beneficiary.

54.982(2) (2) Upon termination of a custodial trust by the beneficiary's death, the custodial trustee shall distribute the unexpended custodial trust property in the following order:

54.982(2)(a) (a) As last directed in a writing signed by the deceased beneficiary while not incapacitated and received by the custodial trustee during the life of the deceased beneficiary.

54.982(2)(b) (b) To the survivor of multiple beneficiaries if survivorship is provided for pursuant to s. 54.960.

54.982(2)(c) (c) As designated in the instrument creating the custodial trust.

54.982(2)(d) (d) To the estate of the deceased beneficiary.

54.982(3) (3) If, when the custodial trust would otherwise terminate, the distributee is incapacitated, the custodial trust continues for the use and benefit of the distributee as beneficiary until the incapacity is removed or the custodial trust is otherwise terminated.

54.982(4) (4) Death of a beneficiary does not terminate the power of the custodial trustee to discharge obligations of the custodial trustee or beneficiary incurred before the termination of the custodial trust.

54.982 History History: 1991 a. 246; 2005 a. 387 s. 570; Stats. 2005 s. 54.982.



54.984 Methods and forms for creating custodial trusts.

54.984  Methods and forms for creating custodial trusts.

54.984(1)(1) If a transaction, including a declaration with respect to or a transfer of specific property, otherwise satisfies applicable law, the criteria of s. 54.952 are satisfied by any of the following:

54.984(1)(a) (a) The execution and either delivery to the custodial trustee or recording of an instrument in substantially the following form:

Transfer under the Wisconsin

Uniform Custodial Trust Act

I, .... (name of transferor or name and representative capacity if a fiduciary), transfer to .... (name of trustee other than transferor), as custodial trustee for .... (name of beneficiary) as beneficiary and .... as distributee on termination of the trust in absence of direction by the beneficiary under the Wisconsin Uniform Custodial Trust Act, the following: (insert a description of the custodial trust property legally sufficient to identify and transfer each item of property).

Dated: ....

....

(Signature)

54.984(1)(b) (b) The execution and the recording or giving notice of its execution to the beneficiary of an instrument in substantially the following form:

Declaration of trust under

the Wisconsin Uniform Custodial

Trust Act

I, .... (name of owner of property), declare that henceforth I hold as custodial trustee for .... (name of beneficiary other than transferor) as beneficiary and .... as distributee on termination of the trust in absence of direction by the beneficiary under the Wisconsin Uniform Custodial Trust Act, the following: (insert a description of the custodial trust property legally sufficient to identify and transfer each item of property).

Dated: ....

....

(Signature)

54.984(2) (2) Customary methods of transferring or evidencing ownership of property may be used to create a custodial trust, including, but not limited to, any of the following:

54.984(2)(a) (a) Registration of a security in the name of a trust company, an adult other than the transferor or the transferor if the beneficiary is other than the transferor, designated in substance "as custodial trustee for .... (name of beneficiary) under the Wisconsin Uniform Custodial Trust Act".

54.984(2)(b) (b) Delivery of a certificated security or a document necessary for the transfer of an uncertificated security, together with any necessary endorsement, to an adult other than the transferor or to a trust company as custodial trustee, accompanied by an instrument in substantially the form prescribed in sub. (1) (a).

54.984(2)(c) (c) Payment of money or transfer of a security held in the name of a broker or a financial institution or its nominee to a broker or financial institution for credit to an account in the name of a trust company, an adult other than the transferor or the transferor if the beneficiary is other than the transferor, designated in substance: "as custodial trustee for .... (name of beneficiary) under the Wisconsin Uniform Custodial Trust Act".

54.984(2)(d) (d) Registration of ownership of a life or endowment insurance policy or annuity contract with the issuer in the name of a trust company, an adult other than the transferor or the transferor if the beneficiary is other than the transferor, designated in substance: "as custodial trustee for .... (name of beneficiary) under the Wisconsin Uniform Custodial Trust Act".

54.984(2)(e) (e) Delivery of a written assignment to an adult other than the transferor or to a trust company whose name in the assignment is designated in substance by the words: "as custodial trustee for .... (name of beneficiary) under the Wisconsin Uniform Custodial Trust Act".

54.984(2)(f) (f) Irrevocable exercise of a power of appointment, pursuant to its terms, in favor of a trust company, an adult other than the donee of the power or the donee who holds the power if the beneficiary is other than the donee, whose name in the appointment is designated in substance: "as custodial trustee for .... (name of beneficiary) under the Wisconsin Uniform Custodial Trust Act".

54.984(2)(g) (g) Delivery of a written notification or assignment of a right to future payment under a contract to an obligor which transfers the right under the contract to a trust company, an adult other than the transferor or the transferor if the beneficiary is other than the transferor, whose name in the notification or assignment is designated in substance: "as custodial trustee for .... (name of beneficiary) under the Wisconsin Uniform Custodial Trust Act".

54.984(2)(h) (h) Execution, delivery and recordation of a conveyance of an interest in real property in the name of a trust company, an adult other than the transferor or the transferor if the beneficiary is other than the transferor, designated in substance: "as custodial trustee for .... (name of beneficiary) under the Wisconsin Uniform Custodial Trust Act".

54.984(2)(i) (i) Issuance of a certificate of title by an agency of a state or of the United States which evidences title to tangible personal property which meets any of the following conditions:

54.984(2)(i)1. 1. Is issued in the name of a trust company, an adult other than the transferor or the transferor if the beneficiary is other than the transferor, designated in substance: "as custodial trustee for .... (name of beneficiary) under the Wisconsin Uniform Custodial Trust Act".

54.984(2)(i)2. 2. Is delivered to a trust company or an adult other than the transferor or endorsed by the transferor to that person, designated in substance: "as custodial trustee for .... (name of beneficiary) under the Wisconsin Uniform Custodial Trust Act".

54.984(2)(j) (j) Execution and delivery of an instrument of gift to a trust company or an adult other than the transferor, designated in substance: "as custodial trustee for .... (name of beneficiary) under the Wisconsin Uniform Custodial Trust Act".

54.984 History History: 1991 a. 246; 2005 a. 387 s. 571; Stats. 2005 s. 54.984.



54.986 Applicable law.

54.986  Applicable law.

54.986(1)(1)  Sections 54.950 to 54.988 apply to a transfer or declaration creating a custodial trust that refers to this subchapter if, at the time of the transfer or declaration, the transferor, beneficiary or custodial trustee is a resident of or has its principal place of business in this state or custodial trust property is located in this state. The custodial trust remains subject to this subchapter despite a later change in residence or principal place of business of the transferor, beneficiary or custodial trustee, or removal of the custodial trust property from this state.

54.986(2) (2) A transfer made pursuant to a law of another state substantially similar to this subchapter is governed by the law of that state and may be enforced in this state.

54.986 History History: 1991 a. 246; 2005 a. 387 s. 572; Stats. 2005 s. 54.986.



54.988 Uniformity of application and construction.

54.988  Uniformity of application and construction. Sections 54.950 to 54.988 shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this subchapter among states enacting it.

54.988 History History: 1991 a. 246; 2005 a. 387 s. 573; Stats. 2005 s. 54.988.






55. Protective service system.

55.001 Declaration of policy.

55.001  Declaration of policy. The legislature recognizes that many citizens of the state, because of serious and persistent mental illness, degenerative brain disorder, developmental disabilities, or other like incapacities, are in need of protective services or protective placement. Except as provided in s. 49.45 (30m) (a), the protective services or protective placement should, to the maximum degree of feasibility under programs, services and resources that the county board of supervisors is reasonably able to provide within the limits of available state and federal funds and of county funds required to be appropriated to match state funds, allow the individual the same rights as other citizens, and at the same time protect the individual from financial exploitation, abuse, neglect, and self-neglect. This chapter is designed to establish those protective services and protective placements, to assure their availability to all individuals when in need of them, and to place the least possible restriction on personal liberty and exercise of constitutional rights consistent with due process and protection from abuse, financial exploitation, neglect, and self-neglect.

55.001 History History: 1973 c. 284; 1979 c. 221; 1995 a. 92; 2003 a. 33; 2005 a. 264, 388; 2009 a. 180.

55.001 Annotation Neither a district attorney nor a corporation counsel has a duty to petition for protective placement, determination of incompetency, or otherwise intervene when an apparently competent elderly person with a life threatening illness chooses to remain at home under a doctor's and family care rather than seeking a higher level of care that might extend her life. 74 Atty. Gen. 188.

55.001 Annotation Landmark Reforms Signed Into Law: Guardianship and Adult Protective Services. Abramson & Raymond. Wis. Law. Aug. 2006.



55.01 Definitions.

55.01  Definitions. In this chapter:

55.01(1) (1) "Abuse" has the meaning given in s. 46.90 (1) (a).

55.01(1d) (1d) "Activated power of attorney for health care" means a power of attorney for health care that has taken effect in the manner specified in s. 155.05 (2).

55.01(1e) (1e) "Adult at risk" means any adult who has a physical or mental condition that substantially impairs his or her ability to care for his or her needs and who has experienced, is currently experiencing, or is at risk of experiencing abuse, neglect, self-neglect, or financial exploitation.

55.01(1f) (1f) "Adult-at-risk agency" means the agency designated by the county board of supervisors under s. 55.043 (1d) to receive, respond to, and investigate reports of abuse, neglect, self-neglect, and financial exploitation under s. 55.043.

55.01(1g) (1g) "Agency" means a county department or any public or private board, corporation or association which is concerned with the specific needs and problems of developmentally disabled, mentally ill, alcoholic, drug dependent or aging persons.

55.01(1m) (1m) "Bodily harm" has the meaning given in s. 46.90 (1) (aj).

55.01(1p) (1p) "Caregiver" has the meaning given in s. 46.90 (1) (an).

55.01(1r) (1r) "County department", except as otherwise provided, means a county department under s. 46.215, 46.22, 46.23, 51.42 or 51.437 designated under s. 55.02.

55.01(1v) (1v) "Degenerative brain disorder" means the loss or dysfunction of brain cells to the extent that the individual is substantially impaired in his or her ability to provide adequately for his or her own care or custody or to manage adequately his or her property or financial affairs.

55.01(2) (2) "Developmental disability" means a disability attributable to intellectual disability, cerebral palsy, epilepsy, autism or another neurological condition closely related to an intellectual disability or requiring treatment similar to that required for individuals with an intellectual disability, which has continued or can be expected to continue indefinitely, substantially impairs an individual from adequately providing for his or her own care or custody, and constitutes a substantial handicap to the afflicted individual. The term does not include dementia that is primarily caused by degenerative brain disorder.

55.01(2r) (2r) "False representation" includes a promise that is made with the intent not to fulfill the promise.

55.01(2s) (2s) "Financial exploitation" has the meaning given in s. 46.90 (1) (ed).

55.01(2t) (2t) "Great bodily harm" has the meaning given in s. 939.22 (14).

55.01(4) (4) "Interested person" means any of the following:

55.01(4)(a) (a) An adult relative or friend of an individual sought to be protected under this chapter.

55.01(4)(b) (b) Any official or representative of a public or private agency, corporation or association concerned with the individual's welfare.

55.01(4)(c) (c) A health care agent, as defined in s. 155.01 (4).

55.01(4g) (4g) "Intermediate facility" has the meaning given in s. 46.279 (1) (b).

55.01(4i) (4i) "Investigative agency" has the meaning given in s. 46.90 (1) (er).

55.01(4m) (4m) "Mental illness" means mental disease to the extent that an afflicted person requires care, treatment or custody for his or her own welfare or the welfare of others or of the community.

55.01(4r) (4r) "Neglect" has the meaning given in s. 46.90 (1) (f).

55.01(4t) (4t) "Nursing facility" has the meaning given in s. 46.279 (1) (c).

55.01(5) (5) "Other like incapacities" means those conditions incurred at any age which are the result of accident, organic brain damage, mental or physical disability or continued consumption or absorption of substances, producing a condition which substantially impairs an individual from adequately providing for his or her care or custody.

55.01(6) (6) "Protective placement" means a placement that is made to provide for the care and custody of an individual.

55.01(6m) (6m) "Protective placement facility" means a facility to which a court may under s. 55.12 order an individual to be provided protective placement for the primary purpose of residential care and custody.

55.01(6p) (6p) "Protective placement unit" means a ward, wing, or other designated part of a protective placement facility.

55.01(6r) (6r) "Protective services" includes any of the following:

55.01(6r)(a) (a) Outreach.

55.01(6r)(b) (b) Identification of individuals in need of services.

55.01(6r)(c) (c) Counseling and referral for services.

55.01(6r)(d) (d) Coordination of services for individuals.

55.01(6r)(e) (e) Tracking and follow-up.

55.01(6r)(f) (f) Social services.

55.01(6r)(g) (g) Case management.

55.01(6r)(h) (h) Legal counseling or referral.

55.01(6r)(i) (i) Guardianship referral.

55.01(6r)(j) (j) Diagnostic evaluation.

55.01(6r)(k) (k) Any services that, when provided to an individual with developmental disabilities, degenerative brain disorder, serious and persistent mental illness, or other like incapacity, keep the individual safe from abuse, financial exploitation, neglect, or self-neglect or prevent the individual from experiencing deterioration or from inflicting harm on himself or herself or another person.

55.01(6s) (6s) "Psychotropic medication" means a prescription drug, as defined in s. 450.01 (20), that is used to treat or manage a psychiatric symptom or challenging behavior.

55.01(6t) (6t) "Residence" means the voluntary concurrence of an individual's physical presence with his or her intent to remain in a place of fixed habitation. Physical presence is prima facie evidence of intent to remain.

55.01(6u) (6u) "Self-neglect" has the meaning given in s. 46.90 (1) (g).

55.01(6v) (6v) "Serious and persistent mental illness" means a mental illness that is severe in degree and persistent in duration, that causes a substantially diminished level of functioning in the primary aspects of daily living and an inability to cope with the ordinary demands of life, that may lead to an inability to maintain stable adjustment and independent functioning without long-term treatment and support, and that may be of lifelong duration. "Serious and persistent mental illness" includes schizophrenia as well as a wide spectrum of psychotic and other severely disabling psychiatric diagnostic categories, but does not include degenerative brain disorder or a primary diagnosis of a developmental disability or of alcohol or drug dependence.

55.01(6vm) (6vm) "State governmental agency" has the meaning given for "agency" in s. 16.417 (1) (a).

55.01(6w) (6w) "State official" has the meaning given in s. 46.90 (1) (gr).

55.01(6x) (6x) "Treatment facility" has the meaning given in s. 51.01 (19).

55.01(6y) (6y) "Voluntary" means according to an individual's free choice, if competent, or by choice of a guardian, if adjudicated incompetent.

55.01 History History: 1973 c. 284; 1975 c. 393, 430; 1979 c. 221; 1985 a. 29 s. 3200 (56); 1985 a. 176; 1991 a. 316; 1993 a. 445; 2003 a. 33; 2005 a. 264, 387, 388; 2007 a. 45, 96; 2011 a. 126.

55.01 Cross-reference Cross-reference: See also s. 46.011 for definitions applicable to chs. 46, 48 to 51, 54, 55 and 58.

55.01 Annotation The guardian ad litem is an interested person. A guardian ad litem appointed by the circuit court to represent the ward's best interest becomes an official of a public agency concerned with the person's welfare by virtue of that appointment and falls within the definition of "interested person" in the protective placement system of ch. 55. Linda L. v. Collis, 2006 WI App 105, 294 Wis. 2d 637, 718 N.W.2d 205, 05-0494.

55.01 Annotation Alzheimer's disease is one type of a degenerative brain disorder. Chapter 51 includes the definition of degenerative brain disorder only to specifically exclude it from the chapter's authority, whereas the ch. 55 definition is used to include it in the scope of authority granted under ch. 55. Rehabilitation is a necessary element of treatment under ch. 51. Because there are no techniques that can be employed to bring about rehabilitation from Alzheimer's disease, an individual with the disease cannot be rehabilitated. Accordingly, an Alzheimer's patient is not a proper subject for ch. 51 treatment. Fond du Lac County v. Helen E. F. 2011 WI App 72, 333 Wis. 2d 740, 798 N.W.2d 707, 10-2061. Affirmed. 2012 WI 50, 340 Wis. 2d 500, 814 N.W.2d 179, 10-2061.



55.02 Protective services and protective placement: duties.

55.02  Protective services and protective placement: duties.

55.02(1)(1)  Department duties.

55.02(1)(a)(a) The department shall do all of the following:

55.02(1)(a)1. 1. Cooperate with county departments to develop and operate a coordinated, statewide system for protective services and protective placement. The protective services and protective placement system shall be designed to encourage independent living and to avoid protective placement whenever possible.

55.02(1)(a)2. 2. Monitor and supervise the implementation and operation of the protective services and protective placement system.

55.02(1)(a)3. 3. Provide technical assistance to county departments providing protective services and protective placement.

55.02(1)(a)4. 4. Evaluate the protective services and protective placement system.

55.02(1)(b) (b) The department may provide protective services and protective placement directly or contract for the provision of protective services or protective placement.

55.02(2) (2) County department duties.

55.02(2)(a)(a) The chairperson of each county board of supervisors shall designate a county department under s. 46.215, 46.22, 46.23, 51.42, or 51.437 that is providing services in the county on its own or through a joint mechanism with another county department or county to have the responsibility for planning for the provision of protective services and protective placement and for directly providing protective services, protective placement, or both, or entering into a contract under s. 46.036 with a responsible agency for the provision of protective services, protective placement, or both.

55.02(2)(b) (b) In addition to the responsibilities specified in par. (a), the county department shall:

55.02(2)(b)1. 1. Monitor and evaluate protective services and protective placements.

55.02(2)(b)2. 2. Prepare and submit reports required by the department, or by a court if protective services or protective placement are ordered by a court.

55.02(2)(b)3. 3. Develop requirements for submittal by guardians of the person of reports to the county department under s. 54.25 (1) (a).

55.02(2)(b)4. 4. Designate at least one appropriate medical facility or protective placement facility as an intake facility for the purpose of emergency protective placements under s. 55.135.

55.02(3) (3) Corporation counsel. The corporation counsel of the county in which the petition is brought may or, if requested by the court, shall assist in conducting proceedings under this chapter.

55.02 History History: 1973 c. 284; 1975 c. 393; 1979 c. 221; 1981 c. 379; 1985 a. 29 s. 3200 (56); 1985 a. 176; 1985 a. 332 s. 251 (3); 1993 a. 445; 2001 a. 103; 2005 a. 264 ss. 80, 116; 2005 a. 387, 388; 2007 a. 45.



55.03 Status of guardian.

55.03  Status of guardian.

55.03(1)(1)  Agency as both guardian and provider prohibited. No agency acting as a guardian appointed under ch. 880, 2003 stats., or ch. 54 may be a provider of protective services or protective placement for its ward under this chapter.

55.03(2) (2) Transfer of guardianship and legal custody. Nothing in this chapter may be construed to prohibit the transfer of guardianship and legal custody under s. 48.427 or s. 48.43.

55.03(3) (3) Guardian authority and responsibility applicable to parent of minor. Where any responsibility or authority is created under this chapter upon or in relation to a guardian, the responsibility or authority is deemed to apply to a parent or person in the place of a parent in the case of a minor who is or who is alleged to have a developmental disability.

55.03(4) (4) Guardian authority for making protective placement. No guardian or temporary guardian may make a permanent protective placement of his or her ward unless ordered by a court under s. 55.12, but a guardian or temporary guardian may admit a ward to certain residential facilities under s. 55.055 or make an emergency protective placement under s. 55.135.

55.03 History History: 1973 c. 284; 1979 c. 330; 2005 a. 264 ss. 81, 83, 117; 2005 a. 387; 2007 a. 45.



55.043 Adult-at-risk agency.

55.043  Adult-at-risk agency.

55.043(1d) (1d)  Adult-at-risk agency designation. Each county board shall designate an agency as the adult-at-risk agency for the purposes of this section.

55.043(1g) (1g) Adult-at-risk agency duties.

55.043(1g)(a)(a) Each adult-at-risk agency shall develop a policy for notifying other investigative agencies, including law enforcement officials in appropriate cases, and shall establish an adult-at-risk abuse reporting system to carry out the purposes of this section. Each adult-at-risk agency shall enter into a memorandum of understanding regarding the operation of the system with the county department under s. 46.215 or 46.22 and with any private or public agency, including a county department under s. 51.42 or 51.437, within the county that is participating in the adult-at-risk abuse reporting system. The memorandum of understanding shall, at a minimum, identify the agencies that are responsible for the investigation of reports of abuse, financial exploitation, neglect, or self-neglect of adults at risk and for the provision of specific direct services.

55.043(1g)(b) (b) Each adult-at-risk agency shall receive reports of abuse, financial exploitation, neglect, or self-neglect of adults at risk.

55.043(1g)(c) (c) Each adult-at-risk agency shall publicize the existence of an adult-at-risk abuse reporting system in the county and shall provide a publicized telephone number that can be used by persons wishing to report suspected cases of abuse, financial exploitation, neglect, or self-neglect of adults at risk. Each adult-at-risk agency shall also provide a telephone number that can be used by persons to make reports after the adult-at-risk agency's regular business hours.

55.043(1m) (1m) Reporting.

55.043(1m)(a)(a) The following persons shall file reports as specified in par. (b):

55.043(1m)(a)1. 1. An employee of any entity that is licensed, certified, or approved by or registered with the department.

55.043(1m)(a)3. 3. A health care provider, as defined in s. 155.01 (7).

55.043(1m)(a)4. 4. A social worker, professional counselor, or marriage and family therapist certified under ch. 457.

55.043(1m)(b) (b) Except as provided in par. (be), a person specified in par. (a) who has seen an adult at risk in the course of the person's professional duties shall file a report with the county department, the adult-at-risk agency, a state or local law enforcement agency, the department, or the board on aging and long-term care if the adult at risk has requested the person to make the report, or if the person has reasonable cause to believe that any of the following situations exist:

55.043(1m)(b)1. 1. The adult at risk is at imminent risk of serious bodily harm, death, sexual assault, or significant property loss and is unable to make an informed judgment about whether to report the risk.

55.043(1m)(b)2. 2. An adult at risk other than the subject of the report is at risk of serious bodily harm, death, sexual assault, or significant property loss inflicted by a suspected perpetrator.

55.043(1m)(be) (be) A person specified in par. (a) to whom any of the following applies is not required to file a report as provided in par. (b):

55.043(1m)(be)1. 1. If the person believes that filing a report would not be in the best interest of the adult at risk. If the person so believes, the person shall document the reasons for this belief in the case file that the person maintains on the adult at risk.

55.043(1m)(be)2. 2. If a health care provider provides treatment by spiritual means through prayer for healing in lieu of medical care in accordance with his or her religious tradition and his or her communications with patients are required by his or her religious denomination to be held confidential.

55.043(1m)(br) (br) Any person, including an attorney or a person working under the supervision of an attorney, may report to the county department, adult-at-risk agency, a state or local law enforcement agency, the department, or the board on aging and long-term care that he or she believes that abuse, financial exploitation, neglect, or self-neglect of an adult at risk has occurred if the person is aware of facts or circumstances that would lead a reasonable person to believe or suspect that abuse, financial exploitation, neglect, or self-neglect of an adult at risk has occurred. The person shall indicate the facts and circumstances of the situation as part of the report.

55.043(1m)(c) (c)

55.043(1m)(c)1.1.

55.043(1m)(c)1.a.a. No person may discharge or otherwise retaliate or discriminate against any person for reporting in good faith under this subsection.

55.043(1m)(c)1.b. b. No person may discharge or otherwise retaliate or discriminate against any individual on whose behalf another person has reported in good faith under this subsection.

55.043(1m)(c)1.d. d. Any discharge of a person or act of retaliation or discrimination that is taken against a person who makes a report under this subsection, within 120 days after the report is made, establishes a rebuttable presumption that the discharge or act is made in response to the report. This presumption may be rebutted by a preponderance of evidence that the discharge or act was not made in response to the report.

55.043(1m)(c)2. 2.

55.043(1m)(c)2.b.b. Any employee of an employer who is discharged or otherwise discriminated against may file a complaint with the department of workforce development under s. 106.54 (5).

55.043(1m)(c)2.c. c. Any person not described in subd. 2. b. who is retaliated or discriminated against in violation of subd. 1. a. or b. may commence an action in circuit court for damages incurred as a result of the violation.

55.043(1m)(d) (d) No person may be held civilly or criminally liable or be found guilty of unprofessional conduct for reporting in good faith under this subsection, or for filing a report with an agency not listed in par. (b) (intro.) or (br) if the person had a good faith belief that the report was filed correctly with one of the listed agencies.

55.043(1m)(e) (e) If a report under par. (b) or (br) is made to a state official, the state official shall refer the report to the appropriate adult-at-risk agency. The requirement under this paragraph does not apply to an employee of the board on aging and long-term care who determines that his or her referral would be in violation of 42 USC 3058g (d).

55.043(1m)(f) (f) Any person making a report under this subsection is presumed to have reported in good faith.

55.043(1r) (1r) Response and investigation.

55.043(1r)(a)(a)

55.043(1r)(a)1g.1g. Except as otherwise provided, if an adult-at-risk agency has reason to believe that an adult at risk has been the subject of abuse, financial exploitation, neglect, or self-neglect, the adult-at-risk agency may respond, including by conducting an investigation, to determine whether the adult at risk is in need of protective services. If an adult-at-risk agency has reason to believe that there is abuse, financial exploitation, neglect, or self-neglect of an adult at risk who is a client, as defined in s. 50.065 (1) (b), of an entity, as defined in s. 50.065 (1) (c), and if the person suspected of perpetrating the alleged abuse, financial exploitation, or neglect is a caregiver or nonclient resident of the entity, the adult-at-risk agency shall refer the report within 24 hours after the report is received to the department for investigation. The department shall coordinate its investigatory efforts with other investigative agencies or authorities as appropriate. An adult-at-risk agency's response to or another investigative agency's investigation of a report of abuse, financial exploitation, neglect, or self-neglect that is not referred to the department shall be commenced within 24 hours after a report is received, excluding Saturdays, Sundays, and legal holidays.

55.043(1r)(a)2. 2. If an agent or employee of an adult-at-risk agency required to refer under this subsection is the subject of a report, or if the adult-at-risk agency or an agency under contract with the county department determines that the relationship between the adult-at-risk agency and the agency under contract with the county department would not allow for an unbiased response, the adult-at-risk agency shall, after taking any action necessary to protect the adult at risk, notify the department. Upon receipt of the notice, the department or a county department under s. 46.215, 46.22, 51.42, or 51.437 designated by the department shall conduct an independent investigation. The powers and duties of a county department making the independent investigation are those given to an adult-at-risk agency under pars. (b) to (d) and sub. (6).

55.043(1r)(b) (b) The adult-at-risk agency's response or another investigative agency's investigation may include one or more of the following:

55.043(1r)(b)1. 1. A visit to the residence of the adult at risk.

55.043(1r)(b)2. 2. Observation of or an interview with the adult at risk, in private to the extent practicable, and with or without consent of his or her guardian or agent under an activated power of attorney for health care, if any.

55.043(1r)(b)3. 3. An interview with the adult at risk, in private to the extent practicable, and with or without consent of his or her guardian or agent under an activated power of attorney for health care, if any.

55.043(1r)(b)4. 4. An interview with the guardian or agent under an activated power of attorney for health care, if any, and with any caregiver of the adult at risk.

55.043(1r)(b)5. 5. A review of the treatment and patient health care records of the adult at risk.

55.043(1r)(b)6. 6. A review of any financial records of the adult at risk that are maintained by a financial institution, as defined in s. 705.01 (3); by an entity, as defined in s. 50.065 (1) (c); by any caregiver of the adult at risk; or by a member of the immediate family of the vulnerable adult at risk. The records shall be released without informed consent in either of the following circumstances:

55.043(1r)(b)6.a. a. To an adult-at-risk agency or other investigative agency under this section. The financial record holder may release financial record information by initiating contact with the adult-at-risk agency or other investigative agency without first receiving a request for release of the information from the adult-at-risk agency or other investigative agency.

55.043(1r)(b)6.b. b. Under a lawful order of a court of record.

55.043(1r)(c) (c) The adult-at-risk agency or other investigative agency may transport the adult at risk for performance of a medical examination by a physician if any of the following applies:

55.043(1r)(c)1. 1. The adult at risk or his or her guardian or agent under an activated power of attorney for health care, if any, consents to the examination.

55.043(1r)(c)2. 2. The adult at risk is incapable of consenting to the examination and one of the following applies:

55.043(1r)(c)2.a. a. The adult at risk has no guardian or agent under an activated power of attorney for health care.

55.043(1r)(c)2.b. b. The adult at risk has a guardian or agent under an activated power of attorney for health care, but that guardian or agent is the person suspected of abusing, neglecting, or financially exploiting the adult at risk.

55.043(1r)(c)2.c. c. The examination is authorized by order of a court.

55.043(1r)(d) (d) No person may be held civilly or criminally liable or be found guilty of unprofessional conduct for responding to a report or for participating in or conducting an investigation under this subsection, including the taking of photographs or conducting of a medical examination, if the response or investigation was performed in good faith and within the scope of his or her authority.

55.043(2) (2) Local enforcement assistance.

55.043(2)(a)(a) The adult-at-risk agency may request a sheriff or police officer to accompany the adult-at-risk agency investigator or worker during visits to the residence of the adult at risk or request other assistance as needed. If the request is made, a sheriff or police officer shall accompany the adult-at-risk agency investigator or worker to the residence of the adult at risk and shall provide other assistance as requested or necessary.

55.043(2)(b) (b) If the adult-at-risk agency worker or investigator or other agency investigator has reason to believe that substantial physical harm, irreparable injury, or death may occur to an adult at risk, the worker or investigator shall either initiate a protective services action under this chapter or contact law enforcement or another public agency, as appropriate.

55.043(3) (3) Restraining order; injunction. If a person interferes with the response or investigation under sub. (1r) or interferes with the delivery of protective services under this chapter to the adult at risk, the adult-at-risk agency investigator or worker may apply for an order under s. 813.123 prohibiting the interference.

55.043(4) (4) Offer of services and referral of cases.

55.043(4)(am)(am) Upon responding to a report, the adult-at-risk agency or the investigative agency shall determine whether the adult at risk or any other individual involved in the alleged abuse, financial exploitation, neglect, or self-neglect is in need of services under this chapter or ch. 46, 47, 49, 51, or 54. If provided, direct services shall be rendered under the least restrictive conditions necessary to achieve their objective.

55.043(4)(b) (b) If, after responding to a report, the adult-at-risk agency has reason to believe that the adult at risk has been the subject of abuse, financial exploitation, neglect, or self-neglect, the adult-at-risk agency may do any of the following:

55.043(4)(b)1. 1. Initiate a protective services action or contact an investigative agency, as appropriate.

55.043(4)(b)2. 2. Take appropriate emergency action, including provision of emergency protective services under s. 55.13 or emergency protective placement under s. 55.135, if the adult-at-risk agency considers that the emergency action is in the best interests of the adult at risk and the emergency action is the least restrictive appropriate intervention.

55.043(4)(b)3. 3. Refer the case to law enforcement officials, as specified in sub. (2), for further investigation or to the district attorney, if the adult-at-risk agency has reason to believe that a crime has been committed.

55.043(4)(b)4. 4. Refer the case to the licensing permitting, registration, or certification authorities of the department or to other regulatory bodies if the residence, facility, or program for the adult at risk is or should be licensed, permitted, registered, or certified or is otherwise regulated.

55.043(4)(b)5. 5. Refer the case to the department of safety and professional services if the financial exploitation, neglect, self-neglect, or abuse involves an individual who is required to hold a credential, as defined in s. 440.01 (2) (a), under chs. 440 to 460.

55.043(4)(b)5g. 5g. Refer the case to the department of financial institutions if the financial exploitation, neglect, self-neglect, or abuse involves an individual who is required to be registered under s. 202.13 or 202.14.

55.043(4)(b)6. 6. Bring or refer for action to bring a petition for a guardianship and protective services or protective placement or a review of an existing guardianship if necessary to prevent financial exploitation, neglect, self-neglect, or abuse and if the adult at risk would otherwise be at risk of serious harm because of an inability to arrange for necessary food, clothing, shelter, or services.

55.043(5g) (5g) Refusal of services. An adult at risk may refuse to accept services unless a guardian authorizes the services. The adult-at-risk agency or other provider agency shall notify the adult at risk of this right to refuse before providing services.

55.043(6) (6) Records; confidentiality.

55.043(6)(a)(a) In this subsection:

55.043(6)(a)1. 1. "Departmental report form" includes documentation of an adult-at-risk agency's response to or investigation of a report made under sub. (1r) and is the information required to be submitted to the department.

55.043(6)(a)2. 2. "Record" includes any document relating to the response, investigation, assessment, and disposition of a report made under sub. (1r).

55.043(6)(am) (am) The adult-at-risk agency shall prepare a departmental report form on its response under sub. (1r) to a report of suspected abuse, financial exploitation, neglect, or self-neglect. If the adult-at-risk agency refers the report to an investigative agency, the investigative agency shall advise the adult-at-risk agency in writing of its response to the report. The adult-at-risk agency shall maintain records of suspected abuse, financial exploitation, neglect, or self-neglect.

55.043(6)(b) (b) Departmental report forms are confidential and may not be released by the adult-at-risk agency or other investigative agency, except under the following circumstances:

55.043(6)(b)1. 1. To the adult at risk, any person named in a departmental report form who is suspected of abusing, neglecting, or financially exploiting an adult-at-risk, and the suspect's attorney. These persons may inspect the departmental report form, except that information identifying the person who initially reported the suspected abuse, financial exploitation, neglect, or self-neglect, or any other person whose safety might be endangered through disclosure, may not be released.

55.043(6)(b)2. 2. To the agency or other entity contacted under sub. (2) (b). Information obtained under this subdivision shall remain confidential.

55.043(6)(b)3. 3. To an individual, organization, or agency designated by the department or as required by law for the purposes of management audits or program monitoring and evaluation. Information obtained under this subdivision shall remain confidential and may not be used in any way that discloses the names of or other identifying information about the individuals involved.

55.043(6)(b)4. 4. For purposes of research, if the research project has been approved by the department or the adult-at-risk agency and the researcher has provided assurances that the information will be used only for the purposes for which it was provided to the researcher, the information will not be released to a person not connected with the study under consideration, and the final product of the research will not reveal information that may serve to identify the individuals involved. The information shall remain confidential. In approving the use of information under this subdivision, the department shall impose any additional safeguards needed to prevent unwarranted disclosure of information.

55.043(6)(b)5. 5. Under lawful order of a court of record.

55.043(6)(b)6. 6. To any agency or individual that provides direct services under sub. (4), including an attending physician for purposes of diagnosis, examination, and treatment, and within the department to coordinate treatment for mental illness, developmental disabilities, alcoholism, or drug abuse of individuals committed to or under the supervision of the department. Information obtained under this subdivision shall remain confidential.

55.043(6)(b)7. 7. To the guardian of the adult at risk or the guardian of any person named in a report who is suspected of abusing, neglecting, or financially exploiting an adult at risk. These persons may inspect the departmental report form, except that information identifying the person who initially reported the suspected abuse, financial exploitation, neglect, or self-neglect, or any other person whose safety might be endangered through disclosure, may not be released.

55.043(6)(b)8. 8. To law enforcement officials in accordance with the policy developed under sub. (1g) (a).

55.043(6)(b)9. 9. To a federal agency, state governmental agency, agency of any other state, or local unit of government in this state or any other state that has a need for a departmental report form in order to carry out its responsibility to protect adults at risk from abuse, financial exploitation, neglect, or self-neglect.

55.043(6)(b)10. 10. To the reporter who made a report in his or her professional capacity, regarding action taken to protect or provide services to the alleged victim of abuse, financial exploitation, neglect, or self-neglect.

55.043(6)(bd) (bd) If a person requesting a departmental report form is not one of the persons or entities specified in par. (b), the adult-at-risk agency may release information indicating only whether or not a report was received and whether or not statutory responsibility was fulfilled.

55.043(6)(br) (br) Notwithstanding par. (b) 1. to 10., an adult-at-risk agency or an investigative agency may not release departmental report forms under this section, if any of the following applies:

55.043(6)(br)1. 1. The adult-at-risk agency determines that release would be contrary to the best interests of the adult at risk who is the subject of the departmental report form or of a minor residing with the subject of the departmental report form, or the release is likely to cause mental, emotional, or physical harm to the subject of the departmental report form or to any other individual.

55.043(6)(br)2. 2. The district attorney determines that disclosure of the information would jeopardize any ongoing or future criminal investigation or prosecution or would jeopardize a defendant's right to a fair trial.

55.043(6)(br)3. 3. The adult-at-risk agency determines that disclosure would jeopardize ongoing or future civil investigations or proceedings or would jeopardize the fairness of such a legal proceeding.

55.043(6)(bt) (bt) Subject to pars. (b), (bd), (br), (bv) and (bw), records under this subsection are confidential and may not be released by the adult-at-risk agency or other investigative agency, except under the following circumstances, upon request:

55.043(6)(bt)1. 1. To the adult at risk who is the alleged victim named in the record.

55.043(6)(bt)2. 2. To the legal guardian, conservator, or other legal representative of the adult at risk who is the alleged victim named in the record, if the legal guardian, conservator, or other legal representative of the alleged victim is not the alleged perpetrator of the abuse, financial exploitation, or neglect.

55.043(6)(bt)3. 3. To law enforcement officials and agencies in accordance with the policy developed under sub. (1g) (a) or with investigations conducted under sub. (1r), or a district attorney, for purposes of investigation or prosecution.

55.043(6)(bt)4. 4. To the department, under s. 51.03 (2), or for death investigations under s. 50.04 (2t) or 50.035 (5); or to a sheriff, police department, or district attorney for death investigations under s. 51.64 (2) (a).

55.043(6)(bt)5. 5. To an employee of the county department under s. 51.42 or 51.437 that is providing services to an adult at risk who is the alleged victim named in the record, or to the alleged perpetrator of abuse, to determine whether the alleged victim should be transferred to a less restrictive or more appropriate treatment modality or facility.

55.043(6)(bt)6. 6. To a court, tribal court, or state governmental agency for a proceeding relating to the licensure or regulation of an individual or entity regulated or licensed by the state governmental agency, that was an alleged perpetrator of abuse, financial exploitation, or neglect.

55.043(6)(bt)7. 7. To the department, for management, audit, program monitoring, evaluation, billing, or collection purposes.

55.043(6)(bt)8. 8. To the attorney or guardian ad litem for the adult at risk who is the alleged victim named in the record, to assist in preparing for any proceeding under this chapter or ch. 48, 51, 54, 813, 971, or 975 pertaining to the alleged victim.

55.043(6)(bt)9. 9. To a coroner, medical examiner, pathologist, or other physician investigating the cause of death of an adult at risk that is unexplained or unusual or is associated with unexplained or suspicious circumstances.

55.043(6)(bt)10. 10. To staff members of the protection and advocacy agency designated under s. 51.62 and the board on aging and long-term care under s. 16.009.

55.043(6)(bt)11. 11. To an agency, including a probation or parole agency, that is legally responsible for the supervision of an alleged perpetrator of abuse, neglect, or financial exploitation of an adult at risk.

55.043(6)(bt)12. 12. To a grand jury, if it determines that access to specified records is necessary for the conduct of its official business.

55.043(6)(bt)13. 13. Under a lawful order of a court of record.

55.043(6)(bv) (bv) The identity of a person making a report of alleged abuse, neglect, self-neglect, or financial exploitation shall be deleted from any record prior to its release under par. (bt) or from any departmental report form prior to its release under par. (b). The identity of any reporter may only be released with the written consent of the reporter or under a lawful order of a court of record.

55.043(6)(bw) (bw) A person to whom a departmental report form or a record is disclosed under this subsection may not further disclose it, except to the persons and for the purposes specified in this subsection.

55.043(6)(by) (by) A custodian of records or departmental report forms incurs no civil or criminal liability under this subsection and may not be found guilty of unprofessional conduct for the release or nonrelease of records or departmental report forms in accordance with this subsection while acting in good faith and within the scope of his or her authority.

55.043(7) (7) Exception. Nothing in this section may be construed to mean that a person is abused, financially exploited, neglected, or in need of direct or protective services solely because he or she consistently relies upon treatment by spiritual means through prayer for healing in lieu of medical care in accordance with his or her religious tradition.

55.043(8) (8) Department duties.

55.043(8)(a)(a) The department shall develop a plan to assist adult-at-risk agencies in determining appropriate responses to reports of abuse, financial exploitation, neglect, or self-neglect.

55.043(8)(b) (b) The department shall prepare and distribute sample departmental report forms for use by adult-at-risk agencies.

55.043(8)(c) (c) The department shall collect statistical information from each county pertaining to each reported case of abuse, financial exploitation, neglect, or self-neglect. The department may require adult-at-risk agency workers or investigators to submit departmental report forms to the department that summarize the information being reported. These departmental report forms may not name or otherwise identify individuals. The department shall use this information to review the effectiveness of this section, to plan program changes, and to formulate reports.

55.043(8)(d) (d) The department shall develop and disseminate information on adult-at-risk abuse and the adult-at-risk reporting system under this section. The department shall also develop informational materials to be used by adult-at-risk agencies regarding abuse of adults at risk and regarding the adult-at-risk abuse reporting system. The department shall solicit contributions of labor, materials, and expertise from private sources to assist in developing the informational materials.

55.043(9m) (9m) Penalties.

55.043(9m)(a)(a) Any person, including the state or any political subdivision of the state, violating sub. (6) is liable to any person damaged as a result of the violation for such damages as may be proved, together with exemplary damages of not less than $100 nor more than $500 for each violation and the costs and reasonable actual attorney fees that are incurred by the person damaged.

55.043(9m)(b) (b) In any action brought under par. (a) in which the court determines that the violator acted in a manner that was knowing and willful, the violator shall be liable for such damages as may be proved together with exemplary damages of not less than $500 nor more than $1,000 for each violation, together with costs and reasonable actual attorney fees as may be incurred. It is not a prerequisite to an action under par. (a) that the plaintiff suffer or be threatened with actual damages.

55.043(9m)(c) (c) An individual may bring an action to enjoin any violation of sub. (6) or to compel compliance with sub. (6), and may in the same action seek damages as provided in this subsection. The individual may recover costs and reasonable actual attorney fees incurred in the action, if he or she prevails.

55.043(9m)(d) (d) Whoever violates sub. (1m) (c) 1. may be fined not more than $10,000 or imprisoned for not more than 6 months or both.

55.043(9m)(e) (e) Whoever intentionally violates sub. (1m) (b) by failure to report as required may be fined not more than $500 or imprisoned not more than 6 months or both.

55.043 History History: 1993 a. 445; 1997 a. 27; 2001 a. 74, 103; 2005 a. 264, 388; 2007 a. 45; 2011 a. 32; 2013 a. 20.



55.045 Funding.

55.045  Funding. Except as provided in s. 49.45 (30m) (a), the appropriate county department shall within the limits of available state and federal funds and of county funds required to be appropriated to match state funds, provide for the reasonable program needs of individuals who are provided protective placement or who receive protective services under this chapter, including reasonable expenses for the evaluations required by s. 55.11. Payment and collections for protective placement or protective services provided in public facilities specified in s. 46.10 shall be governed in accordance with s. 46.10. The department may require that an individual who is provided protective placement or receives protective services under this chapter provide reimbursement for services or care and custody received, based on the ability of the individual to pay for such costs.

55.045 History History: 1995 a. 92; 1999 a. 32; 2003 a. 33; 2005 a. 264.



55.05 Voluntary protective services.

55.05  Voluntary protective services.

55.05(1) (1)  Preference. The department in administering the protective services program shall contract with county departments and other agencies. If the county department contracts for protective services, the department and the county departments shall give preference to an agency with consumer and other citizen representation. The department shall provide services only if no other suitable agency is available. Courts shall adhere to the same preferences in ordering protective services.

55.05(2) (2) Conditions required. The department or a county department or agency with which the county department contracts under s. 55.02 (2) that provides protective services may provide the services under any of the following conditions:

55.05(2)(a) (a) An individual who needs or believes he or she needs protective services requests the services.

55.05(2)(b) (b) An interested person requests protective services on behalf of an individual in need of services. A guardian may request and consent to protective services on behalf of the guardian's ward. An agent under an activated power of attorney for health care may request and consent to protective services on behalf of the agent's principal.

55.05(3) (3) Voluntary protective services preferred. An individual shall receive protective services voluntarily unless ordered by the court under s. 55.12, requested by the individual's guardian or agent under an activated power of attorney for health care, or provided on an emergency basis in accordance with s. 55.13.

55.05 History History: 1973 c. 284; 1975 c. 393; 1981 c. 379; 1985 a. 29 s. 3200 (56); 1985 a. 135 s. 83 (3); 1985 a. 176; 1987 a. 161 ss. 7, 13m; 1987 a. 366; 1989 a. 200; 1991 a. 316; 1993 a. 187, 316, 445; 2005 a. 264, 387.



55.055 Admissions initially made without court involvement.

55.055  Admissions initially made without court involvement.

55.055(1)(1)

55.055(1)(a)(a) The guardian of an individual who has been adjudicated incompetent may consent to the individual's admission to a foster home, group home, or community-based residential facility, as defined under s. 50.01 (1g), without a protective placement order under s. 55.12 if the home or facility is licensed for fewer than 16 beds. Prior to providing that consent, and annually thereafter, the guardian shall review the ward's right to the least restrictive residential environment and may consent only to admission to a home or facility that implements that right.

55.055(1)(b) (b) The guardian of an individual who has been adjudicated incompetent may consent to the individual's admission to a nursing home or other facility not specified in par. (a) for which protective placement is otherwise required for a period not to exceed 60 days. In order to be admitted under this paragraph, the individual must be in need of recuperative care or be unable to provide for his or her own care or safety so as to create a serious risk of substantial harm to himself or herself or others. Prior to providing that consent, the guardian shall review the ward's right to the least restrictive residential environment and consent only to admission to a nursing home or other facility that implements that right. Following the 60-day period, the admission may be extended for an additional 60 days if a petition for protective placement under s. 55.075 has been brought, or, if no petition for protective placement under s. 55.075 has been brought, for an additional 30 days for the purpose of allowing the initiation of discharge planning for the individual. Admission under this paragraph is not permitted for an individual for whom the primary purpose of admission is for treatment or services related to the individual's mental illness or developmental disability.

55.055(1)(c) (c) The guardian of a ward who has been found incompetent in a state other than this state may consent to admission of the ward under par. (a) or (b) if the ward is currently a resident of this state. A petition to transfer a foreign guardianship and, if applicable, a petition for protective placement shall be filed in this state within 60 days after the ward's admission under this paragraph.

55.055(1)(d) (d) A resident of this state who is the guardian of a ward who has been found incompetent in, and resides in, a state other than this state may consent to an admission of the ward under par. (a) or (b) if the guardian intends to move the ward to this state within 30 days after the consent to the admission. A petition to transfer a foreign guardianship and, if applicable, a petition for protective placement shall be filed in this state within 60 days after a ward's admission under this paragraph.

55.055(2) (2)

55.055(2)(a)(a) In this subsection, "facility" means any of the following:

55.055(2)(a)1. 1. A group home.

55.055(2)(a)2. 2. A foster home.

55.055(2)(a)3. 3. A community-based residential facility, as defined in s. 50.01 (1g).

55.055(2)(a)4. 4. An adult family home, as defined in s. 50.01 (1).

55.055(2)(a)5. 5. A nursing home, as defined in s. 50.01 (3).

55.055(2)(b) (b) Whenever a petition for guardianship on the ground of incompetency is filed with respect to an individual who resides in a facility licensed for 16 or more beds, a petition for protective placement of the individual shall also be filed. The individual may continue to reside in the facility until the court issues a decision on the petition for guardianship and protective placement of the individual. Thereafter, the individual may continue to reside in the facility only if the court's order under s. 55.12 specifies protective placement of the individual in a facility licensed for 16 or more beds.

55.055(3) (3) If an individual admitted under sub. (1) verbally objects to or otherwise actively protests such an admission, the person in charge of the home, nursing home, or other facility shall immediately notify the county department for the county in which the individual is living. Representatives of that county department shall visit the individual as soon as possible, but no later than 72 hours after notification, and do the following:

55.055(3)(a) (a) Determine whether the protest persists or has been voluntarily withdrawn and consult with the individual's guardian regarding the reasons for the admission.

55.055(3)(b) (b) Attempt to have the individual released within 72 hours if the protest is not withdrawn and the individual does not satisfy all standards under s. 55.08 (1) or criteria under 55.135 (1) and provide assistance in identifying appropriate alternative living arrangements.

55.055(3)(c) (c) Comply with s. 55.135, if the individual satisfies all criteria under s. 55.135 (1) and emergency placement in that home, nursing home, or other facility or another home, nursing home, or other facility is necessary, or file a petition for protective placement under s. 55.075. The court, with the permission of the home, nursing home, or other facility, may order the individual to remain in the home, nursing home, or other facility pending the outcome of the protective placement proceedings.

55.055(4) (4) The admission to a health care facility, as defined in s. 155.01 (6), of a principal by a health care agent under the terms of a power of attorney for health care instrument and in accordance with ch. 155 or the admission of an individual to a nursing home or community-based residential facility under the requirements of s. 50.06 is not a protective placement under this chapter.

55.055(5) (5) If a ward lives with his or her guardian, the guardian may make temporary protective placement of the ward, to provide the guardian with a vacation or to release the guardian temporarily for a family emergency. The temporary protective placement may be made for not more than 30 days but the court may, upon application, grant an additional period not to exceed 60 days in all. The application shall include any information that the court may reasonably deem necessary. When reviewing the application, the court shall provide the least restrictive temporary protective placement that is consistent with the needs of the ward.

55.055 History History: 2005 a. 264 ss. 101, 103 to 112, 150; 2005 a. 387; 2007 a. 45.

55.055 Annotation A guardian of a person who became incompetent after voluntarily entering a nursing home with 16 or more beds may not consent to the person's continued residence in the home. Upon the appointment of a guardian, the court must hold a protective placement hearing. Guardianship of Agnes T. 189 Wis. 2d 520, 525 N.W.2d 268 (1995). See also s. 54.34 (2m).

55.055 Annotation Under s. 55.17, the court may order a termination of a protective placement only if the standards in s. 55.08 (1) are no longer met; if they are met, the court must order a continuation, though it may change the placement if the person is not in the least restrictive setting. Nowhere does s. 55.17 provide that the court may terminate an order for protective placement if under s. 55.055 (1) the person could remain in the facility without a protective order. Jackson Co. Department of Health and Human Services v. Susan H. 2010 WI App 82, 326 Wis. 2d 246, 785 N.W.2d 677, 09-1997.

55.055 Annotation Guardianships and Protective Placements in Wisconsin After Agnes T. Fennell. Wis. Law. May 1995.



55.06 Protective services and protective placement; eligibility.

55.06  Protective services and protective placement; eligibility. To be eligible for court-ordered protective placement or protective services, an individual shall have filed a petition to transfer a foreign guardianship, whether present in the state or not, or shall be a resident of the state; and shall have a need for protective placement or protective services. The individual shall have attained the age of 18, but an individual who is alleged to have a developmental disability may receive protective placement or protective services upon attaining the age of 14. Protective placement or protective services may be ordered under this chapter only for an individual who is adjudicated incompetent in this state or for a minor who is alleged to have a developmental disability, and only if there is a finding of a need for protective placement under s. 55.08 (1), and ss. 55.055 (5), 55.13, and 55.135 are inappropriate or do not apply. A procedure for court-ordered protective placement or protective services may be initiated 6 months before a minor attains age 18.

55.06 History History: 1973 c. 284; 1975 c. 41; 1975 c. 94 s. 3; 1975 c. 189 s. 99 (2); 1975 c. 393, 421, 422; 1975 c. 430 ss. 67 to 71, 80; 1977 c. 26, 299, 428; 1977 c. 449 s. 497; 1979 c. 32 s. 92 (1); 1979 c. 110 s. 60 (1); 1979 c. 221; 1981 c. 314 s. 146; 1981 c. 379; 1983 a. 27; 1983 a. 189 s. 329 (19); 1983 a. 219; 1985 a. 29 ss. 1143, 3202 (23); 1987 a. 366; 1989 a. 31, 359; 1991 a. 269; 1993 a. 187, 451; 1995 a. 27, 92; 1997 a. 237, 283; 2001 a. 109; 2003 a. 33, 326; 2005 a. 253, 264, 387; 2007 a. 45.

55.06 Annotation Guardianships and Protective Placements. Viney. Wis. Law. Aug. 1991.

55.06 Annotation Guardianships and Protective Placements in Wisconsin After Agnes T. Fennell. Wis. Law. May 1995.

55.06 Annotation The ch. 55 exclusion in s. 51.20 (1) (a) 2. e. includes an individual who is already subject to an order for protective placement or services, if there is another placement or additional services available under ch. 55 that would be effective in reducing the probability of the requisite harm to less than a substantial probability. This exclusion may apply to an individual who is not yet subject to a ch. 55 order but who is eligible for one. Involuntary administration of medication under this section may be one of the additional services that would satisfy this exclusion, if the guardian consents and depending on the individual's circumstances. Dane County v. Kelly M. 2011 WI App 69, 333 Wis. 2d 719, 798 N.W.2d 697, 10-1486.

55.06 Annotation Rehabilitation is a necessary element of treatment under ch. 51. Because there are no techniques that can be employed to bring about rehabilitation from Alzheimer's disease, an individual with the disease cannot be rehabilitated. Accordingly, an Alzheimer's patient is not a proper subject for ch. 51 treatment. Fond du Lac County v. Helen E. F. 2012 WI 50, 340 Wis. 2d 500, 814 N.W.2d 179, 10-2061.



55.075 Protective services or protective placement; petition.

55.075  Protective services or protective placement; petition. Except as provided in s. 971.14 (6) (b):

55.075(1) (1) Who may petition. The department, the county department or an agency with which the county department contracts under s. 55.02 (2), a guardian, or an interested person may file a petition for appointment of a guardian and for protective services or protective placement for an individual. The department shall provide for a schedule of reimbursement for the cost of the proceedings based upon the ability to pay of the proposed ward or individual to be protected.

55.075(2) (2) Contents of petition.

55.075(2)(a)(a) A petition shall allege that the individual meets the standards specified in s. 55.08 (1) or (2) and state with particularity the factual basis for the allegations.

55.075(2)(b) (b) The petition shall be based on personal knowledge of the individual alleged to need protective placement or protective services.

55.075(3) (3) Petition for guardianship; review of incompetency. A petition for guardianship described in s. 55.08 (1) (b) or (2) (a) shall be heard prior to ordering protective placement or protective services. If the individual is adjudicated incompetent in this state more than 12 months before the filing of an application for protective placement or protective services on his or her behalf, the court shall review the finding of incompetency.

55.075(4) (4) Fees and costs of petition.

55.075(4)(a)(a) The court shall award, from the assets of the individual sought to be protectively placed or protectively served, payment of the petitioner's reasonable attorney fees and costs, unless the court finds, after considering all of the following, that it would be inequitable to do so:

55.075(4)(a)1. 1. The petitioner's interest in the matter, including any conflict of interest that the petitioner may have had in pursuing the guardianship or protective placement or services.

55.075(4)(a)2. 2. The ability of the estate of the individual sought to be protectively placed or protectively served to pay the petitioner's reasonable attorney fees and costs.

55.075(4)(a)3. 3. Whether the petition was contested and, if so, the nature of the contest.

55.075(4)(a)4. 4. Whether the individual sought to be protectively placed or protectively served had executed a durable power of attorney for finances and property under ch. 244 or a power of attorney for health care under s. 155.05 or had provided advance consent to nursing home admission or engaged in other advance planning to avoid protective placement or protective services.

55.075(4)(a)5. 5. Any other factors that the court considers to be relevant.

55.075(4)(b) (b) If a person seeking to be the guardian of a proposed ward requests the assistance of a county department or an agency with which it contracts under s. 55.02 (2) in petitioning for guardianship or for protective services or protective placement, the assistance may be considered a service and may be charged for based upon the ability of the person to pay for the service.

55.075(5) (5) Where a petition may be filed; venue; county of responsibility.

55.075(5)(a)(a) A petition under sub. (1) shall be filed in the county of residence of the individual to be protected, as determined under s. 51.40 or by the individual's guardian or where the individual is physically present due to extraordinary circumstances including those specified under s. 51.22 (4). If an individual has not received services under this chapter or ch. 46 or 51 or if an individual has received services under this chapter or ch. 46 or 51 that have been terminated and has established residence in a county other than that in which the individual resided when the services were received, the court may determine the individual's county of residence. The county of residence under this paragraph is the county of responsibility.

55.075(5)(b) (b) The court in which a petition is first filed under par. (a) shall determine venue. The court shall direct that proper notice be given to any potentially responsible or affected county. Proper notice is given to a potentially responsible or affected county if written notice of the proceeding is sent by certified mail to the county's clerk and corporation counsel. After all potentially responsible or affected counties and parties have been given an opportunity to be heard, the court shall determine that venue lies in the county in which the petition is filed under par. (a) or in another county, as appropriate. If the court determines that venue lies in another county, the court shall order the entire record certified to the proper court. A court in which a subsequent petition is filed shall, upon being satisfied of an earlier filing in another court, summarily dismiss the subsequent petition.

55.075(5)(bm) (bm) The court in which a petition is first filed under par. (a) shall determine venue. The court shall direct that proper notice be given to any potentially responsible or affected county. Proper notice is given to a potentially responsible or affected county if written notice of the proceeding is sent by certified mail to the county's clerk and corporation counsel. After all potentially responsible or affected counties and parties have been given an opportunity to be heard, the court shall determine that venue lies in the county in which the petition is filed under par. (a) or in another county, as appropriate. If the court determines that venue lies in another county, the court shall order the entire record certified to the proper court. A court in which a subsequent petition is filed shall, upon being satisfied of an earlier filing in another court, summarily dismiss the subsequent petition. If any potentially responsible or affected county or party objects to the court's finding of venue, the court may refer the issue to the department for a determination of the county of residence under s. 51.40 (2) (g) and may suspend ruling on the motion for change of venue until the determination under s. 51.40 (2) (g) is final.

55.075 History History: 2005 a. 264 ss. 114, 115, 123 to 126, 157; 2005 a. 387 ss. 110, 112, 113, 114; 2007 a. 45; 2007 a. 96 s. 59; 2009 a. 319.



55.08 Protective services or protective placement: standards.

55.08  Protective services or protective placement: standards.

55.08(1)(1)  Protective placement. A court may under s. 55.12 order protective placement for an individual who meets all of the following standards:

55.08(1)(a) (a) The individual has a primary need for residential care and custody.

55.08(1)(b) (b) The individual is a minor who is not alleged to have a developmental disability and on whose behalf a petition for guardianship has been submitted, or is an adult who has been determined to be incompetent by a circuit court.

55.08(1)(c) (c) As a result of developmental disability, degenerative brain disorder, serious and persistent mental illness, or other like incapacities, the individual is so totally incapable of providing for his or her own care or custody as to create a substantial risk of serious harm to himself or herself or others. Serious harm may be evidenced by overt acts or acts of omission.

55.08(1)(d) (d) The individual has a disability that is permanent or likely to be permanent.

55.08(2) (2) Protective services. A court may under s. 55.12 order protective services for an individual who meets all of the following standards:

55.08(2)(a) (a) The individual has been determined to be incompetent by a circuit court or is a minor who is alleged to have a developmental disability and on whose behalf a petition for a guardianship has been submitted.

55.08(2)(b) (b) As a result of developmental disability, degenerative brain disorder, serious and persistent mental illness, or other like incapacities, the individual will incur a substantial risk of physical harm or deterioration or will present a substantial risk of physical harm to others if protective services are not provided.

55.08 History History: 2005 a. 264 ss. 119 to 122, 158; 2005 a. 387 s. 111; 2005 a. 388 s. 164; 2007 a. 45.

55.08 Annotation Under s. 55.17, the court may order a termination of a protective placement only if the standards in s. 55.08 (1) are no longer met; if they are met, the court must order a continuation, though it may change the placement if the person is not in the least restrictive setting. Nowhere does s. 55.17 provide that the court may terminate an order for protective placement if under s. 55.055 (1) the person could remain in the facility without a protective order. Jackson Co. Department of Health and Human Services v. Susan H. 2010 WI App 82, 326 Wis. 2d 246, 785 N.W.2d 677, 09-1997.

55.08 Annotation "Care" in sub. (1) (c) means that the person's incapacity to provide for his or her daily needs creates a substantial risk of serious harm to the person or others. The only reasonable construction of the "custody" alternative in sub. (1) (c) is that the person cannot provide for himself or herself the protection from abuse, financial exploitation, neglect, and self-neglect that the control and supervision by others can provide. Jackson Co. Department of Health and Human Services v. Susan H. 2010 WI App 82, 326 Wis. 2d 246, 785 N.W.2d 677, 09-1997.



55.09 Notice of petition and hearing for protective services or placement.

55.09  Notice of petition and hearing for protective services or placement.

55.09(1)(1)  Notice to individual. Notice of a petition for protective placement or protective services shall be served upon the individual sought to be protected, by personal service, at least 10 days before the time set for a hearing. The person serving the notice shall inform the individual sought to be protected of the complete contents of the notice and shall return a certificate to the circuit judge verifying that the petition has been delivered and notice given. The notice shall include the names of all petitioners.

55.09(2) (2) Other notice required. In addition to the notice required under sub. (1), notice shall be served, personally or by mail, at least 10 days before the time set for a hearing, upon all of the following:

55.09(2)(a) (a) The guardian ad litem, legal counsel, and guardian, if any, of the individual sought to be protected.

55.09(2)(b) (b) The agent under an activated power of attorney for health care, if any, of the individual sought to be protected.

55.09(2)(c) (c) The presumptive adult heirs, if any, of the individual sought to be protected.

55.09(2)(d) (d) Other persons who have physical custody of the individual sought to be protected whose names and addresses are known to the petitioner or can with reasonable diligence be ascertained.

55.09(2)(e) (e) The county department.

55.09(2)(f) (f) Any governmental or private body or group from whom the individual sought to be protected is known to be receiving aid.

55.09(2)(g) (g) Any other persons or entities that the court may require.

55.09(2)(h) (h) The department, if the individual sought to be protected may be placed in a center for the developmentally disabled.

55.09(2)(i) (i) The county department that is participating in the program under s. 46.278 of the county of residence of the individual sought to be protected, if the individual has a developmental disability and may be placed in an intermediate facility or a nursing facility, except that, for an individual sought to be protected to whom s. 46.279 (4m) applies, this notice shall instead be served on the department.

55.09(3) (3) Notice of petition for involuntary administration of psychotropic medication. Notice of a petition under s. 55.14 shall be served personally or by mail upon the corporation counsel and county department.

55.09 History History: 2005 a. 264 ss. 127, 159; 2005 a. 387 s. 115; 2007 a. 45.



55.10 Hearing on petition for protective services or protective placement.

55.10  Hearing on petition for protective services or protective placement.

55.10(1) (1)  Time limits. A petition for protective placement or protective services shall be heard within 60 days after it is filed unless an extension of this time is requested by the petitioner, the individual sought to be protected or the individual's guardian ad litem, or the county department, in which case the court may extend the date for hearing by up to 45 days. If an individual under s. 50.06 (3) alleges that another individual is making a health care decision under s. 50.06 (5) (a) that is not in the best interests of the incapacitated individual or if the incapacitated individual verbally objects to or otherwise actively protests the admission, the petition shall be heard as soon as possible within the 60-day period.

55.10(2) (2) Attendance. The petitioner shall ensure that the individual sought to be protected attends the hearing on the petition unless, after a personal interview, the guardian ad litem waives the attendance and so certifies in writing to the court the specific reasons why the individual is unable to attend. In determining whether to waive attendance by the individual, the guardian ad litem shall consider the ability of the individual to understand and meaningfully participate, the effect of the individual's attendance on his or her physical or psychological health in relation to the importance of the proceeding, and the individual's expressed desires. If the individual is unable to attend a hearing only because of residency in a nursing home or other facility, physical inaccessibility, or lack of transportation, the court shall, if requested by the individual, the individual's guardian ad litem, the individual's counsel, or other interested person, hold the hearing in a place where the individual is able to attend.

55.10(3) (3) Hearing to be open. The hearing shall be open, unless the individual sought to be protected, or his or her attorney acting with the consent of the individual sought to be protected, requests that it be closed. If the hearing is closed, only persons in interest, including representatives of providers of service and their attorneys and witnesses, may be present.

55.10(4) (4) Rights. Sections 54.42, 54.44, and 54.46 and the following provisions apply to all hearings under this chapter except transfers of placement under s. 55.15 and summary hearings under ss. 55.18 (3) (d) and 55.19 (3) (d):

55.10(4)(a) (a) Counsel. The individual sought to be protected has the right to counsel whether or not the individual is present at the hearing on the petition. The court shall require representation by full legal counsel whenever the petition alleges that the individual is not competent to refuse psychotropic medication under s. 55.14, the individual sought to be protected requested such representation at least 72 hours before the hearing, the guardian ad litem or any other person states that the individual sought to be protected is opposed to the petition, or the court determines that the interests of justice require it. If the individual sought to be protected or any other person on his or her behalf requests but is unable to obtain legal counsel, the court shall refer the individual to the state public defender as provided under s. 55.105 for appointment of legal counsel. If the individual sought to be protected is represented by counsel appointed under s. 977.08 in a proceeding for the appointment of a guardian under ch. 54, the court shall order the counsel appointed under s. 977.08 to represent under this section the individual sought to be protected.

55.10(4)(b) (b) Guardian ad litem; costs. The court shall in all cases require the appointment of an attorney as guardian ad litem in accordance with s. 757.48 (1). The responsibilities and duties of a guardian ad litem on behalf of a proposed ward or individual who is alleged incompetent specified in s. 54.40 apply to a guardian ad litem appointed in a proceeding for protective services or protective placement on behalf of an individual sought to be protected. If a guardian has been appointed for an individual who is the subject of a petition for court-ordered protective placement or protective services, the guardian ad litem shall interview the guardian. The guardian ad litem shall be present at all hearings under this chapter if the individual sought to be protected does not have full legal counsel. The court may, however, excuse a personal appearance by a guardian ad litem based on information contained in a written report by the guardian ad litem to the court. If the individual sought to be protected is an adult who is indigent, the county shall be liable for any fees due the guardian ad litem. If the individual sought to be protected is a minor, the minor's parents or the county in which the hearing is held shall be liable for any fees due the guardian ad litem as provided in s. 48.235 (8).

55.10(4)(c) (c) Trial by jury; right to cross examine witnesses. The individual sought to be protected has the right to a trial by a jury if demanded by the individual sought to be protected or his or her attorney or guardian ad litem. The number of jurors shall be determined under s. 756.06 (2) (b). The individual sought to be protected, and the individual's attorney and guardian ad litem have the right to present and cross-examine witnesses, including any person making an evaluation or review under s. 55.11.

55.10(4)(d) (d) Standard of proof. Before protective placement or protective services may be ordered under s. 55.12, the court or jury must find by clear and convincing evidence that the individual to be protected is in need of protective placement because he or she meets all of the standards under s. 55.08 (1) or is in need of protective services because he or she meets all of the standards under s. 55.08 (2).

55.10(4)(e) (e) Independent evaluation. The individual sought to be protected has the right to secure an independent evaluation as provided in s. 55.11 (2).

55.10 History History: 2005 a. 264 ss. 128, 129, 130, 160; 2005 a. 387 s. 116; 2007 a. 20, 45; 2009 a. 180.

55.10 Annotation The statutory provisions for an interested person's formal participation in guardianship and protective placement hearings are specific and limited. No statute provides for interested persons to demand a trial, present evidence, or raise evidentiary objections. A court could consider such participation helpful and, in its discretion, could allow an interested person to participate to the extent it considers appropriate. Coston v. Joseph P. 222 Wis. 2d 1, 586 N.W.2d 52 (Ct. APP. 1998), 97-1210.

55.10 Annotation Section 907.03 does not allow the proponent of an expert to use the expert solely as a conduit for the hearsay opinions of others. While in a civil proceeding there is no independent right to confront and cross-examine expert witnesses under the state and federal constitutions, procedures used to appoint a guardian and protectively place an individual must conform to the essentials of due process. Walworth County v. Therese B. 2003 WI App 223, 267 Wis. 2d 310, 671 N.W.2d 377, 03-0967.

55.10 Annotation It would be unreasonable to not permit a forfeiture of the right to attend the hearing regardless of the respondent's conduct. The right may be forfeited if after having been warned by the judge that he or she will be removed if he or she continues the disruptive behavior, the respondent nevertheless insists on conducting himself or herself in a manner so disorderly, disruptive, and disrespectful of the court that the hearing cannot be carried on with him or her in the courtroom. Jefferson County v. Joseph S. 2010 WI App 160, 330 Wis. 2d 737, 795 N.W.2d 450, 09-804.



55.105 Appointment of counsel.

55.105  Appointment of counsel.

55.105(1) (1) In any situation under this chapter in which an adult individual has a right to be represented by legal counsel, the individual shall be referred as soon as practicable to the state public defender, who shall appoint counsel for the individual under s. 977.08 without a determination of indigency.

55.105(2) (2) In any situation under this chapter in which a minor has a right to be represented by legal counsel, legal counsel for the minor shall be appointed as provided in s. 48.23 (4).

55.105(3) (3) Notwithstanding subs. (1) and (2), an individual subject to proceedings under this chapter is entitled to retain counsel of his or her own choosing at his or her own expense.

55.105 History History: 2007 a. 20.



55.107 Reimbursement of counsel provided by the state.

55.107  Reimbursement of counsel provided by the state.

55.107(1)(1) At or after the conclusion of a proceeding under this chapter in which the state public defender has provided legal counsel for an adult individual, the court may inquire as to the individual's ability to reimburse the state for the costs of representation. If the court determines that the individual is able to make reimbursement for all or part of the costs of representation, the court may order the individual to reimburse the state an amount not to exceed the maximum amount established by the public defender board under s. 977.075 (4). Upon the court's request, the state public defender shall conduct a determination of indigency under s. 977.07 and report the results of the determination to the court.

55.107(2) (2) Reimbursement ordered under this section shall be made to the clerk of courts of the county where the proceedings took place. The clerk of courts shall transmit payments under this section to the county treasurer, who shall deposit 25 percent of the payment amount in the county treasury and transmit the remainder to the secretary of administration. Payments transmitted to the secretary of administration shall be deposited in the general fund and credited to the appropriation account under s. 20.550 (1) (L).

55.107(3) (3) By January 31st of each year, the clerk of courts for each county shall report to the state public defender the total amount of reimbursements ordered under sub. (1) in the previous calendar year and the total amount of reimbursements paid to the clerk under sub. (2) in the previous year.

55.107 History History: 2007 a. 20.



55.11 Comprehensive evaluation; recommendations; statements.

55.11  Comprehensive evaluation; recommendations; statements.

55.11(1)(1) Before ordering protective placement or protective services for any individual, the court shall require a comprehensive evaluation of the individual sought to be protected, if such an evaluation has not already been made. The court may utilize available multidisciplinary resources in the community in determining the need for protective placement or protective services. The county department or an agency with which it contracts under s. 55.02 (2) shall cooperate with the court in securing available resources. The court or the cooperating agency obtaining the evaluation shall request appropriate information which shall include at least the following:

55.11(1)(a) (a) The address of the place where the individual is residing and the person or agency who is providing services at present, if any.

55.11(1)(b) (b) A resume of any professional treatment and services provided to the individual by the department or agency in connection with the problem creating the need for protective placement or protective services.

55.11(1)(c) (c) A medical, psychological, social, vocational, and educational evaluation and review, if necessary, and any recommendations for or against maintenance of partial legal rights as provided in s. 54.25 (2). The evaluation and review shall include recommendations for the individual's placement that are consistent with the requirements of s. 55.12 (3), (4), and (5).

55.11(2) (2) If requested by the individual sought to be protected, or anyone on the individual's behalf, the individual sought to be protected has the right at his or her own expense, or, if indigent, at the expense of the county where the petition is filed, to secure an independent comprehensive evaluation, if an independent comprehensive evaluation has not already been made. The individual, or anyone on the individual's behalf, may present a report of this independent comprehensive evaluation or the evaluator's personal testimony as evidence at the hearing.

55.11(3) (3) A copy of the comprehensive evaluation and any independent comprehensive evaluation shall be provided to the individual's guardian, agent under any activated health care power of attorney, and guardian ad litem, and to the individual or the individual's attorney at least 96 hours in advance of the hearing to determine protective placement or protective services.

55.11(4) (4) Where applicable by reason of the particular disability, the county department or an agency with which it contracts under s. 55.02 (2) that has responsibility where the individual has legal residence shall make a recommendation for protective placement or protective services.

55.11(5) (5) If the court is considering protective placement of the individual in a center for the developmentally disabled, the court shall request a statement or testimony from the department regarding whether the protective placement is appropriate for the individual's needs and whether it is consistent with the purpose of the center under s. 51.06 (1).

55.11(6) (6) If the individual has a developmental disability and the court is considering protective placement of the individual in an intermediate facility or a nursing facility, the court shall request a statement or testimony from the county department of the individual's county of residence that is participating in the program under s. 46.278 as to whether the individual's needs could be met in a noninstitutional setting, except that, if s. 46.279 (4m) applies to the individual, the court shall request the statement or testimony from the department, rather than the county department.

55.11 History History: 2005 a. 264 ss. 131 to 134, 161; 2005 a. 387 s. 117; 2007 a. 45.

55.11 Annotation A proposed ward's rightful refusal to participate in a court-ordered evaluation will not obstruct a guardianship and protective placement proceeding. Due process requires that the examining professional, when confronted with an uncooperative individual, engage in an independent review of all records that are available. Due process prevents the examining professional from regurgitating the opinions of other physicians and psychologists, without independently confirming the facts those opinions are based upon. Walworth County v. Therese B. 2003 WI App 223, 267 Wis. 2d 310, 671 N.W.2d 377, 03-0967.



55.12 Order for protective services or protective placement.

55.12  Order for protective services or protective placement.

55.12(1)(1) When ordering protective placement under the standards specified in s. 55.08 (1) or protective services under the standards specified in s. 55.08 (2), the court, on the basis of the evaluation and other relevant evidence, shall order the county department or agency with which it contracts under s. 55.02 (2) to provide protective placement or protective services to the individual.

55.12(2) (2) Subject to s. 46.279, protective placement may be made to nursing homes, public medical institutions, centers for the developmentally disabled under the requirements of s. 51.06 (3), foster care services or other home placements, or to other appropriate facilities, but may not be made to units for the acutely mentally ill. An individual who is subject to an order for protective placement or protective services may be detained on an emergency basis under s. 51.15 or involuntarily committed under s. 51.20 or may be voluntarily admitted to a treatment facility for inpatient care under s. 51.10 (8). No individual who is subject to an order for protective placement or services may be involuntarily transferred to, detained in, or committed to a treatment facility for care except under s. 51.15 or 51.20. Protective placement in a locked unit shall require a specific finding of the court as to the need for the action.

55.12(3) (3) Protective placement or protective services provided by a county department or an agency with which it contracts under s. 55.02 (2) are subject to s. 46.279 and shall be provided in the least restrictive environment and in the least restrictive manner consistent with the needs of the individual to be protected and with the resources of the county department.

55.12(4) (4) Factors that a county department shall consider in providing protective placement or protective services shall include the needs of the individual to be protected for health, social, or rehabilitative services; the level of supervision needed; the reasonableness of the placement or services given the cost and the actual benefits in the level of functioning to be realized by the individual; the limits of available state and federal funds and of county funds required to be appropriated to match state funds; and the reasonableness of the protective placement or protective services given the number or projected number of individuals who will need protective placement or protective services and given the limited funds available.

55.12(5) (5) Except as provided in s. 49.45 (30m), the county may not be required to provide funding, in addition to its funds that are required to be appropriated to match state funds, in order to provide protective placement or protective services to an individual. Protective placement under this section does not replace commitment of an individual in need of acute psychiatric treatment under s. 51.20 or 51.45 (13).

55.12(6) (6) If the county department or agency with which it contracts under s. 55.02 (2) proposes to provide protective placement to an individual who has a developmental disability in an intermediate facility or a nursing facility under an order under this section, the county department or agency, or, if s. 46.279 (4m) applies to the individual, the department or the department's contractor shall develop a plan under s. 46.279 (4) and furnish the plan to the county department or agency and to the individual's guardian. The county department or agency with which it contracts under s. 55.02 (2) shall provide protective placement to the individual in a noninstitutional community setting in accord with the plan unless the court finds that protective placement in the intermediate facility or nursing facility is the most integrated setting, as defined in s. 46.279 (1) (bm), that is appropriate to the needs of the individual, taking into account information presented by all affected parties.

55.12(7) (7) If an individual to be protectively placed is a resident of a facility licensed for 16 or more beds, the court may consider whether moving the individual would create a serious risk of harm to that individual.

55.12(8) (8) The court may order protective services as an alternative to protective placement.

55.12(9) (9) The court may order psychotropic medication as a protective service only as provided in s. 55.14.

55.12(10) (10)

55.12(10)(a)(a) If a court orders protective services or protective placement of an individual under this section and if an order has not been made under s. 54.10 (3) (f) for the individual, the court shall determine if, under 18 USC 922 (g) (4), the individual is prohibited from possessing a firearm. If the individual is prohibited, the court shall order the individual not to possess a firearm, order the seizure of any firearm owned by the individual, and inform the individual of the requirements and penalties under s. 941.29.

55.12(10)(b) (b)

55.12(10)(b)1.1. If a court orders under par. (a) an individual not to possess a firearm, the individual may petition that court or the court in the county where the individual resides to cancel the order.

55.12(10)(b)2. 2. The court considering the petition under subd. 1. shall grant the petition if the court determines that the circumstances regarding the protective services or protective placement order under this section and the individual's record and reputation indicate that the individual is not likely to act in a manner dangerous to public safety and that the granting of the petition would not be contrary to public interest.

55.12(10)(b)3. 3. If the court grants the petition under subd. 2., the court shall cancel the order under par. (a) and order the return of any firearm ordered seized under par. (a).

55.12(10)(c) (c) In lieu of ordering the seizure under par. (a), the court may designate a person to store the firearm until the order under par. (a) is canceled under par. (b) 3.

55.12(10)(d) (d) If the court orders under par. (a) an individual not to possess a firearm or cancels under par. (b) 3. an order issued under par. (a), the court clerk shall notify the department of justice of the order or cancellation and provide any information identifying the individual that is necessary to permit an accurate firearms restrictions record search under s. 175.35 (2g) (c). No other information from the individual's court records may be disclosed to the department of justice except by order of the court. The department of justice may disclose information provided under this paragraph only as part of a firearms restrictions record search under s. 175.35 (2g) (c) or under rules the department of justice promulgates under s. 175.35 (2g) (d).

55.12 History History: 2005 a. 264 ss. 135, 162; 2007 a. 45; 2009 a. 258; s. 35.17 correction in (10) (d).

55.12 Annotation A county's duty under former s. 55.06 (9) (a) [now sub. (1)] to provide the least restrictive environment is not limited according to funds available through state and federal funds and those that the county appropriates as matching funds. Protective Placement of D.E.R. 155 Wis. 2d 240, 455 N.W.2d 239 (1990).

55.12 Annotation A court may order an agency to do planning and implementation work necessary to fulfill the obligation to order placement conforming to former s. 55.06 (9) (a) [now sub. (1)] and s. 51.61 (1) (e). In Matter of J.G.S. 159 Wis. 2d 685, 465 N.W.2d 227 (Ct. App. 1990).

55.12 Annotation In protective placements under former s. 55.06 (9) (a) [now sub. (1)], counties must make an affirmative showing of a good faith, reasonable effort to find an appropriate placement and to secure funding to pay for an appropriate placement. Counties bear the burden of showing whether funds are available and whether appropriate placements may be developed within the limits of required funds. Dunn County v. Judy K. 2002 WI 87, 254 Wis. 2d 383, 647 N.W.2d 799, 00-3135.

55.12 Annotation Section 752.31 (2) (d) and (3) provide that appeals in protective placement cases under ch. 55 are heard by a single court of appeals judge while the general rule under s. 752.31 (1) is that cases disposed of on the merits, including guardianship orders under ch. 54, are heard by a 3-judge panel. When an appeal is taken from a single action granting both a guardianship and protective placement petition, the appeal is to be decided by a 3-judge panel. Waukesha County v. Genevieve M. 2009 WI App 173, 322 Wis. 2d 131, 776 N.W.2d 640, 09-1755.

55.12 Annotation The Department of Workforce Development does not possess authority to independently determine, for worker's compensation purposes, the reasonableness and medical necessity of a protectively-placed injured employee's court-ordered transfer to the least restrictive environment under ch. 55. The department's authority is limited to resolving disputes regarding the reasonableness or necessity of treatment provided to an injured employee, which permits the department to evaluate the treatment an employee receives within a placement, but not the placement itself. LaBeree v. LIRC, 2010 WI App 148, 330 Wis. 2d 101, 793 N.W.2d 77, 09-1628.



55.13 Emergency protective services.

55.13  Emergency protective services.

55.13(1) (1) Emergency protective services may be provided for not more than 72 hours when there is reason to believe that, if the emergency protective services are not provided, the individual entitled to the services or others will incur a substantial risk of serious physical harm.

55.13(2) (2) If the county department or agency with which the county department contracts under s. 55.02 (2) that is providing emergency protective services to an individual under sub. (1) has reason to believe that the individual meets the criteria for protective services under s. 55.08 (2), the county department or agency may file a petition under s. 55.075. If a petition is filed, a preliminary hearing shall be held within 72 hours, excluding Saturdays, Sundays, and legal holidays, to establish probable cause that the criteria under s. 55.08 (2) are present. The county department or agency shall provide the individual with written notice and orally inform the individual of the time and place of the preliminary hearing. If the individual is not under guardianship, a petition for guardianship shall accompany the petition under s. 55.08 (2), except in the case of a minor who is alleged to have a developmental disability.

55.13(3) (3) Upon finding probable cause under sub. (2), the court may order emergency protective services to continue to be provided for up to 60 days pending the hearing on protective services under s. 55.10.

55.13(4) (4) If it is necessary to enter a premises forcibly to provide or investigate the need for emergency protective services, the staff member of a county department shall obtain a court order authorizing entry and shall make the entry accompanied by a sheriff, police officer, or member of a fire department. When it appears probable that substantial physical harm, irreparable injury, or death may occur to an individual, the police officer, fire fighter, or sheriff may enter a premises without a court order if the time required to obtain such an order would result in greater risk of physical harm to the individual.

55.13(5) (5) If a forcible entry is made under sub. (4), a report of the exact circumstances, including the date, time, place, factual basis for the need of the entry, and the exact services rendered, shall be made and forwarded to the court within 14 days after entry by the person making the entry.

55.13 History History: 2005 a. 264 ss. 98, 99, 100, 163; 2007 a. 45.



55.135 Emergency and temporary protective placement.

55.135  Emergency and temporary protective placement.

55.135(1)(1) If, from personal observation of, or a reliable report made by a person who identifies himself or herself to, a sheriff, police officer, fire fighter, guardian, if any, or authorized representative of a county department or an agency with which it contracts under s. 55.02 (2), it appears probable that an individual is so totally incapable of providing for his or her own care or custody as to create a substantial risk of serious physical harm to himself or herself or others as a result of developmental disability, degenerative brain disorder, serious and persistent mental illness, or other like incapacities if not immediately placed, the individual who personally made the observation or to whom the report is made may take into custody and transport the individual to an appropriate medical or protective placement facility. The person making emergency protective placement shall prepare a statement at the time of detention providing specific factual information concerning the person's observations or reports made to the person and the basis for emergency placement. The statement shall be filed with the director of the facility and with any petition under s. 55.075. At the time of emergency protective placement the individual shall be informed by the director of the facility or the director's designee, orally and in writing, of his or her right to contact an attorney and a member of his or her immediate family and the right to have an attorney provided at public expense, as provided under s. 55.105. The director or designee shall also provide the individual with a copy of the statement by the person making emergency protective placement.

55.135(2) (2) Whoever signs a statement under sub. (1) knowing the information contained in the statement to be false is guilty of a Class H felony.

55.135(3) (3) A person who acts in accordance with this section is not liable for any actions performed in good faith.

55.135(4) (4) When an individual is detained under this section, a petition shall be filed under s. 55.075 by the person making the emergency protective placement and a preliminary hearing shall be held within 72 hours, excluding Saturdays, Sundays and legal holidays, to establish probable cause to believe the grounds for protective placement under s. 55.08 (1). The sheriff or other person making emergency protective placement under sub. (1) shall provide the individual with written notice and orally inform him or her of the time and place of the preliminary hearing. If the detainee is not under guardianship, a petition for guardianship shall accompany the protective placement petition, except in the case of a minor who is alleged to have a developmental disability. In the event that protective placement is not appropriate, the court may elect to treat a petition for protective placement as a petition for commitment under s. 51.20 or 51.45 (13).

55.135(5) (5) Upon finding probable cause under sub. (4), the court may order temporary protective placement up to 30 days pending the hearing for a permanent protective placement, or the court may order such protective services as may be required. If the court orders under this subsection an individual who has a developmental disability to receive temporary protective placement in an intermediate facility or in a nursing facility, and if at the hearing for permanent protective placement the court orders that the individual be provided protective placement, the court may, before commencement of permanent protective placement, extend the temporary protective placement order for not more than 90 days if necessary for the county department that is participating in the program under s. 46.278 or, if s. 46.279 (4m) applies, the department's contractor to develop the plan required under s. 46.279 (4).

55.135(6) (6) A law enforcement agency, fire department, or county department or agency with which it contracts under s. 55.02 (2) shall designate at least one employee authorized to take an individual into custody under this section who shall attend the in-service training on emergency detention and emergency protective placement offered by a county department of community programs under s. 51.42 (3) (ar) 4. d., if the county department of community programs serving the designated employee's jurisdiction offers an in-service training program.

55.135 History History: 2005 a. 264 ss. 144 to 149, 164; 2005 a. 388 s. 165; 2007 a. 20, 45; 2009 a. 180.

55.135 Annotation When a placement extended past the 30-day limit under former s. 55.06 (11) (c) [now sub. (5)] before a final hearing was held, the court lost authority to extend the placement. In Matter of Guardianship of N. N. 140 Wis. 2d 64, 409 N.W.2d 388 (Ct. App. 1987).

55.135 Annotation Former s. 55.06 (11) (c) [now sub. (5)] required dismissal of the proceedings for failure to hold a permanent placement hearing within 30 days of the probable cause hearing; immediate refiling of the petition and emergency detention following dismissal without prejudice was impermissible. State ex. rel Sandra D. v. Getto, 175 Wis. 2d 490, 498 N.W.2d 893 (Ct. App. 1993).

55.135 Annotation An emergency protective placement must be based on personal observation by one of the individuals listed in former s. 55.06 (11) (a) [now sub. (1)]. Costs could not be assessed against the subject of an emergency placement proceeding that was outside the statutory guidelines. Ethelyn I.C. v. Waukesha County, 221 Wis. 2d 109, 584 N.W.2d 211 (Ct. App. 1998), 97-2236.

55.135 Annotation A circuit court loses competence if the hearing under former s. 55.06 (11) (b) [now sub. (4)] is not held within 72 hours after the person is first taken into custody. The filing of a new petition does not start the clock anew. Kindcare, Inc. v. Judith G. 2002 WI App 36, 250 Wis. 2d 817, 640 N.W.2d 839, 00-3450.



55.14 Involuntary administration of psychotropic medication.

55.14  Involuntary administration of psychotropic medication.

55.14(1)(1) In this section:

55.14(1)(a) (a) "Involuntary administration of psychotropic medication" means any of the following:

55.14(1)(a)1. 1. Placing psychotropic medication in an individual's food or drink with knowledge that the individual protests receipt of the psychotropic medication.

55.14(1)(a)2. 2. Forcibly restraining an individual to enable administration of psychotropic medication.

55.14(1)(a)3. 3. Requiring an individual to take psychotropic medication as a condition of receiving privileges or benefits.

55.14(1)(b) (b) "Not competent to refuse psychotropic medication" means that, as a result of developmental disability, degenerative brain disorder, serious and persistent mental illness, or other like incapacities, and after the advantages and disadvantages of and alternatives to accepting the particular psychotropic medication have been explained to an individual, one of the following is true:

55.14(1)(b)1. 1. The individual is incapable of expressing an understanding of the advantages and disadvantages of accepting treatment and the alternatives to accepting treatment.

55.14(1)(b)2. 2. The individual is substantially incapable of applying an understanding of the advantages, disadvantages and alternatives to his or her condition in order to make an informed choice as to whether to accept or refuse psychotropic medication.

55.14(1)(c) (c) "Protest" means make more than one discernible negative response, other than mere silence, to the offer of, recommendation for, or other proffering of voluntary receipt of psychotropic medication. "Protest" does not mean a discernible negative response to a proposed method of administration of the psychotropic medication.

55.14(1)(d) (d) "Psychotropic medication" means a prescription drug, as defined in s. 450.01 (20), that is used to treat or manage a psychiatric symptom or challenging behavior.

55.14(2) (2) Involuntary administration of psychotropic medication, with consent of a guardian, may be ordered as a protective service only under the requirements of this section.

55.14(3) (3) In addition to the other requirements of this chapter pertaining to petitions for protective services, a petition under this section shall allege that all of the following are true:

55.14(3)(a) (a) A physician has prescribed psychotropic medication for the individual.

55.14(3)(b) (b) The individual is not competent to refuse psychotropic medication.

55.14(3)(c) (c) The individual has refused to take the psychotropic medication voluntarily or attempting to administer psychotropic medication to the individual voluntarily is not feasible or is not in the best interests of the individual. If the petition alleges that the individual has refused to take psychotropic medication voluntarily, the petition shall identify the reasons, if known, for the individual's refusal to take psychotropic medication voluntarily. The petition also shall provide evidence showing that a reasonable number of documented attempts to administer psychotropic medication voluntarily using appropriate interventions that could reasonably be expected to increase the individual's willingness to take psychotropic medication voluntarily have been made and have been unsuccessful. If the petition alleges that attempting to administer psychotropic medications to the individual voluntarily is not feasible or is not in the best interests of the individual, the petition shall identify specific reasons supporting that allegation.

55.14(3)(d) (d) The individual's condition for which psychotropic medication has been prescribed is likely to be improved by administration of psychotropic medication and the individual is likely to respond positively to psychotropic medication.

55.14(3)(e) (e) Unless psychotropic medication is administered involuntarily, the individual will incur a substantial probability of physical harm, impairment, injury, or debilitation or will present a substantial probability of physical harm to others. The substantial probability of physical harm, impairment, injury, or debilitation shall be evidenced by one of the following:

55.14(3)(e)1. 1. The individual's history of at least 2 episodes, one of which has occurred within the previous 24 months, that indicate a pattern of overt activity, attempts, threats to act, or omissions that resulted from the individual's failure to participate in treatment, including psychotropic medication, and that resulted in a finding of probable cause for commitment under s. 51.20 (7), a settlement agreement approved by a court under s. 51.20 (8) (bg), or commitment ordered under s. 51.20 (13).

55.14(3)(e)2. 2. Evidence that the individual meets one of the dangerousness criteria set forth in s. 51.20 (1) (a) 2. a. to e.

55.14(4) (4) A petition under this section must include a written statement signed by a physician who has personal knowledge of the individual that provides general clinical information regarding the appropriate use of psychotropic medication for the individual's condition and specific data that indicates that the individual's current condition necessitates the use of psychotropic medication.

55.14(5) (5) The guardian ad litem appointed under s. 55.10 (4) (b) for an individual who is the subject of a petition under this section shall report to the court whether the allegations in the petition required under sub. (3) are true, and whether involuntary administration of psychotropic medication is in the best interests of the individual.

55.14(6) (6) If requested by an individual who is the subject of a petition under this section or anyone on his or her behalf, the individual has the right at his or her own expense, or if indigent at the expense of the county in which the petition is filed, to secure an independent medical or psychological examination relevant to the issues of whether the allegations in the petition required under sub. (3) are true, and whether involuntary administration of psychotropic medication is in the best interest of the individual, and to present a report of this independent evaluation or the evaluator's personal testimony as evidence at the hearing.

55.14(7) (7) Upon the filing of a petition under this section, the court shall make a referral for appointment of legal counsel as provided under s. 55.105. A petition under this section shall be heard within 30 days after it is filed.

55.14(8) (8) The court may issue an order authorizing an individual's guardian to consent to involuntary administration of psychotropic medication to the individual and may order involuntary administration of psychotropic medication to the individual as a protective service, with the guardian's consent, if the court or jury finds by clear and convincing evidence that the allegations in the petition required under sub. (3) are true, all other requirements for involuntary administration of psychotropic medication under this section have been met, psychotropic medication is necessary for treating the condition described in the statement under sub. (4), and all other requirements of this chapter for ordering protective services have been met. An order under this section shall do all of the following:

55.14(8)(a) (a) Direct the development of a treatment plan for the individual specifying the protective services, including psychotropic medication as ordered by the treating physician, that the individual should receive. If the individual resides in a nursing home or hospital, the nursing home or hospital shall develop the treatment plan. If the individual resides elsewhere, the county department or an agency with which it contracts under s. 55.02 (2) shall develop the treatment plan. The treatment plan shall include a plan for the involuntary administration of psychotropic medication to the individual. The treatment plan is subject to the approval of the guardian and to review and approval by the court. If the court approves the plan, the court shall order the county department or an agency with which it contracts under s. 55.02 (2) to ensure that psychotropic medication is administered in accordance with the treatment plan.

55.14(8)(b) (b) Order the individual to comply with the treatment plan under par. (a). The order shall provide that if the individual fails to comply with provisions of the treatment plan that require the individual to take psychotropic medications, the medications may be administered involuntarily with consent of the guardian. The order shall specify the methods of involuntary administration of psychotropic medication to which the guardian may consent. An order authorizing the forcible restraint of an individual shall specify that a person licensed under s. 441.06, 441.10, or 448.05 (2) or (5) shall be present at all times that psychotropic medication is administered in this manner and shall require the person or facility using forcible restraint to maintain records stating the date of each administration, the medication administered, and the method of forcible restraint utilized.

55.14(9) (9) If an individual who is subject to an order under this section is not in compliance with the order because he or she refuses to take psychotropic medication as ordered under the treatment plan, and it is necessary for the individual to be transported to an appropriate facility for forcible restraint for administration of psychotropic medication, the corporation counsel may file with the court a statement of the facts that constitute the basis of the noncompliance of the individual. The statement shall be sworn to be true and shall be based upon the information and belief of the person filing the statement. The statement shall be signed by the individual's guardian and by the director or designee of the county department or an agency with which it contracts under s. 55.02 (2) to develop and administer the treatment plan. Upon receipt of the statement of noncompliance, if the court finds by clear and convincing evidence that the individual has substantially failed to comply with the administration of psychotropic medication as ordered under the treatment plan, the court may issue an order authorizing the sheriff or any other law enforcement agency in the county in which the individual is found or in which it is believed that the individual may be present to take the individual into custody and transport him or her to an appropriate facility for administration of psychotropic medication using forcible restraint, with consent of the guardian.

55.14(10) (10) Nothing in this section prohibits the involuntary administration of psychotropic medication as an emergency protective service under s. 55.13.

55.14(11) (11) The county department or an agency with which it contracts under s. 55.02 (2) shall provide to the department a copy of any order issued under this section that applies to any protectively placed individual in the county.

55.14(12) (12) The department shall annually submit to the legislature under s. 13.172 (2) a report regarding orders under this section.

55.14(13) (13) An order under this section is subject to annual review under s. 55.19.

55.14 History History: 2005 a. 264 ss. 165, 195; 2005 a. 387 ss. 121, 302; 2007 a. 20; 2007 a. 45; 2009 a. 180.



55.15 Transfer of an individual under a protective placement order.

55.15  Transfer of an individual under a protective placement order.

55.15(1)(1)  Transfers authorized. An individual under a protective placement order may be transferred between protective placement units, between protective placement facilities, or from a protective placement unit to a medical facility. The individual may not be transferred, under the protective placement order, to any facility for which commitment procedures are required under ch. 51.

55.15(2) (2) Who may transfer. A guardian, a county department or agency with which it contracts under s. 55.02 (2) that provided protective placement to the individual pursuant to the order of the court, the department, or a protective placement facility may transfer an individual under a protective placement order under the requirements of this section, notwithstanding the fact that a court order has named a specific facility for the protective placement of the individual.

55.15(3) (3) Consent of guardian required. No individual may be transferred under this section without the written consent of the individual's guardian, except in the case of an emergency transfer under sub. (5) (b).

55.15(4) (4) Consent of county department. No individual may be transferred under this section to a facility that is more costly to the county without the written consent of the county department, except in the case of an emergency transfer under sub. (5) (b).

55.15(5) (5) Notice of transfer.

55.15(5)(a)(a) Nonemergency transfer. A person or entity who initiates a transfer shall provide 10 days' prior written notice of a transfer to the court that ordered the protective placement and to each of the other persons and entities specified in sub. (2) who did not initiate the transfer. The notice of transfer shall include notice of the right of the individual under a protective placement, the individual's attorney, if any, or other interested person to petition the court for a hearing on the transfer.

55.15(5)(b) (b) Emergency transfer. If an emergency makes it impossible to provide the notice specified in par. (a) or to obtain the prior written consent of the guardian specified in sub. (3), the individual may be transferred without the prior written consent of the guardian and without the notice specified in par. (a). Written notice shall be provided immediately upon transfer to each of the persons and entities specified under sub. (2) who did not initiate the transfer. Notice shall also be provided to the court that ordered the protective placement within a reasonable time, not to exceed 48 hours from the time of transfer. The notice shall include notice of the right to file with the court under sub. (6) a petition objecting to the emergency transfer.

55.15(6) (6) Petition. An individual under protective placement, the individual's guardian, the individual's attorney, if any, or any other interested person may file a petition with the court objecting to a proposed transfer or to an emergency transfer made under sub. (5) (b). The petition shall specify the reasons for the person's objection to the transfer.

55.15(7) (7) Hearing.

55.15(7)(a)(a) The court shall order a hearing within 10 days after the filing of a petition under sub. (6).

55.15(7)(b) (b) The court shall notify the petitioner, the individual under protective placement, the individual's guardian, the individual's attorney, if any, and the county department of the time and place of the hearing.

55.15(7)(c) (c) A guardian ad litem shall be appointed to represent the individual under protective placement at the hearing. If the individual is an adult who is indigent, the county in which the hearing is held shall be liable for guardian ad litem fees. If the individual is a minor, the individual's parents or the county in which the hearing is held shall be liable for guardian ad litem fees as provided in s. 48.235 (8).

55.15(7)(cm) (cm) The court shall refer the individual under protective placement for appointment of legal counsel as provided under s. 55.105 if the individual, the individual's guardian ad litem, or anyone on the individual's behalf requests that counsel be appointed for the individual.

55.15(7)(d) (d) The petitioner, individual under protective placement, the individual's guardian, the individual's guardian ad litem, and the individual's attorney, if any, have the right to attend the hearing and to present and cross-examine witnesses.

55.15(8) (8) Standard for transfer. In determining whether to approve a proposed transfer or an emergency transfer made under sub. (5) (b), the court shall consider all of the following:

55.15(8)(a) (a) Whether the requirements of s. 55.12 (2) and (6) are met.

55.15(8)(b) (b) Whether the protective placement is in the least restrictive environment consistent with the requirements of s. 55.12 (3), (4), and (5) or, if the transfer is to an intermediate facility or nursing facility, is in the most integrated setting, as defined in s. 46.279 (1) (bm).

55.15(8)(c) (c) Whether the protective placement is in the best interests of the person under protective placement.

55.15(9) (9) Order relating to transfer. Following the hearing under sub. (7), the court shall do one of the following:

55.15(9)(a) (a) If the court finds that the individual continues to meet the standards under s. 55.08 (1) and the individual's proposed protective placement does not meet the standards for transfer under sub. (8), the court shall issue an order prohibiting the transfer. The court shall include the information relied upon as a basis for the order and shall make findings based on the standards under sub. (8) in support of the denial of the transfer.

55.15(9)(b) (b) If the court finds that the individual continues to meet the standards under s. 55.08 (1) and the proposed transfer meets the standard under sub. (8), the court shall approve the proposed transfer. The court may order protective services along with transfer of protective placement. The court shall include the information relied upon as a basis for the order and shall make findings based on the standards in s. 55.08 (1) in support of the need for continued protective placement.

55.15(9)(c) (c) If the court finds that the individual no longer meets the standards under s. 55.08 (1), the court shall terminate the protective placement, as provided in s. 55.17.

55.15 History History: 2005 a. 264; 2007 a. 20, 45.

55.15 Annotation Based on principles of comity and the orderly administration of justice, this case sets forth standards for Wisconsin courts to follow when confronted with the transfer of interstate guardianships. Grant County Department of Social Services v. Unified Board of Grant and Iowa Counties, 2005 WI 106, 283 Wis. 2d 258, 700 N.W.2d 863, 03-0634.

55.15 Annotation Section 55.06 (9) (b), 2003 stats., did not authorize a guardian to move the ward out of state, change the ward's domicile, and transfer the guardianship to Connecticut, all without prior approval. Linda L. v. Collis, 2006 WI App 105, 294 Wis. 2d 637, 718 N.W.2d 205, 05-0494.



55.16 Modification of an order for protective placement or protective services.

55.16  Modification of an order for protective placement or protective services.

55.16(1) (1)  Use of transfer provisions. If a petitioner is an entity authorized under s. 55.15 (2) to transfer an individual under a protective placement and the modification sought is a transfer of an individual between protective placement units, between protective placement facilities, or from a protective placement unit to a medical facility that is not a psychiatric facility, the petitioner may utilize the procedure in s. 55.15 in lieu of the procedure under this subsection.

55.16(2) (2) Petition.

55.16(2)(a)(a) Filing; services. Subject to par. (d), an individual under protective placement or receiving protective services, the individual's guardian, the individual's legal counsel or guardian ad litem, if any, the department, the county department that placed the individual or provided the protective services under an order of the court, an agency with which the county department contracts under s. 55.02 (2), or any interested person may file a petition at any time for modification of an order for protective services or protective placement. The petition shall be served on the individual, the individual's guardian, the individual's legal counsel and guardian ad litem, if any, and the county department.

55.16(2)(b) (b) Modification of an order for protective placement; allegations. A petition for modification of an order for protective placement shall make one of the following allegations:

55.16(2)(b)1. 1. That the protective placement is not in the least restrictive environment that is consistent with the requirements of s. 55.12 (3), (4), and (5).

55.16(2)(b)2. 2. That a protective placement in a facility with a higher level of restrictiveness would be more consistent with the requirements of s. 55.12 (3), (4), and (5).

55.16(2)(b)3. 3. That a protective placement in a different facility with the same level of restrictiveness as the current placement would be more consistent with the requirements of s. 55.12 (4) and (5) for reasons unrelated to the level of restrictiveness.

55.16(2)(c) (c) Modification of an order for protective services; allegations.

55.16(2)(c)1.1. A petition for modification of an order for protective services, other than an order under s. 55.14, shall allege that the protective services are not provided in the least restrictive environment or manner that is consistent with the requirements of s. 55.12 (3), (4), and (5).

55.16(2)(c)2. 2. A petition for modification of an order under s. 55.14 shall allege that modification of the order or the treatment plan for the individual would be in his or her best interests.

55.16(2)(d) (d) Residents of southern center. The department may not file a petition under par. (a) for modification of an order for protective placement to transfer a resident of the southern center for the developmentally disabled to a less restrictive setting unless the resident's guardian provides explicit written approval and consent for the transfer under s. 51.35 (1) (dm).

55.16(3) (3) Hearing.

55.16(3)(a)(a) The court shall order a hearing within 21 days after the filing of a petition under sub. (2), except that the court is not required to order a hearing if a hearing on a court-ordered protective placement for the individual or on a petition for court-ordered protective services or transfer of protective placement with respect to the individual has been held within the previous 6 months.

55.16(3)(b) (b) The court may extend the 21-day limitation in par. (a) if requested by the individual or the individual's guardian, guardian ad litem, or legal counsel.

55.16(3)(c) (c) The hearing shall be subject to s. 55.10.

55.16(4) (4) Order modification for individual under protective placement. After a hearing under sub. (3) on a petition for modification of an order for protective placement, the court shall make one of the following orders and shall include in the order the information relied on as a basis for that order:

55.16(4)(a) (a) If the court finds that the individual continues to meet the standards under s. 55.08 (1) and the individual's protective placement is in the least restrictive environment that is consistent with the requirements of s. 55.12 (3), (4), and (5), the court shall order continuation of the protective placement in the facility in which the individual resides at the time of the hearing.

55.16(4)(b) (b) If the court finds that the individual continues to meet the standards under s. 55.08 (1) and the protective placement of the individual is not in the least restrictive environment that is consistent with the requirements of s. 55.12 (3), (4), and (5), the court shall order transfer of the individual to a protective placement that is in the least restrictive environment consistent with the requirements of s. 55.12 (3), (4), and (5). In lieu of ordering transfer of the individual to a specific facility, the court may order the county department of the individual's residence to develop or recommend a protective placement that is in the least restrictive environment consistent with the requirements of s. 55.12 (3), (4), and (5), and arrange for the individual's transfer to that protective placement within 60 days after the court's order. The court may extend this time period to permit development of a protective placement. The court may order protective services along with transfer of protective placement.

55.16(4)(c) (c) If the court finds that the individual no longer meets the standards under s. 55.08 (1), the court shall terminate the protective placement, as provided in s. 55.17 (3) (c).

55.16(5) (5) Order modification for individual receiving court-ordered protective services.

55.16(5)(a)(a) After a hearing under sub. (3) on a petition for modification of an order for protective services, other than an order under s. 55.14, the court shall make one of the following orders and shall include in the order the information relied on as a basis for that order:

55.16(5)(a)1. 1. If the court finds that the individual continues to meet the standards under s. 55.08 (2) and the current protective services are provided in the least restrictive manner that is consistent with the requirements of s. 55.12 (3), (4), and (5), the court shall continue the order for protective services.

55.16(5)(a)2. 2. If the court finds that the individual continues to meet the standards under s. 55.08 (2) and the protective services ordered for the individual are not provided in the least restrictive manner that is consistent with the requirements of s. 55.12 (3), (4), and (5), the court shall order protective services that are more consistent with those requirements. The services shall be provided in the least restrictive manner consistent with the requirements of s. 55.12 (3), (4), and (5).

55.16(5)(a)3. 3. If the court finds that the individual no longer meets the standards for protective services under s. 55.08 (2), the court shall terminate the order for protective services, as provided in s. 55.17 (4) (a) 3.

55.16(5)(b) (b) After a hearing under sub. (3) on a petition for modification of an order under s. 55.14, the court shall make one of the orders required under s. 55.19 (3) (e) and shall include in the order the information relied on as a basis for that order.

55.16 History History: 2005 a. 264; 2007 a. 45; 2009 a. 28.



55.17 Termination of an order for protective placement or protective services.

55.17  Termination of an order for protective placement or protective services.

55.17(1) (1)  Petition. An individual, the individual's guardian or guardian ad litem, the department, a county department or agency with which it contracts under s. 55.02 (2), or any other interested person may file a petition at any time for termination of an order for protective placement or protective services. The petition shall be served on the individual; the individual's guardian; the individual's attorney and guardian ad litem, if any; and the county department. The petition shall allege that the individual no longer meets the standards under s. 55.08 (1) for court-ordered protective placement or under s. 55.08 (2) for court-ordered protective services.

55.17(2) (2) Hearing. A hearing under this section shall comply with s. 55.16 (3).

55.17(3) (3) Order for individual under protective placement. After a hearing under sub. (2) on a petition for termination of an order for protective placement, the court shall make one of the following orders and shall include in the order the information relied on as a basis for that order:

55.17(3)(a) (a) If the court finds that the individual continues to meet the standards under s. 55.08 (1) and the individual's protective placement is in the least restrictive environment that is consistent with the requirements of s. 55.12 (3), (4), and (5), the court shall order continuation of the individual's protective placement in the facility in which he or she resides at the time of the hearing.

55.17(3)(b) (b) If the court finds that the individual continues to meet the standards under s. 55.08 (1) and the protective placement of the individual is not in the least restrictive environment that is consistent with the requirements of s. 55.12 (3), (4), and (5), the court shall make an order specified in s. 55.16 (4) (b).

55.17(3)(c) (c) If the individual no longer meets the standards under s. 55.08 (1), the court shall terminate the protective placement. If the protective placement is terminated, all of the following shall apply:

55.17(3)(c)1. 1. The court shall review the needs of the individual with respect to protective services. If the court determines that the individual meets the standards for protective services under s. 55.08 (2), the court may order protective services. The services shall be provided in the least restrictive manner consistent with the requirements of s. 55.12 (3), (4), and (5).

55.17(3)(c)2. 2. If the court determines that the individual does not meet the standards for protective services under s. 55.08 (2), and the individual is being transferred or discharged from his or her current residential facility, the county department shall assist the residential facility with discharge planning for the individual, including planning for a proper residential living arrangement and the necessary support services for the individual.

55.17(3)(c)3. 3. Any individual whose protective placement is terminated under this paragraph may reside in his or her current protective placement facility for up to 60 days after a determination under subd. 1. or 2. in order to arrange for an alternative living arrangement. If the protective placement facility has fewer than 16 beds, the individual may remain in the protective placement facility as long as the requirements of s. 55.055 are met. Admission by the individual, if an adult, to another residential facility shall be made under s. 55.055.

55.17(4) (4) Order for individual receiving court-ordered protective services.

55.17(4)(a)(a) After a hearing under sub. (2) on a petition for termination of an order for protective services, other than an order under s. 55.14, the court shall make one of the following orders and shall include in the order the information relied on as a basis for that order:

55.17(4)(a)1. 1. If the individual continues to meet the standards under s. 55.08 (2) and the protective services ordered for the individual are provided in the least restrictive manner that is consistent with the requirements of s. 55.12 (3), (4), and (5), the court shall continue the order for protective services.

55.17(4)(a)2. 2. If the individual continues to meet the standards under s. 55.08 (2) and the protective services ordered for the individual are not provided in the lease restrictive manner that is consistent with the requirements of s. 55.12 (3), (4), and (5), the court shall make an order for protective services as provided in s. 55.16 (5) (a) 2.

55.17(4)(a)3. 3. If the individual no longer meets the standards for protective services under s. 55.08 (2), the court shall terminate the order for protective services.

55.17(4)(b) (b) After a hearing under sub. (2) on a petition for termination of an order under s. 55.14, the court shall make one of the orders required under s. 55.19 (3) (e) and shall include in the order the information relied on as a basis for that order.

55.17 History History: 2005 a. 264 ss. 142, 168; 2007 a. 45.

55.17 Annotation Under s. 55.17, the court may order a termination of a protective placement only if the standards in s. 55.08 (1) are no longer met; if they are met, the court must order a continuation, though it may change the placement if the person is not in the least restrictive setting. Nowhere does s. 55.17 provide that the court may terminate an order for protective placement if under s. 55.055 (1) the person could remain in the facility without a protective order. Jackson Co. Department of Health and Human Services v. Susan H. 2010 WI App 82, 326 Wis. 2d 246, 785 N.W.2d 677, 09-1997.



55.175 Discharge from protective placement.

55.175  Discharge from protective placement. Prior to discharge of an individual from a protective placement, the county department that is responsible for protective placement shall review the need for continuing protective services, continuation of full or limited guardianship, or, if the individual has no guardian, guardianship. If the county department's recommendation includes a course of action for which court approval would be required, the county department shall make the recommendation to the court. Prior to discharge of the individual from any mental health institute or center for the developmentally disabled, the department shall make the review under s. 51.35 (7).

55.175 History History: 2005 a. 264 s. 151; 2005 a. 387 s. 119; 2007 a. 45.



55.18 Annual review of protective placement.

55.18  Annual review of protective placement. All of the following shall be performed with respect to any individual who is subject to an order for protective placement under s. 55.12 or to an order for protective placement initially issued under s. 55.06 (9) (a), 2003 stats.:

55.18(1) (1) County department performance of review.

55.18(1)(a)(a) The county department of the individual's county of residence shall, except as provided in sub. (1m), annually review the status of each individual who has been provided protective placement. The review shall include a visit to the individual and a written evaluation of the physical, mental and social condition of the individual and the service needs of the individual. The review shall be made a part of the permanent record of the individual. The county department shall inform the guardian of the individual of the review at the time the review is made and shall, before completing a report of the review, invite the individual and the guardian to submit comments or information concerning the individual's need for protective placement or protective services. Not later than the first day of the 11th month after the initial order is made for protective placement for an individual and, except as provided in par. (b), annually thereafter, the county department shall do all of the following:

55.18(1)(a)1. 1. File a report of the review with the court that ordered the protective placement. The report shall include information on all of the following:

55.18(1)(a)1.a. a. The functional abilities and disabilities of the individual at the time the review is made, including the needs of the individual for health, social, or rehabilitation services, and the level of supervision needed.

55.18(1)(a)1.b. b. The ability of community services to provide adequate support for the individual's needs.

55.18(1)(a)1.c. c. The ability of the individual to live in a less restrictive setting.

55.18(1)(a)1.d. d. Whether sufficient services are available to support the individual and meet the individual's needs in the community and if so, an estimate of the cost of the services, including the use of county funds.

55.18(1)(a)1.e. e. Whether the protective placement order should be terminated or whether the individual should be placed in another facility with adequate support services that places fewer restrictions on the individual's personal freedom, is closer to the individual's home community, or more adequately meets the individual's needs, including any recommendation that is made during the reporting period by the county department with respect to termination of the protective placement or placement of the individual in another facility.

55.18(1)(a)1.f. f. The comments of the individual and the individual's guardian during the performance of the review, as summarized by the county department, and the response of the county department to the comments.

55.18(1)(a)1.g. g. The comments, if any, of a staff member at the facility in which the individual is placed that are relevant to the review of the individual's placement.

55.18(1)(a)2. 2. File with the court under subd. 1. a petition for annual review by the court of the protective placement ordered for the individual.

55.18(1)(a)3. 3. Provide the report under subd. 1. to the individual and the guardian of the individual, and to the individual's agent under an activated power of attorney for health care, if any.

55.18(1)(ar) (ar) If the individual has a developmental disability and is protectively placed in an intermediate facility or a nursing facility, the agency that is responsible for the protective placement shall notify in writing the county department of the county of residence of the individual that is participating in the program under s. 46.278 or, if s. 46.279 (4m) applies to the individual, the department, at least 120 days before the review. The county department so notified or, if s. 46.279 (4m) applies, the department's contractor, shall develop a plan under s. 46.279 (4) and furnish the plan to the court that ordered the protective placement and to the individual's guardian. The court shall order that the individual be transferred to the noninstitutional community setting in accordance with the plan unless the court finds that protective placement in the intermediate facility or nursing facility is the most integrated setting, as defined in s. 46.279 (1) (bm), that is appropriate to the needs of the individual taking into account information presented by all affected parties.

55.18(1)(b) (b) If, following an annual review of an individual's status under par. (a), the individual or the individual's guardian or guardian ad litem requests modification or termination of the individual's protective placement and a hearing under the requirements of s. 55.10 (2) to (4) is provided, or if a hearing under the requirements of s. 55.10 (2) to (4) is provided pursuant to a petition for modification or termination of the protective placement, the county is not required to initiate a subsequent review of the individual's status under par. (a) until the first day of the 11th month after the date that the court issues a final order after the hearing.

55.18(1)(bm) (bm) If the individual is subject to an order for involuntary administration of psychotropic medication under s. 55.14, the review under par. (a) shall be conducted simultaneously with the review under s. 55.19.

55.18(1)(c) (c) The review under par. (a) may not be conducted by a person who is an employee of the facility in which the individual resides.

55.18(1m) (1m) County agreement. The county of residence of an individual whose placement is in a different county may enter into an agreement with that county under which the county of the individual's placement performs all or part of the duties of the county of residence under this section.

55.18(2) (2) Guardian ad litem appointment and report. After a county department has filed a report with a court under sub. (1) (a) 1., the court shall appoint a guardian ad litem in accordance with s. 757.48 (1). The guardian ad litem shall do all of the following:

55.18(2)(a) (a) Review the report filed under sub. (1) (a) 1., the report required under s. s. 54.25 (1) (a), and any other relevant reports on the individual's condition and placement.

55.18(2)(b) (b) Meet with the individual and contact the individual's guardian and orally explain to the individual and guardian all of the following:

55.18(2)(b)1. 1. The procedure for review of protective placement.

55.18(2)(b)2. 2. The right of the individual to appointment of legal counsel under sub. (3) (c).

55.18(2)(b)3. 3. The right to an evaluation under sub. (3) (b).

55.18(2)(b)4. 4. The contents of the report under sub. (1) (a) 1.

55.18(2)(b)5. 5. That a change in or termination of protective placement may be ordered by the court.

55.18(2)(b)6. 6. The right to a hearing under sub. (3) (d) and an explanation that the individual or the individual's guardian may request a hearing that meets the requirements under s. 55.10 (2) to (4).

55.18(2)(c) (c) Provide the information required under par. (b) to the individual and to the individual's guardian in writing.

55.18(2)(d) (d) Review the individual's condition, placement, and rights with the individual's guardian.

55.18(2)(e) (e) Ascertain whether the individual wishes to exercise any of his or her rights under sub. (3) (b), (c), or (d)

55.18(2)(f) (f) Within 30 days after appointment, file with the court a written report based on information obtained under this subsection and any other evaluations or records of the individual. The report shall discuss whether the individual appears to continue to meet the standards for protective placement under s. 55.08 (1) and whether the protective placement is in the least restrictive environment that is consistent with the individual's needs. The report shall also state whether any of the following apply:

55.18(2)(f)1. 1. An evaluation under sub. (3) (b) is requested by the individual or the individual's guardian ad litem or guardian.

55.18(2)(f)2. 2. The individual or the individual's guardian requests modification or termination of the protective placement.

55.18(2)(f)3. 3. The individual or the individual's guardian requests or the guardian ad litem recommends that legal counsel be appointed for the individual.

55.18(2)(f)4. 4. The individual or the individual's guardian or guardian ad litem requests a hearing that meets the requirements of s. 55.10 (2) to (4) for the individual.

55.18(2)(g) (g) Certify to the court that he or she has complied with the requirements of pars. (a) to (e).

55.18(3) (3) Court review of reports; hearing; order.

55.18(3)(a)(a) The court that ordered protective placement for an individual under s. 55.12 shall review the report of the guardian ad litem under sub. (2) (f), the report filed under sub. (1) (a) 1., and the report required under s. 54.25 (1) (a).

55.18(3)(b) (b) The court shall order an evaluation, by a person who is not an employee of the county department of the physical, mental, and social condition of the individual and the service needs of the individual that is independent of the review performed under sub. (1) (a) if any of the following apply:

55.18(3)(b)1. 1. The report required under sub. (1) (a) 1. is not timely filed, or the court determines that the report fails to meet the requirements of sub. (1) (c).

55.18(3)(b)2. 2. Following review of the guardian ad litem's report under sub. (2) (f), the court determines that an independent evaluation for the individual is necessary.

55.18(3)(b)3. 3. The individual or the individual's guardian or guardian ad litem so requests.

55.18(3)(bm) (bm) If an evaluation is ordered under par. (b), it shall be performed at the expense of the individual or, if the individual is indigent, at the expense of the county under sub. (1) (a).

55.18(3)(br) (br) The court shall order that the county department obtain any other necessary information with respect to the individual.

55.18(3)(c) (c) The court shall refer an individual for appointment of legal counsel under s. 55.105 if any of the following apply:

55.18(3)(c)1. 1. Following review of the guardian ad litem's report under sub. (2) (f), the court determines that legal counsel for the individual is necessary.

55.18(3)(c)2. 2. The individual or the individual's guardian or guardian ad litem so requests.

55.18(3)(d) (d) The court shall order either a summary hearing or a hearing under the requirements of s. 55.10 (2) to (4). A summary hearing shall be held on the record, may be held in court or by other means, including by telephone or videoconference, is not an evidentiary hearing, and does not require attendance by the individual. The court shall hold a hearing under the requirements of s. 55.10 (2) to (4) if any of the following apply:

55.18(3)(d)1. 1. The individual or the individual's guardian or guardian ad litem so requests.

55.18(3)(d)2. 2. The report under sub. (2) (f) indicates that the individual no longer meets the standards for protective placement under s. 55.08 (1).

55.18(3)(d)3. 3. The report under sub. (2) (f) indicates that the current protective placement is not in the least restrictive environment consistent with the individual's needs.

55.18(3)(d)4. 4. The report under sub. (2) (f) indicates that the individual objects to the current protective placement.

55.18(3)(e) (e) Following the hearing under par. (d), the court shall do one of the following:

55.18(3)(e)1. 1. If the court finds that the individual continues to meet the standards under s. 55.08 (1) and the protective placement of the individual is in the least restrictive environment that is consistent with the requirements of s. 55.12 (3), (4), and (5), the court shall order the continuation of the protective placement in the facility in which the individual resides at the time of the hearing. The court shall include in the order the information relied upon as a basis for the order and shall make findings based on the standards under s. 55.08 (1) in support of the need for continuation of the protective placement.

55.18(3)(e)2. 2. If the court finds that the individual continues to meet the standards under s. 55.08 (1) and the protective placement of the individual is not in the least restrictive environment that is consistent with the requirements of s. 55.12 (3), (4), and (5), the court shall order transfer of the individual to a protective placement that is in the least restrictive environment consistent with the requirements of s. 55.12 (3), (4), and (5). In lieu of ordering transfer of the individual to a specific facility, the court may order the county department of residence to develop or recommend a protective placement that is in the least restrictive environment consistent with the requirements of s. 55.12 (3), (4), and (5) and arrange for the individual's transfer to that protective placement within 60 days after the court's order. The court may extend this period to permit development of a protective placement. The court may order protective services as well as a transfer of protective placement. The court shall include in the order the information relied upon as a basis for the order and shall make findings based on the standards under s. 55.08 (1) in support of the need for continued protective placement.

55.18(3)(e)3. 3. If the court finds that the individual no longer meets the standards under s. 55.08 (1), the court shall terminate the protective placement. If the protective placement is terminated, s. 55.17 (3) (c) 1. to 3. shall apply.

55.18(3)(f) (f) The court shall provide a copy of the order made under par. (e) to all of the following:

55.18(3)(f)1. 1. The individual.

55.18(3)(f)2. 2. The individual's guardian, guardian ad litem, and legal counsel, if any, and the individual's agent under an activated power of attorney for health care, if any.

55.18(3)(f)3. 3. The facility in which the individual resided when the petition for annual review was filed.

55.18(3)(f)4. 4. The county department under sub. (1) (a) and, if relevant, sub. (1m).

55.18(4) (4) Establishment of county policy. The county department shall ensure that no later than 180 days after November 1, 2006, the county establishes a written policy that specifies procedures to be followed in the county that are designed to ensure that annual reviews of all individuals who are subject to orders for protective placement under s. 55.12 or to orders for protective placement initially issued under s. 55.06 (9) (a), 2003 stats., residing in the county are conducted as required by this section. The county department shall maintain a copy of the written policy and shall make the policy available for public inspection.

55.18(5) (5) Report by register in probate. By the first January 31 after November 1, 2006, and by every January 31 thereafter, the register in probate of each county shall file with the chief judge of the judicial administrative district a statement indicating whether each report and petition required to be filed by the county department under sub. (1) that year has been filed. If the statement indicates that a required report or petition has not been filed, the statement shall include an explanation of the reasons the report or petition has not been filed.

55.18 History History: 2005 a. 264 ss. 140, 141, 169; 2007 a. 20, 45.



55.19 Annual review of order authorizing involuntary administration of psychotropic medication.

55.19  Annual review of order authorizing involuntary administration of psychotropic medication. All of the following shall be performed annually with respect to any individual who is subject to an order under s. 55.14 or an order initially issued under s. 880.33 (4r), 2003 stats., authorizing involuntary administration of psychotropic medication:

55.19(1) (1) County department performance of review.

55.19(1)(a)(a) The county department of the individual's county of residence shall, except as provided in sub. (1m), review, in compliance with the requirements of this section, the status of each individual who is the subject of the order. The review shall include a visit to the individual and a written evaluation of the physical, mental, and social condition of the individual that is relevant to the issue of the continued need for the order. The review shall be made a part of the permanent record of the individual. The county department shall inform the guardian of the individual of the review at the time the review is made and shall, before completing a report of the review, invite the individual and the guardian to submit comments or information concerning the individual's need for involuntary administration of psychotropic medication or other protective services. Not later than the first day of the 11th month after the initial order is made for an individual, except as provided in par. (b), and at least annually thereafter, the county department shall do all of the following:

55.19(1)(a)1. 1. File a report of the review with the court that issued the order. The report of the review shall include information on all of the following:

55.19(1)(a)1.a. a. Whether the individual continues to meet the standards for protective services.

55.19(1)(a)1.b. b. Whether the individual is not competent to refuse psychotropic medication, as defined in s. 55.14 (1) (b).

55.19(1)(a)1.c. c. Whether the individual continues to refuse to take psychotropic medication voluntarily; and whether attempting to administer psychotropic medication to the individual voluntarily is not feasible or is not in the best interests of the individual, including all information required to be specified under s. 55.14 (3) (c).

55.19(1)(a)1.d. d. Whether the individual's condition for which psychotropic medication has been prescribed has been improved by psychotropic medication and the individual has responded positively to psychotropic medication.

55.19(1)(a)1.e. e. If the petitioner alleged under s. 55.14 (3) (e) 2. that the individual met one of the dangerousness criteria set forth in s. 51.20 (1) (a) 2. a. to e., whether the individual continues to meet the criterion.

55.19(1)(a)1.f. f. The comments of the individual and the individual's guardian during the performance of the review, as summarized by the county department, and the response of the county department to the comments.

55.19(1)(a)1.g. g. The comments, if any, of a staff member at the facility at which the individual is placed or receives services or at which psychotropic medication is administered to the individual that are relevant to the review of the continued need for the order.

55.19(1)(a)2. 2. File with the court under subd. 1. a petition for annual review by the court of the order.

55.19(1)(a)3. 3. Provide the report under subd. 1. to the individual and the guardian of the individual.

55.19(1)(b) (b) If, in an annual review of an individual's status under par. (a), the individual or the individual's guardian or guardian ad litem requests termination of the order and a hearing that meets the requirements of s. 55.10 is provided, or if a hearing under the requirements of s. 55.10 is provided pursuant to a petition for modification or termination of the order, the county department is not required to initiate a subsequent review under par. (a) until the first day of the 11th month after the date that the court issues a final order after the hearing.

55.19(1)(bm) (bm) If the individual is subject to a protective placement order, the review under par. (a) shall be conducted simultaneously with the review under s. 55.18 of the individual's protective placement.

55.19(1)(c) (c) The review under par. (a) may not be conducted by a person who is an employee of a facility in which the individual resides or from which the individual receives services.

55.19(1m) (1m) County agreement. The county of residence of an individual who is subject to an order under s. 55.14 and is provided protective placement in a different county may enter into an agreement with that county under which the county of the individual's placement performs all or part of the duties of the county of residence under this section.

55.19(2) (2) Guardian ad litem appointment and report. After a county department has filed a report with a court under sub. (1) (a) 1., the court shall appoint a guardian ad litem in accordance with s. 757.48 (1). The guardian ad litem shall do all of the following:

55.19(2)(a) (a) Review the report filed under sub. (1) (a) 1., and any other relevant reports on the individual's condition and continued need for the order under s. 55.14.

55.19(2)(b) (b) Meet with the individual and contact the individual's guardian and orally explain to the individual and guardian all of the following:

55.19(2)(b)1. 1. The procedure for review of an order for involuntary administration of psychotropic medication.

55.19(2)(b)2. 2. The right of the individual to appointment of legal counsel under sub. (3) (c).

55.19(2)(b)3. 3. The right to an evaluation under sub. (3) (b).

55.19(2)(b)4. 4. The contents of the report under sub. (1) (a) 1.

55.19(2)(b)5. 5. That a termination or modification of the order or modification of the treatment plan for involuntary administration of psychotropic medication may be ordered by the court.

55.19(2)(b)6. 6. The right to a hearing under sub. (3) (d) and an explanation that the individual or the individual's guardian may request a hearing that meets the requirements under s. 55.10.

55.19(2)(c) (c) Provide the information required under par. (b) to the individual and to the individual's guardian in writing.

55.19(2)(d) (d) Review the individual's condition and rights with the individual's guardian.

55.19(2)(e) (e) Ascertain whether the individual wishes to exercise any of his or her rights under sub. (3) (b), (c), or (d).

55.19(2)(f) (f) Within 30 days after appointment, file with the court a written report based on information obtained under this subsection and any other evaluations or records of the individual. The report shall discuss whether the individual appears to continue to meet the standards for an order under s. 55.14. The report shall also state whether any of the following apply:

55.19(2)(f)1. 1. An evaluation under sub. (3) (b) is requested by the guardian ad litem, the individual, or the individual's guardian.

55.19(2)(f)2. 2. The individual or the individual's guardian requests termination of the order under s. 55.14.

55.19(2)(f)3. 3. The individual or the individual's guardian requests or the guardian ad litem recommends that legal counsel be appointed for the individual.

55.19(2)(f)4. 4. The individual or the individual's guardian or guardian ad litem requests a hearing that meets the requirements of s. 55.10 for the individual.

55.19(2)(g) (g) Certify to the court that he or she has complied with the requirements of pars. (a) to (e).

55.19(3) (3) Court review of reports; hearing; order.

55.19(3)(a)(a) The court that issued the order under s. 55.14 shall review the report of the guardian ad litem under sub. (2) (f) and the report filed under sub. (1) (a) 1.

55.19(3)(b) (b) The court shall order an evaluation, by a person who is not an employee of the county department, of the physical, mental, and social condition of the individual that is relevant to the issue of the continued need for the order under s. 55.14 and that is independent of the review performed under sub. (1) (a) if any of the following apply:

55.19(3)(b)1. 1. The report required under sub. (1) (a) 1. is not timely filed, or the court determines that the report fails to meet the requirements of sub. (1) (c).

55.19(3)(b)2. 2. Following review of the guardian ad litem's report under sub. (2) (f), the court determines that an independent evaluation for the individual is necessary.

55.19(3)(b)3. 3. The individual or the individual's guardian or guardian ad litem so requests.

55.19(3)(bm) (bm) If an evaluation is ordered under par. (b), it shall be performed at the expense of the individual or, if the individual is indigent, at the expense of the county of residence under sub. (1) (a).

55.19(3)(br) (br) The court shall order that the county department obtain any other necessary information with respect to the individual.

55.19(3)(c) (c) The court shall refer an individual for appointment of legal counsel under s. 55.105 if any of the following apply:

55.19(3)(c)1. 1. Following review of the guardian ad litem's report under sub. (2) (f), the court determines that legal counsel for the individual is necessary.

55.19(3)(c)2. 2. The individual or the individual's guardian or guardian ad litem so requests.

55.19(3)(d) (d) The court shall order either a summary hearing or a hearing that meets the requirements of s. 55.10. A summary hearing shall be held on the record, may be held in court or by other means, including by telephone or videoconference, is not an evidentiary hearing, and does not require attendance by the individual. The court shall hold a hearing under the requirements of s. 55.10 if any of the following apply:

55.19(3)(d)1. 1. The individual or the individual's guardian or guardian ad litem so requests.

55.19(3)(d)2. 2. The report under sub. (2) (f) indicates that the individual no longer meets the standards for an order under s. 55.14 (8).

55.19(3)(d)3. 3. The report under sub. (2) (f) indicates that the individual objects to the order.

55.19(3)(e) (e) Following the hearing under par. (d), the court shall do one of the following:

55.19(3)(e)1. 1. If the court finds that the individual continues to meet the standards for an order under s. 55.14 (8), the court shall order the continuation of the order. The court shall include in the decision the information relied upon as a basis for continuation of the order and shall make findings based on the requirements for allegations of a petition under s. 55.14 (3) in support of the need for continuation of the order.

55.19(3)(e)2. 2. If the court finds that the individual continues to meet the standards for an order under s. 55.14 (8) but that modification of the order or the treatment plan would be in the best interests of the individual, the court shall modify the order, order modifications to the individual's treatment plan, or both. Any modifications to the treatment plan are subject to the approval of the guardian. The court shall include in the decision the information relied upon as a basis for continuation of the order and shall make findings based on the requirements for allegations of a petition under s. 55.14 (3) in support of the need for authorizing the guardian to consent to involuntary administration of psychotropic medication.

55.19(3)(e)3. 3. If the court finds that the individual no longer meets the standards for an order under s. 55.14 (8), the court shall terminate the order. If the order is terminated, the court shall review the needs of the individual with respect to other protective services. If the court determines that the individual meets the standards under s. 55.08 (2) for other protective services that are not currently being provided to the individual, the court may order those protective services for the individual.

55.19(3)(f) (f) The court shall provide a copy of the order made under par. (e) to all of the following:

55.19(3)(f)1. 1. The individual.

55.19(3)(f)2. 2. The individual's guardian, guardian ad litem, and legal counsel, if any.

55.19(3)(f)3. 3. The facility in which the individual resided, if any, when the petition for annual review was filed.

55.19(3)(f)4. 4. The county department under sub. (1) (a) and, if relevant, sub. (1m).

55.19 History History: 2005 a. 264, 387; 2007 a. 20, 45; 2009 a. 180.



55.195 Duties of guardian ad litem for protective services reviews.

55.195  Duties of guardian ad litem for protective services reviews. In any review of a protective services order made under s. 55.12, except as provided in s. 55.19 (2), the guardian ad litem shall do all of the following:

55.195(1) (1) Interview the ward to explain the review procedure, the right to an independent evaluation, the right to counsel, and the right to a hearing.

55.195(2) (2) Provide the information under sub. (1) to the ward in writing.

55.195(3) (3) Request that the court order an additional medical, psychological, or other evaluation of the ward, if necessary.

55.195(4) (4) Review the annual report and relevant reports on the ward's condition and protective services.

55.195(5) (5) Review the ward's condition, protective services, and rights with the guardian.

55.195(6) (6) If relevant, report to the court that the ward objects to the finding of continuing incompetency, the present or proposed protective services, the position of the guardian, or the recommendation of the guardian ad litem as to the best interests of the ward or if there is ambiguity about the ward's position on these matters.

55.195(7) (7) Provide a summary written report to the court.

55.195(8) (8) If relevant, report to the court that the ward requests the appointment of counsel or an adversary hearing.

55.195(9) (9) Attend the hearing.

55.195 History History: 2005 a. 387 ss. 123, 124, 488 to 495; Stats. 2005 s. 55.195; 2007 a. 45.

55.195 Annotation The guardian ad litem is entitled to petition for review as an interested person, which includes any official or representative of a public or private agency, corporation, or association concerned with the person's welfare. A guardian ad litem appointed by the circuit court to represent the ward's best interest becomes an official of a public agency concerned with the person's welfare by virtue of that appointment. Linda L. v. Collis, 2006 WI App 105, 294 Wis. 2d 637, 718 N.W.2d 205, 05-0494.



55.20 Appeals.

55.20  Appeals. An appeal may be taken to the court of appeals from a final judgment or final order under this chapter within the time period specified in s. 808.04 (3) and in accordance with s. 809.30 by the subject of the petition or the individual's guardian, by any petitioner, or by the representative of the public.

55.20 History History: 2005 a. 264 s. 155.

55.20 Annotation The guardian ad litem is entitled to petition for review as an interested person, which includes any official or representative of a public or private agency, corporation, or association concerned with the person's welfare. A guardian ad litem appointed by the circuit court to represent the ward's best interest becomes an official of a public agency concerned with the person's welfare by virtue of that appointment. Linda L. v. Collis, 2006 WI App 105, 294 Wis. 2d 637, 718 N.W.2d 205, 05-0494.



55.21 Centers for the developmentally disabled.

55.21  Centers for the developmentally disabled. Protective placements to centers for the developmentally disabled and discharges from such institutions shall be in compliance with s. 51.35 (4).

55.21 History History: 2005 a. 264 s. 153.



55.22 Records.

55.22  Records.

55.22(1)(1) No records of the court pertaining to protective services or protective placement proceedings, including evaluations, reviews and recommendations prepared under s. 55.11 (1) (c), are open to public inspection but any record is available to all of the following:

55.22(1)(a) (a) The individual who is the subject of the proceedings and the individual's guardian at all times.

55.22(1)(b) (b) The individual's attorney or guardian ad litem, without the individual's consent and without modification of the records, in order to prepare for any court proceedings relating to the individual's protective services or protective placement or relating to the individual's guardianship.

55.22(1)(c) (c) Other persons only with the informed written consent of the individual as provided in s. 51.30 (2) or under an order of the court that maintains the records.

55.22(2) (2) If the individual is a minor, consent for release of information from and access to the court records may be given only as provided in s. 51.30. If the individual is an adult who has been adjudicated incompetent in this state, consent for release of information from and access to court records may be given only as provided in s. 54.75.

55.22(3) (3) All treatment and service records pertaining to an individual who is protected under this chapter or for whom application has been made for protection under this chapter are confidential. Section 51.30 governs access to treatment and service records.

55.22 History History: 2005 a. 264 s. 154; 2005 a. 387 s. 120; 2007 a. 45.



55.23 Patients' rights.

55.23  Patients' rights.

55.23(1)(1) The rights and limitations upon rights, procedures for enforcement of rights, and penalties prescribed in s. 51.61 apply to individuals who receive services under this chapter, whether on a voluntary or involuntary basis.

55.23(2) (2) A parent who has been denied periods of physical placement under s. 767.41 (4) (b) or 767.451 (4) may not have the rights of a parent or guardian with respect to access to a minor's records under this chapter.

55.23 History History: 1977 c. 428; 1987 a. 355; 2005 a. 264 s. 156; Stats. 2005 s. 55.23; 2005 a. 443 s. 265.






58. Private asylums, hospitals and societies.

58.01 Private institutions for orphans, indigents and delinquent children.

58.01  Private institutions for orphans, indigents and delinquent children.

58.01(1)(1) Any corporation organized for the establishment and maintenance of any hospital, asylum or other institution for the care and relief of sick, infirm, indigent or homeless persons, or for any similar charitable purpose may receive all such persons as shall be lawfully committed thereto or placed therein, and shall have and maintain the custody, care and control of such persons until lawfully discharged.

58.01(5) (5) Any member of the clergy of good standing shall be granted reasonable facilities, at proper times and places, freely to minister and impart moral and religious instruction, according to the usages of his or her church or denomination, to every inmate of such institution belonging to such church or denomination, or who shall desire the member of the clergy to do so.

58.01(6) (6) The officers designated therefor by the bylaws of such corporation may at any time discharge any adult inmate when, in their discretion, it is for the inmate's interest or the interest of the corporation.

58.01 History History: 1991 a. 316.



58.05 Private institutions for persons who are mentally ill or have an intellectual disability.

58.05  Private institutions for persons who are mentally ill or have an intellectual disability.

58.05(1) (1) The articles of organization of any corporation organized under the laws of this state for the establishment and maintenance of any hospital or other institution for the care, treatment or relief of persons who are mentally ill or have an intellectual disability may contain provisions authorizing it to receive general, special, permanent or temporary endowments and to secure the repayment of the same in accordance with the terms and conditions upon which they may be made by a mortgage upon its real or personal property, or both, or otherwise, in the manner in such articles provided.

58.05(2) (2) Any person who is mentally ill or developmentally disabled may, upon the written request of his or her guardian, be committed to any such hospital or institution in the manner persons who are adjudicated incompetent are committed to the state hospitals; but the county in which the person resides shall be liable for his or her support, maintenance, and treatment only when he or she has been committed upon the request of the county board, and the hospital or institution is not required to keep, care for, or treat any person who is mentally ill or developmentally disabled longer than his or her guardian, friends, or the county from which he or she shall have been committed shall defray the expenses of his or her care and treatment. Any person may voluntarily place himself or herself in such hospital, asylum, or institution for care and treatment.

58.05(3) (3) If at any time complaint is made to the department that any person is improperly confined in any such hospital, asylum or institution, the department shall examine into the case in such manner as it deems best; and if it shall appear to the department that such person is improperly confined it shall order the person's immediate release, and thereupon such person shall be released. The corporation owning or maintaining any such hospital, asylum or institution shall not, nor shall any officer or employee thereof, be liable for the detention of any person duly committed or detained at the request of the person's guardian or friends or of any county board unless such person shall have been detained after the department shall have ordered the person's release or after a court shall have directed the person's discharge; and such liability shall exist only for such detention as shall have occurred after the service of a copy of the order of such department or court upon the superintendent or other officer in charge of such hospital, asylum or institution.

58.05(4) (4) Any letter, communication or complaint addressed to such department or to any member thereof by any inmate, employee or subordinate officer in any such hospital, asylum or institution shall be forthwith forwarded as addressed without interference therewith, breaking of the seal or reading thereof by any officer or employee therein.

58.05(5) (5) Every such corporation shall, on or before the first day of each July make a report to the department for the preceding year, which shall be in form and substance as required by said department and be verified by the president of such corporation or the superintendent or other officer having charge of such hospital, asylum or institution.

58.05(6) (6) Every such corporation that receives nonresident patients into a hospital, asylum or institution for care, treatment or relief shall execute to this state and file in the office of the secretary of state a bond in the sum and with the surety or sureties which the governor determines and approves, conditioned to indemnify the state and every county in the state against expense if the patient becomes indigent in this state. When a nonresident patient is discharged from the hospital, asylum or institution and leaves this state all liability of the corporation upon its bond on account of the patient ceases.

58.05 History History: 1977 c. 83; 1985 a. 29, 332; 1991 a. 316; 2005 a. 387; 2011 a. 126.






59. Counties.

59.001 Definitions.

59.001  Definitions. In this chapter, unless the context clearly indicates to the contrary:

59.001(1) (1) "Board" means the county board of supervisors.

59.001(2) (2) "Clerk" means the county clerk.

59.001(2m) (2m) "Members-elect" means those members of the governing body of a county, city, village or town, at a particular time, who have been duly elected or appointed for a current regular or unexpired term and whose service has not terminated by death, resignation or removal from office.

59.001(2r) (2r) "Municipal clerk" means the clerk of a municipality.

59.001(3) (3) "Municipality" means any city, village or town.

59.001(3m) (3m) "Municipal treasurer" means the treasurer of a municipality.

59.001(4) (4) "Treasurer" means the county treasurer.

59.001 History History: 1989 a. 260, 268; 1995 a. 201.



59.01 Body corporate; status.

59.01  Body corporate; status. Each county in this state is a body corporate, authorized to sue and be sued, to acquire and hold, lease or rent real and personal estate for public uses or purposes, including lands acquired under ch. 75, to sell, lease and convey the same, including the authority to enter into leases or contracts with the state for a period of years for the uses and purposes specified in s. 23.09 (2) (d), to make such contracts and to do such other acts as are necessary and proper to the exercise of the powers and privileges granted and the performance of the legal duties charged upon it.

59.01 History History: 1987 a. 378; 1995 a. 201.

59.01 Cross-reference Cross-reference: See ss. 75.35 and 75.69 for restrictions on the sale of tax deeded land.

59.01 Annotation Civil rights actions against municipalities are discussed. Starstead v. City of Superior, 533 F. Supp. 1365 (1982).



59.02 Powers, how exercised; quorum.

59.02  Powers, how exercised; quorum.

59.02(1) (1) The powers of a county as a body corporate can only be exercised by the board, or in pursuance of a resolution adopted or ordinance enacted by the board.

59.02(2) (2) Ordinances may be enacted and resolutions may be adopted by a majority vote of a quorum or by such larger vote as may be required by law. Ordinances shall commence as follows: "The county board of supervisors of the county of .... does ordain as follows".

59.02(3) (3) A majority of the supervisors who are entitled to a seat on the board shall constitute a quorum. All questions shall be determined by a majority of the supervisors who are present unless otherwise provided.

59.02 History History: 1977 c. 447; 1995 a. 201.

59.02 Annotation The county board's failure to use the prescribed language of sub. (2) did not invalidate an ordinance. Cross v. Soderbeck, 94 Wis. 2d 331, 288 N.W.2d 779 (1980).

59.02 Annotation A supervisor who is required to abstain is not "present" for calculating the number of votes required for passage. Ballenger v. Door County, 131 Wis. 2d 422, 388 N.W.2d 624 (Ct. App. 1986).



59.03 Home rule.

59.03  Home rule.

59.03(1)(1)  Administrative home rule. Every county may exercise any organizational or administrative power, subject only to the constitution and to any enactment of the legislature which is of statewide concern and which uniformly affects every county.

59.03(2) (2) Consolidation of municipal services, home rule, metropolitan district.

59.03(2)(a)(a) Subject to s. 59.794 (2) and (3) and except as elsewhere specifically provided in these statutes, the board of any county is vested with all powers of a local, legislative and administrative character, including without limitation because of enumeration, the subject matter of water, sewers, streets and highways, fire, police, and health, and to carry out these powers in districts which it may create for different purposes, or throughout the county, and for such purposes to levy county taxes, to issue bonds, assessment certificates and improvement bonds, or any other evidence of indebtedness. The powers hereby conferred may be exercised by the board in any municipality, or part thereof located in the county upon the request of any such municipality, evidenced by a resolution adopted by a majority vote of the members-elect of its governing body, designating the particular function, duty or act, and the terms, if any, upon which the powers shall be exercised by the board or by a similar resolution adopted by direct legislation in the municipality in the manner provided in s. 9.20. The resolution shall further provide whether the authority or function is to be exercised exclusively by the county or jointly by the county and the municipality, and shall also find that the exercise of such power by the county would be in the public interest. Upon the receipt of the resolution, the board may, by a resolution adopted by a majority vote of its membership, elect to assume the exercise of the function, upon the terms and conditions set forth in the resolution presented by the municipality.

59.03(2)(b) (b) The board of any county may, by a resolution adopted by a majority of its membership, propose to any of the municipalities located in the county that it offers to exercise such powers and functions therein in order to consolidate municipal services and functions in the county. Such resolution shall designate the particular function, duty or act and the terms and conditions, if any, upon which the board will perform the function, duty or act. The powers conferred in par. (a) and designated in such resolution may thereafter be exercised by the board in each municipality which accepts the proposal by the adoption of a resolution by a majority vote of the members-elect of its governing body or by direct legislation in the manner provided in s. 9.20.

59.03(2)(c) (c) Whenever the request under par. (a) or acceptance under par. (b) of a municipality is by resolution of its governing board, the request or acceptance shall not go into effect until the expiration of 60 days from the adoption of the resolution or, in the case of county law enforcement services provided to a city as described in s. 62.13 (2s), as provided in s. 62.13 (2s) (d). If a petition under s. 9.20 for direct legislation on the request or acceptance is filed before the expiration of said 60 days, the resolution of the governing board is of no effect but the request or acceptance of such municipality shall be determined by direct legislation, except that no petition for direct legislation under s. 9.20 may be filed to approve or reject a contract entered into by a city and a county under s. 62.13 (2s).

59.03(2)(d) (d) After and upon the adoption of resolutions by the board and subject to par. (c) by one or more municipalities either as provided in par. (a) or (b) the board shall have full power to legislate upon and administer the entire subject matter committed to it, and among other things, to determine, where not otherwise provided by law, the manner of exercising the power thus assumed.

59.03(2)(e) (e) The municipality concerned may enter into necessary contracts with the county, and appropriate money to pay to the county the reasonable expenses incurred by it in rendering the services assumed. Such expenses may be certified, returned and paid as are other county charges, and in the case of services performed under a proposal for the consolidation thereof initiated by the board and made available to each municipality in the county on the same terms, the expenses thereof shall be certified, returned and paid as county charges; but in the event that every municipality in the county accepts the proposal of the board, the expenses thereof shall be paid by county taxes to be levied and collected as are other taxes for county purposes. The municipalities are vested with all necessary power to do the things herein required, and to do all things and to exercise or relinquish any of the powers herein provided or contemplated. The procedure provided in this subsection for the request or acceptance of the exercise of the powers conferred on the board in cities and villages is hereby prescribed as a special method of determining the local affairs and government of such cities and villages under article XI, section 3, of the constitution.

59.03(2)(f) (f) The powers conferred by this subsection shall be in addition to all other grants of power and shall be limited only by express language.

59.03 History History: 1995 a. 201 ss. 97, 99, 243; 2005 a. 40; 2013 a. 14.

59.03 Annotation In a county that does not have a county executive or administrator, the personnel committee of the county board does not possess the statutory authority to remove the county social services director. The county board may not, under s. 59.025 [now s. 59.03 (1)], transfer the authority to appoint. 81 Atty. Gen. 145.



59.04 Construction of powers.

59.04  Construction of powers. To give counties the largest measure of self-government under the administrative home rule authority granted to counties in s. 59.03 (1), this chapter shall be liberally construed in favor of the rights, powers and privileges of counties to exercise any organizational or administrative power.

59.04 History History: 1985 a. 29; 1995 a. 201 s. 98; Stats. 1995 s. 59.04.



59.05 County seat; change.

59.05  County seat; change.

59.05(1)(1) The county seat shall be fixed and designated by the board at the first regular meeting after the organization of any county; and no county seat shall be changed except as provided in this section.

59.05(2) (2) If a petition conforming to the requirements of s. 8.40 is filed with the board by at least two-fifths of the legal voters of any county, to be determined by the registration list for the last previous general election held in the county at the time of filing, the names of which voters shall appear on the registration list for such election, asking for a change of the county seat to some other place designated in the petition, the board shall submit the question of removal of the county seat to a vote of the qualified voters of the county. The board shall file the question as provided in s. 8.37. The election shall be held only on the day of the general election, notice of the election shall be given and the election shall be conducted as in the case of the election of officers on that day, and the votes shall be canvassed, certified and returned in the same manner as other votes at that election. The question to be submitted shall be "Shall the county seat of .... county be removed to ....?".

59.05(3) (3) If a majority of the votes cast at the election are in favor of the proposed change, the chairperson of the board shall certify the same, with the attestation of the county clerk, to the governor, who shall issue a proclamation to that effect and publish it in the official state paper. From the date of publication the place designated shall be the county seat. The board may not again submit the question of removal within 5 years.

59.05(4) (4) Notwithstanding subs. (2) and (3), no election to change a county seat may be held for a period of 5 years after the year in which a courthouse or other county building costing $3,000 or more was built at the county seat and occupied for county purposes.

59.05 History History: 1977 c. 427; 1983 a. 192, 484; 1989 a. 192; 1995 a. 201 s. 247; Stats. 1995 s. 59.05; 1997 a. 35; 1999 a. 182; 2003 a. 265.

59.05 Annotation When 40% of registered voters were denied ballots in an election to remove a county seat, the election was set aside even though the outcome probably was not affected. McNally v. Tollander, 100 Wis. 2d 490, 302 N.W.2d 440 (1981).



59.06 County property.

59.06  County property.

59.06(1)(1)  How held. County property shall be held by the clerk in the name of the county. All property, real or personal, conveyed to the county or to its inhabitants or to any person for the use of the county or its inhabitants is county property. Such conveyances have the same effect as if made directly to the county by name.

59.06(2) (2) Effect of transfer. All deeds, contracts and agreements made on behalf of the county under the directions of the board under s. 59.52 (6), or by a county executive acting under s. 59.17 (2) (b) 3., when signed and acknowledged by the clerk and the county seal is attached, are valid and binding on the county to the extent of the terms of the instrument and the right, title and interest which the county has in the property.

59.06 History History: 1995 a. 201 s. 402; Stats. 1995 s. 59.06; 2013 a. 14.

59.06 Cross-reference Cross-reference: See ss. 75.35 and 75.69 for restrictions on the sale of tax deeded land.



59.07 Claims against counties; actions on.

59.07  Claims against counties; actions on.

59.07(1) (1) No action may be brought or maintained against a county upon a claim or upon a cause of action unless the claimant complies with s. 893.80. This subsection does not apply to actions commenced under s. 19.37, 19.97 or 281.99.

59.07(2) (2) No action may be brought or maintained against a county, for disclosure of information that is received under s. 342.20 (3) and maintained under s. 342.20 (4) or that is received under s. 30.572 (4) and maintained under s. 30.572 (5).

59.07 History History: 1977 c. 285; 1979 c. 323 s. 33; 1981 c. 20; 1991 a. 39; 1995 a. 158; 1995 a. 201 s. 426; Stats. 1995 s. 59.07; 1997 a. 27, 35.



59.08 Consolidation of counties; procedure; referendum.

59.08  Consolidation of counties; procedure; referendum.

59.08(1)(1) Any 2 or more adjoining counties may consolidate into a single county by complying with the requirements and procedure herein specified.

59.08(2) (2) The boards of any 2 or more adjoining counties desiring to consolidate their respective counties into a single county may enter into a joint agreement for the consolidation of the counties, setting forth in the consolidation agreement all of the following:

59.08(2)(a) (a) The names of the several counties which they propose to be consolidated.

59.08(2)(b) (b) The name under which it is proposed to consolidate the counties, which name shall be such as to distinguish it from the name of any other county in Wisconsin, other than the consolidating counties.

59.08(2)(c) (c) The property, real and personal, belonging to each county, and the current fair market value thereof.

59.08(2)(d) (d) The indebtedness, bonded and otherwise, of each county.

59.08(2)(e) (e) The proposed name and location of the county seat of the consolidated county.

59.08(2)(f) (f) If the counties have different forms of county organization and government, the proposed form of county organization and government of the consolidated county.

59.08(2)(g) (g) The terms of agreement.

59.08(3) (3) The board of each county may appoint an advisory committee composed of 3 persons to assist the board in the preparation of the agreement.

59.08(4) (4) The original of the consolidation agreement, together with a petition on behalf of the several boards, signed by the chairperson of each of the boards, asking that a referendum on the question of consolidation of the several counties be ordered, shall be filed with the clerk of the circuit court of one of the counties and a copy of the consolidation agreement and of the petition shall be filed with the clerk of the circuit court of each of the other counties.

59.08(5) (5) The qualified electors of each county involved in the consolidation proposal whose board has not taken the initiative under sub. (2) may, by filing with the board a petition conforming to the requirements of s. 8.40, signed by not less than 20% of the qualified electors of the county, based on the total vote cast for governor at the last general election, asking the board to effect a consolidation agreement with the county or counties named in the petition, and asking for a referendum on the question, require the board to so proceed. A copy of the petition of the electors shall also be filed with the clerk of the circuit court of the county. If the board is able within 6 months thereafter to effect the consolidation agreement, the procedure shall be the same as set forth in this section. If the board within that period of time is unable or for any reason fails to perfect the consolidation agreement, then the judge of the circuit court of the county shall appoint a committee of 5 representative citizens of the county, to act for and in lieu of the board in perfecting the consolidation agreement and in petitioning for a referendum.

59.08(6) (6) The board shall publish the consolidation agreement as a class 1 notice under ch. 985. The owner-editor or manager of each newspaper publishing the notice shall issue a certificate of the publication to the judge of the circuit court for each affected county, which shall be proof of publication.

59.08(7) (7)

59.08(7)(a)(a) When publication of the consolidation agreement in each of the counties included in the agreement is completed, the judges of the circuit courts of those counties shall, by order entered of record in each of the counties, require the clerks of each of the counties to submit the question of the consolidation of the counties to a vote of the qualified electors of the counties.

59.08(7)(b) (b) The question of the consolidation of the counties shall be submitted to the voters at the next election to be held on the first Tuesday in April, or the next regular election, or at a special election to be held on the day fixed in the order issued under par. (a), which day shall be the same in each of the counties proposing to consolidate. A copy of the order shall be filed with the county clerk of each of the counties as provided in s. 8.37. If the question of consolidation is submitted at a special election, it shall be held not less than 70 days nor more than 88 days from the completion of the consolidation agreement, but not within 60 days of any spring or general election.

59.08(8) (8) The clerk shall notice such election as other elections. The ballots shall be provided by the clerk and shall be in substantially the following form:

OFFICIAL REFERENDUM BALLOT

If you desire to vote for the consolidation of .... (insert names of counties proposing to consolidate) counties under a consolidation agreement, make a cross (7) in the square after the word "Yes", underneath the question; if you desire to vote against consolidation, make a cross (7) in the square after the word "No", underneath the question.

Shall .... (here insert names of counties proposing to consolidate) counties consolidate under a consolidation agreement?

YES ⍽ NO ⍽

59.08(9) (9) The ballot shall have on the back or reverse side the endorsements provided by law for ballots for general elections and shall be marked by the elector and counted and canvassed as other ballots cast on questions in the county are counted and canvassed. The election shall be conducted by the same officers and in the same manner as are other elections in the county. The results of the election shall be certified to the judges of the circuit courts for the counties.

59.08(10) (10) If a majority of the votes cast in each county upon the question of consolidation are in favor of the consolidation of the counties, the judge of the circuit court shall enter that fact of record in each county. If in any one of the counties less than a majority of the votes cast upon the question of consolidation are in favor of the proposed consolidation, the consolidation shall be declared to have failed for all purposes. If a majority of the votes cast upon the question of consolidation in any county are opposed to consolidation, the question of consolidation shall not be again submitted to the electors of that county for a period of 2 years.

59.08(11) (11) At the next succeeding regular November election, held at least 60 days after the election at which consolidation is approved by the voters, there shall be elected for the consolidated county all county officers provided for by law and the officers shall be nominated as provided in ch. 6. Their terms shall begin on the first Monday of January next succeeding their election, at which time they shall replace all elective county officers of the counties that are consolidated into the consolidated county whose terms shall on that day terminate. All appointive county officers shall be appointed by the person, board or authority upon whom the power to appoint such officers in other counties is conferred. The terms of the officers shall commence on the first Monday of January next succeeding the first election of officers for the consolidated county, and shall continue, unless otherwise removed, until their successors have been appointed and qualified. The successors of all officers whose first election or appointment is provided for in this subsection shall thereafter be elected or appointed at the time, in the manner and for the terms provided by law.

59.08(13) (13) Upon the first Monday of January following the first election of county officers for the consolidated county, the several counties shall thereafter for all purposes be treated and considered as one county, under the name and upon the terms and conditions set forth in the consolidation agreement. All rights, privileges, and franchises of each of the several counties, and all records, books, and documents, and all property, real and personal, and all debts due on whatever account, as well as other things in action, belonging to each of the counties, shall be considered transferred to and vested in the consolidated county, without further act or deed. All property, all rights-of-way, and all and every other interest shall be as effectually the property of the consolidated county as they were of the several counties before the consolidation. The title to real estate, either by deed or otherwise, under the laws of this state vested in any of the counties, shall not be considered to revert or be in any way impaired by reason of this consolidation. The rights of creditors and all liens upon the property of any of the counties shall be preserved unimpaired, and the respective counties shall be considered to continue in existence to preserve the same and all debts, liabilities and duties of any of the counties shall attach to the consolidated county and be enforced against it to the same extent as if the debts, liabilities and duties had been incurred or contracted by it, unless by the terms of the agreement the outstanding bonded indebtedness of the counties shall not be transferred and attached to the consolidated county, but shall remain as obligations of the counties which for such purpose shall be considered to continue in existence.

59.08(14) (14) Suits may be brought and maintained against the consolidated county in any of the courts of this state in the same manner as against any other county. Any action or proceeding pending by or against any of the counties consolidated may be prosecuted to judgment as if the consolidation had not taken place, or the consolidated county may be substituted in its place. The towns, school districts, election districts and voting places in the consolidated county shall continue as in the several counties before consolidation, unless and until changed in accordance with law.

59.08(15) (15) Until changed by law, the same circuit courts shall continue, though it may result in the consolidated county being a part of 2 or more circuits. All such courts shall, however, be held at the place designated as the county seat of the consolidated county, and each such court and the judge of that court shall continue to have and exercise the same jurisdiction as the court or the judge had and exercised before the consolidation. If 2 or more judges have jurisdiction in any consolidated county they or a majority of them shall exercise the power to appoint officers and fill vacancies as is vested in judges of circuit courts of other counties.

59.08(16) (16) For the purpose of representation in congress and in the legislature the existing congressional, senatorial and assembly districts shall continue until changed in accordance with law. The consolidated county shall in all respects, except as otherwise provided in this section, be subject to all the obligations and liabilities imposed, and shall possess all the rights, powers and privileges vested by law in other counties.

59.08(17) (17) The provisions of this section shall be considered cumulative and the authority granted in this section to counties shall not be limited or made inoperative by any existing statute.

59.08 History History: 1977 c. 449; 1979 c. 311; 1981 c. 377; 1983 a. 192; 1989 a. 56, 192; 1991 a. 316; 1993 a. 490; 1995 a. 16 ss. 1, 2; 1995 a. 201 ss. 480 to 483; Stats. 1995 s. 59.08; 1995 a. 225 ss. 175 to 179; 1997 a. 35; 1999 a. 182; 2001 a. 16; 2011 a. 75.



59.10 Boards: composition; election; terms; compensation; compatibility.

59.10  Boards: composition; election; terms; compensation; compatibility. The boards of the several counties shall be composed of representatives from within the county who are elected and compensated as provided in this section. Each board shall act under sub. (2), (3) or (5), unless the board enacts an ordinance, by a majority vote of the entire membership, to act under sub. (1). If a board enacts such ordinance, a certified copy shall be filed with the secretary of state.

59.10(1) (1) Self-organized counties.

59.10(1)(a)(a) Number of supervisors and apportionment of supervisory districts. In each county with a population of at least 500,000, sub. (2) (a) and (b) applies. In counties with a population of less than 500,000 and more than one town, sub. (3) (a) to (c) applies. In counties with one town only, sub. (5) applies.

59.10(1)(b) (b) Terms. The term of office of supervisors is 2 years. A board may determine whether the terms shall be concurrent or staggered. Supervisors shall be elected at the election to be held on the first Tuesday in April next preceding the expiration of their respective terms and shall take office on the 3rd Tuesday in April following their election. If the board determines that supervisors shall serve staggered terms, the board shall, by ordinance, provide for a division of supervisors into 2 classes, one class to be elected for one-half of a full term and the other class for a full term and thereafter the supervisors shall be elected for a full term. The board shall publish the ordinance as a class 1 notice, under ch. 985, or as a notice, as described under s. 59.14 (1m) (b), before publication of the notice of the election at which supervisors are to be elected.

59.10(1)(c) (c) Compensation. The method of compensation for supervisors shall be determined by the board.

59.10(1)(d) (d) Vacancies. A board may determine the procedure for filling a vacancy.

59.10(2) (2) Milwaukee County. In each county with a population of at least 500,000:

59.10(2)(a) (a) Composition; supervisory districts. Within 60 days after the population count by census block, established in the decennial federal census of population, and maps showing the location and numbering of census blocks become available in printed form from the federal government or are published for distribution by an agency of this state, but no later than July 1 following the year of each decennial census, the board shall adopt and transmit to the governing body of each city and village wholly or partially contained within the county a tentative county supervisory district plan to be considered by the cities and villages when dividing into wards. The tentative plan shall specify the number of supervisors to be elected and shall divide the county into a number of districts equal to the number of supervisors, with each district substantially equal in population and consisting of contiguous whole wards or municipalities, except as authorized in sub. (3) (b) 2. Except as otherwise provided in this paragraph, the board shall develop and adopt the tentative plan in accordance with sub. (3) (b) 1. The tentative plan shall not include provision for division of any census block, as utilized by the U.S. bureau of the census in the most recent federal decennial census, unless the block is bisected by a municipal boundary or unless a division is required to enable creation of supervisory districts that are substantially equal in population. The board shall adopt a final plan by enacting an ordinance in accordance with sub. (3) (b) 2. to 4. Changes to the final plan shall be governed by par. (d) and sub. (3) (c).

59.10(2)(b) (b) Election; term. For an election that is held before 2016, supervisors shall be elected for 4-year terms at the election to be held on the first Tuesday in April next preceding the expiration of their respective terms, and shall take office on the 3rd Monday in April following their election. For an election that is held in 2016 and thereafter, supervisors shall be elected for 2-year terms at the election to be held on the first Tuesday in April next preceding the expiration of their respective terms, and shall take office on the 3rd Monday in April following their election.

59.10(2)(c) (c) Compensation.

59.10(2)(c)1.1. Each supervisor shall be paid by the county an annual salary set by the board. The board may provide additional compensation for the chairperson, such that his or her salary may be an amount of up to 150 percent of the salary of a supervisor, and for the chairperson of the board's finance committee, such that his or her salary may be an amount of up to 125 percent of the salary of a supervisor. Beginning with the term that commences in April 2016, the total dollar value of the annual salary and benefits that may be paid to a supervisor, other than the board chairperson and finance committee chairperson, may not exceed the annual per capita income of Milwaukee County as most recently determined by the U.S. bureau of the census and may be increased for a new term as provided in subds. 2. and 3., subject to the limit specified in subd. 4. Section 66.0505 applies to this paragraph.

59.10(2)(c)2. 2. The board may increase the salary specified in subd. 1., or as otherwise adjusted under this paragraph, by an amount that does not exceed the percentage increase in the U.S. consumer price index for all urban consumers, U.S. city average, for the period between the time that a supervisor's salary was last set under subd. 1. or by the board, and the year before the year in which the salary increase is to take effect.

59.10(2)(c)3. 3. The board may increase the salary specified in subd. 1., or as otherwise adjusted under this paragraph, by an amount that exceeds the percentage increase in the U.S. consumer price index for all urban consumers, U.S. city average, for the period between the time that a supervisor's salary was last set under subd. 1. or by the board, and the year before the year in which the salary increase is to take effect, except that such an increase may not take effect unless it is ratified by a majority vote of the electors in the county voting in a referendum on the proposed salary increase.

59.10(2)(c)4. 4. A supervisor may not receive any other benefits or compensation, including health insurance and pension benefits, not specifically authorized or required by law. The maximum total dollar value of the salary and benefits that a supervisor, other than the chairperson of the board and the chairperson of the finance committee, receives in any year may not exceed the annual per capita income of Milwaukee County as most recently determined by the U.S. bureau of the census.

59.10(2)(d) (d) Changes during decade.

59.10(2)(d)1.1. `Number of supervisors; redistricting.' The board may, not more than once prior to November 15, 2010, decrease the number of supervisors after the enactment of a supervisory district plan under par. (a). In that case, the board shall redistrict, readjust, and change the boundaries of supervisory districts, so that the number of districts equals the number of supervisors, the districts are substantially equal in population according to the most recent countywide federal census, the districts are in as compact a form as possible, and the districts consist of contiguous municipalities or contiguous whole wards in existence at the time at which the amended redistricting plan is adopted, except as authorized in sub. (3) (b) 2. In the amended plan, the board shall adhere to the requirements under sub. (3) (b) 2. with regard to contiguity and shall, to the extent possible, place whole contiguous municipalities or contiguous parts of the same municipality within the same district. In the amended plan, the original numbers of the districts in their geographic outlines, to the extent possible, shall be retained. The chairperson of the board shall file a certified copy of any amended plan adopted under this subdivision with the secretary of state.

59.10(2)(d)2. 2. `Election; term.' Any amended plan enacted under subd. 1. becomes effective on the first November 15 following its enactment, and first applies to the spring election following the plan's effective date. Any amended plan enacted under subd. 1. shall remain in effect until the effective date of a redistricting plan subsequently enacted under par. (a). Supervisors elected from the districts created under subd. 1. shall serve for 4-year terms and shall take office on the 3rd Monday in April following their election.

59.10(3) (3) Other counties.

59.10(3)(a)(a) Classification; maximum number of supervisors. Counties with a population of less than 500,000 and more than one town are classified and entitled to a maximum number of supervisors as follows:

59.10(3)(a)1. 1. Counties with a population of less than 500,000 but at least 100,000 shall have no more than 47 supervisors.

59.10(3)(a)2. 2. Counties with a population of less than 100,000 but at least 50,000 shall have no more than 39 supervisors.

59.10(3)(a)3. 3. Counties with a population of less than 50,000 but at least 25,000 shall have no more than 31 supervisors.

59.10(3)(a)4. 4. Counties with a population of less than 25,000 and containing more than one town shall have no more than 21 supervisors.

59.10(3)(a)5. 5. If the population of any county is within 2% of the minimum population for the next most populous grouping under this paragraph, the board thereof, in establishing supervisory districts, may employ the maximum number for such districts set for such next most populous grouping.

59.10(3)(b) (b) Creation of supervisory districts.

59.10(3)(b)1.1. Within 60 days after the population count by census block, established in the decennial federal census of population, and maps showing the location and numbering of census blocks become available in printed form from the federal government or are published for distribution by an agency of this state, but no later than July 1 following the year of each decennial census, each board shall propose a tentative county supervisory district plan setting forth the number of supervisory districts proposed by the board and tentative boundaries or a description of boundary requirements, hold a public hearing on the proposed plan and adopt a tentative plan. The proposed plan may be amended after the public hearing. The tentative plan shall divide the county into a number of districts equal to the number of supervisors, with each district substantially equal in population. The board shall solicit suggestions from municipalities concerning the development of an appropriate plan. Except as authorized in this subdivision, each district shall consist of whole wards or municipalities. Territory within each supervisory district to be created under the tentative plan shall be contiguous, except as authorized in subd. 2. In the tentative plan, the board shall, whenever possible, place whole contiguous municipalities or contiguous parts of the same municipality within the same district. If the division of a municipality is sought by the board, the board shall provide with the plan a written statement to the municipality affected by each proposed division specifying the approximate location of the territory from which a ward is sought to be created for contiguity purposes and the approximate population of the ward proposed to effectuate the division. The tentative plan shall not include provision for division of any census block unless the block is bisected by a municipal boundary or unless a division is required to enable creation of supervisory districts that are substantially equal in population. The board shall transmit a copy of the tentative plan that is adopted to each municipal governing body in the county.

59.10(3)(b)2. 2. Within 60 days after every municipality in the county adjusts its wards under s. 5.15, the board shall hold a public hearing and shall then adopt a final supervisory district plan, numbering each district. Territory within each supervisory district created by the plan shall be contiguous, except that one or more wards located within a city or village which is wholly surrounded by another city or water, or both, may be combined with one or more noncontiguous wards, or one or more wards consisting of island territory as defined in s. 5.15 (2) (f) 3. may be combined with one or more noncontiguous wards within the same municipality, to form a supervisory district.

59.10(3)(b)3. 3. The populations of supervisory districts under the tentative plan shall be determined on the basis of the federal decennial census and any official corrections to the census issued on or before the date that the tentative plan is adopted to reflect the correct population of the county and municipalities and blocks within the county on April 1 of the year of the census. The populations of supervisory districts under the final plan shall be determined on the basis of the federal decennial census and any official corrections to the census to reflect the correct populations of the county and the municipalities and blocks within the county on April 1 of the year of the census, if the corrections as they affect any municipality are issued prior to division of the municipality into wards under s. 5.15, or if a municipality is not divided into wards, prior to adoption of the final plan.

59.10(3)(b)4. 4. The chairperson of the board shall file a certified copy of the final districting plan with the secretary of state. Unless otherwise ordered under sub. (6), a plan enacted and filed under this paragraph, together with any authorized amendment that is enacted and filed under this section, remains in effect until the plan is superseded by a subsequent plan enacted under this subsection and a certified copy of that plan is filed with the secretary of state.

59.10(3)(c) (c)

59.10(3)(c)1.1. After the enactment of a plan of supervisory districts under par. (b), the board may amend the plan to reflect a municipal incorporation, annexation, detachment or consolidation. The number of supervisory districts in the county shall not be changed by any action under this subdivision.

59.10(3)(c)2. 2. Within 60 days after enactment or adoption of a revised division ordinance or resolution under s. 5.15 (4) (a), the board shall amend the county supervisory district plan under par. (b) to reflect any renumbering of the wards specified in the plan.

59.10(3)(c)3. 3. The districts under the amended plan shall be substantially equal in population according to the most recent countywide federal census and shall be in as compact a form as possible. The board shall adhere to the requirements of par. (b) 2. with regard to contiguity and shall, to the extent possible, place whole contiguous municipalities or contiguous parts of the same municipality within the same district. In the amended plan, the original numbers of the districts in their geographic outlines, to the extent possible, shall be retained. An amended plan becomes effective on the first November 15 following its enactment.

59.10(3)(c)4. 4. The chairperson of the board shall file a certified copy of any amended plan under this paragraph with the secretary of state.

59.10(3)(cm) (cm) Changes during decade; reduction in size.

59.10(3)(cm)1.1. `Number of supervisors; redistricting.' Except as provided in subd. 3., following the enactment of a decennial supervisory district plan under par. (b), the board may decrease the number of supervisors. In that case, the board shall redistrict, readjust, and change the boundaries of supervisory districts, so that the number of districts equals the number of supervisors, the districts are substantially equal in population according to the most recent countywide federal census, the districts are in as compact a form as possible, and the districts consist of contiguous municipalities or contiguous whole wards in existence at the time at which the redistricting plan is adopted, except as authorized in par. (b) 1. In the redistricting plan, the board shall adhere to the requirements under par. (b) 2. with regard to contiguity and shall, to the extent possible, place whole contiguous municipalities or contiguous parts of the same municipality within the same district. In redistricting under this subdivision, the original numbers of the districts in their geographic outlines, to the extent possible, shall be retained. No plan may be enacted under this subdivision during review of the sufficiency of a petition filed under subd. 2. nor after a referendum is scheduled on such a petition. However, if the electors of the county reject a change in the number of supervisory districts under subd. 2., the board may then take action under this subdivision except as provided in subd. 3. The county clerk shall file a certified copy of any redistricting plan enacted under this subdivision with the secretary of state.

59.10(3)(cm)2. 2. `Petition and referendum.' Except as provided in subd. 3., the electors of a county may, by petition and referendum, decrease the number of supervisors at any time after the first election is held following enactment of a decennial supervisory district plan under par. (b). A petition for a change in the number of supervisors may be filed with the county clerk. Prior to circulating a petition to decrease the number of supervisors in any county, a petitioner shall register with the county clerk, giving the petitioner's name and address and indicating the petitioner's intent to file such a petition. No signature on a petition is valid unless the signature is obtained within the 60-day period following such registration. The petition shall specify the proposed number of supervisors to be elected. Within 14 days after the last day for filing an original petition, any other petitioner may file an alternative petition with the county clerk proposing a different number of supervisors to be elected, and, if the petition is valid, the alternative proposed in the petition shall be submitted for approval at the same referendum. An alternative petition is subject to the same registration and signature requirements as an original petition. Each petition shall be in the form specified in s. 8.40 and shall contain a number of signatures of electors of the county equal to at least 25 percent of the total votes cast in the county for the office of supervisor at the most recent spring election preceding the date of filing. The county clerk shall promptly determine the sufficiency of a petition filed under this subdivision. Upon determination that a petition is sufficient, or if one or more valid alternative petitions are filed, upon determination that the petitions are sufficient, the county clerk shall call a referendum concurrently with the next spring or general election in the county that is held not earlier than 70 days after the determination is made. The question proposed at the referendum shall be: "Shall the board of supervisors of .... County be decreased from .... members to .... members?". If one or more alternative valid petitions are filed within 14 days after the last day that an original petition may be filed, the question relating to the number of supervisors shall appear separately. The first question shall be: "Shall the size of the county board of supervisors of .... County be decreased from its current membership of .... members?". Any subsequent question shall be: "If so, shall the size of the board be decreased to .... members?". Each elector may vote in the affirmative or negative on the first question and may then vote in the affirmative on one of the remaining questions. If the first question is not approved by a majority of the electors voting on the question, any subsequent question is of no effect. If the question is approved by a majority of the electors voting on the question, or, if more than one question is submitted, if the first question is approved by a majority of the electors voting on the question, the board shall enact an ordinance prescribing revised boundaries for the supervisory districts in the county. The ordinance shall be enacted in accordance with the approved question or, if more than one question is submitted, in accordance with the choice receiving a plurality of the votes cast. The districts are subject to the same requirements that apply to districts in any plan enacted by the board under subd. 1. If the board has determined under sub. (1) (b) to adopt staggered terms for the office of supervisor, the board may change the expiration date of the term of any supervisor to an earlier date than the date provided under current ordinance if required to implement the redistricting or to maintain classes of members. The county clerk shall file a certified copy of any redistricting plan enacted under this subdivision with the secretary of state.

59.10(3)(cm)3. 3. `Limitation.' If the number of supervisors in a county is decreased by the board or by petition under this paragraph, no further action may be taken by the board or by petition under this paragraph in that county until after enactment of the next decennial supervisory district plan by the board under par. (b).

59.10(3)(cm)4. 4. `Election; term.' Any redistricting plan enacted under subd. 1. takes effect on November 15 following its enactment and first applies to the election of supervisors at the next spring election following the effective date that immediately precedes the expiration of the terms of office of supervisors in the county. Any reduction in the number of supervisory districts under subd. 2. that is approved at a spring election shall be enacted in the form of a redistricting plan no later than November 15 following that election and shall first apply to the election of supervisors at the next spring election immediately preceding the expiration of the terms of office of supervisors in the county, and any reduction in the number of supervisory districts under subd. 2. that is approved at a general election shall be enacted in the form of a redistricting plan no later than the 2nd succeeding November 15 following that election and shall first apply to the election of supervisors at the next spring election following that November 15 immediately preceding the expiration of the terms of office of supervisors in the county. Any redistricting plan enacted under subd. 1. or 2. shall remain in effect until the effective date of any subsequent redistricting plan enacted under sub. (3) (c) or until the effective date of a redistricting plan subsequently enacted under par. (b). Supervisors elected from the districts created under subd. 1. or 2. shall serve for 2-year terms and shall take office on the 3rd Tuesday in April following their election.

59.10(3)(d) (d) Election and term of supervisors. Supervisors are county officers, shall be elected for 2-year terms at the election to be held on the first Tuesday in April in even-numbered years and shall take office on the 3rd Tuesday in April of that year.

59.10(3)(e) (e) Vacancies. If a vacancy occurs on the board, the board chairperson, with the approval of the board, shall appoint a person who is a qualified elector and resident of the supervisory district to fill the vacancy. The successor shall serve for the unexpired portion of the term to which the person is appointed, unless the board orders a special election to fill the vacancy, in which case the person appointed shall serve until his or her successor is elected and qualified. The board may, if a vacancy occurs before June 1 in the year preceding expiration of the term of office, order a special election to fill the vacancy. If the board orders a special election during the period beginning on June 1 and ending on November 30 of any year, the special election shall be held concurrently with the succeeding spring election. If the board orders a special election during the period beginning on December 1 and ending on May 31 of the succeeding year, the special election shall be held on the Tuesday after the first Monday in November following the date of the order. A person so elected shall serve for the residue of the unexpired term.

59.10(3)(f) (f) Compensation. Each supervisor shall be paid a per diem by the county for each day that he or she attends a meeting of the board. Any board may, at its annual meeting, by a two-thirds vote of all the members, fix the compensation of the board members to be next elected. Any board may also provide additional compensation for the chairperson.

59.10(3)(g) (g) Mileage. Each supervisor shall, for each day that he or she attends a meeting of the board, receive mileage for each mile traveled in going to and returning from the meetings by the most usual traveled route at the rate established by the board under s. 59.22 as the standard mileage allowance for all county employees and officers.

59.10(3)(h) (h) Limitation on compensation. Except for services as a member of a committee as provided in s. 59.13 no supervisor shall be paid for more days' attendance on the board in any year than is set out in this schedule: in counties having a population of less than 25,000, 20 days; at least 25,000 but less than 100,000, 25 days; at least 100,000 but less than 500,000, 30 days.

59.10(3)(i) (i) Alternative compensation. As an alternative method of compensation, in counties having a population of less than 500,000, including counties containing only one town, the board may at its annual meeting, by a two-thirds vote of the members entitled to a seat, fix the compensation of the supervisors to be next elected at an annual salary for all services for the county including all committee services, except the per diem allowance for services in acquiring highway rights-of-way set forth in s. 84.09 (4). The board may, in like manner, allow additional salary for the members of the highway committee and for the chairperson of the board. In addition to the salary, the supervisors shall receive mileage as provided in par. (g) for each day's attendance at board meetings or for attendance at not to exceed 2 committee meetings in any one day.

59.10(3)(j) (j) Supplementary compensation. The board, in establishing an annual salary, may enact an ordinance providing for a per diem for all committee meetings attended in excess of 40 committee and board meetings.

59.10(4) (4) Compatibility. No county officer or employee is eligible for election or appointment to the office of supervisor, but a supervisor may also be a member of a committee, board or commission appointed by the county executive or county administrator or appointed or created by the county board, a town board, a mosquito control district, the common council of his or her city, the board of trustees of his or her village or the board of trustees of a county institution appointed under s. 46.18.

59.10(5) (5) Counties having only one town. In all counties containing one town only, the board shall consist of the members of the town board and one supervisor from every village. A supervisor from a village shall be elected at the time the other village officers are elected. A majority of the members shall constitute a quorum of the county board. Each supervisor shall receive compensation and mileage as provided in sub. (3) (f) and (g). The chairperson of the board elected under s. 59.12 (1) may be, but need not be, the same person who is elected chairperson of the town board under s. 60.21 (3) (a).

59.10(6) (6) Enforcement of division requirement. If a county fails to comply with sub. (2) (a) or (3) (b), any municipality located in whole or in part within the county or any elector of the county may submit to the circuit court for the county within 14 days from the expiration of either 60-day period under sub. (2) (a) or (3) (b) a proposed tentative supervisory district plan or a final plan for creation of supervisory districts in compliance with this section. If the court finds that the existing division of the county into supervisory districts fails to comply with this section, it shall review the plan submitted by the petitioner and after reasonable notice to the county may promulgate the plan, or any other plan in compliance with this section, and the plan shall be in effect until superseded by a plan adopted by the board in compliance with this section.

59.10 History History: 1971 c. 134, 211, 304; 1973 c. 118 ss. 2 to 4, 7; 1973 c. 334 s. 57; 1973 c. 336; 1975 c. 93 s. 113; 1975 c. 116, 200; 1977 c. 427; 1979 c. 34, 89, 122, 260; 1981 c. 4, 390; 1983 a. 29; 1983 a. 192 ss. 115, 303 (1), (2); 1983 a. 484; 1983 a. 532 s. 36; 1985 a. 29, 304; 1989 a. 56 s. 258; 1991 a. 5, 316; 1993 a. 490; 1995 a. 16 s. 2; 1995 a. 201 s. 100; Stats. 1995 s. 59.10; 1997 a. 35; 1999 a. 150 s. 672; 2001 a. 107; 2003 a. 32; 2005 a. 100, 235, 248; 2007 a. 72, 97; 2011 a. 39, 75; 2013 a. 14.

59.10 Cross-reference Cross-reference: See s. 17.21 (5) for provision as to filling vacancies on county boards in counties over 500,000.

59.10 Cross-reference Cross-reference: See s. 59.20 (1) for county supervisor residency requirements.

59.10 Cross-reference Cross-reference: See s. 66.0505 for restrictions on changes in compensation of county board members.

59.10 Annotation City and county apportionment is discussed. City of Janesville v. Rock County, 107 Wis. 2d 187, 319 N.W.2d 891 (Ct. App. 1982).

59.10 Annotation The trial court properly voided a city's supervisory district plan and adopted the county's plan even though the county did not adopt the plan within 60 days of receiving census data as required by sub. (3). County of La Crosse v. City of La Crosse, 108 Wis. 2d 560, 322 N.W.2d 531 (Ct. App. 1982).

59.10 Annotation Sub. (3) (a) does not establish a separate minimum for each class of county. The constitutionality of sub. (3) (a) is discussed. 60 Atty. Gen. 327.

59.10 Annotation A vacancy on a county board due to resignation may be filled by appointment by the county board chairperson when the board is not in session. 61 Atty. Gen. 1.

59.10 Annotation An incumbent county supervisor must resign before the county board may consider his or her appointment as highway commissioner. 61 Atty. Gen. 424.

59.10 Annotation A county board supervisor risks violations of s. 946.13 if he is appointed as counsel for indigent defendants. 62 Atty. Gen. 62, 118.

59.10 Annotation Under sub. (3) (c) alteration of county supervisory district boundaries between decennial censuses is authorized only when ward boundaries originally relied upon in reapportioning the county have been subsequently altered by incorporation, annexation, detachment, or consolidation. 63 Atty. Gen. 544.

59.10 Annotation Section 59.06 (2) (intro.) [now 59.13 (2) (intro.)] does not prohibit payment of additional mileage under s. 59.03 (3) (g) [now 59.10 (3) (g)]. 68 Atty. Gen. 73.

59.10 Annotation State law does not prohibit either discontinuation of all health insurance for county supervisors in self-organized counties during supervisors' terms of office or modest but involuntary increases in health insurance premiums for county supervisors in self-organized counties during supervisors' terms of office. OAG 5-11.

59.10 Annotation A tribal law enforcement officer who is an active duty deputy sheriff, but is not on the county's payroll, may not serve as a county board supervisor. Under sub. (4), the office of county supervisor is incompatible with the office of active duty deputy sheriff, even if the deputy sheriff is not paid by the county. OAG 3-13.

59.10 Annotation The provision of health, dental, and life insurance and the payment of insurance premiums for county supervisors are not "compensation" under sub. (3). Thus the procedural requirements of that statute are inapplicable to motions or proposals to change those benefits. OAG 5-13.



59.11 Meetings; adjournment; absentees.

59.11  Meetings; adjournment; absentees.

59.11(1) (1)

59.11(1)(a)(a) Every board shall hold an annual meeting on the Tuesday after the 2nd Monday of November in each year for the purpose of transacting business. Any board may establish by rule an earlier date during October or November for the annual meeting and may by rule establish regular meeting dates throughout the year at which to transact general business. When the day of the meeting falls on November 11, the meeting shall be held on the next succeeding day.

59.11(1)(b) (b) The annual meeting may be adjourned by the clerk, upon the written request of a majority of the supervisors, to a day designated in the request, but not less than one week nor more than 3 weeks from the Tuesday after the 2nd Monday of November. Upon such an adjournment being made, the clerk shall give each supervisor written notice of the time and place to which the annual meeting has been adjourned.

59.11(1)(c) (c) The board, except in counties with a population of 500,000 or more, shall meet on the 3rd Tuesday of each April to organize and transact business. At this meeting the board may transact any business permitted at the annual meeting, including the appointment of all county commissions and committees. The meeting may be adjourned in the same manner as the annual meeting.

59.11(2) (2) A special meeting of the board shall be held:

59.11(2)(a) (a) Upon a written request of a majority of the supervisors delivered to the clerk, specifying the time and place of the meeting. The time shall not be less than 48 hours from the delivery of the request. Upon receiving the request the clerk shall immediately mail to each supervisor notice of the time and place of the meeting. Any special meeting may be adjourned by a vote of a majority of all the supervisors. The board by ordinance may establish a separate procedure for convening the board in a "declared emergency" as defined by county ordinance.

59.11(2)(b) (b) For the purposes and in the manner prescribed in s. 31.06, with the right to adjourn the special meeting from time to time by a vote of a majority of all the supervisors entitled to a seat. The clerk shall mail written notice of the special meeting, specifying the time, place and purpose of the meeting, to each supervisor not less than 2 weeks before the day set for the meeting.

59.11(2)(c) (c) In a county with a population of 750,000 or more, upon a written request of the county executive delivered to the clerk which must have been approved by the county board chairperson, specifying the time and place of the meeting. The time shall not be less than 48 hours from the delivery of the request. Upon receiving the request and the approval of the county board chairperson, the clerk shall immediately mail to each supervisor notice of the time and place of the meeting. Any special meeting may be adjourned by a vote of a majority of all the supervisors.

59.11(3) (3) All meetings shall be held in the county at places that are designated by the board. The board shall give adequate public notice of the time, place and purpose of each meeting.

59.11(4) (4) The board shall sit with open doors, and all persons conducting themselves in an orderly manner may attend. If any supervisor misses or leaves a meeting of the board without good cause or without being first excused by the board, the chairperson may issue a warrant requiring the sheriff or some constable immediately to arrest and bring the supervisor before the board. The expenses of the arrest shall be deducted from the pay of the member unless otherwise directed by the board. The board may punish its members for infraction of its rules by imposing the penalty provided in the rules.

59.11(5) (5) The board may appropriate funds to broadcast by radio or television, or to tape and rebroadcast, any meeting of the board held under this section.

59.11 History History: 1971 c. 68, 307; 1975 c. 41, 109; 1983 a. 192; 1995 a. 201 ss. 105, 233; Stats. 1995 s. 59.11; 2013 a. 14.

59.11 Annotation A county clerk can adjourn a regular meeting of the county board when requested by majority of the elected members of the board. 61 Atty. Gen. 352.



59.12 Chairperson; vice chairperson; powers and duties.

59.12  Chairperson; vice chairperson; powers and duties.

59.12(1)(1) The board, at the first meeting after each regular election at which members are elected for full terms, shall elect a member chairperson. The chairperson shall perform all duties required of the chairperson until the board elects a successor. The chairperson may administer oaths to persons required to be sworn concerning any matter submitted to the board or a committee of the board or connected with their powers or duties. The chairperson shall countersign all ordinances of the board, and shall preside at meetings when present. When directed by ordinance the chairperson shall countersign all county orders, transact all necessary board business with local and county officers, expedite all measures resolved upon by the board and take care that all federal, state and local laws, rules and regulations pertaining to county government are enforced.

59.12(2) (2) The board at the time of the election of the chairperson shall also elect a member vice chairperson, for the same term, who in case of the absence or disability of the chairperson shall perform the chairperson's duties. The board at the time of the election of the chairperson may also elect a member 2nd vice chairperson, for the same term, who in case of the absence or disability of the chairperson and vice chairperson shall perform the duties of the chairperson. Except for the board of a county with a population of 750,000 or more, the board may provide for the payment of additional compensation to the vice chairpersons.

59.12(3) (3) In case of the absence of a chairperson for any meeting the members present shall choose another member to be temporary chairperson.

59.12 History History: 1977 c. 259; 1983 a. 192 ss. 120, 303 (1); 1985 a. 29; 1995 a. 201 s. 106; Stats. 1995 s. 59.12; 2013 a. 14.

59.12 Annotation A county board cannot adopt a resolution that infringes on the power of a succeeding board to elect its chairperson and vice chairperson. 61 Atty. Gen. 108.

59.12 Annotation Removal of the chairperson of a county board may be at the will of a simple majority of the board under this section. Section 17.10 is inapplicable. Nothing in this section requires the county board to have any particular reason for removing its chairperson. An incumbent chairperson may be removed at will by the county board simply by voting to elect someone else to that position. OAG 1-07.



59.13 Committees; appointment; compensation.

59.13  Committees; appointment; compensation.

59.13(1)(1) The board may, by resolution designating the purposes and prescribing the duties thereof and manner of reporting, authorize their chairperson to appoint before June 1 in any year committees from the members of the board, and the committees so appointed shall perform the duties and report as prescribed in the resolution.

59.13(2) (2) Except as provided under sub. (3), committee members shall receive such compensation for their services as the board allows, not exceeding the per diem and mileage allowed to members of the board and the committee members shall receive such compensation, mileage and reimbursement for other expenses as the board allows for their attendance at any school, institute or meeting which the board directs them to attend. No supervisor shall be allowed pay for committee service while the board is in session, nor for mileage except in connection with services performed within the time limited under this subsection. The number of days for which compensation and mileage may be paid a committee member in any year, except members of committees appointed to have charge of the erection of any county building, and except as otherwise provided by law, are limited as follows:

59.13(2)(a) (a) In counties containing less than 25,000 population, to 20 days, not more than 10 of which shall be for services on any one committee, except that the board may increase the number of committee meetings under par. (b) and similarly fix the compensation of the members for the additional meetings.

59.13(2)(b) (b) In counties with a population of 25,000 or more, to 30 days for services on committees, except that the board may, by a two-thirds vote of the members present, increase the number of days for which compensation and mileage may be paid in any year and fix the compensation for each additional day.

59.13(3) (3) A supervisor in a county with a population of 500,000 or more may not accept any compensation in addition to his or her regular salary for serving as a member of any committee, board or commission appointed by the county board or by the county executive.

59.13 History History: 1983 a. 192 s. 303 (1); 1985 a. 29; 1995 a. 201 s. 107; Stats. 1995 s. 59.13.

59.13 Annotation A county board may not delegate appointment of committee members to a committee of the board. 61 Atty. Gen. 214.

59.13 Annotation Section 59.06 (2) (intro.) [now 59.13 (2) (intro.)] does not prohibit payment of additional mileage under s. 59.03 (3) (g) [now 59.10 (3) (g)]. 68 Atty. Gen. 73.

59.13 Annotation County board resolutions creating special or standing committees under this section or creating rules of procedure relative to executive matters or the administration of law are subject to veto in counties under 500,000. 68 Atty. Gen. 182.

59.13 Annotation A county board's power to delegate authority concerning property transactions to its committees is discussed. 74 Atty. Gen. 227.

59.13 Annotation Except in self-organized counties under s. 59.03 (1) [now s. 59.10 (1)], a county board may not establish multiple per diem compensation for attendance at more than one committee meeting on the same day on days when the county board is not in session. 79 Atty. Gen. 122.



59.14 Publication of ordinances and proceedings.

59.14  Publication of ordinances and proceedings.

59.14(1)(1) Whenever a board enacts an ordinance under this chapter the clerk shall immediately publish the ordinance either in its entirety, as a class 1 notice, under ch. 985, or as a notice, as described under sub. (1m) (b); and the clerk shall procure and distribute copies of the ordinance to the several town clerks, who shall file it in their respective offices.

59.14(1m) (1m)

59.14(1m)(a)(a) In this subsection, "summary" means a brief, precise, and plain-language description that can be easily understood.

59.14(1m)(b) (b) A notice of an ordinance that may be published under this subsection shall be published as a class 1 notice under ch. 985 and shall contain at least all of the following:

59.14(1m)(b)1. 1. The number and title of the ordinance.

59.14(1m)(b)2. 2. The date of enactment.

59.14(1m)(b)3. 3. A summary of the subject matter and main points of the ordinance.

59.14(1m)(b)4. 4. Information as to where the full text of the ordinance may be obtained, including the phone number of the county clerk, a street address where the full text of the ordinance may be viewed, and a Web site, if any, at which the ordinance may be accessed.

59.14(2) (2) The board shall, by ordinance or resolution, provide for publication in one or more newspapers in the county as a class 1 notice, under ch. 985, a certified copy of all its proceedings had at any meeting, regular or special; said publication to be completed within 60 days after the adjournment of each session.

59.14(3) (3) The board may at any meeting, regular or special, provide by resolution for the publication in pamphlet form by the lowest and best bidder therefor, of a sufficient and designated number of copies of its duly certified proceedings, for general distribution.

59.14(4) (4) The board may order public notices relating to tax redemption and other affairs of the county to be published in a newspaper printed in any other than the English language, to be designated in such order, whenever the board considers it necessary for the better information of the inhabitants of the county, and it shall appear from the last previous census that one-fourth or more of the adult population of the county is of a nationality not speaking the English language, and that there shall have been a newspaper published in the county continuously for one year or more in the language spoken by that nationality; but all of the notices shall also be published in a newspaper published in the English language as provided by law. The compensation for all of the publications shall be paid by the county ordering the publications, and shall be the same as that prescribed by law for publication in the English language; and no extra charge shall be allowed for translation in any case. No irregularity, mistake or informality in any such publication shall affect the validity or regularity of any tax redemptions or other legal proceedings.

59.14 History History: 1987 a. 378; 1995 a. 201 s. 244; Stats. 1995 s. 59.14; 2007 a. 72.

59.14 Annotation Sub. (1) is discussed in reference to the effect of the failure to distribute and the requirements of distribution and publication. 62 Atty. Gen. 81.

59.14 Annotation Codification and publication of ordinances is discussed. 70 Atty. Gen. 124.

59.14 Annotation A county with a population of less that 250,000 is not required to designate an official newspaper. A county is not required to seek bids for the publication of legal notices. Even if a county does not competitively bid the publication of its own proceedings as provided in sub. (3), it may print its own proceedings or post them on its web site. A county may not, in lieu of publication in a printed newspaper or posting on a physical bulletin board, post its legal notices on its official web site. OAG 2-08.



59.15 Neglect of duty.

59.15  Neglect of duty. Any supervisor who refuses or neglects to perform any of the duties which are required of the supervisor by law as a member of the board, without just cause therefor, shall for each such refusal or neglect forfeit not less than $50 nor more than $200.

59.15 History History: 1991 a. 316; 1995 a. 201 s. 246; Stats. 1995 s. 59.15; 1995 a. 225 s. 136; 1997 a. 35.

59.15 Annotation A county board may provide for a penalty in the nature of a forfeiture for the violation of a code of ethics ordinance but may not bar violators from running for office. A violation is not a neglect of duties under s. 59.15 or ipso facto cause for removal under s. 17.09 (1). 66 Atty. Gen. 148. See also 67 Atty. Gen. 164.



59.17 County executive.

59.17  County executive.

59.17(1)(1)  Election and term of office.

59.17(1)(a)(a) In each county with a population of 500,000 or more, a county executive shall be elected for a 4-year term at the election to be held on the first Tuesday in April of each year in which county supervisors are elected, and shall take office on the first Monday in May following the election. The county executive shall be elected from residents of the county at large by a majority vote of all qualified electors in the county voting in the election. In any county which attains a population of 500,000 or more, the first election under this paragraph shall be held on the first Tuesday in April in the year following the official announcement of the federal census.

59.17(1)(b) (b) Counties with a population of less than 500,000 may by resolution of the board or by petition and referendum create the office of county executive or abolish it by petition and referendum. If the office of county executive is abolished, the person serving in the office shall complete the term to which elected. The county executive shall be elected the same as a county executive is elected under par. (a) for a term of 4 years commencing with the first spring election occurring at least 120 days after the creation of the office and shall take office on the 3rd Tuesday in April of that year. Such petition and election shall follow the procedure provided in s. 9.20 (1) to (6), except that in case of conflict this subsection shall control.

59.17(2) (2) Duties and powers. The county executive shall be the chief executive officer of the county. The county executive shall take care that every county ordinance and state or federal law is observed, enforced and administered within his or her county if the ordinance or law is subject to enforcement by the county executive or any person supervised by the county executive. The duties and powers of the county executive shall be, without limitation because of enumeration, to:

59.17(2)(a) (a) Coordinate and direct all administrative and management functions of the county government not otherwise vested by law in other elected officers.

59.17(2)(b) (b) In any county with a population of 750,000 or more:

59.17(2)(b)1. 1. Appoint and supervise the heads of all departments except where the statutes provide that the appointment shall be made by a board or commission or by other elected officers. Notwithstanding any statutory provision that a board or commission or the county board or county board chairperson appoint a department head, except ss. 17.21 and 59.47 (3), the county executive shall appoint and supervise the department head. Except for a statutory provision which specifies that a board or commission or the county board shall supervise the administration of a department, the county executive shall administer, supervise, and direct all county departments, including any person who negotiates on behalf of the county, and the county board, other board, or commission shall perform any advisory or policy-making function authorized by statute. Any appointment by the county executive under this subdivision requires the confirmation of the county board unless the county board, by ordinance, elects to waive confirmation. An appointee of the county executive may assume his or her duties immediately, pending board action which shall take place within 60 days after the county executive submits the appointment to the board for confirmation. Any department head appointed by a county executive under this subsection may be removed at the pleasure of the county executive. The county executive shall comply with hiring policies set by the board when making appointments under this paragraph.

59.17(2)(b)2. 2. Establish departments in county government, and sections and divisions within those departments, that the county executive believes are necessary for the efficient administration of the county. Any department or subunit of a department that the county executive creates under this subdivision may not be established unless its creation and funding are approved by a vote of the board. The county executive shall administer, supervise, and direct any department or subunit of a department that is created under this subdivision, and those departments and subunits shall report to the county executive.

59.17(2)(b)3. 3. Exercise the authority under s. 59.52 (6) (a) that would otherwise be exercised by a county board. With regard to the sale or lease of property, the county executive's action must be consistent with established county board policy and must be approved by the county board to take effect. The county board may only approve or reject the contract as negotiated by the county executive.

59.17(2)(b)4. 4. Sign all contracts, conveyances, and evidences of indebtedness on behalf of the county, to the extent that no other county officer or employee is specifically required to sign such contracts, conveyances, and evidences of indebtedness, and countersign all other contracts, conveyances, and evidences of indebtedness. No contract with the county is valid unless it is signed or countersigned by the county executive and, as provided in ss. 59.255 (2) (e) and 59.42 (2) (b) 5., by the comptroller and corporation counsel.

59.17(2)(b)5. 5. Introduce proposed ordinances and resolutions for consideration by the board.

59.17(2)(b)6. 6. Hire and supervise the number of employees that the county executive reasonably believes are necessary for him or her to carry out the duties of the county executive's office, subject to board approval of the county executive department budget.

59.17(2)(bm) (bm)

59.17(2)(bm)1.1. In any county with a population of 750,000 or more, appoint the following persons:

59.17(2)(bm)1.a. a. The director of parks, recreation and culture under s. 27.03 (2).

59.17(2)(bm)1.b. b. The director of the county department of human services under s. 46.21 (1m) (a).

59.17(2)(bm)1.c. c. The director of the county department of administration under s. 59.52 (1) (a).

59.17(2)(bm)1.d. d. The director of personnel of the county civil service commission under s. 63.02 (2).

59.17(2)(bm)1.e. e. The director of transportation under s. 83.01 (1).

59.17(2)(bm)2. 2. Each appointment under subd. 1. is subject to the confirmation of the county board and is in the unclassified service, serving at the pleasure of the county executive and holding office until a new appointment is made by the county executive and confirmed by the board. An appointee of the county executive may assume his or her duties immediately, pending board action which shall take place within 60 days after the county executive submits the appointment to the board for confirmation. No prior appointee may serve longer than 6 months after the term for which he or she was appointed and confirmed expires, unless reappointed and reconfirmed. The term of each appointment is 4 years or less. The county executive shall comply with hiring policies set by the board when making appointments under subd. 1.

59.17(2)(br) (br) In any county with a population of less than 750,000, appoint and supervise the heads of all county departments except those elected by the people and except where the statutes provide that the appointment shall be made by other elected officers. Notwithstanding any statutory provision that a board or commission or the county board or county board chairperson appoint a department head, except s. 17.21, the county executive shall appoint and supervise the department head. Notwithstanding any statutory provision that a board or commission supervise the administration of a department, the department head shall supervise the administration of the department and the board or commission shall perform any advisory or policy-making function authorized by statute. An appointment by the county executive under this subsection requires the confirmation of the board unless the board, by ordinance, elects to waive confirmation or unless the appointment is made under a civil service system competitive examination procedure established under s. 59.52 (8) or ch. 63. Any department head appointed by a county executive under this subsection may be removed at the pleasure of the county executive unless the department head is appointed under a civil service system competitive examination procedure established under s. 59.52 (8) or ch. 63.

59.17(2)(c) (c) Appoint the members of all boards and commissions where appointments are required and where the statutes provide that the appointments are made by the county board or by the chairperson of the county board. All appointments to boards and commissions by the county executive are subject to confirmation by the county board.

59.17(3) (3) Administrative secretaries to county executive; staff. The county executive may appoint administrative secretaries using hiring procedures which shall be exempt from county civil service competitive examination procedures and such additional staff assistants as the board provides.

59.17(4) (4) Compensation of county executive, deputy, and staff assistants. The board shall fix the compensation of the county executive, the county executive's administrative secretary and the county executive's staff assistants, provided that the salary of the county executive shall be established at least 90 days prior to any election held to fill the office.

59.17(5) (5) Message to the board; submission of annual budget. The county executive shall annually, and otherwise as may be necessary, communicate to the board the condition of the county, and shall recommend such matters to the board for its consideration as he or she considers expedient. Notwithstanding any other provision of the law, he or she shall be responsible for the submission of the annual budget to the board and may exercise the power to veto any increases or decreases in the budget under sub. (6).

59.17(6) (6) County executive to approve or veto resolutions or ordinances; proceedings on veto. Every resolution adopted or ordinance enacted by the board shall, before it becomes effective, be presented to the county executive. If the county executive approves, the county executive shall sign it; if not, the county executive shall return it with his or her objections, which objections shall be entered at large upon the journal and the board shall proceed to reconsider the matter. Appropriations may be approved in whole or in part by the county executive and the part approved shall become law, and the part objected to shall be returned in the same manner as provided for in other resolutions or ordinances. If, after such reconsideration, two-thirds of the members-elect of the board agree to adopt the resolution or enact the ordinance or the part of the resolution or ordinance objected to, it shall become effective on the date prescribed but not earlier than the date of passage following reconsideration. In all such cases, the votes of the members of the board shall be determined by ayes and nays and the names of the members voting for or against the resolution or ordinance or the part thereof objected to shall be entered on the journal. If any resolution or ordinance is not returned by the county executive to the board at its first meeting occurring not less than 6 days, Sundays excepted, after it has been presented to the county executive, it shall become effective unless the board has recessed or adjourned for a period in excess of 60 days, in which case it shall not be effective without the county executive's approval.

59.17(7) (7) Removal from office; vacancy, how filled. The county executive may be removed from office by the governor for cause under s. 17.16. A vacancy in the office of county executive shall be filled temporarily, within 30 days of the date of the vacancy, by appointment by the chairperson of the board, subject to confirmation by the board, from among electors of the county. Within 7 days following the occurrence of the vacancy, the clerk shall order a special election to be held under s. 8.50 to fill the vacancy. If the vacancy occurs after October 31 but not later than 49 days before the day of the spring primary, the special election shall be held concurrently with the spring primary and election.

59.17(8) (8) Succession in office.

59.17(8)(a)(a) In the event of the inability of the county executive to serve because of mental or physical disease, the powers and duties of the office shall devolve upon the chairperson of the board until such time as the disability shall cease.

59.17(8)(b) (b) In the event that a vacancy in the office of county executive occurs, the chairperson of the board shall immediately succeed to the office and assume the duties and responsibilities thereof until the board has confirmed an appointment to the office under sub. (7).

59.17 History History: 1975 c. 264; 1977 c. 257, 259; 1979 c. 260; 1981 c. 217, 314, 329; 1981 c. 391 s. 210; 1983 a. 148; 1983 a. 192 ss. 116, 303 (2); 1983 a. 239, 484; 1985 a. 29 ss. 1150 to 1158, 1160, 3200 (56), 3202 (56); 1985 a. 135 s. 85; 1985 a. 176; 1989 a. 273; 1991 a. 269, 274, 316; 1995 a. 16 s. 2; 1995 a. 201 s. 101; Stats. 1995 s. 59.17; 2013 a. 14.

59.17 AnnotationA county executive's partial-veto power is similar to the governor's power. 73 Atty. Gen. 92.

59.17 AnnotationThe powers of an elected county executive are discussed. 77 Atty. Gen. 113.

59.17 Annotation A county board may adopt an ordinance creating the office of county executive and make the ordinance contingent upon approval in a countywide referendum. The office of county executive is created at the time the results of the referendum become final. The first election for the office occurs at least 120 days after the creation becomes effective. The county executive takes office on the 3rd Tuesday in April of the election year. 78 Atty. Gen. 227.

59.17 Annotation The veto of an appropriation under sub. (5) does not restore the appropriation to its level in the county executive's proposed budget. 80 Atty. Gen. 214.

59.17 Annotation Section 33.28 (2) (a) provides that the county representative upon a public inland lake protection and rehabilitation board is to be a person appointed by the county board. By operation of sub. (2) (c), the power of appointing the county representative to a public inland lake protection and rehabilitation district is therefore transferred from the county board to the county executive once the office of county executive is created, subject to confirmation by the board. OAG 2-09.

59.17 Annotation A county board may require a county executive to clarify that he or she is not representing the position of the county when engaging in lobbying activities on behalf of a position that is not the position adopted by the county. A county board may require county department heads to submit reports to the county board, but it cannot require county department heads appointed and supervised by the county executive to report to the board in a supervisory sense. A county board is not authorized to demote, suspend, or discharge a department head or employee not appointed by the board unless that power is specifically conferred by statute. OAG 6-13.

59.17 Annotation The Milwaukee County Board may require confirmation of the county executive's appointments to any position in the unclassified service that is a department head. The Board may not require confirmation of the executive's or other administrators' appointments to positions in the unclassified service that are not department heads. OAG 7-13.



59.18 County administrator.

59.18  County administrator.

59.18(1) (1)  Appointment. Counties having a population of less than 500,000 may by resolution of the board or by petition and referendum create the office of county administrator. The county administrator shall be appointed by majority vote of the board. Such petition and election shall follow the procedure provided in s. 9.20 (1) to (6). If any member of the board is appointed as county administrator, his or her status as a member of the board is thereby terminated, except that in the case of a vacancy in the office of county administrator by reason of removal, resignation or other cause, the board may appoint any member of the board as acting county administrator to serve for a period of 15 days while the board is considering the selection of a county administrator.

59.18(2) (2) Duties and powers. The county administrator shall be the chief administrative officer of the county. The county administrator shall take care that every county ordinance and state or federal law is observed, enforced and administered within his or her county if the ordinance or law is subject to enforcement by the county administrator or any other person supervised by the county administrator. The duties and powers of the county administrator shall be, without limitation because of enumeration, to:

59.18(2)(a) (a) Coordinate and direct all administrative and management functions of the county government not otherwise vested by law in boards or commissions, or in other elected officers.

59.18(2)(b) (b) Appoint and supervise the heads of all departments of the county except those elected by the people and except where the statutes provide that the appointment shall be made by elected officers; but the county administrator shall also appoint and supervise all department heads where the law provides that the appointment shall be made by a board or commission, by the chairperson of the county board or by the county board. Notwithstanding any statutory provision that a board or commission supervise the administration of a department, the department head shall supervise the administration of the department and the board or commission shall perform any advisory or policy-making function authorized by statute. Any appointment by the county administrator under this paragraph requires the confirmation of the county board unless the board, by ordinance, elects to waive confirmation or unless the appointment is made under a civil service system competitive examination procedure established under s. 59.52 (8) or ch. 63. Any department head appointed by a county administrator under this paragraph may be removed at the pleasure of the county administrator unless the department head is appointed under a civil service system competitive examination procedure established under s. 59.52 (8) or ch. 63.

59.18(2)(c) (c) Appoint the members of all boards and commissions where the statutes provide that such appointment shall be made by the county board or by the chairperson of the county board. All appointments to boards and commissions by the county administrator shall be subject to the confirmation of the county board.

59.18(3) (3) Administrative secretary to county administrator; staff. The county administrator may appoint an administrative secretary, and additional staff assistants, as necessary.

59.18(4) (4) Compensation of county administrator and staff. The board shall fix the compensation of the county administrator, the county administrator's administrative secretary and the county administrator's staff assistants.

59.18(5) (5) Message to the board; submission of annual budget. The county administrator shall annually, and otherwise as necessary, communicate to the board the condition of the county, and recommend such matters to the board for its consideration as the county administrator considers expedient. Notwithstanding any other provision of the law, the county administrator shall be responsible for the submission of the annual budget to the board.

59.18(6) (6) Qualifications for appointment. The county administrator shall be appointed solely on merit. In appointing the county administrator, the board shall give due regard to training, experience, administrative ability and general qualifications and fitness for performing the duties of the office, and no person shall be eligible to the office of county administrator, who is not by training, experience, ability and efficiency qualified and generally fit to perform the duties of such office. No weight or consideration shall be given by the board to residence, to nationality, or to political or religious affiliations.

59.18(7) (7) Removal. The board may remove the county administrator at any time that the county administrator's conduct of the county administration becomes unsatisfactory, and engage a successor. The action of the board in removing the county administrator shall be final.

59.18(8) (8) Vacancy, how filled. A vacancy in the office of the county administrator by reason of removal, resignation or other cause, shall be filled by appointment by majority vote of the board.

59.18 History History: 1983 a. 192 ss. 118, 303 (2); 1985 a. 29, 176; 1989 a. 273; 1991 a. 316; 1995 a. 201 s. 102; Stats. 1995 s. 59.18.

59.18 Annotation A county board can abolish the office of county administrator by majority vote. 61 Atty. Gen. 322.

59.18 Annotation Sub. (2) (b) transfers the authority to supervise the administration of county departments from boards and commissions to department heads appointed by the county administrator. Sub. (2) therefore entirely negates s. 59.70 (2) insofar as it provides that the board may "employ" a system manager. In a county with a county administrator, the solid waste management board is purely an advisory body to the county administrator and to the county board and a policy-making body for the solid waste management department as a whole. OAG 1-12.



59.19 Administrative coordinator.

59.19  Administrative coordinator. In any county which has not created the office of county executive or county administrator, the board shall designate, no later than January 1, 1987, an elected or appointed official to serve as administrative coordinator of the county. The administrative coordinator shall be responsible for coordinating all administrative and management functions of the county government not otherwise vested by law in boards or commissions, or in other elected officers.

59.19 History History: 1985 a. 29; 1995 a. 201 s. 103; Stats. s. 59.19.

59.19 Annotation A sitting member of a county board must resign the office of supervisor before being appointed to the permanent position of county administrative coordinator under this section. OAG 1-11.



59.20 County offices and officers.

59.20  County offices and officers.

59.20(1) (1)  Eligibility for county office. No person may file nomination papers as a candidate for, have his or her name placed on a ballot for election to, or hold a county elective office who is not an elector of the county. No person may file nomination papers as a candidate for, have his or her name placed on a ballot for election to, or hold the office of county supervisor who is not an elector of the supervisory district from which he or she is chosen.

59.20(2) (2) County officers; terms.

59.20(2)(a)(a) Beginning in 2008 and quadrennially thereafter, a register of deeds, county clerk, and county treasurer shall be chosen at the general election by the electors of each county for the term of 4 years. Except as provided in this paragraph, beginning in 2008 and quadrennially thereafter, a surveyor shall be chosen at the general election by the electors of each county in which the office of surveyor is filled by election, for the term of 4 years. No surveyor shall be elected in counties having a population of 500,000 or more. The regular term of office of each register of deeds, county clerk, county treasurer, and county surveyor shall commence on the first Monday of January next succeeding his or her election and shall continue 4 years and until his or her successor qualifies.

59.20(2)(am) (am) Beginning in 2012 and quadrennially thereafter, a comptroller shall be chosen at the spring election by the electors of each county having a population of 750,000 or more for the term of 4 years. The regular term of office of each comptroller shall commence on the 3rd Tuesday in April next succeeding his or her election and shall continue 4 years and until his or her successor qualifies.

59.20(2)(b) (b) Beginning in 2006 and quadrennially thereafter, a sheriff shall be chosen at the general election by the electors of each county for the term of 4 years. Except as provided in this paragraph, beginning in 2006 and quadrennially thereafter, a coroner shall be chosen at the general election by the electors of each county in which there is a coroner, for the term of 4 years. No coroner shall be elected in counties having a population of 500,000 or more or in counties in which a medical examiner system is instituted. The regular term of office of each sheriff and coroner shall commence on the first Monday in January next succeeding his or her election and shall continue 4 years and until his or her successor qualifies.

59.20(2)(bm) (bm) Beginning in 2006 and quadrennially thereafter, a clerk of circuit court shall be chosen at the general election for the term of 4 years by the electors of each county, subject to removal as provided by law. The regular term of office of each clerk of circuit court shall commence on the first Monday of January next succeeding his or her election and shall continue 4 years and until his or her successor qualifies.

59.20(2)(c) (c) In counties that elect a surveyor, the surveyor shall be a registered land surveyor. In lieu of electing a surveyor in any county having a population of less than 500,000, the board may, by resolution, designate that the duties under ss. 59.45 (1) and 59.74 (2) be performed by any registered land surveyor employed by the county.

59.20(2)(d) (d) Except as provided in par. (b), in any county containing one town only, the county board may, by resolution, designate any county office a part-time position, combine 2 or more county offices, and, if concurred in by the town board, combine the offices of county clerk and town clerk and any other county and town offices, provided that the offices combined are not incompatible and the combination is not expressly forbidden by law. If the town board so concurs, the election may be for the combined office and no separate election for the town office shall be held until after the county board has by resolution decided to abandon the combination and the town board has concurred by resolution.

59.20(3) (3) Offices where kept; when open.

59.20(3)(a)(a) Every sheriff, clerk of the circuit court, register of deeds, treasurer, comptroller, register of probate, clerk and county surveyor shall keep his or her office at the county seat in the offices provided by the county or by special provision of law; or if there is none, then at such place as the board directs. The board may also require any elective or appointive county official to keep his or her office at the county seat in an office to be provided by the county. All such officers shall keep their offices open during the usual business hours of any day except Sunday, as the board directs. With proper care, the officers shall open to the examination of any person all books and papers required to be kept in his or her office and permit any person so examining to take notes and copies of such books, records, papers or minutes therefrom except as authorized in par. (c) and ss. 19.36 (10) to (12) and 19.59 (3) (d) or under ch. 69.

59.20(3)(b) (b) If any officer described in par. (a) neglects or refuses to comply with any of the provisions of this subsection, the officer shall forfeit $5 for each day that the noncompliance continues. Actions for the collection of a forfeiture under this paragraph may be brought upon the complaint of the district attorney of the proper county or of any party aggrieved by the officer's refusal or neglect.

59.20(3)(c) (c) Any board may, by ordinance, provide that the cutoff reception time for the filing and recording of documents shall be advanced by one hour in any official business day during which time the register of deeds office is open to the public, in order to complete the processing, recording, and indexing to conform to the day of reception. Any register of deeds may provide in his or her notice under s. 19.34 (1) that requests for inspection or copying of the records of his or her office may be made only during a specified period of not less than 35 hours per week. For all other purposes, the register of deeds office shall remain open to the public during usual business hours.

59.20(3)(d) (d) Any register of deeds who in good faith makes an erroneous determination as to the accessibility of a portion of a record, to members of the public under s. 19.36 (6), is not subject to any penalty for denial of access to the record under s. 19.37 (4).

59.20 History History: 1995 a. 201 ss. 248, 249, 251, 268; 1995 a. 225 s. 145; 1997 a. 35; 2003 a. 47, 321, 322; 2005 a. 41; 2007 a. 158; 2011 a. 62.

59.20 Annotation Section 59.14, [now 59.20 (3)] is a legislative declaration granting those persons who come under its coverage an absolute right of inspection subject only to reasonable administrative regulations. State ex rel. Bilder v. Town of Delavan, 112 Wis. 2d 539, 334 N.W.2d 252 (1983).

59.20 Annotation A newspaper had the right to intervene to protect its right to examine sealed court files. State ex rel. Bilder v. Town of Delavan, 112 Wis. 2d 539, 334 N.W.2d 252 (1983).

59.20 Annotation Courts must apply the open records balancing test to questions involving disclosure of court records. Under the test, the party seeking nondisclosure must show that public interests favoring secrecy outweigh those favoring disclosure. C. L. v. Edson, 140 Wis. 2d 168, 409 N.W.2d 417 (Ct. App. 1987).

59.20 Annotation The appointment of a county surveyor under this section is constitutional. Ripley v. Brown, 143 Wis. 2d 686, 422 N.W.2d 608 (1988).

59.20 Annotation "Books and papers required to be kept" are not all those that the custodian is obliged merely to retain or preserve; rather they are only those that the custodian is obliged to maintain or engender. The requester has the burden of showing the authority requiring that the record be maintained or engendered. State ex rel. Schultz v. Bruendl, 168 Wis. 2d 101, 483 N.W.2d 238 (Ct. App. 1992).

59.20 Annotation To overcome the legislatively mandated policy favoring open records and to persuade the circuit court to exercise its inherent authority, the party seeking to close court records bears the burden of demonstrating, with particularity, that the administration of justice requires that the records be closed. Once documents are filed in the court they become a judicial record subject to the access accorded such records. Even the possibility that the parties may attempt to rescind a settlement agreement if the record is unsealed does not outweigh the public's right to inspect public documents. There are no requirements of a showing of harm to the public or that the inquiry must have indicia of public concern. Krier v. EOG Environmental, Inc. 2005 WI App 256, 288 Wis. 2d 623, 707 N.W.2d 915, 04-2670.

59.20 Annotation After a transcript of a court proceedings is filed with the clerk of court, any person may examine or copy the transcript. 68 Atty. Gen. 313.

59.20 Annotation A sheriff's criminal investigation files are not covered by a blanket exemption from the public records law. Denial of access may be justified on a case-by-case basis. 77 Atty. Gen. 42.



59.21 Official oaths and bonds.

59.21  Official oaths and bonds.

59.21(1) (1) Each county officer named in this chapter, except county supervisors, shall execute and file an official bond and take and file the official oath within 20 days after receiving official notice of election or appointment, or if not officially notified, within 20 days after the commencement of the term for which the officer is elected or appointed, or the board may provide a schedule or blanket bond that includes any or all of these officials, except county supervisors, and a blanket bond may also include members of a county veterans service commission under s. 45.81 (1) and a county veterans service officer under s. 45.81 (2). Every county supervisor shall take and file the official oath within 20 days after receiving official notice of election or appointment, or if not officially notified, within 20 days after the commencement of the term for which he or she is elected or appointed. Every deputy appointed by any such officer shall take and file the official oath and if the deputy neglects to do so, he or she shall forfeit $100. If the board does not provide a schedule or blanket bond, the official bonds shall be in sums and with sureties, as follows:

59.21(1)(a) (a) Clerk, not less than $2,000.

59.21(1)(b) (b) Treasurer, if the bond is furnished by individual sureties, not less than the amount nor exceeding twice the amount of all taxes directed by the board to be levied therein and to be received by the treasurer during the ensuing year, with 3 or more sureties; or, if the bond is furnished by a surety company in an amount not less than 10% of all taxes directed by the board to be levied therein, and to be received by the treasurer during the ensuing year, or $500,000, whichever is smaller.

59.21(1)(c) (c) Sheriff, not less than $5,000 nor more than $25,000, with not less than 3 sureties.

59.21(1)(d) (d) Coroner, not less than $500 nor more than $10,000, with not less than 2 sureties.

59.21(1)(e) (e) Clerk of the circuit court, not less than $5,000, with 2 or more sureties.

59.21(1)(g) (g) Register of deeds, in counties containing less than 150,000 population, $3,000, with 2 or more sureties. In counties containing 150,000 or more population, not less than $3,000, with 2 or more sureties, conditioned for the accuracy of the register's work and the faithful, correct and impartial performance of the register's duties, and in addition thereto a bond of not less than $10,000, with 2 or more sureties, conditioned for the faithful accounting for and paying over to the treasurer all moneys which may come into the register's hands as register of deeds, or into the hands of the register's deputy or assistants.

59.21(1)(h) (h) Surveyor, $5,000.

59.21(1)(i) (i) County abstractor, $5,000, with 2 or more sureties.

59.21(1)(j) (j) Comptroller, not less than $5,000 nor more than $20,000 with not less than 3 sureties.

59.21(2) (2) Each official bond described in sub. (1) shall be in a sum fixed by law; or if not fixed by law, in a sum fixed by resolution of the board, within the limitations prescribed by law, if any, at the annual meeting in November prior to the commencement of the term of office of the particular officer. Both the bond and the sufficiency of the sureties thereto shall be approved by a committee consisting of the chairperson and not less than 2 other members of the board who shall report in writing their action on all bonds.

59.21(3) (3) Each bond described in sub. (1) shall be guaranteed by the number of personal sureties prescribed by law, or if not prescribed, by the number fixed by the board within the limitations, if any, prescribed by law, or by a surety company as provided by s. 632.17 (2). In the case of the clerk, treasurer and county abstractor the board may by resolution require them to furnish bonds guaranteed by surety companies and direct that the premiums be paid as provided in s. 19.01 (8).

59.21(4) (4) If it considers the bond of any officer insufficient, the board may by resolution require the officer to furnish additional bond in a sum to be named in the resolution, not exceeding $10,000 for the register of deeds of any county with a population of less than 150,000, and not exceeding the maximum sum, if any, fixed by law for additional bonds for other officers.

59.21 History History: 1975 c. 152, 199; 1975 c. 375 s. 44; 1983 a. 192 s. 303 (1); 1989 a. 31; 1991 a. 316; 1995 a. 201 s. 250; Stats. 1995 s. 59.21; 1995 a. 225 ss. 137 to 144; 1997 a. 35; 2003 a. 204; 2011 a. 62, 96.

59.21 Cross-reference Cross-reference: See s. 59.38 (3) for provision for a bond by the medical examiner.



59.22 Compensation, fees, salaries and traveling expenses of officials and employees.

59.22  Compensation, fees, salaries and traveling expenses of officials and employees.

59.22(1) (1)  Elective officials.

59.22(1)(a)(a)

59.22(1)(a)1.1. The board shall, before the earliest time for filing nomination papers for any elective office to be voted on in the county, other than supervisors and circuit judges, which officer is paid in whole or part from the county treasury, establish the total annual compensation for services to be paid to the officer exclusive of reimbursements for expenses out-of-pocket provided for in sub. (3). Except as provided in subd. 2., the annual compensation may be established by resolution or ordinance, on a basis of straight salary, fees, or part salary and part fees, and if the compensation established is a salary, or part salary and part fees, it shall be in lieu of all fees, including per diem and other forms of compensation for services rendered, except those specifically reserved to the officer in the resolution or ordinance. The compensation established shall not be increased nor diminished during the officer's term and shall remain for ensuing terms unless changed by the board. Court fees shall not be used for compensation for county officers.

59.22(1)(a)2. 2. The board shall establish the annual compensation of the sheriff as straight salary. No portion of that salary may include or be based on retention of fees by the sheriff. No portion of that salary may be based on providing food to prisoners under s. 302.37 (1). This subdivision does not prohibit the reimbursement of a sheriff for actual and necessary expenses.

59.22(1)(b) (b) Any officer authorized or required to collect fees appertaining to his or her office shall keep a complete record of all fees received in the form prescribed by the board and shall file a record of the total annual receipts in the clerk's office within 20 days of the close of the calendar year or at such other times as the board requires. Any officer on a salary basis or part fees and part salary shall collect all fees authorized by law appertaining to his or her office and shall remit all fees not specifically reserved to the officer by enumeration in the compensation established by the board under par. (a) to the treasurer at the end of each month unless a shorter period for remittance is otherwise provided.

59.22(2) (2) Appointive officials; deputy officers; and employees.

59.22(2)(a)(a) Except for elective offices included under sub. (1), supervisors and circuit judges, and subject to s. 59.794 (3), the board has the powers set forth in this subsection, sub. (3) and s. 59.03 (1) as to any office, department, board, commission, committee, position or employee in county service created under any statute, the salary or compensation for which is paid in whole or in part by the county, and the jurisdiction and duties of which lie within the county or any portion thereof and the powers conferred by this section shall be in addition to all other grants of power and shall be limited only by express language.

59.22(2)(c) (c)

59.22(2)(c)1.1. Except as provided in subd. 2. and par. (d), the board may do any of the following:

59.22(2)(c)1.a. a. Provide, fix or change the salary or compensation of any office, board, commission, committee, position, employee or deputies to elective officers that is subject to sub. (1) without regard to the tenure of the incumbent.

59.22(2)(c)1.b. b. Establish the number of employees in any department or office including deputies to elective officers.

59.22(2)(c)1.c. c. Establish regulations of employment for any person paid from the county treasury.

59.22(2)(c)2. 2. No action of the board may be contrary to or in derogation of the rules of the department of children and families under s. 49.78 (4) to (7) relating to employees administering old-age assistance, aid to families with dependent children, aid to the blind, or aid to totally and permanently disabled persons or ss. 63.01 to 63.17.

59.22(2)(d) (d) The board or any board, commission, committee or agency to which the board or statutes has delegated the authority to manage and control any institution or department of the county government may contract for the services of employees, setting up the hours, wages, duties and terms of employment for periods not to exceed 2 years.

59.22(2)(e) (e) The board may provide and appropriate money for an employee awards program to encourage and to reward unusual and meritorious suggestions and accomplishments by county employees.

59.22(3) (3) Reimbursement for expense. The board may provide for reimbursement to any elective officer, deputy officer, appointive officer or employee for any out-of-pocket expense incurred in the discharge of that person's duty in addition to that person's salary or compensation, including without limitation because of enumeration, traveling expenses, tuition costs incurred in attending courses of instruction clearly related to that person's employment, and the board may establish standard allowances for mileage, room and meals, the purposes for which allowances may be made, and determine the reasonableness and necessity for such reimbursements, and also establish in advance a fair rate of compensation to be paid to the sheriff for the board and care of prisoners in the county jail at county expense. Any reimbursement paid under this subsection to an officer or employee of a county with a population of 750,000 or more is subject to the budget limitation described in s. 59.60 (7e).

59.22(3a) (3a) Commission on aging. The board may provide for the payment of expenses and a per diem to persons appointed to a county commission on aging under s. 59.53 (11).

59.22(4) (4) Interpretation. In the event of conflict between this section and any other statute, this section to the extent of the conflict shall prevail.

59.22 History History: 1973 c. 118; 1977 c. 372; 1981 c. 317; 1987 a. 181; 1989 a. 48, 107; 1991 a. 316; 1995 a. 27 ss. 3287, 9126 (19); 1995 a. 201 ss. 257 to 260; Stats. 1995 s. 59.22; 1995 a. 225 s. 146; 1997 a. 35; 1999 a. 83; 2003 a. 33; 2007 a. 20; 2013 a. 14.

59.22 Annotation Sub. (1) (a) 1.'s prohibition of increasing or diminishing certain elected county officials' compensation during their terms of office does not preclude adjustments to fringe benefits. The statute expressly protects only salaries and fees. Cramer v. Eau Claire County, 2013 WI App 67, 348 Wis. 2d 154, 833 N.W.2d 172, 12-1796.

59.22 Annotation A county ordinance implementing a collective bargaining agreement providing for the payment to county employees, upon their leaving government employment, compensation for accumulated sick leave, earned both before and after the effective date of the ordinance, is valid. 59 Atty. Gen. 209.

59.22 Annotation A county board may not adopt a step-salary plan for elective offices related to experience of the officeholder as compensation is for the office, not the officer, and the officer is entitled to the compensation as an incident of the office. 61 Atty. Gen. 165, 403.

59.22 Annotation When it is the duty of a county traffic officer to testify or assist in the prosecution of county traffic offenses, the officer is not entitled to witness fees but may be paid additional compensation if a court appearance takes place outside regular working hours. 62 Atty. Gen. 93.

59.22 Annotation A county board may not deny a salary to an elected official during a period of sickness. A board does not have power to establish sick leave and vacation benefits for elected county officials. 65 Atty. Gen. 62.

59.22 Annotation The authority to establish salaries for the staff employed by a county's 51.42/51.437 board lies with that board, subject to the general budgetary control of the county board. 65 Atty. Gen. 105.

59.22 Annotation Discretionary authority to grant increases to elected county officials based upon performance or length of service may not be delegated to a committee of the county board because the board itself lacks the authority to establish such a compensation scheme. 80 Atty. Gen. 258.



59.23 Clerk.

59.23  Clerk.

59.23(1)(1)  Deputies; salaries; vacancies.

59.23(1)(a)(a) Every clerk shall appoint in writing one or more deputies and file the appointment in the clerk's office. The deputy or deputies shall aid in the performance of the duties of the clerk under the clerk's direction, and in case of the absence or disability of the clerk or of a vacancy in the clerk's office, unless another is appointed therefor as provided in par. (c), shall perform all of the duties of the clerk during the absence or until the vacancy is filled. The board may, at any meeting, provide a salary for the deputy or deputies.

59.23(1)(b) (b) In each county having a population exceeding 150,000 according to the last state or national census, the clerk may also appoint the number of assistants that the board authorizes and prescribes, and the assistants shall receive salaries that the board provides and fixes.

59.23(1)(c) (c) If a clerk is incapable of discharging the duties of office the board may appoint an acting clerk, who shall serve until the disability is removed. If the board is not in session at the time of the incapacity, the chairperson of the board may appoint an acting clerk, whose term shall not extend beyond the next regular or special meeting of the board. A person appointed as acting clerk or appointed to fill a vacancy in the office of clerk, upon giving an official bond with sureties as required of a clerk, shall perform all of the duties of the office; and thereupon the powers and duties of the deputy of the last clerk shall cease.

59.23(2) (2) Duties. The clerk shall:

59.23(2)(a) (a) Board proceedings. Act as clerk of the board at all of the meetings thereof; keep and record in a book therefor true minutes of all the proceedings of the board; make regular entries of the board's resolutions and decisions upon all questions; record the vote of each supervisor on any question submitted to the board, if required by any member present; and perform all duties prescribed by law or required by the board in connection with its meetings and transactions.

59.23(2)(b) (b) Recording of proceedings. Record at length in a book therefor every resolution adopted, order passed and ordinance enacted by the board.

59.23(2)(c) (c) Orders for payment. Sign all orders for the payment of money directed by the board to be issued, and keep in a book therefor a true and correct account thereof, and of the name of the person to whom each order is issued; but he or she shall not sign or issue any county order except upon a recorded vote or resolution of the board authorizing the same; and shall not sign or issue any such order for the payment of the services of any clerk of court, district attorney or sheriff until the person claiming the order files an affidavit stating that he or she has paid into the county treasury all moneys due the county and personally collected or received in an official capacity; and shall not sign or issue any order for the payment of money for any purpose in excess of the funds appropriated for such purpose unless first authorized by a resolution adopted by the county board under s. 65.90 (5).

59.23(2)(d) (d) Accounts. File and preserve in the clerk's office all accounts acted upon by the board, and endorse its action thereon, designating specifically upon every account the amount allowed, if any, and the particular items or charges for which allowed, and such as were disallowed, if any.

59.23(2)(e) (e) Reports of receipts and disbursements. Record in a book therefor the reports of the treasurer of the receipts and disbursements of the county.

59.23(2)(f) (f) Recording receipts and disbursements. Keep a true and accurate account in a book therefor of all money which comes into the clerk's hands by virtue of the clerk's office, specifying the date of every receipt or payment, the person from or to whom the receipt or payment was received or paid, and the purpose of each particular receipt or disbursement, and keep the book at all times open to the inspection of the county board or any member of the board.

59.23(2)(g) (g) Payments to treasurer. Keep in the manner prescribed in par. (f) a separate account of all moneys paid the treasurer by the clerk.

59.23(2)(h) (h) Books of account. Keep all of the accounts of the county and all books of account as the board directs. Books of account shall be maintained on a calendar year basis, which shall be the fiscal year in every county.

59.23(2)(j) (j) School taxes, records to department of public instruction. Transmit to the department of public instruction on the last Monday in December in each year certified copies of all resolutions adopted and proceedings of the board passed or had during the preceding year relating to the raising of any money for school purposes, and report the amount to be raised in each town in the county.

59.23(2)(k) (k) Villages, towns; change of name. Immediately transmit to the secretary of state, after the name of any town or village is changed or a new town is organized or the boundaries of any town are altered by the board, a certified copy of the ordinance enacted therefor, indicating such change or changes.

59.23(2)(L) (L) Duplicate receipts. Make out and deliver to the treasurer duplicate receipts of all money received by the clerk as clerk, and countersign and file in the clerk's office the duplicate receipts delivered to the clerk by the treasurer of money received by the treasurer.

59.23(2)(m) (m) Certified copies; oaths and bonds; signatures.

59.23(2)(m)1.1. Make and deliver to any person, for a fee that is set by the board under s. 19.35 (3), a certified copy or transcript of any book, record, account, file or paper in his or her office or any certificate which by law is declared to be evidence.

59.23(2)(m)2. 2. Except as otherwise provided, receive and file the official oaths and bonds of all county officers and upon request shall certify under the clerk's signature and seal the official capacity and authority of any county officer so filing and charge therefor the statutory fee. Upon the commencement of each term every clerk shall file the clerk's signature and the impression of the clerk's official seal in the office of the secretary of state.

59.23(2)(n) (n) Taxes; election duties. Perform all duties that are imposed on the clerk in relation to the assessment and collection of taxes, and to the preparation and distribution of ballots and the canvass and return of votes at general, judicial and special elections.

59.23(2)(o) (o) Report, receipts and disbursements to board. Make a full report to the board, at the annual meeting or at any other regular meeting of the board when so stipulated by the board, in writing, verified by the clerk's oath, of all money received and disbursed by the clerk, and separately of all fees received by the clerk; and settle with the board the clerk's official accounts and produce to the board all books, accounts and vouchers relating to the same.

59.23(2)(p) (p) Proceedings to historical society. Forward to the historical society, postpaid, within 30 days after their publication a copy of the proceedings of the board, and of all printed reports made under authority of such board or by the authority of other county officers.

59.23(2)(q) (q) County highway commissioner; notify of election. Except in counties having a population of 150,000 or more, notify a county commissioner of highways of the commissioner's election within 10 days thereafter.

59.23(2)(r) (r) County tax for road and bridge fund. Except in counties having a population of 150,000 or more, notify the proper town officers of the levy and rate of any tax for the county road and bridge fund.

59.23(2)(s) (s) List of municipal officers. Annually, on the first Tuesday of June, transmit to the secretary of state a typewritten or printed list showing the name and post-office address of the chairperson, mayor, president, clerk, treasurer and assessor of each municipality within the county. Such lists shall be placed on file for the information of the public.

59.23(2)(t) (t) General. Perform all other duties required of the clerk by law.

59.23 History History: 1995 a. 201 ss. 261, 263, 264, 275; 1995 a. 225 ss. 147 to 150; 1997 a. 27; 1999 a. 9.

59.23 Annotation Under s. 59.17 (8) [now s. 59.23 (2) (h)], the clerk keeps only those accounts designated by the board. Harbick v. Marinette County, 138 Wis. 2d 172, 405 N.W.2d 724 (Ct. App. 1987).

59.23 Annotation Except for their elected superior's power to appoint and discharge, chief deputies are subject to the Municipal Employment Relations Act, ss. 111.70 to 111.77, and are not excluded from a collective bargaining unit as a matter of law. Oneida County v. WERC, 2000 WI App 191, 238 Wis. 2d 763, 618 N.W.2d 891, 00-0466.

59.23 Annotation Statutory powers of the county clerk with respect to budgeting and record keeping cannot be transferred by the county board to a new position of finance officer. 63 Atty. Gen. 196.

59.23 Annotation A county board can only grant powers of indirect supervision to a finance director with respect to the accounting or bookkeeping duties of a county clerk. 65 Atty. Gen. 132.



59.24 Clerks of counties containing state institutions to make claims in certain cases.

59.24  Clerks of counties containing state institutions to make claims in certain cases. The clerk of any county that is entitled to reimbursement under s. 16.51 (7) shall make a certified claim against the state, without direction from the board, in all cases in which the reimbursement is directed in s. 16.51 (7), upon forms prescribed by the department of administration. The forms shall contain information required by the clerk and shall be filed annually with the department of corrections on or before June 1. If the claims are approved by the department of corrections, they shall be certified to the department of administration and paid from the appropriation made by s. 20.410 (1) (c), if the claim is for reimbursement of expenses involving a prisoner in a state prison named in s. 302.01, or from the appropriation under s. 20.410 (3) (c), if the claim is for reimbursement of expenses involving a juvenile in a juvenile correctional facility, as defined in s. 938.02 (10p).

59.24 History History: 1989 a. 31, 359; 1995 a. 27, 77; 1995 a. 201 s. 265; Stats. 1995 s. 59.24; 1997 a. 35; 2005 a. 344.



59.25 Treasurer.

59.25  Treasurer.

59.25(1)(1)  Eligibility. No person holding the office of sheriff, undersheriff, circuit judge, district attorney, clerk of the circuit court, clerk or member of the board shall be eligible to the office of treasurer or deputy treasurer.

59.25(2) (2) Deputies; oath; salary; temporary vacancy.

59.25(2)(a)(a) The treasurer shall appoint one deputy to aid the treasurer, under the treasurer's direction, in the discharge of the duties of the office of treasurer. A deputy appointed under this paragraph may be removed only for just cause. The appointment shall be in writing and shall be filed and recorded in the treasurer's office. Such deputy, in the absence of the treasurer from the treasurer's office or in case of a vacancy in said office or any disability of the treasurer to perform the duties of the office of treasurer, unless another is appointed therefor as provided in par. (b), shall perform all of the duties of the office of treasurer until such vacancy is filled or such disability is removed. The person so appointed shall take and file the official oath. The person shall file his or her appointment with the clerk. The board may, at its annual meeting or at any special meeting, provide a salary for the deputy.

59.25(2)(b) (b) If any treasurer is incapable of discharging the duties of the office of treasurer, the board may, if it sees fit, appoint a person treasurer who shall serve until such disability is removed. A person so appointed or appointed to fill a vacancy in the office of treasurer, upon giving an official bond with like sureties as are required of such treasurer, shall perform all the duties of such office, and thereupon the powers and duties of any deputy performing the duties of the last treasurer shall cease.

59.25(3) (3) Duties. The treasurer shall do all of the following:

59.25(3)(a) (a)

59.25(3)(a)1.1. Receive all moneys from all sources belonging to the county, and all other moneys which by statute or county ordinance are directed to be paid to the treasurer, and, except in counties having a population of 500,000 or more, in the case of the payment of delinquent property taxes or the redemption of land subject to a tax certificate, make out and deliver to the clerk duplicate receipts therefor, and file in the treasurer's office the duplicate receipts delivered to the treasurer by the clerk for money received by the clerk.

59.25(3)(a)2. 2. In counties having a population of 500,000 or more, file a duplicate receipt in the treasurer's office.

59.25(3)(b) (b) Pay out all moneys belonging to the county only on the order of the board, signed by the clerk and countersigned by the chairperson, except when special provision for the payment thereof is otherwise made by law; and, except in counties having a population of 500,000 or more, pay out all moneys belonging to the county road and bridge fund on the written order of the county commissioner of highways, signed by the clerk and countersigned by the chairperson of the board.

59.25(3)(c) (c) Pay all county orders described in par. (b) in the order of time in which they are presented for payment; but where 2 or more are presented at the same time, give precedence to the order of the oldest date, but the treasurer shall receive of municipal treasurers all county orders issued in the county, which the municipal treasurers may present in payment of county taxes, to the amount of the county taxes actually collected by any municipal treasurer in the year for which the orders are offered in payment, which amount shall be determined by the affidavit of the municipal treasurer.

59.25(3)(d) (d) Keep a true and correct account of the receipt and expenditure of all moneys which come into the treasurer's hands by virtue of the treasurer's office in books kept therefor, specifying the date of every receipt or payment, the person from or to whom the same was received or paid, and the purpose of each particular receipt or payment; keep also in like manner a separate account of all fees received, a separate account of all moneys received for taxes, and a separate account of money received upon redemption of lands from sales thereof for nonpayment of taxes, further specifying in the 2 last accounts the description of the property on account of which such money was paid, which books shall be open at all times to the inspection of the board or any member thereof and to all county and state officers; make in writing a fully itemized statement and report, verified by the treasurer's oath, to the board on the first day of the annual board meeting and at such other times as the board directs, of all moneys of whatever nature received and disbursed by the county treasurer; exhibit the treasurer's vouchers therefor to be audited and allowed, and settle with the board the treasurer's accounts as treasurer; and exhibit to the board all moneys in the custody or control of the treasurer as treasurer, and, if required, make oath that such moneys are the funds of the county.

59.25(3)(e) (e) Annually by March 15, furnish to the department of revenue the completed tax roll settlement sheets prescribed under s. 70.09 (3).

59.25(3)(f) (f)

59.25(3)(f)1.1. Except as provided in subd. 2., transmit to the secretary of administration at the time required by law to pay the state taxes a particular statement, certified by the county treasurer's personal signature affixed or attached thereto, of all moneys received by him or her during the preceding year and which are payable to the secretary of administration for licenses, fines, forfeitures, or on any other account, and at the same time pay to the secretary of administration the amount thereof after deducting the legal fees.

59.25(3)(f)2. 2. For all court imposed fines and forfeitures, plus costs, fees, and surcharges imposed under ch. 814, required by law to be deposited in the state treasury, transmit to the secretary of administration a statement of all moneys required by law to be paid on the actions entered during the preceding month on or before the first day of the next succeeding month, certified by the county treasurer's personal signature affixed or attached thereto, and at the same time pay to the secretary of administration the amount of the money transmitted.

59.25(3)(g) (g) Deposit all moneys for jail assessments received under s. 302.46 (1) in a county jail fund and make payments from the fund for purposes of s. 302.46 (2) on order of the board under par. (b).

59.25(3)(h) (h) Cause to be insured, when directed by the board, at the expense of the county, the county buildings or any of them in the name of the county; and, in case of loss, demand and receive the money due on account of such insurance for the use of the county; and all such money shall be applied to rebuilding or repairing such county buildings.

59.25(3)(i) (i) Make annually, on the 3rd Monday of March, a certified statement, and forward the statement to each municipal clerk in the county, showing the amount of money paid from the county treasury during the year next preceding to each municipal treasurer in the county. The statement shall specify the date of each payment, the amount thereof and the account upon which the payment was made. It shall be unlawful for any county treasurer to pay to the treasurer of any town any money in the hands of the county treasurer belonging to the town from the 3rd Monday of March until 10 days after the annual town meeting except upon the written order of the town board.

59.25(3)(j) (j) Retain 10% for fees in receiving and paying into the state treasury all money received by the treasurer for the state for fines and forfeitures, except that 50% of the state forfeitures and fines under chs. 341 to 347, 349, and 351 shall be retained as fees, and retain the other fees for receiving and paying money into the state treasury that are prescribed by law.

59.25(3)(k) (k) Forward 40% of the state forfeitures and fines under ch. 348 to the secretary of administration for deposit in the transportation fund under s. 25.40 (1) (ig).

59.25(3)(L) (L) Forward all money received under s. 66.0114 (3) (c) to the secretary of administration for deposit in the transportation fund under s. 25.40 (1) (ig).

59.25(3)(m) (m) Forward 50% of the fees received under s. 351.07 (1g) to the secretary of administration for deposit in the transportation fund under s. 25.40 (1) (im).

59.25(3)(n) (n) Make and deliver to any person, for a fee that is set by the board under s. 19.35 (3), a certified copy or transcript of any book, record, account, file or paper in his or her office or any certificate which by law is declared to be evidence.

59.25(3)(o) (o) On the first day of each month pay into the county treasury the fees received by the treasurer.

59.25(3)(p) (p) Pay to the secretary of administration on his or her order the state percentage of fees received from the clerk of the circuit court under s. 59.40 (2) (m) and if any such moneys remain in his or her hands when he or she is required to pay the state percentage of fees, pay such moneys therewith to the secretary of administration.

59.25(3)(q) (q) Perform all other duties required of the treasurer by law.

59.25(3)(s) (s) Exercise any investment authority delegated to the treasurer by the board under s. 59.62.

59.25(3)(t) (t) Notify municipalities of payments made under ss. 74.29 and 79.10 in respect to property tax levies originally certified to the municipality for collection.

59.25 History History: 1995 a. 201 ss. 266, 267, 269, 270, 284; 1995 a. 225 ss. 151 to 153; 1995 a. 227 s. 202; 1995 a. 269 s. 2; 1995 a. 408 s. 1; 1995 a. 448 s. 60; 1997 a. 27, 35, 135, 211, 237, 248; 1999 a. 9, 32, 74; 1999 a. 150 s. 672; 2001 a. 16; 2001 a. 30 s. 108; 2001 a. 56, 105; 2003 a. 33, 139, 326; 2013 a. 20.

59.25 Annotation Section 59.20 (8) [now s. 59.25 (3) (j)], as to retention of 50% of traffic fines and forfeitures is valid. State ex rel. Commissioners of Public Lands v. Anderson, 56 Wis. 2d 666, 203 N.W.2d 84 (1973).

59.25 Annotation Except for their elected superior's power to appoint and discharge, chief deputies are subject to the Municipal Employment Relations Act, ss. 111.70 to 111.77, and are not excluded from a collective bargaining unit as a matter of law. Oneida County v. WERC, 2000 WI App 191, 238 Wis. 2d 763, 618 N.W.2d 891, 00-0466.

59.25 Annotation The entire amount of bail forfeited under s. 969.13 (4) is to be retained by the county treasurer and no part is to be paid to the state treasurer. 62 Atty. Gen. 247.

59.25 Annotation Section 59.20 (13) [now 59.25 (3) (rm)] refers to national forest, which are monies received under Title 16 of the United Sates Code, and does not control the distribution of monies received from the federal government under Title 31. 67 Atty. Gen. 277.

59.25 Annotation A county that has received payments from the federal government under Title 31 of the United States Code cannot distribute those payments to the towns in which national forest lands are located. 68 Atty. Gen. 23.



59.255 Comptroller.

59.255  Comptroller.

59.255(1)(1)  Eligibility.

59.255(1)(a)(a) No person may hold the office of comptroller unless he or she is either a certified public accountant, licensed or certified under ch. 442, or has a master's degree or a doctorate degree in accounting or finance from a regionally accredited, nonprofit, post-secondary educational institution.

59.255(1)(b) (b) No person holding the office of sheriff, undersheriff, circuit judge, district attorney, clerk of the circuit court, clerk, or member of the board shall be eligible to hold the office of comptroller or deputy comptroller.

59.255(1)(c) (c) This section applies only to a county with a population of 750,000 or more.

59.255(2) (2) Duties and responsibilities.

59.255(2)(a)(a) The comptroller is the chief financial officer of the county, and the administrator of the county's financial affairs. The comptroller shall oversee all of the county's debt.

59.255(2)(b) (b) The comptroller shall appoint one deputy to aid the comptroller, under the comptroller's direction, in the discharge of the duties of the office of comptroller. A deputy appointed under this paragraph may be removed only for just cause. The appointment shall be in writing and shall be filed and recorded in the comptroller's office. Such deputy, in the absence of the comptroller from the comptroller's office or in case of a vacancy in said office or any disability of the comptroller to perform the duties of the office of comptroller, unless another is appointed therefor as provided in par. (c), shall perform all of the duties of the office of comptroller until such vacancy is filled or such disability is removed. The person so appointed shall take and file the official oath. The person shall file his or her appointment with the clerk. The board may, at its annual meeting or at any special meeting, provide a salary for the deputy.

59.255(2)(c) (c) If any comptroller is incapable of discharging the duties of the office of comptroller, the county executive shall appoint a person, subject to confirmation by the board, comptroller who shall serve until such disability is removed. A person so appointed or appointed to fill a vacancy in the office of comptroller, upon giving an official bond with like sureties as are required of such comptroller, shall perform all the duties of such office, and thereupon the powers and duties of any deputy performing the duties of the last comptroller shall cease.

59.255(2)(d) (d) Each month, at the board's first meeting, the comptroller shall report to the board and the county executive, in writing, the condition of the county's outstanding contracts and of each of the county's funds and the claims payable from the funds. The comptroller shall also file with the county executive and the board each year on or before October 1 a certified and detailed statement of the receipts and disbursements on account of each fund of the county during the preceding fiscal year, specifying the source of each receipt and the object of each disbursement, and also an estimate of the receipts and disbursements for the current fiscal year.

59.255(2)(e) (e) The comptroller shall countersign all contracts with the county if he or she determines that the county has, or will have, the necessary funds to pay the liability that the county may incur under the contract. No contract is valid until so countersigned.

59.255(2)(f) (f) At least monthly the comptroller shall examine the treasurer's accounts as reported and as kept, and shall report to the county executive and board as to their correctness and as to any violation by the treasurer of the treasurer's duty in the manner of keeping accounts or disbursing moneys.

59.255(2)(g) (g) Whenever requested to do so by the county executive or board, the comptroller shall provide an independent fiscal analysis of any matter affecting the county, and shall provide the county executive and board with a fiscal note for all proposed legislation.

59.255(2)(h) (h) Annually, the comptroller shall prepare a written 5-year financial condition forecast for the county, which shall be distributed to the county executive and the board.

59.255(2)(i) (i) The comptroller shall perform all audit functions related to county government. The comptroller shall also have the duties and all the powers and responsibilities conferred upon the clerk as auditor under s. 59.47 (1), and shall perform any additional duties and shall have any additional powers as are imposed and conferred upon him or her from time to time by resolution adopted by the board. Audit functions under this paragraph shall be performed in accordance with governmental auditing standards issued by the comptroller general of the United States and generally accepted auditing standards.

59.255(2)(j) (j) The comptroller shall administer and oversee all shared services contracts.

59.255(2)(k) (k) The comptroller may in writing, filed in the office of the clerk, appoint a deputy who shall act under the comptroller's direction and in the comptroller's absence or disability, or in case of a vacancy shall perform the comptroller's duties. The deputy shall receive such compensation as the board provides. The acts of a deputy shall be covered by official bond as the board directs.

59.255 History History: 2011 a. 62; s. 35.17 correction in (2) (d).



59.26 Sheriff; undersheriff; deputies.

59.26  Sheriff; undersheriff; deputies.

59.26(1) (1) Within 10 days after entering upon the duties of the office of sheriff, the sheriff shall appoint some proper person, who is a resident of the county, undersheriff. However, in counties with a population of 500,000 or more the appointment of an undersheriff is optional. In counties where the sheriff's department is under civil service, the sheriff, in conformity with county ordinance, may, at the request of the affected deputy, grant a leave of absence to a deputy sheriff who the sheriff has appointed undersheriff, or to any other position in the sheriff's department, upon the deputy's acceptance of the appointment. Any deputy in a county under civil service granted leave of absence under this subsection upon completion of the appointive position shall immediately be returned to the position of deputy sheriff and shall continue therein without loss of any rights under the civil service law. The sheriff, however, may not grant such leave of absence to a deputy sheriff until the sheriff first secures the consent of the board by resolution duly adopted by the board. Within 10 days after entering upon the duties of the office of sheriff, the sheriff shall also appoint, subject to sub. (10), deputy sheriffs for the county as follows:

59.26(1)(a) (a) One for each city and village in the county that has 1,000 or more inhabitants.

59.26(1)(b) (b) One for each assembly district in the county, except the district in which the undersheriff resides, which contains a village having less than 1,000 inhabitants and does not contain a city or village having more than 1,000 inhabitants.

59.26(2) (2) Subject to sub. (10), the sheriff may appoint as many other deputies as the sheriff considers proper.

59.26(3) (3) Subject to sub. (10), the sheriff may fill vacancies in the office of any such appointee, and he or she may appoint a person to take the place of any undersheriff or deputy who becomes incapable of executing the duties of that office.

59.26(4) (4) A person who is appointed undersheriff or deputy for a regular term or to fill a vacancy or otherwise shall hold office during the pleasure of the sheriff.

59.26(4m) (4m)

59.26(4m)(a)(a) The sheriff or undersheriff may depute in writing security officers employed by the department of military affairs, subject to the approval of the adjutant general or his or her designee, for the purpose of conducting routine external security checks around military installations in this state. The sheriff or undersheriff shall specify in writing the jurisdiction of an officer deputed under this paragraph. In this paragraph, "external security checks" means a security check of areas immediately adjacent to a military installation, or of critical concern to the installation's commander as determined by the commander, for the sole purpose of protecting the installation's state and federal personnel, assets, and equipment.

59.26(4m)(b) (b) The provisions of sub. (8) (b) do not apply to an individual deputed under par. (a), and such a person shall serve at the pleasure of the deputing authority.

59.26(4m)(c) (c) An individual deputed under par. (a) remains a state employee for all purposes.

59.26(5) (5) The sheriff or the undersheriff may also depute in writing other persons to perform particular acts.

59.26(6) (6) Every appointment of an undersheriff or deputy, except deputations to perform a particular act, and every revocation of such appointment shall be in writing and be filed and recorded in the office of the clerk of the circuit court.

59.26(7) (7) In case of a vacancy in the office of sheriff, the undersheriff shall in all things and with like liabilities and penalties execute the duties of the office of sheriff until the vacancy is filled as provided by law.

59.26(8) (8)

59.26(8)(a)(a) In any county with a population of less than 500,000, the board, by ordinance, may fix the number of deputy sheriffs to be appointed in that county at not less than that number required by sub. (1) (a) and (b) and may set the salary of those deputies. Subject to sub. (10), the board may provide by ordinance that deputy sheriff positions be filled by appointment by the sheriff from a list of all persons with the 3 highest scores for each position based on a competitive examination. Such competitive examinations may be by a county civil service commission or by the division of merit recruitment and selection in the office of state employment relations at the option of the board and it shall so provide by ordinance. The division of merit recruitment and selection in the office of state employment relations shall, upon request of the board, conduct such examination according to the methods used in examinations for the state civil service and shall certify an eligible list of the names of all persons with the 3 highest scores on that examination for each position to the sheriff of that county who shall, subject to sub. (10), make an appointment from that list to fill the position within 10 days after he or she receives the eligible list. The county for which such examination is conducted shall pay the cost of that examination. If a civil service commission is decided upon for the selection of deputy sheriffs, then ss. 63.01 to 63.17 shall apply so far as consistent with this subsection, except ss. 63.03, 63.04 and 63.15 and except the provision governing minimum compensation of the commissioners. The ordinance or an amending ordinance may provide for employee grievance procedures and disciplinary actions, for hours of work, for tours of duty according to seniority and for other administrative regulations. Any board provision consistent with this paragraph and existing on July 25, 1951, is validated. If the sheriff fills a deputy sheriff position by promotion, the sheriff shall, subject to sub. (10), make the appointment to the position from a list of 3 deputy sheriffs who receive the highest scores in a competitive examination. Such competitive examinations may be by a county civil service commission or by the division of merit recruitment and selection in the office of state employment relations at the option of the board and it shall so provide by ordinance.

59.26(8)(b) (b)

59.26(8)(b)1.1. The persons appointed shall hold the office of deputy sheriff on good behavior. In any county operating under this subsection, but not under s. 59.52 (8), whenever the sheriff or undersheriff or a majority of the members of a civil service commission for the selection of deputy sheriffs believes that a deputy has acted so as to show the deputy to be incompetent to perform the duties of deputy sheriff or to have merited suspension, demotion or dismissal, the sheriff, undersheriff or civil service commission shall report in writing to the grievance committee setting forth specifically the complaint against the deputy, and, when the party filing the complaint is a sheriff or undersheriff, may suspend or demote the officer at the time such complaint is filed. The grievance committee shall be appointed in the same manner and at the same time as standing committees of the board are appointed. The committee may be made up of members of the board or other electors of the county, or both. Such members shall be paid in the same manner as members of other board committees.

59.26(8)(b)2. 2. The grievance committee shall immediately notify the accused officer of the filing of the charges and on request furnish the accused officer with a copy of the same.

59.26(8)(b)3. 3. The grievance committee shall, if the officer requests a hearing, appoint a time and place for the hearing of the charges, the time to be within 3 weeks after the filing of such request for a hearing and the committee shall notify the sheriff or undersheriff or the members of the civil service commission, whichever filed the complaint with the committee, and the accused of the time and place of such hearing. If the accused officer makes no request to the grievance committee, then the committee may take whatever action it considers justifiable on the basis of the charges filed and shall issue an order in writing as provided in subd. 5. The committee may take testimony at the hearing, and any testimony taken shall be transcribed. The chairperson of the committee shall issue subpoenas for the attendance of such witnesses as may be requested by the accused.

59.26(8)(b)4. 4. At the hearing the chairperson of the committee may maintain order and enforce obedience to the chairperson's lawful requirements. If a person at the hearing acts in a disorderly manner and persists after notice from the chairperson, the chairperson may order the person to leave the hearing. If the order is refused the chairperson may order the sheriff or other person to take the disorderly person into custody until the hearing is adjourned for that day.

59.26(8)(b)5. 5. At the termination of the hearing the grievance committee shall determine in writing whether or not the charge is well-founded and shall take such action by way of suspension, demotion, discharge or reinstatement as it considers requisite and proper under the circumstances and file the same with the secretary of the committee.

59.26(8)(b)5m. 5m. No deputy may be suspended, demoted or discharged by the grievance committee under subd. 3. or 5., based on charges filed by the sheriff, undersheriff or a majority of the members of the civil service commission for the selection of deputies unless the committee determines whether there is just cause, as described in this subdivision, to sustain the charges. In making its determination, the committee shall apply the following standards, to the extent applicable:

59.26(8)(b)5m.a. a. Whether the deputy could reasonably be expected to have had knowledge of the probable consequences of the alleged conduct.

59.26(8)(b)5m.b. b. Whether the rule or order that the deputy allegedly violated is reasonable.

59.26(8)(b)5m.c. c. Whether the sheriff, before filing the charge against the deputy, made a reasonable effort to discover whether the deputy did in fact violate a rule or order.

59.26(8)(b)5m.d. d. Whether the effort described under subd. 5m. c. was fair and objective.

59.26(8)(b)5m.e. e. Whether the sheriff discovered substantial evidence that the deputy violated the rule or order as described in the charges filed against the deputy.

59.26(8)(b)5m.f. f. Whether the sheriff is applying the rule or order fairly and without discrimination to the deputy.

59.26(8)(b)5m.g. g. Whether the proposed discipline reasonably relates to the seriousness of the alleged violation and to the deputy's record of service with the sheriff's department.

59.26(8)(b)6. 6. The accused may appeal from the order to the circuit court by serving written notice of the appeal on the secretary of the committee within 10 days after the order is filed. Within 5 days after receiving written notice of the appeal, the board shall certify to the clerk of the circuit court the record of the proceedings, including all documents, testimony and minutes. The action shall then be at issue and shall have precedence over any other cause of a different nature pending in the court, which shall always be open to the trial thereof. The court shall upon application of the accused or of the board fix a date of trial, which shall not be later than 15 days after such application except by agreement. The trial shall be by the court and upon the return of the board, except that the court may require further return or the taking and return of further evidence by the board. The question to be determined by the court shall be: "Upon the evidence is there just cause, as described under subd. 5m., to sustain the charges against the accused?" No costs shall be allowed either party and the clerk's fees shall be paid by the county. If the order of the committee is reversed, the accused shall be forthwith reinstated and entitled to pay as though in continuous service. If the order of the committee is sustained it shall be final and conclusive.

59.26(8)(c) (c) The board of any county enacting the ordinance provided for in this subsection may provide that any deputy sheriff acting as such at the time of the enactment shall be eligible to such appointment without examination.

59.26(8)(cm) (cm) Any board may by a majority vote establish, by ordinance in connection with the enactment of an ordinance providing for civil service selection and tenure of deputy sheriffs under pars. (a) and (b) or by amendment to such an ordinance previously enacted, a traffic division of the sheriff's department and fix the number of deputy sheriffs as traffic patrolmen and other employees in said division in which case s. 83.016 shall become inoperative as to that county. The board in such ordinance shall further provide that the personnel in such traffic division of the sheriff's department shall be appointed and hold their positions in the manner and under the conditions set forth in pars. (a) and (b). The board may also provide that traffic patrolmen who have been appointed under s. 83.016 and who are employed by the county at the time of the enactment of the ordinance under this subsection establishing a traffic division in the sheriff's department and providing civil service therefor shall be appointed to positions in such traffic division without examination.

59.26(8)(d) (d) Enactment of the ordinances provided for by this subsection shall not preclude the board from thereafter amending or repealing such ordinances, but such amendment or repeal shall not be effective unless voted by the affirmative vote of three-fourths of the members-elect of such board. The civil service provisions of this section shall apply only to such deputies or traffic patrolmen who are regularly employed by the county or sheriff and shall not apply to honorary deputies. Notwithstanding the provisions of this subsection the board may enact a civil service ordinance for county employees under s. 59.52 (8) which civil service ordinance may include deputy sheriffs or traffic patrolmen, or both.

59.26(9) (9)

59.26(9)(a)(a) A deputy sheriff in any county may not be suspended or dismissed under sub. (8) or s. 59.52 (8) or 63.10 without pay or benefits, for any action taken that is within the scope of the deputy's employment, until the matter that is the subject of the suspension or dismissal is disposed of by the grievance committee or civil service commission or the time for appeal of that matter passes without an appeal being made.

59.26(9)(b) (b) An ordinance of any county or a collective bargaining agreement may not diminish or abridge a right of a deputy sheriff that is granted under par. (a). An ordinance of such a county or a collective bargaining agreement may supplement and expand such a right in a manner that is not inconsistent with par. (a).

59.26(9)(c) (c) If the matter that is the subject of the suspension or dismissal is decided adversely to the deputy sheriff by the grievance committee or the civil service commission, the time for appeal passes without an appeal being made or the deputy's appeal to the circuit court is decided adversely to the deputy, all pay and benefits received by the deputy sheriff between the time of his or her suspension or dismissal and the latest of an adverse ruling by the committee, the commission or the court or the time for appeal passes shall be returned to the county.

59.26(10) (10)

59.26(10)(a)(a) Notwithstanding the provisions in subs. (1) (intro.), (2), (3), and (8) (a), and subject to par. (b), if a county provides law enforcement services to a city or village under ss. 59.03 (2) (e) and 62.13 (2s) and if the sheriff appoints additional deputies under sub. (2) to provide the services, the sheriff shall, to the greatest extent possible, fill the additional deputy positions from the ranks of former police officers who lost their positions when their department was abolished under s. 62.13 (2s) (a). With regard to each contract that is entered into under s. 59.03 (2) (e), this provision does not apply on or after the first day of the 25th month beginning after the contract takes effect in the county.

59.26(10)(b) (b) Paragraph (a) applies only to the extent that it is not inconsistent with any collective bargaining agreement that is in effect between a county and its employees.

59.26 History History: 1975 c. 198; 1977 c. 26; 1983 a. 27; 1983 a. 192 ss. 125, 303 (1); 1989 a. 221; 1991 a. 39, 316; 1993 a. 53; 1995 a. 201 s. 273; Stats. 1995 s. 59.26; 1995 a. 225 ss. 154, 155; 2001 a. 9, 107; 2003 a. 33 ss. 1523, 9160; 2005 a. 40; 2009 a. 154; 2013 a. 20.

59.26 Annotation Upon reinstatement of an unreasonably suspended deputy sheriff, the amount of pay due is to be reduced by amounts earned in other employment during the period of suspension. Klingler & Schilling v. Baird, 56 Wis. 2d 460, 202 N.W.2d 31 (1972).

59.26 Annotation The burden of establishing a lack of reasonable and diligent efforts by suspended deputy sheriffs to seek other employment and the availability of employment is on the employer. Schilling & Klingler v. Baird, 65 Wis. 2d 394, 222 N.W.2d 666 (1974).

59.26 Annotation A sheriff's assignment of a deputy to an undercover drug investigation falls within the constitutionally protected powers of the sheriff and could not be limited by a collective bargaining agreement. Manitowoc Co. v. Local 986B, 168 Wis. 2d 819, 484 N.W.2d 534 (1992).

59.26 Annotation Under s. 59.21 [now s. 59.26] (8) (b) deputies have civil service protections and tenure beyond their initial term of appointment under sub. (4) and also have protections under collective bargaining agreements not in conflict with the statutes. Heitkemper v. Wirsing, 194 Wis. 2d 182, 533 N.W.2d 770 (1995). See also Brown County Sheriff Dept. v. Employees Ass'n, 194 Wis. 2d 266, 533 N.W.2d 766 (1995).

59.26 Annotation Section 165.85 (4) (b) governs the terms of employment of a probationary sheriff's deputy so that the discipline procedures under s. 59.21 (8) (b) (now s. 59.26 (8) (b)) do not apply and an applicable collective bargaining agreement controls. Hussey v. Outagamie County, 201 Wis. 2d 14, 548 N.W.2d 848 (Ct. App. 1996), 95-2948.

59.26 Annotation The court of appeals lacks jurisdiction to hear an appeal of a circuit court order under sub. (8) (b) 6. In Re Discipline of Bier, 220 Wis. 2d 175, 582 N.W.2d 742 (Ct. App. 1998), 97-1621.

59.26 Annotation Under the Wisconsin constitution, the sheriff has certain powers and prerogatives derived from the common law that cannot be limited by collective bargaining agreements. If a duty is one of those immemorial principal and important duties that characterized the office of sheriff at common law, the sheriff may choose the ways and means of performing the duty and cannot be limited by a collective bargaining agreement. Internal management and administrative duties fall within the "mundane and commonplace" duties not preserved at common law. Dunn County v. Wisconsin Employment Relations Commission, 2006 WI App 120, 293 Wis. 2d 637, 718 N.W.2d 138, 05-1917.

59.26 Annotation A collective bargaining agreement provision confining the powers of deputies serving as court security officers to the county judicial center and giving the clerk of courts priority over the sheriff in the scheduling, directing, and supervision of those deputies interferes with the sheriff's duty of attendance on the court, which is a duty preserved for the sheriff by the constitution. Dunn County v. Wisconsin Employment Relations Commission, 2006 WI App 120, 293 Wis. 2d 637, 718 N.W.2d 138, 05-1917.

59.26 Annotation The power to hire does not give character and distinction to the office of sheriff; it is not a power peculiar to the office. Certain duties of the sheriff at common law that are peculiar to the office and that characterize and distinguish the office are constitutionally protected from legislative interference, but the constitution does not prohibit all legislative change in the powers and duties of a sheriff as they existed at common law. Internal management and administrative duties that neither give character nor distinction to the office fall within the mundane and common administrative duties that may be regulated by the legislature. Hiring and firing personnel to provide food to inmates is subject to legislative regulation, including collective bargaining under s. 111.70. Kocken v. Wisconsin Council 40 AFSCME, 2007 WI 72, 301 Wis. 2d 266, 732 N.W.2d 828, 05-2742.

59.26 Annotation The assignment of deputies to transport federal and state prisoners to and from a county jail pursuant to a contract for the rental of bed space is not a constitutionally protected duty of the sheriff's office and is thus subject to the restrictions of a collective bargaining agreement. Ozaukee County v. Labor Association of Wisconsin, 2008 WI App 174, 315 Wis. 2d 102, 763 N.W.2d 140, 07-1615.

59.26 Annotation A sheriff may not be restricted in whom he or she assigns to carry out his or her constitutional duties if he or she is performing immemorial, principal, and important duties characterized as belonging to the sheriff at common law. Attending on the courts is one of the duties preserved for the sheriff by the constitution. When a sheriff effects the delivery of prisoners pursuant to court-issued writs, the sheriff is attending on the court and can contract with a private entity for the transportation of prisoners, rather than utilizing deputies employed by the sheriffs department. Brown County Sheriffs Dept. Non-Supervisory Labor Association v. Brown County, 2009 WI App 75, 318 Wis. 2d 774, 767 N.W.2d 600, 08-2069.

59.26 Annotation When a collective bargaining agreement (CBA) provided a grievance procedure and stated that "in cases for proper cause, this [grievance] procedure shall be followed insofar as it is consistent with [Wis. Stat.] 59.26 (8) (b)," and the court found that use of the grievance procedure in the CBA was "consistent with" sub. (8) (b), sub. (8) (b) allowed a dismissed deputy to choose to appeal the order of the grievance committee to circuit court or utilize the grievance procedure in the CBA. Waukesha County v. WERC, 2014 WI App 20, ___ Wis. 2d ___, ___ N.W.2d ___, 13-0375.

59.26 Annotation When a county has a civil service plan for deputy sheriffs, transfers may result in promotion, and such vacancies should be filled by examination and certification of 3 eligibles to the sheriff for appointment. 61 Atty. Gen. 10.

59.26 Annotation In counties where deputy sheriffs are under civil service under s. 59.21 (8) [now 59.26 (8)], the county board may provide job classifications for deputy sheriff positions that would form the basis of selection of competent personnel who could, on appointment by the sheriff, be assigned to perform duties on a felony squad on a countywide basis. By reason of s. 59.24 (1) [now s. 59.28 (1)], or by means of a posse comitatus, the sheriff could on a case-by-case basis assert leadership, direction, and control over the investigation of a crime in an area that has a police department, and it is the duty of local police to cooperate. 61 Atty. Gen. 79.

59.26 Annotation Section 63.065 is incorporated by reference into s. 59.21 [now s. 59.26] (8) (a). 68 Atty. Gen. 124.

59.26 Annotation This section does not affect a sheriff's power to call a posse comitatus. 68 Atty. Gen. 334.

59.26 Annotation In counties that have imposed no local residency requirement, only deputy sheriffs or undersheriffs appointed under s. 59.21 [now s. 59.26] (1) are required to be county residents at the time of initial employment. 80 Atty. Gen. 119.

59.26 Annotation A sheriff represents the county when enforcing the law. Sovereign immunity for state officials under the 11th amendment to the U.S. constitution does not apply. Abraham v. Piechowski, 13 F. Supp. 2d 870 (1998).



59.27 Sheriff; duties.

59.27  Sheriff; duties. The sheriff of a county shall do all of the following:

59.27(1) (1) Take the charge and custody of the jail maintained by the county and the persons in the jail, and keep the persons in the jail personally or by a deputy or jailer.

59.27(2) (2) Keep a true and exact register of all prisoners committed to any jail under the sheriff's charge, in a book for that purpose, which shall contain the names of all persons who are committed to any such jail, their residence, the time when committed and cause of commitment, and the authority by which they were committed; and if for a criminal offense, a description of the person; and when any prisoner is liberated, state the time when and the authority by which the prisoner was liberated; and if any person escapes, state the particulars of the time and manner of such escape.

59.27(3) (3) Attend upon the circuit court held in the sheriff's county during its session, and at the request of the court file with the clerk thereof a list of deputies for attendance on the court. The court may by special order authorize additional deputies to attend when the court is engaged in the trial of any person charged with a crime. Except as otherwise provided in this section, the board shall establish the rate of compensation and the level of services to be provided. The sheriff or one or more deputies shall attend the court of appeals when it is in session in the sheriff's county. The state shall reimburse the county from the appropriation under s. 20.660 (1) for the actual salary paid to the sheriff or deputies for the service provided for the court of appeals.

59.27(4) (4) Personally, or by the undersheriff or deputies, serve or execute all processes, writs, precepts and orders issued or made by lawful authority and delivered to the sheriff.

59.27(5) (5) Deliver on demand to the sheriff's successor in office, when the sheriff's successor has qualified according to law, the jail and other property of the county and all prisoners in the jail, and all books, records, writs, processes, orders and other papers belonging to the sheriff's office and in the possession of the sheriff, undersheriff, jailer or deputies, except as provided in s. 59.33, and upon the delivery of these items the successor in office shall execute a receipt to the sheriff therefor.

59.27(6) (6) In counties having a population of 300,000 or more, assign one deputy, to be mutually agreed upon by the sheriff and the district attorney, to the office of the district attorney.

59.27(7) (7) Perform all other duties required of the sheriff by law.

59.27(8) (8) The sheriff is authorized to destroy all sheriff's dockets, daily jail records and cash books dated prior to 1901. It shall be the duty of the sheriff to retain and safely keep all such records for a period of 8 years, or a shorter period authorized by the public records board under s. 16.61 (3) (b), after which the records may be destroyed.

59.27(9) (9) When the sheriff is required to serve or execute a summons, order or judgment, or to do any other act, the sheriff shall be bound to do so in like manner as upon process issued to the sheriff, and shall be equally liable in all respects for neglect of duty; and if the sheriff is a party the coroner shall perform the service and all statutes relating to sheriffs shall apply to coroners where the sheriff is a party.

59.27(10) (10) To enforce in the county all general orders of the department of safety and professional services relating to the sale, transportation and storage of explosives.

59.27(11) (11) Conduct operations within the county and, when the board so provides, in waters of which the county has jurisdiction under s. 2.04 for the rescue of human beings and for the recovery of human bodies.

59.27(12) (12) Before conducting a sale of foreclosed property, contact the clerk of the federal bankruptcy court to determine whether the court has granted a stay of relief on that property.

59.27(13) (13) Enforce all city, or village, ordinances in a city, or village, in which the sheriff provides law enforcement services under a contract described under s. 62.13 (2s) (a).

59.27 History History: 1973 c. 157; 1977 c. 203, 418, 449; 1989 a. 248; 1991 a. 316; 1995 a. 27 ss. 3288, 3289, 9116 (5); 1995 a. 201 ss. 276 to 281; Stats. 1995 s. 59.27; 1995 a. 225 s. 156; 1997 a. 27, 35; 2005 a. 40; 2011 a. 32.

59.27 Annotation Sheriffs' powers and duties are discussed. Professional Police Association v. Dane County, 106 Wis. 2d 303, 316 N.W.2d 656 (1982).

59.27 Annotation A sheriff's assignment of a deputy to an undercover drug investigation falls within the constitutionally protected powers of the sheriff and could not be limited by a collective bargaining agreement. Manitowoc Co. v. Local 986B, 168 Wis. 2d 819, 484 N.W.2d 534 (1992).

59.27 Annotation Under the Wisconsin constitution, the sheriff has certain powers and prerogatives derived from the common law that cannot be limited by collective bargaining agreements. If a duty is one of those immemorial principal and important duties that characterized the office of sheriff at common law, the sheriff may choose the ways and means of performing the duty and cannot be limited by a collective bargaining agreement. Internal management and administrative duties fall within the "mundane and commonplace" duties not preserved at common law. Dunn County v. Wisconsin Employment Relations Commission, 2006 WI App 120, 293 Wis. 2d 637, 718 N.W.2d 138, 05-1917.

59.27 Annotation A collective bargaining agreement provision confining the powers of deputies serving as court security officers to the county judicial center and giving the clerk of courts priority over the sheriff in the scheduling, directing, and supervision of those deputies interferes with the sheriff's duty of attendance on the court, which is a duty preserved for the sheriff by the constitution. Dunn County v. Wisconsin Employment Relations Commission, 2006 WI App 120, 293 Wis. 2d 637, 718 N.W.2d 138, 05-1917.

59.27 Annotation The power to hire does not give character and distinction to the office of sheriff; it is not a power peculiar to the office. Certain duties of the sheriff at common law that are peculiar to the office and that characterize and distinguish the office are constitutionally protected from legislative interference, but the constitution does not prohibit all legislative change in the powers and duties of a sheriff as they existed at common law. Internal management and administrative duties that neither give character nor distinction to the office fall within the mundane and common administrative duties that may be regulated by the legislature. Hiring and firing personnel to provide food to inmates is subject to legislative regulation, including collective bargaining under s. 111.70. Kocken v. Wisconsin Council 40 AFSCME, 2007 WI 72, 301 Wis. 2d 266, 732 N.W.2d 828, 05-2742.

59.27 Annotation The assignment of deputies to transport federal and state prisoners to and from a county jail pursuant to a contract for the rental of bed space is not a constitutionally protected duty of the sheriff's office and is thus subject to the restrictions of a collective bargaining agreement. Ozaukee County v. Labor Association of Wisconsin, 2008 WI App 174, 315 Wis. 2d 102, 763 N.W.2d 140, 07-1615.

59.27 Annotation A sheriff may not be restricted in whom he or she assigns to carry out his or her constitutional duties if he or she is performing immemorial, principal, and important duties characterized as belonging to the sheriff at common law. Attending on the courts is one of the duties preserved for the sheriff by the constitution. When a sheriff effects the delivery of prisoners pursuant to court-issued writs, the sheriff is attending on the court and can contract with a private entity for the transportation of prisoners, rather than utilizing deputies employed by the sheriffs department. Brown County Sheriffs Dept. Non-Supervisory Labor Association v. Brown County, 2009 WI App 75, 318 Wis. 2d 774, 767 N.W.2d 600, 08-2069.

59.27 Annotation Staffing an x-ray and metal detector security screening station is not one of those "certain immemorial, principal, and important duties of the sheriff at common law that are peculiar to the office of sheriff" and is not part of the sheriff's constitutionally protected powers that cannot be limited by a collective bargaining agreement. Washington County v. Washington County Deputy Sheriff's Association, 2009 WI App 116, 320 Wis. 2d 570, 772 N.W.2d 697, 08-1210.

59.27 Annotation The transport of individuals in conjunction with the service or execution of all processes, writs, precepts and orders constitute immemorial, principal and important duties that characterize and distinguish the office of sheriff and fall within the sheriff's constitutional powers, rights, and duties. As such, the sheriff has the constitutional authority to determine how to carry out those duties and can elect to privatize those duties. That sub. (4) specifically directs that the sheriff must act personally or by means of his undersheriff or deputies is not persuasive. The simple fact that the legislature codified a duty and responsibility of the sheriff, like providing food for jail inmates, does not strip sheriffs of any constitutional protections they may have regarding this duty. Milwaukee Deputy Sheriff's Association v. Clarke, 2009 WI App 123, 320 Wis. 2d 486, 772 N.W.2d 216, 08-2290.

59.27 Annotation A sheriff has authority to aid in a rescue on ice on Lake Michigan. 60 Atty. Gen. 62.

59.27 Annotation Neither a sheriff nor a deputy can solicit or receive compensation not provided by law for official duties, but a deputy, while off duty, can be employed as a private security officer. 61 Atty. Gen. 256.

59.27 Annotation Neither the sheriff nor the county board may "privatize" the jailer function under sub. (1). 77 Atty. Gen. 94.

59.27 Annotation Neither a county nor a county sheriff possesses statutory authority to use county funds to establish a revolving bail fund for the purpose of making loans to persons allowing them to post bail for certain kinds of offenses for which they are booked into the county jail. OAG 1-09.



59.28 Peace maintenance; powers and duties of peace officers, cooperation.

59.28  Peace maintenance; powers and duties of peace officers, cooperation.

59.28(1) (1) Sheriffs and their undersheriffs and deputies shall keep and preserve the peace in their respective counties and quiet and suppress all affrays, routs, riots, unlawful assemblies and insurrections; for which purpose, and for the service of processes in civil or criminal cases and in the apprehending or securing any person for felony or breach of the peace they and every coroner and constable may call to their aid such persons or power of their county as they consider necessary.

59.28(2) (2) County law enforcement agencies may request the assistance of law enforcement personnel or may assist other law enforcement agencies as provided in ss. 66.0313 and 66.0513.

59.28 History History: 1995 a. 201 s. 282; Stats. 1995 s. 59.28; 1999 a. 150 s. 672.

59.28 Annotation Suppression of evidence is not required when a law enforcement officer obtains evidence outside of his or her jurisdiction. Any jurisdictional transgression violates the appropriate jurisdiction's authority not the defendant's rights. State v. Mieritz, 193 Wis. 2d 571, 534 N.W.2d 632 (Ct. App. 1995).

59.28 Annotation A state traffic patrol officer should not, except in extreme emergencies, be impressed into service as part of a posse comitatus under sub. (1). If so impressed, the officer is entitled to worker's compensation, if injured, from the county or municipality but would not be entitled to regular pay from the state and probably would not be entitled to worker's compensation from the state. 62 Atty. Gen. 38.

59.28 Annotation The statutes do not permit the creation of a separate regional law enforcement agency, and neither the sheriff nor the county board has power to delegate supervisory or law enforcement powers to such an agency. 63 Atty. Gen. 596.

59.28 Annotation A sheriff may not unilaterally withdraw investigative services provided to one urbanized town within the county because the town maintains its own police department. 81 Atty. Gen. 24.



59.29 Transportation, apprehension of criminals.

59.29  Transportation, apprehension of criminals.

59.29(1)(1)  Transportation of criminals through other counties; rewards for their apprehension.

59.29(1)(a)(a) Any sheriff or other officer who has legally arrested any person in any county may pass across and through such parts of any other county or counties as are in the ordinary route of travel from the place where such person was arrested to the place where the person is to be conveyed, according to the command of the process by which such arrest was made; and such conveyance of such prisoner shall not be considered an escape, nor shall the prisoner so conveyed or the officers having the prisoner in custody be liable to arrest on any civil process while passing through such other county or counties.

59.29(1)(b) (b) Whenever a person convicted of, or charged with, any felony, the punishment for which is not less than 5 years' imprisonment, shall escape, or whenever any such felony shall be committed by any unknown person or persons the sheriff of the county from which such escape was made or in which such felony was committed may, with the consent of the chairperson of the board of such county when such board is not in session, and with the consent of the board when it is in session, offer such reward for the apprehension and delivery of such escaped person, or the apprehension or conviction of the perpetrator of such felony as the sheriff considers necessary, not exceeding $1,000 in any one case; but no such reward or any part thereof shall be paid to any such sheriff, undersheriff or any deputy. The right to any such reward shall be determined finally by such sheriff; and if more than one person claims the reward the sheriff shall determine what portion, if any, the claimants are entitled to, and shall certify the determination to the treasurer, and such certificate shall be the treasurer's authority for paying the sum so certified.

59.29(2) (2) Compensation for apprehensions in other states; conditions.

59.29(2)(a)(a) In all cases where by the laws of this state the governor is authorized to demand of the executive authority of any other state any fugitive from justice or any person charged with a crime in this state and to appoint an agent to receive such person, and such person is apprehended in any other state by the sheriff or deputy sheriff of the county in this state where the warrant for such fugitive from justice is properly issued, or such crime was committed, and such person voluntarily returns with said sheriff to this state without requisition, such sheriff shall be entitled to $8 per day for the time necessarily expended in traveling to, apprehending and returning with such person and the sheriff's actual and necessary expenses for such time, which compensation and expenses shall be allowed by the board of such county upon the presentation thereto of an itemized and verified account, stating the number of days that the sheriff was engaged, the number of miles traveled and each item of expense incurred in rendering such services, including the transportation and board of the person in custody. No allowance whatever shall be made to the sheriff as mileage.

59.29(2)(b) (b) The sheriff of any county having less than 300,000 population shall not receive the compensation provided under par. (a), unless the apprehension was duly authorized in writing by the district attorney or by the circuit judge for the county where the crime was committed. The written authority shall certify that the ends of justice will be served by the apprehension and return of the person, and the sheriff shall attach the certificate to and file it with his or her itemized account of such services.

59.29(2)(c) (c) If the district attorney certifies in writing that it is necessary or desirable, the sheriff or deputy sheriff may be accompanied and assisted in retaining custody of any such prisoner, by one or more other deputy sheriffs, who shall be entitled to compensation for such services at the rate of $5 per day, unless a different rate is established by resolution of the board, and to their necessary and actual expenses. Such compensation and expenses shall be claimed and allowed in the manner provided in par. (a) and the said certificate of the district attorney shall be attached to the verified account of such deputy for such services.

59.29 History History: 1977 c. 449; 1991 a. 316; 1995 a. 201 ss. 285, 289, 290; 1995 a. 225; 1997 a. 35.

59.29 Annotation The authority of county officials to offer rewards for the arrest or conviction of persons violating the criminal law is limited to the circumstances set forth in s. 59.25 (2) [now s. 59.29 (1) (b)]. 63 Atty. Gen. 555.



59.30 Not to act as attorney.

59.30  Not to act as attorney. No sheriff, undersheriff, deputy, coroner or medical examiner shall appear or practice as an attorney in any court, draw or fill up any writ, pleading or proceeding for a party in any action, nor, with the intent to be employed in the collection of any demand or the service of any process, advise or counsel any person to commence an action or proceeding; and for violation of this section every such officer shall forfeit not more than $50.

59.30 History History: 1973 c. 272; 1995 a. 201 s. 286; Stats. 1995 s. 59.30; 1997 a. 35.



59.31 Service on sheriff; how made.

59.31  Service on sheriff; how made. Every writ, notice or other paper required to be delivered to or served on any sheriff may be served by leaving the same at the sheriff's office during the hours it is required to be kept open; but if there is any person belonging to such office therein, such writ, notice or other paper shall be delivered to such person; and every such service shall be considered equivalent to a personal delivery to or service on such sheriff.

59.31 History History: 1991 a. 316; 1995 a. 201 s. 287; Stats. 1995 s. 59.31.



59.32 Fees received by sheriff.

59.32  Fees received by sheriff.

59.32(1) (1)  Sheriff; fees. The sheriff shall collect the fees prescribed in s. 814.70, unless a higher fee is applicable under s. 814.705 (1) (a) or (2), and remit them to the treasurer as provided in s. 59.22 (1) (b).

59.32(2) (2) Fees, how collected. All fees allowed to the sheriff upon the service of an execution or a writ for the collection of money or judgment for the sale of real estate and advertising thereon shall be collected by virtue of the execution, writ or judgment in the same manner as the sum therein directed to be collected.

59.32(3) (3) Fees, how paid. All fees to which sheriffs or their deputies are entitled for attendance required by law upon any court of record shall be paid out of the treasury of the county in which the services were rendered in the manner that fees of jurors attending such courts are paid; and whenever any such officer is required to perform any service for the state, which is not chargeable to the officer's county or some officer or person, that officer's account therefor shall be paid out of the state treasury.

59.32(4) (4) Excessive fees. No sheriff, undersheriff or deputy shall directly or indirectly ask, demand or receive for any services or acts to be performed by that officer in the discharge of any of that officer's official duties any greater fees than are allowed by law; and for the violation of any of the provisions of this subsection every such officer shall be liable in treble damages to the party aggrieved and shall forfeit not less than $25 nor more than $250.

59.32 History History: 1991 a. 316; 1995 a. 201 ss. 288, 291 to 294; 1995 a. 225; 1997 a. 27.

59.32 Annotation Because fingerprinting is not one of the items that is mentioned in s. 814.70, fingerprinting persons that have been arrested or taken into custody is not an item for which the sheriff may charge a fee. Further, a sheriff cannot impose a charge for fingerprinting persons who need to submit fingerprints to the department of justice in order to be eligible for certain occupations or certain kinds of employment, as a county or a county officer has only such power as is conferred by statute, either expressly or by clear implication. OAG 6-09.



59.33 Powers after term.

59.33  Powers after term.

59.33(1)(1) Every undersheriff and deputy sheriff, compensated for services by fees or by part salary and part fees, may execute and return all writs, processes and orders in their hands at the expiration of the sheriff's term of office and which the undersheriff or deputy sheriff has, before that time, begun to execute by service, levy, advertisement or the collection of money thereon.

59.33(2) (2) In counties where the compensation of sheriffs, undersheriffs and deputies has been changed from the fee to the salary system, the sheriff, immediately upon the expiration of the sheriff's term, shall turn over to the sheriff's successor all writs, processes and orders in the hands of the sheriff, or in the hands of the undersheriff or deputies, whether or not such writs, processes and orders have been partly or fully executed or returned, and such successor shall execute and return or complete the execution and return of such writs, processes and orders.

59.33(3) (3) In case of a vacancy in the office of sheriff, of any county, the undersheriff and deputies then in office having then any writ, process or order in their hands shall have the same authority and be under the same obligation to serve, execute and return the same as if the sheriff had continued in office.

59.33 History History: 1987 a. 181; 1991 a. 316; 1995 a. 201 s. 295.



59.34 Coroner, medical examiner duties; coroner, medical examiner compatibility.

59.34  Coroner, medical examiner duties; coroner, medical examiner compatibility.

59.34(1) (1)  Coroner; medical examiner; duties. The coroner shall do all of the following:

59.34(1)(a) (a) Participate in inquest proceedings when required by law, except that in any county with a population of 500,000 or more and all counties which have instituted the medical examiner system this duty and the powers incident thereto shall be vested exclusively in the office of the medical examiner. Except as provided under s. 59.38 (5), the board shall appoint the medical examiner. The office may be occupied on a full-time or part-time basis and the officeholder shall be paid compensation as the board by ordinance provides. The duties performed by the county coroner and not vested in the medical examiner shall be performed by the clerk. The medical examiner may appoint such assistants as the board authorizes. Whenever requested by the court or district attorney, the medical examiner shall testify to facts and conclusions disclosed by autopsies performed by him or her, at his or her direction or in his or her presence; shall make physical examinations and tests incident to any matter of a criminal nature up for consideration before either the court or district attorney upon request; shall testify as an expert for either the court or the state in all matters where the examinations or tests have been made; and shall perform such other duties of a pathological or medicolegal nature as may be required.

59.34(1)(b) (b) When there is no sheriff or undersheriff in any county organized for judicial purposes, exercise all the powers and duties of sheriff of that county until a sheriff is elected or appointed and qualified; and when the sheriff for any cause is committed to the jail of that county, be keeper thereof during the time that the sheriff remains a prisoner therein.

59.34(1)(c) (c) Serve and execute process of every kind and perform all other duties of the sheriff when the sheriff is a party to the action and whenever the clerk of the circuit court addresses the original or other process in any action to the coroner as provided in s. 59.40 (2) (o), execute the same in like manner as the sheriff might do in other cases; exercise the same powers and proceed in the same manner as prescribed for sheriffs in the performance of similar duties; and in all cases the coroner and the coroner's sureties shall be liable in the same manner and to the same extent on the coroner's official bonds as sheriffs and their sureties are liable in similar cases.

59.34(1)(d) (d) Perform all other duties that are required by law.

59.34(1)(e) (e) Act as coroner in another county when requested to do so.

59.34(2) (2) Coroner, medical examiner; compatibility with other offices.

59.34(2)(a)(a) Notwithstanding s. 979.04 (3) and except as provided in par. (b), any person holding office under sub. (1) may also serve as an emergency medical technician, first responder or fire fighter.

59.34(2)(b) (b)

59.34(2)(b)1.1. No person serving as a coroner or medical examiner, or deputy coroner or medical examiner's assistant, who also serves as an emergency medical technician, first responder, or a fire fighter may participate as a coroner or medical examiner, or deputy coroner or medical examiner's assistant, in any case in which he or she may be required to participate as an emergency medical technician, first responder, or fire fighter. If an apparent or actual conflict of interest arises between the person's duties as coroner or medical examiner and as emergency medical technician, first responder, or fire fighter, the deputy coroner or medical examiner's assistant shall act as coroner or medical examiner in the case in which the conflict exists. If an apparent or actual conflict of interest arises between the person's duties as deputy coroner or medical examiner's assistant and as emergency medical technician, first responder, or fire fighter, a coroner or another deputy coroner, or a medical examiner or another medical examiner's assistant shall act as coroner or medical examiner in the case in which the conflict exists. If there is no coroner, deputy coroner, medical examiner, or medical examiner's assistant available who may act without an apparent or actual conflict of interest, the coroner or medical examiner shall request that the coroner, medical examiner, deputy coroner, or a medical examiner's assistant in another county act as coroner or medical examiner in the case in which the conflict exists. Any fees owed to or expenses incurred by the acting coroner or medical examiner from the other county shall be paid by the county that requested the acting coroner's or medical examiner's services.

59.34(2)(b)2. 2. If a person serving as coroner under sub. (1) is required to exercise the powers and duties of sheriff under sub. (1) (b), the deputy coroner shall act as coroner or, if there is no deputy coroner, the coroner shall request under the procedures in subd. 1. that another person act as coroner until the coroner is no longer exercising the powers and duties of sheriff.

59.34 History History: 1973 c. 272; 1983 a. 146, 279, 538; 1989 a. 31, 268, 359; 1991 a. 316; 1995 a. 201 ss. 296 to 299; 1997 a. 35; 1999 a. 56; 2005 a. 127.

59.34 Annotation A county board in a county under 500,000 can abolish the elective office of coroner and implement a medical examiner system to be effective at the end of the incumbent coroner's term. 63 Atty. Gen. 361.

59.34 Annotation A medical examiner should be a qualified expert in pathology. 69 Atty. Gen. 44.

59.34 Annotation Appointment of a law enforcement officer as an assistant medical examiner creates an impermissible conflict between the offices. 75 Atty. Gen. 28.



59.35 Deputy coroner.

59.35  Deputy coroner.

59.35(1)(1) Within 10 days after entering upon the duties of the office, the coroner shall appoint some proper person, who is a resident of the county, chief deputy coroner, and may appoint as many other deputy coroners as the coroner considers proper. The coroner may fill vacancies in the office of any such appointees, and may appoint a person to take the place of any deputy who becomes incapable of executing the duties of the office. A person appointed deputy coroner for a regular term or to fill a vacancy or otherwise shall hold office during the pleasure of the coroner. Every appointment of a deputy coroner and every revocation of an appointment shall be in writing and filed and recorded in the office of the clerk of the circuit court. In case of a vacancy in the office of coroner, the chief deputy coroner shall in all things and with like liabilities and penalties execute the duties of the office until the vacancy is filled as provided by law.

59.35(2) (2) The coroner shall be responsible for every default or misconduct in office of a deputy coroner during the coroner's term of office, and after the coroner's death, resignation, or removal from office, as well as before. An action for any default or misconduct under this subsection may be prosecuted against the coroner and the sureties on the coroner's official bond or against the coroner's personal representative.

59.35(3) (3) The coroner may require a deputy coroner, before entering upon the duties of the office, to execute and deliver to the coroner a bond in such sum and with such sureties as the coroner may require, conditioned for the faithful performance of the deputy's official duties; and every default or misconduct of the deputy coroner for which the coroner shall be liable shall be a breach of the bond.

59.35(4) (4) Whenever a medical examiner has been appointed under s. 59.34 (1) (a), this section shall not apply in such counties, nor shall the coroner of such counties be responsible for any default or misconduct in office of the medical examiner.

59.35(5) (5) A person holding office under this section may also serve as an emergency medical technician, a first responder, a fire fighter or a chief, deputy chief or assistant chief of a fire department.

59.35 History History: 1973 c. 272; 1975 c. 294, 421; 1985 a. 315; 1989 a. 31; 1991 a. 316; 1995 a. 201 s. 306; Stats. 1995 s. 59.35; 1997 a. 35; 1999 a. 56; 2001 a. 102; 2005 a. 39, 127; 2007 a. 97.

59.35 AnnotationA coroner can legally appoint a deputy after the time in sub. (1). 74 Atty. Gen. 198.



59.36 Coroner; fees.

59.36  Coroner; fees. The board shall set the fees for all services rendered by the coroner. The fees may not exceed an amount that is reasonably related to the actual and necessary cost of providing the service.

59.36 History History: 1983 a. 146; 1995 a. 201 s. 307; Stats. 1995 s. 59.36.



59.37 Service when no coroner.

59.37  Service when no coroner. Whenever there is a vacancy in the office of coroner, or when the coroner is absent from the county, sick or unable to perform the duties of that office, or for any reason, except the nonpayment of legal fees, refuses to serve and execute legal process against the sheriff in any action commenced in any court of record within the county for which the coroner was or should have been elected, any judge of a court of record or circuit court commissioner of the county may, on proof of the vacancy, sickness, absence or refusal to serve and execute such process, by an order to be endorsed on such process and addressed to him or her, empower any citizen of the county in which such process is to be served and executed to serve and execute the same; and that order shall be sufficient authority to the person therein named to serve and execute such process with like powers, liabilities and fees as the coroner.

59.37 History History: 1977 c. 449; 1995 a. 201 s. 305; Stats. 1995 s. 59.37; 2001 a. 61.



59.38 Medical examiner and assistants.

59.38  Medical examiner and assistants.

59.38(1) (1)  Medical examiner, assistants; salaries; fees; report. The medical examiner and medical examiner's assistants authorized by the board shall be paid out of the county treasury of the proper county, for the performance of all their official duties and in lieu of all other compensation, salaries to be fixed by the board. The medical examiner and medical examiner's assistants shall collect for all services performed, except in cases where the county is solely liable, all fees that coroners are by law entitled to receive, and shall keep accurate books of account in which shall be entered from day to day the items of services rendered, the titles of the proceedings in which and the names of the persons for whom rendered, and the fees charged and received, and shall, at the end of every 3 months, render to the board and to the treasurer an accurate report or statement, verified by his or her oath, of all fees and income collected by them or for them during the 3 months; and at the same time they shall pay to the treasurer all fees and incomes collected by them, or which they were entitled by law to charge or receive, not paid to the treasurer. The medical examiner or a medical examiner's assistant shall act as coroner in another county when requested to do so under s. 59.34 (2) (b).

59.38(2) (2) Office and records. The board shall provide for the use of the medical examiner suitable offices at the county seat, and the medical examiner shall keep in his or her office proper books containing records of all inquests held by the medical examiner, setting forth the time and place of holding the inquests and the names of the jurors serving thereon, together with a brief statement of the inquest proceedings.

59.38(3) (3) Medical examiner's bond. Before entering upon the duties of office, the medical examiner of the county shall deliver to the clerk a bond, subscribed by 2 or more sufficient sureties, in such penal sum as the board determines, conditioned for the faithful performance of all official duties as set forth in this chapter and ch. 979 and that he or she will faithfully account for and pay to the treasurer of the county all moneys which may come to him or her belonging to the county, and which by virtue of this chapter and ch. 979 the medical examiner is required to account for and pay as aforesaid.

59.38(4) (4) Special counties; deputies and assistants; powers. The medical examiner and his or her assistants shall be compensated for the performance of all their official duties by salaries fixed by the board under sub. (1).

59.38(5) (5) Medical examiner; appointment in populous counties. In a county with a population of 500,000 or more, the county executive shall appoint the medical examiner in the unclassified service, subject to confirmation by a majority of the board. The medical examiner may be dismissed at any time by the county executive with the concurrence of a majority of the members-elect of the board, or by a majority of the members-elect of the board with the concurrence of the county executive. If the county executive vetoes an action by the board to dismiss the medical examiner, the board may override the veto by a two-thirds vote of the members-elect of the board.

59.38 History History: 1995 a. 201 ss. 300 to 304, 309, 310; 1997 a. 35; 2005 a. 127; 2013 a. 68.



59.39 Coroner or medical examiner as funeral director, limitation.

59.39  Coroner or medical examiner as funeral director, limitation. No coroner, deputy coroner, medical examiner or assistant medical examiner who is a licensed funeral director, an owner or operator of a funeral establishment as defined in s. 445.01, or an employee of a funeral establishment, and no funeral establishment with which such a coroner, deputy coroner, medical examiner or assistant medical examiner is associated, shall perform any of the services of a funeral director upon the body of any person whose death is required by law to be investigated by such coroner, his or her deputy, medical examiner or assistant medical examiner. Any person who violates this section shall be fined not more than $50.

59.39 History History: 1973 c. 272; 1979 c. 175 s. 53; 1979 c. 221 s. 2202 (45); 1983 a. 485; 1995 a. 201 s. 308; Stats. 1995 s. 59.39.



59.40 Clerk of court.

59.40  Clerk of court.

59.40(1)(1)  Clerk of court; deputies; chief deputy; division chief deputies; calendar deputy clerk in certain counties.

59.40(1)(a)(a) Counties of less than 500,000 population. Every clerk of the circuit court shall appoint one or more deputies and the appointments shall be approved by the majority of circuit judges for the county, but shall be revocable by the clerk at pleasure, except in counties having a population of 500,000 or more. The appointments and revocations shall be in writing and shall be filed in the clerk's office. The deputies shall aid the clerk in the discharge of the clerk's duties. In the absence of the clerk from the office or from the court, the deputies may perform all the clerk's duties; or in case of a vacancy by resignation, death, removal or other cause the deputy appointed shall perform all such duties until the vacancy is filled.

59.40(1)(b) (b) Counties of more than 500,000 population. In counties having a population of 500,000 or more the clerk shall appoint one chief deputy and 4 assistant chief deputy clerks, 3 calendar deputy clerks, and one or more deputy clerks as the board authorizes. The deputy clerks shall aid the clerk in the discharge of the clerk's duties under the supervision of the clerk, the chief deputy clerk and the assistant chief deputy clerks. The appointments of the chief deputy clerk who is exempt from classified civil service and the calendar deputy clerks shall be in writing and filed in the clerk's office. These appointments shall be approved by the chief judge of the judicial administrative district, but are revocable at the pleasure of the clerk. The chief deputy clerk has all powers and duties of assistant chief deputy clerks, deputy clerks, and other court assistants except bailiffs and reporters and in the absence of the clerk from the office or from the court, the chief deputy clerk may perform all of the clerk's duties; or in case of a vacancy by resignation, death, removal or other cause the chief deputy clerk shall perform all such duties until the vacancy is filled.

59.40(2) (2) Clerk of court; to keep court papers, books and records. The clerk of circuit court shall:

59.40(2)(a) (a) File and keep all papers properly deposited with him or her in every action or proceeding unless required to transmit the papers. The papers may be microfilmed or microphotographed, or transferred to optical disks or electronic format if authorized under s. 59.52 (14), and the originals may thereafter be destroyed upon compliance with SCR chapter 72.

59.40(2)(b) (b) Keep a court record and write in that record the names of parties in every civil action or proceeding in the court, the names of attorneys representing the parties, a brief statement of the nature of the action or proceeding, the date of filing every paper therein and of each proceeding taken, the file in which the papers can be found, the time when the action or proceeding is put on the calendar for trial, and when and how the action or proceeding is disposed of; the location where minutes in every case can be found and the place in the judgment record or microfilm or optical disc or electronic file where any judgment, order or report has been recorded, so as to make the court record a history in brief of each action or proceeding from beginning to final disposition; and a complete index of all proceedings therein.

59.40(2)(c) (c) Keep a criminal record and write in that record a history in every criminal action like the court record in civil actions and proceedings with references to the file where papers in the action can be found, to the minute record and to the information record where indictments and informations can be found.

59.40(2)(d) (d) Keep a minute record and, except for actions under ch. 799, write in that record a brief statement of all proceedings in open court showing motions and orders during trial, names of witnesses, jurors selected, the officer sworn to take them in charge, jury verdicts and openings and adjournments of court. The clerk, in lieu of keeping a minute record, may elect to incorporate in the appropriate court record, civil or criminal, the data which this paragraph requires to be recorded.

59.40(2)(e) (e) Keep a judgment and lien docket of all money judgments of the court, transcripts from judgment and lien dockets of other Wisconsin courts and of federal courts, warrants for unemployment insurance and warrants for delinquent Wisconsin income or franchise taxes.

59.40(2)(f) (f) Keep a judgment and lien docket of all claims for liens filed by prime contractors, subcontractors, suppliers, service providers, and laborers and all claims filed for log, mining, and maintenance liens.

59.40(2)(g) (g) Keep an index to the court record, the criminal record, the judgment record and the lien record.

59.40(2)(i) (i) File, enter, record and keep such other papers, books and records as are required by law.

59.40(2)(im) (im) Keep a record of all payments ordered by the court under s. 973.05 (4) or 778.30 (1) to be paid to the clerk of circuit court.

59.40(2)(j) (j) Keep a record called registers of officials and write or copy in the record in tabular form the names of circuit and supplemental court commissioners, deputy sheriffs, notaries public and municipal judges. The clerk shall list the officers' names, the dates of their qualification and the commencement and termination, if any, of their terms. The names shall be in alphabetical order or there shall be an index in alphabetical order to the names.

59.40(2)(k) (k) Keep a record called certificate lists and write or copy in the record a list of all certificates issued by him or her to witnesses, interpreters, jurors, sheriffs, deputy sheriffs and deputy clerks, stating the persons to whom issued, the number, date and amount of each certificate. At each annual session of the board, the board may request that the clerk prepare a summary report of certificates issued in the previous year.

59.40(2)(m) (m) Pay monthly to the treasurer for the use of the state the state's percentage of the costs, fees, and surcharges imposed under ch. 814 that are required to be paid on each civil action, criminal action, and special proceeding filed during the preceding month and pay monthly to the treasurer for the use of the state the percentage of court imposed fines and forfeitures that are required by law to be deposited in the state treasury. The payments shall be made by the 15th day of the month following receipt of the payments.

59.40(2)(n) (n) Pay monthly to the treasurer the amounts required by s. 302.46 (1) for the jail assessment surcharge. The payments shall be made by the 15th day of the month following receipt thereof.

59.40(2)(o) (o) Address process to the coroner if a party, the party's agent or the party's attorney files an affidavit that the party believes the sheriff will not properly perform the sheriff's duty in such action.

59.40(2)(p) (p) Cooperate with the department of children and families with respect to the child and spousal support and establishment of paternity and medical support liability program under ss. 49.22 and 59.53 (5), and provide that department with any information from court records which it requires to administer that program.

59.40(2)(q) (q) Perform all other duties that are required by law.

59.40(3) (3) Clerk of court; fees; investment of funds.

59.40(3)(a)(a) The clerk of the circuit court shall collect the fees that are prescribed in ss. 814.60 to 814.63. The clerk may refuse to accept any paper for filing or recording until the fee prescribed in subch. II of ch. 814 or any applicable statute is paid.

59.40(3)(b) (b) Except as provided in par. (c), the clerk may invest any funds that are paid into his or her office and are being held for repayment. The investments shall be made in suitably protected accounts in the manner specified in s. 66.0603 (1m) and all income that may accrue shall be paid into the county general fund.

59.40(3)(c) (c) A judge may direct that par. (b) does not apply to certain funds paid into the office. The judge's authority applies only to funds relating to cases before his or her court.

59.40(4) (4) Clerk of circuit court; debt collector contract. If authorized by the board under s. 59.52 (28), the clerk of circuit court may contract with a debt collector, as defined in s. 427.103 (3), for the collection of unpaid fines and forfeitures. Any contract entered into shall provide that the debt collector shall be paid from the proceeds recovered by the debt collector. The net proceeds received by the clerk of circuit court after the payment to the debt collector shall be considered the amount of fines and forfeitures collected for purposes of distribution to the state and county under sub. (2) (m).

59.40(5) (5) Clerk of circuit court; credit and debit cards; payment plans.

59.40(5)(a)(a) In this subsection:

59.40(5)(a)1. 1. "Credit card" means a card or other similar device existing for the purpose of obtaining money, property, or services on credit under an open-end credit agreement.

59.40(5)(a)2. 2. "Debit card" means a card or other similar device existing for the purpose of obtaining money, property, or services through the use of a depository-institution access device.

59.40(5)(a)3. 3. "Depository-institution access device" means a terminal or other facility or installation, attended or unattended, that is not located at the principal place of business or at a branch or remote facility of a depository institution and through which depository institutions and their customers may engage, by means of either the direct transmission of electronic impulses to and from a depository institution or the recording of electronic impulses or other indicia of a transaction for delayed transmission to a depository institution, in transactions that are incidental to the conduct of the business of a depository institution.

59.40(5)(a)4. 4. "Open-end credit agreement" means an agreement under which credit is extended on an account and under which all of the following are true:

59.40(5)(a)4.a. a. The debtor may make purchases or obtain loans, from time to time, directly from the creditor or indirectly by use of a credit card, check, or other device, as the plan may provide.

59.40(5)(a)4.b. b. The debtor has the privilege of paying the balance in full or in installments.

59.40(5)(a)4.c. c. The creditor may from time to time assess a charge, computed on any outstanding unpaid balance.

59.40(5)(b) (b) The clerk of circuit court may accept a credit card or debit card for any required payment to the clerk of circuit court and may charge and collect a reasonable service fee for the use of a credit card or debit card. The county board shall establish the amount of the service fee, which shall be retained in full by the county.

59.40(5)(c) (c) The clerk of circuit court may charge and collect a fee for the establishment and monitoring of a payment plan for persons ordered to make payments to the clerk of circuit court. The amount of the fee may not exceed $15 and shall be on a sliding scale based on the person's ability to pay in view of the person's income.

59.40 History History: 1995 a. 27 ss. 3290, 3291; 1995 a. 201 ss. 311 to 318, 320 to 322, 325; 1995 a. 224 ss. 11 to 13; 1995 a. 227 s. 203; 1995 a. 279 s. 8; 1995 a. 404 s. 185; 1995 a. 438; 1995 a. 448 s. 61; Sup. Ct. Order No. 96-08, 207 Wis. 2d xv (1997); 1997 a. 3, 27; 1997 a. 35 ss. 185, 186; 1997 a. 39, 135, 148, 191, 237, 248, 252; 1999 a. 9, 32; 1999 a. 150 s. 672; 2001 a. 16, 56, 61, 105; 2003 a. 33, 139, 321, 326; 2005 a. 25, 59, 204; 2007 a. 20; 2013 a. 107.

59.40 Cross-reference Cross-reference: See ss. 69.01 (5), 69.12 (1), 69.14 (1) (h), 69.15 (1) (b), 69.16 (2), 69.17, 69.19, and 69.21 (4) (b) as to Furnish information to the state registrar of vital statistics.

59.40 Cross-reference Cross-reference: See ch. 767 as to collecting and disbursing maintenance and support payments.

59.40 Cross-reference Cross-reference: See s. 758.13 as to furnishing information to the judicial council.

59.40 Cross-reference Cross-reference: See ss. 753.30, 801.61, 809.15, 889.08, and 889.09 as to authenticating, certifying, and transmitting documents.

59.40 Cross-reference Cross-reference: See chs. 818 and 969 as to receiving bail as provided by law.

59.40 Cross-reference Cross-reference: See ch. 756 as to performing duties with respect to jurors.

59.40 Cross-reference Cross-reference: See s. 757.40 as to care for the county law library.

59.40 Cross-reference Cross-reference: See ch. 814 as to taxing costs and collecting fees.

59.40 Cross-reference Cross-reference: See ch. 815 as to Issuing executions and writs of assistance.

59.40 Cross-reference Cross-reference: See s. 885.01 as to issuing and signing subpoenas.

59.40 Cross-reference Cross-reference: See s. 779.07 as to keeping a lien docket.

59.40 Annotation A clerk of court who customarily supplies an affidavit form to persons claiming witness fees cannot refuse one to a person whom he believes is not entitled to fees. State ex rel. Hurley v. Schmidley, 48 Wis. 2d 659, 180 N.W.2d 605 (1970).

59.40 Annotation Under s. 59.42 (1) [now 59.40 (3) (a)], a clerk retains discretion to refuse to file documents unless the fee is tendered, even though the standard may result in inconsistent policies among the counties. Giese v. LIRC, 153 Wis. 2d 212, 450 N.W.2d 489 (Ct. App. 1989).

59.40 Annotation The payment to a county under s. 59.42 (2) [now 59.40 (3) (b)] of interest earned on a condemnation award deposited with the clerk is not an unconstitutional taking. Brongman v. Douglas County, 164 Wis. 2d 718, 476 N.W.2d 611 (Ct. App. 1991).

59.40 Annotation The express powers to appoint and discharge deputies under this section are separate from those of the county and are not subject to a collective bargaining agreement entered into by the county. Crawford County v. WERC, 177 Wis. 2d 66, 501 N.W.2d 836 (Ct. App. 1993).

59.40 Annotation Crawford County v. WERC is restricted to its facts. Deputized employees, apart from a chief deputy, are exempt from the terms of collective bargaining agreements only to the extent that they are managerial or supervisory employees. Eau Claire County v. AFSCME Local 2223, 190 Wis. 2d 298, 526 N.W.2d 802 (Ct. App. 1994).

59.40 Annotation Removal by the clerk of court of an employee with dual employment status as deputy court clerk and judicial assistant from the judicial assistant position was not authorized by sub. (1). The removal was subject to the terms of a collective bargaining agreement. Winnebago County v. Courthouse Employees Association, 196 Wis. 2d 733, 540 N.W.2d 240 (Ct. App. 1995), 94-2504.

59.40 Annotation For a paper to be filed, it must be properly deposited with the clerk under s. 59.40 (2). "Properly" connotes complying with formality or correctness, but is not susceptible to exact definition. Delivery of papers to the clerk at his home after business hours was too far removed from legislative guidelines to be considered "properly deposited." Granado v. Sentry Insurance, 228 Wis. 2d 794, 599 N.W.2d 62 (Ct. App. 1999), 98-3675.

59.40 Annotation Except for their elected superior's power to appoint and discharge, chief deputies are subject to the Municipal Employment Relations Act, ss. 111.70 to 111.77, and are not excluded from a collective bargaining unit as a matter of law. Oneida County v. WERC, 2000 WI App 191, 238 Wis. 2d 763, 618 N.W.2d 891, 00-0466.

59.40 Annotation When read in conjunction with s. 32.05 (7) (d), sub. (3) (c) empowers a circuit judge to veto the clerk's authority to invest a condemnation award and to direct the clerk to transfer the award from the clerk's control into a private account for the benefit of the persons named in the award or to otherwise invest the funds for the benefit of those persons. Sub. (3) (c) empowers a circuit judge not only to veto the clerk's authority to invest and control the interest on condemnation awards but also to veto the clerk's authority over "certain" other funds deposited with the clerk, so long as the funds relate to a case before the judge's court. HSBC Realty Credit Corporation v. City of Glendale, 2007 WI 94, 303 Wis. 2d 1, 735 N.W.2d 77, 05-1042.

59.40 Annotation Granado holds that the court clerk as a constitutional officer has the discretion to adopt a policy, as long as the policy complies with the statutory guidelines indicating when and where the clerk's duties should be performed. In his or her discretion, the clerk may adopt a policy that is flexible or one that restricts filings to regular business hours. Hartford Citizens for Responsible Government v. City of Hartford Board of Zoning Appeals, 2008 WI App 107, 313 Wis. 2d 431, 756 N.W.2d 454, 07-1265.

59.40 Annotation A county civil service ordinance enacted under s. 59.07 (20) [now 59.52 (8)] or a collective bargaining agreement under s. 111.70, establishing a procedure to be followed prior to discharge of a classified employee, supersedes and modifies s. 59.38 (1) [now s. 59.40 (1) (a)]. 63 Atty. Gen. 147.

59.40 Annotation Clerks of court may not send original records of criminal cases to the public defender prior to appeal unless a judge authorizes the release. 69 Atty. Gen. 63.



59.41 Not to act as attorney.

59.41  Not to act as attorney. No person acting as clerk of any circuit court in this state may practice as an attorney or solicitor in the court in which the person is acting as clerk; and the person shall not be eligible for the office of municipal judge during the time that the person holds the office of the clerk.

59.41 History History: 1977 c. 305, 449; 1995 a. 201 s. 323; Stats. 1995 s. 59.41.



59.42 Corporation counsel.

59.42  Corporation counsel.

59.42(1)(1)  Corporation counsel; certain counties.

59.42(1)(a)(a) Except as provided under par. (b), in counties not having a population of 500,000 or more, the board may employ a corporation counsel, and fix the salary of the corporation counsel. The corporation counsel appointed under this paragraph may be terminated at any time by a majority vote of all the members of the board.

59.42(1)(b) (b) In any county with a county executive or county administrator, the county executive or county administrator shall have the authority to appoint and supervise the corporation counsel if the board authorizes the establishment of the office of corporation counsel. Such appointment shall be subject to confirmation by the board unless the board, by ordinance, elects to waive confirmation or unless the appointment is made under a civil service system competitive examination procedure established under s. 59.52 (8) or ch. 63. The corporation counsel may be removed by the county executive or county administrator with the concurrence of the board unless the corporation counsel is appointed under such an examination procedure.

59.42(1)(c) (c) The corporation counsel may, when authorized by a majority of the board, appoint one or more assistant corporation counsels to aid the corporation counsel in the performance of the duties of corporation counsel. The assistants so appointed shall have authority to perform all the duties of the corporation counsel. The duties of the corporation counsel shall be limited to civil matters and may include giving legal opinions to the board and its committees and interpreting the powers and duties of the board and county officers. Whenever any of the powers and duties conferred upon the corporation counsel are concurrent with similar powers or duties conferred by law upon the district attorney, the district attorney's powers or duties shall cease to the extent that they are so conferred upon the corporation counsel and the district attorney shall be relieved of the responsibility for performing such powers or duties. Opinions of the corporation counsel on all such matters shall have the same effect as opinions of the district attorney. The corporation counsel may request the attorney general to consult and advise with the corporation counsel in the same manner as district attorneys as provided by s. 165.25 (3).

59.42(2) (2) Corporation counsel in special counties; appointment, dismissal and duties.

59.42(2)(a)(a) In a county with a population of 500,000 or more there is created the office of corporation counsel, and such deputy corporation counsels, assistants, stenographers and clerks at such salaries as are authorized by the board. The corporation counsel and deputy and assistant corporation counsels shall be attorneys at law licensed to practice in this state. All such offices and positions shall be in the classified civil service of the county except the corporation counsel, who is in the unclassified service. The corporation counsel shall be appointed by the county executive, with the concurrence of a majority of the board and shall not serve at the pleasure of the county executive. Any incumbent corporation counsel serving on August 1, 1990, shall retain that position and title until a new appointee is confirmed by the board. The corporation counsel may be dismissed at any time by the county executive with the concurrence of a majority of the members-elect of the board. The corporation counsel may also be dismissed at any time by a majority vote of the board. If the county executive vetoes an action by the board to dismiss the corporation counsel, the board may override the veto by a two-thirds vote of the members-elect of the board. The corporation counsel shall appoint deputies, assistants and clerical and stenographic help. Deputy corporation counsels shall have, according to their rank and seniority, the powers and duties of the corporation counsel in his or her absence or disability. The corporation counsel and deputy corporation counsels shall take and file the constitutional oath of office.

59.42(2)(b) (b) The duties of the corporation counsel and assistant corporation counsels shall be, without limitation because of enumeration, to:

59.42(2)(b)1. 1. Prosecute and defend all civil actions, proceedings, applications and motions in any court, commission, board, tribunal or body in any jurisdiction of this or other states or of the nation in which the county or any board, commission, committee or officer thereof is interested or a party by virtue of the office; and shall in like manner represent or assist in representing the state, or any commission, board, agency or tribunal of the state, in such civil actions or proceedings when requested to do so by the attorney general or when the district attorney of the county is required by any statute to do so.

59.42(2)(b)2. 2. Give advice to the board, county park commission, county department under s. 46.215 or 46.22 and other departments, boards, commissions, committees, agencies or officers of the county, when requested, in all civil matters in which the county or state is interested or relating to the discharge of the official duties of such departments, boards, commissions, committees, agencies or officers; examine all claims against the county for officers', interpreters', witnesses' and jurors' fees in civil actions and examinations, when presented to the county board of supervisors, and report in writing thereto as to the liability of the county for any and all claims of whatever nature filed against it; and act as legislative counsel for the county board of supervisors when so authorized by it.

59.42(2)(b)3. 3. Serve as legal adviser to the county highway commissioner and county highway committee, draw all papers required in the performance of their duties and attend to all civil legal matters in and out of court where the commissioner or committee is a party or wherein the acquisition of lands for state or county highway purposes is concerned.

59.42(2)(b)4. 4. Perform all duties in connection with civil matters relating to the county or any agency, board, commission or officer thereof or to the state within the county that are imposed by any statute upon the district attorney of the county and for such purposes the term "district attorney" wherever it appears in the statutes relating to duties of a civil nature shall, with regard to counties containing a population of 500,000 or more, mean the corporation counsel. Opinions of the corporation counsel shall have the same force and effect as opinions of the district attorney except that in matters relating to elections the district attorney shall have the right of review. After May 17, 1957, the district attorney's powers and duties as to civil matters shall cease to the extent that they are conferred upon the corporation counsel and the district attorney shall be relieved of the responsibility of performing such duties. The corporation counsel may request the attorney general to consult and advise with the corporation counsel in the same manner as district attorneys under s. 165.25 (3).

59.42(2)(b)5. 5. Review and countersign all contracts to verify that the contracts comply with all statutes, rules, ordinances, and the county's ethics policy. This subdivision applies only in a county with a population of 750,000 or more.

59.42(3) (3) Corporation counsel; attorney designee. In lieu of employing a corporation counsel under sub. (1) or in addition to employing a corporation counsel under sub. (1) or (2) (a), a board shall designate an attorney to perform the duties of a corporation counsel as the need arises. Two or more counties may jointly designate an attorney to perform the duties of a corporation counsel. If an attorney has been designated to perform the duties of a corporation counsel, that person may exercise any powers and perform any duties of the corporation counsel.

59.42 History History: 1995 a. 201 ss. 158, 324, 329, 330, 332, 333; 2011 a. 62.

59.42 Annotation Under s. 59.07 (44) [now 59.42 (1)], a corporation counsel may apprise a county board of the consequences, both civil and criminal, that result from specific actions of the board. State v. Davis, 63 Wis. 2d 75, 216 N.W.2d 31 (1974).

59.42 Annotation A corporation counsel should provide legal advice and representation to ss. 51.42/51.437 boards, as well as to the county board. 63 Atty. Gen. 468.

59.42 AnnotationAppointment, supervision, and removal of a corporation counsel is discussed. 72 Atty. Gen. 161.

59.42 Annotation In a county with a population of under 500,000 with a county executive and a salaried corporation counsel, the county board may retain the services of a private attorney to provide legal services in civil matters to the county board and human resources department. The county board must authorize, approve, and establish the parameters for such contracts; contract negotiation and administration are duties performed by the county executive. OAG 1-13.



59.43 Register of deeds; duties, fees, deputies.

59.43  Register of deeds; duties, fees, deputies.

59.43(1)(1)  Register of deeds; duties. Subject to sub. (1m), the register of deeds shall:

59.43(1)(a) (a) Record or cause to be recorded in suitable books to be kept in his or her office, correctly and legibly all deeds, mortgages, instruments and writings authorized by law to be recorded in his or her office and left with him or her for that purpose, provided such documents have plainly printed or typewritten thereon the names of the grantors, grantees, witnesses and notary. The register of deeds shall record and file or cause to be recorded and filed all plats and certified survey maps that are authorized to be accepted for recording and filing in his or her office. Any county, by a resolution duly adopted by the board, may combine the separate books or volumes for deeds, mortgages, miscellaneous instruments, attachments, lis pendens, sales and notices, certificates of organization of corporations, plats or other recorded or filed instruments or classes of documents as long as separate indexes may be produced. Notwithstanding any other provisions of the statutes, any county adopting a system of microfilming or like process or a system of recording documents by optical imaging or electronic formatting under ch. 228 may substitute the headings, reel, disk or electronic file name and microfilm image (frame) for volume and page where recorded and different classes of instruments may be recorded, reproduced or copied on or transferred to the same reel, disk or electronic file or part of a reel or disk. All recordings made prior to June 28, 1961, which would have been valid under this paragraph, had this paragraph then been in effect, are hereby validated. In this subsection, "book", if automated recording or indexing equipment is used, includes the meaning given under sub. (12) (d).

59.43(1)(b) (b) Perform the duties that are related to vital statistics under ss. 69.05 and 69.07.

59.43(1)(c) (c) State upon the record of any conveyance of real estate the real estate transfer fee paid or, if the conveyance is not subject to a fee, the reason for the exemption, citing the relevant subsection of s. 77.25.

59.43(1)(d) (d) Keep safely and maintain the documents, images of recorded documents and indexes mentioned in this section and in s. 84.095 in the manner required.

59.43(1)(e) (e) Endorse upon each instrument or writing received by the register for record a certificate of the date and time when it was received, specifying the day, hour and minute of reception, which shall be evidence of such facts. Instruments shall be recorded in the order in which they are received.

59.43(1)(f) (f) Endorse plainly on each instrument a number consecutive to the number assigned to the immediately previously recorded or filed instrument, such that all numbers are unique for each instrument within a group of public records that are kept together as a unit and relate to a particular subject.

59.43(1)(g) (g) Safely keep and return to the party entitled thereto, on demand within a reasonable time, every instrument that is left with the register for record not required by law to be kept in the register's office.

59.43(1)(h) (h) Register, file and index all marriages contracted, deaths and births occurring in the county.

59.43(1)(i) (i) Make and deliver to any person, on demand and upon payment of the required fees, a certified copy, with the register's official seal affixed, of any record, paper, file, map or plat in the register's office.

59.43(1)(j) (j) File and safely keep in the register's office all of the records, documents and papers of any post of the Grand Army of the Republic and of any historical society in the register's county.

59.43(1)(k) (k) Keep an index of all organizational documents of corporations, fraternal societies, religious organizations, associations and other entities, and all amendments of such documents, that are allowed or required by law to be filed or recorded in the register's office. The index shall access the documents by the names of the corporations, fraternal societies, religious organizations, associations and other entities, and shall contain a reference to the document number or volume and page number where the documents are filed or recorded in the register's office.

59.43(1)(L) (L) File all documents pertaining to security interests, as defined in s. 401.201 (2) (t), that are required or authorized by law to be filed with the register. Except as otherwise prescribed by the department of financial institutions under subch. V of ch. 409, these documents shall be executed in a manner that satisfies the requirements set forth in sub. (2m) (b) 1. to 5.

59.43(1)(m) (m) Keep these chattel documents in consecutive numerical arrangement, for the inspection of all persons, endorsing on each document the document number and the date and time of reception.

59.43(1)(n) (n) Upon the filing of a financing statement or other document evidencing the creation of a security interest, as defined in s. 401.201 (2) (t), required to be filed or recorded with the register under s. 409.501 (1) (a), index the statement or document in the real estate records index under sub. (9).

59.43(1)(o) (o) Upon the filing of an assignment, continuation statement, termination statement, foreclosure affidavit, extension, or release pertaining to a filed financing statement or other chattel security document, index the document in the real estate records index under sub. (9).

59.43(1)(p) (p) Perform all other duties that are required of the register of deeds by law.

59.43(1)(q) (q) Record and index writings that are submitted according to s. 289.31 (3), evidencing that a solid or hazardous waste disposal facility will be established on the particular parcel described in the writings.

59.43(1)(r) (r) Record and index marital property agreements under ch. 766 and statements and revocations under s. 766.59.

59.43(1)(s) (s) Record and index statements of claim and perform the other duties specified under s. 706.057 (7).

59.43(1)(t) (t) Upon commencement of each term, file his or her signature and the impression of his or her official seal or rubber stamp in the office of the secretary of state.

59.43(1)(u) (u) Submit that portion of recording fees collected under sub. (2) (ag) 1. and (e) and not retained by the county to the department of administration under s. 59.72 (5).

59.43(1)(v) (v) Record and index statements of authority under s. 184.05.

59.43(1g) (1g) Authority to reject entire group of related documents. If the register of deeds is presented with a group of related documents that has been identified by the person submitting the documents by any reasonable method as representing a single transaction and one or more documents within the group may not be recorded because of a failure to comply with any provision of sub. (2m), the register of deeds may return the entire group of documents unrecorded.

59.43(1m) (1m) Restrictions on recording instruments with social security numbers.

59.43(1m)(a)(a) Except as otherwise provided in this subsection, a register of deeds may not record any instrument offered for recording if the instrument contains the social security number of an individual.

59.43(1m)(b) (b) If a register of deeds is presented with an instrument for recording that contains an individual's social security number, and if the register of deeds records the instrument but does not discover that the instrument contains an individual's social security number until after the instrument is recorded, the register of deeds may not be held liable for the instrument drafter's placement of an individual's social security number on the instrument and the register of deeds may remove or obscure characters from the social security number such that the social security number is not discernable on the instrument.

59.43(1m)(c) (c) If a register of deeds records an instrument that contains the complete social security number of an individual, the instrument drafter is liable to the individual whose social security number appears in the recorded public document for any actual damages resulting from the instrument being recorded.

59.43(1m)(cm) (cm) If a register of deeds is presented with an instrument for recording that contains an individual's social security number the register of deeds may, prior to recording the instrument, remove or obscure characters from the social security number such that the social security number is not discernable on the instrument.

59.43(1m)(d) (d) Paragraphs (a) to (c) do not apply to a federal income tax lien.

59.43(1m)(e) (e) Paragraphs (a) to (c) do not apply to vital records under subch. I of ch. 69.

59.43(1m)(f) (f) Paragraphs (a) to (c) do not apply to certificates of discharge or release recorded under s. 45.05.

59.43(2) (2) Register of deeds; fees. Every register of deeds shall receive the following fees:

59.43(2)(a) (a)

59.43(2)(a)1.1. In this subsection, "page" means one side of a single sheet of paper.

59.43(2)(a)2. 2. Any instrument that is submitted for recording shall contain a blank space at least 2.5 inches by 2.5 inches in size for use by the register of deeds. If the space is not provided, the register of deeds may add a page for his or her use and charge for the page a fee that is established by the county board not to exceed an amount reasonably related to the actual and necessary cost of adding the page.

59.43(2)(ag) (ag)

59.43(2)(ag)1.1. Subject to s. 59.72 (5), for recording any instrument entitled to be recorded in the office of the register of deeds, $30, except that no fee may be collected for recording a change of address that is exempt from a filing fee under s. 185.83 (1) (b) or 193.111 (1) (b).

59.43(2)(ag)2. 2. In the event of conflict in the statutes regarding recording fees, subd. 1. shall control, except that subch. V of ch. 409 and s. 409.710 shall control this section.

59.43(2)(ar) (ar) No person may record under this section a single instrument that contains more than one mortgage, or more than one mortgage, being assigned, partially released or satisfied.

59.43(2)(b) (b) For copies of any records or papers, $2 for the first page plus $1 for each additional page, plus $1 for the certificate of the register of deeds, except that the department of revenue is exempt from the fees under this paragraph.

59.43(2)(c) (c) Notwithstanding any other provision of law the register of deeds with the approval and consent of the board may enter into contracts with municipalities, private corporations, associations, and other persons to provide noncertified copies of the complete daily recordings and filings of documents pertaining to real property for a consideration to be determined by the board which in no event shall be less than cost of labor and material plus a reasonable allowance for plant and depreciation of equipment used.

59.43(2)(d) (d) For performing functions under s. 409.523, the register shall charge the fees provided in s. 409.525, retain the portion of the fees prescribed under s. 409.525, and submit the portion of the fees not retained to the state. A financing statement and an assignment or notice of assignment of the security interest, offered for filing at the same time, shall be considered as only one document for the purpose of this paragraph. Whenever there is offered for filing any document that is not on a standard form prescribed by ch. 409 or by the department of financial institutions or that varies more than 0.125 inch from the approved size as prescribed by sub. (1), the appropriate fee provided in s. 409.525 or an additional filing fee of one-half the regular fee, whichever is applicable, shall be charged by the register.

59.43(2)(e) (e) Subject to s. 59.72 (5), for filing any instrument which is entitled to be filed in the office of register of deeds and for which no other specific fee is specified, $30.

59.43(2)(f) (f) The fees for processing vital records or for issuing copies of vital records shall be as provided in s. 69.22.

59.43(2)(g) (g) For making a new tract index upon the order of the board, the amount that is fixed by the board, to be paid from the county treasury.

59.43(2)(h) (h) For recording and filing a cemetery plat under s. 157.07, a subdivision plat under s. 236.25 or a condominium plat under s. 703.07, $50.

59.43(2)(i) (i) For recording certificates and for preparing and mailing documents under s. 867.045 or 867.046, $25.

59.43(2)(j) (j) All fees under this subsection shall be payable in advance by the party procuring the services of the register of deeds, except that the fees for the services performed for a state department, board or commission shall be invoiced monthly to such department, board or commission.

59.43(2)(k) (k) For recording a transportation project plat under s. 84.095, $25.

59.43(2m) (2m) Standard format requirements for recorded documents.

59.43(2m)(a)(a) Except as provided in pars. (d) and (e), no document may be recorded in the office of a register of deeds unless it substantially complies with all of the following on the first page of the instrument:

59.43(2m)(a)1. 1. The name of the instrument is clear and is located not less than 0.5 inch nor more than 3 inches from the top of the document. If more than one instrument name is given, the first name given shall be used for indexing purposes.

59.43(2m)(a)2. 2. A horizontal area within 3 inches of the top of the instrument in the upper left corner of the instrument, not less than 0.5 inch by 2 inches, is left blank for the unique document number.

59.43(2m)(a)3. 3. An area in the upper right corner of the instrument, at least 3 inches by 3 inches, is left blank for recording information.

59.43(2m)(a)4. 4. A horizontal area for the return address, at least one inch by 3 inches, is on the instrument in one of the following areas:

59.43(2m)(a)4.a. a. Directly below the recording information area described under subd. 3.

59.43(2m)(a)4.b. b. Directly below the document number area described under subd. 2.

59.43(2m)(a)4.c. c. Directly below the name of the instrument if the return address does not extend further than 3 inches from the top of the instrument.

59.43(2m)(a)5. 5.

59.43(2m)(a)5.a.a. Subject to subd. 5. b. and c., a space and a line are provided directly below the return address information and the line is labeled as "parcel identifier number", "parcel identification number", "parcel ID number", "parcel number" or "PIN".

59.43(2m)(a)5.b. b. If multiple parcels are affected by the instrument, the line described under subd. 5. a. may be used to refer the reader to another area of the instrument where the parcel identifier number is located.

59.43(2m)(a)5.c. c. Subdivision 5. a. applies only in a county whose board requires the use of a parcel identifier number.

59.43(2m)(b) (b) Except as provided in pars. (d) and (e), no document may be recorded in the office of a register of deeds unless it substantially complies with all of the following:

59.43(2m)(b)1. 1. The paper is white and is at least 20 pound weight.

59.43(2m)(b)2. 2. The page width is 8.5 inches and the page length is either 11 inches or 14 inches. The maximum deviation from any of these measurements may not exceed 0.25 inch.

59.43(2m)(b)3. 3. A multipage instrument is not hinged or otherwise joined completely at the top or sides.

59.43(2m)(b)4. 4. The entire document is clear and the letters, numbers, symbols, diagrams and other representations in the document are large enough and dense enough to be reproduced or read by a copy machine and a microfilm camera or optical scanner to the extent that the image captured is legible.

59.43(2m)(b)5. 5. The ink is black or red, except that signatures and coded notations on maps may be other colors.

59.43(2m)(b)6. 6. The top margin of each page is 0.5 inch, except that company logos may appear within this margin if they do not interfere with any of the other requirements of this subsection.

59.43(2m)(b)7. 7. The bottom and side margins of each page are at least 0.25 inch.

59.43(2m)(c) (c) The register of deeds shall provide, upon request, a blank form which a person may complete and use as the first page of an instrument that the person seeks to record. The blank form shall be provided without charge and shall conform to the provisions of pars. (a) and (b).

59.43(2m)(d) (d) Paragraphs (a) and (b) do not apply to any of the following instruments:

59.43(2m)(d)1. 1. Copies of documents that are certified by the state or by a city, village, town or county, or by a subunit or instrumentality of any of the foregoing.

59.43(2m)(d)2. 2. Rerecorded documents.

59.43(2m)(d)3. 3. Filed documents.

59.43(2m)(d)4. 4. Federal income tax lien form 688 (Y) (c).

59.43(2m)(e) (e) Every instrument that the register of deeds accepts for recordation under this subsection shall be considered recorded despite its failure to conform to one or more of the requirements of this subsection, if the instrument is properly indexed in a public index maintained in the office of the register of deeds.

59.43(3) (3) Register of deeds; deputies. Every register of deeds shall appoint one or more deputies, who shall hold office at the register's pleasure. The appointment shall be in writing and shall be recorded in the register's office. The deputy or deputies shall aid the register in the performance of the register's duties under the register's direction, and in case of the register's vacancy or the register's absence or inability to perform the duties of the register's office the deputy or deputies shall perform the duties of register until the vacancy is filled or during the continuance of the absence or inability.

59.43(4) (4) Register of deeds; microfilming and optical disk and electronic storage.

59.43(4)(a)(a) Except as provided in par. (b), upon the request of the register of deeds, any county, by board resolution, may authorize the register of deeds to photograph, microfilm or record on optical disks or in electronic format records of deeds, mortgages or other instruments relating to real property or may authorize the register of deeds to record on optical disks or in electronic format instruments relating to security interests in accordance with the requirements of s. 16.61 (7) or 59.52 (14) and to store the original records within the county at a place designated by the board. The storage place for the original records shall be reasonably safe and shall provide for the preservation of the records authorized to be stored under this paragraph. The register of deeds shall keep a photograph, microfilm or optical disk or electronic copy of such records in conveniently accessible files in his or her office and shall provide for examination of such reproduction or examination of a copy generated from an optical disk or electronic file in enlarged, easily readable form upon request. Compliance with this paragraph satisfies the requirement of sub. (1) (a) that the register of deeds shall keep such records in his or her office. The register of deeds may make certified copies reproduced from an authorized photograph, from a copy generated from optical disk or electronic storage or from the original records.

59.43(4)(b) (b) The register of deeds may microfilm or record on optical disks or in electronic format notices of lis pendens that are at least one year old, in accordance with the requirements of s. 16.61 (7) or 59.52 (14) (b) to (d). The register of deeds shall keep a microfilm or optical disk or electronic copy of notices of lis pendens in conveniently accessible files in his or her office and shall provide for examination of such reproduction or examination of a copy generated from optical disk or electronic storage in enlarged, easily readable form upon request. Compliance with this paragraph satisfies the requirement of sub. (1) (a) that the register of deeds shall keep such records in his or her office. The register of deeds may make certified copies reproduced from a copy generated from microfilm or from optical disk or electronic storage. The register of deeds may destroy or move to off-site storage any notice of lis pendens that has been microfilmed or recorded on optical disk or in electronic format under this paragraph.

59.43(4)(c) (c) With regard to any instrument filed with or recorded by a register of deeds before April 1, 2006, which the register of deeds makes available for viewing or download on the Internet, the register of deeds shall make a reasonable effort to make social security numbers from the transferred instrument's electronic format not viewable or accessible on the Internet.

59.43(4)(d) (d) No later than March 31 annually, every register of deeds of a county that has not completed making social security numbers from electronic format records not viewable or accessible on the Internet under par. (c) shall submit to the department of administration a report regarding the progress made by the county during the preceding year in making social security numbers from electronic format records not viewable or accessible on the Internet under par. (c), including a statement of the number of instruments transferred to an electronic format in the preceding year, the number of these instruments from which social security numbers were made not viewable or accessible on the Internet in the preceding year, the number of instruments remaining from which social security numbers remain to be made not viewable or accessible on the Internet, and the estimated time needed to review the remaining instruments for making social security numbers not viewable or accessible on the Internet.

59.43(5) (5) Including name of person drafting instrument.

59.43(5)(a)(a) No instrument by which the title to real estate, or any interest therein or lien thereon, is conveyed, created, encumbered, assigned or otherwise disposed of shall be recorded by the register of deeds unless the name of the person who, or governmental agency which, drafted such instrument is printed, typewritten, stamped or written thereon in a legible manner. An instrument complies with this subsection if it contains a statement in the following form: "This instrument was drafted by .... (name) ....".

59.43(5)(b) (b) Paragraph (a) does not apply to an instrument executed before May 9, 1957, or to:

59.43(5)(b)1. 1. A decree, order, judgment or writ of a court.

59.43(5)(b)3. 3. An instrument that is executed or acknowledged outside of this state.

59.43(5)(b)4. 4. A transportation project plat that conforms to s. 84.095.

59.43(6) (6) Effect of certain omissions in registers' records. The validity and effect of the record of any instrument in the office of register of deeds shall not be lessened or impaired by the fact that the name of any grantor, grantee, witness or notary was not printed or typed on the instrument or by the fact that it does not comply with sub. (5).

59.43(7) (7) Including parcel identification number.

59.43(7)(a)(a) In counties with a population of 500,000 or more where parcel identification numbers are used in the tax roll for taxes based on the value of property in municipalities, any conveyance, as defined in s. 706.01 (4), of any interest in real estate located in such a municipality shall contain reference to the parcel identification number affected. The parcel identification number shall be required for the recording of the conveyance.

59.43(7)(b) (b) In counties with a population of less than 500,000 where parcel identification numbers are used in the tax roll for taxes based on the value of property in municipalities, any conveyance, as defined in s. 706.01 (4), of any interest in real estate located in such a municipality shall contain reference to the parcel identification number affected if the county in which the parcel is located enacts an ordinance that requires the use of such a number in a conveyance. The parcel identification number shall be required for the recording of the conveyance, for administrative purposes only, if the county enacts an ordinance under this paragraph.

59.43(8) (8) Required signature and seal on survey document for filing or recording. It is unlawful for the register of deeds of any county or any proper public authority to file or record a map, plat, survey or other document within the definition of land surveying, which does not have impressed thereon, and affixed thereto, the personal signature and seal of a registered land surveyor under whose responsible charge the map, plat, survey or other document was prepared. This subsection does not apply to any deed, contract or other recordable document prepared by an attorney, or to a transportation project plat that conforms to s. 84.095 and that is prepared by a state agency.

59.43(9) (9) Real estate records index.

59.43(9)(a)(a)

59.43(9)(a)1.1. A register of deeds shall maintain an index for the real estate record series that contains at least all of the following:

59.43(9)(a)1.a. a. Number of the instrument that is consecutive and unique within the record series.

59.43(9)(a)1.b. b. Time and date of the instrument's acceptance.

59.43(9)(a)1.c. c. Name of the grantor.

59.43(9)(a)1.d. d. Name of the grantee.

59.43(9)(a)1.e. e. Description of the land.

59.43(9)(a)1.f. f. Name of the instrument.

59.43(9)(a)1.g. g. Volume and page where the instrument is recorded or filed.

59.43(9)(a)1.h. h. To whom the instrument is delivered, unless the document is kept on file.

59.43(9)(a)1.i. i. The amount of fees received.

59.43(9)(a)2. 2. The index shall be accessible and searchable by at least all of the following means:

59.43(9)(a)2.a. a. Name of the grantor.

59.43(9)(a)2.b. b. Name of the grantee.

59.43(9)(a)2.c. c. Document number, or volume and page where the instrument is recorded or filed.

59.43(9)(a)2.d. d. By tract of land parcel if the county has a tract index.

59.43(9)(b) (b) In the case of assignments, satisfactions and partial releases of mortgages, and subordination of mortgages, the index shall also contain the document number or volume and page of the original mortgage instrument whenever that original mortgage instrument is referenced on the document.

59.43(9)(c) (c) With regard to affidavits of corrections of filed documents, the register shall include at least one of the following notations on the filed document:

59.43(9)(c)1. 1. The document number of the affidavit of correction.

59.43(9)(c)2. 2. The volume and page number where the affidavit of correction is filed, and the date when the affidavit is filed.

59.43(11) (11) Record of attachments, lis pendens, etc. A register of deeds shall file or record, and index in the real estate records index, every writ of attachment or certified copy of such a writ and certificate of real estate attached, every certificate of sale of real estate, and every notice of the pendency of an action affecting real estate, which may be filed or recorded in the register's office.

59.43(12) (12) Destruction, transfer of documents; recording, indexing documents.

59.43(12)(a)(a) The board of any county may, upon request of the register of deeds, authorize the destruction of all obsolete documents pertaining to chattels antedating by 6 years, including final books of entry.

59.43(12)(b) (b) A board may, upon request of the register of deeds, authorize the destruction of all documents pertaining to town mutual insurance companies that were formerly required to be filed under ch. 202, 1971 stats., and that under s. 612.81 no longer have to be filed and all documents pertaining to stock corporations that were formerly required to be recorded under ch. 180, 1987 stats., and that under ch. 180 no longer have to be recorded. At least 60 days prior to the proposed destruction, the register of deeds shall notify in writing the state historical society which may order delivery to it of any records of historical interest. The state historical society may, upon application, waive the notice.

59.43(12)(c) (c) Notwithstanding this subsection, sub. (1) and ss. 16.61 (3) (e), 19.21 (1) and (5) and 59.52 (4), the board may authorize the transfer of the custody of all records maintained by the register of deeds under s. 342.20 (4), 1979 stats., to the department of transportation.

59.43(12)(d) (d) In a county where the board has established a system of recording and indexing by means of electronic data processing, machine printed forms or optical disk storage, the process of typing, keypunching, other automated machines or optical imaging may be used to replace any handwritten entry or endorsement as described in this subsection or in sub. (1). The various documents and indexes may also be combined into a general document file with one numbering sequence and one index at any time. In this subsection and in sub. (1), "book", if automated equipment is used, may include forms, tab or computer printed sheets as well as cards and other supply forms which although processed separately may be bound after preparation.

59.43(12m) (12m) Tract index system.

59.43(12m)(a)(a) The board by ordinance may require the register of deeds to keep a tract index such that records containing valid descriptions of land may be searched by all of the following:

59.43(12m)(a)1. 1. Quarter-sections of land or government lots within the county, the boundaries of which refer to the public land survey system or a recorded private claim, as defined in s. 236.02 (9m).

59.43(12m)(a)2. 2. Recorded and filed certified survey map and lot or outlot number.

59.43(12m)(a)3. 3. Recorded and filed plat, by name and lot, block, outlot or unit within the plat, according to the description of the land.

59.43(12m)(b) (b) No index established under par. (a) may be discontinued, unless the county establishing the index adopts, keeps and maintains a complete abstract of title to the real estate in the county as a part of the records of the office of the register of deeds of that county.

59.43(12m)(c) (c) If the board determines that a tract index system is unfit for use, the board may, by resolution, establish a new and corrected tract index. Any person who is authorized by the board to compile the new tract index shall have access to the old tract index and any other county records that may assist the person in compiling the new tract index. Upon completion, and approval by the board, of the new tract index system, the old tract index system shall be preserved as provided in s. 59.52 (3) (b). The resolutions of the board ordering, approving and adopting the new tract index systems, certified by the clerk, shall be recorded in each volume of the new tract index system and upon the resolution of the board adopting the new system, such a system is the only lawful tract index system in the register of deeds' office.

59.43 History History: 1995 a. 201 ss. 326, 327, 335, 338 to 353, 355, 361, 367, 369, 375, 377 to 380, 382 to 384; 1995 a. 225 ss. 159, 160, 162; 1995 a. 227; 1997 a. 27 ss. 2164am to 2164e, 9456 (3m); 1997 a. 35, 79, 140, 252, 282, 303, 304; 1999 a. 96; 2001 a. 10; 2001 a. 16 ss. 1999m to 2001m, 4041b; 2003 a. 33 s. 2811; 2003 a. 48 ss. 10, 11; 2003 a. 206 ss. 1 to 7, 23, 24; 2005 a. 25 ss. 1231 to 1234, 2493; 2005 a. 41, 139, 441; 2009 a. 98, 314, 320; 2013 a. 20, 92.

59.43 Cross-reference Cross-reference: See s. 779.97 for fees for filing federal liens and releases of liens.

59.43 Cross-reference Cross-reference: See s. 182.01 (3) for the requirement that certain corporate documents must bear the name of the drafter of the instrument before it may be filed by the department of financial services.

59.43 Annotation The express powers to appoint and discharge deputies under this section are separate from those of the county and are not subject to a collective bargaining agreement entered into by the county. Crawford County v. WERC, 177 Wis. 2d 66, 501 N.W.2d 836 (Ct. App. 1993).

59.43 Annotation Crawford County v. WERC is restricted to its facts. Deputized employees, apart from a chief deputy, are exempt from the terms of collective bargaining agreements only to the extent that they are managerial or supervisory employees. Eau Claire County v. AFSCME Local 2223, 190 Wis. 2d 298, 526 N.W.2d 802 (Ct. App. 1994).

59.43 Annotation Except for their elected superior's power to appoint and discharge, chief deputies are subject to the Municipal Employment Relations Act, ss. 111.70 to 111.77, and are not excluded from a collective bargaining unit as a matter of law. Oneida County v. WERC, 2000 WI App 191, 238 Wis. 2d 763, 618 N.W.2d 891, 00-0466.

59.43 Annotation A register of deeds does not have authority to correct an original recording of a deed made by a predecessor. 61 Atty. Gen. 189.

59.43 Annotation Section 59.513 [now s. 59.43 (5)] does not apply unless the instrument affects real estate in the manner described in the statute. 63 Atty. Gen. 594.

59.43 Annotation In a county maintaining a tract index system, the register of deeds must enter into the index any deed, mortgage, or other recorded instrument that affects title to or mentions an indexed tract or any part thereof. 63 Atty. Gen. 254.

59.43 Annotation Registers of deeds have no obligation to file or record "common-law liens" or "common-law writs of attachment." 69 Atty. Gen. 58.

59.43 Annotation Registers of deeds entering into contracts under sub. (2) (c) may insist on provisions protecting the identity and integrity of records obtained under the contracts and protecting the public. Authority to require provisions directly prohibiting the contracting party from selling or disseminating copies of the records is not prohibited and may reasonably be implied from the general contracting authority under sub. (2) (c). OAG 1-03.

59.43 Annotation The fee requirements of sub. (2) (b), not those of s. 19.35 (3), apply to electronic copies of records obtained pursuant sub. (4), unless the requester has entered into a contract authorized by sub. (2) (c). OAG 1-03.

59.43 Annotation Under s. 706.05 (1), only instruments that affect an interest in land are entitled to be recorded. A land patent is the instrument by which the government conveys title to portions of the public domain to private individuals. "Land patents," "updates of land patent" and other, similarly-titled documents filed by private individuals that purport to be grants of private land from private individuals to themselves or other private individuals are not true land patents and are invalid on their face and not entitled to recording under s. 706.05 (1). OAG 4-12.



59.44 County abstractor; appointment; duties; fees.

59.44  County abstractor; appointment; duties; fees.

59.44(1)(1)

59.44(1)(a)(a) Except as provided under par. (b), whenever any county adopts a tract index system or any recognized chain of title system, the board may create a department to be known as an abstract department, either in connection with or independent of the office of the register of deeds, as the board considers advisable. The board may appoint a competent person for a term of 2 years, who shall be known as the county abstractor, and shall have charge of and operate the abstract department. The board shall furnish a seal for the abstractor, who shall place the seal on every abstract issued by the abstractor.

59.44(1)(b) (b) In any county with a county executive or a county administrator, if the county creates an abstract department under par. (a), the county executive or county administrator shall appoint and supervise the county abstractor. Such appointment shall be subject to confirmation by the board unless the board, by ordinance, elects to waive confirmation or unless the appointment is made under a civil service system competitive examination procedure established under s. 59.52 (8) or ch. 63.

59.44(2) (2) The register of deeds shall be eligible to hold the office of county abstractor and may hold both offices at the same time.

59.44(3) (3) The county abstractor shall make and deliver to any person an abstract of title to any land in the county, upon the payment of the required fee.

59.44(4) (4) The board shall fix the salary of said abstractor, provide such clerical assistance as may be necessary and fix their compensation and shall fix the fees to be received for the compiling and furnishing of abstracts and may at any time prescribe regulations for the operation and conduct of said department. All fees received for the compiling and furnishing of abstracts shall be paid into the county treasury.

59.44(5) (5) The board may by two-thirds vote of all the members of the board discontinue furnishing abstracts.

59.44 History History: 1985 a. 29; 1991 a. 316; 1995 a. 201 s. 387; Stats. 1995 s. 59.44; 1995 a. 225 s. 163; 1997 a. 35.



59.45 County surveyor; duties, deputies, fees.

59.45  County surveyor; duties, deputies, fees.

59.45(1)(1)  Surveyor; duties.

59.45(1)(a)(a) The county surveyor shall do all of the following:

59.45(1)(a)1. 1. Execute, personally or by a deputy, all surveys that are required by the county or by a court. Surveys for individuals or corporations may be executed at the county surveyor's discretion.

59.45(1)(a)2. 2. Make, personally or by a deputy, a record, in books or on drawings and plats that are kept for that purpose, of all corners that are set and the manner of fixing the corners and of all bearings and the distances of all courses run, of each survey made personally, by deputies or by other land surveyors and arrange or index the record so it is an easy to use reference and file and preserve in the office the original field notes and calculation thereof. Within 60 days after completing any survey, the county surveyor shall make a true and correct copy of the foregoing record, in record books or on reproducible papers to be furnished by the county and kept in files in the office of the county surveyor to be provided by the county. In a county with a population of 500,000 or more where there is no county surveyor, a copy of the record shall also be filed in the office of the regional planning commission which acts in the capacity of county surveyor for the county.

59.45(1)(a)3. 3. Furnish a copy of any record, plat or paper in the office to any person on demand and upon payment to the county of the required fees.

59.45(1)(a)4. 4. Administer to every survey assistant engaged in any survey, before commencing their duties, an oath or affirmation to faithfully and impartially discharge the duties of survey assistant, and the deputies are empowered to administer the same.

59.45(1)(a)5. 5. Perform all other duties that are required by law.

59.45(1)(b) (b) Surveys for individuals or corporations may be performed by any land surveyor who is employed by the parties requiring the services, providing that within 60 days after completing any survey the land surveyor files a true and correct copy of the survey in the office of the county surveyor. In counties with a population of 500,000 or more the copy shall be filed in the office of the register of deeds and in the office of the regional planning commission which acts in the capacity of county surveyor for the county.

59.45(2) (2) Surveyor; deputies. The county surveyor may appoint and remove deputies at will on filing a certificate thereof with the clerk.

59.45(3) (3) Surveyor; fees. In addition to the regular fees of land surveyors that are received from the parties employing the county surveyor, the county surveyor may receive a salary from the county.

59.45 History History: 1995 a. 201 ss. 328, 389, 391, 399; 1997 a. 35.

59.45 Annotation Compensation and duties of an elected county surveyor and possible conflicts of interest in public contracts are discussed. 60 Atty. Gen. 134.

59.45 Annotation Duties of county and other land surveyors and minimum standards for property surveys are discussed. 69 Atty. Gen. 160.



59.46 Penalty for nonfeasance.

59.46  Penalty for nonfeasance. Any county surveyor, any city, village or town engineer, or any land surveyor who fails or refuses to perform any duty required of that person by law shall forfeit not less than $25 nor more than $50 for each such failure or refusal.

59.46 History History: 1991 a. 316; 1993 a. 246; 1995 a. 201 s. 401; Stats. 1995 s. 59.46.



59.47 County auditors; powers; duties.

59.47  County auditors; powers; duties.

59.47(1) (1) In every county, except as provided in s. 59.255 (2) (i), the clerk shall act as auditor, unless a separate office of county auditor is created as provided in sub. (2), and, when directed by resolution of the board, shall examine the books and accounts of any county officer, board, commission, committee, trustees or other officer or employee entrusted with the receipt, custody or expenditure of money, or by or on whose certificate any funds appropriated by the board are authorized to be expended, whether compensated for services by fees or by salary, and all original bills and vouchers on which moneys have been paid out and all receipts of moneys received by them. The clerk shall have free access to such books, accounts, bills, vouchers and receipts as often as may be necessary to perform the duties required under this subsection and he or she shall report in writing the results of the examinations to the board.

59.47(2) (2) The board by resolution may create a separate office of county auditor and may fix the compensation of the auditor. The auditor shall perform the duties and have all of the powers conferred upon the clerk as auditor by sub. (1), and shall perform such additional duties and shall have such additional powers as are imposed and conferred upon him or her from time to time by resolution adopted by the board.

59.47(3) (3) If a county auditor's office is created under sub. (2), the chairperson of the board shall appoint a person known to be skilled in matters of public finance and accounting to act as county auditor. The appointment shall be made under ss. 63.01 to 63.17 and shall be subject to confirmation by the board. The auditor shall direct the keeping of all of the accounts of the county, in all of its offices, departments and institutions, and shall keep books of account necessary to properly perform the duties of the office. The auditor's salary and the amount of the official bond shall be fixed by the board. The auditor shall perform all duties pertaining to the office, have all of the powers and perform the duties in sub. (1) and perform other duties imposed by the board.

59.47(4) (4) The board by resolution may authorize a county auditor appointed under sub. (3) to appoint a deputy auditor under ss. 63.01 to 63.17 to aid him or her in the discharge of the duties of his or her office, and who, in the absence or disability of the county auditor, or in case of a vacancy in said office, shall perform all the duties of the office of county auditor until such vacancy is filled, or disability is removed. Such deputy shall execute and file an official bond in the same amount as that given by the county auditor.

59.47 History History: 1977 c. 265, 305, 447; 1983 a. 192; 1995 a. 201 s. 420; Stats. 1995 s. 59.47; 2011 a. 62.

59.47 Annotation This section's effect on county bookkeeping and auditing is discussed. 67 Atty. Gen. 248.

59.47 Annotation The statutory duties of the county clerk under ch. 70 may not be transferred to the county auditor, but the county auditor may be granted supervisory authority over the manner in which such duties are exercised. OAG 6-08.

59.47 Annotation The removal of the county auditor is subject to the specific civil service provisions established by ordinance or resolution of the county board under ss. 63.01 to 63.17 and is not governed by the more general removal provision contained in s. 17.10 (3). Rather than creating the separate office of county auditor pursuant under s. 59.47 (2), a county board could create a department of administration under s. 59.52 (1) (b) and assign administrative audit functions to that department under that statute. If the administrative function is under the jurisdiction of the county auditor the function may be assigned to the department of administration. A person in the department of administration who performs audit functions therefore need not be appointed using civil service procedures. OAG 6-08.



59.48 County assessor.

59.48  County assessor. The county executive elected under s. 59.17 or the county administrator elected or appointed under s. 59.18 shall appoint a county assessor as prescribed in and subject to the limitations of s. 70.99, approve the hiring of the assessor's staff as prescribed in that section and otherwise comply with that section. In counties with neither a county executive nor a county administrator the appointment of the county assessor shall be the duty of the chairperson of the board subject to the approval of the board and subject to the limitations of s. 70.99. The hiring of the assessor's staff shall be the duty of the county assessor subject to the limitations of s. 70.99.

59.48 History History: 1995 a. 201 s. 171.



59.51 Board powers.

59.51  Board powers.

59.51(1)(1)  Organizational or administrative powers. The board of each county shall have the authority to exercise any organizational or administrative power, subject only to the constitution and any enactment of the legislature which grants the organizational or administrative power to a county executive or county administrator or to a person supervised by a county executive or county administrator or any enactment which is of statewide concern and which uniformly affects every county. Any organizational or administrative power conferred under this subchapter shall be in addition to all other grants. A county board may exercise any organizational or administrative power under this subchapter without limitation because of enumeration, and these powers shall be broadly and liberally construed and limited only by express language.

59.51(2) (2) General authority. The board may represent the county, have the management of the business and concerns of the county in all cases where no other provision is made, apportion and levy taxes and appropriate money to carry into effect any of the board's powers and duties.

59.51 History History: 1995 a. 201 ss. 110, 116, 337.



59.52 County administration.

59.52  County administration.

59.52(1) (1)  Department of administration.

59.52(1)(a)(a) In counties with a population of 500,000 or more, the county may create a department of administration, provide for the appointment by the county executive of a director of such department and assign such administrative functions to the department as it considers appropriate, subject to the limitations of this paragraph. No such function shall be assigned to the department where the performance of the same by some other county office, department or commission is required by any provision of the constitution or statutes of this state, except that administrative functions under the jurisdiction of the county civil service commission or the county auditor may be so assigned notwithstanding sub. (8) and ss. 59.47, 59.60 and 63.01 to 63.17. Such director shall be appointed by the county executive in the unclassified civil service and is subject to confirmation by the county board, as provided in s. 59.17 (2) (bm).

59.52(1)(b) (b) Any county with a population of less than 500,000 may create a department of administration and assign any administrative function to the department as it considers appropriate, except that no administrative function may be assigned to the department if any other provision of state law requires the performance of the function by any other county office, department or commission unless the administrative function is under the jurisdiction of the county civil service commission or the county auditor, in which case, the function may be assigned to the department notwithstanding sub. (8) and ss. 59.47, 59.60 and 63.01 to 63.17. Except as provided under par. (a), in any county with a county executive or county administrator, the county executive or county administrator shall have the authority to appoint and supervise the head of a department of administration; and except as provided under par. (a), the appointment is subject to confirmation by the county board unless the appointment is made under a civil service system competitive examination procedure established under sub. (8) or ch. 63.

59.52(2) (2) Public records. The board may prescribe the form and manner of keeping the records in any county office and the accounts of county officers. The board may enact an ordinance designating legal custodians for the county. Unless prohibited by law, the ordinance may require the clerk or the clerk's designee to act as legal custodian for the board and for any committees, commissions, boards or authorities created by ordinance or resolution of the board.

59.52(3) (3) Records where kept; public examination; rebinding; transcribing.

59.52(3)(a)(a) The books, records, papers and accounts of the board shall be deposited with the respective county clerks and shall be open without any charge to the examination of all persons.

59.52(3)(b) (b) When any book, public record or the record of any city, village or town plat in any county office shall, from any cause, become unfit for use in whole or in part, the board shall order that the book, record or plat be rebound or transcribed. If the order is to rebind such book, record or plat, the rebinding must be done under the direction of the officer in charge of the book, record or plat, and in that officer's office. If the order is to transcribe such book, record or plat, the officer having charge of the same shall provide a suitable book for that purpose; and thereupon such officer shall transcribe the same in the book so provided and carefully compare the transcript with the originals, and make the same a correct copy thereof, and shall attach to the transcript a certificate over that officer's official signature that that officer has carefully compared the matter therein contained with, and that the same is a correct and literal copy of the book, record or plat from which the same was transcribed, naming such book. The certified copy of the book, record or plat shall have the same effect in all respects as the original, and the original book, record or plat shall be deposited with the treasurer and carefully preserved, except that in counties having a population of 500,000 or more where a book containing a tract index is rewritten or transcribed the original book may be destroyed. The order of the board directing the transcribing of any book, record or plat duly certified by the clerk shall, with such certificate, be recorded in each copy of the book, record or plat transcribed. The fee of the officer for such service shall be fixed by the board, not exceeding 10 cents per folio, or if such books or any part thereof consist of printed forms, not to exceed 5 cents per folio for such books or records, to be paid by the county.

59.52(4) (4) Destruction, transfer of obsolete records.

59.52(4)(a)(a) Destruction of obsolete county records. Whenever necessary to gain needed vault and filing space, county or court officers and the custodian of the records of all courts of record in the state may, subject to pars. (b) and (c), destroy obsolete records in their custody as follows:

59.52(4)(a)1. 1. Notices of tax apportionment that are received from the secretary of state, after 3 years.

59.52(4)(a)2. 2. Copies of notices of tax apportionment that are sent to local taxing districts by the clerk, after 3 years.

59.52(4)(a)3. 3. Records of bounty claims that are forwarded to the department of natural resources, after one year.

59.52(4)(a)4. 4. Lists of officers of a municipality that are certified to the county clerk by the municipal clerks, after the date of the expiration of the term listed.

59.52(4)(a)5. 5. Crop reports that are submitted to the clerk by the local assessors, after 3 years.

59.52(4)(a)6. 6. Illegal tax certificates that are charged back to local taxing districts, 3 years after the date of charging back such certificates.

59.52(4)(a)7. 7. Notices of application for the taking of tax deeds and certificates of nonoccupancy, proofs of service and tax certificates that are filed with the clerk in connection with the taking of tax deeds, after 15 years.

59.52(4)(a)8. 8. Official bonds, after 6 years.

59.52(4)(a)9. 9. Claims that are paid by the county, and papers supporting such claims, after 7 years.

59.52(4)(a)10. 10. Contracts, notices of taking bids, and insurance policies to which the county is a party, 7 years after the last effective day thereof.

59.52(4)(a)11. 11. Reports of town treasurers that are submitted to the clerk on dog licenses sold and records of dog licenses issued, after 3 years.

59.52(4)(a)12. 12. The clerk's copies of all receipts that are issued by the treasurer, 4 years or until after being competently audited, whichever is earlier.

59.52(4)(a)13. 13. Copies of notices that are given by the clerk to the town assessors setting out lands owned by the county and lands sold by the county, after 3 years.

59.52(4)(a)14. 14. Tax receipts, after 15 years.

59.52(4)(a)15. 15. All other receipts of the treasurer, after 7 years.

59.52(4)(a)16. 16. Canceled checks, after 7 years.

59.52(4)(a)17. 17. Oaths of office, after 7 years.

59.52(4)(a)18. 18. Case records and other record material of all public assistance that are kept as required under ch. 49, if no payments have been made for at least 3 years and if a face sheet or similar record of each case and a financial record of all payments for each aid account are preserved in accordance with rules adopted by the department of health services or by the department of children and families. If the department of health services or the department of children and families has preserved such case records and other record material on computer disc or tape or similar device, a county may destroy the original records and record material under rules adopted by the department that has preserved those case records or other record material.

59.52(4)(a)19. 19. Marriage license applications and records and papers pertaining to the applications, including antenuptial physical examinations and test certificates, consents of parent or guardian for marriage and orders of the court waiving the waiting period, after 10 years.

59.52(4)(a)20. 20. Books in the office of the register of deeds in counties with a population of 500,000 or more containing copies of deeds, mortgages, other miscellaneous documents and military discharges that are authorized by law to be recorded in the office if the records first shall be photographed or microphotographed and preserved in accordance with ch. 228.

59.52(4)(b) (b) Transfer of obsolete county records. Before the destruction of public records under par. (a), the proper officers in counties with a population of less than 500,000 shall make a written offer to the historical society under s. 44.09 (1). If the offer is accepted by the society within 60 days, the officers shall transfer title to noncurrent records in their custody as follows:

59.52(4)(b)1. 1. Original papers, resolutions and reports that are connected with board proceedings.

59.52(4)(b)2. 2. Tax rolls.

59.52(4)(b)3. 3. Original minutes of the board.

59.52(4)(c) (c) Destruction of county records, when. If title is not accepted by the historical society within 60 days after a written offer is made under par. (b), county officers in counties with a population of less than 500,000 may destroy records as follows:

59.52(4)(c)1. 1. Original papers, resolutions and reports appearing in county board proceedings, 6 years following the date of first publication of the same in the official proceedings of the board.

59.52(4)(c)2. 2. Tax rolls, after 15 years.

59.52(4)(c)3. 3. No assessment roll that contains forest crop acreage may be destroyed without the prior approval of the secretary of revenue.

59.52(5) (5) Official seals. The board may provide an official seal for the county and the county officers required to have one; and for the circuit court, with such inscription and devices as that court requires.

59.52(6) (6) Property. The board may:

59.52(6)(a) (a) How acquired; purposes. Except as provided in s. 59.17 (2) (b) 3., take and hold land acquired under ch. 75 and acquire, lease or rent property, real and personal, for public uses or purposes of any nature, including without limitation acquisitions for county buildings, airports, parks, recreation, highways, dam sites in parks, parkways and playgrounds, flowages, sewage and waste disposal for county institutions, lime pits for operation under s. 59.70 (24), equipment for clearing and draining land and controlling weeds for operation under s. 59.70 (18), ambulances, acquisition and transfer of real property to the state for new collegiate institutions or research facilities, and for transfer to the state for state parks and for the uses and purposes specified in s. 23.09 (2) (d).

59.52(6)(b) (b) Control; actions. Make all orders concerning county property and commence and maintain actions to protect the interests of the county.

59.52(6)(c) (c) Transfers. Direct the clerk to lease, sell or convey or contract to sell or convey any county property, not donated and required to be held for a special purpose, on terms that the board approves. In addition, any county property may be leased, rented or transferred to the United States, the state, any other county within the state or any municipality or school district within the county. Oil, gas and mineral rights may be reserved and leased or transferred separately.

59.52(6)(d) (d) Construction, maintenance and financing of county-owned buildings and public works projects.

59.52(6)(d)1.1. Construct, purchase, acquire, lease, develop, improve, extend, equip, operate and maintain all county buildings, structures and facilities hereinafter in this subsection referred to as "projects", including without limitation because of enumeration swimming pools, stadiums, golf courses, tennis courts, parks, playgrounds, bathing beaches, bathhouses and other recreational facilities, exhibition halls, convention facilities, convention complexes, including indoor recreational facilities, dams in county lands, garbage incinerators, courthouses, jails, schools, hospitals and facilities for medical education use in conjunction with such hospitals, homes for the aged or indigent, regional projects, sewage disposal plants and systems, and including all property, real and personal, pertinent or necessary for such purposes.

59.52(6)(d)2. 2. Finance such projects, including necessary sites, by the issuance of revenue bonds under s. 66.0621, and payable solely from the income, revenues and rentals and fees derived from the operation of the project financed from the proceeds of the bonds. If any such project is constructed on a site owned by the county before the issuance of the bonds, the county shall be reimbursed from the proceeds of the bonds in the amount of not less than the reasonable value of the site. The reasonable value of the site shall be determined by the board after having obtained written appraisals of value by 2 general appraisers, as defined in s. 458.01 (11), in the county having a reputation for skill and experience in appraising real estate values. Any bonds issued under this subsection shall not be included in arriving at the constitutional debt limitation.

59.52(6)(d)3. 3. Operate or lease such projects in their entirety or in part, and impose fees or charges for the use of or admission to such projects. Such projects may include space designed for leasing to others if such space is incidental to the purposes thereof.

59.52(6)(e) (e) Leases to department of natural resources. Lease lands owned by the county to the department of natural resources for game management purposes. Lands so leased shall not be eligible for entry under s. 28.11. Of the rental paid by the state to the county for lands so leased, 60% shall be retained by the county and 40% shall be paid by the county to the town in which the lands are located and of the amount received by the town, 40% shall be paid by the town to the school district in which the lands are located. The amount so paid by a town to a joint school district shall be credited against the amount of taxes certified for assessment in that town by the clerk of the joint school district under s. 120.17 (8), and the assessment shall be reduced by such amount. In case any leased land is located in more than one town or school district the amounts paid to them shall be apportioned on the basis of area. This paragraph shall not affect the distribution of rental moneys received on leases executed before June 22, 1955.

59.52(7) (7) Joint cooperation. The board may join with the state, other counties and municipalities in a cooperative arrangement as provided by s. 66.0301, including the acquisition, development, remodeling, construction, equipment, operation and maintenance of land, buildings and facilities for regional projects, whether or not such projects are located within the county.

59.52(8) (8) Civil service system.

59.52(8)(a)(a) The board may establish a civil service system of selection, tenure and status, and the system may be made applicable to all county personnel, except the members of the board, constitutional officers and members of boards and commissions. The system may also include uniform provisions in respect to classification of positions and salary ranges, payroll certification, attendance, vacations, sick leave, competitive examinations, hours of work, tours of duty or assignments according to earned seniority, employee grievance procedure, disciplinary actions, layoffs and separations for just cause, as described in par. (b), subject to approval of a civil service commission or the board. The board may request the assistance of the department of administration and pay for such services, under s. 16.58.

59.52(8)(b) (b) A law enforcement employee of the county may not be suspended, demoted, dismissed or suspended and demoted by the civil service commission or by the board, based either on its own investigation or on charges filed by the sheriff, unless the commission or board determines whether there is just cause, as described in this paragraph, to sustain the charges. In making its determination, the commission or the board shall apply the following standards, to the extent applicable:

59.52(8)(b)1. 1. Whether the employee could reasonably be expected to have had knowledge of the probable consequences of his or her alleged conduct.

59.52(8)(b)2. 2. Whether the rule or order that the employee allegedly violated is reasonable.

59.52(8)(b)3. 3. Whether the sheriff, before filing a charge against the employee, made a reasonable effort to discover whether the employee did in fact violate a rule or order.

59.52(8)(b)4. 4. Whether the effort described under subd. 3. was fair and objective.

59.52(8)(b)5. 5. Whether the sheriff discovered substantial evidence that the employee violated the rule or order as described in the charges filed against the employee.

59.52(8)(b)6. 6. Whether the sheriff is applying the rule or order fairly and without discrimination to the employee.

59.52(8)(b)7. 7. Whether the proposed discipline reasonably relates to the seriousness of the alleged violation and to the employee's record of service with the sheriff's department.

59.52(8)(c) (c) If a law enforcement employee of the county is dismissed, demoted, suspended or suspended and demoted by the civil service commission or the board under the system established under par. (a), the person dismissed, demoted, suspended or suspended and demoted may appeal from the order of the civil service commission or the board to the circuit court by serving written notice of the appeal on the secretary of the commission or the board within 10 days after the order is filed. Within 5 days after receiving written notice of the appeal, the commission or the board shall certify to the clerk of the circuit court the record of the proceedings, including all documents, testimony and minutes. The action shall then be at issue and shall have precedence over any other cause of a different nature pending in the court, which shall always be open to the trial thereof. The court shall upon application of the accused or of the board or the commission fix a date of trial which shall not be later than 15 days after the application except by agreement. The trial shall be by the court and upon the return of the board or the commission, except that the court may require further return or the taking and return of further evidence by the board or the commission. The question to be determined by the court shall be: Upon the evidence is there just cause, as described in par. (b), to sustain the charges against the employee? No cost shall be allowed either party and the clerk's fees shall be paid by the county. If the order of the board or the commission is reversed, the accused shall be immediately reinstated and entitled to pay as though in continuous service. If the order of the board or the commission is sustained, it shall be final and conclusive.

59.52(9) (9) Purchasing agent. The board may appoint a person or committee as county purchasing agent, and provide compensation for their services. Any county officer or supervisor may be the agent or a committee member. The purchasing agent shall provide all supplies and equipment for the various county offices and the board chairperson shall promptly sign orders in payment therefor. The board may require that all purchases be made in the manner determined by it.

59.52(10) (10) Salaries and automobile allowance; when payable. Salaries of county officers and employees shall be paid at the end of each month, but the board of any county may authorize the payment of such salaries semimonthly or once in every 2 weeks in such manner as it may determine. Payment for automobile allowance to officers and employees, duly authorized to use privately owned automobiles in their work for the county, shall be made upon certification of the respective department heads in a manner similar to that in which salaries are paid, provided such method of payment of automobile allowance is authorized by ordinance specifically stating the departments to which it applies.

59.52(11) (11) Insurance. The board may:

59.52(11)(a) (a) Liability and property damage. Provide public liability and property damage insurance, either in commercial companies or by self-insurance created by setting up an annual fund for such purpose or by a combination thereof, covering without limitation because of enumeration motor vehicles, malfeasance of professional employees, maintenance and operation of county highways, parks, parkways and airports and any other county activities involving the possibility of damage to the general public.

59.52(11)(b) (b) Fire and casualty. Provide for fire and casualty insurance for all county property.

59.52(11)(c) (c) Employee insurance. Provide for individual or group hospital, surgical and life insurance for county officers and employees and for payment of premiums for county officers and employees. A county with at least 100 employees may elect to provide health care benefits on a self-insured basis to its officers and employees. A county and one or more cities, villages, towns, other counties, or county housing authorities that together have at least 100 employees may jointly provide health care benefits to their officers and employees on a self-insured basis. Counties that elect to provide health care benefits on a self-insured basis to their officers and employees shall be subject to the requirements set forth under s. 120.13 (2) (c) to (e) and (g).

59.52(11)(d) (d) Bonds of officers and employees. Provide for the protection of the county and public against loss or damage resulting from the act, neglect or default of county officers, department heads and employees and may contract for and procure bonds or contracts of insurance to accomplish that purpose either from commercial companies or by self-insurance created by setting up an annual fund for such purpose or by a combination thereof. Any number of officers, department heads or employees not otherwise required by statute to furnish an official bond may be combined in a schedule or blanket bond or contract of insurance. So far as applicable ss. 19.01 (2), (2m), (3), (4) (d) and (dm) and (4m) and 19.07 shall apply to the bonds or contracts of insurance. The bond shall be for a definite period. Each renewal of the bond shall constitute a new bond for the principal amount covering the renewal period.

59.52(12) (12) Accounts and claims; settlement. The board may:

59.52(12)(a) (a) Examine and settle all accounts of the county and all claims, demands or causes of action against the county and issue county orders therefor. In counties with a population of less than 50,000, the board may delegate its power in regard to current accounts, claims, demands or causes of action against the county to a standing committee where the amount does not exceed $5,000. In counties with a population of 50,000 or more, the board may delegate its power in regard to current accounts, claims, demands or causes of action against the county to a standing committee if the amount does not exceed $10,000. Instead of delegating its power under this paragraph to a standing committee, the board may, by resolution adopted by majority vote, delegate such power to the chairperson of a standing committee. Such a resolution remains in effect for one year after its effective date or until rescinded, whichever occurs first.

59.52(12)(b) (b) Delegate its power in regard to any claim, demand or cause of action not exceeding $500 to the corporation counsel. If the corporation counsel finds that payment of the claim to a claimant is justified, the corporation counsel may order the claim paid. The claim shall be paid upon certification of the corporation counsel and shall be annually reported to the board.

59.52(13) (13) Injured county workers. The board may, in addition to any payments made under ch. 102, make further payment in such amounts as the board determines to any county employee injured at any time before January 1, 1937, while performing services for the county, in cases in which such further payments were made over a period of time following the injury and were based on a moral obligation to such employee.

59.52(14) (14) Optical disk and electronic storage.

59.52(14)(a)(a) Upon request of any office, department, commission, board or agency of the county, the board may authorize any county record that is in the custody of the office, department, commission, board or agency to be transferred to, or maintained in, optical disk or electronic storage in accordance with rules of the department of administration under s. 16.612. The board may thereafter authorize destruction of the original record, if appropriate, in accordance with sub. (4) and ss. 16.61 (3) (e) and 19.21 (5) unless preservation is required by law.

59.52(14)(b) (b) Any copy of a county record generated from optical imaging or electronic formatting of an original record is considered an original record if all of the following conditions are met:

59.52(14)(b)1. 1. The devices used to transform the record to optical disk or electronic format and to generate a copy of the record from optical disk or electronic format are ones which accurately reproduce the content of the original.

59.52(14)(b)2. 2. The optical disk or electronic copy and the copy generated from optical disk or electronic format comply with the minimum standards of quality for such copies, as established by the rule of the department of administration under s. 16.612.

59.52(14)(b)3. 3. The record is arranged, identified and indexed so that any individual document or component of the record can be located with the use of proper equipment.

59.52(14)(b)4. 4. The legal custodian of the record executes a statement of intent and purpose describing the record to be transferred to optical disk or electronic format and the disposition of the original record, and executes a certificate verifying that the record was received or created and transferred to optical disk or electronic format in the normal course of business and that the statement of intent and purpose is properly recorded in his or her office.

59.52(14)(c) (c) The statement of intent and purpose executed under par. (b) 4. is presumptive evidence of compliance with all conditions and standards prescribed under par. (b).

59.52(14)(d) (d) A copy of a record generated from an original record stored on an optical disk or in electronic format which conforms with the standards prescribed under par. (b) shall be taken as and stand in lieu of and have all of the effect of the original record and shall be admissible in evidence in all courts and all other tribunals or agencies, administrative or otherwise, in all cases where the original document is admissible. A transcript, exemplification or certified copy of such a record so generated, for the purposes specified in this paragraph, is deemed to be a transcript, exemplification or certified copy of the original. An enlarged copy of any record so generated, made in accordance with the standards prescribed under par. (b) and certified by the custodian as provided in s. 889.18 (2), has the same effect as an actual-size copy.

59.52(15) (15) Printing in local tax rolls, etc. The board may provide for the printing in assessment rolls and tax rolls and on data cards for local municipal officials, the descriptions of properties and the names of the owners thereof, but no municipality shall be subject to any tax levied to effect these functions where the municipality provides its own printing for the functions.

59.52(16) (16) Payments in lieu of tax. The board may:

59.52(16)(a) (a) Institutions, state farms, airports. Appropriate each year to any municipality and school district in which a county farm, hospital, charitable or penal institution or state hospital, charitable or penal institution or state-owned lands used for agricultural purposes or county or municipally owned airport is located, an amount of money equal to the amount which would have been paid in municipal and school tax upon the lands without buildings, if those lands were privately owned. The valuation of the lands, without buildings, and computation of the tax shall be made by the board. In making the computation under this paragraph, lands on which a courthouse or jail are located and unimproved county lands shall not be included.

59.52(16)(b) (b) County veterans housing.

59.52(16)(b)1.1. If a county has acquired land and erected on that land housing facilities for rent by honorably discharged U.S. veterans of any war and the land and housing facilities are exempt from general taxation, appropriate money and pay to any school district or joint school district wherein the land and housing facilities are located a sum of money which shall be computed by obtaining the product of the following factors:

59.52(16)(b)1.a. a. The tax rate for school district purposes of the school years for which the payment is made.

59.52(16)(b)1.b. b. The ratio of the assessed valuation to the equalized valuation of the municipality in which the school district lies, multiplied by the actual cost incurred by the county for the acquisition of the land and improvements on the land used for such purposes.

59.52(16)(b)2. 2. In case of a joint school district, computation shall be made on the basis of the valuation of the several municipalities in which the school district lies. If school buildings are inadequate to accommodate the additional school population resulting from the county veterans housing program, and the school district cannot legally finance the necessary increased facilities, the board may appropriate money and grant assistance to the school district but the assistance shall be used solely to finance the purchase of land and the erection and equipment of the necessary additional facilities.

59.52(17) (17) Return of rents to municipalities. The board may return to municipalities all or any part of rent moneys received by the county under leases of county-owned lands.

59.52(18) (18) Return of forest income to towns. The board may return and distribute to the several towns in the county all or any part of any money received by the county from the sale of any product from county-owned lands which are not entered under the county forest law under s. 28.11.

59.52(19) (19) Donations, gifts and grants. The board may accept donations, gifts or grants for any public governmental purpose within the powers of the county.

59.52(20) (20) Sheriff's family pension. The board may appropriate money to the family of any sheriff or sheriff's deputies killed while in the discharge of official duties.

59.52(21) (21) County commissions. Except in counties having a population of 500,000 or more, the board may fix and pay the compensation of members of the county park commission and the county planning and zoning commission for attendance at meetings at a rate not to exceed the compensation permitted supervisors.

59.52(22) (22) County Boards' Association. By a two-thirds vote, the board may purchase membership in an association of county boards for the protection of county interests and the furtherance of better county government.

59.52(23) (23) Purchase of publications. The board may purchase publications dealing with governmental problems and furnish copies thereof to supervisors, officers and employees.

59.52(24) (24) Parking areas. The board may enact ordinances establishing areas for parking of vehicles on lands owned or leased by the county; for regulating or prohibiting parking of vehicles on such areas or parts of such areas, including, but not limited to, provision for parking in such areas or parts thereof for only certain purposes or by only certain personnel; for forfeitures for violations thereof, but not to exceed $50 for each offense; and for the enforcement of such ordinances.

59.52(25) (25) Advisory and contingent referenda. The board may conduct a countywide referendum for advisory purposes or for the purpose of ratifying or validating a resolution adopted or ordinance enacted by the board contingent upon approval in the referendum.

59.52(26) (26) Transcripts. The board may procure transcripts or abstracts of the records of any other county affecting the title to real estate in such county, and such transcripts or abstracts shall be prima facie evidence of title.

59.52(27) (27) Bail bonds. The authority of the board to remit forfeited bond moneys to the bondsmen or their heirs or legal representatives, where such forfeiture arises as a result of failure of a defendant to appear and where such failure to appear is occasioned by a justifiable cause, is hereby confirmed.

59.52(28) (28) Collection of court imposed penalties. The board may adopt a resolution authorizing the clerk of circuit court, under s. 59.40 (4), to contract with a debt collector, as defined in s. 427.103 (3), for the collection of unpaid fines and forfeitures.

59.52(29) (29) Public work, how done; public emergencies.

59.52(29)(a)(a) All public work, including any contract for the construction, repair, remodeling or improvement of any public work, building, or furnishing of supplies or material of any kind where the estimated cost of such work will exceed $25,000 shall be let by contract to the lowest responsible bidder. Any public work, the estimated cost of which does not exceed $25,000, shall be let as the board may direct. If the estimated cost of any public work is between $5,000 and $25,000, the board shall give a class 1 notice under ch. 985 before it contracts for the work or shall contract with a person qualified as a bidder under s. 66.0901 (2). A contract, the estimated cost of which exceeds $25,000, shall be let and entered into under s. 66.0901, except that the board may by a three-fourths vote of all the members entitled to a seat provide that any class of public work or any part thereof may be done directly by the county without submitting the same for bids. This subsection does not apply to public construction if the materials for such a project are donated or if the labor for such a project is provided by volunteers. This subsection does not apply to highway contracts which the county highway committee or the county highway commissioner is authorized by law to let or make.

59.52(29)(b) (b) The provisions of par. (a) are not mandatory for the repair or reconstruction of public facilities when damage or threatened damage thereto creates an emergency, as determined by resolution of the board, in which the public health or welfare of the county is endangered. Whenever the board by majority vote at a regular or special meeting determines that an emergency no longer exists, this paragraph no longer applies.

59.52(30) (30) Limitation on performance of highway work. Notwithstanding ss. 66.0131, 66.0301, and 83.035, a county may not use its own workforce to perform a highway improvement project on a highway under the jurisdiction of another county or a municipality that is located in a different county unless one of the following applies:

59.52(30)(a) (a) A portion of the project lies within the county performing the work and no portion of the project extends beyond an adjoining county.

59.52(30)(b) (b) The project lies, wholly or in part, within a municipality that lies partially within the county performing the work.

59.52(31) (31) Public contracts, populous counties.

59.52(31)(a)(a) In this subsection, "county" means any county with a population of 750,000 or more.

59.52(31)(b) (b)

59.52(31)(b)1.1. Any contract with a value of at least $100,000, but not more than $300,000, to which a county is a party and which satisfies any other statutory requirements, may take effect only if the board's finance committee does not vote to approve or reject the contract within 14 days after the contract is signed or countersigned by the county executive, or as described in subd. 2.

59.52(31)(b)2. 2. If a board's finance committee votes to approve a contract described under subd. 1., the contract may take effect. If a board's finance committee votes to reject a contract described under subd. 1., the contract may take effect only if the contract is approved by a vote of the board within 30 days after the board's finance committee votes to reject the contract.

59.52(31)(c) (c) Any single contract, or group of contracts between the same parties which generally relate to the same transaction, with a value or aggregate value of more than $300,000, to which a county is a party and which satisfies any other statutory requirements, may take effect only if it is approved by a vote of the board.

59.52(31)(d) (d) With regard to any contract to which a county is a party and which is subject to review by the board or by a committee of the board under this subsection, the board's finance committee is the only committee which has jurisdiction over the contract.

59.52(32) (32) Research department. In any county with a population of 750,000 or more, the board may enact an ordinance creating a department in county government to provide independent and nonpartisan research services for the board and the county executive. The department may not consist of more than 4.0 full-time equivalent positions. Employees of the department shall be hired and supervised by the comptroller, and shall serve at the pleasure of the comptroller. Such a department shall respond to requests for services from the board and the county executive. The authority to create a department under this subsection may not be exercised after the county board enacts its budget for the 2017 fiscal year.

59.52 History History: 1995 a. 201 ss. 104, 111 to 115, 117 to 122, 124, 127, 134, 139, 140, 157, 174, 181, 185, 186, 190, 238, 242, 252 to 256, 354, 356 to 360, 414 to 419, 432; 1995 a. 225 s. 135; 1997 a. 35, 237; 1999 a. 9, 83; 1999 a. 150 s. 672; 2001 a. 16, 104; 2005 a. 22, 59; 2007 a. 20 ss. 1846, 9121 (6) (a); 2009 a. 369; 2011 a. 32; 2013 a. 14; s. 35.17 correction in (31) (b) 2.

59.52 Cross-reference Cross-reference: See s. 66.0137 (5) as to payment of insurance premiums for employees.

59.52 Cross-reference Cross-reference: See s. 66.0517 concerning appointment of a county weed commissioner.

59.52 Annotation A county can contract with employees for special reserved parking privileges in a county ramp. Dane Co. v. McManus, 55 Wis. 2d 413, 198 N.W.2d 667 (1972).

59.52 Annotation Section 59.08 [now s. 59.52 (29)] does not compel the purchase of equipment from the lowest bidder. Joyce v. Dunn County, 192 Wis. 2d 699, 531 N.W.2d 628 (Ct. App. 1995).

59.52 Annotation Sub. (8) (c) does not provide the exclusive appeal remedy for discipline and termination of deputy sheriffs. A collective bargaining agreement providing for arbitration of disputes is enforceable. An employee may not pursue both a statutory appeal and arbitration however. Eau Claire County v. General Teamsters Union Local No. 662, 2000 WI 57, 235 Wis. 2d 385, 611 N.W.2d 744, 98-3197.

59.52 Annotation Limitations on the power of a county to sell property without calling for public bids are discussed. 60 Atty. Gen. 425.

59.52 Annotation Counties are without power to furnish equipment or supplies for, or to contract to do repair work, on private roads and driveways. 61 Atty. Gen. 304.

59.52 Annotation A county board is without authority to establish an alternative retirement system. 61 Atty. Gen. 371.

59.52 Annotation A county civil service ordinance enacted under s. 59.07 (20) [now 59.52 (8)], or a collective bargaining agreement under s. 111.70, establishing a procedure to be followed prior to the discharge of a classified employee, supersedes and modifies s. 59.38 (1) [now s. 59.40 (1) (a)]. 63 Atty. Gen. 147.

59.52 Annotation Section 59.07 (1) [now s. 59.52 (6)] is not sufficiently broad to permit a county to furnish housing for elderly and low-income persons when specific statutes provide for furnishing such housing. 63 Atty. Gen. 297.

59.52 Annotation Under s. 59.07 (1) (d) 1. [now s. 59.52 (6) (d) 1.], counties have authority to establish a hospital outpatient health facility to be used to train general practitioners of medicine as part of a program with the Medical College of Wisconsin. 65 Atty. Gen. 172.

59.52 Annotation Under s. 59.07 (1) (c) [now s. 59.52 (6) (c)], counties may make gifts of land or interests in lands only to enumerated public entities. 67 Atty. Gen. 236.

59.52 Annotation Under s. 59.07 (3) [now s. 59.52 (12)], a county board may require that all bills and claims be examined by it. 68 Atty. Gen. 38.

59.52 Annotation A county may enact an ordinance requiring its contractors to agree to a policy of nondiscrimination in employment, even though the ordinance provides broader protection than state and federal laws. 70 Atty. Gen. 64.

59.52 Annotation Section 59.08 (1) [now s. 59.52 (29) (a)] does not apply to architectural services. 76 Atty. Gen. 182.

59.52 Annotation A county has no statutory authority to award contracts only to unionized contractors. Federal preemption rules probably foreclose the exercise of such authority in any event. Federal preemption rules foreclose denying contracts to employers engaged in labor disputes. 79 Atty. Gen. 86.

59.52 Annotation A county may not acquire land specifically for the purpose of leasing it to a private entity to operate a racetrack; it may lease land initially acquired for a public purpose to such private entity, unless the land has become surplus. 80 Atty. Gen. 80.

59.52 Annotation A county board may not give land to a private corporation; the adequacy of a promise to build a factory on the land as consideration for the conveyance of land involves the application of the public purpose doctrine to the specific facts of the conveyance. 80 Atty. Gen. 341.

59.52 Annotation A county with a population of less that 250,000 is not required to designate an official newspaper. A county is not required to seek bids for the publication of legal notices. Even if a county does not competitively bid the publication of its own proceedings as provided in sub. (3), it may print its own proceedings or post them on its web site. A county may not, in lieu of publication in a printed newspaper or posting on a physical bulletin board, post its legal notices on its official web site. OAG 2-08.

59.52 Annotation The removal of the county auditor is subject to the specific civil service provisions established by ordinance or resolution of the county board under ss. 63.01 to 63.17 and is not governed by the more general removal provision contained in s. 17.10 (3). Rather than creating the separate office of county auditor pursuant under s. 59.47 (2), a county board could create a department of administration under s. 59.52 (1) (b) and assign administrative audit functions to that department under that statute. If the administrative function is under the jurisdiction of the county auditor the function may be assigned to the department of administration. A person in the department of administration who performs audit functions therefore need not be appointed using civil service procedures. OAG 6-08.

59.52 Annotation Municipal competitive bidding statutes do not apply to projects undertaken by intergovernmental agreement or when the municipalities that will perform the work have made a determination under sub. (29) to do the work themselves with their own employees. OAG 5-09.



59.53 Health and human services.

59.53  Health and human services.

59.53(1) (1)  Surplus commodity plans. The board may adopt and participate in any surplus commodity absorption plan in connection with furnishing relief to needy persons within any municipality in the county and appropriate money to carry out such plan.

59.53(2) (2) Emergency energy relief. Regardless of whether a county operates a relief program under sub. (21), the board may appropriate money for making payments to individuals or providing grants to community action agencies and municipalities to assist persons and families in the purchase of emergency energy supplies.

59.53(3) (3) Community action and nonprofit agencies. The board may appropriate funds for promoting and assisting any community action agency under s. 49.265, and for making payments to a nonprofit organization, as defined in s. 23.197 (4) (a) 1., that has as a primary purpose providing assistance to individuals who are the victims of domestic violence and related crimes. The county may also appropriate money for making payments to such a nonprofit organization for its capital and operational expenses.

59.53(4) (4) Comprehensive health planning. A county or combination of counties may engage in comprehensive health planning, and boards may appropriate county funds to an areawide agency for such planning, whether the organization to be utilized is a public agency or a private, nonprofit corporation.

59.53(5) (5) Child and spousal support; paternity program; medical support liability program.

59.53(5)(a)(a) The board shall contract with the department of children and families to implement and administer the child and spousal support and establishment of paternity and the medical support liability programs provided for by Title IV of the federal social security act, except that in a county with a population of 750,000 or more the county executive shall exercise all of this authority. The board may designate by board resolution any office, officer, board, department or agency, except the clerk of circuit court, as the county child support agency and, in a county with a population of 750,000 or more, the county executive shall administer the designated county child support agency. The board, county child support agency, or county executive of a county with a population of 750,000 or more shall implement and administer the programs in accordance with the contract with the department of children and families. The attorneys responsible for support enforcement under sub. (6) (a), circuit court commissioners and all other county officials shall cooperate with the county and the department of children and families as necessary to provide the services required under the programs. The county shall charge the fee established by the department of children and families under s. 49.22 for services provided under this paragraph to persons not receiving benefits under s. 49.148 or 49.155 or assistance under s. 48.645, 49.19, 49.46, 49.465, 49.47, 49.471, or 49.472.

59.53(5)(b) (b) The county child support agency under par. (a) shall electronically enter into the statewide data system related to child and spousal support payments that is operated by the department of children and families the terms of any order made or judgment granted in the circuit court of the county requiring payments under s. 948.22 (7) or ch. 767 or 769 that are directed under s. 767.57 (1) to be paid to the department of children and families or its designee. The county child support agency shall enter the terms of any such order or judgment within the time required by federal law and shall enter revisions ordered by the court to any order or judgment the terms of which are maintained on the data system.

59.53(6) (6) Attorneys; support enforcement responsibility.

59.53(6)(a)(a)

59.53(6)(a)1.1. Except as provided in subd. 2. and in a county with a population of 750,000 or more, each board shall employ or contract with attorneys to provide support enforcement. In a county with a population of 750,000 or more, the county executive shall hire or contract with attorneys to provide support enforcement under this subdivision. Section 59.42 (1), (2) (a) and (3) does not preclude a board from assigning these support enforcement duties to any attorney employed by the county.

59.53(6)(a)2. 2. If on June 1, 1989, a county has 1.0 or more full-time equivalent attorney positions that have primary responsibility for handling cases described in par. (b), as determined by the district attorney of the prosecutorial unit, the county shall establish and maintain a support enforcement office consisting of support enforcement attorneys and office personnel. In counties having a population of less than 750,000, a county budget under s. 65.90 shall list the proposed appropriation under s. 65.90 (2) for the support enforcement office separate from any other office, department or activity. In counties having a population of 750,000 or more, a county budget shall treat a support enforcement office as a department, as defined in s. 59.60 (2) (a), separate from all other departments, and administered by the county executive. If a county ceases to employ 1.0 or more full-time equivalent attorney positions in the office, the county may provide support enforcement under subd. 1.

59.53(6)(b) (b) Attorneys responsible for support enforcement under par. (a) shall institute, commence, appear in or perform other prescribed duties in actions or proceedings under sub. (5) and ss. 49.22 (7), 767.205 (2), 767.501 and 767.80 and ch. 769.

59.53(6)(c) (c) If the place of trial is changed to another county in any action or proceeding under par. (b), an attorney responsible for support enforcement under par. (a) shall continue to prosecute or defend the action or proceeding in the other county.

59.53(7) (7) Initiative to provide coordinated services. The board may establish an initiative to provide coordinated services under s. 46.56.

59.53(8) (8) Rehabilitation facilities. The board may establish and maintain rehabilitation facilities in any part of the county under the jurisdiction of the sheriff as an extension of the jail, or separate from the jail under jurisdiction of a superintendent, to provide any person sentenced to the county jail with a program of rehabilitation for such part of the person's sentence or commitment as the court determines will be of rehabilitative value to the prisoner. Rehabilitation facilities may be located outside of the county under a cooperative agreement under s. 302.44.

59.53(9) (9) Group homes. The board may own or operate group homes, as defined in s. 48.02 (7).

59.53(11) (11) Senior citizen programs; appropriation; commission on aging. The board may:

59.53(11)(a) (a) Appropriate funds to promote and assist county commissions on aging and senior citizens clubs and organizations within the county in their organization and activities. A county may cooperate with any private agency or group in such work.

59.53(11)(b) (b) Appoint a commission on aging under s. 46.82 (4) (a) 1., if s. 46.82 (4) (a) 1. is applicable.

59.53(11)(c) (c) Appropriate money to defray the expenses incurred by private organizations that provide homemaking services to elderly and handicapped persons within the county if the services will enable the persons to remain self-sufficient and to live independently or with relatives.

59.53(12) (12) Guardian of or conservator for county hospital patients. In any county having a population of 100,000 or more, the board may authorize the county as a body corporate to act as guardian or conservator of the respective estates of patients in its county hospital or mental hospital, and also as guardians or conservators of the respective estates of residents of its county home or infirmary.

59.53(13) (13) Payments for abortions and abortion-related activity restricted.

59.53(13)(a)(a) No county, or agency or subdivision of the county, may authorize funds for or pay to a physician or surgeon or a hospital, clinic or other medical facility for the performance of an abortion except those permitted under and which are performed in accordance with s. 20.927.

59.53(13)(b) (b) No county or agency or subdivision of a county may authorize payment of funds for a grant, subsidy or other funding involving a pregnancy program, project or service if s. 20.9275 (2) applies to the pregnancy program, project or service.

59.53(14) (14) Victims and witnesses of crimes. The board may appropriate money for the implementation and operation of a program under s. 950.06.

59.53(15) (15) Nursing associations. The board may appropriate money toward the support of organized and bona fide nursing associations in the county, such associations to have at least one qualified nurse.

59.53(16) (16) Isolation hospitals.

59.53(16)(a)(a) In counties having a population of 30,000 or more the board may erect, establish and maintain isolation hospitals or places for the care and treatment of all persons afflicted with infectious, contagious and communicable diseases, requiring isolation and quarantine under the laws of the state, who are inmates of the charitable, penal, correctional and other institutions of said county or who are required to be cared for and treated at the expense of said county. The board may also provide for the care and treatment therein of all persons so afflicted, who are required to be cared for by the various municipalities in said counties, under such terms, conditions, rules and regulations, as to apportionment of cost of erection of such buildings and places and the expense of care and treatment of such persons afflicted, as may be agreed upon between the county board and the common council of such cities and the boards of such villages and towns, and each such council or board is hereby vested with power and authority to enter into such contracts and to appropriate such funds as may be necessary to carry into execution all contracts so made.

59.53(16)(b) (b) All isolation hospitals and other places, when erected or established in counties having a county board of administration, shall be conducted under the control and management of the board of administration in the same manner and to the same extent as other institutions under the control of the board of administration, and in other counties the isolation hospitals and other places shall be conducted under the control and management of the county board. Any resident of this state who is not indigent may be received into, treated and cared for in an isolation hospital or other place upon the terms and conditions and at the rate or pay established and fixed by the board having charge of the isolation hospital or other place; provided, however, that indigent and destitute sick persons shall be cared for and have preference of admission to such hospitals and places.

59.53(17) (17) Aid to immigration societies.

59.53(17)(a)(a) A board may appropriate an amount not to exceed $1,000 in any one year for the purpose of assisting a county association of the citizens of the county, or an association composed of the citizens of 2 or more counties of which the citizens of the county are members, organized solely for the purpose of inducing immigration to the state.

59.53(17)(b) (b) The disbursement of an appropriation made under this subsection shall be under the supervision of the chairperson of the board, the clerk and the treasurer, and in all cases after such an appropriation has been made, there shall be filed with the clerk a sworn statement by the treasurer of the immigration society for whose benefit the appropriation was made, showing that the amount of the appropriation has been used by the association for the purpose of inducing immigration to the county making the appropriation and to adjoining counties, and itemized bills for the expenditure of a sum equal to the appropriation duly verified shall accompany the statement of the treasurer. Upon the approval of the statement and the itemized bills, by the county officers above named, the money so appropriated shall be paid by the proper officers of the county making the same into the treasury of the immigration association.

59.53(18) (18) Immigration board.

59.53(18)(a)(a) The county board may create an immigration board consisting of 3 to 5 members, one of whom shall be the county surveyor. The immigration board shall meet, and its members shall receive such compensation and expenses and shall serve for the terms that the county board determines.

59.53(18)(b) (b) The immigration board shall aid in promoting settlement of vacant agricultural lands in the county, and shall protect prospective settlers from unfair practices.

59.53(18)(c) (c) The county board may in any year appropriate for the carrying out of the work of the immigration board a sum not to exceed $5,000.

59.53(19) (19) Joint operation of health-related service. The board may authorize the trustees of county hospitals, together with a private or public organization or affiliation, to organize, establish and participate in the governance and operation of an entity to operate, wholly or in part, any health-related service; to participate in the financing of the entity; and to provide administrative and financial services or resources for its operation on terms prescribed by the board.

59.53(20) (20) Work centers. The board may establish and operate a work center licensed under s. 104.07 to provide employment for severely handicapped individuals, except that in a county with a population of 750,000 or more, the county executive shall be in charge of the operation of the work center.

59.53(21) (21) Operation of relief programs. The board may establish and operate a program of relief for a specific class or classes of persons residing in that county, except that in a county with a population of 750,000 or more, the county executive shall be in charge of the operation of the program of relief. The county may set such eligibility criteria to obtain relief, and may provide such services, commodities or money as relief, as the county determines to be reasonable and necessary under the circumstances. The program may include work components. The county may enact any ordinances necessary or useful to the operation of a relief program under this subsection. Counties may use vehicle registration information from the department of transportation in determining eligibility for relief programs under this subsection.

59.53(22) (22) County housing authorities.

59.53(22)(a)(a) Sections 66.1201 to 66.1211 shall apply to counties, except as otherwise provided in this subsection, or as clearly indicated otherwise by the context.

59.53(22)(b) (b) The powers and duties conferred and imposed by ss. 66.1201 to 66.1211 upon mayors and councils are conferred upon boards, and the powers and duties of specified city officials under ss. 66.1201 to 66.1211 are conferred upon county officials performing duties similar to the duties of such specified city officials.

59.53(22)(c) (c) The area of operation of a housing authority created in and for a county is all of the county for which it is created, but a county housing authority may not undertake any housing project within the boundaries of any municipality unless a resolution has been adopted by the governing body of the municipality, and by any housing authority which has been created in that municipality, declaring that there is need for the county housing authority to exercise its powers within that municipality.

59.53(22)(d) (d) County housing authorities created under this subsection are urged to utilize those provisions of the federal housing laws whereby private developers may acquire land, build housing projects according to federal standards and turn them over to such housing authorities for due consideration.

59.53(23) (23) Housing authorities, counties having only one town.

59.53(23)(a)(a) The provisions of ss. 66.1201 to 66.1211 shall apply to any county having only one town, except as otherwise provided in this subsection or clearly indicated otherwise by the context, and any housing authority established under this subsection may participate in any state grants-in-aid for housing in the same manner as city housing authorities created under ss. 66.1201 to 66.1211.

59.53(23)(b) (b) The powers and duties conferred and imposed by ss. 66.1201 to 66.1211 upon mayors and councils are conferred upon boards, and the powers and duties of specified city officials under those sections are conferred upon county officials performing duties similar to the duties of the specified city officials.

59.53(23)(c) (c) Eligible low-income residents of the county who are 62 years of age or older may be given first preference in the selection of tenants for housing provided under the authority of this subsection. The housing may, insofar as possible, be designed specifically for the foregoing class of residents.

59.53(23)(d) (d) The area of operation of a housing authority created in and for a county under this subsection is all of the county for which it is created.

59.53(24) (24) Government relations. In any county with a population of 750,000 or more, if the county has an office of intergovernmental relations or a department or subunit of a department that provides lobbying services for the county, that office, department, or subunit shall employ one individual who is responsible for representing the interests of, and reports to, the county executive and one individual who is responsible for representing the interests of, and reports to, the county board.

59.53 History History: 1995 a. 201 ss. 151, 153, 169, 413, 188, 192, 198, 201 to 206, 208, 217, 229, 234, 237, 241, 334, 362, 364, 436, 453; 1995 a. 225 ss. 164, 170; 1995 a. 279 s. 7; 1995 a. 289 s. 217; 1995 a. 404 ss. 184, 186; 1997 a. 3, 27, 35, 41, 191, 252; 1999 a. 150 s. 672; 2001 a. 61; 2003 a. 33, 318; 2005 a. 443 s. 265; 2007 a. 20; 2009 a. 75, 334; 2013 a. 14.

59.53 Annotation A county cannot use its funds and employees to improve, reconstruct, or repair homes of private citizens who do not qualify for aid under ch. 49 without utilizing a county housing authority. 64 Atty. Gen. 106.

59.53 Annotation A county may not, in a manner consistent with federal and state statutes and regulations prohibiting supplementation, contractually obligate itself to pay visiting nurse association funds in addition to those received by such a home health care provider through the Medicaid program. 77 Atty. Gen. 287.



59.535 Veterans affairs.

59.535  Veterans affairs.

59.535(1)(1)  Certifications and filings for veterans; no charge.

59.535(1)(a)(a) In this subsection, "veteran" has the meaning given in s. 45.01 (12), and includes a person under s. 45.51 (2) (a) 2.

59.535(1)(b) (b) No fee shall be charged by any register of deeds, clerk of circuit court or any other public officer, either state, county or local, having custody of statistical records, for the making and certifying of copies, or examining proofs of any public record or instrument, required for or in connection with, the filing of any claim or application with the U.S. department of veterans affairs or any other federal agency, or to any state agency, or to the regularly established agency of any state, for benefits under federal or state laws, by a veteran or by any dependent of a veteran, when certified proof is required in connection with any claim or application for benefits, under federal or state laws, to which such veteran, or a dependent of a veteran, either living or dead, may be required to file, except, that in the counties where the register of deeds or clerk of circuit court is under the fee system and not a fixed salary, the usual fee for such service shall be paid by the county to the proper officer. The provisions of this subsection shall supersede any provision of law in conflict therewith.

59.535(2) (2) Grave markers; veterans.

59.535(2)(a)(a) The board may furnish upon the petition of 5 residents of any municipality in their county an appropriate metal marker for the grave of each soldier, sailor or marine who served with honor in the U.S. armed forces, buried within the municipality.

59.535(2)(b) (b) The petitioners shall state in the petition the names of the soldiers, sailors or marines buried in the municipality.

59.535(3) (3) War records. The board may appropriate money for the collection, publication or distribution of war records.

59.535(4) (4) Service officer and commission. The board may appropriate funds for the execution of the duties of the county veterans service officer and the county veterans service commission.

59.535 History History: 1995 a. 201 ss. 123, 135, 141, 365, 385; 2005 a. 22.



59.54 Public protection and safety.

59.54  Public protection and safety.

59.54(1) (1)  Ambulances. The board may purchase, equip, operate and maintain ambulances and contract for ambulance service with one or more providers for conveyance of the sick or injured and make reasonable charges for the use thereof.

59.54(2) (2) Rescue equipment. The board may appropriate money for the purchase of boats and other equipment necessary for the rescue of human beings and the recovery of human bodies from waters of which the county has jurisdiction under s. 2.04 and charge a reasonable fee for the use of such boats and other equipment.

59.54(3) (3) Radio service for fire protection. The board may appropriate money for the purpose of providing radio service for fire protection in the county, in the manner prescribed by the board.

59.54(4) (4) Rural naming or numbering system. The board may establish a rural naming or numbering system in towns for the purpose of aiding in fire protection, emergency services, and civil defense, and appropriate and expend money therefor, under which:

59.54(4)(a) (a) Each rural road, home, business, farm or other establishment, may be assigned a name or number.

59.54(4)(b) (b) The names or numbers may be displayed on uniform signs posted on rural roads and intersections, and at each home, business, farm or other establishment.

59.54(4m) (4m) Rural naming or numbering system; town cooperation. The rural naming or numbering system under sub. (4) may be carried out in cooperation with any town or towns in the county.

59.54(5) (5) Emergency services for hearing and speech impaired persons. In any county having a population of 200,000 or more the board shall install in the sheriff's department a teletypewriter which shall be available to receive calls from hearing and speech impaired persons seeking emergency services. In cities having a population of 30,000 or more which are not contained in a county having a population of 200,000 or more, the city shall install a teletypewriter for the purposes of this subsection in either the police or fire department. If 2 or more cities having a population of 30,000 or more are contained in one county, the board shall install the teletypewriter in the sheriff's department and no teletypewriter shall be required in the cities.

59.54(6) (6) Peace and order. The board may enact and enforce ordinances to preserve the public peace and good order within the county including, but not limited by enumeration, ordinances prohibiting conduct that is the same as or similar to conduct that is prohibited by ss. 947.01 (1) and 947.02, and provide a forfeiture for a violation of the ordinances.

59.54(7) (7) Police powers over certain U.S. lands and structures. In counties in which the United States has built a structure extending into a lake or river, the board may by ordinance regulate the use of such a structure by the public consistent with reasonable safety requirements, but nothing contained in the ordinance shall permit any interference with the operations of the United States, its agents, employees or representatives in connection with the structure. The ordinance may also provide that any person who violates the ordinance shall forfeit to the county an amount not to exceed $100 for each offense, plus costs, and in default of payment shall be imprisoned for not more than 30 days. Arrests for violation of the ordinance may be made by the sheriff or by any peace officer of the municipality wherein the structure is located.

59.54(8) (8) Local emergency planning committees.

59.54(8)(a)(a) The board shall do all of the following:

59.54(8)(a)1. 1. Create a local emergency planning committee, with members as specified in 42 USC 11001 (c), which shall have the powers and the duties established for such committees under 42 USC 11000 to 11050 and under ss. 323.60 and 323.61.

59.54(8)(a)2. 2. Control all expenditures by the committee that is created under this paragraph.

59.54(8)(a)3. 3. Within the availability of state funds, take all actions that are necessary to ensure that the committee created under this paragraph properly executes the duties of a local emergency planning committee under 42 USC 11000 to 11050 and under ss. 323.60 and 323.61.

59.54(8)(a)4. 4. At least annually, submit to the division of emergency management in the department of military affairs a list of the members of the local emergency planning committee appointed by the county board under this paragraph, including the agency, organization or profession that each member represents.

59.54(8)(b) (b) The board may do any of the following:

59.54(8)(b)1. 1. Appropriate funds for the operation of the committee that is created under par. (a).

59.54(8)(b)2. 2. Implement programs and undertake activities which are designed to prepare the county to cope with emergencies involving the accidental release of hazardous substances and which are consistent with, but in addition to, the minimum requirements of s. 323.60 and 42 USC 11000 to 11050.

59.54(9) (9) County telecommunication terminal. Every county in the state shall have a telecommunication terminal installed in a county law enforcement agency which is interconnected with the department of transportation and other county, municipal and governmental law enforcement agencies in the TIME (Transaction Information for Management of Enforcement) system. This subsection shall not preclude the connection and participation in the system of any governmental law enforcement agency and the requirements of this subsection shall be effective even though there are additions, deletions or modifications in the system.

59.54(10) (10) Neighborhood watch sign approval. The board may approve the placement, by a town board, of a neighborhood watch sign under s. 60.23 (17m) within the right-of-way of a county trunk highway.

59.54(11) (11) Safety at sporting events. The board may enact and enforce an ordinance to prohibit conduct which is the same as conduct prohibited by s. 167.32 and provide a forfeiture for a violation of the ordinance.

59.54(12) (12) County-tribal law enforcement programs. Pursuant to adoption of a resolution, a board may enter into an agreement and seek funding under s. 165.90.

59.54(13) (13) Arming sheriffs. The board of any county may furnish its sheriff, undersheriff and deputy sheriffs with the necessary arms, ammunition, gas bombs and gas sticks for the carrying out of their respective duties, such arms, ammunition, gas bombs and gas sticks to remain the property of the county.

59.54(14) (14) Courthouse and jail; restrictions.

59.54(14)(a)(a) A county shall provide a courthouse, fireproof offices and other necessary buildings at the county seat and keep them in good repair. A county shall provide a jail or enter into a cooperative agreement under s. 302.44 for the cooperative establishment and use of a jail. The jail and rehabilitation facilities as extensions of the jail need not be at the county seat and may be located outside of the county under a cooperative agreement under s. 302.44.

59.54(14)(b) (b) No jail may be constructed until the construction plans and specifications are approved by the department of corrections.

59.54(14)(c) (c) When the courthouse from any cause becomes unsafe, inconvenient or unfit for holding court, the board shall provide some other convenient building at the county seat for that purpose temporarily, and this building shall then be considered the courthouse for the time being.

59.54(14)(d) (d) The construction of any courthouse shall be in accordance with plans and specifications that are accompanied by the certificate of the circuit judge in whose circuit the building is to be erected, to the effect that after consultation with competent experts the judge is advised and believes that the courtrooms provided for will possess proper acoustical properties. The fee for this advice shall be paid by the county upon the judge's certificate.

59.54(14)(e) (e) Repairs which amount substantially to a reconstruction of a courthouse shall be governed by the same restrictions that apply to new construction, so far as practicable.

59.54(14)(f) (f) The personnel who are required to comply with ss. 302.41 and 302.42 shall be provided at county expense.

59.54(14)(g) (g) A county may establish extensions of the jail, which need not be at the county seat, to serve as places of temporary confinement. No person may be detained in such an extension for more than 24 consecutive hours, except that a court may order that a person subject to imprisonment under s. 23.33 (13) (b) 2. or 3. or (c) or 350.11 (3) (a) 2. or 3. or (b) be imprisoned for more than 24 consecutive hours in such an extension. Jail extensions shall be subject to plans and specifications approval by the department of corrections and shall conform to other requirements imposed by law on jails, except that cells may be designed and used for multiple occupancy.

59.54(15) (15) Annual inspection. At least once each year the board of each county, or a committee thereof, shall visit, inspect and examine each jail maintained by the county, as to health, cleanliness and discipline, and the keeper of the jail shall lay before the board or the committee a calendar setting forth the name, age and cause of committal of each prisoner. If it appears to the board or committee that any provisions of law have been violated or neglected, the board or the committee shall immediately give notice of the violation to the district attorney of the county.

59.54(16) (16) Contract with U.S. for custody of federal prisoners. The board may authorize the sheriff or superintendent of the house of correction to contract with the United States to keep in the county jail or house of correction any person legally committed under U.S. authority, but not for a term exceeding 18 months.

59.54(17) (17) Highways.

59.54(17)(a)(a) Safety and patrol. The board may appropriate money to citizens' safety committees or to county safety commissions or councils for highway safety and patrol.

59.54(17)(b) (b) Highway commissioner term. The board may enact an ordinance establishing the term of service of a highway commissioner elected under s. 83.01 (1) (a).

59.54(17)(c) (c) Highway safety coordinator. The board chairperson, or the county executive or county administrator in a county having such an officer, may appoint a county highway safety coordinator who shall serve as a member of the county traffic safety commission under s. 83.013 (1) (a).

59.54(18) (18) Civil air patrol. The board may appropriate funds or donate property and equipment to civil air patrol units in the county for the purpose of enabling such civil air patrol units to perform their assigned missions and duties as prescribed by U.S. air force regulations.

59.54(19) (19) Riding horses, regulation. The board may provide by ordinance for the regulation, prohibition and licensing of horses kept for the purpose of riding, whether by private owners for their own use or by commercial stables, riding academies or clubs for hire; for the licensing and regulation of owners of riding horses and the regulation, prohibition and licensing of commercial stables keeping horses for riding purposes for hire. The board may revoke the license of any owner of a horse kept for the purpose of riding for violation of such ordinance after the filing of charges and notice and hearing thereon. Such ordinance may provide that the chairperson of the board, when the board is not in session, shall be authorized to issue such license or to suspend such license of any person violating such ordinance; such issuance of license or the suspension of such license to be acted on by the board at its next meeting. Such ordinance may impose a forfeiture not to exceed $100 for each violation or, in default of payment thereof, imprisonment for not more than 30 days. Such ordinances may not apply within cities, villages and towns that have enacted ordinances regulating the same subject matter.

59.54(20) (20) Dogs running at large. The board may enact ordinances regulating the keeping, apprehension, impounding and destruction of dogs outside the corporate limits of any city or village, but such ordinances shall not conflict with ss. 174.01 and 174.042, and such ordinances may not apply in any town that has enacted an ordinance under s. 60.23 (30).

59.54(21) (21) County disposition of dead animals. The board may remove any dead animal, for burial or disposition at public expense, found upon public or private property within the county, or may contract for such removal and burial or other disposition with any private rendering plant, but the cost of such removal or disposition may be recovered by the county from the owner of the carcass, if the owner is known. The board may delegate powers and duties under this subsection to any political subdivision.

59.54(22) (22) Power to prohibit certain conduct. The board may enact and enforce ordinances, and provide forfeitures for violations of those ordinances, that prohibit conduct which is the same as or similar to that prohibited by chs. 941 to 948, except as provided in s. 59.55 (6), and by s. 167.31 (2) and (3), subject to rules promulgated under s. 167.31 (4m).

59.54(23) (23) Public assistance; false representation. The board may enact and enforce an ordinance to prohibit conduct that is the same as or similar to conduct that is prohibited by s. 49.95 (1) and provide a forfeiture for a violation of the ordinance.

59.54(24) (24) Worthless payments issued to a county; underpayments and overpayments. The board may enact and enforce an ordinance that is the same as or similar to s. 20.905 to do any of the following:

59.54(24)(a) (a) Impose on and collect charges from any person who issues a worthless payment to a county office or agency.

59.54(24)(b) (b) Permit a county office or agency to retain certain overpayments of fees, licenses and similar charges and waive certain underpayments.

59.54(25) (25) Possession of marijuana. The board may enact and enforce an ordinance to prohibit the possession of 25 grams or less of marijuana, as defined in s. 961.01 (14), subject to the exceptions in s. 961.41 (3g) (intro.), and provide a forfeiture for a violation of the ordinance; except that any person who is charged with possession of more than 25 grams of marijuana, or who is charged with possession of any amount of marijuana following a conviction for possession of marijuana, in this state shall not be prosecuted under this subsection. Any ordinance enacted under this subsection applies in every municipality within the county.

59.54(25g) (25g) Possession of a synthetic cannabinoid. The board may enact and enforce an ordinance to prohibit the possession of any controlled substance specified in s. 961.14 (4) (tb) to (ty), and provide a forfeiture for a violation of the ordinance, except that any person who is charged with possession of a controlled substance specified in s. 961.14 (4) (tb) to (ty) following a conviction for possession of a controlled substance in this state shall not be prosecuted under this subsection. Any ordinance enacted under this subsection applies in every municipality within the county.

59.54(25m) (25m) Drug paraphernalia. The board may enact an ordinance to prohibit conduct that is the same as that prohibited by s. 961.573 (1) or (2), 961.574 (1) or (2), or 961.575 (1) or (2) and provide a forfeiture for violation of the ordinance. The board may enforce an ordinance enacted under this subsection in any municipality within the county.

59.54(26) (26) Farm safety. The board may appropriate money for or sponsor, or both, farm safety education, training or information programs.

59.54(27) (27) Religious organizations; contract powers.

59.54(27)(a)(a) Definition. In this subsection, "board" includes any department, as defined in s. 59.60 (2) (a).

59.54(27)(b) (b) General purpose and authority. The purpose of this subsection is to allow the board to contract with, or award grants to, religious organizations, under any program administered by the county dealing with delinquency and crime prevention or the rehabilitation of offenders, on the same basis as any other nongovernmental provider, without impairing the religious character of such organizations and without diminishing the religious freedom of beneficiaries of assistance funded under such program.

59.54(27)(c) (c) Nondiscrimination against religious organizations. If the board is authorized to contract with a nongovernmental entity, or is authorized to award grants to a nongovernmental entity, religious organizations are eligible, on the same basis as any other private organization, to be contractors and grantees under any program administered by the board so long as the programs are implemented consistently with the first amendment to the U.S. Constitution and article I, section 18, of the Wisconsin constitution. Except as provided in par. (L), the board may not discriminate against an organization that is or applies to be a contractor or grantee on the basis that the organization does or does not have a religious character or because of the specific religious nature of the organization.

59.54(27)(d) (d) Religious character and freedom.

59.54(27)(d)1.1. The board shall allow a religious organization with which the board contracts or to which the board awards a grant to retain its independence from government, including the organization's control over the definition, development, practice, and expression of its religious beliefs.

59.54(27)(d)2. 2. The board may not require a religious organization to alter its form of internal governance or to remove religious art, icons, scripture, or other symbols to be eligible for a contract or grant.

59.54(27)(e) (e) Rights of beneficiaries of assistance.

59.54(27)(e)1.1. If the board contracts with, or awards grants to, a religious organization for the provision of crime prevention or offender rehabilitation assistance under a program administered by the board, an individual who is eligible for this assistance shall be informed in writing that assistance of equal value and accessibility is available from a nonreligious provider upon request.

59.54(27)(e)2. 2. The board shall provide an individual who is otherwise eligible for assistance from an organization described under subd. 1. with assistance of equal value from a nonreligious provider if the individual objects to the religious character of the organization described under subd. 1. and requests assistance from a nonreligious provider. The board shall provide such assistance within a reasonable period of time after the date of the objection and shall ensure that it is accessible to the individual.

59.54(27)(g) (g) Nondiscrimination against beneficiaries. A religious organization may not discriminate against an individual in regard to rendering assistance that is funded under any program administered by the board on the basis of religion, a religious belief or nonbelief, or a refusal to actively participate in a religious practice.

59.54(27)(h) (h) Fiscal accountability.

59.54(27)(h)1.1. Except as provided in subd. 2., any religious organization that contracts with or receives a grant from the board is subject to the same laws and rules as other contractors and grantees regarding accounting, in accord with generally accepted auditing principles, for the use of the funds provided under such programs.

59.54(27)(h)2. 2. If the religious organization segregates funds provided under programs administered by the board into separate accounts, only the financial assistance provided with those funds shall be subject to audit.

59.54(27)(i) (i) Compliance. Any party that seeks to enforce its rights under this subsection may bring a civil action for injunctive relief against the entity that allegedly commits the violation.

59.54(27)(j) (j) Limitations on use of funds for certain purposes. No funds provided directly to religious organizations by the board may be expended for sectarian worship, instruction, or proselytization.

59.54(27)(k) (k) Certification of compliance. Every religious organization that contracts with or receives a grant from the county board to provide delinquency and crime prevention or offender rehabilitation services to eligible recipients shall certify in writing that it has complied with the requirements of pars. (g) and (j) and submit to the board a copy of this certification and a written description of the policies the organization has adopted to ensure that it has complied with the requirements under pars. (g) and (j).

59.54(27)(L) (L) Preemption. Nothing in this subsection may be construed to preempt any other statute that prohibits or restricts the expenditure of federal or state funds by or the granting of federal or state funds to religious organizations.

59.54 History History: 1995 a. 201 ss. 146 to 149, 154 to 156, 159, 160, 162, 175 to 177, 179, 180, 183, 191, 193, 210 to 213, 222, 226 to 228, 274, 283, 366, 403, 404; 1995 a. 448 s. 59; 1997 a. 27, 35; 2001 a. 16; 2003 a. 193; 2005 a. 90; 2009 a. 42; 2011 a. 31, 35.

59.54 Annotation A town has initial authority to name town roads under s. 82.03 (7). However, the town's authority is subject to the county's discretionary authority under sub. (4) to establish a road naming and numbering system for the specific purpose of aiding in fire protection, emergency services, and civil defense. A county may cooperate with a town regarding road name changes, but ultimately a county has authority to implement name changes, even if a town does not consent, when the name changes are made under s. 59.54 (4). Liberty Grove Town Board v. Door County Board of Supervisors, 2005 WI App 166, 284 Wis. 2d 814, 702 N.W.2d 33, 04-2358.

59.54 Annotation A carefully drawn county ordinance prohibiting the sale of "disposable" bottles and cans would not, on its face, exceed the police power granted in s. 59.07 (64) [now s. 59.54 (6)], and would not constitute an unreasonable burden on interstate commerce, although a careful consideration of relevant factors may result in a finding of unreasonableness on both counts. 60 Atty. Gen. 158.

59.54 Annotation The authority of county officials to offer rewards for the arrest or conviction of persons violating the criminal law is limited to the circumstances set forth in s. 59.25 (2) [now s. 59.29 (1) (b)]. 63 Atty. Gen. 555.

59.54 Annotation The power of a county to provide limited rescue functions in connection with an ambulance service and to make reasonable charges is discussed. 65 Atty. Gen. 87.

59.54 Annotation Section 59.07 (64) [now s. 59.54 (6)] does not authorize county boards to proscribe deer shining. 68 Atty. Gen. 81.

59.54 Annotation A county board has authority under s. 59.07 (64) [now s. 59.54 (6)] to enact an ordinance prohibiting trespass that is similar to and consistent with s. 943.13. 69 Atty. Gen. 92.

59.54 Annotation A local emergency planning committee created by a county board pursuant to s. 59.07 (146) [now s. 59.54 (8)] is in many respects treated like other county committees. The county board has authority to appropriate funds for the committee and the county's relationship to the committee is the same as the county's relationship to other county bodies created under this section, with the exception that the county must be consistent with the authority exercised by the state emergency response commission. The county corporation counsel should provide legal advice and assistance to a LEPC. If a LEPC or its members are sued, the attorney general represents them, and the state would pay the judgment if the requirements of s. 895.46 have been satisfied. 78 Atty. Gen. 27.

59.54 Annotation Local Emergency Planning Committee subcommittee members appointed by a county board under s. 59.07 (146) [now 59.54 (8)] are entitled to indemnity for damage liability under s. 895.46 and legal representation by the attorney general under s. 165.25. 81 Atty. Gen. 17.



59.55 Consumer protection.

59.55  Consumer protection.

59.55(1)(1)  County consumer protection agency.

59.55(1)(a)(a) In this subsection:

59.55(1)(a)1. 1. "Consumer complaint" means a complaint received by a consumer protection agency from an individual.

59.55(1)(a)2. 2. "County consumer protection agency" means an agency created or designated under this subsection.

59.55(1)(b) (b) A county may create or designate a consumer protection agency which may:

59.55(1)(b)1. 1. Maintain an office in the county.

59.55(1)(b)2. 2. Receive and maintain records of consumer complaints.

59.55(1)(b)3. 3. Upon receipt of a consumer complaint, conduct an investigation to determine the validity of the complaint.

59.55(1)(b)4. 4. Notify the person responsible for the cause of the complaint of the nature of the complaint.

59.55(1)(b)5. 5. Assist in the resolution of the complaint.

59.55(1)(b)6. 6. Refer complaints:

59.55(1)(b)6.a. a. To the appropriate state department or independent agency; or

59.55(1)(b)6.b. b. To the district attorney.

59.55(1)(b)7. 7. Maintain follow-up records on all complaints referred to state departments or independent agencies or the district attorney.

59.55(1)(c) (c) A county consumer protection agency created under this subsection shall report at least once every 6 months to the board on the actions and activities of the agency.

59.55(2) (2) Testing milk and soil. The board may appropriate money and provide office and laboratory space for testing milk and soil and may provide residents of the county with reports of such tests.

59.55(3) (3) Truckers, hawkers and peddlers licensing. Except in counties having a population of 500,000 or more, the board may enact ordinances providing for the licensing of truckers, hawkers and peddlers, other than licensees under s. 440.51, and provide for the enforcement of the ordinances. The ordinances shall not provide for licensing of fuel vendors or those engaged in the delivery of petroleum products or farmers or truck gardeners who sell farm products grown by themselves.

59.55(4) (4) Transient merchants. Counties may, by ordinance, regulate the retail sales, other than auction sales, made by transient merchants, as defined in s. 130.065 (1m), 1987 stats., in the towns in the county and provide forfeitures for violations of those ordinances.

59.55(5) (5) Secondhand car dealers, junking cars. The board may license and regulate dealers in secondhand motor vehicles, wreckers of motor vehicles, or the conduct of motor vehicle junking. Such regulation shall not apply to any municipality which enacts an ordinance governing the same subject.

59.55(6) (6) Regulation of obscenity. The board may enact an ordinance to prohibit conduct that is the same as that prohibited by s. 944.21. A county may bring an action for a violation of the ordinance regardless of whether the attorney general has determined under s. 165.25 (3m) that an action may be brought. The ordinance may provide for a forfeiture not to exceed $10,000 for each violation.

59.55 History History: 1995 a. 201 ss. 130, 131, 152, 178, 240, 368, 452.



59.56 Cultural affairs; education; recreation.

59.56  Cultural affairs; education; recreation.

59.56(1) (1)  Cultural and educational contributions. The board may appropriate money for cultural, artistic, educational and musical programs, projects and related activities, including financial assistance to nonprofit corporations devoted to furthering the cultivation and appreciation of the art of music or to the promotion of the visual arts.

59.56(2) (2) Public museums.

59.56(2)(a)(a) The board may appropriate money for the establishment, expansion, operation and maintenance of public museums in the county, including, but not limited to, any public museum owned by a city.

59.56(2)(b) (b) The board may acquire, establish, expand, own, operate and maintain a public museum in the county and appropriate money for such purposes, except that a public museum owned by a county under this subsection may seek tax-exempt status as an entity described under section 501 (c) (3) of the internal revenue code.

59.56(2)(c) (c) Notwithstanding pars. (a) and (b), in counties having a population of 500,000 or more the board may contribute funds toward the operation of a public museum owned by a 1st class city in such county, as partial reimbursement for museum services rendered to persons residing outside such city and in a manner similar to the annual appropriation of funds by the board under s. 43.57 toward the operation of the central library in such city.

59.56(3) (3) University extension work.

59.56(3)(a)(a) Creation. A board may establish and maintain an educational program in cooperation with the University of Wisconsin, referred to in this subsection as "University Extension Program".

59.56(3)(b) (b) Committee on agriculture and extension education. If a board establishes a university extension program, it shall create a committee on agriculture and extension education. The board may select as a member of the committee any public school administrator resident in the county. The members of the committee shall receive such compensation and expenses as the board determines under s. 59.22 (2) (c) and (3). The committee shall meet at such intervals as are considered necessary to properly carry out its functions and responsibilities.

59.56(3)(c) (c) Staff.

59.56(3)(c)1.1. The committee on agriculture and extension education shall appoint professionally qualified persons to the university extension program staff in cooperation with the university extension. Vacancies and additions to the staff shall be filled in the same manner.

59.56(3)(c)2. 2. The committee on agriculture and extension education may enter into joint employment agreements with the university extension or with other counties and the university extension if the county funds that are committed in the agreements have been appropriated by the board. Persons so employed under cooperative agreements and approved by the board of regents shall be considered employees of both the county and the University of Wisconsin.

59.56(3)(d) (d) Finance. For the partial maintenance of the work of the university extension program, including cooperative extension programs as provided for in an act of congress approved May 8, 1914 (38 Stat. 372) and all acts supplementary thereto, the board may appropriate moneys as requested by the committee on agriculture and extension education to provide the county's share in such work. The money appropriated by the board shall be disbursed by the treasurer upon orders of the clerk pursuant to the actions of the committee on agriculture and extension education and as adopted by the board.

59.56(3)(e) (e) State aids. To supplement the funds provided by the county for the work of the university extension program, each county shall be entitled to a minimum state aid of $1,500 per year if the board has made the required appropriation to maintain such a program, and such additional funds as are required to provide salary increases equal to those granted to state employees by the legislature.

59.56(3)(f) (f) Functions.

59.56(3)(f)1.1. A university extension program is authorized, under the direction and supervision of the county committee on agriculture and extension education, cooperating with the university extension of the University of Wisconsin, and within the limits of funds provided by the board and cooperating state and federal agencies, to make available the necessary facilities and conduct programs in the following areas:

59.56(3)(f)1.a. a. Professional and liberal education.

59.56(3)(f)1.b. b. Human resource development.

59.56(3)(f)1.c. c. Economic and environmental development.

59.56(3)(f)1.d. d. Extension work provided for in an act of congress that was approved on May 8, 1914 (38 Stat. 372) and all acts supplementary thereto.

59.56(3)(f)1.e. e. Any other extension work that is authorized by local, state or federal legislation.

59.56(3)(f)2. 2. Such a program may consist of, but not be limited to, providing agents to conduct programs on energy conservation and renewable energy resource systems, conduct evaluations and provide planning, analysis and other technical support to community agencies and organizations, small businesses, individuals interested in energy conservation in local communities and primary and secondary school teachers.

59.56(3)(f)3. 3. Such program may take any action that will facilitate the accomplishment of any of the functions under this paragraph, including without limitation because of enumeration the following:

59.56(3)(f)3.a. a. The training of group leaders and the directing of group activities.

59.56(3)(f)3.b. b. Individual or group instruction or consultation.

59.56(3)(f)3.c. c. Demonstration projects, exhibits and other instructional means.

59.56(3)(f)3.d. d. Group workshops, institutes, and conferences.

59.56(3)(f)3.e. e. The creation of citizens' advisory committees.

59.56(3)(f)3.f. f. The dissemination of information by any appropriate means including press, radio and television.

59.56(3)(f)3.g. g. The imposition of fees for certain desired educational services when sufficient public funds are not available to cover costs.

59.56(3)(f)3.h. h. Cooperation with other local, state and federal agencies.

59.56(3)(g) (g) Department of government. For the purposes of s. 59.22 (2) (d) the university extension program shall be a department of county government and the committee on agriculture and extension education shall be the committee which is delegated the authority to direct and supervise the department. In cooperation with the university extension of the University of Wisconsin, the committee on agriculture and extension education shall have the responsibility to formulate and execute the university extension program. The university extension shall annually report to the board its activities and accomplishments.

59.56(3)(h) (h) Cooperation. The personnel of the university extension program shall, whenever feasible, cooperate with other educational programs of importance to the residents of the county. Such cooperative agreements may be made under s. 66.0301.

59.56(4) (4) University college campuses. The board may appropriate money for the construction, remodeling, expansion, acquisition or equipping of land, buildings and facilities for a University of Wisconsin college campus, as defined in s. 36.05 (6m), if the operation of it has been approved by the board of regents.

59.56(5) (5) Historical societies. The board may appropriate money to any local historical society incorporated under s. 44.03 located in the county for the purpose of collecting and preserving the records of the early pioneers, the life of the Indians, the experience of persons in the military, and the salient historical features of the county.

59.56(6) (6) County historian. The board may create the position of county historian. The historian shall collect and preserve the records of the Indians and the early pioneers, the experiences of military men and women and the records of their service; mark and compile data concerning places of historical interest in the county; and perform such other duties relating to the collection, preservation, compilation and publication of historical data as the board prescribes. The board may provide the historian with a fireproof safe or vault in which to keep papers and documents, with clerical assistance and with such other needs as will enable the historian to adequately perform the duties of historian. The board may require reports.

59.56(7) (7) School attendance. The board may enact and enforce an ordinance to impose a penalty, which is the same as that provided under s. 118.15 (5), upon a person having under his or her control a child who is between the ages of 6 and 18 years and whose child is not in compliance with s. 118.15.

59.56(9) (9) Recreation. The board may create, promote and conduct and assist in creating, promoting and conducting recreational activities in the county which are conducive to the general health and welfare, and elect persons for such terms and salaries as may be determined, who shall exercise the powers and perform the duties given by the board. The board may provide for what purpose and in what manner moneys appropriated under this subsection may be expended. Such persons may be designated "County Recreation Committee". At the annual meeting next after making the appropriation the board shall determine in which municipalities such activities were held and which other municipalities received benefits therefrom and determine the amount expended from the appropriation to make the programs or activities or benefits derived therefrom possible in each municipality and levy a tax upon the property of each municipality in accordance with such apportionment to reimburse the county for its expenditures, but no expenditure shall be made nor improvement ordered without the consent of the governing body of the municipality.

59.56(10) (10) Advertise county. The board may:

59.56(10)(a) (a) Appropriate funds to advertise the advantages, attractions and resources of the county and to conserve, develop and improve the same. The county may cooperate with any private agency or group in this work.

59.56(10)(b) (b) In counties with a population of 500,000 or more, appropriate funds for the placing of advertisements in newspapers, periodicals or other publications listing radio and television broadcasting schedules, informing county residents of a radio or television appearance by a county official or employee, or advertising any program, function or activity sponsored by the county.

59.56(11) (11) Fish and game. The board may establish, maintain, and operate fish hatcheries and facilities for raising game birds, except that in a county with a population of 750,000 or more, the county may own the hatcheries and facilities, but must lease the hatcheries and facilities to another person who will maintain and operate them.

59.56(12) (12) Amusements; regulation. Subject to sub. (12m), the board:

59.56(12)(a) (a) May exercise, outside of cities, villages, and towns that have not adopted a regulation under s. 60.23 (10), all powers conferred on cities to regulate dance halls, roadhouses and other places of amusement.

59.56(12)(b) (b) May enact ordinances to regulate, prohibit or license dance halls and pavilions, amusement parks, carnivals, concerts, street fairs, bathing beaches and other like places of amusement. Such ordinances shall provide for license fees yielding sufficient revenues for administering their provisions and paying for extraordinary governmental services required as a result of the licensed amusement. These services are limited to extra police protection, traffic control or refuse collection.

59.56(12)(bg) (bg) May, upon enactment of an ordinance under par. (b), select a sufficient number of persons whose duty it shall be to supervise public dances or places of amusement according to assignments to be made by the board. Such persons while engaged in supervising public dances or places of amusement shall have the powers of deputy sheriffs, and shall make reports in writing of each dance or place of amusement visited to the clerk, and shall receive such compensation as the board determines. Their reports shall be filed by the clerk and incorporated in a report to the board at each meeting.

59.56(12)(br) (br) Shall immediately revoke the license of any dance hall proprietor or manager issued under an ordinance enacted under par. (b) if there is allowed at any such dance presence of intoxicated persons, or of children 17 years of age or under or adults who have not attained the age of 21 years unaccompanied by their parent or lawful guardian when alcohol beverages are available for consumption on the premises, or if any of the ordinances are violated. The board may enact an ordinance requiring the revocation of a dance hall license if the use of intoxicating liquor is permitted on the premises during the holding of a public dance. The chairperson of the board, when the board is not in session, is authorized to issue licenses or to suspend the license of any person violating this law or any regulation adopted by the board; such issuance of licenses or the suspension of such license to be acted on by the board at its next meeting.

59.56(12)(c) (c) May enact ordinances providing for a specified closing hour for places where soft drinks are sold.

59.56(12m) (12m) Limits on regulation. Ordinances enacted by a board under sub. (12) (b), (br) or (c) shall not apply to any city or village, or to any town that has adopted a similar regulation under s. 60.23 (10).

59.56(13) (13) Celebrations and conventions. The board may appropriate money to defray the expense of national air shows or similar aeronautics activities held in the county, of municipal commemorative or patriotic celebrations or observances, of state or national conventions of war veterans, of national conventions of fraternal associations, of group entertainment for children on Halloween by county or municipal agencies within the county or of state or national conventions of county officers or employees or associations thereof or of bringing any of such conventions to the county.

59.56(14) (14) Fairgrounds and fairs.

59.56(14)(a)(a)

59.56(14)(a)1.1. Except as provided in par. (c), land upon which to hold agricultural and industrial fairs and exhibitions may be acquired by a board and improvements made thereon.

59.56(14)(a)2. 2. In counties containing less than 500,000 population, the board may annually, at the same time that other county taxes are levied, levy a tax upon the taxable property of such county.

59.56(14)(b) (b) The board may grant the use of fairgrounds acquired under par. (a) 2. to agricultural and other societies of similar nature for agricultural and industrial fairs and exhibitions, and such other purposes as tend to promote the public welfare, and may receive donations of money, material or labor from any person or municipality for the improvement or purchase of such land. All improvements made on such lands by societies using them may be removed by the societies at any time within 6 months after their right to use the land terminates, unless otherwise agreed in writing between the societies and the county at the time of making the improvements.

59.56(14)(c) (c) In counties containing more than 500,000 population, land upon which to hold agricultural and industrial fairs and exhibitions may be acquired by a board, and improvements made thereon, by donation, purchase or condemnation, but not exceeding in value $150,000, and the board may convey or donate such lands so purchased or acquired or the use thereof to the state of Wisconsin or to agricultural and industrial societies for the purpose of holding thereon agricultural and industrial fairs and exhibitions, and may receive donations of money, material or labor from any person or municipality for the improvement or purchase of such land. If at any time lands or the use thereof so conveyed or donated shall be abandoned or no longer used for the purpose for which such lands or the use thereof were so conveyed or donated, the title to such land shall revert to the county; and the commissioners of public lands, in the case of conveyances or donations to the state, are authorized and directed to execute and deliver such proper deeds of conveyance as well as revest the title to such lands in such county, and when such lands or the use thereof were conveyed or donated to an agricultural and industrial society, such proper deeds or conveyance shall be executed and delivered by such society by its proper officers. However, the state may at any time within one year after title to any such lands revests, by proper conveyance in such county, remove any structures erected thereon by or for the state subsequent to the acquisition of such lands by the state.

59.56(14)(d) (d) The board may vote an amount which it considers sufficient to aid in the purchase of, or to make improvements upon the fairgrounds for any organized agricultural society, or to aid any organized agricultural society or any incorporated poultry association in any of its public exhibitions held or to be held; and any amount so voted shall be paid upon demand by the treasurer to the treasurer of such organized agricultural society, who shall keep an accurate record of the expenditure thereof by such society, and file a verified copy of such record with the clerk within one year after the receipt of such amount.

59.56(14)(e) (e) The board may provide for and conduct county fairs and exhibitions if a majority of the electors in the county so approve, in a referendum, and for such purpose may:

59.56(14)(e)1. 1. Acquire by deed or lease real estate and make improvements on such real estate.

59.56(14)(e)2. 2. Appropriate funds to properly equip, manage and control the fair or exhibition.

59.56(14)(e)3. 3. Adopt rules and regulations for the management and control of the property, fair or exhibition and for the appointment and salaries of persons necessary therefor.

59.56(16) (16) Advocacy for women and agriculture. The board may appropriate money to county commissions to conduct advocacy activities on behalf of women or agriculture.

59.56 History History: 1995 a. 201 ss. 128, 129, 132, 136, 138, 142, 143, 144, 145, 173, 199, 200, 209, 370, 372, 373, 406, 408, 410, 412, 443 to 448; 1997 a. 35, 237; 1999 a. 150 s. 672; 2013 a. 14.

59.56 Annotation A county board has the power to lease a public museum to a private corporation. Hart v. Ament, 177 Wis. 2d 694, 500 N.W.2d 312 (1993).

59.56 Annotation A special county board committee to plan and coordinate the need for planning trails for snowmobiles, bicycles, hiking, motorbikes, etc., is discussed. 60 Atty. Gen. 259.

59.56 Annotation Possible county liability for 4-H club activities at a county fairgrounds is discussed. 61 Atty. Gen. 218.

59.56 Annotation Section 59.07 (95) [now s. 59.56 (1)] authorizes the appropriation of county funds for promotion of the fine arts. 61 Atty. Gen. 316.



59.57 Economic and industrial development.

59.57  Economic and industrial development.

59.57(1)(1)  County industrial development agency.

59.57(1)(a)(a) Subject to par. (b), the board may appropriate money for and create a county industrial development agency or to any nonprofit agency organized to engage or engaging in activities described in this paragraph, appoint an executive officer and provide a staff and facilities to promote and develop the resources of the county and of its component municipalities. To this end the agency may, without limitation because of enumeration, develop data regarding the industrial needs, advantages and sites in the county, acquaint the purchaser with the products of the county by promotional activities, coordinate its work with that of the county planning commission, the Wisconsin Economic Development Corporation, and private credit development corporations, and do all things necessary to provide for the continued improvement of the industrial climate of the county.

59.57(1)(b) (b) If a county with a population of 500,000 or more appropriates money under par. (a) to fund nonprofit agencies, the county shall have a goal of expending 20% of the money appropriated for this purpose to fund a nonprofit agency that is actively managed by minority group members, as defined in s. 16.287 (1) (f), and that principally serves minority group members.

59.57(2) (2) Industrial development agencies.

59.57(2)(a)(a) Short title. This subsection shall be known and may be cited as the "Industrial Development Law".

59.57(2)(b) (b) Findings. It is found and declared that industries located in this state have been induced to move their operations in whole or in part to, or to expand their operations in, other states to the detriment of state, county and municipal revenue arising through the loss or reduction of income and franchise taxes, real estate and other local taxes, and thereby causing an increase in unemployment; that such conditions now exist in certain areas of the state and may well arise in other areas; that economic insecurity due to unemployment is a serious menace to the general welfare of not only the people of the affected areas but of the people of the entire state; that such unemployment results in obligations to grant public assistance and in the payment of unemployment insurance; that the absence of new economic opportunities has caused workers and their families to migrate elsewhere to find work and establish homes, which has resulted in a reduction of the tax base of counties, cities and other local governmental jurisdictions impairing their financial ability to support education and other local governmental services; that security against unemployment and the preservation and enhancement of the tax base can best be provided by the promotion, attraction, stimulation, rehabilitation and revitalization of commerce, industry and manufacturing; that there is a need to stimulate a larger flow of private investment funds from banks, investment houses, insurers and other financial institutions; that means are necessary under which counties so desiring may create instrumentalities to promote industrial development and such purpose requires and deserves support from counties as a means of preserving the tax base and preventing unemployment. It is therefore declared to be the policy of this state to promote the right to gainful employment, business opportunities and general welfare of the inhabitants thereof and to preserve and enhance the tax base in counties and municipalities by the creation of bodies, corporate and politic, which shall exist and operate for the purpose of fulfilling the aims of this subsection and such purposes are hereby declared to be public purposes for which public money may be spent and the necessity in the public interest for the provisions herein enacted is declared a matter of legislative determination.

59.57(2)(c) (c) Definitions. In this subsection, unless the context clearly indicates otherwise:

59.57(2)(c)1. 1. "Federal agency" includes the United States, the president of the United States and any department of or corporation, agency or instrumentality that is created, designated or established by the United States.

59.57(2)(c)2. 2. "Industrial development agency" or "agency" means a public body corporate and politic created under this subsection, which agency shall have the characteristics and powers described in this subsection.

59.57(2)(c)3. 3. "Industrial development project" means any site, structure, facility, or undertaking comprising or being connected with or being a part of an industrial, manufacturing, commercial, retail, agribusiness, or service-related enterprise established or to be established by an industrial development agency.

59.57(2)(d) (d) Formation of industrial development agencies.

59.57(2)(d)1.1. Any county upon a finding by the board that there is a need therefor may cause to be formed an agency. Except as provided under s. 59.82, the agency shall be the sole agency and instrumentality of the county for the purposes stated in this subsection.

59.57(2)(d)2. 2. Any adjoining counties upon a finding by their boards that there is need therefor may jointly cause to be formed an agency which shall be the sole agency and instrumentality of the counties for the purposes stated in this subsection.

59.57(2)(d)3. 3. The board may appropriate such sums of money as are necessary or advisable for the benefit of the agency and prescribe the terms and conditions of such appropriation.

59.57(2)(d)4. 4. The agency shall be a separate and distinct public instrumentality and body corporate and politic exercising public powers determined to be necessary by the state for the purposes set forth in par. (b). The agency shall have no power at any time to pledge the credit or taxing power of the state, any county, or any municipality or political subdivision, but all of its obligations shall be considered to be obligations solely of the agency.

59.57(2)(e) (e) Organization of industrial development agencies. All of the following apply to an agency:

59.57(2)(e)1. 1. Proposed articles of incorporation and proposed bylaws shall be made available for inspection by any municipality within the county for a period of at least 30 days and shall then be submitted to the board for approval.

59.57(2)(e)2. 2. The articles of incorporation shall be signed and acknowledged by persons designated by the board or where counties join in the formation of the agency by the boards of those counties and shall include at least 3 of the following from each county: the county executive, if there is one; the chairperson of the board; the chairperson of the board finance committee, if there is one; the county corporation counsel and the county auditor or treasurer in counties having no county auditor, and only those persons so signing and acknowledging the articles of incorporation shall for the purposes of ch. 181 be the incorporators of the agency.

59.57(2)(e)3. 3. The provisions of ch. 181, except such as are inconsistent with this subsection and except as otherwise specifically provided in this subsection, shall be applicable to such agency. The articles of incorporation shall specifically state that the agency is a public instrumentality created under the industrial development law and organized in accordance with the requirements of ch. 181 and that the agency shall be subject to ch. 181 to the extent that said chapter is not inconsistent with this subsection.

59.57(2)(e)4. 4. The articles of incorporation shall provide for 2 classes of members who shall be designated as county members and public members and shall fix the number of each class, but the county members, at all times, shall constitute not less than a majority of the total authorized members. All members of each class shall be designated by the board and shall hold office at the pleasure of the board, except that in counties having a county executive, the members shall be designated by the county executive subject to confirmation by the board. The agency shall be subject to dissolution and its corporate authority terminated upon resolution adopted by a majority of the board, or of the boards of each county where counties join in the formation of the agency whereupon the members shall proceed immediately to dissolve the agency, wind up its affairs and distribute its remaining assets as provided in this subsection.

59.57(2)(e)5. 5. The articles of incorporation shall provide for 2 classes of directors, each class to consist of such number as is provided in the bylaws. The county executive, if there is one, the chairperson of the board, the chairperson of the board finance committee, if there is one, the county corporation counsel and the county auditor or treasurer in counties having no county auditor, shall be members of the board of directors by virtue of their office and as representatives of the county in which they hold the office and the board of each county shall have the right to designate such additional county directors as the bylaws authorize. The county directors shall at all times constitute not less than a majority of the total authorized number of directors. Public directors shall be appointed by the board and shall hold office at the pleasure of the board.

59.57(2)(e)6. 6. The corporate income of the agency shall not inure to any private person. Upon the dissolution of the agency all net assets after payment or provision for the payment of all debts and obligations shall be paid to the county in which the agency is located or if counties have joined in the formation of the agency then to such counties in such shares as is provided in the articles of incorporation.

59.57(2)(f) (f) Operating authority of industrial development agencies. Subject to par. (fm), the agency is granted all operating authority necessary or incidental to carrying out and effectuating the purposes of this subsection including, without limitation because of enumeration, the following:

59.57(2)(f)1. 1. To grant financial aid and assistance to any industrial development project, which may be loans, contracts of sale and purchase, leases and such other transactions as are determined by the agency.

59.57(2)(f)2. 2. Within the boundaries of the county or the counties joining in the formation of the agency to acquire by purchase, lease or otherwise any real or personal property or any interest therein or mortgage or other lien thereon; to hold, improve, clear and redevelop any such property; to sell, assign, lease, subdivide and make the property available for industrial use and to mortgage or otherwise encumber the property.

59.57(2)(f)3. 3. To borrow money and to execute notes, bonds, debentures and other forms of indebtedness; to apply for and accept advances, loans, grants and contributions and other forms of financial assistance from the federal, state or county government and from municipalities and other public bodies and from industrial and other sources; to give such security as is required by way of mortgage, lien, pledge or other encumbrance, but any obligations for the payment of money shall be issued by the agency only after approval in such manner as is determined by the board or boards where counties have joined in the formation of the agency and is prescribed in the articles of incorporation or bylaws of the agency.

59.57(2)(f)4. 4. To loan money for such period of time and at an interest rate that is determined by the agency and to be secured by mortgage, pledge or other lien or encumbrance on the industrial development project for which the loan was made or in other appropriate manner, which mortgage or other lien may be subordinate to a mortgage or other lien securing the obligations representing funds secured from independent sources which are used in the financing of the industrial development project and which mortgage or other lien and the indebtedness secured thereby may be sold, assigned, pledged or hypothecated.

59.57(2)(f)5. 5. To enter into any contracts considered necessary or helpful and in general have and exercise all such other and further authority as is required or necessary in order to effectuate the purposes of this subsection.

59.57(2)(fm) (fm) Limitations on authority of industrial development agencies. No agency may take any action under par. (f) 2. for an industrial development project that is a commercial, retail, agribusiness, or service-related enterprise.

59.57(2)(g) (g) Examination and audit. The accounts and books of the agency, including its receipts, disbursements, contracts, mortgages, investments and other matters relating to its finances, operation and affairs shall be examined and audited annually by the county auditor or by an independent certified public accountant designated by the board or boards where counties have joined in the formation of the agency.

59.57(2)(h) (h) Limitation of powers.

59.57(2)(h)1.1. An industrial development agency shall not enter into any transaction which entails moving an industrial plant or facility from a municipality within the county to another location outside the municipality if the common council or the village board of the municipality where the plant or facility is then situated, within 45 days after receipt of written notice from the agency that it proposes to enter into such transaction, objects thereto by resolution adopted by a two-thirds vote of its council or board and approved by its mayor or president.

59.57(2)(h)2. 2. The state pledges to and agrees with the United States and any other federal agency that if any federal agency constructs, loans or contributes any funds for the construction, extension, improvement or enlargement of any industrial development project, or any portion thereof, the state will not alter or limit the rights and powers of the agency in any manner which would be inconsistent with the due performance of any agreements between the agency and any such federal agency, and the agency shall continue to have and may exercise all powers granted in this subsection, so long as the powers are necessary or desirable for the carrying out of the purposes of this subsection.

59.57(2)(i) (i) Construction. This subsection shall be construed liberally to effectuate the purposes hereof and the enumeration therein of specific powers shall not operate to restrict the meaning of any general grant of power contained in this subsection or to exclude other powers comprehended in such general grant.

59.57(3) (3) Tax incremental financing.

59.57(3)(a)(a) Authority. Subject to par. (b), a county board of a county in which no cities or villages are located may exercise all powers of cities under s. 66.1105. If the board exercises the powers of a city under s. 66.1105, it is subject to the same duties as a common council under s. 66.1105 and the county is subject to the same duties and liabilities as a city under s. 66.1105.

59.57(3)(b) (b) Limitations.

59.57(3)(b)1.1. A board acting under par. (a) may not create a tax incremental district unless the town board of each town in which the proposed district is to be located adopts a resolution approving of the creation of the district.

59.57(3)(b)2. 2. When a county convenes a joint review board under s. 66.1105 (4m) (a), the county representative specified in that paragraph shall be chosen as specified under s. 66.1105 (4m) (ae) 2., and the city representative specified in s. 66.1105 (4m) (a) and chosen as specified under s. 66.1105 (4m) (ae) 3. shall be a representative of the town where the tax incremental district is located, and shall be the town board chair or his or her designee, consistent with the provisions of s. 66.1105 (4m) (ae) 3.

59.57(3)(b)3. 3. The 25 percent vacant land limitation for a tax incremental district that is not a district suitable for industrial sites, as described in s. 66.1105 (4) (gm) 1., does not apply to a tax incremental district that is created under this subsection.

59.57 History History: 1995 a. 27 s. 9116; 1995 a. 201 ss. 187, 239, 374; 1997 a. 39, 79; 1999 a. 83; 2005 a. 227, 357; 2011 a. 32.

59.57 Annotation An industrial development corporation is a separate municipality or public agency for purposes of the Wisconsin retirement fund and public employees social security fund. 60 Atty. Gen. 66.



59.58 Transportation.

59.58  Transportation.

59.58(1)(1)  Airports. The board may:

59.58(1)(a) (a) Construct, purchase, acquire, develop, improve, extend, equip, operate and maintain airports and airport facilities and buildings, including without limitation because of enumeration, terminal buildings, hangars and parking structures and lots, and including all property that is appurtenant to or necessary for such purposes.

59.58(1)(b) (b) Finance such projects, including necessary sites, by the issuance of revenue bonds as provided in s. 66.0621, and payable solely from the income, revenues and rentals derived from the operation of the project financed from the proceeds of the bonds. If any such project is constructed on a site owned by the county prior to the issuance of the bonds the county shall be reimbursed from the proceeds of the bonds in the amount of not less than the reasonable value of the site. The reasonable value of the site shall be determined by the board after having obtained written appraisals of value by 2 general appraisers, as defined in s. 458.01 (11), in the county having a reputation for skill and experience in appraising real estate values. Any bonds issued under this subsection shall not be included in arriving at the constitutional debt limitation.

59.58(1)(c) (c) Operate airport projects or lease such projects in their entirety or in part, and any project may include space designed for leasing to others if the space is incidental to the purposes of the project.

59.58(2) (2) County transit commission.

59.58(2)(a)(a) A county in this state may establish, maintain and operate a comprehensive unified local transportation system, the major portion of which is or is to be located within or the major portion of the service of which is or is to be supplied to the inhabitants of such county, and which system is or is to be used chiefly for the transportation of persons and freight.

59.58(2)(b) (b) The transit commission shall be designated "Transit Commission" preceded by the name of the establishing county.

59.58(2)(c) (c) In this subsection:

59.58(2)(c)1. 1. "Commission" means the local transit commission created hereunder.

59.58(2)(c)2. 2. "Comprehensive unified local transportation system" means a transportation system that is comprised of motor bus lines and any other local public transportation facilities, the major portions of which are within the county.

59.58(2)(d) (d) The commission shall consist of not less than 7 members to be appointed by the board, one of whom shall be designated chairperson, except that in a county having a county executive, the executive shall make the appointments.

59.58(2)(e) (e)

59.58(2)(e)1.1. The first members of the commission shall be appointed for staggered 3-year terms. The term of office of each member thereafter appointed shall be 3 years.

59.58(2)(e)2. 2. No person holding stocks or bonds in a corporation subject to the jurisdiction of the commission, or who is in any other manner pecuniarily interested in any such corporation, shall be a member of, nor be employed by, the commission.

59.58(2)(f) (f) The commission may appoint a secretary and employ such accountants, engineers, experts, inspectors, clerks and other employees and fix their compensation, and purchase such furniture, stationery and other supplies and materials, as are reasonably necessary to enable it properly to perform its duties and exercise its powers.

59.58(2)(g) (g)

59.58(2)(g)1.1. The commission may adopt rules relative to the calling, holding and conduct of its meetings, the transaction of its business, the regulation and control of its agents and employees, the filing of complaints and petitions and the service of notices thereof and conduct hearings.

59.58(2)(g)2. 2. For the purpose of receiving, considering and acting upon any complaints or applications which may be presented to it or for the purpose of conducting investigations or hearings on its own motion the commission shall hold regular meetings at least once a week except in the months of July and August in each year and special meetings on the call of the chairperson or at the request of the board.

59.58(2)(g)3. 3. The commission may adopt a seal, of which judicial notice shall be taken in all courts of this state. Any process, writ, notice or other instrument which the commission may be authorized by law to issue shall be considered sufficient if signed by the secretary of the commission and authenticated by such seal. All acts, orders, decisions, rules and records of the commission, and all reports, schedules and documents filed with the commission may be proved in any court in this state by a copy thereof certified by the secretary under the seal of the commission.

59.58(2)(h) (h) The jurisdiction, powers and duties of the commission shall extend to the comprehensive unified local transportation system for which the commission is established including any portion of such system extending into adjacent or suburban territory within this state lying outside of the county not more than 30 miles from the nearest point marking the corporate limits of the county.

59.58(2)(i) (i) The initial acquisition of the properties for the establishment of, and to comprise, the comprehensive unified local transportation system shall be subject to s. 66.0803 or ch. 197.

59.58(2)(j) (j)

59.58(2)(j)1.1. Any county may by contract under s. 66.0301 establish a joint municipal transit commission, in cooperation with any municipality, county or federally recognized Indian tribe or band.

59.58(2)(j)2. 2. Notwithstanding any other provision of this subsection, no joint municipal transit commission under subd. 1. may provide service outside the corporate limits of the parties to the contract under s. 66.0301 which establish the joint municipal transit commission unless the joint municipal transit commission receives financial support for the service under a contract with a public or private organization for the service. This subdivision does not apply to service provided by a joint municipal transit commission outside the corporate limits of the parties to the contract under s. 66.0301 which establish the joint municipal transit commission if the joint municipal transit commission is providing the service on April 28, 1994, without receiving financial support from a public or private organization for the service, and elects to continue the service.

59.58(2)(k) (k)

59.58(2)(k)1.1. In lieu of providing transportation services, a county may contract with a private organization for the services.

59.58(2)(k)2. 2. Notwithstanding any other provision of this subsection, no county may contract with a private organization to provide service outside the corporate limits of the county unless the county receives financial support for the service under a contract with a public or other private organization for the service. This subdivision does not apply to service provided under subd. 1. outside the corporate limits of a county if a private organization is providing the service on April 28, 1994, without receiving financial support from a public or private organization for the service, and the county elects to continue the service.

59.58(2)(L) (L) Notwithstanding any other provision of this subsection, no transit commission may provide service outside the corporate limits of the county which establishes the transit commission unless the transit commission receives financial support for the service under a contract with a public or private organization for the service. This paragraph does not apply to service provided by a transit commission outside the corporate limits of the county which establishes the transit commission if the transit commission is providing the service on April 28, 1994, without receiving financial support from a public or private organization for the service, and elects to continue the service.

59.58(3) (3) Public transit in counties. A board may:

59.58(3)(a) (a) Purchase and lease buses to private transit companies that operate within and outside the county.

59.58(3)(b) (b) Apply for federal aids to purchase such buses or other facilities considered essential for operation.

59.58(3)(c) (c) Make grants and provide subsidies to private transit companies that operate bus lines principally within the county to stabilize, preserve or enhance levels of transit service to the public.

59.58(3)(d) (d) Acquire a transportation system by purchase, condemnation under s. 32.05 or otherwise and provide funds for the operation and maintenance of such a system. "Transportation system" means all land, shops, structures, equipment, property, franchises and rights of whatever nature required for transportation of passengers or freight within the county, or between counties, and includes, but is not limited to, elevated railroads, subways, underground railroads, motor vehicles, motor buses and any combination thereof, and any other form of mass transportation. Such acquisition and operation between counties shall be subject to ch. 194 and whenever the proposed operations between such counties would be competitive with the urban or suburban operations of another existing common carrier of passengers or freight, the county shall coordinate proposed operations with such carrier to eliminate adverse financial impact for such carrier. This coordination may include, but is not limited to, route overlapping, transfers, transfer points, schedule coordination, joint use of facilities, lease of route service and acquisition of route and corollary equipment. If such coordination does not result in mutual agreement, the proposals shall be submitted to the department of transportation for arbitration. The following forms of transportation are excepted from the definition of "transportation system":

59.58(3)(d)1. 1. Taxicabs.

59.58(3)(d)2. 2. School bus transportation businesses or systems that are engaged primarily in the transportation of children to or from school, and which are subject to the regulatory jurisdiction of the department of transportation and the department of public instruction.

59.58(3)(d)3. 3. Charter or contract operations to, from or between points that are outside the county or contiguous or cornering counties.

59.58(3)(e) (e) Acquire all of the capital stock of a corporation that owns and operates a transportation system.

59.58(3)(f) (f) Use a public road, street or highway for the transportation of passengers for hire without obtaining a permit or license from a municipality for the operation of a transportation system within such municipality but such use shall be subject to approval by the department of transportation.

59.58(3)(g) (g) Upon the acquisition of a transportation system:

59.58(3)(g)1. 1. Operate and maintain it or lease it to an operator or contract for its use by an operator.

59.58(3)(g)2. 2. Contract for superintendence of the system with an organization which has personnel with the experience and skill necessary.

59.58(3)(g)3. 3. Delegate responsibility for the operation and maintenance of the system to an appropriate administrative officer, board or commission of the county notwithstanding s. 59.84 or any other statute.

59.58(3)(g)4. 4. Maintain and improve a railroad right-of-way and improvements on the right-of-way for future use.

59.58(3)(h) (h)

59.58(3)(h)1.1. A county may contract under s. 66.0301 to establish a joint transit commission with other municipalities, as defined under s. 66.0301 (1) (b).

59.58(3)(h)2. 2. Notwithstanding any other provision of this subsection, no joint transit commission under subd. 1. may provide service outside the corporate limits of the parties to the contract under s. 66.0301 which establish the joint transit commission unless the joint transit commission receives financial support for the service under a contract with a public or private organization for the service. This subdivision does not apply to service provided by a joint transit commission outside the corporate limits of the parties to the contract under s. 66.0301 which establish the joint transit commission if the joint transit commission is providing the service on April 28, 1994, without receiving financial support from a public or private organization for the service, and elects to continue the service.

59.58(3)(i) (i) Paragraphs (d) to (h) 1. shall only apply if a board by a two-thirds vote of its membership so authorizes.

59.58(3)(j) (j)

59.58(3)(j)1.1. Notwithstanding any other provision of this subsection, no county which acquires a transportation system under this subsection may provide service outside the corporate limits of the county unless the county receives financial support for the service under a contract with a public or private organization for the service. This paragraph does not apply to service provided by a county outside the corporate limits of the county if the county is providing the service on April 28, 1994, without receiving financial support from a public or private organization for the service, and elects to continue the service.

59.58(3)(j)2. 2. Notwithstanding any other provision of this subsection, no county which establishes a transportation system under this subsection may contract with an operator to provide service under par. (g) 1. outside the corporate limits of the county unless the county receives financial support for the service under a contract with a public or private organization for the service. This subdivision does not apply to service provided under par. (g) 1. outside the corporate limits of a county under a contract between the county and an operator if an operator is providing the service on April 28, 1994, without receiving financial support from a public or private organization for the service, and the county elects to continue the service.

59.58(4) (4) County obligations to employees of county mass transportation systems.

59.58(4)(a)(a) A board acquiring a transportation system under sub. (3) (d) shall assume all the employer's obligations under any contract between the employees and management of the system.

59.58(4)(b) (b) A board acquiring, constructing, controlling or operating a transportation system under sub. (3) (d) shall negotiate an agreement protecting the interests of employees affected by the acquisition, construction, control or operation. Such agreements shall include, but are not limited to, provisions for:

59.58(4)(b)1. 1. The preservation of rights, privileges and benefits under an existing collective bargaining agreement or other agreement.

59.58(4)(b)2. 2. The preservation of rights and benefits under existing pension plans covering prior service, and continued participation in social security.

59.58(4)(b)3. 3. The continuation of collective bargaining rights.

59.58(4)(b)4. 4. The protection of individual employees against a worsening of their positions with respect to their employment to the extent provided by section 13 (c) of the urban mass transportation act, as amended (49 USC 1609 (c)).

59.58(4)(b)5. 5. Assurances of employment to employees of the transportation systems and priority of reemployment of employees who are terminated or laid off.

59.58(4)(b)6. 6. Assurances of first opportunity of employment in order of seniority to employees of any nonacquired system, affected by a new, competitive or supplemental public transportation system, in unfilled nonsupervisory positions for which they can qualify after a reasonable training period.

59.58(4)(b)7. 7. Paid training or retraining programs.

59.58(4)(b)8. 8. Signed written labor agreements.

59.58(4)(c) (c) An agreement under par. (b) may include provisions for the submission of labor disputes to final and binding arbitration by an impartial umpire or board of arbitration acceptable to the parties.

59.58(4)(d) (d) In all negotiations under this subsection, the county executive, if such office exists in the county, shall be a member of the county negotiating body.

59.58(5) (5) Specialized transportation services. The board may coordinate specialized transportation services, as defined in s. 85.21 (2) (g), for county residents who are disabled or are aged 60 or older, including services funded under 42 USC 3001 to 3057n, 42 USC 5001 and 42 USC 5011 (b), under ss. 49.43 to 49.499 and 85.21 and under other public funds administered by the county.

59.58 History History: 1995 a. 201 ss. 197, 231, 386, 388, 465, 466 to 474; 1997 a. 27, 35; 1999 a. 150 s. 672; 2005 a. 25; 2007 a. 20; 2009 a. 28; 2011 a. 32.

59.58 Annotation Section 59.968 (3) [now s. 59.58 (3) (c)] authorizes a county to subsidize a bus company operating a route principally located within the county, even though the route is only 5% of the company's total business. 65 Atty. Gen. 191.



59.60 Budgetary procedure in certain counties.

59.60  Budgetary procedure in certain counties.

59.60(1)(1)  Application. The provisions of this section shall apply to all counties with a population of 500,000 or more. Except as provided in sub. (13), any county with a county executive or county administrator may elect to be subject to the provisions of this section.

59.60(2) (2) Definitions. In this section:

59.60(2)(a) (a) "Department" includes all county departments, boards, commissions, institutions, offices, and other agencies of the county government for which funds may be legally appropriated.

59.60(2)(b) (b) "Director" means the director of the county department of administration.

59.60(3) (3) Fiscal year. The fiscal year in every county is the calendar year.

59.60(3m) (3m) Accounting and budgeting procedure. Every accounting and budgeting procedure that is applied under this section shall comply with generally accepted accounting principles for government as promulgated by the governmental accounting standards board or its successor bodies or other authoritative sources.

59.60(4) (4) Submission of annual budget requests. On or before the date that the director specifies, but not later than July 15, each department shall annually submit to the director in the form that the director specifies:

59.60(4)(a) (a) The department's estimated revenues and expenditures for the ensuing fiscal year.

59.60(4)(b) (b) The estimated cost of any capital improvements pending or proposed for the ensuing fiscal year and for the next 4 fiscal years.

59.60(4)(c) (c) Any other information that the director requests.

59.60(5) (5) Compilation of budget requests. Not later than August 15 of each year, the director shall submit to the county executive or county administrator and to the board:

59.60(5)(a) (a) The annual budget estimates of each department.

59.60(5)(b) (b) A statement of principal and interest becoming due on outstanding bonds and on other financial obligations.

59.60(5)(c) (c) An estimate of all other expenditures, including proposed expenditures on capital improvements that are not financed by bonds.

59.60(5)(d) (d) An estimate of anticipated issues of new bond obligations during the ensuing fiscal year, plus a statement of the funds required for maturities and interest payments on these issues.

59.60(5)(e) (e) An estimate of funds required as an appropriation for contingencies.

59.60(5)(f) (f) An estimate of revenue from all other sources.

59.60(5)(g) (g) A complete summary of all the budget estimates and a statement of the property tax levy required if funds were appropriated on the basis of these estimates. In determining the property tax levy required, the director shall deduct from the total estimated expenditures the estimated amount of revenue from sources other than the property tax levy and shall deduct the amount of any surplus at the close of the preceding fiscal year not yet appropriated. The board, by two-thirds vote, may adopt a resolution before the adoption of the tax levy authorizing the use of the surplus fund in whole or in part as a sinking fund for the redemption or repurchase of bonds or to provide funds for emergency needs under sub. (9), but for no other purposes, except as provided in sub. (13).

59.60(6) (6)

59.60(6)(a)(a) The county executive or county administrator shall review the estimates of expenditures and revenues and hold public hearings on such estimates at which the head or a representative of every county department shall appear and give information with regard to the appropriations requested, including work programs, other justification of expenditures, and other data that the county executive or county administrator requests. The county executive or county administrator shall make changes in the proposed budget that in the executive's or administrator's discretion are considered desirable or proper.

59.60(6)(b) (b) On or before October 1, and after the hearings required under par. (a), the county executive or county administrator shall submit the amended proposed budget to the board. The amended proposed budget shall be the executive's or administrator's budget and shall include all of the following:

59.60(6)(b)1. 1. A simple, clear, general summary of the detailed contents of the budget.

59.60(6)(b)2. 2. A comparative statement by organization unit and principal object of expenditure showing the actual expenditures of the preceding fiscal year, the appropriations and estimated expenditures for the fiscal year currently ending, and the recommended appropriations for the fiscal year next succeeding.

59.60(6)(b)3. 3. A comparative statement of the actual revenues from all sources including property taxes during the preceding fiscal year, the anticipated revenues and the estimated revenues for the fiscal year currently ending, and the anticipated revenues for the fiscal year next succeeding including any surplus from the preceding fiscal year not otherwise appropriated under sub. (9).

59.60(6)(c) (c) The anticipated revenues for the fiscal year next succeeding shall be equal in amount to the recommended appropriations.

59.60(6)(d) (d) The executive's or administrator's budget shall be accompanied by a message prepared by the county executive or county administrator which shall outline the important features of the budget plan and indicate any major changes in policy or in recommended appropriations or revenues as compared with the fiscal year currently ending, and shall set forth the reasons for such changes.

59.60(7) (7) Publication of budget and public hearing. The board shall refer the executive's or administrator's budget to the finance committee and such committee shall publish as a class 1 notice, under ch. 985, a summary of the executive's or administrator's budget and comparative figures together with a statement of the county's bonded indebtedness, in the 2 daily newspapers having the largest circulation in the county, and shall make available to the general public reprinted copies of the summary as published. The publication shall also state the date, hour, and place of the public hearing to be held by the board on such executive's or administrator's budget. The board shall, not less than 14 days after publication of the summary of the executive's or administrator's budget, but not later than the first Monday in November of each year and prior to the adoption of the property tax levy, hold a public hearing on such executive's or administrator's budget, at which time citizens may appear and express their opinions. After such public hearing, and on or before the annual meeting, the finance committee shall submit to the board its recommendations for amendments to the executive's or administrator's budget, if any, and the board shall adopt the budget with such changes as it considers proper and advisable. Subject to sub. (7e), the board of a county with a population of at least 750,000 may not adopt a budget in which the total amount of budgeted expenditures related to the compensation of county board members, and to any other costs that are directly related to the operation and functioning of the county board, including staff, is greater than 0.4 percent of the county portion of the tax levy for that year to which the budget applies. When so adopted, the sums provided shall, subject to the provisions of sub. (8), constitute legal appropriations and anticipated revenues for the ensuing year.

59.60(7e) (7e) Milwaukee county budget cap. The 0.4 percent budget limitation for a county with a population of at least 750,000 that is described in sub. (7) does not apply to any of the following elements of the county's budget:

59.60(7e)(a) (a) Any costs related to pension and health care payments for retired county officers, employees, and their families.

59.60(7e)(b) (b) The costs for the salary, health benefits, and pension benefits of county board supervisors and the county board chairperson for any term that begins before April 2016.

59.60(7e)(c) (c) Any costs associated with duties performed by the county clerk under s. 59.23 (2).

59.60(7e)(d) (d) Any costs associated with a department created under s. 59.52 (32).

59.60(7e)(e) (e) Space rental that is attributable to the county board.

59.60(7m) (7m) Publication of budget summary. Notwithstanding sub. (1), this subsection applies to all counties with a population of 500,000 or more. Any such county shall publish, in the same manner as the summary that may be published under sub. (7), a summary that includes all of the following:

59.60(7m)(a) (a) The total amount of budgeted expenditures for the current year.

59.60(7m)(b) (b) The proposed amount of total expenditures and the percentage change compared to the amount in par. (a).

59.60(7m)(c) (c) The property tax levy for the current year.

59.60(7m)(d) (d) The proposed property tax levy and the percentage change compared to the amount in par. (c).

59.60(8) (8) Transfers of appropriations.

59.60(8)(a)(a) At the request of the head of any department, and after receiving the recommendation of the county executive or county administrator, the finance committee may, at any time during the fiscal year, transfer any unencumbered appropriation balance or portion thereof between principal objects of expenditures within a department; but no transfers shall be made of appropriations originating from bond funds unless the purpose for which the bonds were issued has been fulfilled or abandoned. If the county executive or county administrator fails to make a recommendation within 10 days after the submission of a request for transfer, the finance committee may act upon the request without his or her recommendation. If more than one department is under the jurisdiction of the same board or commission or under the same general management, the group of departments may be considered as though they were a single unit with respect to transfers of appropriations within the group.

59.60(8)(b) (b) Except as provided under sub. (9), the board, upon the recommendation of the finance committee and by resolution adopted by a majority of the members present and voting at any meeting, may transfer any unencumbered appropriation balance or portion thereof from one department or account to another at any time during the following:

59.60(8)(b)1. 1. The first 9 months of the fiscal year, if another unit of government fails to appropriate moneys which the board anticipated and appropriated to that department or account when the board adopted the budget. The amount of money transferred under this subdivision may not exceed the amount of money which that other unit of government fails to appropriate.

59.60(8)(b)2. 2. The last 3 months of the fiscal year.

59.60(8)(c) (c) Paragraph (b) does not apply to an appropriation which is irrepealable by law.

59.60(9) (9) Appropriations, supplemental and emergency.

59.60(9)(a)(a) At the request of the head of any department and after review and recommendation by the finance committee, the board, by resolution adopted by a vote of two-thirds of the members-elect of the board, may transfer from the contingency appropriation into any other appropriation or create a new appropriation for any legal county purpose if any unforeseen condition requires an appropriation of funds during the budget year. The board may make supplemental appropriations for the year up to the amount of the additional revenue and surplus so certified to meet a public emergency affecting life, health, property or the public welfare, if the director certifies that any of the following funds are available for appropriation:

59.60(9)(a)1. 1. Revenues that are received from sources not anticipated in the budget that year.

59.60(9)(a)2. 2. Revenues that are received that exceed budget estimates.

59.60(9)(a)3. 3. Unappropriated surplus funds from the preceding fiscal year.

59.60(9)(b) (b) An appropriation under par. (a) may be made only by resolution adopted by a vote of two-thirds of the members-elect of the board. To the extent that unappropriated funds or realized revenues in excess of anticipated revenues are unavailable to meet the emergency, the board may, by resolution adopted by three-fourths of the members-elect, issue tax anticipation notes under s. 67.12. Notice of intent to make supplemental appropriations from revenues or surplus or to issue tax anticipation notes shall be published as a class 1 notice, under ch. 985, in the 2 daily newspapers having the largest circulation in the county, not less than 6 days prior to the hearings before the finance committee of the board in regard to these matters.

59.60(10) (10) Ordinance increasing salaries; new positions; when effective. No ordinance or resolution authorizing the creation of new or additional positions or increasing salaries shall become effective in any fiscal year until an appropriation of funds for such purpose is made or the ordinance or resolution contains a provision for the transfer of funds if required. All such ordinances or resolutions which do not require an appropriation or transfer of funds shall state therein the specific account or accounts in which funds are available for such purposes.

59.60(11) (11) Lapse of appropriations. Every appropriation excepting an appropriation for a capital expenditure, or a major repair, shall lapse at the close of the fiscal year to the extent that it has not been expended or encumbered. An appropriation for a capital expenditure or a major repair shall continue in force until the purpose for which it was made has been accomplished or abandoned. The purpose of such appropriation for any capital expenditure or a major repair shall be considered abandoned if 3 years pass without any expenditure from, or encumbrance of, the appropriation concerned.

59.60(12) (12) Payments and obligations prohibited; certifications; penalties. No payment may be authorized or made and no obligation incurred against the county unless the county has sufficient appropriations for payment. No payment may be made or obligation incurred against an appropriation unless the director first certifies that a sufficient unencumbered balance is or will be available in the appropriation to make the payment or to meet the obligation when it becomes due and payable. An obligation incurred and an authorization of payment in violation of this subsection is void. A county officer who knowingly violates this subsection is jointly and severally liable to the county for the full amount paid. A county employee who knowingly violates this subsection may be removed for cause. This subsection does not prohibit contracting for capital improvements being financed wholly or partly by the issuance of bonds or prevent the making of a contract or lease providing for the payment of funds at a time beyond the end of the fiscal year in which the contract or lease is made. The board shall make or approve by resolution each contract, lease or other obligation requiring the payment of funds from the appropriations of a later fiscal year or of more than one fiscal year.

59.60(13) (13) Tax stabilization fund.

59.60(13)(a)(a) Notwithstanding sub. (1), only a county with a population of at least 500,000 may create a tax stabilization fund under this subsection.

59.60(13)(b) (b) The board of a county described in par. (a) may enact an ordinance creating a tax stabilization fund in the county. If such fund is created under this paragraph, the following amounts, if positive, shall be deposited into the tax stabilization fund:

59.60(13)(b)1. 1. The amount determined by subtracting the estimated nonproperty tax revenues collected by the county in the prior year from the corresponding actual receipts for the prior year, as determined by the comptroller not later than April 15 of each year.

59.60(13)(b)2. 2. The amount determined by subtracting total adjusted operating budget appropriations for the prior year from total expenditures, commitments, and reserves for the prior year, as determined by the comptroller not later than April 15 of each year.

59.60(13)(b)3. 3. Any general surplus balance as of December 31 of the prior year, as determined by the comptroller not later than April 15 of each year.

59.60(13)(b)4. 4. Any amounts included in the county's property tax levy that are designated for deposit in the fund.

59.60(13)(c) (c) Subject to par. (d), the board may withdraw amounts from the tax stabilization fund, by a three-quarters vote of the members-elect, or by a majority vote of the members-elect if the county's total levy rate, as defined in s. 59.605 (1) (g), is projected by the board to increase by more than 3% in the current fiscal year and the withdrawn funds would prevent an increase of more than 3%.

59.60(13)(d) (d) The tax stabilization fund may not be used to offset any of the following:

59.60(13)(d)1. 1. Any deficit that occurs between the board's total estimated nonproperty tax revenue, and the total actual nonproperty tax revenue.

59.60(13)(d)2. 2. Any deficit that occurs between total appropriations and total expenditures.

59.60(13)(e) (e) If the uncommitted balance in the tax stabilization fund exceeds 5% of the current year's budget that is under the board's control, as of June 1 of the current year, any amount that exceeds that 5% shall be used to reduce the county's next property tax levy.

59.60 History History: 1981 c. 56, 314; 1985 a. 29 ss. 1190, 1191, 3200 (56); 1987 a. 284, 399; 1989 a. 31; 1995 a. 201 s. 435; Stats. 1995 s. 59.60; 1995 a. 225 s. 169; 1997 a. 35; 2001 a. 16; 2013 a. 14.

59.60 Cross-reference Cross-reference: See s. 65.90 for budget procedure in counties other than Milwaukee.



59.605 Tax levy rate limit.

59.605  Tax levy rate limit.

59.605(1)(1)  Definitions. In this section:

59.605(1)(a) (a) "Debt levy" means the county purpose levy for debt service on loans under subch. II of ch. 24, bonds issued under s. 67.05, promissory notes issued under s. 67.12 (12), and appropriation bonds issued under s. 59.85, less any revenues that abate the levy.

59.605(1)(b) (b) "Debt levy rate" means the debt levy divided by the equalized value of the county exclusive of any tax incremental district value increment.

59.605(1)(c) (c) "Excess over the limit" means the amount of revenue received by a county that results from the county exceeding the limit under sub. (2).

59.605(1)(d) (d) "Operating levy" means the county purpose levy, less the debt levy.

59.605(1)(e) (e) "Operating levy rate" means the total levy rate minus the debt levy rate.

59.605(1)(f) (f) "Penalized excess" means the excess over the limit for the county.

59.605(1)(g) (g) "Total levy rate" means the county purpose levy divided by the equalized value of the county exclusive of any tax incremental district value increment.

59.605(2) (2) Limit. Except as provided in sub. (3), no county may impose an operating levy at an operating levy rate that exceeds .001 or the operating levy rate in 1992, whichever is greater.

59.605(3) (3) Referendum, responsibility transfers.

59.605(3)(a)(a)

59.605(3)(a)1.1. If the governing body of a county wishes to exceed the operating levy rate limit otherwise applicable to the county under this section, it shall adopt a resolution to that effect. The resolution shall specify either the operating levy rate or the operating levy that the governing body wishes to impose for either a specified number of years or an indefinite period. The governing body shall call a special referendum for the purpose of submitting the resolution to the electors of the county for approval or rejection. In lieu of a special referendum, the governing body may specify that the referendum be held at the next succeeding spring primary or election or partisan primary or general election to be held not earlier than 70 days after the adoption of the resolution of the governing body. The governing body shall file the resolution to be submitted to the electors as provided in s. 8.37.

59.605(3)(a)2. 2. The clerk of the county shall publish type A, B, C, D and E notices of the referendum under s. 10.01 (2). Section 5.01 (1) applies in the event of failure to comply with the notice requirements of this subdivision.

59.605(3)(a)3. 3. The referendum shall be held in accordance with chs. 5 to 12. The governing body shall provide the election officials with all necessary election supplies. The form of the ballot shall correspond substantially with the standard form for referendum ballots prescribed by the government accountability board under ss. 5.64 (2) and 7.08 (1) (a). If the resolution under subd. 1. specifies the operating levy rate, the question shall be submitted as follows: "Under state law, the operating levy rate for the .... (name of county), for the tax to be imposed for the year .... (year), is limited to $.... per $1,000 of equalized value. Shall the .... (name of county) be allowed to exceed this rate limit for .... (a specified number of years) (an indefinite period) by $.... per $1,000 of equalized value that results in an operating levy rate of $.... per $1,000 of equalized value?" If the resolution under subd. 1. specifies the operating levy, the question shall be submitted as follows: "Under state law, the operating levy rate for the .... (name of county), for the tax to be imposed for the year .... (year), is limited to $.... per $1,000 of equalized value. Notwithstanding the operating levy rate limit, shall the .... (name of county) be allowed to levy an amount not to exceed $.... (operating levy) for operating purposes for the year .... (year), which may increase the operating levy rate for .... (a specified number of years) (an indefinite period)? This would allow a ....% increase above the levy of $.... (preceding year operating levy) for the year .... (preceding year)."

59.605(3)(a)4. 4. Within 14 days after the referendum, the clerk of the county shall certify the results of the referendum to the department of revenue. A county may exceed the operating levy rate limit otherwise applicable to it under this section in that year by an amount not exceeding the amount approved by a majority of those voting on the question.

59.605(3)(b) (b)

59.605(3)(b)1.1. If an increased operating levy rate is approved by a referendum under par. (a) for a specified number of years, the increased operating levy rate shall be the operating levy rate limit for that number of years for purposes of this section. If an increased operating levy rate is approved by a referendum under par. (a) for an indefinite period, the increased operating levy rate shall be the operating levy rate limit for purposes of this section.

59.605(3)(b)2. 2. If an increased operating levy is approved by a referendum under par. (a), the increased operating levy shall be used to calculate the operating levy rate limit for the approved year for purposes of this section. After the approved year, the operating levy rate limit in the approved year or the operating levy rate limit that would have been applicable if there had been no referendum, whichever is greater, shall be the limit for the specified number of years or for an indefinite period for purposes of this section.

59.605(3)(c) (c)

59.605(3)(c)1.1. If a county transfers to another governmental unit responsibility for providing any service that the county provided in the preceding year, the levy rate limit otherwise applicable under this section to the county in the current year is decreased to reflect the cost that the county would have incurred to provide that service, as determined by the department of revenue.

59.605(3)(c)2. 2. If a county increases the services that it provides by adding responsibility for providing a service transferred to it from another governmental unit in any year, the levy rate limit otherwise applicable under this section to the county in the current year is increased to reflect the cost of that service, as determined by the department of revenue.

59.605(4) (4) Penalties. If the department of revenue determines that a county has a penalized excess in any year, the department of revenue shall do all of the following:

59.605(4)(a) (a) Reduce the amount of the shared revenue payments to the county under subch. I of ch. 79 in the following year by an amount equal to the amount of the penalized excess.

59.605(4)(b) (b) If the amount of the reduction made under par. (a) is insufficient to recover fully the amount of the penalized excess, request the department of transportation to reduce the aids paid in that following year to the county under s. 86.30 (2) (e) by the amount needed to recover as much of the remainder as is possible.

59.605(4)(c) (c) Ensure that the amount of any reductions in shared revenue payments under par. (a) lapses to the general fund.

59.605(4)(d) (d) Ensure that the amount of the penalized excess is not included in determining the limit described under sub. (2) for the county for the following year.

59.605(5) (5) Rate comparison. Annually, the department of revenue shall compare the operating levy rate limit of each county under this section to the actual operating levy rate imposed by the county.

59.605(6) (6) Sunset of the limit. This section does not apply to a county's levy that is imposed in December 2011 or any year thereafter.

59.605 History History: 1993 a. 16, 490; 1999 a. 150 s. 568; Stats. 1999 s. 59.605; 1999 a. 182 s. 207; 2007 a. 1, 115; 2011 a. 32, 75; 2013 a. 20.



59.61 Financial transactions.

59.61  Financial transactions.

59.61(1) (1)  Receipts and deposits of money; accounts. Every county officer and employee and every board, commission or other body that collects or receives money for or in behalf of the county shall:

59.61(1)(a) (a) Give such receipts therefor and file such duplicates thereof with the clerk and treasurer as the board directs.

59.61(1)(b) (b) Keep books of account and enter accurately in the books from day to day with ample description, the items of that person's or that body's official service, and the fees therefor.

59.61(1)(c) (c) Pay all such money into the county treasury at the time that is prescribed by law, or if not so prescribed daily or at the intervals that are prescribed by the board.

59.61(1)(d) (d) Perform all other duties in connection therewith that are required by law.

59.61(2) (2) Depositories; designation.

59.61(2)(a)(a) The board of each county having a population of 200,000 or more shall designate 2 or more, and in other counties the board, or when the occasion arises and the board is not in session, then a committee of the board which has been authorized to do so shall designate one or more credit unions, banks, savings banks, savings and loan associations, or trust companies organized and doing business under the laws of this state or federal law, located in this state, as county depositories, one or more of which shall be designated as working credit unions, savings banks, savings and loan associations or banks, all deposits in which shall be active deposits.

59.61(2)(b) (b) In addition to the depositories specified in par. (a), the local government pooled-investment fund may be designated as a depository for investment purposes.

59.61(3) (3) Funds to be placed in depositories; reports; cash balance.

59.61(3)(a)(a) Whenever a board has designated a county depository under sub. (2), the treasurer shall deposit therein as soon as received all funds that come to the treasurer's hands in that capacity in excess of the sum the treasurer is authorized by the board to retain. Any sum on deposit shall be considered to be in the county treasury, and the treasurer shall not be liable for any loss thereon resulting from the failure or default of such depository. The board, a committee of the board designated by it or the treasurer acting under s. 59.25 (3) (s) may invest any funds that come into the county treasurer's hands in excess of the sum the treasurer is authorized by the board to retain for immediate use in the name of the county in the local government pooled-investment fund, in interest-bearing bonds of the United States or of any county or municipality in the state or in any other investment authorized by statute. The board, committee or the county treasurer acting under s. 59.25 (3) (s) may sell such securities when considered advisable.

59.61(3)(b) (b) Every such depository shall on the first business day of each month, and more often when required, file with the clerk a statement of the amount of county money deposited with it during the preceding month, and the treasurer shall at the same time file with such clerk a statement showing the amount of moneys received and disbursed by the treasurer during the previous month.

59.61(3)(c) (c) The board may fix the amount of money which may be retained by the treasurer but in no case shall the sum exceed $3,000; provided, that in all counties having a population of 200,000 or more inhabitants, the treasurer may retain such sum as may be fixed by the board.

59.61(3)(d) (d) Such treasurer and clerk, whenever the cash balance does not amount to the sum authorized by the board to be retained, may increase it to such amount by their check on the county depository or depositories in favor of such treasurer.

59.61 History History: 1995 a. 201 ss. 392, 422, 424, 425.

59.61 Annotation One who deals with a municipality does so at his or her own risk and may be subject to any provisions of law that might prevent him or her from being paid by a municipality even though the services are rendered. Unless the power to bind the municipality financially has been specifically delegated, the only entity with the statutory authority to contract is the municipality. Holzbauer v. Safway Steel Products, Inc. 2005 WI App 240, 288 Wis. 2d 250, 712 N.W.2d 35, 04-2058.

59.61 Annotation Based on the plain meaning of the word "investment," the exchange of surplus county funds for U.S. gold coins would be an investment within the meaning of sub. (3). Section 66.0603 provides the authorized list of investments that a county can make with county funds, and the statute does not authorize an investment in U.S. gold coins. OAG 2-13.



59.62 Investment authority delegation.

59.62  Investment authority delegation.

59.62(1) (1) The board may delegate to any officer or employee any authority assigned by law to the board to invest county funds. The delegation shall provide that the officer or employee be bonded.

59.62(2) (2) The board may impose any restriction on the delegation or exercise of authority delegated under this section considered desirable by the board. If the board delegates authority under this section, the board shall periodically review the exercise of the delegated authority by the officer or employee.

59.62 History History: 1995 a. 201 s. 207.



59.63 Treasurer's disbursement of revenue.

59.63  Treasurer's disbursement of revenue. The treasurer may make disbursements of property tax revenues and of credits under s. 79.10 according to the proportions that are reported under ss. 60.33 (10m), 61.25 (10) and 62.09 (11) (j).

59.63 History History: 1983 a. 395; 1985 a. 39 s. 17; 1989 a. 56 s. 259; 1995 a. 201 s. 272; Stats. 1995 s. 59.63.



59.64 Claims against county.

59.64  Claims against county.

59.64(1) (1)  Claims, how made; procedure.

59.64(1)(a)(a) In general. Every person, except jurors, witnesses and interpreters, and except physicians or other persons who are entitled to receive from the county fees for reporting to the register of deeds births or deaths, which have occurred under their care, having any claim against any county shall comply with s. 893.80. This paragraph does not apply to actions commenced under s. 19.37, 19.97 or 281.99.

59.64(1)(b) (b) Of court officers, certified by district attorney. No claim for official services, in any criminal action or proceeding before a judge, shall be allowed by any board until the same has been examined and a written report made thereon by the district attorney of the proper county as required by par. (d); nor shall the claim of any sheriff, undersheriff, deputy sheriff, constable or other such officer for the services or expenses of an assistant in making an arrest or commitment be allowed unless the judge before whom the prisoner is brought certifies that there was a necessity for such assistance because of the dangerous character of the defendant or because 2 or more persons were arrested at the same time.

59.64(1)(c) (c) Of circuit and supplemental court commissioners.

59.64(1)(c)1.1. Circuit and supplemental court commissioners shall, on or before the first Monday of November in each year, forward to the clerk of their respective counties a correct statement of all actions or proceedings had before them, during the immediately preceding year, in which the county became liable for costs. The statement shall include all of the following:

59.64(1)(c)1.a. a. The names of the parties in each action or proceeding.

59.64(1)(c)1.b. b. The nature and result of each action or proceeding.

59.64(1)(c)1.c. c. The amount of costs in detail in each action or proceeding.

59.64(1)(c)1.d. d. The items of costs awarded, if any, which have been paid and the amount of each payment.

59.64(1)(c)2. 2. The clerk shall file the statements described in subd. 1. in his or her office. Any circuit or supplemental court commissioner who neglects to make and return the statements within the time prescribed in subd. 1. shall not receive any compensation from the county for any service rendered by him or her in any criminal case or proceeding during the year next preceding the time when the statement is required to be made and returned.

59.64(1)(d) (d) Of court officers; certification; audit by district attorney; waiver. Fees of officers, in any action or proceeding before a circuit or supplemental court commissioner, shall be certified to and allowed by the board in the following manner:

59.64(1)(d)1. 1. At least 10 days before the annual meeting of the board, every circuit and supplemental court commissioner shall make and file with the clerk a certified statement of all actions or proceedings had or tried before him or her within the year next preceding the date of the statement in which the state was a party and in which the county became liable for the fees of officers who appeared on the part of either the state or a defendant. The statement shall include all of the following:

59.64(1)(d)1.a. a. The title and nature of the action or examination.

59.64(1)(d)1.b. b. The date of trial.

59.64(1)(d)1.c. c. The names of all officers who actually attended court and gave in a statement of their attendance and travel.

59.64(1)(d)1.d. d. The amount to which they are severally entitled.

59.64(1)(d)1m. 1m. The statement described in subd. 1 shall be substantially in the following form:

State of Wisconsin

v.

....

In Circuit Court for .... County

Complaint for ....

Before ...., .... Circuit or Supplemental Court Commissioner.

Heard the .... day of ...., ....(year)

To the County Board of .... County:

I hereby certify that in the foregoing entitled action the following named persons rendered services and attended before me in the capacity stated. I further certify that the following named persons are severally entitled to the amounts specified below for services, attendance and travel, that the services were actually and necessarily rendered, and that the action was prosecuted in good faith:

A.B. .... (constable or sheriff), actually and necessarily traveled in serving the .... herein, .... miles, and attended court .... days, and is entitled to $.... for other just and lawful services in the cause, and in all is entitled to $.....

Dated this .... day of ...., .... (year)

59.64(1)(d)2. 2.

59.64(1)(d)2.a.a. The clerk shall deliver the statement filed under subd. 1. to the district attorney, who shall examine the statement and make a report in writing thereon to the board, specifying the items in each for which the county is or is not liable, and the extent of its liability if it is liable for a part only of any item. The statement and report shall be laid before the board by the clerk and insofar as the items charged in the statement are approved by the district attorney the statement shall be prima facie evidence of the claims of the persons named in the statement.

59.64(1)(d)2.b. b. The board shall examine the statement, allow the fees that are legal, and direct that orders be drawn for the amount allowed to each person named therein. If any person in whose favor any order is drawn under this subdivision shall not call for the fees within 2 years from the time the claim is allowed, the person's right to any compensation for services shall be considered waived and the board shall cancel the order.

59.64(1)(e) (e) Fees for statements and certificates. Every circuit or supplemental court commissioner shall receive from the treasurer $1 per page for making statements and returns required by par. (c) and $1 for making each certificate required by par. (d). All such statements and certificates shall be transmitted to the clerk by certified mail and for transmitting the statements and certificates the circuit or supplemental court commissioner shall receive $1.

59.64(1)(f) (f) Circuit and supplemental court commissioners. The board at any session thereof may as provided in par. (d) 2. examine and allow any statement, account or claim of any circuit or supplemental court commissioner which is on file with the clerk before the opening of the session of the board.

59.64(1)(g) (g) Payment of juror, witness, interpreter, attorney, guardian ad litem and transcript fees; penalty. If a county is liable for juror fees or for witness, interpreter, attorney, guardian ad litem or transcript fees which are on the part of the state or of the defendant in any action or proceeding before a judge of the circuit court or before the medical examiner of the county, the procedure to secure payment of the fees shall be as follows:

59.64(1)(g)1. 1. The clerk of the respective court, the register of probate, or the medical examiner as the case may be shall issue to the person an order directing the treasurer to make payment of the fee. The order shall state the name of the person to whom payable, the time served, the number of miles traveled by the person, and the amount of compensation to which the person is entitled, together with the title of the action in which the person served, the capacity in which the person served and the date or dates of service, or in case of transcript fees, the title of the action and the dates on which the testimony for the transcript was taken.

59.64(1)(g)2. 2. The person to whom the certificate or order is issued shall be required to endorse it prior to receiving payment and thereby indicate that he or she is the person mentioned in the certificate or order, that the number of miles traveled and the capacity in which he or she served and the work which he or she performed is true and correct as stated and that he or she has not at any time received any compensation therefor.

59.64(1)(g)3. 3. Upon presentation of the certificate or order properly signed and endorsed, the treasurer shall pay to the holder, upon surrender of the certificate or order, the amount set forth in the certificate or order, and the order or certificate shall in all other respects be handled by the treasurer in the same manner as all other county orders drawn upon him or her are handled.

59.64(1)(g)4. 4. Any judge or circuit or supplemental court commissioner, juror, witness, interpreter, attorney, guardian ad litem or recipient of transcript fees who makes, signs or endorses any such certificate or order which is untrue in respect to anything material, which he or she knows to be false, or which he or she does not have good reason to believe is true, shall be punished as provided in s. 946.12.

59.64(2) (2) Special counties; classification of claims. In counties with a population of more than 300,000, the county auditor shall classify all such claims according to the budgetary funds provided for in s. 59.60, against which they are chargeable, before such claims are laid before such board. The county auditor shall then submit with the claims chargeable against each fund, a statement of the balance in such fund against which no county orders have been issued. If such balance in any fund is less than the total of the claims chargeable against such fund, the auditor shall call the attention of the board to that fact, and such board shall not issue county orders in excess of such balance without previously appropriating to such fund an additional sum at least sufficient to cover such orders. If any claims are for a purpose for which no specific appropriation has been made in the budget, such claims shall be considered as chargeable against the contingent fund. When the county auditor countersigns any order on the treasurer for the payment of a claim allowed the auditor shall charge such order against the fund appropriated for that purpose.

59.64(3) (3) Action on claims by board. The clerk shall, on the first day of any meeting of the board, lay before said board all such claims, statements of which have been filed in the clerk's office since the last meeting of such board, with a schedule of the same showing the amount thereof and the order in which the same were filed; and the board shall act upon all such claims before the adjournment of the next annual session of such board after such statements were filed with the clerk, and shall examine and allow or disallow the same in whole or in part unless withdrawn by leave of the board; and in case of the disallowance of a part of an account or other claim composed of separate items the board shall designate particularly each item disallowed; and when the amount allowed for any claim shall have been accepted and received by the claimant, and no action shall be brought to recover the remainder thereof, no further sum shall thereafter be allowed or paid thereon by the board. The board, or a committee of the board, for the purpose of ascertaining the facts in relation to any claim presented for the board's or committee's exemption and allowance, may take such testimony as it considers necessary.

59.64(4) (4) County orders and scrip.

59.64(4)(a)(a) Issuance; limitations. When any claim is allowed by a board, either in whole or in part, the board shall direct an order to be drawn upon the treasurer in favor of the claimant for the amount so allowed, but no order except for the per diem and mileage of the members of the board may be drawn in favor of any claimant within 5 days after the allowance of his or her claim. Any person whose claim has been allowed in part may receive the order drawn for the part so allowed without prejudice to his or her right to appeal as to the part disallowed. No board may issue a greater amount of orders, scrip and certificates of indebtedness than the amount of the county taxes levied in the county for that year. The board may authorize the issuance of orders, scrip or certificates of indebtedness at a rate of interest specified thereon, but not to exceed 6% per year; except that the orders, scrip and certificates of indebtedness shall bear no interest if paid and payable within one month from date of issuance, and shall bear no interest after date of publication of redemption notice as provided in this paragraph. The treasurer may publish a class 1 notice, under ch. 985, that the county will redeem certain outstanding orders, scrip or certificates, which notice shall specify the particular orders, scrip or certificates, or series thereof, then redeemable.

59.64(4)(b) (b) Disbursements on. In all counties with a population of less than 300,000, all disbursements from the county treasury shall be made by the treasurer upon the written order of the clerk after proper vouchers have been filed in the office of the clerk; and in all cases where the statutes provide for payment by the treasurer without an order of the clerk, it shall be the duty of the clerk to draw and deliver to the treasurer an order for payment before or at the time when the payment is required to be made by the treasurer. The provisions of this paragraph shall apply to all special and general provisions of the statutes relative to the disbursement of money from the county treasury.

59.64(4)(c) (c) Special counties; countersigned by auditor. In all counties with a population of 300,000 or more all orders and warrants drawn upon or against county funds shall be countersigned by the county auditor; and the treasurer of the county shall make no payments of county funds for any purpose unless the order, warrant, certificate, direction or authority given the treasurer for the payment is countersigned by the county auditor. This provision requiring the countersigning by the auditor shall apply to all laws and statutes, special and general, relative to the payment of county funds by the treasurer except certificates or orders issued for the payment of juror, witness, interpreter, attorney, guardian ad litem and transcript fees.

59.64(4)(d) (d) Examination of. The board at its annual session, or more often if it considers it necessary, shall carefully examine the county orders returned paid by the treasurer by comparing each order with the record of orders in the clerk's office, and cause to be entered in the record opposite to the entry of each order issued the date when the order was canceled. The board shall also make a complete list of the orders so canceled, specifying the number, date, amount, and person to whom the same is made payable, except in counties having a population of more than 500,000, the name of the person to whom the same is made payable may be omitted, which statement shall be entered at length on the journal of the board; and immediately after the above requirements are complied with the orders so canceled shall be destroyed in the presence of the board.

59.64(4)(e) (e) Uncalled for orders; cancellation; reissue. The clerk shall prepare and present to the board, at each annual session, a descriptive list giving the amount, date and payee of all county orders which have remained in the clerk's office for 2 years uncalled for by the payee. The board shall cause the orders to be compared with the list, and when found or made correct the list shall be entered at length on the journal of the board and filed in the office of the clerk; all the orders shall be canceled and destroyed. The person in whose favor the order was drawn, except those issued under sub. (1) (d), may, upon application to the chairperson of the board and clerk, made within 6 years from the date of the order, have a new order issued for the amount of the original, without interest.

59.64 History History: 1995 a. 158 s. 9; 1995 a. 201 ss. 397, 427, 428, 430, 433; 1995 a. 225 ss. 165 to 168; 1997 a. 27, 35, 250, 252, 253; 1999 a. 32; 2001 a. 61.

Effective date text Section 803.08 is inapplicable to the procedure for making claims against a county. Multiple claims must identify each claimant and show each claimant's authorization. Hicks v. Milwaukee County, 71 Wis. 2d 401, 238 N.W.2d 509 (1976).



59.65 Publication of financial report.

59.65  Publication of financial report. A board shall cause to be made out and published in the county, as a class 1 notice, under ch. 985, immediately after its annual meeting, a report of the receipts and expenditures of the immediately preceding year and the accounts allowed. The board may waive the publication of names of needy soldiers, sailors, marines and United States war veterans and the amount of aid provided under s. 45.81 (3) and shall publish in lieu thereof the total disbursements thereunder.

59.65 History History: 1985 a. 29 s. 3202 (56); 1995 a. 201 s. 434; Stats. 1995 s. 59.65; 2005 a. 22.



59.66 Unclaimed funds.

59.66  Unclaimed funds.

59.66(1)(1)  Disposition of unclaimed funds by court clerks.

59.66(1)(a)(a) On or before January 10 of every odd-numbered year the circuit court clerk shall file with the treasurer of his or her county a written report under oath of all moneys, securities or funds in his or her hands or under his or her possession or control where, for a period of 4 years or more, no order was made, or no step or proceeding had or taken in the case, action, or proceeding in, by or through which the moneys, securities or funds may have been deposited or left with the clerk or his or her predecessors in office, and where no valid claim was made upon or for any such moneys, securities or funds for a period of 4 years or more, and where the owner or ownership of the moneys, securities or funds is unknown, or undetermined, and the clerk or his or her successor in office shall hold the moneys, securities or funds, together with all interest or profits, until one year after the making of the report unless sooner demanded by and turned over to the legal owners thereof.

59.66(1)(b) (b) One year after the filing of the report the clerk of any circuit court holding or having in his or her possession any such moneys, securities or funds shall turn them over to the treasurer, unless sooner demanded by and turned over to the legal owners thereof under order of the court in which the case, action or proceeding was pending.

59.66(1)(c) (c) On or before March 1 of the same year the treasurer shall publish in the county, as a class 3 notice, under ch. 985, the fact that he or she has unclaimed moneys, securities or funds in his or her possession for disposition. If no legal claim is made for the moneys, securities or funds within 90 days after the last publication above provided for, then the treasurer shall deposit the moneys, securities or funds, together with all interest and profits thereon, in the general fund of the county treasury, and no action may thereafter be maintained by any person, firm or corporation against the county or the treasurer for the moneys, securities or funds.

59.66(2) (2) Unclaimed funds in public treasury.

59.66(2)(a)(a)

59.66(2)(a)1.1. On or before January 10 of every odd-numbered year, each officer of a municipality and county, and each clerk of every court of record, shall file with the treasurer of that person's county a written report under oath giving the names and the last-known addresses of all persons for whom any such officer or clerk holds money or security, and which has not been claimed for at least one year, and showing the amount of the money or the nature of the security in detail. A duplicate report shall also be mailed to the department of financial institutions. Upon receiving the reports the treasurer shall cause to be published a class 3 notice, under ch. 985, on or before February 1 of the same year, which contains the names and last-known addresses of the owners of the unclaimed money or security that has a value of at least $10, and shall state that unless the owners call for and prove their ownership of the money or security, within 6 months from the time of the completed publication, the treasurer will take possession or control of the money or security. At the end of the 6 months from the time of the completed publication, the treasurer shall also take possession or control of all money or security of persons for whom an officer of a municipality and county, and each clerk of every court of record, holds money or security, and which has not been claimed for at least one year, if the money or security has a value of less than $10.

59.66(2)(a)2. 2. In counties with a population of 500,000 or more, the treasurer shall distribute to as many community-based newspapers as possible, that are published in the county, a copy of the notice that is described in subd. 1. The treasurer shall distribute these copies of notices at the same time that he or she causes the notices to be published.

59.66(2)(am) (am) Any money or security of which the treasurer has taken possession or control under par. (a) 1. and has had in his or her possession or control for more than one year shall, to the extent possible, be deposited in the county's general revenue fund. Money or security that is deposited under this paragraph may remain in the county's general revenue fund or may be used by the county until the money or security is paid or delivered to its owner, or becomes the property of the county, under par. (b).

59.66(2)(b) (b) If within 10 years from the time any such money or security is delivered to the treasurer the owner of the money or security proves to the satisfaction of the treasurer the owner's right to the possession of the money or security, it shall be paid or delivered to the owner. If no such proof is made, then at the end of the 10-year period the money or property shall become the property of the county. Nothing in this subsection shall be construed to deprive the owner of any such property of the owner's right to proceed by court action for the recovery of such money or security from the treasurer.

59.66(2)(c) (c) Any person violating this subsection shall, upon conviction, be fined not less than $50 nor more than $200 or imprisoned for not less than 30 days nor more than 6 months.

59.66(3) (3) Disposition of unclaimed personal property other than money or securities held by county institutions, coroners, medical examiners, or sheriffs. All personal property other than money or securities of a deceased person who at the time of his or her death is a patient at any county institution or whose body is taken in charge by the coroner or medical examiner shall be preserved by the superintendent of the institution, the coroner, or the medical examiner for one year unless the property is claimed sooner by a person having the legal right to the property. Annually on July 1 the superintendent, coroner, or medical examiner shall make a verified written report listing all personal property which has remained in that person's custody for one year without being claimed and giving all facts as to ownership of the property as that person's records contain. The superintendent, coroner, or medical examiner shall file the report with the sheriff of the county and deliver the property to the sheriff, who shall issue a receipt for the property. Thereupon the superintendent, coroner, or medical examiner shall be discharged from further liability for the property, title to which shall then vest in the county. Any property which is left at the county jail for a period of one year after the prisoner has been discharged, transferred, or committed and any property, found or stolen, which comes into the hands of the sheriff and in any case remains unclaimed for a period of one year, shall be sold as prescribed in this subsection. The sheriff shall, on or before August 1 annually, post a notice in 3 public places in the county, briefly describing the property and stating that the sheriff will sell the property at public auction on a certain date and at a specified physical location or Internet site, which auction shall be held accordingly. Any of the property which is not disposed of at the auction shall be sold for the best price obtainable, and if the property cannot be disposed of by sale, shall be destroyed in the presence of the sheriff. The sheriff shall, on or before September 1 annually, remit the proceeds of the auction or general sale to the treasurer and shall file a verified report of the sheriff's action in connection therewith. The proceeds shall become a part of the general fund of the county.

59.66 History History: 1995 a. 201 ss. 400, 458 to 462; 1995 a. 225 ss. 171, 172; 1997 a. 35; 1999 a. 93; 2009 a. 253.

59.66 Annotation A law enforcement agency may not retain unclaimed contraband money for its own use. In the absence of an asset forfeiture proceeding initiated by the state or a judicial determination that the money constitutes contraband, a local law enforcement agency should dispose of the money as unclaimed property under sub. (2). OAG 9-09.



59.69 Planning and zoning authority.

59.69  Planning and zoning authority.

59.69(1) (1)  Purpose. It is the purpose of this section to promote the public health, safety, convenience and general welfare; to encourage planned and orderly land use development; to protect property values and the property tax base; to permit the careful planning and efficient maintenance of highway systems; to ensure adequate highway, utility, health, educational and recreational facilities; to recognize the needs of agriculture, forestry, industry and business in future growth; to encourage uses of land and other natural resources which are in accordance with their character and adaptability; to provide adequate light and air, including access to sunlight for solar collectors and to wind for wind energy systems; to encourage the protection of groundwater resources; to preserve wetlands; to conserve soil, water and forest resources; to protect the beauty and amenities of landscape and man-made developments; to provide healthy surroundings for family life; and to promote the efficient and economical use of public funds. To accomplish this purpose the board may plan for the physical development and zoning of territory within the county as set forth in this section and shall incorporate therein the master plan adopted under s. 62.23 (2) or (3) and the official map of any city or village in the county adopted under s. 62.23 (6).

59.69(2) (2) Planning and zoning agency or commission.

59.69(2)(a)(a)

59.69(2)(a)1.1. Except as provided under subd. 2., the board may create a planning and zoning committee as a county board agency or may create a planning and zoning commission consisting wholly or partially of persons who are not members of the board, designated the county zoning agency. In lieu of creating a committee or commission for this purpose, the board may designate a previously established committee or commission as the county zoning agency, authorized to act in all matters pertaining to county planning and zoning.

59.69(2)(a)2. 2. If the board in a county with a county executive authorizes the creation of a county planning and zoning commission, designated the county zoning agency, the county executive shall appoint the commission, subject to confirmation by the board.

59.69(2)(a)3. 3. If a county planning and zoning commission is created under subd. 2., the county executive may appoint, for staggered 3-year terms, 2 alternate members of the commission, who are subject to confirmation by the board. Annually, the county executive shall designate one of the alternate members as first alternate and the other as 2nd alternate. The first alternate shall act, with full power, only when a member of the commission refuses to vote because of a conflict of interest or when a member is absent. The 2nd alternate shall act only when the first alternate refuses to vote because of a conflict of interest or is absent, or if more than one member of the commission refuses to vote because of a conflict of interest or is absent.

59.69(2)(b) (b) From its members, the county zoning agency shall elect a chairperson whose term shall be for 2 years, and the county zoning agency may create and fill other offices.

59.69(2)(bm) (bm) The head of the county zoning agency appointed under sub. (10) (b) 2. shall have the administrative powers and duties specified for the county zoning agency under this section, and the county zoning agency shall be only a policy-making body determining the broad outlines and principles governing such administrative powers and duties and shall be a quasi-judicial body with decision-making power that includes but is not limited to conditional use, planned unit development and rezoning. The building inspector shall enforce all laws, ordinances, rules and regulations under this section.

59.69(2)(c) (c) Subject to change by the board, the county zoning agency may adopt such rules and regulations governing its procedure as it considers necessary or advisable. The county zoning agency shall keep a record of its planning and zoning studies, its resolutions, transactions, findings and determinations.

59.69(2)(cm) (cm) In addition to the members who serve on, or are appointed to, a planning and zoning committee, commission, or agency under par. (a), the committee, commission, or agency shall also include, as a nonvoting member, a representative from a military base or installation, with at least 200 assigned military personnel or that contains at least 2,000 acres, that is located in the county, if the base's or installation's commanding officer appoints such a representative.

59.69(2)(d) (d) The county may accept, review and expend funds, grants and services and may contract with respect thereto and may provide such information and reports as may be necessary to secure such financial aid and services, and within such funds as may be made available, the county zoning agency may employ, or contract for the services of, such professional planning technicians and staff as are considered necessary for the discharge of the duties and responsibilities of the county zoning agency.

59.69(2)(e) (e) Wherever a public hearing is specified under this section, the hearing shall be conducted by the county zoning agency in the county courthouse or in such other appropriate place as may be selected by the county zoning agency. The county zoning agency shall give notice of the public hearing by publication in the county as a class 2 notice under ch. 985, and shall consider any comments made, or submitted by, the commanding officer, or the officer's designee, of a military base or installation, with at least 200 assigned military personnel or that contains at least 2,000 acres, that is located in or near the county.

59.69(2)(f) (f) Whenever a county development plan, part thereof or amendment thereto is adopted by, or a zoning ordinance or amendment thereto is enacted by, the board, a duplicate copy shall be certified by the clerk and sent to the municipal clerks of the municipalities affected thereby, and also to the commanding officer, or the officer's designee, of any military base or installation, with at least 200 assigned military personnel or that contains at least 2,000 acres, that is located in or near the county.

59.69(2)(g) (g) Neither the board nor the county zoning agency may condition or withhold approval of a permit under this section based upon the property owner entering into a contract, or discontinuing, modifying, extending, or renewing any contract, with a 3rd party under which the 3rd party is engaging in a lawful use of the property.

59.69(3) (3) The county development plan.

59.69(3)(a)(a) The county zoning agency may direct the preparation of a county development plan or parts of the plan for the physical development of the unincorporated territory within the county and areas within incorporated jurisdictions whose governing bodies by resolution agree to having their areas included in the county's development plan. The plan may be adopted in whole or in part and may be amended by the board and endorsed by the governing bodies of incorporated jurisdictions included in the plan. The county development plan, in whole or in part, in its original form or as amended, is hereafter referred to as the development plan. Beginning on January 1, 2010, or, if the county is exempt under s. 66.1001 (3m), the date under s. 66.1001 (3m) (b), if the county engages in any program or action described in s. 66.1001 (3), the development plan shall contain at least all of the elements specified in s. 66.1001 (2).

59.69(3)(b) (b) The development plan shall include the master plan, if any, of any city or village, that was adopted under s. 62.23 (2) or (3) and the official map, if any, of such city or village, that was adopted under s. 62.23 (6) in the county, without change.

59.69(3)(c) (c) The development plan may be in the form of descriptive material, reports, charts, diagrams or maps. Each element of the development plan shall describe its relationship to other elements of the plan and to statements of goals, objectives, principles, policies or standards.

59.69(3)(d) (d) The county zoning agency shall hold a public hearing on the development plan before approving it. After approval of the plan the county zoning agency shall submit the plan to the board for its approval and adoption. The plan shall be adopted by resolution and when adopted it shall be certified as provided in sub. (2) (f). The development plan shall serve as a guide for public and private actions and decisions to assure the development of public and private property in appropriate relationships.

59.69(3)(e) (e) A master plan adopted under s. 62.23 (2) and (3) and an official map that is established under s. 62.23 (6) shall control in unincorporated territory in a county affected thereby, whether or not such action occurs before the adoption of a development plan.

59.69(4) (4) Extent of power. For the purpose of promoting the public health, safety and general welfare the board may by ordinance effective within the areas within such county outside the limits of incorporated villages and cities establish districts of such number, shape and area, and adopt such regulations for each such district as the board considers best suited to carry out the purposes of this section. The board may establish mixed-use districts that contain any combination of uses, such as industrial, commercial, public, or residential uses, in a compact urban form. The powers granted by this section shall be exercised through an ordinance which may, subject to sub. (4e), determine, establish, regulate and restrict:

59.69(4)(a) (a) The areas within which agriculture, forestry, industry, mining, trades, business and recreation may be conducted, except that no ordinance enacted under this subsection may prohibit forestry operations that are in accordance with generally accepted forestry management practices, as defined under s. 823.075 (1) (d).

59.69(4)(b) (b) The areas in which residential uses may be regulated or prohibited.

59.69(4)(c) (c) The areas in and along, or in or along, natural watercourses, channels, streams and creeks in which trades or industries, filling or dumping, erection of structures and the location of buildings may be prohibited or restricted.

59.69(4)(d) (d) Trailer or tourist camps, motels, and manufactured and mobile home communities.

59.69(4)(e) (e) Designate certain areas, uses or purposes which may be subjected to special regulation.

59.69(4)(f) (f) The location of buildings and structures that are designed for specific uses and designation of uses for which buildings and structures may not be used or altered.

59.69(4)(g) (g) The location, height, bulk, number of stories and size of buildings and other structures.

59.69(4)(h) (h) The location of roads and schools.

59.69(4)(i) (i) Building setback lines.

59.69(4)(j) (j) The density and distribution of population.

59.69(4)(k) (k) The percentage of a lot which may be occupied, size of yards, courts and other open spaces.

59.69(4)(L) (L) Places, structures or objects with a special character, historic interest, aesthetic interest or other significant value, historic landmarks and historic districts.

59.69(4)(m) (m) Burial sites, as defined in s. 157.70 (1) (b).

59.69(4c) (4c) Construction site ordinance limits. Except as provided in s. 101.1206 (5m), an ordinance that is enacted under sub. (4) may only include provisions that are related to construction site erosion control if those provisions are limited to sites described in s. 281.33 (3) (a) 1. a. and b.

59.69(4d) (4d) Antenna facilities. The board may not enact an ordinance or adopt a resolution on or after May 6, 1994, or continue to enforce an ordinance or resolution on or after May 6, 1994, that affects satellite antennas with a diameter of 2 feet or less unless one of the following applies:

59.69(4d)(a) (a) The ordinance or resolution has a reasonable and clearly defined aesthetic or public health or safety objective.

59.69(4d)(b) (b) The ordinance or resolution does not impose an unreasonable limitation on, or prevent, the reception of satellite-delivered signals by a satellite antenna with a diameter of 2 feet or less.

59.69(4d)(c) (c) The ordinance or resolution does not impose costs on a user of a satellite antenna with a diameter of 2 feet or less that exceed 10% of the purchase price and installation fee of the antenna and associated equipment.

59.69(4e) (4e) Migrant labor camps. The board may not enact an ordinance or adopt a resolution that interferes with any of the following:

59.69(4e)(a) (a) Any repair or expansion of migrant labor camps, as defined in s. 103.90 (3). An ordinance or resolution of the county that is in effect on September 1, 2001, and that interferes with any construction, repair, or expansion of migrant labor camps is void.

59.69(4e)(b) (b) The construction of new migrant labor camps, as defined in s. 103.90 (3), that are built on or after September 1, 2001, on property that is adjacent to a food processing plant, as defined in s. 97.29 (1) (h), or on property owned by a producer of vegetables, as defined in s. 100.235 (1) (g), if the camp is located on or contiguous to property on which vegetables are produced or adjacent to land on which the producer resides.

59.69(4f) (4f) Amateur radio antennas. The board may not enact an ordinance or adopt a resolution on or after April 17, 2002, or continue to enforce an ordinance or resolution on or after April 17, 2002, that affects the placement, screening, or height of antennas, or antenna support structures, that are used for amateur radio communications unless all of the following apply:

59.69(4f)(a) (a) The ordinance or resolution has a reasonable and clearly defined aesthetic, public health, or safety objective, and represents the minimum practical regulation that is necessary to accomplish the objectives.

59.69(4f)(b) (b) The ordinance or resolution reasonably accommodates amateur radio communications.

59.69(4g) (4g) Airport areas. In a county which has created a county zoning agency under sub. (2) (a), the county's development plan shall include the location of any part of an airport, as defined in s. 62.23 (6) (am) 1. a., that is located in the county and of any part of an airport affected area, as defined in s. 62.23 (6) (am) 1. b., that is located in the county.

59.69(4h) (4h) Payday lenders.

59.69(4h)(a)(a) Definitions. In this subsection:

59.69(4h)(a)1. 1. "Licensee" has the meaning given in s. 138.14 (1) (i).

59.69(4h)(a)2. 2. "Payday lender" means a business, owned by a licensee, that makes payday loans.

59.69(4h)(a)3. 3. "Payday loan" has the meaning given in s. 138.14 (1) (k).

59.69(4h)(b) (b) Limits on locations of payday lenders. Except as provided in par. (c), no payday lender may operate in a county unless it receives a permit to do so from the county zoning agency, and the county zoning agency may not issue a permit to a payday lender if any of the following applies:

59.69(4h)(b)1. 1. The payday lender would be located within 1,500 feet of another payday lender.

59.69(4h)(b)2. 2. The payday lender would be located within 150 feet of a single-family or 2-family residential zoning district.

59.69(4h)(c) (c) Exceptions.

59.69(4h)(c)1.1. Paragraph (b) only applies in the unincorporated parts of the county which have not adopted a zoning ordinance as authorized under s. 60.62 (1).

59.69(4h)(c)2. 2. A county may regulate payday lenders by enacting a zoning ordinance that contains provisions that are more strict than those specified in par. (b).

59.69(4h)(c)3. 3. If a county has enacted an ordinance regulating payday lenders that is in effect on January 1, 2011, the ordinance may continue to apply and the county may continue to enforce the ordinance, but only if the ordinance is at least as restrictive as the provisions of par. (b).

59.69(4h)(c)4. 4. Notwithstanding the provisions of subd. 3., if a payday lender that is doing business on January 1, 2011, from a location that does not comply with the provisions of par. (b), the payday lender may continue to operate from that location notwithstanding the provisions of par. (b).

59.69(4m) (4m) Historic preservation. A county, as an exercise of its zoning and police powers for the purpose of promoting the health, safety and general welfare of the community and of the state, may regulate by ordinance any place, structure or object with a special character, historic interest, aesthetic interest or other significant value, for the purpose of preserving the place, structure or object and its significant characteristics. The county may create a landmarks commission to designate historic landmarks and establish historic districts. The county may regulate all historic landmarks and all property within each historic district to preserve the historic landmarks and property within the district and the character of the district.

59.69(5) (5) Formation of zoning ordinance; procedure.

59.69(5)(a)(a) When the county zoning agency has completed a draft of a proposed zoning ordinance, it shall hold a public hearing thereon, following publication in the county of a class 2 notice, under ch. 985. If the proposed ordinance has the effect of changing the allowable use of any property, the notice shall include either a map showing the property affected by the ordinance or a description of the property affected by the ordinance and a statement that a map may be obtained from the zoning agency. After such hearing the agency may make such revisions in the draft as it considers necessary, or it may submit the draft without revision to the board with recommendations for adoption. Proof of publication of the notice of the public hearing held by such agency shall be attached to its report to the board.

59.69(5)(b) (b) When the draft of the ordinance, recommended for enactment by the zoning agency, is received by the board, it may enact the ordinance as submitted, or reject it, or return it to the agency with such recommendations as the board may see fit to make. In the event of such return subsequent procedure by the agency shall be as if the agency were acting under the original directions. When enacted, duplicate copies of the ordinance shall be submitted by the clerk by registered mail to each town clerk for consideration by the town board.

59.69(5)(c) (c) A county ordinance enacted under this section shall not be effective in any town until it has been approved by the town board. If the town board approves an ordinance enacted by the county board, under this section, a certified copy of the approving resolution attached to one of the copies of such ordinance submitted to the town board shall promptly be filed with the county clerk by the town clerk. The ordinance shall become effective in the town as of the date of the filing, which filing shall be recorded by the county clerk in the clerk's office, reported to the town board and the county board, and printed in the proceedings of the county board. The ordinance shall supersede any prior town ordinance in conflict therewith or which is concerned with zoning, except as provided by s. 60.62.

59.69(5)(d) (d) The board may by a single ordinance repeal an existing county zoning ordinance and reenact a comprehensive revision thereto in accordance with this section. "Comprehensive revision", in this paragraph, means a complete rewriting of an existing zoning ordinance which changes numerous zoning provisions and alters or adds zoning districts. The comprehensive revision may provide that the existing ordinance shall remain in effect in a town for a period of up to one year or until the comprehensive revision is approved by the town board, whichever period is shorter. If the town board fails to approve the comprehensive revision within a year neither the existing ordinance nor the comprehensive revision shall be in force in that town. Any repeal and reenactment prior to November 12, 1965, which would be valid under this paragraph is hereby validated.

59.69(5)(e) (e) The board may amend an ordinance or change the district boundaries. The procedure for such amendments or changes is as follows:

59.69(5)(e)1. 1. A petition for amendment of a county zoning ordinance may be made by a property owner in the area to be affected by the amendment, by the town board of any town in which the ordinance is in effect; by any member of the board or by the agency designated by the board to consider county zoning matters as provided in sub. (2) (a). The petition shall be filed with the clerk who shall immediately refer it to the county zoning agency for its consideration, report and recommendations. Immediate notice of the petition shall be sent to the county supervisor of any affected district. A report of all petitions referred under this paragraph shall be made to the county board at its next succeeding meeting.

59.69(5)(e)2. 2. Upon receipt of the petition by the agency it shall call a public hearing on the petition. Notice of the time and place of the hearing shall be given by publication in the county of a class 2 notice, under ch. 985. If an amendment to an ordinance, as described in the petition, has the effect of changing the allowable use of any property, the notice shall include either a map showing the property affected by the amendment or a description of the property affected by the amendment and a statement that a map may be obtained from the zoning agency. A copy of the notice shall be mailed by registered mail to the town clerk of each town affected by the proposed amendment at least 10 days prior to the date of such hearing. If the petition is for any change in an airport affected area, as defined in s. 62.23 (6) (am) 1. b., the agency shall mail a copy of the notice to the owner or operator of the airport bordered by the airport affected area.

59.69(5)(e)3. 3. Except as provided under subd. 3m., if a town affected by the proposed amendment disapproves of the proposed amendment, the town board of the town may file a certified copy of the resolution adopted by the board disapproving of the petition with the agency before, at or within 10 days after the public hearing. If the town board of the town affected in the case of an ordinance relating to the location of boundaries of districts files such a resolution, or the town boards of a majority of the towns affected in the case of all other amendatory ordinances file such resolutions, the agency may not recommend approval of the petition without change, but may only recommend approval with change or recommend disapproval.

59.69(5)(e)3m. 3m. A town may extend its time for disapproving any proposed amendment under subd. 3. by 20 days if the town board adopts a resolution providing for the extension and files a certified copy of the resolution with the clerk of the county in which the town is located. The 20-day extension shall remain in effect until the town board adopts a resolution rescinding the 20-day extension and files a certified copy of the resolution with the clerk of the county in which the town is located.

59.69(5)(e)4. 4. As soon as possible after the public hearing, the agency shall act, subject to subd. 3., on the petition either approving, modifying and approving, or disapproving it. If its action is favorable to granting the requested change or any modification thereof, it shall cause an ordinance to be drafted effectuating its determination and shall submit the proposed ordinance directly to the board with its recommendations. If the agency after its public hearing recommends denial of the petition it shall report its recommendation directly to the board with its reasons for the action. Proof of publication of the notice of the public hearing held by the agency and proof of the giving of notice to the town clerk of the hearing shall be attached to either report. Notification of town board resolutions filed under subd. 3. shall be attached to either such report.

59.69(5)(e)5. 5. Upon receipt of the agency report the board may enact the ordinance as drafted by the zoning agency or with amendments, or it may deny the petition for amendment, or it may refuse to deny the petition as recommended by the agency in which case it shall rerefer the petition to the agency with directions to draft an ordinance to effectuate the petition and report the ordinance back to the board which may then enact or reject the ordinance.

59.69(5)(e)5g. 5g. If a protest against a proposed amendment is filed with the clerk at least 24 hours prior to the date of the meeting of the board at which the report of the zoning agency under subd. 4. is to be considered, duly signed and acknowledged by the owners of 50% or more of the area proposed to be altered, or by abutting owners of over 50% of the total perimeter of the area proposed to be altered included within 300 feet of the parcel or parcels proposed to be rezoned, action on the ordinance may be deferred until the zoning agency has had a reasonable opportunity to ascertain and report to the board as to the authenticity of the ownership statements. Each signer shall state the amount of area or frontage owned by that signer and shall include a description of the lands owned by that signer. If the statements are found to be true, the ordinance may not be enacted except by the affirmative vote of three-fourths of the members of the board present and voting. If the statements are found to be untrue to the extent that the required frontage or area ownership is not present the protest may be disregarded.

59.69(5)(e)5m. 5m. If a proposed amendment under this paragraph would make any change in an airport affected area, as defined under s. 62.23 (6) (am) 1. b., and the owner or operator of the airport bordered by the airport affected area files a protest against the proposed amendment with the clerk at least 24 hours prior to the date of the meeting of the board at which the report of the zoning agency under subd. 4. is to be considered, no ordinance which makes such a change may be enacted except by the affirmative vote of two-thirds of the members of the board present and voting.

59.69(5)(e)6. 6. If an amendatory ordinance makes only the change sought in the petition and if the petition was not disapproved prior to, at or within 10 days under subd. 3. or 30 days under subd. 3m., whichever is applicable, after the public hearing by the town board of the town affected in the case of an ordinance relating to the location of district boundaries or by the town boards of a majority of the towns affected in the case of all other amendatory ordinances, it shall become effective on passage. The county clerk shall record in the clerk's office the date on which the ordinance becomes effective and notify the town clerk of all towns affected by the ordinance of the effective date and also insert the effective date in the proceedings of the county board. Any other amendatory ordinance when enacted shall within 7 days thereafter be submitted in duplicate by the county clerk by registered mail to the town clerk of each town in which lands affected by the ordinance are located. If after 40 days from the date of the enactment a majority of the towns have not filed certified copies of resolutions disapproving the amendment with the county clerk, or if, within a shorter time a majority of the towns in which the ordinance is in effect have filed certified copies of resolutions approving the amendment with the county clerk, the amendment shall be in effect in all of the towns affected by the ordinance. Any ordinance relating to the location of boundaries of districts shall within 7 days after enactment by the county board be transmitted by the county clerk by registered mail only to the town clerk of the town in which the lands affected by the change are located and shall become effective 40 days after enactment of the ordinance by the county board unless such town board prior to such date files a certified copy of a resolution disapproving of the ordinance with the county clerk. If such town board approves the ordinance, the ordinance shall become effective upon the filing of the resolution of the town board approving the ordinance with the county clerk. The clerk shall record in the clerk's office the date on which the ordinance becomes effective and notify the town clerk of all towns affected by such ordinance of such effective date and also make such report to the county board, which report shall be printed in the proceedings of the county board.

59.69(5)(e)7. 7. When any lands previously under the jurisdiction of a county zoning ordinance have been finally removed from such jurisdiction by reason of annexation to an incorporated municipality, and after the regulations imposed by the county zoning ordinance have ceased to be effective as provided in sub. (7), the board may, on the recommendation of its zoning agency, enact amendatory ordinances that remove or delete the annexed lands from the official zoning map or written descriptions without following any of the procedures provided in subds. 1. to 6., and such amendatory ordinances shall become effective upon enactment and publication. A copy of the ordinance shall be forwarded by the clerk to the clerk of each town in which the lands affected were previously located. Nothing in this paragraph shall be construed to nullify or supersede s. 66.1031.

59.69(5)(f) (f) The county zoning agency shall maintain a list of persons who submit a written request to receive notice of any proposed ordinance or amendment that affects the allowable use of the property owned by the person. If the county zoning agency completes a draft of a proposed zoning ordinance under par. (a) or if the agency receives a petition under par. (e) 2., the agency shall send a notice, which contains a copy of the proposed ordinance or petition, to each person on the list whose property, the allowable use of which, may be affected by the proposed ordinance or amendment. The notice shall be by mail or in any reasonable form that is agreed to by the person and the agency. The agency may charge each person on the list who receives a notice a fee that does not exceed the approximate cost of providing the notice to the person. An ordinance or amendment that is subject to this paragraph may take effect even if the agency fails to send the notice that is required by this paragraph.

59.69(6) (6) Optional additional procedures. Nothing in this section shall be construed to prohibit the zoning agency, the board or a town board from adopting any procedures in addition to those prescribed in this section and not in conflict therewith. Such procedures may, but are not required to, provide for public hearings before the county board. The public hearing provided by sub. (5) (a) and (e) 2. is deemed to be sufficient for the requirements of due process whether or not the county board holds a further public hearing thereafter.

59.69(7) (7) Continued effect of ordinance. Whenever an area which has been subject to a county zoning ordinance petitions to become part of a city or village, the regulations imposed by the county zoning ordinance shall continue in effect, without change, and shall be enforced by the city or village until the regulations have been changed by official action of the governing body of the city or village, except that in the event an ordinance of annexation is contested in the courts, the county zoning shall prevail and the county shall have jurisdiction over the zoning in the area affected until ultimate determination of the court action.

59.69(8) (8) Exchange of tax deeded lands. When a county acquires lands by tax deeds, the board may exchange such lands for other lands in the county for the purpose of promoting the regulation and restriction of agricultural and forestry lands and may exchange such lands for other lands for the purpose of creating a park or recreational area.

59.69(9) (9) Zoning of county-owned lands.

59.69(9)(a)(a) The county board may by ordinance zone and rezone lands owned by the county without necessity of securing the approval of the town boards of the towns wherein the lands are situated and without following the procedure outlined in sub. (5), provided that the county board shall give written notice to the town board of the town wherein the lands are situated of its intent to so rezone and shall hold a public hearing on the proposed rezoning ordinance and give notice of the hearing by posting in 5 public places in the town.

59.69(9)(b) (b) This subsection does not apply to land that is subject to a town zoning ordinance which is purchased by the county for use as a solid or hazardous waste disposal facility or hazardous waste storage or treatment facility, as these terms are defined under s. 289.01.

59.69(10) (10) Nonconforming uses.

59.69(10)(ab)(ab) In this subsection "nonconforming use" means a use of land, a dwelling, or a building that existed lawfully before the current zoning ordinance was enacted or amended, but that does not conform with the use restrictions in the current ordinance.

59.69(10)(am) (am) An ordinance enacted under this section may not prohibit the continuance of the lawful use of any building, premises, structure, or fixture for any trade or industry for which such building, premises, structure, or fixture is used at the time that the ordinances take effect, but the alteration of, or addition to, or repair in excess of 50 percent of its assessed value of any existing building, premises, structure, or fixture for the purpose of carrying on any prohibited trade or new industry within the district where such buildings, premises, structures, or fixtures are located, may be prohibited. The continuance of the nonconforming use of a temporary structure may be prohibited. If the nonconforming use is discontinued for a period of 12 months, any future use of the building, premises, structure, or fixture shall conform to the ordinance.

59.69(10)(b) (b)

59.69(10)(b)1.1. Except as provided under subd. 2., the board shall designate an officer to administer the zoning ordinance, who may be the secretary of the zoning agency, a building inspector appointed under s. 59.698 or other appropriate person.

59.69(10)(b)2. 2. Notwithstanding subd. 1. and s. 59.698, in a county with a county zoning agency and a county executive or county administrator, the county executive or county administrator shall appoint and supervise the head of the county zoning agency and the county building inspector, in separate or combined positions. The appointment is subject to confirmation by the board unless the board, by ordinance, elects to waive confirmation or unless the appointment is made under a civil service system competitive examination procedure established under s. 59.52 (8) or ch. 63. The board, by resolution or ordinance, may provide that, notwithstanding s. 17.10 (6), the head of the county zoning agency and the county building inspector, whether serving in a separate or combined position, if appointed under this subdivision, may not be removed from his or her position except for cause.

59.69(10)(b)3. 3. The officer designated under subd. 1. or 2. shall cause a record to be made immediately after the enactment of an ordinance or amendment thereto, or change in district boundary, approved by the town board, of all lands, premises and buildings in the town used for purposes not conforming to the regulations applicable to the district in which they are situated. The record shall include the legal description of the lands, the nature and extent of the uses therein, and the names and addresses of the owner or occupant or both. Promptly on its completion the record shall be published in the county as a class 1 notice, under ch. 985. The record, as corrected, shall be on file with the register of deeds 60 days after the last publication and shall be prima facie evidence of the extent and number of nonconforming uses existing on the effective date of the ordinance in the town. Corrections before the filing of the record with the register of deeds may be made on the filing of sworn proof in writing, satisfactory to the officer administering the zoning ordinance.

59.69(10)(c) (c) The board shall prescribe a procedure for the annual listing of nonconforming uses, discontinued or created, since the previous listing and for all other nonconforming uses. Discontinued and newly created nonconforming uses shall be recorded with the register of deeds immediately after the annual listing.

59.69(10)(d) (d) Paragraphs (b) and (c) shall not apply to counties issuing building permits or occupancy permits as a means of enforcing the zoning ordinance or to counties which have provided other procedures for this purpose.

59.69(10)(e) (e)

59.69(10)(e)1.1. In this paragraph, "amortization ordinance" means an ordinance that allows the continuance of the lawful use of a nonconforming building, premises, structure, or fixture that may be lawfully used as described under par. (am), but only for a specified period of time, after which the lawful use of such building, premises, structure, or fixture must be discontinued without the payment of just compensation.

59.69(10)(e)2. 2. Subject to par. (am), an ordinance enacted under this section may not require the removal of a nonconforming building, premises, structure, or fixture by an amortization ordinance.

59.69(10e) (10e) Repair and maintenance of certain nonconforming structures.

59.69(10e)(a)(a) In this subsection:

59.69(10e)(a)1. 1. "Development regulations" means the part of a zoning ordinance enacted under this section that applies to elements including setback, height, lot coverage, and side yard.

59.69(10e)(a)2. 2. "Nonconforming structure" means a dwelling or other building that existed lawfully before the current zoning ordinance was enacted or amended, but that does not conform with one or more of the development regulations in the current zoning ordinance.

59.69(10e)(b) (b) An ordinance enacted under this section may not prohibit, or limit based on cost, the repair, maintenance, renovation, or remodeling of a nonconforming structure.

59.69(10m) (10m) Restoration of certain nonconforming structures.

59.69(10m)(a)(a) Restrictions that are applicable to damaged or destroyed nonconforming structures and that are contained in an ordinance enacted under this section may not prohibit the restoration of a nonconforming structure if the structure will be restored to the size, subject to par. (b), location, and use that it had immediately before the damage or destruction occurred, or impose any limits on the costs of the repair, reconstruction, or improvement if all of the following apply:

59.69(10m)(a)1. 1. The nonconforming structure was damaged or destroyed on or after March 2, 2006.

59.69(10m)(a)2. 2. The damage or destruction was caused by violent wind, vandalism, fire, flood, ice, snow, mold, or infestation.

59.69(10m)(b) (b) An ordinance enacted under this section to which par. (a) applies shall allow for the size of a structure to be larger than the size it was immediately before the damage or destruction if necessary for the structure to comply with applicable state or federal requirements.

59.69(11) (11) Procedure for enforcement of county zoning ordinance. The board shall prescribe rules, regulations and administrative procedures, and provide such administrative personnel as it considers necessary for the enforcement of this section, and all ordinances enacted in pursuance thereof. The rules and regulations and the districts, setback building lines and regulations authorized by this section, shall be prescribed by ordinances which shall be declared to be for the purpose of promoting the public health, safety and general welfare. The ordinances shall be enforced by appropriate forfeitures. Compliance with such ordinances may also be enforced by injunctional order at the suit of the county or an owner of real estate within the district affected by the regulation.

59.69(12) (12) Prior ordinances effective. Nothing in this section shall invalidate any county zoning ordinance enacted under statutes in effect before July 20, 1951.

59.69(13) (13) Construction of section. The powers granted in this section shall be liberally construed in favor of the county exercising them, and this section shall not be construed to limit or repeal any powers now possessed by a county.

59.69(14) (14) Limitation of actions. A landowner, occupant or other person who is affected by a county zoning ordinance or amendment, who claims that the ordinance or amendment is invalid because procedures prescribed by the statutes or the ordinance were not followed, shall commence an action within the time provided by s. 893.73 (1), except this subsection and s. 893.73 (1) do not apply unless there has been at least one publication of a notice of a zoning hearing in a local newspaper of general circulation and unless there has been held a public hearing on the ordinance or amendment at the time and place specified in the notice.

59.69(15) (15) Community and other living arrangements. For purposes of this section, the location of a community living arrangement for adults, as defined in s. 46.03 (22), a community living arrangement for children, as defined in s. 48.743 (1), a foster home, as defined in s. 48.02 (6), or an adult family home, as defined in s. 50.01 (1), in any municipality, shall be subject to the following criteria:

59.69(15)(a) (a) No community living arrangement may be established after March 28, 1978, within 2,500 feet, or any lesser distance established by an ordinance of a municipality, of any other such facility. Agents of a facility may apply for an exception to this requirement, and such exceptions may be granted at the discretion of the municipality. Two community living arrangements may be adjacent if the municipality authorizes that arrangement and if both facilities comprise essential components of a single program.

59.69(15)(b) (b)

59.69(15)(b)1.1. Community living arrangements shall be permitted in each municipality without restriction as to the number of facilities, so long as the total capacity of the community living arrangements does not exceed 25 or 1% of the municipality's population, whichever is greater. When the capacity of the community living arrangements in the municipality reaches that total, the municipality may prohibit additional community living arrangements from locating in the municipality. In any municipality, when the capacity of community living arrangements in an aldermanic district in a city or a ward in a village or town reaches 25 or 1% of the population, whichever is greater, of the district or ward, the municipality may prohibit additional community living arrangements from being located within the district or ward. Agents of a facility may apply for an exception to the requirements of this subdivision, and such exceptions may be granted at the discretion of the municipality.

59.69(15)(b)2. 2. No community living arrangement may be established after January 1, 1995, within 2,500 feet, or any lesser distance established by an ordinance of the municipality, of any other such facility. Agents of a facility may apply for an exception to this requirement, and exceptions may be granted at the discretion of the municipality. Two community living arrangements may be adjacent if the municipality authorizes that arrangement and if both facilities comprise essential components of a single program.

59.69(15)(bm) (bm) A foster home that is the primary domicile of a foster parent and that is licensed under s. 48.62 or an adult family home certified under s. 50.032 (1m) (b) shall be a permitted use in all residential areas and is not subject to pars. (a) and (b) except that foster homes operated by corporations, child welfare agencies, religious associations, as defined in s. 157.061 (15), associations, or public agencies shall be subject to pars. (a) and (b).

59.69(15)(br) (br)

59.69(15)(br)1.1. No adult family home described in s. 50.01 (1) (b) may be established within 2,500 feet, or any lesser distance established by an ordinance of the municipality, of any other adult family home described in s. 50.01 (1) (b) or any community living arrangement. An agent of an adult family home described in s. 50.01 (1) (b) may apply for an exception to this requirement, and the exception may be granted at the discretion of the municipality.

59.69(15)(br)2. 2. An adult family home described in s. 50.01 (1) (b) that meets the criteria specified in subd. 1. and that is licensed under s. 50.033 (1m) (b) is permitted in the municipality without restriction as to the number of adult family homes and may locate in any residential zone, without being required to obtain special zoning permission except as provided in par. (i).

59.69(15)(c) (c) If the community living arrangement has capacity for 8 or fewer persons being served by the program, meets the criteria listed in pars. (a) and (b), and is licensed, operated, or permitted under the authority of the department of health services or the department of children and families, that facility is entitled to locate in any residential zone, without being required to obtain special zoning permission except as provided in par. (i).

59.69(15)(d) (d) If the community living arrangement has capacity for 9 to 15 persons being served by the program, meets the criteria listed in pars. (a) and (b), and is licensed, or operated, or permitted under the authority of the department of health services or the department of children and families, the facility is entitled to locate in any residential area except areas zoned exclusively for single-family or 2-family residences, except as provided in par. (i), but is entitled to apply for special zoning permission to locate in those areas. The municipality may grant special zoning permission at its discretion and shall make a procedure available to enable such facilities to request such permission.

59.69(15)(e) (e) If the community living arrangement has capacity for serving 16 or more persons, meets the criteria listed in pars. (a) and (b), and is licensed, operated, or permitted under the authority of the department of health services or the department of children and families, that facility is entitled to apply for special zoning permission to locate in areas zoned for residential use. The municipality may grant special zoning permission at its discretion and shall make a procedure available to enable such facilities to request such permission.

59.69(15)(f) (f) The department of health services shall designate a single subunit within that department to maintain appropriate records indicating the location and the capacity of each community living arrangement for adults, and the information shall be available to the public. The department of children and families shall designate a single subunit within that department to maintain appropriate records indicating the location and the capacity of each community living arrangement for children, and the information shall be available to the public.

59.69(15)(g) (g) In this subsection, "special zoning permission" includes, but is not limited to, the following: special exception, special permit, conditional use, zoning variance, conditional permit and words of similar intent.

59.69(15)(h) (h) The attorney general shall take action, upon the request of the department of health services or the department of children and families, to enforce compliance with this subsection.

59.69(15)(i) (i) Not less than 11 months nor more than 13 months after the first licensure of an adult family home under s. 50.033 or of a community living arrangement and every year thereafter, the common council or village or town board of a municipality in which a licensed adult family home or a community living arrangement is located may make a determination as to the effect of the adult family home or community living arrangement on the health, safety or welfare of the residents of the municipality. The determination shall be made according to the procedures provided under par. (j). If the common council or village or town board determines that the existence in the municipality of a licensed adult family home or a community living arrangement poses a threat to the health, safety or welfare of the residents of the municipality, the common council or village or town board may order the adult family home or community living arrangement to cease operation unless special zoning permission is obtained. The order is subject to judicial review under s. 68.13, except that a free copy of the transcript may not be provided to the licensed adult family home or community living arrangement. The licensed adult family home or community living arrangement shall cease operation within 90 days after the date of the order, or the date of final judicial review of the order, or the date of the denial of special zoning permission, whichever is later.

59.69(15)(im) (im) The fact that an individual with acquired immunodeficiency syndrome or a positive HIV test, as defined in s. 252.01 (2m), resides in a community living arrangement with a capacity for 8 or fewer persons may not be used under par. (i) to assert or prove that the existence of the community living arrangement in the municipality poses a threat to the health, safety or welfare of the residents of the municipality.

59.69(15)(j) (j) A determination under par. (i) shall be made after a hearing before the common council or village or town board. The municipality shall provide at least 30 days' notice to the licensed adult family home or the community living arrangement that such a hearing will be held. At the hearing, the licensed adult family home or the community living arrangement may be represented by counsel and may present evidence and call and examine witnesses and cross-examine other witnesses called. The common council or village or town board may call witnesses and may issue subpoenas. All witnesses shall be sworn by the common council, town board or village board. The common council or village or town board shall take notes of the testimony and shall mark and preserve all exhibits. The common council or village or town board may, and upon request of the licensed adult family home or the community living arrangement shall, cause the proceedings to be taken by a stenographer or by a recording device, the expense thereof to be paid by the municipality. Within 20 days after the hearing, the common council or village or town board shall mail or deliver to the licensed adult family home or the community living arrangement its written determination stating the reasons therefor. The determination shall be a final determination.

59.69 History History: 1971 c. 40 s. 93; 1971 c. 86, 224; 1973 c. 274; 1977 c. 205; 1979 c. 233 ss. 2 to 5, 7 and 8; 1979 c. 323; 1981 c. 341, 354, 374; 1983 a. 192 s. 303 (1); 1983 a. 410; 1983 a. 532 s. 36; 1985 a. 29, 136, 196, 281, 316; 1987 a. 161, 395; 1989 a. 80, 201; 1991 a. 255, 269, 316; 1993 a. 16, 27, 246, 327, 400, 446, 491; 1995 a. 27 ss. 9130 (4), 9126 (19); 1995 a. 201 s. 475; Stats. 1995 s. 59.69; 1995 a. 225 s. 174; 1995 a. 227; 1997 a. 3, 35; 1999 a. 9, 148, 185; 2001 a. 16, 30, 50, 105; 2003 a. 214; 2005 a. 26, 79, 81, 112, 171, 208; 2007 a. 11; 2007 a. 20 ss. 1852 to 1857, 9121 (6) (a); 2009 a. 28, 209, 351, 372, 405; 2011 a. 32, 170; 2013 a. 20; s. 35.17 correction in (10) (e) 1.

59.69 Annotation A zoning ordinance may distinguish between foster homes and therapeutic homes for the care of children. Browndale International v. Board of Adjustment, 60 Wis. 2d 182, 208 N.W.2d 121 (1973).

59.69 Annotation A plaintiff is not required to exhaust administrative remedies when his or her claim is that a zoning ordinance is unconstitutional, but may ask for a declaratory judgment. An ordinance classifying land as agricultural when it is unfit for agriculture is unreasonable and amounts to a taking of the land without compensation. Kmiec v. Town of Spider Lake, 60 Wis. 2d 640, 211 N.W.2d 471 (1973).

59.69 Annotation A property owner does not acquire a "vested interest" in the continuance of a nonconforming use, and such status will be denied if the specific use was casual and occasional, or if the use was merely accessory or incidental to the principal use. Walworth County v. Hartwell, 62 Wis. 2d 57, 214 N.W.2d 288 (1974).

59.69 Annotation Under s. 59.97 [now s. 59.69] (5) (c), a county zoning ordinance becomes effective in a town upon approval of the text by the town board and the filing of the approving resolution with the town clerk and not when it merely adopts a zoning map. Racine County v. Alby, 65 Wis. 2d 574, 223 N.W.2d 438 (1974).

59.69 Annotation Zoning ordinances, being in derogation of common law, are to be construed in favor of the free use of private property. Cohen v. Dane County Board of Adjustment, 74 Wis. 2d 87, 246 N.W.2d 112 (1976).

59.69 Annotation A municipality is not required to show irreparable injury before obtaining an injunction under s. 59.97 [now s. 59.69] (11). County of Columbia v. Bylewski, 94 Wis. 2d 153, 288 N.W.2d 129 (1980).

59.69 Annotation Under s. 59.97 [now s. 59.69] (9) a county may rezone county-owned land contrary to town zoning laws and without town approval. Town of Ringle v. County of Marathon, 104 Wis. 2d 297, 311 N.W.2d 595 (1981).

59.69 Annotation The primary authority to enact, repeal, and amend a zoning ordinance is at the county, not town, level. The county is responsible for any liabilities that may arise from adoption. No liability arises to a town from the town's approval of a county ordinance enacted following the repeal of a prior effective ordinance. M & I Marshall Bank v. Town of Somers, 141 Wis. 2d 271, 414 N.W.2d 824 (1987).

59.69 Annotation When it is claimed that zoning resulted in a taking of land without compensation, there is no compensable taking unless the regulation resulted in a diminution of value so great that it amounts to a confiscation. M & I Marshall Bank v. Town of Somers, 141 Wis. 2d 271, 414 N.W.2d 824 (1987).

59.69 Annotation For purposes of determining a nonconforming use for a quarry site, all land that contains the mineral and is integral to the operation is included, although a particular portion may not be under actual excavation. Smart v. Dane County Board of Adjustment, 177 Wis. 2d 445, 501 N.W.2d 782 (1993).

59.69 Annotation The power to regulate nonconforming uses includes the power to limit the extension or expansion of the use if it results in a change in the character of the use. Waukesha County v. Pewaukee Marina, Inc. 187 Wis. 2d 18, 522 N.W.2d 536 (Ct. App. 1994).

59.69 Annotation When a zoning ordinance is changed, a builder may have a vested right, enforceable by mandamus, to build under the previously existing ordinance if the builder has submitted, prior to the change, an application for a permit in strict and complete conformance with the ordinance then in effect. Lake Bluff Housing Partners v. South Milwaukee, 197 Wis. 2d 157, 540 N.W.2d 189 (1995), 94-1155.

59.69 Annotation Unless the zoning ordinance provides otherwise, a court should measure the sufficiency of a conditional use application at the time that notice of the final public hearing is first given. Weber v. Town of Saukville, 209 Wis. 2d 214, 562 N.W.2d 412 (1997), 94-2336.

59.69 Annotation A permit issued for a use prohibited by a zoning ordinance is illegal per se. A conditional use permit only allows a property owner to put the property to a use that is expressly permitted as long as conditions have been met. A use begun under an illegal permit cannot be a prior nonconforming use. Foresight, Inc. v. Babl, 211 Wis. 2d 599, 565 N.W.2d 279 (Ct. App. 1997), 96-1964.

59.69 Annotation A nonconforming use, regardless of its duration, may be prohibited or restricted if it also constitutes a public nuisance or is harmful to public health, safety, or welfare. Town of Delafield v. Sharpley, 212 Wis. 2d 332, 568 N.W.2d 779 (Ct. App. 1997), 96-2458.

59.69 Annotation A county executive's power to veto ordinances and resolutions extends to rezoning petitions that are in essence proposed amendments to the county zoning ordinance. The veto is subject to limited judicial review. Schmeling v. Phelps, 212 Wis. 2d 898, 569 N.W.2d 784 (Ct. App. 1997), 96-2661.

59.69 Annotation Sub. (11) does not eliminate the traditional equitable power of a circuit court. It is within the power of the court to deny a county's request for injunctive relief when a zoning ordinance violation is proven. The court should take evidence and weigh equitable considerations including that of the state's citizens. Forest County v. Goode, 219 Wis. 2d 654, 579 N.W.2d 715 (1998), 96-3592.

59.69 Annotation Construction in violation of zoning regulations, even when authorized by a voluntarily issued permit, is unlawful. However, in rare cases, there may be compelling equitable reasons when a requested order of abatement should not be issued. Lake Bluff Housing Partners v. City of South Milwaukee, 222 Wis. 2d 222, 588 N.W.2d 45 (Ct. App. 1998), 97-1339.

59.69 Annotation A conditional use permit did not impose a condition that the conditional use not be conducted outside the permitted area. It was improper to revoke the permit based on that use. An enforcement action in relation to the parcel where the use was not permitted was an appropriate remedy. Bettendorf v. St. Croix County Board of Adjustment, 224 Wis. 2d 735, 591 N.W.2d 916 (Ct. App.1999), 98-2327.

59.69 Annotation Once a municipality has shown an illegal change in use to a nonconforming use, the municipality is entitled to terminate the entire nonconforming use. The decision is not within the discretion of the court reviewing the order. Village of Menomonee Falls v. Preuss, 225 Wis. 2d 746, 593 N.W.2d 496 (Ct. App. 1999), 98-0384.

59.69 Annotation To violate substantive due process guarantees, a zoning decision must involve more than simple errors in law or an improper exercise of discretion; it must shock the conscience. The city's violation of a purported agreement regarding zoning was not a violation. A court cannot compel a political body to adhere to an agreement regrading zoning if that body has legitimate reasons for breaching. Eternalist Foundation, Inc. v. City of Platteville, 225 Wis. 2d 759, 593 N.W.2d 84 (Ct. App. 1999), 98-1944.

59.69 Annotation While the DNR has the authority to regulate the operation of game farms, its authority does not negate the power to enforce zoning ordinances against game farms. Both are applicable. Willow Creek Ranch v. Town of Shelby, 2000 WI 56, 235 Wis. 2d 409, 611 N.W.2d 693, 97-2075.

59.69 Annotation A change in method or quantity of production of a nonconforming use is not a new use when the original character of the use remains the same. The incorporation of modern technology into the business of the operator of a nonconforming use is allowed. Racine County v. Cape, 2002 WI App 19, 250 Wis. 2d 44, 639 N.W.2d 782, 01-0740.

59.69 Annotation Financial investment is a factor to consider when determining whether a zoning violation must be abated, but it does not outweigh all other equitable factors to be considered. Lake Bluff Housing Partners v. City of South Milwaukee, 2001 WI App 150, 246 Wis. 2d 785, 632 N.W.2d 485, 00-1958.

59.69 Annotation While a mere increase in the volume, intensity, or frequency of a nonconforming use is not sufficient to invalidate it, if the increase in volume, intensity, or frequency of use is coupled with some identifiable change or extension, the enlargement will invalidate a legal nonconforming use. A proposed elimination of cabins and the expansion from 21 to 44 RV sites was an identifiable change in a campground and extension of the use for which it had been licensed. Lessard v. Burnett County Board of Adjustment, 2002 WI App 186, 256 Wis. 2d 821, 649 N.W.2d 728, 01-2986.

59.69 Annotation To find discontinuance of a nonconforming use, proof of intent to abandon the nonconforming use is not required. Lessard v. Burnett County Board of Adjustment, 2002 WI App 186, 256 Wis. 2d 821, 649 N.W.2d 728, 01-2986.

59.69 Annotation A conditional use permit (CUP) is not a contract. A CUP is issued under an ordinance. A municipality has discretion to issue a permit and the right to seek enforcement of it. Noncompliance with the terms of a CUP is tantamount to noncompliance with the ordinance. Town of Cedarburg v. Shewczyk, 2003 WI App 10, 259 Wis. 2d 818, 656 N.W.2d 491, 02-0902.

59.69 Annotation Spot zoning grants privileges to a single lot or area that are not granted or extended to other land in the same use district. Spot zoning is not per se illegal but, absent any showing that a refusal to rezone will in effect confiscate the property by depriving all beneficial use thereof should only be indulged in when it is in the public interest and not solely for the benefit of the property owner who requests the rezoning. Step Now Citizens Group v. Town of Utica, 2003 WI App 109, 264 Wis. 2d 662, 663 N.W.2d 833, 02-2760.

59.69 Annotation The failure to comply with an ordinance's notice requirements, when all statutory notice requirements were met, did not defeat the purpose of the ordinance's notice provision. Step Now Citizens Group v. Town of Utica, 2003 WI App 109, 264 Wis. 2d 662, 663 N.W.2d 833, 02-2760.

59.69 Annotation Under Goode a landowner may contest whether he or she is in violation of the zoning ordinance and, if so, can further contest on equitable grounds the enforcement of a sanction for the violation. Town of Delafield v. Winkelman, 2004 WI 17, 269 Wis. 2d 109, 675 N.W.2d 470, 02-0979.

59.69 Annotation A municipality cannot be estopped from seeking to enforce a zoning ordinance, but a circuit court has authority to exercise its discretion in deciding whether to grant enforcement. Upon the determination of an ordinance violation, the proper procedure for a circuit court is to grant an injunction enforcing the ordinance, except when it is presented with compelling equitable reasons to deny it. Village of Hobart v. Brown County, 2005 WI 78, 281 Wis. 2d 628, 698 N.W.2d 83, 03-1907.

59.69 Annotation An existing conditional use permit (CUP) is not a vested property right and the revocation of the permit is not an unconstitutional taking. A CUP merely represents a species of zoning designations. Because landowners have no property interest in zoning designations applicable to their properties, a CUP is not property and no taking occurs by virtue of a revocation. Rainbow Springs Golf Company, Inc. v. Town of Mukwonago, 2005 WI App 163, 284 Wis. 2d 519, 702 N.W.2d 40, 04-1771.

59.69 Annotation A municipality may not effect a zoning change by simply printing a new map marked "official map." Village of Hobart v. Brown County, 2007 WI App 250, 306 Wis. 2d 263, 742 N.W.2d 907, 07-0891.

59.69 Annotation Zoning that restricts land so that the landowner has no permitted use as of right must bear a substantial relation to the health, safety, morals, or general welfare of the public in order to withstand constitutional scrutiny. Town of Rhine v. Bizzell, 2008 WI 76, 311 Wis. 2d 1, 751 N.W.2d 780, 06-0450.

59.69 Annotation Having a vested interest in the continuance of a use is fundamental to protection of a nonconforming use. There can be no vested interest if the use is not actually and actively occurring at the time the ordinance amendment takes effect. However, it does not follow that any use that is actually occurring on the effective date of the amendment is sufficient to give the owner a vested interest in its continued use. To have a vested interest in the continuation of a use requires that if the continuance of the use were to be prohibited, substantial rights would be adversely affected, which will ordinarily mean that there has been a substantial investment in the use. The longevity of a use and the degree of development of a use are subsumed in an analysis of what investments an owner has made, rather than separate factors to be considered. Town of Cross Plains v. Kitt's "Field of Dreams" Korner, Inc. 2009 WI App 142, 321 Wis. 2d 671, 775 N.W.2d 283, 08-0546.

59.69 Annotation There must be reasonable reliance on the existing law in order to acquire a vested interest in a nonconforming use. Reasonable reliance on the existing law was not present when the owners knew the existing law was soon to change at the time the use was begun. Town of Cross Plains v. Kitt's "Field of Dreams" Korner, Inc. 2009 WI App 142, 321 Wis. 2d 671, 775 N.W.2d 283, 08-0546.

59.69 Annotation The town board's recommendation on a form that was signed by the town board and clerk and dated but not certified as a resolution by the town clerk did not effectively satisfy the statutory elements of a certified copy of a resolution under sub. (5) (e) 3. Although the legislature intended the town board to serve as a political check on the otherwise unfettered discretion of the county board in wielding its legislative zoning power, it prescribed a specific procedure by which towns perform that function. Johnson v. Washburn County, 2010 WI App 50, 324 Wis. 2d 366, 781 N.W.2d 706, 09-0371.

59.69 Annotation When a village eliminated the selling of cars as a conditional use in general business districts a previously granted conditional use permit (CUP) was voided, the property owner was left with a legal nonconforming use to sell cars, and the village could not enforce the strictures of the CUP against the property owner. Therefore, the owner could continue to sell cars in accordance with the historical use of the property, but if the use were to go beyond the historical use of the property, the village could seek to eliminate the property's status as a legal nonconforming use. Hussein v. Village of Germantown Board of Zoning Appeals, 2011 WI App 96, 334 Wis. 2d 764, 800 N.W.2d 551, 10-2178.

59.69 Annotation A county has the authority under both subs. (1) and (4) and s. 59.70 (22) to enact ordinances regulating billboards and other similar structures. When a town approves a county zoning ordinance under sub. (5) (c) that includes a billboard ordinance, the town's billboard ordinance adopted under s. 60.23 (29) does not preempt a county's authority to regulate billboards in that town. Adams Outdoor Advertising, L.P. v. County of Dane, 2012 WI App 28, 340 Wis. 2d 175, 811 N.W.2d 421, 10-0178.

59.69 Annotation The fact that a county is within a regional planning commission does not affect county zoning power. 61 Atty. Gen. 220.

59.69 Annotation The authority of a county to regulate mobile homes under this section and other zoning questions are discussed. 62 Atty. Gen. 292.

59.69 Annotation Zoning ordinances utilizing definitions of "family" to restrict the number of unrelated persons who may live in a single family dwelling are of questionable constitutionality. 63 Atty. Gen. 34.

59.69 Annotation Under s. 59.97 [now s. 59.69] (5) (c), town board approval of a comprehensive county zoning ordinance must extend to the ordinance in its entirety and may not extend only to parts of the ordinance. 63 Atty. Gen. 199.

59.69 Annotation A county that has enacted a countywide comprehensive zoning ordinance under this section may not authorize the withdrawal of town approval of the ordinance or exclude any town from the ordinance. 67 Atty. Gen. 197.

59.69 Annotation The effect of s. 91.73 (4) on procedures to amend county comprehensive zoning ordinances under s. 59.97 [now s. 59.69] (5) (e) is discussed. 67 Atty. Gen. 290.

59.69 Annotation The office of county planning and zoning commission member is incompatible with the position of executive director of the county housing authority. 81 Atty. Gen. 90.

59.69 Annotation An amendment to a county zoning ordinance adding a new zoning district does not necessarily constitute a comprehensive revision requiring town board approval of the entire ordinance under s. 59.97 [now s. 59.69] (5) (d). 81 Atty. Gen. 98.

59.69 Annotation A county's power under sub. (4) is broad enough to encompass regulation of the storage of junked, unused, unlicensed, or abandoned motor vehicles on private property. Because sub. (10) protects "trade or industry," a county zoning ordinance could prohibit an existing non-commercial, nonconforming use or a use that is "casual and occasional." OAG 2-00.

59.69 Annotation A county's minimum lot size zoning ordinance applies to parcels created by a court through division in a partition or probate action, even if such division would be exempted from a municipality's subdivision authority under s. 236.45 (2) (am) 1. OAG 1-14.

59.69 Annotation Architectural Appearances Ordinances and the 1st Amendment. Rice. 76 MLR 439 (1992).



59.691 Required notice on certain approvals.

59.691  Required notice on certain approvals.

59.691(1) (1) In this section, "wetland" has the meaning given in s. 23.32 (1).

59.691(2) (2)

59.691(2)(a)(a) Except as provided in par. (b), a county that issues a building permit or other approval for construction activity, shall give the applicant a written notice as specified in subs. (3) and (4) at the time the building permit is issued.

59.691(2)(b) (b)

59.691(2)(b)1.1. A county is not required to give the notice under par. (a) at the time that it issues a building permit if the county issues the building permit on a standard building permit form prescribed by the department of safety and professional services.

59.691(2)(b)2. 2. A county is not required to give the notice under par. (a) at the time that it issues a building permit or other approval if the building permit or other approval is for construction activity that does not involve any land disturbing activity including removing protective ground cover or vegetation, or excavating, filling, covering, or grading land.

59.691(3) (3) Each notice shall contain the following language: "YOU ARE RESPONSIBLE FOR COMPLYING WITH STATE AND FEDERAL LAWS CONCERNING CONSTRUCTION NEAR OR ON WETLANDS, LAKES, AND STREAMS. WETLANDS THAT ARE NOT ASSOCIATED WITH OPEN WATER CAN BE DIFFICULT TO IDENTIFY. FAILURE TO COMPLY MAY RESULT IN REMOVAL OR MODIFICATION OF CONSTRUCTION THAT VIOLATES THE LAW OR OTHER PENALTIES OR COSTS. FOR MORE INFORMATION, VISIT THE DEPARTMENT OF NATURAL RESOURCES WETLANDS IDENTIFICATION WEB PAGE OR CONTACT A DEPARTMENT OF NATURAL RESOURCES SERVICE CENTER."

59.691(4) (4) The notice required in sub. (2) (a) shall contain the electronic Web site address that gives the recipient of the notice direct contact with that Web site.

59.691(5) (5) A county in issuing a notice under this section shall require that the applicant for the building permit sign a statement acknowledging that the person has received the notice.

59.691 History History: 2009 a. 373; 2011 a. 32.



59.692 Zoning of shorelands on navigable waters.

59.692  Zoning of shorelands on navigable waters.

59.692(1)(1) In this section:

59.692(1)(a) (a) "Department" means the department of natural resources.

59.692(1)(b) (b) "Shorelands" means the area within the following distances from the ordinary high-water mark of navigable waters, as defined under s. 281.31 (2) (d):

59.692(1)(b)1. 1. One thousand feet from a lake, pond or flowage. If the navigable water is a glacial pothole lake, this distance shall be measured from the high-water mark of the lake.

59.692(1)(b)2. 2. Three hundred feet from a river or stream or to the landward side of the floodplain, whichever distance is greater.

59.692(1)(bn) (bn) "Shoreland setback area" means an area in a shoreland that is within a certain distance of the ordinary high-water mark in which the construction or placement of buildings or structures has been limited or prohibited under an ordinance enacted under this section.

59.692(1)(c) (c) "Shoreland zoning standard" means a standard for ordinances enacted under this section that is promulgated as a rule by the department.

59.692(1)(d) (d) "Special zoning permission" has the meaning given in s. 59.69 (15) (g).

59.692(1m) (1m) To effect the purposes of s. 281.31 and to promote the public health, safety and general welfare, each county shall zone by ordinance all shorelands in its unincorporated area. This ordinance may be enacted separately from ordinances enacted under s. 59.69.

59.692(1r) (1r) An ordinance enacted under this section may not prohibit the maintenance of stairs, platforms or decks that were constructed before August 15, 1991, and that are located in any of the following shorelands:

59.692(1r)(a) (a) The shoreland of Lake Wissota in Chippewa County.

59.692(1r)(b) (b) The shorelands of Lake Holcombe in Chippewa and Rusk counties.

59.692(1s) (1s)

59.692(1s)(a)(a) Restrictions that are applicable to damaged or destroyed nonconforming structures and that are contained in an ordinance enacted under this section may not prohibit the restoration of a nonconforming structure if the structure will be restored to the size, subject to par. (b), location and use that it had immediately before the damage or destruction occurred or impose any limits on the costs of the repair, reconstruction or improvement if all of the following apply:

59.692(1s)(a)1. 1. The nonconforming structure was damaged or destroyed after October 14, 1997.

59.692(1s)(a)2. 2. The damage or destruction was caused by violent wind, vandalism, fire, flood, ice, snow, mold, or infestation.

59.692(1s)(b) (b) An ordinance enacted under this section to which par. (a) applies shall allow for the size of a structure to be larger than the size it was immediately before the damage or destruction if necessary for the structure to comply with applicable state or federal requirements.

59.692(1t) (1t) A county or the department may not commence an enforcement action against a person who owns a building or structure that is in violation of a shoreland zoning standard or an ordinance enacted under this section if the building or structure has been in place for more than 10 years.

59.692(1v) (1v) A county shall grant special zoning permission for the construction or placement of a structure on property in a shoreland setback area if all of the following apply:

59.692(1v)(a) (a) The part of the structure that is nearest to the water is located at least 35 feet landward from the ordinary high-water mark.

59.692(1v)(b) (b) The total floor area of all of the structures in the shoreland setback area of the property will not exceed 200 square feet. In calculating this square footage, boathouses shall be excluded.

59.692(1v)(c) (c) The structure that is the subject of the request for special zoning permission has no sides or has open or screened sides.

59.692(1v)(d) (d) The county must approve a plan that will be implemented by the owner of the property to preserve or establish a vegetative buffer zone that covers at least 70% of the half of the shoreland setback area that is nearest to the water.

59.692(2) (2)

59.692(2)(a)(a) Except as otherwise specified, all provisions of s. 59.69 apply to ordinances and their amendments enacted under this section whether or not enacted separately from ordinances enacted under s. 59.69, but the ordinances and amendments shall not require approval or be subject to disapproval by any town or town board.

59.692(2)(b) (b) If an existing town ordinance relating to shorelands is more restrictive than an ordinance later enacted under this section affecting the same shorelands, it continues as a town ordinance in all respects to the extent of the greater restrictions, but not otherwise.

59.692(2)(c) (c) Ordinances that are enacted under this section shall accord and be consistent with any comprehensive zoning plan or general zoning ordinance applicable to the enacting counties, so far as practicable.

59.692(2m) (2m)

59.692(2m)(a)(a) In this subsection:

59.692(2m)(a)1. 1. "Development regulations" means the part of a shoreland zoning ordinance enacted under this section that applies to elements including setback, height, lot coverage, and side yard.

59.692(2m)(a)2. 2. "Nonconforming structure" means a dwelling or other building that existed lawfully before the current zoning ordinance was enacted or amended, but that does not conform with one or more of the development regulations in the current shoreland zoning ordinance.

59.692(2m)(b) (b) A county may not enact, and a county, city, or village may not enforce, a provision in a county shoreland zoning ordinance that does any of the following:

59.692(2m)(b)1. 1. Regulates the location, maintenance, expansion, replacement, repair, or relocation of a nonconforming structure if that provision is more restrictive than the shoreland zoning standards for nonconforming structures promulgated by the department under this section.

59.692(2m)(b)2. 2. Regulates the construction of a structure or building on a substandard lot if that provision is more restrictive than the shoreland zoning standards for substandard lots promulgated by the department under this section.

59.692(3) (3) All powers granted to a county under s. 236.45 may be exercised by it with respect to shorelands, but the county must have or provide a planning agency as defined in s. 236.02 (3).

59.692(4) (4)

59.692(4)(a)(a) Section 66.0301 applies to this section, except that for the purposes of this section an agreement under s. 66.0301 shall be effected by ordinance. If the municipalities as defined in s. 281.31 are served by a regional planning commission under s. 66.0309, the commission may, with its consent, be empowered by the ordinance of agreement to administer each ordinance enacted hereunder throughout its enacting municipality, whether or not the area otherwise served by the commission includes all of that municipality.

59.692(4)(b) (b) Variances and appeals regarding shorelands within a county are for the board of adjustment for that county under s. 59.694, and the procedures of that section apply.

59.692(5) (5) An ordinance enacted under this section supersedes all provisions of an ordinance enacted under s. 59.69 that relate to shorelands.

59.692(6) (6) If a county does not enact an ordinance by January 1, 1968, or if the department, after notice and hearing, determines that a county has enacted an ordinance that fails to meet the shoreland zoning standards, the department shall adopt such an ordinance for the county. As far as possible, s. 87.30 shall apply to this subsection.

59.692(6m) (6m) For an amendment to an ordinance enacted under this section that affects an activity that meets all of the requirements under s. 281.165 (2), (3) (a), or (4) (a), the department may not proceed under sub. (6), or otherwise review the amendment, to determine whether the ordinance, as amended, fails to meet the shoreland zoning standards.

59.692 History History: 1979 c. 233; 1981 c. 330; 1983 a. 189 s. 329 (23); 1991 a. 39; 1993 a. 329; 1995 a. 201 s. 476; Stats. 1995 s. 59.692; 1995 a. 227; 1997 a. 27, 35, 252; 1999 a. 9; 1999 a. 150 s. 672; 2005 a. 112; 2011 a. 6, 170; 2013 a. 80.

59.692 Annotation The DNR, as trustee of navigable waters in the state, has standing to appeal shoreline zoning decisions. DNR v. Walworth County Board of Adjustment, 170 Wis. 2d 406, 489 N.W.2d 631 (Ct. App. 1992).

59.692 Annotation The private right to fill lakebeds granted under s. 30.11 does not preempt the zoning power of a county over shorelands under this section. State v. Land Concepts, Ltd. 177 Wis. 2d 24, 501 N.W.2d 817 (Ct. App. 1993).

59.692 Annotation The legal standard of unnecessary hardship requires that the property owner demonstrate that without a variance there is no reasonable use for the property. When the property owner has a reasonable use for the property, the statute takes precedence and the variance should be denied. State v. Kenosha County Board of Adjustment, 218 Wis. 2d 396, 577 N.W.2d 813 (1998), 96-1235. See also State v. Outagamie, 2001 WI 78, 244 Wis. 2d 613, 628 N.W.2d 376, 98-1046.

59.692 Annotation The burden is on the applicant for a variance to demonstrate through evidence that without the variance he or she is prevented from enjoying any reasonable use of the property. State ex rel. Spinner v. Kenosha County Board of Adjustment, 223 Wis. 2d 99, 588 N.W.2d 662 (Ct. App. 1998), 97-2094.

59.692 Annotation The state, in administering the Fair Housing Act, may not order a zoning board to issue a variance based on characteristics unique to the landowner rather than the land. County of Sawyer Zoning Board v. Department of Workforce Development, 231 Wis. 2d 534, 605 N.W.2d 627 (Ct. App. 1999), 99-0707.

59.692 Annotation In evaluating whether to grant an area variance to a zoning ordinance, a board of adjustment should focus on the purpose of the zoning law at issue in determining whether an unnecessary hardship exists for the property owner seeking the variance. The facts of the case should be analyzed in light of that purpose, and boards of adjustment must be afforded flexibility so that they may appropriately exercise their discretion. State v. Waushara County Board of Adjustment, 2004 WI 56, 271 Wis. 2d 547, 679 N.W.2d 514, 02-2400.

59.692 Annotation The term "floor area" in sub. (1v) (b) unambiguously encompasses only the surface portion of a deck's floorboards and, therefore, does not include portions of the deck's support system that extend beyond the floorboards. If a portion of a structure is outside the setback area, that part is not in the setback area and it is not the portion "extending into" that area for purposes of calculating the 200 square foot restriction in sub. (1v) (b). Propp v. Sauk County Board of Adjustment, 2010 WI App 25, 323 Wis. 2d 495, 779 N.W.2d 705, 09-0209.

59.692 Annotation Appellants appropriately relied on the county's zoning map to identify the ordinary high water mark of a nearby lake and determine that the sign's proposed location was outside the county's 1,000 foot zone of shoreland authority. It was reasonable for the appellant to rely on the map rather than conduct on-site measurements. Oneida County v. Collins Outdoor Advertising, Inc. 2011 WI App 60, 333 Wis. 2d 216, 798 N.W.2d 724, 10-0084.

59.692 Annotation By enactment of this section and s. 281.31, the legislature intended that towns would not have authority to regulate shorelands except where such regulation fell within the language of sub. (2) (b). That statutory scheme does not distinguish between towns with village powers and those without. Hegwood v. Town of Eagle Zoning Board of Appeals, 2013 WI App 118, ___ Wis. 2d ___, ___ N.W.2d ___, 12-2058.

59.692 Annotation County floodplain zoning ordinances may be adopted under s. 59.971 [now 59.692] and do not require the approval of town boards in order to become effective within the unincorporated areas of the county. 62 Atty. Gen. 264.

59.692 Annotation Counties may zone lands located within 300 feet of an artificial ditch that is navigable in fact. 63 Atty. Gen. 57.

59.692 Annotation County shoreland zoning of unincorporated areas adopted under s. 59.971 [now 59.692] is not superseded by municipal extraterritorial zoning under 62.23 (7a). Sections 59.971, 62.23 (7), (7a) and 144.26 [now 281.31] are discussed. Municipal extraterritorial zoning within shorelands is effective insofar as it is consistent with, or more restrictive than, the county shoreland zoning regulations. 63 Atty. Gen. 69.

59.692 Annotation A county may not enact a shoreland zoning ordinance without a provision regulating nonconforming uses that have been discontinued for 12 months or longer. A county may enact an ordinance without the 50% provision under s. 59.69 (10) (a), in which case common law controls. OAG 2-97.

59.692 Annotation Wisconsin's Shoreland Management Program: An Assessment With Implications for Effective Natural Resources Management and Protection. Kuczenski. 1999 WLR 273.

59.692 Annotation The necessity of zoning variance or amendments notice to the Wisconsin department of natural resources under the shoreland zoning and navigable waters protection acts. Whipple, 57 MLR 25.



59.693 Construction site erosion control and storm water management zoning.

59.693  Construction site erosion control and storm water management zoning.

59.693(1) (1)  Definition. In this section, "department" means the department of natural resources.

59.693(2) (2) Authority to enact ordinance. To effect the purposes of s. 281.33 and to promote the public health, safety and general welfare, a county may enact a zoning ordinance, that is applicable to all of its unincorporated area, except as provided in s. 60.627 (2) (b), for construction site erosion control at sites described in s. 281.33 (3) (a) 1. a. and b. and for storm water management. This ordinance may be enacted separately from ordinances enacted under s. 59.69. An ordinance enacted under this subsection is subject to the strict conformity requirements under s. 281.33 (3m).

59.693(4) (4) Applicability of county zoning provisions; town approval.

59.693(4)(a)(a) Except as otherwise specified in this section, s. 59.69 applies to any ordinance or amendment to an ordinance enacted under this section, but an ordinance or amendment to an ordinance enacted under this section does not require approval and is not subject to disapproval by any town or town board.

59.693(4)(b) (b) Variances and appeals regarding construction site erosion control and storm water management regulations under this section are to be determined by the board of adjustment for that county. Procedures under s. 59.694 apply to these determinations.

59.693(4)(c) (c) An ordinance enacted under this section supersedes all provisions of an ordinance enacted under s. 59.69 that relate to construction site erosion control or storm water management regulation.

59.693(6) (6) Applicability of comprehensive zoning plan or general zoning ordinance. Ordinances that are enacted under this section shall accord and be consistent with any comprehensive zoning plan or general zoning ordinance applicable to the enacting counties, so far as practicable.

59.693(7) (7) Applicability of local subdivision regulation. All powers granted to a county under s. 236.45 may be exercised by the county with respect to construction site erosion control at sites described in s. 281.33 (3) (a) 1. a. and b. or with respect to storm water management regulation, if the county has or provides a county planning agency as defined in s. 236.02 (3).

59.693(8) (8) Applicability to local governments and agencies. An ordinance that is enacted under this section is applicable to activities conducted by a unit of local government and an agency of that unit of government. An ordinance that is enacted under this section is not applicable to activities conducted by an agency, as defined under s. 227.01 (1) but also including the office of district attorney, which is subject to the state plan promulgated or a memorandum of understanding entered into under s. 281.33 (2).

59.693(9) (9) Intergovernmental cooperation.

59.693(9)(a)(a) Except as provided in par. (c), s. 66.0301 applies to this section, but for the purposes of this section an agreement under s. 66.0301 shall be effected by ordinance.

59.693(9)(b) (b) If a county is served by a regional planning commission under s. 66.0309 and if the commission consents, the county may empower the commission by ordinance to administer an ordinance that is enacted under this section throughout the county, whether or not the area otherwise served by the commission includes all of that county.

59.693(9)(c) (c) If the board of commissioners of the Dane County Lakes and Watershed Commission consents, Dane County may empower the commission by ordinance to administer an ordinance that is enacted under this section whether or not the area otherwise served by the commission includes all of Dane County. Section 66.0301 does not apply to this paragraph.

59.693(10) (10) Validity upon annexation. An ordinance that is enacted under this section by a county that is in effect in an area immediately before the area is annexed by a city or village continues in effect in the area after annexation unless the city or village enacts, maintains and enforces a city or village ordinance which complies with minimum standards established by the department and which is at least as restrictive as the county ordinance enacted under this section. If, after providing notice and conducting a hearing on the matter, the department determines that an ordinance that is enacted by a city or village which is applicable to the annexed area does not meet these standards or is not as restrictive as the county ordinance, the department shall issue an order declaring the city or village ordinance void and reinstating the applicability of the county ordinance to the annexed area.

59.693 History History: 1983 a. 416; 1983 a. 538 s. 271; 1989 a. 31, 324; 1993 a. 16, 246; 1995 a. 201 s. 478; Stats. 1995 s. 59.693.; 1995 a. 227; 1997 a. 35; 1999 a. 150 s. 672; 2013 a. 20.



59.694 County zoning, adjustment board.

59.694  County zoning, adjustment board.

59.694(1) (1)  Appointment, power. The county board may provide for the appointment of a board of adjustment, and in the regulations and restrictions adopted under s. 59.69 may provide that the board of adjustment may, in appropriate cases and subject to appropriate conditions and safeguards, make special exceptions to the terms of the ordinance in harmony with its general purpose and intent and in accordance with general or specific rules therein contained. Nothing in this subsection precludes the granting of special exceptions by the county zoning agency designated under s. 59.69 (2) (a) or the county board in accordance with regulations and restrictions adopted under s. 59.69 which were in effect on July 7, 1973, or adopted after that date.

59.694(2) (2) Personnel.

59.694(2)(a)(a) In counties with a population of less than 500,000, the board of adjustment shall consist of not more than 5 members as determined by resolution of the county board. The chairperson of the county board shall appoint the members with the approval of the county board for terms of 3 years beginning July 1. The incumbent members shall continue to serve until their terms expire. The county board resolution increasing the size of the board of adjustment shall indicate how many members shall be appointed for 1, 2 and 3 years prior to July 1 of the year in which the change takes effect in making the first appointments. If the county board, by resolution, determines to reduce the membership of the board of adjustment below 5 but not less than 3, one of the positions for which the term expires as determined by lot shall not be filled each year until the requisite number of positions has been reached.

59.694(2)(am) (am) The chairperson of the county board to which par. (a) applies shall appoint, for staggered 3-year terms, 2 alternate members of the board of adjustment, who are subject to the approval of the county board. Annually, the chairperson of the county board shall designate one of the alternate members as the first alternate and the other as 2nd alternate. The first alternate shall act, with full power, only when a member of the board of adjustment refuses to vote because of a conflict of interest or when a member is absent. The 2nd alternate shall act only when the first alternate refuses to vote because of a conflict of interest or is absent, or if more than one member of the board of adjustment refuses to vote because of a conflict of interest or is absent.

59.694(2)(b) (b) In counties with a population of 500,000 or more, the board of adjustment shall consist of 3 members who are residents of the county, elected by the county board for terms of 1, 2 and 3 years, respectively, and until their successors are elected and qualify.

59.694(2)(bm) (bm) The chairperson of the county board to which par. (b) applies shall appoint, for staggered 3-year terms, 2 alternate members of the board of adjustment, who are subject to the approval of the county board. Annually, the chairperson of the county board shall designate one of the alternate members as the first alternate and the other as 2nd alternate. The first alternate shall act, with full power, only when a member of the board of adjustment refuses to vote because of a conflict of interest or when a member is absent. The 2nd alternate shall act only when the first alternate refuses to vote because of a conflict of interest or is absent, or if more than one member of the board of adjustment refuses to vote because of a conflict of interest or is absent.

59.694(2)(c) (c) The members of the board of adjustment, including alternate members, shall all reside within the county and outside of the limits of incorporated cities and villages; provided, however, that no 2 members shall reside in the same town. The board of adjustment shall choose its own chairperson. Office room shall be provided by the county board, and the actual and necessary expenses incurred by the board of adjustment in the performance of its duties shall be paid and allowed as in cases of other claims against the county. The county board may likewise compensate the members of the board of adjustment, including alternate members, and the assistants as may be authorized by the county board. Vacancies shall be filled for the unexpired term of any member whose term becomes vacant.

59.694(3) (3) Rules, meetings, minutes. The county board shall adopt rules for the conduct of the business of the board of adjustment, in accordance with the provisions of any ordinance enacted under s. 59.69. The board of adjustment may adopt further rules as necessary to carry into effect the regulations of the county board. Meetings of the board of adjustment shall be held at the call of the chairperson and at such other times as the board of adjustment may determine. The chairperson, or in his or her absence the acting chairperson, may administer oaths and compel the attendance of witnesses. All meetings of the board of adjustment shall be open to the public. The board of adjustment shall keep minutes of its proceedings, showing the vote of each member upon each question, or, if absent or failing to vote, indicating such fact, and shall keep records of its examinations and other official actions, all of which shall be immediately filed in the office of the board of adjustment and shall be a public record.

59.694(3m) (3m) Quorum requirements. If a quorum is present, the board of adjustment may take action under this section by a majority vote of the members present.

59.694(4) (4) Appeals to board. Appeals to the board of adjustment may be taken by any person aggrieved or by any officer, department, board or bureau of the municipality affected by any decision of the building inspector or other administrative officer. Such appeal shall be taken within a reasonable time, as provided by the rules of the board of adjustment, by filing with the officer from whom the appeal is taken and with the board of adjustment a notice of appeal specifying the grounds thereof. The officer from whom the appeal is taken shall forthwith transmit to the board of adjustment all the papers constituting the record upon which the action appealed from was taken.

59.694(5) (5) Stays. An appeal shall stay all proceedings in furtherance of the action appealed from, unless the officer from whom the appeal is taken shall certify to the board of adjustment after the notice of appeal shall have been filed with that officer that by reason of facts stated in the certificate a stay would cause imminent peril to life or property. In such case proceedings shall not be stayed otherwise than by a restraining order, which may be granted upon application to the board of adjustment or by petition to a court of record, with notice to the officer from whom the appeal is taken.

59.694(6) (6) Hearing appeals. The board of adjustment shall fix a reasonable time for the hearing of the appeal and publish a class 2 notice thereof under ch. 985, as well as give due notice to the parties in interest, and decide the same within a reasonable time. Upon the hearing, a party may appear in person or by agent or attorney. In an action involving a historic property, as defined in s. 44.31 (3), the board of adjustment shall consider any suggested alternatives or recommended decision submitted by the landmarks commission or the planning and zoning committee or commission.

59.694(7) (7) Powers of board. The board of adjustment shall have all of the following powers:

59.694(7)(a) (a) To hear and decide appeals where it is alleged there is error in an order, requirement, decision or determination made by an administrative official in the enforcement of s. 59.69 or of any ordinance enacted pursuant thereto.

59.694(7)(b) (b) To hear and decide special exceptions to the terms of the ordinance upon which the board is required to pass under such ordinance.

59.694(7)(c) (c) To authorize upon appeal in specific cases variances from the terms of the ordinance that will not be contrary to the public interest, where, owing to special conditions, a literal enforcement of the provisions of the ordinance will result in unnecessary hardship, and so that the spirit of the ordinance shall be observed and substantial justice done. A county board may enact an ordinance specifying an expiration date for a variance granted under this paragraph if that date relates to a specific date by which the action authorized by the variance must be commenced or completed. If no such ordinance is in effect at the time a variance is granted, or if the board of adjustment does not specify an expiration date for the variance, a variance granted under this paragraph does not expire unless, at the time it is granted, the board of adjustment specifies in the variance a specific date by which the action authorized by the variance must be commenced or completed. An ordinance enacted after April 5, 2012, may not specify an expiration date for a variance that was granted before April 5, 2012. A variance granted under this paragraph runs with the land.

59.694(7)(d) (d) To grant special exceptions and variances for renewable energy resource systems. If the board denies an application for a special exception or variance for such a system, the board shall provide a written statement of its reasons for denying the application. In this paragraph, "renewable energy resource system" means a solar energy system, a waste conversion energy system, a wind energy system or any other energy system which relies on a renewable energy resource.

59.694(8) (8) Order on appeal. In exercising the powers under this section, the board of adjustment may, in conformity with the provisions of this section, reverse or affirm, wholly or partly, or may modify the order, requirement, decision or determination appealed from, and may make the order, requirement, decision or determination as ought to be made, and to that end shall have all the powers of the officer from whom the appeal is taken.

59.694(9) (9) Majority rule. A majority vote of the board of adjustment shall be necessary to reverse any order, requirement, decision or determination of any such administrative official, or to decide in favor of the applicant on any matter upon which it is required to pass under any such ordinance, or to effect any variation in such ordinance.

59.694(10) (10) Certiorari. A person aggrieved by any decision of the board of adjustment, or a taxpayer, or any officer, department, board or bureau of the municipality, may, within 30 days after the filing of the decision in the office of the board, commence an action seeking the remedy available by certiorari. The court shall not stay the decision appealed from, but may, with notice to the board, grant a restraining order. The board of adjustment shall not be required to return the original papers acted upon by it, but it shall be sufficient to return certified or sworn copies thereof. If necessary for the proper disposition of the matter, the court may take evidence, or appoint a referee to take evidence and report findings of fact and conclusions of law as it directs, which shall constitute a part of the proceedings upon which the determination of the court shall be made. The court may reverse or affirm, wholly or partly, or may modify, the decision brought up for review.

59.694(14) (14) Costs. Costs shall not be allowed against the board of adjustment unless it shall appear to the court that it acted with gross negligence, or in bad faith, or with malice in making the decision appealed from. All issues in any proceeding under this section shall have preference over all other civil actions and proceedings.

59.694 History History: 1973 c. 60, 336; 1981 c. 289, 354; 1983 a. 192 ss. 132, 133, 303 (2); 1987 a. 395; 1991 a. 316; 1993 a. 171; 1995 a. 201 s. 479; Stats. 1995 s. 59.694; 1997 a. 35; 2005 a. 34; 2011 a. 135.

59.694 Annotation There is no significant difference between "unnecessary hardship" under s. 59.99 [now s. 59.694] (7) (c) and "practical difficulties." Grounds for variances are discussed. Snyder v. Waukesha County Zoning Board, 74 Wis. 2d 468, 247 N.W.2d 98 (1976).

59.694 Annotation An aggrieved person has the right to appeal to the board of adjustment from a zoning committee's decision to grant conditional use permits. League of Women Voters v. Outagamie County, 113 Wis. 2d 313, 334 N.W.2d 887 (1983).

59.694 Annotation Aggrieved residents had the right to appeal even though they did not appear at committee hearings. Commencement of construction, not publication of hearing notices, constituted notice to residents that a permit had been issued. The standard of review is discussed. State ex rel. Brookside v. Jefferson County Board of Adjustment, 131 Wis. 2d 101, 388 N.W.2d 593 (1986).

59.694 Annotation Filing of a petition for a writ of certiorari, without more, did not satisfy the requirement under s. 59.99 [now s. 59.694] (10) that an action be commenced within 30 days. Schwochert v. Marquette County Board, 132 Wis. 2d 196, 389 N.W.2d 841 (Ct. App. 1986).

59.694 Annotation A trial court must exercise discretion when taking additional evidence pursuant to s. 59.99 [now s. 59.694] (10). If evidence taken is substantially similar to that which the board received, review is confined to a certiorari standard. Klinger v. Oneida County, 149 Wis. 2d 838, 440 N.W.2d 348 (1989).

59.694 Annotation Under Brookside, the appeal time begins to run at the time notice is given, if the zoning ordinance has a notice provision, and if there is no notice provision, when the aggrieved parties find out about the decision. DNR v. Walworth County Board of Adjustment, 170 Wis. 2d 406, 489 N.W.2d 631 (Ct. App. 1992).

59.694 Annotation The 30-day limitation period for commencing a certiorari action under s. 59.99 [now s. 59.694] (10) applies to the time allowed for filing an action that is commenced by a complaint and applies to the time allowed for service when commenced by writ. DNR v. Walworth County Board of Adjustment, 170 Wis. 2d 406, 489 N.W.2d 631 (Ct. App. 1992).

59.694 Annotation General, rather than explicit, standards regarding the granting of special exceptions may be adopted and applied by a governing body. The applicant has the burden of formulating conditions showing that the proposed use meets the standards. Upon approval, additional conditions may be imposed by the governing body. Kraemer & Sons v. Sauk County Adjustment Board, 183 Wis. 2d 1, 515 N.W.2d 256 (1994).

59.694 Annotation The 30-day period to appeal a decision under s. 59.99 [now s. 59.694] (10) runs from the entry of the original decision in a matter and is not extended by filing a motion to reconsider unless the motion raises a new issue. Bettendorf v. St. Croix County Bd. of Adjustment, 188 Wis. 2d 311, 525 N.W.2d 89 (Ct. App. 1994).

59.694 Annotation A variance may be granted if application of the zoning ordinance results in unnecessary hardship and the condition is unique to the parcel. Concerns over the most profitable use of a parcel are not proper grounds for granting variances. State v. Winnebago County, 196 Wis. 2d 836, 540 N.W.2d 6 (Ct. App. 1995), 94-3199.

59.694 Annotation The legal standard of unnecessary hardship requires that the property owner demonstrate that without a variance there is no reasonable use for the property. When the property owner has a reasonable use for the property, the statute takes precedence and the variance should be denied. State v. Kenosha County Board of Adjustment, 218 Wis. 2d 396, 577 N.W.2d 813 (1998), 96-1235. See also State v. Outagamie, 2001 WI 78, 244 Wis. 2d 613, 628 N.W.2d 376, 98-1046.

59.694 Annotation Failure to join an indispensable party in a certiorari action under sub. (10) is not jurisdictional. Filing the certiorari action tolls the 30-day period of limitations. Failure to name the party within the 30-day statutory period does not require dismissal. County of Rusk v. Rusk County Board of Adjustment, 221 Wis. 2d 526, 585 N.W.2d 706 (Ct. App. 1998), 98-0298.

59.694 Annotation The burden is on the applicant for a variance to demonstrate through evidence that without the variance he or she is prevented from enjoying any reasonable use of the property. State ex rel. Spinner v. Kenosha County Board of Adjustment, 223 Wis. 2d 99, 588 N.W.2d 662 (Ct. App. 1998), 97-2094.

59.694 Annotation The notice of claim provisions of s. 893.80 do not apply to certiorari actions under sub. (10). Kapischke v. County of Walworth, 226 Wis. 2d 320, 595 N.W.2d 42 (Ct. App. 1999), 98-0796.

59.694 Annotation Review of a certiorari action is limited to determining: 1) whether the board kept within its jurisdiction; 2) whether the board proceeded on a correct theory of law; 3) whether the board's action was arbitrary, oppressive, or unreasonable; and 4) whether the evidence was such that the board might reasonably make its order. Kapischke v. County of Walworth, 226 Wis. 2d 320, 595 N.W.2d 42 (Ct. App. 1999), 98-0796.

59.694 Annotation The state, in administering the Fair Housing Act, may not order a zoning board to issue a variance based on characteristics unique to the landowner rather than the land. County of Sawyer Zoning Board v. Department of Workforce Development, 231 Wis. 2d 534, 605 N.W.2d 627 (Ct. App. 1999), 99-0707.

59.694 Annotation A variance authorizes a landowner to establish or maintain a use prohibited by zoning regulations. A special exception allows the landowner to put the property to a use expressly permitted but that conflicts with some requirement of the ordinance. The grant of a special exception does not require the showing of hardship required for a variance. Fabyan v. Waukesha County Board of Adjustment, 2001 WI App 162, 246 Wis. 2d 851, 632 N.W.2d 116, 00-3103.

59.694 Annotation The public policy of promoting confidence in impartial tribunals may justify expansion of the certiorari record when evidence outside of the record demonstrates procedural unfairness. However, before a circuit court may authorize expansion, the party alleging bias must make a prima facie showing of wrongdoing. Sills v. Walworth Cty Land, 2002 WI App 111, 254 Wis. 2d 538, 648 N.W.2d 878, 01-0901.

59.694 Annotation An ordinance requirement that no special use permit will be granted unless it is "necessary for the public convenience" meant that the petitioner had to present sufficient evidence that the proposed use was essential to the community as a whole. Hearst-Argyle Stations v. Board of Zoning Appeals of the City of Milwaukee, 2003 WI App 48, 260 Wis. 2d 494, 659 N.W.2d 424, 02-0596.

59.694 Annotation Area variance applicants need not meet the no reasonable use of the property standard that is applicable to use variance applications. The standard for unnecessary hardship required in area variance cases is whether compliance with the strict letter of the restrictions governing area, set backs, frontage, height, bulk, or density would unreasonably prevent the owner from using the property for a permitted purpose or would render conformity with those restrictions unnecessarily burdensome. Ziervogel v. Washington County Board of Adjustment, 2004 WI 23, 269 Wis. 2d 549, 676 N.W.2d 401, 02-1618.

59.694 Annotation In evaluating whether to grant an area variance to a zoning ordinance, a board of adjustment should focus on the purpose of the zoning law at issue in determining whether an unnecessary hardship exists for the property owner seeking the variance. The facts of the case should be analyzed in light of that purpose, and boards of adjustment must be afforded flexibility so that they may appropriately exercise their discretion. State v. Waushara County Board of Adjustment, 2004 WI 56, 271 Wis. 2d 547, 679 N.W.2d 514, 02-2400.

59.694 Annotation When reviewing a decision to grant or deny a conditional use permit, a county board of adjustment has the authority to conduct a de novo review of the record and substitute its judgment for the county zoning committee's judgment. Moreover, under the applicable state statute, a board has authority to take new evidence. Osterhues v. Board of Adjustment for Washburn County, 2005 WI 92, 282 Wis. 2d 228, 698 N.W.2d 701, 03-2194.

59.694 Annotation A board of appeals may not simply grant or deny an application with conclusory statements that the application does or does not satisfy the statutory criteria, but shall express, on the record, its reasoning why an application does or does not meet the statutory criteria. Even when a board's decision is dictated by a minority, these controlling members of the board ought to be able to articulate why an applicant has not satisfied its burden of proof on unnecessary hardship or why the facts of record cannot be reconciled with some requirement of the ordinance or statute. A written decision is not required as long as a board's reasoning is clear from the transcript of its proceedings. Lamar Central Outdoor, Inc. v. Board of Zoning Appeals of the City of Milwaukee, 2005 WI 117, 284 Wis. 2d 1, 700 N.W.2d 87, 01-3105.

59.694 Annotation Although a county's ordinance used the term "variance" to describe an exception to the setback standard, it did not have the technical legal meaning commonly used in a zoning context. Rather, under the terms of the ordinance, a "variance" could be granted as part of the conditional use permit process, not as a separate determination based on the demonstration of a hardship. Roberts v. Manitowoc County Board of Adjustment, 2006 WI App 169, 295 Wis. 2d 522, 721 N.W.2d 499, 05-2111.

59.694 Annotation The court's opinion that a deck was optimally located in its current position was not the relevant inquiry in regard to the granting of an area variance. The board of adjustment was justified in determining that the property owner's desire for the variance to retain their nonconforming deck was based on a personal inconvenience rather than an unnecessary hardship. Block v. Waupaca County Board of Zoning Adjustment, 2007 WI App 199, 305 Wis. 2d 325, 738 N.W.2d 132, 06-3067.

59.694 Annotation Ziervogel did not state that use cannot be a factor in an area variance analysis. It stated that use cannot overwhelm all other considerations in the analysis, rendering irrelevant any inquiry into the uniqueness of the property, the purpose of the ordinance, and the effect of a variance on the public interest. Here, the board properly considered the purpose of the zoning code, the effect on neighboring properties, and the hardship alleged. Driehaus v. Walworth County, 2009 WI App 63, 317 Wis. 2d 734, 767 N.W.2d 343, 08-0947.

59.694 Annotation City or village residents are not eligible for service on a county zoning board of adjustment. 61 Atty. Gen. 262.

59.694 Annotation A self-created or self-imposed hardship does not constitute an unnecessary hardship for which a county zoning board of adjustment may grant a variance under the provisions of s. 59.99 [now s. 59.694] (7) (c). 62 Atty. Gen. 111.

59.694 Annotation The extent to which this section authorizes a county board of adjustment to grant zoning variances and review decisions of a county planning and zoning committee is discussed. 69 Atty. Gen. 146.

59.694 Annotation A county cannot exercise its home rule authority in such a way as to appoint one regular member and one alternate member who reside in the same town to a county board of adjustment. OAG 2-07.

59.694 Annotation A New Uncertainty in Local Land Use: A Comparative Institutional Analysis of State v. Outagamie County Board of Adjustment. Friebus. 2003 WLR 571.

59.694 Annotation The necessity of zoning variance or amendments notice to the Wisconsin department of natural resources under the shoreland zoning and navigable waters protection acts. Whipple, 57 MLR 25.



59.696 Zoning; filing fees.

59.696  Zoning; filing fees. The board may enact ordinances establishing schedules of reasonable filing fees for the filing of petitions to amend county zoning ordinances and notices of appeal to the board of adjustment from determinations of county zoning authorities and providing for the charging and collection of such filing fees; such fees to be used to partially defray the expenses of holding hearings and giving notices of hearings prescribed in ss. 59.69 and 59.694.

59.696 History History: 1995 a. 201 s. 126.



59.697 Fees for zoning appeals.

59.697  Fees for zoning appeals. The board may establish a schedule of fees to be charged for the filing of petitions for amendment and notices of appeal under ss. 59.69 and 59.694, relating to zoning ordinances.

59.697 History History: 1995 a. 201 s. 182.



59.698 Zoning, building inspector.

59.698  Zoning, building inspector. Except as provided under s. 59.69 (2) (bm), for the enforcement of all laws, ordinances, rules and regulations enacted under s. 59.69, the board may appoint a building inspector, define the building inspector's duties and fix the building inspector's term of office and compensation. This section does not apply to a county with a population of 750,000 or more.

59.698 History History: 1995 a. 201 s. 125; 2013 a. 14.



59.70 Environmental protection and land use.

59.70  Environmental protection and land use.

59.70(1)(1)  Building and sanitary codes. The board may enact building and sanitary codes, make necessary rules and regulations in relation thereto and provide for enforcement of the codes, rules and regulations by forfeiture or otherwise. The codes, rules and regulations do not apply within municipalities which have enacted ordinances or codes concerning the same subject matter. "Sanitary code" does not include a private on-site wastewater treatment system ordinance enacted under sub. (5). "Building and sanitary codes" does not include well code ordinances enacted under sub. (6).

59.70(2) (2) Solid waste management. The board of any county may establish and operate a solid waste management system or participate in such system jointly with other counties or municipalities. Except in counties having a population of 500,000 or more, the board of a county or the boards of a combination of counties establishing a solid waste management system may create a solid waste management board to operate the system and such board, in a county that does not combine with another county, shall be composed of not less than 9 nor more than 15 persons of recognized ability and demonstrated interest in the problems of solid waste management, but not more than 5 of the board members may be appointed from the county board of supervisors. In any combination of counties, the solid waste management board shall be composed of 11 members with 3 additional members for each combining county in excess of 2. Appointments shall be made by the county boards of supervisors of the combining counties in a manner acceptable to the combining counties, but each of the combining counties may appoint to the solid waste management board not more than 3 members from its county board of supervisors. The term of office of any member of the solid waste management board shall be 3 years, but of the members first appointed, at least one-third shall be appointed for one year; at least one-third for 2 years; and the remainder for 3 years. Vacancies shall be filled for the residue of the unexpired term in the manner that original appointments are made. Any solid waste management board member may be removed from office by a two-thirds vote of the appointing authority. The solid waste management board may employ a manager for the system. The manager shall be trained and experienced in solid waste management. For the purpose of operating the solid waste management system, the solid waste management board may exercise the following powers:

59.70(2)(a) (a) Develop a plan for a solid waste management system.

59.70(2)(b) (b) Within such county or joint county, collect, transport, dispose of, destroy or transform wastes, including, without limitation because of enumeration, garbage, ashes, or incinerator residue, municipal, domestic, agricultural, industrial and commercial rubbish, waste or refuse material, including explosives, pathological wastes, chemical wastes, herbicide and pesticide wastes.

59.70(2)(c) (c) Acquire lands within the county by purchase, lease, donation or eminent domain, within the county, for use in the solid waste management system.

59.70(2)(d) (d) Authorize employees or agents to enter lands to conduct reasonable and necessary investigations and tests to determine the suitability of sites for solid waste management activities whenever permission is obtained from the property owner.

59.70(2)(e) (e) Acquire by purchase, lease, donation or eminent domain easements or other limited interests in lands that are desired or needed to assure compatible land uses in the environs of any site that is part of the solid waste disposal system.

59.70(2)(f) (f) Establish operations and methods of waste management that are considered appropriate. Waste burial operations shall be in accordance with sanitary landfill methods and the sites shall, insofar as practicable, be restored and made suitable for attractive recreational or productive use upon completion of waste disposal operations.

59.70(2)(g) (g) Acquire the necessary equipment, use such equipment and facilities of the county highway agency, and construct, equip and operate incinerators or other structures to be used in the solid waste management system.

59.70(2)(h) (h) Enact and enforce ordinances necessary for the conduct of the solid waste management system and provide forfeitures for violations.

59.70(2)(i) (i) Contract with private collectors, transporters or municipalities to receive and dispose of wastes.

59.70(2)(j) (j) Engage in, sponsor or cosponsor research and demonstration projects that are intended to improve the techniques of solid waste management or to increase the extent of reuse or recycling of materials and resources included within the wastes.

59.70(2)(k) (k) Accept funds that are derived from state or federal grant or assistance programs and enter into necessary contracts or agreements.

59.70(2)(L) (L) Appropriate funds and levy taxes to provide funds for acquisition or lease of sites, easements, necessary facilities and equipment and for all other costs required for the solid waste management system except that no municipality which operates its own solid waste management program under s. 287.09 (2) (a) or waste collection and disposal facility, or property therein, shall be subject to any tax levied hereunder to cover the capital and operating costs of these functions. Such appropriations may be treated as a revolving capital fund to be reimbursed from proceeds of the system.

59.70(2)(m) (m) Make payments to any municipality in which county disposal sites or facilities are located to cover the reasonable costs of services that are rendered to such sites or facilities.

59.70(2)(n) (n) Charge or assess reasonable fees, approximately commensurate with the costs of services rendered to persons using the services of the county solid waste management system. The fees may include a reasonable charge for depreciation which shall create a reserve for future capital outlays for waste disposal facilities or equipment. All assessments for liquid waste shall be assessed by volume.

59.70(2)(o) (o) Create service districts which provide different types of solid waste collection or disposal services. Different regulations and cost allocations may be applied to each service district. Costs allocated to such service districts may be provided by general tax upon the property of the respective districts or by allocation of charges to the municipalities whose territory is included within such districts.

59.70(2)(p) (p) Utilize or dispose of by sale or otherwise all products or by-products of the solid waste management system.

59.70(2)(q) (q) Impose fees, in addition to the fees imposed under ch. 289, upon persons who dispose of solid waste at publicly owned solid waste disposal sites in the county for the purpose of cleaning up closed or abandoned solid waste disposal sites within the county, subject to all of the following conditions:

59.70(2)(q)1. 1. The fees are based on the amount of solid waste that is disposed of by each person.

59.70(2)(q)2. 2. The fees may not exceed 20% of the amount that is charged for the disposal of the solid waste.

59.70(2)(q)3. 3. The effective date of the fees and any increase in the fees is January 1 and such effective date is at least 120 days after the date on which the board adopts the fee increase.

59.70(2)(q)4. 4. The cleanup of the site is conducted under the supervision of the department of natural resources.

59.70(2)(q)5. 5. The board may prevent the implementation of, or may terminate, fees imposed by the solid waste management board.

59.70(3) (3) Recycling or resource recovery facilities. The board may establish and require use of facilities for the recycling of solid waste or for the recovery of resources from solid waste as provided under s. 287.13.

59.70(5) (5) Private on-site wastewater treatment system ordinance.

59.70(5)(a)(a) Every governmental unit responsible for the regulation of private on-site wastewater treatment systems, as defined under s. 145.01 (5), shall enact an ordinance governing private on-site wastewater treatment systems, as defined in s. 145.01 (12), which conforms with the state plumbing code. The ordinance shall apply to the entire area of the governmental unit responsible for the regulation of private on-site wastewater treatment systems, as defined under s. 145.01 (5). After July 1, 1980, no municipality may enact or enforce a private e on-site wastewater treatment system ordinance unless it is a governmental unit responsible for the regulation of private on-site wastewater treatment systems, as defined under s. 145.01 (5).

59.70(5)(b) (b) The governmental unit responsible for the regulation of private on-site wastewater treatment systems, as defined under s. 145.01 (5), shall administer the private on-site wastewater treatment system ordinance under s. 145.20 and the rules promulgated under s. 145.20.

59.70(6) (6) Optional well code ordinances.

59.70(6)(a)(a) Definitions. In this subsection:

59.70(6)(a)1. 1. "Department" means the department of natural resources.

59.70(6)(a)2. 2. "Private well" has the meaning specified by rule by the department under s. 280.21 (2).

59.70(6)(a)3. 3. "Well" has the meaning specified under s. 280.01 (6).

59.70(6)(b) (b) Permits. If authorized by the department under s. 280.21 (1), a county may enact and enforce a well construction or pump installation ordinance or both. Provisions of the ordinance shall be in strict conformity with ch. 280 and with rules of the department under ch. 280. The ordinance may require that a permit be obtained before construction, installation, reconstruction or rehabilitation of a private well or installation or substantial modification of a pump on a private well, other than replacement of a pump with a substantially similar pump. The county may establish a schedule of fees for issuance of the permits and for related inspections. The department, under s. 280.21 (4), may revoke the authority of a county to enforce its ordinance if the department finds that the ordinance or enforcement of the ordinance does not conform to ch. 280 and rules of the department under ch. 280.

Effective date text (b) Permits. If authorized by the department under s. 280.21 (1), a county may enact and enforce a well construction, heat exchange drillhole construction, or pump installation ordinance or both. Provisions of the ordinance shall be in strict conformity with ch. 280 and with rules of the department under ch. 280. The ordinance may require that a permit be obtained before construction, installation, reconstruction or rehabilitation of a private well or installation or substantial modification of a pump on a private well, other than replacement of a pump with a substantially similar pump. The county may establish a schedule of fees for issuance of the permits and for related inspections. The department, under s. 280.21 (4), may revoke the authority of a county to enforce its ordinance if the department finds that the ordinance or enforcement of the ordinance does not conform to ch. 280 and rules of the department under ch. 280.

59.70(6)(c) (c) Existing wells. With the approval of the department under s. 280.21 (1), a county may enact and enforce an ordinance in strict conformity with ch. 280 and with department rules under ch. 280, as they relate to existing private wells. The department, under s. 280.21 (4), may revoke the authority of a county to enforce its ordinance if the department finds that the ordinance or enforcement of the ordinance does not conform to ch. 280 and rules of the department under ch. 280.

59.70(6)(d) (d) Enforcement. A county may provide for enforcement of ordinances enacted under this subsection by forfeiture or injunction or both. The district attorney or county corporation counsel may bring enforcement actions.

59.70(6)(e) (e) Other municipalities. No municipality may enact or enforce an ordinance regulating matters covered by ch. 280 or by department rules under ch. 280.

59.70(7) (7) Soil conservation. The board of any county with a population of less than 750,000 may contract to do soil conservation work on privately owned land either directly or through a committee designated by it.

59.70(8) (8) Inland lake protection and rehabilitation. The board may establish an inland lake protection and rehabilitation program and may create, develop and implement inland lake protection and rehabilitation projects similar to projects which an inland lake protection and rehabilitation district is authorized to create, develop and implement under ch. 33. In this subsection, "lake rehabilitation", "program", "project" and "lake" have the meanings specified under s. 33.01 (4), (6), (7) and (8), respectively.

59.70(8m) (8m) Harbor improvement. The board may establish, own, operate, lease, equip, and improve harbor facilities on land owned by the county that is located in this state or in another state, subject to the laws of the state in which the land is located, and may appropriate money for the activities specified in this subsection, except that in a county with a population of 750,000 or more, the county executive shall be in charge of the operation of the harbor facilities.

59.70(9) (9) Improvement of artificial lakes. The board may appropriate money for the purpose of maintaining, dredging and improving any artificial lake existing on July 1, 1955, all or a portion of which is adjacent to or within a county park, and for the acquisition of land required in connection therewith.

59.70(10) (10) Drainage district bonds. The board may purchase drainage district bonds at market value or at a discount to salvage the equity of the county in the lands affected and to secure resumption of tax payments thereon and so permit the dissolution of the district.

59.70(11) (11) Acquisition of recycling or resource recovery facilities without bids. The board may contract for the acquisition of any element of a recycling or resource recovery facility without submitting the contract for bids as required under s. 59.52 (29) if the board invites developers to submit proposals to provide a completed project and evaluates proposals according to site, cost, design and the developers' experience in other similar projects.

59.70(12) (12) Mosquito control districts.

59.70(12)(a)(a) A county or 2 or more contiguous counties may establish a district to control mosquitoes, upon a majority vote of each board, except that the board of a county with a population of 750,000 or more may not take any action under this subsection or sub. (13).

59.70(12)(b) (b)

59.70(12)(b)1.1. If a county establishes a district, the board shall elect 3 county supervisors to a commission. If 2 or more contiguous counties establish a district, each board in the district shall elect 2 county supervisors to a commission. The elected county supervisors shall serve as members of the commission until the expiration of their terms as county supervisors, as provided in s. 59.10 (1) (b), (2) (b), (3) (d) or (5). Each board in the district shall elect supervisors as replacements when vacancies occur in the commission. The commission shall operate the mosquito control district.

59.70(12)(b)2. 2. The commission shall elect a chairperson, vice chairperson and secretary at its first meeting each year as provided under subd. 3. The chairperson, or vice chairperson, in the chairperson's absence, shall preside at meetings and shall sign contracts and other written instruments of the commission. The secretary shall keep a record of the minutes of each meeting that is available for public inspection at all reasonable times, and shall mail notices to all members of the time and place of meetings.

59.70(12)(b)3. 3. The commission shall meet on the first Thursday after the first Monday in January to select officers of the commission and to conduct other organizational business. The commission shall also meet if the chairperson calls a meeting, or within 48 hours if a majority of the members of the commission request a meeting in writing, specifying the time and place for the meeting. The commission shall give adequate public notice of the time, place and purpose of each meeting. All business of the commission shall be open to the public.

59.70(12)(b)4. 4. The board of each county in the district shall reimburse commissioners representing that county in the manner provided in s. 59.13 for board committee members.

59.70(13) (13) Commission; powers and duties.

59.70(13)(a)(a) The commission may:

59.70(13)(a)1. 1. Adopt bylaws to regulate its proceedings.

59.70(13)(a)2. 2. Employ the persons and contract for services to carry out the mosquito control program. The commission may not employ any person who is related to a commissioner.

59.70(13)(a)3. 3. Reimburse employees for expenses that are incurred or paid in the performance of their duties, and provide a reasonable daily reimbursement.

59.70(13)(a)4. 4. Purchase the materials, supplies and equipment to carry out the mosquito control program.

59.70(13)(a)5. 5. Take measures to control mosquitoes in accordance with expert and technical plans.

59.70(13)(a)6. 6. Accept gifts of property to control mosquitoes.

59.70(13)(a)7. 7. Dispose of property of the commission or mosquito control district, if it is no longer needed to control mosquitoes, by selling the property on competitive bids after 2 weeks' published notice.

59.70(13)(a)8. 8. Obtain public liability insurance and worker's compensation insurance.

59.70(13)(a)9. 9. Enter into agreements with other political subdivisions of the state outside the mosquito control district to conduct mosquito control activities within these political subdivisions, to promote mosquito control in the district.

59.70(13)(a)10. 10. Enter into agreements with contiguous states or political subdivisions in contiguous states, as provided in s. 66.0303, to conduct mosquito control activities within those states or political subdivisions, to promote mosquito control in the mosquito control district.

59.70(13)(a)11. 11. Collect money from all counties in the district for operation of the district.

59.70(13)(a)12. 12. Require the employees of the commission who handle commission funds to furnish surety bonds, in amounts the commission may determine.

59.70(13)(a)13. 13. Perform other acts that are reasonable and necessary to carry out the functions of the commission.

59.70(13)(b) (b) Members or employees of the commission may request admission onto any property within the district at reasonable times to determine if mosquito breeding is present. If the owner or occupant refuses admission, the commission member or employee shall seek a warrant to inspect the property as a potential mosquito breeding ground. Commission members or employees may enter upon property to clean up stagnant pools of water or shores of lakes or streams, and may spray mosquito breeding areas with insecticides subject to the approval of the district director and the department of natural resources. The commission shall notify the property owner of any pending action under this paragraph and shall provide the property owner with a hearing prior to acting under this paragraph if the owner objects to the commission's actions.

59.70(13)(c) (c) The commission shall:

59.70(13)(c)1. 1. Submit to the board of each county that is participating in the mosquito control district, at the end of each year, a complete audit of the financial transactions concluded and a progress report indicating the actions taken to control mosquitoes.

59.70(13)(c)2. 2. Publish a notice for general circulation in each of the counties in the district for bids at least 10 days prior to purchasing materials or services costing more than $2,500. The notice shall state the nature of the work or purchase, the terms and conditions upon which the contract will be awarded, and the time and place where bids will be received, opened and read publicly. The commission may reject all bids after the reading or shall award the contract to the lowest responsible bidder. The commission may award the contract to any unit of government without the intervention of bidding, under s. 66.0131 (2). The district business administrator shall execute all contracts in writing, and may require the contracting party to provide a bond to ensure performance of the contract. The commission may direct the business administrator to purchase materials or services costing $5,000 or less on the open market at the lowest price available, without securing competitive bids, if the commission declares that an emergency exists by an affirmative vote of five-sixths of the commission. In this subdivision, an "emergency" is an unforeseen circumstance that jeopardizes life or property.

59.70(13)(c)3. 3. Employ and fix the duties and compensation of a full-time or part-time entomologist to act as director of the mosquito control program, who shall develop and supervise the program.

59.70(13)(c)4. 4. Employ and fix the duties and compensation of a full-time or part-time business administrator, who shall administer the business affairs of the commission and who shall keep an account of all receipts and disbursements by date, source and amount.

59.70(14) (14) Adverse interest of commissioners. No commissioner may have any personal or financial interest in any contract made by the commission. Any violation of this subsection resulting in a conviction shall void the contract, and shall disqualify the commissioner convicted of the violation from membership on the commission.

59.70(15) (15) Financing. On or before October 1 of each year, the commission shall require each county within the mosquito control district to contribute an amount per resident of the county to carry out the purposes of subs. (12) to (16). The commission shall determine the amount to charge per resident. The commission shall certify in writing to the clerk of each county participating in the mosquito control district, the total amount of the county's contribution to the mosquito control district.

59.70(16) (16) Dissolution of the district.

59.70(16)(a)(a)

59.70(16)(a)1.1. A county may terminate its participation in the district upon a majority vote of the board and 12 months' notice to the chairperson of the commission. If a county terminates its participation in the district, a board of appraisers as established in subd. 2. shall appraise the property of the commission.

59.70(16)(a)2. 2. The board of appraisers shall consist of 3 members, one who is appointed by the terminating county, one by the commission and one by the other 2 members of the appraisal board. If the 2 appraisers cannot agree on the appointment of the 3rd appraiser within 30 days, the commission may appoint the 3rd appraiser. The commission shall pay to the treasurer of the terminating county an amount equal to that county's share in the net assets of the commission, proportionate to the county's financial contribution to the mosquito control district. The terminating county shall remain liable for its allocated share of the contractual obligations of the mosquito control district.

59.70(16)(b) (b) If the district dissolves, the commission shall sell all of its property. The proceeds of the sale remaining after payment of all debts, obligations and liabilities of the district, plus any balance in the fund, shall be divided and paid to the treasurers of the member counties in proportion to each county's financial contribution to the district. Member counties shall remain liable for unpaid debts after the dissolution of the district.

59.70(17) (17) Worms, insects, weeds, animal diseases, appropriation.

59.70(17)(a)(a) The board may appropriate money for the control of insect and worm pests, weeds, or plant or animal diseases within the county, and select from its members a committee which, upon advice from the county agent that an emergency exists because of the destruction which is being or may be wrought to farmlands, livestock or crops in the county by any such pests, may take steps necessary to suppress and control such pests. The clerk shall within 10 days notify the department of agriculture, trade and consumer protection of such appropriation and of the members of such committee. The state entomologist and said department shall cooperate with such committee in the execution of measures necessary for the suppression and control of such pests.

59.70(17)(b) (b) When such an emergency exists the committee may draw on the contingent fund, if available, an amount not to exceed $5,000 which shall be disbursed upon certification of the committee for the purposes specified in par. (a) as they relate to worm or insect pests; the treasurer shall pay the amounts so certified. No disbursement shall be made by the committee unless the owner of the premises affected has requested the committee to take steps to suppress or control the pests or when steps have been undertaken by another authority.

59.70(18) (18) Land clearing and weed control. The board may purchase or accept by gift or grant tractors, bulldozers and other equipment for clearing and draining land and controlling weeds on same, and for such purposes to operate or lease the same for work on private lands. The board may charge fees for such service and for rental of such equipment on a cost basis.

59.70(19) (19) Land conservation committee. Each board shall create a land conservation committee.

59.70(20) (20) Land conservation.

59.70(20)(a)(a) Soil and water conservation. Each board is responsible for developing and implementing a soil and water conservation program, that is specified under ch. 92, through its land conservation committee.

59.70(20)(b) (b) Committee powers and duties. The land conservation committee created by the board has the powers and duties that are specified for that committee under ch. 92.

59.70(20)(c) (c) Appropriation of funds. The board may appropriate funds for soil and water conservation and for other purposes that relate to land conservation.

59.70(20)(d) (d) Land use and land management. The board may enact ordinances under s. 92.11 that regulate land use and land management practices to promote soil and water conservation.

59.70(21) (21) Conservation congress. The board may appropriate money to defray the expenses of county delegates to the annual convention and other activities of the Wisconsin conservation congress.

59.70(22) (22) Billboard regulation. The board may regulate, by ordinance, the maintenance and construction of billboards and other similar structures on premises abutting on highways maintained by the county so as to promote the safety of public travel thereon. Such ordinances shall not apply within cities, villages and towns which have enacted ordinances regulating the same subject matter.

59.70(23) (23) County natural beauty councils. The board may create a county natural beauty council as a committee of the board, composed of such board members, public members and governmental personnel as the board designates. The council shall advise governmental bodies and citizens in the county on matters affecting the preservation and enhancement of the county's natural beauty, and aid and facilitate the aims and objectives of the natural beauty council described in s. 144.76 (3) (intro.), 1973 stats.

59.70(24) (24) Lime to farmers. The board may manufacture agricultural lime and sell and distribute it at cost to farmers and may acquire lands for such purposes.

59.70 History History: 1995 a. 201 ss. 108, 109, 133, 150, 161, 163, 172, 214 to 216, 218 to 221, 437 to 442, 438, 449 to 451, 455, 456; 1995 a. 227; 1997 a. 35; 1999 a. 150 s. 672; 2005 a. 149; 2011 a. 146, 150; 2013 a. 14; s. 13.92 (2) (i).

59.70 Annotation The authority of a county to enact and enforce a minimum standards housing code is discussed. 59 Atty. Gen. 248.

59.70 Annotation Section 59.07 (49) [now s. 59.70 (22)] authorizes billboard regulations relating solely to highway safety. 61 Atty. Gen. 191.

59.70 Annotation The county board may delegate relatively broad powers to the land conservation committee in connection with the lease or purchase of real property for the purposes of soil and water conservation, but such property transactions are subject to the approval of the county board. 74 Atty. Gen. 227.

59.70 Annotation A board established under s. 59.07 (135) [now s. 59.70 (2)] is restricted to performing advisory, policy-making, or legislative functions. 77 Atty. Gen. 98.

59.70 Annotation Section 59.07 (135) (L) [now 59.70 (2) (L)] authorizes counties that are "responsible units of government" under s. 159.01 to levy taxes for capital and operating expenses incurred in the operation of the county's recycling program only upon local governments that are not "responsible units of government." Counties may levy taxes for both operating and capital expenses incurred in connection with any other form of solid waste management activity only on local governments participating in that activity. 80 Atty. Gen. 312.

59.70 Annotation Section 59.18 (2) (b) transfers the authority to supervise the administration of county departments from boards and commissions to department heads appointed by the county administrator. Section 59.18 (2) therefore entirely negates sub. (2) insofar as it provides that the board may "employ" a system manager. In a county with a county administrator, the solid waste management board is purely an advisory body to the county administrator and to the county board and a policy-making body for the solid waste management department as a whole. OAG 1-12.



59.71 Special counties; record keeping.

59.71  Special counties; record keeping.

59.71(1) (1) In this section, "eminent domain proceedings" means the laying out, widening, extending or vacating of any street, alley, water channel, park, highway or other public place by any court, legislature, county board, common council, village board or town board.

59.71(2) (2) When the county board of a county with a population of 250,000 or more, according to the last state or United States census, prepares and compiles in book form an eminent domain record containing an abstract of facts relating to eminent domain proceedings and makes an order that the record, with an index thereto, be thereafter maintained and kept up, and provides a suitable book for that purpose, the register of deeds shall thereafter maintain and keep up the record and index.

59.71(3) (3) The register of deeds shall enter an abstract of all eminent domain proceedings in the record maintained under sub. (2). The abstract shall substantially contain the facts as to the filing of a notice of lis pendens, the date of filing, the description, the court in which or the body before whom the proceeding is pending, the result of the proceedings, the action taken and the date thereof and briefly state all of the essential facts of the proceeding. The index to the record shall be a practical index, with reference to the number and page of the volume where such abstracts are entered respectively.

59.71(4) (4) The abstracts and records to be kept by the register of deeds shall be certified by the register to be true and correct and when so certified shall be prima facie evidence of the facts therein recited and shall be received in all courts and places with the same effect as the original proceedings; and the record so prepared and compiled by the county board shall be prima facie evidence of the facts therein recited and shall also be received in all courts and places with the same effect as the original proceedings.

59.71 History History: 1991 a. 316; 1995 a. 201 s. 371; Stats. 1995 s. 59.71; 1995 a. 225 s. 161; 1997 a. 35.



59.72 Land information.

59.72  Land information.

59.72(1)(1)  Definitions. In this section:

59.72(1)(a) (a) "Land information" means any physical, legal, economic or environmental information or characteristics concerning land, water, groundwater, subsurface resources or air in this state. "Land information" includes information relating to topography, soil, soil erosion, geology, minerals, vegetation, land cover, wildlife, associated natural resources, land ownership, land use, land use controls and restriction, jurisdictional boundaries, tax assessment, land value, land survey records and references, geodetic control networks, aerial photographs, maps, planimetric data, remote sensing data, historic and prehistoric sites and economic projections.

59.72(1)(b) (b) "Land records" means maps, documents, computer files and any other storage medium in which land information is recorded.

59.72(1)(c) (c) "Local governmental unit" means a municipality, regional planning commission, special purpose district or local governmental association, authority, board, commission, department, independent agency, institution or office.

59.72(2) (2) Duties.

59.72(2)(a)(a) No later than June 30, 2017, the board shall post on the Internet, in a searchable format determined by the department of administration, the following information related to individual land parcels:

59.72(2)(a)1. 1. Property tax assessment data as provided to the county by municipalities, including the assessed value of land, the assessed value of improvements, the total assessed value, the class of property, as specified in s. 70.32 (2) (a), the estimated fair market value, and the total property tax.

59.72(2)(a)2. 2. Any zoning information maintained by the county.

59.72(2)(a)3. 3. Any property address information maintained by the county.

59.72(2)(a)4. 4. Any acreage information maintained by the county.

59.72(2)(b) (b) No later than June 30 following the end of any year in which a county that accepts a grant under s. 16.967 (7) or retains any fees under sub. (5) (b), the county land information office shall submit to the department of administration a report describing the expenditures made with the moneys derived from those grants or retained fees.

59.72(3) (3) Land information office. The board may establish a county land information office or may direct that the functions and duties of the office be performed by an existing department, board, commission, agency, institution, authority, or office. If the board establishes a county land information office, the office shall:

59.72(3)(a) (a) Coordinate land information projects within the county, between the county and local governmental units, between the state and local governmental units and among local governmental units, the federal government and the private sector.

59.72(3)(b) (b) Within 2 years after the land information office is established, develop and receive approval for a countywide plan for land records modernization. For any county in which land records are not accessible on the Internet, the plan shall include a goal of providing access to public land records on the Internet. The plan shall be submitted for approval to the department of administration under s. 16.967 (3) (e). No later than January 1, 2014, and by January 1 every 3 years thereafter, the land information office shall update the plan and receive approval from the department of administration of the updated plan. A plan under this paragraph shall comply with the standards developed by the department of administration under s. 16.967 (3) (cm).

59.72(3)(c) (c) Review and recommend projects from local governmental units for grants from the department of administration under s. 16.967 (7).

59.72(3m) (3m) Land information council.

59.72(3m)(a)(a) If the board has established a land information office under sub. (3), the board shall have a land information council consisting of not less than 8 members. The council shall consist of the register of deeds, the treasurer, and, if one has been appointed, the real property lister or their designees and the following members appointed by the board for terms prescribed by the board:

59.72(3m)(a)1. 1. A member of the board.

59.72(3m)(a)2. 2. A representative of the land information office.

59.72(3m)(a)3. 3. A realtor or a member of the Realtors Association employed within the county.

59.72(3m)(a)4. 4. A public safety or emergency communications representative employed within the county.

59.72(3m)(a)4m. 4m. The county surveyor or a registered professional land surveyor employed within the county.

59.72(3m)(a)5. 5. Any other members of the board or public that the board designates.

59.72(3m)(am) (am) Notwithstanding par. (a), if no person is willing to serve under par. (a) 3., 4., or 4m., the board may create or maintain the council without the member designated under par. (a) 3., 4., or 4m.

59.72(3m)(b) (b) The land information council shall review the priorities, needs, policies, and expenditures of a land information office established by the board under sub. (3) and advise the county on matters affecting the land information office.

59.72(4) (4) Aid to counties.

59.72(4)(a)(a) A board that has established a land information office under sub. (3) and a land information council under sub. (3m) may apply to the department of administration for a grant for a land information project under s. 16.967 (7).

59.72(4)(b) (b) A board shall use any grant received by the county under s. 16.967 (7) (a) and any fees retained under sub. (5) (b) to design, develop, and implement a land information system under s. 16.967 (7) (a) 1. and to make public records in the system accessible on the Internet before using these funds for any other purpose.

59.72(5) (5) Land record modernization funding.

59.72(5)(a)(a) Before the 16th day of each month a register of deeds shall submit to the department of administration $15 from the fee for recording or filing each instrument that is recorded or filed under s. 59.43 (2) (ag) 1. or (e), less any amount retained by the county under par. (b).

Effective date text (a) Before the 16th day of each month a register of deeds shall submit to the department of administration $10 from the fee for recording or filing each instrument that is recorded or filed under s. 59.43 (2) (ag) 1. or (e), less any amount retained by the county under par. (b).

59.72(5)(b) (b) Except as provided in s. 16.967 (7m), a county may retain $8 of the portion of each fee submitted to the department of administration under par. (a) from the fee for recording or filing each instrument that is recorded or filed under s. 59.43 (2) (ag) 1. or (e) if all of the following conditions are met:

59.72(5)(b)1. 1. The county has established a land information office under sub. (3).

59.72(5)(b)1m. 1m. The county has created a land information council under sub. (3m).

59.72(5)(b)2. 2. A land information office has been established for less than 2 years or has received approval for a countywide plan for land records modernization under sub. (3) (b).

59.72(5)(b)3. 3. The county uses the fee retained under this paragraph to satisfy the requirements of sub. (2) (a), or, if the county has satisfied the requirements of sub. (2) (a), to develop, implement, and maintain the countywide plan for land records modernization on the Internet.

59.72(6) (6) Land records modernization. With regard to land records modernization as described in sub. (3) (b), if a register of deeds transfers an instrument that was filed or recorded with the register of deeds before April 1, 2006, to an electronic format, as described in s. 59.43 (4), the register of deeds shall make a reasonable effort to make social security numbers from the transferred instrument's electronic format not viewable or accessible on the Internet.

59.72 History History: 1989 a. 31, 339; 1995 a. 201 s. 457; Stats. 1995 s. 59.72; 1997 a. 27 ss. 2175aj to 2175c, 9456 (3m); 2001 a. 16, 104; 2003 a. 33 s. 2811; 2003 a. 48 ss. 10, 11; 2003 a. 206 ss. 8 to 9, 23, 24; 2005 a. 25 ss. 1236 to 1238, 2493; 2009 a. 314; 2013 a. 20.



59.73 Surveys; expressing bearings, subdividing sections.

59.73  Surveys; expressing bearings, subdividing sections.

59.73(1)(1)  How bearings expressed in surveys. In all surveys the bearings shall be expressed with reference to a magnetic, true or other identifiable line of the public land survey, recorded and filed subdivision or to the Wisconsin coordinate system. In all cases the reference selected shall be so noted as set forth in s. 59.45 (1) (a) 2. and if magnetic must be retraceable and identifiable by reference to a monumented line.

59.73(2) (2) Subdividing sections. Whenever a surveyor is required to subdivide a section or smaller subdivision of land established by the United States survey, the surveyor shall proceed according to the statutes of the United States and the rules and regulations made by the secretary of the interior in conformity to the federal statutes. While so engaged a surveyor and the surveyor's assistants shall not be liable as a trespasser and shall be liable only for any actual damage done to land or property.

59.73 History History: 1995 a. 201 ss. 393, 394, 421; 1999 a. 96.

59.73 Annotation The exemption from liability for trespass in sub (2) did not prevent the DNR from issuing a citation against a surveyor for violating an administrative rule prohibiting operating vehicles on park land. DNR v. Bowden, 2002 WI App 129, 254 Wis. 2d 625, 647 N.W.2d 865, 01-2820.

59.73 AnnotationResurveys of public lands are discussed. United States v. Citko, 517 F. Supp. 233 (1981).



59.74 Perpetuation of section corners, landmarks.

59.74  Perpetuation of section corners, landmarks.

59.74(1)(1)  Relocation and perpetuation of section corners and division lines.

59.74(1)(a)(a) If a majority of all the resident landowners in any section of land within this state desire to establish, relocate or perpetuate any section or other corner of any section, or in the same section a division line of the section, they may make a formal application in writing to the circuit judge for the county in which the land is situated. The circuit judge shall file the application in his or her court and shall within a reasonable time give at least 10 days' notice in writing to the owners of all adjoining lands, if those owners reside in the county where the land is situated and if not, by publication of a class 3 notice, under ch. 985, stating the day and hour when the circuit judge will consider and pass upon such application. The circuit judge shall hear all interested parties and approve or reject the application at that time. If the application is approved, the clerk shall notify the county surveyor who shall within a reasonable time proceed to make the required survey and location. If a corner is to be perpetuated, the surveyor shall deposit in the proper place a stone or other equally durable material of the dimensions and in the manner and with the markings provided under s. 60.84 (3) (c), and shall also erect witness monuments as provided under sub. (2). The surveyor shall be paid the cost of the perpetuation from the general fund of the county.

59.74(1)(b) (b) All expense and cost of the publication of the notice and of the survey and perpetuation shall be apportioned by the clerk among the several parcels of land in the section upon the basis of the area surveyed, shall be included by the clerk in the next tax roll and shall be collected in the same manner as other taxes are collected.

59.74(2) (2) Perpetuation of landmarks.

59.74(2)(a)(a)

59.74(2)(a)1.1. No landmark, monument, corner post of the government survey or survey made by the county surveyor or survey of public record may be destroyed, removed, or covered by any material that will make the landmark, monument, or corner post inaccessible for use, without first having erected witness or reference monuments as provided in subd. 2. for the purpose of identifying the location of the landmark and making a certified copy of the field notes of the survey setting forth all the particulars of the location of the landmark with relation to the reference or witness monuments so that its location can be determined after its destruction or removal. The certified copy of the field notes shall be filed as provided under par. (b) 2.

59.74(2)(a)2. 2. Witness monuments shall be made of durable material, including cement, natural stone, iron or other equally durable material, except wood. If iron pipe monuments are used, they shall be made of 2 inch or more galvanized iron pipe not less than 30 inches in length having an iron or brass cap fastened to the top and marked with a cross cut on the top of the cap where the point of measurement is taken. If witness monuments are made of cement, stone or similar material, they shall be not less than 30 inches in length nor less than 5 inches in diameter along the shortest diagonal marked on the top with a cross where the point of measurement is taken.

59.74(2)(b) (b)

59.74(2)(b)1.1. Whenever it becomes necessary to destroy, remove or cover up in such a way that will make it inaccessible for use, any landmark, monument of survey, or corner post within the meaning of this subsection, the person including employees of governmental agencies who intend to commit such act shall serve written notice at least 30 days prior to the act upon the county surveyor of the county within which the landmark is located. Notice shall also be served upon the municipality's engineer if the landmark is located within the corporate limits of a municipality. The notice shall include a description of the landmark, monument of survey or corner post and the reason for removing or covering it. In this paragraph, removal of a landmark includes the removal of railroad track by the owner of the track. In a county having a population of less than 500,000 where there is no county surveyor, notice shall be served upon the clerk. In a county with a population of 500,000 or more where there is no county surveyor, notice shall be served upon the executive director of the regional planning commission which acts in the capacity of county surveyor for the county. Notwithstanding par. (c), upon receipt of the notice the clerk shall appoint a registered land surveyor to perform the duties of a county surveyor under subd. 2.

59.74(2)(b)2. 2. The county surveyor or executive director of the regional planning commission, upon receipt of notice under subd. 1., shall within a period of not to exceed 30 working days, either personally or by a deputy, or by the municipality's engineer make an inspection of the landmark, and, if he or she considers it necessary because of the public interest to erect witness monuments to the landmark, he or she shall erect 4 or more witness monuments or, if within a municipality, may make 2 or more offset marks at places near the landmark where they will not be disturbed. The county surveyor shall make a survey and field notes giving a description of the landmark and the witness monuments or offset marks, stating the material and size of the witness monuments and locating the offset marks, the horizontal distance and courses in terms of the references set forth in s. 59.45 (1) (a) 2. that the witness monuments bear from the landmark and, also, of each witness monument to all of the other witness monuments. The county surveyor may also make notes as to such other objects, natural or artificial, that will enable anyone to locate the position of the landmark. The county surveyor upon completing the survey shall make a certified copy of the field notes of the survey and record it as provided under s. 59.45 (1). The municipality's engineer upon completing the survey shall record the notes in his or her office, open to the inspection of the public, and shall file a true and correct copy with the county surveyor. In a county with a population of 500,000 or more, the certified copy of the field notes of the survey shall be filed in the office of the regional planning commission which acts in the capacity of county surveyor for the county.

59.74(2)(c) (c) In those counties where there are no county surveyors a petition can be made to the board by any resident of this state requesting the board to appoint a land surveyor to act in the capacity of the county surveyor. The board, upon receipt of this petition, shall appoint a land surveyor to act in the capacity of the county surveyor. In counties with a population of 500,000 or more, the board may appoint a governmental agency to act in the capacity of county surveyor.

59.74(2)(d) (d) The cost of the work of perpetuating the evidence of any landmark under the scope of this subsection shall be borne by the county or counties proportionally, in which said landmark is located.

59.74(2)(e) (e)

59.74(2)(e)1.1. Except as provided in subd. 2., any person who removes, destroys or makes inaccessible any landmark, monument of survey, corner post of government survey, survey made by the county surveyor or survey of public record without first complying with this subsection shall be fined not to exceed $1,000 or imprisoned in the county jail for not more than one year.

59.74(2)(e)2. 2. Any person who removes railroad track as provided in par. (b) 1. without first complying with par. (b) 1. shall be subject to a forfeiture not to exceed $1,000.

59.74(2)(f) (f) Any person who destroys, removes or covers any landmark, monument or corner post rendering them inaccessible for use, without first complying with pars. (a) 1. and (b) 1. shall be liable in damages to the county in which the landmark is located, for the amount of any additional expense incurred by the county because of such destruction, removal or covering.

59.74(2)(g) (g) Every land surveyor and every officer of the department of natural resources and the district attorney shall enforce this subsection.

59.74(2)(h) (h) Any registered land surveyor employed by the department of transportation or by a county highway department, may, incident to employment as such, assume and perform the duties and act in the capacity of the county surveyor under this subsection with respect to preservation and perpetuation of landmarks, witness monuments and corner posts upon and along state trunk, county trunk and town highways. Upon completing a survey and perpetuating landmarks and witness monuments under par. (b) 2., a land surveyor employed by the state shall file the field notes and records in the district office or main office of the department of transportation, and a land surveyor employed by a county shall file the field notes and records in the office of the county highway commissioner, open to inspection by the public, and in either case a true and correct copy of the field notes and records shall be filed with the county surveyor. In a county with a population of 500,000 or more where there is no county surveyor, a copy of the field notes and records shall also be filed in the office of the regional planning commission which acts in the capacity of county surveyor for the county.

59.74(2)(i) (i) The records of the corners of the public land survey may be established and perpetuated in the following manner: commencing on January 1, 1970, and in each calendar year thereafter, the county surveyor or a deputy may check and establish or reestablish and reference at least 5% of all corners originally established in the county by government surveyors, so that within 20 years or less all the original corners will be established or reestablished and thereafter perpetuated.

59.74(2)(j) (j) The county surveyor may employ other land surveyors to assist in this work and may accept reference checks for these corners from any land surveyor.

59.74(2)(k) (k) The cost of perpetuating these corners shall be paid out of the county road and bridge fund or other county fund under s. 83.11.

59.74 History History: 1995 a. 201 ss. 395, 396, 423.

59.74 Annotation Resurveys of the public lands under s. 59.635 (8) [now 59.74 (2) (i)] are discussed. 66 Atty. Gen. 134.

59.74 Annotation A city or village engineer acting under s. 59.635 (2) [now 59.74 (2) (b) 2.] need not be registered as a land surveyor. 68 Atty. Gen. 185.



59.75 Certificates and records as evidence.

59.75  Certificates and records as evidence. The certificate and also the official record of the county surveyor when produced by the legal custodian thereof, or any of the county surveyor's deputies, when duly signed by the county surveyor in his or her official capacity, shall be admitted as evidence in any court within the state, but the same may be explained or rebutted by other evidence. If any county surveyor or any of his or her deputies are interested in any tract of land a survey of which becomes necessary, such survey may be executed by any land surveyor appointed by the board.

59.75 History History: 1977 c. 449; 1995 a. 201 s. 398; Stats. 1995 s. 59.75.



59.76 Registration of farms.

59.76  Registration of farms.

59.76(1) (1) The owner of any farm or country estate, or that person's authorized agent, may register the name of the farm or estate in the office of the register of deeds of the county in which the farm or estate is situated. The owner or purchaser of the farm or any part of the farm may change or release the name from that person's respective interest in the farm by recording a certificate stating that the original registered name is released. A new name of the farm or any parts of the farm may then be registered. Every register of deeds shall index all registrations of farm documents and make the index available upon request. The index shall contain the name of the owner of the farm or estate and the name for the farm or estate that the owner or agent may designate, if no other farm or estate in the county has been previously registered under the same name. The fee for recording an instrument under this subsection shall be the fee specified under s. 59.43 (2) (ag).

59.76(2) (2) Any register of deeds who fails or refuses to register farms under sub. (1), or who charges or collects more than the fee specified under s. 59.43 (2) (ag) for recording any such registration, or recording such certificate, or who knowingly registers a farm or estate under a name previously adopted and registered for some other farm or estate in the county, or any person who uses, by way of advertisement or otherwise, the name of any farm or estate registered as provided in this section, to designate or as the name of any farm or estate in the county other than the farm or estate for which the name was registered, unless the name was adopted for and used as the name of the other farm or estate prior to April 6, 1905, shall be fined not less than $5 nor more than $25 or imprisoned for not less than 10 days nor more than 30 days, or both.

59.76 History History: 1971 c. 211; 1981 c. 245; 1991 a. 316; 1993 a. 301; 1995 a. 201 s. 463; Stats. 1995 s. 59.76.



59.78 Special counties; classification of claims. (Removed)

59.78  Special counties; classification of claims. (Removed)



59.79 Milwaukee County.

59.79  Milwaukee County. In a county with a population of 500,000 or more, the board may:

59.79(1) (1) Housing facilities. Build, furnish and rent housing facilities to residents of the county. Such a county may borrow money or accept grants from the federal government for or in aid of any project to build, furnish and rent such housing facilities, to take over any federal lands and to such ends enter into such contracts, mortgages, trust indentures, leases or other agreements as the federal government may require. It is the intent of this subsection to authorize such a county to do anything necessary to secure the financial aid and the cooperation of the federal government in any undertaking by the county authorized by this subsection, including the authority to provide housing subsidies or allowances by participation in federal government housing programs.

59.79(2) (2) Intergovernmental committees; appropriation. Appropriate money to defray the expenses of any intergovernmental committee organized in the county with participation by the board to study countywide governmental problems, and make recommendations thereon. All items of expense paid out of the appropriations shall be presented on vouchers signed by the chairperson and secretary of the intergovernmental committee.

59.79(3) (3) Transportation studies. Undertake the necessary studies and planning, alone or with other urban planning activities, to determine the total transportation needs of the county areas; to formulate a program for the most efficient and economical coordination, integration and joint use of all existing transportation facilities; and to study the interrelationship between metropolitan county area growth and the establishment of various transportation systems for such area in order to promote the most comprehensive planning and development of both. In pursuance of such undertaking the board may employ the services of consultants to furnish surveys and plans, and may appropriate funds for the payment of the cost of such work and the hiring of consultants.

59.79(4) (4) Heating and air conditioning contractors. For the purpose of protecting and promoting the general health and welfare of county residents, provide by ordinance for the regulation, control, prohibition and licensing of heating and air conditioning contractors engaged in either soliciting work or any actual installation, maintenance or repair work within the geographic limits of such a county. The board may revoke any license after the filing of charges and notice of hearing thereon. Such ordinance in addition may impose a forfeiture of not to exceed $100 for any violation or, in default of payment thereof, imprisonment for not to exceed 30 days and each day's failure to comply with any provision of the ordinance shall constitute a separate offense. In addition the county may institute injunctive proceedings to enforce any provision of the ordinance. The board may also, within the ordinance, provide for the creation of an advisory board and prescribe its powers. Such ordinance shall apply within cities and villages which may have enacted ordinances regulating the same subject matter but the county ordinance shall not have jurisdiction over any building code matter in any municipality, nor shall the ordinance be applicable to licensed electrical contractors engaged in the installation, maintenance or repair of electrical heating and air conditioning systems or to a public utility which is subject to ch. 196.

59.79(5) (5) Fee for certain marriage ceremonies. Enact an ordinance imposing a fee to be paid in advance to the clerk for each marriage ceremony performed by a judge or a circuit or supplemental court commissioner specified in s. 765.16 (5) in the courthouse, safety building or children's court center during hours when any office in those public buildings is open for the transaction of business. The amount of the fee shall be determined by the board.

59.79(7) (7) Lakefront parking facility.

59.79(7)(a)(a) Contract with the state to use and pay reasonable charges for the use of all or a portion of the parking facility authorized under s. 13.485 and to guaranty all or a portion of the debt service for revenue obligations issued under s. 13.485 as compensation for benefits to be derived by the county and the public from the facility funded by the issuance.

59.79(7)(b) (b) Take any action that is necessary to facilitate contracting with the state under par. (a), including the levying of any direct annual tax for that purpose.

59.79(8) (8) Contractual personnel services. Enter into a contract for a period not to exceed 2 years for the services of retired county employees, provided such services shall not replace or duplicate an existing office or position in the classified or unclassified service nor be considered an office or position under s. 63.03.

59.79(10) (10) County hospital. Determine policy for the operation, maintenance and improvement of the county hospital under s. 49.71 (2) and, notwithstanding the powers and duties specified under s. 46.21 (2) (k), (3r) and (6) with respect to the county hospital and the administrator and specified under s. 46.21 (2) (b), (L), (m), (n), (nm), (o), (p) and (q) and (3g), provide for the management of the county hospital as the board considers appropriate, except that the employee positions at the hospital will be county employee positions. If the board acts under this subsection, the board may not discontinue operation, maintenance and improvement of the county hospital under s. 49.71 (2) and shall exercise the duties under s. 46.21 (4m). This subsection does not apply if the board acts under s. 46.21 with respect to the county hospital under s. 49.71 (2).

59.79 History History: 1995 a. 201 ss. 137, 164, 166, 168, 170, 184, 189, 194 to 196, 223, 225, 235, 236, 431, 454; 1999 a. 9, 83; 2001 a. 61; 2007 a. 63; 2013 a. 14.

59.79 Annotation Milwaukee County has authority to acquire vacant land on the open market and to resell it at a reduced price to private parties under a contract of sale that requires purchasers to build low- and middle-income housing, especially for persons displaced by expressway construction. 60 Atty. Gen. 242.



59.792 Milwaukee County; sewage, waste, refuse.

59.792  Milwaukee County; sewage, waste, refuse.

59.792(1)(1) In this section:

59.792(1)(a) (a) "County" means a county with a population of 500,000 or more.

59.792(1)(b) (b) "Waste" includes, without limitation because of enumeration, garbage, ashes, municipal, domestic, industrial and commercial rubbish, waste or refuse material.

59.792(2) (2) The county's board may provide for the transmission and disposal of sewage from any county buildings. The county shall annually pay to the municipality in which the buildings are situated its proportion of the expense of the transmission and disposal of the sewage by the municipality, as certified under s. 200.55 (5). The county's proportionate expense shall be determined by the ratio that the amount of sewage contributed by any county buildings bears to the total amount of sewage contributed by the municipality to the sewage system. Each municipality in which county buildings are located, if payment is to be made, shall provide and furnish meters to determine the amount of sewage so contributed. This subsection shall not apply to user charges billed to the county under s. 200.59.

59.792(3) (3)

59.792(3)(a)(a) The county's board may do any of the following:

59.792(3)(a)1. 1. Engage in the function of the destruction or disposal of waste by providing dumpage facilities.

59.792(3)(a)2. 2. Acquire lands by purchase, lease, donation or right of eminent domain within the county and use the lands as dumpage sites for depositing, salvaging, processing, burning or otherwise disposing of waste.

59.792(3)(a)3. 3. Acquire land by purchase, lease or donation outside the county for purposes described in subd. 2. where state and local regulations permit.

59.792(3)(a)4. 4. Construct and equip incinerators and other structures to be used for disposal of waste.

59.792(3)(a)5. 5. Maintain, control and operate dumpage sites.

59.792(3)(a)6. 6. Maintain, control and operate incinerators for burning waste.

59.792(3)(a)7. 7. Utilize or dispose of by sale or otherwise heat or power reclaimed from incinerator facilities.

59.792(3)(a)8. 8. Sell all salvageable waste materials and by-products.

59.792(3)(a)9. 9. Levy a tax to create a working capital fund to maintain and operate dumpage facilities, construct, equip and operate incinerators and other structures for disposal of wastes.

59.792(3)(a)10. 10. Charge or assess reasonable fees to persons making use of such sites, incinerators or other structures for the disposal of waste.

59.792(3)(a)11. 11. Make charges approximately commensurate with the cost of services rendered to any municipality using the county waste disposal facilities.

59.792(3)(a)12. 12. Authorize payment to any municipality, in which county waste disposal facilities, including incinerators, are located, to cover the reasonable cost of fire fighting services rendered to the county when fire fighting service is required.

59.792(3)(a)13. 13. Contract with private collectors and municipalities and transporters to receive and dispose of waste other than garbage at dumpage and incinerator sites.

59.792(3)(a)14. 14. Levy taxes to provide funds to acquire sites and to construct and equip incinerators and other structures for disposal of wastes.

59.792(3)(a)15. 15. Enact and enforce ordinances, and adopt and enforce rules and regulations, necessary for the orderly conduct of providing dumpage facilities and services and provide forfeitures for the violation thereof.

59.792(3)(b) (b) The charges for waste disposal services shall be determined by the board and shall include a reasonable charge for depreciation. In the determination of the charges the board shall give full consideration to any fees directly collected for the service. Waste disposal charges shall be apportioned under s. 70.63 to the respective municipalities receiving the service. The depreciation charges shall create a reserve for future capital outlays for waste disposal facilities.

59.792(3)(c) (c) Before acquiring any site in the county to be used for dumping or the erection of an incinerator or other structure for the disposal of waste, a public hearing shall be held in the county following notice of hearing by publication as a class 3 notice, under ch. 985.

59.792(3)(d) (d) The powers conferred by this subsection are declared to be necessary to the preservation of the public health, welfare and convenience of the county.

59.792 History History: 1999 a. 83; 1999 a. 150 s. 672.



59.794 Milwaukee County; limitations on board authority and on intergovernmental cooperation, shared services.

59.794  Milwaukee County; limitations on board authority and on intergovernmental cooperation, shared services.

59.794(1)(1)  Definitions. In this section:

59.794(1)(a) (a) "Agreement" means an intergovernmental cooperation agreement under s. 66.0301, or a contract to provide consolidated services under s. 59.03 (2) (e), entered into by a county and another local governmental unit that is located wholly within that county.

59.794(1)(b) (b) "Board" means the board of a county.

59.794(1)(c) (c) "County" means a county with a population of 750,000 or more.

59.794(1)(d) (d) "Executive council" means a body that consists of the mayor of a 1st class city, and the elected executive officer of every city and village that is wholly located within the county and who is also a member of the executive council as described in s. 200.23 (2) (b).

59.794(1)(e) (e) "Local governmental unit" has the meaning given in s. 66.0131 (1) (a).

59.794(2) (2) Limitation on agreements.

59.794(2)(a)(a) Subject to par. (b), before an agreement may take effect and become binding on a county, it must be approved by the executive council. If the county enters into an agreement, the executive council shall meet as soon as practicable to vote on the agreement.

59.794(2)(b) (b) With regard to an intergovernmental cooperation agreement under s. 66.0301, the requirements under par. (a) apply only to any single contract, or group of contracts between the same parties which generally relate to the same transaction, with a value or aggregate value of more than $300,000.

59.794(3) (3) Limitations on board authority.

59.794(3)(a)(a) Notwithstanding the provisions of s. 59.51, the board may not exercise day-to-day control of any county department or subunit of a department. Such control may be exercised only by the county executive as described in s. 59.17.

59.794(3)(b) (b) A board may require, as necessary, the attendance of any county employee or officer at a board meeting to provide information and answer questions. Except as provided in par. (d), for the purpose of inquiry, or to refer a specific constituent concern, the board and its members may deal with county departments and subunits of departments solely through the county executive, and no supervisor may give instructions or orders to any subordinate of the county executive that would conflict with this section.

59.794(3)(c) (c) The board may not create any county department or subunit of a department, except as provided in s. 59.17 (2) (b) 2.

59.794(3)(d) (d) The board may use the legal services of the corporation counsel under s. 59.42 (2).

59.794(3)(e) (e) The board may not terminate, lower the salary or benefits of, or eliminate the position of, any county employee who works in the office of the county executive unless a similar change is made which affects county employees, on a countywide basis, in all other county departments. This paragraph does not apply after the county board supervisors who are elected in the 2016 spring election take office.

59.794 History History: 2013 a. 14.



59.80 Milwaukee County; city-county crime commission.

59.80  Milwaukee County; city-county crime commission. The board of any county with a population of 500,000 or more or the common council of any 1st class city however organized in such county may appropriate money to defray in whole or in part the expenses of a city-county crime commission organized and functioning to determine methods of crime prevention in such county. All items of expense paid out of such appropriation shall be presented and paid on board vouchers as are claims against counties.

59.80 History History: 1995 a. 201 s. 167.



59.81 Cash flow, Milwaukee.

59.81  Cash flow, Milwaukee. In counties having a population of 500,000 or more, the treasurer may be designated as the custodian for all cash received in an escrow, trust, bailment or safekeeping capacity by any other department of the county. This section is not applicable to the clerk of circuit court or any other depository specifically designated by a court of law or by a donor or other bailor even if the other depository retains control over such funds and the ultimate disposition. The treasurer may commingle this cash with general revenue cash and subject these funds to a common investment policy. Any interest earned on such investment reverts to the general fund of the county.

59.81 History History: 1975 c. 41; 1995 a. 201 s. 271; Stats. 1995 s. 59.81.



59.82 Milwaukee County Research and Technology Park.

59.82  Milwaukee County Research and Technology Park.

59.82(1)(1) Counties with a population of 500,000 or more may participate in the development of a research and technology park under sub. (2) if all of the following apply:

59.82(1)(a) (a) A nonstock corporation is organized under ch. 181, and that corporation is a nonprofit corporation as defined in s. 181.0103 (17), organized for the sole purpose of developing a research and technology park under sub. (2).

59.82(1)(b) (b) The research and technology park is located on land designated by the board for that purpose and owned by the county.

59.82(1)(c) (c) The board determines that participation is for a public purpose and that participation will benefit the Milwaukee regional medical center, Milwaukee County and this state.

59.82(2) (2) A county may participate with the nonstock, nonprofit corporation under sub. (1) (a) in the development of a research and technology park by doing any of the following on terms approved by the board:

59.82(2)(a) (a) Leasing or otherwise making available to the nonprofit corporation property for a research and technology park.

59.82(2)(b) (b) Making grants or loans to the nonprofit corporation for the operations of the nonprofit corporation and for the development of a research and technology park.

59.82(2)(c) (c) Borrowing money to be used for the development of a research and technology park and by issuing notes, bonds or other evidence of indebtedness for this purpose.

59.82(2)(d) (d) Entering into contracts or exercising any other authority that is necessary for the development of a research and technology park.

59.82(3) (3) Officers, officials and employees of the county may be members of the board of directors of the nonstock, nonprofit corporation under sub. (1) (a) but may not receive compensation for serving as a member of the board.

59.82(4) (4) The nonstock, nonprofit corporation under sub. (1) (a) shall give a 45-day written notice to a municipality that is located in the county whenever the nonprofit corporation intends to enter into a transaction that entails moving a research or technology business or facility from the municipality to the research and technology park.

59.82 History History: 1995 a. 201 s. 230; 1997 a. 79.



59.84 Expressways and mass transit facilities in populous counties.

59.84  Expressways and mass transit facilities in populous counties.

59.84(1)(1)  Definitions. In this section, unless the context indicates otherwise:

59.84(1)(a) (a) "Board" means the county board of supervisors in any county with a population of 500,000 or more.

59.84(1)(b) (b) "Expressway" means a divided arterial highway for through traffic with full or partial control of access and, generally, with grade separations at intersections.

59.84(1)(bm) (bm) "Full control of access" means that the authority to control access is exercised to give preference to through traffic by providing access connections with selected public roads only and by prohibiting crossings at grade or direct private driveway connections.

59.84(1)(c) (c) "Expressway project" means an integral portion of the expressway that may be put to public use independently of other expressway projects.

59.84(1)(d) (d) "Expressway project budget" means the plan of financial operation embodying an estimate of proposed expenditures for an expressway project and the proposed means of financing them.

59.84(1)(e) (e) "Mass transit" includes, without limitation because of enumeration, exclusive or preferential bus lanes if those lanes are limited to abandoned railroad rights-of-way or existing expressways constructed before May 17, 1978, highway control devices, bus passenger loading areas and terminal facilities, including shelters, and fringe and corridor parking facilities to serve bus and other public mass transportation passengers, together with the acquisition, construction, reconstruction and maintenance of lands and facilities for the development, improvement and use of public mass transportation systems for the transportation of passengers.

59.84(1)(em) (em) "Partial control of access" means that the authority to control access is exercised to give preference to through traffic to a degree that, in addition to access connections with selected public roads, there may be some crossings at grade and some private driveway connections.

59.84(1)(f) (f) "Prior expressway project expenditures" means obligations incurred and expenditures financed from funds obtained from local tax levy sources, or from the proceeds of the sale of bonds, by a municipality in the county for the acquisition and clearing of the right-of-way and construction of expressway projects which are incomplete and have not been substantially put to public use at the time the county expressway commission was created and the transfer of the function to the commission was effectuated under s. 59.965, 1977 stats., together with any funds so financed in the state treasury under control of the department of transportation to the credit of an expressway project, any funds which the municipality, subsequent to the creation of the county expressway commission under s. 59.965, 1977 stats., and prior to May 17, 1980, transmitted to the department of transportation for credit to an expressway project that is authorized by the county expressway commission and any funds which the municipality may, subsequent to May 17, 1980, transmit to the department of transportation for credit to an expressway project authorized by the board.

59.84(2) (2) Powers and duties. The board is charged with the duty and vested with all powers necessary to plan, acquire the right-of-way for and construct an expressway system and mass transit facilities in the county and to administer each expressway and mass transit project until it is certified as completed; to coordinate planning of expressways and mass transit facilities by other public agencies to the extent required to ensure that an acceptable general plan of expressways and mass transit facilities to serve the entire county will be achieved; to determine whether full control of access or partial control of access shall be exercised; to cooperate with public and private agencies in mass transit and expressway applications; including, without limitation because of enumeration, the power to contract and the following powers and duties:

59.84(2)(a) (a) Plans for expressways. The board shall consider and tentatively adopt a general plan of expressways to serve the entire county. The plan shall be presented to the governing body of each municipality through which a part of the expressway system is routed for its consideration and approval. The board may by formal action modify the general plan to meet objections raised by the governing body of any municipality through which a route of the expressway passes. If the approval of the governing body is not granted within 60 days from the date of submission, the board shall present the general plan to the department of transportation, which shall hold a public hearing on that part of the plan which is located in such municipality. After the hearing, the department of transportation shall make recommendations to the board with reference to the matters objected to by the municipal governing body. Thereafter the board shall incorporate the recommendations in its general plan. When the approval of the necessary local governing bodies has been obtained or the recommendation of the department of transportation has been obtained in lieu thereof, the general plan shall be finally adopted by the board. Thereafter, the board may amend the general plan as it considers proper.

59.84(2)(b) (b) Procedure upon adoption of plan. The board shall adopt tentative expressway project budgets for the units of the comprehensive plan adopted under par. (a) and in order of construction as the board considers proper. Each budget shall give reasonably detailed estimates of expenditures required to complete the expressway project and shall also give an estimate of the state and federal aid which will become available for the project. The board shall determine the amount of the county's share of the cost of the project and the financing thereof, either from the authorization of county expressway bonds under s. 67.04, or by determining the amounts to be included in the budgets during the construction years, or by transfer from unappropriated surplus under s. 59.60 (5), or by any combination of the foregoing. When the board determines that county funds for an expressway project shall be financed in whole or in part from current budgets, the county auditor shall include such amounts in the proper proposed budget under s. 59.60 (5). The board shall adopt expressway project budgets with such changes as it considers proper. When adopted, the county contribution to the expressway project shall constitute a legal appropriation and shall be expendable to the extent that expressway bonds have been authorized or money otherwise provided. The board may amend any expressway project budget and may transfer appropriations from one expressway project to another.

59.84(2)(c) (c) Acceptance of gifts. The board may accept grants, conveyances and devises of land, improvements thereon and all interests whatsoever therein and bequests and donations of money to be used for expressway purposes.

59.84(2)(d) (d) Acquisition of lands and interests therein.

59.84(2)(d)1.1. The board may acquire in the name of the county or in the name of the state when so directed by the department of transportation, by donation, purchase, condemnation or otherwise, such lands, including any improvements on the lands, and any interests, easements, franchises, rights and privileges in or pertaining to lands, of whatever nature and by whomsoever owned, as the board considers necessary and required for expressway purposes, and to dispose of such lands. The board may use expressway lands for the location or relocation of any facility for mass transportation, including private or public utilities. The board may purchase or accept donation of remnants of tracts or parcels of land remaining at the time or after it has acquired by condemnation or after or coincident with its acquisition by purchase or donation portions of such tracts or parcels for expressway purposes where in the judgment of the board such action would assist in rendering just compensation to a landowner, a part of whose lands are required for expressway purposes, and would serve to minimize the overall cost of such necessary taking by the public. The county may dispose of such remnants. No lands or interest in lands that are acquired as provided in this paragraph shall be disposed of by the county without the consent of the board, and all money that is received for any such lands, improvements or interests in land, so disposed of, shall be credited to the land acquisition account as an abatement of expense. No lands acquired by the board, as provided in this subsection, in the name of or in trust for the state, shall be disposed of by the county without prior approval of the state, and the proceeds of the sale shall be remitted to the state or retained and used for expressway purposes when so directed by the department of transportation.

59.84(2)(d)2. 2. After the general plan of expressways has been adopted, the board may, for specific approved highway projects or otherwise, acquire lands and interests therein of the nature and in the manner specified in this paragraph for the right-of-way of the expressways in advance of the time of the adoption of an expressway project budget including the lands and interests. Such power may be exercised when in the judgment of the board the public interest will be served and economy effected by forestalling development of the lands which will entail greater acquisition costs if acquired at a later date. Upon such acquisition the board may improve, use, maintain or lease the lands until the same are required for expressway construction. It is recognized that there may necessarily be a period of time between the acquisition of needed lands for right-of-way and the commencement of actual site clearance and construction, but such fact shall not minimize the public purpose of the acquisition. The owners of the lands at the time of the acquisition shall have the first right to enter into leases thereof with the county until the lands are needed for expressway construction. Lands so leased for more than one year shall be subject to general property taxation during the term of the lease. All rentals shall be credited to the project or to the expressway land acquisition account. The board may provide out of funds acquired by bond issue or otherwise a land acquisition fund not in excess of $5,000,000 of expendable funds at any one time, to be used primarily for the acquisition of lands, improvements thereon and interests therein as specified in this subsection prior to the approval of the specific expressway project for which the lands or interests will be required. The fund shall be adjusted to reflect acquisition costs for lands and interests therein thereafter incorporated in specific approved expressway projects by transferring both the appropriations and the acquisition costs therefor to the proper expressway improvement expenditures account.

59.84(2)(d)3. 3. When an expressways project for which lands, improvements thereon and all interests therein have been paid for from any expressway land acquisition fund or account becomes activated by the board, the department of transportation may reimburse the expressway land acquisition fund by allocation of funds which may be made available under any state or federal statute to reimburse prior disbursements from the land acquisition fund to acquire the lands, improvements thereon or interests therein or appurtenant thereto. All state or federal funds thus received shall be used for expressway purposes.

59.84(2)(d)4. 4. The board, in acquiring lands, improvements on lands and interests in lands and appurtenant to lands, as provided in this subsection, may acquire the lands in fee simple or by easement for highway purposes as it may by order determine. In any such acquisition, the board may, and shall when requested by the department of transportation, act in the name of the state as the agent of the department of transportation and in other cases shall act in the name of the county. The board in making the acquisition may proceed under ch. 32.

59.84(2)(d)5. 5. Whenever, before actual expressway project construction, a saving is shown to be probable in the cost of constructing a proposed new municipal or privately owned public utility, which, if presently installed in a public way in a proposed normal manner, would ultimately be interfered with by expressway construction, by initially constructing the municipal or privately owned public utility in other than a normal manner to accommodate future expressway construction, in order to effect savings by avoiding reconstruction and relocating at a later date, the board may contract with the municipal government or utility company involved for the construction of the public utility in other than normal manner and to pay to the municipal government or utility company the portion of the cost of the special construction in excess of the cost if constructed in the proposed normal manner, the funds for which may be taken from the land acquisition fund authorized in subd. 2.

59.84(2)(d)6. 6. When the board has acquired title to lands in fee either for the county or the state, the county or a person authorized by the county may use and develop any portion of the lands not directly needed for expressway-roadway purposes and which do not interfere with the primary expressway purpose, and without limitation because of enumeration may use the subsoil beneath the ground, the ground level area or air space above the ground, for parking, storage or building purposes subject to municipal land use zoning regulations except as to parking, but if the expressway right-of-way area is either on the federal interstate system or on a state trunk highway, the county shall obtain the consent of the department of transportation to the development and use prior to construction or initiation of that use. The state shall receive a share of the rentals or sale price derived from the use in the proportion that the amount of federal or state funds used in the purchase of the site bears to the total cost of the land and improvement which is the subject of the sale or rental. Such sharing shall not be made until the county or the person authorized by the county has been reimbursed for all sums expended by it, in the developments referred to in this paragraph, and such sharing shall terminate when the fair proportion of the federal and state funds allocable to the purchase of the area so developed has been reimbursed. In lieu of sharing in the proportion of the amount of federal or state funds used in the purchase of the site to the total cost of the land and improvement which is the subject of the sale or rental, the state and the county or the person authorized by the county may share the rentals or sale price on the basis of a different formula for such sharing if the department of transportation and the county agree to a different formula.

59.84(2)(d)7. 7. Before the county authorizes any person to use or develop lands under subd. 6., the county shall make a reasonable effort to determine whether any institution of higher education in the vicinity of the lands has demonstrated to the county an interest in the use or development of the lands. The county shall give preference to proposals for the use or development of lands under subd. 6. which are submitted by an institution of higher education in the vicinity of those lands and which provide for reasonable payment to the county under a lease of or other authority to use or develop those lands.

59.84(2)(e) (e) Contracts. The board may construct and administer projects under its jurisdiction, and may contract in the name of the county with the department of transportation as may be necessary under state and federal statutes to secure state and federal aid on expressway projects.

59.84(2)(f) (f) Vacation, relocation, reconstruction of streets, alleys, etc.

59.84(2)(f)1.1. Whenever the board determines that it is necessary for the proper construction of an expressway project that streets or alleys be vacated in whole or in part, or be dead-ended at the expressway right-of-way line; that existing streets or alleys be relocated; that new streets or alleys be laid out and opened; that accessory streets or ramps to serve as approaches to the expressway be constructed; that existing streets leading to or from expressway ramps be designated as one-way streets for such reasonable distance as is necessary for the proper operation of the facility; that the grade of existing streets be changed or that the traveled portion of existing streets be widened and improved so as to facilitate entrance to the expressway, it shall formulate a tentative order evidencing such requirement and file a certified copy thereof with the municipal clerk of each municipality affected by the tentative order for consideration thereof by the governing body of the municipality.

59.84(2)(f)2. 2. The governing body or the committee which the governing body designates shall hold a public hearing to consider the tentative order and shall publish in the county a class 2 notice, under ch. 985, of the hearing.

59.84(2)(f)3. 3. If the tentative order is not approved within 90 days from the date of the filing, the board shall present the tentative order to the department of transportation, which shall hold a public hearing on the order, of which hearing the municipality in question shall be given notice. The department of transportation shall have jurisdiction to pass upon the necessity and reasonableness of the proposed tentative order, and it may approve, modify and approve or disapprove the order. The department's decision shall be final, with no review allowed under ch. 227.

59.84(2)(f)4. 4. If the tentative order is approved by the governing body of the municipality affected, or if it is approved or modified and approved by the department of transportation, the board may thereafter issue a final order identical with the original tentative order as modified by the department's decision. A certified copy of the final order shall be filed with the municipal clerk of the municipality affected. Notice of the making of the order shall be published in the county as a class 1 notice, under ch. 985.

59.84(2)(f)5. 5. The governing body of the municipality shall, within 30 days after filing, take the necessary action to comply with the order and in so doing shall not be limited by the objections of an abutting owner, and s. 66.1005 (2) shall not be applicable to any vacation or discontinuance required by the order, and any such municipality may act upon the initiative of its governing body without the necessity of obtaining the consent of an abutting owner, notwithstanding chs. 60, 61, 62 and 66 and s. 66.1005 (2) and any other provisions of law to the contrary.

59.84(2)(f)6. 6. If the municipality does not comply with the order within a reasonable time, the board may perform the work required by the order with its own forces or by contract and in so doing and for such purpose shall have the same powers and freedom from limitations as are vested by chs. 60, 61, 62 and 66 and this subsection in the governing body of the municipality.

59.84(2)(f)7. 7. The plans, specifications, proposed contracts and the appraisal of damages, if any, caused to abutting owners by compliance with the order shall be subject to approval by the board before the commencement of any work under the order but the requirement for approval of the order shall not affect the abutting property owners' rights of appeal from the determination of damages by the commissioner of public works of the city or by any other authorized person or body.

59.84(2)(f)8. 8. The cost of performing such work as may be required by any order of the board under this subsection, including damages granted for changes of legally established grade or necessary acquisition of lands, shall be paid by the county from expressway funds as an item of the particular expressway project budget upon presentation of vouchers which have been approved for payment by the governing body of the municipality and the board. If the payment made by the county has been increased by reason of the municipality requesting an expenditure in excess of replacement or termination costs, the municipality shall reimburse the county for the excess cost. The reimbursement shall be credited by the county to abatement of the respective expense for which it was received.

59.84(2)(g) (g) Relocation of municipal utilities.

59.84(2)(g)1.1. The board, subject to approval by the public service commission after public hearing to all interested parties in cases in which the public service commission would have jurisdiction, may by order require any municipality through which an expressway project is to be constructed to remove, relocate and replace in kind or with equal facilities, or if the municipality shall request enlarged facilities, any sewer, street lighting or other like utility service the location of which interferes with construction of an expressway project. If enlarged facilities are requested the municipality shall bear that part of the cost of the improvement which exceeds the cost of the replacement of the existing facility in kind or with equal materials or facilities. However the board shall bear the excess cost where the installation of the enlarged facility is caused by designed construction and use of the expressway. A certified copy of the order shall be filed with the municipal clerk of each municipality affected and upon the filing each municipality shall within 30 days take the necessary action to comply with the order. All plans, specifications and contracts for any of the work shall be subject to approval by the board. When the work under specific contracts has been completed and approved by the governing body of the municipality and the board, the county shall pay for the work from expressway funds as an item of the particular expressway project budget. If the payments made by the county exceed the replacement costs and the additional cost was incurred at the specific request of the municipality, the municipality shall reimburse the county therefor. The reimbursement shall be credited by the county as an abatement of the expenses for which the reimbursement is received. If considered feasible and desirable by the board any work provided for in this paragraph may be performed by the board or directly by contract. In such cases the municipality in which the work is performed shall cooperate with the board.

59.84(2)(g)2. 2. With respect to any water utility of any municipality which utility, in addition to providing water for human consumption, performs governmental functions in the way of providing water for fire protection, sewerage operation, street sanitation, park bathing pools and the like, the board shall have the same powers and be subject to the same obligations as are provided in subd. 1. However, water storage tanks, water pumping stations and water reservoirs may be removed, relocated and replaced by the board only with the consent and approval of the municipality owning and operating the facilities.

59.84(2)(h) (h) Private occupancy of streets; relocation.

59.84(2)(h)1.1. All persons other than those mentioned in par. (g) lawfully having buildings, structures, works, conduits, mains, pipes, wires, poles, tracks or any other physical facilities in, over or under the public lands, streets, highways, alleys, parks or parkways of the county, or of any municipality therein, which in the opinion of the board in any manner interfere with the construction of an expressway project or the relocation or maintenance of such a project, shall upon order by the board promptly so accommodate, relocate or remove the interfering physical facilities.

59.84(2)(h)2. 2. Whenever the board proposes to consider adoption of an expressway project, it shall give notice of the proposal to each privately owned public utility or other person affected by the project indicating in the notice the action which it desires the utility or person to take, and the utility or person shall within 90 days after receipt of the notice furnish to the board its plan to comply with the request.

59.84(2)(h)3. 3. When the utility, under the board's order, proceeds with the work in a manner satisfactory to the board, the county shall pay the utility from expressways funds upon monthly estimates of work performed and submitted for payment by the utility, two-thirds of the net cost incurred by the utility in performing the work, after deducting reasonable and fair credits for items salvaged, for any betterments made at the option of the company and for the value as carried on the utility's books, of the used life of a facility retired from use if the service life of the new facility will extend beyond the expectancy of the one removed. The county shall not be liable to pay any value for utility facilities where use of the facilities has been abandoned for reasons other than the construction or proposed construction of an expressway project even though the installation is intact.

59.84(2)(h)4. 4. The board and any utility that is required to accommodate, relocate or remove a utility facility described in subd. 1. may by agreement provide for the respective amounts of the cost to be borne by each so as to resolve a dispute as to the allowance of charges and credits set forth in this paragraph. When the agreement has been concluded, the county shall pay out of expressway funds its share of the cost upon monthly estimates of work performed and submitted for payment by the utility.

59.84(2)(h)5. 5. If the board and any privately owned public utility are unable to agree as to the division of the costs, either may appeal to the public service commission, which shall determine the proper amounts of reimbursement according to the provisions expressed in this paragraph. Either party may petition the circuit court for review of the public service commission's decision in the manner provided in s. 227.53. If it is determined upon such review that the county has paid more than two-thirds of the net cost of compliance by a utility with the board's order, any overage shall be reimbursed to the county by the utility.

59.84(2)(h)6. 6. No appeal shall delay the construction of the expressway project or compliance by the privately owned public utilities with the orders of the board. Compliance shall not prejudice the rights of either the board or the utilities in any pending appeal.

59.84(2)(h)7. 7. If a person refuses to comply with an order of the board as promulgated under this paragraph, the board may apply to the circuit court for a writ of assistance to compel compliance, and the person shall be liable for all damages caused to the board by the delay.

59.84(2)(h)8. 8. If a railroad track and an expressway project cross, ss. 195.28 to 195.29 shall apply.

59.84(2)(h)9. 9. The reimbursement of private utilities under this paragraph shall be limited to expressway projects as provided in this section.

59.84(2)(i) (i) Entry on private lands. The board, its agents or servants, may enter any land in the county for the purpose of making surveys, test borings or any other type of examination necessary in the performance of its duties and shall be liable to restore the surface of the lands to the same or as good condition as existed at the time of the entry and for any other actual and demonstrable damage caused to the lands by the entry.

59.84(2)(j) (j) Traffic types and speed limits. After an expressway project has been certified as completed, the public body having jurisdiction over the maintenance thereof shall have the power to regulate the type of vehicular use of such portion of the expressway except as limited by federal and state laws and regulations, and the power to fix speed limits thereon not in excess of the maximum speed limits for state trunk highways, and to provide and enforce reasonable penalties for infraction of such vehicular use regulation or speed limits. Notwithstanding s. 346.16 (2), the use of the expressways by pedestrians, mopeds, motor bicycles, motor scooters, bicycles, electric personal assistive mobility devices, off-road utility vehicles, lightweight utility vehicles as defined in s. 346.94 (21) (a) 2. except when used to cross an expressway, funeral processions, and animals on foot and the hauling of oversized equipment without special permit shall be prohibited when an ordinance in conformity with this section and, with respect to prohibiting the use of electric personal assistive mobility devices, in conformity with s. 349.236 (1) (a) or (b) is enacted by the board, but a forfeiture provided therein shall not exceed the maximum forfeiture under s. 346.17 (2). The board may not prohibit the towing of disabled vehicles on expressways, except that the board may prohibit the towing of disabled vehicles during the peak hours of 7 a.m. to 9 a.m. and 4 p.m. to 6:30 p.m. as established under county ordinance and except that the board may establish procedures for and may contract for the towing of vehicles which have become disabled on the expressway.

59.84(2)(k) (k) Building permits on lands in expressway routes. Each municipality through which a route of the approved expressway plan, as amended from time to time, shall pass, shall be given a formal notice of the route and a map thereof. Thereafter, when an owner of land within the right-of-way of an expressway indicated on the map applies for a building permit affecting such lands, final action on the application shall be deferred for a reasonable time not exceeding 60 days and the municipality shall within 5 days after receipt of the application notify the board thereof.

59.84(2)(L) (L) Forces to construct expressway projects. The board may use its own employees to construct expressway projects in whole or in part.

59.84(2)(m) (m) Rules and regulations. The board shall have power to make all rules and regulations concerning its work.

59.84(2)(n) (n) Meetings; reports. The board shall hold meetings for the transaction of business under this section and all such meetings shall be open to the public. The board shall prepare annually a report of its official transactions and expenditures under this section and shall mail the statement to the governor, to the mayor of the largest city in the county and to the chief executive officer of the governing bodies of all municipalities in the county.

59.84(2)(o) (o) Applicability of pars. (a) to (n). Paragraphs (a) to (n) also apply, as far as applicable, to the exercise of the powers and duties of the board in the planning and construction of mass transit facilities.

59.84(4) (4) Transfer of prior expressway studies and reports. The county expressway and transportation commission that is created under s. 59.965 (2), 1977 stats., and the governmental authorities of the largest city in the county shall transfer and deliver to the board the original or certified copy of all maps and engineering studies and reports pertaining to an expressways system in the city and county, together with all contracts pertaining to the creation and construction of expressways. Upon demand by the board the largest city in the county with the approval of the common council shall execute and deliver to the county quitclaim deeds of all lands acquired, dedicated or owned by the city and needed for the purpose of right-of-way for the expressways, if the cost of the lands was included in the determination of prior expressway expenditures.

59.84(6) (6) Reimbursement for prior expressway financing. Municipalities shall be reimbursed for prior expressway project expenditures. Expressway projects under construction at the time the county expressway and transportation commission was created and the transfer of functions to the commission was effectuated under s. 59.965, 1977 stats., shall be completed by the board. Such municipalities shall be reimbursed for prior expressway expenditures and obligations incurred for the cost of right-of-way acquisition and clearance, construction engineering, and actual construction to the extent of the municipalities' contribution from tax levy or bond funds. Each such municipality shall calculate its contribution and certify the contribution with full data to the board. It shall then be subject to consideration, audit and approval by the board. If approved by the board, reimbursement shall be made on a 10-year installment basis by levying a tax against all the municipalities of the county on an equalized valuation basis, and offsetting the amount thereof to the municipalities entitled to reimbursement.

59.84(7) (7) Agreements for use of federal aid to retire maturities. The department of transportation and the board may enter into an agreement providing that when the proceeds of bonds issued by the county are expended in the improvement of a portion of the federal aid highway system as a part of the comprehensive expressway system in the county, and are so expended under ch. 84, and in compliance with section 5 of the federal aid highway act of 1950, or acts amendatory to such section, and regulations applicable thereto, the sum of money derived from federal aid for highways which may be authorized by the congress and apportioned to this state for any fiscal year as shall be stipulated in the agreement may be applied to aid in retirement of annual maturities of the principal indebtedness of such bonds, and that to the extent that federal aid can be claimed and received by the state for such purpose, it will upon receipt be paid to the county. Any money so paid shall be deposited by the county in the sinking fund provided for the retirement of the bond issue of which the bonds formed a part.

59.84(8) (8) Agreements for state aid to retire maturities. The department of transportation may enter into a contract with the board providing that, to the extent that the proceeds of bonds issued by the county are expended under ch. 84 in the improvement of state trunk highways or connecting highways, in addition to the agreed county share of the improvement and for which the county has not been or will not be reimbursed with federal funds, such sum as may be approved by the department of transportation in any fiscal year will be paid to the county to aid in retirement of the annual maturities of the principal indebtedness of the bonds from funds appropriated and available to the department of transportation for the improvement of state trunk highways or connecting highways. Payments may be made under the agreement, before or after the bonds mature, from funds appropriated and available to the department of transportation for the improvement of state trunk highways or connecting highways after making provision for adequate maintenance and traffic service, but this section or the agreement shall not constitute a commitment on the part of this state or the county to provide the funds. Any money so paid shall be deposited by the county in its sinking fund created for the purpose of payment of the bond issue of which the bonds formed a part.

59.84(9) (9) Staff.

59.84(9)(a)(a) Other departments and officers. The staff of the county highway department, under the direction of the county highway commissioner, shall perform all technical work required by the board. Any municipality having an expressway staff shall, upon request of the county board, transfer the staff to the county, and the agents and employees of the municipal staff shall thereupon become integrated into county civil service in the county highway department. The board may hire upon a contract basis such expert consultant services as it considers necessary to assist in the planning of the expressway system.

59.84(9)(b) (b) Records and equipment. The board shall provide a suitable place where the maps, plans, documents, and records of the board that relate to this section shall be kept, subject to public inspection at all reasonable hours and under reasonable regulations that the board may prescribe.

59.84(10) (10) Maintenance and operation.

59.84(10)(a)(a) Maintenance and operation. Whenever any expressway project is opened to traffic, the certification of such fact shall be filed with the clerk of the municipality in which the project is located. The notice shall be filed by the department of transportation in all cases where the construction contract has been awarded by the department of transportation, or by the board where the construction contract has been awarded by the board. Thereafter the portion of the expressway system included in such opening shall be operated and maintained by the county, but if an expressway project is selected and designated as a state trunk or interstate highway that portion of the expressway shall be maintained by the state. The maintenance responsibility of the county or state shall include all areas within the right-of-way fence lines and between the right-of-way fence lines and the curb lines of adjacent streets, except that connecting ramps constructed as a part of the expressway system shall be included in such maintenance to the near curb lines of the street with which they connect. All areas not specifically included within these described limits shall be maintained by the municipality in which the expressway is located, except that the state or county shall maintain the structural parts of bridges carrying local traffic over the expressway, including generally the footings, piers, columns, abutments and structural girders.

59.84(10)(b) (b) Policing of expressways. Expressways shall be policed by the sheriff who may, when necessary, request and shall receive cooperation and assistance from the police departments of each municipality in which expressways are located, but nothing in this paragraph shall be construed to deprive such police departments of the power of exercising law enforcement on such expressways within their respective jurisdictions.

59.84(11) (11) Designated standing committee. The board may designate a standing committee to perform the duties and to exercise the powers of the board under this section, except those powers and duties in sub. (2) (a) and (b). All actions of the standing committee under this section may be modified and shall be approved or disapproved by the board.

59.84 History History: 1971 c. 164; 1973 c. 333 s. 201w; 1977 c. 29 ss. 673, 1654 (3), (8) (c), (d), (e); 1977 c. 70, 203, 338; 1979 c. 310 ss. 3 to 8, 10, 12; 1981 c. 347 s. 80 (2), (3); 1981 c. 390; 1983 a. 207 s. 95; 1983 a. 243; 1983 a. 501 s. 16; 1985 a. 29, 187; 1987 a. 27; 1993 a. 16; 1995 a. 201 s. 464; Stats. 1995 s. 59.84; 1995 a. 225 s. 173; 1997 a. 35; 1999 a. 83; 2001 a. 90; 2003 a. 192, 214; 2009 a. 157.



59.85 Appropriation bonds for payment of employee retirement system liability in populous counties.

59.85  Appropriation bonds for payment of employee retirement system liability in populous counties.

59.85(1)(1)  Definitions. In this section:

59.85(1)(a) (a) "Appropriation bond" means a bond issued by a county to evidence its obligation to repay a certain amount of borrowed money that is payable from all of the following:

59.85(1)(a)1. 1. Moneys annually appropriated by law for debt service due with respect to such appropriation bond in that year.

59.85(1)(a)2. 2. Proceeds of the sale of such appropriation bonds.

59.85(1)(a)3. 3. Payments received for that purpose under agreements and ancillary arrangements described in s. 59.86.

59.85(1)(a)4. 4. Investment earnings on amounts in subds. 1. to 3.

59.85(1)(b) (b) "Board" means the county board of supervisors in any county.

59.85(1)(c) (c) "Bond" means any bond, note, or other obligation of a county issued under this section.

59.85(1)(d) (d) "County" means any county having a population of 500,000 or more.

59.85(1)(e) (e) "Refunding bond" means an appropriation bond issued to fund or refund all or any part of one or more outstanding pension-related bonds.

59.85(1m) (1m) Legislative finding and determination. Recognizing that a county, by prepaying part or all of the county's unfunded prior service liability with respect to an employee retirement system of the county, may reduce its costs and better ensure the timely and full payment of retirement benefits to participants and their beneficiaries under the employee retirement system, the legislature finds and determines that it is in the public interest for the county to issue appropriation bonds to obtain proceeds to pay its unfunded prior service liability.

59.85(2) (2) Authorization of appropriation bonds.

59.85(2)(a)(a) A board shall have all powers necessary and convenient to carry out its duties, and to exercise its authority, under this section.

59.85(2)(b) (b) Subject to pars. (c) and (d), a county may issue appropriation bonds under this section to pay all or any part of the county's unfunded prior service liability with respect to an employee retirement system of the county, or to fund or refund outstanding appropriation bonds issued under this section. A county may use proceeds of appropriation bonds to pay issuance or administrative expenses, to make deposits to reserve funds, to pay accrued or funded interest, to pay the costs of credit enhancement, to make payments under other agreements entered into under s. 59.86, or to make deposits to stabilization funds established under s. 59.87.

59.85(2)(c) (c) Other than refunding bonds issued under sub. (6), all bonds must be issued simultaneously.

59.85(2)(d) (d)

59.85(2)(d)1.1. Before a county may issue appropriation bonds under par. (b), its board shall enact an ordinance that establishes a 5-year strategic and financial plan related to the payment of all or any part of the county's unfunded prior service liability with respect to an employee retirement system of the county. The strategic and financial plan shall provide that future annual pension liabilities are funded on a current basis. The strategic and financial plan shall contain quantifiable benchmarks to measure compliance with the plan. The board shall make a determination that the ordinance meets the requirements of this subdivision and, absent manifest error, the board's determination shall be conclusive. The board shall submit to the governor and to the chief clerk of each house of the legislature, for distribution to the legislature under s. 13.172 (2), a copy of the strategic and financial plan.

59.85(2)(d)2. 2. Annually, the county comptroller under s. 59.255 shall submit to the governor, the department of revenue, and the department of administration, and to the chief clerk of each house of the legislature, for distribution to the legislature under s. 13.172 (2), a report that includes all of the following:

59.85(2)(d)2.a. a. The county's progress in meeting the benchmarks in the strategic and financial plan.

59.85(2)(d)2.b. b. Any proposed modifications to the plan.

59.85(2)(d)2.c. c. The status of any stabilization fund that is established under s. 59.87 (3).

59.85(2)(d)2.d. d. The most current actuarial report related to the county's employee retirement system.

59.85(2)(d)2.e. e. The amount, if any, by which the county's contributions to the employee retirement system for the prior year is less than the normal cost contribution for that year as specified in the initial actuarial report for the county's employee retirement system for that year.

59.85(2)(d)2.f. f. The amount that the actuary determines is the county's required contribution to the employee retirement system for that year.

59.85(2m) (2m) Penalty for inadequate contribution. If the county's contributions to the employee retirement system for the prior year is less than the lower of the required contribution for that year, as described in sub. (2) (d) 2. f., or the normal cost for that year, the department of revenue shall reduce and withhold the amount of the shared revenue payments to the county under subch. I of ch. 79, in the following year, by an amount equal to the difference between the required cost contribution for that prior year and the county's actual contribution in that prior year. The department of revenue shall deposit the amount of the reduced and withheld shared revenue payment into the county's employee retirement system.

59.85(3) (3) Terms.

59.85(3)(a)(a) A county may borrow moneys and issue appropriation bonds in evidence of the borrowing pursuant to one or more written authorizing resolutions under sub. (4). Unless otherwise provided in an authorizing resolution, the county may issue appropriation bonds at any time, in any specific amounts, at any rates of interest, for any term, payable at any intervals, at any place, in any manner, and having any other terms or conditions that the board considers necessary or desirable. Appropriation bonds may bear interest at variable or fixed rates, bear no interest, or bear interest payable only at maturity or upon redemption prior to maturity.

59.85(3)(b) (b) The board may authorize appropriation bonds having any provisions for prepayment the board considers necessary or desirable, including the payment of any premium.

59.85(3)(c) (c) Interest shall cease to accrue on an appropriation bond on the date that the appropriation bond becomes due for payment if payment is made or duly provided for.

59.85(3)(d) (d) All moneys borrowed by a county that is evidenced by appropriation bonds issued under this section shall be lawful money of the United States, and all appropriation bonds shall be payable in such money.

59.85(3)(e) (e) All appropriation bonds owned or held by a fund of the county are outstanding in all respects and the board or other governing body controlling the fund shall have the same rights with respect to an appropriation bond as a private party, but if any sinking fund acquires appropriation bonds that gave rise to such fund, the appropriation bonds are considered paid for all purposes and no longer outstanding and shall be canceled as provided in sub. (7) (d).

59.85(3)(f) (f) A county shall not be generally liable on appropriation bonds, and appropriation bonds shall not be a debt of the county for any purpose whatsoever. Appropriation bonds, including the principal thereof and interest thereon, shall be payable only from amounts that the board may, from year to year, appropriate for the payment thereof.

59.85(4) (4) Procedures.

59.85(4)(a)(a) No appropriation bonds may be issued by a county unless the issuance is pursuant to a written authorizing resolution adopted by a majority of a quorum of the board. The resolution may be in the form of a resolution or trust indenture, and shall set forth the aggregate principal amount of appropriation bonds authorized thereby, the manner of their sale, and the form and terms thereof. The resolution or trust indenture may establish such funds and accounts, including a reserve fund, as the board determines.

59.85(4)(b) (b) Appropriation bonds may be sold at either public or private sale and may be sold at any price or percentage of par value. All appropriation bonds sold at public sale shall be noticed as provided in the authorizing resolution. Any bid received at public sale may be rejected.

59.85(5) (5) Form.

59.85(5)(a)(a) As determined by the board, appropriation bonds may be issued in book-entry form or in certificated form. Notwithstanding s. 403.104 (1), every evidence of appropriation bond is a negotiable instrument.

59.85(5)(b) (b) Every appropriation bond shall be executed in the name of and for the county by the chairperson of the board and county clerk, and shall be sealed with the seal of the county, if any. Facsimile signatures of either officer may be imprinted in lieu of manual signatures, but the signature of at least one such officer shall be manual. An appropriation bond bearing the manual or facsimile signature of a person in office at the same time the signature was signed or imprinted shall be fully valid notwithstanding that before or after the delivery of such appropriation bond the person ceased to hold such office.

59.85(5)(c) (c) Every appropriation bond shall be dated not later than the date it is issued, shall contain a reference by date to the appropriate authorizing resolution, shall state the limitation established in sub. (3) (f), and shall be in accordance with the appropriate authorizing resolution in all respects.

59.85(5)(d) (d) An appropriation bond shall be substantially in such form and contain such statements or terms as determined by the board, and may not conflict with law or with the appropriate authorizing resolution.

59.85(6) (6) Refunding bonds.

59.85(6)(a)(a)

59.85(6)(a)1.1. A board may authorize the issuance of refunding appropriation bonds. Refunding appropriation bonds may be issued, subject to any contract rights vested in owners of the appropriation bonds being refunded, to refund all or any part of one or more issues of appropriation bonds notwithstanding that the appropriation bonds may have been issued at different times or issues of general obligation promissory notes under s. 67.12 (12) were issued to pay unfunded prior service liability with respect to an employee retirement system. The principal amount of the refunding appropriation bonds may not exceed the sum of: the principal amount of the appropriation bonds or general obligation promissory notes being refunded; applicable redemption premiums; unpaid interest on the refunded appropriation bonds or general obligation promissory notes to the date of delivery or exchange of the refunding appropriation bonds; in the event the proceeds are to be deposited in trust as provided in par. (c), interest to accrue on the appropriation bonds or general obligation promissory notes to be refunded from the date of delivery to the date of maturity or to the redemption date selected by the board, whichever is earlier; and the expenses incurred in the issuance of the refunding appropriation bonds and the payment of the refunded appropriation bonds or general obligation promissory notes.

59.85(6)(a)2. 2. A board may authorize the issuance of general obligation promissory notes under s. 67.12 (12) (a) to refund appropriation bonds, notwithstanding s. 67.01 (9) (intro.).

59.85(6)(b) (b) If a board determines to exchange refunding appropriation bonds, they may be exchanged privately for, and in payment and discharge of, any of the outstanding appropriation bonds being refunded. Refunding appropriation bonds may be exchanged for such principal amount of the appropriation bonds being exchanged therefor as may be determined by the board to be necessary or desirable. The owners of the appropriation bonds being refunded who elect to exchange need not pay accrued interest on the refunding appropriation bonds if and to the extent that interest is accrued and unpaid on the appropriation bonds being refunded and to be surrendered. If any of the appropriation bonds to be refunded are to be called for redemption, the board shall determine which redemption dates are to be used, if more than one date is applicable and shall, prior to the issuance of the refunding appropriation bonds, provide for notice of redemption to be given in the manner and at the times required by the resolution authorizing the appropriation bonds to be refunded.

59.85(6)(c) (c)

59.85(6)(c)1.1. The principal proceeds from the sale of any refunding appropriation bonds shall be applied either to the immediate payment and retirement of the appropriation bonds or general obligation promissory notes being refunded or, if the bonds or general obligation promissory notes have not matured and are not presently redeemable, to the creation of a trust for, and shall be pledged to the payment of, the appropriation bonds or general obligation promissory notes being refunded.

59.85(6)(c)2. 2. If a trust is created, a separate deposit shall be made for each issue of appropriation bonds or general obligation promissory notes being refunded. Each deposit shall be with a bank or trust company authorized by the laws of the United States or of a state in which it is located to conduct banking or trust company business. If the total amount of any deposit, including moneys other than sale proceeds but legally available for such purpose, is less than the principal amount of the appropriation bonds or general obligation promissory notes being refunded and for the payment of which the deposit has been created and pledged, together with applicable redemption premiums and interest accrued and to accrue to maturity or to the date of redemption, then the application of the sale proceeds shall be legally sufficient only if the moneys deposited are invested in securities issued by the United States or one of its agencies, or securities fully guaranteed by the United States, and only if the principal amount of the securities at maturity and the income therefrom to maturity will be sufficient and available, without the need for any further investment or reinvestment, to pay at maturity or upon redemption the principal amount of the appropriation bonds or general obligation promissory notes being refunded together with applicable redemption premiums and interest accrued and to accrue to maturity or to the date of redemption. The income from the principal proceeds of the securities shall be applied solely to the payment of the principal of and interest and redemption premiums on the appropriation bonds or general obligation promissory notes being refunded, but provision may be made for the pledging and disposition of any surplus.

59.85(6)(c)3. 3. Nothing in this paragraph may be construed as a limitation on the duration of any deposit in trust for the retirement of appropriation bonds or general obligation promissory notes being refunded that have not matured and that are not presently redeemable. Nothing in this paragraph may be constructed to prohibit reinvestment of the income of a trust if the reinvestments will mature at such times that sufficient moneys will be available to pay interest, applicable premiums, and principal on the appropriation bonds or general obligation promissory notes being refunded.

59.85(7) (7) Fiscal regulations.

59.85(7)(a)(a) All appropriation bonds shall be registered by the county clerk or county treasurer of the county issuing the appropriation bonds, or such other officers or agents, including fiscal agents, as the board may determine. After registration, no transfer of an appropriation bond is valid unless made by the registered owner's duly authorized attorney, on the records of the county and similarly noted on the appropriation bond. The county may treat the registered owner as the owner of the appropriation bond for all purposes. Payments of principal and interest shall be by electronic funds transfer, check, share draft, or other draft to the registered owner at the owner's address as it appears on the register, unless the board has otherwise provided. Information in the register is not available for inspection and copying under s. 19.35 (1). The board may make any other provision respecting registration as it considers necessary or desirable.

59.85(7)(b) (b) The board may appoint one or more trustees or fiscal agents for each issue of appropriation bonds. The county treasurer may be designated as the trustee and the sole fiscal agent or as cofiscal agent for any issue of appropriation bonds. Every other fiscal agent shall be an incorporated bank or trust company authorized by the laws of the United States or of the state in which it is located to conduct banking or trust company business. There may be deposited with a trustee, in a special account, moneys to be used only for the purposes expressly provided in the resolution authorizing the issuance of appropriation bonds or an agreement between the county and the trustee. The board may make other provisions respecting trustees and fiscal agents as the board considers necessary or desirable and may enter into contracts with any trustee or fiscal agent containing such terms, including compensation, and conditions in regard to the trustee or fiscal agent as the board considers necessary or desirable.

59.85(7)(c) (c) If any appropriation bond is destroyed, lost, or stolen, the county shall execute and deliver a new appropriation bond, upon filing with the board evidence satisfactory to the board that the appropriation bond has been destroyed, lost, or stolen, upon providing proof of ownership thereof, and upon furnishing the board with indemnity satisfactory to it and complying with such other rules of the county and paying any expenses that the county may incur. The board shall cancel the appropriation bond surrendered to the county.

59.85(7)(d) (d) Unless otherwise directed by the board, every appropriation bond paid or otherwise retired shall be marked "canceled" and delivered to the county treasurer, or to such other fiscal agent as applicable with respect to the appropriation bond, who shall destroy them and deliver a certificate to that effect to the county clerk.

59.85(8) (8) Appropriation bonds as legal investments. Any of the following may legally invest any sinking funds, moneys, or other funds belonging to them or under their control in any appropriation bonds issued under this section:

59.85(8)(a) (a) The state, the investment board, public officers, municipal corporations, political subdivisions, and public bodies.

59.85(8)(b) (b) Banks and bankers, savings and loan associations, credit unions, trust companies, savings banks and institutions, investment companies, insurance companies, insurance associations, and other persons carrying on a banking or insurance business.

59.85(8)(c) (c) Personal representatives, guardians, trustees, and other fiduciaries.

59.85(9) (9) Moral obligation pledge. If the board considers it necessary or desirable to do so, it may express in a resolution authorizing appropriation bonds its expectation and aspiration to make timely appropriations sufficient to pay the principal and interest due with respect to such appropriation bonds, to make deposits into a reserve fund created under sub. (4) (a) with respect to such appropriation bonds, to make payments under any agreement or ancillary arrangement entered into under s. 59.86 with respect to such appropriation bonds, to make deposits into any stabilization fund established or continued under s. 59.87 with respect to such appropriation bonds, or to pay related issuance or administrative expenses.

59.85(10) (10) Pension study committee. The 2 public members of the pension study committee, created by chapter 405, laws of 1965, shall have at least 10 years of financial experience.

59.85(11) (11) Applicability. This section does not apply if a county does not issue appropriation bonds as authorized under sub. (2).

59.85 History History: 2007 a. 115; 2011 a. 62.



59.86 Agreements and ancillary arrangements for certain notes and appropriation bonds.

59.86  Agreements and ancillary arrangements for certain notes and appropriation bonds. At the time of issuance or in anticipation of the issuance of appropriation bonds under s. 59.85, or general obligation promissory notes under s. 67.12 (12), to pay unfunded prior service liability with respect to an employee retirement system, or at any time thereafter so long as the appropriation bonds or general obligation promissory notes are outstanding, a county having a population of 500,000 or more may enter into agreements or ancillary arrangements relating to the appropriation bonds or general obligation promissory notes, including trust indentures, liquidity facilities, remarketing or dealer agreements, letters of credit, insurance policies, guaranty agreements, reimbursement agreements, indexing agreements, and interest exchange agreements. Any payments made or amounts received with respect to any such agreement or ancillary arrangement shall be made from or deposited as provided in the agreement or ancillary arrangement.

59.86 History History: 2007 a. 115.



59.87 Employee retirement system liability financing in populous counties; additional powers.

59.87  Employee retirement system liability financing in populous counties; additional powers.

59.87(1) (1)  Definitions. In this section:

59.87(1)(a) (a) "Board" means the county board of supervisors in any county.

59.87(1)(b) (b) "County" means any county having a population of 500,000 or more.

59.87(1)(c) (c) "Pension funding plan" means a strategic and financial plan related to the payment of all or part of a county's unfunded prior service liability with respect to an employee retirement system.

59.87(1)(d) (d) "Trust" means a common law trust organized under the laws of this state, by the county, as settlor, pursuant to a formal, written, declaration of trust.

59.87(2) (2) Special financing entities, funds, and accounts.

59.87(2)(a)(a) To facilitate a pension funding plan and in furtherance thereof, a board may create one or more of the following:

59.87(2)(a)1. 1. A trust.

59.87(2)(a)2. 2. A nonstock corporation under ch. 181.

59.87(2)(a)3. 3. A limited liability company under ch. 183.

59.87(2)(a)4. 4. A special fund or account of the county.

59.87(2)(b) (b) An entity described under par. (a) has all of the powers provided to it under applicable law and the documents pursuant to which it is created and established. The powers shall be construed broadly in favor of effectuating the purposes for which the entity is created. A county may appropriate funds to such entities and to such funds and accounts, under terms and conditions established by the board, consistent with the purposes for which they are created and established.

59.87(3) (3) Stabilization funds.

59.87(3)(a)(a) To facilitate a pension funding plan a board may establish a stabilization fund. Any such fund may be created as a trust, a special fund or account of the county established by a separate resolution or ordinance, or a fund or account created under an authorizing resolution or trust indenture in connection with the authorization and issuance of appropriation bonds under s. 59.85 or general obligation promissory notes under s. 67.12 (12). A county may appropriate funds for deposit to a stabilization fund established under this subsection.

59.87(3)(b) (b) Moneys in a stabilization fund established under this subsection may be used, subject to annual appropriation by the board, solely to pay principal or interest on appropriation bonds issued under s. 59.85 and general obligation promissory notes under s. 67.12 (12) issued in connection with a pension funding plan, for the redemption or repurchase of such appropriation bonds or general obligation promissory notes, to make payments under any agreement or ancillary arrangement entered into under s. 59.86 with respect to such appropriation bonds or general obligation promissory notes, or to pay annual pension costs other than normal costs. Moneys on deposit in a stabilization fund may not be subject to any claims, demands, or actions by, or transfers or assignments to, any creditor of the county, any beneficiary of the county's employee retirement system, or any other person, on terms other than as may be established in the resolution or ordinance creating the stabilization fund. Moneys on deposit in a stabilization fund established under this subsection may be invested and reinvested in the manner directed by the board or pursuant to delegation by the board as provided under s. 66.0603 (5).

59.87 History History: 2007 a. 115.



59.875 Payment of contributions in and employment of annuitants under an employee retirement system of populous counties.

59.875  Payment of contributions in and employment of annuitants under an employee retirement system of populous counties.

59.875(1)(1) In this section, "county" means any county having a population of 500,000 or more.

59.875(2) (2)

59.875(2)(a)(a) Beginning on July 1. 2011, in any employee retirement system of a county, except as otherwise provided in a collective bargaining agreement entered into under subch. IV of ch. 111 and except as provided in par. (b), employees shall pay half of all actuarially required contributions for funding benefits under the retirement system. The employer may not pay on behalf of an employee any of the employee's share of the actuarially required contributions.

59.875(2)(b) (b)

59.875(2)(b)1.1. An employer shall pay, on behalf of a nonrepresented law enforcement or fire fighting managerial employee, who was initially employed by the employer before July 1, 2011, the same contributions required by par. (a) that are paid by the employer for represented law enforcement or fire fighting personnel who were initially employed by the employer before July 1, 2011.

59.875(2)(b)2. 2. An employer shall pay, on behalf of a represented law enforcement or fire fighting employee, who was initially employed by the employer before July 1, 2011, and who on or after July 1, 2011, became employed in a nonrepresented law enforcement or fire fighting managerial position with the employer, or a successor employer in the event of a combined department that is created on or after July 1, 2011, the same contributions required by par. (a) that are paid by the employer for represented law enforcement or fire fighting personnel who were initially employed by the employer before July 1, 2011.

59.875(3) (3) No individual who is receiving an annuity under an employee retirement system of a county and who is reemployed by the county may continue to receive the annuity if a similarly situated individual who is receiving an annuity under the Wisconsin Retirement System and who was reemployed by a participating employer under that system would be required to terminate the annuity.

59.875 History History: 2011 a. 10, 32; 2013 a. 14.






60. Towns.

60.001 Definitions.

60.001  Definitions. In this chapter:

60.001(1) (1) "Annual town meeting" means the town meeting held under s. 60.11.

60.001(2) (2) "Special town meeting" means a town meeting, other than the annual town meeting, held under s. 60.12.

60.001(3) (3) "Town meeting" means the annual town meeting or a special town meeting.

60.001 History History: 1983 a. 532.



60.01 Legal status; general powers.

60.01  Legal status; general powers.

60.01(1) (1) A town is a body corporate and politic, with those powers granted by law. A town shall be designated in all actions and proceedings by its name, as "Town of ....".

60.01(2) (2) A town may:

60.01(2)(a) (a) Sue and be sued.

60.01(2)(b) (b) Acquire and hold real and personal property for public use and convey and dispose of the property.

60.01(2)(c) (c) Enter into contracts necessary for the exercise of its corporate powers.

60.01 History History: 1983 a. 532.



60.03 Division and dissolution of towns generally.

60.03  Division and dissolution of towns generally.

60.03(1)(1)  General rule. Subject to sub. (7), a town may be divided or dissolved under subs. (2) to (6).

60.03(2) (2) Petition. If at least 20% of the residents of a town who have a freehold interest in real property located in the town and who constitute at least one-third of the electors of the town file a petition with the county board, conforming to the requirements of s. 8.40, requesting division or dissolution of the town and file the petition with the town clerk at least 60 days before the next annual town meeting, a referendum shall be held at the annual town meeting on the question of division or dissolution.

60.03(3) (3) Notice of referendum. A town clerk who receives a petition under sub. (2) shall, at least 30 days before the annual town meeting, give notice that a referendum on the question of division or dissolution will be held at the annual town meeting. The notice shall describe any proposed division. Notice of a division or dissolution shall be published as a class 2 notice under ch. 985. Notice of a division referendum shall also be made by posting the notice in 3 public places in each subdivision of the town proposed by the petition under sub. (2). Notice of a dissolution referendum shall also be made by posting the notice in 3 public places in the town.

60.03(4) (4) Ballot question. In a referendum under this section, the ballot on the question of division shall pose the question as "For Division" and "Against Division" and describe the proposed division. The ballot on the question of dissolution shall pose the question as "For Dissolution" and "Against Dissolution".

60.03(5) (5) Referendum vote; authority of county board.

60.03(5)(a)(a) Division. The electors of each subdivision proposed under sub. (2) shall vote separately. If a majority of the electors voting in either subdivision favors division, the town clerk shall certify the result to the county board of the county in which the town is located. Upon receipt of the certified result, the county board may divide the town accordingly. If the county board does not divide the town within 180 days after the board receives the certified result of the referendum, the board's authority to divide the town, based on that referendum, lapses.

60.03(5)(b) (b) Dissolution. If a majority of the electors votes in favor of dissolution, the town clerk shall certify the result to the county board of the county in which the town is located. Upon receipt of the certified result, the county board may dissolve the town. If the county board does not dissolve the town within 180 days after the board receives the certified result of the referendum, the board's authority to dissolve the town, based on that referendum, lapses.

60.03(6) (6) Validity of proceeding. Any person aggrieved may have the validity of proceedings under this section reviewed by commencing an action in circuit court. An action brought under this subsection shall be brought within the time provided under s. 893.73 (1) (b). A town which has exercised the powers and functions of a town for one year is conclusively presumed to have been duly organized.

60.03(7) (7) Division not permitted. No town may be divided if division results in a town of less than 36 sections in area unless each resulting town of less than 36 sections contains 75 electors and real estate valued, at the last preceding assessment, at at least 40% of the equalized value of real estate in the town before division.

60.03 History History: 1983 a. 532; 1989 a. 192.



60.05 Organization of towns in special cases.

60.05  Organization of towns in special cases.

60.05(1)(1)  Application.

60.05(1)(a)(a) In this subsection, "area" means any government township or any contiguous territory which is part of one or more towns, which is equal in area to more than one government township but not more than 2 government townships and which is within one county.

60.05(1)(b) (b) Any area which has at least 300 residents who have a freehold interest in real property located in the area, at least 150 of whom are electors who have resided in the area for at least one year prior to verification of the petition under sub. (2), and which has an equalized valuation of at least $5,000,000, according to the last preceding assessment, may be organized into a town if the remaining territory of any town of which the newly organized town was formerly a part is not less than 36 square miles and has not less than 75 electors and real estate valued at at least 40% of the equalized value of real estate in the town before division, according to the last preceding assessment.

60.05(2) (2) Petition. To initiate a proceeding to organize a town under this section a petition, signed by a majority of the electors of the proposed town, shall be filed with the circuit court of the county in which the area is located. The petition shall demonstrate that the area is entitled to be organized as a town under sub. (1) and shall contain an accurate description of the proposed area of the town, the name of the town of which the area is currently a part, the names of the electors of the proposed town and the proposed name of the new town. The petition shall be verified by at least 3 signers. Upon receipt of a petition, the court shall establish the time and place for a hearing on the petition and direct that a copy of the petition and order be served upon the clerk of the town of which the proposed town is currently a part. The petition and order shall be served upon the clerk at least 20 days before the hearing. The court shall order that a notice of the hearing be published in the area of the proposed town as a class 3 notice under ch. 985.

60.05(3) (3) Hearing. The court shall conduct a hearing on the petition and shall permit any elector or taxpayer of the area of the proposed town, or of any town of which the proposed area is currently a part, to be heard. The court may adjourn the hearing from time to time and refer any issue of fact to a referee. The fees and expenses of the referee shall be established and apportioned by the court after the trial of any issue and paid by any town of which the area of the proposed town is a part.

60.05(4) (4) Court order. If, after the hearing under sub. (3), the court finds that the area of the proposed town meets the requirements of sub. (1), the court shall enter an order establishing a new town under the name proposed in the petition and shall designate the location of the first town meeting of the new town. The clerk of court shall immediately file certified copies of the order with the secretary of state and the county clerk.

60.05(5) (5) Apportionment of debts. Assets and liabilities of the newly organized town and any town or towns of which it was a part shall be apportioned under s. 66.0235.

60.05(6) (6) Attachment of remainder of old town. If the remaining territory of any town from which a new town is organized is divided into 2 detached parts by the organization of the new town, the detached portion with the least number of electors shall be attached to and become part of the new town.

60.05 History History: 1983 a. 532; 1999 a. 150 s. 672.



60.06 Validity of attachment or detachment.

60.06  Validity of attachment or detachment. The town board may bring an action to test the validity of an ordinance attaching or detaching all or part of the territory of the town to or from any town, village or city. Any expense incurred by the town board and its agents, attorneys and representatives in the action shall be paid by the town.

60.06 History History: 1983 a. 532.

60.06 Annotation No tort liability can attach to the exercise of a town's legal right to challenge an annexation. Whispering Springs Corp. v. Town of Empire, 183 Wis. 2d 396, 515 N.W.2d 469 (Ct. App. 1994).



60.065 Change of town name.

60.065  Change of town name. The name of a town shall be changed if a petition designating the new name is signed and filed with the town clerk under the procedures in s. 9.20 (1), certified by the town clerk under the procedure in s. 9.20 (3), approved by the electors in an election held under the procedures in s. 9.20 (4) and the result of the election is published in the town's official paper, or posted in the town, and the new name is filed in the office of the secretary of state.

60.065 History History: 1993 a. 246.



60.07 Delivery of papers to clerk of new town.

60.07  Delivery of papers to clerk of new town. If a new town is organized, the town clerk of the town from which the new town was organized shall deliver, if removable, all of his or her official papers and files pertaining to the new town and a certified copy of all relevant official records, papers and files not removable to the office of the clerk of the new town. Any record, paper or file delivered to the office of the clerk of a new town under this section shall have the same effect as if originally filed there.

60.07 History History: 1983 a. 532.



60.09 When a county constitutes a town.

60.09  When a county constitutes a town.

60.09(1) (1)  Generally. If a county is not divided into towns, it shall, for purposes of town government, be considered one town.

60.09(2) (2) Menominee County. The county of Menominee consists of one town, known as the town of Menominee.

60.09 History History: 1983 a. 532.



60.10 Powers of town meeting.

60.10  Powers of town meeting.

60.10(1) (1)  Direct powers. The town meeting may:

60.10(1)(a) (a) Raise money. Raise money, including levying taxes, to pay for expenses of the town, unless the authority has been delegated to the town board under sub. (2) (a).

60.10(1)(b) (b) Town offices and officers.

60.10(1)(b)1.1. Fix the compensation of elective town offices under s. 60.32, unless the authority has been delegated to the town board under sub. (2) (k).

60.10(1)(b)2. 2. Combine the offices of town clerk and town treasurer under s. 60.305 (1).

60.10(1)(b)2m. 2m. In a town with a population of 2,500 or more, provide for the appointment by the town board of the town clerk, town treasurer, or both, or of the combined office of town clerk and town treasurer under s. 60.305 (1), at a level of compensation to be set by the board that may not be reduced during the term to which the person is appointed.

60.10(1)(b)3. 3. Combine the offices of town assessor and town clerk under s. 60.305 (2).

60.10(1)(b)4. 4. Establish or abolish the office of town constable and establish the number of constables. Abolition of the office is effective at the end of the term of the person serving in the office.

60.10(1)(b)5. 5. Designate the office of town clerk, town treasurer or the combined office of clerk and treasurer as part-time under s. 60.305 (1) (b).

60.10(1)(b)6. 6. Designate town board supervisors as full-time officers.

60.10(1)(c) (c) Election of town officers.

60.10(1)(c)1.1. Adopt a plan under s. 5.60 (6) to elect town board supervisors to numbered seats.

60.10(1)(c)2. 2. Provide under s. 8.05 (3) (a) for the nomination of candidates for elective town offices at a nonpartisan primary election.

60.10(1)(e) (e) Cemeteries. Authorize the acquisition and conveyance of cemeteries under s. 157.50 (1) and (3).

60.10(1)(f) (f) Administrator agreements. Approve agreements to employ an administrator for more than 3 years under s. 60.37 (3) (d).

60.10(1)(g) (g) Hourly wage of certain employees. Establish the hourly wage to be paid under s. 60.37 (4) to a town employee who is also an elected town officer, unless the authority has been delegated to the town board under sub. (2) (L).

60.10(2) (2) Directives or grants of authority to town board. Except as provided under par. (c), directives or grants of authority to the town board under this subsection may be general and continuing or may be limited as to purpose, effect or duration. A resolution adopted under this subsection shall specify whether the directive or grant is general and continuing or whether it is limited as to purpose, effect or duration. A resolution that is continuing remains in effect until rescinded at a subsequent town meeting by a number of electors equal to or greater than the number of electors who voted for the original resolution. This subsection does not limit any authority otherwise conferred on the town board by law. By resolution, the town meeting may:

60.10(2)(a) (a) Raise money. Authorize the town board to raise money, including levying taxes, to pay for expenses of the town.

60.10(2)(b) (b) Membership of town board in populous towns. In a town with a population of 2,500 or more, direct the town board to increase the membership of the board under s. 60.21 (2).

60.10(2)(c) (c) Exercise of village powers. Authorize the town board to exercise powers of a village board under s. 60.22 (3). A resolution adopted under this paragraph is general and continuing.

60.10(2)(d) (d) General obligation bonds. Authorize the town board to issue general obligation bonds in the manner and for the purposes provided by law.

60.10(2)(e) (e) Purchase of land. Authorize the town board to purchase any land within the town for present or anticipated town purposes.

60.10(2)(f) (f) Town buildings. Authorize the town board to purchase, lease or construct buildings for the use of the town, to combine for this purpose the town's funds with those of a society or corporation doing business or located in the town and to accept contributions of money, labor or space for this purpose.

60.10(2)(g) (g) Disposal of property. Authorize the town board to dispose of town real property, other than property donated to and required to be held by the town for a special purpose.

60.10(2)(h) (h) Exercise of certain zoning authority. In a town located in a county which has enacted a zoning ordinance under s. 59.69, authorize, under s. 60.62 (2), the town board to enact town zoning ordinances under s. 61.35.

60.10(2)(i) (i) Watershed protection and soil and water conservation. Authorize the town board to engage in watershed protection, soil conservation or water conservation activities beneficial to the town.

60.10(2)(j) (j) Appointed assessors. Authorize the town board to select assessors by appointment under s. 60.307 (2).

60.10(2)(k) (k) Compensation of elective town offices. Authorize the town board to fix the compensation of elective town offices under s. 60.32 (1) (b).

60.10(2)(L) (L) Hourly wage of certain employees. Authorize the town board to establish the hourly wage to be paid under s. 60.37 (4) to a town employee who is also an elected town officer, other than a town board supervisor.

60.10(3) (3) Authorization to town board to appropriate money. The town meeting may authorize the town board to appropriate money in the next annual budget for:

60.10(3)(a) (a) Conservation of natural resources. The conservation of natural resources by the town or by a bona fide nonprofit organization under s. 60.23 (6).

60.10(3)(b) (b) Civic functions. Civic and other functions under s. 60.23 (3).

60.10(3)(c) (c) Insects, weeds and animal diseases. The control of insect pests, weeds or plant or animal diseases within the town.

60.10(3)(d) (d) Rural numbering systems. Posting signs and otherwise cooperating with the county in the establishment of a rural numbering system under s. 59.54 (4) and (4m).

60.10(3)(e) (e) Cemetery improvements. The improvement of the town cemetery under s. 157.50 (5).

60.10 History History: 1983 a. 532; 1991 a. 39; 1995 a. 34, 201; 2001 a. 16; 2003 a. 214.

60.10 Annotation The terms "authorize" and "direct" in sub. (2) are not used interchangeably. A town meeting that "authorize(s)" an act gives the town board permission to do the act within its discretion, but if it "direct(s)" that an act be done, the action is mandatory. Graziano v. Town of Long Lake, 191 Wis. 2d 813, 530 N.W.2d 55 (Ct. App. 1995).

60.10 Annotation Assessments made by an assessor appointed in the absence of authorization under sub. (2) (j) were valid under the de facto officer doctrine. Joyce v. Town of Tainter, 2000 WI App 15, 232 Wis. 2d 349, 606 N.W.2d 284, 99-0324.

60.10 Annotation Section 60.55 does not create an exception to the grant of power to the town meeting to authorize land purchases or construction by the town board. If a town board chooses to meet the requirements of s. 60.55 to provide fire protection by providing housing for fire protection services and also chooses to purchase land and construct that housing, then the town board must proceed with the authorization of the town meeting under sub. (2) (e) and (f) to purchase the land and construct the building. Town of Clayton v. Cardinal Construction Company, Inc. 2009 WI App 54, 317 Wis. 2d 424, 767 N.W.2d 605, 08-1793.

60.10 Annotation A town board exercising village powers under s. 60.22 (3) is not entitled to purchase land and contract for construction when doing so would conflict with statutes relating to towns and town boards. The village board power to acquire land and construct buildings under s. 61.34 (3) is in direct conflict with sub. (2) (e) and (f), which relates to towns and town boards and which confers that power of authorization on the town meeting. Town of Clayton v. Cardinal Construction Company, Inc. 2009 WI App 54, 317 Wis. 2d 424, 767 N.W.2d 605, 08-1793.



60.11 Annual town meeting.

60.11  Annual town meeting.

60.11(1) (1)  Requirement. Each town shall hold an annual town meeting, as provided in this section.

60.11(2) (2) When held.

60.11(2)(a)(a) Except as provided in par. (b), the annual town meeting shall be held on the 3rd Tuesday of April.

60.11(2)(b) (b) The annual town meeting may set a date different than provided under par. (a) for the next annual town meeting if the date is within 10 days after the 3rd Tuesday of April.

60.11(3) (3) Where held.

60.11(3)(a)(a) The annual town meeting may be held in the town or in any other town, village, or city in the same county or in an adjoining county.

60.11(3)(b) (b) The annual town meeting shall be held at the location of the last annual town meeting unless the location is changed by the town board. If the town board changes the location, it shall publish a class 2 notice under ch. 985 stating the location of the meeting, not more than 20 nor less than 15 days before the date of the meeting.

60.11(4) (4) Adjournment. The annual town meeting may be recessed to a time and date certain if the resumed meeting is held within 30 days after the date of the meeting originally scheduled under sub. (2).

60.11(5) (5) Notice. No public notice of an annual town meeting is required if held as provided under sub. (2) (a). If held as provided under sub. (2) (b), notice of the time and date of the meeting shall be given under s. 60.12 (3).

60.11(6) (6) Jurisdiction. An annual town meeting may transact any business over which a town meeting has jurisdiction.

60.11(7) (7) Poll list. An annual town meeting may require the clerk of the town meeting to keep a poll list with the name and address of every elector voting at the meeting. If an elector of the town obtains a confidential listing under s. 6.47 (2) and presents an identification card issued under s. 6.47 (3), the clerk shall record the identification serial number of the elector in lieu of the elector's address.

60.11 History History: 1983 a. 532; 1999 a. 49; 2005 a. 312; 2011 a. 115.



60.12 Special town meetings.

60.12  Special town meetings.

60.12(1) (1)  Who may convene. A special town meeting may be convened if:

60.12(1)(a) (a) Called by a town meeting.

60.12(1)(b) (b) A written request, signed by a number of electors equal to not less than 10% of the votes cast in the town for governor at the last general election, is filed with the town clerk.

60.12(1)(c) (c) Called by the town board.

60.12(2) (2) Time, date and purpose to be stated. If a special town meeting is requested or called under sub. (1), the time, date and purpose of the meeting shall be stated in the request or as part of the call.

60.12(3) (3) Notice. The town clerk shall, not more than 20 nor less than 15 days before the date of a special town meeting, publish a class 2 notice of the meeting under ch. 985. The notice shall state the purpose, date, time and location of the meeting. If notice is posted, the same time and content requirements apply.

60.12(4) (4) Location.

60.12(4)(a)(a) A special town meeting may be held in the town or in any other town, village, or city in the same county or in an adjoining county.

60.12(4)(b) (b) A special town meeting shall be held where the preceding annual town meeting was held, unless the location is changed by the town board.

60.12(5) (5) Adjournment. A special town meeting may be recessed to a time and date certain if the resumed meeting is held within 30 days after the date of the originally scheduled meeting.

60.12(6) (6) Jurisdiction. Any business which may be transacted at an annual town meeting may be transacted at a special town meeting.

60.12 History History: 1983 a. 532; 2005 a. 312.



60.13 Presiding officer.

60.13  Presiding officer.

60.13(1)(1)  Who presides.

60.13(1)(a)(a) If present, the town board chairperson shall chair the town meeting. If the town board chairperson is absent, another town board supervisor shall chair the town meeting. If no town board supervisor is present, the town meeting shall elect the chairperson of the meeting.

60.13(1)(b) (b) If the annual town meeting is held in a year when the office of town board chairperson is filled by election, the person holding the office on the day prior to the date of the election to fill the office shall preside at the annual town meeting and is entitled to receive the per diem which is ordinarily paid to the presiding officer. If such person is absent or refuses to serve as the presiding officer, the presiding officer shall be chosen under par. (a).

60.13(2) (2) Duties. The town meeting chairperson shall conduct the meeting's proceedings in accordance with accepted parliamentary procedure.

60.13(3) (3) Enforcement authority. The town meeting chairperson shall maintain order and decorum, and may order any person to leave a town meeting if the person has conducted himself or herself in a disorderly manner and persisted in such conduct after being directed by the chairperson to cease the conduct. If the person refuses the chairperson's order to withdraw, the town meeting chairperson may order a constable or other law enforcement officer to take the person into custody until the meeting is adjourned.

60.13 History History: 1983 a. 532.



60.14 Procedure.

60.14  Procedure.

60.14(1)(1)  Qualified voters. Any qualified elector of the town, as defined under ch. 6, may vote at a town meeting.

60.14(2) (2) Method of action; necessary votes. All actions of a town meeting shall be by vote. All questions shall be decided by a majority of the electors voting.

60.14(3) (3) Order of business. At the beginning of the town meeting, the town meeting chairperson shall state the business to be transacted and the order in which the business will be considered. No proposal to levy a tax, except a tax for defraying necessary town expenses, may be acted on out of the order stated by the town meeting chairperson.

60.14(4) (4) Reconsideration of actions.

60.14(4)(a)(a) A vote of the town meeting may be reconsidered at the same meeting at which the vote was taken if the town meeting votes to reconsider within one hour after the initial vote was taken.

60.14(4)(b) (b) No action of a town meeting may be reconsidered at a subsequent town meeting held prior to the next annual town meeting unless a special town meeting is convened under s. 60.12 (1) (b) or (c) and the written request or the call for the meeting states that a purpose of the meeting is reconsideration of the action.

60.14 History History: 1983 a. 532.



60.15 Clerk.

60.15  Clerk. The town clerk shall serve as clerk of the town meeting. If the town clerk is absent, the deputy town clerk shall serve as town meeting clerk. If the deputy clerk is absent, the town meeting chairperson shall appoint a clerk for the meeting. The clerk of the town meeting shall keep minutes of the proceedings. The clerk of the town meeting shall keep a poll list if required by the annual town meeting under s. 60.11 (7). The town meeting minutes shall be signed by the clerk of the town meeting and filed in the office of the town clerk within 5 days after the meeting.

60.15 History History: 1983 a. 532.



60.16 First town meeting in new towns.

60.16  First town meeting in new towns.

60.16(1) (1)  When held. The first town meeting in a newly organized town shall be held at 8 p.m. on the 3rd Tuesday of the first April after the town is organized. If the 3rd Tuesday of the first April after a town is organized has passed and the first town meeting has not been held, 3 qualified electors of the town may call the first town meeting any time thereafter by posting notice of the town meeting in at least 3 public places at least 10 days prior to the date of the meeting.

60.16(2) (2) Where held. The first town meeting shall be held at the location designated in the documents which established the town. The location may be within the town or, if convenient, within any other town or within a city or village in the county in which the town is located.

60.16(3) (3) Officers. The qualified electors present at the first town meeting shall choose one elector as chairperson of the town meeting, 2 electors as inspectors and one elector as clerk. The inspectors and clerk shall take and sign the oath required of inspectors at elections under s. 7.30 (5). The oath may be administered to the inspectors and clerk by the chairperson and either inspector may then administer the oath to the chairperson. After they have signed the oath, the chairperson, clerk and inspectors shall conduct the first town meeting.

60.16(4) (4) Jurisdiction. The first town meeting may conduct any business that a town meeting may conduct under ss. 60.11 and 60.12.

60.16 History History: 1983 a. 532, 538; 2005 a. 312; 2011 a. 115.



60.20 Town board.

60.20  Town board.

60.20(1)(1)  Membership. The town board consists of the supervisors of the town. The board shall be designated "Town Board of ....".

60.20(2) (2) Quorum. Two supervisors constitute a quorum of a 3-member town board, 3 supervisors constitute a quorum of a 4-member or 5-member town board, and 4 supervisors constitute a quorum of a 7-member town board under s. 60.21 (3).

60.20(3) (3) Meetings. Meetings of the town board may be held in the town or in any other town, city or village in the same county or in an adjoining county, subject to subch. V of ch. 19.

60.20 History History: 1983 a. 532; 1991 a. 39; 2005 a. 312.



60.21 Town board, increased size authorized.

60.21  Town board, increased size authorized.

60.21(1) (1)  In towns where board has village powers. Any town board authorized to exercise village powers may, by ordinance, increase the number of supervisors to no more than 5. If the number of supervisors is increased to 4, the town shall elect 2 supervisors each year. If the number is increased to 5, the town shall elect 3 supervisors in odd-numbered years and 2 supervisors in even-numbered years. An increase in the number of town board supervisors under this subsection does not create a vacancy on the town board.

60.21(2) (2) Where town of certain population.

60.21(2)(a)(a) If directed by the town meeting under s. 60.10 (2) (b), a town board of 5 members, elected at-large, shall be established in towns having a population of 2,500 or more.

60.21(2)(b) (b) If a 5-member board is established and the seats of the board are numbered, the board may, by ordinance, stagger the terms of its supervisors so that the chairperson and 2 supervisors running for even-numbered seats on the town board serve 2-year terms and the other 2 supervisors serve one-year terms, with each subsequent election to be for 2-year terms so that elections occur in both odd-numbered and even-numbered years.

60.21(2)(c) (c) If a 5-member board is established and the seats of the board are not numbered, the board may, by ordinance, stagger the terms of its members so that the chairperson and 2 supervisors receiving the highest number of votes in the next election serve 2-year terms and the other 2 supervisors serve one-year terms, with each subsequent election to be for 2-year terms so that elections occur in both odd-numbered and even-numbered years.

60.21(2)(d) (d) An ordinance to stagger the terms of supervisors may be adopted to apply to the initial election of 5 supervisors or to any subsequent election.

60.21(2)(e) (e) An increase or reduction in the membership of a town board under this subsection takes effect on January 1 of the first odd-numbered year following the most recent federal decennial or special census, but does not create any vacancy on a town board prior to the spring election.

60.21(3) (3) In a county containing one town.

60.21(3)(a)(a) The town board of a town in any county containing only one town may consist of not more than 7 members. One or more members shall be elected from the town at-large and one member shall be elected from each town board ward, of which there shall be not less than 2 nor more than 5. The member elected from the town at-large who has the highest number of votes shall be the town board chairperson.

60.21(3)(b) (b) The number and boundaries of the town board wards and the number of town board members to be elected from the town at-large shall be designated by the legislature when the town is first established. Thereafter, the number of wards shall be subject to reapportionment and increase or decrease and the number of town board members elected at-large shall be subject to increase or decrease by majority vote of the town board. In order to provide that all inhabitants are adequately represented, each ward shall have substantially the same number of inhabitants, shall, insofar as practicable, consist of contiguous territory and shall be in compact form. The total number of town board members may not be changed from the number initially fixed by the legislature.

60.21 History History: 1983 a. 532; 1985 a. 135.



60.22 General powers and duties.

60.22  General powers and duties. The town board:

60.22(1) (1) Charge of town affairs. Has charge of all affairs of the town not committed by law to another body or officer or to a town employee.

60.22(2) (2) Charge of actions. Has charge of any action or legal proceeding to which the town is a party.

60.22(3) (3) Village powers. If authorized under s. 60.10 (2) (c), may exercise powers relating to villages and conferred on village boards under ch. 61, except those powers which conflict with statutes relating to towns and town boards.

60.22(4) (4) Jurisdiction of constable. Shall determine the jurisdiction and duties of the town constable. The town board may also require the town constable to complete training under s. 165.85 (4m).

60.22(5) (5) Pursue certain claims of town. Shall demand payment of penalties and forfeitures recoverable by the town and damages incurred by the town due to breach of official bond, injury to property or other injury. If, following demand, payment is not made, the board shall pursue appropriate legal action to recover the penalty, forfeiture or damages.

60.22 History History: 1983 a. 532; 1987 a. 237.

60.22 Annotation The state regulatory scheme for tobacco sales preempts municipalities from adopting regulations that are not in strict conformity with those of the state. U.S. Oil, Inc. v. City of Fond du Lac, 199 Wis. 2d 333, 544 N.W.2d 589 (Ct. App. 1995), 95-0213.

60.22 Annotation A town with village powers has the authority to adopt ordinances authorizing its plan commission to review and approve industrial site plans before issuing a building permit. An ordinance regulating development need not be created with a particular degree of specificity other than is necessary to give developers reasonable notice of the areas of inquiry that the town will examine in approving or disapproving proposed sites. Town of Grand Chute v. U.S. Paper Converters, Inc. 229 Wis. 2d 674, 600 N.W.2d 33 (Ct. App. 1999), 98-2797.

60.22 Annotation A town board exercising village powers is not entitled to purchase land and contract for construction when doing so would conflict with statutes relating to towns and town boards. The village board power to acquire land and construct buildings under s. 61.34 (3) is in direct conflict with s. 60.10 (2) (e) and (f), which relates to towns and town boards and which confers that power of authorization on the town meeting. Town of Clayton v. Cardinal Construction Company, Inc. 2009 WI App 54, 317 Wis. 2d 424, 767 N.W.2d 605, 08-1793.

60.22 Annotation The line distinguishing general police power regulation from zoning ordinances is far from clear. The question of whether a particular enactment constitutes a zoning ordinance is often a matter of degree. Broad statements of the purposes of zoning and the purposes of an ordinance are not helpful in distinguishing a zoning ordinance from an ordinance enacted pursuant to non-zoning police power. The statutorily enumerated purposes of zoning are not the exclusive domain of zoning regulation. A more specific and analytically helpful formulation of the purpose of zoning, at least in the present case, is to separate incompatible land uses. Multiple factors are considered and discussed. Zwiefelhofer v. Town of Cooks Valley, 2012 WI 7, 338 Wis. 2d 488, 809 N.W.2d 362, 10-2398.

60.22 Annotation Permitting general town regulation of shorelands under village powers conflicts with the statutory scheme of ss. 59.692 and 281.31, which, by their plain language, appear to deliberately exclude towns from having shoreland zoning authority, except in the circumstance identified in s. 59.692 (2) (b). Hegwood v. Town of Eagle Zoning Board of Appeals, 2013 WI App 118, ___ Wis. 2d ___, ___ N.W.2d ___, 12-2058.



60.23 Miscellaneous powers.

60.23  Miscellaneous powers. The town board may:

60.23(1) (1) Joint participation. Cooperate with the state, counties and other units of government under s. 66.0301, including cooperative arrangements involving the acquisition, development, remodeling, construction, equipping, operation and maintenance of land, buildings and facilities for regional projects, whether or not located in the town.

60.23(2) (2) Utility districts. Establish utility districts under s. 66.0827 and provide that any convenience or public improvement in the district be paid for under that section.

60.23(3) (3) Appropriations for civic and other functions. If authorized under s. 60.10 (3) (b), appropriate reasonable amounts of money for gifts or donations to be used to:

60.23(3)(a) (a) Further civic functions and agricultural societies.

60.23(3)(b) (b) Advertise the attractions, advantages and natural resources of the town.

60.23(3)(c) (c) Attract industry.

60.23(3)(d) (d) Establish industrial complexes.

60.23(3)(e) (e) Establish, maintain and repair ecological areas.

60.23(3)(f) (f) Provide for the organization, equipment and maintenance of a town museum or a municipal band, or for the employment of other bands to give concerts and municipal entertainment in the town.

60.23(3)(g) (g) Construct or otherwise acquire, equip, furnish, operate and maintain, with the county in which the town is located, a county-town auditorium. The provisions of s. 66.0925, as they apply to cities, shall apply to towns, and the powers and duties conferred and imposed by s. 66.0923 upon mayors, councils and specified city officials are hereby conferred upon town board chairpersons, town boards and town officials performing duties similar to the duties of such specified city officials respectively, except those provisions or powers that conflict with statutes relating to towns and town boards.

60.23(4) (4) Town industrial development agency. In order to promote and develop the resources of the town, appropriate money for and create a town industrial development agency or appoint an executive officer and provide staff and facilities for a nonprofit organization organized to act under this subsection. A town industrial development agency created under this subsection may:

60.23(4)(a) (a) Develop data regarding the industrial needs of, advantages of and sites in the town.

60.23(4)(b) (b) Engage in promotional activities to acquaint prospective purchasers with industrial products manufactured in the town.

60.23(4)(c) (c) Coordinate its activities with the county planning commission, the Wisconsin Economic Development Corporation, and private credit development organizations.

60.23(4)(d) (d) Engage in any other activity necessary for the continued improvement of the town's industrial climate.

60.23(5) (5) Cooperation in county planning. Cooperate with the county in rural planning under ss. 27.019, 59.54 (4) and (4m) and 59.69.

60.23(6) (6) Conservation of natural resources. If authorized by the town meeting under s. 60.10 (3) (a), appropriate money for the conservation of natural resources or for payment to a bona fide nonprofit organization for the conservation of natural resources within the town or beneficial to the town. No payment may be made to a nonprofit organization unless the organization submits and the town board approves a detailed plan of the work to be done. The plan shall include the name of the owner of any property on which work is to be performed.

60.23(8) (8) Emergency pest and disease control. Appropriate money for the control of insects, weeds or plant or animal diseases if:

60.23(8)(a) (a) An emergency arises within the town due to insects, weeds or plant or animal diseases; and

60.23(8)(b) (b) The board determines that any delay resulting from calling a special town meeting to authorize the town board to appropriate money for this purpose under s. 60.10 (3) (c) would result in serious harm to the general welfare of the town.

60.23(9) (9) Resident physicians, physician assistants and nurses in certain towns. In a town comprised entirely of one or more islands, annually appropriate money to retain a physician or, if no physician is available, a physician assistant or nurse practitioner, as a resident within the town.

60.23(10) (10) Bowling centers, dance halls, roadhouses, places of amusement, pool tables and amusement devices. Regulate, including the licensing of, bowling centers, dance halls, roadhouses, other places of amusement, billiard and pool tables and amusement devices maintained in commercial facilities. If a license is required, the board shall establish the term of the license, not to exceed one year, and the license fee. The board may suspend or revoke, for cause, a license issued under this subsection. Any person violating a regulation adopted under this subsection shall forfeit to the town an amount established by the town board.

60.23(12) (12) Reimbursement of school districts for providing transportation in hazardous areas. Reimburse a school district for costs incurred by the district under s. 121.54 (9) in transporting pupils who reside in the town.

60.23(13) (13) Exchange tax credit for county land. Authorize the town treasurer to exchange any credit the town has with the county, arising from delinquent real estate taxes, for county-owned land.

60.23(14) (14) Associations of towns. Appropriate money to purchase membership in any association of town boards for the protection of town interests and improvement of town government.

60.23(15) (15) Vacation of alleys. Vacate any alley in the town under s. 66.1003. The town board may not vacate, under this subsection, an alley adjacent to land fronting a state or county trunk highway.

60.23(16) (16) Cemeteries. Provide for cemeteries under subch. II of ch. 157.

60.23(17) (17) Change street names. Name, or change the name of, any street in the town under s. 82.03 (7).

60.23(17m) (17m) Neighborhood watch program and signs. Authorize a neighborhood watch program. The town board may place within the right-of-way of a street or highway under the jurisdiction of the town a neighborhood watch sign of a uniform design approved by the department of transportation. If the town board obtains the approval of the county board, the town board may place a sign under this subsection within the right-of-way of a county trunk highway within the limits of the town. No sign under this subsection may be placed within the right-of-way of a highway designated as part of the national system of interstate and defense highways.

60.23(19) (19) Fences in subdivisions. If authorized under s. 60.10 (2) (c) to exercise village powers, by ordinance require a subdivider to construct a fence under s. 90.02 on the boundary of a subdivision, as defined under s. 236.02 (8), as a condition of plat approval by the town. The fence shall be maintained under s. 90.05 (2) and repaired under ss. 90.10 and 90.11.

60.23(20) (20) Disposition of dead animals. Notwithstanding s. 59.54 (21), dispose of any dead animal within the town or contract for the removal and disposition with any private disposal facility. A town may enter into a contract with any other governmental unit under s. 66.0301 to provide for the removal and disposition. A town may recover its costs under this subsection by imposing a special charge under s. 66.0627.

60.23(22) (22) Contribution to truancy. If the town board has established a municipal court under s. 755.01 (1), adopt an ordinance to prohibit conduct that is the same as or similar to that prohibited by s. 948.45 and impose a forfeiture for a violation of the ordinance.

60.23(22m) (22m) School attendance. If the town board has established a municipal court under s. 755.01 (1), enact and enforce an ordinance to impose a forfeiture, which is the same as the fine provided under s. 118.15 (5), upon a person having under his or her control a child who is between the ages of 6 and 18 years and whose child is not in compliance with s. 118.15.

60.23(23) (23) Power to prohibit certain conduct. Enact and enforce ordinances, and provide forfeitures for violations of those ordinances, that prohibit conduct which is the same as or similar to that prohibited by chs. 941 to 948, except as provided in s. 66.0107 (3).

60.23(25) (25) Self-insured health plans. Provide health care benefits to its officers and employees on a self-insured basis, subject to s. 66.0137 (4).

60.23(27) (27) Town housing authorities, blighted areas. Engage in certain housing and redevelopment activities. The provisions of ss. 66.1201 to 66.1211, 66.1301 to 66.1329, 66.1331 to 66.1333 and 66.1335, except the provisions of s. 66.1201 (10) and any other provisions that conflict with statutes relating to towns and town boards, apply to towns, and the powers and duties conferred and imposed by ss. 66.1201 to 66.1211, 66.1301 to 66.1329, 66.1331 to 66.1333 and 66.1335, except the powers and duties conferred and imposed by s. 66.1201 (10) and any other powers that conflict with statutes relating to towns and town boards, upon mayors, common councils and specified city officials are conferred upon town board chairpersons, town boards and town officials performing duties similar to the duties of the specified city officials and common councils respectively. Any town housing authorities created under this subsection may participate in any state grants-in-aid for housing in the same manner as city housing authorities created under ss. 66.1201 to 66.1211.

60.23(28) (28) Safety buildings. Construct, acquire, equip, furnish, operate and maintain a safety building. The provisions of s. 66.0925, as they apply to cities, shall apply to towns, and the powers and duties conferred and imposed by s. 66.0925 upon mayors, common councils and specified city officials are hereby conferred upon town board chairpersons, town boards and town officials performing duties similar to the duties of such specified city officials and common councils respectively, except those provisions or powers that conflict with statutes relating to towns and town boards.

60.23(29) (29) Billboard regulation. Enact and enforce an ordinance, and provide a forfeiture for a violation of the ordinance, that regulates the maintenance and construction of billboards and other similar structures on premises abutting on highways in the town that are maintained by the town or by the county in which the town is located so as to promote the safety of public travel on the highways.

60.23(30) (30) Riding horses, dogs running at large. Enact and enforce ordinances, and provide forfeitures for violations of those ordinances, that are the same as or similar to ordinances that may be enacted by a county to regulate riding horses and commercial stables under s. 59.54 (19) or to regulate dogs running at large under s. 59.54 (20).

60.23(31) (31) Unified local transportation system. Cooperate with a county under s. 59.58 (2) (j) in the establishment of a comprehensive unified local transportation system, as defined in s. 59.58 (2) (c) 2.

60.23(32) (32) Town tax increment powers.

60.23(32)(a)(a) Subject to s. 66.1105 (16), exercise all powers of cities under s. 66.1105. If the town board exercises the powers of a city under s. 66.1105, it is subject to the same duties as a common council under s. 66.1105 and the town is subject to the same duties and liabilities as a city under s. 66.1105.

60.23(32)(b) (b)

60.23(32)(b)1.1. In this paragraph, "town" means the town of Brookfield in Waukesha County [or the town of] Somers in Kenosha County.

60.23(32)(b)2. 2. Subject to subd. 3., a town may exercise all powers of cities under s. 66.1105 to create a tax incremental district. If the town board exercises the powers of a city under s. 66.1105, it is subject to the same duties as a common council under s. 66.1105 and the town is subject to the same duties and liabilities as a city under s. 66.1105.

60.23(32)(b)3. 3.

60.23(32)(b)3.a.a. If a town creates a tax incremental district under s. 60.85, the town may not take any action with regard to that district except by acting under s. 60.85.

60.23(32)(b)3.b. b. If a town creates a tax incremental district under par. (a), the town may not take any action with regard to that district except by acting under par. (a).

60.23(32)(c) (c) If any part of a tax incremental district that is created as provided under par. (b) 2. is annexed by a city or village, any assets or liabilities associated with that annexed territory, including a proportional share of any bonds or other debt associated with the district, shall become the responsibility of the annexing city or village.

60.23(32)(d) (d) If after January 1 a city or village annexes any part of a tax incremental district that is created as provided under par. (b) 2., the department of revenue shall redetermine the tax incremental base of the district by subtracting from the tax incremental base the value of the taxable property that is annexed from the existing district as of the following January 1, and if the annexation becomes effective on January 1 of any year, the redetermination shall be made as of that date. The tax incremental base as redetermined under this paragraph is effective for the purposes of this paragraph and par. (b) only if it [is] less than the original tax incremental base determined under s. 66.1105 (5) (a).

60.23(33) (33) Comprehensive plan. Adopt or amend a master plan under s. 62.23.

60.23 History History: 1983 a. 532; 1985 a. 316 s. 25; 1987 a. 205; 1989 a. 121, 197, 276, 359; 1991 a. 28, 296; 1993 a. 105, 246, 456; 1995 a. 27 ss. 3300m, 9116 (5); 1995 a. 77, 201, 289, 448; 1997 a. 27, 111, 155, 237; 1999 a. 115; 1999 a. 150 ss. 8, 9, 672; 2001 a. 16; 2003 a. 214; 2005 a. 13, 116; 2007 a. 42; 2009 a. 42, 372; 2011 a. 32; 2013 a. 50, 51; s. 13.92 (2) (i).

60.23 Annotation One who deals with a municipality does so at his or her own risk and may be subject to any provisions of law that might prevent him or her from being paid by a municipality even though the services are rendered. Unless the power to bind the municipality financially has been specifically delegated, the only entity with the statutory authority to contract is the municipality. Holzbauer v. Safway Steel Products, Inc. 2005 WI App 240, 288 Wis. 2d 250, 712 N.W.2d 35, 04-2058.

60.23 Annotation Sub. (1) applies to joint undertakings involving a regional project. It did not apply to authorization for building a fire station by a town that provided fire protection through a cooperative arrangement with another town when each town was responsible for furnishing and maintaining its own current fire station and there is nothing in the authorizing resolution that provided for any involvement by the joint fire board in decisions about additional fire stations. The decision to build was subject to town meeting authorization under s. 60.10 (2) (e) and (f). Town of Clayton v. Cardinal Construction Company, Inc. 2009 WI App 54, 317 Wis. 2d 424, 767 N.W.2d 605, 08-1793.

60.23 Annotation While sub. (28) permits a town board to construct or acquire a safety building, when read in its entirety, its application is reasonably limited to the construction of joint county-city safety buildings. Sub. (28) extends the provisions of s. 66.0925, as they apply to cities, to towns, and s. 66.0925 addresses county-city safety buildings, or joint safety buildings. Town of Clayton v. Cardinal Construction Company, Inc. 2009 WI App 54, 317 Wis. 2d 424, 767 N.W.2d 605, 08-1793.

60.23 Annotation A county has the authority under both s. 59. 69 (1) and (4) and s. 59.70 (22) to enact ordinances regulating billboards and other similar structures. When a town approves a county zoning ordinance under s. 59. 69 (5) (c) that includes a billboard ordinance, the town's billboard ordinance adopted under sub. (29) does not preempt a county's authority to regulate billboards in that town. Adams Outdoor Advertising, L.P. v. County of Dane, 2012 WI App 28, 340 Wis. 2d 175, 811 N.W.2d 421, 10-0178.



60.24 Powers and duties of town board chairperson.

60.24  Powers and duties of town board chairperson.

60.24(1)(1)  General powers and duties. The town board chairperson shall:

60.24(1)(a) (a) Preside at board meetings. Preside over meetings of the town board.

60.24(1)(b) (b) Preside at town meetings. Preside over town meetings as provided under s. 60.13.

60.24(1)(c) (c) Sign documents.

60.24(1)(c)1.1. Sign all ordinances, resolutions, bylaws, orders, regulations, commissions, licenses and permits adopted or authorized by the town board unless the town board, by ordinance, authorizes another officer to sign specific types of documents in lieu of the chairperson. The board, by ordinance, may authorize use of a facsimile signature under this paragraph.

60.24(1)(c)2. 2. Sign all drafts, order checks and transfer orders as provided under s. 66.0607.

60.24(1)(d) (d) Assure administration of statutes. Supervise the administration of statutes relating to the town and town operations to see that they are faithfully executed.

60.24(1)(e) (e) Act on behalf of board. Act, on behalf of the town board, to:

60.24(1)(e)1. 1. See that town orders and ordinances are obeyed.

60.24(1)(e)2. 2. See that peace and order are maintained in the town.

60.24(1)(e)3. 3. Obtain necessary assistance, if available, in case of emergency, except as provided under ch. 323.

60.24(1)(f) (f) Act on authorization of board. If authorized by the town board, act on behalf of the board, to:

60.24(1)(f)1. 1. Direct, as appropriate, the solicitation of bids and quotations for the town's purchase of equipment, materials and services and submit the bids and quotations to the town board for approval.

60.24(1)(f)2. 2. Represent, or designate another officer to represent, the town at meetings of, and hearings before, governmental bodies on matters affecting the town.

60.24(2) (2) Administer oaths. The town board chairperson may administer oaths and affidavits on all matters pertaining to the affairs of the town.

60.24(3) (3) Other responsibilities. In addition to the powers and duties under this section, the town board chairperson has the following responsibilities:

60.24(3)(a) (a) Nominate individuals for service as election officials to the town board whenever the town board disapproves the nominee of a party committee under s. 7.30 (4) and the names of additional nominees are not available.

60.24(3)(b) (b) Serve as caucus official under s. 8.05 (1) (c).

60.24(3)(c) (c) Sue on official bonds under s. 19.015.

60.24(3)(d) (d) Execute and sign a certificate of indebtedness in connection with obtaining a state trust fund loan under s. 24.67.

60.24(3)(e) (e) Serve as town fire warden under ss. 26.13 and 26.14.

60.24(3)(f) (f) Appoint members of the board of harbor commissioners under s. 30.37 (3).

60.24(3)(g) (g) Appoint members of library boards under ss. 43.54 (1) (a) and 43.60 (3).

60.24(3)(h) (h) Exercise the powers and duties specified for a mayor under s. 62.13 if the town creates a joint board of police and fire commissioners or joint police or fire department with a village under s. 61.65 (3g) (d) 2. or a board of police and fire commissioners under s. 60.57.

60.24(3)(i) (i) Provide an annual estimate of funds necessary for any utility district established under s. 66.0827 (2).

60.24(3)(j) (j) Appoint, at his or her discretion, one or more commissioners of noxious weeds under s. 66.0517.

60.24(3)(L) (L) If authorized by the town board, represent the interests of the town in connection with appearances before the state tax appeals commission under s. 70.64 (5).

60.24(3)(m) (m) Approve the bond of the town treasurer delivered to the county treasurer under s. 70.67 (1).

60.24(3)(o) (o) Sign orders for payment of work performed and materials furnished on town highways.

60.24(3)(p) (p) See that all tunnels in the town are constructed under s. 82.37 and that they are kept in good repair.

60.24(3)(q) (q) Serve as a member of the county highway committee under s. 83.015 (1) (d).

60.24(3)(r) (r) Close county trunk highways when rendered dangerous for travel and notify the highway commissioner under s. 83.09.

60.24(3)(s) (s) Appoint members to the airport commission under s. 114.14 (2).

60.24(3)(v) (v) Under s. 167.10 (8), enforce regulation of fireworks under s. 167.10.

60.24(3)(w) (w) Perform the town chairperson's duties related to stray animals and lost goods under ch. 170.

60.24(3)(x) (x) Perform the town chairperson's duties related to distrained animals under ch. 172.

60.24(3)(xm) (xm) Perform the town chairperson's duties related to animals that have caused damage in the town under ch. 172.

60.24(3)(y) (y) Perform the town chairperson's duties related to municipal power and water districts under ch. 198.

60.24(3)(ym) (ym) Cause actions to be commenced for recovery of forfeitures for violations of town ordinances that can be recovered in municipal court under s. 778.11.

60.24(3)(z) (z) Notify the district attorney of forfeitures which may not be recovered in municipal court under s. 778.12.

60.24(3)(zm) (zm) Approve bonds furnished by contractors for public works under s. 779.14 (1m).

60.24 History History: 1983 a. 532; 1985 a. 225; 1987 a. 197, 399; 1989 a. 336; 1997 a. 127, 192, 287; 1999 a. 150 ss. 10, 672; 2003 a. 214; 2009 a. 42.

60.24 Annotation The offices of president of a common school district board and chairperson of a town board within the school district and the offices of school board member and town clerk are probably compatible. 74 Atty. Gen. 50.



60.30 Election, appointment of town officers; general provisions.

60.30  Election, appointment of town officers; general provisions.

60.30(1)(1)  Elected town officers.

60.30(1)(a)(a) At the annual spring election in odd-numbered years, each town shall elect:

60.30(1)(a)1. 1. Except as provided under par. (b), 3 town board supervisors. One of the supervisors shall be designated on the ballot as town board chairperson.

60.30(1)(a)2. 2. Except as provided in sub. (1e), a town clerk and a town treasurer or a person to serve in the combined office of town clerk and town treasurer under s. 60.305 (1).

60.30(1)(a)3. 3. A town assessor, if election of the assessor is required, or a person to serve in the combined office of town clerk and town assessor under s. 60.305 (2).

60.30(1)(a)4. 4. The number of constables established by the last preceding town meeting unless the office has been abolished and has not been reestablished by the town meeting under s. 60.10 (1) (b) 4.

60.30(1)(b) (b) If the town board has increased the number of supervisors under s. 60.21, town board supervisors shall be elected at the annual spring election as provided in that section.

60.30(1e) (1e) Appointed town officers.

60.30(1e)(a)(a) Notwithstanding sub. (1) (a) 2. and subject to pars. (b) and (c), a town board may enact an ordinance that provides for the appointment of a person by a majority of the members-elect of the town board, as defined in s. 59.001 (2m), to fill the office of town clerk, town treasurer, or both, or to fill the combined office of town clerk and town treasurer under s. 60.305 (1).

60.30(1e)(b) (b) An ordinance enacted under par. (a) may not take effect until it is approved in a referendum called by the town board for that purpose at the next spring or general election, to be held not sooner than 70 days after the referendum is called by the town board. The referendum question shall be: "Shall the person holding the office of ... [town clerk or town treasurer, or both; or the combined office of town clerk and town treasurer] in the town of ... be appointed by the town board?".

60.30(1e)(c) (c) If an ordinance is approved in a referendum under par. (b), the change from an elective office to an appointive office may not take effect until the term of office of the incumbent town clerk, town treasurer, or combined town clerk and town treasurer expires. If an ordinance is approved under par. (b) at a general election, the ordinance takes effect upon the expiration of the term or terms of the incumbent officer or officers. If an ordinance is approved under par. (b) at a spring election at which the office of town clerk or town treasurer is filled, the ordinance takes effect upon the expiration of the term or terms of each officer who is elected at that election. A person appointed to the office of town clerk or town treasurer, or to the combined office of town clerk and town treasurer, shall serve for a term, not to exceed 3 years, that is set by the town board. The person may be reappointed and may be dismissed by the board only for cause, as defined in s. 17.001.

60.30(1e)(d) (d) Not sooner than 2 years after an ordinance is approved in a referendum under par. (b), the town board may enact an ordinance to return to a system of electing the town clerk and town treasurer or the combined office of town clerk and town treasurer, under sub. (1) (a) 2., without a referendum. If the ordinance under this paragraph is enacted on or after the date of the spring election and on or before November 1 in any year, a town clerk, town treasurer or combined town clerk and town treasurer shall be elected to succeed the appointive officer at the next spring election following enactment of the ordinance. If the ordinance is enacted on any other date, a town clerk, town treasurer or combined town clerk and town treasurer shall be elected to succeed the appointive officer at the 2nd spring election following enactment of the ordinance.

60.30(1e)(e) (e) Notwithstanding sub. (1) (a) 2. and subject to pars. (f) and (g), a town board that is authorized to do so by a town meeting under s. 60.10 (1) (b) 2m. shall appoint, by a majority of the members-elect of the town board, as defined in s. 59.001 (2m), a person to fill the office of town clerk, town treasurer, or both, or to fill the combined office of town clerk and town treasurer under s. 60.305 (1). The town board shall make the initial appointment not less than 30 days nor more than 60 days after the annual town meeting at which the authorization is given.

60.30(1e)(f) (f) If a person is appointed to office under par. (e), the person initially appointed may not take office until the term of office of the incumbent town clerk, town treasurer, or combined town clerk and town treasurer expires. A person appointed to the office of town clerk or town treasurer, or to the combined office of town clerk and town treasurer, shall serve for a term, not to exceed 3 years, that is set by the town board. The person may be reappointed and may be dismissed by the board only for cause, as defined in s. 17.001.

60.30(1e)(g) (g) Not sooner than 2 years after a person is appointed to office under par. (e), the town board may enact an ordinance to return to a system of electing the town clerk and town treasurer or the combined office of town clerk and town treasurer, under sub. (1) (a) 2. without a vote of a town meeting. An ordinance enacted under this paragraph shall follow the procedures in par. (d).

60.30(1m) (1m) Part-time supervisors. Town board supervisors shall be part-time officers, unless designated as full-time by the town meeting under s. 60.10 (1) (b) 6.

60.30(2) (2) Restrictions.

60.30(2)(a)(a) Only an elector of the town may hold a town office, other than an assessor appointed under s. 60.307 or a town clerk, town treasurer or combined town clerk and town treasurer appointed under sub. (1e).

60.30(2)(b) (b) No person may hold the offices of town treasurer and town assessor at the same time.

60.30(2)(c) (c) No assessor may be elected in any town appointing assessors under s. 60.307 or in any town which is under the jurisdiction of a county assessor under s. 70.99.

60.30(2)(d) (d) No person may assume the office of town assessor unless certified by the department of revenue, under s. 73.09, as qualified to perform the functions of the office of town assessor. If a person is elected to the office and is not certified by June 1 of the year elected, the office is vacant and the town board shall fill the vacancy from a list of persons certified by the department of revenue.

60.30(3) (3) Notice of election. Within 5 days after completion of the canvass under s. 7.53, the town clerk shall transmit a notice of election to each person elected to a town office.

60.30(4) (4) Term of office.

60.30(4)(a)(a) Every elected town officer shall hold the office for 2 years.

60.30(4)(b) (b) The regular term of elected town officers, other than the town assessor, commences on the 3rd Tuesday of April in the year of their election. The regular term of an elected assessor commences on June 1 in the year of the assessor's election.

60.30(5) (5) Temporary vacancy.

60.30(5)(a)(a) If any elected town officer, other than a town board supervisor, is absent or temporarily incapacitated from any cause, the town board may appoint, if there is no deputy officer for the office, a suitable person to discharge the duties of the office until the officer returns or the disability is removed, except that the appointment procedures of this paragraph apply to a town board supervisor if he or she is absent because of entry into the U.S. armed forces. Appointees shall file the official oath and bond required under s. 60.31.

60.30(5)(b) (b) If any elected town officer, other than a town board supervisor, refuses to perform any official duty, the town board may appoint a suitable person to perform those duties which the officer refuses to perform. An appointee shall file the official oath and bond required of the office under s. 60.31. This paragraph does not preclude a finding that refusal to perform official duties constitutes cause under s. 17.13 (3).

60.30(6) (6) Town officers residing in new incorporated municipality or annexed territory. Notwithstanding s. 17.03 (4), if, due to incorporation or annexation, any town officer, except a town board supervisor or a municipal judge, becomes a resident of a city or village, the officer shall continue in the town office and discharge the duties of the office until completion of the term for which elected.

60.30 History History: 1983 a. 532, 538; 1991 a. 39; 1993 a. 246; 1995 a. 34; 1997 a. 27; 2001 a. 103; 2011 a. 75, 115.



60.305 Combined and part-time offices.

60.305  Combined and part-time offices.

60.305(1) (1)  Clerk and treasurer. Except as provided under sub. (3), the town meeting may:

60.305(1)(a) (a) Combine the offices of town clerk and town treasurer. If the offices are combined, the town board shall provide for an annual audit under s. 60.43 (2).

60.305(1)(b) (b) Designate as part-time the office of town clerk, the office of town treasurer or the combined office of town clerk and town treasurer.

60.305(2) (2) Clerk and assessor. Except as provided under sub. (3), the town meeting may combine the offices of town clerk and town assessor. If a person elected to a combined office is not certified under s. 73.09 by June 1 of the year elected, the combined office is vacant.

60.305(3) (3) Town in county with only one town.

60.305(3)(a)(a) In the town in any county containing only one town, the town board may, by resolution:

60.305(3)(a)1. 1. Combine 2 or more town offices.

60.305(3)(a)2. 2. Designate any town office as a part-time position.

60.305(3)(a)3. 3. Combine, if concurred in by the county board, the offices of town clerk and county clerk and any other town and county offices if the offices combined are not incompatible and the combination is not expressly forbidden by law.

60.305(3)(b) (b) If the town board and county board agree to combine a county and town office under this subsection, the election to fill the combined office shall be under s. 59.20 (2). No separate election for the town office may be held until the county board, by resolution, revokes the combination and the town board, by resolution, concurs.

60.305(4) (4) General provisions.

60.305(4)(a)(a) A combination of offices under this section takes effect on the latest date that any current term of an office to be combined expires.

60.305(4)(b) (b) Except as provided under sub. (3) (b) for combined town and county offices, the election to fill any combined office shall be under s. 60.30.

60.305(4)(c) (c) The combination of town offices may be revoked in the same way that they were combined. No separate election for a town office, if combined, may be held until the combination is so revoked.

60.305 History History: 1983 a. 532; 1995 a. 201.

60.305 Annotation Compensation may be increased to the clerk for service on the board of review if the clerk has been designated part-time by the town meeting. 79 Atty. Gen. 176.



60.307 Appointment of town assessors.

60.307  Appointment of town assessors.

60.307(1) (1)  Applicability. This section does not apply to any town within the jurisdiction of a county assessor under s. 70.99.

60.307(2) (2) Town meeting authorization. If authorized by the town meeting under s. 60.10 (2) (j), the town board may select assessors by appointment.

60.307(3) (3) Method of selection. If authorized under sub. (2), a town board may appoint an assessor and any assistants by one of the following methods:

60.307(3)(a) (a) If the town has a civil service system, under that system. If the town has no civil service system, the town board may adopt a civil service system under s. 66.0509 (2) (b) for the selection of assessors.

60.307(3)(b) (b) If the town does not have or adopt a civil service system, the town board shall appoint assessors on the basis of merit, experience and general qualifications for a term not to exceed 3 years.

60.307(4) (4) Independent contractor as assessor.

60.307(4)(a)(a) In this subsection, "independent contractor" means a person who either is under contract to furnish appraisal and assessment services or is customarily engaged in an independently established trade, business or profession in which the services are offered to the general public.

60.307(4)(b) (b) An independent contractor may be appointed as the town assessor. The independent contractor shall designate the individual responsible for the assessment. The designee shall file the official oath under s. 19.01 and sign the affidavit of the assessor attached to the assessment roll under s. 70.49. No individual may be designated by an independent contractor unless he or she has been granted the appropriate certification under s. 73.09.

60.307(5) (5) Assessors; assistants; number and salaries. The town board shall determine the number of assistant assessors required and the salaries to be paid the assessor and assistant assessors. If the assessor and assistant assessors are appointed under civil service, the salaries shall be within the civil service salary schedule and appointments shall be from the civil service lists.

60.307(6) (6) Commencement of office. An initial appointee under this section shall take office at the expiration of the terms of the last elected assessors.

60.307 History History: 1983 a. 532; 1993 a. 246; 1999 a. 150 s. 672.



60.31 Official oath and bond.

60.31  Official oath and bond.

60.31(1) (1)  Official oath. Except as provided in sub. (3), every elected or appointed town officer shall take and file the oath under s. 19.01 within 5 days after notification of election or appointment.

60.31(2) (2) Official bond. Every town clerk, deputy town clerk, town treasurer, deputy town treasurer, elected assessor and town constable shall execute and file an official bond provided by the town or by sufficient sureties, or the town may provide a schedule or blanket bond that includes any or all of these officials. The official bond or schedule or blanket bond provided by the town may be furnished by a surety company under s. 632.17 (2). The amount of the bond shall be fixed by the town board. If the amount of the bond is not fixed by the board, the amount shall be the same as that required of the last incumbent of the office. If the town board at any time determines that the bond is insufficient, it may require an additional bond to be filed within 10 days, in an amount fixed by the board.

60.31(3) (3) Exceptions.

60.31(3)(a)(a) An elected assessor shall take and file the official oath and bond at any time between May 27 to May 31.

60.31(3)(b) (b) Municipal judges shall take and file the official oath and bond under s. 755.03.

60.31(4) (4) Failure to file oath or bond. If any person elected or appointed to a town office fails to file a required official oath or bond within the time prescribed by law, the failure to file constitutes refusal to serve in office.

60.31 History History: 1983 a. 532; 1991 a. 39; 1993 a. 246.



60.32 Compensation of elective town offices.

60.32  Compensation of elective town offices.

60.32(1)(1)  Established by town meeting or board.

60.32(1)(a)(a) Except as provided under par. (b) and s. 66.0507, the town meeting shall establish the compensation of elective town offices.

60.32(1)(b) (b) If authorized by the town meeting under s. 60.10 (2) (k), the town board shall establish the compensation of elective town offices, other than the office of town board supervisor.

60.32(2) (2) Nature of compensation. Compensation under this section may be:

60.32(2)(a) (a) An annual salary.

60.32(2)(b) (b) A per diem compensation for each day or part of a day necessarily devoted to the service of the town and the discharge of duties.

60.32(2)(c) (c) A combination of pars. (a) and (b).

60.32(3) (3) Changes during term. Subject to sub. (4), the town meeting or, if authorized to establish compensation, the town board may make a change in the compensation of an elective town office to take effect during the term of office.

60.32(4) (4) When established. Compensation under this section shall be established prior to the latest date and time for filing nomination papers for the office. After that date and time, no change may be made in the compensation of the office that applies to the current term of office.

60.32 History History: 1983 a. 532; 1993 a. 246; 1999 a. 150 s. 672.



60.321 Reimbursement of expenses.

60.321  Reimbursement of expenses.

60.321(1) (1)  Generally. The town board may provide for reimbursement of expenses necessarily incurred by any officer or employee of the town in the performance of official town duties. The board may determine who is eligible for expense reimbursement, which expenses are reimbursable and the amount of reimbursement. Expenses reimbursable under this section include, but are not limited to:

60.321(1)(a) (a) Traveling expenses, including mileage, lodging and meal expenses.

60.321(1)(b) (b) Costs associated with programs of instruction related to the officer's or employee's office or employment.

60.321(2) (2) Manuals. The town board may purchase handbooks and manuals that will materially assist town officials and employees in the performance of official duties.

60.321 History History: 1983 a. 532.



60.323 Compensation when acting in more than one official capacity.

60.323  Compensation when acting in more than one official capacity. Except for offices combined under s. 60.305, no town may compensate a town officer for acting in more than one office of the town at the same time.

60.323 History History: 1983 a. 532; 2001 a. 16.



60.33 Duties of town clerk.

60.33  Duties of town clerk. The town clerk shall:

60.33(1) (1) Clerk of town meeting. Serve as clerk of the town meeting under s. 60.15.

60.33(2) (2) Clerk of town board.

60.33(2)(a)(a) Serve as clerk of the town board, attend meetings of the board and keep a full record of its proceedings.

60.33(2)(b) (b) File all accounts approved by the town board or allowed at town meetings and enter a statement of the accounts in the town's record books.

60.33(2)(c) (c) File with the town board claims approved by the clerk, as required under s. 60.44 (2) (c).

60.33(3) (3) Finance book. Maintain a finance book, which shall contain a complete record of the finances of the town, showing the receipts, with the date, amount and source of each receipt; the disbursements, with the date, amount and object of each disbursement; and any other information relating to town finances prescribed by the town board.

60.33(4) (4) Elections and appointments.

60.33(4)(a)(a) Perform the duties required by chs. 5 to 12 relating to elections.

60.33(4)(b) (b) Transmit to the county clerk, within 10 days after election or appointment and qualification of any town supervisor, treasurer, assessor or clerk, a written notice stating the name and post-office address of the elected or appointed officer. The clerk shall promptly notify the county clerk of any subsequent changes in such offices.

60.33(4)(c) (c) Transmit to the clerk of circuit court, immediately after the election or appointment of any constable or municipal judge in the town, a written notice stating the name of the constable or municipal judge and the term for which elected or appointed. If the judge or constable was elected or appointed to fill a vacancy in the office, the clerk shall include in the notice the name of the incumbent who vacated the office.

60.33(5) (5) Sale of real property. Execute the conveyance of real property of the town.

60.33(6) (6) Notices.

60.33(6)(a)(a) Publish or post ordinances and resolutions as required under s. 60.80.

60.33(6)(b) (b) Give notice of annual and special town meetings as required under ss. 60.11 (5) and 60.12 (3).

60.33(7) (7) Records.

60.33(7)(a)(a) Comply with subch. II of ch. 19 concerning any record of which the clerk is legal custodian.

60.33(7)(b) (b) Demand and obtain the official books and papers of any municipal judge if the office becomes vacant and the judge's successor is not elected or appointed and qualified, or if any municipal judge dies. The town clerk shall dispose of the books and papers as required by law.

60.33(8) (8) Licenses. Issue any license or permit granted by the town board when presented with a receipt from the town treasurer indicating that any required fee has been paid.

60.33(8m) (8m) Street trade permits. Stamp or endorse street trade permits at the request of an employer under s. 103.25 (3m) (b).

60.33(8p) (8p) Traveling sales crew worker permits. Stamp or endorse traveling sales crew worker permits at the request of an employer under s. 103.34 (11) (c).

60.33(9) (9) Schools.

60.33(9)(a)(a) Perform the clerk's duties under chs. 115 to 121, relating to public instruction.

60.33(9)(b) (b) Within 10 days after the clerk's election or appointment, report his or her name and post-office address to the administrator of each cooperative educational service agency which contains any portion of the town. The clerk shall report to the administrator the name and post-office address of each school district clerk within 10 days after the name and address is filed in the clerk's office.

60.33(9)(c) (c) Make and keep in the clerk's office a map of the town, showing the exact boundaries of school districts within the town.

60.33(9)(d) (d) Apportion, as provided by law, tax revenues collected by the town for schools.

60.33(10) (10) Highways and bridges. Perform the duties specified in chs. 82 to 92, relating to highways, bridges and drains.

60.33(10m) (10m) Notice of property tax revenue. Notify the treasurer of the county in which the town is located, by February 20, of the proportion of property tax revenue and of the credits under s. 79.10 that is to be disbursed by the taxation district treasurer to each taxing jurisdiction located in the town.

60.33(11) (11) In general. Perform all other duties required by law, ordinance or lawful direction of the town meeting or town board.

60.33 History History: 1983 a. 532; 1985 a. 39 s. 17; 1989 a. 113; 1991 a. 39; 1995 a. 27; 1997 a. 27; 2003 a. 214; 2009 a. 3.

60.33 Annotation The offices of president of a common school district board and chairperson of a town board within the school district and the offices of school board member and town clerk are probably compatible. 74 Atty. Gen. 50.



60.331 Deputy town clerk.

60.331  Deputy town clerk. Each town clerk may appoint one or more deputies for whom the town clerk is responsible. A deputy shall take and file the official oath and bond under s. 60.31. The town clerk may designate a deputy to perform the clerk's duties during the absence, sickness or other disability of the clerk.

60.331 History History: 1983 a. 532.



60.34 Duties of town treasurer.

60.34  Duties of town treasurer. The town treasurer shall:

60.34(1) (1) Receive and disburse town money.

60.34(1)(a)(a) Except as provided in s. 66.0608, receive and take charge of all money belonging to the town, or which is required by law to be paid into the town treasury, and disburse the money under s. 66.0607.

60.34(1)(b) (b) Keep an itemized account of all moneys received and disbursed, specifying the source from which it was received, the person to whom it was paid and the object for which it was paid. The treasurer shall issue numbered receipts for all funds received. At the request of the town board, the treasurer shall present the account books, and any supporting documents requested, to the board.

60.34(2) (2) Deposit of town money.

60.34(2)(a)(a) Deposit as soon as practicable the funds of the town in the name of the town in the public depository designated by the town board. Failure to comply with this paragraph is grounds for removal from office.

60.34(2)(b) (b) When money is deposited under par. (a), the treasurer and the treasurer's sureties are not liable for any loss as defined in s. 34.01 (2). The interest arising from the money deposited shall be paid into the town treasury.

60.34(3) (3) Records. Comply with subch. II of ch. 19 concerning records of which the treasurer is legal custodian.

60.34(4) (4) Taxes. Perform all of the duties relating to taxation required of the town treasurer under chs. 70 to 79.

60.34 History History: 1983 a. 532; 1985 a. 25 s. 15; 1985 a. 29; 1985 a. 135 s. 85; 1985 a. 218 s. 22; 1987 a. 27, 378; 1999 a. 150 s. 672; 2001 a. 16.



60.341 Deputy town treasurer.

60.341  Deputy town treasurer. Each town treasurer may appoint a deputy for whom the treasurer is responsible. The deputy shall take and file the official oath and bond under s. 60.31. In case of the absence, sickness or other disability of the treasurer, the deputy shall perform the treasurer's duties.

60.341 History History: 1983 a. 532.



60.35 Duties of town constable.

60.35  Duties of town constable.

60.35(1) (1) A town constable shall perform the duties established by the town board under s. 60.22 (4).

60.35(2) (2) A town constable shall keep his or her office in the town. No constable who keeps his or her office outside the limits of the town may receive fees for any service performed.

60.35 History History: 1983 a. 532.



60.351 Town constable fees.

60.351  Town constable fees.

60.351(1) (1) Town constables shall collect the fees prescribed for sheriffs in s. 814.70 for similar services, unless a higher fee is applicable under s. 814.705 (1) (d).

60.351(2) (2) If any person except a party to an action performs the services of a town constable, the person shall collect the fees to which the town constable would be entitled.

60.351(3) (3) No town constable may serve or execute any summons, writ or process in any action or proceeding in which he or she is agent or attorney for the plaintiff or if he or she is interested in the collection of any claim which is the subject of the action or proceeding. A town constable may not recover any costs, fees or expenses, nor may any costs or fees be taxed for any services rendered in violation of this subsection.

60.351 History History: 1983 a. 532; 1987 a. 181; 1997 a. 27.



60.36 Municipal judge.

60.36  Municipal judge. The town board may provide for the election of a municipal judge under ch. 755.

60.36 History History: 1983 a. 532.



60.37 Town employees.

60.37  Town employees.

60.37(1)(1)  General. The town board may employ on a temporary or permanent basis persons necessary to carry out the functions of town government including, subject to sub. (4), any elected officer of the town. The board may establish the qualifications and terms of employment, which may not include the residency of the employee, except as provided in s. 66.0502 (4) (b). The board may delegate the authority to hire town employees to any town official or employee.

60.37(2) (2) Legal assistance. The town board may designate, retain or employ one or more attorneys on a temporary or continuing basis to counsel the town on legal matters or represent the town in legal proceedings.

60.37(3) (3) Town administrator.

60.37(3)(a)(a) The town board may create the position of town administrator and establish the qualifications, compensation and terms of employment for the position. The town administrator may be employed to serve at the pleasure of the town board or for a fixed term. If employed for a fixed term, the town board may suspend or remove the town administrator for cause.

60.37(3)(b) (b) The town administrator shall perform all lawful duties assigned by the town board which do not conflict with duties and powers conferred by law on other town officers.

60.37(3)(c) (c) No elected town officer may serve as town administrator.

60.37(3)(d) (d) A town may join with one or more towns, villages or cities, in any combination, to employ a person as administrator for the towns, villages or cities. The governing body of each town, village and city may enter into an agreement for this purpose, which may include agreement to share the costs of the position. The town board may not enter into an agreement under this paragraph to employ an administrator for more than 3 years unless the town meeting approves the agreement.

60.37(4) (4) Elected officers serving as employees.

60.37(4)(a)(a) An elected town officer, other than a town clerk, a town treasurer, or an officer serving in a combined office of town clerk and town treasurer, who also serves as a town employee may be paid an hourly wage for serving as a town employee, not exceeding a total of $5,000 each year. An elected town officer, who is a town clerk, a town treasurer, or an officer serving in a combined office of town clerk and town treasurer, who also serves as a town employee may be paid an hourly wage for serving as a town employee, not exceeding a total of $15,000 each year. Amounts that are paid under this paragraph may be paid in addition to any amount that an individual receives under s. 60.32 or as a volunteer fire fighter, emergency medical technician, or first responder under s. 66.0501 (4). The $5,000 maximum in this paragraph includes amounts paid to a town board supervisor who is acting as superintendent of highways under s. 82.03 (1).

60.37(4)(b) (b)

60.37(4)(b)1.1. Except as provided in subd. 2., the town meeting shall establish the hourly wage to be paid an elected town officer for serving as a town employee.

60.37(4)(b)2. 2. If authorized by the town meeting under s. 60.10 (2) (L), the town board may establish the hourly wage to be paid an elected town officer, other than a town board supervisor, for serving as a town employee.

60.37 History History: 1983 a. 532; 2001 a. 16; 2003 a. 214; 2007 a. 20; 2013 a. 20.



60.40 Preparation and adoption of budget.

60.40  Preparation and adoption of budget.

60.40(1) (1)  Fiscal year; annual budget. The town fiscal year is the calendar year. A town budget shall be adopted annually.

60.40(2) (2) Preparation. The town board is responsible for preparation of the proposed budget required under s. 65.90. In preparing the budget, the town board may provide for assistance by any person.

60.40(3) (3) Hearing. The town board shall conduct the budget hearing required under s. 65.90.

60.40(4) (4) Adoption. The town board shall adopt the town budget.

60.40(5) (5) Amendment. The town budget may be amended by the town board under s. 65.90 (5).

60.40 History History: 1983 a. 532.

60.40 Annotation Local units of government may not create and accumulate unappropriated surplus funds. However, a local unit of government may maintain reasonable amounts necessary in the exercise of sound business principles to meet the immediate cash flow needs of the municipality during the current budgetary period or to accumulate needed capital in non-lapsing funds to finance specifically identified future capital expenditures. 76 Atty. Gen. 77.

60.40 Annotation Article VIII, section 5 restricts the state from levying taxes to create a surplus having no public purpose. Although the constitutional provision does not apply directly to municipalities, the same limitation applies indirectly to them because the state cannot delegate more power than it has. 76 Atty. Gen. 77.



60.41 Annual financial statement.

60.41  Annual financial statement. The town board annually shall prepare a statement of the financial condition of the town and present the statement to the annual town meeting. In preparing the statement, the town board may provide for assistance by any person. The statement shall include the previous year's revenues and expenditures and the current indebtedness of the town.

60.41 History History: 1983 a. 532.



60.42 Finance book.

60.42  Finance book. The town clerk shall maintain a finance book under s. 60.33 (3).

60.42 History History: 1983 a. 532.



60.43 Financial audits.

60.43  Financial audits.

60.43(1)(1)  General. The town board may provide for financial audits under s. 66.0605.

60.43(2) (2) Audit of combined clerk and treasurer office. If the offices of town clerk and town treasurer are combined under s. 60.305 (1) (a), the town board shall arrange for an audit of the town financial records at least once every year. The audit may be conducted either by a certified public accountant, appointed by the town board and not otherwise employed by the town, or by the department of revenue if the department provides such a service.

60.43 History History: 1983 a. 532; 1999 a. 150 s. 672.



60.44 Claims against town.

60.44  Claims against town.

60.44(1) (1)  General procedure.

60.44(1)(a)(a) Claims for money against a town or against officers, officials, agents or employees of the town arising out of acts done in their official capacity shall be filed with the town clerk as provided under s. 893.80 (1d) (b). This paragraph does not apply to actions commenced under s. 19.37, 19.97 or 281.99.

60.44(1)(b) (b) The town board shall allow or disallow the claim. Notice of disallowance shall be made as provided under s. 893.80 (1g).

60.44(2) (2) Alternative procedure.

60.44(2)(a)(a) The town board, by ordinance, may provide a procedure for approving financial claims against the town which are in the nature of bills and vouchers. The ordinance shall provide that payment may be made from the town treasury under s. 66.0607 after the town clerk reviews and approves in writing each bill or voucher as a proper charge against the treasury, after having determined that:

60.44(2)(a)1. 1. Funds are available under the town budget to pay the bill or voucher.

60.44(2)(a)2. 2. The item or service covered by the bill or voucher has been duly authorized.

60.44(2)(a)3. 3. The item or service covered by the bill or voucher has been supplied or rendered in conformity with the authorization.

60.44(2)(a)4. 4. The claim appears to be a valid claim against the town.

60.44(2)(b) (b) The town clerk may require submission of proof to determine compliance with the conditions under par. (a) 1. to 4.

60.44(2)(c) (c) The ordinance shall require that the clerk file with the town board at least monthly a list of the claims approved, showing the date paid, name of claimant, purpose and amount.

60.44(3) (3) Court actions to recover claims. Subsection (2), or an ordinance adopted under that subsection, does not affect the applicability of s. 893.80. No action may be brought or maintained against a town upon a claim unless the claimant complies with s. 893.80. This subsection does not apply to actions commenced under s. 19.37, 19.97 or 281.99.

60.44 History History: 1983 a. 532; 1995 a. 158; 1997 a. 27; 1999 a. 150 s. 672; 2011 a. 162.



60.45 Disbursements from town treasury.

60.45  Disbursements from town treasury. Disbursements from the town treasury shall be made under s. 66.0607.

60.45 History History: 1983 a. 532; 1999 a. 150 s. 672.



60.46 Public depository.

60.46  Public depository. The town board shall designate one or more public depositories for depositing funds of the town. The treasurer and the treasurer's surety are not liable for loss, as defined under s. 34.01 (2), of money deposited in the name of the town in a designated public depository. Interest accruing from town money in a public depository shall be credited to the town.

60.46 History History: 1983 a. 532; 1985 a. 25 s. 15.



60.47 Public contracts and competitive bidding.

60.47  Public contracts and competitive bidding.

60.47(1)(1)  Definitions. In this section:

60.47(1)(a) (a) "Public contract" means a contract for the construction, execution, repair, remodeling or improvement of any public work or building or for the furnishing of materials or supplies, with an estimated cost greater than $5,000.

60.47(1)(b) (b) "Responsible bidder" means a person who, in the judgment of the town board, is financially responsible and has the capacity and competence to faithfully and responsibly comply with the terms of the public contract.

60.47(2) (2) Notice; advertisement for bids. Except as provided in subs. (4) and (5):

60.47(2)(a) (a) No town may enter into a public contract with an estimated cost of more than $5,000 but not more than $25,000 unless the town board, or a town official or employee designated by the town board, gives a class 1 notice under ch. 985 before execution of that public contract.

60.47(2)(b) (b) No town may enter into a public contract with a value of more than $25,000 unless the town board, or a town official or employee designated by the town board, advertises for proposals to perform the terms of the public contract by publishing a class 2 notice under ch. 985. The town board may provide for additional means of advertising for bids.

60.47(3) (3) Contracts to lowest responsible bidder. The town board shall let a public contract for which advertising for proposals is required under sub. (2) (b) to the lowest responsible bidder. Section 66.0901 applies to public contracts let under sub. (2) (b).

60.47(4) (4) Contracts with governmental entities. This section does not apply to public contracts entered into by a town with a municipality, as defined under s. 66.0301 (1) (a).

60.47(5) (5) Exception for emergencies and donated materials and labor. This section is optional with respect to public contracts for the repair and construction of public facilities when damage or threatened damage to the facility creates an emergency, as declared by resolution of the town board, that endangers the public health or welfare of the town. This subsection no longer applies when the town board declares that the emergency no longer exists. This section is optional with respect to a public contract if the materials related to the contract are donated or if the labor that is necessary to execute the public contract is provided by volunteers.

60.47(6) (6) Application to work by town. This section does not apply to any public work performed directly by the town.

60.47 History History: 1983 a. 532; 1989 a. 272; 1999 a. 9; 1999 a. 150 s. 672; 2005 a. 202.

60.47 Annotation Sub. (3) does not imply a broad range of discretion beyond determining whether a bidder is responsible. D.M.K., Inc. v. Town of Pittsfield, 2006 WI App 40, 290 Wis. 2d 474, 711 N.W.2d 672, 05-0221.

60.47 Annotation An unsuccessful bidder was not entitled to maintain a suit for damages, but was instead required to seek an injunction. Only if the bidder successfully obtained an injunction would it be entitled to limited damages, not including lost profits, as, if successful, the bidder could force the town to award it the contracts, or alternatively, to relet them. D.M.K., Inc. v. Town of Pittsfield, 2006 WI App 40, 290 Wis. 2d 474, 711 N.W.2d 672, 05-0221.

60.47 Annotation A disappointed bidder may recover bid preparation expenses for a violation of the competitive bidding statute regardless of whether it has sought injunctive relief. North Twin Builders, LLC v. Town of Phelps, 2011 WI App 77, 334 Wis. 2d 148, 800 N.W.2d 1, 09-3036.



60.50 Public works.

60.50  Public works. Without limitation because of enumeration, the town board may:

60.50(1) (1) Acquire lands. Notwithstanding s. 60.10 (2) (e), acquire lands to lay, construct, alter, extend or repair any highway, street or alley in the town.

60.50(2) (2) Streets, sewers and service mains. Provide for laying, constructing, altering, extending, replacing, removing or repairing any highway, street, alley, sanitary sewer, storm sewer, water main or any other service pipes, under s. 62.16 (2) (d), in the town.

60.50(3) (3) Sidewalks. Provide for construction, removal, replacement or repair of sidewalks under s. 66.0907.

60.50(4) (4) Lighting highways. Provide for lighting for highways, as defined under s. 340.01 (22), located in the town.

60.50(5) (5) Lake improvements. Provide for making improvements in any lake or waterway located in the town.

60.50(6) (6) Inspections. Gather at the site of a public works project or a highway, street or alley project that has been approved by the town board for the sole purpose of inspecting the work that has been completed or that is in progress if, before gathering at the site, the chairperson of the board or the chairperson's designee notifies by telephone or facsimile transmission those news media who have filed a written request for notice of such inspections in relation to that project and if the chairperson of the board or the chairperson's designee submits at the next board meeting a report that describes the inspection. The board may not take any official action at the inspection site.

60.50 History History: 1983 a. 532; 1993 a. 246; 1995 a. 185; 1999 a. 150 s. 672.



60.52 Sewer and water systems of adjoining municipality.

60.52  Sewer and water systems of adjoining municipality.

60.52(1)(1) With the approval of the town board, any city or village adjoining a town may construct and maintain extensions of its sewer or water system in the town. An extension of a sewer or water system under this subsection is subject to s. 62.175 (1) and the rights of abutting property owners.

60.52(2) (2) An abutting property owner who is permitted to connect with and use a sewer or water system constructed under sub. (1) may not be deprived of the use of the sewer or water system, except for nonpayment of water or sewer charges, without the approval of the town board.

60.52 History History: 1983 a. 532.

60.52 Annotation A city or village sewer extension through town lands that does not provide service for town residents does not require approval of the town board under sub. (1). Danielson v. City of Sun Prairie, 2000 WI App 227, 239 Wis. 2d 178, 619 N.W.2d 108, 99-2719.

60.52 Annotation In determining under Danielson whether the extension through a town serves the town and thus requires the town's approval, the extension project must be looked at as a whole, and not in its component parts. Town of Union v. City of Eau Claire, 2003 WI App 161, 265 Wis. 2d 879, 667 N.W.2d 810, 02-3393.



60.53 Service pipes and laterals.

60.53  Service pipes and laterals. Sections 62.16 (2) and 66.0911, relating to service pipes and laterals, are applicable to towns.

60.53 History History: 1983 a. 532; 1999 a. 150 s. 672.



60.54 Solid waste transportation.

60.54  Solid waste transportation.

60.54(1) (1) The town board may designate any town highway which provides reasonable access to a solid waste disposal site or facility licensed under s. 289.31 as appropriate for the transportation of solid waste into, within or through the town for the purpose of disposing of the waste at the site or facility and may prohibit the use of other town highways for that purpose.

60.54(2) (2) Any person violating a prohibition enacted under sub. (1) shall forfeit not more than $1,000.

60.54 History History: 1983 a. 532; 1995 a. 227.



60.55 Fire protection.

60.55  Fire protection.

60.55(1)(1)  General authority.

60.55(1)(a)(a) The town board shall provide for fire protection for the town. Fire protection for the town, or any portion of the town, may be provided in any manner, including:

60.55(1)(a)1. 1. Establishing a town fire department.

60.55(1)(a)2. 2. Joining with another town, village or city to establish a joint fire department. If the town board establishes a joint fire department with a village under s. 61.65 (2) (a) 3., the town board shall create a joint board of fire commissioners with the village under s. 61.65 (2) (b) 2.

60.55(1)(a)3. 3. Contracting with any person.

60.55(1)(a)4. 4. Utilizing a fire company organized under ch. 213.

60.55(1)(a)5. 5. Creating a combined protective services department under s. 60.553.

60.55(1)(b) (b) The town board may provide for the equipping, staffing, housing and maintenance of fire protection services.

60.55(2) (2) Funding. The town board may:

60.55(2)(a) (a) Appropriate money to pay for fire protection in the town.

60.55(2)(b) (b) Charge property owners a fee for the cost of fire protection provided to their property under sub. (1) (a) according to a written schedule established by the town board.

60.55(2)(c) (c) Levy taxes on the entire town to pay for fire protection.

60.55(2)(d) (d) Levy taxes on property served by a particular source of fire protection, to support the source of protection.

60.55 History History: 1983 a. 532; 1987 a. 399; 2011 a. 32.

60.55 Annotation Any fire department created under this section, whether formed under ch. 181 or 213, is a government subdivision or agency entitled to immunity under s. 893.80 (4). Mellenthin v. Berger, 2003 WI App 126, 265 Wis. 2d 575, 663 N.W.2d 817, 02-2524.

60.55 Annotation This section does not create an exception to the grant of power to the town meeting to authorize land purchases or construction by the town board. If a town board chooses to meet the requirements of this section to provide fire protection by providing housing for fire protection services and also chooses to purchase land and construct that housing, then the town board must proceed with the authorization of the town meeting under s. 60.10 (2) (e) and (f) to purchase the land and construct the building. Town of Clayton v. Cardinal Construction Company, Inc. 2009 WI App 54, 317 Wis. 2d 424, 767 N.W.2d 605, 08-1793.



60.553 Combined protective services.

60.553  Combined protective services.

60.553(1) (1) Any town may provide police and fire protection services by any of the following:

60.553(1)(a) (a) A combined protective services department which is neither a police department under s. 60.56 (1) (a) nor a fire department under s. 60.55 (1) (a), and in which the same person may be required to perform police protection and fire protection duties without being required to perform police protection duties for more than 8 hours in each 24 hours except in emergency situations, as described under s. 62.13 (7n).

60.553(1)(b) (b) Persons in a police department or fire department who, alone or in combination with persons designated as police officers or fire fighters, may be required to perform police protection and fire protection duties without being required to perform police protection duties for more than 8 hours in each 24 hours except in emergency situations, as described under s. 62.13 (7n).

60.553(2) (2) The governing body of a town acting under sub. (1) may designate any person required to perform police protection and fire protection duties under sub. (1) as primarily a police officer or fire fighter for purposes described in ss. 62.13 (7m), (7n), (10m), and (11), 891.45, 891.453, and 891.455.

60.553 History History: 2011 a. 32; s. 35.17 correction in sub. (2).



60.555 Fire safety regulations.

60.555  Fire safety regulations. The town board, by ordinance, may adopt regulations to prevent, detect and suppress fire and related fire hazards. The regulations may include provision for the inspection, at reasonable times, of property in the town for compliance with regulations adopted under this section.

60.555 History History: 1983 a. 532.



60.557 Reimbursement for fire calls on highways.

60.557  Reimbursement for fire calls on highways.

60.557(1)(1) If a town incurs costs for a fire call by responding to a vehicle fire on a county trunk highway, the county maintaining that portion of the highway where the vehicle was located at the time of the fire shall reimburse the town up to $200 for the costs if the town submits written proof that the town has made a reasonable effort to collect the cost from the insurer of the person to whom the fire call was provided or from the person to whom the fire call was provided, except that the town may attempt to collect the cost from the person only if the town is unsuccessful in its efforts to collect from the person's insurer or if the person has no insurer. If the town collects the cost from an insurer or such person after the county reimburses the town, the town shall return the amount collected to the county.

60.557(2) (2) If a town incurs costs for a fire call on a state trunk highway or any highway that is a part of the national system of interstate highways and maintained by the department of transportation, the department of transportation shall reimburse the town up to $500 for the costs, even if the fire equipment is not actually used, if the town submits written proof that the town has made a reasonable effort to collect the cost from the insurer of the person to whom the fire call was provided or from the person to whom the fire call was provided, except that the town may attempt to collect the cost from the person only if the town is unsuccessful in its efforts to collect from the person's insurer or if the person has no insurer. If the town collects the cost from an insurer or such person after the department reimburses the town, the town shall return the amount collected to the department.

60.557 History History: 1983 a. 532, 538; 1993 a. 16; 1999 a. 131; 2003 a. 205.



60.56 Law enforcement.

60.56  Law enforcement.

60.56(1)(1)  General authority.

60.56(1)(a)(a) The town board may provide for law enforcement in the town or any portion of the town in any manner, including:

60.56(1)(a)1. 1. Establishing a town police department.

60.56(1)(a)2. 2. Joining with another town, village or city to create a joint police department. If the town board establishes a joint police department with a village under s. 61.65 (1) (a) 3., the town board shall create a joint board of police commissioners with the village under s. 61.65 (1) (b) 1. b.

60.56(1)(a)3. 3. Contracting with any person.

60.56(1)(a)4. 4. Creating a combined protective services department under s. 60.553.

60.56(1)(am) (am) If a town board establishes a town police department under par. (a) 1. or 2. and does not create a board of police commissioners singly or in combination with another town, village or city, or if a town board establishes a combined protective services department under s. 60.553 and does not create a board of police and fire commissioners, the town may not suspend, reduce, suspend and reduce, or remove any police chief, chief of a combined protective services department, or other law enforcement officer who is not probationary, and for whom there is no valid and enforceable contract of employment or collective bargaining agreement which provides for a fair review prior to that suspension, reduction, suspension and reduction or removal, unless the town board does one of the following:

60.56(1)(am)1. 1. Establishes a committee of not less than 3 members, none of whom may be an elected or appointed official of the town or be employed by the town. The committee shall act under s. 62.13 (5) in place of a board of police and fire commissioners. The town board may provide for some payment to each member for the member's cost of serving on the committee at a rate established by the town board.

60.56(1)(am)2. 2. Appoint a person who is not an elected or appointed official of the town and who is not employed by the town. The person shall act under s. 62.13 (5) in place of a board of police and fire commissioners. The town board may provide for some payment to that person for serving under this subdivision at a rate established by the town board.

60.56(1)(b) (b) The town board may provide for the equipping, staffing, housing and maintenance of law enforcement services.

60.56(2) (2) Funding. The town board may appropriate money to fund law enforcement services.

60.56 History History: 1983 a. 532; 1985 a. 166 ss. 1, 8; 1987 a. 27; 2011 a. 32.

60.56 Annotation A town cannot "establish" a police department without official action. Christian v. Town of Emmett, 163 Wis. 2d 277, 471 N.W.2d 252 (Ct. App. 1991).

60.56 Annotation That a police chief served on a volunteer basis without compensation did not render him a probationary officer under sub. (1) (am). "At-will" employment has no relevance to whether the procedures outlined in this section must be followed. Town of LaGrange v. Auchinleck, 216 Wis. 2d 84, 573 N.W.2d 232 (Ct. App. 1997), 96-3313.

60.56 Annotation A sheriff may not unilaterally withdraw investigative services provided to one urbanized town within the county because the town maintains its own police department. 81 Atty. Gen. 98.



60.563 Rewards for crime information.

60.563  Rewards for crime information. When any heinous offense or crime has been committed against life or property within a town, the town board chairperson, with the consent of a majority of the members of the town board, may offer a reward for the apprehension of the criminal or perpetrator of such offense.

60.563 History History: 1993 a. 246.



60.565 Ambulance service.

60.565  Ambulance service. The town board shall contract for or operate and maintain ambulance services unless such services are provided by another person. If the town board contracts for ambulance services, it may contract with one or more providers. The town board may determine and charge a reasonable fee for ambulance service provided under this section. The town board may purchase equipment for medical and other emergency calls.

60.565 History History: 1983 a. 532; 1991 a. 39.



60.57 Police and fire commission.

60.57  Police and fire commission.

60.57(1) (1) The town board may:

60.57(1)(a) (a) If the town has a police department, establish a board of police commissioners.

60.57(1)(b) (b) If the town has a fire department, establish a board of fire commissioners.

60.57(1)(c) (c) If the town has both a police and fire department, or a combined protective services department, establish a board of police and fire commissioners.

60.57(2) (2) A board created under this section shall be organized in the same manner as boards of police and fire commissioners under s. 62.13 (1).

60.57(3) (3) A board created under this section is subject to the provisions of s. 62.13 (2) to (5) and (7) to (12) to the extent that the provisions apply to 2nd and 3rd class cities. In applying s. 62.13 under this section, the town board chairperson has the powers and duties specified for a mayor, the town board has the powers and duties specified for a common council and the town has the powers and duties specified for a city.

60.57 History History: 1983 a. 532; 2011 a. 32.



60.61 General zoning authority.

60.61  General zoning authority.

60.61(1) (1)  Purpose and construction.

60.61(1)(a)(a) Ordinances adopted under this section shall be designed to promote the public health, safety and general welfare.

60.61(1)(b) (b) Authority granted under this section shall be liberally construed in favor of the town exercising the powers. This section may not be construed to limit or repeal any powers possessed by any town.

60.61(1m) (1m) Building code enforcement. A town board may enact and enforce building code ordinances under ss. 62.17, 101.65, 101.76 and 101.86.

60.61(2) (2) Extent of authority. Subject to subs. (3) and (3m), if a town is located in a county which has not enacted a county zoning ordinance under s. 59.69, the town board, by ordinance, may:

60.61(2)(a) (a) Regulate, restrict and determine all of the following:

60.61(2)(a)1. 1. The areas within which agriculture, forestry, mining and recreation may be conducted, except that no ordinance enacted under this subsection may prohibit forestry operations that are in accordance with generally accepted forestry management practices, as defined under s. 823.075 (1) (d).

60.61(2)(a)2. 2. The location of roads, schools, trades and industries.

60.61(2)(a)3. 3. The location, height, bulk, number of stories and size of buildings and other structures.

60.61(2)(a)4. 4. The percentage of a lot which may be occupied.

60.61(2)(a)5. 5. The size of yards, courts and other open spaces.

60.61(2)(a)6. 6. The density and distribution of population.

60.61(2)(a)7. 7. The location of buildings designed for specified uses.

60.61(2)(a)8. 8. The trades, industries or purposes that may be engaged in or subject to regulation.

60.61(2)(a)9. 9. The uses for which buildings may not be erected or altered.

60.61(2)(b) (b) Establish districts of such number, shape and area necessary to carry out the purposes under par. (a). The town board may establish mixed-use districts that contain any combination of uses, such as industrial, commercial, public, or residential uses, in a compact urban form.

60.61(2)(c) (c) Establish building setback lines.

60.61(2)(d) (d) Regulate, restrict and determine the areas in or along natural watercourses, channels, streams and creeks in which trades and industries, filling or dumping, erection of structures and the location of buildings may be prohibited or restricted.

60.61(2)(e) (e) Adopt an official map showing areas, outside the limits of villages and cities, suited to carry out the purposes of this section. Any map adopted under this paragraph shall show the location of any part of an airport, as defined in s. 62.23 (6) (am) 1. a., located in the town and of any part of an airport affected area, as defined in s. 62.23 (6) (am) 1. b., located in the town.

60.61(2)(f) (f) Regulate, restrict and determine the location, height, bulk, number of stories and size of buildings and other structures and objects of natural growth in any area of the town in the vicinity of an airport owned by the town or privately owned, divide the territory into several areas and impose different restrictions for each area. In exercising its power under this paragraph, the town board may, by eminent domain, remove or alter any buildings, structures or objects of natural growth which are contrary to the restrictions imposed in the area in which they are located, except railroad buildings, bridges or facilities other than telegraph, telephone and overhead signal system poles and wires.

60.61(2)(g) (g) Encourage the protection of groundwater resources.

60.61(2)(h) (h) Provide for the preservation of burial sites, as defined in s. 157.70 (1) (b).

60.61(2)(i) (i) Provide adequate access to sunlight for solar collectors and to wind for wind energy systems.

60.61(3) (3) Exercise of authority. Before exercising authority under sub. (2), the town board shall petition the county board to initiate, at any regular or special meeting, action to enact a county zoning ordinance under s. 59.69. The town board may proceed under sub. (2) if:

60.61(3)(a) (a) The county board fails or refuses, at the meeting, to direct the county zoning agency to proceed under s. 59.69;

60.61(3)(b) (b) The county zoning agency's report and the recommended county zoning ordinance prepared pursuant to the report are not presented to the county board within one year; or

60.61(3)(c) (c) The county zoning agency report and recommended county zoning ordinance are presented to the county board within one year and the county board at its next meeting following receipt of the report fails to adopt the ordinance.

60.61(3c) (3c) Antenna facilities. The town board may not enact an ordinance or adopt a resolution on or after May 6, 1994, or continue to enforce an ordinance or resolution on or after May 6, 1994, that affects satellite antennas with a diameter of 2 feet or less unless one of the following applies:

60.61(3c)(a) (a) The ordinance or resolution has a reasonable and clearly defined aesthetic or public health or safety objective.

60.61(3c)(b) (b) The ordinance or resolution does not impose an unreasonable limitation on, or prevent, the reception of satellite-delivered signals by a satellite antenna with a diameter of 2 feet or less.

60.61(3c)(c) (c) The ordinance or resolution does not impose costs on a user of a satellite antenna with a diameter of 2 feet or less that exceed 10% of the purchase price and installation fee of the antenna and associated equipment.

60.61(3d) (3d) Amateur radio antennas. The town board may not enact an ordinance or adopt a resolution on or after April 17, 2002, or continue to enforce an ordinance or resolution on or after April 17, 2002, that affects the placement, screening, or height of antennas, or antenna support structures, that are used for amateur radio communications unless all of the following apply:

60.61(3d)(a) (a) The ordinance or resolution has a reasonable and clearly defined aesthetic, public health, or safety objective, and represents the minimum practical regulation that is necessary to accomplish the objectives.

60.61(3d)(b) (b) The ordinance or resolution reasonably accommodates amateur radio communications.

60.61(3m) (3m) Migrant labor camps. The town board may not enact an ordinance or adopt a resolution that interferes with any repair or expansion of migrant labor camps, as defined in s. 103.90 (3), that are in existence on May 12, 1992, if the repair or expansion is required by an administrative rule promulgated by the department of workforce development under ss. 103.90 to 103.97. An ordinance or resolution of the town that is in effect on May 12, 1992, and that interferes with any repair or expansion of existing migrant labor camps that is required by such an administrative rule is void.

60.61(4) (4) Procedure.

60.61(4)(a)(a) The town board shall appoint a town zoning committee consisting of 5 members. The town zoning committee shall also include, as a nonvoting member, a representative from a military base or installation, with at least 200 assigned military personnel or that contains at least 2,000 acres, that is located in the town, if the base's or installation's commanding officer appoints such a representative.

60.61(4)(b) (b) Before the town board may adopt an ordinance under sub. (2), the town zoning committee shall recommend zoning district boundaries and appropriate regulations and restrictions for the districts. In carrying out its duties, the town zoning committee shall develop a preliminary report and hold a public hearing on the report before submitting a final report to the town board. The town zoning committee shall give notice of the public hearing on the preliminary report and of the time and place of the public hearing on the report by a class 2 notice under ch. 985. The town zoning committee shall consider any comments made, or submitted, by the commanding officer, or the officer's designee, of a military base or installation, with at least 200 assigned military personnel or that contains at least 2,000 acres, that is located in or near the town. If the town zoning committee makes a substantial change in its report following the public hearing, it shall hold another public hearing on the report. After the final report of the town zoning committee is submitted to the town board, the board may adopt an ordinance under sub. (2) following a public hearing held by the board on the proposed ordinance. The town board shall give notice of the public hearing on the proposed ordinance and of the time and place of the public hearing on the ordinance by a class 2 notice under ch. 985. If the proposed ordinance has the effect of changing the allowable use of any property, the notice shall include either a map showing the property affected by the ordinance or a description of the property affected by the ordinance and a statement that a map may be obtained from the town board. A copy of an adopted ordinance shall be sent to the commanding officer, or the officer's designee, of any military base or installation, with at least 200 assigned military personnel or that contains at least 2,000 acres, that is located in or near the town.

60.61(4)(c) (c)

60.61(4)(c)1.1. After the town board has adopted a town zoning ordinance, the board may alter, supplement or change the boundaries or regulations established in the ordinance if a public hearing is held on the revisions. The board shall give notice of any proposed revisions in the zoning ordinance and of the time and place of the public hearing on them by a class 2 notice under ch. 985. If the proposed amendment would have the effect of changing the allowable use of any property, the notice shall include either a map showing the property affected by the amendment or a description of the property affected by the amendment and a statement that a map may be obtained from the town board. The board shall allow any interested person to testify at the hearing, and shall consider any comments made, or submitted, by the commanding officer, or the officer's designee, of a military base or installation, with at least 200 assigned military personnel or that contains at least 2,000 acres, that is located in or near the town. If any proposed revision under this subdivision would make any change in an airport affected area, as defined in s. 62.23 (6) (am) 1. b., the board shall mail a copy of such notice to the owner or operator of the airport bordered by the airport affected area.

60.61(4)(c)2. 2. A proposed amendment, supplement or change to the town zoning ordinance must be adopted by not less than a three-fourths vote of the town board if a protest against the proposed amendment, supplement or change is presented to the town board prior to or at the public hearing under subd. 1. and:

60.61(4)(c)2.a. a. The protest is signed and acknowledged by the owners of at least 50% of the area proposed to be altered; or

60.61(4)(c)2.b. b. The protest is signed and acknowledged by the abutting owners of at least 50% of the total perimeter of the area proposed to be altered that is included within 300 feet of the parcel or parcels to be rezoned.

60.61(4)(c)3. 3. A proposed amendment, supplement or change to the town zoning ordinance must be adopted by not less than a two-thirds vote of the town board if the proposed amendment, supplement or change would make any change in an airport affected area, as defined under s. 62.23 (6) (am) 1. b. and if a protest against the proposed revision is presented to the town board prior to or at the public hearing under subd. 1. by the owner or operator of the airport bordered by the airport affected area.

60.61(4)(d) (d)

60.61(4)(d)1.1. In this paragraph, "comprehensively revise" means to incorporate numerous and substantial changes in the zoning ordinance.

60.61(4)(d)2. 2. The town board may, by a single ordinance, comprehensively revise an existing town zoning ordinance. The ordinance shall be adopted under par. (b).

60.61(4)(e) (e) Neither the town board nor the town zoning committee may condition or withhold approval of a permit under this section based upon the property owner entering into a contract, or discontinuing, modifying, extending, or renewing any contract, with a 3rd party under which the 3rd party is engaging in a lawful use of the property.

60.61(4)(f) (f) The town board shall maintain a list of persons who submit a written request to receive notice of any proposed ordinance or amendment that affects the allowable use of the property owned by the person. If the town zoning committee completes a final report on a proposed zoning ordinance and the town board is prepared to vote on the proposed ordinance under par. (b) or if the town board is prepared to vote on a proposed amendment under par. (c) 1., the town board shall send a notice, which contains a copy of the proposed ordinance or amendment, to each person on the list whose property, the allowable use of which, may be affected by the proposed ordinance or amendment. The notice shall be by mail or in any reasonable form that is agreed to by the person and the town board. The town board may charge each person on the list who receives a notice a fee that does not exceed the approximate cost of providing the notice to the person. An ordinance or amendment that is subject to this paragraph may take effect even if the town board fails to send the notice that is required by this paragraph.

60.61(5) (5) Nonconforming uses.

60.61(5)(ab)(ab) In this subsection "nonconforming use" means a use of land, a dwelling, or a building that existed lawfully before the current zoning ordinance was enacted or amended, but that does not conform with the use restrictions in the current ordinance.

60.61(5)(am) (am) An ordinance adopted under this section may not prohibit the continued use of any building, premises, structure, or fixture for any trade or industry for which the building, premises, structure, or fixture is used when the ordinance takes effect. An ordinance adopted under this section may prohibit the alteration of, or addition to, any existing building, premises, structure, or fixture used to carry on an otherwise prohibited trade or industry within the district. If a use that does not conform to an ordinance adopted under this section is discontinued for a period of 12 months, any future use of the land, building, premises, structure, or fixture shall conform to the ordinance.

60.61(5)(b) (b) Except as provided in par. (d), immediately after the publication of a town zoning ordinance, the town board shall provide for the compilation of a record of the present use of all buildings and premises used for purposes not in conformity with the zoning ordinance. The record shall contain the names and addresses of the owner of the nonconforming use and any occupant other than the owner, the legal description of the land, and the nature and extent of the use of the land. The record shall be published in the town as a class 1 notice under ch. 985. Within 60 days after final publication, upon presentation of proof to the town board, errors or omissions in the record may be corrected. At the expiration of the 60-day period, the record shall be filed in the office of the town clerk after the record is first recorded in the office of the register of deeds. The record is prima facie evidence of the extent and number of nonconforming uses existing at the time the ordinance takes effect. Errors or omissions in the record shall be corrected by the town board upon petition of any citizen or by the board on its own motion. The decision of the board concerning errors or omissions is final.

60.61(5)(c) (c) Immediately after the record of nonconforming uses is filed with the town clerk, the clerk shall furnish the town assessor the record of nonconforming uses within the town. After the assessment for the following year and each succeeding assessment, the town assessor shall file a written report, certified by the board of review, with the town clerk listing all nonconforming uses which have been discontinued since the prior assessment. The town clerk shall record discontinued nonconforming uses as soon as reported by the assessor. In this paragraph, "town assessor" includes the county assessor assessing the town under s. 70.99.

60.61(5)(d) (d) Paragraphs (b) and (c) do not apply to towns issuing building permits as a means of enforcing the zoning ordinance or of identifying nonconforming uses or to towns which have established other procedures for this purpose.

60.61(5)(e) (e)

60.61(5)(e)1.1. In this paragraph, "amortization ordinance" means an ordinance that allows the continuance of the lawful use of a nonconforming building, premises, structure, or fixture that may be lawfully used as described under par. (am), but only for a specified period of time, after which the lawful use of such building, premises, structure, or fixture must be discontinued without the payment of just compensation.

60.61(5)(e)2. 2. Subject to par. (am), an ordinance enacted under this section may not require the removal of a nonconforming building, premises, structure, or fixture by an amortization ordinance.

60.61(5e) (5e) Repair and maintenance of certain nonconforming structures.

60.61(5e)(a)(a) In this subsection:

60.61(5e)(a)1. 1. "Development regulations" means the part of a zoning ordinance enacted under this section that applies to elements including setback, height, lot coverage, and side yard.

60.61(5e)(a)2. 2. "Nonconforming structure" means a dwelling or other building that existed lawfully before the current zoning ordinance was enacted or amended, but that does not conform with one or more of the development regulations in the current zoning ordinance.

60.61(5e)(b) (b) An ordinance enacted under this section may not prohibit, or limit based on cost, the repair, maintenance, renovation, or remodeling of a nonconforming structure.

60.61(5m) (5m) Restoration of certain nonconforming structures.

60.61(5m)(a)(a) Restrictions that are applicable to damaged or destroyed nonconforming structures and that are contained in an ordinance adopted under this section may not prohibit the restoration of a nonconforming structure if the structure will be restored to the size, subject to par. (b), location, and use that it had immediately before the damage or destruction occurred, or impose any limits on the costs of the repair, reconstruction, or improvement if all of the following apply:

60.61(5m)(a)1. 1. The nonconforming structure was damaged or destroyed on or after March 2, 2006.

60.61(5m)(a)2. 2. The damage or destruction was caused by violent wind, vandalism, fire, flood, ice, snow, mold, or infestation.

60.61(5m)(b) (b) An ordinance adopted under this section to which par. (a) applies shall allow for the size of a structure to be larger than the size it was immediately before the damage or destruction if necessary for the structure to comply with applicable state or federal requirements.

60.61(6) (6) Enforcement. The town board may by ordinance provide for the enforcement of all ordinances adopted under this section. The board may impose forfeitures and other penalties for violation of ordinances adopted under this section. To enforce compliance with ordinances adopted under this section, the town or the owner of real estate within a district affected by the ordinance may seek a court order.

60.61 History History: 1983 a. 532, 538; 1985 a. 136, 316; 1991 a. 255; 1993 a. 246, 301, 400, 414, 491; 1995 a. 27 s. 9130 (4); 1995 a. 201; 1997 a. 3.; 2001 a. 50; 2005 a. 26, 79, 81, 112, 171, 208; 2007 a. 97; 2009 a. 351; 2011 a. 170.



60.62 Zoning authority if exercising village powers.

60.62  Zoning authority if exercising village powers.

60.62(1)(1) Except as provided in s. 60.23 (33) and subject to subs. (2), (3) and (4), if a town board has been granted authority to exercise village powers under s. 60.10 (2) (c), the board may adopt zoning ordinances under s. 61.35.

60.62(2) (2) If the county in which the town is located has enacted a zoning ordinance under s. 59.69, the exercise of the authority under sub. (1) is subject to approval by the town meeting or by a referendum vote of the electors of the town held at the time of any regular or special election. The question for the referendum vote shall be filed as provided in s. 8.37.

60.62(3) (3) In counties having a county zoning ordinance, no zoning ordinance or amendment of a zoning ordinance may be adopted under this section unless approved by the county board.

60.62(4) (4)

60.62(4)(a)(a) Notwithstanding ss. 61.35 and 62.23 (1) (a), a town with a population of less than 2,500 that acts under this section may create a "Town Plan Commission" under s. 62.23 (1) (a) that has 5 members, all of whom shall be appointed by the town board chairperson, subject to confirmation by the town board. The town chairperson shall also select the presiding officer. The town board chairperson may appoint town board members to the commission and may appoint other town elected or appointed officials to the commission, except that the commission shall always have at least one citizen member who is not a town official. Appointees to the town plan commission may be removed only by a majority vote of the town board. All other provisions of ss. 61.35 and 62.23 shall apply to a town plan commission that has 5 members.

60.62(4)(b) (b) If a town plan commission consists of 7 members and the town board enacts an ordinance or adopts a resolution reducing the size of the commission to 5 members, the commission shall continue to operate with 6 or 7 members until the expiration of the terms of the 2 citizen members, who were appointed under s. 62.23 (1) (a), whose terms expire soonest after the effective date of the ordinance or resolution that reduces the size of the commission.

60.62(4)(c) (c) If a town plan commission consists of 5 members and the town board enacts an ordinance or adopts a resolution increasing the size of the commission to 7 members, the town board chairperson shall appoint the 2 new members under s. 62.23 (1) (a).

60.62(4)(d) (d) Notwithstanding ss. 61.35 and 62.23 (1) (a), if a town with a population of at least 2,500 acts under this section and creates a "Town Plan Commission" under s. 62.23 (1) (a), all members of the commission shall be appointed by the town board chairperson, subject to confirmation by the town board. The town chairperson shall also select the presiding officer. The town board chairperson may appoint town board members to the commission and may appoint other town elected or appointed officials to the commission, except that the commission shall always have at least 3 citizen members who are not town officials. Appointments shall be made by the town board chairperson during the month of April for terms that expire in April or at any other time if a vacancy occurs during the middle of a term except that the appointees to the town plan commission may be removed before the expiration of the appointee's term by a majority vote of the town board. All other provisions of ss. 61.35 and 62.23 shall apply to a town plan commission to which this paragraph applies.

60.62 History History: 1983 a. 532; 1995 a. 201; 1997 a. 27; 1999 a. 9, 182; 2005 a. 207; 2009 a. 372.

60.62 Annotation An amended PUD ordinance that allowed the placement of a PUD in any district, subject only to the approval of the town board as a conditional use, was invalid as it allowed the town to rezone without county board approval. City of Waukesha v. Town of Waukesha, 198 Wis. 2d 592, 543 N.W.2d 515 (Ct. App. 1995), 94-0812.

60.62 Annotation Permitting general town regulation of shorelands under village powers conflicts with the statutory scheme of ss. 59.692 and 281.31, which, by their plain language, appear to deliberately exclude towns from having shoreland zoning authority, except in the circumstance identified in s. 59.692 (2) (b). Hegwood v. Town of Eagle Zoning Board of Appeals, 2013 WI App 118, ___ Wis. 2d ___, ___ N.W.2d ___, 12-2058.

60.62 Annotation Judicial review of a county board's legislative decision concerning approval or disapproval of town zoning ordinances submitted under sub. (3) is limited to cases of abuse of discretion, excess of power, or error of law. 79 Atty. Gen. 117.



60.625 Required notice on certain approvals.

60.625  Required notice on certain approvals.

60.625(1) (1) In this section, "wetland" has the meaning given in s. 23.32 (1).

60.625(2) (2)

60.625(2)(a)(a) Except as provided in par. (b), a town that issues a building permit or other approval for construction activity, shall give the applicant a written notice as specified in subs. (3) and (4) at the time the building permit is issued.

60.625(2)(b) (b)

60.625(2)(b)1.1. A town is not required to give the notice under par. (a) at the time that it issues a building permit if the town issues the building permit on a standard building permit form prescribed by the department of safety and professional services.

60.625(2)(b)2. 2. A town is not required to give the notice under par. (a) at the time that it issues a building permit or other approval if the building permit or other approval is for construction activity that does not involve any land disturbing activity including removing protective ground cover or vegetation, or excavating, filling, covering, or grading land.

60.625(3) (3) Each notice shall contain the following language: "YOU ARE RESPONSIBLE FOR COMPLYING WITH STATE AND FEDERAL LAWS CONCERNING CONSTRUCTION NEAR OR ON WETLANDS, LAKES, AND STREAMS. WETLANDS THAT ARE NOT ASSOCIATED WITH OPEN WATER CAN BE DIFFICULT TO IDENTIFY. FAILURE TO COMPLY MAY RESULT IN REMOVAL OR MODIFICATION OF CONSTRUCTION THAT VIOLATES THE LAW OR OTHER PENALTIES OR COSTS. FOR MORE INFORMATION, VISIT THE DEPARTMENT OF NATURAL RESOURCES WETLANDS IDENTIFICATION WEB PAGE OR CONTACT A DEPARTMENT OF NATURAL RESOURCES SERVICE CENTER."

60.625(4) (4) The notice required in sub. (2) (a) shall contain the electronic Web site address that gives the recipient of the notice direct contact with that Web site.

60.625(5) (5) A town in issuing a notice under this section shall require that the applicant for the building permit sign a statement acknowledging that the person has received the notice.

60.625 History History: 2009 a. 373; 2011 a. 32.



60.627 Town construction site erosion control and storm water management zoning.

60.627  Town construction site erosion control and storm water management zoning.

60.627(1) (1)  Definition. In this section, "department" means the department of natural resources.

60.627(2) (2) Authority to enact ordinance.

60.627(2)(a)(a) To effect the purposes of s. 281.33 and to promote the public health, safety and general welfare, if a town board may enact zoning ordinances under s. 60.62, the town board may enact a zoning ordinance, that is applicable to all of its area, for construction site erosion control at sites described in s. 281.33 (3) (a) 1. a. and b. and for storm water management. This ordinance may be enacted separately from ordinances enacted under s. 60.62. An ordinance enacted under this paragraph is subject to the strict conformity requirements under s. 281.33 (3m).

60.627(2)(b) (b) A county ordinance enacted under s. 59.693 does not apply and has no effect in a town in which an ordinance enacted under this section is in effect.

60.627(4) (4) Applicability of village zoning provisions.

60.627(4)(a)(a) Except as otherwise specified in this section, the provisions of s. 61.35, as they apply to villages, apply to any ordinance or amendment to an ordinance enacted under this section.

60.627(4)(b) (b) Variances and appeals regarding a construction site erosion control and storm water management ordinance under this section are to be determined by the board of appeals or similar agency for the town. To the extent specified under s. 61.35, procedures under s. 62.23 (7) (e) apply to these determinations.

60.627(4)(c) (c) An ordinance enacted under this section supersedes all provisions of an ordinance enacted under s. 60.62 that relate to construction site erosion control at sites described in s. 281.33 (3) (a) 1. a. and b. or to storm water management regulation.

60.627(5) (5) Applicability of comprehensive zoning plan or general zoning ordinance. An ordinance enacted under this section shall accord and be consistent with any comprehensive zoning plan or general zoning ordinance applicable to the enacting town, so far as practicable.

60.627(6) (6) Applicability of local subdivision regulation. All powers granted to a town under s. 236.45 may be exercised by it with respect to construction site erosion control at sites described in s. 281.33 (3) (a) 1. a. and b. or with respect to storm water management regulation, if the town has or provides a planning commission or agency.

60.627(7) (7) Applicability to local governments and agencies. An ordinance enacted under this section is applicable to activities conducted by a unit of local government and an agency of that unit of government. An ordinance enacted under this section is not applicable to activities conducted by an agency, as defined under s. 227.01 (1) but also including the office of district attorney, which is subject to the state plan promulgated or a memorandum of understanding entered into under s. 281.33 (2).

60.627(8) (8) Intergovernmental cooperation.

60.627(8)(a)(a) Except as provided in par. (c), s. 66.0301 applies to this section, but for the purposes of this section any agreement under s. 66.0301 shall be effected by ordinance.

60.627(8)(b) (b) If a town is served by a regional planning commission under s. 66.0309 and if the commission consents, the town may empower the commission by ordinance to administer the ordinance enacted under this section throughout the town, whether or not the area otherwise served by the commission includes all of that town.

60.627(8)(c) (c) If a town is served by the Dane County Lakes and Watershed Commission, and if the commission consents, the town may empower the commission by ordinance to administer the ordinance enacted under this section throughout the town, whether or not the area otherwise served by the commission includes all of that town. Section 66.0301 does not apply to this paragraph.

60.627(9) (9) Validity upon annexation. An ordinance enacted under this section by a town continues in effect in any area annexed by a city or village after the effective date of that ordinance unless the city or village enacts, maintains and enforces a city or village ordinance which complies with minimum standards established by the department and which is at least as restrictive as the town ordinance enacted under this section. If, after providing notice and conducting a hearing on the matter, the department determines that an ordinance enacted by a city or village which is applicable to an area annexed after the effective date of the town ordinance does not meet these standards or is not as restrictive as the town ordinance, the department shall issue an order declaring the city or village ordinance void and reinstating the applicability of the town ordinance to the annexed area.

60.627 History History: 1993 a. 246; 1995 a. 201, 227; 1999 a. 150 s. 672; 2013 a. 20.



60.63 Community and other living arrangements.

60.63  Community and other living arrangements. For purposes of s. 60.61, the location of a community living arrangement for adults, as defined in s. 46.03 (22), a community living arrangement for children, as defined in s. 48.743 (1), a foster home, as defined in s. 48.02 (6), or an adult family home, as defined in s. 50.01 (1), in any town shall be subject to the following criteria:

60.63(1) (1) No community living arrangement may be established after March 28, 1978 within 2,500 feet, or any lesser distance established by an ordinance of the town, of any other such facility. Agents of a facility may apply for an exception to this requirement, and such exceptions may be granted at the discretion of the local town. Two community living arrangements may be adjacent if the town authorizes that arrangement and if both facilities comprise essential components of a single program.

60.63(2) (2) Community living arrangements shall be permitted in each town without restriction as to the number of facilities, so long as the total capacity of the community living arrangements does not exceed 25 or one percent of the town's population, whichever is greater. If the capacity of the community living arrangements in the town reaches such total, the town may prohibit additional community living arrangements from locating in the township. Agents of a facility may apply for an exception to this requirement, and such exceptions may be granted at the discretion of the town.

60.63(3) (3) A foster home that is the primary domicile of a foster parent and that is licensed under s. 48.62 or an adult family home certified under s. 50.032 (1m) (b) shall be a permitted use in all residential areas and is not subject to subs. (1) and (2) except that foster homes operated by corporations, child welfare agencies, churches, associations, or public agencies shall be subject to subs. (1) and (2).

60.63(3m) (3m)

60.63(3m)(a)(a) No adult family home described in s. 50.01 (1) (b) may be established within 2,500 feet, or any lesser distance established by an ordinance of the town, of any other adult family home described in s. 50.01 (1) (b) or any community living arrangement. An agent of an adult family home described in s. 50.01 (1) (b) may apply for an exception to this requirement, and the exception may be granted at the discretion of the town.

60.63(3m)(b) (b) An adult family home described in s. 50.01 (1) (b) that meets the criteria specified in par. (a) and that is licensed under s. 50.033 (1m) (b) is permitted in the town without restriction as to the number of adult family homes and may locate in any residential zone, without being required to obtain special zoning permission except as provided in sub. (10).

60.63(4) (4) If the community living arrangement has capacity for 8 or fewer persons being served by the program, meets the criteria listed in subs. (1) and (2), and is licensed, operated, or permitted under the authority of the department of health services or the department of children and families, the community living arrangement is entitled to locate in any residential zone, without being required to obtain special zoning permission except as provided under sub. (10).

60.63(5) (5) In all cases where the community living arrangement has capacity for 9 to 15 persons being served by the program, meets the criteria listed in subs. (1) and (2), and is licensed, operated, or permitted under the authority of the department of health services or the department of children and families, that facility is entitled to locate in any residential area except areas zoned exclusively for single-family or 2-family residences except as provided in sub. (10), but is entitled to apply for special zoning permission to locate in those areas. The town may grant such special zoning permission at its discretion and shall make a procedure available to enable such facilities to request such permission.

60.63(6) (6) In all cases where the community living arrangement has capacity for serving 16 or more persons, meets the criteria listed in subs. (1) and (2), and is licensed, operated, or permitted under the authority of the department of health services or the department of children and families, that facility is entitled to apply for special zoning permission to locate in areas zoned for residential use. The town may grant such special zoning permission at its discretion and shall make a procedure available to enable such facilities to request such permission.

60.63(7) (7) The department of health services shall designate a single subunit within that department to maintain appropriate records indicating the location and the capacity of each community living arrangement for adults, and such information shall be available to the public. The department of children and families shall designate a single subunit within that department to maintain appropriate records indicating the location and the capacity of each community living arrangement for children, and such information shall be available to the public.

60.63(8) (8) In this section, "special zoning permission" includes but is not limited to the following: special exception, special permit, conditional use, zoning variance, conditional permit and words of similar intent.

60.63(9) (9) The attorney general shall take all necessary action, upon the request of the department of health services or the department of children and families, to enforce compliance with this section.

60.63(10) (10) Not less than 11 months nor more than 13 months after the first licensure of an adult family home under s. 50.033 or of a community living arrangement and every year thereafter, the town board of a town in which a licensed adult family home or a community living arrangement is located may make a determination as to the effect of the adult family home or community living arrangement on the health, safety or welfare of the residents of the town. The determination shall be made according to the procedures provided under sub. (11). If the town board determines that the existence in the town of a licensed adult family home or a community living arrangement poses a threat to the health, safety or welfare of the residents of the town, the town board may order the adult family home or community living arrangement to cease operation unless special zoning permission is obtained. The order is subject to judicial review under s. 68.13, except that a free copy of the transcript may not be provided to the licensed adult family home or community living arrangement. The licensed adult family home or community living arrangement must cease operation within 90 days after the date of the order, or the date of final judicial review of the order, or the date of the denial of special zoning permission, whichever is later.

60.63(10m) (10m) The fact that an individual with acquired immunodeficiency syndrome or a positive HIV test, as defined in s. 252.01 (2m), resides in a community living arrangement with a capacity for 8 or fewer persons may not be used under sub. (10) to assert or prove that the existence of the community living arrangement in the town poses a threat to the health, safety or welfare of the residents of the town.

60.63(11) (11) A determination made under sub. (10) shall be made after a hearing before the town board. The town shall provide at least 30 days' notice to the licensed adult family home or the community living arrangement that such a hearing will be held. At the hearing, the licensed adult family home or the community living arrangement may be represented by counsel and may present evidence and call and examine witnesses and cross-examine other witnesses called. The town board may call witnesses and may issue subpoenas. All witnesses shall be sworn by the town board. The town board shall take notes of the testimony and shall mark and preserve all exhibits. The town board may, and upon request of the licensed adult family home or the community living arrangement shall, cause the proceedings to be taken by a stenographer or by a recording device, the expense thereof to be paid by the town. Within 20 days after the hearing, the town board shall deliver to the licensed adult family home or the community living arrangement its written determination stating the reasons therefor. The determination shall be a final determination.

60.63 History History: 1983 a. 532; 1985 a. 281; 1987 a. 161; 1989 a. 56, 201; 1993 a. 27, 327, 446, 491; 1995 a. 27 s. 9126 (19); 1995 a. 225, 417; 2007 a. 20 ss. 1861 to 1866, 9121 (6) (a); 2009 a. 28, 209; 2011 a. 32.



60.64 Historic preservation.

60.64  Historic preservation. The town board, in the exercise of its zoning and police powers for the purpose of promoting the health, safety and general welfare of the community and of the state, may regulate any place, structure or object with a special character, historic interest, aesthetic interest or other significant value for the purpose of preserving the place, structure or object and its significant characteristics. The town board may create a landmarks commission to designate historic landmarks and establish historic districts. The board may regulate all historic landmarks and all property within each historic district to preserve the historic landmarks and property within the district and the character of the district.

60.64 History History: 1983 a. 532.



60.65 Board of adjustment.

60.65  Board of adjustment.

60.65(1) (1)  Town board shall appoint. If a zoning ordinance has been adopted under s. 60.61, the town board shall establish and appoint a board of adjustment.

60.65(2) (2) Membership. The board of adjustment consists of 3 members. Not more than one town board supervisor may be a member of the board of adjustment. The initial terms of the members of the board of adjustment are one, 2 and 3 years, respectively, starting from the first day of the month next following the appointment. Successors shall be appointed or elected at the expiration of each term and their term of office shall be 3 years and until their successors are appointed or elected. Members of the board of adjustment shall reside within the town. The board shall choose a chairperson. Vacancies shall be filled for the unexpired term of any member whose office becomes vacant. The town board may compensate the members of the adjustment board.

60.65(3) (3) Powers and duties. The town board may authorize the board of adjustment to, in appropriate cases and subject to appropriate conditions and safeguards, permit special exceptions to the terms of the zoning ordinance under s. 60.61 consistent with the ordinance's general purpose and intent and with applicable provisions of the ordinance. This subsection does not preclude the granting of special exceptions by the town zoning committee designated under s. 60.61 (4) or the town board, in accordance with regulations and restrictions adopted under s. 60.61.

60.65(4) (4) Procedure. The town board shall adopt regulations for the conduct of the business of the board of adjustment consistent with ordinances adopted under s. 60.61. The board of adjustment may adopt rules necessary to implement the regulations of the town board. Meetings of the board shall be held at the call of the chairperson and other times as the board may determine. The chairperson or, in his or her absence, the acting chairperson, may administer oaths and compel the attendance of witnesses. The board shall keep minutes of its proceedings showing the vote of each member upon each question or, if absent, indicating that fact and shall keep records of its examinations and other official actions, all of which shall be immediately filed in the office of the board and shall be a public record. In any action involving a historic property, as defined in s. 44.31 (3), the board shall consider any suggested alternatives or recommended decision submitted by the landmarks commission or the zoning committee.

60.65(5) (5) Exercise of county board of adjustment powers. Boards of adjustment under town zoning ordinances shall have the powers and duties provided for boards of adjustment under s. 59.694 and shall carry out their duties in the manner provided for boards of adjustment by s. 59.694.

60.65 History History: 1983 a. 532; 1985 a. 135; 1987 a. 395; 1995 a. 201.

60.65 Annotation General, rather than explicit, standards regarding the granting of special exceptions may be adopted and applied by the governing body. The applicant has the burden of formulating conditions showing that the proposed use will meet the standards. Upon approval, additional conditions may be imposed by the governing body. Kraemer & Sons v. Sauk County Adjustment Board, 183 Wis. 2d 1, 515 N.W.2d 256 (1994).

60.65 Annotation Sub. (3) requires that the authority of a town board of adjustment to grant conditional use permits be contained in the town zoning ordinance. There is no statutory authority for a town board of adjustment to hear appeals from decisions of town boards granting or denying conditional use permits. Magnolia Township and Western Rock County Citizens Against Factory Farming v. Town of Magnolia, 2005 WI App 119, 284 Wis. 2d 361, 701 N.W.2d 60, 04-1591



60.66 Town park commission.

60.66  Town park commission.

60.66(1) (1)  Established by annual town meeting. The annual town meeting may establish a town park commission consisting of 7 members.

60.66(2) (2) Appointment and term.

60.66(2)(a)(a) The town board shall appoint the members of the commission within 60 days after the commission is established. Each member shall take and file the official oath.

60.66(2)(b) (b) Except as provided under par. (c), members shall serve a term of 7 years, commencing July 1 of the year in which appointed. The town board shall appoint a successor during the month of June immediately preceding the expiration of the member's term.

60.66(2)(c) (c) The first 7 members shall be appointed for staggered terms so that on the first day of July in each of the 7 years next following the year in which they are appointed, the term of one member expires.

60.66(2)(d) (d) A member shall hold his or her office until his or her successor is appointed and qualified.

60.66(3) (3) Organization.

60.66(3)(a)(a) Within 30 days after the appointment and qualification of the initial members of the commission, the commission shall hold a meeting to appoint officers and establish bylaws for its operation.

60.66(3)(b) (b) The commission may appoint necessary assistants and employees to carry out its functions, make rules and regulations concerning their work and remove them at pleasure.

60.66(3)(c) (c) The town board shall provide sufficient office space for the maps, plans, documents and records of the commission.

60.66(4) (4) Powers and duties.

60.66(4)(a)(a) In this subsection, "park" means a public park, parkway, boulevard or pleasure drive.

60.66(4)(b) (b) The commission shall have charge of and supervision over all parks located in the town and may exercise the powers of a board of park commissioners under ss. 27.08 and 27.10 (1).

60.66(4)(c) (c) Within 2 years after its organization under sub. (3), the commission shall:

60.66(4)(c)1. 1. Make a thorough study of the town with reference to reserving lands for park purposes.

60.66(4)(c)2. 2. Make plans and maps of a comprehensive town park system.

60.66(4)(c)3. 3. Present the results of its study and its plans to the town meeting.

60.66(4)(d) (d) The commission may:

60.66(4)(d)1. 1. Lay out, improve and maintain parks in the town.

60.66(4)(d)2. 2. Lay out, grade, construct, improve and maintain highways, roads and bridges in a park or connecting the park with any other park or with any municipality.

60.66(4)(d)3. 3. Establish regulations for the use and enjoyment of the parks by the public.

60.66(4)(d)4. 4. With town board approval, acquire, in the name of the town, by purchase, land contract, lease, condemnation or otherwise, tracts of land suitable for parks. No land acquired by the commission may be disposed of by the town without the consent of the commission. If the land is disposed of, all money received for the land shall be paid into a town park fund.

60.66(4)(d)5. 5. Accept, in the name of the town, grants, conveyances and devises of land and bequests and donations of money to be used for parks located in the town.

60.66 History History: 1983 a. 532.



60.70 Definitions.

60.70  Definitions. In this subchapter:

60.70(1) (1) "Commission" means the town sanitary district commission.

60.70(1m) (1m) "Commissioner" means a member of a commission.

60.70(2) (2) "Equalized full value" means the assessed full value adjusted to reflect the full value as determined under s. 70.57.

60.70(3) (3) "Municipality" means a city, village or town.

60.70(4) (4) "Pollution" means contaminating or rendering unclean or impure the waters of the state, or making them injurious to public health, harmful for commercial or recreational use, or deleterious to fish, bird, animal or plant life.

60.70(5) (5) "Private on-site wastewater treatment system" has the meaning given under s. 145.01 (12).

60.70(6) (6) "Sewerage system" means all structures, conduits and pipelines by which sewage is collected, transported, pumped, treated and disposed of, except plumbing inside and in connection with buildings served, and service pipes from building to street main.

60.70(7) (7) "Solid waste" has the meaning given under s. 289.01 (33).

60.70(8) (8) "Solid waste disposal" has the meaning given under s. 289.01 (34).

60.70(9) (9) "Town sanitary district" or "district" means a town sanitary district created under this subchapter.

60.70(10) (10) "Water system" means all structures, conduits and appurtenances by means of which water is delivered to consumers except piping and fixtures inside buildings served and service pipes from building to street main.

60.70(11) (11) "Waters of the state" has the meaning given under s. 281.01 (18).

60.70 History History: 1983 a. 532; 1991 a. 189; 1995 a. 227, 378; 2011 a. 146.



60.71 Creation of town sanitary district by town board order.

60.71  Creation of town sanitary district by town board order.

60.71(1)(1)  Town board authority.

60.71(1)(a)(a) The town board may establish one or more town sanitary districts under this section.

60.71(1)(b) (b) If a proposed town sanitary district is in more than one town, the town board of the town containing the largest portion of the equalized full value of taxable property within the proposed district has exclusive jurisdiction to establish the town sanitary district.

60.71(2) (2) Petition.

60.71(2)(a)(a) At least 51% of the persons owning land or the owners of at least 51% of the land within the limits of the territory proposed to be organized into a town sanitary district may petition the town board for the establishment of a town sanitary district. The petition shall be addressed to the town board and filed with the town clerk. The petition shall contain the following information:

60.71(2)(a)1. 1. The proposed name of the town sanitary district.

60.71(2)(a)2. 2. A statement of the necessity for the proposed work.

60.71(2)(a)3. 3. A statement that the public health, safety, convenience or welfare will be promoted by the establishment of the town sanitary district and that the property to be included will be benefited by the proposed district.

60.71(2)(a)4. 4. A legal description of the boundaries of the proposed town sanitary district.

60.71(2)(a)5. 5. A plat or sketch showing the approximate area and boundaries of the proposed town sanitary district.

60.71(2)(a)6. 6. A general description of the proposed improvements.

60.71(2)(b) (b) One or more of the petitioners shall verify that the petition was signed personally by the persons whose signatures appear on the petition, or a person who signs a petition may have his or her signature notarized. The petition is presumed to have been signed by the persons whose signatures appear on the petition. No petition with the requisite number of valid signatures may be declared void because of alleged defects in the information required to be included in the petition. The town board at any time may permit a petition to be amended to conform to the facts.

60.71(3) (3) Bond. At least 15 days prior to the hearing under sub. (4), the petitioners shall file a personal or a surety bond with the town clerk, with security approved by the town board, sufficient to pay all of the expenses connected with the proceedings if the town board refuses to organize the district. The petitioners shall maintain the bond until either the town board issues an order to organize the district, the petitioners pay the costs of the town board under sub. (6) (f) or the proceedings are otherwise terminated. If the town board determines that a bond is insufficient, it may order the execution of an additional bond within a specified time, but not less than 10 days from the date of the order. If the petitioners fail to execute or maintain the bond, the town board may dismiss the petition.

60.71(4) (4) Hearing.

60.71(4)(a)(a) The town board shall schedule and conduct a hearing within 30 days after receipt of any petition with the requisite number of valid signatures.

60.71(4)(b) (b) The town board shall publish a class 2 notice, under ch. 985, of the hearing. The notice shall contain an announcement of the hearing and a description of the boundaries of the proposed town sanitary district. The town board shall mail the notice to the department of safety and professional services and the department of natural resources at least 10 days prior to the hearing.

60.71(4)(c) (c) Any person may file written comments on the formation of the district with the town clerk. Any owner of property within the boundary of the proposed district may appear at the hearing and offer objections, criticisms or suggestions as to the necessity of the proposed district and the question of whether his or her property will be benefited by the establishment of the district. A representative of the department of safety and professional services and of the department of natural resources may attend the hearing and advise the town board.

60.71(5) (5) Territory comprising a district.

60.71(5)(a)(a) A town sanitary district may not include any territory located within a village or city.

60.71(5)(b) (b) A town sanitary district may include territory located within a metropolitan sewerage district or any other similar district outside of the boundaries of a village or city for the purpose of auxiliary sewer construction by the town sanitary district.

60.71(6) (6) Decision by the town board.

60.71(6)(a)(a) Within 30 days after the conclusion of the hearing under sub. (4), the town board shall issue written findings and a decision on formation of the proposed town sanitary district.

60.71(6)(b) (b) As part of its findings, the town board shall determine if:

60.71(6)(b)1. 1. The proposed work is necessary.

60.71(6)(b)2. 2. Public health, safety, convenience or welfare will be promoted by the establishment of the district.

60.71(6)(b)3. 3. Property to be included in the district will be benefited by the district.

60.71(6)(c) (c) If the town board's findings required by par. (b) are all in the affirmative, the town board shall issue an order establishing the boundaries of the town sanitary district, declaring the district organized and giving the district a corporate name. After the district is established, the town board and the petitioners may submit to the commission certified bills covering their reasonable costs and disbursements in connection with the petition and hearing. The commission shall pay the expenses out of the funds of the district.

60.71(6)(d) (d) If the town board's findings required by par. (b) are in the affirmative, except that part of the territory described in the petition will not be benefited by the establishment of the district, the town board shall issue an order under par. (c), but shall exclude such territory from the district.

60.71(6)(e) (e) If the town board determines that other territory not described in the original petition should be included within the town sanitary district, the town board shall continue the hearing for not more than 30 days and publish a class 2 notice, under ch. 985, of the continued hearing. The notice shall contain a description of the revised boundaries of the proposed town sanitary district.

60.71(6)(f) (f) Except as provided in par. (d), if any of the town board's findings under par. (b) are partly or wholly in the negative, the town board shall dismiss the proceedings and order the petitioners to pay, within 30 days, all reasonable costs and disbursements of the town board in connection with the proceedings.

60.71(7) (7) Filing and recording the order. The town board shall file copies of the order establishing the town sanitary district with the department of natural resources and record the order with the register of deeds in each county in which the district is located.

60.71 History History: 1983 a. 532; 1985 a. 281; 1987 a. 77; 1993 a. 301; 1995 a. 27 ss. 3302, 3303, 9116 (5); 2001 a. 88; 2011 a. 32.



60.72 Creation of town sanitary district by order of the department of natural resources.

60.72  Creation of town sanitary district by order of the department of natural resources.

60.72(1) (1)  Definition. In this section, "department" means the department of natural resources.

60.72(2) (2) Hearing. The department shall conduct a public hearing to determine whether to order the establishment of a town sanitary district under this section.

60.72(3) (3) Notice. The department shall give notice of a hearing under this section by mail to the town clerk of each town in the area to be affected at least 30 days prior to the hearing. The town board shall publish a class 2 notice, under ch. 985, of the hearing. The notice by the town board shall contain an announcement of the hearing and a description of the area identified by the department for inclusion in the town sanitary district.

60.72(4) (4) Finding. Following the public hearing, the department shall determine if private on-site wastewater treatment systems or private domestic water systems, or both, in the affected towns constitute a threat to public health, safety, convenience or welfare or of pollution of waters of the state, and that there is no local action to correct the situation. The department shall issue its determination as written findings.

60.72(5) (5) Order. If the department's findings under sub. (4) are in the affirmative, the department shall issue an order specifying the work which is necessary and designating the property which is to be included in the proposed town sanitary district.

60.72(6) (6) Town board action. Notwithstanding s. 60.71, upon receipt of an order from the department under sub. (5), the town board may order the establishment of a town sanitary district or create a utility district under s. 66.0827.

60.72(7) (7) Town board failure to act. If the town board fails to establish a town sanitary district within 45 days after receipt of the department's order, the department shall issue an order establishing boundaries of the town sanitary district, declaring the district organized and giving the district a corporate name. The department's order establishes the district without any further action by the town board. The department shall record the order with the register of deeds in each county in which the district is situated and file a copy of the order with the town clerk of each town in which the district is situated.

60.72(8) (8) Commissioners.

60.72(8)(a)(a) After a town sanitary district has been established under sub. (6) or (7), the town board shall appoint or provide for the election of commissioners or constitute itself as the commission under s. 60.74 within 60 days after the expiration of the review period under s. 60.73, if no appeal is filed, or within 60 days after the department's order is affirmed in a proceeding under s. 60.73. If the town board does not appoint or provide for the election of commissioners or constitute itself as the commission, the department shall appoint, for 2-year terms, 3 commissioners who meet the residence and property-ownership requirements of s. 60.75 (3).

60.72(8)(b) (b) If the department appoints commissioners under par. (a), the town board, after the initial 2-year terms, shall appoint or provide for the election of commissioners under s. 60.74 or constitute itself as the commission. If the town board does not appoint or provide for the election of commissioners or constitute itself as the commission within 60 days after the initial 2-year terms expire, the department shall appoint, for staggered terms as provided in s. 60.74, 3 commissioners who meet the residence and property-ownership requirements of s. 60.75 (3).

60.72(8)(c) (c) If the town board fails to fill any vacancy on the commission within 60 days, the department shall appoint a person who meets the residence and property-ownership requirements of s. 60.75 (3) to fill the vacancy.

60.72(8)(d) (d) The department shall file notice of all appointments of commissioners with the town clerk in each town in which the district is located.

60.72(9) (9) Statutes applicable. Except as otherwise provided in this section, and unless clearly inapplicable, all other statutes relating to town sanitary districts shall apply to any town sanitary district created under sub. (6) or (7).

60.72 History History: 1983 a. 532; 1993 a. 301; 1995 a. 378; 1999 a. 150 s. 672; 2011 a. 146.



60.726 Property with private on-site wastewater treatment system included.

60.726  Property with private on-site wastewater treatment system included.

60.726(1) (1) Property that is excluded from a town sanitary district under s. 60.725 (1), 1995 stats., or, subject to sub. (2), property that is excluded from a town sanitary district under s. 60.725 (2), 1995 stats., shall be included in the town sanitary district, retroactive to April 19, 1990, and shall be subject to all property taxes, special assessments, special charges or other charges imposed or assessed by the town sanitary district on or after April 19, 1990.

60.726(2) (2) If a property owner installed on his or her property a private on-site wastewater treatment system that conforms with the state plumbing code, before a town sanitary district that encompasses that property came into existence, that property shall be included in the town sanitary district. If the private on-site wastewater treatment system was installed on or after 10 years before May 14, 1992, and if the property owner provides the town sanitary district with any information about the cost of the private on-site wastewater treatment system required by the district, the town sanitary district, when the district issues any assessment or charges or imposes property taxes to construct a sewage service system, shall pay or credit the property owner an amount equal to 10% of the cost of the private on-site wastewater treatment system, less any grants or aids received by the property owner for construction of the private on-site wastewater treatment system, multiplied by the number of years of remaining life of the private on-site wastewater treatment system. The number of years of remaining life of the private on-site wastewater treatment system is equal to 10 minus the number of years that the private on-site wastewater treatment system has been in operation.

60.726 History History: 1991 a. 270; 1993 a. 213; 1997 a. 252; 2011 a. 146.

60.726 Annotation Homeowners did not have a constitutionally protected vested property right in being excluded from a sanitary district; retroactive application of sub. (1) requiring connection was constitutional. Vanderbloemen v. Town of West Bend, 188 Wis. 2d 458, 525 N.W.2d 133 (Ct. App. 1994).



60.73 Review of orders creating town sanitary districts.

60.73  Review of orders creating town sanitary districts. Any person aggrieved by any act of the town board or the department of natural resources in establishing a town sanitary district may bring an action in the circuit court of the county in which his or her lands are located, to set aside the final determination of the town board or the department of natural resources, within 90 days after the final determination, as provided under s. 893.73 (2). If no action is taken within the 90-day period, the determination by the town board or the department of natural resources is final.

60.73 History History: 1983 a. 532.



60.74 Commissioners; method of selection.

60.74  Commissioners; method of selection.

60.74(1) (1)  Single town districts. If a town sanitary district is located entirely within one town, the town board shall determine how commissioners will be selected. The town board may appoint the commissioners, provide for their election or constitute itself as the commission. If the town board constitutes itself as the commission, it shall do so by an affirmative vote of at least two-thirds of the town board supervisors. The town board shall determine the method of selection for the initial commissioners within 60 days after the town sanitary district is established.

60.74(2) (2) Multiple town districts.

60.74(2)(a)(a) If a town sanitary district is located in 2 or more towns, the town board of the town containing the largest portion of the equalized full value of taxable property of the district shall determine, within 60 days after the district is established, how commissioners will be selected. The town board may appoint commissioners or provide for their election.

60.74(2)(b) (b) If, as a result of a change in each town's share of the equalized full value of taxable property in the district, a town's share exceeds the share of the town first authorized to determine selection under par. (a), the town board of the town with the greater share, within 60 days, may provide for the election or appointment of commissioners to replace the commissioners selected under par. (a). Any commissioner selected under par. (a) shall serve until new commissioners are appointed or elected under this paragraph.

60.74(3) (3) Election of commissioners.

60.74(3)(a)(a) If the town board provides for the election of commissioners, the town board shall either schedule the election of the first commissioners at the next regular spring election or call a special election. If the town board schedules the election of the first commissioners at the next regular spring election, the town board shall appoint commissioners, within the time limits specified in sub. (1) or (2), to serve until the 3rd Monday of April in the year when the next regular spring election is held.

60.74(3)(b) (b) After the first commissioners are elected, all subsequent commissioners shall be elected at a regular spring election.

60.74(4) (4) Change from appointment to election.

60.74(4)(a)(a) If the commissioners of a district have been appointed, a petition requesting that commissioners be elected may be submitted, subject to sub. (5m) (b), to the town board responsible for the selection of commissioners under sub. (1) or (2). The petition shall state whether the petitioners wish to have the first commissioners elected at a special election or at the spring election. The petition shall conform to the requirements of s. 8.40 and shall be signed by qualified electors of the district equal to at least 20% of the vote cast for governor in the district at the last gubernatorial election.

60.74(4)(b) (b) Upon receipt of the petition, the town board shall provide for the election of commissioners. If the petition requests the election of the first commissioners at the spring election and the petition is filed on or after the date of the spring election and on or before November 15 in any year, they shall be elected at the succeeding spring election; otherwise they shall be elected at the 2nd succeeding spring election. If the petition requests the election of the first commissioners at a special election, the town board shall order the special election in accordance with s. 8.50 (2) (a). After the first commissioners are elected, all subsequent commissioners shall be elected at the spring election.

60.74(4)(c) (c) If the commissioners are elected at a special election, the current appointed commissioners continue to serve until their successors are elected and qualify. If the commissioners are elected at a regular spring election, the current appointed commissioners continue to serve until the 3rd Monday of April following the election of the commissioners.

60.74(5) (5) Change from election to appointment.

60.74(5)(a)(a) If the commissioners have been elected as the result of a petition under sub. (4), the town board may not change the method of selection from election to appointment except as provided under par. (b).

60.74(5)(b) (b) A petition conforming to the requirements of s. 8.40 signed by qualified electors of the district equal to at least 20% of the vote cast for governor in the district at the last gubernatorial election, requesting a change to appointment of commissioners, may be submitted to the town board, subject to sub. (5m) (a). The petition shall be filed as provided in s. 8.37. Upon receipt of the petition, the town board shall submit the question to a referendum at the next regular spring election or general election, or shall call a special election for that purpose. The inspectors shall count the votes and submit a statement of the results to the commission. The commission shall canvass the results of the election and certify the results to the town board which has authority to appoint commissioners.

60.74(5)(c) (c) If the change in the method of selection of commissioners is approved at the referendum, the town board shall appoint commissioners within 60 days after the referendum is conducted.

60.74(5m) (5m) Frequency of changes between election and appointment restricted.

60.74(5m)(a)(a) If the commissioners have been elected as a result of a petition and election under sub. (4), no petition may be submitted under sub. (5) (b) to change the method of selection from election to appointment within 5 years after the date on which the election of the commissioners was held.

60.74(5m)(b) (b) If the commissioners have been appointed as the result of a petition and referendum under sub. (5), no petition may be submitted under sub. (4) (a) to change the method of selection from appointment to election within 5 years after the date on which the results of a referendum held under sub. (5) have been certified under sub. (5) (b).

60.74(6) (6) Elector determination. Whenever in this section the number of names of electors required on a petition cannot be determined on the basis of reported election statistics, the number shall be determined as follows:

60.74(6)(a) (a) The area of the district in square miles shall be divided by the area, in square miles, of the municipality in which it lies.

60.74(6)(b) (b) The vote for governor at the last general election in the municipality within which the district lies shall be multiplied by the quotient determined under par. (a).

60.74(6)(c) (c) If a district is in more than one municipality, the method of determination under pars. (a) and (b) shall be used for each part of the district which constitutes only a fractional part of any area for which election statistics are available.

60.74 History History: 1983 a. 532; 1987 a. 391; 1989 a. 192, 359; 1993 a. 167; 1999 a. 182.



60.75 Commissioners; requirements.

60.75  Commissioners; requirements.

60.75(1) (1)  Number of commissioners.

60.75(1)(a)(a) Except as provided in par. (b), the commission shall consist of 3 members.

60.75(1)(b) (b) If the town board constitutes itself as the commission, the number of commissioners shall be the number of town board supervisors.

60.75(2) (2) Terms.

60.75(2)(a)(a) Except as provided in pars. (b) and (c), commissioners shall serve for staggered 6-year terms.

60.75(2)(b) (b) Except as provided under par. (c), of the commissioners first appointed or elected in a newly established town sanitary district, one shall be appointed or elected for a term of 2 years, one for a term of 4 years and one for a term of 6 years. If the commissioners first elected in a newly established town sanitary district are elected at a special election, the town board shall specify shorter staggered terms for the commissioners so that their successors may be elected at a regular spring election.

60.75(2)(c) (c) If the town board constitutes itself as the commission, the terms of the commissioners are concurrent with the terms of the town board supervisors.

60.75(2)(d) (d) An elected commissioner shall hold office until the 3rd Monday of April in the year that his or her successor is elected. An appointed commissioner shall hold office until a successor takes office.

60.75(3) (3) Residence; requirement to own property.

60.75(3)(a)(a) Except as provided in par. (b) or (c), all commissioners shall be residents of the town sanitary district.

60.75(3)(b) (b) If commissioners are elected or appointed and if the sanitary district is composed primarily of summer resort property, at least one of the commissioners shall be a resident of the district. Any commissioner who is not a resident shall own property within the town sanitary district.

60.75(3)(c) (c) If the town board constitutes itself as the commission, par. (a) does not apply.

60.75(4) (4) Vacancies. Any vacancy on an elective or appointive commission may be filled by appointment by the town board for the remainder of the unexpired term, except as provided in s. 9.10. Any vacancy on a commission consisting of town board supervisors remains vacant until a successor town board supervisor is appointed or elected.

60.75(5) (5) Oath of office. Before assuming office, each commissioner shall take and sign the oath of office required under s. 19.01 and file the oath with the town clerk.

60.75 History History: 1983 a. 532; 2007 a. 56.



60.76 Organization of the commission.

60.76  Organization of the commission.

60.76(1) (1)  Election of officers.

60.76(1)(a)(a) Except as provided in par. (b), the commission shall organize by electing one of its members president and appointing a secretary and treasurer.

60.76(1)(b) (b) When the town board constitutes the commission, the town chairperson shall be the commission president, the town clerk shall be the commission secretary and the town treasurer shall be the commission treasurer.

60.76(2) (2) Secretary; duties. The secretary shall keep a separate record of all proceedings and minutes of meetings and hearings. At the end of each fiscal year, the secretary shall submit to the town board of each town in which the district is located a report showing a complete audit of the financial transactions of the commission during the fiscal year. The report shall be incorporated in the annual financial statement of the town containing the largest portion of the equalized full value of all taxable property in the district.

60.76(3) (3) Treasurer. The commission may require the treasurer to execute an indemnity bond, provided by the district, in an amount which the commission finds appropriate for the proper performance of the treasurer's duties.

60.76(4) (4) Fiscal year. The town sanitary district fiscal year is the calendar year.

60.76 History History: 1983 a. 532.



60.77 Powers and duties.

60.77  Powers and duties.

60.77(1)(1)  Authority of the commission. The commission has charge of all affairs of the town sanitary district.

60.77(2) (2) Corporate status. The district is a body corporate with the powers of a municipal corporation for the purposes of carrying out this subchapter. The district may sue and be sued and may enter into contracts. The commission may provide for a corporate seal of the town sanitary district.

60.77(3) (3) Compensation; expenses. The town board of the town having the largest portion of the equalized full value of all taxable property in the district may fix the compensation of the commissioners, the secretary and the treasurer. The commissioners and the secretary and treasurer of the commission may receive actual and necessary expenses incurred while in the performance of the duties of the office in addition to any other compensation.

60.77(4) (4) General powers and duties. The commission may project, plan, construct and maintain a water, solid waste collection and sewerage system, including drainage improvements, sanitary sewers, surface sewers or storm water sewers, or all of the improvements or activities or any combination of them necessary for the promotion of the public health, comfort, convenience or welfare of the district. The commission may provide chemical or mechanical treatment of waters for the suppression of swimmers' itch, algae and other nuisance-producing aquatic growths.

60.77(5) (5) Specific powers. The commission may:

60.77(5)(a) (a) Sell any of its services to users outside of its corporate limits.

60.77(5)(b) (b) Require the installation of private on-site wastewater treatment systems.

60.77(5)(bm) (bm) Require the inspection of private on-site wastewater treatment systems that have been already installed to determine compliance with the state plumbing code and may report violations of the state plumbing code to the governmental unit responsible for the regulation of private on-site wastewater treatment systems for enforcement under s. 145.20.

60.77(5)(bs) (bs) Provide direct financial assistance for costs related to the replacement of private on-site wastewater treatment systems that are failing.

60.77(5)(c) (c) Issue rules or orders, which shall be published either in their entirety, as a class 1 notice under ch. 985, or as a notice, as described under sub. (5s) (b).

60.77(5)(d) (d) Provide an office for the district.

60.77(5)(e) (e) Fix and collect charges for solid waste collection and disposal, sewage service and water service. The commission may fix and collect sewage service charges under s. 66.0821 and water service charges under s. 66.0809.

60.77(5)(f) (f) Except as provided in s. 66.0721, levy special assessments to finance the activities of the district, using the procedures under s. 66.0703.

60.77(5)(g) (g) Provide for the operation as a single enterprise of its water, solid waste or sewerage system, or any part or combination of parts of the system.

60.77(5)(h) (h) Lease or acquire, including by condemnation, any real property situated in this state and any personal property that may be needed for the purposes of this subchapter.

60.77(5)(i) (i) Sell, convey or dispose of any part of its interest in real or personal property which it has acquired that is not needed to carry out the powers and duties of the commission.

60.77(5)(j) (j) Administer the private on-site wastewater treatment system program if authorized under s. 145.20 (1) (am).

60.77(5)(k) (k) Gather at the site of a public works project that has been approved by the commission for the sole purpose of inspecting the work that has been completed or that is in progress if, before gathering at the site, the president of the commission or the president's designee notifies by telephone or facsimile transmission those news media who have filed a written request for notice of such inspections in relation to that project and if the president of the commission or the president's designee submits at the next commission meeting a report that describes the inspection. The commission may not take any official action at the inspection site.

60.77(5m) (5m) Authority to enact ordinances. The commission may enact and enforce ordinances to implement the powers listed under sub. (5). The ordinances shall be published either in their entirety, as a class 1 notice under ch. 985, or as a notice, as described under sub. (5s) (b).

60.77(5s) (5s) Requirements for notice.

60.77(5s)(a)(a) In this subsection, "summary" has the meaning given in s. 59.14 (1m) (a).

60.77(5s)(b) (b) A notice of an ordinance, rule, or order that may be published under this subsection shall be published as a class 1 notice under ch. 985 and shall contain at least all of the following:

60.77(5s)(b)1. 1. The number and title of the ordinance, rule, or order.

60.77(5s)(b)2. 2. The date of enactment.

60.77(5s)(b)3. 3. A summary of the subject matter and main points of the ordinance, rule, or order.

60.77(5s)(b)4. 4. Information as to where the full text of the ordinance, rule, or order may be obtained, including the phone number of the commission's secretary, a street address where the full text of the ordinance, rule, or order may be viewed, and a Web site, if any, at which the ordinance, rule, or order may be accessed.

60.77(6) (6) Specific duties. The commission shall:

60.77(6)(a) (a) Let contracts for any work or purchase that involves an expenditure of $25,000 or more to the lowest responsible bidder in the manner prescribed by the commission. Section 66.0901 applies to contracts let under this paragraph.

60.77(6)(b) (b) On or before November 1 of each year, levy a tax on all taxable property in the district and apportion the tax among the municipalities in which the district is located on the basis of equalized full value, for the purpose of carrying out the provisions of this subchapter. The amount of the tax in excess of that required for maintenance and operation of the district and for principal and interest on bonds or promissory notes may not exceed, in any one year, one mill on each dollar of the equalized full value of all taxable property in the district. The commission shall certify in writing to the clerk of every municipality in which the district is located the total amount of tax levied in the municipality.

60.77(7) (7) Interest in contracts; penalty. No commissioner may have an interest, directly or indirectly, in a contract with, work or labor done for or material furnished to the town sanitary district or to anyone on the district's behalf, unless the interest is in a contract not exceeding $1,000 in any one year or in the publication of required legal notices by the district or a commissioner if the publication rate does not exceed the rate prescribed by law. A commissioner who violates this subsection shall forfeit not less than $50 nor more than $500.

60.77 History History: 1983 a. 532; 1989 a. 31, 56, 159, 322; 1991 a. 39; 1993 a. 16; 1995 a. 185, 349, 378; 1999 a. 150 s. 672; 2001 a. 16; 2005 a. 202; 2007 a. 72; 2011 a. 146.

60.77 Annotation Sub. (6) (b) does not prevent the levy under s. 66.09 (1) (b) [now s. 66.0117 (2) (b)] of the full amount of a judgment against a district. Davy Engineering Co. v. Town of Mentor, 221 Wis. 2d 744, 585 N.W.2d 832 (Ct. App. 1998), 97-3575.

60.77 Annotation Sub. (5) (f) authorizes town sanitary districts to levy special assessments and makes the procedures under s. 66.0703 applicable to those districts. As such, service of a notice of appeal on the district clerk was proper under this section. Mayek v. Cloverleaf Lakes Sanitary District #1, 2000 WI App 182, 238 Wis. 2d 261, 617 N.W.2d 235, 99-2895.



60.78 Powers to borrow money and issue municipal obligations.

60.78  Powers to borrow money and issue municipal obligations. A town sanitary district may, under ss. 66.0621 and 66.0713 and ch. 67, borrow money and issue and execute municipal obligations, as defined under s. 67.01 (6).

60.78 History History: 1983 a. 532; 1987 a. 197; 1999 a. 150 s. 672.



60.782 Power to act as a public inland lake protection and rehabilitation district.

60.782  Power to act as a public inland lake protection and rehabilitation district.

60.782(1) (1) In this section, "public inland lake" means a lake, reservoir or flowage within the boundaries of the state that is accessible to the public via contiguous public lands or easements giving public access.

60.782(2) (2) A town sanitary district that has at least 60% of the footage of shoreline of a public inland lake within its boundaries for which a public inland lake protection and rehabilitation district is not in effect may do any of the following that is authorized by the commission:

60.782(2)(a) (a) Create, operate and maintain a water safety patrol unit, as defined in s. 30.79 (1) (b) 2.

60.782(2)(b) (b) Undertake projects to enhance the recreational uses of the public inland lake, including recreational boating facilities, as defined in s. 30.92 (1) (c).

60.782(2)(c) (c) Appropriate money for the conservation of natural resources or for payment to a bona fide nonprofit organization for the conservation of natural resources within the district or beneficial to the district.

60.782(2)(d) (d) Lease or acquire, including by condemnation, any real property situated in this state that may be needed for the purposes of s. 23.09 (19), 23.094 (3g) or 30.275 (4).

60.782(3) (3) The commissioners of a town sanitary district that has the powers of a public inland lake protection and rehabilitation district under sub. (2) shall possess the powers of the board of commissioners of a public inland lake protection and rehabilitation district that are authorized by resolution of the town sanitary district.

60.782 History History: 1995 a. 349.



60.785 Changes in district boundaries.

60.785  Changes in district boundaries.

60.785(1) (1)  Additions.

60.785(1)(a)(a) Territory may be added to a town sanitary district under the procedure in s. 60.71. The required signatures shall be obtained from property owners in the territory proposed to be added to the district.

60.785(1)(b) (b) In lieu of commencing the process of adding territory by petition of property owners, the commission may request the town board to add territory to the town sanitary district. Except for the requirement of a petition, the town board shall use the procedure in s. 60.71.

60.785(1m) (1m) Removal.

60.785(1m)(a)(a) Territory may be removed from a town sanitary district under the procedure in s. 60.71 if the town board, after the hearing, finds that one or more of the standards of s. 60.71 (6) (b) are not met for all or part of the territory subject to a petition under par. (b) 1. or a request under par. (b) 2.

60.785(1m)(b) (b)

60.785(1m)(b)1.1. The petition for removal of territory from a town sanitary district under par. (a) shall state why the portion of the town sanitary district which is subject to the petition does not meet the standards in s. 60.71 (6) (b). The signatures required on the petition shall be obtained from property owners in the territory proposed to be removed from the district.

60.785(1m)(b)2. 2. In lieu of commencing the process of removing territory from a town sanitary district by petition of property owners, the commission may commence the process by requesting the town board to remove the territory. The town board shall use the procedure in s. 60.71 to act on the request.

60.785(2) (2) Consolidation.

60.785(2)(a)(a) Any town sanitary district may be consolidated with a contiguous town sanitary district by resolution passed by a two-thirds vote of all of the commissioners of each district, fixing the terms of the consolidation and ratified by the qualified electors of each district at a referendum held in each district. The resolution shall be filed as provided in s. 8.37. The ballots shall contain the words "for consolidation", and "against consolidation". If a majority of the votes cast on the referendum in each town sanitary district are for consolidation, the resolutions are effective and have the force of a contract. Certified copies of the resolutions and the results of the referendum shall be filed with the secretary of natural resources and the original documents shall be recorded with the register of deeds in each county in which the consolidated district is situated.

60.785(2)(b) (b) Within 60 days after the referendum, the appropriate town board shall appoint or provide for the election of commissioners or constitute itself as the commission for the consolidated district, as provided in s. 60.74.

60.785(2)(c) (c) Consolidation of a district does not affect the preexisting rights or liabilities of any town sanitary district and actions may be commenced or completed on such rights or liabilities as though no consolidation had occurred.

60.785(3) (3) Dissolution.

60.785(3)(a)(a)

60.785(3)(a)1.1. A town sanitary district may be dissolved in whole using the procedure for creating a town sanitary district under s. 60.71. The petition shall state why the town sanitary district does not meet the standards of s. 60.71 (6) (b). If the town board, after the hearing, finds that one or more of the standards of s. 60.71 (6) (b) are not met, the town board shall order the dissolution of the town sanitary district, except that a board may not order the dissolution of a district if, following dissolution, all outstanding indebtedness of the district would not be paid or provision for payment of the indebtedness would not be made.

60.785(3)(a)2. 2. A town sanitary district may be dissolved in part under subd. 1. if that sanitary district was created on October 31, 1967.

60.785(3)(b) (b) Any unexpended funds remaining after dissolution of the district shall be distributed by the commission on an equitable basis to the municipalities or persons who supplied the funds.

60.785(4) (4) Review of orders. The town board's order under sub. (1), (1m) or (3) may be reviewed under the procedures and time limits in s. 60.73.

60.785 History History: 1983 a. 532; 1987 a. 27, 77; 1993 a. 301; 1999 a. 182.



60.79 Alteration of town sanitary districts.

60.79  Alteration of town sanitary districts.

60.79(1) (1)  Incorporation or annexation of entire town sanitary district. If any territory which includes an entire town sanitary district is incorporated as a city or village or if the territory is annexed by a city or village:

60.79(1)(a) (a) The incorporation or annexation dissolves the district without further action by the commission or the town board and without any right to appeal the dissolution.

60.79(1)(b) (b) The property of the district passes to the city or village and the city or village shall assume all assets and liabilities of the district. If any revenue bond, revenue bond anticipation notes, mortgage bonds or mortgage certificates issued under s. 66.0621 are outstanding, the transfer of the property is subject to the bonds, notes or certificates. If any general obligation bonds or notes issued under ch. 67 are outstanding, the city or village shall levy and collect an annual irrepealable tax on all taxable property in the city or village in an amount necessary to pay the interest and principal of the bonds and notes when due.

60.79(1)(c) (c) The city or village continues to collect special assessments levied by the former district and shall apply the special assessments to the purpose for which the original assessment was made.

60.79(2) (2) Incorporation or annexation of part of a town sanitary district.

60.79(2)(a)(a) The incorporation or annexation of territory within the town sanitary district detaches that territory from the district.

60.79(2)(b) (b) The city or village and the town sanitary district are subject to pars. (c) to (e) if territory constituting less than the entire town sanitary district is annexed or incorporated and:

60.79(2)(b)1. 1. The territory is served by the town sanitary district with a water or sewerage system; or

60.79(2)(b)2. 2. The territory is not served by the town sanitary district with a water or sewerage system, but the district has obligations related to the territory subject to incorporation or annexation which require payment for longer than one year following the incorporation or annexation.

60.79(2)(c) (c) The city or village and the town sanitary district shall divide the assets and liabilities of the town sanitary district under s. 66.0235 or by entering into an intergovernmental cooperation agreement under s. 66.0301, except that the ownership of any water or sewerage system shall be determined under par. (dm).

60.79(2)(d) (d)

60.79(2)(d)1.1. Any water or sewerage system, including all mains and all property of the system, shall belong to and be operated by the district or the city or village, in whichever the major portion of the patrons reside on the date of annexation or incorporation, unless other provision is made by agreement of the governing body of the city or village and the commission. Express power is hereby granted to the governing body of the city or village and the commission to contract with each other relative to the operation and property of any water or sewerage system.

60.79(2)(d)2. 2. In determining the major portion of the patrons, each location served shall be considered as one patron irrespective of the manner in which the title to the property is held.

60.79(2)(dm) (dm) If the responsibility for continuing the operation is vested in the town sanitary district, it shall continue, except by agreement, until the proportion of users changes so that a majority of the patrons reside in the city or village, at which time the property and the responsibility shall shift to the city or village.

60.79(2)(e) (e) Any special assessment levied before the incorporation or annexation shall continue to be collected by the district or city or village which is operating the water or sewerage system and shall be applied to the purpose for which the original assessment was made.

60.79(3) (3) Service area. No city or village which secures a water or sewerage system under this section is required to serve an area outside its corporate limits greater than that included in the town sanitary district at the time of annexation or incorporation. The city or village shall continue to serve the area previously included within the district.

60.79(4) (4) City or village authority. A city or village which obtains a water or sewerage system under this section may:

60.79(4)(a) (a) Continue, alter or discontinue operation by a commission.

60.79(4)(b) (b) Continue or discontinue existing methods of financing construction and operation of the system.

60.79(4)(c) (c) Finance or refinance the system under s. 66.0621, 67.04 or 67.12.

60.79(4)(d) (d) Levy special assessments within the area of the former town sanitary district under s. 66.0703. Special assessments may be levied regardless of the time when the improvement was commenced or completed, when used for refunding purposes in conjunction with issuance of general obligation-local improvement bonds under s. 67.16 or special assessment bonds under s. 66.0713 (4).

60.79(5) (5) Collection of special assessments by towns. Towns shall aid cities and villages, and villages and cities shall aid towns, in the levy and collection of special assessments, property taxes and all service charges under this section by entering them on town, city or village assessment and tax rolls and collecting and forwarding the moneys to the levying municipality.

60.79 History History: 1983 a. 532; 1987 a. 197; 1989 a. 359; 1991 a. 315; 1995 a. 378; 1997 a. 237; 1999 a. 150 s. 672; 2001 a. 30.

60.79 Annotation Sub. (2) (b) requires selective rather than automatic application of subs. (2) (c) to (e). Town of Hallie v. City of Eau Claire, 173 Wis. 2d 450, 496 N.W.2d 656 (Ct. App. 1992).

60.79 Annotation Sub. (2) (d) is inapplicable to annexed property that contains no commercial or personal patrons of a town water system that runs through it. Under sub. (1) the annexed property lies within the annexing city's domain as a matter of law and the city bears the responsibility of providing water. Town of Sheboygan v. City of Sheboygan, 203 Wis. 2d 274, 553 N.W.2d 275 (Ct. App. 1996), 95-1839.

60.79 Annotation Although sub. (1) expressly precludes a sanitary district from taking any action to challenge an annexation when its entire territory has been subsumed by an annexation, the fact that sub. (2) is silent on such challenges does not require that sub. (2) must be interpreted to permit such challenges when only a partial taking of a sanitary district's territory has occurred. Darboy Joint Sanitary District No. 1 v. City of Kaukauna, 2013 WI App 113, ___ Wis. 2d ___, ___ N.W.2d ___, 12-2639.



60.80 Publication or posting of ordinances and resolutions.

60.80  Publication or posting of ordinances and resolutions.

60.80(1)(1)  General requirement. The town clerk shall publish either in its entirety, as a class 1 notice under ch. 985, or as a notice, as described under sub. (5) (b), or post in at least 3 places in the town likely to give notice to the public, the following, within 30 days after passage or adoption:

60.80(1)(a) (a) Resolutions, motions and other actions adopted by the town meeting, or in the exercise of powers, under s. 60.10.

60.80(1)(b) (b) Ordinances adopted by the town board.

60.80(1)(c) (c) Resolutions of general application adopted by the town board and having the effect of law.

60.80(1m) (1m) Exception for municipal obligations. Nothing under sub. (1) may be deemed to require notice under this subsection of the passage of any resolution authorizing the issuance of municipal obligations, as defined under s. 67.01 (6).

60.80(2) (2) Requirement for forfeitures. If an ordinance imposes a forfeiture, posting may not be used in lieu of publication under sub. (1).

60.80(3) (3) Effective upon publication. An ordinance, resolution, motion or other action required to be published or posted under this section shall take effect the day after its publication or posting, or at a later date if expressly provided in the ordinance, resolution, motion or action.

60.80(4) (4) Affidavit of posting. If an ordinance, resolution, motion or other action is posted under this section, the town clerk shall sign an affidavit attesting that the item was posted as required by this section and stating the date and places of posting. The affidavit shall be filed with other records under the jurisdiction of the clerk.

60.80(5) (5) Requirements for notice.

60.80(5)(a)(a) In this subsection, "summary" has the meaning given in s. 59.14 (1m) (a).

60.80(5)(b) (b) A notice of a resolution, motion, ordinance, or action that may be published under this subsection shall be published as a class 1 notice under ch. 985 and shall contain at least all of the following:

60.80(5)(b)1. 1. The number and title of the resolution, motion, ordinance, or action.

60.80(5)(b)2. 2. The date of enactment.

60.80(5)(b)3. 3. A summary of the subject matter and main points of the resolution, motion, ordinance, or action.

60.80(5)(b)4. 4. Information as to where the full text of the resolution, motion, ordinance, or action may be obtained, including the phone number of the town clerk, a street address where the full text of the resolution, motion, ordinance, or action may be viewed, and a Web site, if any, at which the resolution, motion, ordinance, or action may be accessed.

60.80 History History: 1983 a. 532; 1987 a. 197; 2007 a. 72.



60.81 Population; use of federal census.

60.81  Population; use of federal census. If the census of a town is required, the last federal census, including a special federal census, if any, shall be used.

60.81 History History: 1983 a. 532.



60.82 Regional planning programs.

60.82  Regional planning programs. The town board may act jointly with other municipalities in the area to establish and maintain a regional planning program to protect the health, safety and general welfare of the town as part of the region. The board may make payments out of the general fund for the town's share of the cost of the program.

60.82 History History: 1983 a. 532.



60.83 Destruction of obsolete town records.

60.83  Destruction of obsolete town records. The town board may provide for the destruction of obsolete town records under s. 19.21 (4).

60.83 History History: 1983 a. 532.



60.84 Monuments.

60.84  Monuments.

60.84(1)(1)  Survey, contract for. The town board may contract with the county surveyor or any registered land surveyor to survey all or some of the sections in the town and to erect monuments under this section as directed by the board.

60.84(2) (2) Bond. Before the town board executes a contract under sub. (1), the surveyor shall execute and file with the town board a surety bond or other financial security approved by the town board.

60.84(3) (3) Monuments.

60.84(3)(a)(a) Monuments shall be set on section and quarter-section corners established by the United States survey. If there is a clerical error or omission in the government field notes or if the bearing trees, mounds or other location identifier specified in the notes is destroyed or lost, and if there is no other reliable evidence by which a section or quarter-section corner can be identified, the surveyor shall reestablish the corner under the rules adopted by the federal government in the survey of public lands. The surveyor shall set forth his or her actions under this paragraph in the certificate under sub. (4).

60.84(3)(b) (b) All monuments set under this section are presumed to be set at the section and quarter-section corners, as originally established by the United States survey, at which they respectively purport to be set.

60.84(3)(c) (c) To establish, relocate or perpetuate a corner, the surveyor shall set in the proper place a monument, as determined by the town board, consisting of:

60.84(3)(c)1. 1. A stone or other equally durable material, not less than 3 feet long and 6 inches square, with perpendicular, dressed sides and a square, flat top. As prescribed by the town board, the top shall be engraved with either:

60.84(3)(c)1.a. a. A cross formed by lines connecting the corners of the top; or

60.84(3)(c)1.b. b. If the monument is set at a section corner, the number of the section or, if set at a quarter-section corner, "1/4S"; or

60.84(3)(c)2. 2. A 3-inch diameter iron pipe, not less than 3 feet long, with pipe walls not less than one-quarter inch thick, galvanized or coal-charred to prevent rust. The pipe shall have a flat plate, screwed to the top, engraved as prescribed in subd. 1. The pipe shall have a suitable bottom plate or anchor.

60.84(3)(d) (d) A monument under par. (c) shall be set 2 1/2 feet in the ground. If the monument is located in a highway, the top of the monument shall be even with or below the surface of the highway.

60.84(4) (4) Certificate. The surveyor shall prepare a certificate setting forth a complete and accurate record of any survey under this section, including the exact bearings and distances of each monument from each other monument nearest it on any line in the town. The certificate shall be recorded in the office of the register of deeds of the county in which the surveyed land is located.

60.84 History History: 1983 a. 532.



60.85 Town tax increment law.

60.85  Town tax increment law.

60.85(1) (1)  Definitions. In this section, unless a different intent clearly appears from the context:

60.85(1)(a) (a) "Agricultural project" means agricultural activities classified in the North American Industry Classification System, 1997 edition, published by the U.S. office of management and budget, under the following industry numbers:

60.85(1)(a)1. 1. 111 - Crop production

60.85(1)(a)2. 2. 112 - Animal production

60.85(1)(a)3. 3. 1151 - Support activities for agriculture.

60.85(1)(a)4. 4. 1152 - Support activities for animal production.

60.85(1)(a)5. 5. 493120 - Farm product warehousing and storage, refrigerated.

60.85(1)(b) (b) "Environmental pollution" has the meaning given in s. 299.01 (4).

60.85(1)(c) (c) "Forestry project" means forestry activities classified in the North American Industry Classification System, 1997 edition, published by the U.S. office of management and budget, under the following industry numbers:

60.85(1)(c)1. 1. 113 - Forestry and logging.

60.85(1)(c)2. 2. 1153 - Support activities for forestry.

60.85(1)(d) (d) "Highway" has the meaning provided in s. 340.01 (22).

60.85(1)(e) (e) "Manufacturing project" means manufacturing activities classified in the North American Industry Classification System, 1997 edition, published by the U.S. office of management and budget, under the following industry numbers:

60.85(1)(e)1. 1. 3116 - Animal slaughtering and processing.

60.85(1)(e)2. 2. 321 - Wood product manufacturing

60.85(1)(e)3. 3. 322 - Paper manufacturing.

60.85(1)(e)4. 4. 325193 - Ethyl alcohol manufacturing.

60.85(1)(f) (f) "Personal property" has the meaning prescribed in s. 70.04.

60.85(1)(g) (g) "Planning commission" means a plan commission created under s. 62.23, if the town board exercises zoning authority under s. 60.62 or the town zoning committee under s. 60.61 (4) if the town board is not authorized to exercise village powers.

60.85(1)(h) (h)

60.85(1)(h)1.1. "Project costs" means, subject to sub. (2) (b), any expenditures made or estimated to be made or monetary obligations incurred or estimated to be incurred by the town which are listed in a project plan as costs of public works or improvements within a tax incremental district or, to the extent provided in subd. 1. j., without the district, plus any incidental costs, diminished by any income, special assessments, or other revenues, including user fees or charges, other than tax increments, received or reasonably expected to be received by the town in connection with the implementation of the plan. Only a proportionate share of the costs permitted under this subdivision may be included as project costs to the extent that they benefit the tax incremental district. To the extent the costs benefit the town outside the tax incremental district, a proportionate share of the cost is not a project cost. "Project costs" include:

60.85(1)(h)1.a. a. Capital costs including, but not limited to, the actual costs of the construction of public works or improvements, new buildings, structures, and fixtures; the demolition, alteration, remodeling, repair or reconstruction of existing buildings, structures and fixtures other than the demolition of listed properties as defined in s. 44.31 (4); the acquisition of equipment to service the district; the removal or containment of, or the restoration of soil or groundwater affected by, environmental pollution; and the clearing and grading of land.

60.85(1)(h)1.b. b. Financing costs, including, but not limited to, all interest paid to holders of evidences of indebtedness issued to pay for project costs and any premium paid over the principal amount of the obligations because of the redemption of the obligations prior to maturity.

60.85(1)(h)1.c. c. Real property assembly costs, meaning any deficit incurred resulting from the sale or lease as lessor by the town of real or personal property within a tax incremental district for consideration which is less than its cost to the town.

60.85(1)(h)1.d. d. Professional service costs, including, but not limited to, those costs incurred for architectural, planning, engineering, and legal advice and services.

60.85(1)(h)1.e. e. Imputed administrative costs, including, but not limited to, reasonable charges for the time spent by town employees in connection with the implementation of a project plan.

60.85(1)(h)1.f. f. Relocation costs, including, but not limited to, those relocation payments made following condemnation under ss. 32.19 and 32.195.

60.85(1)(h)1.g. g. Organizational costs, including, but not limited to, the costs of conducting environmental impact and other studies and the costs of informing the public with respect to the creation of tax incremental districts and the implementation of project plans.

60.85(1)(h)1.h. h. Payments made, in the discretion of the town board, which are found to be necessary or convenient to the creation of tax incremental districts or the implementation of project plans.

60.85(1)(h)1.i. i. That portion of costs related to the construction or alteration of sewerage treatment plants, water treatment plants or other environmental protection devices, storm or sanitary sewer lines, water lines, or amenities on streets or the rebuilding or expansion of streets the construction, alteration, rebuilding or expansion of which is necessitated by the project plan for a district and is within the district.

60.85(1)(h)1.j. j. That portion of costs related to the construction or alteration of sewerage treatment plants, water treatment plants or other environmental protection devices, storm or sanitary sewer lines, water lines, or amenities on streets outside the district if the construction, alteration, rebuilding or expansion is necessitated by the project plan for a district, and if at the time the construction, alteration, rebuilding or expansion begins there are improvements of the kinds named in this subdivision on the land outside the district in respect to which the costs are to be incurred.

60.85(1)(h)1.k. k. Costs for the removal or containment of lead contamination in buildings or infrastructure if the town declares that such lead contamination is a public health concern.

60.85(1)(h)1.L. L. A fee imposed by the department of revenue under sub. (5) (a).

60.85(1)(h)2. 2. Notwithstanding subd. 1., none of the following may be included as project costs for any tax incremental district:

60.85(1)(h)2.a. a. The cost of constructing or expanding administrative buildings, police and fire buildings, libraries, community and recreational buildings and school buildings.

60.85(1)(h)2.b. b. The cost of constructing or expanding any facility, if the town generally finances similar facilities only with utility user fees.

60.85(1)(h)2.c. c. General government operating expenses unrelated to the planning or development of a tax incremental district.

60.85(1)(h)2.d. d. Cash grants made by the town to owners, lessees, or developers of land that is located within the tax incremental district.

60.85(1)(i) (i) "Project plan" means the properly approved plan for the development or redevelopment of a tax incremental district, including all properly approved amendments thereto.

60.85(1)(j) (j) "Real property" has the meaning prescribed in s. 70.03.

60.85(1)(k) (k) "Residential development" means sleeping quarters, within a proposed tax incremental district, for employees who work for an employer engaged in a project that is allowed under sub. (2) (b) 1. to 4. but does not include hotels, motels, or general residential housing development within a proposed tax incremental district.

60.85(1)(L) (L) "Tax increment" means that amount obtained by multiplying the total county, town, school, and other local general property taxes levied on all taxable property within a tax incremental district in a year by a fraction having as a numerator the value increment for that year in the district and as a denominator that year's equalized value of all taxable property in the district. In any year, a tax increment is "positive" if the value increment is positive; it is "negative" if the value increment is negative.

60.85(1)(m) (m) "Tax incremental base" means the aggregate value, as equalized by the department of revenue, of all taxable property located within a tax incremental district on the date as of which the district is created, determined as provided in sub. (5) (b).

60.85(1)(n) (n) "Tax incremental district" means a contiguous geographic area within a town defined and created by resolution of the town board, consisting solely of whole units of property as are assessed for general property tax purposes, other than railroad rights-of-way, rivers or highways. Railroad rights-of-way, rivers or highways may be included in a tax incremental district only if they are continuously bounded on either side, or on both sides, by whole units of property as are assessed for general property tax purposes which are in the tax incremental district. "Tax incremental district" does not include any area identified as a wetland on a map under s. 23.32.

60.85(1)(o) (o) "Taxable property" means all real and personal taxable property located in a tax incremental district.

60.85(1)(p) (p) "Tourism project" means activities that involve retailers classified in the North American Industry Classification System, 1997 edition, published by the U.S. office of management and budget, under the following industry numbers:

60.85(1)(p)1. 1. 721214 — Recreational and vacation camps.

60.85(1)(p)2. 2. 721211 — Recreational vehicle parks and campgrounds.

60.85(1)(p)3. 3. 711212 — Racetracks.

60.85(1)(p)4. 4. Dairy product stores included in 445299.

60.85(1)(p)5. 5. Public golf courses included in 71391.

60.85(1)(q) (q) "Value increment" means the equalized value of all taxable property in a tax incremental district in any year minus the tax incremental base. In any year "value increment" is positive if the tax incremental base is less than the aggregate value of taxable property as equalized by the department of revenue; it is negative if that base exceeds that aggregate value.

60.85(2) (2) Powers of towns.

60.85(2)(a)(a) Subject to par. (b) and except as provided under par. (c) and in addition to any other powers conferred by law, a town may exercise any powers necessary and convenient to carry out the purposes of this section, including the power to:

60.85(2)(a)1. 1. Create tax incremental districts and define the boundaries of the districts.

60.85(2)(a)2. 2. Cause project plans to be prepared, approve the plans, and implement the provisions and effectuate the purposes of the plans.

60.85(2)(a)3. 3. Deposit moneys into the special fund of any tax incremental district.

60.85(2)(a)4. 4. Enter into any contracts or agreements, including agreements with bondholders, determined by the town board to be necessary or convenient to implement the provisions and effectuate the purposes of project plans. The contracts or agreements may include conditions, restrictions, or covenants which either run with the land or which otherwise regulate the use of land.

60.85(2)(a)5. 5. Designate, by ordinance or resolution, the town industrial development agency, as agent of the town, to perform all acts under this section.

60.85(2)(b) (b) The only projects for which a town may expend money or incur monetary obligations as a project cost are the following:

60.85(2)(b)1. 1. Agricultural projects.

60.85(2)(b)2. 2. Forestry projects.

60.85(2)(b)3. 3. Manufacturing projects.

60.85(2)(b)4. 4. Tourism projects.

60.85(2)(b)5. 5. Residential development, but only to the extent that it has a necessary and incidental relationship to a project listed in subds. 1. to 4.

60.85(2)(b)6. 6. Retail development that is limited to the retail sale of products that are produced due to a project that is developed under subd. 1., 2. or 3.

60.85(2)(b)7. 7. A project that is related either to retail purposes, or to a purpose for which a city may create a district under s. 66.1105, except that this subdivision applies only to the town of Brookfield in Waukesha County, and the town may create only one district to which this subdivision applies.

60.85(2)(c) (c) Except as provided in par. (b) 7., no town may exercise any power under this subsection within the extraterritorial zoning jurisdiction of a city or village, as that term is defined in s. 62.23 (7a) (a), unless the city's or village's governing body adopts a resolution which approves the town's exercise of power under this subsection within such an extraterritorial zoning jurisdiction.

60.85(3) (3) Creation of tax incremental districts and approval of project plans. In order to implement the provisions of this section, the following steps and plans are required:

60.85(3)(a) (a) Holding of a public hearing by the planning commission at which interested parties are afforded a reasonable opportunity to express their views on the proposed creation of a tax incremental district and the proposed boundaries of the district. Notice of the hearing shall be published as a class 2 notice, under ch. 985. Before publication, a copy of the notice shall be sent by first class mail to the chief executive officer or administrator of all local governmental entities having the power to levy taxes on property located within the proposed district and to the school board of any school district which includes property located within the proposed district. For a county with no chief executive officer or administrator, notice shall be sent to the county board chairperson.

60.85(3)(b) (b) Designation by the planning commission of the boundaries of a tax incremental district recommended by it and submission of the recommendation to the town board.

60.85(3)(c) (c) Identification of the specific property to be included in the proposed tax incremental district. Owners of the property identified shall be notified of the proposed finding and the date of the hearing to be held under par. (e) at least 15 days prior to the date of the hearing.

60.85(3)(d) (d) Preparation and adoption by the planning commission of a proposed project plan for each tax incremental district.

60.85(3)(e) (e) At least 30 days before adopting a resolution under par. (h), holding of a public hearing by the planning commission at which interested parties are afforded a reasonable opportunity to express their views on the proposed project plan. The hearing may be held in conjunction with the hearing provided for in par. (a). Notice of the hearing shall be published as a class 2 notice, under ch. 985. The notice shall include a statement advising that a copy of the proposed project plan will be provided on request. Before publication, a copy of the notice shall be sent by 1st class mail to the chief executive officer or administrator of all local governmental entities having the power to levy taxes on property within the district and to the school board of any school district which includes property located within the proposed district. For a county with no chief executive officer or administrator, notice shall be sent to the county board chairperson.

60.85(3)(f) (f) Adoption by the planning commission of a project plan for each tax incremental district and submission of the plan to the town board. The plan shall include a statement listing the kind, number and location of all proposed public works or improvements within the district or, to the extent provided in sub. (1) (h) 1. j., outside the district, an economic feasibility study, a detailed list of estimated project costs, and a description of the methods of financing all estimated project costs and the time when the related costs or monetary obligations are to be incurred. The plan shall also include a map showing existing uses and conditions of real property in the district; a map showing proposed improvements and uses in the district; proposed changes of zoning ordinances, master plan, if any, map, building codes and town ordinances; a list of estimated nonproject costs; and a statement of the proposed method for the relocation of any persons to be displaced. The plan shall indicate how creation of the tax incremental district promotes the orderly development of the town. The town shall include in the plan an opinion of the town attorney or of an attorney retained by the town advising whether the plan is complete and complies with this section.

60.85(3)(g) (g) Approval by the town board of a project plan prior to or concurrent with the adoption of a resolution under par. (h). The approval shall be by resolution which contains findings that the plan is feasible and in conformity with the master plan, if any, of the town.

60.85(3)(h) (h) Adoption by the town board of a resolution which:

60.85(3)(h)1. 1. Describes the boundaries, which may, but need not, be the same as those recommended by the planning commission, of a tax incremental district with sufficient definiteness to identify with ordinary and reasonable certainty the territory included in the district. The boundaries shall include only those whole units of property as are assessed for general property tax purposes.

60.85(3)(h)2. 2. Creates the district as of January 1 of the same calendar year for a resolution adopted before October 1 or as of January 1 of the next subsequent calendar year for a resolution adopted after September 30.

60.85(3)(h)3. 3. Assigns a name to the district for identification purposes. The first district created shall be known as "Tax Incremental District Number One, Town of .... in .... County". Each subsequently created district shall be assigned the next consecutive number.

60.85(3)(h)4. 4. Declares the district to be either an agricultural project district, forestry project district, manufacturing project district, or tourism project district, and identifies the North American Industry Classification System industry number of each activity under each project for which project costs are to be expended; or declares the district to be a project described in sub. (2) (b) 7.

60.85(3)(h)5. 5. Contains all of the following findings:

60.85(3)(h)5.a. a. That not less than 75 percent, by area, of the real property within the district is to be used for projects of a single one of the project types listed under sub. (2) (b) 1. to 4. or 7. and in accordance with the declaration under subd. 4.

60.85(3)(h)5.b. b. That the improvement of the area is likely to enhance significantly the value of substantially all of the other real property in the district. It is not necessary to identify the specific parcels meeting the criteria.

60.85(3)(h)5.c. c. That the project costs of the district are limited to those specified under sub. (2) (b) and relate directly to a project described in sub. (2) (b) 7. or to promoting agriculture, forestry, manufacturing, or tourism development.

60.85(3)(h)5.d. d. That either the equalized value of taxable property of the district plus all existing districts does not exceed 7 percent of the total equalized value of taxable property within the town or the equalized value of taxable property of the district plus the value increment of all existing districts within the town does not exceed 5 percent of the total equalized value of taxable property within the town.

60.85(3)(h)6. 6. Confirms that any real property within the district that is intended to be used for a manufacturing project is zoned for industrial use and will remain zoned for industrial use for the life of the tax incremental district.

60.85(3)(i) (i) Review by a joint review board, acting under sub. (4), that results in its approval of the resolution under par. (h).

60.85(3)(j) (j)

60.85(3)(j)1.1. Subject to subd. 2., the planning commission may, by resolution, adopt an amendment to a project plan. The amendment is subject to approval by the town board and approval requires the same findings as provided in pars. (g) and (h). Any amendment to a project plan is also subject to review by a joint review board, acting under sub. (4). Adoption of an amendment to a project plan shall be preceded by a public hearing held by the plan commission at which interested parties shall be afforded a reasonable opportunity to express their views on the amendment. Notice of the hearing shall be published as a class 2 notice, under ch. 985. The notice shall include a statement of the purpose and cost of the amendment and shall advise that a copy of the amendment will be provided on request. Before publication, a copy of the notice shall be sent by 1st class mail to the chief executive officer or administrator of all local governmental entities having the power to levy taxes on property within the district and to the school board of any school district which includes property located within the proposed district. For a county with no chief executive officer or administrator, this notice shall be sent to the county board chairperson.

60.85(3)(j)2. 2. Not more than once during the 5 years after the tax incremental district is created, the planning commission may adopt an amendment to a project plan under subd. 1. to modify the district's boundaries by adding territory to the district that is contiguous to the district and that is served by public works or improvements that were created as part of the district's project plan. Expenditures for project costs that are incurred because of an amendment to a project plan to which this subdivision applies may be made for not more than 2 years after the date on which the town board adopts a resolution amending the project plan.

60.85(3)(k) (k) The town board shall provide the joint review board with the following information and projections:

60.85(3)(k)1. 1. The projects included in the district and the specific project costs, the total dollar amount of these project costs to be paid with the tax increments, and the amount of tax increments to be generated over the life of the tax incremental district.

60.85(3)(k)2. 2. The amount of the value increment when the project costs in subd. 1. are paid in full and the tax incremental district is terminated.

60.85(3)(k)3. 3. The reasons why the project costs in subd. 1. may not or should not be paid by the owners of property that benefits by improvements within the tax incremental district.

60.85(3)(k)4. 4. The share of the projected tax increments in subd. 1. estimated to be paid by the owners of taxable property in each of the taxing jurisdictions overlying the tax incremental district.

60.85(3)(k)5. 5. The benefits that the owners of taxable property in the overlying taxing jurisdictions will receive to compensate them for their share of the projected tax increments in subd. 4.

60.85(3)(L) (L) Calculation by the local assessor of the value of all tax-exempt town-owned property, except property described in sub. (5) (c), in the proposed tax incremental district, as of the day of the district's creation. This information shall be sent to the department of revenue for inclusion in the tax incremental district's tax incremental base that is determined under sub. (5) (b) or (d) 1.

60.85(4) (4) Joint review board.

60.85(4)(a)(a)

60.85(4)(a)1.1. Any town that seeks to create a tax incremental district or amend a project plan shall convene a joint review board to review the proposal. Except as provided in subd. 2., and subject to par. (am), the joint review board shall consist of one representative chosen by the school district that has power to levy taxes on the property within the tax incremental district, one representative chosen by the technical college district that has power to levy taxes on the property within the tax incremental district, one representative chosen by the county that has power to levy taxes on the property within the tax incremental district, one representative chosen by the town and one public member. If more than one school district, more than one union high school district, more than one elementary school district, or more than one technical college district has the power to levy taxes on the property within the tax incremental district, the unit in which is located property of the tax incremental district that has the greatest value shall choose that representative to the joint review board. The public member and the joint review board's chairperson shall be selected by a majority of the other joint review board members before the public hearing under sub. (3) (a) or (j) 1. is held. All joint review board members shall be appointed and the first joint review board meeting held within 14 days after the notice is published under sub. (3) (a) or (j) 1. Additional meetings of the joint review board shall be held upon the call of any member. The town that seeks to create the tax incremental district or to amend its project plan shall provide administrative support for the joint review board. By majority vote, the joint review board may disband following approval or rejection of the proposal.

60.85(4)(a)2. 2. If a town seeks to create a tax incremental district that is located in a union high school district, the seat that is described under subd. 1. for the school district representative to the joint review board shall be held by 2 representatives, each of whom has one-half of a vote. One representative shall be chosen by the union high school district that has the power to levy taxes on the property within the tax incremental district and one representative shall be chosen by the elementary school district that has the power to levy taxes on the property within the tax incremental district.

60.85(4)(am) (am)

60.85(4)(am)1.1. A representative chosen by a school district under par. (a) 1. or 2. shall be the president of the school board, or his or her designee. If the school board president appoints a designee, he or she shall give preference to the school district's finance director or another person with knowledge of local government finances.

60.85(4)(am)2. 2. The representative chosen by the county under par. (a) 1. shall be the county executive or, if the county does not have a county executive, the chairperson of the county board, or the executive's or chairperson's designee. If the county executive or county board chairperson appoints a designee, he or she shall give preference to the county treasurer or another person with knowledge of local government finances.

60.85(4)(am)3. 3. The representative chosen by the town under par. (a) 1. shall be the town board chairperson, or his or her designee. If the town board chairperson appoints a designee, he or she shall give preference to the person in charge of administering the town's economic development programs, the town treasurer, or another person with knowledge of local government finances.

60.85(4)(am)4. 4. The representative chosen by the technical college district under par. (a) 1. shall be the district's director or his or her designee. If the technical college district's director appoints a designee, he or she shall give preference to the district's chief financial officer or another person with knowledge of local government finances.

60.85(4)(b) (b)

60.85(4)(b)1.1. The joint review board shall review the public record, planning documents and the resolution passed by the town board or planning commission under sub. (3) (h) or (j) 1. As part of its deliberations the joint review board may hold additional hearings on the proposal.

60.85(4)(b)2. 2. No tax incremental district may be created and no project plan may be amended unless the joint review board approves the resolution adopted under sub. (3) (h) or (j) 1. by a majority vote not less than 10 days nor more than 30 days after receiving the resolution.

60.85(4)(b)3. 3. The joint review board shall submit its decision to the town no later than 7 days after the board acts on and reviews the items in subd. 2.

60.85(4)(c) (c)

60.85(4)(c)1.1. The joint review board shall base its decision to approve or deny a proposal on the following criteria:

60.85(4)(c)1.a. a. Whether the project costs to be expended in the tax incremental district comply with the limitations specified in sub. (2) (b).

60.85(4)(c)1.b. b. Whether the development expected in the tax incremental district would occur without the use of tax incremental financing.

60.85(4)(c)1.c. c. Whether the economic benefits of the tax incremental district, as measured by increased employment, business and personal income, and property value, are insufficient to compensate for the cost of the improvements.

60.85(4)(c)1.d. d. Whether the benefits of the proposal outweigh the anticipated tax increments to be paid by the owners of property in the overlying taxing districts.

60.85(4)(c)2. 2. The joint review board shall issue either a written statement that, in its judgment, all of the criteria under subd. 1. have been met or a written explanation describing why any proposal it rejects fails to meet one or more of the criteria specified in subd. 1.

60.85(5) (5) Determination of tax increment and tax incremental base.

60.85(5)(a)(a) Subject to sub. (10) (d), upon the creation of a tax incremental district or upon adoption of any amendment subject to par. (d) 1., its tax incremental base shall be determined as soon as reasonably possible. The department of revenue may impose a fee of $1,000 on a town to determine or redetermine the tax incremental base of a tax incremental district under this subsection.

60.85(5)(b) (b) Upon application in writing by the town clerk, in a form prescribed by the department of revenue, the department shall determine according to its best judgment from all sources available to it the full aggregate value of the taxable property and, except as provided in par. (c), of the town-owned property in the tax incremental district. Subject to sub. (10) (d), the department shall certify this aggregate valuation to the town clerk, and the aggregate valuation constitutes the tax incremental base of the tax incremental district. The town clerk shall complete these forms upon the creation of a tax incremental district or upon the amendment of a district's project plan and shall submit the application on or before December 31 of the year the tax incremental district is created, as defined in sub. (3) (h) 2. or, in the case of an amendment, on or before December 31 of the year in which the changes to the project plan take effect.

60.85(5)(c) (c) The value of real property owned by a town and used for police and fire buildings, administrative buildings, libraries, community and recreational buildings, parks, streets and improvements within any street right-of-way, parking facilities and utilities shall not be included in the tax incremental base established under par. (b) or (d) 1.

60.85(5)(d) (d)

60.85(5)(d)1.1. If the town adopts an amendment to the original project plan under sub. (3) (j) for any district which includes additional project costs at least part of which will be incurred after the period specified in sub. (6) (b) 1., the tax incremental base for the district shall be redetermined by adding to the tax incremental base the value of the taxable property, and, except as provided in par. (c), of the town-owned property, that is added to the existing district as of the January 1 of the same calendar year for a resolution adopted before October 1 or as of January 1 of the next subsequent calendar year for a resolution adopted after September 30. The tax incremental base as redetermined under this subdivision is effective for the purposes of this section only if it exceeds the original tax incremental base determined under par. (b).

60.85(5)(d)2. 2. If after January 1 a city or village annexes town territory that contains part of a tax incremental district that is created by the town, the department of revenue shall redetermine the tax incremental base of the district by subtracting from the tax incremental base the value of the taxable property that is annexed from the existing district as of the following January 1, and if the annexation becomes effective on January 1 of any year, the redetermination shall be made as of that date. The tax incremental base as redetermined under this subdivision is effective for the purposes of this section only if it [is] less than the original tax incremental base determined under par. (b).

60.85(5)(e) (e) Annually, no later than May 15, the town clerk shall file with the department of revenue, on a form provided by the department, a list of the expenditures for the district that were made in the previous year.

60.85(5)(f) (f) The town clerk shall annually, after May 1 but before May 21, by written notice, inform the department of revenue of any amendment to the project plan which has been adopted. The town clerk shall also give written notice of the adoption of an amendment to the department of revenue within 60 days after its adoption. The department of revenue may prescribe forms to be used by the town clerk when giving notice as required by this paragraph.

60.85(5)(g) (g) The department of revenue may not certify the tax incremental base as provided in par. (b) until it determines that each of the procedures and documents required by sub. (3) (a), (b), (h) or (j) and par. (b) has been timely completed and all notices required under sub. (3) (a), (b), (h) or (j) timely given. The facts supporting any document adopted or action taken to comply with sub. (3) (a), (b), (h) or (j) are not subject to review by the department of revenue under this paragraph, except that the department may not certify the tax incremental base as provided in par. (b) until it reviews and approves the findings made under sub. (3) (h) 4. and 5. d.

60.85(5)(h) (h) The town assessor shall identify upon the assessment roll returned and examined under s. 70.45 those parcels of property which are within each existing tax incremental district, specifying the name of each district. A similar notation shall appear on the tax roll made by the town clerk under s. 70.65.

60.85(5)(i) (i) The department of revenue shall annually give notice to the designated finance officer of all governmental entities having the power to levy taxes on property within each district as to the equalized value of the property and the equalized value of the tax increment base. The notice shall also explain that the tax increment allocated to a town shall be paid to the town as provided under sub. (6) (c) from the taxes collected.

60.85(6) (6) Allocation of positive tax increments.

60.85(6)(a)(a) If the joint review board approves the creation of the tax incremental district under sub. (4), and subject to par. (am), positive tax increments with respect to a tax incremental district are allocated to the town which created the district for each year commencing after the date when a project plan is adopted under sub. (3) (g). The department of revenue may not authorize allocation of tax increments until it determines from timely evidence submitted by the town that each of the procedures and documents required under sub. (3) (d) to (f) has been completed and all related notices given in a timely manner. The department of revenue may authorize allocation of tax increments for any tax incremental district only if the town clerk and assessor annually submit to the department all required information on or before the 2nd Monday in June. The facts supporting any document adopted or action taken to comply with sub. (3) (d) to (f) are not subject to review by the department of revenue under this paragraph except as provided under par. (e). After the allocation of tax increments is authorized, the department of revenue shall annually authorize allocation of the tax increment to the town that created the district until the sooner of the following events:

60.85(6)(a)1. 1. The department of revenue receives a notice under sub. (10) and the notice has taken effect under sub. (10) (b).

60.85(6)(a)2. 2. Sixteen years after the tax incremental district is created.

60.85(6)(am) (am) With regard to each district for which the department of revenue authorizes the allocation of a tax increment under par. (a), the department shall charge the town that created the district an annual administrative fee of $150 that the town shall pay to the department no later than May 15. If the town does not pay the fee that is required under this paragraph, by May 15, the department may not authorize the allocation of a tax increment under par. (a) for that town.

60.85(6)(b) (b)

60.85(6)(b)1.1. No expenditure may be made for a tax incremental district that is created under this section later than 5 years after the tax incremental district is created.

60.85(6)(b)2. 2. The limitations on the period during which expenditures may be made under subd. 1. do not apply to expenditures to pay project costs incurred under ch. 32.

60.85(6)(b)3. 3. The limitations on the period during which expenditures may be made under subd. 1. do not apply to expenditures authorized by the adoption of an amendment to the project plan under sub. (3) (j), except that in no case may the total number of years during which expenditures are made exceed 7 years.

60.85(6)(c) (c) Every officer charged by law to collect and pay over or retain local general property taxes shall, on the settlement dates provided by law, pay over to the town treasurer out of all the taxes which the officer has collected the proportion of the tax increment due the town that the general property taxes collected in the town bears to the total general property taxes levied by the town for all purposes included in the tax roll, exclusive of levies for state trust fund loans, state taxes and state special charges.

60.85(6)(d) (d) All tax increments received with respect to a tax incremental district shall, upon receipt by the town treasurer, be deposited into a special fund for that district. The town treasurer may deposit additional moneys into such fund pursuant to an appropriation by the town board. No moneys may be paid out of such fund except to pay project costs with respect to that district, to reimburse the town for such payments, or to satisfy claims of holders of bonds or notes issued with respect to such district. Moneys paid out of the fund to pay project costs with respect to a district may be paid out before or after the district is terminated under sub. (9). Subject to any agreement with bondholders, moneys in the fund may be temporarily invested in the same manner as other town funds if any investment earnings are applied to reduce project costs. After all project costs and all bonds and notes with respect to the district have been paid or the payment thereof provided for, subject to any agreement with bondholders, if there remain in the fund any moneys, they shall be paid over to the treasurer of each county, school district or other tax levying municipality or to the general fund of the town in the amounts that belong to each respectively, having due regard for that portion of the moneys, if any, that represents tax increments not allocated to the town and that portion, if any, that represents voluntary deposits of the town into the fund.

60.85(6)(e) (e)

60.85(6)(e)1.1. Any of the following persons may file a written request with the department of revenue requesting a review of a tax incremental district created under this section to determine whether money expended, or debt incurred, by the district in the prior year complied with the requirement under sub. (2) (b):

60.85(6)(e)1.a. a. An owner of taxable property that is located in the town that has created the district.

60.85(6)(e)1.b. b. An owner of taxable property that is located in a taxing jurisdiction which overlies the town in which the district is located.

60.85(6)(e)1.c. c. An owner of taxable property in a city or village that borders the town in which the district is located.

60.85(6)(e)1.d. d. A taxing jurisdiction that overlies the town in which the district is located.

60.85(6)(e)1.e. e. A city or village that borders the town in which the district is located.

60.85(6)(e)2. 2. A written request described under subd. 1. shall be on a form that is prescribed by the department of revenue, shall contain the grounds on which the request is based, and shall be filed with the department no later than July 1.

60.85(6)(e)3. 3. The department of revenue may deny any request for review that is made under this paragraph if the department believes, based on a review of the request, that insufficient grounds exist to support the alleged noncompliance with sub. (2) (b). The department shall send written notification of its decision to the person who made the request for review and to the town.

60.85(6)(e)4. 4. If the department of revenue grants a request for review that is made under this paragraph, it shall hold a hearing and it shall send written notification of the hearing to the clerk of the town that created the tax incremental district, the person who requested the review, the clerk of each overlying taxing jurisdiction, and the clerk of every city or village that borders the town. The written notification shall include the time, date, and location of the hearing.

60.85(6)(e)5. 5. The secretary of revenue, or the secretary's designee, shall preside at the hearing and shall receive testimony and evidence on all issues that are related to the request for review. Following the hearing, the secretary shall make one of the following determinations:

60.85(6)(e)5.a. a. The town is in compliance with sub. (2) (b).

60.85(6)(e)5.b. b. The town has made expenditures or incurred debts that are not allowed under sub. (2) (b). If the secretary makes this determination, the secretary shall either order the town to pay back all ineligible costs to the district's overlying taxing jurisdictions, on a proportional basis that relates to each jurisdiction's share of the tax increment, from funds other than tax increments allocated under this subsection, or shall order the district to be terminated. If the secretary orders the district to be terminated, the town becomes liable for all unpaid project costs actually incurred which are not paid from the special fund under sub. (6) (d).

60.85(6)(e)6. 6. Any person or unit of government that received a notice under subd. 4. may appeal the secretary's decision to the circuit court in Dane County.

60.85(7) (7) Notification of position openings.

60.85(7)(a)(a) Any person who operates for profit and is paid project costs under sub. (1) (h) 1. a., d., i., and j. in connection with the project plan for a tax incremental district shall notify the department of workforce development and the local workforce development board established under 29 USC 2832 of any positions to be filled in the county in which the town that created the tax incremental district is located during the period commencing with the date the person first performs work on the project and ending one year after receipt of its final payment of project costs. The person shall provide this notice at least 2 weeks prior to advertising the position.

60.85(7)(b) (b) Any person who operates for profit and buys or leases property in a tax incremental district from a town for which the town incurs real property assembly costs under sub. (1) (h) 1. c. shall notify the department of workforce development and the local workforce development board established under 29 USC 2832 of any position to be filled in the county in which the town creating the tax incremental district is located within one year after the sale or commencement of the lease. The person shall provide this notice at least 2 weeks prior to advertising the position.

60.85(8) (8) Review.

60.85(8)(a)(a) The town shall cause a certified public accountant to conduct audits of each tax incremental district to determine if all financial transactions are made in a legal and proper manner and to determine if the tax incremental district is complying with its project plan and with this section. Any town that creates a tax incremental district under this section and has an annual general audit may include the audits required under this subsection as part of the annual general audit.

60.85(8)(b) (b) Audits shall be conducted at all the following times:

60.85(8)(b)1. 1. No later than twelve months after 30 percent of the project expenditures are made.

60.85(8)(b)2. 2. No later than twelve months after the end of the expenditure period specified in sub. (6) (b) 1.

60.85(8)(b)3. 3. No later than twelve months after the termination of the tax incremental district under sub. (9).

60.85(8)(c) (c) The town shall prepare and make available to the public updated annual reports describing the status of each existing tax incremental district, including expenditures and revenues. The town shall send a copy of the report to each overlying district by May 1 annually.

60.85(9) (9) Termination of tax incremental districts. A tax incremental district terminates when the earliest of the following occurs:

60.85(9)(a) (a) That time when the town has received aggregate tax increments with respect to the district in an amount equal to the aggregate of all project costs under the project plan and any amendments to the project plan for the district.

60.85(9)(b) (b) Eleven years after the last expenditure identified in the original, unamended project plan is made.

60.85(9)(c) (c) The town board, by resolution, dissolves the district, at which time the town becomes liable for all unpaid project costs actually incurred which are not paid from the special fund under sub. (6) (d).

60.85(9)(d) (d) The secretary of revenue determines that tax increments have been used to pay for ineligible costs and the secretary of revenue orders that the district be terminated under sub. (6) (e) 5. b.

60.85(10) (10) Notice of district termination.

60.85(10)(a)(a) A town which creates a tax incremental district under this section shall give the department of revenue written notice within 10 days of the termination of the tax incremental district under sub. (9).

60.85(10)(b) (b) If the department of revenue receives a notice under par. (a) during the period from January 1 to May 15, the effective date of the notice is the date the notice is received. If the notice is received during the period from May 16 to December 31, the effective date of the notice is the first January 1 after the department of revenue receives the notice.

60.85(10)(c) (c) Not later than February 15 of the year immediately following the year in which a town transmits to the department of revenue the notice required under par. (a), the town shall send to the department, on a form prescribed by the department, all of the following information that relates to the terminated tax incremental district:

60.85(10)(c)1. 1. A final accounting of all expenditures made by the town.

60.85(10)(c)2. 2. The total amount of project costs incurred by the town.

60.85(10)(c)3. 3. The total amount of positive tax increments received by the town.

60.85(10)(d) (d) If a town does not send to the department of revenue the form specified in par. (c), the department may not certify the tax incremental base of a tax incremental district in the town under sub. (5) (a) and (b) until the form is sent to the department.

60.85(11) (11) Financing of project costs. Payment of project costs may be made by any one or more of the following methods:

60.85(11)(a) (a) Payment by the town from the special fund of the tax incremental district.

60.85(11)(b) (b) Payment out of its general funds.

60.85(11)(c) (c) Payment out of the proceeds of the sale of bonds or notes issued by it under ch. 67.

60.85(11)(d) (d) Payment out of the proceeds of the sale of public improvement bonds issued by it under s. 66.0619.

60.85(11)(e) (e) Payment as provided under s. 66.0713 (2) and (4) or 67.16.

60.85(11)(f) (f) Payment out of the proceeds of revenue bonds or notes issued by it under s. 66.0621.

60.85(11)(g) (g) Payment out of the proceeds of revenue bonds issued by the town as provided by s. 66.1103, for a purpose specified in that section.

60.85(12) (12) Overlapping tax incremental districts.

60.85(12)(a)(a) Subject to any agreement with bondholders, a tax incremental district may be created, the boundaries of which overlap one or more existing districts, except that districts created as of the same date may not have overlapping boundaries.

60.85(12)(b) (b) If the boundaries of 2 or more tax incremental districts overlap, in determining how positive tax increments generated by that area which is within 2 or more districts are allocated among the overlapping districts, but for no other purpose, the aggregate value of the taxable property in the area as equalized by the department of revenue in any year as to each earlier created district is that portion of the tax incremental base of the district next created which is attributable to the overlapped area.

60.85(13) (13) Equalized valuation for apportionment of property taxes. With respect to the county, school districts and any other local governmental body having the power to levy taxes on property located within a tax incremental district, if the allocation of positive tax increments has been authorized by the department of revenue under sub. (6) (a), the calculation of the equalized valuation of taxable property in a tax incremental district for the apportionment of property taxes may not exceed the tax incremental base of the district until the district is terminated.

60.85(16) (16) Use of tax incremental financing for inland lake protection and rehabilitation prohibited. Notwithstanding sub. (11), no tax incremental financing project plan may be approved and no payment of project costs may be made for an inland lake protection and rehabilitation district or a county acting under s. 59.70 (8).

60.85(17) (17) Payment of eligible costs for annexed territory, redetermination of tax incremental base. If a city or village annexes territory from a town and if all or part of the territory that is annexed is part of a tax incremental district created by the town, the city or village shall pay to the town that portion of the eligible costs that are attributable to the annexed territory. The city or village, and the town, shall negotiate an agreement on the amount that must be paid under this subsection. The department shall redetermine the tax incremental base of any parcel of real property for which the tax incremental base was determined under sub. (5) if part of that parcel is annexed under this subsection.

60.85(18) (18) Substantial compliance. Substantial compliance with subs. (2), (3) (a), (b), (c), (d), (e), (f), and (j), (4), and (5) (b) by a town that creates, or attempts to create, a tax incremental district is sufficient to give effect to any proceedings conducted under this section if, in the opinion of the department of revenue, any error, irregularity, or informality that exists in the town's attempts to comply with subs. (2), (3) (a), (b), (c), (d), (e), (f), and (j), (4), and (5) (b) does not affect substantial justice. If the department of revenue determines that a town has substantially complied with subs. (2), (3) (a), (b), (c), (d), (e), (f), and (j), (4), and (5) (b), the department of revenue shall determine the tax incremental base of the district, allocate tax increments, and treat the district in all other respects as if the requirements under subs. (2), (3) (a), (b), (c), (d), (e), (f), and (j), (4), and (5) (b) had been strictly complied with based on the date that the resolution described under sub. (3) (h) 2. is adopted.

60.85 History History: 2003 a. 231, 326, 327; 2005 a. 330; 2009 a. 28, 312; 2011 a. 11, 32.






61. Villages.

61.187 Dissolution.

61.187  Dissolution.

61.187(1)(1)  Procedure. Whenever a petition conforming to the requirements of s. 8.40, signed by at least one-third as many electors of any village as voted for village officers at the next preceding election for village officers in that village, shall be presented to the village board, and filed as provided in s. 8.37, praying for dissolution of the village, the village board shall submit to the electors of the village the question whether or not the village shall be dissolved. The question shall be determined by ballot, in substantially the manner provided by ss. 5.64 (2) and 10.02, at a general election or at a special election called by the village board for that purpose.

61.187(2) (2) Date of; property; claims; territory.

61.187(2)(a)(a) Subject to par. (c), if two-thirds of the ballots cast at the election under sub. (1) are in favor of dissolution, the village shall, at the expiration of 6 months from the date of the election, cease to be a village.

61.187(2)(c) (c) The territory included within the village at the time of its dissolution shall revert to and become a part of the town or towns from which it was taken or in which it is then located, except that if the town or towns from which all of the village territory was taken is no longer in existence, the village may not dissolve. The assets and liabilities of the village shall be apportioned under s. 66.0235 and, in accordance with that section, all assets and liabilities of the village shall become the assets and liabilities of the town or towns to which the village territory reverts.

61.187(2)(d) (d) If, in accordance with par. (a), the results of the election under sub. (1) provide for dissolution, the village clerk shall, within 10 days after the election, record the petition and determination of the village board of canvassers in the office of the register of deeds of the county or counties in which the village is located and file with the secretary of state certified copies of the petition and the determination of inspectors of election. The village clerk shall also record in the office of the register of deeds a certificate by the village clerk showing the date on which the dissolution takes effect and file with the secretary of state 4 copies of the certificate. These documents shall be recorded and indexed by the register of deeds. The index shall include the volume or reel number and the page or image number of the original documents. The secretary of state shall forward 2 copies of the certificate to the department of transportation and one to the department of revenue.

61.187 History History: 1977 c. 29 s. 1654 (8) (c); 1977 c. 273; 1989 a. 192; 1993 a. 301; 1999 a. 182; 2001 a. 107; 2005 a. 391.



61.188 Certain villages may become cities by charter ordinance.

61.188  Certain villages may become cities by charter ordinance. Any village having a population of 1,000 or more may proceed under s. 66.0101 to organize as a city of the appropriate class. The village may by charter or charter ordinance adopted under s. 66.0101 elect not to be governed by ch. 62 or 66 in whole or in part or may create that system of government considered by the village to be most appropriate. The charter or charter ordinance may include the following: method of election of members of the council by districts, at-large or by a combination of methods, procedure for election of the first common council, creation and selection of all administrative officers, departments, boards and commissions, powers and duties of all officers, boards and commissions and terms of office. The charter or charter ordinance may not alter those provisions of ch. 62 dealing with police and fire departments or chs. 115 to 121 dealing with education. Any village incorporated after August 12, 1959, may not become a city under this section unless it meets the standards for incorporation in ss. 66.0205 and 66.0207.

61.188 History History: 1999 a. 150 s. 25.



61.189 Villages of 1,000 may become cities.

61.189  Villages of 1,000 may become cities.

61.189(1) (1) Whenever the resident population of any village exceeds 1,000 as shown by the last federal census or by a census provided for under sub. (3), the village may become a 4th class city, and the trustees of the village may at a regular meeting, by a two-thirds vote of the members thereof, by resolution, so determine. The resolution shall observe the requirements of s. 5.15 (1) and (2) for wards, and shall fix the number and boundary of the aldermanic districts into which the city shall be divided and fix the time for holding the first city election, which shall not be less than 20 days from the date of such resolution, shall designate a polling place for each ward, and shall provide for the appointment of initial inspectors of election in the manner provided in ss. 7.30 and 7.32.

61.189(2) (2) The election shall be noticed and conducted and the result canvassed and certified as in the case of regular village elections and the village clerk shall immediately file with the secretary of state 4 copies of a certification certifying the fact of holding such election and the result thereof and a description of the legal boundaries of such village or proposed city and 4 certified copies of a plat thereof; and thereupon a certificate of incorporation shall be issued to such city by the secretary of state. Two copies of the certification and plat shall be forwarded by the secretary of state to the department of transportation and one copy to the department of revenue. Thereafter such city shall in all things be governed by the general city charter law. All debts, obligations and liabilities existing against such village at the time of such change shall continue and become like debts, obligations and liabilities against such city, and such city may carry out and complete all proceedings then pending for the issue of bonds for improvements therein.

61.189(3) (3) If the last federal census figures are not used the village trustees shall cause to be taken an accurate census of the resident population of the village on some day not more than 10 weeks previous to the time of the adoption of such resolution, exhibiting the name of every head of a family and the name of every person a resident in good faith on such day and the lot on which that person resides, which shall be verified by the affidavit of the person taking the same affixed thereto. The original of such census shall be filed in the office of the village clerk and a duly verified copy filed with the clerk of the circuit court of the county wherein such village is situated.

61.189(4) (4) Any village incorporated after August 12, 1959, may not become a city unless it meets the standards for incorporation in ss. 66.0205 and 66.0207.

61.189 History History: 1971 c. 304, 336; 1977 c. 29 s. 1654 (8) (c); 1981 c. 4 s. 19; 1981 c. 390; 1983 a. 484; 1985 a. 304 s. 156; 1991 a. 316; 1999 a. 150 s. 672.



61.19 Annual elections; appointments.

61.19  Annual elections; appointments. At the annual spring election in each village in odd-numbered years, except as otherwise provided herein, there shall be chosen: A president, a clerk, a treasurer, an assessor if election of the assessor is provided and a constable. In villages in counties having a population of 500,000 or more, the officers named shall be elected for a term of 2 years on the first Tuesday of April of each even-numbered year. Any other officers shall be appointed annually by the village board at their first meeting after the first Tuesday in April unless the board otherwise provides. No person not a resident elector in such village shall be elected to any office therein. The village clerk may appoint a deputy clerk for whom the clerk shall be responsible, and who shall take and file the oath of office, and in case of the absence, sickness or other disability of the clerk, may perform the clerk's duties and receive the same compensation unless the village board appoints a person to act as such clerk. No assessor shall be elected or appointed if the village has come within the jurisdiction of a county assessor under s. 70.99.

61.19 History History: 1973 c. 90; 1991 a. 316; 1995 a. 16 s. 2.



61.191 Population, use of federal census.

61.191  Population, use of federal census. Except as provided in s. 61.189 (3), where the census of a village is required the last federal census, including a special federal census, if any, shall be used.



61.193 Establishing and changing compensation for elective offices.

61.193  Establishing and changing compensation for elective offices.

61.193(1)(1) In this section, "compensation" means a salary, a per diem compensation for each day or part of a day necessarily devoted to the service of the village and the discharge of duties, or a combination of salary and per diem compensation.

61.193(2) (2) Except as provided in sub. (3), and subject to s. 61.32, the compensation for an elective village office shall be established before the earliest time for filing nomination papers for the office or, if nomination papers are not used, before the caucus date determined under s. 8.05 (1) (a). After that time or date, no change may be made in the compensation for the office that applies to the term of office for which the deadline or date applies. The compensation established for an elective office remains in effect for ensuing terms unless changed.

61.193(3) (3) In a newly incorporated village, the compensation for an elective office may be established during the first term of office.

61.193 History History: 2009 a. 173.



61.195 Discontinuance and change of term of offices.

61.195  Discontinuance and change of term of offices. Any village may proceed pursuant to s. 66.0101 to discontinue the office of marshal or constable, to change the method of selection of or tenure of any officer other than members of the village board, to consolidate any such office or to change the term of office of members of the village board.

61.195 History History: 1999 a. 150 s. 672.



61.197 Selection of officers.

61.197  Selection of officers.

61.197(1) (1) Officers other than members of the village board and municipal judges except as provided in s. 61.65, shall be selected by one of the following methods:

61.197(1)(a) (a) Appointment by the village president.

61.197(1)(b) (b) Appointment by the village president subject to confirmation by the village board.

61.197(1)(c) (c) Appointment by the village board.

61.197(1)(d) (d) Election by the voters of those officers so enumerated in s. 61.19, unless otherwise provided pursuant to s. 61.195.

61.197(1)(e) (e) Selection under any of the above methods, the selection to be from an eligible list established pursuant to s. 66.0509.

61.197(1)(f) (f) A corporation or an independent contractor may be appointed as the village assessor. The corporation or independent contractor so appointed shall designate the person responsible for the assessment. The designee shall file the official oath under s. 19.01, and sign the affidavit of the assessor attached to the assessment roll under s. 70.49. No person may be designated by any corporation or independent contractor unless he or she has been granted the appropriate certification under s. 73.09. For purposes of this subsection, "independent contractor" means a person who either is under contract to furnish appraisal and assessment services or is customarily engaged in an independently established trade, business or profession in which the services are offered to the general public.

61.197(2) (2) Such officers shall continue to be selected in the manner prevailing on April 15, 1939, provided one of the above plans was in force on that date. Such method shall be continued until changed in the manner provided by s. 66.0101. However, any village may require that selection be made from an eligible list as specified under sub. (1) (e) by the enactment of an ordinary ordinance.

61.197 History History: 1973 c. 90; 1977 c. 305 s. 64; 1979 c. 221; 1999 a. 150 s. 672.



61.20 Election of trustees; terms; number.

61.20  Election of trustees; terms; number.

61.20(1) (1) Villages shall have 6 trustees, except as provided otherwise in sub. (3), whose term of office shall be 2 years, 3 of whom shall be elected each year.

61.20(3) (3) Villages having a population of 350 or less shall have 2 trustees, who together with the president shall constitute the village board, a majority of whom shall constitute a quorum. One trustee shall be elected each year for a term of 2 years.

61.20(4) (4) Any village may by ordinance change the number of trustees, but such change in the number of trustees shall not affect the term of office of trustees elected prior to the adoption of such ordinance authorizing such change.



61.21 Clerk to notify officers-elect; oath of office.

61.21  Clerk to notify officers-elect; oath of office. Within 5 days after the election or appointment of any village officer the village clerk shall notify the person so selected thereof, and every person elected or appointed to any office named in s. 61.19 shall within 5 days after notice of election or appointment take and file the official oath, except that an elected assessor shall take and file the official oath within 5 days before June 1.

61.21 History History: 1981 c. 20; 1983 a. 484.



61.22 Official bonds; officers not to be sureties.

61.22  Official bonds; officers not to be sureties. Every bond required of a village officer shall be executed with sufficient sureties in a sum fixed by the village board when not otherwise prescribed and be approved by the president. Whenever the village board deems any bond insufficient they may require an additional bond to be executed and filed in a sum and within a time not less than 10 days, to be fixed by them. The village board may provide a schedule or blanket bond that includes any or all village officers or officials.

61.22 History History: 2003 a. 204.



61.23 Terms; temporary vacancy.

61.23  Terms; temporary vacancy.

61.23(1) (1) Except as otherwise provided by law, the term of office of all village officers is 2 years. Persons serving in appointive offices shall serve until their respective successors are appointed and qualify, unless otherwise provided by ordinance. If any officer other than a trustee is absent or temporarily incapacitated from any cause the board may appoint some person to discharge the officer's duties until the officer returns or until such disability is removed. If a trustee is temporarily incapacitated because of physical or mental disability, the board may appoint a person to discharge the trustee's duties until the disability is removed.

61.23(2) (2) The regular term of office of village president and trustees shall commence on the 3rd Tuesday of April in the year of their election. The regular terms of other officers shall commence on May 1 succeeding their election unless otherwise provided by ordinance or statute.

61.23 History History: 1983 a. 484; 1997 a. 257; 2009 a. 173.



61.24 President.

61.24  President. The president shall be by virtue of the office a trustee and preside at all meetings of the board and have a vote as trustee, sign all ordinances, rules, bylaws, regulations, commissions, licenses and permits adopted or authorized by the board and all orders drawn on the treasury except as provided by s. 66.0607. The president shall maintain peace and good order, see that the ordinances are faithfully obeyed, and in case of disturbance, riot or other apparent necessity appoint as many special marshals as the president shall deem necessary, who for the time being shall possess all the powers and rights of constables. The president shall have charge of the village jail, which the president shall conduct in the manner provided in s. 62.09 (13) (c); but the president may delegate this duty to the constable or any police officer of the village.

61.24 History History: 1979 c. 323 s. 33; 1991 a. 316; 1999 a. 150 s. 672.



61.25 Clerk.

61.25  Clerk. The village clerk shall execute and file an official bond. It shall be the village clerk's duty:

61.25(1) (1) To perform any duties prescribed by law relative to elections, to keep subject to inspection all election returns required to be filed in the clerk's office, and to notify persons elected or appointed to village offices.

61.25(2) (2) To transmit to the county clerk, within 10 days after election or appointment and qualification, a certified statement of the name and term for which elected or appointed, of the president, clerk, treasurer and assessor; and to the clerk of the circuit court immediately after their election or appointment and qualification, a like statement of the time and term for which elected or appointed of every municipal judge, chief of police, marshal or constable of the village.

61.25(3) (3) To attend all meetings of the village board; to record and sign the proceedings thereof and all ordinances, rules, bylaws, resolutions and regulations adopted, and to countersign and keep a record of all licenses, commissions and permits granted or authorized by them, and for such purpose to keep the following books: A minute book, in which shall be recorded in chronological order full minutes of all elections, general or special, and the statements of the inspectors thereof; full minutes of all the proceedings of the board of trustees; the titles of all ordinances, rules, regulations and bylaws, with reference to the book and page where the same may be found. An ordinance book, in which shall be recorded at length, in chronological order, all ordinances, rules, regulations and bylaws. A finance book, in which shall be kept a full and complete record of the finances of the village, showing the receipts, the date, amount and sources thereof, and the disbursements, with the date, amount and object for which paid out; and to enter in either such other matters as the board prescribes, and such other books as the board directs.

61.25(4) (4) To countersign and cause to be published or posted every ordinance, bylaw or resolution as required by law, and to have proper proof thereof made and filed.

61.25(5) (5) To be the custodian of the corporate seal, and to file as required by law and to safely keep all records, books, papers or property belonging to, filed or deposited in the clerk's office, and deliver the same to the clerk's successor when qualified; to permit, subject to subch. II of ch. 19, any person with proper care to examine and copy any of the same, and to make and certify a copy of any thereof when required, on payment of the same fees allowed town clerks therefor.

61.25(6) (6) To draw and countersign all orders on the village treasury ordered by the board and none other.

61.25(6m) (6m) To stamp or endorse street trade permits at the request of an employer under s. 103.25 (3m) (b).

61.25(6p) (6p) To stamp or endorse traveling sales crew worker permits at the request of an employer under s. 103.34 (11) (c).

61.25(8) (8) To make and deliver to the village treasurer a tax roll and to make and transmit to the county treasurer, on forms provided by the department of revenue, a statement showing the total amount of all taxes levied in the village.

61.25(9) (9) To perform all other duties required by law or by any ordinance or other direction of the village board.

61.25(10) (10) To notify the treasurer of the county in which the village is located, by February 20, of the proportion of property tax revenue and of the credits under s. 79.10 that is to be disbursed by the taxation district treasurer to each taxing jurisdiction located in the village.

61.25 History History: 1977 c. 305 s. 64; 1983 a. 395; 1985 a. 39 s. 17; 1989 a. 113; 1991 a. 39, 316; 2001 a. 107; 2003 a. 47; 2009 a. 3.

61.25 Cross-reference Cross-reference: See s. 66.0609 for an alternative system of approving claims under sub. (6).



61.26 Treasurer.

61.26  Treasurer. The village treasurer shall:

61.26(1) (1) Execute and file an official bond which may be furnished by a surety company as provided by s. 632.17 (2).

61.26(2) (2) Except as provided in s. 66.0608, receive all moneys belonging or accruing to the village or directed by law to be paid to the treasurer.

61.26(3) (3) Except as provided in s. 66.0608, deposit upon receipt the funds of the village in the name of the village in the public depository designated by the board. Failure to comply with this subsection shall be prima facie grounds for removal from office. When the money is deposited, the treasurer and bonders are not liable for the losses defined by s. 34.01 (2), and the interest shall be paid into the village treasury.

61.26(4) (4) Pay money only on the written order of the president, countersigned by the clerk and specifying the number thereof, the payee and the amount and the object for which drawn.

61.26(5) (5) Keep just and accurate detailed accounts of all transactions under sub. (4), showing when, to whom and for what purpose all payments are made, in books provided by the village board, and preserve all vouchers filed in the office.

61.26(6) (6) Render an account and settlement of all official transactions to the board at its last meeting prior to the annual election, and at all other times when required by the board.

61.26(7) (7) Deliver to the successor when qualified all books of account, papers and property of the office and all money on hand as treasurer.

61.26(8) (8) Perform other duties as are required by law or the village board.

61.26(9) (9) Keep but one fund in the treasury, except as otherwise provided.

61.26(10) (10) Execute the bond required by s. 70.67 and take receipt therefor, which the treasurer shall file in the office of the village clerk.

61.26(11) (11) On receipt of the tax roll, and while acting as collector of taxes, exercise the same powers and perform the same duties as are by law conferred upon and required of town treasurers while acting in that capacity, and be subject to the same penalties and liabilities.

61.26 History History: 1971 c. 154; 1975 c. 375 s. 44; 1975 c. 421; 1983 a. 36; 1983 a. 189 s. 329 (21); 1983 a. 395 ss. 9, 18; 1983 a. 532 s. 36; 1985 a. 29; 1987 a. 27, 378; 2001 a. 16.



61.261 Deputy village treasurer.

61.261  Deputy village treasurer. The village treasurer, subject to approval by a majority of all the members of the village board, may in writing, filed in the office of the clerk, appoint a deputy who shall act under the treasurer's direction and who during the temporary absence or disability of the treasurer or during a vacancy in such office shall perform the duties of treasurer. The deputy shall receive such compensation as the village board shall determine. The acts of such deputy shall be covered by official bond as the village board shall direct.

61.261 History History: 1991 a. 316.



61.27 Assessor.

61.27  Assessor. In all villages not assessed by a county assessor the assessor shall take and file the official oath. The assessor shall begin under s. 70.10 to make an assessment of all of the property in the village liable to taxation, as prescribed by law. The assessor shall return the assessment roll to the village clerk at the same time and in the same manner in which town assessors are required to do. The assessor's compensation shall be fixed by the village board. No person may assume the office of village assessor unless certified by the department of revenue under s. 73.09 as qualified to perform the functions of the office of assessor. If a person who has not been so certified is elected to the office, the office shall be vacant and the appointing authority shall fill the vacancy from a list of persons so certified by the department of revenue.

61.27 History History: 1975 c. 39, 199; 1979 c. 221; 1989 a. 56.



61.28 Marshal.

61.28  Marshal. The village marshal shall execute and file an official bond. The marshal shall possess the powers, enjoy the privileges and be subject to the liabilities conferred and imposed by law upon constables, and be taken as included in all writs and papers addressed to constables. The marshal shall obey all lawful written orders of the village board; and arrest with or without process every person found in the village engaged in any disturbance of the peace or violating any law of the state or ordinance of the village. The marshal may command all persons present in that case to assist, and if any person, being so commanded, refuses or neglects to render assistance the person shall forfeit not exceeding $10. The marshal is entitled to the same fees prescribed for sheriffs in s. 814.70 for similar services, unless a higher fee is applicable under s. 814.705 (1) (c); for other service rendered the village, compensation as the board fixes.

61.28 History History: 1975 c. 41, 199; 1981 c. 317; 1987 a. 181; 1997 a. 27.



61.29 Constable.

61.29  Constable.

61.29(1)(1) A constable shall:

61.29(1)(a) (a) Execute and file an official bond.

61.29(1)(b) (b) Serve within his or her county any writ, process, order or notice, and execute any order, warrant or execution lawfully directed to or required by any court or officer to be executed by the constable.

61.29(1)(c) (c) Attend any session of the circuit court in his or her county when required by the sheriff.

61.29(1)(d) (d) Inform the district attorney of all trespasses on public lands of which the constable has knowledge or information.

61.29(1)(e) (e) Impound cattle, horses, sheep, swine and other animals at large on the highways in violation of a village ordinance.

61.29(1)(f) (f) Cause to be prosecuted all violations of law of which the constable has knowledge or information.

61.29(1)(g) (g) Perform all other duties required by law.

61.29(1)(h) (h) Keep his or her office in the village. No constable who keeps his or her office outside the limits of the village may receive fees for any service performed during the period the outside office is maintained.

61.29(2) (2) Section 60.351 applies to village constables.

61.29 History History: 1983 a. 532.



61.31 Peace officers, powers.

61.31  Peace officers, powers. Every village police officer shall possess the powers, enjoy the privileges, and be subject to the liabilities conferred and imposed by law upon village marshals.

61.31 History History: 2009 a. 173.



61.32 Village board; meeting; salaries.

61.32  Village board; meeting; salaries. The trustees of each village shall constitute a board designated the "Village Board of" (name of village) in which shall be vested all the powers of the village not specifically given some other officer. A majority of the members-elect shall constitute a quorum, but a less number may adjourn from time to time. The president shall preside at all meetings when present. In the president's absence the board may select another trustee to preside. Regular meetings shall be held at such time as may be prescribed by their bylaws. Special meetings may be called by any 2 trustees in writing, filed with the clerk, who shall thereupon seasonably notify all the trustees of the time and place thereof in the manner directed by the bylaws. All meetings shall be open to the public. The board shall keep a record of all its proceedings, and if there is a newspaper published in any village, the board shall cause the proceedings to be published therein as a class 1 notice, under ch. 985. The proceedings for the purpose of publication shall include the substance of every official action taken by the governing body. If there is no newspaper published in the village, the board may cause the proceedings to be published in a newspaper having general circulation in the village, posted in several public places or publicized in some other fashion, in such manner as the board directs. Nothing herein shall be construed as requiring the republication of any proceeding, ordinance or other matter or thing which has already been published according to law, nor shall anything herein be construed to relieve any village from publishing any proceeding, ordinance or other matter or thing required by law to be published. Notwithstanding the provisions of s. 985.08 (4), the fee for any such publication shall not exceed the rates specified in s. 985.08 (1). The board has power to preserve order at its meetings, compel attendance of trustees and punish nonattendance and it shall be judge of the election and qualification of its members. The president and board of trustees of any village, whether operating under general or special law, may by a three-fourths vote of all the members of the village board determine that a salary be paid the president and trustees.

61.32 History History: 1991 a. 316; 2009 a. 173.



61.325 Trustee may be appointed president.

61.325  Trustee may be appointed president. A village trustee shall be eligible for appointment as village president to fill an unexpired term.



61.34 Powers of village board.

61.34  Powers of village board.

61.34(1) (1)  General grant. Except as otherwise provided by law, the village board shall have the management and control of the village property, finances, highways, streets, navigable waters, and the public service, and shall have power to act for the government and good order of the village, for its commercial benefit and for the health, safety, welfare and convenience of the public, and may carry its powers into effect by license, regulation, suppression, borrowing, taxation, special assessment, appropriation, fine, imprisonment, and other necessary or convenient means. The powers hereby conferred shall be in addition to all other grants and shall be limited only by express language.

61.34(2) (2) Cooperation with other municipalities. The village board, in behalf of the village, may join with other villages or cities in a cooperative arrangement for executing any power or duty in order to attain greater economy or efficiency, including joint employment of appointive officers and employees.

61.34(3) (3) Acquisition and disposal of property. The village board may acquire property, real or personal, within or outside the village, for parks, libraries, recreation, beautification, streets, water systems, sewage or waste disposal, harbors, improvement of watercourses, public grounds, vehicle parking areas, and for any other public purpose; may acquire real property within or contiguous to the village, by means other than condemnation, for industrial sites; may improve and beautify the same; may construct, own, lease and maintain buildings on such property for instruction, recreation, amusement and other public purposes; and may sell and convey such property. Condemnation shall be as provided by ch. 32.

61.34(3m) (3m) Acquisition of easements and property rights. Confirming all powers granted to the village board and in furtherance thereof, the board is expressly authorized to acquire by gift, purchase or condemnation under ch. 32 any and all property rights in lands or waters, including rights of access and use, negative or positive easements, restrictive covenants, covenants running with the land, scenic easements and any rights for use of property of any nature whatsoever, however denominated, which may be lawfully acquired for the benefit of the public or for any public purpose, including the exercise of powers granted under ss. 61.35 and 62.23; and may sell and convey such easements or property rights when no longer needed for public use or protection.

61.34(4) (4) Village finances. The village board may levy and provide for the collection of taxes and special assessments; may refund any tax or special assessment paid, or any part thereof, when satisfied that the same was unjust or illegal; and generally may manage the village finances. The village board may loan money to any school district located within the village or within which the village is wholly or partially located in such sums as are needed by such district to meet the immediate expenses of operating the schools thereof, and the board of the district may borrow money from such village accordingly and give its note therefor. No such loan shall be made to extend beyond August 30 next following the making thereof or in an amount exceeding one-half of the estimated receipts for such district as certified by the state superintendent of public instruction and the local school clerk. The rate of interest on any such loan shall be determined by the village board.

61.34(5) (5) Construction of powers. For the purpose of giving to villages the largest measure of self-government in accordance with the spirit of article XI, section 3, of the constitution it is hereby declared that this chapter shall be liberally construed in favor of the rights, powers and privileges of villages to promote the general welfare, peace, good order and prosperity of such villages and the inhabitants thereof.

61.34 History History: 1983 a. 192; 1987 a. 395; 1995 a. 27, 378; 1997 a. 27.

61.34 Cross-reference Cross-reference: See s. 118.105 for control of traffic on school premises.

61.34 Annotation When a municipality's power to contract is improperly or irregularly exercised and the municipality receives a benefit under the contract, it is estopped from asserting the invalidity of the contract. Village of McFarland v. Town of Dunn, 82 Wis. 2d 469, 263 N.W.2d 167 (1978).

61.34 Annotation A village was authorized under ss. 30.77 (3) and 61.34 (1) to enact an ordinance granting exclusive temporary use of a portion of a lake for public water exhibition licensees. State v. Village of Lake Delton, 93 Wis. 2d 78, 286 N.W.2d 622 (Ct. App. 1979).

61.34 Annotation The delegation of village powers to a non-governmental entity is discussed. Save Elkhart Lake v. Elkhart Lake Village, 181 Wis. 2d 778, 512 N.W.2d 202 (Ct. App. 1993).

61.34 Annotation The state regulatory scheme for tobacco sales preempts municipalities from adopting regulations that are not in strict conformity with those of the state. U.S. Oil, Inc. v. City of Fond du Lac, 199 Wis. 2d 333, 544 N.W.2d 589 (Ct. App. 1995), 95-0213.

61.34 Annotation It was not a violation of this section, s. 236.45, or the public purpose doctrine for a municipality to assume the dual role of subdivider of property it owned and reviewer of the plat under ch. 236. Town of Beloit v. Rock County, 2001 WI App 256, 249 Wis. 2d 88, 637 N.W.2d 71, 00-1231. Affirmed on other grounds, 2003 WI 8, 259 Wis. 2d 37, 657 N.W.2d 344, 00-1231.

61.34 Annotation One who deals with a municipality does so at his or her own risk and may be subject to any provisions of law that might prevent him or her from being paid by a municipality even though the services are rendered. Unless the power to bind the municipality financially has been specifically delegated, the only entity with the statutory authority to contract is the municipality. Holzbauer v. Safway Steel Products, Inc. 2005 WI App 240, 288 Wis. 2d 250, 711 N.W.2d 672, 04-2058.

61.34 Annotation The line distinguishing general police power regulation from zoning ordinances is far from clear. The question of whether a particular enactment constitutes a zoning ordinance is often a matter of degree. Broad statements of the purposes of zoning and the purposes of an ordinance are not helpful in distinguishing a zoning ordinance from an ordinance enacted pursuant to non-zoning police power. The statutorily enumerated purposes of zoning are not the exclusive domain of zoning regulation. A more specific and analytically helpful formulation of the purpose of zoning, at least in the present case, is to separate incompatible land uses. Multiple factors are considered and discussed. Zwiefelhofer v. Town of Cooks Valley, 2012 WI 7, 338 Wis. 2d 488, 809 N.W.2d 362, 10-2398.

61.34 Annotation State statutory enabling legislation is required to authorize enactment of typical rent control ordinances. 62 Atty. Gen. 276.

61.34 Annotation Local units of government may not create and accumulate unappropriated surplus funds. However, a local unit of government may maintain reasonable amounts necessary in the exercise of sound business principles to meet the immediate cash flow needs of the municipality during the current budgetary period or to accumulate needed capital in non-lapsing funds to finance specifically identified future capital expenditures. 76 Atty. Gen. 77.

61.34 Annotation Article VIII, section 5 restricts the state from levying taxes to create a surplus having no public purpose. Although the constitutional provision does not apply directly to municipalities, the same limitation applies indirectly to them because the state cannot delegate more power than it has. 76 Atty. Gen. 77.

61.34 Annotation Conflicts between state statutes and local ordinances in Wisconsin. 1975 WLR 840.



61.342 Direct legislation.

61.342  Direct legislation. The provisions of s. 9.20, relating to direct legislation, shall be applicable to villages.

61.342 History History: 1989 a. 273.



61.345 Recycling or resource recovery facilities.

61.345  Recycling or resource recovery facilities. A village may establish and require use of facilities for the recycling of solid waste or for the recovery of resources from solid waste as provided under s. 287.13.

61.345 History History: 1983 a. 27; 1989 a. 335 s. 89; 1995 a. 227.



61.35 Village planning.

61.35  Village planning. Section 62.23 applies to villages, and the powers and duties conferred and imposed by s. 62.23 upon mayors, councils and specified city officials are hereby conferred upon presidents, village boards, and village officials performing duties similar to the duties of such specified city officials, respectively. Any ordinance or resolution passed prior to May 30, 1925, by any village board under s. 61.35, 1923 stats., shall remain in effect until repealed or amended by such village board.

61.35 History History: 1981 c. 390.



61.351 Zoning of wetlands in shorelands.

61.351  Zoning of wetlands in shorelands.

61.351(1) (1)  Definitions. As used in this section:

61.351(1)(a) (a) "Shorelands" has the meaning specified under s. 59.692 (1) (b).

61.351(1)(b) (b) "Wetlands" has the meaning specified under s. 23.32 (1).

61.351(2) (2) Filled wetlands. Any wetlands which are filled prior to the date on which a village receives a final wetlands map from the department of natural resources in a manner which affects their characteristics as wetlands are filled wetlands and not subject to an ordinance adopted under this section.

61.351(2m) (2m) Certain wetlands on landward side of an established bulkhead line. Any wetlands on the landward side of a bulkhead line, established by the village under s. 30.11 prior to May 7, 1982 and between that bulkhead line and the ordinary high-water mark are exempt wetlands and not subject to an ordinance adopted under this section.

61.351(3) (3) Adoption of ordinance. To effect the purposes of s. 281.31 and to promote the public health, safety and general welfare, each village shall zone by ordinance all unfilled wetlands of 5 acres or more which are shown on the final wetland inventory maps prepared by the department of natural resources for the village under s. 23.32, which are located in any shorelands and which are within its incorporated area. A village may zone by ordinance any unfilled wetlands which are within its incorporated area at any time.

61.351(4) (4) Village planning.

61.351(4)(a)(a) Powers and procedures. Except as provided under sub. (5), s. 61.35 applies to ordinances and amendments enacted under this section.

61.351(4)(b) (b) Impact on other zoning ordinances. If a village ordinance enacted under s. 61.35 affecting wetlands in shorelands is more restrictive than an ordinance enacted under this section affecting the same lands, it continues to be effective in all respects to the extent of the greater restrictions, but not otherwise.

61.351(5) (5) Repair and expansion of existing structures permitted. Notwithstanding s. 62.23 (7) (h), an ordinance adopted under this section may not prohibit the repair, reconstruction, renovation, remodeling or expansion of a nonconforming structure in existence on the effective date of an ordinance adopted under this section or any environmental control facility in existence on the effective date of an ordinance adopted under this section related to that structure.

61.351(5m) (5m) Restoration of certain nonconforming structures.

61.351(5m)(a)(a) Restrictions that are applicable to damaged or destroyed nonconforming structures and that are contained in an ordinance adopted under this section may not prohibit the restoration of a nonconforming structure if the structure will be restored to the size, subject to par. (b), location, and use that it had immediately before the damage or destruction occurred, or impose any limits on the costs of the repair, reconstruction, or improvement if all of the following apply:

61.351(5m)(a)1. 1. The nonconforming structure was damaged or destroyed on or after March 2, 2006.

61.351(5m)(a)2. 2. The damage or destruction was caused by violent wind, vandalism, fire, flood, ice, snow, mold, or infestation.

61.351(5m)(b) (b) An ordinance adopted under this section to which par. (a) applies shall allow for the size of a structure to be larger than the size it was immediately before the damage or destruction if necessary for the structure to comply with applicable state or federal requirements.

61.351(6) (6) Failure to adopt ordinance. If any village does not adopt an ordinance required under sub. (3) within 6 months after receipt of final wetland inventory maps prepared by the department of natural resources for the village under s. 23.32, or if the department of natural resources, after notice and hearing, determines that a village adopted an ordinance which fails to meet reasonable minimum standards in accomplishing the shoreland protection objectives of s. 281.31 (1), the department of natural resources shall adopt an ordinance for the village. As far as applicable, the procedures set forth in s. 87.30 apply to this subsection.

61.351 History History: 1981 c. 330; 1995 a. 201, 227; 2005 a. 112.



61.352 Required notice on certain approvals.

61.352  Required notice on certain approvals.

61.352(1) (1) In this section, "wetland" has the meaning given in s. 23.32 (1).

61.352(2) (2)

61.352(2)(a)(a) Except as provided in par. (b), a village that issues a building permit or other approval for construction activity, shall give the applicant a written notice as specified in subs. (3) and (4) at the time the building permit is issued.

61.352(2)(b) (b)

61.352(2)(b)1.1. A village is not required to give the notice under par. (a) at the time that it issues a building permit if the village issues the building permit on a standard building permit form prescribed by the department of safety and professional services.

61.352(2)(b)2. 2. A village is not required to give the notice under par. (a) at the time that it issues a building permit or other approval if the building permit or other approval is for construction activity that does not involve any land disturbing activity including removing protective ground cover or vegetation, or excavating, filling, covering, or grading land.

61.352(3) (3) Each notice shall contain the following language: "YOU ARE RESPONSIBLE FOR COMPLYING WITH STATE AND FEDERAL LAWS CONCERNING CONSTRUCTION NEAR OR ON WETLANDS, LAKES, AND STREAMS. WETLANDS THAT ARE NOT ASSOCIATED WITH OPEN WATER CAN BE DIFFICULT TO IDENTIFY. FAILURE TO COMPLY MAY RESULT IN REMOVAL OR MODIFICATION OF CONSTRUCTION THAT VIOLATES THE LAW OR OTHER PENALTIES OR COSTS. FOR MORE INFORMATION, VISIT THE DEPARTMENT OF NATURAL RESOURCES WETLANDS IDENTIFICATION WEB PAGE OR CONTACT A DEPARTMENT OF NATURAL RESOURCES SERVICE CENTER."

61.352(4) (4) The notice required in sub. (2) (a) shall contain the electronic Web site address that gives the recipient of the notice direct contact with that Web site.

61.352(5) (5) A village in issuing a notice under this section shall require that the applicant for the building permit sign a statement acknowledging that the person has received the notice.

61.352 History History: 2009 a. 373; 2011 a. 32.



61.353 Zoning of annexed or incorporated shorelands.

61.353  Zoning of annexed or incorporated shorelands.

61.353(1)(1) In this section:

61.353(1)(a) (a) "Principal building" means the main building or structure on a single lot or parcel of land and includes any attached garage or attached porch.

61.353(1)(b) (b) "Shorelands" has the meaning given in s. 59.692 (1) (b).

61.353(1)(c) (c) "Shoreland setback area" has the meaning given in s. 59.692 (1) (bn).

61.353(2) (2) Every village shall, on or before July 1, 2014, enact an ordinance that applies to all of the following shorelands:

61.353(2)(a) (a) A shoreland that was annexed by the village after May 7, 1982, and that prior to annexation was subject to a county shoreland zoning ordinance under s. 59.692.

61.353(2)(b) (b) For a village that incorporated after April 30, 1994, under s. 66.0203, 66.0211, or 66.0213, a shoreland that before incorporation by the village was part of a town that was subject to a county shoreland zoning ordinance under s. 59.692.

61.353(3) (3) A village ordinance enacted under this section shall include at least all of the following provisions:

61.353(3)(a) (a) A provision establishing a shoreland setback area of at least 50 feet from the ordinary high-water mark, except as provided in par. (b).

61.353(3)(b) (b) A provision authorizing construction or placement of a principal building within the shoreland setback area established under par. (a) if all of the following apply:

61.353(3)(b)1. 1. The principal building is constructed or placed on a lot or parcel of land that is immediately adjacent on each side to a lot or parcel of land containing a principal building.

61.353(3)(b)2. 2. The principal building is constructed or placed within a distance equal to the average setback of the principal building on the adjacent lots or 35 feet from the ordinary high-water mark, whichever distance is greater.

61.353(3)(c) (c)

61.353(3)(c)1.1. A provision requiring a person who owns shoreland property that contains vegetation to maintain that vegetation in a vegetative buffer zone along the entire shoreline of the property and extending 35 feet inland from the ordinary high-water mark of the navigable water, except as provided in subd. 2.

61.353(3)(c)2. 2. If the vegetation in a vegetative buffer zone contains invasive species or dead or diseased vegetation, the owner of the shoreland property may remove the vegetation, except that if the owner removes all of the vegetation in the vegetative buffer zone, the owner shall establish a vegetative buffer zone with new vegetation.

61.353(3)(d) (d) A provision allowing a person who is required to maintain or establish a vegetative buffer zone under par. (c) to remove all of the vegetation in a part of that zone in order to establish a viewing or access corridor that is no greater than 30 feet wide for every 100 feet of shoreline frontage and that extends no more than 35 feet inland from the ordinary high-water mark.

61.353(5) (5) Provisions of a county shoreland zoning ordinance under s. 59.692 that were applicable, prior to annexation, to any shoreland annexed by a village after May 7, 1982, shall continue in effect and shall be enforced after annexation by the annexing village until the effective date of an ordinance enacted by the village under sub. (2).

61.353(6) (6) Provisions of a county shoreland zoning ordinance under s. 59.692 that were applicable prior to incorporation to any shoreland that is part of a town that incorporates as a village under s. 66.0203, 66.0211, or 66.0213 after April 30, 1994, shall continue in effect and shall be enforced after incorporation by the incorporated village until the effective date of an ordinance enacted by the village under sub. (2).

61.353(7) (7) An ordinance enacted under sub. (2) does not apply to lands adjacent to an artificially constructed drainage ditch, pond, or stormwater retention basin if the drainage ditch, pond, or retention basin is not hydrologically connected to a natural navigable water body.

61.353 History History: 2013 a. 80.



61.354 Construction site erosion control and storm water management zoning.

61.354  Construction site erosion control and storm water management zoning.

61.354(1) (1)  Definition. As used in this section, "department" means the department of natural resources.

61.354(2) (2) Authority to enact ordinance. To effect the purposes of s. 281.33 and to promote the public health, safety and general welfare, a village may enact a zoning ordinance, that is applicable to all of its incorporated area, for construction site erosion control at sites described in s. 281.33 (3) (a) 1. a. and b. and for storm water management. This ordinance may be enacted separately from ordinances enacted under s. 61.35. An ordinance enacted under this subsection is subject to the strict conformity requirements under s. 281.33 (3m).

61.354(4) (4) Applicability of village zoning provisions.

61.354(4)(a)(a) Except as otherwise specified in this section, s. 61.35 applies to any ordinance or amendment to an ordinance enacted under this section.

61.354(4)(b) (b) Variances and appeals regarding construction site erosion control and storm water management regulations under this section are to be determined by the board of appeals or similar agency for that village. To the extent specified under s. 61.35, procedures under s. 62.23 (7) (e) apply to these determinations.

61.354(4)(c) (c) An ordinance enacted under this section supersedes all provisions of an ordinance enacted under s. 61.35 that relate to construction site erosion control at sites described in s. 281.33 (3) (a) 1. a. and b. or to storm water management regulation.

61.354(5) (5) Applicability of comprehensive zoning plan or general zoning ordinance. Ordinances enacted under this section shall accord and be consistent with any comprehensive zoning plan or general zoning ordinance applicable to the enacting villages, so far as practicable.

61.354(6) (6) Applicability of local subdivision regulation. All powers granted to a village under s. 236.45 may be exercised by it with respect to construction site erosion control at sites described in s. 281.33 (3) (a) 1. a. and b. or with respect to storm water management regulation, if the village has or provides a planning commission or agency.

61.354(7) (7) Applicability to local governments and agencies. An ordinance enacted under this section is applicable to activities conducted by a unit of local government and an agency of that unit of government. An ordinance enacted under this section is not applicable to activities conducted by an agency, as defined under s. 227.01 (1) but also including the office of district attorney, which is subject to the state plan promulgated or a memorandum of understanding entered into under s. 281.33 (2).

61.354(8) (8) Intergovernmental cooperation.

61.354(8)(a)(a) Except as provided in par. (c), s. 66.0301 applies to this section, but for the purposes of this section any agreement under s. 66.0301 shall be effected by ordinance.

61.354(8)(b) (b) If a village is served by a regional planning commission under s. 66.0309 and if the commission consents, the village may empower the commission by ordinance to administer the ordinance enacted under this section throughout the village, whether or not the area otherwise served by the commission includes all of that village.

61.354(8)(c) (c) If a village is served by the Dane County Lakes and Watershed Commission, and if the commission consents, the village may empower the commission by ordinance to administer the ordinance enacted under this section throughout the village, whether or not the area otherwise served by the commission includes all of that village. Section 66.0301 does not apply to this paragraph.

61.354 History History: 1983 a. 416; 1983 a. 538 s. 271; 1989 a. 31, 324; 1993 a. 16; 1995 a. 227; 1999 a. 150 s. 672; 2013 a. 20.



61.36 Streets, sidewalks, sewers and watercourses.

61.36  Streets, sidewalks, sewers and watercourses. Without limitation because of enumeration, the village board may lay out, open, change, widen or extend roads, streets, alleys, sanitary and storm sewers, water mains, parks and other public grounds, and improve, repair or discontinue the same or any part thereof, including lighting and tree planting, and may establish and open and construct drains, canals or sewers and alter, widen or straighten watercourses; may build, alter, repair or otherwise improve or vacate or discontinue sidewalks and crosswalks; and may build and maintain roads and sidewalks required to connect the village with any transportation terminal or village property outside of its limits.



61.39 Service pipes and sewers.

61.39  Service pipes and sewers. The provisions of s. 62.16 (2), relating to service pipes, and s. 62.18, relating to sewers, shall be applicable to villages.



61.44 Railroads, dust prevention.

61.44  Railroads, dust prevention. The village board may require any railroad company to cause its roadbed within the limits of the village, to a distance of one foot outside each rail, to be sprinkled with water or to be oiled in such manner as to prevent dust from arising therefrom.

61.44 History History: 1985 a. 187.



61.46 Village taxes.

61.46  Village taxes.

61.46(1)(1)  General; limitation. The village board shall, on or before December 15 in each year, by resolution to be entered of record, determine the amount of corporation taxes to be levied and assessed on the taxable property in such village for the current year. Before levying any tax for any specified purpose, exceeding one percent of the assessed valuation aforesaid, the village board shall, and in all other cases may in its discretion, submit the question of levying the same to the village electors at any general or special election by giving 10 days' notice thereof prior to such election by publication in a newspaper published in the village, if any, and if there is none, then by posting notices in 3 public places in said village, setting forth in such notices the object and purposes for which such taxes are to be raised and the amount of the proposed tax. The village board shall file the question as provided in s. 8.37.

61.46(2) (2) Highway. The village board shall, at the same time and in like manner, determine the amount, if any, of highway tax to be levied and collected in such village for the current year. Such highway tax shall thereafter be assessed and collected by the village treasurer at the time and in the manner provided for the collection of other village taxes; and such highway tax shall be kept as a separate fund, and shall be expended under the direction of the village board in the improvement of the streets, highways and bridges in said village.

61.46 History History: 1973 c. 90, 333; 1975 c. 39, 80, 224; 1977 c. 113 ss. 1, 6; 1977 c. 142; 1977 c. 203 s. 101; 1977 c. 418 ss. 389 to 394, 929 (42); 1979 c. 34; 1979 c. 175 s. 51; 1981 c. 20, 61, 93; 1983 a. 27; 1985 a. 29; 1999 a. 182.



61.47 Street and sidewalk improvement tax.

61.47  Street and sidewalk improvement tax. For the purpose of improving the streets, making and improving sidewalks and crosswalks and setting out shade and ornamental trees in such village, the board may levy a tax in addition to the highway tax provided for in s. 61.46 (2), and the amount fixed shall be levied, certified and collected as provided in these statutes. All moneys so collected shall be paid to the village treasurer and expended under the direction of the board of trustees.

61.47 History History: 1985 a. 29.



61.48 County aid for construction and repair of bridges and culverts.

61.48  County aid for construction and repair of bridges and culverts. Any village may elect to become subject to all of the provisions of s. 82.08 by a resolution adopted by a two-thirds majority vote of all of the members of the village board. The election to become subject to s. 82.08 shall be effective when a certified copy of the resolution is filed with the county board and a majority of the towns and villages in the county that are already subject to s. 82.08 vote to approve the village's election. Until the village ceases to be subject to s. 82.08, the words "town" and "town board" as used in s. 82.08 shall also apply to the village and its village board. A village that has become subject to s. 82.08 may cease to be subject to that section by the adoption of a resolution and its approval in the same manner as the village became subject to that section.

61.48 History History: 2003 a. 214 s. 146.



61.50 Ordinances; contracts; other instruments; how executed.

61.50  Ordinances; contracts; other instruments; how executed.

61.50(1)(1)  Publication of notice of ordinances. Every contract, conveyance, commission, license or other written instrument shall be executed on the part of the village by the president and clerk, unless otherwise provided by resolution or ordinance, sealed with corporate seal, and in pursuance only of authority therefor from the village board. All ordinances and bylaws shall be signed by the president and countersigned by the clerk; and, if any penalty or forfeiture is thereby imposed, the ordinance or bylaw shall be published either in its entirety, as a class 1 notice, under ch. 985, or as a notice, as described under sub. (3) (b), and shall take effect on the day after the publication or a later date if expressly prescribed. If there is no newspaper published in the village, the village board may in lieu of newspaper publication have copies of the ordinances and bylaws posted in at least 3 public places in said village, and proof thereof filed and recorded by the village clerk, and the same shall take effect the day after the proof of posting has been filed and recorded, or at a later date if expressly provided in the ordinance or bylaw.

61.50(1m) (1m) Indeterminate publication. When any village ordinance is required by law to be published without express designation therein as to class of notice, the ordinance shall be published either in its entirety, as a class 1 notice under ch. 985, or as a notice, as described under sub. (3) (b).

61.50(2) (2) Entitling of ordinance. All ordinances shall be suitably entitled and in this style: "The village board of .... do ordain as follows". All authorized ordinances and bylaws shall have the force of law and remain in force until repealed.

61.50(3) (3) Requirements for notice.

61.50(3)(a)(a) In this subsection, "summary" has the meaning given in s. 59.14 (1m) (a).

61.50(3)(b) (b) A notice of an ordinance or bylaw that may be published under this subsection shall be published as a class 1 notice under ch. 985 and shall contain at least all of the following:

61.50(3)(b)1. 1. The number and title of the ordinance or bylaw.

61.50(3)(b)2. 2. The date of enactment.

61.50(3)(b)3. 3. A summary of the subject matter and main points of the ordinance or bylaw.

61.50(3)(b)4. 4. Information as to where the full text of the ordinance or bylaw may be obtained, including the phone number of the village clerk, a street address where the full text of the ordinance or bylaw may be viewed, and a Web site, if any, at which the ordinance or bylaw may be accessed.

61.50 History History: 2007 a. 72; 2009 a. 173.



61.51 Auditing accounts.

61.51  Auditing accounts.

61.51(1)(1) No account or demand against the village shall be paid until it has been audited and allowed and an order drawn on the treasurer therefor. Every such account shall be made out in items. After auditing, which, at the option of the board, may be done by the village manager or such other officer as may be designated, the board shall cause to be endorsed by the clerk, over the clerk's hand on each account, the words "allowed" or "disallowed," as the fact is, adding the amount allowed, if any, and specifying the items or parts of items disallowed, if disallowed in part only. The minutes of the proceedings of the board, or a statement attached thereto, shall show to whom and for what purpose every such account was allowed and the amount. Every such account or demand allowed in whole or in part shall be filed by the clerk, and those of each year consecutively numbered, and have endorsed the number of the order on the treasurer issued in payment, and the clerk shall take a receipt thereon for such order.

61.51(2) (2) Payment of regular wages or salaries may be by payroll, verified by the proper official, and filed in time for payment on the regular pay day and such payments heretofore made are validated.

61.51(3) (3) The fiscal year in each village shall be the calendar year.

61.51(4) (4) Section 893.80 shall be applicable to villages.

61.51 History History: 1977 c. 285 s. 12; 1979 c. 323 s. 33; 1991 a. 316.

61.51 Cross-reference Cross-reference: See s. 66.0609 for an alternative system of approving claims.



61.54 Public works.

61.54  Public works. All contracts for public construction shall be let by a village board in accordance with s. 62.15. The village board, or a person or body designated by the village board, shall exercise the powers and duties of the board of public works under s. 62.15. Section 62.15 applies to a village in the same manner as to a city.

61.54 History History: 2009 a. 173; 2011 a. 32.

61.54 Annotation Municipal competitive bidding statutes do not apply to projects undertaken by intergovernmental agreement or when the municipalities that will perform the work have made a determination under sub. (1) to do the work themselves with their own employees. OAG 5-09.



61.57 Acquisition of recycling or resource recovery facilities without bids.

61.57  Acquisition of recycling or resource recovery facilities without bids. A village may contract for the acquisition of any element of a recycling or resource recovery facility without submitting the contract for bids as required under s. 61.54 if the village invites developers to submit proposals to provide a completed project and evaluates proposals according to site, cost, design and the developers' experience in other similar projects.

61.57 History History: 1983 a. 425; 2009 a. 173.



61.61 Village orders; borrowing money.

61.61  Village orders; borrowing money. No village or any officer thereof shall have power to issue any time or negotiable order, or borrow money, except in the manner and for the purposes expressly declared by statute.



61.64 Ambulance service.

61.64  Ambulance service. The village board may purchase, equip, operate and maintain ambulances and contract for ambulance service with one or more providers for conveyance of the sick or injured. The village board may determine and charge a reasonable fee for ambulance service provided under this section.

61.64 History History: 1991 a. 39.



61.65 Police and fire departments; pension funds.

61.65  Police and fire departments; pension funds.

61.65(1) (1)

61.65(1)(a)(a) Except as provided under s. 61.66, each village with a population of 5,000 or more shall, and each village with a population of under 5,000 may, provide police protection services by one of the following methods:

61.65(1)(a)1. 1. Creating its own police department.

61.65(1)(a)2. 2. Contracting for police protective services with a city or town, with another village, or with a county. A village that contracts for police protective services shall pay the full cost of services provided. A village may not contract with a county to provide all of the village's police protective services under this subdivision.

61.65(1)(a)3. 3. Creating a joint police department with a city or town or with another village.

61.65(1)(a)4. 4. Abolishing its police department and entering into a contract with a county under s. 59.03 (2) (e) for the county sheriff to provide law enforcement services in all parts of the village. If the village is located in more than one county, it may not abolish its police department under this subdivision unless the village enters into a contract under this subdivision with the county in which the greatest amount of the village's equalized value, population, or territory is located. If a village wishes to abolish its police department under this subdivision, it shall act under s. 62.13 (2s), and s. 62.13 (2s), as it applies to cities, applies to villages.

61.65(1)(am) (am) If a village establishes a police department and does not create a board of police commissioners singly or in combination with another municipality, or if a village board establishes a combined protective services department under s. 61.66 and does not create a board of police and fire commissioners, the village may not suspend, reduce, suspend and reduce, or remove any police chief, chief of a combined protective services department, or other law enforcement officer who is not probationary, and for whom there is no valid and enforceable contract of employment or collective bargaining agreement which provides for a fair review prior to that suspension, reduction, suspension and reduction or removal, unless the village does one of the following:

61.65(1)(am)1. 1. Establishes a committee of not less than 3 members, none of whom may be an elected or appointed official of the village or be employed by the village. The committee shall act under s. 62.13 (5) in place of a board of police and fire commissioners. The village board may provide for some payment to each member for the member's cost of serving on the committee at a rate established by the village board.

61.65(1)(am)2. 2. Appoint a person who is not an elected or appointed official of the village and who is not employed by the village. The person shall act under s. 62.13 (5) in place of a board of police and fire commissioners. The village board may provide for some payment to that person for serving under this subdivision at a rate established by the village board.

61.65(1)(b) (b)

61.65(1)(b)1.1.

61.65(1)(b)1.a.a. Each village with a population of 5,000 or more but less than 5,500 that creates its own police department may create or designate a committee of the board of trustees to perform any duty conferred by the board relating to police protective services, or may create a board of police commissioners to govern the department.

61.65(1)(b)1.b. b. Each village with a population of 5,000 or more that creates a joint police department with another municipality shall create a joint board of police commissioners with that municipality to govern the joint department.

61.65(1)(b)2. 2. Each village with a population of 5,500 or more that creates its own police department shall create a board of police commissioners to govern the department.

61.65(2) (2)

61.65(2)(a)(a) Except as provided under s. 61.66, each village with a population of 5,500 or more shall provide fire protection services by one of the following methods:

61.65(2)(a)1. 1. Creating its own fire department.

61.65(2)(a)2. 2. Contracting for fire protection services with a city or town or with another village. A village that contracts for fire protection services shall pay the full cost of services provided.

61.65(2)(a)3. 3. Creating a joint fire department with a city or town or with another village.

61.65(2)(a)4. 4. Utilizing a fire company organized under ch. 213, except that this subdivision does not apply in a village that provides fire protection services under subd. 1. on December 9, 1993.

61.65(2)(b) (b)

61.65(2)(b)1.1. Each village with a population of 5,500 or more that creates its own fire department shall create a board of fire commissioners to govern the department.

61.65(2)(b)2. 2. Each village with a population of 5,500 or more that creates a joint fire department with another municipality shall create a joint board of fire commissioners with that municipality to govern the joint department.

61.65(3g) (3g)

61.65(3g)(a)(a) Any village with its own board of police commissioners and its own board of fire commissioners may consolidate the boards into one board of police and fire commissioners.

61.65(3g)(b) (b) Municipalities with a joint protective services department shall create a joint board of commissioners to govern that department. If a village operates both of its protective services departments jointly with one municipality, the village and the other municipality may create a joint board of police and fire commissioners to govern each department. The municipalities may jointly determine the apportionment between the municipalities of costs relating to the joint department or departments and the joint board.

61.65(3g)(c) (c) Any village that has created one separate protective services department and one joint protective services department may authorize the joint board governing the joint department also to govern the separate protective services department, subject to the approval of the joint board. A village that receives the approval of the joint board is not required to create or maintain a separate board of commissioners to govern the separate protective services department.

61.65(3g)(d) (d)

61.65(3g)(d)1.1.

61.65(3g)(d)1.a.a. A board created under this section shall be organized in the same manner as boards of police and fire commissioners under s. 62.13 (1).

61.65(3g)(d)1.b. b. Municipalities creating a joint board under this section may jointly determine the number of commissioners to be appointed to the joint board by each municipality and the length of the commissioner's term. A majority of the commissioners is a quorum. The provisions of s. 62.13 pertaining to the appointment of commissioners and records of proceedings apply to the joint board.

61.65(3g)(d)2. 2. Any board or joint board created under this section is subject to the provisions of s. 62.13 (2) to (12) pertaining to a board of police and fire commissioners or to appointments, promotions, suspensions, removals, dismissals, reemployment, compensation, rest days, exemptions, organization and supervision of departments, contracts and audits, to the extent that the provisions apply to 2nd or 3rd class cities. Optional powers of a joint board, listed in s. 62.13 (6), apply only if the electors in each municipality approve these powers by referendum. In applying s. 62.13, the village president has the powers and duties specified for a city mayor; the village clerk has the powers and duties specified for a comptroller; the village board has the powers and duties specified for a common council; and the village has the powers and duties specified for a city. In applying s. 62.13 to a town that creates a joint board or joint department with a village, the town chairperson has the powers and duties specified for a city mayor; the town clerk has the powers and duties specified for a comptroller; the town board of supervisors has the powers and duties specified for a common council; and the town has the powers and duties specified for a city.

61.65(3g)(d)3. 3. Appointments to a board or joint board are not subject to confirmation by a village board of trustees unless required by ordinance.

61.65(3r) (3r) Each village with a population of 5,500 or more is subject to s. 40.19 (4).

61.65(4) (4) Persons who are members of the police departments in villages of 5,000 or more, and members of fire departments in villages of 5,500 or more, according to the last federal census, shall automatically and without examination, become members of the police and fire departments of such villages under this section.

61.65(5) (5) The provisions of this section shall be construed as an enactment of statewide concern for the purpose of providing a uniform regulation of police and fire departments.

61.65(8) (8) Any village having a volunteer fire department shall be reimbursed by the department of transportation not to exceed $500 for any fire call on a state trunk highway or any highway that is a part of the national system of interstate highways maintained by the department of transportation if the village submits written proof that the village has made a reasonable effort to collect the cost from the insurer of the person to whom the fire call was provided or from the person to whom the fire call was provided, except that the village may attempt to collect the cost from the person only if the village is unsuccessful in its efforts to collect from the person's insurer or if the person has no insurer. If the village collects the cost from an insurer or such person after the department reimburses the village, the village shall return the amount collected to the department.

61.65 History History: 1975 c. 94 s. 91 (5); 1975 c. 199; 1977 c. 29 s. 1654 (8) (d); 1977 c. 182; 1979 c. 256; 1981 c. 96 s. 67; 1981 c. 171; 1985 a. 166; 1987 a. 27, 399; 1993 a. 16, 77, 213; 2003 a. 205; 2005 a. 40; 2009 a. 173; 2011 a. 32.

61.65 Annotation Sub. (1) (am) applies to all villages, including those with populations of less than 5,000. Rychnovsky v. Village of Fall River, 146 Wis. 2d 417, 431 N.W.2d 681 (Ct. App. 1988).



61.66 Combined protective services.

61.66  Combined protective services.

61.66(1) (1) Notwithstanding s. 61.65 (1) (a), (2) (a) and (3g) (d) 2., any village may provide police and fire protection services by any of the following:

61.66(1)(a) (a) A combined protective services department which is neither a police department under s. 61.65 (1) (a) nor a fire department under s. 61.65 (2) (a) and in which the same person may be required to perform police protection and fire protection duties without being required to perform police protection duties for more than 8 hours in each 24 hours except in emergency situations, as described under s. 62.13 (7n).

61.66(1)(b) (b) Persons in a police department or fire department who, alone or in combination with persons designated as police officers or fire fighters, may be required to perform police protection and fire protection duties without being required to perform police protection duties for more than 8 hours in each 24 hours except in emergency situations, as described under s. 62.13 (7n).

61.66(2) (2) The governing body of a village acting under sub. (1) may designate any person required to perform police protection and fire protection duties under sub. (1) as primarily a police officer or fire fighter for purposes described in ss. 62.13 (7m), (7n), (10m), and (11), 891.45, 891.453, and 891.455.

61.66 History History: 1987 a. 399; 1997 a. 173; 2005 a. 3; 2009 a. 284; 2011 a. 32.



61.71 Consolidated plats; numbering of buildings.

61.71  Consolidated plats; numbering of buildings. The village board may cause a revised and consolidated plat of the lots and blocks of the village to be recorded in the office of the register of deeds, and may compel the owners and occupants of all buildings within the village to number the same in such manner as the board may from time to time prescribe.



61.72 Pest and disease prevention.

61.72  Pest and disease prevention. When a village board shall appropriate money for the control of insect pests, weeds, or plant or animal diseases, the department of agriculture, trade and consumer protection upon request of the village board shall cooperate with the village and shall provide technical assistance and direction for the expenditure of such funds.

61.72 History History: 1977 c. 29 s. 1650m (4).



61.73 Village housing authorities.

61.73  Village housing authorities. The provisions of ss. 66.1201 to 66.1329 apply to villages, and the powers and duties conferred and imposed by ss. 66.1201 to 66.1329 upon mayors, councils and specified city officials are conferred upon presidents, village boards and village officials performing duties similar to the duties of the specified city officials respectively. An ordinance or resolution passed before June 4, 1949, by a village board creating a housing authority in substantially the manner provided in ss. 66.1201 to 66.1211 is valid, and village housing authorities may participate in any state grants-in-aid for housing in the same manner as city housing authorities created under ss. 66.1201 to 66.1213.

61.73 History History: 1981 c. 390; 1993 a. 300; 1999 a. 150.



61.74 Detachment of farm lands from villages.

61.74  Detachment of farm lands from villages. Land of an area of 200 acres or more contiguous to the boundary of any village which has been within the corporate limits of such village for 20 years or more and which during all of said time has been used exclusively for agricultural purposes may be detached from such village and annexed to an adjoining town or towns in a proceeding as provided by s. 62.075 in the case of such detachments from cities. For the purpose of this section, the provisions of s. 62.075 govern wherever applicable, except the word "village" is substituted for the word "city" as used therein.



61.75 Rewards.

61.75  Rewards. Section 62.26 (4) shall apply to villages. As used in that section:

61.75(1) (1) "Alderpersons" means village trustees.

61.75(2) (2) "Mayor" means village president.

61.75 History History: 1971 c. 116; 1983 a. 189; 1993 a. 184, 491.






62. Cities.

62.01 Saving clause.

62.01  Saving clause. That no inconvenience may arise by reason of change of government of cities from special charter to general charter, or by reason of the revision of the general charter law, it is declared that:

62.01(1) (1) All vested rights, pending actions and prosecutions, and existing judgments, claims, and contracts, both as to individuals and bodies corporate, shall continue as though no change had taken place.

62.01(3) (3) Ordinances in force, so far as not inconsistent herewith, shall continue in force until altered or repealed.

62.01(5) (5) Nothing herein shall change the time for paying taxes as provided in any special city charter until the council shall by ordinance change the same to conform to general law.



62.02 Repeal of special charters.

62.02  Repeal of special charters. All special charters for cities of the 2nd, 3rd and 4th classes are hereby repealed and such cities are hereby incorporated under this subchapter. The city clerk shall forthwith certify the boundaries of such city to the secretary of state, who shall file the same and issue to such city a certificate of incorporation as of the date when this subchapter became effective, and record the same.

62.02 History History: 1977 c. 151.



62.03 First class cities excepted.

62.03  First class cities excepted.

62.03(1) (1) This subchapter, except ss. 62.071, 62.08 (1), 62.09 (1) (e) and (11) (j) and (k), 62.175, 62.23 (7) (em) and (he) and 62.237, does not apply to 1st class cities under special charter.

62.03(2) (2) Any such city may adopt by ordinance this subchapter or any section or sections thereof, which when so adopted shall apply to such city.

62.03(3) (3) The revision of the general charter law by chapter 242, laws of 1921 shall not affect the application of any provisions of the general charter previously adopted by any 1st class city under special charter, but such provisions shall as to such cities retain the same force and application as they had before the enactment of chapter 242, laws of 1921.

62.03 History History: 1977 c. 151; 1979 c. 90 s. 21; 1979 c. 221, 260, 355; 1981 c. 281 s. 17; 1983 a. 395, 532, 538; 1989 a. 113; 1993 a. 400; 1999 a. 150.

62.03 Annotation Milwaukee can adopt less than a statute "section," from ch. 62. State ex rel. Cortez v. Board of Fire. & Police Commissioners, 49 Wis. 2d 130, 181 N.W.2d 378 (1970).

62.03 Annotation The city of Milwaukee cannot, by charter ordinance, adopt 62.13 (5) (b) since 62.13 deals with a subject of state-wide concern; it cannot do so under 62.03 since that requires the adoption of whole sections. 58 Atty. Gen. 59.



62.04 Intent and construction.

62.04  Intent and construction. It is declared to be the intention of the revision of the city charter law, to grant all the privileges, rights and powers, to cities which they heretofore had unless the contrary is patent from the revision. For the purpose of giving to cities the largest measure of self-government compatible with the constitution and general law, it is hereby declared that ss. 62.01 to 62.26 shall be liberally construed in favor of the rights, powers and privileges of cities to promote the general welfare, peace, good order and prosperity of such cities and the inhabitants thereof.

62.04 Annotation The layoff of public employees due to budget cuts was not a mandatory subject of bargaining. City of Brookfield v. WERC, 87 Wis. 2d 819, 275 N.W.2d 723 (1979).



62.05 Classes of cities.

62.05  Classes of cities.

62.05(1)(1) Cities shall be divided into 4 classes for administration and the exercise of corporate powers as follows:

62.05(1)(a) (a) Cities of 150,000 population and over shall constitute 1st class cities.

62.05(1)(b) (b) Cities of 39,000 and less than 150,000 population shall constitute 2nd class cities.

62.05(1)(c) (c) Cities of 10,000 and less than 39,000 population shall constitute 3rd class cities.

62.05(1)(d) (d) Cities of less than 10,000 population shall constitute 4th class cities.

62.05(2) (2) Population of cities shall be determined by the last federal census, including a special federal census taken of such city, except in newly incorporated cities when a census is taken as provided by law. Cities shall pass from one class to another when such census shows that the change in population so requires, when provisions for any necessary changes in government are duly made, and when a proclamation of the mayor, declaring the fact, is published according to law.

62.05 History History: 1995 a. 225; 1997 a. 35.

62.05 Cross-reference Cross-reference: See s. 990.001 (15), which provides that "If a statute refers to a class of city specified under s. 62.05 (1), such reference does not include any city with a population which makes the city eligible to be in that class unless the city has taken the actions necessary to pass into the class under s. 62.05 (2)".



62.071 Annexations to cities of the first class.

62.071  Annexations to cities of the first class.

62.071(1)(1) Except as provided in subs. (3) and (4), no petition for annexation to a city operating its schools under ch. 119 shall be considered which will result in detachment of more than 20% of the equalized value of a school district. Upon receipt of a petition for annexation the city clerk shall determine in the following manner whether the proposed annexation will result in such detachment. The equalized value of the school district shall be determined as of the date of filing the petition for annexation. The city clerk shall add to the equalized value of the territory proposed to be annexed, as of the date of filing the petition for annexation, the equalized value as of the date of such detachment of any territory detached within the 3 years previous to the filing of the annexation petition from the district in any manner, and the city clerk shall certify a copy of his or her determination to the school district clerk and the secretary of the school district boundary appeal board. If the total of such value exceeds 20% of the equalized value of the district as of the date of filing the annexation petition, the proposed annexation shall not occur except as provided in subs. (3) and (4). All equalized values shall be determined by the department of revenue upon application by the city clerk. When more than one school district is involved in a proposed annexation, a separate determination shall be made for each district involved.

62.071(2) (2) If the common council wishes to consider the annexation petition, it shall direct the city clerk to notify the clerk of each school district concerned and the secretary of the school district boundary appeal board that a petition for annexation, which will result in detachment of more than 20% of a school district, has been filed. Such notice shall be in writing and shall describe the territory proposed to be annexed and name the school district or districts from which it will be detached.

62.071(3) (3) If the area to be annexed by such proposal includes more than 20% of the equalized valuation of a district, as determined by sub. (1), then the electors residing in the remainder of such school district not included in the annexation petition shall be afforded an opportunity to determine whether such remaining area of the district shall be included with the area proposed to be annexed in the following manner. The school district clerk shall, within 20 days of receipt of the report from the city clerk, call a special meeting of the district according to s. 120.08 (2) for the purpose of voting on the question: "Shall the remainder of .... School District No. .... of the .... be included in the territory and petition for annexation to the City of ....?".

YES ⍽ NO ⍽

If the referendum at the special district meeting is decided in the affirmative, such remaining school district area shall be included within the coverage of the description in the annexation proposal and the annexation petition shall thereupon, without further notice, be considered amended to include all territory of the school district and s. 66.0217 shall be complied with for the entire area.

62.071(4) (4) If the vote at the school district referendum is negative, the annexation proceedings on the original petition may continue in the same manner as if less than 20 percent of the district had been involved in the original petition.

62.071 History History: 1975 c. 200; 1983 a. 27; 1983 a. 275 s. 15 (2); 1999 a. 150 s. 672; 2009 a. 177.



62.075 Detachment of farm lands from cities.

62.075  Detachment of farm lands from cities.

62.075(1) (1)  Procedure. When land used for agricultural purposes of an area of 200 acres or more contiguous to the boundary of any city, whether of one or more farms, which shall have been within the corporate limits of such city for 20 years or more, and during all of said time shall have been used exclusively for agricultural purposes, the circuit court of the county in which such land is situated shall enter judgment detaching such land from such city and annexing it to an adjoining town or towns, if the provisions of this section shall have been complied with. Such detachment and annexation thereof shall become effective for all purposes on the first day of January next thereafter, and the procedure therefor shall be substantially as provided in subs. (3) and (4). There shall be no adjustment, assignment and transfer of assets and liabilities under s. 66.0235, but the detached territory shall continue to pay its proportional share, based on assessed valuation, of the bonded indebtedness of the city at the time of detachment.

62.075(2) (2) Land eligible; "owner" defined. No owner shall be eligible to sign a petition for the detachment of any such territory unless that owner is the owner of a parcel of land comprising at least 20 acres. No such land shall be detached from any city unless the remaining territory of said city shall be left reasonably compact and the boundaries thereof left substantially regular; provided, that such determination shall be made without regard to the existence of railroad rights-of-way, public utility easements or public or private highways traversing any part of such lands and remaining within such city. No lands shall be eligible for detachment where any public improvements have been extended to or installed for the benefit of such lands. As used in this section, "owner" means the holder of record of an estate in possession in fee simple, or for life, in land or real property, or a vendee of record under a land contract for the sale of an estate in possession in fee simple or for life but does not include the vendor under a land contract. A tenant in common or joint tenant shall be considered such owner to the extent of that person's interest.

62.075(3) (3) Hearing; notice. When the owner or owners of all of the said lands of any such area file a verified petition in the office of the clerk of said court, setting forth the facts in accordance with subs. (1) and (2), the court shall make an order fixing the time of hearing thereof, which shall not be less than 60 nor more than 90 days thereafter, and at least 40 days prior to said time fixed, notice of hearing of such petition shall be served on such city, town or towns and all owners found in this state of any land in such area, in the manner prescribed in s. 801.12 for the service of a summons. Said notice shall be in substantially the following form:

Notice is hereby given that the petition of .... will be heard by the circuit court of .... County, at the court house, in the city of ...., Wisconsin, on the .... day of ...., .... (year), at .... M., or as soon thereafter as counsel can be heard. That said petition prays for the detachment of the following area of land from the city of .... and annexation to the town of ...., in accordance with section 62.075 of the Wisconsin statutes, which area of land is described as follows:

Dated ....

.... (Petitioner's attorney) ....

P.O. Address ....

62.075(4) (4) Objections; decisions. The city, town or towns, owners of land in the vicinity, or owners of any interest therein, if opposed to the proceedings, shall, at least 15 days before the time of hearing fixed by the order, file in the office of the clerk of circuit court and serve on the petitioners their verified objections to the granting of the prayer of the petition, specifying the grounds of objections thereto. The proceedings may be adjourned or continued for cause. The issue raised by the petition shall be tried by the circuit court upon the evidence submitted by the petitioners and objectors; and witnesses shall be compelled to appear and testify as in other cases in circuit court and the rules of evidence, practice and procedure shall be the same. The circuit court may render judgment under subs. (1) and (2), detaching from the city and annexing to the town or towns the area, if the facts required by the subsections are proved by a preponderance of the evidence. If the facts are not so proved, the petition shall be dismissed. In the event of a contest, costs may be awarded to the successful party.

62.075(5) (5) Notice of entry of judgment; upon whom served. A certified copy of every such order shall be filed with the town and city clerk and with the county clerk and 4 copies with the secretary of state. The secretary of state shall forward 2 copies to the department of transportation and one copy to the department of revenue.

62.075(7) (7) Platted lands. No land which has been platted may be detached, and any land detached pursuant to this section shall not be eligible for platting pursuant to ch. 236 unless re-annexed to the city.

62.075 History History: Sup. Ct. Order, 67 Wis. 2d 585, 774 (1975); 1977 c. 29 s. 1654 (8) (c); 1977 c. 187; 1979 c. 110 s. 60 (11); 1983 a. 219; 1985 a. 225; 1991 a. 316; 1993 a. 490; 1997 a. 250; 1999 a. 150 s. 672.



62.08 Alteration of aldermanic districts.

62.08  Alteration of aldermanic districts.

62.08(1) (1) Within 60 days after the wards have been readjusted under s. 5.15 (1) and (2) the common council of every city, including every 1st class city, shall redistrict the boundaries of its aldermanic districts, by an ordinance introduced at a regular meeting of the council, published as a class 2 notice, under ch. 985, and thereafter adopted by a majority vote of all the members of the council, so that all aldermanic districts are as compact in area as possible and contain, as nearly as practicable by combining contiguous whole wards, an equal number of inhabitants according to the most recent decennial federal census of population. Territory within each aldermanic district to be created under the plan shall be contiguous, except that territory within the city that is wholly surrounded by another city or water, or both, may be combined with noncontiguous territory, or island territory, as defined in s. 5.15 (2) (f) 3., may be combined with noncontiguous territory within the same municipality to form an aldermanic district. The aldermanic district plan shall not include provision for division of any census block unless the block is bisected by a municipal boundary or the division is made as required under s. 5.15 (2) (c). The populations of the aldermanic districts shall be determined on the basis of the federal decennial census and any official corrections to the census to reflect the correct populations of the municipality and the blocks within the municipality on April 1 of the year of the census, if the corrections are issued prior to division of the municipality into wards under s. 5.15. Within 60 days after enactment or adoption of a revised division ordinance or resolution under s. 5.15 (4) (a), the common council shall amend the aldermanic district plan to reflect any renumbering of the wards specified in the plan.

62.08(2) (2) If territory becomes a part of any city after April 1 of the year of the federal decennial census, the limitations of s. 5.15 relating to population or area do not apply to the creation of new wards in the attached territory, or to the addition of the territory to an existing ward, but no ward line adjustment may cross the boundary of a congressional, assembly, or supervisory district.

62.08(3) (3) Whenever the boundaries of aldermanic districts are altered, or new aldermanic districts created, every aldermanic district or ward officer residing within the territory of a new or altered aldermanic district shall hold the same respective office therein for the remainder of the officer's term; and all other vacancies shall be filled as provided by law for the filling of such vacancies.

62.08(4) (4) The common council of any city may, by a two-thirds vote of all its members but not more frequently than once in 2 years, increase or decrease the number of aldermanic districts or the number of members of the city council, and in that case shall redistrict, readjust and change the boundaries of aldermanic districts, so that they are as nearly equal in population according to the most recent city-wide federal census as practicable by combining contiguous whole wards. In redistricting such cities the original numbers of the aldermanic districts in their geographic outlines shall as far as possible be retained, and the aldermanic districts so created and those the boundaries of which are changed shall be in as compact form as possible. This subsection does not apply to changes in aldermanic districts authorized under sub. (4m).

62.08(4m) (4m) If in a city that is solely contained within one county the aldermanic districts are coterminous with the supervisory districts of the county and the county board decreases the number of supervisors in the county after enactment of a redistricting plan under s. 59.10 (3) (cm), the common council of the city may, by a majority vote of all of the members of the council, no later than November 15 immediately preceding the expiration of the terms of office of members of the council, decrease the number of aldermanic districts and the corresponding number of members of the council in the city to maintain coterminous boundaries between the aldermanic and supervisory districts and may change the expiration date of the term of any council member to an earlier date than the date provided under the current ordinance if required to implement the redistricting or to maintain classes of members. Any amended aldermanic district plan that is adopted under this subsection is subject to the same procedures and requirements that apply to decennial plans adopted under sub. (1).

62.08(5) (5) If a city fails to comply with sub. (1), any elector of the city may submit to the circuit court for any county in which the city is located within 14 days from the expiration of the 60-day period under sub. (1) a proposed plan for creation of aldermanic districts in compliance with this section. If the court finds that the existing division of the city into aldermanic districts fails to comply with this section, it shall review the plan submitted by the petitioner and after reasonable notice to the city may promulgate the plan, or any other plan in compliance with this section, as a temporary aldermanic district plan until superseded by a districting plan adopted by the council in compliance with this section.

62.08 History History: 1971 c. 304, 336; 1973 c. 12; 1979 c. 260; 1981 c. 4; 1985 a. 304; 1991 a. 316; 2005 a. 100; 2011 a. 39.



62.09 Officers.

62.09  Officers.

62.09(1)(1)  Enumeration and change.

62.09(1)(a)(a) The officers shall be a mayor, treasurer, clerk, comptroller, attorney, engineer, one or more assessors unless the city is assessed by a county assessor under s. 70.99, one or more constables as determined by the common council, a local health officer, as defined in s. 250.01 (5), or local board of health, as defined in s. 250.01 (3), street commissioner, board of police and fire commissioners except in cities where not applicable, chief of police except in a city where it is not applicable, chief of the fire department except in a city where it is not applicable, chief of a combined protective services department except in a city where it is not applicable, board of public works, 2 alderpersons from each aldermanic district, and such other officers or boards as are created by law or by the council. If one alderperson from each aldermanic district is provided under s. 66.0211 (1), the council may, by ordinance adopted by a two-thirds vote of all its members and approved by the electors at a general or special election, provide that there shall be 2 alderpersons from each aldermanic district. If a city creates a combined protective services department under s. 62.13 (2e) (a) 1., it shall create the office of chief of such a department and shall abolish the offices of chief of police and chief of the fire department.

62.09(1)(b) (b) The council, by a two-thirds vote, may dispense with the offices of street commissioner, engineer, comptroller, constable and board of public works, and provide that the duties thereof be performed by other officers or board, by the council or a committee thereof. The council may, by charter ordinance, adopted pursuant to s. 66.0101, provide that there shall be one alderperson from each aldermanic district. Any office dispensed with under this paragraph may be recreated in like manner, and any office created under this section may be dispensed with in like manner.

62.09(1)(c) (c) A corporation or an independent contractor may be appointed as the city assessor. The corporation or independent contractor so appointed shall designate the person responsible for the assessment. The designee shall file the official oath under s. 19.01, and sign the affidavit of the assessor attached to the assessment roll under s. 70.49. No person may be designated by any corporation or independent contractor unless he or she has been granted the appropriate certification under s. 73.09. For purposes of this subsection, "independent contractor" means a person who either is under contract to furnish appraisal and assessment services or is customarily engaged in an independently established trade, business or profession in which the services are offered to the general public.

62.09(1)(d) (d) No person may assume the office of city assessor unless certified by the department of revenue under s. 73.09 as qualified to perform the functions of the office of assessor. If a person who has not been so certified is elected to the office, the office shall be vacant and the appointing authority shall fill the vacancy from a list of persons so certified by the department of revenue.

62.09(1)(e) (e) The office of constable is abolished in 1st class cities. The duties of the constable in such cities shall be performed by the sheriff of the county in which the city is located.

62.09(2) (2) Eligibility.

62.09(2)(a)(a) No person shall be elected by the people to a city office who is not at the time of election a citizen of the United States and of this state, and an elector of the city, and in case of an aldermanic district office, of the aldermanic district, and actually residing therein.

62.09(2)(d) (d) An appointee by the mayor requiring to be confirmed by the council who shall be rejected by the council shall be ineligible for appointment to the same office for one year thereafter.

62.09(3) (3) Manner of choosing.

62.09(3)(a)(a) The mayor and alderpersons shall be elected by the voters.

62.09(3)(b) (b) The other officers except as provided in s. 62.13 shall be selected by one of the following methods:

62.09(3)(b)1. 1. Appointment by the mayor.

62.09(3)(b)2. 2. Appointment by the mayor subject to confirmation by the council.

62.09(3)(b)3. 3. Appointment by the council.

62.09(3)(b)4. 4. Election by the voters.

62.09(3)(b)5. 5. Selection under any of the above methods, the selection to be made from an eligible list established under s. 66.0509.

62.09(3)(b)6. 6. Such other officers shall continue to be selected in the manner prevailing on April 15, 1939, provided one of the above plans was in force on that date. Such method shall be continued until changed in the manner provided by s. 66.0101.

62.09(3)(c) (c) Any city may also proceed pursuant to s. 66.0101 to consolidate any such other office or offices.

62.09(3)(d) (d) Whenever a city is newly created the officers other than those specified by par. (a) shall be appointed by the mayor until provided otherwise pursuant to par. (b).

62.09(3)(e) (e) Appointments by the mayor shall be subject to confirmation by the council unless otherwise provided by law.

62.09(4) (4) Qualifying.

62.09(4)(a)(a) Every person elected or appointed to any office shall take and file the official oath within 10 days after notice of election or appointment, except that elected assessors shall take and file the official oath within 5 days before June 1.

62.09(4)(b) (b) The treasurer, comptroller, chief of police and such others as the statutes or the council may direct, shall execute and file an official bond in such sum as the council may determine, with 2 or more sureties or such bond may be furnished by a surety company as provided by s. 632.17 (2), or the council may provide a schedule or blanket bond that includes any or all of these officials. The council may at any time require new and additional bonds of an officer. All official bonds must be approved by the mayor, and when so approved shall be filed within 10 days after the officer executing the same shall have been notified of election or appointment. Official bonds filed with the city clerk shall be recorded in a book kept for that purpose.

62.09(4)(c) (c) When an appointive officer has filed the oath, and bond if required, the clerk shall issue to the officer a certificate of appointment. If the appointment is to a board or commission the appointee shall file the certificate with the secretary thereof.

62.09(4)(d) (d) A city may pay the cost of an official bond furnished by an officer of the city, pursuant to law or any rules or regulations requiring the bond, if the officer furnishes a bond with a surety company or companies authorized to do business in this state. The cost of the bond furnished by the officer may not exceed the current rate of premium per year on the amount of the bond or obligation executed by the surety. The cost of the bond shall be charged to the fund appropriated and set up in the budget for the department, board, commission or other body, the officer of which is required to furnish a bond.

62.09(5) (5) Terms; substitutes.

62.09(5)(a)(a) The regular term of office of mayor and alderperson shall commence on the 3rd Tuesday of April in the year of their election. The regular terms of other officers shall commence on May 1 succeeding their election unless otherwise provided by ordinance or statute.

62.09(5)(b) (b) Except as otherwise specially provided the regular term of elective officers shall be 2 years. A different tenure for such officers or any of them may be provided by charter ordinance.

62.09(5)(c) (c) The council may, by a record vote of two-thirds of all the members, by ordinance adopted and published previous to publication of the notice of the election at which alderpersons are to be elected, provide for a division of the alderpersons into 2 classes, one class to be elected for 2 years and the other for 4 years, and thereafter the term of alderpersons shall be 4 years.

62.09(5)(d) (d) If any officer other than an alderperson is incapacitated or absent from any cause the common council may appoint some person to discharge the officer's duties until the officer returns or until such disability is removed. If an alderperson is temporarily incapacitated because of physical or mental disability, the common council may appoint a person to discharge the alderperson's duties until the disability is removed.

62.09(5)(e) (e) Persons serving in appointive offices shall serve until their respective successors are appointed and qualify, unless otherwise provided by ordinance.

62.09(6) (6) Compensation.

62.09(6)(a)(a) Salaries shall be paid the mayor or alderpersons only when ordered by a vote of three-fourths of all the members of the council.

62.09(6)(am) (am)

62.09(6)(am)1.1. In this paragraph, "compensation" means a salary, a per diem compensation for each day or part of a day necessarily devoted to the service of the city and the discharge of duties, or a combination of salary and per diem compensation.

62.09(6)(am)2. 2. Except as provided in subd. 3., and subject to par. (a), the compensation for an elective city office shall be established before the earliest time for filing nomination papers for the office. After that time, no change may be made in the compensation for the office that applies to the term of office for which the deadline applies. The compensation established for an elective office remains in effect for ensuing terms unless changed.

62.09(6)(am)3. 3. In a newly incorporated city, the compensation for an elective office may be established during the first term of office.

62.09(6)(c) (c) Salaries shall be paid at the end of each month unless the council shall at any regular meeting by ordinance order payment at more frequent intervals.

62.09(7) (7) General provisions.

62.09(7)(a)(a) The corporate authority of the city shall be vested in the mayor and common council.

62.09(7)(b) (b) Officers shall have generally the powers and duties prescribed for like officers of towns and villages, except as otherwise provided, and such powers and duties as are prescribed by law and except as to the mayor shall perform such duties as shall be required of them by the council. Officers whose powers and duties are not enumerated in this subchapter shall have such powers and duties as are prescribed by law for like officers or as are directed by the council.

62.09(7)(c) (c) All officers and departments may make the necessary rules for the conduct of their duties and incidental proceedings.

62.09(7)(d) (d) The general laws for the punishment of bribery, misdemeanors and corruption in office shall apply to city officers.

62.09(7)(e) (e) Whenever a city official in that official's official capacity is proceeded against or obliged to proceed before any court, board or commission, to defend or maintain his or her official position, or because of some act arising out of the performance of that official's official duties, and that official has prevailed in such proceeding, or the council has ordered the proceeding discontinued, the council may provide for payment to such official such sum as it sees fit, to reimburse the official for the expenses reasonably incurred for costs and attorney fees.

62.09(8) (8) Mayor.

62.09(8)(a)(a) The mayor shall be the chief executive officer. The mayor shall take care that city ordinances and state laws are observed and enforced and that all city officers and employees discharge their duties.

62.09(8)(b) (b) The mayor shall from time to time give the council such information and recommend such measures as the mayor may deem advantageous to the city. When present the mayor shall preside at the meetings of the council.

62.09(8)(c) (c) The mayor shall have the veto power as to all acts of the council, except such as to which it is expressly or by necessary implication otherwise provided. All such acts shall be submitted to the mayor by the clerk and shall be in force upon approval evidenced by the mayor's signature, or upon failing to approve or disapprove within 5 days, which fact shall be certified thereon by the clerk. If the mayor disapproves the mayor's objections shall be filed with the clerk, who shall present them to the council at its next meeting. A two-thirds vote of all the members of the council shall then make the act effective notwithstanding the objections of the mayor.

62.09(8)(d) (d) Except in cities that have adopted s. 62.13 (6), the mayor shall be the head of the fire and police departments, and where there is no board of police and fire commissioners shall appoint all police officers, and the mayor may, in any city, appoint security personnel to serve without pay, and in case of riot or other emergency, appoint as many special police officers as may be necessary.

62.09(8)(e) (e) The council at its first meeting subsequent to the regular election and qualification of new members, shall after organization, choose from its members a president, who, in the absence of the mayor, shall preside at meetings of the council, and during the absence or inability of the mayor shall have the power and duties of the mayor, except that the president shall not have power to approve an act of the council which the mayor has disapproved by filing objections with the clerk. The president shall when so officiating be styled "Acting Mayor".

62.09(9) (9) Treasurer.

62.09(9)(a)(a) Except as provided in s. 66.0608, the treasurer shall collect all city, school, county, and state taxes, receive all moneys belonging to the city or which by law are directed to be paid to the treasurer, and pay over the money in the treasurer's hands according to law.

62.09(9)(b) (b) The treasurer shall keep a detailed account in suitable books in such manner as the council shall direct. The treasurer shall keep in a separate book an account of all fees received. The treasurer's books shall at all reasonable times be open to inspection.

62.09(9)(c) (c) The treasurer shall each month at the first meeting of the council and as often as it shall require make to the council a verified report of moneys received and disbursed and of the condition of the treasury. Ten days before each regular city election the treasurer shall file in the clerk's office a full and minute verified report of moneys received and disbursed, tax certificates, vouchers and other things of pecuniary value in the treasurer's custody, and of all transactions of the treasurer's office from the date of the preceding like report.

62.09(9)(d) (d) The treasurer may receive no compensation except the salary fixed by the council. If the treasurer sells property for the payment of taxes, the treasurer may also receive any fee a constable would receive for this service. The treasurer shall deposit all other fees he or she collects into the treasury at the end of each day.

62.09(9)(e) (e) Except as provided in s. 66.0608, the treasurer shall deposit immediately upon receipt thereof the funds of the city in the name of the city in the public depository designated by the council. Such deposit may be in either a demand deposit or in a time deposit, maturing in not more than one year. Failure to comply with the provisions hereof shall be prima facie grounds for removal from office. When the money is so deposited, the treasurer and the treasurer's bonders shall not be liable for such losses as are defined by s. 34.01 (2). The interest arising therefrom shall be paid into the city treasury.

62.09(9)(f) (f) The treasurer may in writing, filed in the office of the clerk, appoint a deputy who shall act under the treasurer's direction and in the treasurer's absence or disability, or in case of a vacancy shall perform the treasurer's duties. The deputy shall receive such compensation as the council shall provide. The acts of such deputy shall be covered by official bond as the council shall direct.

62.09(10) (10) Comptroller.

62.09(10)(a)(a) The comptroller shall monthly report in writing to the council at its first meeting the condition of outstanding contracts and of each of the city funds and claims payable therefrom, and shall each year on or before October first file with the clerk a detailed statement of the receipts and disbursements on account of each fund of the city and of each aldermanic district or other financial district during the preceding fiscal year, specifying the source of each receipt and the object of each disbursement, and also an estimate of the receipts and disbursements for the current fiscal year.

62.09(10)(b) (b) The comptroller shall each month and as often as reported examine the treasurer's accounts as reported and as kept, and attach thereto a report to the council as to their correctness and as to any violation by the treasurer of the treasurer's duty in the manner of keeping accounts or disbursing moneys.

62.09(10)(c) (c) The comptroller shall examine each claim presented against the city, and determine whether it is in proper form, and if it is on contract, whether authorized and correct. For these purposes the comptroller may swear witnesses and take testimony. If the comptroller finds no objection the comptroller shall mark his or her approval on the claim. If the comptroller disapproves in whole or in part, the comptroller shall report the reasons for that disapproval to the council. The comptroller shall in all cases report evidence taken. No claim shall be considered by the council or be referred to a committee until it has been so examined and reported on.

62.09(10)(f) (f) The comptroller shall countersign all contracts with the city if the necessary funds have been provided to pay the liability that may be incurred thereunder, and no contract shall be valid until so countersigned.

62.09(10)(g) (g) The comptroller shall each year make a list of all certificates for the payment of which special taxes are to be levied, in time for the same to be inserted in the tax roll, and certify its correctness.

62.09(10)(h) (h) The comptroller may in writing, filed in the office of the clerk, appoint a deputy who shall act under the comptroller's direction and in the comptroller's absence or disability, or in case of a vacancy shall perform the comptroller's duties. The deputy shall receive such compensation as the council provides. The acts of such deputy shall be covered by official bond as the council directs.

62.09(11) (11) Clerk.

62.09(11)(a)(a) The clerk shall have the care and custody of the corporate seal and all papers and records of the city.

62.09(11)(b) (b) The clerk shall attend the meetings of the council and keep a full record of its proceedings.

62.09(11)(c) (c) The clerk shall enter at length, immediately after it goes into effect, every ordinance in an "ordinance book," with proof of publication, date of passage and page of journal where final vote is recorded. The clerk shall keep a record of all licenses and permits granted and record all bonds, in appropriate books.

62.09(11)(d) (d) The clerk shall draw and sign all orders upon the treasury in the manner provided by s. 66.0607, and keep a full account thereof in appropriate books. The clerk shall carefully preserve all receipts filed with the clerk.

62.09(11)(e) (e) The clerk shall keep an accurate account with the treasurer and charge the treasurer with all tax lists presented for collection and with all moneys paid into the treasury.

62.09(11)(f) (f) The clerk shall keep all papers and records in the clerk's office open to inspection at all reasonable hours subject to subch. II of ch. 19.

62.09(11)(h) (h) The clerk shall have power to administer oaths and affirmations under these statutes.

62.09(11)(i) (i) The clerk may in writing filed in the clerk's office appoint a deputy, who shall act under the clerk's direction, and in the clerk's absence or disability or in case of a vacancy shall perform the clerk's duties, and shall have power to administer oaths and affirmations. The deputy shall receive such compensation as the council shall provide. The clerk and the clerk's sureties shall be liable on the clerk's official bond for the acts of such deputy.

62.09(11)(j) (j) The clerk shall notify the treasurer of the county in which the city is located, by February 20, of the proportion of property tax revenue and of the credits under s. 79.10 that is to be disbursed by the taxation district treasurer to each taxing jurisdiction located in the city.

62.09(11)(k) (k) The clerk shall stamp or endorse street trade permits at the request of an employer under s. 103.25 (3m) (b).

62.09(11)(L) (L) The clerk shall stamp or endorse traveling sales crew worker permits at the request of an employer under s. 103.34 (11) (c).

62.09(12) (12) Attorney.

62.09(12)(a)(a) The attorney shall conduct all the law business in which the city is interested.

62.09(12)(c) (c) The attorney shall when requested by city officers give written legal opinions, which shall be filed with the clerk.

62.09(12)(d) (d) The attorney shall draft ordinances, bonds and other instruments as may be required by city officers.

62.09(12)(e) (e) The attorney shall examine the tax and assessment rolls and other tax proceedings, and advise the proper city officers in regard thereto.

62.09(12)(f) (f) The attorney may appoint an assistant, who shall have power to perform the attorney's duties and for whose acts the attorney shall be responsible to the city. Such assistant shall receive no compensation from the city, unless previously provided by ordinance.

62.09(12)(g) (g) The council may employ and compensate special counsel to assist in or take charge of any matter in which the city is interested.

62.09(13) (13) Police.

62.09(13)(a)(a) The chief of police shall have command of the police force of the city, or the chief of a combined protective services department created under s. 62.13 (2e) (a) 1. shall have command of the combined protective services force, under the direction of the mayor. The chief shall obey all lawful written orders of the mayor or common council. The chief and each police officer or combined protective services officer shall possess the powers, enjoy the privileges and be subject to the liabilities conferred and imposed by law upon constables, and be taken as included in all writs and papers addressed to constables; shall arrest with or without process and with reasonable diligence take before the municipal judge or other proper court every person found in the city engaged in any disturbance of the peace or violating any law of the state or ordinance of the city and may command all persons present in that case to assist, and if any person, being so commanded, refuses or neglects to render assistance the person shall forfeit not exceeding $10. They shall collect the same fees prescribed for sheriffs in s. 814.70 for similar services, unless a higher fee is applicable under s. 814.705 (1) (b).

62.09(13)(b) (b) The chief of police, or the chief of a combined protective services department created under s. 62.13 (2e) (a) 1., shall have charge of all city jails, including that portion of any jail which is used by the city in a joint city-county building.

62.09(13)(c) (c) Every officer in charge of a jail shall keep a record concerning each person placed in the jail, including the person's name, residence and description, the time and cause of the person's confinement, and the authority under which the person was confined; and when any person is released, the time of and the authority for such release.

62.09(13)(d) (d) The personnel required to comply with ss. 302.41 and 302.42 shall be provided at the expense of the municipality.

62.09(15) (15) Constables. A constable shall keep his or her office in the city. No constable who keeps his or her office outside the limits of the city may receive fees for any service performed during the period the outside office is maintained.

62.09 History History: 1971 c. 154, 175; 1971 c. 304 s. 29 (1); 1973 c. 90, 243; 1975 c. 21, 39, 41, 199, 258; 1975 c. 375 s. 44; 1975 c. 421; 1977 c. 29, 151; 1977 c. 305 s. 64; 1979 c. 34, 221, 251; 1981 c. 20, 317; 1983 a. 189 s. 329 (21); 1983 a. 210, 395; 1983 a. 532 ss. 10, 14; 1985 a. 29, 39; 1985 a. 135 s. 83 (5); 1985 a. 225; 1987 a. 27, 181, 378; 1989 a. 31, 56, 113; 1991 a. 39, 316; 1993 a. 27, 184, 490; 1995 a. 225; 1997 a. 27, 257; 1999 a. 32; 1999 a. 150 s. 299, 672; 2001 a. 16; 2003 a. 47, 204; 2005 a. 40; 2009 a. 3, 173; 2011 a. 32.

62.09 Cross-reference Cross-reference: See s. 196.675, which provides that a city attorney may not be employed by common carrier or public utility.

62.09 Cross-reference Cross-reference: See s. 66.0609 for an alternative system of approving claims under sub. (10).

62.09 Annotation A mayor may not veto council action or inaction on public works contracts. Sturzl Construction Co., Inc. v. City of Green Bay, 88 Wis. 2d 403, 276 N.W.2d 771 (1979).

62.09 Annotation Conflicts arising from the election of a school principal to the office of alderperson are discussed. 60 Atty. Gen. 367.

62.09 Annotation Alderperson and police officer spouses can continue to hold offices as long as the alderperson does not violate s. 946.13 (1) with respect to the police officer's contract. 63 Atty. Gen. 43.

62.09 Annotation A mayor in a city with a police and fire commission does not have the authority to order a police chief to reinstate a discharged probationary police officer. 81 Atty. Gen. 1.

62.09 Annotation When no provision fixes the term of appointive officers, such as a city treasurer, the term is limited to that of the appointing authority; removal by a successor does not implicate a due process property interest. Wolf v. City of Fitchburg, 870 F.2d 1327 (1989).

62.09 Annotation Police accountability in Wisconsin. 1974 WLR 1131.



62.11 Common council.

62.11  Common council.

62.11(1)(1)  How constituted. The mayor and alderpersons shall be the common council. The mayor shall not be counted in determining whether a quorum is present at a meeting, but may vote in case of a tie. When the mayor does vote in case of a tie the mayor's vote shall be counted in determining whether a sufficient number of the council has voted favorably or unfavorably on any measure.

62.11(2) (2) Time of meeting. The council shall meet at least once a month, and on the first Tuesday unless a different day be fixed by the council. More frequent regular meetings may be established by the council, and the mayor may call a special meeting by written notice delivered personally to each member or left at the member's usual abode at least 6 hours before the meeting. Following a regular city election the new council shall first meet on the 3rd Tuesday of April.

62.11(3) (3) Procedure.

62.11(3)(a)(a) The council shall be the judge of the election and qualification of its members, may compel their attendance, and may fine or expel for neglect of duty.

62.11(3)(b) (b) Two-thirds of the members shall be a quorum, except that in cities having not more than 5 alderpersons a majority shall be a quorum. A less number may compel the attendance of absent members and adjourn. A majority of all the members shall be necessary to a confirmation. In case of a tie the mayor shall have a casting vote as in other cases.

62.11(3)(c) (c) Meetings shall be open to the public; and the council may punish by fine members or other persons present for disorderly behavior.

62.11(3)(d) (d) The ayes and noes may be required by any member. On confirmation and on the adoption of any measure assessing or levying taxes, appropriating or disbursing money, or creating any liability or charge against the city or any fund thereof, the vote shall be by ayes and noes. All aye and nay votes shall be recorded in the journal.

62.11(3)(e) (e) The council shall in all other respects determine the rules of its procedure.

62.11(3)(f) (f) The style of all ordinances shall be: "The common council of the city of .... do ordain as follows".

62.11(4) (4) Publication.

62.11(4)(a)(a) Proceedings of the council shall be published in the newspaper designated under s. 985.06 as a class 1 notice, under ch. 985. The proceedings for the purpose of publication shall include the substance of every official action taken by the governing body. Except as provided in this subsection every ordinance shall be published either in its entirety, as a class 1 notice, under ch. 985, or as a notice, as described under par. (c) 2., within 15 days of passage, and shall take effect on the day after the publication or at a later date if expressly prescribed.

62.11(4)(b) (b) All ordinances passed by the governing body of any city of the second class between January 1, 1914, and January 1, 1924, which were or may have been required to be published before becoming effective, but which were not published, shall be valid to the same extent as if they had been published in the first instance, as required by law, providing said ordinances and all amendments thereto are printed in the official journal of any such body together with the record of the passage of the same; however, the provisions of this paragraph shall not be effective in any city unless the governing body thereof shall so elect by a vote of two-thirds of its members.

62.11(4)(c) (c)

62.11(4)(c)1.1. In this paragraph, "summary" has the meaning given in s. 59.14 (1m) (a).

62.11(4)(c)2. 2. A notice of an ordinance that may be published under this paragraph shall be published as a class 1 notice under ch. 985 and shall contain at least all of the following:

62.11(4)(c)2.a. a. The number and title of the ordinance.

62.11(4)(c)2.b. b. The date of enactment.

62.11(4)(c)2.c. c. A summary of the subject matter and main points of the ordinance.

62.11(4)(c)2.d. d. Information as to where the full text of the ordinance may be obtained, including the phone number of the city clerk, a street address where the full text of the ordinance may be viewed, and a Web site, if any, at which the ordinance may be accessed.

62.11(5) (5) Powers. Except as elsewhere in the statutes specifically provided, the council shall have the management and control of the city property, finances, highways, navigable waters, and the public service, and shall have power to act for the government and good order of the city, for its commercial benefit, and for the health, safety, and welfare of the public, and may carry out its powers by license, regulation, suppression, borrowing of money, tax levy, appropriation, fine, imprisonment, confiscation, and other necessary or convenient means. The powers hereby conferred shall be in addition to all other grants, and shall be limited only by express language.

62.11 History History: 1991 a. 316; 1993 a. 184; 1995 a. 225; 2007 a. 72.

62.11 Cross-reference Cross-reference: See s. 118.105 for control of traffic on school premises.

62.11 Annotation When a municipality's power to contract is improperly or irregularly exercised and the municipality receives benefit under the contract, it is estopped from asserting the invalidity of the contract. Village of McFarland v. Town of Dunn, 82 Wis. 2d 469, 263 N.W.2d 167 (1978).

62.11 Annotation Madison's power to forbid chemical treatment of Madison lakes was withdrawn by s. 144.025 (2) (i) [now 281.17 (2)]. Wisconsin Environmental Decade, Inc. v. DNR, 85 Wis. 2d 518, 271 N.W.2d 69 (1978).

62.11 Annotation When a city council creates a governing board for a utility under s. 66.068 (1) [now 66.0805 (1)], the council is prohibited by s. 66.068 (3) [now 66.0805 (3)] from fixing wages for utility employees. Schroeder v. City of Clintonville, 90 Wis. 2d 457, 280 N.W.2d 166 (1979).

62.11 Annotation Sub. (5) authorizes an ordinance regulating massage parlors. City of Madison v. Schultz, 98 Wis. 2d 188, 295 N.W.2d 798 (Ct. App. 1980).

62.11 Annotation The common council and mayor properly limited the power of the police and fire commission to promote police officers. State ex rel. Wilson v. Schocker, 142 Wis. 2d 179, 418 N.W.2d 8 (Ct. App. 1987).

62.11 Annotation Liberally construing home rule authority, a city is not authorized to institute a public safety officer program. Local Union No. 487 v. Eau Claire, 147 Wis. 2d 519, 433 N.W.2d 578 (1989).

62.11 Annotation The power granted under sub. (5) is broader than that granted under Art. XI, s. 3. Sub. (5) does not limit a city's authority to act only in local affairs. A city may act in matters of state-wide concern if the conditions of the 4-part test stated in this case are met. DeRosso Landfill Co. v. City of Oak Creek, 191 Wis. 2d 46, 528 N.W.2d 468 (Ct. App. 1995).

62.11 Annotation The state regulatory scheme for tobacco sales preempts municipalities from adopting regulations that are not in strict conformity with those of the state. U.S. Oil, Inc. v. City of Fond du Lac, 199 Wis. 2d 333, 544 N.W.2d 589 (Ct. App. 1995), 95-0213.

62.11 Annotation One who deals with a municipality does so at his or her own risk and may be subject to any provisions of law that might prevent him or her from being paid by a municipality even though the services are rendered. Unless the power to bind the municipality financially has been specifically delegated, the only entity with the statutory authority to contract is the municipality. Holzbauer v. Safway Steel Products, Inc. 2005 WI App 240, 288 Wis. 2d 250, 712 N.W.2d 35, 04-2058.

62.11 Annotation When a challenge to the exercise of police powers is directed at the legislative means employed, the issue is properly framed as one of substantive due process. The legislative means chosen must have a rational relationship to the purpose or object of the enactment; if it has, and the object is a proper one, the exercise of the police power is valid. The fundamental inquiry is not whether the challenged provisions in an ordinance are rationally related to the stated purpose of the ordinance but whether the challenged provisions are rationally related to any legitimate municipal objective. Metropolitan Milwaukee Association of Commerce, Inc. v. City of Milwaukee, 2011 WI App 45, 332 Wis. 2d 459, 798 N.W.2d 287, 09-1874.

62.11 Annotation An ordinance is not invalid as unreasonable merely because substantially the same result might be accomplished by the enactment of a different type of ordinance, or because a less burdensome course might have been adopted to accomplish the end. The correct standard is whether the legislative means chosen has a rational relationship to the permissible object. Metropolitan Milwaukee Association of Commerce, Inc. v. City of Milwaukee, 2011 WI App 45, 332 Wis. 2d 459, 798 N.W.2d 287, 09-1874.

62.11 Annotation The fact that the regulation of sex offenders is a matter of statewide concern does not preclude municipalities from using their home-rule powers to impose further restrictions consistent with those imposed by the state. An ordinance regulating an area of statewide concern is preempted only if: (1) the legislature has expressly withdrawn the power of municipalities to act, (2) the ordinance logically conflicts with state legislation, (3) the ordinance defeats the purpose of state legislation, or (4) the ordinance violates the spirit of state legislation. City of South Milwaukee v. Kester, 2013 WI App 50, 347 Wis. 2d 334, 830 N.W.2d 710, 12-0724.

62.11 Annotation A city probably can contract with a county to provide fire protection to a county institution located outside of boundaries of the city. 62 Atty. Gen. 84.

62.11 Annotation A municipality has no jurisdiction over chemical treatment of waters to suppress aquatic nuisances. The department of natural resources is granted statewide supervision over aquatic nuisance control under s. 144.025 (2) (i) [now 281.17 (2)]. Applications for permits to chemically treat aquatic nuisances under s. 144.025 (2) (i) may be denied even though statutory and regulatory requirements have been met if the chemical treatment would be counter-productive in achieving the goals set out in s. 144.025 (1) [now 281.11]. 63 Atty. Gen. 260.

62.11 Annotation Local units of government may not create and accumulate unappropriated surplus funds. However, a local unit of government may maintain reasonable amounts necessary in the exercise of sound business principles to meet the immediate cash flow needs of the municipality during the current budgetary period or to accumulate needed capital in non-lapsing funds to finance specifically identified future capital expenditures. 76 Atty. Gen. 77.

62.11 Annotation Article VIII, section 5 restricts the state from levying taxes to create a surplus having no public purpose. Although the constitutional provision does not apply directly to municipalities, the same limitation applies indirectly to them because the state cannot delegate more power than it has. 76 Atty. Gen. 77.

62.11 Annotation Conflicts between state statute and local ordinance in Wisconsin. 1975 WLR 840.

62.11 Annotation Madison's Minimum-Wage Ordinance, Section 104.001, and the Future of Home Rule in Wisconsin. Burchill. 2007 WLR 151.



62.115 Defense of officers by city attorney.

62.115  Defense of officers by city attorney.

62.115(1) (1) The common council of any city, however incorporated, may by ordinance or resolution authorize the city attorney to defend actions brought against any officer or employee of such city or of any board or commission thereof, growing out of any acts done in the course of employment, or out of any alleged breach of duty as such officer or employee, excepting actions brought to determine the right of such officer or employee to hold or retain that person's office or position, and excepting also actions brought by such city against any officer or employee thereof.

62.115(2) (2) Nothing in this section contained, nor any action taken by any city or by any city attorney pursuant to the provisions of this section, shall be construed to impose any liability, either for costs, damages or otherwise, upon such city or city attorney.

62.115 History History: 1991 a. 316.



62.12 Finance.

62.12  Finance.

62.12(1)(1)  Fiscal year. The calendar year shall be the fiscal year.

62.12(2) (2) Budget. Annually on or before October 1, each officer or department shall file with the city clerk an itemized statement of disbursements made to carry out the powers and duties of the officer or department during the preceding fiscal year, a detailed statement of the receipts and disbursements on account of any special fund under the supervision of the officer or department during the year and of the condition and management of the fund and detailed estimates of the same matters for the current fiscal year and for the ensuing fiscal year.

62.12(3) (3) Accounting. The city treasurer shall keep separate all special funds, and the city clerk shall keep a separate account with the general fund for each officer or department through which disbursements are made from the general fund to carry out the powers and duties of such officer or department. The council shall examine and adjust the accounts of the clerk, treasurer and all other officers or agents of the city after the same shall have been audited by the comptroller.

62.12(5) (5) License moneys. Moneys received for licenses may be used for such purpose as the council shall direct in the absence of specific appropriation by law.

62.12(6) (6) Funds; appropriations; debts.

62.12(6)(a)(a) Unless otherwise provided by law city funds shall be paid out only by authority of the council. Such payment shall be made in the manner provided by s. 66.0607.

62.12(6)(b) (b) The council shall not appropriate nor the treasurer pay out:

62.12(6)(b)1. 1. Funds appropriated by law to a special purpose except for that purpose;

62.12(6)(b)2. 2. Funds for any purpose not authorized by the statutes; nor

62.12(6)(b)3. 3. Funds from any fund in excess of the moneys therein.

62.12(6)(c) (c) No debt shall be contracted against the city nor evidence thereof given unless authorized by a majority vote of all the members of the council.

62.12(7) (7) City depositories. The council shall designate the public depository or depositories within this state with which city funds shall be deposited, and when the money is deposited in such depository in the name of the city, the treasurer and bondsmen shall not be liable for such losses as are defined by s. 34.01 (2). The interest arising therefrom shall be paid into the city treasury.

62.12(8) (8) Claims.

62.12(8)(a)(a) All claims and demands against the city shall be itemized and filed with the clerk, who shall deliver the same to the comptroller for examination. The comptroller shall within 30 days thereafter examine such claim or demand and return the same to the clerk with the comptroller's report thereon in writing, who shall place the same before the council for action at its next meeting.

62.12(8)(b) (b) Payment of regular wages or salary pursuant to the budget and salary schedule adopted by the council may be by payroll, verified by the proper official, and filed in time for payment on the regular pay day.

62.12(9) (9) Loans. The council may loan money to any school district located within the city, or within which the city is wholly or partially located, in such sums as are needed by such district to meet the immediate expenses of operating the schools thereof, and the board of the district may borrow money from such city accordingly and give its note therefor. No such loan shall be made to extend beyond August 30 next following the making thereof or in an amount exceeding one-half of the estimated receipts for such district as certified by the state superintendent of public instruction and the local school clerk. The rate of interest on any such loan shall be determined by the city council.

62.12 History History: 1973 c. 90, 333; 1975 c. 39, 80, 180, 224, 353, 421; 1977 c. 113 ss. 3, 6; 1977 c. 142; 1977 c. 203 s. 101; 1977 c. 272, 418; 1979 c. 34; 1979 c. 175 s. 51; 1981 c. 20, 61, 93; 1983 a. 27; 1983 a. 189 s. 329 (17), (21); 1985 a. 29, 225; 1991 a. 316; 1995 a. 27, 225; 1997 a. 27; 1999 a. 150 s. 672.

62.12 Cross-reference Cross-reference: See ss. 62.25 and 893.80 for actions upon claims.

62.12 Annotation See s. 66.0609 for an alternative system of approving claims.

62.12 Annotation Local government units cannot include the value of tax-exempt manufacturing machinery and specific processing equipment and tax exempt merchants' stock-in-trade, manufacturers' materials and finished products, and livestock in their property valuation totals for non-tax purposes, such as for municipal debt ceilings, tax levy limitations, shared tax distributions, and school aid payments. 63 Atty. Gen. 465.



62.13 Police and fire departments.

62.13  Police and fire departments.

62.13(1) (1)  Commissioners. Except as provided in subs. (2g), (2m), (2s), and (8) (b) each city shall have a board of police and fire commissioners consisting of 5 citizens, 3 of whom shall constitute a quorum. The mayor shall annually, between the last Monday of April and the first Monday of May, appoint in writing to be filed with the secretary of the board, one member for a term of 5 years. No appointment shall be made which will result in more than 3 members of the board belonging to the same political party. The board shall keep a record of its proceedings.

62.13(2) (2) Exception.

62.13(2)(a)(a) Except as provided under sub. (6m), subs. (1) to (6) shall not apply to cities of less than 4,000 population except by ordinance adopted by a majority of all the members of the council. A repealing ordinance may be adopted by a like vote.

62.13(2)(b) (b) A city that creates a joint police or fire department with a village under s. 61.65 is not required to create a separate board of police and fire commissioners under this section. The city shall create a joint board of commissioners to govern the joint department, as required in s. 61.65. If the city also creates one separate protective services department in addition to the joint protective services department, the city shall create a separate board of commissioners to govern that department. A city's joint board of commissioners is subject to s. 61.65 (3g) (d). A city's separate board of commissioners is subject to this section.

62.13(2e) (2e) Combined protective services.

62.13(2e)(a)(a) A city may provide police and fire protection services by any of the following:

62.13(2e)(a)1. 1. A combined protective services department which is neither a police department as otherwise constituted under this section nor a fire department as otherwise constituted under this section, in which the same person may be required to perform police protection and fire protection duties without being required to perform police protection duties for more than 8 hours in each 24 hours except in emergency situations, as described under sub. (7n).

62.13(2e)(a)2. 2. Persons in a police department or fire department who, alone or in combination with persons designated as police officers or fire fighters, may be required to perform police protection and fire protection duties without being required to perform police protection duties for more than 8 hours in each 24 hours except in emergency situations, as described under sub. (7n).

62.13(2e)(b) (b) The governing body of a city acting under par. (a) may designate any person required to perform police protection and fire protection duties under par. (a) as primarily a police officer or fire fighter for purposes described in subs. (7m), (7n), (10m), and (11) and ss. 891.45, 891.453, and 891.455.

62.13(2g) (2g) Contracting for police protective services. A city may enter into a contract for police protective services with a village, a town, another city, or a county. A city that contracts for police protective services shall pay the full cost of services provided. A city that contracts for all of its police protective services under this subsection and for all of its fire protective services under sub. (8) (b) is not required to have a board of police and fire commissioners. A city that contracts for all of its police protective services under this subsection, but not for all of its fire protective services under sub. (8) (b), shall have a board of police and fire commissioners under this section, but the board may only address issues related to the fire department. A city may not contract with a county to provide all of the city's police protective services under this subsection.

62.13(2m) (2m) Joint departments, contract services.

62.13(2m)(a)(a) A city may create a joint police department or a joint fire department, or both, with another city.

62.13(2m)(b) (b) A city that creates a joint police department or a joint fire department, or both, with another city under par. (a) is not required to create a separate board of police and fire commissioners under this section. The cities shall create a joint board of commissioners to govern the joint department. If only one joint department is created, each city shall retain its existing board of police and fire commissioners to govern the separate department. The cities may jointly determine the number of commissioners to be appointed to the joint board by each city and the length of the commissioners' terms. A majority of the commissioners is a quorum. A joint board of commissioners that is created under this paragraph to govern a joint police department is subject to the provisions of subs. (3) to (7n), a joint board of commissioners that is created under this paragraph to govern a joint fire department is subject to the provisions of subs. (8) to (12) and a joint board of commissioners that is created under this paragraph to govern a joint police and fire department is subject to the provisions of subs. (2) to (12).

62.13(2s) (2s) Abolition of police department, county law enforcement.

62.13(2s)(a)(a) Subject to pars. (b) to (d), a city may abolish its police department or combined protective services department if it enters into a contract with a county under s. 59.03 (2) (e) for the county sheriff to provide law enforcement services in all parts of the city. If the city is located in more than one county, it may not abolish its police department or combined protective services department under this paragraph unless the city enters into a contract under this paragraph with the county in which the greatest amount of the city's equalized value, population or territory is located. If a city that is located in more than one county enters into a contract with a county under this paragraph, the jurisdiction of the contracting county's sheriff and deputies includes the entire territory of the city.

62.13(2s)(b) (b) If a city wishes to contract with a sheriff for law enforcement services, the common council shall adopt a resolution, as described under s. 59.03 (2) (a), requesting that such services be provided. The resolution shall provide that such services are to be provided exclusively by the county.

62.13(2s)(c) (c) The contract described under par. (a) shall address at least all of the following elements:

62.13(2s)(c)1. 1. The division, with the county, of the city's assets and liabilities that relate to the city's police department and the amount that the county will pay, if any, for such assets.

62.13(2s)(c)2. 2. A description of the level of law enforcement and the number of deputies that the county will provide to the city and the amount that the city will pay for the services in excess of the city's portion of the county's law enforcement levy.

62.13(2s)(c)3. 3. A procedure for the city to request, or require, that the county provide additional law enforcement services and the cost the county may charge the city for providing additional services.

62.13(2s)(c)4. 4. The term of the agreement and procedures for the renewal, extension, or termination of the agreement.

62.13(2s)(d) (d) No contract that is entered into under this subsection may take effect until all of the following occur:

62.13(2s)(d)1. 1. The county board approves under s. 59.03 (2) (a) the resolution adopted under par. (b).

62.13(2s)(d)2. 2. The governing bodies of the city and the county approve the contract.

62.13(2s)(d)3. 3. The expiration of any collective bargaining agreement between the city and its police department employees.

62.13(2s)(d)4. 4. The city and county discuss the provision of emergency "911" telephone service within the area to which the contract applies.

62.13(3) (3) Chiefs. The board shall appoint the chief of police and the chief of the fire department or, if applicable, the chief of a combined protective services department, who shall hold their offices during good behavior, subject to suspension or removal by the board for cause.

62.13(4) (4) Subordinates.

62.13(4)(a)(a) The chiefs shall appoint subordinates subject to approval by the board. Such appointments shall be made by promotion when this can be done with advantage, otherwise from an eligible list provided by examination and approval by the board and kept on file with the clerk.

62.13(4)(b) (b) Any person who, on June 23, 1943 has served and acted as a full-time city police patrolman, patrolwoman or police officer performing the services by virtue of regular assignment therefor under the orders and supervision of the chief of police of said city, and receiving his or her salary on the regular official payroll of said police department for a continuous period of more than 10 years, although not regularly appointed from an eligible list, is deemed to have been regularly appointed, as of the time of the commencement of his or her service.

62.13(4)(c) (c) For the choosing of such list the board shall adopt, and may repeal or modify, rules calculated to secure the best service in the departments. These rules shall provide for examination of physical and educational qualifications and experience, and may provide such competitive examinations as the board shall determine, and for the classification of positions with special examination for each class. The board shall print and distribute the rules and all changes in them, at city expense.

62.13(4)(d) (d) The examination shall be free for all U.S. citizens over 18 and under 55 years of age, with proper limitations as to health and, subject to ss. 111.321, 111.322, and 111.335, arrest and conviction record. The examination, including minimum training and experience requirements, shall be job-related in compliance with appropriate validation standards and shall be subject to the approval of the board and may include tests of manual skill and physical strength. All relevant experience, whether paid or unpaid, shall satisfy experience requirements. The board shall control examinations and may designate and change examiners, who may or may not be otherwise in the official service of the city, and whose compensation shall be fixed by the board and paid by the city. Veterans and their spouses shall be given preference points in accordance with s. 230.16 (7).

62.13(4)(e) (e) The council of any city of the 2nd, 3rd or 4th class may provide that members of the police force shall be of both sexes. The fire and police commission shall select each police officer from an eligible list.

62.13(5) (5) Disciplinary actions against subordinates.

62.13(5)(a)(a) A subordinate may be suspended as hereinafter provided as a penalty. The subordinate may also be suspended by the commission pending the disposition of charges filed against the subordinate.

62.13(5)(b) (b) Charges may be filed against a subordinate by the chief, by a member of the board, by the board as a body, or by any aggrieved person. Such charges shall be in writing and shall be filed with the president of the board. Pending disposition of such charges, the board or chief may suspend such subordinate.

62.13(5)(c) (c) A subordinate may be suspended for just cause, as described in par. (em), by the chief or the board as a penalty. The chief shall file a report of such suspension with the commission immediately upon issuing the suspension. No hearing on such suspension shall be held unless requested by the suspended subordinate. If the subordinate suspended by the chief requests a hearing before the board, the chief shall be required to file charges with the board upon which such suspension was based.

62.13(5)(d) (d) Following the filing of charges in any case, a copy thereof shall be served upon the person charged. The board shall set date for hearing not less than 10 days nor more than 30 days following service of charges. The hearing on the charges shall be public, and both the accused and the complainant may be represented by an attorney and may compel the attendance of witnesses by subpoenas which shall be issued by the president of the board on request and be served as are subpoenas under ch. 885.

62.13(5)(e) (e) If the board determines that the charges are not sustained, the accused, if suspended, shall be immediately reinstated and all lost pay restored. If the board determines that the charges are sustained, the accused, by order of the board, may be suspended or reduced in rank, or suspended and reduced in rank, or removed, as the good of the service may require.

62.13(5)(em) (em) No subordinate may be suspended, reduced in rank, suspended and reduced in rank, or removed by the board under par. (e), based on charges filed by the board, members of the board, an aggrieved person or the chief under par. (b), unless the board determines whether there is just cause, as described in this paragraph, to sustain the charges. In making its determination, the board shall apply the following standards, to the extent applicable:

62.13(5)(em)1. 1. Whether the subordinate could reasonably be expected to have had knowledge of the probable consequences of the alleged conduct.

62.13(5)(em)2. 2. Whether the rule or order that the subordinate allegedly violated is reasonable.

62.13(5)(em)3. 3. Whether the chief, before filing the charge against the subordinate, made a reasonable effort to discover whether the subordinate did in fact violate a rule or order.

62.13(5)(em)4. 4. Whether the effort described under subd. 3. was fair and objective.

62.13(5)(em)5. 5. Whether the chief discovered substantial evidence that the subordinate violated the rule or order as described in the charges filed against the subordinate.

62.13(5)(em)6. 6. Whether the chief is applying the rule or order fairly and without discrimination against the subordinate.

62.13(5)(em)7. 7. Whether the proposed discipline reasonably relates to the seriousness of the alleged violation and to the subordinate's record of service with the chief's department.

62.13(5)(f) (f) Findings and determinations hereunder and orders of suspension, reduction, suspension and reduction, or removal, shall be in writing and, if they follow a hearing, shall be filed within 3 days thereof with the secretary of the board.

62.13(5)(g) (g) Further rules for the administration of this subsection may be made by the board.

62.13(5)(h) (h) No person shall be deprived of compensation while suspended pending disposition of charges.

62.13(5)(i) (i) Any person suspended, reduced, suspended and reduced, or removed by the board may appeal from the order of the board to the circuit court by serving written notice of the appeal on the secretary of the board within 10 days after the order is filed. Within 5 days after receiving written notice of the appeal, the board shall certify to the clerk of the circuit court the record of the proceedings, including all documents, testimony and minutes. The action shall then be at issue and shall have precedence over any other cause of a different nature pending in the court, which shall always be open to the trial thereof. The court shall upon application of the accused or of the board fix a date of trial, which shall not be later than 15 days after such application except by agreement. The trial shall be by the court and upon the return of the board, except that the court may require further return or the taking and return of further evidence by the board. The question to be determined by the court shall be: Upon the evidence is there just cause, as described under par. (em), to sustain the charges against the accused? No costs shall be allowed either party and the clerk's fees shall be paid by the city. If the order of the board is reversed, the accused shall be forthwith reinstated and entitled to pay as though in continuous service. If the order of the board is sustained it shall be final and conclusive.

62.13(5)(j) (j) The provisions of pars. (a) to (i) shall apply to disciplinary actions against the chiefs where applicable. In addition thereto, the board may suspend a chief pending disposition of charges filed by the board or by the mayor of the city.

62.13(5m) (5m) Dismissals and reemployment.

62.13(5m)(a)(a) When it becomes necessary, because of need for economy, lack of work or funds, or for other just causes, to reduce the number of subordinates, the emergency, special, temporary, part-time, or provisional subordinates, if any, shall be dismissed first, and thereafter subordinates shall be dismissed in the order of the shortest length of service in the department, provided that, in cities where a record of service rating has been established prior to January 1, 1933, for the said subordinates, the emergency, special, temporary, part-time provisional subordinates, if any, shall be dismissed first, and thereafter subordinates shall be dismissed in the order of the least efficient as shown by the said service rating.

62.13(5m)(b) (b) When it becomes necessary for such reasons to reduce the number of subordinates in the higher positions or offices, or to abolish any higher positions or offices in the department, the subordinate or subordinates affected thereby shall be placed in a position or office in the department less responsible according to the subordinate's efficiency and length of service in the department.

62.13(5m)(c) (c) The name of a subordinate dismissed for any just cause set forth in this section shall be left on an eligible reemployment list for a period of 2 years after the date of dismissal, except that if the dismissal was for disciplinary reasons the subordinate may not be left on an eligible reemployment list. If any vacancy occurs, or if the number of subordinates is increased, in the department, the vacancy or new positions shall be filled by persons on the eligible reemployment list in the inverse order of the dismissal of the persons on the list.

62.13(6) (6) Optional powers of board.

62.13(6)(a)(a) The board of fire and police commissioners shall have the further power:

62.13(6)(a)1. 1. To organize and supervise the fire and police, or combined protective services, departments and to prescribe rules and regulations for their control and management.

62.13(6)(a)2. 2. To contract for and purchase all necessary apparatus and supplies for the use of the departments under their supervision, exclusive of the erection and control of the police station, fire station, and combined protective services station buildings.

62.13(6)(a)3. 3. To audit all bills, claims and expenses of the fire, police, and combined protective services departments before the same are paid by the city treasurer.

62.13(6)(b) (b) The provisions of this subsection shall apply only if adopted by the electors. Whenever not less than 70 days prior to a regular city election a petition therefor, conforming to the requirements of s. 8.40 and signed by electors equal in number to not less than 20% of the total vote cast in the city for governor at the last general election, shall be filed with the clerk as provided in s. 8.37, the clerk shall give notice in the manner of notice of the regular city election of a referendum on the adoption of this subsection. Such referendum election shall be held with the regular city election, and the ballots shall conform with the provisions of ss. 5.64 (2) and 10.02, and the question shall be "Shall s. 62.13 (6) of the statutes be adopted?"

62.13(6m) (6m) If a city of less than 4,000 population has not by ordinance applied subs. (1) to (6) to the city, the city may not suspend, reduce, suspend and reduce, or remove any police chief, combined protective services chief, or other law enforcement officer who is not probationary, and for whom there is no valid and enforceable contract of employment or collective bargaining agreement which provides for a fair review prior to that suspension, reduction, suspension and reduction or removal, unless the city does one of the following:

62.13(6m)(a) (a) Establishes a committee of not less than 3 members, none of whom may be an elected or appointed official of the city or be employed by the city. The committee shall act under sub. (5) in place of the board of police and fire commissioners. The city council may provide for some payment to each member for the member's cost of serving on the committee at a rate established by the city council.

62.13(6m)(b) (b) Appoint a person who is not an elected or appointed official of the city and who is not employed by the city. The person shall act under sub. (5) in place of the board. The city council may provide for some payment to that person for serving under this paragraph at a rate established by the city council.

62.13(7) (7) Compensation. The salaries of chiefs and subordinates shall be fixed by the council. Unless the council otherwise provides, in cities of the 4th class rewards for the apprehension of criminals may be retained by the person entitled thereto. Such salaries when so fixed may be increased but not decreased by the council without a previous recommendation of the board. The council may provide that the salaries shall increase with length of service.

62.13(7m) (7m) Rest day.

62.13(7m)(a)(a) The council of every city of the fourth class shall provide for, and the chief of the police or fire department, or the chief of the combined protective services department, shall assign to, each subordinate police officer, or each subordinate designated as primarily a police officer under sub. (2e) (b), in the service of such city one full rest day of 24 consecutive hours during each 192 hours, except in cases of positive necessity by some sudden and serious emergency, which, in the judgment of the chief of police, the fire chief, or the chief of the combined protective services department, demands that such day of rest not be given at such time. Arrangements shall be made so that each full rest day may be had at such time or times as will not impair the efficiency of the department.

62.13(7m)(b) (b) The council of every city of the second or third class shall provide for, and the chief of the police or fire department, or the chief of the combined protective services department, shall assign to, each subordinate police officer, or each subordinate designated as primarily a police officer under sub. (2e) (b), in the service of such city 2 full rest days of 24 consecutive hours each during each 192 hours, except in cases of positive necessity by some sudden and serious emergency, which, in the judgment of the chief of police, the fire chief, or the chief of the combined protective services department, demands that any such day of rest not be given at such time. Arrangements shall be made so that each full rest day may be had at such time or times as will not impair the efficiency of the department. This section shall not apply to villages to which s. 61.65 is applicable.

62.13(7n) (7n) Hours of labor. Except when a labor agreement under subch. IV of ch. 111 that governs hours of employment exists, the council of every 2nd, 3rd or 4th class city shall provide for a working day of not more than 8 hours in each 24 except in cases of positive necessity by some sudden and serious emergency, which, in the judgment of the chief of police, the fire chief, or the chief of the combined protective services department, demands that such workday shall be extended beyond the 8-hour period at such time; and, when such emergency ceases to exist, all overtime given during such emergency shall be placed to the credit of such subordinate police officer, or each subordinate designated as primarily a police officer under sub. (2e) (b), and compensatory time under s. 103.025 given therefor.

62.13(8) (8) Fire department.

62.13(8)(a)(a) The council may provide by ordinance for either a paid or a volunteer fire department and for the management and equipment of either insofar as not otherwise provided for by law. In the case where a combination of paid and volunteer fire department is provided for, such city shall be reimbursed by the department of transportation, not to exceed $500 for any fire calls on a state trunk highway or on any highway that is a part of the national system of interstate highways and is maintained by the department of transportation if the city submits written proof that the city has made a reasonable effort to collect the cost from the insurer of the person to whom the fire call was provided or from the person to whom the fire call was provided, except that the city may attempt to collect the cost from the person only if the city is unsuccessful in its efforts to collect from the person's insurer or if the person has no insurer. If the city collects the cost from an insurer or such person after the department reimburses the city, the city shall return the amount collected to the department.

62.13(8)(b) (b) A city may enter into a contract for fire protective services with a village, a town, or another city. A city that contracts for fire protective services shall pay the full cost of services provided. A city that contracts for all of its fire protective services under this paragraph and for all of its police protective services under sub. (2g) is not required to have a board of police and fire commissioners. A city that contracts for all of its fire protective services under this paragraph, but not for all of its police protective services under sub. (2g), shall have a board of police and fire commissioners under this section, but the board may address only issues related to the police department.

62.13(10m) (10m) Rules governing leaving city. Subject to approval of the common council the fire chief, police chief, or the chief of the combined protective services department, may establish rules requiring subordinate fire fighters, or each subordinate designated as primarily a fire fighter under sub. (2e) (b), to obtain permission before leaving the city.

62.13(11) (11) Fire fighters, rest day. The common council of every 4th class city, having a population of 5,000 or more and a fire department, or a combined protective services department, shall provide for, and the chief of the fire department, police department, or combined protective services department shall assign to each full paid subordinate member of the fire department or subordinate designated as primarily a fire fighter under sub. (2e) (b), a period of 24 consecutive hours off duty during each 72 hours, except in cases of positive necessity by some sudden and serious fire, accident or other peril, which, in the judgment of the chief engineer or other officer in charge demands that the day of rest not be given at that time. The provisions of this section shall not apply to cities having a 2-platoon or double shift system. The provisions of this subsection apply to a person designated as primarily a fire fighter who is employed by a police department, as described in sub. (2e).

62.13(11a) (11a) Fire department platoons.

62.13(11a)(a)(a) The common council, or other governing body of every city of the first, second and third class, whether organized under a general or special charter, having a paid fire department, shall provide for, and the governing power of the fire department shall divide the full paid fire fighting force in the fire department into 2 or more bodies or platoons. Each platoon shall work, or be on duty, alternately an equal number of hours or as nearly so as the governing power of the fire department of each such city decides, but no member of said platoon shall be on duty for a longer continuous period of time than the governing power of the fire department designates, except in cases of positive necessity by some sudden and serious fire, accident, or other peril, which in the judgment of the chief engineer or other officer in charge demands.

62.13(11a)(b) (b) The hours of duty of each member of the fire fighting force of the fire department in every city of the first class shall be limited to 72 hours in any one week. If any such department shall be on a platoon system of hours of duty, 12 hours may be added to one of 2 successive weeks and such period of time deducted from the previous or succeeding week, as the case may be.

62.13(12) (12) Legislative intent. Section 62.13 and chapter 589, laws of 1921, chapter 423, laws of 1923, and chapter 586, laws of 1911, shall be construed as an enactment of statewide concern for the purpose of providing a uniform regulation of police, fire, and combined protective services departments.

62.13 History History: 1971 c. 41 s. 12; 1971 c. 213 s. 5; 1975 c. 94 ss. 26, 91 (5); 1975 c. 199; 1977 c. 20; 1977 c. 29 s. 1654 (8) (c); 1977 c. 151, 182, 196; 1981 c. 171, 380; 1981 c. 390 s. 252; 1981 c. 391 s. 211; 1985 a. 135 s. 83 (3), (5); 1985 a. 166; 1987 a. 27; 1989 a. 31, 192; 1991 a. 32, 101, 189; 1993 a. 16, 53, 144, 213; 1995 a. 225, 270; 1999 a. 182; 2003 a. 205; 2005 a. 40; 2009 a. 173; 2011 a. 32, 75; 2013 a. 20.

62.13 Annotation An amnesty agreement by a city not to prosecute a firefighter for striking, made as part of the settlement of the strike, does not bar a complaint by a citizen alleging a violation because of the strike. Durkin v. Madison Board of Police & Fire Commissioners, 48 Wis. 2d 112, 180 N.W.2d 1 (1971).

62.13 Annotation A written charge of conduct unbecoming an officer filed by the chief was sufficiently specific when the officer did not object at the hearing. That one member of the board prejudged the case was immaterial when the decision was unanimous. State ex rel. Richey v. Neenah Police & Fire Commission, 48 Wis. 2d 575, 180 N.W.2d 743 (1970).

62.13 Annotation In 2nd and 3rd class cities, monthly compensation for purposes of computing a pension does not include employer contributions to the pension fund and health and life insurance. These items cannot be included by a collective bargaining agreement. State ex rel. Manitowoc v. Police Pension Board, 56 Wis. 2d 602, 203 N.W.2d 74 (1973).

62.13 Annotation Standby time required of municipal police officers by the issuance of a "yellow alert" under which officers were required to leave their names, phone numbers, and locations with the station house and were forbidden to leave the city without permission, did not constitute work or overtime under sub. (7n), since the officers were not confined at the police station and, although restricted in some senses, were basically free to spend the standby time for their own purposes. Theune v. Sheboygan, 67 Wis. 2d 33, 226 N.W.2d 396 (1975).

62.13 Annotation Legislatively created agencies or boards such as city police and fire commissions have the capacity to sue or be sued if that authority is necessary to carry out an express power or to perform an express duty, or if the action arises out of the performance of statutory powers or obligations. Racine Fire and Police Commission v. Stanfield, 70 Wis. 2d 395, 234 N.W.2d 307 (1975).

62.13 Annotation Review of determinations of fire and police commissions may be had only by writ of certiorari or by the appeal procedure provided by the legislature since the procedure under sub. (5) (i) is exclusive and conclusive. A party failing to commence certiorari proceeding within 6 months of a decision is guilty of laches. State ex rel. Enk v. Mentkowski, 76 Wis. 2d 565, 252 N.W.2d 28 (1977).

62.13 Annotation A labor contract under s. 111.70 may limit the scope of the police chief's discretion under s. 62.13 (4) (a). Glendale Professional Policemen's Association v. Glendale, 83 Wis. 2d 90, 264 N.W.2d 594 (1978).

62.13 Annotation By imposing an arbitrary and capricious penalty, a board exceeded its jurisdiction. State ex rel. Smits v. City of De Pere, 104 Wis. 2d 26, 310 N.W.2d 607 (1981).

62.13 Annotation A probationary officer had neither a constitutional nor a statutory right to a statement of specifications and a hearing on a city's decision not to retain him. Kaiser v. Wauwatosa Board of Police & Fire Commissioners, 104 Wis. 2d 498, 311 N.W.2d 646 (1981).

62.13 Annotation Service under sub. (5) (i) must be personal. Gibson v. Racine Police & Fire Commission, 123 Wis. 2d 150, 366 N.W.2d 144 (Ct. App. 1985).

62.13 Annotation Because s. 62.13 protects police officers against wrongful discipline or discharge, a police officer cannot state a cause of action by invoking the public policy exception to the employment-at-will doctrine. Larson v. City of Tomah, 193 Wis. 2d 225, 532 N.W.2d 726 (1995).

62.13 Annotation A collective bargaining agreement cannot provide for the right to seek arbitration of a discipline decision rather than to seek a hearing before the police and fire commission under this section. City of Janesville v. WERC, 193 Wis. 2d 492, 535 N.W.2d 34 (Ct. App. 1995).

62.13 Annotation Suppression of evidence is not required when a law enforcement officer obtains evidence outside of his or her jurisdiction. Any jurisdictional transgression violates the appropriate jurisdiction's authority not the defendant's rights. State v. Mieritz, 193 Wis. 2d 571, 534 N.W.2d 632 (Ct. App. 1995).

62.13 Annotation Service of a notice of appeal under sub. (5) (i) is sufficient when served on the secretary of the police and fire commission. There is no requirement that the notice must first be filed with the court. Truttschel v. Martin, 208 Wis. 2d 361, 560 N.W.2d 315 (Ct. App. 1997), 96-2183.

62.13 Annotation Sub. (5) (i) deprives the court of appeals jurisdiction to review orders issued by a circuit court under sub. (5) (i). Younglove v. City of Oak Creek, 219 Wis. 2d 133, 579 N.W.2d 294 (Ct. App. 1998), 97-1522.

62.13 Annotation It is unconstitutional to condition continued public employment upon a waiver of the privilege against self-incrimination. An employee may be required to answer questions in a disciplinary hearing when granted immunity from criminal prosecution. There is no immunity for uncoerced false statements made during a disciplinary investigation. There also is no requirement for Miranda-like warnings, which in their absence would require the suppression of all statements made in the disciplinary proceedings. Herek v. Police & Fire Commission of Menomonee Falls, 226 Wis. 2d 504, 595 N.W.2d 113 (Ct. App. 1999), 98-1927.

62.13 Annotation A police officer promoted to sergeant, subject to a one-year period of probation, could not be demoted without a just cause hearing under sub. (5) (em). An original appointment is on a probationary basis under s. 165.85 (4) (b). Once that period has passed, no promotion can be taken away without a hearing under sub. (5) (em). Antisdel v. City of Oak Creek Police and Fire Commission, 2000 WI 35, 234 Wis. 2d 154, 609 N.W.2d 464, 97-3818.

62.13 Annotation The court properly determined whether salaries had been decreased under sub. (7) by comparing the plaintiff police officer's total cash receipts for each year at issue with his total cash receipts for the immediately preceding year. Gold v. City of Adams, 2002 WI App 45, 251 Wis. 2d 312, 641 N.W.2d 446, 01-1173.

62.13 Annotation The department of workforce development has statutory authority to receive and investigate a firefighter's employment discrimination claim under s. 111.321 that is tied directly to the charges sustained and disciplinary sanctions imposed by a police and fire commission under this section, to which claim preclusion is no bar. City of Madison v. DWD, 2002 WI App 199, 257 Wis. 2d 348, 651 N.W.2d 292, 01-1910.

62.13 Annotation There are two ways to appeal PFC decisions: 1) under sub. (5) (i) where the court determines, on the evidence in the administrative record, if there is just cause to sustain the charges against the accused, and 2) by certiorari action, by which legal defects in the administrative record for which there is no statutory judicial review under sub. (5) (i) may be reviewed. An accused may file both and the trial court may address them in any order it deems prudent. State ex rel. Heil v. Green Bay Police and Fire Commission, 2002 WI App 228, 256 Wis. 2d 1008, 652 N.W.2d 118, 01-1781.

62.13 Annotation Having a common council liaison to the PFC was not a reasonable local adaptation of the statute. The liaison effectively was a representative of one of the parties yet sat with the PFC at hearings and, although nonvoting, participated in deliberations, tainting the appearance of PFC independence and rendering the PFC's decision void. State ex rel. Heil v. Green Bay Police and Fire Commission, 2002 WI App 228, 256 Wis. 2d 1008, 652 N.W.2d 118, 01-1781.

62.13 Annotation Sub. (4) (a) and (c) grant police chiefs and PFCs the authority to promote subordinates, subject to a reasonable probationary period. Sub. (5) (em) requires just cause to act only in disciplinary actions. A promoted officer who does not successfully complete the probationary period may be returned to a former rank without either a sub. (5) (em) or due process hearing as the demotion is not discipline. Kraus v. City of Waukesha, 2003 WI 51, 261 Wis. 2d 485, 662 N.W.2d 294, 01-1106.

62.13 Annotation Fire chiefs, police chiefs, and PFCs are exclusively empowered to make, and are responsible for, appointment and promotion decisions in their respective departments. An arbitrator may not overrule decisions that are specifically entrusted to the chiefs and the PFC. Nothing in s. 111.70 requires such an interpretation of s. 62.13. City of Madison v. WERC, 2003 WI 52, 261 Wis. 2d 423, 662 N.W.2d 318, 99-0500.

62.13 Annotation A PFC has authority under sub. (5) (g) to adopt a rule permitting a hearing examiner to conduct initial and evidentiary hearings and to make reports to the PFC on the examiner's recommendations when the rule ensures that the ultimate decision-making authority remains with the PFC. Conway v. Board of the Police and Fire Commissioners of the City of Madison, 2003 WI 53, 262 Wis. 2d 1, 662 N.W.2d 335, 01-0784.

62.13 Annotation The PFC has exclusive statutory authority under s. 62.13 (5) to review disciplinary actions against firefighters. Any claim that a disciplinary termination is discriminatory under ch. 111 must be raised before the PFC. DWD may not take jurisdiction over a ch. 111 complaint arising out of a decision of a PFC to terminate a firefighter. City of Madison v. DWD, 2003 WI 76, 262 Wis. 2d 652, 664 N.W.2d 584, 01-1910.

62.13 Annotation Sub. (4) (a), providing appointments are to be made by promotion within the ranks when qualified insiders exist, neither specifies the promotion process nor restricts a chief's discretion in any way, other than making a chief's selection subject to departmental approval. If promotion from within the department cannot be "done with advantage" the alternative appointment process involving "an eligible list" comes into play, but those provisions are not triggered when a chief has appointed a subordinate who can be promoted "with advantage." Baures v. North Shore Fire Department, 2003 WI App 103, 264 Wis. 2d 815, 664 N.W.2d 113, 02-1936.

62.13 Annotation Sub. (5) (i) is not the exclusive remedy for a claim that the rules a subordinate was found to have violated were unconstitutionally vague and overbroad. Constitutional issues of vagueness or overbreadth may be considered under certiorari because they concern whether the PFC board kept within its jurisdiction and proceeded on a correct theory of the law. Gentilli v. Board of the Police and Fire Commissioners of the City of Madison, 2004 WI 60, 272 Wis. 2d 1, 680 N.W.2d 335, 02-3208.

62.13 Annotation A citizenship requirement for peace officers is constitutional. 68 Atty. Gen. 61.

62.13 Annotation A mayor in a city with a police and fire commission does not have the authority to order a police chief to reinstate a discharged probationary police officer. 81 Atty. Gen. 1.

62.13 AnnotationA firefighter's dismissal violated due process. Schulz v. Baumgart, 738 F.2d 231 (1984).

62.13 Annotation Sub. (5) confers a property interest in employment protected by the 14th amendment to the U.S. Constitution on police officers and fire fighters. Dixon v. City of New Richmond, 334 F.3d 691 (2003).

62.13 Annotation There was no suspension under this section when police chief carried out an agreement that a part-time officer, normally assigned work on an as-needed basis, would not be assigned shifts pending the completion of disciplinary proceedings against the officer in another jurisdiction where he was also employed as a police officer. Dixon v. City of New Richmond, 334 F.3d 691 (2003).

62.13 Annotation Police accountability in Wisconsin. 1974 WLR 1131.



62.133 Ambulance service.

62.133  Ambulance service. The common council may purchase, equip, operate and maintain ambulances and contract for ambulance service with one or more providers for conveyance of the sick or injured. The common council may determine and charge a reasonable fee for ambulance service provided under this section.

62.133 History History: 1991 a. 39.



62.135 Highway safety coordinator.

62.135  Highway safety coordinator. In cities with a population of 150,000 and more, the mayor may appoint a city highway safety coordinator who shall be a member of the city agency or commission responsible for traffic accident analysis and traffic safety related matters. The commission or agency shall meet at least quarterly to review city traffic accident data and other traffic safety related matters.

62.135 History History: 1983 a. 291.



62.14 Board of public works.

62.14  Board of public works.

62.14(1) (1)  How constituted; terms. There shall be a department known as the "Board of Public Works" to consist of 3 commissioners. In cities of the 2nd class the commissioners shall be appointed by the mayor and confirmed by the council at their first regular meeting or as soon thereafter as may be. The members of the first board shall hold their offices, 1, 2 and 3 years, respectively, and thereafter for 3 years or until their successors are qualified. In all other cities the board shall consist of the city attorney, city comptroller and city engineer. The council, by a two-thirds vote, may determine that the board of public works shall consist of other public officers or persons and provide for the election or appointment of the members thereof, or it may, by a like vote, dispense with such board, in which case its duties and powers shall be exercised by the council or a committee thereof, or by such officer, officers or boards as the council designates. The words "board of public works" wherever used in this subchapter shall include such officer, officers, or boards as shall be designated to discharge its duties.

62.14(2) (2) Organization. The members of the board of public works shall, on the first Tuesday in May of each year, choose a president of the board from their number, and in cities of the first class a secretary; in other cities the city clerk shall be the secretary of the board.

62.14(3) (3) Compensation. The commissioners of public works in cities of the second class shall receive a salary, but in all other cities the salaries of the attorney, comptroller and engineer respectively shall be in full for their services as members of such board.

62.14(4) (4) Rules for, by council. The council may make such rules as the council deems proper, not contravening this subchapter, for the government of the board of public works and the manner in which the business of said board shall be conducted.

62.14(5) (5) Quorum; record; report. A majority of the board shall constitute a quorum for doing business. They shall keep a record of all their proceedings, which shall be open at all reasonable times to the inspection of any elector of such city, and shall make a report to the council on or before the first day of March in each year, and oftener if required.

62.14(6) (6) Duties and powers.

62.14(6)(a)(a) In general. It shall be the duty of the board, under the direction of the council, to superintend all public works and keep the streets, alleys, sewers and public works and places in repair.

62.14(6)(b) (b) Unusual use of streets. No building shall be moved through the streets without a written permit therefor granted by the board of public works, except in cities where the council shall, by ordinance authorize some other officer or officers to issue a permit therefor; said board shall determine the time and manner of using the streets for laying or changing water or gas pipes, or placing and maintaining electric light, telegraph and telephone poles therein; provided, that its decision in this regard may be reviewed by the council.

62.14(6)(c) (c) Restoring streets. In case any corporation or individual shall neglect to repair or restore to its former condition any street, alley or sidewalk excavated, altered or taken up, within the time and in the manner directed by the board, said board shall cause the same to be done at the expense of said corporation or individual. The expense thereof, when chargeable to a lot owner, shall be certified to the city clerk by the board, and if not paid shall be carried into the tax roll as a special tax against the lot.

62.14(7) (7) Records of city engineer. The city engineer shall keep on file in the engineer's office, in the office of the city clerk, a record of all the engineer's official acts and doings and also a copy of all plats of lots, blocks and sewers embraced within the city limits, all profiles of streets, alleys and sewers and of the grades thereof, and of all drafts and plans relating to bridges and harbors and of any buildings belonging to the city; and shall at the same place keep a record of the location of all bench marks and permanent corner stakes from which subsequent surveys shall be started; which said records and documents shall be the property of the city and open to the inspection of parties interested, and shall be delivered over by said engineer to the engineer's successor or to the board of public works. Whenever requested, the engineer shall make a report of all doings of the engineer's department to the board of public works.

62.14 History History: 1977 c. 151; 1991 a. 316.



62.15 Public works.

62.15  Public works.

62.15(1)(1)  Contracts; how let; exception for donated materials and labor. All public construction, the estimated cost of which exceeds $25,000, shall be let by contract to the lowest responsible bidder; all other public construction shall be let as the council may direct. If the estimated cost of any public construction exceeds $5,000 but is not greater than $25,000, the board of public works shall give a class 1 notice, under ch. 985, of the proposed construction before the contract for the construction is executed. This provision does not apply to public construction if the materials for such a project are donated or if the labor for such a project is provided by volunteers. The council may also by a vote of three-fourths of all the members-elect provide by ordinance that any class of public construction or any part thereof may be done directly by the city without submitting the same for bids.

62.15(1a) (1a) Escalator clauses. Contracts may include escalator clauses providing for additional charges for labor and materials if as a result of general inflation the rates and prices of the same to the contractor increase during performance of the contract. Such escalator provision shall be applicable to all bidders and shall not exceed 15 percent of the amount of the firm bid nor the amount of the increase paid by the contractor. Each bid on a contract that is to include an escalator provision shall be accompanied by a schedule enumerating the estimated rates and prices of items of labor and materials used in arriving at the bid. Only as to such items as are enumerated shall an increased charge be allowed the contractor.

62.15(1b) (1b) Exception as to public emergency. The provisions of sub. (1) and s. 281.41 are not mandatory for the repair and reconstruction of public facilities when damage or threatened damage thereto creates an emergency, as determined by resolution of the board of public works or board of public utility commissioners, in which the public health or welfare of the city is endangered. Whenever the city council determines by majority vote at a regular or special meeting that an emergency no longer exists, this subsection no longer applies.

62.15(1c) (1c) Increased quantity clauses. Contracts may include clauses providing for increasing the quantity of construction required in the original contract by an amount not to exceed 15 percent of the original contract price.

62.15(1d) (1d) Limitation on highway work performed by a county. Notwithstanding ss. 66.0131, 66.0301, and 83.035, a city having a population of 5,000 or more may not have a highway improvement project performed by a county workforce except as provided under s. 86.31 (2) (b).

62.15(2) (2) Plans; contract; bond. When the work is required or directed to be let to the lowest responsible bidder, the board of public works shall prepare plans and specifications for the same, containing a description of the work, the materials to be used and such other matters as will give an intelligent idea of the work required and file the same with the city clerk for the inspection of bidders, and shall also prepare a form of contract and bond with sureties required, and furnish a copy of the same to all persons desiring to bid on the work.

62.15(3) (3) Advertisement for bids. After the plans, specifications and form of contract have been prepared, the board of public works shall advertise for proposals for doing such work by publishing a class 2 notice, under ch. 985. No bid shall be received unless accompanied by a certified check or a bid bond equal to at least 5% but not more than 10% of the bid payable to the city as a guaranty that if the bid is accepted the bidder will execute and file the proper contract and bond within the time limited by the city. If the successful bidder so files the contract and bond, upon the execution of the contract by the city the check shall be returned. In case the successful bidder fails to file such contract and bond the amount of the check or bid bond shall be forfeited to the city as liquidated damages. The notice published shall inform bidders of this requirement.

62.15(4) (4) Sureties, justification. The sureties shall justify as to their responsibility and by their several affidavits show that they are worth in the aggregate at least the amount mentioned in the contract in property not by law exempt from execution. A certified check in amount equal to 5% of the bid, and a provision in the contract for the retention by the city of 20% of the estimates made from time to time may be accepted in place of sureties.

62.15(4m) (4m) Substantial compliance. If any certified check or bid bond is in substantial compliance with the minimum guaranty requirements of subs. (3) or (4), the letting authority may, in its discretion, accept such check or bid bond and allow such bidder 30 days to furnish such additional guaranty as may be required by said authority. Substantial compliance hereunder may be found if said check or bond is insufficient by not more than one-fourth of one percent of the bid.

62.15(5) (5) Rejection of bids; performance of work by city.

62.15(5)(a)(a) Unless the power has been expressly waived, the city may reject any bid. The board of public works may reject any bid, if, in its opinion, any combination has been entered into to prevent free competition.

62.15(5)(b) (b) If the council finds that any of the bids are fraudulent, collusive, excessive, or against the best interests of the city, it may, by resolution adopted by two-thirds of its members, reject any bids received and order the work done directly by the city under the supervision of the board of public works.

62.15(5)(c) (c) If a city performs any work under par. (b), it may secure all necessary materials to perform the work.

62.15(5)(d) (d) The city shall collect the cost of all work performed under par. (b) in the same manner as if done by any other person under contract with the city and may, subject to par. (e), defray such costs by special assessment.

62.15(5)(e) (e) If the city imposes a special assessment under par. (d), it may not assess against any property an amount that is greater than would have been assessed against the property had the lowest bid received under this section been accepted. The city shall bear any costs in excess of that bid.

62.15(6) (6) Incompetent bidders. Whenever any bidder shall be, in the judgment of said board, incompetent or otherwise unreliable for the performance of the work on which the bidder bids, the board shall report to the council a schedule of all the bids for such work, together with a recommendation to accept the bid of the lowest responsible bidder, with their reasons; and thereupon the council may direct said board either to let the work to such competent and reliable bidder or to readvertise the same; and the failure to let such contract to the lowest bidder in compliance with this provision shall not invalidate such contract or any special assessment made to pay the liability incurred thereunder.

62.15(7) (7) Patented material or process. Any public work, whether chargeable in whole or in part to the city, or to any lot or lots or parcels of land therein, may be done by the use of a patented article, materials or process, in whole or in part, or in combination with articles, materials, or processes not patented, when the city shall have obtained from the owner of the patented article, materials or process, before advertising for bids for such work, an agreement to furnish to any contractor, desiring to bid upon such work as a whole, the right to use the patented article, materials and processes in the construction of said work, and also to furnish to any contractor the patented article itself upon the payment of what the authorities of said city charged with the duty of letting a contract for such public work shall determine to be a reasonable price therefor, which price shall be publicly stated and furnished upon application to any contractor desiring to bid on said work.

62.15(8) (8) Alternative plans and specifications. Different plans and specifications for any public work may be prepared by the proper authorities requiring the use of different kinds of materials, whether patented or not, thereby bringing one kind of article, material or process in competition with one or more other kinds of articles, materials or processes designed to accomplish the same general purpose, and bids received for each such kind of article, material or process, and thereafter a contract let for one kind of article, material or process; provided, that before any contract is let all the bids received shall be opened, and considered before the kind of article or process to be used in such work shall be decided upon by the proper city authorities, and thereupon the proper city authorities shall first determine which kind of article, material or process shall be used in the work, and the contract shall be let to the lowest responsible bidder for the kind of article, material or process so selected for use in the proposed public work.

62.15(9) (9) Guaranty.

62.15(9)(a)(a) Any contract for doing public work may contain a provision requiring the contractor to keep the work done under the contract in good order or repair for not to exceed 5 years.

62.15(9)(b) (b) The inclusion in the contract of a provision described in par. (a) shall not invalidate any special assessment or certificate thereof or tax certificate based thereon.

62.15(10) (10) Estimates; deposit; default; completion. As the work progresses under any contract for the performance of which a surety bond has been furnished, s. 66.0901 (9) (b) shall apply. All contracts shall contain a provision authorizing such board, in case the work under any contract is defaulted or not completed within the time required, to take charge of or authorize the surety to take charge of the work and finish it at the expense of the contractor and the sureties, and to apply the amounts retained from estimates to the completion of the work. In no case shall the 5% deposit described in sub. (4) be returned to a successful bidder until the contract is performed; but it, together with the retained amounts, shall be used in whole or in part to complete the work. Any amount remaining from the deposit or from retained estimates after the completion of a contract shall be paid to the contractor.

62.15(11) (11) Street obstruction. All contractors doing any work which shall in any manner obstruct the streets or sidewalks shall put up and maintain barriers conforming to the standards for traffic control devices in the manual adopted by the department of transportation under s. 84.02 (4) (e) to prevent accidents, and be liable for all damages caused by failure so to do. All contracts shall contain a provision covering this liability, and also a provision making the contractor liable for all damages caused by the negligent digging up of streets, alleys or public grounds, or which may result from the contractor's carelessness in the prosecution of such work.

62.15(12) (12) Contracts; how executed. All contracts shall be signed by the mayor and clerk, unless otherwise provided by resolution or ordinance, and approved as to form by the city attorney. No contract shall be executed on the part of the city until the comptroller shall have countersigned the same and made an endorsement thereon showing that sufficient funds are in the treasury to meet the expense thereof, or that provision has been made to pay the liability that will accrue thereunder.

62.15(14) (14) Report to council of nonbid contracts.

62.15(14)(a)(a) Whenever the council of any city shall have provided by ordinance that any class of public work or any part thereof may be done directly by the city without submitting the same for bids as provided in sub. (1), and the public work shall be done in accordance with the ordinance, the board of public works shall keep an accurate account of the cost of the public work, including the necessary overhead expense.

62.15(14)(b) (b) Upon the completion of the work described in par. (a), the board of public works shall make a complete report of the work to the council, stating in detail the items of cost and the total cost of doing the work. The city clerk shall publish the report as a part of the proceedings of the council.

62.15(14)(c) (c) Any member of the board of public works who fails to comply with the provisions of this subsection shall be liable to a forfeiture of $50 to be recovered as in the case of other penalties.

62.15 History History: 1975 c. 244, 390, 421; 1985 a. 183; 1987 a. 378; 1991 a. 316; 1995 a. 225, 227; 1999 a. 9; 1999 a. 150 s. 672; 2005 a. 202; 2009 a. 173, 177; 2011 a. 32, 246.

62.15 Annotation When work has been performed for a municipality under a contract that is void or unenforceable, a cause of action for unjust enrichment can be maintained with damages limited to the actual cost to the plaintiff and not exceeding the unit cost of the original contract; any recovery being limited to the value of the actual benefit conferred. Blum v. Hillsboro, 49 Wis. 2d 667, 183 N.W.2d 47 (1971).

62.15 Annotation When a contract establishes a "unit price" for work done, with only an estimate of the total, excess work may be paid for without regard to the 15% limitation in sub. (1c). Gottschalk Bros., Inc. v. Wausau, 56 Wis. 2d 848, 203 N.W.2d 140 (1973).

62.15 Annotation A mayor may not veto council action or inaction on public works contracts. Sturzl Const. Co., Inc. v. City of Green Bay, 88 Wis. 2d 403, 276 N.W.2d 771 (1979).

62.15 Annotation A city cannot waive liquidated damages under sub. (3). The award, acceptance, and execution of public contracts is discussed. City of Merrill v. Wenzel Brothers, Inc. 88 Wis. 2d 676, 277 N.W.2d 799 (1979).

62.15 Annotation The low bidder has no absolute right to the contract. The statute implies the exercise of discretion in letting the contract. An administrative rule will not be interpreted to prevent the exercise of that discretion. Envirologix v. City of Waukesha, 192 Wis. 2d 277, 531 N.W.2d 357 (Ct. App. 1995).

62.15 Annotation Acceptance of a late bid is not precluded by this section and is within the city's discretionary powers. Power Systems Analysis v. City of Bloomer, 197 Wis. 2d 817, 541 N.W.2d 214 (Ct. App. 1995), 95-0458.

62.15 Annotation Municipal competitive bidding statutes do not apply to projects undertaken by intergovernmental agreement or when the municipalities that will perform the work have made a determination under sub. (1) to do the work themselves with their own employees. OAG 5-09.

62.15 Annotation Recovery for value of services furnished without compliance with statutory bidding requirements. Redmond, 55 MLR 397.



62.155 Acquisition of recycling or resource recovery facilities without bids.

62.155  Acquisition of recycling or resource recovery facilities without bids. A city may contract for the acquisition of any element of a recycling or resource recovery facility without submitting the contract for bids as required under s. 62.15 if the city invites developers to submit proposals to provide a completed project and evaluates proposals according to site, cost, design and the developers' experience in other similar projects.

62.155 History History: 1983 a. 425.



62.16 Street grades; service pipes.

62.16  Street grades; service pipes.

62.16(1) (1)  Grade.

62.16(1)(a)(a) Establishment; damage. The council shall have authority to establish the grade of all streets and alleys in the city, and to change and reestablish the same as it deems expedient. Whenever it changes or alters the permanently established grade of any street any person thereby sustaining damages to that person's property on the affected street may have such damages set off against any special assessment levied against the person's property for any public improvement made in conjunction with such grade change or may maintain an action to recover such damages.

62.16(1)(b) (b) Record. The grade of all streets shall be established and described, and the adoption of such grades and all alterations thereof shall be recorded by the city clerk. No street shall be worked until the grade thereof is established and recorded in the manner herein set forth.

62.16(2) (2) Service pipe.

62.16(2)(a)(a) Expense. Whenever the council, department of transportation, or county board shall declare its intention to improve any street in which water, gas, or heat mains and sewers, or any of them, shall have been previously laid or are to be laid the council shall also by resolution require water, heat, sewer and gas service pipes to be first laid in such street, at the cost of the property fronting therein, except as herein provided, from the sewer, water, heat and gas mains in such street to the curb line on either or both sides thereof, at such intervals as the council shall direct along that part of said street to be improved, except at street and alley crossings. Such work may be done by contract or by the city directly without the intervention of a contractor, under the supervision of the board of public works, or in the case of service pipes of a municipal owned utility under the supervision of the board or officers charged with the management of such utility. The board or officers under whose supervision such service pipes shall be laid shall keep an accurate account of the expenses of putting in the same in front of each lot or parcel of land, whether the work be done by contract or otherwise, and report the same to the comptroller who shall annually prepare a statement of the expenses so incurred in front of each lot or parcel of land, and report the same to the city clerk, and the amount therein charged to each lot or parcel of land shall be by such clerk entered in the tax roll as a special tax against said lot or parcel of land, and the same shall be collected in all respects like other taxes upon real estate.

62.16(2)(b) (b) Public service corporation. Whenever the council, department of transportation or county board shall declare its intention to improve any street in which water or gas mains of any privately owned public utility shall have been previously laid or are about to be laid the council shall by resolution require, subject to review as provided in s. 196.58, water and gas service pipes to be first laid in such street, at the cost of such utility, unless the franchise of such utility otherwise provides as to the cost, from the main to the curb line on each side thereof, at such intervals as the council shall direct, along that part of said street so to be improved, except at street or alley crossings, and may, subject to such review, fix a reasonable time within which such work shall be done by the utility. Notice of such requirement shall thereupon be given to such utility by delivering a copy thereof to the superintendent, or agent in charge thereof, requiring such utility to do such work opposite the lots indicated according to plans and specifications, to be theretofore prepared and filed in the office of the city clerk, showing the location and size and the kind and quality of material of such water and gas service pipes; and if such utility shall refuse or neglect to do the same before the expiration of the time fixed for the improvement of said street so ordered the board of public works may procure the same to be done, in which event said board shall keep accurate account of the expense of constructing such gas or water service pipes, as the case may be, and report the same to the city clerk who shall annually enter in the tax roll as special taxes against such utilities, the total of the amounts so certified to the clerk for such charges, and the same shall be collected in all respects like other city taxes against said utilities, and the city shall have a legal and valid claim for the amount of such special taxes against such utilities. No application for such review shall be effective unless the same be made and notice thereof filed in the office of the clerk of the city making such requirement within 30 days after service of the notice of such requirement as above provided; and on such review the public service commission shall make such order as to extension of time for the doing of such work and as to all other conditions affecting such requirement as the commission shall deem reasonable or expedient.

62.16(2)(c) (c) When laid. No street shall be improved by order of the council, department of transportation or county board unless the water, heat and gas mains and service pipes and necessary sewers and their connections shall, as required under this subsection be first laid and constructed in that portion of such street so to be improved.

62.16(2)(d) (d) Application to towns and villages. This subsection applies to towns and villages and when applied to towns and villages:

62.16(2)(d)1. 1. "City" means town or village.

62.16(2)(d)2. 2. "Comptroller" means clerk.

62.16(2)(d)3. 3. "Council" means town board or village board.

62.16 History History: 1977 c. 29 s. 1654 (8) (c); 1983 a. 532; 1991 a. 316.

62.16 Cross-reference Cross-reference: See s. 840.11, requiring applicant for change in streets to file notice of pendency of the application.



62.17 Enforcement of building codes.

62.17  Enforcement of building codes. For the purpose of facilitating enforcement of municipal and state building, plumbing, electrical and other such codes, ordinances or statutes established for the protection of the health and safety of the occupants of buildings referred to elsewhere in this section as "building codes", any municipality may adopt an ordinance with any of the following provisions:

62.17(1) (1) Requiring the owner of real estate subject to any building code to record with the register of deeds a current listing of the owner's address and the name and address of any person empowered to receive service of process for the owner. Any changes of names or address in the recording shall be reported within 10 days of the change. This subsection does not apply to owner-occupied one- and 2-family dwellings.

62.17(2) (2) Establishing as sufficient notice to an owner that a building inspector or agency entrusted with the enforcement of the building code has found a violation of any applicable building code, if the building inspector or agency, after making an unsuccessful attempt of personal service during daytime hours at the latest address recorded with the register of deeds as that of the owner or agent of the owner, sends the notice by certified mail to the address noted and in addition posts a copy of the notice in a conspicuous place in or about the building where the violation exists. If the owner has not recorded under sub. (1) with the register of deeds a current address or name and address of a person empowered to receive service of process, then posting of a notice of violation on the premises and certified mailing of the notice to the last-known address of the owner as well as to the address of the premises in violation is sufficient notice to the owner that a violation has been found.

62.17(3) (3) That when notice of a violation of the building code which is found by a building inspector or agency entrusted with the enforcement of the building code is made according to sub. (2), such notice shall be effective notice to anyone having an interest in the premises, whether recorded or not, at the time of the giving of such notice; and shall be effective against any subsequent owner of the premises as long as the violation remains uncorrected and there exists a copy of the notice of violation in a public file maintained by the local agency charged with enforcement of the building codes.

62.17(4) (4) Requiring an owner to give notice to any prospective purchaser that a notice has been issued concerning a building violation, where the condition giving rise to the notice of violation has not been corrected; providing for a fine not exceeding $500 for failure to so notify; and granting the purchaser who has not received the required notice the right to make any repairs necessary to bring the property up to the requirements of the local building code and to recover the reasonable cost of those repairs from the seller.

62.17 History History: 1975 c. 354; 1993 a. 301.



62.175 Sewer and water extensions in 1st and 2nd class cities; sewage from other municipalities.

62.175  Sewer and water extensions in 1st and 2nd class cities; sewage from other municipalities.

62.175(1) (1) First class cities may construct and extend the sewer and water system into the adjoining towns, subject to s. 200.63. The extensions shall be made without expense to the cities. The rates to be charged for water to consumers beyond the corporate limits of the city shall be fixed by the common council of the city upon the recommendation of the city's board of public works.

62.175(2) (2) If any 1st or 2nd class city has begun to plan, construct and establish, or has completed the planning, construction and establishment of, a sewage system and a sewage disposal works, any town, village or other city located in the same county where the 1st or 2nd class city is located and whose purified or unpurified sewage flows directly or indirectly into any lake which is the source of the water system of the 1st or 2nd class city shall, before constructing any sewers or sewerage system or extensions of any existing sewers or sewerage system for the purposes of connection with the sewers, sewerage system and sewage disposal works of the 1st or 2nd class city, secure the written approval of the plans by the sewerage commission, or other board or body or official having charge and control of the planning, construction, establishment, operation and maintenance of the sewage disposal system of the 1st or 2nd class city. The sewerage commission, or other board, body or official of the 1st or 2nd class city, may approve the plans or approve them subject to recommended changes or substitutions in order that if the sewers or sewerage system, or extensions thereof, of any of the towns, villages or cities are connected with the sewers, sewerage system and sewage disposal works of the 1st or 2nd class city, the sewers or sewerage system, or extensions thereof, will conform with the plan of the sewers, sewerage system and sewage disposal works of the 1st or 2nd class city. If the town, village or city constructs in accordance with the approved plans, the town, village or city may connect its sewers, sewerage system or extensions thereof with the sewers, sewerage system and sewage disposal works of the 1st or 2nd class city, as specified in writing by the sewerage commission, or other board, body or official having charge and control of the sewage disposal system of the 1st or 2nd class city. Except as otherwise provided by statute, a 2nd class city may charge compensation as provided under sub. (3), for the use of its sewers, sewerage system and sewage disposal works for the transmission of the sewage of the towns, villages or cities.

62.175(3) (3) Immediately after each January 1, the sewerage commission, or other board, body or official, having charge and control of the sewage disposal system of the 2nd class city furnishing service under sub. (2), shall determine a reasonable compensation to charge the towns, villages or cities for the service furnished for the preceding year and report the same to the city clerk of the 2nd class city. On or before August 1, the city clerk shall certify the report to the clerk of the town, village or city which received the service. The clerk of the town, village or city shall extend a sufficient amount opposite each valuation on the tax roll of the town, village or city to realize the amount certified in the report. The tax shall be collected as other local taxes are collected and paid over to the treasurer of the 2nd class city which furnished the service.

62.175 History History: 1981 c. 281 ss. 3m, 14, 15; 1981 c. 391; 1993 a. 213; 1995 a. 378; 1999 a. 150 s. 672.



62.18 Sewers.

62.18  Sewers.

62.18(1)(1)  Cities may construct. Cities shall have power to construct systems of sewerage, including a sewage disposal plant and all other appurtenances thereto, to make additions, alterations and repairs to such systems and plants, and when necessary abandon any existing system and build a new system, and to provide for the payment of the same by the city, by sewerage districts or by abutting property owners or by any combination of these methods. Whenever the council shall determine to lay sewers or provide sewerage in any portion of the city it shall so order by resolution which shall describe with reasonable particularity the district to be sewered. Whenever the territory of any city of this state shall be adjacent to or border on the territory of any other state, such city shall have power to build or construct a sewage disposal plant in such adjacent state, either alone for its sole use or jointly with some city or municipality in such adjacent state for their joint use on terms to be agreed upon by such municipalities. And if either city or municipality shall build or construct a sewage disposal plant, the city in this state may contract with the other city or municipality for its joint use on terms to be agreed upon.

62.18(13) (13) Sewers, where laid. Any contractor or other person acting under the direction of the board of public works may lay sewers in and through any alleys and streets, and through any breakwater into any lake and also in any highways of the county, whether within the limits of said city or not; such contractor shall repair such streets, alleys, breakwaters and highways and restore the same to their former condition upon the completion of such sewers.

62.18(16) (16) Special sewer district tax.

62.18(16)(a)(a) Any city may levy a special tax for the extension or improvement of the sewer system of its sewer district.

62.18(16)(b) (b)

62.18(16)(b)1.1. In this paragraph:

62.18(16)(b)1.a. a. "Company" has the meaning given in s. 76.02.

62.18(16)(b)1.b. b. "Operating real property" does not include poles, towers, wires, equipment, mains, lines, tracks and other service structures located within the limits of public highways or constructed and maintained on private rights-of-way, and conduits, cables, devices, equipment and other facilities located upon or in the operating real property.

62.18(16)(b)2. 2. The tax under par. (a) is declared to be a special tax for local improvement, as defined in s. 76.23. When any company owns operating real property within a sewer district described in par. (a), the assessor in the sewer district shall determine the value of the operating real property of all companies located within the district. The value of the operating real property shall be determined on the same basis as is the value of other real property subject to the special tax. The valuation of the operating real property shall be placed upon the tax roll for the purposes of the special tax only. The tax so assessed to the companies owning operating real property within the district shall be collected as other special sewer district taxes of the district are collected.

62.18 History History: 1985 a. 29; 1993 a. 490; 1995 a. 225.



62.185 Sewer district bonds.

62.185  Sewer district bonds. Whenever a city is divided into sewer districts, bonds may be issued against any such district for the purpose of paying the district's portion of any sewer. Said bonds shall be issued in the manner authorized and provided by ch. 67. Such bonds shall not be a general city obligation but shall be payable both as to principal and interest, solely out of the special sewer district tax provided by s. 62.18 (16). Any bonds heretofore authorized to be issued in accordance with this section shall be legal, valid and binding, to the same extent as if such district, at the time of authorizing such bonds, had the power to issue the same.



62.19 Water and heat pipe extensions.

62.19  Water and heat pipe extensions. The expense of laying water and heat mains which are extensions to mains of a private utility under written contract with a city to lay or extend mains on order of the council, shall be defrayed by the city at large, or by the abutting property as the council determines.



62.22 Acquiring property; opening or changing streets.

62.22  Acquiring property; opening or changing streets.

62.22(1)(1)  Purposes. The governing body of any city may by gift, purchase or condemnation acquire property, real or personal, within or outside the city, for parks, recreation, water systems, sewage or waste disposal, airports or approaches thereto, cemeteries, vehicle parking areas, and for any other public purpose; may acquire real property within or contiguous to the city, by means other than condemnation, for industrial sites; may improve and beautify the same; may construct, own, lease and maintain buildings on such property for public purposes; and may sell and convey such property. The power of condemnation for any such purpose shall be as provided by ch. 32.

62.22(1e) (1e) Certain industrial sites. The governing body of a 2nd class city which is adjacent to Lake Michigan and which is located in a county with a population of less than 110,000, according to the most recent estimate by the department of administration, may acquire real property by gift outside the city boundaries for industrial sites; may improve and beautify the same; may construct, own, lease and maintain buildings on such property for public purposes; and may sell and convey such property.

62.22(1m) (1m) Acquisition of easements and limited property interests. Confirming all powers granted to it and in furtherance thereof, the governing body of any city is expressly authorized to acquire by gift, purchase or condemnation under ch. 32 any and all property rights in lands or waters, including rights of access and use, negative or positive easements, restrictive covenants, covenants running with the land, scenic easements and any rights for use of property of any nature whatsoever, however denominated, which may be lawfully acquired for the benefit of the public or for any public purpose, including the exercise of powers granted under s. 62.23; and may sell and convey such easements or property rights when no longer needed for public use or protection.

62.22(2) (2) Donation of property to nonprofit private corporations. The governing body of any city may donate, convey, sell or lease property owned by such city to any nonprofit private corporation for public purposes and may acquire property for the purpose of donating, conveying, selling or leasing the same to nonprofit private corporations for public purposes.

62.22(3) (3) Riparian rights. The city may by gift, purchase or condemnation take, injure or destroy any riparian rights or privileges appurtenant to land abutting upon Lake Michigan whenever it shall become necessary for the proper construction and use of any highway, street, boulevard, park or other public improvement without taking the lands or any portion thereof to which said riparian rights are appurtenant.

62.22(4) (4) Procedure.

62.22(4)(a)(a) Petition to open streets. As to streets it shall be competent for any 10 resident freeholders in any aldermanic district to petition the council for the opening, widening, extension or change of any street in such aldermanic district, and if the land proposed to be taken for that purpose shall lie in 2 or more aldermanic districts, then 10 resident freeholders of each of the aldermanic districts shall be required to join in the petition. Such petition shall be addressed to the council and shall designate in general terms the location, extent of the proposed laying out, widening, extension or change, but need not contain a particular description of the land proposed to be taken. For the purposes of such petition a person in possession of land under a contract of purchase and sale or a bond for a deed shall be deemed a freeholder.

62.22(4)(b) (b) Petition as to alleys. As to alleys, a petition for the opening, widening, extension or change of an alley may be made to the council by the owner or owners of one-third or more of the land in the block in which the alley or proposed alley is situated, whether such owner or owners shall be residents of the city or not. Land held under a land contract or bond for a deed shall, for the purpose of such petition, be deemed to be owned by the person so holding it; infants and others under guardianship may petition by their guardians.

62.22(4)(c) (c) Action on. When the petition shall be presented to the council it shall be referred to the board of public works, and said board shall make a report to the council stating whether or not such petition is sufficiently signed, and if so, giving a particular description of each lot, parcel or subdivision of land proposed to be taken, and a plat of the proposed alley or street, widening, extension or change. Upon the coming in of such report the council may, if the petition be reported sufficiently signed, by a vote of a majority of its members adopt a resolution declaring that it is necessary to condemn the land designated in such petition and report, referring to them, for the purpose named in the petition, and direct the city attorney to commence and prosecute condemnation proceedings. Such petition shall, before any resolution upon it shall be adopted, be referred to the board of public works, who shall thereupon make a report to the council stating whether or not it is sufficiently signed, and if so, giving a particular description of each lot, parcel or subdivision of land proposed to be taken, and a plat of the proposed alley as the same will be when laid out, widened, extended or changed. Upon the coming in of such report, if it shall appear thereby that the petition is signed by the owner or owners of one-third or more of the land in the block, the council may adopt a resolution by a vote of a majority of its members, the same as in the case of a petition for the opening, widening, extension or change of a street, and like proceedings shall be had thereon. If it shall afterwards appear that the petition was not sufficiently signed, that fact shall not, in the absence of fraud, vitiate the petition or the subsequent proceedings thereon.

62.22(4)(d) (d) Proceedings without petition. The council may, without a petition, by resolution declare it necessary to condemn land, describing it, for any authorized purpose, and direct the city attorney to prosecute condemnation proceedings therefor. If the purpose is the opening, widening, extension, or change of a street or alley, the resolution must be adopted by a vote of four-fifths of all the members. Before adopting the resolution it shall be referred to the board of public works, who shall make a particular description of each lot, parcel or subdivision of land proposed to be taken, and a plat of the proposed street or alley, drain or water pipe, or land to be used for other authorized purposes, and report the same to the council.

62.22(4)(e) (e) Abandoned portion vacated. When a street or alley shall be changed by proceedings under s. 62.22 so much of the original street or alley as shall be left out of it as changed shall be deemed vacated without any other proceeding, and the fact of such vacation shall be taken into account in assessing benefits and damages by reason of the condemnation proceedings.

62.22 History History: 1971 c. 304 s. 29 (1); 1987 a. 324, 399; 1995 a. 378.

62.22 Cross-reference Cross-reference: See s. 840.11, requiring applicant for change in streets or alleys to file notice of pendency of the application.

62.22 Annotation The public purpose doctrine does not require in every case where public property is conveyed to the private sector that public use be reserved for perpetuity. The rehabilitation of deteriorating public facilities is a legitimate public purpose. The consideration for transfers of public property to private entities may consist of benefits other than, or in addition to, money, such as the public benefit from the transfer and the obligations the private actor assumes. Bishop v. City of Burlington, 2001 WI App 154, 246 Wis. 2d 879, 631 N.W.2d 656, 00-2346.



62.225 Recycling or resource recovery facilities.

62.225  Recycling or resource recovery facilities. A city may establish and require use of facilities for the recycling of solid waste or for the recovery of resources from solid waste as provided under s. 287.13.

62.225 History History: 1983 a. 27; 1989 a. 335 s. 89; 1995 a. 227.



62.23 City planning.

62.23  City planning.

62.23(1)(1)  Commission.

62.23(1)(a)(a) The council of any city may by ordinance create a "City Plan Commission," to consist of 7 members. The commission shall also include, as a nonvoting member, a representative from a military base or installation, with at least 200 assigned military personnel or that contains at least 2,000 acres, that is located in the city, if the base's or installation's commanding officer appoints such a representative. All members of the commission, other than the representative appointed by the commanding officer of a military base or installation, shall be appointed by the mayor, who shall also choose the presiding officer. The mayor may appoint himself or herself to the commission and may appoint other city elected or appointed officials, except that the commission shall always have at least 3 citizen members who are not city officials. Citizen members shall be persons of recognized experience and qualifications. The council may by ordinance provide that the membership of the commission shall be as provided thereunder.

62.23(1)(d) (d) The members of the commission shall be appointed to hold office for a period of 3 years. Appointments shall be made by the mayor during the month of April for terms that expire in April or at any other time if a vacancy occurs during the middle of a term.

62.23(1)(e) (e) The city plan commission shall have power and authority to employ experts and a staff, and to pay for their services and such other expenses as may be necessary and proper, not exceeding, in all, the appropriation that may be made for such commission by the legislative body, or placed at its disposal through gift, and subject to any ordinance or resolution enacted by the governing body.

62.23(1)(f) (f) Any city may by ordinance increase the number of members of the city plan commission so as to provide that the building commissioner or building inspector shall serve as a member thereof.

62.23(2) (2) Functions. It shall be the function and duty of the commission to make and adopt a master plan for the physical development of the city, including any areas outside of its boundaries that in the commission's judgment bear relation to the development of the city provided, however, that in any county where a regional planning department has been established, areas outside the boundaries of a city may not be included in the master plan without the consent of the county board of supervisors. The master plan, with the accompanying maps, plats, charts, and descriptive and explanatory matter, shall show the commission's recommendations for such physical development, and shall, as described in sub. (3) (b), contain at least the elements described in s. 66.1001 (2). The commission may from time to time amend, extend, or add to the master plan or carry any part or subject matter into greater detail. The commission may adopt rules for the transaction of business and shall keep a record of its resolutions, transactions, findings, and determinations, which record shall be a public record.

62.23(3) (3) The master plan.

62.23(3)(a)(a) The master plan shall be made with the general purpose of guiding and accomplishing a coordinated, adjusted and harmonious development of the municipality which will, in accordance with existing and future needs, best promote public health, safety, morals, order, convenience, prosperity or the general welfare, as well as efficiency and economy in the process of development.

62.23(3)(b) (b) The commission may adopt the master plan as a whole by a single resolution, or, as the work of making the whole master plan progresses, may from time to time by resolution adopt a part or parts of a master plan. Beginning on January 1, 2010, or, if the city is exempt under s. 66.1001 (3m), the date under s. 66.1001 (3m) (b), if the city engages in any program or action described in s. 66.1001 (3), the master plan shall contain at least all of the elements specified in s. 66.1001 (2). The adoption of the plan or any part, amendment, or addition, shall be by resolution carried by the affirmative votes of not less than a majority of all the members of the city plan commission. The resolution shall refer expressly to the elements under s. 66.1001 and other matters intended by the commission to form the whole or any part of the plan, and the action taken shall be recorded on the adopted plan or part of the plan by the identifying signature of the secretary of the commission, and a copy of the plan or part of the plan shall be certified to the common council, and also to the commanding officer, or the officer's designee, of any military base or installation, with at least 200 assigned military personnel or that contains at least 2,000 acres, that is located in or near the city. The purpose and effect of the adoption and certifying of the master plan or part of the plan shall be solely to aid the city plan commission and the council in the performance of their duties.

62.23(4) (4) Miscellaneous powers of the commission. The commission may make reports and recommendations relating to the plan and development of the city to public officials and agencies, public utility companies, civic, educational, professional and other organizations, and citizens. It may recommend to the mayor or council, programs for public improvements and the financing thereof. All public officials shall, upon request, furnish to the commission, within a reasonable time, such available information as it may require for its work. The commission, its members and employees, in the performance of its functions, may enter upon any land, make examinations and surveys, and place and maintain necessary monuments and marks thereon. In general, the commission shall have such powers as may be necessary to enable it to perform its functions and promote municipal planning.

62.23(5) (5) Matters referred to city plan commission. The council, or other public body or officer of the city having final authority thereon, shall refer to the city plan commission, for its consideration and report before final action is taken by the council, public body or officer, the following matters: The location and architectural design of any public building; the location of any statue or other memorial; the location, acceptance, extension, alteration, vacation, abandonment, change of use, sale, acquisition of land for or lease of land for any street, alley or other public way, park, playground, airport, area for parking vehicles, or other memorial or public grounds; the location, extension, abandonment or authorization for any public utility whether publicly or privately owned; all plats of lands in the city or within the territory over which the city is given platting jurisdiction by ch. 236; the location, character and extent or acquisition, leasing or sale of lands for public or semipublic housing, slum clearance, relief of congestion, or vacation camps for children; and the amendment or repeal of any ordinance adopted pursuant to this section. Unless such report is made within 30 days, or such longer period as may be stipulated by the common council, the council or other public body or officer, may take final action without it.

62.23(6) (6) Official map.

62.23(6)(a)(a) As used in this subsection, "waterways" includes rivers, streams, creeks, ditches, drainage channels, watercourses, lakes, bays, ponds, impoundment reservoirs, retention and detention basins, marshes and other surface water areas, regardless of whether the areas are natural or artificial.

62.23(6)(am) (am)

62.23(6)(am)1.1. In this paragraph:

62.23(6)(am)1.a. a. "Airport" means an airport as defined under s. 114.002 (7) which is owned or operated by a county, city, village or town either singly or jointly with one or more counties, cities, villages or towns.

62.23(6)(am)1.b. b. "Airport affected area" means the area established by an agreement under s. 66.1009. If a county, city, village or town has not established such an agreement, "airport affected area" in that county, city, village or town means the area located within 3 miles of the boundaries of an airport.

62.23(6)(am)2. 2. If the council of any city which is not located in whole or in part in a county with a population of 500,000 or more has established an official map under par. (b), the map shall show the location of any part of an airport located within the area subject to zoning by the city and any part of an airport affected area located within the area subject to zoning by the city.

62.23(6)(b) (b) The council of any city may by ordinance or resolution establish an official map of the city or any part thereof showing the streets, highways, historic districts, parkways, parks and playgrounds laid out, adopted and established by law. The city may also include the location of railroad rights-of-way, waterways and public transit facilities on its map. A city may include a waterway on its map only if the waterway is included in a comprehensive surface water drainage plan. The map is conclusive with respect to the location and width of streets, highways, waterways and parkways, and the location and extent of railroad rights-of-way, public transit facilities, parks and playgrounds shown on the map. The official map is declared to be established to conserve and promote the public health, safety, convenience or general welfare. The ordinance or resolution shall require the city clerk at once to record with the register of deeds of the county or counties in which the city is situated a certificate showing that the city has established an official map. An ordinance or resolution establishing any part of an official map enacted prior to June 16, 1965, which would be valid under this paragraph is hereby validated.

62.23(6)(c) (c) The city council may amend the official map of the city so as to establish the exterior lines of planned new streets, highways, historic districts, parkways, railroad rights-of-way, public transit facilities, waterways, parks or playgrounds, or to widen, narrow, extend or close existing streets, highways, historic districts, parkways, railroad rights-of-way, public transit facilities, waterways, parks or playgrounds. No such change may become effective until after a public hearing concerning the proposed change before the city council or a committee appointed by the city council from its members, at which parties in interest and citizens shall have an opportunity to be heard. Notice of the public hearing shall be published as a class 2 notice under ch. 985. Before amending the map, the council shall refer the matter to the city plan commission for report, but if the city plan commission does not make its report within 60 days of reference, it forfeits the right to further suspend action. When adopted, amendments become a part of the official map of the city, and are conclusive with respect to the location and width of the streets, highways, historic districts, waterways and parkways and the location and extent of railroad rights-of-way, public transit facilities, parks and playgrounds shown on the map. The placing of any street, highway, waterway, parkway, railroad right-of-way, public transit facility, park or playground line or lines upon the official map does not constitute the opening or establishment of any street, parkway, railroad right-of-way, public transit facility, park or playground or alteration of any waterway, or the taking or acceptance of any land for these purposes.

62.23(6)(d) (d) The locating, widening or closing, or the approval of the locating, widening or closing of streets, highways, waterways, parkways, railroad rights-of-way, public transit facilities, parks or playgrounds by the city under provisions of law other than this section shall be deemed to amend the official map, and are subject to this section, except that changes or additions made by a subdivision plat approved by the city under ch. 236 do not require the public hearing specified in par. (c) if the changes or additions do not affect any land outside the platted area.

62.23(6)(e) (e) No permit may be issued to construct or enlarge any building within the limits of any street, highway, waterway, railroad right-of-way, public transit facility or parkway, shown or laid out on the map except as provided in this section. The street, highway, waterway, railroad right-of-way, public transit facility or parkway system shown on the official map may be shown on the official map as extending beyond the boundaries of a city or village a distance equal to that within which the approval of land subdivision plats by the city council or village board is required as provided by s. 236.10 (1) (b) 2. Any person desiring to construct or enlarge a building within the limits of a street, highway, railroad right-of-way, public transit facility or parkway so shown as extended may apply to the authorized official of the city or village for a building permit. Any person desiring to construct or enlarge a building within the limits of a street, highway, waterway, railroad right-of-way, public transit facility or parkway shown on the official map within the incorporated limits of the municipality shall apply to the authorized official of the city or village for a building permit. Unless an application is made, and the building permit granted or not denied within 30 days, the person is not entitled to compensation for damage to the building in the course of construction of the street, highway, railroad right-of-way, public transit facility or parkway shown on the official map. Unless an application is made, and the building permit granted or not denied within 30 days, the person is not entitled to compensation for damage to the building in the course of construction or alteration of the waterway shown on the official map within the incorporated limits of the municipality. If the land within the mapped street, highway, waterway, railroad right-of-way, public transit facility or parkway is not yielding a fair return, the board of appeals in any municipality which has established such a board having power to make variances or exceptions in zoning regulations may, by the vote of a majority of its members, grant a permit for a building or addition in the path of the street, highway, waterway, railroad right-of-way, public transit facility or parkway, which will as little as practicable increase the cost of opening the street, highway, waterway, railroad right-of-way, public transit facility or parkway or tend to cause a change of the official map. The board may impose reasonable requirements as a condition of granting the permit to promote the health, convenience, safety or general welfare of the community. The board shall refuse a permit where the applicant will not be substantially affected by not constructing the addition or by placing the building outside the mapped street, highway, waterway, railroad right-of-way, public transit facility or parkway.

62.23(6)(f) (f) In any city in which there is no such board of appeals, the city council shall have the same powers and shall be subject to the same restrictions. For this purpose such council is authorized to act as a discretionary administrative or quasi-judicial body. When so acting it shall not sit as a legislative body but in a separate meeting and with separate minutes kept.

62.23(6)(g) (g) Before taking any action authorized in this subsection, the board of appeals or city council shall hold a hearing at which parties in interest and others shall have an opportunity to be heard. At least 15 days before the hearing notice of the time and place of the hearing shall be published as a class 1 notice, under ch. 985. Any such decision shall be subject to review by certiorari issued by a court of record in the same manner and pursuant to the same provisions as in appeals from the decisions of a board of appeals upon zoning regulations.

62.23(6)(h) (h) In any city which has established an official map as herein authorized no public sewer or other municipal street utility or improvement shall be constructed in any street, highway or parkway until such street, highway or parkway is duly placed on the official map. No permit for the erection of any building shall be issued unless a street, highway or parkway giving access to such proposed structure has been duly placed on the official map. Where the enforcement of the provisions of this section would entail practical difficulty or unnecessary hardship, and where the circumstances of the case do not require the structure to be related to existing or proposed streets, highways or parkways, the applicant for such a permit may appeal from the decision of the administrative officer having charge of the issue of permits to the board of appeals in any city which has established a board having power to make variances or exceptions in zoning regulations, and the same provisions are applied to such appeals and to such boards as are provided in cases of appeals on zoning regulations. The board may in passing on such appeal make any reasonable exception, and issue the permit subject to conditions that will protect any future street, highway or parkway layout. Any such decision shall be subject to review by certiorari issued by a court of record in the same manner and pursuant to the same provisions as in appeals from the decision of such board upon zoning regulations. In any city in which there is no such board of appeals the city council shall have the same powers and be subject to the same restrictions, and the same method of court review shall be available. For such purpose such council is authorized to act as a discretionary administrative or quasi-judicial body. When so acting it shall not sit as a legislative body, but in a separate meeting and with separate minutes kept.

62.23(6)(i) (i) In those counties where the county maintains and operates parks, parkways, playgrounds, bathing beaches and other recreational facilities within the limits of any city, such city shall not include said facilities in the master plan without the approval of the county board of supervisors.

62.23(7) (7) Zoning.

62.23(7)(ab)(ab) Definition. In this subsection "nonconforming use" means a use of land, a dwelling, or a building that existed lawfully before the current zoning ordinance was enacted or amended, but that does not conform with the use restrictions in the current ordinance.

62.23(7)(am) (am) Grant of power. For the purpose of promoting health, safety, morals or the general welfare of the community, the council may regulate and restrict by ordinance, subject to par. (hm), the height, number of stories and size of buildings and other structures, the percentage of lot that may be occupied, the size of yards, courts and other open spaces, the density of population, and the location and use of buildings, structures and land for trade, industry, mining, residence or other purposes if there is no discrimination against temporary structures. This subsection and any ordinance, resolution or regulation enacted or adopted under this section, shall be liberally construed in favor of the city and as minimum requirements adopted for the purposes stated. This subsection may not be deemed a limitation of any power granted elsewhere.

62.23(7)(b) (b) Districts. For any and all of said purposes the council may divide the city into districts of such number, shape, and area as may be deemed best suited to carry out the purposes of this section; and within such districts it may regulate and restrict the erection, construction, reconstruction, alteration or use of buildings, structures or land. All such regulations shall be uniform for each class or kind of buildings and for the use of land throughout each district, but the regulations in one district may differ from those in other districts. No ordinance enacted or regulation adopted under this subsection may prohibit forestry operations that are in accordance with generally accepted forestry management practices, as defined under s. 823.075 (1) (d). The council may establish mixed-use districts that contain any combination of uses, such as industrial, commercial, public, or residential uses, in a compact urban form. The council may with the consent of the owners establish special districts, to be called planned development districts, with regulations in each, which in addition to those provided in par. (c), will over a period of time tend to promote the maximum benefit from coordinated area site planning, diversified location of structures and mixed compatible uses. Such regulations shall provide for a safe and efficient system for pedestrian and vehicular traffic, attractive recreation and landscaped open spaces, economic design and location of public and private utilities and community facilities and insure adequate standards of construction and planning. Such regulations may also provide for the development of the land in such districts with one or more principal structures and related accessory uses, and in planned development districts and mixed-use districts the regulations need not be uniform.

62.23(7)(c) (c) Purposes in view. Such regulations shall be made in accordance with a comprehensive plan and designed to lessen congestion in the streets; to secure safety from fire, panic and other dangers; to promote health and the general welfare; to provide adequate light and air, including access to sunlight for solar collectors and to wind for wind energy systems; to encourage the protection of groundwater resources; to prevent the overcrowding of land; to avoid undue concentration of population; to facilitate the adequate provision of transportation, water, sewerage, schools, parks and other public requirements; and to preserve burial sites, as defined in s. 157.70 (1) (b). Such regulations shall be made with reasonable consideration, among other things, of the character of the district and its peculiar suitability for particular uses, and with a view to conserving the value of buildings and encouraging the most appropriate use of land throughout such city.

62.23(7)(d) (d) Method of procedure.

62.23(7)(d)1.1.

62.23(7)(d)1.a.a. Upon the request of the city council, the city plan commission, the board of public land commissioners, or if the city has neither, the city plan committee of the city council shall prepare and recommend a district plan and regulations for the city. Following the formulation of tentative recommendations a public hearing shall be held by, at the council's option, the council, the plan commission, the board of public land commissioners or the plan committee. The entity holding the hearing shall consider any comments made, or submitted, by the commanding officer, or the officer's designee, of a military base or installation, with at least 200 assigned military personnel or that contains at least 2,000 acres, that is located in or near the city. At least 10 days' prior written notice of any such hearings shall be given to the clerk of any municipality whose boundaries are within 1,000 feet of any lands included in the proposed plan and regulations, and to the commanding officer, or the officer's designee, of any military base or installation, with at least 200 assigned military personnel or that contains at least 2,000 acres, that is located in or near the city, but failure to give such notice shall not invalidate such district plan or regulations. Publication of a class 2 notice, under ch. 985, of the tentative recommendations and hearings thereon must be made once during each of the 2 weeks prior to such hearing. If the proposed district plan and regulations have the effect of changing the allowable use of any property within the city, the notice shall include either a map showing the property affected by the plan and regulations or a description of the property affected by the plan and regulations and a statement that a map may be obtained from the city council.

62.23(7)(d)1.b. b. The council may make changes in the tentative recommendations after first submitting the proposed changes to the plan commission, board of public land commissioners or plan committee for recommendation and report and after publishing a class 2 notice, under ch. 985, of the proposed changes and hearings thereon as well as the notice to the clerk of any contiguous municipality and to the commanding officer, or the officer's designee, of any military base or installation, with at least 200 assigned military personnel or that contains at least 2,000 acres, that is located in or near the city, as required in subd. 1. a. Hearings on the proposed changes may be held by, at the council's option, the council, the plan commission, the board of public land commissioners or the plan committee. The entity holding the hearing shall consider any comments made, or submitted, by the commanding officer, or the officer's designee, of a military base or installation, with at least 200 assigned military personnel or that contains at least 2,000 acres, that is located in or near the city. If the proposed changes to the proposed district plan and regulations have the effect of changing the allowable use of any property within the city, the notice shall include either a map showing the property affected by the changes or a description of the property affected by the changes and a statement that a map may be obtained from the city council.

62.23(7)(d)2. 2. The council may adopt amendments to an existing zoning ordinance after first submitting the proposed amendments to the city plan commission, board of public land commissioners or plan committee for recommendation and report and after providing the notices as required in subd. 1. b. of the proposed amendments and hearings thereon. In any city which is not located in whole or in part in a county with a population of 500,000 or more, if the proposed amendments would make any change in an airport affected area, as defined in sub. (6) (am) 1. b., the council shall mail a copy of such notice to the owner or operator of the airport bordered by the airport affected area. A hearing shall be held on the proposed amendments by, at the council's option, the council, the plan commission, the board of public land commissioners or the plan committee. The entity holding the hearing shall consider any comments made, or submitted, by the commanding officer, or the officer's designee, of a military base or installation, with at least 200 assigned military personnel or that contains at least 2,000 acres, that is located in or near the city. If the proposed amendments have the effect of changing the allowable use of any property within the city, the notice shall include either a map showing the property affected by the amendments or a description of the property affected by the amendments and a statement that a map may be obtained from the city council. If the council does not receive recommendations and a report from the plan commission, board of public land commissioners or plan committee within 60 days of submitting the proposed amendments, the council may hold hearings without first receiving the recommendations and report.

62.23(7)(d)2m. 2m.

62.23(7)(d)2m.a.a. In case of a protest against an amendment proposed under subd. 2., duly signed and acknowledged by the owners of 20% or more either of the areas of the land included in such proposed amendment, or by the owners of 20% or more of the area of the land immediately adjacent extending 100 feet therefrom, or by the owners of 20% or more of the land directly opposite thereto extending 100 feet from the street frontage of such opposite land, such amendment shall not become effective except by the favorable vote of three-fourths of the members of the council voting on the proposed change.

62.23(7)(d)2m.b. b. In any city which is not located in whole or in part in a county with a population of 500,000 or more, if a proposed amendment under subd. 2. would make any change in an airport affected area, as defined under sub. (6) (am) 1. b. and the owner or operator of the airport bordered by the airport affected area protests against the amendment, the amendment shall not become effective except by the favorable vote of two-thirds of the members of the council voting on the proposed change.

62.23(7)(d)3. 3. The council may repeal or repeal and reenact the entire district plan and all zoning regulations in accordance with subd. 1. The council may repeal or repeal and reenact a part or parts of the district plan and regulations in accordance with subds. 2. and 2m.

62.23(7)(d)4. 4. The city council shall maintain a list of persons who submit a written request to receive notice of any proposed zoning action that may be taken under subd. 1. a. or b. or 2. that affects the allowable use of the person's property. If the plan commission, the board of public land commissioners, or city plan committee of the city council completes action on any tentative recommendations that are noticed under subd. 1. a., proposed changes to a proposed district plan and regulations that are submitted under subd. 1. b., or proposed amendments that are submitted under subd. 2., and the city council is prepared to vote on the tentative recommendations, proposed changes to a proposed district plan, and regulations or proposed amendments, the city council shall send a notice, which contains a copy of the tentative recommendations, proposed changes to a proposed district plan, and regulations or proposed amendments, to each person on the list whose property, the allowable use of which, may be affected by the tentative recommendations or proposed changes or amendments. The notice shall be by mail or in any reasonable form that is agreed to by the person and the city council. The city council may charge each person on the list who receives a notice a fee that does not exceed the approximate cost of providing the notice to the person. An ordinance or amendment that is subject to this subdivision may take effect even if the city council fails to send the notice that is required by this subdivision.

62.23(7)(da) (da) Interim zoning. The common council of any city which has not adopted a zoning ordinance may, without referring the matter to the plan commission, enact an interim zoning ordinance to preserve existing uses while the comprehensive zoning plan is being prepared. Such ordinance may be enacted as is an ordinary ordinance but shall be effective for no longer than 2 years after its enactment.

62.23(7)(e) (e) Board of appeals.

62.23(7)(e)1.1. The council which enacts zoning regulations pursuant to this section shall by ordinance provide for the appointment of a board of appeals, and shall provide in such regulations that said board of appeals may, in appropriate cases and subject to appropriate conditions and safeguards, make special exceptions to the terms of the ordinance in harmony with its general purpose and intent and in accordance with general or specific rules therein contained. Nothing in this subdivision shall preclude the granting of special exceptions by the city plan commission or the common council in accordance with the zoning regulations adopted pursuant to this section which were in effect on July 7, 1973 or adopted after that date.

62.23(7)(e)2. 2. The board of appeals shall consist of 5 members appointed by the mayor subject to confirmation of the common council for terms of 3 years, except that of those first appointed one shall serve for one year, 2 for 2 years and 2 for 3 years. The members of the board shall serve at such compensation to be fixed by ordinance, and shall be removable by the mayor for cause upon written charges and after public hearing. The mayor shall designate one of the members as chairperson. The board may employ a secretary and other employees. Vacancies shall be filled for the unexpired terms of members whose terms become vacant. The mayor shall appoint, for staggered terms of 3 years, 2 alternate members of such board, in addition to the 5 members above provided for. Annually, the mayor shall designate one of the alternate members as 1st alternate and the other as 2nd alternate. The 1st alternate shall act, with full power, only when a member of the board refuses to vote because of interest or when a member is absent. The 2nd alternate shall so act only when the 1st alternate so refuses or is absent or when more than one member of the board so refuses or is absent. The above provisions, with regard to removal and the filling of vacancies, shall apply to such alternates.

62.23(7)(e)3. 3. The board shall adopt rules in accordance with the provisions of any ordinance adopted pursuant to this section. Meetings of the board shall be held at the call of the chairperson and at such other times as the board may determine. The chairperson, or in the chairperson's absence, the acting chairperson, may administer oaths and compel the attendance of witnesses. All meetings of the board shall be open to the public. The board shall keep minutes of its proceedings, showing the vote of each member upon each question, or, if absent or failing to vote, indicating such fact, and shall keep records of its examinations and other official actions, all of which shall be immediately filed in the office of the board and shall be a public record.

62.23(7)(e)3m. 3m. If a quorum is present, the board of appeals may take action under this subsection by a majority vote of the members present.

62.23(7)(e)4. 4. Appeals to the board of appeals may be taken by any person aggrieved or by any officer, department, board or bureau of the city affected by any decision of the administrative officer. Such appeal shall be taken within a reasonable time, as provided by the rules of the board, by filing with the officer from whom the appeal is taken and with the board of appeals a notice of appeal specifying the grounds thereof. The officer from whom the appeal is taken shall forthwith transmit to the board all the papers constituting the record upon which the action appealed from was taken.

62.23(7)(e)5. 5. An appeal shall stay all legal proceedings in furtherance of the action appealed from, unless the officer from whom the appeal is taken certifies to the board of appeals after the notice of appeal shall have been filed with the officer, that by reason of facts stated in the certificate a stay would, in the officer's opinion, cause imminent peril to life or property. In such case proceedings shall not be stayed otherwise than by a restraining order which may be granted by the board of appeals or by a court of record on application, on notice to the officer from whom the appeal is taken, and on due cause shown.

62.23(7)(e)6. 6. The board of appeals shall fix a reasonable time for the hearing of the appeal or other matter referred to it, and give public notice thereof, as well as due notice to the parties in interest, and decide the same within a reasonable time. Upon the hearing any party may appear in person or by agent or by attorney. In any action involving a listed property, as defined in s. 44.31 (4), the board shall consider any suggested alternatives or recommended decision submitted by the landmarks commission or the planning commission.

62.23(7)(e)7. 7. The board of appeals shall have the following powers: To hear and decide appeals where it is alleged there is error in any order, requirement, decision or determination made by an administrative official in the enforcement of this section or of any ordinance adopted pursuant thereto; to hear and decide special exception to the terms of the ordinance upon which such board is required to pass under such ordinance; to authorize upon appeal in specific cases such variance from the terms of the ordinance as will not be contrary to the public interest, where, owing to special conditions, a literal enforcement of the provisions of the ordinance will result in practical difficulty or unnecessary hardship, so that the spirit of the ordinance shall be observed, public safety and welfare secured, and substantial justice done. The council of a city may enact an ordinance specifying an expiration date for a variance granted under this subdivision if that date relates to a specific date by which the action authorized by the variance must be commenced or completed. If no such ordinance is in effect at the time a variance is granted, or if the board of appeals does not specify an expiration date for the variance, a variance granted under this subdivision does not expire unless, at the time it is granted, the board of appeals specifies in the variance a specific date by which the action authorized by the variance must be commenced or completed. An ordinance enacted after April 5, 2012, may not specify an expiration date for a variance that was granted before April 5, 2012. A variance granted under this subdivision runs with the land. The board may permit in appropriate cases, and subject to appropriate conditions and safeguards in harmony with the general purpose and intent of the ordinance, a building or premises to be erected or used for such public utility purposes in any location which is reasonably necessary for the public convenience and welfare.

62.23(7)(e)8. 8. In exercising the above mentioned powers such board may, in conformity with the provisions of such section, reverse or affirm, wholly or partly, or may modify the order, requirement, decision or determination appealed from, and may make such order, requirement, decision or determination as ought to be made, and to that end shall have all the powers of the officer from whom the appeal is taken, and may issue or direct the issue of a permit.

62.23(7)(e)10. 10. Any person or persons, jointly or severally aggrieved by any decision of the board of appeals, or any taxpayer, or any officer, department, board or bureau of the municipality, may, within 30 days after the filing of the decision in the office of the board of appeals, commence an action seeking the remedy available by certiorari. The court shall not stay proceedings upon the decision appealed from, but may, on application, on notice to the board of appeals and on due cause shown, grant a restraining order. The board of appeals shall not be required to return the original papers acted upon by it, but it shall be sufficient to return certified or sworn copies thereof. If necessary for the proper disposition of the matter, the court may take evidence, or appoint a referee to take evidence and report findings of fact and conclusions of law as it directs, which shall constitute a part of the proceedings upon which the determination of the court shall be made. The court may reverse or affirm, wholly or partly, or may modify, the decision brought up for review.

62.23(7)(e)14. 14. Costs shall not be allowed against the board unless it shall appear to the court that the board acted with gross negligence or in bad faith, or with malice, in making the decision appealed from.

62.23(7)(e)15. 15. All issues in any proceedings under this section shall have preference over all other civil actions and proceedings.

62.23(7)(ea) (ea) Filing fees. The common council may by ordinance or resolution establish reasonable fees for the filing of a petition for amendment of the zoning ordinance or official map, or for filing an appeal to the board of appeals.

62.23(7)(em) (em) Historic preservation. A city, as an exercise of its zoning and police powers for the purpose of promoting the health, safety and general welfare of the community and of the state, may regulate by ordinance, or if a city contains any property that is listed on the national register of historic places in Wisconsin or the state register of historic places shall, not later than 1995, enact an ordinance to regulate, any place, structure or object with a special character, historic, archaeological or aesthetic interest, or other significant value, for the purpose of preserving the place, structure or object and its significant characteristics. A city may create a landmarks commission to designate historic or archaeological landmarks and establish historic districts. The city may regulate, or if the city contains any property that is listed on the national register of historic places in Wisconsin or the state register of historic places shall regulate, all historic or archaeological landmarks and all property within each historic district to preserve the historic or archaeological landmarks and property within the district and the character of the district.

62.23(7)(f) (f) Enforcement and remedies.

62.23(7)(f)1.1. The council may provide by ordinance for the enforcement of this section and of any ordinance or regulation made thereunder. In case of a violation of this section or of such ordinance or regulation such council may provide for the punishment by fine and by imprisonment for failure to pay such fine. It is also empowered to provide civil penalties for such violation.

62.23(7)(f)2. 2. In case any building or structure is or is proposed to be erected, constructed, reconstructed, altered, converted or maintained, or any building, structure or land is or is proposed to be used in violation of this section or of any ordinance or other regulation made under authority conferred hereby, the proper authorities of the city, or any adjacent or neighboring property owner who would be specially damaged by such violation may, in addition to other remedies, institute appropriate action or proceedings to prevent such unlawful erection, construction, reconstruction, alteration, conversion, maintenance or use; to restrain, correct or abate such violation; to prevent the occupancy of said building, structure or land; or to prevent any illegal act, conduct, business or use in or about such premises.

62.23(7)(g) (g) Conflict with other laws. Wherever the regulations made under authority of this section require a greater width or size of yards, courts or other open spaces, or require a lower height of building or less number of stories, or require a greater percentage of lot to be left unoccupied, or impose other higher standards than are required in any other statute or local ordinance or regulation, the provisions of the regulations made under authority of this section shall govern. Wherever the provisions of any other statute or local ordinance or regulation require a greater width or size of yards, courts or other open spaces, or require a lower height of building or a less number of stories, or require a greater percentage of lot to be left unoccupied, or impose other higher standards than are required by the regulations made under authority of this section, the provisions of such statute or local ordinance or regulation shall govern.

62.23(7)(gm) (gm) Permits. Neither the city council, nor the city plan commission, nor the city plan committee of the city council, nor the board of appeals may condition or withhold approval of a permit under this section based upon the property owner entering into a contract, or discontinuing, modifying, extending, or renewing any contract, with a 3rd party under which the 3rd party is engaging in a lawful use of the property.

62.23(7)(h) (h) Nonconforming uses. The continued lawful use of a building, premises, structure, or fixture existing at the time of the adoption or amendment of a zoning ordinance may not be prohibited although the use does not conform with the provisions of the ordinance. The nonconforming use may not be extended. The total structural repairs or alterations in such a nonconforming building, premises, structure, or fixture shall not during its life exceed 50 percent of the assessed value of the building, premises, structure, or fixture unless permanently changed to a conforming use. If the nonconforming use is discontinued for a period of 12 months, any future use of the building, premises, structure, or fixture shall conform to the ordinance.

62.23(7)(hb) (hb) Repair and maintenance of certain nonconforming structures.

62.23(7)(hb)1.1. In this paragraph:

62.23(7)(hb)1.a. a. "Development regulations" means the part of a zoning ordinance enacted under this subsection that applies to elements including setback, height, lot coverage, and side yard.

62.23(7)(hb)1.b. b. "Nonconforming structure" means a dwelling or other building that existed lawfully before the current zoning ordinance was enacted or amended, but that does not conform with one or more of the development regulations in the current zoning ordinance.

62.23(7)(hb)2. 2. An ordinance enacted under this subsection may not prohibit, or limit based on cost, the repair, maintenance, renovation, or remodeling of a nonconforming structure.

62.23(7)(hc) (hc) Restoration of certain nonconforming structures.

62.23(7)(hc)1.1. Restrictions that are applicable to damaged or destroyed nonconforming structures and that are contained in an ordinance enacted under this subsection may not prohibit the restoration of a nonconforming structure if the structure will be restored to the size, subject to subd. 2., location, and use that it had immediately before the damage or destruction occurred, or impose any limits on the costs of the repair, reconstruction, or improvement if all of the following apply:

62.23(7)(hc)1.a. a. The nonconforming structure was damaged or destroyed on or after March 2, 2006.

62.23(7)(hc)1.b. b. The damage or destruction was caused by violent wind, vandalism, fire, flood, ice, snow, mold, or infestation.

62.23(7)(hc)2. 2. An ordinance enacted under this subsection to which subd. 1. applies shall allow for the size of a structure to be larger than the size it was immediately before the damage or destruction if necessary for the structure to comply with applicable state or federal requirements.

62.23(7)(he) (he) Antenna facilities. The governing body of a city may not enact an ordinance or adopt a resolution on or after May 6, 1994, or continue to enforce an ordinance or resolution on or after May 6, 1994, that affects satellite antennas with a diameter of 2 feet or less unless one of the following applies:

62.23(7)(he)1. 1. The ordinance or resolution has a reasonable and clearly defined aesthetic or public health or safety objective.

62.23(7)(he)2. 2. The ordinance or resolution does not impose an unreasonable limitation on, or prevent, the reception of satellite-delivered signals by a satellite antenna with a diameter of 2 feet or less.

62.23(7)(he)3. 3. The ordinance or resolution does not impose costs on a user of a satellite antenna with a diameter of 2 feet or less that exceed 10% of the purchase price and installation fee of the antenna and associated equipment.

62.23(7)(hf) (hf) Amateur radio antennas. The governing body of a city may not enact an ordinance or adopt a resolution on or after April 17, 2002, or continue to enforce an ordinance or resolution on or after April 17, 2002, that affects the placement, screening, or height of antennas, or antenna support structures, that are used for amateur radio communications unless all of the following apply:

62.23(7)(hf)1. 1. The ordinance or resolution has a reasonable and clearly defined aesthetic, public health, or safety objective, and represents the minimum practical regulation that is necessary to accomplish the objectives.

62.23(7)(hf)2. 2. The ordinance or resolution reasonably accommodates amateur radio communications.

62.23(7)(hg) (hg) Amortization prohibited.

62.23(7)(hg)1.1. In this paragraph, "amortization ordinance" means an ordinance that allows the continuance of the lawful use of a nonconforming building, premises, structure, or fixture that may be lawfully used as described under par. (h), but only for a specified period of time, after which the lawful use of such building, premises, structure, or fixture must be discontinued without the payment of just compensation.

62.23(7)(hg)2. 2. Subject to par. (h), an ordinance enacted under this subsection may not require the removal of a nonconforming building, premises, structure, or fixture by an amortization ordinance.

62.23(7)(hi) (hi) Payday lenders.

62.23(7)(hi)1.1. In this paragraph:

62.23(7)(hi)1.a. a. "Licensee" has the meaning given in s. 138.14 (1) (i).

62.23(7)(hi)1.b. b. "Payday lender" means a business, owned by a licensee, that makes payday loans.

62.23(7)(hi)1.c. c. "Payday loan" has the meaning given in s. 138.14 (1) (k).

62.23(7)(hi)2. 2. Except as provided in subds. 3., 4., and 5., no payday lender may operate in a city unless it receives a permit to do so from the city council, and the city council may not issue a permit to a payday lender if any of the following applies:

62.23(7)(hi)2.a. a. The payday lender would be located within 1,500 feet of another payday lender.

62.23(7)(hi)2.b. b. The payday lender would be located within 150 feet of a single-family or 2-family residential zoning district.

62.23(7)(hi)3. 3. A city may regulate payday lenders by enacting a zoning ordinance that contains provisions that are more strict than those specified in subd. 2.

62.23(7)(hi)4. 4. If a city has enacted an ordinance regulating payday lenders that is in effect on January 1, 2011, the ordinance may continue to apply and the city may continue to enforce the ordinance, but only if the ordinance is at least as restrictive as the provisions of subd. 2.

62.23(7)(hi)5. 5. Notwithstanding the provisions of subd. 4., if a payday lender that is doing business on January 1, 2011, from a location that does not comply with the provisions of subd. 2., the payday lender may continue to operate from that location notwithstanding the provisions of subd. 2.

62.23(7)(hm) (hm) Migrant labor camps. The council of a city may not enact an ordinance or adopt a resolution that interferes with any repair or expansion of migrant labor camps, as defined in s. 103.90 (3), that are in existence on May 12, 1992, if the repair or expansion is required by an administrative rule promulgated by the department of workforce development under ss. 103.90 to 103.97. An ordinance or resolution of a city that is in effect on May 12, 1992, and that interferes with any repair or expansion of existing migrant labor camps that is required by such an administrative rule is void.

62.23(7)(i) (i) Community and other living arrangements. For purposes of this section, the location of a community living arrangement for adults, as defined in s. 46.03 (22), a community living arrangement for children, as defined in s. 48.743 (1), a foster home, as defined in s. 48.02 (6), or an adult family home, as defined in s. 50.01 (1), in any city shall be subject to the following criteria:

62.23(7)(i)1. 1. No community living arrangement may be established after March 28, 1978 within 2,500 feet, or any lesser distance established by an ordinance of the city, of any other such facility. Agents of a facility may apply for an exception to this requirement, and such exceptions may be granted at the discretion of the city. Two community living arrangements may be adjacent if the city authorizes that arrangement and if both facilities comprise essential components of a single program.

62.23(7)(i)2. 2. Community living arrangements shall be permitted in each city without restriction as to the number of facilities, so long as the total capacity of such community living arrangements does not exceed 25 or one percent of the city's population, whichever is greater. When the capacity of the community living arrangements in the city reaches that total, the city may prohibit additional community living arrangements from locating in the city. In any city of the 1st, 2nd, 3rd or 4th class, when the capacity of community living arrangements in an aldermanic district reaches 25 or one percent of the population, whichever is greater, of the district, the city may prohibit additional community living arrangements from being located within the district. Agents of a facility may apply for an exception to the requirements of this subdivision, and such exceptions may be granted at the discretion of the city.

62.23(7)(i)2m. 2m. A foster home that is the primary domicile of a foster parent and that is licensed under s. 48.62 or an adult family home certified under s. 50.032 (1m) (b) shall be a permitted use in all residential areas and is not subject to subds. 1. and 2. except that foster homes operated by corporations, child welfare agencies, churches, associations, or public agencies shall be subject to subds. 1. and 2.

62.23(7)(i)2r. 2r.

62.23(7)(i)2r.a.a. No adult family home described in s. 50.01 (1) (b) may be established within 2,500 feet, or any lesser distance established by an ordinance of the city, of any other adult family home described in s. 50.01 (1) (b) or any community living arrangement. An agent of an adult family home described in s. 50.01 (1) (b) may apply for an exception to this requirement, and the exception may be granted at the discretion of the city.

62.23(7)(i)2r.b. b. An adult family home described in s. 50.01 (1) (b) that meets the criteria specified in subd. 2r. a. and that is licensed under s. 50.033 (1m) (b) is permitted in the city without restriction as to the number of adult family homes and may locate in any residential zone, without being required to obtain special zoning permission except as provided in subd. 9.

62.23(7)(i)3. 3. In all cases where the community living arrangement has capacity for 8 or fewer persons being served by the program, meets the criteria listed in subds. 1. and 2., and is licensed, operated, or permitted under the authority of the department of health services or the department of children and families, that facility is entitled to locate in any residential zone, without being required to obtain special zoning permission except as provided in subd. 9.

62.23(7)(i)4. 4. In all cases where the community living arrangement has capacity for 9 to 15 persons being served by the program, meets the criteria listed in subds. 1. and 2., and is licensed, operated, or permitted under the authority of the department of health services or the department of children and families, that facility is entitled to locate in any residential area except areas zoned exclusively for single-family or 2-family residences except as provided in subd. 9., but is entitled to apply for special zoning permission to locate in those areas. The city may grant such special zoning permission at its discretion and shall make a procedure available to enable such facilities to request such permission.

62.23(7)(i)5. 5. In all cases where the community living arrangement has capacity for serving 16 or more persons, meets the criteria listed in subds. 1. and 2., and is licensed, operated, or permitted under the authority of the department of health services or the department of children and families, that facility is entitled to apply for special zoning permission to locate in areas zoned for residential use. The city may grant such special zoning permission at its discretion and shall make a procedure available to enable such facilities to request such permission.

62.23(7)(i)6. 6. The department of health services shall designate a single subunit within that department to maintain appropriate records indicating the location and number of persons served by each community living arrangement for adults, and such information shall be available to the public. The department of children and families shall designate a single subunit within that department to maintain appropriate records indicating the location and number of persons served by each community living arrangement for children, and such information shall be available to the public.

62.23(7)(i)7. 7. In this paragraph, "special zoning permission" includes but is not limited to the following: special exception, special permit, conditional use, zoning variance, conditional permit and words of similar intent.

62.23(7)(i)8. 8. The attorney general shall take all necessary action, upon the request of the department of health services or the department of children and families, to enforce compliance with this paragraph.

62.23(7)(i)9. 9. Not less than 11 months nor more than 13 months after the first licensure of an adult family home under s. 50.033 or of a community living arrangement and every year thereafter, the common council of a city in which a licensed adult family home or a community living arrangement is located may make a determination as to the effect of the adult family home or community living arrangement on the health, safety or welfare of the residents of the city. The determination shall be made according to the procedures provided under subd. 10. If the common council determines that the existence in the city of a licensed adult family home or a community living arrangement poses a threat to the health, safety or welfare of the residents of the city, the common council may order the adult family home or community living arrangement to cease operation unless special zoning permission is obtained. The order is subject to judicial review under s. 68.13, except that a free copy of the transcript may not be provided to the adult family home or community living arrangement. The adult family home or community living arrangement must cease operation within 90 days after the date of the order, or the date of final judicial review of the order, or the date of the denial of special zoning permission, whichever is later.

62.23(7)(i)9m. 9m. The fact that an individual with acquired immunodeficiency syndrome or a positive HIV test, as defined in s. 252.01 (2m), resides in a community living arrangement with a capacity for 8 or fewer persons may not be used under subd. 9. to assert or prove that the existence of the community living arrangement in the city poses a threat to the health, safety or welfare of the residents of the city.

62.23(7)(i)10. 10. A determination made under subd. 9. shall be made after a hearing before the common council. The city shall provide at least 30 days' notice to the licensed adult family home or the community living arrangement that such a hearing will be held. At the hearing, the licensed adult family home or the community living arrangement may be represented by counsel and may present evidence and call and examine witnesses and cross-examine other witnesses called. The common council may call witnesses and may issue subpoenas. All witnesses shall be sworn by the common council. The common council shall take notes of the testimony and shall mark and preserve all exhibits. The common council may, and upon request of the licensed adult family home or the community living arrangement shall, cause the proceedings to be taken by a stenographer or by a recording device, the expense thereof to be paid by the city. Within 20 days after the hearing, the common council shall mail or deliver to the licensed adult family home or the community living arrangement its written determination stating the reasons therefor. The determination shall be a final determination.

62.23(7a) (7a) Extraterritorial zoning. The governing body of any city which has created a city plan commission under sub. (1) and has adopted a zoning ordinance under sub. (7) may exercise extraterritorial zoning power as set forth in this subsection. Insofar as applicable sub. (7) (am), (b), (c), (ea), (h) and (i) shall apply to extraterritorial zoning ordinances enacted under this subsection. This subsection shall also apply to the governing body of any village.

62.23(7a)(a) (a) Extraterritorial zoning jurisdiction means the unincorporated area within 3 miles of the corporate limits of a first, second or third class city, or 1 1/2 miles of a fourth class city or a village. Wherever extraterritorial zoning jurisdictions overlap, the provisions of s. 66.0105 shall apply and any subsequent alteration of the corporate limits of the city by annexation, detachment or consolidation proceedings shall not affect the dividing line as initially determined under s. 66.0105. The governing body of the city shall specify by resolution the description of the area to be zoned within its extraterritorial zoning jurisdiction sufficiently accurate to determine its location and such area shall be contiguous to the city. The boundary line of such area shall follow government lot or survey section or fractional section lines or public roads, but need not extend to the limits of the extraterritorial zoning jurisdiction. Within 15 days of the adoption of the resolution the governing body shall declare its intention to prepare a comprehensive zoning ordinance for all or part of its extraterritorial zoning jurisdiction by the publication of the resolution in a newspaper having general circulation in the area proposed to be zoned, as a class 1 notice, under ch. 985. The city clerk shall mail a certified copy of the resolution and a scale map reasonably showing the boundaries of the extraterritorial jurisdiction to the clerk of the county in which the extraterritorial jurisdiction area is located and to the town clerk of each town, any part of which is included in such area.

62.23(7a)(b) (b) The governing body may enact, without referring the matter to the plan commission, an interim zoning ordinance to preserve existing zoning or uses in all or part of the extraterritorial zoning jurisdiction while the comprehensive zoning plan is being prepared. Such ordinance may be enacted as is an ordinary ordinance but shall be effective for no longer than 2 years after its enactment, unless extended as provided in this paragraph. Within 15 days of its passage, the governing body of the city shall publish the ordinance in a newspaper having general circulation in the area proposed to be zoned as a class 1 notice, under ch. 985, or as a notice, as described under s. 62.11 (4) (c) 2., and the city clerk shall mail a certified copy of the ordinance to the clerk of the county in which the extraterritorial jurisdiction is located and to the clerk of each town affected by the interim zoning ordinance and shall file a copy of the ordinance with the city plan commission. The governing body of the city may extend the interim zoning ordinance for no longer than one year, upon the recommendation of the joint extraterritorial zoning committee established under par. (c). No other interim zoning ordinance shall be enacted affecting the same area or part thereof until 2 years after the date of the expiration of the interim zoning ordinance or the one year extension thereof. While the interim zoning ordinance is in effect, the governing body of the city may amend the districts and regulations of the ordinance according to the procedure set forth in par. (f).

62.23(7a)(c) (c) If the governing body of the city adopts a resolution under par. (a), it shall direct the plan commission to formulate tentative recommendations for the district plan and regulations within all or a part of the extraterritorial zoning jurisdiction as described in the resolution adopted under par. (a). When the plan commission is engaged in the preparation of such district plan and regulations, or amendments thereto, a joint extraterritorial zoning committee shall be established. Such joint committee shall consist of 3 citizen members of the plan commission, or 3 members of the plan commission designated by the mayor if there are no citizen members of the commission, and 3 town members from each town affected by the proposed plan and regulations, or amendments thereto. The 3 town members shall be appointed by the town board for 3 year terms and shall be residents of the town and persons of recognized experience and qualifications. Town board members are eligible to serve. If the town board fails to appoint the 3 members within 30 days following receipt of the certified resolution under par. (a), the board shall be subject to a mandamus proceeding which may be instituted by any resident of the area to be zoned or by the city adopting such resolution. The entire plan commission shall participate with the joint committee in the preparation of the plan and regulations, or amendments thereto. Only the members of the joint committee shall vote on matters relating to the extraterritorial plan and regulations, or amendments thereto. A separate vote shall be taken on the plan and regulations for each town and the town members of the joint committee shall vote only on matters affecting the particular town which they represent. The governing body shall not adopt the proposed plan and regulations, or amendments thereto, unless the proposed plan and regulations, or amendments thereto, receive a favorable vote of a majority of the 6 members of the joint committee. Such vote shall be deemed action taken by the entire plan commission.

62.23(7a)(d) (d) The joint committee shall formulate tentative recommendations for the district plan and regulations and shall hold a public hearing thereon. Notice of a hearing shall be given by publication in a newspaper having general circulation in the area to be zoned, as a class 2 notice, under ch. 985, during the preceding 30 days, and by mailing the notice to the town clerk of the town for which the plan and regulations are proposed. The notice shall contain the layout of tentative districts either by maps or words of description, and may contain the street names and house lot numbers for purposes of identification if the joint committee or the governing body so determines. At a public hearing an opportunity to be heard shall be afforded to representatives of the town board of the town and to any person in the town for which the plan and regulations are proposed.

62.23(7a)(e) (e) The governing body of the city may adopt by ordinance the proposed district plan and regulations recommended by the joint committee after giving notice and holding a hearing as provided in par. (d), or the governing body may change the proposed districts and regulations after first submitting the proposed changes to the joint committee for recommendation and report. The joint committee and the governing body may hold a hearing on the proposed changes after giving notice as provided in par. (d). The joint committee recommendation on the proposed changes shall be submitted to the governing body in accordance with the voting requirements set forth in par. (c).

62.23(7a)(f) (f) The governing body of the city may amend the districts and regulations of the extraterritorial zoning ordinance after first submitting the proposed amendment to the joint committee for recommendation and report. The procedure set forth in pars. (c), (d) and (e) shall apply to amendments to the extraterritorial zoning ordinance. In the case of a protest against an amendment the applicable provisions under sub. (7) (d) shall be followed.

62.23(7a)(g) (g) Insofar as applicable the provisions of subs. (7) (e), (f), (8) and (9) shall apply. The governing body of a city which adopts an extraterritorial zoning ordinance under this subsection may specifically provide in the ordinance for the enforcement and administration of this subsection. A town which has been issuing building permits may continue to do so, but the city building inspector shall approve such permits as to zoning prior to their issuance.

62.23(8) (8) Other measures of enforcement and remedies; penalty. Any building erected, constructed or reconstructed in violation of this section or regulations adopted pursuant thereto shall be deemed an unlawful structure, and the building inspector or city attorney or other official designated by the council may bring action to enjoin such erection, construction or reconstruction, or cause such structure to be vacated or removed. It shall be unlawful to erect, construct or reconstruct any building or structure in violation of this section or regulations adopted pursuant thereto. Any person, firm or corporation violating such provisions shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be fined not more than $500. Each and every day during which said illegal erection, construction or reconstruction continues shall be deemed a separate offense. In case any building or structure is or is proposed to be erected, constructed or reconstructed, or any land is or is proposed to be used in violation of this section or regulations adopted pursuant thereto, the building inspector or the city attorney or any adjacent or neighboring property owner who would be specially damaged by such violation, may, in addition to other remedies provided by law, institute injunction, mandamus, abatement or any other appropriate action or proceeding to prevent or enjoin or abate or remove such unlawful erection, construction or reconstruction.

62.23(9) (9) Building inspection.

62.23(9)(a)(a) The city council may provide for the enforcement of this section and all other laws and ordinances relating to buildings by means of the withholding of building permits, imposition of forfeitures and injunctive action, and for such purposes may establish and fill the position of building inspector. From and after the establishment of such position and the filling of the same, it shall be unlawful to erect, construct or reconstruct any building or other structure without obtaining a building permit from such building inspector; and such building inspector shall not issue any permit unless the requirements of this section are complied with.

62.23(9)(b) (b) The council may by ordinance designate general fire limits and regulate for safety and fire prevention the construction, alteration, enlargement and repair of buildings and structures within such limits, and may designate special fire limits within the general limits, and prescribe additional regulations therein. Any such proposed ordinance or amendment thereto shall be referred to the city plan commission, if such commission exists, for consideration and report, before final action is taken thereon by the council. However, no such ordinance or amendment thereto shall be adopted or become effective until after a public hearing in relation thereto, which may be held by the city plan commission or council, at which parties in interest and citizens shall have an opportunity to be heard. Notice of the time and place of the hearing shall be published as a class 2 notice, under ch. 985.

62.23(9a) (9a) May exercise powers of board of public land commissioners. In cities of the first class, said city plan commission may exercise all of the powers conferred on board of public land commissioners under s. 27.11.

62.23(10) (10) Widening streets.

62.23(10)(a)(a) When the council by resolution declares it necessary for the public use to widen any street or a part thereof, it may proceed as prescribed in ch. 32, except as herein modified. The determination of necessity by the council shall not be a taking, but shall be an establishment of new future boundary lines.

62.23(10)(b) (b) After such establishment no one shall erect any new structure within the new lines, nor rebuild or alter the front or add to the height of any existing structure without receding the structure to conform to the new lines. No damages shall be received for any construction in violation hereof.

62.23(10)(c) (c) The council may at any time after the establishment of new lines provide compensation for any of the lands to be taken, whereupon such lands shall be deemed taken, and the required further proceedings shall be commenced.

62.23(10)(d) (d) If a structure on lands taken under this subsection is not removed after 3 months' written notice served in the manner directed by the council, the city may cause it to be removed, and may dispose of it and apply the proceeds to the expense of removal. Excess proceeds shall be paid to the owner. Excess expenses shall be a lien on the rest of the owner's land abutting on the street to be widened under this subsection. If the excess expenses are not paid, they shall be assessed against the owner's land abutting on the street and collected as are other real estate taxes. If the owner does not own the adjoining piece of land abutting on the new line, the owner shall be personally liable to the city for the expense of removal.

62.23(10)(e) (e) Until the city has taken all of the lands within the new lines, it may lease any taken lands, to the person owning the taken lands at the time of the taking, at an annual rental of not more than 5% of the amount paid for the taken lands by the city or of the market value, if the lands were donated. Improvements may be maintained on the leased lands until all lands within the new lines are taken, whereupon the improvements shall be removed as provided in par. (d). No damages shall be had for improvements made under a lease entered into under this paragraph.

62.23(11) (11) Building lines.

62.23(11)(a)(a) The council may by ordinance, in districts consisting of one side of a block or more, establish the distance from the street that structures may be erected. The city engineer shall thereupon make a survey and plat, and report the same, with description of any structure then situated contrary to such ordinance, to the council.

62.23(11)(b) (b) The council may by ordinance make such regulation or prohibition of construction on any parts of lots or parcels of land or on any specified part of any particular realty, as shall be for the public health, safety or welfare.

62.23(11)(c) (c) Whenever to carry out any ordinance under this subsection it is necessary to take property for public use, the procedure of ch. 32 shall be followed.

62.23(13) (13) Funds. Funds to carry out the purposes of this section may be raised by taxation or by bonds issued as provided in ss. 67.05, 67.06, 67.07, 67.08 and 67.10.

62.23(14) (14) Assessments. The expense of acquiring, establishing, laying out, widening, enlarging, extending, paving, repaving and improving streets, arterial highways, parkways, boulevards, memorial grounds, squares, parks and playgrounds, and erecting bridges under any plan adopted by the common council pursuant to this section or s. 27.11, including the cost of all lands and improvements thereon which it is necessary to acquire to carry out such plan, whether acquired by direct purchase or lease, or through condemnation, and also including the cost of constructing any bridge, viaduct or other improvement which is a part of the plan adopted by the common council, may be assessed, in whole or in part, to the real estate benefited thereby, in the same manner in which under existing law in such city benefits and damages are assessable for improvements of streets. Whenever plans are adopted which are supplementary to each other the common council may by ordinance combine such plans into a single plan within the meaning of this section. Section 66.0713 shall apply to all assessments made under this subsection.

62.23(15) (15) Excess condemnation. Whenever any of the purposes of sub. (14) are planned to be carried out by excess condemnation, benefits may be assessed in the manner provided in said subsection.

62.23(16) (16) Benefits from public buildings. Any benefits of public buildings and groups thereof may be assessed in the manner provided in s. 62.23 (14).

62.23(17) (17) Acquiring land.

62.23(17)(a)(a) Cities may acquire by gift, lease, purchase or condemnation any lands (a) within its corporate limits for establishing, laying out, widening, enlarging, extending and maintaining memorial grounds, streets, squares, parkways, boulevards, parks, playgrounds, sites for public buildings, and reservations in and about and along and leading to any or all of the same; (b) any lands adjoining or near to such city for use, sublease or sale for any of the following purposes:

62.23(17)(a)1. 1. To relieve congested sections by providing housing facilities suitable to the needs of such city;

62.23(17)(a)2. 2. To provide garden suburbs at reasonable cost to the residents of such city;

62.23(17)(a)3. 3. To establish city owned vacation camps for school children and minors up to 20 years of age, such camps to be equipped to give academic and vocational opportunities, including physical training.

62.23(17)(b) (b) After the establishment, layout and completion of such improvements, such city may convey or lease any such real estate thus acquired and not necessary for such improvements, with reservations concerning the future use and occupation of such real estate, so as to protect such public works and improvements, and their environs, and to preserve the view, appearance, light, air and usefulness of such public works, and to promote the public health and welfare.

62.23(17)(c) (c) The acquisition and conveyance of lands for such purpose is a public purpose and is for public health and welfare.

62.23(18) (18) Lakes and rivers. The city may improve lakes and rivers within the city and establish the shorelines thereof so far as existing shores are marsh, and where a navigable stream traverses or runs along the border of a city, such city may make improvements therein throughout the county in which such city shall be located in aid of navigation, and for the protection and welfare of public health and wildlife.

62.23 History History: 1973 c. 60; 1975 c. 281; 1977 c. 205; 1979 c. 221, 355; 1981 c. 289, 341, 354, 374; 1983 a. 49, 410; 1985 a. 136 ss. 7 to 9, 10; 1985 a. 187, 225, 281, 316; 1987 a. 161, 395; 1989 a. 201; 1991 a. 255, 316; 1993 a. 27, 184, 301, 327, 400, 446, 471, 490, 491; 1995 a. 27 ss. 9126 (19), 9130 (4); 1995 a. 225; 1997 a. 3, 35, 246; 1999 a. 9, 148; 1999 a. 150 s. 672; 2001 a. 30 ss. 16, 17, 108; 2001 a. 50; 2005 a. 26, 34, 79, 81, 112, 171, 208; 2007 a. 20 ss. 1868 to 1873, 9121 (6) (a); 2007 a. 72; 2009 a. 28, 209, 276, 351, 372, 405; 2011 a. 32, 135, 170.

62.23 Annotation A contract made by a zoning authority to zone, rezone, or not to zone is illegal. An ordinance made pursuant to the contract is void as a municipality may not surrender its governmental powers and functions or thus inhibit the exercise of its police or legislative powers. When a zoning authority does not make an agreement to zone but is motivated to zone by agreements as to use of the land made by others or by voluntary restrictions running with the land, although suggested by the authority, the zoning ordinance is valid and not considered to be contract or conditional zoning. State ex rel. Zupancic v. Schimenz, 46 Wis. 2d 22, 174 N.W.2d 533 (1970).

62.23 Annotation The rezoning of one parcel in a neighborhood shopping area for local business was not a violation of s. 62.23 (7) (b) because there was no minimum size requirement and "local business" was not substantially different from "neighborhood shopping." State ex rel. Zupancic v. Schimenz, 46 Wis. 2d 22, 174 N.W.2d 533 (1970).

62.23 Annotation Spot rezoning from residential to industrial is arbitrary and unreasonable when the result would be detrimental to the surrounding residential area, had no substantial relation to the public health, safety, morals, or general welfare of the community, and the reasons advanced therefor were neither material nor substantial enough to justify the amendment. Heaney v. Oshkosh, 47 Wis. 2d 303, 177 N.W.2d 74 (1970).

62.23 Annotation A nonconforming use may be continued even though it violated an earlier regulatory ordinance, so long as the earlier use was not prohibited. Franklin v. Gerovac, 55 Wis. 2d 51, 197 N.W.2d 772 (1972).

62.23 Annotation The owner of a tract of land may, by leaving a 100 foot strip along one side unchanged, eliminate the right of property owners adjacent to the strip to legally protest. Rezoning a 42 acre parcel cannot be considered spot zoning. Rodgers v. Menomonee Falls, 55 Wis. 2d 563, 201 N.W.2d 29 (1972).

62.23 Annotation A zoning ordinance adopted by a new city that changed the zoning of the former town did not expire in 2 years under sub. (7) (da), even though labeled an interim ordinance. New Berlin v. Stein, 58 Wis. 2d 417, 206 N.W.2d 207 (1973).

62.23 Annotation A long-standing interpretation of a zoning ordinance by zoning officials is to be given great weight by the court. State ex rel. B'nai B'rith Foundation v. Walworth County, 59 Wis. 2d 296, 208 N.W.2d 113 (1973).

62.23 Annotation A challenge to a refusal by the board of appeals to hear an appeal on the grounds of an alleged constitutional lack of due process in the proceedings can only be heard in a statutory certiorari proceeding, not in an action for declaratory judgment. Master Disposal v. Village of Menomonee Falls, 60 Wis. 2d 653, 211 N.W.2d 477 (1973).

62.23 Annotation Sub. (9) (a) is not a direct grant of power to the building inspector. Racine v. J-T Enterprises of America, Inc. 64 Wis. 2d 691, 221 N.W.2d 869 (1973).

62.23 Annotation A municipal ordinance rezoning property upon the occurrence of specified conditions and providing that "the property shall revert back to its present zoning" if the conditions are not met is valid as effecting a rezoning of the realty immediately upon the failure to satisfy the conditions because the rezoning, rather than becoming effective immediately and reverting to the previous classification upon noncompliance with the conditions, never becomes effective until the conditions are met. Konkel v. Delafield Common Council, 68 Wis. 2d 574, 229 N.W.2d 606 (1975).

62.23 Annotation The minimum requirements of sub. (7) (a) do not include publication of a map. Proof of a nonconforming use is discussed. City of Lake Geneva v. Smuda, 75 Wis. 2d 532, 249 N.W.2d 783 (1977).

62.23 Annotation When the zoning board of appeals had power under sub. (7) (e) 1. and 7. to invalidate conditions imposed by the plan commission and to afford relief to affected property owners without invalidating a disputed ordinance, the owners' failure to challenge the conditions before the board precluded the owners from challenging in court the constitutionality of the commission's implementation of the ordinance. Nodell Investment Corp. v. Glendale, 78 Wis. 2d 416, 254 N.W.2d 310 (1977).

62.23 Annotation Sub. (7a) (b) allows interim freezes of existing zoning or, if none exists, interim freezing of existing uses. It does not allow a city to freeze the more restrictive of zoning or uses. Town of Grand Chute v. City of Appleton, 91 Wis. 2d 293, 282 N.W.2d 629 (Ct. App. 1979).

62.23 Annotation A zoning board acted in excess of its power by reopening a proceeding that had once been terminated. Goldberg v. Milwaukee Zoning Appeals Board, 115 Wis. 2d 517, 340 N.W.2d 558 (Ct. App. 1983).

62.23 AnnotationA variance runs with the land. Goldberg v. Milwaukee Zoning Appeals Board, 115 Wis. 2d 517, 340 N.W.2d 558 (Ct. App. 1983).

62.23 Annotation Notice under sub. (7) (d) 1. b. is required when a proposed amendment makes a substantial change. Herdeman v. City of Muskego, 116 Wis. 2d 687, 343 N.W.2d 814 (Ct. App. 1983).

62.23 Annotation A zoning ordinance that denied an owner the entire use value of its property was unconstitutional. State ex rel. Nagawicka Is. Corp. v. Delafield, 117 Wis. 2d 23, 343 N.W.2d 816 (Ct. App. 1983).

62.23 Annotation A zoning ordinance itself can be the "comprehensive plan" required by sub. (7) (c). No separate comprehensive plan need be adopted by a city as a condition precedent to enacting a zoning ordinance. Bell v. City of Elkhorn, 122 Wis. 2d 558, 364 N.W.2d 144 (1985).

62.23 Annotation A city had no authority to elect against the notice provisions of sub. (7) (d). Gloudeman v. City of St. Francis, 143 Wis. 2d 780, 422 N.W.2d 864 (Ct. App. 1988).

62.23 Annotation Under sub. (7) (e) 7., the board does not have authority to invalidate a zoning ordinance and must accept the ordinance as written. Ledger v. Waupaca Board of Appeals, 146 Wis. 2d 256, 430 N.W.2d 370 (Ct. App. 1988).

62.23 Annotation Under sub. (7) (i) 1., "adjacent" means contiguous. Brazeau v. DHSS, 154 Wis. 2d 752, 454 N.W.2d 32 (Ct. App. 1990).

62.23 Annotation Sub. (7) (e) 1. allows a municipality to provide by ordinance that the municipal governing body has exclusive authority to consider special exception permit applications; the board of appeals retains exclusive authority absent such ordinance. Town of Hudson v. Hudson Town Board of Adjustment, 158 Wis. 2d 263, 461 N.W.2d 827 (Ct. App. 1990).

62.23 Annotation Impermissible prejudice of an appeals board member is discussed. Marris v. City of Cedarburg, 176 Wis. 2d 14, 498 N.W.2d 843 (1993).

62.23 Annotation Sub. (7) (i) 1. does not excuse a municipality for failing to make reasonable accommodation of a group home as required by federal law. Tellurian Ucan, Inc. v. Goodrich, 178 Wis. 2d 205, 504 N.W.2d 342 (Ct. App. 1993).

62.23 Annotation The federal fair housing act controls sub. (7) (i) 1. to the extent that its spacing requirements may not be used for a discriminatory purpose. "K" Care, Inc. v. Town of Lac du Flambeau, 181 Wis. 2d 59, 510 N.W.2d 697 (Ct. App. 1993).

62.23 Annotation General, rather than explicit, standards regarding the granting of special exceptions may be adopted and applied by the governing body. The applicant has the burden of formulating conditions showing that the proposed use will meet the standards. Upon approval, additional conditions may be imposed by the governing body. Kraemer & Sons v. Sauk County Adjustment Bd. 183 Wis. 2d 1, 515 N.W.2d 256 (1994).

62.23 Annotation Casual, occasional, accessory, or incidental use after the primary nonconforming use is terminated cannot serve to perpetuate a nonconforming use. Village of Menomonee Falls v. Veirstahler, 183 Wis. 2d 96, 515 N.W.2d 290 (Ct. App. 1994).

62.23 Annotation The power to regulate nonconforming uses includes the power to limit the extension or expansion of the use if it results in a change in the character of the use. Waukesha County v. Pewaukee Marina, Inc. 187 Wis. 2d 18, 522 N.W.2d 536 (Ct. App. 1994).

62.23 Annotation Sub. (7) (f) 1. allowing "civil penalties" for zoning violations does not authorize imposing a lien against the subject property retroactive to the date of the violation. Waukesha State Bank v. Village of Wales, 188 Wis. 2d 374, 525 N.W.2d 110 (Ct. App. 1994).

62.23 Annotation Though a conditional use permit was improperly issued by a town board, rather than a board of appeals, the permit was not void when the subject property owner acquiesced to the error for many years. Brooks v. Hartland Sportsman's Club, 192 Wis. 2d 606, 531 N.W.2d 445 (Ct. App. 1995).

62.23 Annotation When a zoning ordinance is changed, a builder may have a vested right, enforceable by mandamus, to build under the previously existing ordinance if the builder has submitted, prior to the change, an application for a permit in strict and complete conformance with the ordinance then in effect. Lake Bluff Housing Partners v. South Milwaukee, 197 Wis. 2d 157, 540 N.W.2d 189 (1995), 94-1155.

62.23 Annotation Unless the zoning ordinance provides otherwise, a court should measure the sufficiency of a conditional use application at the time that notice of the final public hearing is first given. Weber v. Town of Saukville, 209 Wis. 2d 214, 562 N.W.2d 412 (1997), 94-2336.

62.23 Annotation A permit issued for a use prohibited by a zoning ordinance is illegal per se. A conditional use permit only allows a property owner to put the property to a use that is expressly permitted, as long as conditions have been met. A use begun under an illegal permit cannot be a prior nonconforming use. Foresight, Inc. v. Babl, 211 Wis. 2d 599, 565 N.W.2d 279 (Ct. App. 1997), 96-1964.

62.23 Annotation A municipal attorney may not serve as both prosecutor and advisor to the tribunal in a hearing under sub. (7) (i). Nova Services, Inc. v. Village of Saukville, 211 Wis. 2d 691, 565 N.W.2d 283 (Ct. App. 1997), 96-2198.

62.23 Annotation Sub. (7a) authorizes transfer of zoning administration and enforcement to cities and villages upon enactment of an interim extraterritorial ordinance. Filing an application for a conditional use permit prior to adoption of the interim ordinance did not prevent the transfer of decision making; the applicant had no vested right by virtue of having requested a permit whose issuance was discretionary. Village of DeForest v. County of Dane, 211 Wis. 2d 804, 565 N.W.2d 296 (Ct. App. 1997), 96-1574.

62.23 Annotation An area variance and a use variance each require unnecessary hardship, but there is an "unnecessarily burdensome" test for an area variance while the test for a use variance is "no feasible use." State v. Kenosha County Board of Adjustment, 212 Wis. 2d 310, 569 N.W.2d 54 (Ct. App. 1997), 96-1235.

62.23 Annotation A nonconforming use, regardless of its duration, may be prohibited or restricted if it also constitutes a public nuisance or is harmful to public health, safety, or welfare. Town of Delafield v. Sharpley, 212 Wis. 2d 332, 568 N.W.2d 779 (Ct. App. 1997), 96-2458.

62.23 Annotation The legal standard of unnecessary hardship requires that the property owner demonstrate that without a variance there is no reasonable use for the property. When the property owner has a reasonable use for the property, the statute takes precedence and the variance should be denied. State v. Kenosha County Board of Adjustment, 218 Wis. 2d 396, 577 N.W.2d 813 (1998), 96-1235. See also State v. Outagamie, 2001 WI 78, 244 Wis. 2d 613, 628 N.W.2d 376, 98-1046.

62.23 Annotation A certiorari action exists only to test the validity of judicial or quasi-judicial determinations. It does not allow for answers, denials, or defenses by the respondent. Merkel v. Village of Germantown, 218 Wis. 2d 572, 581 N.W.2d 552 (Ct. App. 1998), 97-3347.

62.23 Annotation It is within the power of the court to deny a municipality's request for injunctive relief when a zoning ordinance violation is proven. The court should take evidence and weigh equitable interests including those of the state's citizens. Forest County v. Goode, 219 Wis. 2d 654, 579 N.W.2d 715 (1998), 96-3592.

62.23 Annotation Sub. (7) (e) 6. does not mandate a hearing for each variance application-only those that satisfy the legal requirements for applications. A city rule that a variance request would not be reheard unless accompanied by evidence of a substantial change of circumstances did not violate due process or equal protection guarantees. Denial of a variance based on the rule was not arbitrary and capricious. Tateoka v. City of Waukesha Board of Zoning Appeals, 220 Wis. 2d 656, 583 N.W.2d 871 (Ct. App. 1998), 97-1802.

62.23 Annotation Construction in violation of zoning, even when authorized by a voluntarily issued permit, is unlawful. Those who build in violation of zoning rules are not shielded from razing under sub. (8) because construction was completed before the lawfulness of the zoning was determined. However, in rare cases, there may be compelling equitable reasons when a requested order of abatement should not be issued. Lake Bluff Housing v. City of South Milwaukee, 222 Wis. 2d 222, 588 N.W.2d 45 (Ct. App. 1998), 97-1339.

62.23 Annotation The burden is on the applicant for a variance to demonstrate through evidence that without the variance he or she is prevented from enjoying any reasonable use of the property. State ex rel. Spinner v. Kenosha County Board of Adjustment, 223 Wis. 2d 99, 588 N.W.2d 662 (Ct. App. 1998), 97-2094.

62.23 Annotation A conditional use permit did not impose a condition that the conditional use not be conducted outside the permitted area. It was improper to revoke the permit based on that use. An enforcement action in relation to the parcel where the use was not permitted is an appropriate remedy. Bettendorf v. St. Croix County Board of Adjustment, 224 Wis. 2d 735, 591 N.W.2d 916 (Ct. App.1999), 98-2327.

62.23 Annotation Once a municipality has shown an illegal change in use to a nonconforming use, the municipality is entitled to terminate the entire nonconforming use. The decision is not within the discretion of the court reviewing the order. Village of Menomonee Falls v. Preuss, 225 Wis. 2d 746, 593 N.W.2d 496 (Ct. App. 1999), 98-0384.

62.23 Annotation To violate substantive due process guarantees, a zoning decision must involve more than simple errors in law or an improper exercise of discretion; it must shock the conscience. The city's violation of a purported agreement regarding zoning was not a violation. A court cannot compel a political body to adhere to an agreement regrading zoning if it has legitimate reasons for breaching. Eternalist Foundation v. City of Platteville, 225 Wis. 2d 759, 593 N.W.2d 84 (Ct. App. 1999), 98-1944.

62.23 Annotation Review of a certiorari action is limited to determining: 1) whether the board kept within its jurisdiction; 2) whether the board proceeded on a correct theory of law; 3) whether the board's action was arbitrary, oppressive, or unreasonable; and 4) whether the evidence was such that the board might reasonably make its order. Kapischke v. County of Walworth, 226 Wis. 2d 320, 595 N.W.2d 42 (Ct. App. 1999), 98-0796.

62.23 Annotation Zoning may not be legislated or modified by initiative under s. 9.20. An ordinance constituting a pervasive regulation of, or prohibition on, the use of land is zoning. Heitman v. City of Mauston, 226 Wis. 2d 542, 595 N.W.2d 450 (Ct. App. 1999), 98-3133.

62.23 Annotation A town with village powers has the authority to adopt ordinances authorizing its plan commission to review and approve industrial site plans before issuing a building permit. An ordinance regulating development need not be created with a particular degree of specificity other than is necessary to give developers reasonable notice of the areas of inquiry that the town will examine in approving or disapproving proposed sites. Town of Grand Chute v. U.S. Paper Converters, Inc. 229 Wis. 2d 674, 600 N.W.2d 33 (Ct. App. 1999), 98-2797.

62.23 Annotation The state, in administering the Fair Housing Act, may not order a zoning board to issue a variance based on characteristics unique to the landowner rather than the land. County of Sawyer Zoning Board v. Department of Workforce Development, 231 Wis. 2d 534, 605 N.W.2d 627 (Ct. App. 1999), 99-0707.

62.23 Annotation While the DNR has the authority to regulate the operation of game farms, its authority does not negate the power to enforce zoning ordinances against game farms. Both are applicable. Willow Creek Ranch v. Town of Shelby, 2000 WI 56, 235 Wis. 2d 409, 611 N.W.2d 693, 97-2075.

62.23 Annotation Statutory certiorari review exists to test the validity of agency decisions by reviewing the record, and the court has jurisdiction only for that limited purpose. An action to enforce a variance is an entirely different matter. It is coercive, and personal jurisdiction must be established by serving a summons and complaint or original writ separate from any related certiorari action. Winkelman v. Town of Delafield, 2000 WI App 254, 239 Wis. 2d 542, 620 N.W.2d 438, 99-3158.

62.23 Annotation The consideration by a separate city council committee, without notice, of a duplicate file of matters then under consideration by the city's zoning committee was not void. Oliveira v. City of Milwaukee, 2001 WI 27, 242 Wis. 2d 1, 624 N.W.2d 117, 98-2474.

62.23 Annotation If residents would not be living in a proposed community living arrangement because of disabilities, although some may have disabilities, a municipality is not required by the federal American with Disabilities Act or Fair Housing Amendments Act to make reasonable accommodations in the application of the sub. (7) (i) 1. 2500 foot requirement. State ex rel. Bruskewitz v. City of Madison, 2001 WI App 233, 248 Wis. 2d 297, 635 N.W.2d 797, 00-2563.

62.23 Annotation A change in method or quantity of production of a nonconforming use is not a new use when the original character of the use remains the same. The incorporation of modern technology into the business of the operator of a nonconforming use is allowed. Racine County v. Cape, 2002 WI App 19, 250 Wis. 2d 44, 639 N.W.2d 782, 01-0740.

62.23 Annotation Financial investment is a factor to consider when determining whether a zoning violation must be abated, but it does not outweigh all other equitable factors to be considered. Lake Bluff Housing Partners v. City of South Milwaukee, 2001 WI App 150, 246 Wis. 2d 785, 632 N.W.2d 485, 00-1958.

62.23 Annotation A variance authorizes a landowner to establish or maintain a use prohibited by zoning regulations. A special exception allows the landowner to put the property to a use expressly permitted but that conflicts with some requirement of the ordinance. The grant of a special exception does not require the showing of hardship required for a variance. Fabyan v. Waukesha County Board of Adjustment, 2001 WI App 162, 246 Wis. 2d 851, 632 N.W.2d 116, 00-3103.

62.23 Annotation The public policy of promoting confidence in impartial tribunals may justify expansion of the certiorari record when evidence outside of the record demonstrates procedural unfairness. However, before a circuit court may authorize expansion, the party alleging bias must make a prima facie showing of wrongdoing. Sills v. Walworth Cty Land, 2002 WI App 111, 254 Wis. 2d 538, 648 N.W.2d 878, 01-0901.

62.23 Annotation While an increase in the volume, intensity, or frequency of a nonconforming use is not sufficient to invalidate it, if the increase is coupled with some element of identifiable change or extension, the enlargement will invalidate a legal nonconforming use. A proposed elimination of cabins and the expansion from 21 to 44 RV sites was an identifiable change in a campground and extension of the use for which it had been licensed. Lessard v. Burnett County Board of Adjustment, 2002 WI App 186, 256 Wis. 2d 821, 649 N.W.2d 728, 01-2986.

62.23 Annotation To find discontinuance of a nonconforming use, proof of intent to abandon the nonconforming use is not required. Lessard v. Burnett County Board of Adjustment, 2002 WI App 186, 256 Wis. 2d 821, 649 N.W.2d 728, 01-2986.

62.23 Annotation A purpose of sub. (5) is that a plan commission have the opportunity to review and make a recommendation on a final plat before the governing body makes a final decision, but not to require that body to wait more than 30 days for the plan commission's report. KW Holdings, LLC v. Town of Windsor, 2003 WI App 9, 259 Wis. 2d 357, 656 N.W.2d 752, 02-0706.

62.23 Annotation A conditional use permit (CUP) is not a contract. A CUP is issued under an ordinance. A municipality has discretion to issue a permit and the right to seek enforcement of it. Noncompliance with the terms of a CUP is tantamount to noncompliance with the ordinance. Town of Cedarburg v. Shewczyk, 2003 WI App 10, 259 Wis. 2d 818, 656 N.W.2d 491, 02-0902.

62.23 Annotation An ordinance requirement that no special use permit will be granted unless it is "necessary for the public convenience" meant that the petitioner had to present sufficient evidence that the proposed use was essential to the community as a whole. Hearst-Argyle Stations v. Board of Zoning Appeals of the City of Milwaukee, 2003 WI App 48, 260 Wis. 2d 494, 659 N.W.2d 424, 02-0596.

62.23 Annotation Spot zoning grants privileges to a single lot or area that are not granted or extended to other land in the same use district. Spot zoning is not per se illegal but, absent any showing that a refusal to rezone will in effect confiscate the property by depriving all beneficial use thereof should only be indulged in when it is in the public interest and not solely for the benefit of the property owner who requests the rezoning. Step Now Citizens Group v. Town of Utica, 2003 WI App 109, 264 Wis. 2d 662, 663 N.W.2d 833, 02-2760.

62.23 Annotation The failure to comply with an ordinance's notice requirements, when all statutory notice requirements were met, did not defeat the purpose of the ordinance's notice provision. Step Now Citizens Group v. Town of Utica, 2003 WI App 109, 264 Wis. 2d 662, 663 N.W.2d 833, 02-2760.

62.23 Annotation Under Goode a landowner may contest whether he or she is in violation of the zoning ordinance and, if so, can further contest on equitable grounds the enforcement of a sanction for the violation. Town of Delafield v. Winkelman, 2004 WI 17, 269 Wis. 2d 109, 675 N.W.2d 470, 02-0979.

62.23 Annotation Area variance applicants need not meet the no reasonable use of the property standard that is applicable to use variance applications. The standard for unnecessary hardship required in area variance cases is whether compliance with the strict letter of the restrictions governing area, set backs, frontage, height, bulk, or density would unreasonably prevent the owner from using the property for a permitted purpose or would render conformity with those restrictions unnecessarily burdensome. Ziervogel v. Washington County Board of Adjustment, 2004 WI 23, 269 Wis. 2d 549, 676 N.W.2d 401, 02-1618.

62.23 Annotation In evaluating whether to grant an area variance to a zoning ordinance, a board of adjustment should focus on the purpose of the zoning law at issue in determining whether an unnecessary hardship exists for the property owner seeking the variance. The facts of the case should be analyzed in light of that purpose, and boards of adjustment must be afforded flexibility so that they may appropriately exercise their discretion. State v. Waushara County Board of Adjustment, 2004 WI 56, 271 Wis. 2d 547, 679 N.W.2d 514, 02-2400.

62.23 Annotation A municipality cannot be estopped from seeking to enforce a zoning ordinance, but a circuit court has authority to exercise its discretion in deciding whether to grant enforcement. Upon the determination of an ordinance violation, the proper procedure for a circuit court is to grant an injunction enforcing the ordinance, except when it is presented with compelling equitable reasons to deny it. Village of Hobart v. Brown County, 2005 WI 78, 281 Wis. 2d 628, 698 N.W.2d 83, 03-1907.

62.23 Annotation A board of appeals may not simply grant or deny an application with conclusory statements that the application does or does not satisfy the statutory criteria, but shall express, on the record, its reasoning why an application does or does not meet the statutory criteria. Even when a board's decision is dictated by a minority, these controlling members of the board ought to be able to articulate why an applicant has not satisfied its burden of proof on unnecessary hardship or why the facts of record cannot be reconciled with some requirement of the ordinance or statute. A written decision is not required as long as a board's reasoning is clear from the transcript of its proceedings. Lamar Central Outdoor, Inc. v. Board of Zoning Appeals of the City of Milwaukee, 2005 WI 117, 284 Wis. 2d 1, 700 N.W.2d 87, 01-3105.

62.23 Annotation Sub. (7) (h) relates to the use to which the building was put, not to the physical structure of the building itself. It limits the repairs and improvements that can be made on a structure that is used in a manner that does not conform to uses permitted by applicable zoning codes. Hillis v. Village of Fox Point Board of Appeals, 2005 WI App 106, 281 Wis. 2d 147, 699 N.W.2d 636, 04-1787.

62.23 Annotation An existing conditional use permit (CUP) is not a vested property right and the revocation of the permit is not an unconstitutional taking. A CUP merely represents a species of zoning designations. Because landowners have no property interest in zoning designations applicable to their properties, a CUP is not property and no taking occurs by virtue of a revocation. Rainbow Springs Golf Company, Inc. v. Town of Mukwonago, 2005 WI App 163, 284 Wis. 2d 519, 702 N.W.2d 40, 04-1771.

62.23 Annotation Neither the desire for a different remedy nor a resort to alternative legal theories was sufficient to insulate a party filing an action under sub. (8) from the impact of claim preclusion when that party had adequate opportunity to litigate its claims before the zoning board. Barber v. Weber, 2006 WI App 88, 292 Wis. 2d 426, 715 N.W.2d 683, 05-1196.

62.23 Annotation In deciding whether to grant a variance under sub. (7) (e) 7., a zoning board of appeals may consider the role municipal officials played in a zoning violation when determining whether a hardship was self-created and whether strict enforcement of the ordinance would result in an unnecessary hardship. Accent Developers, LLC v. City of Menomonie Board of Zoning Appeals, 2007 WI App 48, 300 Wis. 2d 561, 730 N.W.2d 194, 06-1268.

62.23 Annotation The court's opinion that a deck was optimally located in its current position was not the relevant inquiry in regard to the granting of an area variance. The board of adjustment was justified in determining that the property owner's desire for the variance to retain their nonconforming deck was based on a personal inconvenience rather than an unnecessary hardship. Block v. Waupaca County Board of Zoning Adjustment, 2007 WI App 199, 305 Wis. 2d 325, 738 N.W.2d 132, 06-3067.

62.23 Annotation A municipality may not effect a zoning change by simply printing a new map map marked "official map." Village of Hobart v. Brown County, 2007 WI App 250, 306 Wis. 2d 263, 742 N.W.2d 907, 07-0891.

62.23 Annotation Zoning that restricts land so that the landowner has no permitted use as of right must bear a substantial relation to the health, safety, morals, or general welfare of the public in order to withstand constitutional scrutiny. Town of Rhine v. Bizzell, 2008 WI 76, 311 Wis. 2d 1, 751 N.W.2d 780, 06-0450.

62.23 Annotation Ziervogel did not state that use cannot be a factor in an area variance analysis. It stated that use cannot overwhelm all other considerations in the analysis, rendering irrelevant any inquiry into the uniqueness of the property, the purpose of the ordinance, and the effect of a variance on the public interest. Here, the board properly considered the purpose of the zoning code, the effect on neighboring properties, and the hardship alleged. Driehaus v. Walworth County, 2009 WI App 63, 317 Wis. 2d 734, 767 N.W.2d 343, 08-0947.

62.23 Annotation Condominiums are not a form of land use. A condominium unit set aside for commercial use runs afoul of a zoning ordinance prohibiting commercial use. When an intended commercial use did not comport with a town's zoning restrictions, approval of the condominium by the town was de facto rezoning. A town could not seek to avoid the restrictions of applicable extraterritorial zoning by aiming to define its action as something other than a zoning change. Village of Newburg v. Town of Trenton, 2009 WI App 139, 321 Wis. 2d 424, 773 N.W.2d 500, 08-2997.

62.23 Annotation Having a vested interest in the continuance of a use is fundamental to protection of a nonconforming use. There can be no vested interest if the use is not actually and actively occurring at the time the ordinance amendment takes effect. However, it does not follow that any use that is actually occurring on the effective date of the amendment is sufficient to give the owner a vested interest in its continued use. To have a vested interest in the continuation of a use requires that if the continuance of the use were to be prohibited, substantial rights would be adversely affected, which will ordinarily mean that there has been a substantial investment in the use. The longevity of a use and the degree of development of a use are subsumed in an analysis of what investments an owner has made, rather than separate factors to be considered. Town of Cross Plains v. Kitt's "Field of Dreams" Korner, Inc. 2009 WI App 142, 321 Wis. 2d 671, 775 N.W.2d 283, 08-0546.

62.23 Annotation There must be reasonable reliance on the existing law in order to acquire a vested interest in a nonconforming use. Reasonable reliance on the existing law was not present when the owners knew the existing law was soon to change at the time the use was begun. Town of Cross Plains v. Kitt's "Field of Dreams" Korner, Inc. 2009 WI App 142, 321 Wis. 2d 671, 775 N.W.2d 283, 08-0546.

62.23 Annotation The language of this section clearly and unambiguously conveys that the mechanism for an appeal of a board of appeals decision is an action in certiorari for review of the board's decision. The action is against the board of appeals, not against the city. Acevedo v. City of Kenosha, 2011 WI App 10, 331 Wis. 2d 218, 793 N.W.2d 500, 10-0070.

62.23 Annotation When a village eliminated the selling of cars as a conditional use in general business districts a previously granted conditional use permit (CUP) was voided, the property owner was left with a legal nonconforming use to sell cars, and the village could not enforce the strictures of the CUP against the property owner. Therefore, the owner could continue to sell cars in accordance with the historical use of the property, but if the use were to go beyond the historical use of the property, the village could seek to eliminate the property's status as a legal nonconforming use. Hussein v. Village of Germantown Board of Zoning Appeals, 2011 WI App 96, 334 Wis. 2d 764, 800 N.W.2d 551, 10-2178.

62.23 Annotation The line distinguishing general police power regulation from zoning ordinances is far from clear. The question of whether a particular enactment constitutes a zoning ordinance is often a matter of degree. Broad statements of the purposes of zoning and the purposes of an ordinance are not helpful in distinguishing a zoning ordinance from an ordinance enacted pursuant to non-zoning police power. The statutorily enumerated purposes of zoning are not the exclusive domain of zoning regulation. A more specific and analytically helpful formulation of the purpose of zoning, at least in the present case, is to separate incompatible land uses. Multiple factors are considered and discussed. Zwiefelhofer v. Town of Cooks Valley, 2012 WI 7, 338 Wis. 2d 488, 809 N.W.2d 362, 10-2398.

62.23 Annotation Zoning ordinances may be applied to land held by the U.S. for an Indian tribe so long as they do not conflict with a federal treaty, agreement, or statute and so long as the land use proscribed is not a federal governmental function. 58 Atty. Gen. 91.

62.23 Annotation Zoning ordinances utilizing definitions of "family" to restrict the number of unrelated persons who may live in a single family dwelling are of questionable constitutionality. 63 Atty. Gen. 34.

62.23 Annotation County shoreland zoning of unincorporated areas adopted under s. 59.971 [now 59.692] is not superseded by municipal extraterritorial zoning under s. 62.23 (7a). Sections 59.971, 62.23 (7), (7a) and 144.26 [now 281.31] discussed. Municipal extraterritorial zoning within shorelands is effective insofar as it is consistent with, or more restrictive than, the county shoreland zoning regulations. 63 Atty. Gen. 69.

62.23 Annotation Extraterritorial zoning under sub. (7a) is discussed. 67 Atty. Gen. 238.

62.23 Annotation A city's ban on almost all residential signs violated the right of free speech. City of LaDue v. Gilleo, 512 U.S. 43, 129 L. Ed. 2d 22 (1994).

62.23 Annotation There is no property interest in a position on a zoning board of appeals and none was created by a common council member's assertion that the council would not approve a board member's successor. Generally, the 1st amendment protects a person from being removed from public employment for purely political reasons, but a board member is an exempt policymaker. Pleva v. Norquist, 195 F.3d 905 (1999).

62.23 Annotation Plaintiffs were not required to exhaust administrative remedies under sub. (7) (e) before bringing a civil rights act suit challenging the definition of "family" as used in that portion of a village zoning ordinance creating single-family residential zones since plaintiffs' claim was based on federal law. Timberlake v. Kenkel, 369 F. Supp. 456.

62.23 Annotation The denial of a permit for a 2nd residential facility within a 2,500 foot radius pursuant to sub. (7) (i) 1., which had the effect of precluding handicapped individuals, absent evidence of adverse impact on the legislative goals of the statute or of a burden upon the village constituted a failure to make reasonable accommodations in violation of federal law. U.S. v. Village of Marshall, 787 F. Supp. 872 (1992).

62.23 Annotation Sub. (2) (i) 1. and 2r. are preempted by the Federal Fair Housing Amendment Act and the Americans With Disabilities Act. Sub. (2) (i) 1. and 2r. impermissibly classify people on the basis of disability by imposing a 2,500 foot spacing requirement on community living arrangements for the disabled. Oconomowoc Residential Programs v. City of Greenfield, 23 F. Supp. 2d 941 (1998).

62.23 Annotation The necessity of a zoning variance or amendments notice to the Wisconsin department of natural resources under the shoreland zoning and navigable waters protection acts. Whipple, 57 MLR 25.

62.23 Annotation Architectural Appearances Ordinances and the 1st Amendment. Rice. 76 MLR 439 (1992).



62.231 Zoning of wetlands in shorelands.

62.231  Zoning of wetlands in shorelands.

62.231(1) (1)  Definitions. As used in this section:

62.231(1)(a) (a) "Shorelands" has the meaning specified under s. 59.692 (1) (b).

62.231(1)(b) (b) "Wetlands" has the meaning specified under s. 23.32 (1).

62.231(2) (2) Filled wetlands. Any wetlands which are filled prior to the date on which a city receives a final wetlands map from the department of natural resources in a manner which affects their characteristics as wetlands are filled wetlands and not subject to an ordinance adopted under this section.

62.231(2m) (2m) Certain wetlands on landward side of an established bulkhead line. Any wetlands on the landward side of a bulkhead line, established by the city under s. 30.11 prior to May 7, 1982, and between that bulkhead line and the ordinary high-water mark are exempt wetlands and not subject to an ordinance adopted under this section.

62.231(3) (3) Adoption of ordinance. To effect the purposes of s. 281.31 and to promote the public health, safety and general welfare, each city shall zone by ordinance all unfilled wetlands of 5 acres or more which are shown on the final wetland inventory maps prepared by the department of natural resources for the city under s. 23.32, which are located in any shorelands and which are within its incorporated area. A city may zone by ordinance any unfilled wetlands which are within its incorporated area at any time.

62.231(4) (4) City planning.

62.231(4)(a)(a) Powers and procedures. Except as provided under sub. (5), s. 62.23 applies to ordinances and amendments enacted under this section.

62.231(4)(b) (b) Impact on other zoning ordinances. If a city ordinance enacted under s. 62.23 affecting wetlands in shorelands is more restrictive than an ordinance enacted under this section affecting the same lands, it continues to be effective in all respects to the extent of the greater restrictions, but not otherwise.

62.231(5) (5) Repair and expansion of existing structures permitted. Notwithstanding s. 62.23 (7) (h), an ordinance adopted under this section may not prohibit the repair, reconstruction, renovation, remodeling or expansion of a nonconforming structure in existence on the effective date of an ordinance adopted under this section or any environmental control facility in existence on May 7, 1982 related to that structure.

62.231(5m) (5m) Restoration of certain nonconforming structures.

62.231(5m)(a)(a) Restrictions that are applicable to damaged or destroyed nonconforming structures and that are contained in an ordinance enacted under this section may not prohibit the restoration of a nonconforming structure if the structure will be restored to the size, subject to par. (b), location, and use that it had immediately before the damage or destruction occurred, or impose any limits on the costs of the repair, reconstruction, or improvement if all of the following apply:

62.231(5m)(a)1. 1. The nonconforming structure was damaged or destroyed on or after March 2, 2006.

62.231(5m)(a)2. 2. The damage or destruction was caused by violent wind, vandalism, fire, flood, ice, snow, mold, or infestation.

62.231(5m)(b) (b) An ordinance enacted under this section to which par. (a) applies shall allow for the size of a structure to be larger than the size it was immediately before the damage or destruction if necessary for the structure to comply with applicable state or federal requirements.

62.231(6) (6) Failure to adopt ordinance. If any city does not adopt an ordinance required under sub. (3) within 6 months after receipt of final wetland inventory maps prepared by the department of natural resources for the city under s. 23.32, or if the department of natural resources, after notice and hearing, determines that a city adopted an ordinance which fails to meet reasonable minimum standards in accomplishing the shoreland protection objectives of s. 281.31 (1), the department of natural resources shall adopt an ordinance for the city. As far as applicable, the procedures set forth in s. 87.30 apply to this subsection.

62.231(6m) (6m) Certain amendments to ordinances. For an amendment to an ordinance enacted under this section that affects an activity that meets all of the requirements under s. 281.165 (2), (3) (a), or (4) (a), the department of natural resources may not proceed under sub. (6), or otherwise review the amendment, to determine whether the ordinance, as amended, fails to meet reasonable minimum standards.

62.231 History History: 1981 c. 330, 391; 1995 a. 201; 1995 a. 227; 1999 a. 9; 2005 a. 112; 2011 a. 6.

62.231 Annotation The legal standard of unnecessary hardship requires that the property owner demonstrate that without a variance there is no reasonable use for the property. When the property owner has a reasonable use for the property, the statue takes precedence and the variance should be denied. State v. Kenosha County Board of Adjustment, 218 Wis. 2d 396, 577 N.W.2d 813 (1998), 96-1235. See also State v. Outagamie, 2001 WI 78, 244 Wis. 2d 613, 628 N.W.2d 376, 98-1046.

62.231 Annotation The burden is on the applicant for a variance to demonstrate through evidence that without the variance he or she is prevented from enjoying any reasonable use of the property. State ex rel. Spinner v. Kenosha County Board of Adjustment, 223 Wis. 2d 99, 588 N.W.2d 662 (Ct. App. 1998), 97-2094.

62.231 Annotation Wisconsin's Shoreland Management Program: An Assessment With Implications for Effective Natural Resources Management and Protection. Kuczenski. 1999 WLR 273.



62.232 Required notice on certain approvals.

62.232  Required notice on certain approvals.

62.232(1) (1) In this section, "wetland" has the meaning given in s. 23.32 (1).

62.232(2) (2)

62.232(2)(a)(a) Except as provided in par. (b), a city that issues a building permit or other approval for construction activity, shall give the applicant a written notice as specified in subs. (3) and (4) at the time the building permit is issued.

62.232(2)(b) (b)

62.232(2)(b)1.1. A city is not required to give the notice under par. (a) at the time that it issues a building permit if the city issues the building permit on a standard building permit form prescribed by the department of safety and professional services.

62.232(2)(b)2. 2. A city is not required to give the notice under par. (a) at the time that it issues a building permit or other approval if the building permit or other approval is for construction activity that does not involve any land disturbing activity including removing protective ground cover or vegetation, or excavating, filling, covering, or grading land.

62.232(3) (3) Each notice shall contain the following language: "YOU ARE RESPONSIBLE FOR COMPLYING WITH STATE AND FEDERAL LAWS CONCERNING CONSTRUCTION NEAR OR ON WETLANDS, LAKES, AND STREAMS. WETLANDS THAT ARE NOT ASSOCIATED WITH OPEN WATER CAN BE DIFFICULT TO IDENTIFY. FAILURE TO COMPLY MAY RESULT IN REMOVAL OR MODIFICATION OF CONSTRUCTION THAT VIOLATES THE LAW OR OTHER PENALTIES OR COSTS. FOR MORE INFORMATION, VISIT THE DEPARTMENT OF NATURAL RESOURCES WETLANDS IDENTIFICATION WEB PAGE OR CONTACT A DEPARTMENT OF NATURAL RESOURCES SERVICE CENTER."

62.232(4) (4) The notice required in sub. (2) (a) shall contain the electronic Web site address that gives the recipient of the notice direct contact with that Web site.

62.232(5) (5) A city in issuing a notice under this section shall require that the applicant for the building permit sign a statement acknowledging that the person has received the notice.

62.232 History History: 2009 a. 373; 2011 a. 32.



62.233 Zoning of annexed or incorporated shorelands.

62.233  Zoning of annexed or incorporated shorelands.

62.233(1)(1) In this section:

62.233(1)(a) (a) "Principal building" means the main building or structure on a single lot or parcel of land and includes any attached garage or attached porch.

62.233(1)(b) (b) "Shorelands" has the meaning given in s. 59.692 (1) (b).

62.233(1)(c) (c) "Shoreland setback area" has the meaning given in s. 59.692 (1) (bn).

62.233(2) (2) Every city shall, on or before July 1, 2014, enact an ordinance that applies to all of the following shorelands:

62.233(2)(a) (a) A shoreland that was annexed by the city after May 7, 1982, and that prior to annexation was subject to a county shoreland zoning ordinance under s. 59.692.

62.233(2)(b) (b) For a city that incorporated after April 30, 1994, under s. 66.0203, 66.0211, 66.0213, or 66.025 [s. 66.0215], a shoreland that before incorporation as a city was part of a town that was subject to a county shoreland zoning ordinance under s. 59.692.

62.233(3) (3) A city ordinance enacted under this section shall include at least all of the following provisions:

62.233(3)(a) (a) A provision establishing a shoreland setback area of at least 50 feet from the ordinary high-water mark, except as provided in par. (b).

62.233(3)(b) (b) A provision authorizing construction or placement of a principal building within the shoreland setback area established under par. (a) if all of the following apply:

62.233(3)(b)1. 1. The principal building is constructed or placed on a lot or parcel of land that is immediately adjacent on each side to a lot or parcel of land containing a principal building.

62.233(3)(b)2. 2. The principal building is constructed or placed within a distance equal to the average setback of the principal building on the adjacent lots or 35 feet from the ordinary high-water mark, whichever distance is greater.

62.233(3)(c) (c)

62.233(3)(c)1.1. A provision requiring a person who owns shoreland property that contains vegetation to maintain that vegetation in a vegetative buffer zone along the entire shoreline of the property and extending 35 feet inland from the ordinary high-water mark of the navigable water, except as provided in subd. 2.

62.233(3)(c)2. 2. If the vegetation in a vegetative buffer zone contains invasive species or dead or diseased vegetation, the owner of the shoreland property may remove the vegetation, except that if the owner removes all of the vegetation in the vegetative buffer zone, the owner shall establish a vegetative buffer zone with new vegetation.

62.233(3)(d) (d) A provision allowing a person who is required to maintain or establish a vegetative buffer zone under par. (c) to remove all of the vegetation in a part of that zone in order to establish a viewing or access corridor that is no greater than 30 feet wide for every 100 feet of shoreline frontage and that extends no more than 35 feet inland from the ordinary high-water mark.

62.233(5) (5) Provisions of a county shoreland zoning ordinance under s. 59.692 that were applicable, prior to annexation, to any shoreland annexed by a city after May 7, 1982, shall continue in effect and shall be enforced after annexation by the annexing city until the effective date of an ordinance enacted by the city under sub. (2).

62.233(6) (6) Provisions of a county shoreland zoning ordinance under s. 59.692 that were applicable prior to incorporation to any shoreland that is part of a town that incorporates as a city under s. 66.0203, 66.0211, 66.0213, or 66.0215 after April 30, 1994, shall continue in effect and shall be enforced after incorporation by the incorporated city until the effective date of an ordinance enacted by the city under sub. (2).

62.233(7) (7) An ordinance enacted under sub. (2) does not apply to lands adjacent to an artificially constructed drainage ditch, pond, or stormwater retention basin if the drainage ditch, pond, or retention basin is not hydrologically connected to a natural navigable water body.

62.233 History History: 2013 a. 80.



62.234 Construction site erosion control and storm water management zoning.

62.234  Construction site erosion control and storm water management zoning.

62.234(1) (1)  Definition. As used in this section, "department" means the department of natural resources.

62.234(2) (2) Authority to enact ordinance. To effect the purposes of s. 281.33 and to promote the public health, safety and general welfare, a city may enact a zoning ordinance, that is applicable to all of its incorporated area, for construction site erosion control at sites described in s. 281.33 (3) (a) 1. a. and b. and for storm water management. This ordinance may be enacted separately from ordinances enacted under s. 62.23. An ordinance enacted under this subsection is subject to the strict conformity requirements under s. 281.33 (3m).

62.234(4) (4) Applicability of city zoning provisions.

62.234(4)(a)(a) Except as otherwise specified in this section, s. 62.23 applies to any ordinance or amendment to an ordinance enacted under this section.

62.234(4)(b) (b) Variances and appeals regarding construction site erosion control or storm water management regulations under this section are to be determined by the board of appeals for that city. Procedures under s. 62.23 (7) (e) apply to these determinations.

62.234(4)(c) (c) An ordinance enacted under this section supersedes all provisions of an ordinance enacted under s. 62.23 that relate to construction site erosion control at sites described in s. 281.33 (3) (a) 1. a. and b. or to storm water management regulation.

62.234(5) (5) Applicability of comprehensive zoning plan or general zoning ordinance. Ordinances enacted under this section shall accord and be consistent with any comprehensive zoning plan or general zoning ordinance applicable to the enacting cities, so far as practicable.

62.234(6) (6) Applicability of local subdivision regulation. All powers granted to a city under s. 236.45 may be exercised by it with respect to construction site erosion control at sites described in s. 281.33 (3) (a) 1. a. and b. or with respect to storm water management regulation, if the city has or provides a planning commission or agency.

62.234(7) (7) Applicability to local governments and agencies. An ordinance enacted under this section is applicable to activities conducted by a unit of local government and an agency of that unit of government. An ordinance enacted under this section is not applicable to activities conducted by an agency, as defined under s. 227.01 (1) but also including the office of district attorney, which is subject to the state plan promulgated or a memorandum of understanding entered into under s. 281.33 (2).

62.234(8) (8) Intergovernmental cooperation.

62.234(8)(a)(a) Except as provided in par. (c), s. 66.0301 applies to this section, but for the purposes of this section any agreement under s. 66.0301 shall be effected by ordinance.

62.234(8)(b) (b) If a city is served by a regional planning commission under s. 66.0309 and if the commission consents, the city may empower the commission by ordinance to administer the ordinance enacted under this section throughout the city, whether or not the area otherwise served by the commission includes all of that city.

62.234(8)(c) (c) If a city is served by the Dane County Lakes and Watershed Commission, and if the commission consents, the city may empower the commission by ordinance to administer the ordinance enacted under this section throughout the city, whether or not the area otherwise served by the commission includes all of that city. Section 66.0301 does not apply to this paragraph.

62.234 History History: 1983 a. 416; 1983 a. 538 s. 271; 1989 a. 31, 324; 1993 a. 16; 1995 a. 227; 1999 a. 150 s. 672; 2013 a. 20.

62.234 Annotation This section contains no prohibition against imposing municipal fees for services in connection with erosion control projects. It does not mandate that fees be listed "within the four corners" of the ordinance. The statute does not mention fees. Sub. (4) (c) states that an ordinance adopted under s. 62.23 that relates to construction site erosion control at sites where the construction activities do not include the construction of a building or to storm water management regulation is superseded by an ordinance adopted under s. 62.234. A fee schedule adopted via resolution was not an ordinance enacted under s. 62.23 and was not superseded by the city's erosion control ordinance. Edgerton Contractors, Inc. v. City of Wauwatosa, 2010 WI App 45, 324 Wis. 2d 256, 781 N.W.2d 228, 09-1042.



62.237 Municipal mortgage housing assistance.

62.237  Municipal mortgage housing assistance.

62.237(1)(1)  Definitions. In this section:

62.237(1)(a) (a) "Debt service" means the amount due of principal, interest and premium for mortgage revenue bonds or revenue bonds issued under this section.

62.237(1)(b) (b) "Dwelling" means any structure used or intended to be used for habitation with up to 2 separate units certified for occupancy by the city. "Dwelling" also means any housing cooperative incorporated under ch. 185 or 193.

62.237(1)(c) (c) "Lending institution" means any private business issuing home mortgages.

62.237(1)(d) (d) "Municipality" means any city with a population greater than 75,000.

62.237(1)(e) (e) "Owner-occupied dwelling" means a dwelling in which the owner occupies or will occupy any unit.

62.237(2) (2) Issuing loans.

62.237(2)(a)(a) The legislative body of any municipality may adopt a resolution, authorizing the municipality to:

62.237(2)(a)1. 1. Issue mortgage loans with an interest rate less than the lowest rate available at lending institutions within the municipality, for the purchase or construction of any owner-occupied dwelling located within an area described in sub. (3). Financing for rehabilitation or home improvements may be made available as part of these loans.

62.237(2)(a)2. 2. Issue loans to any lending institution within the municipality that agrees to loan the money at designated terms for the purchase, purchase and rehabilitation or construction of any owner-occupied dwelling located within an area described in sub. (3).

62.237(2)(a)3. 3. Foreclose any mortgage and sell the mortgaged property for collection purposes if the mortgagor defaults on the payment of principal and interest of a loan issued under this section.

62.237(2)(b) (b) The resolution shall designate each area in which dwellings are eligible for loans.

62.237(2)(c) (c) No loan may be issued to purchase, purchase and rehabilitate or construct a dwelling that violates applicable provisions of the one- and 2-family dwelling code under ss. 101.60 to 101.66, or that violates any ordinance the municipality adopts regulating the dwelling. If the dwelling is found to be violating the dwelling code or any ordinance after issuance of the loan, the loan shall default. The municipality may require the full loan to become due or may increase the interest rate to the maximum allowable. The municipality may defer imposing a penalty for up to one year after the violation is found to exist.

62.237(3) (3) Eligible areas. Owner-occupied dwellings in any area of the municipality are eligible for loans under this section if any 2 of the following conditions exist:

62.237(3)(a) (a) The median assessed property value of one- and 2-family dwellings in the area is less than or equal to 80% of the median assessed property value of one- and 2-family dwellings in the municipality.

62.237(3)(b) (b) The median family income of the area is less than or equal to 80% of the median family income of the municipality.

62.237(3)(c) (c) The proportion of owner-occupied dwellings in the area is less than or equal to 80% of the proportion of owner-occupied dwellings in the municipality.

62.237(3)(d) (d) The vacancy rate of dwellings in the area is greater than or equal to 120% of the vacancy rate of dwellings in the municipality.

62.237(4) (4) Revenue bonding.

62.237(4)(a)(a) The governing body of any municipality may issue revenue bonds by resolution, to finance low-interest mortgage loans under this section. The resolution shall state the maximum dollar amount of authorized bonds and the purpose for which the municipality may issue the bonds. The resolution shall state the terms, form and content of the bonds. These bonds may be registered under s. 67.09.

62.237(4)(b) (b) Debt service is payable solely from revenues received from the loans issued under this section. No mortgage revenue bond or revenue bond issued under this section is a debt of the municipality or a charge against the city's general credit or taxing powers. The municipality shall plainly state the provisions of this paragraph on the face of each mortgage revenue bond or revenue bond.

62.237(4)(c) (c) The municipality shall use revenues from payment of the principal and interest of loans issued under this section to pay debt service. The municipality shall use any excess revenues to pay other costs accruing from the issuance of the loans. The municipality shall deposit any remaining revenues in a revolving fund of the municipal treasury, to use for additional loans under this section.

62.237(4)(d) (d) The resolution may authorize appointment of a receiver to collect interest and principal on loans issued under this section for paying debt service, if the municipality defaults on paying debt service.

62.237 History History: 1979 c. 221; 1983 a. 24, 27, 207; 1999 a. 150 s. 378; Stats. 1999 s. 62.237; 2005 a. 441.



62.25 Claims and actions.

62.25  Claims and actions.

62.25(1)(1)  Claims. No action may be brought or maintained against a city upon a claim or cause of action unless the claimant complies with s. 893.80. This subsection does not apply to actions commenced under s. 19.37, 19.97 or 281.99.

62.25(2) (2) Actions.

62.25(2)(a)(a) Damages, if any, in an action against a city officer in the officer's official capacity, except the action directly involve the title to the officer's office, shall not be awarded against such officer, but may be awarded against the city.

62.25(2)(b) (b) In an action to restrain payment by a city for work performed or material furnished, the plaintiff shall give a bond conditioned for payment to the claimant, if the action is finally determined in the claimant's favor, of damages caused by the delay, including expense incurred in the action, and interest. The bond shall be with 2 sureties to be approved by the court, and in an amount fixed by the court and sufficient to cover all probable damages.

62.25(2)(d) (d) No person shall be ineligible to sit as judge, justice or juror in an action to which the city is a party, by reason of being an inhabitant of the city.

62.25 History History: 1977 c. 285; 1979 c. 323 s. 33; 1991 a. 316; 1995 a. 158, 225; 1997 a. 27.

62.25 Cross-reference Cross-reference: See s. 62.12 (8) as to filing claims and demands against the city.

62.25 Cross-reference Cross-reference: See s. 66.0609 for an alternative system of approving claims.

62.25 Annotation An action against a municipality based on a filed "claim" that did not state a dollar amount must be dismissed. The fact that the city council denied the claim did not bar the defense. By purchasing liability insurance the city did not waive the protection of the statute. The plaintiff can start a new action under s. 893.35. Sambs v. Nowak, 47 Wis. 2d 158, 177 N.W.2d 144 (1970).

62.25 Annotation Sub. (1) is applicable to a counterclaim for money damages in a lawsuit commenced by a city. Milwaukee v. Milwaukee Civic Developments, 71 Wis. 2d 647, 239 N.W.2d 44.

62.25 Annotation Nothing in either ch. 62 or ch. 120 precludes a school board from qualifying as a proper "claimant" under s. 62.25. Joint School Dist. No. 1 v. City of Chilton, 78 Wis. 2d 52, 253 N.W.2d 879.

62.25 Annotation This section does not apply to a claim for equitable relief. Kaiser v. City of Mauston, 99 Wis. 2d 345, 299 N.W.2d 259 (Ct. App. 1980).



62.26 General provisions.

62.26  General provisions.

62.26(1)(1)  Laws in force. The general laws for the government of cities, villages and towns, the assessment and collection of taxes, the preservation of public and private property, highways, roads and bridges, the punishment of offenders, the collection of penalties and the manner of conducting elections shall be in force in all cities organized under this subchapter except as otherwise provided under this subchapter.

62.26(2) (2) Equity in land. The acquisition or retention by a city of an equity of redemption in lands shall not create any liability on the part of the city to pay any bonds issued or mortgage or trust deed upon such lands executed prior to the acquisition by the city of such equity.

62.26(3) (3) Forms. The use of any forms prescribed by the statutes of this state, as far as the same are applicable, shall be as legal and of the same force and effect as the use of the forms prescribed by this subchapter.

62.26(4) (4) Rewards. When any heinous offense or crime has been committed against life or property within any city the mayor, with the consent of a majority of the alderpersons, may offer a reward for the apprehension of the criminal or perpetrator of such offense.

62.26(6) (6) Cities in more than one county. In cities lying in more than one county the following shall apply:

62.26(6)(b) (b) Accused persons may be put in custody of an officer or committed to the jail of the city or of the county where the offense was committed.

62.26(6)(d) (d) Officers of the city, who by law have the powers of constables in the county in which the city is located, shall have such powers in either county.

62.26(7) (7) Change of city name. The name of any city of the fourth class shall be changed if a majority of the electors shall address a written petition therefor to the council designating the new name, and the council shall by a two-thirds vote of all the members adopt an ordinance changing to such new name. The change shall be in effect upon publication of the ordinance in the official paper, and the filing of a copy thereof in the office of the secretary of state.

62.26 History History: 1977 c. 151; 1993 a. 184.



62.50 Police and fire departments in 1st class cities.

62.50  Police and fire departments in 1st class cities.

62.50(1e)(1e)  Definition. In this section, "offense" means any felony or Class A or Class B misdemeanor violation of any of the following:

62.50(1e)(a) (a) Chapters 940 and 941.

62.50(1e)(b) (b) Section 942.08.

62.50(1e)(c) (c) Section 942.09.

62.50(1e)(d) (d) Chapters 943 to 948.

62.50(1h) (1h) Organization. In all 1st class cities, however incorporated, there shall be a board of fire and police commissioners, consisting of either 7 or 9 citizens, not more than 3, if the board has 7 members, or 4, if the board has 9 members, of whom shall at any time belong to the same political party. The staff and members of the board shall receive the salary or other compensation for their services fixed by the common council. The salary shall be fixed at the same time and in the same manner as the salary of other city officials and employees. Except as otherwise provided in this subsection, a majority of the members-elect, as that term is used in s. 59.001 (2m), of the board shall constitute a quorum necessary for the transaction of business. A 3-member panel of the board may conduct, and decide by majority vote, a trial described under sub. (12) or may hear and decide, by majority vote, charges filed by an aggrieved person under sub. (19). It shall be the duty of the mayor of the city, on or before the 2nd Monday in July, to appoint 7, or 9, members of the board, designating the term of office of each, one to hold one year, 2 to hold 2 years, 2 to hold 3 years, one to hold 4 years if the board has 7 members, and 2 to hold 4 years if the board has 9 members, and one to hold 5 years if the board has 7 members, and 2 to hold 5 years if the board has 9 members, and until their respective successors shall be appointed and qualified. Thereafter the terms of office shall be 5 years from the 2nd Monday in July, and until a successor is appointed and qualified. The mayor may reduce the size of the board from 9 to 7 members by failing to appoint 2 successors for individuals whose terms expire at the same time. Every person appointed a member of the board shall be subject to confirmation by the common council and every appointed member shall, before entering upon the duties of the office take and subscribe the oath of office prescribed by article IV, section 28, of the constitution, and file the same duly certified by the officer administering it, with the clerk of the city. Not later than the first day of the 7th month beginning after a member appointed by the mayor is confirmed by the common council, the member shall enroll in a training class that is related to the mission of the board and, not later than the first day of the 13th month beginning after a member appointed by the mayor is confirmed by the common council, the member shall complete the class. The training class shall be conducted by the city. Appointments made prior to the time this subchapter first applies to a 1st class city shall not be subject to confirmation by the common council.

62.50(1m) (1m) Policy review. The board shall conduct at least once each year a policy review of all aspects of the operations of the police and fire departments of the city. The board may prescribe general policies and standards for the departments. The board may inspect any property of the departments, including but not limited to books and records, required for a review under this section.

62.50(2) (2) Control of appointments. No person may be appointed to any position either on the police force or in the fire department of the city, except with the approval of the board.

62.50(3) (3) Rules.

62.50(3)(a)(a) The board may prescribe rules for the government of the members of each department and may delegate its rule-making authority to the chief of each department. The board shall prescribe a procedure for review, modification and suspension of any rule which is prescribed by the chief, including, but not limited to, any rule which is in effect on March 28, 1984.

62.50(3)(am) (am) The common council may suspend any rule prescribed by the board under par. (a).

62.50(3)(b) (b) The board shall adopt rules to govern the selection and appointment of persons employed in the police and fire departments of the city. The rules shall be designed to secure the best service for the public in each department. The rules shall provide for ascertaining, as far as possible, physical qualifications, standing and experience of all applicants for positions, and may provide for the competitive examination of some or all applicants in such subjects as are deemed proper for the purpose of best determining the applicants' qualifications for the position sought. The rules may provide for the classification of positions in the service and for a special course of inquiry and examination for candidates for each class.

62.50(3)(c) (c) The rules of each department shall be available to the public at a cost not to exceed the actual copying costs.

62.50(4) (4) Printing and distribution of regulations. The board shall cause the rules and regulations prepared and adopted under this section, and all changes therein, to be printed and distributed as the board deems necessary, and the expense thereof shall be certified by the board to the city comptroller and shall be paid by the city. The rules and regulations shall specify the date when they take effect, and thereafter all selections of persons for employment, appointment or promotion, either in the police force or the fire department of such cities except of the chief of police, the inspector of police, the chief engineer and the first assistant of the fire department, shall be made in accordance with such rules and regulations.

62.50(5) (5) Examinations. The examinations which the rules and regulations provide for shall be public and free to all U.S. citizens with proper limitations as to age, health and, subject to ss. 111.321, 111.322 and 111.335, arrest and conviction record. The examinations shall be practical in their character and shall relate to those matters which fairly test the relative capacity of the candidates to discharge the duties of the positions in which they seek employment or to which they seek to be appointed and may include tests of manual skill and physical strength. The board shall control all examinations and may designate suitable persons, either in the official service of the city or not, to conduct such examinations and may change such examiners at any time, as seems best.

62.50(6) (6) Appointment of chiefs. If a vacancy exists in the office of chief of police or in the office of chief engineer of the fire department, the board by a majority vote shall appoint proper persons to fill such offices respectively. When filling a vacancy in the office of chief of police or in the office of chief engineer of the fire department occurring after June 15, 1977, the board shall appoint the person to a term of office the number of years and commencement date of which shall be set by the city of the 1st class by ordinance and which may not exceed 10 years, or for the remainder of an unexpired term.

62.50(7) (7) Assistant chiefs, inspectors and captains; vacancies.

62.50(7)(a)(a) If a vacancy exists in the office of assistant chief, the chief of police shall nominate and, with the approval of the board, shall appoint a person to a term of office coinciding with the term of the chief making the appointment, subject thereafter to reinstatement to a previously held position on the force in accordance with rules prescribed by the board. Removal of the assistant chief shall be pursuant to s. 17.12 (1) (c). The chief may summarily suspend the assistant chief whose removal is sought by the chief.

62.50(7)(b) (b) If a vacancy exists in the office of inspector of police or captain of police, the chief of police shall nominate and, with the approval of the board, shall appoint a person to the office subject to suspension and removal under this section.

62.50(8) (8) First assistant engineer, vacancy. If a vacancy exists in the office of the first assistant engineer of the fire department, the chief engineer shall nominate and with the approval of the board shall appoint a suitable person to the office, subject to suspension and removal under this section.

62.50(9) (9) Members of force, vacancies. All of the members of the force in either department named, at the time when the rules and regulations go into effect, shall continue to hold their respective positions at the pleasure of their respective chiefs, subject to trial under this section, and all persons subsequently appointed shall so hold. All vacancies in either department shall be filled and all new appointments shall be made by the respective chiefs with the approval of the board. Where vacancies in old offices or newly created offices can, with safety to the department, be filled by the promotion of officers or persons already in the service and who have proved their fitness for the promotion, the vacancies in newly created offices shall be so filled by promotion by the respective chiefs with the approval of the board.

62.50(10) (10) Salaries; pensions. Provision may be made by the common council of a city by general ordinance that the salaries of the members of the force in the police and fire department of the city shall increase with the length of term of service. The salary and compensation of all members of the force in such departments shall be at all times subject to change by the common council, but the salary or compensation of the members of the force in the service of either department may not be decreased, except upon the previous recommendations of such change made in writing by the board to the common council. The common council may provide for an annual pension for life for such members of either service as are honorably discharged from same.

62.50(10m) (10m) Rest days. The council of every city of the 1st class, however organized, may provide for, and when such provision is made, the chief of the police department shall assign to each police officer in the service of the city one full rest day of 24 consecutive hours during each 192 hours, except in cases of positive necessity by some sudden and serious emergency, which, in the judgment of the chief of police, demands that such day of rest not be given at such time. Arrangements shall be made so that each full rest day may be had at such time as will not impair the efficiency of the department.

62.50(11) (11) Discharge or suspension. No member of the police force or fire department may be discharged or suspended for a term exceeding 30 days by the chief of either of the departments except for cause and after trial under this section.

62.50(12) (12) Trial to be ordered. Whenever complaint against any member of the force of either department is made to the chief thereof, the chief shall immediately communicate the same to the board of fire and police commissioners and a trial shall be ordered by the board under this section.

62.50(13) (13) The chief discharging or suspending for a period exceeding 5 days any member of the force shall give written notice of the discharge or suspension to the member and, at the same time that the notice is given, [and] shall also give the member any exculpatory evidence in the chief's possession related to the discharge or suspension. The chief shall also immediately report the notice of the discharge or suspension to the secretary of the board of fire and police commissioners together with a complaint setting forth the reasons for the discharge or suspension and the name of the complainant if other than the chief. Within 10 days after the date of service of the notice of a discharge or suspension order the members so discharged or suspended may appeal from the order of discharge or suspension or discipline to the board of fire and police commissioners, by filing with the board a notice of appeal in the following or similar form:

To the honorable board of fire and police commissioners:

Please take notice that I appeal from the order or decision of the chief of the .... department, discharging (or suspending) me from service, which order of discharge (or suspension) was made on the .... day of ...., .... (year).

62.50(14) (14) Complaint. The board, after receiving the notice of appeal shall, within 5 days, serve the appellant with a copy of the complaint and a notice fixing the time and place of trial, which time of trial may not be less than 60 days nor more than 120 days after service of the notice and a copy of the complaint.

62.50(15) (15) Notice of trial. Notice of the time and place of the trial, together with a copy of the charges preferred shall be served upon the accused in the same manner that a summons is served in this state.

62.50(16) (16) Trial; adjournment. The board may grant the accused or the chief an adjournment of the trial or investigation of the charges, for cause, not to exceed 15 days. In the course of any trial or investigation under this section each member of the fire and police commission may administer oaths, secure by its subpoenas both the attendance of witnesses and the production of records relevant to the trial and investigation, and compel witnesses to answer and may punish for contempt in the same manner provided by law in trials before municipal judges for failure to answer or to produce records necessary for the trial. The trial shall be public and all witnesses shall be under oath. The accused shall have full opportunity to be heard in defense and shall be entitled to secure the attendance of all witnesses necessary for the defense at the expense of the city. The accused may appear in person and by attorney. The city in which the department is located may be represented by the city attorney. All evidence shall be taken by a stenographic reporter who first shall be sworn to perform the duties of a stenographic reporter in taking evidence in the matter fully and fairly to the best of his or her ability.

62.50(17) (17) Decision, standard to apply.

62.50(17)(a)(a) Within 3 days after hearing the matter the board, or a 3-member panel of the board, shall, by a majority vote of its members and subject to par. (b), determine whether by a preponderance of the evidence the charges are sustained. If the board or panel determines that the charges are sustained, the board shall at once determine whether the good of the service requires that the accused be permanently discharged or be suspended without pay for a period not exceeding 60 days or reduced in rank. If the charges are not sustained the accused shall be immediately reinstated in his or her former position, without prejudice. The decision and findings of the board, or panel, shall be in writing and shall be filed, together with a transcript of the evidence, with the secretary of the board.

62.50(17)(b) (b) No police officer may be suspended, reduced in rank, suspended and reduced in rank, or discharged by the board under sub. (11), (13) or (19), or under par. (a), based on charges filed by the board, members of the board, an aggrieved person or the chief under sub. (11), (13) or (19), or under par. (a), unless the board determines whether there is just cause, as described in this paragraph, to sustain the charges. In making its determination, the board shall apply the following standards, to the extent applicable:

62.50(17)(b)1. 1. Whether the subordinate could reasonably be expected to have had knowledge of the probable consequences of the alleged conduct.

62.50(17)(b)2. 2. Whether the rule or order that the subordinate allegedly violated is reasonable.

62.50(17)(b)3. 3. Whether the chief, before filing the charge against the subordinate, made a reasonable effort to discover whether the subordinate did in fact violate a rule or order.

62.50(17)(b)4. 4. Whether the effort described under subd. 3. was fair and objective.

62.50(17)(b)5. 5. Whether the chief discovered substantial evidence that the subordinate violated the rule or order as described in the charges filed against the subordinate.

62.50(17)(b)6. 6. Whether the chief is applying the rule or order fairly and without discrimination against the subordinate.

62.50(17)(b)7. 7. Whether the proposed discipline reasonably relates to the seriousness of the alleged violation and to the subordinate's record of service with the chief's department.

62.50(18) (18) Salary during suspension. No chief officer of either department or member of the fire department may be deprived of any salary or wages for the period of time suspended preceding an investigation or trial, unless the charge is sustained. No member of the police force may be suspended under sub. (11) or (13) without pay or benefits until the matter that is the subject of the suspension is disposed of by the board or the time for appeal under sub. (13) passes without an appeal being made.

62.50(19) (19) Charges by aggrieved person. In cases where duly verified charges are filed by any aggrieved person with the board of fire and police commissioners, setting forth sufficient cause for the removal of any member of either of the departments, including the chiefs or their assistants, the board or chief may suspend such member or officer pending disposition of such charges. The board shall cause notice of the filing of the charges with a copy to be served upon the accused and shall set a date for the trial and investigation of the charges, following the procedure under this section. The board, or a 3-member panel of the board, shall decide by a majority vote and subject to the just cause standard described in sub. (17) (b) whether the charges are sustained. If sustained, the board shall immediately determine whether the good of the service requires that the accused be removed, suspended from office without pay for a period not exceeding 60 days or reduced in rank. If the charges are not sustained, the accused shall be immediately reinstated without prejudice. The secretary of the board shall make the decision public.

62.50(20) (20) Circuit court review; notice. Any officer or member of either department discharged, suspended or reduced, may, within 10 days after the decision and findings under this section are filed with the secretary of the board, bring an action in the circuit court of the county in which the city is located to review the order. Such action shall begin by the serving of a notice on the secretary of the board making such order and on the city attorney of such city, which notice may be in the following or similar form:

In Circuit Court, .... County.

To .... Board of Fire and Police Commissioners.

To .... City Attorney:

Please take notice that I hereby demand that the circuit court of .... County review the order made by the Board of Fire and Police Commissioners on the ... day of ... A.D. .... discharging, (or suspending) .... from the .... department.

(Signed) ....

62.50(21) (21) Certification and return of record; hearing. Upon the service of the demand under sub. (20), the board upon which the service is made shall within 5 days thereafter certify to the clerk of the circuit court of the county all charges, testimony, and everything relative to the trial and discharge, suspension or reduction in rank of the member. Upon the filing of the return with the clerk of court, actions for review shall be given preference. Upon application of the discharged member or the board, the court shall fix a date for the trial which shall be no later than 15 days after the date of the application except upon agreement between the board and the discharged or suspended member. The action shall be tried by the court without a jury and shall be tried upon the return made by the board. In determining the question of fact presented, the court shall be limited in the review thereof to the question: "Under the evidence is there just cause, as described in sub. (17) (b), to sustain the charges against the accused?" The court may require additional return to be made by the board, and may also require the board to take additional testimony and make return thereof.

62.50(22) (22) Costs; reinstatement. No costs may be allowed in the action to either party and the clerks' fees shall be paid by the city in which the department is located. If the decision of the board is reversed, the discharged or suspended member shall forthwith be reinstated in his or her former position in the department and shall be entitled to pay the same as if not discharged or suspended. If the decision of the board is sustained, the order of discharge, suspension or reduction shall be final and conclusive in all cases.

62.50(23) (23) Duties of chief. The chief engineer of the fire department and the chief of police of a 1st class city, shall be the head of their respective departments. The chief of police shall preserve the public peace and enforce all laws and ordinances of the city. The chiefs shall be responsible for the efficiency and general good conduct of the department under their control. The board may review the efficiency and general good conduct of the departments. A chief shall act as an adviser to the board when the board reviews his or her department. The board may issue written directives to a chief based on a review of the chief's department. The chief receiving a directive shall implement the directive unless the directive is overruled in writing by the mayor. Each of the chiefs shall maintain and have custody of all property of their respective departments, including but not limited to, all books and records, which shall be available and subject to inspection by the board.

62.50(24) (24) Signal service department. All apparatus and all mechanical appliances requiring the use of telegraph or telephone wire or other wire for signaling purposes, with the consequent use of the public highways, together with such wire and all appurtenances to such apparatus and the constructional work therefor, may be placed under the management and control of a separate department. Such department shall be established and the compensation of the superintendent and all employees of such department shall be fixed by ordinance of the common council. The superintendent of the department shall be appointed by the board, and all other employees of the department shall be appointed in the same manner, and shall be subject to removal upon the same conditions as the members of the fire and police departments, and wherever applicable this section shall apply to such department the same as to the fire and police departments.

62.50(25) (25) Chief examiner. The board may appoint a chief examiner. The board shall prescribe the chief examiner's duties and compensation, which shall be paid by the city on the certificate of the board. Such examiner is subject to removal at any time by a majority of the board, and the board may change such duties and compensation at any time as it deems proper. The board may fix and alter compensation for any other examiners appointed by the board, and such compensation shall be paid by the city on certificate of the board.

62.50(26) (26) Reservation of existing terms. Nothing contained in this section may be construed to affect the term of office of any person who is a member of any police or fire commission in any city of the 1st class nor to affect the term of office of any member appointed to fill out the unexpired term of any person who is a member of such commission at the time this section first applies to such city.

62.50(27) (27) Mayor to appoint additional members. A mayor of a city of the 1st class, whether acting under a general or special charter, shall appoint a sufficient number of members for the police and fire commission of such city so that the commission shall conform with this section, and such additional members and their successors shall be appointed for a term of 5 years.

62.50(28) (28) Engaging in political activity. Subject to the requirements of ch. 164, the common council of any 1st class city may enact an ordinance which regulates the political activities of its law enforcement officers, as defined in s. 165.85 (2) (c), including, but not limited to, providing for leaves of absence for members who are candidates for or who are elected to public office.

62.50(29) (29) Officers' rights. In case of a conflict with ch. 164, the provisions of ch. 164 supersede the provisions of this section.

62.50 History History: 1977 c. 19, 20, 53, 151; 1977 c. 272 ss. 24 to 30, 92 to 95; 1979 c. 307, 351; 1979 c. 361 s. 113; 1981 c. 213, 380; 1981 c. 391 s. 211; 1983 a. 58, 179, 192, 219; 1989 a. 31; 1997 a. 237, 250; 1999 a. 9; 2001 a. 16; 2007 a. 114; 2009 a. 28; 2013 a. 20.

62.50 Annotation Circuit court review of a decision of the Milwaukee Board of Fire and Police Commissioners by a writ of certiorari was proper. Edmonds v. Board of Fire & Police Commissioners, 66 Wis. 2d 337, 224 N.W.2d 575 (1975).

62.50 Annotation An arbitrator exceeded his power by directing that the grievant be transferred when the contract reserved transfer authority to the city and chief of police. Milwaukee v. Milwaukee Police Association, 97 Wis. 2d 15, 292 N.W.2d 841 (1980).

62.50 Annotation Discharges based solely on coerced confessions were improper. Oddsen v. Board of Fire & Police Commissioners, 108 Wis. 2d 143, 321 N.W.2d 161 (1982).

62.50 Annotation A circuit court may sua sponte address constitutional issues not presented by the parties, but must allow the parties to develop a factual record pursuant to sub. (21). Slawinski v. Milwaukee Fire & Police Commission, 212 Wis. 2d 777, 569 N.W.2d 740 (Ct. App. 1997), 96-1347.

62.50 Annotation When multiple disciplinary charges and suspensions arise from a single transaction, the length of the suspension for purposes of sub. (13) must be measured by aggregating the suspensions. Parker v. Jones, 226 Wis. 2d 310, 595 N.W.2d 92 (Ct. App. 1999), 98-3218.

62.50 Annotation It is unconstitutional to condition continued public employment upon a waiver of the privilege against self-incrimination. An employee may be required to answer questions in a disciplinary hearing when granted immunity from criminal prosecution. There is no immunity for uncoerced false statements made during a disciplinary investigation. There is no requirement for Miranda-like warnings, which in their absence would require the suppression of all statements made in disciplinary proceedings. Herek v. Police & Fire Commission of Menomonee Falls, 226 Wis. 2d 504, 595 N.W.2d 113 (Ct. App. 1999), 98-1927.

62.50 Annotation The 60-day period in sub. (17) refers to working days. Balcerzak v. Board of Fire and Police Commissioners for the City of Milwaukee, 2000 WI App 50, 233 Wis. 2d 644, 608 N.W.2d 382, 98-2889.

62.50 Annotation Sub. (9) only designates who must fill vacancies and new appointments in the department, not when the vacancies must be filled. It does not create a positive duty fill vacancies as they occur. If the chief determines that vacancies can be filled by promotion with safety to the department, the chief must fill these positions by promotion, but the chief is not required to fill those positions at any certain time. Pasko v. City of Milwaukee, 2002 WI 33, 252 Wis. 2d 1, 643 N.W.2d 72, 99-2355.

62.50 Annotation The board of fire and police commissioners has express and implied authority to promulgate a rule implementing sub. (19) pertaining to complaints by aggrieved persons against a member. Under sub. (3) (a), the board may prescribe rules for the authoritative direction or control of its members. While sub. (19) affects how complaints from members of the general public will be processed, it also deals with the discipline of members. Sub. (19) implicitly conveys some powers to the board because it leaves open some of the methods by which the board should operate. Milwaukee Regional Medical Center v. City of Wauwatosa, 2007 WI 101, 304 Wis. 2d 53, 735 N.W.2d 156, 05-1160.

62.50 Annotation Police officers who are discharged have a right to a trial before the board that comports with due process. The legitimacy of a discharge is not "disposed of by the board" under sub. (18) until the board provides such a trial. Milwaukee Police Association v. City of Milwaukee, 2008 WI App 119, 313 Wis. 2d 253, 757 N.W.2d 76, 07-2433.

62.50 Annotation Subsections (11) to (19) require a just cause due process hearing only when a police officer or firefighter has been disciplined. There is nothing in the statute's language or context that suggests that this section applies to an officer placed on unpaid Family Medical Leave Act leave. Milwaukee Police Association v. Flynn, 2011 WI App 112, 335 Wis. 2d 495, 801 N.W.2d 466, 10-2254.

62.50 Annotation A board does not have original rule-making authority under sub. (23). A board can suspend rules prescribed by the chiefs of the fire and police departments and can enact rules to replace suspended rules. 71 Atty. Gen. 60.

62.50 Annotation A property interest in employment with the police department is recognized in sub. (11), but there is no property interest in a particular job assignment. Without a protected interest there can be no violation of procedural due process rights in the making of a job assignment. Gustafson v. Jones, 117 F.3d 1015 (1997).

62.50 Annotation A city rule that provided that the chief of police could discharge an appointee during a probationary period if the appointee proved unfit for the position could be harmonized with this section by interpreting the phrase "member of the police force" to exclude those individuals who had not satisfied the requirements of the rule. Milwaukee Police Association v. Board of Fire & Police Commissioners, 787 F. Supp. 2d 888 (2011).



62.51 Mayoral appointments in 1st class cities.

62.51  Mayoral appointments in 1st class cities.

62.51(1) (1) In this section:

62.51(1)(a) (a) "Public office" means the following positions or their equivalent: city engineer; city purchasing agent; commissioner of building inspection, of city development, of health or of public works; director of administration, of budget and management, of community development agency, of employee relations, of office of telecommunications, or of safety; emergency management coordinator; employee benefits administrator; executive director of the commission on community relations; municipal port director; commissioner of assessments; director of liaison; city personnel director; executive director of the retirement board; executive director of the city board of election commissioners; city librarian; city labor negotiator; executive secretary of the board of fire and police commissioners; and supervisor of the central electronics board.

62.51(1)(b) (b) "Public official" means a person appointed to a public office under this section.

62.51(2) (2) In any 1st class city, the mayor shall appoint, subject to confirmation of the common council, a person to serve in the unclassified service in each public office. A public official serves at the pleasure of the mayor until the end of the mayoral term of office during which the public official is appointed unless reappointed and reconfirmed or until a successor is appointed and confirmed, whichever is later. The mayor shall make appointments under this subsection within 90 days after taking office or within 90 days after a vacancy in the public office occurs, whichever is later. The common council shall vote on confirmation of any appointment under this subsection within 45 days after that appointment.

62.51(3) (3) If a 1st class city authorizes the position of deputy for a public office, the public official in that office shall appoint a person to serve in the unclassified service as deputy. That deputy shall serve at the pleasure of the public official, but not longer than the public official's term of office unless reappointed.

62.51(4) (4) This section does not affect the authority of a 1st class city to abolish, consolidate or create a public office or other position.

62.51 History History: 1987 a. 289, 382; 1989 a. 31; 1991 a. 156; 1995 a. 247; 1999 a. 150 s. 302; Stats. 1999 s. 62.51.



62.55 Requirements for surety bonds of officers and employees in 1st class cities.

62.55  Requirements for surety bonds of officers and employees in 1st class cities. If an office or position in the service of a 1st class city involves fiduciary responsibility or the handling of money, the appointing officer may require the appointee to furnish a bond or other security to the officer and the city for the faithful performance of the appointee's duty. The amount of the bond or security shall be fixed by the appointing officer, with the approval of the mayor. Notice of the mayor's approval shall be given to the city clerk by the mayor. Each bond shall be approved by the city attorney as to form and execution and by the common council as to sufficiency of sureties. Any surety company, the bonds of which are accepted by the judge of any court of record in this state, or which is approved by the comptroller of the city, is sufficient security on the bond. The premium on a bond under this section, within the limits fixed by law, shall be paid out of the city treasury. The appointing officer shall immediately after the execution of the bond file the bond with the city clerk. The city clerk shall require compliance with the terms of this section requiring the filing of bonds with the city clerk by officers and employees. Bonds of city officers and employees under this section, duly witnessed and acknowledged, after being approved by the common council, shall be delivered to the city comptroller, who shall have them recorded in the office of the register of deeds. After the bonds are recorded, the bonds shall be returned to the city clerk, who shall keep them on file in the city clerk's office; except that after the recording of the bond of the city clerk by the city comptroller, that bond shall remain on file in the office of the city comptroller. Each bond filed by any surety company shall be accompanied by a duplicate of the bond. The duplicate shall be filed by the clerk with the city comptroller.

62.55 History History: 1991 a. 316; 1999 a. 150 s. 301; Stats. 1999 s. 62.55.



62.57 Uniform salaries in 1st class cities.

62.57  Uniform salaries in 1st class cities. The common council of a 1st class city may at any regular or special meeting adopt a uniform and comprehensive salary or wage ordinance, or both, based on a classification of officers, employments and positions in the city service, whether previously so classified or not, if provision has been made in the budget of the current year for the total sum of money required for the payment of the salaries and wages and a tax levied to fund the wages and salaries. Wages under this section may be fixed by resolution. The common council may, at any time, determine a cost-of-living increment or deduction, to be paid in addition to wages or salaries under this section, based on a proper finding of the United States bureau of labor statistics. The common council may provide for overtime pay and compensatory time under s. 103.025 for employees who work in excess of 40 hours per week.

62.57 History History: 1993 a. 144; 1999 a. 150 s. 498; Stats. 1999 s. 62.57.



62.59 Police authority to alderpersons in 1st class cities repealed.

62.59  Police authority to alderpersons in 1st class cities repealed. No common council in a 1st class city by ordinance may give alderpersons the powers of city police officers.

62.59 History History: 1983 a. 210; 1993 a. 184; 1999 a. 150 s. 308; Stats. 1999 s. 62.59.



62.61 Health insurance; 1st class cities.

62.61  Health insurance; 1st class cities. The common council of a 1st class city may, by ordinance or resolution, provide for, including the payment of premiums of, general hospital, surgical and group insurance for both active and retired city officers and city employees and their respective dependents in private companies, or may, by ordinance or resolution, elect to offer to all of its employees a health care coverage plan through a program offered by the group insurance board under ch. 40. Municipalities which elect to participate under s. 40.51 (7) are subject to the applicable sections of ch. 40 instead of this section. Contracts for insurance under this section may be entered into for active officers and employees separately from contracts for retired officers and employees. Appropriations may be made for the purpose of financing insurance under this section. Moneys accruing to a fund to finance insurance under this section, by investment or otherwise, may not be diverted for any other purpose than those for which the fund was set up or to defray management expenses of the fund or to partially pay premiums to reduce costs to the city or to persons covered by the insurance, or both.

62.61 History History: 1985 a. 29; 1999 a. 150 s. 307; Stats. 1999 s. 62.61.



62.62 Appropriation bonds for payment of employee retirement system liability in 1st class cities.

62.62  Appropriation bonds for payment of employee retirement system liability in 1st class cities.

62.62(1) (1)  Definitions. In this section:

62.62(1)(a) (a) "Appropriation bond" means a bond issued by a city to evidence its obligation to repay a certain amount of borrowed money that is payable from all of the following:

62.62(1)(a)1. 1. Moneys annually appropriated by law for debt service due with respect to such appropriation bond in that year.

62.62(1)(a)2. 2. Proceeds of the sale of such appropriation bonds.

62.62(1)(a)3. 3. Payments received for that purpose under agreements and ancillary arrangements described in s. 62.621.

62.62(1)(a)4. 4. Investment earnings on amounts in subds. 1. to 3.

62.62(1)(b) (b) "Bond" means any bond, note, or other obligation of a city issued under this section.

62.62(1)(c) (c) "City" means a 1st class city.

62.62(1)(d) (d) "Common Council" means the common council of a city.

62.62(1)(e) (e) "Refunding bond" means an appropriation bond issued to fund or refund all or any part of one or more outstanding pension-related bonds.

62.62(1m) (1m) Legislative finding and determination. Recognizing that a city, by prepaying part or all of the city's unfunded prior service liability with respect to an employee retirement system of the city, may reduce its costs and better ensure the timely and full payment of retirement benefits to participants and their beneficiaries under the employee retirement system, the legislature finds and determines that it is in the public interest for the city to issue appropriation bonds to obtain proceeds to pay its unfunded prior service liability.

62.62(2) (2) Authorization of appropriation bonds.

62.62(2)(a)(a) A common council shall have all powers necessary and convenient to carry out its duties, and to exercise its authority, under this section.

62.62(2)(b) (b) Subject to pars. (c) and (d), a common council may issue appropriation bonds under this section to pay all or any part of the city's unfunded prior service liability with respect to an employee retirement system of the city, or to fund or refund outstanding appropriation bonds issued under this section. A city may use proceeds of appropriation bonds to pay issuance or administrative expenses, to make deposits to reserve funds, to pay accrued or funded interest, to pay the costs of credit enhancement, to make payments under other agreements entered into under s. 62.621, or to make deposits to stabilization funds established under s. 62.621.

62.62(2)(c) (c) Other than refunding bonds issued under sub. (6), all bonds must be issued simultaneously.

62.62(2)(d) (d)

62.62(2)(d)1.1. Before a city may issue appropriation bonds under par. (b), its common council shall enact an ordinance that establishes a 5-year strategic and financial plan related to the payment of all or any part of the city's unfunded prior service liability with respect to an employee retirement system of the city. The strategic and financial plan shall provide that future annual pension liabilities are funded on a current basis. The strategic and financial plan shall contain quantifiable benchmarks to measure compliance with the plan. The common council shall make a determination that the ordinance meets the requirements of this subdivision and, absent manifest error, the common council's determination shall be conclusive. The common council shall submit to the governor and to the chief clerk of each house of the legislature, for distribution to the legislature under s. 13.172 (2), a copy of the strategic and financial plan.

62.62(2)(d)2. 2. Annually, the city shall submit to the governor, the department of revenue, and the department of administration, and to the chief clerk of each house of the legislature, for distribution to the legislature under s. 13.172 (2), a report that includes all of the following:

62.62(2)(d)2.a. a. The city's progress in meeting the benchmarks in the strategic and financial plan.

62.62(2)(d)2.b. b. Any proposed modifications to the plan.

62.62(2)(d)2.c. c. The status of any stabilization fund that is established under s. 62.622 (3).

62.62(2)(d)2.d. d. The most current actuarial report related to the city's employee retirement system.

62.62(2)(d)2.e. e. The amount, if any, by which the city's contributions to the employee retirement system for the prior year is less than the normal cost contribution for that year as specified in the initial actuarial report for the city's employee retirement system for that year.

62.62(2)(d)2.f. f. The amount that the actuary determines is the city's required contribution to the employee retirement system for that year.

62.62(2m) (2m) Penalty for inadequate contribution. If the city's contributions to the employee retirement system for the prior year is less than the lower of the required contribution for that year, as described in sub. (2) (d) 2. f., or the normal cost for that year, the department of revenue shall reduce and withhold the amount of the shared revenue payments to the city under subch. I of ch. 79, in the following year, by an amount equal to the difference between the required cost contribution for that prior year and the city's actual contribution in that prior year. The department of revenue shall deposit the amount of the reduced and withheld shared revenue payment into the city's employee retirement system.

62.62(3) (3) Terms.

62.62(3)(a)(a) A city may borrow moneys and issue appropriation bonds in evidence of the borrowing pursuant to one or more written authorizing resolutions under sub. (4). Unless otherwise provided in an authorizing resolution, the city may issue appropriation bonds at any time, in any specific amounts, at any rates of interest, for any term, payable at any intervals, at any place, in any manner, and having any other terms or conditions that the common council considers necessary or desirable. Appropriation bonds may bear interest at variable or fixed rates, bear no interest, or bear interest payable only at maturity or upon redemption prior to maturity.

62.62(3)(b) (b) The common council may authorize appropriation bonds having any provisions for prepayment the common council considers necessary or desirable, including the payment of any premium.

62.62(3)(c) (c) Interest shall cease to accrue on an appropriation bond on the date that the appropriation bond becomes due for payment if payment is made or duly provided for.

62.62(3)(d) (d) All moneys borrowed by a city that is evidenced by appropriation bonds issued under this section shall be lawful money of the United States, and all appropriation bonds shall be payable in such money.

62.62(3)(e) (e) All appropriation bonds owned or held by a fund of the city are outstanding in all respects, and the common council or other governing body controlling the fund shall have the same rights with respect to an appropriation bond as a private party, but if any sinking fund acquires appropriation bonds that gave rise to such fund, the appropriation bonds are considered paid for all purposes and no longer outstanding and shall be canceled as provided in sub. (7) (d).

62.62(3)(f) (f) A city shall not be generally liable on appropriation bonds, and appropriation bonds shall not be a debt of the city for any purpose whatsoever. Appropriation bonds, including the principal thereof and interest thereon, shall be payable only from amounts that the common council may, from year to year, appropriate for the payment thereof.

62.62(4) (4) Procedures.

62.62(4)(a)(a) No appropriation bonds may be issued by a city unless the issuance is pursuant to a written authorizing resolution adopted by a majority of a quorum of the common council. The resolution may be in the form of a resolution or trust indenture, and shall set forth the aggregate principal amount of appropriation bonds authorized thereby, the manner of their sale, and the form and terms thereof. The resolution or trust indenture may establish such funds and accounts, including a reserve fund, as the common council determines.

62.62(4)(b) (b) Appropriation bonds may be sold at either public or private sale and may be sold at any price or percentage of par value. All appropriation bonds sold at public sale shall be noticed as provided in the authorizing resolution. Any bid received at public sale may be rejected.

62.62(5) (5) Form.

62.62(5)(a)(a) As determined by the common council, appropriation bonds may be issued in book-entry form or in certificated form. Notwithstanding s. 403.104 (1), every evidence of appropriation bond is a negotiable instrument.

62.62(5)(b) (b) Every appropriation bond shall be executed in the name of and for the city by the president of the common council and city clerk, and shall be sealed with the seal of the city, if any. Facsimile signatures of either officer may be imprinted in lieu of manual signatures, but the signature of at least one such officer shall be manual. An appropriation bond bearing the manual or facsimile signature of a person in office at the same time the signature was signed or imprinted shall be fully valid notwithstanding that before or after the delivery of such appropriation bond the person ceased to hold such office.

62.62(5)(c) (c) Every appropriation bond shall be dated not later than the date it is issued, shall contain a reference by date to the appropriate authorizing resolution, shall state the limitation established in sub. (3) (f), and shall be in accordance with the appropriate authorizing resolution in all respects.

62.62(5)(d) (d) An appropriation bond shall be substantially in such form and contain such statements or terms as determined by the common council, and may not conflict with law or with the appropriate authorizing resolution.

62.62(6) (6) Refunding bonds.

62.62(6)(a)(a)

62.62(6)(a)1.1. A common council may authorize the issuance of refunding appropriation bonds. Refunding appropriation bonds may be issued, subject to any contract rights vested in owners of the appropriation bonds being refunded, to refund all or any part of one or more issues of appropriation bonds notwithstanding that the appropriation bonds may have been issued at different times or issues of general obligation promissory notes under s. 67.12 (12) were issued to pay unfunded prior service liability with respect to an employee retirement system. The principal amount of the refunding appropriation bonds may not exceed the sum of: the principal amount of the appropriation bonds or general obligation promissory notes being refunded; applicable redemption premiums; unpaid interest on the refunded appropriation bonds or general obligation promissory notes to the date of delivery or exchange of the refunding appropriation bonds; in the event the proceeds are to be deposited in trust as provided in par. (c), interest to accrue on the appropriation bonds or general obligation promissory notes to be refunded from the date of delivery to the date of maturity or to the redemption date selected by the common council, whichever is earlier; and the expenses incurred in the issuance of the refunding appropriation bonds and the payment of the refunded appropriation bonds or general obligation promissory notes.

62.62(6)(a)2. 2. A common council may authorize the issuance of general obligation promissory notes under s. 67.12 (12) (a) to refund appropriation bonds, notwithstanding s. 67.01 (9) (intro.).

62.62(6)(b) (b) If a common council determines to exchange refunding appropriation bonds, they may be exchanged privately for, and in payment and discharge of, any of the outstanding appropriation bonds being refunded. Refunding appropriation bonds may be exchanged for such principal amount of the appropriation bonds being exchanged therefor as may be determined by the common council to be necessary or desirable. The owners of the appropriation bonds being refunded who elect to exchange need not pay accrued interest on the refunding appropriation bonds if and to the extent that interest is accrued and unpaid on the appropriation bonds being refunded and to be surrendered. If any of the appropriation bonds to be refunded are to be called for redemption, the common council shall determine which redemption dates are to be used, if more than one date is applicable and shall, prior to the issuance of the refunding appropriation bonds, provide for notice of redemption to be given in the manner and at the times required by the resolution authorizing the appropriation bonds to be refunded.

62.62(6)(c) (c)

62.62(6)(c)1.1. The principal proceeds from the sale of any refunding appropriation bonds shall be applied either to the immediate payment and retirement of the appropriation bonds or general obligation promissory notes being refunded or, if the bonds or general obligation promissory notes have not matured and are not presently redeemable, to the creation of a trust for, and shall be pledged to the payment of, the appropriation bonds or general obligation promissory notes being refunded.

62.62(6)(c)2. 2. If a trust is created, a separate deposit shall be made for each issue of appropriation bonds or general obligation promissory notes being refunded. Each deposit shall be with a bank or trust company authorized by the laws of the United States or of a state in which it is located to conduct banking or trust company business. If the total amount of any deposit, including moneys other than sale proceeds but legally available for such purpose, is less than the principal amount of the appropriation bonds or general obligation promissory notes being refunded and for the payment of which the deposit has been created and pledged, together with applicable redemption premiums and interest accrued and to accrue to maturity or to the date of redemption, then the application of the sale proceeds shall be legally sufficient only if the moneys deposited are invested in securities issued by the United States or one of its agencies, or securities fully guaranteed by the United States, and only if the principal amount of the securities at maturity and the income therefrom to maturity will be sufficient and available, without the need for any further investment or reinvestment, to pay at maturity or upon redemption the principal amount of the appropriation bonds or general obligation promissory notes being refunded together with applicable redemption premiums and interest accrued and to accrue to maturity or to the date of redemption. The income from the principal proceeds of the securities shall be applied solely to the payment of the principal of and interest and redemption premiums on the appropriation bonds or general obligation promissory notes being refunded, but provision may be made for the pledging and disposition of any surplus.

62.62(6)(c)3. 3. Nothing in this paragraph may be construed as a limitation on the duration of any deposit in trust for the retirement of appropriation bonds or general obligation promissory notes being refunded that have not matured and that are not presently redeemable. Nothing in this paragraph may be constructed to prohibit reinvestment of the income of a trust if the reinvestments will mature at such times that sufficient moneys will be available to pay interest, applicable premiums, and principal on the appropriation bonds or general obligation promissory notes being refunded.

62.62(7) (7) Fiscal regulations.

62.62(7)(a)(a) All appropriation bonds shall be registered by the city clerk or city treasurer of the city issuing the appropriation bonds, or such other officers or agents, including fiscal agents, as the common council may determine. After registration, no transfer of an appropriation bond is valid unless made by the registered owner's duly authorized attorney, on the records of the city and similarly noted on the appropriation bond. The city may treat the registered owner as the owner of the appropriation bond for all purposes. Payments of principal and interest shall be by electronic funds transfer, check, share draft, or other draft to the registered owner at the owner's address as it appears on the register, unless the common council has otherwise provided. Information in the register is not available for inspection and copying under s. 19.35 (1). The common council may make any other provision respecting registration as it considers necessary or desirable.

62.62(7)(b) (b) The common council may appoint one or more trustees or fiscal agents for each issue of appropriation bonds. The city treasurer may be designated as the trustee and the sole fiscal agent or as cofiscal agent for any issue of appropriation bonds. Every other fiscal agent shall be an incorporated bank or trust company authorized by the laws of the United States or of the state in which it is located to conduct banking or trust company business. There may be deposited with a trustee, in a special account, moneys to be used only for the purposes expressly provided in the resolution authorizing the issuance of appropriation bonds or an agreement between the city and the trustee. The common council may make other provisions respecting trustees and fiscal agents as the common council considers necessary or desirable and may enter into contracts with any trustee or fiscal agent containing such terms, including compensation, and conditions in regard to the trustee or fiscal agent as the common council considers necessary or desirable.

62.62(7)(c) (c) If any appropriation bond is destroyed, lost, or stolen, the city shall execute and deliver a new appropriation bond, upon filing with the common council evidence satisfactory to the common council that the appropriation bond has been destroyed, lost, or stolen, upon providing proof of ownership thereof, and upon furnishing the common council with indemnity satisfactory to it and complying with such other rules of the city and paying any expenses that the city may incur. The common council shall cancel the appropriation bond surrendered to the city.

62.62(7)(d) (d) Unless otherwise directed by the common council, every appropriation bond paid or otherwise retired shall be marked "canceled" and delivered to the city treasurer, or to such other fiscal agent as applicable with respect to the appropriation bond, who shall destroy them and deliver a certificate to that effect to the city clerk.

62.62(8) (8) Appropriation bonds as legal investments. Any of the following may legally invest any sinking funds, moneys, or other funds belonging to them or under their control in any appropriation bonds issued under this section:

62.62(8)(a) (a) The state, the investment board, public officers, municipal corporations, political subdivisions, and public bodies.

62.62(8)(b) (b) Banks and bankers, savings and loan associations, credit unions, trust companies, savings banks and institutions, investment companies, insurance companies, insurance associations, and other persons carrying on a banking or insurance business.

62.62(8)(c) (c) Personal representatives, guardians, trustees, and other fiduciaries.

62.62(9) (9) Moral obligation pledge. If the common council considers it necessary or desirable to do so, it may express in a resolution authorizing appropriation bonds its expectation and aspiration to make timely appropriations sufficient to pay the principal and interest due with respect to such appropriation bonds, to make deposits into a reserve fund created under sub. (4) (a) with respect to such appropriation bonds, to make payments under any agreement or ancillary arrangement entered into under s. 62.621 with respect to such appropriation bonds, to make deposits into any stabilization fund established or continued under s. 62.622 with respect to such appropriation bonds, or to pay related issuance or administrative expenses.

62.62(10) (10) Applicability. This section does not apply if a city does not issue appropriation bonds as authorized under sub. (2).

62.62 History History: 2009 a. 28.



62.621 Agreements and ancillary arrangements for certain notes and appropriation bonds.

62.621  Agreements and ancillary arrangements for certain notes and appropriation bonds. At the time of issuance or in anticipation of the issuance of appropriation bonds under s. 62.62, or general obligation promissory notes under s. 67.12 (12), to pay unfunded prior service liability with respect to an employee retirement system, or at any time thereafter so long as the appropriation bonds or general obligation promissory notes are outstanding, a 1st class city may enter into agreements or ancillary arrangements relating to the appropriation bonds or general obligation promissory notes, including trust indentures, liquidity facilities, remarketing or dealer agreements, letters of credit, insurance policies, guaranty agreements, reimbursement agreements, indexing agreements, and interest exchange agreements. Any payments made or amounts received with respect to any such agreement or ancillary arrangement shall be made from or deposited as provided in the agreement or ancillary arrangement.

62.621 History History: 2009 a. 28.



62.622 Employee retirement system liability financing in 1st class cities; additional powers.

62.622  Employee retirement system liability financing in 1st class cities; additional powers.

62.622(1) (1)  Definitions. In this section:

62.622(1)(a) (a) "City" means a 1st class city.

62.622(1)(b) (b) "Common council" means the common council of a city.

62.622(1)(c) (c) "Pension funding plan" means a strategic and financial plan related to the payment of all or part of a city's unfunded prior service liability with respect to an employee retirement system.

62.622(1)(d) (d) "Trust" means a common law trust organized under the laws of this state, by the city, as settlor, pursuant to a formal, written, declaration of trust.

62.622(2) (2) Special financing entities, funds, and accounts.

62.622(2)(a)(a) To facilitate a pension funding plan and in furtherance thereof, a common council may create one or more of the following:

62.622(2)(a)1. 1. A trust.

62.622(2)(a)2. 2. A nonstock corporation under ch. 181.

62.622(2)(a)3. 3. A limited liability company under ch. 183.

62.622(2)(a)4. 4. A special fund or account of the city.

62.622(2)(b) (b) An entity described under par. (a) has all of the powers provided to it under applicable law and the documents pursuant to which it is created and established. The powers shall be construed broadly in favor of effectuating the purposes for which the entity is created. A city may appropriate funds to such entities and to such funds and accounts, under terms and conditions established by the common council, consistent with the purposes for which they are created and established.

62.622(3) (3) Stabilization funds.

62.622(3)(a)(a) To facilitate a pension funding plan a common council may establish a stabilization fund. Any such fund may be created as a trust, a special fund or account of the city established by a separate resolution or ordinance, or a fund or account created under an authorizing resolution or trust indenture in connection with the authorization and issuance of appropriation bonds under s. 62.62 or general obligation promissory notes under s. 67.12 (12). A city may appropriate funds for deposit to a stabilization fund established under this subsection.

62.622(3)(b) (b) Moneys in a stabilization fund established under this subsection may be used, subject to annual appropriation by the common council, solely to pay principal or interest on appropriation bonds issued under s. 62.62 and general obligation promissory notes under s. 67.12 (12) issued in connection with a pension funding plan, for the redemption or repurchase of such appropriation bonds or general obligation promissory notes, to make payments under any agreement or ancillary arrangement entered into under s. 62.621 with respect to such appropriation bonds or general obligation promissory notes, or to pay annual pension costs other than normal costs. Moneys on deposit in a stabilization fund may not be subject to any claims, demands, or actions by, or transfers or assignments to, any creditor of the city, any beneficiary of the city's employee retirement system, or any other person, on terms other than as may be established in the resolution or ordinance creating the stabilization fund. Moneys on deposit in a stabilization fund established under this subsection may be invested and reinvested in the manner directed by the common council or pursuant to delegation by the common council as provided under s. 66.0603 (5).

62.622 History History: 2009 a. 28.



62.623 Payment of contributions in an employee retirement system of a 1st class city.

62.623  Payment of contributions in an employee retirement system of a 1st class city.

62.623(1) (1) Beginning on July 1, 2011, in any employee retirement system of a 1st class city, except as otherwise provided in a collective bargaining agreement entered into under subch. IV of ch. 111 and except as provided in sub. (2), employees shall pay all employee required contributions for funding benefits under the retirement system. The employer may not pay on behalf of an employee any of the employee's share of the required contributions.

62.623(2) (2)

62.623(2)(a)(a) An employer shall pay, on behalf of a nonrepresented law enforcement or fire fighting managerial employee, who was initially employed by the employer before July 1, 2011, the same contributions required by sub. (1) that are paid by the employer for represented law enforcement or fire fighting personnel who were initially employed by the employer before July 1, 2011.

62.623(2)(b) (b) An employer shall pay, on behalf of a represented law enforcement or fire fighting employee, who was initially employed by the employer before July 1, 2011, and who on or after July 1, 2011, became employed in a nonrepresented law enforcement or fire fighting managerial position with the employer, or a successor employer in the event of a combined department that is created on or after July 1, 2011, the same contributions required by sub. (1) that are paid by the employer for represented law enforcement or fire fighting personnel who were initially employed by the employer before July 1, 2011.

62.623 History History: 2011 a. 10, 32.



62.63 Benefit funds for officers and employees of 1st class cities.

62.63  Benefit funds for officers and employees of 1st class cities.

62.63(1)(1)  Establishment of funds. By a majority vote of the members-elect, the common council of a 1st class city may create, establish, maintain and administer annuity and benefit funds for city officers and employees, including officers and employees of boards, agencies, departments and divisions of the city government and of a housing authority established under s. 66.1201.

62.63(2) (2) Retirement board. By a majority vote of its members, the common council of a 1st class city may create a retirement board to administer an annuity and benefit fund under this section. The retirement board may make rules and regulations under which all participants contribute to and receive benefits from the fund. Members of the board shall serve without compensation. Three members of the board shall be city employees elected by the members of the retirement system and shall serve 4-year terms and 5 members shall be appointed under s. 62.51 and shall serve 3-year terms. The common council may provide for contribution by the city to the annuity and benefit fund. The executive director of the retirement board shall be appointed under s. 62.51.

62.63(3) (3) Investment of retirement funds. The board of a retirement system of a 1st class city, whose funds are independent of control by the investment board, may invest funds from the system, in excess of the amount of cash required for current operations, in the same manner as is authorized for investments under s. 881.01.

62.63(4) (4) Exemption of funds and benefits from taxation, execution and assignment. Except as provided in s. 49.852 and subject to s. 767.75, all moneys and assets of a retirement system of a 1st class city and all benefits and allowances, both before and after payment to any beneficiary, granted under the retirement system are exempt from any state, county or municipal tax or from attachment or garnishment process. The benefits and allowances may not be seized, taken, detained or levied upon by virtue of any executions, or any process or proceeding issued out of or by any court of this state, for the payment and ratification in whole or in part of any debt, claim, damage, demand or judgment against any member of or beneficiary under the retirement system. No member of or beneficiary under the retirement system may assign any benefit or allowance either by way of mortgage or otherwise. The prohibition against assigning a benefit or allowance does not apply to assignments made for the payment of insurance premiums. The exemption from taxation under this section does not apply with respect to any tax on income.

62.63(5) (5) Treatment of abandoned retirement accounts. Funds in employee retirement accounts of a retirement system of a 1st class city, which are presumed abandoned under s. 177.13, are not subject to the custody of the state as unclaimed property under ch. 177, but shall be retained by the retirement system and used to reduce employer funding obligations to the retirement system. The board of a retirement system of a 1st class city shall devise rules and regulations for determining the conditions under which employee retirement accounts are presumed abandoned and for determining the manner in which funds in the abandoned employee retirement accounts may be used to reduce employer funding obligations to the retirement system.

62.63 History History: 1999 a. 150 ss. 15, 569, 571, 574, 575; 2005 a. 189; 2005 a. 443 s. 265; 2009 a. 191; 2011 a. 260 s. 81.

62.63 Annotation Sub. (4) bars a court from directly dividing the pension. However, the pension is a marital asset accumulated during the course of the marriage. The court has discretionary authority to order the employee spouse to make a specific payout election or enter other orders in the event a selection is made that is counter to the non-employee spouse's interests. Sub. (4) does not usurp the court's ability to effectuate an equitable division of the parties' assets, including the pension. Waln v. Waln, 2005 WI App 54, 280 Wis. 2d 253, 694 N.W.2d 452, 04-1271.



62.65 Death benefit payments to foreign beneficiaries.

62.65  Death benefit payments to foreign beneficiaries. The common council of a 1st class city may provide that under the city's retirement system no beneficiary may be designated for the payment of any retirement allowance, pension or proceeds of a member of the retirement system if the beneficiary is not a resident of either the United States or Canada. If a beneficiary is designated who is neither a resident of the United States nor Canada, any contributions or retirement allowance which would have been paid to the beneficiary had the beneficiary been a resident of either the United States or Canada is payable to the estate of the deceased member of the retirement system. The common council may also provide that if a death benefit would be payable because of the death of a member of the retirement system and the designated beneficiary of the death benefit is not a resident of either the United States or Canada, the death benefit which would have been paid had the designated beneficiary been a resident of either the United States or Canada is payable to the estate of the deceased member.

62.65 History History: 1991 a. 316; 1999 a. 150 s. 573; Stats. 1999 s. 62.65.



62.67 Uninsured motorist coverage; 1st class cities.

62.67  Uninsured motorist coverage; 1st class cities. A 1st class city shall provide uninsured motorist motor vehicle liability insurance coverage for motor vehicles owned by the city and operated by city employees in the course of employment. The coverage required by this section shall have at least the limits prescribed for uninsured motorist coverage under s. 632.32 (4) (a) 1.

62.67 History History: 1983 a. 537; Stats. 1983 s. 66.187; 1983 a. 538 s. 97; Stats. 1983 s. 66.189; 1999 a. 150 s. 309; Stats. 1999 s. 62.67; 2009 a. 28.

62.67 Annotation This section requires the city to provide uninsured motorist coverage for its vehicles regardless of whether it is able to obtain coverage from an insurance carrier. American Family Insurance Co. v. Milwaukee, 148 Wis. 2d 280, 435 N.W.2d 280 (Ct. App. 1988).

62.67 Annotation This section puts the city in the position of an insurer subject to the subrogation rights of its officer's personal insurers. Millers National Ins. Co. v. Milwaukee, 184 Wis. 2d 155, 516 N.W.2d 516 (Ct. App. 1994).

62.67 Annotation This section requires the city to be the primary provider of uninsured motorist coverage. Norman v. City of Milwaukee, 198 Wis. 2d 98, 542 N.W.2d 473 (Ct. App. 1995), 95-0009.

62.67 Annotation A self-insured city is not an insurer writing policies subject to s. 632.32 (4m) (a) 1. and is not subject to the requirement to provide underinsured motorist coverage. Van Erden v. Sobczak, 2004 WI App 40, 271 Wis. 2d 163, 677 N.W.2d 718, 02-1595.



62.69 First class city utilities.

62.69  First class city utilities.

62.69(1) (1)  Application. This section applies to 1st class cities.

62.69(2) (2) Water systems.

62.69(2)(a)(a) In this subsection, "commissioner of public works" includes any board of public works, or commissioner of public works, or other officer of the city having control of the city's public works.

62.69(2)(b) (b) In this subsection, all acts authorized to be done by the commissioner of public works, except enforcement of regulations approved by the common council, shall be approved by the common council before the acts may take effect.

62.69(2)(c) (c) Water rates shall be collected in the manner and by whom the common council determines, and shall be accounted for and paid to the other officials in the manner and at the times that the council prescribes. Persons collecting water rates shall give a bond to cover all the duties in an amount prescribed by the council. Final accounting shall be made to the comptroller and final disposition of money shall be made to the city treasurer.

62.69(2)(d) (d) When the city owns its water system, the commissioner of public works may make and enforce bylaws, rules and regulations in relation to the water system, and, before the actual introduction of water, the commissioner shall make bylaws, rules and regulations, fixing uniform water rates to be paid for the use of water furnished by the water system, and fixing the manner of distributing and supplying water for use or consumption, and for withholding or turning off water for cause. The commissioner may alter, modify or repeal the bylaws, rules and regulations.

62.69(2)(e) (e) Water rates are due as the common council provides. To all water rates remaining unpaid 20 days after the due date, there shall be added a penalty of 5% of the amount due, and if the rates remain unpaid for 10 additional days, water may be turned off the premises. If the supply of water is turned off, water may not be turned on to the premises until all delinquent rates and penalties, and a sum not exceeding $2 for turning the water off and on, are paid. The penalty and charge may be made when payment is made to a collector sent to the premises. On or before the date on which rates become due, a written or printed notice or bill shall be mailed or personally delivered to the occupant or, upon written request, to the owner at the location the owner states, of all premises subject to the payment of water rates, stating the amount due, the time when and the place where the rates can be paid and the penalty for neglect of payment.

62.69(2)(f) (f) All water rates for water furnished to any building or premises, and the cost of repairing meters, service pipes, stops or stop boxes, are a lien on the lot, part of lot or parcel of land on which the building or premises is located. If any water rates or bills for the repairing of meters, service pipes, stops or stop boxes remain unpaid on October 1, the unpaid rates or bills shall be certified to the city comptroller on or before November 1, and shall be placed by the comptroller upon the tax roll and collected in the same manner as other taxes on real estate are collected in the city. The charge for water supplied by the city in all premises where meters are attached and connected shall be at rates fixed by the commissioner of public works and for the quantity indicated by the meter. If the commissioner of public works determines that the quantity indicated by the meter is materially incorrect or if a meter has been off temporarily due to repairs, the commissioner shall estimate the quantity used, and the determination is conclusive. No water rate or rates duly assessed against any property may be remitted or changed except by the common council. Under this paragraph, if an unpaid charge or bill is for utility service furnished and metered by the waterworks directly to a mobile home unit in a licensed mobile home park, the delinquent amount is a lien on the mobile home unit rather than a lien on the parcel of real estate on which the mobile home unit is located. A lien on a mobile home unit may be enforced using the procedures under s. 779.48 (2).

62.69(2)(g) (g)

62.69(2)(g)1.1. This paragraph applies only if all of the following conditions are met:

62.69(2)(g)1.a. a. The waterworks provides water service to a rental dwelling unit.

62.69(2)(g)1.b. b. The owner of the rental dwelling unit notifies the commissioner of public works in writing of the name and address of the owner.

62.69(2)(g)1.c. c. The owner of the rental dwelling unit notifies the commissioner of public works in writing of the name and address of the tenant who is responsible for payment of the utility charges.

62.69(2)(g)1.d. d. If requested by the commissioner of public works, the owner of the rental dwelling unit provides the commissioner of public works with a copy of the rental or lease agreement in which the tenant assumes responsibility for the payment of the utility charges.

62.69(2)(g)2. 2. If this paragraph applies, the commissioner of public works may use par. (f) to collect unpaid charges and bills incurred after the owner of a rental dwelling unit has provided the commissioner of public works with written notice under subd. 1. only if the commissioner of public works complies with at least one of the following:

62.69(2)(g)2.a. a. In order to comply with this subd. 2. a., the commissioner of public works shall send bills for water service to a customer who is a tenant in the tenant's own name. Each time that a commissioner of public works notifies a customer who is a tenant that charges for water service provided by the waterworks to the customer are past due for more than one billing cycle, the commissioner of public works shall also serve a copy of the notice on the owner of the rental dwelling unit in the manner provided in s. 801.14 (2). If a customer who is a tenant vacates his or her rental dwelling unit, and the owner of the rental dwelling unit provides the commissioner of public works, no later than 21 days after the date on which the tenant vacates the rental dwelling unit, with a sworn affidavit that contains a forwarding address for the tenant, the date that the tenant vacated the rental dwelling unit and a meter reading reflecting the service for which the tenant is responsible, the commissioner of public works shall continue to send past-due notices to the customer at his or her forwarding address until the past-due charges are paid or until the past-due charges have been certified to the comptroller under par. (f).

62.69(2)(g)2.b. b. In order to comply with this subd. 2. b., if a customer who is a tenant has charges for water service provided by the waterworks that are past due, the commissioner of public works shall serve notice of the past-due charges on the owner of the rental dwelling unit within 14 days of the date on which the tenant's charges became past due. The commissioner of public works shall serve notice in the manner provided in s. 801.14 (2).

62.69(2)(g)2m. 2m. The commissioner of public works may demonstrate compliance with the notice requirements of subd. 2. a. or b. by providing evidence of having sent the notice by U.S. mail.

62.69(2)(h) (h) The city commissioner of public works may issue a permit to the county in which the city is located, to any national home for disabled soldiers, or to any other applicant to obtain water from the city's water system for use outside of the limits of the city and for that purpose to connect any pipe that is laid outside of the city limits with water pipe in the city. No permit may be issued until the applicant files with the commissioner of public works a bond in the sum and with the surety that the commissioner approves on the condition: that the applicant will obey the rules and regulations prescribed by the commissioner for the use of the water; that the applicant will pay all charges fixed by the commissioner for the use of the water as measured by a meter to be approved by the commissioner, including the proportionate cost of fluoridating the water and, except as to water furnished directly to county or other municipal properties, which may not be less than one-quarter more than those charged to the inhabitants of the city for like use of water; that the applicant will pay to the city a water pipe assessment if the property to be supplied with water has frontage on any thoroughfare forming the city boundary line in which a water main has been or shall be laid, and at the rate prescribed by the commissioner; if the property to be supplied does not front on a city boundary but is distant from a boundary, that a main pipe of the same size, class and standard as terminates at the city boundary shall be extended, and the entire cost shall be paid by the applicant for the extension; that the water main shall be laid according to city specifications and under city inspection; that the water main and appliances shall become the property of the city, without any compensation for the main or appliances, if the property supplied with water by the extension or any part of the property is annexed to or in any manner becomes a part of the city; and that the applicant will pay to the city all damages that it sustains, arising out of the manner in which the connection is made or water supply is used. In granting a permit to a county or to a national home for disabled soldiers, the commissioner of public works may waive the giving of a bond. Every permit shall be issued upon the understanding that the city is not liable for any damage in case of failure to supply water by reason of any condition beyond its control.

62.69(2)(i) (i) The commissioner of public works shall prescribe and regulate the kind of water meters to be used in the city and the manner of attaching and connecting the water meters, and may make other rules for the use and control of water meters as are necessary to secure reliable and just measurement of the quantity of water used; and may alter and amend the rules as necessary for the purposes named. If the owner or occupant of any premises, where the attaching and connection of a water meter may lawfully be required, neglects or fails to attach and connect a water meter, as is required according to the rules established by the commissioner of public works, for 30 days after the expiration of the time within which the owner or occupant is notified by the commissioner of public works to attach and connect a meter, the commissioner of public works may cause the water supplied by the city to be cut off from the premises, and it shall not be restored except upon the terms and conditions prescribed by the commissioner of public works.

62.69(2)(j) (j) The commissioner of public works may prescribe and regulate the size of connections made with the distribution mains for supplying automatic sprinkler systems and fix an annual charge for such service.

62.69(2)(k) (k) The commissioner of public works may make rules and regulations for the proper ventilating and trapping of all drains, soil pipes and fixtures constructed to connect with or be used in connection with the sewerage or water supply of the city. The common council may provide by ordinance for the enforcement of the rules and regulations, including penalties. The commissioner may make rules to regulate the use of vent, soil, drain, sewer or water pipes in all buildings in the city proposed to be connected with the city water supply or sewerage, specifying the dimensions, strength and material. The commissioner may prohibit the introduction into any building of any style of water fixture, tap or connection determined to be dangerous to health or unfit to be used. The commissioner shall require a rigid inspection by a skilled and competent inspector under the direction of the commissioner of all plumbing and draining work and water and sewer connections in any building in the city, and unless the work and connections are done or made according to rules of and approved by the commissioner, no connection of the premises with the city sewerage or water supply may be made.

62.69(2)(L) (L) The commissioner of public works shall make an annual report to the council of the commissioner's doings under this section, the state of the water fund and the general condition of the water system. The report, after being submitted to the council, shall be filed in the office of the comptroller.

62.69(3) (3) Utility directors.

62.69(3)(a)(a) In this subsection, "electric plant" means a plant for the production, transmission, delivery and furnishing of electric light, heat or power directly to the public.

62.69(3)(b) (b) If the city decides to acquire an electric plant or any other public utility in accordance with the provisions of this section, the mayor, prior to the city taking possession of the property, shall appoint, subject to the confirmation of the council, 7 persons of recognized business experience and standing to act as the board of directors for the utility. Two persons shall be appointed for a term of 2 years, 2 for a term of 4 years, 2 for a term of 6 years, and one for a term of 8 years. Successors shall be appointed for terms of 10 years each. A director may be removed by the mayor with the approval of the council for misconduct in office or for unreasonable absence from meetings of the directors.

62.69(3)(c) (c) Utility directors may: employ a manager experienced in the management of electric plants or other public utilities, fix his or her compensation and the other terms and conditions of employment and remove him or her at pleasure, subject to the terms and conditions of his or her employment; advise and consult with the manager and other employees as to any matter pertaining to maintenance, operation or extension of the utility; and perform other duties as ordinarily devolve upon a board of directors of a corporation organized under ch. 180 not inconsistent with this section and the laws governing 1st class cities. No money may be raised or authorized to be raised by the board of directors other than from revenues derived from the operation of the utility, except by action of the council.

62.69(3)(d) (d) The manager appointed by the board of directors may manage and control the utility, subject to the powers conferred upon the board of directors and the council under this subsection and may appoint assistants and all other employees which the manager considers necessary and fix their compensation and other terms and conditions of employment, except that the board of directors may prescribe rules for determining the fitness of persons for positions and employment.

62.69(3)(e) (e) The council shall fix the compensation, if any, of members of the board of directors and has other powers it possesses with reference to electric plants and other public utilities.

62.69 History History: 1983 a. 192; 1985 a. 187; 1991 a. 32, 189, 316; 1995 a. 378, 419; 1999 a. 150 ss. 16, 17, 195 to 201; Stats. 1999 s. 62.69; 2011 a. 260 s. 81.



62.71 Pedestrian malls in 1st class cities.

62.71  Pedestrian malls in 1st class cities.

62.71(1) (1)  Purpose. The purpose of this section is to authorize a 1st class city to undertake, develop, finance, construct and operate pedestrian malls as local improvements.

62.71(2) (2) Definitions. In this section:

62.71(2)(a) (a) "Annual pedestrian mall improvement" includes any reconstruction, replacement or repair of trees, plantings, furniture, shelters or other pedestrian mall facilities.

62.71(2)(b) (b) "Annual pedestrian mall improvement cost" includes planning consultant fees, public liability and property damage insurance premiums, reimbursement of the city's reasonable and necessary costs incurred in operating and maintaining a pedestrian mall, levying and collecting special assessments and taxes, publication costs, and any other costs related to annual improvements and the operation and maintenance of a pedestrian mall.

62.71(2)(c) (c) "Board of assessment" means the board created under subch. II of ch. 32, for the purpose of estimating benefits and damages in connection with the creation or improvement of a pedestrian mall.

62.71(2)(d) (d) "Business district" means an existing recognized area of a city principally used for commerce or trade.

62.71(2)(e) (e) "City" means a 1st class city.

62.71(2)(f) (f) "Commissioner of public works" means the board of public works, commissioner of public works, or any other city board or officer vested with authority over public works.

62.71(2)(g) (g) "Community development advisory body" means any corporation or unincorporated association whose shareholders or members are owners or occupants of property included in a proposed or existing pedestrian mall district.

62.71(2)(h) (h) "Council" and "common council" mean the governing body of the city.

62.71(2)(i) (i) "Intersecting street" means, unless the council declares otherwise, any street which meets or intersects a pedestrian mall, but includes only those portions of the intersecting street which lay between the mall or mall intersection and the first intersection of the intersecting street with a street open to general vehicular traffic.

62.71(2)(j) (j) "Mall intersection" means any intersection of a city street which is part of a pedestrian mall with any other street.

62.71(2)(k) (k) "Owner" includes any person holding the record title of an estate in possession in fee simple or for life, or a vendor of record under a land contract for the sale of an estate in possession in fee simple or for life.

62.71(2)(L) (L) "Pedestrian mall" means any street, land or appurtenant fixture designed primarily for the movement, safety, convenience and enjoyment of pedestrians.

62.71(2)(m) (m) "Pedestrian mall district" means any geographical division of the city designated by the board of assessment for the purpose of undertaking, developing, financing, constructing and operating a pedestrian mall.

62.71(2)(n) (n) "Pedestrian mall improvement" includes any construction or installation of pedestrian thoroughfares, perimeter parking facilities, public seating, park areas, outdoor cafes, skywalks, sewers, shelters, trees, flower or shrubbery plantings, sculptures, newsstands, telephone booths, traffic signs, sidewalks, traffic lights, kiosks, water pipes, fire hydrants, street lighting, ornamental signs, ornamental lights, graphics, pictures, paintings, trash receptacles, display cases, marquees, awnings, canopies, overhead or underground radiant heating pipes or fixtures, walls, bollards, chains and all other fixtures, equipment, facilities and appurtenances which, in the council's judgment, will enhance the movement, safety, convenience and enjoyment of pedestrians and benefit the city and the affected property owners.

62.71(2)(o) (o) "Skywalk" means any elevated pedestrian way.

62.71(2)(p) (p) "Street" means any public road, street, boulevard, highway, alley, lane, court or other way used for public travel.

62.71(3) (3) Acquisition, improvement and establishment of pedestrian malls.

62.71(3)(a)(a) Upon petition of a community development advisory body or upon its own motion, the council may by resolution designate lands to be acquired, improved and operated as pedestrian malls or may by ordinance designate streets, including a federal, state, county or any other highway system with the approval of the jurisdiction responsible for maintaining that highway system, in or adjacent to business districts to be improved for primarily pedestrian uses. The council may acquire by gift, purchase, eminent domain, or otherwise, land, real property or rights-of-way for inclusion in a pedestrian mall district or for use in connection with pedestrian mall purposes. The council may make improvements on mall intersections, intersecting streets or upon facilities acquired for parking and other related purposes, if the improvements are necessary or convenient to the operation of the mall.

62.71(3)(b) (b) In establishing or improving a pedestrian mall, the council may narrow any street designated a part of a pedestrian mall, reconstruct or remove any street vaults or hollow sidewalks existing by virtue of a permit issued by the city, construct crosswalks at any point on the pedestrian mall, or cause the roadway to curve and meander within the limits of the street without regard to the uniformity of width of the street or curve or absence of curve in the center line of the street.

62.71(3)(c) (c)

62.71(3)(c)1.1. Subject to subd. 2., the council may authorize the payment of the entire cost of any pedestrian mall improvement established under this section by appropriation from the general fund, by taxation or special assessments, and by the issuance of municipal bonds, general or particular special improvement bonds, revenue bonds, mortgages or certificates, or by any combination of these financing methods.

62.71(3)(c)2. 2. If a pedestrian mall improvement is financed by special assessments and special improvement bonds are not issued, the special assessments, when collected, shall be applied to the payment of the principal and interest on any general obligation bonds issued or to the reduction of general taxes if general obligation bonds or the general tax levy is used to finance the improvement.

62.71(3)(d) (d) The council may exercise the powers granted by this subsection only if it makes the findings required under sub. (4) and complies with the procedures and requirements under subs. (5), (6) and (8).

62.71(4) (4) Preliminary findings. No pedestrian mall may be established under sub. (3) unless the council finds all of the following:

62.71(4)(a) (a) That the proposed pedestrian mall will be located primarily in or adjacent to a business district.

62.71(4)(b) (b) That there exist reasonably convenient alternate routes for private vehicles to other parts of the city and state.

62.71(4)(c) (c) That the continued unlimited use by private vehicles of all or part of the streets in the proposed mall district endangers pedestrian safety.

62.71(4)(d) (d) That properties abutting the proposed mall can be reasonably and adequately provided with emergency vehicle services and delivery and receiving of merchandise or materials either from other streets or alleys or by the limited use of the pedestrian mall for these purposes.

62.71(4)(e) (e) That it is in the public interest to use all or part of the street in the proposed mall district primarily for pedestrian purposes.

62.71(5) (5) Procedures.

62.71(5)(a)(a) Before establishing a pedestrian mall or undertaking any pedestrian mall improvement, the council shall by resolution authorize the commissioner of public works and the local planning agency to make studies and prepare preliminary plans for the proposed project. The local planning agency shall hold a public hearing on these studies and preliminary plans.

62.71(5)(b) (b) Upon receiving the authority under par. (a) and upon completion of the public hearing, the commissioner of public works shall prepare a report which shall include all of the following:

62.71(5)(b)1. 1. A plat and survey showing the character, course and extent of the proposed pedestrian mall.

62.71(5)(b)2. 2. A description of any proposed alterations of any street and of any public or private utilities running under or over any public way.

62.71(5)(b)3. 3. A description of the methods to be used in completing the project, including information on grading, drainage, planting, street lighting, paving, curbing, sidewalks, the types of construction materials and the proposed initial distribution and location of any movable furniture, sculptures, pedestrian or vehicle traffic control devices, flowers and plantings and any other structures or facilities.

62.71(5)(b)4. 4. A description of the property necessary to be acquired or interfered with and the identity of the owner of each parcel if the owner can be readily ascertained by the commissioner.

62.71(5)(b)5. 5. An estimate of the cost of each item in the proposed project, described separately or in reasonable classifications detailed to the council's satisfaction.

62.71(5)(c) (c) In preparing the report under par. (b), the commissioner of public works shall consult with any community development advisory body which has been organized in the proposed pedestrian mall district.

62.71(5)(d) (d) After referring the report described in par. (b) to the city plan commission for review and recommendations, the commissioner of public works shall submit the report, with the city plan commission's recommendations, if any, to the council and shall file a copy in the office of the city clerk. The council may refer the report and recommendations, with any necessary modifications, to the board of assessment for action pursuant to subch. II of ch. 32.

62.71(5)(e) (e) Notwithstanding any other provision of this section, if a petition protesting the establishment of a pedestrian mall or a pedestrian mall improvement, duly signed and acknowledged by the owners of 51% or more of the front footage of lands abutting all or part of a street proposed as a pedestrian mall, is filed with the city clerk at any time prior to the conclusion of all proceedings required under this section, the council shall terminate its proceedings, and no proposal for the establishment of the pedestrian mall or substantially the same pedestrian mall may be introduced or adopted within one year after termination of proceedings under this paragraph.

62.71(5)(f) (f) Proceedings governing the establishment of a pedestrian mall or the undertaking of a pedestrian mall improvement are governed by subch. II of ch. 32.

62.71(6) (6) Ordinances; required provisions. An ordinance establishing a pedestrian mall shall accomplish all of the following:

62.71(6)(a) (a) Contain the findings required under sub. (4).

62.71(6)(b) (b) Designate the streets, including intersecting streets, or parts of streets to be used as a pedestrian mall.

62.71(6)(c) (c) Limit the use of the surface of all or part of a street used as a pedestrian mall to pedestrian users and to emergency, public works, maintenance and utility transportation vehicles during times that the council determines appropriate to enhance the purposes and function of the pedestrian mall.

62.71(7) (7) Use by public carriers. If the council finds that all or part of a street which is designated as a pedestrian mall is served by a common carrier engaged in mass transportation of persons within the city and that continued use of all or part of the street by the common carrier will benefit the city, the public and adjacent property, the council may permit the carrier to use all or part of the street for these purposes to the same extent and subject to the same obligations and restrictions that are applicable to the carrier in the use of other streets of the city. Upon like findings, the council may permit use of all or part of the street by taxicabs or other public passenger carriers.

62.71(8) (8) Permits.

62.71(8)(a)(a) If, at the time an ordinance establishing a pedestrian mall is enacted, any property abutting all or part of the pedestrian mall does not have access to some other street or alley for the delivery or receiving of merchandise or materials, the ordinance shall provide for one of the following:

62.71(8)(a)1. 1. The issuance of special access permits to the affected owners for these purposes.

62.71(8)(a)2. 2. The designation of the hours or days on which the pedestrian mall may be used for these purposes without unreasonable interference with the use of all or part of the mall by pedestrians and other authorized vehicles.

62.71(8)(b) (b) The council may issue temporary permits for closing all or part of a pedestrian mall to all vehicular traffic for the promotion and conduct of sidewalk art fairs, sidewalk sales, craft shows, entertainment programs, special promotions and for other special activities consistent with the ordinary purposes and functions of the pedestrian mall.

62.71(9) (9) Excess estimated cost; assessment adjustments.

62.71(9)(a)(a) If, after the completion of any pedestrian mall improvement, the commissioner of public works certifies that the actual cost is less than the estimated cost upon which any aggregate assessment is based, the aggregate assessment shall be reduced, subject to par. (c), by a percentage amount of the excess estimated cost which is equal to the percentage of the estimated cost financed by the aggregate assessment. The city comptroller shall certify to the city treasurer the amount that is refundable under this subsection.

62.71(9)(b) (b) If the aggregate assessment described in par. (a) has been fully collected, the city treasurer shall refund the excess assessment to the affected property owners on a proportional basis.

62.71(9)(c) (c) If the aggregate assessment described in par. (a) has not been fully collected the amount of the refundable assessment shall be reduced by a sum determined by the council to be sufficient to cover anticipated assessment collection deficiencies and the balance, if any, shall be refunded to the affected owners on a proportional basis. The treasurer shall deduct the appropriate amount from installments due after the receipt of the certificate from the city comptroller.

62.71(10) (10) Annual costs; special account.

62.71(10)(a)(a) Concurrently with the submission of the plan, and annually thereafter by June 15 of each year, the city comptroller and the commissioner of public works, with the assistance of a community development advisory body, if any, shall furnish the council with a report estimating the cost of improving, operating and maintaining any pedestrian mall district for the next fiscal year. Under the plan in effect, the report shall include itemized cost estimates of any proposed changes in the plan under consideration by the council and also a detailed summary of the estimated costs chargeable to all of the following categories:

62.71(10)(a)1. 1. The amount of the annual costs chargeable to the general fund. The amount may not exceed that amount which the city normally allocates from the general fund for maintenance and operation of a street of similar size and location not improved as a pedestrian mall.

62.71(10)(a)2. 2. The amount of the annual costs chargeable to owners of property in the district who are benefited by annual mall improvements. The aggregate amount assessed against the owners may not exceed the aggregate benefits accruing to all assessable property.

62.71(10)(a)3. 3. The amount of the annual costs, if any, to be specially taxed against taxable property in the district. The amount shall be determined by deducting from the estimated annual costs the amounts under subds. 1. and 2. and the amount of anticipated rentals received from vendors using pedestrian mall facilities.

62.71(10)(b) (b) Moneys appropriated and collected for annual pedestrian mall improvement costs shall be credited to a special account. The council may incur necessary annual costs, whether or not they have been included in the budget for that fiscal year, except that such nonbudgeted expenditures shall be included in the estimate required under par. (a) for the next following fiscal year. Any unexpended balances in the special account remaining at the end of a fiscal year shall be carried over to the appropriate category of the estimate required under par. (a) for the following fiscal year.

62.71(11) (11) Nuisances: limitation of liability.

62.71(11)(a)(a) The installation of any furniture, structure or facility or the permitting of any use in a pedestrian mall district under a final plan adopted under this section is not a nuisance or unlawful obstruction or condition by reason of the location of the installation or use.

62.71(11)(b) (b) The city or any person acting under permit is not liable for injury to persons or property in the absence of negligence in the construction, maintenance, operation or conduct of the installation or use under par. (a).

62.71(12) (12) Interpretation: amendment and repeal. No action by the council establishing a pedestrian mall or undertaking a pedestrian mall improvement under this section may be construed as a vacation, abandonment or discontinuance of any street or public way. This section may not be construed to prevent the city from abandoning the establishment or operation of a pedestrian mall, changing the extent of a pedestrian mall, amending the description of the district to be assessed or taxed for annual improvement costs, or changing or repealing any limitations on the use of a pedestrian mall by private vehicles or any plan, rule or regulation adopted for the operation of a pedestrian mall.

62.71(13) (13) Substantial compliance; validity. Substantial compliance with the requirements of this section is sufficient to give effect to any proceedings conducted under this section and any error, irregularity or informality not affecting substantial justice does not affect the validity of the proceedings.

62.71 History History: 1975 c. 255; 1979 c. 110 s. 60 (11); 1983 a. 189; 1983 a. 207 s. 93 (3); 1983 a. 236 ss. 8, 13; 1999 a. 150 s. 541; Stats. 1999 s. 62.71.



62.73 Discontinuance of public grounds.

62.73  Discontinuance of public grounds.

62.73(1) (1) The common council of a 1st class city may vacate in whole or in part highways, streets, alleys, grounds, waterways, public walks and other public grounds within the corporate limits of the city that it determines the public interest requires to be vacated or are of no public utility, subject to s. 66.1005 (2). Proceedings under this section shall be commenced either by a petition presented to the common council signed by the owners of all property which abuts the portion of the public facilities proposed to be vacated, or by a resolution adopted by the common council. The requirements of s. 840.11 apply to proceedings under this section.

62.73(1m) (1m) Upon receiving a petition under this section or upon introduction of a resolution under this section, the common council shall deliver a copy of the petition or resolution to the commissioner of railroads if there is a railroad highway crossing within the public facilities proposed to be vacated.

62.73(2) (2) All petitions or resolutions shall be referred to a committee of the common council for a public hearing on the proposed discontinuance and at least 7 days shall elapse between the date of the last service and the date of the hearing. A notice of hearing shall be served on the owners of record of all property which abuts the portion of the public facilities proposed to be vacated, in the manner provided for service of a summons.

62.73(3) (3) If the common council initiates a discontinuance proceeding by resolution without a petition signed by all of the owners of the property which abuts the public facility proposed to be discontinued, any owner of property abutting the public facility whose property is damaged by the discontinuance may recover damages as provided in ch. 32.

62.73(4) (4) The common council may order that an assessment of benefits be made and when so ordered the assessment shall be made as provided in s. 66.0703.

62.73 History History: 1973 c. 189 s. 20; Sup. Ct. Order, 67 Wis. 2d 585, 774 (1975); 1999 a. 150 s. 344; Stats. 1999 s. 62.73; 2003 a. 214; 2009 a. 107, 223.






63. County and city civil service.

63.01 County civil service commission; appointment; terms.

63.01  County civil service commission; appointment; terms.

63.01(1)(1) There shall be a civil service commission in every county containing 500,000 inhabitants or more according to the last state or United States census and in all other counties the county board of supervisors may establish a civil service commission, called "commission" in ss. 63.01 to 63.16. Such commission shall consist of 5 members, all of whom shall be legal residents of the county. Appointments shall be made on the basis of recognized and demonstrated interest in and knowledge of the problems of civil service. No person holding any elective or appointive public position or office of any sort in said county government shall be appointed thereon.

63.01(2) (2) Except as provided under s. 59.17 (2) (c), the chairperson of the board of supervisors of any county, within 30 days after ss. 63.01 to 63.16 become applicable thereto, shall appoint the members of the commission, designating the term of office of each. The appointment and designation shall be subject to confirmation by the board of supervisors. Of the persons first appointed one shall hold for one year, one for 2 years, one for 3 years, one for 4 years, and one for 5 years from the first day of January next following appointment, and until a successor is appointed and qualifies. In the month of December of each year, immediately preceding the expiration of the term of office of any commissioner, the board of supervisors shall elect one member of the commission to hold office for the term of 5 years, from the first day of January next succeeding the appointment and until a successor is elected and qualifies.

63.01(3) (3) Every person appointed a member of said commission shall take and file the official oath.

63.01(4) (4) Each member of the commission shall receive such salary as the county board shall determine, which shall not be less than $200 for service performed in any one year. Such compensation shall be paid by the county treasurer on the certificate of the director of personnel, countersigned by the county auditor, if any.

63.01 History History: 1983 a. 148 ss. 2, 8; 1983 a. 538; 1985 a. 29 s. 3202 (56); 1995 a. 201.

63.01 Cross-reference Cross-reference: See s. 59.52 (8) for other authority to establish county civil service systems.



63.02 Rules; secretary; employees; offices.

63.02  Rules; secretary; employees; offices.

63.02(1) (1) Such commissioners, as soon as possible after their appointment and qualification, shall prepare and adopt such rules and regulations to carry out the provisions of ss. 63.01 to 63.16 as in their judgment shall be adapted to secure the best service for the county in each department affected by said sections, and as shall tend to promote expedition and speed the elimination of all unnecessary formalities in making appointments. Such rules shall be printed and distributed in such manner as reasonably to inform the public of the county as to their purpose, and shall take effect 10 days after they are published.

63.02(2) (2) The director of personnel shall cause the minutes of its proceedings to be taken and fully transcribed. The original transcribed copy shall be the official minutes of such proceedings and shall be open and available for public inspection. The director of personnel shall preserve all reports made to the commission, keep a record of all examinations held under its direction and perform such other duties as the commission may from time to time prescribe. The director of personnel shall be appointed by the county executive in the unclassified civil service and is subject to confirmation by the county board, as provided in s. 59.17 (2) (bm).

63.02(3) (3) The board of supervisors in every county in which a commission is appointed shall provide suitable offices, furniture, stationery, light, heat, telephone and all other necessary supplies and conveniences to enable the commission to perform its duties.

63.02 History History: 1973 c. 262; 1979 c. 110; 1981 c. 217; 1983 a. 148; 1995 a. 201.

63.02 Annotation The federal age discrimination in employment act of 1967, as amended, did not invalidate a county's 35 year maximum age requirement for applicants for deputy sheriffs. 63 Atty. Gen. 530.



63.03 Classification.

63.03  Classification.

63.03(1)(1) In every county in which a commission is appointed, under ss. 63.01 to 63.16, all offices and positions in the public service in the county shall be divided into 2 classes, namely, the classified and the unclassified service. All such offices and positions, however created or filled, shall be included in the classified service, except as provided under subs. (2) and (3).

63.03(2) (2) Except as provided under sub. (3), the following officers and positions in every county with a commission created under ss. 63.01 to 63.17 shall be in the unclassified service:

63.03(2)(a) (a) All officials elected by the people.

63.03(2)(b) (b) All members of boards and commissions.

63.03(2)(d) (d) Court reporters of circuit court.

63.03(2)(f) (f) Undersheriff.

63.03(2)(g) (g) Deputy register of deeds.

63.03(2)(h) (h) Chief deputy clerk of the circuit court.

63.03(2)(i) (i) Deputy county clerk.

63.03(2)(j) (j) Deputy county treasurer.

63.03(2)(k) (k) Deputy coroner.

63.03(2)(km) (km) All members of the staff of a district attorney's office in any county with a population of 500,000 or more, except employees engaged in clerical and stenographic work.

63.03(2)(n) (n) Investigators in the office of the district attorney, when authorized by the county board.

63.03(2)(o) (o) Students and interns in medical or professional specialties.

63.03(2)(p) (p) Residents in the medical specialties.

63.03(2)(q) (q) Members of the medical staffs of the various hospitals, sanatoriums, and other county institutions who are supplied by a medical school or medical societies without expense to or compensation from the county.

63.03(2)(r) (r) All staff performing services for the Milwaukee County enrollment services unit under s. 49.825 or for the child care provider services unit under s. 49.826.

63.03(2)(s) (s) County executive.

63.03(2)(sg) (sg) Medical examiner in any county with a population of 500,000 or more.

63.03(2)(sm) (sm) Corporation counsel in any county with a population of 500,000 or more.

63.03(2)(t) (t) Administrative secretaries to county executive and county board.

63.03(2)(u) (u) Persons between the ages of 14 and 19 who perform part-time services of 20 hours per week or less under a work-creation program devised by the county.

63.03(2)(v) (v) Persons 16 years of age or older who perform training or services, or both, under a work experience program developed by the county or developed under federal auspices or sponsorship. Persons qualifying under this paragraph shall not be eligible for benefits under ch. 108.

63.03(2)(w) (w) Sergeant at arms to the county board.

63.03(2)(x) (x) Employees engaged in the operation of a public transportation system.

63.03(2)(y) (y) Any position of general manager under s. 27.03 (2), director under s. 46.21 (1m) (a), department director under s. 59.52 (1), director of personnel under s. 63.02 (2) or county highway commissioner under s. 83.01 (1).

63.03(2)(z) (z) Circuit court commissioners under s. 757.68 (1) employed on a full-time basis.

63.03(3) (3) Except as otherwise provided in the statutes, if a commission created under ss. 63.01 to 63.17 deems such action to be necessary to secure the best service for the county, the commission may:

63.03(3)(a) (a) Transfer any position of department head, deputy department head, associate department head or immediate assistant department head from the classified service to the unclassified service if the position is in pay range 30 or above. The appointing authority for department heads transferred to or from the classified service under this paragraph shall be designated by county ordinance prior to appointment of any person to any such transferred position. Such appointment shall be subject to confirmation by the county board.

63.03(3)(b) (b) Transfer nonelective offices or positions from the unclassified service under sub. (2) to the classified service.

63.03 History History: 1971 c. 154; 1973 c. 12, 63, 262; 1977 c. 27, 323, 433, 447; 1981 c. 329 s. 31; 1985 a. 29 s. 3202 (56); 1985 a. 176; 1989 a. 31, 260, 268; 1991 a. 274; 1993 a. 16; 1995 a. 201; 2001 a. 61; 2009 a. 15, 28.



63.04 Appointments; promotions and removals in classified service.

63.04  Appointments; promotions and removals in classified service. On and after January first next succeeding the date when ss. 63.01 to 63.16 become applicable in any county no person shall be appointed or promoted to, reduced in, transferred to or in, or removed from the classified service in any such county, except in accordance with the provisions of said sections.



63.05 Certifications; appointments; temporary assignments.

63.05  Certifications; appointments; temporary assignments.

63.05(1)(1) If an appointing authority in any county with a commission under ss. 63.01 to 63.16 learns that a vacancy has occurred or is about to occur in any position in the classified service in his or her department, the appointing authority shall notify the director of personnel of the vacancy. The appointing authority shall include with the notice of the vacancy a recommendation as to whether the vacancy should be filled by promotion, reduction or reinstatement of a named individual employee from any county department or from an eligible list established under s. 63.08. The director of personnel, with the approval of the commission, may:

63.05(1)(a) (a) After verification by the appointing authority that the recommendation of the appointing authority is based on the employee's merit and fitness for the position and that the employee meets the established minimum qualifications for the position, certify the employee's name to the appointing authority; or

63.05(1)(b) (b) Certify to the appointing authority the number of persons standing highest on the eligible list. The number of persons certified may be set by the commission by rule, subject to s. 63.08 (1) (f). The number set by the commission may not be less than 5. If less than 5 names appear on an eligible list at the time that the director of personnel receives the notice of a vacancy, the director may certify the names on the list and the appointing authority may:

63.05(1)(b)1. 1. Appoint from the certified names; or

63.05(1)(b)2. 2. Request the certification of additional names.

63.05(2) (2) From the names certified under sub. (1) (b), the appointing authority shall make a selection to fill a vacant position based solely on merit and fitness.

63.05(3) (3) If at the time the director of personnel receives a notice of a vacancy under sub. (1) there is no eligible list for the vacant position, the appointing authority may fill, temporarily, the position by an emergency appointment, subject to any rule or restriction which the commission adopts.

63.05 History History: 1977 c. 196; 1983 a. 148.



63.06 Rights of employees in military service.

63.06  Rights of employees in military service. Any person in the classified service in any such county who is now or hereafter becomes an active member of the military or naval forces of the United States during a period officially proclaimed to be a national emergency or limited national emergency or under P.L. 87-117, shall be granted leave of absence, such leave to be continuous for the duration of the existing emergency or duty, plus 90 days. Service toward seniority or salary advancement shall be deemed not to be interrupted by such military service, provided that persons occupying a probationary status upon commencing such military leave shall revert to such status upon reinstatement. Application for reinstatement shall be made within 90 days from honorable discharge from the military service. Evidence of honorable discharge shall be presented to the civil service commission with such application. The position of the person so on leave shall not be filled except by appointment through the certification of the persons next eligible. Upon application of the person so on leave and presentation of evidence of such honorable discharge and of such evidence of physical fitness to perform the duties of the position formerly occupied as shall be satisfactory to the civil service commission the person shall be reinstated in the position formerly occupied by the person or in a position having similar character and standards of duties and compensation, if such military service was not for more than 4 years unless extended by law. The person appointed to fill such position during the absence of the person so on military leave shall, upon the latter's reinstatement, be transferred to a similar position if one is available, or if not, that person's name shall be placed on the appropriate reinstatement list in accordance with the rules of the civil service commission.

63.06 History History: 1991 a. 316.



63.065 Elected county or state officers.

63.065  Elected county or state officers. A permanent employee in the classified service of any county having a population of 500,000 or more, who is elected to a county or state office shall be granted a leave of absence without pay from a position for the period of his or her entire service as an elected county or state officer and thereafter shall be entitled to return to the former position or to one with equivalent responsibility and pay in the classified service without loss of seniority or civil service status. At the discretion of the civil service commission, any elected state officer, while on leave of absence, may also be permitted to return to a former position or to one with equivalent responsibility and pay in the classified service for such periods of time as may be set by the commission. This section shall not apply to any department head in the classified service whenever the commission has established a list of department heads or employees of any county department under s. 46.215.

63.065 History History: 1977 c. 271; 1985 a. 176.

63.065 Annotation A person returning from an approved leave of absence to classified service, without loss of seniority under this section, is treated for seniority purposes as having never left the position in classified service. 78 Atty. Gen. 11.



63.07 Temporary appointments.

63.07  Temporary appointments.

63.07(1) (1)

63.07(1)(a)(a) When need exists for the filling of a position in the classified service for a period of not to exceed 6 months' duration, a temporary appointment shall be made for such period from the proper eligible list or as provided in s. 63.05 (3). Such temporary appointment may be extended once for not to exceed 6 months by resolution of the county board after receipt by it of a recommendation for such extension from the civil service commission. The acceptance or refusal by an eligible of a temporary appointment shall not affect that person's standing on the eligible register for permanent employment nor shall the period of service of any temporary appointment be counted as a part of the probationary service required after appointment to a permanent position.

63.07(1)(b) (b) This subsection shall apply to a position created on a temporary basis or to a temporary appointment to a position created on a permanent basis. As to either of such methods of filling a position which has existed for more than one year on June 19, 1941, the county board shall within 60 days after said date provide for filling such position on a permanent basis or abolish the same.

63.07 History History: 1983 a. 148 s. 10; 1991 a. 316.



63.08 Eligible lists.

63.08  Eligible lists.

63.08(1)(1)  Competitive examination.

63.08(1)(a)(a) Any applicant for an examination under s. 63.05, other than an applicant for a deputy sheriff position under s. 59.26 (8) (a), shall be a resident of this state before applying for an examination, but the commission may not require any period of residency in the county for entrance to an examination or employment in the county. The commission may require an applicant to file a written application form which bears upon the applicant's fitness for a vacant position and which the commission deems necessary. For a position offering a skilled, technical, or professional service, upon a finding that a suitable number of qualified applicants cannot be obtained from within the state, the commission may open the examination to residents of other states. Residency in this state may be waived for an applicant for an examination for a position which requires a license in a health care field. No question pertaining to political affiliation or religious faith may be asked of any applicant for an examination.

63.08(1)(b) (b) Every examination, including minimum training and experience requirements, to fill a vacant position under this section shall be job-related in compliance with appropriate validation standards. Any experience, whether paid or unpaid, which is relevant to the duties of the position shall be applied toward satisfaction of experience requirements. The names of the persons passing the examination shall be placed on an eligible list in the order of their final grades in the examination. The director of personnel shall certify the list under s. 63.05.

63.08(1)(c) (c) No otherwise qualified handicapped person shall be discriminated against in examination, reexamination, appointment, reappointment, promotion or demotion relating to a vacant position under s. 63.05 (1) unless the handicap is reasonably related to the individual's ability to adequately undertake the job-related responsibilities of that individual's employment.

63.08(1)(d) (d) To ensure competitive equality in an examination under this section between a handicapped applicant and an applicant who is not handicapped, the handicapped applicant may request that the commission furnish a reader or an appropriate place to take the examination or other similar accommodations.

63.08(1)(e) (e) Upon the request of a person who is applying or eligible for a position under this section and who is handicapped, the department of health services shall obtain from the commission a detailed description of the duties of the position, shall investigate the necessity of physical, sensory and mental abilities in the fulfillment of the duties and shall determine and report its findings to the commission as to the physical ability of the applicant or eligible person to perform the duties. The finding shall be conclusive as to the physical qualifications of any applicant or eligible person examined under this paragraph.

63.08(1)(f) (f)

63.08(1)(f)1.1. The commission may not impose any restriction as to age on any veteran who is applying or eligible for a position under this section. The commission shall give preference points to veterans and their spouses under s. 230.16 (7), except as provided under subd. 2.

63.08(1)(f)2. 2. Notwithstanding s. 230.16 (7), persons shall be certified from the eligible list under s. 63.05 (1) (b) without adding any preference points to any person's grade.

63.08(1)(f)3. 3. After the certification under subd. 2., any veteran or veteran's spouse whose grade, plus the points to which the veteran or spouse is entitled under s. 230.16 (7), is equal to or higher than the lowest grade on the list made under subd. 2. shall be added to the certification list under s. 63.05 (1) (b). The number of persons added to a certification list under this subdivision may not exceed the number of persons initially certified under subd. 2.

63.08(1)(g) (g) The time and place of an examination under this section, the requirements of the position and other necessary information shall be sufficiently advertised to give notice of the examination.

63.08(2) (2) Noncompetitive examination.

63.08(2)(a)(a) The director of personnel, with the approval of the commission, may hold a noncompetitive entrance examination or a noncompetitive promotional examination if it is impractical to hold a competitive examination and if the examination is for a position:

63.08(2)(a)1. 1. In an unskilled class of work which has no administrative or supervisory responsibilities and which requires no verbal or clerical skills for proper performance of the duties of the position; or

63.08(2)(a)2. 2. Requiring highly specialized or technical training which can be adequately demonstrated by possession of related certification or licensing.

63.08(2)(b) (b) The names of the persons qualified under par. (a) shall be placed on the eligible list under the rules of the commission. The requirements of sub. (1) (a) shall apply to applicants for examination under this subsection.

63.08 History History: 1971 c. 232; 1975 c. 94; 1983 a. 148, 538; 1991 a. 39, 101; 1995 a. 27, s. 9126 (19); 2001 a. 9; 2007 a. 20 s. 9121 (6) (a); 2013 a. 20.



63.085 Certification and appointment of handicapped; special lists of eligibles.

63.085  Certification and appointment of handicapped; special lists of eligibles. The director of personnel, with the approval of the commission, may prepare without examination special lists of eligible persons certified as having a severe physical or mental impairment and as being physically and mentally capable and adequately trained to qualify for a position in the classified service. The names of persons placed on the special list shall be certified to the appointing authority in addition to those certified under s. 63.05 (1) (b). The director shall determine that a person on the special list meets the minimum qualifications for a vacant position prior to certifying the person to the appointing authority for the position. The appointing authority may appoint a person from the special list to a temporary appointment for a period of 6 months. Successful demonstration of the ability to perform the duties of a position under a temporary appointment shall qualify a person for permanent appointment to the position. The director may fix the maximum number of persons who may be appointed from the special list of eligibles under this section.

63.085 History History: 1983 a. 148.



63.09 Efficiency records; promotions.

63.09  Efficiency records; promotions. The director of personnel, under the direction of the commission and with the advice of the heads of the departments involved, shall devise and introduce as rapidly and extensively as practicable a system of efficiency records to be based, among other things, upon the quantity and quality of the work performed and the regularity and punctuality of attendance. After such system is introduced, the various departments thereby affected shall maintain it. The director of personnel shall also, under the direction of the commission, prepare a classification of subordinate positions in accordance with their natural tendency to fit their incumbents to fill higher offices or positions in the service of the county. The commission shall provide in its rules that the efficiency records of an employee in one of the aforesaid lower positions shall be given due weight in the examination of such employee for higher offices or positions to which they naturally lead, to the end that such higher offices or positions in the service shall be filled as far as possible by promotion.

63.09 History History: 1983 a. 148 s. 8.



63.10 Demotion; dismissal; procedure.

63.10  Demotion; dismissal; procedure.

63.10(1) (1) Whenever a person possessing appointing power in the county, the chief executive officer of a department, board or institution, the county park commission, county election commission, civil service commission, and county board of welfare as to officers and employees under their respective jurisdictions, believes that an officer or employee in the classified service in that person's, commission's or board's department has acted in such a manner as to show the officer or employee to be incompetent to perform the officer's or employee's duties or to have merited demotion or dismissal, the person, commission or board shall report in writing to the civil service commission setting forth specifically the complaint against the officer or employee, and may suspend the officer or employee at the time such complaint is filed. It is the duty of the director of personnel to file charges against any officer or employee in the classified service upon receipt of evidence showing cause for demotion or discharge of the officer or employee in cases where a department head or appointing authority neglects or refuses to file charges. Charges may be filed by any citizen against an officer or employee in the classified service where in the judgment of the commission the facts alleged under oath by the citizen and supported by affidavit of one or more witnesses would if charged and established amount to cause for the discharge of the officer or employee. The commission shall forthwith notify the accused officer or employee of the filing of the charges and on request provide the officer or employee with a copy of the same. Nothing in this subsection shall limit the power of the department head to suspend a subordinate for a reasonable period not exceeding 10 days. In case an employee is again suspended within 6 months for any period whatever, the employee so suspended shall have the right of hearing by the commission on the second suspension or any subsequent suspension within said period the same as herein provided for in demotion or dismissal proceedings.

63.10(2) (2) The commission shall appoint a time and place for the hearing of said charges, the time to be within 3 weeks after the filing of the same, and notify the person possessing the appointing power and the accused of the time and place of such hearing. At the termination of the hearing the commission shall determine whether or not the charge is well founded and shall take such action by way of suspension, demotion, discharge or reinstatement, as it may deem requisite and proper under the circumstances and as its rules may provide. The decision of the commission shall be final. Neither the person possessing the appointing power nor the accused shall have the right to be represented by counsel at said hearing, but the commission may in its discretion permit the accused to be represented by counsel and may request the presence of an assistant district attorney to act with the commission in an advisory capacity.

63.10(3) (3) If the county and a labor organization representing employees of the county enter into a collective bargaining agreement under subch. IV of ch. 111, the agreement may provide that the provisions of the agreement relating to dismissal, demotion and suspension shall supersede this section with respect to employees covered by the agreement while the agreement is in effect. This subsection does not apply to any action under sub. (1) to suspend an employee with pay.

63.10 History History: 1983 a. 148 s. 8; 1987 a. 153; 1991 a. 316; 1993 a. 213.

63.10 Annotation The 10 day suspension under sub. (1) applies only to minor cases warranting intradepartmental discipline, not to serious charges referred to the civil service commission. State ex rel. Messner v. Milwaukee County Civil Service Commission, 56 Wis. 2d 438, 202 N.W.2d 13 (1972).

63.10 Annotation The time limitation under sub. (2) is mandatory. Karow v. Milwaukee County Civil Service Commission, 82 Wis. 2d 565, 263 N.W.2d 214 (1978).

63.10 Annotation When an employee resigns and adequately alleges that the resignation was coerced, a timely demand for reinstatement or a hearing requires the commission to schedule a hearing. Watkins v. Milwaukee County Civil Service Commission, 88 Wis. 2d 411, 276 N.W.2d 775 (1979).

63.10 Annotation Review of an order under this section shall be by certiorari. Iushewitz v. Personnel Review Board, 176 Wis. 2d 706, 500 N.W.2d 634 (1993).



63.11 Standard scale of compensation.

63.11  Standard scale of compensation. The director of personnel, under the direction of the commission and in cooperation with the county clerk, or county auditor, if any, and with the heads of the various departments, shall devise and recommend to the board of supervisors a standardized scale of wages and salaries for all county offices and positions in the classified service. The wage scale shall be graduated according to the duties performed, the length of service and efficiency records of the officers or employees, and the time of day or night those services are performed by the establishment of shifts. The supervisors shall consider and act in some way upon this scale at the last meeting of the board of supervisors in the month of October next following its recommendation, and if adopted it shall go into effect on the first day of January following its adoption, or at such other date as may be provided by law.

63.11 History History: 1983 a. 148 s. 8; 1995 a. 225.

63.11 Annotation Public employment is a property right for those given tenure by operation of civil service regulations or laws. Vorwald v. School District of River Falls, 167 Wis. 2d 549, 482 N.W.2d 93 (1992).



63.12 Investigations; testimonial powers; witnesses.

63.12  Investigations; testimonial powers; witnesses.

63.12(1)(1) Each member of the commission may subpoena witnesses, administer oaths, examine witnesses and compel the production of documents, records, and papers of all sorts in conducting such investigations as the commission may deem necessary or proper in order to ascertain whether or not the provisions of ss. 63.01 to 63.16 are being carried into effect. The commission may examine such public records as it requires in relation to any such investigation. All officers and other persons in the civil service of the county shall attend and testify when required to do so by the commission.

63.12(2) (2) In case of the refusal of any person to comply with any subpoena issued hereunder or to testify to any matter regarding which the person may be lawfully interrogated, the circuit court of the county or the judge thereof, on application of any one of the commissioners, shall issue an order requiring such person to comply with such subpoena and to testify, or either, and any failure to obey such order of the court may be punished by the court as a contempt thereof.

63.12(3) (3) Each person, not in the civil service of the county, who appears before the commission by its order shall receive for attendance the fees and mileage provided for witnesses in civil actions in courts of record which shall be paid out of the appropriation to the commission. But no witness subpoenaed at the instance of parties other than the commission shall be entitled to witness fees or mileage unless the commission certifies that the testimony of the witness was relevant and material to the matter investigated.

63.12 History History: 1991 a. 316.



63.13 Certification of payrolls.

63.13  Certification of payrolls. No payment for personal services of any officer or employee in the classified service of any county wherein ss. 63.01 to 63.16 are applicable shall be made by any county officer unless the commission has certified that the officer or employee claiming such payment is holding a position legally under the provisions of said ss. 63.01 to 63.16 and the rules of the commission. Such certification shall be required on each and every payroll for each and every office and position in the county service, which is subject to the provisions of said ss. 63.01 to 63.16. County officers making payments in violation of this section shall be liable for the full amount thus paid and shall be deemed guilty of a violation of the provisions of said ss. 63.01 to 63.16, and subject to the penalties provided in s. 63.17.

63.13 History History: 1991 a. 316.



63.14 Prohibited influences and practices.

63.14  Prohibited influences and practices.

63.14(1) (1) Except as provided otherwise by s. 63.08 (1) (f), no factor or influence other than the fitness of a person to perform the duties of the position in which the person is acting or employed, or to which the person is seeking appointment, shall affect the determination of appointments, promotions, transfers, suspensions or discharges with respect to any position within the scope of ss. 63.01 to 63.16.

63.14(2) (2) The following practices are especially forbidden in any county wherein ss. 63.01 to 63.16 are applicable: Pernicious political activity by any county officer or employee in the classified service; the giving of any consideration, whether financial or otherwise, in return for appointment to a position in the service of said county; the obstruction or deceiving of any person desiring to take an examination under the provisions of said sections, or desiring to secure information concerning any such examination; the deliberate mismarking or miscalculation of grades of any applicant taking an examination under said sections; the impersonation by any person of any other person in connection with the holding of any examination under said sections; and the giving to or receiving by candidates for examination information or assistance enabling such candidates to obtain an unfair or improper advantage over other candidates for the same examination.

63.14(3) (3) No county specified in s. 63.01 or any department, officer or employee thereof shall hire or employ a person, subject to civil service in such county, at a wage or salary less than that advertised by the civil service commission of such county for the position to be filled, nor shall such county, department, officer or employee pay, or cause to be paid, salaries or wages of different amounts to persons in the same classification and stage of advancement, unless such difference in salaries or wages shall be based on difference of work performed or the time of day or night of performance of work; provided that where there has been a general reclassification of title and compensation of positions the county board is authorized to provide by ordinance that persons having civil service tenure at the effective date of such reclassification and occupying positions which have been reclassified, so as to result in a decrease in compensation, may continue to serve under the position title as it existed prior to such reclassification and receive the compensation thereof according to the former range during their tenure, and in the event that such general reclassification shall result in a position being reclassified to a higher grade, and the present incumbent of such position shall not have or by examination attain eligibility for certification to such higher grade, the incumbent shall retain the status and compensation of the position during the incumbent's tenure of the position in conformity with civil service.

63.14(4) (4) The county board of any county specified in s. 63.01 is authorized to provide by ordinance the establishment of wage or salary differentials to collect shift differentials within one classification based upon the time of day or night of the performance of work.

63.14 History History: 1983 a. 148 ss. 8, 10; 1983 a. 538; 1991 a. 316.

63.14 Annotation A county's statutory "home rule" power under s. 59.03 (1) did not authorize it to pay two groups of sheriff's captains differently and its home rule authority did not trump sub. (3). Roberson v. Milwaukee County, 2011 WI App 50, 332 Wis. 2d 787, 798 N.W.2d 256, 10-0857.



63.15 Existing officers and employees, how affected.

63.15  Existing officers and employees, how affected.

63.15(1)(1) In a county where ss. 63.01 to 63.16 go into effect after March 14, 1984:

63.15(1)(a) (a) The commission shall administer a noncompetitive examination to any person who is appointed by the county for a definite term, who is included within the classified service of the county on the date that ss. 63.01 to 63.16 go into effect in the county and who has been in service and on the payroll of the county less than 4 years preceding that date. The person shall retain his or her position if the commission determines, based on the person's performance on the examination, that the person is qualified for the position.

63.15(1)(b) (b) Any person who is included within the classified service appointed by the county for a definite term, who is included within the classified service of the county on the date that ss. 63.01 to 63.16 go into effect in the county and who has been in service and on the payroll of the county continuously for at least the 4 years immediately preceding that date shall retain his or her position without any examination.

63.15(2) (2) If a department, unit or other established entity and its employees are brought into the county service in a county in which ss. 63.01 to 63.16 are in effect, any employee in a position required to be in classified service shall retain his or her position if the person takes a noncompetitive examination and if the commission determines, based on the examination, that the person is qualified for the position.

63.15(3) (3) No provision of this section prevents suspension, demotion or discharge of any employee subject to ss. 63.01 to 63.16 under s. 63.10 or an applicable collective bargaining agreement.

63.15 History History: 1983 a. 148; 1987 a. 153.



63.16 Appropriation for commission.

63.16  Appropriation for commission. A sufficient sum shall be provided each year by the county board of supervisors of each county in which ss. 63.01 to 63.16 become operative to enable the commission created thereunder, to exercise the powers and perform the duties therein specified.



63.17 Violations, county civil service.

63.17  Violations, county civil service. Any person who willfully, or through culpable negligence, violates any provisions of ss. 63.01 to 63.16, or any rule promulgated in accordance with the provisions thereof, shall be guilty of a misdemeanor, and shall, on conviction thereof, be punished by a fine of not less than $50 nor more than $1,000, or by imprisonment in the county jail for a term of not less than 30 days, nor more than one year or by both such fine and imprisonment in the discretion of the court.



63.18 First class city commission; appointment; terms.

63.18  First class city commission; appointment; terms. The mayor of each 1st class city, whether the city is incorporated by special act of the legislature or under the general laws of the state, shall, before June 15 in the year following the first state or national census, showing the city to belong to the 1st class, appoint 5 persons, citizens and residents of the city, who shall constitute and be known as the board of city service commissioners of the city, and shall designate one of the persons so appointed to serve for a term of 5 years, one for a term of 4 years, one for a term of 3 years, one for a term of 2 years, and one for a term of one year, from the first Monday of July in the year of their appointment and until their respective successors are appointed and qualified. In cities having a board of city service commissioners the members of such board shall hold office and continue to be a member of such commission until the expiration of the term or terms of such member or members, and in each and every year after such first appointment, the mayor shall, in like manner, in the month of June, appoint one person as the successor of the commissioner whose term shall expire in that year, to serve as such commissioner for 5 years from the first Monday of July then next ensuing, and until a successor is appointed and qualified. The commission shall, at a meeting in July of each year, elect one member to act as president and one member to act as vice president, each for a term of one year, and until a successor is duly elected. Three commissioners shall constitute a quorum necessary for the transaction of business. Any vacancy in the office of commissioner occurring during the term shall be filled for the unexpired term by appointment by the mayor and all appointments, both original and to fill vacancies, shall be so made that not more than 2 commissioners shall at the time of the appointment be members of the same political party. The commissioners shall hold no other lucrative office or employment under the United States, this state, or any municipal corporation or political division thereof, and each commissioner shall before entering upon the discharge of the duties of office and within 10 days after receiving notice of appointment, take and subscribe the oath of office prescribed by article IV, section 28, of the constitution, and file the oath, duly certified by the officer administering it with the clerk of his or her city.

63.18 History History: 1979 c. 89; 1983 a. 192.



63.19 Duties and powers of board.

63.19  Duties and powers of board. Every board of city service commissioners appointed under ss. 63.18 to 63.53 shall investigate the enforcement of ss. 63.18 to 63.53 and of its rules, adopted in accordance with ss. 63.18 to 63.53 to carry out the purposes of ss. 63.18 to 63.53 and the action of the examiners provided for in ss. 63.18 to 63.53, and the conduct and action of the appointees in the official service in its city, and may inquire as to the nature, tenure and compensation of all offices and places in the public service thereof. In the course of such investigation each commissioner may administer oaths, and the board may secure by its subpoena both the attendance and testimony of witnesses and the production of books and papers relevant to the investigation. The commission may investigate the character and standing in the community of all applicants for examination and appointment in the city service under ss. 63.18 to 63.53.

63.19 History History: 1979 c. 89.



63.20 Compulsory attendance and fees of witnesses.

63.20  Compulsory attendance and fees of witnesses. Any person who is served with a subpoena to appear and testify or to produce books and papers, issued by the board of city service commissioners in the course of any investigation conducted under ss. 63.18 to 63.53, and who refuses or neglects to appear and testify or to produce books and papers relevant to the investigation, as commanded in the subpoena, shall be guilty of a misdemeanor, and shall on conviction be punished by a fine or imprisonment or both, as provided under ss. 63.18 to 63.53. The fees of witnesses for attendance and travel shall be the same as the fees of witnesses before the circuit courts of this state, and shall be paid from the appropriation for the expenses of the board. Any circuit court of this state or any judge thereof, upon application of the board, may compel the attendance of witnesses, the production of books and papers and giving of testimony before the board by attachment for contempt or otherwise, in the same manner as the production of evidence may be compelled before the court. Every person, who takes an oath or makes affirmation before a commissioner in the course of the investigation, and swears or affirms willfully, corruptly and falsely, shall be guilty of perjury, and upon conviction shall be punished accordingly.

63.20 History History: 1977 c. 449; 1979 c. 221.



63.21 Annual report.

63.21  Annual report. The board of commissioners shall, on or before March 15 in each year, make to the mayor for transmission to the common council of such city, a report showing its own action, the rules in force, the practical effects thereof, and any suggestions it may approve for the more effectual accomplishment of the purposes of ss. 63.18 to 63.53. The mayor may require a report from the board at any other time.

63.21 History History: 1979 c. 89.



63.22 City and its officers to cooperate in carrying out the law.

63.22  City and its officers to cooperate in carrying out the law. All officers of any such city shall aid the board in all proper ways in carrying out ss. 63.18 to 63.53, and at any place where examinations are to be held, shall allow the reasonable use of the public buildings for holding such examinations. The mayor of each city shall cause suitable rooms to be provided for the board at the expense of the city, and a sufficient sum of money shall be appropriated each year by each city to carry out ss. 63.18 to 63.53 in the city.

63.22 History History: 1979 c. 89.



63.23 Classification of offices.

63.23  Classification of offices.

63.23(1) (1) The city service commission shall classify all offices and positions in the city service, excepting those subject to the exemptions of s. 63.27, according to the duties and responsibilities of each position. Classification shall be so arranged that all positions which in the judgment of the commission are substantially the same with respect to authority, responsibility and character of work are included in the same class. From time to time the commission may reclassify positions upon a proper showing that the position belongs to a different class.

63.23(2) (2) The city service commission may, if it sees fit, receive any expert study or recommendation of the classification, allocation and compensation of offices and positions in the service of the city and transmit the same, with or without the commission's recommendations, to the common council. Any such report shall become effective when approved by the common council.



63.235 Delegation to board of school directors.

63.235  Delegation to board of school directors. In a 1st class city, the city service commission shall delegate its recruitment and hiring duties related to specified classifications of school employees to the board of school directors if the board adopts a resolution requesting the commission to do so.

63.235 History History: 1987 a. 382; 1989 a. 290.



63.24 Commission to make rules.

63.24  Commission to make rules. The commissioners shall make such rules adapted to carry out the purposes of ss. 63.18 to 63.53 and not inconsistent with ss. 63.18 to 63.53, as in their judgment shall be adapted to secure the best service for the city in each department affected by ss. 63.18 to 63.53, and as shall tend to promote expedition and speed the elimination of all unnecessary formalities in making appointments. All rules so made shall be subject to the approval of the mayor of the city, and they may with like approval be from time to time altered or rescinded by the commissioners. If the mayor takes no action on a rule or an amendment to the rules, submitted to the mayor, within 10 days from the date of its submission, then the rule or amendment to the rules shall become effective as though approved by the mayor. The commissioners shall supervise the administration of rules so established.

63.24 History History: 1979 c. 89.



63.25 Rules, what to require.

63.25  Rules, what to require.

63.25(1) (1) The rules mentioned in ss. 63.18 to 63.53 shall provide among other things for the following:

63.25(1)(a) (a) For open, competitive examinations and for other examinations by which to test applicants for office or for employment as to their practical fitness to discharge the duties of the positions which they desire to fill, which examinations shall be public and free to all persons with proper limitations as to age, health, and, subject to ss. 111.321, 111.322, and 111.335, arrest and conviction record.

63.25(1)(b) (b) For the filling of vacancies in offices and places of employment in accordance with the results of such examinations, and for the selection of persons for public employment in accordance with such results, or otherwise, as may seem most desirable to carry out ss. 63.18 to 63.53.

63.25(1)(c) (c) For the promotions in offices or positions on the basis of ascertained merit and seniority in service, or by examination, or by both, as may seem desirable.

63.25(1)(d) (d) For a period of probation before an appointment or employment is made permanent. During or at the end of such probationary period the appointment may be terminated by the commissioners after investigation, or the appointing officer or board may terminate same, but in case of termination by the appointing officer or board the commission may, under its general investigative powers, review the circumstances and take such action as may in its judgment seem desirable for the best interests of the service. Nothing herein shall be construed to confer on any officer or employee a right of appeal as provided in s. 63.43 during or at the end of the probationary period.

63.25(2) (2) All rules made as provided in ss. 63.18 to 63.53 and all changes therein shall forthwith be printed for distribution by the board.

63.25 History History: 1975 c. 94; 1979 c. 89; 1981 c. 380; 1981 c. 391 s. 211; 1991 a. 316; 2013 a. 20.



63.26 Appointments to conform to rules.

63.26  Appointments to conform to rules. From and after the adoption of such rules, all appointments to subordinate offices, positions and employments in the several departments of the service of such city, which are subject to such rules, shall be made by the respective heads of such departments under and in conformity with the provisions of such rules.



63.27 Rules not applicable to certain officers.

63.27  Rules not applicable to certain officers. Officers who are elected by the people, or who by the statutes are required to be elected by the city council, inspectors and clerks of election, one deputy in each department whose office was created and exists by reason of statute, the members of the board of school directors, persons enumerated in s. 63.53 (2), heads of principal departments of the city, all members of the law, fire and police departments, permanent or temporary technical advisers and experts employed by the board of assessment under s. 32.52 (4), one private secretary of the mayor, the appointees of the mayor under s. 62.51 and any other officers, clerks or employees in the service of the city whose positions, in the judgment of the city service commissioners, cannot for the time being be subjected, with advantage to the public service, to the general rules prepared under this chapter shall not be affected as to their election, selection or appointment by rules made by the commissioners.

63.27 History History: 1973 c. 16; 1983 a. 236; 1987 a. 289; 1989 a. 4; 1999 a. 150 s. 672.



63.28 Civil service to include stenographic and clerical employees in the office of the city attorney.

63.28  Civil service to include stenographic and clerical employees in the office of the city attorney. The expression "members of the law, fire and police departments" as used in s. 63.27 and as used in any charter ordinance in any city of the first class which may supersede, amend, extend or modify said section for said city, shall be held to include all employees of the law department of such city who are members of the bar engaged in legal duties but shall not be held to include clerks, stenographers, typists or other employees of the law department who are not members of the bar.



63.29 Civil service for attorneys in office of city attorney.

63.29  Civil service for attorneys in office of city attorney.

63.29(1)(1) In any city of the first class the common council may by ordinance provide for civil service in the office of the city attorney except for the city attorney and the deputy city attorney.

63.29(2) (2) The matters treated in this section are declared to be of local and not statewide concern.

63.29 History History: 1991 a. 316; 1993 a. 213.



63.30 Secretary; selection, duties.

63.30  Secretary; selection, duties. The board of city service commissioners shall select a secretary of the board, who shall be its chief executive and administrative officer and who shall, subject to its direction and control, administer the city civil service law and rules and the personnel statutes and ordinances governing city service employment, direct and coordinate the work and staff of the board, act as liaison officer between the board and the several departments, bureaus, boards and commissions and perform such other duties as the board may direct.

63.30 History History: 1987 a. 382; 1989 a. 31.



63.31 Funds for board.

63.31  Funds for board. The common council of any city of the first class shall hereafter provide such funds for the annual support and operation of the board of city service commissioners as in its judgment may be necessary for the purpose of carrying out all of its functions, duties and responsibilities assigned to it by law or by the common council. The procedure applicable to appropriations and disbursements of such board shall be determined as provided in ch. 65.



63.32 Applicants to be examined; character of examinations.

63.32  Applicants to be examined; character of examinations. All applicants for offices, places or employments in the civil service of such city, except those mentioned in s. 63.27, shall be residents of this state before their application for examination, and shall be subject to examination under and in accordance with the rules so made by said commissioners; except that for technical and professional services the commission may open the examination to residents of other states who are citizens of the United States. Such examinations, including minimum training and experience requirements, shall be job-related in compliance with appropriate validation standards and may include tests of physical qualifications, and, when appropriate, of manual skill. All relevant experience, whether paid or unpaid, shall satisfy experience requirements. No otherwise qualified blind persons shall be discriminated against in examination, reexamination, appointment, reappointment, promotion or demotion unless eyesight is absolutely indispensable for the performance of the duties and responsibilities of the position. No question in any examination shall relate to political or religious opinions or affiliations, and no appointment or selection to an office or for employment within the scope of the rules established as aforesaid shall be in any manner affected or influenced by such opinions or affiliations. All such applicants may be examined by a competent physician as to the soundness of their health for the work to be performed. Upon the request of an applicant or an eligible for a civil service position who is blind, the department of health services, shall obtain from the city civil service commission a detailed description of all duties entailed by such position and shall investigate the necessity for eyesight in the fulfillment of the duties of any position, and shall determine and report its findings to the civil service commission, as to the physical ability of the applicant, or eligible, to perform the duties of such position. Such findings shall be conclusive as to the physical qualifications of any applicant or eligible so examined.

63.32 History History: 1977 c. 196; 1991 a. 39; 1995 a. 27 s. 9126 (19); 2007 a. 20 s. 9121 (6) (a).



63.33 Examinations reasonable.

63.33  Examinations reasonable. The examinations held under ss. 63.18 to 63.53 shall consist of any reasonable and impartial method of ascertaining the fitness or relative merit of candidates. To ensure competitive equality between the blind and persons not so handicapped in connection with the taking of civil service examinations, the applicant may request from the civil service commission the furnishing of an amanuensis or a reader when necessary, and the furnishing of a place to take the examination, or other similar prerequisites to ensure equality in the examination.

63.33 History History: 1979 c. 89.



63.34 Notice of examinations.

63.34  Notice of examinations. Notice of the time, place and general scope of every examination shall be given by the board by publication of a class 3 notice, under ch. 985, and such notice shall also be posted by said board in a conspicuous place in its office at least 10 days before such examination. Such further notice of examinations may be given as the board shall prescribe.



63.35 Application, contents.

63.35  Application, contents.

63.35(1) (1) Every application, in order to entitle the applicant to appear for examination, or to be examined, must state the facts under oath on the following subjects:

63.35(1)(a) (a) Full name, residence address and post-office address.

63.35(1)(b) (b) Citizenship.

63.35(1)(c) (c) Age.

63.35(1)(d) (d) Place of birth.

63.35(1)(e) (e) Health and physical capacity for the public service.

63.35(1)(f) (f) Previous employment in the public service.

63.35(1)(g) (g) Business or employment and residence for the previous 5 years.

63.35(1)(h) (h) Education.

63.35(2) (2) In addition to the information required under sub. (1), the applicant shall furnish any other information that may reasonably be required by the board concerning the applicant's fitness for the public service.

63.35 History History: 1995 a. 225.



63.36 Appointment of examiners; compensation.

63.36  Appointment of examiners; compensation.

63.36(1)(1) The board shall control all examinations, and may, whenever an examination is to take place, designate a suitable number of persons, either in or not in the official service of the city, to be examiners, and the examiners shall make return or report of the examination to the board. The board may, at any time, substitute any other person, whether or not in the official service of the city, in the place of anyone so selected. The board may themselves, at any time, act as examiners under this section without appointing examiners. The examiners, at any examination, shall not all be members of the same political party. No person shall serve in an examination of a candidate for office under ss. 63.18 to 63.53 who is a relative or connected by marriage within the degree of first cousin.

63.36(2) (2) Persons in the service of the city shall not be compensated for acting as examiners if they are public officers or if their service as examiners is rendered during their paid working schedule, but the board may compensate employees of the board of school directors for serving as city service examiners beyond their regular working hours and beyond their regular duties as such employees.

63.36 History History: 1971 c. 154; 1979 c. 89; 1997 a. 253.



63.37 Board to keep a register of eligibles.

63.37  Board to keep a register of eligibles. From the returns or reports of the examiners, or from the examinations made by the board, the board shall prepare and keep a register for each grade or class of position in the service of such city, of the persons whose general average standing upon examinations for such grade or class is not less than the minimum fixed by the rules of such board, and who are otherwise eligible, and such persons shall take rank upon the register as candidates in the order of their relative excellence as determined by examination without reference to priority of time of examination. The board shall impose no restrictions as to age in case of veterans, and veterans and their spouses shall be given preference points in accordance with s. 230.16 (7).

63.37 History History: 1977 c. 196; 1991 a. 101.



63.38 Persons examined not to be obstructed, aided or impersonated.

63.38  Persons examined not to be obstructed, aided or impersonated. No person or officer shall willfully and corruptly, by himself or in cooperation with one or more other persons, defeat, deceive or obstruct any person in respect to his or her right of examination, or corruptly or falsely mark, grade, estimate or report upon the examination or proper standing of any person examined hereunder, or aid in so doing or willfully or corruptly make any false representations concerning the same or concerning the person examined, or willfully or corruptly furnish to any person any special or secret information for the purpose either of improving or injuring the prospects or chances of any person so examined, or to be examined, of being appointed, employed or promoted, or personate any other person, or permit or aid in any manner any other person to personate him or her, in connection with any examination, or registration or application or request to be examined or registered.



63.39 Vacancies, how filled.

63.39  Vacancies, how filled.

63.39(1) (1) If a position classified and graded under ss. 63.18 to 63.53 becomes vacant, the appointing officer may fill the position or let it remain vacant. If the appointing officer chooses to fill the vacant position, the appointing officer may, with the approval of the board of city service commissioners, fill it through reinstatement, promotion, reduction or open competitive examination. If the appointing officer chooses not to fill the vacant position by reinstatement, promotion or reduction, the appointing officer shall so notify the board. Except as provided under sub. (2), if the board is so notified, it shall certify to the appointing officer from the list of eligibles the names and addresses of any number of persons standing highest on the list, in accordance with rules established by the board. All persons on the list who have the same test score shall be included on the same certification. If there are less than 3 names upon an eligible list, certification shall be made and, unless objection is made by the appointing officer to the person or persons so certified and the objection sustained by the board, appointment shall be made under the rules.

63.39(2) (2) If the appointing officer chooses not to fill a vacant managerial, supervisory or confidential position through reinstatement, promotion or reduction, the appointing officer shall so notify the board of city service commissioners. If the board is so notified, it shall certify to the appointing officer from the list of eligibles the names and addresses of any number of persons standing highest on the list, in accordance with rules established by the board. All persons on the list who have the same test score shall be included on the same certification. If there are less than 5 names on an eligible list, certification shall be made and, unless objection is made by the appointing officer to the person or persons so certified and unless the objection is sustained by the board, appointment shall be made under the rules.

63.39(2m) (2m) Notwithstanding s. 230.16 (7), the board shall certify persons from the list of eligibles without adding preference points to their grades. After the certification under sub. (1) or (2), the board shall add to the certification list any veteran or veteran's spouse whose grade, plus the points to which the veteran or spouse is entitled under s. 230.16 (7), is equal to or higher than the lowest grade on the list of eligibles.

63.39(3) (3) An appointing officer under this section shall select, solely with reference to merit and fitness, the number of persons for which the appointing officer has made requisition. In case the board cannot certify eligibles for appointment, it may grant to the appointing officer authority to make appointment for a period not to exceed 2 months or until regular appointment can be made.

63.39 History History: 1975 c. 330, 421; 1979 c. 89, 159, 355; 1991 a. 101; 2009 a. 18; 2011 a. 211.



63.40 Special expert class.

63.40  Special expert class.

63.40(1) (1) There is hereby created a new division of the classified service to be known as the special expert class. The board of city service commissioners shall place in this class all positions of a technical, scientific, or professional character, together with all positions where the qualifications are peculiar to the service in any department of the city government, and may in addition thereto temporarily classify as of the special expert class positions where the service is new and experimental in character.

63.40(2) (2) The provisions of ss. 63.18 to 63.53 now governing selections, appointments, promotions, reinstatements, removals, transfers or other changes, shall apply to the special expert class, except as may be otherwise provided in this section.

63.40(3) (3) For the filling of positions in the special expert class the appointing officer shall be free to suggest names of persons for consideration in examination together with all other applicants and all other persons whose names have been suggested to the board of city service commissioners, and the board shall inquire into the fitness of persons so nominated and may notify such persons and any other suitable person to participate in the examination.

63.40(4) (4) Previous to an examination to fill a position in the special expert class, the board of city service commissioners may provide in its published announcement that the resulting eligible list shall expire as soon as an appointment has been made therefrom, providing the appointing officer so desires. When an appointing officer makes objection in writing to names of persons in the special expert class, certified from an eligible list not especially appropriate for the position or group of positions in question, such certification shall be invalid.

63.40(5) (5) The appointing officer shall in all cases be consulted as to qualifications and requirements, examination standards, and procedure for filling positions in the special expert class.

63.40(6) (6) In filling positions in the special expert class the board of city service commissioners shall select a board of one or more experts to conduct the examination when requested in writing to do so by an appointing officer.

63.40(7) (7) Whenever the board of city service commissioners or the officer having the power of appointment shall deem it advisable in the interests of the service, no qualifications as to residence or citizenship shall be imposed in the examination for a position in the special expert class. Any restrictions contained in any law, or in any charter of any city of the first class inconsistent with this provision shall not be applicable in such case.

63.40 History History: 1979 c. 89.



63.41 Vacancies in special cases, how filled.

63.41  Vacancies in special cases, how filled. In case of a vacancy in a position, requiring peculiar and exceptional qualifications of a scientific, technical or professional character, upon satisfactory evidence that competition is impracticable and that the position can be best filled by the selection of some designated person of recognized attainments, the commission may, after public hearing, by the affirmative vote of at least 4 commissioners, suspend competition, but no such suspension shall be general in its application to such position and all such cases of suspension shall be reported, together with the reason therefor, in the annual reports of the commission.



63.42 Notice to commissioners of all appointments, and of all offices abandoned.

63.42  Notice to commissioners of all appointments, and of all offices abandoned. Immediate notice in writing shall be given by the appointing power to the board of city service commissioners of all appointments, permanent or temporary, made under ss. 63.18 to 63.53 and the rules made and established under ss. 63.18 to 63.53, in those branches or departments of the civil service of such city which are subject to ss. 63.18 to 63.53 and the rules of the board, and of all transfers, promotions, resignations, other changes or vacancies from any cause in such branches or departments of the city service, and of the date thereof, and a record of the same shall be kept by the board. When any office or place of employment, subject to such rules, is created or abolished, or the compensation attached thereto is altered, the officer or board making such change shall immediately report the same in writing to the board of commissioners.

63.42 History History: 1979 c. 89.



63.43 Removals for just cause only; reasons to be furnished in writing; hearings; decisions.

63.43  Removals for just cause only; reasons to be furnished in writing; hearings; decisions.

63.43(1) (1) No person or employee holding an office or position classified and graded under ss. 63.18 to 63.53 shall be removed, discharged or reduced, except for just cause which shall not be political or religious. A person removed, discharged or reduced shall be furnished, by the officer making the removal, with the reasons in writing, for such action when demanded by the removed, discharged or reduced person. When reasons are given by the officer making the removal, a copy of the same shall be immediately forwarded to the commission. Within 3 days after such removal, discharge or reduction an appeal may be made to the commission in writing, by the employee so removed, discharged or reduced. The commission, on receiving the notice of appeal, shall set a date for a hearing on or investigation of the reasons for the removal, discharge or reduction, which date shall not be more than 30 days after the date of removal, discharge or reduction. Notice of the time and place of the hearing or investigation shall be served upon the employee appealing, in the same manner that a summons is served in this state. Notice shall also be given the officer making the removal. The city service commission, or board or committee of the board or boards appointed by the commission, shall conduct the hearing or investigation. The employee appealing shall have full opportunity to be heard and may, at the discretion of the commission, be represented by counsel. When the employee is represented by counsel, the officer making the removal, discharge or reduction may be represented by the city attorney. If, however, the officer chooses to be represented by counsel other than the city attorney, the officer may so do, but any expense so incurred shall not be paid by the city. In the course of a hearing or investigation as provided in this section, any member of the commission and of any board or committee appointed by it, may administer oaths and may secure by its subpoena both the attendance and testimony of witnesses and the production of books and papers relevant to the hearing or investigation. All evidence may, on the order of the board, be taken by a competent reporter.

63.43(2) (2) The decision and findings of the commission, or of the investigating board or committee, when approved by the commission, shall be final and shall be filed, in writing, with the secretary of the board and shall be forthwith certified to and enforced by the head of the department or appointing officer. Nothing in ss. 63.18 to 63.53 shall limit the power of an officer to suspend a subordinate for a reasonable period not exceeding 15 days. In case an employee is again suspended within 6 months for any period whatever, the employee so suspended shall have the right of hearing or investigation by the commission on the second suspension or any subsequent suspension within the period, the same as provided in this section.

63.43(3) (3) If such city and a labor organization representing employees of the city enter into a collective bargaining agreement under subch. IV of ch. 111, the agreement may provide that the provisions of that agreement relating to removal, discharge, suspension and reduction shall supersede this section with respect to employees covered by the agreement while the agreement is in effect. This subsection does not apply to any action under sub. (1) to suspend an employee with pay.

63.43 History History: 1979 c. 89; 1987 a. 153.

63.43 Annotation Section 63.43 creates a property interest in employment, but not to continuous employment free from suspension. Listenbee v. City of Milwaukee, 976 F.2d 348 (1992).



63.44 Provisions for removals not to apply to certain departments.

63.44  Provisions for removals not to apply to certain departments. Section 63.43 shall not apply to removals of persons in any department of the city where the department is under the supervision and control of a board or commission of 3 or more members, but every such board or commission shall establish rules relating to the removal, discharge or reduction of employees in its department. No such employee shall be removed, discharged or reduced for religious or political reasons and any removed, discharged or reduced employee shall have the right to a trial and determination by the board or commission, or by a committee duly appointed by the board or commission as to whether there existed sufficient grounds for removal, discharge or reduction and the determination of the board or commission, or of the committee when approved by the board or commission, shall be final in the matter. The right of suspension is granted boards and commissions included under this section the same as is elsewhere provided for in ss. 63.18 to 63.53.

63.44 History History: 1979 c. 89.



63.45 No payments approved or made of salary in the classified service except as provided.

63.45  No payments approved or made of salary in the classified service except as provided. No treasurer, auditor, comptroller, other officer or employee of the city in which ss. 63.18 to 63.53 are effective shall approve the payment of or be in any manner concerned in paying, auditing or approving any salary, wage or other compensation for services, to any person in the classified service unless a payroll, estimate, or account for such salary, wage or other compensation, containing the names of persons to be paid, a statement of the amount to be paid each such person, the services on account of which the same is paid, bears the certificate of the commission that the persons named in such payroll, estimate, or account have been appointed or employed in pursuance of and have complied with ss. 63.18 to 63.53 and with the rules of the commission, and that the rate of salary or wage is in accordance with the rate established by the proper authorities. The commission shall refuse to certify the pay of any public officer or employee who shall willfully or through culpable negligence violate or fail to comply with ss. 63.18 to 63.53 or the rules of the commission. The city service commission shall certify to the city comptroller all appointments to offices and places in the office of the city service commission and all changes or vacancies that may occur therein.

63.45 History History: 1979 c. 89.



63.49 No promotion or demotion for making or refusing political contributions.

63.49  No promotion or demotion for making or refusing political contributions. No officer or employee of such city shall discharge, or degrade, or promote, or in any manner change the official rank or compensation of any other officer or employee, or promise or threaten to do so for giving or withholding any contribution of money or other valuable thing for any party or political purpose, or for refusal or neglect to render any party or political service.



63.50 Use of money prohibited.

63.50  Use of money prohibited. No applicant for appointment in such official service, either directly or indirectly, shall pay or promise to pay any money or other valuable thing to any person whomsoever, for or on account of the applicant's appointment or proposed appointment, and no officer or employee shall pay or promise to pay, either directly or indirectly, to any person any money or other valuable thing whatsoever for or on account of the officer's or employee's promotion.

63.50 History History: 1991 a. 316.



63.51 The improper use or promise of political influence forbidden.

63.51  The improper use or promise of political influence forbidden. No person while holding any office in the government of such city, or any nomination for, or while seeking a nomination for appointment to any such office, shall corruptly use, or promise to use, either directly or indirectly, any official authority or influence in the way of conferring upon any person, or in order to secure or aid any person in securing, any office or public employment or any nomination, confirmation, promotion or increase in salary, upon the consideration or condition that the vote or political influence or action of the last named person or any other shall be given or used in behalf of any candidate, officer or party, or upon any other corrupt condition or consideration.



63.52 Violations, city civil service; vacates office; disqualification; prosecution.

63.52  Violations, city civil service; vacates office; disqualification; prosecution.

63.52(1) (1) Any person who willfully, or through culpable negligence, violates any provision of ss. 63.18 to 63.51, or any rule promulgated in accordance with the provisions thereof, shall be guilty of a misdemeanor, and shall, on conviction thereof, be punished by a fine of not less than $50, and not exceeding $1,000, or by imprisonment in the county jail for a term not exceeding 6 months, or by both such fine and imprisonment in the discretion of the court.

63.52(2) (2) If any person is convicted under this section, any public office which such person holds shall, by force of such conviction, be rendered vacant, and such person shall be incapable of holding office for the period of 5 years from the date of such conviction.

63.52(3) (3) Prosecution for violations of ss. 63.18 to 63.51 may be instituted either by the attorney general, the district attorney for the county in which the offense is alleged to have been committed, or by the board of city service commissioners acting through special counsel. Such prosecutions shall be conducted and controlled by the prosecuting officers who institute them, unless they request the aid of other prosecuting officers.



63.53 Board of school directors employees.

63.53  Board of school directors employees.

63.53(1) (1) Except as provided under sub. (2), all officers and employees of the board of school directors of any 1st class city are members of the classified service and shall be selected and have their tenure and employment status determined in accordance with ss. 63.18 to 63.51, the rules adopted under ss. 63.18 to 63.51 and the charter ordinances applying to the board of city service commissioners of the city.

63.53(2) (2) The following employees are not members of the classified service: the superintendent of schools, deputy superintendent of schools, associate superintendent of schools, executive assistant to the superintendent of schools, assistant to the superintendent of schools, assistant superintendent, division director, department director, principals, teachers and substitute teachers actually engaged in teaching, staff of the board of school directors if the board so decides under s. 119.18 (10) (c), and, in any department of the school board devoted wholly or principally to the subjects of municipal recreation and adult education, all employees of those departments whose duties are peculiar to municipal recreation and adult education but not including employees whose duties are clerical or custodial.

63.53 History History: 1971 c. 152 s. 38; 1973 c. 16; 1981 c. 96; 1989 a. 4; 1991 a. 39; 1993 a. 58.






64. Other forms of city government.

64.01 How to organize under 64.01 to 64.15.

64.01  How to organize under 64.01 to 64.15.

64.01(1) (1) Any city of the second, third or fourth class may reorganize under the provisions of ss. 64.01 to 64.15, either by enactment of a charter ordinance or by a petition and referendum election as provided by s. 66.0101. Such petition and election shall be governed by s. 9.20 (1) to (6).

64.01(2) (2) When adopted in the manner hereinbefore provided, the provisions of ss. 64.01 to 64.15 shall take effect and become operative on the third Tuesday in April.

64.01(3) (3) Any village qualified under s. 61.189 to become a city may organize under ss. 64.01 to 64.15 by the adoption of a charter ordinance or by a petition and referendum election as provided by s. 66.0101. Such petition and election shall be governed by s. 9.20 (1) to (6).

64.01 History History: 1999 a. 150 s. 672.



64.02 Other laws, bylaws and ordinances in force.

64.02  Other laws, bylaws and ordinances in force.

64.02(1)(1) Any law applicable to any city before its reorganization and not inconsistent with the provisions of ss. 64.01 to 64.15 shall apply to and govern such reorganized city.

64.02(2) (2) Any bylaw, ordinance, or resolution lawfully passed and in force in any such city at the time of its reorganization shall remain in force until altered or repealed by the council elected under the provisions of ss. 64.01 to 64.15.

64.02(3) (3) The territorial limits of such city shall remain the same as under its former organization.

64.02(4) (4) All rights and property of every description which were vested in such city under its former organization shall remain the same under the reorganization here contemplated.

64.02(5) (5) No right or liability either in favor of or against such reorganized city, and no suit or prosecution of any kind shall be affected by such change of government unless otherwise provided.



64.03 Petition for adoption; contents; question to be voted upon.

64.03  Petition for adoption; contents; question to be voted upon.

64.03(1)(1) Every ordinance or resolution for the adoption of ss. 64.01 to 64.15, and every petition for a special election on the same, shall state the number of members of which the council herein provided for shall be composed, the term of office of its members, which term shall not exceed 2 years, whether they shall be nominated and elected from aldermanic districts or from the city at large, and the compensation, if any, which they shall receive.

64.03(2) (2) At every election for the adoption of ss. 64.01 to 64.15, the question to be submitted shall be substantially as follows: "Shall the city of (name) be reorganized under ss. 64.01 to 64.15 of the statutes, providing for the city manager plan, with a council composed of (number stated in petition) members, to be elected from the city (at large), or (by aldermanic districts) as provided in petition for terms of (number) year(s)?"

64.03(3) (3) Nothing herein shall be construed to impugn the authority of a city to exercise its home rule power to provide a different method of electing members of the council by districts or otherwise, or by a combination of methods, or the number or terms thereof.

64.03 History History: 1971 c. 304 s. 29 (1).



64.04 Council, when elected; qualification of electors; nominations.

64.04  Council, when elected; qualification of electors; nominations.

64.04(1)(1) At the election held as provided by law upon the first Tuesday in April next succeeding the adoption of the provisions of ss. 64.01 to 64.15, there shall be elected a council composed as provided in the ordinance or resolution adopted by the council or in the petition and election as provided by s. 64.03. Any person possessing the qualifications of an elector in such city shall be eligible to election as council member. If the provisions of ss. 64.01 to 64.15 are adopted at the regular spring election, the council elected at that election shall have all of the powers and duties of the council elected on the first Tuesday in April next succeeding the adoption of ss. 64.01 to 64.15.

64.04(2) (2) Except as herein otherwise provided, candidates for council member shall be nominated and elected after the manner provided by law for the nomination and election of other municipal officers and all provisions of the statutes relating to city primary and general elections not inconsistent with the provisions of ss. 64.01 to 64.15 shall apply to such elections for cities reorganized under ss. 64.01 to 64.15 the same as to cities organized under general law.

64.04 History History: 1981 c. 390; 1985 a. 135 s. 83 (1); 1995 a. 16 s. 2.



64.05 Term of council members.

64.05  Term of council members.

64.05(1) (1) The term of office of such council member shall begin on the third Tuesday in April. If the term of council member as determined by the election is 2 years, the term of a bare majority of the members elected at the first election after the adoption of ss. 64.01 to 64.15, consisting of those members receiving the highest number of votes, shall be 2 years and that of the remaining members shall be one year. At the expiration of the terms of office of the council members, successors shall be elected for the full term.

64.05(2) (2) A vacancy in the office of council member shall be filled as provided in s. 17.23 (1) (a).

64.05 History History: 1985 a. 135 s. 83 (1), (2).



64.06 Recall.

64.06  Recall. Any council member may be recalled from office in accordance with the provisions of s. 9.10. This method of removal shall be in addition to the other methods provided by law.

64.06 History History: 1985 a. 135 s. 83 (1).



64.07 Powers of council; its organization; quorum; meetings.

64.07  Powers of council; its organization; quorum; meetings.

64.07(1)(1) The council shall possess and exercise all legislative and general ordinance powers imposed and conferred by general law or special charter upon the mayor and common council and the various boards and commissions not inconsistent with ss. 64.01 to 64.15, and in force in such city at the time of its reorganization and such additional powers as are hereinafter imposed and conferred, but such council shall not have the power to enact special executive or administrative orders, it being the intent of ss. 64.01 to 64.15 to separate the legislative and executive powers of city government.

64.07(2) (2) At its first meeting the city council shall select by majority vote one of its members to act as president. The president shall be the presiding officer of the council and shall have a vote but shall have no veto power.

64.07(3) (3) A majority of the members of the council shall constitute a quorum, and a majority vote of all the members of the council shall be necessary to adopt any ordinance or resolution.

64.07(4) (4) The ayes and noes shall be called and recorded on the vote upon every ordinance and resolution.

64.07(5) (5) The council shall provide by ordinance for the time of holding regular meetings and special meetings shall be called by the president or by any 2 council members or by the city manager.

64.07(6) (6) All meetings of the council or of any committee thereof, whether regular or special, shall be open to the public.

64.07 History History: 1985 a. 135 s. 83 (2).



64.08 Council members, their duties and compensation.

64.08  Council members, their duties and compensation. The council members shall devote such time to the duties of their office as the interests and general welfare of the city demand and shall receive such compensation as determined in the petition, ordinance or resolution provided for in s. 64.03. The council shall have power by ordinance to fix the salary of their successors in office.

64.08 History History: 1985 a. 135 s. 83 (2).



64.09 City manager; qualifications, selection, removal.

64.09  City manager; qualifications, selection, removal.

64.09(1)(1) The council first elected after the reorganization of a city under the provisions of ss. 64.01 to 64.15 shall as soon after the reorganization as possible engage for an indefinite term a city manager who shall have charge of the executive side of the city government and who shall be responsible for the efficiency of its administration.

64.09(2) (2) The city manager shall be elected purely on merit. In electing the city manager the council shall give due regard to training, experience, executive and administrative ability, and efficiency and general qualifications and fitness for performing the duties of the office, and no person shall be eligible to the office of city manager who is not by training, experience, ability, and efficiency well qualified and generally fit to perform the duties of such office. No weight or consideration shall be given by the council to nationality, political, or religious affiliations, or to any other considerations except merit and direct qualifications for the office.

64.09(3) (3) Residence in the city or state shall not be a qualification for the office of city manager.

64.09(4) (4) The council may advertise for applicants in such newspapers, magazines, advertising agencies, employment bureaus or other advertising mediums and for such length of time as it shall deem necessary to secure applications from the available persons best qualified to fill such office.

64.09(5) (5) Except as provided in s. 19.36 (7), the applications, records, recommendations and qualifications of all applicants for the office of city manager shall be immediately placed and thereafter kept on file and shall be matters of public record and open to the examination and inspection of the public at all reasonable times.

64.09(6) (6) The salary of the city manager shall be fixed by the council.

64.09(7) (7) The council shall have the power to remove the city manager at any time that the city manager's conduct of the city administration becomes unsatisfactory and to engage a successor after the manner prescribed in this section, but such city manager shall serve until a successor is elected and qualifies.

64.09(8) (8) Before the council shall remove the city manager for any cause other than willful neglect of duty, malfeasance, or misfeasance in office, it shall give such city manager at least 60 days' notice of its contemplated action and in all cases shall present in writing a statement of the specific grounds or reasons for such removal and shall give such city manager an opportunity to be heard in regard thereto. Such statement of reasons shall be immediately placed and thereafter kept on file and shall be matter of public record open to the examination and inspection of the public at all reasonable times, and such hearing shall be a public hearing.

64.09(9) (9) The action of the council in removing the city manager shall be final.

64.09(10) (10) In case of vacancy in the office of city manager by reason of removal, resignation or other cause the council may elect an acting city manager for a period of not exceeding 6 months to fill the vacancy while considering the selection of a city manager. Provided, if the council is unable within such 6 months' period to secure a qualified city manager specified in this section it may by a majority vote of its members present at any regular meeting extend the employment of such acting city manager or elect another acting city manager for an additional 6 months. The acting city manager shall have all the powers and perform all the functions of city manager. The acting city manager may be removed by the council without cause or regard to sub. (8) and such removal shall be final.

64.09 History History: 1991 a. 269, 316.



64.10 City departments, boards and commissions.

64.10  City departments, boards and commissions.

64.10(1)(1) The council shall upon the report and recommendation of the city manager have the power to create general departments of city administration. The report and recommendations of the city manager showing the necessity or desirability of creating such departments shall be placed on file and shall be matters of public record, open to the examination and inspection of the public at all reasonable times.

64.10(2) (2) All administrative boards and commissions existing in the city prior to its reorganization shall continue to exist after its reorganization under this subchapter until abolished, altered or reorganized by ordinance of the council. The council may, upon receipt of the report and recommendation of the city manager, alter, reorganize or abolish by ordinance any administrative board or commission except the board of police and fire commissioners.

64.10 History History: 1985 a. 225.



64.105 Optional powers.

64.105  Optional powers. Any city or village which has determined by ordinance or petition and referendum to operate under the city manager form of government may by charter ordinance allocate powers to the council, president of the council and city manager in a manner other than provided by this chapter.



64.11 Powers of city manager, appointments.

64.11  Powers of city manager, appointments.

64.11(1) (1) The city manager shall be the chief executive officer of the city and head of the city administration and shall possess and exercise all the executive and general administrative powers imposed and conferred by general law or special charter upon the mayor and common council and upon the various boards, commissions and officers and in force in such city at the time of its reorganization under ss. 64.01 to 64.15, and such additional powers as are herein imposed and conferred.

64.11(2) (2) The city manager shall have the power to create minor administrative offices and positions and to discontinue such offices and positions according to the city manager's judgment of the needs of the city.

64.11(3) (3) The city manager shall have the power to appoint all heads of departments, all subordinate city officials and all city employees and to remove such appointees at any time their services or the conduct of their offices becomes unsatisfactory to the city manager. This subsection shall not be construed as depriving the board of fire and police commissioners or the chiefs of fire or police departments of any city of all the powers conferred by s. 62.13.

64.11(4) (4) No head of a department, city official, or city employee shall be appointed for a fixed term, but during good behavior and satisfactory service.

64.11(5) (5) All appointments shall be purely on merit and with a view to securing the best available appointee for the place. Due consideration shall be given to training, experience, ability, and general qualifications and fitness for performing the duties of the office and no weight or consideration shall be given to residence, nationality, or to political or religious affiliations.

64.11(6) (6) Residence in the city or state shall not be a qualification for any such appointment.

64.11(7) (7) Except as provided in s. 19.36 (7), the applications, records, recommendations and qualifications of all applicants shall be immediately placed and thereafter kept on file and shall be matters of public record subject to the examination and inspection of the public at all reasonable times.

64.11(8) (8) In the event that such a city has established under the provisions of s. 66.0509 a civil service system, then the powers and duties of the city manager as provided in this section shall be limited and governed by such rules and regulations as may be promulgated under such civil service system.

64.11 History History: 1991 a. 269, 316; 1999 a. 150 s. 672.



64.12 City manager to present monthly reports and accounts.

64.12  City manager to present monthly reports and accounts.

64.12(1)(1) The city manager shall each month prepare and present to the council a summarized statement of the income and expenditures of the city for the preceding month arranged in standard form and detailed as to appropriations, funds, and character of expenditures.

64.12(2) (2) Such summaries shall be accompanied by a general account balance sheet, a capital account balance sheet, a statement of current assets and liabilities, a statement of funded assets and liabilities, and a consolidated financial statement showing the exact financial condition of the city at the end of such month. The city manager shall also prepare and present to the council such other detailed schedules and statements of account as the council may by ordinance require.

64.12(3) (3) All such summaries, schedules, and statements, together with a summary of the acts and proceedings of the common council for such month, shall be published in pamphlet form and copies thereof shall be furnished to all the newspapers and libraries of the city and to all persons who shall apply therefor.

64.12(4) (4) At the end of each fiscal year the council shall cause a full and complete examination of all the books and accounts of the city to be made by competent certified public accountants licensed or certified under ch. 442 who shall report in full to the council. The summaries of such audits shall be presented and furnished to all newspapers and libraries of the city and to such other persons as shall apply therefor.

64.12 History History: 2001 a. 16.



64.13 First council may revise appropriations already made; state commission work continued.

64.13  First council may revise appropriations already made; state commission work continued.

64.13(1) (1) If at the beginning of the term of office of the first council elected under ss. 64.01 to 64.15 the appropriations for the expenditures of the city government for the current fiscal year have been made, the council shall have power by ordinance to revise, repeal, or change such appropriations and to make additional appropriations.

64.13(2) (2) Any city work done under the direction of commissions appointed by the state shall continue to be done in the manner prescribed by law prior to the reorganization of such city under ss. 64.01 to 64.15.



64.14 City may return to its former government.

64.14  City may return to its former government. Any city which shall have adopted the provisions of ss. 64.01 to 64.15 may abandon the same and reorganize under the provisions of ch. 62 or ss. 64.25 to 64.40, or under a home rule charter by proceeding in accordance with the provisions of s. 64.01.



64.15 Village manager plan.

64.15  Village manager plan. The provisions of ss. 64.01 to 64.14 shall also apply to villages, and such plan shall be known in villages as the village manager plan. Provided, however, that in villages adopting such plan, the council shall be composed of the board of trustees.



64.25 City commission plan; adoption; cities applicable to.

64.25  City commission plan; adoption; cities applicable to. Any city of the second, third or fourth class may reorganize under the provisions of ss. 64.25 to 64.40, either by enactment of a charter ordinance or by a petition and referendum election as provided by s. 66.0101. Such petition and election shall be governed by s. 9.20 (1) to (6).

64.25 History History: 1999 a. 150 s. 672.



64.26 Terms of officers in commission cities.

64.26  Terms of officers in commission cities. The term of office of the mayor and alderpersons of any city so adopting the commission form of government shall end on the third Tuesday in April next succeeding the first municipal election held after such adoption.

64.26 History History: 1993 a. 184; 2011 a. 257.



64.27 Law applicable; existing ordinances, etc.; territorial limits; vested rights; liabilities.

64.27  Law applicable; existing ordinances, etc.; territorial limits; vested rights; liabilities.

64.27(1) (1) Any law applicable to any city before its reorganization and not inconsistent with the provisions of ss. 64.25 to 64.40, shall apply to and govern such reorganized city.

64.27(2) (2) Any bylaw, ordinance or resolution lawfully passed and in force in any such city at the time of its reorganization shall remain in force until altered or repealed by the council elected under the provisions of ss. 64.25 to 64.40.

64.27(3) (3) The territorial limits of such city shall remain the same as under its former organization.

64.27(4) (4) All rights and property of every description which were vested in such city under its former organization shall remain the same under the reorganization herein contemplated.

64.27(5) (5) No right or liability either in favor of or against such reorganized city, and no suit or prosecution of any kind, shall be affected by such change of government unless otherwise provided in ss. 64.25 to 64.40.



64.28 Election of mayor and council members; terms; eligibility.

64.28  Election of mayor and council members; terms; eligibility.

64.28(1)(1) At the election held, as provided by law, upon the first Tuesday in April next succeeding the adoption of the provisions of ss. 64.25 to 64.40, there shall be elected a council consisting of a mayor and 2 other members. Any person possessing all the qualifications of an elector in such city other than the qualification of residence therein shall be eligible to election as mayor or other member of the council, but no person who holds a license for the sale of intoxicating liquors shall be eligible to any such office. Both the mayor and the council members shall be nominated and elected by the voters of the city at large.

64.28(2) (2) The term of mayor shall be 6 years, and the terms of the other members of the council elected at the first election after the adoption of ss. 64.25 to 64.40, shall be 2 and 4 years, respectively, and each term shall begin on the third Tuesday of April next succeeding the election. At the first meeting of the council after such election, the other 2 members of the council shall by lot determine who shall hold the long and who the short term. At the expiration of their respective terms, successors shall be elected whose terms of office shall be 6 years.

64.28(3) (3) In all cities of 15,000 or more population, the mayor and other members of the council, except council members elected pursuant to s. 64.39, shall devote their entire time to the performance of their official duties.

64.28 History History: 1985 a. 135 s. 83 (2); 1995 a. 16 s. 2.



64.29 Council; powers; duties; president; quorum; vote.

64.29  Council; powers; duties; president; quorum; vote.

64.29(1)(1) If any city shall adopt the provisions of ss. 64.25 to 64.40, all duties, liabilities, authority, powers and privileges theretofore imposed or conferred by general law or special charter upon the mayor and council of such city shall be deemed to be conferred and imposed upon the mayor and the council members provided for by ss. 64.25 to 64.40, and all laws relating or referring to such mayor and council members in force at the time of the adoption of the provisions of ss. 64.25 to 64.40 shall apply to and be deemed to relate and refer to the mayor and council.

64.29(2) (2) The mayor shall be president of the council, and have a vote therein, but shall have no power of veto. On the first Tuesday in May following the reorganization of any city under ss. 64.25 to 64.40, and biennially thereafter, or whenever there shall be a vacancy in the office, the council shall elect one of its members vice mayor, who in the absence or disability of the mayor for any cause, shall perform all the duties thereof.

64.29(3) (3) A majority of the members of the council shall constitute a quorum, and a majority vote of the members of the council shall be necessary, and no more than a majority shall be required, to adopt any ordinance, resolution or motion, including all ordinances, resolutions and motions which under the aldermanic or any other system of city government requires a three-fourths vote for the adoption thereof.

64.29(4) (4) The ayes and nays shall be called and recorded upon every vote, and no vote shall be taken except upon a motion, a resolution or ordinance reduced to writing.

64.29(5) (5) All boards and commissions created and existing under laws heretofore in force in any such city shall continue to exist, and all powers, authority, jurisdiction and duties conferred and imposed upon such boards and commissions shall remain unaffected by ss. 64.25 to 64.40, except that the mayor may not be a member of any such board or commission because of holding office as mayor.

64.29(6) (6) On the first Tuesday in May following the reorganization of any city as provided under this subchapter, and annually thereafter, the council shall select from among its members a person to act as a member of each of the city's boards and commissions. Each member selected shall have all the power and authority vested by law in any other member of the board or commission, and shall serve as a member thereof so long as he or she remains in office or until the council selects a successor.

64.29 History History: 1979 c. 110; 1985 a. 135 s. 83 (2); 1985 a. 225.



64.30 Organization of city government.

64.30  Organization of city government.

64.30(1) (1) The council may create any general department of city affairs, such as:

64.30(1)(a) (a) Public finance and accounts.

64.30(1)(b) (b) Public health, safety and sanitation.

64.30(1)(c) (c) Streets and public improvements.

64.30(1)(d) (d) Public property.

64.30(1)(e) (e) Public charities and corrections.

64.30(1m) (1m) The council may designate one of its members as the head of a general department created under sub. (1). A department head may be changed whenever it appears that the public service would be benefited thereby.

64.30(2) (2) At its first meeting, or as soon thereafter as possible, the council shall appoint, by a majority vote, a city clerk, a corporation counsel, a comptroller, a treasurer, a superintendent of streets, an assessor and such other officers and assistants as are necessary to the efficient conduct of the affairs of the city, and shall fix the terms of service and salaries of all such officers. Any member of the council in cities of the third and fourth classes may hold any office included within this subsection in addition to the office as a member of the council. The council in any such city may, by majority vote, appoint the mayor or any council member to any of such offices. The mayor or council member, serving under any such appointment, shall receive no compensation therefor and, as such appointee, shall be subject to all provisions of law applicable to any person holding such office.

64.30 History History: 1985 a. 135; 1995 a. 225.



64.31 Salaries.

64.31  Salaries.

64.31(2)(2) Cities which have not by ordinance established such salaries shall fix the salaries of council members and mayor at the earliest date legally possible.

64.31(4) (4) The council may at any regular meeting increase or decrease the salary of the members of the council, including the mayor, by an amount not to exceed 20 percent of the salary established prior to the commencement of the term to which such increase or decrease is applicable.

64.31 History History: 1985 a. 135 s. 83 (2); 2009 a. 177.



64.32 Offices; council may create or abolish.

64.32  Offices; council may create or abolish. The council may from time to time create and fill offices and fix the term of service and salaries other than those described in s. 64.31 and discontinue any office so created or any office included within s. 64.30 according to their judgment of the needs of the city.



64.33 Meetings.

64.33  Meetings.

64.33(1)(1) The council shall provide by ordinance for the time of holding regular meetings, and special meetings may be called by the mayor or by the 2 council members.

64.33(2) (2) The meetings of the council or of any committee thereof whether regular or special, to which any person not a city officer is admitted shall be open to the public.

64.33 History History: 1985 a. 135 s. 83 (2).



64.34 City comptroller; financial statement; publication; annual examination.

64.34  City comptroller; financial statement; publication; annual examination.

64.34(1) (1) The city comptroller shall each month prepare and present to the council a summary statement of the revenues and expenses of the city for the preceding month, detailed as to appropriations and funds, and arranged in standard form, together with a balance sheet statement of the current assets and current liabilities of such city at the close of such month. These summaries shall be accompanied by such detailed schedules as the council may by ordinance require. The full detailed acts and proceedings of the council at every general or special meeting thereof, including the full text of all reports filed and presented at such meeting, shall be published as a class 1 notice, under ch. 985, subsequent to the day of each such council meeting; and in the months of January, April, July and October the council shall cause to be published as a class 1 notice, under ch. 985, detailed schedules of the receipts and disbursements of moneys for the 3 calendar months next preceding the month of such publication. The compensation to be paid for such publications shall not exceed the rate provided by law for the publication of legal notices.

64.34(2) (2) At the end of each year the council shall cause a full and complete examination of all of the books and accounts of the city to be made by competent certified public accountants licensed or certified under ch. 442, who shall report in full thereon to the council. Copies of such reports shall be furnished by the council to all newspapers of the city and to all persons who shall apply therefor.

64.34 History History: 2001 a. 16.



64.35 Existing appropriations; powers concerning.

64.35  Existing appropriations; powers concerning. If, at the beginning of the term of office of the first council elected under ss. 64.25 to 64.40, the appropriation for the expenditures of the city government for the current fiscal year have been made, the council shall have power by ordinance to revise, repeal or change such appropriations and to make additional appropriations.



64.36 Boards and commissions.

64.36  Boards and commissions.

64.36(1) (1) The board of public works shall continue as constituted, or it shall be composed of such city officers as the council shall designate, or the council may act as a board of public works, or the board may be dispensed with and the functions thereof exercised by the council, as may be provided by ordinance.

64.36(2) (2) Any other board or commission, except the board of police and fire commissioners, may be dispensed with or the number of members thereof be changed by a vote of the people held in the manner provided by s. 9.20, and in case of discontinuance the powers and duties of any such board or commission, shall be exercised and performed by the council. Unless the board of public works shall be dispensed with or changed by ordinance, or other boards or commissions shall be dispensed with by such vote of the people, they shall continue to have and perform the same powers and functions that they possessed and exercised at the time when the city adopted the commission form of government, and shall continue to be elected or appointed as then provided by law, except that members then appointed by the mayor shall be elected by a majority vote of the council like other city officers under s. 64.30.

64.36(3) (3) Any city work done under the direction of commissions appointed by the state shall continue to be done in the manner prescribed by law immediately prior to the adoption by the city of the commission form of government.

64.36(4) (4) All boards and commissions in any 2nd class city under the commission form of government shall continue to be elected or appointed as provided by law at the time when the city adopted the commission form and shall continue to have and exercise all the authority they then possessed. Any board or commission, except the board of police and fire commissioners, may be dispensed with or changed in membership by a vote of the people held in the manner provided by s. 9.20.

64.36 History History: 1979 c. 110; 1985 a. 225.



64.37 Abandonment of commission plan.

64.37  Abandonment of commission plan.

64.37(1) (1) Any city which has adopted the provisions of ss. 64.25 to 64.36 may abandon the same and reorganize under ch. 62 or ss. 64.01 to 64.14, or under a home rule charter by proceeding in accordance with s. 64.25.

64.37(2) (2) The common council of any city which is first elected after such city abandons the commission plan of government shall fix the salaries of all city officers therein in the same manner as when a city is first incorporated.

64.37(3) (3) The common council of any such city that has abandoned the commission form of government and before effective reorganization under ch. 62, may by an ordinance adopted by a two-thirds vote of all its members, provide that the membership of the common council to be first elected upon such reorganization shall consist of one alderperson from each aldermanic district. Thereafter the membership of the council shall not be increased or decreased except as provided in s. 62.09 (1) (b).

64.37 History History: 1971 c. 304 s. 29 (1); 1993 a. 184.



64.38 Application of commission plan statutes.

64.38  Application of commission plan statutes. Except as may be otherwise expressly provided every amendment of ss. 64.25 to 64.40 shall affect and be applicable to each city operating under its provisions at the time of the amendment.



64.39 Number of alderpersons in 2nd and 3rd class cities; election of officers in 2nd class cities.

64.39  Number of alderpersons in 2nd and 3rd class cities; election of officers in 2nd class cities.

64.39(1) (1) Any city of the 2nd or 3rd class operating under ss. 64.25 to 64.40 may, by a vote of the electors therein, as herein provided, increase the number of the members of the council in such cities from a mayor and 2 council members, to a mayor and one council member from each aldermanic district, the mayor to be elected at large and to be paid such salary as may be fixed by the council and the council members to be elected by the electors of the respective aldermanic districts and each to be paid a salary not exceeding $50 per month. The question of increasing the council as provided in this section and subject to the provisions hereof, shall, upon petition as hereinafter provided, be submitted to the electors. The question to be submitted, shall be substantially as follows: "Shall the council in the city of .... be increased from a mayor and 2 council members to a mayor and one council member from each aldermanic district, in accordance with the provisions of s. 64.39 of the Wisconsin Statutes?"

64.39(2) (2) Such petition shall conform to the requirements of s. 8.40 and shall be signed by qualified electors of such city at least equal in number to 25% of the total number of votes cast in such city for all candidates for governor at the last preceding general election. Such petition shall be filed with the city clerk as provided in s. 8.37 and after being so filed, no name shall be erased or removed therefrom and no signature shall be valid or be counted unless its date is less than one month preceding the date of such filing.

64.39(3) (3) Upon filing such petition, the mayor shall, by proclamation, submit the questions prescribed in sub. (1) at a special election to be held at a time specified therein and within 2 months after such petition is filed. The election upon such question shall be conducted, the vote canvassed, and the result declared in the same manner as provided by law for other city elections.

64.39(4) (4) If a majority of the votes cast upon the question at such election be in favor thereof, there shall be elected at the election held as provided by law upon the first Tuesday of April next succeeding, a mayor from the city at large and one council member from each aldermanic district. Each such officer shall be nominated and elected in the manner provided by law for the nomination and election of candidates in cities other than those operating under ss. 64.25 to 64.40. The term of each such officer shall commence on the 3rd Tuesday of April next succeeding, and in the case of the mayor and council member from the even-numbered aldermanic districts shall continue for 2 years and in the case of council members from the odd-numbered aldermanic districts shall continue for one year, and until their respective successors are elected and qualify. Thereafter the term of office of the mayor and of each council member elected for a full term shall be 2 years and the successor to each such officer shall be elected for a term of 2 years.

64.39(5) (5) The terms of office of the mayor and council members in office at the time of the first election of officers under this section shall terminate on the third Tuesday of April next succeeding such election.

64.39(6) (6) Any city which has adopted the provisions of this section may abandon the same and reorganize under ch. 62 or ss. 64.01 to 64.36 by proceeding in accordance with s. 64.25.

64.39(7) (7) In any city of the second class operating under ss. 64.25 to 64.40, the mayor, with the confirmation of the majority of the council, shall appoint a city clerk, a corporation counsel, a comptroller, a treasurer, a superintendent of streets, an assessor and such other officers, assistants and employees as are necessary to the efficient conduct of the affairs of the city and shall fix the terms of service and salaries of all such officers, assistants and employees. Provided, if the council shall so determine by resolution it may by a majority vote appoint all such officers, assistants and employees and fix their terms of service and salaries.

64.39 History History: 1971 c. 304 s. 29 (1); 1985 a. 135 s. 83 (1), (2); 1987 a. 403; 1989 a. 192; 1993 a. 184; 1995 a. 16 s. 2; 1999 a. 182.



64.40 Increasing membership of council in commission cities.

64.40  Increasing membership of council in commission cities.

64.40(1)(1) Any city described in s. 64.39 may, in the manner therein provided, vote on the question of changing from a mayor and 2 council members to a mayor and one alderperson for each 4,000 or major fraction thereof of population to be elected at large, the mayor to receive a salary of not to exceed $3,600 per year and each alderperson to receive a salary of not to exceed $100 per month. The question to be submitted shall be substantially as follows: "Shall the council of the city of .... be increased from a mayor and 2 council members to a mayor and one alderperson for each 4,000 or major fraction thereof of population in accordance with the provisions of s. 64.40 of the statutes?".

64.40(2) (2) If a majority of the votes cast upon the question described in sub. (1) are in favor thereof there shall be elected at the election held as provided by law upon the first Tuesday of April next succeeding a mayor and one alderperson for each 4,000 or major fraction thereof of population, all elected at large. The mayor and alderpersons shall be nominated and elected in the manner provided by law for the nomination and election of candidates in cities other than those operating under this chapter. The alderpersons first elected shall be divided as nearly as may be into 2 equal classes, one class to serve for one year and the other class to serve for 2 years from the 3rd Tuesday of April following their election. Thereafter the term of each alderperson elected for a full term shall be 2 years. The term of office of the mayor shall be 2 years. The mayor and alderpersons shall hold office until the election and qualification of their respective successors.

64.40 History History: 1979 c. 110 s. 60 (13); 1985 a. 135 s. 83 (2); 1993 a. 184; 1995 a. 16 s. 2; 1995 a. 225.






65. Municipal budget systems.

65.01 Application of this chapter.

65.01  Application of this chapter. The common council of any city of the 2nd, 3rd or 4th class may by ordinance adopted by three-fourths of all its members accept the provisions of ss. 65.02, 65.03 and 65.04 which when so accepted shall be in full force and effect as to any such city. Except as above provided ss. 65.01 to 65.20 shall apply only to cities of the 1st class.

65.01 History History: 1977 c. 109.



65.02 Definitions.

65.02  Definitions.

65.02(1)(1)  Department. In this chapter "department" or "departments" means any department, board, commission or other body under the control of the common council which expends city funds or incurs obligations for the city, and unless otherwise expressed refers to the head of such department.

65.02(2) (2) Estimate. The term "estimate" as used in this chapter shall include any written report of or the request of any department setting forth in detail the various sums and purposes it deems reasonably necessary to perform its functions.

65.02(3) (3) Board of estimates. The board of estimates shall be the mayor, the president of the common council, comptroller, treasurer, city attorney, commissioner of public works and the members of the finance committee of the common council.

65.02(4) (4) President and secretary. The mayor shall be president of the board and the comptroller shall be the secretary. The secretary shall keep a record of the proceedings of the board and perform such other duties as may be required by the board.

65.02(5) (5) Budget. The budget shall provide a complete financial plan for the ensuing fiscal year. It shall contain in tabular form:

65.02(5)(a) (a) A general summary;

65.02(5)(b) (b) Detailed estimates of all anticipated revenues applicable to proposed expenditures;

65.02(5)(c) (c) All proposed expenditures;

65.02(5)(d) (d) A compensation schedule to provide uniform rates of pay for offices and positions in the city service. The total of such proposed expenditures shall not exceed the total of such anticipated revenues.

65.02(6) (6) Budget summary.

65.02(6)(a)(a) The budget summary shall itemize the principal sources of anticipated revenues and shall state separately the amount to be raised by property tax, and the proposed expenditures of each department, bureau, board and commission in such manner as to present to the public a simple and clear summary of the detailed estimates of the budget.

65.02(6)(b) (b) The budget summary shall also include all of the following:

65.02(6)(b)1. 1. The total amount of budgeted expenditures for the current year.

65.02(6)(b)2. 2. The proposed amount of total expenditures and the percentage change compared to the amount in subd. 1.

65.02(6)(b)3. 3. The property tax levy for the current year.

65.02(6)(b)4. 4. The proposed property tax levy and the percentage change compared to the amount in subd. 3.

65.02(7) (7) Anticipated revenues. Anticipated revenues shall be classified as "surplus", "miscellaneous revenues" and "amount to be raised by property tax"; miscellaneous revenues shall be listed by the sources from which such revenues are to be derived.

65.02(8) (8) Proposed expenditures. Separate provision shall be included in the proposed budget for at least:

65.02(8)(a) (a) The administration, operation and maintenance of each department, bureau, board, commission and division thereof, itemized by kind and nature of expenditure as required by the board of estimates.

65.02(8)(b) (b) The number, title and compensation range of each officer, and of each position and the proposed appropriation for the same shall be itemized according to the divisions in each department, bureau, board and commission and shall be incorporated in and published with the rest of the proposed budget.

65.02(8)(c) (c) Expenditures proposed for improvements.

65.02(9) (9) Uniform compensation schedule. The compensation schedule shall provide for and establish uniform rates of pay for offices and positions in the city service to be in effect for the ensuing fiscal year.

65.02(10) (10) Proposed expenditures; comparison with other years. The board of estimates shall direct that there be placed opposite the several items of proposed expenditures for the ensuing year, adequate comparisons with the budgets and expenditures of other years.

65.02(11) (11) Anticipated revenues; comparison with other years. The board of estimates shall direct that there be placed opposite the several items of anticipated revenues for the ensuing year, adequate comparisons with the anticipated revenues and receipts of other years.

65.02 History History: 1971 c. 154; 1989 a. 31; 1991 a. 316.



65.03 Departmental estimates.

65.03  Departmental estimates.

65.03(1) (1) It shall be the duty of each department to file with the secretary of the board of estimates not later than August 1 of each year on forms approved by the board of estimates an estimate in detail of the department's needs for the ensuing fiscal year, including a statement of any permanent improvements to be made and an estimate of expenditures therefor, and including such information supplied in such form as the board of estimates may direct.

65.03(2) (2) Any department whose funds are not subject to the control of the common council may include in its estimate such sum as it may deem reasonably necessary for a contingent fund for emergency purposes or other purposes which may arise during the year requiring the expenditure of money in addition to the sums provided for the several purposes or for purposes for which no express provision is made in the budget.



65.04 Meetings of board of estimates.

65.04  Meetings of board of estimates.

65.04(1) (1)  Meeting; report of estimates. The board of estimates shall meet not later than September 10 of each year. The secretary shall place before the board the reports of estimates filed with the secretary by the departments together with the comptroller's statement of anticipated revenues for the ensuing year and the adequate comparisons with other years as provided in s. 65.02 (5) to (11). The budget summary shall be published forthwith in at least one and not more than 2 daily newspapers having the largest circulation in the city as a class 1 notice, under ch. 985, and in the proceedings of the common council; and a copy of the entire proposed budget shall be available for public inspection in the office of the city comptroller.

65.04(2) (2) Proposed budget; publication of summary. From the estimates before it the board shall make and submit to the common council, on or before October 25 each year, a proposed budget setting forth in detail the amounts proposed to be spent by each department and the various purposes therefor and the amounts of money for each purpose it is proposed shall be appropriated by the council. The proposed budget shall comply with s. 65.02 (5) to (11). The budget summary shall be published forthwith in at least one and not more than 2 daily newspapers having the largest circulation in the city as a class 1 notice, under ch. 985, and the proposed budget summary shall be printed forthwith in the proceedings of the common council. If any department fails to file its estimates as herein provided the board shall make a proposed budget for such department specifying the purposes for which and the amount of funds such department may expend.

65.04(3) (3) Changes by board. The board shall not change any sum or purpose of any department which by law is authorized to determine the purposes of its expenditures and the tax to be levied therefor, unless such department by formal resolution shall so determine by an affirmative vote of a majority of its members, when the board shall then make the change and include a certified copy of such resolution with its estimates to be filed with the common council.

65.04(4) (4) Contingent fund. In addition to the purposes required to be set forth in detail the board may provide a contingent fund for such sum as they may deem reasonably necessary for emergency and other purposes that may arise during the year requiring the expenditure of money in addition to the sums provided for the several purposes, and for purposes for which no express provision is made in the budget.

65.04(5) (5) Bonds; mortgage certificates. The board shall also include in its budget the amount of bonds, the purposes therefor, and the required mortgage certificates to be issued during the fiscal year, except such bonds as are authorized to be omitted by express provision of law.

65.04(6) (6) Meetings public. All meetings of the board shall be public.

65.04(7) (7) Publication of notice of public hearings. At the meeting of the common council at which the proposed budget is submitted by the board of estimates, the common council shall determine the place and time of a public hearing on the budget which shall be held jointly by the common council and by the board of estimates not less than 10 days after the publication provided in s. 65.04 (2), nor later than November 10. The common council shall cause a notice of the place and time of said hearing to be published as a class 1 notice, under ch. 985, which hearing shall be not less than 7 days after the date of the last publication of said notice in at least one and not more than 2 daily newspapers having the largest circulation in the city.

65.04(8) (8) Duties of the finance committee. The finance committee of the common council shall submit to the common council as soon after October 25 as may be practicable, but not later than November 20, a report or reports showing the number, title, compensation range of each officer and each position in the city service:

65.04(8)(a) (a) The number, title and compensation range of each officer and each position in the city service and the proposed appropriation for the same recommended for the ensuing year; and

65.04(8)(b) (b) A recommended compensation schedule of uniform rates of pay for offices and positions in the city service.

65.04(9) (9) Duties of budget supervisor. The budget supervisor or the head of the department having responsibility for the preparation or the analyzing of the budget, may be secretary of the board of estimates, if so directed by common council ordinance; that person shall not however be entitled to a vote on such board.

65.04 History History: 1971 c. 267; 1991 a. 316.



65.05 Adoption of budget; changes, how made.

65.05  Adoption of budget; changes, how made.

65.05(1)(1) The common council, by vote of the majority of all the alderpersons, may make such changes in the proposed budget submitted by the board of estimates, and by the finance committee, either as to purposes or amounts for which money may be expended and as to purposes or amounts for which bonds or mortgage certificates may be issued as it may deem best.

65.05(2) (2) The common council shall not change the purposes or amounts provided in the proposed budget as submitted to it for the departments which by law are authorized to determine their expenditures and the taxes to be levied therefor, unless such department by formal resolution adopted by a majority of all its members shall authorize such change, nor shall the common council change the purposes or amounts of the bond or mortgage certificate issues which are required to be issued by law.

65.05(3) (3) When any department, authorized to determine its expenditures and the taxes to be levied therefor, shall authorize a change in its budget by the common council, the department shall file its resolution authorizing the change with the city clerk at least 2 days prior to the time fixed by law for the adoption of the budget, and the council shall then make the change in accordance with the resolution.

65.05(4) (4) The common council, on or before November 14, shall adopt the proposed budget by a majority vote of all the alderpersons either as submitted or as changed by the council. It shall not be necessary to refer the budget to a committee of the common council.

65.05(5) (5) The budget submitted by the board to the council as changed by the council within the time therein provided shall constitute the budget of the city for the following year whether or not any formal resolution or motion adopting it has been passed by the common council. Within 5 days either after its formal adoption by the council or by operation of law it shall be certified by the city clerk to the mayor for the mayor's approval.

65.05(6) (6) If the mayor approves the budget the mayor shall sign it. The mayor shall have power only to disapprove of any item or items therein under the control of the common council and upon disapproving any item or items the mayor shall return the budget to the clerk with a written statement of the mayor's objections to those items and the reasons therefor.

65.05(7) (7) The common council shall vote on each item disapproved by the mayor separately, and if the mayor's disapproval is sustained it shall affect only the items disapproved and sustained. The council may then proceed, by an affirmative vote of a majority of the alderpersons, to adopt a substitute for the item rejected which shall be separately submitted to the mayor subject to the mayor's approval. All items not disapproved by the mayor and sustained by the council shall constitute the budget and be in full force. The city clerk shall have the budget printed. The printed budget shall be filed in the office of the comptroller and made available for general distribution. In case of an obvious error in authorizing any salary or position as provided in s. 65.02 (8) (b), the common council may by a three-fourths vote of all its members correct such error in the period between the adoption of the budget and December 31 inclusive of each year.

65.05(8) (8) The adoption of the budget shall determine the amount of money to be levied upon all taxable property in the city for the ensuing year. The tax levy shall be computed by deducting the surplus and miscellaneous revenues available therefor from the appropriations for expenditures for the ensuing year. The city comptroller shall then certify the necessary taxes to be levied to the commissioner of assessments, who shall calculate the tax rate. Such tax rate shall be the rate of the ensuing tax levy.

65.05(9) (9) The compensation rates of pay and the number of positions established in the budget shall determine the compensation to be paid and the number of positions for the ensuing fiscal year except that additional positions may be established where necessary during the year by resolution adopted by three-fourths vote of all the alderpersons.

65.05 History History: 1987 a. 289; 1989 a. 266; 1991 a. 156, 316; 1993 a. 184, 381, 491; 1995 a. 225.



65.06 Funds, how expended.

65.06  Funds, how expended.

65.06(1)(1) No money may be expended and no liabilities incurred by the city or any department unless otherwise specially authorized by law during the fiscal year, in excess of the amounts specified or except as hereinafter provided for any other purpose than as designated therein, provided, however, that whenever the city department that is responsible for a water system desires to make a contract extending over a period of more than one year for additions to the plant in excess of the estimated revenue for the year, if in the opinion of the board of estimates there will be money available to meet the payments on the contract as they may come due, then, by a majority vote of the board, they may authorize the comptroller to countersign such contract.

65.06(2) (2) Whenever a department is reimbursed for materials or services furnished, and the funds so received are not by law credited to some particular fund, the department may spend the money so received for the same purpose for which the money was originally appropriated in the budget.

65.06(3) (3) Whenever a department whose funds are subject to the control of the common council shall find it necessary to expend a greater sum than authorized by the budget for such specific purpose, and the department shall find it unnecessary to spend a sum as authorized for some other purpose, the department may request the secretary of the board of estimates to authorize the funds unnecessary for one purpose to be transferred to the purpose for which the greater sum is needed, stating the reasons therefor in writing. The secretary shall immediately submit such request to the mayor who shall call a meeting of the board forthwith at which the board may by a majority vote authorize the change, if the change shall be deemed advisable. Thereupon the secretary shall immediately certify the action of the board to the comptroller and the change shall be made in accordance with the action of the board.

65.06(4) (4) Any department authorized by law to fix its own tax levy may change at a regular meeting or one called for that purpose any appropriation specified in the budget for one purpose which is found unnecessary for that purpose to another purpose which the department shall find necessary to spend a greater sum than specified in the budget for that purpose. The department shall certify its action to the comptroller and the change shall be made accordingly.

65.06(5) (5) No department shall spend a greater sum than is appropriated by the budget for that department except:

65.06(5)(a) (a) Unexpended balances from the proceeds of bonds or mortgage certificates carried over from the preceding year may be expended for the purposes for which the bonds or certificates were issued; and

65.06(5)(b) (b) Any department whose funds are subject to the control of the common council may expend funds for the purpose appropriated by the common council from the contingent fund.

65.06(6) (6)

65.06(6)(a)(a) The common council by resolution adopted by a three-fourths vote of all the alderpersons, may appropriate money from its contingent fund for any lawful purpose.

65.06(6)(b) (b) The common council at any time after the adoption of the budget may, by resolution adopted by a majority vote of the members thereof direct the proper officers of any department to expend such sum or sums of money as are specially appropriated out of any specific fund under its control for any of the several purposes enumerated therein. The adoption of such resolution shall be the authority for such department to proceed and expend such specified sum for the purpose as directed therein.

65.06(7) (7) Any department whose funds are not subject to the common council may by vote of three-fourths of all its members appropriate money out of its contingent fund for any purpose for which it is authorized to spend money. Before the department shall spend any such funds it shall certify to the comptroller its action and the purpose for which such sum was appropriated.

65.06(8) (8) Any department charged by law with the construction, extension, operation and maintenance of a water system, lighting system or public utility may spend money from the surplus revenue of the water system, lighting system or utility in addition to the sum specified in the budget when deemed necessary to maintain the service, upon being authorized so to do by a three-fourths vote of all the alderpersons of the common council, specifying by resolution the purpose for which and the sum appropriated. Before any money shall be so expended a copy of the resolution authorizing it shall be certified to the comptroller.

65.06(9) (9) Unless otherwise specifically provided by law, no municipal bonds other than those provided for in the budget shall be issued during the ensuing fiscal year, except in case of great emergency when necessary to protect the public health or safety, and then only when authorized by the common council by a three-fourths vote of all the alderpersons.

65.06(10) (10) The city may expend any money or incur liabilities for any purposes which by law are assessable as benefits against parcels of land or are a legal charge against such parcels of land.

65.06(11) (11) Every officer or employee who shall violate or participate in the violation of the provisions of this chapter shall be personally liable to the city for all loss or damage to the city occasioned thereby.

65.06(12) (12) The adoption of the budget shall be authority for the expenditure by a department for the purposes therein provided and of the amounts assigned to the department thereby and no further action by the common council shall be necessary to authorize any department to make such expenditures, except that as provided herein it shall not authorize the expenditure of any money from the contingent fund of the common council.

65.06(13) (13) The common council may at any time suspend the expenditure of any fund assigned to any department by the budget which has not been expended or reserved for the payment of indebtedness incurred by the department. Such action by the council shall be by a majority vote of all the alderpersons but shall not apply to the funds of a department which determines its own tax levy and whose funds are not subject to the control of the common council.

65.06(14) (14) The adoption of the budget for any year shall not authorize the expenditure of any funds for the succeeding year except for indebtedness incurred during the budget year.

65.06(15) (15) All funds subject to the control of the common council assigned by the budget to a department not expended during the budget year and not reserved for indebtedness incurred during the year shall revert to the general revenues of the city.

65.06(16) (16) All funds of a department not subject to the control of the common council and not expended or reserved for indebtedness shall become a part of the general revenues of such department.

65.06(17) (17) Subsections (13), (14), (15) and (16) do not apply to the expenditure of funds, the proceeds of bonds or mortgage certificates, nor the surplus revenues of any water system, lighting system or municipally owned utility. In establishing the budget format with respect to funds and accounts related to proprietary operations, the common council may authorize accounting procedures which follow the uniform system of accounts authorized by the public service commission in the case of municipal utilities or accepted commercial accounting practices in other instances.

65.06(18) (18) The omission from the budget of any of the following items shall not prevent the placing of the same on the tax roll for the levy and collection of the tax and the payment of the money therefor:

65.06(18)(a) (a) The payment of interest on or the principal of any bonded debt of the city when due;

65.06(18)(b) (b) The payment of principal and interest on mortgages or mortgage certificates when due; and

65.06(18)(c) (c) Funds required to be raised by any mandatory provision of law.

65.06 History History: 1993 a. 184; 1995 a. 378.



65.07 Power of council to levy taxes.

65.07  Power of council to levy taxes.

65.07(1) (1) The common council shall have power to levy annually a tax upon all the taxable property in the city for the following purposes:

65.07(1)(a) (a) A sufficient general city fund to pay the expenses of city departments, boards and commissions which are subject to the control of the common council. The rate of taxation for the purposes enumerated in this paragraph shall be established only by affirmative vote of at least two-thirds of all members elected to the common council.

65.07(1)(b) (b) A fund to pay the city's contribution to the fire fighters' and police officers' pension fund and for any similar fund which may be created by law.

65.07(1)(c) (c) A sufficient permanent improvement fund for any purpose authorized by s. 66.0913 (1), 67.04 or 67.12 for which money may be borrowed or bonds issued, and for the initial furniture, fixtures, machinery and equipment required in such new facilities permitted thereunder.

65.07(1)(d) (d) A sufficient sewerage fund to maintain and operate any sewerage disposal plant.

65.07(1)(e) (e) A school operations fund, as constituted and for the purposes specified in s. 119.46 (1).

65.07(1)(f) (f) A school construction fund, as constituted and for the purposes specified in s. 119.48, not exceeding 0.6 mills on each dollar of the assessed valuation of all taxable property in the city.

65.07(1)(g) (g) A school extension fund, as constituted and for the purposes specified in s. 119.47.

65.07(1)(i) (i) A delinquent tax fund.

65.07(1)(j) (j) A sufficient fund to pay the interest and principal on the funded debt falling due within the year.

65.07(1)(k) (k) A public improvement reserve fund.

65.07(1)(L) (L) A sufficient common council contingent fund.

65.07(1)(m) (m) A debt service fund for school building purposes as provided in s. 120.10 (10).

65.07(1)(o) (o) A tax stabilization fund.

65.07(1)(p) (p) Notwithstanding the provisions of s. 65.06 (14) and (15), the common council may by resolution authorize the carrying over of unexpended funds which have been appropriated to a department for additional periods not to exceed 3 years from the year in which they were appropriated.

65.07(1)(q) (q) An operating fund which may be carried over by the common council from year to year for the purpose of accumulating sums necessary to purchase buildings, machinery, equipment, and appurtenances thereto required for municipal purposes.

65.07(1)(r) (r)

65.07(1)(r)1.1. A tax equalization fund under the control of the common council. A levy for the purposes of this fund may be made against all taxable property in the city whenever as the result of any consolidation of a municipality, as defined in s. 345.05, with the city there is included within the city any area subject to taxes levied by any municipality except a county or metropolitan sewerage district at a rate different than that which is applicable for the same purposes in the city other than the consolidated portion thereof. To create such fund the common council may levy a tax in the consolidated area equivalent to the proceeds of a city tax for the same purpose if levied in such area and in addition may levy in such city, including the consolidated area, a tax calculated to produce a sum sufficient to meet the requirements of such other municipality properly certified to such city so as to result in taxation at a uniform rate for such purposes in the city including the consolidated area. Appropriations may be made from such fund to pay certifications of school districts lying wholly or partially in the area consolidated.

65.07(1)(r)2. 2. This paragraph shall apply to any tax levy in a consolidated area on January 1, 1958, and thereafter.

65.07(1)(s) (s) A liability reserve fund for the purpose of paying liability claims against the city or premiums on insurance to pay such claims. The governing body may allow amounts appropriated to the fund to accumulate from year to year. The annual taxes levied for this purpose may not exceed the level necessary to collect the amount recommended by an actuary, in accordance with generally accepted actuarial principles, that will be sufficient to pay any insurance premiums and the uninsured portion of claims that are anticipated to be made based on occurrences during the year in which the tax is collected. Payment of claims and premiums may either be made directly from the reserve account or appropriations may be made from the reserve account to an operating account for such payments. No other transfers may be made from the fund except in accordance with the procedure specified in s. 65.06 (6) (a) and unless:

65.07(1)(s)1. 1. If the fund is to be dissolved, an actuary has determined that all claims that are to be paid from the fund have been paid or a sufficient reserve has been created from the fund to pay such claims; or

65.07(1)(s)2. 2. If the fund is to be continued and the types of claims or the amount of coverage of claims by the fund is to be reduced, an actuary has determined, under generally accepted actuarial principles, that the balance in the fund exceeds the amount necessary to pay claims and premiums and the amount transferred is not more than the excess amount.

65.07(2) (2) The common council may allow funds established under sub. (1) (c), (i), (k), (o), (r) and (s) to accumulate from year to year.

65.07 History History: 1971 c. 152 s. 38; 1971 c. 154; 1973 c. 90, 333; 1975 c. 39, 80, 200, 224; 1977 c. 113 ss. 4, 6; 1977 c. 203 s. 101; 1977 c. 418 ss. 402 to 407, 929 (42); 1979 c. 34; 1981 c. 20, 61, 93; 1983 a. 27; 1983 a. 207 ss. 93 (8), 95; 1985 a. 29, 135; 1985 a. 225 ss. 28, 100; 1987 a. 27, 377; 1993 a. 437; 1995 a. 27; 1999 a. 150 s. 672; 2005 a. 453.



65.10 City officers to pay receipts monthly.

65.10  City officers to pay receipts monthly. Each city officer shall keep an itemized and accurate account of all moneys received by the officer in the officer's official capacity for fees, commissions and otherwise, and shall at the end of each month, during that officer's term of office, pay into the city treasury all such money in that officer's hands and file a duly verified copy of that officer's account with the city comptroller, together with a receipt of the city treasurer showing that such money has been paid into the city treasury. Until such account and receipt are so filed, it shall not be lawful for the common council or city officer, to order, draw, countersign or deliver any warrant for the payment of the salary or allowance of any such delinquent officer.

65.10 History History: 1991 a. 316.



65.20 Executive budget procedures in cities of the 1st class.

65.20  Executive budget procedures in cities of the 1st class.

65.20(1)(1)  Alternative. As an alternative to any other budget procedure under this chapter, the common council of any city of the 1st class may, by adoption of a charter ordinance, permanently transfer the duties and responsibilities of the board of estimates relating to the preparation of the proposed budget under ss. 65.02 to 65.06 to the mayor of such city. Any charter ordinance adopted under this section shall provide that:

65.20(1)(a) (a) The functions of the board of estimates relating to the preparation of the city budget are permanently transferred to the mayor who shall prepare the proposed budget and present it to the common council. The budget presented by the mayor shall be called the "executive budget" and its contents shall comply with the requirements of ss. 65.02 to 65.04 in all respects.

65.20(1)(am) (am) Any budget department existing on October 25, 1977 shall be transferred to the office of the mayor. The director and employees of the department shall retain their civil service status.

65.20(1)(b) (b) Each department shall submit to the mayor not later than the 2nd Tuesday in May of each year on forms approved by the budget director an estimate in detail of the department's needs for the ensuing fiscal year, including a statement of any permanent improvements to be made and an estimate of expenditures therefor, and including such information supplied in such form as the mayor requests.

65.20(1)(c) (c) Any department whose funds are not subject to the control of the common council may include in its estimate such sum as it deems reasonably necessary for a contingent fund for emergency purposes or other purposes which may arise during the year requiring the expenditure of money in addition to the sums provided for the several purposes or for purposes for which no express provision is made in the budget.

65.20(1)(d) (d) The mayor shall hold hearings with respect to departmental requests at the times and places the mayor or the common council, by ordinance, directs. All hearings shall be open to the public. The mayor shall conduct the hearings in the manner in which the mayor determines best suited to fulfilling the purpose of the hearings. The mayor shall prepare a requested budget summary which shall be published at least once prior to the commencement of the hearings in the newspaper having the largest circulation in the city. A complete copy of the entire requested budget shall be made available for public inspection in the office of the city clerk.

65.20(1)(e) (e) From the estimates before him or her, the mayor shall make and submit to the common council, on or before September 28 each year, a proposed budget setting forth in detail the amounts proposed to be spent by each department and the various purposes therefor and the amounts of money for each purpose it is proposed shall be appropriated by the council. The proposed budget shall comply with s. 65.02 (5) to (11). The proposed budget summary shall be published forthwith in at least one and not more than 2 daily newspapers having the largest circulation in the city as a class 1 notice, under ch. 985, and the proposed budget summary shall be printed forthwith in the proceedings of the common council. A complete copy of the entire proposed budget shall be made available for inspection in the office of the city clerk. If any department fails to file its estimates as provided in this section, the mayor shall make a proposed budget for the department specifying the purposes for which and the amount of funds the department may expend.

65.20(1)(f) (f) The mayor may not change any sum or purpose of any department which by law is authorized to determine the purposes of its expenditures and the tax to be levied therefor, unless the department by formal resolution shall so determine by an affirmative vote of a majority of its members. The mayor shall then make the change and include a certified copy of the resolution with its estimates to be filed with the common council.

65.20(1)(g) (g) In addition to the purposes required to be set forth in detail, the mayor may provide a contingent fund for such sum as the mayor deems reasonably necessary for emergency and other purposes that may arise during the year requiring the expenditure of money in addition to the sums provided for the several purposes, and for purposes for which no express provision is made in the budget.

65.20(1)(h) (h) The mayor shall also include in the proposed budget the amount of bonds and the purposes for them, to be issued during the fiscal year, except such bonds as are authorized to be omitted by express provision of law. Bonds authorized to be omitted include bonds issued for the purpose of refunding prior indebtedness of the city.

65.20(1)(i) (i) At the meeting of the common council at which the proposed budget is submitted by the mayor, the common council shall determine the place and time of a public hearing on the budget which shall be held jointly by the common council and by the mayor not less than 10 days after the publication under par. (e), nor later than October 20. The common council shall cause a notice of the place and time of the hearing to be published as a class 1 notice, under ch. 985, which hearing may not be less than 7 days after the date of the last publication of the notice in at least one and not more than 2 daily newspapers having the largest circulation in the city.

65.20(1)(j) (j) All functions of the board of estimates and the budget examining committee not related to the preparation of the proposed budget are transferred to the finance committee of the common council, except that any administrative matter shall be delegated to a budget department existing under par. (am) or by a budget department created under sub. (2).

65.20(1)(k) (k) The operating and corporation budget shall be prepared on a program basis, a performance basis or similar basis. The budget shall be in the technical form prescribed by a budget department existing under par. (am) or by a budget department created under sub. (2).

65.20(2) (2) Creation of budget department by charter ordinance. If the city council adopts a charter ordinance under sub. (1), the city council may also adopt a charter ordinance which establishes a budget department in the office of the mayor and which defines the department's authority and operational procedures. A charter ordinance adopted under this subsection shall provide that:

65.20(2)(a) (a) The budget director and employees of the budget department shall be selected under civil service rules and procedures. The budget department shall assist in preparing and analyzing the budget and shall be responsible to the mayor.

65.20(2)(b) (b) The budget department shall make special studies, provide budget and management analysis and information and perform any other duties related to the department's functions, as the council determines are necessary.

65.20 History History: 1977 c. 109; 1983 a. 207, 234, 538; 1987 a. 289; 1989 a. 266.



65.90 Municipal budgets.

65.90  Municipal budgets.

65.90(1)(1) Unless otherwise provided, in this section, "municipality" means each county other than counties having a population of 500,000 or more, each city, excepting cities of the 1st class, village, town, school district, technical college district and all other public bodies that have the power to levy or certify a general property tax or budget. Every municipality shall annually, prior to the determination of the sum to be financed in whole or in part by a general property tax, funds on hand or estimated revenues from any source, formulate a budget and hold public hearings thereon.

65.90(2) (2) Such budget shall list all existing indebtedness and all anticipated revenue from all sources during the ensuing year and shall likewise list all proposed appropriations for each department, activity and reserve account during the said ensuing year. Such budget shall also show actual revenues and expenditures for the preceding year, actual revenues and expenditures for not less than the first 6 months of the current year and estimated revenues and expenditures for the balance of the current year. Such budget shall also show for informational purposes by fund all anticipated unexpended or unappropriated balances, and surpluses.

65.90(3) (3)

65.90(3)(a)(a) A summary of the budget required under sub. (1) and notice of the place where the budget in detail is available for public inspection and notice of the time and place for holding the public hearing thereon shall be published as a class 1 notice, under ch. 985, in the municipality at least 15 days prior to the time of the public hearing except that:

65.90(3)(a)1. 1. In towns a summary of the budget required under sub. (1) and notice of the time and place of the public hearing thereon shall be posted in 3 public places at least 15 days prior to the time of the public hearing.

65.90(3)(a)2. 2. Any school district reproducing and providing general distribution within the district of an annual report incorporating a budget summary at least 15 days prior to the annual meeting is exempt from the notice requirements of this paragraph.

65.90(3)(a)3. 3. A common school district, as defined under s. 115.01 (3), shall publish a class 1 notice, under ch. 985, as required under this paragraph, at least 10 days prior to the time of the public hearing thereon.

65.90(3)(b) (b) Any budget summary required under par. (a) shall include all of the following for the proposed budget and the budget in effect, and shall also include the percentage change between the budget of the current year and the proposed budget:

65.90(3)(b)1. 1. For the general fund, all expenditures in the following categories:

65.90(3)(b)1.a. a. General government.

65.90(3)(b)1.b. b. Public safety.

65.90(3)(b)1.c. c. Public works.

65.90(3)(b)1.d. d. Health and human services.

65.90(3)(b)1.e. e. Culture, recreation and education.

65.90(3)(b)1.f. f. Conservation and development.

65.90(3)(b)1.g. g. Capital outlay.

65.90(3)(b)1.h. h. Debt service.

65.90(3)(b)1.i. i. Other financing uses.

65.90(3)(b)2. 2. For the general fund, all revenues from the following sources:

65.90(3)(b)2.a. a. Taxes.

65.90(3)(b)2.b. b. Special assessments.

65.90(3)(b)2.c. c. Intergovernmental revenues.

65.90(3)(b)2.d. d. Licenses and permits.

65.90(3)(b)2.e. e. Fines, forfeitures and penalties.

65.90(3)(b)2.f. f. Public charges for services.

65.90(3)(b)2.g. g. Intergovernmental charges.

65.90(3)(b)2.h. h. Miscellaneous revenue.

65.90(3)(b)2.i. i. Other financing sources.

65.90(3)(b)3. 3. Revenue and expenditure totals for each impact fee that is imposed by a municipality.

65.90(3)(b)4. 4. All beginning and year-end governmental and proprietary fund balances.

65.90(3)(b)5. 5. The contribution of the property tax to each governmental fund and to each proprietary fund that receives property tax revenue and the totals for all funds.

65.90(3)(b)6. 6. Revenue and expenditure totals, by fund, for each governmental fund, and for each proprietary fund and the revenue and expenditure totals for all funds combined.

65.90(3)(bm) (bm) Any budget summary created under par. (a) shall include an itemization of proposed increases and decreases to the current year budget due to new or discontinued activities and functions.

65.90(3)(c) (c) The department of public instruction under s. 115.28, the department of revenue under s. 73.10 and the technical college system board under s. 38.04 shall encourage and consult with interested public and private organizations regarding the budget summary information required under pars. (a) and (b). The department of public instruction and the technical college system board shall specify the revenue and expenditure detail that is required under par. (b) 1. and 2. for school districts and for technical college districts.

65.90(3)(d) (d) A municipality may publish any additional budget summary information that its governing body considers necessary, but the additional information shall be reported separately from the information required under pars. (a), (b) and (bm).

65.90(4) (4) Not less than 15 days or, in the case of common school districts as defined under s. 115.01 (3), not less than 10 days, after the publication of the proposed budget and the notice of hearing thereon a public hearing shall be held at the time and place stipulated at which any resident or taxpayer of the governmental unit shall have an opportunity to be heard on the proposed budget. The budget hearing may be adjourned from time to time. In school districts holding an annual meeting the time and place of the budget hearing shall be the time and place of the annual meeting.

65.90(5) (5)

65.90(5)(a)(a) Except as provided in par. (b) and except for alterations made pursuant to a hearing under sub. (4), the amount of tax to be levied or certified, the amounts of the various appropriations and the purposes for such appropriations stated in a budget required under sub. (1) may not be changed unless authorized by a vote of two-thirds of the entire membership of the governing body of the municipality. Any municipality, except a town, which makes changes under this paragraph shall publish a class 1 notice thereof, under ch. 985, within 10 days after any change is made. Failure to give notice shall preclude any changes in the proposed budget and alterations thereto made under sub. (4).

65.90(5)(b) (b) A county board may authorize its standing finance committee to transfer funds between budgeted items of an individual county office or department, if such budgeted items have been separately appropriated, and to supplement the appropriations for a particular office, department, or activity by transfers from the contingent fund. Such committee transfers shall not exceed the amount set up in the contingent fund as adopted in the annual budget, nor aggregate in the case of an individual office, department, or activity in excess of 10 percent of the funds originally provided for such office, department, or activity in such annual budget. The publication provisions of par. (a) shall apply to all committee transfers from the contingent fund.

65.90(6) (6) As part of the annual budget required under sub. (1), the governing body of any municipality and of any county having a population of 500,000 or more may establish and maintain, and levy a tax for, a liability reserve fund for the purpose of paying liability claims against the municipality or premiums on insurance to pay such claims. The governing body may allow amounts appropriated to the fund to accumulate from year to year. The annual taxes levied for this purpose may not exceed the level necessary to collect the amount recommended by an actuary, in accordance with generally accepted actuarial principles, that will be sufficient to pay any insurance premiums and the uninsured portion of claims that are anticipated to be made based on occurrences during the year in which the tax is collected. Payment of claims and premiums may either be made directly from the reserve account or appropriations may be made from the reserve account to an operating account for such payments. No other transfers may be made from the fund except in accordance with the procedure specified in sub. (5) (a) and unless:

65.90(6)(a) (a) If the fund is to be dissolved, an actuary has determined that all claims that are to be paid from the fund have been paid or a sufficient reserve has been created from the fund to pay such claims; or

65.90(6)(b) (b) If the fund is to be continued and the types of claims or the amount of coverage of claims by the fund is to be reduced, an actuary has determined, under generally accepted actuarial principles, that the balance in the fund exceeds the amount necessary to pay claims and premiums and the amount transferred is not more than the excess amount.

65.90 History History: 1971 c. 40, 154; 1971 c. 211 ss. 77, 124; 1973 c. 224; 1975 c. 224; 1977 c. 418; 1981 c. 203; 1985 a. 225; 1987 a. 314, 377; 1989 a. 31; 1991 a. 39, 189; 1993 a. 399; 1995 a. 27, s. 9145 (1); 1997 a. 27; 2005 a. 477; 2009 a. 177.

65.90 Annotation Under sub. (5), the vote of two-thirds of a board's entire membership is needed to transfer funds from a contingency fund to use for a purpose not anticipated in the budget. 76 Atty. Gen. 145.






66. General municipality law.

66.0101 Home rule; manner of exercise.

66.0101  Home rule; manner of exercise.

66.0101(1) (1) Under article XI, section 3, of the constitution, the method of determination of the local affairs and government of cities and villages shall be as prescribed in this section.

66.0101(1m) (1m) In this section, "charter ordinance" means an ordinance that enacts, amends or repeals the charter, or any part of the charter, of a city or village or that makes the election under sub. (4).

66.0101(2) (2)

66.0101(2)(a)(a) A city or village may enact a charter ordinance. A charter ordinance shall be designated as a charter ordinance, requires a two-thirds vote of the members-elect of the legislative body of the city or village, and is subject to referendum as provided in this section.

66.0101(2)(b) (b) A charter ordinance that amends or repeals a city or village charter shall designate specifically the portion of the charter that is amended or repealed. A charter ordinance that makes the election under sub. (4) shall designate specifically each enactment of the legislature or portion of the enactment that is made inapplicable to the city or village by the election.

66.0101(3) (3) A charter ordinance shall be published as a class 1 notice, under ch. 985, and shall be recorded by the clerk in a permanent book kept for that purpose, with a statement of the manner of its adoption. A certified copy of the charter ordinance shall be filed by the clerk with the secretary of state. The secretary of state shall keep a separate index of all charter ordinances, arranged alphabetically by city and village and summarizing each ordinance, and annually shall issue the index of charter ordinances filed during the 12 months prior to July 1.

66.0101(4) (4) A city or village may elect under this section that any law relating to the local affairs and government of the city or village other than those enactments of the legislature of statewide concern as shall with uniformity affect every city or every village shall not apply to the city or village, and when the election takes effect, the law ceases to be in effect in the city or village.

66.0101(5) (5) A charter ordinance does not take effect until 60 days after its passage and publication. If within the 60-day period a petition conforming to the requirements of s. 8.40 and signed by a number of electors of the city or village equal to not less than 7% of the votes cast in the city or village for governor at the last general election is filed in the office of the clerk of the city or village demanding that the ordinance be submitted to a vote of the electors, it may not take effect until it is submitted to a referendum and approved by a majority of the electors voting in the referendum. The petition and the proceedings for its submission are governed by s. 9.20 (2) to (6).

66.0101(6) (6) A charter ordinance may be initiated under s. 9.20 (1) to (6), but alternative adoption of the charter ordinance by the legislative body is subject to referendum under sub. (5).

66.0101(7) (7) A charter ordinance may be submitted to a referendum by the legislative body, under s. 9.20 (4) to (6), without initiative petition, and becomes effective when approved by a majority of the electors voting in the referendum.

66.0101(8) (8) A charter ordinance enacted or approved by a vote of the electors controls over any prior or subsequent act of the legislative body of the city or village. If the electors of any city or village by a majority vote have adopted or determined to continue to operate under either ch. 62 or 64, or have determined the method of selection of members of the governing board, the question shall not again be submitted to the electors, nor action taken on the question, within a period of 2 years. Any election to change or amend the charter of any city or village, other than a special election as provided in s. 9.20 (4), shall be held at the time provided by statute for holding the spring election.

66.0101(9) (9)

66.0101(9)(a)(a) The legislative body of a city or village, by resolution adopted by a two-thirds vote of its members-elect may, and upon petition complying with s. 9.20 shall, submit to the electors under s. 9.20 (4) to (6) the question of holding a charter convention under one or more plans proposed in the resolution or petition.

66.0101(9)(b) (b) The ballot shall be in substantially the following form:

Shall a charter convention be held?

YES⍽ NO ⍽

If a charter convention is held what plan do you favor?

PLAN 1 ⍽ PLAN 2 ⍽

[Repeat for each plan proposed.]

Mark an [X] in the square to the RIGHT of the plan that you select.

66.0101(9)(c) (c) If a majority of the electors voting vote for a charter convention, the convention shall be held pursuant to the plan favored by a majority of the total votes cast for all plans. If no plan receives a majority, the 2 plans receiving the highest number of votes shall be again submitted to the electors and a convention shall be held pursuant to the plan favored by a majority of the votes cast.

66.0101(9)(d) (d) A charter convention may adopt a charter or amendments to the existing charter. The charter or charter amendments adopted by the convention shall be certified, as soon as practicable, by the presiding officer and secretary of the convention to the city or village clerk and shall be submitted to the electors as provided under s. 9.20 (4) to (6), without the alternative provided in s. 9.20 (4) to (6), and take effect when approved by a majority of the electors voting.

66.0101(10) (10) Nothing in this section shall be construed to impair the right of cities or villages under existing or future authority to enact ordinances or resolutions other than charter ordinances.

66.0101(11) (11) Sections 62.13 and 62.50 and chapter 589, laws of 1921, and chapter 423, laws of 1923, shall be construed as enactments of statewide concern for the purpose of providing uniform regulation of police, fire, and combined protective services departments.

66.0101(12) (12) Every charter ordinance enacted under s. 66.01, 1943 stats., which was adopted by the governing body prior to December 31, 1944, and which also was published prior to that date in the official newspaper of the city or village, or, if there was none, in a newspaper having general circulation in the city or village, shall be valid as of the date of the original publication notwithstanding the failure to publish the ordinance under s. 10.43 (5) and (6), 1943 stats.

66.0101 History History: 1999 a. 150 ss. 18 to 27; Stats. 1999 s. 66.0101; 2011 a. 32.

66.0101 Annotation A charter ordinance must be legislative in character before it can be validly initiated by direct legislation. Save Our Fire Department Paramedics Committee v. Appleton, 131 Wis. 2d 366, 389 N.W.2d 43 (Ct. App. 1986).

66.0101 Annotation The city of Milwaukee cannot, by charter ordinance, adopt s. 62.13 (5) (b) since s. 62.13 deals with a subject of state-wide concern; it cannot do so under s. 62.03 since that requires the adoption of whole statute sections. 58 Atty. Gen. 59.



66.0103 Code of ordinances.

66.0103  Code of ordinances.

66.0103(1)(1) The governing body of a city, village, town or county may authorize the preparation of a code of some or all of its general ordinances. The code may be enacted by an ordinance that incorporates the code by reference. A copy of the code shall be available for public inspection not less than 2 weeks before it is enacted. After the code is enacted, a copy shall be maintained and available for public inspection in the office of the city, village, town or county clerk.

66.0103(2) (2) Publication of a code enacted under sub. (1), in book or pamphlet form, meets the publication requirements of ss. 59.14, 60.80, 61.50 (1) and 62.11 (4) (a).

66.0103 History History: 1999 a. 150.



66.0104 Prohibiting ordinances that place certain limits or requirements on a landlord.

66.0104  Prohibiting ordinances that place certain limits or requirements on a landlord.

66.0104(1) (1) In this section:

66.0104(1)(a) (a) "Premises" has the meaning given in s. 704.01 (3).

66.0104(1)(b) (b) "Rental agreement" has the meaning given in s. 704.01 (3m).

66.0104(1)(c) (c) "Tenancy" has the meaning given in s. 704.01 (4).

66.0104(2) (2)

66.0104(2)(a)(a) No city, village, town, or county may enact an ordinance that places any of the following limitations on a residential landlord:

66.0104(2)(a)1. 1. Prohibits a landlord from, or places limitations on a landlord with respect to, obtaining and using or attempting to obtain and use any of the following information with respect to a tenant or prospective tenant:

66.0104(2)(a)1.a. a. Monthly household income.

66.0104(2)(a)1.b. b. Occupation.

66.0104(2)(a)1.c. c. Rental history.

66.0104(2)(a)1.d. d. Credit information.

66.0104(2)(a)1.e. e. Court records, including arrest and conviction records, to which there is public access.

66.0104(2)(a)1.f. f. Social security number or other proof of identity.

66.0104(2)(a)2. 2. Limits how far back in time a prospective tenant's credit information, conviction record, or previous housing may be taken into account by a landlord.

66.0104(2)(a)3. 3. Prohibits a landlord from, or places limitations on a landlord with respect to, entering into a rental agreement for a premises with a prospective tenant during the tenancy of the current tenant of the premises.

66.0104(2)(a)4. 4. Prohibits a landlord from, or places limitations on a landlord with respect to, showing a premises to a prospective tenant during the tenancy of the current tenant of the premises.

66.0104(2)(b) (b) No city, village, town, or county may enact an ordinance that places requirements on a residential landlord with respect to security deposits or earnest money or pretenancy or posttenancy inspections that are additional to the requirements under administrative rules related to residential rental practices.

66.0104(2)(c) (c) No city, village, town, or county may enact an ordinance that limits a residential tenant's responsibility, or a residential landlord's right to recover, for any damage or waste to, or neglect of, the premises that occurs during the tenant's occupancy of the premises, or for any other costs, expenses, fees, payments, or damages for which the tenant is responsible under the rental agreement or applicable law.

66.0104(2)(d) (d)

66.0104(2)(d)1.1.

66.0104(2)(d)1.a.a. No city, village, town, or county may enact an ordinance that requires a landlord to communicate to tenants any information that is not required to be communicated to tenants under federal or state law.

66.0104(2)(d)1.b. b. Subdivision 1. a. does not apply to an ordinance that has a reasonable and clearly defined objective of regulating the manufacture of illegal narcotics.

66.0104(2)(d)2. 2. No city, village, town, or county may enact an ordinance that requires a landlord to communicate to the city, village, town, or county any information concerning the landlord or a tenant, unless any of the following applies:

66.0104(2)(d)2.a. a. The information is required under federal or state law.

66.0104(2)(d)2.b. b. The information is required of all residential real property owners.

66.0104(2)(d)2.c. c. The information is solely information that will enable a person to contact the owner or, at the option of the owner, an agent of the owner.

66.0104(3) (3)

66.0104(3)(a)(a) If a city, village, town, or county has in effect on December 21, 2011, an ordinance that is inconsistent with sub. (2) (a) or (b), the ordinance does not apply and may not be enforced.

66.0104(3)(b) (b) If a city, village, town, or county has in effect on March 1, 2014, an ordinance that is inconsistent with sub. (2) (c) or (d), the ordinance does not apply and may not be enforced.

66.0104 History History: 2011 a. 108; 2013 a. 76.



66.0105 Jurisdiction of overlapping extraterritorial powers.

66.0105  Jurisdiction of overlapping extraterritorial powers. The extraterritorial powers granted to cities and villages by statute, including ss. 30.745, 62.23 (2) and (7a), 66.0415, 236.10 and 254.57, may not be exercised within the corporate limits of another city or village. Wherever these statutory extraterritorial powers overlap, the jurisdiction over the overlapping area shall be divided on a line all points of which are equidistant from the boundaries of each municipality concerned so that not more than one municipality shall exercise power over any area.

66.0105 History History: 1981 c. 222 s. 2; 1993 a. 27; 1999 a. 150 s. 368; Stats. 1999 s. 66.0105.



66.0107 Power of municipalities to prohibit criminal conduct.

66.0107  Power of municipalities to prohibit criminal conduct.

66.0107(1)(1) The board or council of any town, village or city may:

66.0107(1)(a) (a) Prohibit all forms of gambling and fraudulent devices and practices.

66.0107(1)(b) (b) Seize anything devised solely for gambling or found in actual use for gambling and destroy the device after a judicial determination that it was used solely for gambling or found in actual use for gambling.

66.0107(1)(bm) (bm) Enact and enforce an ordinance to prohibit the possession of 25 grams or less of marijuana, as defined in s. 961.01 (14), subject to the exceptions in s. 961.41 (3g) (intro.), and provide a forfeiture for a violation of the ordinance; except that any person who is charged with possession of more than 25 grams of marijuana, or who is charged with possession of any amount of marijuana following a conviction for possession of marijuana, in this state shall not be prosecuted under this paragraph.

66.0107(1)(bn) (bn) Enact and enforce an ordinance to prohibit the possession of a controlled substance specified in s. 961.14 (4) (tb) to (ty) and provide a forfeiture for a violation of the ordinance, except that any person who is charged with possession of a controlled substance specified in s. 961.14 (4) (tb) to (ty) following a conviction for possession of a controlled substance in this state shall not be prosecuted under this paragraph.

66.0107(1)(bp) (bp) Enact and enforce an ordinance to prohibit conduct that is the same as that prohibited by s. 961.573 (1) or (2), 961.574 (1) or (2), or 961.575 (1) or (2) and provide a forfeiture for violation of the ordinance.

66.0107(2) (2) Except as provided in sub. (3), nothing in this section may be construed to preclude cities, villages and towns from prohibiting conduct which is the same as or similar to that prohibited by chs. 941 to 948.

66.0107(3) (3) The board or council of a city, village or town may not, by ordinance, prohibit conduct which is the same as or similar to conduct prohibited by s. 944.21.

66.0107 History History: 1973 c. 198; 1979 c. 131 s. 4; 1987 a. 332 s. 64; 1987 a. 416; 1989 a. 121, 276; 1993 a. 246; 1995 a. 353, 448; 1999 a. 150 ss. 151, 153; Stats. 1999 s. 66.0107; 2005 a. 116, ss. 2 to 4; 2011 a. 31.



66.0109 Penalties under county and municipal ordinances.

66.0109  Penalties under county and municipal ordinances. If a statute requires that the penalty under any county or municipal ordinance conform to the penalty provided by statute the ordinance may impose only a forfeiture and may provide for imprisonment if the forfeiture is not paid.

66.0109 History History: 1971 c. 278; 1999 a. 150 s. 272; Stats. 1999 s. 66.0109.



66.0111 Bond or cash deposit under municipal ordinances.

66.0111  Bond or cash deposit under municipal ordinances.

66.0111(1)(1) If a person is arrested for the violation of a city, village or town ordinance and the action is to be in circuit court, the chief of police or police officer designated by the chief, marshal or clerk of court may accept from the person a bond, in an amount not to exceed the maximum penalty for the violation, with sufficient sureties, or a cash deposit, for appearance in the court having jurisdiction of the offense. A receipt shall be issued for the bond or cash deposit.

66.0111(2) (2)

66.0111(2)(a)(a) If the person released fails to appear, personally or by an authorized attorney or agent, before the court at the time fixed for hearing the case, the bond and money deposited, or an amount that the court determines to be an adequate penalty, plus costs, including any applicable fees prescribed in ch. 814, may be declared forfeited by the court or may be ordered applied to the payment of any penalty which is imposed after an ex parte hearing, together with the costs. In either event, any surplus shall be refunded to the person who made the deposit.

66.0111(2)(b) (b) This subsection does not apply to violations of parking ordinances. Bond or cash deposit given for appearance to answer a charge under any parking ordinance may be forfeited in the manner determined by the governing body.

66.0111(3) (3) This section shall not be construed as a limitation upon the general power of cities, villages and towns in all cases of alleged violations of city, village or town ordinances to authorize the acceptance of bonds or cash deposits or upon the general power to accept stipulations for forfeiture of bonds or deposits or pleas where arrest was had without warrant or where action has not been started in court.

66.0111(4) (4) This section does not apply to ordinances enacted under ch. 349.

66.0111 History History: 1971 c. 278; 1977 c. 305; 1977 c. 449 s. 497; 1981 c. 317; 1987 a. 27, 399; 1993 a. 246; 1999 a. 150 s. 271; Stats. 1999 s. 66.0111.

66.0111 Annotation A defendant arrested for an ordinance violation has the option to post either the required bond or the permitted cash bail. City of Madison v. Ricky Two Crow, 88 Wis. 2d 156, 276 N.W.2d 359 (Ct. App. 1979).



66.0113 Citations for certain ordinance violations.

66.0113  Citations for certain ordinance violations.

66.0113(1)(1)  Adoption; content.

66.0113(1)(a)(a) Except as provided in sub. (5), the governing body of a county, town, city, village, town sanitary district or public inland lake protection and rehabilitation district may by ordinance adopt and authorize the use of a citation under this section to be issued for violations of ordinances, including ordinances for which a statutory counterpart exists.

66.0113(1)(b) (b) An ordinance adopted under par. (a) shall prescribe the form of the citation which shall provide for the following:

66.0113(1)(b)1. 1. The name and address of the alleged violator.

66.0113(1)(b)2. 2. The factual allegations describing the alleged violation.

66.0113(1)(b)3. 3. The time and place of the offense.

66.0113(1)(b)4. 4. The section of the ordinance violated.

66.0113(1)(b)5. 5. A designation of the offense in a manner that can be readily understood by a person making a reasonable effort to do so.

66.0113(1)(b)6. 6. The time at which the alleged violator may appear in court.

66.0113(1)(b)7. 7. A statement which in essence informs the alleged violator:

66.0113(1)(b)7.a. a. That the alleged violator may make a cash deposit of a specified amount to be mailed to a specified official within a specified time.

66.0113(1)(b)7.b. b. That if the alleged violator makes such a deposit, he or she need not appear in court unless subsequently summoned.

66.0113(1)(b)7.c. c. That, if the alleged violator makes a cash deposit and does not appear in court, he or she either will be deemed to have tendered a plea of no contest and submitted to a forfeiture, plus costs, fees, and surcharges imposed under ch. 814, not to exceed the amount of the deposit or will be summoned into court to answer the complaint if the court does not accept the plea of no contest.

66.0113(1)(b)7.d. d. That, if the alleged violator does not make a cash deposit and does not appear in court at the time specified, the court may issue a summons or a warrant for the defendant's arrest or consider the nonappearance to be a plea of no contest and enter judgment under sub. (3) (d), or the municipality may commence an action against the alleged violator to collect the forfeiture, plus costs, fees, and surcharges imposed under ch. 814.

66.0113(1)(b)7.e. e. That if the court finds that the violation involves an ordinance that prohibits conduct that is the same as or similar to conduct prohibited by state statute punishable by fine or imprisonment or both, and that the violation resulted in damage to the property of or physical injury to a person other than the alleged violator, the court may summon the alleged violator into court to determine if restitution shall be ordered under s. 800.093.

66.0113(1)(b)8. 8. A direction that if the alleged violator elects to make a cash deposit, the alleged violator shall sign an appropriate statement which accompanies the citation to indicate that he or she read the statement required under subd. 7. and shall send the signed statement with the cash deposit.

66.0113(1)(b)9. 9. Such other information as may be deemed necessary.

66.0113(1)(c) (c) An ordinance adopted under par. (a) shall contain a schedule of cash deposits that are to be required for the various ordinance violations, plus costs, fees, and surcharges imposed under ch. 814, for which a citation may be issued. The ordinance shall also specify the court, clerk of court, or other official to whom cash deposits are to be made and shall require that receipts be given for cash deposits.

66.0113(2) (2) Issuance; filing.

66.0113(2)(a)(a) Citations authorized under this section may be issued by law enforcement officers of the county, town, city, village, town sanitary district or public inland lake protection and rehabilitation district. In addition, the governing body of a county, town, city, village, town sanitary district or public inland lake protection and rehabilitation district may designate by ordinance or resolution other county, town, city, village, town sanitary district or public inland lake protection and rehabilitation district officials who may issue citations with respect to ordinances which are directly related to the official responsibilities of the officials. Officials granted the authority to issue citations may delegate, with the approval of the governing body, the authority to employees. Authority delegated to an official or employee shall be revoked in the same manner by which it is conferred.

66.0113(2)(b) (b) The issuance of a citation by a person authorized to do so under par. (a) shall be deemed adequate process to give the appropriate court jurisdiction over the subject matter of the offense for the purpose of receiving cash deposits, if directed to do so, and for the purposes of sub. (3) (b) and (c). Issuance and filing of a citation does not constitute commencement of an action. Issuance of a citation does not violate s. 946.68.

66.0113(3) (3) Violator's options; procedure on default.

66.0113(3)(a)(a) The person named as the alleged violator in a citation may appear in court at the time specified in the citation or may mail or deliver personally a cash deposit in the amount, within the time, and to the court, clerk of court, or other official specified in the citation. If a person makes a cash deposit, the person may nevertheless appear in court at the time specified in the citation, but the cash deposit may be retained for application against any forfeiture or restitution, plus costs, fees, and surcharges imposed under ch. 814 that may be imposed.

66.0113(3)(b) (b) If a person appears in court in response to a citation, the citation may be used as the initial pleading, unless the court directs that a formal complaint be made, and the appearance confers personal jurisdiction over the person. The person may plead guilty, no contest, or not guilty. If the person pleads guilty or no contest, the court shall accept the plea, enter a judgment of guilty, and impose a forfeiture, plus costs, fees, and surcharges imposed under ch. 814. If the court finds that the violation meets the conditions in s. 800.093 (1), the court may order restitution under s. 800.093. A plea of not guilty shall put all matters in the case at issue, and the matter shall be set for trial.

66.0113(3)(c) (c) If the alleged violator makes a cash deposit and fails to appear in court, the citation may serve as the initial pleading and the violator shall be considered to have tendered a plea of no contest and submitted to a forfeiture, plus costs, fees, and surcharges imposed under ch. 814, not exceeding the amount of the deposit. The court may either accept the plea of no contest and enter judgment accordingly or reject the plea. If the court finds that the violation meets the conditions in s. 800.093 (1), the court may summon the alleged violator into court to determine if restitution shall be ordered under s. 800.093. If the court accepts the plea of no contest, the defendant may move within 10 days after the date set for the appearance to withdraw the plea of no contest, open the judgment, and enter a plea of not guilty if the defendant shows to the satisfaction of the court that the failure to appear was due to mistake, inadvertence, surprise, or excusable neglect. If the plea of no contest is accepted and not subsequently changed to a plea of not guilty, no additional costs, fees, or surcharges may be imposed against the violator under s. 814.78. If the court rejects the plea of no contest, an action for collection of the forfeiture, plus costs, fees, and surcharges imposed under ch. 814, may be commenced. A city, village, town sanitary district, or public inland lake protection and rehabilitation district may commence action under s. 66.0114 (1) and a county or town may commence action under s. 778.10. The citation may be used as the complaint in the action for the collection of the forfeiture, plus costs, fees, and surcharges imposed under ch. 814.

66.0113(3)(d) (d) If the alleged violator does not make a cash deposit and fails to appear in court at the time specified in the citation, the court may issue a summons or warrant for the defendant's arrest or consider the nonappearance to be a plea of no contest and enter judgment accordingly if service was completed as provided under par. (e) or the county, town, city, village, town sanitary district, or public inland lake protection and rehabilitation district may commence an action for collection of the forfeiture, plus costs, fees, and surcharges imposed under ch. 814. A city, village, town sanitary district, or public inland lake protection and rehabilitation district may commence action under s. 66.0114 (1) and a county or town may commence action under s. 778.10. The citation may be used as the complaint in the action for the collection of the forfeiture, plus costs, fees, and surcharges imposed under ch. 814. If the court considers the nonappearance to be a plea of no contest and enters judgment accordingly, the court shall promptly mail a copy or notice of the judgment to the defendant. The judgment shall allow the defendant not less than 20 days from the date of the judgment to pay any forfeiture, plus costs, fees, and surcharges imposed under ch. 814. If the defendant moves to open the judgment within 6 months after the court appearance date fixed in the citation, and shows to the satisfaction of the court that the failure to appear was due to mistake, inadvertence, surprise, or excusable neglect, the court shall reopen the judgment, accept a not guilty plea and set a trial date.

66.0113(3)(e) (e) A judgment may be entered under par. (d) if the summons or citation was served as provided under s. 968.04 (3) (b) 2. or by personal service by a county, town, city, village, town sanitary district or public inland lake protection and rehabilitation district employee.

66.0113(4) (4) Relationship to other laws. The adoption and authorization for use of a citation under this section does not preclude the governing body from adopting any other ordinance or providing for the enforcement of any other law or ordinance relating to the same or any other matter. The issuance of a citation under this section does not preclude proceeding under any other ordinance or law relating to the same or any other matter. Proceeding under any other ordinance or law relating to the same or any other matter does not preclude the issuance of a citation under this section.

66.0113(5) (5) Municipal court. If the action is to be in municipal court, the citation under s. 800.02 (2) shall be used.

66.0113 History History: 1975 c. 201, 421; 1977 c. 29, 305; 1979 c. 32 s. 92 (8), (17); 1979 c. 151, 355; 1987 a. 27, 389; 1989 a. 107; 1991 a. 39, 40, 128, 189, 315; 1993 a. 16, 167; 1995 a. 349; 1997 a. 27; 1999 a. 9; 1999 a. 150 ss. 274 to 277; Stats. 1999 s. 66.0113; 2001 a. 16; 2003 a. 139.

66.0113 Cross-reference Cross-reference: As to (3) (d), see s. 800.093 regarding municipal court authority to order restitution.

66.0113 Annotation Sub. (3) (b) only authorizes the use of citations for violations of ordinances other than those for which a statutory counterpart exists. 76 Atty. Gen. 211.

66.0113 Annotation A judgment for payment of a forfeiture can be docketed, accumulates interest at 12%, and may be enforced through collection remedies available in other civil proceedings. OAG 2-95.



66.0114 Actions for violation of ordinances.

66.0114  Actions for violation of ordinances.

66.0114(1)(1)  Collection of forfeitures and penalties.

66.0114(1)(a)(a) An action for violation of an ordinance or bylaw enacted by a city, village, town sanitary district or public inland lake protection and rehabilitation district is a civil action. All forfeitures and penalties imposed by an ordinance or bylaw of the city, village, town sanitary district or public inland lake protection and rehabilitation district, except as provided in ss. 345.20 to 345.53, may be collected in an action in the name of the city or village before the municipal court or in an action in the name of the city, village, town sanitary district or public inland lake protection and rehabilitation district before a court of record. If the action is in municipal court, the procedures under ch. 800 apply and the procedures under this section do not apply. If the action is in a court of record, it shall be commenced by warrant or summons under s. 968.04 or, if applicable, by citation under s. 778.25 or 778.26. A law enforcement officer may arrest the offender in all cases without warrant under s. 968.07. If the action is commenced by warrant the affidavit may be the complaint. The affidavit or complaint is sufficient if it alleges that the defendant has violated an ordinance or bylaw, specifying the ordinance or bylaw by section, chapter, title or otherwise with sufficient plainness to identify the ordinance or bylaw. The judge may release a defendant without a cash deposit or may permit him or her to execute an unsecured appearance bond upon arrest. In arrests without a warrant or summons a statement on the records of the court of the offense charged is the complaint unless the court directs that a formal complaint be issued. In all actions under this paragraph the defendant's plea shall be guilty, not guilty or no contest and shall be entered as not guilty on failure to plead. A plea of not guilty on failure to plead puts all matters in the case at issue, any other provision of law notwithstanding. The defendant may enter a not guilty plea by certified mail.

66.0114(1)(b) (b) Local ordinances, except as provided in this paragraph or ss. 345.20 to 345.53, may contain a provision for stipulation of guilt or no contest of any or all violations under those ordinances, may designate the manner in which the stipulation is to be made, and may fix the penalty to be paid. When a person charged with a violation for which stipulation of guilt or no contest is authorized makes a timely stipulation and pays the required penalty, plus costs, fees, and surcharges imposed under ch. 814, to the designated official, the person need not appear in court and no witness fees or other additional costs, fees, or surcharges may be imposed under ch. 814 unless the local ordinance so provides. A court appearance is required for a violation of a local ordinance in conformity with s. 346.63 (1).

66.0114(1)(bm) (bm) The official receiving the penalties shall remit all moneys collected to the treasurer of the city, village, town sanitary district, or public inland lake protection and rehabilitation district in whose behalf the sum was paid, except that all jail surcharges imposed under ch. 814 shall be remitted to the county treasurer, within 20 days after their receipt by the official. If timely remittance is not made, the treasurer may collect the payment of the officer by action, in the name of the office, and upon the official bond of the officer, with interest at the rate of 12% per year from the date on which it was due. In the case of any other costs, fees, and surcharges imposed under ch. 814, the treasurer of the city, village, town sanitary district, or public inland lake protection and rehabilitation district shall remit to the secretary of administration the amount required by law to be paid on the actions entered during the preceding month on or before the first day of the next succeeding month. The governing body of the city, village, town sanitary district, or public inland lake protection and rehabilitation district shall by ordinance designate the official to receive the penalties and the terms under which the official qualifies.

66.0114(1)(c) (c) If the circuit court finds a defendant guilty in a forfeiture action based on a violation of an ordinance, the court shall render judgment as provided under ss. 800.09 and 800.095. If the court finds the violation meets the conditions in s. 800.093 (1) (a) and (b), the court may hold a hearing to determine if restitution shall be ordered under s. 800.093.

66.0114(2) (2) Appeals. Appeals in actions in courts of record to recover forfeitures and penalties imposed by any ordinance or bylaw of a city, village, town sanitary district or public inland lake protection and rehabilitation district may be taken either by the defendant or by the city, village, town sanitary district or public inland lake protection and rehabilitation district. Appeals from circuit court in actions to recover forfeitures for ordinances enacted under ch. 349 shall be to the court of appeals. An appeal by the defendant shall include a bond to the city, village, town sanitary district or public inland lake protection and rehabilitation district with surety, to be approved by the judge, conditioned that if judgment is affirmed in whole or in part the defendant will pay the judgment and all costs and damages awarded against the defendant on the appeal. If the judgment is affirmed in whole or in part, execution may issue against both the defendant and the surety.

66.0114(3) (3) Costs and fees; forfeitures to go to treasury.

66.0114(3)(a)(a) Fees in forfeiture actions in circuit court for violations of ordinances are prescribed in s. 814.63 (1) and (2).

66.0114(3)(b) (b) All forfeitures and penalties recovered for the violation of an ordinance or bylaw of a city, village, town, town sanitary district, or public inland lake protection and rehabilitation district shall be paid into the city, village, town, town sanitary district, or public inland lake protection and rehabilitation district treasury for the use of the city, village, town, town sanitary district, or public inland lake protection and rehabilitation district, except as provided in par. (c) and sub. (1) (bm). The judge shall report and pay into the treasury, quarterly, or at more frequent intervals if required, all moneys collected belonging to the city, village, town, town sanitary district, or public inland lake protection and rehabilitation district. The report shall be certified and filed in the office of the treasurer. The judge is entitled to duplicate receipts, one of which he or she shall file with the city, village, or town clerk, or with the town sanitary district or the public inland lake protection and rehabilitation district.

66.0114(3)(c) (c) The entire amount in excess of $150 of any forfeiture imposed for the violation of any traffic regulation in conformity with ch. 348 shall be transmitted to the county treasurer if the violation occurred on an interstate highway, a state trunk highway, or a highway over which the local highway authority does not have primary maintenance responsibility. The county treasurer shall then make payment to the secretary of administration as provided in s. 59.25 (3) (L).

66.0114 History History: 1971 c. 278; 1973 c. 336; 1975 c. 231; 1977 c. 29, 182, 269, 272, 305, 418, 447, 449; 1979 c. 32 s. 92 (17); 1979 c. 110 s. 60 (13); 1979 c. 331; 1981 c. 20, 317; 1983 a. 418 s. 8; 1987 a. 27, 389; Sup. Ct. Order, 146 Wis. 2d xiii (1988); 1989 a. 107; 1991 a. 39, 40, 189; 1993 a. 16, 167, 246, 491; 1995 a. 201, 349; 1997 a. 27; 1999 a. 9; 1999 a. 150 ss. 278 to 283; Stats. 1999 s. 66.0114; 2001 a. 16; 2003 a. 33, 139, 326.

66.0114 Annotation Costs should be awarded a defendant who prevails in a municipal ordinance violation case. Milwaukee v. Leschke, 57 Wis. 2d 159, 203 N.W.2d 669 (1973).

66.0114 Annotation The simultaneous sale of 4 different magazines by the same seller to the same buyer may give rise to separate violations of an obscenity ordinance. Madison v. Nickel, 66 Wis. 2d 71, 223 N.W.2d 865 (1974).

66.0114 Annotation Under the rationale of Pedersen, 56 Wis. 2d 286, sub. (1) (c) is constitutional except when imprisonment under the statute is used as a means of collection from an indigent defendant. West Allis v. State ex rel. Tochalauski, 67 Wis. 2d 26, 226 N.W.2d 424 (1975).

66.0114 Annotation Sub. (1) (a) does not authorize the issuance of arrest warrants without a showing of probable cause. State ex rel. Warrender v. Kenosha County Ct. 67 Wis. 2d 333, 231 N.W.2d 193 (1975).

66.0114 Annotation An officer may make a warrantless arrest for an ordinance violation if a statutory counterpart of the ordinance exists. City of Madison v. Ricky Two Crow, 88 Wis. 2d 156, 276 N.W.2d 359 (Ct. App. 1979).

66.0114 Annotation An award of costs of prosecution under sub. (1) (c) and s. 800.09 (1) does not include actual attorney fees. Town of Wayne v. Bishop, 210 Wis. 2d 218, 565 N.W.2d 201 (Ct. App. 1997), 95-2387.

66.0114 Annotation The appearance required under sub. (1) (b) in an OWI action under s. 346.63 (1) may be made by mail as it is a civil action; a defendant's not guilty plea was an appearance beginning the 10 day period in which a jury trial could be requested. City of Fond du Lac v. Kaehne, 229 Wis. 2d 323, 599 N.W.2d 870 (Ct. App. 1999), 98-3619.

66.0114 Annotation The defendant has the burden to raise and prove indigency when imprisonment is ordered for failure to pay fine under sub. (1) (c). 64 Atty. Gen. 94.

66.0114 Annotation A judgment for payment of a forfeiture can be docketed, accumulates interest at 12%, and may be enforced through collection remedies available in other civil proceedings. OAG 2-95.



66.0115 Outstanding unpaid forfeitures.

66.0115  Outstanding unpaid forfeitures.

66.0115(1) (1) In this section, "municipality" means a county, city, village or town. Except as provided under sub. (2), any municipality may refuse to issue any license or permit to a person who has not paid an overdue forfeiture resulting from a violation of an ordinance of the municipality. Any municipality, by written agreement between itself and any other city, village or town within the county in which the municipality is located, may refuse to issue any license or permit to a person who has not paid an overdue forfeiture resulting from a violation of an ordinance of any municipality which is a party to the agreement. No municipality may refuse to issue a license or permit to a person who is appealing the imposition of a forfeiture.

66.0115(2) (2) A municipality may not refuse to issue any of the following licenses under sub. (1):

66.0115(2)(a) (a) A marriage license issued under s. 765.12.

66.0115(2)(b) (b) A hunting or fishing license issued under ch. 29.

66.0115(2)(c) (c) A dog license issued under s. 174.07.

66.0115 History History: 1981 c. 198; 1999 a. 150 s. 273; Stats. 1999 s. 66.0115.



66.0117 Judgment against local governmental units.

66.0117  Judgment against local governmental units.

66.0117(1)(1) In this section:

66.0117(1)(a) (a) "Local governmental unit" means a city, village, town, county, school district, technical college district, town sanitary district or public inland lake protection and rehabilitation district.

66.0117(1)(b) (b) "Statement" means all of the following:

66.0117(1)(b)1. 1. A certified transcript of a judgment.

66.0117(1)(b)2. 2. A judgment creditor's affidavit of the amount due on a judgment, of payments made on the judgment and that the judgment has not been appealed.

66.0117(2) (2)

66.0117(2)(a)(a) If a final judgment for the payment of money is recovered against a local governmental unit, or an officer of the local governmental unit, when the judgment is to be paid by the local governmental unit, the judgment creditor may file a statement with the clerk of circuit court. The clerk of circuit court shall send a copy of the statement to the appropriate municipal clerk.

66.0117(2)(b) (b) If a statement is filed under par. (a), the amount due, with costs and interest to the time when the money will be available for payment, shall be added to the next tax levy, and shall, when received, be paid to satisfy the judgment. If the judgment is appealed after filing the transcript with the clerk of circuit court, and before the tax is collected, the money shall not be collected on that levy. If the municipal clerk fails to include the proper amount in the first tax levy, he or she shall include it or the portion required to complete it in the next levy.

66.0117(3) (3) In the case of school districts, town sanitary districts or public inland lake protection and rehabilitation districts a statement shall be filed with the clerk of the town, village or city in which the district or any part of it lies, and levy shall be made against the taxable property of the district.

66.0117(4) (4) No process for the collection of a judgment shall issue until after the time when the money, if collected upon the first tax levy under sub. (2) (b), is available for payment, and then only by leave of court upon motion.

66.0117(5) (5) If by reason of dissolution or other cause, pending action, or after judgment, a statement cannot be filed with the clerk described in sub. (2) (a) or (3), it shall be filed with the clerk or clerks whose duty it is to make up the tax roll for the property liable.

66.0117 History History: 1971 c. 154; 1975 c. 197; 1993 a. 399; 1995 a. 224; 1999 a. 150 ss. 29, 255; Stats. 1999 s. 66.0117.

66.0117 Annotation Sub. (1) (b) requires assessment of the full amount of a judgment against a town or sanitary district in the 1st levy made thereafter. If the full amount has not been assessed in 2 levies, additional levies may be levied. Davy Engineering Co. v. Clerk of Town of Mentor, 221 Wis. 2d 744, 585 N.W.2d 832 (Ct. App. 1998), 97-3575.



66.0119 Special inspection warrants.

66.0119  Special inspection warrants.

66.0119(1) (1)

66.0119(1)(a)(a) "Inspection purposes" includes such purposes as building, housing, electrical, plumbing, heating, gas, fire, health, safety, environmental pollution, water quality, waterways, use of water, food, zoning, property assessment, meter and obtaining data required to be submitted in an initial site report or feasibility report under subch. III of ch. 289 or s. 291.23, 291.25, 291.29 or 291.31 or an environmental impact statement related to one of those reports. "Inspection purposes" also includes purposes for obtaining information specified in s. 196.02 (5m) by or on behalf of the public service commission.

66.0119(1)(b) (b) "Peace officer" means a state, county, city, village, town, town sanitary district or public inland lake protection and rehabilitation district officer, agent or employee charged under statute or municipal ordinance with powers or duties involving inspection of real or personal property, including buildings, building premises and building contents, and means a local health officer, as defined in s. 250.01 (5), or his or her designee.

66.0119(1)(c) (c) "Public building" has the meaning given in s. 101.01 (12).

66.0119(2) (2) A peace officer may apply for, obtain and execute a special inspection warrant issued under this section. Except in cases of emergency where no special inspection warrant is required, special inspection warrants shall be issued for inspection of personal or real properties which are not public buildings or for inspection of portions of public buildings which are not open to the public only upon showing that consent to entry for inspection purposes has been refused.

66.0119(3) (3) The following forms for use under this section are illustrative and not mandatory:

Affidavit

STATE OF WISCONSIN

.... County

In the .... court of the .... of ....

A. F., being duly sworn, says that on the .... day of ...., .... (year), in said county, in and upon certain premises in the (city, town or village) of .... and more particularly described as follows: (describe the premises) there now exists a necessity to determine if said premises comply with (section .... of the Wisconsin statutes) or (section .... of ordinances of said municipality) or both. The facts tending to establish the grounds for issuing a special inspection warrant are as follows: (set forth brief statement of reasons for inspection, frequency and approximate date of last inspection, if any, which shall be deemed probable cause for issuance of warrant).

Wherefore, the said A. F. prays that a special inspection warrant be issued to search such premises for said purpose.

...(Signed) A. F.

Subscribed and sworn to before me this .... day of ...., .... (year)

.... Judge of the .... Court.

Special Inspection Warrant

STATE OF WISCONSIN

.... County

In the .... court of the .... of ....

The State of Wisconsin, To the sheriff or any constable or any peace officer of said county:

Whereas, A. B. has this day complained (in writing) to the said court upon oath that on the .... day of ...., .... (year), in said county, in and upon certain premises in the (city, town or village) of .... and more particularly described as follows: (describe the premises) there now exists a necessity to determine if said premises comply with (section .... of the Wisconsin statutes) or (section .... of ordinances of said municipality) or both and prayed that a special inspection warrant be issued to search said premises.

Now, therefore, in the name of the state of Wisconsin you are commanded forthwith to search the said premises for said purposes.

Dated this .... day of ...., .... (year),

.... Judge of the .... Court.

Endorsement on Warrant

Received by me ...., .... (year), at .... o'clock .... M.

.... Sheriff (or peace officer).

Return of Officer

STATE OF WISCONSIN

.... Court

.... County.

I hereby certify that by virtue of the within warrant I searched the named premises and found the following things (describe findings).

Dated this .... day of ...., .... (year)

.... Sheriff (or peace officer).

66.0119 History History: 1971 c. 185 s. 7; 1981 c. 374; 1983 a. 189 s. 329 (4); 1989 a. 159; 1995 a. 27, 227; 1999 a. 150 ss. 30, 287 to 292; Stats. 1999 s. 66.0119; 2003 a. 89; 2007 a. 130.

66.0119 Annotation Warrants for administrative or regulatory searches modify the conventional understanding of probable cause requirements for warrants as the essence of the search is that there is no probable cause to believe a search will yield evidence of a violation. Refusal of consent is not a constitutional requirement for issuing the warrant, although it may be a statutory violation. Suppression only applies to constitutional violations. State v. Jackowski, 2001 WI App 187, 247 Wis. 2d 430, 633 N.W.2d 649, 00-2851.

66.0119 Annotation The constitutional limitations on inspections pursuant to warrants issued under this section are discussed. Platteville Area Apartment Association v. City of Platteville, 179 F.3d 574 (1999).



66.0121 Orders; action; proof of demand.

66.0121  Orders; action; proof of demand. No action may be brought upon a city, village, town or school district order until 30 days after a demand for the payment of the order has been made. If an action is brought and the defendant fails to appear and defend the action, judgment shall not be entered without affirmative proof of the demand. If judgment is entered without proof of the demand, the judgment is void.

66.0121 History History: 1993 a. 246; 1995 a. 225; 1999 a. 150 s. 294; Stats. 1999 s. 66.0121.



66.0123 Recreation authority.

66.0123  Recreation authority.

66.0123(1) (1) In this section, "governmental unit" means a town board or school board.

66.0123(2) (2) A governmental unit may, after compliance with s. 65.90, provide funds for the establishment, operation and maintenance of a department of public recreation.

66.0123(3) (3)

66.0123(3)(a)(a) A governmental unit may delegate the power to establish, maintain and operate a department of public recreation to a recreation board, which shall consist of 3 members and shall be appointed by the chairperson or other presiding officer of the governmental unit. The first appointments shall be made so that one member serves one year, one serves 2 years and one serves 3 years. After the first appointments, terms are 3 years.

66.0123(3)(b) (b) When 2 or more of the governmental units desire to conduct, jointly, a department of public recreation, the joint recreation board shall consist of not less than 3 members selected by the presiding officers of the governmental units acting jointly. Appointments shall be made for terms as provided in par. (a).

66.0123(3)(c) (c) The members of a recreation board shall serve gratuitously.

66.0123(3)(d) (d) A recreation board may conduct the activities of the department of public recreation, expend funds, employ a supervisor of recreation, employ assistants, purchase equipment and supplies and generally supervise the administration, maintenance and operation of the department of public recreation and recreational activities authorized by the recreation board.

66.0123(4) (4)

66.0123(4)(a)(a) A recreation board may conduct public recreation activities on property purchased or leased by a governmental unit for recreational purposes and under its own custody, on other public property under the custody of any other public authority, body or board with the consent of the public authority, body or board, or on private property with the consent of its owner. The recreation board, with the approval of the appointing authority, may accept gifts and bequests of land, money or other personal property, and use the gifts and bequests in whole or in part, the income from the gifts and bequests or the proceeds from the sale of any such property in the establishment, maintenance and operation of recreational activities.

66.0123(4)(b) (b) A recreation board shall annually submit to the governmental unit a report of the board's activities, including receipts and expenditures. The report shall be submitted not less than 15 days before the annual meeting of the governmental unit.

66.0123(4)(c) (c) An audit shall be made of the accounts of the recreation board in the same manner as provided for audits for towns or school districts as the case may be.

66.0123(4)(d) (d) The persons selected by the recreation board shall furnish a surety bond in an amount fixed by the governmental unit.

66.0123 History History: 1975 c. 233; 1993 a. 184; 1999 a. 150 ss. 32, 499, 500; Stats. 1999 s. 66.0123.



66.0125 Community relations-social development commissions.

66.0125  Community relations-social development commissions.

66.0125(1)(1)  Definitions. In this section:

66.0125(1)(a) (a) "Status as a victim of domestic abuse, sexual assault, or stalking," for purposes of discrimination in housing, has the meaning given in s. 106.50 (1m) (u).

66.0125(1)(b) (b) "Local governmental unit" means a city, village, town, school district, or county.

66.0125(2) (2) Creation. Each local governmental unit is authorized and urged to either establish by ordinance a community relations-social development commission or to participate in a commission established on an intergovernmental basis within the county under enabling ordinances adopted by the participating local governmental units. A school district may establish or participate in a commission by resolution. An intergovernmental commission may be established in cooperation with a nonprofit corporation located in the county and composed primarily of public and private welfare agencies devoted to any of the purposes set forth in this section. An ordinance or resolution establishing a commission shall substantially embody the language of sub. (3). Each local governmental unit may appropriate money to defray the expenses of the commission. If the commission is established on an intergovernmental basis within the county, the provisions of s. 66.0301, relating to local cooperation, apply as optional authority and may be utilized by participating local governmental units to effectuate the purposes of this section, but a contract between local governmental units is not necessary for the joint exercise of any power authorized for the joint performance of any duty required in this section.

66.0125(3) (3) Purpose and functions of commission.

66.0125(3)(a)(a) The purpose of the commission is to study, analyze, and recommend solutions for the major social, economic, and cultural problems that affect people residing or working within the local governmental unit, including problems of the family, youth, education, the aging, juvenile delinquency, health and zoning standards, discrimination in employment and public accommodations and facilities on the basis of sex, class, race, religion, sexual orientation, or ethnic or minority status and discrimination in housing on the basis of sex, class, race, religion, sexual orientation, ethnic or minority status, or status as a victim of domestic abuse, sexual assault, or stalking.

66.0125(3)(b) (b) The commission may:

66.0125(3)(b)1. 1. Include within its studies problems related to pornography, industrial strife and the inciting or fomenting of class, race or religious hatred and prejudice.

66.0125(3)(b)2. 2. Encourage and foster participation in the fine arts.

66.0125(3)(c) (c) The commission shall:

66.0125(3)(c)1. 1. Recommend to the local governmental unit's governing body and chief executive or administrative officer the enactment of such ordinances or other action as they deem necessary:

66.0125(3)(c)1.a. a. To establish and keep in force proper health standards for the community and beneficial zoning for the community area in order to facilitate the elimination of, and prevent the start and spread of, blighted areas.

66.0125(3)(c)1.b. b. To ensure to all residents of a local governmental unit, regardless of sex, race, sexual orientation, or color, the right to enjoy equal employment opportunities and to ensure to those residents, regardless of sex, race, sexual orientation, color, or status as a victim of domestic abuse, sexual assault, or stalking, the right to possess equal housing opportunities.

66.0125(3)(c)2. 2. Cooperate with state and federal agencies and nongovernmental organizations having similar or related functions.

66.0125(3)(c)3. 3. Examine the need for, initiate, participate in and promote publicly and privately sponsored studies and programs in any field of human relationship that will aid in accomplishing the purposes and duties of the commission.

66.0125(3)(c)4. 4. Have authority to conduct public hearings within the local governmental unit and to administer oaths to persons testifying before it.

66.0125(3)(c)5. 5. Employ such staff as is necessary to implement the duties assigned to it.

66.0125(4) (4) Composition of commission. The commission shall be nonpartisan and composed of citizens residing in the local governmental unit, including representatives of the clergy and minority groups. The composition of the commission and the method of appointing and removing commission members shall be determined by the governing body of the local governmental unit creating or participating in the commission. Notwithstanding s. 59.10 (4) or 66.0501 (2), a member of the local governmental unit's governing body may serve on the commission, except that a county board member in a county having a population over 500,000 may not accept compensation for serving on the commission. Of the persons first appointed, one-third shall hold office for one year, one-third for 2 years, and one-third for 3 years from the first day of February next following their appointment, and until their respective successors are appointed and qualified. All succeeding terms shall be for 3 years. Any vacancy shall be filled for the unexpired term in the same manner as original appointments. Every person appointed as a member of the commission shall take and file the official oath.

66.0125(5) (5) Organization. The commission shall meet in January, April, July and October of each year, and may meet at such additional times as the members determine or the chairperson directs. Annually, it shall elect from its membership a chairperson, vice chairperson and secretary. A majority of the commission shall constitute a quorum. Members of the commission shall receive no compensation, but each member shall be entitled to actual and necessary expenses incurred in the performance of commission duties. The commission may appoint consulting committees consisting of either members or nonmembers or both, the appointees of which shall be reimbursed their actual and necessary expenses. All expense accounts shall be paid by the commission on certification by the chairperson or acting chairperson.

66.0125(6) (6) Open meetings. All meetings of the commission and its consulting committees shall be publicly held and open to all citizens at all times as required by subch. V of ch. 19.

66.0125(7) (7) Designation of commissions as cooperating agencies under federal law.

66.0125(7)(a)(a) The commission may be the official agency of the local governmental unit to accept assistance under title II of the federal economic opportunity act of 1964. No assistance shall be accepted with respect to any matter to which objection is made by the legislative body creating the commission, but if the commission is established on an intergovernmental basis and objection is made by any participating legislative body, assistance may be accepted with the approval of a majority of the legislative bodies participating in the commission.

66.0125(7)(b) (b) The commission may be the official agency of the local governmental unit to accept assistance from the community relations service of the U.S. department of justice under title X of the federal civil rights act of 1964 to provide assistance to communities in resolving disputes, disagreements or difficulties relating to discriminatory practices based on sex, race, color or national origin which may impair the rights of persons in the local governmental unit under the constitution or laws of the United States or which affect or may affect interstate commerce.

66.0125(8) (8) Other powers of the county board of supervisors. County boards may appropriate county funds for the operation of community relations-social development commissions established or reconstituted under this section, including those participated in on an equal basis by nonprofit corporations located in the county and comprised primarily of public and private welfare agencies devoted to any of the purposes set forth in this section. The legislature finds that the expenditure of county funds for the establishment or support of such commissions is for a public purpose.

66.0125(9) (9) Intent. It is the intent of this section to promote fair and friendly relations among all the people in this state, and to that end race, creed, sexual orientation, or color ought not to be made tests in the matter of the right of any person to earn a livelihood or to enjoy the equal use of public accommodations and facilities and race, creed, sexual orientation, color, or status as a victim of domestic abuse, sexual assault, or stalking ought not to be made tests in the matter of the right of any person to sell, lease, occupy, or use real estate.

66.0125(10) (10) Short title. This section shall be known and may be cited as "The Wisconsin Bill of Human Rights".

66.0125 History History: 1975 c. 94; 1975 c. 426 s. 3; 1979 c. 34; 1981 c. 112; 1991 a. 39, 316; 1993 a. 184; 1995 a. 201; 1999 a. 150 s. 449; Stats. 1999 s. 66.0125; 2009 a. 95.

66.0125 Annotation Functions of a community relations-social development commission are not limited to study, analysis, and planning. A commission has authority to carry out some human relations programs providing services directly to citizens. 63 Atty. Gen. 182.

66.0125 Annotation Vocational, technical and adult education [technical college] districts are subject to city equal employment opportunity ordinances only within the boundaries of the city. 70 Atty. Gen. 226.



66.0127 Municipal hospital board.

66.0127  Municipal hospital board.

66.0127(1) (1) In a city, village or town in which a municipal hospital is located, the board of trustees or other governing board of the municipal hospital may, except as otherwise provided by ordinance, do any of the following:

66.0127(1)(a) (a) Prescribe rules of order for the regulation of its own meetings and deliberations.

66.0127(1)(b) (b) Promulgate rules relating to the government, operation and maintenance of the hospital and relating to the employees of the hospital.

66.0127(1)(c) (c) Contract for and purchase all fuel, food and other supplies reasonably necessary for the operation and maintenance of the hospital.

66.0127(1)(d) (d) Promulgate rules for the admission to and government of patients at the hospital.

66.0127(1)(e) (e) Contract for the construction, installation or making of additions or improvements to or alterations of the hospital if the additions, improvements or alterations have been ordered and funds have been provided by the city council or village or town board.

66.0127(1)(f) (f) Employ all necessary employees at the hospital.

66.0127(1)(g) (g) Audit all accounts and claims against the hospital or against the board of trustees and, if approved, the city, village or town clerk and treasurer shall pay the accounts and claims in the manner provided by s. 66.0607.

66.0127(2) (2) All expenditures made under this section shall be within the limits authorized by the governing body of the municipality.

66.0127 History History: 1993 a. 246; 1995 a. 225; 1999 a. 150 s. 486; Stats. 1999 s. 66.0127.



66.0129 Hospital facilities lease from nonprofit corporation.

66.0129  Hospital facilities lease from nonprofit corporation.

66.0129(1)(1)  Powers and duties of governing body. For the purpose of providing adequate hospital facilities in the state of Wisconsin to serve cities, villages and towns and the hospital service area; providing all lands, buildings, improvements, facilities or equipment or other capital items necessary or desirable in connection with the hospital; ultimately acquiring the hospital by the city, village or town; acquiring lands for future hospital development; and refinancing indebtedness created by a nonprofit corporation for acquiring lands or providing hospital buildings or additions or improvements to the hospital buildings, the governing body of a city, village or town may:

66.0129(1)(a) (a) Without limitation by any other statute, sell and convey title to a nonprofit corporation any land and any existing buildings on the land owned by the city, village or town for that consideration and upon the terms and conditions that the governing body of the city, village or town determines are in the public interest.

66.0129(1)(b) (b) Lease to a nonprofit corporation for terms not exceeding 40 years each any land and existing buildings on the land that are owned by the city, village or town upon the terms, conditions and rentals that the governing body of the city, village or town determines are in the public interest.

66.0129(1)(c) (c) Lease or sublease from the nonprofit corporation, for terms not exceeding 40 years, and make available for public use, any lands or any land and existing buildings conveyed or leased to the corporation under pars. (a) and (b), and any new buildings erected upon the land or upon any other land owned by the corporation, upon the terms, conditions and rentals, subject to available appropriations, and ultimate acquisition, that the governing body of the city, village or town determines are in the public interest. With respect to any property conveyed to the nonprofit corporation under par. (a), the lease from the nonprofit corporation may be subject or subordinated to one or more mortgages of the property granted by the corporation.

66.0129(1)(d) (d) Apply all net revenues derived from the operation of any lands or buildings to the payment of rentals due and to become due under any lease or sublease made under par. (c).

66.0129(1)(e) (e) Pledge and assign all or part of the revenues derived from the operation of any lands or new buildings as security for the payment of rentals due and to become due under any lease or sublease of the new buildings made under par. (c).

66.0129(1)(f) (f) Covenant and agree in any lease or sublease made under par. (c) to impose fees, rentals or other charges for the use and occupancy or other operation of the new buildings in an amount which together with other moneys of the city, village or town available for that purpose will produce net revenue sufficient to pay the rentals due and to become due under the lease or sublease.

66.0129(1)(g) (g) Apply all or any part of the revenues derived from the operation of any lands or existing buildings to the payment of rentals due and to become due under a lease or sublease made under par. (c).

66.0129(1)(h) (h) Pledge and assign all or any part of the revenues derived from the operation of any lands or existing buildings to the payment of rentals due and to become due under a lease or sublease made under par. (c).

66.0129(1)(i) (i) Covenant and agree in a lease or sublease made under par. (c) to impose fees, rentals or other charges for the use and occupancy or other operation of any lands or existing buildings in an amount calculated to produce net revenues sufficient to pay the rentals due and to become due under the lease or sublease.

66.0129(1)(j) (j) Operate the hospital, until it is ultimately acquired, in a manner that provides revenues sufficient to pay the costs of operation and maintenance of the hospital and the payments due the nonprofit corporation.

66.0129(2) (2) Municipal liability. The city, village or town shall be liable for accrued rentals and for any other default under any lease or sublease made under sub. (1) (c) and may be sued therefor on contract.

66.0129(3) (3) No debt inclusion. Nothing under this section shall be considered to incur any municipal debt. No obligation under this section shall be included in arriving at constitutional debt limitations.

66.0129(4) (4) Powers and duties of nonprofit corporation. In addition to all other powers granted to nonprofit corporations, the nonprofit corporation has the following additional powers and duties when leasing hospital facilities to a city, village or town:

66.0129(4)(a) (a) To acquire by purchase, gift or lease real property and buildings on the property from a city, village or town or other person, to construct hospital facilities on the property and to lease the real property and buildings to a city, village or town for terms not exceeding 40 years, and to transfer the land and buildings to the city, village or town upon termination of the lease.

66.0129(4)(b) (b) To borrow money and pledge income and rentals as security.

66.0129(5) (5) Bids for construction. The nonprofit corporation shall let all contracts exceeding $1,000 for the construction, maintenance or repair of hospital facilities to the lowest responsible bidder after advertising for bids by the publication of a class 2 notice under ch. 985. Sections 66.0901 and 66.0903 apply to bids and contracts under this subsection.

66.0129(6) (6) Definitions. Unless the context otherwise requires, in this section:

66.0129(6)(a) (a) "Buildings", "new buildings" and "existing buildings" include all buildings, structures, improvements, facilities, equipment or other capital items which the governing body of the city, village or town determines are necessary or desirable for the purpose of providing hospital facilities.

66.0129(6)(b) (b) "Nonprofit corporation" means a nonstock corporation organized under ch. 181 that is a nonprofit corporation, as defined in s. 181.0103 (17).

66.0129 History History: 1993 a. 246; 1997 a. 79; 1999 a. 150 s. 487; Stats. 1999 s. 66.0129.



66.0131 Local governmental purchasing.

66.0131  Local governmental purchasing.

66.0131(1) (1)  Definitions. In this section:

66.0131(1)(a) (a) "Local governmental unit" means a political subdivision of this state, a special purpose district in this state, an agency or corporation of a political subdivision or special purpose district, or a combination or subunit of any of the foregoing.

66.0131(1)(b) (b) "Recycled or recovered content" has the meaning given in s. 16.70 (13).

66.0131(2) (2) Intergovernmental purchases without bids. Notwithstanding any statute requiring bids for public purchases, any local governmental unit may make purchases from another unit of government, including the state or federal government, without the intervention of bids.

66.0131(3) (3) Purchase of recycled materials.

66.0131(3)(a)(a)

66.0131(3)(a)1.1. A local governmental unit shall, to the extent practicable, make purchasing selections using specifications developed by state agencies under s. 16.72 (2) (e) to maximize the purchase of products utilizing recycled or recovered materials.

66.0131(3)(a)2. 2. Each local governmental unit shall ensure that the average recycled or recovered content of all paper purchased by the local governmental unit measured as a proportion, by weight, of the fiber content of all paper products purchased in a year, is not less than the following:

66.0131(3)(a)2.a. a. By 1991, 10% of all purchased paper.

66.0131(3)(a)2.b. b. By 1993, 25% of all purchased paper.

66.0131(3)(a)2.c. c. By 1995, 40% of all purchased paper.

66.0131(4) (4) Purchase of recyclable materials. A local governmental unit shall, to the extent practicable, make purchasing selections using specifications prepared by state agencies under s. 16.72 (2) (f).

66.0131(5) (5) Life cycle cost estimate. A local governmental unit shall award each order or contract for materials, supplies or equipment on the basis of life cycle cost estimates whenever that action is appropriate. The terms, conditions and evaluation criteria to be applied shall be incorporated into the solicitation of bids or proposals. The life cycle cost formula may include, but is not limited to, the applicable costs of energy efficiency, acquisition and conversion, money, transportation, warehousing and distribution, training, operation and maintenance, and disposition or resale.

66.0131 History History: 1979 c. 122; 1989 a. 335; 1999 a. 9; 1999 a. 150 ss. 346, 347; Stats. 1999 s. 66.0131.

66.0131 Annotation Under sub. (2), statutorily-authorized intergovernmental agreements for purchases of services are exempt from municipal competitive bidding requirements and procedures. OAG 5-09.

66.0131 Annotation Effective January 1, 2010, with respect to any public works or public construction project whose estimated cost exceeds $25,000, state prevailing wage rates must be paid to the employees of a local unit of government that enters into an intergovernmental agreement under this section to perform services for another local unit of government upon such a project. OAG 5-09.



66.0133 Energy savings performance contracting.

66.0133  Energy savings performance contracting.

66.0133(1)(1)  Definitions. In this section:

66.0133(1)(a) (a) "Energy conservation measure" means a facility alteration or training, service or operations program designed to reduce energy consumption or operating costs or ensure state or local building code compliance.

66.0133(1)(b) (b) "Local governmental unit" has the meaning given in s. 19.42 (7u).

66.0133(1)(c) (c) "Performance contract" means a contract for the evaluation and recommendation of energy conservation and facility improvement measures, and for the implementation of one or more of these measures.

66.0133(1)(d) (d) "Qualified provider" means a person who is experienced in the design, implementation and installation of energy conservation and facility improvement measures and who has the ability to provide labor and material payment and performance bonds equal to the maximum amount of any payments due under a performance contract entered into by the person.

66.0133(2) (2) Authorization; report.

66.0133(2)(a)(a) Any local governmental unit may, in accordance with this section, enter into a performance contract with a qualified provider to reduce energy or operating costs, ensure state or local building code compliance or enhance the protection of property of the local governmental unit.

66.0133(2)(b) (b) Prior to entering into a performance contract for the implementation of any energy conservation or facility improvement measure, a local governmental unit shall obtain a report from a qualified provider containing recommendations concerning the amount the local governmental unit should spend on energy conservation and facility improvement measures. The report shall contain estimates of all costs of installation, modifications, or remodeling, including costs of design, engineering, maintenance, repairs and financing. In addition, the report shall contain a guarantee specifying a minimum amount by which energy or operating costs of the local governmental unit will be reduced, if the installation, modification or remodeling is performed by that qualified provider.

66.0133(2)(c) (c) If, after review of the report under par. (b), the local governmental unit finds that the amount it would spend on the energy conservation and facility improvement measures recommended in the report is not likely to exceed the amount to be saved in energy and operation costs over the remaining useful life of the facility to which the measures apply, the local governmental unit may enter into the contract.

66.0133(3) (3) Notice. Notwithstanding ss. 27.065 (5) (a), 30.32, 38.18, 43.17 (9) (a), 59.52 (29) (a), 59.70 (11), 60.47 (2) to (4), 60.77 (6) (a), 61.54, 61.57, 62.15 (1), 62.155, 66.0131 (2), 66.0923 (10), 66.0925 (10), 66.0927 (11), 66.1333 (5) (a) 2., 200.11 (5) (d) and 200.47 (2), before entering into a performance contract under this section, a local governmental unit shall solicit bids or competitive sealed proposals from qualified providers. A local governmental unit may only enter into a performance contract if the contract is awarded by the governing body of the local governmental unit. The governing body shall give at least 10 days' notice of the meeting at which the body intends to award a performance contract. The notice shall include a statement of the intent of the governing body to award the performance contract, the names of all potential parties to the proposed performance contract, and a description of the energy conservation and facility improvement measures included in the performance contract. At the meeting, the governing body shall review and evaluate the bids or proposals submitted by all qualified providers and may award the performance contract to the qualified provider that best meets the needs of the local governmental unit, which need not be the lowest cost provider.

66.0133(4) (4) Installment payment and lease-purchase agreements. A local governmental unit may enter into an installment payment contract or lease-purchase agreement for the purchase and installation of energy conservation or facility improvement measures.

66.0133(5) (5) Payment schedule; savings. Each performance contract shall provide that all payments, except obligations on termination of the contract before its expiration, shall be made over time as energy savings are achieved. Energy savings shall be guaranteed by the qualified provider for the entire term of the performance contract.

66.0133(6) (6) Terms of contracts. A performance contract may extend beyond the fiscal year in which it becomes effective, subject to appropriation of moneys, if required by law, for costs incurred in future fiscal years.

66.0133(7) (7) Allocation of obligations. Subject to appropriations as provided in sub. (6), each local governmental unit shall allocate sufficient moneys for each fiscal year to make payment of any amounts payable by the local governmental unit under performance contracts during that fiscal year.

66.0133(8) (8) Bonds. Each qualified provider under a performance contract shall provide labor and material payment and performance bonds in an amount equivalent to the maximum amount of any payments due under the contract.

66.0133(9) (9) Use of moneys. Unless otherwise provided by law or ordinance, if a local governmental unit has funding designated for operating and capital expenditures, the local governmental unit may use moneys designated for operating or capital expenditures to make payments under any performance contract, including installment payments or payments under lease-purchase agreements.

66.0133(10) (10) Monitoring; reports. During the entire term of each performance contract, the qualified provider entering into the contract shall monitor the reductions in energy consumption and cost savings attributable to the energy conservation and facility improvement measures installed under the contract, and shall periodically prepare and provide a report to the local governmental unit entering into the contract documenting the reductions in energy consumption and cost savings to the local governmental unit.

66.0133(11) (11) Energy conservation measures. Energy conservation measures under this section may include the following:

66.0133(11)(a) (a) Insulation of a building structure or systems within a building.

66.0133(11)(b) (b) Storm windows or doors, caulking or weather stripping, multiglazed windows or doors, heat-absorbing or heat-reflective glazed and coated window or door systems, additional glazing, reductions in glass area, or other window and door system modifications that reduce energy consumption.

66.0133(11)(c) (c) Automated or computerized energy control and facility management systems or computerized maintenance management systems.

66.0133(11)(d) (d) Heating, ventilating or air conditioning system modifications or replacements.

66.0133(11)(e) (e) Replacement or modification of lighting fixtures to increase the energy efficiency of the lighting system without increasing the overall illumination of a facility, unless an increase in illumination is necessary to conform to the applicable state or local building code for the lighting system after the proposed modifications are made.

66.0133(11)(f) (f) Energy recovery systems.

66.0133(11)(g) (g) Utility management systems and services.

66.0133(11)(h) (h) Cogeneration systems that produce steam or forms of energy such as heat, as well as electricity, for use primarily within a building or complex of buildings.

66.0133(11)(i) (i) Lifesafety systems.

66.0133(11)(j) (j) Any other facility improvement measure that is designed to provide long-term energy or operating cost reductions or compliance with state or local building codes.

66.0133 History History: 1995 a. 27, 201; 1999 a. 150 s. 614; Stats. 1999 s. 66.0133; 2009 a. 173.



66.0135 Interest on late payments.

66.0135  Interest on late payments.

66.0135(1) (1)  Definitions. In this section:

66.0135(1)(a) (a) "Agency" means any office, department, board, commission or other body under the control of the governing body of a local governmental unit which expends moneys or incurs obligations on behalf of the local governmental unit.

66.0135(1)(b) (b) "Good faith dispute" means any of the following:

66.0135(1)(b)1. 1. A contention by an agency, principal contractor or subcontractor that goods delivered or services rendered were of a lesser quantity or quality than ordered or specified by contract, were faulty or were installed improperly.

66.0135(1)(b)2. 2. Any other reason giving cause for the withholding of payment by an agency, principal contractor or subcontractor until the dispute is settled.

66.0135(1)(c) (c) "Local governmental unit" means a political subdivision of this state, a special purpose district in this state, an agency or corporation of a political subdivision or special purpose district, or a combination or subunit of any of the foregoing.

66.0135(1)(d) (d) "Subcontractor" has the meaning given in s. 66.0901 (1) (d).

66.0135(2) (2) Interest payable to principal contractors.

66.0135(2)(a)(a) Except as provided in sub. (4) or as otherwise specifically provided, an agency that does not pay timely the amount due on an order or contract shall pay interest on the balance due from the 31st day after receipt of a properly completed invoice or receipt and acceptance of the property or service under the order or contract, whichever is later, or, if the agency does not comply with sub. (7), from the 31st day after receipt of an improperly completed invoice or receipt and acceptance of the property or service under the order or contract, whichever is later, at the rate specified in s. 71.82 (1) (a) compounded monthly.

66.0135(2)(b) (b) For the purposes of par. (a), a payment is timely if the payment is mailed, delivered or transferred by the later of the following:

66.0135(2)(b)1. 1. The date specified on a properly completed invoice for the amount specified in the order or contract.

66.0135(2)(b)2. 2. Within 30 days after receipt of a properly completed invoice or receipt and acceptance of the property or service under the order or contract, or, if the agency does not comply with sub. (7), within 30 days after receipt of an improperly completed invoice or receipt and acceptance of the property or service under the order or contract, whichever is later.

66.0135(3) (3) Interest payable to subcontractors.

66.0135(3)(a)(a) Except as provided in sub. (4) (e) or as otherwise specifically provided, principal contractors that engage subcontractors to perform part of the work on an order or contract from an agency shall pay subcontractors for satisfactory work in a timely fashion. A payment is timely if it is mailed, delivered or transferred to the subcontractor no later than 7 days after the principal contractor's receipt of any payment from the agency.

66.0135(3)(b) (b) If a subcontractor is not paid in a timely fashion, the principal contractor shall pay interest on the balance due from the 8th day after the principal contractor's receipt of any payment from the agency, at the rate specified in s. 71.82 (1) (a) compounded monthly.

66.0135(3)(c) (c) Subcontractors receiving payment under this subsection shall pay lower-tier subcontractors, and be liable for interest on late payments, in the same manner as principal contractors are required to pay subcontractors in pars. (a) and (b).

66.0135(4) (4) Exceptions. Subsection (2) does not apply to any of the following:

66.0135(4)(a) (a) Any portion of an order or contract for which the payment, from federal moneys, has not been received.

66.0135(4)(b) (b) An order or contract that is subject to late payment interest or another late payment charge required by another law or rule specifically authorized by law.

66.0135(4)(c) (c) An order or contract between 2 or more agencies of the same local governmental unit.

66.0135(4)(d) (d) An order or contract which provides for the time of payment and the consequences of nontimely payment, if any deviation from the deadlines established in sub. (2) appears in the original bid or proposal.

66.0135(4)(e) (e) An order or contract under which the amount due is subject to a good faith dispute if, before the date on which payment is not timely, notice of the dispute is sent by 1st class mail, personally delivered or sent in accordance with the procedure specified in the order or contract.

66.0135(5) (5) Appropriation from which paid. An agency that pays interest under this section shall pay the interest only from the appropriation for administration of the program under which the order or contract was made or entered into, unless otherwise directed by the governing body of the local governmental unit.

66.0135(6) (6) Attorney fees. Notwithstanding s. 814.04 (1), in an action to recover interest due under this section, the court shall award the prevailing party reasonable attorney fees.

66.0135(7) (7) Improper invoices. If an agency receives an improperly completed invoice, the agency shall notify the sender of the invoice within 10 working days after it receives the invoice of the reason that it is improperly completed.

66.0135 History History: 1989 a. 233; 1999 a. 150 ss. 326, 327; Stats. 1999 s. 66.0135.



66.0137 Provision of insurance.

66.0137  Provision of insurance.

66.0137(1) (1)  Definition. In this section:

66.0137(1)(ae) (ae) "Local governmental unit" means a municipality, county, school district (as enumerated in s. 67.01 (5)), sewerage district, drainage district, and, without limitation because of enumeration, any other political subdivision of the state.

66.0137(1)(b) (b) "Municipality" means any city, village, or town.

66.0137(2) (2) Liability and worker's compensation insurance. The state or a local governmental unit may procure risk management services and liability insurance covering the state or local governmental unit and its officers, agents and employees and worker's compensation insurance covering officers and employees of the state or local governmental unit. A local governmental unit may participate in and pay the cost of risk management services and liability and worker's compensation insurance through a municipal insurance mutual organized under s. 611.23.

66.0137(3) (3) Health insurance for unemployed persons. Any municipality or county may purchase health or dental insurance for unemployed persons residing in the municipality or county who are not eligible for medical assistance under s. 49.46, 49.468, 49.47, or 49.471 (4) (a).

66.0137(4) (4) Self-insured health plans. If a city, including a 1st class city, or a village provides health care benefits under its home rule power, or if a town provides health care benefits, to its officers and employees on a self-insured basis, the self-insured plan shall comply with ss. 49.493 (3) (d), 631.89, 631.90, 631.93 (2), 632.746 (10) (a) 2. and (b) 2., 632.747 (3), 632.798, 632.85, 632.853, 632.855, 632.87 (4), (5), and (6), 632.885, 632.89, 632.895 (9) to (17), 632.896, and 767.513 (4).

66.0137(4m) (4m) Joint self-insured plans.

66.0137(4m)(a)(a) In this subsection, "political subdivision" means a city, village, town, or county.

66.0137(4m)(b) (b) A political subdivision and one or more other political subdivisions, that together have at least 100 employees, may jointly provide health care benefits to their officers and employees on a self insured basis.

66.0137(4m)(c) (c) Any plan under par. (b) shall comply with the provisions listed in sub. (4).

66.0137(5) (5) Hospital, accident and life insurance.

66.0137(5)(a)(a) In this subsection, "local governmental unit" includes the school district operating under ch. 119.

66.0137(5)(b) (b) The state or a local governmental unit may provide for the payment of premiums for hospital, surgical and other health and accident insurance and life insurance for employees and officers, their spouses and dependent children, and their domestic partners under ch. 770 and dependent children. A local governmental unit may also provide for the payment of premiums for hospital and surgical care for its retired employees. In addition, a local governmental unit may, by ordinance or resolution, elect to offer to all of its employees a health care coverage plan through a program offered by the group insurance board under ch. 40. A local governmental unit that elects to participate under s. 40.51 (7) is subject to the applicable sections of ch. 40 instead of this subsection.

66.0137(5)(c) (c)

66.0137(5)(c)1.1. Except as provided in subds. 2. and 3., if a municipality provides for the payment of premiums for hospital, surgical, and other health insurance for its fire fighters, it shall continue to pay such premiums for the surviving spouse and dependent children of a fire fighter who dies in the line of duty.

66.0137(5)(c)2. 2. A municipality may not be required to pay the premiums described in subd. 1. for a surviving spouse upon the remarriage of the surviving spouse or upon the surviving spouse reaching the age of 65.

66.0137(5)(c)3. 3. An individual is not a dependent child for the purposes of subd. 1. after the individual reaches the age of 18 unless one of the following applies:

66.0137(5)(c)3.a. a. The individual is a full-time student in a secondary school.

66.0137(5)(c)3.b. b. The individual is a full-time or part-time student in an accredited college or university, except that this subd. 3. b. does not apply to such an individual after the close of the calendar year in which the individual reaches the age of 27.

66.0137 History History: 1999 a. 9, 115; 1999 a. 150 ss. 34, 303 to 306; Stats. 1999 s. 66.0137; 1999 a. 186 s. 63; 2001 a. 16, 30; 2005 a. 194; 2005 a. 443 s. 265; 2007 a. 20, 36; 2009 a. 14, 28, 146, 180, 218, 276, 285; 2011 a. 260; 2013 a. 20; 2013 a. 116 s. 29; 2013 a. 117 s. 2, 3.

66.0137 Annotation Section 66.185 [now sub. (5)] does not prohibit providing health insurance benefits to persons not listed in the statute if authority is granted by other statutes. Sections 120.12, 120.13, and 120.44, broadly construed as required by s. 118.001, grant broad powers, including that of providing insurance to persons not listed in this section. Pritchard v. Madison Metropolitan School District, 2001 WI App 62, 242 Wis. 2d 301, 625 N.W.2d 613, 00-0848.

66.0137 Annotation This section authorizes the purchase of liability insurance for state officers, agents, and employees for errors or omissions in carrying out the responsibility of their governmental positions. 58 Atty. Gen. 150.



66.0139 Disposal of abandoned property.

66.0139  Disposal of abandoned property.

66.0139(1) (1) In this section, "political subdivision" means a city, village, town or county.

66.0139(2) (2) A political subdivision may dispose of any personal property which has been abandoned, or remained unclaimed for a period of 30 days, after the taking of possession of the property by an officer of the political subdivision by any means determined to be in the best interest of the political subdivision. If the property is not disposed of in a sale open to the public, the political subdivision shall maintain an inventory of the property, a record of the date and method of disposal, including the consideration received for the property, if any, and the name and address of the person taking possession of the property. The inventory shall be kept as a public record for a period of not less than 2 years from the date of disposal of the property. Any means of disposal other than public auction shall be specified by ordinance. If the disposal is in the form of a sale, all receipts from the sale, after deducting the necessary expenses of keeping the property and conducting the sale, shall be paid into the treasury of the political subdivision.

66.0139(3) (3) A political subdivision may safely dispose of abandoned or unclaimed flammable, explosive, or incendiary substances, materials, or devices that pose a danger to life or property in their storage, transportation, or use immediately after taking possession of the substances, materials, or devices without a public auction. The political subdivision, by ordinance or resolution, may establish disposal procedures. Procedures may include provisions authorizing an attempt to return to the rightful owner substances, materials, or devices that have a commercial value in normal business usage and do not pose an immediate threat to life or property. If enacted, a disposal procedure shall include a presumption that if the substance, material, or device appears to be or is reported stolen, an attempt will be made to return the substance, material, or device to the rightful owner.

66.0139(4) (4) Except as provided in s. 968.20 (3), a 1st class city shall dispose of abandoned or unclaimed dangerous weapons or ammunition without a public auction 12 months after taking possession of them if the owner has not requested their return. Disposal procedures shall be established by ordinance or resolution and may include provisions authorizing an attempt to return to the rightful owner any dangerous weapons or ammunition which appear to be stolen or are reported stolen. If enacted, a disposal procedure shall include a presumption that if the dangerous weapons or ammunition appear to be or are reported stolen an attempt will be made to return the dangerous weapons or ammunition to the rightful owner. The dangerous weapons or ammunition are subject to sub. (5).

66.0139(5) (5) A political subdivision may retain or dispose of any abandoned, unclaimed or seized dangerous weapon or ammunition only under s. 968.20.

66.0139 History History: 1979 c. 221, 222, 355; 1985 a. 29; 1987 a. 203; 1991 a. 269; 1993 a. 90; 1995 a. 157; 1999 a. 150 ss. 35, 324, 325; Stats. 1999 s. 66.0139; 2001 a. 103.



66.0141 Accident record systems.

66.0141  Accident record systems. Every city, village and town having a population of 5,000 or more shall maintain a traffic accident record system whereby traffic accidents occurring within the city, village or town may be located within 100 feet of the occurrence and shall provide a copy of the record quarterly to the county traffic safety commission under s. 83.013 (1) (a).

66.0141 History History: 1975 c. 381; 1983 a. 291; 1993 a. 246; 1999 a. 150 s. 118; Stats. 1999 s. 66.0141.



66.0143 Local appeals for exemption from state mandates.

66.0143  Local appeals for exemption from state mandates.

66.0143(1)(1)  Definitions. In this section:

66.0143(1)(a) (a) "Political subdivision" means a city, village, town, or county.

66.0143(1)(b) (b) "State mandate" means a state law that requires a political subdivision to engage in an activity or provide a service, or to increase the level of its activities or services.

66.0143(2) (2) Appeals for exemptions.

66.0143(2)(a)(a) A political subdivision may file a request with the department of revenue for a waiver from a state mandate, except for a state mandate that is related to any of the following:

66.0143(2)(a)1. 1. Health.

66.0143(2)(a)2. 2. Safety.

66.0143(2)(b) (b) An administrative agency, or the department of revenue, may grant a political subdivision a waiver from a state mandate as provided in par. (c).

66.0143(2)(c) (c) The political subdivision shall specify in its request for a waiver its reason for requesting the waiver. Upon receipt of a request for a waiver, the department of revenue shall forward the request to the administrative agency that is responsible for administrating the state mandate. The agency shall determine whether to grant the waiver and shall notify the political subdivision and the department of revenue of its decision in writing. If no agency is responsible for administrating the state mandate, the department of revenue shall determine whether to grant the waiver and shall notify the political subdivision of its decision in writing.

66.0143(3) (3) Duration of waivers. A waiver is effective for 4 years. The administrative agency may renew the waiver for additional 4-year periods. If a waiver is granted by the department of revenue, the department may renew the waiver under this subsection.

66.0143(4) (4) Evaluation. By July 1, 2004, the department of revenue shall submit a report to the governor, and to the appropriate standing committees of the legislature under s. 13.172 (3). The report shall specify the number of waivers requested under this section, a description of each waiver request, the reason given for each waiver request, and the financial effects on the political subdivision of each waiver that was granted.

66.0143 History History: 2001 a. 109; 2003 a. 321.



66.0201 Incorporation of villages and cities; purpose and definitions.

66.0201  Incorporation of villages and cities; purpose and definitions.

66.0201(1)(1)  Purpose. It is the policy of this state that the development of territory from town to incorporated status proceed in an orderly and uniform manner and that toward this end each proposed incorporation of territory as a village or city be reviewed as provided in ss. 66.0201 to 66.0213 to assure compliance with certain minimum standards which take into account the needs of both urban and rural areas.

66.0201(2) (2) Definitions. In ss. 66.0201 to 66.0213, unless the context requires otherwise:

66.0201(2)(am) (am) "Board" means the incorporation review board.

66.0201(2)(ar) (ar) "Department" means the department of administration.

66.0201(2)(bm) (bm) "Isolated municipality" means any existing or proposed village or city entirely outside any metropolitan community at the time of its incorporation.

66.0201(2)(c) (c) "Metropolitan community" means the territory consisting of any city having a population of 25,000 or more, or any 2 incorporated municipalities whose boundaries are within 5 miles of each other whose populations aggregate 25,000, plus all the contiguous area which has a population density of 100 persons or more per square mile, or which the department has determined on the basis of population trends and other pertinent facts will have a minimum density of 100 persons per square mile within 3 years.

66.0201(2)(d) (d) "Metropolitan municipality" means any existing or proposed village or city entirely or partly within a metropolitan community.

66.0201(2)(dm) (dm) "Population" means the population of a local unit as shown by the last federal census or by any subsequent population estimate certified as acceptable by the department.

66.0201 History History: 1977 c. 29; 1979 c. 361 s. 112; 1991 a. 39; 1995 a. 27 ss. 3306 and 9116 (5); 1997 a. 27; 1999 a. 150 s. 33; Stats. 1999 s. 66.0201; 1999 a. 186; 2003 a. 171.



66.0203 Procedure for incorporation of villages and cities.

66.0203  Procedure for incorporation of villages and cities.

66.0203(1)(1)  Notice of intention. At least 10 days and not more than 20 days before the circulation of an incorporation petition, a notice setting forth that the petition is to be circulated and including an accurate description of the territory involved shall be published within the county in which the territory is located as a class 1 notice, under ch. 985.

66.0203(2) (2)

66.0203(2)(a)(a) The petition for incorporation of a village or city shall be in writing signed by 50 or more persons who are both electors and freeholders in the territory to be incorporated if the population of the proposed village or city includes 300 or more persons; otherwise by 25 or more persons who are both electors and freeholders in the territory to be incorporated.

66.0203(2)(b) (b) The petition shall be addressed to and filed with the circuit court of a county in which all or a major part of the territory to be incorporated is located. The incorporation petition is void unless filed within 6 months of the date of publication of the notice of intention to circulate.

66.0203(2)(c) (c) The petition shall designate a representative of the petitioners, and an alternate, who shall be an elector or freeholder in the territory, and state that person's address; describe the territory to be incorporated with sufficient accuracy to determine its location and have attached to the petition a scale map reasonably showing the boundaries of the territory; specify the current resident population of the territory by number in accordance with the definition given in s. 66.0201 (2) (dm); set forth facts substantially establishing the required standards for incorporation; and request the circuit court to order a referendum and to certify the incorporation of the village or city when it is found that all requirements have been met.

66.0203(2)(e) (e) No person who has signed a petition may withdraw his or her name from the petition. No additional signatures may be added after a petition is filed.

66.0203(2)(f) (f) The circulation of the petition shall commence not less than 10 days nor more than 20 days after the date of publication of the notice of intention to circulate.

66.0203(3) (3) Hearing; costs.

66.0203(3)(a)(a) Upon the filing of the petition the circuit court shall by order fix a time and place for a hearing giving preference to the hearing over other matters on the court calendar.

66.0203(3)(b) (b) The court may by order allow costs and disbursements as provided for actions in circuit court in any proceeding under this subsection.

66.0203(3)(c) (c) The court may, upon notice to all parties who have appeared in the hearing and after a hearing on the issue of bond, order the petitioners or any of the opponents to post bond in an amount that it considers sufficient to cover disbursements.

66.0203(4) (4) Notice.

66.0203(4)(a)(a) Notice of the filing of the petition and of the date of the hearing on the petition before the circuit court shall be published in the territory to be incorporated, as a class 2 notice, under ch. 985, and given by certified or registered mail to the clerk of each town in which the territory is located and to the clerk of each metropolitan municipality of the metropolitan community in which the territory is located. The mailing shall be not less than 10 days before the time set for the hearing.

66.0203(4)(b) (b) The notice shall contain:

66.0203(4)(b)1. 1. A description of the territory sufficiently accurate to determine its location and a statement that a scale map reasonably showing the boundaries of the territory is on file with the circuit court.

66.0203(4)(b)2. 2. The name of each town in which the territory is located.

66.0203(4)(b)3. 3. The name and post-office address of the representative of the petitioners.

66.0203(4m) (4m) Incorporations involving portions of 2 towns. If the territory designated in the petition is comprised of portions of only 2 towns, the territory may not be incorporated unless the town board of each town adopts a resolution approving the incorporation.

66.0203(5) (5) Parties. Any governmental unit entitled to notice pursuant to sub. (4), any school district which lies at least partly in the territory or any other person found by the court to be a party in interest may become a party to the proceeding prior to the time set for the hearing.

66.0203(6) (6) Annexation resolution. Any municipality whose boundaries are contiguous to the territory may also file with the circuit court a certified copy of a resolution adopted by a two-thirds vote of the elected members of the governing body indicating a willingness to annex the territory designated in the incorporation petition. The resolution shall be filed at or prior to the hearing on the incorporation petition, or any adjournment granted for this purpose by the court.

66.0203(7) (7) Action.

66.0203(7)(a)(a) No action to contest the validity of an incorporation on any grounds, whether procedural or jurisdictional, may be commenced after 60 days from the date of issuance of the certificate of incorporation by the secretary of state.

66.0203(7)(b) (b) An action contesting an incorporation shall be given preference in the circuit court.

66.0203(8) (8) Function of the circuit court.

66.0203(8)(a)(a) After the filing of the petition and proof of notice, the circuit court shall conduct a hearing at the time and place specified in the notice, or at a time and place to which the hearing is duly adjourned.

66.0203(8)(b) (b) On the basis of the hearing the circuit court shall find if the standards under s. 66.0205 are met. If the court finds that the standards are not met, the court shall dismiss the petition. Subject to par. (c), if the court finds that the standards are met the court shall refer the petition to the board. Upon payment of any fee imposed under s. 16.53 (14), the board shall determine whether the standards under s. 66.0207 are met.

66.0203(8)(c) (c)

66.0203(8)(c)1.1. The court shall determine whether an annexation proceeding that affects any territory included in the incorporation petition has been initiated under s. 66.0217, 66.0219, or 66.0223. A court shall consider an annexation proceeding under s. 66.0223 to have been initiated upon the posting of a meeting notice by a city or village that states that the city or village is considering enacting an ordinance under s. 66.0223.

66.0203(8)(c)2. 2. If the court determines that an annexation proceeding described under subd. 1. was initiated before the publication of the notice under sub. (1), the court shall refer the petition to the board when the annexation proceeding is final. If the annexation is determined to be valid, the court shall exclude the annexed territory from the territory proposed to be incorporated when it refers the petition to the board.

66.0203(8)(c)3. 3. If the court determines that an annexation proceeding described under subd. 1. was initiated after, and within 30 days after, the publication of the notice under sub. (1), the annexation may not proceed until the validity of the incorporation has been determined. If the incorporation is determined to be valid and complete, the annexation is void. If the incorporation is determined to be invalid, the annexation may proceed.

66.0203(8)(c)4. 4. If the court determines that an annexation proceeding described under subd. 1. was initiated on the same date as the publication of the notice under sub. (1), the court shall determine which procedure was begun first on that date and that action may proceed and the other action may not proceed unless the first action fails.

66.0203(8)(c)5. 5. If the court determines that an annexation proceeding described under subd. 1. was initiated more than 30 days after the publication of the notice under sub. (1), the annexation is void.

66.0203(9) (9) Function of the board.

66.0203(9)(a)(a) Upon receipt of the petition from the circuit court and payment of any fee imposed under s. 16.53 (14), the board shall make any necessary investigation to apply the standards under s. 66.0207.

66.0203(9)(b) (b) Within 30 days after the receipt by the board of the petition from the circuit court and payment of any fee imposed under s. 16.53 (14), whichever is later, any party in interest may request a hearing. Upon receipt of the request, the board shall schedule a hearing at a place in or convenient to the territory sought to be incorporated.

66.0203(9)(c) (c) Notice of the hearing shall be given in the territory to be incorporated by publishing a class 2 notice, under ch. 985, and by mailing the notice to the designated representative of the petitioners or any 5 petitioners and to all town and municipal clerks entitled to receive mailed notice of the petition under sub. (4).

66.0203(9)(d) (d) Subject to par. (dm), unless the court sets a different time limit, the board shall prepare its findings and determination, citing the supporting evidence, within 180 days after receipt of the referral from the court and payment of any fee imposed under s. 16.53 (14), whichever is later. The findings and determination shall be forwarded by the board to the circuit court. Copies of the findings and determination shall be sent by certified or registered mail to the designated representative of the petitioners, and to all town and municipal clerks entitled to receive mailed notice of the petition under sub. (4).

66.0203(9)(dm) (dm) The time period specified or set by the court under par. (d) shall be stayed for a reasonable period of time to allow for alternative dispute resolution of any disagreements between interested parties that result from the filing of an incorporation petition if all interested parties agree to this stay and provide written notice of their agreement to the board and to the circuit court.

66.0203(9)(e) (e) The determination of the board made in accordance with the standards under ss. 66.0205, 66.0207 and 66.0217 (6) (c) shall be one of the following:

66.0203(9)(e)1. 1. The petition as submitted is dismissed.

66.0203(9)(e)2. 2. The petition as submitted is granted.

66.0203(9)(e)3. 3. The petition as submitted is dismissed with a recommendation that a new petition be submitted to include more or less territory as specified in the department's findings and determination.

66.0203(9)(f) (f)

66.0203(9)(f)1.1. If the board determines that the petition shall be dismissed under par. (e) 1., the circuit court shall issue an order dismissing the petition. Except as provided in subd. 2., if the board grants the petition, the circuit court shall order an incorporation referendum as provided in s. 66.0211.

66.0203(9)(f)2. 2. If sub. (4m) applies, the court shall dismiss the petition if the court does not find that the resolutions required under sub. (4m) have been adopted. Paragraph (g) does not apply to this subdivision.

66.0203(9)(g) (g) The findings of both the court and the board shall be based upon facts as they existed at the time of the filing of the petition.

66.0203(9)(h) (h) Except for an incorporation petition which describes the territory recommended by the board under sub. (9) (e) 3., no petition for the incorporation of the same or substantially the same territory may be entertained for one year following the date of dismissal under par. (f) of the petition or the date of any election at which incorporation was rejected by the electors.

66.0203(9)(i) (i) If the board fails to make a determination within the time limit under par. (d), the board shall refund the fees imposed by the board under s. 16.53 (14) and shall then make a determination as quickly as possible.

66.0203(11) (11) Town of Ledgeview in Brown County may become a village.

66.0203(11)(a)(a) The town of Ledgeview, in Brown County, may become a village if the town holds, and approves, an incorporation referendum as described in s. 66.0211 (3). None of the other procedures contained in ss. 66.0201 to 66.0213 need to be fulfilled, and no approval by the department's incorporation review board under s. 66.0207 is necessary for the town to become a village.

66.0203(11)(b) (b) The town of Ledgeview, in Brown County, shall enter into a boundary agreement with the city of De Pere, under s. 66.0307, except that the agreement need not be completed before the town holds a referendum on incorporation, as described in s. 66.0211 (3).

66.0203 History History: 1973 c. 37; 1977 c. 29; 1977 c. 187 s. 134; 1983 a. 219; 1991 a. 316; 1993 a. 329; 1995 a. 201; 1999 a. 150 s. 36; Stats. 1999 s. 66.0203; 1999 a. 186; 2001 a. 16; 2003 a. 171; 2005 a. 254; 2007 a. 20; 2013 a. 38, 80.

66.0203 Annotation Sub. (5) does not empower a court to compel joinder. In re Incorporation of Town of Fitchburg, 98 Wis. 2d 635, 299 N.W.2d 199 (1980).

66.0203 Annotation An incorporation petition's precedence over a competing annexation proceeding is discussed. Town of Delavan v. City of Delavan, 176 Wis. 2d 516, 500 N.W.2d 268 (1993).

66.0203 Annotation Sub. (2) (e) prevents the signer of a petition from withdrawing his or her name. It does not prevent the circulator of the petition from striking invalid signatures. Sub. (2) (b) permits withdrawal of a signature before the petition is filed. Walag v. Town of Randall, 213 Wis. 2d 424, 570 N.W.2d 623 (Ct. App. 1997), 96-2987.

66.0203 Annotation The effect of the requirement in sub. (2) (c) of a description with "sufficient accuracy" and a scale map "reasonably showing" the boundaries of the affected parcel is that the description and map, when viewed together, fairly apprise the public of the territory to be incorporated. Wirth v. City of Port Washington, 2001 WI App 277, 248 Wis. 2d 893, 637 N.W.2d 442, 01-0583.

66.0203 Annotation The date a petition is "entertained" under sub. (9) (h) is the date the petition is filed with the circuit court. Town of Sheboygan v. City of Sheboygan, 2001 WI App 279, 248 Wis. 2d 904, 637 N.W.2d 770, 01-1129.

66.0203 Annotation There are significant conflicts between a contingent narrative description that provides for more than one location and the sub. (2) (c) requirement that the petition describe the territory to be incorporated with sufficient accuracy to determine its location. Town of Campbell v. City of La Crosse, 2003 WI App 139, 266 Wis. 2d 107, 667 N.W.2d 356, 02-1150.

66.0203 Annotation Under the rule of prior precedence, in case of conflict between competing annexations, or between an annexation and a proceeding for the incorporation of a city or village, the proceeding first instituted has precedence, and the later one must yield. Annexation proceedings did not lose priority status when the ordinances were deemed invalid and dismissed by the circuit court but subsequently vindicated on appeal. Town of Campbell v. City of La Crosse, 2003 WI App 139, 266 Wis. 2d 107, 667 N.W.2d 356, 02-1150.



66.0205 Standards to be applied by the circuit court.

66.0205  Standards to be applied by the circuit court. Before referring the incorporation petition as provided in s. 66.0203 (2) to the board, the court shall determine whether the petition meets the formal and signature requirements and shall further find that the following minimum requirements are met:

66.0205(1) (1) Isolated village. Area, one-half square mile; resident population, 150.

66.0205(2) (2) Isolated city. Area, one square mile; resident population, 1,000; density, at least 500 persons in any one square mile.

66.0205(3) (3) Metropolitan village. Area, 2 square miles; resident population, 2,500; density, at least 500 persons in any one square mile.

66.0205(4) (4) Metropolitan city. Area, 3 square miles; resident population, 5,000; density, at least 750 persons in any one square mile.

66.0205(5) (5) Standards when near 1st, 2nd or 3rd class city. If the proposed boundary of a metropolitan village or city is within 10 miles of the boundary of a 1st class city or 5 miles of a 2nd or 3rd class city, the minimum area requirements are 4 and 6 square miles for villages and cities, respectively.

66.0205 History History: 1977 c. 29; 1999 a. 150 s. 37; Stats. 1999 s. 66.0205; 2003 a. 171.

66.0205 Annotation The 4 square mile requirement of sub. (5) was met when 4.2 square miles of village land were proposed for annexation, although 2.5 square miles of that land was within floodway lines. In re Petition of Township of Campbell, 78 Wis. 2d 246, 254 N.W.2d 241 (1977).



66.0207 Standards to be applied by the board.

66.0207  Standards to be applied by the board.

66.0207(1) (1) The board may approve for referendum only those proposed incorporations which meet the following requirements:

66.0207(1)(a) (a) Characteristics of territory. The entire territory of the proposed village or city shall be reasonably homogeneous and compact, taking into consideration natural boundaries, natural drainage basin, soil conditions, present and potential transportation facilities, previous political boundaries, boundaries of school districts, shopping and social customs. An isolated municipality shall have a reasonably developed community center, including some or all features such as retail stores, churches, post office, telecommunications exchange and similar centers of community activity.

66.0207(1)(b) (b) Territory beyond the core. The territory beyond the most densely populated one-half square mile specified in s. 66.0205 (1) or the most densely populated square mile specified in s. 66.0205 (2) shall have an average of more than 30 housing units per quarter section or an assessed value, as defined in s. 66.0217 (1) (a) for real estate tax purposes, more than 25% of which is attributable to existing or potential mercantile, manufacturing or public utility uses. The territory beyond the most densely populated square mile as specified in s. 66.0205 (3) or (4) shall have the potential for residential or other urban land use development on a substantial scale within the next 3 years. The board may waive these requirements to the extent that water, terrain or geography prevents the development.

66.0207(2) (2) In addition to complying with each of the applicable standards set forth in sub. (1) and s. 66.0205 in order to be approved for referendum, a proposed incorporation must be in the public interest as determined by the board upon consideration of the following:

66.0207(2)(a) (a) Tax revenue. The present and potential sources of tax revenue appear sufficient to defray the anticipated cost of governmental services at a local tax rate which compares favorably with the tax rate in a similar area for the same level of services.

66.0207(2)(b) (b) Level of services. The level of governmental services desired or needed by the residents of the territory compared to the level of services offered by the proposed village or city and the level available from a contiguous municipality which files a certified copy of a resolution as provided in s. 66.0203 (6).

66.0207(2)(c) (c) Impact on the remainder of the town. The impact, financial and otherwise, upon the remainder of the town from which the territory is to be incorporated.

66.0207(2)(d) (d) Impact on the metropolitan community. The effect upon the future rendering of governmental services both inside the territory proposed for incorporation and elsewhere within the metropolitan community. There shall be an express finding that the proposed incorporation will not substantially hinder the solution of governmental problems affecting the metropolitan community.

66.0207 History History: 1977 c. 29; 1983 a. 189 s. 329 (14); 1985 a. 297 s. 76; 1999 a. 150 s. 38; Stats. 1999 s. 66.0207; 2003 a. 171.

66.0207 Annotation The delegation of legislative power under sub. (2) (d) is constitutional. Westring v. James, 71 Wis. 2d 462, 238 N.W.2d 695 (1976).

66.0207 Annotation Incorporation of a town in a metropolitan area is discussed. Pleasant Prairie v. Department of Local Affairs and Development, 113 Wis. 2d 327, 334 N.W.2d 893 (1983).

66.0207 Annotation That the department approved annexations that helped create fragmented town borders did not render arbitrary and capricious the department's determination that the town's proposed incorporation did not meet the requirement of homogeneity and compactness. Incorporation of the Town of Pewaukee, 186 Wis. 2d 515, 521 N.W.2d 453 (Ct. App. 1994).

66.0207 Annotation Whether incorporation would benefit the proposed village area is not the standard for allowing incorporation. An area must meet all the requirements of subs. (1) and (2). Walag v. DOA, 2001 WI App 217, 247 Wis. 2d 850, 634 N.W.2d 906, 00-3513.



66.0209 Review of incorporation-related orders and decisions.

66.0209  Review of incorporation-related orders and decisions.

66.0209(1)(1) The order of the circuit court made under s. 66.0203 (8) or (9) (f) may be appealed to the court of appeals.

66.0209(2) (2) The decision of the board made under s. 66.0203 (9) is subject to judicial review under ch. 227.

66.0209(3) (3) Where a proceeding for judicial review is commenced under sub. (2), appeal under sub. (1) may not be taken and the time in which the appeal may be taken does not commence to run until judgment is entered in the proceeding for judicial review.

66.0209(4) (4) An incorporation referendum ordered by the circuit court under s. 66.0203 (9) (f) may not be stayed pending the outcome of further litigation, unless the court of appeals or the supreme court, upon an appeal or upon the filing of an original action in the supreme court, concludes that a strong probability exists that the order of the circuit court or the decision of the board will be set aside.

66.0209 History History: 1977 c. 29, 187; Sup. Ct. Order, 146 Wis. 2d xiii (1988); 1999 a. 150 s. 39; Stats. 1999 s. 66.0209; 2001 a. 103; 2003 a. 171.

66.0209 Annotation When a petition to incorporate is dismissed due to DOA disapproval, sub. (2) prevents appellate court review prior to judicial review under ch. 227. Petition to Incorporate Powers Lake Village, 171 Wis. 2d 659, 492 N.W.2d 342 (Ct. App. 1992).



66.0211 Incorporation referendum procedure.

66.0211  Incorporation referendum procedure.

66.0211(1)(1)  Order. The circuit court's order for an incorporation referendum shall specify the voting place and the date of the referendum, which shall be not less than 6 weeks from the date of the order, and name 3 inspectors of election. If the order is for a city incorporation referendum the order shall further specify that 7 alderpersons shall be elected at large from the proposed city. The city council at its first meeting shall determine the number and boundaries of wards in compliance with s. 5.15 (1) and (2), and the combination of wards into aldermanic districts. The number of alderpersons per aldermanic district shall be determined by charter ordinance.

66.0211(2) (2) Notice of referendum. Notice of the referendum shall be given by publication of the order of the circuit court in a newspaper having general circulation in the territory. Publication shall be once a week for 4 successive weeks. The first publication may not be more than 4 weeks before the referendum.

66.0211(3) (3) Return. An incorporation referendum shall be conducted in the same manner as an annexation referendum under s. 66.0217 (7) to the extent applicable except that the ballot shall contain the words "For a city [village]" and "Against a city [village]". The inspectors shall make a return to the circuit court.

66.0211(4) (4) Costs. If the referendum is against incorporation, the costs of the election shall be borne by the towns involved in the proportion that the number of electors of each town within the territory proposed to be incorporated, voting in the referendum, bears to the total number of electors in the territory voting in the referendum. If the referendum is for a village or city, the costs shall be charged against the municipality in the apportionment of town assets.

66.0211(5) (5) Certification of incorporation. If a majority of the votes in an incorporation referendum are cast in favor of a village or city, the clerk of the circuit court shall certify the fact to the secretary of state and supply the secretary of state with a copy of a description of the legal boundaries of the village or city and the associated population and a copy of a plat of the village or city. Within 10 days of receipt of the description and plat, the secretary of state shall forward 2 copies to the department of transportation and one copy each to the department of administration and the department of revenue. The secretary of state shall issue a certificate of incorporation and record the certificate.

66.0211 History History: 1971 c. 304; 1973 c. 37, 90; 1977 c. 29 s. 1654 (8) (c); 1977 c. 273; 1979 c. 361 s. 112; 1981 c. 4 s. 19; 1981 c. 377; 1993 a. 184; 1995 a. 27, s. 9116 (5); 1999 a. 150 s. 40; Stats. 1999 s. 66.0211; 2011 a. 32.

66.0211 Annotation A referendum is effective immediately if the majority of votes are for incorporation. 70 Atty. Gen. 128.



66.0213 Powers of new village or city: elections; adjustment of taxes; reorganization as village.

66.0213  Powers of new village or city: elections; adjustment of taxes; reorganization as village.

66.0213(1) (1)  Village or city powers. A village or city incorporated under ss. 66.0201 to 66.0213 is a body corporate and politic, with powers and privileges of a municipal corporation at common law and conferred by these statutes.

66.0213(2) (2) Existing ordinances. Ordinances in force in the territory incorporated or any part of the territory, to the extent not inconsistent with chs. 61 and 62, continue in force until altered or repealed.

66.0213(3) (3) Interim officers. All officers of the village or town embracing the territory that is incorporated as a village or city continue in their powers and duties until the first meeting of the board of trustees or common council at which a quorum is present. Until a village or city clerk is chosen and qualified all oaths of office and other papers shall be filed with the circuit court with which the petition was filed. The court shall deliver the oaths and other papers with the petition to the village or city clerk when that clerk qualifies.

66.0213(4) (4) First village or city election.

66.0213(4)(a)(a) Within 10 days after incorporation of the village or city, the county clerk of the county in which the petition was filed shall fix a time for the first election, and where appropriate designate the polling place or places, and name 3 inspectors of election for each place. The time for the election shall be fixed no less than 40 nor more than 50 days after the date of the certificate of incorporation issued by the secretary of state, irrespective of any other provision in the statutes. Nomination papers shall conform to ch. 8 to the extent applicable. Nomination papers shall be signed by not less than 5% nor more than 10% of the total votes cast at the referendum election, and be filed no later than 15 days before the time fixed for the election. Ten days' previous notice of the election shall be given by the county clerk by publication in the newspapers selected under s. 66.0211 (2) and by posting notices in 3 public places in the village or city, but failure to give notice does not invalidate the election.

66.0213(4)(b) (b) The election shall be conducted as prescribed by ch. 6. The inspectors shall make returns to the county clerk who shall, within 14 days after the election, canvass the returns and declare the result. The clerk shall notify the officers-elect and issue certificates of election. If the first election is on the first Tuesday in April the officers elected and their appointees shall commence and hold their offices as for a regular term. Otherwise they shall commence within 14 days and hold their offices until the regular village or city election and the qualification of their successors and the terms of their appointees expire as soon as successors qualify.

66.0213(5) (5) Taxes levied before incorporation; how collected and divided. If a village or city is incorporated after the assessment of taxes in any year and before the collection of the taxes, the tax assessed shall be collected by the town treasurer of the town or the town treasurers of the different towns of which the village or city formerly constituted a part, and all moneys collected from the tax levied for town purposes shall be divided between the village or city and the town or the towns, as provided by s. 66.0235 (13) (a) 1., for the division of property owned jointly by towns and villages.

66.0213(6) (6) Reorganization of city as village. If the population of any city falls below 1,000 as determined by the United States census, the council may upon filing of a petition conforming to the requirements of s. 8.40 containing the signatures of at least 15% of the electors submit at any general or city election the question whether the city shall reorganize as a village. If three-fifths of the votes cast on the question are for reorganization the mayor and council shall record the return in the office of the register of deeds, file a certified copy with the clerk of the circuit court, and immediately call an election, to be conducted as are village elections, for the election of village officers. Upon the qualification of the officers, the board of trustees shall declare the city reorganized as a village, and the reorganization is effective. The clerk shall certify a copy of the declaration to the secretary of state who shall file the declaration and endorse a memorandum of the declaration on the record of the certificate of incorporation of the city. Rights and liabilities of the city continue in favor of or against the village. Ordinances, so far as within the power of the village, remain in force until changed.

66.0213 History History: 1977 c. 203 s. 106, 1989 a. 192; 1991 a. 32, 316; 1993 a. 301, 329; 1995 a. 16 s. 2; 1995 a. 201, 216; 1999 a. 150 s. 41; Stats. 1999 s. 66.0213; 2011 a. 115, 130; 2013 a. 80; s. 13.92 (2) (i).



66.0215 Incorporation of certain towns adjacent to 1st class cities.

66.0215  Incorporation of certain towns adjacent to 1st class cities.

66.0215(1)(1)  Petition. If the resident population of a town exceeds 5,000 as shown by the last federal census or by a census under sub. (2), if the town is adjacent to a 1st class city and contains an equalized valuation in excess of $20,000,000 and if a petition signed by 100 or more persons, each an elector and taxpayer of the town, containing the signatures of at least 50% of the owners of real estate in the town and requesting submission of the question to the electors of the town, is filed with the clerk of the town, the procedure for becoming a 4th class city is initiated.

66.0215(2) (2) Referendum. At the next regular meeting of the town board following the filing of the petition under sub. (1), the board by resolution shall provide for a referendum by the electors of the town. The resolution shall conform to the requirements of s. 5.15 (1) and (2) and shall determine the numbers and boundaries of each ward of the proposed city and the time of voting, which may not be earlier than 6 weeks after the adoption of the resolution. The resolution may direct that a census be taken of the resident population of the territory on a day not more than 10 weeks previous to the date of the election, exhibiting the name of every head of a family and the name of every person who is a resident in good faith of the territory on that day, and the lot or quarter section of land on which that person resides, which shall be verified by the affixed affidavit of the person taking the census.

66.0215(3) (3) Notice of referendum. Notice of the referendum shall be given by publication of the resolution in a newspaper published in the town, if there is one, otherwise in a newspaper designated in the resolution, once a week for 4 successive weeks, the first publication to be not more than 4 weeks before the referendum.

66.0215(4) (4) Voting procedure. The referendum shall be conducted in the same manner as elections for supervisors of the town board. The question appearing on the ballot shall be "Shall the town of .... become a 4th class city?". Below the question shall appear 2 squares. To the left of one square shall appear the words "For a city" and to the left of the other square shall appear the words "Against a city". The inspectors shall make a return to the clerk of the town.

66.0215(5) (5) Certificate of incorporation. If a majority of the votes are cast in favor of a city the clerk shall certify the fact to the secretary of state, together with the result of the census, if any, and 4 copies of a description of the legal boundaries of the town and 4 copies of a plat of the town. The secretary of state shall then issue a certificate of incorporation, and record the certificate in a book kept for that purpose. Two copies of the description and plat shall be forwarded by the secretary of state to the department of transportation and one copy to the department of revenue.

66.0215(6) (6) City powers. A city incorporated under this section is a body corporate and politic, with the powers and privileges of a municipal corporation at common law and conferred by ch. 62.

66.0215(7) (7) Existing ordinances. Ordinances in force in the territory or any part of the territory, to the extent not inconsistent with ch. 62, continue in force until altered or repealed.

66.0215(8) (8) Interim officers. All officers of the town embracing the territory incorporated as a city continue in their powers and duties until the first meeting of the common council at which a quorum is present. Until a city clerk is chosen and qualified all oaths of office and other papers shall be filed with the town clerk, with whom the petition was filed, who shall deliver them with the petition to the city clerk when the city clerk is qualified.

66.0215(9) (9) First city election. Within 10 days after incorporation of the city, the town board and the town clerk who received the petition shall fix a time for the first city election, designate the polling place or places, and name 3 inspectors of election for each place. Ten days' previous notice of the election shall be given by the clerk by publication in the newspapers selected under sub. (3) and by posting notices in 3 public places in the city. Failure to give notice does not invalidate the election. The election shall be conducted as is prescribed by chs. 5 to 12. The inspectors shall make returns to the board which shall, within 14 days after the election, canvass the returns and declare the result. The clerk shall notify the officers-elect and issue certificates of election. If the first election is on the first Tuesday in April the officers elected and their appointees commence and hold their offices as for a regular term. Otherwise they commence within 14 days and hold until the regular city election and the qualification of their successors, and the term of their appointees expires as soon as successors qualify.

66.0215 History History: 1971 c. 304; 1977 c. 29 s. 1654 (8) (c); 1979 c. 89; 1981 c. 4 s. 19; 1981 c. 377; 1983 a. 532 s. 11; Stats. 1983 s. 66.012; 1991 a. 316; 1993 a. 329; 1995 a. 16 s. 2; 1995 a. 201; 1999 a. 150 s. 31; Stats. 1999 s. 66.0215; 2011 a. 115; 2013 a. 80.

66.0215 Annotation "Adjacent" under sub. (1) means "contiguous," not "near." City of Waukesha v. Salbashian, 128 Wis. 2d 334, 382 N.W.2d 52 (1986).



66.0216 Incorporation of certain towns contiguous to 2nd class cities.

66.0216  Incorporation of certain towns contiguous to 2nd class cities.

66.0216(1)(1)  Conditions. A town board may initiate the procedure for incorporating its town as a city or village under this section by adopting a resolution providing for a referendum by the electors of the town on the question of whether the town should become a city or village if on the date of the adoption of the resolution all of the following conditions are satisfied:

66.0216(1)(b) (b) The most recent federal decennial census shows that the resident population of the town exceeds 23,000.

66.0216(1)(c) (c) The town is contiguous to a 2nd class city with a resident population exceeding 75,000.

66.0216(1)(d) (d) The most recent per capita equalized valuation figures available from the department of revenue show that the per capita equalized valuation for the town is equal to or greater than the average per capita equalized valuation for all cities and villages in the state.

66.0216(1)(e) (e) The town board of the town is authorized to exercise village powers.

66.0216(1)(f) (f) The town contains at least 2,500 acres of land that has been zoned for industrial, commercial, communication, or public utility use.

66.0216(1)(g) (g) The town contains at least 400 acres of land actually used for industrial, commercial, communication, or public utility purposes.

66.0216(1)(h) (h) The common council of at least one 2nd class city that is contiguous to the town has adopted a resolution approving the incorporation of the town as a city or village.

66.0216(2) (2) Referendum resolution. The resolution of the town board required under sub. (1) shall do, or contain, all of the following:

66.0216(2)(a) (a) Certify that all of the conditions under sub. (1) are satisfied.

66.0216(2)(b) (b) Contain a description of the territory to be incorporated sufficiently accurate to determine its location and a statement that a scale map reasonably showing the boundaries of the territory is on file with the town clerk.

66.0216(2)(c) (c) If incorporation as a city is proposed, specify the number of members of the common council and the method of election, and specify the numbers and boundaries of the aldermanic districts.

66.0216(2)(d) (d) Determine the numbers and boundaries of each ward of the proposed city or village, conforming to the requirements of s. 5.15 (1) and (2).

66.0216(2)(e) (e) Determine the date of the referendum, which may not be earlier than 6 weeks after the adoption of the resolution.

66.0216(3) (3) Notice of referendum. The town clerk shall publish the resolution adopted under sub. (1) in a newspaper published in the town. If no newspaper is published in the town, the town clerk shall publish the resolution in a newspaper designated in the resolution. The town clerk shall publish the resolution once a week for 4 successive weeks, the first publication to be not more than 4 weeks before the referendum.

66.0216(4) (4) Voting procedure. The referendum shall be conducted in the same manner as elections for town board supervisors. The question appearing on the ballot shall be: "Shall the town of .... become a city?" or "Shall the town of .... become a village?" Below the question shall appear 2 squares. To the left of one square shall appear the words "For a city" or "For a village," and to the left of the other square shall appear the words "Against a city" or "Against a village." The inspectors shall make a return to the town clerk.

66.0216(5) (5) Certificate of incorporation. If a majority of the votes are cast in favor of a city or village, the town clerk shall certify that fact to the secretary of state, together with 4 copies of a description of the legal boundaries of the town, and 4 copies of a plat of the town. The town clerk shall also send the secretary of state an incorporation fee of $1,000. Upon receipt of the town clerk's certification, the incorporation fee, and other required documents, the secretary of state shall issue a certificate of incorporation and record the certificate in a book kept for that purpose. The secretary of state shall provide 2 copies of the description and plat to the department of transportation and one copy to the department of revenue. The town clerk shall also transmit a copy of the certification and the resolution under sub. (1) to the county clerk.

66.0216(6) (6) Action. No action to contest the validity of an incorporation under this section on any grounds, whether procedural or jurisdictional, may be commenced after 60 days from the date of issuance of the certificate of incorporation by the secretary of state. In any such action, the burden of proof as to all issues is upon the person bringing the action to show that the incorporation is not valid. An action contesting an incorporation shall be given preference in the circuit court

66.0216(7) (7) City or village powers. A city or village incorporated under this section is a body corporate and politic, with the powers and privileges of a municipal corporation at common law and conferred by ch. 61 or 62.

66.0216(8) (8) Existing ordinances. Ordinances in force in the territory or any part of the territory, to the extent not inconsistent with ch. 61 or 62, continue in force until altered or repealed.

66.0216(9) (9) Interim officers, first city or village election. Section 66.0215 (8) and (9), as it applies to a town that is incorporated as a city under s. 66.0215, applies to a town that is incorporated as a city or village under this section.

66.0216(10) (10) Sunset. This section does not apply after June 30, 2010.

66.0216 History History: 2005 a. 25, 254; 2007 a. 96; 2013 a. 80.



66.0217 Annexation initiated by electors and property owners.

66.0217  Annexation initiated by electors and property owners.

66.0217(1)(1)  Definitions. In this section, unless the context clearly requires otherwise:

66.0217(1)(a) (a) "Assessed value" means the value for general tax purposes as shown on the tax roll for the year next preceding the filing of any petition for annexation.

66.0217(1)(b) (b) "Department" means the department of administration.

66.0217(1)(c) (c) "Legal description" means a complete description of land to be annexed without internal references to any other document, and shall be described in one of the following ways:

66.0217(1)(c)1. 1. By metes and bounds commencing at a monument at the section or quarter section corner or at the end of a boundary line of a recorded private claim or federal reservation in which the annexed land is located and in one of the following ways:

66.0217(1)(c)1.a. a. By government lot.

66.0217(1)(c)1.b. b. By recorded private claim.

66.0217(1)(c)1.c. c. By quarter section, section, township and range.

66.0217(1)(c)2. 2. If the land is located in a recorded and filed subdivision or in an area subject to a certified survey map, by reference as described in s. 236.28 or s. 236.34 (3).

66.0217(1)(d) (d) "Owner" means the holder of record of an estate in possession in fee simple, or for life, in land or real property, or a vendee of record under a land contract for the sale of an estate in possession in fee simple or for life but does not include the vendor under a land contract. A tenant in common or joint tenant is an owner to the extent of his or her interest.

66.0217(1)(e) (e) "Petition" includes the original petition and any counterpart of the original petition.

66.0217(1)(f) (f) "Real property" means land and the improvements to the land.

66.0217(1)(g) (g) "Scale map" means a map that accurately reflects the legal description of the property to be annexed and the boundary of the annexing city or village, and that includes a graphic scale on the face of the map.

66.0217(2) (2) Direct annexation by unanimous approval. Except as provided in this subsection and sub. (14), and subject to ss. 66.0301 (6) (d) and 66.0307 (7), if a petition for direct annexation signed by all of the electors residing in the territory and the owners of all of the real property in the territory is filed with the city or village clerk, and with the town clerk of the town or towns in which the territory is located, together with a scale map and a legal description of the property to be annexed, an annexation ordinance for the annexation of the territory may be enacted by a two-thirds vote of the elected members of the governing body of the city or village without compliance with the notice requirements of sub. (4). In an annexation under this subsection, subject to sub. (6), the person filing the petition with the city or village clerk and the town clerk shall, within 5 days of the filing, mail a copy of the scale map and a legal description of the territory to be annexed to the department and the governing body shall review the advice of the department, if any, before enacting the annexation ordinance. No territory may be annexed by a city or village under this subsection unless the territory to be annexed is contiguous to the annexing city or village.

66.0217(3) (3) Other methods of annexation. Subject to ss. 66.0301 (6) (d) and 66.0307 (7), and except as provided in sub. (14), territory contiguous to a city or village may be annexed to the city or village in the following ways:

66.0217(3)(a) (a) Direct annexation by one-half approval. A petition for direct annexation may be filed with the city or village clerk if it has been signed by either of the following:

66.0217(3)(a)1. 1. A number of qualified electors residing in the territory subject to the proposed annexation equal to at least the majority of votes cast for governor in the territory at the last gubernatorial election, and either of the following:

66.0217(3)(a)1.a. a. The owners of one-half of the land in area within the territory.

66.0217(3)(a)1.b. b. The owners of one-half of the real property in assessed value within the territory.

66.0217(3)(a)2. 2. If no electors reside in the territory subject to the proposed annexation, by either of the following:

66.0217(3)(a)2.a. a. The owners of one-half of the land in area within the territory.

66.0217(3)(a)2.b. b. The owners of one-half of the real property in assessed value within the territory.

66.0217(3)(b) (b) Annexation by referendum. A petition for a referendum on the question of annexation may be filed with the city or village clerk signed by a number of qualified electors residing in the territory equal to at least 20% of the votes cast for governor in the territory at the last gubernatorial election, and the owners of at least 50% of the real property either in area or assessed value. The petition shall conform to the requirements of s. 8.40.

66.0217(4) (4) Notice of proposed annexation.

66.0217(4)(a)(a) An annexation under sub. (3) shall be initiated by publishing in the territory proposed for annexation a class 1 notice, under ch. 985, of intention to circulate an annexation petition. The notice shall contain:

66.0217(4)(a)1. 1. A statement of intention to circulate an annexation petition.

66.0217(4)(a)2. 2. A legal description of the territory proposed to be annexed and a copy of a scale map.

66.0217(4)(a)3. 3. The name of the city or village to which the annexation is proposed.

66.0217(4)(a)4. 4. The name of the town or towns from which the territory is proposed to be detached.

66.0217(4)(a)5. 5. The name and post-office address of the person causing the notice to be published who shall be an elector or owner in the area proposed to be annexed.

66.0217(4)(a)6. 6. A statement that a copy of the scale map may be inspected at the office of the town clerk for the territory proposed to be annexed and the office of the city or village clerk for the city or village to which the territory is proposed to be annexed.

66.0217(4)(b) (b) The person who has the notice published shall serve a copy of the notice, within 5 days after its publication, upon the clerk of each municipality affected, upon the clerk of each school district affected and upon each owner of land in a town if that land will be in a city or village after the annexation. Service may be either by personal service or by certified mail with return receipt requested. If required under sub. (6) (a), a copy of the notice shall be mailed to the department as provided in that paragraph.

66.0217(5) (5) Annexation petition.

66.0217(5)(a)(a) An annexation petition under this section shall state the purpose of the petition, contain a legal description of the territory proposed to be annexed and have attached a scale map. The petition shall also specify the population of the territory. In this paragraph, "population" means the population of the territory as shown by the last federal census, by any subsequent population estimate certified as acceptable by the department or by an actual count certified as acceptable by the department.

66.0217(5)(b) (b) No person who has signed a petition may withdraw his or her name from the petition. No additional signatures may be added after a petition is filed.

66.0217(5)(c) (c) The circulation of the petition shall commence not less than 10 days nor more than 20 days after the date of publication of the notice of intention to circulate. The annexation petition is void unless filed within 6 months of the date of publication of the notice.

66.0217(6) (6) Department review of annexations.

66.0217(6)(a)(a) Annexations within populous counties. No annexation proceeding within a county having a population of 50,000 or more is valid unless the person publishing a notice of annexation under sub. (4) mails a copy of the notice to the clerk of each municipality affected and the department, together with any fee imposed under s. 16.53 (14), within 5 days of the publication. The department shall within 20 days after receipt of the notice mail to the clerk of the town within which the territory lies and to the clerk of the proposed annexing village or city a notice that states whether in its opinion the annexation is in the public interest or is against the public interest and that advises the clerks of the reasons the annexation is in or against the public interest as defined in par. (c). The annexing municipality shall review the advice before final action is taken.

66.0217(6)(b) (b) Alternative dispute resolution. The department shall make available on its public Web site a list of persons who identify themselves to the department as professionals qualified to facilitate alternative dispute resolution of annexation, boundary, and land use disputes. Persons identifying themselves to the department as qualified professionals shall submit to the department a brief description of their qualifications, including membership in relevant professional associations and certifications in areas such as planning and alternative dispute resolution. The department may edit the descriptions for inclusion on the list using any criteria that, in the department's determination, is appropriate. The department may include with the list a disclaimer that the department is not responsible for the accuracy of the descriptions, and that inclusion of a person on the list does not represent endorsement by the department. The department may include links from the list to other websites, such as those of relevant professional associations and county dispute resolution centers.

66.0217(6)(c) (c) Definition of public interest. For purposes of this subsection "public interest" is determined by the department after consideration of the following:

66.0217(6)(c)1. 1. Whether the governmental services, including zoning, to be supplied to the territory could clearly be better supplied by the town or by some other village or city whose boundaries are contiguous to the territory proposed for annexation which files with the circuit court a certified copy of a resolution adopted by a two-thirds vote of the elected members of the governing body indicating a willingness to annex the territory upon receiving an otherwise valid petition for the annexation of the territory.

66.0217(6)(c)2. 2. The shape of the proposed annexation and the homogeneity of the territory with the annexing village or city and any other contiguous village or city.

66.0217(6)(d) (d) Direct annexation by unanimous approval.

66.0217(6)(d)1.1. Upon the request of the town affected by the annexation, the department shall review an annexation under sub. (2) to determine whether the annexation violates any of the following, provided that the town submits its request to the department within 30 days of the enactment of the annexation ordinance:

66.0217(6)(d)1.a. a. The requirement under sub. (2) regarding the contiguity of the territory to be annexed with the annexing city or village.

66.0217(6)(d)1.b. b. The requirement under sub. (14) (b).

66.0217(6)(d)2. 2. Following its review, and within 20 days of receiving the town's request, the department shall send a copy of its findings to any affected landowner, the town affected by the annexation, and the annexing city or village. If the department does not complete its review and send a copy of its findings within 20 days of receiving the town's request, the effect on the town and the annexing city or village shall be the same as if the department found no violation of the requirements specified in subd. 1. If the department finds that an annexation violates any requirement specified in subd. 1., the town from which territory is annexed may, within 45 days of its receipt of the department's findings, challenge the annexation in circuit court.

66.0217(6)(d)3. 3. If the town commences an action to challenge the annexation and the circuit court rules against the town, the town shall pay the court costs and the city's or village's reasonable attorney fees incurred in defending the annexation. If the town commences an action to challenge the annexation and the circuit court rules in the town's favor and upholds the town's challenge, the city or village shall pay the court costs and the town's reasonable attorney fees incurred in challenging the annexation.

66.0217(7) (7) Referendum.

66.0217(7)(a)(a) Notice.

66.0217(7)(a)1.1. Within 60 days after the filing of the petition under sub. (3), the common council or village board may accept or reject the petition and if rejected no further action may be taken on the petition. Acceptance may consist of adoption of an annexation ordinance. Failure to reject the petition obligates the city or village to pay the cost of any referendum favorable to annexation.

66.0217(7)(a)2. 2. If the petition is not rejected the clerk of the city or village with whom the annexation petition is filed shall give written notice of the petition by personal service or registered mail with return receipt requested to the clerk of any town from which territory is proposed to be detached and shall give like notice to any person who files a written request with the clerk. The notice shall indicate whether the petition is for direct annexation or whether it requests a referendum on the question of annexation.

66.0217(7)(a)3. 3. If the notice indicates that the petition is for a referendum on the question of annexation, the clerk of the city or village shall file the notice as provided in s. 8.37. If the notice indicates that the petition is for a referendum on the question of annexation, the town clerk shall give notice as provided in par. (c) of a referendum of the electors residing in the area proposed for annexation to be held not less than 70 days nor more than 100 days after the date of personal service or mailing of the notice required under this paragraph. If the notice indicates that the petition is for direct annexation, no referendum shall be held unless within 30 days after the date of personal service or mailing of the notice required under this paragraph, a petition conforming to the requirements of s. 8.40 requesting a referendum is filed with the town clerk as provided in s. 8.37, signed by at least 20% of the electors residing in the area proposed to be annexed. If a petition requesting a referendum is filed, the clerk shall give notice as provided in par. (c) of a referendum of the electors residing in the area proposed for annexation to be held not less than 70 days nor more than 100 days after the receipt of the petition and shall mail a copy of the notice to the clerk of the city or village to which the annexation is proposed. The referendum shall be held at a convenient place within the town to be specified in the notice.

66.0217(7)(b) (b) Clerk to act. If more than one town is involved, the city or village clerk shall determine as nearly as is practicable which town contains the most electors in the area proposed to be annexed and shall indicate in the notice required under par. (a) that determination. The clerk of the town so designated shall perform the duties required under this subsection and the election shall be conducted in the town as are other elections.

66.0217(7)(c) (c) Publication of notice. The notice shall be published in a newspaper of general circulation in the area proposed to be annexed on the publication day next preceding the referendum election and one week prior to that publication.

66.0217(7)(d) (d) How conducted. The referendum shall be conducted by the town election officials but the town board may reduce the number of election officials for that election. The ballots shall contain the words "For annexation" and "Against annexation" and shall otherwise conform to the provisions of s. 5.64 (2). The election shall be conducted as are other town elections in accordance with chs. 6 and 7 to the extent applicable.

66.0217(7)(e) (e) Canvass; statement to be filed. The election inspectors shall make a statement of the holding of the election showing the whole number of votes cast, and the number cast for and against annexation, attach their affidavit to the statement and immediately file it in the office of the town clerk. They shall file a certified statement of the results in the office of the clerk of each other municipality affected.

66.0217(7)(f) (f) Costs. If the referendum is against annexation, the costs of the election shall be borne by the towns involved in the proportion that the number of electors of each town within the territory proposed to be annexed, voting in the referendum, bears to the total number of electors in that territory, voting in the referendum.

66.0217(7)(g) (g) Effect. If the result of the referendum is against annexation, all previous proceedings are nullified. If the result of the referendum is for annexation, failure of any town official to perform literally any duty required by this section does not invalidate the annexation.

66.0217(8) (8) Annexation ordinance.

66.0217(8)(a)(a) An ordinance for the annexation of the territory described in the annexation petition under sub. (3) may be enacted by a two-thirds vote of the elected members of the governing body not less than 20 days after the publication of the notice of intention to circulate the petition and not later than 120 days after the date of filing with the city or village clerk of the petition for annexation or of the referendum election if favorable to the annexation. If the annexation is subject to sub. (6) the governing body shall first review the reasons given by the department that the proposed annexation is against the public interest. An ordinance under this subsection may temporarily designate the classification of the annexed area for zoning purposes until the zoning ordinance is amended as prescribed in s. 62.23 (7) (d). Before introduction of an ordinance containing a temporary classification, the proposed classification shall be referred to and recommended by the plan commission. The authority to make a temporary classification is not effective when the county ordinance prevails during litigation as provided in s. 59.69 (7).

66.0217(8)(b) (b) The ordinance may annex the territory to an existing ward or may create an additional ward.

66.0217(8)(c) (c) The annexation is effective upon enactment of the annexation ordinance. The board of school directors in a 1st class city is not required to administer the schools in any territory annexed to the city until July 1 following the annexation.

66.0217(9) (9) Filing requirements; surveys.

66.0217(9)(a)(a) The clerk of a city or village which has annexed territory shall file immediately with the secretary of state a certified copy of the ordinance, certificate and plat, and shall send one copy to each company that provides any utility service in the area that is annexed. The clerk shall record the ordinance with the register of deeds and file a signed copy of the ordinance with the clerk of any affected school district. Failure to file, record or send does not invalidate the annexation and the duty to file, record or send is a continuing one. The ordinance that is filed, recorded or sent shall describe the annexed territory and the associated population. The information filed with the secretary of state shall be utilized in making recommendations for adjustments to entitlements under the federal revenue sharing program and distribution of funds under ch. 79. The clerk shall certify annually to the secretary of state and record with the register of deeds a legal description of the total boundaries of the municipality as those boundaries existed on December 1, unless there has been no change in the 12 months preceding.

66.0217(9)(b) (b) Within 10 days of receipt of the ordinance, certificate and plat, the secretary of state shall forward 2 copies of the ordinance, certificate and plat to the department of transportation, one copy to the department of administration, one copy to the department of revenue, one copy to the department of public instruction, one copy to the department, one copy to the department of natural resources, one copy to the department of agriculture, trade and consumer protection and 2 copies to the clerk of the municipality from which the territory was annexed.

66.0217(9)(c) (c) Any city or village may direct a survey of its present boundaries to be made, and when properly attested the survey and plat may be filed in the office of the register of deeds in the county in which the city or village is located. Upon filing, the survey and plat are prima facie evidence of the facts set forth in the survey and plat.

66.0217(10) (10) Qualifications of electors and owners; elector determination.

66.0217(10)(a)(a) Under this section, qualifications as to electors and owners shall be determined as of the date of filing a petition, except that all qualified electors residing in the territory proposed for annexation on the day of a referendum election may vote in the election. Residence and ownership shall be bona fide and not acquired for the purpose of defeating or invalidating the annexation proceedings.

66.0217(10)(b) (b) For purposes of this section, if a number of electors cannot be determined on the basis of reported election statistics, the number shall be determined in accordance with s. 60.74 (6).

66.0217(11) (11) Action to contest annexation.

66.0217(11)(a)(a) An action on any grounds, whether procedural or jurisdictional, to contest the validity of an annexation shall be commenced within the time after adoption of the annexation ordinance provided by s. 893.73 (2). During the action, the application of, and jurisdiction over, any county zoning in the area annexed is as provided under s. 59.69 (7).

66.0217(11)(b) (b) An action contesting an annexation shall be given preference in the circuit court. The court and the parties are encouraged to consider the application of s. 802.12 to an action contesting an annexation.

66.0217(11)(c) (c) Except as provided in sub. (6) (d) 2., no action on any grounds, whether procedural or jurisdictional, to contest the validity of an annexation under sub. (2), may be brought by any town.

66.0217(12) (12) Validity of plats. If an annexation is declared invalid but before the declaration and subsequent to the annexation a plat is submitted and is approved as required in s. 236.10 (1) (a), the plat is validly approved despite the invalidity of the annexation.

66.0217(13) (13) Effective date of annexations. Because the creation of congressional, legislative, supervisory and aldermanic districts of equal population is a matter of statewide concern, any annexation action that affects a tract of land that is the subject of an ordinance enacted or resolution adopted by any city during the period from January 1, 1990, to April 1, 1991, or any later date, expressing an intent to not exercise the city's authority to annex territory before April 1, 1991, or the specified later date, taken by a municipality during the period beginning on April 1 of the year commencing after each federal decennial census of population and ending on June 30 of the year commencing after that census, is effective on July 1 of the year commencing after that census or at such later date as may be specified in the annexation ordinance. This subsection first applies to annexations effective after March 31, 1991.

66.0217(14) (14) Limitations on annexation authority.

66.0217(14)(a)(a)

66.0217(14)(a)1.1. Except as provided in subd. 2., no territory may be annexed by a city or village under this section unless the city or village agrees to pay annually to the town, for 5 years, an amount equal to the amount of property taxes that the town levied on the annexed territory, as shown by the tax roll under s. 70.65, in the year in which the annexation is final.

66.0217(14)(a)2. 2. No payments under subd. 1. must be made if the city or village, and the town, enter into a boundary agreement under s. 66.0225, 66.0301, or 66.0307.

66.0217(14)(b) (b) No territory may be annexed by a city or village under this section if no part of the city or village is located in the same county as the territory that is subject to the proposed annexation unless the town board adopts a resolution approving the proposed annexation.

66.0217(15) (15) Law applicable. Section 66.0203 (8) (c) applies to annexations under this section.

66.0217 History History: 1973 c. 37, 90, 143, 333; 1977 c. 29 ss. 698, 1654 (8) (c); 1977 c. 187 s. 134; 1977 c. 315, 447; 1979 c. 323; 1979 c. 361 s. 112; 1983 a. 29, 189, 219; 1985 a. 225; 1987 a. 391; 1989 a. 192; 1991 a. 5, 39, 269, 316; 1993 a. 16, 247, 301, 329, 491; 1995 a. 27 ss. 3308 to 3312, 9116 (5), 9145 (1); 1995 a. 201, 225; 1997 a. 27; 1999 a. 96; 1999 a. 150 ss. 44 to 47, 49 to 60, 63 to 65; Stats. 1999 s. 66.0217; 1999 a. 182 s. 197; 2001 a. 16, 30; 2003 a. 171, 317, 327; 2007 a. 43; 2009 a. 366; 2011 a. 75, 128; 2013 a. 80.

66.0217 Cross-reference Cross-reference: See s. 62.071 for special provision for annexations to cities of the first class.

66.0217 Annotation In ascertaining whether a petition for annexation under sub. (2) (a) has been signed by the "owners of one-half of the land" in the proposed area of attachment, acreage within the territory constituting public streets and alleys is not to be taken into account in determining the sufficiency of the petition, no matter how owned or by whom. International Paper Co. v. Fond du Lac, 50 Wis. 2d 529, 184 N.W.2d 834 (1971).

66.0217 Annotation An annexation ordinance is not void simply because it divides the town into 2 parts. Town of Waukechon v. Shawano, 53 Wis. 2d 593, 193 N.W.2d 661 (1972).

66.0217 Annotation Although city limits did not extend the full width of a city-owned road, property on the other side was contiguous. When the boundaries of the parcel to be annexed were drawn by the petitioning landowners, the city could not be charged with arbitrary action. Town of Lyons v. Lake Geneva, 56 Wis. 2d 331, 202 N.W.2d 228 (1972).

66.0217 Annotation When property owners, in petitioning for annexation, divide a tract so as to control one parcel by property owners and the other by population, the 2 resulting annexations are valid. Town of Waukesha v. City of Waukesha, 58 Wis. 2d 525, 206 N.W.2d 585 (1973).

66.0217 Annotation Abundant benefits to the state from the annexation under review, including the provision of police, fire, and solid waste disposal services and library and recreational facilities satisfied the need factor of the rule of reason. Absent unfair inducement or pressures upon the petitioners for annexation, a showing of benefits to the annexed land can be considered on the question of need. Town of Lafayette v. City of Chippewa Falls, 70 Wis. 2d 610, 235 N.W.2d 435 (1975).

66.0217 Annotation An eligible elector and a qualified elector are identical. Chapter 6 applies to annexation referendum elector qualifications under sub. (6). Washington v. Altoona, 73 Wis. 2d 250, 243 N.W.2d 404 (1976).

66.0217 Annotation Direct annexation, not otherwise in conflict with the "rule of reason," was not invalidated because the petitioners were motivated by the desire to obtain a change in zoning of their land. Town of Pleasant Prairie v. City of Kenosha, 75 Wis. 2d 322, 249 N.W.2d 581 (1977).

66.0217 Annotation When an action challenging annexation was filed before the sub. (10) (a) limitation ran and the plaintiff town board had given no explicit authorization for commencement of an action, the subsequent attempt to ratify the commencement of the action was a nullity. Town of Nasewaupee v. City of Sturgeon Bay, 77 Wis. 2d 110, 251 N.W.2d 845 (1977).

66.0217 Annotation The sub. (5) (d) ballot language requirement is directory; substantial compliance is adequate. Town of Nasewaupee v. Sturgeon Bay, 146 Wis. 2d 492, 431 N.W.2d 699 (Ct. App. 1988).

66.0217 Annotation Under sub. (5) (g), annexation fails in cases of a tie vote. Town of Nasewaupee v. Sturgeon Bay, 146 Wis. 2d 492, 431 N.W.2d 699 (Ct. App. 1988).

66.0217 Annotation Under s. 893.73 (2) "adoption" refers to the legislative body's action of voting to approve an annexation ordinance and the statute of limitations begins to run as of that date. Town of Sheboygan v. City of Sheboygan, 150 Wis. 2d 210, 441 N.W.2d 752 (Ct. App. 1989).

66.0217 Annotation An annexation ordinance must meet "rule of reason" requirements. Application of the rule is discussed. Town of Menasha v. City of Menasha, 170 Wis. 2d 181, 488 N.W.2d 128 (Ct. App. 1992).

66.0217 Annotation A city could not reach across a lake to annex noncontiguous property. Town of Delavan v. City of Delavan, 176 Wis. 2d 516, 500 N.W.2d 268 (1993).

66.0217 Annotation The prohibition in sub. (4) of the withdrawal of names from a petition prevents the withdrawal of the entire petition. Town of De Pere v. City of De Pere, 184 Wis. 2d 278, 516 N.W.2d 1 (Ct. App. 1994).

66.0217 Annotation A town contesting an annexation under sub. (10) is not required to file a notice of claim under s. 893.80 against the annexing municipality. Town of Burke v. City of Madison, 225 Wis. 2d 615, 593 N.W.2d 822 (Ct. App. 1999), 98-0108.

66.0217 Annotation A petition under sub. (5) (a) must be circulated by a qualified elector residing within the territory to be annexed. City of Chippewa Falls v. Town Of Hallie, 231 Wis. 2d 85, 604 N.W.2d 300 (Ct. App. 1999), 99-0832.

66.0217 Annotation There are 3 prongs to the rule of reason: 1) that no arbitrary exclusions or irregularities appear in boundary lines; 2) that a need exists for the property; and 3) that the municipality commits no other misuse of discretion in the process. When direct annexation is initiated by property owners, generally, the annexing municipality is not charged with arbitrary action in drawing boundaries and the courts must be responsive to the property owners desires. The need requirement serves the purpose of furthering the policy favoring orderly growth of urban areas by preventing irrational gobbling up of territory. Town of Sugar Creek v. City of Elkhorn, 231 Wis. 2d 473, 605 N.W.2d 274 (Ct. App. 1999). 98-2514.

66.0217 Annotation Separation of lands by a river does not make them noncontiguous under this section. Town of Campbell v. City of La Crosse, 2001 WI App 201, 247 Wis. 2d 946, 634 N.W.2d 840, 00-1914.

66.0217 Annotation A municipality may not repeal an annexing ordinance already in effect by enacting a correcting ordinance. Town of Windsor v. Village of DeForest, 2003 WI App 114, 265 Wis. 2d 591, 666 N.W.2d 31, 02-0281.

66.0217 Annotation Under the rule of prior precedence, in case of conflict between competing annexations, or between an annexation and a proceeding for the incorporation of a city or village, the proceeding first instituted has precedence, and the later one must yield. Annexation proceedings did not lose priority status when the ordinances were deemed invalid and dismissed by the circuit court but subsequently vindicated on appeal. Town of Campbell v. City of La Crosse, 2003 WI App 139, 266 Wis. 2d 107, 667 N.W.2d 356, 02-1150.

66.0217 Annotation Section 66.021 (10) (now sub. (11)) does not prohibit an amendment to the complaint after the 90 days for filing the original complaint has run. Town of Campbell v. City of La Crosse, 2003 WI App 247, 268 Wis. 2d 253, 673 N.W.2d 696, 02-2541.

66.0217 Annotation If the petitioners for annexation are in need of services that the town cannot provide but the city can, the need factor under the rule of reason is met. When no need is shown by the property owners, the annexing municipality must have a reasonable present or demonstrable future need for a substantial portion of the annexed territory. Whether an annexation is in the interest of the public is not one of the factors in the rule of reason and is not for the courts to decide. Even if the state issues a letter under s. 66.021 (11) (now sub. (6)) that the annexation is not in the public interest, the statute requires only that the city consider it. Town of Campbell v. City of La Crosse, 2003 WI App 247, 268 Wis. 2d 253, 673 N.W.2d 696, 02-2541.

66.0217 Annotation A municipality is not required to enact a separate annexation ordinance for each of several parcels that are the subject of separate annexation petitions under sub. (2). Town of Baraboo v. Village of West Baraboo, 2005 WI App 96, 283 Wis. 2d 479, 699 N.W.2d 610, 04-0980.

66.0217 Annotation Sub. (2), when read together and compared with the subs. (6) and (8), does not require the village to inform the department of its intention to annex less than all of the parcels originally proposed for annexation that were submitted for the department's review. Town of Baraboo v. Village of West Baraboo, 2005 WI App 96, 283 Wis. 2d 479, 699 N.W.2d 610, 04-0980.

66.0217 Annotation Although an annexation petition may not be withdrawn by a petitioner once it is filed, neither sub. (2) nor De Pere prohibits a municipality from declining to annex a given parcel for any reason, including a petitioner's desire not to be annexed. Town of Baraboo v. Village of West Baraboo, 2005 WI App 96, 283 Wis. 2d 479, 699 N.W.2d 610, 04-0980.

66.0217 Annotation In rule of reason cases, there is an exception to the general rule that a municipality may not be charged with any arbitrariness in the boundaries of an owner-petitioned annexation if the municipality can be shown to have been the real controlling influence in selecting the boundaries. Providing forms to prospective annexation petitioners, preparing maps and legal descriptions for the petitions, and providing other advice and technical assistance to petitioners does not render the municipality the controlling influence behind the annexation petitions nor does arranging an informational meeting of adjacent property owners only after several property owners in the area had contacted the municipality requesting information regarding a possible annexation. Town of Baraboo v. Village of West Baraboo, 2005 WI App 96, 283 Wis. 2d 479, 699 N.W.2d 610, 04-0980.

66.0217 Annotation Sub. (11) (c) bars a town from contesting a direct annexation by unanimous approval under sub. (2). Under sub. (11) (c) an action to "contest the validity" of an annexation includes challenging an annexation as void. Barring such town actions does not render sub. (14) (b) 1. meaningless, as it still applies to annexations other than direct annexations by unanimous approval. While it may be true that towns may not use the threat of challenging the validity of an annexation to compel payments under sub. (14) (a) 1., that does not explain why a town could not use other means of compelling a village to pay the property tax set-off it owes the town. Town of Merrimac v. Village of Merrimac, 2008 WI App 98, 312 Wis. 2d 754, 753 N.W.2d 552, 07-2491.

66.0217 Annotation Sub. (11) (c) is unambiguous. Adopting the town's argument that before sub. (11) (c) can act to bar a town's suit, the city must show that the annexation under sub. (2) was valid would render the phrase "no action on any grounds, whether procedural or jurisdictional, to contest the validity of an annexation under sub. (2), may be brought by any town" meaningless. Darboy Joint Sanitary District No. 1 v. City of Kaukauna, 2013 WI App 113, ___ Wis. 2d ___, ___ N.W.2d ___, 12-2639.

66.0217 Annotation The legislature can constitutionally provide for the annexation of territory without a referendum. 60 Atty. Gen. 294.

66.0217 Annotation The rule of reason in Wisconsin annexations. Knowles, 1972 WLR 1125.



66.0219 Annexation by referendum initiated by city or village.

66.0219  Annexation by referendum initiated by city or village. As a complete alternative to any other annexation procedure, and subject to sub. (10) and ss. 66.0301 (6) (d) and 66.0307 (7), unincorporated territory which contains electors and is contiguous to a city or village may be annexed to the city or village under this section. The definitions in s. 66.0217 (1) apply to this section.

66.0219(1) (1) Procedure for annexation.

66.0219(1)(a)(a) The governing body of the city or village to which it is proposed to annex territory shall, by resolution adopted by two-thirds of the members-elect, declare its intention to apply to the circuit court for an order for an annexation referendum, and shall publish the resolution in a newspaper having general circulation in the area proposed to be annexed, as a class 1 notice, under ch. 985. The governing body shall prepare a scale map of the territory to be annexed, showing it in relation to the annexing city or village. The resolution shall contain a description of the territory to be affected, sufficiently accurate to determine its location, the name of the municipalities directly affected and the name and post-office address of the municipal official responsible for the publication of the resolution. A copy of the resolution together with the scale map shall be served upon the clerk of the town or towns from which the territory is to be detached within 5 days of the date of publication of the resolution. Service may be either by personal service or by registered mail and if by registered mail an affidavit shall be on file with the annexing body indicating the date on which the resolution was mailed. The annexation is considered commenced upon publication of the resolution.

66.0219(1)(b) (b) Application to the circuit court shall be by petition subscribed by the officers designated by the governing body, and shall have attached the scale map, a certified copy of the resolution of the governing body and an affidavit of the publication and filing required under par. (a). The petition shall be filed in the circuit court not less than 30 days but no more than 45 days after the publication of the notice of intention.

66.0219(2) (2) Protest to court by electors; hearing.

66.0219(2)(a)(a) If, prior to the date set for hearing upon an application filed under sub. (1) (b), there is filed with the court a petition signed by a number of qualified electors residing in the territory equal to at least a majority of the votes cast for governor in the territory at the last gubernatorial election or the owners of more than one-half of the real property in assessed value in the territory, protesting against the annexation of the territory, the court shall deny the application for an annexation referendum. If a number of electors cannot be determined on the basis of reported election statistics, the number shall be determined in accordance with s. 60.74 (6).

66.0219(2)(b) (b) If a petition protesting the annexation is found insufficient the court shall proceed to hear all parties interested for or against the application. The court may adjourn the hearing from time to time, direct a survey to be made and refer any question for examination and report. A town whose territory is involved in the proposed annexation shall, upon application, be a party and is entitled to be heard on any relevant matter.

66.0219(3) (3) Dismissal. If for any reason the proceedings are dismissed, the court may order entry of judgment against the city or village for disbursements or any part of disbursements incurred by the parties opposing the annexation.

66.0219(4) (4)

66.0219(4)(a)(a) If the court, after the hearing, is satisfied that the description of the territory or any survey is accurate and that the provisions of this section have been complied with, it shall make an order so declaring and shall direct a referendum election within the territory described in the order, on the question of whether the area should be annexed. Such order shall be filed as provided in s. 8.37. The order shall direct 3 electors named in the order residing in the town in which the territory proposed to be annexed lies, to perform the duties of inspectors of election.

66.0219(4)(b) (b) The referendum election shall be held not less than 70 days nor more than 100 days after the filing of the order as provided in s. 8.37, in the territory proposed for annexation, by the electors of that territory as provided in s. 66.0217 (7), so far as applicable. The ballots shall contain the words "For Annexation" and "Against Annexation". The certification of the election inspectors shall be filed with the clerk of the court, and the clerk of any municipality involved, but need not be filed or recorded with the register of deeds.

66.0219(4)(c) (c) All costs of the referendum election shall be borne by the petitioning city or village.

66.0219(5) (5) Determination by vote.

66.0219(5)(a)(a) If a majority of the votes cast at the referendum election is against annexation, no other proceeding under this section affecting the same territory or part of the same territory may be commenced by the same municipality until 6 months after the date of the referendum election.

66.0219(5)(b) (b) If a majority of the votes cast at the referendum election is for annexation, the territory shall be annexed to the petitioning city or village upon compliance with s. 66.0217 (9).

66.0219(6) (6) Temporary zoning of area proposed to be annexed. An interim zoning ordinance to become effective only upon approval of the annexation at the referendum election may be enacted by the governing body of the city or village. The ordinance may temporarily designate the classification of the annexed area for zoning purposes until the zoning ordinance is amended as prescribed in s. 62.23 (7) (d). The proposed interim zoning ordinance shall be referred to and recommended by the plan commission prior to introduction. Authority to make a temporary classification is not effective when the county zoning ordinance prevails during litigation as provided in s. 59.69 (7).

66.0219(7) (7) Appeal. An appeal from the order of the circuit court is limited to contested issues determined by the circuit court. An appeal shall not stay the conduct of the referendum election, if one is ordered, but the statement of the election results and the copies of the certificate and plat may not be filed with the secretary of state until the appeal has been determined.

66.0219(8) (8) Law applicable. Sections 66.0203 (8) (c) and 66.0217 (11) apply to annexations under this section.

66.0219(9) (9) Territory excepted. This section does not apply to any territory located in an area for which a certificate of incorporation was issued before February 24, 1959, by the secretary of state, even if the incorporation of the territory is later held to be invalid by a court.

66.0219(10) (10) Limitations on annexation authority.

66.0219(10)(a)(a)

66.0219(10)(a)1.1. Except as provided in subd. 2., no territory may be annexed by a city or village under this section unless the city or village agrees to pay annually to the town, for 5 years, an amount equal to the amount of property taxes that the town levied on the annexed territory, as shown by the tax roll under s. 70.65, in the year in which the annexation is final.

66.0219(10)(a)2. 2. No payments under subd. 1. must be made if the city or village, and the town, enter into a boundary agreement under s. 66.0225, 66.0301, or 66.0307.

66.0219(10)(b) (b) No territory may be annexed by a city or village under this section if no part of the city or village is located in the same county as the territory that is subject to the proposed annexation unless all of the following occur:

66.0219(10)(b)1. 1. The town board adopts a resolution approving the proposed annexation.

66.0219(10)(b)2. 2. The county board of the county in which the territory is located adopts a resolution approving the proposed annexation.

66.0219 History History: 1979 c. 89; 1987 a. 391; 1991 a. 269; 1993 a. 301, 329; 1995 a. 201; 1999 a. 150 s. 68; Stats. 1999 s. 66.0219; 1999 a. 182 s. 200; 2001 a. 30; 2003 a. 171, 317; 2007 a. 43; 2011 a. 75; 2013 a. 80.

66.0219 Cross-reference Cross-reference: See s. 281.43 (1m) for provision authorizing use of this section when the DNR orders sewer service to areas outside municipal limits.

66.0219 Annotation A trial court finding that no facts evinced a need for the city to acquire the proposed territory, thereby violating the rule of reason, would not be disturbed when it could be reasonably concluded from the adjudicative facts that: 1) the irregular shape and boundaries of the territory were designed arbitrarily and capriciously solely to assure the success of the annexation and to overcome the opposition of a majority of the electors residing in the towns; 2) a reasonable need for the annexation based on the claimed growth of the city and overflow of population into adjoining areas was not established; and 3) aside from a nursing home some 2 miles distant from the city boundary, there was no showing that the proposed annexation area was in need of the city's services which were adequately supplied by the towns. City of Beloit v. Town of Beloit, 47 Wis. 2d 377, 177 N.W.2d 361 (1970).

66.0219 Annotation The term "disbursements" in sub. (3) does not include attorney fees. City of Beloit v. Town of Beloit, 47 Wis. 2d 377, 177 N.W.2d 361 (1970).

66.0219 Annotation Under the rule of prior precedence, in case of conflict between competing annexations, or between an annexation and a proceeding for the incorporation of a city or village, the proceeding first instituted has precedence, and the later one must yield. Annexation proceedings did not lose priority status when the ordinances were deemed invalid and dismissed by the circuit court but subsequently vindicated on appeal. Town of Campbell v. City of La Crosse, 2003 WI App 139, 266 Wis. 2d 107, 667 N.W.2d 356, 02-1150.



66.0221 Annexation of and creation of town islands.

66.0221  Annexation of and creation of town islands.

66.0221(1)(1) Upon its own motion and subject to sub. (3) and ss. 66.0301 (6) (d) and 66.0307 (7), a city or village, by a two-thirds vote of the entire membership of its governing body, may enact an ordinance annexing territory which comprises a portion of a town or towns and which was completely surrounded by territory of the city or village on December 2, 1973. The ordinance shall include all surrounded town areas except those that are exempt by mutual agreement of all of the governing bodies involved. The annexation ordinance shall contain a legal description of the territory and the name of the town or towns from which the territory is detached. Upon enactment of the ordinance, the city or village clerk immediately shall file 6 certified copies of the ordinance in the office of the secretary of state, together with 6 copies of a scale map. The secretary of state shall forward 2 copies of the ordinance and scale map to the department of transportation, one copy to the department of natural resources, one copy to the department of revenue and one copy to the department of administration. This subsection does not apply if the town island was created only by the annexation of a railroad right-of-way or drainage ditch. This subsection does not apply to land owned by a town government which has existing town government buildings located on the land. No town island may be annexed under this subsection if the island consists of over 65 acres or contains over 100 residents. Section 66.0217 (11) applies to annexations under this subsection. Except as provided in sub. (2), after December 2, 1973, no city or village may, by annexation, create a town area which is completely surrounded by the city or village.

66.0221(2) (2) A city or village may, by annexation, create a town area that is completely surrounded by the city or village if a cooperative plan for boundary change under s. 66.0301 (6) or 66.0307, to which the town and the annexing city or village are parties, applies to the territory that is annexed.

66.0221(3) (3)

66.0221(3)(a)(a)

66.0221(3)(a)1.1. Except as provided in subd. 2., no territory may be annexed by a city or village under this section unless the city or village agrees to pay annually to the town, for 5 years, an amount equal to the amount of property taxes that the town levied on the annexed territory, as shown by the tax roll under s. 70.65, in the year in which the annexation is final.

66.0221(3)(a)2. 2. No payments under subd. 1. must be made if the city or village, and the town, enter into a boundary agreement under s. 66.0225, 66.0301, or 66.0307.

66.0221(3)(b) (b) No territory may be annexed by a city or village under this section if no part of the city or village is located in the same county as the territory that is subject to the proposed annexation unless all of the following occur:

66.0221(3)(b)1. 1. The town board adopts a resolution approving the proposed annexation.

66.0221(3)(b)2. 2. The county board of the county in which the territory is located adopts a resolution approving the proposed annexation.

66.0221 History History: 1999 a. 150 s. 62; 2001 a. 16; 2003 a. 317; 2007 a. 43.

66.0221 Annotation A town from which 2 town islands were detached by annexation had no standing to challenge the constitutionality of the statute. Town of Germantown v. Village of Germantown, 70 Wis. 2d 704, 235 N.W.2d 486 (1975).

66.0221 Annotation This is a clear and unambiguous provision allowing, with certain exceptions, for the annexation by a city or village in a single ordinance all town islands meeting the statutorily defined criteria. Annexation by a city of 7 separate town islands via 7 separate municipal ordinances was impermissible under sub. (15) since the power to annex must be exercised by a municipality in strict conformity with the statute conferring it. Town of Blooming Grove v. City of Madison, 70 Wis. 2d 770, 235 N.W.2d 493 (1975).

66.0221 Annotation The statute does not prohibit a "functional town island." Wagner Mobil, Inc. v. City of Madison, 190 Wis. 2d 585, 527 N.W.2d 301 (1995).



66.0223 Annexation of territory owned by a city or village.

66.0223  Annexation of territory owned by a city or village.

66.0223(1)(1) In addition to other methods provided by law and subject to sub. (2) and ss. 66.0301 (6) (d) and 66.0307 (7), territory owned by and lying near but not necessarily contiguous to a village or city may be annexed to a village or city by ordinance enacted by the board of trustees of the village or the common council of the city, provided that in the case of noncontiguous territory the use of the territory by the city or village is not contrary to any town or county zoning regulation. The ordinance shall contain the exact description of the territory annexed and the names of the towns from which detached, and attaches the territory to the village or city upon the filing of 7 certified copies of the ordinance in the office of the secretary of state, together with 7 copies of a plat showing the boundaries of the territory attached. Two copies of the ordinance and plat shall be forwarded by the secretary of state to the department of transportation, one copy to the department of administration, one copy to the department of natural resources, one copy to the department of revenue and one copy to the department of public instruction. Within 10 days of filing the certified copies, a copy of the ordinance and plat shall be mailed or delivered to the clerk of the county in which the annexed territory is located. Sections 66.0203 (8) (c) and 66.0217 (11) apply to annexations under this section.

66.0223(2) (2) No territory may be annexed by a city or village under this section if no part of the city or village is located in the same county as the territory that is subject to the proposed annexation unless all of the following occur:

66.0223(2)(a) (a) The town board adopts a resolution approving the proposed annexation.

66.0223(2)(b) (b) The county board of the county in which the territory is located adopts a resolution approving the proposed annexation.

66.0223(2)(c) (c) The city or village, and the town, enter into a boundary agreement under s. 66.0225, 66.0301, or 66.0307.

66.0223 History History: 1973 c. 90; 1977 c. 29 s. 1654 (8) (c); 1991 a. 269; 1993 a. 329; 1995 a. 27 s. 9145 (1); 1995 a. 201; 1997 a. 27; 1999 a. 150 s. 69; Stats. 1999 s. 66.0223; 2003 a. 171, 317, 327; 2007 a. 43; 2013 a. 80.

66.0223 Annotation A challenge to annexation under this section is not subject to the time limit under s. 66.021 (10) [now s. 66.0217 (11)]. Kaiser v. City of Mauston, 99 Wis. 2d 345, 299 N.W.2d 259 (Ct. App. 1980).



66.0225 Stipulated boundary agreements in contested boundary actions.

66.0225  Stipulated boundary agreements in contested boundary actions.

66.0225(1) (1)  Definitions. In this section, "municipality" means a city, village, or town.

66.0225(2) (2) Contested annexations. Any 2 municipalities whose boundaries are immediately adjacent at any point and who are parties to an action, proceeding, or appeal in court for the purpose of testing the validity of an annexation may enter into a written stipulation, compromising and settling the litigation and determining the portion of the common boundary line between the municipalities that is the subject of the annexation. The court having jurisdiction of the litigation, whether the circuit court, the court of appeals, or the supreme court, may enter a final judgment incorporating the provisions of the stipulation and fixing the common boundary line between the municipalities involved. A stipulation changing boundaries of municipalities shall be approved by the governing body of each municipality and s. 66.0217 (9) and (11) shall apply. A change of municipal boundaries under this section is subject to a referendum of the electors residing within the territory whose jurisdiction is subject to change under the stipulation, if within 30 days after the publication of the stipulation to change boundaries in a newspaper of general circulation in that territory, a petition for a referendum conforming to the requirements of s. 8.40 signed by at least 20% of the electors residing within that territory is filed with the clerk of the municipality from which the greater area is proposed to be removed and is filed as provided in s. 8.37. The referendum shall be conducted as are annexation referenda. If the referendum election fails, all proceedings under this section are void.

66.0225(3) (3) Contested boundary actions.

66.0225(3)(a)(a) In this subsection, "boundary action" means an action, proceeding, or appeal in court contesting the validity of an annexation, consolidation, detachment, or incorporation.

66.0225(3)(b) (b) If 2 municipalities whose boundaries are immediately adjacent at any point are parties to a boundary action, the municipalities may enter into an agreement under s. 66.0301 (6) or s. 66.0307 as part of a stipulation to settle the boundary action. The court may approve and make part of the final judgment a stipulation that includes an agreement under s. 66.0301 (6) or s. 66.0307.

66.0225(4) (4) Authority for certain stipulations. A stipulation that is court-approved under this section before January 19, 2008, that affects the location of a boundary between municipalities, is not invalid as lacking authority to affect the location of the boundary.

66.0225 History History: 1977 c. 187; 1989 a. 192; 1991 a. 269; 1999 a. 150 s. 71; Stats. 1999 s. 66.0225; 1999 a. 182 s. 201; 1999 a. 186; 2001 a. 30; 2007 a. 43.



66.0227 Detachment of territory.

66.0227  Detachment of territory. Subject to ss. 66.0301 (6) (d) and 66.0307 (7), territory may be detached from a city or village and attached to a city, village or town to which it is contiguous as follows:

66.0227(1) (1) A petition signed by a majority of the owners of three-fourths of the taxable land in area within the territory to be detached or, if there is no taxable land in the territory, by all owners of land in the territory, shall be filed with the clerk of the city or village from which detachment is sought, within 120 days after the date of publication of a class 1 notice, under ch. 985, of intention to circulate a petition of detachment.

66.0227(2) (2) An ordinance detaching the territory may be enacted within 60 days after the filing of the petition, by a vote of three-fourths of all the members of the governing body of the detaching city or village and its terms accepted within 60 days after enactment, by an ordinance enacted by a vote of three-fourths of all the members of the governing body of the city, village or town to which the territory is to be attached. The failure of a governing body to adopt the ordinance under this subsection is a rejection of the petition and all proceedings are void.

66.0227(3) (3) The governing body of a city, village or town involved may, or if a petition conforming to the requirements of s. 8.40 signed by a number of qualified electors equal to at least 5% of the votes cast for governor in the city, village or town at the last gubernatorial election, demanding a referendum, is presented to it within 30 days after the passage of either of the ordinances under sub. (2) shall, submit the question to the electors of the city, village or town whose electors petitioned for detachment, at a referendum election called for that purpose not less than 70 days nor more than 100 days after the filing of the petition, or after the enactment of either ordinance. The petition shall be filed as provided in s. 8.37. If a number of electors cannot be determined on the basis of reported election statistics, the number shall be determined in accordance with s. 60.74 (6). The governing body of the municipality shall appoint 3 election inspectors who are resident electors to supervise the referendum. The ballots shall contain the words "For Detachment" and "Against Detachment". The inspectors shall certify the results of the election by their attached affidavits and file a copy with the clerk of each town, village or city involved, and none of the ordinances may take effect nor be in force unless a majority of the electors approve the question. The referendum election shall be conducted in accordance with chs. 6 and 7 to the extent applicable.

66.0227(4) (4) If an area which has been subject to a city or village zoning ordinance is detached from one municipality and attached to another under this section, the regulations imposed by the zoning ordinance continue in effect and shall be enforced by the attaching city, village or town until changed by official action of the governing body of the municipality, except that if the detachment or attachment is contested in the courts, the zoning ordinance of the detaching municipality prevails, and the detaching city or village has jurisdiction over the zoning in the area affected until ultimate determination of the court action.

66.0227(5) (5) The ordinance, certificate and plat shall be filed and recorded in the same manner as annexations under s. 66.0217 (9) (a). The requirements for the secretary of state are the same as in s. 66.0217 (9) (b).

66.0227(6) (6) Because the creation of congressional, legislative, supervisory and aldermanic districts of equal population is a matter of statewide concern, any detachment action that affects a tract of land that is the subject of an ordinance enacted or resolution adopted by a city during the period from January 1, 1990, to April 1, 1991, or any later date, expressing an intent to not exercise the city's authority to annex territory before April 1, 1991, or the specified later date, taken by a municipality during the period beginning on April 1 of the year commencing after each federal decennial census of population and ending on June 30 of the year commencing after that census, is effective on July 1 of the year commencing after that census or at a later date as specified in the detachment ordinance. This subsection first applies to detachments effective after March 31, 1991.

66.0227 History History: 1973 c. 90; 1983 a. 29; 1987 a. 391; 1989 a. 192; 1991 a. 5, 269; 1993 a. 301; 1999 a. 150 s. 66; Stats. 1999 s. 66.0227; 1999 a. 182 s. 198; 2001 a. 30; 2007 a. 43; 2011 a. 75.

66.0227 Cross-reference Cross-reference: See s. 62.075 for special provision for detachment of farm lands from cities.



66.0229 Consolidation.

66.0229  Consolidation.

66.0229(1)(1)  General procedures. Subject to ss. 66.0301 (6) (d) and 66.0307 (7), a town, village or city may be consolidated with a contiguous town, village or city, by ordinance, passed by a two-thirds vote of all the members of each board or council, fixing the terms of the consolidation and ratified by the electors at a referendum held in each municipality. The ballots shall bear the words, "for consolidation", and "against consolidation", and if a majority of the votes cast in each municipality are for consolidation, the ordinances shall take effect and have the force of a contract. The ordinance and the result of the referendum shall be certified as provided in s. 66.0211 (5); if a town the certification shall be preserved as provided in ss. 66.0211 (5) and 66.0235, respectively. Consolidation does not affect the preexisting rights or liabilities of any municipality and actions on those rights or liabilities may be commenced or completed as if there were no consolidation. A consolidation ordinance proposing the consolidation of a town and a city or village shall, within 10 days after its adoption and prior to its submission to the voters for ratification at a referendum, be submitted to the circuit court and the department of administration for a determination of whether the proposed consolidation is in the public interest. The circuit court shall determine whether the proposed ordinance meets the formal requirements of this section and shall then refer the matter to the department of administration, which shall find as prescribed in s. 66.0203 whether the proposed consolidation is in the public interest in accordance with the standards in s. 66.0207. The department's findings have the same status as incorporation findings under ss. 66.0203 to 66.0213.

66.0229(2) (2) Town of Rochester in Racine county and the village of Rochester may consolidate. The town of Rochester, in Racine County, and the village of Rochester may consolidate if all of the procedures contained sub. (1) are fulfilled, except that the consolidation ordinance need not be submitted to the circuit court for a determination and the department of administration for a public interest finding, as otherwise required, and the consolidation may be completed without any circuit court determination or department of administration findings.

66.0229 History History: 1977 c. 29; 1979 c. 361 s. 112; 1983 a. 532 s. 36; 1991 a. 39, 269; 1995 a. 27, ss. 3307 and 9116 (5); 1995 a. 216; 1997 a. 27; 1999 a. 150 s. 42; Stats. 1999 s. 66.0229; 2003 a. 93; 2007 a. 20, 43.



66.0230 Town consolidation with a city or village.

66.0230  Town consolidation with a city or village.

66.0230(1) (1)

66.0230(1)(a)(a) In addition to the method described in s. 66.0229 (1) and subject to subs. (2), (3), and (4) and to ss. 66.0301 (6) (d) and 66.0307 (7), all or part of a town may consolidate with a contiguous city or village by ordinance passed by a two-thirds vote of all of the members of each board or council and ratified by the electors at a referendum held in each municipality.

66.0230(1)(b) (b) With regard to the referendum, the ballots shall bear the words "for consolidation," and "against consolidation," and if a majority of the votes cast in each municipality are for consolidation the ordinances shall take effect and have the force of a contract. The ordinance and the result of the referendum shall be certified as provided in s. 66.0211 (5).

66.0230(1)(c) (c) Consolidation does not affect the preexisting rights or liabilities of any municipality and actions on those rights or liabilities may be commenced or completed as if there were no consolidation.

66.0230(2) (2) All or part of a town may consolidate with a city or village under sub. (1) if all of the following apply:

66.0230(2)(a) (a) The town, and the city or village, adopt identical resolutions that describe the level of services that residents of the proposed city or village will receive, or have access to, in at least all of the following areas:

66.0230(2)(a)1. 1. Public parks services.

66.0230(2)(a)2. 2. Public health services.

66.0230(2)(a)3. 3. Animal control services.

66.0230(2)(a)4. 4. Library services.

66.0230(2)(a)5. 5. Fire and emergency rescue services.

66.0230(2)(a)6. 6. Law enforcement services.

66.0230(2)(b) (b) The town, and the city or village, adopt identical resolutions that relate to the ownership or leasing of government buildings.

66.0230(2)(c) (c) The city or village with which the town wishes to consolidate enters into a separate boundary agreement, subject to approval of the town board of the town to be consolidated, with every city, village, and town that borders the proposed consolidated city or village. Each boundary agreement shall determine the boundaries between the parties to the agreement. The boundary agreement shall state the term of the agreement and shall contain the procedures under which the agreement may be amended during its term. A boundary agreement entered into under this paragraph is a binding contract upon the parties.

66.0230(2)(d) (d) The consolidating town, and city or village, agree to adopt a comprehensive plan under s. 66.1001 for the consolidated city or village, and the comprehensive plan takes effect on the effective date of the consolidation.

66.0230(2)(e) (e) At least some part of the consolidated city or village receives sewage disposal services.

66.0230(3) (3) If less than an entire town consolidates with a city or village under sub. (1), the consolidation may not take effect unless the town enters into an agreement with a city, village, or town that has a common boundary with the remnant of the town that is not consolidated under which the town remnant becomes part of the city, village, or town with the common boundary. If a town remnant becomes part of a city or village, an agreement described under this subsection shall be included in each boundary agreement under sub. (2) (c) that is entered into by a city, village, or town that borders the remnant. An agreement entered into under this subsection is a binding contract upon the parties.

66.0230(4) (4) In this section, a municipality that borders or has a common boundary with another municipality includes municipalities that intersect at only one point.

66.0230 History History: 2003 a. 93; 2007 a. 20, 43; 2009 a. 180.



66.0231 Notice of certain litigation affecting municipal status or boundaries.

66.0231  Notice of certain litigation affecting municipal status or boundaries. If a proceeding under ss. 61.187, 61.189, 61.74, 62.075, 66.0201 to 66.0213, 66.0215, 66.0216, 66.0217, 66.0221, 66.0223, 66.0227, 66.0301 (6), or 66.0307 or other sections relating to an incorporation, annexation, consolidation, dissolution or detachment of territory of a city or village is contested by instigation of legal proceedings, the clerk of the city or village involved in the proceedings shall file with the secretary of state 4 copies of a notice of the commencement of the action. The clerk shall file with the secretary of state 4 copies of any judgments rendered or appeals taken in such cases. The notices or copies of judgments that are required under this section may also be filed by an officer or attorney of any party of interest. The secretary of state shall forward to the department of transportation 2 copies and to the department of revenue and the department of administration one copy each of any notice of action or judgment filed with the secretary of state under this section.

66.0231 History History: 1977 c. 29 s. 1654 (8) (c); 1977 c. 273; 1979 c. 355; 1983 a. 532 s. 36; 1991 a. 269; 1995 a. 35; 1999 a. 150 s. 70; Stats. 1999 s. 66.0231; 2005 a. 25; 2007 a. 43.



66.0233 Town participation in actions to test alterations of town boundaries.

66.0233  Town participation in actions to test alterations of town boundaries. In a proceeding in which territory may be attached to or detached from a town, the town is an interested party, and the town board may institute, maintain or defend an action brought to test the validity of the proceedings, and may intervene or be impleaded in the action.

66.0233 History History: 1999 a. 150 s. 73; Stats. 1999 s. 66.0233.



66.0235 Adjustment of assets and liabilities on division of territory.

66.0235  Adjustment of assets and liabilities on division of territory.

66.0235(1)(1)  Definition. In this section, " local governmental unit" means town sanitary districts, school districts, technical college districts, towns, villages and cities.

66.0235(2) (2) Basis.

66.0235(2)(a)(a) Except as otherwise provided in this section or in s. 60.79 (2) (c) when territory is transferred, in any manner provided by law, from one local governmental unit to another, there shall be assigned to the latter local governmental unit such proportion of the assets and liabilities of the first local governmental unit as the assessed valuation of all taxable property in the territory transferred bears to the assessed valuation of all the taxable property of the entire local governmental unit from which the territory is taken according to the last assessment roll of the local governmental unit. The clerk of a local governmental unit to which territory is transferred, within 30 days of the effective date of the transfer, shall certify to the clerk of the local governmental unit from which territory was transferred and to the clerk of the school district in which the territory is located a metes and bounds description of the land area involved. Upon receipt of the description the clerk of the local governmental unit from which the territory was transferred shall certify to the department of revenue and to the clerk of the school district in which the territory is located the latest assessed value of the real and personal property located within the transferred territory, and shall make any further reports as needed by the department of revenue in the performance of duties required by law.

66.0235(2)(b) (b) When the transfer of territory from one local governmental unit to another results from the incorporation of a new city or village, the proportion of the assets and liabilities assigned to the new city or village shall be based on the average assessed valuation for the preceding 5 years of the property transferred in proportion to the average assessed valuation for the preceding 5 years of all the taxable property of the entire local governmental unit from which the territory is taken, according to the assessment rolls of the local governmental unit for those years. The certification by the clerk of the local governmental unit from which territory was transferred because of the incorporation shall include the assessed value of the real and personal property within the territory transferred for each of the last 5 years. The preceding 5 years shall include the assessment rolls for the 5 calendar years prior to the incorporation.

66.0235(2c) (2c) School districts.

66.0235(2c)(a)(a) Standard procedure.

66.0235(2c)(a)1.1. When territory is transferred in any manner provided by law from one school district to another, there shall be assigned to each school district involved such proportion of the assets and liabilities of the school districts involved as the equalized valuation of all taxable property in the territory transferred bears to the equalized valuation of all taxable property of the school district from which the territory is taken. The equalized valuation shall be certified by the department of revenue upon application by the clerk of the school district to which the territory is transferred.

66.0235(2c)(a)2. 2. The clerk of any school district to which territory is transferred, within 30 days of the effective date of the transfer, shall certify to the clerk of the local governmental unit from which the territory was transferred a metes and bounds description of the land area involved. Upon receipt of the description the clerk of the local governmental unit from which the territory was transferred shall certify to the department of revenue the latest assessed value of the real and personal property located within the transferred territory, file one copy of the certification with the school district clerk and one copy with the department of public instruction and make any further reports as needed by the department of revenue in the performance of duties required by law.

66.0235(2c)(b) (b) Alternative procedure. Two or more school districts may, by identical resolutions adopted by a three-fourths vote of the members of each school board concerned, establish an alternative method to govern any adjustment of their assets and liabilities. The authority of this paragraph applies wherever the boards find that the adoption of the resolution is necessary to provide a more equitable method than is provided in par. (a). The resolutions shall be adopted no later than 120 days after the effective date of the transfer of territory and may be adopted prior to the transfer. The resolutions adopted shall be recorded in the office of the register of deeds.

66.0235(2m) (2m) Attachment and detachment within 5 years. If territory is attached to or consolidated with a school district, and the territory or any part of the territory is detached from the district within 5 years after the attachment or consolidation, the school district to which it is transferred is entitled, in the apportionment of assets and liabilities, only to the assets or liabilities or proportionate part apportioned to the school district as the result of the original attachment or consolidation.

66.0235(3) (3) Real estate.

66.0235(3)(a)(a) The title to real estate may not be transferred under this section except by agreement, but the value of real estate shall be included in determining the assets of the local governmental unit owning the real estate and in making the adjustment of assets and liabilities.

66.0235(3)(b) (b) The right to possession and control of school buildings and sites passes to the school district in which they are situated immediately upon the attachment or detachment of any school district territory becoming effective, except that in 1st class city school districts the right to possession and control of school buildings and sites passes on July 1 following the adoption of the ordinance authorized by s. 66.0217 (8). The asset value of school buildings and sites shall be the value of the use of the buildings and sites, which shall be determined at the time of adjustment of assets and liabilities.

66.0235(3)(c) (c) When as a result of an annexation a school district is left without a school building, any moneys are received by the school district as a result of the division of assets and liabilities required by this section, which are derived from values that were capital assets, the moneys and interest on the moneys shall be held in trust by the school district and dispensed only for procuring new capital assets or remitted to an operating district as the remainder of the suspended district becomes a part of the operating district, and may not be used to meet current operating expenditures. The boards involved shall, as part of their duties in division of assets and liabilities in school districts, make a written report of the allocation of assets and liabilities to the state superintendent of public instruction and any local superintendent of schools whose territory is involved in the division of assets.

66.0235(4) (4) Public utilities. A public utility plant, including any dam, power house, power transmission line and other structures and property operated and used in connection with the plant, belongs to the local governmental unit in which the major portion of the patrons of the utility reside. The value of the utility, unless fixed by agreement of all parties interested shall be determined and fixed by the public service commission upon notice to the local governmental units interested, in the manner provided by law. The commission shall certify the amount of the compensation to the clerks of each local governmental unit interested and that amount shall be used by the apportionment board in adjusting assets and liabilities.

66.0235(5) (5) Apportionment board. The boards or councils of the local governmental units, or committees selected for that purpose, acting together, constitute an apportionment board. When a local governmental unit is dissolved because all of its territory is transferred the board or council of the local governmental unit existing at the time of dissolution shall, for the purpose of this section, continue to exist as the governing body of the local governmental unit until there has been an apportionment of assets by agreement of the interested local governmental units or by an order of the circuit court. After an agreement for apportionment of assets has been entered into between the interested local governmental units, or an order of the circuit court becomes final, a copy of the apportionment agreement, or of the order, certified to by the clerks of the interested local governmental units, shall be filed with the department of revenue, the department of natural resources, the department of transportation, the state superintendent of public instruction, the department of administration, and with any other department or agency of the state from which the town may be entitled by law to receive funds or certifications or orders relating to the distribution or disbursement of funds, with the county treasurer, with the treasurer of any local governmental unit, or with any other entity from which payment would have become due if the dissolved local governmental unit had continued in existence. Subject to ss. 79.006 and 86.303 (4), payments of forest crop taxes under s. 77.05, of transportation aids under s. 20.395, of state aids for school purposes under ch. 121, payments for managed forest land under subch. VI of ch. 77 and all payments due from a department or agency of the state, from a county, from a local governmental unit, or from any other entity from which payments would have become due if the dissolved local governmental unit had continued in existence, shall be paid to the interested local governmental unit as provided by the agreement for apportionment of assets or by any order of apportionment by the circuit court and the payments have the same force and effect as if made to the dissolved local governmental unit.

66.0235(6) (6) Meeting. The board or council of the local governmental unit to which the territory is transferred shall fix a time and place for meeting and give a written notice of the meeting to the clerk of the local governmental unit from which the territory is taken at least 5 days prior to the date of the meeting. The apportionment may be made only by a majority of the members from each local governmental unit who attend, and in case of committees, the action shall be affirmed by the board or council represented by the committee.

66.0235(7) (7) Adjustment, how made.

66.0235(7)(a)(a) The apportionment board shall determine, except for public utilities, assets and liabilities from the best information obtainable and shall assign to the local governmental unit to which the territory is transferred its proper proportion of assets and liabilities by assigning the excess of liabilities over assets, or by assigning any particular asset or liability to either local governmental unit, or in another manner that meets the requirements of the particular case.

66.0235(7)(b) (b) If a proportionate share of any indebtedness existing by reason of municipal bonds or other obligations outstanding is assigned to a local governmental unit, that local governmental unit shall levy and collect upon all its taxable property, in one sum or in annual installments, the amount necessary to pay the principal and interest when due, and shall pay the amount collected to the treasurer of the local governmental unit which issued the bonds or incurred the obligations. The treasurer shall apply the moneys received strictly to the payment of the principal and interest.

66.0235(7)(c) (c) If the asset apportioned consists of an aid or tax to be distributed in the future according to population, the apportionment board shall certify to the officer, agency or department responsible for making the distribution each local governmental unit's proportionate share of the asset as determined in accordance with sub. (2). The officer, agency or department shall distribute the aid or tax directly to the several local governmental units according to the certification until the next federal census.

66.0235(8) (8) Appeal to court. If the apportionment board is unable to agree, the circuit court of the county in which either local governmental unit is situated may, upon the petition of either local governmental unit, make the adjustment of assets and liabilities under this section, including review of any alternative method provided in sub. (2c) (b) and the correctness of the findings made under sub. (2c) (b).

66.0235(9) (9) Transcript of records. If territory is detached from a local governmental unit, the proper officer of the local governmental unit from which the territory was detached shall furnish, upon demand by the proper officer of the local governmental unit created from the detached territory or to which it is annexed, an authenticated transcript of all public records in that officer's office pertaining to the detached territory. The local governmental unit receiving the transcript shall pay for the transcript.

66.0235(10) (10) State trust fund loans. When territory transferred in any manner provided by law from one local governmental unit to another is liable for state trust fund loans secured under subch. II of ch. 24, the clerk of the local governmental unit to which territory is transferred shall within 30 days of the effective date of the transfer certify a metes and bounds description of the transferred area to the clerk of the local governmental unit from which the land was transferred. The clerk of the local governmental unit from which territory was transferred shall then certify to the board of commissioners of public lands the effective date of the transfer of territory, the last preceding assessed valuation of the territory liable for state trust fund loans before transfer of a part of the territory and the assessed valuation of the territory transferred. The board shall in making its annual certifications of the amounts due on account of state trust fund loans distribute annual charges for interest and principal on outstanding loans covered by this subsection in the proportion that the assessed valuation of the territory transferred bears to the assessed valuation of the area liable for state trust fund loans as constituted immediately before the transfer of territory. A transfer of territory effective subsequent to January 1 of any year may not be considered until the succeeding year.

66.0235(10a) (10a) Corrections. The provisions of sub. (10) are applicable to school districts. Any errors, omissions or other defects in the tax certifications and levies in connection with the repayment of state trust fund loans by school districts for the year 1950 and all subsequent years may be corrected by the school district clerk in the tax levy certifications for following years.

66.0235(11) (11) Designating districts.

66.0235(11)(a)(a) Whenever a transfer of territory from one school district to another results in a change in the name of a school district which is liable for one or more state trust fund loans secured under subch. II of ch. 24, the clerk of the school district to which the territory was transferred shall, within 30 days of the effective date of such transfer, certify to the board of commissioners of public lands and the county clerk:

66.0235(11)(a)1. 1. The name of the school district from which territory was transferred;

66.0235(11)(a)2. 2. The effective date of such transfer;

66.0235(11)(a)3. 3. The name of the school district to which the transfer was made immediately prior to the effective date of the transfer;

66.0235(11)(a)4. 4. The name of the school district to which the transfer was made immediately after the effective date of the transfer.

66.0235(11)(b) (b) In making the annual certifications of the amounts due on account of state trust fund loans the board of commissioners of public lands shall use the new name of the school district. A transfer of territory effective subsequent to January 1 of any year may not be considered by it until the succeeding year.

66.0235(12) (12) Time of transfer. When the governmental classification of a school district is changed, all of the assets and liabilities and the title to all school property shall vest in the new district by operation of law upon the effective date of the change.

66.0235(13) (13) Taxes and assessment.

66.0235(13)(a)(a) General property taxes.

66.0235(13)(a)1.1. Subject to subd. 2., if any territory is annexed, detached or incorporated in any year, general property taxes levied against the territory shall be collected by the treasurer of the local governmental unit in which the territory was located on January 1 of such year, and all moneys collected from the tax levied for local municipal purposes shall be allocated to each of the local governmental units on the basis of the portion of the calendar year the territory was located in each of the local governmental units, and paid accordingly.

66.0235(13)(a)2. 2. If a city or village is incorporated after January 1 and before April 1, the procedures described in subd. 1. shall be applied as if the city or village was incorporated on January 1 of the year in which it was incorporated and the territory shall be treated for purposes of ch. 70 as if the incorporation had occurred on January 1.

66.0235(13)(aa) (aa) Apportionment when town is nonexistent. If the town in which territory was located on January 1 is nonexistent when the city or village determines its budget, any taxes certified to the town or required by law to be levied against the territory shall be included in the budget of the city or village and levied against the territory, together with the city or village tax for local municipal purposes.

66.0235(13)(b) (b) Special taxes and assessments. If territory is transferred from one local governmental unit to another by annexation, detachment, consolidation or incorporation, or returns to its former status by reason of court determination, any special tax or assessment outstanding against property in the territory shall be collected by the treasurer of the local governmental unit in which the property is located, according to the terms of the ordinance or resolution levying the tax or assessment. The special tax or assessment, when collected, shall be paid to the treasurer of the local governmental unit which levied the special tax or assessment, or if the local governmental unit is nonexistent, the collecting treasurer shall apply the collected funds to any obligation for which purpose the tax or assessment was levied and which remains outstanding. If no obligation is outstanding, the collected funds shall be paid into the school fund of the school district in which the territory is located.

66.0235(13)(bb) (bb) Apportionment when court returns territory to former status. If territory which has been annexed, consolidated, detached or incorporated returns to its former status by reason of a final court determination, there shall be an apportionment of general property taxes and current aids and shared revenues between the local governmental units, and no other apportionment of assets and liabilities. The basis of the apportionment shall be determined by the apportionment board subject to appeal to the circuit court. The apportionment shall to the extent practicable equitably adjust the taxes, aids and revenues between the local governmental units involved on the basis of the portion of the calendar year the territory was located in the respective local governmental units.

66.0235(13)(c) (c) Certification by clerk. The clerk of the local governmental unit which assessed the special and general tax and special assessment shall certify to the clerk of the local governmental unit to which the territory was attached or returned, a list of all the property located in the attached or returned territory to which is charged any uncollected taxes and assessments. The certification shall be made within 30 days after the effective date of the transfer of the property, but failure to certify does not affect the validity of the claim.

66.0235 History History: 1971 c. 125 s. 521; 1971 c. 154; 1973 c. 90; 1975 c. 41; 1977 c. 29 ss. 699, 700, 1646 (3), 1648 (1), 1654 (2), (8) (c); 1981 c. 169; 1985 a. 29; 1985 a. 225 ss. 32 to 38, 100; 1987 a. 399; 1989 a. 31; 1991 a. 39, 316; 1993 a. 399; 1995 a. 27 ss. 3313, 3314, 9145 (1); 1995 a. 216, 225; 1997 a. 27, 237; 1999 a. 150 s. 75; Stats. 1999 s. 66.0235; 2011 a. 32.

66.0235 Annotation The method of division of assets and liabilities set forth is exclusive. Sheboygan v. Sheboygan Sanitary District #2, 145 Wis. 2d 424, 427 N.W.2d 390 (Ct. App. 1988).

66.0235 Annotation Sewerage systems are not public utilities valued by the public service commission under sub. (4). Town of Beloit v. Public Service Commission, 180 Wis. 2d 610, 510 N.W.2d 140 (Ct. App. 1993).



66.0301 Intergovernmental cooperation.

66.0301  Intergovernmental cooperation.

66.0301(1) (1)

66.0301(1)(a)(a) Except as provided in pars. (b) and (c), in this section "municipality" means the state or any department or agency thereof, or any city, village, town, county, school district, public library system, public inland lake protection and rehabilitation district, sanitary district, farm drainage district, metropolitan sewerage district, sewer utility district, solid waste management system created under s. 59.70 (2), local exposition district created under subch. II of ch. 229, local professional baseball park district created under subch. III of ch. 229, local professional football stadium district created under subch. IV of ch. 229, local cultural arts district created under subch. V of ch. 229, long-term care district under s. 46.2895, water utility district, mosquito control district, municipal electric company, county or city transit commission, commission created by contract under this section, taxation district, regional planning commission, housing authority created under s. 66.1201, redevelopment authority created under s. 66.1333, community development authority created under s. 66.1335, or city-county health department.

66.0301(1)(b) (b) If the purpose of the intergovernmental cooperation is the establishment of a joint transit commission, "municipality" means any city, village, town or county.

66.0301(1)(c) (c) For purposes of sub. (6), "municipality" means any city, village, or town.

66.0301(2) (2) Subject to s. 59.794 (2), and in addition to the provisions of any other statutes specifically authorizing cooperation between municipalities, unless those statutes specifically exclude action under this section, any municipality may contract with other municipalities and with federally recognized Indian tribes and bands in this state, for the receipt or furnishing of services or the joint exercise of any power or duty required or authorized by law. If municipal or tribal parties to a contract have varying powers or duties under the law, each may act under the contract to the extent of its lawful powers and duties. A contract under this subsection may bind the contracting parties for the length of time specified in the contract. This section shall be interpreted liberally in favor of cooperative action between municipalities and between municipalities and Indian tribes and bands in this state.

66.0301(3) (3) Any contract under sub. (2) may provide a plan for administration of the function or project, which may include but is not limited to provisions as to proration of the expenses involved, deposit and disbursement of funds appropriated, submission and approval of budgets, creation of a commission, selection and removal of commissioners, and formation and letting of contracts.

66.0301(4) (4) A commission created by contract under sub. (2) may finance the acquisition, development, remodeling, construction and equipment of land, buildings and facilities for regional projects under s. 66.0621. Participating municipalities acting jointly or separately may finance the projects, or an agreed share of the cost of the projects, under ch. 67.

66.0301(5) (5) No commission created by contract under sub. (2) may, directly or indirectly, do any of the following:

66.0301(5)(a) (a) Acquire, construct or lease facilities used or useful in the business of a public utility engaged in production, transmission, delivery or furnishing of heat, light, power, natural gas or communications service, by any method except those set forth under this chapter or ch. 196, 197 or 198.

66.0301(5)(b) (b) Establish, lay out, construct, improve, discontinue, relocate, widen or maintain any road or highway outside the corporate limits of a village or city or acquire lands for those purposes except upon approval of the department of transportation and the county board of the county and the town board of the town in which the road is to be located.

66.0301(6) (6)

66.0301(6)(a)(a) Any 2 municipalities whose boundaries are immediately adjacent at any point may enter into a written agreement determining all or a portion of the common boundary line between the municipalities. An agreement under this subsection may include only the provisions authorized under this section and s. 66.0305, and one or more of the following:

66.0301(6)(a)1. 1. That specified boundary lines apply on the effective date of the agreement.

66.0301(6)(a)2. 2. That specified boundary line changes shall occur during the term of the agreement and the approximate dates by which the changes shall occur.

66.0301(6)(a)3. 3. That specified boundary line changes may occur during the term of the agreement and the approximate dates by which the changes may occur.

66.0301(6)(a)4. 4. That a required boundary line change under subd. 2. or an optional boundary line change under subd. 3. is subject to the occurrence of conditions set forth in the agreement.

66.0301(6)(a)5. 5. That specified boundary lines may not be changed during the term of the agreement.

66.0301(6)(b) (b) The maximum term of an agreement under this subsection is 10 years. When an agreement expires, all provisions of the agreement expire, except that any boundary determined under the agreement remains in effect until subsequently changed.

66.0301(6)(c) (c)

66.0301(6)(c)1.1. Before an agreement under this subsection may take effect, and subject to par. (e), it must be approved by the governing body of each municipality by the adoption of a resolution. Before each municipality may adopt a resolution, each shall hold a public hearing on the agreement or both municipalities shall hold a joint public hearing on the agreement. Before the public hearing may be held, each municipality shall give notice of the pending agreement and public hearing by publishing a class 1 notice, under ch. 985, and by giving notice to each property owner whose property is currently located in that municipality and in, or immediately adjacent to, the territory whose jurisdiction will change. Notice shall be given at least 20 days before the public hearing and notice to property owners shall be made by certified mail.

66.0301(6)(c)2. 2. An agreement under this subsection is subject to a referendum of the electors residing within the territory whose jurisdiction is subject to change as a result of the agreement. After each municipality approves the agreement by adoption of a resolution, each municipality shall publish the agreement in the territory whose jurisdiction is subject to change as a result of the agreement as a class 1 notice, under ch. 985. A referendum shall be held if, within 30 days after the publication of the agreement, a petition for a referendum conforming to the requirements of s. 8.40, signed by at least 20 percent of the electors residing within the territory whose jurisdiction is subject to change as a result of the agreement is filed, in accordance with s. 8.37, with the clerk of each municipality that is a party to the agreement. The referendum shall be conducted jointly by the municipalities and shall otherwise be conducted as are annexation referenda. If the agreement is approved in the referendum, it may take effect. If the agreement is not approved in the referendum, it may not take effect.

66.0301(6)(d) (d) An agreement under this subsection may provide that, during the term of the agreement, no other procedure for altering a municipality's boundaries may be used to alter a boundary that is affected by the agreement, except an annexation conducted under s. 281.43 (1m), regardless of whether the boundary is proposed to be maintained or changed or is allowed to be changed under the agreement. After the agreement has expired, the boundary may be altered.

66.0301(6)(e) (e) A boundary change included in an agreement under this subsection shall be accomplished by the enactment of an ordinance by the governing body designated to do so in the agreement. The filing and recording requirements under s. 66.0217 (9) (a), as they apply to cities and villages under s. 66.0217 (9) (a), apply to municipalities under this subsection. The requirements for the secretary of state under s. 66.0217 (9) (b), as they apply under that section, apply to the secretary of state when he or she receives an ordinance that is filed under this subsection.

66.0301(6)(f) (f) No action to contest the validity of an agreement under this subsection may be commenced after 60 days from the date the agreement becomes effective.

66.0301(6)(g) (g) This subsection is the exclusive authority under this section for entering into an agreement that determines all or a portion of the common boundary line between municipalities.

66.0301(6)(h) (h) An agreement under this section that has been entered into before January 19, 2008, that affects the location of a boundary between municipalities, is not invalid as lacking authority under this section to affect the location of the boundary.

66.0301 History History: 1999 a. 150 ss. 348, 349, 352, 353; 1999 a. 167 s. 38; 2001 a. 16, 30; 2007 a. 20, 43; 2009 a. 28, 112; 2011 a. 32; 2013 a. 14.

66.0301 Annotation Counties may enter into joint agreements to collectively furnish and fund nursing home services if the agreements do not violate federal and state Medicaid statutes and regulations prohibiting supplementation. Assessments resulting from such agreements that are computed without reference to and are not attributable to purchase of services contracts involving particular Medicaid patients would not be considered supplementation. Assessments that are computed with reference to or are attributable to purchase of services contracts involving particular Medicaid patients are not permissible. The validity of hybrid assessments that do not fit solely within either one of those two categories must be determined on a case-by-case basis. OAG 4-09.



66.0303 Municipal interstate cooperation.

66.0303  Municipal interstate cooperation.

66.0303(1) (1) In this section, "municipality" has the meaning given in s. 66.0301 (1) (a), except that with regard to agreements described in s. 66.0304, "municipality" includes a political subdivision, as defined in s. 66.0304 (1) (f).

66.0303(2) (2) A municipality may contract with municipalities of another state or with federally recognized American Indian tribes or bands located in another state for the receipt or furnishing of services or the joint exercise of any power or duty required or authorized by statute to the extent that laws of the other state or of the United States permit the joint exercise.

66.0303(3) (3)

66.0303(3)(a)(a) Except as provided in par. (b) and s. 66.0825 (18), an agreement made under this section shall, prior to and as a condition precedent to taking effect, be submitted to the attorney general who shall determine whether the agreement is in proper form and compatible with the laws of this state. The attorney general shall approve any agreement submitted under this paragraph unless the attorney general finds that it does not meet the conditions set forth in this section and details in writing addressed to the concerned municipal governing bodies the specific respects in which the proposed agreement fails to meet the requirements of law. Failure to disapprove an agreement submitted under this paragraph within 90 days of its submission constitutes approval. The attorney general, upon submission of an agreement, shall transmit a copy of the agreement to the governor who shall consult with any state department or agency affected by the agreement. The governor shall forward to the attorney general any comments the governor may have concerning the agreement.

66.0303(3)(b) (b) An agreement under this section between a municipality of this state and a municipality of another state that relates to the receipt, furnishing, or joint exercise of fire fighting or emergency medical services need not be submitted to or approved by the attorney general before the agreement may take effect.

66.0303(4) (4) An agreement entered into under this section has the status of an interstate compact, but in any case or controversy involving performance or interpretation of or liability under the agreement, the municipalities party to the agreement are real parties in interest and the state may commence an action to recoup or otherwise make itself whole for any damages or liability which it may incur by reason of being joined as a party. The action by the state may be maintained against any municipality whose act or omission caused or contributed to the incurring of damage or liability by the state.

66.0303 History History: 1999 a. 150 ss. 77, 355; 2001 a. 109; 2005 a. 198; 2009 a. 205, 378, 379.



66.0304 Conduit revenue bonds.

66.0304  Conduit revenue bonds.

66.0304(1) (1)  Definitions. In this section:

66.0304(1)(a) (a) "Agreement" means a contract entered into under this section by the political subdivisions which form a commission. The contract may be amended according to the terms of the contract, and the amended contract remains an agreement.

66.0304(1)(b) (b) "Bond" means any bond, note or other obligation issued or entered into or acquired under this section, including any refunding bond or certificate of participation or lease-purchase, installment sale, or other financing agreement.

66.0304(1)(c) (c) "Commission" means an entity created by two or more political subdivisions, who contract with each other under s. 66.0301 (2) or 66.0303 (2), for the purpose of issuing bonds under this section.

66.0304(1)(d) (d) "Member" means a party to an agreement.

66.0304(1)(e) (e) "Participant" means any public or private entity or unincorporated association, including a federally recognized Indian tribe or band, that contracts with a commission for the purpose of financing or refinancing a project that is owned, sponsored, or controlled by the public or private entity or unincorporated association.

66.0304(1)(f) (f) "Political subdivision" means any city, village, town, or county in this state or any city, village, town, county, district, authority, agency, commission, or other similar governmental entity in another state or office, department, authority, or agency of any such other state or territory of the United States.

66.0304(1)(g) (g) "Project" means any capital improvement, purchase of receivables, property, assets, commodities, bonds or other revenue streams or related assets, working capital program, or liability or other insurance program, located within or outside of this state.

66.0304(1)(ge) (ge) "Public official" means an individual who holds, or has held, a local public office, as that term is defined in s. 19.42 (7w), for a political subdivision in this state.

66.0304(1)(h) (h) "Revenue" means all moneys and fees received from any source by a commission.

66.0304(2) (2) Attorney general review.

66.0304(2)(a)(a) Before an agreement may take effect, the proposed agreement shall be submitted to the attorney general who shall determine whether the agreement is in proper form and compatible with the laws of this state. Subject to sub. (3) (d), the attorney general shall approve any agreement submitted under this subsection unless the attorney general finds that it does not meet the conditions set forth in this section and details in writing addressed to the concerned political subdivisions' governing bodies the specific respects in which the proposed agreement fails to meet the requirements of law. Failure to disapprove an agreement submitted under this subsection within 90 days of its submission constitutes approval. The attorney general, upon submission of an agreement, shall transmit a copy of the agreement to the governor, who may consult with any state department or agency. The governor shall forward to the attorney general any comments the governor may have concerning the agreement.

66.0304(2)(b) (b) No approval is required under this subsection for an amendment to an agreement to take effect, unless the amendment is to add a member or unless otherwise required by the terms of the agreement. A commission may not be dissolved under sub. (4m) without the approval of the attorney general, who shall certify to the commission and the participants that the dissolution resolution provides for the payment of any outstanding bonds or other obligations of the commission.

66.0304(3) (3) Creation and organization.

66.0304(3)(a)(a) Two or more political subdivisions may create a commission for the purpose of issuing bonds by entering into an agreement to do so under s. 66.0301 (2) or 66.0303 (2), except that upon its creation all of the initial members of a commission shall be political subdivisions that are located in this state. A commission that is created as provided in this section is a unit of government, and a body corporate and politic, that is separate and distinct from, and independent of, the state and the political subdivisions which are parties to the agreement.

66.0304(3)(b) (b) A commission shall be governed by a board, the members of which shall be appointed under the terms of the agreement. A majority of the board members shall be public officials or current or former employees of a political subdivision that is located in this state. Board members may be reimbursed for their actual and necessary expenses incurred in performing their duties to the extent provided in the agreement or the bylaws of the commission.

66.0304(3)(c) (c) An additional political subdivision may become a member of a commission, and a member may withdraw from a commission, as provided in the agreement. For an agreement to be valid, at least one commission member shall be a political subdivision that is located in this state and a commission shall consist of at least 2 political subdivisions. A commission may not take any action under this paragraph that would invalidate an agreement.

66.0304(3)(d) (d) No commission may be created under this section unless its agreement is submitted to the attorney general, under sub. (2), before October 1, 2010. Only one commission may be formed under this section. If more than one agreement is submitted to the attorney general before October 1, 2010, the attorney general must give preference to the agreement that submits with its documents a demonstration of support for its agreement from at least one statewide organization located in this state which represents the interests of political subdivisions and has political subdivisions among its membership.

66.0304(4) (4) Powers of a commission. A commission has all of the powers necessary or convenient to carry out the purposes and provisions of this section. In addition to all other powers granted by this section, a commission may do any of the following:

66.0304(4)(a) (a) Adopt bylaws for the regulation of its affairs and the conduct of its business.

66.0304(4)(b) (b) Sue and be sued in its own name, plead and be impleaded.

66.0304(4)(c) (c) Acquire, buy, sell, lease as lessor or lessee, encumber, mortgage, hypothecate, pledge, assign, or transfer any property or interest in property that is located within or outside of this state.

66.0304(4)(d) (d) Enter into contracts related to the issuance of bonds.

66.0304(4)(e) (e) Issue bonds or refunding bonds, subject to sub. (5), to finance or refinance a project, including funding a reserve fund or capitalized interest, payment of costs of issuance and other costs related to the financing or refinancing, or credit enhancement, and enter into agreements related to the issuance of bonds, including liquidity and credit facilities, remarketing agreements, insurance policies, guaranty agreements, letter of credit or reimbursement agreements, indexing agreements, interest rate swap agreements, currency exchange agreements, commodity swap agreements, and other hedge agreements and any other like agreements, in each case with such payment, interest rate, currency security, remedy, and other terms and conditions as the commission determines.

66.0304(4)(f) (f) Employ or appoint agents, employees, finance professionals, and special advisers as the commission finds necessary and fix their compensation.

66.0304(4)(g) (g) Accept gifts, loans, or other aid.

66.0304(4)(h) (h) Establish and collect fees, plus administrative expenses, from participants who benefit from the commission's services, or services provided by an outside entity, and distribute the fees and expenses as provided in the agreement.

66.0304(4)(i) (i) Make loans to, lease property from or to, or enter into any other kind of an agreement with a participant or other entity, in connection with financing or refinancing a project.

66.0304(4)(j) (j) Mortgage, pledge, or otherwise encumber the commission's property or its interest in projects.

66.0304(4)(k) (k) Assign or pledge any portion of its interests in projects, mortgages, deeds of trust, indentures of mortgage or trust, leases, purchase or sale agreements or other financing agreements, or similar instruments, bonds, notes, and security interests in property, of a participant, or contracts entered into or acquired in connection with bonds.

66.0304(4)(L) (L) Issue, obtain, or aid in obtaining, from any person, any insurance or guarantee to, or for, the payment or repayment of interest or principal, or both, on any loan, lease, bond, or other obligation evidencing or securing such a loan, lease, bond, or obligation that is entered into under this section.

66.0304(4)(m) (m) Apply on its own behalf or on behalf of a participant to any unit of government for an allocation of volume cap, tax credit, subsidy, grant, loan, credit enhancement, or any other federal, state, or local program in connection with the financing or refinancing of a project.

66.0304(4)(n) (n) Invest any bond proceeds or any money held for payment or security of the bonds, or any contract entered into under this section, in any securities or obligations permitted by the resolution, trust agreement, indenture, or other agreement providing for issuance of the bonds or the contract.

66.0304(4)(o) (o) At the request of a participant, combine and pledge revenues of multiple projects for repayment of one or more series of bonds issued under this section.

66.0304(4)(p) (p) Purchase bonds issued by or on behalf of, or held by, any participant, any state or a department, authority, or agency of the state, or any political subdivision. Bonds purchased under this paragraph may be held by the commission or sold, in whole or in part, separately or together with other bonds issued by the commission.

66.0304(4m) (4m) Dissolution of a commission. Subject to sub. (2) (b) and subject to providing for the payment of its bonds, including interest on the bonds, and the performance of its other contractual obligations, a commission may be dissolved, by resolution, as provided in the agreement. If the commission is dissolved, the property of the commission shall be transferred to the political subdivisions who are parties to the agreement creating the commission as provided in the agreement.

66.0304(5) (5) Issuance of bonds.

66.0304(5)(a)(a) A commission may not issue bonds unless the issuance is first authorized by a bond resolution. A bond issued under this section shall meet all of the following requirements:

66.0304(5)(a)1. 1. The face of the bond shall include the date of issuance and the date of maturity.

66.0304(5)(a)2. 2. The face of the bond shall include the statements required under subs. (9) (c) and (11) (d).

66.0304(5)(a)3. 3. The date of maturity may not exceed 50 years from the date of issuance.

66.0304(5)(a)4. 4. The bond shall bear a rate of interest, either fixed or variable, specified by the resolution. Any variable rate of interest shall be made subject to a maximum rate.

66.0304(5)(a)5. 5. Interest and principal shall be paid at the time and place specified in the resolution.

66.0304(5)(a)6. 6. Bonds in a single issue may be composed of a single denomination or 2 or more denominations, as provided in the resolution.

66.0304(5)(a)7. 7. The bond shall be payable in lawful money of the United States or, if provided in the resolution, another currency.

66.0304(5)(a)8. 8. Bonds shall be registered as provided in the resolution.

66.0304(5)(a)9. 9. Bonds shall be in the form, and executed in the manner, provided in the resolution.

66.0304(5)(am) (am) Notwithstanding par. (a), as an alternative to specifying the matters required to be specified in the bond resolution under par. (a), the resolution may specify members of the board or officers or employees of the commission, by name or position, to whom the commission delegates authority to determine which of the matters under specified par. (a), and any other matters that the commission deems appropriate, for inclusion in the trust agreement, indenture, or other agreement providing for issuance of the bonds as finally executed. A resolution under this paragraph shall specify at least all of the following:

66.0304(5)(am)1. 1. The maximum principal amount of bonds to be issued.

66.0304(5)(am)2. 2. The maximum term of the bonds.

66.0304(5)(am)3. 3. The maximum interest rate to be borne by the bonds.

66.0304(5)(b) (b) A bond issued under this section may include, or be subject to, any of the following:

66.0304(5)(b)1. 1. Early mandatory or optional redemption or purchase in lieu of redemption or tender, as provided in the resolution.

66.0304(5)(b)2. 2. A provision providing a right to tender.

66.0304(5)(b)3. 3. A trust agreement or indenture containing any terms, conditions, and covenants that the commission determines to be necessary or appropriate, but such terms, conditions, and covenants may not be in conflict with the resolution.

66.0304(5)(c) (c) The commission may purchase any bond issued under this section. Subject to the terms of any agreement with the bondholders, the commission may hold, pledge, resell, or cancel any bond purchased under this paragraph, except that a purchase under this paragraph may not effect an extinguishment of a bond unless the commission cancels the bond or otherwise certifies its intention that the bond be extinguished.

66.0304(5)(d) (d) The proceeds of a bond issued under this section may be used for one or more projects located within or outside of this state.

66.0304(5)(e) (e) The commission shall send notification to the department of revenue, on a form prescribed by the department, whenever a bond is issued under this section.

66.0304(6) (6) Sale of bonds.

66.0304(6)(a)(a) The sale of bonds under this section shall be conducted as provided in the bond resolution.

66.0304(6)(b) (b) A sale may be public or private. Bonds may be sold at the price or prices, and upon the conditions, determined by the commission. The commission shall give due consideration to the recommendations of the participants in the project when determining the conditions of sale.

66.0304(6)(c) (c) Bonds that are sold under this section may be serial bonds or term bonds, or both.

66.0304(6)(d) (d) If at the time of sale definitive bonds are not available, the commission may issue interim certificates exchangeable for definitive bonds.

66.0304(6)(e) (e) The commission shall disclose to any person who purchases a tax-exempt bond issued under this section that the interest received on such a bond is exempt from taxation, as provided in ss. 71.05 (1) (c) 10., 71.26 (1m) (k), 71.36 (1m), and 71.45 (1t) (k).

66.0304(7) (7) Bond security.

66.0304(7)(a)(a) The commission may secure bonds by a trust agreement or indenture by and between the commission and one or more corporate trustees. A bond resolution, trust agreement, or indenture may contain provisions for pledging properties, revenues, and other collateral; holding and disbursing funds; protecting and enforcing the rights and remedies of bondholders; restricting individual rights of action by bondholders; and amendments, and any other provisions the commission determines to be reasonable and proper for the security of the bondholders or contracts entered into under this section in connection with the bonds.

66.0304(7)(b) (b) A pledge of property, revenues, or other collateral by a commission to secure the payment of the principal or redemption price of, or interest on, any bonds, or any reimbursement or similar agreement with any provider of credit enhancement for bonds, or any swap or other agreement entered into in connection with bonds, is binding on the parties and on any successors. The collateral shall immediately be subject to the pledge, and the pledge shall constitute a lien and security interest which shall attach immediately to the collateral and be effective, binding, and enforceable against the pledgor, its successors, purchasers of the collateral, creditors, and all others, to the extent set forth, and in accordance with, the pledge document irrespective of whether those parties have notice of the pledge and without the need for any physical delivery, recordation, filing, or further act.

66.0304(8) (8) No personal liability. No board member of the commission is liable personally on the bonds or subject to any personal liability or accountability by reason of the issuance of the bonds, unless the personal liability or accountability is the result of willful misconduct.

66.0304(9) (9) Bonds not public debt.

66.0304(9)(a)(a) Unless otherwise expressly provided in the bond resolution, each issue of bonds by the commission shall be the limited obligation of the commission payable solely from amounts received by the commission from revenues derived from the project to be financed or refinanced or from any contract entered into or investment made in connection with the bonds and pledged to the payment of the bonds.

66.0304(9)(b) (b) The state and the political subdivisions who are parties to the agreement creating a commission under this section are not liable on bonds or any other contract entered into under this section, or for any other debt, obligation, or liability of the commission, whether in tort, contract, or otherwise.

66.0304(9)(c) (c) The bonds are not a debt of the state or the political subdivisions contracting to create a commission under this section. A bond issue under this section does not obligate the state or a political subdivision to levy any tax or make any appropriation for payment of the bonds. All bonds issued by a commission are payable solely from the funds pledged for their payment in accordance with the bond resolution or trust agreement or indenture providing for their issuance. All bonds shall contain, on their face, a statement regarding the obligations of the state, the political subdivisions who are parties to the agreement creating the commission, and the commission as set forth in this paragraph.

66.0304(10) (10) Audits, fiscal year.

66.0304(10)(a)(a) The board of a commission shall adopt a calendar year as its fiscal year for accounting purposes. The board shall annually prepare a budget for the commission.

66.0304(10)(b) (b) A commission shall maintain an accounting system in accordance with generally accepted accounting principles and shall have its financial statements and debt covenants audited annually by an independent certified public accountant, except that the commission by a unanimous vote may decide to have an audit performed under this paragraph every 2 years.

66.0304(10)(c) (c) A copy of the budget and audit shall be sent to the governing body of each political subdivision which is a party to the agreement that created the commission and filed with the secretary of administration and the legislative audit bureau.

66.0304(11) (11) Limitations.

66.0304(11)(a)(a) A commission may not issue bonds to finance a capital improvement project in any state or territory of the United States unless a political subdivision within whose boundaries the project is to be located has approved the financing of the project. A commission may not issue bonds to finance a capital improvement project in this state unless all of the political subdivisions within whose boundaries the project is to be located has approved the financing of the project. An approval under this paragraph may be made by the governing body of the political subdivision or, except for a 1st class city or a county in which a 1st class city is located, by the highest ranking executive or administrator of the political subdivision.

66.0304(11)(b) (b) This section provides a complete alternative method, to all other methods provided by law, to exercise the powers authorized in this section, including the issuance of bonds, the entering into of contracts related to those bonds, and the financing or refinancing of projects.

66.0304(11)(bm) (bm) A project may be located outside of the United States or outside a territory of the United States if the borrower, including a co-borrower, of proceeds of bonds issued to finance or refinance the project in whole or in part is incorporated and has its principal place of business in the United States or a territory of the United States. To the extent that this paragraph applies to a borrower, it also applies to a participant if the participant is a nongovernmental entity.

66.0304(11)(c) (c) Any action brought to challenge the validity of the issuance of a bond under this section, or the enforceability of a contract entered into under this section, must be commenced in circuit court within 30 days of the commission adopting a resolution authorizing the issuance of the bond or the execution of the contract.

66.0304(11)(d) (d) Bonds issued under this section shall not be invalid for any irregularity or defect in the proceedings for their sale or issuance. The bonds shall contain a statement that they have been authorized and issued pursuant to the laws of this state. The statement shall be conclusive evidence of the validity of the bonds.

66.0304(12) (12) State Pledge. The state pledges to and agrees with the bondholders, and persons that enter into contracts with a commission under this section, that the state will not limit, impair, or alter the rights and powers vested in a commission by this section, including the rights and powers under sub. (4), before the commission has met and discharged the bonds, and any interest due on the bonds, and has fully performed its contracts, unless adequate provision is made by law for the protection of the bondholders or those entering into contracts with a commission. The commission may include this pledge in a contract with bondholders.

66.0304 History History: 2009 a. 205; 2011 a. 32, 239; 2013 a. 20.



66.0305 Political subdivision revenue sharing.

66.0305  Political subdivision revenue sharing.

66.0305(1)(1)  Definition. In this section, "political subdivision" means a city, village, town, or county.

66.0305(2) (2) Political subdivision revenue sharing agreement. Subject to the requirements of this section, any 2 or more political subdivisions may, by a majority vote of a quorum of their governing bodies, enter into an agreement to share all or a specified part of revenues derived from taxes and special charges, as defined in s. 74.01 (4). One or more political subdivisions may enter into agreements under this section with federally recognized American Indian tribes or bands.

66.0305(3) (3) Public hearing. At least 30 days before entering into an agreement under sub. (2), a political subdivision shall hold a public hearing on the proposed agreement. Notice of the hearing shall be published as a class 3 notice under ch. 985.

66.0305(4) (4) Specifications.

66.0305(4)(a)(a) An agreement entered into under sub. (2) shall meet all of the following conditions:

66.0305(4)(a)1. 1. The term of the agreement shall be for at least 10 years.

66.0305(4)(a)2. 2. The boundaries of the area within which the revenues are to be shared in the agreement shall be specified.

66.0305(4)(a)3. 3. The formula or other means of determining the amount of revenues to be shared under the agreement shall be specified.

66.0305(4)(a)4. 4. The date upon which revenues agreed to be shared under the agreement shall be paid to the appropriate political subdivision shall be specified.

66.0305(4)(a)5. 5. The method by which the agreement may be invalidated after the expiration of the minimum period specified in par. (a) 1. shall be specified.

66.0305(4)(b) (b) An agreement entered into under sub. (2) may address any other appropriate matters, including any agreements with respect to services or agreements with respect to municipal boundaries under s. 66.0225, 66.0301 (6), or 66.0307.

66.0305(5) (5) Contiguous boundaries. No political subdivision may enter into an agreement under sub. (2) with one or more political subdivisions unless the political subdivision is contiguous to at least one other political subdivision that enters into the agreement.

66.0305(6) (6) Advisory referendum.

66.0305(6)(a)(a) Within 30 days after the hearing under sub. (3), the governing body of a participating political subdivision may adopt a resolution calling for an advisory referendum on the agreement. An advisory referendum shall be held if, within 30 days after the hearing under sub. (3), a petition, signed by a number of qualified electors equal to at least 10% of the votes cast for governor in the political subdivision at the last gubernatorial election, is filed with the clerk of a participating political subdivision, requesting an advisory referendum on the revenue sharing plan. The petition shall conform to the requirements of s. 8.40 and shall be filed as provided in s. 8.37. If an advisory referendum is held, the political subdivision's governing body may not vote to approve the agreement under sub. (2) until the report under par. (d) is filed.

66.0305(6)(b) (b) The advisory referendum shall be held not less than 70 days nor more than 100 days after adoption of the resolution under par. (a) calling for the referendum or not less than 70 days nor more than 100 days after receipt of the petition under par. (a) by the municipal or county clerk. The municipal or county clerk shall give notice of the referendum by publishing a notice in a newspaper of general circulation in the political subdivision, both on the publication day next preceding the advisory referendum election and one week prior to that publication date.

66.0305(6)(c) (c) The advisory referendum shall be conducted by the political subdivision's election officials. The governing body of the political subdivision may specify the number of election officials for the referendum. The ballots shall contain the words "For the revenue sharing agreement" and "Against the revenue sharing agreement" and shall otherwise conform to the provisions of s. 5.64 (2). The election shall be conducted as are other municipal or county elections in accordance with chs. 6 and 7, insofar as applicable.

66.0305(6)(d) (d) The election inspectors shall report the results of the election, showing the total number of votes cast and the numbers cast for and against the revenue sharing. The election inspectors shall attach their affidavit to the report and immediately file the report in the office of the municipal or county clerk.

66.0305(6)(e) (e) The costs of the advisory referendum election shall be borne by the political subdivision that holds the election.

66.0305 History History: 1995 a. 270; 1999 a. 150 s. 72; Stats. 1999 s. 66.0305; 1999 a. 182 s. 202; 2005 a. 98; 2007 a. 43; 2011 a. 75.



66.0307 Boundary change pursuant to approved cooperative plan.

66.0307  Boundary change pursuant to approved cooperative plan.

66.0307(1)(1)  Definitions. In this section:

66.0307(1)(af) (af) "Comprehensive plan" means an adopted plan that contains the elements under s. 66.1001 (2) or, if a municipality has not adopted a plan that contains those elements, a master plan adopted under s. 62.23 (2) or (3).

66.0307(1)(am) (am) "Department" means the department of administration.

66.0307(1)(b) (b) "Municipality" means a city, village or town.

66.0307(2) (2) Boundary change authority. Any combination of municipalities may determine the boundary lines between themselves under a cooperative plan that is approved by the department under this section. A single city or village and a single town may use the mediated agreement procedure under sub. (4m) to determine a common boundary line under a cooperative plan that is approved by the department under this section. No boundary of a municipality may be changed or maintained under this section unless the municipality is a party to the cooperative agreement. The cooperative plan shall provide one or more of the following:

66.0307(2)(a) (a) That specified boundary line changes shall occur during the planning period and the approximate dates by which the changes shall occur.

66.0307(2)(b) (b) That specified boundary line changes may occur during the planning period and the approximate dates by which the changes may occur.

66.0307(2)(c) (c) That a required boundary line change under par. (a) or an optional boundary line change under par. (b) shall be subject to the occurrence of conditions set forth in the plan.

66.0307(2)(d) (d) That specified boundary lines may not be changed during the planning period.

66.0307(3) (3) Cooperative plan.

66.0307(3)(a)(a) Who may prepare plan. The municipalities that propose to set the boundary lines between themselves under this section shall prepare a cooperative plan.

66.0307(3)(b) (b) Purpose of plan. The cooperative plan shall be made with the general purpose of guiding and accomplishing a coordinated, adjusted and harmonious development of the territory covered by the plan consistent with the comprehensive plan of each participating municipality.

66.0307(3)(c) (c) Content of plan; consistency with comprehensive plan. The cooperative plan shall describe how it is consistent with each participating municipality's comprehensive plan.

66.0307(3)(d) (d) Content of plan; boundaries and services. The cooperative plan shall:

66.0307(3)(d)1. 1. Identify any boundary change and any existing boundary that may not be changed during the planning period.

66.0307(3)(d)2. 2. Identify any conditions that must be met before a boundary change may occur.

66.0307(3)(d)3. 3. Include a schedule of the period during which a boundary change shall or may occur.

66.0307(3)(d)4. 4. Include a statement explaining how any part of the plan related to the location of boundaries meets the approval criteria under sub. (5) (c) 5.

66.0307(3)(d)5. 5. Describe the services to be provided to the territory covered by the plan, identify the providers of those services and indicate whether the provision of any service has received preliminary approval of any relevant governmental regulatory authority.

66.0307(3)(d)6. 6. Include a schedule for delivery of the services described under subd. 5.

66.0307(3)(d)7. 7. Include a statement explaining how provision under the plan for the delivery of necessary municipal services to the territory covered by the plan meets the approval criterion under sub. (5) (c) 3.

66.0307(3)(d)8. 8. Designate the municipalities that are participating in the cooperative plan and that are required to ratify any boundary changes by enacting an ordinance under sub. (10).

66.0307(3)(e) (e) Content of plan; compatibility with existing law. The cooperative plan shall describe how the plan is consistent with current state and federal laws, county shoreland zoning ordinances under s. 59.692, municipal regulations and administrative rules that apply to the territory affected by the plan.

66.0307(3)(f) (f) Content of plan; planning period. The cooperative plan shall specify the duration of the proposed planning period, which shall be for a period of 10 years, except that the duration of the proposed planning period may be for a period greater than 10 years if a duration greater than 10 years is approved by the department.

66.0307(3)(g) (g) Content of plan; zoning agreement. The cooperative plan shall include all agreements under sub. (7m).

66.0307(3)(h) (h) Existing plans may be used. A cooperative plan may be based on, contain elements of or duplicate any existing plan for the same territory.

66.0307(4) (4) Procedure for adopting cooperative plan.

66.0307(4)(a)(a) Authorizing resolution. Each municipality that intends to participate in the preparation of a cooperative plan under this section shall adopt a resolution authorizing participation in the preparation of the plan. Notice of each resolution shall be given in writing, within 5 days after the resolution is adopted, to all of the following:

66.0307(4)(a)1. 1. The department, the department of natural resources, the department of agriculture, trade and consumer protection and the department of transportation.

66.0307(4)(a)2. 2. The clerks of any municipality, school district, technical college district, sewerage district or sanitary district which has any part of its territory within 5 miles of a participating municipality.

66.0307(4)(a)3. 3. The clerk of each county in which a participating municipality is located.

66.0307(4)(a)4. 4. Any county zoning agency under s. 59.69 (2) or regional planning commission whose jurisdiction includes a participating municipality.

66.0307(4)(b) (b) Public hearing. At least 60 days after adoption under par. (a) of the last resolution by a participating municipality and at least 60 days before submitting a cooperative plan to the department for review and approval under sub. (5), the participating municipalities shall hold a joint hearing on the proposed plan. Notice of the hearing shall be given by each participating municipality by class 3 notice under ch. 985.

66.0307(4)(c) (c) Comment on plan. Any person may comment on the plan during the hearing and may submit written comments before, at or within 20 days following the hearing. All comments shall be considered by each participating municipality. A county zoning agency under s. 59.69 (2) or regional planning commission whose jurisdiction includes any participating municipality shall comment in writing on the plan's effect on the master plan adopted by the regional planning commission under s. 66.0309 (9), or development plan adopted by the county board or county planning agency under s. 59.69 (3), and on the delivery of municipal services, and may comment on any other aspect of the plan. A county in the regional planning commission's jurisdiction may submit comments on the effect of the cooperative plan on the master plan adopted under s. 66.0309 (9) and on the delivery of county services or on any other matter related to the plan.

66.0307(4)(d) (d) Adoption of final plan.

66.0307(4)(d)1.1. Subject to subd. 2., after the public hearing under par. (b) and consideration of comments made on the proposed cooperative plan, the plan participants may revise the plan in response to the comments and may, by resolution adopted by each participating municipality, adopt a final version of the plan.

66.0307(4)(d)2. 2. If within 30 days after the public hearing under par. (b) a petition opposing the plan, signed by a number of qualified electors equal to at least 10% of the votes cast for governor in the municipality at the last gubernatorial election, is filed with the clerk of a participating municipality, the final version of the plan may be adopted in that municipality only by an affirmative vote of three-fourths of the members of the municipality's governing body who are present and voting. The petition shall conform to the requirements of s. 8.40.

66.0307(4)(e) (e) Advisory referendum.

66.0307(4)(e)1.1. Within 30 days after adoption of a final plan under par. (d), the governing body of a participating municipality may adopt a resolution calling for an advisory referendum on the plan. An advisory referendum shall be held if, within 30 days after adoption of the final plan under par. (d), a petition, signed by a number of qualified electors equal to at least 10% of the votes cast for governor in the municipality at the last gubernatorial election, is filed with the clerk of a participating municipality and as provided in s. 8.37, requesting an advisory referendum on the cooperative plan. The petition shall conform to the requirements of s. 8.40.

66.0307(4)(e)2. 2. The advisory referendum shall be held not less than 70 days nor more than 100 days after adoption of the resolution under subd. 1. calling for the referendum or not less than 70 days nor more than 100 days after receipt of the petition by the municipal clerk. The municipal clerk shall give notice of the referendum by publishing a notice in a newspaper of general circulation in the municipality, both on the publication day next preceding the advisory referendum election and one week prior to that publication date.

66.0307(4)(e)3. 3. The advisory referendum shall be conducted by the municipal election officials. The governing body of the municipality may specify the number of election officials for the referendum. The ballots shall contain the words "For the cooperative plan" and "Against the cooperative plan" and shall otherwise conform to the provisions of s. 5.64 (2). The election shall be conducted as are other municipal elections in accordance with chs. 6 and 7, insofar as applicable.

66.0307(4)(e)4. 4. The election inspectors shall report the results of the election, showing the total number of votes cast and the numbers cast for and against the cooperative plan. The election inspectors shall attach their affidavit to the report and immediately file the report in the office of the municipal clerk. The election inspector shall file a certified report of the results in the office of the clerk of each municipality that is a party to the cooperative plan.

66.0307(4)(e)5. 5. The costs of the advisory referendum election shall be borne by the municipality that holds the election.

66.0307(4)(f) (f) Submittal of final plan to department. If no advisory referendum is held under par. (e), the plan participants may submit the final version of the cooperative plan to the department for approval under sub. (5) at least 60 days but not more than 180 days after the public hearing under par. (b). If an advisory referendum is held under par. (e), each participating municipality shall determine, by resolution, whether to submit the final version of the cooperative plan to the department for approval under sub. (5). The resolution shall be adopted within 60 days after the last advisory referendum is held. If any of the plan participants fails or refuses to approve submittal of the cooperative plan to the department, the plan may not be submitted. Any written comment received by a participating municipality on any version of the cooperative plan shall be submitted to the department at the time that the cooperative plan is submitted. If the cooperative plan is not submitted to and approved by the department, it may not be implemented under this section by any of the participating municipalities.

66.0307(4m) (4m) Mediated agreement procedure.

66.0307(4m)(a)(a)

66.0307(4m)(a)1.1. As an alternative to the parties mutually invoking the procedure under this section, a city, village, or town may petition the department for mediation of a cooperative plan under this paragraph.

66.0307(4m)(a)2. 2. A city or village may petition for mediation if all of the following apply:

66.0307(4m)(a)2.a. a. The city or village adopts an authorizing resolution under sub. (4) (a) (intro.) and requests in writing an adjacent town to adopt an authorizing resolution under sub. (4) (a) (intro.) and the town fails to adopt the resolution within 60 days after the request is received by the town.

66.0307(4m)(a)2.b. b. The city or village has adopted a comprehensive plan.

66.0307(4m)(a)3. 3. A town may petition for mediation if all of the following apply:

66.0307(4m)(a)3.a. a. The town adopts an authorizing resolution under sub. (4) (a) (intro.) and requests in writing an adjacent city or village to adopt an authorizing resolution under sub. (4) (a) (intro.) and the city or village fails to adopt the resolution within 60 days after the request is received by the city or village.

66.0307(4m)(a)3.b. b. The town has adopted a comprehensive plan.

66.0307(4m)(b) (b) A municipality that is authorized under par. (a) to petition the department for mediation and elects to do so shall submit the petition within 90 days after the municipality has adopted the authorizing resolution described in par. (a) 2. a. or 3. a. Upon receipt of a petition for mediation, the department shall notify the nonpetitioning adjacent municipality identified in the petition that the petition has been submitted. Within 45 days after receipt of notice from the department that a petition has been submitted, the nonpetitioning municipality shall notify the department whether it agrees to engage in mediation to develop a cooperative plan under this section. Failure of the nonpetitioning municipality to timely notify the department is considered notice that the municipality does not agree to engage in mediation. The department shall send written notice of the nonpetitioning municipality's decision, on whether it will participate, to the petitioning municipality. If the nonpetitioning municipality refuses to engage in mediation, the petitioning municipality may not submit a petition under this paragraph involving the same nonpetitioning municipality for a period of 3 years after the department sends notice of the refusal.

66.0307(4m)(c) (c)

66.0307(4m)(c)1.1. If a nonpetitioning town refuses under par. (b) to engage in mediation, the town may not contest any annexation of its territory to the petitioning city or village that is commenced during the shorter of the following periods:

66.0307(4m)(c)1.a. a. The period of 270 days beginning after the town refuses under par. (b) to engage in mediation.

66.0307(4m)(c)1.b. b. The period beginning on the date the town refuses under par. (b) to engage in mediation and ending on the date the town agrees to engage in mediation.

66.0307(4m)(c)2. 2. If a nonpetitioning city or village refuses under par. (b) to engage in mediation, an annexation of territory of the petitioning town to the nonpetitioning city or village that is commenced during the shorter of the following periods shall be reviewed by the department in the manner described under s. 66.0217 (6), regardless of the population of the county in which the annexation proceeding is commenced, and, notwithstanding s. 66.0217 (11) (c), may be contested by the town if the department determines that the annexation is not in the public interest:

66.0307(4m)(c)2.a. a. The period of 270 days beginning after the city or village refuses under par. (b) to engage in mediation.

66.0307(4m)(c)2.b. b. The period on the date the city or village refuses under par. (b) to engage in mediation and ending on the date the city or village agrees to engage in mediation.

66.0307(4m)(d) (d)

66.0307(4m)(d)1.1. If both the petitioning municipality and nonpetitioning municipality agree to engage in mediation to develop a cooperative plan under this section, the municipalities shall select a mediator. The department may assist the municipalities in selecting a mediator. If the municipalities are unable to agree on the selection of a mediator, the department shall furnish a list of 5 mediators to the municipalities. The municipalities shall alternatively strike a name from the list until one name remains, who shall be the mediator.

66.0307(4m)(d)2. 2. The mediator shall assist the parties through recognized mediation techniques to develop and reach agreement on a cooperative plan under this section. Unless the participating municipalities agree to extend the mediation period, the mediation period expires after 270 days. Unless they agree otherwise, the participating municipalities are equally responsible for the costs of the mediation.

66.0307(4m)(e) (e) Before the participating municipalities engage in mediation under this subsection, each shall adopt a resolution under sub. (4) (a) (intro.) and provide the required notice of the resolution. Notwithstanding sub. (4) (b), if the participating municipalities agree on a cooperative plan under this subsection, a public hearing on the plan shall be held under sub. (4) (b) no sooner than 45 days after agreement is reached and at least 45 days before submitting the plan to the department for review and approval under sub. (5).

66.0307(4m)(f) (f) If any litigation contesting annexation of territory of the petitioning or nonpetitioning town to the city or village is commenced during the 3-year period after the department receives the petition for mediation under par. (b), the judge shall under s. 802.12 (2), unless the nonpetitioning municipality objects, order the parties to select a settlement alternative under s. 802.12 (1) (i) as a means to attempt settlement.

66.0307(5) (5) Department review and approval of local or cooperative plan.

66.0307(5)(a)(a) Generally. The department shall make a written determination of whether to approve a cooperative plan within 90 days after receiving the plan unless the department and the parties to the plan agree to a longer determination period. The department shall consider written comments on the plan received by a municipality under sub. (4) (c) that is submitted to the department under sub. (4) (f) or from any other source. The department may request information relating to the cooperative plan, including any comprehensive plan or land use plan currently being utilized by any participating municipality, from that municipality, and from any county or regional planning commission. The department may seek and consider comments from any state agency on whether the cooperative plan is consistent with state laws and administrative rules under the agency's jurisdiction. Any state agency requested to comment on a cooperative plan shall comply with the request. The department shall issue its determination of whether to approve the cooperative plan in writing, supported by specific findings based on the criteria under par. (c). The approval or disapproval of a cooperative plan by the department under this section is not a contested case, as defined in s. 227.01 (3), for purposes of ch. 227.

66.0307(5)(b) (b) Hearing. Any person may request a public hearing before the department on a cooperative plan submitted to the department for approval. A request for a public hearing shall be in writing and shall be submitted to the department within 10 days after the cooperative plan is received by the department. If requested, the department shall, and on its own motion the department may, hold a public hearing on the cooperative plan. If requested to hold a public hearing, the department is required to hold only one hearing, regardless of the number of requests for a hearing. Any public hearing under this paragraph shall be held in a municipality that is a party to the cooperative plan.

66.0307(5)(c) (c) Approval of cooperative plan. A cooperative plan shall be approved by the department if the department determines that all of the following apply:

66.0307(5)(c)1. 1. The content of the plan under sub. (3) (c) to (e) is sufficient to enable the department to make the determinations under subds. 2. to 5.

66.0307(5)(c)2. 2. The cooperative plan is consistent with each participating municipality's comprehensive plan and with current state laws, municipal regulations, and administrative rules that apply to the territory affected by the plan.

66.0307(5)(c)3. 3. Adequate provision is made in the cooperative plan for the delivery of necessary municipal services to the territory covered by the plan.

66.0307(5)(c)5. 5. The shape of any boundary maintained or any boundary change under the cooperative plan is not the result of arbitrariness and reflects due consideration for compactness of area. Considerations relevant to the criteria under this subdivision include quantity of land affected by the boundary maintenance or boundary change and compatibility of the proposed boundary maintenance or boundary change with natural terrain including general topography, major watersheds, soil conditions and such features as rivers, lakes and major bluffs.

66.0307(5)(c)6. 6. Any proposed planning period exceeding 10 years is consistent with the plan.

66.0307(5)(d) (d) Return and resubmittal of plan. The department may return a cooperative plan, with comments, if the department determines that the cooperative plan, if revised, may constitute a plan that can be approved by the department. If a cooperative plan is returned under this paragraph, each participating municipality may revise the plan, as directed by the department, adopt the revised plan by resolution and resubmit the plan to the department within 90 days after the plan is returned. After receiving a resubmitted cooperative plan, the department shall make a determination on approval within 30 days.

66.0307(6) (6) Binding elements of cooperative plan. If a cooperative plan is approved by the department under sub. (5) or an amended plan is approved under sub. (8), provisions in the plan to maintain existing boundaries, the boundary changes in the plan, the schedule for those changes, the plan for delivery of services and the schedule for those services are binding on the parties to the plan and have the force and effect of a contract.

66.0307(7) (7) Other boundary procedures.

66.0307(7)(a)(a) Other procedures after hearing. After the joint hearing under sub. (4) (b) is held, no other procedure, except the procedure under s. 281.43 (1m), for altering a municipality's boundaries may be used to alter a boundary included in the proposed cooperative plan under sub. (3) (d) 1. until the boundary is no longer included in the proposed cooperative plan, the municipality withdraws from the proposed cooperative plan or the proposed cooperative plan fails to receive approval from the department, whichever occurs first.

66.0307(7)(b) (b) Other boundary procedures during the planning period. During the planning period specified under sub. (3) (f), no other procedure for altering a municipality's boundaries may be used to alter a boundary that is included in the cooperative plan under sub. (3) (d) 1., except if an annexation is conducted under s. 281.43 (1m), regardless of whether the boundary is proposed to be maintained or changed or is allowed to be changed under the plan. After the planning period has expired, the boundary may be altered.

66.0307(7m) (7m) Zoning in town territory. If a town is a party to a cooperative plan with a city or village, the town and city or village may agree, as part of the cooperative plan, to authorize the town, city or village to adopt a zoning ordinance under s. 60.61, 61.35 or 62.23 for all or a portion of the town territory covered by the plan. The exercise of zoning authority by a town under this subsection is not subject to s. 60.61 (3) or 60.62 (3). If a county zoning ordinance applies to the town territory covered by the plan, that ordinance and amendments to it continue until a zoning ordinance is adopted under this subsection. If a zoning ordinance is adopted under this subsection, that zoning ordinance continues in effect after the planning period ceases until a different zoning ordinance for the territory is adopted under other applicable law. This subsection does not affect zoning ordinances adopted under s. 59.692 or 87.30 or ch. 91.

66.0307(8) (8) Amendments to cooperative plan.

66.0307(8)(a)(a) Authority to amend plan. A cooperative plan may be amended during the planning period if all the parties to the plan agree to the amendment and if the amendment is approved by the department.

66.0307(8)(b) (b) When full procedure required. An amendment to a cooperative plan that proposes to change a municipality's boundary or to change the approved planning period shall follow the same procedure as that required for an original plan.

66.0307(8)(c) (c) When expedited procedure may occur. An amendment to a cooperative plan that does not propose to change a boundary or the planning period shall follow the same procedure as that required for an original plan except that the hearing under sub. (4) (b) is not required unless objection to the amendment is made in writing by any person to the clerk of a participating municipality. An amendment under this paragraph shall be adopted by resolution of each of the participating municipalities. Notice of the amendment and adopting resolution shall follow the procedures specified in sub. (4) (a). Notice that the amendment will be submitted directly to the department unless objection is made in writing shall be given by each participating municipality by a class 3 notice under ch. 985. If no written objection to the amendment is received within 7 days after the last required notice is published, the amendment may be submitted directly to the department for approval. If written objection is timely made, the public hearing and other requirements under sub. (4) (b) and (c) apply.

66.0307(9) (9) Court review of department decision. The decision of the department under sub. (5) (c) or (d) or (8) to approve or not to approve a cooperative plan or an amendment to a plan is subject to judicial review under ch. 227.

66.0307(10) (10) Boundary change ordinance; filing and recording requirements. A boundary change under a cooperative plan shall be accomplished by the enactment of an ordinance by the governing body designated to do so in the plan. The filing and recording requirements under s. 66.0217 (9) (a), as they apply to cities and villages under s. 66.0217 (9) (a), apply to municipalities under this subsection. The requirements for the secretary of state are the same as those required in s. 66.0217 (9) (b).

66.0307(11) (11) Time for bringing action. No action to contest the validity of a cooperative plan under this section or an amendment to a cooperative plan, regardless of the grounds for the action, may be commenced after 60 days from the date on which the department approves the cooperative plan under sub. (5) or the amendment under sub. (8), respectively. No action relating to compliance with a binding element of a cooperative plan may be commenced later than 180 days after the failure to comply.

66.0307 History History: 1991 a. 269; 1993 a. 213, 301, 329, 399; 1995 a. 35, 201, 216, 227; 1997 a. 27, 35; 1999 a. 150 s. 67; Stats. 1999 s. 66.0307; 1999 a. 182 s. 199; 2001 a. 30; 2007 a. 43; 2009 a. 28; 2011 a. 75.



66.0309 Creation, organization, powers and duties of regional planning commissions.

66.0309  Creation, organization, powers and duties of regional planning commissions.

66.0309(1) (1)  Definitions. In this section:

66.0309(1)(a) (a) "Governing body" means the town, village or county board or the legislative body of a city.

66.0309(1)(b) (b) "Local governmental units" or "local units" means cities, villages, towns and counties.

66.0309(1)(c) (c) "Population" means the population of a local unit as shown by the last federal census or by any subsequent population estimate under s. 16.96.

66.0309(2) (2) Creation of regional planning commissions.

66.0309(2)(a)(a) A regional planning commission may be created by the governor, or a state agency or official as the governor designates, upon petition in the form of a resolution by the governing body of a local governmental unit and the holding of a public hearing on the petition. If the petition is joined in by the governing bodies of all the local units in the proposed region, including the county board of any county, part or all of which is in the proposed region, the governor may dispense with the hearing. Notice of any public hearing shall be given by the governor by mail at least 10 days in advance to the clerk of each local unit in the proposed region.

66.0309(2)(b) (b) If the governor finds that there is a need for a regional planning commission, and if the governing bodies of local units within the proposed region which include over 50% of the population and equalized assessed valuation of the region as determined by the last previous equalization of assessments, consent to the formation of such regional planning commission, the governor may create the regional planning commission by order and designate the area and boundaries of the commission's jurisdiction taking into account the elements of homogeneity based upon, but not limited to, such considerations as topographic and geographic conformations, extent of urban development, the existence of special or acute agricultural, forestry, conservation or other rural problems, uniformity of social or economic interests and values, park and recreational needs, civil defense, or the existence of physical, social and economic problems of a regional character.

66.0309(2)(c) (c) Territory included within a regional planning commission that consists of one county or less in area also may be included in the creation of a multicounty regional planning commission. The creation does not require that the existing regional planning commission consisting of one county or less in area be terminated or altered, but upon creation of the multicounty commission, the existing commission shall cease to have authority to make charges upon participating local governmental units under sub. (14) and shall adopt a name other than "regional planning commission".

66.0309(2m) (2m) Limitation on territory. No regional planning commission may be created to include territory located in 3 or more uniform state districts as established by 1970 executive order 22 dated August 24, 1970. Any existing regional planning commission which includes territory located in 3 or more uniform state districts shall be dissolved no later than December 31, 1972.

66.0309(3) (3) Composition of regional planning commissions.

66.0309(3)(a)(a) The membership composition of a regional planning commission which includes a city of the first class shall be as follows:

66.0309(3)(a)1. 1. One member appointed by the county board of each county, part or all of which is initially within the region or is later added.

66.0309(3)(a)2. 2. Two members from each participating county shall be appointed by the governor. At least one appointee shall be a person, selected from a list of 2 or more persons nominated by the county board, who has experience in local government in elective or appointive offices or who is professionally engaged in advising local governmental units in the fields of land-use planning, transportation, law, finance, engineering or recreation and natural resources development. The governor in making appointments under this subdivision shall give due weight to the place of residence of the appointees within the various counties encompassed by the region.

66.0309(3)(b) (b) For any region which does not include a 1st class city, the membership composition of a regional planning commission shall be in accordance with resolutions approved by the governing bodies of a majority of the local units in the region, and these units shall have in the aggregate at least half the population of the region. For the purposes of this determination a county, part or all of which is within the region, shall be counted as a local unit, but the population of an approving county shall not be counted. In the absence of the necessary approval by the local units, the membership composition of a commission shall be determined as follows:

66.0309(3)(b)1. 1. For regions which include land in more than one county par. (a) shall apply.

66.0309(3)(b)2. 2. For regions that include land in only one county, the commission shall consist of the following:

66.0309(3)(b)2.a. a. Three members appointed by the county board.

66.0309(3)(b)2.b. b. Three members appointed by the governing body of each city, village and town in the region having a population of 20,000 or more. If there is no city, village or town having a population of 20,000 or more, the governor shall appoint one member from each city, village or town with a population of 5,000 or more within the region. All governor appointees under this subd. 2. b. shall be persons who have experience in local government in elective or appointive offices or who are professionally engaged in advising local governmental units in the fields of land-use planning, transportation, law, finance or engineering.

66.0309(3)(b)2.c. c. Three members appointed at large by the governor. All governor appointees under this subd. 2. c. shall be persons who have experience in local government in elective or appointive offices or who are professionally engaged in advising local governmental units in the fields of land-use planning, transportation, law, finance or engineering.

66.0309(3)(c) (c) Terms of office for regional planning commission members shall be as follows:

66.0309(3)(c)1. 1. If the composition of the commission is approved by local units under par. (b), the terms shall be as prescribed in the resolutions of approval.

66.0309(3)(c)2. 2. For members of all other commissions the term is 6 years after the initial term. At the first meeting of the commission it shall be determined by lot which of the initial members shall have 2, 4 and 6-year terms, respectively, and each group shall be as nearly equal as may be.

66.0309(3)(d) (d) All regional planning commission members shall be electors of the state and reside within the region.

66.0309(4) (4) Compensation; expenses. A per diem compensation may be paid members of regional planning commissions. This shall not affect in any way remuneration received by any state or local official who, in addition to serving as a state or local official, serves also as a member of the regional planning commission. All members may be reimbursed for actual expenses incurred as members of the commission in carrying out the work of the commission.

66.0309(5) (5) Chairperson; rules of procedure; records. Each regional planning commission shall elect its own chairperson and executive committee and shall establish its own rules of procedure, and may create and fill other offices as it may determine necessary. The commission may authorize the executive committee to act for it on all matters under rules adopted by it. The commission shall meet at least once each year. It shall keep a record of its resolutions, transactions, findings and determinations, which shall be a public record.

66.0309(6) (6) Director and employees. The regional planning commission shall appoint a director and such employees as it deems necessary for its work and may hire such experts and consultants for part-time or full-time service as may be necessary for the prosecution of its responsibilities.

66.0309(7) (7) Advisory committees or councils; appointment. The regional planning commission may appoint advisory committees or councils whose membership may consist of individuals whose experience, training or interest in the program may qualify them to lend valuable assistance to the regional planning commission by acting in an advisory capacity in consulting with the regional planning commission on all phases of the commission's program. Members of advisory bodies shall receive no compensation for their services but may be reimbursed for actual expenses incurred in the performance of their duties.

66.0309(8) (8) Functions, general and special.

66.0309(8)(a)(a)

66.0309(8)(a)1.1. The regional planning commission may take any of the following actions:

66.0309(8)(a)1.a. a. Conduct all types of research studies, collect and analyze data, prepare maps, charts and tables, and conduct all necessary studies for the accomplishment of its other duties.

66.0309(8)(a)1.b. b. Consistent with the elements specified in s. 66.1001, make plans for the physical, social and economic development of the region, and, consistent with the elements specified in s. 66.1001, adopt by resolution any plan or the portion of any plan so prepared as its official recommendation for the development of the region.

66.0309(8)(a)1.c. c. Publicize and advertise its purposes, objectives and findings, and distribute reports concerning these items.

66.0309(8)(a)1.d. d. Provide advisory services on regional planning problems to the local government units within the region and to other public and private agencies in matters relative to its functions and objectives, and may act as a coordinating agency for programs and activities of local units and agencies as they relate to its objectives.

66.0309(8)(a)2. 2. All public officials shall, upon request, furnish to the regional planning commission, within a reasonable time, available information as it requires for its work. In general, the regional planning commission shall have all powers necessary to enable it to perform its functions and promote regional planning. The functions of the regional planning commission shall be solely advisory to the local governments and local government officials comprising the region.

66.0309(8)(b) (b) The regional planning commission shall make an annual report of its activities to the legislative bodies of the local governmental units within the region, and shall submit 2 copies of the report to the legislative reference bureau.

66.0309(9) (9) Preparation of master plan for region. The regional planning commission shall have the function and duty of making and adopting a master plan for the physical development of the region. The master plan, with the accompanying maps, plats, charts, programs and descriptive and explanatory matter, shall show the commission's recommendations for physical development and shall contain at least the elements described in s. 66.1001. The regional planning commission may amend, extend or add to the master plan or carry any part or subject matter into greater detail.

66.0309(10) (10) Adoption of master plan for region. The master plan shall be made with the general purpose of guiding and accomplishing a coordinated, adjusted and harmonious development of the region which will, in accordance with existing and future needs, best promote public health, safety, morals, order, convenience, prosperity or the general welfare, as well as efficiency and economy in the process of development. The regional planning commission may adopt the master plan as a whole by a single resolution, or, as the work of making the whole master plan progresses, may by resolution adopt a part or parts of the master plan, any part to correspond with one or more of the elements specified in s. 66.1001. The resolution shall refer expressly to the maps, plats, charts, programs and descriptive and explanatory matter, and other matters intended by the regional planning commission to form the whole or any part of the plan, and the action taken shall be recorded on the adopted plan or part of the adopted plan by the identifying signature of the chairperson of the regional planning commission and a copy of the plan or part of the adopted plan shall be certified to the legislative bodies of the local governmental units within the region. The purpose and effect of adoption of the master plan shall be solely to aid the regional planning commission and the local governments and local government officials comprising the region in the performance of their functions and duties.

66.0309(11) (11) Matters referred to regional planning commission. The officer or public body of a local governmental unit within the region having final authority may refer to the regional planning commission, for its consideration and report, the location or acquisition of land for any of the items or facilities which are included in the adopted regional master plan. Within 20 days after the matter is referred to the regional planning commission or a longer period as may be stipulated by the referring officer or public body, the commission shall report its recommendations to the referring officer or public body. The report and recommendations of the commission shall be advisory only. A state agency may authorize the regional planning commission with the consent of the commission to act for the agency in approving, examining or reviewing plats, under s. 236.12 (2) (a). A regional planning commission authorized by a local unit on November 1, 1980 to act for the local unit in approving plats may continue to so act until the commission withdraws its consent or the local unit its approval. A local unit may authorize a regional planning commission, with the consent of the commission, to conduct an advisory review of plats.

66.0309(12) (12) Local adoption of plans of regional commission; contracts.

66.0309(12)(a)(a) Any local governmental unit within the region may adopt all or any portion of the plans and other programs prepared and adopted by the regional planning commission.

66.0309(12)(b) (b) In addition to the other powers specified in this section a regional planning commission may enter into a contract with any local unit within the region under s. 66.0301 to make studies and offer advice on any of the following topics:

66.0309(12)(b)1. 1. Land use, thoroughfares, community facilities, and public improvements.

66.0309(12)(b)2. 2. Encouragement of economic and other developments.

66.0309(13) (13) Aid from governmental agencies; gifts and grants. Aid, in any form, for the purpose of accomplishing the objectives of the regional planning commission may be accepted from all governmental agencies whether local, state or federal, if the conditions under which aid is furnished are not incompatible with the other provisions of this section. The regional planning commission may accept gifts and grants from public or private individuals or agencies if the conditions under which the grants are made are in accordance with the accomplishment of the objectives of the regional planning commission.

66.0309(14) (14) Budget and service charges.

66.0309(14)(a)(a) For the purpose of providing funds to meet the expenses of a regional planning commission, the commission shall annually on or before October 1 prepare and approve a budget reflecting the cost of its operation and services to the local governmental units within the region. The amount of the budget charged to any local governmental unit shall be in the proportion of the equalized value for tax purposes of the land, buildings, and other improvements on the land of the local governmental unit, within the region, to the total equalized value within the region. The amount charged to a local governmental unit shall not exceed .003 percent of equalized value under its jurisdiction and within the region, unless the governing body of the unit expressly approves the amount in excess of that percentage. All tax or other revenues raised for a regional planning commission shall be forwarded by the treasurer of the local unit to the treasurer of the commission on written order of the treasurer of the commission.

66.0309(14)(b) (b) Where one-half or more of the land within a county is within a region, the chairperson of the regional planning commission shall certify to the county clerk, before August 1 of each year, the proportionate amount of the budget charged to the county for the services of the regional planning commission. Unless the county board finds the charges unreasonable, and institutes the procedures under par. (d), it shall take legislative action as necessary to provide the funds called for in the certified statement.

66.0309(14)(c) (c) Where less than one-half of the land within a county is within a region, the chairperson of the regional planning commission shall before August 1 of each year certify to the clerk of the local governmental unit involved a statement of the proportionate charges assessed to that local governmental unit. The clerk shall extend the amount shown in the statement as a charge on the tax roll under s. 281.43 (2).

66.0309(14)(d) (d) If any local governmental unit makes a finding by resolution within 20 days of the certification to its clerk that the charges of the regional planning commission are unreasonable, it may take any of the following actions:

66.0309(14)(d)1. 1. Submit the issue to arbitration by 3 arbitrators, one to be chosen by the local governmental unit, one to be chosen by the regional planning commission, and the third to be chosen by the first 2 arbitrators. If the arbitrators are unable to agree, the vote of 2 shall be the decision. The arbitrators may affirm or modify the report, and shall submit their decision in writing to the local governmental unit and the regional planning commission within 30 days of their appointment unless the time is extended by agreement of the commission and the local governmental unit. The decision is binding. An election to arbitrate is a waiver of the right to proceed by action. Two-thirds of the expenses of arbitration shall be paid by the party requesting arbitration and the balance by the other.

66.0309(14)(d)2. 2. If a local governmental unit does not elect to arbitrate, it may institute a proceeding for judicial review under ch. 227.

66.0309(14)(e) (e) By agreement between the regional planning commission and a local governmental unit, special compensation to the commission for unique and special services provided to the local governmental unit may be arranged.

66.0309(14)(f) (f) The regional planning commission may accept from any local governmental unit supplies, the use of equipment, facilities and office space and the services of personnel as part or all of the financial support assessed against the local governmental unit.

66.0309(15) (15) Dissolution of regional planning commissions. Upon receipt of certified copies of resolutions recommending the dissolution of a regional planning commission adopted by the governing bodies of a majority of the local units in the region, including the county board of any county, part or all of which is within the region, and upon a finding that all outstanding indebtedness of the commission has been paid and all unexpended funds returned to the local units which supplied them, or that adequate provision has been made for the outstanding indebtedness or unexpended funds, the governor shall issue a certificate of dissolution of the commission which shall then cease to exist.

66.0309(16) (16) Withdrawal. Within 90 days of the issuance by the governor of an order creating a regional planning commission, any local unit of government within the boundaries of the region may withdraw from the jurisdiction of the commission by a two-thirds vote of the members-elect of the governing body after a public hearing. Notice of withdrawal shall be given to the commission by registered mail not more than 3 nor less than 2 weeks before withdrawal and by publication of a class 2 notice, under ch. 985. A local unit may withdraw from a regional planning commission at the end of any fiscal year by a two-thirds vote of the members-elect of the governing body taken at least 6 months before the effective date of the withdrawal. However, the local unit shall be responsible for its allocated share of the contractual obligations of the regional planning commission continuing beyond the effective date of its withdrawal.

66.0309 History History: 1971 c. 225, 227; 1977 c. 29, 187, 418; 1979 c. 110, 175, 248; 1979 c. 361 s. 112; 1991 a. 316; 1993 a. 184, 246; 1995 a. 27 s. 9116 (5); 1995 a. 225, 227; 1999 a. 9; 1999 a. 150 ss. 608 to 612; Stats. 1999 s. 66.0309; 2001 a. 103; 2009 a. 177; 2011 a. 32.

66.0309 Annotation Withdrawal from the commission by a municipality has no effect on the county's authority to contract with the commission under this section. Tanck v. Dane County Regional Planning Commission, 81 Wis. 2d 76, 260 N.W.2d 18 (1977).

66.0309 Annotation A plan commission is immune from suit with respect to claims of contractual interference and civil conspiracy. Busse v. Dane County Regional Planning Comm. 181 Wis. 2d 527, 510 N.W.2d 136 (Ct. App. 1993).

66.0309 Annotation The representation provisions of sub. (3) do not violate the one man, one vote principle. 62 Atty. Gen. 136.

66.0309 Annotation Appointments to regional planning commissions on behalf of a county, under sub. (3) (b), are made by the county board unless the county has a county executive or a county administrator, in which event the appointments are made by that county officer. 62 Atty. Gen. 197.

66.0309 AnnotationCommission employees have indemnity protection under s. 895.46 (1) (a). 77 Atty. Gen. 142.

66.0309 Annotation The boundaries of existing multicounty regional planning commissions may only be altered following their dissolution under sub. (15). 81 Atty. Gen. 70.



66.0311 Intergovernmental cooperation in financing and undertaking housing projects.

66.0311  Intergovernmental cooperation in financing and undertaking housing projects.

66.0311(1) (1) In this section, "municipality" has the meaning given in s. 66.0301 (1) (a).

66.0311(2) (2) Any municipality, housing authority, development authority or redevelopment authority authorized under ss. 66.1201 to 66.1211 and 66.1301 to 66.1337:

66.0311(2)(a) (a) To issue bonds or obtain other types of financing in furtherance of its statutory purposes may cooperate with any other municipality, housing authority, development authority or redevelopment authority similarly authorized under ss. 66.1201 to 66.1211 and 66.1301 to 66.1337 for the purpose of jointly issuing bonds or obtaining other types of financing.

66.0311(2)(b) (b) To plan, undertake, own, construct, operate and contract with respect to any housing project in accordance with its statutory purposes under ss. 66.1201 to 66.1211 and 66.1301 to 66.1337, may cooperate for the joint exercise of such functions with any other municipality, housing authority, development authority or redevelopment authority so authorized.

66.0311 History History: 1999 a. 150 ss. 80, 350; Stats. 1999 s. 66.0311.



66.0312 Local health departments; mutual assistance.

66.0312  Local health departments; mutual assistance.

66.0312(1)(1) In this section "local health department" has the meaning given in s. 66.0314 (1) (e).

66.0312(2) (2)

66.0312(2)(a)(a) Subject to sub. (3), upon the request of a local health department, the personnel of any other local health department may assist the requester within the requester's jurisdiction, notwithstanding any other jurisdictional provision.

66.0312(2)(b) (b) If a request for assistance is made under par. (a), payment for the requested services shall be made by one of the following methods:

66.0312(2)(b)1. 1. If an agreement under s. 66.0301, or any other agreement between the parties, for the payment of such services exists, the terms of the agreement shall be followed.

66.0312(2)(b)2. 2. If no agreement described under subd. 1. for the payment of such services exists, the governmental unit that receives the assistance is responsible for the personnel or equipment costs incurred by the responding agency if the responding agency requests payment of those costs.

66.0312(3) (3) This section does not apply during a state of emergency declared by the governor under s. 323.10.

66.0312 History History: 2003 a. 186; 2009 a. 42.



66.03125 Fire departments; mutual assistance.

66.03125  Fire departments; mutual assistance.

66.03125(1) (1) In this section "fire department" has the meaning given in s. 66.0314 (1) (c).

66.03125(2) (2)

66.03125(2)(a)(a) Subject to sub. (3), upon the request of a fire department, the personnel of any other fire department may assist the requester within the requester's jurisdiction, notwithstanding any other jurisdictional provision.

66.03125(2)(b) (b) If a request for assistance is made under par. (a), payment for the requested services shall be made by one of the following methods:

66.03125(2)(b)1. 1. If an agreement under s. 66.0301, or any other agreement between the parties, for the payment of such services exists, the terms of the agreement shall be followed.

66.03125(2)(b)2. 2. If no agreement described under subd. 1. for the payment of such services exists, the governmental unit that receives the assistance is responsible for the personnel or equipment costs incurred by the responding agency if the responding agency requests payment of those costs.

66.03125(3) (3) This section does not apply during a state of emergency declared by the governor under s. 323.10.

66.03125 History History: 2003 a. 186; 2009 a. 42.



66.0313 Law enforcement; mutual assistance.

66.0313  Law enforcement; mutual assistance.

66.0313(1) (1) In this section:

66.0313(1)(a) (a) "Law enforcement agency" has the meaning given in s. 165.83 (1) (b) and includes a tribal law enforcement agency.

66.0313(1)(b) (b) "Tribal law enforcement agency" has the meaning given in s. 165.83 (1) (e).

66.0313(2) (2) Except as provided in sub. (4), upon the request of any law enforcement agency, including county law enforcement agencies as provided in s. 59.28 (2), the law enforcement personnel of any other law enforcement agency may assist the requesting agency within the latter's jurisdiction, notwithstanding any other jurisdictional provision. For purposes of ss. 895.35 and 895.46, law enforcement personnel, while acting in response to a request for assistance, shall be deemed employees of the requesting agency and, to the extent that those sections apply to law enforcement personnel and a law enforcement agency acting under or affected by this section, ss. 895.35 and 895.46 shall apply to tribal law enforcement personnel and a tribal law enforcement agency acting under or affected by this section.

66.0313(3) (3) The provisions of s. 66.0513 apply to this section and, to the extent that s. 66.0513 applies to law enforcement personnel and a law enforcement agency acting under or affected by this section, it applies to tribal law enforcement personnel and a tribal law enforcement agency acting under or affected by this section.

66.0313(4) (4) A law enforcement agency, other than a tribal law enforcement agency, may not respond to a request for assistance from a tribal law enforcement agency at a location outside the law enforcement agency's territorial jurisdiction unless all of the following apply:

66.0313(4)(a) (a) One of the following applies:

66.0313(4)(a)1. 1. The governing body of the tribe that created the tribal law enforcement agency adopts and has in effect a resolution that includes a statement that the tribe waives its sovereign immunity to the extent necessary to allow the enforcement in the courts of this state of its liability under sub. (2) and s. 66.0513 or another resolution that the department of justice determines will reasonably allow the enforcement in the courts of this state of the tribe's liability under sub. (2) and s. 66.0513.

66.0313(4)(a)2. 2. The tribal law enforcement agency or the tribe that created the tribal law enforcement agency maintains liability insurance that does all of the following:

66.0313(4)(a)2.a. a. Covers the tribal law enforcement agency for its liability under sub. (2) and s. 66.0513.

66.0313(4)(a)2.b. b. Has a limit of coverage not less than $2,000,000 for any occurrence.

66.0313(4)(a)2.c. c. Provides that the insurer, in defending a claim against the policy, may not raise the defense of sovereign immunity of the insured up to the limits of the policy.

66.0313(4)(a)3. 3. The law enforcement agency and the tribal law enforcement agency have in place an agreement under which the law enforcement agency accepts liability under sub. (2) and s. 66.0513 for instances in which it responds to a request for assistance from the tribal law enforcement agency.

66.0313(4)(b) (b) The tribal law enforcement agency requesting assistance has provided to the department of justice a copy of the resolution under par. (a) 1., proof of insurance under par. (a) 2., or a copy of the agreement under par. (a) 3., and the department of justice has posted either a copy of the document or notice of the document on the Internet site it maintains for exchanging information with law enforcement agencies.

66.0313 History History: 1999 a. 150 ss. 81, 362, 363; Stats. 1999 s. 66.0313; 2009 a. 264.

66.0313 Annotation The statutes do not permit the creation of a separate regional law enforcement agency; neither the sheriff nor the county board has power to delegate supervisory or law enforcement powers to such an agency. 63 Atty. Gen. 596.

66.0313 AnnotationA request for assistance may be implicit. United States v. Mattes, 687 F.2d 1039 (1982).



66.0314 State of emergency; mutual assistance.

66.0314  State of emergency; mutual assistance.

66.0314(1) (1) In this section:

66.0314(1)(a) (a) "Emergency management program" means the emergency management program of a city, village, town, or county, under s. 323.14 (1).

66.0314(1)(b) (b) "Emergency medical services program" means a program established under s. 256.12.

66.0314(1)(c) (c) "Fire department" means any public organization engaged in fire fighting or a private sector employer fire company or fire department organized as a nonstock, nonprofit corporation under ch. 181 or ch. 213 without the input of a municipality.

66.0314(1)(d) (d) "Incident command system" means a functional management system established to control, direct, and manage the roles, responsibilities, and operations of all of the agencies involved in a multi-jurisdictional or multi-agency emergency response, which may include authorities designated by a participating tribe or band.

66.0314(1)(e) (e) "Local health department" has the meaning given in s. 250.01 (4), and also includes an entity designated by a participating tribe or band as a local health department.

66.0314(1)(fe) (fe) "Tribe or band" means a federally recognized American Indian tribe or band in this state.

66.0314(2) (2)

66.0314(2)(a)(a) If the governor declares a state of emergency under s. 323.10, upon the request of a city, village, town, or county, or a person acting under an incident command system, the personnel of any emergency management program, emergency medical services program, fire department, or local health department may assist the requester within the requester's jurisdiction, notwithstanding any other jurisdictional provision.

66.0314(2)(b) (b) If a request for assistance is made under par. (a), the governmental unit that receives the assistance is responsible for the personnel or equipment costs incurred by the responding agency to the extent that federal, state, and other 3rd-party reimbursement is available if all of the following apply:

66.0314(2)(b)1. 1. The responding agency meets the personnel and equipment requirements in the state plan under s. 323.13 (1) (b).

66.0314(2)(b)2. 2. The responding agency requests payment of those costs.

66.0314 History History: 2003 a. 186; 2007 a. 130; 2009 a. 42.



66.0315 Municipal cooperation; federal rivers, harbors or water resources projects.

66.0315  Municipal cooperation; federal rivers, harbors or water resources projects. A county, town, city or village acting under its powers and in conformity with state law may enter into an agreement with an agency of the federal government to cooperate in the construction, operation or maintenance of any federally authorized rivers, harbors or water resources management or control project or to assume any potential liability appurtenant to a project and may do all things necessary to consummate the agreement. If a project will affect more than one municipality, the municipalities affected may jointly enter into an agreement under this section with an agency of the federal government carrying any terms and provisions concerning the division of costs and responsibilities that are mutually agreed upon. The affected municipalities may by agreement submit any determinations of the division of construction costs, responsibilities, or any other liabilities among them to an arbitration board. The determination of the arbitration board shall be final. This section shall not be construed as a grant or delegation of power or authority to any county, town, city, village or other local municipality to do any work in or place any structures in or on any navigable water except as it is otherwise expressly authorized by state law to do.

66.0315 History History: 1999 a. 150 s. 456; Stats. 1999 s. 66.0315.



66.0316 Renew Wisconsin performance review.

66.0316  Renew Wisconsin performance review.

66.0316(1)(1)  Definitions. In this section:

66.0316(1)(a) (a) "Analysis" means a performance analysis of the cost and benefit of a political subdivision providing a governmental service compared to a private person providing the same service.

66.0316(1)(b) (b) "Chief executive officer" has the meaning given in s. 66.1106 (1) (a).

66.0316(1)(c) (c) "Department" means the department of revenue.

66.0316(1)(d) (d) "Extension" has the meaning given in s. 36.05 (7).

66.0316(1)(e) (e) "Governmental service" means a service related to any of the following:

66.0316(1)(e)1. 1. Law enforcement.

66.0316(1)(e)2. 2. Fire protection.

66.0316(1)(e)3. 3. Emergency services.

66.0316(1)(e)4. 4. Public health.

66.0316(1)(e)5. 5. Solid waste collection and disposal.

66.0316(1)(e)6. 6. Recycling.

66.0316(1)(e)7. 7. Public transportation.

66.0316(1)(e)8. 8. Public housing.

66.0316(1)(e)9. 9. Animal control.

66.0316(1)(e)10. 10. Libraries.

66.0316(1)(e)11. 11. Recreation and culture.

66.0316(1)(e)12. 12. Human services.

66.0316(1)(e)13. 13. Youth services.

66.0316(1)(f) (f) "Political subdivision" means any city, village, town, or county with a population greater than 2,500.

66.0316(2) (2) Pilot program. The department shall establish a pilot program to study governmental services delivered by and to political subdivisions. The department shall solicit political subdivisions to participate in the program. Based on the department's solicitation, the department shall select 5 political subdivisions to form councils as provided under sub. (3) and shall include in that selection at least one county and at least one city, village, or town.

66.0316(3) (3) Creation of council.

66.0316(3)(a)(a) No later than January 1, 2002, each political subdivision selected under sub. (2) shall create a council consisting of 5 members, as follows:

66.0316(3)(a)1. 1. The chief executive officer of the political subdivision, or his or her designee.

66.0316(3)(a)2. 2. A member who is an employee of the political subdivision.

66.0316(3)(a)3. 3. A member with cost accounting experience who is a resident of the political subdivision and who is not a political subdivision officer or employee.

66.0316(3)(a)4. 4. Two members, not including the member under subd. 3., who are residents of the political subdivision and who are not political subdivision officers or employees.

66.0316(3)(b) (b) The political subdivision's chief executive officer shall appoint the council members under par. (a) 2. to 4. The chief executive officer shall appoint 2 members to initial terms of 2 years and the remaining 2 members to initial terms of 4 years. The chief executive officer shall appoint the respective successors of the members under par. (a) 2. to 4. to terms of 4 years. All members under par. (a) 2. to 4. shall serve until their successors are appointed and qualified.

66.0316(3)(c) (c) The council shall organize annually at its first meeting to elect a chairperson. Four members of the council shall constitute a quorum.

66.0316(4) (4) Duties of council. The council shall conduct an analysis of governmental services provided by the political subdivision with which the council is affiliated. In conducting such an analysis, the council shall do all of the following:

66.0316(4)(a) (a) Establish specific benchmarks for performance, including goals related to intergovernmental cooperation to provide governmental services.

66.0316(4)(b) (b) Conduct research and establish new methods to promote efficiency in the delivery of governmental services.

66.0316(4)(c) (c) Identify and recommend collaborative agreements to be developed with other political subdivisions to deliver governmental services.

66.0316(5) (5) Data collection and analysis.

66.0316(5)(a)(a) A council may conduct an analysis of a governmental service provided by the political subdivision with which the council is affiliated on its own or after receiving any of the following:

66.0316(5)(a)1. 1. A written suggestion regarding delegating a governmental service to a private person.

66.0316(5)(a)2. 2. A written complaint that a governmental service provided by the political subdivision is competing with the same or a similar service provided by a private person.

66.0316(5)(a)3. 3. A written suggestion by a political subdivision employee or political subdivision employee labor organization to review a governmental service delegated to a private person.

66.0316(5)(b) (b) After receiving a suggestion or complaint under par. (a), the council shall meet to decide whether an analysis of the governmental service indicated in the suggestion or complaint is necessary. The council may hold hearings, conduct inquiries, and gather data to make its decision. If the council decides to analyze a governmental service under this paragraph, the council shall do all of the following:

66.0316(5)(b)1. 1. Determine the costs of providing the governmental service, including the cost of personnel and capital assets used in providing the service.

66.0316(5)(b)2. 2. Determine how often and to what extent the governmental service is provided and the quality of the governmental service provided.

66.0316(5)(b)3. 3. Make a cost-benefit determination based on the findings under subds. 1. and 2.

66.0316(5)(b)4. 4. Determine whether a private person can provide the governmental service at a cost savings to the political subdivision providing the service and at a quality at least equal to the quality of the service provided by the political subdivision.

66.0316(5)(b)5. 5. If the council decides that a governmental service is not suitable for delegating to a private person, determine whether the governmental service should be retained in its present form, modified, or eliminated.

66.0316(5)(c) (c) After completing an analysis under par. (b), the council shall make a recommendation to the political subdivision providing the governmental service analyzed under par. (b) and publish the council's recommendation. The recommendation shall specify the recommendation's impact on the political subdivision and the political subdivision's employees.

66.0316(6) (6) Training and assistance. The board of regents of the University of Wisconsin System shall direct the extension to assist councils created under this section in performing their duties under subs. (4) and (5). The board of regents shall ensure that council members are trained in how to do all of the following:

66.0316(6)(a) (a) Conduct an analysis of a governmental service.

66.0316(6)(b) (b) Determine ways to improve the efficiency of delivering a governmental service.

66.0316(6)(c) (c) Establish, quantify, and monitor performance standards.

66.0316(6)(d) (d) Prepare the reports required under sub. (7) (a) and (b).

66.0316(7) (7) Reports.

66.0316(7)(a)(a) On or before June 30, 2002, each council shall submit a report to the department describing the council's activities.

66.0316(7)(b) (b) On or before June 30, 2003, each council shall submit a final report to the department describing the council's activities and recommendations and the extent to which its recommendations have been adopted by the political subdivision with which the council is affiliated. A report submitted under this paragraph shall provide a detailed explanation of all analyses conducted under subs. (4) and (5).

66.0316(7)(c) (c) On or before July 31, 2003, the department shall submit a report concerning the activities and recommendations described in the reports submitted under pars. (a) and (b) to the legislature under s. 13.172 (2) and to the governor. The department's report shall describe ways to implement such recommendations statewide.

66.0316 History History: 2001 a. 16.



66.0317 Cooperation region.

66.0317  Cooperation region.

66.0317(1)(1)  Definitions. In this section:

66.0317(1)(a) (a) "Cooperation region" means a federal standard metropolitan statistical area. For purposes of this section, if only a part of a county is located in a federal standard metropolitan statistical area the entire county is considered to be located in the federal standard metropolitan statistical area.

66.0317(1)(b) (b) "Governmental service" has the meaning given in s. 66.0316 (1) (e).

66.0317(1)(c) (c) "Metropolitan service delivery" means any governmental service provided to a city that is provided by the city or by another city or by a town, village, or county and provided on a multijurisdictional basis.

66.0317(1)(d) (d) "Municipality" means any city, village, or town.

66.0317(2) (2) Area cooperation compacts.

66.0317(2)(a)(a)

66.0317(2)(a)1.1. Except as provided in subd. 3., beginning in 2003, a municipality shall enter into an area cooperation compact with at least 2 municipalities or counties located in the same cooperation region as the municipality, or with any combination of at least 2 such entities, to perform at least 2 governmental services.

66.0317(2)(a)3. 3. A municipality that is not adjacent to at least 2 other municipalities located in the same cooperation region as the municipality may enter into a cooperation compact with any adjacent municipality or with the county in which the municipality is located to perform the number of governmental services as specified under subd. 1.

66.0317(2)(b) (b) An area cooperation compact shall provide a plan for any municipalities or counties that enter into the compact to collaborate to provide governmental services. The compact shall provide benchmarks to measure the plan's progress and provide outcome-based performance measures to evaluate the plan's success. Municipalities and counties that enter into the compact shall structure the compact in a way that results in significant tax savings to taxpayers within those municipalities and counties.

66.0317 History History: 2001 a. 16, 106; 2005 a. 164.



66.0401 Regulation relating to solar and wind energy systems.

66.0401  Regulation relating to solar and wind energy systems.

66.0401(1e)(1e)  Definitions. In this section:

66.0401(1e)(a) (a) "Application for approval" means an application for approval of a wind energy system under rules promulgated by the commission under s. 196.378 (4g) (c) 1.

66.0401(1e)(b) (b) "Commission" means the public service commission.

66.0401(1e)(c) (c) "Political subdivision" means a city, village, town, or county.

66.0401(1e)(d) (d) "Wind energy system" has the meaning given in s. 66.0403 (1) (m).

66.0401(1m) (1m) Authority to restrict systems limited. No political subdivision may place any restriction, either directly or in effect, on the installation or use of a wind energy system that is more restrictive than the rules promulgated by the commission under s. 196.378 (4g) (b). No political subdivision may place any restriction, either directly or in effect, on the installation or use of a solar energy system, as defined in s. 13.48 (2) (h) 1. g., or a wind energy system, unless the restriction satisfies one of the following conditions:

66.0401(1m)(a) (a) Serves to preserve or protect the public health or safety.

66.0401(1m)(b) (b) Does not significantly increase the cost of the system or significantly decrease its efficiency.

66.0401(1m)(c) (c) Allows for an alternative system of comparable cost and efficiency.

66.0401(2) (2) Authority to require trimming of blocking vegetation. Subject to sub. (6) (a), a political subdivision may enact an ordinance relating to the trimming of vegetation that blocks solar energy, as defined in s. 66.0403 (1) (k), from a collector surface, as defined under s. 700.41 (2) (b), or that blocks wind from a wind energy system. The ordinance may include a designation of responsibility for the costs of the trimming. The ordinance may not require the trimming of vegetation that was planted by the owner or occupant of the property on which the vegetation is located before the installation of the solar or wind energy system.

66.0401(3) (3) Testing activities. A political subdivision may not prohibit or restrict any person from conducting testing activities to determine the suitability of a site for the placement of a wind energy system. A political subdivision objecting to such testing may petition the commission to impose reasonable restrictions on the testing activity.

66.0401(4) (4) Local procedure.

66.0401(4)(a)(a)

66.0401(4)(a)1.1. Subject to subd. 2., a political subdivision that receives an application for approval shall determine whether it is complete and, no later than 45 days after the application is filed, notify the applicant about the determination. As soon as possible after receiving the application for approval, the political subdivision shall publish a class 1 notice, under ch. 985, stating that an application for approval has been filed with the political subdivision. If the political subdivision determines that the application is incomplete, the notice shall state the reason for the determination. An applicant may supplement and refile an application that the political subdivision has determined to be incomplete. There is no limit on the number of times that an applicant may refile an application for approval. If the political subdivision fails to determine whether an application for approval is complete within 45 days after the application is filed, the application shall be considered to be complete.

66.0401(4)(a)2. 2. If a political subdivision that receives an application for approval under subd. 1. does not have in effect an ordinance described under par. (g), the 45-day time period for determining whether an application is complete, as described in subd. 1., does not begin until the first day of the 4th month beginning after the political subdivision receives the application. A political subdivision may notify an applicant at any time, after receipt of the application and before the first day of the 4th month after its receipt, that it does not intend to enact an ordinance described under par. (g).

66.0401(4)(a)3. 3. On the same day that an applicant makes an application for approval under subd. 1. for a wind energy system, the applicant shall mail or deliver written notice of the application to the owners of land adjoining the site of the wind energy system.

66.0401(4)(a)4. 4. A political subdivision may not consider an applicant's minor modification to the application to constitute a new application for the purposes of this subsection.

66.0401(4)(b) (b) A political subdivision shall make a record of its decision making on an application for approval, including a recording of any public hearing, copies of documents submitted at any public hearing, and copies of any other documents provided to the political subdivision in connection with the application for approval. The political subdivision's record shall conform to the commission's rules promulgated under s. 196.378 (4g) (c) 2.

66.0401(4)(c) (c) A political subdivision shall base its decision on an application for approval on written findings of fact that are supported by the evidence in the record under par. (b). A political subdivision's procedure for reviewing the application for approval shall conform to the commission's rules promulgated under s. 196.378 (4g) (c) 3.

66.0401(4)(d) (d) Except as provided in par. (e), a political subdivision shall approve or disapprove an application for approval no later than 90 days after the day on which it notifies the applicant that the application for approval is complete. If a political subdivision fails to act within the 90 days, or within any extended time period established under par. (e), the application is considered approved.

66.0401(4)(e) (e) A political subdivision may extend the time period in par. (d) if, within that 90-day period, the political subdivision authorizes the extension in writing. Any combination of the following extensions may be granted, except that the total amount of time for all extensions granted under this paragraph may not exceed 90 days:

66.0401(4)(e)1. 1. An extension of up to 45 days if the political subdivision needs additional information to determine whether to approve or deny the application for approval.

66.0401(4)(e)2. 2. An extension of up to 90 days if the applicant makes a material modification to the application for approval.

66.0401(4)(e)3. 3. An extension of up to 90 days for other good cause specified in writing by the political subdivision.

66.0401(4)(f) (f)

66.0401(4)(f)1.1. Except as provided in subd. 2., a political subdivision may not deny or impose a restriction on an application for approval unless the political subdivision enacts an ordinance that is no more restrictive than the rules the commission promulgates under s. 196.378 (4g) (b).

66.0401(4)(f)2. 2. A political subdivision may deny an application for approval if the proposed site of the wind energy system is in an area primarily designated for future residential or commercial development, as shown in a map that is adopted, as part of a comprehensive plan, under s. 66.1001 (2) (b) and (f), before June 2, 2009, or as shown in such maps after December 31, 2015, as part of a comprehensive plan that is updated as required under s. 66.1001 (2) (i). This subdivision applies to a wind energy system that has a nominal capacity of at least one megawatt.

66.0401(4)(g) (g) A political subdivision that chooses to regulate wind energy systems shall enact an ordinance, subject to sub. (6) (b), that is no more restrictive than the applicable standards established by the commission in rules promulgated under s. 196.378 (4g).

66.0401(5) (5) Public service commission review.

66.0401(5)(a)(a) A decision of a political subdivision to determine that an application is incomplete under sub. (4) (a) 1., or to approve, disapprove, or impose a restriction upon a wind energy system, or an action of a political subdivision to enforce a restriction on a wind energy system, may be appealed only as provided in this subsection.

66.0401(5)(b) (b)

66.0401(5)(b)1.1. Any aggrieved person seeking to appeal a decision or enforcement action specified in par. (a) may begin the political subdivision's administrative review process. If the person is still aggrieved after the administrative review is completed, the person may file an appeal with the commission. No appeal to the commission under this subdivision may be filed later than 30 days after the political subdivision has completed its administrative review process. For purposes of this subdivision, if a political subdivision fails to complete its administrative review process within 90 days after an aggrieved person begins the review process, the political subdivision is considered to have completed the process on the 90th day after the person began the process.

66.0401(5)(b)2. 2. Rather than beginning an administrative review under subd. 1., an aggrieved person seeking to appeal a decision or enforcement action of a political subdivision specified in par. (a) may file an appeal directly with the commission. No appeal to the commission under this subdivision may be filed later than 30 days after the decision or initiation of the enforcement action.

66.0401(5)(b)3. 3. An applicant whose application for approval is denied under sub. (4) (f) 2. may appeal the denial to the commission. The commission may grant the appeal notwithstanding the inconsistency of the application for approval with the political subdivision's planned residential or commercial development if the commission determines that granting the appeal is consistent with the public interest.

66.0401(5)(c) (c) Upon receiving an appeal under par. (b), the commission shall notify the political subdivision. The political subdivision shall provide a certified copy of the record upon which it based its decision or enforcement action within 30 days after receiving notice. The commission may request of the political subdivision any other relevant governmental records and, if requested, the political subdivision shall provide such records within 30 days after receiving the request.

66.0401(5)(d) (d) The commission may confine its review to the records it receives from the political subdivision or, if it finds that additional information would be relevant to its decision, expand the records it reviews. The commission shall issue a decision within 90 days after the date on which it receives all of the records it requests under par. (c), unless for good cause the commission extends this time period in writing. If the commission determines that the political subdivision's decision or enforcement action does not comply with the rules it promulgates under s. 196.378 (4g) or is otherwise unreasonable, the political subdivision's decision shall be superseded by the commission's decision and the commission may order an appropriate remedy.

66.0401(5)(e) (e) In conducting a review under par. (d), the commission may treat a political subdivision's determination that an application under sub. (4) (a) 1. is incomplete as a decision to disapprove the application if the commission determines that a political subdivision has unreasonably withheld its determination that an application is complete.

66.0401(5)(f) (f) Judicial review is not available until the commission issues its decision or order under par. (d). Judicial review shall be of the commission's decision or order, not of the political subdivision's decision or enforcement action. The commission's decision or order is subject to judicial review under ch. 227. Injunctive relief is available only as provided in s. 196.43.

66.0401(6) (6) Applicability of a political subdivision or county ordinance.

66.0401(6)(a)(a)

66.0401(6)(a)1.1. A county ordinance enacted under sub. (2) applies only to the towns in the county that have not enacted an ordinance under sub. (2).

66.0401(6)(a)2. 2. If a town enacts an ordinance under sub. (2) after a county has enacted an ordinance under sub. (2), the county ordinance does not apply, and may not be enforced, in the town, except that if the town later repeals its ordinance, the county ordinance applies in that town.

66.0401(6)(b) (b)

66.0401(6)(b)1.1. Subject to subd. 2., a county ordinance enacted under sub. (4) applies only in the unincorporated parts of the county.

66.0401(6)(b)2. 2. If a town enacts an ordinance under sub. (4), either before or after a county enacts an ordinance under sub. (4), the more restrictive terms of the 2 ordinances apply to the town, except that if the town later repeals its ordinance, the county ordinance applies in that town.

66.0401(6)(c) (c) If a political subdivision enacts an ordinance under sub. (4) (g) after the commission's rules promulgated under s. 196.378 (4g) take effect, the political subdivision may not apply that ordinance to, or require approvals under that ordinance for, a wind energy system approved by the political subdivision under a previous ordinance or under a development agreement.

66.0401 History History: 1981 c. 354; 1981 c. 391 s. 210; 1993 a. 414; 1999 a. 150 ss. 78, 79, 84; Stats. 1999 s. 66.0401; 2001 a. 30; 2009 a. 40.

66.0401 Annotation This section is a legislative restriction on the ability of municipalities to regulate solar and wind energy systems. The statute is not superseded by s. 66.0403 or municipal zoning or conditional use powers. A municipality's consideration of an application for a conditional use permit for a system under this section must be in light of the restrictions placed on local regulation by this section. State ex rel. Numrich v. City of Mequon Board of Zoning Appeals, 2001 WI App 88, 242 Wis. 2d 677, 626 N.W.2d 366, 00-1643.

66.0401 Annotation Sub. (1) requires a case-by-case approach, such as a conditional use permit procedure, and does not allow political subdivisions to find legislative facts or make policy. The local governing arm must hear the specifics of the particular system and then decide whether a restriction is warranted. It may not promulgate an ordinance in which it arbitrarily sets a "one size fits all" scheme of requirements for any system. The conditions listed in sub. (1) (a) to (c) are the standards circumscribing the power of political subdivisions, not openings for them to make policy that is contrary to the state's expressed policy. Ecker Brothers v. Calumet County, 2009 WI App 112, 321 Wis. 2d 51, 772 N.W.2d 240, 07-2109.



66.0403 Solar and wind access permits.

66.0403  Solar and wind access permits.

66.0403(1) (1)  Definitions. In this section:

66.0403(1)(a) (a) "Agency" means the governing body of a municipality which has provided for granting a permit or the agency which the governing body of a municipality creates or designates under sub. (2). "Agency" includes an officer or employee of the municipality.

66.0403(1)(b) (b) "Applicant" means an owner applying for a permit under this section.

66.0403(1)(c) (c) "Application" means an application for a permit under this section.

66.0403(1)(d) (d) "Collector surface" means any part of a solar collector that absorbs solar energy for use in the collector's energy transformation process. "Collector surface" does not include frames, supports and mounting hardware.

66.0403(1)(e) (e) "Collector use period" means 9 a.m. to 3 p.m. standard time daily.

66.0403(1)(f) (f) "Impermissible interference" means the blockage of wind from a wind energy system or solar energy from a collector surface or proposed collector surface for which a permit has been granted under this section during a collector use period if such blockage is by any structure or vegetation on property, an owner of which was notified under sub. (3) (b). "Impermissible interference" does not include:

66.0403(1)(f)1. 1. Blockage by a narrow protrusion, including but not limited to a pole or wire, which does not substantially interfere with absorption of solar energy by a solar collector or does not substantially block wind from a wind energy system.

66.0403(1)(f)2. 2. Blockage by any structure constructed, under construction or for which a building permit has been applied for before the date the last notice is mailed or delivered under sub. (3) (b).

66.0403(1)(f)3. 3. Blockage by any vegetation planted before the date the last notice is mailed or delivered under sub. (3) (b) unless a municipality by ordinance under sub. (2) defines impermissible interference to include such vegetation.

66.0403(1)(g) (g) "Municipality" means any county with a zoning ordinance under s. 59.69, any town with a zoning ordinance under s. 60.61, any city with a zoning ordinance under s. 62.23 (7), any 1st class city or any village with a zoning ordinance under s. 61.35.

66.0403(1)(h) (h) "Owner" means at least one owner, as defined under s. 66.0217 (1) (d), of a property or the personal representative of at least one owner.

66.0403(1)(i) (i) "Permit" means a solar access permit or a wind access permit issued under this section.

66.0403(1)(j) (j) "Solar collector" means a device, structure or a part of a device or structure a substantial purpose of which is to transform solar energy into thermal, mechanical, chemical or electrical energy.

66.0403(1)(k) (k) "Solar energy" means direct radiant energy received from the sun.

66.0403(1)(L) (L) "Standard time" means the solar time of the ninetieth meridian west of Greenwich.

66.0403(1)(m) (m) "Wind energy system" means equipment and associated facilities that convert and then store or transfer energy from the wind into usable forms of energy.

66.0403(2) (2) Permit procedure. The governing body of every municipality may provide for granting a permit. A permit may not affect any land except land which, at the time the permit is granted, is within the territorial limits of the municipality or is subject to an extraterritorial zoning ordinance adopted under s. 62.23 (7a), except that a permit issued by a city or village may not affect extraterritorial land subject to a zoning ordinance adopted by a county or a town. The governing body may appoint itself as the agency to process applications or may create or designate another agency to grant permits. The governing body may provide by ordinance that a fee be charged to cover the costs of processing applications. The governing body may adopt an ordinance with any provision it deems necessary for granting a permit under this section, including but not limited to:

66.0403(2)(a) (a) Specifying standards for agency determinations under sub. (5) (a).

66.0403(2)(b) (b) Defining an impermissible interference to include vegetation planted before the date the last notice is mailed or delivered under sub. (3) (b), provided that the permit holder shall be responsible for the cost of trimming such vegetation.

66.0403(3) (3) Permit applications.

66.0403(3)(a)(a) In a municipality which provides for granting a permit under this section, an owner who has installed or intends to install a solar collector or wind energy system may apply to an agency for a permit.

66.0403(3)(b) (b) An agency shall determine if an application is satisfactorily completed and shall notify the applicant of its determination. If an applicant receives notice that an application has been satisfactorily completed, the applicant shall deliver by certified mail or by hand a notice to the owner of any property which the applicant proposes to be restricted by the permit under sub. (7). The applicant shall submit to the agency a copy of a signed receipt for every notice delivered under this paragraph. The agency shall supply the notice form. The information on the form may include, without limitation because of enumeration:

66.0403(3)(b)1. 1. The name and address of the applicant, and the address of the land upon which the solar collector or wind energy system is or will be located.

66.0403(3)(b)2. 2. That an application has been filed by the applicant.

66.0403(3)(b)3. 3. That the permit, if granted, may affect the rights of the notified owner to develop his or her property and to plant vegetation.

66.0403(3)(b)4. 4. The telephone number, address and office hours of the agency.

66.0403(3)(b)5. 5. That any person may request a hearing under sub. (4) within 30 days after receipt of the notice, and the address and procedure for filing the request.

66.0403(4) (4) Hearing. Within 30 days after receipt of the notice under sub. (3) (b), any person who has received a notice may file a request for a hearing on the granting of a permit or the agency may determine that a hearing is necessary even if no such request is filed. If a request is filed or if the agency determines that a hearing is necessary, the agency shall conduct a hearing on the application within 90 days after the last notice is delivered. At least 30 days prior to the hearing date, the agency shall notify the applicant, all owners notified under sub. (3) (b) and any other person filing a request of the time and place of the hearing.

66.0403(5) (5) Permit grant.

66.0403(5)(a)(a) The agency shall grant a permit if the agency determines that:

66.0403(5)(a)1. 1. The granting of a permit will not unreasonably interfere with the orderly land use and development plans of the municipality;

66.0403(5)(a)2. 2. No person has demonstrated that she or he has present plans to build a structure that would create an impermissible interference by showing that she or he has applied for a building permit prior to receipt of a notice under sub. (3) (b), has expended at least $500 on planning or designing such a structure or by submitting any other credible evidence that she or he has made substantial progress toward planning or constructing a structure that would create an impermissible interference; and

66.0403(5)(a)3. 3. The benefits to the applicant and the public will exceed any burdens.

66.0403(5)(b) (b) An agency may grant a permit subject to any condition or exemption the agency deems necessary to minimize the possibility that the future development of nearby property will create an impermissible interference or to minimize any other burden on any person affected by granting the permit. Such conditions or exemptions may include but are not limited to restrictions on the location of the solar collector or wind energy system and requirements for the compensation of persons affected by the granting of the permit.

66.0403(6) (6) Record of permit. If an agency grants a permit:

66.0403(6)(a) (a) The agency shall specify the property restricted by the permit under sub. (7) and shall prepare notice of the granting of the permit. The notice shall include the identification required under s. 706.05 (2) (c) for the owner and the property upon which the solar collector or wind energy system is or will be located and for any owner and property restricted by the permit under sub. (7), and shall indicate that the property may not be developed and vegetation may not be planted on the property so as to create an impermissible interference with the solar collector or wind energy system which is the subject of the permit unless the permit affecting the property is terminated under sub. (9) or unless an agreement affecting the property is filed under sub. (10).

66.0403(6)(b) (b) The applicant shall record with the register of deeds of the county in which the property is located the notice under par. (a) for each property specified under par. (a) and for the property upon which the solar collector or wind energy system is or will be located.

66.0403(7) (7) Remedies for impermissible interference.

66.0403(7)(a)(a) Any person who uses property which he or she owns or permits any other person to use the property in a way which creates an impermissible interference under a permit which has been granted or which is the subject of an application shall be liable to the permit holder or applicant for damages, except as provided under par. (b), for any loss due to the impermissible interference, court costs and reasonable attorney fees unless:

66.0403(7)(a)1. 1. The building permit was applied for prior to receipt of a notice under sub. (3) (b) or the agency determines not to grant a permit after a hearing under sub. (4).

66.0403(7)(a)2. 2. A permit affecting the property is terminated under sub. (9).

66.0403(7)(a)3. 3. An agreement affecting the property is filed under sub. (10).

66.0403(7)(b) (b) A permit holder is entitled to an injunction to require the trimming of any vegetation which creates or would create an impermissible interference as defined under sub. (1) (f). If the court finds on behalf of the permit holder, the permit holder shall be entitled to a permanent injunction, damages, court costs and reasonable attorney fees.

66.0403(8) (8) Appeals. Any person aggrieved by a determination by a municipality under this section may appeal the determination to the circuit court for a review.

66.0403(9) (9) Termination of solar or wind access rights.

66.0403(9)(a)(a) Any right protected by a permit under this section shall terminate if the agency determines that the solar collector or wind energy system which is the subject of the permit is:

66.0403(9)(a)1. 1. Permanently removed or is not used for 2 consecutive years, excluding time spent on repairs or improvements.

66.0403(9)(a)2. 2. Not installed and functioning within 2 years after the date of issuance of the permit.

66.0403(9)(b) (b) The agency shall give the permit holder written notice and an opportunity for a hearing on a proposed termination under par. (a).

66.0403(9)(c) (c) If the agency terminates a permit, the agency may charge the permit holder for the cost of recording and record a notice of termination with the register of deeds, who shall record the notice with the notice recorded under sub. (6) (b) or indicate on any notice recorded under sub. (6) (b) that the permit has been terminated.

66.0403(10) (10) Waiver. A permit holder by written agreement may waive all or part of any right protected by a permit. A copy of such agreement shall be recorded with the register of deeds, who shall record such copy with the notice recorded under sub. (6) (b).

66.0403(11) (11) Preservation of rights. The transfer of title to any property shall not change the rights and duties under this section or under an ordinance adopted under sub. (2).

66.0403(12) (12) Construction.

66.0403(12)(a)(a) This section may not be construed to require that an owner obtain a permit prior to installing a solar collector or wind energy system.

66.0403(12)(b) (b) This section may not be construed to mean that acquisition of a renewable energy resource easement under s. 700.35 is in any way contingent upon the granting of a permit under this section.

66.0403 History History: 1981 c. 354; 1983 a. 189 s. 329 (14); 1983 a. 532 s. 36; 1993 a. 414; 1995 a. 201; 1999 a. 150 s. 82; Stats. 1999 s. 66.0403; 2007 a. 97; 2009 a. 40.

66.0403 AnnotationThe common law right to solar access is discussed. Prah v. Maretti, 108 Wis. 2d 223, 321 N.W.2d 182 (1982).

66.0403 Annotation The owner of an energy system does not need a permit under this section. Barring enforceable municipal restrictions, an owner may construct a system without prior municipal approval. This section benefits and protects the owner of the system by restricting the use of nearby property to prevent an interference with the system. State ex rel. Numrich v. City of Mequon Board of Zoning Appeals, 2001 WI App 88, 242 Wis. 2d 677, 626 N.W.2d 366, 00-1643.

66.0403 Annotation Wisconsin recognizes the power of the sun: Prah v. Maretti and the solar access act. 1983 WLR 1263.



66.0404 Mobile tower siting regulations.

66.0404  Mobile tower siting regulations.

66.0404(1) (1)  Definitions. In this section:

66.0404(1)(a) (a) "Antenna" means communications equipment that transmits and receives electromagnetic radio signals and is used in the provision of mobile services.

66.0404(1)(b) (b) "Application" means an application for a permit under this section to engage in an activity specified in sub. (2) (a) or a class 2 collocation.

66.0404(1)(c) (c) "Building permit" means a permit issued by a political subdivision that authorizes an applicant to conduct construction activity that is consistent with the political subdivision's building code.

66.0404(1)(d) (d) "Class 1 collocation" means the placement of a new mobile service facility on an existing support structure such that the owner of the facility does not need to construct a free standing support structure for the facility but does need to engage in substantial modification.

66.0404(1)(e) (e) "Class 2 collocation" means the placement of a new mobile service facility on an existing support structure such that the owner of the facility does not need to construct a free standing support structure for the facility or engage in substantial modification.

66.0404(1)(f) (f) "Collocation" means class 1 or class 2 collocation or both.

66.0404(1)(g) (g) "Distributed antenna system" means a network of spatially separated antenna nodes that is connected to a common source via a transport medium and that provides mobile service within a geographic area or structure.

66.0404(1)(h) (h) "Equipment compound" means an area surrounding or adjacent to the base of an existing support structure within which is located mobile service facilities.

66.0404(1)(i) (i) "Existing structure" means a support structure that exists at the time a request for permission to place mobile service facilities on a support structure is filed with a political subdivision.

66.0404(1)(j) (j) "Fall zone" means the area over which a mobile support structure is designed to collapse.

66.0404(1)(k) (k) "Mobile service" has the meaning given in 47 USC 153 (33).

66.0404(1)(L) (L) "Mobile service facility" means the set of equipment and network components, including antennas, transmitters, receivers, base stations, power supplies, cabling, and associated equipment, that is necessary to provide mobile service to a discrete geographic area, but does not include the underlying support structure.

66.0404(1)(m) (m) "Mobile service provider" means a person who provides mobile service.

66.0404(1)(n) (n) "Mobile service support structure" means a freestanding structure that is designed to support a mobile service facility.

66.0404(1)(o) (o) "Permit" means a permit, other than a building permit, or approval issued by a political subdivision which authorizes any of the following activities by an applicant:

66.0404(1)(o)1. 1. A class 1 collocation.

66.0404(1)(o)2. 2. A class 2 collocation.

66.0404(1)(o)3. 3. The construction of a mobile service support structure.

66.0404(1)(p) (p) "Political subdivision" means a city, village, town, or county.

66.0404(1)(q) (q) "Public utility" has the meaning given in s. 196.01 (5).

66.0404(1)(r) (r) "Search ring" means a shape drawn on a map to indicate the general area within which a mobile service support structure should be located to meet radio frequency engineering requirements, taking into account other factors including topography and the demographics of the service area.

66.0404(1)(s) (s) "Substantial modification" means the modification of a mobile service support structure, including the mounting of an antenna on such a structure, that does any of the following:

66.0404(1)(s)1. 1. For structures with an overall height of 200 feet or less, increases the overall height of the structure by more than 20 feet.

66.0404(1)(s)2. 2. For structures with an overall height of more than 200 feet, increases the overall height of the structure by 10 percent or more.

66.0404(1)(s)3. 3. Measured at the level of the appurtenance added to the structure as a result of the modification, increases the width of the support structure by 20 feet or more, unless a larger area is necessary for collocation.

66.0404(1)(s)4. 4. Increases the square footage of an existing equipment compound to a total area of more than 2,500 square feet.

66.0404(1)(t) (t) "Support structure" means an existing or new structure that supports or can support a mobile service facility, including a mobile service support structure, utility pole, water tower, building, or other structure.

66.0404(1)(u) (u) "Utility pole" means a structure owned or operated by an alternative telecommunications utility, as defined in s. 196.01 (1d); public utility, as defined in s. 196.01 (5); telecommunications utility, as defined in s. 196.01 (10); political subdivision; or cooperative association organized under ch. 185; and that is designed specifically for and used to carry lines, cables, or wires for telecommunications service, as defined in s. 182.017 (1g) (cq); [for] video service, as defined in s. 66.0420 (2) (y); for electricity; or to provide light.

66.0404(2) (2) New construction or substantial modification of facilities and support structures.

66.0404(2)(a)(a) Subject to the provisions and limitations of this section, a political subdivision may enact a zoning ordinance under s. 59.69, 60.61, or 62.23 to regulate any of the following activities:

66.0404(2)(a)1. 1. The siting and construction of a new mobile service support structure and facilities.

66.0404(2)(a)2. 2. With regard to a class 1 collocation, the substantial modification of an existing support structure and mobile service facilities.

66.0404(2)(b) (b) If a political subdivision regulates an activity described under par. (a), the regulation shall prescribe the application process which a person must complete to engage in the siting, construction, or modification activities described in par. (a). The application shall be in writing and shall contain all of the following information:

66.0404(2)(b)1. 1. The name and business address of, and the contact individual for, the applicant.

66.0404(2)(b)2. 2. The location of the proposed or affected support structure.

66.0404(2)(b)3. 3. The location of the proposed mobile service facility.

66.0404(2)(b)4. 4. If the application is to substantially modify an existing support structure, a construction plan which describes the proposed modifications to the support structure and the equipment and network components, including antennas, transmitters, receivers, base stations, power supplies, cabling, and related equipment associated with the proposed modifications.

66.0404(2)(b)5. 5. If the application is to construct a new mobile service support structure, a construction plan which describes the proposed mobile service support structure and the equipment and network components, including antennas, transmitters, receivers, base stations, power supplies, cabling, and related equipment to be placed on or around the new mobile service support structure.

66.0404(2)(b)6. 6. If an application is to construct a new mobile service support structure, an explanation as to why the applicant chose the proposed location and why the applicant did not choose collocation, including a sworn statement from an individual who has responsibility over the placement of the mobile service support structure attesting that collocation within the applicant's search ring would not result in the same mobile service functionality, coverage, and capacity; is technically infeasible; or is economically burdensome to the mobile service provider.

66.0404(2)(c) (c) If an applicant submits to a political subdivision an application for a permit to engage in an activity described under par. (a), which contains all of the information required under par. (b), the political subdivision shall consider the application complete. If the political subdivision does not believe that the application is complete, the political subdivision shall notify the applicant in writing, within 10 days of receiving the application, that the application is not complete. The written notification shall specify in detail the required information that was incomplete. An applicant may resubmit an application as often as necessary until it is complete.

66.0404(2)(d) (d) Within 90 days of its receipt of a complete application, a political subdivision shall complete all of the following or the applicant may consider the application approved, except that the applicant and the political subdivision may agree in writing to an extension of the 90 day period:

66.0404(2)(d)1. 1. Review the application to determine whether it complies with all applicable aspects of the political subdivision's building code and, subject to the limitations in this section, zoning ordinances.

66.0404(2)(d)2. 2. Make a final decision whether to approve or disapprove the application.

66.0404(2)(d)3. 3. Notify the applicant, in writing, of its final decision.

66.0404(2)(d)4. 4. If the decision is to disapprove the application, include with the written notification substantial evidence which supports the decision.

66.0404(2)(e) (e) A political subdivision may disapprove an application if an applicant refuses to evaluate the feasibility of collocation within the applicant's search ring and provide the sworn statement described under par. (b) 6.

66.0404(2)(f) (f) A party who is aggrieved by the final decision of a political subdivision under par. (d) 2. may bring an action in the circuit court of the county in which the proposed activity, which is the subject of the application, is to be located.

66.0404(2)(g) (g) If an applicant provides a political subdivision with an engineering certification showing that a mobile service support structure, or an existing structure, is designed to collapse within a smaller area than the set back [setback] or fall zone area required in a zoning ordinance, that zoning ordinance does not apply to such a structure unless the political subdivision provides the applicant with substantial evidence that the engineering certification is flawed.

66.0404(2)(h) (h) A political subdivision may regulate the activities described under par. (a) only as provided in this section.

66.0404(2)(i) (i) If a political subdivision has in effect on July 2, 2013, an ordinance that applies to the activities described under par. (a) and the ordinance is inconsistent with this section, the ordinance does not apply to, and may not be enforced against, the activity.

66.0404(3) (3) Collocation on existing support structures.

66.0404(3)(a)(a)

66.0404(3)(a)1.1. A class 2 collocation is a permitted use under ss. 59.69, 60.61, and 62.23.

66.0404(3)(a)2. 2. If a political subdivision has in effect on July 2, 2013, an ordinance that applies to a class 2 collocation and the ordinance is inconsistent with this section, the ordinance does not apply to, and may not be enforced against, the class 2 collocation.

66.0404(3)(a)3. 3. A political subdivision may regulate a class 2 collocation only as provided in this section.

66.0404(3)(a)4. 4. A class 2 collocation is subject to the same requirements for the issuance of a building permit to which any other type of commercial development or land use development is subject.

66.0404(3)(b) (b) If an applicant submits to a political subdivision an application for a permit to engage in a class 2 collocation, the application shall contain all of the information required under sub. (2) (b) 1. to 3., in which case the political subdivision shall consider the application complete. If any of the required information is not in the application, the political subdivision shall notify the applicant in writing, within 5 days of receiving the application, that the application is not complete. The written notification shall specify in detail the required information that was incomplete. An applicant may resubmit an application as often as necessary until it is complete.

66.0404(3)(c) (c) Within 45 days of its receipt of a complete application, a political subdivision shall complete all of the following or the applicant may consider the application approved, except that the applicant and the political subdivision may agree in writing to an extension of the 45 day period:

66.0404(3)(c)1. 1. Make a final decision whether to approve or disapprove the application.

66.0404(3)(c)2. 2. Notify the applicant, in writing, of its final decision.

66.0404(3)(c)3. 3. If the application is approved, issue the applicant the relevant permit.

66.0404(3)(c)4. 4. If the decision is to disapprove the application, include with the written notification substantial evidence which supports the decision.

66.0404(3)(d) (d) A party who is aggrieved by the final decision of a political subdivision under par. (c) 1. may bring an action in the circuit court of the county in which the proposed activity, which is the subject of the application, is to be located.

66.0404(4) (4) Limitations. With regard to an activity described in sub. (2) (a) or a class 2 collocation, a political subdivision may not do any of the following:

66.0404(4)(a) (a) Impose environmental testing, sampling, or monitoring requirements, or other compliance measures for radio frequency emissions, on mobile service facilities or mobile radio service providers.

66.0404(4)(b) (b) Enact an ordinance imposing a moratorium on the permitting, construction, or approval of any such activities.

66.0404(4)(c) (c) Enact an ordinance prohibiting the placement of a mobile service support structure in particular locations within the political subdivision.

66.0404(4)(d) (d) Charge a mobile radio service provider a fee in excess of one of the following amounts:

66.0404(4)(d)1. 1. For a permit for a class 2 collocation, the lesser of $500 or the amount charged by a political subdivision for a building permit for any other type of commercial development or land use development.

66.0404(4)(d)2. 2. For a permit for an activity described in sub. (2) (a), $3,000.

66.0404(4)(e) (e) Charge a mobile radio service provider any recurring fee for an activity described in sub. (2) (a) or a class 2 collocation.

66.0404(4)(f) (f) Permit 3rd party consultants to charge the applicant for any travel expenses incurred in the consultant's review of mobile service permits or applications.

66.0404(4)(g) (g) Disapprove an application to conduct an activity described under sub. (2) (a) based solely on aesthetic concerns.

66.0404(4)(gm) (gm) Disapprove an application to conduct a class 2 collocation on aesthetic concerns.

66.0404(4)(h) (h) Enact or enforce an ordinance related to radio frequency signal strength or the adequacy of mobile service quality.

66.0404(4)(i) (i) Impose a surety requirement, unless the requirement is competitively neutral, nondiscriminatory, and commensurate with the historical record for surety requirements for other facilities and structures in the political subdivision which fall into disuse. There is a rebuttable presumption that a surety requirement of $20,000 or less complies with this paragraph.

66.0404(4)(j) (j) Prohibit the placement of emergency power systems.

66.0404(4)(k) (k) Require that a mobile service support structure be placed on property owned by the political subdivision.

66.0404(4)(L) (L) Disapprove an application based solely on the height of the mobile service support structure or on whether the structure requires lighting.

66.0404(4)(m) (m) Condition approval of such activities on the agreement of the structure or mobile service facility owner to provide space on or near the structure for the use of or by the political subdivision at less than the market rate, or to provide the political subdivision other services via the structure or facilities at less than the market rate.

66.0404(4)(n) (n) Limit the duration of any permit that is granted.

66.0404(4)(o) (o) Require an applicant to construct a distributed antenna system instead of either constructing a new mobile service support structure or engaging in collocation.

66.0404(4)(p) (p) Disapprove an application based on an assessment by the political subdivision of the suitability of other locations for conducting the activity.

66.0404(4)(q) (q) Require that a mobile service support structure, existing structure, or mobile service facilities have or be connected to backup battery power.

66.0404(4)(r) (r) Impose a setback or fall zone requirement for a mobile service support structure that is different from a requirement that is imposed on other types of commercial structures.

66.0404(4)(s) (s) Consider an activity a substantial modification under sub. (1) (s) 1. or 2. if a greater height is necessary to avoid interference with an existing antenna.

66.0404(4)(t) (t) Consider an activity a substantial modification under sub. (1) (s) 3. if a greater protrusion is necessary to shelter the antenna from inclement weather or to connect the antenna to the existing structure by cable.

66.0404(4)(u) (u) Limit the height of a mobile service support structure to under 200 feet.

66.0404(4)(v) (v) Condition the approval of an application on, or otherwise require, the applicant's agreement to indemnify or insure the political subdivision in connection with the political subdivision's exercise of its authority to approve the application.

66.0404(4)(w) (w) Condition the approval of an application on, or otherwise require, the applicant's agreement to permit the political subdivision to place at or collocate with the applicant's support structure any mobile service facilities provided or operated by, whether in whole or in part, a political subdivision or an entity in which a political subdivision has a governance, competitive, economic, financial or other interest.

66.0404(5) (5) Applicability. If a county enacts an ordinance as described under sub. (2) the ordinance applies only in the unincorporated parts of the county, except that if a town enacts an ordinance as described under sub. (2) after a county has so acted, the county ordinance does not apply, and may not be enforced, in the town, except that if the town later repeals its ordinance, the county ordinance applies in that town.

66.0404 History History: 2013 a. 20.



66.0405 Removal of rubbish.

66.0405  Removal of rubbish. Cities, villages and towns may remove ashes, garbage, and rubbish from such classes of places in the city, village or town as the board or council directs. The removal may be from all of the places or from those whose owners or occupants desire the service. Districts may be created and removal provided for certain districts only, and different regulations may be applied to each removal district or class of property. The cost of removal may be funded by special assessment against the property served, by general tax upon the property of the respective districts, or by general tax upon the property of the city, village or town. If a city, village or town contracts for ash, garbage or rubbish removal service, it may contract with one or more service providers.

66.0405 History History: 1993 a. 246; 1999 a. 150 s. 119; Stats. 1999 s. 66.0405.



66.0406 Radio broadcast service facility regulations.

66.0406  Radio broadcast service facility regulations.

66.0406(1)(1)  Definitions. In this section:

66.0406(1)(a) (a) "Political subdivision" means any city, village, town, or county.

66.0406(1)(b) (b) "Radio broadcast services" means the regular provision of a commercial or noncommercial service involving the transmission, emission, or reception of radio waves for the transmission of sound or images in which the transmissions are intended for direct reception by the general public.

66.0406(1)(c) (c) "Radio broadcast service facilities" means commercial or noncommercial facilities, including antennas and antenna support structures, intended for the provision of radio broadcast services.

66.0406(2) (2) Limitations on local regulation. Beginning on May 1, 2013, if a political subdivision enacts an ordinance, adopts a resolution, or takes any other action that affects the placement, construction, or modification of radio broadcast service facilities, the ordinance, resolution, or other action may not take effect unless all of the following apply:

66.0406(2)(a) (a) The ordinance, resolution, or other action has a reasonable and clearly defined public health or safety objective, and reflects the minimum practical regulation that is necessary to accomplish that objective.

66.0406(2)(b) (b) The ordinance, resolution, or other action reasonably accommodates radio broadcast services and does not prohibit, or have the effect of prohibiting, the provision of such services in the political subdivision.

66.0406(3) (3) Continued application of existing regulations. If a political subdivision has in effect on May 1, 2013, an ordinance or resolution that is inconsistent with the requirements that are specified in sub. (2) for an ordinance, resolution, or other action to take effect, the existing ordinance or resolution does not apply, and may not be enforced, to the extent that it is inconsistent with the requirements that are specified in sub. (2).

66.0406(4) (4) Denial of placement, construction, or modification of facilities. If a political subdivision denies a request by any person to place, construct, or modify radio broadcast service facilities in the political subdivision, the denial may be based only on the political subdivision's public health or safety concerns. The political subdivision must provide the requester with a written denial of the requester's request, and the political subdivision must provide the requester with substantial written evidence which supports the reasons for the political subdivision's action.

66.0406 History History: 2013 a. 20; s. 35.17 correction in (4).



66.0407 Noxious weeds.

66.0407  Noxious weeds.

66.0407(1)(1) In this section:

66.0407(1)(a) (a) "Destroy" means the complete killing of weeds or the killing of weed plants above the surface of the ground by the use of chemicals, cutting, tillage, cropping system, pasturing livestock, or any or all of these in effective combination, at a time and in a manner as will effectually prevent the weed plants from maturing to the bloom or flower stage.

66.0407(1)(b) (b) "Noxious weed" means Canada thistle, leafy spurge, field bindweed, any weed designated as a noxious weed by the department of natural resources by rule, and any other weed the governing body of any municipality or the county board of any county by ordinance or resolution declares to be noxious within its respective boundaries.

66.0407(3) (3) A person owning, occupying or controlling land shall destroy all noxious weeds on the land. The person having immediate charge of any public lands shall destroy all noxious weeds on the lands. The highway patrolman on all federal, state or county trunk highways shall destroy all noxious weeds on that portion of the highway which that highway patrolman patrols. The town board is responsible for the destruction of all noxious weeds on the town highways.

66.0407(4) (4) The chairperson of each town, the president of each village and the mayor or manager of each city may annually on or before May 15 publish a class 2 notice, under ch. 985, that every person is required by law to destroy all noxious weeds, as defined in this section, on lands in the municipality which the person owns, occupies or controls. A town, village or city which has designated as its official newspaper or which uses for its official notices the same newspaper as any other town, village or city may publish the notice under this subsection in combination with the other town, village or city.

66.0407(5) (5) This section does not apply to Canada thistle or annual noxious weeds that are located on land that the department of natural resources owns, occupies or controls and that is maintained in whole or in part as habitat for wild birds by the department of natural resources.

66.0407 History History: 1975 c. 394 s. 12; 1975 c. 421; Stats. 1975 s. 66.96; 1983 a. 112, 189; 1989 a. 56 s. 258; 1991 a. 39, 316; 1997 a. 287; 1999 a. 150 ss. 617 to 619; Stats. 1999 s. 66.0407; 2009 a. 55.



66.0409 Local regulation of firearms.

66.0409  Local regulation of firearms.

66.0409(1) (1) In this section:

66.0409(1)(a) (a) "Firearm" has the meaning given in s. 167.31 (1) (c).

66.0409(1)(b) (b) "Political subdivision" means a city, village, town or county.

66.0409(1)(c) (c) "Sport shooting range" means an area designed and operated for the practice of weapons used in hunting, skeet shooting and similar sport shooting.

66.0409(2) (2) Except as provided in subs. (3) and (4), no political subdivision may enact an ordinance or adopt a resolution that regulates the sale, purchase, purchase delay, transfer, ownership, use, keeping, possession, bearing, transportation, licensing, permitting, registration or taxation of any firearm or part of a firearm, including ammunition and reloader components, unless the ordinance or resolution is the same as or similar to, and no more stringent than, a state statute.

66.0409(3) (3)

66.0409(3)(a)(a) Nothing in this section prohibits a county from imposing a sales tax or use tax under subch. V of ch. 77 on any firearm or part of a firearm, including ammunition and reloader components, sold in the county.

66.0409(3)(b) (b) Nothing in this section prohibits a city, village or town that is authorized to exercise village powers under s. 60.22 (3) from enacting an ordinance or adopting a resolution that restricts the discharge of a firearm. Any ordinance or resolution that restricts the discharge of a firearm does not apply and may not be enforced if the actor's conduct is justified or, had it been subject to a criminal penalty, would have been subject to a defense described in s. 939.45.

66.0409(4) (4)

66.0409(4)(a)(a) Nothing in this section prohibits a political subdivision from continuing to enforce an ordinance or resolution that is in effect on November 18, 1995, and that regulates the sale, purchase, transfer, ownership, use, keeping, possession, bearing, transportation, licensing, permitting, registration or taxation of any firearm or part of a firearm, including ammunition and reloader components, if the ordinance or resolution is the same as or similar to, and no more stringent than, a state statute.

66.0409(4)(am) (am) Nothing in this section prohibits a political subdivision from continuing to enforce until November 30, 1998, an ordinance or resolution that is in effect on November 18, 1995, and that requires a waiting period of not more than 7 days for the purchase of a handgun.

66.0409(4)(b) (b) If a political subdivision has in effect on November 17, 1995, an ordinance or resolution that regulates the sale, purchase, transfer, ownership, use, keeping, possession, bearing, transportation, licensing, permitting, registration or taxation of any firearm or part of a firearm, including ammunition and reloader components, and the ordinance or resolution is not the same as or similar to a state statute, the ordinance or resolution shall have no legal effect and the political subdivision may not enforce the ordinance or resolution on or after November 18, 1995.

66.0409(4)(c) (c) Nothing in this section prohibits a political subdivision from enacting and enforcing a zoning ordinance that regulates the new construction of a sport shooting range or when the expansion of an existing sport shooting range would impact public health and safety.

66.0409(5) (5) A county ordinance that is enacted or a county resolution that is adopted by a county under sub. (2) or a county ordinance or resolution that remains in effect under sub. (4) (a) or (am) applies only in those towns in the county that have not enacted an ordinance or adopted a resolution under sub. (2) or that continue to enforce an ordinance or resolution under sub. (4) (a) or (am), except that this subsection does not apply to a sales or use tax that is imposed under subch. V of ch. 77.

66.0409(6) (6) Unless other facts and circumstances that indicate a criminal or malicious intent on the part of the person apply, no person may be in violation of, or be charged with a violation of, an ordinance of a political subdivision relating to disorderly conduct or other inappropriate behavior for loading, carrying, or going armed with a firearm, without regard to whether the firearm is loaded or is concealed or openly carried. Any ordinance in violation of this subsection does not apply and may not be enforced.

66.0409 History History: 1995 a. 72; 1999 a. 150 s. 260; Stats. 1999 s. 66.0409; 2011 a. 35.

66.0409 Annotation This section does not prohibit municipalities from enacting and enforcing zoning ordinances that apply to sport shooting ranges. Town of Avon v. Oliver, 2002 WI App 97, 253 Wis. 2d 647, 644 N.W.2d 260, 01-1851.



66.0410 Local regulation of ticket reselling.

66.0410  Local regulation of ticket reselling.

66.0410(1) (1)  Definitions. In this section:

66.0410(1)(a) (a) "Political subdivision" means a city, village, town, or county.

66.0410(1)(b) (b) "Ticket" means a ticket that is sold to an entertainment or sporting event.

66.0410(2) (2) Reselling of tickets.

66.0410(2)(a)(a) A political subdivision may not enact an ordinance or adopt a resolution and the Board of Regents of the University of Wisconsin System may not promulgate a rule or adopt a resolution prohibiting the resale of any ticket for an amount that is equal to or less than the ticket's face value.

66.0410(2)(b) (b) If a political subdivision or the Board of Regents of the University of Wisconsin System has in effect on April 22, 2004 an ordinance, rule, or resolution that is inconsistent with par. (a), the ordinance, rule, or resolution does not apply and may not be enforced.

66.0410 History History: 2003 a. 191.



66.0411 Sound-producing devices; impoundment; seizure and forfeiture.

66.0411  Sound-producing devices; impoundment; seizure and forfeiture.

66.0411(1) (1) In this section, "sound-producing device" does not include a piece of equipment or machinery that is designed for agricultural purposes and that is being used in the conduct of agricultural operations.

66.0411(1m) (1m)

66.0411(1m)(a)(a) Any city, village, town or county may, by ordinance, authorize a law enforcement officer, at the time of issuing a citation for a violation of s. 346.94 (16) or a local ordinance in strict conformity with s. 346.94 (16) or any other local ordinance prohibiting excessive noise, to impound any radio, electric sound amplification device or other sound-producing device used in the commission of the violation if the person charged with such violation is the owner of the radio, electric sound amplification device or other sound-producing device and has 2 or more prior convictions within a 3-year period of s. 346.94 (16) or a local ordinance in strict conformity with s. 346.94 (16) or any other local ordinance prohibiting excessive noise. The ordinance may provide for impoundment of a vehicle for not more than 5 working days to permit the city, village, town or county or its authorized agent to remove the radio, electric sound amplification device or other sound-producing device if the vehicle is owned by the person charged with the violation and the sound-producing device may not be easily removed from the vehicle. Upon removal of the sound-producing device, an impounded vehicle shall be returned to its rightful owner.

66.0411(1m)(b) (b) The ordinance under par. (a) may provide for recovery by the city, village, town or county of the cost of impounding the sound-producing device and, if a vehicle is impounded, the cost of impounding the vehicle and removing the sound-producing device. The ordinance under par. (a) shall provide that, upon disposition of the forfeiture action for the violation of s. 346.94 (16) or a local ordinance in strict conformity with s. 346.94 (16) or any other local ordinance prohibiting excessive noise and payment of any forfeiture imposed, the sound-producing device shall be returned to its rightful owner.

66.0411(1m)(c) (c) The city, village, town or county may dispose of any impounded sound-producing device or, following the procedure for an abandoned vehicle under s. 342.40, any impounded vehicle which has remained unclaimed for a period of 90 days after disposition of the forfeiture action.

66.0411(1m)(d) (d) This subsection does not apply to a radio, electric sound amplification device or other sound-producing device on a motorcycle.

66.0411(2) (2)

66.0411(2)(a)(a) Notwithstanding sub. (1m), any city, village, town or county may, by ordinance, authorize a law enforcement officer, at the time of issuing a citation for a violation of s. 346.94 (16) or a local ordinance in strict conformity with s. 346.94 (16) or any other local ordinance prohibiting excessive noise, to seize any radio, electric sound amplification device or other sound-producing device used in the commission of the violation if the person charged with such violation is the owner of the radio, electric sound amplification device or other sound-producing device and has 3 or more prior convictions within a 3-year period of s. 346.94 (16) or a local ordinance in strict conformity with s. 346.94 (16) or any other local ordinance prohibiting excessive noise.

66.0411(2)(b) (b) The ordinance under par. (a) may provide for impoundment of a vehicle for not more than 5 working days to permit the city, village, town or county or its authorized agent to remove the radio, electric sound amplification device or other sound-producing device if the vehicle is owned by the person charged with the violation and the sound-producing device may not be easily removed from the vehicle. Upon removal of the sound-producing device, an impounded vehicle shall be returned to its rightful owner upon payment of the reasonable costs of impounding the vehicle and removing the sound-producing device.

66.0411(2)(c) (c) The ordinance under par. (a) shall include provisions that treat any seized sound-producing device in substantially the manner provided in ss. 973.075 (3), 973.076 and 973.077 for property realized through the commission of any crime, except that the sound-producing device shall remain in the custody of the applicable law enforcement agency; a district attorney or city, village or town attorney, whichever is applicable, shall institute the forfeiture proceedings; and, if the sound-producing device is sold by the law enforcement agency, all proceeds of the sale shall be retained by the applicable city, village, town or county.

66.0411(2)(d) (d) The city, village, town or county may, following the procedure for an abandoned vehicle under s. 342.40, dispose of any impounded vehicle which has remained unclaimed for a period of 90 days after disposition of the forfeiture action.

66.0411(2)(e) (e) This subsection does not apply to a radio, electric sound amplification device or other sound-producing device on a motorcycle.

66.0411 History History: 1995 a. 373; 1999 a. 150 s. 613; Stats. 1999 s. 66.0411.



66.0412 Local regulation of real estate brokers, brokerage services.

66.0412  Local regulation of real estate brokers, brokerage services.

66.0412(1)(1)  Definitions. In this section:

66.0412(1)(a) (a) "Broker" means a real estate broker licensed under ch. 452.

66.0412(1)(b) (b) "Local governmental unit" has the meaning given in s. 66.0131 (1) (a).

66.0412(1)(c) (c) "Political subdivision" means any city, village, town, or county.

66.0412(2) (2) Regulation of brokers, brokerage services.

66.0412(2)(a)(a) A local governmental unit may not enact an ordinance or adopt a resolution that does any of the following:

66.0412(2)(a)1. 1. In relation to the provision of real estate services, imposes any fees on brokers or on real estate brokerage services.

66.0412(2)(a)2. 2. Imposes any regulations on the professional services provided by a broker or by a person who provides real estate brokerage services.

66.0412(2)(b) (b) If a local governmental unit has in effect on July 2, 2013, an ordinance or resolution that is inconsistent with par. (a), the ordinance or resolution does not apply and may not be enforced.

66.0412 History History: 2013 a. 20.



66.0413 Razing buildings.

66.0413  Razing buildings.

66.0413(1)(1)  Authority and procedure.

66.0413(1)(a)(a) Definitions. In this subsection:

66.0413(1)(a)1. 1. "Building" includes any building or structure or any portion of a building or structure.

66.0413(1)(a)2. 2. "Raze a building" means to demolish and remove the building and to restore the site to a dust-free and erosion-free condition.

66.0413(1)(b) (b) Raze order. The governing body, building inspector or other designated officer of a municipality may:

66.0413(1)(b)1. 1. If a building is old, dilapidated or out of repair and consequently dangerous, unsafe, unsanitary or otherwise unfit for human habitation and unreasonable to repair, order the owner of the building to raze the building or, if the building can be made safe by reasonable repairs, order the owner to either make the building safe and sanitary or to raze the building, at the owner's option.

66.0413(1)(b)2. 2. If there has been a cessation of normal construction of a building for a period of more than 2 years, order the owner of the building to raze the building.

66.0413(1)(br) (br) Notice of unfitness for occupancy or use; penalty.

66.0413(1)(br)1.1. If a building subject to an order under par. (b) is unsanitary and unfit for human habitation, occupancy or use and is not in danger of structural collapse, the building inspector or other designated officer shall post a placard on the premises containing the following notice: "This Building May Not Be Used For Human Habitation, Occupancy or Use." The building inspector or other designated officer shall prohibit use of the building for human habitation, occupancy or use until necessary repairs have been made.

66.0413(1)(br)2. 2. Any person who rents, leases or occupies a building which has been condemned for human habitation, occupancy or use under subd. 1. shall be fined not less than $5 nor more than $50 or imprisoned not more than 30 days for each week of the violation, or both.

66.0413(1)(c) (c) Reasonableness of repair; presumption. Except as provided in sub. (3), if a municipal governing body, building inspector or designated officer determines that the cost of repairs of a building described in par. (b) 1. would exceed 50% of the assessed value of the building divided by the ratio of the assessed value to the recommended value as last published by the department of revenue for the municipality within which the building is located, the repairs are presumed unreasonable for purposes of par. (b) 1.

66.0413(1)(d) (d) Service of order. An order under par. (b) shall be served on the owner of record of the building that is subject to the order or on the owner's agent if the agent is in charge of the building in the same manner as a summons is served in circuit court. An order under par. (b) shall be served on the holder of an encumbrance of record by 1st class mail at the holder's last-known address and by publication as a class 1 notice under ch. 985. If the owner and the owner's agent cannot be found or if the owner is deceased and an estate has not been opened, the order may be served by posting it on the main entrance of the building and by publishing it as a class 1 notice under ch. 985 before the time limited in the order begins to run. The time limited in the order begins to run from the date of service on the owner or owner's agent or, if the owner and agent cannot be found, from the date that the order was posted on the building.

66.0413(1)(e) (e) Effect of recording order. If a raze order issued under par. (b) is recorded with the register of deeds in the county in which the building is located, the order is considered to have been served, as of the date the raze order is recorded, on any person claiming an interest in the building or the real estate as a result of a conveyance from the owner of record unless the conveyance was recorded before the recording of the raze order.

66.0413(1)(f) (f) Failure to comply with order; razing building. An order under par. (b) shall specify the time within which the owner of the building is required to comply with the order and shall specify repairs, if any. If the owner fails or refuses to comply within the time prescribed, the building inspector or other designated officer may proceed to raze the building through any available public agency or by contract or arrangement with private persons, or to secure the building and, if necessary, the property on which the building is located if unfit for human habitation, occupancy or use. The cost of razing or securing the building may be charged in full or in part against the real estate upon which the building is located, and if that cost is so charged it is a lien upon the real estate and may be assessed and collected as a special charge, but may not be assessed and collected as a special tax. Any portion of the cost charged against the real estate that is not reimbursed under s. 632.103 (2) from funds withheld from an insurance settlement may be assessed and collected as a special tax.

66.0413(1)(g) (g) Court order to comply. A municipality, building inspector or designated officer may commence and prosecute an action in circuit court for an order of the court requiring the owner to comply with an order to raze a building issued under this subsection if the owner fails or refuses to do so within the time prescribed in the order, or for an order of the court requiring any person occupying a building whose occupancy has been prohibited under this subsection to vacate the premises, or any combination of the court orders. A hearing on actions under this paragraph shall be given preference. Court costs are in the discretion of the court.

66.0413(1)(h) (h) Restraining order. A person affected by an order issued under par. (b) may within the time provided by s. 893.76 apply to the circuit court for an order restraining the building inspector or other designated officer from razing the building or forever be barred. The hearing shall be held within 20 days and shall be given preference. The court shall determine whether the raze order is reasonable. If the order is found reasonable the court shall dissolve the restraining order. If the order is found not reasonable the court shall continue the restraining order or modify it as the circumstances require. Costs are in the discretion of the court. If the court finds that the order is unreasonable, the building inspector or other designated officer shall issue no other order under this subsection in regard to the same building until its condition is substantially changed. The remedies provided in this paragraph are exclusive remedies and anyone affected by an order issued under par. (b) is not entitled to recover any damages for the razing of the building.

66.0413(1)(i) (i) Removal of personal property. If a building subject to an order under par. (b) contains personal property or fixtures which will unreasonably interfere with the razing or repair of the building or if the razing makes necessary the removal, sale or destruction of the personal property or fixtures, the building inspector or other designated officer may order in writing the removal of the personal property or fixtures by a date certain. The order shall be served as provided in par. (d). If the personal property or fixtures are not removed by the time specified the inspector may store, sell or, if it has no appreciable value, destroy the personal property or fixture. If the property is stored the amount paid for storage is a lien against the property and against the real estate and, to the extent that the amount is not reimbursed under s. 632.103 (2) from funds withheld from an insurance settlement, shall be assessed and collected as a special tax against the real estate if the real estate is owned by the owner of the personal property and fixtures. If the property is stored the owner of the property, if known, shall be notified of the place of storage and if the property is not claimed by the owner it may be sold at the expiration of 6 months after it has been stored. The handling of the sale and the distribution of the net proceeds after deducting the cost of storage and any other costs shall be as specified in par. (j) and a report made to the circuit court as specified in par. (j). A person affected by any order made under this paragraph may appeal as provided in par. (h).

66.0413(1)(j) (j) Sale of salvage. If an order to raze a building has been issued, the governing body or other designated officer under the contract or arrangement to raze the building may sell the salvage and valuable materials at the highest price obtainable. The net proceeds of the sale, after deducting the expenses of razing the building, shall be promptly remitted to the circuit court with a report of the sale or transaction, including the items of expense and the amounts deducted, for the use of any person entitled to the net proceeds, subject to the order of the court. If there remains no surplus to be turned over to the court, the report shall so state.

66.0413(1)(k) (k) Public nuisance procedure. A building which is determined under par. (b) 1. to be old, dilapidated or out of repair and consequently dangerous, unsafe, unsanitary or otherwise unfit for human habitation and unreasonable to repair may be proceeded against as a public nuisance under ch. 823.

66.0413(1)(L) (L) Effect of subsection.

66.0413(1)(L)1.1. Acts of municipal authorities under this subsection do not increase the liability of an insurer.

66.0413(1)(L)2. 2. This section does not limit powers otherwise granted to municipalities by other laws of this state.

66.0413(2) (2) Razing building that is a public nuisance; in rem procedure.

66.0413(2)(a)(a) Definitions. In this subsection:

66.0413(2)(a)1. 1. "Building" means a building, dwelling or structure.

66.0413(2)(a)2. 2. "Public nuisance" means a building that, as a result of vandalism or any other reason, has deteriorated or is dilapidated or blighted to the extent that windows, doors or other openings, plumbing or heating fixtures, or facilities or appurtenances of the building are damaged, destroyed or removed so that the building offends the aesthetic character of the immediate neighborhood and produces blight or deterioration.

66.0413(2)(a)3. 3. "Raze a building" means to demolish and remove the building and to restore the site to a dust-free and erosion-free condition.

66.0413(2)(b) (b) Notification of nuisance. If the owner of a building in a city, village or town permits the building to become a public nuisance, the building inspector or other designated officer of the city, village or town shall issue a written notice of the defect that makes the building a public nuisance. The written notice shall be served on the owner of the building as provided under sub. (1) (d) and shall direct the owner to remedy the defect within 30 days following service.

66.0413(2)(c) (c) Failure to remedy; court order to remedy or raze.

66.0413(2)(c)1.1. If an owner fails to remedy or improve the defect in accordance with the written notice under par. (b) within the 30-day period specified in the written notice, the building inspector or other designated officer shall apply to the circuit court of the county in which the building is located for an order determining that the building constitutes a public nuisance. As a part of the application for the order from the circuit court the building inspector or other designated officer shall file a verified petition which recites the giving of written notice, the defect in the building, the owner's failure to comply with the notice and other pertinent facts. A copy of the petition shall be served upon the owner of record or the owner's agent if an agent is in charge of the building and upon the holder of any encumbrance of record under sub. (1) (d). The owner shall reply to the petition within 20 days following service upon the owner. Upon application by the building inspector or other designated officer the circuit court shall set promptly the petition for hearing. Testimony shall be taken by the circuit court with respect to the allegations of the petition and denials contained in the verified answer. If the circuit court after hearing the evidence on the petition and answer determines that the building constitutes a public nuisance, the court shall issue promptly an order directing the owner of the building to remedy the defect and to make such repairs and alterations as may be required. The court shall set a reasonable period of time in which the defect shall be remedied and the repairs or alterations completed. A copy of the order shall be served upon the owner as provided in sub. (1) (d). The order of the circuit court shall state in the alternative that if the order of the court is not complied with within the time fixed by the court, the court will appoint a receiver or authorize the building inspector or other designated officer to proceed to raze the building under par. (d).

66.0413(2)(c)2. 2. In an action under this subsection, the circuit court before which the action is commenced shall exercise jurisdiction in rem or quasi in rem over the property that is the subject of the action. The owner of record of the property, if known, and all other persons of record holding or claiming any interest in the property shall be made parties defendant, and service of process may be made upon them.

66.0413(2)(c)3. 3. It is not a defense to an action under this subsection that the owner of record of the property is a different person or entity than the owner of record of the property on or after the date the action was commenced if a lis pendens was filed before the change of ownership.

66.0413(2)(d) (d) Failure to comply with court order. If the order of the circuit court under par. (c) is not complied with within the time fixed by the court under par. (c), the court shall authorize the building inspector or other designated officer to raze the building or shall appoint a disinterested person to act as receiver of the property to do either of the following within a reasonable period of time set by the court:

66.0413(2)(d)1. 1. Remedy the defect and make any repairs and alterations necessary to meet the standards required by the building code or any health order. A receiver appointed under this subdivision, with the approval of the circuit court, may borrow money against and mortgage the property held in receivership as security in any amount necessary to remedy the defect and make the repairs and alterations. For the expenses incurred to remedy the defect and make the repairs and alterations necessary under this subdivision, the receiver has a lien upon the property. At the request of and with the approval of the owner, the receiver may sell the property at a price equal to at least the appraised value of the property plus the cost of any repairs made under this subdivision. The selling owner is liable for those costs.

66.0413(2)(d)2. 2. Secure and sell the building to a buyer who demonstrates to the circuit court an ability and intent to rehabilitate the building and to have the building reoccupied in a legal manner.

66.0413(2)(e) (e) Receiver; order to raze.

66.0413(2)(e)1.1. A receiver appointed under par. (d) shall collect all rents and profits accruing from the property held in receivership and pay all costs of management, including all general and special real estate taxes or assessments and interest payments on first mortgages on the property. A receiver under par. (d) shall apply moneys received from the sale of property held in receivership to pay all debts due on the property in the order set by law and shall pay any balance to the selling owner if the circuit court approves.

66.0413(2)(e)2. 2. The circuit court shall set the fees and bond of a receiver appointed under par. (d) and may discharge the receiver as the court considers appropriate.

66.0413(2)(e)3. 3. Nothing in this subsection relieves the owner of property for which a receiver has been appointed under par. (d) from any civil or criminal responsibility or liability except that the receiver has civil and criminal responsibility and liability for all matters and acts directly under the receiver's authority or performed at his or her discretion.

66.0413(2)(e)4. 4. If a defect is not remedied and repairs and alterations are not made within the time limit set by the circuit court under par. (d), the court shall order that the building inspector or other designated officer proceed to raze the building.

66.0413(2)(e)5. 5. All costs and disbursements to raze a building under this subsection shall be as provided under sub. (1) (f).

66.0413(3) (3) Razing historic buildings.

66.0413(3)(a)(a) In this subsection:

66.0413(3)(a)1. 1. "Cost of repairs" includes the estimated cost of repairs that are necessary to comply with applicable building codes, or other ordinances or regulations, governing the repair or renovation of a historic building.

66.0413(3)(a)1m. 1m. "Historic building" means any building or object listed on, or any building or object within and contributing to a historic district listed on, the national register of historic places in Wisconsin, the state register of historic places or a list of historic places maintained by a municipality.

66.0413(3)(a)2. 2. "Municipality" means a city, village, county or town.

66.0413(3)(b) (b) The state historical society shall notify a municipality of any historic building located in the municipality. If a historic district lies within a municipality, the historical society shall furnish to the municipality a map delineating the boundaries of the district.

66.0413(3)(c) (c) If an order is issued under this section to raze and remove a historic building and restore the site to a dust-free and erosion-free condition, an application is made for a permit to raze and remove a historic building and restore the site to a dust-free and erosion-free condition or a municipality intends to raze and remove a municipally owned historic building and restore the site to a dust-free and erosion-free condition, the municipality in which the historic building is located shall notify the state historical society of the order, application or intent. No historic building may be razed and removed nor the site restored to a dust-free and erosion-free condition for 30 days after the notice is given, unless a shorter period is authorized by the state historical society. If the state historical society authorizes a shorter period, however, such a period shall be subject to any applicable local ordinance. During the 30-day period, the state historical society shall have access to the historic building to create or preserve a historic record. If the state historical society completes its creation or preservation of a historic record, or decides not to create or preserve a historic record, before the end of the 30-day period, the society may waive its right to access the building and may authorize the person who intends to raze and remove the building, and restore the site to a dust-free and erosion-free condition, to proceed before the end of such period, except that such a person shall be subject to any applicable local ordinance.

66.0413(3)(d) (d) If a municipal governing body, inspector of buildings or designated officer determines that the cost of repairs to a historic building would be less than 85% of the assessed value of the building divided by the ratio of the assessed value to the recommended value as last published by the department of revenue for the municipality within which the historic building is located, the repairs are presumed reasonable.

66.0413(4) (4) First class cities; other provisions.

66.0413(4)(a)(a) First class cities may adopt by ordinance alternate or additional provisions governing the placarding, closing, razing and removal of a building and the restoration of the site to a dust-free and erosion-free condition.

66.0413(4)(b) (b) This subsection shall be liberally construed to provide 1st class cities with the largest possible power and leeway of action.

66.0413 History History: Sup. Ct. Order, 67 Wis. 2d 750; 1977 c. 187; 1979 c. 323; 1981 c. 341; 1983 a. 108, 192, 219; 1983 a. 275 s. 15 (2); 1987 a. 395; 1989 a. 347; 1991 a. 39, 316; 1993 a. 213, 246, 267, 382, 491; 1995 a. 225; 1997 a. 187; 1999 a. 67; 1999 a. 150 ss. 98 to 108, 134 to 149; Stats. 1999 s. 66.0413; 2001 a. 103; 2005 a. 442; 2013 a. 87.

66.0413 Annotation The 30-day time limitation within which an owner may apply to the circuit court for an order restraining a municipality from razing a building applicable to sub. (3) [(now (1) (h)], requires an application to the court within the 30-day period. Service of the application or resultant order need not be made within that period, although a hearing on the merits of the controversy must be held within 20 days. Berkoff v. Milwaukee Department of Building Inspection & Safety Engineering, 47 Wis. 2d 215, 177 N.W.2d 142 (1970).

66.0413 Annotation The owner has no option to repair buildings ordered razed when the cost of repair would be unreasonable, i.e., exceeding 50% of value. Appleton v. Brunschweiler, 52 Wis. 2d 303, 190 N.W.2d 545 (1971).

66.0413 Annotation The statute only creates a presumption that repairs in excess of 50% are unreasonable; the property owner has the burden to show that the presumption is unreasonable in the particular case. Posnanski v. City of West Allis, 61 Wis. 2d 461, 213 N.W.2d 51 (1973).

66.0413 Annotation The trial court exceeded its authority in modifying a building inspector's order to raze a building by instead ordering repairs necessary to make the building fit for human habitation. Modification of an inspector's order must be made in light of the purpose of protecting the public from unsafe buildings. Donley v. Boettcher, 79 Wis. 2d 393, 255 N.W.2d 574 (1977).

66.0413 Annotation Persons affected by a raze order have an exclusive remedy under sub. (3) [now sub. (1) (h)]. Gehr v. Sheboygan, 81 Wis. 2d 117, 260 N.W.2d 30 (1977).

66.0413 Annotation A city was properly held in contempt for razing a building protected by a foreclosure judgment. Mohr v. Milwaukee, 106 Wis. 2d 80, 315 N.W.2d 504 (1982).

66.0413 Annotation A land contract vendor is not an owner of real estate under this section. City of Milwaukee v. Greenberg, 163 Wis. 2d 28, 471 N.W.2d 33 (1991).

66.0413 Annotation The 20-day time limit under sub. (1) (h) is directory rather than mandatory. The trial court shall attempt to hold the hearing within 20 days of the application. If a timely request for judicial substitution is filed that increases the time requirements, the court shall schedule the hearing at the earliest convenient time. Matlin v. City of Sheboygan, 2001 WI App 179, 247 Wis. 2d 270, 634 N.W.2d 115, 00-2389.

66.0413 Annotation Sub. (1) (h) does not bar a property owner from: 1) asserting claims for torts committed in the carrying out of the raze order that are not premised on the wrongfulness or unreasonableness of the order; 2) challenging the reasonableness of a lien imposed under sub. (1) (f) if one has been imposed; and 3) asserting a claim that salvage and valuable materials have been removed from the real estate for the benefit of the contractor without giving the owner a credit against the charges for the costs of razing and removing under sub. (1) (j). Smith v. Williams, 2001 WI App 285, 249 Wis. 2d 419, 638 N.W.2d 635, 00-3399.

66.0413 Annotation A constructive total loss occurs following the issuance of a raze order. However, there is no requirement on the city to prove that the property was a total loss prior to issuance of a raze order under an ordinance adopted under sub. (4). A&A Enterprises v. City of Milwaukee, 2008 WI App 43, 308 Wis. 2d 479, 747 N.W.2d 751, 07-0300.

66.0413 Annotation There was no constitutional "taking" when tenants were ordered to temporarily vacate their uninhabitable dwelling to permit repairs pursuant to the housing code. Devines v. Maier, 728 F.2d 876 (1984).



66.0415 Offensive industry.

66.0415  Offensive industry.

66.0415(1)(1) The common council of a city or village board may direct the location, management and construction of, and license, regulate or prohibit, any industry, thing or place where any nauseous, offensive or unwholesome business is carried on, that is within the city or village or within 4 miles of the boundaries of the city or village, except that the Milwaukee, Menominee and Kinnickinnic rivers with their branches to the outer limits of the county of Milwaukee, and all canals connecting with these rivers, together with the lands adjacent to these rivers and canals or within 100 yards of them, are within the jurisdiction of the city of Milwaukee. A town board has the same powers as are provided in this section for cities and villages as to the area within the town that is not licensed, regulated or prohibited by a city or village under this section. A business that is conducted in violation of a city, village or town ordinance that is authorized under this section is a public nuisance. An action for the abatement or removal of the business or an injunction to prevent operation of the business may be brought and maintained by the common council or village or town board in the name of this state on the relation of the city, village or town as provided in ss. 823.01, 823.02 and 823.07, or as provided in s. 254.58. Section 97.42 does not limit the powers granted by this section. Section 95.72 does not limit the powers granted by this section to cities or villages but powers granted to towns by this section are limited by s. 95.72 and by any orders and rules promulgated under s. 95.72.

66.0415(2) (2) To prevent nuisance, a city or village may, subject to the approval of the appropriate town board, by ordinance enact reasonable regulations governing areas where refuse, rubbish, ashes or garbage are dumped or accumulated in a town within one mile of the corporate limits of the city or village.

66.0415 History History: 1973 c. 206; Sup. Ct. Order, 67 Wis. 2d 585, 774 (1975); 1993 a. 27; 1999 a. 150 s. 155; Stats. 1999 s. 66.0415.

66.0415 Annotation The social and economic roots of judge-made air pollution policy in Wisconsin. Laitos, 58 MLR 465.



66.0417 Local enforcement of certain food and health regulations.

66.0417  Local enforcement of certain food and health regulations.

66.0417(1)(1) An employee or agent of a local health department designated by the department of health services under s. 254.69 (2) or the department of agriculture, trade and consumer protection under s. 97.41 may enter, at reasonable hours, any premises for which the local health department issues a permit under s. 97.41 or 254.69 (2) to inspect the premises, secure samples or specimens, examine and copy relevant documents and records or obtain photographic or other evidence needed to enforce subch. VII of ch. 254, ch. 97 or s. 254.47, relating to those premises. If samples of food are taken, the local health department shall pay or offer to pay the market value of those samples. The local health department, department of health services or department of agriculture, trade and consumer protection shall examine the samples and specimens secured and shall conduct other inspections and examinations needed to determine whether there is a violation of subch. VII of ch. 254, ch. 97 or s. 254.47, rules adopted by the departments under those statutes, ordinances adopted by the village, city or county or regulations adopted by the local board of health under s. 97.41 (7) or 254.69.

66.0417(2) (2)

66.0417(2)(a)(a) Whenever, as a result of an examination, a village, city or county has reasonable cause to believe that any examined food constitutes, or that any construction, sanitary condition, operation or method of operation of the premises or equipment used on the premises creates an immediate danger to health, the administrator of the village, city or county agency responsible for the village's, city's or county's agent functions under s. 97.41 or 254.69 (2) may issue a temporary order and cause it to be delivered to the permittee, or to the owner or custodian of the food, or to both. The order may prohibit the sale or movement of the food for any purpose, prohibit the continued operation or method of operation of specific equipment, require the premises to cease any other operation or method of operation which creates the immediate danger to health, or set forth any combination of these requirements. The administrator may order the cessation of all operations authorized by the permit only if a more limited order does not remove the immediate danger to health. Except as provided in par. (c), no temporary order is effective for longer than 14 days from the time of its delivery, but a temporary order may be reissued for one additional 14-day period, if necessary to complete the analysis or examination of samples, specimens or other evidence.

66.0417(2)(b) (b) No food described in a temporary order issued and delivered under par. (a) may be sold or moved and no operation or method of operation prohibited by the temporary order may be resumed without the approval of the village, city or county, until the order has terminated or the time period specified in par. (a) has run out, whichever occurs first. If the village, city or county, upon completed analysis and examination, determines that the food, construction, sanitary condition, operation or method of operation of the premises or equipment does not constitute an immediate danger to health, the permittee, owner or custodian of the food or premises shall be promptly notified in writing and the temporary order shall terminate upon his or her receipt of the written notice.

66.0417(2)(c) (c) If the analysis or examination shows that the food, construction, sanitary condition, operation or method of operation of the premises or equipment constitutes an immediate danger to health, the permittee, owner or custodian shall be notified within the effective period of the temporary order issued under par. (a). Upon receipt of the notice, the temporary order remains in effect until a final decision is issued under sub. (3), and no food described in the temporary order may be sold or moved and no operation or method of operation prohibited by the order may be resumed without the approval of the village, city or county.

66.0417(3) (3) A notice issued under sub. (2) (c) shall be accompanied by notice of a hearing as provided in s. 68.11 (1). The village, city or county shall hold a hearing no later than 15 days after the service of the notice, unless both parties agree to a later date. Notwithstanding s. 68.12, a final decision shall be issued under s. 68.12 within 10 days of the hearing. The decision may order the destruction of food, the diversion of food to uses which do not pose a danger to health, the modification of food so that it does not create a danger to health, changes to or replacement of equipment or construction, other changes in or cessations of any operation or method of operation of the equipment or premises, or any combination of these actions necessary to remove the danger to health. The decision may order the cessation of all operations authorized by the permit only if a more limited order will not remove the immediate danger to health.

66.0417(4) (4) A proceeding under this section, or the issuance of a permit for the premises after notification of procedures under this section, does not constitute a waiver by the village, city or county of its authority to rely on a violation of ch. 97, s. 254.47 or subch. VII of ch. 254 or any rule adopted under those statutes as the basis for any subsequent suspension or revocation of the permit or any other enforcement action arising out of the violation.

66.0417(5) (5)

66.0417(5)(a)(a) Except as provided in par. (b), any person who violates this section or an order issued under this section may be fined not more than $10,000 plus the retail value of any food moved, sold or disposed of in violation of this section or the order, or imprisoned not more than one year in the county jail, or both.

66.0417(5)(b) (b) Any person who does either of the following may be fined not more than $5,000 or imprisoned not more than one year in a county jail, or both:

66.0417(5)(b)1. 1. Assaults, restrains, threatens, intimidates, impedes, interferes with or otherwise obstructs a village, city or county inspector, employee or agent in the performance of his or her duties under this section.

66.0417(5)(b)2. 2. Gives false information to a village, city or county inspector, employee or agent engaged in the performance of his or her duties under this section, with the intent to mislead the inspector, employee or agent.

66.0417 History History: 1983 a. 203; 1987 a. 27 ss. 1217oc, 3200 (24); 1993 a. 27; 1995 a. 27 s. 9126 (19); 1999 a. 150 s. 293; Stats. 1999 s. 66.0417; 2007 a. 20 s. 9121 (6) (a).



66.0418 Prohibition of local regulation of certain foods, beverages.

66.0418  Prohibition of local regulation of certain foods, beverages.

66.0418(1)(1) In this section "political subdivision" means a city, village, town, or county.

66.0418(2) (2)

66.0418(2)(a)(a) No political subdivision may enact an ordinance or adopt a resolution that prohibits or restricts the sale of food or nonalcoholic beverages based on the number of calories, portion size, or other nutritional criteria of the food or nonalcoholic beverage.

66.0418(2)(b) (b) If a political subdivision has enacted an ordinance or adopted a resolution before July 2, 2103, that is inconsistent with par. (a), the ordinance or resolution does not apply and may not be enforced.

66.0418 History History: 2013 a. 20.



66.0420 Video service.

66.0420  Video service.

66.0420(1)(1)  Legislative findings. The legislature finds all of the following:

66.0420(1)(a) (a) Video service brings important daily benefits to state residents by providing news, education, and entertainment.

66.0420(1)(b) (b) Uniform regulation of all video service providers by this state is necessary to ensure that state residents receive adequate and efficient video service and to protect and promote the public health, safety, and welfare.

66.0420(1)(c) (c) Fair competition in the provision of video service will result in new and more video programming choices for consumers in this state, and a number of providers have stated their desire to provide that service.

66.0420(1)(d) (d) Timely entry into the market is critical for new entrants seeking to compete with existing providers.

66.0420(1)(e) (e) This state's economy would be enhanced by additional investment in communications and video programming infrastructure by existing and new providers of video service.

66.0420(1)(f) (f) Minimal regulation of all providers of video service within a uniform framework will promote the investment described in par. (e).

66.0420(1)(g) (g) Ensuring that existing providers of video service are subject to the same regulatory requirements and procedures as new entrants will ensure fair competition among all providers.

66.0420(1)(h) (h) This section is an enactment of statewide concern for the purpose of providing uniform regulation of video service that promotes investment in communications and video infrastructures and the continued development of this state's video service marketplace within a framework that is fair and equitable to all providers.

66.0420(2) (2) Definitions. In this section:

66.0420(2)(a) (a) "Affiliate," when used in relation to any person, means another person who owns or controls, is owned or controlled by, or is under common ownership or control with such person.

66.0420(2)(b) (b) "Basic local exchange service area" means the area on file with the public service commission in which a telecommunications video service provider provides basic local exchange service, as defined in s. 196.01 (1g).

66.0420(2)(c) (c) "Cable franchise" means a franchise granted under s. 66.0419 (3) (b), 2005 stats.

66.0420(2)(d) (d) "Cable operator" has the meaning given in 47 USC 522 (5).

66.0420(2)(e) (e) "Cable service" has the meaning given in 47 USC 522 (6).

66.0420(2)(f) (f) "Cable system" has the meaning given in 47 USC 522 (7).

66.0420(2)(g) (g) Except as provided in sub. (8) (ag), "department" means the department of financial institutions.

66.0420(2)(h) (h) "FCC" means the federal communications commission.

66.0420(2)(i) (i) "Franchise fee" has the meaning given in 47 USC 542 (g), and includes any compensation required under s. 66.0425.

66.0420(2)(j) (j)

66.0420(2)(j)1.1. "Gross receipts" means all revenues received by and paid to a video service provider by subscribers residing within a municipality for video service, or received from advertisers, including all of the following:

66.0420(2)(j)1.a. a. Recurring charges for video service.

66.0420(2)(j)1.b. b. Event-based charges for video service, including pay-per-view and video-on-demand charges.

66.0420(2)(j)1.c. c. Rental of set top boxes and other video service equipment.

66.0420(2)(j)1.d. d. Service charges related to the provision of video service, including activation, installation, repair, and maintenance charges.

66.0420(2)(j)1.e. e. Administrative charges related to the provision of video service, including service order and service termination charges.

66.0420(2)(j)1.f. f. Revenues received from the provision of home shopping or similar programming.

66.0420(2)(j)1.g. g. All revenue, except for refunds, rebates, and discounts, derived by the video service provider for advertising over its video service network to subscribers within a municipality. If such revenue is derived under a regional or national compensation contract or arrangement between the video service provider and one or more advertisers or advertising representatives, the amount of revenue derived for a municipality shall be determined by multiplying the total revenue derived under the contract or arrangement by the percentage resulting from dividing the number of subscribers in the municipality by the total number of regional or national subscribers that potentially receive the advertising under the contract or arrangement.

66.0420(2)(j)2. 2. Notwithstanding subd. 1., "gross receipts" does not include any of the following:

66.0420(2)(j)2.a. a. Discounts, refunds, and other price adjustments that reduce the amount of compensation received by a video service provider.

66.0420(2)(j)2.b. b. Uncollectible fees, except that any uncollectible fees that are written off as bad debt but subsequently collected shall be included as gross receipts in the period collected, less the expenses of collection.

66.0420(2)(j)2.c. c. Late payment charges.

66.0420(2)(j)2.e. e. Amounts billed to video service subscribers to recover taxes, fees, surcharges or assessments of general applicability or otherwise collected by a video service provider from video service subscribers for pass through to any federal, state, or local government agency, including video service provider fees and regulatory fees paid to the FCC under 47 USC 159.

66.0420(2)(j)2.f. f. Revenue from the sale of capital assets or surplus equipment not used by the purchaser to receive video service from the seller of those assets or surplus equipment.

66.0420(2)(j)2.g. g. Charges, other than those described in subd. 1., that are aggregated or bundled with amounts described in subd. 1., including but not limited to any revenues received by a video service provider or its affiliates for telecommunications services, information services, or the provision of directory or Internet advertising, including yellow pages, white pages, banner advertisement, and electronic publishing, if a video service provider can reasonably identify such charges on books and records kept in the regular course of business or by other reasonable means.

66.0420(2)(j)2.h. h. Reimbursement by programmers of marketing costs actually incurred by a video service provider.

66.0420(2)(k) (k) "Household" means a house, apartment, mobile home, group of rooms, or single room that is intended for occupancy as separate living quarters. For purposes of this paragraph, "separate living quarters" are those in which the occupants live and eat separately from any other persons in the building and which have direct access from the outside of the building or through a common hall.

66.0420(2)(L) (L) "Incumbent cable operator" means a person who, immediately before January 9, 2008, was providing cable service under a cable franchise, expired cable franchise, or cable franchise extension, or under an ordinance or resolution adopted or enacted by a municipality.

66.0420(2)(m) (m) "Institutional network" means a network that connects governmental, educational, and community institutions.

66.0420(2)(n) (n) "Interim cable operator" means an incumbent cable operator that elects to continue to provide cable service under a cable franchise as specified in sub. (3) (b) 2. a.

66.0420(2)(p) (p) "Large telecommunications video service provider" means a telecommunications video service provider that, on January 1, 2007, had more than 500,000 basic local exchange access lines in this state or an affiliate of such a telecommunication video service provider.

66.0420(2)(r) (r) "Municipality" means a city, village, or town.

66.0420(2)(s) (s) "PEG channel" means a channel designated for public, educational, or governmental use.

66.0420(2)(sm) (sm) "Qualified cable operator" means any of the following:

66.0420(2)(sm)1. 1. A cable operator that has been providing cable service in this state for at least 3 years prior to applying for a video service franchise and that has never had a cable franchise revoked by a municipality.

66.0420(2)(sm)2. 2. An affiliate of a cable operator specified in subd. 1.

66.0420(2)(sm)3. 3. A cable operator that, on the date that it applies for a video service franchise, individually or together with its affiliates or parent company, is one of the 10 largest cable operators in the United States as determined by data collected and reported by the FCC or determined by information available to the public through a national trade association representing cable operators.

66.0420(2)(t) (t) "Service tier" means a category of video service for which a separate rate is charged.

66.0420(2)(u) (u) "State agency" means any board, commission, department, or office in the state government.

66.0420(2)(um) (um) "Telecommunications utility" has the meaning given in s. 196.01 (10).

66.0420(2)(v) (v) "Telecommunications video service provider" means a video service provider that uses facilities for providing telecommunications service, as defined in s. 196.01 (9m), also to provide video service.

66.0420(2)(w) (w) "Video franchise area" means the area or areas described in an application for a video service franchise under sub. (3) (d) 2.

66.0420(2)(x) (x) "Video programming" means programming provided by, or generally considered comparable to programming provided by, a television broadcast station.

66.0420(2)(y) (y) "Video service" means any video programming service, cable service, or service provided via an open video system that complies with 47 USC 573, that is provided through facilities located at least in part in public rights-of-way, without regard to delivery technology, including Internet protocol technology or any other technology. "Video service" does not include any of the following:

66.0420(2)(y)1. 1. Video programming provided by a commercial mobile radio service provider, as defined in s. 196.01 (2g).

66.0420(2)(y)2. 2. Video programming provided solely as part of and via a service that enables users to access content, information, electronic mail, or any other service offered over the public Internet.

66.0420(2)(z) (z) "Video service franchise" means a franchise issued under sub. (3) (f) 2.

66.0420(2)(zb) (zb) "Video service network" means wireline facilities, or any component thereof, located at least in part in the public right-of-way that deliver video service, without regard to delivery technology, including Internet protocol technology or any other technology. "Video service network" includes a cable system.

66.0420(2)(zg) (zg) "Video service provider" means a person, including an incumbent cable operator, who is issued a video service franchise or a successor or assign of such a person.

66.0420(2)(zm) (zm) "Video service provider fee" means the fee paid by a video service provider under sub. (7).

66.0420(3) (3) Authority to provide video service.

66.0420(3)(a)(a) In general. Except for an interim cable operator, and except as provided in par. (c) and sub. (11), no person may provide video service in this state unless the department has issued a video service franchise to the person and the person has provided the notice required under par. (h).

66.0420(3)(b) (b) Incumbent cable operators.

66.0420(3)(b)1.1. A municipality may not renew or extend the cable franchise of an incumbent cable operator that expires after January 9, 2008.

66.0420(3)(b)2. 2. An incumbent cable operator may do one of the following:

66.0420(3)(b)2.a. a. Continue to provide cable service as an interim cable operator until the cable franchise expires.

66.0420(3)(b)2.b. b. Apply for a video service franchise. If an incumbent cable operator applies for a video service franchise, the cable franchise shall terminate and have no effect upon issuance of the video service franchise. Upon termination of the cable franchise, the municipality that granted the franchise shall, at the request of the incumbent cable operator, surrender, return, or take such other action as may be necessary to nullify any bond, letter of credit, or similar instrument intended to secure the performance of the incumbent cable operator under the cable franchise.

66.0420(3)(b)3. 3. An incumbent cable operator whose cable franchise expires after January 9, 2008, may not, after expiration of the cable franchise, provide video service in this state unless the incumbent cable operator applies for a video service franchise under subd. 2. b. and, upon issuance of the video service franchise, provides the notice required under par. (h). An incumbent cable operator whose cable franchise expired before January 9, 2008, and who was providing cable service immediately before January 9, 2008, may continue to provide cable service if, no later than March 1, 2008, the incumbent cable operator applies for a video service franchise under subd. 2. b.

66.0420(3)(c) (c) Other providers. A person, other than an incumbent cable operator, who was providing video service immediately before January 9, 2008, may provide video service without a video service franchise issued by the department. This paragraph ceases to apply to such a person if the person does not apply for a video service franchise no later than March 1, 2008.

66.0420(3)(d) (d) Application. An applicant for a video service franchise shall submit an application to the department that consists of all of the following:

66.0420(3)(d)1. 1. The location and telephone number of the applicant's principal place of business, the names of the principal executive officers of the applicant, and the names of any persons authorized to represent the applicant before the department.

66.0420(3)(d)2. 2. A description of the area or areas of the state in which the applicant intends to provide video service.

66.0420(3)(d)3. 3. The date on which the applicant intends to begin providing video service in the video franchise area.

66.0420(3)(d)4. 4. An affidavit signed by an officer or general partner of the applicant that affirms all of the following:

66.0420(3)(d)4.a. a. That the applicant has filed or will timely file with the FCC all forms required by the FCC in advance of offering video service.

66.0420(3)(d)4.b. b. That the applicant agrees to comply with this section and all applicable federal statutes and regulations.

66.0420(3)(d)4.c. c. That the applicant is legally, financially, and technically qualified to provide video service.

66.0420(3)(d)5. 5. A description of the services that the applicant proposes to provide.

66.0420(3)(e) (e) Service upon municipalities.

66.0420(3)(e)1.1. At the time that an applicant submits an application under par. (d), or a video service provider submits a notification regarding a modification to an application under par. (j), to the department, the applicant or video service provider shall serve a copy of the application or notification on each municipality in the video franchise area.

66.0420(3)(e)2. 2.

66.0420(3)(e)2.a.a. This subdivision applies only to a municipality that, under subd. 1., is served a copy of an application or that, under subd. 1., is served a copy of a notification relating to an expansion of the area or areas of the state in which a video service provider intends to provide video service, if the municipality has not previously been served a copy of an application under subd. 1. by that video service provider.

66.0420(3)(e)2.b. b. If a municipality specified in subd. 2. a. has granted any cable franchise that is in effect immediately before January 9, 2008, the municipality shall, no later than 10 business days after receipt of the copy, notify the applicant in writing of the number of PEG channels for which incumbent cable operators are required to provide channel capacity in the municipality, the amount and type of monetary support for access facilities for PEG channels required of incumbent cable operators as described in sub. (7) (em), and the percentage of revenues that incumbent cable operators are required to pay the municipality as franchise fees.

66.0420(3)(f) (f) Department duties.

66.0420(3)(f)1.1. After the filing of an application, the department shall notify the applicant in writing as to whether the application is complete and, if the department has determined that the application is not complete, the department shall state the reasons for the determination.

66.0420(3)(f)2. 2. After the filing of an application that the department has determined is complete, the department shall determine whether an applicant is legally, financially, and technically qualified to provide video service. If the department determines that an applicant is legally, financially, and technically qualified to provide video service, the department shall issue a video service franchise to the applicant. If the department determines that an applicant is not legally, financially, and technically qualified to provide video service, the department shall reject the application and shall state the reasons for the determination.

66.0420(3)(f)4. 4. The department shall promulgate rules for determining whether an applicant is legally, financially, and technically qualified to provide video service.

66.0420(3)(g) (g) Effect of video service franchise. A video service franchise issued by the department authorizes a video service provider to occupy the public rights-of-way and to construct, operate, maintain, and repair a video service network to provide video service in the video franchise area.

66.0420(3)(h) (h) Notice before providing service. No later than 10 business days before providing video service in a municipality in a video franchise area, a video service provider shall provide notice to the department and the municipality.

66.0420(3)(i) (i) Expiration and revocation of video service franchise. The department may revoke a video service franchise issued to a video service provider if the department determines that the video service provider has failed to substantially meet a material requirement imposed upon it by the department. Before commencing a revocation proceeding, the department shall provide the video service provider written notice of the department's intention to revoke the franchise and the department's reasons for the revocation and afford the video service provider a reasonable opportunity to cure any alleged violation. The department must, before revoking any video service franchise, afford a video service provider full due process that, at a minimum, must include a proceeding before a hearing officer during which the video service provider must be afforded the opportunity for full participation, including the right to be represented by counsel, to introduce evidence, to require the production of evidence, and to question or cross-examine witnesses under oath. A transcript shall be made of any such hearing. A video service provider may bring an action to appeal the decision of the department.

66.0420(3)(j) (j) Modifications. If there is any change in the information included in an application filed by a video service provider under this subsection, the video service provider shall notify the department and update the information within 10 business days after the change, except that if the video service provider determines to expand the area or areas of the state in which the video service provider intends to provide video service, the video service provider shall apply to the department for a modified video service franchise under par. (d). A video service provider that makes a notification regarding a change in the information specified in par. (d) 3., 4., or 5., shall include with the notification a fee of $100. No fee is required for a notification regarding a change in the information specified in par. (d) 1.

66.0420(3)(k) (k) Annual fee.

66.0420(3)(k)1.1. A video service provider shall pay an annual fee.

66.0420(3)(k)2. 2. If a video service provider has 10,000 or less subscribers, the first annual fee required under subd. 1. shall be $2,000 and each subsequent annual fee shall be $100.

66.0420(4) (4) Franchising authority. For purposes of 47 USC 521 to 573, the state is the exclusive franchising authority for video service providers in this state. No municipality may require a video service provider to obtain a franchise to provide video service.

66.0420(5) (5) PEG channels.

66.0420(5)(a)(a) Maximum number of PEG channels.

66.0420(5)(a)1.1. If an incumbent cable operator is providing channel capacity for PEG channels to a municipality under a cable franchise in effect immediately before January 9, 2008, the municipality shall require each interim cable operator or video service provider that provides video service in the municipality to provide channel capacity for the same number of PEG channels for which channel capacity is provided immediately before January 9, 2008.

66.0420(5)(a)2. 2.

66.0420(5)(a)2.a.a. Except as provided in subd. 2. b. and c., if no incumbent cable operator is providing channel capacity for PEG channels to a municipality under a cable franchise that is in effect immediately before January 9, 2008, then, if the municipality has a population of 50,000 or more, the municipality may require each interim cable operator and video service provider that provides video service in the municipality to provide channel capacity for up to 3 PEG channels, and, if the municipality has a population of less than 50,000, the municipality may require each interim cable operator and video service provider that provides video service in the municipality to provide channel capacity for no more than 2 PEG channels.

66.0420(5)(a)2.b. b. If an interim cable operator or video service provider distributes video programming to more than one municipality through a single headend or video hub office and the aggregate population of the municipalities is 50,000 or more, the municipalities may not require the interim cable operator or video service provider to provide, in the aggregate, channel capacity for more than 3 PEG channels under subd. 2. a.

66.0420(5)(a)2.c. c. If an interim cable operator or video service provider distributes video programming to more than one municipality through a single headend or video hub office and the aggregate population of the municipalities is less than 50,000, the municipalities may not require the interim cable operator or video service provider to provide, in the aggregate, channel capacity for more than 2 PEG channels under subd. 2. a.

66.0420(5)(a)3. 3. An interim cable operator or video service provider shall provide any channel capacity for PEG channels required under this paragraph on any service tier that is viewed by more than 50 percent of the interim cable operator's or video service provider's customers.

66.0420(5)(a)4. 4. If a municipality is not required to provide notice to a video service provider under sub. (3) (e) 2., the video service provider's duty to provide any additional channel capacity for PEG channels that is required by the municipality under this paragraph first applies on the date that the video service provider begins to provide service in the municipality, and, if the municipality is required to provide notice under sub. (3) (e) 2., the video service provider's duty to provide any such additional channel capacity first applies on the date that the video service provider begins to provide video service in the municipality or on the 90th day after the video service provider receives the municipality's notice, whichever is later.

66.0420(5)(b) (b) Exceptions.

66.0420(5)(b)1.1.

66.0420(5)(b)1.a.a. Notwithstanding par. (a), an interim cable operator or video service provider may reprogram for any other purpose any channel capacity provided for a PEG channel required by a municipality under par. (a) if the PEG channel is not substantially utilized by the municipality. If the municipality certifies to the interim cable operator or video service provider that reprogrammed channel capacity for a PEG channel will be substantially utilized by the municipality, the interim cable operator or video service provider shall, no later than 120 days after receipt of the certification, restore the channel capacity for the PEG channel. Notwithstanding par. (a) 3., an interim cable operator or video service provider may provide restored channel capacity for a PEG channel on any service tier.

66.0420(5)(b)1.b. b. For purposes of this subdivision, a PEG channel is substantially utilized by a municipality if the municipality provides 40 hours or more of programming on the PEG channel each week and at least 60 percent of that programming is locally produced.

66.0420(5)(b)2. 2. Notwithstanding par. (a), if a municipality fails to provide the notice specified in sub. (3) (e) 2. before the deadline specified in sub. (3) (e) 2., no interim cable operator or video service provider is required to provide channel capacity for any PEG channel, or monetary support for access facilities for PEG channels pursuant to sub. (7) (em), until the 90th day after the municipality provides such notice.

66.0420(5)(c) (c) Powers and duties of municipalities.

66.0420(5)(c)1.1. Except as otherwise required under pars. (a) and (d) and sub. (7) (em), a municipality may not require an interim cable operator or video service provider to provide any funds, services, programming, facilities, or equipment related to public, educational, or governmental use of channel capacity.

66.0420(5)(c)2. 2. The operation of any PEG channel for which a municipality requires an interim cable operator or video service provider to provide channel capacity under par. (a), and the production of any programming appearing on such a PEG channel, shall be the sole responsibility of the municipality and, except as provided in par. (d) 1., the interim cable operator or video service provider shall bear only the responsibility to transmit programming appearing on the PEG channel.

66.0420(5)(c)3. 3. A municipality that requires an interim cable operator or video service provider to provide channel capacity for a PEG channel under par. (a) shall do all of the following:

66.0420(5)(c)3.a. a. Ensure that all content and programming that the municipality provides or arranges to provide for transmission on the PEG channel is submitted to the interim cable operator or video service provider in a manner and form that is capable of being accepted and transmitted by the interim cable operator or video service provider over its video service network without changing the content or transmission signal and that is compatible with the technology or protocol, including Internet protocol television, utilized by the interim cable operator or video service provider to deliver video service.

66.0420(5)(c)3.b. b. Make the content and programming that the municipality provides or arranges to provide for transmission on a PEG channel available in a nondiscriminatory manner to all interim cable operators and video service providers that provide video service in the municipality.

66.0420(5)(d) (d) Duties of interim cable providers and video service providers.

66.0420(5)(d)1.1. If a municipality requires an interim cable operator or video service provider to provide capacity for PEG channels under par. (a), the interim cable operator or video service provider shall be required to provide transmission capacity sufficient to connect the interim cable operator's or video service provider's headend or video hub office to the municipality's PEG access channel origination points existing as of January 9, 2008. A municipality shall permit the interim cable operator or video service provider to determine the most economically and technologically efficient means of providing such transmission capacity. If a municipality requests that such a PEG access channel origination point be relocated, the interim cable operator or video service provider shall be required to provide only the first 200 feet of transmission line that is necessary to connect the interim cable operator or video service provider's headend or video hub office to such origination point. A municipality shall be liable for the costs of construction of such a transmission line beyond the first 200 feet and for any construction costs associated with additional origination points, but not for the costs associated with the transmission of PEG programming over such line. The interim cable operator or video service provider may recover its costs to provide transmission capacity under this subdivision by identifying and collecting a "PEG Transport Fee" as a separate line item on customer bills.

66.0420(5)(d)2. 2. If the interconnection of the video service networks of interim cable operators or video service providers is technically necessary and feasible for the transmission of programming for any PEG channel for which channel capacity is required by a municipality under par. (a), the interim cable operators and video service providers shall negotiate in good faith for interconnection on mutually acceptable rates, terms, and conditions, except that an interim cable operator or video service provider who requests interconnection is responsible for interconnection costs, including the cost of transmitting programming from its origination point to the interconnection point. Interconnection may be accomplished by direct cable, microwave link, satellite, or any other reasonable method.

66.0420(5m) (5m) Contracts with University of Wisconsin campuses. If an incumbent cable operator has entered into an agreement with an institution or college campus within the University of Wisconsin System that is in effect on January 9, 2008, and that requires the incumbent cable operator to broadcast University of Wisconsin events on one of its channels, any video service provider that provides video service in the area in which the events are broadcast by the incumbent cable operator shall, upon the request of the institution or college campus, enter into an agreement with the institution or college campus that requires the video service provider to provide the same service on the same terms and conditions as the agreement between the institution or college campus and the incumbent cable operator.

66.0420(6) (6) Institutional networks. Notwithstanding any franchise, ordinance, or resolution in effect on January 9, 2008, no state agency or municipality may require an interim cable operator or video service provider to provide any institutional network or equivalent capacity on its video service network.

66.0420(7) (7) Video service provider fee.

66.0420(7)(a)(a) Duty to pay fee.

66.0420(7)(a)1.1. Notwithstanding s. 66.0611 and except as provided in subds. 2. and 2m., a video service provider shall, on a quarterly calendar basis, calculate and pay to each municipality in which the video service provider provides video service a video service provider fee equal to the percentage of the video service provider's gross receipts that is specified in par. (b) and the monetary support for access facilities for PEG channels described in par. (em). A video service provider shall remit the fee to the municipality no later than 45 days after the end of each quarter. Except as provided in subd. 2. or par. (b) 1., if the municipality is not required to provide notice under sub. (3) (e) 2., the duty to remit the fee first applies to the quarter in which the video service provider begins to provide service in the municipality, and, if the municipality is required to provide notice under sub. (3) (e) 2., the duty to remit the fee first applies to the quarter in which the video service provider begins to provide service in the municipality or to the quarter that includes the 45th day after the video service provider receives the municipality's notice, whichever quarter is later.

66.0420(7)(a)2. 2. If a municipality fails to provide the notice specified in sub. (3) (e) 2. before the deadline specified in sub. (3) (e) 2., no video service provider is required to pay a video service provider fee, and no interim cable operator is required to pay a franchise fee, to the municipality until the 45th day after the end of the quarter in which the municipality provides the notice specified in sub. (3) (e) 2.

66.0420(7)(a)2m. 2m. If a municipality requires a video service provider to pay a cost-based permit fee under a regulation under s. 182.017 (1r), the video service provider may deduct the amount of the fee from any other compensation that is due to the municipality including the video service provider fee under subd. 1.

66.0420(7)(b) (b) Amount of fee. The percentage applied to a video service provider's gross receipts under par. (a) 1. for each municipality shall be 5 percent or one of the following percentages, whichever is less:

66.0420(7)(b)1. 1. If no incumbent cable operator was required to pay a franchise fee equal to a percentage of gross revenues to the municipality immediately before January 9, 2008, the municipality may specify a percentage of no more than 5 percent. The duty of a video service provider to pay the municipality a video service fee equal to such percentage shall first apply to the quarter that includes the 45th day after the municipality provides notice of the percentage to the video service provider.

66.0420(7)(b)2. 2. If an incumbent cable operator was required to pay a franchise fee equal to a percentage of gross revenues to the municipality immediately before January 9, 2008, that percentage.

66.0420(7)(b)3. 3. If more than one incumbent cable operator was required to pay a franchise fee equal to a percentage of gross revenues to the municipality immediately before January 9, 2008, the lowest such percentage.

66.0420(7)(c) (c) Generally accepted accounting principles. All determinations and computations made under this subsection shall be made pursuant to generally accepted accounting principles.

66.0420(7)(d) (d) Record review. A municipality may, upon reasonable written request, for the purpose of ensuring proper and accurate payment of a video service provider fee, review the business records of a video service provider that is required to pay the municipality a video service provider fee.

66.0420(7)(e) (e) Actions to enforce payment.

66.0420(7)(e)1.1. A municipality or a video service provider may not bring an action concerning the amount of a video service provider fee allegedly due to the municipality unless the parties have first participated in and completed good faith settlement discussions. For purposes of any future litigation, all negotiations pursuant to this paragraph shall be treated as compromise negotiations under s. 904.08.

66.0420(7)(e)2. 2. An action regarding a dispute over the amount of a video service provider fee paid or allegedly due under this subsection shall be commenced within 4 years following the end of the calendar quarter to which the disputed amount relates or be barred, unless the parties agree in writing to an extension of time. Notwithstanding ss. 814.01, 814.02, 814.03, and 814.035, no costs may be allowed in the action to either party.

66.0420(7)(em) (em) PEG channel monetary support.

66.0420(7)(em)1.1. This subdivision applies to an incumbent cable operator whose cable franchise is terminated under sub. (3) (b) 2. b. The obligation that is actually imposed by a municipality prior to April 18, 2007, on such an incumbent cable operator to provide monetary support for access facilities for PEG channels and that is contained in a cable franchise existing on January 9, 2008, shall continue until January 1, 2011.

66.0420(7)(em)2. 2. The duty of an interim cable operator to provide monetary support for access facilities for PEG channels that is contained in a cable franchise existing on January 9, 2008, shall continue until January 1, 2011.

66.0420(7)(em)3. 3. Each video service provider providing video service in a municipality shall have the same obligation to provide monetary support for access facilities for PEG channels as the incumbent cable operator with the most subscribers in the municipality as of January 9, 2008. To the extent that such incumbent cable operator provides such support in the form of a percentage of gross revenues or a per subscriber fee, any other video service provider shall pay the same percentage of gross revenues or per subscriber fee to the municipality as the incumbent cable operator. To the extent that such incumbent cable operator provides such support in the form of a lump sum payment without an offset to its franchise fee or video service provider fee, any other video service provider that commences service in the municipality shall pay the municipality a sum equal to the pro rata amount of such lump sum payment based on its proportion of video service customers in such municipality. The obligation to provide monetary support required under this subdivision shall continue until January 1, 2011.

66.0420(7)(em)4. 4. For purposes of this paragraph, the proportion of video service customers of a video service provider shall be determined based on the relative number of subscribers as of the end of the prior calendar year as reported by all incumbent cable operators and holders of video service authorizations.

66.0420(7)(f) (f) Itemization. A video service provider may identify and collect the amount related to a video service provider fee and any fee imposed for monetary support for access facilities for PEG channels as described in par. (em) as a separate line item on customer bills.

66.0420(7)(g) (g) Other fees. A municipality may require the video service provider to pay any compensation under s. 66.0425, or, except as provided in a regulation under s. 182.017 (1r), any permit fee, encroachment fee, degradation fee, or any other fee, for the occupation of or work within public rights-of-way.

66.0420(8) (8) Discrimination; access to services.

66.0420(8)(ag)(ag) Definition. In this subsection, "department" means the department of agriculture, trade and consumer protection.

66.0420(8)(am) (am) Discrimination prohibited.

66.0420(8)(am)1.1. No video service provider may deny access to video service to any group of potential residential customers in the video service provider's video franchise area because of the race or income of the residents in the local area in which the group resides.

66.0420(8)(am)2. 2. It is a defense to an alleged violation of subd. 1. based on income if the video service provider has met the following:

66.0420(8)(am)2.a. a. No later than 3 years after the date on which the video service provider began providing video service under this section, at least 30 percent of the households with access to the video service provider's video service are low-income households.

66.0420(8)(b) (b) Access.

66.0420(8)(b)1.1. A large telecommunications video service provider shall provide access to its video service to the following percentages of households within the large telecommunications video service provider's basic local exchange service area:

66.0420(8)(b)1.a. a. Not less than 35 percent no later than 3 years after the date on which the large telecommunications video service provider began providing video service under this section.

66.0420(8)(b)1.b. b. Not less than 50 percent no later than 5 years after the date on which the large telecommunications video service provider began providing video service under this section, or no later than 2 years after at least 30 percent of households with access to the large telecommunications video service provider's video service subscribe to the service for 6 consecutive months, whichever occurs later.

66.0420(8)(b)2. 2. A large telecommunications video service provider shall file an annual report with the department regarding the large telecommunications video service provider's progress in complying with subd. 1.

66.0420(8)(c) (c) Extensions and waivers. A video service provider may apply to the department for an extension of any time limit specified in par. (am) 2. or (b) or a waiver of a requirement to comply with par. (b). The department shall grant the extension or waiver if the video service provider demonstrates to the satisfaction of the department that the video service provider has made substantial and continuous efforts to comply with the requirements of this subsection and that the extension or waiver is necessary due to one or more of the following factors:

66.0420(8)(c)1. 1. The video service provider's inability to obtain access to public and private rights-of-way under reasonable terms and conditions.

66.0420(8)(c)2. 2. Developments and buildings that are not subject to competition because of exclusive service arrangements.

66.0420(8)(c)3. 3. Developments and buildings that are not accessible using reasonable technical solutions under commercially reasonable terms and conditions.

66.0420(8)(c)4. 4. Natural disasters.

66.0420(8)(c)5. 5. Other factors beyond the control of the video service provider.

66.0420(8)(d) (d) Alternative technologies. A video service provider may satisfy the requirements of this subsection through the use of an alternative technology, other than satellite service, that does all of the following:

66.0420(8)(d)1. 1. Offers service, functionality, and content demonstrably similar to the service, functionality, and content provided through the video service provider's video service network.

66.0420(8)(d)2. 2. Provides access to PEG channels and messages broadcast over the emergency alert system.

66.0420(8)(e) (e) Limitations. Notwithstanding any other provision of this section, a telecommunications video service provider is not required to provide video service outside the provider's basic local exchange service area, and a video service provider that is an incumbent cable operator is not required to provide video service outside the area in which the incumbent cable operator provided cable service at the time the department of financial institutions issued a video service franchise to the incumbent cable operator.

66.0420(9) (9) Customer service standards.

66.0420(9)(a)(a) Except as provided in par. (b), upon 90 days' advance notice, a municipality may require a video service provider to comply with the customer service standards specified in 47 CFR 76.309 (c) in its provision of video service. Neither the department nor any municipality shall have the authority to impose additional or different customer service standards that are specific to the provision of video service.

66.0420(9)(b) (b) Except as provided in s. 100.209, no video service provider that provides video service in a municipality may be subject to any customer service standards if there is at least one other person offering cable or video service in the municipality or if the video service provider is subject to effective competition, as determined under 47 CFR 76.905, in the municipality. This paragraph does not apply to any customer service standards promulgated by rule by the department of agriculture, trade and consumer protection.

66.0420(9m) (9m) Local broadcast stations.

66.0420(9m)(a)(a) In this subsection, a "noncable video service provider" means a video service provider that is not a cable operator.

66.0420(9m)(b) (b) If a local broadcast station is authorized to exercise against a cable operator the right to require mandatory carriage under 47 USC 534, or the right to grant or withhold retransmission consent under 47 USC 325 (b), the local broadcast station may exercise the same right against a noncable video service provider to the same extent as the local broadcast station may exercise such right against a cable operator under federal law.

66.0420(9m)(c) (c) A noncable video service provider shall transmit, without degradation, the signals that a local broadcast station delivers to the noncable video service provider, but is not required to utilize the same or similar reception technology as the local broadcast station or the programming providers of the local broadcast station.

66.0420(9m)(d) (d) A noncable video service provider may not do any of the following:

66.0420(9m)(d)1. 1. Discriminate among or between local broadcast stations, or programming providers of local broadcast stations, with respect to the transmission of their signals.

66.0420(9m)(d)2. 2. Delete, change, or alter a copyright identification transmitted as part of a local broadcast station's signal.

66.0420(10) (10) Limitation on rate regulation. The department or a municipality may not regulate the rates charged for any video service by an interim cable operator or video service provider that provides video service in a municipality if at least one other interim cable operator or video service provider is providing video service in the municipality and the other interim cable operator or video service provider is not an affiliate of the interim cable operator or video service provider. This subsection applies regardless of whether any affected interim cable operator or video service provider has sought a determination from the FCC regarding effective competition under 47 CFR 76.905.

66.0420(11) (11) Transfer of video service franchise. A person who is issued a video service franchise may transfer the video service franchise to any successor-in-interest, including a successor-in-interest that arises through merger, sale, assignment, restructuring, change of control, or any other transaction. No later than 15 days after the transfer is complete, the successor-in-interest shall apply for a video service franchise under sub. (3) (d) and comply with sub. (3) (e) 1. The successor-in-interest may provide video service in the video franchise area during the period that the department reviews the application.

66.0420(12) (12) Municipal cable system costs.

66.0420(12)(a)(a) Except for costs for any of the following, a municipality that owns and operates a cable system, or an entity owned or operated, in whole or in part, by such a municipality, may not require nonsubscribers of the cable system to pay any of the costs of the cable system:

66.0420(12)(a)1. 1. PEG channels.

66.0420(12)(a)2. 2. Debt service on bonds issued under s. 66.0619 to finance the construction, renovation, or expansion of a cable system.

66.0420(12)(a)3. 3. The provision of broadband service by the cable system, if the requirements of s. 66.0422 (3d) (a), (b), or (c) are satisfied.

66.0420(12)(am) (am) Paragraph (a) does not apply to a municipality that, on March 1, 2004, was providing cable service to the public.

66.0420(12)(b) (b) Paragraph (a) does not apply to a municipality if all of the following conditions apply:

66.0420(12)(b)1. 1. On November 1, 2003, the public service commission has determined that the municipality is an alternative telecommunications utility under s. 196.203.

66.0420(12)(b)2. 2. A majority of the governing board of the municipality votes to submit the question of supporting the operation of a cable system by the municipality to the electors in an advisory referendum and a majority of the voters in the municipality voting at the advisory referendum vote to support the operation of a cable system by the municipality.

66.0420(13) (13) Rule-making; enforcement.

66.0420(13)(a)(a) The department of financial institutions may promulgate rules interpreting or establishing procedures for this section and the department of agriculture, trade and consumer protection may promulgate rules interpreting or establishing procedures for sub. (8).

66.0420(13)(b) (b) Except as provided in sub. (7) (e), a municipality, interim cable operator, or video service provider that is affected by a failure to comply with this section may bring an action to enforce this section. If a court finds that a municipality, interim cable operator, or video service provider has not complied with this section, the court shall order the municipality, interim cable operator, or video service provider to comply with this section. Notwithstanding ss. 814.01, 814.02, 814.03, and 814.035, no costs may be allowed in an action under this paragraph to any party.

66.0420(13)(c) (c) The department shall enforce this section, except sub. (8). The department may bring an action to recover any fees that are due and owing under this section or to enjoin a violation of this section, except sub. (8), or any rule promulgated under sub. (3) (f) 4. An action shall be commenced under this paragraph within 3 years after the occurrence of the unlawful act or practice or be barred.

66.0420 History History: 2007 a. 42 ss. 6, 8; 2009 a. 178, 180; s. 35.17 correction in subs. (2) (L), (3) (b) 3.



66.0421 Access to video service.

66.0421  Access to video service.

66.0421(1) (1)  Definitions.

66.0421(1)(c)(c) "Video service" has the meaning given in s. 66.0420 (2) (y).

66.0421(1)(d) (d) "Video service provider" has the meaning given in s. 66.0420 (2) (zg), and also includes an interim cable operator, as defined in s. 66.0420 (2) (n).

66.0421(2) (2) Interference prohibited. The owner or manager of a multiunit dwelling under common ownership, control or management or of a mobile home park or the association or board of directors of a condominium may not prevent a video service provider from providing video service to a subscriber who is a resident of the multiunit dwelling, mobile home park or of the condominium or interfere with a video service provider providing video service to a subscriber who is a resident of the multiunit dwelling, mobile home park or of the condominium.

66.0421(3) (3) Installation in multiunit building. Before installation, a video service provider shall consult with the owner or manager of a multiunit dwelling or with the association or board of directors of a condominium to establish the points of attachment to the building and the methods of wiring. A video service provider shall install facilities to provide video service in a safe and orderly manner and in a manner designed to minimize adverse effects to the aesthetics of the multiunit dwelling or condominium. Facilities installed to provide video service may not impair public safety, damage fire protection systems or impair fire-resistive construction or components of a multiunit dwelling or condominium.

66.0421(4) (4) Repair responsibility. A video service provider is responsible for any repairs to a building required because of the construction, installation, disconnection or servicing of facilities to provide video service.

66.0421 History History: 1989 a. 143; 1999 a. 9; 1999 a. 150 ss. 252 to 254; Stats. 1999 s. 66.0421; 2007 a. 42.



66.0422 Video service, telecommunications, and broadband facilities.

66.0422  Video service, telecommunications, and broadband facilities.

66.0422(1) (1) In this section:

66.0422(1)(b) (b) "Local government" means a city, village, or town.

66.0422(1)(c) (c) "Telecommunications service" has the meaning given in s. 196.01 (9m).

66.0422(1)(d) (d) "Video service" has the meaning given in s. 66.0420 (2) (y).

66.0422(2) (2) Except as provided in subs. (3), (3d), (3m), and (3n), no local government may enact an ordinance or adopt a resolution authorizing the local government to construct, own, or operate any facility for providing video service, telecommunications service, or broadband service, directly or indirectly, to the public, unless all of the following are satisfied:

66.0422(2)(a) (a) The local government holds a public hearing on the proposed ordinance or resolution.

66.0422(2)(b) (b) Notice of the public hearing is given by publication of a class 3 notice under ch. 985 in the area affected by the proposed ordinance or resolution.

66.0422(2)(c) (c) No less than 30 days before the public hearing, the local government prepares and makes available for public inspection a report estimating the total costs of, and revenues derived from, constructing, owning, or operating the facility and including a cost-benefit analysis of the facility for a period of at least 3 years. The costs that are subject to this paragraph include personnel costs and costs of acquiring, installing, maintaining, repairing, or operating any plant or equipment, and include an appropriate allocated portion of costs of personnel, plant, or equipment that are used to provide jointly both telecommunications services and other services.

66.0422(3) (3) Subsection (2) does not apply to a local government if all of the following conditions apply:

66.0422(3)(a) (a) On November 1, 2003, the public service commission has determined that the local government is an alternative telecommunications utility under s. 196.203.

66.0422(3)(b) (b) A majority of the governing board of the local government votes to submit the question of supporting the operation of the facility for providing video service, telecommunications service, or Internet access service, directly or indirectly to the public, by the local government to the electors in an advisory referendum and a majority of the voters in the local government voting at the advisory referendum vote to support operation of such a facility by the local government.

66.0422(3d) (3d) Subsection (2) does not apply to a facility for providing broadband service to an area within the boundaries of a local government if any of the following are satisfied:

66.0422(3d)(a) (a) The local government asks, in writing, each person that provides broadband service within the boundaries of the local government whether the person currently provides broadband service to the area or intends to provide broadband service within 9 months to the area and within 60 days after receiving the written request no person responds in writing to the local government that the person currently provides broadband service to the area or intends to provide broadband service to the area within 9 months.

66.0422(3d)(b) (b) The local government determines that a person who responded to a written request under par. (a) that the person currently provides broadband service to the area did not actually provide broadband service to the area and no other person makes the response to the local government described in par. (a).

66.0422(3d)(c) (c) The local government determines that a person who responded to a written request under par. (a) that the person intended to provide broadband service to the area within 9 months did not actually provide broadband service to the area within 9 months and no other person makes the response to the local government described in par. (a).

66.0422(3m) (3m) Subsection (2) does not apply to a facility for providing broadband service if all of the following apply:

66.0422(3m)(a) (a) The municipality offers use of the facility on a nondiscriminatory basis to persons who provide broadband service to end users of the service.

66.0422(3m)(b) (b) The municipality itself does not use the facility to provide broadband service to end users.

66.0422(3m)(c) (c) The municipality determines that, at the time that the municipality authorizes the construction, ownership, or operation of the facility, whichever occurs first, the facility does not compete with more than one provider of broadband service.

66.0422(3n) (3n) Subsection (2) does not apply to a local government that, on March 1, 2004, was providing video service to the public.

66.0422(4) (4) Notwithstanding sub. (2), a local government may enact an ordinance or adopt a resolution authorizing the local government to prepare a report specified in sub. (2) (c).

66.0422(5) (5) If a local government enacts an ordinance or adopts a resolution that complies with the requirements of sub. (2), the local government must determine the cost incurred in preparing the report specified in sub. (2) (c). As soon as practicable after the local government generates revenue from a facility specified in sub. (2) (intro.), the local government shall use the revenues to reimburse the treasury of the local government for the cost determined under this subsection.

66.0422 History History: 2003 a. 278, 327; 2007 a. 42.



66.0423 Transient merchants.

66.0423  Transient merchants.

66.0423(1)(1) In this section:

66.0423(1)(a) (a) "Sale of merchandise" includes a sale in which the personal services rendered upon or in connection with the merchandise constitutes the greatest part of value for the price received, but does not include a farm auction sale conducted by or for a resident farmer of personal property used on the farm or the sale of produce or other perishable products at retail or wholesale by a resident of this state.

66.0423(1)(b) (b) "Transient merchant" means a person who engages in the sale of merchandise at any place in this state temporarily and who does not intend to become and does not become a permanent merchant of that place.

66.0423(2) (2) Cities and villages, and towns not subject to an ordinance enacted under s. 59.55 (4), may, by ordinance, regulate the retail sales, other than auction sales, made by transient merchants and provide penalties for violations of those ordinances.

66.0423 History History: 1989 a. 301, 359; 1999 a. 150 ss. 110, 250, 251; Stats. 1999 s. 66.0423.



66.0425 Privileges in streets.

66.0425  Privileges in streets.

66.0425(1) (1) In this section, "privilege" means the authority to place an obstruction or excavation beyond a lot line, or within a highway in a town, village, or city, other than by general ordinance affecting the whole public.

66.0425(2) (2) A person may apply to a town or village board or the common council of a city for a privilege. A privilege may be granted if the applicant assumes primary liability for damages to person or property by reason of the granting of the privilege, is obligated to remove an obstruction or excavation upon 10 days' notice by the state or the municipality and waives the right to contest in any manner the validity of this section or the amount of compensation charged. The grantor of the privilege may require the applicant to file a bond that does not exceed $10,000; that runs to the town, village, or city and to 3rd parties that may be injured; and that secures the performance of the conditions specified in this subsection. If there is no established lot line and the application is accompanied by a blue print, the town or village board or the common council of the city may impose any conditions on the privilege that it considers advisable.

66.0425(3) (3) Compensation for a privilege shall be paid into the general fund and shall be fixed by the governing body of a city, village or town or by the designee of the governing body.

66.0425(4) (4) The holder of a privilege is not entitled to damages for removal of an obstruction or excavation, and if the holder does not remove the obstruction or excavation upon due notice, it shall be removed at the holder's expense.

66.0425(5) (5) Third parties whose rights are interfered with by the granting of a privilege have a right of action against the holder of the privilege only.

66.0425(6) (6) Subsections (1) to (5) do not apply to telecommunications carriers, as defined in s. 196.01 (8m), telecommunications utilities, as defined in s. 196.01 (10), alternative telecommunications utilities, as defined in s. 196.01 (1d), public service corporations, or cooperatives organized under ch. 185 to render or furnish gas, light, heat, or power, or to cooperatives organized under ch. 185 or 193 to render or furnish telecommunications service, but the carriers, utilities, corporations and associations shall secure a permit from the proper official for temporary obstructions or excavations in a highway and are liable for all injuries to person or property caused by the obstructions or excavations.

66.0425(7) (7) This section does not apply to an obstruction or excavation that is in place for less than 90 days, and for which a permit has been granted by the proper official.

66.0425(8) (8) This section applies to an obstruction or excavation by a city, village or town in any street, alley, or public place belonging to any other municipality.

66.0425(9) (9) Any person who violates this section may be fined not less than $25 nor more than $500 or imprisoned for not less than 10 days nor more than 6 months or both.

66.0425(10) (10) A privilege may be granted only as provided in this section.

66.0425 History History: 1985 a. 297; 1991 a. 316; 1993 a. 184, 246; 1997 a. 27; 1999 a. 150 ss. 111, 114; Stats. 1999 s. 66.0425; 2005 a. 441.

66.0425 Annotation When the plaintiff fell due to a depression in a street enclosed as a temporary sidewalk, the city, not the indemnitor contractor, was primarily liable since the contractor did no excavation in the street and its enclosing of the street did not cause the defect. Webster v. Klug & Smith, 81 Wis. 2d 334, 260 N.W.2d 686 (1978).



66.0427 Open excavations in populous counties.

66.0427  Open excavations in populous counties. In a town, city or village in a county with a population of 500,000 or more no excavation for building purposes, whether or not completed, may be left open for more than 6 months without proceeding with the erection of a building on the excavation. If an excavation remains open for more than 6 months, the building inspector or other designated officer of the town, village or city shall order that the erection of a building on the excavation begin forthwith or that the excavation be filled to grade. The order shall be served upon the owner of the land or the owner's agent and upon the holder of any encumbrance of record as provided in s. 66.0413 (1) (d). If the owner of the land fails to comply with the order within 15 days after service of the order upon the owner, the building inspector or other designated officer shall fill the excavation to grade and the cost shall be charged against the real estate as provided in s. 66.0413 (1) (f). Section 66.0413 (1) (h) applies to orders issued under this section. This section does not impair the authority of a city or village to enact ordinances in this field.

66.0427 History History: 1999 a. 150 s. 145.



66.0429 Street barriers; neighborhood watch signs.

66.0429  Street barriers; neighborhood watch signs.

66.0429(1)(1) The governing body of a city, village or town may set aside streets or roads that are not a part of any federal, state or county trunk highway system for the safety of children in coasting or other play activities, and may obstruct or barricade the streets or roads to safeguard the children from accidents. The governing body of the city, village or town may erect and maintain on the streets or roads barriers or barricades, lights, or warning signs and is not liable for any damage caused by the erection or maintenance.

66.0429(2) (2) A city or village which has a neighborhood watch program authorized by the law enforcement agency of the city or village and in which the residents of the city or village participate may, in a manner approved by the city council or village board, place within the right-of-way of a street or highway within its limits a neighborhood watch sign of a uniform design approved by the department of transportation. No sign under this subsection may be placed within the right-of-way of a highway designated as part of the national system of interstate and defense highways.

66.0429(3) (3)

66.0429(3)(a)(a) The governing body of a city may monitor or limit access to streets that are not part of any federal, state or county trunk highway system or connecting highway, as described in s. 84.02 (11), for the purposes of security or public safety. The governing body of a city may authorize gates or security stations, or both, to be erected and maintained to monitor traffic or limit access on these streets. The restriction of access to streets that is authorized under this subsection does not affect a city's eligibility for state transportation aids.

66.0429(3)(b) (b) This subsection applies only to the city of Arcadia.

66.0429 History History: 1985 a. 194; 1987 a. 205; 1993 a. 113, 246; 1999 a. 150 s. 115; Stats. 1999 s. 66.0429.



66.0431 Prohibiting operators from leaving keys in parked motor vehicles.

66.0431  Prohibiting operators from leaving keys in parked motor vehicles. The governing body of a city, village or town may by ordinance require every passenger motor vehicle to be equipped with a lock suitable to lock either the starting lever, throttle, steering apparatus, gear shift lever or ignition system; prohibit any person from permitting a motor vehicle in the person's custody from standing or remaining unattended on any street, road, or alley or in any other public place, except an attended parking area, unless either the starting lever, throttle, steering apparatus, gear shift or ignition of the vehicle is locked and the key for that lock is removed from the vehicle; and provide forfeitures for violations of the ordinance. This section does not apply to motor vehicles operated by common carriers of passengers under ch. 194.

66.0431 History History: 1991 a. 316; 1993 a. 246; 1999 a. 150 s. 615; Stats. 1999 s. 66.0431.



66.0433 Licenses for nonintoxicating and soda water beverages.

66.0433  Licenses for nonintoxicating and soda water beverages.

66.0433(1)(1)  Nonintoxicating beverages.

66.0433(1)(a)(a) A town board, village board or common council may grant licenses to persons it considers proper for the sale of beverages containing less than 0.5% of alcohol by volume to be consumed on the premises where sold and to manufacturers, wholesalers, retailers and distributors of these beverages. The fee for a license shall be not less than $5 nor more than $50, to be fixed by the board or council, except that where these beverages are sold for consumption off the premises the license fee shall be $5. The license shall be issued by the town, village or city clerk, shall designate the specific premises for which granted and shall expire the next June 30 after issuance. The full license fee shall be charged for the whole or a fraction of the year. No beverages described in this paragraph may be manufactured, sold at wholesale or retail or sold for consumption on the premises, or kept for sale at wholesale or retail or for consumption on the premises where sold, without a license issued under this paragraph.

66.0433(1)(am) (am) If a place of business moves from the premises designated in the license to another location in the town, village or city within the license period, the licensee shall give notice of the change of location, and the license shall be amended accordingly without payment of an additional fee. A license is not transferable from one person to another.

66.0433(1)(b) (b) No license or permit may be granted to any person, unless to a domestic corporation or domestic limited liability company, not a resident of this state and of the town, village or city in which the license is applied for, nor, subject to ss. 111.321, 111.322 and 111.335, to any person who has been convicted of a felony, unless the person has been restored to civil rights.

66.0433(1)(c) (c) A town board, village board or common council may by resolution or ordinance adopt reasonable and necessary regulations regarding the location of licensed premises, the conduct of the licensed premises, the sale of beverages containing less than 0.5% of alcohol by volume and the revocation of any license.

66.0433(2) (2) Soda water beverages. A town board, village board or common council of any city may grant licenses to persons it considers proper for the sale of soda water beverages, as defined in s. 97.34, to be consumed on or off the premises where sold. A license fee shall be fixed by the governing body of the city, village or town but shall not exceed $5. The license shall be issued by the town, city or village clerk, shall designate the specific premises for which granted and shall expire on the next June 30 after issuance. The governing body may by resolution or ordinance adopt reasonable and necessary regulations regarding the location of licensed premises, the conduct of the licensed premises and the revocation of any license.

66.0433 History History: 1977 c. 125; 1981 c. 334 s. 25 (1); 1981 c. 380, 391; 1993 a. 112; 1999 a. 150 s. 156; Stats. 1999 s. 66.0433.



66.0435 Manufactured and mobile home communities.

66.0435  Manufactured and mobile home communities.

66.0435(1)(1)  Definitions. In this section:

66.0435(1)(am) (am) "Community" means a manufactured and mobile home community.

66.0435(1)(b) (b) "Licensee" means any person licensed to operate and maintain a manufactured and mobile home community under this section.

66.0435(1)(c) (c) "Licensing authority" means the city, town or village wherein a manufactured and mobile home community is located.

66.0435(1)(cg) (cg) "Manufactured and mobile home community" means any plot or plots of ground upon which 3 or more manufactured homes or mobile homes, occupied for dwelling or sleeping purposes, are located, regardless of whether a charge is made for the accommodation.

66.0435(1)(cm) (cm) "Manufactured home" has the meaning given in s. 101.91 (2) and includes any additions, attachments, annexes, foundations, and appurtenances.

66.0435(1)(d) (d) "Mobile home" has the meaning given in s. 101.91 (10) and includes any additions, attachments, annexes, foundations and appurtenances.

66.0435(1)(h) (h) "Person" means any natural individual, firm, trust, partnership, association, corporation or limited liability company.

66.0435(1)(hm) (hm) "Recreational mobile home" means a prefabricated structure that is no larger than 400 square feet, or that is certified by the manufacturer as complying with the code promulgated by the American National Standards Institute as ANSI A119.5, and that is designed to be towed and used primarily as temporary living quarters for recreational, camping, travel, or seasonal purposes.

66.0435(1)(i) (i) "Space" means a plot of ground within a manufactured and mobile home community, designed for the accommodation of one manufactured or mobile home.

66.0435(1)(j) (j) "Unit" means a single manufactured or mobile home.

66.0435(2) (2) Granting, revoking or suspending license.

66.0435(2)(a)(a) It is unlawful for any person to maintain or operate a community within the limits of a city, town or village, unless the person has received a license from the city, town or village.

66.0435(2)(b) (b) In order to protect and promote the public health, morals and welfare and to equitably defray the cost of municipal and educational services required by persons and families using communities for living, dwelling or sleeping purposes, a city council, village board and town board may do any of the following:

66.0435(2)(b)1. 1. Establish and enforce by ordinance reasonable standards and regulations for every community.

66.0435(2)(b)2. 2. Require an annual license fee to operate a community and levy and collect special assessments to defray the cost of municipal and educational services furnished to a community.

66.0435(2)(b)3. 3. Limit the number of units that may be located in any one community.

66.0435(2)(b)4. 4. Limit the number of licenses for communities in any common school district, if the development of a community would cause the school costs to increase above the state average or if an exceedingly difficult or impossible situation exists with regard to providing adequate and proper sewage disposal in the particular area.

66.0435(2)(c) (c) In a town in which the town board enacts an ordinance regulating manufactured and mobile homes under this section and has also enacted and approved a county zoning ordinance under the provisions of s. 59.69, the provisions of the ordinance which is most restrictive apply with respect to the establishment and operation of a community in the town.

66.0435(2)(d) (d) A license granted under this section is subject to revocation or suspension for cause by the licensing authority that issued the license upon complaint filed with the clerk of the licensing authority, if the complaint is signed by a law enforcement officer, local health officer, as defined in s. 250.01 (5), or building inspector, after a public hearing upon the complaint. The holder of the license shall be given 10 days' written notice of the hearing, and is entitled to appear and be heard as to why the license should not be revoked. A holder of a license that is revoked or suspended by the licensing authority may within 20 days of the date of the revocation or suspension appeal the decision to the circuit court of the county in which the community is located by filing a written notice of appeal with the clerk of the licensing authority, together with a bond executed to the licensing authority, in the sum of $500 with 2 sureties or a bonding company approved by the clerk, conditioned for the faithful prosecution of the appeal and the payment of costs adjudged against the license holder.

66.0435(3) (3) License and monthly municipal permit fee.

66.0435(3)(a)(a) The licensing authority shall collect from the licensee an annual license fee of not less than $25 nor more than $100 for each 50 spaces or fraction of 50 spaces within each community within its limits. If the community lies in more than one municipality the amount of the license fee shall be determined by multiplying the gross fee by a fraction the numerator of which is the number of spaces in the community in a municipality and the denominator of which is the entire number of spaces in the community.

66.0435(3)(b) (b) The licensing authority may collect a fee of $10 for each transfer of a license.

66.0435(3)(c) (c)

66.0435(3)(c)1.1. In addition to the license fee provided in pars. (a) and (b), each licensing authority shall collect from each unit occupying space or lots in a community in the licensing authority, except from recreational mobile homes as provided under par. (cm), from manufactured and mobile homes that constitute improvements to real property under s. 70.043 (1), from recreational vehicles as defined in s. 340.01 (48r), and from camping trailers as defined in s. 340.01 (6m), a monthly municipal permit fee computed as follows:

66.0435(3)(c)1.a. a. On January 1, the assessor shall determine the total fair market value of each unit in the taxation district subject to the monthly municipal permit fee.

66.0435(3)(c)1.b. b. The fair market value, determined under subd. 1. a., minus the tax-exempt household furnishings thus established, shall be equated to the general level of assessment for the prior year on other real and personal property in the district.

66.0435(3)(c)1.c. c. The value of each unit, determined under subd. 1. b., shall be multiplied by the general property gross tax rate, less any credit rate for the property tax relief credit, established on the preceding year's assessment of general property.

66.0435(3)(c)1.d. d. The total annual permit fee, computed under subd. 1. c., shall be divided by 12 and shall represent the monthly municipal permit fee.

66.0435(3)(c)2. 2. The monthly municipal permit fee is applicable to units moving into the tax district any time during the year. The community operator shall furnish information to the tax district clerk and the assessor on units added to the community within 5 days after their arrival, on forms prescribed by the department of revenue. As soon as the assessor receives the notice of an addition of a unit to a community, the assessor shall determine its fair market value and notify the clerk of that determination. The clerk shall equate the fair market value established by the assessor and shall apply the appropriate tax rate, divide the annual permit fee thus determined by 12 and notify the unit owner of the monthly fee to be collected from the unit owner. Liability for payment of the fee begins on the first day of the next succeeding month and continues for the months in which the unit remains in the tax district.

66.0435(3)(c)3. 3. A new monthly municipal permit fee and a new valuation shall be established each January and shall continue for that calendar year.

66.0435(3)(c)4. 4. The valuation established is subject to review as are other values established under ch. 70. If the board of review reduces a valuation on which previous monthly payments have been made the tax district shall refund past excess fee payments.

66.0435(3)(c)5. 5. The monthly municipal permit fee shall be paid by the unit owner to the local taxing authority on or before the 10th of the month following the month for which the monthly municipal permit fee is due.

66.0435(3)(c)6. 6. The licensee of a community is liable for the monthly municipal permit fee for any unit occupying space in the community as well as the owner and occupant of each such unit, except that the licensee is not liable until the licensing authority has failed, in an action under ch. 799, to collect the fee from the owner and occupant of the unit. A municipality, by ordinance, may require the community operator to collect the monthly municipal permit fee from the unit owner.

66.0435(3)(c)8. 8. The credit under s. 79.10 (9) (bm), as it applies to the principal dwelling on a parcel of taxable property, applies to the estimated fair market value of a unit that is the principal dwelling of the owner. The owner of the unit shall file a claim for the credit with the treasurer of the municipality in which the property is located. To obtain the credit under s. 79.10 (9) (bm), the owner shall attest on the claim that the unit is the owner's principal dwelling. The treasurer shall reduce the owner's monthly municipal permit fee by the amount of any allowable credit. The treasurer shall furnish notice of all claims for credits filed under this subdivision to the department of revenue as provided under s. 79.10 (1m).

66.0435(3)(c)9. 9. No monthly municipal permit fee may be imposed on a financial institution, as defined in s. 69.30 (1) (b), that relates to a vacant unit that has been repossessed by the financial institution.

66.0435(3)(cm) (cm) Recreational mobile homes and recreational vehicles, as defined in s. 340.01 (48r), are exempt from the monthly municipal permit fee under par. (c). The exemption under this paragraph also applies to steps and a platform, not exceeding 50 square feet, that lead to a recreational mobile home or recreational vehicle, but does not apply to any other addition, attachment, patio, or deck.

66.0435(3)(d) (d) This section does not apply to a community that is owned and operated by any county under the provisions of s. 59.52 (16) (b).

66.0435(3)(e) (e) If a unit is permitted by local ordinance to be located outside of a licensed community, the monthly municipal permit fee shall be paid by the owner of the land on which it stands, and the owner of the land shall comply with the reporting requirements of par. (c). The owner of the land may collect the fee from the owner of the unit and, on or before January 10 and on or before July 10, shall transmit to the taxation district all fees owed for the 6 months ending on the last day of the month preceding the month when the transmission is required.

66.0435(3)(f) (f) Nothing in this subsection prohibits the regulation by local ordinance of a community.

66.0435(3)(g) (g) Failure to timely pay the tax prescribed in this subsection shall be treated as a default in payment of personal property tax and is subject to all procedures and penalties applicable under chs. 70 and 74.

66.0435(3)(h) (h) Each local governing body may enact an ordinance providing a forfeiture of up to $25 for failure to comply with the reporting requirements of par. (c) or (e). Each failure to report is a separate offense.

66.0435(3m) (3m) Community operator reimbursement. A community operator who collects a monthly municipal permit fee from a unit owner may deduct, for administrative expenses, 2 percent of the monthly fees collected.

66.0435(4) (4) Application for license. Original application for a community license shall be filed with the clerk of the licensing authority. Applications shall be in writing, signed by the applicant and shall contain the following:

66.0435(4)(a) (a) The name and address of the applicant.

66.0435(4)(b) (b) The location and legal description of the community.

66.0435(4)(c) (c) The complete plan of the community.

66.0435(6) (6) Renewal of license. Upon application by any licensee, after approval by the licensing authority and upon payment of the annual license fee, the clerk of the licensing authority shall issue a certificate renewing the license for another year, unless sooner revoked. The application for renewal shall be in writing, signed by the applicant on forms furnished by the licensing authority.

66.0435(7) (7) Transfer of license; fee. Upon application for a transfer of license the clerk of the licensing authority, after approval of the application by the licensing authority, shall issue a transfer upon payment of the required $10 fee.

66.0435(8) (8) Distribution of fees. The licensing authority may retain 10 percent of the monthly municipal permit fees collected in each month, without reduction for any amounts deducted under sub. (3m), to cover the cost of administration. The licensing authority shall pay to the school district in which the community is located, within 20 days after the end of each month, such proportion of the remainder of the fees collected in the preceding month as the ratio of the most recent property tax levy for school purposes bears to the total tax levy for all purposes in the licensing authority. If the community is located in more than one school district, each district shall receive a share in the proportion that its property tax levy for school purposes bears to the total school tax levy.

66.0435(9) (9) Municipalities; monthly municipal permit fees on recreational mobile homes and recreational vehicles. A licensing authority may assess monthly municipal permit fees at the rates under this section on recreational mobile homes and recreational vehicles, as defined in s. 340.01 (48r), except recreational mobile homes and recreational vehicles that are located in campgrounds licensed under s. 254.47, recreational mobile homes that constitute improvements to real property under s. 70.043 (1), and recreational mobile homes or recreational vehicles that are located on land where the principal residence of the owner of the recreational mobile home or recreational vehicle is located, regardless of whether the recreational mobile home or recreational vehicle is occupied during all or part of any calendar year.

66.0435(10) (10) The powers conferred on licensing authorities by this section are in addition to all other grants of authority and are limited only by the express language of this section.

66.0435 History History: 1999 a. 5; 1999 a. 150 ss. 112, 158 to 161; Stats. 1999 s. 66.0435; 2005 a. 298; 2007 a. 11.

66.0435 Annotation A license issued without prior approval of park plans is void and the owner cannot complain if it is revoked. A mobile home park zoning ordinance adopted without compliance with the notice of hearing requirements of s. 60.74 (2) [now 60.61 (4)] is void. Edelbeck v. Town of Theresa, 57 Wis. 2d 172, 203 N.W.2d 694 (1973).

66.0435 Annotation The time for appeal under sub. (2) (d) begins on the date of the action revoking the license, not on the effective date of the revocation. Reusch v. City of Baraboo, 85 Wis. 2d 294, 270 N.W.2d 229 (1978).

66.0435 Annotation A town had authority outside this section to require a building permit for a mobile home located outside a mobile home park and that the mobile home be connected to a well and septic system. Town of Clearfield v. Cushman, 150 Wis. 2d 10, 440 N.W.2d 777 (1989).

66.0435 Annotation A state university is not subject to local licensing in the operation of a university mobile home park. 60 Atty. Gen. 7.

66.0435 Annotation A town cannot have a more restrictive ordinance regulating use and location of mobile homes outside of mobile home parks than the county. 60 Atty. Gen. 131.

66.0435 Annotation A town board that has given conditional approval to plans for a mobile home park has power to alter conditions as long as it acts reasonably. Molgaard v. Town of Caledonia, 527 F. Supp. 1073 (1981).



66.0501 Eligibility for office.

66.0501  Eligibility for office.

66.0501(1) (1)  Deputy sheriffs and municipal police. No person may be appointed deputy sheriff of any county or police officer for any city, village or town unless that person is a citizen of the United States. This section does not apply to common carriers or to a deputy sheriff not required to take an oath of office.

66.0501(2) (2) Eligibility of other officers. Except as expressly authorized by statute, no member of a town, village or county board, or city council, during the term for which the member is elected, is eligible for any office or position which during that term has been created by, or the selection to which is vested in, the board or council, but the member is eligible for any elective office. The governing body may be represented on city, village or town boards and commissions where no additional compensation, except a per diem, is paid to the representatives of the governing body and may fix the tenure of these representatives notwithstanding any other statutory provision. A representative of a governing body who is a member of a city, village or town board or commission may receive a per diem only if the remaining members of the board or commission may receive a per diem. This subsection does not apply to a member of any board or council described in this subsection who resigns from the board or council before being appointed to an office or position which was not created during the member's term in office.

66.0501(3) (3) Appointments on consolidation of offices. Whenever offices are consolidated, the occupants of which are members of the same statutory committee or board and which are serving in that office because of holding another office or position, the common council or village board may designate another officer or officers or make any additional appointments as may be necessary to procure the number of committee or board members provided for by statute.

66.0501(4) (4) Compatible offices and positions. A volunteer fire fighter, emergency medical technician, or first responder in a city, village, or town whose annual compensation from one or more of those positions, including fringe benefits, does not exceed the amount specified in s. 946.13 (2) (a) may also hold an elective office in that city, village, or town. It is compatible with his or her office for an elected town officer to receive wages under s. 60.37 (4) for work that he or she performs for the town.

66.0501(5) (5) Employees may be candidates.

66.0501(5)(a)(a) In this subsection:

66.0501(5)(a)1. 1. "Political subdivision" means a city, village, town, or county.

66.0501(5)(a)2. 2. "Public employee" means any individual employed by a political subdivision, other than an individual to whom s. 164.06 applies and other than an individual to whom 5 USC 1502 (a) (3) applies.

66.0501(5)(b) (b) No political subdivision may prohibit a public employee from being a candidate for any elective public office, if that individual is otherwise qualified to be a candidate. No public employee may be required, as a condition of being a candidate for any elective public office, to take a leave of absence during his or her candidacy. This subsection does not affect the authority of a political subdivision to regulate the conduct of a public employee while the public employee is on duty or otherwise acting in an official capacity.

66.0501 History History: 1979 c. 110; 1987 a. 27, 403; 1991 a. 316; 1993 a. 246; 1999 a. 56; 1999 a. 150 s. 267; Stats. 1999 s. 66.0501; 2001 a. 16; 2003 a. 79.

66.0501 Annotation A citizenship requirement for peace officers is constitutional. 68 Atty. Gen. 61.

66.0501 Annotation The offices of commissioner of a town sanitary district and supervisor of a town board are incompatible when the town board also serves as the appointing authority for the commissioners. 69 Atty. Gen. 108.

66.0501 Annotation A sitting member of a county board must resign the office of supervisor before being appointed to the permanent position of county administrative coordinator under this section. OAG 1-11.



66.0502 Employee residency requirements prohibited.

66.0502  Employee residency requirements prohibited.

66.0502(1)(1) The legislature finds that public employee residency requirements are a matter of statewide concern.

66.0502(2) (2) In this section, "local governmental unit" means any city, village, town, county, or school district.

66.0502(3) (3)

66.0502(3)(a)(a) Except as provided in sub. (4), no local governmental unit may require, as a condition of employment, that any employee or prospective employee reside within any jurisdictional limit.

66.0502(3)(b) (b) If a local governmental unit has a residency requirement that is in effect on July 2, 2013, the residency requirement does not apply and may not be enforced.

66.0502(4) (4)

66.0502(4)(a)(a) This section does not affect any statute that requires residency within the jurisdictional limits of any local governmental unit or any provision of state or local law that requires residency in this state.

66.0502(4)(b) (b) Subject to par. (c), a local governmental unit may impose a residency requirement on law enforcement, fire, or emergency personnel that requires such personnel to reside within 15 miles of the jurisdictional boundaries of the local governmental unit.

66.0502(4)(c) (c) If the local governmental unit is a county, the county may impose a residency requirement on law enforcement, fire, or emergency personnel that requires such personnel to reside within 15 miles of the jurisdictional boundaries of the city, village, or town to which the personnel are assigned.

66.0502(4)(d) (d) A residency requirement imposed by a local governmental unit under par. (b) or (c) does not apply to any volunteer law enforcement, fire, or emergency personnel who are employees of a local governmental unit.

66.0502 History History: 2013 a. 20.



66.0503 Combination of municipal offices.

66.0503  Combination of municipal offices.

66.0503(1) (1) The office of county supervisor may be consolidated by charter ordinance under s. 66.0101:

66.0503(1)(a) (a) With the office of village president in any village which has boundaries coterminous with the boundaries of any supervisory district established under s. 59.10 (3).

66.0503(1)(b) (b) With the office of alderperson or council member in any city in which the district from which the alderperson or council member is elected is coterminous with the boundaries of any supervisory district established under s. 59.10 (3).

66.0503(2) (2) After the effective date of adoption or repeal of a charter ordinance under this section, the clerk of the municipality shall file a copy of the ordinance with the clerk of the county within which the supervisory district lies. When so consolidated, nomination papers shall contain that number of signatures required under s. 8.10 for county supervisors and shall be filed in the office of the county clerk.

66.0503(3) (3) Removal from office of any incumbent of an office consolidated under this section vacates the office in its entirety whether effected under ss. 17.09, 17.12 and 17.13 or other pertinent statute.

66.0503(4) (4) Compensation for an office consolidated under this section shall be separately established by the several governing bodies affected by the consolidation as though no consolidation of offices had occurred.

66.0503(5) (5) Tenure for an officer of an office consolidated under this section shall coincide with the term for county supervisors.

66.0503 History History: 1971 c. 94; 1973 c. 118 s. 7; 1985 a. 135 s. 83 (1); 1993 a. 184; 1995 a. 201; 1999 a. 150 s. 311; Stats. 1999 s. 66.0503; 2001 a. 30.



66.0505 Compensation of governing bodies.

66.0505  Compensation of governing bodies.

66.0505(1) (1)  Definitions. In this section:

66.0505(1)(a) (a) "Elective officer" means a member or member-elect of the governing body of a political subdivision.

66.0505(1)(b) (b) "Political subdivision" means any city, village, town, or county.

66.0505(2) (2) Establishment of salary. An elected official of any political subdivision, who by virtue of the office held by that official is entitled to participate in the establishment of the salary attending that office, shall not during the term of the office collect salary in excess of the salary provided at the time of that official's taking office. This provision is of statewide concern and applies only to officials elected after October 22, 1961.

66.0505(3) (3) Refusal of salary.

66.0505(3)(a)(a)

66.0505(3)(a)1.1. Notwithstanding the provisions of s. 59.10 (1) (c), (2) (c), (3) (f) to (j), 60.32, 61.193, 61.32, or 62.09 (6), an elective officer may send written notification to the clerk and treasurer of the political subdivision on whose governing body he or she serves that he or she wishes to refuse to accept the salary that he or she is otherwise entitled to receive.

66.0505(3)(a)2. 2. Except as provided in subd. 3., to be valid the notification must be sent no later than 30 days after an elective officer's election is certified, and the notification applies only to the taxable year in which the officer's election is certified or, if the elective officer's current taxable year ends within 3 months of his or her certification, the notification applies until the end of his or her next taxable year.

66.0505(3)(a)3. 3. Except as provided in subd. 2., to be valid the notification must be sent at least 30 days before the start of the elective officer's next taxable year, and the notification applies only to that taxable year although the notification may be renewed annually as provided in this subdivision.

66.0505(3)(a)4. 4. If a clerk and treasurer receive notification as described in subd. 2. or 3., the treasurer may not pay the elective officer his or her salary during the time period to which the notification applies. Upon receipt of such notification, the political subdivision's treasurer shall not pay the elective officer the salary that he or she is otherwise entitled to receive, beginning with the first pay period that commences after notification applies.

66.0505(3)(b) (b) An elective officer, or officer-elect, who sends the written notification described under par. (a) may not rescind the notification. If an elective officer's notification no longer applies, the political subdivision's treasurer shall pay the elective officer any salary that he or she is entitled to receive, beginning with the first pay period that commences after the expiration of the notification.

66.0505 History History: 1991 a. 316; 1993 a. 213; 1999 a. 150 s. 312; Stats. 1999 s. 66.0505; 2007 a. 49; 2009 a. 173.



66.0506 Referendum; increase in employee wages.

66.0506  Referendum; increase in employee wages.

66.0506(1)(1) In this section, "local governmental unit" means any city, village, town, county, metropolitan sewerage district, long-term care district, transit authority under s. 59.58 (7) or 66.1039, local cultural arts district under subch. V of ch. 229, or any other political subdivision of the state, or instrumentality of one or more political subdivisions of the state.

66.0506(2) (2) If any local governmental unit wishes to increase the total base wages of its general municipal employees, as defined in s. 111.70 (1) (fm), who are part of a collective bargaining unit under subch. IV of ch. 111, in an amount that exceeds the limit under s. 111.70 (4) (mb) 2., the governing body of the local governmental unit shall adopt a resolution to that effect. The resolution shall specify the amount by which the proposed total base wages increase will exceed the limit under s. 111.70 (4) (mb) 2. The resolution may not take effect unless it is approved in a referendum called for that purpose. The referendum shall occur in November for collective bargaining agreements that begin the following January 1. The results of a referendum apply to the total base wages only in the next collective bargaining agreement.

66.0506(3) (3) The referendum question shall be substantially as follows: "Shall the .... [general municipal employees] in the .... [local governmental unit] receive a total increase in wages from $....[current total base wages] to $....[proposed total base wages], which is a percentage wage increase that is .... [x] percent higher than the percent of the consumer price index increase, for a total percentage increase in wages of .... [x]?"

66.0506 History History: 2011 a. 10, 32.



66.0507 Automatic salary schedules.

66.0507  Automatic salary schedules. Whenever the governing body of any city, village, or town enacts by ordinance a salary schedule for some or all employees and officers of the city, village or town, other than members of the city council or village or town board, the salary schedule may include an automatic adjustment for some or all of the personnel in conformity with fluctuations upwards and downwards in the cost of living, notwithstanding ss. 60.32, 61.193, 61.32, 62.09 (6) and 62.13 (7).

66.0507 History History: 1971 c. 125 s. 522 (1); 1971 c. 154; 1985 a. 225; 1993 a. 246; 1999 a. 150 s. 314; Stats. 1999 s. 66.0507; 2009 a. 173.



66.0508 Collective bargaining.

66.0508  Collective bargaining.

66.0508(1) (1) In this section, "local governmental unit" has the meaning given in s. 66.0506 (1).

66.0508(1m) (1m) Except as provided under subch. IV of ch. 111, no local governmental unit may collectively bargain with its employees.

66.0508(2) (2) If a local governmental unit has in effect on June 29, 2011, an ordinance or resolution that is inconsistent with sub. (1m), the ordinance or resolution does not apply and may not be enforced.

66.0508(3) (3) Each local governmental unit that is collectively bargaining with its employees shall determine the maximum total base wages expenditure that is subject to collective bargaining under s. 111.70 (4) (mb) 2., calculating the consumer price index change using the same method the department of revenue uses under s. 73.03 (68).

66.0508 History History: 2011 a. 10.



66.0509 Civil service system; veterans preference.

66.0509  Civil service system; veterans preference.

66.0509(1)(1) Any city or village may proceed under s. 61.34 (1), 62.11 (5) or 66.0101 to establish a civil service system of selection, tenure and status, and the system may be made applicable to all municipal personnel except the chief executive and members of the governing body, members of boards and commissions including election officials, employees subject to s. 62.13, members of the judiciary and supervisors. Any town may establish a civil service system under this subsection. For veterans there shall be no restrictions as to age, and veterans and their spouses shall be given preference points in accordance with s. 230.16 (7). The system may also include uniform provisions in respect to attendance, leave regulations, compensation and payrolls for all personnel included in the system. The governing body of any city, village or town establishing a civil service system under this section may exempt from the system the librarians and assistants subject to s. 43.09 (1).

66.0509(1m) (1m)

66.0509(1m)(a)(a) A local governmental unit, as defined in s. 66.0131 (1) (a), that does not have a civil service system on June 29, 2011, shall establish a grievance system not later than October 1, 2011.

66.0509(1m)(b) (b) To comply with the grievance system that is required under par. (a), a local governmental unit may establish either a civil service system under any provision authorized by law, to the greatest extent practicable, if no specific provision for the creation of a civil service system applies to that local governmental unit, or establish a grievance procedure as described under par. (d).

66.0509(1m)(c) (c) Any civil service system that is established under any provision of law, and any grievance procedure that is created under this subsection, shall contain at least all of the following provisions:

66.0509(1m)(c)1. 1. A grievance procedure that addresses employee terminations.

66.0509(1m)(c)2. 2. Employee discipline.

66.0509(1m)(c)3. 3. Workplace safety.

66.0509(1m)(d) (d) If a local governmental unit creates a grievance procedure under this subsection, the procedure shall contain at least all of the following elements:

66.0509(1m)(d)1. 1. A written document specifying the process that a grievant and an employer must follow.

66.0509(1m)(d)2. 2. A hearing before an impartial hearing officer.

66.0509(1m)(d)3. 3. An appeal process in which the highest level of appeal is the governing body of the local governmental unit.

66.0509(1m)(e) (e) If an employee of a local governmental unit is covered by a civil service system on June 29, 2011, and if that system contains provisions that address the provisions specified in par. (c), the provisions that apply to the employee under his or her existing civil service system continue to apply to that employee.

66.0509(2) (2)

66.0509(2)(a)(a) Any town may establish a civil service system under sub. (1) and in the departments that the town board may determine. Any person who has been employed in a department for more than 5 years before the establishment of a civil service system applicable to that department is eligible to appointment without examination.

66.0509(2)(b) (b) Any town not having a civil service system and having exercised the option of placing assessors under civil service under s. 60.307 (3) may establish a civil service system for assessors under sub. (1), unless the town has come within the jurisdiction of a county assessor under s. 70.99.

66.0509(3) (3) When any town has established a system of civil service, the ordinance establishing the system may not be repealed for a period of 6 years after its enactment, and after the 6-year period it may be repealed only by proceedings under s. 9.20 by referendum vote. This subsection does not apply if a town comes, before the expiration of the 6 years, within the jurisdiction of a county assessor under s. 70.99.

66.0509(4) (4) Any civil service system established under the provisions of this section shall provide for the appointment of a civil service board or commission and for the removal of the members of the board or commission for cause by the mayor with approval of the council, by the city manager and the council in a city organized under ss. 64.01 to 64.15, and by the board in a village or town.

66.0509(5) (5) All examinations given in a civil service system established under this section, including minimum training and experience requirements, for positions in the classified service shall be job-related in compliance with appropriate validation standards and shall be subject to the approval of the board or commission appointed under sub. (4). All relevant experience, whether paid or unpaid, shall satisfy experience requirements.

66.0509 History History: 1971 c. 152 s. 38; 1971 c. 154, 211; 1977 c. 196; 1983 a. 532; 1985 a. 225; 1991 a. 101; 1993 a. 246; 1999 a. 150 s. 310; Stats. 1999 s. 66.0509; 2005 a. 22; 2011 a. 10.

66.0509 Annotation A county's grievance procedure that excluded the plaintiff's dismissal from being grieved violated sub. (1m)'s mandate that the grievance procedure address terminations. Not all employee separations are "terminations" within the meaning of sub. (1m). Whatever the precise parameters of "terminations," the term is not commonly used to describe situations where an employee voluntarily quits or retires. However, the action taken against the plaintiff in this case was a termination within the plain meaning of the statute and the denial of the opportunity to grieve the termination was impermissible. Dodge County Professional Employees v. Dodge County, 2014 WI App 8, ___ Wis. 2d ___, ___ N.W.2d ___, 13-0535.



66.0511 Law enforcement agency policies on use of force and citizen complaint procedures.

66.0511  Law enforcement agency policies on use of force and citizen complaint procedures.

66.0511(1) (1)  Definition. In this section, "law enforcement agency" has the meaning given under s. 165.83 (1) (b).

66.0511(2) (2) Use of force policy. Each person in charge of a law enforcement agency shall prepare in writing and make available for public scrutiny a policy or standard regulating the use of force by law enforcement officers in the performance of their duties.

66.0511(3) (3) Citizen complaint procedure. Each person in charge of a law enforcement agency shall prepare in writing and make available for public scrutiny a specific procedure for processing and resolving a complaint by any person regarding the conduct of a law enforcement officer employed by the agency. The writing prepared under this subsection shall include a conspicuous notification of the prohibition and penalty under s. 946.66.

66.0511 History History: 1987 a. 131; 1997 a. 176; 1999 a. 150 s. 366; Stats. 1999 s. 66.0511.



66.0513 Police, pay when acting outside county or municipality.

66.0513  Police, pay when acting outside county or municipality.

66.0513(1)(1) Any chief of police, sheriff, deputy sheriff, county traffic officer or other peace officer of any city, county, village or town, who is required by command of the governor, sheriff or other superior authority to maintain the peace, or who responds to the request of the authorities of another municipality, to perform police or peace duties outside territorial limits of the city, county, village or town where the officer is employed, is entitled to the same wage, salary, pension, worker's compensation, and all other service rights for this service as for service rendered within the limits of the city, county, village or town where regularly employed.

66.0513(2) (2) All wage and disability payments, pension and worker's compensation claims, damage to equipment and clothing, and medical expense arising under sub. (1), shall be paid by the city, county, village or town regularly employing the officer. Upon making the payment the city, county, village or town shall be reimbursed by the state, county or other political subdivision whose officer or agent commanded the services out of which the payments arose.

66.0513 History History: 1975 c. 147 s. 54; 1999 a. 150 s. 367; Stats. 1999 s. 66.0513.

66.0513 Annotation The use of the phrase "required by command" in sub. (1) plainly does not mean that officers who volunteer to go to another city, county, village, or town are excluded from worker's compensation and other benefits. A governmental body obligated to reimburse another for worker's compensation payments under this section is obligated under worker's compensation law for purposes of worker's compensation insurance coverage. Milwaukee County v. Juneau County, 2004 WI App 23, 269 Wis. 2d 730, 676 N.W.2d 513, 02-2880.



66.0515 Receipts for fees.

66.0515  Receipts for fees. Every officer or employee upon receiving fees shall, if requested to do so by the person paying the fees, deliver to that person a receipt for the fees, specifying for which account each portion of the fees respectively accrued.

66.0515 History History: 1991 a. 316; 1999 a. 150 s. 270; Stats. 1999 s. 66.0515.



66.0517 Weed commissioner.

66.0517  Weed commissioner.

66.0517(1)(1)  Definition. In this section, "noxious weeds" has the meaning given in s. 66.0407 (1) (b).

66.0517(2) (2) Appointment.

66.0517(2)(a)(a) Town, village and city weed commissioner. The chairperson of each town, the president of each village and the mayor of each city may appoint one or more commissioners of noxious weeds on or before May 15 in each year. A weed commissioner shall take the official oath and the oath shall be filed in the office of the town, village or city clerk. A weed commissioner shall hold office for one year and until a successor has qualified or the town chairperson, village president or mayor determines not to appoint a weed commissioner. If more than one commissioner is appointed, the town, village or city shall be divided into districts by the officer making the appointment and each commissioner shall be assigned to a different district. The town chairperson, village president or mayor may appoint a resident of any district to serve as weed commissioner in any other district of the same town, village or city.

66.0517(2)(b) (b) County weed commissioner. A county may by resolution adopted by its county board provide for the appointment of a county weed commissioner and determine the duties, term and compensation for the county weed commissioner. When a weed commissioner has been appointed under this paragraph and has qualified, the commissioner has the powers and duties of a weed commissioner described in this section. Each town chairperson, village president or mayor may appoint one or more deputy weed commissioners, who shall work in cooperation with the county weed commissioner in the district assigned by the appointing officer.

66.0517(3) (3) Powers, duties and compensation.

66.0517(3)(a)(a) Destruction of noxious weeds. A weed commissioner shall investigate the existence of noxious weeds in his or her district. If a person in a district neglects to destroy noxious weeds as required under s. 66.0407 (3), the weed commissioner shall destroy, or have destroyed, the noxious weeds in the most economical manner. A weed commissioner may enter upon any lands that are not exempt under s. 66.0407 (5) and cut or otherwise destroy noxious weeds without being liable to an action for trespass or any other action for damages resulting from the entry and destruction, if reasonable care is exercised.

66.0517(3)(b) (b) Compensation of weed commissioner.

66.0517(3)(b)1.1. Except as provided in sub. (2) (b), a weed commissioner shall receive compensation for the destruction of noxious weeds as determined by the town board, village board, or city council upon presenting to the proper treasurer the account for noxious weed destruction, verified by oath and approved by the appointing officer. The account shall specify by separate items the amount chargeable to each piece of land, describing the land, and shall, after being paid by the treasurer, be filed with the town, village, or city clerk. The clerk shall enter the amount chargeable to each tract of land in the next tax roll in a column headed "For the Destruction of Weeds", as a tax on the lands upon which the weeds were destroyed. The tax shall be collected under ch. 74, except in case of lands which are exempt from taxation, railroad lands, or other lands for which taxes are not collected under ch. 74. A delinquent tax may be collected as is a delinquent real property tax under chs. 74 and 75 or as is a delinquent personal property tax under ch. 74. In case of railroad lands or other lands for which taxes are not collected under ch. 74, the amount chargeable against these lands shall be certified by the town, village, or city clerk to the secretary of administration who shall add the amount designated to the sum due from the company owning, occupying, or controlling the lands specified. The secretary of administration shall collect the amount chargeable as prescribed in subch. I of ch. 76 and return the amount collected to the town, city, or village from which the certification was received.

66.0517(3)(b)2. 2. For the performance of duties other than the destruction of noxious weeds, a weed commissioner shall receive compensation to be determined by the town board, village board or city council.

66.0517 History History: 1999 a. 150; 2003 a. 33.



66.0518 Defined benefit pension plans.

66.0518  Defined benefit pension plans. A local governmental unit, as defined in s. 66.0131 (1) (a), may not establish a defined benefit pension plan for its employees unless the plan requires the employees to pay half of all actuarially required contributions for funding benefits under the plan and prohibits the local governmental unit from paying on behalf of an employee any of the employee's share of the actuarially required contributions.

66.0518 History History: 2011 a. 10.



66.0601 Appropriations.

66.0601  Appropriations.

66.0601(1)(1)  Prohibited appropriations.

66.0601(1)(a)(a) Bonus to state institution. No appropriation or bonus, except a donation, may be made by a town, village, or city, nor municipal liability created nor tax levied, as a consideration or inducement to the state to locate any public educational, charitable, reformatory, or penal institution.

66.0601(1)(b) (b) Payments for abortions restricted. No city, village, town, long-term care district under s. 46.2895 or agency or subdivision of a city, village or town may authorize funds for or pay to a physician or surgeon or a hospital, clinic or other medical facility for the performance of an abortion except those permitted under and which are performed in accordance with s. 20.927.

66.0601(1)(c) (c) Payments for abortion-related activity restricted. No city, village, town, long-term care district under s. 46.2895 or agency or subdivision of a city, village or town may authorize payment of funds for a grant, subsidy or other funding involving a pregnancy program, project or service if s. 20.9275 (2) applies to the pregnancy program, project or service.

66.0601(2) (2) Celebration of holidays. A town, county, school board, or school district may appropriate money for the purpose of initiating or participating in appropriate celebrations of any legal holiday listed in s. 995.20.

66.0601 History History: 1999 a. 65 s. 14; 1999 a. 150 ss. 89, 90, 92, 94, 165 to 167; 2001 a. 30; 2005 a. 155; 2007 a. 20.



66.0602 Local levy limits.

66.0602  Local levy limits.

66.0602(1)(1)  Definitions. In this section:

66.0602(1)(a) (a) "Debt service" includes debt service on debt issued or reissued to fund or refund outstanding municipal or county obligations, interest on outstanding municipal or county obligations, and related issuance costs and redemption premiums.

66.0602(1)(am) (am) "Joint fire department" means a joint fire department organized under s. 61.65 (2) (a) 3. or 62.13 (2m), or a joint fire department organized by any combination of 2 or more cities, villages, or towns under s. 66.0301 (2).

66.0602(1)(au) (au) "Municipality" means a city, village, or town.

66.0602(1)(b) (b) "Penalized excess" means the levy, in an amount that is at least $500 over the limit under sub. (2) for the political subdivision, not including any amount that is excepted from the limit under subs. (3), (4), and (5).

66.0602(1)(c) (c) "Political subdivision" means a city, village, town, or county.

66.0602(1)(d) (d) "Valuation factor" means a percentage equal to the greater of either the percentage change in the political subdivision's January 1 equalized value due to new construction less improvements removed between the previous year and the current or:

66.0602(1)(d)1. 1. Zero percent.

66.0602(2) (2) Levy limit. Except as provided in subs. (3), (4), and (5), no political subdivision may increase its levy in any year by a percentage that exceeds the political subdivision's valuation factor. The base amount in any year, to which the limit under this section applies, shall be the actual levy for the immediately preceding year. In determining its levy in any year, a city, village, or town shall subtract any tax increment that is calculated under s. 59.57 (3) (a), 60.85 (1) (L), or 66.1105 (2) (i). The base amount in any year, to which the limit under this section applies, may not include any amount to which sub. (3) (e) 8. applies.

66.0602(2m) (2m) Negative adjustment.

66.0602(2m)(a)(a) If a political subdivision's levy for the payment of any general obligation debt service, including debt service on debt issued or reissued to fund or refund outstanding obligations of the political subdivision and interest on outstanding obligations of the political subdivision, on debt originally issued before July 1, 2005, is less in the current year than it was in the previous year, the political subdivision shall reduce its levy limit in the current year by an amount equal to the amount that its levy was reduced as described in this subsection. This subsection does not apply to a political subdivision in any year in which the political subdivision does not increase its levy increase limit as allowed under sub. (3) (f) 1.

66.0602(2m)(b) (b)

66.0602(2m)(b)1.1. In this paragraph, "covered service" means garbage collection, fire protection, snow plowing, street sweeping, or storm water management.

66.0602(2m)(b)2. 2. Except as provided in subd. 4., if a political subdivision receives revenues that are designated to pay for a covered service that was funded in 2013 by the levy of the political subdivision, the political subdivision shall reduce its levy limit in the current year by an amount equal to the estimated amount of fee revenue collected for providing the covered service, less any previous reductions made under this subdivision.

66.0602(2m)(b)3. 3. Except as provided in subd. 4., if a political subdivision receives payments in lieu of taxes that are designated to pay for a covered service that was funded in 2013 by the levy of the political subdivision, the political subdivision shall reduce its levy limit in the current year by the estimated amount of payments in lieu of taxes received by the political subdivision to pay for the covered service, less any previous reductions made under this subdivision.

66.0602(2m)(b)4. 4. The requirement under subd. 2. or 3. does not apply if the governing body of the political subdivision adopts a resolution that the levy limit should not be reduced and if the resolution is approved in a referendum. The procedure under sub. (4) applies to a referendum under this subdivision, except that the resolution and referendum question need not specify an amount of increase in the levy limit or the length of time for which the levy limit increase will apply and the referendum question need not follow the question format under sub. (4) (c).

66.0602(3) (3) Exceptions.

66.0602(3)(a)(a) If a political subdivision transfers to another governmental unit responsibility for providing any service that the political subdivision provided in the preceding year, the levy increase limit otherwise applicable under this section to the political subdivision in the current year is decreased to reflect the cost that the political subdivision would have incurred to provide that service, as determined by the department of revenue.

66.0602(3)(b) (b) If a political subdivision increases the services that it provides by adding responsibility for providing a service transferred to it from another governmental unit that provided the service in the preceding year, the levy increase limit otherwise applicable under this section to the political subdivision in the current year is increased to reflect the cost of that service, as determined by the department of revenue.

66.0602(3)(c) (c) If a city or village annexes territory from a town, the city's or village's levy increase limit otherwise applicable under this section is increased in the current year by an amount equal to the town levy on the annexed territory in the preceding year and the levy increase limit otherwise applicable under this section in the current year for the town from which the territory is annexed is decreased by that same amount, as determined by the department of revenue.

66.0602(3)(d) (d)

66.0602(3)(d)1.1. If the amount of debt service for a political subdivision in the preceding year is less than the amount of debt service needed in the current year, as a result of the political subdivision adopting a resolution before July 1, 2005, authorizing the issuance of debt, the levy increase limit otherwise applicable under this section to the political subdivision in the current year is increased by the difference between these 2 amounts, as determined by the department of revenue.

66.0602(3)(d)2. 2. The limit otherwise applicable under this section does not apply to amounts levied by a political subdivision for the payment of any general obligation debt service, including debt service on debt issued or reissued to fund or refund outstanding obligations of the political subdivision, interest on outstanding obligations of the political subdivision, or the payment of related issuance costs or redemption premiums, authorized on or after July 1, 2005, and secured by the full faith and credit of the political subdivision.

66.0602(3)(d)3. 3. The limit otherwise applicable under this section does not apply to amounts levied by a county having a population of 500,000 or more for the payment of debt service on appropriation bonds issued under s. 59.85, including debt service on appropriation bonds issued to fund or refund outstanding appropriation bonds of the county, to pay related issuance costs or redemption premiums, or to make payments with respect to agreements or ancillary arrangements authorized under s. 59.86.

66.0602(3)(d)4. 4. If the amount of a lease payment related to a lease revenue bond for a political subdivision in the preceding year is less than the amount of the lease payment needed in the current year, as a result of the issuance of a lease revenue bond before July 1, 2005, the levy increase limit otherwise applicable under this section to the political subdivision in the current year is increased by the difference between these 2 amounts.

66.0602(3)(d)5. 5. The limit otherwise applicable under this section does not apply to amounts levied by a 1st class city for the payment of debt service on appropriation bonds issued under s. 62.62, including debt service on appropriation bonds issued to fund or refund outstanding appropriation bonds of the city, to pay related issuance costs or redemption premiums, or to make payments with respect to agreements or ancillary arrangements authorized under s. 62.621.

66.0602(3)(dm) (dm) If the department of revenue does not certify a value increment for a tax incremental district for the current year as a result of the district's termination, the levy increase limit otherwise applicable under this section in the current year to the political subdivision in which the district is located is increased by an amount equal to the political subdivision's maximum allowable levy for the immediately preceding year, multiplied by a percentage equal to 50 percent of the amount determined by dividing the value increment of the terminated tax incremental district, calculated for the previous year, by the political subdivision's equalized value for the previous year, all as determined by the department of revenue.

66.0602(3)(e) (e) The limit otherwise applicable under this section does not apply to any of the following:

66.0602(3)(e)1. 1. The amount that a county levies in that year for a county children with disabilities education board.

66.0602(3)(e)2. 2. The amount that a 1st class city levies in that year for school purposes.

66.0602(3)(e)3. 3. The amount that a county levies in that year under s. 82.08 (2) for bridge and culvert construction and repair.

66.0602(3)(e)4. 4. The amount that a county levies in that year to make payments to public libraries under s. 43.12.

66.0602(3)(e)5. 5. The amount that a political subdivision levies in that year to make up any revenue shortfall for the debt service on a revenue bond issued under s. 66.0621 by the political subdivision or by a joint fire department if the joint fire department uses the proceeds of the bond to pay for a fire station and assesses the political subdivision for its share of that debt, under an agreement entered into under s. 66.0301, which is incurred by the joint fire department but is the responsibility of the political subdivision.

66.0602(3)(e)6. 6. The amount that a county levies in that year for a countywide emergency medical system.

66.0602(3)(e)7. 7. The amount that a village levies in that year for police protection services, but this subdivision applies only to a village's levy for the year immediately after the year in which the village changes from town status and incorporates as a village, and only if the town did not have a police force.

66.0602(3)(e)8. 8. The amount that a political subdivision levies in that year to pay the unreimbursed expenses related to an emergency declared under s. 323.10, including any amounts levied in that year to replenish cash reserves that were used to pay any unreimbursed expenses related to that emergency. A levy under this subdivision that relates to a particular emergency initially shall be imposed in the year in which the emergency is declared or in the following year.

66.0602(3)(e)9. 9. The political subdivision's share of any refund or rescission determined by the department of revenue and certified under s. 74.41 (5).

66.0602(3)(f) (f)

66.0602(3)(f)1.1. Subject to subd. 3., if a political subdivision's allowable levy under this section in the prior year was greater than its actual levy in that year, the levy increase limit otherwise applicable under this section to the political subdivision in the next succeeding year is increased by the difference between the prior year's allowable levy and the prior year's actual levy, as determined by the department of revenue, up to a maximum increase of 1.5 percent of the actual levy in that prior year.

66.0602(3)(f)3. 3. The adjustment described in subd. 1. may occur only if the political subdivision's governing body approves of the adjustment by one of the following methods:

66.0602(3)(f)3.a. a. With regard to a city, village, or county, if the governing body consists of at least 5 members, by a majority vote of the governing body if the increase is 0.5 percent or less and by a three-quarters majority vote of the governing body if the increase is more than 0.5 percent, up to a maximum increase of 1.5 percent.

66.0602(3)(f)3.b. b. With regard to a city, village, or county, if the governing body consists of fewer than 5 members, by a majority vote of the governing body if the increase is 0.5 percent or less and by a two-thirds majority vote of the governing body if the increase is more than 0.5 percent, up to a maximum increase of 1.5 percent.

66.0602(3)(f)3.c. c. With a regard to a town, by a majority vote of the annual town meeting, or a special town meeting, if the town board has adopted a resolution approving of the adjustment by a majority vote of the town board if the increase is 0.5 percent or less and by a two-thirds majority vote of the town board if the increase is more than 0.5 percent, up to a maximum increase of 1.5 percent.

66.0602(3)(g) (g) If a county has provided a service in a part of the county in the preceding year and if a city, village, or town has provided that same service in another part of the county in the preceding year, and if the provision of that service is consolidated at the county level, the levy increase limit otherwise applicable under this section to the county in the current year is increased to reflect the total cost of providing that service, as determined by the department of revenue.

66.0602(3)(h) (h)

66.0602(3)(h)1.1. Subject to subd. 2., the limit otherwise applicable under this section does not apply to the amount that a city, village, or town levies in that year to pay for charges assessed by a joint fire department, but only to the extent that the amount levied to pay for such charges would cause the city, village, or town to exceed the limit that is otherwise applicable under this section.

66.0602(3)(h)2. 2. The exception to the limit that is described under subd. 1. applies only if all of the following apply:

66.0602(3)(h)2.a. a. The total charges assessed by the joint fire department for the current year increase, relative to the total charges assessed by the joint fire department for the previous year, by a percentage that is less than or equal to the percentage change in the U.S. consumer price index for all urban consumers, U.S. city average, as determined by the U.S. department of labor, for the 12 months ending on September 30 of the year of the levy, plus 2 percent.

66.0602(3)(h)2.b. b. The governing body of each city, village, and town that is served by the joint fire department adopts a resolution in favor of exceeding the limit as described in subd. 1.

66.0602(3)(i) (i)

66.0602(3)(i)1.1. If a political subdivision enters into an intergovernmental cooperation agreement under s. 66.0301 to jointly provide a service on a consolidated basis with another political subdivision, and if one of the political subdivisions increases its levy from the previous year by an amount the parties to the agreement agree is needed to provide a more equitable distribution of payments for services received, the levy increase limit otherwise applicable under this section to that political subdivision in the current year is increased by that agreed amount.

66.0602(3)(i)2. 2. If a political subdivision increases its levy as described in subd. 1. the other political subdivision, which is a party to the intergovernmental cooperation agreement and has agreed to the adjustment under subd. 1., shall decrease its levy in the current year by the same amount that the first political subdivision is allowed to increase its levy under subd. 1.

66.0602(3)(j) (j)

66.0602(3)(j)1.1. Subject to subd. 2., if a municipality experiences a shortfall in its general fund due to a loss of revenue received by the municipality from the sale of water or another commodity to a manufacturing facility as a result of the manufacturer discontinuing operations at the facility, the limit otherwise applicable under this section may be increased by the amount that the municipality levies to make up for the revenue shortfall.

66.0602(3)(j)2. 2. The maximum adjustment claimed under subd. 1. shall equal the revenue received by the municipality from the sale of water or another commodity, as described in subd. 1., in the year prior to the year in which the manufacturing facility closed. A municipality may claim the adjustment in more than one year, except that the sum of all such adjustments may not exceed the revenue loss to the municipality's general fund in the year that the manufacturer discontinues operations at the facility.

66.0602(3)(k) (k)

66.0602(3)(k)1.1. Subject to subds. 2. and 3., if the village of Shorewood reduces its levy from the amount it would have levied for 2011 if not for an error in the valuation of Tax Incremental District Number 1 in the village, to compensate for that error, the limit otherwise applicable under this section to the village in 2012 is increased by the amount of the reduction, as determined by the department of revenue. The amounts added to the village's limit for 2012 under this subdivision may not exceed the amount by which the village underutilized its limit for 2011, as determined by the department of revenue.

66.0602(3)(k)2. 2. If the village of Shorewood applies funds from the village's general fund in 2011 to replace amounts not levied to compensate for an error in the valuation of Tax Incremental District Number 1 in the village, the limits otherwise applicable under this section to the village in 2012 and 2013 are increased by the amount applied from the general fund in 2011, as determined by the department of revenue. The village's limit increases under this subdivision for 2012 and 2013 do not increase the village's limit for any subsequent year.

66.0602(3)(k)3. 3. The combined amount of increased levy in 2012 and 2013 by the village of Shorewood under subd. 2. may not exceed the amount of the funds applied from the general fund to replace amounts not levied in 2011 to compensate for an error in the valuation of Tax Incremental District Number 1 in the village.

66.0602(3)(L) (L) If the village of Warrens reduces its levy from the amount it would have levied for 2012 if not for an error in the valuation of Tax Incremental District Number 1 in the village, to compensate for that error, the limit otherwise applicable under this section to the village in 2013 is increased by the amount of the reduction, as determined by the department of revenue. The amounts added to the village's limit for 2013 under this paragraph may not exceed the amount by which the village underutilized its limit for 2012, as determined by the department of revenue.

66.0602(3)(Lm) (Lm) If the city of Fox Lake reduces its levy from the amount it would have levied for 2012 if not for an error in the valuation of Tax Incremental District Number 1 in the city, to compensate for that error, the limit otherwise applicable under this section to the city in 2013 is increased by the amount of the reduction, as determined by the department of revenue. The amounts added to the city's limit for 2013 under this paragraph may not exceed the amount by which the city underutilized its limit for 2012, as determined by the department of revenue.

66.0602(4) (4) Referendum exception.

66.0602(4)(a)(a) A political subdivision may exceed the levy increase limit under sub. (2) if its governing body adopts a resolution to that effect and if the resolution is approved in a referendum. The resolution shall specify the proposed amount of increase in the levy beyond the amount that is allowed under sub. (2), and shall specify whether the proposed amount of increase is for the next fiscal year only or if it will apply on an ongoing basis. With regard to a referendum relating to the 2005 levy, or any levy in an odd-numbered year thereafter, the political subdivision may call a special referendum for the purpose of submitting the resolution to the electors of the political subdivision for approval or rejection. With regard to a referendum relating to the 2006 levy, or any levy in an even-numbered year thereafter, the referendum shall be held at the next succeeding spring primary or election or partisan primary or general election.

66.0602(4)(b) (b) The clerk of the political subdivision shall publish type A, B, C, D, and E notices of the referendum under s. 10.01 (2). Section 5.01 (1) applies in the event of failure to comply with the notice requirements of this paragraph.

66.0602(4)(c) (c) The referendum shall be held in accordance with chs. 5 to 12. The political subdivision shall provide the election officials with all necessary election supplies. The form of the ballot shall correspond substantially with the standard form for referendum ballots prescribed by the elections board under ss. 5.64 (2) and 7.08 (1) (a). The question shall be submitted as follows: "Under state law, the increase in the levy of the .... (name of political subdivision) for the tax to be imposed for the next fiscal year, .... (year), is limited to ....%, which results in a levy of $.... Shall the .... (name of political subdivision) be allowed to exceed this limit and increase the levy for the next fiscal year, .... (year), by a total of ....%, which results in a levy of $....?".

66.0602(4)(d) (d) Within 14 days after the referendum, the clerk of the political subdivision shall certify the results of the referendum to the department of revenue. The levy increase limit otherwise applicable to the political subdivision under this section is increased in the next fiscal year by the percentage approved by a majority of those voting on the question. If the resolution specifies that the increase is for one year only, the amount of the increase shall be subtracted from the base used to calculate the limit for the 2nd succeeding fiscal year.

66.0602(5) (5) Exception, certain towns. A town with a population of less than 3,000 may exceed the levy increase limit otherwise applicable under this section to the town if the town board adopts a resolution supporting an increase and places the question on the agenda of an annual town meeting or a special town meeting and if the annual or special town meeting adopts a resolution endorsing the town board's resolution. The limit otherwise applicable to the town under this section is increased in the next fiscal year by the percentage approved by a majority of those voting on the question. Within 14 days after the adoption of the resolution, the town clerk shall certify the results of the vote to the department of revenue.

66.0602(6) (6) Penalties. Except as provided in sub. (6m), if the department of revenue determines that a political subdivision has a penalized excess in any year, the department of revenue shall do all of the following:

66.0602(6)(a) (a) Reduce the amount of county and municipal aid payments to the political subdivision under s. 79.035 in the following year by an amount equal to the amount of the penalized excess.

66.0602(6)(b) (b) Ensure that the amount of any reductions in county and municipal aid payments under par. (a) lapses to the general fund.

66.0602(6)(c) (c) Ensure that the amount of the penalized excess is not included in determining the limit described under sub. (2) for the political subdivision for the following year.

66.0602(6)(d) (d) Ensure that, if a political subdivision's penalized excess exceeds the amount of aid payment that may be reduced under par. (a), the excess amount is subtracted from the aid payments under par. (a) in the following years until the total amount of penalized excess is subtracted from the aid payments.

66.0602(6m) (6m) Mistakes in levies. The department of revenue may issue a finding that a political subdivision is not liable for a penalty that would otherwise be imposed under sub. (6) if the department determines that the political subdivision's penalized excess is caused by one of the following clerical errors:

66.0602(6m)(a) (a) The department, through mistake or inadvertence, has assessed to any county or taxation district, in the current year or in the previous year, a greater or less valuation for any year than should have been assessed, causing the political subdivision's levy to be erroneous in a way that directly causes a penalized excess.

66.0602(6m)(b) (b) A taxation district clerk or a county clerk, through mistake or inadvertence in preparing or delivering the tax roll, causes a political subdivision's levy to be erroneous in a way that directly causes a penalized excess.

66.0602 History History: 2005 a. 25, 484; 2007 a. 20, 115, 129; 2009 a. 28; 2011 a. 32, 63, 75, 140, 145, 258; 2013 a. 20; s. 13.92 (1) (bm) 2.



66.0603 Investments.

66.0603  Investments.

66.0603(1g)(1g)  Definition.

66.0603(1g)(a)(a) In this section, "governing board" has the meaning given under s. 34.01 (1) but does not include a local cultural arts district board created under subch. V of ch. 229.

66.0603(1m) (1m) Investments.

66.0603(1m)(a)(a) A county, city, village, town, school district, drainage district, technical college district or other governing board, other than a local professional football stadium district board created under subch. IV of ch. 229, may invest any of its funds not immediately needed in any of the following:

66.0603(1m)(a)1. 1. Time deposits in any credit union, bank, savings bank, trust company or savings and loan association which is authorized to transact business in this state if the time deposits mature in not more than 3 years.

66.0603(1m)(a)2. 2. Bonds or securities issued or guaranteed as to principal and interest by the federal government, or by a commission, board or other instrumentality of the federal government.

66.0603(1m)(a)3. 3. Bonds or securities of any county, city, drainage district, technical college district, village, town or school district of this state.

66.0603(1m)(a)3m. 3m. Bonds issued by a local exposition district under subch. II of ch. 229.

66.0603(1m)(a)3p. 3p. Bonds issued by a local professional baseball park district created under subch. III of ch. 229.

66.0603(1m)(a)3q. 3q. Bonds issued by a local professional football stadium district created under subch. IV of ch. 229.

66.0603(1m)(a)3s. 3s. Bonds issued by the University of Wisconsin Hospitals and Clinics Authority.

66.0603(1m)(a)3t. 3t. Bonds issued by a local cultural arts district under subch. V of ch. 229.

66.0603(1m)(a)3u. 3u. Bonds issued by the Wisconsin Aerospace Authority.

66.0603(1m)(a)4. 4. Any security which matures or which may be tendered for purchase at the option of the holder within not more than 7 years of the date on which it is acquired, if that security has a rating which is the highest or 2nd highest rating category assigned by Standard & Poor's corporation, Moody's investors service or other similar nationally recognized rating agency or if that security is senior to, or on a parity with, a security of the same issuer which has such a rating.

66.0603(1m)(a)5. 5. Securities of an open-end management investment company or investment trust, if the investment company or investment trust does not charge a sales load, if the investment company or investment trust is registered under the investment company act of 1940, 15 USC 80a-1 to 80a-64, and if the portfolio of the investment company or investment trust is limited to the following:

66.0603(1m)(a)5.a. a. Bonds and securities issued by the federal government or a commission, board or other instrumentality of the federal government.

66.0603(1m)(a)5.b. b. Bonds that are guaranteed as to principal and interest by the federal government or a commission, board or other instrumentality of the federal government.

66.0603(1m)(a)5.c. c. Repurchase agreements that are fully collateralized by bonds or securities under subd. 5. a. or b.

66.0603(1m)(b) (b)

66.0603(1m)(b)1.1. A town, city, or village may invest surplus funds in any bonds or securities issued under the authority of the municipality, whether the bonds or securities create a general municipality liability or a liability of the property owners of the municipality for special improvements, and may sell or hypothecate the bonds or securities. Funds of an employer, as defined by s. 40.02 (28), in a deferred compensation plan may also be invested and reinvested in the same manner authorized for investments under s. 881.01.

66.0603(1m)(b)2. 2. Funds of any school district operating under ch. 119, held in trust for pension plans intended to qualify under section 401 (a) of the Internal Revenue Code, other than funds held in the public employee trust fund, may be invested and reinvested in the same manner as is authorized for investments under s. 881.01.

66.0603(1m)(b)3. 3. A school district may invest and reinvest funds that are held in trust, other than funds held in the public employee trust fund, solely to provide any of the following benefits, in the same manner as is authorized for investments under s. 881.01:

66.0603(1m)(b)3.a. a. Post-employment health care benefits provided either separately or through a defined benefit pension plan.

66.0603(1m)(b)3.b. b. Other post-employment benefits provided separately from a defined benefit pension plan.

66.0603(1m)(b)4. 4. A school board may not discuss or vote on establishing a trust fund to provide the benefits described in subd. 3. unless the notice of the school board meeting at which the discussion or vote may occur includes the issue as a separate agenda item.

66.0603(1m)(b)5. 5. A city, village, town, county, drainage district, technical college district, or other governing board as defined by s. 34.01 (1) may invest and reinvest funds that are held in trust, other than funds held in the public employee trust fund, solely to provide any of the following benefits, in the same manner as is authorized for investments under s. 881.01:

66.0603(1m)(b)5.a. a. Post-employment health care benefits provided either separately or through a defined benefit pension plan.

66.0603(1m)(b)5.b. b. Other post-employment benefits provided separately from a defined benefit pension plan.

66.0603(1m)(b)6. 6. Funds that are held in trust to provide the benefits described in subds. 3. and 5. shall be held in a trust fund that is separate from all other trust funds created by, or under the control of, the local governmental unit.

66.0603(1m)(c) (c) A local government, as defined under s. 25.50 (1) (d), may invest surplus funds in the local government pooled-investment fund. Cemetery care funds, including gifts where the principal is to be kept intact, may also be invested under ch. 881.

66.0603(1m)(d) (d) A county, city, village, town, school district, drainage district, technical college district or other governing board as defined by s. 34.01 (1) may engage in financial transactions in which a public depository, as defined in s. 34.01 (5), agrees to repay funds advanced to it by the local government plus interest, if the agreement is secured by bonds or securities issued or guaranteed as to principal and interest by the federal government.

66.0603(1m)(e) (e) Subject to s. 67.11 (2) with respect to funds on deposit in a debt service fund for general obligation promissory notes issued under s. 67.12 (12), a county having a population of 500,000 or more, or a person to whom the county has delegated investment authority under sub. (5), may invest and reinvest in the same manner as is authorized for investments and reinvestments under s. 881.01, any of the following:

66.0603(1m)(e)1. 1. Moneys held in any stabilization fund established under s. 59.87 (3).

66.0603(1m)(e)2. 2. Moneys held in a fund or account, including any reserve fund, created in connection with the issuance of appropriation bonds under s. 59.85 or general obligation promissory notes under s. 67.12 (12) issued to provide funds for the payment of all or a part of the county's unfunded prior service liability.

66.0603(1m)(e)3. 3. Moneys appropriated or held by the county to pay debt service on appropriation bonds or general obligation promissory notes under s. 67.12 (12).

66.0603(1m)(e)4. 4. Moneys constituting proceeds of appropriation bonds or general obligation promissory notes described in subd. 2. that are available for investment until they are spent.

66.0603(1m)(e)5. 5. Moneys held in an employee retirement system of the county.

66.0603(1m)(f) (f) Subject to s. 67.11 (2) with respect to funds on deposit in a debt service fund for general obligation promissory notes issued under s. 67.12 (12), a 1st class city, or a person to whom the city has delegated investment authority under sub. (5), may invest and reinvest in the same manner as is authorized for investments and reinvestments under s. 881.01, any of the following:

66.0603(1m)(f)1. 1. Moneys held in any stabilization fund established under s. 62.622 (3).

66.0603(1m)(f)2. 2. Moneys held in a fund or account, including any reserve fund, created in connection with the issuance of appropriation bonds under s. 62.62 or general obligation promissory notes under s. 67.12 (12) issued to provide funds for the payment of all or a part of the city's unfunded prior service liability.

66.0603(1m)(f)3. 3. Moneys appropriated or held by the city to pay debt service on appropriation bonds or general obligation promissory notes under s. 67.12 (12).

66.0603(1m)(f)4. 4. Moneys constituting proceeds of appropriation bonds or general obligation promissory notes described in subd. 2. that are available for investment until they are spent.

66.0603(1m)(f)5. 5. Moneys held in an employee retirement system of the city.

66.0603(2) (2) Delegation of investment authority. A county, city, village, town, school district, drainage district, technical college district or other governing board, as defined in s. 34.01 (1), may delegate the investment authority over any of its funds not immediately needed to a state or national bank, or trust company, which is authorized to transact business in this state if all of the following conditions are met:

66.0603(2)(a) (a) The institution is authorized to exercise trust powers under s. 221.0316 or ch. 223.

66.0603(2)(b) (b) The governing board renews annually the investment agreement under which it delegates its investment authority, and reviews annually the performance of the institution with which its funds are invested.

66.0603(3) (3) Additional delegation of investment authority.

66.0603(3)(a)(a) In addition to the authority granted under sub. (2), a school district operating under ch. 119 may delegate the investment authority over any of its funds not immediately needed and held in trust for its qualified pension plans to an investment manager who meets the requirements and qualifications specified in the trust's investment policy and who is registered as an investment adviser under the Investment Advisers Act of 1940, 15 USC 80b-3.

66.0603(3)(b) (b) In addition to the authority granted under sub. (2), a school district may delegate the investment authority over the funds described under sub. (1m) (b) 3. to an investment manager who meets the requirements and qualifications specified in the trust's investment policy and who is registered as an investment adviser under 15 USC 80b-3.

66.0603(3)(c) (c)

66.0603(3)(c)1.1. In addition to the authority granted under sub. (2), a city, village, town, county, drainage district, technical college district, or other governing board as defined by s. 34.01 (1) may delegate the investment authority over the funds described under sub. (1m) (b) 5. to an investment manager who meets the requirements and qualifications specified in the trust's investment policy and who is registered as an investment adviser under 15 USC 80b-3.

66.0603(3)(c)2. 2. If a unit of government described under subd. 1. has established a trust described in sub. (1m) (b) 5., it shall annually publish a written report that states the amount in the trust, the investment return earned by the trust since the last report was published, the total disbursements made from the trust since the last report was published, and the name of the investment manager if investment authority has been delegated under subd. 1.

66.0603(4) (4) Invested fund proceeds in populous cities, use. In a 1st class city, all interest derived from invested funds held by the city treasurer in a custodial capacity on behalf of any political entity, except for pension funds, is general revenue of the city and shall revert to the city's general fund upon the approval by the political entity evidenced by a resolution adopted for that purpose.

66.0603(5) (5) Delegation of investment authority in connection with pension financing in populous cities and counties. The governing body of a county having a population of 500,000 or more, or a 1st class city, may delegate investment authority over any of the moneys described in sub. (1m) (e) or (f) to any of the following persons, which shall be responsible for the general administration and proper operation of the county's or city's employee retirement system, subject to the governing body's finding that such person has expertise in the field of investments:

66.0603(5)(a) (a) A public board that is organized for such purpose under county or city ordinances.

66.0603(5)(b) (b) A trustee, investment advisor, or investment banking or consulting firm.

66.0603 History History: 1999 a. 9 ss. 1607, 1608; 1999 a. 65 ss. 15 to 17; 1999 a. 150 ss. 93, 95, 168; 1999 a. 167 ss. 31, 32; 1999 a. 186 ss. 43, 44; 2001 a. 30; 2003 a. 264; 2005 a. 99, 335; 2007 a. 82, 115; 2009 a. 28.

66.0603 Cross-reference Cross-reference: See also s. 157.50 (6) as to investment of municipal care funds.

66.0603 Annotation Based on the plain meaning of the word "investment," the exchange of surplus county funds for U.S. gold coins would be an investment within the meaning of s. 59.61 (3). This section provides the authorized list of investments that a county can make with county funds, and the statute does not authorize an investment in U.S. gold coins. OAG 2-13.



66.0605 Local government audits and reports.

66.0605  Local government audits and reports. Notwithstanding any other statute, the governing body of a county, city, village or town may require or authorize a financial audit of a municipal or county officer, department, board, commission, function or activity financed in whole or part from municipal or county funds, or if any portion of the funds are the funds of the county, city, village or town. The governing body may require submission of periodic financial reports by the officer, department, board, commission, function or activity.

66.0605 History History: 1977 c. 29; 1999 a. 150 s. 97; Stats. 1999 s. 66.0605.



66.0607 Withdrawal or disbursement from local treasury.

66.0607  Withdrawal or disbursement from local treasury.

66.0607(1)(1) Except as otherwise provided in subs. (2) to (5) and in s. 66.0608, in a county, city, village, town, or school district, all disbursements from the treasury shall be made by the treasurer upon the written order of the county, city, village, town, or school clerk after proper vouchers have been filed in the office of the clerk. If the statutes provide for payment by the treasurer without an order of the clerk, the clerk shall draw and deliver to the treasurer an order for the payment before or at the time that the payment is required to be made by the treasurer. This section applies to all special and general provisions of the statutes relative to the disbursement of money from the county, city, village, town, or school district treasury except s. 67.10 (2).

66.0607(2) (2) Notwithstanding other law, a county having a population of 500,000 or more may, by ordinance, adopt any other method of allowing vouchers, disbursing funds, reconciling outstanding county orders, reconciling depository accounts, examining county orders, and accounting consistent with accepted accounting and auditing practices, if the ordinance prior to its adoption is submitted to the department of revenue, which shall submit its recommendations on the proposed ordinance to the county board of supervisors.

66.0607(3) (3) Except as provided in subs. (2), (3m) and (5), disbursements of county, city, village, town or school district funds from demand deposits shall be by draft or order check and withdrawals from savings or time deposits shall be by written transfer order. Written transfer orders may be executed only for the purpose of transferring deposits to an authorized deposit of the public depositor in the same or another authorized public depository. The transfer shall be made directly by the public depository from which the withdrawal is made. No draft or order check issued under this subsection may be released to the payee, nor is the draft or order check valid, unless signed by the clerk and treasurer. No transfer order is valid unless signed by the clerk and the treasurer. Unless otherwise directed by ordinance or resolution adopted by the governing body, a certified copy of which shall be filed with each public depository concerned, the chairperson of the county board, mayor, village president, town chairperson or school district president shall countersign all drafts or order checks and all transfer orders. The governing body may also, by ordinance or resolution, authorize additional signatures. In lieu of the personal signatures of the clerk and treasurer and any other required signature, the facsimile signature adopted by the person and approved by the governing body may be affixed to the draft, order check or transfer order. The use of a facsimile signature does not relieve an official from any liability to which the official is otherwise subject, including the unauthorized use of the facsimile signature. A public depository is fully warranted and protected in making payment on any draft or order check or transferring pursuant to a transfer order bearing a facsimile signature affixed as provided by this subsection notwithstanding that the facsimile signature may have been affixed without the authority of the designated persons.

66.0607(3m) (3m) A county, city, village, town or school district may process periodic payments through the use of money transfer techniques, including direct deposit, electronic funds transfer and automated clearinghouse methods. The county, municipal or school district treasurer shall keep a record of the date, payee and amount of each disbursement made by a money transfer technique.

66.0607(4) (4) Except as provided in sub. (3m), if a board, commission or committee of a county, city, village, town or school district is vested by statute with exclusive control and management of a fund, including the audit and approval of payments from the fund, independently of the governing body, payments under this section shall be made by drafts or order checks issued by the county, city, village, town or school clerk upon the filing with the clerk of certified bills, vouchers or schedules signed by the proper officers of the board, commission or committee, giving the name of the claimant or payee, and the amount and nature of each payment.

66.0607(5) (5) In a 1st class city, municipal disbursements of public moneys shall be by draft, order, check, order check or as provided under sub. (3m). Checks or drafts shall be signed by the treasurer and countersigned by the comptroller. Orders shall be signed by the mayor and clerk and countersigned by the comptroller, as provided in the charter of the city. Disbursements of school moneys shall be as provided by s. 119.50.

66.0607(6) (6) Withdrawal or disbursement of moneys deposited in a public depository as defined in s. 34.01 (5) by a treasurer as defined in s. 34.01 (7), other than the elected, appointed or acting official treasurer of a county, city, village, town or school district, shall be by endorsement, written order, draft, share draft, check or other draft signed by the person or persons designated by written authorization of the governing board as defined in s. 34.01 (1). The authorization shall conform to any statute covering the disbursement of the funds. A public depository is fully warranted and protected in making payment in accordance with the latest authorization filed with it.

66.0607(7) (7) No order may be issued by a county, city, village, town, special purpose district, school district, cooperative education service agency or technical college district clerk in excess of funds available or appropriated for the purposes for which the order is drawn, unless authorized by a resolution adopted by the affirmative vote of two-thirds of the entire membership of the governing body.

66.0607 History History: 1971 c. 154; 1971 c. 211 s. 124; 1977 c. 142, 225; 1979 c. 318; 1981 c. 20; 1983 a. 145; 1983 a. 189 s. 329 (21); 1983 a. 192 s. 303 (2); 1983 a. 368, 538; 1985 a. 91, 225; 1989 a. 56 s. 258; 1993 a. 399; 1999 a. 150 s. 109; Stats. 1999 s. 66.0607; 2001 a. 16.



66.0608 Separate accounts for municipal fire, emergency medical technician, and first responder volunteer funds.

66.0608  Separate accounts for municipal fire, emergency medical technician, and first responder volunteer funds.

66.0608(1)(1)  Definitions. In this section:

66.0608(1)(a) (a) "Emergency medical technician" has the meaning given in s. 256.01 (5).

66.0608(1)(b) (b) "Emergency medical technician volunteer funds" means funds of a municipality that are raised by employees of the municipality's emergency medical technician department, by volunteers, or by donation to the emergency medical technician department, for the benefit of the municipality's emergency medical technician department.

66.0608(1)(c) (c) "Fire volunteer funds" means funds of a municipality that are raised by employees of the municipality's fire department, by volunteers, or by donation to the fire department, for the benefit of the municipality's fire department.

66.0608(1)(d) (d) "First responder" has the meaning given in s. 256.01 (9).

66.0608(1)(e) (e) "First responder volunteer funds" means funds of a municipality that are raised by employees of the municipality's first responder department, by volunteers, or by donation to the first responder department, for the benefit of the municipality's first responder department.

66.0608(1)(f) (f) "Municipality" means any city, village, or town.

66.0608(1)(g) (g) "Public depository" has the meaning given in s. 34.01 (5).

66.0608(1)(h) (h) "Volunteer funds" means emergency medical technician volunteer funds, fire volunteer funds, or first responder volunteer funds.

66.0608(2) (2) General authority. Subject to subs. (3) and (4), the governing body of a municipality may enact an ordinance that does all of the following:

66.0608(2)(a) (a) Authorizes a particular official or employee of the municipality's fire department, emergency medical technician department, or first responder department to deposit volunteer funds of the department for which the individual serves as an official or employee, in an account in the name of the fire department, emergency medical technician department, or first responder department, in a public depository.

66.0608(2)(b) (b) Gives the municipality's fire department, emergency medical technician department, or first responder department, through the official or employee described under par. (a), exclusive control over the expenditure of volunteer funds of the department for which the individual serves as an official or employee in an account described under par. (a).

66.0608(3) (3) Limitations, requirements. An ordinance enacted under sub. (2) may include any of the following limitations or requirements:

66.0608(3)(a) (a) A limit on the type and amount of funds that may be deposited into the account described under sub. (2) (a).

66.0608(3)(b) (b) A limit on the amount of withdrawals from the account described under sub. (2) (a) that may be made, and a limit on the purposes for which such withdrawals may be made.

66.0608(3)(c) (c) Reporting and audit requirements that relate to the account described under sub. (2) (a).

66.0608(4) (4) Ownership of funds. Notwithstanding an ordinance enacted under sub. (2), volunteer funds shall remain the property of the municipality until the funds are disbursed.

66.0608 History History: 2001 a. 16; 2007 a. 130.



66.0609 Financial procedure; alternative system of approving claims.

66.0609  Financial procedure; alternative system of approving claims.

66.0609(1)(1) The governing body of a village or of a city of the 2nd, 3rd or 4th class may by ordinance enact an alternative system of approving financial claims against the municipal treasury other than claims subject to s. 893.80. The ordinance shall provide that payments may be made from the city or village treasury after the comptroller or clerk of the city or village audits and approves each claim as a proper charge against the treasury, and endorses his or her approval on the claim after having determined that all of the following conditions have been complied with:

66.0609(1)(a) (a) That funds are available for the claim pursuant to the budget approved by the governing body.

66.0609(1)(b) (b) That the item or service covered by the claim has been duly authorized by the proper official, department head or board or commission.

66.0609(1)(c) (c) That the item or service has been actually supplied or rendered in conformity with the authorization described in par. (b).

66.0609(1)(d) (d) That the claim is just and valid pursuant to law. The comptroller or clerk may require the submission of proof to support the claim as the officer considers necessary.

66.0609(2) (2) The ordinance under sub. (1) shall require that the clerk or comptroller file with the governing body not less than monthly a list of the claims approved, showing the date paid, name of claimant, purpose and amount.

66.0609(3) (3) The ordinance under sub. (1) shall require that the governing body of the city or village obtain an annual detailed audit of its financial transactions and accounts by a certified public accountant licensed or certified under ch. 442 and designated by the governing body.

66.0609(4) (4) The system under sub. (1) is operative only if the comptroller or clerk is covered by a fidelity bond of not less than $5,000 in villages and 4th class cities, of not less than $10,000 in 3rd class cities, and of not less than $20,000 in 2nd class cities.

66.0609(5) (5) If an alternative procedure is adopted by ordinance in conformity with this section, the claim procedure required by ss. 61.25 (6), 61.51, 62.09 (10), 62.11 and 62.12 and other relevant provisions, except s. 893.80, is not applicable in the city or village.

66.0609 History History: 1971 c. 108 ss. 5, 6; 1971 c. 125 s. 523; 1977 c. 285 s. 12; 1979 c. 323; 1985 a. 29; 1991 a. 316; 1999 a. 150 s. 113; Stats. 1999 s. 66.0609; 2001 a. 16.



66.0611 Political subdivisions prohibited from levying tax on incomes.

66.0611  Political subdivisions prohibited from levying tax on incomes. No county, city, village, town, or other unit of government authorized to levy taxes may assess, levy or collect any tax on income, or measured by income, and any tax so assessed or levied is void.

66.0611 History History: 1999 a. 150 s. 562; Stats. 1999 s. 66.0611.



66.0613 Assessment on racing prohibited.

66.0613  Assessment on racing prohibited. Notwithstanding subch. V of ch. 77, no county, town, city or village may levy or collect from any licensee, as defined in s. 562.01 (7), any fee, tax or assessment on any wager in any race, as defined in s. 562.01 (10), or on any admission to any racetrack, as defined in s. 562.01 (12), except as provided in s. 562.08.

66.0613 History History: 1987 a. 354; 1991 a. 39; 1999 a. 150 s. 564; Stats. 1999 s. 66.0613.



66.0615 Room tax; forfeitures.

66.0615  Room tax; forfeitures.

66.0615(1) (1) In this section:

66.0615(1)(a) (a) "Commission" means an entity created by one municipality or by 2 or more municipalities in a zone, to coordinate tourism promotion and development for the zone.

66.0615(1)(am) (am) "District" has the meaning given in s. 229.41 (4m).

66.0615(1)(b) (b) "Hotel" has the meaning given in s. 77.52 (2) (a) 1.

66.0615(1)(c) (c) "Motel" has the meaning given in s. 77.52 (2) (a) 1.

66.0615(1)(d) (d) "Municipality" means any city, village or town.

66.0615(1)(dm) (dm) "Sponsoring municipality" means a city, village or town that creates a district either separately or in combination with another city, village, town or county.

66.0615(1)(e) (e) "Tourism" means travel for recreational, business or educational purposes.

66.0615(1)(f) (f) "Tourism entity" means a nonprofit organization that came into existence before January 1, 1992, and provides staff, development or promotional services for the tourism industry in a municipality.

66.0615(1)(fm) (fm) "Tourism promotion and development" means any of the following that are significantly used by transient tourists and reasonably likely to generate paid overnight stays at more than one establishment on which a tax under sub. (1m) (a) may be imposed, that are owned by different persons and located within a municipality in which a tax under this section is in effect; or, if the municipality has only one such establishment, reasonably likely to generate paid overnight stays in that establishment:

66.0615(1)(fm)1. 1. Marketing projects, including advertising media buys, creation and distribution of printed or electronic promotional tourist materials, or efforts to recruit conventions, sporting events, or motorcoach groups.

66.0615(1)(fm)2. 2. Transient tourist informational services.

66.0615(1)(fm)3. 3. Tangible municipal development, including a convention center.

66.0615(1)(g) (g) "Transient" has the meaning given in s. 77.52 (2) (a) 1.

66.0615(1)(h) (h) "Zone" means an area made up of 2 or more municipalities that, those municipalities agree, is a single destination as perceived by the traveling public.

66.0615(1m) (1m)

66.0615(1m)(a)(a) The governing body of a municipality may enact an ordinance, and a district, under par. (e), may adopt a resolution, imposing a tax on the privilege of furnishing, at retail, except sales for resale, rooms or lodging to transients by hotelkeepers, motel operators and other persons furnishing accommodations that are available to the public, irrespective of whether membership is required for use of the accommodations. A tax imposed under this paragraph may be collected from the consumer or user, but may not be imposed on sales to the federal government and persons listed under s. 77.54 (9a). A tax imposed under this paragraph by a municipality shall be paid to the municipality and may be forwarded to a commission if one is created under par. (c), as provided in par. (d). Except as provided in par. (am), a tax imposed under this paragraph by a municipality may not exceed 8%. Except as provided in par. (am), if a tax greater than 8% under this paragraph is in effect on May 13, 1994, the municipality imposing the tax shall reduce the tax to 8%, effective on June 1, 1994.

66.0615(1m)(am) (am) A municipality that imposes a room tax under par. (a) is not subject to the limit on the maximum amount of tax that may be imposed under that paragraph if any of the following apply:

66.0615(1m)(am)1. 1. The municipality is located in a county with a population of at least 380,000 and a convention center is being constructed or renovated within that county.

66.0615(1m)(am)2. 2. The municipality intends to use at least 60% of the revenue collected from its room tax, of any room tax that is greater than 7%, to fund all or part of the construction or renovation of a convention center that is located in a county with a population of at least 380,000.

66.0615(1m)(am)3. 3. The municipality is located in a county with a population of less than 380,000 and that county is not adjacent to a county with a population of at least 380,000, and the municipality is constructing a convention center or making improvements to an existing convention center.

66.0615(1m)(am)4. 4. The municipality has any long-term debt outstanding with which it financed any part of the construction or renovation of a convention center.

66.0615(1m)(b) (b)

66.0615(1m)(b)1.1. If a single municipality imposes a room tax under par. (a), the municipality may create a commission under par. (c). The commission shall contract with another organization to perform the functions of a tourism entity if no tourism entity exists in that municipality.

66.0615(1m)(b)2. 2. If 2 or more municipalities in a zone impose a room tax under par. (a), the municipalities shall enter into a contract under s. 66.0301 to create a commission under par. (c). If no tourism entity exists in any of the municipalities in the zone that have formed a commission, the commission shall contract with another organization in the zone to perform the functions of the tourism entity. Each municipality in a single zone that imposes a room tax shall levy the same percentage of tax. If the municipalities are unable to agree on the percentage of tax for the zone, the commission shall set the percentage.

66.0615(1m)(b)3. 3. A commission shall monitor the collection of room taxes from each municipality in a zone that has a room tax.

66.0615(1m)(b)4. 4. A commission shall contract with one tourism entity from the municipalities in the zone to obtain staff, support services and assistance in developing and implementing programs to promote the zone to visitors.

66.0615(1m)(c) (c)

66.0615(1m)(c)1.1. If a commission is created by a single municipality, the commission shall consist of 4 to 6 members. One of the commission members shall represent the Wisconsin hotel and motel industry. Members shall be appointed under subd. 3.

66.0615(1m)(c)2. 2.

66.0615(1m)(c)2.a.a. If the commission is created by more than one municipality in a zone, the commission shall consist of 3 members from each municipality in which annual tax collections exceed $1,000,000, 2 members from each municipality in which annual tax collections exceed $300,000 but are not more than $1,000,000 and one member from each municipality in which annual tax collections are $300,000 or less. Except as provided in subd. 2. b., members shall be appointed under subd. 3.

66.0615(1m)(c)2.b. b. Two additional members, who represent the Wisconsin hotel and motel industry, shall be appointed to the commission by the chairperson of the commission, shall serve for a one-year term at the pleasure of the chairperson and may be reappointed.

66.0615(1m)(c)3. 3. Members of the commission shall be appointed by the principal elected official in the municipality and shall be confirmed by a majority vote of the members of the municipality's governing body who are present when the vote is taken. Commissioners shall serve for a one-year term, at the pleasure of the appointing official, and may be reappointed.

66.0615(1m)(c)4. 4. The commission shall meet regularly, and, from among its members, it shall elect a chairperson, vice chairperson and secretary.

66.0615(1m)(c)5. 5. The commission shall report any delinquencies or inaccurate reporting to the municipality that is due the tax.

66.0615(1m)(d) (d)

66.0615(1m)(d)1.1. A municipality that first imposes a room tax under par. (a) after May 13, 1994, shall spend at least 70% of the amount collected on tourism promotion and development. Any amount of room tax collected that must be spent on tourism promotion and development shall either be spent directly by the municipality on tourism promotion and development or shall be forwarded to the commission for its municipality or zone if the municipality has created a commission.

66.0615(1m)(d)2. 2. If a municipality collects a room tax on May 13, 1994, it may retain not more than the same percentage of the room tax that it retains on May 13, 1994. If a municipality that collects a room tax on May 1, 1994, increases its room tax after May 1, 1994, the municipality may retain not more than the same percentage of the room tax that it retains on May 1, 1994, except that if the municipality is not exempt under par. (am) from the maximum tax that may be imposed under par. (a), the municipality shall spend at least 70% of the increased amount of room tax that it begins collecting after May 1, 1994, on tourism promotion and development. Any amount of room tax collected that must be spent on tourism promotion and development shall either be spent directly by the municipality on tourism promotion and development or shall be forwarded to the commission for its municipality or zone if the municipality has created a commission.

66.0615(1m)(d)3. 3. A commission shall use the room tax revenue that it receives from a municipality for tourism promotion and development in the zone or in the municipality.

66.0615(1m)(d)4. 4. The commission shall report annually to each municipality from which it receives room tax revenue the purposes for which the revenues were spent.

66.0615(1m)(d)5. 5. The commission may not use any of the room tax revenue to construct or develop a lodging facility.

66.0615(1m)(d)6. 6. If a municipality issued debt or bond anticipation notes before January 1, 2005, to finance the construction of a municipally owned convention center or conference center, nothing in this section may prevent the municipality from meeting all of the terms of its obligation.

66.0615(1m)(d)7. 7. Notwithstanding the provisions of subds. 1. and 2., any amount of room tax revenue that a municipality described under s. 77.994 (3) is required to spend on tourism promotion and development shall be forwarded to, and spent by, the municipality's tourism entity, unless the municipality creates a commission and forwards the revenue to the commission.

66.0615(1m)(e) (e)

66.0615(1m)(e)1.1. Subject to subd. 2., a district may adopt a resolution imposing a room tax under par. (a) in an amount not to exceed 3% of total room charges. A majority of the authorized members of the district's board may vote that, if the balance in a special debt service reserve fund of the district is less than the requirement under s. 229.50 (5), the room tax imposed by the district under this subdivision is 3% of total room charges beginning on the next January 1, April 1, July 1 or October 1 after the payment and this tax is irrepealable if any bonds issued by the district and secured by the special debt service reserve fund are outstanding. A room tax imposed by a district under this subdivision applies within the district's jurisdiction, as specified in s. 229.43, and the proceeds of the tax may be used only for the district's debt service on its bond obligations. If a district stops imposing and collecting a room tax, the district's sponsoring municipality may impose and collect a room tax under par. (a) on the date on which the district stops imposing and collecting its room tax.

66.0615(1m)(e)2. 2. In addition to the room tax that a district may impose under subd. 1., if the district's only sponsoring municipality is a 1st class city, the district may adopt a resolution imposing an additional room tax. The additional percentage of room tax under this subdivision shall be equal to the percentage of room tax imposed by the sponsoring municipality on the date on which the sponsoring municipality agrees to stop imposing and collecting its room tax, as described under s. 229.44 (15). A district shall begin collecting the additional room tax imposed under this subdivision on the date on which the sponsoring municipality stops imposing and collecting its room tax. A room tax imposed by a district under this subdivision applies only within the borders of the sponsoring municipality and may be used for any lawful purpose of the district.

66.0615(1m)(e)3. 3. A district adopting a resolution to impose the taxes under subd. 1. or 2. shall deliver a certified copy of the resolution to the secretary of revenue at least 120 days before its effective date.

66.0615(1m)(f) (f)

66.0615(1m)(f)1.1. The department of revenue shall administer the tax that is imposed under par. (a) by a district and may take any action, conduct any proceeding and impose interest and penalties.

66.0615(1m)(f)2. 2. Sections 77.51 (12m), (14), (14g), (15a), and (15b), 77.52 (3), (13), (14), (18), and (19), 77.522, 77.58 (1) to (5), (6m), and (7), 77.585, 77.59, 77.60, 77.61 (2), (3m), (5), (8), (9), (12) to (15), and (19m), and 77.62, as they apply to the taxes under subch. III of ch. 77, apply to the tax described under subd. 1.

66.0615(1m)(f)3. 3. From the appropriation under s. 20.835 (4) (gg), the department of revenue shall distribute 97.45% of the taxes collected under this paragraph for each district to that district and shall indicate to the district the taxes reported by each taxpayer in that district, no later than the end of the month following the end of the calendar quarter in which the amounts were collected. The taxes distributed shall be increased or decreased to reflect subsequent refunds, audit adjustments and all other adjustments. Interest paid on refunds of the tax under this paragraph shall be paid from the appropriation under s. 20.835 (4) (gg) at the rate under s. 77.60 (1) (a). Any district that receives a report along with a payment under this subdivision or subd. 2. is subject to the duties of confidentiality to which the department of revenue is subject under s. 77.61 (5).

66.0615(1m)(f)4. 4. Hotels and motels and the department of revenue may not collect taxes under this paragraph for any district after the calendar quarter during which all bonds issued by the district under subch. II of ch. 229 during the first 60 months after April 26, 1994, and any bonds issued to fund or refund those bonds, are retired or for more than 2 years if bonds have not been issued during that time, except that the department may collect from hotels and motels taxes that accrued before that calendar quarter, or before the end of that 2-year period, and interest and penalties that relate to those taxes. If taxes are collected and no bonds are issued, the district may use the revenue for any lawful purpose.

66.0615(1m)(f)5. 5. Persons who are subject to the tax under this subsection, if that tax is administered by the department of revenue, shall register with the department. Any person who is required to register, including any person authorized to act on behalf of a person who is required to register, who fails to do so is guilty of a misdemeanor.

66.0615(2) (2) As a means of enforcing the collection of any room tax imposed by a municipality or a district under sub. (1m), the municipality or district may exchange audit and other information with the department of revenue and may do any of the following:

66.0615(2)(a) (a) If a municipality or district has probable cause to believe that the correct amount of room tax has not been assessed or that the tax return is not correct, inspect and audit the financial records of any person subject to sub. (1m) pertaining to the furnishing of accommodations to determine whether the correct amount of room tax is assessed and whether any room tax return is correct.

66.0615(2)(b) (b) Enact a schedule of forfeitures, not to exceed 5% of the tax under sub. (1m) or par. (c), to be imposed on any person subject to sub. (1m) who fails to comply with a request to inspect and audit the person's financial records under par. (a).

66.0615(2)(c) (c) Determine the tax under sub. (1m) according to its best judgment if a person required to make a return fails, neglects or refuses to do so for the amount, in the manner and form and within the time prescribed by the municipality or district.

66.0615(2)(d) (d) Require each person who is subject to par. (c) to pay an amount of taxes that the municipality or district determines to be due under par. (c) plus interest at the rate of 1% per month on the unpaid balance. No refund or modification of the payment determined may be granted until the person files a correct room tax return and permits the municipality or district to inspect and audit his or her financial records under par. (a).

66.0615(2)(e) (e) Enact a schedule of forfeitures, not to exceed 25% of the room tax due for the previous year under sub. (1m) or par. (c) or $5,000, whichever is less, to be imposed for failure to pay the tax under sub. (1m).

66.0615(3) (3) The municipality shall provide by ordinance and the district shall provide by resolution for the confidentiality of information obtained under sub. (2) but shall provide exceptions for persons using the information in the discharge of duties imposed by law or of the duties of their office or by order of a court. The municipality or district may provide for the publishing of statistics classified so as not to disclose the identity of particular returns. The municipality or district shall provide that persons violating ordinances or resolutions enacted under this subsection may be required to forfeit not less than $100 nor more than $500.

66.0615 History History: 1983 a. 189, 514; 1993 a. 263, 467, 491; 1999 a. 9; 1999 a. 150 ss. 565 to 567; Stats. 1999 s. 66.0615; 2003 a. 203; 2005 a. 135; 2007 a. 20; 2009 a. 2; 2011 a. 18, 32; 2013 a. 20.

66.0615 Annotation A city was authorized to enact a room tax. The gross receipts method was a fair and reasonable way of calculating the tax. Blue Top Motel, Inc. v. City of Stevens Point, 107 Wis. 2d 392, 320 N.W.2d 172 (1982).

66.0615 Annotation Under sub. (1) (am), this section favors expenditures to construct or improve convention facilities. However, sub. (1) (am), only addresses when a municipality may impose a room tax rate of greater than 8% and is irrelevant when the city has not exceeded that maximum. The only restrictions the rest of the statute places on the use of room tax monies are found in sub. (1m) (d), which directs a municipality to spend a certain percentage on "tourism promotion and development, which means the promotion and development of travel for recreational, business, or educational purposes. English Manor Bed and Breakfast v. City of Sheboygan, 2006 WI App 91, 292 Wis. 2d 762, 716 N.W.2d 531, 05-1358.



66.0617 Impact fees.

66.0617  Impact fees.

66.0617(1)(1)  Definitions. In this section:

66.0617(1)(a) (a) "Capital costs" means the capital costs to construct, expand or improve public facilities, including the cost of land, and including legal, engineering and design costs to construct, expand or improve public facilities, except that not more than 10% of capital costs may consist of legal, engineering and design costs unless the municipality can demonstrate that its legal, engineering and design costs which relate directly to the public improvement for which the impact fees were imposed exceed 10% of capital costs. "Capital costs" does not include other noncapital costs to construct, expand or improve public facilities, vehicles; or the costs of equipment to construct, expand or improve public facilities.

66.0617(1)(b) (b) "Developer" means a person that constructs or creates a land development.

66.0617(1)(c) (c) "Impact fees" means cash contributions, contributions of land or interests in land or any other items of value that are imposed on a developer by a municipality under this section.

66.0617(1)(d) (d) "Land development" means the construction or modification of improvements to real property that creates additional residential dwelling units within a municipality or that results in nonresidential uses that create a need for new, expanded or improved public facilities within a municipality.

66.0617(1)(e) (e) "Municipality" means a city, village, or town.

66.0617(1)(f) (f) "Public facilities" means all of the following:

66.0617(1)(f)1. 1. Highways as defined in s. 340.01 (22), and other transportation facilities, traffic control devices, facilities for collecting and treating sewage, facilities for collecting and treating storm and surface waters, facilities for pumping, storing, and distributing water, parks, playgrounds, and land for athletic fields, solid waste and recycling facilities, fire protection facilities, law enforcement facilities, emergency medical facilities and libraries. "Public facilities" does not include facilities owned by a school district.

66.0617(1)(f)2. 2. Notwithstanding subd. 1., with regard to impact fees that were first imposed before June 14, 2006, "public facilities" includes other recreational facilities that were substantially completed by June 14, 2006. This subdivision does not apply on or after January 1, 2018.

66.0617(1)(g) (g) "Service area" means a geographic area delineated by a municipality within which there are public facilities.

66.0617(1)(h) (h) "Service standard" means a certain quantity or quality of public facilities relative to a certain number of persons, parcels of land or other appropriate measure, as specified by the municipality.

66.0617(2) (2) General.

66.0617(2)(a)(a) A municipality may enact an ordinance under this section that imposes impact fees on developers to pay for the capital costs that are necessary to accommodate land development.

66.0617(2)(b) (b) Subject to par. (c), this section does not prohibit or limit the authority of a municipality to finance public facilities by any other means authorized by law, except that the amount of an impact fee imposed by a municipality shall be reduced, under sub. (6) (d), to compensate for any other costs of public facilities imposed by the municipality on developers to provide or pay for capital costs.

66.0617(2)(c) (c) Beginning on May 1, 1995, a municipality may impose and collect impact fees only under this section.

66.0617(3) (3) Public hearing; notice. Before enacting an ordinance that imposes impact fees, or amending an existing ordinance that imposes impact fees, a municipality shall hold a public hearing on the proposed ordinance or amendment. Notice of the public hearing shall be published as a class 1 notice under ch. 985, and shall specify where a copy of the proposed ordinance or amendment and the public facilities needs assessment may be obtained.

66.0617(4) (4) Public facilities needs assessment.

66.0617(4)(a)(a) Before enacting an ordinance that imposes impact fees or amending an ordinance that imposes impact fees by revising the amount of the fee or altering the public facilities for which impact fees may be imposed, a municipality shall prepare a needs assessment for the public facilities for which it is anticipated that impact fees may be imposed. The public facilities needs assessment shall include, but not be limited to, the following:

66.0617(4)(a)1. 1. An inventory of existing public facilities, including an identification of any existing deficiencies in the quantity or quality of those public facilities, for which it is anticipated that an impact fee may be imposed.

66.0617(4)(a)2. 2. An identification of the new public facilities, or improvements or expansions of existing public facilities, that will be required because of land development for which it is anticipated that impact fees may be imposed. This identification shall be based on explicitly identified service areas and service standards.

66.0617(4)(a)3. 3. A detailed estimate of the capital costs of providing the new public facilities or the improvements or expansions in existing public facilities identified in subd. 2., including an estimate of the cumulative effect of all proposed and existing impact fees on the availability of affordable housing within the municipality.

66.0617(4)(b) (b) A public facilities needs assessment or revised public facilities needs assessment that is prepared under this subsection shall be available for public inspection and copying in the office of the clerk of the municipality at least 20 days before the hearing under sub. (3).

66.0617(5) (5) Differential fees, impact fee zones.

66.0617(5)(a)(a) An ordinance enacted under this section may impose different impact fees on different types of land development.

66.0617(5)(b) (b) An ordinance enacted under this section may delineate geographically defined zones within the municipality and may impose impact fees on land development in a zone that differ from impact fees imposed on land development in other zones within the municipality. The public facilities needs assessment that is required under sub. (4) shall explicitly identify the differences, such as land development or the need for those public facilities, which justify the differences between zones in the amount of impact fees imposed.

66.0617(6) (6) Standards for impact fees. Impact fees imposed by an ordinance enacted under this section:

66.0617(6)(a) (a) Shall bear a rational relationship to the need for new, expanded or improved public facilities that are required to serve land development.

66.0617(6)(b) (b) May not exceed the proportionate share of the capital costs that are required to serve land development, as compared to existing uses of land within the municipality.

66.0617(6)(c) (c) Shall be based upon actual capital costs or reasonable estimates of capital costs for new, expanded or improved public facilities.

66.0617(6)(d) (d) Shall be reduced to compensate for other capital costs imposed by the municipality with respect to land development to provide or pay for public facilities, including special assessments, special charges, land dedications or fees in lieu of land dedications under ch. 236 or any other items of value.

66.0617(6)(e) (e) Shall be reduced to compensate for moneys received from the federal or state government specifically to provide or pay for the public facilities for which the impact fees are imposed.

66.0617(6)(f) (f) May not include amounts necessary to address existing deficiencies in public facilities.

66.0617(6)(g) (g) Shall be payable by the developer or the property owner to the municipality in full upon the issuance of a building permit by the municipality.

66.0617(7) (7) Low-cost housing. An ordinance enacted under this section may provide for an exemption from, or a reduction in the amount of, impact fees on land development that provides low-cost housing, except that no amount of an impact fee for which an exemption or reduction is provided under this subsection may be shifted to any other development in the land development in which the low-cost housing is located or to any other land development in the municipality.

66.0617(8) (8) Requirements for impact fee revenues. Revenues from each impact fee that is imposed shall be placed in a separate segregated interest-bearing account and shall be accounted for separately from the other funds of the municipality. Impact fee revenues and interest earned on impact fee revenues may be expended only for the particular capital costs for which the impact fee was imposed, unless the fee is refunded under sub. (9).

66.0617(9) (9) Refund of impact fees.

66.0617(9)(a)(a) Subject to pars. (b), (c), and (d), and with regard to an impact fee that is collected after April 10, 2006, an ordinance enacted under this section shall specify that impact fees that are collected by a municipality within 7 years of the effective date of the ordinance, but are not used within 10 years after the effective date of the ordinance to pay the capital costs for which they were imposed, shall be refunded to the current owner of the property with respect to which the impact fees were imposed, along with any interest that has accumulated, as described in sub. (8). The ordinance shall specify, by type of public facility, reasonable time periods within which impact fees must be spent or refunded under this subsection, subject to the 10-year limit in this paragraph and the extended time period specified in par. (b). In determining the length of the time periods under the ordinance, a municipality shall consider what are appropriate planning and financing periods for the particular types of public facilities for which the impact fees are imposed.

66.0617(9)(b) (b) The 10-year time limit for using impact fees that is specified under par. (a) may be extended for 3 years if the municipality adopts a resolution stating that, due to extenuating circumstances or hardship in meeting the 10-year limit, it needs an additional 3 years to use the impact fees that were collected. The resolution shall include detailed written findings that specify the extenuating circumstances or hardship that led to the need to adopt a resolution under this paragraph.

66.0617(9)(c) (c)

66.0617(9)(c)1.1. An impact fee that was collected before January 1, 2003, must be used for the purpose for which it was imposed not later than December 31, 2012. Any such fee that is not used by that date shall be refunded to the current owner of the property with respect to which the impact fee was imposed, along with any interest that has accumulated, as described in sub. (8).

66.0617(9)(c)2. 2. An impact fee that was collected after December 31, 2002, and before April 11, 2006, must be used for the purpose for which it was imposed not later than the first day of the 120th month beginning after the date on which the fee was collected. Any such fee that is not used by that date shall be refunded to the current owner of the property with respect to which the impact fee was imposed, along with any interest that has accumulated, as described in sub. (8).

66.0617(9)(d) (d) With regard to an impact fee that is collected after April 10, 2006, and that is collected more than 7 years after the effective date of the ordinance, such impact fees shall be used within a reasonable period of time after they are collected to pay the capital costs for which they were imposed, or they shall be refunded to the current owner of the property with respect to which the impact fees were imposed, along with any interest that has accumulated, as described in sub. (8).

66.0617(10) (10) Appeal. A municipality that enacts an impact fee ordinance under this section shall, by ordinance, specify a procedure under which a developer upon whom an impact fee is imposed has the right to contest the amount, collection or use of the impact fee to the governing body of the municipality.

66.0617 History History: 1993 a. 305; 1997 a. 27; 1999 a. 150 s. 524; Stats. 1999 s. 66.0617; 2005 a. 203, 477; 2007 a. 44, 96; 2009 a. 180.

66.0617 Annotation An association of developers had standing to challenge the use of impact fees. As long as individual developers had a personal stake in the controversy, the association could contest the use of impact fees on their behalf. Further, individual developers subject to the impact fees do have the right to bring their own separate challenges. Metropolitan Builders Association of Greater Milwaukee v. Village of Germantown, 2005 WI App 103, 282 Wis. 2d 458, 698 N.W.2d 301, 04-1433.

66.0617 Annotation Sub. (6) allows a municipality to impose impact fees for a general type of facility without committing itself to any particular proposal before charging the fees. The needs assessment must simply contain a good-faith and informed estimate of the sort of costs the municipality expects to incur for the kind of facility it plans to provide. Sub. (9) requires impact fees ordinances to specify only the type of facility for which fees are imposed. A municipality must be allowed flexibility to deal with the contingencies inherent in planning. Metropolitan Builders Association of Greater Milwaukee v. Village of Germantown, 2005 WI App 103, 282 Wis. 2d 458, 698 N.W.2d 301, 04-1433.

66.0617 Annotation Subs. (2) and (6) (b) authorize municipalities to hold developers responsible only for the portion of capital costs whose necessity is attributable to their developments. A municipality cannot expect developers' money to subsidize the existing residents' proportionate share of the costs. If impact fees revenues exceed the developers' proportionate share of the capital costs of a project, the municipality must return those fees to the current owners of the properties for which developers paid the fees. Metropolitan Builders Association of Greater Milwaukee v. Village of Germantown, 2005 WI App 103, 282 Wis. 2d 458, 698 N.W.2d 301, 04-1433.

66.0617 Annotation When the plaintiff home builders association alleged a town enacted an impact fee ordinance that disproportionately imposed the town's costs on development and the ordinance contained a mechanism for appealing these issues, but the association did not use it, the circuit court did not erroneously exercise its discretion when it concluded the association should have used the ordinance's appeal process before bringing its claims to court. St. Croix Valley Home Builders Association, Inc. v. Township of Oak Grove, 2010 WI App 96, 327 Wis. 2d 510, 787 N.W.2d 454, 09-2166.

66.0617 Annotation Rough Proportionality and Wisconsin's New Impact Fee. Ishikawa. Wis. Law. March 1995.



66.0619 Public improvement bonds: issuance.

66.0619  Public improvement bonds: issuance.

66.0619(1) (1) A municipality, in addition to any other authority to borrow money and issue its municipal obligations, may borrow money and issue its public improvement bonds to finance the cost of construction or acquisition, including site acquisition, of any revenue-producing public improvement of the municipality. In this section, unless the context or subject matter otherwise requires:

66.0619(1)(a) (a) "Debt service" means the amount of principal, interest and premium due and payable with respect to public improvement bonds.

66.0619(1)(b) (b) "Deficiency" means the amount by which debt service required to be paid in a calendar year exceeds the amount of revenues estimated to be derived from the ownership and operation of the public improvement for the calendar year, after first subtracting from the estimated revenues the estimated cost of paying the expenses of operating and maintaining the public improvement for the calendar year.

66.0619(1)(c) (c) "Municipality" means a county, sanitary district, public inland lake protection and rehabilitation district, town, city or village.

66.0619(1)(d) (d) "Public improvement" means any public improvement which a municipality may lawfully own and operate from which the municipality expects to derive revenues.

66.0619(2) (2) The governing body of the municipality proposing to issue public improvement bonds shall adopt a resolution authorizing their issuance. The resolution shall set forth the amount of bonds authorized, or a sum not to exceed a stated amount, and the purpose for which the bonds are to be issued. The resolution shall prescribe the terms, form and contents of the bonds and other matters that the governing body considers necessary or advisable. The bonds may be in any denomination of not less than $1,000, shall bear interest payable annually or semiannually, shall be payable not later than 20 years from the date of the bonds, at times and places that the governing body determines, and may be subject to redemption prior to maturity on terms and conditions that the governing body determines. The bonds may be issued either payable to bearer with interest coupons attached to the bonds or may be registered under s. 67.09. The bonds may be sold at public competitive sale or by private negotiation. Sections 67.08 and 67.10 apply to public improvement bonds, except insofar as they are in conflict with this section, in which case this section controls.

66.0619(2m) (2m)

66.0619(2m)(a)(a) A resolution, adopted under sub. (2) by the governing body of a municipality, need not be submitted to the electors of the municipality for approval, unless within 30 days after the resolution is adopted there is filed with the clerk of the municipality a petition, conforming to the requirements of s. 8.40 and requesting a referendum on the resolution, signed by electors numbering at least 10% of the votes cast in the municipality for governor at the last general election. A resolution, adopted under sub. (2), may be submitted by the governing body of the municipality to the electors without waiting for the filing of a petition.

66.0619(2m)(b) (b) If a referendum is to be held on a resolution, the municipal governing body shall file the resolution as provided in s. 8.37 and shall direct the municipal clerk to call a special election for the purpose of submitting the resolution to the electors for a referendum on approval or rejection. In lieu of a special election, the municipal governing body may specify that the election be held at the next succeeding spring primary or election or partisan primary or general election.

66.0619(2m)(c) (c) The municipal clerk shall publish a class 2 notice, under ch. 985, containing a statement of the purpose of the referendum, giving the amount of the bonds proposed to be issued and the purpose for which they will be issued, and stating the time and places of holding the election and the hours during which the polls will be open.

66.0619(2m)(d) (d) The referendum shall be held and conducted and the votes cast shall be canvassed as at regular municipal elections and the results certified to the municipal clerk. A majority of all votes cast in the municipality decides the question.

66.0619(3) (3) The reasonable cost and value of any services rendered by the public improvement to the municipality shall be charged against the municipality and shall be paid by it in monthly installments.

66.0619(4) (4)

66.0619(4)(a)(a) Gross revenues derived from the ownership and operation of the public improvement shall be first pledged to debt service on issued public improvement bonds. When in excess of debt service, the revenues are subject to all of the following requirements set by resolution or ordinance of the governing body fixing:

66.0619(4)(a)1. 1. The proportion of revenues of the public improvement necessary for the reasonable and proper operation and maintenance of the public improvement.

66.0619(4)(a)2. 2. The proportion of revenues necessary for the payment of debt service on the public improvement bonds. The revenues shall be paid into a special fund in the treasury of the municipality known as the "Public Improvement Bond Account".

66.0619(4)(b) (b) At any time after one year's operation, the governing body may recompute the proportion of revenues assignable under par. (a) based upon experience of operation.

66.0619(4)(c) (c) All funds on deposit in a public improvement bond account, which are not immediately required for the purposes specified in this section, shall be invested in accordance with s. 66.0605.

66.0619(5) (5) Annually, on or before August 1 the officer or department of the municipality responsible for the operation of the public improvement shall file with the governing body, or its designated representative, a detailed statement setting forth the amount of the debt service on the public improvement bonds issued for the public improvement for the succeeding calendar year and an estimate for that year of the total revenues to be derived from the ownership and operation of the public improvement and the total cost of operating and maintaining the public improvement.

66.0619(6) (6)

66.0619(6)(a)(a) If it is determined that there will be a deficiency for the ensuing calendar year, the municipality shall make up the deficiency, but the obligation to do so is limited to a sum which does not cause the municipality to exceed its municipal debt limits. The deficiency may be made up by the municipality from any available revenues, including a tax levy. The amount contributed by the municipality shall be deposited in the public improvement bond account and applied to the payment of debt service. Taxes levied under this paragraph are not subject to statutory limitations of rate or amount.

66.0619(6)(b) (b) The amount of any deficiency determined under par. (a) for the ensuing calendar year shall be related to the total debt service for that year. The ratio determines the outstanding indebtedness of the issue to be reflected as part of the municipality's indebtedness for the year.

66.0619(7) (7) If revenue bonds have been issued by a municipality pursuant to law and an ordinance authorizing their issuance without limitation as to amount has been enacted by the governing body of the municipality, public improvement bonds may be issued under the ordinance with the same effect as though they were revenue bonds. The bonds are public improvement bonds and this section applies to the bonds, except that nothing contained in this subsection shall impair the contract between the municipality and the holders of outstanding revenue bonds. Liens created in favor of any outstanding revenue bonds issued under the ordinance apply to public improvement bonds issued under this subsection. The public improvement bonds are payable on a parity with the revenue bonds issued under the ordinance if the public improvement bonds are issued in compliance with the requirements of the ordinance for the issuance of parity bonds under the ordinance.

66.0619 History History: 1971 c. 188; 1975 c. 62, 197; 1983 a. 24, 189; 1983 a. 207 s. 93 (4); 1989 a. 192; 1999 a. 150 s. 162; Stats. 1999 s. 66.0619; 1999 a. 182 s. 203; 2011 a. 75.



66.0621 Revenue obligations.

66.0621  Revenue obligations.

66.0621(1)(1) In this section:

66.0621(1)(a) (a) "Municipality" means a city, village, town, county, commission created by contract under s. 66.0301, public inland lake protection and rehabilitation district established under s. 33.23, 33.235 or 33.24, metropolitan sewerage district created under ss. 200.01 to 200.15 and 200.21 to 200.65, town sanitary district under subch. IX of ch. 60, a local professional baseball park district created under subch. III of ch. 229, a local professional football stadium district created under subch. IV of ch. 229, a local cultural arts district created under subch. V of ch. 229 or a municipal water district or power district under ch. 198 and any other public or quasi-public corporation, officer, board or other public body empowered to borrow money and issue obligations to repay the money and obligations out of revenues. "Municipality" does not include the state or a local exposition district created under subch. II of ch. 229.

66.0621(1)(b) (b) "Public utility" means any revenue producing facility or enterprise owned by a municipality and operated for a public purpose as defined in s. 67.04 (1) (b) including garbage incinerators, toll bridges, swimming pools, tennis courts, parks, playgrounds, golf links, bathing beaches, bathhouses, street lighting, city halls, village halls, town halls, courthouses, jails, schools, cooperative educational service agencies, hospitals, homes for the aged or indigent, child care centers, regional projects, waste collection and disposal operations, sewerage systems, local professional baseball park facilities, local professional football stadium facilities, local cultural arts facilities, and any other necessary public works projects undertaken by a municipality.

66.0621(1)(c) (c) "Revenue" means all moneys received from any source by a public utility and all rentals and fees and, in the case of a local professional baseball park district created under subch. III of ch. 229 includes tax revenues deposited into a special fund under s. 229.685 and payments made into a special debt service reserve fund under s. 229.74 and, in the case of a local professional football stadium district created under subch. IV of ch. 229 includes tax revenues deposited into a special fund under s. 229.825 and payments made into a special debt service reserve fund under s. 229.830.

66.0621(2) (2) This section does not limit the authority of a municipality to acquire, own, operate and finance in the manner provided in this section a source of water and necessary transmission facilities, including all real and personal property, beyond its corporate limits. A source of water 50 miles beyond a municipality's corporate limits shall be within the municipality's authority.

66.0621(3) (3) A municipality may, by action of its governing body, provide for purchasing, acquiring, leasing, constructing, extending, adding to, improving, conducting, controlling, operating or managing a public utility, motor bus or other systems of public transportation from the general fund, or from the proceeds of municipal obligations, including revenue bonds. An obligation created under sub. (4) or (5) is not an indebtedness of the municipality, and shall not be included in arriving at the constitutional debt limitation.

66.0621(4) (4) If payment of obligations is provided by revenue bonds, the following is the procedure for payment:

66.0621(4)(a) (a)

66.0621(4)(a)1.1. The governing body of the municipality, by ordinance or resolution, shall order the issuance and sale of bonds, executed as provided in s. 67.08 (1) and payable at times not exceeding 40 years from the date of issuance, and at places, that the governing body of the municipality determines. The bonds shall be payable only out of the special redemption fund. Each bond shall include a statement that it is payable only from the special redemption fund, naming the ordinance or resolution creating it, and that it does not constitute an indebtedness of the municipality. The bonds may be issued either as registered bonds under s. 67.09 or as coupon bonds payable to bearer. Bonds shall be sold in the manner and upon the terms determined by the governing body of the municipality.

66.0621(4)(a)2. 2. Interest, if any, on bonds shall be paid at least annually to bondholders. Payment of principal on the bonds shall commence not later than 3 years after the date of issue or 2 years after the estimated date that construction will be completed, whichever is later. After the commencement of the payment of principal on the bonds, at least annually, the municipality shall make principal payments and, if any, interest payments to bondholders or provide by ordinance or resolution that payments be made into a separate fund for payment to bondholders as specified in the ordinance or resolution authorizing the issuance of the bonds. The amount of the annual debt service payments made or provided for shall be reasonable in accordance with prudent municipal utility management practices.

66.0621(4)(a)3. 3. All revenue bonds may contain a provision authorizing redemption of the bonds, in whole or in part, at stipulated prices, at the option of the municipality on any interest payment date. The governing body of a municipality may provide in a contract for purchasing, acquiring, leasing, constructing, extending, adding to, improving, conducting, controlling, operating or managing a public utility, that payment shall be made in bonds at not less than 95% of the par value of the bonds.

66.0621(4)(b) (b) All moneys received from bonds issued under this section shall be applied solely for purchasing, acquiring, leasing, constructing, extending, adding to, improving, conducting, controlling, operating or managing a public utility, and in the payment of the cost of subsequent necessary additions, improvements and extensions. Bonds issued under this section shall be secured by a pledge of the revenues of the public utility to the holders of the bonds and to the holders of coupons of the bonds and may be additionally secured by a mortgage lien upon the public utility to the holders of the bonds and to the holders of coupons of the bonds. If a mortgage lien is created by ordinance or resolution, the lien is perfected by publication of the ordinance or resolution or by recording of the ordinance or resolution in the records of the municipality. In addition, the municipality may record the lien by notifying the register of deeds of the county in which the public utility is located concerning its issuance of bonds. If the register of deeds receives notice from the municipality, the register of deeds shall record any mortgage lien created. The public utility remains subject to the pledge and, if created, the mortgage lien until the payment in full of the principal and interest of the bonds. Upon repayment of bonds for which a mortgage lien has been created, the register of deeds shall, upon notice from the municipality, record a satisfaction of the mortgage lien. Any holder of a bond or of coupons attached to a bond may protect and enforce this pledge and, if created, the mortgage lien and compel performance of all duties required of the municipality by this section. A municipality may provide for additions, extensions and improvements to a public utility that it owns by additional issues of bonds under this section. The additional issues of bonds are subordinate to all prior issues of bonds under this section, but a municipality may in the ordinance or resolution authorizing bonds permit the issue of additional bonds on a parity with prior issues. A municipality may issue new bonds under this section to provide funds for refunding any outstanding municipal obligations, including interest, issued for any of the purposes stated in sub. (3). Refunding bonds issued under this section are subject to all of the following provisions:

66.0621(4)(b)1. 1. Refunding bonds may be issued to refinance more than one issue of outstanding municipal obligations notwithstanding that the outstanding municipal obligations may have been issued at different times and may be secured by the revenues of more than one public utility. Public utilities may be operated as a single public utility, subject to contract rights vested in holders of bonds or promissory notes being refinanced. A determination by the governing body of a municipality that any refinancing is advantageous or necessary to the municipality is conclusive.

66.0621(4)(b)4. 4. The refunding bonds are not an indebtedness of a municipality, and shall not be included in arriving at the constitutional debt limitation.

66.0621(4)(b)5. 5. The governing body of a municipality may include a provision in any ordinance or resolution authorizing the issuance of refunding bonds pledging all or part of the revenues of any public utility or utilities originally financed, extended or improved from the proceeds of any of the municipal obligations being refunded, and pledging all or part of the surplus income derived from the investment of a trust created in relation to the refunding.

66.0621(4)(b)6. 6. This subsection constitutes full authority for the authorization and issuance of refunding bonds and for all other acts authorized by this subsection to be done or performed and the refunding bonds may be issued under this subsection without regard to the requirements, restrictions or procedural provisions contained in any other law.

66.0621(4)(c) (c) The governing body of a municipality shall, in the ordinance or resolution authorizing the issuance of bonds, establish a system of funds and accounts and provide for sufficient revenues to operate and maintain the public utility and to provide fully for annual debt service requirements of bonds issued under this section. The governing body of a municipality may establish a fund or account for depreciation of assets of the public utility.

66.0621(4)(d) (d) If a governing body of a municipality creates a depreciation fund under par. (c) it shall use the funds set aside to restore any deficiency in the special redemption fund specified in par. (e) for the payment of the principal and interest due on the bonds and for the creation and maintenance of any reserves established by the bond ordinance or resolution to secure these payments. If the special redemption fund is sufficient for these purposes, moneys in the depreciation fund may be expended for repairs, replacements, new constructions, extensions or additions of the public utility. Accumulations of the depreciation fund may be invested and the income from the investment shall be deposited in the depreciation fund.

66.0621(4)(e) (e) The governing body of a municipality shall by ordinance or resolution create a special fund in the treasury of the municipality to be identified as "the .... special redemption fund" into which shall be paid the amount which is set aside for the payment of the principal and interest due on the bonds and for the creation and maintenance of any reserves established by bond ordinance or resolution to secure these payments.

66.0621(4)(f) (f) At the close of the public utility's fiscal year, if any surplus has accumulated in any of the funds specified in this subsection, it may be disposed of in the order set forth under s. 66.0811 (2).

66.0621(4)(g) (g) The reasonable cost and value of any service rendered to a municipality by a public utility shall be charged against the municipality and shall be paid by it in installments.

66.0621(4)(h) (h) The rates for all services rendered by a public utility to a municipality or to other consumers shall be reasonable and just, taking into account and consideration the value of the public utility, the cost of maintaining and operating the public utility, the proper and necessary allowance for depreciation of the public utility, and a sufficient and adequate return upon the capital invested.

66.0621(4)(i) (i) The governing body of a municipality may adopt all ordinances and resolutions necessary to carry into effect this subsection. An ordinance or resolution providing for the issuance of bonds may contain such provisions or covenants, without limiting the generality of the power to adopt an ordinance or resolution, as are considered necessary or desirable for the security of bondholders or the marketability of the bonds. The provisions or covenants may include but are not limited to provisions relating to the sufficiency of the rates or charges to be made for service, maintenance and operation, improvements or additions to and sale or alienation of the public utility, insurance against loss, employment of consulting engineers and accountants, records and accounts, operating and construction budgets, establishment of reserve funds, issuance of additional bonds, and deposit of the proceeds of the sale of the bonds or revenues of the public utility in trust, including the appointment of depositories or trustees. An ordinance or resolution authorizing the issuance of bonds or other obligations payable from revenues of a public utility constitutes a contract with the holder of bonds or other obligations issued pursuant to the ordinance or resolution.

66.0621(4)(j) (j) The ordinance or resolution required under par. (c) may set apart bonds equal to the amount of any secured debt or charge subject to which a public utility may be purchased, acquired, leased, constructed, extended, added to or improved. The ordinance or resolution shall set aside for interest and debt service fund from the income and revenues of the public utility a sum sufficient to comply with the requirements of the instrument creating the lien, or, if the instrument does not make any provision for it, the ordinance or resolution shall fix the amount which shall be set aside into a secured debt fund from month to month for interest on the secured debt, and a fixed amount or proportion not exceeding a stated sum, which shall be not less than 1% of the principal, to be set aside into the fund to pay the principal of the debt. Any surplus after satisfying the debt may be transferred to the special redemption fund. Public utility bonds set aside for the debt may be issued to an amount sufficient with the amount then in the debt service fund to pay and retire the debt or any portion of it. The bonds may be issued at not less than 95% of the par value in exchange for, or satisfaction of, the secured debt, or may be sold in the manner provided in this paragraph, and the proceeds applied in payment of the secured debt at maturity or before maturity by agreement with the holder. The governing body of a municipality and the owners of a public utility acquired, purchased, leased, constructed, extended, added to or improved under this paragraph may contract that public utility bonds providing for the secured debt or for the whole purchase price shall be deposited with a trustee or depository and released from deposit to secure the payment of the debt.

66.0621(4)(k) (k) A municipality purchasing, acquiring, leasing, constructing, extending, adding to or improving, conducting, controlling, operating or managing a public utility subject to a mortgage or deed of trust by the vendor or the vendor's predecessor in title to secure the payment of outstanding and unpaid bonds made by the vendor or the vendor's predecessor in title, may readjust, renew, consolidate or extend the obligation evidenced by the outstanding bonds and continue the lien of the mortgage, securing the mortgage by issuing bonds to refund the outstanding mortgage or revenue bonds at or before their maturity. The refunding bonds are payable only out of a special redemption fund created and set aside by ordinance or resolution under par. (e). The refunding bonds shall be secured by a mortgage lien upon the public utility, and the municipality may adopt all ordinances or resolutions and take all proceedings, following the procedure under this subsection. The lien has the same priority on the public utility as the mortgage securing the outstanding bonds, unless otherwise expressly provided in the proceedings of the governing body of the municipality.

66.0621(4)(L) (L)

66.0621(4)(L)1.1. If the governing body of a municipality, by ordinance or resolution, declares its intentions to authorize the issuance or sale of revenue bonds under this section, the governing body may, prior to issuance of the bonds and in anticipation of their sale, authorize the issuance of bond anticipation notes by the adoption of a resolution or ordinance. The notes shall be named "bond anticipation notes". Bond anticipation notes may be issued for the purposes for which the municipality has authority to issue revenue bonds. The ordinance or resolution authorizing the bond anticipation notes shall state the purposes for which the bond anticipation notes are to be issued and shall set forth a covenant of the municipality to issue the revenue bonds in an amount sufficient to retire the outstanding bond anticipation notes. The ordinance or resolution may contain other covenants and provisions, including a description of the terms of the revenue bonds to be issued. The municipality may pledge revenues of the public utility to payment of the principal and interest on the bond anticipation notes. Prior to issuance of the bond anticipation notes, the governing body may adopt an ordinance or resolution authorizing the revenue bonds.

66.0621(4)(L)2. 2. Bond anticipation notes may be issued for periods of up to 5 years and may, by ordinance or resolution of the governing body of a municipality, be refunded one or more times, if the refunding bond anticipation notes do not exceed 5 years in term and if they will be paid within 10 years after the date of issuance of the original bond anticipation notes. Bond anticipation notes shall be executed as provided in s. 67.08 (1) and may be registered under s. 67.09. These notes shall state the sources from which they are payable. Bond anticipation notes are not an indebtedness of the municipality issuing them, and no lien may be created or attached with respect to any property of the municipality as a consequence of the issuance of the notes.

66.0621(4)(L)3. 3. Any funds derived from the issuance and sale of revenue bonds under this section and issued subsequent to the execution and sale of bond anticipation notes constitute a trust fund, and the fund shall be expended first for the payment of principal and interest of the bond anticipation notes, and then may be expended for other purposes set forth in the ordinance or resolution authorizing the revenue bonds. No bond anticipation notes may be issued unless a financial officer of the municipality certifies to the governing body of the municipality that contracts with respect to additions, improvements and extensions are to be let and that the proceeds of the notes are required for the payment of the contracts.

66.0621(4)(L)4. 4. Following the issuance of the bond anticipation notes, revenues of the public utility may be paid into a fund to pay principal and interest on the bond anticipation notes, which moneys or any part of them may, by the ordinance or resolution authorizing the issuance of bond anticipation notes, be pledged for the payment of the principal of and interest on the notes. The ordinance or resolution shall pledge to the payment of the principal of the notes the proceeds of the sale of the revenue bonds in anticipation of the sale of which the notes were authorized to be issued and may provide for use of revenue of the public utility or other available funds for payment of principal on the notes. The notes are negotiable instruments.

66.0621(4)(L)6. 6. A municipality authorized to issue or sell bond anticipation notes under this paragraph may, in addition to the revenue sources or bond proceeds, appropriate funds out of its annual tax levy for the payment of the notes. The payment of the notes out of funds from a tax levy is not an obligation of the municipality to make any other appropriation.

66.0621(4)(L)7. 7. Bond anticipation notes are a legal form of investment for municipal funds under s. 66.0603 (1m).

66.0621(5) (5) A municipality which may own, purchase, acquire, lease, construct, extend, add to, improve, conduct, control, operate or manage any public utility may, by action of its governing body, in lieu of issuing bonds or levying taxes and in addition to any other lawful methods of paying obligations, provide for or secure the payment of the cost of purchasing, acquiring, leasing, constructing, extending, adding to, improving, conducting, controlling, operating or managing a public utility by pledging, assigning or otherwise hypothecating, shares of stock evidencing a controlling interest in a public utility, or the net earnings or profits derived, or to be derived, from the operation of the public utility. The municipality may enter into the contracts and may mortgage the public utility and issue obligations to carry out this subsection. A municipality may issue additional obligations under this section, but those obligations are subordinate to all prior obligations, except that the municipality may in the ordinance or resolution authorizing obligations under this subsection permit the issue of additional obligations on a parity with those previously issued.

66.0621(6) (6)

66.0621(6)(a)(a) Revenue bonds issued by a local professional baseball park district created under subch. III of ch. 229 are subject to the provisions in ss. 229.72 to 229.81.

66.0621(6)(b) (b) Revenue bonds issued by a local professional football stadium district created under subch. IV of ch. 229 are subject to the provisions in ss. 229.829 to 229.834.

66.0621(6)(c) (c) Revenue bonds issued by a local cultural arts district created under subch. V of ch. 229 are subject to the provisions in ss. 229.849 to 229.853.

66.0621 History History: 1973 c. 172; 1979 c. 268; 1981 c. 282; 1983 a. 24; 1983 a. 207 ss. 9 to 21, 93 (1), (3); 1987 a. 197; 1991 a. 316; 1993 a. 263; 1995 a. 56, 216, 225, 378; 1997 a. 35; 1999 a. 65; 1999 a. 150 ss. 175, 177; Stats. 1999 s. 66.0621; 1999 a. 167 ss. 33 to 36; 1999 a. 186 s. 45; 2001 a. 30, 105; 2005 a. 148; 2011 a. 239.

66.0621 Annotation A village has power to own and operate a home for the aged, finance the same under ss. 66.066 and 66.067 [now s. 66.0621], and to lease the facility to a nonprofit corporation, but probably could not lease to a profit corporation for operation. 62 Atty. Gen. 226.

66.0621 Annotation Wisconsin municipal debt finance: An outlook for the eighties. Schilling, Griggs and Ebert, 63 MLR 539 (1980).



66.0623 Refunding village, town, sanitary, and inland lake district bonds.

66.0623  Refunding village, town, sanitary, and inland lake district bonds. A village, town, town sanitary district established under s. 60.71 (1), or public inland lake protection and rehabilitation district established under ch. 33 that has undertaken to construct a combined sewer and water system and issued revenue bonds payable from the combined revenues of the system and that is unable to provide sufficient funds to complete the construction of the system and to meet maturing principal of the revenue bonds, may, with the consent of all of the holders of noncallable bonds, refund all or any part of its outstanding indebtedness, including revenue bonds, by issuing term bonds maturing in not more than 20 years, payable solely from the revenues of the combined sewer and water system and redeemable at par on any interest payment date. The bonds may be issued as provided in s. 66.0621 (4) and shall pledge income from hydrant rentals and all sewer and water charges and may contain any covenants authorized by law, except if bonds are issued under this section to refund floating indebtedness, the bonds are subject to the prior lien and claim of all bonds issued to refund revenue bonds issued prior to the refunding.

66.0623 History History: 1999 a. 150 s. 231; Stats. 1999 s. 66.0623; 2001 a. 30.



66.0625 Joint issuance of mass transit bonding.

66.0625  Joint issuance of mass transit bonding.

66.0625(1) (1) In this section:

66.0625(1)(a) (a) "Political subdivision" means a county, city, village or town.

66.0625(1)(b) (b) "Public transit body" means any transit or transportation commission or authority and public corporation established by law or by interstate compact to provide mass transportation services and facilities.

66.0625(2) (2) In addition to the provisions of any other statutes specifically authorizing cooperation between political subdivisions or public transit bodies, unless those statutes specifically exclude action under this section, any political subdivision or public transit body may, for mass transit purposes, issue bonds or, with any other political subdivision or public transit body, jointly issue bonds.

66.0625 History History: 1991 a. 282; 1999 a. 150 s. 604; Stats. 1999 s. 66.0625.



66.0627 Special charges for current services and energy and water efficiency improvement loans.

66.0627  Special charges for current services and energy and water efficiency improvement loans.

66.0627(1) (1) In this section:

66.0627(1)(a) (a) "Energy efficiency improvement" means an improvement to a residential, commercial, or industrial premises that reduces the usage of energy, or increases the efficiency of energy usage, at the premises.

66.0627(1)(b) (b) "Political subdivision" means a city, village, town, or county.

66.0627(1)(c) (c) "Service" includes snow and ice removal, weed elimination, street sprinkling, oiling and tarring, repair of sidewalks or curb and gutter, garbage and refuse disposal, recycling, storm water management, including construction of storm water management facilities, tree care, removal and disposition of dead animals under s. 60.23 (20), loan repayment under s. 70.57 (4) (b), soil conservation work under s. 92.115, and snow removal under s. 86.105.

66.0627(1)(d) (d) "Water efficiency improvement" means an improvement to a residential, commercial, or industrial premises that reduces the usage of water, or increases the efficiency of water usage, at the premises.

66.0627(2) (2) Except as provided in sub. (5), the governing body of a city, village or town may impose a special charge against real property for current services rendered by allocating all or part of the cost of the service to the property served. The authority under this section is in addition to any other method provided by law.

66.0627(3) (3)

66.0627(3)(a)(a) Except as provided in par. (b), the governing body of the city, village or town may determine the manner of providing notice of a special charge.

66.0627(3)(b) (b) Before a special charge for street tarring or the repair of sidewalks, curbs or gutters may be imposed, a public hearing shall be held by the governing body on whether the service in question will be funded in whole or in part by a special charge. Any interested person may testify at the hearing. Notice of the hearing shall be by class 1 notice under ch. 985, published at least 20 days before the hearing. A copy of the notice shall be mailed at least 10 days before the hearing to each interested person whose address is known or can be ascertained with reasonable diligence. The notice under this paragraph shall state the date, time and location of the hearing, the subject matter of the hearing and that any interested person may testify.

66.0627(4) (4) A special charge is not payable in installments. If a special charge is not paid within the time determined by the governing body, the special charge is delinquent. A delinquent special charge becomes a lien on the property against which it is imposed as of the date of delinquency. The delinquent special charge shall be included in the current or next tax roll for collection and settlement under ch. 74.

66.0627(5) (5) Except with respect to storm water management, including construction of storm water management facilities, no special charge may be imposed under this section to collect arrearages owed a municipal public utility.

66.0627(6) (6) If a special charge imposed under this section is held invalid because this section is found unconstitutional, the governing body may reassess the special charge under any applicable law.

66.0627(7) (7) Notwithstanding sub. (2), no political subdivision may enact an ordinance, or enforce an existing ordinance, that imposes a fee on the owner or occupant of property for a call for assistance that is made by the owner or occupant requesting law enforcement services that relate to any of the following:

66.0627(7)(a) (a) Domestic abuse, as defined in s. 813.12 (1) (am).

66.0627(7)(b) (b) Sexual assault, as described under ss. 940.225, 948.02, and 948.025.

66.0627(7)(c) (c) Stalking, as described in s. 940.32.

66.0627(8) (8)

66.0627(8)(a)(a) A political subdivision may make a loan, or enter into an agreement regarding loan repayments to a 3rd party for owner-arranged or lessee-arranged financing, to an owner or lessee of a premises located in the political subdivision for making or installing an energy efficiency improvement, a water efficiency improvement, or a renewable resource application to the premises. If a political subdivision makes a loan or enters into an agreement under this paragraph, the political subdivision may collect the loan repayment as a special charge under this section. Notwithstanding sub. (4), a special charge imposed under this paragraph may be collected in installments and may be included in the current or next tax roll for collection and settlement under ch. 74 even if the special charge is not delinquent.

66.0627(8)(b) (b) A political subdivision that imposes a special charge under par. (a) may permit special charge installments to be collected by a 3rd party that has provided financing for the improvement or application and may require that the 3rd party inform the political subdivision if a special charge installment is delinquent.

66.0627(8)(c) (c) An installment payment authorized under par. (a) that is delinquent becomes a lien on the property that benefits from the improvement or application as of the date of delinquency. A lien under this paragraph has the same priority as a special assessment lien.

66.0627(8)(d) (d) A political subdivision that, under par. (a), makes a loan to, or enters an agreement with, an owner for making or installing an improvement or application that costs $250,000 or more shall require the owner to obtain a written guarantee from the contractor or project engineer that the improvement or application will achieve a savings-to-investment ratio of greater than 1.0 and that the contract or engineer will annually pay the owner any shortfall in savings below this level. The political subdivision may determine the method by which a guarantee under this paragraph is enforced.

66.0627(8)(e) (e) If the making or installing of an improvement or application under par. (a) costs less than $250,000, the political subdivision may require a 3rd-party technical review of the projected savings of the improvement or application as a condition of making a loan or entering into an agreement under par. (a).

66.0627 History History: 1999 a. 150; 2007 a. 4, 184; 2009 a. 11, 272; 2011 a. 138.

66.0627 Annotation A special assessment against a church was not barred by s. 70.11 (4). Grace Episcopal v. Madison, 129 Wis. 2d 331, 385 N.W.2d 200 (Ct. App. 1986).

66.0627 Annotation A city may impose special charges for delinquent electric bills due a municipal utility. Laskaris v. City of Wisconsin Dells, 131 Wis. 2d 525, 389 N.W.2d 67 (Ct. App. 1986).

66.0627 Annotation The cost of service to a property under this section does not include the cost of legal services incurred by the municipality in defending against challenges to the removal of materials from a ditch under s. 88.90. Robinson v. Town of Bristol, 2003 WI App 97, 264 Wis. 2d 318, 667 N.W.2d 14, 02-1247.

66.0627 Annotation The examples given in sub. (1) are not meant to limit its application in any way, but merely to highlight possible uses. The special charge need only provide a service, not a benefit, to the property owner. Under s. 74.01 (4) a special charge is a charge against real property to compensate for all or part of the costs to a public body of providing services to the property. Rusk v. City of Milwaukee, 2007 WI App 7, 298 Wis. 2d 407, 727 N.W.2d 358, 05-2630.

66.0627 Annotation State property is not subject to assessment of special charges under former s. 66.60 (16) [now s. 66.0627]. 69 Atty. Gen. 269.



66.0628 Fees imposed by a political subdivision.

66.0628  Fees imposed by a political subdivision.

66.0628(1)(1) In this section:

66.0628(1)(a) (a) "Political subdivision" means a city, village, town, or county.

66.0628(1)(b) (b) "Reasonable relationship" means that the cost charged by a political subdivision for a service provided to a person may not exceed the political subdivision's reasonable direct costs that are associated with any activity undertaken by the political subdivision that is related to the fee.

66.0628(2) (2) Any fee that is imposed by a political subdivision shall bear a reasonable relationship to the service for which the fee is imposed.

66.0628(3) (3) If a political subdivision enters into a contract to purchase engineering, legal, or other professional services from another person and the political subdivision passes along the cost for such professional services to another person under a separate contract between the political subdivision and that person, the rate charged that other person for the professional services may not exceed the rate customarily paid for similar services by the political subdivision.

66.0628(4) (4)

66.0628(4)(a)(a) Any person aggrieved by a fee imposed by a political subdivision because the person does not believe that the fee bears a reasonable relationship to the service for which the fee is imposed may appeal the reasonableness of the fee to the tax appeals commission by filing a petition with the commission within 60 days after the fee's imposition, as provided under s. 73.01 (5) with respect to income or franchise tax cases, and the commission's decision may be reviewed under s. 73.015. For appeals brought under this subsection, the filing fee required under s. 73.01 (5) (a) does not apply.

66.0628(4)(b) (b) With regard to an appeal filed with the tax appeals commission under par. (a), the political subdivision shall bear the burden of proof to establish that a reasonable relationship exists between the fee imposed and the services for which the fee is imposed.

66.0628 History History: 2003 a. 134; 2007 a. 44; 2013 a. 20; s. 35.17 correction in (1) (b).



66.0701 Special assessments by local ordinance.

66.0701  Special assessments by local ordinance.

66.0701(1)(1) Except as provided in s. 66.0721, in addition to other methods provided by law, the governing body of a town, village or 2nd, 3rd or 4th class city may, by ordinance, provide that the cost of installing or constructing any public work or improvement shall be charged in whole or in part to the property benefited, and make an assessment against the property benefited in the manner that the governing body determines. The special assessment is a lien against the property from the date of the levy.

66.0701(2) (2) Every ordinance under this section shall contain provisions for reasonable notice and hearing. Any person against whose land a special assessment is levied under the ordinance may appeal in the manner prescribed in s. 66.0703 (12) within 40 days of the date of the final determination of the governing body.

66.0701 History History: 1983 a. 532; 1989 a. 322; 1999 a. 150 s. 544; Stats. 1999 s. 66.0701.

66.0701 Annotation An ordinance under this section may use police power as the basis for a special assessment. Mowers v. City of St. Francis, 108 Wis. 2d 630, 323 N.W.2d 157 (Ct. App. 1982).



66.0703 Special assessments, generally.

66.0703  Special assessments, generally.

66.0703(1) (1)

66.0703(1)(a)(a) Except as provided in s. 66.0721, as a complete alternative to all other methods provided by law, any city, town or village may, by resolution of its governing body, levy and collect special assessments upon property in a limited and determinable area for special benefits conferred upon the property by any municipal work or improvement; and may provide for the payment of all or any part of the cost of the work or improvement out of the proceeds of the special assessments.

66.0703(1)(b) (b) The amount assessed against any property for any work or improvement which does not represent an exercise of the police power may not exceed the value of the benefits accruing to the property. If an assessment represents an exercise of the police power, the assessment shall be upon a reasonable basis as determined by the governing body of the city, town or village.

66.0703(1)(c) (c) If any property that is benefited is by law exempt from assessment, the assessment shall be computed and shall be paid by the city, town or village.

66.0703(2) (2) The cost of any work or improvement to be paid in whole or in part by special assessment on property may include the direct and indirect cost, the resulting damages, the interest on bonds or notes issued in anticipation of the collection of the assessments, a reasonable charge for the services of the administrative staff of the city, town or village and the cost of any architectural, engineering and legal services, and any other item of direct or indirect cost that may reasonably be attributed to the proposed work or improvement. The amount to be assessed against all property for the proposed work or improvement shall be apportioned among the individual parcels in the manner designated by the governing body.

66.0703(3) (3) A parcel of land against which a special assessment has been levied for the sanitary sewer or water main laid in one of the streets that the parcel abuts is entitled to a deduction or exemption that the governing body determines to be reasonable and just under the circumstances of each case, when a special assessment is levied for the sanitary sewer or water main laid in the other street that the corner lot abuts. The governing body may allow a similar deduction or exemption from special assessments levied for any other public improvement.

66.0703(4) (4) Before the exercise of any powers conferred by this section, the governing body shall declare by preliminary resolution its intention to exercise the powers for a stated municipal purpose. The resolution shall describe generally the contemplated purpose, the limits of the proposed assessment district, the number of installments in which the special assessments may be paid, or that the number of installments will be determined at the hearing required under sub. (7), and direct the proper municipal officer or employee to make a report on the proposal. The resolution may limit the proportion of the cost to be assessed.

66.0703(5) (5) The report required by sub. (4) shall consist of:

66.0703(5)(a) (a) Preliminary or final plans and specifications.

66.0703(5)(b) (b) An estimate of the entire cost of the proposed work or improvement.

66.0703(5)(c) (c) Except as provided in par. (d), an estimate, as to each parcel of property affected, of:

66.0703(5)(c)1. 1. The assessment of benefits to be levied.

66.0703(5)(c)2. 2. The damages to be awarded for property taken or damaged.

66.0703(5)(c)3. 3. The net amount of the benefits over damages or the net amount of the damages over benefits.

66.0703(5)(d) (d) A statement that the property against which the assessments are proposed is benefited, if the work or improvement constitutes an exercise of the police power. If this paragraph applies, the estimates required under par. (c) shall be replaced by a schedule of the proposed assessments.

66.0703(6) (6) A copy of the report when completed shall be filed with the municipal clerk for public inspection. If property of the state may be subject to assessment under s. 66.0705, the municipal clerk shall file a copy of the report with the state agency which manages the property. If the assessment to the property of the state for a project, as defined under s. 66.0705 (2), is $50,000 or more, the state agency shall submit a request for approval of the assessment, with its recommendation, to the building commission. The building commission shall review the assessment and shall determine within 90 days of the date on which the commission receives the report if the assessment is just and legal and if the proposed improvement is compatible with state plans for the facility which is the subject of the proposed improvement. If the building commission so determines, it shall approve the assessment. No project in which the property of the state is assessed at $50,000 or more may be commenced and no contract on the project may be let without approval of the assessment by the building commission under this subsection. The building commission shall submit a copy of its determination under this subsection to the state agency that manages the property which is the subject of the determination.

66.0703(7) (7)

66.0703(7)(a)(a) Upon the completion and filing of the report required by sub. (4), the city, town or village clerk shall prepare a notice stating the nature of the proposed work or improvement, the general boundary lines of the proposed assessment district including, in the discretion of the governing body, a small map, the place and time at which the report may be inspected, and the place and time at which all interested persons, or their agents or attorneys, may appear before the governing body, a committee of the governing body or the board of public works and be heard concerning the matters contained in the preliminary resolution and the report. The notice shall be published as a class 1 notice, under ch. 985, in the city, town or village and a copy of the notice shall be mailed, at least 10 days before the hearing or proceeding, to every interested person whose post-office address is known, or can be ascertained with reasonable diligence. The hearing shall commence not less than 10 nor more than 40 days after publication.

66.0703(7)(b) (b) The notice and hearing requirements under par. (a) do not apply if they are waived, in writing, by all the owners of property affected by the special assessment.

66.0703(8) (8)

66.0703(8)(a)(a) After the hearing upon any proposed work or improvement, the governing body may approve, disapprove or modify, or it may rerefer the report prepared under subs. (4) and (5) to the designated officer or employee with directions to change the plans and specifications and to accomplish a fair and equitable assessment.

66.0703(8)(b) (b) If an assessment of benefits is made against any property and an award of compensation or damages is made in favor of the same property, the governing body shall assess against or award in favor of the property only the difference between the assessment of benefits and the award of damages or compensation.

66.0703(8)(c) (c) When the governing body finally determines to proceed with the work or improvement, it shall approve the plans and specifications and adopt a resolution directing that the work or improvement be carried out and paid for in accordance with the report as finally approved.

66.0703(8)(d) (d) The city, town or village clerk shall publish the final resolution as a class 1 notice, under ch. 985, in the assessment district and a copy of the resolution shall be mailed to every interested person whose post-office address is known, or can be ascertained with reasonable diligence.

66.0703(8)(e) (e) When the final resolution is published, all work or improvements described in the resolution and all awards, compensations and assessments arising from the resolution are then authorized and made, subject to the right of appeal under sub. (12).

66.0703(9) (9) If more than a single type of project is undertaken as part of a general improvement affecting any property, the governing body may finally combine the assessments for all purposes as a single assessment on each property affected, if each property owner may object to the assessment for any single purpose or for more than one purpose.

66.0703(10) (10) If the actual cost of any project, upon completion or after the receipt of bids, is found to vary materially from the estimates, if any assessment is void or invalid, or if the governing body decides to reconsider and reopen any assessment, it may, after giving notice as provided in sub. (7) (a) and after a public hearing, amend, cancel or confirm the prior assessment. A notice of the resolution amending, canceling or confirming the prior assessment shall be given by the clerk as provided in sub. (8) (d). If the assessments are amended to provide for the refunding of special assessment B bonds under s. 66.0713 (6), all direct and indirect costs reasonably attributable to the refunding of the bonds may be included in the cost of the public improvements being financed.

66.0703(11) (11) If the cost of the project is less than the special assessments levied, the governing body, without notice or hearing, shall reduce each special assessment proportionately and if any assessments or installments have been paid the excess over cost shall be applied to reduce succeeding unpaid installments, if the property owner has elected to pay in installments, or refunded to the property owner.

66.0703(12) (12)

66.0703(12)(a)(a) A person having an interest in a parcel of land affected by a determination of the governing body, under sub. (8) (c), (10) or (11), may, within 90 days after the date of the notice or of the publication of the final resolution under sub. (8) (d), appeal the determination to the circuit court of the county in which the property is located. The person appealing shall serve a written notice of appeal upon the clerk of the city, town or village and execute a bond to the city, town or village in the sum of $150 with 2 sureties or a bonding company to be approved by the city, town or village clerk, conditioned for the faithful prosecution of the appeal and the payment of all costs that may be adjudged against that person. The clerk, if an appeal is taken, shall prepare a brief statement of the proceedings in the matter before the governing body, with its decision on the matter, and shall transmit the statement with the original or certified copies of all the papers in the matter to the clerk of the circuit court.

66.0703(12)(b) (b) The appeal shall be tried and determined in the same manner as cases originally commenced in circuit court, and costs awarded as provided in s. 893.80.

66.0703(12)(c) (c) If a contract has been made for making the improvement the appeal does not affect the contract, and certificates or bonds may be issued in anticipation of the collection of the entire assessment for the improvement, including the assessment on any property represented in the appeal as if the appeal had not been taken.

66.0703(12)(d) (d) Upon appeal under this subsection, the court may, based on the improvement as actually constructed, render a judgment affirming, annulling or modifying and affirming, as modified, the action or decision of the governing body. If the court finds that any assessment or any award of damages is excessive or insufficient, the assessment or award need not be annulled, but the court may reduce or increase the assessment or award of damages and affirm the assessment or award as so modified.

66.0703(12)(e) (e) An appeal under this subsection is the sole remedy of any person aggrieved by a determination of the governing body, whether or not the improvement was made according to the plans and specifications, and shall raise any question of law or fact, stated in the notice of appeal, involving the making of the improvement, the assessment of benefits or the award of damages or the levy of any special assessment. The limitation in par. (a) does not apply to appeals based on fraud or on latent defects in the construction of the improvement discovered after the period of limitation.

66.0703(12)(f) (f) It is a condition to the maintenance of an appeal that any assessment appealed from shall be paid when the assessment or any installments become due. If there is a default in making a payment, the appeal shall be dismissed.

66.0703(13) (13) Every special assessment levied under this section is a lien on the property against which it is levied on behalf of the municipality levying the assessment or the owner of any certificate, bond or other document issued by public authority, evidencing ownership of or any interest in the special assessment, from the date of the determination of the assessment by the governing body. The governing body shall provide for the collection of the assessments and may establish penalties for payment after the due date. The governing body shall provide that all assessments or installments that are not paid by the date specified shall be extended upon the tax roll as a delinquent tax against the property and all proceedings in relation to the collection, return and sale of property for delinquent real estate taxes apply to the special assessment, except as otherwise provided by statute.

66.0703(14) (14) If a special assessment levied under this section is held invalid because this section is found to be unconstitutional, the governing body may reassess the special assessment under any applicable law.

66.0703 History History: 1971 c. 313; 1973 c. 19; 1977 c. 29; 1977 c. 285 s. 12; 1977 c. 418; 1979 c. 323 s. 33; 1983 a. 207; 1987 a. 27, 403; 1989 a. 322; 1991 a. 39, 316; 1995 a. 378, 419; 1997 a. 213; 1999 a. 150 ss. 525 to 535; Stats. 1999 s. 66.0703.

66.0703 Annotation Under sub. (15) [now sub. (13)] the assessment lien is effective from the date of the determination of the assessment, not from the date of the publication of the resolution. Dittner v. Town of Spencer, 55 Wis. 2d 707, 201 N.W.2d 450 (1972).

66.0703 Annotation A presumption arises that an assessment was made on the basis of benefits actually accrued. In levying a special assessment for benefits to residential property from a public improvement, the benefit to the property as commercial property may be considered only if the assessing authority can prove there is a reasonable probability of rezoning the property in the near future. Molbreak v. Village of Shorewood Hills, 66 Wis. 2d 687, 225 N.W.2d 894 (1975).

66.0703 Annotation The plaintiff's failure to comply strictly with the express terms of sub. (12) (a) and (f) deprived the court of subject matter jurisdiction. Bialk v. City of Oak Creek, 98 Wis. 2d 469, 297 N.W.2d 43 (Ct. App. 1980).

66.0703 Annotation "Special benefits" under sub. (1) (a) is defined as an uncommon advantage accruing to the property owner in addition to the benefit enjoyed by other property owners. Goodger v. City of Delavan, 134 Wis. 2d 348, 396 N.W.2d 778 (Ct. App. 1986).

66.0703 Annotation Confirmation under sub. (10) permits interest to be collected from the date of the original assessment. Gelhaus & Brost v. City of Medford, 143 Wis. 2d 193, 420 N.W.2d 775 (Ct. App. 1988).

66.0703 Annotation Sub. (12) (d) does not permit a trial court to correct an assessment that was annulled due to lack of evidence. Because sub. (12) (d) evinces an intent that the municipality will reassess, a trial court may modify an assessment only if there is an adequate record of evidence to make the determination. VTAE District 4 v. Town of Burke, 151 Wis. 2d 392, 444 N.W.2d 733 (Ct. App. 1989).

66.0703 Annotation Property specially assessed under the police power must be benefitted to some extent, and the method of assessment must be reasonable, not arbitrarily or capriciously burdening any group of property owners. CTI Group v. Village of Germantown, 163 Wis. 2d 426, 471 N.W.2d 610 (Ct. App. 1991).

66.0703 Annotation Imposition of interest on an assessment from the date of enactment of an ordinance is unreasonable. Village of Egg Harbor v. Sarkis, 166 Wis. 2d 5, 479 N.W.2d 536 (Ct. App. 1991).

66.0703 Annotation A police power special assessment must benefit the property and be made on a reasonable basis. The degree, effect, and consequences of the benefit must be examined to measure reasonableness. Mere uniformity of treatment does not establish reasonableness; rather uniqueness of a property may be the cause for the assessment being unreasonable. Lac La Belle Golf Club v. Lac La Belle, 187 Wis. 2d 274, 522 N.W.2d 277 (Ct. App. 1994).

66.0703 Annotation Sub. (12) (a), when read with s. 895.346, allows a cash deposit in lieu of a bond. Aiello v. Village of Pleasant Prairie, 206 Wis. 2d 68, 556 N.W.2d 67 (1996), 95-1352.

66.0703 Annotation An assessment that cannot be legally made cannot be validated by reassessment under sub. (10). An assessment that is invalid by reason of a defect or omission, even if material, may be cured by reassessment. Reassessment is not limited to situations when construction has not yet commenced, and may be made after the project is completed. Dittberner v. Windsor Sanitary District, 209 Wis. 2d 478, 564 N.W.2d 341 (Ct. App. 1997), 98-0877.

66.0703 Annotation Appeals brought under sub. (12) (a) are exempt from the notice provisions of s. 893.80 (1). Gamroth v. Village of Jackson, 215 Wis. 2d 251, 571 N.W.2d 917 (Ct. App. 1997), 96-3396.

66.0703 Annotation An appellant's filing under sub. (12) (a) of a notice of appeal and bond with the municipal clerk within the 90-day limit, but not in the circuit court, was a reasonable interpretation of the statute and did not result in the appeal being untimely. Outagamie County v. Town of Greenville, 2000 WI App 65, 233 Wis. 2d 566, 608 N.W.2d 414, 99-1575.

66.0703 Annotation A summons and complaint meets the requirement of "written notice of appeal" under sub. (12) (a). Mayek v. Cloverleaf Lakes Sanitary District #1, 2000 WI App 182, 238 Wis. 2d 261, 617 N.W.2d 235, 99-2895.

66.0703 Annotation The filing of an appeal prior to publication of the final resolution required by sub. (8) (d) was not premature under sub. (12) (a). Section 808.04 (8), which provides that a notice of appeal filed prior to the entry of the order appealed from shall be treated as filed after the entry, is applicable to appeals under this section as the result of the application of s. 801.02 (2), which makes chs. 801 to 847 applicable in all special proceedings. Mayek v. Cloverleaf Lakes Sanitary District #1, 2000 WI App 182, 238 Wis. 2d 261, 617 N.W.2d 235, 99-2895.

66.0703 Annotation Section 60.77 authorizes town sanitary districts to levy special assessments and makes the procedures under this section applicable to those districts. As such, service of a notice of appeal on the district clerk was proper under this section. Mayek v. Cloverleaf Lakes Sanitary District #1, 2000 WI App 182, 238 Wis. 2d 261, 617 N.W.2d 235, 99-2895.

66.0703 Annotation Legal expenses associated with an appeal of a special assessment may not be added to the assessment under sub. (5). Such legal expenses are not reasonably attributed to the work or improvement as they do not aid in its creation or development. Bender v. Town of Kronenwetter, 2002 WI App 284, 258 Wis. 2d 321, 654 N.W.2d 57, 02-0403.

66.0703 Annotation Because special assessments can only be levied for local improvements, before the propriety of the assessment can be addressed the circuit court must initially examine whether the improvement is local. The purpose for making the improvements is relevant to resolving the nature of the improvement, but not determinative because the court must also consider the benefits the property receives. The purpose for initiating improvements must be for reasons of accommodation and convenience, and the object of the purpose must be primarily for the people in a particular locality. Genrich v. City of Rice Lake, 2003 WI App 255, 268 Wis. 2d 233, 673 N.W.2d 361, 03-0597.

66.0703 Annotation Uniformity requires the assessment to be fairly and equitably apportioned among property owners in comparable positions. The municipality must use a method of assessment that produces a uniform and equal value for all affected properties. It is unreasonable to use the same method to assess a group of property owners when it results in an entirely disproportionate result that could easily be remedied by using a different method or to assess one group of property owners by a different method from that used to assess others if the results are entirely disproportionate. There is no per se reasonable method. Genrich v. City of Rice Lake, 2003 WI App 255, 268 Wis. 2d 233, 673 N.W.2d 361, 03-0597

66.0703 Annotation An availability charge assessed against each condominium unit served by a sewer extension through a single connection from the condominium lot to the sewer was not levied uniformly and imposed an inequitable cost burden as compared with the benefit accruing to the petitioners and to all benefited properties. The availability charge lacked a reasonable basis because: 1) there was no nexus between the availability charge and the district's recovery of the capital cost to it to provide sanitary sewer service to individual lots; 2) other lots with multiple habitable units and were provided the same sewer service through one stub were assessed only one availability charge; and 3) there was no showing that the condominium owners received a greater benefit than was provided to other lots that were affected by the sewer extension. Steinbach v. Green Lake Sanitary District, 2006 WI 63, 291 Wis. 2d 11, 715 N.W.2d 195, 03-2245.

66.0703 Annotation This section does not require the special assessment process be completed before any work is done. Park Avenue Plaza v. City of Mequon, 2008 WI App 39, 308 Wis. 2d 439, 747 N.W.2d 703, 06-2339.

66.0703 Annotation Absent an intent to mislead, procedural deficiencies, assuming they exist, do not constitute fraud, which is expressly excluded from the 90-day period of appeal under sub. (12) (e). Rather, procedural deficiencies are precisely the type of allegations that shall be raised in an appeal under sub. (12). Emjay Investment Company v. Village of Germantown, 2011 WI 31, 333 Wis. 2d 252, 797 N.W.2d 844, 09-1714.

66.0703 Annotation Special assessments can only be levied for local improvements. If the improvement's primary purpose and effect are to benefit the public, it is not a local improvement. While general improvements grant substantially equal benefits and advantages to the property of the whole community or otherwise benefit the public at large, local improvements confer "special benefits" on property in a particular area. A special benefit has the effect of furnishing an "uncommon advantage" that either increases the services provided to the property or enhances its value. An uncommon advantage is a benefit that differs in kind rather than in degree from those benefits enjoyed by the general public. Hildebrand v. Town of Menasha, 2011 WI App 83, 334 Wis. 2d 259, 800 N.W.2d 502, 10-0897.

66.0703 Annotation Under s. 801.01 (2), chs. 801 to 847 "govern procedure and practice in circuit courts of this state in all civil actions and special proceedings . . . except where different procedure is prescribed by statute or rule." Special assessment appeals under this section are special proceedings. Nothing in this section conflicts with Wisconsin's notice pleading rules under s. 802.02 and there is no reason why the principles of notice pleading should not apply to appeals of special assessments. CED Properties LLC v. City of Oshkosh, 2014 WI 10, ___ Wis. 2d ___, ___ N.W.2d ___, 12-0005.

66.0703 Annotation State property is not subject to assessment of special charges under sub. (16). 69 Atty. Gen. 269.

66.0703 Annotation Landowners who were not treated in a discriminatory manner and did not avail themselves of the statutory right to appeal the merits of an assessment against land based on a report under sub. (2) were not deprived of due process or equal protection and could not maintain an action under the civil rights act for damages. Kasper v. Larson, 372 F. Supp. 881.

66.0703 Annotation Wisconsin special assessments. Klitzke and Edgar. 62 MLR 171 (1978).



66.0705 Property of public and private entities subject to special assessments.

66.0705  Property of public and private entities subject to special assessments.

66.0705(1) (1)

66.0705(1)(a)(a) The property of this state, except that held for highway right-of-way purposes or acquired and held for purposes under s. 85.09, and the property of every county, city, village, town, school district, sewerage district or commission, sanitary or water district or commission, or any public board or commission within this state, and of every corporation, company or individual operating any railroad, telegraph, telecommunications, electric light or power system, or doing any of the business mentioned in ch. 76, and of every other corporation or company is in all respects subject to all special assessments for local improvements.

66.0705(1)(b) (b) Certificates and improvement bonds for special assessments may be issued and the lien of the special assessments enforced against property described in par. (a), except property of the state, in the same manner and to the same extent as the property of individuals. Special assessments on property described in par. (a) may not extend to the right, easement or franchise to operate or maintain railroads, telegraph, telecommunications or electric light or power systems in streets, alleys, parks or highways. The amount represented by any certificate or improvement bond issued under this paragraph is a debt due personally from the corporation, company or individual, payable in the case of a certificate when the taxes for the year of its issue are payable, and in the case of a bond according to the terms of the bond.

66.0705(2) (2) In this subsection, "assessment" means a special assessment on property of this state and "project" means any continuous improvement within overall project limits regardless of whether small exterior segments are left unimproved. If the assessment of a project is less than $50,000, or if the assessment of a project is $50,000 or more and the building commission approves the assessment under s. 66.0703 (6), the state agency which manages the property shall pay the assessment from the revenue source which supports the general operating costs of the agency or program against which the assessment is made.

66.0705 History History: 1977 c. 29; 1977 c. 418 ss. 431, 924 (48); 1983 a. 27; 1985 a. 187; 1985 a. 297 s. 76; 1987 a. 27; 1999 a. 150 s. 548; Stats. 1999 s. 66.0705.



66.0707 Assessment or special charge against property in adjacent city, village or town.

66.0707  Assessment or special charge against property in adjacent city, village or town.

66.0707(1) (1) A city, village or town may levy special assessments for municipal work or improvement under s. 66.0703 on property in an adjacent city, village or town, if the property abuts and benefits from the work or improvement and if the governing body of the municipality where the property is located by resolution approves the levy by resolution. The owner of the property is entitled to the use of the work or improvement on which the assessment is based on the same conditions as the owner of property within the city, village or town.

66.0707(2) (2) A city, village or town may impose a special charge under s. 66.0627 against real property in an adjacent city, village or town that is served by current services rendered by the municipality imposing the special charge if the municipality in which the property is located approves the imposition by resolution. The owner of the property is entitled to the use and enjoyment of the service for which the special charge is imposed on the same conditions as the owner of property within the city, village or town.

66.0707(3) (3) A special assessment or special charge under this section is a lien against the benefited property and shall be collected by the treasurer in the same manner as the taxes of the municipality and paid over by the treasurer to the treasurer of the municipality levying the assessment.

66.0707 History History: 1991 a. 316; 1999 a. 150 ss. 192, 550, 551; Stats. 1999 s. 66.0707.



66.0709 Preliminary payment of improvements funded by special assessments.

66.0709  Preliminary payment of improvements funded by special assessments.

66.0709(1) (1) In this section:

66.0709(1)(a) (a) "Local governmental unit" has the meaning given in s. 66.0713 (1) (c).

66.0709(1)(b) (b) "Public improvement" has the meaning given in s. 66.0713 (1) (d).

66.0709(2) (2) If it is determined that the cost of a public improvement is to be paid, in whole or in part, by special assessments against the property to be benefited by the improvement, the resolution authorizing the public improvement shall provide that the whole, or any stated proportion, or no part of the estimated aggregate cost of the public improvement, which is to be levied as special assessments, shall be paid into the treasury of the local governmental unit in cash. The public improvement may not be commenced nor any contract for the improvement let until the payment required by the resolution is paid into the treasury of the local governmental unit by the owner or persons having an interest in the property to be benefited. The payment shall be credited against the amount of the special assessments levied or to be levied against benefited property designated by the payer. If a preliminary payment is required by the resolution, the refusal of one or more owners or persons having an interest in the property to be benefited to pay any preliminary payments does not prevent the making of the improvement if the entire specified sum is obtained from the remaining owners or interested parties.

66.0709 History History: 1999 a. 150 ss. 193, 194, 506.



66.0711 Discount on cash payments for public improvements.

66.0711  Discount on cash payments for public improvements.

66.0711(1)(1) In this section:

66.0711(1)(a) (a) "Local governmental unit" has the meaning given in s. 66.0713 (1) (c).

66.0711(1)(b) (b) "Public improvement" has the meaning given in s. 66.0713 (1) (d).

66.0711(2) (2) Every bid received for any public improvement which is not to be paid wholly in cash shall contain a provision that all payments made in cash by the local governmental unit as provided by contract or made on special assessments are subject to a specified rate of discount. The treasurer of the local governmental unit shall issue a receipt for every payment made on any special assessment, stating the date and amount of the cash payment, the discount and the total credit including the discount on a specified special assessment. The treasurer shall on the same day deliver a duplicate of the receipt to the clerk, who shall credit the specified assessments accordingly. All moneys so received shall be paid to the contractor as provided by the contract.

66.0711 History History: 1999 a. 150 ss. 202, 507, 508.



66.0713 Contractor's certificates; general obligation-local improvement bonds; special assessment B bonds.

66.0713  Contractor's certificates; general obligation-local improvement bonds; special assessment B bonds.

66.0713(1)(1)  Definitions. In this section, unless a different meaning clearly appears from the context:

66.0713(1)(a) (a) "Contractor" means the person, firm or corporation performing the work or furnishing the materials, or both, for a public improvement.

66.0713(1)(am) (am) "Debt service fund" means the fund, however derived, set aside for the payment of principal and interest on contractor's certificates or bonds issued under this section.

66.0713(1)(b) (b) "Governing body" means the body or board vested by statute with the power to levy special assessments for public improvements.

66.0713(1)(c) (c) "Local governmental unit" means county, city, village, town, farm drainage board, sanitary districts, utility districts, public inland lake protection and rehabilitation districts, and all other public boards, commissions or districts, except 1st class cities, authorized by law to levy special assessments for public improvements against the property benefited by the special improvements.

66.0713(1)(d) (d) "Public improvement" means the result of the performance of work or the furnishing of materials or both, for which special assessments are authorized to be levied against the property benefited by the work or materials.

66.0713(2) (2) Payment by contractor's certificate.

66.0713(2)(a)(a) If a public improvement has been made and has been accepted by the governing body of the local governmental unit, it may issue to the contractor for the public improvement a contractor's certificate as to each parcel of land against which special assessments have been levied for the unpaid balance of the amount chargeable to the parcel, describing each parcel. The certificate shall be substantially in the following form:

$.... No. ....

(name of local governmental unit)

Contractor's certificate

For construction of ....

(name of local governmental unit)

Issued pursuant to

Section 66.0713 (2), Wis. Stats.

We, the undersigned officers of the (name of local governmental unit), certify that (name and address of contractor) has performed the work of constructing .... in .... benefiting the following premises: (insert legal description) in the (name of local governmental unit) .... County, Wisconsin, pursuant to a contract entered into by (name of local governmental unit) with .... (name of contractor), dated ...., and that .... entitled to the sum of .... dollars, the unpaid balance due for the work chargeable to the property described above.

If the unpaid balance due is not paid to the treasurer of (name of local governmental unit) before the first day of the following December, that amount shall be extended upon the tax roll of the (name of local governmental unit) against the property above described as listed in the tax roll, and collected as provided by law.

This certificate is transferable by endorsement but an assignment or transfer by endorsement is invalid unless recorded in the office of the clerk of the (name of local governmental unit) and the fact of the recording is endorsed on this certificate. The holder of this certificate has no claim upon the (Name of local governmental unit), except from the proceeds of the special assessments levied for the work against the above described land.

This certificate shall bear interest from its date to the following January 1.

Given under our hands at (name of local governmental unit), this .... day of ...., .... (year)

.... ....

(Mayor, President, Chairperson)

Countersigned:

.... ....

Clerk, (name of local governmental unit)

Assignment record

Assigned by .... .... (Original Contractor) to .... .... (Name of Assignee) of .... (Address of Assignee) .... .... (Date and signature of clerk)

66.0713(2)(b) (b) A contractor's certificate is not a liability of a local governmental unit and shall so state in boldface type printed on the face of the certificate. Upon issuance of a certificate, the clerk of the local governmental unit shall immediately deliver to the treasurer of the local governmental unit a schedule of each certificate showing the date, amount, number, date of maturity, person to whom issued and parcel of land against which the assessment is made. The treasurer shall notify, by mail, the owner of the parcel, as the owner appears on the last assessment roll, that payment is due on the certificate at the office of the treasurer, and if the owner pays the amount due, the clerk shall pay that amount to the registered holder of the certificate, and shall endorse the payment on the face of the certificate and on the clerk's record of the certificate. The clerk shall keep a record of the names of the persons, firms or corporations to whom contractor's certificates are issued and of the assignees of certificates when the assignment is known to the clerk. Assignments of contractor's certificates are invalid unless recorded in the office of the clerk of the local governmental unit and the fact of recording is endorsed on the certificate. Upon final payment of the certificate, the certificate shall be delivered to the treasurer of the local governmental unit and by the treasurer delivered to the clerk. On the first of each month, to and including December 1, the treasurer shall certify to the clerk a detailed statement of all payments made on certificates.

66.0713(2)(c) (c) If a contractor's certificate is not paid before December 1 in the year in which issued, the comptroller or clerk of the local governmental unit shall include in the statement of special assessments to be placed in the next tax roll an amount sufficient to pay the certificate, with interest from the date of the certificate to the following January 1, and the proceedings for the collection of that amount shall be the same as the proceedings for the collection of general property taxes, except as otherwise provided in this section. The delinquent taxes shall be returned to the county treasurer in trust for collection and not for credit. All moneys collected by the treasurer of the local governmental unit or by the county treasurer and remitted to the treasurer of the local governmental unit on account of the special assessments shall be delivered to the owner of the contractor's certificate on demand.

66.0713(3) (3) General obligation-local improvement bonds. For the purpose of anticipating the collection of special assessments payable in installments as provided in s. 66.0715 (3) and after the installments have been determined, the governing body may issue general obligation-local improvement bonds under s. 67.16.

66.0713(4) (4) Special assessment B bonds.

66.0713(4)(a)(a) For the purpose of anticipating the collection of special assessments payable in installments, as provided in s. 66.0715 (3) and after the installments have been determined, the governing body may issue special assessment B bonds payable out of the proceeds of the special assessments as provided in this section. The bonds are not a general liability of the local governmental unit.

66.0713(4)(b) (b) The issue of special assessment B bonds shall be in an amount not exceeding the aggregate unpaid special assessments levied for the public improvement that the issue is to finance. A separate bond shall be issued for each separate assessment and the bond shall be secured by and be payable out of only the assessment against which it is issued. The bonds shall mature in the same number of installments as the underlying special assessments. The bonds shall carry coupons equal in number to the number of special assessments. The coupons shall be detachable and entitle the owner of the bond to the payment of principal and interest collected on the underlying special assessments. The bond shall be executed as provided in s. 67.08 (1) and may be registered under s. 67.09. Each bond shall include a statement that it is payable only out of the special assessment on the particular property against which it is issued and the purpose for which the assessment was levied and other provisions that the governing body inserts.

66.0713(4)(ba) (ba) Payments of principal and interest shall conform as nearly as possible to the payments to be made on the installments of the assessment, and the principal and interest to be paid on the bonds shall not exceed the principal and interest to be received on the assessment. All collections of installments of the special assessments levied to pay for the public improvement, either before or after delinquency, shall be placed by the treasurer of the local governmental unit in a special debt service fund designated and identified for the bond issue and shall be used only for the payment of the bonds and interest of the issue. Any surplus in the debt service fund after all bonds and interest are fully paid shall be paid into the general fund.

66.0713(4)(c) (c) Special assessment B bonds shall be registered in the name of the owner on the records of the clerk of the local governmental unit that issued the bonds. Upon transfer of the ownership of the bonds the transfer shall be noted upon the bond and on the record of the clerk of the local governmental unit. Any transfer not so recorded is void and the clerk of the local governmental unit may make payments of principal and interest to the owner of the bond as registered on the books of the local governmental unit.

66.0713(4)(d) (d) Principal and interest collected on the underlying special assessments and interest collected on the delinquent special assessments and on delinquent tax certificates issued for the delinquent assessments shall be paid by the treasurer of the local governmental unit out of the debt service fund created for the issue of the bonds to the registered holder of the bonds upon the presentation and surrender of the coupons due attached to the bonds. If any installment of the special assessment entered in the tax roll is not paid to the treasurer of the local governmental unit with the other taxes, it shall be returned to the county treasurer as delinquent in trust for collection.

66.0713(4)(e) (e) If the tax certificate resulting from the delinquent special assessment is redeemed by any person other than the county, the county treasurer shall pay to the local governmental unit the full amount received for the tax certificate, including interest, and the treasurer of the local governmental unit shall then pay the amount of the remittance into a special debt service fund created for the payment of the special assessment B bonds.

66.0713(5) (5) Area-grouped special assessment B bonds.

66.0713(5)(a)(a) If the governing body determines to issue special assessment B bonds under sub. (4), it may group the special assessments levied against benefited lands and issue of the bonds against the special assessments grouped as a whole. All of the bonds shall be equally secured by the assessments without priority one over the other.

66.0713(5)(b) (b) All of the following apply to area-grouped special assessment B bonds issued under this section:

66.0713(5)(b)1. 1. For the purpose of anticipating the collection of special assessments payable in installments under this section and after the installments have been determined, the governing body may issue area-grouped special assessment B bonds payable out of the proceeds of the special assessments as provided under sub. (4). The bonds are not a general liability of the local governmental unit.

66.0713(5)(b)2. 2. The issue of the bonds shall be in an amount not exceeding the aggregate unpaid special assessments levied for the public improvement or projects which the issue is to finance. The bonds shall mature over substantially the same period of time in which the special assessment installments are to be paid. The bonds shall be bearer bonds or may be registered bonds under s. 67.09. The bonds shall be executed as provided in s. 67.08 (1) and shall include a statement that they are payable only from the special debt service fund provided for in subd. 4. and a fund created under sub. (7) for the collection and payment of the special assessment and any other provisions that the governing body deems proper to insert.

66.0713(5)(b)4. 4. All collections of principal and interest on the underlying special assessments and installments, either before or after delinquency and after issuance of a tax certificate under s. 74.57, shall be placed by the treasurer of the local governmental unit in a special debt service fund created, designated and identified for the issue of the bonds and used only for payment of the bonds and interest on the bonds to the holders of the bonds or coupons in accordance with the terms of the issue. Any surplus in the debt service fund, after all bonds and interest on the bonds are fully paid, shall be paid into the general fund.

66.0713(5)(b)5. 5. If the tax certificate is redeemed by any person other than the county, the county treasurer shall pay to the local governmental unit the full amount received for the certificate, including interest, and the treasurer of the local governmental unit shall pay the amount of the remittance into the special debt service fund created for the payment of the bonds.

66.0713(5)(b)7. 7. A holder of the bonds or of any coupons attached to the bonds has a lien against the special debt service fund created under subd. 4. for payment of the bonds and interest on the bonds and against any reserve fund created under sub. (7) and may either at law or in equity protect and enforce the lien and compel performance of all duties required by this section of the local governmental unit issuing the bonds.

66.0713(6) (6) Refunding B bonds. A local governmental unit may issue refunding B bonds to refund any outstanding special assessment B bonds issued under sub. (4) or (5). The refunding B bonds shall be secured by and payable only from the special assessments levied to pay for the public improvements financed by the bonds to be refunded, and are not a general liability of the local governmental unit. If bonds issued under sub. (4) are to be refunded, the provisions of sub. (4) (b) to (e) apply to the refunding B bonds; if bonds issued under sub. (5) are to be refunded, the provisions of sub. (5) (b) apply to the refunding B bonds. If the governing body determines that it is necessary to amend the prior assessments in connection with the issuance of refunding B bonds under this section, it may reconsider and reopen the assessments under s. 66.0703 (10). The notice and hearing under s. 66.0703 (10) may be waived under s. 66.0703 (7) (b) by the owners of the property affected. If the assessments are amended, the refunding B bonds shall be secured by and payable from the special assessments as amended. If the assessments are amended, all direct and indirect costs reasonably attributable to the refunding of the bonds may be included in the cost of the public improvements being financed. If the governing body determines to issue refunding B bonds, it may create a reserve fund for the issue under sub. (7).

66.0713(7) (7) Reserve fund for special assessment B bonds and refunding B bonds. If the governing body determines to issue special assessment B bonds under sub. (4) or refunding B bonds under sub. (6), it may establish in its treasury a fund to be designated as a reserve fund for the particular bond issue, to be maintained until the obligation is paid or otherwise extinguished. Any surplus in the reserve fund after all the bonds have been paid or canceled shall be carried into the general fund of the local governmental unit's treasury. The source of the fund shall be established either from proceeds of the bonds, the general fund of the local governmental unit's treasury or by the levy of an irrepealable and irrevocable general tax. The bonds are not a general liability of the local governmental unit.

66.0713(8) (8) Payment of B bonds from tax levy. Any local governmental unit authorized to issue special assessment B bonds, in addition to the special assessments or bond proceeds or other sources, may appropriate funds out of its annual tax levy for the payment of the bonds. The payment of the bonds out of funds from a tax levy may not be construed as constituting an obligation of the local governmental unit to make any other such appropriation.

66.0713(9) (9) Payment by local governmental unit. If a public improvement has been paid for by the local governmental unit, contractor's certificates under sub. (2), general obligation-local improvement bonds under s. 67.16, or special assessment B bonds under sub. (4) may be issued to the local governmental unit as the owner of the certificates or bonds. All of the provisions of subs. (2) and (4) and s. 67.16 applicable to the contractor or to the owner of the contractor's certificates, the general obligation-local improvement bonds or the special assessment B bonds shall be deemed to include the local governmental unit which has paid for the improvement and to which the contractor's certificates, general obligation-local improvement bonds or special assessment B bonds have been issued, except as otherwise provided in this section.

66.0713(10) (10) Legality of proceedings; conclusive evidence. After the expiration of 90 days from the date of a contractor's certificate or special assessment B bond, the certificate or bond is conclusive evidence of the legality of all proceedings up to and including the issue of the certificate or bond and prima facie evidence of the proper construction of the improvement.

66.0713 History History: 1973 c. 172; 1977 c. 29 s. 1646 (3); 1977 c. 391; 1979 c. 110 s. 60 (13); 1981 c. 390 s. 252; 1983 a. 24; 1983 a. 189 ss. 66, 329 (14); 1983 a. 192; 1983 a. 207 ss. 32, 33, 93 (8); 1987 a. 197, 378, 403; 1991 a. 237, 316; 1993 a. 184; 1997 a. 250; 1999 a. 150 ss. 203, 502, 503, 509 to 513, 516, 517, 519, 522, 523; Stats. 1999 s. 66.0713; 2005 a. 253.



66.0715 Deferral of special assessments; payment of special assessments in installments.

66.0715  Deferral of special assessments; payment of special assessments in installments.

66.0715(1) (1)  Definitions. In this section:

66.0715(1)(a) (a) "Governing body" has the meaning given in s. 66.0713 (1) (b).

66.0715(1)(b) (b) "Local governmental unit" has the meaning given in s. 66.0713 (1) (c).

66.0715(1)(c) (c) "Public improvement" has the meaning given in s. 66.0713 (1) (d).

66.0715(2) (2) Deferral.

66.0715(2)(a)(a) Notwithstanding any other statute, the due date of any special assessment levied against property abutting on or benefited by a public improvement may be deferred on the terms and in the manner prescribed by the governing body while no use of the improvement is made in connection with the property. A deferred special assessment may be paid in installments within the time prescribed by the governing body. A deferred special assessment is a lien against the property from the date of the levy.

66.0715(2)(b) (b) If a tax certificate is issued under s. 74.57 for property which is subject to a special assessment that is deferred under this subsection, the governing body may provide that the amounts of any deferred special assessments are due on the date that the tax certificate is issued and are payable as are other delinquent special assessments from any moneys received under s. 75.05 or 75.36.

66.0715(2)(c) (c) The lien of any unpaid amounts of special assessments deferred under this subsection with respect to which a governing body has not taken action under par. (b) is not merged in the title to property taken by the county under ch. 75.

66.0715(3) (3) Annual installments.

66.0715(3)(a)(a) The governing body of a local governmental unit may provide that special assessments levied to defray the cost of a public improvement or a project constituting part of a general public improvement, except sprinkling or oiling streets, may be paid in annual installments.

66.0715(3)(b) (b) The first installment shall include a proportionate part of the principal of the special assessment, determined by the number of installments, together with interest on the whole assessment from a date, not before the date of the notice under par. (e), and to that date, not later than December 31, in the year in which the installment is to be collected as determined by the governing body. Each subsequent installment shall include the same proportion of the principal and one year's interest on the unpaid portion of the assessment.

66.0715(3)(c) (c) The first installment shall be entered in the first tax roll prepared after the installments have been determined as a special tax on the property upon which the special assessment was levied and shall be treated as any other tax of a local governmental unit, except as otherwise provided in this section. Each subsequent installment shall be entered in each of the subsequent annual tax rolls until all installments are levied.

66.0715(3)(d) (d) If any installment entered in the tax roll is not paid to the treasurer of the local governmental unit with the other taxes it shall be returned to the county as delinquent and accepted and collected by the county in the same manner as delinquent general taxes on real estate, except as otherwise provided in this section.

66.0715(3)(e) (e) If the governing body determines to permit special assessments for a local improvement to be paid in installments it shall publish a class 1 notice, under ch. 985. The notice shall be substantially in the following form:

INSTALLMENT ASSESSMENT NOTICE

Notice is hereby given that a contract has been (or is about to be) let for (describe the improvement) and that the amount of the special assessment for the improvement has been determined as to each parcel of real estate affected and a statement of the assessment is on file with the.... clerk; it is proposed to collect the special assessment in.... installments, as provided for by section 66.0715 of the Wisconsin Statutes, with interest at.... percent per year; that all assessments will be collected in installments as provided above except assessments on property where the owner files with the.... clerk within 30 days from date of this notice a written notice that the owner elects to pay the special assessment on the owner's property, describing the property, to the.... treasurer on or before the following November 1, unless the election is revoked. If, after making the election, the property owner fails to make the payment to the.... treasurer, the.... clerk shall place the entire assessment on the following tax roll.

Dated....

.... [Clerk of (name of local governmental unit)]

66.0715(3)(f) (f) After the time for making an initial election to pay the special assessment in full under par. (e) expires, the assessment may be paid in full before due upon payment of that portion of the interest to become due as the governing body determines.

66.0715(3)(fm) (fm)

66.0715(3)(fm)1.1. Between the time that a property owner elects to pay the special assessment in full under par. (e) and 30 days before the time that payment is due, the property owner may revoke his or her initial election and, subject to subds. 2. and 3., shall pay the special assessment in installments if the governing body that levied the special assessment adopts a resolution consenting to the revocation.

66.0715(3)(fm)2. 2. If the first installment has been paid by property owners under par. (c) before the date on which payment in full would have been due for a property owner who initially elected to pay the special assessment in one lump sum, the next property tax bill sent to a person who revoked his or her initial election to make a lump sum payment shall include all of the following amounts:

66.0715(3)(fm)2.a. a. An amount equal to what the first installment would have been under par. (b) if the property owner's initial election had been to pay the special assessment in installments.

66.0715(3)(fm)2.b. b. Interest on that amount at the rate used by the local governmental unit for installment payments under par. (b), covering the period between the date that the initial election was made under par. (e) and the date on which the installment is paid.

66.0715(3)(fm)2.c. c. The amount of the 2nd installment, as calculated under par. (b).

66.0715(3)(fm)3. 3. If the first installment has not been paid by property owners under par. (c) before the date on which payment in full would have been due for a property owner who initially elected to pay the special assessment in one lump sum, the next property tax bill sent to a person who revoked his or her initial election to make a lump sum payment shall be an amount calculated under par. (b) plus interest on that amount at the rate used by the local governmental unit for installment payments under par. (b), covering the period between the date that the initial election was made under par. (e) and the date on which the installment is paid.

66.0715(3)(g) (g) A schedule of the assessments and assessment installments shall be recorded in the office of the clerk of the local governmental unit as soon as practicable.

66.0715(3)(h) (h) All special assessments and installments of special assessments which are returned to the county as delinquent by any municipal treasurer under this section shall be accepted by the county in accordance with this section and shall be set forth in a separate column of the delinquent return.

66.0715 History History: 1999 a. 150 ss. 204, 205, 514, 537.



66.0717 Lien of special assessment.

66.0717  Lien of special assessment. A special assessment levied under any authority is a lien on the property against which it is levied on behalf of the municipality levying the assessment or the owner of any certificate, bond or other document issued by the municipality, evidencing ownership of any interest in the special assessment, from the date of the levy, to the same extent as a lien for a tax levied upon real property.

66.0717 History History: 1987 a. 378; 1999 a. 150 s. 536; Stats. 1999 s. 66.0717.



66.0719 Disposition of special assessment proceeds where improvement paid for out of general fund or municipal obligations.

66.0719  Disposition of special assessment proceeds where improvement paid for out of general fund or municipal obligations.

66.0719(1) (1) In this section:

66.0719(1)(a) (a) "Local governmental unit" has the meaning given in s. 66.0713 (1) (c).

66.0719(1)(b) (b) "Public improvement" has the meaning given in s. 66.0713 (1) (d).

66.0719(2) (2) If a special assessment is levied for any public improvement, any amount collected on that special assessment or received from the county shall be deposited in the general fund of the local governmental unit if the payment for the improvement was made out of its general fund, deposited in the funds and accounts of a public utility established under s. 66.0621 (4) (c) if the improvement was paid out of the proceeds of revenue obligations of the local governmental unit, or deposited in the debt service fund required for the payment of bonds or notes issued under ch. 67 if the improvement was paid out of the proceeds of the bonds or notes. That special assessment, when delinquent, shall be returned in trust for collection and the local governmental unit has the same rights as provided in s. 67.16 (2) (c).

66.0719 History History: 1999 a. 150 ss. 206, 520, 521; 2003 a. 321.



66.0721 Special assessments on certain farmland or camps for construction of sewerage or water system.

66.0721  Special assessments on certain farmland or camps for construction of sewerage or water system.

66.0721(1)(1) In this section:

66.0721(1)(a) (a) "Agricultural use" has the meaning given in s. 91.01 (2) and includes any additional agricultural uses of land, as determined by the town sanitary district or town.

66.0721(1)(ae) (ae) "Camp" means all real property and the personal property situated therein, of any camp conducted by a nonprofit corporation, a charitable trust, or other nonprofit association that is described in section 501 (c) (3) of the Internal Revenue Code and is exempt from federal tax under section 501 (a) of the Internal Revenue Code and that is organized under the laws of this state, so long as the property is used primarily for camping for children and not for pecuniary profit of any individual.

66.0721(1)(b) (b) "Eligible farmland" means land that is eligible for farmland preservation tax credits under ss. 71.58 to 71.61 or 71.613.

66.0721(2) (2) Except as provided in sub. (3), no town sanitary district or town may levy any special assessment on eligible farmland or a camp for the construction of a sewerage or water system.

66.0721(3) (3)

66.0721(3)(a)(a) If any eligible farmland or camp contains a structure that is connected to a sanitary sewer or public water system at the time, or after the time, that a town sanitary district or town first levies a special assessment for the construction of a sewerage or water system in the service area in which the eligible farmland or camp is located, the town sanitary district or town may levy a special assessment for the construction of a sewerage or water system on the eligible farmland or camp that includes that structure. If that connection is made after the first assessment, the town sanitary district or town may also charge interest, from the date that the connection is made, on the special assessment at an annual rate that does not exceed the average interest rate paid by the district or town on its obligations between the time the district or town first levies a special assessment for the construction of a sewerage or water system in the service area in which the eligible farmland or camp is located and the time it levies the special assessment on that eligible farmland or camp. That assessment may not exceed the equivalent of an assessment for that purpose on a square acre or, if the governing body of a town sanitary district or town so specifies by ordinance, the maximum size of any lot that is in that service area and that is not devoted exclusively to agricultural use or exclusively to use as a camp.

66.0721(3)(b) (b) If after an initial special assessment for the construction of a sewerage or water system is levied in a service area any eligible farmland or camp subject to par. (a) or exempted from a special assessment under sub. (2) is divided into 2 or more parcels at least one of which is not devoted exclusively to agricultural use or exclusively to use as a camp, the town sanitary district or town may levy on each parcel on which it has either levied a special assessment under par. (a) or has not levied a special assessment for the construction of a sewerage or water system a special assessment for that purpose that does not exceed the amount of the special assessment for that purpose that would have been levied on the parcel if the parcel had not been exempt under sub. (2) or that has already been levied under par. (a). The special assessment shall be apportioned among the parcels resulting from the division in proportion to their area. The town sanitary district or town may also charge interest, from the date the eligible farmland or camp is divided into 2 or more parcels at least one of which is not devoted exclusively to agricultural use or exclusively to use as a camp, on the special assessment at an annual rate that does not exceed the average interest rate paid by the district or town on its obligations between the time the district or town first levies a special assessment for the construction of a sewerage or water system in the service area in which the eligible farmland or camp is located and the time it levies the special assessment on that eligible farmland or camp under this paragraph. This paragraph does not apply to any eligible farmland or camp unless the town sanitary district or town records a lien on that eligible farmland or camp in the office of the register of deeds within 90 days after it first levies a special assessment for the construction of a sewerage or water system for the service area in which the eligible farmland or camp is located, describing either the applicability of par. (a) or the exemption under sub. (2) and the potential for a special assessment under this paragraph.

66.0721(3)(c) (c) If, after a town sanitary district or town first levies a special assessment for the construction of a sewerage or water system in a service area, the eligible farmland or camp in that service area exempted from the special assessment under sub. (2) is not devoted exclusively to agricultural use or exclusively to use as a camp for a period of one year or more, the town sanitary district or town may levy on that eligible farmland or camp the special assessment for the construction of a sewerage or water system that it would have levied if the eligible farmland or camp had not been exempt under sub. (2). The town sanitary district or town may also charge interest, from the date the eligible farmland or camp has not been devoted exclusively to agricultural use or exclusively to use as a camp for a period of at least one year, on the special assessment at an annual rate that does not exceed the average interest rate paid by the district or town on its obligations between the time the district or town first levies a special assessment for the construction of a sewerage or water system in the service area in which the eligible farmland or camp is located and the time it levies the special assessment on that eligible farmland or camp. This paragraph does not apply to any land unless the town or special purpose district records a lien on that eligible farmland or camp in the office of the register of deeds within 90 days after it first levies a special assessment for the construction of a sewerage or water system in the service area in which the eligible farmland or camp is located, describing the exemption under sub. (2) and the potential for a special assessment under this paragraph.

66.0721 History History: 1999 a. 150 ss. 208, 530; Stats. 1999 s. 66.0721; 2007 a. 226; 2009 a. 28.

66.0721 Annotation A "parcel" under sub. (1) (b). is a contiguous portion of land greater than 35 acres regardless of the number of parcels into which it might be divided for tax purposes. Bender v. Town of Kronenwetter, 2002 WI App 284, 258 Wis. 2d 321, 654 N.W.2d 57, 02-0403.



66.0723 Utilities, special assessments.

66.0723  Utilities, special assessments.

66.0723(1) (1) If a city, village or town constructs, extends or acquires by gift, purchase or otherwise a distribution system or a production or generating plant for the furnishing of light, heat or power to any municipality or its inhabitants, the city, village or town may assess all or some of the cost to the property benefited, whether abutting or not, in the same manner as is provided for the assessment of benefits under s. 66.0703.

66.0723(2) (2) Special assessments under this section may be made payable and certificates or bonds issued under s. 66.0713. In a city, village or town where no official paper is published, notice may be given by posting the notice in 3 public places in the city, village or town.

66.0723 History History: 1993 a. 246; 1999 a. 150 s. 233; Stats. 1999 s. 66.0723.



66.0725 Assessment of condemnation benefits.

66.0725  Assessment of condemnation benefits.

66.0725(1)(1) As a complete alternative to any other method provided by law, for the purpose of payment of the expenses, including the excess of damages and all other expenses and costs, incurred for the taking of private property for the purpose set forth in ss. 32.02 (1), 61.34 (3) and 62.22, the governing body of a town, city or village may, by resolution, levy and assess the whole or any part of the expenses, as a special assessment upon the property that the governing body determines is specially benefited by the taking. The governing body shall include in the levy the whole or any part of the excess of benefits over total damages, if any, and make a list of every lot or parcel of land assessed, the name of the owner, if known, and the amount levied on the property.

66.0725(2) (2) The resolution under sub. (1) shall be published as a class 2 notice, under ch. 985, with a notice that at the time and place stated the governing body will meet and hear objections to the assessment. If the resolution levies an assessment against property outside the corporate limits, notice shall be given by mailing a copy of the resolution and the notice by registered mail to the last-known address of the owner of the property. A copy of the resolution shall be filed with the clerk of the town in which the property is located.

66.0725(3) (3) At the time fixed the governing body shall meet and hear objections, and for that purpose may adjourn to a date set by the governing body, until the hearing is completed, and shall by resolution confirm or modify the assessment in whole or in part. At any time before the first day of the next November any party liable may pay the assessment to the town, city or village treasurer. On November 1, if the assessment remains unpaid, the treasurer shall make a certified statement showing what assessments under this section remain unpaid, and file the statement with the clerk, who shall place the unpaid assessments on the tax roll for collection.

66.0725(4) (4) The town clerk shall enter on the tax roll the benefits not offset by damages or an excess of benefits over damages which are levied as a special assessment under this section by a city or village on land in the town and shall collect the assessment in the same manner as other taxes. The assessments collected shall be paid over to the city or village treasurer to be applied in payment of any damages or excess of damages over benefits awarded by the assessment. If the amount of special assessments is insufficient to pay all damages or excess of damages over benefits awarded, the difference shall be paid by the city or village. Damages or excess of damages over benefits may be paid out of the fund before the collection of the special assessments and reimbursed when collected.

66.0725(5) (5) Any person against whose land an assessment of benefits is made under this section may appeal as prescribed in s. 32.06 (10) within 30 days of the adoption of the resolution required under sub. (3).

66.0725 History History: 1999 a. 150 s. 546; Stats. 1999 s. 66.0725.



66.0727 Special assessments against railroad for street improvement.

66.0727  Special assessments against railroad for street improvement.

66.0727(1)(1)

66.0727(1)(a)(a) If a city, village or town improves a street, alley or public highway within its corporate limits, including by grading, curbing or paving, if the entire or partial cost of the improvement is assessed against abutting property, and if the street, alley or public highway is crossed by the track of a railroad engaged as a common carrier, the common council or board of public works of the city, or the village or town board, shall, at any time after the completion and acceptance of the improvement by the municipality, file with the local agent of the railroad corporation operating the railroad a statement showing the amount chargeable to the railroad corporation for the improvement.

66.0727(1)(b) (b) The amount chargeable to the railroad corporation is the amount equal to the cost of constructing the improvement along the street, alley or public highway immediately in front of and abutting its right-of-way on each side of the street, alley or public highway at the point where the track crosses the street, alley or public highway, based upon the price per square yard, lineal foot or other unit of value used in determining the total cost of the improvement.

66.0727(2) (2) The amount charged against a railroad corporation for improving the street, alley or public highway, fronting or abutting its right-of-way, may not exceed the average amount per front foot assessed against the remainder of the property fronting or abutting on the improved street, alley or public highway. The amount calculated under sub. (1) and contained in the statement is due and payable by the railroad corporation to the municipality filing the statement within 30 days of the date when the statement is presented to the local representative of the railroad corporation.

66.0727(3) (3) If a railroad corporation fails or refuses to pay a city, village or town the amount set forth in any statement or claim for street, alley or public highway improvements under this section within the time specified in the statement, the city, village or town has a claim for that amount against the railroad corporation and may maintain an action in any circuit court within this state to recover the amount in the statement.

66.0727(4) (4) This section does not preclude a city, village or town from using any other lawful method to compel a railroad corporation to pay its proportionate share of a street, alley or public highway improvement.

66.0727 History History: 1977 c. 72; 1993 a. 246, 490; 1995 a. 225; 1999 a. 150 ss. 209, 552, 554; Stats. 1999 s. 66.0727.



66.0729 Improvement of streets by abutting railroad company.

66.0729  Improvement of streets by abutting railroad company.

66.0729(1)(1) If the track of a railroad is laid upon or along a street, alley or public highway within any city, village or town, the corporation operating the railroad shall maintain and improve the portion of the street, alley or public highway that is occupied by its tracks. The railroad corporation shall grade, pave or otherwise improve the portion of the street, alley or public highway in the manner and with the materials that the common council of the city or the village or town board determines. The railroad corporation is not required to pave or improve that portion of the street, alley or public highway occupied by it with different material or in a different manner from that in which the remainder of the street is paved or improved. The railroad corporation is liable to pay for paving, grading or otherwise improving a street, alley or public highway only to the extent that the actual cost of the improvement exceeds the estimated cost of the improvement were the street, alley or public highway not occupied by the tracks of the railroad.

66.0729(2) (2) If a city, village or town orders a street, alley or public highway to be paved, graded, curbed or improved, as provided in sub. (1), the clerk of the city, village or town shall serve the local agent of the railroad corporation a notice setting forth the action taken by the city, village or town relative to the improvement of the street, alley or public highway.

66.0729(3) (3) If the railroad corporation elects to construct the street, alley or public highway improvement, it shall within 10 days of the receipt of the notice from the clerk of the city, village or town, file with the clerk a notice of its intention to construct the street, alley or public highway improvement, and it shall be allowed until the following June 30 to complete the work, unless the work is ordered after May 20 of any year, and in that case the railroad corporation shall be allowed 40 days from the time the clerk of the municipality presents the notice to the railroad agent in which to complete the work.

66.0729(4) (4) If a city, village or town orders a street, alley or public highway improved under sub. (1) and serves notice on the railroad corporation under sub. (2) and the railroad corporation elects not to construct the improvement or elects to construct the improvement but fails to construct the improvement within the time under sub. (3), the city, village or town shall let a contract for the construction of the improvement and improve the street, alley or public highway as determined under sub. (1). When the improvement is completed and accepted by the city, village or town, the clerk of the city, village or town shall present to the local agent of the railroad corporation a statement of the actual cost of the improvement and the railroad corporation shall, within 20 days of receipt of the statement, pay the treasurer of the city, village or town the amount shown by the statement.

66.0729(5) (5) If a railroad corporation fails to pay the cost of constructing any pavement or other street improvement under sub. (1), the city, village or town responsible for the improvement may enforce collection of the amount by an action against the railroad corporation as provided in s. 66.0727 (3).

66.0729(6) (6) This section does not preclude a city, village or town from using any other lawful method to compel a railroad corporation to pay its proportionate share of a street, alley or public highway improvement.

66.0729 History History: 1977 c. 72; 1993 a. 246; 1999 a. 150 ss. 210, 555, 556, 558, 560; Stats. 1999 s. 66.0729.



66.0731 Reassessment of invalid condemnation and public improvement assessments.

66.0731  Reassessment of invalid condemnation and public improvement assessments.

66.0731(1) (1) If in an action, other than an action under s. 66.0703 (12), involving a special assessment, special assessment certificate, bond or note or tax certificate based on the special assessment, the court determines that the assessment is invalid for any cause, it shall stay all proceedings, frame an issue and summarily try the issue and determine the amount that the plaintiff justly ought to pay or which should be justly assessed against the property in question. That amount shall be ordered to be paid into court for the benefit of the parties entitled to the amount within a fixed time. Upon compliance with the order judgment shall be entered for the plaintiff with costs. If the plaintiff fails to comply with the order the action shall be dismissed with costs.

66.0731(2) (2) If the common council, village board or town board determines that any special assessment is invalid for any reason, it may reopen and reconsider the assessment as provided in s. 66.0703 (10).

66.0731 History History: 1983 a. 532; 1987 a. 378; 1999 a. 150 s. 547; Stats. 1999 s. 66.0731.



66.0733 Repayment of assessments in certain cases.

66.0733  Repayment of assessments in certain cases. If a contract for improvements entered into by a governmental unit authorized to levy special assessments is declared void by a court of last resort, the governing body may provide that all persons who have paid all or any part of any assessment levied against the abutting property owners because of the improvement may be reimbursed the amount of the assessment, paid from the fund, that the governing body determines. This section applies to contracts for improvements that are void for any of the following reasons:

66.0733(1) (1) There was insufficient authority to make the contract.

66.0733(2) (2) The contract was made contrary to a prohibition against contracting in other than a specified way.

66.0733(3) (3) The contract was prohibited by statute.

66.0733 History History: 1993 a. 246; 1999 a. 150 s. 501; Stats. 1999 s. 66.0733.



66.0801 Definitions; effect on other authority.

66.0801  Definitions; effect on other authority.

66.0801(1) (1) In this subchapter:

66.0801(1)(a) (a) "Municipal public utility" means a public utility owned or operated by a city, village or town.

66.0801(1)(b) (b) "Public utility" has the meaning given in s. 196.01 (5).

66.0801(2) (2) Sections 66.0803 to 66.0825 do not deprive the office of the commissioner of railroads, department of transportation or public service commission of any power under ss. 195.05 and 197.01 to 197.10 and ch. 196.

66.0801 History History: 1999 a. 150.



66.0803 Acquisition of public utility or bus transportation system.

66.0803  Acquisition of public utility or bus transportation system.

66.0803(1)(1)

66.0803(1)(a)(a) A town, village or city may construct, acquire or lease any plant and equipment located in or outside the municipality, including interest in or lease of land, for furnishing water, light, heat or power, to the municipality or its inhabitants; may acquire a controlling portion of the stock of any corporation owning private waterworks or lighting plant and equipment; and may purchase the equity of redemption in a mortgaged or bonded waterworks or lighting system, including cases where the municipality in the franchise has reserved right to purchase. The character or duration of the franchise, permit or grant under which any public utility is operated does not affect the power to acquire the public utility under this subsection. Two or more public utilities owned by the same person or corporation, or 2 or more public utilities subject to the same lien or charge, may be acquired as a single enterprise. The board or council may agree with the owner or owners of any public utility or utilities on the value of the utility or utilities and may contract to purchase or acquire at that value, upon those terms and conditions mutually agreed upon between the board or council and the owner or owners.

66.0803(1)(b) (b) A resolution, specifying the method of payment and submitting the question to a referendum, shall be adopted by a majority of all the members of the board or council at a regular meeting, after publication at least one week previous in the official paper.

66.0803(1)(c) (c) The notice of the referendum shall include a general statement of the plant and equipment proposed to be constructed, acquired or leased and of the manner of payment.

66.0803(1)(d) (d) Referenda under this section may not be held oftener than once a year, except that a referendum held for the acquisition, lease or construction of any of the types of property enumerated in par. (a) does not bar the holding of one referendum in the same year for the acquisition and operation of a bus transportation system by the municipality.

66.0803(1)(e) (e) The provisions of pars. (b) to (d) do not apply to the acquisition of any plant, equipment or public utility for furnishing water service when the plant, equipment or utility is acquired by the municipality by dedication or without monetary or financial consideration. After a public utility is constructed, acquired or leased under this subsection, pars. (b) to (d) do not apply to any subsequent construction, acquisition or lease in connection with that public utility.

66.0803(2) (2)

66.0803(2)(a)(a) A city, village or town may by action of its governing body and with a referendum vote provide, acquire, own, operate or engage in a municipal bus transportation system where no existing bus, rail or other local transportation system exists in the municipality. A city, village or town in which there exists any local transportation system by similar action and referendum vote may acquire, own, operate or engage in the operation of a municipal bus transportation system upon acquiring the local transportation system by voluntary agreement with the owners of the system, or pursuant to law, or upon securing a certificate from the department of transportation under s. 194.23.

66.0803(2)(b) (b) A street motor bus transportation company operating pursuant to ch. 194 shall, by acceptance of authority under that chapter, be deemed to have consented to a purchase of its property actually used and useful for the convenience of the public by the municipality in which the major part of the property is situated or operated.

66.0803(2)(c) (c) A city, village or town providing or acquiring a motor bus transportation system under this section may finance the construction or purchase in any manner authorized for the construction or purchase of a public utility.

66.0803 History History: 1977 c. 29 s. 1654 (9) (f); 1981 c. 347 ss. 13, 80 (2); 1985 a. 187; 1993 a. 16, 246; 1999 a. 150 ss. 172 to 174; Stats. 1999 s. 66.0803.

66.0803 Annotation This section is not a restriction upon the authority granted to the department of natural resources by s. 144.025 (2) (r) [now s. 281.19 (5)] to order the construction of a municipal water system, but constitutes merely an alternative by which a municipality may voluntarily construct or purchase a water utility. Village of Sussex v. DNR, 68 Wis. 2d 187, 228 N.W.2d 173 (1975).

66.0803 Annotation Section 66.065 [now s. 66.0803], which requires a municipality to obtain voter approval through a referendum prior to the construction or acquisition of a waterworks, does not apply when a municipality is ordered to construct a public water supply system pursuant to s. 144.025 (2) (r) [now s. 281.19 (5)]. 60 Atty. Gen. 523.



66.0805 Management of municipal public utility by commission.

66.0805  Management of municipal public utility by commission.

66.0805(1)(1) Except as provided in sub. (6), the governing body of a city shall, and the governing body of a village or town may, provide for the nonpartisan management of a municipal public utility by creating a commission under this section. The board of commissioners, under the general control and supervision of the governing body, shall be responsible for the entire management of and shall supervise the operation of the utility. The governing body shall exercise general control and supervision of the commission by enacting ordinances governing the commission's operation. The board shall consist of 3, 5 or 7 commissioners.

66.0805(2) (2) The commissioners shall be elected by the governing body for a term, beginning on the first day of October, of as many years as there are commissioners, except that the terms of the commissioners first elected shall expire successively one each year on each succeeding first day of October.

66.0805(3) (3) The commission shall choose a president and a secretary from its membership. The commission may appoint and establish the compensation of a manager. The commission may command the services of the city, village or town engineer and may employ and fix the compensation of subordinates as necessary. The commission may make rules for its proceedings and for the government of the department. The commission shall keep books of account, in the manner and form prescribed by the department of transportation or public service commission, which shall be open to the public.

66.0805(4) (4)

66.0805(4)(a)(a) The governing body of the city, village or town may provide that departmental expenditures be audited by the commission, and if approved by the president and secretary of the commission, be paid by the city, village or town clerk and treasurer as provided by s. 66.0607; that the utility receipts be paid to a bonded cashier appointed by the commission, to be turned over to the city, village or town treasurer at least once a month; and that the commission have designated general powers in the construction, extension, improvement and operation of the utility. Actual construction work shall be under the immediate supervision of the board of public works or corresponding authority.

66.0805(4)(b) (b) If water mains have been installed or extended in a municipality and the cost of installation or extension has been in some instances assessed against the abutting owners and in other instances paid by the municipality or a utility, the governing body of the municipality may provide that all persons who paid the assessment against any lot or parcel of land may be reimbursed the amount of the assessment regardless of when such assessment was made or paid. Reimbursement may be made from such funds or earnings of the municipal utility or from such funds of the municipality as the governing body determines.

66.0805(5) (5) Two or more public utilities acquired as a single enterprise may be operated under this section as a single enterprise.

66.0805(6) (6) In a 2nd, 3rd or 4th class city, a village or a town, the council or board may provide for the operation of a public utility or utilities by the board of public works or by another officer or officers, in lieu of the commission provided for in this section.

66.0805 History History: 1977 c. 29 s. 1654 (9) (g); 1981 c. 347 s. 80 (2); 1983 a. 207 ss. 23, 93 (1); 1983 a. 538; 1993 a. 16, 246; 1999 a. 150 ss. 179, 181, 183, 236; Stats. 1999 s. 66.0805.

66.0805 Annotation When a city council creates a board under sub. (1), the council is prohibited by sub. (3) from fixing the wages of the utility's employees. Schroeder v. City of Clintonville, 90 Wis. 2d 457, 280 N.W.2d 166 (1979).



66.0807 Joint operation of public utility or public transportation system.

66.0807  Joint operation of public utility or public transportation system.

66.0807(1) (1) In this section, "privately owned public utility" includes a cooperative association organized under ch. 185 or 193 for the purpose of producing or furnishing utility service to its members only.

66.0807(2) (2) A city, village or town served by a privately owned public utility, motor bus or other systems of public transportation rendering local service may contract with the owner of the utility or system for the leasing, public operation, joint operation, extension and improvement of the utility or system by the municipality; or, with funds loaned by the municipality, may contract for the stabilization by municipal guaranty of the return upon or for the purchase by installments out of earnings or otherwise of that portion of the public utility or system which is operated within the municipality and any territory immediately adjacent and tributary to the municipality; or may contract for the accomplishment of any object agreed upon between the parties relating to the use, operation, management, value, earnings, purchase, extension, improvement, sale, lease or control of the utility or system property. The provisions of s. 66.0817 relating to preliminary agreement and approval by the department of transportation or public service commission apply to the contracts authorized by this section. The department of transportation or public service commission shall, when a contract under this section is approved by it and consummated, cooperate with the parties in respect to making valuations, appraisals, estimates and other determinations specified in the contract to be made by it.

66.0807 History History: 1977 c. 29 s. 1654 (9) (g); 1981 c. 347 s. 80 (2); 1985 a. 187; 1993 a. 16, 246; 1999 a 150 ss. 171, 237; Stats. 1999 s. 66.0807; 2005 a. 441.



66.0809 Municipal public utility charges.

66.0809  Municipal public utility charges.

66.0809(1) (1) Except as provided in sub. (2), the governing body of a town, village or city operating a public utility may, by ordinance, fix the initial rates and shall provide for this collection monthly, bimonthly or quarterly in advance or otherwise. The rates shall be uniform for like service in all parts of the municipality and shall include the cost of fluorinating the water. The rates may include standby charges to property not connected but for which public utility facilities have been made available. The charges shall be collected by the treasurer or other officer or employee designated by the city, village or town.

66.0809(2) (2) If, on June 21, 1996, it is the practice of a governing body of a town, village or city operating a public utility to collect utility service charges using a billing period other than one permitted under sub. (1), the governing body may continue to collect utility service charges using that billing period.

66.0809(3) (3) Except as provided in subs. (4) and (5), on October 15 in each year notice shall be given to the owner or occupant of all lots or parcels of real estate to which utility service has been furnished prior to October 1 by a public utility operated by a town, city or village and payment for which is owing and in arrears at the time of giving the notice. The department in charge of the utility shall furnish the treasurer with a list of the lots or parcels of real estate for which utility service charges are in arrears, and the notice shall be given by the treasurer, unless the governing body of the city, village or town authorizes notice to be given directly by the department. The notice shall be in writing and shall state the amount of arrears, including any penalty assessed pursuant to the rules of the utility; that unless the amount is paid by November 1 a penalty of 10 percent of the amount of arrears will be added; and that unless the arrears, with any added penalty, are paid by November 15, the arrears and penalty will be levied as a tax against the lot or parcel of real estate to which utility service was furnished and for which payment is delinquent. The notice may be served by delivery to either the owner or occupant personally, or by letter addressed to the owner or occupant at the post-office address of the lot or parcel of real estate. On November 16 the officer or department issuing the notice shall certify and file with the clerk a list of all lots or parcels of real estate, giving the legal description, for which notice of arrears was given and for which arrears remain unpaid, stating the amount of arrears and penalty. Each delinquent amount, including the penalty, becomes a lien upon the lot or parcel of real estate to which the utility service was furnished and payment for which is delinquent, and the clerk shall insert the delinquent amount and penalty as a tax against the lot or parcel of real estate. All proceedings in relation to the collection of general property taxes and to the return and sale of property for delinquent taxes apply to the tax if it is not paid within the time required by law for payment of taxes upon real estate. Under this subsection, if an arrearage is for utility service furnished and metered by the utility directly to a manufactured home or mobile home unit in a licensed manufactured and mobile home community, the notice shall be given to the owner of the manufactured home or mobile home unit and the delinquent amount becomes a lien on the manufactured home or mobile home unit rather than a lien on the parcel of real estate on which the manufactured home or mobile home unit is located. A lien on a manufactured home or mobile home unit may be enforced using the procedures under s. 779.48 (2). This subsection does not apply to arrearages collected using the procedure under s. 66.0627. In this subsection, "metered" means the use of any method to ascertain the amount of service used or the use of a flat rate billing method.

66.0809(4) (4) A municipal utility may use the procedures under sub. (3) to collect arrearages for electric service only if one of the following applies:

66.0809(4)(a) (a) The municipality has enacted an ordinance that authorizes the use of the procedures under sub. (3) for the collection of arrearages for electric service provided by the municipal utility.

66.0809(4)(b) (b) In 1996, the municipality collected arrearages for electric service provided by the municipal utility using the procedures under s. 66.60 (16), 1993 stats.

66.0809(5) (5)

66.0809(5)(a)(a) This subsection applies only if all of the following conditions are met:

66.0809(5)(a)1. 1. Water or electric utility service is provided to a rental dwelling unit.

66.0809(5)(a)1m. 1m. The water or electric utility service is provided by a town sanitary district created under subch. IX of ch. 60 that has sewerage connections serving more than 700 service addresses, by a public inland lake protection and rehabilitation district under subch. IV of ch. 33 that has sewerage connections serving more than 700 service addresses or by a municipal public utility.

66.0809(5)(a)2. 2. The owner of the rental dwelling unit notifies the utility in writing of the name and address of the owner.

66.0809(5)(a)3. 3. The owner of the rental dwelling unit notifies the utility in writing of the name and address of the tenant who is responsible for payment of the utility charges.

66.0809(5)(a)4. 4. If requested by the utility, the owner of the rental dwelling unit provides the utility with a copy of the rental or lease agreement in which the tenant assumes responsibility for the payment of the utility charges.

66.0809(5)(b) (b) If this subsection applies, a municipal public utility may use sub. (3) to collect arrearages incurred after the owner of a rental dwelling unit has provided the utility with written notice under par. (a) only if the municipality complies with at least one of the following:

66.0809(5)(b)1. 1. In order to comply with this subdivision, a municipal public utility shall send bills for water or electric service to a customer who is a tenant in the tenant's own name. Each time that a municipal public utility notifies a customer who is a tenant that charges for water or electric service provided by the utility to the customer are past due for more than one billing cycle, the utility shall also serve a copy of the notice on the owner of the rental dwelling unit in the manner provided in s. 801.14 (2). If a customer who is a tenant vacates his or her rental dwelling unit, and the owner of the rental dwelling unit provides the municipal public utility, no later than 21 days after the date on which the tenant vacates the rental dwelling unit, with a written notice that contains a forwarding address for the tenant and the date that the tenant vacated the rental dwelling unit, the utility shall continue to send past-due notices to the customer at his or her forwarding address until the past-due charges are paid or until notice has been provided under sub. (3).

66.0809(5)(b)2. 2. In order to comply with this subdivision, if a customer who is a tenant has charges for water or electric service provided by the utility that are past due, the municipal public utility shall serve notice of the past-due charges on the owner of the rental dwelling unit within 14 days of the date on which the tenant's charges became past due. The municipal public utility shall serve notice in the manner provided in s. 801.14 (2).

66.0809(5)(c) (c) A municipal public utility may demonstrate compliance with the notice requirements of par. (b) 1. or 2. by providing evidence of having sent the notice by U.S. mail.

66.0809(5)(d) (d) If this subsection applies and a municipal public utility is permitted to collect arrearages under sub. (3), the municipal public utility shall provide all notices under sub. (3) to the owner of the property.

66.0809 History History: 1999 a. 150 ss. 184, 186; 2007 a. 11.

66.0809 Annotation Municipalities owning electric companies may pass ordinances allowing unpaid charges for furnished electricity to be placed on tax bills of the receiving property. 73 Atty. Gen 128.

66.0809 Annotation Under the facts of the case, a municipal utility's claim for unpaid utility charges was subject to the automatic stay in bankruptcy court. Reedsburg Utility Co v. Grede Foundries, Inc. 651 F.3d 786 (2011).



66.0811 Municipal public utility revenues.

66.0811  Municipal public utility revenues.

66.0811(1) (1) A city, village or town owning a public utility is entitled to the same rate of return as permitted for privately owned utilities.

66.0811(2) (2) The income of a municipal public utility shall first be used to make payments to meet operation, maintenance, depreciation, interest, and debt service fund requirements, local and school tax equivalents, additions and improvements, and other necessary disbursements or indebtedness. Beginning with taxes levied in 1995, payable in 1996, payments for local and school tax equivalents shall at least be equal to the payment made on the property for taxes levied in 1994, payable in 1995, unless a lower payment is authorized by the governing body of the municipality. Income in excess of these requirements may be used to purchase and hold interest bearing bonds, issued for the acquisition of the utility; bonds issued by the United States or any municipal corporation of this state; insurance upon the life of an officer or manager of the utility; or may be paid into the general fund.

66.0811(3) (3) A city, town or village may use funds derived from its water plant to meet operation, maintenance, depreciation, interest and debt service funds; new construction or equipment or other indebtedness for sewerage construction work other than that which is chargeable against abutting property; or the funds may be placed into the general fund to be used for general city purposes or in a special fund to be used for special municipal purposes.

66.0811 History History: 1999 a. 150 ss. 187, 188, 239.



66.0813 Provision of utility service outside of municipality by municipal public utility.

66.0813  Provision of utility service outside of municipality by municipal public utility.

66.0813(1) (1) A town, town sanitary district, village or city owning water, light or power plant or equipment may serve persons or places outside its corporate limits, including adjoining municipalities not owning or operating a similar utility, and may interconnect with another municipality, whether contiguous or not, and for these purposes may use equipment owned by the other municipality.

66.0813(2) (2) Plant or equipment, except water plant or equipment or interconnection property in any municipality interconnected, situated in another municipality is taxable in the other municipality under s. 76.28.

66.0813(3) (3)

66.0813(3)(a)(a) Notwithstanding s. 196.58 (5), a city, village or town may by ordinance fix the limits of utility service in unincorporated areas. The ordinance shall delineate the area within which service will be provided and the municipal utility has no obligation to serve beyond the delineated area. The delineated area may be enlarged by a subsequent ordinance. No ordinance under this paragraph is effective to limit any obligation to serve that existed at the time that the ordinance was adopted.

66.0813(3)(b) (b) Notwithstanding s. 196.58 (5), a municipality that operates a utility that provides water service may enter into an agreement with a city or village to provide water service to all or a part of that city or village. The agreement shall delineate the area within which service will be provided and the municipal water utility shall have no obligation to serve beyond the area so delineated. The agreement is not effective to limit any obligation to serve which may have existed at the time the agreement was entered into.

66.0813(4) (4) An agreement by a city, village or town to furnish utility service outside its corporate limits to unincorporated property used for public, educational, industrial or eleemosynary purposes fixes the nature and geographical limits of that utility service unless altered by a change in the agreement, notwithstanding s. 196.58 (5). A change in use or ownership of property included under that agreement does not alter terms and limitations of that agreement.

66.0813(5) (5) An agreement under sub. (4) under which a city or village agrees to furnish sewerage service to a prison, which is located in an area that has been incorporated since that agreement was made, may be amended to provide that the city or village will also furnish water service to the prison. An agreement amended under this subsection fixes the nature and geographical limits of the water and sewer service unless altered by a change in the agreement, notwithstanding s. 196.58 (5). A change in use or ownership of property included under an agreement amended under this subsection does not alter the terms and limitations of that agreement.

66.0813(6) (6) A town, village or city owning a public utility, or the board of any municipal public utility appointed under s. 66.0805, may enter into agreements with any other towns, villages or cities owning public utilities, or any other boards of municipal public utilities, for mutual aid in the event of an emergency or disaster in any of their respective service areas. The agreements may include provisions for the movement of employees and equipment in and between the service areas of the participating municipalities for the purpose of rendering aid and for the reimbursement of a municipality rendering aid by the municipality receiving the aid.

66.0813 History History: 1999 a. 150 ss. 189, 240.



66.0815 Public utility franchises and service contracts.

66.0815  Public utility franchises and service contracts.

66.0815(1)(1)  Franchises.

66.0815(1)(a)(a) A city, village or town may grant to any person the right to construct and operate a public utility in the city, village or town, subject to reasonable rules and regulations prescribed by ordinance.

66.0815(1)(b) (b) The board or council may submit the ordinance when passed and published to a referendum.

66.0815(1)(c) (c) An ordinance under sub. (1) may not take effect until 60 days after passage and publication unless sooner approved by a referendum. Within the 60-day period electors equal in number to 20% of those voting at the last regular municipal election may file a petition requesting a referendum. The petition shall be in writing and filed with the clerk and as provided in s. 8.37. The petition shall conform to the requirements of s. 8.40. Each signer shall state his or her residence and signatures shall be verified by the affidavit of an elector. The referendum shall be held at the next regular municipal election, or at a special election within 90 days of the filing of the petition. The ordinance may not take effect unless approved by a majority of the votes cast. This paragraph does not apply to extensions by a utility previously franchised by the village, city, or town.

66.0815(1)(d) (d) If a city or village at the time of its incorporation included within its corporate limits territory in which a public utility, before the incorporation, had been lawfully engaged in rendering public utility service, the public utility possesses a franchise to operate in the city or village to the same extent as if the franchise had been formally granted by ordinance adopted by the governing body of the city or village. This paragraph does not apply to any public utility organized under this chapter.

66.0815(2) (2) Service contracts.

66.0815(2)(a)(a) A city, village or town may contract for furnishing light, heat, water or motor bus or other systems of public transportation to the municipality or its inhabitants for a period of not more than 30 years or for an indeterminate period if the prices are subject to adjustment at intervals of not greater than 5 years. The public service commission has jurisdiction over the rates and service to any city, village or town where light, heat or water is furnished to the city, village or town under any contract or arrangement, to the same extent that the public service commission has jurisdiction where that service is furnished directly to the public.

66.0815(2)(b) (b) When a city, village or town has contracted for water, lighting service or motor bus or other systems of public transportation to the municipality the cost may be raised by tax levy. In making payment to the owner of the utility a sum equal to the amount due the city, village or town from the owner for taxes or special assessments may be deducted.

66.0815(2)(c) (c) This subsection applies to every city, village and town regardless of any charter limitations on the tax levy for water or light.

66.0815(2)(d) (d) If a privately owned motor bus or public transportation system in a city, village or town fails to provide service for a period in excess of 30 days, and the owner or stockholders of the privately owned motor bus or public transportation system have announced an intention to abandon service, the governing body of the affected municipality may without referendum furnish or contract for the furnishing of other motor bus or public transportation service to the municipality and its inhabitants and to the users of the defaulting prior service for a period of not more than one year. This paragraph does not authorize a municipality to hire, directly or indirectly, any strikebreaker or other person for the purpose of replacing employees of the motor bus or public transportation system engaged in a strike.

66.0815 History History: 1977 c. 29; 1981 c. 347 s. 80 (2); 1981 c. 390 s. 252; 1991 a. 316; 1993 a. 16, 246; 1995 a. 378; 1999 a. 150 s. 169; Stats. 1999 s 66.0815; 1999 a. 182 s. 204d; 2001 a. 30.



66.0817 Sale or lease of municipal public utility plant.

66.0817  Sale or lease of municipal public utility plant. A town, village or city may sell or lease any complete public utility plant owned by it in the following manner:

66.0817(1) (1) A preliminary agreement with the prospective purchaser or lessee shall be authorized by a resolution or ordinance containing a summary of the terms proposed, of the disposition to be made of the proceeds, and of the provisions to be made for the protection of holders of obligations against the plant or against the municipality on account of the plant. The resolution or ordinance shall be published at least one week before adoption, as a class 1 notice, under ch. 985. The resolution or ordinance may be adopted only at a regular meeting and by a majority of all the members of the governing body.

66.0817(2) (2) The preliminary agreement shall fix the price of sale or lease, and provide that if the amount fixed by the department of transportation or public service commission is greater, the price shall be that fixed by the department or commission.

66.0817(3) (3) The municipality shall submit the preliminary agreement when executed to the department of transportation or public service commission, which shall determine whether the interests of the municipality and its residents will be best served by the sale or lease, and if it so determines, shall fix the price and other terms.

66.0817(4) (4) After the price and other terms are fixed under sub. (3), the proposal shall be submitted to the electors of the municipality. The notice of the referendum shall include a description of the plant and a summary of the preliminary agreement and of the price and terms as fixed by the department of transportation or public service commission. If a majority voting on the question votes for the sale or lease, the board or council may consummate the sale or lease, upon the terms and at a price not less than fixed by the department of transportation or public service commission, with the proposed purchaser or lessee or any other with whom better terms approved by the department of transportation or public service commission can be made.

66.0817(5) (5) Unless the sale or lease is consummated within one year of the referendum, or the time is extended by the department of transportation or public service commission, the proceedings are void.

66.0817(6) (6) If the municipality has revenue or mortgage bonds outstanding relating to the utility plant and which by their terms may not be redeemed concurrently with the sale or lease transaction, an escrow fund with a domestic bank as trustee may be established for the purpose of holding, administering and distributing that portion of the sales or lease proceeds necessary to cover the payment of the principal, any redemption premium and interest which will accrue on the principal through the earliest retirement date of the bonds. During the period of the escrow arrangement the funds may be invested in securities or other investments as described in s. 66.0603 (1m).

66.0817(7) (7) For the purpose of this section, the department of transportation has jurisdiction over transportation systems and the public service commission has jurisdiction over public utilities as defined in s. 196.01.

66.0817 History History: 1971 c. 260; 1977 c. 29 ss. 712, 1654 (9) (g); 1981 c. 347 ss. 14, 80 (2); 1981 c. 390 s. 252; 1983 a. 207 s. 93 (1); 1993 a. 16; 1999 a. 150 s. 190; Stats. 1999 s. 66.0817; 1999 a. 186 s. 48.



66.0819 Combining water and sewer utilities.

66.0819  Combining water and sewer utilities.

66.0819(1) (1) A town, village, or city may construct, acquire, or lease, or extend and improve, a plant and equipment within or without its corporate limits for the furnishing of water to the municipality or to its inhabitants, and for the collection, treatment, and disposal of sewage, including the lateral, main and intercepting sewers, and all necessary equipment. The plant and equipment, whether the structures and equipment for the furnishing of water and for the disposal of sewage are combined or separate, may by ordinance be constituted a single public utility.

66.0819(2) (2) The provisions of this chapter and chs. 196 and 197 relating to a water system, including those provisions relating to the regulation of a water system by the public service commission, apply to a consolidated water and sewage disposal system as a single public utility. In prescribing rates, accounting and engineering practices, extension rules, service standards or other regulations for a consolidated water and sewage disposal system, the public service commission shall treat the water system and the sewage disposal system separately, unless the commission finds that the public interest requires otherwise.

66.0819(3) (3) A town, village or city which owns or acquires a water system and a plant or system for the treatment or disposal of sewage may by ordinance consolidate the systems into a single public utility. After the effective date of the ordinance the consolidated utility is subject to this section as though originally acquired as a single public utility.

66.0819 History History: 1981 c. 390; 1995 a. 378; 1999 a. 150 s. 230; Stats. 1999 s. 66.0819.



66.0821 Sewerage and storm water systems.

66.0821  Sewerage and storm water systems.

66.0821(1) (1)  Definitions. In this section:

66.0821(1)(a) (a) "Municipality" means a town, village, city or metropolitan sewerage district created under ss. 200.01 to 200.15 or under ss. 200.21 to 200.65.

66.0821(1)(b) (b) "Sewerage" is a comprehensive term, including all constructions for collection, transportation, pumping, treatment and final disposition of sewage or storm water and surface water.

66.0821(2) (2) General authority.

66.0821(2)(a)(a)

66.0821(2)(a)1.1. In addition to all other methods provided by law, a municipality may construct, acquire or lease, extend or improve any plant and equipment within or without its corporate limits for the collection, transportation, storage, treatment and disposal of sewage or storm water and surface water, including necessary lateral, main and interceptor sewers, and a town, village or city may arrange for the service to be furnished by a metropolitan sewerage district or joint sewerage system.

66.0821(2)(a)2. 2. If the extension of a sewer line or water main that is described under subd. 1. is required because of a new subdivision, as defined in s. 236.02 (12), or commercial development, the municipality may recoup some or all of the costs that it has incurred for the extension by a method described under subd. 1. or by any other method of financing agreed to by the municipality and the developer. If a person, whose property is outside of the subdivision for which a developer is paying, or has paid, the costs of a sewerage project under this subdivision, connects an extension into the sewerage project after the amount is established that the developer is required to pay under this subdivision, that person shall pay to the developer an amount determined by the public service commission. The public service commission shall promulgate rules to determine the amount that such a person shall pay to a developer. The rules promulgated under this subdivision, shall be based on the benefits accruing to the property that connects an extension into the sewerage project.

66.0821(2)(b) (b) The governing body of a municipality, and the officials in charge of the management of the sewerage system as well as other officers of the municipality, are governed in the discharge of their powers and duties under this section by ss. 66.0809 to 66.0813 or 62.69 (2) (f), to the extent consistent with this section, or, in the case of a metropolitan sewerage district created under ss. 200.21 to 200.65, by ss. 200.55 and 200.59.

66.0821(3) (3) Funding.

66.0821(3)(a)(a) Except as provided in s. 66.0721, all or a portion of the cost of exercising the authority under sub. (2) may be funded, to the extent applicable, from the municipality's general fund, by taxation, special assessment or sewerage service charges, by municipal obligations or revenue bonds or from any combination of these sources.

66.0821(3)(b) (b) If funding under par. (a) in whole or in part is by the issue and sale of revenue bonds, the payments shall be made as provided in s. 66.0621 to the extent not inconsistent with this section. In this paragraph, "public utility" as used in s. 66.0621 includes the sewerage system, accessories, equipment and other property, including land. The mortgage or revenue bonds or mortgage certificates do not constitute an indebtedness of the municipality and may be secured only by the sewerage system and its revenue, and the franchise provided for in this section.

66.0821(3)(c) (c) Any municipality may pledge, assign or otherwise hypothecate the net earnings or profits derived or to be derived from a sewerage system to secure the payment of the costs of purchasing, constructing or otherwise acquiring a sewerage system or any part of a sewerage system, or for extending or improving the sewerage system, in the manner provided in s. 66.0621 (5).

66.0821(4) (4) Service charges.

66.0821(4)(a)(a) The governing body of the municipality may establish sewerage service charges in an amount to meet all or part of the requirements for the construction, reconstruction, improvement, extension, operation, maintenance, repair, and depreciation of the sewerage system, and for the payment of all or part of the principal and interest of any indebtedness incurred for those purposes, including the replacement of funds advanced by or paid from the general fund of the municipality. Service charges made by a metropolitan sewerage district to any town, village, or city shall be levied by the town, village, or city against the individual sewer system users within the corporate limits of the municipality, and the municipality shall collect the charges and promptly remit them to the metropolitan sewerage district. Delinquent charges shall be collected in accordance with sub. (4) (d).

66.0821(4)(b) (b) For the purpose of making equitable charges for all services rendered by the sanitary sewerage system to the municipality or to citizens, corporations and other users, the property benefited by the system may be classified, taking into consideration the volume of water, including surface or drain waters, the character of the sewage or waste and the nature of the use made of the sewerage system, including the sewage disposal plant. The charges may include standby charges to property not connected but for which sewerage system facilities have been made available.

66.0821(4)(c) (c) For the purpose of making equitable charges for all services rendered by a storm water and surface water sewerage system to users, the property served may be classified, taking into consideration the volume or peaking of storm water or surface water discharge that is caused by the area of impervious surfaces, topography, impervious surfaces and other surface characteristics, extent and reliability of mitigation or treatment measures available to service the property, apart from measures provided by the storm water and surface water sewerage system, and any other considerations that are reasonably relevant to a use made of the storm water and surface water sewerage system. The charges may also include standby charges to property not yet developed with significant impervious surfaces for which capacity has been made available in the storm water and surface water sewerage system.

66.0821(4)(d) (d) Sewerage service charges shall be collected and taxed and shall be a lien upon the property served in the same manner as water rates are taxed and collected under s. 62.69 (2) (f) or 66.0809 to the extent applicable, except that charges of a metropolitan sewerage district created under ss. 200.21 to 200.65 shall be assessed and collected as provided in s. 200.55 (5).

66.0821(5) (5) Unreasonable or discriminatory rates, rules and practices.

66.0821(5)(a)(a) If a user of a service complains to the public service commission that rates, rules and practices are unreasonable or unjustly discriminatory, or if a holder of a mortgage or revenue bond or mortgage certificate or other evidence of debt, secured by a mortgage on the sewerage system or any part of the system or pledge of the income of sewerage service charges, complains that rates are inadequate, the public service commission shall investigate the complaint. If there appears to be sufficient cause for the complaint, the commission shall set the matter for a public hearing upon 10 days' notice to the complainant and the town, village or city. After the hearing, if the public service commission determines that the rates, rules or practices complained of are unreasonable or unjustly discriminatory, it shall determine and by order fix reasonable rates, rules and practices and may make any other order respecting the complaint that is just and reasonable, including, in the case of standby charges imposed under sub. (4) (c), an order that a municipality refund to the user any amount of the standby charges that have been collected if the user has filed a complaint with the public service commission not later than 60 days after receiving the original notice of charge or after receiving a notice of charge that relates to an increased standby charge. The proceedings under this paragraph are governed, to the extent applicable, by ss. 196.26 to 196.40. The commission shall bill any expense of the commission attributable to a proceeding under this paragraph to the town, village or city under s. 196.85 (1).

66.0821(5)(b) (b) Judicial review of a determination of the public service commission under par. (a) may be had by any person aggrieved in the manner prescribed in ch. 227.

66.0821(5)(c) (c) For purposes of this subsection, "user" of a service includes a licensed disposer, as defined in s. 281.49 (1) (b), who disposes of septage at a municipal sewage system under a disposal plan under s. 281.49 (5) and initiates under s. 281.49 (11) (d) a review under par. (a) of a disputed septage disposal fee by the public service commission.

66.0821(5)(d) (d) If the public service commission determines in a proceeding under par. (a) that a septage disposal fee is unreasonable, the commission shall determine and fix under par. (a) a reasonable fee that conforms with s. 281.49 (5) (c) 4.

66.0821(5)(e) (e) Notwithstanding par. (a), the public service commission shall bill under s. 196.85 (1) any expense of the commission attributable to a proceeding under par. (a) that is initiated under s. 281.49 (11) (d) as follows:

66.0821(5)(e)1. 1. If the commission determines in the proceeding that one or more septage disposal fees are unreasonable and determines and fixes by order reasonable septage disposal fees that, when combined with any other applicable septage disposal fees, total an amount that is at least 15 percent lower than the total amount of septage disposal fees established by the municipal sewage system for the quantity and type of septage specified in s. 281.49 (11) (b), the municipal sewage system that is a party to the dispute shall pay the entire amount of the assessment.

66.0821(5)(e)2. 2. If the commission determines in the proceeding that one or more of the septage disposal fees are unreasonable and determines and fixes by order reasonable fees that, when combined with any other applicable septage disposal fees, total an amount that is not at least 15 percent lower than the total amount of septage disposal fees established by the municipal sewage system for the quantity and type of septage specified in s. 281.49 (11) (b), the licensed disposer that is a party to the dispute shall pay the entire amount of the assessment.

66.0821(5)(e)3. 3. If the commission determines in the proceeding that the septage disposal fees are reasonable, the licensed disposer that is a party to the dispute shall pay the entire amount of the assessment.

66.0821(5)(e)4. 4. If the commission terminates the proceeding before making a final determination on the reasonableness of the septage disposal fees, the municipal sewage system and the licensed disposer that are parties to the dispute shall each pay 50 percent of the assessment, unless the municipal sewage system and the licensed disposer agree to a different allocation of the assessment.

66.0821(6) (6) Foreclosure sale. If there is a sale of mortgaged sewerage system premises on a judgment of foreclosure and sale, the price paid for the premises may not exceed the amount of the judgment and the costs of sale to and including the recording of the sheriff's deed. The purchaser on the foreclosure sale may operate and maintain the sewerage system and collect sewerage service charges, and for that purpose is deemed to have a franchise from the municipality. The term "purchaser" includes the purchaser's successors or assigns. The rates to be charged, in addition to the contributions, if any, which the municipality has obligated itself to make toward the capital or operating costs of the plant, shall be sufficient to meet the requirements of operation, maintenance, repairs, depreciation, interest and an amount sufficient to amortize the judgment debts and all additional capital costs which the purchaser contributes to the plan over a period not exceeding 20 years. In addition, the purchaser of the premises may earn a reasonable amount, as determined by the public service commission, on the actual amount of the purchaser's investment in the premises represented by the purchase price of the premises, plus any additions made to the investment by the purchaser or minus any payments made by the municipality on account of the investments. The municipality may by payment reduce the investment of the purchaser and after full payment of the purchase price plus the cost of subsequent improvements the premises shall revert to the municipality. While the premises are owned by the private purchaser, the premises shall be considered a public utility and are subject to ch. 196 to the extent applicable.

66.0821(7) (7) Relation to other authority. The authority under this section is in addition to any power which municipalities otherwise have with respect to sewerage or sewage disposal. Nothing in this section shall be construed as restricting or interfering with any powers and duties of the department of health services as prescribed by law.

66.0821 History History: 1971 c. 276; 1975 c. 414 s. 28; 1977 c. 29; 1981 c. 282, 314; 1983 a. 207; 1989 a. 322; 1991 a. 316; 1995 a. 27 s. 9126 (19); 1997 a. 53, 213; 1999 a. 32; 1999 a. 150 ss. 215 to 229, 242 to 249; Stats. 1999 s. 66.0821; 1999 a. 186 ss. 46, 47; 2001 a. 30; 2003 a. 321; 2005 a. 347; 2007 a. 20 s. 9121 (6) (a).

66.0821 Annotation A charge "in lieu of tax" was not an allowable method of sewerage treatment cost recovery under sub. (4). Fred Rueping Leather Co. v. City of Fond du Lac, 99 Wis. 2d 1, 298 N.W.2d 227 (Ct. App. 1980).

66.0821 Annotation The PSC is not authorized by sub. (9) to set rates retroactively or to order refunds. Kimberly-Clark Corp. v. Public Service Commission, 110 Wis. 2d 455, 329 N.W.2d 143 (1983).

66.0821 Annotation Mobile home owners who rented lots from a mobile home park on which their homes were placed who asserted the rate scheme applied to the park was discriminatory under this section could not complain directly under that statute. They were not "users" of the service within the meaning of sub. (5) when the service fee was assessed to the owners of the park and did not identify a legally protectible interest that would confer the standing necessary to obtain relief. Zehner v. Village of Marshall, 2006 WI App 6, 288 Wis. 2d 660, 709 N.W.2d 64, 04-2789.



66.0823 Joint local water authorities.

66.0823  Joint local water authorities.

66.0823(1) (1)  Finding and declaration of necessity. It is declared that the operation of water utility systems by local governmental units of this state and the improvement of the systems through joint action in the production, treatment, storage, transmission, distribution, purchase, sale and exchange of water is in the public interest and a matter of statewide concern; that there is a need in order to ensure the stability and continued viability of the local systems to provide for a means by which local governmental units which operate the systems may act jointly, including development of coordinated water production, treatment, storage, transmission and distribution; and that, the necessity in the public interest for the provisions of this section is declared as a matter of legislative determination.

66.0823(2) (2) Definitions. As used in this section, unless the context clearly indicates otherwise:

66.0823(2)(a) (a) "Authority" means a joint local water authority.

66.0823(2)(b) (b) "Bonds" means any bonds, interim certificates, notes, debentures or other obligations of an authority issued under this section.

66.0823(2)(c) (c) "Commission" means the public service commission.

66.0823(2)(d) (d) "Contracting party" means a local governmental unit in this state, or a federally recognized Indian tribe or band located in this state, that contracts to establish or to join an authority under this section.

66.0823(2)(e) (e) "Local governmental unit" means any city, village, town, county, town sanitary district, water utility district, or a public inland lake protection and rehabilitation district that has town sanitary district powers under s. 33.22 (3).

66.0823(2)(f) (f) "Local water authority" means a public corporation created by contract between 2 or more contracting parties.

66.0823(2)(g) (g) "Project" means any plant, works, system, facilities and real and personal property of any nature, together with all parts and appurtenances, that are used or useful in the production, treatment, storage, transmission, distribution, purchase, sale, or exchange of water. "Project" includes any interest in, or right to the capacity of, the plant, works, system, facilities or property. "Project" also includes the acquisition of water and the acquisition, construction or operation of facilities for producing, treating, storing, transmitting, or distributing water.

66.0823(3) (3) Creation of an authority.

66.0823(3)(a)(a) Creation by contract. Any local governmental unit in this state may contract with one or more local governmental units in this state or federally recognized Indian tribes or bands located in the state to establish a separate governmental entity, to be known as a joint local water authority, to jointly produce, treat, store, transmit, distribute, purchase, sell or exchange water, in whole or in part for the benefit of the contracting parties. The parties to the contract may amend the contract as provided in the contract.

66.0823(3)(am) (am) Hearing requirements. At least 30 days before becoming a contracting party by entering into a contract under this subsection, a local governmental unit shall hold a public hearing on the proposed contract. Notice of the hearing shall be published as a class 3 notice under ch. 985.

66.0823(3)(b) (b) Filing requirements. The parties entering into a contract under this subsection shall file a copy of the contract with the secretary of state. Upon receipt, the secretary of state shall record the contract and issue a certificate of incorporation stating the name of the authority and the date and fact of incorporation. The corporate existence of the authority begins upon issuance of the certificate.

66.0823(4) (4) Contract. A contract establishing an authority under sub. (3) shall specify all of the following:

66.0823(4)(a) (a) The name and purpose of the authority and the functions or services to be provided by the authority. The name shall refer to the authority as an agency, authority or district.

66.0823(4)(b) (b) The establishment and organization of a board of directors, in which all powers of the authority shall be vested. The contract may permit the board of directors to create an executive committee of the board of directors to which the board of directors may delegate any of its powers and duties, as specified by the board.

66.0823(4)(c) (c) The number of directors, the manner of their appointment, the terms of their office, their compensation, if any, and the procedure for filling vacancies on the board of directors. The contracting parties shall appoint the members of the board of directors. Each contracting party shall be entitled to appoint an equal number of directors to the board of directors and may remove those directors at will.

66.0823(4)(d) (d) The weight given to each director's vote. Unless specifically provided otherwise, each director's vote shall be given equal weight. If the contract provides for differing weights to be given to each director's vote, the contract shall specify the manner of calculating the weight to be given to each director's vote.

66.0823(4)(e) (e) The manner of selection of the officers of the authority and their duties.

66.0823(4)(f) (f) The voting requirements for action by the board of directors. Unless specifically provided otherwise, a majority of the authorized directors constitutes a quorum of the board of directors. Unless specifically provided otherwise, a majority of the voting power present is necessary for any action to be taken by the board of directors.

66.0823(4)(g) (g) The duties of the board of directors, including the obligation to comply with this section and the laws of this state and with the terms of the contract under this subsection.

66.0823(4)(h) (h) The manner in which additional local governmental units and Indian tribes or bands located in the state may become parties to the contract by amendment.

66.0823(4)(i) (i) Provisions for the disposition, division or distribution of any property or assets of the authority on dissolution.

66.0823(4)(j) (j) The term of the contract and the method, if any, of terminating or rescinding the contract. The term of the contract may be a definite period or it may be until rescinded or terminated. The contract may not be rescinded or terminated so long as the authority has bonds outstanding, unless provision for full payment of such bonds, by escrow or otherwise, has been made pursuant to the terms of the bonds or the resolution, trust indenture or security instrument securing the bonds.

66.0823(4)(k) (k) The manner in which the contracting parties shall resolve any disputes.

66.0823(5) (5) Powers. The authority may do all of the following:

66.0823(5)(a) (a) Plan, develop, acquire, construct, reconstruct, operate, manage, dispose of, participate in, maintain, repair, extend or improve one or more projects within the state, either solely or in conjunction with any other person.

66.0823(5)(b) (b) Act as agent in conducting an activity under par. (a).

66.0823(5)(c) (c) Buy or sell interest in, or rights to the capacity of, projects.

66.0823(5)(d) (d) Produce, treat, store, transmit, distribute, purchase, sell or exchange water in such amounts as the board of directors determines to be necessary and appropriate, subject to the limitations in this paragraph. An authority may not sell water at retail. An authority may not sell any water to a person other than a contracting party, except pursuant to an emergency services contract. An authority may enter into an emergency services contract to sell water at wholesale to a person other than a contracting party in emergency situations, to be specified in the contract.

66.0823(5)(e) (e) Acquire, own, hold, use, lease as lessor or lessee, sell or otherwise dispose of, mortgage, pledge, or grant a security interest in any real or personal property, commodity or service.

66.0823(5)(f) (f) Acquire property by condemnation using the procedure under s. 32.05 or 32.06 for the purposes set forth in this section.

66.0823(5)(g) (g) Enter upon any state, county or municipal street, road or alley, or any public highway for the purpose of installing, maintaining and operating the authority's facilities. Whenever the work is to be done in a state, county or municipal highway, street, road or alley, the public authority having control thereof shall be duly notified, and the highway, street, road or alley shall be restored to as good a condition as existed before the commencement of the work with all costs incident to the work to be borne by the authority.

66.0823(5)(h) (h) Install and maintain, without compensation to the state, any part of the authority's facilities over, upon or under any part of the bed of any river or of any land covered by any of the navigable waters of the state, the title to which is held by the state, and over, upon or under canals or through waterways. This paragraph does not relieve the authority of its obligation to obtain any permits or approvals otherwise required by law.

66.0823(5)(i) (i) Require contracting parties to purchase water from the authority and to connect any contracting party's distribution system with the authority's distribution system.

66.0823(5)(j) (j) Fix, maintain and revise fees, rates, rents and charges for functions, services, facilities or commodities provided by the authority.

66.0823(5)(k) (k) Make, and from time to time amend and repeal, bylaws, rules and regulations to carry into effect the powers and purposes of the authority.

66.0823(5)(L) (L) Join an organization, if the board of directors determines that membership is beneficial to accomplishment of the authority's purposes.

66.0823(5)(m) (m) Sue and be sued in its own name.

66.0823(5)(n) (n) Have and use a corporate seal.

66.0823(5)(o) (o) Employ agents and employees.

66.0823(5)(p) (p) Incur debts, liabilities or obligations including the borrowing of money and the issuance of bonds, secured or unsecured, under sub. (9) (b).

66.0823(5)(q) (q) Invest any funds held in reserve or sinking funds, or any funds not required for immediate disbursement, including the proceeds from the sale of any bonds, in such obligations, securities and other investments as the authority deems proper in accordance with s. 66.0603 (1m).

66.0823(5)(r) (r) Do and perform any acts and things authorized by this section under, through or by means of an agent or by contracts with any person.

66.0823(5)(s) (s) Exercise any other powers that the board of directors considers necessary and convenient to effectuate the purposes of the authority.

66.0823(6) (6) Public character. An authority is a political subdivision and body public and corporate of the state, exercising public powers, separate from the contracting parties. It has the duties, privileges, immunities, rights, liabilities and disabilities of a public body but does not have taxing power.

66.0823(7) (7) Payments.

66.0823(7)(a)(a) Definition. In this subsection, "purchase of water" includes any right to capacity or interest in any project.

66.0823(7)(b) (b) Payments for commodities and services. The contracting parties may agree to pay the authority funds for commodities to be procured or services to be rendered by the authority. The agreement may also provide for payments in the form of contributions to defray the cost of any purpose set forth in the contract under sub. (4) or the agreement and, subject to repayment by the authority, for advances for any purpose set forth in the contract under sub. (4) or the agreement.

66.0823(7)(c) (c) Purchase agreements. The contracting parties may enter into purchase agreements with the authority for the purchase of water. Purchase agreements may include the following provisions:

66.0823(7)(c)1. 1. A provision requiring the purchaser to make payments in amounts that are sufficient to enable the authority to meet its expenses, interest and principal payments, whether at maturity or upon debt service fund redemption, for its bonds, reasonable reserves for debt service, operation and maintenance and renewals and replacements and the requirements of any rate covenant with respect to debt service coverage contained in any resolution, trust indenture or other security instrument.

66.0823(7)(c)2. 2. A provision requiring the purchaser to pay for water regardless of whether water is delivered to the purchaser or whether any project contemplated by any such agreement is completed, operable or operating, and notwithstanding suspension, interruption, interference, reduction or curtailment of the output of the project.

66.0823(7)(c)3. 3. A provision requiring that, if one or more of the purchasers defaults in the payment of its obligations under a purchase agreement, the remaining purchasers shall accept and pay for, and shall be entitled proportionately to use or otherwise dispose of, the water that was to have been purchased by the defaulting purchaser.

66.0823(7)(c)4. 4. A provision providing for a term for the purchase agreement. The term may be for the life of a project, for an indefinite period or for any other term.

66.0823(7)(c)5. 5. Other terms and conditions that the authority and the purchasers determine.

66.0823(7)(d) (d) Status of obligations under a purchase agreement. To the extent that a purchase agreement with an authority provides that the obligations of a contracting party under the purchase agreement are special obligations of the contracting party, payable solely from the revenues and other moneys derived by the contracting party from its water utility, these obligations are not debt of the contracting party and shall be treated as operation and maintenance expenses of a water utility.

66.0823(8) (8) Regulation.

66.0823(8)(a)(a) An authority may not issue bonds for the construction of a project until the commission has certified that public convenience and necessity require the project. A project need not be certified as being required by public convenience and necessity if no bonds are issued for the project. The commission may promulgate rules regarding the making of certifications of public convenience and necessity under this subsection.

66.0823(8)(b) (b) The commission may refuse to certify a project under par. (a) if it appears that the completion of the project will do any of the following:

66.0823(8)(b)1. 1. Substantially impair the efficiency of the service of a contracting party's public utility.

66.0823(8)(b)2. 2. Provide facilities unreasonably in excess of the probable future requirements.

66.0823(8)(b)3. 3. When placed in operation, add to the cost of service without proportionately increasing the value or available quantity of service.

66.0823(8)(c) (c) The commission may issue a certificate for the construction of a project or for any part of the project if the project complies with the requirements of par. (b). The commission may attach to the issuance of its certificate terms and conditions that will ensure that the construction of the project meets the requirements of par. (b).

66.0823(9) (9) Bonds; generally.

66.0823(9)(a)(a) Types of bonds. An authority may issue the types of bonds it determines, subject only to any agreement with the holders of particular bonds. An authority may issue bonds, the principal and interest on which are payable exclusively from all or a portion of the revenues from one or more projects, or from one or more revenue producing contracts made by the authority or from its revenues generally. The authority may secure its bonds by a pledge of any grant, subsidy, or contribution from any contracting party, or by a pledge of any income or revenues, funds, or moneys of the authority from any source whatsoever.

66.0823(9)(b) (b) Purposes of bonds. An authority may issue bonds in such principal amounts as the authority deems necessary to provide sufficient funds to carry out any of its corporate purposes and powers, including the establishment or increase of reserves, interest accrued during construction of a project and for a period not exceeding one year after the completion of construction of a project, and the payment of all other costs or expenses of the authority incident to and necessary or convenient to carry out its corporate purposes and powers.

66.0823(9)(c) (c) Liability on the bonds.

66.0823(9)(c)1.1. Neither the members of the board of directors of an authority nor any person executing the bonds is personally liable on the bonds by reason of the issuance of the bonds.

66.0823(9)(c)2. 2. The bonds of an authority is not a debt of the contracting parties. Neither the contracting parties nor the state are liable for the payment of the bonds. The bonds of any authority shall be payable only out of funds or properties of the authority. The bonds of the authority shall state the restrictions contained in this paragraph on the face of the bonds.

66.0823(10) (10) Issuance of bonds.

66.0823(10)(a)(a) Bonds of an authority shall be authorized by resolution of the board of directors. The bonds may be issued under such a resolution or under a trust indenture or other security instrument. The bonds may be issued in one or more series and may be in the form of coupon bonds or registered bonds under s. 67.09. The bonds shall bear the dates, mature at the times, bear interest at the rates, be in the denominations, have the rank or priority, be executed in the manner, be payable in the medium of payment, at the places, and be subject to the terms of redemption, with or without premium, as the resolution, trust indenture or other security instrument provides.

66.0823(10)(b) (b) The authority may sell the bonds at public or private sales at the price or prices determined by the authority.

66.0823(10)(c) (c) If an officer whose signatures appear on any bonds or coupons ceases to be an officer of the authority before the delivery of such obligations, the officer's signature shall, nevertheless, be valid for all purposes as if the officer had remained in office until delivery of the bonds.

66.0823(11) (11) Covenants. An authority may do all of the following in connection with the issuance of bonds:

66.0823(11)(a) (a) Covenant as to the use of any or all of its property, real or personal.

66.0823(11)(b) (b) Redeem the bonds, or covenant for the redemption of the bonds, and provide the terms and conditions of the redemption.

66.0823(11)(c) (c) Covenant as to charge fees, rates, rents and charges sufficient to meet operating and maintenance expenses, renewals and replacements to a project, principal and debt service on bonds, creation and maintenance of any reserves required by a bond resolution, trust indenture or other security instrument and to provide for any margins or coverages over and above debt service on the bonds that the board of directors considers desirable for the marketability of the bonds.

66.0823(11)(d) (d) Covenant as to the events of default on the bonds and the terms and conditions upon which the bonds shall become or may be declared due before maturity, as to the terms and conditions upon which this declaration and its consequences may be waived, and as to the consequences of default and the remedies of bondholders.

66.0823(11)(e) (e) Covenant as to the mortgage or pledge of, or the grant of a security interest in, any real or personal property and all or any part of the revenues from any project or any revenue producing contract made by the authority to secure the payment of bonds, subject to any agreements with the bondholders.

66.0823(11)(f) (f) Covenant as to the custody, collection, securing, investment and payment of any revenues, assets, moneys, funds or property with respect to which the authority may have any rights or interest.

66.0823(11)(g) (g) Covenant as to the purposes to which the proceeds from the sale of any bonds may be applied, and as to the pledge of such proceeds to secure the payment of the bonds.

66.0823(11)(h) (h) Covenant as to limitations on the issuance of any additional bonds, the terms upon which additional bonds may be issued and secured, and the refunding of outstanding bonds.

66.0823(11)(i) (i) Covenant as to the rank or priority of any bonds with respect to any lien or security.

66.0823(11)(j) (j) Covenant as to the procedure by which the terms of any contract with or for the benefit of the holders of bonds may be amended or abrogated, the amount of bonds, the holders of which must consent thereto, and the manner in which such consent may be given.

66.0823(11)(k) (k) Covenant as to the custody and safekeeping of any of its properties or investments, the insurance to be carried on the property or investments and the use and disposition of insurance proceeds.

66.0823(11)(L) (L) Covenant as to the vesting in one or more trustees, within or outside the state, of those properties, rights, powers and duties in trust as the authority determines.

66.0823(11)(m) (m) Covenant as to the appointing of, and providing for the duties and obligations of, one or more paying agent or other fiduciaries within or outside the state.

66.0823(11)(n) (n) Make all other covenants and do any act that may be necessary or convenient or desirable in order to secure its bonds, or in the absolute discretion of the authority, tend to make the bonds more marketable.

66.0823(11)(o) (o) Execute all instruments necessary or convenient in the exercise of the powers granted under this section or in the performance of covenants or duties, which may contain such covenants and provisions, as a purchaser of the bonds of the authority may reasonably require.

66.0823(12) (12) Refunding bonds. An authority may issue refunding bonds for the purpose of paying any of its bonds at or prior to maturity or upon acceleration or redemption. An authority may issue refunding bonds at such time prior to the maturity or redemption of the refunded bonds as the authority deems to be in the public interest. The refunding bonds may be issued in sufficient amounts to pay or provide the principal of the bonds being refunded, together with any redemption premium on the bonds, any interest accrued or to accrue to the date of payment of the bonds, the expenses of issue of the refunding bonds, the expenses of redeeming the bonds being refunded, and such reserves for debt service or other capital or current expenses from the proceeds of such refunding bonds as may be required by the resolution, trust indenture or other security instruments. To the extent applicable, refunding bonds are subject to subs. (10) and (11).

66.0823(13) (13) Bonds eligible for investment.

66.0823(13)(a)(a) Any of the following may invest funds, including capital in their control or belonging to them, in bonds of the authority:

66.0823(13)(a)1. 1. Public officers and agencies of the state.

66.0823(13)(a)2. 2. Political subdivisions.

66.0823(13)(a)3. 3. Insurance companies.

66.0823(13)(a)4. 4. Trust companies.

66.0823(13)(a)5. 5. Banks.

66.0823(13)(a)6. 6. Savings banks.

66.0823(13)(a)7. 7. Savings and loan associations.

66.0823(13)(a)8. 8. Investment companies.

66.0823(13)(a)9. 9. Personal representatives.

66.0823(13)(a)10. 10. Trustees.

66.0823(13)(a)11. 11. Other fiduciaries not listed in this paragraph.

66.0823(13)(b) (b) The authority's bonds are securities that may be deposited with and received by any officer or agency of the state or any political subdivision for any purpose for which the deposit of bonds or obligations of the state or any political subdivision is authorized by law.

66.0823(14) (14) Budgets; rates and charges; audit. An authority shall adopt a calendar year as its fiscal year for accounting purposes. The board of directors of the authority shall annually prepare a budget for the authority. Rates and other charges received by the authority shall be used for the general expenses and capital expenditures of the authority and to pay interest, amortization, and retirement charges on bonds. The authority shall maintain an accounting system in accordance with generally accepted accounting principles and shall have its financial statements and debt covenants audited annually by an independent certified public accountant.

66.0823(15) (15) Compliance with local ordinances and permit conditions; deviations. The authority shall comply with all local ordinances and permit conditions, unless the authority's board of directors determines that the ordinance or permit condition imposes unreasonable requirements, costs or delays on the authority's ability to carry out its responsibilities. If the board of directors determines that an ordinance or permit condition imposes unreasonable requirements, costs or delays, the board of directors shall pass a resolution specifying the ordinance or permit condition, indicating why it is unreasonable and how the authority intends to deviate from the ordinance or permit condition. If the board of directors passes a resolution under this subsection, the authority shall serve a copy of the resolution by certified mail upon the clerk of the county or municipality whose ordinance or permit condition is specified in the resolution. The copy shall be accompanied by a statement that the authority's determination is subject to review only for a period of 90 days from the date of the postmark. Any aggrieved person may commence an action in the circuit court of the county, or in the circuit court in which the municipality is located, to challenge the authority's determination. The action must be commenced within 90 days of the postmark of the copy served on the county or municipality. An action under this subsection is the only manner by which the authority's determination to deviate from an ordinance or permit condition may be challenged. The circuit court shall give the matter precedence over other matters not accorded similar precedence by law. Failure to commence an action within 90 days from the date of the postmark bars the person from objecting to the authority's determination to deviate from the local ordinance or permit condition. If the determination of the authority either is not challenged or is upheld, the authority may deviate from the ordinance or permit condition in the manner specified in the resolution, except that this subsection does not authorize the authority to deviate from floodplain or shoreland zoning ordinances or permit conditions.

66.0823(16) (16) Other statutes. This section does not limit the powers of local governmental units to enter into intergovernmental cooperation or contracts or to establish separate legal entities under s. 66.0301 or any other applicable law, or otherwise to carry out their powers under applicable statutory provisions.

66.0823(17) (17) Construction. This section shall be interpreted liberally to effect the purposes set forth in this section.

66.0823 History History: 1997 a. 184; 1999 a. 150 s. 212; Stats. 1999 s. 66.0823; 1999 a. 186 s. 49; 2001 a. 30, 102.



66.0825 Municipal electric companies.

66.0825  Municipal electric companies.

66.0825(1) (1)  Short title. This section shall be known as the "Municipal Electric Company Act".

66.0825(2) (2) Finding and declaration of necessity. It is declared that the operation of electric utility systems by municipalities of this state and the improvement of the systems through joint action in the fields of the generation, transmission and distribution of electric power and energy are in the public interest; that there is a need in order to ensure the stability and continued viability of the municipal systems to provide for a means by which municipalities which operate the systems may act jointly in all ways possible, including development of coordinated bulk power and fuel supply programs and efficient, community-based energy systems; and that the necessity in the public interest for the provisions in this section is declared as a matter of legislative determination.

66.0825(3) (3) Definitions. As used in this section, unless the context clearly indicates otherwise:

66.0825(3)(a) (a) "Bonds" means any bonds, interim certificates, notes, debentures or other obligations of a company issued under this section.

66.0825(3)(am) (am) "Community-based energy system" means a small-scale energy production system or device which serves a local area or portion thereof, including, but not limited to, a small scale power plant, using coal, sun, wind, organic waste or other form of energy, if the system is located sufficiently close to the community to make the dual production of heat and electricity possible. "Community-based energy system" also means a methane producing system or solar, wind or other energy source system for individual buildings or facilities.

66.0825(3)(b) (b) "Company" and "electric company" mean a municipal electric company.

66.0825(3)(c) (c) "Contracting municipality" means a municipality which contracts to establish an electric company under this section.

66.0825(3)(d) (d) "Municipal electric company" means a public corporation created by contract between 2 or more municipalities under this section.

66.0825(3)(e) (e) "Municipality" means a city, village, or town, or an electric utility, or combined utility, owned or operated by a city, village, or town.

66.0825(3)(f) (f) "Person" means a natural person, a public agency, a cooperative, an unincorporated cooperative association, or a private corporation, limited liability company, association, firm, partnership, or business trust of any nature, organized and existing under the laws of any state, the United States, or any foreign nation or any subdivision of any foreign nation.

66.0825(3)(g) (g) "Project" means any plant, works, system, facilities, and real and personal property of any nature, together with all parts, and appurtenances, used or useful in the generation, production, transmission, distribution, purchase, sale, exchange, or interchange of electric power and energy, or any interest or right to capacity and the acquisition of fuel of any kind for these purposes including: the acquisition of fuel deposits and the acquisition or construction and operation of facilities for extracting fuel from natural deposits, for converting it for use in another form, for burning it in place, for transportation, storage and reprocessing or for any energy conservation measure which involves public education or the actual fitting and application of a device.

66.0825(3)(h) (h) "Public agency" means any of the following:

66.0825(3)(h)1. 1. Any municipality, municipal corporation, political subdivision, governmental unit, or public corporation, created under the laws of this state, another state, the United States, or any foreign nation or subdivision of any foreign nation.

66.0825(3)(h)2. 2. Any state, the United States, or any foreign nation or subdivision of any foreign nation.

66.0825(3)(h)3. 3. Any person, board, or other body, that is declared by the laws of any state, the United States, or any foreign nation or any subdivision of any foreign nation to be a department, agency, or instrumentality of the state, the United States, or the foreign nation or subdivision.

66.0825(4) (4) Creation of municipal electric companies.

66.0825(4)(a)(a) Any combination of municipalities of this state or of this state and other states which operates facilities for the generation, transmission or distribution of electric power and energy may, by contract with each other, establish a separate governmental entity to be known as a municipal electric company to be used by the contracting municipalities to effect joint development of electric energy resources or production, distribution and transmission of electric power and energy in whole or in part for the benefit of the contracting municipalities. The municipalities party to the contract may amend the contract as provided in the contract.

66.0825(4)(b) (b) Any contract entered into under this section shall be filed with the secretary of state. Upon receipt, the secretary shall record the contract and issue a certificate of incorporation stating the name of the company and the date and fact of incorporation. Upon issuance of the certificate, the existence of the company shall begin.

66.0825(5) (5) Contract. Any contract establishing an electric company under this section shall specify:

66.0825(5)(a) (a) The name and purpose of the company and the functions or services to be provided by the company. The name may refer to the company as an agency, authority, company, corporation, group, system or other descriptive title.

66.0825(5)(b) (b) The establishment and organization of a governing body of the company which shall be a board of directors in which all powers of the company are vested. The contract may provide for the creation by the board of an executive committee of the board to which the powers and duties may be delegated as the board specifies.

66.0825(5)(c) (c) The number of directors, the manner of their appointment, terms of office and compensation, if any, and the procedure for filling vacancies on the board. Each contracting municipality may appoint one member to the board of directors and may remove that member at will.

66.0825(5)(d) (d) The manner of selection of the officers of the company and their duties.

66.0825(5)(e) (e) The voting requirements for action by the board. Unless specifically provided otherwise, a majority of directors constitutes a quorum and a majority of the quorum is necessary for any action taken by the board.

66.0825(5)(f) (f) The duties of the board which shall include the obligation to comply with this section and the laws of the state and with each term, provision and covenant in the contract creating the company on its part to be kept or performed.

66.0825(5)(g) (g) The manner in which additional municipalities may become parties to the contract by amendment.

66.0825(5)(h) (h) Provisions for the disposition, division or distribution of any property or assets of the company on dissolution.

66.0825(5)(i) (i) The term of the contract, which may be a definite period or until rescinded or terminated, and the method, if any, by which the contract may be rescinded or terminated. The contract may not be rescinded or terminated while the company has bonds outstanding, unless provision for full payment of the bonds, by escrow or otherwise, has been made pursuant to the terms of the bonds or the resolution, trust indenture or security instrument securing the bonds.

66.0825(6) (6) Powers. The general powers of an electric company include the power to:

66.0825(6)(a) (a) Plan, develop, acquire, construct, reconstruct, operate, manage, dispose of, participate in, maintain, repair, extend or improve one or more projects within or outside the state and act as agent, or designate one or more other persons participating in a project to act as its agent, in connection with the planning, acquisition, construction, operation, maintenance, repair, extension or improvement of the project.

66.0825(6)(b) (b) Produce, acquire, sell, distribute and process fuels necessary to the production of electric power and energy and implement energy conservation measures necessary to meet energy needs.

66.0825(6)(c) (c) Enter into franchises, exchange, interchange, pooling, wheeling, transmission and other similar agreements with any person or public agency.

66.0825(6)(d) (d) Make and execute contracts and other instruments necessary or convenient to the exercise of the powers of the company.

66.0825(6)(e) (e) Employ agents and employees.

66.0825(6)(f) (f) Contract with any person or public agency within or outside the state, for the construction of any project or for the sale or transmission of electric power and energy generated by any project, or for any interest in a project or any right to capacity of a project, on the terms and for the period that its board of directors determines.

66.0825(6)(g) (g) Purchase, sell, exchange, transmit or distribute electric power and energy within and outside the state in the amounts necessary and appropriate to make the most effective use of its powers and to meet its responsibilities, and to enter into agreements with any person or public agency with respect to the purchase, sale, exchange, or transmission, on the terms and for the period that its board of directors determines. A company may not sell power and energy at retail unless requested to do so by a municipal member within the service area of that municipal member.

66.0825(6)(h) (h) Acquire, own, hold, use, lease as lessor or lessee, sell or otherwise dispose of, mortgage, pledge, or grant a security interest in any real or personal property, commodity or service or interest in any real or personal property, commodity or service, subject to s. 182.017 (7).

66.0825(6)(i) (i) Exercise the powers of eminent domain granted to public utility corporations under ch. 32.

66.0825(6)(j) (j) Incur debts, liabilities or obligations including the borrowing of money and the issuance of bonds, secured or unsecured, under sub. (11) (b).

66.0825(6)(k) (k) Sue and be sued in its own name.

66.0825(6)(L) (L) Have and use a corporate seal.

66.0825(6)(m) (m) Fix, maintain and revise fees, rates, rents and charges for functions, services, facilities or commodities provided by the company.

66.0825(6)(n) (n) Make, and from time to time amend and repeal, bylaws, rules and regulations not inconsistent with this section to carry into effect the powers and purposes of the company.

66.0825(6)(o) (o) Notwithstanding the provisions of any other law, invest any funds held in reserve or sinking funds, or any funds not required for immediate disbursement, including the proceeds from the sale of any bonds, in obligations, securities and other investments that the company deems proper.

66.0825(6)(p) (p) Join organizations, membership in which is deemed by the board of directors to be beneficial to accomplishment of the company's purposes.

66.0825(6)(q) (q) Exercise any other powers which are deemed necessary and convenient by the company to effectuate the purposes of the company.

66.0825(6)(r) (r) Do and perform any acts and things authorized by this section under, through or by means of an agent or by contracts with any person.

66.0825(6m) (6m) Energy conservation duties. A municipal electric company established by contract under this section shall consider energy conservation measures and the development of efficient, community-based energy systems.

66.0825(7) (7) Public character. An electric company established by contract under this section constitutes a political subdivision and body public and corporate of the state, exercising public powers, separate from the contracting municipalities. It has the duties, privileges, immunities, rights, liabilities and disabilities of a public body politic and corporate but does not have taxing power.

66.0825(8) (8) Payments.

66.0825(8)(a)(a)

66.0825(8)(a)1.1. In this paragraph, "purchase of electric power and energy" includes any right to capacity or interest in any project.

66.0825(8)(a)2. 2. The contracting municipalities may provide in the contract created under sub. (5) for payment to the company of funds for commodities to be procured and services to be rendered by the company. These municipalities and other persons and public agencies may enter into purchase agreements with the company for the purchase of electric power and energy whereby the purchaser is obligated to make payments in amounts which shall be sufficient to enable the company to meet its expenses, interest and principal payments, whether at maturity or upon debt service fund redemption, for its bonds, reasonable reserves for debt service, operation and maintenance and renewals and replacements and the requirements of any rate covenant with respect to debt service coverage contained in any resolution, trust indenture or other security instrument.

66.0825(8)(a)3. 3. Purchase agreements entered into under subd. 2. may, in addition to the provisions authorized under subd. 2., contain other terms and conditions that the company and the purchasers determine, including provisions obligating the purchaser to pay for power irrespective of whether energy is produced or delivered to the purchaser or whether any project contemplated by any agreement under subd. 2. is completed, operable or operating, and notwithstanding suspension, interruption, interference, reduction or curtailment of the output of the project.

66.0825(8)(a)4. 4. Purchase agreements entered into under subd. 2. may be for a term covering the life of a project or for any other term, or for an indefinite period. The contract created under sub. (5) or a purchase agreement may provide that if one or more of the purchasers defaults in the payment of its obligations under a purchase agreement, the remaining purchasers which also have purchase agreements shall accept and pay for and are entitled proportionately to use or otherwise dispose of the power and energy to be purchased by the defaulting purchaser.

66.0825(8)(b) (b) The obligations of a municipality under a purchase agreement with a company or arising out of the default by any other purchaser with respect to a purchase agreement are not debt of the municipality. To the extent provided in the purchase agreement, the obligations constitute special obligations of the municipality, payable solely from the revenues and other moneys derived by the municipality from its municipal electric utility and shall be treated as expenses of operating a municipal electric utility.

66.0825(8)(c) (c) The contract may provide for payments in the form of contributions to defray the cost of any purpose set forth in the contract and as advances for any purpose in the contract subject to repayment by the company.

66.0825(9) (9) Sale of excess capacity.

66.0825(9)(a)(a) An electric company may sell or exchange, to any other person or public agency, excess power and energy produced or owned by it not required by any of the contracting municipalities for the consideration, period and terms and conditions that it determines.

66.0825(9)(b) (b) Notwithstanding any other provision of this section or any other statute, nothing prohibits a company from undertaking any project in conjunction with or owning any project jointly with any person or public agency.

66.0825(10) (10) Regulation. An electric company created under this section is a "public utility" for purposes of ch. 196, except that the terms and conditions and the rates at which a company sells power and energy for resale are not subject to regulation or alteration by the public service commission.

66.0825(11) (11) Types of bonds.

66.0825(11)(a)(a) An electric company may issue such types of bonds as it determines, subject only to any agreement with the holders of particular bonds, including bonds as to which the principal and interest are payable exclusively from all or a portion of the revenues from one or more projects, from one or more revenue producing contracts made by the company with any person or public agency, or from its revenues generally, or which may be additionally secured by a pledge of any grant, subsidy, or contribution from any public agency or other person, or a pledge of any income or revenues, funds, or moneys of the company from any source.

66.0825(11)(b) (b) A company may issue bonds in principal amounts that the company deems necessary to provide sufficient funds to carry out any of its corporate purposes and powers, including the establishment or increase of reserves, interest accrued during construction of a project and for a period not exceeding one year after the completion of construction of a project, and the payment of all other costs or expenses of the company incident to and necessary or convenient to carry out its corporate purposes and powers.

66.0825(11)(c) (c) Neither the members of the board of directors of a company nor any person executing the bonds is liable personally on the bonds by reason of the issuance of the bonds.

66.0825(11)(d) (d) The bonds of an electric company, and the bonds shall so state on their face, are not a debt of the municipalities which are parties to the contract creating the company or of the state and neither the state nor any municipality is liable on the bonds nor are the bonds payable out of any funds or properties other than those of the company.

66.0825(12) (12) Form and sale of bonds.

66.0825(12)(a)(a) Bonds of an electric company shall be authorized by resolution of the board of directors and may be issued under the resolution or under a trust indenture or other security instrument in one or more series and shall bear the dates, mature at the times, bear interest at the rates, be in the denominations, be in the form of coupon bonds or registered bonds under s. 67.09, have the rank or priority, be executed in the manner, be payable in the medium of payment, at the places, and be subject to the terms of redemption, with or without premium, that the resolution, trust indenture or other security instrument provides, and without limitation by the provisions of any other law limiting amounts, maturities or interest rates.

66.0825(12)(b) (b) The bonds may be sold at public or private sale as the company provides and at the prices that the company determines.

66.0825(12)(c) (c) If an officer whose signature appears on a bond or coupon ceases to be an officer before the delivery of the obligation, the signature is valid and sufficient for all purposes, as if the officer had remained in office until delivery.

66.0825(13) (13) Covenants. The company may in connection with the issuance of its bonds:

66.0825(13)(a) (a) Covenant as to the use of any or all of its property, real or personal.

66.0825(13)(b) (b) Redeem the bonds, covenant for their redemption and provide the terms and conditions of the redemption.

66.0825(13)(c) (c) Covenant to charge rates, fees and charges sufficient to meet operating and maintenance expenses, renewals and replacements to a project, principal and debt service on bonds, creation and maintenance of any reserves required by a bond resolution, trust indenture or other security instrument and to provide for any margins or coverages over and above debt service on the bonds deemed desirable for the marketability of the bonds.

66.0825(13)(d) (d) Covenant and prescribe as to events of default and terms and conditions upon which any of its bonds become or may be declared due before maturity, as to the terms and conditions upon which the declaration and its consequences may be waived and as to the consequences of default and the remedies of bondholders.

66.0825(13)(e) (e) Covenant as to the mortgage or pledge of or the grant of a security interest in any real or personal property and all or any part of the revenues from any project or any revenue producing contract made by the company with any person or public agency to secure the payment of bonds, subject to existing agreements with the holders of bonds.

66.0825(13)(f) (f) Covenant as to the custody, collection, securing, investment and payment of any revenues, assets, moneys, funds or property with respect to which the company may have any rights or interest.

66.0825(13)(g) (g) Covenant as to the purposes to which the proceeds from the sale of any bonds may be applied, and the pledge of the proceeds to secure the payment of the bonds.

66.0825(13)(h) (h) Covenant as to limitations on the issuance of any additional bonds, the terms upon which additional bonds may be issued and secured, and the refunding of outstanding bonds.

66.0825(13)(i) (i) Covenant as to the rank or priority of any bonds with respect to any lien or security.

66.0825(13)(j) (j) Covenant as to the procedure by which the terms of any contract with or for the benefit of the holders of bonds may be amended or abrogated, the amount of bonds, the holders of which must consent to amendment or abrogation, and the manner in which consent may be given.

66.0825(13)(k) (k) Covenant as to the custody and safekeeping of any of its properties or investments, the insurance to be carried on the properties or investments, and the use and disposition of insurance proceeds.

66.0825(13)(L) (L) Covenant as to the vesting in one or more trustees, within or outside the state, of those properties, rights, powers and duties in trust that the company determines.

66.0825(13)(m) (m) Covenant as to the appointing and providing for the duties and obligations of one or more paying agents or other fiduciaries within or outside the state.

66.0825(13)(n) (n) Make all other covenants and do all acts necessary or convenient or desirable in order to secure its bonds, or in the absolute discretion of the company tend to make the bonds more marketable; notwithstanding that the covenants, acts or things may not be enumerated in this subsection. A company may do all things in the issuance of bonds and in the provisions for security of the bonds which are not inconsistent with the constitution of the state.

66.0825(13)(o) (o) Execute all instruments necessary or convenient in the exercise of the powers granted in this subsection or in the performance of covenants or duties, which may contain covenants and provisions that any purchaser of the bonds of the company reasonably requires.

66.0825(14) (14) Refunding bonds. A company may issue refunding bonds for the purpose of paying any of its bonds at or prior to maturity or upon acceleration or redemption. Refunding bonds may be issued at the time prior to the maturity or redemption of the refunded bonds that the company deems to be in the public interest. The refunding bonds may be issued in sufficient amounts to pay or provide the principal of the bonds being refunded, together with any redemption premium on the bonds, any interest accrued or to accrue to the date of payment of the bonds, the expenses of issue of the refunding bonds, the expenses of redeeming the bonds being refunded, and the reserves for debt service or other capital or current expenses from the proceeds of the refunding bonds as required by the resolution, trust indenture or other security instruments. The issue of, the maturities and other details of, the security for, the rights of the holders of, and the rights, duties and obligations of the company in respect of the refunding bonds are governed by the provisions of this section relating to the issue of bonds other than refunding bonds to the extent that the provisions are applicable.

66.0825(15) (15) Bonds eligible for investment.

66.0825(15)(a)(a) Any of the following may invest funds, including capital in their control or belonging to them, in bonds issued by a company under this section:

66.0825(15)(a)1. 1. Public officers and agencies and political subdivisions of the state.

66.0825(15)(a)2. 2. Insurance companies.

66.0825(15)(a)3. 3. Trust companies.

66.0825(15)(a)4. 4. Banks.

66.0825(15)(a)5. 5. Savings banks.

66.0825(15)(a)6. 6. Savings and loan associations.

66.0825(15)(a)7. 7. Investment companies.

66.0825(15)(a)8. 8. Personal representatives.

66.0825(15)(a)9. 9. Trustees.

66.0825(15)(a)10. 10. Other fiduciaries not listed in this paragraph.

66.0825(15)(b) (b) The bonds described in par. (a) may be deposited with and received by any officer or agency of the state or any political subdivision for any purpose for which the deposit of bonds or obligations of the state or any political subdivision is authorized by law.

66.0825(16) (16) Tax exemption and payments in lieu of taxes.

66.0825(16)(a)(a) All bonds of a municipal electric company are declared to be issued on behalf of the state for an essential public and governmental purpose and to be debts of a state municipal corporation.

66.0825(16)(b) (b) The property of a company, including any proportional share of any property owned by a company in conjunction with any other person or public agency, is public property used for essential public and governmental purposes and the property or proportional share, a company and its income are exempt from all taxes of the state or any state public body except that for each project owned or partly owned by it, a company shall make payments-in-lieu-of-taxes to the state equal to the amount which would be paid to the state under ss. 76.01 to 76.26 for the project or share of the project if it were deemed to be owned by a company under s. 76.02 (2). The payment shall be determined, administered and distributed by the state in the same manner as the taxes paid by companies under ss. 76.01 to 76.26.

66.0825(17) (17) Successor. A company shall, if the contract so provides, be the successor to any nonprofit corporation, agency or any other entity previously organized by the contracting municipalities to provide the same or a related function, and the company is entitled to all rights and privileges and shall assume all obligations and liabilities of the other entity under existing contracts to which the other entity is a party.

66.0825(18) (18) Other statutes. The powers granted under this section do not limit the powers of municipalities to enter into intergovernmental cooperation or contracts or to establish separate legal entities under ss. 66.0301 to 66.0311 or any other applicable law, or otherwise to carry out their powers under applicable statutory provisions, nor do the powers granted under this section limit the powers reserved to municipalities by state law. Section 66.0303 (3) does not apply to a company's contracts or agreements.

66.0825(19) (19) Construction. This section shall be interpreted liberally to effect the purposes set forth in this section.

66.0825 History History: 1977 c. 159; 1979 c. 110; 1979 c. 323 s. 33; 1983 a. 24, 27; 1983 a. 207 s. 93 (8); 1991 a. 221; 1993 a. 112; 1995 a. 225; 1997 a. 35, 204; 1999 a. 150 s. 211; Stats. 1999 s. 66.0825; 2001 a. 102; 2005 a. 441; 2009 a. 378, 379.



66.0827 Utility districts.

66.0827  Utility districts.

66.0827(1)(1) Towns, villages and 3rd and 4th class cities may establish utility districts.

66.0827(1)(a) (a) In villages and 3rd and 4th class cities, the village board or common council may direct that the cost of utility district highways, sewers, sidewalks, street lighting and water for fire protection not paid for by special assessment be paid out of the district fund under sub. (2). The cost of bridges in the district may not be paid out of the district fund.

66.0827(1)(b) (b) In towns, the town board may direct that the cost of any convenience or public improvement provided in the district and not paid for by special assessment be paid from the district fund under sub. (2).

66.0827(2) (2) The fund of each utility district shall be provided by taxation of the property in the district, upon an annual estimate by the department in charge of public works in cities and villages, and by the town chairperson in towns, filed by October 1. Separate account shall be kept of each district fund.

66.0827(3) (3) In towns a majority vote and in villages and cities a three-fourths vote of all the members of the governing body is required to establish, vacate, alter or consolidate a utility district.

66.0827(4) (4) Before the vote is effective to establish, vacate, alter or consolidate a utility district, a hearing shall be held as provided in s. 66.0703 (7) (a). In towns the notice may be given by posting in 3 public places in the town, one of which shall be in the proposed district, at least 2 weeks prior to the hearing.

66.0827(5) (5)

66.0827(5)(a)(a) If a town board establishes a utility district under this section the board may, if a town sanitary district is in existence for the town, dissolve the sanitary district. If the sanitary district is dissolved, all assets, liabilities and functions of the sanitary district shall be taken over by the utility district.

66.0827(5)(b) (b) All functions performed by a sanitary district and assumed by a utility district under this subsection remain subject to regulation by the public service commission as if no transfer had occurred.

66.0827(5)(c) (c) If a sanitary district is located in more than one municipality, action under this section may be taken only upon approval of a majority of the members of the governing body of each municipality in which the sanitary district is located.

66.0827(6) (6) If a municipality within which a utility district is located is consolidated with another municipality which provides the same or similar services for which the district was established, but on a municipality-wide basis rather than on a utility district basis as provided in this section, the fund of the utility district becomes part of the general fund of the consolidated municipality and the utility district terminates. This section applies to consolidations completed prior to, on and after June 30, 1965.

66.0827 History History: 1983 a. 207 s. 93 (1); 1983 a. 532; 1989 a. 56 s. 258; 1999 a. 150 s. 207; Stats. 1999 s. 66.0827.



66.0829 Parking systems.

66.0829  Parking systems.

66.0829(1)(1) A city, village or town may purchase, acquire, rent from a lessor, construct, extend, add to, improve, conduct, operate or rent to a lessee a municipal parking system for the parking of vehicles, including parking lots and other parking facilities, upon its public streets or roads or public grounds and issue revenue bonds to acquire funds for any one or more of these purposes. The parking lots and other parking facilities may include space designed for leasing to private persons for purposes other than parking. The provisions of s. 66.0621 governing the issuance of revenue bonds apply, to the extent applicable, to revenue bonds issued under this subsection. The municipal parking systems are public utilities under article XI, section 3, of the constitution. Principal and interest of revenue bonds issued under this subsection are payable solely from the revenues to be derived from the parking system, including without limitation revenues from parking meters or other parking facilities. Any revenue derived from a facility financed by a revenue bond issued under this subsection may be used only to pay the principal and interest of that revenue bond, except that after the principal and interest of that revenue bond have been paid in full the revenue derived from the facility may be used for any purpose.

66.0829(2) (2) Any part of a parking system under sub. (1) may be financed and operated in the following manner:

66.0829(2)(a) (a) The cost of constructing any parking system or facility, including the cost of the land, may be assessed against a benefited area, the benefited area and assessments to be determined in the manner prescribed by either subch. II of ch. 32 or s. 66.0703, except that the number of annual installments in which the assessment is payable may not exceed 20.

66.0829(2)(b) (b) The cost of operating and maintaining any parking system or facility may be assessed not more than once in each calendar year against all property in a benefited area, the area and assessments to be determined in the manner prescribed by either subch. II of ch. 32 or by s. 66.0703. The costs may include a payment in lieu of taxes, operating, maintenance and replacement costs, and interest on any unpaid capital cost.

66.0829(2)(c) (c) The governing body may, in determining the amount of the assessment under par. (a) or (b), credit any portion of the revenues from the parking system or facility.

66.0829(2)(d) (d) No assessment authorized in par. (a) or (b) may be made against any property used wholly for residential purposes.

66.0829 History History: 1973 c. 172; 1983 a. 192; 1983 a. 207 s. 93 (3); 1983 a. 236 ss. 7, 13; 1985 a. 231; 1987 a. 152; 1993 a. 246; 1997 a. 56; 1999 a. 150 s. 232; Stats. 1999 s. 66.0829.



66.0831 Interference with public service structure.

66.0831  Interference with public service structure. A contractor with a contract for work upon, over, along or under a public street or highway may not interfere with, destroy or disturb the structures of a public utility, including a telecommunications carrier as defined in s. 196.01 (8m), encountered in the performance of the work in a manner that interrupts, impairs or affects the public service for which the structures may be used, without first obtaining written authority from the commissioner of public works or other appropriate authority. A public utility, if given reasonable notice by the contractor of the need for temporary protection of, or a temporary change in, the utility's structures, determined by the commissioner of public works or other appropriate authority to be reasonably necessary to enable the work, shall temporarily protect or change its structures located upon, over, along or under the surface of a public street or highway. The contractor shall pay or assure to the public utility the reasonable cost of the temporary structure or change, unless the public utility is otherwise liable. If work is done by or for the state or by or for any county, city, village, town sanitary district, metropolitan sewerage district created under ss. 200.01 to 200.15 or 200.21 to 200.65 or town, the cost of the temporary protection or temporary change shall be borne by the public utility.

66.0831 History History: 1973 c. 277; 1983 a. 296, 538; 1993 a. 496; 1999 a. 150 s. 116; Stats. 1999 s. 66.0831.

66.0831 Annotation Interference without written authority is prohibited only if the parties cannot agree that requested changes are reasonably necessary. A town sanitary district is not a town under the cost provision of this section. Wisconsin Gas Co. v. Lawrenz & Associates, 72 Wis. 2d 389, 241 N.W.2d 384 (1976).



66.0901 Public works, contracts, bids.

66.0901  Public works, contracts, bids.

66.0901(1) (1)  Definitions. In this section:

66.0901(1)(a) (a) "Municipality" means the state or a town, city, village, school district, board of school directors, sewer district, drainage district, technical college district or other public or quasi-public corporation, officer, board or other public body charged with the duty of receiving bids for and awarding any public contracts.

66.0901(1)(b) (b) "Person" means an individual, partnership, association, limited liability company, corporation or joint stock company, lessee, trustee or receiver.

66.0901(1)(bm) (bm) "Political subdivision" means a city, village, town, or county.

66.0901(1)(c) (c) "Public contract" means a contract for the construction, execution, repair, remodeling or improvement of a public work or building or for the furnishing of supplies or material of any kind, proposals for which are required to be advertised for by law.

66.0901(1)(d) (d) "Subcontractor" means a person whose relationship to the principal contractor is substantially the same as to a part of the work as the latter's relationship is to the proprietor. A "subcontractor" takes a distinct part of the work in a way that the "subcontractor" does not contemplate doing merely personal service.

66.0901(1m) (1m) Method of bidding.

66.0901(1m)(a)(a) Except when necessary to secure federal aid, whenever a political subdivision lets a public contract by bidding, the political subdivision shall comply with all of the following:

66.0901(1m)(a)1. 1. The bidding shall be on the basis of sealed competitive bids.

66.0901(1m)(a)2. 2. The contract shall be awarded to the lowest responsible bidder.

66.0901(1m)(b) (b) Except when necessary to secure federal aid, a political subdivision may not use a bidding method that gives preference based on the geographic location of the bidder or that uses criteria other than the lowest responsible bidder in awarding a contract.

66.0901(2) (2) Bidder's proof of responsibility. A municipality intending to enter into a public contract may, before delivering any form for bid proposals, plans, and specifications to any person, except suppliers, and others not intending to submit a direct bid, require the person to submit a full and complete statement sworn to before an officer authorized by law to administer oaths. The statement shall consist of information relating to financial ability, equipment, experience in the work prescribed in the public contract, and other matters that the municipality requires for the protection and welfare of the public in the performance of a public contract. The statement shall be in writing on a standard form of a questionnaire that is adopted and furnished by the municipality. The statement shall be filed in the manner and place designated by the municipality. The statement shall not be received less than 5 days prior to the time set for the opening of bids. The contents of the statement shall be confidential and may not be disclosed except upon the written order of the person furnishing the statement, for necessary use by the public body in qualifying the person, or in cases of actions against, or by, the person or municipality. The governing body of the municipality or the committee, board, or employee charged with, or delegated by the governing body with, the duty of receiving bids and awarding contracts shall properly evaluate the statement and shall find the maker of the statement either qualified or unqualified.

66.0901(3) (3) Proof of responsibility, condition precedent. No bid shall be received from any person who has not submitted the statement as provided in sub. (2), provided that any prospective bidder who has once qualified to the satisfaction of the municipality, committee, board or employee, and who wishes to become a bidder upon subsequent public contracts under the same jurisdiction, need not separately qualify on each public contract unless required so to do by the municipality, committee, board or employee.

66.0901(4) (4) Rejection of bids. If the municipality, committee, board or employee is not satisfied with the sufficiency of the answer contained in the statement provided under sub. (2), the municipality, committee, board or employee may reject or disregard the bid.

66.0901(5) (5) Corrections of errors in bids. If a person submits a bid or proposal for the performance of public work under any public contract to be let by a municipality and the bidder claims that a mistake, omission or error has been made in preparing the bid, the bidder shall, before the bids are opened, make known the fact that an error, omission or mistake has been made. If the bidder makes this fact known, the bid shall be returned to the bidder unopened and the bidder may not bid upon the public contract unless it is readvertised and relet upon the readvertisement. If a bidder makes an error, omission or mistake and discovers it after the bids are opened, the bidder shall immediately and without delay give written notice and make known the fact of the mistake, omission or error which has been committed and submit to the municipality clear and satisfactory evidence of the mistake, omission or error and that it was not caused by any careless act or omission on the bidder's part in the exercise of ordinary care in examining the plans or specifications and in conforming with the provisions of this section. If the discovery and notice of a mistake, omission or error causes a forfeiture, the bidder may not recover the moneys or certified check forfeited as liquidated damages unless it is proven before a court of competent jurisdiction in an action brought for the recovery of the amount forfeited, that in making the mistake, error or omission the bidder was free from carelessness, negligence or inexcusable neglect.

66.0901(6) (6) Separation of contracts; classification of contractors. In public contracts for the construction, repair, remodeling or improvement of a public building or structure, other than highway structures and facilities, a municipality may bid projects based on a single or multiple division of the work. Public contracts shall be awarded according to the division of work selected for bidding. The municipality may set out in any public contract reasonable and lawful conditions as to the hours of labor, wages, residence, character and classification of workers to be employed by any contractor, classify contractors as to their financial responsibility, competency and ability to perform work and set up a classified list of contractors. The municipality may reject the bid of any person, if the person has not been classified for the kind or amount of work in the bid.

66.0901(7) (7) Bidder's certificate. When bidding on a public contract, the bidder shall incorporate and make a part of the bidder's proposal for doing any work or labor or furnishing any material in or about any public work or contract of the municipality a sworn statement by the bidder, or if not an individual by one authorized, that the bidder or authorized person has examined and carefully prepared the proposal from the plans and specifications and has checked the same in detail before submitting the proposal or bid to the municipality. As a part of the proposal, the bidder also shall submit a list of the subcontractors the bidder proposes to contract with and the class of work to be performed by each. In order to qualify for inclusion in the bidder's list a subcontractor shall first submit a bid in writing, to the general contractor at least 48 hours prior to the time of the bid closing. The list may not be added to or altered without the written consent of the municipality. A proposal of a bidder is not invalid if any subcontractor and the class of work to be performed by the subcontractor has been omitted from a proposal; the omission shall be considered inadvertent or the bidder will perform the work personally.

66.0901(8) (8) Settlement of disputes; defaults. Whenever there is a dispute between a contractor or surety or the municipality as to whether there is compliance with the provisions of a public contract as to the hours of labor, wages, residence, character and classification of workers employed by the contractor, the determination of the municipality is final. If a violation of these provisions occurs, the municipality may declare the contract in default and request the surety to perform or relet upon advertisement the remaining portion of the public contract.

66.0901(9) (9) Estimates and release of funds.

66.0901(9)(a)(a) Notwithstanding sub. (1) (a), in this subsection, "municipality" does not include the department of transportation.

66.0901(9)(b) (b) Retained percentages. As the work progresses under a contract involving $1,000 or more for the construction, execution, repair, remodeling or improvement of a public work or building or for the furnishing of supplies or materials, regardless of whether proposals for the contract are required to be advertised by law, the municipality, from time to time, shall grant to the contractor an estimate of the amount and proportionate value of the work done, which entitles the contractor to receive the amount of the estimate, less the retainage, from the proper fund. The retainage shall be an amount equal to not more than 5% of the estimate until 50% of the work has been completed. At 50% completion, further partial payments shall be made in full to the contractor and no additional amounts may be retained unless the architect or engineer certifies that the job is not proceeding satisfactorily, but amounts previously retained shall not be paid to the contractor. At 50% completion or any time after 50% completion when the progress of the work is not satisfactory, additional amounts may be retained but the total retainage may not be more than 10% of the value of the work completed. Upon substantial completion of the work, an amount retained may be paid to the contractor. When the work has been substantially completed except for work which cannot be completed because of weather conditions, lack of materials or other reasons which in the judgment of the municipality are valid reasons for noncompletion, the municipality may make additional payments, retaining at all times an amount sufficient to cover the estimated cost of the work still to be completed or may pay out the entire amount retained and receive from the contractor guarantees in the form of a bond or other collateral sufficient to ensure completion of the job. For the purposes of this section, estimates may include any fabricated or manufactured materials and components specified, previously paid for by the contractor and delivered to the work or properly stored and suitable for incorporation in the work embraced in the contract.

66.0901(11) (11) Limitation on performance of private construction work by political subdivisions.

66.0901(11)(a)(a) In this subsection, "construction project" means a road, sewer, water, stormwater, wastewater, grading, parking lot, or other infrastructure-related project or the provision of construction-related services for such a project.

66.0901(11)(b) (b) A political subdivision may not use its own workforce to perform a construction project for which a private person is financially responsible.

66.0901 History History: 1971 c. 154; 1975 c. 390; 1983 a. 27; 1991 a. 316; 1993 a. 112, 399, 490, 491; 1999 a. 150 ss. 257, 258, 328 to 334; Stats. 1999 s. 66.0901; 1999 a. 186 s. 50; 2001 a. 103; 2003 a. 157; 2005 a. 204; 2009 a. 173; 2011 a. 32.

66.0901 Annotation Under sub. (5), a bidder has no right to withdraw its bid or demand that it be amended. Under the terms of the proposal, the commission was entitled to retain the deposit upon the plaintiff's failure to execute the contract within 10 days of the notice of award. Nelson Inc. v. Sewerage Commission of Milwaukee, 72 Wis. 2d 400, 241 N.W.2d 390 (1976).

66.0901 Annotation Acceptance of the bid is a precondition to forfeiture of the bidder's deposit under sub. (5). Gaastra v. Village of Fairwater, 77 Wis. 2d 7, 252 N.W.2d 60 (1977).

66.0901 Annotation When a bid error was discovered after the contract was let, the dispute was governed by the arbitration clause in the contract, not by sub. (5). Turtle Lake v. Orvedahl Const., 135 Wis. 2d 385, 400 N.W.2d 475 (Ct. App. 1986).

66.0901 Annotation Sub. (5) does not contemplate bid amendment after bids are open, and municipalities do not have the authority to permit a bidder to amend its bid. The only relief available to a bidder that acknowledges a mistake, error, or omission in its bid is to request that its bid be withdrawn from consideration. James Cape & Sons Company v. Mulcahy, 2005 WI 128, 285 Wis. 2d 200, 700 N.W.2d 243, 02-2817

66.0901 Annotation Acceptance of a bid by a municipality is a precondition to forfeiture of a bidder's deposit under sub. (5). The 4th sentence of sub. (4) specifically contemplates a court proceeding to determine whether a proposal guaranty should be returned to the bidder when a municipality has retained the proposal guaranty. If the bidder can show by clear and satisfactory evidence that its error, omission, or mistake was not caused by any careless act or omission in the exercise of ordinary care in examining the plans or specifications and was in conformance with the conditions of the statute, but the municipality is able to show how the bidder's withdrawal has prejudiced or will prejudice the municipality, the bidder will have to meet the higher standard that it was free from carelessness, negligence, or inexcusable neglect to avoid forfeiture. James Cape & Sons Company v. Mulcahy, 2005 WI 128, 285 Wis. 2d 200, 700 N.W.2d 243, 02-2817

66.0901 Annotation A municipality has no power to enter into a contract unless the bid proposal complies with sub. (7). When a bidder submitted no statement providing any of the assurances required by sub. (7) the bid proposal did not comply with sub. (7), and the municipality had no authority to enter into a contract with the bidder based on that proposal. If there was a contract, it was void at its inception. Andrews Construction, Inc. v. Town of Levis, 2006 WI App 180, 296 Wis. 2d 89, 722 N.W. 2d 389, 04-3338.

66.0901 Annotation Police cars need not be purchased by competitive bid since they are "equipment" and not "supplies [or] material." 66 Atty. Gen. 284.

66.0901 Annotation Municipalities may require bidders to include a list of subcontractors under sub. (7). Counties may reject a proposal for failure to include a complete list, except when omitted subcontractors themselves submitted timely, written bids to the general contractor. 76 Atty. Gen. 29.



66.0903 Municipal prevailing wage and hour scales.

66.0903  Municipal prevailing wage and hour scales.

66.0903(1)(1)  Definitions. In this section:

66.0903(1)(a) (a) "Area" means the county in which a proposed project of public works that is subject to this section is located or, if the department determines that there is insufficient wage data in that county, "area" means those counties that are contiguous to that county or, if the department determines that there is insufficient wage data in those counties, "area" means those counties that are contiguous to those counties or, if the department determines that there is insufficient wage data in those counties, "area" means the entire state or, if the department is requested to review a determination under sub. (3) (br), "area" means the city, village or town in which a proposed project of public works that is subject to this section is located.

66.0903(1)(am) (am) "Bona fide economic benefit" has the meaning given in s. 103.49 (1) (am).

66.0903(1)(b) (b) "Department" means the department of workforce development.

66.0903(1)(c) (c) "Hourly basic rate of pay" has the meaning given in s. 103.49 (1) (b).

66.0903(1)(cm) (cm) "Insufficient wage data" has the meaning given in s. 103.49 (1) (bg).

66.0903(1)(d) (d) "Local governmental unit" means a political subdivision of this state, a special purpose district in this state, an instrumentality or corporation of such a political subdivision or special purpose district, a combination or subunit of any of the foregoing or an instrumentality of the state and any of the foregoing.

66.0903(1)(dr) (dr) "Minor service or maintenance work" means a project of public works that is limited to minor crack filling, chip or slurry sealing, or other minor pavement patching, not including overlays, that has a projected life span of no longer than 5 years or that is performed for a town and is not funded under s. 86.31, regardless of projected life span; the depositing of gravel on an existing gravel road applied solely to maintain the road; road shoulder maintenance; cleaning of drainage or sewer ditches or structures; or any other limited, minor work on public facilities or equipment that is routinely performed to prevent breakdown or deterioration.

66.0903(1)(em) (em) "Multiple-trade project of public works" has the meaning given in s. 103.49 (1) (br).

66.0903(1)(f) (f) "Prevailing hours of labor" has the meaning given in s. 103.49 (1) (c).

66.0903(1)(g) (g)

66.0903(1)(g)1.1. Except as provided in subd. 2., "prevailing wage rate" for any trade or occupation engaged in the erection, construction, remodeling, repairing or demolition of any project of public works in any area means the hourly basic rate of pay, plus the hourly contribution for health insurance benefits, vacation benefits, pension benefits and any other bona fide economic benefit, paid directly or indirectly, for a majority of the hours worked in the trade or occupation on projects in the area.

66.0903(1)(g)2. 2. If there is no rate at which a majority of the hours worked in the trade or occupation on projects in the area is paid, "prevailing wage rate" for any trade or occupation engaged in the erection, construction, remodeling, repairing or demolition of any project of public works in any area means the average hourly basic rate of pay, weighted by the number of hours worked, plus the average hourly contribution, weighted by the number of hours worked, for health insurance benefits, vacation benefits, pension benefits and any other bona fide economic benefit, paid directly or indirectly for all hours worked at the hourly basic rate of pay of the highest-paid 51% of hours worked in that trade or occupation on projects in that area.

66.0903(1)(hm) (hm) "Single-trade project of public works" has the meaning given in s. 103.49 (1) (em).

66.0903(1)(im) (im) "Supply and installation contract" means a contract under which the material is installed by the supplier, the material is installed by means of simple fasteners or connectors such as screws or nuts and bolts and no other work is performed on the site of the project of public works, and the total labor cost to install the material does not exceed 20 percent of the total cost of the contract.

66.0903(1)(j) (j) "Truck driver" has the meaning given in s. 103.49 (1) (g).

66.0903(1m) (1m) Statewide concern; uniformity.

66.0903(1m)(a)(a) In this subsection, "publicly funded private construction project" means a construction project in which the developer, investor, or owner of the project receives direct financial assistance from a local governmental unit for the erection, construction, repair, remodeling, demolition, including any alteration, painting, decorating, or grading, of a private facility, including land, a building, or other infrastructure. "Publicly funded private construction project" does not include a project of public works or a housing project involving the erection, construction, repair, remodeling, or demolition of any of the following:

66.0903(1m)(a)1. 1. A residential property, if the project is supported by affordable housing grants, home improvement grants, or grants from a local housing trust fund.

66.0903(1m)(a)2. 2. A residential property containing 4 dwelling units or less.

66.0903(1m)(a)3. 3. A residential property that contains retail, office, or commercial components, if the project is intended to increase the supply of affordable housing in a community.

66.0903(1m)(b) (b) The legislature finds that the enactment of ordinances or other enactments by local governmental units requiring laborers, workers, mechanics, and truck drivers employed on projects of public works or on publicly funded private construction projects to be paid the prevailing wage rate and to be paid at least 1.5 times their hourly basic rate of pay for hours worked in excess of the prevailing hours of labor would be logically inconsistent with, would defeat the purpose of, and would go against the spirit of this section and the repeal of s. 66.0904, 2009 stats. Therefore, this section shall be construed as an enactment of statewide concern for the purpose of providing uniform prevailing wage rate and prevailing hours of labor requirements throughout the state.

66.0903(1m)(c) (c) A local governmental unit may not enact and administer an ordinance or other enactment requiring laborers, workers, mechanics, and truck drivers employed on projects of public works or on publicly funded private construction projects to be paid the prevailing wage rate and to be paid at least 1.5 times their hourly basic rate of pay for hours worked in excess of the prevailing hours of labor or any similar ordinance or enactment. Any such ordinance or other enactment that is in effect on July 1, 2011, is void.

66.0903(2) (2) Applicability. Subject to sub. (5), this section applies to any project of public works erected, constructed, repaired, remodeled, or demolished for a local governmental unit, including all of the following:

66.0903(2)(a) (a) A highway, street, bridge, building, or other infrastructure project.

66.0903(2)(b) (b) A project erected, constructed, repaired, remodeled, or demolished by one local governmental unit for another local governmental unit under a contract under s. 66.0301 (2), 83.03, 83.035, or 86.31 (2) (b) or under any other statute specifically authorizing cooperation between local governmental units.

66.0903(2)(c) (c) A project in which the completed facility is leased, purchased, lease purchased, or otherwise acquired by, or dedicated to, a local governmental unit in lieu of the local governmental unit contracting for the erection, construction, repair, remodeling, or demolition of the facility.

66.0903(2)(d) (d) A road, street, bridge, sanitary sewer, or water main project in which the completed road, street, bridge, sanitary sewer, or water main is acquired by, or dedicated to, a local governmental unit, including under s. 236.13 (2), for ownership or maintenance by the local governmental unit.

66.0903(3) (3) Prevailing wage rates and hours of labor.

66.0903(3)(am)(am) A local governmental unit, before making a contract by direct negotiation or soliciting bids on a contract for the erection, construction, remodeling, repairing or demolition of any project of public works, shall apply to the department to determine the prevailing wage rate for each trade or occupation required in the work contemplated. The department shall conduct investigations and hold public hearings as necessary to define the trades or occupations that are commonly employed on projects of public works that are subject to this section and to inform itself as to the prevailing wage rates in all areas of the state for those trades or occupations, in order to determine the prevailing wage rate for each trade or occupation. The department shall issue its determination within 30 days after receiving the request and shall file the determination with the requesting local governmental unit.

66.0903(3)(ar) (ar) The department shall, by January 1 of each year, compile the prevailing wage rates for each trade or occupation in each area. The compilation shall, in addition to the current prevailing wage rates, include future prevailing wage rates when those prevailing wage rates can be determined for any trade or occupation in any area and shall specify the effective date of those future prevailing wage rates. If a project of public works extends into more than one area there shall be but one standard of prevailing wage rates for the entire project.

66.0903(3)(av) (av) In determining prevailing wage rates under par. (am) or (ar), the department may not use data from projects that are subject to this section, s. 103.49 or 103.50, or 40 USC 3142 unless the department determines that there is insufficient wage data in the area to determine those prevailing wage rates, in which case the department may use data from projects that are subject to this section, s. 103.49 or 103.50, or 40 USC 3142. In determining prevailing wage rates under par. (am) or (ar), the department may not use data from any construction work that is performed by a local governmental unit or a state agency.

66.0903(3)(bm) (bm) Any person may request a recalculation of any portion of an initial determination within 30 days after the initial determination date if the person submits evidence with the request showing that the prevailing wage rate for any given trade or occupation included in the initial determination does not represent the prevailing wage rate for that trade or occupation in the area. The evidence shall include wage rate information reflecting work performed by persons working in the contested trade or occupation in the area during the current survey period. The department shall affirm or modify the initial determination within 15 days after the date on which the department receives the request for recalculation.

66.0903(3)(br) (br) In addition to the recalculation under par. (bm), the local governmental unit that requested the determination under this subsection may request a review of any portion of a determination within 30 days after the date of issuance of the determination if the local governmental unit submits evidence with the request showing that the prevailing wage rate for any given trade or occupation included in the determination does not represent the prevailing wage rate for that trade or occupation in the city, village, or town in which the proposed project of public works is located. That evidence shall include wage rate information for the contested trade or occupation on at least 3 similar projects located in the city, village, or town where the proposed project of public works is located and on which some work has been performed during the current survey period and which were considered by the department in issuing its most recent compilation under par. (ar). The department shall affirm or modify the determination within 15 days after the date on which the department receives the request for review.

66.0903(3)(dm) (dm) A reference to the prevailing wage rates determined by the department and to the prevailing hours of labor shall be published in the notice issued for the purpose of securing bids for the project of public works. If any contract or subcontract for a project of public works is entered into, the prevailing wage rates determined by the department and the prevailing hours of labor shall be physically incorporated into and made a part of the contract or subcontract, except that for a minor subcontract, as determined by the department, the department shall prescribe by rule the method of notifying the minor subcontractor of the prevailing wage rates and prevailing hours of labor applicable to the minor subcontract. The prevailing wage rates and prevailing hours of labor applicable to a contract or subcontract may not be changed during the time that the contract or subcontract is in force. No person performing the work described in sub. (4) may be paid less than the prevailing wage rate in the same or most similar trade or occupation determined under this subsection; nor may he or she be permitted to work a greater number of hours per day or per week than the prevailing hours of labor, unless he or she is paid for all hours worked in excess of the prevailing hours of labor at a rate of at least 1.5 times his or her hourly basic rate of pay.

66.0903(4) (4) Covered employees.

66.0903(4)(a)(a) Subject to par. (b), all of the following employees shall be paid the prevailing wage rate determined under sub. (3) and may not be permitted to work a greater number of hours per day or per week than the prevailing hours of labor, unless they are paid for all hours worked in excess of the prevailing hours of labor at a rate of at least 1.5 times their hourly basic rate of pay:

66.0903(4)(a)1. 1. All laborers, workers, mechanics, and truck drivers employed on the site of a project of public works that is subject to this section.

66.0903(4)(a)2. 2. All laborers, workers, mechanics, and truck drivers employed in the manufacturing or furnishing of materials, articles, supplies, or equipment on the site of a project of public works that is subject to this section or from a facility dedicated exclusively, or nearly so, to a project of public works that is subject to this section by a contractor, subcontractor, agent, or other person performing any work on the site of the project.

66.0903(4)(b) (b) A laborer, worker, mechanic, or truck driver who is employed to process, manufacture, pick up, or deliver materials or products from a commercial establishment that has a fixed place of business from which the establishment supplies processed or manufactured materials or products or from a facility that is not dedicated exclusively, or nearly so, to a project of public works that is subject to this section is not entitled to receive the prevailing wage rate determined under sub. (3) or to receive at least 1.5 times his or her hourly basic rate of pay for all hours worked in excess of the prevailing hours of labor unless any of the following applies:

66.0903(4)(b)1. 1. The laborer, worker, mechanic, or truck driver is employed to go to the source of mineral aggregate such as sand, gravel, or stone and deliver that mineral aggregate to the site of a project of public works that is subject to this section by depositing the material directly in final place, from the transporting vehicle or through spreaders from the transporting vehicle.

66.0903(4)(b)2. 2. The laborer, worker, mechanic, or truck driver is employed to go to the site of a project of public works that is subject to this section, pick up excavated material or spoil from the site of the project, and transport that excavated material or spoil away from the site of the project.

66.0903(4)(c) (c) A truck driver who is an owner-operator of a truck shall be paid separately for his or her work and for the use of his or her truck.

66.0903(5) (5) Nonapplicability. This section does not apply to any of the following:

66.0903(5)(a) (a) A single-trade project of public works for which the estimated project cost of completion is less than $48,000, a multiple-trade project of public works for which the estimated project cost of completion is less than $100,000, or, in the case of a multiple-trade project of public works erected, constructed, repaired, remodeled, or demolished by a private contractor for a city or village having a population of less than 2,500 or for a town, a multiple-trade project of public works for which the estimated project cost of completion is less than $234,000.

66.0903(5)(b) (b) Work performed on a project of public works for which the local governmental unit contracting for the project is not required to compensate any contractor, subcontractor, contractor's or subcontractor's agent, or individual for performing the work.

66.0903(5)(c) (c) Minor service or maintenance work, warranty work, or work under a supply and installation contract.

66.0903(5)(f) (f) A project of public works involving the erection, construction, repair, remodeling, or demolition of a residential property containing 2 dwelling units or less.

66.0903(5)(g) (g) A road, street, bridge, sanitary sewer, or water main project that is a part of a development in which not less than 90 percent of the lots contain or will contain 2 dwelling units or less, as determined by the local governmental unit at the time of approval of the development, and that, on completion, is acquired by, or dedicated to, a local governmental unit, including under s. 236.13 (2), for ownership or maintenance by the local governmental unit.

66.0903(8) (8) Posting. For the information of the employees working on the project of public works, the prevailing wage rates determined by the department, the prevailing hours of labor, and the provisions of subs. (10) (a) and (11) (a) shall be kept posted by the local governmental unit in at least one conspicuous and easily accessible place on the site of the project or, if there is no common site on the project, at the place normally used by the local governmental unit to post public notices.

66.0903(9) (9) Compliance.

66.0903(9)(a)(a) When the department finds that a local governmental unit has not requested a determination under sub. (3) (am) or that a local governmental unit, contractor or subcontractor has not physically incorporated a determination into a contract or subcontract as required under this section or has not notified a minor subcontractor of a determination in the manner prescribed by the department by rule promulgated under sub. (3) (dm), the department shall notify the local governmental unit, contractor or subcontractor of the noncompliance and shall file the determination with the local governmental unit, contractor or subcontractor within 30 days after the notice.

66.0903(9)(b) (b) Upon completion of a project of public works and before receiving final payment for his or her work on the project, each agent or subcontractor shall furnish the contractor with an affidavit stating that the agent or subcontractor has complied fully with the requirements of this section. A contractor may not authorize final payment until the affidavit is filed in proper form and order.

66.0903(9)(c) (c) Upon completion of a project of public works and before receiving final payment for his or her work on the project, each contractor shall file with the local governmental unit authorizing the work an affidavit stating that the contractor has complied fully with the requirements of this section and that the contractor has received an affidavit under par. (b) from each of the contractor's agents and subcontractors. A local governmental unit may not authorize a final payment until the affidavit is filed in proper form and order. If a local governmental unit authorizes a final payment before an affidavit is filed in proper form and order or if the department determines, based on the greater weight of the credible evidence, that any person performing the work specified in sub. (4) has been or may have been paid less than the prevailing wage rate or less than 1.5 times the hourly basic rate of pay for all hours worked in excess of the prevailing hours of labor and requests that the local governmental unit withhold all or part of the final payment, but the local governmental unit fails to do so, the local governmental unit is liable for all back wages payable up to the amount of the final payment.

66.0903(10) (10) Records; inspection; enforcement.

66.0903(10)(a)(a) Each contractor, subcontractor, or contractor's or subcontractor's agent performing work on a project of public works that is subject to this section shall keep full and accurate records clearly indicating the name and trade or occupation of every person performing the work described in sub. (4) and an accurate record of the number of hours worked by each of those persons and the actual wages paid for the hours worked.

66.0903(10)(b) (b) The department or the contracting local governmental unit may demand and examine, and every contractor, subcontractor, and contractor's or subcontractor's agent shall keep, and furnish upon request by the department or local governmental unit, copies of payrolls and other records and information relating to the wages paid to persons performing the work described in sub. (4) for work to which this section applies. The department may inspect records in the manner provided in ch. 103. Every contractor, subcontractor, or agent performing work on a project of public works that is subject to this section is subject to the requirements of ch. 103 relating to the examination of records.

66.0903(10)(c) (c) If requested by any person, the department shall inspect the payroll records of any contractor, subcontractor, or agent performing work on a project of public works that is subject to this section as provided in this paragraph to ensure compliance with this section. On receipt of such a request, the department shall request the contractor, subcontractor, or agent to submit to the department a certified record of the information specified in par. (a), other than personally identifiable information relating to an employee of the contractor, subcontractor, or agent, for no longer than a 4-week period. The department may request a contractor, subcontractor, or agent to submit those records no more than once per calendar quarter for each project of public works on which the contractor, subcontractor, or agent is performing work. The department may not charge a requester a fee for obtaining that information. The department shall make available for public inspection certified records submitted to the department under this paragraph.

66.0903(10)(d) (d) Section 103.005 (5) (f), (11), (12) and (13) applies to this section, except that s. 103.005 (12) (a) does not apply to any person who fails to provide any information to the department to assist the department in determining prevailing wage rates under sub. (3) (am) or (ar). Section 111.322 (2m) applies to discharge and other discriminatory acts arising in connection with any proceeding under this section, including proceedings under sub. (11) (a).

66.0903(11) (11) Liability and penalties.

66.0903(11)(a)(a)

66.0903(11)(a)1.1. Any contractor, subcontractor, or contractor's or subcontractor's agent who fails to pay the prevailing wage rate determined by the department under sub. (3) or who pays less than 1.5 times the hourly basic rate of pay for all hours worked in excess of the prevailing hours of labor is liable to any affected employee in the amount of his or her unpaid wages or his or her unpaid overtime compensation and in an additional amount as liquidated damages as provided under subd. 2. or 3., whichever is applicable.

66.0903(11)(a)2. 2. If the department determines upon inspection under sub. (10) (b) or (c) that a contractor, subcontractor, or contractor's or subcontractor's agent has failed to pay the prevailing wage rate determined by the department under sub. (3) or has paid less than 1.5 times the hourly basic rate of pay for all hours worked in excess of the prevailing hours of labor, the department shall order the contractor to pay to any affected employee the amount of his or her unpaid wages or his or her unpaid overtime compensation and an additional amount equal to 100 percent of the amount of those unpaid wages or that unpaid overtime compensation as liquidated damages within a period specified by the department in the order.

66.0903(11)(a)3. 3. In addition to or in lieu of recovering the liability specified in subd. 1. as provided in subd. 2., any employee for and in behalf of that employee and other employees similarly situated may commence an action to recover that liability in any court of competent jurisdiction. If the court finds that a contractor, subcontractor, or contractor's or subcontractor's agent has failed to pay the prevailing wage rate determined by the department under sub. (3) or has paid less than 1.5 times the hourly basic rate of pay for all hours worked in excess of the prevailing hours of labor, the court shall order the contractor, subcontractor, or agent to pay to any affected employee the amount of his or her unpaid wages or his or her unpaid overtime compensation and an additional amount equal to 100 percent of the amount of those unpaid wages or that unpaid overtime compensation as liquidated damages.

66.0903(11)(a)5. 5. No employee may be a party plaintiff to an action under subd. 3. unless the employee consents in writing to become a party and the consent is filed in the court in which the action is brought. Notwithstanding s. 814.04 (1), the court shall, in addition to any judgment awarded to the plaintiff, allow reasonable attorney fees and costs to be paid by the defendant.

66.0903(11)(b) (b)

66.0903(11)(b)1.1. Except as provided in subds. 2., 4. and 6., any contractor, subcontractor or contractor's or subcontractor's agent who violates this section may be fined not more than $200 or imprisoned for not more than 6 months or both. Each day that any violation continues is a separate offense.

66.0903(11)(b)2. 2. Whoever induces any person who seeks to be or is employed on any project of public works that is subject to this section to give up, waive, or return any part of the wages to which the person is entitled under the contract governing the project, or who reduces the hourly basic rate of pay normally paid to a person for work on a project that is not subject to this section during a week in which the person works both on a project of public works that is subject to this section and on a project that is not subject to this section, by threat not to employ, by threat of dismissal from employment, or by any other means is guilty of an offense under s. 946.15 (1).

66.0903(11)(b)3. 3. Any person employed on a project of public works that is subject to this section who knowingly permits a contractor, subcontractor, or contractor's or subcontractor's agent to pay him or her less than the prevailing wage rate set forth in the contract governing the project, who gives up, waives, or returns any part of the compensation to which he or she is entitled under the contract, or who gives up, waives, or returns any part of the compensation to which he or she is normally entitled for work on a project that is not subject to this section during a week in which the person works both on a project of public works that is subject to this section and on a project that is not subject to this section, is guilty of an offense under s. 946.15 (2).

66.0903(11)(b)4. 4. Whoever induces any person who seeks to be or is employed on any project of public works that is subject to this section to permit any part of the wages to which the person is entitled under the contract governing the project to be deducted from the person's pay is guilty of an offense under s. 946.15 (3), unless the deduction would be permitted under 29 CFR 3.5 or 3.6 from a person who is working on a project that is subject to 40 USC 3142.

66.0903(11)(b)5. 5. Any person employed on a project of public works that is subject to this section who knowingly permits any part of the wages to which he or she is entitled under the contract governing the project to be deducted from his or her pay is guilty of an offense under s. 946.15 (4), unless the deduction would be permitted under 29 CFR 3.5 or 3.6 from a person who is working on a project that is subject to 40 USC 3142.

66.0903(11)(b)6. 6. Subdivision 1. does not apply to any person who fails to provide any information to the department to assist the department in determining prevailing wage rates under sub. (3) (am) or (ar).

66.0903(12) (12) Debarment.

66.0903(12)(a)(a) Except as provided under pars. (b) and (c), the department shall notify any local governmental unit applying for a determination under sub. (3) of the names of all persons whom the department has found to have failed to pay the prevailing wage rate determined under sub. (3) or has found to have paid less than 1.5 times the hourly basic rate of pay for all hours worked in excess of the prevailing hours of labor at any time in the preceding 3 years. The department shall include with each name the address of the person and shall specify when the person failed to pay the prevailing wage rate and when the person paid less than 1.5 times the hourly basic rate of pay for all hours worked in excess of the prevailing hours of labor. A local governmental unit may not award any contract to the person unless otherwise recommended by the department or unless 3 years have elapsed from the date the department issued its findings or the date of final determination by a court of competent jurisdiction, whichever is later.

66.0903(12)(b) (b) The department may not include in a notification under par. (a) the name of any person on the basis of having let work to a person whom the department has found to have failed to pay the prevailing wage rate determined under sub. (3) or has found to have paid less than 1.5 times the hourly basic rate of pay for all hours worked in excess of the prevailing hours of labor.

66.0903(12)(c) (c) This subsection does not apply to any contractor, subcontractor or agent who in good faith commits a minor violation of this section, as determined on a case-by-case basis through administrative hearings with all rights to due process afforded to all parties or who has not exhausted or waived all appeals.

66.0903(12)(d) (d) Any person submitting a bid or negotiating a contract on a project of public works that is subject to this section shall, on the date the person submits the bid or negotiates the contract, identify any construction business in which the person, or a shareholder, officer or partner of the person, if the person is a business, owns, or has owned at least a 25% interest on the date the person submits the bid or negotiates the contract or at any other time within 3 years preceding the date the person submits the bid or negotiates the contract, if the business has been found to have failed to pay the prevailing wage rate determined under sub. (3) or to have paid less than 1.5 times the hourly basic rate of pay for all hours worked in excess of the prevailing hours of labor.

66.0903(12)(e) (e) The department shall promulgate rules to administer this subsection.

66.0903 History History: 1971 c. 154, 307; 1973 c. 181; 1977 c. 29; 1985 a. 159; 1989 a. 56, 228; 1991 a. 316; 1993 a. 112, 399; 1995 a. 27 ss. 3318, 3319, 9130 (4); 1995 a. 215; 1997 a. 3, 35; 1999 a. 70; 1999 a. 150 s. 335; Stats. 1999 s. 66.0903; 1999 a. 186 ss. 51 to 60; 2009 a. 28, 276; 2011 a. 32, 259.

66.0903 Annotation The liability of a prime contractor for damages to employees of a subcontractor under s. 779.14 (2) did not include wage penalties under s. 66.293 (3) [now sub. (11)]. Consent to be a named party under sub. (3) [now sub. (11)] may occur after one year if the action is for damages under this section in the name of the plaintiffs and other similarly situated employees and was filed within the one-year time period. Strong v. C.I.R., Inc. 184 Wis. 2d 619, 516 N.W.2d 719 (1994).

66.0903 Annotation In determining whether a project constitutes a public work, each project must be evaluated separately considering the character, ownership, use, and maintenance of the project, and whether the work is being done for the appropriate municipality. Elliott v. Morgan, 214 Wis. 2d 253, 571 N.W.2d 866 (Ct. App. 1997), 96-1904.

66.0903 Annotation Individual employees have a strong privacy interest in their names, particularly when coupled with their occupation, wages and hours, and place of employment, and the public has a strong interest in protecting that privacy. That public interest substantially outweighs the public interest favoring disclosure of the names in a public records request for wage records of private employees performing a government contract subject to this section. Kraemer Brothers, Inc. v. Dane County, 229 Wis. 2d 86, 599 N.W.2d 75 (Ct. App. 1999), 98-3061.

66.0903 AnnotationERISA does not preempt the prevailing wage law. State v. Phillips, 2000 WI App 184, 238 Wis. 2d 279, 617 N.W.2d 522, 99-3197.

66.0903 Annotation This section is inapplicable to a private corporation contracting for a medical center. 61 Atty. Gen. 426.

66.0903 Annotation Typical turnkey projects financed by industrial development revenue bonds under s. 66.521 are not subject to s. 66.293 (3), concerning prevailing wage rates. 63 Atty. Gen. 145.

66.0903 Annotation Municipalities are subject to sub. (3) on contracts for any project of public works, even if done by the turnkey method. 64 Atty. Gen. 100.

66.0903 Annotation Wisconsin's Prevailing Wage Laws: Why They Have Been Preempted by the Employee Retirement Income Security Act. Fulton. 80 MLR 269 (1997).



66.0905 Pedestrian malls.

66.0905  Pedestrian malls. After referring the matter to the plan commission for report under s. 62.23 (5), or the town zoning committee under s. 60.61 (4), and after holding a public hearing on the matter with publication of a Class 1 notice of the hearing, the governing body of any city or village, or any town board acting under s. 60.61 or 60.62, may by ordinance designate any street, road or public way or any part of a street, road or public way wholly within its jurisdiction as a pedestrian mall and prohibit or limit vehicular traffic in the pedestrian mall. Creation of a pedestrian mall under this section does not constitute a discontinuance or vacation of the street, road or public way under s. 66.1003 or 236.43.

66.0905 History History: 1993 a. 246; 1999 a. 150 s. 345; Stats. 1999 s. 66.0905.



66.0907 Sidewalks.

66.0907  Sidewalks.

66.0907(1)(1)  Part of street; obstructions. Streets shall provide a right-of-way for vehicular traffic and, where the council requires, a sidewalk on either or both sides of the street. The sidewalk shall be for the use of persons on foot, and no person may encumber the sidewalk with boxes or other material. The sidewalk shall be kept clear for the use of persons on foot.

66.0907(2) (2) Grade. If the grades of sidewalks are not specially fixed by ordinance, the sidewalks shall be laid to the established grade of the street.

66.0907(3) (3) Construction and repair.

66.0907(3)(a)(a) Authority of council. The council may by ordinance or resolution determine where sidewalks shall be constructed and establish the width, determine the material and prescribe the method of construction of standard sidewalks. The standard may be different for different streets. The council may order by ordinance or resolution sidewalks to be laid as provided in this subsection.

66.0907(3)(b) (b) Board of public works. The board of public works may order any sidewalk which is unsafe, defective or insufficient to be repaired or removed and replaced with a sidewalk in accordance with the standard fixed by the council.

66.0907(3)(c) (c) Notice. A copy of the ordinance, resolution or order directing the laying, removal, replacement or repair of sidewalks shall be served upon the owner, or an agent, of each lot or parcel of land in front of which the work is ordered. The board of public works, or either the street commissioner or the city engineer if so requested by the council, may serve the notice. Service of the notice may be made by any of the following methods:

66.0907(3)(c)1. 1. Personal delivery.

66.0907(3)(c)2. 2. Certified or registered mail.

66.0907(3)(c)3. 3. Publication in the official newspaper as a class 1 notice, under ch. 985, together with mailing by 1st class mail if the name and mailing address of the owner or an agent can be readily ascertained.

66.0907(3)(d) (d) Default of owner. If the owner neglects for a period of 20 days after service of notice under par. (c) to lay, remove, replace or repair the sidewalk the city may cause the work to be done at the expense of the owner. All work for the construction of sidewalks shall be let by contract to the lowest responsible bidder except as provided in s. 62.15 (1).

66.0907(3)(e) (e) Minor repairs. If the cost of repairs of any sidewalk in front of any lot or parcel of land does not exceed the sum of $100, the board of public works, street commissioner or city engineer, if so required by the council, may immediately repair the sidewalk, without notice, and charge the cost of the repair to the owner of the lot or parcel of land, as provided in this section.

66.0907(3)(f) (f) Expense. The board of public works shall keep an accurate account of the expenses of laying, removing and repairing sidewalks in front of each lot or parcel of land, whether the work is done by contract or otherwise, and report the expenses to the comptroller. The comptroller shall annually prepare a statement of the expense incurred in front of each lot or parcel of land and report the amount to the city clerk. The amount charged to each lot or parcel of land shall be entered by the clerk in the tax roll as a special tax against the lot or parcel of land and collected like other taxes upon real estate. The council by resolution or ordinance may provide that the expense incurred may be paid in up to 10 annual installments and the comptroller shall prepare the expense statement to reflect the installment payment schedule. If annual installments for sidewalk expenses are authorized, the city clerk shall charge the amount to each lot or parcel of land and enter it on the tax roll as a special tax against the lot or parcel each year until all installments have been entered, and the amount shall be collected like other taxes upon real estate. The council may provide that the street commissioner or city engineer perform the duties imposed by this section on the board of public works.

66.0907(5) (5) Snow and ice. The board of public works shall keep the sidewalks of the city clear of snow and ice in all cases where the owners or occupants of abutting lots fail to do so, and the expense of clearing in front of any lot or parcel of land shall be included in the statement to the comptroller required by sub. (3) (f), in the comptroller's statement to the city clerk and in the special tax to be levied. The city may also impose a fine or penalty for neglecting to keep sidewalks clear of snow and ice.

66.0907(6) (6) Repair at city expense. The council may provide that sidewalks shall be kept in repair by and at the expense of the city or may direct that a certain proportion of the cost of construction, reconstruction or repair be paid by the city and the balance by abutting property owners.

66.0907(7) (7) Rules. The council may by ordinance implement the provisions of this section, regulate the use of the sidewalks of the city and prevent their obstruction.

66.0907(10) (10) Application of section; definitions. The provisions of this section do not apply to 1st class cities but apply to towns and villages, and when applied to towns and villages:

66.0907(10)(a) (a) "Board of public works" means the committee or officer designated to handle street or sidewalk matters.

66.0907(10)(b) (b) "City" means town or village.

66.0907(10)(c) (c) "Comptroller" means clerk.

66.0907(10)(d) (d) "Council" means town board or village board.

66.0907 History History: 1975 c. 172, 356, 421, 422; 1979 c. 32; 1983 a. 189, 532; 1991 a. 316; 1993 a. 490; 1999 a. 150 s. 542; Stats. 1999 s. 66.0907.

66.0907 Annotation A city cannot delegate its primary responsibility to maintain its sidewalks, nor delegate or limit its primary liability by ordinance. Kobelinski v. Milwaukee & Suburban Transport Corp. 56 Wis. 2d 504, 202 N.W.2d 415 (1972).

66.0907 Annotation The defendant property owners' failure to remove snow and ice from sidewalks in violation of a municipal ordinance did not constitute negligence per se. Hagerty v. Village of Bruce, 82 Wis. 2d 208, 262 N.W.2d 102 (1978).

66.0907 Annotation A city, exercising its police power, can impose a special tax on properties for the cost of installing a sidewalk on an adjacent city right-of-way without showing that the properties would be benefited. Stehling v. City of Beaver Dam, 114 Wis. 2d 197, 336 N.W.2d 401 (Ct. App. 1983).



66.0909 Curb ramping.

66.0909  Curb ramping.

66.0909(1)(1) The standard for construction of curbs and sidewalks on each side of a city or village street, or a connecting highway or town road for which curbs and sidewalks have been prescribed by the governing body of the town, city or village having jurisdiction, shall include curb ramping providing access to crosswalks at intersections and other designated locations. Curb ramping includes the curb opening, the ramp and that part of the sidewalk or apron leading to and adjacent to the curb opening. Any person constructing new curbs or sidewalks or replacing curbs or sidewalks within 5 feet of a legal crosswalk in any city street, village street, connecting highway or town road shall comply with the standards for curb ramping under this section.

66.0909(3) (3) Curb ramps shall conform to the following requirements:

66.0909(3)(a) (a) Curb ramping shall be of permanent construction. The ramp shall be at least 40 inches wide. The sides of the ramp shall slope from the sidewalk or apron elevations to the ramp elevation with the widest portion of the side slope not less than 18 inches nor more than 24 inches wide at the curb. The ramp slope may not exceed one inch vertical to 12 inches horizontal from the flow line elevation of the curb. The curb opening shall be not less than 40 inches nor more than 80 inches wide at the flow line of the curb. The taper of the curb from the top of the curb to the flow line of the curb at the curb opening shall be not less than 18 inches nor more than 24 inches wide. The ramp shall be bordered on both sides and on the curb line with a 4-inch-wide yellow stripe or with brick of a contrasting color.

66.0909(3)(b) (b) Curb ramping shall be in one of the following locations, to provide access to each end of each crosswalk affected:

66.0909(3)(b)1. 1. At the center of the curve of the street corner to accommodate crossing for either direction at the intersection. The entire curb corner may not be made into a ramp, but shall provide for standard sidewalk apron and curb on both sides of a ramp. Any safety zone marking required by ordinance shall be provided in the street or town road 40 inches out and parallel with the curb, joining with the standard safety pedestrian crossing markings in the street or town road;

66.0909(3)(b)2. 2. If subd. 1. is not feasible, centered on line with the crosswalk and pedestrian traffic and containing surface texturing to indicate clearly to the sense of touch that the surface differs from that of the sidewalk or street. The surface texturing shall consist of linear impressions one-fourth of an inch to three-eighths of an inch deep, oriented to provide a uniform pattern of diamond shapes. The diamond shapes shall measure approximately 1 1/4 inches wide by 2 1/4 inches long, with the length of the diamond shape parallel to the direction of pedestrian movement. The diamond shapes shall be spaced one-fourth of an inch to three-eighths of an inch apart. This surface texture may be achieved by impressing and removing expanded metal regular industrial mesh into the surface of the ramp while the concrete is in a plastic state; or

66.0909(3)(b)3. 3. If both subds. 1. and 2. are not feasible, at a suitable location as near to the crosswalk as practicable. Any safety zone markings required by ordinance shall be provided in the street or town road 40 inches out and parallel with the curb, joining with the standard safety pedestrian crossing markings in the street or town road.

66.0909(5) (5) The district attorney, on his or her own motion or upon the complaint of any person, may bring an action in circuit court to enforce this section.

66.0909(6) (6) If any person constructs a new or replacement sidewalk or curb, other than the town, city or village with jurisdiction over the curbs or sidewalks, the town, city or village shall inform the person of the requirements of this section. The town, city or village may agree to construct, or bear the cost of constructing, curb ramping required to provide access to sidewalks opposite the new or replacement curb or sidewalk.

66.0909 History History: 1971 c. 283; 1973 c. 98, 243; 1977 c. 29 s. 1654 (3); 1979 c. 272; 1991 a. 32; 1999 a. 150 s. 543; Stats. 1999 s. 66.0909.



66.0911 Laterals and service pipes.

66.0911  Laterals and service pipes. If the governing body by resolution requires water, heat, sewer and gas laterals or service pipes to be constructed from the lot line or near the lot line to the main or from the lot line to the building to be serviced, or both, it may provide that when the work is done by the city, village or town or under a city, village or town contract, a record of the cost of constructing the laterals or service pipes shall be kept and the cost, or the average current cost of laying the laterals or service pipes, shall be charged and be a lien against the lot or parcel served.

66.0911 History History: 1983 a. 532; 1999 a. 150 s. 545; Stats. 1999 s. 66.0911.



66.0913 City and county projects, individual or joint; revenue bonding.

66.0913  City and county projects, individual or joint; revenue bonding.

66.0913(1)(1)

66.0913(1)(a)(a) A county or city, or both jointly, may construct, purchase, acquire, develop, improve, operate or maintain a county or city building, or both jointly, for a courthouse, safety building, city hall, hospital, armory, library, auditorium and music hall, municipal parking lots or other parking facilities, or municipal center or any combination of the foregoing, or a University of Wisconsin college campus, as defined in s. 36.05 (6m), if the operation of the college campus has been approved by the board of regents of the University of Wisconsin System.

66.0913(1)(b) (b) The county board, common council, or both jointly, may, for any of its corporate purposes set forth in this subsection, issue bonds on which the principal and interest are payable from the income and revenues of the project financed with the proceeds of the bonds or with the proceeds together with the proceeds of a grant from the federal government to aid in the financing and construction of the project. In the case of municipal parking lots or other parking facilities the bonds may in addition be payable as to both principal and interest from income and revenues from other similar projects, parking meters, parking fees, or any other income or revenue obtained through parking, or any combination of these methods.

66.0913(1)(c) (c) The credit of the county, or city, or both jointly, may not be pledged to the payment of the bonds, but the bonds are payable only from the income and revenues described in par. (b) or the funds received from their sale or disposal. If the county board, or common council, or both jointly, so determine, the bonds shall be secured either by a trust indenture pledging the revenues or by a mortgage on the property comprising the project and the revenues from the project.

66.0913(2) (2) The bonds or other evidences of indebtedness shall state on their face that the bonds are not a debt of the county, or city, or both jointly, and that the county or city, or both jointly, are not liable for the indebtedness. Any indebtedness created by this section is not an indebtedness of the county or city and shall not be included in determining the constitutional 5% debt limitations.

66.0913(3) (3) The provisions of s. 66.0621 relating to the issuance of revenue bonds by cities for public utility purposes, insofar as applicable, and the provisions of ss. 67.08 (1) and 67.09 relating to the execution and registration of municipal obligations apply to the issuance of revenue bonds under this section.

66.0913 History History: 1971 c. 100 s. 23; 1977 c. 26; 1979 c. 89; 1983 a. 24; 1995 a. 225; 1997 a. 237; 1999 a. 150 s. 492; Stats. 1999 s. 66.0913.



66.0915 Viaducts in cities, villages and towns.

66.0915  Viaducts in cities, villages and towns.

66.0915(1) (1)  Private viaducts in cities, villages and towns. The privilege of erecting a viaduct above a public street, road, or alley, for the purpose of connecting buildings on each side, may be granted by the city council, village board, or town board upon the written petition of the owners of all the frontage of the lots and lands abutting the portion sought to be connected, and the owners of more than one-half of the frontage of the lots and lands abutting upon that portion of the remainder that lies within 2,650 feet from the ends of the portion proposed to be connected. If a lot or land is owned by the state, or by a county, city, village, or town, or by a minor or individual adjudicated incompetent, or the title to the lot or land is held in trust, the petition may be signed by the governor, the chairperson of the county board, the mayor of the city, the president of the board of trustees of the village, the chairperson of the town board, the guardian of the minor or individual adjudicated incompetent, or the trustee, respectively, and the signature of a private corporation may be made by its president, secretary, or other principal officer or managing agent. Written notice stating when and where the petition will be acted upon, and describing the location of the proposed viaduct, shall be given by the city council, village board, or town board by publication of a class 3 notice, under ch. 985.

66.0915(2) (2) Removal of private viaducts. A viaduct in a city, village, or town may be discontinued by the city council, village board, or town board, upon written petition of the owners of more than one-half of the frontage of the lots and lands abutting on the street or road approaching on each end of the viaduct, which lies within 2,650 feet from the ends of the viaduct. If a lot or land is owned by the state, or by a county, city, village, or town, or by a minor or individual adjudicated incompetent, or the title to the lot or land is held in trust, the petition may be signed by the governor, the chairperson of the county board, the mayor of the city, the president of the board of trustees of the village, the chairperson of the town board, the guardian of the minor or individual adjudicated incompetent, or the trustee, respectively, and the signature of a private corporation may be made by its president, secretary, or other principal officer or managing agent. Written notice stating when and where the petition will be acted upon, and stating what viaduct is proposed to be discontinued, shall be given by the city council, village board, or town board by publication of a class 1 notice, under ch. 985, not less than one year before the day fixed for the hearing and a class 3 notice, under ch. 985, within the 30 days before the date of the hearing.

66.0915(3) (3) Lease of space over public places by cities, villages and towns.

66.0915(3)(a)(a) A city, village or town may lease space over any street, road, alley or other public place in the city, village or town which is more than 12 feet above the level of the street, road, alley or other public place for any term not exceeding 99 years to the person who owns the fee in the property on both sides of the portion of the street, road, alley or other public place to be leased, if the governing body of the city, village or town determines that the place is not needed for street, road, alley or other public purpose, and that the public interest will be served by leasing.

66.0915(3)(b) (b) The leasing of each space shall be authorized by ordinance. The ordinance shall set forth the proposed lease, the purpose for which the space may be used and the terms of the lease with reasonable certainty.

66.0915(3)(c) (c) The lease shall be signed on behalf of the city, village or town by the mayor, village president or town board chairperson and shall be attested by the city, village or town clerk under the corporate seal. The lease shall also be executed by the lessee in a manner that binds the lessee. After being duly executed and acknowledged the lease shall be recorded in the office of the register of deeds of the county in which the leased premises are located.

66.0915(3)(d) (d) If the governing body determines that the public interest requires that any building erected in the leased space be removed so that a street, road, alley or public place may be restored to its original condition, the lessor city, village or town may condemn the lessee's interest in the leased space by proceeding under ch. 32. After payment of any damages in the condemnation proceedings, the city, village or town may remove all buildings or other structures from the leased space and restore the buildings adjoining the leased space to their original condition.

66.0915(4) (4) Sale or lease of space over or below public place.

66.0915(4)(a)(a) A city, village or town may sell or lease the space over or below ground level of any street, road, alley or public place or municipally owned real estate to any person, if the governing body determines by resolution and states the reasons that the action is in the best public interest and the prospective purchaser or lessee has provided for the removal and relocation expense for any facilities devoted to a public use where relocation is necessary for the purposes of the purchaser or lessee. Leases shall be granted by ordinance and shall not exceed 99 years in length. No lease may be granted or use authorized which substantially interferes with the public purpose for which the surface of the land is used.

66.0915(4)(b) (b) A lease shall specify purposes for which the leased space is to be used. If the purpose is to erect in the space a building or a structure attached to the lot, the lease shall contain a reasonably accurate description of the building to be erected and of the manner in which it will impose upon or around the lot. The lease shall also provide for use by the lessee of those areas of the real estate that are essential for ingress and egress to the leased space, for the support of the building or other structures to be erected and for the connection of essential public or private utilities to the building or structure.

66.0915(4)(c) (c) Any building erected in the space leased shall be operated, as far as practicable, separately from the municipal use. The structure shall conform to all state and municipal regulations.

66.0915(4)(d) (d) A lease under this subsection is subject to sub. (3) (c) and (d).

66.0915 History History: 1971 c. 43; 1983 a. 192 s. 303 (2); 1991 a. 316; 1993 a. 246; 1999 a. 150 s. 117; Stats. 1999 s. 66.0915; 2005 a. 387.

66.0915 Annotation A statute authorizing cities and villages to lease space over a parking lot would be constitutional. 58 Atty. Gen. 179.



66.0917 Art museums.

66.0917  Art museums. A city, village or town may establish, purchase land and erect buildings for, and equip, manage and control an art museum. A city, village or town may enter into a contract with any art museum or art institute located in the city, village or town for the education of the people in art, for compensation determined by the governing body of the city, village or town. A city, village or town may levy taxes, issue bonds, or appropriate money for the purposes in this section.

66.0917 History History: 1971 c. 152 s. 28; 1993 a. 246; 1999 a. 150 s. 484; Stats. 1999 s. 66.0917.



66.0919 Civic centers.

66.0919  Civic centers.

66.0919(1)(1)  Recreation and amusement. A city, village or town may by ordinance, enacted by a majority of all the members-elect, as defined in s. 59.001 (2m), of the board or council, provide for the erection, maintenance and operation of a public auditorium, opera house, or other recreation and amusement building. The erection and contracts are governed by the provisions of law applicable to other public buildings in the city, village or town. The board or council shall adopt regulations for maintenance and operation.

66.0919(2) (2) Rest rooms. A city, village or town may erect, purchase, lease, or take by gift or devise, land and buildings for public rest rooms, and may equip, maintain and operate them.

66.0919(3) (3) Comfort stations. A city, village or town may provide and maintain a sufficient number of public comfort stations for both sexes. The department of health services shall establish regulations governing their location, construction, equipment and maintenance and may prescribe minimum standards that shall be uniform throughout the state. The board or council may establish further regulations.

66.0919(4) (4) Comfort stations and rest rooms. The state or a county, city, village or town maintaining places of public assemblage or camp sites may provide and maintain a sufficient number of suitable and adequate public comfort stations for both sexes and may establish rest rooms separate or in connection with the comfort stations.

66.0919(5) (5) Public concerts. A town, village or city may conduct public concerts in auditoriums and such other public places within its boundaries as the board or council determines. The concerts shall be conducted by the department having charge of the place and expenses in excess of receipts, if any, shall be paid out of a fund determined by the board or council. A fee to attend the concerts may be charged for the purpose of defraying expenses in whole or in part.

66.0919 History History: 1971 c. 152 s. 30; Stats. 1971 s. 66.49; 1993 a. 246; 1995 a. 27, s. 9126 (19); 1999 a. 150 s. 485; Stats. 1999 s. 66.0919; 2007 a. 20 s. 9121 (6) (a).



66.0921 Joint civic buildings.

66.0921  Joint civic buildings.

66.0921(1) (1)  Definitions. In this section:

66.0921(1)(a) (a) "Municipality" means a county, city, village, town, technical college district and school district.

66.0921(1)(b) (b) "Nonprofit corporation" means a nonstock corporation organized under ch. 181 that is a nonprofit corporation, as defined in s. 181.0103 (17).

66.0921(2) (2) Facilities authorized. A municipality may enter into a joint contract with a nonprofit corporation organized for civic purposes and located in the municipality to construct or otherwise acquire, equip, furnish, operate and maintain a facility to be used for municipal and civic activities if a majority of the voters voting in a referendum at a special election or at a spring primary or election or partisan primary or general election approve the question of entering into the joint contract.

66.0921(3) (3) Financing. A municipality may borrow money, appropriate funds and levy taxes needed to carry out the purposes of this section. Funds to be used for the purposes specified in this section may be provided by a municipality by general obligation bonds issued under ch. 67. Funds to be used for the purposes specified in this section may be provided by a county, city, village or town by revenue bonds issued under s. 66.0621. Any bonds issued under this section shall be executed on behalf of the municipality by its chief executive officer and clerk.

66.0921(4) (4) Cost sharing. Any contract under this section shall provide that all of the cost of construction or other acquisition, equipment, furnishing, operation and maintenance of a facility shall be paid by the municipality and nonprofit corporation on an agreed percentage basis.

66.0921 History History: 1983 a. 27; 1985 a. 39; 1993 a. 399; 1997 a. 79; 1999 a. 150 s. 488; Stats. 1999 s. 66.0921; 2011 a. 75.



66.0923 County-city auditoriums.

66.0923  County-city auditoriums.

66.0923(1) (1)  Definitions. In this section:

66.0923(1)(a) (a) "Auditorium" includes a building of arena or music hall type construction or a combination of both, including facilities for sports, dances, convention exhibitions, trade shows, meetings, rallies, theatrical exhibitions, concerts and other events attracting spectators and participants.

66.0923(1)(b) (b) "Board" means the joint county-city auditorium board established under this section.

66.0923(1)(c) (c) "Ordinance" means an ordinance adopted by the governing body of a city or county and concurred in by the other governing body.

66.0923(2) (2) County-city auditoriums. Any county and city partly or wholly within the county may by ordinance jointly construct or otherwise acquire, equip, furnish, operate and maintain a county-city auditorium.

66.0923(3) (3) Financing. The governing bodies of the respective county and city or cities may borrow money, appropriate funds, and levy taxes needed to carry out the purposes of this section. Funds to be used for the purposes specified in this section may be provided by the respective county, city or cities by general obligation bonds issued under ch. 67 or by revenue bonds issued under s. 66.0913 or by the issuance of both general obligation bonds under ch. 67 and revenue bonds issued under s. 66.0913. Bonds issued under this section shall be executed on behalf of the county by the county board chairperson and the county clerk and on behalf of a city by its mayor or other chief executive officer and by the city clerk.

66.0923(4) (4) Cost sharing. The ordinance shall provide for a sharing of all of the cost of construction or other acquisition, equipment, furnishing, operation and maintenance of an auditorium on an agreed percentage basis.

66.0923(5) (5) Auditorium board.

66.0923(5)(a)(a) The ordinance shall provide for the establishment of a joint county-city auditorium board to be composed of all of the following:

66.0923(5)(a)1. 1. The mayor or chief executive of the city, and the chairperson of the county board, who shall serve as members of the board during their respective terms of office.

66.0923(5)(a)2. 2. Four members to be appointed by the county board chairperson and confirmed by the county board.

66.0923(5)(a)3. 3. Four members to be appointed by the mayor or other chief executive officer of the city and confirmed by the city council.

66.0923(5)(b) (b) Under par. (a) 2. and 3., the initial term of one member shall be one year, the initial term of one member shall be 2 years, the initial term of one member shall be 3 years and the initial term of one member shall be 4 years. The respective successors of the members under par. (a) 2. and 3. shall be appointed and confirmed for terms of 4 years. All appointees shall serve until their successors are appointed and qualified. Terms shall begin as specified in the ordinance. Vacancies shall be filled for the unexpired term in the manner in which the original appointment was made.

66.0923(5)(c) (c) The mayor or chief executive of the city, and the county board chairperson, each may appoint not more than 2 public officials to the board under par. (a).

66.0923(6) (6) Organization of boards; officers; compensation; oaths; bonds.

66.0923(6)(a)(a) When all members have qualified the board shall meet at the place designated in the ordinance and organize by electing from its membership a president, a vice president, a secretary and a treasurer, each to hold office for one year. The board may combine the offices of secretary and treasurer. Members may receive compensation as provided in the ordinance and shall be reimbursed their actual and necessary expenses for their services. However, members serving on the board because of holding another office or position shall not receive compensation other than any actual and necessary expenses for their services. With the approval of the board, the treasurer may appoint an assistant secretary and assistant treasurer, who need not be members of the board, to perform services specified by the board.

66.0923(6)(b) (b) Members, and any assistant secretary and assistant treasurer, shall qualify by taking the official oath, and the treasurer and any assistant treasurer shall furnish a bond in a sum specified by the board and in the form and conditioned as provided in s. 19.01 (2) and (3). The oaths and bonds shall be filed with the county clerk. The cost of the bond shall be paid by the board.

66.0923(7) (7) Powers of board. The board may, subject to provisions of the ordinance, do all of the following:

66.0923(7)(a) (a) Contract for the construction or other acquisition, equipping or furnishing of an auditorium; accept and use donated services and gifts, grants or donations of money or property for the purposes given and consistent with this section; and contract for and authorize the installation of equipment and furnishings in all or part of the auditorium by private individuals, persons or corporations by donations, loan, lease or concession.

66.0923(7)(b) (b) Contract for the construction or other acquisition of additions or improvements to, or alterations in, an auditorium and the equipment or furnishing of any addition; and contract for or authorize the installation of equipment and furnishings in all or part of the addition by private individuals, persons or corporations by donation, loan or concession.

66.0923(7)(c) (c) Employ a manager of an auditorium and other necessary personnel and fix their compensation.

66.0923(7)(d) (d) Enact, amend and repeal rules and regulations for the leasing of, charges for admission to, and government of audiences and participants in events at an auditorium, for the regulation of the board's meetings and deliberations, and for the government, operation and maintenance of the auditorium and the auditorium's employees.

66.0923(7)(e) (e) Contract for, purchase or hire all fuel, equipment, furnishings, and supplies, services and help reasonably necessary for the proper operation and maintenance of an auditorium; contract for, purchase, hire, promote, conduct and operate, either by lease of all or part of an auditorium building or by direct operation by an auditorium board, meetings, concerts, theatricals, sporting events, conventions and other entertainment or events suitable to be held at the auditorium; and handle and make all proper arrangements for the sale and disposition of admission tickets to auditorium events and the establishment of seating arrangements and priorities.

66.0923(7)(f) (f) Audit all accounts and claims against an auditorium or against the board, and, if approved, pay the accounts and claims from the fund specified in sub. (9). All expenditures made pursuant to this section shall be within the limits of the ordinance.

66.0923(7)(g) (g) Sue and be sued, and collect or compromise any obligations due to an auditorium. All money received shall be paid into the joint auditorium fund.

66.0923(7)(h) (h) Make studies and recommendations to the county board and city council relating to the operation of an auditorium as the board considers advisable or the governing bodies request.

66.0923(7)(i) (i) Employ counsel on either a temporary or permanent basis.

66.0923(8) (8) Budget. The board shall annually, before the time of the preparation of either the county or city budget under s. 65.90, prepare a budget of its anticipated receipts and expenditures for the ensuing fiscal year and determine the proportionate cost to the county and the participating city under the terms of the ordinance. A certified copy of the budget, which shall include a statement of the net amount required from the county and city, shall be delivered to the clerks of the respective municipalities. The county board and the common council of the city shall consider the budget, and determine the amount to be raised by the respective municipalities in the proportions determined by the ordinance. After this determination, the county and city respectively shall levy a tax sufficient to produce the amount to be raised by the county and city.

66.0923(9) (9) Auditorium fund. A joint county-city auditorium fund shall be created and established in a public depository to be specified in the ordinance. The treasurer of the respective county and city shall pay into the fund the amounts specified by the ordinance and resolutions of the respective municipalities when the amounts have been collected. All of the moneys which come into the fund are appropriated to the board for the execution of its functions as provided by the ordinance and the resolutions of the respective municipalities. The moneys in the fund shall be paid out by the treasurer of the auditorium board only upon the approval or direction of the board.

66.0923(10) (10) Correlation of laws.

66.0923(10)(a)(a) If a bid is a prerequisite to contract in connection with a county or city auditorium under s. 66.0901, it is also a prerequisite to a valid contract by the board. For this purpose the board is a municipality and the contract a public contract under s. 66.0901.

66.0923(10)(b) (b) All statutory requirements, not inconsistent with the provisions of this section and applicable to city auditoriums, apply to auditoriums provided for in this section.

66.0923(11) (11) Reports. The board shall report its activities to the county board and the city council annually, or oftener as either of the municipalities requires.

66.0923 History History: 1979 c. 110; 1983 a. 189; 1983 a. 192 s. 303 (1); 1999 a. 150 ss. 261, 489, 490; Stats. 1999 s. 66.0923; 2001 a. 30 s. 45.



66.0925 County-city safety building.

66.0925  County-city safety building.

66.0925(1) (1)  Definitions. In this section:

66.0925(1)(a) (a) "Board" means the joint county-city safety building board established under this section.

66.0925(1)(b) (b) "Ordinance" means an ordinance adopted by the governing body of a city or county and concurred in by the other governing body.

66.0925(2) (2) County-city safety building. Any county and city partly or wholly within the county may by ordinance jointly construct or otherwise acquire, equip, furnish, operate and maintain a county-city safety building.

66.0925(3) (3) Financing. The governing bodies of the respective county and city may borrow money, appropriate funds, and levy taxes needed to carry out the purposes of this section. Funds to be used for the purposes specified in this section may be provided by the respective county or city by general obligation bonds issued under ch. 67 or by revenue bonds issued under s. 66.0913 or by the issuance of both general obligation bonds under ch. 67 and revenue bonds issued under s. 66.0913. Bonds issued under this section shall be executed on behalf of the county by the county board chairperson and the county clerk and on behalf of a city by its mayor or other chief executive officer and by the city clerk.

66.0925(4) (4) Cost sharing. The ordinance shall provide for a sharing of all of the cost of construction or other acquisition, equipment, furnishing, operation and maintenance of a safety building on an agreed percentage basis.

66.0925(5) (5) Safety building board. The ordinance shall provide for the establishment of a joint county-city safety building board to be composed of 3 members to be appointed by the county board, one for a one-year, one for a 2-year and one for a 3-year term; 3 members to be appointed by the city council, one for a one-year, one for a 2-year and one for a 3-year term; and one additional member appointed by the other members for a 3-year term. The membership of the board shall include the chairperson of the county board and the mayor of the city, who shall be initially designated as members for the 3-year terms. Their respective successors shall be appointed and confirmed in like manner for terms of 3 years. All appointees shall serve until their successors are appointed and qualified. Terms shall begin as specified in the ordinance. If a member of the board ceases to hold a city or county office, membership on the board also terminates. Vacancies shall be filled for the unexpired term in the manner in which the original appointment was made. Members of the board shall be officials of the county or city.

66.0925(6) (6) Organization of boards; officers; compensation; oaths; bonds.

66.0925(6)(a)(a) When all members have qualified the board shall meet at the place designated in the ordinance and organize by electing from its membership a president, a vice president, a secretary and a treasurer, each to hold office for one year. The board may combine the offices of secretary and treasurer. Members may receive compensation as provided in the ordinance and shall be reimbursed their actual and necessary expenses for their services. The board may appoint an assistant secretary and assistant treasurer, who need not be members of the board, to perform services specified by the board.

66.0925(6)(b) (b) Members, and any assistant secretary and assistant treasurer, shall qualify by taking the official oath, and the treasurer and any assistant treasurer shall furnish a bond in a sum specified by the board and in the form and conditioned as provided in s. 19.01 (2) and (3). The oaths and bonds shall be filed with the county clerk. The cost of the bond shall be paid by the board.

66.0925(7) (7) Powers of board. The board may, subject to provisions of the ordinance:

66.0925(7)(a) (a) Contract for the construction or other acquisition, equipping or furnishing of a county-city safety building; accept and use donated services and gifts, grants or donations of money or property for the purposes given and consistent with this section; and contract for and authorize the installation of equipment and furnishings in all or part of the safety building by private individuals, persons or corporations by donations, loan, lease or concession.

66.0925(7)(b) (b) Contract for the construction or other acquisition of additions or improvements to, or alterations in, a safety building and the equipment or furnishing of all or part of the addition; and contract for or authorize the installation of equipment and furnishings in all or part of the addition by private individuals, persons or corporations by donation, loan or concession.

66.0925(7)(c) (c) Employ a superintendent of a safety building and other necessary personnel and fix their compensation.

66.0925(7)(d) (d) Enact, amend and repeal rules and regulations, not inconsistent with law, for the regulation of the board's meetings and deliberations, and for the government, operation and maintenance of a safety building and the safety building's employees.

66.0925(7)(e) (e) Contract for, purchase or hire all fuel, equipment, furnishings, and supplies, services and help reasonably necessary for the proper operation and maintenance of a safety building.

66.0925(7)(f) (f) Audit all accounts and claims against a safety building or against a board, and, if approved, pay the accounts or claims from the fund specified in sub. (9). All expenditures made pursuant to this section shall be within the limits of the ordinance.

66.0925(7)(g) (g) Sue and be sued, and collect or compromise any obligations due to a safety building. All money received shall be paid into the joint safety building fund.

66.0925(7)(h) (h) Make studies and recommendations to the county board and city council relating to the operation of a safety building as the board considers advisable or the governing bodies request.

66.0925(7)(i) (i) Employ counsel on either a temporary or permanent basis.

66.0925(8) (8) Budget. The board shall annually, before the time of the preparation of either the county or city budget under s. 65.90, prepare a budget of its anticipated receipts and expenditures for the ensuing fiscal year and determine the proportionate cost to the county and the city pursuant to the terms of the ordinance. A certified copy of the budget, which shall include a statement of the net amount required from the county and city, shall be delivered to the clerks of the respective municipalities. The county board and the common council of the city shall consider the budget, and determine the amount to be raised by the respective municipalities in the proportions determined by the ordinance. After this determination, the county and city respectively shall levy a tax sufficient to produce the amount to be raised by the county and city.

66.0925(9) (9) Safety building fund. A joint county-city safety building fund shall be created and established in a public depository to be specified in the ordinance. The treasurer of the respective county and city shall pay into the fund the amounts specified by the ordinance and resolutions of the respective municipalities when the amounts have been collected. All of the moneys which come into the fund are appropriated to the board for the execution of its functions as provided by the ordinance and the resolutions of the respective municipalities. The moneys in the fund shall be paid out by the treasurer of the safety building board only upon the approval or direction of the board.

66.0925(10) (10) Correlation of laws. In any case where a bid is a prerequisite to contract in connection with a county or city safety building under s. 66.0901, it is also a prerequisite to a valid contract by the board. For this purpose the board is a municipality and the contract a public contract under s. 66.0901.

66.0925(11) (11) Reports. The board shall report its activities to the county board and the city council annually, or oftener as either of the municipalities may require.

66.0925(13) (13) Insurance. The board may procure and enter contracts for any type of insurance and indemnity against loss or damage to property from any cause, including loss of use and occupancy, against death or injury of any person, against employers' liability, against any act of any member, officer or employee of the board in the performance of his or her duties, or any other insurable risk.

66.0925(14) (14) Construction. Nothing in this section shall be construed as relieving, modifying, or interfering with the responsibilities for operating jails which are vested in sheriffs under s. 59.27 (1) and chiefs of police or chiefs of combined protective services departments under s. 62.09 (13) (b).

66.0925 History History: 1983 a. 189; 1983 a. 192 ss. 151, 303 (1); 1991 a. 316; 1995 a. 201; 1999 a. 150 s. 491; Stats. 1999 s. 66.0925; 2011 a. 32.



66.0927 County-city hospitals; village and town powers.

66.0927  County-city hospitals; village and town powers.

66.0927(1)(1)  Definitions. In this section:

66.0927(1)(a) (a) "Board" means the joint county-city hospital board established under this section.

66.0927(1)(am) (am) "Hospital" means a general county-city hospital.

66.0927(1)(b) (b) "Ordinance" means an ordinance adopted by the governing body of a city or county and concurred in by the other governing body or bodies.

66.0927(2) (2) County-city hospitals. A county and city or cities partly or wholly within the county may by ordinance jointly construct or otherwise acquire, equip, furnish, operate and maintain a hospital. The hospital is subject to ch. 150.

66.0927(3) (3) Financing. The governing bodies of the respective county and city or cities may borrow money, appropriate funds, and levy taxes needed to carry out the purposes of this section. Funds to be used for the purposes specified in this section may be provided by the respective county, city or cities by general obligation bonds issued under ch. 67 or by revenue bonds issued under s. 66.0913. Bonds issued under this section shall be executed on behalf of the county by the county board chairperson and the county clerk and on behalf of a city by its mayor or other chief executive officer and by the city clerk.

66.0927(4) (4) Cost sharing. The ordinance shall provide for a sharing of all of the cost of construction or other acquisition, equipment, furnishing, operation and maintenance of a hospital on an agreed percentage basis.

66.0927(5) (5) Hospital board. The ordinance shall provide for the establishment of a joint county-city hospital board to be composed as follows: 2 to be appointed by the county board chairperson and confirmed by the county board, one for a one-year and one for a 2-year term; 2 by the mayor or other chief executive officer and confirmed by the city council, one for a one-year and one for a 2-year term; and one jointly by the county board chairperson and the mayor or other chief executive officer of the city or cities, for a term of 3 years, confirmed by the county board and the city council or councils. Their respective successors shall be appointed and confirmed in like manner for terms of 3 years. All appointees shall serve until their successors are appointed and qualified. Terms shall begin as specified in the ordinance. Vacancies shall be filled for the unexpired term in the manner in which the original appointment was made.

66.0927(7) (7) Organization of boards; officers; compensation; oaths; bonds.

66.0927(7)(a)(a) When all members have qualified the board shall meet at the place designated in the ordinance and organize by electing from its membership a president, a vice president, a secretary and a treasurer, each to hold office for one year. The board may combine the offices of secretary and treasurer. Members shall receive compensation as provided in the ordinance and shall be reimbursed their actual and necessary expenses. With the approval of the board, the treasurer may appoint an assistant treasurer, who need not be a member of the board, to perform services specified by the board.

66.0927(7)(b) (b) Members, and any assistant treasurer, shall qualify by taking the official oath, and the treasurer and any assistant treasurer shall furnish a bond in a sum specified by the board and in the form and conditioned as provided in s. 19.01 (2) and (3). The oaths and bonds shall be filed with the county clerk. The cost of the bond shall be paid by the board.

66.0927(8) (8) Powers of board. The board may, subject to provisions of the ordinance:

66.0927(8)(a) (a) Contract for the construction or other acquisition, equipment or furnishing of a hospital.

66.0927(8)(b) (b) Contract for the construction or other acquisition of additions or improvements to, or alterations in, a hospital and the equipment or furnishing of an addition.

66.0927(8)(c) (c) Employ a manager of a hospital and other necessary personnel and fix their compensation.

66.0927(8)(d) (d) Enact, amend and repeal rules and regulations for the admission to, and government of patients at, a hospital, for the regulation of the board's meetings and deliberations, and for the government, operation and maintenance of the hospital and the hospital employees.

66.0927(8)(e) (e) Contract for and purchase all fuel, food, equipment, furnishings and supplies reasonably necessary for the proper operation and maintenance of a hospital.

66.0927(8)(f) (f) Audit all accounts and claims against a hospital or against the board, and, if approved, pay the accounts and claims from the fund specified in sub. (10). All expenditures made pursuant to this section shall be within the limits of the ordinance.

66.0927(8)(g) (g) Sue and be sued, and to collect or compromise any obligations due to the hospital. All money received shall be paid into the joint hospital fund.

66.0927(8)(h) (h) Make studies and recommendations to the county board and city council or city councils relating to the operation of a hospital as the board considers advisable or the governing bodies request.

66.0927(8)(i) (i) Employ counsel on either a temporary or permanent basis.

66.0927(9) (9) Budget. The board shall annually, before the time of the preparation of either the county or city budget under s. 65.90, prepare a budget of its anticipated receipts and expenditures for the ensuing fiscal year and determine the proportionate cost to the county and the participating city or cities under the terms of the ordinance. A certified copy of the budget, which shall include a statement of the net amount required from the county and city or cities, shall be delivered to the clerks of the respective municipalities. The county board and the common council of the city or cities shall consider the budget, and determine the amount to be raised by the respective municipalities in the proportions determined by the ordinance. After this determination, the county and city or cities respectively shall levy a tax sufficient to produce the amount to be raised by the county and city or cities.

66.0927(10) (10) Hospital fund. A joint county-city hospital fund shall be created and established in a public depository to be specified in the ordinance. The treasurer of the respective county and city or cities shall pay into the fund the amounts specified by the ordinance and resolutions of the respective municipalities when the amounts have been collected. All of the moneys which come into the fund are appropriated to the board for the execution of its functions as provided by the ordinance and the resolutions of the respective municipalities. The moneys in the fund shall be paid out by the treasurer of the hospital board only upon the approval or direction of the board.

66.0927(11) (11) Correlation of laws.

66.0927(11)(a)(a) In any case where a bid is a prerequisite to contract in connection with a county or city hospital under s. 66.0901, it is also a prerequisite to a valid contract by the board. For this purpose, the board is a municipality and the contract a public contract under s. 66.0901.

66.0927(11)(b) (b) All statutory requirements, not inconsistent with the provision of this section, applicable to general county or city hospitals apply to hospitals referred to in this section.

66.0927(12) (12) Reports. The board shall report its activities to the county board and the city council or councils annually, or oftener as either of the municipalities requires.

66.0927(14) (14) Powers of villages. Villages have all of the powers granted to cities under subs. (1) to (12) and whenever any village exercises these powers the word "city" wherever it appears in subs. (1) to (12) means "village" unless the context otherwise requires. Any village participating in the construction or other acquisition of a hospital or in its operation, pursuant to this section, may enter into lease agreements leasing the hospital and its equipment and furnishings to a nonprofit corporation.

66.0927(15) (15) Powers of towns. Towns have all of the powers granted to cities under subs. (1) to (12) and whenever any town exercises these powers the word "city" wherever it appears in subs. (1) to (12) means "town" unless the context otherwise requires. Any town participating in the construction or other acquisition of a hospital or in its operation, under this section, may enter into lease agreements leasing the hospital and its equipment and furnishings to a nonprofit corporation.

66.0927 History History: 1977 c. 29; 1983 a. 189; 1983 a. 192 s. 303 (1); 1993 a. 246; 1999 a. 150 ss. 262, 480 to 483; Stats. 1999 s. 66.0927.



66.1001 Comprehensive planning.

66.1001  Comprehensive planning.

66.1001(1) (1)  Definitions. In this section:

66.1001(1)(a) (a) "Comprehensive plan" means a guide to the physical, social, and economic development of a local governmental unit that is one of the following:

66.1001(1)(a)1. 1. For a county, a development plan that is prepared or amended under s. 59.69 (2) or (3).

66.1001(1)(a)2. 2. For a city, village, or town, a master plan that is adopted or amended under s. 62.23 (2) or (3).

66.1001(1)(a)3. 3. For a regional planning commission, a master plan that is adopted or amended under s. 66.0309 (8), (9) or (10).

66.1001(1)(am) (am) "Consistent with" means furthers or does not contradict the objectives, goals, and policies contained in the comprehensive plan.

66.1001(1)(b) (b) "Local governmental unit" means a city, village, town, county or regional planning commission that may adopt, prepare or amend a comprehensive plan.

66.1001(1)(c) (c) "Political subdivision" means a city, village, town, or county that may adopt, prepare, or amend a comprehensive plan.

66.1001(2) (2) Contents of a comprehensive plan. A comprehensive plan shall contain all of the following elements:

66.1001(2)(a) (a) Issues and opportunities element. Background information on the local governmental unit and a statement of overall objectives, policies, goals and programs of the local governmental unit to guide the future development and redevelopment of the local governmental unit over a 20-year planning period. Background information shall include population, household and employment forecasts that the local governmental unit uses in developing its comprehensive plan, and demographic trends, age distribution, educational levels, income levels and employment characteristics that exist within the local governmental unit.

66.1001(2)(b) (b) Housing element. A compilation of objectives, policies, goals, maps and programs of the local governmental unit to provide an adequate housing supply that meets existing and forecasted housing demand in the local governmental unit. The element shall assess the age, structural, value and occupancy characteristics of the local governmental unit's housing stock. The element shall also identify specific policies and programs that promote the development of housing for residents of the local governmental unit and provide a range of housing choices that meet the needs of persons of all income levels and of all age groups and persons with special needs, policies and programs that promote the availability of land for the development or redevelopment of low-income and moderate-income housing, and policies and programs to maintain or rehabilitate the local governmental unit's existing housing stock.

66.1001(2)(c) (c) Transportation element. A compilation of objectives, policies, goals, maps and programs to guide the future development of the various modes of transportation, including highways, transit, transportation systems for persons with disabilities, bicycles, electric personal assistive mobility devices, walking, railroads, air transportation, trucking and water transportation. The element shall compare the local governmental unit's objectives, policies, goals and programs to state and regional transportation plans. The element shall also identify highways within the local governmental unit by function and incorporate state, regional and other applicable transportation plans, including transportation corridor plans, county highway functional and jurisdictional studies, urban area and rural area transportation plans, airport master plans and rail plans that apply in the local governmental unit.

66.1001(2)(d) (d) Utilities and community facilities element. A compilation of objectives, policies, goals, maps and programs to guide the future development of utilities and community facilities in the local governmental unit such as sanitary sewer service, storm water management, water supply, solid waste disposal, on-site wastewater treatment technologies, recycling facilities, parks, telecommunications facilities, power-generating plants and transmission lines, cemeteries, health care facilities, child care facilities and other public facilities, such as police, fire and rescue facilities, libraries, schools and other governmental facilities. The element shall describe the location, use and capacity of existing public utilities and community facilities that serve the local governmental unit, shall include an approximate timetable that forecasts the need in the local governmental unit to expand or rehabilitate existing utilities and facilities or to create new utilities and facilities and shall assess future needs for government services in the local governmental unit that are related to such utilities and facilities.

66.1001(2)(e) (e) Agricultural, natural and cultural resources element. A compilation of objectives, policies, goals, maps and programs for the conservation, and promotion of the effective management, of natural resources such as groundwater, forests, productive agricultural areas, environmentally sensitive areas, threatened and endangered species, stream corridors, surface water, floodplains, wetlands, wildlife habitat, metallic and nonmetallic mineral resources consistent with zoning limitations under s. 295.20 (2), parks, open spaces, historical and cultural resources, community design, recreational resources and other natural resources.

66.1001(2)(f) (f) Economic development element. A compilation of objectives, policies, goals, maps and programs to promote the stabilization, retention or expansion, of the economic base and quality employment opportunities in the local governmental unit, including an analysis of the labor force and economic base of the local governmental unit. The element shall assess categories or particular types of new businesses and industries that are desired by the local governmental unit. The element shall assess the local governmental unit's strengths and weaknesses with respect to attracting and retaining businesses and industries, and shall designate an adequate number of sites for such businesses and industries. The element shall also evaluate and promote the use of environmentally contaminated sites for commercial or industrial uses. The element shall also identify county, regional and state economic development programs that apply to the local governmental unit.

66.1001(2)(g) (g) Intergovernmental cooperation element. A compilation of objectives, policies, goals, maps, and programs for joint planning and decision making with other jurisdictions, including school districts, drainage districts, and adjacent local governmental units, for siting and building public facilities and sharing public services. The element shall analyze the relationship of the local governmental unit to school districts, drainage districts, and adjacent local governmental units, and to the region, the state and other governmental units. The element shall consider, to the greatest extent possible, the maps and plans of any military base or installation, with at least 200 assigned military personnel or that contains at least 2,000 acres, with which the local governmental unit shares common territory. The element shall incorporate any plans or agreements to which the local governmental unit is a party under s. 66.0301, 66.0307 or 66.0309. The element shall identify existing or potential conflicts between the local governmental unit and other governmental units that are specified in this paragraph and describe processes to resolve such conflicts.

66.1001(2)(h) (h) Land-use element. A compilation of objectives, policies, goals, maps and programs to guide the future development and redevelopment of public and private property. The element shall contain a listing of the amount, type, intensity and net density of existing uses of land in the local governmental unit, such as agricultural, residential, commercial, industrial and other public and private uses. The element shall analyze trends in the supply, demand and price of land, opportunities for redevelopment and existing and potential land-use conflicts. The element shall contain projections, based on the background information specified in par. (a), for 20 years, in 5-year increments, of future residential, agricultural, commercial and industrial land uses including the assumptions of net densities or other spatial assumptions upon which the projections are based. The element shall also include a series of maps that shows current land uses and future land uses that indicate productive agricultural soils, natural limitations for building site development, floodplains, wetlands and other environmentally sensitive lands, the boundaries of areas to which services of public utilities and community facilities, as those terms are used in par. (d), will be provided in the future, consistent with the timetable described in par. (d), and the general location of future land uses by net density or other classifications.

66.1001(2)(i) (i) Implementation element. A compilation of programs and specific actions to be completed in a stated sequence, including proposed changes to any applicable zoning ordinances, official maps, or subdivision ordinances, to implement the objectives, policies, plans and programs contained in pars. (a) to (h). The element shall describe how each of the elements of the comprehensive plan will be integrated and made consistent with the other elements of the comprehensive plan, and shall include a mechanism to measure the local governmental unit's progress toward achieving all aspects of the comprehensive plan. The element shall include a process for updating the comprehensive plan. A comprehensive plan under this subsection shall be updated no less than once every 10 years.

66.1001(2m) (2m) Effect of enactment of a comprehensive plan. The enactment of a comprehensive plan by ordinance does not make the comprehensive plan by itself a regulation.

66.1001(3) (3) Ordinances that must be consistent with comprehensive plans. Except as provided in sub. (3m), beginning on January 1, 2010, if a local governmental unit enacts or amends any of the following ordinances, the ordinance shall be consistent with that local governmental unit's comprehensive plan:

66.1001(3)(g) (g) Official mapping ordinances enacted or amended under s. 62.23 (6).

66.1001(3)(h) (h) Local subdivision ordinances enacted or amended under s. 236.45 or 236.46.

66.1001(3)(j) (j) County zoning ordinances enacted or amended under s. 59.69.

66.1001(3)(k) (k) City or village zoning ordinances enacted or amended under s. 62.23 (7).

66.1001(3)(L) (L) Town zoning ordinances enacted or amended under s. 60.61 or 60.62.

66.1001(3)(q) (q) Shorelands or wetlands in shorelands zoning ordinances enacted or amended under s. 59.692, 61.351, 61.353, 62.231, or 62.233.

66.1001(3m) (3m) Delay of consistency requirement.

66.1001(3m)(a)(a) If a local governmental unit has not adopted a comprehensive plan before January 1, 2010, the local governmental unit is exempt from the requirement under sub. (3) if any of the following applies:

66.1001(3m)(a)1. 1. The local governmental unit has applied for but has not received a comprehensive planning grant under s. 16.965 (2), and the local governmental unit adopts a resolution stating that the local governmental unit will adopt a comprehensive plan that will take effect no later than January 1, 2012.

66.1001(3m)(a)2. 2. The local governmental unit has received a comprehensive planning grant under s. 16.965 (2) and has been granted an extension of time under s. 16.965 (5) to complete comprehensive planning.

66.1001(3m)(b) (b) The exemption under par. (a) shall continue until the following dates:

66.1001(3m)(b)1. 1. For a local governmental unit exempt under par. (a) 1., January 1, 2012.

66.1001(3m)(b)2. 2. For a local governmental unit exempt under par. (a) 2., the date on which the extension of time granted under s. 16.965 (5) expires.

66.1001(4) (4) Procedures for adopting comprehensive plans. A local governmental unit shall comply with all of the following before its comprehensive plan may take effect:

66.1001(4)(a) (a) The governing body of a local governmental unit shall adopt written procedures that are designed to foster public participation, including open discussion, communication programs, information services, and public meetings for which advance notice has been provided, in every stage of the preparation of a comprehensive plan. The written procedures shall provide for wide distribution of proposed, alternative, or amended elements of a comprehensive plan and shall provide an opportunity for written comments on the plan to be submitted by members of the public to the governing body and for the governing body to respond to such written comments. The written procedures shall describe the methods the governing body of a local governmental unit will use to distribute proposed, alternative, or amended elements of a comprehensive plan to owners of property, or to persons who have a leasehold interest in property pursuant to which the persons may extract nonmetallic mineral resources in or on property, in which the allowable use or intensity of use of the property is changed by the comprehensive plan.

66.1001(4)(b) (b) The plan commission or other body of a local governmental unit that is authorized to prepare or amend a comprehensive plan may recommend the adoption or amendment of a comprehensive plan only by adopting a resolution by a majority vote of the entire commission. The vote shall be recorded in the official minutes of the plan commission or other body. The resolution shall refer to maps and other descriptive materials that relate to one or more elements of a comprehensive plan. One copy of an adopted comprehensive plan, or of an amendment to such a plan, shall be sent to all of the following:

66.1001(4)(b)1. 1. Every governmental body that is located in whole or in part within the boundaries of the local governmental unit.

66.1001(4)(b)2. 2. The clerk of every local governmental unit that is adjacent to the local governmental unit that is the subject of the plan that is adopted or amended as described in par. (b) (intro.).

66.1001(4)(b)4. 4. After September 1, 2005, the department of administration.

66.1001(4)(b)5. 5. The regional planning commission in which the local governmental unit is located.

66.1001(4)(b)6. 6. The public library that serves the area in which the local governmental unit is located.

66.1001(4)(c) (c) No comprehensive plan that is recommended for adoption or amendment under par. (b) may take effect until the political subdivision enacts an ordinance or the regional planning commission adopts a resolution that adopts the plan or amendment. The political subdivision may not enact an ordinance or the regional planning commission may not adopt a resolution under this paragraph unless the comprehensive plan contains all of the elements specified in sub. (2). An ordinance may be enacted or a resolution may be adopted under this paragraph only by a majority vote of the members-elect, as defined in s. 59.001 (2m), of the governing body. One copy of a comprehensive plan enacted or adopted under this paragraph shall be sent to all of the entities specified under par. (b).

66.1001(4)(d) (d) No political subdivision may enact an ordinance or no regional planning commission may adopt a resolution under par. (c) unless the political subdivision or regional planning commission holds at least one public hearing at which the proposed ordinance or resolution is discussed. That hearing must be preceded by a class 1 notice under ch. 985 that is published at least 30 days before the hearing is held. The political subdivision or regional planning commission may also provide notice of the hearing by any other means it considers appropriate. The class 1 notice shall contain at least the following information:

66.1001(4)(d)1. 1. The date, time and place of the hearing.

66.1001(4)(d)2. 2. A summary, which may include a map, of the proposed comprehensive plan or amendment to such a plan.

66.1001(4)(d)3. 3. The name of an individual employed by the local governmental unit who may provide additional information regarding the proposed ordinance.

66.1001(4)(d)4. 4. Information relating to where and when the proposed comprehensive plan or amendment to such a plan may be inspected before the hearing, and how a copy of the plan or amendment may be obtained.

66.1001(4)(e) (e) At least 30 days before the hearing described in par. (d) is held, a local governmental unit shall provide written notice to all of the following:

66.1001(4)(e)1. 1. An operator who has obtained, or made application for, a permit that is described under s. 295.12 (3) (d).

66.1001(4)(e)2. 2. A person who has registered a marketable nonmetallic mineral deposit under s. 295.20.

66.1001(4)(e)3. 3. Any other property owner or leaseholder who has an interest in property pursuant to which the person may extract nonmetallic mineral resources, if the property owner or leaseholder requests in writing that the local governmental unit provide the property owner or leaseholder notice of the hearing described in par. (d).

66.1001(4)(f) (f) A political subdivision shall maintain a list of persons who submit a written request to receive notice of any proposed ordinance, described under par. (c), that affects the allowable use of the property owned by the person. At least 30 days before the hearing described in par. (d) is held a political subdivision shall provide written notice, including a copy of the proposed ordinance, to all such persons. The notice shall be by mail or in any reasonable form that is agreed to by the person and the political subdivision. The political subdivision may charge each person on the list who receives a notice a fee that does not exceed the approximate cost of providing the notice to the person.

66.1001(5) (5) Applicability of a regional planning commission's plan. A regional planning commission's comprehensive plan is only advisory in its applicability to a political subdivision and a political subdivision's comprehensive plan.

66.1001(6) (6) Comprehensive plan may take effect. Notwithstanding sub. (4), a comprehensive plan, or an amendment of a comprehensive plan, may take effect even if a local governmental unit fails to provide the notice that is required under sub. (4) (e) or (f), unless the local governmental unit intentionally fails to provide the notice.

66.1001 History History: 1999 a. 9, 148; 1999 a. 150 s. 74; Stats. 1999 s. 66.1001; 1999 a. 185 s. 57; 1999 a. 186 s. 42; 2001 a. 30, 90; 2003 a. 33, 93, 233, 307, 327; 2005 a. 26, 208; 2007 a. 121; 2009 a. 372; 2011 a. 257; 2013 a. 80.

66.1001 Annotation A municipality has the authority under s. 236.45 (2) to impose a temporary town-wide prohibition on land division while developing a comprehensive plan under this section. Wisconsin Realtors Association v. Town of West Point, 2008 WI App 40, 309 Wis. 2d 199, 747 N.W.2d 681, 06-2761.

66.1001 Annotation The use of the word "coordination" in various statutes dealing with municipal planning does not by itself authorize towns to invoke a power of "coordination" that would impose affirmative duties upon certain municipalities that are in addition to any other obligations that are imposed under those statutes. With respect to the development of and amendment of comprehensive plans, s. 66.1001 is to be followed by the local governmental units and political subdivisions identified in that section. OAG 3-10



66.10015 Limitation on development regulation authority.

66.10015  Limitation on development regulation authority.

66.10015(1)(1)  Definitions. In this section:

66.10015(1)(a) (a) "Approval" means a permit or authorization for building, zoning, driveway, stormwater, or other activity related to land development.

66.10015(1)(b) (b) "Existing requirements" means regulations, ordinances, rules, or other properly adopted requirements of a political subdivision that are in effect at the time the application for an approval is submitted to the political subdivision.

66.10015(1)(c) (c) "Political subdivision" means a city, village, town, or county.

66.10015(1)(d) (d) "Project" means a specific and identifiable land development that occurs on defined and adjacent parcels of land, which includes lands separated by roads, waterways, and easements.

66.10015(2) (2) Use of existing requirements.

66.10015(2)(a)(a) Except as provided under par. (b) or s. 66.0401, if a person has submitted an application for an approval, the political subdivision shall approve, deny, or conditionally approve the application solely based on existing requirements, unless the applicant and the political subdivision agree otherwise. An application is filed under this section on the date that the political subdivision receives the application.

66.10015(2)(b) (b) If a project requires more than one approval or approvals from more than one political subdivision and the applicant identifies the full scope of the project at the time of filing the application for the first approval required for the project, the existing requirements applicable in each political subdivision at the time of filing the application for the first approval required for the project shall be applicable to all subsequent approvals required for the project, unless the applicant and the political subdivision agree otherwise.

66.10015(2)(c) (c) An application for an approval shall expire not less than 60 days after filing if all of the following apply:

66.10015(2)(c)1. 1. The application does not comply with form and content requirements.

66.10015(2)(c)2. 2. Not more than 10 working days after filing, the political subdivision provides the applicant with written notice of the noncompliance. The notice shall specify the nature of the noncompliance and the date on which the application will expire if the noncompliance is not remedied.

66.10015(2)(c)3. 3. The applicant fails to remedy the noncompliance before the date provided in the notice.

66.10015(2)(d) (d) This section does not prohibit a political subdivision from establishing an expiration date on an approval.

66.10015 History History: 2013 a. 74.



66.1002 Development moratoria.

66.1002  Development moratoria.

66.1002(1) (1)  Definitions. In this section:

66.1002(1)(a) (a) "Comprehensive plan" has the meaning given in s. 66.1001 (1) (a).

66.1002(1)(b) (b) "Development moratorium" means a moratorium on rezoning or approving any subdivision or other division of land by plat or certified survey map that is authorized under ch. 236.

66.1002(1)(d) (d) "Municipality" means any city, village, or town.

66.1002(1)(e) (e) "Public health professional" means any of the following:

66.1002(1)(e)1. 1. A physician, as defined under s. 48.375 (2) (g).

66.1002(1)(e)2. 2. A registered professional nurse, as defined under s. 49.498 (1) (L).

66.1002(1)(f) (f) "Registered engineer" means an individual who satisfies the registration requirements for a professional engineer as specified in s. 443.04

66.1002(2) (2) Moratorium allowed. Subject to the limitations and requirements specified in this section, a municipality may enact a development moratorium ordinance if the municipality has enacted a comprehensive plan, is in the process of preparing its comprehensive plan, is in the process of preparing a significant amendment to its comprehensive plan in response to a substantial change in conditions in the municipality, or is exempt from the requirement as described in s. 66.1001 (3m), and if at least one of the following applies:

66.1002(2)(a) (a) The municipality's governing body adopts a resolution stating that a moratorium is needed to prevent a shortage in, or the overburdening of, public facilities located in the municipality and that such a shortage or overburdening would otherwise occur during the period in which the moratorium would be in effect, except that the governing body may not adopt such a resolution unless it obtains a written report from a registered engineer stating that in his or her opinion the possible shortage or overburdening of public facilities justifies the need for a moratorium.

66.1002(2)(b) (b) The municipality's governing body adopts a resolution stating that a moratorium is needed to address a significant threat to the public health or safety that is presented by a proposed or anticipated activity specified under sub. (4), except that the governing body may not adopt such a resolution unless it obtains a written report from a registered engineer or public health professional stating that in his or her opinion the proposed or anticipated activity specified under sub. (4) presents such a significant threat to the public health or safety that the need for a moratorium is justified.

66.1002(3) (3) Ordinance requirements.

66.1002(3)(a)(a) An ordinance enacted under this section shall contain at least all of the following elements:

66.1002(3)(a)1. 1. A statement describing the problem giving rise to the need for the moratorium.

66.1002(3)(a)2. 2. A statement of the specific action that the municipality intends to take to alleviate the need for the moratorium.

66.1002(3)(a)3. 3. Subject to par. (b), the length of time during which the moratorium is to be in effect.

66.1002(3)(a)4. 4. A statement describing how and why the governing body decided on the length of time described in subd. 3.

66.1002(3)(a)5. 5. A description of the area in which the ordinance applies.

66.1002(3)(a)6. 6. An exemption for any activity specified under sub. (4) that would have no impact, or slight impact, on the problem giving rise to the need for the moratorium.

66.1002(3)(b) (b)

66.1002(3)(b)1.1. A development moratorium ordinance may be in effect only for a length of time that is long enough for a municipality to address the problem giving rise to the need for the moratorium but, except as provided in subd. 2., the ordinance may not remain in effect for more than 12 months.

66.1002(3)(b)2. 2. A municipality may amend the ordinance one time to extend the moratorium for not more than 6 months if the municipality's governing body determines that such an extension is necessary to address the problem giving rise to the need for the moratorium.

66.1002(3)(c) (c) A municipality may not enact a development moratorium ordinance unless it holds at least one public hearing at which the proposed ordinance is discussed. The public hearing must be preceded by a class 1 notice under ch. 985, the notice to be at least 30 days before the hearing. The municipality may also provide notice of the hearing by any other appropriate means. The class 1 notice shall contain at least all of the following:

66.1002(3)(c)1. 1. The time, date, and place of the hearing.

66.1002(3)(c)2. 2. A summary of the proposed development moratorium ordinance, including the location where the ordinance would apply, the length of time the ordinance would be in effect, and a statement describing the problem giving rise to the need for the moratorium.

66.1002(3)(c)3. 3. The name and contact information of a municipal official who may be contacted to obtain additional information about the proposed ordinance.

66.1002(3)(c)4. 4. Information relating to how, where, and when a copy of the proposed ordinance may be inspected or obtained before the hearing.

66.1002(4) (4) Applicability. A development moratorium ordinance enacted under this section applies to any of the following that is submitted to the municipality on or after the effective date of the ordinance:

66.1002(4)(a) (a) A request for rezoning.

66.1002(4)(c) (c) A plat or certified survey map.

66.1002(4)(d) (d) A subdivision plat or other land division.

66.1002 History History: 2011 a. 144.



66.1003 Discontinuance of a public way.

66.1003  Discontinuance of a public way.

66.1003(1) (1) In this section, "public way" means all or any part of a road, street, slip, pier, lane or paved alley.

66.1003(2) (2) The common council of any city, except a 1st class city, or a village or town board may discontinue all or part of a public way upon the written petition of the owners of all the frontage of the lots and lands abutting upon the public way sought to be discontinued, and of the owners of more than one-third of the frontage of the lots and lands abutting on that portion of the remainder of the public way which lies within 2,650 feet of the ends of the portion to be discontinued, or lies within so much of that 2,650 feet as is within the corporate limits of the city, village or town. The beginning and ending of an alley shall be considered to be within the block in which it is located. This subsection does not apply to a highway upon the line between 2 towns that is subject to s. 82.21.

66.1003(3) (3) The common council of any city, except a 1st class city, or a village or town board may discontinue all or part of an unpaved alley upon the written petition of the owners of more than 50% of the frontage of the lots and lands abutting upon the portion of the unpaved alley sought to be discontinued. The beginning and ending of an unpaved alley shall be considered to be within the block in which it is located. This subsection does not apply to a highway upon the line between 2 towns that is subject to s. 82.21.

66.1003(4) (4)

66.1003(4)(a)(a) Notwithstanding subs. (2) and (3), proceedings covered by this section may be initiated by the common council or village or town board by the introduction of a resolution declaring that since the public interest requires it, a public way or an unpaved alley is vacated and discontinued. No discontinuance of a public way under this subsection may result in a landlocked parcel of property.

66.1003(4)(b) (b) A hearing on the passage of a resolution under par. (a) shall be set by the common council or village or town board on a date which shall not be less than 40 days after the date on which the resolution is introduced. Notice of the hearing shall be given as provided in sub. (8) (b), except that in addition notice of the hearing shall be served on the owners of all of the frontage of the lots and lands abutting upon the public way or unpaved alley sought to be discontinued in a manner provided for the service of summons in circuit court at least 30 days before the hearing. When service cannot be made within the city, village or town, a copy of the notice shall be mailed to the owner's last-known address at least 30 days before the hearing.

66.1003(4)(c) (c) Except as provided in this paragraph, no discontinuance of the whole or any part of a public way may be ordered under this subsection if a written objection to the proposed discontinuance is filed with the city, village or town clerk by any of the owners abutting on the public way sought to be discontinued or by the owners of more than one-third of the frontage of the lots and lands abutting on the remainder of the public way which lies within 2,650 feet from the ends of the public way proposed to be discontinued or which lies within that portion of the 2,650 feet that is within the corporate limits of the city, village or town. If a written objection is filed, the discontinuance may be ordered only by the favorable vote of two-thirds of the members of the common council or village or town board voting on the proposed discontinuance. An owner of property abutting on a discontinued public way whose property is damaged by the discontinuance may recover damages as provided in ch. 32. The beginning and ending of an alley shall be considered to be within the block in which it is located.

66.1003(4)(d) (d) No discontinuance of an unpaved alley shall be ordered if a written objection to a proposed discontinuance is filed with the city, village or town clerk by the owner of one parcel of land that abuts the portion of the alley to be discontinued and if the alley provides the only access to off-street parking for the parcel of land owned by the objector.

66.1003(5) (5) For the purpose of this section, the narrowing, widening, extending or other alteration of any road, street, lane or alley does not constitute a discontinuance of any part of the former road, street, lane or alley, including any right-of-way, which is included within the right-of-way for the new road, street, lane or alley.

66.1003(6) (6) Whenever any of the lots or lands subject to this section is owned by the state, county, city, village or town, or by a minor or incompetent person, or the title to the lots or lands is held in trust, petitions for discontinuance or objections to discontinuance may be signed by the governor, chairperson of the board of supervisors of the county, mayor of the city, president of the village, chairperson of the town board, guardian of the minor or incompetent person, or the trustee, respectively, and the signature of any private corporation may be made by its president, secretary or other principal officer or managing agent.

66.1003(7) (7) The city council or village or town board may by resolution discontinue any alley or any portion of an alley which has been abandoned, at any time after the expiration of 5 years from the date of the recording of the plat by which it was dedicated. Failure or neglect to work or use any alley or any portion of an alley for a period of 5 years next preceding the date of notice provided for in sub. (8) (b) shall be considered an abandonment for the purpose of this section.

66.1003(8) (8)

66.1003(8)(a)(a) Upon receiving a petition under sub. (2) or (3) or upon the introduction of a resolution under sub. (4), the city, village, town, or county shall deliver a copy of the petition or resolution to all of the following:

66.1003(8)(a)1. 1. The secretary of transportation, if the public way or unpaved alley that is the subject of the petition or resolution is located within one-quarter mile of a state trunk highway or connecting highway.

66.1003(8)(a)2. 2. The commissioner of railroads, if there is a railroad highway crossing within the portion of the public way that is the subject of the petition or resolution.

66.1003(8)(b) (b) Notice stating when and where the petition or resolution under this section will be acted upon and stating what public way or unpaved alley is proposed to be discontinued shall be published as a class 3 notice under ch. 985.

66.1003(9) (9) In proceedings under this section, s. 840.11 shall be considered as a part of the proceedings.

66.1003(10) (10) Notwithstanding ss. 82.10 and 82.21, no city council or county, village, or town board may discontinue a highway when the discontinuance would deprive a landowner or a public school of all access to a highway.

66.1003 History History: 1973 c. 189 s. 20; Sup. Ct. Order, 67 Wis. 2d 585, 774 (1975); 1975 c. 46; 1993 a. 184, 246, 491; 1995 a. 239; 1999 a. 150 ss. 265, 337 to 343; Stats. 1999 s. 66.1003; 2003 a. 214; 2009 a. 107, 223.

66.1003 Cross-reference Cross-reference: See s. 236.43 for other provisions for vacating streets.

66.1003 Annotation The enactment of sub. (2m) [now sub. (5)] did not eliminate any vested rights of abutting property owners. Miller v. City of Wauwatosa, 87 Wis. 2d 676, 275 N.W.2d 876 (1979).

66.1003 Annotation An abutting property owner under sub. (2) (c) [now sub. (4) (c)] at the very least must be somehow supporting or sustaining travel on the street. Voss v. City of Middleton, 162 Wis. 2d 737, 470 N.W.2d 625 (1991).

66.1003 Annotation The plain language of this section unambiguously shows that a town has authority to proceed under sub. (3) to vacate unpaved alley segments, even when considered in conjunction with ch. 236, which provides for county vacation of platted alleys in towns. The legislature could have exempted roads and alleys that fall under ch. 236, but it did not. That omission shows that the legislature did not intend for ch. 236 to be the exclusive means of dealing with unpaved alleys in recorded plats. Smerz v. Delafield Town Board, 2011 WI App 41, 332 Wis. 2d 189, 796 N.W.2d 852, 10-1186.



66.1005 Reversion of title.

66.1005  Reversion of title.

66.1005(1)(1) When any highway or public ground acquired or held for highway purposes is discontinued, the land where the highway or public ground is located shall belong to the owner or owners of the adjoining lands. If the highway or public ground is located between the lands of different owners, it shall be annexed to the lots to which it originally belonged if that can be ascertained. If the lots to which the land originally belonged cannot be ascertained, the land shall be equally divided between the owners of the lands on each side of the highway or public ground.

66.1005(2) (2)

66.1005(2)(a)(a) Whenever any public highway or public ground acquired or held for public purposes has been vacated or discontinued, all easements and rights incidental to the easements that belong to any county, school district, town, village, city, utility, or person that relate to any underground or overground structures, improvements, or services and all rights of entrance, maintenance, construction, and repair of the structures, improvements, or services shall continue, unless one of the following applies:

66.1005(2)(a)1. 1. The owner of the easements and incidental rights gives written consent to the discontinuance of the easements and rights as a part of the vacation or discontinuance proceedings and the vacation or discontinuance resolution, ordinance or order refers to the owner's written consent.

66.1005(2)(a)2. 2. The owner of the easements and incidental rights fails to use the easements and rights for a period of 4 years from the time that the public highway or public ground was vacated or discontinued.

66.1005(2)(b) (b) The easements and incidental rights described in par. (a) may be discontinued in vacation or discontinuance proceedings in any case where benefits or damages are to be assessed as provided in par. (c), if one of the following applies:

66.1005(2)(b)1. 1. The interested parties fail to reach an agreement permitting discontinuance of the easements and incidental rights.

66.1005(2)(b)2. 2. The owner of the easements and incidental rights refuses to give written consent to their discontinuance.

66.1005(2)(c) (c) Damages for the discontinuance of the easements and rights described in par. (a) shall be assessed against the land benefited in the proceedings for assessment of damages or benefits upon the vacation or discontinuance of the public highway or public ground. Unless the parties agree on a different amount, the amount of the damages shall be the present value of the property to be removed or abandoned, plus the cost of removal, less the salvage value of the removed or abandoned property. The owner of the easements and incidental rights, upon application to the treasurer and upon furnishing satisfactory proof, shall be entitled to any payments of or upon the assessment of damages.

66.1005(2)(d) (d) Any person aggrieved by the assessment of damages under this subsection may appeal the assessment in the same time and manner as is provided for appeals from assessments of damages or benefits in vacation or discontinuance proceedings in the town, village or city.

66.1005 History History: 2003 a. 214 ss. 15, 86 to 91.



66.1006 Department of natural resources approval of discontinuance.

66.1006  Department of natural resources approval of discontinuance. No resolution, ordinance, order, or similar action of a town board or county board, or of a committee of a town board or county board, discontinuing any highway, street, alley, or right-of-way that provides public access to any navigable lake or stream shall be effective until such resolution, ordinance, order, or similar action is approved by the department of natural resources.

66.1006 History History: 1971 c. 164; 1993 a. 490; 1997 a. 172; 2003 a. 214 s. 100; Stats. 2003 s. 66.1006.



66.1007 Architectural conservancy districts.

66.1007  Architectural conservancy districts.

66.1007(1) (1) In this section:

66.1007(1)(a) (a) "Architectural conservancy district" means an area within a municipality consisting of contiguous parcels subject to general real estate taxes, other than railroad rights-of-way.

66.1007(1)(b) (b) "Board" means an architectural conservancy district board appointed under sub. (3) (a).

66.1007(1)(c) (c) "Chief executive officer" means a mayor, city manager, village president or town chairperson.

66.1007(1)(cm) (cm) "Historic property" means any building or structure that is any of the following:

66.1007(1)(cm)1. 1. Listed on, or has been nominated by the state historical society for listing on, the national register of historic places in Wisconsin or the state register of historic places.

66.1007(1)(cm)2. 2. Included in a district that is listed on, or has been nominated by the state historical society for listing on, the national register of historic places in Wisconsin or the state register of historic places, and has been determined by the state historical society to contribute to the historic significance of the district.

66.1007(1)(cm)3. 3. Included on a list of properties that have been determined by the state historical society to be eligible for listing on the national register of historic places in Wisconsin or the state register of historic places.

66.1007(1)(d) (d) "Local legislative body" means a common council, village board of trustees or town board of supervisors.

66.1007(1)(e) (e) "Municipality" means a city, village or town.

66.1007(1)(f) (f) "Operating plan" means a plan that is adopted or amended under this section for the development, redevelopment, maintenance, operation and promotion of an architectural conservancy district and that includes all of the following:

66.1007(1)(f)1. 1. The special assessment method applicable to the architectural conservancy district.

66.1007(1)(f)2. 2. The kind, number and location of all proposed expenditures within the architectural conservancy district.

66.1007(1)(f)3. 3. A description of the methods of financing all estimated expenditures and the time when related costs will be incurred.

66.1007(1)(f)4. 4. A description of how the creation of the architectural conservancy district promotes the orderly development of the municipality, including its relationship to any municipal master plan.

66.1007(1)(f)5. 5. A legal opinion that subds. 1. to 4. have been complied with.

66.1007(1)(g) (g) "Planning commission" means a plan commission under s. 62.23 or, if one does not exist, a board of public land commissioners or, if neither exists, a planning committee of the local legislative body.

66.1007(2) (2) A municipality may create an architectural conservancy district and adopt its operating plan if all of the following are met:

66.1007(2)(a) (a) An owner of real property located in the proposed architectural conservancy district designated under par. (b) petitions the municipality for creation of an architectural conservancy district.

66.1007(2)(am) (am) At least 50% of the properties included within the proposed architectural conservancy district are historic properties.

66.1007(2)(b) (b) The planning commission designates a proposed architectural conservancy district and adopts its proposed initial operating plan.

66.1007(2)(c) (c) At least 30 days before the creation of the architectural conservancy district and adoption of its initial operating plan by the municipality, the planning commission holds a public hearing on the proposed architectural conservancy district and initial operating plan. Notice of the hearing shall be published as a class 2 notice under ch. 985. Before publication of the notice, a copy of that notice, a copy of the proposed initial operating plan and a copy of a detail map showing the boundaries of the proposed architectural conservancy district shall be sent by certified mail to all owners of real property within the proposed architectural conservancy district. The notice shall state the boundaries of the proposed architectural conservancy district and shall indicate that copies of the proposed initial operating plan are available on request from the planning commission.

66.1007(2)(d) (d) Within 30 days after the hearing under par. (c), the owners of property to be assessed under the proposed initial operating plan having a valuation equal to more than 40% of the valuation of all property to be assessed under the proposed initial operating plan, using the method of valuation specified in the proposed initial operating plan, or the owners of property to be assessed under the proposed initial operating plan having an assessed valuation equal to more than 40% of the assessed valuation of all property to be assessed under the proposed initial operating plan, have not filed a petition with the planning commission protesting the proposed architectural conservancy district or its proposed initial operating plan.

66.1007(2)(e) (e) The local legislative body votes to adopt the proposed initial operating plan for the municipality.

66.1007(3) (3)

66.1007(3)(a)(a) The chief executive officer shall appoint members to an architectural conservancy district board to implement the operating plan. Board members shall be confirmed by the local legislative body and shall serve staggered terms designated by the local legislative body. The board shall have at least 5 members. A majority of board members shall own or occupy real property in the architectural conservancy district.

66.1007(3)(b) (b) The board shall annually consider and may make changes to the operating plan, which may include termination of the plan, for its architectural conservancy district. The board shall then submit the operating plan to the local legislative body for its approval. If the local legislative body disapproves the operating plan, the board shall consider and may make changes to the operating plan and may continue to resubmit the operating plan until local legislative body approval is obtained. Any change to the special assessment method applicable to the architectural conservancy district shall be approved by the local legislative body.

66.1007(3)(c) (c) The board shall prepare and make available to the public annual reports describing the current status of the architectural conservancy district, including expenditures and revenues. The report shall include an independent certified audit of the implementation of the operating plan that shall be obtained by the municipality. The municipality shall obtain an additional independent certified audit upon termination of the architectural conservancy district.

66.1007(3)(d) (d) Either the board or the municipality, as specified in the operating plan as adopted, or as amended and approved under par. (b), shall have all powers necessary or convenient to implement the operating plan, including the power to contract.

66.1007(4) (4) All special assessments received from an architectural conservancy district, all other appropriations by the municipality and all other moneys received for the benefit of the architectural conservancy district shall be placed in a segregated account in the municipal treasury. No disbursements from the account may be made except to reimburse the municipality for appropriations other than special assessments, to pay the costs of audits required under sub. (3) (c) or on order of the board for the purpose of implementing the operating plan. On termination of the architectural conservancy district by the municipality, all moneys collected by special assessment that remain in the account shall be disbursed to the owners of specially assessed property in the architectural conservancy district in the same proportion as the last collected special assessment.

66.1007(5) (5) A municipality shall terminate an architectural conservancy district if the owners of property assessed under the operating plan having a valuation equal to more than 50% of the valuation of all property assessed under the operating plan, using the method of valuation specified in the operating plan, or the owners of property assessed under the operating plan having an assessed valuation equal to more than 50% of the assessed valuation of all property assessed under the operating plan, file a petition with the planning commission requesting termination of the architectural conservancy district, subject to all of the following conditions:

66.1007(5)(a) (a) A petition may not be filed under this subsection earlier than one year after the date on which the municipality first adopts the operating plan for the architectural conservancy district.

66.1007(5)(b) (b) On and after the date on which a petition is filed under this subsection, neither the board nor the municipality may enter into any new obligations by contract or otherwise to implement the operating plan until 30 days after the date of hearing under par. (c) and unless the architectural conservancy district is not terminated under par. (e).

66.1007(5)(c) (c) Within 30 days after the filing of a petition under this subsection, the planning commission shall hold a public hearing on the proposed termination. Notice of the hearing shall be published as a class 2 notice under ch. 985. Before publication of the notice, a copy of that notice, a copy of the operating plan and a copy of a detail map showing the boundaries of the architectural conservancy district shall be sent by certified mail to all owners of real property within the architectural conservancy district. The notice shall state the boundaries of the architectural conservancy district and shall indicate that copies of the operating plan are available on request from the planning commission.

66.1007(5)(d) (d) Within 30 days after the hearing held under par. (c), every owner of property assessed under the operating plan may send written notice to the planning commission indicating, if the owner signed a petition under this subsection, that the owner retracts the owner's request to terminate the architectural conservancy district or, if the owner did not sign the petition, that the owner requests termination of the architectural conservancy district.

66.1007(5)(e) (e) If on the 31st day after the hearing held under par. (c), the owners of property assessed under the operating plan having a valuation equal to more than 50% of the valuation of all property assessed under the operating plan, using the method of valuation specified in the operating plan, or the owners of property assessed under the operating plan having an assessed valuation equal to more than 50% of the assessed valuation of all property assessed under the operating plan, after adding subsequent notifications under par. (d) and after subtracting any retractions under par. (d), have requested the termination of the architectural conservancy district, the municipality shall terminate the architectural conservancy district on the date that the obligation with the latest completion date entered into to implement the operating plan expires.

66.1007(6) (6)

66.1007(6)(a)(a) A municipality may terminate an architectural conservancy district at any time.

66.1007(6)(b) (b) This section does not limit the authorities of a municipality to regulate the use of or specially assess real property.

66.1007 History History: 1991 a. 269; 1999 a. 150 s. 540; Stats. 1999 s. 66.1007.



66.1009 Agreement to establish an airport affected area.

66.1009  Agreement to establish an airport affected area. Any county, town, city or village may establish by written agreement with an airport, as defined in s. 62.23 (6) (am) 1. a.:

66.1009(1) (1) The area which will be subject to ss. 59.69 (4g) and (5) (e) 2. and 5m., 60.61 (2) (e) and (4) (c) 1. and 3. and 62.23 (7) (d) 2. and 2m. b. respectively, except that no part of the area may be more than 3 miles from the boundaries of the airport.

66.1009(2) (2) Any requirement related to permitting land use in an airport affected area, as defined in s. 62.23 (6) (am) 1. b., which does not conform to the zoning plan or map under s. 59.69 (4g), 60.61 (2) (e) or 62.23 (6) (am) 2. A city, village, town or county may enact such requirement by ordinance.

66.1009 History History: 1985 a. 136; 1995 a. 201; 1999 a. 150 s. 365; Stats. 1999 s. 66.1009.



66.1010 Moratorium on evictions.

66.1010  Moratorium on evictions.

66.1010(1) (1) In this section, "political subdivision" has the meaning given in s. 66.1011 (1m) (e).

66.1010(2) (2) A political subdivision may not enact or enforce an ordinance that imposes a moratorium on a landlord from pursuing an eviction action under ch. 799 against a tenant of the landlord's residential or commercial property.

66.1010(3) (3) If a political subdivision has in effect on March 31, 2012, an ordinance that is inconsistent with sub. (2), the ordinance does not apply and may not be enforced.

66.1010 History History: 2011 a. 143.



66.1011 Local equal opportunities.

66.1011  Local equal opportunities.

66.1011(1) (1)  Declaration of policy. The right of all persons to have equal opportunities for housing regardless of their sex, race, color, disability, as defined in s. 106.50 (1m) (g), sexual orientation, as defined in s. 111.32 (13m), religion, national origin, marital status, family status, as defined in s. 106.50 (1m) (k), status as a victim of domestic abuse, sexual assault, or stalking, as defined in s. 106.50 (1m) (u), lawful source of income, age, or ancestry is a matter both of statewide concern under ss. 101.132 and 106.50 and also of local interest under this section and s. 66.0125. The enactment of ss. 101.132 and 106.50 by the legislature does not preempt the subject matter of equal opportunities in housing from consideration by political subdivisions, and does not exempt political subdivisions from their duty, nor deprive them of their right, to enact ordinances that prohibit discrimination in any type of housing solely on the basis of an individual being a member of a protected class.

66.1011(1m) (1m) Definitions. In this section:

66.1011(1m)(a) (a) "Aggrieved person" has the meaning given in s. 106.50 (1m) (b).

66.1011(1m)(b) (b) "Complainant" has the meaning given in s. 106.50 (1m) (c).

66.1011(1m)(c) (c) "Discriminate" has the meaning given in s. 106.50 (1m) (h).

66.1011(1m)(d) (d) "Member of a protected class" has the meaning given in s. 106.50 (1m) (nm).

66.1011(1m)(e) (e) "Political subdivision" means a city, village, town or county.

66.1011(2) (2) Antidiscrimination housing ordinances. Political subdivisions may enact ordinances prohibiting discrimination in housing within their respective boundaries solely on the basis of an individual being a member of a protected class. An ordinance may be similar to ss. 101.132 and 106.50 or may be more inclusive in its terms or in respect to the different types of housing subject to its provisions. An ordinance establishing a forfeiture as a penalty for violation may not be for an amount that is less than the statutory forfeitures under s. 106.50 (6) (h). An ordinance may permit a complainant, aggrieved person or respondent to elect to remove the action to circuit court after a finding has been made that there is reasonable cause to believe that a violation of the ordinance has occurred. An ordinance may authorize the political subdivision, at any time after a complaint has been filed alleging an ordinance violation, to file a complaint in circuit court seeking a temporary injunction or restraining order pending final disposition of the complaint.

66.1011(3) (3) Contingency restriction. No political subdivision may enact an ordinance under sub. (2) that contains a provision making its effective date or the operation of any of its provisions contingent on the enactment of an ordinance on the same or similar subject matter by one or more other political subdivisions.

66.1011 History History: 1971 c. 185 s. 7; 1975 c. 94, 275, 422; 1977 c. 418 s. 929 (55); 1981 c. 112; 1981 c. 391 s. 210; 1985 a. 29; 1989 a. 47; 1991 a. 295; 1995 a. 27; 1997 a. 237; 1999 a. 82; 1999 a. 150 s. 447; Stats. 1999 s. 66.1011; 1999 a. 186 ss. 61, 62; 2009 a. 95.

66.1011 Annotation An ordinance provision banning discrimination against "cohabitants" was outside the authority of sub. (2) and was invalid. County of Dane v. Norman, 174 Wis. 2d 683, 497 N.W.2d 714 (1993).



66.1013 Urban homestead programs.

66.1013  Urban homestead programs.

66.1013(1) (1)  Program established. In this section "governing body" means a county board, city council, village board or town board that establishes a program under this section and "property" means any property used principally for dwelling purposes that contains no more than 2 dwelling units and that is owned by a governing body. Any county board, city council, village board or town board may establish an urban homestead program. A program established by a county board under this section applies only to those unincorporated areas of the county in which no program exists. The program shall consist of the conveyance of property at cost under conditions set by the governing body and under the requirements of this section, to any individual or household satisfying eligibility requirements established by the governing body. The governing body may appropriate money for the administration of the program and may take any other action considered advisable or necessary to promote the program, including, but not limited to, the following:

66.1013(1)(a) (a) Acquisition under ch. 75 of any property which would be eligible for conveyance under the program.

66.1013(1)(b) (b) Acquisition of any other property which would be eligible for conveyance under this program and that is declared unfit for human habitation by any housing code enforcement agency with jurisdiction over the property or that is found to be in substantial noncompliance with local housing codes.

66.1013(2) (2) Conditions of conveyance. As a condition of the conveyance of the property under sub. (1), the governing body shall require that:

66.1013(2)(a) (a) The property be rehabilitated so that it satisfies all housing-related requirements of applicable law, including, but not limited to, building, plumbing, electrical and fire prevention codes, within a specific period, not to exceed 2 years, after the conveyance.

66.1013(2)(b) (b) The person to whom the property is conveyed live on the premises for a specified period, which may not be less than 3 years.

66.1013(2)(c) (c) The legal title to and ownership of any property conditionally conveyed under this section remain in the governing body until quitclaim deed to the property is conveyed to the individual or household under this subsection. The instrument of a conditional conveyance of property under this subsection shall contain the provision of this paragraph.

66.1013(2m) (2m) Eligibility. The governing body may establish reasonable eligibility criteria and other conditions and requirements necessary to ensure that the purposes of a program under this section are carried out.

66.1013(3) (3) Transfer of title. If an individual or household has resided on property conveyed under this section for the period of time required under sub. (2) and has rehabilitated and maintained and otherwise complied with the terms of the conditional conveyance under subs. (2) and (2m) throughout the period, the governing body shall convey to the individual or household, by quitclaim deed, all of the body's reversionary interests in the property.

66.1013(4) (4) Mortgages. If an individual or household obtains a mortgage from a lending institution and uses the proceeds of the mortgage solely for the purposes of rehabilitating or constructing the premises or property under this section, the governing body shall agree to subjugate its rights to the premises or property in case of default, and shall agree that in such case it will execute and deliver a deed conveying title in fee simple to the institution, provided that the institution shall dispose of the property in like manner as foreclosed real estate and shall pay over any part of the proceeds of the disposition as shall exceed the amount remaining to be paid on account of the mortgage together with the actual cost of the sale, to the governing body. In return for relinquishing such rights, the governing body shall be given by the lending institution the opportunity to find, within 90 days of the default, another individual or household to assume the mortgage obligation.

66.1013 History History: 1981 c. 231; Stats. 1981 s. 66.91; 1981 c. 391 s. 80; Stats. 1981 s. 66.925; 1987 a. 378; 1993 a. 246; 1999 a. 150 s. 602; Stats. 1999 s. 66.1013.



66.1015 Municipal rent control prohibited.

66.1015  Municipal rent control prohibited.

66.1015(1) (1) No city, village, town or county may regulate the amount of rent or fees charged for the use of a residential rental dwelling unit.

66.1015(2) (2) This section does not prohibit a city, village, town, county, or housing authority or the Wisconsin Housing and Economic Development Authority from doing any of the following:

66.1015(2)(a) (a) Entering into a rental agreement which regulates rent or fees charged for the use of a residential rental dwelling unit it owns or operates.

66.1015(2)(b) (b) Entering into an agreement with a private person who regulates rent or fees charged for a residential rental dwelling unit.

66.1015 History History: 1991 a. 39; 1999 a. 150 s. 377; Stats. 1999 s. 66.1015; 2001 a. 104.

66.1015 Annotation This section preempted an ordinance that required a development with 10 or more rental dwelling units to provide no less than 15% of its total number of dwelling units as inclusionary dwelling units when the development required a zoning map amendment, subdivision or land division, defining "inclusionary dwelling unit" as a dwelling unit for rent to a family with an annual median income at or below 60% of the area median income. Sub. (2) (b) plainly applies only to agreements with private persons who, on their own, choose to regulate rent and makes clear that a municipality is not imposing rent control if it contracts with those persons for some other purpose or somehow assists them. The ordinance was not an agreement to regulate rent between the city and persons who apply for zoning map amendments, subdivision or land division. Apartment Association of South Central Wisconsin, Inc. v. City of Madison, 2006 WI App 192, 296 Wis. 2d 173, 722 N.W. 2d 614, 05-3140.



66.1017 Family child care homes.

66.1017  Family child care homes.

66.1017(1) (1) In this section:

66.1017(1)(a) (a) "Family child care home" means a dwelling licensed as a child care center by the department of children and families under s. 48.65 where care is provided for not more than 8 children.

66.1017(1)(b) (b) "Municipality" means a county, city, village or town.

66.1017(2) (2) No municipality may prevent a family child care home from being located in a zoned district in which a single-family residence is a permitted use. No municipality may establish standards or requirements for family child care homes that are different from the licensing standards established under s. 48.65. This subsection does not prevent a municipality from applying to a family child care home the zoning regulations applicable to other dwellings in the zoning district in which it is located.

66.1017 History History: 1983 a. 193; 1995 a. 27 s. 9126 (19); 1999 a. 150 s. 361; Stats. 1999 s. 66.1017; 2007 a. 20; 2009 a. 185.



66.1019 Housing codes to conform to state law.

66.1019  Housing codes to conform to state law.

66.1019(1)(1)  One- and 2-family dwelling code. Ordinances enacted by any county, city, village or town relating to the construction and inspection of one- and 2-family dwellings shall conform to subch. II of ch. 101.

66.1019(2) (2) Modular home code. Ordinances enacted by any county, city, village or town relating to the on-site inspection of the installation of modular homes shall conform to subch. III of ch. 101.

66.1019(2m) (2m) Manufactured homes.

66.1019(2m)(a)(a) Ordinances enacted, or resolutions adopted, on or after January 1, 2007, by any county, city, village, or town relating to manufactured home installation shall conform to s. 101.96.

66.1019(2m)(b) (b) If a city, village, town, or county has in effect on or after January 1, 2007, an ordinance or resolution relating to manufactured home installation that does not conform to s. 101.96, the ordinance or resolution does not apply and may not be enforced.

66.1019(3) (3) Multifamily dwelling code.

66.1019(3)(a)(a) Except as provided in par. (b), any ordinance enacted by a county, city, village or town relating to the construction or inspection of multifamily dwellings, as defined in s. 101.971 (2), shall conform to subch. VI of ch. 101 and s. 101.02 (7m).

66.1019(3)(b) (b) If a county, city, village or town has a preexisting stricter sprinkler ordinance, as defined in s. 101.975 (3) (a), that ordinance remains in effect and the county, city, village or town may take any action with regard to that ordinance that a political subdivision may take under s. 101.975 (3) (b).

66.1019 History History: 1999 a. 150 ss. 266, 358 to 360; Stats. 1999 s. 66.1019; 2005 a. 45; 2007 a. 11.



66.1021 City, village and town transit commissions.

66.1021  City, village and town transit commissions.

66.1021(1)(1) A city, village or town may enact an ordinance for the establishment, maintenance and operation of a comprehensive unified local transportation system, the major portion of which is located within, or the major portion of the service of which is supplied to the inhabitants of, the city, village or town, and which system is used for the transportation of persons or freight.

66.1021(2) (2) The transit commission shall be designated "Transit Commission" preceded by the name of the enacting city, village or town.

66.1021(3) (3) In this section:

66.1021(3)(a) (a) "Comprehensive unified local transportation system" means a transportation system comprised of motor bus lines and any other local public transportation facilities or freight transportation facilities, the major portions of which are within the city, village or town.

66.1021(3)(b) (b) "Transit commission" or "commission" means the local transit commission created under this section.

66.1021(4) (4) The transit commission shall consist of not less than 3 members to be appointed by the mayor or village board or town board chairperson and approved by the common council or village or town board, one of whom shall be designated as chairperson.

66.1021(5) (5)

66.1021(5)(a)(a) The first members of the transit commission shall be appointed for staggered 3-year terms. The term of office of each member appointed after the first members of the transit commission shall be 3 years.

66.1021(5)(c) (c) No person holding stocks or bonds in any corporation subject to the jurisdiction of the transit commission, or who is in any other manner pecuniarily interested in any such corporation, may be a member of nor be employed by the transit commission.

66.1021(6) (6) The transit commission may appoint a secretary and employ accountants, engineers, experts, inspectors, clerks and other employees and fix their compensation, and purchase furniture, stationery and other supplies and materials, that are reasonably necessary to enable it to perform its duties and exercise its powers.

66.1021(7) (7)

66.1021(7)(a)(a) The transit commission may conduct hearings and may adopt rules relative to the calling, holding and conduct of its meetings, the transaction of its business, the regulation and control of its agents and employees, the filing of complaints and petitions and the service of notices.

66.1021(7)(b) (b) For the purpose of receiving, considering and acting upon any complaints or applications that may be presented to it or for the purpose of conducting investigations or hearings on its own motion the transit commission shall hold regular meetings at least once a week except in the months of July and August and special meetings on the call of the chairperson or at the request of the common council or village or town board.

66.1021(7)(c) (c) The transit commission may adopt a seal, of which judicial notice shall be taken in all courts. Any process, writ, notice or other instrument that the commission may be authorized by law to issue shall be considered sufficient if signed by the secretary of the commission and authenticated by the commission's seal. All acts, orders, decisions, rules and records of the commission, and all reports, schedules and documents filed with the commission may be proved in any court by a copy of the documents that is certified by the secretary under the seal of the commission.

66.1021(8) (8) Except as otherwise provided in this subsection, the jurisdiction, powers and duties of the transit commission shall extend to the comprehensive unified local transportation system for which the commission is established including any portion of the system extending into adjacent or suburban territory that is outside of the city, village or town not more than 30 miles from the nearest point marking the corporate limits of the city, village or town. The jurisdiction, powers and duties of a transit commission providing rail service shall extend to the comprehensive unified local rail transportation system for which the commission is established including any portion of the system that extends into adjacent or suburban territory that is outside of the city, village or town and in an adjoining state whose laws permit, subject to the laws of that state but subject to the laws of this state in all matters relating to rail service.

66.1021(9) (9) The initial acquisition of the properties for the establishment of, and to comprise, the comprehensive unified local transportation system is subject to s. 66.0803 or ch. 197.

66.1021(10) (10)

66.1021(10)(a)(a) Any city, village, town or federally recognized Indian tribe or band may by contract under s. 66.0301 establish a joint municipal transit commission with the powers and duties of city, village or town transit commissions under this section. Membership on the joint transit commission shall be as provided in the contract established under s. 66.0301.

66.1021(10)(b) (b) Notwithstanding any other provision of this section, no joint municipal transit commission under par. (a) may provide service outside the corporate limits of the parties to the contract under s. 66.0301 which establish the joint municipal transit commission unless the joint municipal transit commission receives financial support for the service under a contract with a public or private organization for the service. This paragraph does not apply to service provided by a joint municipal transit commission outside the corporate limits of the parties to the contract under s. 66.0301 which establish the joint municipal transit commission if the joint municipal transit commission is providing the service on April 28, 1994, without receiving financial support from a public or private organization for the service, and elects to continue the service.

66.1021(11) (11)

66.1021(11)(a)(a) In lieu of providing transportation services, a city, village or town may contract with a private organization for the services.

66.1021(11)(b) (b) Notwithstanding any other provision of this section, no municipality may contract with a private organization to provide service outside the corporate limits of the municipality unless the municipality receives financial support for the service under a contract with a public or other private organization for the service. This paragraph does not apply to service provided under par. (a) outside the corporate limits of a municipality if a private organization is providing the service on April 28, 1994, without receiving financial support from a public or private organization for the service, and the municipality elects to continue the service.

66.1021(12) (12) Notwithstanding any other provision of this section, no transit commission may provide service outside the corporate limits of the city which establishes the transit commission unless the transit commission receives financial support for the service under a contract with a public or private organization for the service. This subsection does not apply to service provided by a transit commission outside the corporate limits of the city which establishes the transit commission if the transit commission is providing the service on April 28, 1994, without receiving financial support from a public or private organization for the service, and elects to continue the service.

66.1021 History History: 1975 c. 224; 1977 c. 418; 1981 c. 247; 1983 a. 189, 266; 1993 a. 184, 246, 279, 491; 1999 a. 150 s. 606; Stats. 1999 s. 66.1021.



66.1023 Transit employees; Wisconsin retirement system.

66.1023  Transit employees; Wisconsin retirement system.

66.1023(1)(1)

66.1023(1)(a)(a) This subsection applies to all affected employees of a transportation system which is acquired, after June 29, 1975, but prior to January 1, 1982, by a city, a city transit commission or a metropolitan transit authority which is a participating employer in the Wisconsin retirement fund.

66.1023(1)(b) (b) Within 60 days after May 19, 1978, or within 60 days after a system is acquired by a city, a city transit commission or a metropolitan transit authority, whichever is later, an election shall be conducted by the department of employee trust funds under procedures adopted by the department of employee trust funds. If all of the affected employees of the transportation system who are members of a retirement system established by the previous employer vote to be included within the Wisconsin retirement fund, prior to January 1, 1982, or the Wisconsin retirement system, after that date, rather than their present retirement system, their eligibility for participation within the Wisconsin retirement system shall be computed from the date of acquisition.

66.1023(1)(c) (c) Notwithstanding any other law, no city, city transit commission or metropolitan transit authority may be required to contribute to more than one retirement fund for an affected employee.

66.1023(2) (2)

66.1023(2)(a)(a) Notwithstanding any other law pension benefits, rights and obligations of persons who are employed by a transportation system on the date of its acquisition by a participating employer in the Wisconsin retirement system shall be determined under pars. (b) and (c) if the date of acquisition is on or after January 1, 1982.

66.1023(2)(b) (b) Participating employers who acquire a transportation system on or after January 1, 1982 may elect to permit the employees of the transportation system on the date of acquisition to elect to continue participation under a retirement plan which has been established for those employees prior to the acquisition, rather than to participate in the Wisconsin retirement system. An employee who elects to continue participation in the prior established retirement plan is included under the Wisconsin retirement system as a participating employee but no contributions shall be made to the Wisconsin retirement system, and the employee is not eligible for any benefits from the system for service as an employee of the transportation system. If an affected employee does not elect to continue participation in the previously established retirement plan the employee is a participant in the Wisconsin retirement system from the date of acquisition and employer and employee contributions are required commencing with that date. The government entity acquiring the transportation system is not required to contribute, directly or indirectly, to the Wisconsin retirement system and also to another retirement plan for the employee.

66.1023(2)(c) (c) An employee may elect to continue under a previously established retirement plan as provided by par. (b) only if the participating employer in the Wisconsin retirement system which acquired the transportation system files with the department of employee trust funds within 60 days after the date of acquisition notice of election to make the option available. An employee who does not elect under par. (b), according to the procedures established by the department of employee trust funds, to continue participation under a previously established retirement plan within 60 days after the employer's notice is filed is a participant in the Wisconsin retirement system.

66.1023(3) (3) A person who commences employment on or after January 1, 1982 or the date of acquisition, whichever is later, with a transportation system which has been acquired by a participating employer in the Wisconsin retirement system is, if otherwise eligible under the Wisconsin retirement system, a participating employee under that system.

66.1023 History History: 1977 c. 418; 1981 c. 96; 1999 a. 150 s. 607; Stats. 1999 s. 66.1023.



66.1024 Effect of reservation or exception in conveyance.

66.1024  Effect of reservation or exception in conveyance. Whenever an executed and recorded deed, land contract, or mortgage of lands abutting on an existing public street, highway, or alley or a projected extension thereof contains language reserving or excepting certain lands for street, highway, or alley purposes, the reservation or exception shall constitute a dedication for such purpose to the public body having jurisdiction over the highway, street, alley, or projected extension thereof, unless the language of the reservation or exception plainly indicates an intent to create a private way. Any reservation or exception shall not be effective until it is accepted by a resolution of the governing body having jurisdiction over such street, highway, alley, or projected extension thereof.

66.1024 History History: 2003 a. 214 s. 27.



66.1025 Relief from conditions of gifts and dedications.

66.1025  Relief from conditions of gifts and dedications.

66.1025(1)(1) If the governing body of a county, city, town or village accepts a gift or dedication of land made on condition that the land be devoted to a special purpose, and the condition subsequently becomes impossible or impracticable, the governing body may by resolution or ordinance enacted by a two-thirds vote of its members-elect either to grant the land back to the donor or dedicator or the heirs of the donor or dedicator, or accept from the donor or dedicator or the heirs of the donor or dedicator, a grant relieving the county, city, town or village of the condition, pursuant to article XI, section 3a, of the constitution.

66.1025(2) (2)

66.1025(2)(a)(a) If the donor or dedicator of land to a county, city, town or village or the heirs of the donor or dedicator are unknown or cannot be found, the resolution or ordinance described under sub. (1) may provide for the commencement of an action under this section for the purpose of relieving the county, city, town or village of the condition of the gift or dedication.

66.1025(2)(b) (b) Any action under this subsection shall be brought in a court of record in the manner provided in ch. 801. A lis pendens shall be filed or recorded as provided in s. 840.10 upon the commencement of the action. Service upon persons whose whereabouts are unknown may be made in the manner prescribed in s. 801.12.

66.1025(2)(c) (c) The court may render judgment in an action under this subsection relieving the county, city, town or village of the condition of the gift or dedication.

66.1025 History History: 1973 c. 189 s. 20; Sup. Ct. Order, 67 Wis. 2d 585, 774 (1975); 1991 a. 316; 1997 a. 304; 1999 a. 150 s. 323; Stats. 1999 s. 66.1025.



66.1027 Traditional neighborhood developments and conservation subdivisions.

66.1027  Traditional neighborhood developments and conservation subdivisions.

66.1027(1) (1)  Definitions. In this section:

66.1027(1)(a) (a) "Conservation subdivision" means a housing development in a rural setting that is characterized by compact lots and common open space, and where the natural features of land are maintained to the greatest extent possible.

66.1027(1)(b) (b) "Extension" has the meaning given in s. 36.05 (7).

66.1027(1)(c) (c) "Traditional neighborhood development" means a compact, mixed-use neighborhood where residential, commercial and civic buildings are within close proximity to each other.

66.1027(2) (2) Model ordinances.

66.1027(2)(a)(a) Not later than January 1, 2001, the extension, in consultation with any other University of Wisconsin System institution or with a landscape architect, as that term is used in s. 443.02 (2), or with independent planners or any other consultant with expertise in traditional neighborhood planning and development, shall develop a model ordinance for a traditional neighborhood development and an ordinance for a conservation subdivision.

66.1027(2)(b) (b) The model ordinances developed under par. (a) shall be presented to the chief clerk of each house of the legislature, and shall be referred immediately by the speaker of the assembly and the presiding officer of the senate to the appropriate standing committee in each house. The model ordinances shall be considered to have been approved by a standing committee if within 14 working days of the referral, the committee does not schedule a meeting for the purpose of reviewing the model ordinance. If the committee schedules a meeting for the purpose of reviewing the model ordinance, the ordinance may not be considered to have been approved unless the committee approves the model ordinance.

66.1027(3) (3) City and village requirements.

66.1027(3)(a)(a) Not later than January 1, 2002, every city and village with a population of at least 12,500 shall, and every city and village with a population of less than 12,500 is encouraged to, enact an ordinance that is similar to the model traditional neighborhood development ordinance that is developed under sub. (2) (a) if the ordinance is approved under sub. (2) (b), although the ordinance is not required to be mapped.

66.1027(3)(b) (b) A city or village whose population reaches at least 12,500, after January 1, 2002, shall enact an ordinance that is similar to the model traditional neighborhood development ordinance that is developed under sub. (2) (a) if the ordinance is approved under sub. (2) (b) not later than the first day of the 12th month beginning after the city's or village's population reaches at least 12,500, although the ordinance is not required to be mapped.

66.1027(3)(c) (c) Not later than January 1, 2011, every city and village with a population of at least 12,500 shall report to the department of administration whether it has enacted an ordinance under par. (a). A city or village whose population reaches at least 12,500, after January 1, 2011, shall report to the department of administration whether it has enacted an ordinance under par. (b) not later than the first day of the 18th month beginning after the city's or village's population reaches at least 12,500.

66.1027 History History: 1999 a. 9, 148; 1999 a. 150 s. 85; Stats. 1999 s. 66.1027; 2009 a. 123, 351.



66.1031 Widening of highways; establishment of excess widths.

66.1031  Widening of highways; establishment of excess widths.

66.1031(1)(1) With the approval of the governing body of a city, village, or town in which a street or highway or part of a street or highway is located, the county board, to promote the general welfare, may establish street and highway widths in excess of the widths in use and adopt plans showing the location and width proposed for any future street or highway, which shall not be subject to s. 82.19 (2). Streets or highways or plans for streets or highways established or adopted under this section shall be shown on a map showing present and proposed street or highway lines and, except in counties having a population of 500,000 or more, property lines and owners. The map shall be recorded in the office of the register of deeds, subject to s. 59.43 (2m) and, if applicable, the requirements under s. 84.095. Notice of the recording shall be published as a class 1 notice, under ch. 985, in any city, village, or town in which the affected streets or highways are located. The notice shall briefly set forth the action of the county board.

66.1031(2) (2) The excess width for streets or highways in use for the right-of-way required for those planned may be acquired at any time either in whole or in part by the state, county, city, village, or town in which located; but no part shall be acquired in less than the full extent, in width, of the excess width to be made up of land on the same side of the street or highway, nor for less than the full length of such excess width lying within contiguous land owned by the same owner. Any land so acquired, whether the excess width is acquired for the full length of the street or highway or not, shall at once become available for highway purposes. The power to acquire such right-of-way or additional width in portions as provided in this section may be exercised to acquire the land on advantageous terms.

66.1031(3) (3) In counties containing a population of 500,000 or more if, subsequent to the establishment of widths on streets or highways under sub. (2), in conformity with this section or s. 59.69, any area embracing a street or highway upon which a width has been established under this section is annexed to a city or village or becomes a city or village by incorporation, the city or village shall adhere to the established width, and shall not, subsequent to any annexation or incorporation, except with the approval of the county board, do any of the following:

66.1031(3)(a) (a) Alter or void the established width.

66.1031(3)(b) (b) Permit or sanction any construction or development that will interfere with, prevent, or jeopardize the obtaining of the necessary right-of-way to such established width.

66.1031 History History: 1993 a. 301; 1995 a. 201, 225; 1997 a. 35; 2003 a. 214 s. 103; Stats. 2003 s. 66.1031; 2005 a. 253.



66.1033 Curative provisions.

66.1033  Curative provisions.

66.1033(1)(1) In this section:

66.1033(1)(a) (a) "Political subdivision" means a city, village, town, or county.

66.1033(1)(b) (b) "Public way" means a highway, street, slip, pier, or alley.

66.1033(2) (2) For proceedings taken, or for plats, deeds, orders, or resolutions executed before January 1, 2005, notwithstanding s. 840.11, no defect, omission or informality in the proceedings of, or execution of a plat, deed of dedication, order, or resolution by, a political subdivision shall affect or invalidate the proceedings, plat, deed, order, or resolution after 5 years from the date of the proceeding, plat, deed, order, or resolution. The public way dedicated, laid out, or altered by a defective or informal proceeding, plat, deed, order, or resolution shall be limited in length to the portion actually worked and used.

66.1033(3) (3) For proceedings taken, or for plats, deeds, orders, or resolutions executed after January 1, 2005, except as provided in s. 840.11, no defect, omission, or informality in the proceedings of, or execution of a plat, deed of dedication, order, or resolution by, a political subdivision shall affect or invalidate the proceedings, plat, deed, order, or resolution after 5 years from the date of the proceedings, plat, deed, order, or resolution. The public way dedicated, laid out, or altered by a defective or informal proceeding, plat, deed, order, or resolution shall be limited in length to the portion actually worked and used.

66.1033 History History: 2003 a. 214 ss. 16, 25, 26.



66.1035 Rights of abutting owners.

66.1035  Rights of abutting owners. The owners of land abutting on any highway, street, or alley shall have a common right in the free and unobstructed use of the full width of the highway, street, or alley. No town, village, city, county, company, or corporation shall close up, use, or obstruct any part of the highway, street, or alley so as to materially interfere with its usefulness as a highway or so as to damage abutting property, or permit the same to be done, without just compensation being made for any resulting damage. This section does not impose liability for damages arising from the use, maintenance, and operation of tracks or other public improvement legally laid down, built, or established in any street, highway, or alley prior to April 7, 1889. All rights in property that could entitle an owner to damages under this section may be condemned by any corporation that is listed in s. 32.02 in the same manner that other property may be condemned by the corporation.

66.1035 History History: 2003 a. 214 s. 101; Stats. 2003 s. 66.1035.

66.1035 Annotation This section does not authorize the recovery of damages for a loss of business due to the temporary closing of a street for construction purposes. Weinandt v. Appleton, 58 Wis. 2d 734, 207 N.W.2d 673 (1973).

66.1035 Annotation Landowners whose property abuts a public roadway, but who have no ownership interest in the land under the roadway, are abutting landowners for purposes of access rights. The right attributed to an abutting landowner is the right of reasonable access. Geyso v. Daly, 2005 WI App 18, 278 Wis. 2d 475, 691 N.W.2d 915, 04-0748



66.1037 Beautification and protection.

66.1037  Beautification and protection.

66.1037(1) (1) No lands abutting on any highway, and acquired or held for highway purposes, shall be deemed discontinued for such purposes so long as they abut on any highway. All lands acquired for highway purposes after June 23, 1931, may be used for any purpose that the public authority in control of the highway determines promotes the public use and enjoyment. The authority may improve such lands by suitable planting, to prevent the erosion of the soil, or to beautify the highway. The right to protect and to plant vegetation in any highway laid out prior to June 23, 1931, may be acquired in any manner that lands may be acquired for highway purposes. Subject to sub. (2), it shall be unlawful for any person to injure any tree or shrub, or cut or trim any vegetation other than grass, or make any excavation in any highway laid out after June 23, 1931, or where the right to protect vegetation has been acquired, without the consent of the highway authority and under its direction. The authority shall remove, cut, or trim or consent to the removing, cutting, or trimming of any tree, shrub, or vegetation in order to provide safety to users of the highway.

66.1037(2) (2)

66.1037(2)(a)(a) Except as provided in par. (b), no person may cut or trim grass along any state trunk highway without the consent of the department of transportation.

66.1037(2)(b) (b) A person who owns or leases land abutting a state trunk highway may, without the consent of the department of transportation, cut or trim grass that is within the highway right-of-way and that is located along the land's frontage with the highway right-of-way or within 200 feet of a driveway, railroad crossing, or intersection along the land's frontage with the highway right-of-way. This paragraph does not permit a person to cut or trim grass without the consent of the department of transportation if any of the following applies:

66.1037(2)(b)1. 1. The state trunk highway is a freeway, as defined in s. 346.57 (1) (am), or an expressway, as defined in s. 59.84 (1) (b).

66.1037(2)(b)2. 2. The person farms or harvests the grass.

66.1037(2)(b)3. 3. The grass is located in any of the following:

66.1037(2)(b)3.a. a. An area where pedestrians are prohibited.

66.1037(2)(b)3.b. b. An area accessible only by crossing a traffic lane of the state trunk highway.

66.1037(2)(b)3.c. c. An area located within 50 feet of a sign, as defined in s. 84.30 (2) (j).

66.1037 History History: 2003 a. 214 ss. 23m to 24g.

66.1037 Annotation Municipalities may incur liability for failure to trim vegetation obstructing the view at an intersection. Walker v. Bignell, 100 Wis. 2d 256, 301 N.W.2d 447 (1981).

66.1037 Annotation Although this section mandates that governmental authorities "remove, cut or trim or consent to the removing, cutting or removal of any tree, shrub or vegetation in order to provide safety to users of the highway," it has not also created a private cause of action for damages caused by a failure to comply with that mandate. Estate of Wagoner v. City of Milwaukee, 2001 WI App 292, 249 Wis. 2d 306, 638 N.W.2d 382, 01-0623.



66.1101 Promotion of industry; industrial sites.

66.1101  Promotion of industry; industrial sites.

66.1101(1) (1) It is declared to be the policy of the state to encourage and promote the development of industry to provide greater employment opportunities and to broaden the state's tax base to relieve the tax burden of residents and home owners. It is recognized that the availability of suitable sites is a prime factor in influencing the location of industry but that existing available sites may be encroached upon by the development of other uses unless protected from encroachment by purchase and reservation. It is further recognized that cities, villages and towns have broad power to act for the commercial benefit and the health, safety and public welfare of the public. However, to implement that power, legislation authorizing borrowing is necessary. It is, therefore, the policy of the state to authorize cities, villages and towns to borrow for the reservation and development of industrial sites, and the expenditure of funds for that purpose is determined to be a public purpose.

66.1101(2) (2) For financing purposes, the purchase, reservation and development of industrial sites undertaken by a city, village or town is a public utility within the meaning of s. 66.0621. In financing under that section, rentals and fees are considered to be revenue. Any indebtedness created under this section shall not be included in arriving at the constitutional debt limitation.

66.1101(3) (3) Sites purchased for industrial development under this section or under any other authority may be developed by the city, village or town by the installation of utilities and roadways but not by the construction of buildings or structures. The sites may be sold or leased for industrial purposes but only for a fair consideration to be determined by the governing body.

66.1101 History History: 1999 a. 150 s. 494; Stats. 1999 s. 66.1101.



66.1102 Land development; notification; records requests.

66.1102  Land development; notification; records requests.

66.1102(1)(1)  Definitions. In this section:

66.1102(1)(a) (a) "Land information" has the meaning given in s. 59.72 (1) (a).

66.1102(1)(b) (b) "Political subdivision" means any city, village, town, or county.

66.1102(2) (2) Notification requirements. Before a political subdivision may take action that would allow the development of a residential, commercial, or industrial property that would likely increase the amount of water that the main drain of a drainage district would have to accommodate, the political subdivision shall send notice to the drainage district.

66.1102(3) (3) Failure to notify. A political subdivision's failure to notify under sub. (2) does not invalidate any decision made or action taken by the political subdivision.

66.1102(4) (4) Land information record requests. Whenever any office or officer of a political subdivision receives a request to copy a record containing land information, the requester has a right to receive a copy of the record in the same format in which the record is maintained by the custodian, unless the requester requests that a copy be provided in a different format that is authorized by law.

66.1102 History History: 2007 a. 121; 2009 a. 370.



66.1103 Industrial development revenue bonding.

66.1103  Industrial development revenue bonding.

66.1103(1)(1)  Findings.

66.1103(1)(a)(a) It is found and declared that industries located in this state have been induced to move their operations in whole or in part to, or to expand their operations in, other states to the detriment of state, county and municipal revenue raising through the loss or reduction of income and franchise taxes, real estate and other local taxes causing an increase in unemployment; that such conditions now exist in certain areas of the state and may well arise in other areas; that economic insecurity due to unemployment is a serious menace to the general welfare of not only the people of the affected areas but of the people of the entire state; that unemployment results in obligations to grant public assistance and in the payment of unemployment insurance; that the absence of new economic opportunities has caused workers and their families to migrate elsewhere to find work and establish homes, which has resulted in a reduction of the tax base of counties, cities and other local governmental jurisdictions impairing their financial ability to support education and other local governmental services; that security against unemployment and the preservation and enhancement of the tax base can best be provided by the promotion, attraction, stimulation, rehabilitation and revitalization of commerce, industry and manufacturing; and that there is a need to stimulate a larger flow of private investment funds from banks, investment houses, insurance companies and other financial institutions. It is therefore the policy of this state to promote the right to gainful employment, business opportunities and general welfare of its inhabitants and to preserve and enhance the tax base by authorizing municipalities and counties to acquire industrial buildings and to finance the acquisition through the issuance of revenue bonds for the purpose of fulfilling the aims of this section. These purposes are declared to be public purposes for which public money may be spent and the necessity in the public interest for the provisions of this section is declared a matter of legislative determination.

66.1103(1)(b) (b) It is found and declared that the control of pollution of the environment of this state, the provision of medical, safe employment, telecommunications and telegraph, research, industrial park, dock, wharf, airport, recreational, convention center, trade center, headquarters and mass transit facilities in this state, and the furnishing of electric energy, gas and water in this state, are necessary to retain existing industry in, and attract new industry to, this state, and to protect the health, welfare and safety of the citizens of this state.

66.1103(1)(c) (c) It is found and declared that the revitalization of counties and of the central business districts of the municipalities of this state is necessary to retain existing industry in, and attract new industry to, this state and to protect the health, welfare and safety of residents of this state.

66.1103(2) (2) Definitions. As used in this section, unless the context otherwise requires:

66.1103(2)(a) (a) "Authorized developer" means a corporation organized under ch. 180 or 181 which the governing body designates as an authorized developer after making a finding that the principal purpose of the corporation is the general promotion of business development in the municipality or county or in the local area containing the municipality or county.

66.1103(2)(as) (as) "County" means any county in this state.

66.1103(2)(b) (b) "Distributor" includes any person engaged primarily in the business of making sales of any products of agriculture, forestry, mining or manufacture in the ordinary course of business to purchasers for purposes of resale or further processing or manufacturing.

66.1103(2)(c) (c) "Eligible participant" includes any person, other than the state or any other governmental unit, who enters into a revenue agreement with a municipality or county with respect to an industrial project. If more than one eligible participant is a party to a revenue agreement, the undertaking of each shall be either several or joint and several as the revenue agreement provides. An eligible participant need not be directly or indirectly a user of the project.

66.1103(2)(d) (d) "Equip" means to install or place on or in any building or improvements or the site of the building or improvements equipment of any kind, including machinery, utility service connections, pollution control facilities, building service equipment, fixtures, heating equipment and air conditioning equipment.

66.1103(2)(e) (e) "Governing body" means the board, council or other body in which the legislative powers of the municipality or county are vested.

66.1103(2)(f) (f) "Improve," "improving," "improvements," and "facilities" include any real or personal property or mixed property of whatever useful life that can be used or that will be useful in an industrial project including sites for buildings, equipment, or other improvements, rights-of-way, roads, streets, sidings, foundations, tanks, structures, pipes, pipelines, reservoirs, lagoons, utilities, materials, equipment, fixtures, machinery, furniture, furnishings, improvements, instrumentalities, pollution control facilities, and other real, personal, or mixed property.

66.1103(2)(g) (g) "Indenture" means an instrument under which bonds may be issued and the rights and security of the bondholders are defined, whether the instrument is in the form of an indenture of trust, deed of trust, resolution of the governing body, mortgage, security agreement, instrument of pledge or assignment or any similar instrument or any combination of these forms and whether or not the instrument creates a lien on property.

66.1103(2)(h) (h) "Initial resolution" means a resolution of the governing body expressing an intention, which may be subject to conditions stated in the resolution, to issue revenue bonds under this section in an amount stated, or a sum not to exceed a stated amount, on behalf of a specified eligible participant, for a stated purpose.

66.1103(2)(i) (i) "Municipality" means any city, village or town in this state.

66.1103(2)(j) (j) "Pollution control facilities" include, without limitation because of enumeration, any facilities, temporary or permanent, which are reasonably expected to abate, reduce or aid in the prevention, measurement, control or monitoring of noise, air or water pollutants, solid waste and thermal, radiation or other pollutants, including facilities installed principally to supplement or to replace existing property or equipment not meeting or allegedly not meeting acceptable pollution control standards or which are to be supplemented or replaced by other pollution control facilities.

66.1103(2)(k) (k) "Project" and "industrial project" mean any of the following:

66.1103(2)(k)1. 1. Assembling, fabricating, manufacturing, mixing or processing facilities for any products of agriculture, forestry, mining or manufacture, even though the products may require further treatment before delivery to the ultimate consumer;

66.1103(2)(k)2. 2. Generating, manufacturing, transmission or distributing facilities for electric energy, gas or water;

66.1103(2)(k)3. 3. Telecommunications and telegraph facilities;

66.1103(2)(k)4. 4. Pollution control facilities, including any connected environmental studies and monitoring systems;

66.1103(2)(k)5. 5. Sewage and solid and liquid waste disposal facilities;

66.1103(2)(k)6. 6. Printing facilities;

66.1103(2)(k)7. 7. Hospital, clinic or nursing home facilities.

66.1103(2)(k)7m. 7m. Animal hospitals and veterinary clinics;

66.1103(2)(k)8. 8. Industrial park facilities;

66.1103(2)(k)9. 9. Dock, wharf, airport, railroad or mass transit facilities;

66.1103(2)(k)10. 10. National or regional headquarters facilities;

66.1103(2)(k)11. 11. Recreational facilities, convention centers and trade centers, as well as related hotels, motels or marinas;

66.1103(2)(k)12. 12. Facilities to provide service activities, including but not limited to warehousing, storage, distribution, research and data processing, which are directly related to and used in conjunction with a project enumerated in this paragraph having the same principal user;

66.1103(2)(k)13. 13. Facilities required for compliance with a lawful order of the U.S. occupational safety and health administration or any similar governmental agency; and

66.1103(2)(k)14. 14. In addition to subd. 12., facilities used primarily for the storage or distribution of products described under subd. 1., materials, components or equipment, but not including facilities regularly used for the sale of goods or services to ultimate consumers for personal, family or household purposes.

66.1103(2)(k)15. 15. Facilities for compliance with a lawful order of any state or federal governmental agency controlling the use of land with respect to any of the industries, activities or facilities enumerated in this paragraph.

66.1103(2)(k)16. 16. Repair or new construction of dry dock facilities, storage facilities or other harbor improvements.

66.1103(2)(k)17. 17. Nonresidential facilities including, but not limited to, one or more shopping centers, office buildings, convention or trade centers, hotels, motels or other nonresidential buildings, with respect to which an urban development action grant has been made under 42 USC 5318 as in effect on April 30, 1980.

66.1103(2)(k)19. 19. Facilities for research and development activities relating to the production of products described under subd. 1. regardless of whether the user of the facilities is also engaged in the production of one or more of those products.

66.1103(2)(k)20. 20. A shopping center, or an office building, convention or trade center, hotel, motel or other nonresidential facility, which is located in or adjacent to a blighted area as defined by s. 66.1105 (2) (ae), 66.1331 (3) (a) or 66.1333 (2m) (b) or in accordance with a redevelopment plan or urban renewal plan adopted under s. 66.1331 (5) or 66.1333 (6).

66.1103(2)(k)21. 21. Cable television facilities which provide services only in a municipality having a population of 2,500 or less.

66.1103(2)(k)22. 22. Facilities with respect to which is issued either a recovery zone facility bond under 26 USC 1400U-3 or a qualified Midwestern disaster area bond under 26 USC 1400N (a), as modified by P.L. 110-343, title VII, subtitle A, section 702 (d) (intro.) and (1).

66.1103(2)(L) (L) "Revenue agreement" includes any lease, sublease, installment or direct sales contract, service contract, take or pay contract, loan agreement or similar agreement providing that an eligible participant agrees to pay the municipality or county an amount of funds sufficient to provide for the prompt payment of the principal of, and interest on, the revenue bonds and agrees to construct the project.

66.1103(2)(m) (m) "Revenue bonds" and "bonds" means bonds, notes or any other contract or instrument evidencing a debt or providing for the payment of money entered into or issued in connection with a revenue agreement.

66.1103(2)(n) (n) "Trustee" means any corporation, bank or other entity authorized under any law of the United States or of any state to exercise trust powers or any natural person, or any one or more of them, acting as trustee, cotrustee or successor trustee under an indenture pursuant to designation of the governing body.

66.1103(3) (3) Powers. A municipality or county may:

66.1103(3)(a) (a) Construct, equip, reequip, acquire by gift, lease or purchase, install, reconstruct, rebuild, rehabilitate, improve, supplement, replace, maintain, repair, enlarge, extend or remodel industrial projects.

66.1103(3)(b) (b) Borrow money and issue revenue bonds:

66.1103(3)(b)1. 1. To finance all or part of the costs of the construction, equipping, reequipping, acquisition, purchase, installation, reconstruction, rebuilding, rehabilitation, improving, supplementing, replacing, maintaining, repairing, enlarging, extending or remodeling of industrial projects and the improvement of sites for industrial projects;

66.1103(3)(b)2. 2. To fund the whole or part of any revenue bonds issued by the municipality or county, including any premium payable with respect to the bonds and any interest accrued or to accrue on the bonds; or

66.1103(3)(b)3. 3. For any combination of the purposes under subd. 1. or 2.

66.1103(3)(c) (c) Enter into revenue agreements with eligible participants with respect to industrial projects.

66.1103(3)(d) (d) Mortgage all or part of the industrial project or assign the revenue agreements in favor of the holders of the bonds issued for the industrial project and in connection with the mortgage or assignment irrevocably waive any rights it would otherwise have to redeem the mortgaged premises in the event of foreclosure.

66.1103(3)(e) (e) Sell and convey the industrial project and site, including without limitation the sale and conveyance subject to a mortgage, for the price and at the time that the governing body determines, but no sale or conveyance of any industrial project or site may be made that impairs the rights or interests of the holders of any bonds issued for the industrial project.

66.1103(3)(f) (f) Finance an industrial project which is located entirely within the geographic limits of the municipality or county or some contiguous part of which is located within and some contiguous part outside the geographic limits of the municipality or county; or, finance an industrial project which is located entirely outside the geographic limits of the municipality or county, but only if the revenue agreement for the project also relates to another project of the same eligible participant, part of which is located within the geographic limits of the municipality or county. The power granted by this paragraph does not include the power to annex, tax, zone or exercise any other municipal or county power with respect to that part of the project located outside of the geographic limits of the municipality or county.

66.1103(3)(g) (g) Consent, whenever it deems it necessary or desirable in fulfillment of the purposes of this section, to a modification of a rate of interest, a time of payment of any installment of principal or interest or any other term of the revenue agreement, indenture or bonds.

66.1103(3)(h) (h) Provide for any type of insurance against any risk including, without limitation, insurance on the revenues to be derived pursuant to the revenue agreement or on the obligation to make payment of the principal of or interest on the bonds.

66.1103(4) (4) Bonds.

66.1103(4)(a)(a) Bonds issued by a municipality or county under this section are limited obligations of the municipality or county. The principal of and interest on the bonds are payable solely out of the revenues derived under the revenue agreement pertaining to the project to be financed by the bonds, or, if there is a default of the agreement and to the extent that the municipality or county provides in the proceedings of the governing body authorizing the bonds to be issued, out of any revenues derived from the sale, releasing or other disposition of the project, or out of any collateral securing the revenue agreement, or out of the proceeds of the sale of bonds. Bonds and interest coupons issued under this section are not an indebtedness of the municipality or county, within the meaning of any state constitutional provision or statutory limitation. Bonds and interest coupons issued under this section are not a charge against the municipality's or county's general credit or taxing powers or a pecuniary liability of the municipality or county or a redevelopment authority under s. 66.1333, including but not limited to:

66.1103(4)(a)1. 1. Liability for failure to investigate or negligence in the investigation of the financial position or prospects of an eligible participant, a user of a project or any other person or for failure to consider, or negligence concerning, the adequacy of terms of, or collateral security for, the bonds or any related agreement to protect interests of holders of the bonds; and

66.1103(4)(a)2. 2. Any liability in connection with the issuance or sale of bonds, for representations made, or for the performance of the obligation of any person who is a party to a related transaction or agreement except as specifically provided in this section or by an express provision of the bond or a related written agreement to which the municipality or county is a party.

66.1103(4)(b) (b) The limitation of liability provided by par. (a) (intro.) shall be plainly stated on the face of each bond.

66.1103(4)(c) (c) The bonds may be executed and delivered at any time; be in the form and denominations, without limitation as to the denomination of any bond, any other law to the contrary notwithstanding; be registered under s. 67.09; be payable in one or more installments and at such time, not exceeding 35 years from their date; be payable before maturity on the terms and conditions; be payable both with respect to principal and interest at the place in or out of this state; bear interest at the rate, either fixed or variable in accordance with the formula; be evidenced in the manner; and may contain other provisions not inconsistent with this section, as specified by the governing body.

66.1103(4)(d) (d) Unless otherwise expressly or implicitly provided in the proceedings of the governing body authorizing the bonds to be issued, bonds issued under this section are subject to the general provisions of law, not inconsistent with this section, respecting the authorization, execution and delivery of the bonds of the municipality or county.

66.1103(4)(e) (e) Bonds issued under this section may be sold at public or private sale in the manner, at the price and at the time determined by the governing body. The municipality or county may pay all expenses, premiums and commissions which the governing body considers necessary or advantageous in connection with the authorization, sale and issuance of the bonds.

66.1103(4)(f) (f) All bonds issued under the authority of this section, and all interest coupons applicable to the bonds, are negotiable instruments, even though they are payable solely from a specified source.

66.1103(4m) (4m) Job protection estimates.

66.1103(4m)(a)(a) A municipality or county may not enter into a revenue agreement with any person unless all of the following apply:

66.1103(4m)(a)1. 1. The person, at least 30 days prior to entering into the revenue agreement, has given a notice of intent to enter into the agreement, on a form prescribed under s. 238.11 (1), to the Wisconsin Economic Development Corporation and to any collective bargaining agent in this state with whom the person has a collective bargaining agreement.

66.1103(4m)(a)2. 2. The municipality or county has received an estimate issued under s. 238.11 (5), and the Wisconsin Economic Development Corporation has estimated whether the project which the municipality or county would finance under the revenue agreement is expected to eliminate, create, or maintain jobs on the project site and elsewhere in this state and the net number of jobs expected to be eliminated, created, or maintained as a result of the project.

66.1103(4m)(b) (b) Any revenue agreement which an eligible participant enters into with a municipality or county to finance a project shall require the eligible participant to submit to the Wisconsin Economic Development Corporation within 12 months after the project is completed or 2 years after a revenue bond is issued to finance the project, whichever is sooner, on a form prescribed under s. 238.11 (1), the net number of jobs eliminated, created, or maintained on the project site and elsewhere in this state as a result of the project.

66.1103(4m)(c) (c) Nothing in this subsection requires a person with whom a municipality or county has entered into a revenue agreement to satisfy an estimate under par. (a) 2.

66.1103(4s) (4s) Job shifting requirements.

66.1103(4s)(a)(a) In this subsection:

66.1103(4s)(a)1. 1. "Corporation" means the Wisconsin Economic Development Corporation.

66.1103(4s)(a)2. 2. "Employer" means an eligible participant, as defined in sub. (2) (c).

66.1103(4s)(a)3. 3. "Lost job" means an employment position with an employer that is eliminated at a site in this state other than a project site when the employer moves any part of its operation to a project site.

66.1103(4s)(a)4. 4. "New job" means an employment position with an employer that meets all of the following requirements:

66.1103(4s)(a)4.a. a. Is created at a project site when the employer moves any part of its operation to a project site from another site in this state.

66.1103(4s)(a)4.b. b. Increases the employer's total number of jobs at a project site after the construction of the project compared to the employer's total number of jobs at that project site before the construction of the project.

66.1103(4s)(a)4.c. c. Is created within one year after the construction of the project is completed.

66.1103(4s)(a)4.d. d. Is substantially similar in tasks performed and skills required as a lost job.

66.1103(4s)(a)4.e. e. Is not a construction job or other nonpermanent job at a project site that is required only during and because of the construction of the project.

66.1103(4s)(a)5. 5. "Project site" means the location of a project that is the subject of a revenue agreement.

66.1103(4s)(b) (b) A municipality or county may not enter into a revenue agreement with any employer that employs individuals in this state at a site other than a project site unless the employer certifies that the project is not expected to result in any lost jobs or the employer agrees to all of the following:

66.1103(4s)(b)1. 1. Notwithstanding sub. (6m), the employer shall offer employment at any new job first to persons who were formerly employed at lost jobs.

66.1103(4s)(b)2. 2. The offer of employment for the new job shall have compensation and benefit terms at least as favorable as those of the lost job.

66.1103(4s)(b)3. 3. The employer shall certify compliance with this subsection to the corporation, to the governing body of each municipality or county within which a lost job exists and to any collective bargaining agent in this state with which the employer has a collective bargaining agreement at the project site or at a site where a lost job exists.

66.1103(4s)(b)4. 4. The employer shall submit a report to the corporation every 3 months during the first year after the construction of the project is completed. The reports shall provide information about new jobs, lost jobs, and offers of employment made to persons who were formerly employed at lost jobs. The 4th report shall be the final report. The form and content of the reports shall be prescribed by the corporation under par. (d).

66.1103(4s)(c) (c) A determination of whether the job offer required under par. (b) is an offer of suitable work under s. 108.04 (8) may not take into consideration the requirements of this subsection. Whether the job offer is an offer of suitable work under ch. 108 may be determined only by the same standards and requirements that apply to any other job offer under ch. 108, including any standards relating to the relative location of the offered work and the location of the employee's domicile.

66.1103(4s)(d) (d) The corporation shall administer this subsection and shall prescribe forms for certification and reports under par. (b).

66.1103(5) (5) Pledge of revenues and proceedings for issuance of bonds.

66.1103(5)(a)(a) The principal of, and interest on, any bonds issued under this section shall be secured by a pledge of the revenues out of which the bonds are made payable. The bonds may, but need not, be secured by any one or more of the following:

66.1103(5)(a)1. 1. A real estate mortgage or a security interest covering all or any part of the project from which the revenues so pledged may be derived.

66.1103(5)(a)2. 2. A pledge of the revenue agreement; or

66.1103(5)(a)3. 3. An assignment of the revenue agreement and any security given for the revenue agreement.

66.1103(5)(b) (b) The proceedings under which the bonds are authorized to be issued under this section, and any indenture given to secure the bonds, may contain any agreements and provisions customarily contained in instruments securing bonds, including, but not limited to:

66.1103(5)(b)1. 1. Provisions respecting custody of the proceeds from the sale of the bonds including their investment and reinvestment until used to defray the cost of the project.

66.1103(5)(b)2. 2. Provisions respecting the fixing and collection of the proceeds under the revenue agreement pertaining to any project covered by the proceedings or indenture.

66.1103(5)(b)3. 3. The terms to be incorporated in the revenue agreement pertaining to the project.

66.1103(5)(b)4. 4. The maintenance and insurance of the project.

66.1103(5)(b)5. 5. The creation, maintenance, custody, investment and reinvestment and use of special funds from the revenues of the project.

66.1103(5)(b)6. 6. The rights and remedies available in case of a default to the bondholders or to any trustee for the bondholders.

66.1103(5)(c) (c) A municipality or county may provide that proceeds from the sale of bonds and special funds from the revenues of the project and any funds held in reserve or debt service funds shall be invested and reinvested in securities and other investments as provided in the proceedings under which the bonds are authorized to be issued. The municipality or county may also provide that the proceeds or funds or investments and the revenues derived pursuant to the revenue agreement shall be received, held and disbursed by one or more banks or trust companies located in or out of this state. A municipality or county may also provide that the project and improvements shall be constructed or installed by the municipality or county, the eligible participant or the eligible participant's designee or any one or more of them on real estate owned by the municipality or county, the eligible participant or the eligible participant's designee and that the bond proceeds shall be disbursed by the trustee bank or trust company during construction upon the estimate, order or certificate of the eligible participant or the eligible participant's designee. In making agreements or provisions under this paragraph, a municipality or county may not obligate itself, except with respect to the project and the application of the revenues from the project, and may not incur a pecuniary liability or a charge upon its general credit or against its taxing powers.

66.1103(5)(d) (d) The proceedings authorizing any bonds under this section, or any indenture securing the bonds, may provide that if there is a default in the payment of the principal of, or the interest on, the bonds or in the performance of any agreement contained in the proceedings or indenture, the payment and performance may be enforced by the appointment of a receiver with power to charge, collect and apply the revenues from the project in accordance with the proceedings or the provisions of the indenture.

66.1103(5)(e) (e) An indenture made under this section to secure bonds and which constitutes a lien on property may also provide that if there is a default in the payment of the bonds or a violation of any agreement contained in the indenture, it may be foreclosed and the collateral sold under proceedings in any manner permitted by law. The indenture may also provide that a trustee under or a pledgee or assignee of or the holder of any bonds secured by the indenture may become the purchaser at any foreclosure sale if that person is the highest bidder.

66.1103(5)(f) (f) The revenue agreement may include any provisions that the municipality or county considers appropriate to effect the financing of the project, including a provision for payments to be made in installments and the securing of the obligation for any payments by lien or security interest in the undertaking either senior or junior to, or ranking equally with, any lien, security interest or rights of others.

66.1103(6) (6) Determination of revenue payment.

66.1103(6)(a)(a) Before the execution of a revenue agreement with respect to a project, the governing body shall determine all of the following:

66.1103(6)(a)1. 1. The amount necessary in each year to pay the principal of, and the interest on, the bonds proposed to be issued to finance the project.

66.1103(6)(a)2. 2. The amount necessary to be paid each year into any reserve funds which the governing body deems advisable to establish in connection with the retirement of the proposed bonds and the maintenance of the project.

66.1103(6)(a)3. 3. Unless the terms of the revenue agreement provide that the eligible participant is obligated to provide for maintenance of the project and the carrying of all proper insurance with respect to the project, the estimated cost of maintaining the project in good repair and keeping it properly insured.

66.1103(6)(b) (b) The determination and findings of the governing body shall be embodied in the proceedings under which the proposed bonds are to be issued; but the amounts specified in par. (a) need not be expressed in dollars and cents in the revenue agreement and proceedings under which the bonds are authorized to be issued, but may be set forth in the form of a formula. Before the issuance of the bonds authorized by this section the municipality or county shall enter into a revenue agreement providing for payment to the municipality or county, or to the trustee for the account of the municipality or county, of those amounts, based upon the determination and findings, that will be sufficient to pay the principal of, and interest on, the bonds issued to finance the project; to build up and maintain any reserves considered advisable by the governing body, in connection with the project; and, unless the revenue agreement obligates the eligible participant to provide for the maintenance of and insurance on the project, to pay the costs of maintaining the project in good repair and keeping it properly insured.

66.1103(6)(c) (c) A governing body may not adopt an initial resolution authorizing issuance of bonds to finance a project specified under sub. (2) (k) 11. unless the governing body finds and states in the initial resolution that the project will significantly increase the number of persons traveling to the municipality or county for business or recreation. The statement shall be included in the public notice required under sub. (10) (b).

66.1103(6m) (6m) Notification of position openings. A municipality or county may not enter into a revenue agreement with any person who operates for profit unless that person has agreed to notify the department of workforce development and the local workforce development board established under 29 USC 2832, of any position to be filled in that municipality or county within one year after issuance of the revenue bonds. The person shall provide this notice at least 2 weeks before advertising the position. The notice required by this subsection does not affect the offer of employment requirements of sub. (4s).

66.1103(7) (7) Application of proceeds limited. The proceeds from the sale of bonds issued under this section may be applied only for the purpose for which the bonds were issued and if, for any reason, any portion of the proceeds are not needed for the purpose for which the bonds were issued, the unneeded portion of the proceeds shall be applied, directly or indirectly, to the payment of the principal or the interest on the bonds. The following costs may be financed as part of a bond issue:

66.1103(7)(a) (a) The actual cost of the construction of any part of a project which may be constructed including but not limited to, permit and license fees, preparation of cost estimates, feasibility studies, consultants, architects', engineers' and similar fees;

66.1103(7)(b) (b) The purchase price and installation cost of any part of a project that may be acquired by purchase;

66.1103(7)(c) (c) The costs of environmental studies and monitoring systems in connection with the industrial project;

66.1103(7)(d) (d) The costs of moving to the situs of the project property previously owned or leased by an eligible participant;

66.1103(7)(e) (e) The current fair market value of any real property and improvements thereto acquired as a part of the project and any costs directly related to such real property;

66.1103(7)(f) (f) The current fair market value of any personal property acquired as a part of the project;

66.1103(7)(g) (g) All expenses in connection with the authorization, sale and issuance of the bonds;

66.1103(7)(h) (h) The interest on the bonds, or on any debt which is replaced by the proceeds of the bonds, for a reasonable time prior to construction or acquisition, during construction or acquisition and for not exceeding 6 months after completion of construction or acquisition; and

66.1103(7)(i) (i) A reserve for payment of the principal of and interest on the bonds.

66.1103(7)(j) (j) The financing of the acquisition cost, incurred after the date of adoption of the initial resolution, of property acquired from an authorized developer which is substantially completed or under construction on July 25, 1980, and which is substantially unused prior to the acquisition, except the authorized developer may have leased the property prior to its acquisition, for a period not to exceed 2 years, for the purpose of deriving revenue from the property pending its sale.

66.1103(8) (8) Purchase. The municipality or county may, by or with the consent of the eligible participant, accept any bona fide offer to purchase the project which is sufficient to pay all the outstanding bonds, interest, taxes, special levies and other costs that have been incurred. The municipality or county may also, by or with the consent of the eligible participant, accept any bona fide offer to purchase any unimproved land which is a part of the project, if the purchase price is not less than the cost of the land to the municipality or county computed on a prorated basis and if the purchase price is applied directly or indirectly to the payment of the principal or interest on the bonds.

66.1103(9) (9) Payment of taxes. If an industrial project acquired by a municipality or county under this section is used by a private person as a lessee, sublessee or in any capacity other than owner, that person is subject to taxation in the same amount and to the same extent as if that person were the owner of the property. Taxes shall be assessed to the private person using the real property and collected in the same manner as taxes assessed to owners of real property. When due, the taxes constitute a debt due from the private person to the taxing unit and are recoverable as provided by law, and the unpaid taxes become a lien against the property with respect to which they were assessed, superior to all other liens, except a lien under s. 292.31 (8) (i) or 292.81, and shall be placed on the tax roll when there has been a conveyance of the property in the same manner as other taxes assessed against real property.

66.1103(10) (10) Procedure.

66.1103(10)(a)(a) An action required or permitted by this section to be taken by a governing body may be taken at any lawful meetings of the governing body. A simple majority of a quorum of the governing body is sufficient for the action under this section. The ayes and noes need not be taken with respect to the action and the action need not be officially read before adoption. Failure to publish an action under this section does not affect the validity of the action.

66.1103(10)(b) (b) Upon the adoption of an initial resolution under this section, public notice of the adoption shall be given to the electors of the municipality or county before the issuance of the bonds described in the resolution, by publication as a class 1 notice, under ch. 985. The notice need not set forth the full contents of the resolution, but shall state the maximum amount of the bonds; the name of the eligible participant; the purpose of the bonds; the net number of jobs which the project the municipality or county would finance with the bond issue is expected to eliminate, create or maintain on the project site and elsewhere in this state which is required to be shown by the proposed eligible participant on the form submitted under sub. (4m) (a) 1.; and that the resolution was adopted under this section. A form of the public notice shall be attached to the initial resolution. Prior to adoption of the initial resolution, the open meeting notice given to members of the public under s. 19.84 shall indicate that information with respect to the job impact of the project will be available at the time of consideration of the initial resolution. No other public notice of the authorization, issuance or sale of bonds under this section is required.

66.1103(10)(c) (c) A copy of the initial resolution together with a statement indicating when the public notice required under par. (b) was published shall be filed with the Wisconsin Economic Development Corporation within 20 days following publication of notice. Prior to the closing of the bond issue, the corporation may require additional information from the eligible participant or the municipality or county. After the closing of the bond issue, the corporation shall be notified of the closing date, any substantive changes made to documents previously filed with the corporation, and the principal amount of the financing.

66.1103(10)(d) (d) The governing body may issue bonds under this section without submitting the proposition to the electors of the municipality or county for approval unless within 30 days from the date of publication of notice of adoption of the initial resolution for the bonds, a petition conforming to the requirements of s. 8.40, signed by not less than 5% of the registered electors of the municipality or county, or, if there is no registration of electors in the municipality or county, by 10% of the number of electors of the municipality or county voting for the office of governor at the last general election as determined under s. 115.01 (13), is filed with the clerk of the municipality or county and as provided in s. 8.37 requesting a referendum upon the question of the issuance of the bonds. If a petition is filed, the bonds may not be issued until approved by a majority of the electors of the municipality or county voting on the referendum at a general or special election.

66.1103(10)(e) (e) Members of a governing body and officers and employees of a municipality or county are not personally liable on bonds and are not personally liable for any act or omission related to the authorization or issuance of bonds.

66.1103(10)(g) (g) Bonds may not be issued unless prior to adoption of an initial resolution a document which provides a good faith estimate of attorney fees which will be paid from bond proceeds is filed with the clerk of the municipality or county and the Wisconsin Economic Development Corporation.

66.1103(10)(h) (h) Bonds may not be issued unless prior to issuance all prerequisite conditions contained in the initial resolution are satisfied.

66.1103(11) (11) Certain laws not applicable.

66.1103(11)(a)(a) With respect to the enforcement of any construction lien or other lien under ch. 779 arising out of the construction of projects financed under this section, no deficiency judgment or judgment for costs may be entered against the municipality or county. Projects financed under this section are not public works, public improvements or public construction within the meaning of ss. 59.52 (29), 60.47, 61.54, 62.15, 779.14, 779.15 and 779.155 and contracts for the construction of the projects are not public contracts within the meaning of ss. 59.52 (29) and 66.0901 unless factors including municipal or county control over the costs, construction and operation of the project and the beneficial ownership of the project warrant the conclusion that they are public contracts.

66.1103(11)(b) (b)

66.1103(11)(b)1.1. Except as provided by subd. 2., construction work which is let by contract and which has an estimated cost exceeding $5,000 may be financed with bonds only if the contract is let to the lowest responsible bidder and proposals for the contract are advertised by publishing a class 2 notice under ch. 985.

66.1103(11)(b)1m. 1m. The contract shall include a clause prohibiting discrimination in employment and subcontracting. No facility constructed with industrial revenue bonds shall be used for any purpose which includes any act of employment discrimination as specified under s. 111.322.

66.1103(11)(b)2. 2. The governing body of a municipality or county may waive subd. 1. with respect to a particular project by adopting an ordinance or resolution containing a statement of the reasons for the waiver and a description of the project for which waiver is made and publishing it as a class 1 notice under ch. 985.

66.1103(12) (12) Validation of certain bonds and proceedings. Notwithstanding this section or any other law:

66.1103(12)(a) (a) In the absence of fraud, all bonds issued before July 25, 1980, purportedly under this section, and all proceedings taken purportedly under this section before that date for the authorization and issuance of those bonds or of bonds not yet issued, and the sale, execution and delivery of bonds issued before July 25, 1980, are validated, ratified, approved and confirmed, notwithstanding any lack of power, however patent, other than constitutional, of the issuing municipality or the governing body or municipal officer, to authorize and issue the bonds, or to sell, execute or deliver the bonds, and notwithstanding any defects or irregularities, however patent, other than constitutional, in the proceeding or in the sale, execution or delivery of bonds issued before July 25, 1980. All bonds issued before July 25, 1980, are binding, legal obligations in accordance with their terms.

66.1103(12)(b) (b) Any proceedings for the authorization and issuance of bonds under this section in process prior to July 25, 1980 may be continued under this section as in effect prior to July 25, 1980 or under this section as in effect on and after July 25, 1980 if the governing body so elects and the initial resolution is published or republished after July 25, 1980. All such continued proceedings are validated, ratified, approved and confirmed; and all bonds issued as a result of such proceedings are binding, legal obligations in accordance with their terms.

66.1103(13) (13) Cost of industrial project eligible for financing.

66.1103(13)(a)(a) In this subsection:

66.1103(13)(a)1. 1. "Placed into service" means having become a completed part of a facility which is in fact operational at the level of pollution control for which it was designed.

66.1103(13)(a)2. 2. "Substantially" refers to an expenditure of 15% or more of the financed cost of acquiring the property involved.

66.1103(13)(b) (b) This section may be used to finance all or part of the cost, tangible or intangible, whenever incurred, of providing an industrial project under this section, whether or not the industrial project is in existence on the date of adoption of the initial resolution or of issuance of the bonds; whether new or previously used; whether or not previously owned by the eligible participant, the eligible participant's designee or a party affiliated with either; and notwithstanding that this section was not in effect or did not permit the financing on the date of adoption of the resolution or at the time ownership was acquired, except as follows:

66.1103(13)(b)1. 1. No part of the costs of constructing or acquiring personal property owned by the eligible participant, the eligible participant's designee or a party affiliated with either at any time before the date of adoption of the initial resolution may be so financed except costs for:

66.1103(13)(b)1.a. a. Pollution control facilities which have not been placed into service on the date of adoption of the initial resolution; or

66.1103(13)(b)1.b. b. Personal property which will either be substantially reconstructed, rehabilitated, rebuilt or repaired in connection with the financing or which represents less than 10% of the entire financing. Personal property is considered owned only after 50% of the acquisition cost of the personal property has been paid and the property has been delivered and installed.

66.1103(13)(b)2. 2. No part of the costs of acquiring real property or of acquiring or constructing improvements to the real property may be so financed except costs:

66.1103(13)(b)2.a. a. For pollution control facilities which have not been placed into service on the date of adoption of the initial resolution;

66.1103(13)(b)2.b. b. For real property which will be substantially improved or rehabilitated in connection with the project or which represents less than 25% of the entire financing;

66.1103(13)(b)2.c. c. For acquiring improvements which will themselves be substantially improved or rehabilitated in connection with the project, which represent less than 25% of the entire financing, or the cost of which is less than 33% of the cost of the real property to which they are appurtenant which is also being acquired; or

66.1103(13)(b)2.d. d. As are incurred after the date of adoption of the initial resolution for constructing improvements.

66.1103 History History: 1973 c. 265; 1977 c. 28; 1979 c. 32 s. 92 (9); 1979 c. 34, 221, 350, 355; 1979 c. 361 s. 112; 1979 c. 362 ss. 3 to 12, 16, 17, 18; 1981 c. 314; 1983 a. 24, 27; 1983 a. 189 ss. 63 to 65, 329 (14); 1983 a. 207 s. 93 (8); 1983 a. 532 s. 36; 1985 a. 29, 222, 285; 1985 a. 297 s. 76; 1985 a. 299; 1987 a. 27; 1989 a. 192; 1991 a. 39, 316; 1993 a. 122, 124, 453; 1995 a. 27 ss. 9116 (5), 9130 (4); 1995 a. 201, 225, 227, 332; 1997 a. 3, 27, 35, 39; 1999 a. 9; 1999 a. 150 ss. 495 to 497; Stats. 1999 s. 66.1103; 1999 a. 182 s. 206; 2001 a. 30, 38, 103; 2009 a. 28, 112, 173, 401; 2011 a. 32, 214, 258.

66.1103 AnnotationThis section is constitutional. Hammermill Paper Co. v. La Plante, 58 Wis. 2d 32, 205 N.W.2d 784 (1973).

66.1103 Annotation Industrial development revenue bonding is not available for a project for a new automobile showroom, warehouse, and repair facility of a retail automobile dealership. 62 Atty. Gen. 141.

66.1103 Annotation Typical turnkey projects financed by industrial development revenue bonds under s. 66.521 [now s. 66.1103] are not subject to s. 66.293 (3) [now s. 66.0903 (3)], concerning prevailing wage rates. 63 Atty. Gen. 145.

66.1103 Annotation Sub. (11) does not require a municipality to obtain performance bonds for typical industrial revenue bond projects constructed by private industry. 64 Atty. Gen. 169.

66.1103 Annotation A chiropractic clinic may qualify for financing under this section. 70 Atty. Gen. 133.

66.1103 Annotation The financing of corporate expansion through industrial revenue bonds. Mulcahy, Guszkowski, 57 MLR 201.



66.1105 Tax increment law.

66.1105  Tax increment law.

66.1105(1)(1)  Short title. This section shall be known and may be cited as the "Tax Increment Law".

66.1105(2) (2) Definitions. In this section, unless a different intent clearly appears from the context:

66.1105(2)(ab) (ab) "Affordable housing" means housing that costs a household no more than 30 percent of the household's gross monthly income.

66.1105(2)(ae) (ae)

66.1105(2)(ae)1.1. "Blighted area" means any of the following:

66.1105(2)(ae)1.a. a. An area, including a slum area, in which the structures, buildings or improvements, which by reason of dilapidation, deterioration, age or obsolescence, inadequate provision for ventilation, light, air, sanitation, or open spaces, high density of population and overcrowding, or the existence of conditions which endanger life or property by fire and other causes, or any combination of these factors is conducive to ill health, transmission of disease, infant mortality, juvenile delinquency, or crime, and is detrimental to the public health, safety, morals or welfare.

66.1105(2)(ae)1.b. b. An area which is predominantly open and which consists primarily of an abandoned highway corridor, as defined in s. 66.1333 (2m) (a), or that consists of land upon which buildings or structures have been demolished and which because of obsolete platting, diversity of ownership, deterioration of structures or of site improvements, or otherwise, substantially impairs or arrests the sound growth of the community.

66.1105(2)(ae)2. 2. "Blighted area" does not include predominantly open land area that has been developed only for agricultural purposes.

66.1105(2)(am) (am) "Environmental pollution" has the meaning given in s. 299.01 (4).

66.1105(2)(bm) (bm) "Highway" has the meaning provided in s. 340.01 (22).

66.1105(2)(bq) (bq) "Household" means an individual and his or her spouse and all minor dependents.

66.1105(2)(c) (c) "Local legislative body" means the common council.

66.1105(2)(cm) (cm) "Mixed-use development" means development that contains a combination of industrial, commercial, or residential uses, except that lands proposed for newly platted residential use, as shown in the project plan, may not exceed 35 percent, by area, of the real property within the district.

66.1105(2)(d) (d) "Personal property" has the meaning prescribed in s. 70.04.

66.1105(2)(e) (e) "Planning commission" means a plan commission created under s. 62.23, a board of public land commissioners if the city has no plan commission, or a city plan committee of the local legislative body, if the city has neither a commission nor a board.

66.1105(2)(f) (f)

66.1105(2)(f)1.1. "Project costs" mean any expenditures made or estimated to be made or monetary obligations incurred or estimated to be incurred by the city which are listed in a project plan as costs of public works or improvements within a tax incremental district or, to the extent provided in subds. 1. k., 1. m., and 1. n., without the district, plus any incidental costs, diminished by any income, special assessments, or other revenues, including user fees or charges, other than tax increments, received or reasonably expected to be received by the city in connection with the implementation of the plan. For any tax incremental district for which a project plan is approved on or after July 31, 1981, only a proportionate share of the costs permitted under this subdivision may be included as project costs to the extent that they benefit the tax incremental district. To the extent the costs benefit the municipality outside the tax incremental district, a proportionate share of the cost is not a project cost. "Project costs" include:

66.1105(2)(f)1.a. a. Capital costs including, but not limited to, the actual costs of the construction of public works or improvements, new buildings, structures, and fixtures; the demolition, alteration, remodeling, repair or reconstruction of existing buildings, structures and fixtures other than the demolition of listed properties as defined in s. 44.31 (4); the acquisition of equipment to service the district; the removal or containment of, or the restoration of soil or groundwater affected by, environmental pollution; and the clearing and grading of land.

66.1105(2)(f)1.b. b. Financing costs, including, but not limited to, all interest paid to holders of evidences of indebtedness issued to pay for project costs and any premium paid over the principal amount of the obligations because of the redemption of the obligations prior to maturity.

66.1105(2)(f)1.c. c. Real property assembly costs, meaning any deficit incurred resulting from the sale or lease as lessor by the city of real or personal property within a tax incremental district for consideration which is less than its cost to the city.

66.1105(2)(f)1.d. d. Professional service costs, including, but not limited to, those costs incurred for architectural, planning, engineering, and legal advice and services.

66.1105(2)(f)1.e. e. Imputed administrative costs, including, but not limited to, reasonable charges for the time spent by city employees in connection with the implementation of a project plan.

66.1105(2)(f)1.f. f. Relocation costs, including, but not limited to, those relocation payments made following condemnation under ss. 32.19 and 32.195.

66.1105(2)(f)1.g. g. Organizational costs, including, but not limited to, the costs of conducting environmental impact and other studies and the costs of informing the public with respect to the creation of tax incremental districts and the implementation of project plans.

66.1105(2)(f)1.h. h. The amount of any contributions made under s. 66.1333 (13) in connection with the implementation of the project plan.

66.1105(2)(f)1.i. i. Payments made, in the discretion of the local legislative body, which are found to be necessary or convenient to the creation of tax incremental districts or the implementation of project plans, including payments made to a town that relate to property taxes levied on territory to be included in a tax incremental district as described in sub. (4) (gm) 1.

66.1105(2)(f)1.j. j. That portion of costs related to the construction or alteration of sewerage treatment plants, water treatment plants or other environmental protection devices, storm or sanitary sewer lines, water lines, or amenities on streets or the rebuilding or expansion of streets the construction, alteration, rebuilding or expansion of which is necessitated by the project plan for a district and is within the district.

66.1105(2)(f)1.k. k. That portion of costs related to the construction or alteration of sewerage treatment plants, water treatment plants or other environmental protection devices, storm or sanitary sewer lines, water lines, or amenities on streets outside the district if the construction, alteration, rebuilding or expansion is necessitated by the project plan for a district, and if at the time the construction, alteration, rebuilding or expansion begins there are improvements of the kinds named in this subdivision on the land outside the district in respect to which the costs are to be incurred.

66.1105(2)(f)1.L. L. Costs for the removal, or containment, of lead contamination in buildings or infrastructure if the city declares that such lead contamination is a public health concern.

66.1105(2)(f)1.m. m. With regard to a tax incremental district that is located in a city to which sub. (6) (d) applies and about which a finding has been made that not less than 50 percent, by area, of the real property within the district is a blighted area, project costs incurred for territory that is located within a one-half mile radius of the district's boundaries.

66.1105(2)(f)1.n. n. With regard to a tax incremental district that is located anywhere other than a city to which sub. (6) (d) applies, and subject to sub. (4m) (d), project costs incurred for territory that is located within a one-half mile radius of the district's boundaries and within the city that created the district.

66.1105(2)(f)2. 2. Notwithstanding subd. 1., none of the following may be included as project costs for any tax incremental district for which a project plan is approved on or after July 31, 1981:

66.1105(2)(f)2.a. a. The cost of constructing or expanding administrative buildings, police and fire buildings, libraries, community and recreational buildings and school buildings, unless the administrative buildings, police and fire buildings, libraries and community and recreational buildings were damaged or destroyed before January 1, 1997, by a natural disaster.

66.1105(2)(f)2.b. b. The cost of constructing or expanding any facility, if the city generally finances similar facilities only with utility user fees.

66.1105(2)(f)2.c. c. General government operating expenses, unrelated to the planning or development of a tax incremental district.

66.1105(2)(f)2.d. d. Cash grants made by the city to owners, lessees, or developers of land that is located within the tax incremental district unless the grant recipient has signed a development agreement with the city, a copy of which shall be sent to the appropriate joint review board or, if that joint review board has been dissolved, retained by the city in the official records for that tax incremental district.

66.1105(2)(f)3. 3. Notwithstanding subd. 1., project costs may include any expenditures made or estimated to be made or monetary obligations incurred or estimated to be incurred by the city for newly platted residential development only for any tax incremental district for which a project plan is approved before September 30, 1995, or for a mixed-use development tax incremental district to which one of the following applies:

66.1105(2)(f)3.a. a. The density of the residential housing is at least 3 units per acre.

66.1105(2)(f)3.b. b. The residential housing is located in a conservation subdivision, as defined in s. 66.1027 (1) (a).

66.1105(2)(f)3.c. c. The residential housing is located in a traditional neighborhood development, as defined in s. 66.1027 (1) (c).

66.1105(2)(g) (g) "Project plan" means the properly approved plan for the development or redevelopment of a tax incremental district, including all properly approved amendments thereto.

66.1105(2)(h) (h) "Real property" has the meaning prescribed in s. 70.03.

66.1105(2)(i) (i) "Tax increment" means that amount obtained by multiplying the total county, city, school and other local general property taxes levied on all taxable property within a tax incremental district in a year by a fraction having as a numerator the value increment for that year in the district and as a denominator that year's equalized value of all taxable property in the district. In any year, a tax increment is "positive" if the value increment is positive; it is "negative" if the value increment is negative.

66.1105(2)(j) (j) "Tax incremental base" means the aggregate value, as equalized by the department of revenue, of all taxable property located within a tax incremental district on the date as of which the district is created, determined as provided in sub. (5) (b). The base of districts created before October 1, 1980, does not include the value of property exempted under s. 70.111 (17).

66.1105(2)(k) (k)

66.1105(2)(k)1.1. "Tax incremental district" means a contiguous geographic area within a city defined and created by resolution of the local legislative body, consisting solely of whole units of property as are assessed for general property tax purposes, other than railroad rights-of-way, rivers or highways. Railroad rights-of-way, rivers or highways may be included in a tax incremental district only if they are continuously bounded on either side, or on both sides, by whole units of property as are assessed for general property tax purposes which are in the tax incremental district. "Tax incremental district" does not include any area identified as a wetland on a map under s. 23.32, except for an area identified on such a map that has been converted in compliance with state law so that it is no longer a wetland and except as provided in subd. 2.

66.1105(2)(k)2. 2. For an area that is identified as a wetland on a map under s. 23.32 and that is within the boundaries of a tax incremental district or is part of a tax incremental district parcel, the area shall be considered part of the tax incremental district for determining the applicability of exemptions from or compliance with water quality standards that are applicable to wetlands.

66.1105(2)(L) (L) "Taxable property" means all real and personal taxable property located in a tax incremental district.

66.1105(2)(m) (m) "Value increment" means the equalized value of all taxable property in a tax incremental district in any year minus the tax incremental base. In any year "value increment" is positive if the tax incremental base is less than the aggregate value of taxable property as equalized by the department of revenue; it is negative if that base exceeds that aggregate value.

66.1105(3) (3) Powers of cities. In addition to any other powers conferred by law, a city may exercise any powers necessary and convenient to carry out the purposes of this section, including the power to:

66.1105(3)(a) (a) Create tax incremental districts and define the boundaries of the districts;

66.1105(3)(b) (b) Cause project plans to be prepared, approve the plans, and implement the provisions and effectuate the purposes of the plans;

66.1105(3)(c) (c) Issue tax incremental bonds and notes;

66.1105(3)(d) (d) Deposit moneys into the special fund of any tax incremental district; or

66.1105(3)(e) (e) Enter into any contracts or agreements, including agreements with bondholders, determined by the local legislative body to be necessary or convenient to implement the provisions and effectuate the purposes of project plans. The contracts or agreements may include conditions, restrictions, or covenants which either run with the land or which otherwise regulate the use of land.

66.1105(3)(f) (f) Designate, by ordinance or resolution, the local housing authority, the local redevelopmental authority, or both jointly, or the local community development authority, as agent of the city, to perform all acts, except the development of the master plan of the city, which are otherwise performed by the planning commission under this section and s. 66.1337.

66.1105(3)(g) (g) Create a standing joint review board that may remain in existence for the entire time that any tax incremental district exists in the city. All of the provisions that apply to a joint review board that is convened under sub. (4m) (a) apply to a standing joint review board that is created under this paragraph. A city may disband a joint review board that is created under this paragraph at any time.

66.1105(4) (4) Creation of tax incremental districts and approval of project plans. In order to implement the provisions of this section, the following steps and plans are required:

66.1105(4)(a) (a) Holding of a public hearing by the planning commission at which interested parties are afforded a reasonable opportunity to express their views on the proposed creation of a tax incremental district and the proposed boundaries of the district. Notice of the hearing shall be published as a class 2 notice, under ch. 985. Before publication, a copy of the notice shall be sent by first class mail to the chief executive officer or administrator of all local governmental entities having the power to levy taxes on property located within the proposed district and to the school board of any school district which includes property located within the proposed district. For a county with no chief executive officer or administrator, notice shall be sent to the county board chairperson.

66.1105(4)(b) (b) Designation by the planning commission of the boundaries of a tax incremental district recommended by it and submission of the recommendation to the local legislative body.

66.1105(4)(c) (c) Identification of the specific property to be included under par. (gm) 4. as blighted or in need of rehabilitation or conservation work. Owners of the property identified shall be notified of the proposed finding and the date of the hearing to be held under par. (e) at least 15 days prior to the date of the hearing. In cities with a redevelopment authority under s. 66.1333, the notification required under this paragraph may be provided with the notice required under s. 66.1333 (6) (b) 3., if the notice is transmitted at least 15 days prior to the date of the hearing to be held under par. (e).

66.1105(4)(d) (d) Preparation and adoption by the planning commission of a proposed project plan for each tax incremental district.

66.1105(4)(e) (e) At least 14 days before adopting a resolution under par. (gm), holding of a public hearing by the planning commission at which interested parties are afforded a reasonable opportunity to express their views on the proposed project plan. The hearing may be held in conjunction with the hearing provided for in par. (a). If the city anticipates that the proposed project plan's project costs may include cash grants made by the city to owners, lessees, or developers of land that is located within the tax incremental district, the hearing notice shall contain a statement to that effect. Notice of the hearing shall be published as a class 2 notice, under ch. 985. The notice shall include a statement advising that a copy of the proposed project plan will be provided on request. Before publication, a copy of the notice shall be sent by 1st class mail to the chief executive officer or administrator of all local governmental entities having the power to levy taxes on property within the district and to the school board of any school district which includes property located within the proposed district. For a county with no chief executive officer or administrator, notice shall be sent to the county board chairperson.

66.1105(4)(f) (f) Adoption by the planning commission of a project plan for each tax incremental district and submission of the plan to the local legislative body. The plan shall include a statement listing the kind, number and location of all proposed public works or improvements within the district or, to the extent provided in sub. (2) (f) 1. k. and 1. n., outside the district, an economic feasibility study, a detailed list of estimated project costs, and a description of the methods of financing all estimated project costs and the time when the related costs or monetary obligations are to be incurred. The plan shall also include a map showing existing uses and conditions of real property in the district; a map showing proposed improvements and uses in the district; proposed changes of zoning ordinances, master plan, if any, map, building codes and city ordinances; a list of estimated nonproject costs; and a statement of the proposed method for the relocation of any persons to be displaced. The plan shall indicate how creation of the tax incremental district promotes the orderly development of the city. The city shall include in the plan an opinion of the city attorney or of an attorney retained by the city advising whether the plan is complete and complies with this section.

66.1105(4)(g) (g) Approval by the local legislative body of a project plan prior to or concurrent with the adoption of a resolution under par. (gm). The approval shall be by resolution which contains findings that the plan is feasible and in conformity with the master plan, if any, of the city.

66.1105(4)(gm) (gm) Adoption by the local legislative body of a resolution which:

66.1105(4)(gm)1. 1. Describes the boundaries, which may, but need not, be the same as those recommended by the planning commission, of a tax incremental district with sufficient definiteness to identify with ordinary and reasonable certainty the territory included in the district. The boundaries of the tax incremental district may not include any annexed territory that was not within the boundaries of the city on January 1, 2004, unless at least 3 years have elapsed since the territory was annexed by the city, unless the city enters into a cooperative plan boundary agreement, under s. 66.0301 (6) or 66.0307, with the town from which the territory was annexed, or unless the city and town enter into another kind of agreement relating to the annexation except that, notwithstanding these conditions, the city may include territory that was not within the boundaries of the city on January 1, 2004, if the city pledges to pay the town an amount equal to the property taxes levied on the territory by the town at the time of the annexation for each of the next 5 years. If, as the result of a pledge by the city to pay the town an amount equal to the property taxes levied on the territory by the town at the time of the annexation for each of the next 5 years, the city includes territory in a tax incremental district that was not within the boundaries of the city on January 1, 2004, the city's pledge is enforceable by the town from which the territory was annexed. The boundaries shall include only those whole units of property as are assessed for general property tax purposes. Property standing vacant for an entire 7-year period immediately preceding adoption of the resolution creating a tax incremental district may not comprise more than 25 percent of the area in the tax incremental district, unless the tax incremental district is suitable under subd. 4. a. for either industrial sites or mixed use development and the local legislative body implements an approved project plan to promote industrial development within the meaning of s. 66.1101 if the district has been designated as suitable for industrial sites, or mixed-use development if the district has been designated as suitable for mixed-use development. In this subdivision, "vacant property" includes property where the fair market value or replacement cost value of structural improvements on the parcel is less than the fair market value of the land. In this subdivision, "vacant property" does not include property acquired by the local legislative body under ch. 32, property included within the abandoned Park East freeway corridor or the abandoned Park West freeway corridor in Milwaukee County, or property that is contaminated by environmental pollution, as defined in s. 66.1106 (1) (d).

66.1105(4)(gm)2. 2. Creates the district as of a date provided in the resolution. If the resolution is adopted during the period between January 2 and September 30, then the date shall be the next preceding January 1. If the resolution is adopted during the period between October 1 and December 31, then the date shall be the next subsequent January 1. If the resolution is adopted on January 1, the district is created on that January 1.

66.1105(4)(gm)3. 3. Assigns a name to the district for identification purposes. The first district created shall be known as "Tax Incremental District Number One, City of ...." and the first district created under sub. (18) shall be known as "Multijurisdictional District Number One, City of ...". Each subsequently created district shall be assigned the next consecutive number.

66.1105(4)(gm)4. 4. Contains findings that:

66.1105(4)(gm)4.a. a. Not less than 50%, by area, of the real property within the district is at least one of the following: a blighted area; in need of rehabilitation or conservation work, as defined in s. 66.1337 (2m) (a); suitable for industrial sites within the meaning of s. 66.1101 and has been zoned for industrial use; or suitable for mixed-use development; and

66.1105(4)(gm)4.b. b. The improvement of the area is likely to enhance significantly the value of substantially all of the other real property in the district. It is not necessary to identify the specific parcels meeting the criteria; and

66.1105(4)(gm)4.bm. bm. The project costs relate directly to eliminating blight, directly serve to rehabilitate or conserve the area or directly serve to promote industrial development, consistent with the purpose for which the tax incremental district is created under subd. 4. a.; and

66.1105(4)(gm)4.c. c. Except as provided in subs. (10) (c), (16) (d), (17), and (18) (c) 3., the equalized value of taxable property of the district plus the value increment of all existing districts does not exceed 12 percent of the total equalized value of taxable property within the city. In determining the equalized value of taxable property under this subd. 4. c. or sub. (17) (c), the department of revenue shall base its calculations on the most recent equalized value of taxable property of the district that is reported under s. 70.57 (1m) before the date on which the resolution under this paragraph is adopted. If the department of revenue determines that a local legislative body exceeds the 12 percent limit described in this subd. 4. c. or sub. (17) (c), the department shall notify the city of its noncompliance, in writing, not later than December 31 of the year in which the department receives the completed application or amendment forms described in sub. (5) (b).

66.1105(4)(gm)5. 5. Confirms that any real property within the district that is found suitable for industrial sites and is zoned for industrial use under subd. 4. a. will remain zoned for industrial use for the life of the tax incremental district.

66.1105(4)(gm)6. 6. Declares that the district is a blighted area district, a rehabilitation or conservation district, an industrial district, or a mixed-use district based on the identification and classification of the property included within the district under par. (c) and subd. 4. a. If the district is not exclusively blighted, rehabilitation or conservation, industrial, or mixed use, the declaration under this subdivision shall be based on which classification is predominant with regard to the area described in subd. 4. a.

66.1105(4)(gs) (gs) Review by a joint review board, acting under sub. (4m), that results in its approval of the resolution under par. (gm).

66.1105(4)(h) (h)

66.1105(4)(h)1.1. Subject to subds. 2., 4., 5., and 6., the planning commission may, by resolution, adopt an amendment to a project plan. The amendment is subject to approval by the local legislative body and approval requires the same findings as provided in par. (g) and, if the amendment adds territory to a district under subd. 2., approval also requires the same findings as provided in par. (gm) 4. c. Any amendment to a project plan is also subject to review by a joint review board, acting under sub. (4m). Adoption of an amendment to a project plan shall be preceded by a public hearing held by the plan commission at which interested parties shall be afforded a reasonable opportunity to express their views on the amendment. Notice of the hearing shall be published as a class 2 notice, under ch. 985. The notice shall include a statement of the purpose and cost of the amendment and shall advise that a copy of the amendment will be provided on request. Before publication, a copy of the notice shall be sent by 1st class mail to the chief executive officer or administrator of all local governmental entities having the power to levy taxes on property within the district and to the school board of any school district which includes property located within the proposed district. For a county with no chief executive officer or administrator, this notice shall be sent to the county board chairperson.

66.1105(4)(h)2. 2. Except as provided in subds. 4., 5., 7., 8., 9., and 10., the planning commission may adopt an amendment to a project plan under subd. 1. to modify the district's boundaries, not more than 4 times during the district's existence, by subtracting territory from the district in a way that does not remove contiguity from the district or by adding territory to the district that is contiguous to the district and that is served by public works or improvements that were created as part of the district's project plan. A single amendment to a project plan that both adds and subtracts territory shall be counted under this subdivision as one amendment of a project plan.

66.1105(4)(h)4. 4. With regard to a village that has a population of less than 10,000, was incorporated in 1914 and is located in a county that has a population of less than 25,000 and that contains a portion of the Yellow River and the Chequamegon Waters Flowage, not more than once during the 11 years after the tax incremental district is created, the planning commission may adopt an amendment to a project plan under subd. 1. to modify the district's boundaries by adding territory to the district that is contiguous to the district and that is to be served by public works or improvements that were created as part of the district's project plan. Expenditures for project costs that are incurred because of an amendment to a project plan to which this subdivision applies may be made for not more than 5 years after the date on which the local legislative body adopts a resolution amending the project plan.

66.1105(4)(h)5. 5. With regard to a city that has a population of at least 80,000 that was incorporated in 1850 and that is in a county with a population of less than 175,000 that is adjacent to one of the Great Lakes, the planning commission may adopt an amendment to a project plan under subd. 1. to modify the district's boundaries by adding territory to the district that is contiguous to the district and that is served by public works or improvements that were created as part of the district's project plan not more than once during the expenditure period specified in sub. (6) (am) 1. for a district that is located in a city to which sub. (6) (d) applies, except that in no case may expenditures for project costs that are incurred because of an amendment to a project plan that is authorized under this subdivision be made later than 17 years after the district is created. This subdivision does not apply to a tax incremental district that is created after January 1, 2004.

66.1105(4)(h)6. 6. Notwithstanding subd. 1., a project plan shall be considered to have been amended, without compliance with any of the procedures required under subd. 1., if the only change to the project plan is the extension of the period during which expenditures may be made under sub. (6) (am) 1., as authorized under that subdivision by a provision of state law that takes effect after a tax incremental district's project plan is first adopted under par. (f).

66.1105(4)(h)7. 7. If the department of revenue, acting under sub. (5) (dm), makes a determination that any of the conditions listed in sub. (5) (de) apply, a planning commission may amend its project plan to ensure that, with regard to that mixed-use district, the percentage of lands proposed for newly platted residential use does not exceed the percentage specified in sub. (2) (cm), or that at least one of the conditions specified in sub. (2) (f) 3. a. to c. applies, even if such an amendment to a project plan would exceed the number of amendments allowed under subd. 2.

66.1105(4)(h)8. 8. Notwithstanding the limitation in subd. 2., the planning commission in the village of Pleasant Prairie may adopt an amendment to a project plan under subd. 1. to modify the boundaries of tax incremental district number 2 not more than 6 times during the district's existence. A single amendment to a project plan that both adds and subtracts territory shall be counted under this subdivision as one amendment of a project plan.

66.1105(4)(h)9. 9. Notwithstanding the limitation in subd. 2., the planning commission in the city of Middleton may adopt an amendment to a project plan under subd. 1. to modify the boundaries of Tax Incremental District Number 3 not more than 7 times during the district's existence. A single amendment to a project plan that both adds and subtracts territory shall be counted under this subdivision as one amendment of a project plan.

66.1105(4)(h)10. 10. Notwithstanding the limitation in subd. 2., the planning commission in the city of Wausau may adopt an amendment to a project plan under subd. 1. to modify the boundaries of Tax Incremental District Number 3 not more than 5 times during the district's existence. A single amendment to a project plan that both adds and subtracts territory shall be counted under this subdivision as one amendment of a project plan.

66.1105(4)(i) (i) The local legislative body shall provide the joint review board with the following information and projections:

66.1105(4)(i)1. 1. The specific items that constitute the project costs, the total dollar amount of these project costs to be paid with the tax increments, and the amount of tax increments to be generated over the life of the tax incremental district.

66.1105(4)(i)2. 2. The amount of the value increment when the project costs in subd. 1. are paid in full and the tax incremental district is terminated.

66.1105(4)(i)3. 3. The reasons why the project costs in subd. 1. may not or should not be paid by the owners of property that benefits by improvements within the tax incremental district.

66.1105(4)(i)4. 4. The share of the projected tax increments in subd. 1. estimated to be paid by the owners of taxable property in each of the taxing jurisdictions overlying the tax incremental district.

66.1105(4)(i)5. 5. The benefits that the owners of taxable property in the overlying taxing jurisdictions will receive to compensate them for their share of the projected tax increments in subd. 4.

66.1105(4)(k) (k) Calculation by the local assessor of the value of all tax-exempt city-owned property, except property described in sub. (5) (bm), in the proposed tax incremental district, as of the day of the district's creation. This information shall be sent to the department of revenue for inclusion in the tax incremental district's initial tax incremental base under sub. (5) (b).

66.1105(4e) (4e) Distressed, or severely distressed, tax incremental districts.

66.1105(4e)(a)(a) Before October 1, 2015, and subject to par. (am) and the limitations in this subsection, a city may designate a tax incremental district that it created before October 1, 2008, as a distressed or severely distressed tax incremental district if all of the following occur or apply:

66.1105(4e)(a)1. 1. The local legislative body adopts a resolution finding that its project costs incurred, with regard to the tax incremental district, exceed the amount of revenues from all sources that the city expects the district to generate to pay off such project costs during the life of the district.

66.1105(4e)(a)2. 2. The clerk of the local legislative body certifies the resolution and forwards a copy of the certified resolution and a copy of all of the financial data that the local legislative body used in the adoption process under subd. 1. to the department of revenue and the joint review board.

66.1105(4e)(a)3. 3. Subject to par. (e), the planning commission amends the district's project plan under sub. (4) (h) 1. to reflect the district's distressed status.

66.1105(4e)(a)5. 5. Except as provided in subd. 3., the local legislative body has not approved an amendment to the tax incremental district's project plan after October 1, 2009.

66.1105(4e)(am) (am) To be designated as a severely distressed tax incremental district under par. (a), a district must meet all of the conditions under par. (a) and its value increment in any year must have declined at least 25 percent from the district's highest value increment determined by the department of revenue over the course of the district's life. The joint review board may request that the department of revenue certify that a district meets the decline in value increment percentage described in this paragraph.

66.1105(4e)(b) (b)

66.1105(4e)(b)1.1. Adoption of a resolution under par. (a) 1. shall be preceded by a public hearing held by the common council at which interested parties shall be afforded a reasonable opportunity to express their views on the proposed designation of a distressed, or severely distressed, tax incremental district. Notice of the hearing shall be published as a class 2 notice under ch. 985. The notice shall describe the resolution and shall advise that a copy of the resolution will be provided on request. The notice shall also explain that the life of a distressed tax incremental district may be extended, that it may receive excess tax increments from a donor district, and that the life of the donor district may be extended to provide such increments. Before publication, a copy of the notice shall be sent by 1st class mail to the chief executive officer or administrator of all local governmental entities having the power to levy taxes on property within the district and to the school board of any school district that includes property located within the proposed district. For a county with no chief executive officer or administrator, this notice shall be sent to the county board chairperson.

66.1105(4e)(b)2. 2. Following receipt of the resolution and the financial data under par. (a) 2., the joint review board shall evaluate the resolution and data to determine whether the designation of the district as a distressed, or severely distressed, district or the sharing of tax increments by a donor district with the distressed, or severely distressed, district is likely to enhance the ability of the city to pay its project costs related to the district within the time specified in par. (d) 2. The joint review board may approve or deny the designation and shall send a written copy of its findings to the common council.

66.1105(4e)(b)3. 3. A resolution adopted under par. (a) 1. may not take effect unless the joint review board approves, by resolution, the designation under subd. 2. The joint review board shall approve or deny the designation within 30 days after receiving the resolution under subd. 2.

66.1105(4e)(c) (c) If the department of revenue prescribes any forms that the city clerk must complete as part of the designation of a distressed, or severely distressed, tax incremental district, the clerk shall submit the forms to the department on or before December 31 of the year the district is designated as distressed, or severely distressed.

66.1105(4e)(d) (d)

66.1105(4e)(d)1.1. Notwithstanding the time limits for the allocation of positive tax increments under sub. (6) (a), but subject to sub. (6) (a) 1., and notwithstanding the requirement under sub. (6) (f) 1. b., the department of revenue shall allocate positive tax increments for up to 10 years after a district would otherwise be required to terminate, if the district is designated as a distressed district under this subsection, or up to 40 years after the district is created, if the district is designated as a severely distressed district under this subsection.

66.1105(4e)(d)2. 2. Notwithstanding the time limits for termination under sub. (7) (ak) to (at), but subject to sub. (7) (a) and (b), a district may remain in existence for up to 10 years after the district would otherwise be required to terminate, if the district is designated as a distressed district under this subsection, or up to 40 years after the district is created, if the district is designated as a severely distressed district under this subsection.

66.1105(4e)(d)3. 3. Notwithstanding the time limits and other provisions for termination under sub. (7), a donor tax incremental district under sub. (6) (d), (dm), (e), and (f) may share tax increments with a distressed, or severely distressed, district until the earlier of the following occurs:

66.1105(4e)(d)3.a. a. The distressed, or severely distressed, district terminates under sub. (7) (a), (au), or (b).

66.1105(4e)(d)3.b. b. Following its creation, the donor district has existed for 10 years after the district would otherwise be required to terminate, if the district is sharing its increment with a district designated as a distressed district under this subsection, or until the donor district has been in existence for 40 years, if the district is sharing its increment with a district designated as a severely distressed district under this subsection.

66.1105(4e)(e) (e) A distressed, or severely distressed, tax incremental district may not do any of the following:

66.1105(4e)(e)1. 1. Amend its project plan to add any new project costs.

66.1105(4e)(e)2. 2. Become part of a district with overlapping boundaries under sub. (10).

66.1105(4e)(e)3. 3. Expend any funds outside of the tax incremental district's boundaries.

66.1105(4e)(e)4. 4. Add any territory to the district under sub. (4) (h) 2.

66.1105(4e)(e)5. 5. Become a donor district under sub. (6) (d), (dm), (e), or (f).

66.1105(4e)(e)6. 6. Make any expenditures after its expenditure period, as determined before its designation as a distressed, or severely distressed, district expires.

66.1105(4e)(f) (f) If the joint review board approves a designation under par. (b) 3., the department of revenue shall certify the district as a distressed, or severely distressed, tax incremental district and shall send a copy of the certification to the city and to all overlying taxation jurisdictions. The department may impose a fee of $500 on a city for each district in the city that is so designated, for the additional costs incurred by the department in administering such a district.

66.1105(4e)(g) (g) If any tax increments allocated to a distressed, or severely distressed, tax incremental district under this subsection exceed the amount needed to meet the distressed, or severely distressed, district's annual expenditures identified in its existing project plan, the excess amount shall be used to retire any outstanding debt obligations of the district or to establish a reserve fund that may be used only to retire outstanding debt obligations of the distressed, or severely distressed, district.

66.1105(4m) (4m) Joint review board.

66.1105(4m)(a)(a) Any city that seeks to create a tax incremental district, amend a project plan, or incur project costs as described in sub. (2) (f) 1. n. for an area that is outside of a district's boundaries, shall convene a temporary joint review board under this paragraph, or a standing joint review board under sub. (3) (g), to review the proposal. Except as provided in par. (am) and (as), and subject to par. (ae), the board shall consist of one representative chosen by the school district that has power to levy taxes on the property within the tax incremental district, one representative chosen by the technical college district that has power to levy taxes on the property within the tax incremental district, one representative chosen by the county that has power to levy taxes on the property within the tax incremental district, one representative chosen by the city, and one public member. If more than one school district, more than one union high school district, more than one elementary school district, more than one technical college district or more than one county has the power to levy taxes on the property within the tax incremental district, the unit in which is located property of the tax incremental district that has the greatest value shall choose that representative to the board. The public member and the board's chairperson shall be selected by a majority of the other board members before the public hearing under sub. (4) (a) or (h) 1. is held. All board members shall be appointed and the first board meeting held within 14 days after the notice is published under sub. (4) (a) or (h) 1. Additional meetings of the board shall be held upon the call of any member. The city that seeks to create the tax incremental district, amend its project plan, or make or incur an expenditure as described in sub. (2) (f) 1. n. for an area that is outside of a district's boundaries shall provide administrative support for the board. By majority vote, the board may disband following approval or rejection of the proposal, unless the board is a standing board that is created by the city under sub. (3) (g).

66.1105(4m)(ae) (ae)

66.1105(4m)(ae)1.1. A representative chosen by a school district under par. (a), (am), or (as) shall be the president of the school board, or his or her designee. If the school board president appoints a designee, he or she shall give preference to the school district's finance director or another person with knowledge of local government finances.

66.1105(4m)(ae)2. 2. The representative chosen by the county under par. (a) or (as) shall be the county executive or, if the county does not have a county executive, the chairperson of the county board, or the executive's or chairperson's designee. If the county executive or county board chairperson appoints a designee, he or she shall give preference to the county treasurer or another person with knowledge of local government finances.

66.1105(4m)(ae)3. 3. The representative chosen by the city under par. (a) or (as) shall be the mayor, or city manager, or his or her designee. If the mayor or city manager appoints a designee, he or she shall give preference to the person in charge of administering the city's economic development programs, the city treasurer, or another person with knowledge of local government finances.

66.1105(4m)(ae)4. 4. The representative chosen by the technical college district under par. (a) or (as) shall be the district's director or his or her designee. If the technical college district's director appoints a designee, he or she shall give preference to the district's chief financial officer or another person with knowledge of local government finances.

66.1105(4m)(am) (am) If a city seeks to create a tax incremental district that is located in a union high school district, the seat that is described under par. (a) for the school district representative to the board shall be held by 2 representatives, each of whom has one-half of a vote. Subject to par. (ae), one representative shall be chosen by the union high school district that has the power to levy taxes on the property within the tax incremental district and one representative shall be chosen by the elementary school district that has the power to levy taxes on the property within the tax incremental district.

66.1105(4m)(as) (as) With regard to a multijurisdictional tax incremental district created under this section, all of the following apply:

66.1105(4m)(as)1. 1. Each participating city may appoint one public member to the joint review board under par. (a).

66.1105(4m)(as)2. 2. If more than one school district, more than one union high school district, more than one elementary school district, more than one technical college district, or more than one county has the power to levy taxes on the property within the tax incremental district, each such jurisdiction may select a representative to the joint review board under par. (a), or 2 representatives as provided under par. (am), unless the jurisdiction's governing body opts out of this authority by adopting a resolution to that effect.

66.1105(4m)(b) (b)

66.1105(4m)(b)1.1. The board shall review the public record, planning documents and the resolution passed by the local legislative body or planning commission under sub. (4) (gm) or (h) 1. As part of its deliberations the board may hold additional hearings on the proposal.

66.1105(4m)(b)2. 2. Except as provided in subd. 2m., no tax incremental district may be created and no project plan may be amended unless the board approves the resolution adopted under sub. (4) (gm) or (h) 1. by a majority vote within 30 days after receiving the resolution. With regard to a multijurisdictional tax incremental district created under this section, each public member of a participating city must be part of the majority that votes for approval of the resolution or the district may not be created. The board may not approve the resolution under this subdivision unless the board's approval contains a positive assertion that, in its judgment, the development described in the documents the board has reviewed under subd. 1. would not occur without the creation of a tax incremental district. The board may not approve the resolution under this subdivision unless the board finds that, with regard to a tax incremental district that is proposed to be created by a city under sub. (17) (a), such a district would be the only existing district created under that subsection by that city.

66.1105(4m)(b)2m. 2m. The requirement under subd. 2. that a vote by the board take place within 30 days after receiving a resolution does not apply to a resolution amending a project plan under sub. (4) (h) 1. if the resolution relates to a tax incremental district, the application for the redetermination of the tax incremental base of which was made in 1998, that is located in a village that was incorporated in 1912, has a population of at least 3,800 and is located in a county with a population of at least 108,000.

66.1105(4m)(b)3. 3. The board shall submit its decision to the city no later than 7 days after the board acts on and reviews the items in subd. 2., except that, if the board requests a department of revenue review under subd. 4., the board shall do one of the following:

66.1105(4m)(b)3.a. a. Submit its decision to the city no later than 10 working days after receiving the department's written response.

66.1105(4m)(b)3.b. b. If the city resubmits its proposal under subd. 4. no later than 10 working days after the board receives the department's written response, submit its decision to the city no later than 10 working days after receiving the city's resubmitted proposal.

66.1105(4m)(b)4. 4. Before the joint review board submits its decision under subd. 3., or sub. (4e) (b) 3., a majority of the members of the board may request that the department of revenue review the objective facts contained in any of the documents listed in subd. 1., or sub. (4e) (a) 2. to determine whether the information submitted to the board complies with this section or whether any of the information contains a factual inaccuracy. The request must be in writing and must specify which particular objective fact or item the members believe is incomplete or inaccurate. Not later than 10 working days after receiving a request that complies with the requirements of this subdivision, the department of revenue shall investigate the issues raised in the request and shall send its written response to the board. If the department of revenue determines that the information in the proposal does not comply with this section or contains a factual inaccuracy, the department shall return the proposal to the city. The board shall request, but may not require, that the city resolve the problems in its proposal and resubmit the proposal to the board. If the city resubmits its proposal, the board shall review the resubmitted proposal and vote to approve or deny the proposal as specified in this paragraph.

66.1105(4m)(b)4m. 4m. The board shall notify prospectively the governing body of every local governmental unit that is not represented on the board, and that has power to levy taxes on the property within the tax incremental district, of meetings of the board and of the agendas of each meeting for which notification is given.

66.1105(4m)(c) (c)

66.1105(4m)(c)1.1. The board shall base its decision to approve or deny a proposal on the following criteria:

66.1105(4m)(c)1.a. a. Whether the development expected in the tax incremental district would occur without the use of tax incremental financing.

66.1105(4m)(c)1.b. b. Whether the economic benefits of the tax incremental district, as measured by increased employment, business and personal income and property value, are insufficient to compensate for the cost of the improvements.

66.1105(4m)(c)1.c. c. Whether the benefits of the proposal outweigh the anticipated tax increments to be paid by the owners of property in the overlying taxing districts.

66.1105(4m)(c)2. 2. The board shall issue a written explanation describing why any proposal it rejects fails to meet one or more of the criteria specified in subd. 1.

66.1105(4m)(d) (d) Before a city may make or incur an expenditure for project costs, as described in sub. (2) (f) 1. n., for an area that is outside of a district's boundaries, the joint review board must approve the proposed expenditure.

66.1105(4m)(e) (e) Notice of all meetings held by a joint review board shall be published as a class 1 notice, under ch. 985, at least 5 days before the meeting.

66.1105(5) (5) Determination of tax increment and tax incremental base.

66.1105(5)(a)(a) Subject to sub. (8) (d), upon the creation of a tax incremental district or upon adoption of any amendment subject to par. (c), its tax incremental base shall be determined as soon as reasonably possible. The department of revenue may impose a fee of $1,000 on a city to determine or redetermine the tax incremental base of a tax incremental district under this subsection, except that if the redetermination is based on a single amendment to a project plan that both adds and subtracts territory, the department may impose a fee of $2,000.

66.1105(5)(b) (b) Upon application in writing by the city clerk, in a form prescribed by the department of revenue, the department shall determine according to its best judgment from all sources available to it the full aggregate value of the taxable property and, except as provided in par. (bm), of the city-owned property in the tax incremental district. The application shall state the percentage of territory within the tax incremental district which the local legislative body estimates will be devoted to retail business at the end of the maximum expenditure period specified in sub. (6) (am) 1. if that estimate is at least 35%. Subject to sub. (8) (d), the department shall certify this aggregate valuation to the city clerk, and the aggregate valuation constitutes the tax incremental base of the tax incremental district. The city clerk shall complete these forms, including forms for the amendment of a project plan, and submit the completed application or amendment forms on or before October 31 of the year the tax incremental district is created, as defined in sub. (4) (gm) 2. or, in the case of an amendment, on or before October 31 of the year in which the changes to the project plan take effect.

66.1105(5)(be) (be) Notwithstanding the time limits in par. (b), if the city clerk of a city that created a tax incremental district in September 1994 files with the department of revenue, not later than March 30, 1996, the forms and application that were originally due on or before December 31, 1994, the tax incremental base of the district shall be calculated by the department of revenue as if the forms and application had been filed on or before December 31, 1994, and, until the tax incremental district terminates, the department of revenue shall allocate tax increments and treat the district in all other respects as if the forms and application had been filed on or before December 31, 1994, except that the department may not certify a value increment under par. (b) before 1996.

66.1105(5)(bf) (bf) Notwithstanding the time limits in par. (b), if the city clerk of a city that created a tax incremental district in July 1997 files with the department of revenue, not later than May 31, 1999, the forms and application that were originally due on or before December 31, 1997, the tax incremental base of the district shall be calculated by the department of revenue as if the forms and application had been filed on or before December 31, 1997, and, until the tax incremental district terminates, the department of revenue shall allocate tax increments and treat the district in all other respects as if the forms and application had been filed on or before December 31, 1997, except that the department may not certify a value increment under par. (b) before 1999.

66.1105(5)(bg) (bg) Notwithstanding the time limits in par. (b), if the city clerk of a city that created a tax incremental district in February 1999 files with the department of revenue, not later than May 31, 2000, the forms and application that were originally due on or before December 31, 1999, the tax incremental base of the district shall be calculated by the department of revenue as if the forms and application had been filed on or before December 31, 1999, and, until the tax incremental district terminates, the department of revenue shall allocate tax increments and treat the district in all other respects as if the forms and application had been filed on or before December 31, 1999, except that the department may not certify a value increment under par. (b) before 2001.

66.1105(5)(bh) (bh) Notwithstanding the time limits in subs. (4) (e) and (4m) (b) 2., if the village clerk of a village that created, or attempted to create, a tax incremental district before June 2000 and amended or tried to amend the district's boundaries in September 2000 files with the department of revenue, not later than November 30, 2000, the forms and application that were originally due on or before December 31, 2000, the tax incremental base of the district shall be calculated by the department of revenue as if the time limits described in subs. (4) (e) and (4m) (b) 2. had been strictly complied with and, until the tax incremental district terminates, the department of revenue shall allocate tax increments and treat the district in all other respects as if the time limits described in subs. (4) (e) and (4m) (b) 2. had been strictly complied with and as if the district were created on January 1, 2000, except that the department of revenue may not certify a value increment under par. (b) before 2002.

66.1105(5)(bi) (bi) Notwithstanding the time limits in par. (b), if the village clerk of a village that created, or attempted to create, a tax incremental district on January 1, 2005, based on actions taken by the village board in October 2004, files with the department of revenue, not later than December 31, 2006, the forms and application that were originally due on or before December 31, 2005, the tax incremental base of the district shall be calculated by the department of revenue as if the forms and application had been filed on or before December 31, 2005, and, until the tax incremental district terminates, the department of revenue shall allocate tax increments and treat the district in all other respects as if the forms and application had been filed on or before December 31, 2005, except that the department of revenue may not certify a value increment under par. (b) before 2007.

66.1105(5)(bj) (bj) Notwithstanding the requirements in sub. (4) (a), (c), and (e), if a city that created, or attempted to create, a tax incremental district in October 1999 and in September 2000 and published the notices required under sub. (4) (a), (c), and (e), and was in substantial compliance with the notice requirements although such notices contained technical deficiencies regarding the time, place, or subject of the required hearings, the department of revenue shall determine the tax incremental bases of the districts, allocate tax increments, and treat the districts in all other respects as if the requirements under sub. (4) (a), (c), and (e) had been strictly complied with and as if the districts were created on January 1, 2000.

66.1105(5)(bk) (bk) Notwithstanding the requirements in sub. (4) (a), (c), and (e), if the village of Kimberly created, or attempted to create, a tax incremental district on January 1, 2005, based on a resolution described under sub. (4) (gm) 2. that was adopted in April 2005, and attempted to publish, but did not actually publish, the notices required under sub. (4) (a), (c), and (e), but was otherwise in substantial compliance as specified in sub. (15), the department of revenue shall determine the tax incremental base of the district, allocate tax increments, and treat the district in all other respects as if the requirements under sub. (4) (a), (c), and (e) had been strictly complied with and as if the district was created on January 1, 2005.

66.1105(5)(bL) (bL) The requirement under s. 66.1105 (4m) (b) 2., 2001 stats., that a vote by the board take place not less than 10 days nor more than 30 days after receiving a resolution does not apply to a resolution amending a project plan under sub. (4) (h) 1. if the resolution related to tax incremental district number 3 in the city of Altoona. The department of revenue shall approve the boundary amendment, allocate tax increments, redetermine the tax incremental base of the district using the January 1, 2003, values, and treat the district in all other respects as if the provisions of s. 66.1105 (4m) (b) 2., 2001 stats., had been complied with, except that the department of revenue may not certify a value increment under par. (b) before 2007.

66.1105(5)(bm) (bm) The value of real property owned by a city and used for police and fire buildings, administrative buildings, libraries, community and recreational buildings, parks, streets and improvements within any street right-of-way, parking facilities and utilities shall not be included in the tax incremental base established under par. (b).

66.1105(5)(bn) (bn) Notwithstanding the requirement that the total equalized value not exceed 12 percent, as described in sub. (4) (gm) 4. c., if the village of Union Grove created, or attempted to create, tax incremental district number 4 on January 1, 2006, based on actions taken by the village board on February 27, 2006, the tax incremental base of the district shall be calculated by the department of revenue as if the tax incremental district had been created on January 1, 2006, and, until the tax incremental district terminates, the department of revenue shall allocate tax increments and treat the district in all other respects as if the district had been created on January 1, 2006, except that the department of revenue may not certify a value increment under par. (b) before 2008.

66.1105(5)(bo) (bo) Notwithstanding the requirement that the total equalized value not exceed 12 percent, as described in sub. (4) (gm) 4. c., if the village of Elmwood created, or attempted to create, tax incremental district number 4 on January 1, 2006, based on actions taken by the village board on May 8, 2006, the tax incremental base of the district shall be calculated by the department of revenue as if the tax incremental district had been created on January 1, 2006, and, until the tax incremental district terminates, the department of revenue shall allocate tax increments and treat the district in all other respects as if the district had been created on January 1, 2006, except that the department of revenue may not certify a value increment under par. (b) before 2010.

66.1105(5)(bp) (bp) Notwithstanding the time limits in par. (b), if the city clerk of a city that amended, or attempted to amend, the project plan of a tax incremental district on January 1, 2006, based on actions taken by the common council in April 2006, files with the department of revenue, not later than December 31, 2007, the forms and application that were originally due on or before December 31, 2006, the tax incremental base of the district shall be redetermined by the department of revenue as if the forms and application had been filed on or before December 31, 2006, and, until the tax incremental district terminates, the department of revenue shall allocate tax increments and treat the district in all other respects as if the forms and application had been filed on or before December 31, 2006, except that the department of revenue may not certify a value increment under par. (b) before 2008.

66.1105(5)(bq) (bq) Notwithstanding the time limits in par. (b), if the city clerk of a city that amended, or attempted to amend, the project plan of a tax incremental district on January 1, 2007, based on actions taken by the common council in November 2006, files with the department of revenue, not later than December 31, 2009, the forms and application that were originally due on or before December 31, 2007, the tax incremental base of the district shall be redetermined by the department of revenue as if the forms and application had been filed on or before December 31, 2007, and, until the tax incremental district terminates, the department of revenue shall allocate tax increments and treat the district in all other respects as if the forms and application had been filed on or before December 31, 2007, except that the department of revenue may not certify a value increment under par. (b) before 2010.

66.1105(5)(br) (br) Notwithstanding the requirement that the findings under sub. (4) (gm) 4. a. specify the type of district that is being created as blighted, in need of rehabilitation or conservation work, suitable for industrial sites, or suitable for mixed-use development, if the city of Waukesha created, or attempted to create, Tax Incremental District Number 18 on January 1, 2008, based on actions taken by the common council on July 16, 2008, the department of revenue shall certify the tax incremental base of the district as if the tax incremental district had been created on January 1, 2008, as a blighted area district and, until the tax incremental district terminates, the department of revenue shall allocate tax increments and treat the district in all other respects as if the district had been created on January 1, 2008, except that the department of revenue may not certify a value increment under par. (b) before 2010.

66.1105(5)(bs) (bs) Notwithstanding the time limits in par. (b), if the city clerk of a city that created, or attempted to create, a tax incremental district on January 1, 2009, based on actions taken by the common council in December 2008, files with the department of revenue, not later than May 31, 2010, the forms and application that were originally due on or before December 31, 2009, the tax incremental base of the district shall be calculated by the department of revenue as if the forms and application had been filed on or before December 31, 2009, and, until the tax incremental district terminates, the department of revenue shall allocate tax increments and treat the district in all other respects as if the forms and application had been filed on or before December 31, 2009, except that the department of revenue may not certify a value increment under par. (b) before 2011.

66.1105(5)(bt) (bt) If the city of New Lisbon amends, or attempts to amend, the project plan of Tax Incremental District Number 12 on January 1, 2012, based on actions taken by the common council between July 1, 2011, and December 31, 2011, the tax incremental base of the district shall be redetermined by the department of revenue as if the district's project plan had been amended on January 1, 2012, except that the department of revenue may not certify a value increment under par. (b), that reflects the amendment to the district's plan, before 2012. In addition, the time limits specified for the city clerk in par. (b), and the provisions relating to the 12 percent limit findings requirement under sub. (4) (gm) 4. c., do not apply to an amendment to the project plan of Tax Incremental District Number 12 in the city of New Lisbon.

66.1105(5)(c) (c) If the city adopts an amendment to the original project plan for any district which subtracts territory from the district or which includes additional project costs at least part of which will be incurred after the period specified in sub. (6) (am) 1., the tax incremental base for the district shall be redetermined, if sub. (4) (h) 2., 4., or 5. applies to the amended project plan, either by subtracting from the tax incremental base the value of the taxable property and the value of real property owned by the city, other than property described under par. (bm), that is subtracted from the existing district or by adding to the tax incremental base the value of the taxable property and the value of real property owned by the city, other than property described in par. (bm), that is added to the existing district under sub. (4) (h) 2., 4., or 5. or, if sub. (4) (h) 2., 4., or 5. does not apply to the amended project plan, under par. (b), as of the January 1 next preceding the effective date of the amendment if the amendment becomes effective between January 2 and September 30, as of the next subsequent January 1 if the amendment becomes effective between October 1 and December 31 and if the effective date of the amendment is January 1 of any year, the redetermination shall be made on that date. With regard to a district to which territory has been added, the tax incremental base as redetermined under this paragraph is effective for the purposes of this section only if it exceeds the original tax incremental base determined under par. (b).

66.1105(5)(ce) (ce) If the city adopts an amendment, to which sub. (4) (h) 2., 4., or 5. applies, the tax incremental base for the district shall be redetermined, either by subtracting from the tax incremental base the value of the taxable property and the value of real property owned by the city, other than property described under par. (bm), that is subtracted from the existing district or by adding to the tax incremental base the value of the taxable property and the value of real property owned by the city, other than property described in par. (bm), that is added to the existing district under sub. (4) (h) 2., 4., or 5., as of the January 1 next preceding the effective date of the amendment if the amendment becomes effective between January 2 and September 30, as of the next subsequent January 1 if the amendment becomes effective between October 1 and December 31 and if the effective date of the amendment is January 1 of any year, the redetermination shall be made on that date. With regard to a district to which territory has been added, the tax incremental base as redetermined under this paragraph is effective for the purposes of this section only if it exceeds the original tax incremental base determined under par. (b).

66.1105(5)(cf) (cf) If the city adopts an amendment to a plan, to which sub. (4m) (b) 2m. applies, the tax incremental base for the district shall be redetermined by adding to the tax incremental base the value, as of January 1, 1998, of the taxable property that is added to the existing district under sub. (4) (h) 1.

66.1105(5)(cm) (cm) The city clerk shall annually, after May 1 but before May 21, by written notice, inform the department of revenue of any amendment to the project plan which has been adopted. The city clerk shall also give written notice of the adoption of an amendment to the department of revenue within 60 days after its adoption. The department of revenue may prescribe forms to be used by the city clerk when giving notice as required by this paragraph.

66.1105(5)(d) (d) Subject to pars. (de) and (dm), the department of revenue may not certify the tax incremental base as provided in par. (b) until it determines that each of the procedures and documents required by sub. (4) (a), (b), (gm) or (h) and par. (b) has been timely completed and all notices required under sub. (4) (a), (b), (gm) or (h) timely given. The facts supporting any document adopted or action taken to comply with sub. (4) (a), (b), (gm) or (h) are not subject to review by the department of revenue under this paragraph, except that the department may not certify the tax incremental base as provided in par. (b) until it reviews and approves of the findings that are described in sub. (4) (gm) 4. c.

66.1105(5)(de) (de) With regard to a mixed-use development tax incremental district, the department of revenue may not certify the tax incremental base of such a district if the department determines that any of the following apply:

66.1105(5)(de)1. 1. The lands proposed for newly platted residential use exceed the percentage specified in sub. (2) (cm).

66.1105(5)(de)2. 2. Tax increments received by the city are used to subsidize residential development and none of the conditions specified in sub. (2) (f) 3. a. to c. apply.

66.1105(5)(dm) (dm) If the department of revenue certifies the tax incremental base of a mixed-use development tax incremental district and then determines that any of the conditions listed in the par. (de) apply, the department may not certify the tax incremental base of any other tax incremental district in that city until the department certifies that the mixed-use development district complies with the percentage specified in sub. (2) (cm) and that at least one of the conditions specified in sub. (2) (f) 3. a. to c. applies.

66.1105(5)(e) (e) It is a rebuttable presumption that any property within a tax incremental district acquired or leased as lessee by the city, or any agency or instrumentality of the city, within the one year immediately preceding the date of the creation of the district was acquired or leased in contemplation of the creation of the district. The presumption may be rebutted by the city with proof that the property was leased or acquired primarily for a purpose other than to reduce the tax incremental base. If the presumption is not rebutted, in determining the tax incremental base of the district, but for no other purpose, the taxable status of the property shall be determined as if the lease or acquisition had not occurred.

66.1105(5)(f) (f) The city assessor shall identify upon the assessment roll returned and examined under s. 70.45 those parcels of property which are within each existing tax incremental district, specifying the name of each district. A similar notation shall appear on the tax roll made by the city clerk under s. 70.65.

66.1105(5)(g) (g) The department of revenue shall annually give notice to the designated finance officer of all governmental entities having the power to levy taxes on property within each district as to the equalized value of the property and the equalized value of the tax increment base. The notice shall also explain that the tax increment allocated to a city shall be paid to the city as provided under sub. (6) (b) from the taxes collected.

66.1105(6) (6) Allocation of positive tax increments.

66.1105(6)(a)(a) If the joint review board approves the creation of the tax incremental district under sub. (4m), and subject to pars. (ae) and (ag), positive tax increments with respect to a tax incremental district are allocated to the city which created the district or, in the case of a city or village that annexes or attaches a district created under sub. (16), to the annexing or attaching city or village, for each year commencing after the date when a project plan is adopted under sub. (4) (g). The department of revenue may not authorize allocation of tax increments until it determines from timely evidence submitted by the city that each of the procedures and documents required under sub. (4) (d) to (f) has been completed and all related notices given in a timely manner. The department of revenue may authorize allocation of tax increments for any tax incremental district only if the city clerk and assessor annually submit to the department all required information on or before the 2nd Monday in June. The facts supporting any document adopted or action taken to comply with sub. (4) (d) to (f) are not subject to review by the department of revenue under this paragraph. After the allocation of tax increments is authorized, the department of revenue shall annually authorize allocation of the tax increment to the city that created the district until the soonest of the following events:

66.1105(6)(a)1. 1. The department of revenue receives a notice under sub. (8) and the notice has taken effect under sub. (8) (b).

66.1105(6)(a)2. 2. Twenty-seven years after the tax incremental district is created if the district is created before October 1, 1995.

66.1105(6)(a)4. 4. Twenty-seven years after the tax incremental district is created if the district is created after September 30, 1995, and before October 1, 2004, and if the district is a district about which a finding is made under sub. (4) (gm) 4. a. that not less than 50 percent, by area, of the real property within the district is a blighted area or an area in need of rehabilitation or conservation work, except that if the life of the district is extended under sub. (7) (am) 1., an allocation under this subdivision may be made 31 years after such a district is created.

66.1105(6)(a)4m. 4m. Twenty-three years after the tax incremental district is created if the district is created after September 30, 1995, and before October 1, 2004, and if the district is a district about which a finding is made under sub. (4) (gm) 4. a. that not less than 50 percent, by area, of the real property within the district is suitable for industrial sites.

66.1105(6)(a)5. 5. Thirty-one years after the tax incremental district is created if the district is created before October 1, 1995, and the expenditure period is specified in par. (am) 2. c.

66.1105(6)(a)6. 6. Forty-two years after the tax incremental district is created if the district is created before October 1, 1995, and if the district is located in a city to which par. (d) applies.

66.1105(6)(a)7. 7. Twenty years after the tax incremental district is created if the district is created on or after October 1, 2004, and if the district is at least predominantly suitable for mixed-use development or industrial sites under sub. (4) (gm) 6., except that if the life of the district is extended under sub. (7) (am) 2. an allocation under this subdivision may be made 23 years after such a district is created.

66.1105(6)(a)8. 8. Twenty-seven years after the tax incremental district is created if the district is created on or after October 1, 2004, and if the district is a district specified under sub. (4) (gm) 6. other than a district specified under subd. 7., except that if the life of the district is extended under sub. (7) (am) 3. an allocation under this subdivision may be made 30 years after such a district is created.

66.1105(6)(a)9. 9. Thirty-seven years after the tax incremental district is created if the district is created before October 1, 1983, and the expenditure period is specified in par. (am) 2. d.

66.1105(6)(a)10. 10. Thirty-seven years after the tax incremental district is created if the district is Tax Incremental District Number 3 in the city of Middleton.

66.1105(6)(a)11. 11. Thirty-seven years after the tax incremental district is created if the district is Tax Incremental District Number 3 in the city of Wausau.

66.1105(6)(a)12. 12. Thirty-seven years after the tax incremental district is created if the district is Tax Incremental District Number 1 in the village of Wales.

66.1105(6)(ae) (ae) With regard to each district for which the department of revenue authorizes the allocation of a tax increment under par. (a), the department shall charge the city that created the district an annual administrative fee of $150 that the city shall pay to the department no later than May 15. If the city does not pay the fee that is required under this paragraph, by May 15, the department may not authorize the allocation of a tax increment under par. (a) for that city.

66.1105(6)(ag) (ag) With regard to a multijurisdictional tax incremental district, the department of revenue may allocate positive tax increments to each participating city only to the extent that a city's component of the district has generated a positive value increment.

66.1105(6)(am) (am)

66.1105(6)(am)1.1. Except as otherwise provided in this paragraph, no expenditure may be made later than 5 years before the unextended termination date of a tax incremental district under sub. (7) (ak) or (am).

66.1105(6)(am)2. 2. The limitations on the period during which expenditures may be made under subd. 1. do not apply to:

66.1105(6)(am)2.a. a. Expenditures to pay project costs incurred under ch. 32.

66.1105(6)(am)2.b. b. Expenditures authorized by the adoption of an amendment to the project plan under sub. (5) (c) or (ce).

66.1105(6)(am)2.c. c. Expenditures for project costs for Tax Incremental District Number 6 in a city with a population of at least 45,000 that is located in a county that was created in 1836 and that is adjacent to one of the Great Lakes. Such expenditures may be made no later than 26 years after the tax incremental district is created, and may be made through December 31, 2017.

66.1105(6)(am)2.d. d. Expenditures for project costs for Tax Incremental District Number 2 in the city of Racine. Such expenditures may be made no later than 32 years after the district is created and may be made through 2015.

66.1105(6)(am)2.e. e. Expenditures for project costs for Tax Incremental District Number 1 in the village of Denmark. Such expenditures may be made through 2014.

66.1105(6)(am)2.em. em. Expenditures for project costs for Tax Incremental District Number 3 in the city of Middleton. Such expenditures may be made no later than 32 years after the district is created and may be made through 2025.

66.1105(6)(am)2.f. f. Expenditures for project costs for Tax Incremental District Number 3 in the city of Marinette. Such expenditures may be made through July 2, 2018.

66.1105(6)(am)2.fm. fm. Expenditures for project costs for Tax Incremental District Number 3 in the city of Wausau. Such expenditures may be made no later than 32 years after the district is created and may be made through 2026.

66.1105(6)(am)2.g. g. Expenditures for project costs for Tax Incremental District Number 1 in the village of Wales. Such expenditures may be made no later than 32 years after the district is created and may be made through 2038.

66.1105(6)(am)3. 3. For tax incremental districts for which the resolution under sub. (4) (gm) is adopted on or after July 31, 1981, no expenditure may be made before the date the project plan is approved, except for costs directly related to planning the tax incremental district. In this subdivision "expenditure" means the exchange of money for the delivery of goods or services.

66.1105(6)(am)4. 4. For purposes of this paragraph, the date of creation of a tax incremental district is:

66.1105(6)(am)4.a. a. The May 1 date set under s. 66.46 (4) (c) 2., 1975 stats., if the local legislative body adopts a resolution to create the tax incremental district on or before May 1, 1978.

66.1105(6)(am)4.b. b. The January 1 date set under sub. (4) (gm) 2., if the local legislative body adopts a resolution to create the tax incremental district after May 1, 1978, and prior to July 31, 1981.

66.1105(6)(am)4.c. c. The date the local legislative body adopts the resolution under sub. (4) (gm), if the local legislative body adopts a resolution to create the tax incremental district on or after July 31, 1981.

66.1105(6)(am)5. 5. No expenditure may be made later than 5 years before the termination date of a tax incremental district to which par. (d) applies.

66.1105(6)(b) (b) Notwithstanding any other provision of law, every officer charged by law to collect and pay over or retain local general property taxes shall, on the settlement dates provided by law, pay over to the city treasurer out of all the taxes which the officer has collected the proportion of the tax increment due the city that the general property taxes collected in the city bears to the total general property taxes levied by the city for all purposes included in the tax roll, exclusive of levies for state trust fund loans, state taxes and state special charges.

66.1105(6)(c) (c) Except for tax increments allocated under par. (d), (dm), (e), (f), or (g) all tax increments received with respect to a tax incremental district shall, upon receipt by the city treasurer, be deposited into a special fund for that district. The city treasurer may deposit additional moneys into such fund pursuant to an appropriation by the common council. No moneys may be paid out of such fund except to pay project costs with respect to that district, to reimburse the city for such payments, to pay project costs of a district under par. (d), (dm), (e), (f), or (g) or to satisfy claims of holders of bonds or notes issued with respect to such district. Subject to par. (d), (dm), (e), (f), or (g), moneys paid out of the fund to pay project costs with respect to a district may be paid out before or after the district is terminated under sub. (7). Subject to any agreement with bondholders, moneys in the fund may be temporarily invested in the same manner as other city funds if any investment earnings are applied to reduce project costs. After all project costs and all bonds and notes with respect to the district have been paid or the payment thereof provided for, subject to any agreement with bondholders, if there remain in the fund any moneys that are not allocated under par. (d), (dm), (e), (f), or (g), they shall be paid over to the treasurer of each county, school district or other tax levying municipality or to the general fund of the city in the amounts that belong to each respectively, having due regard for that portion of the moneys, if any, that represents tax increments not allocated to the city and that portion, if any, that represents voluntary deposits of the city into the fund.

66.1105(6)(d) (d)

66.1105(6)(d)1.1. Subject to subd. 1m., after the date on which a tax incremental district pays off the aggregate of all of its project costs under its project plan, but not later than the date on which a tax incremental district terminates under sub. (7) (am), a planning commission may amend under sub. (4) (h) 1. the project plan of such a tax incremental district to allocate positive tax increments generated by that tax incremental district to another tax incremental district created by that planning commission in which soil affected by environmental pollution exists to the extent that development has not been able to proceed according to the project plan because of the environmental pollution.

66.1105(6)(d)1m. 1m. After December 31, 2016, subd. 1. applies only to Tax Incremental District Number One, Tax Incremental District Number Four, and Tax Incremental District Number Five in the City of Kenosha, and no increments may be allocated under that subdivision, after December 31, 2016, unless the allocation is approved by the joint review board.

66.1105(6)(d)2. 2. Except as provided in subd. 2m., no tax increments may be allocated under this paragraph later than 16 years after the last expenditure identified in the project plan of the tax incremental district, the positive tax increments of which are to be allocated, is made.

66.1105(6)(d)2m. 2m. No tax increments may be allocated under this paragraph later than 35 years after the last expenditure identified in the project plan of the tax incremental district, the positive tax increments of which are to be allocated, is made if the district is created before October 1, 1995, except that in no case may the total number of years during which expenditures are made under par. (am) 1. plus the total number of years during which tax increments are allocated under this paragraph exceed 42 years.

66.1105(6)(d)3. 3. This paragraph applies only in a city with a population of at least 80,000 that was incorporated in 1850 and that is in a county with a population of less than 175,000 which is adjacent to one of the Great Lakes.

66.1105(6)(d)4. 4. This paragraph does not apply after August 1, 2031.

66.1105(6)(d)5. 5. This paragraph does not apply to a tax incremental district that is created after January 1, 2004.

66.1105(6)(dm) (dm)

66.1105(6)(dm)1.1. After the date on which a tax incremental district that is located in a city that is described in subd. 3. a. pays off the aggregate of all of its project costs under its project plan, but not later than the date on which a tax incremental district terminates under sub. (7) (am), a planning commission may amend under sub. (4) (h) 1. the project plan of such a tax incremental district to allocate positive tax increments generated by that tax incremental district to another tax incremental district created by that planning commission in which soil affected by environmental pollution exists to the extent that development has not been able to proceed according to the project plan because of the environmental pollution.

66.1105(6)(dm)1m. 1m. Either before, after or on the date on which a tax incremental district that is located in a city that is described in subd. 3. b. pays off the aggregate of all of its project costs under its project plan, but not later than the date on which a tax incremental district terminates under sub. (7) (am), a planning commission may amend under sub. (4) (h) 1. the project plan of such a tax incremental district to allocate positive tax increments generated by that tax incremental district to another tax incremental district created by that planning commission in which soil affected by environmental pollution exists to the extent that development has not been able to proceed according to the project plan because of the environmental pollution.

66.1105(6)(dm)2. 2. Except as provided in subd. 2m., no tax increments may be allocated under this paragraph later than 16 years after the last expenditure identified in the project plan of the tax incremental district, the positive tax increments of which are to be allocated, is made.

66.1105(6)(dm)2m. 2m. No tax increments may be allocated under this paragraph later than 20 years after the last expenditure identified in the project plan of the tax incremental district, the positive tax increments of which are to be allocated, is made if the district is created before October 1, 1995, except that in no case may the total number of years during which expenditures are made under par. (am) 1. plus the total number of years during which tax increments are allocated under this paragraph exceed 27 years.

66.1105(6)(dm)3. 3. This paragraph applies only to the following cities:

66.1105(6)(dm)3.a. a. A city with a population of at least 10,000 that was incorporated in 1950 and that is in a county with a population of more than 500,000 which is adjacent to one of the Great Lakes.

66.1105(6)(dm)3.b. b. A city with a population of at least 50,000 that was incorporated in 1853 and that is in a county which has a population of at least 140,000 and that contains a portion of the Fox River and Lake Winnebago.

66.1105(6)(dm)4. 4. This paragraph, with regard to a city that is described in subd. 3. a., does not apply after January 1, 2002.

66.1105(6)(dm)5. 5. This paragraph, with regard to a city that is described in subd. 3. b., does not apply after January 1, 2016.

66.1105(6)(e) (e)

66.1105(6)(e)1.1. Before the date on which a tax incremental district terminates under sub. (7) (a), but not later than the date on which a tax incremental district terminates under sub. (7) (am), a planning commission may amend under sub. (4) (h) the project plan of the tax incremental district to allocate positive tax increments generated by that tax incremental district to another tax incremental district created by that planning commission if all of the following conditions are met:

66.1105(6)(e)1.a. a. The donor tax incremental district, the positive tax increments of which are to be allocated, and the recipient tax incremental district have the same overlying taxing jurisdictions.

66.1105(6)(e)1.b. b. Except as provided in subd. 1. c. and e., the donor tax incremental district and the recipient tax incremental district have been created before October 1, 1995.

66.1105(6)(e)1.c. c. With respect to a tax incremental district that has been created by a 1st class city, the donor tax incremental district and the recipient tax incremental district have been created before October 1, 1996.

66.1105(6)(e)1.d. d. The donor tax incremental district is able to demonstrate, based on the positive tax increments that are currently generated, that it has sufficient revenues to pay for all project costs that have been incurred under the project plan for that district and sufficient surplus revenues to pay for some of the eligible costs of the recipient tax incremental district.

66.1105(6)(e)1.e. e. With respect to a tax incremental district that has been created by a 4th class city incorporated in 1882 that is located in the Pecatonica River watershed, the recipient tax incremental district has been created before October 1, 1996, and the donor tax incremental district has been created before October 1, 2003.

66.1105(6)(e)3. 3. A project plan that is amended under sub. (4) (h) to authorize the allocation of positive tax increments under subd. 1. may authorize the allocation for a period not to exceed 5 years, except that if the planning commission determines that the allocation may be needed for a period longer than 5 years, the planning commission may authorize the allocation for up to an additional 5 years if the project plan is amended under sub. (4) (h) during the 4th year of the allocation. In no case may positive tax increments under subd. 1. be allocated from one donor tax incremental district for a period longer than 10 years.

66.1105(6)(f) (f)

66.1105(6)(f)1.1. Not later than the date on which a tax incremental district terminates under sub. (7) (am), a planning commission may amend under sub. (4) (h) the project plan of a tax incremental district to allocate positive tax increments generated by that tax incremental district to another tax incremental district created by that planning commission if all of the following conditions are met:

66.1105(6)(f)1.a. a. The donor tax incremental district, the positive tax increments of which are to be allocated, and the recipient tax incremental district have the same overlying taxing jurisdictions.

66.1105(6)(f)1.b. b. The allocation of tax increments under this paragraph is approved by the joint review board.

66.1105(6)(f)2. 2. An allocation of tax increments under this paragraph may be used by the recipient district only if one of the following applies:

66.1105(6)(f)2.a. a. The project costs in the recipient district are used to create, provide, or rehabilitate low-cost housing or to remediate environmental contamination.

66.1105(6)(f)2.b. b. The recipient district was created upon a finding that not less than 50 percent, by area, of the real property within the district is blighted or in need of rehabilitation.

66.1105(6)(f)2.c. c. The recipient district is a mixed-use or industrial-use district that has been designated as a distressed, or severely distressed, district under sub. (4e).

66.1105(6)(f)3. 3. The allocation of positive tax increments from a donor district to one or more recipient districts cannot be made unless the donor district has first satisfied all of its current-year debt service and project cost obligations.

66.1105(6)(f)4. 4. No city may request or receive under sub. (7) (am) 2. an extension for the life of a donor tax incremental district.

66.1105(6)(g) (g)

66.1105(6)(g)1.1. After the date on which a tax incremental district created by a city pays off the aggregate of all of its project costs, and notwithstanding the time at which such a district would otherwise be required to terminate under sub. (7), a city may extend the life of the district for one year if the city does all of the following:

66.1105(6)(g)1.a. a. The city adopts a resolution extending the life of the district for a specified number of months. The resolution shall specify how the city intends to improve its housing stock, as required in subd. 3.

66.1105(6)(g)1.b. b. The city forwards a copy of the resolution to the department of revenue, notifying the department that it must continue to authorize the allocation of tax increments to the district under par. (a).

66.1105(6)(g)2. 2. If the department of revenue receives a notice described under subd. 1. b., it shall continue authorizing the allocation of tax increments to the district under par. (a) during the district's life, as extended by the city, as if the district's costs had not been paid off and without regard to whether any of the time periods specified in par. (a) 2. to 8. would otherwise require terminating the allocation of such increments.

66.1105(6)(g)3. 3. If a city receives tax increments as described in subd. 2., the city shall use at least 75 percent of the increments received to benefit affordable housing in the city. The remaining portion of the increments shall be used by the city to improve the city's housing stock.

66.1105(6c) (6c) Notification of position openings.

66.1105(6c)(a)(a) Any person who operates for profit and is paid project costs under sub. (2) (f) 1. a., d., j. and k. in connection with the project plan for a tax incremental district shall notify the department of workforce development and the local workforce development board established under 29 USC 2832, of any positions to be filled in the county in which the city which created the tax incremental district is located during the period commencing with the date the person first performs work on the project and ending one year after receipt of its final payment of project costs. The person shall provide this notice at least 2 weeks prior to advertising the position.

66.1105(6c)(b) (b) Any person who operates for profit and buys or leases property in a tax incremental district from a city for which the city incurs real property assembly costs under sub. (2) (f) 1. c. shall notify the department of workforce development and the local workforce development board established under 29 USC 2832, of any position to be filled in the county in which the city creating the tax incremental district is located within one year after the sale or commencement of the lease. The person shall provide this notice at least 2 weeks prior to advertising the position.

66.1105(6m) (6m) Review.

66.1105(6m)(a)(a) The city shall cause a certified public accountant to conduct audits of each tax incremental district to determine if all financial transactions are made in a legal and proper manner and to determine if the tax incremental district is complying with its project plan and with this section. Any city that creates a tax incremental district under this section and has an annual general audit may include the audits required under this subsection as part of the annual general audit.

66.1105(6m)(b) (b) Audits shall be conducted no later than:

66.1105(6m)(b)1. 1. Twelve months after 30% of the project expenditures are made;

66.1105(6m)(b)2. 2. Twelve months after the end of the expenditure period specified in sub. (6) (am) 1.; and

66.1105(6m)(b)3. 3. Twelve months after the termination of the tax incremental district under sub. (7).

66.1105(6m)(c) (c) The city shall prepare and make available to the public updated annual reports describing the status of each existing tax incremental district, including expenditures and revenues. The city shall send a copy of the report to each overlying district by May 1 annually.

66.1105(7) (7) Termination of tax incremental districts. A tax incremental district terminates when the earlier of the following occurs:

66.1105(7)(a) (a) That time when the city has received aggregate tax increments with respect to the district in an amount equal to the aggregate of all project costs under the project plan and any amendments to the project plan for the district, except that this paragraph does not apply to a district whose positive tax increments have been allocated under sub. (6) (d), (dm), (e), or (f) until the district to which the allocation is made has paid off the aggregate of all of its project costs under its project plan.

66.1105(7)(ak) (ak)

66.1105(7)(ak)1.1. Except as provided in par. (am) 1., for a district about which a finding is made under sub. (4) (gm) 4. a. that not less than 50 percent, by area, of the real property within the district is a blighted area or an area in need of rehabilitation or conservation work, and if the district to which the plan relates is created after September 30, 1995, and before October 1, 2004, 27 years after the district is created.

66.1105(7)(ak)2. 2. For a district that is created after September 30, 1995, and before October 1, 2004, and that is not subject to subd. 1., 23 years after the district was created, and, except as provided in subd. 3., for a district that is created before October 1, 1995, 27 years after the district is created.

66.1105(7)(ak)3. 3. For Tax Incremental District Number 2 in the city of Racine, 37 years after the district is created.

66.1105(7)(am) (am)

66.1105(7)(am)1.1. For a district described under par. (ak) 1., the time period specified in that subdivision, except that the city that created the district may, subject to sub. (8) (e), request that the joint review board extend the life of the district for an additional 4 years. Along with its request for a 4-year extension, the city may provide the joint review board with an independent audit that demonstrates that the district is unable to pay off its project costs within the 27 years after the district is created. The joint review board may deny or approve a request to extend the life of the district for 4 years if the request does not include the independent audit, and the board shall approve a request to extend the life of the district for 4 years if the request includes the audit. If the joint review board extends the district's life, the district shall terminate at the earlier of the end of the extended period or the period specified in par. (a).

66.1105(7)(am)2. 2. For a district that is created after September 30, 2004, about which a finding is made under sub. (4) (gm) 4. a. that not less than 50 percent, by area, of the real property within the district is suitable for industrial sites or mixed-use development, 20 years after the district is created, except that the city that created the district may, subject to sub. (8) (e), request that the joint review board extend the life of the district for an additional 3 years. Along with its request for a 3-year extension, the city may provide the joint review board with an independent audit that demonstrates that the district is unable to pay off its project costs within the 20 years after the district is created. The joint review board may deny or approve a request to extend the life of the district for 3 years if the request does not include the independent audit, and the board shall approve a request to extend the life of the district for 3 years if the request includes the audit. If the joint review board extends the district's life, the district shall terminate at the earlier of the end of the extended period or the period specified in par. (a).

66.1105(7)(am)3. 3. For a district that is created after September 30, 2004, about which a finding is made under sub. (4) (gm) 4. a. that not less than 50 percent, by area, of the real property within the district is a blighted area or in need of rehabilitation, 27 years after the district is created, except that the city that created the district may, subject to sub. (8) (e), request that the joint review board extend the life of the district for an additional 3 years. Along with its request for a 3-year extension, the city may provide the joint review board with an independent audit that demonstrates that the district is unable to pay off its project costs within the 27 years after the district is created. The joint review board may deny or approve a request to extend the life of the district for 3 years if the request does not include the independent audit, and the board shall approve a request to extend the life of the district for 3 years if the request includes the audit. If the joint review board extends the district's life, the district shall terminate at the earlier of the end of the extended period or the period specified in par. (a).

66.1105(7)(ar) (ar) Notwithstanding par. (am), 35 years after the district is created if it was created before October 1, 1995, and if the project plan is amended under sub. (4) (h) 4.

66.1105(7)(as) (as) Notwithstanding par. (am), 35 years after the last expenditure identified in the project plan is made if the district to which the plan relates is created before October 1, 1995, and sub. (6) (d) applies to the district.

66.1105(7)(at) (at) Notwithstanding par. (am), 31 years after the district is created if the district is created before October 1, 1995, and the expenditure period is specified in sub. (6) (am) 2. c.

66.1105(7)(au) (au) With regard to a distressed, or severely distressed, tax incremental district under sub. (4e), the time period specified in sub. (4e) (d) 2.

66.1105(7)(b) (b) The local legislative body, by resolution, dissolves the district at which time the city becomes liable for all unpaid project costs actually incurred which are not paid from the special fund under sub. (6) (c), except this paragraph does not make the city liable for any tax incremental bonds or notes issued.

66.1105(8) (8) Notice of district termination, reporting requirements.

66.1105(8)(a)(a) A city which creates a tax incremental district under this section shall give the department of revenue written notice within 60 days of the termination of the tax incremental district under sub. (7).

66.1105(8)(b) (b) If the department of revenue receives a notice under par. (a) during the period from January 1 to May 15, the effective date of the notice is the date the notice is received. If the notice is received during the period from May 16 to December 31, the effective date of the notice is the first January 1 after the department of revenue receives the notice.

66.1105(8)(c) (c) After a city transmits to the department of revenue the notice required under par. (a), the city and the department shall agree on a date by which the city shall send to the department, on a form prescribed by the department, all of the following information that relates to the terminated tax incremental district:

66.1105(8)(c)1. 1. A final accounting of all expenditures made by the city.

66.1105(8)(c)2. 2. The total amount of project costs incurred by the city.

66.1105(8)(c)3. 3. The total amount of positive tax increments received by a city.

66.1105(8)(c)4. 4. The total amount of project costs, if any, not paid for with tax increments that became obligations of the city after the district was terminated.

66.1105(8)(d) (d) If a city does not send to the department of revenue the form specified in par. (c) within the time limit agreed to by the city and the department under par. (c), the department may not certify the tax incremental base of a tax incremental district under sub. (5) (a) and (b) until the form is sent to the department.

66.1105(8)(e) (e) A city shall notify the department of revenue at least one year before the date on which a tax incremental district is required to terminate under sub. (7) (am) if a joint review board approves a request to extend the life of the district under sub. (7) (am). If a city does not notify the department of revenue by that date, the department may deny the extension.

66.1105(9) (9) Financing of project costs.

66.1105(9)(a)(a) Payment of project costs may be made by any one or more of the following methods:

66.1105(9)(a)1. 1. Payment by the city from the special fund of the tax incremental district;

66.1105(9)(a)2. 2. Payment out of its general funds;

66.1105(9)(a)3. 3. Payment out of the proceeds of the sale of bonds or notes issued by it under ch. 67;

66.1105(9)(a)4. 4. Payment out of the proceeds of the sale of public improvement bonds issued by it under s. 66.0619;

66.1105(9)(a)5. 5. Payment as provided under s. 66.0713 (2) and (4) or 67.16;

66.1105(9)(a)6. 6. Payment out of the proceeds of revenue bonds or notes issued by it under s. 66.0621;

66.1105(9)(a)7. 7. Payment out of the proceeds of revenue bonds issued by it under s. 66.0913;

66.1105(9)(a)8. 8. Payment out of the proceeds of the sale of tax incremental bonds or notes issued by it under this subsection; or

66.1105(9)(a)9. 9. Payment out of the proceeds of revenue bonds issued by the city as provided by s. 66.1103, for a purpose specified in that section.

66.1105(9)(b) (b)

66.1105(9)(b)1.1. For the purpose of paying project costs or of refunding municipal obligations issued under ch. 67 or this subsection for the purpose of paying project costs, the local legislative body may issue tax incremental bonds or notes payable out of positive tax increments. Each bond or note and accompanying interest coupon, if any, is a negotiable instrument. The bonds and notes shall not be included in the computation of the constitutional debt limitation of the city. Bonds and notes issued under this subsection, together with their interest and income, shall be taxed in the same manner as are municipal obligations issued under s. 67.04.

66.1105(9)(b)2. 2. Tax incremental bonds or notes shall be authorized by resolution of the local legislative body without the necessity of a referendum or any elector approval, but a referendum or election may be held, through the procedures provided in s. 66.1103 (10) (d). The resolution shall state the name of the tax incremental district, the amount of bonds or notes authorized, and the interest rate or rates to be borne by the bond or notes. The resolution may prescribe the terms, form and content of the bonds or notes and any other matters that the local legislative body deems useful.

66.1105(9)(b)3. 3. Tax incremental bonds or notes may not be issued in an amount exceeding the aggregate project costs. The bonds or notes shall mature over a period not exceeding 23 years from the date of issuance or a period terminating with the date of termination of the tax incremental district, whichever period terminates earlier. The bonds or notes may contain a provision authorizing the redemption of the bonds or notes, in whole or in part, at stipulated prices, at the option of the city, on any interest payment date and shall provide the method of selecting the bonds or notes to be redeemed. The principal and interest on the bonds and notes may be payable at any time and at any place. The bonds or notes may be payable to bearer or may be registered as to the principal or principal and interest. The bonds or notes may be in any denominations. The bonds or notes may be sold at public or private sale. To the extent consistent with this subsection, the provisions of ch. 67 relating to procedures for issuance, form, contents, execution, negotiation, and registration of municipal bonds and notes apply to bonds or notes issued under this subsection.

66.1105(9)(b)4. 4. Tax incremental bonds or notes are payable only out of the special fund created under sub. (6) (c). Each bond or note shall contain the recitals necessary to show that it is only so payable and that it does not constitute an indebtedness of the city or a charge against its general taxing power. The local legislative body shall irrevocably pledge all or a part of the special fund to the payment of the bonds or notes. The special fund or the designated part of the fund may then be used only for the payment of the bonds or notes and interest on the bonds or notes until the bonds or notes have been fully paid; and a holder of the bonds or notes or of any coupons appertaining to the bonds or notes has a lien against the special fund for payment of the bonds or notes and interest on the bonds or notes and may either at law or in equity protect and enforce the lien.

66.1105(9)(b)5. 5. To increase the security and marketability of tax incremental bonds or notes, the city may:

66.1105(9)(b)5.a. a. Create a lien for the benefit of the bondholders upon any public improvements or public works financed by the bonds or notes or the revenues from the bonds or notes; or

66.1105(9)(b)5.b. b. Make covenants and do any acts, not inconsistent with the Wisconsin constitution, necessary or convenient or desirable in order to additionally secure the bonds or notes or tend to make the bonds or notes more marketable according to the best judgment of the local legislative body.

66.1105(10) (10) Overlapping tax incremental districts.

66.1105(10)(a)(a) Subject to any agreement with bondholders, and except as provided in par. (d), a tax incremental district may be created, the boundaries of which overlap one or more existing districts, except that districts created as of the same date may not have overlapping boundaries.

66.1105(10)(b) (b) If the boundaries of 2 or more tax incremental districts overlap, in determining how positive tax increments generated by that area which is within 2 or more districts are allocated among the overlapping districts, but for no other purpose, the aggregate value of the taxable property in the area as equalized by the department of revenue in any year as to each earlier created district is that portion of the tax incremental base of the district next created which is attributable to the overlapped area.

66.1105(10)(c) (c) The department of revenue shall exclude any parcel in a newly created tax incremental district that is located in an existing district when determining compliance with the 12 percent limit described in sub. (4) (gm) 4. c.

66.1105(10)(d) (d) A proposed tax incremental district, the boundaries of which would overlap an existing multijurisdictional tax incremental district, may be created only if all of the following apply:

66.1105(10)(d)1. 1. The creation is approved by a resolution adopted by the governing body of each of the multijurisdictional district's participating cities.

66.1105(10)(d)2. 2. The creation is approved by a resolution adopted by the multijurisdictional district's joint review board.

66.1105(11) (11) Equalized valuation for apportionment of property taxes.

66.1105(11)(a)(a) With respect to the county, school districts and any other local governmental body having the power to levy taxes on property located within a tax incremental district, if the allocation of positive tax increments has been authorized by the department of revenue under sub. (6) (a), the calculation of the equalized valuation of taxable property in a tax incremental district for the apportionment of property taxes may not exceed the tax incremental base of the district until the district is terminated.

66.1105(12) (12) Equalized valuation; the 12 percent limit. If the department of revenue notifies a local legislative body that is not in compliance with the 12 percent limit described in sub. (4) (gm) 4. c., the local legislative body shall do one of the following:

66.1105(12)(a) (a) Rescind its approval of the project plan resolution described under sub. (4) (g).

66.1105(12)(b) (b) Remove parcels from the district's, or proposed district's, boundaries so that the district, or proposed district, complies with the 12 percent limit. Such a removal of parcels may not substantially alter the project plan as approved under sub. (4) (g), or the resolution adopted under sub. (4) (gm) and approved by the joint review board under sub. (4m) (b) 2. Not later than 30 days after receiving the department's notice of noncompliance under sub. (4) (gm) 4. c., the city clerk shall submit, or resubmit, to the department the application described under sub. (5) (b), and the application shall reflect the removal of parcels under this paragraph.

66.1105(14) (14) Use of tax incremental financing for inland lake protection and rehabilitation prohibited. Notwithstanding sub. (9), no tax incremental financing project plan may be approved and no payment of project costs may be made for an inland lake protection and rehabilitation district or a county acting under s. 59.70 (8).

66.1105(15) (15) Substantial compliance. Substantial compliance with subs. (3), (4) (a), (b), (c), (d), (e), (f), and (h), (4m), and (5) (b) by a city that creates, or attempts to create, a tax incremental district is sufficient to give effect to any proceedings conducted under this section if, in the opinion of the department of revenue, any error, irregularity, or informality that exists in the city's attempts to comply with subs. (3), (4) (a), (b), (c), (d), (e), (f), and (h), (4m), and (5) (b) does not affect substantial justice. If the department of revenue determines that a city has substantially complied with subs. (3), (4) (a), (b), (c), (d), (e), (f), and (h), (4m), and (5) (b), the department of revenue shall determine the tax incremental base of the district, allocate tax increments, and treat the district in all other respects as if the requirements under subs. (3), (4) (a), (b), (c), (d), (e), (f), and (h), (4m), and (5) (b) had been strictly complied with based on the date that the resolution described under sub. (4) (gm) 2. is adopted.

66.1105(16) (16) Tax incremental districts in towns.

66.1105(16)(a)(a) A town may create a tax incremental district under this section if all of the following apply:

66.1105(16)(a)1. 1. The town enters into a cooperative plan with a city or village, under s. 66.0307, under which part or all of the town will be annexed or attached by the city or village in the future.

66.1105(16)(a)2. 2. The city or village into which the town territory will be annexed or attached adopts a resolution approving the creation of the tax incremental district.

66.1105(16)(a)3. 3. The tax incremental district is located solely within territory that is to be annexed or attached by a city or village as described under subd. 1.

66.1105(16)(b) (b) Along with the application that is filed under sub. (5) (b), a town shall include a copy of the cooperative plan to which it is a party.

66.1105(16)(c) (c) If a district created under this subsection is annexed or attached by a city or village it shall be administered by that city or village, and all of the following apply to the district as if it were created by that city or village:

66.1105(16)(c)1. 1. The lifespan of the district and the allocation of tax increments under sub. (6).

66.1105(16)(c)2. 2. Except as provided in par. (e), the date on which the district terminates under sub. (7).

66.1105(16)(c)3. 3. The creation date of the district by the town.

66.1105(16)(c)4. 4. The project plan of the district.

66.1105(16)(c)5. 5. The procedures to amend the district's project plan under sub. (4) (h).

66.1105(16)(c)6. 6. The procedures to extend the life of the district under sub. (7) (am).

66.1105(16)(d) (d) The department of revenue may not include the equalized value of taxable property of a district created under this subsection when applying the 12 percent limit findings requirement under sub. (4) (gm) 4. c. to a city or village which annexes or attaches such a district.

66.1105(16)(e) (e) If a city or village annexes or attaches a district created under this subsection before the last day on which the cooperative plan entered into under s. 66.0307 allows a boundary change, the district shall remain in existence at least through December 31 of the last calendar year of the period during which a boundary change could have occurred, notwithstanding sub. (7). The annexing or attaching city or village is responsible for all contracts, agreements, and obligations of the town related to the district.

66.1105(16)(f) (f)

66.1105(16)(f)1.1. Except as provided in subd. 2., if a city or village is in the process of annexing or attaching a district created under this subsection, but has not completed the process, the city or village may enter into a contract or agreement related to the district, with any person, or may assume an obligation of the district, and the town would continue to receive any tax increments for which it is eligible until the annexation or attachment process is complete.

66.1105(16)(f)2. 2. A contract, agreement, or obligation, as described under subd. 1., does not apply and may not be enforced until the annexation or attachment process is complete and the city or village begins to receive tax increments associated with the district.

66.1105(17) (17) Exceptions to the 12 percent limit.

66.1105(17)(a)(a) Subtraction of territory, creation of new district. Subject to par. (b), a city may simultaneously create a tax incremental district under this section and adopt an amendment to a project plan to subtract territory from an existing district without adopting a resolution containing the 12-percent-limit findings specified in sub. (4) (gm) 4. c. if all of the following occur:

66.1105(17)(a)1. 1. The city includes with its application described under sub. (5) (b) a copy of its amendment to a project plan that subtracts territory from an existing district, as described in sub. (4) (h) 2.

66.1105(17)(a)2. 2. The city provides the department of revenue with 2 appraisals from certified appraisers, as defined in s. 458.01 (7), which demonstrate all of the following:

66.1105(17)(a)2.a. a. The current fair market value of the taxable property within the district that the city proposes to create.

66.1105(17)(a)2.b. b. The current fair market value of the taxable property that the city proposes to subtract from an existing district.

66.1105(17)(a)3. 3. Both appraisals under subd. 2. demonstrate that the value of the taxable property that is subtracted from an existing district equals or exceeds the amount that the department of revenue believes is necessary to ensure that, when the proposed district is created, the 12-percent limit specified in sub. (4) (gm) 4. c. is met.

66.1105(17)(a)4. 4. The city certifies to the department of revenue that no other district created under this paragraph currently exists in the city.

66.1105(17)(b) (b) Limits on creation of new district. A city may not act under par. (a) if a tax incremental district that has been created under par. (a) currently exists in the city.

66.1105(17)(c) (c) Village of Pleasant Prairie exception. With regard to the 12 percent limit described under sub. (4) (gm) 4. c., the following limit applies to the village of Pleasant Prairie:

66.1105(17)(c)1. 1. If the village would like to create a new district, the sum of the following amounts may not exceed 12 percent of the total equalized value of taxable property within the village: the equalized value of taxable property of the district; the value increment of all existing districts in the village, other than Tax Incremental District Number 2; and 1.33 times the tax incremental base of Tax Incremental District Number 2.

66.1105(17)(c)2. 2. If the village would like to amend the project plan of an existing district to add territory to that district, the sum of the following amounts may not exceed 12 percent of the total equalized value of taxable property within the village: the equalized value of the taxable property to be added to the district; the value increment of all existing districts in the village, other than Tax Incremental District Number 2; and 1.33 times the tax incremental base of Tax Incremental District Number 2.

66.1105(18) (18) Multijurisdictional districts.

66.1105(18)(a)(a) Requirements. Two or more cities may enter into an intergovernmental cooperation agreement under s. 66.0301 to jointly create a multijurisdictional tax incremental district under this section if all of the following apply:

66.1105(18)(a)1. 1. The district's borders contain territory in all of the cities that are a party to the agreement.

66.1105(18)(a)2. 2. The district is contiguous.

66.1105(18)(a)3. 3. At least one parcel in each participating city touches at least one parcel in at least one of the other cities.

66.1105(18)(b) (b) Contents of an agreement. The agreement described under par. (a) shall contain provisions that specify at least all of the following with regard to the proposed multijurisdictional tax incremental district:

66.1105(18)(b)1. 1. A detailed description of how all of the participating cities will be able to exercise the powers authorized under sub. (3) and meet the requirements under sub. (4).

66.1105(18)(b)2. 2. A detailed description of how determinations will be made that relate to incurring debt, expending funds for project costs, and distributing positive tax increments allocated by the department of revenue.

66.1105(18)(b)3. 3. The extent to which one of the cities will be authorized by all of the other participating cities to act on behalf of all of the participating cities on some or all matters relating to the district.

66.1105(18)(b)4. 4. A binding dispute resolution procedure to be used by the cities to resolve in a timely fashion any disputes between the participating cities related to the agreement or to the district. The dispute resolution procedure shall include a dissolution provision that allows all of the participating cities to agree to jointly dissolve the district at any time before a dispute is settled by the binding dispute resolution procedure and before the district would otherwise terminate under sub. (7). The dissolution provision shall describe in detail how and under what circumstances the district may be dissolved before it would otherwise terminate under sub. (7) and shall specify how the district's assets, liabilities, and any other outstanding obligations will be distributed among the participating cities.

66.1105(18)(b)5. 5. A detailed description of the proposed membership of the joint review board.

66.1105(18)(b)6. 6. A detailed description of the responsibilities of each city's planning commission, the membership and authority of the planning commission for the district, and the operating procedures to be followed by the district's planning commission.

66.1105(18)(b)7. 7. A detailed description of the responsibilities of each city's clerk, treasurer, assessor, and any other officer or official to carry out the requirements of this section, and a detailed description of which clerk, treasurer, assessor, officer, or official will be responsible for each task specified in this section.

66.1105(18)(b)8. 8. Which city will be the lead city for purposes of completing any documents or tasks that this section or the department of revenue require to be completed, which city will be responsible for submitting the district's creation documents, and which city will be responsible for submitting the district's project plan amendment documents.

66.1105(18)(b)9. 9. That all of the participating cities agree that the district's application will be submitted in its entirety as one complete application by the lead city, as determined by the department of revenue.

66.1105(18)(b)10. 10. Consistent with the requirements of sub. (7), a statement that the entire district will terminate at one time as a single entity and that the lead city shall submit to the department of revenue all necessary notices and reports relating to the termination of the district.

66.1105(18)(b)11. 11. A detailed description of the procedures the participating cities will follow to determine all of the following:

66.1105(18)(b)11.a. a. Whether the district's life may be extended under sub. (6) (g) 1. or (7) (am) 2. or 3.

66.1105(18)(b)11.b. b. How the project plan or boundaries of the district may be amended under sub. (4) (h) 1. or 2.

66.1105(18)(b)12. 12. A description of how any annexation costs incurred by a participating city under s. 66.0219 (10) (a) 1. will be shared among all of the participating cities if the annexed territory is part of the district.

66.1105(18)(c) (c) Limitations.

66.1105(18)(c)1.1. Notwithstanding the provisions under sub. (6) (d), (dm), (e), or (f), a multijurisdictional tax incremental district may not become a donor district, or receive tax increments from a donor district.

66.1105(18)(c)2. 2. Notwithstanding the provisions under sub. (2) (f) 1. k., m., and n., a multijurisdictional tax incremental district may not incur project costs for any area that is outside of the district's boundaries.

66.1105(18)(c)3. 3. The 12 percent limit findings requirement under sub. (4) (gm) 4. c. apply on an aggregate basis to all cities that are part of a multijurisdictional district except, for one or more of the participating cities in the multijurisdictional district, the part of the district that is in an individual city may cause that city to exceed the 12 percent limit if the governing bodies of all the taxation districts that overlay that city adopt a resolution approving the creation of the district even though that city exceeds the 12 percent limit.

66.1105(18)(c)4. 4. No town may be part of a multijurisdictional tax incremental district.

66.1105(18)(d) (d) Role of the department of revenue. The department of revenue may require each participating city to submit any forms prescribed by the department without regard to whether a particular city is the lead city as described under par. (b) 8. and without regard to the responsibility of each participating city as specified in the agreement described under par. (a).

66.1105(18)(e) (e) Miscellaneous provisions.

66.1105(18)(e)1.1. A copy of the agreement described under par. (a), as signed by all of the participating cities, shall be forwarded to the department of revenue by the lead city as described under par. (b) 8.

66.1105(18)(e)2. 2. Without regard to the number of participating cities in the multijurisdictional tax incremental district, the department of revenue may impose only one fee under sub. (5) (a) for each action taken by the department under that paragraph for such a district. Unless the agreement under par. (a) provides otherwise, the lead city, as described under par. (b) 8., is responsible for any fees imposed by the department under sub. (5) (a).

66.1105(18)(e)3. 3. Without regard to the number of participating cities in the multijurisdictional tax incremental district, the department of revenue may impose only one annual administrative fee described in sub. (6) (ae) in the amount specified in that paragraph. Unless the agreement under par. (a) provides otherwise, the lead city, as described under par. (b) 8., is responsible for the annual fee and shall submit it to the department.

66.1105 History History: 1975 c. 105, 199, 311; 1977 c. 29 ss. 724m, 725, 1646 (1), (3); 1977 c. 418; 1979 c. 221, 343; 1979 c. 361 s. 112; 1981 c. 20, 317; 1983 a. 27, 31, 207, 320, 405, 538; 1985 a. 29, 39, 285; 1987 a. 27, 186, 395; 1989 a. 31, 336; 1993 a. 293, 337, 399; 1995 a. 27 ss. 3330c to 3337, 9116 (5), 9130 (4); 1995 a. 201, 225, 227, 335; 1997 a. 3, 27, 237, 252; 1999 a. 9; 1999 a. 150 ss. 457 to 472; Stats. 1999 s. 66.1105; 2001 a. 5, 11, 16, 104; 2003 a. 34, 46, 126, 127, 194, 320, 326; 2005 a. 6, 13, 46, 328, 331, 385; 2007 a. 2, 10, 21, 41, 43, 57, 73, 96; 2009 a. 5, 28, 67, 170, 176, 310, 312; 2011 a. 10, 12, 32, 40, 41, 77, 137, 139; 2011 a. 260 s. 81; 2013 a. 2, 32, 90; s. 13.92 (1) (bm) 2., (2) (i).

66.1105 Annotation The tax increment law constitutionally authorizes financing of described public improvements, but does not authorize acquisition of private property by condemnation. Sigma Tau Gamma Fraternity House v. Menomonie, 93 Wis. 2d 392, 288 N.W.2d 85 (1980).

66.1105 Annotation TIF bonds that a city proposed to issue under this section constituted debt under Art. XI, s. 3 and are subject to its debt limits. City of Hartford v. Kirley, 172 Wis. 2d 191, 493 N.W.2d 45 (1992).

66.1105 Annotation Whether the city appropriately determined the project costs under sub. (2) (f) 1. is not a relevant consideration for the joint review board under sub. (4m) (c) 1. The joint review board generally considers the benefits and costs of the TIF district. A failure to consider whether the project plan should include the cost of improving areas outside the TIF district is not grounds for invalidating the board's decision. State ex rel. Olson v. City of Baraboo Joint Review Board, 2002 WI App 64, 252 Wis. 2d 628, 643 N.W.2d 796, 01-0201.

66.1105 Annotation While sub. (4m) (c) 1. directs the joint review board to consider whether the development expected in the TIF district would occur without the use of tax incremental financing, it does not follow that the joint review board is barred from approving a TIF district if there is any land within the district that would have otherwise been developed. State ex rel. Olson v. City of Baraboo Joint Review Board, 2002 WI App 64, 252 Wis. 2d 628, 643 N.W.2d 796, 01-0201.

66.1105 Annotation TIF districts can be created or amended without notice to or input from towns that adjoin the creating municipality. Although property taxpayers in adjoining towns that lie within the same overlying taxing districts are arguably affected when TIF districts are created or amended, the towns themselves are not, and lack legally protected interests at stake in the amendment of the TIF district. Consequently, towns lack standing to challenge the creation of a TIF district by an adjoining municipality. Town of Baraboo v. Village of West Baraboo, 2005 WI App 96, 283 Wis. 2d 479, 699 N.W.2d 610, 04-0980.

66.1105 Annotation A city may lawfully agree to cooperate with a business venture in an effort to create a TIF district as long as it is clear from the agreement that all applicable laws and procedures are to be followed. The city is not bound until the common council votes to approve the agreement. Town of Brockway v. City of Black River Falls, 2005 WI App 174, 285 Wis. 2d 708, 702 N.W.2d 418, 04-2916.

66.1105 Annotation Tax increment law appears constitutional on its face. 65 Atty. Gen. 194.

66.1105 Annotation A joint review board created under sub. (4m) may conclude that an amendment to a tax incremental district (TID) to provide for payment of already-scheduled street paving work is appropriate for inclusion as proposed project costs. The board could also approve actual street paving expenditures incurred outside of a TID and within a one-half mile radius of the TID's boundaries, if the expenditures are in accordance with the approved project plan. OAG 6-11.

66.1105 Annotation A Modest Proposal: Eliminating Blight, Abolishing But-For, and Putting New Purpose in Wisconsin's Tax Increment Finance Law. Farwell. 89 MLR 407 (2005).

66.1105 Annotation Developer-Funded Tax Incremental Financing: Promoting Development Without Breaking the Bank. Ishikawa. Wis. Law. May 2006.



66.1106 Environmental remediation tax incremental financing.

66.1106  Environmental remediation tax incremental financing.

66.1106(1)(1)  Definitions. In this section:

66.1106(1)(a) (a) "Chief executive officer" means the mayor or city manager of a city, the village president of a village, the town board chairperson of a town or the county executive of a county or, if the county does not have a county executive, the chairperson of the county board of supervisors.

66.1106(1)(b) (b) "Department" means the department of revenue.

66.1106(1)(be) (be) "District" means an environmental remediation tax incremental district created under this section that consists of the parcels of property described in a written proposal developed under sub. (2) (a) that is approved by a joint review board under sub. (3).

66.1106(1)(c) (c) "Eligible costs" means capital costs, financing costs, and administrative and professional service costs, incurred or estimated to be incurred by a political subdivision, for the investigation, removal, containment, or monitoring of, or the restoration of soil, air, surface water, sediments, or groundwater affected by, environmental pollution, including monitoring costs, cancellation of delinquent taxes if the political subdivision demonstrates that it has not already recovered such costs by any other means, property acquisition costs, demolition costs including asbestos removal, and removing and disposing of underground storage tanks or abandoned containers, as defined in s. 292.41 (1). For any parcel of land "eligible costs" shall be reduced by any amounts received from persons responsible for the discharge, as defined in s. 292.01 (3), of a hazardous substance on the property to pay for the costs of remediating environmental pollution on the property, by any amounts received, or reasonably expected by the political subdivision to be received, from a local, state, or federal program for the remediation of contamination in the district that do not require reimbursement or repayment, and by the amount of net gain from the sale of the property by the political subdivision. "Eligible costs" associated with groundwater affected by environmental pollution include investigation and remediation costs for groundwater that is located in, and extends beyond, the property that is being remediated.

66.1106(1)(d) (d) "Environmental pollution" has the meaning given in s. 292.01 (4), except that "environmental pollution" does not include any damage caused by runoff from land under agricultural use.

66.1106(1)(e) (e) "Environmental remediation tax increment" means that amount obtained by multiplying the total city, county, school, and other local general property taxes levied on taxable property in a year by a fraction having as a numerator the environmental remediation value increment for that year in such district and as a denominator that year's equalized value of that taxable property. In any year, an environmental remediation tax increment is "positive" if the environmental remediation value increment is positive; it is "negative" if the environmental remediation value increment is negative.

66.1106(1)(f) (f) "Environmental remediation tax incremental base" means the aggregate value, as equalized by the department, of taxable property that is certified under this section as of the January 1 preceding the date on which the environmental remediation tax incremental district is created, as determined under sub. (1m) (b).

66.1106(1)(fm) (fm) "Environmental remediation tax incremental district" means a contiguous geographic area within a political subdivision defined and created by resolution of the governing body of the political subdivision consisting solely of whole units of property as are assessed for general property tax purposes, other than railroad rights-of-way, rivers, or highways. Railroad rights-of-way, rivers, or highways may be included in an environmental remediation tax incremental district only if they are continuously bounded on either side, or on both sides, by whole units of property as are assessed for general property tax purposes which are in the environmental remediation tax incremental district. "Environmental remediation tax incremental district" does not include any area identified as a wetland on a map under s. 23.32.

66.1106(1)(g) (g) "Environmental remediation value increment" means the equalized value of taxable property that is certified under this section minus the environmental remediation tax incremental base. In any year, the environmental remediation value increment is "positive" if the environmental remediation tax incremental base of the taxable property is less than the aggregate value of the taxable property as equalized by the department; it is "negative" if that base exceeds that aggregate value.

66.1106(1)(h) (h) "Hazardous substance" has the meaning given in s. 292.01 (5).

66.1106(1)(i) (i) "Period of certification" means a period of not more than 23 years beginning after the department certifies the environmental remediation tax incremental base under sub. (4), a period before all eligible costs have been paid, or a period before all eligible costs of a recipient district designated under sub. (2) (c) have been paid, whichever occurs first.

66.1106(1)(j) (j) "Political subdivision" means a city, village, town or county.

66.1106(1)(je) (je) "Project expenditures" means eligible costs and other costs incurred by a political subdivision to create and operate an environmental remediation tax incremental district.

66.1106(1)(k) (k) "Taxable property" means all real and personal taxable property located in an environmental remediation tax incremental district.

66.1106(1m) (1m) Creation of environmental remediation tax incremental districts. In order to implement the provisions of this section, the governing body of the political subdivision shall adopt a resolution which does all of the following:

66.1106(1m)(a) (a) Describes the boundaries of an environmental remediation tax incremental district with sufficient definiteness to identify with ordinary and reasonable certainty the territory included within the district.

66.1106(1m)(b) (b) Creates the district as of January 1 of the same calendar year for a resolution adopted before October 1 or as of January 1 of the next subsequent calendar year for a resolution adopted after September 30.

66.1106(2) (2) Use of environmental remediation tax increments.

66.1106(2)(a)(a) A political subdivision that develops, and whose governing body approves, a written proposal to remediate environmental pollution may use an environmental remediation tax increment to pay the eligible costs of remediating environmental pollution on contiguous parcels of property that are located in an environmental remediation tax incremental district within the political subdivision and that are not part of a tax incremental district created under s. 66.1105, as provided in this section, except that a political subdivision may use an environmental remediation tax increment to pay the cost of remediating environmental pollution of groundwater without regard to whether the property above the groundwater is owned by the political subdivision. No political subdivision may submit an application to the department under sub. (4) until the joint review board approves the political subdivision's written proposal under sub. (3).

66.1106(2)(b) (b) No expenditure for an eligible cost may be made by a political subdivision later than 15 years after the environmental remediation tax incremental base is certified by the department under sub. (4).

66.1106(2)(c) (c) Notwithstanding par. (a) or (b), or sub. (7) (d) 1. or (11) (a), if the governing body of a political subdivision determines that all eligible costs of an environmental remediation tax incremental district that it created will be paid before the date specified in sub. (11) (b), the governing body of that political subdivision may adopt a resolution requesting that the department allocate positive environmental remediation tax increments generated by that donor environmental remediation tax incremental district to pay the eligible costs of another environmental remediation tax incremental district created by that governing body. A resolution under this paragraph must be adopted before the expiration of the period of certification.

66.1106(3) (3) Joint review board.

66.1106(3)(a)(a) Any political subdivision that seeks to use an environmental remediation tax increment under sub. (2) shall convene a joint review board to review the proposal. The board shall consist of one representative chosen by the school district that has power to levy taxes on the property that is remediated, one representative chosen by the technical college district that has power to levy taxes on the property, one representative chosen by the county that has power to levy taxes on the property that is remediated, one representative chosen by the city, village or town that has power to levy taxes on the property that is remediated and one public member. If more than one city, village or town, more than one school district, more than one technical college district or more than one county has the power to levy taxes on the property that is remediated, the unit in which is located property that has the greatest value shall choose that representative to the board. The public member and the board's chairperson shall be selected by a majority of the other board members at the board's first meeting. All board members shall be appointed and the first board meeting held within 14 days after the political subdivision's governing body approves the written proposal under sub. (2). Additional meetings of the board shall be held upon the call of any member. The political subdivision that seeks to act under sub. (2) shall provide administrative support for the board. By majority vote, the board may disband following approval or rejection of the proposal.

66.1106(3)(b) (b)

66.1106(3)(b)1.1. The board shall review the written proposal and the statement described under sub. (4) (a). As part of its deliberations the board may hold additional hearings on the proposal.

66.1106(3)(b)2. 2. No written application may be submitted under sub. (4) unless the board approves the written proposal under sub. (2) by a majority vote not less than 10 days nor more than 30 days after receiving the proposal.

66.1106(3)(b)3. 3. The board shall submit its decision to the political subdivision no later than 7 days after the board acts on and reviews the written proposal.

66.1106(3)(c) (c)

66.1106(3)(c)1.1. The board shall base its decision to approve or deny a proposal on the following criteria:

66.1106(3)(c)1.a. a. Whether the development expected in the remediated property would occur without the use of environmental remediation tax incremental financing.

66.1106(3)(c)1.b. b. Whether the economic benefits of the remediated property, as measured by increased employment, business and personal income and property value, are insufficient to compensate for the cost of the improvements.

66.1106(3)(c)1.c. c. Whether the benefits of the proposal outweigh the anticipated environmental remediation tax increments to be paid by the owners of property in the overlying taxing districts.

66.1106(3)(c)2. 2. The board shall issue a written explanation describing why any proposal it rejects fails to meet one or more of the criteria specified in subd. 1.

66.1106(3)(d) (d) If a joint review board convened by a city or village under s. 66.1105 (4m) is in existence when a city or village seeks to act under this section, the city or village may require the joint review board convened under s. 66.1105 (4m) to exercise the functions of a joint review board that could be convened under this subsection.

66.1106(4) (4) Certification. Upon written application to the department of revenue by the clerk of a political subdivision on or before December 31 of the same calendar year for an environmental remediation tax incremental district created before October, as determined under sub. (1m) (b), or December 31 of the subsequent calendar year for an environmental remediation tax incremental district created after September 30, the department of revenue shall certify to the clerk of the political subdivision the environmental remediation tax incremental base if all of the following apply:

66.1106(4)(a) (a) The political subdivision submits a statement that it has incurred some eligible costs, and includes with the statement a detailed proposed remedial action plan approved by the department of natural resources that contains cost estimates for anticipated eligible costs and a schedule for the design, implementation and construction that is needed to complete the remediation, with respect to the parcel or contiguous parcels of property and the statement details the purpose and amount of the expenditures already made and includes a dated certificate issued by the department of natural resources that certifies that the department of natural resources has approved the site investigation report that relates to the parcel or contiguous parcels in accordance with rules promulgated by the department of natural resources.

66.1106(4)(b) (b) The political subdivision submits a statement that all taxing jurisdictions with the authority to levy general property taxes on the parcel or contiguous parcels of property have been notified that the political subdivision intends to recover the costs of remediating environmental pollution on the property and have been provided a statement of the estimated costs to be recovered.

66.1106(4)(c) (c) The political subdivision submits a statement, signed by its chief executive officer, that the political subdivision has attempted to recover the cost of remediating environmental pollution on the property from the person who caused the environmental pollution.

66.1106(4)(d) (d) The political subdivision completes and submits all forms required by the department that relate to the determination of the environmental remediation tax incremental base.

66.1106(5) (5) Designation on assessment and tax rolls. The assessor of a taxation district shall identify on the assessment roll returned and examined under s. 70.45 those parcels of property that have been certified under sub. (4) during the period of certification. The clerk of a taxation district shall make a similar notation on the tax roll under s. 70.65.

66.1106(6) (6) Notice to taxing jurisdictions. During the period of certification, the department shall annually give notice to the designated finance officer of all taxing jurisdictions having the power to levy general taxes on property that is certified under sub. (4) of the equalized value of that property and the environmental remediation tax incremental base of that property. The notice shall explain that the environmental remediation tax increment shall be paid to the political subdivision as provided under sub. (8) from the taxes collected.

66.1106(7) (7) Environmental remediation tax increments authorized.

66.1106(7)(a)(a) Subject to pars. (am), (b), (c), (d), and (e), the department shall annually authorize the positive environmental remediation tax increment with respect to a parcel or contiguous parcels of property during the period of certification to the political subdivision that incurred the costs to remediate environmental pollution on the property, except that an authorization granted under this paragraph does not apply after the department receives the notice described under sub. (10) (b).

66.1106(7)(am) (am) With regard to each district for which the department authorizes the allocation of a tax increment under par. (a), the department shall charge the political subdivision that created the district an annual administrative fee of $150 that the political subdivision shall pay to the department no later than May 15. If the political subdivision does not pay the fee that is required under this paragraph, by May 15, the department may not authorize the allocation of a tax increment under par. (a) for that political subdivision.

66.1106(7)(b) (b) The department may authorize a positive environmental remediation tax increment under par. (a) only if the political subdivision submits to the department all information required by the department on or before the 2nd Monday in June of the year to which the authorization relates.

66.1106(7)(c) (c) If the department receives the notice described under sub. (10) (b) during the period from January 1 to May 15, the effective date of the notice is the date on which the notice is received. If the department receives the notice described under sub. (10) (b) during the period from May 16 to December 31, the effective date of the notice is the first January 1 after the date on which the notice is received.

66.1106(7)(d) (d)

66.1106(7)(d)1.1. The department may not authorize a positive environmental remediation tax increment under par. (a) to pay otherwise eligible costs that are incurred by the political subdivision after the department of natural resources certifies to the department of revenue that environmental pollution on the parcel or contiguous parcels of property has been remediated unless the costs are associated with activities, as determined by the department of natural resources, that are necessary to close the site described in the site investigation report.

66.1106(7)(d)2. 2. The department of natural resources shall certify to the department of revenue the completion of the remediation of environmental pollution at the site described in the site investigation report.

66.1106(7)(e) (e) Notwithstanding par. (d), if the governing body of a political subdivision adopts a resolution described in sub. (2) (c), it shall provide a copy of the resolution to the department. The department shall authorize a positive environmental remediation tax increment generated by a donor district, as described in sub. (2) (c), to the political subdivision that incurred eligible costs to remediate environmental pollution in another district within that political subdivision, as described in sub. (2) (c), until the earlier of the following occurs:

66.1106(7)(e)1. 1. The political subdivision has received aggregate environmental remediation tax increments with respect to the recipient district in an amount equal to the aggregate of all of the eligible costs for that district.

66.1106(7)(e)2. 2. The donor district terminates under sub. (11) (b).

66.1106(8) (8) Settlement for environmental remediation tax increments. Every officer charged by law to collect and settle general property taxes shall, on the settlement dates provided by law, pay to the treasurer of a political subdivision from all general property taxes collected by the officer the proportion of the environmental remediation tax increment due the political subdivision that the general property taxes collected bears to the total general property taxes levied, exclusive of levies for state trust fund loans, state taxes and state special charges.

66.1106(9) (9) Separate accounting required. An environmental remediation tax increment received with respect to a parcel or contiguous parcels of land that is subject to this section shall be deposited in a separate fund by the treasurer of the political subdivision. No money may be paid out of the fund except to pay eligible costs for a parcel or contiguous parcels of land or to reimburse the political subdivision for such costs. If an environmental remediation tax increment that has been collected with respect to a parcel of land remains in the fund after the period of certification has expired, it shall be paid to the treasurers of the taxing jurisdictions in which the parcel is located in proportion to the relative share of those taxing jurisdictions in the most recent levy of general property taxes on the parcel.

66.1106(10) (10) Reporting requirements; notice of district termination. A political subdivision that uses an environmental remediation tax increment to pay eligible costs of remediating environmental pollution under this section shall do all of the following:

66.1106(10)(a) (a) Prepare and make available to the public updated annual reports describing the status of all projects to remediate environmental pollution funded under this section, including revenues and expenditures. A copy of the report shall be sent to all taxing jurisdictions with authority to levy general property taxes on the parcel or contiguous parcels of property by May 1 annually.

66.1106(10)(b) (b) Notify the department within 10 days after the period of certification for a parcel or contiguous parcels of property has expired.

66.1106(10)(c) (c) With regard to an environmental remediation tax incremental district, not later than 12 months after the last expenditure is made or not later than 12 months after an expenditure may be made under sub. (2) (b), whichever comes first, prepare and make available to the public a report that is similar to the report required under par. (a), except that the report required under this paragraph shall also include an independent certified audit of the project to determine if all financial transactions were made in a legal manner and to determine if the environmental remediation tax incremental district complied with this section. A copy of the report shall be sent out to all taxing jurisdictions which received the reports under par. (a).

66.1106(10)(d) (d) Not later than 180 days after an environmental remediation tax incremental district terminates under sub. (11), provide the department with all of the following on a form that is prescribed by the department:

66.1106(10)(d)1. 1. A final accounting of project expenditures that are made for the environmental remediation tax incremental district.

66.1106(10)(d)2. 2. The final amount of eligible costs that have been paid for the environmental remediation tax incremental district.

66.1106(10)(d)3. 3. The total amount of environmental remediation tax increments that have been paid to the political subdivision.

66.1106(10)(e) (e) If a political subdivision does not send to the department of revenue the form specified in par. (d) within the time limit specified in par. (d), the department may not certify the environmental remediation tax incremental base of a district under sub. (4) until the form is sent to the department.

66.1106(11) (11) Termination of environmental remediation tax incremental districts. An environmental remediation tax incremental district terminates when the earliest of the following occurs:

66.1106(11)(a) (a) Except as provided in sub. (2) (c), the political subdivision has received aggregate environmental remediation tax increments with respect to the district in an amount equal to the aggregate of all eligible costs.

66.1106(11)(b) (b) Twenty-three years after the department certifies the environmental remediation tax incremental base of a parcel or contiguous parcels of property under sub. (4).

66.1106(11)(c) (c) The political subdivision's legislative body, by resolution, dissolves the district. Upon dissolving the district, the political subdivision becomes liable for all unpaid eligible costs actually incurred which are not paid from the separate fund under sub. (9).

66.1106(12) (12)

66.1106(12)(a)(a) Notice of district termination. A political subdivision that creates an environmental remediation tax incremental district under this section shall give the department written notice within 10 days of the termination of the environmental remediation tax incremental district under sub. (11).

66.1106(12)(b) (b) If the department receives a notice under par. (a) during the period from January 1 to May 15, the effective date of the notice is the date the notice is received. If the notice is received during the period from May 16 to December 31, the effective date of the notice is the first January 1 after the department receives the notice.

66.1106(13) (13) Payment of eligible costs for annexed territory, redetermination of tax incremental base; fees.

66.1106(13)(a)(a) If a city or village annexes territory from a town and if the town is using an environmental remediation tax increment to remediate environmental pollution on all or part of the territory that is annexed, the city or village shall pay to the town that portion of the eligible costs that are attributable to the annexed territory. The city or village, and the town, shall negotiate an agreement on the amount that must be paid under this subsection. The department shall redetermine the environmental remediation tax incremental base of any parcel of real property for which the environmental remediation tax incremental base was determined under sub. (4) if part of that parcel is annexed under this subsection.

66.1106(13)(b) (b) The department may impose a fee of $1,000 on a political subdivision to determine or redetermine the environmental remediation tax incremental base of an environmental remediation tax incremental district under this subsection or sub. (4).

66.1106(14) (14) Subtracting territory from a district.

66.1106(14)(a)(a) If the department has certified before January 2, 2001, the environmental remediation tax incremental base of a district that is created by a town, the town may modify the district's boundaries, not more than once during the period of certification, by subtracting territory from the district, if all of the following apply:

66.1106(14)(a)1. 1. Before October 2, 2006, the town adopts an amendment to the proposal adopted under sub. (2) (a), which modifies the district's boundaries. The amendment shall specify the parcel that is to be subtracted from the district.

66.1106(14)(a)2. 2. The parcels in the district, after subtracting the parcel described in subd. 1., remain contiguous.

66.1106(14)(a)3. 3. A joint review board, following the procedures in sub. (3), approves the amendment.

66.1106(14)(b) (b) If a town subtracts territory from a district by acting under par. (a) and submits a written application to the department under sub. (4), the department shall redetermine the environmental remediation tax incremental base of the district as of January 1, 2006.

66.1106 History History: 1997 a. 27; 1999 a. 9; 1999 a. 150 ss. 473 to 478; Stats. 1999 s. 66.1106; 1999 a. 185 s. 59; 2003 a. 126; 2005 a. 246, 418; 2009 a. 28, 66, 312; 2011 a. 260.



66.1107 Reinvestment neighborhoods.

66.1107  Reinvestment neighborhoods.

66.1107(1) (1)  Definitions. In this section:

66.1107(1)(a) (a) An "area in need of rehabilitation" is a neighborhood or area in which buildings, by reason of age, obsolescence, inadequate or outmoded design, or physical deterioration have become economic or social liabilities, or both; in which these conditions impair the economic value of the neighborhood or area, infecting it with economic blight, and which is characterized by depreciated values, impaired investments, and reduced capacity to pay taxes; in which the existence of these conditions and the failure to rehabilitate the buildings results in a loss of population from the neighborhood or area and further deterioration, accompanied by added costs for creation of new public facilities and services elsewhere; in which it is difficult and uneconomic for individual owners independently to undertake to remedy the conditions; in which it is necessary to create, with proper safeguards, inducements and opportunities for the employment of private investment and equity capital in the rehabilitation of the buildings; and in which the presence of these buildings and conditions has resulted, among other consequences, in a severe shortage of financial resources available to finance the purchase and rehabilitation of housing and an inability or unwillingness on the part of private lenders to make loans for and an inability or unwillingness on the part of present and prospective owners of housing to invest in the purchase and rehabilitation of housing in the neighborhood or area.

66.1107(1)(b) (b) "Local legislative body" means the common council, village board of trustees or town board of supervisors.

66.1107(1)(c) (c) "Municipality" means a city, village or town.

66.1107(1)(d) (d) "Planning commission" means a plan commission created under s. 62.23 or a plan committee of the local legislative body.

66.1107(1)(e) (e) "Reinvestment neighborhood or area" means a geographic area within any municipality not less than one-half of which, by area, meets 3 of the 5 following conditions:

66.1107(1)(e)1. 1. It is an area in need of rehabilitation as defined in par. (a).

66.1107(1)(e)2. 2. It has a rate of owner-occupancy of residential buildings substantially below the average rate for the municipality as a whole.

66.1107(1)(e)3. 3. It is an area within which the market value of residential property, as measured by the rate of change during the preceding 5 years in the average sale price of residential property, has decreased or has increased at a rate substantially less than the rate of increase in average sale price of residential property in the municipality as a whole.

66.1107(1)(e)4. 4. It is an area within which the number of persons residing has decreased during the past 5 years, or in which the number of persons residing has increased during that period at a rate substantially less than the rate of population increase in the municipality as a whole.

66.1107(1)(e)5. 5. It is an area within which the effect of existing detrimental conditions is to discourage private lenders from making loans for and present or prospective property owners from investing in the purchase and rehabilitation of housing.

66.1107(2) (2) Designation of reinvestment neighborhoods or areas. A municipality may designate reinvestment neighborhoods or areas after complying with the following steps:

66.1107(2)(a) (a) Holding of a public hearing by the planning commission or by the local governing body at which interested parties are afforded a reasonable opportunity to express their views on the proposed designation and boundaries of a reinvestment neighborhood or area. Notice of the hearing shall be published as a class 2 notice, under ch. 985. Before publication, a copy of the notice shall be sent by 1st class mail to the Wisconsin Housing and Economic Development Authority, and a copy shall be posted in each school building and in at least 3 other places of public assembly within the reinvestment neighborhood or area proposed to be designated.

66.1107(2)(b) (b) Designation by the planning commission of the boundaries of a reinvestment neighborhood or area recommended by it to be designated and submission of the recommendation to the local legislative body.

66.1107(2)(c) (c) Adoption by the local legislative body of a resolution which:

66.1107(2)(c)1. 1. Describes the boundaries of a reinvestment neighborhood or area with sufficient definiteness to identify with ordinary and reasonable certainty the territory included in the neighborhood or area. The boundaries may, but need not, be the same as those recommended by the planning commission.

66.1107(2)(c)2. 2. Designates the reinvestment neighborhood or area as of a date provided in the resolution.

66.1107(2)(c)3. 3. Contains findings that the area to be designated constitutes a reinvestment neighborhood or area.

66.1107 History History: 1977 c. 418; 1979 c. 361 s. 112; 1985 a. 29 s. 3200 (14); 1999 a. 150 s. 479; Stats. 1999 s. 66.1107; 2001 a. 104.



66.1109 Business improvement districts.

66.1109  Business improvement districts.

66.1109(1) (1) In this section:

66.1109(1)(a) (a) "Board" means a business improvement district board appointed under sub. (3) (a).

66.1109(1)(b) (b) "Business improvement district" means an area within a municipality consisting of contiguous parcels and may include railroad rights-of-way, rivers, or highways continuously bounded by the parcels on at least one side, and shall include parcels that are contiguous to the district but that were not included in the original or amended boundaries of the district because the parcels were tax-exempt when the boundaries were determined and such parcels became taxable after the original or amended boundaries of the district were determined.

66.1109(1)(c) (c) "Chief executive officer" means a mayor, city manager, village president or town chairperson.

66.1109(1)(d) (d) "Local legislative body" means a common council, village board of trustees or town board of supervisors.

66.1109(1)(e) (e) "Municipality" means a city, village or town.

66.1109(1)(f) (f) "Operating plan" means a plan adopted or amended under this section for the development, redevelopment, maintenance, operation and promotion of a business improvement district, including all of the following:

66.1109(1)(f)1. 1. The special assessment method applicable to the business improvement district.

66.1109(1)(f)1m. 1m. Whether real property used exclusively for manufacturing purposes will be specially assessed.

66.1109(1)(f)2. 2. The kind, number and location of all proposed expenditures within the business improvement district.

66.1109(1)(f)3. 3. A description of the methods of financing all estimated expenditures and the time when related costs will be incurred.

66.1109(1)(f)4. 4. A description of how the creation of the business improvement district promotes the orderly development of the municipality, including its relationship to any municipal master plan.

66.1109(1)(f)5. 5. A legal opinion that subds. 1. to 4. have been complied with.

66.1109(1)(g) (g) "Planning commission" means a plan commission under s. 62.23, or if none a board of public land commissioners, or if none a planning committee of the local legislative body.

66.1109(2) (2) A municipality may create a business improvement district and adopt its operating plan if all of the following are met:

66.1109(2)(a) (a) An owner of real property used for commercial purposes and located in the proposed business improvement district designated under par. (b) has petitioned the municipality for creation of a business improvement district.

66.1109(2)(b) (b) The planning commission has designated a proposed business improvement district and adopted its proposed initial operating plan.

66.1109(2)(c) (c) At least 30 days before creation of the business improvement district and adoption of its initial operating plan by the municipality, the planning commission has held a public hearing on its proposed business improvement district and initial operating plan. Notice of the hearing shall be published as a class 2 notice under ch. 985. Before publication, a copy of the notice together with a copy of the proposed initial operating plan and a copy of a detail map showing the boundaries of the proposed business improvement district shall be sent by certified mail to all owners of real property within the proposed business improvement district. The notice shall state the boundaries of the proposed business improvement district and shall indicate that copies of the proposed initial operating plan are available from the planning commission on request.

66.1109(2)(d) (d) Within 30 days after the hearing under par. (c), the owners of property to be assessed under the proposed initial operating plan having a valuation equal to more than 40% of the valuation of all property to be assessed under the proposed initial operating plan, using the method of valuation specified in the proposed initial operating plan, or the owners of property to be assessed under the proposed initial operating plan having an assessed valuation equal to more than 40% of the assessed valuation of all property to be assessed under the proposed initial operating plan, have not filed a petition with the planning commission protesting the proposed business improvement district or its proposed initial operating plan.

66.1109(2)(e) (e) The local legislative body has voted to adopt the proposed initial operating plan for the municipality.

66.1109(3) (3)

66.1109(3)(a)(a) The chief executive officer shall appoint members to a business improvement district board to implement the operating plan. Board members shall be confirmed by the local legislative body and shall serve staggered terms designated by the local legislative body. The board shall have at least 5 members. A majority of board members shall own or occupy real property in the business improvement district.

66.1109(3)(b) (b) The board shall annually consider and may make changes to the operating plan, which may include termination of the plan, for its business improvement district. The board shall then submit the operating plan to the local legislative body for its approval. If the local legislative body disapproves the operating plan, the board shall consider and may make changes to the operating plan and may continue to resubmit the operating plan until local legislative body approval is obtained. Any change to the special assessment method applicable to the business improvement district shall be approved by the local legislative body.

66.1109(3)(c) (c) The board shall prepare and make available to the public annual reports describing the current status of the business improvement district, including expenditures and revenues. The report shall include an independent certified audit of the implementation of the operating plan obtained by the municipality. The municipality shall obtain an additional independent certified audit upon termination of the business improvement district.

66.1109(3)(d) (d) Either the board or the municipality, as specified in the operating plan as adopted, or amended and approved under this section, has all powers necessary or convenient to implement the operating plan, including the power to contract.

66.1109(4) (4) All special assessments received from a business improvement district and all other appropriations by the municipality or other moneys received for the benefit of the business improvement district shall be placed in a segregated account in the municipal treasury. No disbursements from the account may be made except to reimburse the municipality for appropriations other than special assessments, to pay the costs of audits required under sub. (3) (c) or on order of the board for the purpose of implementing the operating plan. On termination of the business improvement district by the municipality, all moneys collected by special assessment remaining in the account shall be disbursed to the owners of specially assessed property in the business improvement district, in the same proportion as the last collected special assessment.

66.1109(4m) (4m) A municipality shall terminate a business improvement district if the owners of property assessed under the operating plan having a valuation equal to more than 50% of the valuation of all property assessed under the operating plan, using the method of valuation specified in the operating plan, or the owners of property assessed under the operating plan having an assessed valuation equal to more than 50% of the assessed valuation of all property assessed under the operating plan, file a petition with the planning commission requesting termination of the business improvement district, subject to all of the following conditions:

66.1109(4m)(a) (a) A petition may not be filed under this subsection earlier than one year after the date the municipality first adopts the operating plan for the business improvement district.

66.1109(4m)(b) (b) On and after the date a petition is filed under this subsection, neither the board nor the municipality may enter into any new obligations by contract or otherwise to implement the operating plan until the expiration of 30 days after the date of hearing under par. (c) and unless the business improvement district is not terminated under par. (e).

66.1109(4m)(c) (c) Within 30 days after the filing of a petition under this subsection, the planning commission shall hold a public hearing on the proposed termination. Notice of the hearing shall be published as a class 2 notice under ch. 985. Before publication, a copy of the notice together with a copy of the operating plan and a copy of a detail map showing the boundaries of the business improvement district shall be sent by certified mail to all owners of real property within the business improvement district. The notice shall state the boundaries of the business improvement district and shall indicate that copies of the operating plan are available from the planning commission on request.

66.1109(4m)(d) (d) Within 30 days after the date of hearing under par. (c), every owner of property assessed under the operating plan may send written notice to the planning commission indicating, if the owner signed a petition under this subsection, that the owner retracts the owner's request to terminate the business improvement district, or, if the owner did not sign the petition, that the owner requests termination of the business improvement district.

66.1109(4m)(e) (e) If after the expiration of 30 days after the date of hearing under par. (c), by petition under this subsection or subsequent notification under par. (d), and after subtracting any retractions under par. (d), the owners of property assessed under the operating plan having a valuation equal to more than 50% of the valuation of all property assessed under the operating plan, using the method of valuation specified in the operating plan, or the owners of property assessed under the operating plan having an assessed valuation equal to more than 50% of the assessed valuation of all property assessed under the operating plan, have requested the termination of the business improvement district, the municipality shall terminate the business improvement district on the date that the obligation with the latest completion date entered into to implement the operating plan expires.

66.1109(5) (5)

66.1109(5)(a)(a) Real property used exclusively for residential purposes and real property that is exempted from general property taxes under s. 70.11 may not be specially assessed for purposes of this section.

66.1109(5)(b) (b) A municipality may terminate a business improvement district at any time.

66.1109(5)(c) (c) This section does not limit the power of a municipality under other law to regulate the use of or specially assess real property.

66.1109 History History: 1983 a. 184; 1989 a. 56 s. 258; 1999 a. 150 s. 539; Stats. 1999 s. 66.1109; 2001 a. 85.



66.1110 Neighborhood improvement districts.

66.1110  Neighborhood improvement districts.

66.1110(1) (1) In this section:

66.1110(1)(a) (a) "Board" means a neighborhood improvement district board elected under sub. (4) (a).

66.1110(1)(b) (b) "Chief executive officer" means a mayor, city manager, village president, or town chairperson.

66.1110(1)(c) (c) "Local legislative body" means a common council, village board of trustees, or town board of supervisors.

66.1110(1)(d) (d) "Municipality" means a city, village, or town.

66.1110(1)(e) (e) "Neighborhood improvement district" means an area within a municipality consisting of nearby but not necessarily contiguous parcels, at least some of which are used for residential purposes and are subject to general real estate taxes, and property that is acquired and owned by the board if the local legislative body approved acquisition of the property under sub. (4) (d) as part of its approval of the initial operating plan under sub. (3) (e).

66.1110(1)(f) (f) "Operating plan" means a plan adopted or amended under this section for the development, redevelopment, maintenance, operation, and promotion of a neighborhood improvement district.

66.1110(1)(g) (g) "Owner" means the owner of real property that is located within the boundaries, or the proposed boundaries, of a neighborhood improvement district.

66.1110(1)(h) (h) "Planning commission" means a plan commission under s. 62.23 or, if none exists, a board of public land commissioners or, if none exists, a planning committee of the local legislative body.

66.1110(2) (2) An operating plan shall include at least all of the following elements:

66.1110(2)(a) (a) The special assessment method applicable to the neighborhood improvement district.

66.1110(2)(b) (b) The kind, number, and location of all proposed expenditures within the neighborhood improvement district.

66.1110(2)(c) (c) A description of the methods of financing all estimated expenditures and the time when related costs will be incurred.

66.1110(2)(d) (d) A description of how the creation of the neighborhood improvement district promotes the orderly development of the municipality, including its relationship to any municipal master plan.

66.1110(2)(e) (e) A statement as to whether the local legislative body authorizes the board to own real property and, if so, a description of the real property to be owned, the purpose of the ownership, and a statement of to whom the real property will be transferred if the neighborhood improvement district is terminated.

66.1110(2)(f) (f) A legal opinion that pars. (a) to (e) have been complied with.

66.1110(3) (3) A municipality may create a neighborhood improvement district and adopt its operating plan if all of the following conditions are met:

66.1110(3)(a) (a) An owner of real property subject to general real estate taxes and located in the proposed neighborhood improvement district designated under par. (b) has petitioned the municipality for creation of a neighborhood improvement district.

66.1110(3)(b) (b) The planning commission has designated a proposed neighborhood improvement district and adopted its proposed initial operating plan.

66.1110(3)(c) (c) At least 30 days before creation of the neighborhood improvement district and adoption of its initial operating plan by the municipality, the planning commission has held a public hearing on its proposed neighborhood improvement district and initial operating plan. Notice of the hearing shall be published as a class 2 notice under ch. 985. Before publication, a copy of the notice, together with a copy of the proposed initial operating plan and a copy of a detail map showing the boundaries of the proposed neighborhood improvement district, shall be sent by certified mail to all owners of real property within the proposed neighborhood improvement district. The notice shall state the boundaries of the proposed neighborhood improvement district and shall indicate that copies of the proposed initial operating plan are available from the planning commission on request.

66.1110(3)(d) (d) Within 30 days after the hearing under par. (c), one of the following has not filed a petition with the planning commission protesting the proposed neighborhood improvement district or its proposed initial operating plan:

66.1110(3)(d)1. 1. The owners of property to be assessed under the proposed initial operating plan having a valuation equal to more than 40 percent of the valuation of all property to be assessed under the proposed initial operating plan, using the method of valuation specified in the proposed initial operating plan.

66.1110(3)(d)2. 2. The owners of property to be assessed under the proposed initial operating plan having an assessed valuation equal to more than 40 percent of the assessed valuation of all property to be assessed under the proposed initial operating plan.

66.1110(3)(e) (e) The local legislative body has voted to adopt the proposed initial operating plan for the neighborhood improvement district. The local legislative body shall publish a class 2 notice under ch. 985 regarding the meeting at which the local legislative body will vote on whether to adopt the proposed initial operating plan for the neighborhood improvement district. Before publication, a copy of the notice shall be sent by certified mail to all owners of real property within the proposed neighborhood improvement district.

66.1110(4) (4)

66.1110(4)(a)(a)

66.1110(4)(a)1.1. If the local legislative body adopts the proposed initial operating plan under sub. (3) (e), it shall determine the size of board, which shall consist of at least 5 members, all of whom shall own or occupy real property in the neighborhood improvement district.

66.1110(4)(a)2. 2. The number of board members who represent commercial and residential property, respectively, shall be set by the local legislative body, as closely as possible, in the same proportion as is the aggregate valuation of commercial property in the neighborhood improvement district to the total assessed value of all property in the district, and the aggregate valuation of residential property in the district to the total assessed value of all property in the district.

66.1110(4)(a)3. 3. The local legislative body shall set the time and place for a meeting at which members of the board will be elected, and shall publish a class 2 notice under ch. 985 that contains this information. The notice shall specify that all individuals who either own or occupy real property within the neighborhood improvement district are eligible to serve on the board and vote at the election.

66.1110(4)(a)4. 4. At the meeting, the individuals who own or occupy real property shall be divided into 2 groups. One group shall consist of those individuals who own or occupy commercial property, and one group shall consist of those individuals who own or occupy residential property. Each group shall elect from among its members the number of board members set to represent its group by the local legislative body under subd. 2.

66.1110(4)(a)5. 5. Board members elected under subd. 4. shall serve a one year term, and may be reelected. Annually, the number of board members who represent commercial and residential properties, based on the calculation described in subd. 2., may be reallocated by the local legislative body to the greatest extent possible to be consistent with the proportion described under subd. 2.

66.1110(4)(a)6. 6. Annually, board members shall be elected under the procedures contained in this paragraph. If a vacancy occurs during the term of a board member, an individual shall be elected to fill the unexpired term of the member under the procedures contained in this paragraph.

66.1110(4)(b) (b) The board shall annually consider and may make changes to the operating plan, which may include termination of the plan, for the neighborhood improvement district. The board shall then submit the operating plan to the local legislative body for its approval. If the local legislative body disapproves the operating plan, the board shall consider and may make changes to the operating plan and may continue to resubmit the operating plan until local legislative body approval is obtained. Any change to the special assessment method applicable to the neighborhood improvement district shall be approved by the local legislative body.

66.1110(4)(c) (c) The board shall prepare and make available to the public annual reports describing the current status of the neighborhood improvement district, including expenditures and revenues. The report shall include an independent certified audit of the implementation of the operating plan obtained by the municipality. The municipality shall obtain an additional independent certified audit upon termination of the neighborhood improvement district.

66.1110(4)(d) (d) Either the board or the municipality, as specified in the operating plan as adopted, or amended and approved under this section, has all of the powers necessary or convenient to implement the operating plan, including the power to contract.

66.1110(5) (5) All special assessments received from a neighborhood improvement district and all other appropriations by the municipality or other moneys received for the benefit of the neighborhood improvement district shall be placed in a segregated account in the municipal treasury. No disbursements from the account may be made except to reimburse the municipality for appropriations other than special assessments, to pay the costs of audits required under sub. (4) (c) or on order of the board for the purpose of implementing the operating plan. On termination of the neighborhood improvement district by the municipality, all moneys collected by special assessment remaining in the account shall be disbursed to the owners of specially assessed property in the neighborhood improvement district, in the same proportion as the last collected special assessment.

66.1110(6) (6)

66.1110(6)(a)(a) Subject to pars. (b) and (c), a municipality shall terminate a neighborhood improvement district if one of the following occurs:

66.1110(6)(a)1. 1. The owners of property assessed under the operating plan having a valuation equal to more than 50 percent of the valuation of all property assessed under the operating plan, using the method of valuation specified in the operating plan, file a petition with the planning commission requesting termination of the neighborhood improvement district.

66.1110(6)(a)2. 2. The owners of property assessed under the operating plan having an assessed valuation equal to more than 50 percent of the assessed valuation of all property assessed under the operating plan, file a petition with the planning commission requesting termination of the neighborhood improvement district.

66.1110(6)(a)3. 3. The owners of property assessed under the operating plan having a valuation equal to more than 50 percent of the valuation of all property assessed under the operating plan fail to file a petition with the planning commission to continue the neighborhood improvement district within one year of the date on which the membership of the board changes from a majority which represents commercial properties to a majority that represents residential properties, or vice versa, as described under sub. (4) (a) 3.

66.1110(6)(b) (b)

66.1110(6)(b)1.1. A petition may not be filed under this subsection earlier than one year after the date on which the municipality first adopts the operating plan for the neighborhood improvement district.

66.1110(6)(b)2. 2. On and after the date on which a petition is filed under par. (a) 1. or 2., or on and after the date on which a petition must be filed under par. (a) 3., neither the board nor the municipality may enter into any new obligations by contract or otherwise to implement the operating plan until the expiration of 30 days after the date of the hearing under subd. 3. and unless the neighborhood improvement district is not terminated under par. (c).

66.1110(6)(b)3. 3. Within 30 days after the filing of a petition under par. (a) 1. or 2., the planning commission shall hold a public hearing on the proposed termination. Within 30 days after the deadline for filing a petition under par. (a) 3. passes, the planning commission shall hold a public hearing on the proposed termination. Notice of the hearing shall be published as a class 2 notice under ch. 985. Before publication, a copy of the notice, together with a copy of a detail map showing the boundaries of the neighborhood improvement district, shall be sent by certified mail to all owners of real property within the neighborhood improvement district. The notice shall state the boundaries of the neighborhood improvement district and shall indicate that copies of the operating plan are available from the planning commission on request and are posted in the building in which the municipality's governing body regularly holds its meetings.

66.1110(6)(b)4. 4. Within 30 days after the date of the hearing under subd. 3., every owner of property assessed under the operating plan may send written notice to the planning commission indicating, if the owner signed a petition under par. (a) 1. or 2., that the owner retracts the owner's request to terminate the neighborhood improvement district, or, if the owner did not file or sign a petition under par. (a) 1. or 2., that the owner requests termination of the neighborhood improvement district under par. (a) 1. or 2.

66.1110(6)(b)5. 5. Within 30 days after the date of the hearing under subd. 3., every owner of property assessed under the operating plan may send written notice to the planning commission indicating, if the owner signed a petition under par. (a) 3., that the owner retracts the owner's request to continue the neighborhood improvement district, or, if the owner did not file or sign a petition under par. (a) 3., that the owner requests continuation of the neighborhood improvement district under subd. 3.

66.1110(6)(c) (c) After the expiration of 30 days after the date of the hearing under par. (b) 3., and after adding any additions and subtracting any retractions under par. (b) 4. and 5., the municipality shall terminate the neighborhood improvement district on the date on which the obligation with the latest completion date entered into to implement the operating plan expires if the owners who have signed the petition requesting the termination of the neighborhood improvement district under par. (a) 1. or 2. constitute the required groups specified in par. (a) 1. or 2., or if an insufficient representation of owners, as described under par. (a) 3., petition to continue the neighborhood improvement district under par. (a) 3.

66.1110(7) (7)

66.1110(7)(a)(a)

66.1110(7)(a)1.1. Except as provided in subd. 2., any parcel of real property used exclusively for less than 8 residential dwelling units and real property that is exempted from general property taxes under s. 70.11 may not be specially assessed for purposes of this section.

66.1110(7)(a)2. 2. In a 1st class city, real property that is exempted from general property taxes under s. 70.11 may not be specially assessed for purposes of this section.

66.1110(7)(b) (b) A municipality may terminate a neighborhood improvement district at any time.

66.1110(7)(c) (c) This section does not limit the power of a municipality under other law to regulate the use of or specially assess real property.

66.1110 History History: 2005 a. 186; 2009 a. 147.



66.1111 Historic properties.

66.1111  Historic properties.

66.1111(1)(1)  Definitions. In this section:

66.1111(1)(a) (a) "Historic property" has the meaning given under s. 44.31 (3).

66.1111(1)(b) (b) "Political subdivision" means a city, village, town or county.

66.1111(2) (2) Acquisition of property. A political subdivision may acquire by gift, purchase or condemnation any property right in historic property, whether the property is real or personal.

66.1111(3) (3) Ownership, use and disposition of property.

66.1111(3)(a)(a) A political subdivision may preserve or rehabilitate any historic property which it owns, construct buildings on that property, own and maintain that property for public purposes or lease or convey that property.

66.1111(3)(b) (b) If a political subdivision leases to another person historic property, the political subdivision shall include provisions in the lease which protect the historic character and qualities of that property. If the political subdivision conveys historic property, the political subdivision shall obtain a conservation easement under s. 700.40 to protect the historic character and qualities of the property.

66.1111(4) (4) Consideration of effects on historic properties.

66.1111(4)(a)(a) In the earliest stage of planning any action related to the following, a political subdivision shall determine if its proposed action will affect any historic property which is a listed property, as defined under s. 44.31 (4), or which is on the list of locally designated historic places under s. 44.45:

66.1111(4)(a)1. 1. Long-range planning for facilities development.

66.1111(4)(a)2. 2. Any action under sub. (3).

66.1111(4)(a)3. 3. Razing any historic property which it owns.

66.1111(4)(b) (b) A political subdivision shall notify the state historic preservation officer of any proposed action which it determines under par. (a) would affect any historic property.

66.1111(5) (5) Grants. A political subdivision may make grants of funds to any public or private entity for the purpose of preserving or rehabilitating historic property.

66.1111 History History: 1987 a. 395; 1989 a. 31; 1999 a. 150 s. 88; Stats. 1999 s. 66.1111.



66.1113 Premier resort areas.

66.1113  Premier resort areas.

66.1113(1) (1)  Definitions. In this section:

66.1113(1)(a) (a) "Infrastructure expenses" means the costs of purchasing, constructing, or improving parking lots; access ways; transportation facilities, including roads and bridges; sewer and water facilities; exposition center facilities used primarily for conventions, expositions, trade shows, musical or dramatic events, or other events involving educational, cultural, recreational, sporting, or commercial activities; parks, boat ramps, beaches, and other recreational facilities; fire fighting equipment; police vehicles; ambulances; and other equipment or materials dedicated to public safety or public works.

66.1113(1)(b) (b) "Political subdivision" means a city, village, town or county.

66.1113(1)(c) (c) "Premier resort area" means a political subdivision whose governing body enacts an ordinance or adopts a resolution under sub. (2) (a).

66.1113(1)(d) (d) "Tourism-related retailers" means retailers classified in the standard industrial classification manual, 1987 edition, published by the U.S. office of management and budget under the following industry numbers:

66.1113(1)(d)1. 1. 5331 — Variety stores.

66.1113(1)(d)2. 2. 5399 — Miscellaneous general merchandise stores.

66.1113(1)(d)3. 3. 5441 — Candy, nut and confectionary stores.

66.1113(1)(d)4. 4. 5451 — Dairy product stores.

66.1113(1)(d)5. 5. 5461 — Retail bakeries.

66.1113(1)(d)6. 6. 5541 — Gasoline service stations.

66.1113(1)(d)7. 7. 5812 — Eating places.

66.1113(1)(d)8. 8. 5813 — Drinking places.

66.1113(1)(d)9. 9. 5912 — Drug stores and proprietary stores.

66.1113(1)(d)10. 10. 5921 — Liquor stores.

66.1113(1)(d)11. 11. 5941 — Sporting goods stores and bicycle shops.

66.1113(1)(d)12. 12. 5946 — Camera and photographic supply stores.

66.1113(1)(d)13. 13. 5947 — Gift, novelty and souvenir shops.

66.1113(1)(d)14. 14. 7011 — Hotels and motels.

66.1113(1)(d)15. 15. 7032 — Sporting and recreational camps.

66.1113(1)(d)16. 16. 7033 — Recreational vehicle parks and campsites.

66.1113(1)(d)17. 17. 7948 — Racing, including track operation.

66.1113(1)(d)18. 18. 7992 — Public golf courses.

66.1113(1)(d)19. 19. 7993 — Coin-operated amusement devices.

66.1113(1)(d)20. 20. 7996 — Amusement parks.

66.1113(1)(d)21. 21. 7999 — Amusement and recreational services, not elsewhere classified.

66.1113(2) (2) Premier resort area creation.

66.1113(2)(a)(a) The governing body of a political subdivision, by a two-thirds vote of the members of the governing body who are present when the vote is taken, may enact an ordinance or adopt a resolution declaring itself to be a premier resort area if, except as provided in pars. (e), (f), (g), (h), and (i), at least 40% of the equalized assessed value of the taxable property within such political subdivision is used by tourism-related retailers.

66.1113(2)(b) (b) Subject to pars. (g), (h), and (i), a political subdivision that is a premier resort area may impose the tax under s. 77.994.

66.1113(2)(c) (c) If 2 or more contiguous political subdivisions that are premier resort areas each impose the tax under s. 77.994, they may enter into a contract under s. 66.0301 to cooperate in paying for infrastructure expenses, in addition to any other authority they have to act under s. 66.0301.

66.1113(2)(d) (d) The proceeds from a tax that is imposed under s. 77.994 and this subsection may be used only to pay for infrastructure expenses within the jurisdiction of a premier resort area.

66.1113(2)(e) (e)

66.1113(2)(e)1.1. The legislature finds the following with respect to the city of Eagle River:

66.1113(2)(e)1.a. a. That it has an atypical percentage of tax-exempt land within its boundaries that is used for tourism-related purposes.

66.1113(2)(e)1.b. b. That it is the site of national recreational competitions that draw tourism business to the entire northern region of this state.

66.1113(2)(e)2. 2. The city of Eagle River may enact an ordinance or adopt a resolution declaring itself to be a premier resort area under par. (a) even if less than 40% of the equalized assessed value of the taxable property within Eagle River is used by tourism-related retailers.

66.1113(2)(f) (f) The city of Bayfield may enact an ordinance or adopt a resolution declaring itself to be a premier resort area under par. (a) even if less than 40% of the equalized assessed value of the taxable property within Bayfield is used by tourism-related retailers.

66.1113(2)(g) (g) The village of Sister Bay may enact an ordinance or adopt a resolution declaring itself to be a premier resort area under par. (a) even if less than 40 percent of the equalized assessed value of the taxable property within Sister Bay is used by tourism-related retailers. The village may not impose the tax authorized under par. (b) unless the village board adopts a resolution proclaiming its intent to impose the tax and the resolution is approved by a majority of the electors in the village voting on the resolution at a referendum, to be held at the first spring primary or election or partisan primary or general election following by at least 70 days the date of adoption of the resolution.

66.1113(2)(h) (h) The village of Ephraim may enact an ordinance or adopt a resolution declaring itself to be a premier resort area under par. (a) even if less than 40 percent of the equalized assessed value of the taxable property within Ephraim is used by tourism-related retailers. The village may not impose the tax authorized under par. (b) unless the village board adopts a resolution proclaiming its intent to impose the tax and the resolution is approved by a majority of the electors in the village voting on the resolution at a referendum, to be held at the first spring primary or election or partisan primary or general election following by at least 70 days the date of adoption of the resolution.

66.1113(2)(i) (i) The village of Stockholm may enact an ordinance or adopt a resolution declaring itself to be a premier resort area under par. (a) even if less than 40 percent of the equalized assessed value of the taxable property within Stockholm is used by tourism-related retailers. The village may not impose the tax authorized under par. (b) unless the village board adopts a resolution proclaiming its intent to impose the tax and the resolution is approved by a majority of the electors in the village voting on the resolution at a referendum, to be held at the first spring primary or election or partisan primary or general election following by at least 70 days the date of adoption of the resolution.

66.1113(3) (3) Jurisdiction. The jurisdiction of a premier resort area is coterminous with the boundaries of a political subdivision whose governing body enacts an ordinance or adopts a resolution under sub. (2) (a) or with the boundaries of 2 or more political subdivisions that enter into a contract under sub. (2) (c).

66.1113 History History: 1997 a. 27; 1999 a. 150 s. 364; Stats. 1999 s. 66.1113; 2001 a. 16, 109; 2005 a. 440; 2009 a. 28; 2011 a. 75, 115; 2013 a. 20.



66.1201 Housing authorities.

66.1201  Housing authorities.

66.1201(1)(1)  Short title. Sections 66.1201 to 66.1211 may be referred to as the "Housing Authorities Law".

66.1201(2) (2) Finding and declaration of necessity. It is declared that there exist in the state insanitary or unsafe dwelling accommodations and that persons of low income are forced to reside in insanitary or unsafe accommodations; that within the state there is a shortage of safe or sanitary dwelling accommodations available at rents which persons of low income can afford and that these persons are forced to occupy overcrowded and congested dwelling accommodations; that the conditions described in this subsection cause an increase in and spread of disease and crime and constitute a menace to the health, safety, morals and welfare of the residents of the state and impair economic values; that these conditions necessitate excessive and disproportionate expenditures of public funds for crime prevention and punishment, public health and safety, fire and accident protection, and other public services and facilities; that these slum areas cannot be cleared, nor can the shortage of safe and sanitary dwellings for persons of low income be relieved, through the operation of private enterprise, and that the construction of housing projects for persons of low income would, therefore, not be competitive with private enterprise; that the clearance, replanning and reconstruction of the areas in which insanitary or unsafe housing conditions exist and the providing of safe and sanitary dwelling accommodations for persons of low income are public uses and purposes for which public money may be spent and private property acquired and are governmental functions of state concern; that it is in the public interest that work on these projects be commenced as soon as possible in order to relieve unemployment which now constitutes an emergency; and the necessity in the public interest for the provisions of this section, is declared as a matter of legislative determination.

66.1201(2m) (2m) Discrimination. Persons otherwise entitled to any right, benefit, facility, or privilege under ss. 66.1201 to 66.1211 may not be denied the right, benefit, facility, or privilege in any manner for any purpose nor be discriminated against because of sex, race, color, creed, sexual orientation, status as a victim of domestic abuse, sexual assault, or stalking, as defined in s. 106.50 (1m) (u), or national origin.

66.1201(3) (3) Definitions. In ss. 66.1201 to 66.1211, unless a different meaning clearly appears from the context:

66.1201(3)(a) (a) "Area of operation" includes the city for which a housing authority is created, the area within 5 miles of the territorial boundaries of the city but not beyond the county limits of the county in which the city is located and the area within the limits of the city unless the city annexes the area of operation. "Area of operation" does not include any area which lies within the territorial boundaries of any city for which another housing authority is created by this section.

66.1201(3)(b) (b) "Authority" or "housing authority" means any of the public corporations established pursuant to sub. (4).

66.1201(3)(c) (c) "Bonds" means any bonds, interim certificates, notes, debentures or other obligations of the authority issued pursuant to ss. 66.1201 to 66.1211.

66.1201(3)(cm) (cm) "City clerk" and "mayor" mean the clerk and mayor, respectively, of the city or the officers of the city charged with the duties customarily imposed on the clerk and mayor, respectively.

66.1201(3)(d) (d) "Commissioner" means one of the members of an authority appointed in accordance with ss. 66.1201 to 66.1211.

66.1201(3)(e) (e) "Community facilities" includes real and personal property, and buildings and equipment for recreational or social assemblies, for educational, health or welfare purposes and necessary utilities, when designed primarily for the benefit and use of the housing authority or the occupants of the dwelling accommodations, or for both.

66.1201(3)(f) (f) "Contract" means any agreement of an authority with or for the benefit of an obligee whether contained in a resolution, trust indenture, mortgage, lease, bond or other instrument.

66.1201(3)(g) (g) "Council" means the common council or other body charged with governing a city.

66.1201(3)(h) (h) "Federal government" includes the United States of America and any agency or instrumentality, corporate or otherwise, of the United States of America.

66.1201(3)(i) (i) "Government" includes the state and federal governments and any subdivision, agency or instrumentality, corporate or otherwise, of either of them.

66.1201(3)(j) (j) "Housing projects" includes all real and personal property, building and improvements, and community facilities acquired or constructed pursuant to a single plan either to demolish, clear, remove, alter or repair insanitary or unsafe housing or to provide safe and sanitary dwelling accommodations for persons of low income, or both. "Housing projects" includes the planning of buildings and improvements, the acquisition of property, the demolition of existing structures, the construction, reconstruction, alteration and repair of the improvements and all other related work.

66.1201(3)(k) (k) "Mortgage" includes deeds of trust, mortgages, building and loan contracts, land contracts or other instruments conveying real or personal property as security for bonds and conferring a right to foreclose and cause a sale of the real property or personal property.

66.1201(3)(L) (L) "Obligee of the authority" or "obligee" includes any bondholder, trustee or trustees for any bondholders, any lessor demising property to the authority used in connection with a housing project or any assignee of the lessor's interest or any part of the lessor's interest, and the federal government, when it is a party to any contract with the authority.

66.1201(3)(m) (m) "Persons of low income" means persons or families who lack the amount of income necessary, as determined by the authority undertaking the housing project, to enable them, without financial assistance, to live in decent, safe and sanitary dwellings, without overcrowding.

66.1201(3)(n) (n) "Real property" includes lands, lands under water, structures, and any easements, franchises and incorporeal hereditaments and every estate and right in an estate, legal and equitable, including terms for years and liens by way of judgment, mortgage or otherwise.

66.1201(3)(o) (o) "Slum" means any area where dwellings predominate which, by reason of dilapidation, overcrowding, faulty arrangement or design, lack of ventilation, light or sanitary facilities, or any combination of these factors, are detrimental to safety, health and morals.

66.1201(3)(p) (p) "State public body" means any city, town, village, county, municipal corporation, commission, district, authority, other subdivision or public body of the state.

66.1201(3)(q) (q) "Trust indenture" includes instruments pledging the revenues of real or personal properties.

66.1201(4) (4) Creation of housing authorities.

66.1201(4)(a)(a) When a council declares by resolution that there is need for an authority to function in the city, a public body corporate and politic then exists in the city and shall be known as the "housing authority" of the city. The authority may then transact business and exercise any powers granted to it under this section.

66.1201(4)(b) (b) The council shall adopt a resolution declaring that there is need for a housing authority in the city if the council finds that insanitary or unsafe inhabited dwelling accommodations exist in the city or that there is a shortage of safe or sanitary dwelling accommodations in the city available to persons of low income at rentals they can afford. In determining whether dwelling accommodations are unsafe or insanitary the council may take into consideration the degree of overcrowding, the percentage of land coverage, the light, air, space and access available to the inhabitants of the dwelling accommodations, the size and arrangement of the rooms, the sanitary facilities, and the extent to which conditions exist in the buildings which endanger life or property by fire or other causes.

66.1201(4)(c) (c) In any suit, action or proceeding involving the validity or enforcement of or relating to any contract of the authority, the authority shall be conclusively deemed to have become established and authorized to transact business and exercise its powers under this section upon proof of the adoption of a resolution by the council declaring the need for the authority. The resolution is sufficient if it declares that there is a need for an authority and finds that either or both of the conditions described in par. (b) exist in the city. A copy of the resolution duly certified by the city clerk is admissible evidence in any suit, action or proceeding.

66.1201(5) (5) Appointment, qualifications and tenure of commissioners.

66.1201(5)(a)(a) When the council adopts a resolution under sub. (4), it shall promptly notify the mayor. Upon receiving the notice, the mayor shall, with the confirmation of the council, appoint 5 persons as commissioners of the authority, except that the mayor of a 1st class city that has created a housing authority before May 5, 1994, shall appoint 7 commissioners, at least 2 of whom shall be residents of a housing project acquired or constructed by the authority. No commissioner may be connected in any official capacity with any political party nor may more than 2 be officers of the city in which the authority is created. The powers of each authority shall be vested in the commissioners of the authority.

66.1201(5)(b) (b) The first 5 commissioners who are first appointed shall be designated by the mayor to serve for terms of 1, 2, 3, 4 and 5 years respectively from the date of their appointment and the 2 additional commissioners appointed by the mayor of a 1st class city under par. (a) shall be first appointed to terms of 3 and 5 years respectively. Thereafter, the term of office shall be 5 years. A commissioner shall hold office until his or her successor has been appointed and has qualified. Vacancies shall be filled for the unexpired term in the same manner as other appointments. Three commissioners constitute a quorum, except that in an authority with 7 commissioners, 4 commissioners constitute a quorum. The mayor shall file with the city clerk a certificate of the appointment or reappointment of any commissioner and the certificate is conclusive evidence of the proper appointment of that commissioner if that commissioner has been confirmed under this paragraph and has taken and filed the official oath before entering office. The council of a city may pay commissioners a per diem and mileage and other necessary expenses incurred in the discharge of their duties at rates established by the council.

66.1201(5)(c) (c) When the office of the first chairperson of the authority becomes vacant, the authority shall select a chairperson from among its members. An authority shall select from among its members a vice chairperson, and it may employ a secretary, who shall be executive director, technical experts and other officers, agents and employees, permanent and temporary and shall determine their qualifications, duties and compensation. An authority may call upon the city attorney or chief law officer of the city for legal services. An authority may delegate to one or more of its agents or employees powers or duties of the authority.

66.1201(6) (6) Duty of the authority and its commissioners. The authority and its commissioners shall comply or cause compliance strictly with all provisions of ss. 66.1201 to 66.1211, with the laws of the state and with any contract of the authority.

66.1201(7) (7) Interested commissioners or employees. No commissioner or employee of an authority may acquire any direct or indirect interest in any housing project or in any property included in any project or have any direct or indirect interest in any contract for insurance, materials or services to be furnished or used in connection with any housing project. If a commissioner or employee of an authority owns or controls a direct or indirect interest in any property included in any housing project, that person shall immediately disclose the interest in writing to the authority and the disclosure shall be entered upon the minutes of the authority. Failure to so disclose the interest constitutes misconduct in office.

66.1201(8) (8) Removal of commissioners. For inefficiency or neglect of duty or misconduct in office, a commissioner of an authority may be removed by the mayor, but a commissioner may be removed only after having been given a copy of the charges at least 10 days before the hearing on the charges and an opportunity to be heard in person or by counsel. If a commissioner is removed, a record of the proceedings, together with the charges and findings, shall be filed in the office of the city clerk. To the extent applicable, the provisions of s. 17.16 relating to removal for cause apply to any removal.

66.1201(9) (9) Powers of authority. An authority is a public body and a body corporate and politic, exercising public powers, and has all the powers necessary or convenient to carry out and effectuate the purposes and provisions of ss. 66.1201 to 66.1211, including the following powers in addition to others granted in this section:

66.1201(9)(a) (a) Within its area of operation to prepare, carry out, acquire, lease and operate housing projects approved by the council; to provide for the construction, reconstruction, improvement, alteration or repair of any housing project or any part of a housing project.

66.1201(9)(b) (b) To take over by purchase, lease or otherwise any housing project undertaken by any government and located within the area of operation of the authority when approved by the council; to purchase, lease, obtain options upon, acquire by gift, grant, bequest, devise, or otherwise, any real or personal property or any interest in the real or personal property.

66.1201(9)(c) (c) To act as agent for any government in connection with the acquisition, construction, operation or management of a housing project or any part of a housing project.

66.1201(9)(d) (d) To arrange or contract for the furnishing of services, privileges, works, or facilities for, or in connection with, a housing project or the occupants of a housing project.

66.1201(9)(e) (e) To lease or rent any dwellings, houses, accommodations, lands, buildings, structures or facilities embraced in any housing project and, subject to the limitations contained in this section, to establish and revise the rents or charges for the housing project.

66.1201(9)(f) (f) Within its area of operation to investigate into living, dwelling and housing conditions and into the means and methods of improving those conditions; and to engage in research and studies on the subject of housing.

66.1201(9)(h) (h) To acquire by eminent domain any real property, including improvements and fixtures on the real property.

66.1201(9)(i) (i) To own, hold, clear and improve property, to insure or provide for the insurance of the property or operations of the authority against any risks, to procure insurance or guarantees from the federal government of the payment of any debts or parts of debts secured by mortgages made or held by the authority on any property included in any housing project.

66.1201(9)(j) (j) To contract for the sale of, and to sell, any part or all of the interest in real estate acquired and to execute contracts of sale and conveyances as the authority considers desirable.

66.1201(9)(k) (k) In connection with any loan, to agree to limitations upon its right to dispose of any housing project or part of a housing project.

66.1201(9)(L) (L) In connection with any loan by a government, to agree to limitations upon the exercise of any powers conferred upon the authority by ss. 66.1201 to 66.1211.

66.1201(9)(m) (m) To invest any funds held in reserve or sinking funds, or any funds not required for immediate disbursement, in property or securities in which savings banks may legally invest funds subject to their control.

66.1201(9)(n) (n) To sue and be sued, to have a seal and to alter the same at pleasure, to have perpetual succession, to make and execute contracts and other instruments necessary or convenient to the exercise of the powers of the authority.

66.1201(9)(o) (o) To make and amend and repeal bylaws, rules and regulations not inconsistent with ss. 66.1201 to 66.1211, to carry into effect the powers and purposes of the authority.

66.1201(9)(p) (p) To exercise all or any part or combination of powers granted in this section. No provisions of law with respect to the acquisition or disposition of property by other public bodies are applicable to an authority unless otherwise provided.

66.1201(9)(q) (q) To execute bonds, notes, debentures or other evidences of indebtedness which, when executed by a housing authority, are not a debt or charge against any city, county, state or any other governmental authority, other than against the authority itself and its available property, income or other assets in accordance with the terms of an evidence of indebtedness and of this section, and no individual liability exists for any official act done by any member of the authority. No authority may levy any tax or assessment.

66.1201(9)(r) (r) To provide by all means available under ss. 66.1201 to 66.1211 housing projects for veterans and their families regardless of their income. The projects are not subject to the limitations of s. 66.1205.

66.1201(9)(s) (s) Notwithstanding the provisions of any law, to acquire sites; to prepare, carry out, acquire, lease, construct and operate housing projects to provide temporary dwelling accommodations for families regardless of income who are displaced under ss. 66.1201 to 66.1331; to further slum clearance, urban redevelopment and blight elimination; and to provide temporary dwelling accommodations for families displaced by reason of any street widening, expressway or other public works project causing the demolition of dwellings.

66.1201(9)(t) (t) To participate in an employee retirement or pension system of the city which has declared the need for the authority and to expend funds of the authority for this purpose.

66.1201(9)(u) (u) To join or cooperate with one or more authorities in the exercise, either jointly or otherwise, of any of their powers for the purpose of financing, including the issuance of bonds, notes or other obligations and giving security for these obligations, planning, undertaking, owning, constructing, operating or contracting with respect to a housing project located within the area of operation of any one or more of the authorities. For this purpose an authority may by resolution prescribe and authorize any other housing authority, joining or cooperating with it, to act on its behalf with respect to any powers, as its agent or otherwise, in the name of the authority joining or cooperating or in its own name.

66.1201(9)(v) (v) To establish a procedure for preserving records of the authority by the use of microfilm, another reproductive device, optical imaging or electronic formatting if authorized under s. 19.21 (4) (c). The procedure shall assure that copies of records that are open to public inspection continue to be available to members of the public requesting them. A photographic reproduction of a record or copy of a record generated from optical disk or electronic storage is deemed the same as an original record for all purposes if it meets the applicable standards established in ss. 16.61 and 16.612.

66.1201(9)(w) (w) To exercise any powers of a redevelopment authority operating under s. 66.1333 if done in concert with a redevelopment authority under a contract under s. 66.0301.

66.1201(9)(x) (x) To, within its area of operation, either by itself or with the department of veterans affairs, undertake and carry out studies and analyses of veterans housing needs and meeting those needs and make the study results available to the public, including the building, housing and supply industries.

66.1201(10) (10) Eminent domain.

66.1201(10)(a)(a) The authority may acquire by eminent domain any real property, including fixtures and improvements, which it deems necessary to carry out the purposes of ss. 66.1201 to 66.1211 after the adoption by it of a resolution declaring that the acquisition of the property described in the resolution is in the public interest and necessary for public use. The authority may exercise the power of eminent domain pursuant to ch. 32 or pursuant to any other applicable statutory provisions.

66.1201(10)(b) (b) At any time at or after the filing for condemnation, and before the entry of final judgment, the authority may file with the clerk of the court in which the petition is filed a declaration of taking signed by the duly authorized officer or agent of the authority declaring that all or any part of the property described in the petition is to be taken for the use of the authority. The declaration of taking is sufficient if it sets forth all of the following:

66.1201(10)(b)1. 1. A description of the property.

66.1201(10)(b)2. 2. A statement of the estate or interest in the property being taken.

66.1201(10)(b)3. 3. A statement of the sum of money estimated by the authority to be just compensation for the property taken, which sum shall be not less than the last assessed valuation for tax purposes of the estate or interest in the property to be taken.

66.1201(10)(c) (c) From the filing of the declaration of taking under par. (b) and the deposit in court of the amount of the estimated compensation stated in the declaration, title to the property specified in the declaration vests in the authority and the property is condemned and taken for the use of the authority and the right to just compensation for the property vests in the persons entitled to the compensation. Upon the filing of the declaration of taking the court shall designate a day not exceeding 30 days after the filing, except upon good cause shown, on which the person in possession shall surrender possession to the authority.

66.1201(10)(d) (d) The ultimate amount of compensation vests in the manner provided by law. If the amount vested exceeds the amount deposited in court by the authority, the court shall enter judgment against the authority in the amount of the deficiency together with interest at the rate of 6% per year on the deficiency from the date of the vesting of title to the date of the entry of the final judgment subject to abatement for use, income, rents or profits derived from the property by the owner subsequent to the vesting of title in the authority. The court shall order the authority to deposit the amount of the deficiency in court.

66.1201(10)(e) (e) At any time before the vesting of title of property in the authority the authority may withdraw or dismiss its petition with respect to any of the property described in the petition.

66.1201(10)(f) (f) Upon vesting of title to any property in the authority, all the right, title and interest of all persons having an interest in, or lien upon, the property are divested immediately and these persons are entitled only to receive compensation for the property.

66.1201(10)(g) (g) Except as provided in this subsection with reference to the declaration of taking, the proceedings shall be as provided by law for condemnation, and the deposit in court of the amount estimated by the authority upon a declaration of taking shall be disbursed as provided by law for an award in condemnation proceedings.

66.1201(10)(h) (h) Property already devoted to a public use may be acquired, provided that no property belonging to any municipality or to any government may be acquired without its consent and that no property belonging to a public utility corporation may be acquired without the approval of the public service commission or other officer or tribunal, if any, having regulatory power over the public utility corporation.

66.1201(11) (11) Acquisition of land for government. The authority may acquire, by purchase or by the exercise of its power of eminent domain under sub. (10), any property, real or personal, for any housing project being constructed or operated by a government. The authority upon such terms and conditions, with or without consideration, as it shall determine, may convey title or deliver possession of property so acquired or purchased to the government for use in connection with a housing project.

66.1201(12) (12) Zoning and building laws. All housing projects of an authority shall be subject to the planning, zoning, sanitary and building laws, ordinances and regulations applicable to the locality in which the housing project is situated.

66.1201(13) (13) Types of bonds.

66.1201(13)(a)(a)

66.1201(13)(a)1.1. An authority may issue any bonds for its corporate purposes, including bonds on which the principal and interest are payable by any of the following methods:

66.1201(13)(a)1.a. a. Exclusively from the income and revenues of the housing project financed with the proceeds of the bonds, or with those proceeds together with a grant from the federal government in aid of the project.

66.1201(13)(a)1.b. b. Exclusively from the income and revenues of certain designated housing projects whether or not they were financed in whole or in part with the proceeds of the bonds.

66.1201(13)(a)1.c. c. From its revenues generally.

66.1201(13)(a)2. 2. Any of the bonds under subd. 1. may be additionally secured by a pledge of any revenues or, subject to the limitations imposed under pars. (b) and (c), a mortgage of any housing project, projects or other property of the authority.

66.1201(13)(b) (b) Neither the commissioners of the authority nor any person executing the bonds is liable personally on the bonds by reason of their issuance.

66.1201(13)(c) (c) The bonds and other obligations of the authority are not a debt of any municipality located within its boundaries or of the state and this fact shall be stated on their face. Neither the state nor any municipality is liable for the bonds or other obligations, nor are they payable out of any funds or properties other than those of the authority.

66.1201(14) (14) Form and sale of bonds.

66.1201(14)(a)(a) Bonds of an authority shall be authorized by its resolution and may be issued in one or more series and shall bear any date, mature at any time, bear interest at any rate, be in any denomination, be in the form of coupon bonds or of bonds registered under s. 67.09, carry any conversion or registration privileges, have any rank or priority, be executed in any manner, be payable in any medium of payment, at any place, and be subject to any terms of redemption, with or without premium, that the resolution, its trust indenture or mortgage may provide. Any bond reciting in substance that it has been issued by an authority to aid in financing a housing project to provide dwelling accommodations for persons of low income shall be conclusively deemed, in any suit, action or proceeding involving the validity or enforceability of the bond or the security for the bond, to have been issued for such a housing project. Bonds of an authority are issued for an essential public and governmental purpose and are public instrumentalities and, together with interest and income, are exempt from taxes.

66.1201(14)(b) (b) The bonds may be sold at public or private sale as the authority provides. The bonds may be sold at any price determined by the authority.

66.1201(14)(c) (c) The bonds shall be executed as provided in s. 67.08 (1).

66.1201(14)(d) (d) The authority may purchase, out of available funds, any bonds issued by it at a price not more than the principal amount of the bonds and the accrued interest. Bonds payable exclusively from the revenues of a designated project or projects shall be purchased only out of any revenues available for that purpose. All bonds so purchased shall be canceled. This paragraph does not apply to the redemption of bonds.

66.1201(14)(e) (e) Any provision of any law to the contrary notwithstanding, any bonds, interim certificates, or other obligations issued pursuant to ss. 66.1201 to 66.1211 are fully negotiable.

66.1201(15) (15) Provisions of bonds, trust indentures, and mortgages. In connection with the issuance of bonds or the incurring of any obligation under a lease and in order to secure the payment of bonds or obligations, the authority may:

66.1201(15)(a) (a) Pledge by resolution, trust indenture, mortgage, subject to the limitations in this subsection, or other contract any of its rents, fees, or revenues.

66.1201(15)(b) (b) Covenant against mortgaging any of its property or against permitting any lien on its property.

66.1201(15)(c) (c) Covenant with respect to limitations on its right to sell, lease or otherwise dispose of any housing project or any part of a housing project, or with respect to limitations on its right to undertake additional housing projects.

66.1201(15)(d) (d) Covenant against pledging any of its rents, fees and revenues or against permitting any lien on its rents, fees and revenues.

66.1201(15)(e) (e) Provide for the release of property, rents, fees and revenues from any pledge or mortgage, and reserve rights and powers in, or the right to dispose of, property which is subject to a pledge or mortgage.

66.1201(15)(f) (f) Covenant as to the bonds to be issued pursuant to any resolution, trust indenture, mortgage or other instrument and as to the issuance of bonds in escrow or otherwise, and as to the use and disposition of the proceeds of the bonds.

66.1201(15)(g) (g) Provide for the terms, form, registration, exchange, execution and authentication of bonds.

66.1201(15)(h) (h) Provide for the replacement of lost, destroyed or mutilated bonds.

66.1201(15)(i) (i) Covenant that the authority warrants the title to the premises.

66.1201(15)(j) (j) Covenant as to the rents and fees to be charged, the amount to be raised each year or other period of time by rents, fees and other revenues and as to the use and disposition to be made of the revenues.

66.1201(15)(k) (k) Covenant as to the use of any of its property.

66.1201(15)(L) (L) Create special funds which segregate all of the following:

66.1201(15)(L)1. 1. The proceeds of any loan or grant or both.

66.1201(15)(L)2. 2. The rents, fees and revenues of a housing project.

66.1201(15)(L)3. 3. Any moneys held for the payment of the costs of operations and maintenance of any housing projects or as a reserve for the meeting of contingencies in the operation and maintenance of housing projects.

66.1201(15)(L)4. 4. Any moneys held for the payment of the principal and interest on its bonds or the sums due under its leases or as a reserve for the payments.

66.1201(15)(L)5. 5. Any moneys held for any other reserves or contingencies.

66.1201(15)(Lm) (Lm) Covenant as to the use and disposal of the moneys held in funds created under par. (L).

66.1201(15)(m) (m) Redeem the bonds, covenant for their redemption and provide the terms and conditions of the bonds.

66.1201(15)(n) (n) Covenant against extending the time for the payment of its bonds or interest on the bonds by any means.

66.1201(15)(o) (o) Prescribe the procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent to a contract amendment or abrogation and the manner in which consent may be given.

66.1201(15)(p) (p) Covenant as to property maintenance, replacement and insurance and the use and disposition of insurance moneys.

66.1201(15)(q) (q) Vest in an obligee of the authority, if the authority fails to observe or perform any covenant on its part to be kept or performed, the right to cure any default and to advance any moneys necessary for that purpose. The moneys advanced may be made an additional obligation of the authority with such interest, security and priority as may be provided in any trust indenture, mortgage, lease or contract of the authority.

66.1201(15)(r) (r) Covenant and prescribe as to the events of default and terms and conditions upon which any of its bonds shall become or may be declared due before maturity and as to the terms and conditions upon which the declaration and its consequences may be waived.

66.1201(15)(s) (s) Covenant as to the rights, liabilities, powers and duties arising upon the breach by it of any covenant, condition or obligation.

66.1201(15)(t) (t) Covenant to surrender possession of all or any part of any housing project upon the happening of a default, as defined in the contract, and to vest in an obligee the right to take possession and to use, operate, manage and control housing projects, and to collect and receive all rents, fees and revenues arising from the housing projects in the same manner as the authority itself might do and to dispose of the moneys collected in accordance with the agreement of the authority with the obligee.

66.1201(15)(u) (u) Vest in a trust the right to enforce any covenant made to secure, to pay, or in relation to the bonds, to provide for the powers and duties of a trustee, to limit liabilities of a trustee and to provide the terms and conditions upon which the trustee or the bondholders or any proportion of them may enforce any covenant.

66.1201(15)(v) (v) Make covenants other than the covenants that are authorized in this subsection.

66.1201(15)(w) (w) Execute all instruments that are necessary or convenient in the exercise of its powers or in the performance of its covenants or duties.

66.1201(15)(x) (x) Make covenants and do any act necessary or convenient in order to secure its bonds, or, in the absolute discretion of the authority, that tend to make the bonds more marketable. An authority may not mortgage any of its property except as provided in sub. (16).

66.1201(16) (16) Power to mortgage when project financed with aid of government.

66.1201(16)(a)(a) In this subsection, "government" includes the Wisconsin Housing and Economic Development Authority.

66.1201(16)(b) (b) In connection with any project financed in whole or in part, or otherwise aided by a government, whether through a donation of money or property, a loan, the insurance or guarantee of a loan, or otherwise, the authority may do any of the following:

66.1201(16)(b)1. 1. Mortgage its property.

66.1201(16)(b)2. 2. Grant security interests in its property.

66.1201(16)(b)3. 3. Issue its note or other obligation as may be required by the government.

66.1201(17) (17) Remedies of an obligee of authority. An obligee of the authority, subject to its contract, may do any of the following:

66.1201(17)(a) (a) By mandamus, suit, action or proceeding, all of which may be joined in one action, compel the authority and its commissioners, officers, agents or employees to perform every term, provision and covenant contained in any contract of the authority, and require the carrying out of any covenants and agreements of the authority and the fulfillment of all duties imposed upon the authority by ss. 66.1201 to 66.1211.

66.1201(17)(b) (b) By suit, action or proceeding enjoin any unlawful acts or things, or the violation of any of the rights of the obligee of the authority.

66.1201(17)(c) (c) By suit, action or proceeding cause possession of any housing project or any part of a housing project to be surrendered to any obligee having the right to possession pursuant to any contract of the authority.

66.1201(18) (18) Additional remedies conferrable by mortgage or trust indenture. Any authority may by its trust indenture, mortgage, lease or other contract confer upon any obligee holding or representing a specified amount in bonds, lease or other obligations, the right upon the happening of an "event of default" as defined in the instrument:

66.1201(18)(a) (a) By suit, action or proceeding obtain the appointment of a receiver of any housing project of the authority or any part of a housing project. Upon appointment, a receiver may enter and take possession of the housing project or any part of the housing project and operate and maintain it, and collect and receive all fees, rents, revenues or other charges arising in the same manner as the authority itself might do. The receiver shall keep the moneys in a separate account or accounts and apply the moneys in accordance with the obligations of the authority as a court directs.

66.1201(18)(b) (b) By suit, action or proceeding require the authority and its commissioners to account as if it and they were the trustees of an express trust.

66.1201(19) (19) Remedies cumulative. All the rights and remedies in this section are in addition to all other rights and remedies that may be conferred upon an obligee of the authority by law or by any contract with the authority.

66.1201(20) (20) Subordination of mortgage to agreement with government. The authority may agree in any mortgage made by it that the mortgage is subordinate to a contract for the supervision by a government of the operation and maintenance of the mortgaged property and the construction of improvements on the mortgaged property. A purchaser at a sale of the property of an authority pursuant to a foreclosure of a mortgage or any other remedy in connection with the foreclosure shall obtain title subject to the contract.

66.1201(21) (21) Contracts with federal government. In addition to the powers conferred upon the authority by other provisions of ss. 66.1201 to 66.1211, the authority may borrow money or accept grants from the federal government for any housing project that the authority may undertake, take over any land acquired by the federal government for the construction or operation of a housing project, take over or lease or manage any housing project constructed or owned by the federal government, and to these ends, enter into any contracts, mortgages, trust indentures, leases or other agreements that the federal government may require including agreements that the federal government may supervise and approve the construction, maintenance and operation of the housing project. A council may take any action necessary to secure the financial aid and the cooperation of the federal government in the undertaking, construction, maintenance and operation of any housing project which the authority may undertake.

66.1201(22) (22) Tax exemption and payments in lieu of taxes. The property of an authority is public property used for essential public and governmental purposes and the property and an authority are exempt from all taxes of the state or any state public body, except that the city in which a project or projects are located may fix a sum to be paid annually in lieu of taxes by the authority for the services, improvements or facilities furnished to the property of the authority by the city. The amount paid in lieu of taxes may not exceed the amount that would be levied as the annual tax of the city upon the project.

66.1201(23) (23) Reports. The authority shall at least once a year file with the mayor of the city a report of its activities for the preceding year.

66.1201(24) (24) Bids.

66.1201(24)(a)(a) When a housing authority has the approval of the council for any project authorized under sub. (9) (a) or (b), the authority shall complete and approve plans, specifications and conditions for carrying out the project, and shall advertise by publishing a class 2 notice, under ch. 985, for bids for all work which the authority must do by contract. The authority is not required to submit for bidding any contract in an amount of $25,000 or less, but if the estimated cost of the contract is between $10,000 and $25,000, the authority shall give a class 2 notice, under ch. 985, of the proposed work before the contract is entered into. A contract subject to bidding shall be awarded to the lowest qualified and competent bidder. Section 66.0901 applies to the bidding.

66.1201(24)(ag) (ag) As an alternative to the advertising and bidding procedure under par. (a), an authority may contract under any purchase procedure authorized for the authority by the federal government.

66.1201(24)(am) (am) The authority may reject any bid required under par. (a).

66.1201(24)(b) (b) An authority may contract for the acquisition of a housing project without submitting the contract for bids as required by par. (a) if all of the following apply:

66.1201(24)(b)1. 1. The contract provides for undertaking of the housing project on land not owned at the time of the contract by the authority except the contract may provide for undertaking of the housing project on land acquired and owned by a community development authority for the purpose of ss. 66.1105, 66.1301 to 66.1329, 66.1331 or 66.1333 if the community development authority is proceeding under this paragraph as provided by s. 66.1335 (4).

66.1201(24)(b)2. 2. The contract provides for conveyance or lease of the project to the authority after completion of the project.

66.1201(24)(b)3. 3. The authority invites developers to submit proposals to provide a completed project and evaluates proposals according to site, cost, design, the developer's experience and other criteria specified by the authority.

66.1201(25) (25) Liquidation and disposal of housing projects.

66.1201(25)(a)(a) In any city or village the council or village board by resolution or ordinance, or the electors by referendum under s. 9.20, may require the authority to liquidate and dispose of a project held and operated under ss. 66.1201 to 66.1211 or 66.1331.

66.1201(25)(b) (b) If liquidation and disposal of a project is provided for under par. (a) the housing authority or other designated agency shall sell the project to the highest bidder after public advertisement, or transfer it to any state public body authorized by law to acquire the project. No project may be sold for less than its fair market value as determined by a board of 3 licensed appraisers appointed by the council or village board.

66.1201(25)(c) (c) The arrangements for the liquidation and disposal of a project shall provide for the payment and retirement of all outstanding obligations in connection with the project, together with interest on the obligations and any premiums prescribed for the redemption of any bonds, notes or other obligations before maturity.

66.1201(25)(d) (d) Any proceeds remaining after payment of the obligations under par. (c) shall be distributed in accordance with the federal law applicable at the time of the liquidation and disposal of the project. If no federal law is applicable to the liquidation and disposal of the project all remaining proceeds shall be paid to the city or village.

66.1201(25)(e) (e) If the highest bid received is insufficient for the payment of all obligations set forth in par. (c) the project shall not be sold unless the city or village provides sufficient additional funds to discharge the obligations.

66.1201(25)(f) (f) In order to carry out this subsection an authority or other designated agency shall exercise any option available to it for the payment and redemption of outstanding obligations set forth in par. (c) before maturity, if the city or village provides funds for payment and redemption.

66.1201(25)(g) (g) No actions taken under this subsection shall affect or diminish the rights of any bondholders or other obligees of the authority.

66.1201(25)(h) (h) In this subsection, "outstanding obligations" or "obligations" includes bonds, notes or evidences of indebtedness, as well as aids, grants, contributions or loans made by or received from any federal, state or local political government or agency.

66.1201(26) (26) Dissolution of housing authority. Any housing authority may be dissolved upon adoption of an ordinance or resolution by the council or village board concerned declaring that the need for the authority no longer exists, that all projects under the authority's jurisdiction have been disposed of, that there are no outstanding obligations or contracts and that no further business remains to be transacted by the authority.

66.1201 History History: 1973 c. 172; 1975 c. 94, 221, 350; 1977 c. 418; 1979 c. 89; 1979 c. 110 s. 60 (13); 1979 c. 221; 1981 c. 112, 190, 232; 1983 a. 24; 1983 a. 81 s. 11; 1983 a. 83 s. 20; 1983 a. 189, 444; 1987 a. 27, 163; 1991 a. 316; 1993 a. 172, 184, 268, 379; 1995 a. 27, 225; 1997 a. 35; 1999 a. 150 ss. 285, 383, 384, 386, 388; Stats. 1999 s. 66.1201; 2001 a. 103, 104; 2005 a. 22; 2009 a. 95.

66.1201 Annotation The office of county planning and zoning commission member is incompatible with the position of executive director of the county housing authority. 81 Atty. Gen. 90.



66.1203 Housing authorities; operation not for profit.

66.1203  Housing authorities; operation not for profit.

66.1203(1)(1) It is declared to be the policy of this state that each housing authority shall manage and operate its housing projects in an efficient manner to enable it to fix the rentals for dwelling accommodations at the lowest possible rates consistent with its providing decent, safe and sanitary dwelling accommodations, and that no housing authority shall construct or operate any project for profit, or as a source of revenue to the city.

66.1203(2) (2) An authority shall fix the rentals for dwellings in its projects at no higher rates than it finds necessary in order to produce revenues which, together with all other available moneys, revenues, income and receipts of the authority from whatever sources derived, will be sufficient to accomplish all of the following:

66.1203(2)(a) (a) Pay, as the rentals become due, the principal and interest on the bonds of the authority.

66.1203(2)(b) (b) Meet the cost of, and provide for, maintaining and operating the projects, including the cost of any insurance, and the administrative expenses of the authority.

66.1203(2)(c) (c) Create, during not less than the 6 years immediately succeeding its issuance of any bonds, a reserve sufficient to meet the largest principal and interest payments which will be due on the bonds in any one year after the creation of the reserve and maintain the reserve.

66.1203 History History: 1999 a. 150 s. 389; Stats. 1999 s. 66.1203.



66.1205 Housing authorities; rentals and tenant selection.

66.1205  Housing authorities; rentals and tenant selection.

66.1205(1)(1) In the operation or management of housing projects an authority shall at all times observe the following duties with respect to rentals and tenant selection:

66.1205(1)(a) (a) It may rent or lease the dwelling accommodations in a housing project only to persons of low income and at rentals within the financial reach of persons of low income.

66.1205(1)(b) (b) It may rent or lease to a tenant dwelling accommodations consisting of the number of rooms, but no greater number, that it considers necessary to provide safe and sanitary accommodations to the proposed occupants, without overcrowding.

66.1205(1)(c) (c) It shall not accept any person as a tenant in any housing project if the person or persons who would occupy the dwelling accommodations have an aggregate annual income in excess of 5 times the annual rental of the quarters to be furnished the person or persons, except that in the case of families with minor dependents the aggregate annual income of the person or persons who would occupy the dwelling accommodations may exceed 5 times the annual rental of the quarters to be furnished by $100 for each minor dependent or by an amount equal to the annual income of the minor dependents. In computing the rental for the purpose of selecting tenants, the authority shall determine and include in the rental the average annual cost to the occupants, of heat, water, electricity, gas, cooking range and other necessary services or facilities, whether or not the charge for such services and facilities is in fact included in the rental.

66.1205(2) (2) Sections 66.1201 to 66.1211 do not limit the power of an authority to do any of the following:

66.1205(2)(a) (a) Invest in an obligee the right, if the authority defaults, to take possession of a housing project or cause the appointment of a receiver of the housing project, free from all the restrictions imposed under ss. 66.1201 to 66.1211, with respect to rentals, tenant selection, manner of operation, or otherwise.

66.1205(2)(b) (b) Pursuant to s. 66.1201 (16) vest in obligees the right, if the authority defaults, to acquire title to a housing project or the property mortgaged by the housing authority, free from all of the restrictions imposed by s. 66.1203 and this section.

66.1205(3) (3) Subsection (1) (a) and (c) does not apply in the case of housing projects to the financing of which the Wisconsin Housing and Economic Development Authority is a party, as to which ch. 234 shall be controlling.

66.1205 History History: 1971 c. 213 s. 5; 1975 c. 221; 1983 a. 81 s. 11; 1983 a. 83 s. 20; 1995 a. 225; 1999 a. 150 s. 390; Stats. 1999 s. 66.1205; 2001 a. 103, 104.



66.1207 Penalties; evidence.

66.1207  Penalties; evidence.

66.1207(1)(1)

66.1207(1)(a)(a) Any person who secures or assists in securing dwelling accommodations under s. 66.1205 by intentionally making false representations in order to receive more than $1,000 but less than $2,500 in financial assistance for which the person would not otherwise be entitled shall be fined not more than $10,000 or imprisoned for not more than 9 months or both.

66.1207(1)(b) (b) Any person who secures or assists in securing dwelling accommodations under s. 66.1205 by intentionally making false representations in order to receive at least $2,500 but not more than $25,000 in financial assistance for which the person would not otherwise be entitled is guilty of a Class I felony.

66.1207(1)(c) (c) Any person who secures or assists in securing dwelling accommodations under s. 66.1205 by intentionally making false representations in order to receive more than $25,000 in financial assistance for which the person would not otherwise be entitled is guilty of a Class H felony.

66.1207(2) (2) Any administrator or employee of an authority under s. 66.1205 who receives or solicits any commission or derives or seeks to obtain any personal financial gain through any contract for the rental or lease of dwelling accommodations under s. 66.1205 shall be punished under s. 946.13.

66.1207(3) (3) Any person who receives assistance for dwelling accommodations under s. 66.1205, who has been notified by the authority of the obligation to report an increase in income or assets that would reduce the amount of that assistance and who intentionally fails to notify the authority of the receipt of income or assets is subject to one of the following:

66.1207(3)(a) (a) The penalty under sub. (1) (a) if the failure to report results in the receipt of more than $1,000 and less than $2,500 in financial assistance for which the person would not otherwise be entitled.

66.1207(3)(b) (b) The penalty under sub. (1) (b) if the failure to report results in the receipt of at least $2,500 but not more than $25,000 in financial assistance for which the person would not otherwise be entitled.

66.1207(3)(c) (c) The penalty under sub. (1) (c) if the failure to report results in the receipt of more than $25,000 in financial assistance for which the person would not otherwise be entitled.

66.1207 History History: 1987 a. 173, 403; 1995 a. 225; 1997 a. 283; 1999 a. 150 ss. 391 to 393; Stats. 1999 s. 66.1207; 2001 a. 109.



66.1209 Housing authorities; cooperation in housing projects.

66.1209  Housing authorities; cooperation in housing projects.

66.1209(1)(1) For the purpose of aiding and cooperating in the planning, undertaking, construction or operation of housing projects located within the area in which it may act, any state public body may do any of the following:

66.1209(1)(a) (a) Dedicate, sell, convey or lease any of its property to a housing authority or the federal government.

66.1209(1)(b) (b) Cause parks, playgrounds, recreational, community, educational, water, sewer or drainage facilities, or any other works which it may undertake, to be furnished adjacent to or in connection with housing projects.

66.1209(1)(c) (c) Cause services to be furnished to the authority of the character which it otherwise may furnish.

66.1209(1)(d) (d) Subject to the approval of the council, furnish, dedicate, close, pave, install, grade, regrade, plan or replan streets, roads, roadways, alleys, sidewalks or other places which it may undertake.

66.1209(1)(e) (e) Enter into agreements with a housing authority or the federal government respecting action to be taken by the state public body pursuant to any of the powers granted by ss. 66.1201 to 66.1211. The agreements may extend over any period, notwithstanding any provision or rule of law to the contrary.

66.1209(1)(f) (f) Any and all things, necessary or convenient to aid and cooperate in the planning, undertaking, construction or operation of housing projects.

66.1209(1)(g) (g) Purchase or legally invest in any of the bonds of a housing authority and exercise all of the rights of any holder of the bonds.

66.1209(2) (2) With respect to any housing project which a housing authority has acquired or taken over from the federal government and which the housing authority by resolution has found and declared to have been constructed in a manner that will promote the public interest and afford necessary safety, sanitation and other protection, no state public body may require any changes to be made in the housing project or the manner of its construction or take any other action relating to the construction.

66.1209(3) (3) In connection with any public improvements made by a state public body in exercising the powers granted in ss. 66.1201 to 66.1211, the state public body may incur the entire expense of the public improvements. Any law or statute to the contrary notwithstanding, any sale, conveyance, lease or agreement provided for in ss. 66.1201 to 66.1211 may be made by a state public body without appraisal, public notice, advertisement or public bidding.

66.1209 History History: 1995 a. 225; 1999 a. 150 ss. 394 to 396; Stats. 1999 s. 66.1209.



66.1211 Housing authorities; contracts with city; assistance to counties and municipalities.

66.1211  Housing authorities; contracts with city; assistance to counties and municipalities.

66.1211(1) (1)  Contracts between authority and city. In connection with any housing project located wholly or partly within the area in which it is authorized to act, any city may agree with an authority or government that a certain sum, subject to the limitations imposed by s. 66.1201 (22), or no sum shall be paid by the authority in lieu of taxes for any year or period of years.

66.1211(2) (2) Advances to housing authority. When any housing authority created for any city is authorized to transact business and exercise its powers, the governing body of the city may immediately make an estimate of the amount of money necessary for the administrative expenses and overhead of the housing authority during the first year after the creation of the housing authority, and may appropriate the amount to the authority out of any moneys in the city treasury not appropriated to some other purposes. The moneys appropriated may be paid to the authority as a donation. Any city, town, or village located in whole or in part within the area of operation of a housing authority may lend or donate money to the authority. The housing authority, when it has money available to repay loans made under this subsection, shall make reimbursements for all loans made to it.

66.1211(3) (3) Project submitted to planning commission. Before any housing project of the character designated in s. 66.1201 (9) (a) is determined by the authority, or any real estate acquired or agreed to be acquired for the project or the construction of any of the buildings begins or any application made for federal loan or grant for the project, the extent of the project and the general features of the proposed layout indicating in a general way the proposed location of buildings and open spaces shall be submitted to the planning commission, if any, of the city or political subdivision in which the proposed project is located, for the advice of the planning commission on the proposed location, extent, and general features of the layout.

66.1211(4) (4) Cooperation with cities, villages and counties. For the purpose of cooperating with and assisting cities, villages and counties, a housing authority may exercise its powers in that territory within the boundaries of any city, village or county not included in the area in which that housing authority is then authorized to function, or in any designated portion of that territory, after the governing body of the city, village or county adopts a resolution declaring that there is a need for the authority to function in the additional territory. If a housing authority has previously been authorized to exercise its powers in the additional territory or designated portion, a resolution shall not be adopted unless the housing authority finds that ultimate economy would be promoted, and the housing authority shall not initiate any housing project in the additional territory or designated portion before the adoption of the resolution.

66.1211(6) (6) Controlling statutes. Insofar as ss. 66.1201 to 66.1211 are inconsistent with any other law, the provisions of ss. 66.1201 to 66.1211 control.

66.1211(7) (7) Supplemental nature of statute. The powers conferred by ss. 66.1201 to 66.1211 are in addition to the powers conferred by any other law.

66.1211 History History: 1995 a. 225; 1999 a. 150 s. 397; Stats. 1999 s. 66.1211; 2001 a. 107.



66.1213 Housing authorities for elderly persons.

66.1213  Housing authorities for elderly persons.

66.1213(1)(1)  Short title. This section may be referred to as the "housing authority for elderly persons law".

66.1213(2) (2) Declaration of necessity. It is declared that the lack of housing facilities for elderly persons provided by private enterprise in certain areas creates a public necessity to establish safe and sanitary facilities for which public moneys may be spent and private property acquired. The legislature declares that to provide public housing for elderly persons is the performance of a governmental function of state concern.

66.1213(3) (3) Discrimination. Persons otherwise entitled to any right, benefit, facility, or privilege under this section may not be denied the right, benefit, facility, or privilege in any manner for any purpose nor be discriminated against because of sex, race, color, creed, sexual orientation, status as a victim of domestic abuse, sexual assault, or stalking, as defined in s. 106.50 (1m) (u), or national origin.

66.1213(4) (4) Definitions. As used in this section unless the text clearly indicates otherwise:

66.1213(4)(a) (a) "Authority" or "housing authority" means any of the public corporations established pursuant to sub. (5).

66.1213(4)(b) (b) "Bonds" mean any bonds, interim certificates, notes, debentures or other obligations of the authority issued pursuant to this section.

66.1213(4)(e) (e) "Commissioner" means one of the members of an authority appointed in accordance with this section.

66.1213(4)(f) (f) "Community facilities" include real and personal property, and buildings and equipment for recreational or social assemblies, for educational, health or welfare purposes and necessary utilities, when designed primarily for the benefit and use of the housing authority or the occupants of the dwelling accommodations, or for both.

66.1213(4)(h) (h) "Council" means the common council of a city.

66.1213(4)(i) (i) "Elderly person" means a person who is 62 years of age or older on the date on which the person intends to occupy the premises, or a family, the head of which, or that person's spouse, is a person who is 62 years of age or older on the date of the intent to occupy the premises.

66.1213(4)(j) (j) "Federal government" includes the United States of America and any agency or instrumentality, corporate or otherwise, of the United States of America.

66.1213(4)(k) (k) "Government" includes the state and federal governments and any subdivision, agency or instrumentality, corporate or otherwise, of either of them.

66.1213(4)(L) (L)

66.1213(4)(L)1.1. "Housing projects" includes all real property and personal property, building and improvements, and community facilities acquired or constructed pursuant to a single plan or undertaking to do any of the following:

66.1213(4)(L)1.a. a. Demolish, clear, remove, alter or repair insanitary or unsafe housing for elderly persons.

66.1213(4)(L)1.b. b. Provide safe and sanitary dwelling accommodations for elderly persons.

66.1213(4)(L)1.c. c. Fulfill a combination of the purposes under subd. 1. a. and b.

66.1213(4)(L)2. 2. "Housing project" includes the planning of buildings and improvements, the acquisition of property, the demolition of existing structures and the construction, reconstruction, alteration and repair of the improvements for the purpose of providing safe and sanitary housing for elderly persons and all other work in connection with housing for elderly persons. A project shall not be considered housing for the elderly unless it contains at least 8 new or rehabilitated living units which are specifically designed for the use and occupancy of persons 62 years of age or over.

66.1213(4)(m) (m) "Mortgage" includes deeds of trust, mortgages, building and loan contracts, land contracts or other instruments conveying real or personal property as security for bonds and conferring a right to foreclose and cause a sale of the real property or personal property.

66.1213(4)(n) (n) "Obligee of the authority" or "obligee" includes any bondholder, trustee or trustees for any bondholders, any lessor demising property to the authority used in connection with a housing project or any assignee of the lessor's interest or any part of the lessor's interest, and the United States of America, when it is a party to any contract with the authority.

66.1213(4)(o) (o) "Real property" includes lands, lands under water, structures, and any easements, franchises and incorporeal hereditaments and every estate and right in an estate, legal and equitable, including terms for years and liens by way of judgment, mortgage or otherwise.

66.1213(4)(p) (p) "Slum" means any area where dwellings predominate which, by reason of dilapidation, overcrowding, faulty arrangement or design, lack of ventilation, light or sanitary facilities, or any combination of these factors, are detrimental to safety, health and morals.

66.1213(4)(q) (q) "State public body" means any city, town, village, county, municipal corporation, commission, district, authority, other subdivision or public body of the state.

66.1213(4)(r) (r) "Trust indenture" includes instruments pledging the revenues of real or personal properties.

66.1213(5) (5) Creation of housing authorities.

66.1213(5)(a)(a) When the council declares by resolution that there is need for an authority to function in the city, a public body corporate and politic shall then exist in the city and be known as the "housing authority" of the city. The authority may transact business and exercise any powers granted to it under this section.

66.1213(5)(b) (b) The council shall adopt a resolution declaring that there is need for a housing authority in the city if it finds that there is a shortage of dwelling accommodations in the city available to elderly persons.

66.1213(5)(c) (c) In any suit, action or proceeding involving the validity or enforcement of or relating to any contract of the authority, the authority shall be conclusively deemed to have become established and authorized to transact business and exercise its powers under this section upon proof of the adoption of a resolution by the council declaring the need for the authority. The resolution is sufficient if it declares the need for an authority and finds that the condition described in par. (b) exists in the city. A copy of the resolution duly certified by the city clerk is admissible evidence in any suit, action or proceeding.

66.1213(6) (6) Section 66.1201 applies. The provisions of s. 66.1201 (5) to (24) (ag), (25) and (26) apply to housing authorities and providing housing for elderly persons under this section without reference to the income of those persons.

66.1213(7) (7) Sections 66.1203 to 66.1211 apply. The provisions of ss. 66.1203 to 66.1211 apply to housing authorities and providing housing for elderly persons under this section without reference to the income of those persons, except as follows:

66.1213(7)(a) (a) As set down by the federal housing authority in the case of housing projects to the financing or subsidizing of which it is a party.

66.1213(7)(b) (b) As set down by the Wisconsin Housing and Economic Development Authority in accordance with ch. 234 in the case of housing projects to the financing of which it is a party.

66.1213(8) (8) Not applicable to low-rental housing projects. This section does not apply to projects required to provide low-rental housing only.

66.1213 History History: 1975 c. 94, 221; 1977 c. 418 s. 929 (55); 1981 c. 112; 1983 a. 81 s. 11; 1983 a. 83 s. 20; 1983 a. 189; 1983 a. 444 s. 3; 1991 a. 316; 1993 a. 213, 246; 1999 a. 150 ss. 380, 382; Stats. 1999 s. 66.1213; 2001 a. 30 s. 44; 2001 a. 104; 2009 a. 95.



66.1301 Urban redevelopment.

66.1301  Urban redevelopment.

66.1301(1)(1)  Short title. Sections 66.1301 to 66.1329 may be referred to as the "Urban Redevelopment Law".

66.1301(2) (2) Finding and declaration of necessity. It is declared that in the cities of the state substandard and insanitary areas exist which have resulted from inadequate planning, excessive land coverage, lack of proper light, air and open space, defective design and arrangement of buildings, lack of proper sanitary facilities, and the existence of buildings, which, by reason of age, obsolescence, inadequate or outmoded design, or physical deterioration have become economic or social liabilities, or both. These conditions are prevalent in areas where substandard, insanitary, outworn or outmoded industrial, commercial or residential buildings prevail. These conditions impair the economic value of large areas, infecting them with economic blight, and these areas are characterized by depreciated values, impaired investments, and reduced capacity to pay taxes. These conditions are chiefly in areas which are so subdivided into small parcels in divided ownerships and frequently with defective titles, that their assembly for purposes of clearance, replanning, rehabilitation and reconstruction is difficult and costly. The existence of these conditions and the failure to clear, replan, rehabilitate or reconstruct these areas results in a loss of population by the areas and further deterioration, accompanied by added costs to the communities for creation of new public facilities and services elsewhere. It is difficult and uneconomic for individual owners independently to undertake to remedy these conditions. It is desirable to encourage owners of property or holders of claims on property in these areas to join together and with outsiders in corporate groups for the purpose of the clearance, replanning, rehabilitation and reconstruction of these areas by joint action. It is necessary to create, with proper safeguards, inducements and opportunities for the employment of private investment and equity capital in the clearance, replanning, rehabilitation and reconstruction of these areas. These conditions require the employment of capital on an investment rather than a speculative basis, allowing however the widest latitude in the amortization of any indebtedness created. These conditions further require the acquisition at fair prices of adequate areas, the gradual clearance of the areas through demolition of existing obsolete, inadequate, unsafe and insanitary buildings and the redevelopment of the areas under proper supervision with appropriate planning, land use and construction policies. The clearance, replanning, rehabilitation and reconstruction of these areas on a large scale basis are necessary for the public welfare. The clearance, replanning, reconstruction and rehabilitation of these areas are public uses and purposes for which private property may be acquired. Substandard and insanitary areas constitute a menace to the health, safety, morals, welfare and reasonable comfort of the citizens of the state. These conditions require the aid of redevelopment corporations for the purpose of attaining the ends recited in this subsection. The protection and promotion of the health, safety, morals, welfare and reasonable comfort of the citizens of the state are matters of public concern. Sections 66.1301 to 66.1329 are in the public interest.

66.1301(2m) (2m) Discrimination. Persons entitled to any right, benefit, facility, or privilege under ss. 66.1301 to 66.1329 may not be denied the right, benefit, facility, or privilege in any manner for any purpose nor be discriminated against because of sex, race, color, creed, sexual orientation, status as a victim of domestic abuse, sexual assault, or stalking, as defined in s. 106.50 (1m) (u), or national origin.

66.1301(3) (3) Definitions. In ss. 66.1301 to 66.1329, unless a different intent clearly appears from the context:

66.1301(3)(a) (a) "Area" means a portion of a city which its planning commission finds to be substandard or insanitary, so that the clearance, replanning, rehabilitation or reconstruction of that portion is necessary or advisable to effectuate the public purposes declared in sub. (2). "Area" includes buildings or improvements not in themselves substandard or insanitary, and real property, whether improved or unimproved, the inclusion of which is considered necessary for the effective clearance, replanning, reconstruction or rehabilitation of the area of which the buildings, improvements or real property form a part and includes vacant land which is in such proximity to other land or structures that the economic value of the other land or structures is impaired.

66.1301(3)(d) (d) "Development" means a specific work, repair or improvement to put into effect a development plan and includes the real property, buildings and improvements owned, constructed, managed or operated by a redevelopment corporation.

66.1301(3)(e) (e) "Development area" means that portion of an area to which a development plan is applicable.

66.1301(3)(f) (f) "Development cost" means the amount determined by the planning commission to be the actual cost of the development or of the part of the development for which the determination is made. "Development cost" includes, among other costs, all of the following:

66.1301(3)(f)1. 1. The reasonable costs of planning the development, including preliminary studies and surveys, neighborhood planning, architectural and engineering services and legal and incorporation expense.

66.1301(3)(f)2. 2. The actual cost, if any, of alleviating hardship to families occupying dwelling accommodations in the development area where hardship results from the execution of the development plan.

66.1301(3)(f)3. 3. The reasonable costs of financing the development, including carrying charges during construction.

66.1301(3)(f)4. 4. Working capital in an amount not exceeding 5% of development cost.

66.1301(3)(f)5. 5. The actual cost of the real property included in the development, of demolition of existing structures and of utilities, landscaping and roadways.

66.1301(3)(f)6. 6. The amount of special assessments subsequently paid.

66.1301(3)(f)7. 7. The actual cost of construction, equipment and furnishing of buildings and improvements, including architectural, engineering and builder's fees.

66.1301(3)(f)8. 8. The actual cost of reconstruction, rehabilitation, remodeling or initial repair of existing buildings and improvements.

66.1301(3)(f)9. 9. Reasonable management costs until the development is ready for use.

66.1301(3)(f)10. 10. The actual cost of improving that portion of the development area which is to remain as open space, together with additions to development cost that equal the actual cost of additions to or changes in the development in accordance with the original development plan or after approved changes in or amendments to the development plan.

66.1301(3)(g) (g) "Development plan" means a plan for the redevelopment of all or any part of an area, and includes any amendments that are approved in accordance with the requirements of s. 66.1305 (1).

66.1301(3)(h) (h) "Local governing body" means a common council, council, commission or other board or body vested by the charter of a city or other law with jurisdiction to adopt or enact ordinances or local laws.

66.1301(3)(n) (n) "Mortgage" means a mortgage, trust indenture, deed of trust, building and loan contract or other instrument creating a lien on real property, and the indebtedness secured by each of them.

66.1301(3)(o) (o) "Neighborhood unit" means a primarily residential district having the facilities necessary for well-rounded family living, such as schools, parks, playgrounds, parking areas and local shopping districts.

66.1301(3)(p) (p) "Planning commission" means the official bureau, board, commission or agency of a city that is authorized to prepare, adopt, amend or modify a master plan for the development of the city.

66.1301(3)(q) (q) "Real property" includes lands, buildings, improvements, land under water, waterfront property, and any easements, franchises and hereditaments, corporeal or incorporeal, and every estate, interest, privilege, easement, franchise and right in or appurtenant to the real property, legal or equitable, including rights-of-way, terms for years and liens, charges, or encumbrances by mortgage, judgment or otherwise.

66.1301(3)(r) (r) "Redevelopment" means the clearance, replanning, reconstruction or rehabilitation of an area or part of an area, and the provision of industrial, commercial, residential or public structures or spaces as may be appropriate, including recreational and other facilities incidental or appurtenant to the structures or spaces.

66.1301(3)(s) (s) "Redevelopment corporation" means a corporation carrying out a redevelopment plan under ss. 66.1301 to 66.1329.

66.1301 History History: 1975 c. 94; 1981 c. 112; 1989 a. 31; 1993 a. 184; 1995 a. 225; 1999 a. 150 ss. 398 to 401; Stats. 1999 66.1301; 2009 a. 95.



66.1303 Urban redevelopment; plans, approval.

66.1303  Urban redevelopment; plans, approval.

66.1303(1) (1) A development plan shall contain the information that the planning commission requires, including all of the following:

66.1303(1)(a) (a) A metes and bounds description of the development area.

66.1303(1)(b) (b) A statement of the real property in the development area fee title to which the city proposes to acquire and a statement of the interests to be acquired in any other real property by the city.

66.1303(1)(c) (c) A statement of the various stages, if more than one is intended, by which the development is proposed to be constructed or undertaken, and the time limit for the completion of each stage, together with a metes and bounds description of the real property to be included in each stage.

66.1303(1)(d) (d) A statement of the existing buildings or improvements in the development area, to be demolished immediately.

66.1303(1)(e) (e) A statement of the existing buildings or improvements, in the development area not to be demolished immediately and the approximate period of time during which the demolition of each building or improvement is to take place.

66.1303(1)(f) (f) A statement of the proposed improvements to each building not to be demolished immediately, any proposed repairs or alterations to the building, and the approximate period of time during which improvements, repairs or alterations are to be made.

66.1303(1)(g) (g) A statement of the type, number and character of each new industrial, commercial, residential or other building or improvement to be erected or made and a statement of the maximum limitations upon the bulk of buildings or improvements to be permitted at various stages of the development plan.

66.1303(1)(h) (h) A statement of those portions of the development area which may be permitted or will be required to be left as open space, the use to which each open space is to be put, the period of time each open space will be required to remain an open space and the manner in which it will be improved and maintained.

66.1303(1)(i) (i) A statement of the proposed changes in zoning ordinances or maps, necessary or desirable for the development and its protection against blighting influences.

66.1303(1)(j) (j) A statement of the proposed changes in streets or street levels and of proposed street closings.

66.1303(1)(k) (k) A statement of the character of the existing dwelling accommodations in the development area, the approximate number of families residing in the development area, together with a schedule of the rentals being paid by them, and a schedule of the vacancies in the accommodations, together with the rental demanded for the vacant accommodations.

66.1303(1)(L) (L) A statement of the character, approximate number of units, approximate rentals and approximate date of availability of the proposed dwelling accommodations to be furnished during construction and upon completion of the development.

66.1303(1)(m) (m) A statement of the proposed method of financing the development, in sufficient detail to evidence the probability that the redevelopment corporation will be able to finance or arrange to finance the development.

66.1303(1)(n) (n) A statement of persons who it is proposed will be active in or associated with the management of the redevelopment corporation during a period of at least one year from the date of the approval of the development plan.

66.1303(1)(o) (o) Other statements or material that are considered relevant by the applicant, including suggestions for the clearance, replanning, reconstruction or rehabilitation of one or more areas which may be larger than the development area but which include it, and any other provisions for redevelopment.

66.1303(2) (2) No development may be initiated until the adoption of a resolution of approval of the development plan by both the planning commission and the local governing body.

66.1303(3) (3) The planning commission may approve a development plan after a public hearing, and shall determine all of the following:

66.1303(3)(a) (a) That the area within which the development area is included is substandard or insanitary and that the redevelopment of the development area in accordance with the development plan is necessary or advisable to effectuate the public purposes declared in s. 66.1301 (2); if the area is comprised of vacant land it shall be established that the vacant land impairs the economic value of surrounding areas in accordance with the general purposes expressed in s. 66.1301 (2).

66.1303(3)(b) (b) That the development plan is in accord with the master plan of the city.

66.1303(3)(c) (c) That the development area is not less than 100,000 square feet in area, except that it may be smaller in area when undertaken in connection with a public improvement if it is of sufficient size to allow its redevelopment in an efficient and economically satisfactory manner and to contribute substantially to the improvement of the area in which the development is located. If the local governing body makes a finding to the effect that an area is in urgent need of development, and that development will contribute to the progress and expansion of an area whose economic growth is vital to the community, the development area may not be less than 25,000 square feet subject to the requirements of par. (d).

66.1303(3)(d) (d) That the various stages by which the development is proposed to be constructed or undertaken, as stated in the development plan, are practicable and in the public interest and where the area to be developed consists either of vacant land or of substandard or insanitary buildings or structures as provided in s. 66.1301 (3) (a), and the area is less than 100,000 square feet but more than 25,000 square feet as provided in par. (c) then the new structures to be constructed on the vacant land may not be less than 1,000,000 cubic feet.

66.1303(3)(e) (e) That the public facilities, based on whether the development is residential, industrial or commercial, are adequate or will be adequate at the time that the development is ready for use to serve the development area.

66.1303(3)(f) (f) That the proposed changes in the city map, in zoning ordinances or maps and in streets and street levels, or any proposed street closings, are necessary or desirable for the development and its protection against blighting influences and for the city.

66.1303(3)(g) (g) Upon data submitted by or on behalf of the redevelopment corporation, or upon data otherwise available to the planning commission, that there will be available for occupation by families then occupying dwelling accommodations in the development area legal accommodations at substantially similar rentals in the development area or elsewhere in a suitable location in the city, and that implementing the development plan will not cause undue hardship to those families. The notice of the public hearing to be held by the planning commission prior to its approval of the development plan shall contain separate statements to the effect that before the development plan is approved, the planning commission must make the determination required in this paragraph, and that if the development plan is approved, real property in the development area is subject to condemnation.

66.1303(3m) (3m) A determination made under sub. (3) is conclusive evidence of the facts so determined except upon proof of fraud or willful misfeasance. In arriving at the determination, the planning commission shall consider only those elements of the development plan relevant to the determination under sub. (3) and to the type of development which is physically desirable for the development area concerned from a city planning viewpoint, and from a neighborhood unit viewpoint, if the development plan provides that the development area is to be primarily residential.

66.1303(4) (4) The local governing body, by a two-thirds vote of the members-elect, may approve a development plan, but no resolution of approval may be adopted by it unless the planning commission has first approved the development plan and the plan and planning commission determination have been filed with the local governing body and unless the local governing body determines all of the following:

66.1303(4)(a) (a) That the proposed method of financing the development is feasible and that it is probable that the redevelopment corporation will be able to finance or arrange to finance the development.

66.1303(4)(b) (b) That the persons who it is proposed will be active in or associated with the management of the redevelopment corporation during a period of at least one year from the date of the approval of the development plan have sufficient ability and experience to cause the development to be undertaken, consummated and managed in a satisfactory manner.

66.1303(4m) (4m) A determination under sub. (4) is conclusive evidence of the facts determined except upon proof of fraud or willful misfeasance. In considering whether a resolution of approval of the development plan will be adopted, the local governing body shall consider those elements of the development plan relevant to the determination under sub. (4).

66.1303(5) (5) The planning commission and the local governing body, by a two-thirds vote of the members-elect, may approve an amendment to a development plan, if an application for the amendment has been filed with the planning commission by the redevelopment corporation containing that part of the material required by sub. (1) which is relevant to the proposed amendment and if the planning commission and the local governing body make the determinations required by sub. (3) or (4) which are relevant to the proposed amendment.

66.1303(6) (6) The planning commission and the local governing body may, for the guidance of prospective proponents of development plans, fix general standards to which a development plan shall conform. Variations from the standards may be allowed for the accomplishment of the purposes of ss. 66.1301 to 66.1329. The standards may contain provisions more restrictive than those imposed by applicable planning, zoning, sanitary and building laws, ordinances and regulations.

66.1303(7) (7) Local housing authorities organized under ss. 66.1201 to 66.1211, redevelopment authorities organized under s. 66.1333, and community development authorities organized under s. 66.1335 may render advisory services in connection with the preliminary surveys, studies and preparation of a development plan as requested by the city planning commission or the local governing body and charge fees for advisory services based on their actual cost.

66.1303(8) (8) Notwithstanding any other provision of law, the local legislative body may designate, by ordinance or resolution, the local housing authority, the local redevelopment authority, or both jointly, or the local community development authority, to perform all acts, except the development of the general plan of the city, which are otherwise performed by the planning commission under ss. 66.1301 to 66.1329.

66.1303 History History: 1975 c. 311; 1999 a. 150 ss. 402 to 407; Stats. 1999 s. 66.1303.



66.1305 Redevelopment corporations; limitations; incubator.

66.1305  Redevelopment corporations; limitations; incubator.

66.1305(1)(1) No redevelopment corporation may do any of the following:

66.1305(1)(a) (a) Undertake any clearance, reconstruction, improvement, alteration or construction in connection with any development until the approvals required by s. 66.1303 have been made.

66.1305(1)(b) (b) Amend the development plan until the planning commission and the local governing body have approved that portion of the amendment relevant to the determination required to be made by it as set forth in s. 66.1303.

66.1305(1)(c) (c) After a development has been commenced, sell, transfer or assign any real property in the development area without first obtaining the consent of the local governing body. Consent may be withheld only if the sale, transfer or assignment is made for the purpose of evading the provisions of ss. 66.1301 to 66.1329.

66.1305(1)(d) (d) Pay compensation to its officers or employees in an amount greater than the limit contained in the development plan, or if a default of the development plan occurs, then in an amount greater than the reasonable value of the services performed by the officers or employees.

66.1305(1)(e) (e) Lease an entire building or improvement in the development area to any person or corporation without obtaining the approval of the local governing body which may be withheld only if the lease is being made for the purpose of evading the provisions of ss. 66.1301 to 66.1329.

66.1305(1)(f) (f) Mortgage any of its real property without obtaining the approval of the local governing body.

66.1305(1)(g) (g) Make any guarantee without obtaining the approval of the local governing body.

66.1305(1)(h) (h) Dissolve without obtaining the approval of the local governing body, which may be given upon conditions deemed necessary or appropriate to the protection of the interest of the city in the proceeds of the sale of the real property as to any property or work turned into the development by the city. The approval shall be endorsed on the certificate of dissolution and the certificate may not be filed in the office of the secretary of state in the absence of the endorsement.

66.1305(1)(i) (i) Reorganize without obtaining the approval of the local governing body.

66.1305(2) (2)

66.1305(2)(a)(a) In this subsection:

66.1305(2)(a)1. 1. "Arts incubator" has the meaning given in s. 41.60 (1) (a).

66.1305(2)(a)2. 2. "Technology-based incubator" means a facility that provides a new or expanding technically-oriented business with all of the following:

66.1305(2)(a)2.a. a. Office and laboratory space.

66.1305(2)(a)2.b. b. Shared clerical and other support service.

66.1305(2)(a)2.c. c. Managerial and technical assistance.

66.1305(2)(b) (b) A redevelopment corporation may do all of the following:

66.1305(2)(b)1. 1. Study the feasibility and initial design for an arts incubator in the development area where the redevelopment corporation operates.

66.1305(2)(b)2. 2. Develop and operate an arts incubator in the development area where the redevelopment corporation operates.

66.1305(2)(b)3. 3. Apply for a grant or loan under s. 41.60 in connection with an arts incubator.

66.1305(2)(c) (c) A redevelopment corporation may, if consistent with a development plan, do all of the following:

66.1305(2)(c)1. 1. Study the feasibility and initial design for a technology-based incubator in the development area where the redevelopment corporation operates.

66.1305(2)(c)2. 2. Develop and operate a technology-based incubator in the development area where the redevelopment corporation operates.

66.1305 History History: 1981 c. 314; 1989 a. 31; 1993 a. 16; 1999 a. 150 s. 408; Stats. 1999 s. 66.1305; 2009 a. 28; 2011 a. 32.



66.1307 Urban redevelopment; regulation of corporations.

66.1307  Urban redevelopment; regulation of corporations.

66.1307(1)(1)  Application of other corporation laws to redevelopment corporations. The provisions of the general corporation law apply to redevelopment corporations, unless the provisions are in conflict with the provisions of ss. 66.1301 to 66.1329.

66.1307(2) (2) Consideration for issuance of stock, bonds or income debentures.

66.1307(2)(a)(a) No redevelopment corporation may issue stocks, bonds or income debentures, except for money or property actually received for the use and lawful purposes of the corporation or services actually performed for the corporation.

66.1307(2)(b) (b) A redevelopment corporation may pay interest on its income debentures or dividends on its stock during any dividend year, unless, at the time of an intended payment, a default exists under any amortization requirements with respect to its indebtedness.

66.1307(3) (3) Determination of development cost.

66.1307(3)(a)(a) Upon the completion of a development a redevelopment corporation shall, or upon the completion of a principal part of a development a redevelopment corporation may, file with the planning commission an audited statement of the development cost. Within a reasonable time after the filing of the statement, the planning commission shall determine the development cost applicable to the development or portion of the development and shall issue to the redevelopment corporation a certificate stating the amount of the development cost so determined.

66.1307(3)(b) (b) A redevelopment corporation may, whether prior or subsequent to the undertaking of any contract or expense, apply to the planning commission for a ruling as to whether any particular item and amount of cost may be included in development cost when finally determined by the planning commission. The planning commission shall, within a reasonable time after the application, render a ruling, and if it is ruled that any item of cost may be included in development cost, the amount of the cost shall be included in development cost when finally determined.

66.1307(4) (4) Regulation of redevelopment corporations. A redevelopment corporation shall do all of the following:

66.1307(4)(a) (a) Furnish to the planning commission financial information, statements, audited reports or other material that the commission requires, each of which shall conform to such standards of accounting and financial procedure that the planning commission by general regulation prescribes, except that the planning commission may not require a regular report more often than once every 6 months.

66.1307(4)(b) (b) Establish and maintain depreciation and other reserves, surplus and other accounts that the planning commission reasonably requires.

66.1307 History History: 1999 a. 150 ss. 409, 410, 412.



66.1309 Urban redevelopment; transfer of land.

66.1309  Urban redevelopment; transfer of land.

66.1309(1) (1) In this section:

66.1309(1)(a) (a) "Bank" means a corporation organized under or subject to the provisions of the banking law.

66.1309(1)(b) (b) "Conservator" means any of the following:

66.1309(1)(b)1. 1. The division of banking as conservator, liquidator, or rehabilitator of any person, partnership, or corporation, and persons, partnerships, and corporations organized under or subject to the provisions of the banking law.

66.1309(1)(b)2. 2. The commissioner of insurance as conservator, liquidator, or rehabilitator of any person, partnership, or corporation.

66.1309(1)(c) (c) "Fiduciary" means a personal representative, trustee, guardian, or other person holding trust funds or acting in a fiduciary capacity.

66.1309(1)(d) (d) "Governmental unit" means the state, its subdivisions, cities, all other public bodies, and all public officers.

66.1309(2) (2) Notwithstanding any other law or the absence of direct provision for transfer of land in the instrument under which a fiduciary is acting, every fiduciary, unless the instrument under which the fiduciary is acting expressly forbids, and every governmental unit, bank, or conservator that owns or holds any real property within a development area may do all of the following:

66.1309(2)(a) (a) Grant, sell, lease or otherwise transfer any real property to a redevelopment corporation.

66.1309(2)(b) (b) Receive and hold any cash, stocks, income debentures, mortgages, or other securities or obligations, secured or unsecured, exchanged for the transfer by the redevelopment corporation.

66.1309(2)(c) (c) Execute instruments and do acts that are considered necessary or desirable by them or it and by the redevelopment corporation in connection with the development and the development plan.

66.1309 History History: 1995 a. 27; 1999 a. 150 s. 414; Stats. 1999 s. 66.1309; 2001 a. 102.



66.1311 Urban redevelopment; acquisition of land.

66.1311  Urban redevelopment; acquisition of land.

66.1311(1)(1) A redevelopment corporation may acquire real property or secure options in its own name or in the name of nominees to acquire real property, by gift, grant, lease, purchase or otherwise.

66.1311(2) (2) A city may, upon request by a redevelopment corporation, acquire, or obligate itself to acquire, for the redevelopment corporation real property included in a certificate of approval of condemnation, by gift, grant, lease, purchase, condemnation, or otherwise, according to the provisions of any law applicable to the acquisition of real property by the city. Real property acquired by a city for a redevelopment corporation shall be conveyed by the city to the redevelopment corporation upon payment to the city of all sums expended or required to be expended by the city in the acquisition of the real property, or leased by the city to the redevelopment corporation, upon terms agreed upon between the city and the redevelopment corporation to carry out the purposes of ss. 66.1301 to 66.1329.

66.1311(3) (3) The provisions of ss. 66.1301 to 66.1329 with respect to the condemnation of real property by a city for a redevelopment corporation prevail over the provisions of any other law.

66.1311 History History: 1999 a. 150 s. 415; Stats. 1999 s. 66.1311.



66.1313 Urban redevelopment; condemnation for.

66.1313  Urban redevelopment; condemnation for.

66.1313(1)(1) Condemnation proceedings for a redevelopment corporation shall be initiated by a petition to the city to institute proceedings to acquire for the redevelopment corporation any real property in the development area. The petition shall be granted or rejected by the local governing body, and the resolution or resolutions granting the petition shall require that the redevelopment corporation pay the city all sums expended or required to be expended by the city in the acquisition of the real property, or for any real property to be conveyed to the corporation by the city in connection with the plan, and the time of payment and manner of securing payment, and may require that the city receive, before proceeding with the acquisition of the real property, such assurances as to payment or reimbursement by the redevelopment corporation, or otherwise, as the city deems advisable. Upon the passage of a resolution by the local governing body granting the petition, the redevelopment corporation shall make 3 copies of surveys or maps of the real property described in the petition, one of which shall be filed in the office of the redevelopment corporation, one in the office of the city attorney of the city, and one in the office in which instruments affecting real property in the county are recorded. The filing of copies of surveys or maps constitutes acceptance by the redevelopment corporation of the terms and conditions contained in the resolution. The city may conduct condemnation proceedings either under ch. 32 or under other laws applicable to the city. When title to real property vests in the city, it shall convey or lease the real property, with any other real property to be conveyed or leased to the redevelopment corporation by the city in connection with the redevelopment plan, to the redevelopment corporation upon payment by the redevelopment corporation of the sums and the giving of the security required by the resolution granting the petition.

66.1313(2) (2) The following provisions apply to any proceedings for the assessment of compensation and damages for real property in a development area taken or to be taken by condemnation for a redevelopment corporation:

66.1313(2)(a) (a) For the purpose of ss. 66.1301 to 66.1329, the award of compensation may not be increased by reason of any increase in the value of the real property caused by the assembly, clearance or reconstruction, or proposed assembly, clearance or reconstruction for the purposes of ss. 66.1301 to 66.1329, of the real property in the development area. No allowance may be made for improvements begun on real property after notice to the owner of the property of the institution of the proceedings to condemn the property.

66.1313(2)(b) (b) Evidence is admissible that is relevant to the insanitary, unsafe or substandard condition of the premises, or of their illegal use, or the enhancement of rentals from illegal use, and the evidence may be considered in fixing the compensation to be paid, notwithstanding that no steps to remedy or abate the conditions have been taken by the department or officers having jurisdiction. If a violation order is on file against the premises in the department, it constitutes prima facie evidence of the existence of the condition specified in the order.

66.1313(2)(c) (c) If real property in the development area which is to be acquired by condemnation has, before acquisition, been devoted to another public use, it may be acquired provided that no real property belonging to the city or to any other governmental body, or agency or instrumentality of the city or other governmental body, corporate or otherwise, may be acquired without its consent. No real property belonging to a public utility corporation may be acquired without the approval of the public service commission or other officer or tribunal having regulatory power over the corporation.

66.1313(2)(d) (d) Upon the trial a statement, affidavit, deposition, report, transcript of testimony in an action or proceeding, or appraisal made or given by any owner or prior owner of the premises taken, or by any person on the owner's or prior owner's behalf, to any court, governmental bureau, department or agency respecting the value of the real property for tax purposes, is relevant, material and competent upon the issue of value of damage and is admissible on direct examination.

66.1313(2)(e) (e) In this section, "owner" includes a person having an estate, interest or easement in the real property to be acquired or a lien, charge or encumbrance on the real property.

66.1313 History History: 1991 a. 316; 1995 a. 225; 1999 a. 150 s. 416; Stats. 1999 s. 66.1313.



66.1315 Urban redevelopment; continued use of land by prior owner.

66.1315  Urban redevelopment; continued use of land by prior owner.

66.1315(1)(1) When title to real property has vested in a redevelopment corporation or city, the redevelopment corporation or city may agree with the previous owners of the property, any tenants continuing to occupy or use it, or any other persons who may occupy or use or seek to occupy or use the property, that the former owner, tenant or other persons may occupy or use the property upon the payment of a fixed sum of money for a definite term or upon the payment periodically of an agreed sum of money. The occupation or use may not be construed as a tenancy from month to month, nor require the giving of notice by the redevelopment corporation or the city for the termination of occupation or use or the right to occupation or use. Immediately upon the expiration of the term for which payment has been made the redevelopment corporation or city is entitled to possession of the real property and may maintain summary proceedings or obtain a writ of assistance, and is entitled to any other remedy provided by law for obtaining immediate possession. A former owner, tenant or other person occupying or using real property may not be required to give notice to the redevelopment corporation or city at the expiration of the term for which that person has made payment for occupation or use, as a condition to that person's cessation of occupation or use and termination of liability.

66.1315(2) (2) If a city has acquired real property for a redevelopment corporation, the city shall, in transferring title to the redevelopment corporation, deduct from the consideration or other moneys which the redevelopment corporation has become obligated to pay to the city for this purpose, and credit the redevelopment corporation with, the amounts received by the city as payment for temporary occupation and use of the real property by a former owner, tenant, or other person, less the cost and expense incurred by the city for the maintenance and operation of the real property.

66.1315 History History: 1991 a. 316; 1999 a. 150 s. 417; Stats. 1999 s. 66.1315.



66.1317 Urban redevelopment; borrowing; mortgages.

66.1317  Urban redevelopment; borrowing; mortgages.

66.1317(1)(1) A redevelopment corporation may borrow funds and secure the repayment of the funds by mortgage. Every mortgage shall contain reasonable amortization provisions and may be a lien upon no other real property except that forming the whole or a part of a single development area.

66.1317(2) (2)

66.1317(2)(a)(a) Certificates, bonds and notes, or part interests in, or any part of an issue of, these instruments, which are issued by a redevelopment corporation and secured by a first mortgage on all or part of the real property of the redevelopment corporation are securities in which all of the following persons, partnerships or corporations and public bodies or public officers may legally invest the funds within their control:

66.1317(2)(a)1. 1. Every personal representative, trustee, guardian, committee, or other person or corporation holding trust funds or acting in a fiduciary capacity.

66.1317(2)(a)2. 2. The state, its subdivisions, cities, all other public bodies and all public officers.

66.1317(2)(a)3. 3. Persons, partnerships and corporations organized under or subject to the provisions of the banking law, including savings banks, savings and loan associations, trust companies, bankers and private banking corporations.

66.1317(2)(a)4. 4. The division of banking as conservator, liquidator or rehabilitator of any person, partnership or corporation and persons, partnerships or corporations organized under or subject to chs. 600 to 646.

66.1317(2)(a)5. 5. The commissioner of insurance as conservator, liquidator or rehabilitator of any person, partnership or corporation.

66.1317(2)(b) (b) The principal amount of the securities described in par. (a) may not exceed the limits, if any, imposed by law for investments by the person, partnership, corporation, public body or public officer making the investment.

66.1317(3) (3) A mortgage on the real property in a development area may create a first lien, or a 2nd or other junior lien, upon the real property.

66.1317(4) (4) The limits as to principal amount secured by mortgage referred to in sub. (2) do not apply to certificates, bonds and notes, or part interests in, or any part of an issue of, these instruments, which are secured by first mortgage on real property in a development area, which the federal housing administrator has insured or has made a commitment to insure under the national housing act. A person, partnership, corporation, public body or public officer described in sub. (2) may receive and hold any debentures, certificates or other instruments issued or delivered by the federal housing administrator, pursuant to the national housing act, in compliance with the contract of insurance of a mortgage on all or part of real property in the development area.

66.1317 History History: 1977 c. 339 s. 43; 1979 c. 89; 1995 a. 27, 225; 1999 a. 150 ss. 418, 419; Stats. 1999 s. 66.1317; 2001 a. 102.



66.1319 Urban redevelopment; sale or lease of land.

66.1319  Urban redevelopment; sale or lease of land.

66.1319(1)(1) A local governing body may by resolution determine that real property, title to which is held by the city, specified and described in the resolution, is not required for use by the city and may authorize the city to sell or lease the real property to a redevelopment corporation, if the title of the city to the real property is not inalienable.

66.1319(2) (2) Notwithstanding the provisions of any law or ordinance, a sale or lease authorized under sub. (1) may be made without appraisal, public notice or public bidding for a price or rental amount and upon terms agreed upon between the city and the redevelopment corporation to carry out the purposes of ss. 66.1301 to 66.1329. The term of the lease may not exceed 60 years with a right of renewal upon the same terms.

66.1319(3) (3) Before any sale or lease to a redevelopment corporation is authorized, a public hearing shall be held by the local governing body to consider the proposed sale or lease.

66.1319(4) (4) Notice of such hearing shall be published as a class 2 notice, under ch. 985.

66.1319(5) (5) The deed or lease of real property shall be executed in the same manner as a deed or lease by the city of other real property owned by it and may contain appropriate conditions and provisions to enable the city to reenter the real property if the redevelopment corporation violates of any of the provisions of ss. 66.1301 to 66.1329 relating to the redevelopment corporation or violates the conditions or provisions of the deed or lease.

66.1319(6) (6) A redevelopment corporation purchasing or leasing real property from a city may not, without the written approval of the city, use the real property for any purpose except in connection with its development. The deed shall contain a condition that the redevelopment corporation will devote the real property only for the purposes of its development subject to the restrictions of ss. 66.1301 to 66.1329, for breach of which the city may reenter and repossess itself of the real property.

66.1319 History History: 1995 a. 225; 1999 a. 150 ss. 420, 421; Stats. 1999 s. 66.1319.



66.1321 Urban redevelopment; city lease to, terms.

66.1321  Urban redevelopment; city lease to, terms. If real property of a city is leased to a redevelopment corporation:

66.1321(1) (1) The lease may provide that all improvements shall be the property of the lessor.

66.1321(2) (2) The lessor may grant to the redevelopment corporation the right to mortgage the fee of the real property and enable the redevelopment corporation to give as security for its notes or bonds a first lien upon the land and improvements.

66.1321(3) (3) The execution of a lease does not impose upon the lessor any liability or obligation in connection with or arising out of the financing, construction, management or operation of a development involving the leased land. The lessor may not, by executing the lease, incur any obligation or liability with respect to the leased premises other than may devolve upon the lessor with respect to premises not owned by it. The lessor, by consenting to the execution by a redevelopment corporation of a mortgage upon the leased land, does not assume, and the consent may not be construed as imposing upon the lessor, any liability upon the note or bond secured by the mortgage.

66.1321(4) (4) The lease may reserve any easements or other rights in connection with the real property that are considered necessary or desirable for the future planning and development of the city and the extension of public facilities in the city, including the construction of subways and conduits and the widening and changing of grade of streets. The lease may contain any other provisions for the protection of the parties that are not inconsistent with the provisions of ss. 66.1301 to 66.1329.

66.1321 History History: 1995 a. 225; 1999 a. 150 s. 422; Stats. 1999 s. 66.1321.



66.1323 Urban redevelopment; aids and appropriations.

66.1323  Urban redevelopment; aids and appropriations.

66.1323(1)(1) A local governing body may appropriate moneys for the purpose of, and may borrow or accept grants from the federal or state governments or any of their agencies, for the acquisition of lands required to carry out the plan or the purposes mentioned in s. 66.1325. The local governing body may enter into contracts, mortgages, trust indentures or other agreements as the federal government requires.

66.1323(2) (2) A city may appropriate moneys for the purpose of making plans and surveys to carry out redevelopment and for any purpose required to carry out the intention of ss. 66.1301 to 66.1329.

66.1323 History History: 1999 a. 150 ss. 423, 424, 427.



66.1325 Urban redevelopment; city improvements.

66.1325  Urban redevelopment; city improvements. For the purpose of aiding and cooperating in the planning, undertaking, construction or operation of any redevelopment plan located within the area in which it is authorized to act, a local governing body may, upon terms, with or without consideration, that it determines, do all of the following:

66.1325(1) (1) Cause parks, playgrounds, recreational, community, educational, water, sewer or drainage facilities, or any other works which it is otherwise empowered to undertake, to be furnished adjacent to or in connection with housing projects.

66.1325(2) (2) Furnish, dedicate, close, pave, install, grade, regrade, plan or replan streets, roads, roadways, alleys, sidewalks or other places which it is otherwise empowered to undertake.

66.1325 History History: 1999 a. 150 s. 425; Stats. 1999 s. 66.1325.



66.1327 Urban redevelopment; construction of statute; conflict of laws; supplemental powers.

66.1327  Urban redevelopment; construction of statute; conflict of laws; supplemental powers.

66.1327(1) (1)  Sections 66.1301 to 66.1329 shall be construed liberally to effectuate the purposes of urban redevelopment, and the enumeration of specific powers does not operate to restrict the meaning of any general grant of power contained in ss. 66.1301 to 66.1329 or to exclude other powers comprehended in the general grant.

66.1327(2) (2) If ss. 66.1301 to 66.1329 are inconsistent with any other law, the provisions of these sections are controlling.

66.1327(3) (3) The powers conferred by ss. 66.1301 to 66.1329 are in addition and supplemental to the powers conferred by any other law.

66.1327 History History: 1999 a. 150 ss. 428, 429, 431, 433.



66.1329 Urban redevelopment; enforcement of duties.

66.1329  Urban redevelopment; enforcement of duties. If a redevelopment corporation fails to substantially comply with the development plan within the time limits for the completion of each stage, reasonable delays caused by unforeseen difficulties excepted, or violates or is about to violate ss. 66.1301 to 66.1329, the failure to comply or actual or possible violation may be certified by the planning commission to the city attorney of the city. The city attorney may commence a proceeding in the circuit court of the county in which the city is in whole or in part situated in the name of the city for the purpose of seeking appropriate relief. The court shall, immediately after a default in answering or after answer, inquire into the facts and circumstances in the manner that the court directs without other or formal proceedings, and without respect to any technical requirements. The court may join as parties any other persons it deems necessary or proper in order to make its order or judgment effective. The final judgment or order in the action or proceeding shall dismiss the action or proceeding or grant appropriate relief.

66.1329 History History: 1997 a. 187; 1999 a. 150 s. 413; Stats. 1999 s. 66.1329.



66.1331 Blighted area law.

66.1331  Blighted area law.

66.1331(1)(1)  Short title. This section shall be known and may be cited and referred to as the "blighted area law."

66.1331(2) (2) Findings and declaration of necessity. It is found and declared that there have existed and continue to exist in cities within the state, substandard, insanitary, deteriorated, slum and blighted areas which constitute a serious and growing menace, injurious and inimical to the public health, safety, morals and welfare of the residents of the state. The existence of these areas contributes substantially and increasingly to the spread of disease and crime (necessitating excessive and disproportionate expenditures of public funds for the preservation of the public health and safety, for crime prevention, correction, prosecution, punishment, and the treatment of juvenile delinquency and for the maintenance of adequate police, fire and accident protection, and other public services and facilities), constitutes an economic and social liability, substantially impairs or arrests the sound growth of cities, and retards the provision of housing accommodations. This menace is beyond remedy and control solely by regulatory process in the exercise of the police power and cannot be dealt with effectively by the ordinary operations of private enterprise without the aids provided in this section. The acquisition of property for the purpose of eliminating substandard, insanitary, deteriorated, slum or blighted conditions or preventing recurrence of these conditions in the area, the removal of structures and improvement of sites, the disposition of the property for redevelopment incidental to these activities, and any assistance which may be given by cities or any other public bodies, are public uses and purposes for which public money may be expended and the power of eminent domain exercised. The necessity in the public interest for the provisions of this section is declared as a matter of legislative determination.

66.1331(2m) (2m) Discrimination. Persons otherwise entitled to any right, benefit, facility, or privilege under this section may not be denied the right, benefit, facility, or privilege in any manner for any purpose nor be discriminated against because of sex, race, color, creed, sexual orientation, status as a victim of domestic abuse, sexual assault, or stalking, as defined in s. 106.50 (1m) (u), or national origin.

66.1331(3) (3) Definitions. In this section, unless a different intent clearly appears from the context:

66.1331(3)(a) (a) "Blighted area" means any area, including a slum area, in which a majority of the structures are residential or in which there is a predominance of buildings or improvements, whether residential or nonresidential, and which, by reason of dilapidation, deterioration, age or obsolescence, inadequate provision for ventilation, light, air, sanitation, or open spaces, high density of population and overcrowding, or the existence of conditions which endanger life or property by fire and other causes, or any combination of these factors, is conducive to ill health, transmission of disease, infant mortality, juvenile delinquency and crime, and is detrimental to the public health, safety, morals or welfare.

66.1331(3)(c) (c) "Housing" includes housing, dwelling, habitation and residence.

66.1331(3)(d) (d) "Land" includes bare or vacant land, the land under buildings, structures or other improvements, and water and land under water. When employed in connection with "use", for instance, "use of land" or "land use", "land" includes buildings, structures and improvements existing or to be placed on land.

66.1331(3)(e) (e) "Lessee" includes the successors or assigns and successors in title of the lessee.

66.1331(3)(f) (f) "Local legislative body" means the board of alderpersons, common council, council, commission or other board or body vested by the charter of the city or other law with jurisdiction to enact ordinances or local laws.

66.1331(3)(g) (g) "Planning commission" means the board, commission or agency of the city authorized to prepare, adopt or amend or modify a master plan of the city.

66.1331(3)(h) (h) "Project area" means a blighted area or portion of a blighted area of such extent and location as adopted by the planning commission and approved by the local legislative body as an appropriate unit of redevelopment planning for a redevelopment project, separate from the redevelopment projects in other parts of the city. In the provisions of this section relating to leasing or sale by the city, for abbreviation "project area" is used for the remainder of the project area after taking out those pieces of property which have been or are to be transferred for public uses.

66.1331(3)(i) (i) "Public body" means the state or any city, county, town, village, board, commission, authority, district or any other subdivision or public body of the state.

66.1331(3)(j) (j) "Purchaser" includes the successors or assigns and successors in title of the purchaser.

66.1331(3)(k) (k) "Real property" includes land; land together with the buildings, structures, fixtures and other improvements on the land; liens, estates, easements and other interests in the land; and restrictions or limitations upon the use of land, buildings or structures, other than those imposed by exercise of the police power.

66.1331(3)(L) (L) "Redevelopment company" means a private or public corporation or body corporate, including a public housing authority, carrying out a plan under this section.

66.1331(3)(Lm) (Lm) "Redevelopment plan" means a plan for the acquisition, clearance, reconstruction, rehabilitation or future use of a redevelopment project area.

66.1331(3)(m) (m) "Redevelopment project" means any work or undertaking to acquire blighted areas or portions of blighted areas, and lands, structures, or improvements, the acquisition of which is necessary or incidental to the proper clearance or redevelopment of the areas or to the prevention of the spread or recurrence of slum conditions or conditions of blight in the areas; to clear blighted areas by demolition or removal of existing buildings, structures, streets, utilities, or other improvements; to install, construct, or reconstruct streets, utilities, and site improvements essential to the preparation of sites for uses in accordance with a redevelopment plan; or to sell, lease or otherwise make available land in blighted areas for residential, recreational, commercial, industrial or other use or for public use, or to retain the land for public use, in accordance with a redevelopment plan. "Redevelopment project" includes the preparation of a redevelopment plan, the planning, surveying, and other work incident to a redevelopment project, and the preparation of all plans and arrangements for carrying out a redevelopment project.

66.1331(3)(n) (n) "Rentals" means rents specified in a lease to be paid by the lessee to the city.

66.1331(4) (4) Power of cities.

66.1331(4)(a)(a) A city may exercise all powers necessary or convenient to carry out and effectuate the purposes and provisions of this section, including all of the following:

66.1331(4)(a)1. 1. Prepare redevelopment plans and undertake and carry out redevelopment projects within its corporate limits.

66.1331(4)(a)2. 2. Enter into any contracts determined by the local legislative body to be necessary to effectuate the purposes of this section.

66.1331(4)(a)3. 3. Within its boundaries, acquire by purchase, eminent domain or otherwise, any real or personal property or any interest in that property, together with any improvements, necessary or incidental to a redevelopment project; hold, improve, clear or prepare for redevelopment any such property; sell, lease, subdivide, retain for its own use, mortgage, or otherwise encumber or dispose of any such property or any interest in that property; enter into contracts with redevelopers of property containing covenants, restrictions, and conditions regarding the use of the property in accordance with a redevelopment plan and other covenants, restrictions and conditions that it deems necessary to prevent a recurrence of blighted areas or to effectuate the purposes of this section; and make any covenants, restrictions, conditions or covenants running with the land and provide appropriate remedies for their breach.

66.1331(4)(a)4. 4. Borrow money and issue bonds, and apply for and accept advances, loans, grants, contributions, and any other form of financial assistance from the federal, state or county government, or other public body or from any sources, for the purpose of this section; and give security as may be required and enter into and carry out contracts in connection with the security.

66.1331(4)(b) (b) Condemnation proceedings for the acquisition of real property necessary or incidental to a redevelopment project shall be conducted in accordance with ch. 32 or any other laws applicable to the city.

66.1331(4)(c) (c) Notwithstanding any other provision of law, the local legislative body may designate, by ordinance or resolution, any local housing authority existing under ss. 66.1201 to 66.1211, any local redevelopment authority existing under s. 66.1333, or both jointly, or any local community development authority existing under s. 66.1335, as the agent of the city to perform any act, except the development of the general plan of the city, which may otherwise be performed by the planning commission under this section.

66.1331(5) (5) General and project area redevelopment plans.

66.1331(5)(a)(a) The planning commission shall make and develop a comprehensive or general plan of the city, including the appropriate maps, charts, tables and descriptive, interpretive and analytical matter. The plan shall serve as a general framework or guide of development within which the various area and redevelopment projects under this section may be more precisely planned and calculated. The plan shall include at least a land use plan which designates the proposed general distribution and general locations and extents of the uses of the land for housing, business, industry, recreation, education, public buildings, public reservations and other general categories of public and private uses of the land.

66.1331(5)(b) (b) For the exercise of the powers granted and for the acquisition and disposition of real property for the redevelopment of a project area, the following steps and plans are required:

66.1331(5)(b)1. 1. Designation by the planning commission of the boundaries of the project area proposed by it for redevelopment, submission of the boundaries to the local legislative body and the adoption of a resolution by the local legislative body declaring the area to be a blighted area in need of redevelopment.

66.1331(5)(b)2. 2. Adoption by the planning commission and approval by the local legislative body of the redevelopment plan of the project area. The redevelopment plan shall conform to the general plan of the city and shall be sufficiently complete to indicate its relationship to definite local objectives as to appropriate land uses, improved traffic, public transportation, public utilities, recreational and community facilities, and other public improvements in the project area. The plan shall include a statement of the boundaries of the project area; a map showing existing uses and conditions of real property in the area; a land use plan showing proposed uses of the area; information showing the standards of population density, land coverage, and building intensity in the area after redevelopment; a statement of proposed changes, if any, in zoning ordinances or maps and building codes and ordinances; a statement as to the kind and number of site improvements and additional public utilities which will be required to support the new land uses in the area after redevelopment; and a statement of a feasible method proposed for the relocation of families to be displaced from the project area.

66.1331(5)(b)3. 3. Approval of a redevelopment plan of a project area by the local legislative body may be given only after a public hearing conducted by it, and a finding by it that the plan is feasible and in conformity with the general plan of the city. Notice of the hearing, describing the time, date, place and purpose of the hearing and generally identifying the project area, shall be published as a class 2 notice, under ch. 985, the last insertion to be at least 10 days prior to the date set for the hearing. All interested parties shall be afforded a reasonable opportunity at the hearing to express their views respecting the proposed plan, but the hearing is only for the purpose of assisting the local legislative body in making its determination.

66.1331(5)(c) (c) In relation to the location and extent of public works and utilities, public buildings and other public uses in the general plan or in a project area plan, the planning commission shall confer with those public officials, boards, authorities and agencies under whose administrative jurisdictions the uses respectively fall.

66.1331(5)(d) (d) After a project area redevelopment plan of a project area has been adopted by the planning commission and approved by the local legislative body, the planning commission may certify the plan to the local legislative body. The local legislative body shall exercise the powers granted to it in this section for the acquisition and assembly of the real property of the area. Following certification, no new construction may be authorized by any agencies, boards or commissions of the city, in the area, unless as authorized by the local legislative body, including substantial remodeling or conversion or rebuilding, enlargement or extension of major structural improvements on existing buildings, but not including ordinary maintenance or remodeling or changes necessary to continue the occupancy.

66.1331(6) (6) Transfer, lease or sale of real property in project areas for public and private uses.

66.1331(6)(a)(a) After the real property in the project area has been assembled, the city may lease or sell all or part of the real property, including streets to be closed or vacated in accordance with the plan, to a redevelopment company or to an individual, a limited liability company or a partnership for use in accordance with the redevelopment plan. Real property in the project area shall be leased or sold at its fair value for uses in accordance with the redevelopment plan notwithstanding that the fair value may be less than the cost of acquiring and preparing the property for redevelopment. In determining the property's fair value, a city shall take into account and give consideration to the following:

66.1331(6)(a)1. 1. The uses and purposes required by the plan.

66.1331(6)(a)2. 2. The restrictions upon and covenants, conditions and obligations assumed by the purchaser or lessee, and the objectives of the redevelopment plan for the prevention of the recurrence of slum or blighted areas.

66.1331(6)(a)3. 3. Any other matters that the city considers appropriate.

66.1331(6)(b) (b) Any lease or sale under this subsection may be made without public bidding, but only after a public hearing by the planning commission upon the proposed lease or sale and its provisions. Notice of the hearing shall be published as a class 2 notice, under ch. 985.

66.1331(6)(c) (c) The terms of a lease or sale under this subsection shall be fixed by the planning commission and approved by the local legislative body. The instrument of lease may provide for renewals upon reappraisals and with rentals and other provisions adjusted to the reappraisals. Every lease or sale shall provide that the lessee or purchaser shall carry out the approved project area redevelopment plan or approved modifications and that no use may be made of any land or real property included in the lease or sale nor any building or structure erected which does not conform to the approved plan or approved modifications. In the instrument of lease or sale, the planning commission, with the approval of the local legislative body, may include other terms, conditions and provisions as in its judgment will provide reasonable assurance of the priority of the obligations of the lease or sale and of conformance to the plan over any other obligations of the lessee or purchaser and assurance of the financial and legal ability of the lessee or purchaser to carry out and conform to the plan and the terms and conditions of the lease or sale; and may include terms, conditions and specifications concerning buildings, improvements, subleases or tenancy, maintenance and management and any other matters as the planning commission, with the approval of the local legislative body, may impose or approve, including provisions whereby the obligations to carry out and conform to the project area plan shall run with the land. If maximum rentals to be charged to tenants of housing are specified, provision may be made for periodic reconsideration of rental bases.

66.1331(6)(d) (d) Until the planning commission certifies, with the approval of the local legislative body, that all building constructions and other physical improvements specified to be done and made by the purchaser of the area have been completed, the purchaser may not convey all or part of the area, without the consent of the planning commission and the local legislative body, and no consent may be given unless the grantee of the purchaser is obligated, by written instrument, to the city to carry out that portion of the redevelopment plan which falls within the boundaries of the conveyed property. The grantee, and the heirs, representatives, successors and assigns of the grantee, may not convey, lease or let the conveyed property or any part of the property, or erect or use any building or structure erected on the property free from obligation and requirement to conform to the approved project area redevelopment plan or approved modifications.

66.1331(6)(f) (f) The planning commission may, with the approval of the local legislative body, demolish an existing structure or clear the area of any part of the structure, or may specify the demolition and clearance to be performed by a lessee or purchaser and the time schedule for the work. The planning commission, with the approval of the local legislative body, shall specify the time schedule and conditions for the construction of buildings and other improvements.

66.1331(6)(g) (g) In order to facilitate the lease or sale of a project area or, if the lease or sale is of parts of an area, the city may include in the cost payable by it the cost of the construction of local streets and sidewalks within the area or of grading and other local public surface or subsurface facilities necessary for shaping the area as the site of the redevelopment of the area. The city may arrange with the appropriate federal, state or county agencies for the reimbursement of outlays from funds or assessments raised or levied for these purposes.

66.1331(7) (7) Housing for displaced families. The housing authority shall formulate a feasible method for the temporary relocation of persons living in areas that are designated for clearance and redevelopment. The housing authority and the local legislative body shall assure that decent, safe and sanitary dwellings substantially equal in number to the number of substandard dwellings to be removed in carrying out the redevelopment are available, or will be provided, at rents or prices within the financial reach of the income groups displaced.

66.1331(8) (8) Use-value appraisals. After the city has assembled and acquired the real property of the project area, it shall, as an aid in determining the rentals and other terms upon which it will lease or the price at which it will sell all or part of the area, place a use value upon each piece or tract of land within the area which, in accordance with the plan, is to be used for private uses or for low-rent housing. The use value shall be based on the planned use and, for the purposes of this use valuation, the city shall provide a use valuation appraisal prepared by the local commissioner of assessments or assessor. Nothing contained in this section may be construed as requiring the city to base its rentals or selling prices upon the appraisal.

66.1331(9) (9) Protection of redevelopment plan.

66.1331(9)(a)(a) Before execution and delivery by the city of a lease or conveyance to a redevelopment company, or before consent by the city to an assignment or conveyance by a lessee or purchaser to a redevelopment company, the articles or certificate of incorporation or association or charter or other basic instrument of the company shall contain provisions defining, limiting and regulating the exercise of the powers of the company so that neither the company nor its stockholders, officers, directors, members, beneficiaries, bondholders or other creditors or other persons may amend the terms and conditions of the lease or the terms and conditions of the sale without the consent of the planning commission, together with the approval of the local legislative body, or, in relation to the project area development plan, without the approval of any proposed modification in accordance with sub. (10). No action of stockholders, officers, directors, bondholders, creditors, members, partners or other persons, nor any reorganization, dissolution, receivership, consolidation, foreclosure or any other change in the status or obligation of any redevelopment company, partnership, limited liability company or individual in any litigation or proceeding in any federal or other court may effect any release or any impairment or modification of the lease or terms of sale or of the project area redevelopment plan unless consent or approval is obtained.

66.1331(9)(b) (b) A redevelopment corporation may be organized under the general corporation law of the state to be a redevelopment company under this section; may acquire and hold real property for the purposes set forth in this section; and may exercise all other powers granted to redevelopment companies in this section.

66.1331(9)(c) (c) A redevelopment company, individual, limited liability company or partnership to which all or part of a project area is leased or sold under this section shall keep books of account of its operations of or transactions relating to the area entirely separate and distinct from accounts of and for any other project area or part of the other project area or any other real property or enterprise. No lien or other interest may be placed upon any real property in the area to secure any indebtedness or obligation of the redevelopment company, individual, limited liability company or partnership incurred for or in relation to any property or enterprise outside of the area.

66.1331(10) (10) Modification of development plans. An approved project area redevelopment plan may be modified at any time after the lease or sale of all or part of the area if the modification is consented to by the lessee or purchaser, and if the proposed modification is adopted by the planning commission and submitted to the local legislative body and approved by it. Before approval, the local legislative body shall hold a public hearing on the proposed modification, notice of the time and place of which shall be given by mail sent at least 10 days prior to the hearing to the then owners of the real properties in the project area and of the real properties immediately adjoining or across the street from the project area. The local legislative body may refer back to the planning commission any project area redevelopment plan, project area boundaries or modification submitted to it, together with its recommendation for changes in the plan, boundaries or modification and, if recommended changes are adopted by the planning commission and formally approved by the local legislative body, the plan, boundaries or modification as changed becomes the approved plan, boundaries or modification.

66.1331(11) (11) Limitation upon tax exemption. Nothing contained in this section may be construed to authorize or require the exemption of any real property from taxation, except real property sold, leased or granted to and acquired by a public housing authority. No real property acquired under this section by a private redevelopment company, individual, limited liability company or partnership either by lease or purchase is exempt from taxation by reason of the acquisition.

66.1331(12) (12) Financial assistance. The city may accept grants or other financial assistance from the federal, state and county governments or from other sources to carry out the purposes of this section, and may do all things necessary to comply with the conditions attached to the grants or loans.

66.1331(13) (13) Cooperation and use of city funds.

66.1331(13)(a)(a) To assist any redevelopment project located in the area in which it may act, a public body may, upon terms that it determines, furnish services or facilities, provide property, lend or contribute funds, and perform any other action of a character which it may perform for other purposes.

66.1331(13)(b) (b) A city may appropriate and use its general funds to carry out the purposes of this section and, to obtain funds, may incur indebtedness, and issue bonds in amounts that the local legislative body determines by resolution to be necessary for use in carrying out the purposes of this section. The issuance of bonds by a city under this paragraph shall be in accordance with statutory and other legal requirements that govern the issuance of obligations generally by the city.

66.1331(14) (14) Limited obligations.

66.1331(14)(a)(a) In this subsection, "municipal obligation" has the meaning specified in s. 67.01 (6).

66.1331(14)(b) (b) For the purpose of carrying out or administering a redevelopment plan or other functions authorized under this section, a city may issue municipal obligations payable solely from and secured by a pledge of and lien upon any or all of the income, proceeds, revenues, funds, and property of the city derived from or held by it in connection with redevelopment projects, including the proceeds of grants, loans, advances, or contributions from any public or private source. Municipal obligations issued under this subsection may be registered under s. 67.09 but shall otherwise be in a form, mature at times, bear interest at rates, be issued and sold in a manner, and contain terms, covenants, and conditions that the local legislative body of the city, by resolution, determines. The municipal obligations shall be fully negotiable, shall not require a referendum, and are not subject to the provisions of any other law or charter relating to the issuance or sale of municipal obligations. Obligations under this section sold to the United States government need not be sold at public sale.

66.1331(15) (15) Construction. This section shall be construed liberally to effectuate its purposes and the enumeration in this section of specific powers does not restrict the meaning of any general grant of power contained in this section or to exclude other powers comprehended in the general grant.

66.1331(16) (16) Liquidation and disposal. Projects held under this section may be liquidated and disposed of under s. 66.1201 (25).

66.1331 History History: 1975 c. 94, 311; 1981 c. 112; 1983 a. 24; 1983 a. 189 ss. 58, 329 (7); 1983 a. 207 s. 95; 1991 a. 156, 316; 1993 a. 112, 184, 213; 1995 a. 225; 1999 a. 150 ss. 297, 434 to 440; Stats. 1999 s. 66.1331; 2001 a. 30, 103; 2009 a. 95.



66.1333 Blight elimination and slum clearance.

66.1333  Blight elimination and slum clearance.

66.1333(1)(1)  Short title. This section shall be known and may be cited as the "Blight Elimination and Slum Clearance Act".

66.1333(2) (2) Findings. In addition to the findings and declarations made in ss. 66.1331 (2) and 66.1337, it is found and declared that the existence of substandard, deteriorated, slum and blighted areas and blighted properties is a matter of statewide concern. It is the policy of this state to protect and promote the health, safety, morals and general welfare of the people of the state in which these areas and blighted properties exist by the elimination and prevention of these areas and blighted properties through the utilization of all means appropriate for that purpose, thereby encouraging well-planned, integrated, stable, safe and healthful neighborhoods, the provision of healthful homes, a decent living environment and adequate places for employment of the people of this state and its communities in these areas and blighted properties. The purposes of this section are to provide for the elimination and prevention of substandard, deteriorated, slum and blighted areas and blighted properties through redevelopment and other activities by state-created agencies and the utilization of all other available public and private agencies and resources. State agencies are necessary in order to carry out in the most effective and efficient manner the state's policy and declared purposes for the prevention and elimination of substandard, deteriorated, slum and blighted areas and blighted properties. State agencies shall be available in all the cities in the state to be known as the redevelopment authorities of the particular cities and carry out and effectuate the provisions of this section when the local legislative bodies of the cities determine there is a need for them to carry out within their cities the powers and purposes of this section. Assistance which may be given by cities or any other public bodies under this section is a public use and purpose for which public money may be expended. The necessity in the public interest for the provisions of this section is declared a matter of legislative determination. Nothing in this subsection contravenes, repeals or rescinds the finding or declaration of necessity before the recreation of this subsection on June 1, 1958.

66.1333(2m) (2m) Definitions. In this section, unless the context clearly indicates otherwise:

66.1333(2m)(a) (a) "Abandoned highway corridor" means land in any city designated by the department of transportation for use as part of an expressway or a freeway, which is no longer designated by the department for that purpose.

66.1333(2m)(am) (am) "Arts incubator" has the meaning given in s. 41.60 (1) (a).

66.1333(2m)(ar) (ar) "Authority" means a redevelopment authority.

66.1333(2m)(b) (b) "Blighted area" means any of the following:

66.1333(2m)(b)1. 1. An area, including a slum area, in which there is a predominance of buildings or improvements, whether residential or nonresidential, which by reason of dilapidation, deterioration, age or obsolescence, inadequate provision for ventilation, light, air, sanitation, or open spaces, high density of population and overcrowding, or the existence of conditions which endanger life or property by fire and other causes, or any combination of such factors is conducive to ill health, transmission of disease, infant mortality, juvenile delinquency, or crime, and is detrimental to the public health, safety, morals or welfare.

66.1333(2m)(b)2. 2. An area which by reason of the presence of a substantial number of substandard, slum, deteriorated or deteriorating structures, predominance of defective or inadequate street layout, faulty lot layout in relation to size, adequacy, accessibility or usefulness, unsanitary or unsafe conditions, deterioration of site or other improvements, diversity of ownership, tax or special assessment delinquency exceeding the fair value of the land, defective or unusual conditions of title, or the existence of conditions which endanger life or property by fire and other causes, or any combination of such factors, substantially impairs or arrests the sound growth of a city, retards the provision of housing accommodations or constitutes an economic or social liability and is a menace to the public health, safety, morals, or welfare in its present condition and use.

66.1333(2m)(b)3. 3. An area which is predominantly open and which because of obsolete platting, diversity of ownership, deterioration of structures or of site improvements, or otherwise, substantially impairs or arrests the sound growth of the community.

66.1333(2m)(bm) (bm) "Blighted property" means any property within a city, whether residential or nonresidential, which by reason of dilapidation, deterioration, age or obsolescence, inadequate provisions for ventilation, light, air or sanitation, high density of population and overcrowding, or the existence of conditions which endanger life or property by fire and other causes, or any combination of such factors, is conducive to ill health, transmission of disease, infant mortality, juvenile delinquency or crime, and is detrimental to the public health, safety, morals or welfare, or any property which by reason of faulty lot layout in relation to size, adequacy, accessibility or usefulness, insanitary or unsafe conditions, deterioration of site or other improvements, diversity of ownership, tax or special assessment delinquency exceeding the fair market value of the land, defective or unusual conditions of title, or the existence of conditions which endanger life or property by fire and other causes, or any combination of such factors, substantially impairs or arrests the sound growth of a city, retards the provisions of housing accommodations or constitutes an economic or social liability and is a menace to the public health, safety, morals or welfare in its present condition and use, or any property which is predominantly open and which because of obsolete platting, diversity of ownership, deterioration of structures or of site improvements, or otherwise, substantially impairs or arrests the sound growth of the community.

66.1333(2m)(c) (c) "Blight elimination, slum clearance and urban renewal program", "blight elimination and urban renewal program", "redevelopment, slum clearance or urban renewal program", "redevelopment or urban renewal program", and "redevelopment program", mean undertakings and activities for the elimination and for the prevention of the development or spread of blighted areas.

66.1333(2m)(d) (d) "Blight elimination, slum clearance and urban renewal project", "redevelopment and urban renewal project", "redevelopment or urban renewal project", "redevelopment project", "urban renewal project" and "project" mean undertakings and activities in a project area for the elimination and for the prevention of the development or spread of slums and blight, and may involve clearance and redevelopment in a project area, or rehabilitation or conservation in a project area, or any combination or part of the undertakings and activities in accordance with a "redevelopment plan", "urban renewal plan", "redevelopment or urban renewal plan", "project area plan" or "redevelopment and urban renewal plan", either one of which means the redevelopment plan of the project area prepared and approved as provided in sub. (6). These undertakings and activities include all of the following:

66.1333(2m)(d)1. 1. Acquisition of all or a portion of a blighted area.

66.1333(2m)(d)2. 2. Demolition and removal of buildings and improvements.

66.1333(2m)(d)3. 3. Installation, construction, or reconstruction of streets, utilities, parks, playgrounds, and other improvements necessary for carrying out in the project area the objectives of this section in accordance with the redevelopment plan.

66.1333(2m)(d)4. 4. Disposition of any property acquired in the project area, including sale, initial leasing or retention by the authority itself, at its fair value for uses in accordance with the redevelopment plan.

66.1333(2m)(d)5. 5. Carrying out plans for a program of voluntary or compulsory repair and rehabilitation of buildings or other improvements in accordance with the redevelopment plan.

66.1333(2m)(d)6. 6. Acquisition of any other real property in the project area where necessary to eliminate unhealthful, insanitary or unsafe conditions, lessen density, eliminate obsolete or other uses detrimental to the public welfare, or otherwise to remove or prevent the spread of blight or deterioration, or to provide land for needed public facilities.

66.1333(2m)(d)7. 7. Studying the feasibility of and initial design for an arts incubator, developing and operating an arts incubator, and applying for a grant or loan under s. 41.60 in connection with an arts incubator.

66.1333(2m)(d)8. 8. Studying the feasibility of an initial design for a technology-based incubator and developing and operating a technology-based incubator.

66.1333(2m)(e) (e) "Bonds" means any bonds, including refunding bonds; notes; interim certificates; certificates of indebtedness; debentures; or other obligations.

66.1333(2m)(g) (g) "Local legislative body" means the board of alderpersons, common council, council, commission or other board or body vested by the charter of the city or other law with jurisdiction to enact ordinances or local laws.

66.1333(2m)(h) (h) "Project area" means a blighted area which the local legislative body declares to be in need of a blight elimination, slum clearance and urban renewal project.

66.1333(2m)(i) (i) "Public body" means the state or any city, county, town, village, town board, commission, authority, district, or any other subdivision or public body of the state.

66.1333(2m)(j) (j) "Real property" includes all lands, together with improvements and fixtures, and property of any nature appurtenant to the lands, or used in connection with the lands, and every estate, interest, right and use, legal or equitable, in the lands, including terms for years and liens by way of judgment, mortgage or otherwise.

66.1333(2m)(t) (t) "Technology-based incubator" means a facility that provides a new or expanding technically-oriented business with all of the following:

66.1333(2m)(t)1. 1. Office and laboratory space.

66.1333(2m)(t)2. 2. Shared clerical and other support service.

66.1333(2m)(t)3. 3. Managerial and technical assistance.

66.1333(3) (3) Redevelopment authority.

66.1333(3)(a)(a)

66.1333(3)(a)1.1. It is found and declared that a redevelopment authority, functioning within a city in which there exists blighted areas, constitutes a more effective and efficient means for preventing and eliminating blighted areas in the city and preventing the recurrence of blighted areas. Therefore, there is created in every city with a blighted area a redevelopment authority, to be known as the "redevelopment authority of the city of ....". An authority is created for the purpose of carrying out blight elimination, slum clearance, and urban renewal programs and projects as set forth in this section, together with all powers necessary or incidental to effect adequate and comprehensive blight elimination, slum clearance and urban renewal programs and projects.

66.1333(3)(a)2. 2. An authority may transact business and exercise any of the powers granted to it in this section following the adoption by the local legislative body of a resolution declaring in substance that there exists within the city a need for blight elimination, slum clearance and urban renewal programs and projects.

66.1333(3)(a)3. 3. Upon the adoption of the resolution by the local legislative body by a two-thirds vote of its members present, a certified copy of the resolution shall be transmitted to the mayor or other head of the city government. Upon receiving the certified copy of the resolution, the mayor or other head of the city government shall, with the confirmation of four-fifths of the local legislative body, appoint 7 residents of the city as commissioners of the authority.

66.1333(3)(a)4. 4. The powers of the authority are vested in the commissioners.

66.1333(3)(a)5. 5. In making appointments of commissioners, the appointing power shall give due consideration to the general interest of the appointee in a redevelopment, slum clearance or urban renewal program and shall, insofar as is possible, designate representatives from the general public, labor, industry, finance or business group, and civic organizations. Appointees shall have sufficient ability and experience in related fields, especially in the fields of finance and management, to assure efficiency in the redevelopment program, its planning and direction. One of the 7 commissioners shall be a member of the local legislative body. No more than 2 of the commissioners may be officers of the city in which the authority is created.

66.1333(3)(a)6. 6. Commissioners shall receive their actual and necessary expenses, including local traveling expenses incurred in the discharge of their duties.

66.1333(3)(b) (b) The commissioners who are first appointed shall be designated by the appointing power to serve for the following terms: 2 for one year, 2 for 2 years, one for 3 years, one for 4 years, and one for 5 years, from the date of their appointment. After the first appointments, the term of office is 5 years. A commissioner holds office until a successor is appointed and qualified. Removal of a commissioner is governed by s. 66.1201. Vacancies and new appointments are filled in the manner provided in par. (a).

66.1333(3)(c) (c) The filing of a certified copy of the resolution adopted under par. (a) with the city clerk is prima facie evidence of the authority's right to proceed, and the resolution is not subject to challenge because of any technicality. In any suit, action or proceeding commenced against the authority, a certified copy of the resolution is conclusive evidence that the authority is established and authorized to transact business and exercise its powers under this section.

66.1333(3)(d) (d) Following the adoption of a resolution, under par. (a), a city is precluded from exercising the powers provided in s. 66.1331 (4), and the authority may proceed to carry on the blight elimination, slum clearance and urban renewal projects in the city, except that the city is not precluded from applying, accepting and contracting for federal grants, advances and loans under the housing and community development act of 1974 (P.L. 93-383).

66.1333(3)(e) (e)

66.1333(3)(e)1.1. An authority has no power in connection with any public housing project.

66.1333(3)(e)2. 2. Persons otherwise entitled to any right, benefit, facility, or privilege under this section may not be denied the right, benefit, facility, or privilege in any manner for any purpose nor be discriminated against because of sex, race, color, creed, sexual orientation, status as a victim of domestic abuse, sexual assault, or stalking, as defined in s. 106.50 (1m) (u), or national origin.

66.1333(3)(f) (f) An authority is an independent, separate and distinct public body and a body corporate and politic, exercising public powers determined to be necessary by the state to protect and promote the health, safety and morals of its residents, and may take title to real and personal property in its own name. The authority may proceed with the acquisition of property by eminent domain under ch. 32, or any other law relating specifically to eminent domain procedures of redevelopment authorities.

66.1333(3)(g) (g) An authority may employ personnel as required to perform its duties and responsibilities under civil service. The authority may appoint an executive director whose qualifications are determined by the authority. The director shall act as secretary of the authority and has the duties, powers and responsibilities delegated by the authority. All of the employees, including the director of the authority, may participate in the same pension system, health and life insurance programs and deferred compensation programs provided for city employees and are eligible for any other benefits provided to city employees.

66.1333(5) (5) Powers of redevelopment authorities.

66.1333(5)(a)(a) An authority may exercise all powers necessary or incidental to carry out and effectuate the purposes of this section, including the power to do all of the following:

66.1333(5)(a)1. 1. Prepare redevelopment plans and urban renewal plans and undertake and carry out redevelopment and urban renewal projects within the corporate limits of the city in which it functions.

66.1333(5)(a)2. 2. Enter into any contracts determined by the authority to be necessary to effectuate the purposes of this section. All contracts, other than those for personal or professional services, in excess of $25,000 are subject to bid and shall be awarded to the lowest qualified and competent bidder. The authority may reject any bid required under this paragraph. The authority shall advertise for bids by a class 2 notice, under ch. 985, published in the city in which the project is to be developed. If the estimated cost of a contract, other than a contract for personal or professional services, is between $3,000 and $25,000, the authority shall give a class 2 notice, under ch. 985, of the proposed work before the contract is entered into.

66.1333(5)(a)3. 3. Within the boundaries of the city, acquire by purchase, lease, eminent domain, or otherwise, any real or personal property or any interest in the property, together with any improvements on the property, necessary or incidental to a redevelopment or urban renewal project; hold, improve, clear or prepare for redevelopment or urban renewal any of the property; sell, lease, subdivide, retain or make available the property for the city's use; mortgage or otherwise encumber or dispose of any of the property or any interest in the property; enter into contracts with redevelopers of property containing covenants, restrictions and conditions regarding the use of the property in accordance with a redevelopment or urban renewal plan, and other covenants, restrictions and conditions that the authority considers necessary to prevent a recurrence of blighted areas or to effectuate the purposes of this section; make any restrictions, conditions or covenants running with the land and provide appropriate remedies for their breach; arrange or contract for the furnishing of services, privileges, works or facilities for, or in connection with a project; temporarily operate and maintain real property acquired by it in a project area for or in connection with a project pending the disposition of the property for uses and purposes that may be deemed desirable even though not in conformity with the redevelopment plan for the area; within the boundaries of the city, enter into any building or property in any project area in order to make inspections, surveys, appraisals, soundings or test borings, and obtain a court order for this purpose if entry is denied or resisted; own and hold property and insure or provide for the insurance of any real or personal property or any of its operations against any risks or hazards, including paying premiums on any insurance; invest any project funds held in reserves or sinking funds or the funds not required for immediate disbursement in property or securities in which savings banks may legally invest funds subject to their control; redeem its bonds issued under this section at the redemption price established in the bonds or purchase the bonds at less than redemption price, all bonds so redeemed or purchased to be canceled; develop, test and report methods and techniques, and carry out demonstrations and other activities, for the prevention and elimination of slums and blight; and disseminate blight elimination, slum clearance and urban renewal information.

66.1333(5)(a)4. 4.

66.1333(5)(a)4.a.a. Borrow money and issue bonds; execute notes, debentures, and other forms of indebtedness; apply for and accept advances, loans, grants, contributions, and any other form of financial assistance from the city in which it functions, from the federal government, the state, county, or other public body, or from any sources, public or private for the purposes of this section, and give such security as may be required and enter into and carry out contracts or agreements in connection with the security; and include in any contract for financial assistance with the federal government for or with respect to blight elimination and slum clearance and urban renewal such conditions imposed pursuant to federal laws as the authority considers reasonable and appropriate and that are not inconsistent with the purposes of this section.

66.1333(5)(a)4.b. b. Any debt or obligation of the authority is not the debt or obligation of the city, county, state or any other governmental authority other than the redevelopment authority itself.

66.1333(5)(a)4.c. c. Issue bonds to finance its activities under this section, including the payment of principal and interest upon any advances for surveys and plans, and issue refunding bonds for the payment or retirement of bonds previously issued by it. Bonds shall be made payable, as to both principal and interest, solely from the income, proceeds, revenues, and funds of the authority derived from or held in connection with its undertaking and carrying out of projects or activities under this section. Payment of the bonds, both as to principal and interest, may be further secured by a pledge of any loan, grant or contribution from the federal government or other source, in aid of any projects or activities of the authority under this section, and by a mortgage of all or a part of the projects or activities. Bonds issued under this section are not an indebtedness within the meaning of any constitutional or statutory debt limitation or restriction of the state, city or of any public body other than the authority issuing the bonds, and are not subject to any other law or charter relating to the authorization, issuance or sale of bonds. Bonds issued under this section are declared to be issued for an essential public and governmental purpose and, together with interest and income, are exempt from all taxes. Bonds issued under this section shall be authorized by resolution of the authority, may be issued in one or more series and shall bear a date, be payable upon demand or mature at a time, bear interest at a rate, be in a denomination, be in a form either with or without coupon or registered, carry conversion or registration privileges, have rank or priority, be payable in a medium of payment, at a place, and be subject to terms of redemption, with or without premium, be secured in a manner, and have other characteristics, as provided by the resolution, trust indenture or mortgage issued pursuant to the transaction. Bonds issued under this section shall be executed as provided in s. 67.08 (1) and may be registered under s. 67.09. The bonds may be sold or exchanged at public sale or by private negotiation with bond underwriters as the authority provides. The bonds may be sold or exchanged at any price that the authority determines. If sold or exchanged at public sale, the sale shall be held after a class 2 notice, under ch. 985, published before the sale in a newspaper having general circulation in the city and in any other medium of publication that the authority determines. Bonds may be sold to the federal government at private sale, without publication of any notice, at not less than par, and, if less than all of the authorized principal amount of the bonds is sold to the federal government, the balance may be sold at private sale at not less than par at an interest cost to the authority that does not exceed the interest cost to the authority of the portion of the bonds sold to the federal government. Any provision of law to the contrary notwithstanding, any bonds issued under this section are fully negotiable. In any suit, action or proceeding involving the validity or enforceability of any bond issued under this section or the security for any bond, any bond reciting in substance that it has been issued by the authority in connection with a project or activity under this section is deemed to have been issued for that purpose and the project or activity is deemed to have been planned, located and carried out in accordance with this section.

66.1333(5)(a)5. 5. Establish a procedure for preservation of the records of the authority by the use of microfilm, another reproductive device, optical imaging or electronic formatting, if authorized under s. 19.21 (4) (c). The procedure shall assure that copies of the records that are open to public inspection continue to be available to members of the public requesting them. A photographic reproduction of a record or copy of a record generated from optical disk or electronic storage is deemed the same as an original record for all purposes if it meets the applicable standards established in ss. 16.61 and 16.612.

66.1333(5)(a)6. 6. Authorize the chairperson of the authority or the vice chairperson in the absence of the chairperson, selected by vote of the commissioners, and the executive director or the assistant director in the absence of the executive director to execute on behalf of the authority all contracts, notes and other forms of obligation when authorized by at least 4 of the commissioners of the authority to do so.

66.1333(5)(a)7. 7. Commence actions in its own name. The authority shall be sued in the name of the authority. The authority shall have an official seal.

66.1333(5)(a)8. 8. Exercise other powers that may be required or necessary to effectuate the purposes of this section.

66.1333(5)(a)9. 9. Exercise any powers of a housing authority under s. 66.1201 if done in concert with a housing authority under a contract under s. 66.0301.

66.1333(5)(b) (b)

66.1333(5)(b)1.1. Condemnation proceedings for the acquisition of real property necessary or incidental to a redevelopment project shall be conducted in accordance with ch. 32, or any other law relating specifically to eminent domain procedures of redevelopment authorities.

66.1333(5)(b)3. 3. Where a public hearing has been held with respect to a project area under this section the authority may proceed with such project and the redevelopment plan by following the procedure set forth in ch. 32. Any owner of property who has filed objections to the plan as provided under sub. (6) may be entitled to a remedy as determined by s. 32.06 (5).

66.1333(5)(b)4. 4. The authority may acquire by purchase real property within any area designated for urban renewal or redevelopment purposes under this section before the approval of either the redevelopment or urban renewal plans or before any modification of the plan if approval of the acquisition is granted by the local governing body. If real property is acquired, the authority may demolish or remove structures with the approval of the local governing body. If acquired real property is not made part of the urban renewal project the authority shall bear any loss that may arise as a result of the acquisition, demolition or removal of structures acquired under this section. If the local legislative body has given its approval to the acquisition of real property that is not made a part of the urban renewal project, it shall reimburse the authority for any loss sustained as provided for in this subsection. Any real property acquired in a redevelopment or in an urban renewal area under this subsection may be disposed of under this section if the local governing body has approved the acquisition of the property for the project.

66.1333(5)(c) (c)

66.1333(5)(c)1.1. Notwithstanding sub. (6), the authority of a 1st class city may acquire any property determined by the authority to be blighted property without designating a boundary or adopting a redevelopment plan. The authority may not acquire property under this subdivision without the approval of the local legislative body of the city in which the authority is located.

66.1333(5)(c)1g. 1g. Notwithstanding sub. (6), the authority of any 2nd, 3rd or 4th class city may acquire blighted property without designating a boundary or adopting a redevelopment plan, if all of the following occur:

66.1333(5)(c)1g.a. a. The authority obtains advance approval for the acquisition by at least a two-thirds vote of the members of the local legislative body in which the authority is located.

66.1333(5)(c)1g.b. b. The two-thirds approval in subd. 1g. a. shall be by resolution and the resolution shall contain a finding of the local legislative body that a comprehensive redevelopment plan is not necessary to determine the need for the acquisition, the uses of the property after acquisition and the relation of the acquisition to other property redevelopment by the authority.

66.1333(5)(c)1r. 1r. Condemnation proceedings for the acquisition of blighted property shall be conducted under ch. 32 or under any other law relating specifically to eminent domain procedures of authorities. The authority may hold, clear, construct, manage, improve or dispose of the blighted property, for the purpose of eliminating its status as blighted property. Notwithstanding sub. (9), the authority may dispose of the blighted property in any manner. The authority may assist private acquisition, improvement and development of blighted property for the purpose of eliminating its status as blighted property, and for that purpose the authority has all of the duties, rights, powers and privileges given to the authority under this section, as if it had acquired the blighted property.

66.1333(5)(c)2. 2. Before acquiring blighted property under subd. 1. or 1g., the authority shall hold a public hearing to determine if the property is blighted property. Notice of the hearing, describing the time, date, place and purpose of the hearing and generally identifying the property involved, shall be given to each owner of the property, at least 20 days before the date set for the hearing, by certified mail with return receipt requested. If the notice cannot be delivered by certified mail with return receipt requested, or if the notice is returned undelivered, notice may be given by posting the notice at least 10 days before the date of hearing on any structure located on the property which is the subject of the notice. If the property which is the subject of the notice consists of vacant land, a notice may be posted in some suitable and conspicuous place on that property. For the purpose of ascertaining the name of the owner or owners of record of property which is subject to a public hearing under this subdivision, the records of the register of deeds of the county in which the property is located, as of the date of the notice required under this subdivision, are conclusive. An affidavit of mailing or posting the notice which is filed as a part of the records of the authority is prima facie evidence of that notice. In the hearing under this subdivision, all interested parties may express their views on the authority's proposed determination, but the hearing is only for informational purposes. Any technical omission or error in the procedure under this subdivision does not invalidate the designation or subsequent acquisition. If any owner of property subject to the authority's determination that the property is blighted property objects to that determination or to the authority's acquisition of that property, that owner shall file a written statement of and reasons for the objections with the authority before, at the time of, or within 15 days after the public hearing under this subdivision. The statement shall contain the mailing address of the person filing the statement and be signed by or on behalf of that person. The filing of that statement is a condition precedent to the commencement of an action to contest the authority's actions under this paragraph.

66.1333(5m) (5m) Bonds to finance mortgage loans on owner-occupied dwellings.

66.1333(5m)(a)(a) Subject to par. (b), an authority may issue bonds to finance mortgage loans on owner-occupied dwellings. Bonds issued under this paragraph may be sold at a private sale at a price determined by the authority.

66.1333(5m)(b) (b) The redevelopment authority shall submit the resolution authorizing the issuance of bonds under par. (a) to the common council for review. If the common council disapproves the resolution within 45 days after its submission, no bonds may be issued under the authority of the resolution.

66.1333(5m)(c) (c) The redevelopment authority may:

66.1333(5m)(c)1. 1. Issue mortgage loans for the rehabilitation, purchase or construction of any owner-occupied dwelling in the city.

66.1333(5m)(c)2. 2. Issue loans to any lending institution within the city which agrees to make mortgage loans for the rehabilitation, purchase or construction of any owner-occupied dwelling in the city.

66.1333(5m)(c)3. 3. Purchase loans agreed to be made under subd. 2.

66.1333(5r) (5r) Financing of certain school facilities.

66.1333(5r)(a)(a) Legislative declaration. The legislature determines that the development of new public schools will help alleviate the substandard conditions described in sub. (2) and will promote the sound growth and economic development of cities and enhance the education of youth in neighborhood settings. The legislature determines that the social and economic problems sought to be addressed are particularly acute in more densely populated areas. The legislature desires to make certain financing and economic tools available in 1st class cities with the view that there are likely to be positive statewide benefits in light of the impact that 1st class cities have on the economy and welfare of the entire state.

66.1333(5r)(b) (b) Bond issuance for public school facilities.

66.1333(5r)(b)1.1. The authority of a 1st class city may issue up to $170,000,000 in bonds to finance or refinance the development or redevelopment of sites and facilities to be used for public school facilities by the board of school directors of the school district operating under ch. 119 if all of the following apply:

66.1333(5r)(b)1.a. a. The board of school directors of the school district operating under ch. 119 requests the issuance of the bonds to implement the report approved under 1999 Wisconsin Act 9, section 9158 (7tw) (b).

66.1333(5r)(b)1.b. b. The authority determines that the purposes of the financing are consistent with the 1st class city's master plan.

66.1333(5r)(b)2m. 2m. The authority of a 1st class city may issue refunding bonds to fund, refund, or advance refund any bonds previously issued by the authority under subd. 1., to fund a debt service reserve fund for such refunding bonds, to pay capitalized interest with respect to such refunding bonds, and to pay the costs incurred in connection with the issuance of such refunding bonds.

66.1333(5r)(c) (c) Terms and conditions. The terms and conditions of bonds issued under this subsection shall be those specified in sub. (5) (a) 4. except that it shall not be necessary that the financed property be located in a project area or a blighted area. The bonds may not have a maturity in excess of 20 years and, other than refunding bonds, may not be issued later than October 1, 2004.

66.1333(5r)(d) (d) Designation of special debt service reserve funds. The authority may designate one or more accounts in funds created under the resolution authorizing the issuance of bonds under this subsection as special debt service reserve funds if, prior to each issuance of bonds to be secured by the special debt service reserve fund, the secretary of administration determines that all of the following conditions are met with respect to the bonds:

66.1333(5r)(d)1. 1. `Purpose.' The proceeds of the bonds, other than refunding bonds, will be used for public school facilities in the school district operating under ch. 119.

66.1333(5r)(d)2. 2. `Feasibility.' There is a reasonable likelihood that the bonds will be repaid without the necessity of drawing on funds in the special debt service reserve fund that secures the bonds. The secretary of administration may make this determination of reasonable likelihood only after considering all of the following:

66.1333(5r)(d)2.a. a. The extent to which and manner by which revenues of the school district operating under ch. 119 are pledged to the payment of the bonds.

66.1333(5r)(d)2.c. c. The proposed interest rates of the bonds and the resulting cash-flow requirements.

66.1333(5r)(d)2.d. d. The projected ratio of annual pledged revenues from the school district operating under ch.119 to annual debt service on the bonds, taking into account capitalized interest.

66.1333(5r)(d)2.e. e. Whether an understanding exists providing for repayment by the authority to the state of all amounts appropriated to the special debt service reserve fund pursuant to par. (j).

66.1333(5r)(d)2.f. f. Whether the authority has agreed that the department of administration will have direct and immediate access, at any time and without notice, to all records of the authority relating to the bonds.

66.1333(5r)(d)3. 3. `Limit on bonds issued.' The principal amount of all bonds, other than refunding bonds, that would be secured by all special debt service reserve funds of the authority will not exceed $170,000,000.

66.1333(5r)(d)4. 4. `Refunding bonds.' All refunding bonds to be secured by the special debt service reserve fund meet all of the following conditions:

66.1333(5r)(d)4.a. a. The bonds to be refunded by the refunding bonds are secured by a special debt service reserve fund.

66.1333(5r)(d)4.b. b. The refunding will not adversely affect the risk that the state will be called on to make a payment under par. (j).

66.1333(5r)(d)4.c. c. The refunding bonds do not extend the maturity of bonds previously issued by the authority under par. (b) 1.

66.1333(5r)(d)5. 5. `Approval of outstanding debt.' All outstanding bonds of the authority issued under this subsection have been reviewed and approved by the secretary of administration. In determining whether to approve outstanding bonds under this subdivision, the secretary may consider any factor that the secretary determines to have a bearing on whether the state moral obligation pledge under par. (j) should be granted with respect to an issuance of bonds.

66.1333(5r)(d)6. 6. `Financial reports.' The authority has agreed to provide to the department of administration all financial reports of the authority and all regular monthly statements of any trustee of the bonds on a direct and ongoing basis.

66.1333(5r)(e) (e) Payment of funds into a special debt service reserve fund. The authority shall pay into any special debt service reserve fund of the authority any moneys appropriated and made available by the state for the purposes of the special debt service reserve fund, any proceeds of a sale of bonds to the extent provided in the bond resolution authorizing the issuance of the bonds and any other moneys that are made available to the authority for the purpose of the special debt service reserve fund from any other source.

66.1333(5r)(f) (f) Use of moneys in the special debt service reserve fund. All moneys held in any special debt service reserve fund of the authority for bonds issued under this subsection, except as otherwise specifically provided, shall be used solely for the payment of the principal of the bonds, the making of sinking fund payments with respect to the bonds, the purchase or redemption of the bonds, the payment of interest on the bonds or the payment of any redemption premium required to be paid when the bonds are redeemed prior to maturity. If moneys in a special debt service reserve fund at any time are less than the special debt service reserve fund requirement under par. (h) for the special debt service reserve fund, the authority may not use these moneys for any optional purchase or optional redemption of the bonds. Any income or interest earned by, or increment to, any special debt service reserve fund due to the investment of moneys in the special debt service reserve fund may be transferred by the authority to other funds or accounts of the authority relating to the bonds to the extent that the transfer does not reduce the amount of the special debt service reserve fund below the special debt service reserve fund requirement under par. (h) for the special debt service reserve fund.

66.1333(5r)(g) (g) Limitation on bonds secured by a special debt service reserve fund. The authority shall accumulate in each special debt service reserve fund an amount equal to the special debt service reserve fund requirement under par. (h) for the special debt service reserve fund. The authority may not at any time issue bonds under this subsection secured in whole or in part by a special debt service reserve fund if upon the issuance of these bonds the amount in the special debt service reserve fund will be less than the special debt service reserve fund requirement under par. (h) for the special debt service reserve fund.

66.1333(5r)(h) (h) Special debt service reserve fund requirement. The special debt service reserve fund requirement for a special debt service reserve fund, as of any particular date of computation, is equal to an amount of money, as provided in the bond resolution authorizing bonds under this subsection with respect to which the special debt service reserve fund is established, that may not exceed the maximum annual debt service on the bonds of the authority for that fiscal year or any future fiscal year of the authority secured in whole or in part by that special debt service reserve fund. In computing the annual debt service for any fiscal year, bonds deemed to have been paid in accordance with the defeasance provisions of the bond resolution authorizing the issuance of the bonds shall not be included in bonds outstanding on such date of computation. The annual debt service for any fiscal year is the amount of money equal to the aggregate of all of the following calculated on the assumption that the bonds will, after the date of computation, cease to be outstanding by reason, but only by reason, of the payment of bonds when due, and the payment when due, and application in accordance with the bond resolution authorizing those bonds, of all of the sinking fund payments payable at or after the date of computation:

66.1333(5r)(h)1. 1. All interest payable during the fiscal year on all bonds that are secured in whole or in part by the special debt service reserve fund and that are outstanding on the date of computation.

66.1333(5r)(h)2. 2. The principal amount of all of the bonds that are secured in whole or in part by the special debt service reserve fund, are outstanding on the date of computation, and mature during the fiscal year.

66.1333(5r)(h)3. 3. All amounts specified in bond resolutions of the authority authorizing any of the bonds that are secured in whole or in part by the special debt service reserve fund to be payable during the fiscal year as a sinking fund payment with respect to any of the bonds that mature after the fiscal year.

66.1333(5r)(i) (i) Valuation of securities. In computing the amount of a special debt service reserve fund for the purposes of this subsection, securities in which all or a portion of the special debt service reserve fund is invested shall be valued at par, or, if purchased at less than par, at their cost to the authority.

66.1333(5r)(j) (j) State moral obligation pledge. If at any time of valuation the special debt service reserve fund requirement under par. (h) for a special debt service reserve fund exceeds the amount of moneys in the special debt service reserve fund, the authority shall certify to the secretary of administration, the governor and the joint committee on finance the amount necessary to restore the special debt service reserve fund to an amount equal to the special debt service reserve fund requirement under par. (h) for the special debt service reserve fund. If this certification is received by the secretary of administration in an even-numbered year prior to the completion of the budget compilation under s. 16.43, the secretary shall include the certified amount in the budget compilation. In any case, the joint committee on finance shall introduce in either house, in bill form, an appropriation of the amount so certified to the appropriate special debt service reserve fund of the authority. Recognizing its moral obligation to do so, the legislature hereby expresses its expectation and aspiration that, if ever called upon to do so, it shall make this appropriation. This paragraph applies only to bonds issued under, and in compliance with, this subsection.

66.1333(5r)(L) (L) Types of schools. The proceeds of bonds issued under this subsection may not be used for modular schools.

66.1333(5s) (5s) Unfunded service liability.

66.1333(5s)(a)(a) Bond issuance. Subject to s. 119.499 (1), the authority of a 1st class city may issue up to $200,000,000 in bonds to finance or refinance the payment of unfunded prior service liability contributions under the Wisconsin Retirement System for the board of school directors of the school district operating under ch. 119 if the board of school directors of the school district operating under ch. 119 requests the issuance of the bonds.

66.1333(5s)(b) (b) Terms and conditions. The terms and conditions of bonds issued under this subsection shall be those specified in sub. (5) (a) 4. The bonds may not have a maturity in excess of 40 years.

66.1333(5s)(c) (c) Bonds not secured by special debt service reserve funds. If the authority issues bonds under this subsection that are not secured by a special debt service reserve fund, as provided under par. (d), pars. (e) to (i) do not apply.

66.1333(5s)(d) (d) Designation of special debt service reserve funds. The authority may designate one or more accounts in funds created under the resolution authorizing the issuance of bonds under this subsection as special debt service reserve funds if, prior to each issuance of bonds to be secured by the special debt service reserve fund, the secretary of administration determines that all of the following conditions are met with respect to the bonds:

66.1333(5s)(d)1. 1. `Purpose.' The proceeds of the bonds, other than refunding bonds, will be used for the purpose specified in par. (a).

66.1333(5s)(d)2. 2. `Feasibility.' There is a reasonable likelihood that the bonds will be repaid without the necessity of drawing on funds in the special debt service reserve fund that secures the bonds. The secretary of administration may make this determination of reasonable likelihood only after considering all of the following:

66.1333(5s)(d)2.a. a. The extent to which and manner by which revenues of the school district operating under ch. 119 are pledged to the payment of the bonds.

66.1333(5s)(d)2.c. c. The proposed interest rates of the bonds and the resulting cash-flow requirements.

66.1333(5s)(d)2.d. d. The projected ratio of annual pledged revenues from the school district operating under ch.119 to annual debt service on the bonds, taking into account capitalized interest.

66.1333(5s)(d)2.f. f. Whether the authority has agreed that the department of administration will have direct and immediate access, at any time and without notice, to all records of the authority relating to the bonds.

66.1333(5s)(d)3. 3. `Limit on bonds issued.' The principal amount of all bonds, other than refunding bonds, that would be secured by all special debt service reserve funds of the authority as designated under par. (d) will not exceed $200,000,000.

66.1333(5s)(d)4. 4. `Refunding bonds.' All refunding bonds to be secured by the special debt service reserve fund are to be issued to fund, refund, or advance refund bonds secured by a special debt service reserve fund.

66.1333(5s)(d)5. 5. `Approval of outstanding debt.' All outstanding bonds of the authority issued under this subsection have been reviewed and approved by the secretary of administration.

66.1333(5s)(d)6. 6. `Financial reports.' The authority has agreed to provide to the department of administration all financial reports of the authority and all regular monthly statements of any trustee of the bonds on a direct and ongoing basis.

66.1333(5s)(e) (e) Payment of funds into a special debt service reserve fund. The authority shall pay into any special debt service reserve fund of the authority any moneys appropriated and made available by the state for the purposes of the special debt service reserve fund, any proceeds of a sale of bonds to the extent provided in the bond resolution authorizing the issuance of the bonds and any other moneys that are made available to the authority for the purpose of the special debt service reserve fund from any other source.

66.1333(5s)(f) (f) Use of moneys in the special debt service reserve fund. All moneys held in any special debt service reserve fund of the authority for bonds issued under this subsection, except as otherwise specifically provided, shall be used solely for the payment of the principal of the bonds, the making of sinking fund payments with respect to the bonds, the purchase or redemption of the bonds, the payment of interest on the bonds or the payment of any redemption premium required to be paid when the bonds are redeemed prior to maturity. If moneys in a special debt service reserve fund at any time are less than the special debt service reserve fund requirement under par. (h) for the special debt service reserve fund, the authority may not use these moneys for any optional purchase or optional redemption of the bonds. Any income or interest earned by, or increment to, any special debt service reserve fund due to the investment of moneys in the special debt service reserve fund in excess of the special debt service reserve fund requirement under par. (h) may be transferred by the authority to other funds or accounts of the authority relating to the bonds.

66.1333(5s)(g) (g) Limitation on bonds secured by a special debt service reserve fund. The authority shall accumulate in each special debt service reserve fund an amount equal to the special debt service reserve fund requirement under par. (h) for the special debt service reserve fund. The authority may not at any time issue bonds under this subsection secured in whole or in part by a special debt service reserve fund if upon the issuance of these bonds the amount in the special debt service reserve fund will be less than the special debt service reserve fund requirement under par. (h) for the special debt service reserve fund.

66.1333(5s)(h) (h) Special debt service reserve fund requirement. The special debt service reserve fund requirement for a special debt service reserve fund, as of any particular date of computation, is equal to an amount as provided in the bond resolution authorizing bonds under this subsection with respect to which the special debt service reserve fund is established, and that amount may not exceed the maximum annual debt service on the bonds of the authority for that fiscal year or any future fiscal year of the authority secured in whole or in part by that special debt service reserve fund. In computing the annual debt service for any fiscal year, bonds deemed to have been paid in accordance with the defeasance provisions of the bond resolution authorizing the issuance of the bonds shall not be included in bonds outstanding on such date of computation. The annual debt service for any fiscal year is the amount of money equal to the aggregate of all of the following calculated on the assumption that the bonds will, after the date of computation, cease to be outstanding by reason, but only by reason, of the payment of bonds when due, and the payment when due, and application in accordance with the bond resolution authorizing those bonds, of all of the sinking fund payments payable at or after the date of computation:

66.1333(5s)(h)1. 1. All interest payable during the fiscal year on all bonds that are secured in whole or in part by the special debt service reserve fund and that are outstanding on the date of computation.

66.1333(5s)(h)2. 2. The principal amount of all of the bonds that are secured in whole or in part by the special debt service reserve fund, are outstanding on the date of computation, and mature during the fiscal year.

66.1333(5s)(h)3. 3. All amounts specified in bond resolutions of the authority authorizing any of the bonds that are secured in whole or in part by the special debt service reserve fund to be payable during the fiscal year as a sinking fund payment with respect to any of the bonds that mature after the fiscal year.

66.1333(5s)(i) (i) Valuation of securities. In computing the amount of a special debt service reserve fund for the purposes of this subsection, securities in which all or a portion of the special debt service reserve fund is invested shall be valued at par, or, if purchased at less than par, at their cost to the authority.

66.1333(6) (6) Comprehensive plan of redevelopment; designation of boundaries; approval by local legislative body.

66.1333(6)(a)(a) The authority may make and prepare a comprehensive plan of redevelopment and urban renewal which shall be consistent with the general plan of the city, including the appropriate maps, tables, charts and descriptive and analytical matter. The plan is intended to serve as a general framework or guide of development within which the various area and redevelopment and urban renewal projects may be more precisely planned and calculated. The comprehensive plan shall include at least a land use plan which designates the proposed general distribution and general locations and extents of the uses of the land for housing, business, industry, recreation, education, public buildings, public reservations and other general categories of public and private uses of the land. The authority may make all other surveys and plans necessary under this section, and adopt or approve, modify and amend the plans.

66.1333(6)(b) (b) For the exercise of the powers granted and for the acquisition and disposition of real property in a project area, the following steps and plans are required:

66.1333(6)(b)1. 1. Designation by the authority of the boundaries of the proposed project area, submission of the boundaries to the local legislative body, and adoption of a resolution by two-thirds of the local legislative body declaring the area to be a blighted area in need of a blight elimination, slum clearance and urban renewal project. After these acts, the local legislative body may, by resolution by two-thirds vote, prohibit for an initial period of not to exceed 6 months from enactment of the resolution any new construction in the area except upon resolution by the local legislative body that the proposed new construction, on reasonable conditions stated in the resolution, will not substantially prejudice the preparation or processing of a plan for the area and is necessary to avoid substantial damage to the applicant. The order of prohibition is subject to successive renewals for like periods by like resolutions, but no new construction contrary to any resolution of prohibition may be authorized by any agency, board or commission of the city in the area except as provided in this subdivision. No prohibition of new construction may be construed to forbid ordinary repair or maintenance, or improvement necessary to continue occupancy under any regulatory order.

66.1333(6)(b)2. 2. Approval by the authority and by two-thirds of the local legislative body of the redevelopment plan of the project area which has been prepared by the authority. The redevelopment plan shall conform to the general plan of the city and shall be sufficiently complete to indicate its relationship to definite local objectives as to appropriate land uses, improved traffic, public transportation, public utilities, recreational and community facilities, and other public improvements in the project area. The redevelopment plan shall include a statement of the boundaries of the project area; a map showing existing uses and conditions of real property; a land use plan showing proposed uses of the area; information showing the standards of population density, land coverage and building intensity in the area after redevelopment; present and potential equalized value for property tax purposes; a statement of proposed changes in zoning ordinances or maps and building codes and ordinances; a statement as to the kind and number of site improvements and additional public utilities which will be required to support the new land uses in the area after redevelopment; and a statement of a feasible method proposed for the relocation of families to be displaced from the project area.

66.1333(6)(b)3. 3. Approval of a redevelopment plan of a project area by the authority, which may be given only after a public hearing conducted by the authority and a finding by the authority that the plan is feasible and in conformity with the general plan of the city. Notice of the hearing, describing the time, date, place and purpose of the hearing and generally identifying the project area, shall be published as a class 2 notice, under ch. 985, the last insertion to be at least 10 days before the date set for the hearing. At least 20 days before the date set for the hearing on the proposed redevelopment plan of the project area a notice shall be transmitted by certified mail, with return receipt requested, to each owner of real property of record within the boundaries of the redevelopment plan. If transmission of the notice by certified mail with return receipt requested cannot be accomplished, or if the letter is returned undelivered, then notice may be given by posting the notice at least 10 days before the date of hearing on any structure located on the property or, if the property consists of vacant land, a notice may be posted in some suitable and conspicuous place on the land. The notice shall state the time and place at which the hearing will be held with respect to the redevelopment plan and that the owner's property might be taken for urban renewal. For the purpose of ascertaining the name of the owner of record of the real property within the project boundaries, the records, at the time of the approval by the redevelopment authority of the project boundaries, of the register of deeds of the county in which the property is located are conclusive. Failure to receive the notice does not invalidate the plan. An affidavit of mailing or posting of the notice filed as a part of the records of the authority is prima facie evidence of the giving of notice. All interested parties shall be afforded a full opportunity to express their views on the proposed plan at the public hearing, but the hearing shall only be for the purpose of assisting the authority in making its determination and in submitting its report to the local legislative body. Any technical omission in the procedure outlined in this subdivision does not invalidate the plan. Any owner of property included within the boundaries of the redevelopment plan who objects to the plan shall state the owner's objections and the reasons for objecting, in writing, and file the s document with the authority before the public hearing, at the time of the public hearing, or within 15 days after the hearing. The owner shall state his or her mailing address and sign his or her name. The filing of objections in writing is a condition precedent to the commencement of an action to contest the right of the redevelopment authority to condemn the property under s. 32.06 (5).

66.1333(6)(c) (c) In relation to the location and extent of public works and utilities, public buildings and public uses in a comprehensive plan or a project area plan, the authority shall confer with the planning commission and with such other public officials, boards, authorities and agencies of the city under whose administrative jurisdictions these uses fall.

66.1333(6)(d) (d) After the redevelopment plan has been approved both by the authority and the local legislative body, it may be amended by resolution adopted by the authority, and the amendment shall be submitted to the local legislative body for its approval by a two-thirds vote before it becomes effective. It is not required in connection with any amendment to the redevelopment plan, unless the boundaries described in the plan are altered to include other property, that the provisions in this subsection with respect to public hearing and notice be followed.

66.1333(6)(e) (e) After a project area redevelopment plan of a project area has been adopted by the authority, and the local legislative body has by a two-thirds vote approved the redevelopment plan the authority may certify the plan to the local legislative body. After certification, the authority shall exercise the powers granted to it for the acquisition and assembly of the real property of the area. The local legislative body shall upon the certification of the plan by the authority direct that no new construction be permitted. After this direction, no new construction may be authorized by any agencies, boards or commissions of the city in the area unless authorized by the local legislative body, including substantial remodeling or conversion or rebuilding, enlargement, or extension or major structural improvements on existing buildings, but not including ordinary maintenance or remodeling or changes necessary to continue the occupancy.

66.1333(6)(f) (f) Any city in which a redevelopment authority is carrying on redevelopment under this section may make grants, loans, advances or contributions for the purpose of carrying on redevelopment, urban renewal and any other related purposes.

66.1333(9) (9) Transfer, lease or sale of real property in project areas for public and private uses.

66.1333(9)(a)(a)

66.1333(9)(a)1.1.

66.1333(9)(a)1.a.a. Upon the acquisition of any real property in the project area, the authority may lease, sell or otherwise transfer to a redevelopment company, association, corporation or public body, or to an individual, limited liability company or partnership, all or any part of the real property, including streets or parts of streets to be closed or vacated in accordance with the plan, for use in accordance with the redevelopment plan. No assembled lands of the project area may be either sold or leased by the authority to a housing authority created under s. 66.1201 for the purpose of constructing public housing projects upon the land unless the sale or lease of the lands has been first approved by the local legislative body by a vote of not less than four-fifths of the members elected.

66.1333(9)(a)1.b. b. Any real property sold or leased under subd. 1. a. shall be leased or sold at its fair market value for uses in accordance with the redevelopment plan, notwithstanding that the fair market value may be less than the cost of acquiring and preparing the property for redevelopment. In determining fair market value, an authority shall give consideration to the uses and purposes required by the redevelopment plan; the restrictions upon and covenants, conditions and obligations assumed by the purchaser or lessee, the objectives of the redevelopment plan for the prevention or recurrence of slum and blighted areas; and other matters that the authority considers appropriate.

66.1333(9)(a)1.c. c. A copy of the redevelopment plan shall be recorded in the office of the register of deeds in the county where the redevelopment project is located. Any amendment to the redevelopment plan, approved under sub. (6), shall be recorded in the office of the register of deeds of the county.

66.1333(9)(a)1.d. d. Before the transfer, lease or sale of any real property in the project area occurs, a report as to the terms, conditions and other material provisions of the transaction shall be submitted to the local legislative body, and the local legislative body shall approve the report prior to the authority proceeding with the disposition of the real property.

66.1333(9)(a)2. 2. Any lease, including renewal options, which can total more than 5 years shall be approved by the local legislative body.

66.1333(9)(b) (b) A lease or sale may be made without public bidding, but only after public hearing is held by the authority after a notice is published as a class 2 notice, under ch. 985. The hearing shall be predicated upon the proposed sale or lease and the provisions of the sale or lease.

66.1333(9)(c) (c) The terms of a lease or sale shall be fixed by the authority, and the instrument of lease may provide for renewals upon reappraisals and with rentals and other provisions adjusted to the reappraisals. Every lease or sale shall provide that the lessee or purchaser will carry out the approved project area redevelopment plan or approved modifications of the redevelopment plan, and that the use of land or real property included in the lease or sale, and any building or structure, shall conform to the approved plan or approved modifications of the plan. In the instrument of lease or sale, the authority may include other terms, provisions and conditions that will provide reasonable assurance of the priority of the obligations of the lease or sale, of conformance to the plan over any other obligations of the lessee or purchaser, and of the financial and legal ability of the lessee or purchaser to carry out and conform to the plan and the terms and conditions of the lease or sale. In the instrument of lease or sale, the authority may include terms, conditions and specifications concerning buildings, improvements, subleases or tenancy, maintenance and management, and any other matters that the authority imposes or approves, including provisions under which the obligations to carry out and conform to the project area plan run with the land. If maximum rentals to be charged to tenants are specified, provision may be made for periodic reconsideration of rental bases.

66.1333(9)(d) (d) Until the authority certifies that all building constructions and other physical improvements specified by the purchaser have been completed, the purchaser may not convey all or part of an area without the consent of the authority. No consent may be given unless the grantee of the purchaser is obligated, by written instrument, to the authority to carry out that portion of the redevelopment plan which falls within the boundaries of the conveyed property and unless the written instrument specifies that the grantee and the heirs, representatives, successors and assigns of the grantee may not convey, lease or let all or part of the conveyed property, or erect or use any building or structure on the conveyed property free from obligation and requirement to conform to the approved project area redevelopment plan or approved modifications of the redevelopment plan.

66.1333(9)(e) (e) The authority may demolish any existing structure or clear all or part of an area or specify the demolition and clearance to be performed by a lessee or purchaser and a time schedule for the demolition and clearance. The authority shall specify the time schedule and conditions for the construction of buildings and other improvements.

66.1333(9)(f) (f) In order to facilitate the lease or sale of a project area, or if the lease or sale is part of an area, the authority may include in the cost payable by it the cost of the construction of local streets and sidewalks in the area, or of grading and any other local public surface or subsurface facilities or any site improvements necessary for shaping the area as the site of the redevelopment of the area. The authority may arrange with the appropriate federal, state, county or city agencies for the reimbursement of outlays from funds or assessments raised or levied for these purposes.

66.1333(10) (10) Housing for displaced families; relocation payments. An authority shall formulate a feasible method for the temporary relocation of persons living in areas that are designated for clearance and redevelopment. The authority shall prepare a plan for submittal to the local legislative body for approval which shall assure that decent, safe and sanitary dwellings substantially equal in number to the number of substandard dwellings to be removed in carrying out the redevelopment are available or will be provided at rents or prices within the financial reach of the income groups displaced. The authority may make relocation payments to or with respect to persons, including families, business concerns and others, displaced by a project for moving expenses and losses of property for which reimbursement or compensation is not otherwise made, including making payments financed by the federal government.

66.1333(11) (11) Modification of redevelopment plan.

66.1333(11)(a)(a) An approved project area redevelopment plan may be modified at any time after the lease or sale of all or part of the area if the modification is consented to by the lessee or purchaser, and the proposed modification is adopted by the authority and submitted to, and approved by, the local legislative body. Before approval, the authority shall hold a public hearing on the proposed modification, and notice of the time and place of hearing shall be sent by mail at least 10 days before the hearing to the owners of the real properties in the project area and of the real properties immediately adjoining or across the street from the project area. The local legislative body may refer back to the authority any project area redevelopment plan, project area boundaries or modifications submitted to it, together with recommendations for changes in the plan, boundaries or modification, and if the recommended changes are adopted by the authority and approved by the local legislative body, the plan, boundaries or modifications as changed become the approved plan, boundaries or modification.

66.1333(11)(b) (b) Whenever the authority determines that a redevelopment plan with respect to a project area that has been approved and recorded in the register of deed's office is to be modified to permit land uses in the project area, other than those specified in the redevelopment plan, the authority shall notify all purchasers of property within the project area of the authority's intention to modify the redevelopment plan, and it shall hold a public hearing on the modification. Notice shall be given to the purchasers of the property by personal service at least 20 days before the holding of the public hearing, or if the purchasers cannot be found notice shall be given by registered mail to the purchasers at their last-known address. Notice of the public hearing shall also be given by publication as a class 2 notice, under ch. 985. The notice shall specify the project area and recite the proposed modification and its purposes. The public hearing is advisory to the authority. If the authority, following the public hearing, determines that the modification of the redevelopment plan will not affect the original objectives of the plan and that it will not produce conditions leading to a reoccurrence of blight within the project area, the authority may by resolution act to modify the plan to permit additional land uses in the project area, subject to approval by the legislative body by a two-thirds vote of the members-elect. If the local legislative body approves the modification to the redevelopment plan, an amendment to the plan containing the modification shall be recorded with the register of deeds of the county in which the project area is located and shall supplement the redevelopment plan previously recorded. Following the action with respect to modification of the redevelopment plan, the plan is amended and no legal rights accrue to any person or to any owner of property in the project area by reason of the modification of the redevelopment plan.

66.1333(11)(c) (c) The provisions of this subsection shall be construed liberally to effectuate its purposes and substantial compliance is adequate. Technical omissions do not invalidate the procedure in this subsection with respect to acquisition of real property necessary or incidental to a redevelopment project.

66.1333(12) (12) Limitation upon tax exemption. The real and personal property of the authority is declared to be public property used for essential public and governmental purposes, and the property and an authority are exempt from all taxes of the state or any state public body. The city in which a redevelopment or urban renewal project is located may fix a sum to be paid annually in lieu of taxes by the authority for the services, improvements or facilities furnished to the project by the city if the authority is financially able to do so, but the sum may not exceed the amount which would be levied as the annual tax of the city upon the project. No real property acquired under this section by a private company, corporation, individual, limited liability company or partnership, either by lease or purchase, is exempt from taxation because of the acquisition.

66.1333(13) (13) Cooperation by public bodies and use of city funds. To assist any redevelopment or urban renewal project located in the area in which the authority is authorized to act, a public body may, upon terms that it determines: furnish services or facilities, provide property, lend or contribute funds, perform any other action of a character which it may perform for other general purposes, and enter into cooperation agreements and related contracts in furtherance of the purposes enumerated. A city and a public body may levy taxes and assessments and appropriate funds and make expenditures that may be necessary to carry out the purposes of this subsection, but taxes and assessments may not be levied under this subsection by a public body which may not levy taxes and assessments for any other purpose.

66.1333(14) (14) Obligations. For the purpose of financially aiding an authority to carry out blight elimination, slum clearance and urban renewal programs and projects, the city in which the authority functions may issue and sell general obligation bonds under ch. 67, except that no referendum is required, and may levy taxes without limitation for the payment of the bonds, as provided in s. 67.035. The bonds authorized under this subsection are fully negotiable and except as provided in this subsection are not subject to any other law or charter pertaining to the issuance or sale of bonds.

66.1333(15) (15) Budget. The local legislative body shall approve the budget for each fiscal year of the authority, and may alter or modify any item of the budget relating to salaries, office operation or facilities.

66.1333(16) (16) Legal services to authority. The legal department of a city in which the authority functions can provide legal services to the authority and a member of the legal department having the necessary qualifications may, subject to approval of the authority, be its counsel. The authority may retain specialists to render legal services as required by it.

66.1333(17) (17) Construction. This section shall be construed liberally to effectuate its purposes and the enumeration in this section of specific powers does not restrict the meaning of any general grant of power contained in this section or exclude other powers comprehended in the general grant.

66.1333 History History: 1973 c. 172; 1975 c. 4, 94, 350; 1979 c. 89, 110, 221; 1981 c. 20, 112, 232; 1983 a. 24, 189; 1985 a. 219; 1987 a. 27, 403; 1989 a. 31, 89; 1991 a. 316; 1993 a. 16, 112, 172, 184, 268, 301; 1995 a. 27, 225; 1999 a. 9; 1999 a. 150 ss. 441 to 446; Stats. 1999 s. 66.1333; 1999 a. 185 s. 58; 2001 a. 30; 2003 a. 43, 320; 2005 a. 453; 2007 a. 96; 2009 a. 28, 95; 2011 a. 32.

66.1333 Annotation The general rule of strict construction of eminent domain statutes does not apply due to the requirement of liberal construction of this section under sub. (17). Whether an area is "blighted" under this section may be determined by focusing on the general overall character of the area in the context of its surrounding neighbors. Grunwald v. City of West Allis, 202 Wis. 2d 471, 551 N.W.2d 36 (Ct. App. 1996), 95-2920.

66.1333 Annotation When a property owner refuses access to property and an authority seeks to obtain a court order under sub. (5) (a) 3. authorizing entry for inspecting and testing, the opportunity must be provided to consider the necessity of the entry, the scope of the entry, and the time, place, and manner of the entry. Redevelopment Authority of the City of Milwaukee v. Uptown Arts and Education, Inc. 229 Wis. 2d 458, 599 N.W.2d 655 (Ct. App. 1999), 98-2389.

66.1333 Annotation A city may reimburse a commissioner of the city redevelopment authority for his legal expenses incurred when charges are filed against him in his official capacity seeking his removal from office for cause and the charges are found by the common council to be unsupported. Such reimbursement is discretionary. The city redevelopment authority lacks statutory authority to authorize reimbursement for such legal expenses. 63 Atty. Gen. 421.

66.1333 Annotation A redevelopment authority may condemn any property within the project area even though some portions of the urban renewal area are not in fact blighted. 65 Atty. Gen. 116.

66.1333 Annotation Certain local governments and public agencies may issue obligations to provide mortgage loans on owner-occupied residences. However, compliance with the federal Mortgage Subsidy Bond Tax Act of 1980 is necessary to allow exemption of interest from federal taxation. 71 Atty. Gen. 74.



66.1335 Housing and community development authorities.

66.1335  Housing and community development authorities.

66.1335(1)(1)  Authorization. A city may, by a two-thirds vote of the members of the city council present at the meeting, adopt an ordinance or resolution creating a housing and community development authority which shall be known as the "Community Development Authority" of the city. It is a separate body politic for the purpose of carrying out blight elimination, slum clearance, urban renewal programs and projects and housing projects. The ordinance or resolution creating a housing and community development authority may also authorize the authority to act as the agent of the city in planning and carrying out community development programs and activities approved by the mayor and common council under the federal housing and community development act of 1974 and as agent to perform all acts, except the development of the general plan of the city, which may be otherwise performed by the planning commission under s. 66.1105, 66.1301 to 66.1329, 66.1331 or 66.1337. A certified copy of the ordinance or resolution shall be transmitted to the mayor. The ordinance or resolution shall also do all of the following:

66.1335(1)(a) (a) Provide that any redevelopment authority created under s. 66.1333 operating in the city and any housing authority created under s. 66.1201 operating in the city, shall terminate its operation as provided in sub. (5).

66.1335(1)(b) (b) Declare in substance that a need for blight elimination, slum clearance, urban renewal and community development programs and projects and housing projects exists in the city.

66.1335(2) (2) Appointment of members. Upon receipt of a certified copy of the ordinance or resolution, the mayor shall, with the confirmation of the council, appoint 7 resident persons having sufficient ability and experience in the fields of urban renewal, community development and housing, as commissioners of the community development authority.

66.1335(2)(a) (a) Two of the commissioners shall be members of the council and shall serve during their term of office as council members.

66.1335(2)(b) (b) The first appointments of the 5 noncouncil members shall be for the following terms: 2 for one year and one each for terms of 2, 3 and 4 years. Thereafter the terms of noncouncil members shall be 4 years and until their successors are appointed and qualified.

66.1335(2)(c) (c) Vacancies shall be filled for the unexpired term as provided in this subsection.

66.1335(2)(d) (d) Commissioners shall be reimbursed their actual and necessary expenses including local travel expenses incurred in the discharge of their duties, and may, in the discretion of the city council, receive other compensation.

66.1335(3) (3) Evidence of authority. The filing of a certified copy of the ordinance or resolution referred to in sub. (1) with the city clerk is prima facie evidence of the community development authority's right to transact business and the ordinance or resolution is not subject to challenge because of any technicality. In a suit, action or proceeding commenced against the community development authority, a certified copy of the ordinance or resolution is conclusive evidence that the community development authority is established and authorized to transact business and exercise its powers under this section.

66.1335(4) (4) Powers and duties. The community development authority has all powers, duties and functions set out in ss. 66.1201 and 66.1333 for housing and redevelopment authorities. As to all housing projects initiated by the community development authority it shall proceed under s. 66.1201, and as to all projects relating to blight elimination, slum clearance, urban renewal and redevelopment programs it shall proceed under ss. 66.1105, 66.1301 to 66.1329, 66.1331, 66.1333 or 66.1337 as determined appropriate by the common council on a project by project basis. As to all community development programs and activities undertaken by the city under the federal housing and community development act of 1974, the community development authority shall proceed under all applicable laws and ordinances not inconsistent with the laws of this state. In addition, if provided in the resolution or ordinance, the community development authority may act as agent of the city to perform all acts, except the development of the general plan of the city, which may be otherwise performed by the planning commission under ss. 66.1105, 66.1301 to 66.1329, 66.1331 or 66.1337.

66.1335(5) (5) Termination of housing and redevelopment authorities. Upon the adoption of an ordinance or resolution creating a community development authority, all housing and redevelopment authorities previously created in the city under ss. 66.1201 and 66.1333 terminate.

66.1335(5)(a) (a) Any programs and projects which have been begun by housing and redevelopment authorities shall, upon adoption of the ordinance or resolution, be transferred to and completed by the community development authority. Any procedures, hearings, actions or approvals taken or initiated by the redevelopment authority under s. 66.1333 on pending projects are deemed to have been taken or initiated by the community development authority as if the community development authority had originally undertaken the procedures, hearings, actions or approvals.

66.1335(5)(b) (b) Any form of indebtedness issued by a housing or redevelopment authority shall, upon the adoption of the ordinance or resolution, be assumed by the community development authority except as indicated in par. (e).

66.1335(5)(c) (c) Upon the adoption of the ordinance or resolution, all contracts entered into between the federal government and a housing or redevelopment authority, or between these authorities and other parties shall be assumed and discharged by the community development authority except for the termination of operations by housing and redevelopment authorities. Housing and redevelopment authorities may execute any agreements contemplated by this subsection. Contracts for disposition of real property entered into by the redevelopment authority with respect to any project are deemed contracts of the community development authority without the requirement of amendments to the contracts. Contracts entered into between the federal government and the redevelopment authority or the housing authority bind the community development authority in the same manner as if originally entered into by the community development authority.

66.1335(5)(d) (d) A community development authority may execute appropriate documents to reflect its assumption of the obligations set forth in this subsection.

66.1335(5)(e) (e) A housing authority which has outstanding bonds or other securities that require the operation of the housing authority in order to fulfill its commitments with respect to the discharge of principal or interest or both may continue in existence solely for that purpose. The ordinance or resolution creating the community development authority shall delineate the duties and responsibilities which shall devolve upon the housing authority with respect to that purpose.

66.1335(5)(f) (f) The termination of housing and redevelopment authorities pursuant to this section is not subject to s. 66.1201 (26).

66.1335(5m) (5m) Tax exemption. Community development authority bonds issued on or after January 28, 1987, are declared to be issued for an essential public and governmental purpose and to be public instrumentalities and, together with interest on the bonds and income from the bonds, are exempt from taxes.

66.1335(6) (6) Controlling statute. The powers conferred under this section are in addition and supplemental to the powers conferred by any other law. To the extent that this section is inconsistent with any other law, this section controls.

66.1335(7) (7) Construction. This section shall be construed liberally to effectuate its purposes and the enumeration of specific powers in this section does not restrict the meaning of any general grant of power contained in this section nor does it exclude other powers comprehended in the general grant.

66.1335 History History: 1975 c. 311; 1979 c. 110; 1987 a. 27; 1999 a. 150 s. 448; Stats. 1999 s. 66.1335.



66.1337 Urban renewal.

66.1337  Urban renewal.

66.1337(1)(1)  Short title. This section shall be known and may be cited as the "Urban Renewal Act".

66.1337(2) (2) Findings. It is found and declared that there exists in municipalities of the state slum, blighted and deteriorated areas which constitute a serious and growing menace injurious to the public health, safety, morals and welfare of the residents of the state, and the findings and declarations made in s. 66.1331 are affirmed and restated. Certain slum, blighted or deteriorated areas may require acquisition and clearance, as provided in s. 66.1331, since the prevailing condition of decay may make impracticable the reclamation of the area by conservation or rehabilitation in a manner that eliminates, remedies or prevents the conditions and evils of these areas. To the extent feasible salvable slum and blighted areas should be conserved and rehabilitated through voluntary action and the regulatory process. All acts and purposes provided for by this section are for and constitute public uses and are for and constitute public purposes. Moneys expended under this section are for public purposes and to preserve the public interest, safety, health, morals and welfare. Any municipality in carrying out the provisions of this section shall afford maximum opportunity consistent with the sound needs of the municipality as a whole to the rehabilitation or redevelopment of areas by private enterprise.

66.1337(2m) (2m) Definitions. In this section:

66.1337(2m)(a) (a) "Rehabilitation or conservation work" includes any of the following:

66.1337(2m)(a)1. 1. Carrying out plans for a program of voluntary or compulsory repair and rehabilitation of buildings or other improvements.

66.1337(2m)(a)2. 2. Acquisition of real property and demolition, removal or rehabilitation of buildings and improvements on the property where necessary to eliminate unhealthful, unsanitary or unsafe conditions, lessen density, reduce traffic hazards, eliminate obsolete or other uses detrimental to the public welfare, to otherwise remove or prevent the spread of blight or deterioration, or to provide land for needed public facilities.

66.1337(2m)(a)3. 3. Installation, construction or reconstruction of streets, utilities, parks, playgrounds, and other improvements necessary for carrying out the objectives of the urban renewal project.

66.1337(2m)(a)4. 4. The disposition, for uses in accordance with the objectives of the urban renewal project, of any property acquired in the area of the project. The disposition shall be in the manner prescribed in this section for the disposition of property in a redevelopment project area.

66.1337(2m)(b) (b) "Urban renewal project" includes undertakings and activities for the elimination and for the prevention of the development or spread of slums or blighted, deteriorated or deteriorating areas and may involve any work or undertaking for this purpose constituting a redevelopment project or any rehabilitation or conservation work, or any combination of the undertaking or work.

66.1337(3) (3) Urban renewal projects. A municipality may plan and undertake urban renewal projects.

66.1337(4) (4) Workable program.

66.1337(4)(a)(a)

66.1337(4)(a)1.1. The governing body of the municipality, or the public officer or public body that it designates, including a housing authority organized and created under s. 66.1201, a redevelopment authority created under s. 66.1333 or a community development authority created under s. 66.1335, may prepare a workable program for utilizing appropriate private and public resources to eliminate, and prevent the development or spread of, slums and urban blight and deterioration, to encourage needed urban rehabilitation, to provide for the redevelopment of blighted, deteriorated or slum areas, or to undertake those activities or other feasible activities that may be suitably employed to achieve these objectives. The governing body may by resolution or ordinance provide the specific means by which a workable program can be effectuated and may confer upon its officers and employees the power required to carry out a program of rehabilitation and conservation for the restoration and removal of blighted, deteriorated or deteriorating areas. If a municipality finds that there exists in the municipality dwellings or other structures that are unfit for human habitation due to dilapidation, defects that increase the hazards of fire, accidents or other calamities, lack of ventilation, light or sanitary facilities or other conditions, rendering the dwellings or other structures unsanitary, dangerous or detrimental to the health, safety or morals, or otherwise inimical to the welfare of the residents of the municipality, the municipality may enact the resolutions or ordinances that it considers appropriate and effectual in order to prevent those conditions and may require the repair, closing, demolition or removal of the dwellings or other structures.

66.1337(4)(a)2. 2. In this subsection:

66.1337(4)(a)2.a. a. "Dwelling" means any building, structure or part of the building or structure that is used and occupied for human habitation or intended to be so used and includes any appurtenances belonging to it or usually enjoyed with it.

66.1337(4)(a)2.b. b. "Structure" includes fences, garages, sheds, and any type of store or commercial, industrial or manufacturing building.

66.1337(4)(a)3. 3. The ordinances or resolutions under subd. 1. shall require that, if there are reasonable grounds to believe that there has been a violation of the ordinances or resolutions, notice of the alleged violation shall be given to the alleged responsible person by appropriately designated public officers or employees of the municipality. Every such notice shall be in writing; include a description of the real estate sufficient for identification; include a statement of the reason for issuance; specify a time for the performance of any act that the notice requires; and be served upon the alleged responsible person. The notice of violation is properly served on the person if a copy of it is delivered to the person personally; is left at the person's usual place of abode, in the presence of someone in the family of suitable age and discretion who shall be informed of the contents of the notice; is sent by registered mail or by certified mail with return receipt requested to the person's last-known address; or, if the registered or certified letter with the copy of the notice is returned showing the letter has not been delivered to the person, by posting a copy of the notice in a conspicuous place in or about the dwelling or other structure affected by the notice.

66.1337(4)(a)4. 4. A person affected by a notice under subd. 3. may request and shall be granted a hearing on the matter before a board or commission established by the governing body of the municipality or before a local health officer. The person shall file in the office of the designated board or commission or the local health officer a written petition requesting the hearing and setting forth a statement of the grounds for it within 20 days after the day the notice was served. Within 10 days after receipt of the petition, the designated board or commission or the local health officer shall set a time and place for the hearing and shall give the petitioner written notice of it. At the hearing the petitioner may be heard and show cause why the notice should be modified or withdrawn. The hearing before the designated board or commission or the local health officer shall be commenced not later than 30 days after the date on which the petition was filed. Upon written application of the petitioner to the designated board or commission or the local health officer, the date of the hearing may be postponed for a reasonable time beyond the 30-day period, if, in the judgment of the board, commission or local health officer, the petitioner has submitted a good and sufficient reason for a postponement. Any notice served under this section becomes an order if a written petition for a hearing is not filed in the office of the designated board or commission or the local health officer within 20 days after the notice is served. The designated board or commission or the local health officer may administer oaths and affirmations.

66.1337(4)(a)5. 5. After the hearing the designated board or commission or the local health officer shall sustain, modify or cancel the notice given under subd. 3., depending upon its findings as to whether the provisions of the resolutions or ordinances have been complied with. The designated board or commission or the local health officer may modify any notice to authorize a variance from the provisions of the resolutions or ordinances when, because of special conditions, enforcement of the provisions of the resolutions or ordinances will result in practical difficulty or unnecessary hardship, if the intent of the resolutions or ordinances will be observed and public health and welfare secured. If the designated board or commission or the local health officer sustains or modifies the notice, the sustained or modified notice is an order, and the persons affected by the order shall comply with all provisions of the order within a reasonable period of time, as determined by the board, commission or local health officer. The proceedings at the hearing, including the findings and decisions of the board, commission or local health officer, shall be reduced to writing and entered as a matter of public record in the office of the board, commission or local health officer. The record shall also include a copy of every notice or order issued in connection with the matter. A copy of the written decision of the board, commission or local health officer shall be served, in the same manner prescribed for service of notice under subd. 3., on the person who filed the petition for hearing.

66.1337(4)(a)6. 6. If the local health officer finds that an emergency exists that requires immediate action to protect the public health, the local health officer may, without notice or hearing, issue an order reciting the existence of the emergency and requiring that action be taken that the local health officer determines is necessary to meet the emergency. This order is effective immediately. Any person to whom the order is directed shall comply with it, but shall be afforded a hearing as specified in this subsection if the person immediately files a written petition with the local health officer requesting the hearing. After the hearing, depending upon the findings of the local health officer as to whether an emergency still exists that requires immediate action to protect the public health, the local health officer shall continue the order in effect or modify or revoke it.

66.1337(4)(b) (b) A person aggrieved by the determination of a board, commission or local health officer, following review of an order issued under this subsection, may appeal directly to the circuit court of the county in which the dwelling or other structure is located by filing a petition for review with the clerk of the circuit court within 30 days after a copy of the order of the board, commission or local health officer has been served upon the person. The petition shall state the substance of the order appealed from and the grounds upon which the person believes the order to be improper. A copy of the petition shall be served upon the board, commission or local health officer whose determination is appealed. The copy shall be served personally or by registered or certified mail within the 30-day period provided in this paragraph. A reply or answer shall be filed by the board, commission or local health officer within 15 days after the receipt of the petition. A copy of the written proceedings of the hearing held by the board, commission or local health officer which led to service of the order being appealed shall be included with the reply or answer when filed. If it appears to the court that the petition is filed for purposes of delay, the court shall, upon application of the municipality, promptly dismiss the petition. Either party to the proceedings may petition the court for an immediate hearing on the order. The court shall review the order and the copy of written proceedings of the hearing conducted by the board, commission or local health officer, shall take testimony that the court determines is appropriate, and, following a hearing upon the order without a jury, shall make its determination. If the court affirms the determination made by the board, commission or local health officer, the court shall fix a time within which the order appealed from becomes operative.

66.1337(5) (5) General powers conferred upon municipalities. The governing body of a municipality has all powers necessary and incidental to effect a program of urban renewal, including functions with respect to rehabilitation and conservation for the restoration and removal of blighted, deteriorated or deteriorating areas, and the local governing body may adopt resolutions or ordinances for the purpose of carrying out that program and the objectives and purposes of this section. In connection with the planning, undertaking and financing of the urban renewal program or projects, the governing body of any municipality and all public officers, agencies and bodies have all the rights, powers, privileges and immunities which they have with respect to a redevelopment project under s. 66.1331.

66.1337(6) (6) Assistance to urban renewal by municipalities and other public bodies. A public body may enter into agreements, which may extend over any period notwithstanding any provision or rule of law to the contrary, with any other public body respecting action to be taken pursuant to any of the powers granted by this section, including the furnishing of funds or other assistance in connection with an urban renewal plan or urban renewal project.

66.1337(7) (7) Powers granted to be supplemental and not in derogation.

66.1337(7)(a)(a) Nothing in this section may be construed to abrogate or impair the powers of the courts or of any department of any municipality to enforce any provisions of its charter, ordinances or regulations, nor to prevent or punish violations of its charter, ordinances or regulations.

66.1337(7)(b) (b) Nothing in this section may be construed to impair or limit the power of the municipality to define and declare nuisances and to cause their removal or abatement, by summary proceedings or otherwise.

66.1337(7)(c) (c) The powers conferred by this section are in addition and supplemental to the powers conferred by any other law. This section shall be construed liberally to effectuate its purposes and its enumeration of specific powers does not restrict the meaning of any general grant of power contained in this section or exclude other powers comprehended in the general grant.

66.1337 History History: 1975 c. 311; 1977 c. 187; 1979 c. 89; 1983 a. 219; 1991 a. 316; 1993 a. 27; 1995 a. 225; 1997 a. 35; 1999 a. 150 s. 452; Stats. 1999 s. 66.1337.



66.1339 Villages to have certain city powers.

66.1339  Villages to have certain city powers. Villages have all of the powers of cities under ss. 66.1105, 66.1201 to 66.1329 and 66.1331 to 66.1337.

66.1339 History History: 1975 c. 105, 311; 1993 a. 300; 1999 a. 150 s. 453; Stats. 1999 s. 66.1339.



66.1341 Towns to have certain city powers.

66.1341  Towns to have certain city powers. Towns have all of the powers of cities under ss. 66.0923, 66.0925, 66.1201 to 66.1329 and 66.1331 to 66.1335, except the powers under s. 66.1201 (10) and any other powers that conflict with statutes relating to towns and town boards.

66.1341 History History: 1993 a. 246; 1999 a. 150 s. 454; Stats. 1999 s. 66.1341.






67. Municipal borrowing and municipal bonds.

67.01 Definitions and interpretations.

67.01  Definitions and interpretations. In this chapter, unless the context or subject matter otherwise requires:

67.01(1) (1) "Clerk" includes the secretary of the metropolitan sewerage commission under s. 200.27 (4).

67.01(2) (2) "Governing body" includes a town or county board, the legislative body of a city or village, the commission of a metropolitan sewerage district created under ss. 200.21 to 200.65 and the board of any other municipality enumerated in sub. (5).

67.01(3) (3) "Initial resolution" means any resolution adopted pursuant to s. 67.05 (1) or (2), by which a proceeding is instituted for the purpose of authorizing a municipality to borrow money and issue bonds or other municipal obligations.

67.01(5) (5) "Municipality" means any of the following which is authorized to levy a tax: a county, city, village, town, school district, board of park commissioners, technical college district, metropolitan sewerage district created under ss. 200.01 to 200.15 or 200.21 to 200.65, town sanitary district under subch. IX of ch. 60, public inland lake protection and rehabilitation district established under s. 33.23, 33.235, or 33.24, and any other public body empowered to borrow money and issue obligations to repay the money out of public funds or revenues. "Municipality" does not include the state.

67.01(6) (6) "Municipal obligation" includes every lawful promise or engagement in writing by a municipality to pay at a specified future time a specified sum of money.

67.01(7) (7) "Recorded" means copied at length in the record book required by s. 67.05 (12).

67.01(8) (8) Every reference to the population of a municipality refers to its population according to the last United States census; and every reference to the value of the taxable property in a municipality refers to such value as equalized for state purposes.

67.01(9) (9) This chapter is not applicable to appropriation bonds issued by a county under s. 59.85 or by a 1st class city under s. 62.62 and, except ss. 67.08 (1), 67.09 and 67.10, is not applicable:

67.01(9)(a) (a) To the borrowing of moneys belonging to the common school fund, the normal school fund, the university fund or the agricultural college fund; all of which borrowing shall continue to be regulated by subch. II of ch. 24.

67.01(9)(b) (b) To the issue or payment of street, sewer, harbor or other improvement bonds or certificates which do not constitute a general liability of the municipality issuing them, and for the payment of which specified portions only of the taxable property in such municipality are taxable.

67.01(9)(d) (d) To drainage bonds issued by authority of ch. 88, 1963 stats., or of ch. 89, 1963 stats., as it existed prior to January 1, 1965, or of ch. 88.

67.01(9)(g) (g) To revenue bonds and revenue bond anticipation notes issued for the purpose of purchasing, acquiring, constructing, extending, adding to or improving public utilities under ss. 62.69, 66.0621 and 66.0801 to 66.0827, nor to refunding bonds authorized under s. 66.0621 (4) (b), nor to commercial paper issued under s. 200.55 (1) (fa), nor to public improvement bonds authorized under s. 66.0619.

67.01(9)(h) (h) To contractor's certificates or special assessment B bonds issued under s. 66.0713 except as provided in that section or to general obligation-local improvement bonds issued under s. 67.16, except as provided in that section.

67.01 History History: 1971 c. 188; 1977 c. 163; 1981 c. 169, 282; 1981 c. 390 s. 252; 1983 a. 24; 1983 a. 189 ss. 74, 75, 329 (7); 1983 a. 207; 1985 a. 29, 187, 225, 332; 1987 a. 197; 1989 a. 56; 1993 a. 399; 1999 a. 150 ss. 621, 672; 2007 a. 115; 2009 a. 28; 2011 a. 32.

67.01 Annotation Wisconsin municipal debt finance: An outlook for the eighties. Schilling, Griggs and Ebert, 63 MLR 539 (1980).



67.015 Housing authorities exempted.

67.015  Housing authorities exempted. This chapter shall not be applicable to borrowing by housing authorities or county veterans housing authorities under ss. 66.1201 to 66.1213.

67.015 History History: 1999 a. 150 s. 672; 2005 a. 22.



67.02 Validation of debt.

67.02  Validation of debt.

67.02(1)(1) Validations before January 1, 1922, effected by legislative enactments of defective or irregular procedure in the creation, execution or issue of municipal obligations continue unaffected by the repeal of the enactments or by the consolidation and revision of them in chapter 576, laws of 1921.

67.02(2) (2) Defects and irregularities in any proceeding on or after January 1, 1922, which is for a lawful purpose, is unaffected by fraud, and does not exceed any statutory or constitutional limitation of amount, does not invalidate the bonds issued or the indebtedness incurred after the bonds have been sold or hypothecated and the proceeds received and appropriated by the municipality to a lawful purpose, nor after the performance of a contract has been entered upon by a party whose performance of the contract is the consideration for the bonds or other obligations.

67.02(3) (3) A legislative, judicial or administrative determination, for any reason, that a municipality may not spend the proceeds of contracted debt, or that it has spent the proceeds for a purpose other than the stated purpose for which the debt was contracted or for a purpose for which a municipality may not spend money, shall not affect the enforceability of the debt nor the evidence of indebtedness for it.

67.02 History History: 1971 c. 40; 1983 a. 207, 538.

67.02 Annotation The sub. (2) validation provision does not apply to promissory notes securing unauthorized municipal debt. Schmidt v. Town of Alvin, 145 Wis. 2d 806, 429 N.W.2d 541 (Ct. App. 1988).



67.025 Certification of municipal obligations.

67.025  Certification of municipal obligations. In any municipality, the officers charged with the negotiation and sale of its municipal obligations may, in their discretion, prior to the issuance thereof, submit to the attorney general or to an attorney employed under s. 67.10 (7) a certified copy of all its proceedings preliminary to such issue, and also a printer's proof or sample of or the unsigned obligations, for examination and certification. Such attorney shall examine the proceedings and, if found regular and valid, shall execute a certificate of such examination and validity. As soon as such certificate is returned, the clerk of the municipality shall cause such certificate to be recorded. This section applies to obligations issued under ss. 59.57 (2), 59.82 (2) (c), 66.0621, 66.0713, 66.1103 and 66.1105 (9) (b).

67.025 History History: 1971 c. 40; 1975 c. 221; 1977 c. 418; 1987 a. 197; 1989 a. 265; 1995 a. 201; 1999 a. 150 s. 672.

67.025 Cross-reference Cross-reference: See s. 893.77 for 30-day statute of limitations on municipal obligations which have been certified by an attorney.



67.03 Grant of power to borrow; general limitations of indebtedness.

67.03  Grant of power to borrow; general limitations of indebtedness.

67.03(1)(1)

67.03(1)(a)(a) Except as provided in s. 67.01 (9), municipalities may borrow money and issue municipal obligations therefor only for the purposes and by the procedure specified in this chapter. The aggregate amount of indebtedness, including existing indebtedness, of any municipality shall not exceed 5% of the value of the taxable property located in the municipality as equalized for state purposes except that the aggregate amount of indebtedness of any school district that offers no less than grades 1 to 12 and that at the time of incurring the debt is eligible to receive state aid under s. 121.08 shall not exceed 10% of the equalized value of the taxable property located in the school district.

67.03(1)(b) (b) Any school district about to incur indebtedness may apply to the state superintendent of public instruction for, and the state superintendent may issue, a certificate as to the eligibility of the school district to receive state aid under s. 121.08, which certificate shall be conclusive as to such eligibility for 30 days, but not beyond the next June 30.

67.03(2) (2) The amount so limited includes such indebtedness only as has been or may be incurred independently by a municipality for its own separate purposes; and does not include any indebtedness, in whole or in part, that has been or may be incurred independently by any other municipality for its own separate purposes, even though the territory and taxable property of either municipality constitutes the whole or a part of the territory and taxable property of the other.

67.03(2m) (2m) The issuance of refunding municipal obligations and the payment of municipal obligations so refunded shall be treated as if they occur simultaneously. The limitation on aggregate indebtedness under sub. (1) shall not include the amount of the refunded municipal obligation to the extent that provision is made for the payment of the refunded obligation.

67.03(3) (3) Whenever a municipality acquires a utility or other property of any kind that at the time is encumbered by mortgage, trust deed or otherwise, the municipality does not assume the payment of such encumbrance, nor does the encumbrance constitute any part of the amount limited by sub. (1). Neither is any deferred payment upon a municipal contract a part of said amount, if the contract expressly provides immunity for the municipality from all liability arising from such contract to make such payment.

67.03(4) (4) The last determination made by the department of revenue of the full value of the taxable property in any municipality under this section or s. 70.57 or 121.06 (1) shall be the equalized valuation of the taxable property.

67.03(5) (5)

67.03(5)(a)(a) When the last determination made by the department of revenue of the full value of the taxable property in a municipality is not a true valuation of the taxable property therein because of a change in the territory thereof, the department of revenue, upon application in writing by the municipal clerk, in such form as the department prescribes, shall increase or decrease the last determination in such amount as in the best judgment of the department makes proper adjustment for the change in territory, and the resulting adjusted valuation shall be the equalized valuation of the taxable property in the municipality.

67.03(5)(b) (b) When a new municipality has been formed for which no determination of the full value of the taxable property therein has been made by the department of revenue, upon application in writing by the municipal clerk, in such form as the department prescribes, the department shall determine according to its best judgment from all sources of information available to it the full value of the taxable property in the municipality, and the resulting valuation shall be the equalized valuation of the taxable property in the municipality.

67.03(6) (6) The department of revenue may certify to the clerk of any municipality the full value of the taxable property of the municipality when the equalized valuation is requested for use in connection with municipal borrowing.

67.03(7) (7) For the purposes of indebtedness school districts which in successive years operate all grades to tenth, eleventh and twelfth as provided in s. 121.78 (2) (b) and (c) shall be considered school districts offering no less than grades one to 12.

67.03(9) (9) For any technical college district, the bonded indebtedness for the purpose of purchasing school sites and the construction and equipping of school buildings may not exceed 2% of the value of its taxable property as equalized for state purposes.

67.03 History History: 1975 c. 39; 1981 c. 20; 1983 a. 36 s. 96 (4); 1983 a. 189 s. 329 (7); 1983 a. 207; 1985 a. 29 s. 3202 (43); 1985 a. 225; 1987 a. 69; 1991 a. 316; 1993 a. 399; 1995 a. 27, 225; 1997 a. 27; 1999 a. 83.

67.03 Annotation A school district did not incur indebtedness by entering into a lease-purchase agreement for a new school when the district, by electing not to appropriate funds for the following fiscal year's rental payment, had the option to terminate the agreement with no future payment obligation. Deick v. Unified School District of Antigo, 165 Wis. 2d 458, 477 N.W.2d 613 (1991).

67.03 Annotation An agreement to purchase park land whereby a county is to make deferred payments from an existing nonlapsing account, sufficient to cover the entire obligation, secured by mortgaging the property to the grantor, would not create an obligation within the ambit of ch. 67 nor constitute a debt in the context of Art. XI, s. 3. 63 Atty. Gen. 309.

67.03 Annotation Local government units cannot include the value of tax-exempt manufacturing machinery and specific processing equipment and tax exempt merchants' stock-in-trade, manufacturers' materials, and finished products and livestock in their property valuation totals for non-tax purposes, such as for municipal debt ceilings, tax levy limitations, shared tax distributions, and school aid payments. 63 Atty. Gen. 465.



67.035 Tax limitations not applicable to debt levies.

67.035  Tax limitations not applicable to debt levies. All taxes levied or to be levied by any municipality proceeding under this chapter for the purpose of paying principal and interest on valid bonds or notes, other than noncapital notes, as defined in s. 38.16 (3) (a) 2r., now or hereafter outstanding shall be without limitation notwithstanding any legislative limitation now or heretofore existing, and all such limitations are repealed insofar as they apply to taxes levied or to be levied to pay principal and interest upon such bonds or notes.

67.035 History History: 1975 c. 80; 1977 c. 29; 1983 a. 27; 1993 a. 16; 2013 a. 20.



67.04 Purposes of issuing municipal bonds and notes.

67.04  Purposes of issuing municipal bonds and notes.

67.04(1)(1) In this section:

67.04(1)(a) (a) "Ancillary charges" include site preparation expenditures, professional fees, legal claims directly attributable to asset acquisition and interest costs incurred prior to and during construction.

67.04(1)(ag) (ag) "Operating expenses" include wages, salaries, fringe benefits, materials, supplies, contractual services, equipment with a useful life of less than one year and other costs specified by the department of revenue by rule. "Operating expenses" do not include ancillary charges incurred in the acquisition, development or construction of real property or property with a useful life of one year or more.

67.04(1)(ar) (ar) "Project" means the acquisition, leasing, planning, design, construction, development, extension, enlargement, renovation, rebuilding, repair or improvement of land, waters, property, highways, buildings, equipment or facilities.

67.04(1)(b) (b) "Public purpose" means the performance of any power or duty of the issuing municipality.

67.04(2) (2)

67.04(2)(a)(a) Subject to the limitations specified in ss. 67.03 and 67.045, any municipality may borrow money and issue bonds to finance any project undertaken for a public purpose.

67.04(2)(b) (b) Subject to the limitations specified in s. 67.03, any city with a population greater than 75,000 may borrow money and issue bonds to finance the cost of low-interest mortgage loans under s. 62.237.

67.04(3) (3) Subject to the limitations specified in s. 67.03, any municipality may refund municipal obligations including interest on them whether or not the obligations being refunded were issued for any purpose for which the municipal obligations might have been issued in the original instance, if the time for payment of bonds issued to refund bonds and notes authorized under this chapter does not extend beyond the period permitted under s. 67.07. Bonds issued to refund municipal obligations issued under ch. 66 shall be paid within the period permitted under s. 67.07, commencing on the original date of the refunding bonds.

67.04(4) (4) The legislature finds that contracting of debt under this chapter for any project constitutes a public purpose.

67.04(5) (5)

67.04(5)(a)(a) Except as provided in par. (b), the proceeds of any municipal bonds or notes issued by a county under this chapter shall not be used to fund the operating expenses of the general fund of the county or to fund the operating expenses of any special revenue fund of the county that is supported by property taxes.

67.04(5)(b) (b) Paragraph (a) does not apply to notes issued under s. 67.12 (1) to (8m) or to municipal bonds or notes issued by a county for any of the following purposes:

67.04(5)(b)1. 1. To comply with a court order or judgment.

67.04(5)(b)3. 3. To provide liability insurance, property insurance, or risk management services under s. 611.11 (4).

67.04(5)(b)4. 4. To pay unfunded prior service liability contributions under the Wisconsin retirement system, or to pay unfunded prior service liability with respect to an employee retirement system, if all of the net proceeds of the note will be used to pay for such contributions or payments.

67.04 History History: 1983 a. 207, 236, 368, 538; 1987 a. 197; 1993 a. 16; 1995 a. 227; 1999 a. 9; 1999 a. 150 s. 672; 2003 a. 78; 2007 a. 115.



67.045 Debt issuance conditions.

67.045  Debt issuance conditions.

67.045(1) (1) The governing body of a county may not issue bonds under s. 67.05 or promissory notes under s. 67.12 (12) unless one or more of the following apply:

67.045(1)(a) (a) A referendum is held, following the procedures in s. 67.05 (3), that approves the debt issuance.

67.045(1)(b) (b) The governing body of the county adopts a resolution that sets forth its reasonable expectations that issuance of the debt will not cause the county to increase the debt levy rate, as defined in s. 59.605 (1) (b).

67.045(1)(c) (c) Issuance of the debt was authorized by an initial resolution adopted by the governing body of the county prior to August 12, 1993.

67.045(1)(d) (d) The debt is issued for the purposes under s. 67.05 (7) (c), (cc), (f), (h) or (i).

67.045(1)(e) (e) The debt is issued to fund or refund outstanding municipal obligations, interest on outstanding municipal obligations, or the payment of related issuance costs or redemption premiums.

67.045(1)(f) (f) The governing body adopts a resolution to issue the debt by a vote of at least three-fourths of the members-elect, as defined in s. 59.001 (2m).

67.045(1)(g) (g) The debt is issued by a county having a population of 500,000 or more to pay unfunded prior service liability with respect to an employee retirement system.

67.045(1)(h) (h) The debt is issued for the purpose of acquiring or installing energy efficient equipment.

67.045(2) (2)

67.045(2)(a)(a) The department of revenue shall promulgate rules that set forth the standards to be used by the governing body of a county in adopting a resolution under sub. (1) (b). The rules shall permit the reasonable exercise of local self-determination and debt management and prohibit the consideration of unreasonable assumptions that may cause an increase in the debt levy rate, as defined in s. 59.605 (1) (b).

67.045(2)(b) (b) The standards in the rules under par. (a) shall address issues including all of the following:

67.045(2)(b)1. 1. The equalized value of taxable property in the county.

67.045(2)(b)2. 2. The annual debt service on the debt being issued.

67.045(2)(b)3. 3. The treatment of anticipated refunding of balloon payments.

67.045(2)(b)4. 4. Variable rate obligations.

67.045(2)(b)5. 5. Past and anticipated revenues that may abate a debt levy.

67.045(2)(b)6. 6. The amount of state aid that may be received in future years.

67.045 History History: 1993 a. 16; 1999 a. 150 s. 672; 2007 a. 115; 2009 a. 2.



67.05 Bond issues; procedure.

67.05  Bond issues; procedure.

67.05(1) (1)  Initial resolution by governing body. If any municipality seeks to issue a bond under s. 67.04, the governing body of the municipality shall, prior to the issuance of the bond, adopt a resolution that states the purpose for and maximum amount of the borrowing. The resolution adopted under this section shall be known as the initial resolution. If a permissive referendum on the bond issue is allowed under this section, the governing body shall, within 15 days after the initial resolution is adopted, publish a class 1 notice under ch. 985 stating the purpose and maximum principal amount of the bond issue and describing the opportunity and procedure for submitting a petition requesting a referendum on the bond issue.

67.05(2) (2) Initial resolution by electors.

67.05(2)(a)(a) The electors of any town, common school district, union high school district, whether such district is joint or otherwise, or of any municipality other than a county, a city, a village, a technical college district or a board of park commissioners, may at any annual meeting, or at a special meeting of such electors called for the purpose, adopt the initial resolution prescribed by sub. (1) without any prior adoption thereof by the governing body of such municipality. The vote in such case shall be made by ballot in substantially the following form:

For bonds ⍽ Against bonds ⍽

67.05(2)(b) (b) The electors of a city may adopt the initial resolution prescribed by sub. (1) in the manner provided by s. 9.20.

67.05(3) (3) Referendum procedure. Whenever a referendum is held under this section, the following procedures shall be used:

67.05(3)(a) (a)

67.05(3)(a)1.1. The clerk of the jurisdiction in which the referendum is held shall publish a type A notice under s. 10.01 (2) (a) on the 4th Tuesday before the referendum is held.

67.05(3)(a)2. 2. If the referendum is not held in conjunction with a national, state, county or municipal election, the clerk of the jurisdiction in which the referendum is held shall publish a type E notice under s. 10.01 (2) (e) on the 4th Tuesday before the referendum is held. If the referendum is a county or municipal referendum and is not held in conjunction with a national, state, county or municipal election, the municipal clerk of each municipality in which the referendum is held shall publish a type E notice on the 4th Tuesday before the referendum is held.

67.05(3)(a)3. 3. The clerk of the jurisdiction in which the referendum is held shall publish type B and C notices under s. 10.01 (2) (b) and (c) on the day before the referendum is held.

67.05(3)(a)4. 4. If the referendum is not held in conjunction with a national, state, county or municipal election, the clerk of the jurisdiction in which the referendum is held shall publish a type D notice under s. 10.01 (2) (d) on the day before the referendum is held. If the referendum is a county or municipal referendum and is not held in conjunction with a national, state, county or municipal election, the municipal clerk of each municipality in which the referendum is held shall publish a type D notice on the day before the referendum is held.

67.05(3)(a)5. 5. The date for publication of any notice may be changed as provided in s. 10.04 (3) (a).

67.05(3)(a)6. 6. In villages, towns and school districts, posting may be substituted for publication as provided in s. 10.05.

67.05(3)(a)7. 7. Whenever the clerks of more than one jurisdiction are required under this section to publish the same notice on the same day, they may publish one notice only and share the cost under s. 10.07 (1).

67.05(3)(am) (am) The question on which the referendum is held shall be filed as provided in s. 8.37.

67.05(3)(b) (b) The clerk of the jurisdiction in which the referendum is held shall prepare or arrange for the preparation of the ballots. If the jurisdiction in which the referendum is held is not a city, village, or town, and the clerk of the jurisdiction in which the referendum is held prepares the ballots, the clerk shall deliver the ballots to the municipal clerk of each city, village, or town which is wholly or partly contained within the jurisdiction in which the referendum is held. The form of the ballot shall correspond with the form prescribed by the government accountability board under ss. 5.64 (2) and 7.08 (1) (a).

67.05(3)(c) (c) Absentee ballots shall be distributed by the municipal clerk or board of election commissioners of each municipality which is contained within the jurisdiction in which the referendum is held.

67.05(3)(d) (d) The question shall contain a statement of the purpose for which bonds are to be issued and the maximum amount of the bonds to be issued.

67.05(3)(e) (e) Election officials appointed under s. 7.30 (4) shall conduct the election in each municipality which is contained within the jurisdiction in which the referendum is held.

67.05(3)(f) (f) If a special purpose district calls a referendum to be held in conjunction with a state, county, municipal or judicial election, the polling places for the state, county, municipal or judicial election shall be the polling places for the special purpose district referendum and the municipal election hours shall apply. If no state, county, municipal or judicial election is held on the day of the special purpose district referendum, the governing body of the special purpose district may select the polling places to be used, except as otherwise provided in s. 120.06 (9) (b) in the case of a school district. If a polling place located in the special purpose district that was utilized at the most recent spring or general election is not utilized by the special purpose district, the governing body of the special purpose district shall post a notice on the door of the polling place indicating all polling places open for voting. The municipal clerk of each municipality in which a polling place is located shall provide the necessary equipment to operate the polling place.

67.05(3)(g) (g) The returns shall be canvassed by the board of canvassers of each municipality which is contained within the jurisdiction in which the referendum is held. When a referendum is held in a special purpose district, the board of canvassers shall canvass and certify the returns of the referendum to the clerk of the district in which the referendum is held. The board of canvassers of the jurisdiction in which the referendum is held shall then determine the result of the referendum. If the jurisdiction does not have a board of canvassers, the clerk of the jurisdiction shall appoint 2 reputable citizens who with the clerk shall constitute the board of canvassers. The board of canvassers may return defective returns to the municipal board of canvassers in the manner provided in s. 7.60 (3). The board of canvassers shall prepare a statement showing the number of votes cast for and against the question and shall prepare a determination showing the result of the referendum. Each statement and determination shall be attested by each of the canvassers. The board of canvassers shall file the statement and determination in the office of the clerk of the jurisdiction.

67.05(3)(h) (h) The cost of the election shall be borne as provided in ss. 5.68 and 7.03.

67.05(3)(i) (i) Any special purpose district may delegate any duty which is imposed upon the clerk of the district in connection with the conduct of a referendum under this section to the municipal clerk or board of election commissioners of each municipality which is contained within the jurisdiction in which the referendum is held. The district may compensate the municipality for performing such duties at a rate agreed upon between the district and the municipality.

67.05(4) (4) Permissive referendum in counties. If a county board adopts an initial resolution for an issue of county bonds to provide for the original construction or for the improvement and maintenance of highways, to provide railroad aid, or to construct, acquire or maintain, or to aid in constructing, acquiring or maintaining a bridge over or across any stream or other body of water bordering upon or intersecting any part of the county, the county clerk is not required to submit the resolution for approval to the electors of the county at a special election unless within 30 days after the adoption thereof there is filed with the clerk a petition conforming to the requirements of s. 8.40 requesting such submission, signed by electors numbering at least 10% of the votes cast in the county for governor at the last general election. If a petition is filed, the question submitted shall be whether the resolution shall be or shall not be approved. No such resolution of a county board other than those specified in this subsection need be submitted to county electors, except as provided otherwise in sub. (7).

67.05(5) (5) Referendum in towns, villages and cities.

67.05(5)(a)(a) Whenever an initial resolution has been so adopted by the governing body of a town, the clerk of the municipality shall immediately record the resolution and call a special election for the purpose of submitting the resolution to the electors of the municipality for approval. This paragraph does not apply to bonds issued to finance low-interest mortgage loans under s. 62.237, unless a number of electors equal to at least 15% of the votes cast for governor at the last general election in their town sign and file a petition conforming to the requirements of s. 8.40 with the town clerk requesting submission of the resolution. Whenever a number of electors cannot be determined on the basis of reported statistics, the number shall be determined in accordance with s. 60.74 (6). If a petition is filed, the question submitted shall be whether the resolution shall or shall not be approved. This paragraph is limited in its scope by sub. (7).

67.05(5)(b) (b) No city or village may issue bonds for any purposes other than for water systems, lighting works, gas works, bridges, street lighting, street improvements, street improvement funding, hospitals, airports, harbor improvements, river improvements, breakwaters and protection piers, sewerage, garbage disposal, rubbish or refuse disposal, any combination of sewage, garbage or refuse or rubbish disposal, parks and public grounds, swimming pools and band shells, veterans housing projects, paying the municipality's portion of the cost of abolishing grade crossings, for the construction of police facilities and combined fire and police safety buildings, for the purchase of sites for engine houses, for fire engines and other equipment of the fire department, for construction of engine houses, and for pumps, water mains, reservoirs and all other reasonable facilities for fire protection apparatus or equipment for fire protection, for parking lots or other parking facilities, for school purposes, for libraries, for buildings for the housing of machinery and equipment, for acquiring and developing sites for industry and commerce as will expand the municipal tax base, for financing the cost of low-interest mortgage loans under s. 62.237, for providing financial assistance to blight elimination, slum clearance, community development, redevelopment and urban renewal programs and projects under ss. 66.1105, 66.1301 to 66.1329 and 66.1331 to 66.1337, to issue appropriation bonds under s. 62.62 to pay unfunded prior service liability with respect to an employee retirement system, or for University of Wisconsin System college campuses, as defined in s. 36.05 (6m), until the proposition for their issue for the special purpose has been submitted to the electors of the city or village and adopted by a majority vote. Except as provided under sub. (15), if the common council of a city or the village board of a village declares its purpose to raise money by issuing bonds for any purpose other than those specified in this subsection, it shall direct by resolution, which shall be recorded at length in the record of its proceedings, the clerk to call a special election for the purpose of submitting the question of bonding to the city or village electors. If a number of electors of a city or village equal to at least 15% of the votes cast for governor at the last general election in their city or village sign and file a petition conforming to the requirements of s. 8.40 with the city or village clerk requesting submission of the resolution, the city or village may not issue bonds for financing the cost of low-interest mortgage loans under s. 62.237 without calling a special election to submit the question of bonding to the city or village electors for their approval.

67.05(6) (6) Referendum in other cases. Whenever an initial resolution has been adopted by the governing body of any municipality other than a county, a town, a city, a village, a technical college district, a metropolitan sewerage district created under ss. 200.01 to 200.15 or 200.21 to 200.65, a town sanitary district, a public inland lake protection and rehabilitation district, or a board of park commissioners, the clerk of such municipality shall immediately record the resolution and call a special meeting for the purpose of submitting it to the electors of the municipality for ratification or rejection. The calling and conduct of the meeting shall be governed by those statutes, so far as applicable, which govern the calling and conduct of special meetings in general. The notice of the meeting, which shall be publicly read before the balloting shall commence, and the ballot used, shall embody a copy of the resolution; the form of the ballot shall correspond with the form prescribed by the government accountability board under ss. 5.64 (2) and 7.08 (1) (a); and the question submitted shall be whether the resolution shall be approved.

67.05(6a) (6a) School district bonds, referendum.

67.05(6a)(a)(a)

67.05(6a)(a)1.1. Subsections (2) (a) and (6) do not apply to the issuing of bonds or the borrowing of money by any school district.

67.05(6a)(a)2. 2. Except as provided under pars. (b) and (c) and subs. (7) and (15), if the board of any school district, or the electors at a regularly called school district meeting, by a majority vote adopt an initial resolution to raise an amount of money by a bond issue, the school district clerk shall, within 10 days, publish notice of such adoption as a class 1 notice under ch. 985 or post the notice as provided under s. 10.05. The notice shall state the maximum amount proposed to be borrowed, the purpose of the borrowing, that the resolution was adopted under this subdivision and the place where and the hours during which the resolution may be inspected. The school board shall also do one of the following:

67.05(6a)(a)2.a. a. Direct the school district clerk to call a special election for the purpose of submitting the resolution to the electors for approval or rejection, or direct that the resolution be submitted at the next regularly scheduled primary or election to be held not earlier than 45 days after the adoption of the resolution. The resolution shall not be effective unless adopted by a majority of the school district electors voting at the referendum.

67.05(6a)(a)2.b. b. Specify in the initial resolution the date, time and place for a public hearing on the resolution, which shall be within 10 days after the publication of the notice under subd. 2. (intro.), and whether the public hearing is for informational purposes only or whether electors present at the public hearing will be given an opportunity to vote on whether a referendum shall be held on the initial resolution.

67.05(6a)(am) (am)

67.05(6a)(am)1.1. If the public hearing under par. (a) 2. b. is for informational purposes only and, within 30 days after the public hearing, a petition is filed with the school district clerk for a referendum on the resolution signed by at least 7,500 electors of the school district or at least 20% of the school district electors, as determined under s. 115.01 (13), whichever is less, the resolution shall not be effective unless adopted by a majority of the school district electors voting at the referendum. The question submitted shall be whether the initial resolution shall or shall not be approved.

67.05(6a)(am)2. 2. If a vote is taken at the public hearing under par. (a) 2. b., and a majority of the electors present and voting at the hearing determine that a referendum shall be held on the initial resolution, the school board shall proceed under par. (a) 2. a.

67.05(6a)(am)3. 3. If a vote is taken at the public hearing under par. (a) 2. b., and a majority of the electors present and voting at the hearing determine that no referendum on the initial resolution shall be held, the resolution shall be effective unless a petition is filed as provided under subd. 1.

67.05(6a)(b) (b) Paragraph (a) 2. applies only if the amount of money to be raised by the bond issue will cause the aggregate amount of outstanding indebtedness of the school district incurred without a referendum since August 9, 1989, excluding amounts specified in par. (bm), to exceed $1,000,000 or an amount determined as follows, whichever is less:

67.05(6a)(b)1. 1. Divide the full value of all taxable property in all school districts operating a high school, as determined under s. 121.06 (1), by the total membership, as defined in s. 121.004 (5), of all school districts.

67.05(6a)(b)2. 2. Multiply the quotient under subd. 1. by 0.015.

67.05(6a)(b)3. 3. Multiply the product under subd. 2. by the school district membership, as defined in s. 121.004 (5).

67.05(6a)(bg) (bg) For a school district from which territory is detached to create a new school district under s. 117.105, the amounts specified and calculated under par. (b) shall be increased, for the construction of a building or an addition to a building only, by the amount determined as follows:

67.05(6a)(bg)1. 1. Determine the number of pupils in each grade level who attended school in the previous school year in a building that was then owned by the school district and has been allocated to another school district by the reorganization and who resided in the previous school year in territory that was not transferred to the other school district. The number shall be the average of such pupils enrolled on the 3rd Friday of September and the 2nd Friday of January.

67.05(6a)(bg)2. 2. The department of safety and professional services shall determine for each grade level in which pupils attended school in a building described in subd. 1., the average cost per square foot for, and the average number of square feet per pupil included in, 2 recently constructed school buildings that were designed to serve pupils of that grade level, as selected by that department.

67.05(6a)(bg)3. 3. For each grade level, multiply the number determined under subd. 1. by the product of the 2 numbers determined under subd. 2., and total the results.

67.05(6a)(bm) (bm) In par. (b) and in s. 67.12 (12) (e) 2g., "outstanding indebtedness" does not include the amount of any of the following:

67.05(6a)(bm)1. 1. Refunding bonds or promissory notes, except such refunding bonds or promissory notes, or portions thereof, that have been issued to refund bonds or promissory notes that were not subject to a referendum as a result of par. (b) or s. 67.12 (12) (e) 2g.

67.05(6a)(bm)2. 2. Borrowings to meet immediate expenses under s. 67.12 (8).

67.05(6a)(bm)3. 3. Bonds or promissory notes that are deemed approved by the school district electors as a result of sub. (7) (d) 3. or s. 67.12 (12) (e) 3.

67.05(6a)(bm)4. 4. Bonds that are not subject to a referendum as a result of sub. (7) (cc), (h) or (i) or promissory notes issued for the purposes of sub. (7) (cc), (h) or (i).

67.05(6a)(c) (c) Paragraph (a) 2. does not apply to borrowing by a school district to meet immediate expenses under s. 67.12 (8).

67.05(6m) (6m) Hearing and referendum in technical college districts. Unless sub. (7) (k) applies, prior to the adoption of an initial resolution under sub. (1), the technical college district board shall adopt a resolution stating its intention to borrow money for the purposes specified in s. 38.16 (2) and setting a date, time and place for a public hearing on the resolution adopted under this subsection which shall be held within 30 days after its adoption. The technical college district secretary immediately shall publish a copy of the resolution adopted under this subsection as a class 1 notice, under ch. 985.

67.05(6m)(a) (a) An initial resolution adopted by a technical college district board for an issue of bonds in an amount of money not exceeding $1,500,000 for building remodeling or improvement need not be submitted to the electors of the district for approval unless within 30 days after the initial resolution is adopted there is filed with the technical college district secretary a petition conforming to the requirements of s. 8.40 requesting a referendum thereon. Such a petition shall be signed by electors from each county lying wholly or partially within the district. The number of electors from each county shall equal at least 1.5% of the population of the county as determined under s. 16.96 (2) (c). If a county lies in more than one district, the technical college system board shall apportion the county's population as determined under s. 16.96 (2) (c) to the districts involved and the petition shall be signed by electors equal to the appropriate percentage of the apportioned population. Any initial resolution adopted under sub. (1) in an amount of money not exceeding $1,500,000 at the discretion of the district board, may be submitted to the electors without waiting for the filing of a petition. All initial resolutions adopted under sub. (1) in an amount of money in excess of $1,500,000 or more for building remodeling or improvement shall be submitted to the electors of the district for approval. If a referendum is duly petitioned or required under this subsection, bonds may not be issued until the electors of the district have approved the issue.

67.05(6m)(b) (b) If a referendum is to be held on an initial resolution, the district board shall direct the technical college district secretary to call a special election for the purpose of submitting the initial resolution to the electors for a referendum on approval or rejection. In lieu of a special election, the district board may specify that the election be held at the next succeeding spring primary or election or partisan primary or general election.

67.05(7) (7) Referendum, when required by electors, when not permitted.

67.05(7)(a)(a) An initial resolution adopted by a county board for an issue of bonds to provide a memorial for soldiers, sailors and marines, shall not be submitted to the electors unless within 30 days after the adoption thereof there is filed with the county clerk a petition conforming to the requirements of s. 8.40 requesting such submission, signed by electors numbering at least 10% of the votes cast in the county for governor at the last general election. If such petition is filed, proceedings shall be had under sub. (4).

67.05(7)(b) (b) An initial resolution adopted by the governing body of a city for an issue of bonds for purposes specifically enumerated in sub. (5) need not be submitted to the electors under sub. (5) unless, within 30 days after the adoption thereof, a petition conforming to the requirements of s. 8.40 requesting such submission, signed by electors numbering at least 10% of the votes cast for governor in the city at the last general election, is filed in the office of the city clerk. Whenever a number of electors cannot be determined on the basis of reported statistics, the number shall be determined in accordance with s. 60.74 (6). Any initial resolution may, in the discretion of the governing body, by separate recorded resolution, be submitted to popular vote without a petition.

67.05(7)(c) (c) An initial resolution adopted by the common council of a city for an issue of bonds for paying the city's portion of the cost of abolishing grade crossings, shall not be submitted to popular vote.

67.05(7)(cc) (cc) An initial resolution adopted by the school board of a common school district or unified school district for the purpose of purchasing the school property or technical college school property of a city therein which formerly operated a city school district shall not be submitted to a referendum vote.

67.05(7)(d) (d)

67.05(7)(d)1.1. Whenever the purpose for which any municipality proposes to issue bonds is required by law to be approved by a vote of its electors, such a vote in favor of the issue for that express purpose shall be construed as an approval of the purpose by the electors; and the question of approving the purpose need not be separately submitted.

67.05(7)(d)2. 2. If a school board adopts an initial resolution to raise an amount of money by a bond issue, and either sub. (6a) (a) 2. does not apply as a result of sub. (6a) (b) or the initial resolution is not subject to a referendum as a result of par. (cc), (h) or (i), the school board has the power to borrow and spend the amount for the purpose stated without the approval of the electors of the school district.

67.05(7)(d)3. 3. If a school board adopts an initial resolution to raise an amount of money by a bond issue, and either the public hearing under sub. (6a) (a) 2. b. is for informational purposes only or sub. (6a) (am) 3. applies, the power of the school board to borrow and spend the amount for the purpose stated shall be deemed approved by the electors of the school district if a sufficient petition for a referendum is not filed within the time permitted under sub. (6a) (am) 1.

67.05(7)(e) (e) An initial resolution adopted by the governing body of a city or village for an issue of bonds to create a revolving fund out of which to advance the cost of any work for which special assessments may be levied, in anticipation of the collection by the city or village treasurer of the special assessments, special improvement certificates and improvement bonds, made or issued for the cost thereof, need not be submitted to the electors under sub. (5) unless, within 30 days after the adoption thereof, a petition conforming to the requirements of s. 8.40 requesting such submission, signed by electors numbering at least 10% of the votes cast for governor in the city or village at the last general election, is filed in the office of the city or village clerk. Whenever a number of electors cannot be determined on the basis of reported statistics, the number shall be determined in accordance with s. 60.74 (6). If such petition is filed, proceedings shall be had under sub. (5). Any such resolution may, in the discretion of the governing body, by separate recorded resolution, be submitted to popular vote without the filing of a petition.

67.05(7)(f) (f) An initial resolution adopted by any county, town, city or village for the purpose of acquiring, developing, remodeling, constructing and equipping land, buildings and facilities for regional projects, either alone or acting jointly under s. 66.0301, shall not be subject to a referendum.

67.05(7)(g) (g) An initial resolution adopted by any town sanitary district under sub. (1) may be submitted to the electors by separate resolution of the board. If the board does not adopt such a separate resolution, the initial resolution may not be submitted to the electors unless, within 30 days after its adoption, a petition conforming to the requirements of s. 8.40 requesting such submission, signed by electors numbering at least 10% of the votes cast for governor in the district at the last general election, is filed with the district clerk requesting a referendum. If a petition is filed, the board shall proceed under sub. (5).

67.05(7)(h) (h) If a school district is ordered by a court or a state or federal agency to remove a hazardous substance from a school, an initial resolution adopted by the school board for the purpose of complying with the order is not subject to a referendum. This paragraph does not apply to financing the construction of a new school.

67.05(7)(i) (i) If a school district is ordered by a court, state agency or fire chief of a city or village to remedy any violation of a state statute or rule or municipal or county ordinance relating to fire hazards or to the prevention of fire, an initial resolution adopted by the school board for the purpose of complying with the order is not subject to a referendum. This paragraph does not apply to financing the construction of a new school or other school district facility.

67.05(7)(j) (j) An initial resolution adopted by the school board of a school district created by a reorganization under s. 117.105, or adopted by the school board of a school district from which territory is detached to create a school district under s. 117.105, for the purpose of financing any assets or liabilities apportioned to the school district or assets apportioned to another school district under s. 117.105 (1m) or (2m), is not subject to a referendum.

67.05(7)(k) (k) Subsection (6m) does not apply to an initial resolution adopted by a technical college district board to purchase or construct a facility to be used as an applied technology center to which s. 38.15 (3) (c) applies.

67.05(10) (10) Direct, annual, irrepealable tax. The governing body of every municipality proceeding under this chapter shall, at the time of or after the adoption of an initial resolution in compliance with sub. (1) or (2), or, after the approval of the resolution by popular vote when such approval is required, and before issuing any of the contemplated bonds, levy by recorded resolution a direct, annual tax sufficient in amount to pay and for the express purpose of paying the interest on such bonds as it falls due, and also to pay and discharge the principal thereof at maturity. The municipality shall be and continue without power to repeal such levy or obstruct the collection of the tax until all such payments have been made or provided for. After the issue of the bonds, the tax shall be from year to year carried into the tax roll of the municipality and collected as other taxes are collected, provided that the amount of tax carried into the tax roll may be reduced in any year by the amount of any surplus money in the debt service fund created under s. 67.11, and provided further that the municipality issuing the bonds may make an appropriation in advance of the authorization of the bonds to provide funds for any payment coming due on the bonds prior to the first collection of taxes levied for that payment. The amount of the appropriation shall be based on estimates of the amount of bonds to be sold and the rate of interest the bonds will bear. The appropriation shall not be used for any purpose other than that for which appropriated and any surplus in the appropriation shall be transferred to the general fund of the municipality. The municipality is not required to levy a tax equal to the amount of that appropriation.

67.05(11) (11) Authority to borrow and issue bonds, when complete. Every municipality that has first complied with all the requirements prescribed for and made applicable to it by subs. (1) to (10), may, but not otherwise, borrow money and issue and sell or hypothecate its municipal bonds to the amount and for the purposes specified in the initial resolution.

67.05(12) (12) Record of proceedings. Every municipality shall provide and keep a separate record book or record books in which its municipal clerk shall record a full and correct statement of every step or proceeding had or taken in the course of authorizing and issuing municipal bonds, or of incurring any other municipal obligation under the provisions of this chapter, including a statement of the number of affirmative and negative votes cast by electors.

67.05(13) (13) Combination of issues. Bonds authorized under various initial resolutions may, in the discretion of the governing body, be combined into one issue and designated as "corporate purpose bonds". The resolution providing for such combination and the bond form for the combined issue shall separately itemize the amount being issued for each of the purposes provided by the underlying initial resolutions.

67.05(14) (14) Referendum not required for certain temporary borrowing. This section shall not be construed to require, or at any time before July 9, 1955, to have required, the submission to the electors for approval of any borrowing under s. 67.12, the provisions of said s. 67.12 being controlling as to such borrowing.

67.05(15) (15) Referendum not required for refunding obligations. This section does not require the submission to the electors for their approval of any resolution that authorizes the issuance of municipal obligations to refund outstanding municipal obligations or the interest on outstanding municipal obligations.

67.05 History History: 1971 c. 29; 1971 c. 154 ss. 41, 80; 1971 c. 211, 295; 1973 c. 23; 1975 c. 182, 311, 422; 1977 c. 26; 1977 c. 29 ss. 733, 734, 1654 (8) (c); 1977 c. 427 s. 132; 1979 c. 221, 297, 311; 1981 c. 20, 282, 377, 391; 1983 a. 207 ss. 47 to 52, 93 (5), (6), (7), 95; 1983 a. 236 s. 13; 1983 a. 532 s. 36; 1983 a. 538; 1985 a. 187, 225, 304; 1987 a. 197; 1987 a. 391; 1989 a. 31, 192, 205; 1991 a. 49; 1993 a. 399; 1995 a. 378; 1997 a. 237, 286; 1999 a. 9; 1999 a. 150 ss. 622, 672; 1999 a. 182; 2001 a. 16; 2005 a. 333; 2007 a. 1; 2009 a. 28; 2011 a. 32, 75.

67.05 Annotation The whole school bond referendum process did not become illegal because the board of canvassers was improperly composed of 6 of the 7 school board members, plus 3 city council members. Karker v. Board of Unified School District No. 1 of Ashland, 51 Wis. 2d 542, 187 N.W.2d 160 (1971).



67.06 Form and contents of bonds.

67.06  Form and contents of bonds. Every municipal bond shall be a negotiable instrument payable to bearer, or, in case of registered bonds, to the registered owner; shall bear interest; shall specify the times and the place or places of payment of principal and interest; shall be numbered consecutively with the other bonds of the same issue which shall begin with number one and continue upward, or, if so directed by the governing body, shall begin with any other number and continue upward; shall bear on its face a name indicative of the purpose specified for it in the resolution of the governing body authorizing its issuance or in a resolution pursuant to s. 67.05 (13); shall contain a statement that a direct annual irrepealable tax has been levied by the municipality sufficient to pay the interest when it falls due, and also to pay and discharge the principal at maturity; may contain a statement that the bond is callable with or without premium on conditions prescribed on it; and may contain any other statement of fact not in conflict with the resolution. The entire issue may be composed of bonds of a single denomination or 2 or more denominations.

67.06 History History: 1973 c. 172; 1983 a. 207.



67.07 Maturity and place of payment.

67.07  Maturity and place of payment. The principal of every sum borrowed and secured by an issue of municipal bonds may be made payable at one time in a single payment or at several times in 2 or more installments; but every installment, whether of principal or interest, shall be made payable not later than 20 years after the original date of the bonds, except that when the bonds are issued for the acquisition of lands by a county having a population of 150,000 or over, for public, municipal purposes or for the permanent improvement thereof, by a sewerage district or county having a population of 150,000 or over for sewerage purposes and by any city for sewerage purposes, all installments of principal and interest shall be made payable within a period not exceeding 50 years from the original date of the bonds. The terms of the bonds shall comply with the initial resolution.

67.07 History History: 1971 c. 154; 1981 c. 282; 1983 a. 207.



67.08 Execution and negotiation.

67.08  Execution and negotiation.

67.08(1) (1) Municipal obligations shall be executed in the name of and for the municipality issuing them by their qualified officers who shall, for that purpose, sign the same in their official capacities, as follows: for a county, the chairperson of the county board and the county clerk; for a city, the mayor or the city manager and the city clerk; for a village, the president and the village clerk; for a town, the chairperson and the town clerk; for a technical college district, the chairperson and secretary; for a metropolitan sewerage district established under ss. 200.21 to 200.65, the chairperson and secretary; for any other municipality, the president and clerk or secretary of the governing body. The facsimile signature of any of the officers executing a municipal obligation may be imprinted on the municipal obligation in lieu of the manual signature of the officer but, unless a municipality has contracted with a fiscal agent under s. 67.10 (2) to authenticate the municipal obligation, at least one of the signatures appearing on each municipal obligation shall be a manual signature. Municipal obligations bearing the signatures of officers in office on the date of the execution of the municipal obligations remain valid and binding even if before the delivery of the municipal obligations any or all of the persons whose signatures appear on the municipal obligations have ceased to be officers of the municipality issuing them. Each municipal obligation issued by a municipality having an official or corporate seal shall be sealed with such seal or a printed facsimile of such seal.

67.08(2) (2) The sale of bonds shall be public and noticed as provided by resolution, except that refunding bonds and bonds issued by a municipality and to be purchased by itself for any of the debt service accounts for any of its bond issues or any trust or reserve fund of the municipality may be sold at public or private sale. Bonds may be sold at such price or prices as shall be determined by the municipality.

67.08(3) (3) Any or all bids received may be rejected and the sale canceled, or the sale of all or any part of the bonds negotiated, after bids at public sale have been rejected or if no bids are received.

67.08(5) (5) Such negotiation and sale, or other disposition, may be effected by a disposition from time to time of portions only of the entire issue when the purpose for which the bonds have been authorized does not require an immediate realization upon all of them.

67.08 History History: 1977 c. 182; 1979 c. 297; 1981 c. 282; 1983 a. 24, 27, 192 ss. 158, 303 (2); 1983 a. 207 ss. 55, 56, 93 (4); 1987 a. 197; 1989 a. 56 s. 258; 1993 a. 399; 1999 a. 150 s. 672.



67.09 Registration of municipal obligations.

67.09  Registration of municipal obligations.

67.09(1) (1) All municipal obligations may be payable to bearer or may be registered as to the principal or principal and interest by the clerk or treasurer of the municipality issuing them or such other officers or agents, including fiscal agents under s. 67.10 (2), as the governing body of the municipality determines. Registrations shall be recorded.

67.09(2) (2) The holder of any registrable bearer municipal obligation may have the ownership thereof registered under sub. (1), and such registration noted on the municipal obligation by or on behalf of the municipality. After such registration, no transfer thereof shall be valid unless made on the records of the municipality by the registered owner in person or by the registered owner's duly authorized attorney and similarly noted on the municipal obligation, but the same may be discharged from registration by being in like manner transferred to bearer, and thereafter transferability by delivery shall be restored; but such bond may again be registered as to principal or as to principal and interest or transferred to bearer, as before. Registration only as to principal under this section shall not affect the negotiability of the appurtenant coupons, but every such coupon shall continue to be transferable upon delivery and shall remain payable to bearer.

67.09(3) (3) Any municipality may establish a book entry system as a means of identifying the persons entitled to receive principal and interest payments on any of its municipal obligations, maintaining such a system itself or contracting for its maintenance.

67.09 History History: 1983 a. 24; 1987 a. 197; 1991 a. 316.



67.10 Fiscal and administrative regulations.

67.10  Fiscal and administrative regulations.

67.10(1)(1)  Money of the United States. All money received in payment of any tax levied under this chapter shall be lawful money of the United States; all municipal obligations shall be issued in exchange for lawful money of the United States or an obligation of the federal reserve bank or the state to pay such money; and all municipal obligations shall be payable in such money.

67.10(2) (2) Fiscal agents. The governing body of any municipality may appoint a fiscal agent or fiscal agents. Every fiscal agent shall be an incorporated bank or trust company authorized by the laws of the United States or of the state in which it is located to do a banking or trust company business or shall be a Wisconsin governmental body or officer. This contract may create a trust relationship and may provide for the performance by the fiscal agent of any of the following functions:

67.10(2)(a) (a) Distribution of municipal obligations.

67.10(2)(b) (b) Payment of debt service.

67.10(2)(c) (c) Investment of funds.

67.10(2)(d) (d) Registration of municipal obligations.

67.10(2)(e) (e) Maintenance of a book entry system.

67.10(2)(f) (f) Transfer of municipal securities.

67.10(2)(g) (g) Maintenance of registration books.

67.10(2)(h) (h) Accounting for payment of debt service.

67.10(2)(i) (i) Accounting for and cancellation of municipal obligations.

67.10(2)(j) (j) Authentication of municipal obligations.

67.10(3) (3) Borrowed money fund, source and use. All borrowed money shall be paid into the treasury of the municipality borrowing it, be entered in an account separate and distinct from all other funds, disbursements charged thereto shall be for the purpose for which it was borrowed and for no other purpose, except as provided by s. 67.11, but including the reimbursement of a temporary advance from other funds of the municipality or the repayment of a temporary loan by the municipality if such advance or loan has been made in anticipation of the borrowed money and for the same purpose, and such disbursements shall be only upon orders or warrants charged to said fund and expressing the purpose for which they are drawn. Money in the borrowed money fund may be temporarily invested as provided in s. 66.0603 (1m).

67.10(4) (4) Time limit for sales and hypothecations. Except as provided otherwise by sub. (6) for cities of the 1st class every authorized municipal bond shall be sold or hypothecated within the 5 years next following the adoption, or the approval, when approval by popular vote is required, of the initial resolution authorizing its issue, except when such sale or hypothecation has been delayed by an action to determine the validity of the prior proceedings, in which case the period of such delay may be added to said 5 years.

67.10(5) (5) Anticipatory contracts in general.

67.10(5)(a)(a) After any municipality has provided, as required by s. 67.05 (11), for an issue of bonds, or as required by s. 67.12 (12), for an issue of promissory notes, for a lawful purpose which can be accomplished only through performance of an executory contract by some other contracting party, such contract may be entered into before the actual execution, sale or hypothecation of the bonds or promissory notes, or receipt of payment therefor, with like effect as if the necessary cash for payments on the contract were already in the treasury.

67.10(5)(b) (b) Any city having voted bonds at a special referendum election and having sold a portion thereof may negotiate, sell or otherwise dispose of the same in the manner provided by statute within 9 years of the date of the election voting the same.

67.10(6) (6) Anticipatory contracts in 1st class cities.

67.10(6)(a)(a)

67.10(6)(a)1.1. A 1st class city may enter into a contract in anticipation of the sale of bonds and make expenditures prior to the sale of the bonds for the purposes for which the bonds have been authorized if:

67.10(6)(a)1.a. a. The common council has authorized the issuance of the bonds for any lawful purpose.

67.10(6)(a)1.b. b. The commissioners of the public debt have certified to the comptroller of the city that the bonds can be sold if the comptroller determines that there is in the city treasury sufficient money, other than that raised for the payment of interest and principal on bonds, mortgages, mortgage certificates, or similar instruments of indebtedness, to warrant entering the anticipatory contract or making the expenditures prior to the sale of bonds.

67.10(6)(a)2. 2. Expenditures under this subsection may be made out of any money in the hands of the city treasurer, except money raised for the payment of interest or principal on bonds, mortgages, mortgage certificates, or similar instruments of indebtedness.

67.10(6)(a)3. 3. A city under this subsection is not required to sell the bonds provided for in the initial resolution of the common council authorizing the issuance of the bonds until the comptroller deems it necessary to replace all or part of the money paid out of the treasury, or to meet maturing obligations of the city on a contract entered into under this subsection which cannot be paid out of the general treasury.

67.10(6)(a)4. 4. If the comptroller deems it necessary to sell all or part of the bonds under this subsection, the comptroller shall so advise the commissioners of the public debt, in writing, specifying how many of the bonds it will be necessary to sell, and the reason therefor, and the commissioners shall sell the number of bonds specified by the comptroller.

67.10(6)(a)5. 5. If a contract is entered into, or if an obligation is incurred in anticipation of the sale of bonds for a purpose related to the contract or obligation, the commissioners shall sell as many bonds as necessary to replace the money taken from the treasury, and to meet the obligations on any contracts which have matured or may mature at any time in the future. The sale of bonds under this subdivision may not be later than 3 years after the date of the bonds.

67.10(6)(a)6. 6. If any bonds have been provided for in the budget of any fiscal year, and if the common council during the fiscal year authorizes the sale of the bonds, but all or part of the bonds are not sold during such year, the bonds may be sold during the ensuing fiscal year even if there is no provision for the unsold bonds in the budget of the ensuing fiscal year.

67.10(6)(b) (b) The common council of a 1st class city may, by a majority vote, appropriate money in the budget and levy taxes for any purpose for which bonds may be lawfully issued by the city. Such taxes shall be in addition to all other taxes which the city is authorized by law to levy.

67.10(6)(c) (c) If the common council of a 1st class city provides in the budget of any year for the issuance of bonds for any lawful purpose, the common council of the city may, in lieu of issuing bonds for such purpose, levy a tax in the year for any such purpose, for all or part of the amount. Such tax shall be in addition to all other taxes which the city is authorized by law to levy. A decision to levy a tax under this paragraph shall be made by resolution passed at a regular meeting of the common council by at least a three-fourths vote of all the members of the council-elect. No contract may be entered into or any obligation incurred for the purpose specified in the resolution, unless a tax is levied sufficient to pay the whole contract price.

67.10(6)(d) (d) Money raised by levy of taxes in lieu of bond issues under pars. (b) and (c) shall be governed by laws relating to the proceeds of bonds insofar as such laws may be applicable. If the purpose for which the taxes were levied is accomplished or completed, any unexpended portion of the moneys raised by the taxes shall become a part of the general revenues of the city.

67.10(7) (7) Attorney's opinion on bond issue. In any municipality the officers charged with the negotiation and sale of its municipal obligations may employ an attorney whose opinion, in their judgment, will be accepted by buyers thereof as to the legality of municipal obligations issued by the municipality to pass upon the legality of any municipal obligations issued by the municipality and pay a reasonable compensation therefor.

67.10(9) (9) Accounting for and cancellation of coupons and other municipal obligations.

67.10(9)(a)(a) Any municipality issuing municipal obligations may account for and cancel coupons or other municipal obligations as provided under this subsection. The municipality shall keep in a separate book, provided for the purpose, an accurate description of every municipal obligation issued, specifying its number, date, purpose, amount, rate of interest, when payable, and the coupons attached and shall enter therewith a statement of the date and amount of each payment of principal or interest thereon. Every coupon or other municipal obligation paid or otherwise retired shall be forthwith marked "canceled" by the officer empowered to accept the instrument upon payment, may be delivered to the governing body of the municipality and may be immediately destroyed.

67.10(9)(b) (b) Any municipality, by resolution adopted by its legislative body, may use the following procedure in accounting for and canceling coupons and other municipal obligations. All coupons and other municipal obligations paid by a fiscal agent under sub. (2), at their maturities, shall be canceled and destroyed by the fiscal agent. The fiscal agent shall periodically deliver a certificate to such effect to the municipality. A municipality following this procedure which has a treasurer or other designated officer or agent who is also a paying agent for outstanding coupons or other municipal obligations or which has more than one fiscal agent may arrange for the delivery of canceled coupons and other municipal obligations to a designated fiscal agent for the purpose of having the coupons and other municipal obligations destroyed. The designated fiscal agent shall periodically furnish and deliver to the municipality a certificate evidencing the destruction of the coupons and other municipal obligations. Any municipality, prior to authorizing the fiscal agent to cancel and destroy coupons and other municipal obligations, shall enter into an agreement with the fiscal agent providing for such cancellation and destruction. The local governing body of any municipality operating under this paragraph may establish rules or procedures it finds appropriate to carry out this provision effectively.

67.10 History History: 1975 c. 221; 1977 c. 150; 1979 c. 90; 1981 c. 282; 1983 a. 24, 207; 1987 a. 197; 1989 a. 366; 1995 a. 225; 1999 a. 150 s. 672; 2001 a. 30.



67.101 Debt amortization in 1st class cities.

67.101  Debt amortization in 1st class cities.

67.101(1) (1) In this section "amortization fund" means the public debt amortization fund established under this section and "commission" means the public debt commission created under section 5 of chapter 87, laws of 1861. In every 1st class city, however incorporated and indebted on account of outstanding municipal bonds, a fund separate and distinct from every other fund and designated as the "Public Debt Amortization Fund" is established. Sources of the fund shall be:

67.101(1)(a) (a) All interest on moneys in the city treasury or which may accrue to the city treasury as interest earned on cash advanced for funding street improvements or delayed special assessments.

67.101(1)(b) (b) Beginning on January 1, 1973, except interest which is received by the city as a part of the aggregate amounts from the sale of capital assets, one-third of all interest money received by the city treasury on any invested city funds and one-third of all interest received by the city treasury on any other funds to the interest of which the city is entitled including one-third of all interest received on delinquent personal property taxes.

67.101(1)(c) (c) All other moneys from any source as the common council may by resolution by a two-thirds vote direct to be paid into the fund.

67.101(1)(d) (d) Moneys received by gift or bequest to the fund, except that as a condition precedent to the acceptance of any such gift or bequest, the city shall enter into a contract to be executed by the proper city officers and custodians of the fund with the donor of such gift, or the heirs of any testator making such bequest. In the contract the city and the custodians of the fund shall in consideration of the gift or bequest bind themselves and their successors in office to keep the fund intact forever, except that the fund may be used as provided under this section. The contract shall be for the express benefit of the donor, the donor's heirs and assigns, the heirs and assigns of the testator, and every taxpayer in the city.

67.101(2) (2) The proper city officers shall segregate annually from the general fund and other funds of the city the moneys under sub. (1) (a) to (d) and credit the moneys to the amortization fund.

67.101(3) (3) The amortization fund may not be considered an offset to the constitutional debt limit.

67.101(4) (4) The commission shall be custodian of the amortization fund subject to the provisions of this chapter.

67.101(5) (5) All necessary work incident to the administration of the amortization fund shall be done by the city comptroller's office.

67.101(6) (6) Expenses incident to the administration of the amortization fund shall be paid from the amortization fund.

67.101(7) (7) The secretary of the commission shall keep a record of all proceedings relating to the amortization fund, and an accurate account of transactions, investments, earnings and expenditures and shall make a report annually on or about September 30 of each year to the common council, and shall permit examination of the accounts and records by any person.

67.101(8) (8) The amortization fund shall be audited annually as part of the annual independent audit of the city's financial records. The commission shall provide annually an independent certified audit of the amortization fund.

67.101(9) (9) The commission shall, when necessary, demand and enforce by proper proceeding the appropriation, segregation and payment of any amortization moneys due under this section.

67.101(10) (10) Disbursements, investments, sale or transfer of securities in the amortization fund shall be by resolution of the commission by majority vote on checks signed by the chairperson of the commission and the city treasurer and countersigned by the city comptroller.

67.101(11) (11)

67.101(11)(a)(a) The commission shall cause the proper officer to invest the amortization fund or part thereof as it accrues in any of the following:

67.101(11)(a)1. 1. City bonds, notes, and other securities.

67.101(11)(a)2. 2. Bonds or securities or other evidences of indebtedness of the United States.

67.101(11)(a)3. 3. Bonds or securities of any instrumentality of the United States or agency thereof if the indebtedness and interest are guaranteed by the United States either primarily or secondarily.

67.101(11)(a)4. 4. Certificates of time deposit.

67.101(11)(a)5. 5. Bonds which are the general obligations of cities or other municipal subdivisions of this state after the bonds have been approved as to the regularity of their issue by the city attorney of the city.

67.101(11)(a)6. 6. Tax certificates of the city or of the county in which the city is located.

67.101(11)(a)7. 7. Securities of the city whether a direct obligation thereof or not secured by such tax certificates.

67.101(11)(b) (b) The commission shall cause the proper officer to sell, dispose of, or exchange securities in which the amortization fund is invested and to reinvest the proceeds thereof in any other security enumerated under par. (a). If the investment is in tax certificates of the city or county, the city treasurer, commissioner of assessments and such other city officers and employees as the commission may require for the prudent selection, protection and enforcement of the investment shall serve the commission. The time limitations for all actions, proceedings and applications for tax deeds upon such certificates shall be the same as the time limitations applicable to certificates owned or held by the city.

67.101(12) (12) All interest earned by the amortization fund on its investments shall, when it accrues, be added to the fund to augment the fund for the purposes for which the fund is provided.

67.101(13) (13) If the total of principal and accrued interest in the amortization fund is substantially equal to the outstanding general obligation bonds or notes of the city, the fund shall be applied to pay the interest on any outstanding general obligation bonds or notes of the city, and to meet the annual payments on the principal of the debt until maturity thereof. The commission may at any time apply the fund to pay interest on and principal of, or to acquire for cancellation, general obligation bonds or notes of the city except that:

67.101(13)(a) (a) The amount of the fund applied may not exceed in any one year 40% of the balance in the fund on the preceding December 31.

67.101(13)(b) (b) The prices of the acquired bonds or notes may not exceed principal plus accrued interest to date of maturity.

67.101(13)(c) (c) The commission may not decrease the fund below $2,000,000 as a result of purchases and cancellations under this subsection.

67.101(14) (14) Nothing in this section may be construed to amend, abolish or take the place of any other sinking fund provided by statute.

67.101 History History: 1925 c. 385 s. 7; 1933 c. 26; 1939 c. 378; 1945 c. 316; 1963 c. 422; 1965 c. 100; 1973 c. 111, 281; 1975 c. 304; 1977 c. 418; 1979 c. 90; 1991 a. 156; 1993 a. 184; 2009 a. 47.



67.11 Debt service fund.

67.11  Debt service fund.

67.11(1)(1) Each municipality that issues municipal obligations under this chapter, except obligations issued under s. 67.12 (1), (8) and (8m), shall establish and maintain a debt service fund in accordance with generally accepted accounting principles. The fund may include a separate account for each outstanding municipal obligation issue. Revenues from the following sources shall be recorded to the fund accounts as appropriate:

67.11(1)(a) (a) All moneys accruing to the borrowed money fund prescribed by s. 67.10 (3) which at any stage are not needed and which obviously thereafter cannot be needed for the purpose for which the money was borrowed.

67.11(1)(b) (b) All moneys raised by taxation under s. 67.05 (10) or 67.12 (12) (ee) for the purpose of making principal and interest payments on municipal obligations.

67.11(1)(d) (d) The premium, if any, for which the municipal obligations have been sold above par value and accrued interest.

67.11(1)(e) (e) Such further sums raised by taxation or otherwise, as may be necessary to make all interest and principal payments due in any year. The levying and collection of the taxes or other revenues are authorized; but the governing body may, in its discretion, levy and collect larger sums than the sums so authorized, in order to speed the payment of municipal obligations.

67.11(2) (2) Debt service for municipal obligations issued under this chapter shall be paid from the appropriate debt service fund account created in sub. (1). All investments shall mature in time to make required debt service payments. If invested, the funds to provide for debt service payments due prior to the scheduled receipt of taxes from the next succeeding tax levy shall be invested in direct obligations of the federal government or, if authorized under s. 25.50, in the local government pooled-investment fund under that section. Thereafter, any balance in an account created in sub. (1) may be loaned or invested under the direction of the municipality's governing body as follows:

67.11(2)(a) (a) In any outstanding municipal obligations for the payment of which the debt service fund is required, at any price not exceeding the principal, accrued interest and a premium not to exceed 3 years' interest on the municipal obligations. These municipal obligations, when purchased, shall immediately have written on the face thereof a statement, signed by an officer of the municipality, that they have been taken up and cannot again be negotiated or made obligatory; and all of these municipal obligations shall be deemed paid and shall be immediately canceled.

67.11(2)(b) (b) In obligations of the United States.

67.11(2)(c) (c) In any bonds or securities issued under the authority of such municipality, whether the same create a general municipal liability or a liability of the property owners of such municipality for special improvements made therein.

67.11(2)(d) (d) In the local government pooled-investment fund, as defined in, and subject to the procedures in, s. 25.50.

67.11(3) (3) Investments and earnings under sub. (2) continue a part of the debt service fund account for each issue. The obligations representing these investments may be sold or hypothecated by the governing body at any time, but the money received shall remain, until used, a part of the debt service fund account for each issue. All payments by the municipality of principal or interest of obligations representing investments under sub. (2) shall be paid into debt service fund accounts, and, for the purpose of making these payments, the municipality shall levy every tax that it would be legally obligated to levy if the municipal obligations were still outstanding in the hands of purchasers and had not been purchased as an investment.

67.11(4) (4) Money shall not be withdrawn from a debt service fund account and appropriated to any purpose other than the purpose for which the account was instituted until that purpose has been accomplished.

67.11(5) (5) Any balance in any debt service fund account after all of the municipal obligations for the payment of which the account was instituted have been paid and canceled, and after all investments under sub. (2) (b) and (c) have been finally disposed of or realized upon, shall be carried into the general fund of the municipal treasury unless transferred as directed by the municipality's governing body.

67.11 History History: 1971 c. 154; 1975 c. 200; 1981 c. 282 ss. 28, 45; 1983 a. 207; 1987 a. 197; 1991 a. 33.

67.11 Annotation Under the facts of the case, when a city created a sinking fund to retire school bonds, and a city school district was reorganized into a financially independent joint school district, surplus moneys in the fund were non-apportionable assets of the district. Joint School Dist. No. 1 of Chilton v. City of Chilton, 78 Wis. 2d 52, 253 N.W.2d 879 (1977).



67.12 Temporary borrowing and borrowing on promissory notes.

67.12  Temporary borrowing and borrowing on promissory notes.

67.12(1)(1)  Borrowing in anticipation of revenues.

67.12(1)(a)(a) Except for school districts and technical college districts, any municipality that becomes entitled to receive federal or state aids, taxes levied or other deferred payments may, in the same fiscal year it is entitled to receive the payments, issue municipal obligations in anticipation of receiving the payments. The municipal obligations issued under this paragraph shall not exceed 60% of the municipality's total actual and anticipated receipts in that fiscal year and shall be repaid no later than 18 months after the first day of that fiscal year.

67.12(1)(b) (b)

67.12(1)(b)1.1. Any municipality may issue municipal obligations in anticipation of receiving proceeds from clean water fund loans or grants for which the municipality has received a notice of financial assistance commitment under s. 281.58 (15), from bonds or notes the municipality has authorized or has covenanted to issue under this chapter or from grants that are committed to the municipality. Any municipal obligation issued under this subdivision may be refunded one or more times. Such obligation and any refundings thereof shall be repaid within 5 years after the original date of the original obligation.

67.12(1)(b)2. 2. Any municipality may issue municipal obligations in anticipation of receiving proceeds from brownfields revolving loan program loans or grants under the program described in s. 292.72 if the municipality has received written notification from the department of natural resources that the department intends to distribute such proceeds to the municipality. The obligation shall be repaid within 10 years after the original date of the obligation, except that the obligation may be refunded one or more times. Any refundings shall be repaid within 20 years after the original date of the original obligation.

67.12(1)(c) (c) Any municipality that issues a municipal obligation under this subsection shall adopt a resolution indicating the amount and purpose of the obligation and the anticipated revenue to secure the obligation and may pledge or assign all or portions of the revenue due and not yet paid as security for repayment of the obligations. Municipal obligations issued under this subsection shall be executed as provided in s. 67.08 (1), may be registered under s. 67.09, and do not constitute an indebtedness for the purpose of determining the municipality's constitutional debt limitation.

67.12(8) (8) Temporary borrowing by school board.

67.12(8)(a)(a) The school board of any common, union high school or unified school district may:

67.12(8)(a)1. 1. After the tax for operation and maintenance of the schools for the current school year has been voted, borrow money as needed to meet the immediate expenses of operating and maintaining the public instruction in the school district during the current school year. No such loan may extend beyond November 1 of the following school year.

67.12(8)(a)2. 2. In June prior to voting an annual tax for the operation and maintenance of the schools for the subsequent school year, and in July and August prior to voting an annual tax for the operation and maintenance of the schools for the current school year, borrow money as needed to meet the immediate expenses of operating and maintaining the public instruction in the school district from July 1 to the last working day in October. The school board may borrow money under this subdivision only upon a recorded resolution adopted by a two-thirds vote of its members. The resolution shall levy an irrepealable tax sufficient in amount to pay the principal of the loan and the interest thereon as they become due and payable. If the borrowing occurs in June, the loan shall be repaid on or before November 1 of the 2nd school year commencing after the date of the loan. If the borrowing occurs in July or August, the loan shall be repaid on or before November 1 of the school year commencing after the date of the loan.

67.12(8)(b) (b)

67.12(8)(b)1.1. The total amount borrowed under par. (a) may not exceed one-half the estimated receipts for the operation and maintenance of the school district for the school year in which the borrowing occurs, as certified by the school district clerk.

67.12(8)(b)2. 2. To evidence a loan under par. (a), the school board shall deliver to the lender its tax and revenue anticipation promissory note or notes or its school order. Each note and each order shall be executed as provided in s. 67.08 (1) and may be registered under s. 67.09. Each note or order, when paid, shall be receipted and returned to the school district treasurer.

67.12(8a) (8a) Temporary school district loan against revenues; regarded as paid debt. Whenever a school district shall have become entitled to state aids, tuition revenues, or taxes levied, the district may pledge or assign all or portions of these revenues due but not yet paid as security for the repayment of loans required for operating purposes. Short term indebtedness secured by such assignment shall be construed as a paid or satisfied debt in reporting or computing the outstanding debt of the school district.

67.12(8m) (8m) Temporary borrowing by technical college district. The technical college district board may borrow money as needed to meet the immediate expenses of operating and maintaining the schools of the district during the current fiscal year. No such loan may extend beyond November 1 of the following fiscal year. The total amount borrowed may not exceed one-half the estimated receipts for the operation and maintenance of the schools for the current fiscal year in which the borrowing occurs, as certified by the district treasurer. All such loans shall be evidenced by promissory notes which shall be executed as provided in s. 67.08 (1) and may be registered under s. 67.09. Whenever a technical college district becomes entitled to state aids, tuition revenues or taxes levied, the district may pledge or assign all or portions of these revenues due but not yet paid as security for the repayment of promissory notes issued under this subsection. Any indebtedness secured by such assignment shall be construed as a paid or satisfied debt in reporting or computing the outstanding debt of the district.

67.12(12) (12) Borrowing on promissory notes.

67.12(12)(a)(a) Any municipality may issue promissory notes as evidence of indebtedness for any public purpose, as defined in s. 67.04 (1) (b), including but not limited to paying any general and current municipal expense, and refunding any municipal obligations, including interest on them. Each note, plus interest if any, shall be repaid within 10 years after the original date of the note, except that notes issued under this section for purposes of ss. 119.498, 145.245 (12m), 281.58, 281.59, 281.60, 281.61, and 292.72, issued to raise funds to pay a portion of the capital costs of a metropolitan sewerage district, or issued by a 1st class city or a county having a population of 500,000 or more, to pay unfunded prior service liability with respect to an employee retirement system, shall be repaid within 20 years after the original date of the note.

67.12(12)(b) (b) A school board of any newly created school district or a technical college district board may, pursuant to this section, issue promissory notes to refund any indebtedness assumed by the district upon its creation.

67.12(12)(c) (c) At any time during the term of any promissory note, or thereafter, if the municipality has not paid the full amount due on a note:

67.12(12)(c)1. 1. The lender may grant an extension of time; or

67.12(12)(c)2. 2. The municipality may issue a promissory note to refund a promissory note or any part thereof or to refund a refunding promissory note. Any refunding note issued under this subdivision shall be paid within 10 years after the original date of the refunding note and within 20 years after the date of the original promissory note.

67.12(12)(cc) (cc) Any such note or notes may provide for prepayment on the terms and conditions prescribed therein.

67.12(12)(d) (d) Such notes shall be executed as provided in s. 67.08 (1), may be registered under s. 67.09 and shall include a statement specifying the provisions of the resolution authorizing the issuance or a reference to the resolution so that it can be readily located. The notes issued under this section are an indebtedness of the municipality issuing them.

67.12(12)(e) (e) Before any promissory note is issued under this subsection:

67.12(12)(e)1. 1. The governing body of the municipality shall adopt and record a resolution specifying the purposes and the maximum amount of the note issued.

67.12(12)(e)2. 2. Unless the purpose and amount of the borrowing have been approved by the electors under s. 67.05 (6a) or deemed approved by the electors under s. 67.05 (7) (d) 3., the purpose is to refund any outstanding municipal obligation, the purpose is to pay unfunded prior service liability contributions under the Wisconsin retirement system if all of the proceeds of the note will be used for that purpose, the borrowing would not be subject to a referendum as a bond issue under s. 67.05 (7) (cc), (h) or (i), or subd. 2g. or par. (f) or (h) applies, the school district clerk shall, within 10 days after a school board adopts a resolution under subd. 1. to issue a promissory note in excess of $5,000, publish notice of such adoption as a class 1 notice, under ch. 985. Alternatively, the notice may be posted as provided under s. 10.05. The notice need not set forth the full contents of the resolution, but shall state the maximum amount proposed to be borrowed, the purpose thereof, that the resolution was adopted under this subsection, and the place where, and the hours during which, the resolution may be inspected. If, within 30 days after publication or posting, a petition conforming to the requirements of s. 8.40 is filed with the school district clerk for a referendum on the resolution signed by at least 7,500 electors of the district or at least 20% of the number of district electors voting for governor at the last general election, as determined under s. 115.01 (13), whichever is the lesser, then the resolution shall not be effective unless adopted by a majority of the district electors voting at the referendum. The referendum shall be called in the manner provided under s. 67.05 (6a), except that the question which appears on the ballot shall be "Shall .... (name of district) borrow the sum of $.... for (state purpose) by issuing its general obligation promissory note (or notes) under section 67.12 (12) of the Wisconsin Statutes?".

67.12(12)(e)2g. 2g. Subdivision 2. applies only if the amount of money to be raised by the promissory note will cause the aggregate amount of outstanding indebtedness of the school district incurred without a referendum since August 9, 1989, excluding amounts specified in s. 67.05 (6a) (bm), to exceed $1,000,000 or an amount determined as follows, whichever is less:

67.12(12)(e)2g.a. a. Divide the full value of all taxable property in all school districts operating a high school, as determined under s. 121.06 (1), by the total membership, as defined in s. 121.004 (5), of all school districts.

67.12(12)(e)2g.b. b. Multiply the quotient under subd. 2g. a. by 0.015.

67.12(12)(e)2g.c. c. Multiply the product under subd. 2g. b. by the school district membership, as defined in s. 121.004 (5).

67.12(12)(e)2r. 2r. For a school district from which territory is detached to create a new school district under s. 117.105, the amounts specified and calculated under subd. 2g. shall be increased, for the construction of a building or an addition to a building only, by the amount determined as follows:

67.12(12)(e)2r.a. a. Determine the number of pupils in each grade level who attended school in the previous school year in a building that was then owned by the school district and has been allocated to another school district by the reorganization and who resided in the previous school year in territory that was not transferred to the other school district. The number shall be the average of such pupils enrolled on the 3rd Friday of September and the 2nd Friday of January.

67.12(12)(e)2r.b. b. The department of safety and professional services shall determine, for each grade level in which pupils attended school in a building described in subd. 2r. a., the average cost per square foot for, and the average number of square feet per pupil included in, 2 recently constructed school buildings that were designed to serve pupils of that grade level, as selected by that department.

67.12(12)(e)2r.c. c. For each grade level, multiply the number determined under subd. 2r. a. by the product of the 2 numbers determined under subd. 2r. b., and total the results.

67.12(12)(e)3. 3. When a school district board adopts a resolution to borrow a sum in excess of $5,000 under this section for a stated purpose and a sufficient petition for referendum is not filed within the time permitted under subd. 2., or if such petition is filed and the question is approved at referendum, then the power of the board to borrow the sum and expend the sum for the purpose stated shall be deemed approved by the school district electors upon the expiration of the time for filing the petition or accomplishment of the referendum, whichever is applicable.

67.12(12)(e)4. 4. If a school board adopts a resolution to borrow a sum not exceeding $5,000 under this section, or if a school board adopts a resolution to borrow a sum in excess of $5,000 but subd. 2. does not apply, the school board has the power to borrow and spend the sum for the purpose stated without the approval of the electors of the school district.

67.12(12)(e)5. 5. Within 10 days of the adoption by a technical college district board of a resolution under subd. 1. to issue a promissory note for a purpose under s. 38.16 (2), the secretary of the district board shall publish a notice of such adoption as a class 1 notice, under ch. 985. The notice need not set forth the full contents of the resolution, but shall state the amount proposed to be borrowed, the method of borrowing, the purpose thereof, that the resolution was adopted under this subsection and the place where and the hours during which the resolution is available for public inspection. If the amount proposed to be borrowed is for building remodeling or improvement and does not exceed $1,500,000 or is for movable equipment, the district board need not submit the resolution to the electors for approval unless, within 30 days after the publication or posting, a petition conforming to the requirements of s. 8.40 is filed with the secretary of the district board requesting a referendum at a special election to be called for that purpose. Such petition shall be signed by electors from each county lying wholly or partially within the district. The number of electors from each county shall equal at least 1.5% of the population of the county as determined under s. 16.96 (2) (c). If a county lies in more than one district, the technical college system board shall apportion the county's population as determined under s. 16.96 (2) (c) to the districts involved and the petition shall be signed by electors equal to the appropriate percentage of the apportioned population. In lieu of a special election, the district board may specify that the referendum shall be held at the next succeeding spring primary or election or partisan primary or general election. Any resolution to borrow amounts of money in excess of $1,500,000 for building remodeling or improvement shall be submitted to the electors of the district for approval. If a referendum is held or required under this subdivision, no promissory note may be issued until the issuance is approved by a majority of the district electors voting at such referendum. The referendum shall be noticed, called and conducted under s. 67.05 (6a) insofar as applicable, except that the notice of special election and ballot need not embody a copy of the resolution and the question which shall appear on the ballot shall be "Shall .... (name of district) be authorized to borrow the sum of $.... for (state purpose) by issuing its general obligation promissory note (or notes) under section 67.12 (12) of the Wisconsin Statutes?"

67.12(12)(e)6. 6. A copy of any resolution of the district board under subd. 5. which requires a referendum shall be promptly transmitted by the secretary of the district board to the county clerk or board of election commissioners of each county any part of which is contained within the district. A copy of the resolution shall be filed as provided in s. 8.37. Costs of the referendum shall be borne as provided in ss. 5.68 and 7.03.

67.12(12)(e)7. 7. Notes issued by technical college districts under the authority of this subsection prior to July 1, 1977 and without approval thereof by the electors of such districts are not invalid because of the absence of such approval. Such notes are valid and binding obligations of such district if in all other respects issued in accordance with the law pertaining thereto.

67.12(12)(ee) (ee) The governing body of any municipality proceeding to issue a promissory note under this subsection shall, before issuing the note, levy a direct, annual tax sufficient in amount to pay and for the express purpose of paying the interest on the note as it falls due and to pay and discharge the principal thereof at maturity. The municipality may not repeal such levy or in any way obstruct the collection of the tax until all such payments have been made or provided for. Any such tax shall be carried into the tax roll each year and collected as other taxes are collected until all payments on the note have been provided for, except that the amount of tax carried into the tax roll may be reduced in any year by the amount of any surplus in the debt service fund account under s. 67.11. The municipality may make an appropriation to provide funds for payments coming due on any note, whether or not the note has been authorized, prior to the first collection of the taxes levied for those payments. The amount of the appropriation shall be based on estimates of the amount of notes to be sold and the rate of interest the notes will bear. The municipality may not use the appropriation for any purpose other than that for which appropriated and shall transfer any surplus in the appropriation to the general fund of the municipality. Notwithstanding par. (e) 1., the municipality is not required to levy a tax equal to the amount of that appropriation.

67.12(12)(f) (f) Paragraph (e) 2. does not apply to borrowing by a school district from the state trust funds under subch. II of ch. 24 if the trust fund loan is for a distance education project and the loan has been approved by the board of control of the cooperative educational service agency in which the school district participates.

67.12(12)(g) (g) A common school district, union high school district or unified school district may, upon compliance with the requirements of this section, issue its note or notes in order to provide funds allocated under the contract to the school district as a participant in a contract under s. 120.25.

67.12(12)(h) (h) Paragraph (e) 2. does not apply to borrowing by the school board of a school district created by a reorganization under s. 117.105, or by the school board from which territory is detached to create a school district under s. 117.105, for the purpose of financing any assets or liabilities apportioned to the school district or assets apportioned to another school district under s. 117.105 (1m) or (2m).

67.12(12)(k) (k) Paragraph (e) 5. does not apply to borrowing by a technical college district board to purchase or construct a facility to be used as an applied technology center if s. 38.15 (3) (c) applies.

67.12 History History: 1971 c. 49, 144; 1971 c. 152 s. 38; 1971 c. 164, 215; 1973 c. 172, 250; 1975 c. 311; 1977 c. 29; 1977 c. 272 s. 98; 1977 c. 418; 1979 c. 34; 1979 c. 110 s. 60 (13); 1979 c. 221, 297; 1981 c. 20, 254; 1981 c. 282 ss. 29, 45; 1981 c. 314; 1983 a. 24, 27, 192, 207, 368, 538; 1985 a. 101, 225; 1987 a. 197, 391, 399, 403; 1989 a. 31, 56, 192, 336, 366; 1991 a. 32, 49; 1993 a. 399; 1995 a. 27, 227, 232, 358; 1997 a. 35, 286; 1999 a. 9; 1999 a. 150 s. 672; 1999 a. 182; 2001 a. 16; 2003 a. 43; 2007 a. 115, 188; 2009 a. 28, 180; 2011 a. 32, 75.

67.12 Annotation Sub. (12) (e) 5. and 6. permit a vocational, technical and adult education (technical college) district board to initiate a referendum on borrowing by issuing promissory notes, the result of which will be binding on the board. 63 Atty. Gen. 551.



67.15 Variable rate obligations.

67.15  Variable rate obligations.

67.15(1) (1) In this section:

67.15(1)(a) (a) "Credit facility" means a standby or direct payment letter of credit, an insurance policy or other commitment to pay the principal of, or interest on, a municipal obligation.

67.15(1)(b) (b) "Liquidity facility" means a standby or direct payment letter of credit or other commitment to purchase, or provide funds for the purchase of, a municipal obligation presented for purchase under a put option.

67.15(1)(c) (c) "Put option" means the right of the holder or owner of a municipal obligation to present that municipal obligation to the municipality which issued it, its designee or a 3rd party for purchase by that municipality, designee or 3rd party.

67.15(1)(d) (d) "Tendered obligation" means a municipal obligation which is presented for purchase when a put option is exercised.

67.15(1)(e) (e) "Variable interest rate" or "variable rate" means a rate of interest greater than zero which is subject to change from time to time under sub. (2).

67.15(1)(f) (f) "Variable rate obligation" means a municipal obligation which bears interest at a variable rate.

67.15(2) (2) Any municipal obligation issued under this chapter or ch. 66 may have a variable interest rate. If a municipality issues a municipal obligation with a variable interest rate, the governing body of the municipality shall adopt and record a resolution providing the following:

67.15(2)(a) (a) A procedure, method, formula or index by which the interest rate may change from time to time.

67.15(2)(b) (b) A stated maximum interest rate for the municipal obligation or for each maturity of the municipal obligation.

67.15(3) (3) A resolution under sub. (2) may provide for changing the interval at which the interest rate may change and for converting the variable rate to a fixed rate.

67.15(4) (4) In a resolution under sub. (2), a municipality may grant or provide for a put option for the holders or owners of any municipal obligation issued under the resolution and may provide in the resolution for the price at which tendered obligations will be purchased. A put option may provide for exercise at one or more designated times or upon a specified period of notice by holders and owners.

67.15(5) (5) A municipality may contract with a bank, trust company, investment banker or other financial institution, determined by the governing body of the municipality to be qualified, to act as the agent of the municipality in changing the interest rate of variable rate obligations under the procedure, method, formula or index established under sub. (2) (a), in changing the interval at which such interest rate may change and in purchasing and remarketing tendered obligations. A contract under this subsection may be on an exclusive basis, may be negotiated and may provide for payment of a fee to the agent based on a fixed annual amount, a percentage of the outstanding principal amount of the obligations, a percentage of the principal amount of obligations remarketed or any other criteria approved by the governing body of the municipality which is making the contract.

67.15(6) (6) A municipality may contract for the provision of a credit facility or a liquidity facility, or both. A contract under this subsection may be negotiated. A municipality may enter into a separate contract with any party furnishing such credit facility or liquidity facility to provide for repayment by the municipality of amounts paid by that party under the credit facility or liquidity facility, with interest on such amounts at a rate provided in the contract. A municipality's obligation to reimburse a credit facility or liquidity facility for amounts advanced under a contract under this subsection may not be deemed additional debt of the municipality.

67.15(7) (7) Any variable rate obligation, including a bond issued under s. 67.04, which contains any put option allowing any holder or owner of the variable rate obligation to present the variable rate obligation for purchase within one year from the date of the variable rate obligation, may be sold at a public or private sale.

67.15(8) (8) The purchase of a tendered obligation by or on behalf of the municipality may not be deemed to be a redemption thereof, and the remarketing of a tendered obligation may not be deemed to be an issuance of that obligation.

67.15(9) (9) Any tax levied under s. 67.05 (10) or 67.12 (12) (e) 1. to pay the principal and interest on a variable rate obligation may be in an amount sufficient to pay the maximum amount of principal and interest which may be payable under the terms of the obligation or the terms of any contract under sub. (6). If, after payment of interest in any year, there is any amount remaining in the debt service account for the obligation which was collected for the purpose of paying interest on the obligation in that year, the amount of tax carried on to the tax roll for the next year may be reduced by that remaining amount.

67.15 History History: 1987 a. 310.



67.16 General obligation-local improvement bonds.

67.16  General obligation-local improvement bonds.

67.16(1)(1) In this section:

67.16(1)(a) (a) "Debt service fund" means the fund, however derived, set aside for the payment of principal and interest on bonds issued under this section.

67.16(1)(b) (b) "Governing body" means the body or board vested by statute with the power to levy special assessments for public improvement.

67.16(1)(c) (c) "Local governmental unit" means a county, city, village, town, farm drainage board, sanitary district, utility district, public inland lake protection and rehabilitation district or any other public board, commission or district, except a 1st class city, authorized by law to levy special assessments for public improvements against the property benefited by the special improvements.

67.16(1)(d) (d) "Public improvement" means the result of the performance of work or the furnishing of materials or both, for which special assessments are authorized to be levied against the property benefited by the special assessment.

67.16(2) (2)

67.16(2)(a)(a) For the purpose of anticipating the collection of special assessments payable in installments under s. 66.0715 (3), the governing body of a local governmental unit, after the installments have been determined, may issue general obligation-local improvement bonds under this section.

67.16(2)(b) (b) The issue of general obligation-local improvement bonds shall be in an amount not exceeding the aggregate unpaid special assessments levied for the public improvement that the issue is to finance. A single issue of the bonds may be used to finance one or more different local improvements for which special assessments are authorized to be made in the same year. Sections 67.035, 67.06, 67.07, 67.08 and 67.11, where not contrary to the provisions of this section, apply to the bonds. The bonds shall mature in the same number of installments as the underlying special assessments, but the date of maturity of each installment of the bonds shall be fixed in October, November or December. The first maturity of the bonds may be in the 2nd year following the date of levy of the first installment of the underlying special assessment. At the time that the bonds are authorized, the governing body of the local governmental unit shall levy a tax upon all the taxable property of the local governmental unit sufficient to provide for the payment of the principal and interest of the bonds at maturity. The tax levy is irrepealable. All collections of installments of the special assessments levied to pay for the public improvement, either before or after delinquency, shall be placed by the treasurer of the local governmental unit in a special debt service fund, designated and identified for the issue of the bonds, and shall be used only for the payment of the bonds and interest of the issue. The annual installment of the irrepealable tax levied for the purpose of payment of the bonds and interest on the bonds shall be diminished by the amount on hand in the debt service fund on November 1 of each tax levy year after deducting any unpaid interest and principal due in that year, and the amount on hand in the fund shall be applied to the payment of the next succeeding installment of principal and interest named on the bonds. Any deficiency in the debt service fund for the payment of the bonds and interest at maturity shall be paid out of the general fund of the local governmental unit and the general fund shall be reimbursed from the collection of that part of the irrepealable tax that is actually levied. Any surplus in the debt service fund after all bonds and interest are fully paid shall be paid into the general fund.

67.16(2)(c) (c) If any installment of the special assessment that is entered in the tax roll is not paid to the treasurer of the local governmental unit with the other taxes, it shall be returned to the county treasurer as delinquent in trust for collection.

67.16(3) (3) After the expiration of 90 days from the date of a general obligation-local improvement bond, the bond is conclusive evidence of the legality of all proceedings up to and including the issue of the bond and prima facie evidence of the proper construction of the improvement.

67.16 History History: 1999 a. 150 ss. 518, 623; 2001 a. 30; 2005 a. 253.



67.17 Diversion of funds, liability of officers for.

67.17  Diversion of funds, liability of officers for. Every public officer, and the sureties on the officer's official bond, and every other person participating directly or indirectly in any impairment of a borrowed money fund or of a debt service fund of any municipality, shall be liable in an action brought by such municipality or by one or more of its taxpayers, or by any party owning a warrant, note, order, or other obligation payable in whole or in part out of such fund, to restore to such fund all such diversions therefrom.

67.17 History History: 1983 a. 207 s. 93 (8); 1991 a. 316.



67.22 Issuance stayed by protest.

67.22  Issuance stayed by protest. No bonds, other than refunding bonds, may be issued in any cases where, within 30 days after the adoption of the initial resolution under s. 67.05 (1), a petition is filed with the clerk of the municipality contemplating the issuance of bonds, signed by a majority of the municipality's electors as defined in s. 6.02 (1) requesting in the petition that issue not be made.

67.22 History History: 1983 a. 207; 1987 a. 197.



67.24 Validation of obligations of incorporated municipality.

67.24  Validation of obligations of incorporated municipality.

67.24(1)(1) Any municipality, however incorporated, exercising functions of government after such incorporation may borrow money, within constitutional limitations, for the purpose of financing any building, improvement, work or other public undertaking for the furnishing, constructing, erecting, installing, or operating any public service, including sewers, water systems for fire protection and for public and industrial use, sewage disposal systems and plants, storm water relief sewers, channels and ditches, public highways and extensions thereof, or such other public necessities which its governing body may deem necessary for the protection of public health and safety and to prevent pollution of streams and water courses, notwithstanding that such incorporated municipality may be involved in or threatened with a civil action testing or questioning the incorporation of such municipality or the validity of any part of such incorporation and all proceedings of the governing body of such municipality authorizing the issuance of bonds, notes and other evidences of debts and all resolutions or ordinances adopted for such purposes and the execution and delivery of such evidences of indebtedness are hereby validated and shall be legal and enforceable obligations of such municipality with like force and effect as the obligations of regularly incorporated municipal corporations; and the determination by any court that such municipality is irregularly incorporated shall not affect the rights of creditors against the territory and assets of such purported incorporated municipality; the legislative intention being that there shall be no lapse of government or power of government to act for the general welfare, public interest and commercial betterment of such incorporated area during the pendency of any civil or threatened civil action. All taxes levied or to be levied in accordance with the provision made by such purported municipality for the collection of a direct annual tax sufficient to pay the interest on such bonds, notes or other evidence of debts and to pay and discharge the principal thereof, shall be valid and be levied and enforced against the territory of such purported municipality by the local governmental unit or units of which the territory may be a part.

67.24 History History: 1979 c. 110 s. 60 (5).



67.25 Redevelopment bonds.

67.25  Redevelopment bonds. Any proceedings by a city prior to October 4, 1959 for the issuance of general obligation bonds as authorized by s. 66.1333 (13) in effect at the time of such proceedings, to provide financial assistance to blight elimination, slum clearance, redevelopment and urban renewal programs and projects being carried out under s. 66.1331, 66.1333 or 66.1337 may be continued under this chapter and, notwithstanding lack of power in the city to issue bonds under this chapter at the time of the adoption of an initial resolution or referendum of the electors approving such bonds, such proceedings are hereby validated, ratified, approved and confirmed, and any bonds authorized prior to or after October 4, 1959 as a result of the proceedings are and shall be binding, valid and enforceable obligations of the city, and the city may levy taxes without limitation for the payment thereof as provided in s. 67.035.

67.25 History History: 1979 c. 89; 1999 a. 150 s. 672.



67.26 Judgments on municipal orders.

67.26  Judgments on municipal orders. No judgment shall be rendered in any action brought upon any county, town, city, village or school order, unless the order upon which said action is based is produced in evidence and filed with the court or with the clerk thereof, and the clerk notes upon each order the date of such filing. Any order so filed shall not be removed from the files without an order of the court or presiding judge. Any judgment rendered in violation of this section shall be absolutely void.

67.26 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761 (1975); Stats. 1975 s. 67.26.






68. Municipal administrative procedure.

68.001 Legislative purpose.

68.001  Legislative purpose. The purpose of this chapter is to afford a constitutionally sufficient, fair and orderly administrative procedure and review in connection with determinations by municipal authorities which involve constitutionally protected rights of specific persons which are entitled to due process protection under the 14th amendment to the U.S. constitution.

68.001 History History: 1975 c. 295.

68.001 Annotation Investigatory and adjudicatory functions in administrative proceedings are discussed. DeLuca v. Common Council, 72 Wis. 2d 672, 242 N.W.2d 689 (1976).



68.01 Review of administrative determinations.

68.01  Review of administrative determinations. Any person having a substantial interest which is adversely affected by an administrative determination of a governing body, board, commission, committee, agency, officer or employee of a municipality or agent acting on behalf of a municipality as set forth in s. 68.02, may have such determination reviewed as provided in this chapter. The remedies under this chapter shall not be exclusive. No department, board, commission, agency, officer or employee of a municipality who is aggrieved may initiate review under this chapter of a determination of any other department, board, commission, agency, officer or employee of the same municipality, but may respond or intervene in a review proceeding under this chapter initiated by another.

68.01 History History: 1975 c. 295.



68.02 Determinations reviewable.

68.02  Determinations reviewable. The following determinations are reviewable under this chapter:

68.02(1) (1) The grant or denial in whole or in part after application of an initial permit, license, right, privilege, or authority, except an alcohol beverage license.

68.02(2) (2) The suspension, revocation or nonrenewal of an existing permit, license, right, privilege, or authority, except as provided in s. 68.03 (5).

68.02(3) (3) The denial of a grant of money or other thing of substantial value under a statute or ordinance prescribing conditions of eligibility for such grant.

68.02(4) (4) The imposition of a penalty or sanction upon any person except a municipal employee or officer, other than by a court.

68.02 History History: 1975 c. 295; 1981 c. 79.



68.03 Determinations not subject to review.

68.03  Determinations not subject to review. Except as provided in s. 68.02, the following determinations are not reviewable under this chapter:

68.03(1) (1) A legislative enactment. A legislative enactment is an ordinance, resolution or adopted motion of the governing body of a municipality.

68.03(2) (2) Any action subject to administrative or judicial review procedures under other statutes.

68.03(3) (3) The denial of a tort or contract claim for money, required to be filed with the municipality pursuant to statutory procedures for the filing of such claims.

68.03(4) (4) The suspension, removal or disciplining or nonrenewal of a contract of a municipal employee or officer.

68.03(5) (5) The grant, denial, suspension or revocation of an alcohol beverage license under s. 125.12 (1).

68.03(6) (6) Judgments and orders of a court.

68.03(7) (7) Determinations made during municipal labor negotiations.

68.03(8) (8) Any action which is subject to administrative review procedures under an ordinance providing such procedures as defined in s. 68.16.

68.03(9) (9) Notwithstanding any other provision of this chapter, any action or determination of a municipal authority which does not involve the constitutionally protected right of a specific person or persons to due process in connection with the action or determination.

68.03 History History: 1975 c. 295; 1981 c. 79.



68.04 Municipalities included.

68.04  Municipalities included. "Municipality", as used in this chapter, includes any county, city, village, town, technical college district, special purpose district or board or commission thereof, and any public or quasi-public corporation or board or commission created pursuant to statute, ordinance or resolution, but does not include the state, a state agency, a corporation chartered by the state or a school district as defined in s. 115.01 (3).

68.04 History History: 1975 c. 295; 1993 a. 399.



68.05 Municipal authority defined.

68.05  Municipal authority defined. "Municipal authority" includes every municipality and governing body, board, commission, committee, agency, officer, employee, or agent thereof making a determination under s. 68.01, and every person, committee or agency of a municipality appointed to make an independent review under s. 68.09 (2).

68.05 History History: 1975 c. 295.



68.06 Persons aggrieved.

68.06  Persons aggrieved. A person aggrieved includes any individual, partnership, limited liability company, corporation, association, public or private organization, officer, department, board, commission or agency of the municipality, whose rights, duties or privileges are adversely affected by a determination of a municipal authority.

68.06 History History: 1975 c. 295; 1993 a. 112.



68.07 Reducing determination to writing.

68.07  Reducing determination to writing. If a determination subject to this chapter is made orally or, if in writing, does not state the reasons therefor, the municipal authority making such determination shall, upon written request of any person aggrieved by such determination made within 10 days of notice of such determination, reduce the determination and the reasons therefor to writing and mail or deliver such determination and reasons to the person making the request. The determination shall be dated, and shall advise such person of the right to have such determination reviewed, the time within which such review may be obtained, and the office or person to whom a request for review shall be addressed.

68.07 History History: 1975 c. 295, 421.



68.08 Request for review of determination.

68.08  Request for review of determination. Any person aggrieved may have a written or oral determination reviewed by written request mailed or delivered to the municipal authority which made such determination within 30 days of notice to such person of such determination. The request for review shall state the ground or grounds upon which the person aggrieved contends that the decision should be modified or reversed. A request for review shall be made to the officer, employee, agent, agency, committee, board, commission or body who made the determination but failure to make such request to the proper party shall not preclude the person aggrieved from review unless such failure has caused prejudice to the municipal authority.

68.08 History History: 1975 c. 295.



68.09 Review of determination.

68.09  Review of determination.

68.09(1) (1)  Initial determination. If a request for review is made under s. 68.08, the determination to be reviewed shall be termed an initial determination.

68.09(2) (2) Who shall make review. A review under this section may be made by the officer, employee, agent, agency, committee, board, commission or body who made the initial determination. However, an independent review of such initial determination by another person, committee or agency of the municipality may be provided by the municipality.

68.09(3) (3) When to make review. The municipal authority shall review the initial determination within 15 days of receipt of a request for review. The time for review may be extended by agreement with the person aggrieved.

68.09(4) (4) Right to present evidence and argument. The person aggrieved may file with the request for review or within the time agreed with the municipal authority written evidence and argument in support of the person's position with respect to the initial determination.

68.09(5) (5) Decision on review. The municipal authority may affirm, reverse or modify the initial determination and shall mail or deliver to the person aggrieved a copy of the municipal authority's decision on review, which shall state the reasons for such decision. The decision shall advise the person aggrieved of the right to appeal the decision, the time within which appeal shall be taken and the office or person with whom notice of appeal shall be filed.

68.09 History History: 1975 c. 295, 421.



68.10 Administrative appeal.

68.10  Administrative appeal.

68.10(1) (1)  From initial determination or decision on review.

68.10(1)(a)(a) If the person aggrieved did not have a hearing substantially in compliance with s. 68.11 when the initial determination was made, the person may appeal under this section from the decision on review and shall follow the procedures set forth in ss. 68.08 and 68.09.

68.10(1)(b) (b) If the person aggrieved had a hearing substantially in compliance with s. 68.11 when the initial determination was made, the person may elect to follow the procedures provided in ss. 68.08 and 68.09, but is not entitled to appeal under this section unless granted by the municipal authority. The person may, however, seek review under s. 68.13.

68.10(2) (2) Time within which appeal may be taken under this section. Appeal from a decision on review under s. 68.09 shall be taken within 30 days of notice of such decision.

68.10(3) (3) How appeal may be taken. An appeal under this section may be taken by filing with or mailing to the office or person designated in the municipal authority's decision on review, written notice of appeal.

68.10 History History: 1975 c. 295, 421.



68.11 Hearing on administrative appeal.

68.11  Hearing on administrative appeal.

68.11(1) (1)  Time of hearing. The municipality shall provide the appellant a hearing on an appeal under s. 68.10 within 15 days of receipt of the notice of appeal filed or mailed under s. 68.10 and shall serve the appellant with notice of such hearing by mail or personal service at least 10 days before such hearing.

68.11(2) (2) Conduct of hearing. At the hearing, the appellant and the municipal authority may be represented by an attorney and may present evidence and call and examine witnesses and cross-examine witnesses of the other party. Such witnesses shall be sworn by the person conducting the hearing. The municipality shall provide an impartial decision maker, who may be an officer, committee, board, commission or the governing body who did not participate in making or reviewing the initial determination, who shall make the decision on administrative appeal. The decision maker may issue subpoenas. An appellant's attorney of record may issue a subpoena to compel the attendance of a witness or the production of evidence. A subpoena issued by an attorney must be in substantially the same form as provided in s. 805.07 (4) and must be served in the manner provided in s. 805.07 (5). The attorney shall, at the time of issuance, send a copy of the subpoena to the decision maker. The hearing may, however, be conducted by an impartial person, committee, board or commission designated to conduct the hearing and report to the decision maker.

68.11(3) (3) Record of hearing. The person conducting the hearing or a person employed for that purpose shall take notes of the testimony and shall mark and preserve all exhibits. The person conducting the hearing may, and upon request of the appellant shall, cause the proceedings to be taken by a stenographer or by a recording device, the expense thereof to be paid by the municipality.

68.11 History History: 1975 c. 295; 1989 a. 139.

68.11 Annotation The review of a city council decision by an administrative review appeals board that included the mayor did not violate the requirement of an impartial decision maker when the mayor did not participate in making or reviewing the resolution. City News & Novelty, Inc. v. City of Waukesha, 231 Wis. 2d 93, 604 N.W.2d 870 (Ct. App. 1999), 97-1504.



68.12 Final determination.

68.12  Final determination.

68.12(1)(1) Within 20 days of completion of the hearing conducted under s. 68.11 and the filing of briefs, if any, the decision maker shall mail or deliver to the appellant its written determination stating the reasons therefor. Such determination shall be a final determination.

68.12(2) (2) A determination following a hearing substantially meeting the requirements of s. 68.11 or a decision on review under s. 68.09 following such hearing shall also be a final determination.

68.12 History History: 1975 c. 295.



68.13 Judicial review.

68.13  Judicial review.

68.13(1)(1) Any party to a proceeding resulting in a final determination may seek review thereof by certiorari within 30 days of receipt of the final determination. The court may affirm or reverse the final determination, or remand to the decision maker for further proceedings consistent with the court's decision.

68.13(2) (2) If review is sought of a final determination, the record of the proceedings shall be transcribed at the expense of the person seeking review. A transcript shall be supplied to anyone requesting the same at the requester's expense. If the person seeking review establishes impecuniousness to the satisfaction of the reviewing court, the court may order the proceedings transcribed at the expense of the municipality and the person seeking review shall be furnished a free copy of the transcript. By stipulation, the court may order a synopsis of the proceedings in lieu of a transcript. The court may otherwise limit the requirement for a transcript.

68.13 History History: 1975 c. 295, 421; 1981 c. 289.

68.13 Annotation A litigant cannot bring a claim for money damages grounded upon 42 U.S.C. s. 1983 in a certiorari proceeding under ch. 68. Failure to join an s. 1983 claim with a ch. 68 certiorari action does not preclude the claimant from bringing an s. 1983 claim. Hanlon v. Town of Milton, 2000 WI 61, 235 Wis. 2d 597, 612 N.W.2d 44, 99-1980.

68.13 Annotation The requirement of procedural due process is met if the state provides adequate post-deprivation remedies. Certiorari under this section is an adequate remedy. Failure to pursue certiorari under this section barred a claim that procedural due process was denied. Thorp v. Town of Lebanon. 2000 WI 60, 235 Wis. 2d 610, 612 N.W.2d 59, 98-2358.

68.13 Annotation This section unambiguously provides authority for the remand of an agency final order for further proceedings necessary to insure the legislative purpose set forth in s. 68.001. The circuit court had authority to remand a s. 68.12 final determination based upon a reconsideration motion that presented newly discovered recantation evidence. M.H. v. Winnebago County Department of Health & Human Services, 2006 WI App 66, 292 Wis. 2d 417, 714 N.W.2d 241, 05-0871.

68.13 Annotation A court should not defer to a municipality's interpretation of a statewide standard. Doing so would give one locality disproportionate authority to influence state standards established by the legislature. If the language of the municipality's ordinance appears to be unique and does not parrot a state statute but rather the language was drafted by the municipality in an effort to address a local concern, applying a presumption of correctness, the court will defer to the municipality's interpretation if it is reasonable. Ottman v. Town of Primrose, 2011 WI 18, 332 Wis. 2d 3, 796 N.W.2d 411, 08-3182.

68.13 Annotation A municipality's interpretation of its own ordinance is unreasonable if it is contrary to law, if it is clearly contrary to the intent, history, or purpose of the ordinance, or if it is without a rational basis. An interpretation that directly contravenes the words of the ordinance is also unreasonable. Ottman v. Town of Primrose, 2011 WI 18, 332 Wis. 2d 3, 796 N.W.2d 411, 08-3182.

68.13 Annotation A certiorari court cannot order a board to perform a certain act. Thus, a court on certiorari review was without statutory authority to provide the equitable relief requested in this case. Certiorari exists to test the validity of decisions by administrative or quasi-judicial bodies. The scope of certiorari extends to questions of jurisdiction, power and authority of the inferior tribunal to do the action complained of, as well as questions relating to the irregularity of the proceedings. Guerrero v. City of Kenosha Housing Authority, 2011 WI App 138, 337 Wis. 2d 484, 805 N.W.2d 127, 10-2305.



68.14 Legislative review.

68.14  Legislative review.

68.14(1)(1) The seeking of a review pursuant to s. 68.10 or 68.13 does not preclude a person aggrieved from seeking relief from the governing body of the municipality or any of its boards, commissions, committees, or agencies which may have jurisdiction.

68.14(2) (2) If in the course of legislative review under this section, a determination is modified, such modification and any evidence adduced before the governing body, board, commission, committee or agency shall be made part of the record on review under s. 68.13.

68.14(3) (3) The governing body, board, commission, committee or agency conducting a legislative review under this section need not conduct the type of hearing required under s. 68.11.

68.14 History History: 1975 c. 295.



68.15 Availability of methods of resolving disputes.

68.15  Availability of methods of resolving disputes. This chapter does not preclude any municipality and person aggrieved from employing arbitration, mediation or other methods of resolving disputes, and does not supersede contractual provisions for that purpose.

68.15 History History: 1975 c. 295.



68.16 Election not to be governed by this chapter.

68.16  Election not to be governed by this chapter. The governing body of any municipality may elect not to be governed by this chapter in whole or in part by an ordinance or resolution which provides procedures for administrative review of municipal determinations.

68.16 History History: 1975 c. 295.

68.16 Annotation In order for a municipality to elect not to be governed by a particular section of ch. 68, the municipality must enact an ordinance that shows that it chooses to opt out of the particular section. Tee & Bee, Inc. v. City of West Allis, 214 Wis. 2d 194, 571 N.W.2d 438 (Ct. App. 1997), 96-2143.






69. Collection of statistics.

69.01 Definitions.

69.01  Definitions. In this subchapter:

69.01(1r) (1r) "Certificate of termination of domestic partnership" means a certificate issued by a county clerk under s. 770.12 (3).

69.01(2) (2) "Certifier of the cause of death" means a physician, coroner or medical examiner acting under s. 69.18 (2).

69.01(3) (3) "City registrar" means the local health officer of a local health department with jurisdiction for a city that is a registration district.

69.01(5) (5) "Court report" means an abstract of a court action involving a vital record completed and certified by the clerk of court on a form supplied by the state registrar.

69.01(6g) (6g) "Date of death" means the date that a person is pronounced dead by a physician, coroner, deputy coroner, medical examiner, deputy medical examiner, or hospice nurse.

69.01(6r) (6r) "Declaration of domestic partnership" means a declaration issued by a county clerk under s. 770.07 (2).

69.01(7) (7) "Department" means the department of health services.

69.01(8) (8) "Direction of the state registrar" means the determination in individual cases that statutes are being observed, the issuance of administrative rules, the imposition of statutory penalties and the maintenance of communications within the system of vital statistics.

69.01(10) (10) "File" means the acceptance by the local registrar and the initial incorporation of vital records provided under this subchapter into the system of vital statistics.

69.01(11) (11) "Filing party" means any person who submits a vital record to a local registrar for filing in the system of vital statistics.

69.01(12) (12) "Final disposition" means the disposition of a corpse or stillbirth by burial, interment, entombment, cremation, delivery to a university or school under s. 157.02 (3) or delivery to a medical or dental school anatomy department under s. 157.06. "Final disposition" does not include disposition of the ashes produced by cremation of a corpse or stillbirth.

69.01(12g) (12g) "Hospice" has the meaning given in s. 50.90 (1).

69.01(12m) (12m) "Hospice nurse" means a registered nurse, as defined in s. 146.40 (1) (f), who is employed by or under contract to a hospice.

69.01(13) (13) "Hospital" has the meaning given under s. 50.33 (2).

69.01(13m) (13m) "Induced abortion" means the termination of a uterine pregnancy by a physician of a woman known by the physician to be pregnant, for a purpose other than to produce a live birth or to remove a dead fetus.

69.01(14) (14) "Local health department" has the meaning given in s. 250.01 (4).

69.01(15) (15) "Local registrar" means:

69.01(15)(a) (a) The register of deeds responsible for filing vital records in the county except as provided under par. (b).

69.01(15)(b) (b) The city registrar responsible for filing certificates of births or certificates of births and deaths in his or her city.

69.01(15r) (15r) "Marriage certificate" has the meaning given in s. 765.002 (3).

69.01(16) (16) "Marriage document" has the meaning given under s. 765.002 (4).

69.01(16m) (16m) "Medical certification" means those portions of a death certificate that provide the cause of death, the manner of death, injury-related data, and any other medically-related data that is collected as prescribed by the state registrar under s. 69.18 (1m) (c) 2.

69.01(17) (17) "Person with a direct and tangible interest" means a person who satisfies the requirements under s. 69.20 (1).

69.01(18) (18) "Place of death" means the place where a pronouncement of a human death occurs or, if a death occurs in a conveyance or a corpse is found in interstate waters and removed in this state, the place where the corpse is removed.

69.01(19) (19) "Registrant" means the subject of a certificate or declaration which a local registrar has accepted for filing in the system of vital statistics.

69.01(20) (20) "Registration" means final processing of vital records after filing and review for completeness and correctness by the local and state registrar.

69.01(21) (21) "Registration district" means a county, except that a city approved under s. 69.04 is a registration district for filing certificates of births or certificates of births and deaths occurring in the city.

69.01(22) (22) "Research" means a systematic study through scientific inquiry for the purpose of expanding a field of knowledge, including environmental or epidemiological research or special studies, that is conducted by persons who meet criteria for access that are specified in rules promulgated under s. 69.20 (4).

69.01(24) (24) "State registrar" means the state registrar of vital statistics appointed by the department under s. 69.02 (1) (b).

69.01(25) (25) "System of vital statistics" means:

69.01(25)(a) (a) The filing, registration, collection, preservation, amendment and certification of vital records under this subchapter.

69.01(25)(b) (b) The collection of records, other than vital records, required under this subchapter.

69.01(25)(c) (c) Activities related to the activities under pars. (a) and (b), including the tabulation, analysis and publication of vital statistics.

69.01(26) (26) "Vital records" means any of the following:

69.01(26)(a) (a) Certificates of birth, death, divorce or annulment, and termination of domestic partnership, marriage documents, and declarations of domestic partnership.

69.01(26)(b) (b) Worksheets that use forms that are approved by the state registrar and are related to documents under par. (a).

69.01(26)(c) (c) Data related to documents under par. (a) or worksheets under par. (b).

69.01(27) (27) "Vital statistics" means the data derived from certificates of birth, death, divorce or annulment, and termination of domestic partnership, marriage documents, declarations of domestic partnership, fetal death reports or related reports.

69.01 History History: 1985 a. 315; 1985 a. 332 s. 253; 1991 a. 39; 1993 a. 27; 1995 a. 27 s. 9126 (19); 2001 a. 16; 2003 a. 273; 2005 a. 69; 2007 a. 20 s. 9121 (6) (a); 2009 a. 28, 276.



69.02 Department powers and duties.

69.02  Department powers and duties.

69.02(1) (1) The department shall:

69.02(1)(a) (a) Establish a unit called the office of vital statistics.

69.02(1)(b) (b) Appoint a state registrar.

69.02(1)(c) (c) Prescribe the form of an affidavit of death for releasing burial agreement trust funds to a beneficiary under s. 445.125 (1) (b) 4. b. or establishing proof of death for payment of benefits of a life insurance policy sold under s. 632.415 (2).

69.02(2) (2)

69.02(2)(a)(a) The department may promulgate administrative rules to administer this subchapter.

69.02(2)(b) (b) The department shall promulgate administrative rules which establish procedures regarding the contents of and acceptance and registration of tribally related vital records submitted to the state registrar by tribal courts and procedures for responding to court orders issued by tribal courts regarding tribally related vital records, as required under s. 69.035.

69.02 History History: 1985 a. 315; 1989 a. 194; 2003 a. 167.



69.03 Powers and duties of state registrar.

69.03  Powers and duties of state registrar. The state registrar shall:

69.03(1) (1) Administer and enforce this subchapter.

69.03(2) (2) Direct the system of vital statistics.

69.03(3) (3) Supervise the office of vital statistics.

69.03(4) (4) Act as custodian of all records in the office of vital statistics and preserve, index and certify the records by photographic, electronic or other means, as determined by the state registrar.

69.03(5) (5) Under this subchapter, accept for registration, assign a date of acceptance, and index and preserve original certificates of birth and death, original marriage documents, original divorce reports, original declarations of domestic partnership, and original certificates of termination of domestic partnership. Indexes prepared for public use under s. 69.20 (3) (e) shall consist of the registrant's full name, date of the event, county of occurrence, county of residence, and, at the discretion of the state registrar, state file number. Notwithstanding s. 69.24 (1) (e), the state registrar may transfer the paper original of a vital record to optical disc or electronic format in accordance with s. 16.61 (5) or to microfilm reproduction in accordance with s. 16.61 (6) and destroy the paper original of any vital record that is so converted. For the purposes of this subchapter, the electronic format version or microfilm reproduction version of the paper original of a vital record that has been transferred under this subsection shall serve as the original vital record.

69.03(6) (6) Direct any activity related to the operation of the system of vital statistics.

69.03(7) (7) Conduct training programs to promote uniformity of policy and procedures in this state in the system of vital statistics.

69.03(8) (8) Prescribe, furnish and distribute forms required under this subchapter and chs. 765 and 770 and prescribe any other means for transmission of data necessary to accomplish complete and accurate reporting and registration. When reasonable and possible the state registrar shall base the prescribed forms on the standard forms recommended by the federal agency responsible for administering the national system of vital statistics.

69.03(9) (9) Prepare and publish an annual report of vital statistics.

69.03(10) (10) At the request of a local health department, provide the local health department with vital statistics for local health planning and program activities and establish a schedule with the local health department for transmittal of the vital statistics.

69.03(11) (11) Provide a copy or notice of any vital record or court-ordered change of fact prepared by the state registrar under ss. 69.14 (1) (h) and (2) (a) and (b) 5., 69.15, 69.16 (2) and 69.19 or any authorization for an amendment under ss. 69.11 and 69.12 to the register of deeds of the county where the event which is the subject of the vital record, change of fact or amendment occurred and, if the event occurred in a city which is a registration district and responsible for registering the event, to the city registrar of the city.

69.03(12) (12) Accept fetal death reports under s. 69.18 (1) (e). The state registrar may record the information on the reports for use in medical research and may use the information to compile statistics. After recording the information on a fetal death report, the state registrar shall destroy the report.

69.03(13) (13) As the state registrar determines necessary, report violations of this subchapter to the district attorney of the county in which the violation is alleged to have occurred and include a statement of facts and circumstances. The state registrar may request the assistance of the department of justice as he or she determines necessary for the enforcement of this subchapter.

69.03(14) (14) Provide hospitals with a pamphlet containing information for parents about birth certificates including how to add the name of the father of a child whose parents were not married at any time from the conception to the birth of the child to the birth certificate under s. 69.15 (3) (b) or, if the father will not sign an affidavit, through a paternity action; the legal significance and future medical advantages to the child of having the father's name inserted on the birth certificate; and the availability of services under s. 49.22.

69.03(15) (15) Periodically provide to each county child support agency under s. 59.53 (5) a list of names and, notwithstanding s. 69.20 (2) (a), addresses of registrants who reside in that county for whom no father's name has been inserted on the registrant's birth certificate within 6 months of birth.

69.03 History History: 1985 a. 315; 1987 a. 413; 1993 a. 27; 1995 a. 201, 404; 1997 a. 27; 2001 a. 16; 2009 a. 28.



69.035 Treatment by state registrar of tribal vital records and tribal court orders.

69.035  Treatment by state registrar of tribal vital records and tribal court orders.

69.035(1) (1) The state registrar shall accept and register valid vital records submitted by tribal courts, consistent with the manner in which vital records submitted by local registrars or city registrars are handled, and shall recognize and honor orders from tribal courts in this state relating to vital records which pertain to tribally related events.

69.035(2) (2) Wherever this subchapter provides for acceptance and registration by the state registrar of vital records submitted by local registrars, city registrars or clerks of circuit courts, the state registrar shall also accept and register, in a like manner, comparable vital records pertaining to tribally related events submitted by the court of any federally recognized Indian tribe or band in this state.

69.035(3) (3) Wherever this subchapter provides for correction or delayed registration, without court order, of vital records submitted by local registrars or city registrars, the state registrar shall also correct or register, in a like manner, comparable vital records pertaining to tribally related events submitted by any federally recognized Indian tribe or band in this state.

69.035(4) (4) Wherever this subchapter provides for correction, delayed registration, copying or determination of the validity of, or disclosure of information from, vital records, pursuant to an order of a court, circuit court or court of competent jurisdiction, the state registrar shall, in a like manner, correct, register, copy, determine the validity of, or disclose information from, comparable vital records pertaining to tribally related events, pursuant to an order of the court of any federally recognized Indian tribe or band in this state. In order for the state registrar to provide access to an original birth certificate or any accompanying documents in an adoption case, the tribal court which orders access to such records or documents shall be the court with jurisdiction over the adoption.

69.035 History History: 1989 a. 194.



69.04 Local registration district.

69.04  Local registration district.

69.04(1) (1)

69.04(1)(a)(a)

69.04(1)(a)1.1. The state registrar may approve a city as a registration district for registration of births occurring in the city if the state registrar determines that the city has a facility which provides obstetrical care and a local health department with jurisdiction for the city that is administered by a full-time local health officer with a deputy who is authorized to act in place of the local health officer during the officer's absence, illness or disability and staff, office space and other resources for the proper administration of birth records, makes reasonable use of public health data derived from birth records and suitably preserves and cares for official city birth records.

69.04(1)(a)2. 2. The state registrar may approve a city as a registration district for registration of deaths occurring in the city if the state registrar has approved the city for registration of births under subd. 1. and if the state registrar determines that the city has staff, office space and other resources for the proper administration of death records, makes reasonable use of public health data derived from death records and suitably preserves and cares for official city death records.

69.04(1)(b) (b) The state registrar may withdraw the approval given under par. (a) if the city fails to meet the requirements under par. (a).

69.04(2) (2)

69.04(2)(a)(a) The county register of deeds office shall be the place for filing vital records except as provided under pars. (b) and (c).

69.04(2)(b) (b) If a birth occurs in a city which is a registration district, the office of the city registrar shall be the place for filing the birth certificate.

69.04(2)(c) (c) If a death occurs in a city which is a registration district approved by the state registrar for registering death certificates, the office of the city registrar shall be the place for filing.

69.04(3) (3) Any city which is not a registration district shall dispose of any vital records which it has filed as follows:

69.04(3)(a) (a) Offer all records of events occurring prior to October 1, 1907, to the state historical society.

69.04(3)(b) (b) Offer the records of each event occurring after September 30, 1907, to the register of deeds of the county in which the event occurred.

69.04(3)(c) (c) Destroy any record which the state historical society or the register of deeds does not accept under par. (a) or (b).

69.04 History History: 1985 a. 315; 1985 a. 332 s. 253; 1993 a. 27.



69.05 Duties of local registrar.

69.05  Duties of local registrar. A local registrar shall:

69.05(1) (1) Be subject to the direction of the state registrar.

69.05(2) (2) Transmit to the state registrar, within 10 working days after receipt, any original vital record.

69.05(3) (3) If the county of residence of a registrant of a birth or death certificate accepted for filing is different than the county in which the local registrar is located, forward to the register of the deeds of the registrant's county of residence within 10 working days after receipt:

69.05(3)(a) (a) A copy of every original birth or death certificate accepted for filing.

69.05(3)(b) (b) A copy of any copy received from the state registrar under s. 69.03 (11).

69.05(3m) (3m) If the mother of a registrant of a birth certificate resides in a city and the birth certificate is not filed in such city, send a copy of the birth certificate to the local health department with jurisdiction for the city if:

69.05(3m)(a) (a) The local health department has a maternal-child visitation or information program;

69.05(3m)(b) (b) The local health department has requested the copy and notified the state registrar of its request; and

69.05(3m)(c) (c) The state registrar has approved the request.

69.05(4) (4) Preserve, amend and certify vital records under this subchapter by photographic, electronic or other means as directed by the state registrar, except that a local registrar may destroy birth certificates on file for more than 365 days if the state registrar determines that the local registrar has access through the state registrar's computer database to the information necessary to issue certified copies under s. 69.21 (1) (b) 2.

69.05(5) (5) Enforce this subchapter in his or her registration district and report to the state registrar in writing any violation upon receipt of knowledge of the violation.

69.05(7) (7) Send a note of the designation of a deputy to the state registrar no later than one working day after the designation takes effect. The notice shall include a copy of the deputy's signature and the effective date of the designation.

69.05 History History: 1985 a. 315; 1989 a. 359; 1993 a. 27; 1997 a. 114; 1999 a. 185.

69.05 Annotation A local registrar has no power to adopt procedures that are more stringent than those directed by the state registrar for issuing certified copies of vital records under s. 69.21 (1). 80 Atty. Gen. 35.



69.06 Duties of city registrars.

69.06  Duties of city registrars. A city registrar shall:

69.06(1) (1) Accept for filing, sign and assign a date of acceptance to every original certificate of birth and death which he or she has been approved to register under s. 69.04 and which is properly presented in his or her office.

69.06(2) (2) Make, file, and index an exact copy of every certificate accepted under sub. (1). Indexes prepared for public use under s. 69.20 (3) (e) shall consist of the registrant's full name, date of the event, county of occurrence, county of residence, and, at the discretion of the state registrar, local file number.

69.06(3) (3) No later than 5 working days after receipt of the original of any vital record accepted under sub. (1), transmit a clear, reproducible photocopy of the original to the register of deeds of the county in which the event which is the subject of the record occurred.

69.06(4) (4) Designate in writing a deputy to perform the city registrar's duties under this section during the city registrar's absence, illness or disability.

69.06(5) (5) Destroy, within 365 days after receipt, any copy of a birth certificate received under s. 69.05 (3m). A city registrar may not issue such copy to any person.

69.06 History History: 1985 a. 315; 2001 a. 16.



69.07 Duties of register of deeds.

69.07  Duties of register of deeds. The county register of deeds shall:

69.07(1) (1) Accept for filing, sign and assign a date of acceptance to every original vital record properly presented in his or her office.

69.07(2) (2) Make, file, and index an exact copy of every vital record accepted under sub. (1) or received under s. 69.05 (3). Indexes prepared for public use under s. 69.20 (3) (e) shall consist of the registrant's full name, date of the event, county of occurrence, county of residence, and, at the discretion of the state registrar, local file number.

69.07(3) (3) Designate a deputy appointed under s. 59.43 (3) to perform the register of deeds' duties under this section during the register of deeds' absence, illness or disability.

69.07 History History: 1985 a. 315; 1995 a. 201; 2001 a. 16.



69.08 Requirements for registration.

69.08  Requirements for registration. The state registrar may not register a vital record unless the record:

69.08(1) (1) Is on a form prescribed or supplied for the record by the state registrar.

69.08(2) (2) Is prepared on a typewriter with unworn black ribbon or printed legibly in black permanent ink applied directly to the form paper.

69.08(3) (3) Supplies all items of information required by the form or gives a reason approved by the state registrar for the omission of any item.

69.08(4) (4) Contains proper and consistent data.

69.08(5) (5) Contains the signatures which are required on the form and which are written in black permanent ink applied directly to the form paper.

69.08(6) (6) Is free of correction fluid, correction tape and erasures and is free of any alteration made without a written explanation which has been approved by the state registrar.

69.08(7) (7) Contains the dated signature of the local registrar.

69.08(8) (8) Is prepared under rules promulgated by the department.

69.08 History History: 1985 a. 315; 2001 a. 16.



69.09 Corrections prior to filing.

69.09  Corrections prior to filing. If prior to filing a vital record a local registrar determines that the record has an omission or error in information, the local registrar shall return the record to the filing party for correction or replacement, except as provided under s. 69.10 (2). The filing party shall correct or replace any such record within 5 working days after it is received by the filing party.

69.09 History History: 1985 a. 315.



69.10 Correction of obvious errors.

69.10  Correction of obvious errors.

69.10(1) (1) Until 365 days after the occurrence of an event which is the subject of a vital record:

69.10(1)(a) (a) The state registrar may return a vital record to a local registrar for correction under s. 69.09 if the state registrar determines that the record should not have been filed prior to correction.

69.10(1)(b) (b) The state registrar or a local registrar may correct an error in the record if he or she determines that the error is obviously inadvertent.

69.10(2) (2) A person with a direct and tangible interest in a vital record may petition a court to order a correction in the record under this section if the state or local registrar with whom the record is filed fails to make the correction.

69.10 History History: 1985 a. 315.



69.11 Amendments without court order.

69.11  Amendments without court order.

69.11(1) (1) In this section, "amend" means to change information in an item on a vital record that was incorrect when the vital record was filed or to insert information omitted from an item on a vital record when the vital record was filed.

69.11(2) (2) If a vital record has been filed, any item on the record may be amended one time under this section.

69.11(3) (3)

69.11(3)(a)(a) Until 365 days after the occurrence of an event which is the subject of a vital record, the state registrar, with satisfactory evidence that information in an item on a vital record was incorrect or omitted when the record was filed, may amend the record except as provided under par. (b).

69.11(3)(b) (b) Until 365 days after the occurrence of an event which is the subject of a vital record, the state registrar may amend the following information on a vital record:

69.11(3)(b)1. 1. Name, sex, date of birth, place of birth, parents' surnames and marital status of parents, if the vital record is a birth certificate and if the amendment is accompanied by a statement which the filing party has submitted to support the amendment.

69.11(3)(b)2. 2. Cause of death, if the vital record is a death certificate and if the amendment is accompanied by a statement that the person who signed the medical certification has submitted to support the amendment.

69.11(3)(c) (c) The following, on a form supplied by the state registrar, may request the state registrar to act under this subsection:

69.11(3)(c)1. 1. Any person with a direct and tangible interest in the record.

69.11(3)(c)2. 2. A certifier of the cause of death.

69.11(3)(d) (d) The state registrar shall amend a vital record under this subsection if a local registrar:

69.11(3)(d)1. 1. Notifies the filing party, a certifier of the cause of death or the county clerk responsible for the vital record of the need for correct information;

69.11(3)(d)2. 2. Obtains the correct information from the person notified under subd. 1.;

69.11(3)(d)3. 3. Changes the information on his or her copy of the vital record; and

69.11(3)(d)4. 4. Sends a notice of the amendment under subd. 3. to the state registrar.

69.11(3)(e) (e)

69.11(3)(e)1.1. If the state registrar determines that a vital record should be amended under this subsection, he or she shall send a notice of the need for an amendment to the filing party, the certifier of the cause of death or the county clerk responsible for the vital record or to the local registrar who filed the record. If the local registrar receives the notice, he or she shall obtain the correct information from the filing party, certifier of the cause of death or county clerk responsible for the vital record, change the information on his or her copy of the vital record and send a copy of the changed record to the state registrar.

69.11(3)(e)2. 2. A filing party who receives a notice under subd. 1. shall respond to the person who sent the notice within 10 working days after receipt of the notice.

69.11(4) (4)

69.11(4)(a)(a) Except as provided under par. (b), the state registrar may not amend any vital record if 365 days have elapsed since the occurrence of the event which is the subject of the vital record unless the state registrar has received a court order to make the amendment under s. 69.12.

69.11(4)(b) (b) The state registrar may amend an item on a birth certificate that affects information about the name, sex, date of birth, place of birth, parent's name, or marital status of the mother if 365 days have elapsed since the occurrence of the event that is the subject of the birth certificate, if the amendment is at the request of a person with a direct and tangible interest in the record and is on a request form supplied by the state registrar, and if the amendment is accompanied by 2 items of documentary evidence from early childhood that are sufficient to prove that the item to be changed is in error and by the affidavit of the person requesting the amendment. A change in the marital status on the birth certificate may be made under this paragraph only if the marital status is inconsistent with information concerning the father or husband that appears on the birth certificate. This paragraph may not be used to add to or delete from a birth certificate the name of a parent, to change the identity of a parent named on the birth certificate, or to effect a name change prohibited under s. 301.47.

69.11(5) (5)

69.11(5)(a)(a) If the state or local registrar, under this section or under s. 69.15, changes the face of a vital record registered or filed in his or her office, the registrar shall:

69.11(5)(a)1. 1. Insert any information that was omitted when the vital record was filed.

69.11(5)(a)2. 2. If the amendment changes the information on the vital record, do all of the following:

69.11(5)(a)2.a. a. Record the correct information in the relevant area of the vital record.

69.11(5)(a)2.b. b. Maintain legibility of the changed information by placing a single line through the changed entry, by recording the changed information elsewhere on the legal portion of the vital record, or both.

69.11(5)(a)2.c. c. Make a notation on the vital record that clearly states that the vital record has been amended and that gives the number of the item corrected, the date of the correction, and the source of the amending information.

69.11(5)(a)2.d. d. Initial the amendment notation specified in subd. 2. c.

69.11(5)(b) (b) If under sub. (4) (b) the state or local registrar makes an amendment other than on the face of the original copy of a vital record, he or she shall file an amendment form which includes an affidavit by the person requesting the amendment, the information which is stricken, the information inserted and an abstract of the documents supporting the amendment.

69.11 History History: 1985 a. 315; 2001 a. 16; 2003 a. 52.



69.12 Entry of true facts by court order.

69.12  Entry of true facts by court order.

69.12(1) (1) If the state registrar cannot make an amendment to a vital record under s. 69.11 and a person with a direct and tangible interest in the vital record alleges that information on the vital record does not represent the actual facts in effect at the time the record was filed, the person may petition the circuit court of the county in which the event which is the subject of the vital record is alleged to have occurred. The petition shall be accompanied by a certified copy of the original vital record. If the court finds that the petitioner has established the actual facts of the event in effect when the record was filed, the clerk of court shall report the court's determination to the state registrar on a form prescribed by the state registrar, along with the fee required under s. 69.22 (5) (a) 2. Upon receipt of the report, the state registrar shall, if information as to the cause of death on an original certificate of death is changed or if information on a marriage certificate concerning the identity of a parent of a party to a marriage is changed, act under sub. (4), or shall change the record under s. 69.11 (5) and send a notice of the change to the local registrar who shall make the change in the record filed in his or her office. This subsection does not apply to a name change prohibited under s. 301.47.

69.12(2) (2) A court may not order amendment of the names of the parents of a registrant on a birth certificate on the grounds of termination of parental rights or termination of custody.

69.12(3) (3) The state registrar shall amend under s. 69.11 (5) an item on a birth certificate as directed by an order under this section.

69.12(4) (4)

69.12(4)(a)(a) If a court's determination under sub. (1) changes information as to the cause of death on an original certificate of death or changes information on a marriage certificate concerning the identity of a parent of a party to the marriage and the court in accordance with the petition orders the creation of a new certificate of death or marriage certificate, the state registrar shall do all of the following:

69.12(4)(a)1. 1. Prepare a new certificate of death or a new marriage certificate, whichever is applicable. On a new certificate of death, the state registrar shall omit the changed information, including the name of the physician, coroner or medical examiner who certified the cause of death and enter any other original and any new information, including the name of the judge and the date of the order, sign the new information, enter any notation of support in the margin of the record and insert a note that the certificate of death has been amended. On a new marriage certificate, the state registrar shall omit the changed information concerning the identity of a parent of a party to the marriage, enter the unchanged information from the original certificate, and enter any new information included in the court order concerning the identity of a parent of a party to the marriage, but shall not note that the certificate is amended.

69.12(4)(a)2. 2. Register a new certificate of death or marriage certificate created under this subsection and impound the original certificate of death or marriage certificate and all correspondence, affidavits, court orders, and other related materials and prohibit access except by court order or except by the state registrar for processing purposes.

69.12(4)(a)3. 3. Send a copy of any new certificate of death or marriage certificate registered under this subsection to the local registrar who filed the original of the replaced certificate of death or marriage certificate.

69.12(4)(b) (b) Upon receipt of the copy under par. (a) 3., the local registrar shall destroy his or her copy of the replaced certificate of death or marriage certificate and file the new certificate of death or marriage certificate.

69.12(5) (5) A change in the marital status on the certificate of birth may be requested under this section only if the marital status is inconsistent with father or husband information appearing on the certificate of birth. This section may not be used to add or delete the name of a parent on the certificate of birth or change the identity of either parent named on the certificate of birth.

69.12 History History: 1985 a. 315; 1993 a. 346; 1995 a. 225; 2001 a. 16; 2003 a. 52; 2005 a. 69.

69.12 Annotation A court acting under sub. (1) acts as a fact finder, independently reviewing the evidence presented by the petitioner. There is a presumption of validity in the findings in a death certificate; the petitioner has the burden of rebutting the presumption by the greater weight of the credible evidence. Sullivan v. Waukesha County, 218 Wis. 2d 458, 578 N.W.2d 596 (1998), 96-3376.



69.13 Correction of facts misrepresented by informant for certificate of birth.

69.13  Correction of facts misrepresented by informant for certificate of birth. The state registrar may, under an order issued by the circuit court of the county in which a birth occurred, correct information about the parent or the marital status of the mother on a certificate of birth that is registered in this state if all of the following conditions apply:

69.13(1) (1) The correction may not be accomplished under s. 69.11, 69.12, or 69.15 because the disputed information was misrepresented by the informant during the preparation of the birth certificate.

69.13(2) (2) The state registrar receives, on a form prescribed by the state registrar, a court order that is accompanied by all of the following:

69.13(2)(a) (a) A petition for correction filed by a person with a direct and tangible interest in the certificate of birth.

69.13(2)(b) (b) Certification that all of the following supporting evidence, as listed by the court in the order, was presented in addition to oral testimony:

69.13(2)(b)1. 1. A certified copy of the original certificate of birth.

69.13(2)(b)2. 2. If the birth occurred in a hospital, a copy of the birth worksheet and any other supporting documentation from the hospital.

69.13(2)(b)3. 3. If the birth did not occur in a hospital, a statement from the birth attendant.

69.13(2)(b)4. 4. If relevant to the correction sought, a certified copy of a marriage document, a certified copy of a certificate of divorce or annulment or a final divorce decree that indicates that the mother was not married to the person listed as her husband at any time during the pregnancy, a legal name change order, or any other legal document that clarifies the disputed information.

69.13(2)(b)5. 5. A statement signed by the certificate of birth informant or the petitioner acknowledging that the disputed information was misrepresented.

69.13(2)(c) (c) The supporting evidence specified in par. (b) 1. to 5.

69.13(2)(d) (d) The fee specified under s. 69.22 (5) (b) 1.

69.13 History History: 2001 a. 16.



69.14 Registration of births.

69.14  Registration of births.

69.14(1) (1)  Filing requirements.

69.14(1)(a)(a) Filing deadline.

69.14(1)(a)1.1. Except as provided under subd. 2., a certificate of birth for every birth that occurs in this state shall be filed within 5 days after the birth with the state registrar, who shall register the birth under this subchapter and shall make a copy of the certificate of birth available to the registration district in which the birth occurred and the registration district in which the mother of the registrant resided at the time of the birth.

69.14(1)(a)2. 2. A filing party shall send a certificate of birth for a birth in a city which has a local health department that is not a registration district to the local health department if the local health department has a maternal-child visitation or information program, if the local health department has filed with the state registrar a request that the certificate be sent to it and if the state registrar has approved the request. The state registrar may revoke his or her approval at any time.

69.14(1)(a)3. 3. Any local health department that accepts original birth certificates under subd. 2. shall:

69.14(1)(a)3.a. a. Make a copy of the certificate and forward the original to the register of deeds within 2 days;

69.14(1)(a)3.b. b. Send any copy required under s. 69.05 (3m) and issue no other copy to any person; and

69.14(1)(a)3.c. c. Destroy its copy within 365 days after receipt.

69.14(1)(b) (b) Accuracy. Either parent of a child who is the subject of a birth certificate, or, if neither parent is available, another person with knowledge of the facts of the birth, shall attest to the accuracy of the personal data entered on the certificate in time to permit the filing of the certificate within 5 days after the birth.

69.14(1)(c) (c) Filing party. A birth certificate shall be prepared and filed by the following:

69.14(1)(c)1. 1. If the birth occurs at or on route to a hospital, the hospital administrator or his or her designee;

69.14(1)(c)2. 2. In the absence of a person under subd. 1., the physician in attendance at or immediately after the birth;

69.14(1)(c)3. 3. In the absence of a person under subd. 1. or 2., any other person in attendance at or immediately after the birth; or

69.14(1)(c)4. 4. In the absence of a person under subds. 1. to 3., the father or mother, or in the absence of the father and the inability of the mother, the person responsible for the premises where the birth occurs.

69.14(1)(cm) (cm) Information concerning paternity. For a birth which occurs en route to or at a hospital, the filing party shall give the mother a copy of the pamphlet under s. 69.03 (14). If the child's parents are not married at the time of the child's birth, the filing party shall give the mother a copy of the form prescribed by the state registrar under s. 69.15 (3) (b) 3. The filing party shall ensure that trained, designated hospital staff provide to the child's available parents oral information or an audio or video presentation and written information about the form and the significance and benefits of, and alternatives to, establishing paternity, before the parents sign the form. The filing party shall also provide an opportunity to complete the form and have the form notarized in the hospital. If the mother provides a completed form to the filing party while she is a patient in the hospital and within 5 days after the birth, the filing party shall send the form directly to the state registrar. The department of children and families shall pay the filing party a financial incentive for correctly filing a form within 60 days after the child's birth.

69.14(1)(d) (d) Place of birth.

69.14(1)(d)1.1. On a birth certificate the place of birth shall be the place where the placenta is removed except as provided under subd. 2.

69.14(1)(d)2. 2. If a birth occurs in a conveyance within the United States and the birth child is first removed from the conveyance in this state, the birth shall be filed in this state and the place where the birth child is first removed from the conveyance shall be the place of birth on the birth certificate. If a birth occurs on a moving conveyance while in international waters or air space or in a foreign country or its air space and the birth child is first removed from the conveyance in this state, a birth certificate for the child shall be filed in this state and the place of birth on the birth certificate shall be the actual place of birth as determined by the filing party.

69.14(1)(e) (e) Father's name.

69.14(1)(e)1.1. If the mother of a registrant under this section was married at any time from the conception to the birth of the registrant, the name of the husband of the mother shall be entered on the birth certificate as the legal father of the registrant. The name of the father entered under this subdivision may not be changed except by a proceeding under ch. 767.

69.14(1)(e)2. 2. If the mother was not married at any time from the conception to the birth of a registrant under this section, no name of any alleged father of the registrant may be entered as the father on the birth certificate except as provided under s. 69.15 (3). If under this subdivision the name of the father of the registrant of a birth certificate is omitted from the certificate, no other information about the father may be entered on the certificate.

69.14(1)(f) (f) Registrant's name.

69.14(1)(f)1.1.

69.14(1)(f)1.a.a. Except as provided under subd. 1. b., if the mother of a registrant of a birth certificate under this section is married to the father of the registrant at any time from the conception to the birth of the registrant, the given name and surname which the mother and father of the registrant enter for the registrant on the birth certificate shall be the given name and surname filed and registered on the birth certificate.

69.14(1)(f)1.b. b. If the mother of a registrant of a birth certificate under this section is married to the father of the registrant at any time from the conception to the birth of the registrant and the mother is separated or divorced from the father of the registrant at the time of birth, the given name and surname which the parent of the registrant with actual custody enters for the registrant on the birth certificate shall be the given name and surname filed and registered on the birth certificate, except that if a court has granted legal custody of the registrant, the given name and surname which the person with legal custody enters for the registrant on the birth certificate shall be the given name and surname filed and registered on the birth certificate.

69.14(1)(f)1.c. c. If the mother of a registrant of a birth certificate under this section is not married to the father of the registrant at any time from the conception to the birth of the registrant, the given name and surname which the mother of the registrant enters for the registrant on the birth certificate shall be the given name and surname filed and registered on the birth certificate, except that if a court has granted legal custody of the registrant, the given name and surname which the person with legal custody enters for the registrant on the birth certificate shall be the given name and surname filed and registered on the birth certificate.

69.14(1)(f)2. 2. If no surname has been entered for a registrant within 5 days after the registrant's birth, the filing party shall file a birth certificate for the registrant without entering a surname on the birth certificate. The state registrar and any local registrar may not issue any certified copy of the birth certificate until a surname is entered under this paragraph.

69.14(1)(g) (g) Birth by artificial insemination. If the registrant of a birth certificate under this section is born as a result of artificial insemination under the requirements of s. 891.40, the husband of the woman shall be considered the father of the registrant on the birth certificate. If the registrant is born as a result of artificial insemination which does not satisfy the requirements of s. 891.40, the information about the father of the registrant shall be omitted from the registrant's birth certificate.

69.14(1)(h) (h) Surrogate mother. If the registrant of a birth certificate under this section is born to a surrogate mother, information about the surrogate mother shall be entered on the birth certificate and the information about the father shall be omitted from the birth certificate. If a court determines parental rights over the registrant, the clerk of court shall report the court's determination to the state registrar on a form prescribed by the state registrar, along with the fee required under s. 69.22. Upon receipt of the report, the state registrar shall prepare and register a new birth certificate for the registrant under s. 69.15 (6) and send a copy of the new certificate to the local registrar who filed the original certificate. Upon receipt of the copy, the local registrar shall destroy his or her copy of the replaced certificate and file the new certificate.

69.14(2) (2) Late registrations.

69.14(2)(a)(a) Registration 6 to 365 days after birth. If a birth certificate is filed 6 to 365 days after the date of birth, the filing party shall use the form used for birth certificates filed under sub. (1). Before registering the certificate, the state registrar may require additional evidence in support of the facts of birth and an explanation of why the birth certificate was not filed under sub. (1). If a birth certificate filed under this subsection is signed by a person other than the person attending the birth or the person managing the institution where the birth occurred or its medical records, the state registrar may require a notarized statement of why the certificate was not filed under sub. (1).

69.14(2)(b) (b) Registration more than 365 days after birth.

69.14(2)(b)1.1. If more than 365 days have elapsed since the birth of a person born in this state and a certificate of the birth has not been filed in this state, such person or the parent or guardian of the person, if the person is living, may request that the state registrar register a birth certificate for the person under this paragraph.

69.14(2)(b)2. 2. Any person requesting a birth certificate under this paragraph shall establish the following facts by evidence documented under subd. 3.:

69.14(2)(b)2.a. a. The full name of the registrant given after the time of birth.

69.14(2)(b)2.b. b. The date and place of birth.

69.14(2)(b)2.c. c. The full maiden name of the mother.

69.14(2)(b)2.d. d. The full name of the father, except that if the mother was not married at the time of conception or birth or between conception and birth of the registrant, the name of the father may not be entered except as provided under s. 69.15 (3).

69.14(2)(b)3. 3.

69.14(2)(b)3.a.a. As evidence of the name, date and place of birth of a registrant for whom a birth certificate is requested under this paragraph, the person requesting the birth certificate shall present at least 2 pieces of documentary evidence for each item if the record is filed prior to 7 years after the date of birth or at least 3 pieces of documentary evidence for each item if the record is filed 7 years or more after the date of birth. Only one piece of documentary evidence per item may be an affidavit of personal knowledge.

69.14(2)(b)3.b. b. As evidence of the parents of a registrant for whom a birth certificate is requested under this paragraph, the person requesting the birth certificate shall present at least one document which is not an affidavit of personal knowledge.

69.14(2)(b)3.c. c. No document presented under this subdivision may be from a source which is the same as the source for any other such document. Every such document shall be in the form of the original document, shall be a duly certified copy of the original or shall be a signed statement from the custodian of the document.

69.14(2)(b)3.d. d. Any document presented under this subdivision which is not an affidavit of personal knowledge shall have been established at least 10 years prior to the date the birth certificate is requested under this paragraph or shall have been established before the registrant's 10th birthday.

69.14(2)(b)3.e. e. Any affidavit of personal knowledge presented under this paragraph shall be prepared by a parent, other relative or person and shall be signed before an official authorized to administer oaths. Any person signing an affidavit under this subparagraph shall be at least 10 years older than the registrant and shall have personal knowledge of the facts of the registrant's birth.

69.14(2)(b)4. 4. If the registrant of a certificate filed under this paragraph is 18 years of age or over and is competent to sign and swear to the accuracy of its facts, the registrant shall sign the certificate and swear to the accuracy of its facts before an official authorized to administer oaths. If the registrant is under 18 years of age or is not competent to sign and swear to the accuracy of the facts of such certificate, a person shall sign the certificate and swear to the accuracy of its facts as follows:

69.14(2)(b)4.a. a. One of the parents of the registrant.

69.14(2)(b)4.b. b. In the absence of any person under subd. 4. a., the guardian of the registrant.

69.14(2)(b)4.c. c. In the absence of any person under subd. 4. a. or b., the next of kin of the registrant.

69.14(2)(b)4.d. d. In the absence of any person under subds. 4. a. to c., any older person having personal knowledge of the facts of birth of the registrant.

69.14(2)(b)5. 5. The state registrar may deny a request for a birth certificate under this paragraph. If the state registrar approves a request for a birth certificate under this paragraph, he or she shall indicate plainly on the face of the certificate that the certificate has been registered under this paragraph and the date the certificate is registered and shall send a copy of the certificate to the local registrar under s. 69.03 (11). The local registrar shall file the certificate.

69.14(2)(b)6. 6. If the state registrar denies a request for registration of a birth certificate under this subsection, the person making the request may file a petition with the circuit court of the alleged county of birth for an order establishing a record of the date and place of the birth and the parentage of the person who would be the registrant. If the court finds that such person was born in this state, the court shall make findings as to the place and date of birth, parentage and any other required finding and shall issue an order, on a form prescribed and furnished by the state registrar, to register a birth certificate for the person. The order shall include the birth date to be registered, a description of the evidence presented and the date of the court's action.

69.14(2)(b)7. 7. On any birth certificate registered under this paragraph, the state registrar or his or her designated representative shall describe each document submitted under subd. 3. The abstract for each document shall include:

69.14(2)(b)7.a. a. The title or description of the document.

69.14(2)(b)7.b. b. The name and address of the affiant if the document is an affidavit of personal knowledge or the name and address of the custodian if the document is an original or certified copy of a record or a signed statement from a custodian.

69.14(2)(b)7.c. c. If the document was previously filed, the date of the filing.

69.14(2)(b)7.d. d. What birth facts the document contains.

69.14(2)(b)8. 8. On any birth certificate registered under this paragraph, the state registrar or his or her designated representative shall certify by his or her signature that:

69.14(2)(b)8.a. a. No other birth certificate is on file for the registrant.

69.14(2)(b)8.b. b. The state registrar or his or her designated representative has reviewed the evidence submitted under subd. 3.

69.14(2)(b)8.c. c. The abstract under subd. 7. accurately reflects the nature and content of the evidence submitted under subd. 3.

69.14(3) (3) Registration of foundlings.

69.14(3)(a)(a) Any person who assumes custody of a live born infant of unknown parentage shall file a birth certificate for the infant within 5 days after assuming custody and shall file the birth certificate with the following information:

69.14(3)(a)1. 1. The date the registrant was found.

69.14(3)(a)2. 2. The estimated date of birth of the registrant.

69.14(3)(a)3. 3. The address of the place where the registrant was found.

69.14(3)(a)4. 4. The sex and race of the registrant.

69.14(3)(a)5. 5. The name given to the registrant by the filing party.

69.14(3)(a)6. 6. The name, address and signature of the person with whom the registrant has been placed for care. The information under this subdivision shall be entered in the item on the birth certificate where information on the attendant at birth is required.

69.14(3)(b) (b) A local registrar who accepts a birth certificate for filing under this subsection shall plainly mark "foundling" in the top margin of the certificate.

69.14(3)(c) (c) If at any time after a birth certificate is filed for a registrant under this subsection a birth certificate filed for the registrant at the time of birth of the registrant is found or the registrant is adopted and the adoptive parents sign a birth record giving their names as the adoptive parents, the state registrar shall impound the birth certificate filed under this subsection and prohibit access except by court order or except by the state registrar for processing purposes.

69.14 History History: 1985 a. 315; 1987 a. 413; 1993 a. 27; 1997 a. 27, 191; 2001 a. 16; 2003 a. 33; 2007 a. 20.

69.14 Annotation Sub. (1) (f) 1. b. is not a gender-specific statute violating the right to equal protection. Marriage of Steinbach v. Gustafson, 177 Wis. 2d 178, 502 N.W.2d 156 (Ct. App. 1993).

69.14 Annotation Enforcement of surrogacy agreements promotes stability and permanence in family relationships because it allows the intended parents to plan for the arrival of their child, reinforces the expectations of all parties to the agreement, and reduces contentious litigation. The surrogacy agreement in this case was enforceable except for the portions of the agreement requiring a voluntary termination of parental rights (TPR). The TPR provisions did not comply with the procedural safeguards set forth in s. 48.41 for a voluntary TPR because the biological mother would not consent to the TPR and there was no legal basis for involuntary termination. The TPR provisions were severable. Rosecky v. Schissel, 2013 WI 66, ___ Wis. 2d ___, ___ N.W.2d ___, 11-2166.

69.14 Annotation Wisconsin's Undeveloped Surrogacy Law. Walsh. Wis. Law. March 2012.



69.145 Certificate of birth resulting in stillbirth.

69.145  Certificate of birth resulting in stillbirth.

69.145(1)(1)  Information about preparation. If a birth that occurs in this state on or after August 1, 2004, results in a stillbirth for which a fetal death report is required under s. 69.18 (1) (e) 1., the party responsible for filing the fetal death report under s. 69.18 (1) (e) 1. shall advise the parent or parents of the stillbirth of all of the following:

69.145(1)(a) (a) That they may request preparation of a certificate of birth resulting in stillbirth.

69.145(1)(b) (b) That preparation of the certificate is optional.

69.145(1)(c) (c) How to obtain a certified copy of the certificate if one is requested and prepared.

69.145(2) (2) Timely preparation and filing.

69.145(2)(a)(a) If the parent or parents of the stillbirth, after being advised as provided in sub. (1), wish to have a certificate of birth resulting in stillbirth prepared, the party responsible for filing the fetal death report under s. 69.18 (1) (e) 1. shall, within 5 days after delivery of the stillbirth, prepare and file the certificate with the state registrar.

69.145(2)(b) (b) If the parent or parents of the stillbirth do not wish to provide a name for the stillbirth, the person who prepares the certificate of birth resulting in stillbirth shall leave blank any reference to the name of the stillbirth.

69.145(2)(c) (c) Either parent of the stillbirth or, if neither parent is available, another person with knowledge of the facts of the stillbirth shall attest to the accuracy of the personal data entered on the certificate in time to permit the filing of the certificate within 5 days after delivery.

69.145(3) (3) Special preparation under certain circumstances. Notwithstanding subs. (1) and (2), if a birth that occurred in this state at any time resulted in a stillbirth for which a fetal death report was required under s. 69.18 (1) (e) 1. but a certificate of birth resulting in stillbirth was not prepared under sub. (2), a parent of the stillbirth may, on or after August 1, 2004, submit to the state registrar a written request for preparation of a certificate of birth resulting in stillbirth and evidence of the facts of the stillbirth that is satisfactory to the state registrar. The state registrar shall prepare and file the certificate of birth resulting in stillbirth within 30 days after receiving satisfactory evidence of the facts of the stillbirth.

69.145(4) (4) General responsibilities of state registrar. The state registrar shall do all of the following:

69.145(4)(a) (a) Prescribe the form of, and information to be included on, a certificate of birth resulting in stillbirth, which shall be as similar as possible to the form of and information included on a certificate of birth.

69.145(4)(b) (b) Issue a certified copy of a certificate of birth resulting in stillbirth to a parent of the stillbirth that is the subject of the certificate if all of the following conditions are satisfied:

69.145(4)(b)1. 1. A certificate of birth resulting in stillbirth has been prepared and filed under sub. (2) or (3).

69.145(4)(b)2. 2. The parent requesting a certified copy of the certificate submits the request in writing.

69.145(4)(b)3. 3. The request is accompanied by the fee required under s. 69.22 (1) (cm).

69.145 History History: 2003 a. 300.



69.15 Changes of fact on birth certificates.

69.15  Changes of fact on birth certificates.

69.15(1) (1)  Birth certificate information changes. The state registrar may change information on a birth certificate registered in this state which was correct at the time the birth certificate was filed under a court or administrative order issued in this state, in another state or in Canada or under the valid order of a court of any federally recognized Indian tribe, band or nation if:

69.15(1)(a) (a) The order provides for an adoption, name change or name change with sex change or establishes paternity; and

69.15(1)(b) (b) A clerk of court or, for a paternity action, a clerk of court or county child support agency under s. 59.53 (5), sends the state registrar a certified report of an order of a court in this state on a form supplied by the state registrar or, in the case of any other order, the state registrar receives a certified copy of the order and the proper fee under s. 69.22.

69.15(2) (2) Adoptions.

69.15(2)(a)(a) Except as provided under par. (b), if the state registrar receives an order under sub. (1) which provides for an adoption, the state registrar shall prepare, under sub. (6), a new certificate for the subject of the adoption unless the adoptive parents or the subject of the adoption requests, under s. 48.94, that no new certificate be prepared. If the order is from a court in this state, the order shall include a certified copy of the original birth certificate registered for the subject of the adoption. The new certificate shall show:

69.15(2)(a)1. 1. The name of the registrant.

69.15(2)(a)2. 2. The date and place of birth as transcribed from the original certificate. The date and place on the original certificate may not be changed by the court.

69.15(2)(a)3. 3. The names and personal information of the adoptive parents unless otherwise indicated by the court order.

69.15(2)(a)4. 4. The hospital and time of birth as unknown.

69.15(2)(a)5. 5. The filing date on the original certificate.

69.15(2)(a)6. 6. Any other information necessary to complete the new certificate.

69.15(2)(b) (b) If the state registrar receives an order under sub. (1) which provides for an adoption of any person born outside of the United States by any person who is a resident of this state at the time of adoption, and if the adoptive parents present proof of the facts of birth to the state registrar, the state registrar shall prepare a certification of birth data for the subject of the adoption. The certification shall indicate the date and place of birth, the child's adoptive name, the adoptive parents' names, and the sources of information of each of these facts. If neither of the birth parents of the subject of the adoption are U.S. citizens, the new certification may include proof of the naturalization of the subject of the adoption.

69.15(2)(c) (c) If the state registrar determines that the registrant of a birth certificate was adopted without a change in the registrant's birth certificate under par. (a) or (b), the state registrar shall obtain a copy of the court order which provided for the adoption, if available, and shall prepare, under sub. (6), a new certificate for the registrant.

69.15(3) (3) Paternity.

69.15(3)(a)(a) If the state registrar receives an order under sub. (1) which establishes paternity or determines that the man whose name appears on a registrant's birth certificate is not the father of the registrant, the state registrar shall do the following, as appropriate:

69.15(3)(a)1. 1. Prepare under sub. (6) a new certificate omitting the father's name if the order determines that the man whose name appears on a registrant's birth certificate is not the father of the registrant and if there is no adjudicated father.

69.15(3)(a)2. 2. Prepare under sub. (6) a new certificate for the subject of a paternity action changing the name of the father if the name of the adjudicated father is different than the name of the man on the birth certificate.

69.15(3)(a)3. 3. Except as provided under subd. 4., insert the name of the adjudicated father on the original birth certificate if the name of the father was omitted on the original certificate.

69.15(3)(a)4. 4. If the order provides for a change in the child's given name or surname or both, enter the name indicated on a new birth certificate prepared under subd. 1. or 2. or on the original birth certificate under subd. 3. except that if the surname of a child under 7 years of age is changed, the state registrar shall prepare a new certificate under sub. (6).

69.15(3)(b) (b)

69.15(3)(b)1.1. Except as provided under par. (c), if the state registrar receives a statement acknowledging paternity on a form prescribed by the state registrar and signed by both of the birth parents of a child determined to be a marital child under s. 767.803, a certified copy of the parents' marriage certificate, and the fee required under s. 69.22 (5) (b) 1., the state registrar shall insert the name of the husband from the marriage certificate as the father if the name of the father was omitted on the original birth certificate. The state registrar shall include on the form for the acknowledgment the items in s. 767.813 (5g).

69.15(3)(b)2. 2. Except as provided under par. (c), if the parent of a child determined to be a marital child under s. 767.803 dies after his or her marriage and before the statement acknowledging paternity has been signed, the state registrar shall insert the name of the father under subd. 1. upon receipt of a court order determining that the husband was the father of the child.

69.15(3)(b)3. 3. Except as provided under par. (c), if the state registrar receives a statement acknowledging paternity on a form prescribed by the state registrar and signed by both parents, and by a parent or legal guardian of any parent who is under the age of 18 years, along with the fee under s. 69.22, the state registrar shall insert the name of the father under subd. 1. The state registrar shall mark the certificate to show that the form is on file. The form shall be available to the department of children and families or a county child support agency under s. 59.53 (5) pursuant to the program responsibilities under s. 49.22 or to any other person with a direct and tangible interest in the record. The state registrar shall include on the form for the acknowledgment the information in s. 767.805 and the items in s. 767.813 (5g).

69.15(3)(b)4. 4. If a registrant has not reached the age of 18 years and if any of the following indicate, in a statement acknowledging paternity under subd. 1. or 3., that the given name or surname, or both, of the registrant should be changed on the birth certificate, the state registrar shall enter the name indicated on the birth certificate without a court order:

69.15(3)(b)4.a. a. The mother of the registrant, except as provided under subd. 4. b. and c.

69.15(3)(b)4.b. b. The father of the registrant if the father has legal custody of the registrant.

69.15(3)(b)4.c. c. The parents of the registrant if they have married each other after the birth of the registrant.

69.15(3)(c) (c) If the state registrar is required to enter a new surname or a new given name on a birth certificate under par. (b) 4. and the registrant has not reached the age of 7 years, the state registrar shall make a new certificate under sub. (6).

69.15(3)(d) (d) The form prescribed by the state registrar for acknowledging paternity shall require that the social security number of each of the registrant's parents signing the form be provided.

69.15(3m) (3m) Rescission of statement acknowledging paternity.

69.15(3m)(a)(a) A statement acknowledging paternity that is filed with the state registrar under sub. (3) (b) 3. may be rescinded by either person who signed the statement as a parent of the registrant if all of the following apply:

69.15(3m)(a)1. 1. The statement was signed and filed on or after April 1, 1998.

69.15(3m)(a)2. 2. The person rescinding the statement files with the state registrar a document prescribed by the state registrar for rescinding a statement acknowledging paternity under sub. (3) (b) 3.

69.15(3m)(a)3. 3. Except as provided in subd. 4., the person rescinding the statement files the document under subd. 2. before the day on which a court or circuit court commissioner makes an order in an action affecting the family involving the man who signed the statement and the child who is the subject of the statement or before 60 days elapse after the statement was filed, whichever occurs first.

69.15(3m)(a)4. 4. If the person rescinding the statement was under age 18 when the statement was filed, the person files the document under subd. 2. before the day on which a court or circuit court commissioner makes an order in an action affecting the family involving the man who signed the statement as the father of the registrant and the child who is the subject of the statement or before 60 days elapse after the person attains age 18, whichever occurs first.

69.15(3m)(b) (b) If the state registrar, within the time required under par. (a) 3. or 4., whichever is appropriate, receives a document prescribed by the state registrar for rescinding a statement acknowledging paternity under sub. (3) (b) 3., along with the proper fee under s. 69.22, the state registrar shall prepare under sub. (6) a new certificate omitting the father's name if it was inserted under sub. (3) (b).

69.15(4) (4) Name change.

69.15(4)(a)(a) If the state registrar receives an order under sub. (1) which provides for a name change, the state registrar shall change the name on the original birth certificate.

69.15(4)(b) (b) Any person with a direct and tangible interest in a birth certificate registered in this state may petition a court to change the name and sex of the registrant on the certificate due to a surgical sex-change procedure. If the state registrar receives an order which provides for such a change the state registrar shall change the name and sex on the original certificate, except that if the court orders the state registrar to prepare a new certificate the state registrar shall prepare a new certificate under sub. (6). This subsection does not apply to a name change prohibited under s. 301.47.

69.15(4)(c) (c) A court may not order the state registrar to change any vital record due to a surgical sex-change procedure except as provided under this subsection.

69.15(4m) (4m) Name change without court order.

69.15(4m)(a)(a) Unless either parent of a registrant is a party to an action under ch. 767 involving the registrant and notwithstanding sub. (3) (b) 4. and s. 786.36, the name of a registrant born in this state may be changed once under this subsection without a court order if all of the following apply:

69.15(4m)(a)1. 1. The request for the change is received to the state registrar in writing, on a form approved by the state registrar.

69.15(4m)(a)2. 2. If a parent has sole legal custody of the registrant, the request for the change is signed by the parent who has legal custody.

69.15(4m)(a)3. 3. If both parents have legal custody of the registrant, the request for the change is signed by both parents.

69.15(4m)(a)4. 4. The request for the change is received within 365 calendar days after the day of birth of the registrant.

69.15(4m)(b) (b) If the conditions under par. (a) 1. to 4. are met, the state registrar shall change the registrant's name on the registrant's birth certificate. The state registrar is not required to issue a new birth certificate under this paragraph.

69.15(5) (5) New certificate for a person without any certificate. If no birth certificate has been registered for any person who is more than 365 days old and who is entitled to a new certificate under this section, and if the date and place of birth of the person have not been determined by a court, the state registrar shall register a birth certificate for the individual under s. 69.14 (2) (b) before preparing a new certificate under sub. (6).

69.15(6) (6) Preparation of new certificates.

69.15(6)(a)(a) The state registrar shall prepare a new birth certificate under this section on the form in use at the time the original certificate was filed. The state registrar shall include on a new certificate the date of creation of the new certificate and shall sign it. The state registrar shall type on the new certificate any other legible signature on the original certificate.

69.15(6)(b) (b) The state registrar shall register a new certificate created under this section and shall impound the original certificate or the certificate registered under sub. (5) and all correspondence, affidavits, court orders and other related materials and prohibit access except by court order or except by the state registrar for processing purposes or except when authorized under ss. 48.432 and 48.433. The state registrar shall send a copy of any new certificate registered under this section to the local registrar who filed the original of the replaced certificate. Upon receipt of the copy, the local registrar shall destroy his or her copy of the replaced certificate and file the new certificate.

69.15(6)(c) (c) If the state registrar changes a birth certificate on file or registered under this section instead of preparing a new certificate, the state registrar shall make the change under s. 69.11 (5) and shall send a notice of the change to the local registrar who filed the original of the changed certificate. Upon receipt of the notice, the local registrar shall change his or her copy of the changed certificate.

69.15 History History: 1985 a. 315; 1987 a. 413; 1989 a. 183; 1993 a. 481; 1995 a. 201, 404; 1997 a. 3, 27, 191; 2001 a. 16, 61; 2003 a. 52; 2005 a. 443 ss. 4, 5, 265; 2007 a. 20.

69.15 Annotation Although sub. (1) (a) provides for changing a name according to an order in a paternity action, it does not provide authority to order a name change in a paternity action without complying with the procedural requirements for a name change under s. 786.36. Paternity of Noah J.M. 223 Wis. 2d 768, 590 N.W.2d 21 (Ct. App. 1998), 97-2353.



69.16 Marriage documents.

69.16  Marriage documents.

69.16(1)(1) The form, content, application for and registration of marriage documents shall be under ch. 765.

69.16(2) (2) If a person has married in this state, at least 365 days have elapsed since the marriage and no marriage document is on file, a person with a direct and tangible interest in having a marriage document registered may petition the circuit court of the county in which the marriage is alleged to have occurred. If the court finds that the petitioner has established the fact of the marriage required on the marriage document, except for the information under s. 69.20 (2), the clerk of the court shall report the court's determination to the state registrar on a form prescribed by the state registrar, along with the fee required under s. 69.22. Upon receipt of the report, the state registrar shall register the marriage document and send a copy of the document to the local registrar under s. 69.03 (11). The local registrar shall file the document.

69.16 History History: 1985 a. 315.



69.17 Divorce report.

69.17  Divorce report. At the end of every biweekly period, the clerk of any court which conducts divorce proceedings under ch. 767 shall forward to the state registrar, on a form supplied by the state registrar, a report of every divorce or annulment of marriage granted during the biweekly period. The form supplied by the state registrar shall require that the social security numbers of the parties to the divorce or annulment and the social security number of any child of the parties be provided.

69.17 History History: 1985 a. 315; 1997 a. 191.



69.18 Death records.

69.18  Death records.

69.18(1)(1)  Registration of deaths.

69.18(1)(a)(a) Any one of the following may move a corpse for the purpose of final disposition:

69.18(1)(a)1. 1. A funeral director licensed under ch. 445 acting in person or through the agency of another funeral director licensed under ch. 445.

69.18(1)(a)2. 2. A member of the decedent's immediate family who personally prepares for and conducts the final disposition of the decedent.

69.18(1)(a)3. 3. A person acting under s. 157.02 or 445.16 (1).

69.18(1)(b) (b) Any person who moves a corpse under par. (a) shall file a certificate of death for the corpse under this subsection on a form prescribed by the state registrar under any one of the following circumstances:

69.18(1)(b)1. 1. The death occurred in this state.

69.18(1)(b)2. 2. The corpse was found in this state.

69.18(1)(b)3. 3. The corpse was removed in this state from a conveyance which was moving at the time of death.

69.18(1)(b)4. 4. The corpse was found in interstate waters and removed in this state.

69.18(1)(bm) (bm) A person required to file a certificate of death under par. (b) shall obtain the information required for the certificate of death from the next of kin or the best qualified person or source available. The person filing the certificate of death shall enter his or her signature on the certificate and include his or her address and the date of signing and shall present or mail the certificate, within 24 hours after being notified of the death, to the physician, coroner or medical examiner responsible for completing and signing the medical certification. Within 2 days after receipt of the medical certification, the person filing the certificate of death shall mail or present the certificate of death in:

69.18(1)(bm)1. 1. The registration district of the place of death if the death occurred in this state.

69.18(1)(bm)2. 2. The registration district where the corpse was found or removed if the place of death is not in this state or is unknown, is removed in this state from a conveyance which was moving at the time of death or is found in interstate waters and removed in this state.

69.18(1)(c) (c) A hospital, a nursing home, as defined in s. 50.01 (3), or a hospice that is the place of death of a person may prepare a certificate of death for the person and give the certificate to the person who moves the corpse under par. (a).

69.18(1)(cm) (cm)

69.18(1)(cm)1.1. For purposes of preparation of the certificate of death and in accordance with accepted medical standards, a hospice nurse in a hospice that is directly involved with the care of a hospice patient who dies may pronounce the date, time, and place of the patient's death if all of the following apply:

69.18(1)(cm)1.a. a. The patient was generally under the care of a physician at the time of death.

69.18(1)(cm)1.b. b. The death was anticipated.

69.18(1)(cm)2. 2. Subd. 1. may not be construed to authorize a hospice nurse to certify under sub. (2) (b) the cause of the patient's death.

69.18(1)(d) (d) A hospital, nursing home, or hospice may not release a corpse to any person under par. (a) unless the person presents a notice of removal on a form prescribed by the state registrar, in duplicate, to the administrator of the hospital, nursing home, or hospice. The administrator shall retain one copy and forward the other copy to the local registrar of the registration district in which the hospital, nursing home, or hospice is located.

69.18(1)(e) (e)

69.18(1)(e)1.1. If a death is a miscarriage and 20 weeks or more have elapsed between the mother's last normal menstrual period and delivery or the stillbirth weighs 350 grams or more, one of the following shall submit, within 5 days after delivery, a fetal death report to the state registrar:

69.18(1)(e)1.a. a. If the miscarriage occurs at or on route to a hospital, the individual who manages the hospital or the hospital's medical records.

69.18(1)(e)1.b. b. If the miscarriage does not occur at or on route to a hospital, the funeral director or other person authorized by at least one parent of the stillbirth.

69.18(1)(e)2. 2. Except as provided under subd. 1., no fetal death report is required.

69.18(1m) (1m) Format. Beginning on January 1, 2003, a certificate of death shall consist of the following parts:

69.18(1m)(a) (a) Fact-of-death information, which shall include all of the following:

69.18(1m)(a)1. 1. The name and other identifiers of the decedent, including the decedent's social security number, if any.

69.18(1m)(a)2. 2. The date, time, and place that the decedent was pronounced dead.

69.18(1m)(a)3. 3. The manner of the decedent's death.

69.18(1m)(a)4. 4. The identity of the person certifying the death.

69.18(1m)(a)5. 5. The dates of certification and filing of the certificate of death.

69.18(1m)(b) (b) Extended fact-of-death information, which includes all of the following:

69.18(1m)(b)1. 1. All information under par. (a).

69.18(1m)(b)2. 2. Information on final disposition and cause of death.

69.18(1m)(b)3. 3. Injury-related data.

69.18(1m)(c) (c) Statistical-use-only information, which includes all of the following:

69.18(1m)(c)1. 1. All information other than that under par. (b) that is collected on the standard death record form recommended by the federal agency responsible for national vital statistics.

69.18(1m)(c)2. 2. Other data, as directed by the state registrar, including race, educational background, and health risk behavior.

69.18(2) (2) Medical certification.

69.18(2)(a)(a) On the form for a certificate of death prescribed by the state registrar under sub. (1) (b), the state registrar shall provide for a medical certification to be completed under this subsection.

69.18(2)(b) (b) If a person under the care of a physician dies from the illness or condition for which the care is given and a coroner or medical examiner does not certify the cause of death under par. (d) 1., the physician shall complete and sign a medical certification for the death under par. (f) and mail the medical certification within 5 days after the pronouncement of death or present the medical certification to the person responsible for filing the death certificate under sub. (1) within 6 days after the pronouncement of death.

69.18(2)(c) (c) If the physician under par. (b) is absent or gives his or her written approval, the medical certification under par. (b) may be completed and signed by any one of the following who has access to the medical history of the decedent:

69.18(2)(c)1. 1. If any other physician assisted in attending the decedent, the other physician.

69.18(2)(c)2. 2. The chief medical officer of the hospital or nursing home in which the death occurred.

69.18(2)(c)3. 3. The physician who performed an autopsy on the decedent.

69.18(2)(d) (d)

69.18(2)(d)1.1. Except as provided under par. (e), if a death is the subject of a coroner's or medical examiner's determination under s. 979.01 or 979.03, the coroner or medical examiner or a physician supervised by a coroner or medical examiner in the county where the event which caused the death occurred shall complete and sign the medical certification for the death and mail the death certificate within 5 days after the pronouncement of death or present the certificate to the person responsible for filing the death certificate under sub. (1) within 6 days after the pronouncement of death.

69.18(2)(d)2. 2. Except as provided under par. (e), if the decedent was not under the care of a physician for the illness or condition from which the person died, the coroner or medical examiner, or a physician supervised by a coroner or medical examiner, in the county of the place of death shall complete and sign the medical certification for the death and mail the death certificate within 5 days after the pronouncement of death or present the certificate to the person responsible for filing the death certificate under sub. (1) within 6 days after the pronouncement of death.

69.18(2)(d)3. 3. For a medical certification under this paragraph, except a medical certification of the cause of death of an indigent, a coroner or medical examiner may charge a fee established by the county board, not to exceed an amount reasonably related to the actual and necessary cost of providing the medical certification. The coroner or medical examiner, or the physician employed by the coroner or medical examiner, shall mail or present a medical certification as required under subd. 1., whether or not the fee has been paid.

69.18(2)(e) (e) Unless the person is a physician supervised by a coroner or medical examiner, no person may act under par. (d) if the subject of the death certificate was his or her patient or a patient in a hospital, or nursing home, as defined in s. 50.01 (3), in which he or she has direct care of any patient.

69.18(2)(f) (f)

69.18(2)(f)1.1. A person signing a medical certification under par. (b), (c) or (d) shall describe, in detail, on a form prescribed by the state registrar, the cause of death, show the duration of each cause, the sequence of each cause if the cause of death was multiple and, if the cause was disease, the evolution of the disease. The person shall describe a disease in medical terms and may not limit the description to symptoms or conditions resulting from disease. If the cause of a death is medically certified under par. (d), the coroner or medical examiner shall describe any violence related to the cause of death, its effect on the decedent and whether it was accidental, suicidal, homicidal or undetermined.

69.18(2)(f)2. 2. If a person signing a medical certification under par. (b), (c) or (d) fails to satisfy the requirements of subd. 1., the medical certification shall be deemed incomplete and unsigned and may be returned to the person for completion.

69.18(2)(f)3. 3. A person signing a medical certification under par. (b), (c) or (d) shall note on the certificate if the cause of death of the subject of the certificate is unknown, undetermined or if the determination of the cause of death is pending and shall submit to the state registrar within 30 days after the pronouncement of death an amendment to the medical certification which satisfies the requirements of subd. 1., except that such amendment may exclude information which is unavailable pending the determination of an inquest under s. 979.04.

69.18(3) (3) Requirements for disposition of a corpse or stillbirth.

69.18(3)(a)(a) Except as provided under par. (c) or (e), the person who has moved a corpse under sub. (1) (a) shall complete a report for final disposition, on a form supplied by the state registrar, and, within 24 hours after being notified of the death, mail or present a copy of the report to the coroner or medical examiner in the county of the place of death and mail or present a copy to the local registrar in the registration district of the place of death. If the cause of death is subject to an investigation under s. 979.01 or 979.03, the report for final disposition shall be submitted to the coroner or medical examiner in the county in which the event which caused the death occurred.

69.18(3)(b) (b) If a medical certification for a corpse is required under sub. (2) (d), no person may embalm the corpse or effect its final disposition without satisfying the requirements for a report under par. (a) and without obtaining the written permission of the person required to complete the medical certification under sub. (2) (d).

69.18(3)(c) (c) No person may effect a final disposition of a corpse brought into this state unless the corpse is accompanied by written authorization for final disposition under the law of another state.

69.18(3)(d) (d) No person may remove a corpse from this state if the place of death was in this state unless the corpse is accompanied by a copy of the report for final disposition. If a medical certification is required for the corpse under sub. (2) (d), the corpse must be accompanied by the report and the written permission of the coroner or medical examiner to embalm and effect final disposition. No person may remove a stillbirth from this state if the delivery of the stillbirth was in this state unless the stillbirth is accompanied by a report for final disposition.

69.18(3)(e) (e) Except as provided under par. (d), no report under par. (a) is required to effect final disposition of a stillbirth. No person may effect final disposition of a stillbirth without the written authorization of any of the following persons, in order of priority stated, when persons in prior classes are not available at the time of authorization, and in the absence of actual notice of opposition by a member of the same or a prior class:

69.18(3)(e)1. 1. A parent of the stillbirth.

69.18(3)(e)2. 2. An adult brother or sister of the stillbirth.

69.18(3)(e)3. 3. A grandparent of the stillbirth.

69.18(3)(e)4. 4. Any other person authorized or under obligation to dispose of the stillbirth.

69.18(3)(f) (f) Every person in charge of a place in which interment or other disposition of corpses occurs shall maintain a written record of every corpse interred there. The record shall include the name of the decedent, the place of death, the date of burial and the name and address of the funeral director or other person in charge of the funeral.

69.18(3)(g) (g) If a deceased person had a disease which the department determines is communicable and dangerous to the public health, the corpse of the person may not be moved nor final disposition effected except under conditions prescribed by the department.

69.18(4) (4) Authorization for disinterment and reinterment.

69.18(4)(a)(a) Subject to s. 157.111, the coroner or medical examiner of the county in which a decedent's corpse is interred shall issue an authorization for disinterment and reinterment upon receipt of an order of a court of competent jurisdiction or upon receipt of a written application for disinterment and reinterment signed by the person in charge of the disinterment and by any of the following persons, in order of priority stated, when persons in prior classes are not available at the time of application, and in the absence of actual notice of contrary indications by the decedent or actual notice of opposition by a member of the same or a prior class:

69.18(4)(a)1g. 1g. An individual specified under s. 154.30 (2) (b).

69.18(4)(a)1m. 1m. The decedent's spouse.

69.18(4)(a)2. 2. An adult son or daughter of the decedent.

69.18(4)(a)3. 3. Either parent of the decedent.

69.18(4)(a)4. 4. An adult brother or sister of the decedent.

69.18(4)(a)5. 5. A guardian of the person of the decedent at the time of the decedent's death.

69.18(4)(a)6. 6. Any other person authorized or under obligation to dispose of the decedent's corpse.

69.18(4)(bm) (bm) A cemetery authority may disinter and reinter buried human remains as provided under s. 157.112 without first obtaining an authorization under par. (a).

69.18 History History: 1985 a. 315; 1985 a. 332 s. 253; 1989 a. 307; 1993 a. 386; 1995 a. 357; 1997 a. 114; 2001 a. 16; 2003 a. 273; 2005 a. 266; 2007 a. 58.

69.18 Annotation Sub. (2) (f) does not require a death certificate to state the basis of a patient's treatment or the type of treatment. Neuman v. Circuit Court for Marathon County, 231 Wis. 2d 440, 605 N.W.2d 280 (Ct. App. 1999), 99-0714.



69.186 Induced abortion reporting.

69.186  Induced abortion reporting.

69.186(1) (1) On or before January 15 annually, each hospital, clinic or other facility in which an induced abortion is performed shall file with the department a report for each induced abortion performed in the hospital, clinic or other facility in the previous calendar year. Each report shall contain all of the following information with respect to each patient obtaining an induced abortion in the hospital, clinic or other facility:

69.186(1)(a) (a) The state and, if this state, the county, of residence.

69.186(1)(b) (b) Patient number.

69.186(1)(c) (c) Race.

69.186(1)(d) (d) Age.

69.186(1)(e) (e) Marital status.

69.186(1)(f) (f) Month and year in which the induced abortion was performed.

69.186(1)(g) (g) Education.

69.186(1)(h) (h) The number of weeks since the patient's last menstrual period.

69.186(1)(hm) (hm) Whether the abortion was a chemically induced abortion, a surgical abortion or a surgical abortion following a failed or incomplete chemical abortion.

69.186(1)(i) (i) Complications, if any, resulting from performance of the induced abortion.

69.186(1)(j) (j) If the patient is a minor, whether consent was provided under s. 48.375 (4) (a) 1. for the abortion and, if so, the relationship of the individual providing consent to the minor; or, if consent under s. 48.375 (4) (a) 1. was not provided, on which of the bases under s. 48.375 (4) (a) 2. or (b) 1., 1g., 1m., 2. or 3. the abortion was performed.

69.186(2) (2) The department shall collect the information under sub. (1) in a manner which the department shall specify and which ensures the anonymity of a patient who receives an induced abortion, a health care provider who provides an induced abortion and a hospital, clinic or other facility in which an induced abortion is performed. The department shall publish annual demographic summaries of the information obtained under this section, except that the department may not disclose any information obtained under this section that reveals the identity of any patient, health care provider or hospital, clinic or other facility and shall ensure anonymity in all of the following ways:

69.186(2)(a) (a) The department may use information concerning the patient number under sub. (1) (b) or concerning the identity of a specific reporting hospital, clinic or other facility for purposes of information collection only and may not reproduce or extrapolate this information for any purpose.

69.186(2)(b) (b) The department shall immediately destroy all reports submitted under sub. (1) after information is extrapolated from the reports for use in publishing the annual demographic summary under this subsection.

69.186 History History: 1985 a. 315; 1995 a. 309; 1997 a. 27.



69.19 Court-ordered certificates of death.

69.19  Court-ordered certificates of death. If a person has died in this state and final disposition of the person's corpse has been effected but no certificate of death is on file one year after a death, a person with a direct and tangible interest in having a certificate of death registered may petition the circuit court of the county in which the death is alleged to have occurred. If the court finds that the petitioner has established the facts of the death required on the certificate of death, the clerk of the court shall report the court's determination to the state registrar on a form prescribed by the state registrar, along with the fee required under s. 69.22. Upon receipt of the report, the state registrar shall register the death certificate and send a copy to the local registrar under s. 69.03 (11). The local registrar shall file the copy.

69.19 History History: 1985 a. 315.



69.20 Disclosure of information from vital records.

69.20  Disclosure of information from vital records.

69.20(1)(1) A person with a direct and tangible interest in a vital record is any of the following:

69.20(1)(a) (a) The registrant of the vital record.

69.20(1)(b) (b) A member of the registrant's immediate family.

69.20(1)(c) (c) The parent of a registrant, unless the parent is a birth parent whose parental rights to the registrant have been terminated under ch. 48.

69.20(1)(d) (d) The registrant's legal custodians or guardians.

69.20(1)(e) (e) A representative authorized by any person under pars. (a) to (d), including an attorney.

69.20(1)(f) (f) Any other person who demonstrates a direct and tangible interest when information is necessary for the determination or protection of a personal or property right.

69.20(2) (2)

69.20(2)(a)(a) Except as provided under sub. (3), information in the part of a certificate of birth, divorce or annulment, or termination of domestic partnership, a marriage document, or a declaration of domestic partnership that is designated on the form as being collected for statistical or medical and statistical use only and information in the part of a death certificate that is designated on the form as being collected as statistical-use-only information under s. 69.18 (1m) (c) may not be disclosed to any person except the following:

69.20(2)(a)1. 1. The subject of the information, or, if the subject is a minor, his or her parent or guardian.

69.20(2)(a)2. 2. For a certificate of death, any of the persons specified under s. 69.18 (4) (a) 1g. to 6. or an individual who is authorized in writing by one of the persons.

69.20(2)(b) (b) Except as provided under sub. (3), the state registrar and local registrars may not permit inspection of or disclose information contained in any record of a birth which occurred after September 30, 1907 if the mother of the subject of the record was not married at any time from the conception to the birth of the subject of the record, unless the inspection is by or the information is disclosed to a person who has a direct and tangible interest in such record.

69.20(2)(c) (c) Except as provided under sub. (3), until 50 years after a decedent's date of death, the state registrar and a local registrar may not permit inspection of or disclose information contained in the portion under s. 69.18 (1m) (b) 2. and 3. of the certificate of death to anyone except to a person specified under sub. (1), or to a direct descendent of the decedent.

69.20(3) (3)

69.20(3)(a)(a) The state registrar or a local registrar may effect a disclosure of information prohibited under sub. (2) if a court of competent jurisdiction orders the disclosure and specifies the vital record which is to be disclosed.

69.20(3)(b) (b) The state registrar may effect disclosure of information prohibited under sub. (2) if the person to whom the information will be disclosed has signed and given to the state registrar a written agreement specifying the conditions under which the information will be used, as designated by the state registrar and if:

69.20(3)(b)1. 1. The information will be used for health or demographic research or for a public health program.

69.20(3)(b)2. 2. The information will be used by the federal agency responsible for compilation of national statistics and if the federal agency shares the cost of collecting, processing and transmitting the data. The federal agency may not use the information for any purpose except compilation of national statistics unless the federal agency specifies the other purpose to the state registrar and the state registrar gives written authorization for such use.

69.20(3)(b)3. 3. The information is from the vital record of a registrant who is a resident of another state or who was born in another state and is transmitted to the office responsible for keeping the vital statistics in such state under an interstate cooperation agreement which requires that the information be used for statistical and administrative purposes only and which provides for the retention and disposition of such copies. If under such an agreement the state registrar receives information from an office responsible for keeping the vital statistics in another state, the state registrar may not use the information for any purpose except the compilation of statistics.

69.20(3)(b)4. 4. The information is from a birth certificate which indicates that the registrant has a congenital disability and is submitted to the department of public instruction.

69.20(3)(b)5. 5. The information is submitted to a public school system in this state for the purpose of compiling demographic statistics related to planning.

69.20(3)(c) (c) Notwithstanding sub. (2), a local registrar may disclose information on a birth certificate or issue a copy of the certificate to a local health department, as defined in s. 250.01 (4), for health or demographic research or a public health program if the local health department pays the copying costs and if the birth of the registrant occurred within the boundaries of the political subdivision served by the local health department or the registrant is a resident of the political subdivision. The local health department may not disclose any information from any copy which it receives under this paragraph to any person and shall destroy the copy no later than one year after receipt.

69.20(3)(d) (d) Subject to par. (f), the state or a local registrar may disclose information from the vital record of a specified registrant, except information under sub. (2) (a), to a federal agency, to any agency of the government of this state or to any agency of a county, city, town or village if the agency requests the information for use in the conduct of its official duties.

69.20(3)(e) (e) Public use indexes of certificates of birth, death, or divorce or annulment, or marriage documents that are filed in the system of vital statistics at the state or local level are accessible only by inspection at the office of the state registrar or of a local registrar and may not be copied or reproduced except as follows:

69.20(3)(e)1. 1.

69.20(3)(e)1.a.a. Certificate of birth index information may be copied or reproduced for the public only after 100 years have elapsed from the year in which the birth occurred. No information in the index that has been impounded under s. 69.15 may be released.

69.20(3)(e)1.b. b. Subdivision 1. a. does not apply to certificate of birth indexes of events that occurred before October 1, 1907.

69.20(3)(e)2. 2. Indexes of certificates of death or divorce or annulment may be copied or reproduced for the public after 24 months have elapsed from the year in which the event occurred.

69.20(3)(e)3. 3. Beginning January 1, 2003, any information that is obtained from an index under subd. 1. or 2. and that is released shall contain the following statement: "This information is not a legal vital record index. Inclusion of any information does not constitute legal verification of the fact of the event."

69.20(3)(f) (f) The state or a local registrar may disclose a social security number on a vital record to the department of children and families or a county child support agency under s. 59.53 (5) in response to a request under s. 49.22 (2m).

69.20(3)(g) (g) The state or local registrar, upon request of the department of revenue, may disclose information on vital records, including a social security number, to the department of revenue only for the following purposes related to administering state taxes and collection of debts referred to the department of revenue:

69.20(3)(g)1. 1. Locating persons, or the assets of persons, who have failed to file tax returns, have underreported their taxable income, or are delinquent debtors.

69.20(3)(g)2. 2. Identifying fraudulent tax returns and credit claims.

69.20(3)(g)3. 3. Providing information for tax-related prosecutions.

69.20(4) (4) Under procedures that are promulgated by rule, the state registrar and every local registrar shall protect vital records from mutilation, alteration, theft, or fraudulent use and shall protect the privacy rights of registrants and their families by strictly controlling direct access to any vital record filed or registered in paper form.

69.20 History History: 1985 a. 315; 1993 a. 27; 1995 a. 27 s. 9145 (1); 1997 a. 27, 191; 2001 a. 16; 2007 a. 20, 58; 2009 a. 28; 2013 a. 20.



69.21 Copies of vital records.

69.21  Copies of vital records.

69.21(1) (1)  Certified copies.

69.21(1)(a)(a)

69.21(1)(a)1.1. Except as provided under subd. 2., the state registrar and any local registrar shall issue a certified copy of a vital record to any person if the person submits a request for a certified copy of a vital record of a specified registrant in writing to the registrar responsible for filing or registering the vital record and if the request is accompanied by the fee required under s. 69.22.

69.21(1)(a)2. 2. The state registrar and any local registrar may not issue any certified copy under subd. 1. of:

69.21(1)(a)2.a. a. A vital record, if the event which is the subject of the vital record occurred after September 30, 1907, unless the requester is a person with a direct and tangible interest in the record or unless the registrar has received a court order directing issuance of the vital record.

69.21(1)(a)2.b. b. Any information of the part of a certificate of birth, death, or divorce or annulment or a marriage document, the disclosure of which is limited under s. 69.20 (2) (a) and (c), unless the requester is the subject of the information or, for a decedent, unless the requester is specified in s. 69.20 (2) (a) 2.

69.21(1)(a)2.c. c. The birth certificate of a person if no surname has been entered on the birth certificate for the person under s. 69.14 (1) (f).

69.21(1)(b) (b)

69.21(1)(b)1.1. Any copy of a vital record certified under par. (a) shall be on a form provided or approved by the state registrar and shall include the date of issuance, the name of the issuing officer, the issuing officer's signature or an authorized facsimile of his or her signature and the seal of the issuing officer. The certification shall be applied to the copy in a way that prevents its removal from the copy.

69.21(1)(b)2. 2. Any copy of a birth certificate issued under par. (a) shall be in a long or short form, as specified by the person submitting the request under par. (a). The long form shall include the name, sex, date and place of birth and parent's surnames of the registrant, the file date and the file number. The short form may not include any information about the parents of the registrant. The state registrar shall issue the short form for any registrant born of unmarried parents if the registrant's certificate was not prepared under s. 69.15 (3) (b), unless the person requesting the copy requests the long form.

69.21(1)(b)3. 3. A local registrar may issue a copy of a birth or death certificate under par. (a) through the state registrar's computer database if the event that is the subject of the birth or death occurred in the local registrar's registration district or if the registrant resided in the local registrar's registration district when the event occurred.

69.21(1)(b)4. 4. A copy of a death certificate issued under par. (a) for a death that occurred before January 1, 2003, shall include the name, sex, date and place of death, age or birth date, cause and manner of death, and social security number, if any, of the decedent, and the file number and the file date of the certificate, except that a requester may, upon request, obtain a copy that does not include the cause of death.

69.21(1)(b)5. 5. A copy of a death certificate issued under par. (a) for a death that occurs after December 31, 2002, shall be on a form that contains only fact-of-death information specified in s. 69.18 (1m) (a), except that a requester may, upon request, obtain a form that contains extended fact-of-death information specified in s. 69.18 (1m) (b).

69.21(1)(c) (c) Any certified copy of a vital record or part of a vital record issued under this subsection shall be deemed the same as the original vital record and shall be prima facie evidence of any fact stated in the vital record, except that the evidentiary value of a vital record filed more than one year after the event which is the subject of the vital record occurred or of a vital record which has been amended shall be determined by the judicial or administrative agency or official before whom the vital record is offered as evidence.

69.21(2) (2) Uncertified copies.

69.21(2)(a)(a) The state registrar or local registrar shall issue an uncertified copy of the vital record of one or more registrants if the subject of the vital record is an event occurring after September 30, 1907. The requirements of ss. 69.15 (6) (b) and 69.20 (3) (b) for disclosing information under s. 69.20 (2) shall apply to issuance under this paragraph of any copy of a vital record containing such information.

69.21(2)(b) (b) The state registrar and any local registrar shall issue an uncertified copy of the vital record of one or more registrants, whether specified or not, to any person if the subject of the vital record is an event occurring before October 1, 1907, and if the person submits a request for the copy in writing to the registrar responsible for filing or registering the vital record and if the request is accompanied by the fee required under s. 69.22 (1) (b).

69.21(2)(c) (c) Any uncertified copy issued under par. (a) or (b) shall have on its face a notice that it is uncertified.

69.21(2)(d) (d)

69.21(2)(d)1.1. An uncertified photocopy of a vital record for an event occurring before October 1, 1907, other than a vital record held by the state registrar and any local registrar, is subject to this paragraph and may not be made available to the public in electronic format, but is not otherwise subject to the limitations of this section or the requirements of s. 69.22.

69.21(2)(d)2. 2. An uncertified photocopy of a vital record described in subd. 1. shall have on its face the following text: "UNCERTIFIED COPY. Not valid for identification purposes. It is illegal to make this document available to the public in electronic format.".

69.21(2)(d)3. 3. The holder of the vital record from which uncertified photocopies may be made and issued under this paragraph may establish fees for the photocopies.

69.21(3) (3) Amendments. Any copy of a vital record issued under this section shall show all amendments or changes made on the record since it was filed, the date and authority of the amendment or change unless a certificate was issued for the registrant under s. 69.14 (1) (h) or 69.15 (2), (3) or (4) (b).

69.21(4) (4) Determination of fraud.

69.21(4)(a)(a) Except as provided under par. (b), if the state registrar or a local registrar determines that a vital record was registered through misrepresentation or fraud, he or she may not issue any copy of the vital record prior to a determination by a court of the actual facts of the event which is the subject of the record.

69.21(4)(b) (b) A person with a direct and tangible interest in a vital record withheld by the state registrar under par. (a) may petition the circuit court of the county in which the event which is the subject of the vital record is shown on the original record to have occurred. The petition shall be accompanied by a certified copy of the original vital record. In issuing the certified copy, the state registrar shall mark the copy to indicate that the copy is for use by the court in making its determination under this paragraph. If the court finds that the petitioner has proven that the information on the vital record is valid, the clerk of court shall report the court's determination to the state registrar on a form prescribed by the state registrar, who shall issue the certified copy.

69.21 History History: 1985 a. 315; 1987 a. 307; 1997 a. 210; 1999 a. 185; 2001 a. 16.

69.21 Cross-reference Cross-reference: See s. 889.18 for evidence of official records and s. 891.09 for evidence of vital statistics.

69.21 Annotation A local registrar has no power to adopt procedures that are more stringent than those directed by the state registrar for issuing certified copies of a vital record under s. 69.21 (1). 80 Atty. Gen. 35.



69.22 Fees.

69.22  Fees.

69.22(1)(1) Except as provided in sub. (6), the state registrar and any local registrar acting under this subchapter shall collect the following fees:

69.22(1)(a) (a) Except as provided under par. (c), $20 for issuing one certified copy of a vital record and $3 for any additional certified copy of the same vital record issued at the same time.

69.22(1)(b) (b) Except as provided under par. (c), $20 for issuing an uncertified copy of a vital record issued under s. 69.21 (2) (a) or (b), $7 for verifying information about the event submitted by a requester without issuance of a copy, and $3 for any additional copy of the same vital record issued at the same time.

69.22(1)(c) (c) Twenty dollars for issuing an uncertified copy of a birth certificate or a certified copy of a birth certificate, and $3 for issuing any additional certified or uncertified copy of the same birth certificate issued at the same time.

69.22(1)(cm) (cm) Ten dollars for issuing one certified copy of a certificate of birth resulting in stillbirth and $3 for any additional certified copy of the same certificate issued at the same time.

69.22(1)(d) (d) In addition to other fees under this subchapter, $20 for expedited service in issuing a vital record.

69.22(1m) (1m) The state registrar and any local registrar acting under this subchapter shall, for each copy of a birth certificate for which a fee under sub. (1) (c) is charged that is issued during a calendar quarter, forward to the secretary of administration for deposit in the appropriation accounts under s. 20.433 (1) (g) and (h) $7 by the 15th day of the first month following the end of the calendar quarter.

69.22(1q) (1q) The state registrar and any local registrar acting under this subchapter shall forward to the secretary of administration for deposit in the appropriation account under s. 20.435 (1) (gm) all of the following:

69.22(1q)(a) (a) For any certified copy of a vital record for which a fee of $20 under sub. (1) (a) is charged, $13.

69.22(1q)(b) (b) For any uncertified copy of a vital record for which a fee of $20 under sub. (1) (b) is charged, $13.

69.22(1q)(c) (c) For any copy of a birth certificate for which a fee of $20 under sub. (1) (c) is charged, $8.

69.22(1q)(d) (d) For expedited service in issuing a vital record, $10.

69.22(2) (2) The state registrar and any local registrar may charge $7 for a search of vital records if the registrar finds no record. In addition to the $7, a registrar may charge a fee to cover the costs of a search of vital records if the requester provides no identifying information or identifying information which is imprecise or inadequate.

69.22(3) (3) If a local registrar under s. 69.11 (4) or 69.14 (2) (b) 6. completes the proper forms for the applicant and submits the forms and proofs to the office of the state registrar, the state registrar and the register of deeds shall receive equal amounts of the fee received for the action.

69.22(4) (4) A local registrar in a registration district may set a reasonable fee to cover the costs of sending requests to local health departments under s. 69.05 (3m).

69.22(5) (5) The state registrar shall collect the following fees:

69.22(5)(a) (a) Ten dollars for:

69.22(5)(a)1. 1. Making any change under s. 69.11 (4).

69.22(5)(a)2. 2. Making any change ordered by a court under s. 69.12 (3) or 69.15 (4) (a).

69.22(5)(a)3. 3. Making any change in a birth certificate under s. 69.15 (3).

69.22(5)(b) (b) Twenty dollars for:

69.22(5)(b)1. 1. Any new vital record registered under s. 69.12 (4), 69.14 (2) (b), 69.15 (2), (3m), (4) (b), or (6), 69.16 (2), or 69.19, or any corrected vital record registered under s. 69.13.

69.22(5)(b)2. 2. The filing of a birth certificate under s. 69.14 (2) (b) 5. The fee under this subdivision includes the search for the birth certificate and the first copy of the certificate except that the state registrar shall add to the $20 fee, $5.

69.22(5)(c) (c) The state registrar may charge a reasonable fee to adequately cover the cost of specialized data collection and data production for research or administrative data requested under s. 69.20.

69.22(6) (6) The state registrar may charge a reasonable fee for providing searches of vital records and for providing copies of vital records to state agencies for program use. The register of deeds may provide free searches and free copies to agencies in his or her county at the direction of the county board.

69.22 History History: 1985 a. 315; 1985 a. 332 s. 253; 1987 a. 27; 1991 a. 39; 1993 a. 16, 27; 1995 a. 27; 1997 a. 191, 210; 2001 a. 16, 106; 2003 a. 33, 300; 2007 a. 20; 2009 a. 28.



69.23 Costs for collecting delinquent certificates.

69.23  Costs for collecting delinquent certificates. If the state registrar determines that it is not possible to obtain a vital record from a local registrar under this subchapter, the state registrar may obtain the vital record and charge the cost of obtaining the record to the registration district in which the record should have been filed. If the registration district receives from the state registrar an itemized statement of such costs filed with the clerk of the registration district, the registration district shall pay the costs to the state registrar.

69.23 History History: 1985 a. 315.



69.24 Penalties.

69.24  Penalties.

69.24(1)(1) Any person who does any of the following is guilty of a Class I felony:

69.24(1)(a) (a) Other than as authorized under s. 69.21 (2) (d), prepares or issues any paper or film which purports to be, or carries the appearance of, an original or a copy of a vital record, certified or uncertified, except as provided under this subchapter or s. 610.50 and except for any hospital which issues any written announcement of the birth of a person to the parents of the person if the announcement contains plain notice that the announcement is not for official use.

69.24(1)(am) (am) Makes available to the public in electronic format an uncertified photocopy of a vital record for an event occurring before October 1, 1907, that is issued under s. 69.21 (2) (d).

69.24(1)(b) (b) Willfully and knowingly makes any false statement in a birth or death certificate under s. 69.09, 69.10, 69.14 or 69.18, in an application for an amendment to a birth or death certificate under s. 69.11 or 69.12 or in a request for a certified copy of a birth certificate under s. 69.21.

69.24(1)(c) (c) Willfully and knowingly supplies any false information with the intent that the information be used in the preparation of a birth or death certificate or the amendment of a birth or death certificate.

69.24(1)(d) (d) Counterfeits or, without authorization, makes, alters or amends any birth or death certificate required by this subchapter or a certified copy of such certificate.

69.24(1)(e) (e) Mutilates or destroys an original birth or death certificate filed under this subchapter.

69.24(1)(f) (f) Willfully and knowingly obtains, possesses, uses, sells, furnishes or attempts to obtain, possess, use, sell or furnish to any person for any purpose of deception, any vital record or certified copy of a vital record which is counterfeited, altered or amended or false in part or in whole or which is related to the birth, death, marriage, divorce, domestic partnership, or termination of a domestic partnership of another person, whether living or dead.

69.24(1)(g) (g) Illegally possesses any vital record required under this subchapter with knowledge that the vital record has been illegally obtained.

69.24(1)(h) (h) As a public officer or public employee, furnishes or processes a birth or death certificate or a certified copy of a birth or death certificate with the knowledge or intention that the certificate or copy will be used for the purpose of deception.

69.24(2) (2) Any person who does any of the following shall be fined not more than $1,000 or imprisoned not more than 90 days or both:

69.24(2)(a) (a) Willfully and knowingly commits any of the actions prohibited under sub. (1) in relation to a marriage document, divorce report, declaration of domestic partnership, or certificate of termination of domestic partnership.

69.24(2)(b) (b) Willfully and knowingly refuses to provide information required under this subchapter for any part of a birth certificate which is not designated as the part for statistical or medical and statistical use or for a death certificate.

69.24(2)(c) (c) Willfully and knowingly effects final disposition of a corpse without complying with s. 69.18 (3) (b).

69.24(2)(d) (d) Willfully and knowingly neglects or violates or refuses to perform any requirement under this subchapter.

69.24 History History: 1985 a. 315; 1987 a. 247; 1987 a. 403 s. 256; 1997 a. 210, 283; 2001 a. 16, 109; 2009 a. 28.

69.24 Annotation A bank, its employees, and agents violate this section when copying a certified copy of a vital record for use by the Federal Reserve Bank. 78 Atty. Gen. 232.



69.30 Authorized copying of vital records.

69.30  Authorized copying of vital records.

69.30(1) (1) In this section:

69.30(1)(a) (a) "County department" means a county department under s. 46.215, 46.22, 46.23, 51.42 or 51.437.

69.30(1)(b) (b) "Financial institution" means any bank, savings bank, savings and loan association or credit union that is authorized to do business under state or federal laws relating to financial institutions.

69.30(1)(bd) (bd) " Long-term care district" has the meaning given in s. 46.2805 (7r).

69.30(1)(bm) (bm) "Service office" has the meaning given in s. 45.04 (1) (b).

69.30(1)(c) (c) "State agency" has the meaning given in s. 20.001 (1).

69.30(1)(d) (d) "Wisconsin works agency" has the meaning given in s. 49.001 (9).

69.30(2) (2) A financial institution, state agency, county department, Wisconsin works agency, service office or long-term care district or an employee of a financial institution, state agency, county department, Wisconsin works agency, service office or long-term care district is not subject to s. 69.24 (1) (a) for copying a certified copy of a vital record for use by the financial institution, state agency, county department, Wisconsin works agency, service office or long-term care district, including use under s. 45.04 (5), if the copy is marked "FOR ADMINISTRATIVE USE".

69.30 History History: 1989 a. 313; 1991 a. 221, 269, 315; 1995 a. 27; 1997 a. 27; 1999 a. 9; 2005 a. 22; 2007 a. 20.



69.60 Taxes and bonds.

69.60  Taxes and bonds. The clerk of each town, city, and village shall annually, at the time required by law to deliver the tax roll to the town, city, or village treasurer, make and transmit to the county treasurer, on forms furnished by the department of revenue, a statement showing the total amount of all taxes levied by the town, city, or village for the current year.

69.60 History History: 1971 c. 154; 1975 c. 295, 421; Stats. 1975 s. 69.60; 1991 a. 39; 2001 a. 107.



69.61 Annual statement of taxes.

69.61  Annual statement of taxes.

69.61(1) (1) Annually, on or before the 3rd Monday of December, each city, village, and town clerk shall make and file with the department of revenue a statement in detail of all taxes levied in the clerk's city, village, or town during the year. Any clerk who fails to make the statement required under this section within the required time shall be liable to the city, village, or town for all damages caused by the delinquency.

69.61(2) (2) The department of revenue shall prepare and furnish to each county clerk forms and instructions for the statement required under this section. The clerk of each county shall, immediately upon receipt of the forms and instructions from the department of revenue distribute the forms and instructions to the clerk of each city, village, and town in the county, at the county's expense.

69.61 History History: 1975 c. 295 ss. 3, 9; 1975 c. 421; Stats. 1975 s. 69.61; 2001 a. 107.



69.62 Returns to department of revenue.

69.62  Returns to department of revenue.

69.62(1) (1) Annually, on or before November 30, each county clerk shall make and transmit to the department of revenue a statement in detail of all county taxes levied on taxable property in the county during the preceding year, and the purposes for which the taxes were levied and expended. Any county clerk failing to make the statement required under this section within the required time, shall be liable to the county for all damages caused by the delinquency.

69.62(2) (2) The department of revenue shall prepare and furnish to the clerk of each county forms and instructions for the statement required under this section.

69.62 History History: 1971 c. 65; 1975 c. 295 ss. 3, 9; 1975 c. 421; Stats. 1975 s. 69.62; 1977 c. 29 s. 1647 (21); 1983 a. 275; 2001 a. 107.



69.63 Department of revenue, duties.

69.63  Department of revenue, duties. It shall be the duty of the department of revenue to collect from time to time statistics of recorded sales of real estate in each county and of the assessed valuation of the lands included in such sales. In collecting such statistics, sales appearing to be made for a nominal consideration or as to which the true consideration is not stated and cannot be readily ascertained, and those in which the description of lands does not substantially correspond or cannot be identified with descriptions upon the assessment roll, shall be omitted; and the department may also exclude from such statistics any other sales where for any reason the data appear to be unreliable or not serviceable.

69.63 History History: 1975 c. 295; Stats. 1975 s. 69.63.



69.64 Realty statistics; items.

69.64  Realty statistics; items. The data to be collected as provided by s. 69.63 shall include:

69.64(1) (1) The date of each instrument of conveyance or sale.

69.64(2) (2) The date, volume and page of the record thereof.

69.64(3) (3) A brief description of the lands conveyed or sold.

69.64(4) (4) The number of acres, where the lands are unplatted.

69.64(5) (5) The consideration recited in such instrument.

69.64(6) (6) The assessed valuation next previous or nearest to the date of such instrument.

69.64(7) (7) Such other facts as the department may deem material.

69.64 History History: 1975 c. 295 ss. 3, 9; Stats. 1975 s. 69.64.



69.65 Statistics compiled, use of; county clerk's duties.

69.65  Statistics compiled, use of; county clerk's duties. The statistics for each calendar year shall be compiled by assessment districts and by counties in tabular form, and the compilations shall be filed and carefully preserved in the department of revenue for use in the performance of its duties. An abstract or copy of the compilations of so much as is used by the department in arriving at the true value for each county shall be furnished to the county clerk of such county in each subsequent year as soon as practicable after the compilations are completed for the year. The county clerk shall submit the abstract or copy to the county board at its next annual meeting.

69.65 History History: 1975 c. 295; Stats. 1975 s. 69.65; 1977 c. 29.



69.66 Agricultural statistics.

69.66  Agricultural statistics. The department of agriculture, trade and consumer protection may collect statistics in relation to principal farm products and agricultural resources as may be necessary through the use of mail surveys and other appropriate means.

69.66 History History: 1975 c. 295; Stats. 1975 s. 69.66; 1977 c. 29 ss. 1647 (8), 1650m (4); 1981 c. 166.



69.67 Returns may be sent for; expense.

69.67  Returns may be sent for; expense. If any town, city or village clerk fails or neglects to transmit to the county treasurer the statement required by s. 69.60 for 10 days after the time required by law to transmit or make the same, the county treasurer shall in either case send a messenger to such clerk who has so failed or neglected to procure the same, and such messenger shall be entitled to receive $3 per day and 10 cents per mile for each mile necessarily traveled in the discharge of duty, to be paid out of the county treasury on the order of the chairperson of the county board and county treasurer. The amount so paid shall be charged to the proper town, city or village and added to and collected with the next county tax apportioned thereto. The county treasurer shall, immediately after having sent any such messenger, notify the treasurer of the proper town, city or village of the amount of expense so incurred, and the treasurer shall deduct that amount from the compensation of the delinquent clerk.

69.67 History History: 1975 c. 295 ss. 3, 9; 1975 c. 421; Stats. 1975 s. 69.67; 1981 c. 166; 1983 a. 192 s. 303 (2); 1991 a. 39.



69.68 Statement of indebtedness to secretary of state.

69.68  Statement of indebtedness to secretary of state. Each county, city, village, town, technical college district and school district clerk shall, whenever required by the secretary of state, furnish a full and complete statement showing the bonded and all other indebtedness of the respective county, city, village, town, technical college district or school district, the purposes for which the same was incurred and all accrued interest, if any, remaining unpaid.

69.68 History History: 1971 c. 154; 1975 c. 295, 421; Stats. 1975 s. 69.68; 1993 a. 399.



69.69 Neglect of duty.

69.69  Neglect of duty. Every clerk of any town, city, village or school district, every technical college district board secretary and every assessor who fails or neglects to perform any duty required by this subchapter shall, for every such neglect or failure, forfeit not less than $20 nor more than $50, and it is the duty of the county clerk to cause every such forfeiture to be prosecuted for. Every county clerk and register of deeds who fails or neglects to perform any duty required by this subchapter shall, for every such neglect or failure, forfeit not less than $25 nor more than $100; and it is the duty of the department with which such returns are required to be filed to cause every such forfeiture to be prosecuted for.

69.69 History History: 1971 c. 154; 1975 c. 295 ss. 3, 8; 1975 c. 421; Stats. 1975 s. 69.69; 1993 a. 399.






70. General property taxes.

70.01 General property taxes; upon whom levied.

70.01  General property taxes; upon whom levied. Taxes shall be levied, under this chapter, upon all general property in this state except property that is exempt from taxation. Real estate taxes and personal property taxes are deemed to be levied when the tax roll in which they are included has been delivered to the local treasurer under s. 74.03. When so levied such taxes are a lien upon the property against which they are charged. That lien is superior to all other liens, except a lien under s. 292.31 (8) (i) or 292.81, and is effective as of January 1 in the year when the taxes are levied. Liens of special assessments of benefits for local improvements shall be in force as provided by the charter or general laws applicable to the cities that make the special assessments. In this chapter, unless the context requires otherwise, references to "this chapter" do not include ss. 70.37 to 70.395.

70.01 History History: 1977 c. 29 s. 1646 (3); 1977 c. 31, 203; 1987 a. 378; 1993 a. 453; 1995 a. 227; 1997 a. 27.

70.01 Annotation The enactment of this chapter did not supersede the Milwaukee city charter, which exempts from taxation property leased by the city. Milwaukee v. Shoup Voting Machine Corp. 54 Wis. 2d 549, 196 N.W.2d 694 (1972).

70.01 Annotation Property held in trust by the federal government for the Menominee tribe and tribal members is not subject to state taxation. 66 Atty. Gen. 290.



70.02 Definition of general property.

70.02  Definition of general property. General property is all the taxable real and personal property defined in ss. 70.03 and 70.04 except that which is taxed under ss. 70.37 to 70.395 and ch. 76 and subchs. I and VI of ch. 77. General property includes manufacturing property subject to s. 70.995, but assessment of that property shall be made according to s. 70.995.

70.02 History History: 1973 c. 90; 1977 c. 31; 1979 c. 221; 1985 a. 29 s. 3202 (39) (c).



70.03 Definition of real property.

70.03  Definition of real property.

70.03(1) (1) "Real property", "real estate," and "land", when used in chs. 70 to 76, 78, and 79, include not only the land itself but all buildings and improvements thereon, and all fixtures and rights and privileges appertaining thereto, except as provided in sub. (2) and except that for the purpose of time-share property, as defined in s. 707.02 (32), real property does not include recurrent exclusive use and occupancy on a periodic basis or other rights, including, but not limited to, membership rights, vacation services and club memberships.

70.03(2) (2) "Real property" and "real estate" do not include any permit or license required to place, operate, or maintain at a specific location one or more articles of personal property described under s. 70.04 (3) or any value associated with the permit or license.

70.03 History History: 1979 c. 89; 1983 a. 432; 1987 a. 399; 1993 a. 308; 1995 a. 225; 2013 a. 20.

70.03 Annotation Income that is attributable to land, rather than personal to the owner, is inextricably intertwined with the land and is transferable to future owners. This income may be included in the land's assessment because it appertains to the land. Income from managing separate off-site property may be inextricably intertwined with land and subject to assessment if the income is generated primarily on the assessed property itself. ABKA Ltd. v. Fontana-On-Geneva-Lake, 231 Wis. 2d 328, 603 N.W.2d 217 (1999), 98-0851.



70.04 Definition of personal property.

70.04  Definition of personal property. The term "personal property", as used in chs. 70 to 79, shall include all goods, wares, merchandise, chattels, and effects, of any nature or description, having any real or marketable value, and not included in the term "real property", as defined in s. 70.03.

70.04(1) (1) Personal property also includes toll bridges; private railroads and bridges; saw logs, timber and lumber, either upon land or afloat; steamboats, ships and other vessels, whether at home or abroad; ferry boats, including the franchise for running the same; ice cut and stored for use, sale or shipment; beginning May 1, 1974, manufacturing machinery and equipment as defined in s. 70.11 (27), and entire property of companies defined in s. 76.28 (1), located entirely within one taxation district.

70.04(2) (2) The term "personal property", as used in chs. 70 to 79, shall also include irrigation implements used by a farmer, including pumps, power units to drive the pumps, transmission units, sprinkler devices and sectional piping.

70.04(3) (3) "Personal property", as used in chs. 70 to 79, includes an off-premises advertising sign. In this subsection, "off-premises advertising sign" means a sign that does not advertise the business or activity that occurs at the site where the sign is located.

70.04 History History: 1973 c. 90; 1973 c. 336 s. 36; 1979 c. 89; 1983 a. 27 s. 2202 (45); 1995 a. 225; 2013 a. 20.

70.04 Annotation Billboard permits are real property, as defined in s. 70.03. The income attributable to the permit is properly included in the real property tax assessment, not the personal property tax assessment of the billboard. Any value attributable to the billboard permits is not inextricably intertwined with the structure of the billboards. The primary value of the permits is unrelated to the structures; rather, the primary value of the permits appertains to the location of the underlying real estate. Adams Outdoor Advertising, Ltd. v. City of Madison, 2006 WI 104, 294 Wis. 2d 441, 717 N.W.2d 803, 05-0508.



70.043 Mobile homes and manufactured homes.

70.043  Mobile homes and manufactured homes.

70.043(1) (1) A mobile home, as defined in s. 101.91 (10), or a manufactured home, as defined in s. 101.91 (2), is an improvement to real property if it is connected to utilities and is set upon a foundation upon land which is owned by the mobile home or manufactured home owner. In this section, a mobile home or manufactured home is "set upon a foundation" if it is off its wheels and is set upon some other support.

70.043(2) (2) A mobile home, as defined in s. 101.91 (10), or a manufactured home, as defined in s. 101.91 (2), is personal property if the land upon which it is located is not owned by the mobile home or manufactured home owner or if the mobile home or manufactured home is not set upon a foundation or connected to utilities.

70.043 History History: 1983 a. 342; 1985 a. 332 s. 253; 1999 a. 150 s. 672; 2007 a. 11.

70.043 Annotation Under sub. (1), a mobile home is an improvement to real property if the home is resting for more than a temporary time, in whole or in part, on some means of support other than its wheels. Ahrens v. Town of Fulton, 2002 WI 29, 251 Wis. 2d 135, 641 N.W.2d 423, 99-2466.



70.045 Taxation district defined.

70.045  Taxation district defined. Except as provided in s. 70.114 (1) (e), in this chapter, "taxation district" means a town, village or city in which general property taxes are levied and collected.

70.045 History History: 1989 a. 336; 1991 a. 39 s. 3714.



70.05 Valuation of property; assessors in cities, towns and villages.

70.05  Valuation of property; assessors in cities, towns and villages.

70.05(1)(1) The assessment of general property for taxation in all the towns, cities and villages of this state shall be made according to this chapter unless otherwise specifically provided. There shall be elected at the spring election one assessor for each taxation district not subject to assessment by a county assessor under s. 70.99 if election of the assessor is provided. Commencing with the 1977 elections and appointments made on and after January 1, 1977, no person may assume the office of town, village, city or county assessor unless certified by the department of revenue under s. 73.09 as qualified to perform the functions of the office of assessor. If a person who has not been so certified is elected to the office, the office shall be vacant and the appointing authority shall fill the vacancy from a list of persons so certified by the department of revenue.

70.05(2) (2) The governing body of any town, city or village not subject to assessment by a county assessor under s. 70.99 may provide for the selection of one or more assistant assessors to assist the assessor in the discharge of the assessor's duties.

70.05(3) (3) The assessment of property of manufacturing establishments subject to assessment under s. 70.995 shall be made according to that section.

70.05(4) (4) All assessment personnel, including personnel of a county assessor system under s. 70.99, appointed under this section on or after January 1, 1977, shall have passed an examination and have been certified by the department of revenue as qualified for performing the functions of the office.

70.05(4m) (4m) A taxation district assessor may not enter upon a person's real property for purposes of conducting an assessment under this chapter more than once in each year, except that an assessor may enter upon a person's real property for purposes of conducting an assessment under this chapter more often if the property owner consents. A property owner may deny entry to an assessor if the owner has given prior notice to the assessor that the assessor may not enter the property without the property owner's permission. Each taxation district assessor shall create and maintain a database identifying all such property owners in the taxation district.

70.05(5) (5)

70.05(5)(a)(a) In this subsection:

70.05(5)(a)1. 1. "Assessed value" means with respect to each taxation district the total values established under ss. 70.32 and 70.34, but excluding manufacturing property subject to assessment under s. 70.995.

70.05(5)(a)1m. 1m. "Class of property" means residential under s. 70.32 (2) (a) 1.; commercial under s. 70.32 (2) (a) 2.; personal property; or the sum of undeveloped under s. 70.32 (2) (a) 5., agricultural forest under s. 70.32 (2) (a) 5m.; productive forest land under s. 70.32 (2) (a) 6. and other under s. 70.32 (2) (a) 7.

70.05(5)(a)2. 2. "Full value" means with respect to each taxation district the total value of property as determined under s. 70.57 (1), but excluding manufacturing property subject to assessment under s. 70.995.

70.05(5)(a)3. 3. "Major class of property" means any class of property that includes more than 5% of the full value of the taxation district.

70.05(5)(b) (b) Each taxation district shall assess property at full value at least once in every 5-year period. Before a city, village, or town assessor conducts a revaluation of property under this paragraph, the city, village, or town shall publish a notice on its municipal Web site that a revaluation will occur and the approximate dates of the property revaluation. The notice shall also describe the authority of an assessor, under ss. 943.13 and 943.15, to enter land. If a municipality does not have a Web site, it shall post the required information in at least 3 public places within the city, village, or town.

70.05(5)(c) (c) Annually beginning in 1992, the department of revenue shall determine the ratio of the assessed value to the full value of all taxable general property and of each major class of property of each taxation district and publish its findings in the report required under s. 73.06 (5).

70.05(5)(d) (d) If the department of revenue determines that the assessed value of each major class of property of a taxation district, including 1st class cities, has not been established within 10% of the full value of the same major class of property during the same year at least once during the 4-year period consisting of the current year and the 3 preceding years, the department shall notify the clerk of the taxation district of its intention to proceed under par. (f) if the taxation district's assessed value of each major class of property for the subsequent year is not within 10% of the full value of the same major class of property. The department's notice shall be in writing and mailed to the clerk of the taxation district on or before November 1 of the year of the determination.

70.05(5)(f) (f) If, in the year after the notice under par. (d), the department of revenue determines that the assessed value of each major class of property of a taxation district, including 1st class cities, has not been established within 10% of the full value of the same major class of property, the department shall notify the clerk of the taxation district in writing on or before November 1 of the year of determination that the district's assessment staff is required to participate in the program under s. 73.08 during the next year.

70.05(5)(g) (g) If, in both the year in which a taxation district's assessment staff participates in the program under s. 73.08 and in the next year, the department of revenue determines that the assessed value of each major class of property is not within 10% of the full value of the same major class of property, the department shall order special supervision under s. 70.75 (3) for that taxation district for the succeeding year's assessment. That order shall be in writing and shall be mailed to the clerk of the taxation district on or before November 1 of the year of the determination.

70.05 History History: 1973 c. 90; 1975 c. 39, 199; 1979 c. 221; 1981 c. 20; 1983 a. 27; 1985 a. 332 s. 108; 1987 a. 399; 1989 a. 56; 1991 a. 39, 316; 1995 a. 27, 212; 2003 a. 33; 2009 a. 68.

70.05 Annotation Compliance with the requirement of sub. (5) that property be assessed at fair value at least once every 5 years is not a substitute for compliance with the uniformity clause and the requirement of s. 70.32 (1) that the property be valued using the best evidence available. Noah's Ark Family Park v. Village of Lake Delton, 210 Wis. 2d 301, 565 N.W.2d 230 (Ct. App. 1997), 96-1074. Affirmed. 216 Wis. 2d 387, 573 N.W.2d 852 (1998), 96-1074.



70.055 Expert assessment help.

70.055  Expert assessment help. If the governing body of any town, village or city not subject to assessment by a county assessor under s. 70.99 determines that it is in the public interest to employ expert help to aid in making an assessment in order that the assessment may be equitably made in compliance with law, the governing body may employ such necessary help from persons currently certified by the department of revenue as expert appraisers. If the help so employed is the department of revenue, the department shall designate the persons in its employ responsible for the assessment. If the emergency help so employed is a corporation the corporation shall designate the persons in its employ responsible for the assessment.

70.055(1) (1) Certification requirements. An applicant for certification as an expert appraiser shall submit satisfactory evidence to the department of revenue as follows:

70.055(1)(a) (a) That the applicant has acquired a thorough knowledge of appraisal techniques and general property assessment standards.

70.055(1)(b) (b) That through examination given by the department of revenue he or she has demonstrated to the department that he or she possesses the necessary qualifications for certification of assessors as described in s. 73.09.

70.055(3) (3) Standard specifications.

70.055(3)(a)(a) The department of revenue shall prescribe standard specifications relating to assessment work performed by expert appraisers other than the department of revenue. No contract for expert help may be approved by the department of revenue unless the contract is submitted on standard contract forms prescribed by the department. If the department of revenue acts as the expert help it shall perform the assessment duties in accordance with the standard specifications.

70.055(4) (4) Duties. When appointed, expert help, together with the assessor, shall act together as an assessment board in exercising the powers and duties of the assessor during this employment, and the concurrence of a majority of the board is necessary to determine any matter upon which they are required to act. All persons appointed or designated as emergency help shall file the official oath under s. 19.01.

70.055(5) (5) Department of revenue costs. All costs of the department of revenue in connection with assessment under this section shall be borne by the taxation district. These receipts shall be credited to the appropriation under s. 20.566 (2) (h). Past due accounts shall be certified on or before the 4th Monday of August of each year and included in the next apportionment of state special charges to local units of government.

70.055 History History: 1971 c. 40; 1973 c. 90; 1975 c. 39, 199; 1977 c. 29; 1979 c. 221; 1981 c. 20; 1983 a. 27; 1991 a. 316.



70.06 Assessments, where made; first class city districts; assessors; appointment, removal.

70.06  Assessments, where made; first class city districts; assessors; appointment, removal.

70.06(1) (1) In cities of the 1st class the assessment of property for taxation shall be under the direction of the city commissioner of assessments, who shall perform such duties in relation thereto as are prescribed by the common council, and the assessment rolls of the city shall be made as the council directs, except where such city of the 1st class is under the jurisdiction of a county assessor under s. 70.99. Manufacturing property subject to s. 70.995 shall be assessed according to that section.

70.06(2) (2) The commissioner of assessments may, with the approval of the common council, appoint one chief assessor, one or more supervising assessors and supervising assessor assistants, one or more property appraisers, and other expert technical personnel that the commissioner of assessments considers to be necessary in order that all valuations throughout the city are uniformly made in accordance with the law. The chief assessor, supervising assessors, and supervising assessor assistants shall exercise the direction and supervision over assessment procedure and shall perform the duties in relation to the assessment of property that the commissioner of assessments determines. Together with the chief assessor and the assessment analysis manager, they shall be members of the board of assessors and shall hold office in the same manner as assessors. Certification of the assessment roll shall be limited to the members of the board of assessors.

70.06(3m) (3m) No person may assume the office of commissioner of assessments, chief assessor, assessment analysis manager, systems and administration supervisor, title records supervisor, supervising assessor, supervising assessor assistant, or property appraiser appointed under sub. (2), unless certified by the department of revenue under s. 73.09 as qualified to perform the functions of the office of assessor. If a person who has not been so certified is appointed to the office, the office shall be vacant and the appointing authority shall fill the vacancy from a list of persons so certified by the department of revenue.

70.06(5) (5) This section shall not apply to a city of the 1st class after it has come under a county assessor system.

70.06 History History: 1973 c. 90; 1975 c. 39, 199; 1977 c. 203; 1979 c. 95 ss. 1, 4; 1979 c. 110, 221, 355; 1981 c. 37; 1983 a. 192; 1985 a. 29, 332; 1987 a. 87; 1991 a. 156; 2001 a. 103.



70.07 Functions of board of assessors in first class cities.

70.07  Functions of board of assessors in first class cities.

70.07(1)(1) In all 1st class cities the several assessors shall make their assessments available to the commissioner of assessments on or before the 2nd Monday in May in each year.

70.07(2) (2) The commissioner of assessments shall publish a class 3 notice, under ch. 985, that on the days named, the assessments for the city will be open for examination by the taxable inhabitants of the city. On the 2nd Monday of May the commissioner of assessments shall call together all of the assessors, and the other members of the board of assessors as provided in s. 70.06 (2), and they together with the commissioner of assessments shall constitute an assessment board.

70.07(3) (3) To the end that all valuations throughout the city shall be made on a uniform basis, such board of assessors, under the direction and supervision of the commissioner of assessments, shall compare the valuations so secured, making all necessary corrections and all other just and necessary changes to arrive at the true value of property within the city; and the commissioner of assessments may direct that all objections to valuations filed under s. 70.47 (16) shall be investigated by such board.

70.07(4) (4) The concurrence of a majority of such board of assessors shall be necessary to determine any matter upon which the commissioner of assessments requires it to act. No notice need be given to the owners of the property assessed of any corrections or changes in assessments which are made prior to the day or days fixed in the notice mentioned in sub. (2) on which said assessments are to be open for examination, but any changes made thereafter and before the assessment roll is delivered to the board of review can only be made upon notice by first class mail to the person assessed if a resident of the city or, if a nonresident, the agent of the person assessed if there is one resident therein or, if neither, the possessor of the property assessed if any, if the residence of such owner, agent or possessor is known to any member of said board of assessors.

70.07(5) (5) The commissioner of assessments may provide for such committees of the board of assessors, as the commissioner of assessments may think best, to make investigations including the investigations mentioned in sub. (3) and perform such other duties as are prescribed by the commissioner of assessments. The commissioner of assessments shall be chairperson of the board of assessors, and may appoint as a member or chairperson of the various committees, himself or herself, any assessor or other officer or employee in the commissioner's department.

70.07(6) (6) The board of assessors shall remain in session until all corrections and changes have been made, including all those resulting from investigations by committees of objections to valuations filed with the commissioner of assessments as provided in this subsection, after which the commissioner of assessments shall prepare the assessment rolls as corrected by the board of assessors and submit them to the board of review not later than the 2nd Monday in October. The person assessed, having been notified of the determination of the board of assessors as required in sub. (4), shall be deemed to have accepted the determination unless the person notifies the commissioner of assessments in writing, within 15 days from the date that the notice of determination was issued under sub. (4), of the desire to present testimony before the board of review. After the board of review has met, the commissioner of assessments may appoint committees of the board of assessors to investigate any objections to the amount or valuation of any real or personal property which have been filed with the commissioner of assessments. The committees may at the direction of the commissioner of assessments report their investigation and recommendations to the board of review and any member of any such committee shall be a competent witness in any hearing before the board of review.

70.07(7) (7) This section shall not apply to a city of the 1st class after it has come under a county assessor system.

70.07 History History: 1973 c. 90; 1977 c. 29 s. 1647 (8), (16); 1977 c. 273; 1979 c. 34 s. 2102 (46) (b); 1979 c. 95 ss. 2, 4; 1979 c. 176; 1983 a. 192, 220; 1991 a. 156, 316; 2001 a. 103; 2005 a. 49.



70.075 Functions of board of assessors in cities of the 2nd class.

70.075  Functions of board of assessors in cities of the 2nd class.

70.075(1)(1) In cities of the 2nd class the common council may by ordinance provide that objections to property tax assessments shall be processed through a board of assessors. In such cases, the city assessor shall publish a class 3 notice, under ch. 985, that on the days named in the notice, the assessments for the city will be open for examination by the taxable inhabitants of the city. On the 2nd Monday of May the city assessor shall call together all of the members of the board of assessors as created in sub. (2) and they, together with the city assessors, shall constitute an assessment board.

70.075(2) (2) In cities of the 2nd class which have elected to have a board of assessors, the board shall have at least 3 members and no more than 7 members, and shall consist of the city assessor, assistant assessors, appraisers or other expert technical personnel appointed by the city assessor and approved by the common council.

70.075(3) (3) To the end that all valuations throughout the city shall be made on a uniform basis, such board of assessors, under the direction and supervision of the city assessor, shall compare the valuations so secured, making all necessary corrections and all other just and necessary changes to arrive at the true value of property within the city. The city assessor may direct that all objections to valuations filed with the city assessor in writing, in the manner provided in s. 70.47 (13), shall be investigated by the board.

70.075(4) (4) The concurrence of a majority of the board of assessors is necessary to determine any matter upon which the city assessor requires it to act. No notice need be given to the owners of the property assessed of any corrections or changes in assessments which are made prior to the day or days fixed in the notice specified under sub. (1) on which the assessments are to be open for examination, but any changes made thereafter and before the assessment roll is delivered to the board of review can only be made upon notice by 1st class mail to the person assessed if a resident of the city or, if a nonresident, an agent if there is one resident in the city or, if neither, the possessor of the property assessed if any, if the residence of the owner, agent or possessor is known to any member of the board of assessors.

70.075(5) (5) The city assessor may provide for committees of the board of assessors to make investigations including the investigations mentioned in sub. (3) and perform such other duties as may be prescribed. The city assessor shall chair the board of assessors, and may appoint as a member or chairperson of the various committees, himself or herself, an assistant assessor, or other officer or employee in the office of the city assessor.

70.075(6) (6) The board of assessors shall remain in session until all corrections and changes have been made, including all those resulting from investigations by committees of objections to valuations filed with the city assessor as provided in this section, after which the city assessor shall prepare the assessment rolls as corrected by the board of assessors and submit them to the board of review not later than the last Monday in July. A person assessed who has been notified of the determination of the board of assessors as required in sub. (4) is deemed to have accepted such determination unless the person notifies the city assessor in writing, within 15 days from the date that the notice of determination was issued under sub. (4), of a desire to present testimony before the board of review. After the board of review meets, the city assessor may appoint committees of the board of assessors to investigate any objections to the amount or valuation of any real or personal property which are referred to the city assessor by the board of review. The committees so appointed may at the city assessor's direction report their investigation and recommendations to the board of review and any member of any such committee shall be a competent witness in any hearing before the board of review.

70.075(7) (7) This section does not apply to a city of the 2nd class if it is contained within a county which adopts a county assessor system under s. 70.99.

70.075 History History: 1977 c. 29; 1981 c. 20; 2005 a. 49.



70.08 Assessment district.

70.08  Assessment district. The term "assessment district" is used to designate any subdivision of territory, whether the whole or any part of any municipality, in which by law a separate assessment of taxable property is made by an assessor or assessors elected or appointed therefor except that in cities of the first class such districts may be referred to as administrative districts.



70.09 Official real property lister; forms for officers.

70.09  Official real property lister; forms for officers.

70.09(1)(1)  Lister, county boards may provide for. Any county board may appoint a county real property lister and may appropriate funds for the operation of the department of such lister.

70.09(2) (2) Duties of lister. The county board may delegate any of the following duties to the lister:

70.09(2)(a) (a) To prepare and maintain accurate ownership and description information for all parcels of real property in the county. That information may include the following:

70.09(2)(a)1. 1. Parcel numbers.

70.09(2)(a)2. 2. The owner's name and an accurate legal description as shown on the latest records of the office of the register of deeds.

70.09(2)(a)3. 3. The owner's mailing address.

70.09(2)(a)4. 4. The number of acres in the parcel if it contains more than one acre.

70.09(2)(a)5. 5. School district and special purpose district codes.

70.09(2)(b) (b) To provide information on parcels of real property in the county for the use of taxation district assessors, city, village and town clerks and treasurers and county offices and any other persons requiring that information.

70.09(2)(c) (c) To serve as the coordinator between the county and the taxation districts in the county for assessment and taxation purposes.

70.09(2)(d) (d) To provide computer services related to assessment and taxation for the assessors, clerks and treasurers of the taxation districts in the county, including but not limited to data entry for the assessment roll, notice of assessments, summary reports, tax roll and tax bills.

70.09(3) (3) Basic tax forms.

70.09(3)(a)(a) The department of revenue shall prescribe basic uniform forms of assessment rolls, tax rolls, tax bills, tax receipts, tax roll settlement sheets and all other forms required for the assessment and collection of general property taxes throughout the state, and shall furnish each county designee a sample of the uniform forms.

70.09(3)(c) (c) If any county has reason to use forms for assessment and collection of taxes in addition to those prescribed under par. (a), the county real property lister and treasurer jointly may prescribe such additional forms for use in their county, upon approval of the department of revenue.

70.09(3)(d) (d) Each county designee who requires the forms prescribed in pars. (a) and (c) shall procure them at county expense and shall furnish such forms to the assessors, clerks and treasurers of the taxation districts within the county, as needed in the discharge of their duties.

70.09 History History: 1977 c. 142; 1983 a. 275; 1985 a. 12 ss. 2, 3, 13; 1991 a. 204; 1995 a. 225.



70.095 Assessment roll; time-share property.

70.095  Assessment roll; time-share property. For the purpose of time-share property, as defined in s. 707.02 (32), a time-share instrument, as defined in s. 707.02 (28), shall provide a method for allocating real property taxes among the time-share owners, as defined in s. 707.02 (31), and a method for giving notice of an assessment and the amount of property tax to the owners. Only one entry shall be made on the assessment roll for each building unit within the time-share property, which entry shall consist of the cumulative real property value of all time-share interests in the unit.

70.095 History History: 1983 a. 432; 1985 a. 188 s. 16; 1987 a. 399.



70.10 Assessment, when made, exemption.

70.10  Assessment, when made, exemption. The assessor shall assess all real and personal property as of the close of January 1 of each year. Except in cities of the 1st class and 2nd class cities that have a board of assessors under s. 70.075, the assessment shall be finally completed before the first Monday in April. All real property conveyed by condemnation or in any other manner to the state, any county, city, village or town by gift, purchase, tax deed or power of eminent domain before January 2 in such year shall not be included in the assessment. Assessment of manufacturing property subject to s. 70.995 shall be made according to that section.

70.10 History History: 1973 c. 90; 1977 c. 29; 1981 c. 20.



70.105 Assessment freeze.

70.105  Assessment freeze.

70.105(1)(1)  Legislative declaration. It is hereby declared that in municipalities in the state, owners of real property from time to time are required to convey the same to public bodies either under threat of condemnation or because of condemnation proceedings. Property conveyed under such circumstances is designed to be used for a public purpose. Because of the circumstances attending such transfer, property owners frequently find that they must purchase on the open market property similar to that which was conveyed and frequently the property so purchased requires greater financial obligations on the part of the owner. In order to minimize the impact of the economic readjustment which results from conveyance of property either under threat of condemnation or through condemnation proceedings, it is deemed reasonable to provide an assessment freeze made applicable to the new property acquired by the owners under the conditions here enumerated.

70.105(2) (2) Definitions. As used in this section, unless the context clearly indicates otherwise:

70.105(2)(a) (a) "Assessment freeze" means the assessment placed upon the real property, both land and improvements, by the taxing authorities in the year immediately preceding the conveyance of such property under threat of condemnation or by virtue of condemnation proceedings to a public body, and which shall include a redevelopment or housing authority, expressway board or commission, or municipal utility. The assessed valuation so determined shall be the assessment of the new property required to replace such conveyed property, subject, however, to the conditions hereinafter set forth.

70.105(2)(b) (b) "Condemnation" means condemnation of property as undertaken under ch. 32 or under any other applicable provisions of law.

70.105(2)(c) (c) "New property" means the property which is acquired by the owner to replace the property which has been conveyed under threat of condemnation or through condemnation proceedings.

70.105(2)(d) (d) "Property" means the real estate plus fixtures attached to the real estate and which together form the basis for the assessment of real property.

70.105(2)(e) (e) "Threat of condemnation" means acquisition of the owner's property which a public entity, including a redevelopment or housing authority, or expressway board or commission, or municipal utility acquires for a public purpose.

70.105(3) (3) Ordinance providing an assessment freeze. The local legislative body of any municipality may by ordinance provide for the granting of an assessment freeze on property acquired by the owner for the purpose of replacing other property which had belonged to such owner and which was either conveyed by such owner under threat of condemnation or which was condemned for the benefit of a public entity to be used for public purposes, provided the newly acquired property shall be devoted by such owner to the same general purposes as was the property conveyed under threat of condemnation or through condemnation procedure. The ordinance so adopted shall specify conditions which must be satisfied in order to obtain the assessment freeze. The following conditions shall be embodied in such ordinance:

70.105(3)(a) (a) The owner of the property shall establish that he or she was the owner in fee thereof which was acquired either under threat of condemnation or by condemnation by a public body and for any of the following purposes:

70.105(3)(a)1. 1. A public expressway, street or highway;

70.105(3)(a)2. 2. A redevelopment project approved under s. 66.1333, or a housing project approved under s. 66.1201;

70.105(3)(a)3. 3. Any other public improvement which has been approved by the local legislative body.

70.105(3)(b) (b) The property conveyed as set forth in par. (a) and the new property acquired shall both be located in the same municipality.

70.105(3)(c) (c) The owner of such property shall be either a person, firm, corporation, partnership, limited liability company or association, and such ownership must be in substance rather than as to form.

70.105(3)(d) (d) The owner of the property conveyed under threat of condemnation or by condemnation shall have been the owner of such property for at least 5 years prior to such conveyance.

70.105(3)(e) (e) The property, which is acquired by the owner and for which an assessment freeze is sought, shall be used for the same general purposes as was the property conveyed or transferred either under threat of condemnation or by condemnation.

70.105(3)(f) (f) The land acquired by the owner and for which an assessment freeze is sought shall not be less than 30,000 square feet in area or in the alternative, the improvements or structures located on the land shall not be less than 200,000 cubic feet in volume. The period of the assessment freeze shall not exceed 5 years from the year in which it is first granted. The maximum amount of the assessment freeze allowed shall not be greater than 50 percent of the assessment of the property acquired and for which an assessment freeze is sought that would have been made by the assessor or the commissioner of taxation, as the case may be, had no assessment freeze been granted. In no event shall the assessment under such assessment freeze be less than the amount of the assessment of the property conveyed under threat of condemnation or by condemnation.

70.105(3)(g) (g) The assessment freeze granted shall terminate in the first year of assessment following conveyance of said real property by the owner.

70.105(3)(h) (h) Such other conditions may be set forth in the ordinance as the local legislative body determines.

70.105(3)(i) (i) The improvements on the land acquired by the owner shall be new or the aggregate amount of such improvements made to existing structures shall be in excess of the assessment on the improvements on the real estate which was conveyed by the owner under threat of condemnation or by condemnation.

70.105(3)(j) (j) In applying the provisions of this section real property functionally related to the real property conveyed under threat of condemnation or by condemnation shall be deemed an integral part of the property conveyed for the purposes of determining the assessment freeze.

70.105(3)(k) (k) This section shall be applicable independent of whether the real property is conveyed under threat of condemnation or condemnation or whether an easement is granted for the purposes set forth in par. (a) 3. in lieu of condemnation.

70.105(4) (4) Findings and certification. The local assessor or the commissioner of assessments in such municipality shall, upon application by an owner seeking an assessment freeze, make a thorough investigation to ascertain whether such application meets the requirements of the ordinance enacted by the local legislative body. The assessor or commissioner of assessments, as the case may be, shall make findings to demonstrate that such application complies with the ordinance and shall submit a certification together with the assessor's or commissioner's findings to the local legislative body for approval. If the local legislative body determines from the commissioner of assessments' certification that an assessment freeze shall operate, the local legislative body shall by resolution provide for such assessment freeze. The local legislative body shall specify the period when such assessment freeze shall commence to operate and when new construction or remodeling of existing structures is required, shall specify the time within which such construction or remodeling shall be completed and the commencement date of the assessment freeze.

70.105 History History: 1991 a. 156, 316; 1993 a. 112; 1999 a. 150 s. 672; 2009 a. 177.



70.109 Presumption of taxability.

70.109  Presumption of taxability. Exemptions under this chapter shall be strictly construed in every instance with a presumption that the property in question is taxable, and the burden of proof is on the person who claims the exemption.

70.109 History History: 1997 a. 237.

70.109 Annotation Exemption from payment of taxes is an act of legislative grace; the party seeking the exemption bears the burden of proving entitlement. Exemptions are only allowed to the extent the plain language of a statute permits. For tax exemptions to be valid they must be clear and express, and not extended by implication. In construing tax exemptions, courts apply a strict but reasonable construction resolving any doubts regarding the exemption in favor of taxability. United Rentals, Inc. v. City of Madison, 2007 WI App 131, 302 Wis. 2d 245, 733 N.W.2d 322, 05-1440.



70.11 Property exempted from taxation.

70.11  Property exempted from taxation. The property described in this section is exempted from general property taxes if the property is exempt under sub. (1), (2), (18), (21), (27) or (30); if it was exempt for the previous year and its use, occupancy or ownership did not change in a way that makes it taxable; if the property was taxable for the previous year, the use, occupancy or ownership of the property changed in a way that makes it exempt and its owner, on or before March 1, files with the assessor of the taxation district where the property is located a form that the department of revenue prescribes or if the property did not exist in the previous year and its owner, on or before March 1, files with the assessor of the taxation district where the property is located a form that the department of revenue prescribes. Except as provided in subs. (3m) (c), (4) (b), (4a) (f), and (4d), leasing a part of the property described in this section does not render it taxable if the lessor uses all of the leasehold income for maintenance of the leased property or construction debt retirement of the leased property, or both, and, except for residential housing, if the lessee would be exempt from taxation under this chapter if it owned the property. Any lessor who claims that leased property is exempt from taxation under this chapter shall, upon request by the tax assessor, provide records relating to the lessor's use of the income from the leased property. Property exempted from general property taxes is:

70.11(1) (1) Property of the state. Property owned by this state except land contracted to be sold by the state. This exemption shall not apply to land conveyed after September, 1933, to this state or for its benefit while the grantor or others for the grantor's benefit are permitted to occupy the land or part thereof in consideration for the conveyance; nor shall it apply to land devised to the state or for its benefit while another person is permitted by the will to occupy the land or part thereof. This exemption shall not apply to any property acquired by the department of veterans affairs under s. 45.32 (5) and (7) or to the property of insurers undergoing rehabilitation or liquidation under ch. 645. Property exempt under this subsection includes general property owned by the state and leased to a private, nonprofit corporation that operates an Olympic ice training center, regardless of the use of the leasehold income.

70.11(2) (2) Municipal property and property of certain districts, exception. Property owned by any county, city, village, town, school district, technical college district, public inland lake protection and rehabilitation district, metropolitan sewerage district, municipal water district created under s. 198.22, joint local water authority created under s. 66.0823, long-term care district under s. 46.2895 or town sanitary district; lands belonging to cities of any other state used for public parks; land tax-deeded to any county or city before January 2; but any residence located upon property owned by the county for park purposes that is rented out by the county for a nonpark purpose shall not be exempt from taxation. Except as to land acquired under s. 59.84 (2) (d), this exemption shall not apply to land conveyed after August 17, 1961, to any such governmental unit or for its benefit while the grantor or others for his or her benefit are permitted to occupy the land or part thereof in consideration for the conveyance. Leasing the property exempt under this subsection, regardless of the lessee and the use of the leasehold income, does not render that property taxable.

70.11(2m) (2m) Property leased or subleased to school districts. All of the property that is owned or leased by a corporation, organization or association that is exempt from federal income taxation under section 501 (c) (3) of the Internal Revenue Code if all of that property is leased or subleased to a school district for no or nominal consideration for use by an educational institution that offers regular courses for 6 months in a year.

70.11(3) (3) Colleges and universities.

70.11(3)(a)(a) Grounds of any incorporated college or university, not exceeding 80 acres.

70.11(3)(b) (b) The fact that college or university officers, faculty members, teachers, students or employees live on the grounds does not render them taxable. In addition to the exemption of leased property specified in the introductory phrase of this section, a university or college may also lease property for educational or charitable purposes without making it taxable if it uses the income derived from the lease for charitable purposes.

70.11(3)(c) (c) All buildings, equipment and leasehold interests in lands described in s. 36.06, 1971 stats., and s. 37.02 (3), 1971 stats.

70.11(3a) (3a) Buildings at the Wisconsin Veterans homes. All buildings, equipment and leasehold interests in lands described in s. 45.03 (5).

70.11(3m) (3m) Student housing facilities.

70.11(3m)(a)(a) All real and personal property of a housing facility, not including a housing facility owned or used by a university fraternity or sorority, college fraternity or sorority, or high school fraternity or sorority, for which all of the following applies:

70.11(3m)(a)1. 1. The facility is owned by a nonprofit organization.

70.11(3m)(a)2. 2. At least 90 percent of the facility's residents are students enrolled at the University of Wisconsin-Madison and the facility houses no more than 300 such students.

70.11(3m)(a)3. 3. The facility offers support services and outreach programs to its residents, the public or private institution of higher education at which the student residents are enrolled, and the public.

70.11(3m)(a)4. 4. The facility is in existence and meets the requirements of this subsection on July 2, 2013, except that, if the facility is located in a municipally designated landmark, the facility is in existence and meets the requirements of this subsection on September 30, 2014.

70.11(3m)(b) (b) If a nonprofit organization owns more than one housing facility, as described under par. (a), the exemption applies to only one facility, at one location.

70.11(3m)(c) (c) Leasing a part of the property described in this subsection does not render it taxable if the lessor uses the leasehold income only for the following:

70.11(3m)(c)1. 1. Maintenance of the leased property.

70.11(3m)(c)2. 2. Construction debt retirement of the leased property.

70.11(3m)(c)3. 3. The purposes for which the exemption under section 501 (c) (3) of the Internal Revenue Code is granted to the nonprofit organization that owns the facility.

70.11(4) (4) Educational, religious and benevolent institutions; women's clubs; historical societies; fraternities; libraries.

70.11(4)(a)(a) Property owned and used exclusively by educational institutions offering regular courses 6 months in the year; or by churches or religious, educational or benevolent associations, or by a nonprofit entity that is operated as a facility that is licensed, certified, or registered under ch. 50, including benevolent nursing homes but not including an organization that is organized under s. 185.981 or ch. 611, 613 or 614 and that offers a health maintenance organization as defined in s. 609.01 (2) or a limited service health organization as defined in s. 609.01 (3) or an organization that is issued a certificate of authority under ch. 618 and that offers a health maintenance organization or a limited service health organization and not including property owned by any nonstock, nonprofit corporation which services guaranteed student loans for others or on its own account, and also including property owned and used for housing for pastors and their ordained assistants, members of religious orders and communities, and ordained teachers, whether or not contiguous to and a part of other property owned and used by such associations or churches, and also including property described under par. (b); or by women's clubs; or by domestic, incorporated historical societies; or by domestic, incorporated, free public library associations; or by fraternal societies operating under the lodge system (except university, college and high school fraternities and sororities), but not exceeding 10 acres of land necessary for location and convenience of buildings while such property is not used for profit. Property owned by churches or religious associations necessary for location and convenience of buildings, used for educational purposes and not for profit, shall not be subject to the 10-acre limitation but shall be subject to a 30-acre limitation. Property that is exempt from taxation under this subsection and is leased remains exempt from taxation only if, in addition to the requirements specified in the introductory phrase of this section, the lessee does not discriminate on the basis of race.

70.11(4)(b) (b)

70.11(4)(b)1.1. Leasing a part of property described in par. (a) that is owned and operated by a nonprofit organization as a facility that is licensed, certified, or registered under ch. 50, as residential housing, does not render the property taxable, regardless of how the lessor uses the leasehold income.

70.11(4)(b)2. 2. Leasing a part of property described in par. (a) that is occupied by one or more individuals with permanent disabilities for whom evidence is available that demonstrates that such individuals meet the medical definition of permanent disability used to determine eligibility for programs administered by the federal social security administration, as residential housing, does not render the property taxable, regardless of how the lessor uses the leasehold income.

70.11(4a) (4a) Benevolent low-income housing.

70.11(4a)(a)(a) Property owned by a nonprofit entity that is a benevolent association and used as low-income housing, including all common areas of a low-income housing project. Property used for a low-income housing project, including other low-income housing projects under common control with such project, and exempt under this subsection may not exceed 30 acres necessary for the location and convenience of buildings or 10 contiguous acres in any one municipality.

70.11(4a)(b) (b) For purposes of this subsection, "low-income housing" means any housing project described in sub. (4b) or any residential unit within a low-income housing project that is occupied by a low-income or very low-income person or is vacant and is only available to such persons.

70.11(4a)(c) (c) For purposes of this subsection, "low-income housing project" means a residential housing project for which all of the following apply:

70.11(4a)(c)1. 1. At least 75 percent of the residential units are occupied by low-income or very low-income persons or are vacant and available only to low-income or very low-income persons.

70.11(4a)(c)2. 2. At least one of the following applies:

70.11(4a)(c)2.a. a. At least 20 percent of the residential units are rented to persons who are very low-income persons or are vacant and are only available to such persons.

70.11(4a)(c)2.b. b. At least 40 percent of the residential units are rented to persons whose income does not exceed 120 percent of the very low-income limit or are vacant and only available to such persons.

70.11(4a)(d) (d) For purposes of this subsection, low-income persons and very low-income persons shall be determined in accordance with the income limits published by the federal department of housing and urban development for low-income and very low-income families under the National Housing Act of 1937.

70.11(4a)(e) (e) For purposes of this subsection, all properties included within the same federal department of housing and urban development contract or within the same federal department of agriculture, rural development, contract are considered to be one low-income housing project.

70.11(4a)(f) (f) Leasing property that is exempt from taxation under this subsection or sub. (4b) as low-income housing does not render it taxable, regardless of how the leasehold income is used.

70.11(4a)(g) (g)

70.11(4a)(g)1.1. Annually, no later than March 1, each person who owns a low-income housing project shall file with the assessor of the taxation district in which the project is located a statement that specifies which units were occupied on January 1 of that year by persons whose income satisfied the income limit requirements under par. (b), as certified by the property owner to the appropriate federal or state agency, and a copy of the federal department of housing and urban development contract or federal department of agriculture, rural development, contract, if applicable.

70.11(4a)(g)2. 2. The format and distribution of statements under this paragraph shall be governed by s. 70.09 (3).

70.11(4a)(g)3. 3. If the statement required under this paragraph is not received on or before March 1, the taxation district assessor shall send the property owner a notice, by certified mail to the owner's last-known address of record, stating that failure to file a statement is subject to the penalties under subd. 5.

70.11(4a)(g)4. 4. In addition to the statement under subd. 1., the taxation district assessor may require that a property owner submit other information to prove that the person's property qualifies as low-income housing that is exempt from taxation under this subsection.

70.11(4a)(g)5. 5. A person who fails to file a statement within 30 days after notification under subd. 3. shall forfeit $10 for each succeeding day on which the form is not received by the taxation district assessor, but not more than $500.

70.11(4b) (4b) Housing projects financed by Housing and Economic Development Authority. All property of a housing project that satisfies all of the following:

70.11(4b)(a) (a) It is owned by a corporation, organization, or association described in section 501 (c) (3) of the Internal Revenue Code that is exempt from taxation under section 501 (a) of the Internal Revenue Code.

70.11(4b)(b) (b) It is financed by the Housing and Economic Development Authority under s. 234.03 (13).

70.11(4b)(c) (c) The Housing and Economic Development Authority holds a first-lien mortgage security interest on it.

70.11(4b)(d) (d) It is in existence on January 1, 2008.

70.11(4d) (4d) Benevolent retirement homes for the aged. Property that is owned by a nonprofit entity that is a benevolent association and used as a retirement home for the aged, but not exceeding 30 acres of land necessary for the location and convenience of buildings, while such property is not used for profit, if the fair market value of the individual dwelling unit, as determined by the assessor for the taxation district in which the property is located, is less than 130 percent of the average equalized value under s. 70.57 of improved parcels of residential property located in the county in which the retirement home for the aged is located in the previous year, as determined by the assessor of the taxation district in which the property is located based on the sum of the average per parcel equalized value of residential land and the average per parcel equalized value of residential improvements, as determined by the department of revenue. For purposes of determining the fair market value of an individual dwelling unit under this subsection, the value of any common area is excluded. The common area of a retirement home for the aged is exempt from general property taxes if 50 percent or more of the home's individual dwelling units are exempt from general property taxes under this subsection. If less than 50 percent of the home's individual dwelling units are exempt from general property taxes under this subsection, the common area of the retirement home for the aged is subject to general property taxes. Leasing a part of property used as a retirement home for the aged, as described in this subsection, does not render it taxable, regardless of how the leasehold income is used.

70.11(4g) (4g) Real property held for rehabilitation or future construction and later sale to low-income persons. Real property owned by a nonprofit organization if all of the following requirements are fulfilled:

70.11(4g)(a) (a) The nonprofit organization holds the property for the purpose of rehabilitating an existing structure or constructing a new structure on the property for sale to low-income persons for use as a personal residence.

70.11(4g)(b) (b) The nonprofit organization offers low-income persons loans to purchase the property for which no interest is charged.

70.11(4g)(c) (c) The nonprofit organization requires prospective purchasers to participate in the rehabilitation or construction of the property.

70.11(4g)(d) (d) The nonprofit organization acquired the property within 3 years before the assessment date.

70.11(4m) (4m) Nonprofit hospitals.

70.11(4m)(a)(a) Real property owned and used and personal property used exclusively for the purposes of any hospital of 10 beds or more devoted primarily to the diagnosis, treatment or care of the sick, injured, or disabled, which hospital is owned and operated by a corporation, voluntary association, foundation or trust, except an organization that is organized under s. 185.981 or ch. 611, 613 or 614 and that offers a health maintenance organization as defined in s. 609.01 (2) or a limited service health organization as defined in s. 609.01 (3) or an organization that is issued a certificate of authority under ch. 618 and that offers a health maintenance organization or a limited service health organization, no part of the net earnings of which inures to the benefit of any shareholder, member, director or officer, and which hospital is not operated principally for the benefit of or principally as an adjunct of the private practice of a doctor or group of doctors. This exemption does not apply to property used for commercial purposes, as a health and fitness center or as a doctor's office. The exemption for residential property shall be limited to dormitories of 12 or more units which house student nurses enrolled in a state accredited school of nursing affiliated with the hospital.

70.11(4m)(b) (b) Real property leased by and used exclusively for the purposes of any hospital that has 10 beds or more, is devoted primarily to the diagnosis, treatment or care of the sick, injured or disabled and is owned and operated by a corporation, voluntary association, foundation or trust, except an organization that is organized under s. 185.981 or ch. 611, 613 or 614 and that offers a health maintenance organization as defined in s. 609.01 (2) or a limited service health organization as defined in s. 609.01 (3) or an organization that is issued a certificate of authority under ch. 618 and that offers a health maintenance organization or a limited service health organization, no part of the net earnings of which inures to the benefit of any shareholder, member, director or officer and is not operated principally for the benefit of or principally as an adjunct to the private practice of a doctor or group of doctors. This exemption applies only to real property leased from a nonprofit organization or nonprofit hospital that is exempt from taxation under this chapter and that uses the income derived from the lease only for maintenance of the leased property or construction debt retirement of the leased property or both. This exemption does not apply to property used for commercial purposes, as a health and fitness center or as a doctor's office.

70.11(4m)(c) (c) In this subsection, "health and fitness center" means an establishment the primary purpose of which is to provide recreational services or facilities that are purported to assist patrons in physical exercise, in weight control or in figure development, including but not limited to a health and fitness center, studio, salon or club. In this subsection, "health and fitness center" does not include a facility the primary purpose of which is to provide services or facilities that are primarily a part of a course of rehabilitation or therapy prescribed by a physician or physical therapist to treat a physical injury or dysfunction and that are aimed primarily at patients of the hospital or an affiliated entity and not at the general public and that is located within the physical confines of a hospital.

70.11(5) (5) Agricultural fairs. Property owned and used exclusively by any state or county agricultural society, or by any other domestic corporation formed to encourage agricultural and industrial fairs and exhibitions and necessary for fairgrounds or for exhibition and sale of agricultural and dairy property, not exceeding 80 acres. The use of such property for celebrations or as places of amusement shall not render it taxable.

70.11(6) (6) Fire companies. Property of any fire company used exclusively for its purposes.

70.11(7) (7) Land of military organizations. Land owned by military organizations and used for armories, public parks or monument grounds but not used for private gain.

70.11(9) (9) Memorials. All memorial halls and the real estate upon which the same are located, owned and occupied by any organization of United States war veterans organized pursuant to act of congress and domesticated in this state pursuant to the laws of this state, containing permanent memorial tablets with the names of former residents of any given town, village, city or county who lost their lives in the military or naval service of the state or the United States in any war inscribed thereon, and all personal property owned by such organizations, and all buildings erected, purchased or maintained by any county, city, town or village as memorials under s. 45.72. The renting of such halls or buildings for public purposes shall not render them taxable, provided that all income derived therefrom be used for the upkeep and maintenance thereof. Where such hall or building is used in part for exempt purposes and in part for pecuniary profit, it shall be assessed for taxation to the extent of such use for pecuniary profit as provided in s. 70.1105 (1).

70.11(10m) (10m) Lions foundation camps for children with visual impairments. Lands not exceeding 40 acres and the buildings thereon owned by the Wisconsin Lions Foundation and used as camps for children with visual impairments, so long as the property is used for such purposes and not for pecuniary profit of any individual.

70.11(11) (11) Bible camps. All real property not exceeding 30 acres and the personal property situated therein, of any Bible camp conducted by a religious nonprofit corporation organized under the laws of this state, so long as the property is used for religious purposes and not for pecuniary profit of any individual.

70.11(12) (12) Certain charitable organizations.

70.11(12)(a)(a) Property owned by units which are organized in this state of the following organizations: the Salvation Army; Goodwill Industries, not exceeding 10 acres of property in any municipality; the Boy Scouts of America; the Boys' Clubs of America; the Girl Scouts or Camp Fire Girls; the Young Men's Christian Association, not exceeding 40 acres for property that is located outside the limit of any incorporated city or village and not exceeding 10 acres for property that is located inside the limit of any incorporated city or village; the Young Women's Christian Association, not exceeding 40 acres for property that is located outside the limit of any incorporated city or village and not exceeding 10 acres for property that is located inside the limit of any incorporated city or village; Jewish Community Centers of North America, not exceeding 40 acres for property that is located outside the limit of any incorporated city or village and not exceeding 10 acres for property that is located inside the limit of any incorporated city or village; or any person as trustee for them of property used for the purposes of those organizations, provided no pecuniary profit results to any individual owner or member.

70.11(12)(b) (b) Real property not exceeding 40 acres and the personal property located thereon owned by units which are not organized in this state of the organizations listed in par. (a). No such unit which is not organized in this state may claim an exemption for more than a total of 80 rods of shoreline on lakes, rivers and streams.

70.11(12)(c) (c) All property of a resale store that is owned by a nonprofit organization that qualifies for the income tax exemption under section 501 (c) (3) of the Internal Revenue Code, if at least 50 percent of the revenue generated by the resale store is given to one other nonprofit organization located either in the same county where the resale store is located or in a county adjacent to the county where the resale store is located. In this paragraph, "resale store" means a store that primarily sells used tangible personal property at retail.

70.11(13) (13) Cemeteries. Land owned by cemetery authorities, as defined in s. 157.061 (2), and used exclusively as public burial grounds and tombs and monuments therein, and privately owned burial lots; land adjoining such burial grounds, owned and occupied exclusively by the cemetery authority for cemetery purposes; personal property owned by any cemetery authority and necessary for the care and management of burial grounds; burial sites and contiguous lands which are cataloged under s. 157.70 (2) (a).

70.11(13m) (13m) Archaeological sites. Archaeological sites and contiguous lands identified under s. 44.02 (23) if the property is subject to a permanent easement, covenant or similar restriction running with the land and if that easement, covenant or restriction is held by the state historical society or by an entity approved by the state historical society and protects the archaeological features of the property.

70.11(14) (14) Art galleries. Property of any public art gallery, if used exclusively for art exhibits and for art teaching, if public access to such gallery is free not less than 3 days in each week.

70.11(15) (15) Manure storage facilities. Any manure storage facility used by a farmer. This exemption shall apply whether the facility is deemed personal property or is so affixed to the realty as to be classified as real estate.

70.11(15m) (15m) Secondary containment structures. Secondary containment structures used to prevent leakage of liquid fertilizer or pesticides.

70.11(16) (16) Labor temples. Property owned and used exclusively by any labor organization or by any domestic corporation whose members are workmen associated according to crafts, trades or occupations or their authorized representatives or associations composed of members of different crafts, trades or occupations, provided no pecuniary profit results to any member.

70.11(17) (17) Farmers' temples. Property owned and used exclusively for social and educational purposes and for meetings by any corporation, all of whose members are farmers; provided no pecuniary profit results to any member.

70.11(18) (18) Housing. Property of housing authorities exempt from taxation under s. 66.1201 (22).

70.11(19) (19) Institutions and centers for dependent children and persons who have developmental disabilities. The property of any residential care center for children and youth that is licensed under s. 48.60 for the care of dependent or neglected children or delinquent juveniles if that property is used for that purpose and the property of any nonprofit institution that is subject to examination under s. 46.03 (5) and that has a full-time population of at least 150 individuals who have developmental disabilities, as defined in s. 51.01 (5), if that property is used for that purpose.

70.11(20) (20) Property held in trust in public interest. Property that is owned by, or held in trust for, a nonprofit organization, if all of the following requirements are fulfilled:

70.11(20)(a) (a) The property is used to preserve native wild plant or native wild animal life, Indian mounds or other works of ancient persons or geological or geographical formations of scientific interest.

70.11(20)(b) (b) The property is open to the public subject to reasonable restrictions.

70.11(20)(c) (c) No pecuniary profit accrues to any owner or member of the organization or to any associate of any such owner or member from the use or holding of the property.

70.11(20)(d) (d) The county board of the county where the property is located has not determined that the property is not owned by, or held in trust for, a nonprofit organization and has not determined that at least one of the requirements under pars. (a) to (c) has not been fulfilled.

70.11(21) (21) Treatment plant and pollution abatement equipment.

70.11(21)(ab)(ab) In this subsection:

70.11(21)(ab)1. 1. "Air contaminants" has the meaning given in s. 285.01 (1).

70.11(21)(ab)2. 2. "Industrial waste" means waste resulting from any process of industry, trade, or business, or the development of any natural resource, that has no monetary or market value, except as provided in subd. 3. b., and that would otherwise be considered superfluous, discarded, or fugitive material. "Industrial waste" does not include other wastes, as defined in s. 281.01 (7).

70.11(21)(ab)3. 3. "Used exclusively" means to the exclusion of all other uses except any of the following:

70.11(21)(ab)3.a. a. For other use not exceeding 5 percent of total use.

70.11(21)(ab)3.b. b. To produce heat or steam for a manufacturing process, if the fuel consists of either 95 percent or more industrial waste that would otherwise be considered superfluous, discarded, or fugitive material or 50 percent or more of wood chips, sawdust, or other wood residue from the paper and wood products manufacturing process, if the wood chips, sawdust, or other wood residue would otherwise be considered superfluous, discarded, or fugitive material.

70.11(21)(am) (am) All property purchased or constructed as a waste treatment facility used exclusively and directly to remove, store, or cause a physical or chemical change in industrial waste or air contaminants for the purpose of abating or eliminating pollution of surface waters, the air, or waters of the state if that property is not used to grow agricultural products for sale and, if the property's owner is taxed under ch. 76, if the property is approved by the department of revenue. The department of natural resources and department of health services shall make recommendations upon request to the department of revenue regarding such property. All property purchased or upon which construction began prior to July 31, 1975, shall be subject to s. 70.11 (21), 1973 stats.

70.11(21)(b) (b) The books and records of owners of property covered by this subsection shall be open to examination by representatives of the department of natural resources, department of health services and department of revenue.

70.11(21)(c) (c) A prerequisite to exemption under this subsection for owners who are taxed under ch. 76 is the filing of a statement on forms prescribed by the department of revenue with the department of revenue. This statement shall be filed not later than January 15 of the year in which a new exemption is requested or in which a waste treatment facility that has been granted an exemption is retired, replaced, disposed of, moved to a new location, or sold.

70.11(21)(d) (d) The department of revenue shall allow an extension to a date determined by the department by rule for filing the report form required under par. (c) if a written application for an extension, stating the reason for the request, is filed with the department of revenue before January 15.

70.11(21)(f) (f) If property about which a statement has been filed under par. (c) is determined to be taxable, the owner may appeal that determination under s. 76.08.

70.11(22) (22) Camps for persons with disabilities. Lands not exceeding 10 acres and the buildings thereon owned by the Wisconsin Easter Seal Society for Crippled Children and Adults, Incorporated, and known as Camp Wawbeek, used for camps for children and adults with orthopedic impairments and not to exceed 371 acres of wooded and meadowland adjacent thereto used in connection therewith, excluding a caretaker's home and 10 acres of land in connection therewith, so long as the property is used solely for such purposes and not for pecuniary profit of any individual.

70.11(25) (25) Nonprofit medical research foundations. Property owned and operated by a corporation, voluntary association, foundation or trust, no part of the net earnings of which inure to the benefit of any shareholder, member, director or officer thereof, which property is used exclusively for the purposes of: medical and surgical research the knowledge derived from which is applied to the cures, prevention, relief and therapy of human diseases; providing instruction for practicing physicians and surgeons, promoting education, training, skill and investigative ability of physicians, scientists and individuals engaged in work in the basic sciences which bear on medicine and surgery; or providing diagnostic facilities and treatment for deserving destitute individuals not eligible for assistance from charitable or governmental institutions. Such corporation, voluntary association, foundation or trust must have received a certificate under section 501 (c) (3) of the internal revenue code as a nonprofit organization exempt for income tax purposes.

70.11(26) (26) Property of industrial development agencies. All real and personal property owned by an industrial development agency formed under s. 59.57 (2). Any such property subject to contract of sale or lease shall be taxed as personal property to the vendee or lessee thereof.

70.11(27) (27) Manufacturing machinery and specific processing equipment.

70.11(27)(a)(a) In this subsection:

70.11(27)(a)1. 1. "Building" means any structure used for sheltering people, machinery, animals or plants; storing property; or working, office, parking, sales or display space.

70.11(27)(a)2. 2. "Machinery" means a structure or assemblage of parts that transmits forces, motion or energy from one part to another in a predetermined way by electrical, mechanical or chemical means, but "machinery" does not include a building.

70.11(27)(a)3. 3. "Manufacturing" means engaging in an activity classified as manufacturing under s. 70.995.

70.11(27)(a)4. 4. "Power wiring" means bus duct, secondary service wiring or other wiring that is used exclusively to provide electrical service to production machines that are exempt under par. (b). "Power wiring" does not include transformers.

70.11(27)(a)5. 5. "Production process" means the manufacturing activities beginning with conveyance of raw materials from plant inventory to a work point of the same plant and ending with conveyance of the finished product to the place of first storage on the plant premises, including conveyance of work in process directly from one manufacturing operation to another in the same plant, including the holding for 3 days or less of work in process to ensure the uninterrupted flow of all or part of the production process and including quality control activities during the time period specified in this subdivision but excluding storage, machine repair and maintenance, research and development, plant communication, advertising, marketing, plant engineering, plant housekeeping and employee safety and fire prevention activities; and excluding generating, transmitting, transforming and furnishing electric current for light or heat; generating and furnishing steam; supplying hot water for heat, power or manufacturing; and generating and furnishing gas for lighting or fuel or both.

70.11(27)(a)6. 6. "Specific processing equipment" means containers for chemical action, mixing or temporary holding of work in process to ensure the uninterrupted flow of all or part of the production process, process piping, tools, implements and quality control equipment.

70.11(27)(a)6m. 6m. "Storage" means the holding or safekeeping of raw materials or components before introduction into the production process; the holding, safekeeping or preservation of work in process or of components outside the production process; and the holding or safekeeping of finished products or of components after completion of the production process; whether or not any natural processes occur during that holding, safekeeping or preservation; but "storage" does not include the holding for 3 days or less of work in process to ensure the uninterrupted flow of all or part of the production process.

70.11(27)(a)7. 7. "Used directly" means used so as to cause a physical or chemical change in raw materials or to cause a movement of raw materials, work in process or finished products.

70.11(27)(a)8. 8. "Used exclusively" means to the exclusion of all other uses except for other use not exceeding 5% of total use.

70.11(27)(b) (b) Machinery and specific processing equipment; and repair parts, replacement machines, safety attachments and special foundations for that machinery and equipment; that are used exclusively and directly in the production process in manufacturing tangible personal property, regardless of their attachment to real property, but not including buildings. The exemption under this paragraph shall be strictly construed.

70.11(28) (28) Humane societies. Property owned and operated by a humane society organized primarily for the care and shelter of homeless, stray or abused animals, on a nonprofit basis, no part of the net income of which inures to the benefit of any member, officer or shareholder, if the property is used exclusively for the primary purposes of the humane society.

70.11(29) (29) Nonprofit radio stations. Property owned by a radio station that is exempt from taxation under section 501 of the internal revenue code as amended to December 31, 1980, if the property is used for the purposes for which the exemption was granted.

70.11(29m) (29m) Nonprofit theaters. All of the property owned or leased by a corporation, organization or association exempt from taxation under section 501 (c) (3) of the internal revenue code, if all of the property is used for the purposes for which the exemption was granted, the property includes one or more buildings listed on the national register of historic places, the property includes one or more theaters for performing theater arts which have a total seating capacity of not less than 800 persons and the corporation, organization or association operates the theater or theaters.

70.11(29p) (29p) Nonprofit outdoor theaters. All the property owned or leased by an organization that is exempt from taxation under section 501 (c) (3) of the Internal Revenue Code, as confirmed by a determination letter issued by the Internal Revenue Service no later than July 31, 1969, if all of the property is used for the purposes for which the exemption was granted, the property includes one or more outdoor theaters for performing theater arts which have a total seating capacity of not less than 400 persons, and the organization operates the theater or theaters.

70.11(30) (30) Crops. All perennial plants that produce an annual crop.

70.11(31) (31) Sports and entertainment facilities. Real and personal property consisting of or contained in a sports and entertainment facility, including related or auxiliary structures, constructed by a nonprofit corporation for the purpose of donation to the state or to an instrumentality of the state, if the state indicates by legislative or executive action that it will accept the facility. This exemption shall apply during construction and operation if the facility is owned by a nonprofit corporation, the state or an instrumentality of the state.

70.11(31m) (31m) Railroad historical societies. Right-of-way and rolling stock owned by railroad historical societies.

70.11(32) (32) Nonprofit youth hockey associations. Land not exceeding 13 acres, the buildings on that land and personal property if the land is owned or leased by and the buildings and personal property are owned by, and all the property is used exclusively for the purposes of, a nonprofit youth hockey association, except that the exemption under this subsection does not apply to the property of a nonprofit youth hockey association if any of its property was funded in whole or in part by industrial revenue bonds unless that association's facilities were placed in operation after January 1, 1988. Leasing all or a portion of the property does not render that property taxable if all of the leasehold income is used for maintenance of the leased property.

70.11(33) (33) Camps for mentally or physically disabled persons. Land, not exceeding 50 acres, and the buildings on that land used as a residential campground exclusively for mentally or physically disabled persons and their families as long as the property is used for that purpose and not for the pecuniary profit of any individual.

70.11(34) (34) Historic properties.

70.11(34)(a)(a) Real property all of which fulfills all of the following requirements:

70.11(34)(a)1. 1. Is listed on the national register of historic places in Wisconsin or the state register of historic places.

70.11(34)(a)2. 2. Is a public building, as defined in s. 101.01 (12).

70.11(34)(a)3. 3. Is owned or leased by an organization that is exempt from taxation under section 501 of the internal revenue code as amended to December 31, 1986.

70.11(34)(a)4. 4. Is used for civic, governmental, cultural or educational purposes.

70.11(34)(a)5. 5. Is subject to an easement, covenant or similar restriction running with the land that is held by or approved by the state historical society or by an entity approved by the state historical society, that protects the historic features of the property and that will remain effective for at least 20 years after January 1, 1989.

70.11(35) (35) Cultural and architectural landmarks. Property described in s. 234.935 (1), 1997 stats.

70.11(36) (36) Professional sports and entertainment home stadiums.

70.11(36)(a)(a) Property consisting of or contained in a sports and entertainment home stadium, except a football stadium as defined in s. 229.821 (6); including but not limited to parking lots, garages, restaurants, parks, concession facilities, entertainment facilities, transportation facilities, and other functionally related or auxiliary facilities and structures; including those facilities and structures while they are being built; constructed by, leased to or primarily used by a professional athletic team that is a member of a league that includes teams that have home stadiums in other states, and the land on which that stadium and those structures and facilities are located. Leasing or subleasing the property; regardless of the lessee, the sublessee and the use of the leasehold income; does not render the property taxable.

70.11(36)(b) (b) Property consisting of or contained in a football stadium, as defined in s. 229.821 (6), and related facilities and structures, including those facilities and structures while they are being built or constructed, primarily used by a professional football team described in s. 229.823, and the land, including parking lots, on which that stadium and those facilities and structures are located. Related facilities and structures are limited to improvements that share common structural supports with the stadium or are physically attached to the stadium. Using the property for garages, restaurants, parks, concession facilities, entertainment facilities, transportation facilities, or other functionally related or auxiliary facilities does not render the property taxable. Leasing or subleasing the property; regardless of the lessee, the sublessee and the use of the leasehold income; does not render the property taxable.

70.11(37) (37) Local exposition district. The property of a local exposition district under subch. II of ch. 229.

70.11(38) (38) University of Wisconsin Hospitals and Clinics Authority. Notwithstanding the provisions of s. 70.11 (intro.) that relate to leased property, all property owned by the University of Wisconsin Hospitals and Clinics Authority and all property leased to the University of Wisconsin Hospitals and Clinics Authority that is owned by the state, provided that use of the property is primarily related to the purposes of the authority.

70.11(38m) (38m) Wisconsin Aerospace Authority. Notwithstanding the provisions of s. 70.11 (intro.) that relate to leased property or that impose other limitations, all property owned or leased by the Wisconsin Aerospace Authority, provided that use of the property is primarily related to the purposes of the authority.

70.11(38r) (38r) Economic Development Corporation. All property owned by the Wisconsin Economic Development Corporation, provided that use of the property is primarily related to the purposes of the Wisconsin Economic Development Corporation.

70.11(39) (39) Computers. If the owner of the property fulfills the requirements under s. 70.35, mainframe computers, minicomputers, personal computers, networked personal computers, servers, terminals, monitors, disk drives, electronic peripheral equipment, tape drives, printers, basic operational programs, systems software, and prewritten software. The exemption under this subsection does not apply to custom software, fax machines, copiers, equipment with embedded computerized components or telephone systems, including equipment that is used to provide telecommunications services, as defined in s. 76.80 (3). For the purposes of s. 79.095, the exemption under this subsection does not apply to property that is otherwise exempt under this chapter.

70.11(39m) (39m) If the owner of the property fulfills the requirements under s. 70.35, cash registers and fax machines, excluding fax machines that are also copiers.

70.11(40) (40) Local cultural arts district. Property of a local cultural arts district under subch. V of ch. 229, except any of the following:

70.11(40)(a) (a) Property that is not a part of the physical structure of a cultural arts facility, as defined under s. 229.841 (5), if that property is used for a retail business or a restaurant, unless the retail business or restaurant is operated by the local cultural arts district or by a corporation, organization or association described in section 501 (c) 3 of the Internal Revenue Code that is exempt from taxation under section 501 (a) of the Internal Revenue Code.

70.11(40)(b) (b) A parking lot or parking structure that is not used to support the operation of a cultural arts facility, as defined under s. 229.841 (5).

70.11(41) (41) Fox River Navigational System Authority. All property owned by the Fox River Navigational System Authority, provided that use of the property is primarily related to the purposes of the authority.

70.11(41m) (41m) Health Insurance Risk-Sharing Plan Authority. All property owned by the Health Insurance Risk-Sharing Plan Authority, provided that use of the property is primarily related to the purposes of the authority.

70.11(42) (42) Hub facility.

70.11(42)(a)(a) In this subsection:

70.11(42)(a)1. 1. "Air carrier company" means any person engaged in the business of transportation in aircraft of persons or property for hire on regularly scheduled flights. In this subdivision, "aircraft" has the meaning given in s. 76.02 (1).

70.11(42)(a)2. 2. "Hub facility" means any of the following:

70.11(42)(a)2.a. a. A facility at an airport from which an air carrier company operated at least 45 common carrier departing flights each weekday in the prior year and from which it transported passengers to at least 15 nonstop destinations, as defined by rule by the department of revenue, or transported cargo to nonstop destinations, as defined by rule by the department of revenue.

70.11(42)(a)2.b. b. An airport or any combination of airports in this state from which an air carrier company cumulatively operated at least 20 common carrier departing flights each weekday in the prior year, if the air carrier company's headquarters, as defined by rule by the department of revenue, is in this state.

70.11(42)(b) (b) Property owned by an air carrier company that operates a hub facility in this state, if the property is used in the operation of the air carrier company.

70.11(43) (43) Art and arts education centers. All of the property owned or leased by a corporation, organization, or association that is exempt from taxation under section 501 (c) (3) of the Internal Revenue Code, if the property satisfies the following conditions:

70.11(43)(a) (a) It is used for the purposes for which the exemption under section 501 (c) (3) of the Internal Revenue Code is granted to the corporation, organization, or association that owns or leases the property.

70.11(43)(b) (b) It includes one or more buildings that are owned or leased by the corporation, organization, or association and that are located within, or are surrounded by, a municipal park.

70.11(43)(c) (c) It includes one or more theaters for the performing arts that are operated by the corporation, organization, or association and the seating capacity of the theater or theaters is not less than 600 persons.

70.11(43)(d) (d) It includes facilities that are used for arts education.

70.11(44) (44) Olympic Ice Training Center. Beginning with the first assessment year in which the property would not otherwise be exempt from taxation under sub. (1), property owned by a nonprofit corporation that operates an Olympic Ice Training Center on land purchased from the state, if the property is located or primarily used at the center. Property that is exempt under this subsection includes property leased to a nonprofit entity, regardless of the use of the leasehold income, and up to 6,000 square feet of property leased to a for-profit entity, regardless of the use of the leasehold income.

70.11(45) (45) Nonprofit community theater. All property owned or leased by a corporation, organization, or association that is exempt from taxation under section 501 (c) (3) of the Internal Revenue Code, if the property satisfies the following conditions:

70.11(45)(a) (a) It is used for the purposes for which the exemption under section 501 (c) (3) of the Internal Revenue Code is granted to the corporation, organization, or association that owns or leases the property.

70.11(45)(b) (b) It is located on land that the property owner owned prior to March 25, 2010, or on land donated by a local business owner or by a municipality.

70.11(45)(c) (c) It is located on land that is within 20 miles of the Mississippi River.

70.11(45)(d) (d) It is located on a parcel of land that is at least one-fourth of an acre, but no larger than 2 acres.

70.11(45)(e) (e) It includes one or more theaters for the performing arts that are operated by the corporation, organization, or association and the seating capacity of the theater or theaters is not less than 450 persons.

70.11(45)(f) (f) It includes facilities that are used for arts education.

70.11(45m) (45m) Snowmobile, all-terrain vehicle, and utility terrain vehicle clubs. Trail groomers owned by a snowmobile club, an all-terrain vehicle club, or a utility terrain vehicle club that is exempt from taxation under section 501 (c) (3), (4), or (7) of the Internal Revenue Code.

70.11 History History: 1971 c. 152, 154, 312; 1973 c. 90; 1973 c. 333 s. 201m; 1973 c. 335 s. 13; 1975 c. 39; 1975 c. 94 s. 91 (10); 1975 c. 199; 1977 c. 29 ss. 745m, 1646 (3), 1647 (5), (7); 1977 c. 83 s. 26; 1977 c. 273, 282, 391, 418, 447; 1979 c. 34 s. 2102 (39) (g); 1979 c. 221, 225; 1979 c. 310 s. 12; 1981 c. 20; 1983 a. 27 ss. 1177, 1178, 1179f; 1983 a. 189 s. 329 (16); 1983 a. 201, 327; 1985 a. 26, 29, 316, 332; 1987 a. 10, 27, 395, 399; 1987 a. 403 s. 256; 1989 a. 25, 31, 307; 1991 a. 37, 39, 269; 1993 a. 263, 307, 399, 490; 1995 a. 27 ss. 3344 to 3348m, 9126 (19); 1995 a. 201, 227, 247, 366; 1997 a. 27, 35, 134, 147, 164, 184, 237; 1999 a. 9, 32, 63, 65; 1999 a. 150 ss. 624, 672; 1999 a. 167, 185; 2001 a. 16, 38, 59, 103; 2003 a. 195, 291; 2005 a. 4, 22, 70, 74, 335; 2007 a. 19; 2007 a. 20 ss. 1932 to 1934f, 9121 (6) (a); 2009 a. 28, 152, 155; 2011 a. 7, 10, 32, 208; 2011 a. 260 s. 80; 2013 a. 20.

70.11 Cross-reference Cross-reference: For other exemptions from property taxation, see s. 1.04, U.S. sites; s. 70.112, specially taxed property; s. 70.42, coal docks; s. 70.421, petroleum; s. 76.23, utilities.

70.11 Annotation A building used as a residence by various missionaries for rest and recreation falls within the housing exemption under sub. (4) [now sub. (4) (a)]. Evangelical Alliance Mission v. Williams Bay, 54 Wis. 2d 187, 194 N.W.2d 646 (1972).

70.11 Annotation Voting machines leased by a city with an option to purchase are city property and exempt. Milwaukee v. Shoup Voting Machine Corp. 54 Wis. 2d 549, 196 N.W.2d 694 (1972).

70.11 Annotation An educational institution under sub. (4) [now sub. (4) (a)] must be substantially and primarily devoted to educational purposes, the determination of which requires a careful analysis of the property's use. National Foundation v. Brookfield, 65 Wis. 2d 263, 222 N.W.2d 608 (1974).

70.11 Annotation "Owned" under sub. (2) cannot be equated with paper title only. When a corporate lessee was the beneficial and true owner of improvements made to a structure, the lessee was the owner for personal property assessment purposes. State ex rel. Mitchell Aero v. Bd. of Review, 74 Wis. 2d 268, 246 N.W.2d 521 (1976).

70.11 Annotation "Used exclusively" under sub. (4m) means to physically employ the tangible characteristics of the property. Although medical equipment was leased commercially, it was "used exclusively" for hospital purposes and was exempt. First National Leasing Corp. v. Madison, 81 Wis. 2d 205, 260 N.W.2d 251 (1977).

70.11 Annotation Religious persons whose housing is exempt under sub. (4) [now sub. (4) (a)] include only those who have official leadership roles in the activities of the congregation. Midtown Church of Christ v. City of Racine, 83 Wis. 2d 72, 264 N.W.2d 281 (1978).

70.11 Annotation Indicia of true and beneficial ownership of leased property under sub. (1) are discussed. Gebhardt v. City of West Allis, 89 Wis. 2d 103, 278 N.W.2d 465 (1979).

70.11 Annotation The residence of a hospital chaplain was exempt under sub. (4) [now sub. (4) (a)] as housing for a pastor and under sub. (4m) because it was reasonably necessary for the hospital to have a priest located near the hospital to serve the spiritual needs of its patients and staff. Sisters of St. Mary v. City of Madison, 89 Wis. 2d 372, 278 N.W.2d 814 (1979).

70.11 Annotation To qualify as an educational association under sub. (4) [now sub. (4) (a)], an organization must be devoted to "traditional" educational activities, which must include traditional charitable objectives and which must benefit the public directly and lessen the burden of government in some way. International Foundation v. City of Brookfield, 95 Wis. 2d 444, 290 N.W.2d 720 (Ct. App. 1980).

70.11 Annotation A "function or use" test, rather than a "physical appearance" test, was applied to determine whether building-like structures were eligible for the machinery and equipment exemption under sub. (27). Ladish Malting Co. v. DOR, 98 Wis. 2d 496, 297 N.W.2d 56 (Ct. App. 1980).

70.11 Annotation An organization that practices racial discrimination may not be granted preferential tax treatment. State ex rel. Palleon v. Musolf, 117 Wis. 2d 469, 345 N.W.2d 73 (Ct. App. 1984); affirmed 120 Wis. 2d 545, 356 N.W.2d 487 (1984).

70.11 Annotation Under an "integrated plant test" for classifying property directly used in manufacturing, graving docks were exempt under sub. (27). The exemption was not destroyed by incidental use of the dock for a nonexempt purpose. Manitowoc Co., Inc. v. Sturgeon Bay, 122 Wis. 2d 406, 362 N.W.2d 432 (Ct. App. 1984).

70.11 Annotation Sub. (4) [now sub. (4) (a)] is constitutional. Evangelical Lutheran Synod v. Prairie du Chien, 125 Wis. 2d 541, 373 N.W.2d 78 (Ct. App. 1985).

70.11 Annotation Property leased by an institution for the care of dependent children was not exempt under sub. (19). Chileda Institute, Inc. v. La Crosse, 125 Wis. 2d 554, 373 N.W.2d 43 (Ct. App. 1985).

70.11 Annotation A day care center devoted primarily to educational purposes was exempt under sub. (4) [now sub. (4) (a)]. Janesville Community Day Care v. Spoden, 126 Wis. 2d 231, 376 N.W.2d 78 (Ct. App. 1985).

70.11 Annotation Property exempted under sub. (21) (a) need not have a "primary purpose" of eliminating pollution. Owens-Illinois v. Town of Bradley, 132 Wis. 2d 310, 392 N.W.2d 104 (Ct. App. 1986).

70.11 Annotation The burden of proving exempt status is on the taxpayer. Waushara County v. Graf, 166 Wis. 2d 442, 480 N.W.2d 16 (1992).

70.11 Annotation Non-adjoining property may constitute "grounds" of a college or university under sub. (3) (a). Indiana University v. Town of Rhine, 170 Wis. 2d 293, 488 N.W.2d 128 (Ct. App. 1992).

70.11 Annotation A lease provision between a county-lessor and a lessee that the lessee was responsible for taxes was not determinative of the taxability of buildings constructed on the leased premises. The county, as beneficial owner of the property, was exempt from taxation. City of Franklin v. Crystal Ridge, 180 Wis. 2d 561, 509 N.W.2d 730 (1994).

70.11 Annotation A benevolent association under sub. (4) [now sub. (4) (a)] is not required to provide free services or to be affordable by all in the community and may pay its officers reasonable compensation for their services. Friendship Village Milwaukee v. Milwaukee, 181 Wis. 2d 207, 511 N.W.2d 345 (Ct. App. 1993).

70.11 Annotation The legislature may not delegate the power to grant tax exemptions to a county board. UW-LaCrosse Foundation v. Town of Washington, 182 Wis. 2d 490, 513 N.W.2d 417 (Ct. App. 1994).

70.11 Annotation The determination of "land necessary for location and convenience of buildings" under sub. (4) [now sub. (4) (a)] is discussed. Friendship Village v. Milwaukee, 194 Wis. 2d 787, 535 N.W.2d 111 (Ct. App. 1995).

70.11 Annotation A youth soccer association failed to establish that it was substantially and primarily devoted to educational purposes. Although its program had educational elements, it was not entitled to tax exempt status as an educational association. Kickers of Wisconsin, Inc. v. Milwaukee, 197 Wis. 2d 675, 541 N.W.2d 193 (Ct. App. 1995).

70.11 Annotation No notice of claim under s. 893.80 is ever required on a claim arising from a county board determination under sub. (20) (d). Little Sissabagama Lake Shore Owners Assoc. v. Town of Edgewater, 208 Wis. 2d 259, 559 N.W.2d 914 (Ct. App. 1997), 96-1800.

70.11 Annotation Whether a clinic building is a "doctor's office" under is sub. (4m) is not dependent on whether or not it is operated as part of a for profit practice owned by physicians or as a nonprofit corporation. A clinic operated by a nonprofit corporation that contains offices for doctors, provides outpatient care only, and is open for regular business hours is a "doctors office." St. Clare Hospital v. City of Monroe, 209 Wis. 2d 364, 563 N.W.2d 170 (Ct. App. 1997), 96-0732.

70.11 Annotation The exemption under sub. (13m) will not be applied to reduce the value of a remaining taxable property not a part of the exempt archeological site. Wrase v. City of Neenah, 220 Wis. 2d 166, 582 N.W.2d 457 (Ct. App. 1998), 97-3457.

70.11 Annotation The exclusivity requirement under sub. (4) [now sub. (4) (a)] does not prohibit occasional commercial use. The question is how consequential the use is compared to the total use of the property. The party seeking the exemption must present more than "recollections" and "observations" of use. Deutsches Land, Inc. v. City of Glendale, 225 Wis. 2d 70, 591 N.W.2d 583 (1999), 96-2489.

70.11 Annotation The sub. (4) [now sub. (4) (a)] exemption of up to 10 acres of land is tied to and follows from the exemption of buildings. It does not allow for the exemption of buildings necessary for the use of the land. Deutsches Land, Inc. v. City of Glendale, 225 Wis. 2d 70, 591 N.W.2d 583 (1999), 96-2489.

70.11 Annotation Section 70.11 (intro.), and not s. 70.1105, applies if an exempt organization leases part of its property to a for-profit entity. Section 70.1105 applies when the exempt organization engages in for-profit activities. However the methodology for determining exemptions under each is the same. Deutsches Land, Inc. v. City of Glendale, 225 Wis. 2d 70, 591 N.W.2d 583 (1999), 96-2489.

70.11 AnnotationRevisions to subs. (4) [now sub. (4) (a)] and (4m) by 1995 Act 27 were constitutional. Group Health Cooperative of Eau Claire v. DOR, 229 Wis. 2d 846, 601 N.W.2d 1 (Ct. App. 1999), 98-1264.

70.11 Annotation Property that on the assessment date was wholly vacant and unoccupied, and on which no construction had commenced, was not being readied for a benevolent use and was properly determined as not being used exclusively for benevolent purposes under sub. (4). Group Health Cooperative of Eau Claire v. DOR, 229 Wis. 2d 846, 601 N.W.2d 1 (Ct. App. 1999), 98-1264.

70.11 Annotation In applying the exempt lessee condition in the section introduction, a housing authority that subsidized low-income tenant's rent payments to a benevolent organization property owner cannot be found to be the tenant, which as a governmental entity would be entitled to property tax exemption. Under the established legal definition of lessee, the lessees are the low-income individuals to whom the benevolent organization rents. Columbus Park Housing Corp. v. City of Kenosha, 2003 WI 143, 267 Wis. 2d 59, 671 N.W.2d 633, 02-0699.

70.11 Annotation The standard under Sisters of Saint Mary that properties that are "reasonably necessary" to the operation of an exempt use are also exempt is restricted to hospitals subject to sub. (4m). UW Medical Foundation, Inc. v. City of Madison, 2003 WI App 204, 267 Wis. 2d 504, 671 N.W.2d 292, 02-1473.

70.11 Annotation Benevolent ownership of property is not enough to satisfy sub. (4) [now sub. (4) (a)]; benevolent use is also required. A property owner must detail its use of the property so that tax assessors know what type of activities, if any, are occurring on the property. Unsupported opinion testimony and generalized assertions about the purportedly benevolent use will not suffice. UW Medical Foundation, Inc. v. City of Madison, 2003 WI App 204, 267 Wis. 2d 504, 671 N.W.2d 292, 02-1473.

70.11 Annotation All provision of medical care is not "benevolent" merely because it makes the recipients better members of society by improving their physical and mental condition. A benevolent foundation that charged market rates for medical services, advertised extensively to promote them, and typically forbore collecting for its services only when accounts were deemed uncollectible was not engaged in a benevolent us of its clinic properties. UW Medical Foundation, Inc. v. City of Madison, 2003 WI App 204, 267 Wis. 2d 504, 671 N.W.2d 292, 02-1473.

70.11 Annotation For a claim under sub. (25) to survive summary judgment, the property owner must establish in the summary judgment record that there is, at a minimum, a factual dispute that the main purpose to which the properties were primarily devoted was one or more of medical research, physician education, or care for destitute individuals. UW Medical Foundation, Inc. v. City of Madison, 2003 WI App 204, 267 Wis. 2d 504, 671 N.W.2d 292, 02-1473.

70.11 Annotation "Commercial purposes" as used in sub. (4m) are those through which profits are made. Even if the property is reasonably necessary to the primary and secondary purposes of the hospital, a strict but reasonable construction of sub. (4m) indicates that property fails to qualify for the exemption if it nevertheless is used for a commercial purpose. FH Healthcare Development, Inc. v. City of Wauwatosa, 2004 WI App 182, 276 Wis. 2d 243, 687 N.W.2d 532, 03-2999.

70.11 Annotation A hospital seeking tax-exempt status for property under sub. (4m) (a) has the burden of showing a benefit to the functioning of the hospital, but no burden of showing that the benefit is not otherwise available. Assuming, without deciding, that partial exemptions are allowed, the portion of a hospital's child care center attributable to use by hospital employees is tax exempt. Whether the portion attributable to children whose parents are not hospital employees is exempt depends on whether the childrens' parents are reasonably necessary to the efficient functioning of the hospital as an organization. Saint Joseph's Hospital of Marshfield, Inc. v. City of Marshfield, 2004 WI App 187, 276 Wis. 2d 574, 688 N.W.2d 658, 03-1006.

70.11 Annotation The portion of sub. (12) (a) exempting from taxation property owned by Young Men's Christian Associations is constitutional. Lake Country Racquet and Athletic Club, Inc. v. Morgan, 2006 WI App 25, 289 Wis. 2d 498, 710 N.W.2d 701, 04-3061.

70.11 Annotation Sub. (42) is constitutional. Northwest Airlines, Inc. v. Department of Revenue, 2006 WI 88, 293 Wis. 2d 202, 717 N.W.2d 280, 04-0319.

70.11 Annotation Retaining legal title to land does not guarantee that a municipality will remain the owner of property for tax exemption purposes. Taxation or exemption depends not upon legal title but on the status of the owner of the beneficial interest in the property. "Owned" in sub. (2) means beneficial ownership, not mere technical title. Milwaukee Regional Medical Center v. City of Wauwatosa, 2007 WI 101, 304 Wis. 2d 53, 735 N.W.2d 156, 05-1160.

70.11 Annotation To qualify for a property tax exemption under sub. (4) [now sub. (4) (a)], a property owner must pass the following 5-part test: 1) the owner must be an educational association; 2) the property at issue must be owned and used exclusively for the purposes of the association; 3) the property must be less than 10 acres; 4) the property must be necessary for location and convenience of the buildings; and 5) the property must not be used for profit. An educational association must be a nonprofit organization substantially and primarily devoted to educational purposes and to traditional educational activities. Milwaukee Regional Medical Center v. City of Wauwatosa, 2007 WI 101, 304 Wis. 2d 53, 735 N.W.2d 156, 05-1160.

70.11 Annotation The tax commission reasonably relied on nontechnical dictionary definitions of the computer-related terms in sub. (39). The commission aptly noted that the terms at issue "are within the common lexicon, familiar to most people" and that the statute had a "more colloquial than technical tone." Based on these observations, the commission reasonably concluded that the computer terms at issue are not technical, and reasonably applied the general rule of construing the language in accord with its common and approved usage. Xerox Corporation v. DOR, 2009 WI App 113, 321 Wis. 2d 181, 772 N.W.2d 677, 772 N.W.2d 677, 07-2884.

70.11 Annotation The tax commission's conclusion that, to be exempt under sub. (39), a device must be an exempt item under sub. (39) and not merely contain an exempt item was reasonable. Xerox Corporation v. DOR, 2009 WI App 113, 321 Wis. 2d 181, 772 N.W.2d 677, 07-2884.

70.11 Annotation An exemption under sub. (4) depends on: 1) whether the residence is owned and used exclusively by the church; and 2) whether it is housing for any of 4 listed categories of persons, namely, pastors, ordained assistants, members of religious orders and communities, or ordained teachers. The exemption applies to a limited group who are members of a religious group and integral to the functioning of the church. It is not enough under sub. (4) or Midtown that a custodian's employment serves the church or is integral to the functioning of the church. The person must serve a religious leadership purpose. Wauwatosa Avenue United Methodist Church v. City of Wauwatosa, 2009 WI App 171, 321 Wis. 2d 796, 776 N.W.2d 280, 09-0202.

70.11 Annotation In applying the sub. (4m) (a) exemption for nonprofit hospitals, when an off-site facility is engaged in the primary purpose of a parent hospital the court examines only whether the off-site facility is "used exclusively for the purposes of" that hospital. When the circuit court determined that an outpatient clinic effectively served as a department of the larger parent hospital, the outpatient clinic was used exclusively for the purposes of a hospital and therefore qualified for the exemption under sub. (4m) (a). Covenant Healthcare System, Inc. v. City of Wauwatosa, 2011 WI 80, 336 Wis. 2d 522, 800 N.W.2d 906, 09-1469.

70.11 Annotation The determination of whether property is used as a "doctor's office" under sub. (4m) (a) ultimately turns on the facts of each case. Factors to be considered are discussed. That a clinic does not provide inpatient services, and that most patients are seen by physicians at the clinic by appointment during regular business hours is not determinative of a "doctor's office." Covenant Healthcare System, Inc. v. City of Wauwatosa, 2011 WI 80, 336 Wis. 2d 522, 800 N.W.2d 906, 09-1469.

70.11 Annotation In the context of not-for-profit entities, the definition of "commercial purposes" in sub. (4m) (a) is not limited to those purposes that generate profits. The more appropriate definition of commercial for the purposes of the not-for-profit hospital exemption is having profit as the primary aim. Not-for-profit entities may operate in such a fashion that generates revenues in excess of expenses. Covenant Healthcare System, Inc. v. City of Wauwatosa, 2011 WI 80, 336 Wis. 2d 522, 800 N.W.2d 906, 09-1469.

70.11 Annotation Under the sub. (4m) (a) exemption of hospital property from taxation if "no part of the net earnings . . . inures to the benefit of any shareholder, member, director or officer . . .," the term "member" does not include not-for-profit entities. Covenant Healthcare System, Inc. v. City of Wauwatosa, 2011 WI 80, 336 Wis. 2d 522, 800 N.W.2d 906, 09-1469.

70.11 Annotation A nonprofit entity that is "operated as a facility that is licensed, certified, or registered under ch. 50" is eligible for the exemption under sub. (4) (a), whether or not the facility is benevolent. The word "benevolent," found within the clause "including benevolent nursing homes," clearly modifies "nursing homes"; it does not modify "facility." Beaver Dam Community Hospitals, Inc. v. City of Beaver Dam, 2012 WI App 102, 344 Wis. 2d 278, 822 N.W.2d 491, 11-1479.

70.11 Annotation The property tax exemption for pollution control facilities provided in sub. (21) (a) applies to pollution control facilities incorporated into new plants to be constructed, in addition to those installed to abate or eliminate existing pollution sources. 60 Atty. Gen. 154.

70.11 Annotation Preferential tax treatment may not be given to any organization that discriminates on the basis of race. Pitts v. Dept. of Revenue, 333 F. Supp. 662.

70.11 Annotation Tax exemption and religious freedom. 54 MLR 385.

70.11 Annotation What is Benevolence? Clarifying Wisconsin's Real Property Tax Exemption for Benevolent Organizations and the Argument for the "Retirement" of the Exemption for High-End Senior-Housing Complexes. Jaynes. 2006 WLR 1434.



70.1105 Taxed in part.

70.1105  Taxed in part.

70.1105(1)(1) Property that is exempt under s. 70.11 and that is used in part in a trade or business for which the owner of the property is subject to taxation under sections 511 to 515 of the internal revenue code, as defined in s. 71.22 (4m), shall be assessed for taxation at that portion of the fair market value of the property that is attributable to the part of the property that is used in the unrelated trade or business. This section does not apply to property that is leased by an exempt organization to another person or to property that is exempt under s. 70.11 (34).

70.1105(2) (2) Property, excluding land, that is owned or leased by a corporation that provides services pursuant to 15 USC 79 to a light, heat, and power company, as defined under s. 76.28 (1) (e), that is subject to taxation under s. 76.28 and that is affiliated with the corporation shall be assessed for taxation at the portion of the fair market value of the property that is not used to provide such services.

70.1105 History History: 1997 a. 35 s. 243; 2001 a. 16.

70.1105 Annotation Section 70.11 (intro.), and not s. 70.1105, applies if an exempt organization leases part of its property to a for-profit entity. Section 70.1105 applies if the exempt organization engages in for-profit activities. However the methodology for determining exemptions under each is the same. Deutsches Land, Inc. v. City of Glendale, 225 Wis. 2d 70, 591 N.W.2d 583 (1999), 96-2489.



70.111 Personal property exempted from taxation.

70.111  Personal property exempted from taxation. The property described in this section is exempted from general property taxes:

70.111(1) (1) Jewelry, household furnishings and apparel. Personal ornaments and jewelry, family portraits, private libraries, musical instruments other than pianos, radio equipment, household furniture, equipment and furnishings, apparel, motor bicycles, bicycles, and firearms if such items are kept for personal use by the owner and pianos if they are located in a residence.

70.111(2) (2) Animals. Farm poultry, farm animals, bees and bee equipment and fur-bearing animals under 4 months of age and the hides and pelts of all farm and fur-bearing animals in the hands of the grower.

70.111(3) (3) Boats. Watercraft employed regularly in interstate traffic, watercraft laid up for repairs, all pleasure watercraft used for recreational purposes, commercial fishing boats and equipment that is used by commercial fishing boats, charter sailboats and charter boats, other than sailboats, that are used for tours.

70.111(3m) (3m) Charter sport fishing boats. Motorboats, and the equipment used on them, which are regularly employed in carrying persons for hire for sport fishing in and upon the outlying waters, as defined in s. 29.001 (63), and the rivers and tributaries specified in s. 29.2285 (2) (a) 1. and 2. if the owner and all operators are licensed under s. 29.512 or under s. 29.514 or both and by the U.S. coast guard to operate the boat for that purpose.

70.111(4) (4) Crops. Growing and harvested crops, and the seed, fertilizer and supplies used in their production or handling, in the hands of the grower, including nursery stock and trees growing for sale as such, medicinal plants, perennial plants that produce an annual crop and plants growing in greenhouses or under hotbeds, sash or lath. This exemption also applies to trees growing for sale as Christmas trees.

70.111(5) (5) Family supplies. Provisions and fuel to sustain the owner's family; but no person paying board shall be deemed a member of a family.

70.111(6) (6) Feed. Feed and feed supplements owned by the operator or owner of a farm and used in feeding on the farm and not for sale.

70.111(7) (7) Horses, etc. All horses, mules, wagons, carriages, sleighs, harnesses.

70.111(9) (9) Tools and garden machines. The tools of a mechanic if those tools are kept and used in the mechanic's trade; and garden machines and implements and farm, orchard and garden tools if those machines, implements and tools are owned and used by any person in the business of farming or in the operation of any orchard or garden. In this subsection, "machine" has the meaning given in sub. (10) (a) 2.

70.111(10) (10) Farm machinery and equipment.

70.111(10)(a)(a) In this subsection:

70.111(10)(a)1. 1. "Building" means any structure that is intended to be a permanent accession to real property; that is designed or used for sheltering people, animals or plants, for storing property or for working, office, parking, sales or display space, regardless of any contribution that the structure makes to the production process in it; that in physical appearance is annexed to that real property; that is covered by a roof or encloses space; that is not readily moved or disassembled; and that is commonly known to be a building because of its appearance and because of the materials of which it is constructed.

70.111(10)(a)2. 2. "Machine" means an assemblage of parts that transmits force, motion and energy from one part to another in a predetermined manner.

70.111(10)(b) (b) Tractors and machines; including accessories, attachments, fuel and repair parts for them; whether owned or leased, that are used exclusively and directly in farming; including dairy farming, agriculture, horticulture, floriculture and custom farming services; but not including personal property that is attached to, fastened to, connected to or built into real property or that becomes an addition to, component of or capital improvement to real property and not including buildings or improvements to real property, regardless of any contribution that that personal property makes to the production process in them and regardless of the extent to which that personal property functions as a machine.

70.111(10)(c) (c) For purposes of this subsection, the following items retain their character as tangible personal property, regardless of the extent to which they are fastened to, connected to or built into real property:

70.111(10)(c)1. 1. Auxiliary power generators.

70.111(10)(c)2. 2. Bale loaders.

70.111(10)(c)3. 3. Barn elevators.

70.111(10)(c)4. 4. Conveyors.

70.111(10)(c)5. 5. Feed elevators and augers.

70.111(10)(c)6. 6. Grain dryers and grinders.

70.111(10)(c)7. 7. Milk coolers.

70.111(10)(c)8. 8. Milking machines; including piping, pipeline washers and compressors.

70.111(10)(c)9. 9. Silo unloaders.

70.111(10)(c)10. 10. Powered feeders, but not including platforms or troughs constructed from ordinary building materials.

70.111(11) (11) Cheese. Natural cheese owned by the Wisconsin primary manufacturer or by any other person while in storage for the purpose of further aging in preparation for cutting, packaging or other processing.

70.111(14) (14) Milkhouse equipment. Milkhouse equipment used by a farmer, including mechanical can coolers, bulk tanks and hot water heaters. This exemption shall apply whether such equipment is deemed personal property or is so affixed to the realty as to be classified in the category of real estate.

70.111(17) (17) Merchants' stock-in-trade; manufacturers' materials and finished products; livestock. As of January 1, 1981, merchants' stock-in-trade, manufacturers' materials and finished products and livestock.

70.111(18) (18) Energy systems. Biogas or synthetic gas energy systems, solar energy systems, and wind energy systems. In this subsection, "biogas or synthetic gas energy system" means equipment which directly converts biomass, as defined under section 45K (c) (3) of the Internal Revenue Code, as interpreted by the Internal Revenue Service, into biogas or synthetic gas, equipment which generates electricity, heat, or compressed natural gas exclusively from biogas or synthetic gas, equipment which is used exclusively for the direct transfer or storage of biomass, biogas, or synthetic gas, and any structure used exclusively to shelter or operate such equipment, or the portion of any structure used in part to shelter or operate such equipment that is allocable to such use, if all such equipment, and any such structure, is located at the same site, and includes manure, substrate, and other feedstock collection and delivery systems, pumping and processing equipment, gasifiers and digester tanks, biogas and synthetic gas cleaning and compression equipment, fiber separation and drying equipment, and heat recovery equipment, but does not include equipment or components that are present as part of a conventional energy system. In this subsection, "synthetic gas" is a gas that qualifies as a renewable resource under s. 196.378 (1) (h) 1. h. In this subsection, "solar energy system" means equipment which directly converts and then transfers or stores solar energy into usable forms of thermal or electrical energy, but does not include equipment or components that would be present as part of a conventional energy system or a system that operates without mechanical means. In this subsection, "wind energy system" means equipment which converts and then transfers or stores energy from the wind into usable forms of energy, but does not include equipment or components that would be present as part of a conventional energy system.

70.111(19) (19) Camping trailers, recreational mobile homes, and recreational vehicles.

70.111(19)(a)(a) Camping trailers as defined in s. 340.01 (6m).

70.111(19)(b) (b) Recreational mobile homes, as defined in s. 66.0435 (1) (hm), and recreational vehicles, as defined in s. 340.01 (48r). The exemption under this paragraph also applies to steps and a platform, not exceeding 50 square feet, that lead to a doorway of a recreational mobile home or a recreational vehicle, but does not apply to any other addition, attachment, deck, or patio.

70.111(20) (20) Logging equipment. All equipment used to cut trees, to transport trees in logging areas or to clear land of trees for the commercial use of forest products.

70.111(21) (21) Structures for ginseng. Any temporary structure in the hands of a grower of ginseng used or designed to be used to provide shade for ginseng plants.

70.111(22) (22) Rented personal property.

70.111(22)(a)(a) Except as provided in par. (b), personal property held for rental for periods of one month or less to multiple users for their temporary use, if the property is not rented with an operator, if the owner is not a subsidiary or affiliate of any other enterprise which is engaged in any business other than personal property rental, if the owner is classified in group number 735, industry number 7359 of the 1987 standard industrial classification manual published by the U.S. office of management and budget and if the property is equipment, including construction equipment but not including automotive and computer-related equipment, television sets, video recorders and players, cameras, photographic equipment, audiovisual equipment, photocopying equipment, sound equipment, public address systems and video tapes; party supplies; appliances; tools; dishes; silverware; tables; or banquet accessories.

70.111(22)(b) (b) Personal property held primarily for rental for periods of 364 days or less to multiple users for their temporary use, if the property is not rented with an operator, if the owner is not a subsidiary or affiliate of any other enterprise which is engaged in any business other than personal property rental, if the owner is classified under 532412 of the North American Industry Classification System, 2012 edition, published by the U.S. bureau of the census, and if the property is heavy equipment used for construction, mining, or forestry, including bulldozers, earthmoving equipment, well-drilling machinery and equipment, or cranes.

70.111(23) (23) Vending machines. All machines that automatically dispense food and food ingredient, as defined in s. 77.51 (3t), upon the deposit in the machines of specified coins or currency, or insertion of a credit card, in payment for the food and food ingredient, as defined in s. 77.51 (3t).

70.111(24) (24) Motion picture theater equipment. Projection equipment, sound systems and projection screens that are owned and used by a motion picture theater.

70.111(25) (25) Digital broadcasting equipment. Digital broadcasting equipment owned and used by a radio station, television station, or video service network, as defined in s. 66.0420 (2) (zb).

70.111(26) (26) High density sequencing systems.

70.111(26)(a)(a) In this subsection, "production process" has the meaning given in s. 70.11 (27) (a) 5., except that storage is not excluded.

70.111(26)(b) (b) A high density sequencing system that by mechanical or electronic operation moves printed materials from one place to another within the production process, organizes the materials for optimal staging, or stores and retrieves the materials to facilitate the production or assembly of such materials.

70.111 History History: 1971 c. 315; 1973 c. 90; 1973 c. 336 s. 36; 1975 c. 39, 224; 1977 c. 29 ss. 746, 1646 (2), (3), (4); 1977 c. 142, 273; 1979 c. 3, 199, 349; 1981 c. 20, 221; 1983 a. 27 ss. 1179 to 1179m; 1983 a. 88, 201, 243, 276; 1985 a. 29; 1987 a. 387, 399; 1989 a. 31; 1991 a. 269; 1993 a. 85; 1995 a. 27; 1997 a. 248; 1999 a. 9; 1999 a. 150 s. 672; 2001 a. 16, 30, 105; 2005 a. 298; 2007 a. 11, 20, 42, 97; 2009 a. 2; 2013 a. 20, 144.

70.111 Annotation Personal property held out for rental is not "stock-in-trade" under sub. (17). Menomonee Falls v. Falls Rental World, 135 Wis. 2d 393, 400 N.W.2d 478 (Ct. App. 1986).

70.111 Annotation Farm machinery, which is also a fixture, is not personal property eligible for exemption under sub. (9). Pulsfus v. Town of Leeds, 149 Wis. 2d 797, 440 N.W.2d 329 (1989).

70.111 Annotation "Interstate traffic" in sub. (3) means interstate commerce; what constitutes a boat in interstate commerce is discussed. Town of LaPointe v. Madeline Island Ferry, 179 Wis. 2d 726, 508 N.W.2d 440 (Ct. App. 1993).

70.111 Annotation A mobile home is an improvement to real property under s. 70.043 (1) when the home is resting for more than a temporary time, in whole or in part, on some other means of support than its wheels, but a mobile homes may be personal property and exempt under s. (19) (b) although it may have some weight off its wheels. Ahrens v. Town of Fulton, 2002 WI 29, 251 Wis. 2d 135, 641 N.W.2d 423, 99-2466.

70.111 Annotation In applying sub. (20), the use of the equipment rather than the primary purpose of the underlying business is the determining factor in deciding whether equipment is exempt from taxation. De minimis uses of the property are not sufficient to invoke this exemption. Village of Lannon v. Wood-Land Contractors, Inc. 2003 WI 150, 267 Wis. 2d 158, 672 N.W.2d 275, 02-0236.

70.111 Annotation Sub. (22) unambiguously expresses the legislature's clear intent to exempt rental property from taxation that is held for rental for one month or less and for property available for rental for more than one month to be taxed. There is no ambiguity in the statutory language such that it might possibly apply to property that is held for rental for one month or less and that is also available for rental for more than one month. United Rentals, Inc. v. City of Madison, 2007 WI App 131, 305 Wis. 2d 120, 741 N.W.2d 471, 05-1440.

70.111 Annotation As used in sub. (1), "kept for personal use" does not explicitly limit the use of personal property solely to personal use. The decisive question is whether the use is de minimus or inconsequential. Faydash v. City of Sheboygan, 2011 WI App 57, 332 Wis. 2d 397, 797 N.W.2d 540, 10-2073.



70.112 Property exempted from taxation because of special tax.

70.112  Property exempted from taxation because of special tax. The property described in this section is exempted from general property taxes:

70.112(1) (1) Money and intangible personalty. Money and all intangible personal property, such as credit, checks, share drafts, other drafts, notes, bonds, stocks and other written instruments.

70.112(4) (4) Special property and gross receipts taxes or license fees.

70.112(4)(a)(a) All special property assessed under ss. 76.01 to 76.26 and property of any light, heat, and power company taxed under s. 76.28, car line company, and electric cooperative association that is used and useful in the operation of the business of such company or association. If a general structure for which an exemption is sought under this section is used and useful in part in the operation of any public utility assessed under ss. 76.01 to 76.26 or of the business of any light, heat, and power company taxed under s. 76.28, car line company, or electric cooperative association and in part for nonoperating purposes of the public utility or company or association, that general structure shall be assessed for taxation under this chapter at the percentage of its full market value that fairly measures and represents the extent of its use for nonoperating purposes. Nothing provided in this paragraph shall exclude any real estate or any property which is separately accounted for under s. 196.59 from special assessments for local improvements under s. 66.0705.

70.112(4)(b) (b) If real or tangible personal property is used more than 50%, as determined by the department of revenue, in the operation of a telephone company that is subject to the tax imposed under s. 76.81, the department of revenue shall assess the property and that property shall be exempt from the general property taxes imposed under this chapter. If real or tangible personal property is used less than 50%, as determined by the department of revenue, in the operation of a telephone company that is subject to the tax imposed under s. 76.81, the taxation district in which the property is located shall assess the property and that property shall be subject to the general property taxes imposed under this chapter.

70.112(5) (5) Motor vehicles, bicycles, snowmobiles. Every automobile, motor bicycle, motor bus, motorcycle, motor truck, moped, road tractor, school bus, snowmobile, truck tractor, or other similar motor vehicle, or trailer or semitrailer used in connection therewith.

70.112(6) (6) Aircraft. Every aircraft.

70.112(7) (7) Mobile homes and manufactured homes. Every unit, as defined in s. 66.0435 (1) (j), that is subject to a monthly municipal permit fee under s. 66.0435 (3).

70.112 History History: 1971 c. 221, 289; 1981 c. 20; 1983 a. 27, 243, 342, 368; 1999 a. 80; 1999 a. 150 s. 672; 2001 a. 16; 2007 a. 11.

70.112 Annotation Under ss. 70.112 (4) and 76.38 (8), leased property "used and useful" in a telephone utility's business is exempt from ad valorem tax. Wisconsin Telephone Co. v. City of Milwaukee, 85 Wis. 2d 447, 271 N.W.2d 362 (1978).



70.113 State aid to municipalities; aids in lieu of taxes.

70.113  State aid to municipalities; aids in lieu of taxes.

70.113(1)(1) As soon after April 20 of each year as is feasible the department of natural resources shall pay to the city, village, or town treasurer all of the following amounts from the following appropriations for each acre situated in the municipality of state forest lands, as defined in s. 28.02 (1), state parks under s. 27.01 and state public shooting, trapping or fishing grounds and reserves or refuges operated thereon, acquired at any time under s. 29.10, 1943 stats., s. 23.09 (2) (d) or 29.749 (1) or from the appropriations made by s. 20.866 (2) (tp) by the department of natural resources or leased from the federal government by the department of natural resources:

70.113(1)(a) (a) Eighty cents, to be paid from the appropriation under s. 20.370 (5) (da) or (dq).

70.113(1)(b) (b) Eight cents, to be paid from the appropriation under s. 20.370 (5) (dq).

70.113(2) (2)

70.113(2)(a)(a) Towns, cities or villages shall be paid for forest lands as defined in s. 28.02 (1), state parks under s. 27.01 and other lands acquired under s. 23.09 (2) (d), 23.27, 23.29, 23.293, 23.31 or 29.749 (1) located within such municipality and acquired after June 30, 1969. Such payments shall be made from the appropriation under s. 20.370 (5) (da) or (dq) and remitted by the department of natural resources in the amounts certified by the department of revenue according to par. (b).

70.113(2)(b) (b) Towns, cities or villages shall be paid aids in lieu of taxes for real estate specified in par. (a). The first payment on an acquisition after July 1, 1969, shall be determined on the basis of the January 1 local assessment following the acquisition multiplied by the county, local and school tax rate levied against all January 1 assessments for that year. The payment to the town, city or village shall be made after April 20 following the tax levy. Subsequent payments shall be made after April 20 following the levy date according to the following schedule:

70.113(2)(b)1. 1. For the 2nd year, 90% of the first year's payment.

70.113(2)(b)2. 2. For the 3rd year, 80% of the first year's payment.

70.113(2)(b)3. 3. For the 4th year, 70% of the first year's payment.

70.113(2)(b)4. 4. For the 5th year, 60% of the first year's payment.

70.113(2)(b)5. 5. For the 6th year, 50% of the first year's payment.

70.113(2)(b)6. 6. For the 7th year, 40% of the first year's payment.

70.113(2)(b)7. 7. For the 8th year, 30% of the first year's payment.

70.113(2)(b)8. 8. For the 9th year, 20% of the first year's payment.

70.113(2)(b)9. 9. For the 10th year and every year thereafter, 10% of the first year's payment.

70.113(2)(b)10. 10. In no year shall the amounts paid under the 10-year schedule fall below 50 cents per acre.

70.113(3) (3) The town, city or village authorized to receive payment under sub. (2) and the state may petition the department of revenue to review the assessment of the property upon which taxes were levied, the taxes now being the basis for payment under sub. (2). The petition to the department of revenue to review the assessment shall be due within 30 days of receipt of the assessment. In its review, the department of revenue shall determine if the assessment complained of is unreasonably out of proportion to the general average of the assessment of all other property in the taxation district, and if it finds the assessment high or low it shall lower or raise the assessment. The department of revenue shall make its determination not later than 60 days after the petition is received, and its decision shall be final and not subject to review.

70.113(4) (4) For land acquired after December 31, 1991, aids shall be paid under s. 70.114 and not under this section.

70.113 History History: 1971 c. 125 s. 522 (1); 1973 c. 90; 1975 c. 39 s. 734; 1975 c. 198; 1977 c. 29 ss. 1646 (3), 1647 (10), (18); 1977 c. 224; 1979 c. 34 s. 2102 (39) (a); 1979 c. 175 s. 53; 1979 c. 355 s. 241; 1983 a. 27 s. 2202 (38); 1985 a. 29 s. 3202 (39) (b), (dm); 1987 a. 27, 399; 1989 a. 336; 1991 a. 39; 1995 a. 27, 417; 1997 a. 27, 248.



70.114 Aids on certain state lands equivalent to property taxes.

70.114  Aids on certain state lands equivalent to property taxes.

70.114(1)(1)  Definitions. In this section:

70.114(1)(a) (a) "Department" means the department of natural resources.

70.114(1)(b) (b)

70.114(1)(b)1.1. For land purchased before July 1 2011, "estimated value," for the year during which land is purchased, means the purchase price and, for later years, means the value that was used for calculating the aid payment under this section for the prior year increased or decreased to reflect the annual percentage change in the equalized valuation of all property, excluding improvements, in the taxation district, as determined by comparing the most recent determination of equalized valuation under s. 70.57 for that property to the next preceding determination of equalized valuation under s. 70.57 for that property.

70.114(1)(b)2. 2. For land purchased on or after July 1, 2011, "estimated value," for the year during which land is purchased, means the lesser of the purchase price or the determination of the land's equalized valuation under s. 70.57 in the year before the year during which the land is purchased, increased or decreased to reflect the annual percentage change in the equalized valuation of all property, excluding improvements, in the taxation district, as determined by comparing the most recent determination of equalized valuation under s. 70.57 for that property, except that if the land was exempt from taxation in the year prior to the year during which the Department purchased the land, or enrolled in the forest cropland program under subch. I of ch. 77 or the managed forest land program under subch. VI of ch. 77 at the time of purchase, "estimated value," for the year during which the land is purchased means the lesser of the purchase price or an amount that would result in a payment under sub. (4) that is equal to $10 per acre. "Estimated value," for later years, means the value that was used for calculating the aid payment under this section for the prior year increased or decreased to reflect the annual percentage change in the equalized valuation of all property, excluding improvements, in the taxation district, as determined by comparing the most recent determination of equalized valuation under s. 70.57 for that property to the next preceding determination of equalized valuation under s. 70.57 for that property.

70.114(1)(c) (c) "Land" means state forests, as defined in s. 28.02 (1), that are acquired after December 31, 1991, state parks that are acquired after December 31, 1991, under s. 27.01 and other areas that are acquired after December 31, 1991, under s. 23.09 (2) (d), 23.091, 23.27, 23.29, 23.293, 23.31 or 29.749 (1).

70.114(1)(d) (d) "Purchase price" means the amount paid by the department for a fee simple interest in real property. "Purchase price" does not include administrative costs incurred by the department to acquire the land, such as legal fees, appraisal costs or recording fees. If real estate is transferred to the department by gift or is sold to the department for an amount that is less than the estimated fair market value of the property as shown on the property tax bill prepared for the prior year under s. 74.09, "purchase price" means an amount equal to the estimated fair market value of the property as shown on that tax bill. If the real estate is exempt from taxation at the time that it is transferred or sold to the department and if the property was not sold at an arm's-length sale, "purchase price" means the fair market value of the real estate at the time that the department takes title to it.

70.114(1)(e) (e) "Taxation district" means a city, village or town, except that if a city or village lies in more than one county, the portions of that city or village that lie within each county are separate taxation districts.

70.114(1)(f) (f) "Taxing jurisdiction" means any entity, not including the state, authorized by law to levy taxes on general property, as defined in s. 70.02, that are measured by the property's value.

70.114(2) (2) Application. For all land acquired after December 31, 1991, the department shall pay aids in lieu of taxes under this section and not under s. 70.113.

70.114(3) (3) Ascertaining rate. Each year, the department shall ascertain the aggregate net general property tax rate for taxation districts to which aids are paid under this section.

70.114(4) (4) Payment required.

70.114(4)(a)(a) Except as provided under par. (c), on or before January 31, the department shall pay to each treasurer of a taxation district, with respect to each parcel of land acquired by the department within the taxation district on or before January 1 of the preceding year, an amount determined by multiplying each parcel's estimated value equated to the average level of assessment in the taxation district by the aggregate net general property tax rate that would apply to the parcel of land if it were taxable, as shown on property tax bills prepared for that year under s. 74.09.

70.114(4)(b) (b) On or before February 15, the taxation district treasurer shall pay to the treasurer of each taxing jurisdiction, from the amount received under par. (a), the taxing jurisdiction's proportionate share of the tax that would be levied on the parcel if it were taxable.

70.114(4)(c) (c) The department shall withhold from the payment amount determined under par. (a) the state's proportionate share of the tax that would be levied on the parcel if it were taxable and shall deposit that amount into the conservation fund.

70.114 History History: 1989 a. 336; 1991 a. 39; 1997 a. 248; 2011 a. 32; 2013 a. 20.



70.115 Taxation of real estate held by investment board.

70.115  Taxation of real estate held by investment board. All real estate owned or held by any of the funds invested by the investment board, other than the constitutional trust funds, shall be assessed and taxed in the same manner as privately owned real estate. Such taxes shall be paid out of the fund to which the lands belong or for whose benefit they are held. If such taxes are not paid, the real estate shall be subject to inclusion in a tax certificate under s. 74.57 as are privately owned lands.

70.115 History History: 1987 a. 378; 1995 a. 225.



70.119 Payments for municipal services.

70.119  Payments for municipal services.

70.119(1) (1) The state and the University of Wisconsin Hospitals and Clinics Authority shall make reasonable payments at established rates for water, sewer and electrical services and all other services directly provided by a municipality to state facilities and facilities of the University of Wisconsin Hospitals and Clinics Authority described in s. 70.11 (38), including garbage and trash disposal and collection, which are financed in whole or in part by special charges or fees. Such payments for services provided to state facilities shall be made from the appropriations to state agencies for the operation of the facilities. Each state agency making such payments shall annually report the payments to the department.

70.119(2) (2) The department shall make reasonable payments for municipal services pursuant to the procedures specified in subs. (4), (5) and (6), except as provided in sub. (9).

70.119(3) (3) In this section:

70.119(3)(a) (a) "Committee" means the joint committee on finance.

70.119(3)(b) (b) "Department" means the department of administration.

70.119(3)(c) (c) "Municipality" means cities, villages, towns, counties and metropolitan sewerage districts with general taxing authority.

70.119(3)(d) (d) "Municipal services" means police and fire protection, garbage and trash disposal and collection not paid for under sub. (1) and, subject to approval by the committee, any other direct general government service provided by municipalities to state facilities and facilities of the University of Wisconsin Hospitals and Clinics Authority described in s. 70.11 (38).

70.119(3)(dm) (dm) "State agency" has the meaning given under s. 20.001 (1).

70.119(3)(e) (e) "State facilities" means all property owned and operated by the state for the purpose of carrying out usual state functions, including the branch campuses of the university of Wisconsin system but not including land held for highway right-of-way purposes.

70.119(4) (4) The department shall be responsible for negotiating with municipalities on payments for municipal services and may delegate certain responsibilities of negotiation to other state agencies or to the University of Wisconsin Hospitals and Clinics Authority. Prior to negotiating with municipalities the department shall submit guidelines for negotiation to the committee for approval.

70.119(5) (5) Upon approval of guidelines by the committee, the department shall proceed with negotiations. In no case may a municipality withhold services to the state or to the University of Wisconsin Hospitals and Clinics Authority during negotiations.

70.119(6) (6) No later than November 15 annually, the department shall report to the cochairpersons of the committee the results of its negotiations and the total payments proposed to be made in the subsequent calendar year. In computing the proposed payments to a municipality, the department shall base its calculations on the values of state facilities and facilities of the University of Wisconsin Hospitals and Clinics Authority described in s. 70.11 (38), as determined by the department for January 1 of the year preceding the year of the report, and the values of improvements to property in the municipality as determined under s. 70.57 (1) for January 1 of the year preceding the year of the report, and shall also base its calculations on revenues and expenditures of the municipality as reported under s. 73.10 (2) for the year preceding the year of the report.

70.119(7) (7)

70.119(7)(a)(a) The department shall make payment from the appropriation under s. 20.835 (5) (a) for municipal services provided by municipalities to state facilities. If the appropriation under s. 20.835 (5) (a) is insufficient to pay the full amount under sub. (6) in any one year, the department shall prorate payments among the municipalities entitled thereto. The University of Wisconsin Hospitals and Clinics Authority shall make payment for municipal services provided by municipalities to facilities of the authority described in s. 70.11 (38).

70.119(7)(b) (b) The department shall determine the proportionate cost of payments for municipal services provided by a municipality for each program financed from revenues other than general purpose revenues and revenues derived from academic student fees levied by the board of regents of the University of Wisconsin System, and for each appropriation made from such revenues which finances the cost of such a program.

70.119(7)(c) (c) The department shall assess to the appropriate program revenue and program revenue-service accounts and segregated funds the costs of providing payments for municipal services for the administration of programs financed from program revenues or segregated revenues, except program revenues derived from academic student fees levied by the board of regents of the University of Wisconsin System. If payments are prorated under par. (a) in any year, the department shall assess costs under this paragraph as affected by the proration. The department shall transfer to the general fund an amount equal to the assessments in each year from the appropriate program revenue, program revenue-service and segregated revenue appropriations.

70.119(8) (8) This section supersedes other statutes relating to payments for municipal services. Extraordinary police services provided to state facilities are subject to reimbursement under s. 16.008.

70.119(9) (9) The department shall not make payments for municipal services at the parking ramp located at 1 West Wilson Street in the city of Madison.

70.119 History History: 1971 c. 328; 1973 c. 90; 1975 c. 39; 1977 c. 29; 1977 c. 418 ss. 470 to 473, 929 (1); 1979 c. 34 s. 2102 (58) (a); 1981 c. 20; 1987 a. 27, 399; 1989 a. 31; 1991 a. 269; 1995 a. 27; 2013 a. 20.



70.12 Real property, where assessed.

70.12  Real property, where assessed. All real property not expressly exempt from taxation shall be entered upon the assessment roll in the assessment district where it lies.

70.12 History History: 1981 c. 190.



70.13 Where personal property assessed.

70.13  Where personal property assessed.

70.13(1) (1) All personal property shall be assessed in the assessment district where the same is located or customarily kept except as otherwise specifically provided. Personal property in transit within the state on the first day of January shall be assessed in the district in which the same is intended to be kept or located, and personal property having no fixed location shall be assessed in the district where the owner or the person in charge or possession thereof resides, except as provided in sub. (5).

70.13(2) (2) Saw logs or timber in transit, which are to be sawed or manufactured in any mill in this state, shall be deemed located and shall be assessed in the district in which such mill is located. Saw logs or timber shall be deemed in transit when the same are being transported either by water or rail, but when such logs or timber are banked, decked, piled or otherwise temporarily stored for transportation in any district, they shall be deemed located, and shall be assessed in such district.

70.13(3) (3) On or before the tenth day of January in each year the owner of logs or timber in transit shall furnish the assessor of the district in which the mill at which the logs or timber will be sawed or manufactured is located a verified statement of the amount, character and value of all the logs and timber in transit on the first day of January preceding, and the owner of the logs or timber shall furnish to the assessor of the district in which the logs and timber were located on the first day of January preceding, a like verified statement of the amount, character and value thereof. Any assessment made in accordance with the owner's statement shall be valid and binding on the owner notwithstanding any subsequent change as to the place where the same may be sawed or manufactured. If the owner of the logs or timber shall fail or refuse to furnish the statement herein provided for, or shall intentionally make a false statement, that owner shall be subject to the penalties prescribed by s. 70.36.

70.13(5) (5) As between school districts, the location of personal property for taxation shall be determined by the same rules as between assessment districts; provided, that whenever the owner or occupant shall reside upon any contiguous tracts or parcels of land which shall lie in 2 or more assessment districts, then the farm implements, livestock, and farm products of the owner or occupant used, kept, or being upon the contiguous tracts or parcels of land, shall be assessed in the assessment district where that personal property is customarily kept.

70.13(6) (6) No change of location or sale of any personal property after the first day of January in any year shall affect the assessment made in such year.

70.13(7) (7) Saw logs or timber removed from public lands during the year next preceding the first day of January or having been removed from such lands and in transit therefrom on the first day of January, shall be deemed located and assessed in the assessment district wherein such public lands are located and shall be assessed in no other assessment district. Saw logs or timber shall be deemed in transit when the same are being transported. On or before January 10 in each year the owner of such logs or timber shall furnish the assessor of the assessment district wherein they are assessable a verified statement of the amount, character and value of all such logs and timber. If the owner of any such logs or timber shall fail or refuse to furnish such statement or shall intentionally make a false statement, he or she is subject to the penalties prescribed by s. 70.36. This subsection shall supersede any provision of law in conflict therewith. The term "owner" as used in this subsection is deemed to mean the person owning the logs or timber at the time of severing. "Public lands" as used in this subsection shall mean lands owned by the United States of America, the state of Wisconsin or any political subdivision of this state.

70.13 History History: 1977 c. 29 s. 1646 (3); 1977 c. 273; 1991 a. 316; 1993 a. 213; 1995 a. 225.

70.13 Annotation The situs for taxation assessment purposes of a movable bituminous plant was not in the town where the plant was physically present during most of the tax year because the property was neither "located" in the town nor "customarily kept" there. Wm. J. Kennedy & Son, Inc. v. Town of Albany, 66 Wis. 2d 447, 225 N.W.2d 624 (1975).



70.14 Incorporated companies.

70.14  Incorporated companies. The residence of an incorporated company, for the purposes of s. 70.13, shall be held to be in the assessment district where the principal office or place of business of such company shall be.



70.15 Assessment of vessels.

70.15  Assessment of vessels.

70.15(1) (1) That in consideration of an annual payment into the treasury of any town, village or city where such property is assessable by the owner of any steam vessel, barge, boat or other water craft, owned within this state, or hailing from any port thereof, and employed regularly in interstate traffic of a sum equal to one cent per net ton of the registered tonnage thereof, said steam vessel, barge, boat or other water craft shall be and the same is hereby made exempt from further taxation, either state or municipal.

70.15(2) (2) The owner of any steam vessel, barge, boat or other water craft, hailing from any port of this state, "and so employed regularly in interstate traffic," desiring to comply with the terms of this section, shall annually, on or before the first day of January, file with the clerk of such town, village or city a verified statement, in writing, containing the name, port of hail, tonnage and name of owner of such steam vessel, barge, boat or other water craft, and shall thereupon pay into the said treasury of such town, village or city a sum equal to one cent per net ton of the registered tonnage of said vessel, and the treasurer shall thereupon issue a receipt. All vessels, boats or other water craft not regularly employed in interstate traffic and all private yachts or pleasure boats belonging to inhabitants of this state, whether at home or abroad, shall be taxed as personal property.

70.15 History History: 1977 c. 29 s. 1646 (3); 1977 c. 273.



70.17 Lands, to whom assessed; buildings on exempt lands.

70.17  Lands, to whom assessed; buildings on exempt lands.

70.17(1)(1) Real property shall be entered in the name of the owner, if known to the assessor, otherwise to the occupant thereof if ascertainable, and otherwise without any name. The person holding the contract or certificate of sale of any real property contracted to be sold by the state, but not conveyed, shall be deemed the owner for such purpose. The undivided real estate of any deceased person may be entered to the heirs of such person without designating them by name. The real estate of an incorporated company shall be entered in the same manner as that of an individual. Improvements on leased lands may be assessed either as real property or personal property.

70.17(2) (2) All lands which have been or may be contracted for sale by any county shall be assessed and taxed to the parties contracting therefor.

70.17 Annotation The term "leased lands" should be construed broadly to include a number of situations in which the occupier of land not owned by him or her places improvements on the land; a formal lease is not required. Town of Menominee v. Skubitz, 53 Wis. 2d 430, 192 N.W.2d 887 (1972).

70.17 Annotation The tax lister may, but is not required to, change the ownership designation on joint property on the basis of notification other than formal procedures. 80 Atty. Gen. 73.



70.174 Improvements on government-owned land.

70.174  Improvements on government-owned land. Improvements made by any person on land within this state owned by the United States may be assessed either as real or personal property to the person making the same, if ascertainable, and otherwise to the occupant thereof or the person receiving benefits therefrom.



70.177 Federal property.

70.177  Federal property. Property the taxation of which the federal government has consented to is taxable under this chapter.

70.177 History History: 1987 a. 10.



70.18 Personal property, to whom assessed.

70.18  Personal property, to whom assessed.

70.18(1) (1) Personal property shall be assessed to the owner thereof, except that when it is in the charge or possession of some person other than the owner it may be assessed to the person so in charge or possession of the same. Telegraph and telephone poles, posts, railroad ties, lumber and all other manufactured forest products shall be deemed to be in the charge or possession of the person in occupancy or possession of the premises upon which the same shall be stored or piled, and the same shall be assessed to such person, unless the owner or some other person residing in the same assessment district, shall be actually and actively in charge and possession thereof, in which case it shall be assessed to such resident owner or other person so in actual charge or possession; but nothing contained in this subsection shall affect or change the rules prescribed in s. 70.13 respecting the district in which such property shall be assessed.

70.18(2) (2) Goods, wares and merchandise in storage in a commercial storage warehouse or on a public wharf shall be assessed to the owner thereof and not to the warehouse or public wharf, if the operator of the warehouse or public wharf furnishes to the assessor the names and addresses of the owners of all goods, wares and merchandise not exempt from taxation.

70.18 History History: 1981 c. 20; 2005 a. 253.

70.18 Annotation Property whose title and most of the indicia of ownership is in the U.S. government may not be taxed under sub. (1) since the tax is on ownership, not use. State ex rel. General Motors Corp. v. Oak Creek, 49 Wis. 2d 299, 182 N.W.2d 481 (1971).

70.18 Annotation A trial court's finding, on stipulated facts, that the U.S. government was the beneficial owner and not subject to the personal property tax under sub. (1) constituted a conclusion of law; hence the supreme court was not limited in its review to the finding. Teledyne Industries, Inc. v. Milwaukee, 65 Wis. 2d 557, 223 N.W.2d 586 (1974).

70.18 Annotation Decisions permitting local taxation of the possession of federal property. Van Cleve, 1959 WLR 190.



70.19 Assessment, how made; liability and rights of representative.

70.19  Assessment, how made; liability and rights of representative.

70.19(1)(1) When personal property is assessed under s. 70.18 (1) to a person in charge or possession of the personal property other than the owner, the assessment of that personal property shall be entered upon the assessment roll separately from the assessment of that person's own personal property, adding to the person's name upon the tax roll words briefly indicating that the assessment is made to the person as the person in charge or possession of the property. The failure to enter the assessment separately or to indicate the representative capacity or other relationship of the person assessed shall not affect the validity of the assessment.

70.19(2) (2) The person assessed under sub. (1) and s. 70.18 (1) is personally liable for the tax on the property. The person assessed under sub. (1) and s. 70.18 (1) has a personal right of action against the owner of the property for the amount of the taxes; has a lien for that amount upon the property with the rights and remedies for the preservation and enforcement of that lien as provided in ss. 779.45 and 779.48; and is entitled to retain possession of the property until the owner of the property pays the tax on the property or reimburses the person assessed for the tax. The lien and right of possession relate back and exist from the time that the assessment is made, but may be released and discharged by giving to the person assessed such undertaking or other indemnity as the person accepts or by giving the person assessed a bond in the amount and with the sureties as is directed and approved by the circuit court of the county in which the property is assessed, upon 8 days' notice to the person assessed. The bond shall be conditioned to hold the person assessed free and harmless from all costs, expense, liability or damage by reason of the assessment.

70.19 History History: 1975 c. 94 s. 91 (13); 1975 c. 199; 1977 c. 449; 1979 c. 32 s. 92 (9); 2001 a. 102.



70.20 Owner's liability when personalty assessed to another; action to collect.

70.20  Owner's liability when personalty assessed to another; action to collect.

70.20(1) (1) When personal property shall be assessed to some person in charge or possession thereof, other than the owner, such owner as well as the person so in charge or possession shall be liable for the taxes levied pursuant to such assessment; and the liability of such owner may be enforced in a personal action as for a debt. Such action may be brought in the name of the town, city or village in which such assessment was made, if commenced before the time fixed by law for the return of delinquent taxes, by direction of the treasurer or tax collector of such town, city or village. If commenced after such a return, it shall be brought in the name of the county or other municipality to the treasurer or other officer of which such return shall be made, by direction of such treasurer or other officer. Such action may be brought in any court of this state having jurisdiction of the amount involved and in which jurisdiction may be obtained of the person of such owner or by attachment of the property of such owner.

70.20(2) (2) The remedy of attachment may be allowed in such action upon filing an affidavit of the officer by whose direction such action shall be brought, showing the assessment of such property in the assessment district, the amount of tax levied pursuant thereto, that the defendant was the owner of such property at the time as of which the assessment thereof was made, and that such tax remains unpaid in whole or in part, and the amount remaining unpaid. The proceedings in such actions and for enforcement of the judgment obtained therein shall be the same as in ordinary actions for debt as near as may be, but no property shall be exempt from attachment or execution issued upon a judgment against the defendant in such action.

70.20(3) (3) The assessment and tax rolls in which such assessment and tax shall be entered shall be prima facie evidence of such assessment and tax and of the justice and regularity thereof; and the same, with proof of the ownership of such property by the defendant at the time as of which the assessment was made and of the nonpayment of such tax, shall be sufficient to establish the liability of the defendant. Such liability shall not be affected and such action shall not be defeated by any omission or irregularity in the assessment or tax proceedings not affecting the substantial justice and equity of the tax. The provisions of this section shall not impair or affect the remedies given by other provisions of law for the collection or enforcement of such tax against the person to whom the property was assessed.



70.21 Partnership; estates in hands of personal representative; personal property, how assessed.

70.21  Partnership; estates in hands of personal representative; personal property, how assessed.

70.21(1) (1) Except as provided in sub. (2), the personal property of a partnership may be assessed in the names of the persons composing the partnership, so far as known or in the firm name or title under which the partnership business is conducted, and each partner shall be liable for the taxes levied on the partnership's personal property.

70.21(1m) (1m) Undistributed personal property belonging to the estate of a decedent shall be assessed as follows:

70.21(1m)(a) (a) If a personal representative has been appointed and qualified, on the first day of January in the year in which the assessment is made, the property shall be assessed to the personal representative.

70.21(1m)(b) (b) If a personal representative has not been appointed and qualified, on the first day of January in the year in which the assessment is made, the property may be assessed to the decedent's estate. The tax on the property shall be paid by the personal representative if one is subsequently appointed, or by the person or persons in possession of the property at the time of the assessment if a personal representative is not appointed.

70.21(2) (2) The personal property of a limited liability partnership shall be assessed in the name of the partnership, and each partner shall be liable for the taxes levied thereon only to the extent permitted under s. 178.12.

70.21 History History: 1977 c. 29 s. 1646 (3); 1995 a. 97; 2001 a. 102.



70.22 Personal property being administered, how assessed.

70.22  Personal property being administered, how assessed.

70.22(1)(1) In case one or more of 2 or more personal representatives or trustees of the estate of a decedent who died domiciled in this state are not residents of the state, the taxable personal property belonging to the estate shall be assessed to the personal representatives or trustees residing in this state. In case there are 2 or more personal representatives or trustees of the same estate residing in this state, but in different taxation districts, the assessment of the taxable personal property belonging to the estate shall be in the names of all of the personal representatives or trustees of the estate residing in this state. In case no personal representative or trustee resides in this state, the taxable personal property belonging to the estate may be assessed in the name of the personal representative or trustee, or in the names of all of the personal representatives or trustees if there are more than one, or in the name of the estate.

70.22(2) (2)

70.22(2)(a)(a) The taxes imposed pursuant to an assessment under sub. (1) may be enforced as a claim against the estate, upon presentation of a claim for the taxes by the treasurer of the taxation district to the court in which the proceedings for the probate of the estate are pending. Upon due proof, the court shall allow and order the claim to be paid.

70.22(2)(b) (b) Before allowing the final account of a nonresident personal representative or trustee, the court shall ascertain whether there are or will be any taxes remaining unpaid or to be paid on account of personal property belonging to the estate, and shall make any order or direction that is necessary to provide for the payment of the taxes.

70.22(3) (3) The provisions of this section shall not impair or affect any remedy given by other provisions of law for the collection or enforcement of taxes upon personal property assessed to personal representatives or trustees.

70.22 History History: 1991 a. 316; 1997 a. 253; 2001 a. 102.



70.23 Duties of assessors; entry of parcels on assessment roll.

70.23  Duties of assessors; entry of parcels on assessment roll.

70.23(1)(1) The assessor shall enter upon the assessment roll opposite to the name of the person to whom assessed, if any, as before provided in regular order as to lots and blocks, sections and parts of sections, a correct and pertinent description of each parcel of real property in the assessment district and the number of acres in each tract containing more than one acre.

70.23(2) (2) When 2 or more lots or tracts owned by the same person are considered by the assessor to be so improved or occupied with buildings as to be practically incapable of separate valuation, the lots or tracts may be entered as one parcel. Whenever any tract, parcel or lot of land has been surveyed and platted and a plat of the platted ground filed or recorded according to law, the assessor shall designate the several lots and subdivisions of the platted ground as the lots and subdivisions are fixed and designated by the plat.

70.23 History History: 1971 c. 215; 1983 a. 532; 1993 a. 491; 1997 a. 35, 253; 1999 a. 96.



70.24 Public lands and land mortgaged to state.

70.24  Public lands and land mortgaged to state. The secretary of state shall annually, before January 1, make and transmit to the county clerk of each county an abstract containing a correct and full statement and description of all public lands sold and not patented by the state, and of all lands mortgaged to the state lying in the county; and immediately on receipt thereof the county clerk shall make and transmit to the county assessor and to the clerk of each town, village or city in the county not under the assessment jurisdiction of the county assessor a list from said abstract of such lands lying in such town, village or city. Every assessor shall enter on the assessment roll, in a separate column, under distinct headings, a list of all such public and mortgaged lands, and the same shall be assessed and taxed in the same manner as other lands, without regard to any balance of purchase money or loans remaining unpaid on the same.

70.24 History History: 1977 c. 29 s. 1646 (3); 1977 c. 273.



70.25 Lands, described on rolls.

70.25  Lands, described on rolls. In all assessments and tax rolls in all advertisements, certificates, papers, conveyances or proceedings for the assessment and collection of taxes and in all related proceedings, except in tax bills, any descriptions of land which indicate the land intended with ordinary and reasonable certainty and which would be sufficient between grantor and grantee in an ordinary conveyance are sufficient. No description of land according to the United States survey is insufficient by reason of the omission of the word quarter or the figures or signs representing it in connection with the words or initial letters indicating any legal subdivision of lands according to government survey. Where a more complete description may not be practicable and the deed or a mortgage describing any piece of real property is recorded in the office of the register of deeds for the county, an abbreviated description including the volume and page where recorded, and the section, village or city where the property is situated, is sufficient. Where a more complete description may not be practicable, and the piece of property is described in any certificate, order or judgment of a court of record in the county, an abbreviated description including the volume and page of the court record where recorded, and the section, village or city where the property is situated, is sufficient. Descriptions in property tax bills shall be as provided under s. 74.09 (3) (a).

70.25 History History: 1987 a. 378, 399, 403.



70.27 Assessor's plat.

70.27  Assessor's plat.

70.27(1)(1)  Who may order. Whenever any area of platted or unplatted land is owned by 2 or more persons in severalty, and when in the judgment of the governing body having jurisdiction, the description of one or more of the different parcels thereof cannot be made sufficiently certain and accurate for the purposes of assessment, taxation or tax title procedures without noting the correct metes and bounds of the same, or when such gross errors exist in lot measurements or locations that difficulty is encountered in locating new structures, public utilities or streets, such governing body may cause a plat to be made for such purposes. Such plat shall be called "assessor's plat," and shall plainly define the boundary of each parcel, and each street, alley, lane or roadway, or dedication to public or special use, as such is evidenced by the records of the register of deeds or a court of record. Such plats in cities may be ordered by the city council, in villages by the village board, in towns by the town board or the county board. A plat or part of a plat included in an assessor's plat shall be deemed vacated to the extent it is included in or altered by an assessor's plat. The actual and necessary costs and expenses of making assessors' plats shall be paid out of the treasury of the city, village, town or county whose governing body ordered the plat, and all or any part of such cost may be charged to the land, without inclusion of improvements, so platted in the proportion that the last assessed valuation of each parcel bears to the last assessed total valuation of all lands included in the assessor's plat, and collected as a special assessment on such land, as provided by s. 66.0703.

70.27(2) (2) Certification, approval, recording. Such plat, when completed and certified as provided by this section, and when approved by the governing body, shall be acknowledged by the clerk thereof and recorded in the office of the register of deeds.

70.27(3) (3) Assessment, taxation, conveyancing.

70.27(3)(a)(a) Reference to any land, as it appears on a recorded assessor's plat is deemed sufficient for purposes of assessment and taxation. Conveyance may be made by reference to such plat and shall be as effective to pass title to the land so described as it would be if the same premises had been described by metes and bounds. Such plat or record thereof shall be received in evidence in all courts and places as correctly describing the several parcels of land therein designated. After an assessor's plat has been made and recorded with the register of deeds as provided by this section, all conveyances of lands included in such assessor's plat shall be by reference to such plat. Any instrument dated and acknowledged after September 1, 1955, purporting to convey, mortgage, or otherwise give notice of an interest in land that is within or part of an assessor's plat shall describe the affected land by the name of the assessor's plat, lot, block, or outlot.

70.27(3)(b) (b) Notwithstanding par. (a), lands within an assessor's plat that are divided by a subdivision plat that is prepared, approved and recorded and filed in compliance with ch. 236 or a certified survey map that is prepared and recorded and filed in compliance with s. 236.34 shall be described for all purposes with reference to the subdivision plat or certified survey map, as provided in ss. 236.28 and 236.34 (3).

70.27(4) (4) Amendments. Amendments or corrections to an assessor's plat may be made at any time by the governing body by recording with the register of deeds a plat of the area affected by such amendment or correction, made and authenticated as provided by this section. It shall not be necessary to refer to any amendment of the plat, but all assessments or instruments wherein any parcel of land is described as being in an assessor's plat, shall be construed to mean the assessor's plat of lands with its amendments or corrections as it stood on the date of making such assessment or instrument, or such plats may be identified by number. This subsection does not prohibit the division of lands that are included in an assessor's plat by subdivision plat, as provided in s. 236.03, or by certified survey map, as provided in s. 236.34.

70.27(5) (5) Surveys, reconciliations. The surveyor making the plat shall survey and lay out the boundaries of each parcel, street, alley, lane, roadway, or dedication to public or private use, according to the records of the register of deeds, and whatever evidence that may be available to show the intent of the buyer and seller, in the chronological order of their conveyance or dedication, and set temporary monuments to show the results of such survey which shall be made permanent upon recording of the plat as provided for in this section. The map shall be at a scale of not more than 100 feet per inch, unless waived in writing by the department of administration under s. 236.20 (2) (L). The owners of record of lands in the plat shall be notified by certified letter mailed to their last-known address, in order that they shall have opportunity to examine the map, view the temporary monuments, and make known any disagreement with the boundaries as shown by the temporary monuments. It is the duty of the surveyor making the plat to reconcile any discrepancies that may be revealed, so that the plat as certified to the governing body is in conformity with the records of the register of deeds as nearly as is practicable. When boundary lines between adjacent parcels, as evidenced on the ground, are mutually agreed to in writing by the owners of record, such lines shall be the true boundaries for all purposes thereafter, even though they may vary from the metes and bounds descriptions previously of record. Such written agreements shall be recorded in the office of the register of deeds. On every assessor's plat, as certified to the governing body, shall appear the volume, page and document number of the metes and bounds description of each parcel, as recorded in the office of the register of deeds, which shall be identified with the number by which such parcel is designated on the plat, except that lots which have been conveyed or otherwise acquired but upon which no deed is recorded in the office of register of deeds may be shown on an assessor's plat and when so shown shall contain a full metes and bounds description.

70.27(6) (6) Monuments, plat requirements. The provisions of s. 236.15 as to monuments, and the provisions of s. 236.20 as to form and procedure, insofar as they are applicable to the purposes of assessors' plats, shall apply. Any stake or monument found and accepted as correct by a surveyor laying out an assessor's plat shall be indicated as "stake found" or "monument found" when mapping the plat and such stake or monument shall not be removed or replaced even though it is inconsistent with the standards of s. 236.15.

70.27(7) (7) Certificate. When completed, the assessor's plat shall be filed with the clerk of the governing body that ordered the plat. On its title page shall appear the sworn certificate of the surveyor who made the plat, which shall state and contain:

70.27(7)(a) (a) The name of the governing body by whose order the plat was made, and the date of the order.

70.27(7)(b) (b) A clear and concise description of the land so surveyed and mapped, by government lot, quarter quarter-section, township, range and county, or if located in a city or village or platted area, then according to the plat; otherwise by metes and bounds beginning with some corner marked and established in the United States land survey.

70.27(7)(c) (c) A statement that the plat is a correct representation of all the exterior boundaries of the land surveyed and each parcel thereof.

70.27(7)(d) (d) A statement that the surveyor has fully complied with the provisions of this section in filing the same.

70.27(8) (8) Plat filed with governing body. Within 2 days after the assessor's plat is filed with the governing body, it shall be transmitted to the department of administration by the clerk of the governing body which ordered the plat. The department of administration shall review the plat within 30 days of its receipt. No such plat may be given final approval by the local governing body until the department of administration has certified on the face of the original plat that it complies with the applicable provisions of ss. 236.15 and 236.20. After the plat has been so certified the clerk shall promptly publish a class 3 notice thereof, under ch. 985. The plat shall remain on file in the clerk's office for 30 days after the first publication. At any time within the 30-day period any person or public body having an interest in any lands affected by the plat may bring a suit to have the plat corrected. If no suit is brought within the 30-day period, the plat may be approved by the governing body, and filed for record. If a suit is brought, approval shall be withheld until the suit is decided. The plat shall then be revised in accordance with the decision if necessary, and, without rereferral to the department of administration unless rereferral is ordered by the court. The plat may then be approved by the governing body and filed for record. When so filed the plat shall carry on its face the certificate of the clerk that all provisions of this section have been complied with. When recorded after approval by the governing body, the plat shall have the same effect for all purposes as if it were a land division plat made by the owners in full compliance with ch. 236. Before January 1 of each year, the register of deeds shall notify the town clerks of the recording of any assessors' plats made or amended during the preceding year, affecting lands in their towns.

70.27 History History: 1977 c. 29 s. 1646 (3); 1979 c. 221, 248, 355, 361; 1983 a. 473; 1987 a. 172; 1989 a. 31, 56; 1991 a. 316; 1995 a. 27 ss. 3361, 3362, 9116 (5); 1997 a. 27, 99; 1999 a. 96; 1999 a. 150 s. 672; 2005 a. 41, 254.

70.27 Annotation The reference to s. 66.60 [now s. 66.0703] in sub. (1) refers only to the collection procedures; it does not make all of that section apply. Dittner v. Town of Spencer, 55 Wis. 2d 707, 201 N.W.2d 45 (1972).

70.27 Annotation The division of a lot within an assessor's plat is an amendment of the plat and must be made by following the procedure under this section. Ahlgren v. Pierce County, 198 Wis. 2d 576, 543 N.W.2d 812 (Ct. App. 1995), 95-2088.

70.27 Annotation The provisions of s. 236.41 relating to vacation of streets are inapplicable to assessors plats. Once properly filed and recorded, an assessor's plat becomes the operative document of record, and only sections specified in s. 236.03 (2) apply to assessor's plats. Schaetz v. Town of Scott, 222 Wis. 2d 90, 585 N.W.2d 889 (Ct. App. 1998), 98-0841.

70.27 Annotation Section 236.03 (2) sets forth the "applicable provisions" of 236.15 and 236.20 with which assessors' plats must comply under 70.27 (8). A determination by the state under sub. (8) that an assessor's plat does not comply with the applicable provisions of ss. 236.15 and 236.20 may be reviewed under ch. 227. 58 Atty. Gen. 198.

70.27 Annotation The temporary survey monuments required to be set in the field prior to the submission of an assessor's plat for state level review are not made permanent until the recording of the assessor's plat. 59 Atty. Gen. 262.

70.27 Annotation Section 236.295 does not apply to assessors' plats. The amendment or correction of an assessor's plat under sub. (4) is an exercise of the police power that is accomplished for the same purposes and in the same manner as the original assessor's plat. The governing body involved is not required to conduct a public hearing concerning a proposed amendment or correction to an assessor's plat of record. Other questions concerning the amendment or correction of an assessor's plat are answered. 61 Atty. Gen. 25.



70.28 Assessment as one parcel.

70.28  Assessment as one parcel. No assessment of real property which has been or shall be made shall be held invalid or irregular for the reason that several lots, tracts or parcels of land have been assessed and valued together as one parcel and not separately, where the same are contiguous and owned by the same person at the time of such assessment.



70.29 Personalty, how entered.

70.29  Personalty, how entered. The assessor shall place in one distinct and continuous part of the assessment roll all the names of persons assessed for personal property, with a statement of such property in each village in the assessor's assessment district, and foot up the valuation thereof separately; otherwise the assessor shall arrange all names of persons assessed for personal property on the roll alphabetically so far as convenient. The assessor shall also place upon the assessment roll, in a separate column and opposite the name of each person assessed for personal property, the number of the school district in which such personal property is subject to taxation.

70.29 History History: 1991 a. 316.



70.30 Aggregate values.

70.30  Aggregate values. Every assessor shall ascertain and set down in separate columns prepared for that purpose on the assessment roll and opposite to the names of all persons assessed for personal property the number and value of the following named items of personal property assessed to such person, which shall constitute the assessed valuation of the several items of property therein described, to wit:

70.30(9) (9) The number and value of steam and other vessels.

70.30(11) (11) The value of machinery, tools and patterns.

70.30(12) (12) The value of furniture, fixture and equipment.

70.30(13) (13) The value of all other personal property except such as is exempt from taxation.

70.30 History History: 1981 c. 20; 1983 a. 27 s. 2202 (45); 1983 a. 405; 1991 a. 39.



70.32 Real estate, how valued.

70.32  Real estate, how valued.

70.32(1) (1) Real property shall be valued by the assessor in the manner specified in the Wisconsin property assessment manual provided under s. 73.03 (2a) from actual view or from the best information that the assessor can practicably obtain, at the full value which could ordinarily be obtained therefor at private sale. In determining the value, the assessor shall consider recent arm's-length sales of the property to be assessed if according to professionally acceptable appraisal practices those sales conform to recent arm's-length sales of reasonably comparable property; recent arm's-length sales of reasonably comparable property; and all factors that, according to professionally acceptable appraisal practices, affect the value of the property to be assessed.

70.32(1g) (1g) In addition to the factors set out in sub. (1), the assessor shall consider the effect on the value of the property of any zoning ordinance under s. 59.692, 61.351, 61.353, 62.231, or 62.233, any conservation easement under s. 700.40, any conservation restriction under an agreement with the federal government and any restrictions under ch. 91. Beginning with the property tax assessments as of January 1, 2000, the assessor may not consider the effect on the value of the property of any federal income tax credit that is extended to the property owner under section 42 of the Internal Revenue Code.

70.32(1m) (1m) In addition to the factors set out in sub. (1), the assessor shall consider the impairment of the value of the property because of the presence of a solid or hazardous waste disposal facility or because of environmental pollution, as defined in s. 299.01 (4).

70.32(2) (2) The assessor, having fixed a value, shall enter the same opposite the proper tract or lot in the assessment roll, following the instruction prescribed therein.

70.32(2)(a) (a) The assessor shall segregate into the following classes on the basis of use and set down separately in proper columns the values of the land, exclusive of improvements, and, except for subds. 5., 5m., and 6., the improvements in each class:

70.32(2)(a)1. 1. Residential.

70.32(2)(a)2. 2. Commercial.

70.32(2)(a)3. 3. Manufacturing.

70.32(2)(a)4. 4. Agricultural.

70.32(2)(a)5. 5. Undeveloped.

70.32(2)(a)5m. 5m. Agricultural forest.

70.32(2)(a)6. 6. Productive forest land.

70.32(2)(a)7. 7. Other.

70.32(2)(c) (c) In this section:

70.32(2)(c)1d. 1d. "Agricultural forest land" means land that is producing or is capable of producing commercial forest products, if the land satisfies any of the following conditions:

a. It is contiguous to a parcel that has been classified in whole as agricultural land under this subsection, if the contiguous parcel is owned by the same person that owns the land that is producing or is capable of producing commercial forest products. In this subdivision, "contiguous" includes separated only by a road.

70.32(2)(c)1d.b. b. It is located on a parcel that contains land that is classified as agricultural land in the property tax assessment on January 1, 2004, and on January 1 of the year of assessment.

70.32(2)(c)1d.c. c. It is located on a parcel at least 50 percent of which, by acreage, was converted to land that is classified as agricultural land in the property tax assessment on January 1, 2005, or thereafter.

70.32(2)(c)1g. 1g. "Agricultural land" means land, exclusive of buildings and improvements and the land necessary for their location and convenience, that is devoted primarily to agricultural use.

70.32(2)(c)1i. 1i. "Agricultural use" means agricultural use as defined by the department of revenue by rule and includes the growing of short rotation woody crops, including poplars and willows, using agronomic practices.

70.32(2)(c)1k. 1k. "Agronomic practices" means agricultural practices generally associated with field crop production, including soil management, cultivation, and row cropping.

70.32(2)(c)1m. 1m. "Other," as it relates to par. (a) 7., means buildings and improvements; including any residence for the farm operator's spouse, children, parents, or grandparents; and the land necessary for the location and convenience of those buildings and improvements.

70.32(2)(c)2. 2. "Productive forest land" means land that is producing or is capable of producing commercial forest products and is not otherwise classified under this subsection.

70.32(2)(c)3. 3. "Residential" includes any parcel or part of a parcel of untilled land that is not suitable for the production of row crops, on which a dwelling or other form of human abode is located and which is not otherwise classified under this subsection.

70.32(2)(c)4. 4. "Undeveloped land" means bog, marsh, lowland brush, uncultivated land zoned as shoreland under s. 59.692 and shown as a wetland on a final map under s. 23.32 or other nonproductive lands not otherwise classified under this subsection.

70.32(2r) (2r) Agricultural land shall be assessed according to the income that could be generated from its rental for agricultural use.

70.32(3) (3) Manufacturing property subject to assessment under s. 70.995 shall be assessed according to that section.

70.32(4) (4) Beginning with the assessments as of January 1, 2004, agricultural forest land shall be assessed at 50% of its full value, as determined under sub. (1), and undeveloped land shall be assessed at 50% of its full value, as determined under sub. (1).

70.32 History History: 1973 c. 90; 1977 c. 29, 418; 1979 c. 34; 1981 c. 20, 390; 1983 a. 36; 1983 a. 275 s. 15 (8); 1983 a. 410; 1985 a. 54, 153; 1991 a. 39, 316; 1993 a. 337; 1995 a. 27, 201, 227; 1999 a. 9; 2001 a. 109; 2003 a. 33, 230; 2009 a. 177, 235, 276, 401; 2013 a. 80.

70.32 Annotation When market value is established by a fair sale of the property or sales of reasonably comparable property are available, it is error for an assessor to resort to other factors to determine fair market value, although such factors in the absence of such sales would have a bearing on market value. Rules on judicial review of valuation presuppose that the method of evaluation is in accordance with the statutes; hence errors of law should be corrected by the court on certiorari and the failure to make an assessment on the statutory basis is an error of law. State ex rel. Markarian v. Cudahy, 45 Wis. 2d 683, 173 N.W.2d 627 (1970).

70.32 Annotation While a sale establishes value, the assessment still has to be equal to that on comparable property. Sub. (2) (b) requires the assessor to fix a value before classifying the land; it does not prohibit the assessor from considering the zoning of the property when it is used for some other purpose. State ex rel. Hensel v. Town of Wilson, 55 Wis. 2d 101, 197 N.W.2d 794.

70.32 Annotation In making an assessment based on a recent sale of the property, the assessor cannot increase the value because no commission was paid to a broker. Lincoln Fireproof Warehouse v. Milwaukee Board of Review 60 Wis. 2d 84, 208 N.W.2d 380 (1973).

70.32 Annotation Under an option agreement, the sellers' right to repurchase their homestead and their right of first refusal for the purchase of industrial buildings to be constructed on the property were factors going only to the willingness of the parties to deal, not their compulsion to do so; the value of these rights, together with the monetary amount per acre, comprised the total sale price of the land. Geipel v. Milwaukee, 68 Wis. 2d 726, 229 N.W.2d 585 (1975).

70.32 Annotation Evidence of net income from unique property was admissible to show market value. An assessor's unconfirmed valuation based on estimated replacement cost less depreciation could not stand alone because of uncontroverted evidence of actual costs of recent construction. Rosen v. Milwaukee, 72 Wis. 2d 653, 242 N.W.2d 681 (1976).

70.32 Annotation When there are no actual sales, cost, depreciation, replacement value, income, industrial conditions, location and occupancy, sales of like property, book value, insurance carried, value asserted in a prospectus, and appraisals are all relevant to determination of market value for assessment purposes. Mitchell Aero, Inc. v. Milwaukee Board of Review, 74 Wis. 2d 268, 246 N.W.2d 521 (1976).

70.32 Annotation District-wide use of comparative sales statistics to determine annual percentage increases of assessments was invalid under sub. (1). Kaskin v. Board of Review, 91 Wis. 2d 272, 282 N.W.2d 620 (Ct. App. 1979). See also Lloyd v. Board of Review of City of Stoughton, 179 Wis. 2d 33, 505 N.W.2d 465 (Ct. App. 1993).

70.32 Annotation An assessor erred in failing to consider disadvantages and liabilities that affect the fair market value of dams. Wisconsin Edison Corp. v. Robertson, 99 Wis. 2d 561, 299 N.W.2d 626 (Ct. App. 1980).

70.32 Annotation The lease of comparable property constituted the "best information" regarding fair market value of leasehold improvements. Keane v. Bd. of Review, 99 Wis. 2d 584, 299 N.W.2d 638 (Ct. App. 1980).

70.32 Annotation Sub. (1) requires the use of a cash equivalency adjustment in assessing property based upon the sale of comparable properties. Flint v. Kenosha County Rev. Bd. 126 Wis. 2d 152, 376 N.W.2d 364 (Ct. App. 1985).

70.32 Annotation An assessment largely based upon consideration of equalized value was invalid. The court erred by remanding with the requirement that a new assessment consider the actual subsequent sale of the subject property. Kesselman v. Sturtevant, 133 Wis. 2d 122, 394 N.W.2d 745 (Ct. App. 1986).

70.32 Annotation The board of review erred as a matter of law by basing an assessment on "market" rental income when there was a recent arms-length sale of the property. Darcel v. Manitowoc Review Board, 137 Wis. 2d 623, 405 N.W.2d 344 (1987).

70.32 Annotation In determining market value under sub. (1), the board of review must determine whether financing arrangements between the seller and buyer affected the sale price; sub. (1) prohibits assessment exceeding market value. Flood v. Lomira Board of Review, 153 Wis. 2d 428, 451 N.W.2d 422 (1990).

70.32 Annotation Factors applicable to the assessment of commercial property following its sale are discussed. State v. Greendale Board of Review, 164 Wis. 2d 31, 473 N.W.2d 554 (Ct. App. 1991).

70.32 Annotation Section 70.32 establishes a unitary taxing scheme; mineral rights are taxed as an element of the real estate and not separately. Cornell University v. Rusk County, 166 Wis. 2d 811, 481 N.W.2d 485 (Ct. App. 1992).

70.32 Annotation The capitalization of income method, based on estimated market rents rather than on actual rent, was an improper method of assessing subsidized rental property. Metro. Holding v. Milwaukee Review Bd. 173 Wis. 2d 626, 495 N.W.2d 314 (1993).

70.32 Annotation Compliance with the s. 73.03 (2a) assessment manual is not a defense when the method of assessment violates s. 70.32 (1). Metropolitan Holding Co. v. Milwaukee Board of Review, 173 Wis. 2d 626, 495 N.W.2d 314 (1993).

70.32 Annotation When an assessor disavows the correctness of a valuation of comparable property shown on the tax roll, the burden is on the assessor to explain why the assessment is incorrect. Brighton Square Co. v. Madison, 178 Wis. 2d 577, 504 N.W.2d 436 (Ct. App. 1993).

70.32 Annotation A taxpayer challenging an assessment has the burden of proving that a sale was an arm's-length transaction. The taxpayer has the burden of proof on each assessment manual condition that must be met. Doneff v. Review Board of Two Rivers, 184 Wis. 2d 203, 516 N.W.2d 383 (1994).

70.32 Annotation The use of owner-operator income to value property is allowed if the net income reflects the property's chief source of value, the income is produced without skill of the owner, or the owner's skill and labor are factored out and other valuation approaches are considered. Waste Management v. Kenosha County Board of Review, 184 Wis. 2d 541, 516 N.W.2d 695 (1994).

70.32 Annotation There is no bright line rule for the number of comparable properties that must be shown to prove that the rule of uniformity is being violated. Assessments that are discriminatory and made based on arbitrary and improper considerations cannot stand. Levine v. Fox Point Board of Review, 191 Wis. 2d 363, 528 N.W.2d 424 (1995).

70.32 Annotation Property that is encumbered by a bundle of rights must be appraised at its value using the current value of that bundle of rights. City of West Bend v. Continental IV Fund, 193 Wis. 2d 481, 535 N.W.2d 24 (Ct. App. 1995).

70.32 Annotation Real property shall be valued based on the best information available. The best information is a recent arms-length sale of the property, followed by recent sales of comparable property. If either of those are not available the assessor may look to all factors that collectively have a bearing on the value of the property. Campbell v. Town of Delavan, 210 Wis. 2d 239, 565 N.W.2d 209 (Ct. App. 1997), 96-1291.

70.32 Annotation Equalized value is not a measure of fair market value of individual properties; it is improper for an assessor to take it into account in valuing property. Noah's Ark Family Park v. Village of Lake Delton, 210 Wis. 2d 301, 565 N.W.2d 230 (Ct. App. 1997), 96-1074. Affirmed. 216 Wis. 2d 387, 573 N.W.2d 852 (1998), 96-1074.

70.32 Annotation For purposes of the uniformity clause, there is only one class of property. The burden of taxation must be borne as nearly as practicable among all property, based on value. Compliance with the requirement of s. 70.05 (5) that property be assessed at fair value at least once every 5 years is not a substitute for compliance with the uniformity clause and sub. (1). Approving an increased assessment for only one property despite evidence that it and other properties had recent sales at a price above prior assessments violated the law, and its approval by the board of review was arbitrary. Noah's Ark Family Park v. Village of Lake Delton, 210 Wis. 2d 301, 565 N.W.2d 230 (Ct. App. 1997), 96-1074. Affirmed. 216 Wis. 2d 387, 573 N.W.2d 852 (1998), 96-1074.

70.32 Annotation It was improper to rely solely on insurance replacement value to set the valuation of low income apartments encumbered with income and rental restrictions, although it is a relevant factor. Walworth Affordable Housing, LLC v. Village of Walworth, 229 Wis. 2d 797, 601 N.W.2d 325 (Ct. App. 1999), 98-2535.

70.32 Annotation Income that is attributable to land, rather than personal to the owner, is inextricably intertwined with the land and is transferable to future owners. This income may be included in the land's assessment because it appertains to the land. Income from managing separate off-site property may be inextricably intertwined with land and subject to assessment if the income is generated primarily on the assessed property itself. ABKA Ltd. v. Fontana-On-Geneva-Lake, 231 Wis. 2d 328, 603 N.W.2d 217 (1999), 98-0851.

70.32 Annotation The requirement to use the "best information" does not require that an assessor use actual figures in the absence of a sale. An assessor acted properly in using estimated expense figures when actual figures did not reflect regular expenses. ABKA Ltd. v. Fontana-On-Geneva-Lake, 231 Wis. 2d 328, 603 N.W.2d 217 (1999), 98-0851.

70.32 Annotation It is clear from the Assessor's Manual that assessors should consider many market factors from a variety of sources when gathering and applying comparable sales information. Even sales prices of similar properties need some adjustment in order to arrive at an estimate of value for a different property. Joyce v. Town of Tainter, 2000 WI App 15, 232 Wis. 2d 349, 605 N.W.2d 284, 99-0324.

70.32 Annotation An assessor cannot be free to choose between the mortgage subsidy rate and the mortgage market rate when using the income approach to valuing federally subsidized housing. If the use of a market rate was proper in City of Bloomer, the use of a subsidized interest rate cannot be. Mineral Point Valley Limited Partnership v. City of Mineral Point, 2004 WI App 158, 275 Wis. 2d 784, 686 N.W.2d 697, 03-1857

70.32 Annotation Sub. (2r) granted DOR authority to promulgate rules implementing full use-value assessment of agricultural land as of January 1, 2000. Mallo v. DOR, 2002 WI 70, 253 Wis. 2d 391, 645 N.W.2d 853, 00-3252.

70.32 Annotation When valuing subsidized housing, assessors are required to consider the effects the property's restrictions have on value. Bloomer Housing Limited Partnership v. City of Bloomer, 2002 WI App 252, 257 Wis. 2d 883, 653 N.W.2d 309, 01-3495. See also Northland Whitehall Apartments Limited Partnership v. City of Whitehall, 2004 WI App 60, 290 Wis. 2d 488, 713 N.W.2d 646, 04-2941.

70.32 Annotation When a property carries with it a bundle of rights, an assessment must be based on the property at its value using the current value of that bundle of rights. A buyer necessarily acquires the right to the rents guaranteed in long-term leases. The goal of assessment is to ascertain what an investor would pay for the property, and contract rents, not market rents, whether above or below market rent, are the clearest indicator of what the investor would pay. Walgreen Co. v. City of Madison, 2007 WI App 153, 303 Wis. 2d 620, 735 N.W.2d 543, 06-1859.

70.32 Annotation A property tax assessment of retail property leased at above-market rent values should be based on market rents and not on the above-market rental terms of the actual lease. Walgreen Co. v. City of Madison, 2008 WI 80, 311 Wis. 2d 158, 752 N.W.2d 687, 06-1859.

70.32 Annotation When an assessor only after looking at prevailing market conditions and all variables determined that the market for lakefront property had grown so strong that factors other than beach length and beach quality were being ignored by the marketplace, the approach was not formulaic and is not in violation of Campbell. Anic v. Board of Review of the Town of Wilson, 2008 WI App 71, 311 Wis. 2d 701, 751 N.W.2d 870, 07-0761.

70.32 Annotation An assessment based on a Department of Revenue analysis of the sale of a mining company that owned the land was not based upon a recent arm's-length sale of the property. A value derived by analyzing a complex corporate transaction involving the sale of a variety of assets, tangible and intangible, independent and interdependent, is not equivalent to the price obtained in a sale of one component of that transaction. Forest County Potawatomi Community v. Township of Lincoln, 2008 WI App 156, 314 Wis. 2d 363, 761 N.W.2d 31, 07-2523.

70.32 Annotation The Assessment Manual and case law set forth a 3-tier system for determining the fair market value of property. A recent arm's-length sale of the property is the best evidence of value, and is the basis for an assessment under tier one. If there has been no recent sale, an assessor must consider sales of reasonably comparable properties, which is the tier 2 approach. In the absence of comparable sales data, the assessor determines the value under tier 3, which permits consideration of all the factors collectively that have a bearing on value of the property in order to determine its fair market value. Nestle USA, Inc. v. DOR, 2009 WI App 159, 322 Wis. 2d 156, 776 N.W.2d 589, 08-0322. Affirmed Nestle USA, Inc. v. DOR, 2011 WI 4, 331 Wis. 2d 256, 795 N.W.2d 46, 08-0322.

70.32 Annotation Absent sufficient proof that no market existed for a property having a specialized use, an assessment under the tier 2 comparable sales approach based on an expanded definition of highest and best use to include a use for which a market exists would be contrary to sub. (1). The taxpayer has the burden of proving the absence of a market for the property with its current specialized use. That there were no known sales of properties put to that special use merely suggests that such properties are rarely bought and sold. It does not necessarily indicate that the taxpayer would be unable to find a buyer who intended to maintain the property as its current use. Nestle USA, Inc. v. DOR, 2009 WI App 159, 322 Wis. 2d 156, 776 N.W.2d 589, 08-0322. Affirmed Nestle USA, Inc. v. Wisconsin Department of Revenue, 2011 WI 4, 331_ Wis. 2d 256, 795 N.W.2d 46, 08-0322

70.32 Annotation When there are no sales of the property itself or of reasonably comparable properties, an assessment cannot be made under a tier one or tier 2 methodology. The assessment is then made using a tier 3 methodology. The cost of replacement approach is the preferred tier 3 method of valuation when, as here, the property has a highly specialized use resulting in there being no comparable properties. Nestle USA, Inc. v. DOR, 2009 WI App 159, 322 Wis. 2d 156, 776 N.W.2d 589, 08-0322. Affirmed Nestle USA, Inc. v. Wisconsin Department of Revenue, 2011 WI 4, 331 Wis. 2d 256, 795 N.W.2d 46, 08-0322.

70.32 Annotation In situations when it has been determined that there is no potential market for the subject property, it is contrary to sub. (1) to conclude that the highest and best use of the property should remain the same. That was not the case when there was at least a limited market for powdered infant formula production facilities. Nestle USA, Inc. v. Wisconsin Department of Revenue, 2011 WI 4, 331 Wis. 2d 256, 795 N.W.2d 46, 08-0322.

70.32 Annotation Reassessing one property at a significantly higher rate than comparable properties using a different methodology and then declining to reassess the comparable properties by that methodology violates the uniformity clause. U.S. Oil Co., Inc. v. City of Milwaukee, 2011 WI App 4, 331 Wis. 2d 407, 794 N.W.2d 904, 09-2260.

70.32 Annotation Comparing a taxpayer's appraised value to lower values assigned to a relatively small number of other properties has long been rejected as a claimed violation of the uniformity clause. Lack of uniformity must be established by showing a general undervaluation of properties within a district when the subject property has been assessed at full market value. Great Lakes Quick Lube, LP v. City of Milwaukee, 2011 WI App 7, 331 Wis. 2d 137, 794 N.W.2d 510, 09-2775.

70.32 Annotation A property's assessed value is based on fair market value but a property's assessed value is not necessarily equal to its fair market value. Assessors must base assessments of real property on the property's fair market value. However, as the plain language of the Property Assessment Manual makes clear, a property's fair market value is not synonymous with its assessed value. In most cases individual property assessments are different than the property's fair market value. Stupar River LLC v. Town of Linwood Board of Review, 2011 WI 82, 336 Wis. 2d 562, 800 N.W.2d 468, 09-0191.

70.32 Annotation The taxpayer challenging an assessment and classification has the burden of proving at the board hearing that the assessment and classification of property are erroneous; that the taxpayer did not meet his burden of proof; and that the board's determination to maintain the assessment is supported by a reasonable view of the evidence. Sausen v. Town of Black Creek Board of Review, 2014 WI 9, ___ Wis. 2d ___, ___ N.W.2d ___, 10-3015.

70.32 Annotation Taxation of undeveloped real property in Wisconsin. Hack, Sullivan, 1974 WBB No. 1.



70.323 Assessment of divided parcel.

70.323  Assessment of divided parcel.

70.323(1) (1)  Determination of value.

70.323(1)(a)(a) If a parcel of real property is divided, the owner of a divided parcel may request a valuation of the divided parcels. A request shall be in writing and submitted to the treasurer of the taxation district in which the property is located. If the taxation district treasurer is in possession of the tax roll, the treasurer shall make the requested valuation. If the tax roll has been returned under s. 74.43, the taxation district treasurer shall forward the request to the county treasurer, who shall make the requested valuation.

70.323(1)(b) (b) The appropriate treasurer shall, with the assistance of the assessor of the taxation district, attribute to each new parcel its value for the year of division. The value of each new parcel shall represent a reasonable apportionment of the valuation of the original undivided parcel, and the total of the new valuations shall equal the valuation of the original undivided parcel on January 1 of that year. The value of a new parcel as determined under this subsection is the value of that property for purposes of s. 70.32 for the year of division.

70.323(2) (2) Appeal. A determination under sub. (1) may be appealed by bringing an action in circuit court within 60 days after the determination is made. The court shall determine whether the value determined under sub. (1) represents a reasonable apportionment of the valuation of the original undivided parcel on January 1 of that year. If the court determines that the value does not represent a reasonable apportionment, the court shall redetermine the parcels' values, the total of which shall equal the valuation of the original undivided parcel on January 1 of that year.

70.323(3) (3) Lien extinguished. Payment of all real estate taxes based on the value determined under sub. (1) or (2) extinguishes the lien against the parcel created under s. 70.01.

70.323(4) (4) Cooperation of assessor. The assessor of the taxation district shall assist the treasurer of the taxation district or of the county under sub. (1).

70.323(5) (5) Not applicable where written agreement. This section does not apply if there is a written agreement providing for the payment of real property taxes on the divided parcels in the year of division.

70.323 History History: 1987 a. 378.



70.327 Valuation and assessment of property with contaminated wells.

70.327  Valuation and assessment of property with contaminated wells. In determining the market value of real property with a contaminated well or water system, the assessor shall take into consideration the time and expense necessary to repair or replace the well or private water system in calculating the diminution of the market value of real property attributable to the contamination.

70.327 History History: 1983 a. 410; 1995 a. 378.



70.337 Tax exemption reports.

70.337  Tax exemption reports.

70.337(1) (1) By March 31 of each even-numbered year, the owner of each parcel of property that is exempt under s. 70.11 shall file with the clerk of the taxation district in which the property is located a form containing the following information:

70.337(1)(a) (a) The name and address of the owner of the property and, if applicable, the type of organization that owns the property.

70.337(1)(b) (b) The legal description and parcel number of the property as shown on the assessment roll.

70.337(1)(c) (c) The date of acquisition of the property.

70.337(1)(d) (d) A description of any improvements on the land.

70.337(1)(e) (e) A statement indicating whether or not any portion of the property was leased to another person during the preceding 2 years. If the property was leased, the statement shall identify the portion of the property that was leased, identify the lessee and describe the ways in which the lease payments were used by the owner of the property.

70.337(1)(f) (f) The owner's estimate of the fair market value of the property on January 1 of the even-numbered year. The owner shall provide this estimate by marking one of a number of value ranges provided on the form prepared under sub. (2). The assessor for the taxation district within which the property is located may review the owner's estimate of the fair market value of the property and adjust it if necessary to reflect the correct fair market value.

70.337(2) (2) By July 1 of each even-numbered year, the clerk of each taxation district shall complete and deliver to the department of revenue a form on which the clerk estimates the value of tax-exempt property, classified by type of owner, within the taxation district.

70.337(3) (3) The department of revenue shall prescribe the contents of the form for reporting the information required under sub. (1), including the categories of value of property that the department of revenue determines will result in the best estimate of the value of tax-exempt property in this state. The department of revenue shall also prescribe the contents of the form under sub. (2). The form under sub. (2) shall provide for estimates of the value of tax-exempt property in the taxation district that is owned by various categories of owners, including property that is owned by the benevolent and educational associations; fraternal and labor organizations; nonprofit hospitals; private colleges; and churches and religious associations. The forms under subs. (1) and (2) shall be prepared and distributed under s. 70.09 (3).

70.337(4) (4) The department of revenue shall tabulate data from the forms received under sub. (2) and prepare an estimate of the value of tax-exempt property in this state by category of owner. The department shall include this information in the summary of tax exemption devices prepared under s. 16.425 (3).

70.337(5) (5) Each person that is required to file a report under sub. (1) shall pay a reasonable fee that is sufficient to defray the costs to the taxation district of distributing and reviewing the forms under sub. (1) and of preparing the form for the department of revenue under sub. (2). The amount of the fee shall be established by the governing body of the taxation district. This subsection does not apply to a church that is required to file a report under sub. (1).

70.337(6) (6) If the form under sub. (1) is not received by March 31 of the even-numbered year, the taxation district clerk shall send the owner of the property a notice, by certified mail, stating that the property for which the form is required will be appraised at the owner's expense if a completed form is not received by the taxation district clerk within 30 days after the notice is sent. If the completed form is not received by the taxation district clerk within 30 days after the notice is sent, the property shall be appraised either by the taxation district assessor or by a person hired by the taxation district to conduct the appraisal.

70.337(7) (7) This section does not apply to property that is exempt under s. 70.11 (1), (2), (13), (13m), (15), (15m), (21) or (30), property that is exempt under s. 70.11 (18) if a payment in lieu of taxes is made for that property, lake beds owned by the state, state forests under s. 28.03 or 28.035, county forests under s. 28.10, property acquired by the department of transportation under s. 85.08 or 85.09 or highways, as defined in s. 340.01 (22).

70.337 History History: 1971 c. 215; 1973 c. 90; 1977 c. 29 ss. 749, 1647 (4), (9); 1977 c. 273, 418; 1983 a. 27; 1991 a. 39, 269; 1995 a. 113, 136, 417; 1999 a. 9.



70.339 Reporting requirements.

70.339  Reporting requirements.

70.339(1) (1) By March 15 each person that owns property that is exempt under s. 70.11, except s. 70.11 (1) and (2), and that was used in the most recently ended taxable year in a trade or business for which the owner of the property was subject to taxation under sections 511 to 515 of the internal revenue code, as defined in s. 71.22 (4m), shall file with the clerk of the taxation district in which the property is located a statement containing the following information:

70.339(1)(a) (a) The name, address and telephone number of the owner of the property.

70.339(1)(b) (b) The name, address and telephone number of a person who can be contacted concerning the use of the property in a trade or business.

70.339(1)(c) (c) A general description of the activities engaged in to conduct the trade or business.

70.339(1)(d) (d) The location and a description of the property that is used in the trade or business including, if applicable, the specific portion of a building that is used to conduct the trade or business.

70.339(2) (2) The format and distribution of statements under this section shall be governed by s. 70.09 (3).

70.339(3) (3) If the statement required under this section is not received by the due date, the taxation district clerk shall send the owner of the property a notice, by certified mail, stating that failure to file a statement is subject to the penalties under sub. (4).

70.339(4) (4) A person who fails to file a statement within 30 days after notification under sub. (3) shall forfeit $10 for each succeeding day on which the form is not received by the taxation district clerk, but not more than $500.

70.339 History History: 1991 a. 39, 269.



70.34 Personalty.

70.34  Personalty. All articles of personal property shall, as far as practicable, be valued by the assessor upon actual view at their true cash value; and after arriving at the total valuation of all articles of personal property which the assessor shall be able to discover as belonging to any person, if the assessor has reason to believe that such person has other personal property or any other thing of value liable to taxation, the assessor shall add to such aggregate valuation of personal property an amount which, in the assessor's judgment, will render such aggregate valuation a just and equitable valuation of all the personal property liable to taxation belonging to such person. In carrying out the duties imposed on the assessor by this section, the assessor shall act in the manner specified in the Wisconsin property assessment manual provided under s. 73.03 (2a).

70.34 History History: 1973 c. 90; 1991 a. 316.

70.34 Annotation "True cash value" is not a figure that can be determined by bargaining with the taxpayer, and such an agreement would be void. The unsupported statement of the taxpayer has no probative value. Berg Equipment Corp. v. Spencer Board of Review 53 Wis. 2d 233, 191 N.W.2d 892 (1971).

70.34 Annotation When there are no actual sales, cost, depreciation, replacement value, income, industrial conditions, location and occupancy, sales of like property, book value, insurance carried, value asserted in a prospectus, and appraisals are all relevant to determination of market value for assessment purposes. Mitchell Aero, Inc. v. Milwaukee Board of Review, 74 Wis. 2d 268, 246 N.W.2d 521 (1976).

70.34 Annotation A market data or sales approach was proper when 94% of machines were leased and only 6% were sold. An income capitalization approach has been used only when no sales exist. Xerox Corp. v. Department of Revenue, 114 Wis. 2d 522, 339 N.W.2d 357 (Ct. App. 1983).

70.34 Annotation Although net income from billboard rentals may be a factor to consider, it cannot be the sole controlling factor in determining value. When the Madison city assessor acknowledged that he considered but rejected all other approaches and factors, his assessment contravened long-standing assessment principles, as well as the prevailing practice for assessing billboards throughout Wisconsin and the United States. Adams Outdoor Advertising, Ltd. v. City of Madison, 2006 WI 104, 294 Wis. 2d 441, 717 N.W.2d 803, 05-0508.



70.345 Legislative intent; department of revenue to supply information.

70.345  Legislative intent; department of revenue to supply information. The assessor shall exercise particular care so that personal property as a class on the assessment rolls bears the same relation to statutory value as real property as a class. To assist the assessor in determining the true relationship between real estate and personal property the department of revenue shall make available to local assessors information including figures indicating the relationship between personal property and real property on the last assessment rolls.



70.35 Taxpayer examined under oath or to submit return.

70.35  Taxpayer examined under oath or to submit return.

70.35(1)(1) To determine the amount and value of any personal property for which any person, firm or corporation should be assessed, any assessor may examine such person or the managing agent or officer of any firm or corporation under oath as to all such items of personal property, the taxable value thereof as defined in s. 70.34 if the property is taxable and the fair market value if the property is exempt under s. 70.11 (39) or (39m). In the alternative the assessor may require such person, firm or corporation to submit a return of such personal property and of the taxable value thereof. There shall be annexed to such return the declaration of such person or of the managing agent or officer of such firm or corporation that the statements therein contained are true.

70.35(2) (2) The return shall be made and all the information therein requested given by such person on a form prescribed by the assessor with the approval of the department of revenue which shall provide suitable schedules for such information bearing on value as the department deems necessary to enable the assessor to determine the true cash value of the taxable personal property, and of the personal property that is exempt under s. 70.11 (39) and (39m), that is owned or in the possession of such person on January 1 as provided in s. 70.10. The return may contain methods of deriving assessable values from book values and for the conversion of book values to present values, and a statement as to the accounting method used. No person shall be required to take detailed physical inventory for the purpose of making the return required by this section.

70.35(3) (3) Each return shall be filed with the assessor on or before March 1 of the year in which the assessment provided by s. 70.10 is made. The assessor, for good cause, may allow a reasonable extension of time for filing the return. All returns filed under this section shall be the confidential records of the assessor's office, except that the returns shall be available for use before the board of review as provided in this chapter. No return required under this section is controlling on the assessor in any respect in the assessment of any property.

70.35(4) (4) Any person, firm or corporation who refuses to so testify or who fails, neglects or refuses to make and file the return of personal property required by this section shall be denied any right of abatement by the board of review on account of the assessment of such personal property unless such person, firm or corporation shall make such return to such board of review together with a statement of the reasons for the failure to make and file the return in the manner and form required by this section.

70.35(5) (5) In the event that the assessor or the board of review should desire further evidence they may call upon other persons as witnesses to give evidence under oath as to the items and value of the personal property of any such person, firm or corporation.

70.35(6) (6) The return required by this section shall not be demanded by the assessor from any farmer, or from any firm or corporation assessed under ch. 76 or from any person, firm or corporation whose personal property is not used for the production of income in industry, trade, commerce or professional practice.

70.35(8) (8) This section shall not be applicable to farm products as defined by s. 93.01 (5) when owned and possessed by the original producer.

70.35 History History: 1977 c. 29 ss. 750, 1646 (3); 1983 a. 189 s. 329 (20); 1997 a. 237; 2001 a. 16.



70.36 False statement; duty of district attorney.

70.36  False statement; duty of district attorney.

70.36(1)(1) Any person in this state owning or holding any personal property that is subject to assessment, individually or as agent, trustee, guardian, personal representative, assignee, or receiver or in some other representative capacity, who intentionally makes a false statement to the assessor of that person's assessment district or to the board of review of the assessment district with respect to the property, or who omits any property from any return required to be made under s. 70.35, with the intent of avoiding the payment of the just and proportionate taxes on the property, shall forfeit the sum of $10 for every $100 or major fraction of $100 so withheld from the knowledge of the assessor or board of review.

70.36(1m) (1m) Any person, firm or corporation that fails to include information on property that is exempt under s. 70.11 (39) and (39m) on the report under s. 70.35 shall forfeit $10 for every $100 or major fraction thereof that is not reported.

70.36(2) (2) It is hereby made the duty of the district attorney of any county, upon complaint made to the district attorney by the assessor or by a member of the board of review of the assessment district in which it is alleged that property has been so withheld from the knowledge of such assessor or board of review, or not included in any return required by s. 70.35, to investigate the case forthwith and bring an action in the name of the state against the person, firm or corporation so complained of. All forfeitures collected under the provisions of this section shall be paid into the treasury of the taxation district in which such property had its situs for taxation.

70.36(3) (3) The word assessor whenever used in ss. 70.35 and 70.36 shall, in 1st class cities, be deemed to refer also to the commissioner of assessments of any such city and, where applicable, shall be deemed also to refer to the department of revenue responsible for the manufacturing property assessment under s. 70.995.

70.36 History History: 1973 c. 90; 1991 a. 156, 316; 1997 a. 237; 2001 a. 16, 102.



70.365 Notice of changed assessment.

70.365  Notice of changed assessment. When the assessor assesses any taxable real property, or any improvements taxed as personal property under s. 77.84 (1), and arrives at a different total than the assessment of it for the previous year, the assessor shall notify the person assessed if the address of the person is known to the assessor, otherwise the occupant of the property. If the assessor determines that land assessed under s. 70.32 (2r) for the previous year is no longer eligible to be assessed under s. 70.32 (2r), and the current classification under s. 70.32 (2) (a) is not undeveloped, agricultural forest, productive forest land, or other, the assessor shall notify the person assessed if the assessor knows the person's address, or otherwise the occupant of the property, that the person assessed may be subject to a conversion charge under s. 74.485. Any notice issued under this section shall be in writing and shall be sent by ordinary mail at least 15 days before the meeting of the board of review or before the meeting of the board of assessors in 1st class cities and in 2nd class cities that have a board of assessors under s. 70.075 and shall contain the amount of the changed assessment and the time, date, and place of the meeting of the local board of review or of the board of assessors. However, if the assessment roll is not complete, the notice shall be sent by ordinary mail at least 15 days prior to the date to which the board of review has adjourned. The assessor shall attach to the assessment roll a statement that the notices required by this section have been mailed and failure to receive the notice shall not affect the validity of the changed assessment, the resulting changed tax, the procedures of the board of review or of the board of assessors or the enforcement of delinquent taxes by statutory means. After the person assessed or the occupant of the property receives notice under this section, if the assessor changes the assessment as a result of the examination of the rolls as provided in s. 70.45 and the person assessed waives, in writing and on a form prescribed or approved by the department of revenue, the person's right to the 15-day notice of the changed assessment, no additional notice is required under this section. The secretary of revenue shall prescribe the form of the notice required under this section. The form shall include information notifying the taxpayer of the procedures to be used to object to the assessment. The form shall also indicate whether the person assessed may be subject to a conversion charge under s. 74.485.

70.365 History History: 1977 c. 418; 1981 c. 20; 1983 a. 490; 1991 a. 248; 1997 a. 237; 2007 a. 210.

70.365 Annotation Under s. 74.37 (4), a taxpayer must challenge an assessment in front of the board of review before filing an excessive assessment claim, unless the taxing authority failed to provide a notice of assessment under circumstances where notice was required. Under s. 70.365, a notice of assessment is required only when the property's assessed value has changed. After reading these statutes, it should have been clear to the taxpayer that: 1) because it did not receive a notice of assessment, its property's assessed value for 2011 would be unchanged from 2010; and 2) if the taxpayer wanted to challenge the 2011 assessment, it needed to object before the board of review. These requirements did not violate the taxpayer's rights to due process. Northbrook Wisconsin, LLC v. City of Niagara, 2014 WI App 22, ___ Wis. 2d ___, ___ N.W.2d ___, 13-1322.



70.37 Net proceeds occupation tax on persons extracting metalliferous minerals in this state.

70.37  Net proceeds occupation tax on persons extracting metalliferous minerals in this state.

70.37(1) (1)  Legislative findings. The legislature finds that:

70.37(1)(a) (a) The existence has been announced of several economically significant ore bodies containing copper, zinc, lead, taconite and other metalliferous minerals in this state, including one of the largest zinc deposits in North America.

70.37(1)(b) (b) Metalliferous minerals are valuable, irreplaceable natural resources which, once removed, are forever lost as an economic asset to the state.

70.37(1)(c) (c) The activity of mining metalliferous minerals creates jobs, economic activity, tax revenues and other valuable benefits to the economy and residents of this state.

70.37(1)(d) (d) The activity of mining metalliferous minerals creates additional costs to the state and municipalities for highways, sewers, schools and other improvements which are necessary to accommodate the development of a metalliferous mining industry.

70.37(1)(e) (e) The activity of mining metalliferous minerals has a permanent and often damaging effect on the environment of the state.

70.37(1)(f) (f) The activity of mining metalliferous minerals significantly alters the quality of life in communities directly affected by mining.

70.37(1)(g) (g) As the size of a mining operation increases, the cost to the state and municipalities to support the operation increases, as does the damage to the environment. Furthermore, as the size of a mining operation increases, the person mining metalliferous minerals benefits from economies of scale in the mining operation.

70.37(1)(h) (h) A graduated net proceeds occupational tax, by taxing profitability at rates which vary with the level of profitability, encourages important state goals, such as:

70.37(1)(h)1. 1. Gradual, continuous and complete extraction of metalliferous minerals.

70.37(1)(h)2. 2. Continued stable employment.

70.37(1)(h)3. 3. Taxation according to ability to pay.

70.37(1)(h)4. 4. Taxation based on the privileges enjoyed by persons mining metalliferous metallic minerals.

70.37(1)(i) (i) Municipalities incur long-term economic costs as a result of metalliferous mineral mining after the mining operation shuts down. An impact fund, in which is deposited a portion of the tax revenues, should assure that moneys will be available to such municipalities for long- and short-term costs associated with social, educational, environmental and economic impacts of metalliferous mineral mining.

70.37(2) (2) Legislative intent. It is the declared intent of the legislature to establish a net proceeds occupation tax on persons engaged in the activity of mining metalliferous minerals in this state. The tax is established in order that the state may derive a benefit from the extraction of irreplaceable metalliferous minerals and in order to compensate the state and municipalities for costs, past, present and future, incurred or to be incurred as a result of the loss of valuable irreplaceable metallic mineral resources.

70.37 History History: 1977 c. 31.



70.375 Net proceeds occupation tax on mining of metallic minerals; computation.

70.375  Net proceeds occupation tax on mining of metallic minerals; computation.

70.375(1) (1)  Definitions. In ss. 70.37 to 70.3965:

70.375(1)(ab) (ab) "Controlled entity" means a person at least 50% of the voting stock of which is owned directly or indirectly by another person who is engaged in mining metalliferous minerals.

70.375(1)(ad) (ad) "Controlling entity" is a person who owns directly or indirectly at least 50% of the voting stock of another person who is engaged in mining metalliferous minerals.

70.375(1)(ae) (ae) "Department" means the department of revenue.

70.375(1)(ag) (ag) "Extraction of ores or minerals from the ground" includes the extraction, by owners or operators of mines, of ores or minerals from the waste or residue of prior mining unless the extraction is made by a purchaser of waste or residue or by a purchaser of the rights to extract ores or minerals from the waste or residue.

70.375(1)(ai) (ai) "Gross income from mining" means that amount of income which is attributable to the processes of extraction of ores or minerals from the ground and the application of mining processes, including mining transportation and as further defined in 26 CFR section 1.613-4. In this paragraph "income" means the actual amount for which ore or mineral, less trade and cash discounts actually allowed, is sold if the taxpayer sells the ore or mineral after the application of mining processes. If ore or minerals are sold after the application of nonmining processes, gross income from mining shall be computed as provided in 26 CFR section 1.613-4.

70.375(1)(am) (am) "Gross proceeds" means gross income from mining except as provided under sub. (3).

70.375(1)(ar) (ar) "Internal Revenue Code" means the federal Internal Revenue Code, as amended, and applicable federal regulations adopted by the federal department of the treasury.

70.375(1)(as) (as) "Mine" means an excavation in or at the earth's surface made to extract metalliferous minerals for which a permit has been issued under s. 293.49 or 295.58.

70.375(1)(av) (av) "Mine site" means the underground and surface area disturbed by a mine, including the locations from which the minerals or refuse or both have been removed, the surface area covered by refuse, and any surface areas in which structures, haulageways, pipelines, equipment, materials and any other things used directly in connection with the mine are situated.

70.375(1)(b) (b)

70.375(1)(b)1.1. "Mining" has the meaning under section 613 (c) of the internal revenue code and includes the extraction of ores or minerals from the ground, the transportation of ores or minerals from the point of extraction to the plants or mills at which the treatment processes are applied and the following treatment processes applied to an ore or mineral for which the owner or operator is entitled to a deduction for depletion under section 611 of the internal revenue code:

70.375(1)(b)1.a. a. In the case of iron ore, bauxite and other ores or minerals that are customarily sold in the form of a crude mineral product; sorting, concentrating, sintering and substantially equivalent processes that bring the ore or mineral to shipping grade and form, and loading for shipment.

70.375(1)(b)1.b. b. In the case of lead, zinc, copper, gold, silver, uranium and other ores or minerals that are not customarily sold in the form of the crude mineral product; crushing, grinding and beneficiation by concentration by means of gravity, flotation, amalgamation, electrostatic or magnetic processes, cyanidation, leaching, crystallization or precipitation; not including electrolytic deposition, roasting, thermal or electric smelting or refining; or by substantially equivalent processes or by a combination of processes used in the separation or extraction of the products from other material taken out of the mine or out of another natural deposit.

70.375(1)(b)1.c. c. The furnacing of quicksilver ores.

70.375(1)(b)1.d. d. Treatment processes necessary or incidental to the processes under subd. 1. a. to c.

70.375(1)(b)1.e. e. Any treatment processes provided for by rules promulgated by the department.

70.375(1)(b)2. 2. For purposes of this section, "mining" does not include the extraction or beneficiation of sand or gravel or the following treatment processes unless they are provided for under subd. 1. d.: electrolytic deposition, roasting, calcining, thermal or electric smelting, refining, polishing, fine pulverization, blending with other materials, treatment effecting a chemical change, thermal action, molding and shaping.

70.375(1)(bm) (bm) "Mining-related purposes" means activities which are directly in response to the application for a mining permit under s. 293.37 or 295.47; directly in response to construction, operation, curtailment of operation or cessation of operation of a metalliferous mine site; or directly in response to conditions at a metalliferous mine site which is not in operation. "Mining-related purposes" also includes activities which anticipate the economic and social consequences of the cessation of mining. "Mining-related purposes" also includes the purposes under s. 70.395 (2) (g).

70.375(1)(c) (c) "Municipality" means any county, city, village, town or school district.

70.375(1)(d) (d) "Person" means a sole proprietorship, partnership, limited liability company, association or corporation and includes a lessee engaged in mining metalliferous minerals.

70.375(1)(e) (e) "Secretary" means the secretary of revenue.

70.375(2) (2) Tax imposed.

70.375(2)(a)(a) In respect to mines not in operation on November 28, 1981, there is imposed upon persons engaged in mining metalliferous minerals in this state a net proceeds occupation tax effective on the date on which extraction begins to compensate the state and municipalities for the loss of valuable, irreplaceable metalliferous minerals. The amount of the tax shall be determined by applying the rates established under sub. (5) to the net proceeds of each mine. The net proceeds of each mine for each year are the difference between the gross proceeds and the deductions allowed under sub. (4) for the year.

70.375(2)(b) (b) The secretary may promulgate any rules necessary to implement the tax under ss. 70.37 to 70.39 and 70.395 (1e). In respect to mines not in operation on November 28, 1981, ss. 71.10 (1), 71.30 (1), 71.74 (2), (3), (9), (11) and (15), 71.77, 71.78, 71.80 (6), 71.83 (1) (a) 1. and 2. and (b) 2. and (2) (a) 3. and (b) 1. and 71.85 (2) apply to the administration of this section.

70.375(2m) (2m) Tax imposed.

70.375(2m)(a)(a) There is imposed upon persons engaged in mining metalliferous minerals in this state in respect to mines in operation on November 28, 1981, a net proceeds occupation tax effective on the date on which extraction begins to January 1, 1991, to compensate the state and municipalities for the loss of valuable, irreplaceable metalliferous minerals. The amount of the tax shall be determined by applying the rates established under sub. (5) to the average of the net proceeds of the person for the preceding 3-year period. The net proceeds of a person for each year shall be the difference between the gross proceeds, computed under sub. (3) for the year, and the deductions allowed under sub. (4) for the year.

70.375(2m)(b) (b) In respect to mines in operation on November 28, 1981, ss. 71.10 (1), 71.30 (1), 71.74 (2), (3), (7), (9) and (11), 71.76 and 71.77 (1) to (8) apply to the administration of this section to January 1, 1991.

70.375(3) (3) Alternate computation of gross proceeds. If products are sold or transferred to a person operating a smelting, refining or other processing or marketing facility which is located outside of the United States or to a controlled entity or controlling entity of the seller or transferor and if the secretary determines that the gross proceeds under sub. (1) (am) do not reflect or demonstrate the gross proceeds that would have been received from an unrelated purchaser for the product under similar circumstances, the gross proceeds shall be computed under this subsection. For the purpose of this subsection "control" means direct or indirect ownership of at least 50% of the total combined voting stock of the corporation. The gross proceeds shall be computed by multiplying that part of the production of recovered metalliferous minerals which were sold or transferred during the taxable year by the average price of that mineral for the taxable year and then subtracting the cost of postmining processes, including the cost of capital (interest and earnings) imputed to that production. The average price shall be computed from the monthly prices published in the engineering and mining journal as follows:

70.375(3)(a) (a) Taconite pellets, lower lake ports price, net of unloading charges.

70.375(3)(b) (b) Copper, United States producer price, F.O.B. refinery.

70.375(3)(c) (c) Lead, United States producer price.

70.375(3)(d) (d) Zinc, United States prime western price.

70.375(3)(e) (e) Silver, United States producer price.

70.375(3)(f) (f) Gold, London final price.

70.375(3)(g) (g) Other metalliferous minerals or other forms of metalliferous minerals not including mineral aggregates such as stone, sand and gravel, at a price determined by the secretary, by rule, from a nationally known publication or other nationally known source listing prices of metalliferous minerals.

70.375(4) (4) Deductions. If the costs are not excluded in determining gross proceeds and are actually incurred or accrued, there shall be allowed to persons subject to the tax under sub. (2) or (2m) the following deductions:

70.375(4)(a) (a) The actual and necessary expenses incurred during the taxable year for labor, tools, appliances and supplies used in mining metalliferous minerals, including the labor of the lessee and the lessee's employees and the amount expended by the lessee for tools, appliances and supplies used by the lessee in the mining operation. The personal labor of the lessee shall be computed at the prevailing wage rate.

70.375(4)(b) (b) The actual and necessary expenses for mining including extracting, transporting, milling, concentrating, smelting, refining, reducing, assaying, sampling, inventorying and handling the ore and for further processing and transferring related to the product for which gross proceeds are received, including the cost of capital (interest and earnings) imputed to smelting and refining expenses.

70.375(4)(c) (c) The actual and necessary expenses for administrative, appraising, accounting, legal, medical, engineering, clerical and technical services directly related to mining metalliferous minerals in this state, excluding salaries and expenses for corporate officers and for lobbying, as defined in s. 13.62 (10).

70.375(4)(d) (d) The actual and necessary expenses directly related to the repair and maintenance of any machinery, mills, reduction works, buildings, structures, other necessary improvements, tools, appliances and supplies used in mining metalliferous minerals extracted in this state.

70.375(4)(e) (e) Except as provided in par. (em), federal income taxes paid, state income or franchise taxes paid, property taxes, sales taxes and use taxes paid and other taxes paid and deductible by corporations in computing net income under s. 71.26 (2) which are allocable to the mine, excluding the tax under this section.

70.375(4)(em) (em) In the case of a mine owned by a corporation that owns other business operations or is part of an affiliated group of corporations eligible to file consolidated federal income tax returns, the determination of deductible state income or franchise taxes and federal income taxes shall be made by calculating the taxable income from the mine as though the mine were a separate entity and applying the federal income tax laws and state income or franchise tax laws to this income as though the mine were filing a separate income or franchise tax return. To calculate taxable income, federal taxable income as it applies to the depletion deduction under section 613 of the internal revenue code shall be adjusted to reflect the difference between Wisconsin income or franchise tax law and federal income tax law.

70.375(4)(f) (f) Rents paid on personal property used in mining metalliferous minerals.

70.375(4)(g) (g) The cost of relocating employees within this state.

70.375(4)(h) (h) The cost of premiums for bonds required under s. 293.51, 295.45 (5), or 295.59.

70.375(4)(i) (i) The cost of premiums for insurance on persons or tangible assets relating to mining metalliferous minerals.

70.375(4)(j) (j) Losses from uninsured casualty losses and the sale of personal property used in mining metalliferous minerals.

70.375(4)(k) (k) Depreciation or amortization on property used in connection with mining. With respect to property first eligible for depreciation or amortization before January 1, 1981, the deduction shall be limited to the deduction under s. 70.375 (4) (k), 1979 stats. With respect to property first eligible for depreciation or amortization on or after January 1, 1981, the deduction shall be limited to the amount allowable as a deduction to corporations in computing net income under s. 71.26 (2). The following assets may be depreciated or amortized:

70.375(4)(k)1. 1. Machinery, mills and reduction works.

70.375(4)(k)2. 2. Buildings, structures and other improvements.

70.375(4)(k)3. 3. Permit fees, license fees and any other fees for formal written authorization required by a department or instrumentality of the state.

70.375(4)(k)4. 4. Development of the mine after the date on which extraction begins.

70.375(4)(L) (L) Royalties paid to owners of the mineral rights to the lands where the mine or an extension of the mine is located. In this paragraph, "owners" does not include the person mining or a controlled entity or controlling entity of the person mining.

70.375(4)(m) (m) Amortization by a straight-line method over the life of the mine commencing with production of premining costs, including costs for drilling, geological and engineering studies, design of facilities, pilot mines, mine testing, environmental surveys, facilities siting surveys and other exploration and development activities.

70.375(4)(n) (n) Expenses under par. (m) incurred after mining begins, those costs to be expensed currently.

70.375(4)(o) (o) Actual and necessary reclamation and restoration costs associated with a mine in this state, including payments for future reclamation and postmining costs which are required by law or by department of natural resources order and fees and charges under chs. 281, 285 or 289 to 299 not otherwise deductible under this section. Any refunds of escrowed or reserve fund payments allowed as a deduction under this paragraph shall be taxed as net proceeds at the average effective tax rate for the years the deduction was taken.

70.375(4)(p) (p) Interest determined as follows:

70.375(4)(p)1. 1. If the interest is specifically allocable to the development or operation of a mine or beneficiation facility from which net proceeds are derived, all of the interest is deductible.

70.375(4)(p)2. 2. If the interest is not specifically allocable to the development or operation of a mine or beneficiation facility, the proportion of the interest that equals the proportion of the capital investment in the mine and beneficiation facilities as compared to the taxpayer's total capital investment.

70.375(4)(p)3. 3. If a mine is owned by a corporation that is part of an affiliated group of corporations, "interest" means the interest paid to nonmembers of the group.

70.375(4)(p)4. 4. The deduction for interest under this paragraph shall not exceed 5% of the total gross proceeds for the taxable year.

70.375(4)(q) (q) An allowance for depletion of ores on the basis of their actual original cost in cash or the equivalent of cash.

70.375(4)(r) (r) Administrative fees under s. 70.3965.

70.375(4m) (4m) Generally accepted accounting principles. Except as otherwise provided under this section, a person subject to the tax imposed under sub. (2), shall use generally accepted accounting principles to determine the person's net proceeds occupation tax liability under this section.

70.375(5) (5) Rates. The tax to be assessed, levied and collected upon persons engaging in mining metalliferous minerals in this state shall be computed at the following rates:

70.375(5)(a) (a) On the amount from $250,001 to $5,000,000, at a rate of 3%.

70.375(5)(b) (b) On the amount from $5,000,001 to $10,000,000, at a rate of 7%.

70.375(5)(c) (c) On the amount from $10,000,001 to $15,000,000, at a rate of 10%.

70.375(5)(d) (d) On the amount from $15,000,001 to $20,000,000, at a rate of 13%.

70.375(5)(e) (e) On the amount from $20,000,001 to $25,000,000, at a rate of 14%.

70.375(5)(f) (f) On the amount exceeding $25,000,000, at a rate of 15%.

70.375(6) (6) Indexing. For calendar year 1983 and corresponding fiscal years and thereafter, the dollar amounts in sub. (5) and s. 70.395 (1) and (2) (d) 1m. and 5. a. and (dg) shall be changed to reflect the percentage change between the gross national product deflator for June of the current year and the gross national product deflator for June of the previous year, as determined by the U.S. department of commerce as of December 30 of the year for which the taxes are due, except that no annual increase may be more than 10%. For calendar year 1983 and corresponding fiscal years and thereafter until calendar year 1997 and corresponding fiscal years, the dollar amounts in s. 70.395 (1m), 1995 stats., shall be changed to reflect the percentage change between the gross national product deflator for June of the current year and the gross national product deflator for June of the previous year, as determined by the U.S. department of commerce as of December 30 of the year for which the taxes are due, except that no annual increase may be more than 10%. The revised amounts shall be rounded to the nearest whole number divisible by 100 and shall not be reduced below the amounts under sub. (5) on November 28, 1981. Annually, the department shall adopt any changes in dollar amounts required under this subsection and incorporate them into the appropriate tax forms.

70.375 History History: 1977 c. 31, 272; 1979 c. 32 s. 92 (1); 1981 c. 86, 314; 1983 a. 27 ss. 1184b to 1184m, 1803g, 1803r, 2202 (45); 1985 a. 29; 1987 a. 27; 1987 a. 312 ss. 1, 17; 1991 a. 39; 1993 a. 112; 1995 a. 27, 225, 227; 1997 a. 27, 237; 2005 a. 347; 2013 a. 1.



70.38 Reports, appeals, estimated liability.

70.38  Reports, appeals, estimated liability.

70.38(1)(1)  Reports. On or before June 15, persons mining metalliferous minerals shall file with the department a true and accurate report in the form the department deems necessary to administer the tax under s. 70.375. The books and records of the person shall be open to inspection and examination to employees of the department designated by the secretary and to the state geologist.

70.38(1m) (1m) Estimated liability. Upon written request and for sufficient reason shown, the department shall allow a person subject to the tax under s. 70.375 to file, on or before June 15, a net proceeds tax return and to pay that tax based upon estimated tax liability. On or before September 15, that person shall file a final report and pay any additional tax due along with interest at the rate of 1% per month from June 15 until the date of payment. If the additional tax exceeds 10% of the person's tax under s. 70.375 for the previous year, the penalty and interest under s. 70.39 (1) apply. If the final report indicates that the person overpaid the person's liability, the department shall refund the overpayment.

70.38(2) (2) Combined reporting. If the same person extracts metalliferous minerals from different sites in this state, the net proceeds for each site for which a permit has been issued under s. 293.49 or 295.58 shall be reported separately for the purposes of computing the amount of the tax under s. 70.375 (5).

70.38(4) (4) Appeals.

70.38(4)(a)(a) Any person feeling aggrieved by the assessment notice shall, within 60 days after the receipt of the notice, file with the department a petition for redetermination setting forth the person's objections to the assessment. The person may request an informal conference with representatives of the department prior to September 15. The request shall be indicated in the petition. The secretary shall act on the petition on or before October 1. On or before November 1, the person shall pay the amount determined by the secretary pursuant to the secretary's action on the petition. If the person is aggrieved by the secretary's denial of the petition the person may appeal to the tax appeals commission if the appeal is filed with the commission on or before December 1.

70.38(4)(b) (b) Determinations of the tax appeals commission shall be subject to judicial review under ch. 227.

70.38 History History: 1977 c. 31; 1981 c. 86; 1983 a. 27; 1995 a. 227; 2013 a. 1.



70.385 Collection of the tax.

70.385  Collection of the tax. All taxes as evidenced by the report under s. 70.38 (1) are due and payable to the department on or before June 15, and shall be deposited by the department with the secretary of administration.

70.385 History History: 1977 c. 31; 1981 c. 86; 1983 a. 27; 2003 a. 33.



70.39 Collection of delinquent tax.

70.39  Collection of delinquent tax.

70.39(1) (1) Taxes due and unpaid on June 15 shall be deemed delinquent as of that date, and when delinquent shall be subject to a penalty of 4% of the tax and interest at the rate of 1.5% per month until paid. The parent shall be liable for any delinquent taxes of a subsidiary person. The department shall immediately proceed to collect the tax due, penalty, interest and costs. For the purpose of collection the department or its duly authorized agent has the same powers as conferred by law upon the county treasurer, county clerk, sheriff and district attorney.

70.39(2) (2) Any part of an assessment which is contested before the tax appeals commission or the courts, which after hearing shall be ordered to be paid, shall be considered as a delinquent tax if unpaid on the 10th day following the date of the final order and shall be subject to the penalty and interest provisions under sub. (1).

70.39(3) (3) After the tax becomes delinquent, the department shall issue a warrant to the sheriff of any county of the state in which the metalliferous mineral property is located in total or in part. The warrant shall command the sheriff to levy upon and sell sufficient of the person's metalliferous mineral property found within the sheriff's county, to pay the tax with the penalties, interest and costs, and to proceed in the same manner as upon an execution against property issued out of a court of record, and to return the warrant to the department and pay to it the money collected, or the part thereof as may be necessary to pay the tax, penalties, interest and costs, within 60 days after the receipt of the warrant, and deliver the balance, if any, after deduction of lawful charges to the person.

70.39(4) (4)

70.39(4)(a)(a) Within 5 days after the receipt of the warrant the sheriff shall file a copy of it with the clerk of circuit court of the county, unless the person makes satisfactory arrangements for payment with the department, in which case, the sheriff shall, at the direction of the department, return the warrant to it.

70.39(4)(b) (b) The clerk of circuit court shall enter the warrant as a delinquent income or franchise tax warrant as required under s. 806.11. The clerk of circuit court shall accept, file, and enter the warrant without prepayment of any fee, but shall submit a statement of the proper fees within 30 days to the department of revenue. Upon audit by the department of administration on the certificate of the secretary of revenue, the secretary of administration shall pay the fees and the fees shall be charged to the proper appropriation for the department of revenue.

70.39(4)(c) (c) The sheriff shall be entitled to the same fees for executing upon the warrant as upon an execution against property issued out of a court of record, to be collected in the same manner.

70.39(4)(d) (d) Upon the sale of any real estate the sheriff shall execute a deed of the real estate, and the person may redeem the real estate as from a sale under an execution against property upon a judgment of a court of record. No public official may demand prepayment of any fee for the performance of any official act required in carrying out this section.

70.39 History History: 1977 c. 31; 1983 a. 27; 1991 a. 39; 1995 a. 224; 2003 a. 33.



70.395 Distribution and apportionment of tax.

70.395  Distribution and apportionment of tax.

70.395(1) (1)  Definition. In this section, "first-dollar payment" means an amount equal to $100,000 adjusted as provided in s. 70.375 (6).

70.395(1e) (1e) Distribution. Fifteen days after the collection of the tax under ss. 70.38 to 70.39, the department of administration, upon certification of the department of revenue, shall transfer the amount collected in respect to mines not in operation on November 28, 1981, to the investment and local impact fund, except that, after the payments are made under sub. (2) (d) 1., 2., and 2m., the department of administration shall transfer 60 percent of the amount collected from each person extracting ferrous metallic minerals to the investment and local impact fund and 40 percent of the amount collected from any such person to the general fund.

70.395(2) (2) Investment and local impact fund.

70.395(2)(b)(b) There is created an investment and local impact fund under the jurisdiction and management of the investment and local impact fund board, as created under s. 15.435.

70.395(2)(c) (c) The board shall, according to procedures established by rule:

70.395(2)(c)1. 1. Certify to the department of administration the amount of funds to be distributed under pars. (d) to (g) and to be paid under par. (j).

70.395(2)(c)2. 2. Determine the amount which is not distributed under subd. 1. which shall be invested under s. 25.17 (1) (jc).

70.395(2)(d) (d) Annually on the first Monday in January, except as provided in subd. 5. b. and c., the department of administration shall distribute, upon certification by the board:

70.395(2)(d)1. 1. To each county in which metalliferous minerals are extracted, the first-dollar payment.

70.395(2)(d)1m. 1m. To each county in which metalliferous minerals are extracted, 20% of the tax collected annually under ss. 70.38 to 70.39 from persons extracting metalliferous minerals in the county or $250,000, whichever is less, to be used for mining-related purposes.

70.395(2)(d)2. 2. To each city, town or village in which metalliferous minerals are extracted, the first-dollar payment minus any payment during that year under par. (d) (intro.) or subd. 5. If the minable ore body is located in 2 contiguous municipalities and if at least 15% of the minable ore body is in each municipality, each qualifying municipality shall receive a full payment specified in this subdivision as if the ore body were located solely within that municipality. The department of revenue shall annually change the dollar amount specified in this subdivision as specified in s. 70.375 (6) except that the dollar amount may not be reduced below the dollar amount under this subdivision on November 28, 1981.

70.395(2)(d)2m. 2m. To any Native American community that has tribal lands within a municipality qualified to receive a payment under this section, an amount equal to $100,000 minus any payments during that year under par. (d) (intro.) or subd. 5. Annually, the dollar amount in this subdivision shall be adjusted as specified under s. 70.375 (6).

70.395(2)(d)3. 3. Where the tax under ss. 70.37 to 70.39 is in respect to a mining site which is located in more than one county or municipality the distribution under subds. 1. and 2. shall be as follows:

70.395(2)(d)3.a. a. On or before February 10 of each year persons extracting metalliferous minerals in this state shall report to the department the amount of crude ore extracted from each municipality and county in the state in the previous year. The data shall detail the total amount of crude ore extracted from each mine and the portion of the total taken from each municipality and county. This data shall be included in the report required by s. 70.38 (1) and (2).

70.395(2)(d)3.c. c. Each county's proportion of the amount determined under subd. 1. shall be equal to the ratio of the amount of crude ore extracted from the mine in that county to the total amount of crude ore extracted from the mine multiplied by the amount determined under subd. 1.

70.395(2)(d)4. 4. To the investment and local impact fund an amount equal to 10% of the taxes paid by each mine plus all accrued interest on that amount for a project reserve fund. The funds shall be withdrawn by the investment and local impact fund board to be used for the following purposes in respect to the municipality or municipalities in which the mine is located:

70.395(2)(d)4.a. a. To ensure an annual payment to each municipality under subds. 1. and 2. in an amount equal to the average payment for the 3 previous years to that municipality.

70.395(2)(d)4.b. b. To reimburse municipalities for costs associated with the cessation of mining operations.

70.395(2)(d)4.c. c. To indemnify municipalities for reclamation expenses.

70.395(2)(d)5. 5.

70.395(2)(d)5.a.a. To each municipality that contains a metalliferous mining site in respect to which an application for a mining permit has been made prior to January 1, 1986, until a final decision is made on that application or for 4 years, whichever is the shorter period, $100,000 annually. To each municipality that contains a metalliferous mining site at which construction has begun prior to January 1, 1989, but at which extraction has not been engaged in for at least 3 years, $100,000 annually. The funds under this subdivision shall be used only for mining-related purposes. Payments under this subdivision are payable 30 days following submission of the application or commencement of construction. Payments shall be made on a project fiscal year basis commencing on the date of submission or commencement of construction. In this subdivision, "municipality" means a city, town or village and any Native American community contained within such a city, town or village.

70.395(2)(d)5.b. b. Annually, after the board has determined that the use of the funds is for mining-related purposes associated with construction of the specific project in the project fiscal year, to each county that contains a metalliferous mining site at which construction is begun prior to January 1, 1989, but at which extraction has not been engaged in, $300,000 annually reduced by the amount of property taxes paid to the county during the current fiscal year on improvements and also reduced by any payments received under subds. 1. and 1m. The funds under this subparagraph shall be used only for mining-related purposes. Payments shall be made on a project fiscal year basis commencing on the date of commencement of construction, and are payable 30 days following the close of the fiscal year.

70.395(2)(d)5.c. c. To each Native American community, county, city, town and village that contains at least 15% of a minable ore body in respect to which construction has begun at a metalliferous mining site but in respect to which extraction has not begun, $100,000 as a one-time payment. Those payments shall be made on or before the date 30 days after the beginning of construction.

70.395(2)(dc) (dc)

70.395(2)(dc)1.1. Each person intending to submit an application for a mining permit under s. 293.37 or 295.47 shall pay $75,000 to the department of revenue for deposit in the investment and local impact fund at the time that the person notifies the department of natural resources under s. 293.31 (1) or 295.465 of that intent.

70.395(2)(dc)2. 2. A person making a payment under subd. 1. shall pay an additional $75,000 upon notification by the board that the board has distributed 50% of the payment under subd. 1.

70.395(2)(dc)3. 3. A person making a payment under subd. 2. shall pay an additional $75,000 upon notification by the board that the board has distributed all of the payment under subd. 1. and 50% of the payment under subd. 2.

70.395(2)(dc)4. 4. Six months after the signing of a local agreement under s. 293.41 or 295.443 for the proposed mine for which the payment is made, the board shall refund any funds paid under this paragraph but not distributed under par. (fm) from the investment and local impact fund to the person making the payment under this paragraph.

70.395(2)(dg) (dg) Each person constructing a metalliferous mining site shall pay to the department of revenue for deposit in the investment and local impact fund, as a construction fee, an amount sufficient to make the construction period payments under par. (d) 5. in respect to that site. Any person paying a construction fee under this paragraph may credit against taxes due under s. 70.375 an amount equal to the payments that the taxpayer has made under this paragraph, provided that the credit does not reduce the taxpayer's liability under s. 70.375 below the amount needed to make the first-dollar payments under par. (d) 1., 2. and 2m. for that year in respect to the taxpayer's mine. Any amount not creditable because of that limitation in any year may be carried forward.

70.395(2)(e) (e) If the appropriations under ss. 20.566 (7) (e) and (v) in any year are insufficient to make all payments under par. (d), full payments shall be made in the order listed in subds. 1. to 4., except that construction period payments under par. (d) 5. for which a person mining has made a construction fee payment under par. (dg) shall be made first. If funds are insufficient to pay the full amounts payable at a particular priority level listed in subds. 1. to 4., payments shall be prorated among the entities entitled to payments at that level:

70.395(2)(e)1. 1. Payments under par. (d) 1., 2. and 2m.

70.395(2)(e)2. 2. Payments under par. (d) 1m.

70.395(2)(e)3. 3. Payments under par. (d) 4.

70.395(2)(e)4. 4. Mining permit application payments under par. (d) 5.

70.395(2)(f) (f) A school district may apply to the board for payments from the fund in an amount equal to the school district's nonshared costs. If the board finds that the school district has incurred costs attributable to enrollment resulting from the development and operation of metalliferous mineral mining and if the board and the school board of the school district reach an agreement on a payment schedule, the board shall certify to the department of administration for payment to the school district an amount equal to all or part of the nonshared costs of the school district in the year in which the initial agreement was reached. The board and the school district may, by mutual consent, modify the provisions of the agreement at any time. The payment shall be considered a nondeductible receipt for the purposes of s. 121.07 (6). In this paragraph, "nonshared costs" means the amount of the school district's principal and interest payments on long-term indebtedness and annual capital outlay for the current school year, which is not shared under s. 121.07 (6) (a) or other nonshared costs and which is attributable to enrollment increases resulting from the development of metalliferous mineral mining operations.

70.395(2)(fm) (fm) The board may distribute a payment received under par. (dc) to a county, town, village, city, tribal government or local impact committee authorized under s. 293.41 (3) or 295.443 only for legal counsel, qualified technical experts in the areas of transportation, utilities, economic and social impacts, environmental impacts and municipal services and other reasonable and necessary expenses incurred by the recipient that directly relate to the good faith negotiation of a local agreement under s. 293.41 or 295.443 for the proposed mine for which the payment is made.

70.395(2)(g) (g) The board may distribute the revenues received under sub. (1e) or proceeds thereof in accordance with par. (h) for the following purposes, with a preference to private sector economic development projects under subd. 3., as the board determines necessary:

70.395(2)(g)1. 1. Protective services, such as police and fire services associated with the construction and operation of the mine site.

70.395(2)(g)2. 2. Highways, as defined in s. 990.01 (12), repaired or constructed as a consequence of the construction and operation of the mine site.

70.395(2)(g)3. 3. Studies and projects for local private sector economic development.

70.395(2)(g)4. 4. Monitoring the effects of the mining operation on the environment.

70.395(2)(g)5. 5. Extraordinary community facilities and services provided as a result of mining activity.

70.395(2)(g)6. 6. Legal counsel and technical consultants to represent and assist municipalities appearing before state agencies on matters relating to metalliferous mineral mining.

70.395(2)(g)7. 7. Other expenses associated with the construction, operation, cessation of operation or closure of the mine site.

70.395(2)(g)8. 8. The preparation of areawide community service plans for municipalities applying for funds under par. (h) which identify social, economic, educational and environmental impacts associated with mining and set forth a plan for minimizing the impacts.

70.395(2)(g)9. 9. Provision of educational services in a school district.

70.395(2)(g)10. 10. Expenses attributable to a permanent or temporary closing of a mine including the cost of providing retraining and other educational programs designed to assist displaced workers in finding new employment opportunities and the cost of operating any job placement referral programs connected with the curtailment of mining operations in any area of this state.

70.395(2)(h) (h) Distribution under par. (g) shall be as follows:

70.395(2)(h)1. 1. Distribution shall first be made to those municipalities in which metalliferous minerals are extracted or were extracted within 3 years previous to December 31 of the current year, or in which a permit has been issued under s. 293.49 or 295.58 to commence mining;

70.395(2)(h)2. 2. Distribution shall next be made to those municipalities adjacent to municipalities in which metalliferous minerals are extracted or were extracted more than 3 years, but less than 7 years previous to December 31 of the current year;

70.395(2)(h)3. 3. Distribution shall next be made to those municipalities which are not adjacent to municipalities in which metalliferous minerals are extracted and in which metalliferous minerals are not extracted.

70.395(2)(hg) (hg) The board shall, by rule, establish fiscal guidelines and accounting procedures for the use of payments under pars. (d), (f), (fm) and (g), sub. (3) and ss. 293.65 (5) and 295.61 (9).

70.395(2)(hr) (hr) The board shall, by rule, establish procedures to recoup payments made, and to withhold payments to be made, under pars. (d), (f), (fm) and (g), sub. (3) and ss. 293.65 (5) and 295.61 (9) for noncompliance with this section or rules adopted under this section.

70.395(2)(hw) (hw) A recipient of a discretionary payment under par. (f) or (g), sub. (3) or ss. 293.65 (5) and 295.61 (9) or any payment under par. (d) that is restricted to mining-related purposes who uses the payment for attorney fees may do so only for the purposes under par. (g) 6. and for processing mining-related permits or other approvals required by the municipality. The board shall recoup or withhold payments that are used or proposed to be used by the recipient for attorney fees except as authorized under this paragraph. The board may not limit the hourly rate of attorney fees for which the recipient uses the payment to a level below the hourly rate that is commonly charged for similar services.

70.395(2)(i) (i) The board may require financial audits of all recipients of payments made under pars. (d) to (g). The board shall require that all funds received under pars. (d) to (g) be placed in a segregated account. The financial audit may be conducted as part of a municipality's or county's annual audit, if one is conducted. The cost of the audits shall be paid by the board from the appropriation under s. 20.566 (7) (g).

70.395(2)(j) (j) Prior to the beginning of a fiscal year, the board shall certify to the department of administration for payment from the investment and local impact fund any sum necessary for the department of natural resources to make payments under s. 289.68 (3) for the long-term care of mining waste sites, if moneys in the waste management fund are insufficient to make complete payments during that fiscal year, but this sum may not exceed the balance in the waste management fund at the beginning of that fiscal year or 50% of the balance in the investment and local impact fund at the beginning of that fiscal year, whichever amount is greater.

70.395(2)(k) (k) Prior to the beginning of each fiscal year, the board shall certify to the department of administration for payment from the investment and local impact fund any sum necessary for the department of natural resources to make payments under s. 292.31 for the environmental repair of mining waste sites, if moneys in the environmental fund that are available for environmental repair are insufficient to make complete payments during that fiscal year. This sum may not exceed the balance in the environmental fund at the beginning of that fiscal year or 50% of the balance in the investment and local impact fund at the beginning of that fiscal year, whichever amount is greater.

70.395(3) (3) Federal revenue distribution. The investment and local impact fund board shall distribute federal mining revenue received by the state from the sales, bonuses, royalties and rentals of federal public lands located within the state. The distribution of such federal revenues by the board shall give priority to those municipalities socially or economically impacted by mining on such federal lands and shall be used for planning, construction and maintenance of public facilities or provision of public services. The funds distributed under this subsection may be used only for mining-related purposes.

70.395 History History: 1977 c. 31, 185, 423; 1979 c. 34 s. 2102 (46) (c); 1979 c. 63; 1979 c. 175 s. 53; 1981 c. 86 ss. 27 to 36, 71; 1981 c. 374 s. 150; 1983 a. 27 ss. 1184u to 1185r, 2202 (38) and (45); 1983 a. 410 ss. 22, 2202 (38); 1985 a. 29 ss. 1214s to 1214z, 3200 (46) (a); 1985 a. 332 s. 253; 1987 a. 399; 1989 a. 31; 1991 a. 39, 259; 1995 a. 27, 227; 1997 a. 27; 1999 a. 32; 2013 a. 1.

70.395 Annotation The legislature has vested the board with the power to make discretionary distributions under sub. (2) (g). Kammes v. Wisconsin Mining Investment & Local Impact Fund Board, 115 Wis. 2d 144, 340 N.W.2d 206 (Ct. App. 1983).

70.395 Annotation Grants under this section would not violate the public purpose doctrine and the internal improvements clause of the Wisconsin Constitution. 70 Atty. Gen. 48.



70.396 Use of metalliferous mining tax payments by counties.

70.396  Use of metalliferous mining tax payments by counties. Counties receiving payments under s. 70.395 (2) (d) 1. shall expend the funds for any or all of the following uses:

70.396(1) (1) For mining-related purposes.

70.396(2) (2) Funds may be placed in the county mining investment fund for investment by the state investment board or may be placed in a segregated account with a financial institution located in the state. The funds may be withdrawn only at a later date to alleviate impacts associated with the closing of a metalliferous mine in the county or the curtailment of metalliferous mining activity in the county. If a county deposits mining impact funds in the county mining investment fund, withdrawals from the fund shall be subject to the restrictions described under s. 25.65 (4). If a county deposits mining impact funds with a financial institution located in this state, withdrawals made within 10 years of deposit shall be subject to the review and approval of the investment and local impact fund board. The county shall notify the board of withdrawals made 10 years after deposit. The county shall report annually to the impact board any deposits, withdrawals and use of mining impact funds in that year.

70.396(3) (3) A maximum of $25,000 annually may be distributed by a county to any town, city or village in the county where the extraction of metalliferous minerals is occurring.

70.396 History History: 1977 c. 423; 1981 c. 87; 1985 a. 29; 1991 a. 259.



70.3965 Fund administrative fee.

70.3965  Fund administrative fee. There is imposed an investment and local impact fund administrative fee on each person that has gross proceeds. On or before July 31 the department shall calculate the fee imposed on each such person by dividing the person's gross proceeds for the previous year by the total gross proceeds of all persons for that year and by multiplying the resulting fraction by the amount expended under s. 20.566 (7) (g) for the previous fiscal year. Each person who is subject to a fee under this section shall pay that fee on or before August 15.

70.3965 History History: 1995 a. 27.



70.397 Oil and gas severance tax.

70.397  Oil and gas severance tax.

70.397(1) (1)  Definitions. In this section:

70.397(1)(a) (a) "Department" means the department of revenue.

70.397(1)(b) (b) "Market value" means the sales price or market value of oil or gas at the mouth of the well, except that if the oil or gas is exchanged for something other than cash, if there is no sale between the time of severance and the due date of the tax or if the department determines that the oil or gas was not sold in an arm's length transaction, "market value" means the value determined by the department based upon a consideration of the sales price of oil or gas of similar quality.

70.397(1)(c) (c) "Producer" means any person owning, controlling, managing or leasing any oil or gas property, any person who severs oil or gas from the soil or water and any person owning a royalty or other interest in oil or gas.

70.397(2) (2) Imposition. A severance tax is imposed upon each producer who severs oil or gas from the soil or water of this state. The amount of the tax is 7% of the market value of the total production of oil or gas during the previous year. If more than one producer severs oil or gas at a location, the tax imposed under this section is levied upon the producers of oil or gas in the proportion of their ownership at the time of severance but shall be paid by the person in charge of the production operation, who may deduct the amount of tax imposed upon a producer from the payments due that producer.

70.397(3) (3) Reports; administration.

70.397(3)(a)(a) Sections 70.38 (1), 70.385 and 70.39, as they apply to the tax under s. 70.375 (2m), apply to the tax under this section. If a producer severs oil or gas from more than one location in this state, the producer shall submit a report for each location separately.

70.397(3)(b) (b) Sections 71.74 (2), (9), (11), (14) and (15), 71.77, 71.78, 71.80 (6), 71.83 (1) (a) 1. and 2. and (2) (a) 2. and 3. and 71.85 (2), as they apply to the taxes under ch. 71, apply to the tax under this section.

70.397(3)(c) (c) Any person feeling aggrieved by an assessment notice under this section may, within 60 days after receipt of the notice, file with the department a petition for redetermination setting forth the person's objections to the assessment. In the petition, the person may request an informal conference with representatives of the department. The secretary of revenue shall act on the petition within 90 days after receipt of the petition for redetermination. If the person is aggrieved by the secretary's denial of the petition, the person may appeal to the tax appeals commission if the appeal is filed with the commission within 30 days after the petition is denied.

70.397(3)(d) (d) No petition for redetermination may be filed, acted upon or appealed unless the tax objected to is paid by the due date.

70.397(3)(e) (e) The department shall administer the tax under this section.

70.397 History History: 1991 a. 262.



70.40 Occupational tax on iron ore concentrates.

70.40  Occupational tax on iron ore concentrates.

70.40(1)(1) Every person operating an iron ore concentrates dock in this state shall on or before January 31 of each year pay an annual occupational tax equal to 5 cents per ton upon all iron ore concentrates handled by or over the dock during the year ending on the December 31 which is 2 years prior to the payment due date. In this section "dock" means a wharf or platform for the loading or unloading of materials to or from ships.

70.40(2) (2) Every person on whom a tax is imposed by sub. (1) shall, on May 1 of each year, furnish to the assessor of the town, city or village in which the dock is situated, a full and true list or statement of all iron ore concentrates received or handled by the person during the year ending on April 30 of such year. Beginning in 1979, the list shall be furnished on February 1 and apply to the year ending on the preceding December 31. Any such person who willfully fails or refuses to furnish the list or statement or who knowingly makes or furnishes a false or incorrect list or statement, shall be fined not exceeding $1,000.

70.40(3) (3) The tax provided for in this section shall be separately assessed to the person chargeable therewith by the assessor and shall be included in the assessment roll annually submitted by the assessor to the town, village or city clerk and shall be entered by the clerk on the tax roll. The tax is a special tax under ch. 74 and shall be deductible from gross income for income or franchise tax purposes as personal property taxes are deductible by corporations in computing net income under s. 71.26 (2). Taxes collected under this section shall be divided as follows: 30% to the state general fund and 70% to the town, city or village in which the taxes are collected, which shall be remitted and accounted for in the same manner as the state and county taxes collected from property are remitted and paid.

70.40(4) (4) If the assessor or board of review has reason to believe that the list or statement made by any person is incorrect, or when any such person fails or refuses to furnish a list or statement as required by law, the assessor or board of review shall place on the assessment roll such assessment against the person as they deem true and just. If such change or assessment is made by the assessor, the assessor shall give written notice of the amount of the assessment at least 6 days before the first or some adjourned meeting of the board of review. If such change or assessment is made by the board of review, notice shall be given in time to allow the person to appear and be heard before the board of review in relation to the assessment. Notice may be served as a circuit court summons is served or by registered mail.

70.40(5) (5) All laws not in conflict with this section relating to the assessment, collection and payment of personal property taxes and the correction of errors in assessment and tax rolls, shall apply to the tax imposed in this section.

70.40 History History: 1977 c. 29, 418; 1985 a. 29; 1987 a. 27; 1987 a. 312 s. 17; 1987 a. 378, 403; 1991 a. 39.

70.40 Annotation Imposition by a city of a tax under s. 70.40 was precluded by federal law as being discriminatory against railroads. Burlington Northern v. City of Superior, 932 F.2d 1185 (1991).



70.42 Occupation tax on coal.

70.42  Occupation tax on coal.

70.42(1) (1) Every person operating a coal dock in this state, other than a dock used solely in connection with an industry and handling no coal except that consumed by the industry, shall on or before January 31 of each year pay an annual occupation tax of a sum equal to 5 cents per ton upon all bituminous and subbituminous coal, coke and briquettes, and upon all petroleum carbon, coke and briquettes, and 7 cents per ton upon all anthracite coal, coke and briquettes handled by or over such coal dock, during the preceding year ending April 30 except that as of December 15, 1979, such tax shall apply to the year ending on the December 31 which is 2 years prior to the payment due date. Such coal, petroleum carbon, coke and briquettes shall be exempt from all other taxation, either state or municipal.

70.42(2) (2) Every person on whom a tax is imposed by sub. (1) shall on February 1 of each year furnish to the assessor of the town, city or village within which the coal dock is situated, a full and true list or statement of all coal, specifying the respective amounts and different kinds, received in or on, or handled by or over the coal dock during the year immediately preceding January 1 of the year in which the list or statement is to be made. Any operator of a coal dock who fails or refuses to furnish the list or statement or who knowingly makes or furnishes a false or incorrect list or statement, shall be fined not exceeding $1,000.

70.42(3) (3) The tax provided for in this section shall be separately assessed to the person chargeable therewith by the assessor and shall be included in the assessment roll annually submitted by the assessor to the town, village or city clerk and shall be entered by the clerk on the tax roll. The tax is a special tax under ch. 74 and when paid shall be deductible from gross income for income or franchise tax purposes as personal property taxes are deductible by corporations in computing net income under s. 71.26 (2). Taxes collected under this section shall be divided as follows: 10% to the state, 20% to the county, and 70% to the town, city or village in which the taxes are collected, which shall be remitted and accounted for in the same manner as the state and county taxes collected from property are remitted and paid.

70.42(4) (4) If the assessor or board of review has reason to believe that the list or statement made by any person is incorrect, or when any such person has failed or refused to furnish a list or statement as required by law, the assessor or board of review shall place on the assessment roll such taxes against such person as they deem true and just, and in case such change or assessment is made by the assessor, the assessor shall give written notice of the amount of such assessment at least 6 days before the first or some adjourned meeting of the board of review; in case such change or assessment is made by the board of review, notice shall be given in time to allow such person to appear and be heard before the board of review in relation to said assessment; said notice may be served as a circuit court summons is served or by registered mail.

70.42(5) (5) All laws not in conflict with this section relating to the assessment, collection and payment of personal property taxes, the correction of errors in assessment and tax rolls, shall apply to the tax imposed under this section.

70.42 History History: 1977 c. 29; 1979 c. 89; 1987 a. 27; 1987 a. 312 s. 17; 1987 a. 378, 403; 1991 a. 39.



70.421 Occupational tax on petroleum and petroleum products refined in this state.

70.421  Occupational tax on petroleum and petroleum products refined in this state.

70.421(1) (1) Every person operating a crude oil refinery in this state, shall on or before January 31 of each year pay an annual occupation tax of a sum equal to 5 cents per ton upon all crude oil handled during the preceding year ending April 30 except that as of December 15, 1979, such tax shall apply to the year ending the December 31 which is 2 years prior to the payment due date. All such crude oil so handled and all petroleum products refined therefrom, in the possession of the refinery, shall be exempt from all personal property taxation, either state or municipal.

70.421(2) (2) Every person on whom a tax is imposed by sub. (1) shall on February 1 of each year furnish to the assessor of the town, city or village within which the refinery is situated, a full and true list or statement of all crude oil handled and all petroleum products refined specifying the respective amounts and different kinds, refined by the refinery during the year immediately preceding January 1 of the year in which the list or statement is to be made. Any operator of a refinery who fails or refuses to furnish the list or statement or who knowingly makes or furnishes a false or incorrect list or statement, shall be fined not exceeding $1,000.

70.421(3) (3) The tax provided for shall be separately assessed to the person chargeable therewith by the assessor and shall be included in the assessment roll annually submitted by such assessor to the town, village or city clerk and shall be entered by said clerk on the tax roll. Such tax shall be paid and collected in the taxing district where such refinery is situated, and shall be deductible from gross income for income or franchise tax purposes in the same manner as personal property taxes are deductible by corporations in computing net income under s. 71.26 (2). Such tax is a special tax under ch. 74 and the entire proceeds of such tax shall be retained by such taxing district.

70.421(4) (4) If the assessor or board of review has reason to believe that the list or statement made by any person is incorrect, or when any such person has failed or refused to furnish a list or statement as required by law, the assessor or board of review shall place on the assessment roll such taxes against such person as the assessor or board of review deems true and just, and in case such change or assessment is made by the assessor, the assessor shall give written notice of the amount of such assessment at least 6 days before the first or some adjourned meeting of the board of review; in case such change or assessment is made by the board of review, notice shall be given in time to allow such person to appear and be heard before the board of review in relation to said assessment; said notice may be served as a circuit court summons is served or by registered mail.

70.421(5) (5) All laws not in conflict with this section relating to the assessment, collection and payment of personal property taxes and the correction of errors in assessment and tax rolls, shall apply to the tax herein imposed.

70.421(6) (6) This section shall apply to the year ending April 30, 1957, and subsequent years.

70.421 History History: 1977 c. 29; 1979 c. 89; 1987 a. 27; 1987 a. 312 s. 17; 1987 a. 378, 403; 1991 a. 39, 316.



70.43 Correction of errors by assessors.

70.43  Correction of errors by assessors.

70.43(1) (1) In this section, "palpable error" means an error under s. 74.33 (1).

70.43(2) (2) If the assessor discovers a palpable error in the assessment of a tract of real estate or an item of personal property that results in the tract or property having an inaccurate assessment for the preceding year, the assessor shall correct that error by adding to or subtracting from the assessment for the preceding year. The result shall be the true assessed value of the property for the preceding year. The assessor shall make a marginal note of the correction on that year's assessment roll.

70.43(3) (3) The dollar amount of the adjustment determined in the correction under sub. (2) shall be referred to the board of review and, if certified by that board, shall be entered in a separate section of the current assessment roll, as prescribed by the department of revenue, and shall be used to determine the amount of additional taxes to be collected or taxes to be refunded. The dollar amount of the adjustment may be appealed to the board of review in the same manner as other assessments. The taxes to be collected or refunded shall be determined on the basis of the net tax rate of the previous year, taking into account credits under s. 79.10. The taxes to be collected or refunded shall be reflected on the tax roll in the same manner as omitted property under s. 70.44, but any such adjustment may not be carried forward to future years. The governing body of the taxation district shall proceed under s. 74.41.

70.43(4) (4) As soon as practicable, the assessor shall provide written notice of the correction to the person assessed. That notice shall include information regarding that person's appeal rights to the board of review.

70.43 History History: 1983 a. 300; 1987 a. 378; 1991 a. 39.

70.43 Annotation This section provides a taxpayer with a substantive right and procedure to recover unlawful taxes. IBM Credit Corp. v. Village of Allouez, 188 Wis. 2d 143, 524 N.W.2d 132 (Ct. App. 1993).



70.44 Assessment; property omitted.

70.44  Assessment; property omitted.

70.44(1) (1) Real or personal property omitted from assessment in any of the 2 next previous years, unless previously reassessed for the same year or years, shall be entered once additionally for each previous year of such omission, designating each such additional entry as omitted for the year of omission and affixing a just valuation to each entry for a former year as the same should then have been assessed according to the assessor's best judgment, and taxes shall be apportioned, using the net tax rate as provided in s. 70.43, and collected on the tax roll for such entry. This section shall not apply to manufacturing property assessed by the department of revenue under s. 70.995.

70.44(2) (2) Any property assessment increased by a local board of review under s. 70.511 shall be entered in the assessment roll as prescribed under sub. (1).

70.44(3) (3) As soon as practicable, the assessor shall provide written notice concerning the discovery of property omitted from assessment and concerning that person's appeal rights to the board of review to the owner of the property.

70.44 History History: 1975 c. 39; 1983 a. 300; 1987 a. 378; 1991 a. 316; 1997 a. 35, 250; 1999 a. 32.



70.45 Return and examination of rolls.

70.45  Return and examination of rolls. When the assessment rolls have been completed in cities of the 1st class, they shall be delivered to the commissioner of assessments, in all other cities to the city clerk, in villages to the village clerk and in towns to the town clerk. At least 15 days before the first day on which the assessment rolls are open for examination, these officials shall have published a class 1 notice if applicable, or posted notice, under ch. 985, in anticipation of the roll delivery as provided in s. 70.50, that on certain days, therein named, the assessment rolls will be open for examination by the taxable inhabitants, which notice may assign a day or days for each ward, where there are separate assessment rolls for wards, for the inspection of rolls. The assessor shall be present for at least 2 hours while the assessment roll is open for inspection. Instructional material under s. 73.03 (54) shall be available at the meeting. On examination the commissioner of assessments, assessor or assessors may make changes that are necessary to perfect the assessment roll or rolls, and after the corrections are made the roll or rolls shall be submitted by the commissioner of assessments or clerk of the municipality to the board of review.

70.45 History History: 1981 c. 20; 1991 a. 156; 1997 a. 237; 1999 a. 32.



70.46 Boards of review; members; organization.

70.46  Boards of review; members; organization.

70.46(1)(1) Except as provided in sub. (1m) and s. 70.99, the supervisors and clerk of each town, the mayor, clerk and such other officers, other than assessors, as the common council of each city by ordinance determines, the president, clerk and such other officers, other than the assessor, as the board of trustees of each village by ordinance determines, shall constitute a board of review for the town, city or village. In cities of the 1st class the board of review shall by ordinance in lieu of the foregoing consist of 5 to 9 residents of the city, none of whom may occupy any public office or be publicly employed. The members shall be appointed by the mayor of the city with the approval of the common council and shall hold office as members of the board for staggered 5-year terms. Subject to sub. (1m), in all other towns, cities and villages the board of review may by ordinance in lieu of the foregoing consist of any number of town, city or village residents and may include public officers and public employees. The ordinance shall specify the manner of appointment. The town board, common council or village board shall fix, by ordinance, the salaries of the members of the board of review. No board of review member may serve on a county board of review to review any assessment made by a county assessor unless appointed as provided in s. 70.99 (10).

70.46(1a) (1a) Whenever the duties of assessor are performed by one of the officers named to the board of review by sub. (1) then the governing body shall by ordinance designate another officer to serve on the board instead of the officer who performs the duties of assessor.

70.46(1m) (1m)

70.46(1m)(a)(a) A person who is appointed to the office of town clerk, town treasurer or to the combined office of town clerk and town treasurer under s. 60.30 (1e) may not serve on a board of review under sub. (1).

70.46(1m)(b) (b) If a town board of review under sub. (1) had as a member a person who held the elective office of town clerk, town treasurer or the combined office of town clerk and town treasurer, and the town appoints a person to hold one or more of these offices under s. 60.30 (1e), the town board shall fill the seat on the board of review formerly held by an elective office holder by an elector of the town.

70.46(2) (2) The town, city or village clerk on such board of review and in cities of the first class the commissioner of assessments on such board of review or any person on the commissioner's staff designated by the commissioner shall be the clerk thereof and keep an accurate record of all its proceedings.

70.46(3) (3) The members of such board, except members who are full time employees or officers of the town, village or city, shall receive such compensation as shall be fixed by resolution or ordinance of the town board, village board or common council.

70.46(4) (4) No board of review may be constituted unless it includes at least one voting member who, within 2 years of the board's first meeting, has attended a training session under s. 73.03 (55) and unless that member is the municipality's chief executive officer or that officer's designee. The municipal clerk shall provide an affidavit to the department of revenue stating whether the requirement under this subsection has been fulfilled.

70.46 History History: 1971 c. 180; 1973 c. 90; 1975 c. 427; 1979 c. 58; 1991 a. 156, 316; 1995 a. 34; 1997 a. 237; 1999 a. 32.

70.46 Annotation Prejudice of a board of review is not shown by the fact that the members are taxpayers. Berg Equipment Corp. v. Spencer Board of Review, 53 Wis. 2d 233, 191 N.W.2d 892 (1971).

70.46 Annotation A town clerk's compensation may be increased for service on the board of review if the clerk has been designated part-time by the town meeting. 79 Atty. Gen. 176.



70.47 Board of review proceedings.

70.47  Board of review proceedings.

70.47(1) (1)  Time and place of meeting. The board of review shall meet annually at any time during the 30-day period beginning on the 2nd Monday of May. In towns and villages the board shall meet at the town or village hall or some place designated by the town or village board. If there is no such hall, it shall meet at the clerk's office, or in towns at the place where the last annual town meeting was held. In cities the board shall meet at the council chamber or some place designated by the council and in cities of the 1st class in some place designated by the commissioner of assessments of such cities. A majority shall constitute a quorum except that 2 members may hold any hearing of the evidence required to be held by such board under subs. (8) and (10), if the requirements of sub. (9) are met.

70.47(2) (2) Notice. At least 15 days before the first session of the board of review, the clerk of the board of review shall publish a class 1 notice, place a notice in at least 3 public places and place a notice on the door of the town hall, of the village hall, of the council chambers or of the city hall of the time and place of the first meeting of the board of review under sub. (3) and of the requirements under sub. (7) (aa) and (ac) to (af). A taxpayer who shows that the clerk failed to publish the notice under this subsection may file a claim under s. 74.37.

70.47(2m) (2m) Open meetings. All meetings of the board of review shall be publicly held and open to all citizens at all times. No formal action of any kind shall be introduced, deliberated upon or adopted at any closed session or meeting of a board of review.

70.47(3) (3) Sessions.

70.47(3)(a)(a) At its first meeting, the board of review:

70.47(3)(a)1. 1. Shall receive the assessment roll and sworn statements from the clerk.

70.47(3)(a)2. 2. Shall be in session at least 2 hours for taxpayers to appear and examine the assessment roll and other assessment data.

70.47(3)(a)3. 3. Shall schedule for hearing each written objection that it receives during the first 2 hours of the meeting or that it received prior to the first meeting.

70.47(3)(a)4. 4. Shall grant a waiver of the 48-hour notice of an intent to file a written or oral objection if a property owner who does not meet the notice requirement appears before the board during the first 2 hours of the meeting, shows good cause for failure to meet the 48-hour notice requirement and files a written objection.

70.47(3)(a)5. 5. May hear any written objections if the board gave notice of the hearing to the property owner and the assessor at least 48 hours before the beginning of the scheduled meeting or if both the property owner and the assessor waive the 48-hour notice requirement.

70.47(3)(ag) (ag) The assessor shall be present at the first meeting of the board of review.

70.47(3)(ah) (ah) For each properly filed written objection that the board receives and schedules during its first meeting, but does not hear at the first meeting, the board shall notify each objector and the assessor, at least 48 hours before an objection is to be heard, of the time of that hearing. If, during any meeting, the board determines that it cannot hear some of the written objections at the time scheduled for them, it shall create a new schedule, and it shall notify each objector who has been rescheduled, at least 48 hours before the objection is to be heard, of the new time of the hearing.

70.47(3)(ak) (ak) If an objector fails to provide written or oral notice of an intent to object 48 hours before the first scheduled meeting, fails to request a waiver of the notice requirement under par. (a) 4., appears before the board at any time up to the end of the 5th day of the session or up to the end of the final day of the session if the session is less than 5 days, files a written objection and provides evidence of extraordinary circumstances; the board of review may waive all notice requirements and hear the objection.

70.47(3)(aL) (aL) If the assessment roll is not completed at the time of the first meeting, the board shall adjourn for the time necessary to complete the roll, and shall post a written notice on the outer door of the place of meeting stating the time to which the meeting is adjourned.

70.47(3)(ar) (ar) With respect to the assessment rolls of taxing districts prepared by a county assessor, the board of review as constituted under s. 70.99 (10) shall schedule a meeting in each taxing jurisdiction on specific dates and shall comply with the provisions of this subsection and sub. (2) in each taxing district.

70.47(3)(b) (b) The municipal governing body may by ordinance or resolution designate hours, other than those set forth in par. (a), during which the board shall hold its first meeting, but not fewer than 2 hours on the first meeting day between 8 a.m. and midnight. Such change in the time shall not become effective unless notice thereof is published in the official newspaper if in a city, or posted in not less than 3 public places if in any other municipality, at least 15 days before such first meeting.

70.47(4) (4) Adjournment. The board may adjourn from time to time until its business is completed. If an adjournment be had for more than one day, a written notice shall be posted on the outer door of the place of meeting, stating to what time said meeting is adjourned.

70.47(5) (5) Records. The clerk shall keep a record in the minute book of all proceedings of the board.

70.47(6) (6) Board's duty. The board shall carefully examine the roll or rolls and correct all apparent errors in description or computation, and shall add all omitted property as provided in sub. (10). The board shall not raise or lower the assessment of any property except after hearing as provided in subs. (8) and (10).

70.47(6m) (6m) Removal of a member.

70.47(6m)(a)(a) A municipality, except a 1st class city or a 2nd class city, shall remove, for the hearing on an objection, a member of the board of review if any of the following conditions applies:

70.47(6m)(a)1. 1. A person who is objecting to a valuation, at the time that the person provides written or oral notice of an intent to file an objection and at least 48 hours before the first scheduled session of the board of review or at least 48 hours before the objection is heard if the objection is allowed under sub. (3) (a), requests the removal, except that no more than one member of the board of review may be removed under this subdivision.

70.47(6m)(a)2. 2. A member of the board of review has a conflict of interest under an ordinance of the municipality in regard to the objection.

70.47(6m)(a)3. 3. A member of the board of review has a bias in regard to the objection and, if a party requests the removal of a member for a bias, the party submits with the request an affidavit stating that the party believes that the member has a personal bias or prejudice against the party and stating the nature of that bias or prejudice.

70.47(6m)(b) (b) A member of a board of review who would violate s. 19.59 by hearing an objection shall recuse himself or herself from that hearing. The municipal clerk shall provide to the department of revenue an affidavit declaring whether the requirement under this paragraph is fulfilled.

70.47(6m)(c) (c) If a member or members are removed under par. (a) or are recused under par. (b), the board may replace the member or members or its remaining members may hear the objection, except that no fewer than 3 members may hear the objection.

70.47(6r) (6r) Comments. Any person may provide to the municipal clerk written comments about valuations, assessment practices and the performance of an assessor. The clerk shall provide all of those comments to the appropriate municipal officer.

70.47(7) (7) Objections to valuations.

70.47(7)(a)(a) The board of review may not hear an objection to the amount or valuation of property unless, at least 48 hours before the board's first scheduled meeting, the objector provides to the board's clerk written or oral notice of an intent to file an objection, except that, upon a showing of good cause and the submission of a written objection, the board shall waive that requirement during the first 2 hours of the board's first scheduled meeting, and the board may waive that requirement up to the end of the 5th day of the session or up to the end of the final day of the session if the session is less than 5 days with proof of extraordinary circumstances for failure to meet the 48-hour notice requirement and failure to appear before the board of review during the first 2 hours of the first scheduled meeting. Objections to the amount or valuation of property shall first be made in writing and filed with the clerk of the board of review within the first 2 hours of the board's first scheduled meeting, except that, upon evidence of extraordinary circumstances, the board may waive that requirement up to the end of the 5th day of the session or up to the end of the final day of the session if the session is less than 5 days. The board may require such objections to be submitted on forms approved by the department of revenue, and the board shall require that any forms include stated valuations of the property in question. Persons who own land and improvements to that land may object to the aggregate valuation of that land and improvements to that land, but no person who owns land and improvements to that land may object only to the valuation of that land or only to the valuation of improvements to that land. No person shall be allowed in any action or proceedings to question the amount or valuation of property unless such written objection has been filed and such person in good faith presented evidence to such board in support of such objections and made full disclosure before said board, under oath of all of that person's property liable to assessment in such district and the value thereof. The requirement that it be in writing may be waived by express action of the board.

70.47(7)(aa) (aa) No person shall be allowed to appear before the board of review, to testify to the board by telephone or to contest the amount of any assessment of real or personal property if the person has refused a reasonable written request by certified mail of the assessor to view such property.

70.47(7)(ab) (ab) For the purpose of this section, the managing entity, as defined in s. 707.02 (15), or its designees, may be considered the taxpayer as an agent for the time-share owner, as defined in s. 707.02 (31), and may file one objection and make one appearance before the board of review concerning all objections relating to a particular real property improvement and the land associated with it. A time-share owner may file one objection and make one appearance before the board of review concerning the assessment of the building unit in which he or she owns a time share.

70.47(7)(ac) (ac) After the first meeting of the board of review and before the board's final adjournment, no person who is scheduled to appear before the board of review may contact, or provide information to, a member of the board about that person's objection except at a session of the board.

70.47(7)(ad) (ad) No person may appear before the board of review, testify to the board by telephone or contest the amount of any assessment unless, at least 48 hours before the first meeting of the board or at least 48 hours before the objection is heard if the objection is allowed under sub. (3) (a), that person provides to the clerk of the board of review notice as to whether the person will ask for removal under sub. (6m) (a) and if so which member will be removed and the person's reasonable estimate of the length of time that the hearing will take.

70.47(7)(ae) (ae) When appearing before the board, the person shall specify, in writing, the person's estimate of the value of the land and of the improvements that are the subject of the person's objection and specify the information that the person used to arrive at that estimate.

70.47(7)(af) (af) No person may appear before the board of review, testify to the board by telephone or object to a valuation; if that valuation was made by the assessor or the objector using the income method; unless the person supplies to the assessor all of the information about income and expenses, as specified in the manual under s. 73.03 (2a), that the assessor requests. The municipality or county shall provide by ordinance for the confidentiality of information about income and expenses that is provided to the assessor under this paragraph and shall provide exceptions for persons using the information in the discharge of duties imposed by law or of the duties of their office or by order of a court. The information that is provided under this paragraph, unless a court determines that it is inaccurate, is not subject to the right of inspection and copying under s. 19.35 (1).

70.47(7)(bb) (bb) Upon receipt of an objection with respect to the assessment rolls of taxation districts prepared by a county assessor the board of review as constituted under s. 70.99 (10) may direct such objection to be investigated by the county board of assessors if such board has been established under s. 70.99 (10m). If such objection has been investigated by the county board of assessors as provided by s. 70.99 (10m), the county board of review may adopt the determination of county board of assessors unless the objector requests or the board of review orders a hearing. At least 2 days' notice of the time fixed for such hearing shall be given to the objector or the objector's attorney and to the corporation counsel. If the county board of review adopts the determination of the county board of assessors and no further hearing is held, the clerk of the board of review shall record the adoption in the minutes of the board and shall correct the assessment roll as provided by s. 70.48.

70.47(7)(c) (c) The board of review shall grant a taxpayer a 60-day extension for a hearing related to the taxpayer's objection submitted under this section, if the taxation district enacts an ordinance authorizing such extensions and if the taxpayer submits with the objection a request to the board for an extension and pays the taxation district a $100 fee. A request for an extension under this paragraph shall not stop the accrual of interest, notwithstanding s. 70.511 (2) (b). The 60-day extension period under this paragraph may be further extended, if the taxpayer shows good cause. If a taxation district enacts an ordinance under this paragraph, each taxpayer who submits an objection under this section, regardless of whether the taxpayer requests an extension, and the assessor shall present to the board of review all evidence, as specified in the manual under s. 73.03 (2a), on which they rely to support their respective positions and any additional evidence that the taxpayer or the assessor believes is relevant to determining the correct assessment. If the taxpayer receives an extension under this paragraph, at least 10 days before the scheduled board of review hearing, the taxpayer and the assessor shall simultaneously exchange all reports, documents, and exhibits that the taxpayer and assessor will present at the hearing. At least 60 days prior to the first day on which the board of review hears objections, each taxation district that enacts an ordinance under this paragraph shall publish on its Internet site the last day on which a taxpayer may submit an objection under this section. At least 15 days prior to the first day on which the board of review hears objections, each taxation district that enacts an ordinance under this paragraph shall include with the notice under s. 70.365 information to inform the taxpayer of the last day on which a taxpayer may submit an objection under this section.

70.47(8) (8) Hearing. The board shall hear upon oath all persons who appear before it in relation to the assessment. The board shall hear upon oath, by telephone, all ill or disabled persons who present to the board a letter from a physician, osteopath, physician assistant, as defined in s. 448.01 (6), or advanced practice nurse prescriber certified under s. 441.16 (2) that confirms their illness or disability. The board at such hearing shall proceed as follows:

70.47(8)(a) (a) The clerk shall swear all persons testifying before it or by telephone in relation to the assessment.

70.47(8)(b) (b) The owner or the owner's representatives and the owner's witnesses shall first be heard.

70.47(8)(c) (c) The board may examine under oath such persons as it believes have knowledge of the value of such property.

70.47(8)(d) (d) It may and upon request of either the assessor or the objector shall compel the attendance of witnesses for hearing, except objectors who may testify by telephone, and the production of all books, inventories, appraisals, documents and other data which may throw light upon the value of property, and, with regard to an objection that is subject to sub. (7) (c) or (16) (c), may, on a showing of good cause, compel the attendance of witnesses for depositions.

Effective date text (d) It may and upon request of the assessor shall compel the attendance of witnesses, except objectors who may testify by telephone, and the production of all books, inventories, appraisals, documents and other data which may throw light upon the value of property.

70.47(8)(e) (e) All proceedings shall be taken in full by a stenographer or by a recording device, the expense thereof to be paid by the district. The board may order that the notes be transcribed, and in case of an appeal or other court proceedings they shall be transcribed. If the proceedings are taken by a recording device, the clerk shall keep a list of persons speaking in the order in which they speak.

70.47(8)(f) (f) The clerk's notes, written objections and all other material submitted to the board of review, tape recordings of the proceedings and any other transcript of proceedings shall be retained for at least 7 years, shall be available for public inspection and copies of these items shall be supplied promptly at a reasonable time and place to anyone requesting them at the requester's expense.

70.47(8)(g) (g) All determinations of objections shall be by roll call vote.

70.47(8)(h) (h) The assessor shall provide to the board specific information about the validity of the valuation to which objection is made and shall provide to the board the information that the assessor used to determine that valuation.

70.47(8)(i) (i) The board shall presume that the assessor's valuation is correct. That presumption may be rebutted by a sufficient showing by the objector that the valuation is incorrect.

70.47(8)(j) (j) The board shall allow a sufficient amount of time for a hearing under this subsection to permit the taxpayer and assessor to present their evidence.

70.47(9) (9) Correction of assessments.

70.47(9)(a)(a) From the evidence before it the board shall determine whether the assessor's assessment is correct. If the assessment is too high or too low, the board shall raise or lower the assessment accordingly and shall state on the record the correct assessment and that that assessment is reasonable in light of all of the relevant evidence that the board received. A majority of the members of the board present at the meeting to make the determination shall constitute a quorum for purposes of making such determination, and a majority vote of the quorum shall constitute the determination. In the event there is a tie vote, the assessment shall be sustained.

70.47(9)(b) (b) A board member may not be counted in determining a quorum and may not vote concerning any determination unless, concerning such determination, such member:

70.47(9)(b)1. 1. Attended the hearing of the evidence; or

70.47(9)(b)2. 2. Received the transcript of the hearing no less than 5 days prior to the meeting and read such transcript; or

70.47(9)(b)3. 3. Received a mechanical recording of the evidence no less than 5 days prior to the meeting and listened to such recording; or

70.47(9)(b)4. 4. Received a copy of a summary and all exceptions thereto no less than 5 days prior to the meeting and read such summary and exceptions. In this subdivision "summary" means a written summary of the evidence prepared by one or more board members attending the hearing of evidence, which summary shall be distributed to all board members and all parties to the contested assessment and "exceptions" means written exceptions to the summary of evidence filed by parties to the contested assessment.

70.47(10) (10) Assessment by board. If the board has reason to believe, upon examination of the roll and other pertinent information, that other property, the assessment of which is not complained of, is assessed above or below the general average of the assessment of the taxation district, or is omitted, the board shall:

70.47(10)(a) (a) Notify the owner, agent or possessor of such property of its intention to review such assessment or place it on the assessment roll and of the time and place fixed for such hearing in time to be heard before the board in relation thereto, provided the residence of such owner, agent or possessor be known to any member of the board or the assessor.

70.47(10)(b) (b) Fix the day, hour and place at which such matter will be heard.

70.47(10)(c) (c) Subpoena such witnesses, except objectors who may testify by telephone, as it deems necessary to testify concerning the value of such property and, except in the case of an assessment made by a county assessor pursuant to s. 70.99, the expense incurred shall be a charge against the district.

70.47(10)(d) (d) At the time appointed proceed to review the matter as provided in sub. (8).

70.47(11) (11) Parties. In all proceedings before the board the taxation district shall be a party in interest to secure or sustain an equitable assessment of all the property in the taxation district.

70.47(12) (12) Notice of decision. Prior to final adjournment, the board of review shall provide the objector, or the appropriate party under sub. (10), notice by personal delivery or by mail, return receipt required, of the amount of the assessment as finalized by the board and an explanation of appeal rights and procedures under sub. (13) and ss. 70.85, 74.35 and 74.37. Upon delivering or mailing the notice under this subsection, the clerk of the board of review shall prepare an affidavit specifying the date when that notice was delivered or mailed.

70.47(13) (13) Review. Except as provided in this subsection and in ss. 70.85 and 74.37, appeal from the determination of the board of review shall be by an action for certiorari commenced within 90 days after the taxpayer receives the notice under sub. (12). The action shall be given preference. If the court on the appeal finds any error in the proceedings of the board which renders the assessment or the proceedings void, or if the court determines that the board lacked good cause to deny a request for a deposition subpoena, it shall remand the assessment to the board for further proceedings in accordance with the court's determination and retain jurisdiction of the matter until the board has determined an assessment in accordance with the court's order. For this purpose, if final adjournment of the board occurs prior to the court's decision on the appeal, the court may order the governing body of the assessing authority to reconvene the board. If the appellant challenges the value determination that the board made at a proceeding under sub. (7) (c), the court shall presume that the board's valuation is correct, except that the presumption may be rebutted by a sufficient showing by the appellant that the valuation is incorrect. If the presumption is rebutted, the court shall determine the assessment without deference to the board of review and based on the record before the board of review, except that the court may consider evidence that was not available at the time of the hearing before the board, that the board refused to consider, or that the court otherwise determines should be considered in order to determine the correct assessment. In the event that an objection to the previous year's assessment has not been resolved, the parties may agree that the assessment for the previous year shall also apply for the current year and shall be included in the court's review of the prior year's assessment without an additional hearing by the board.

70.47(14) (14) Tax payments. In the event the board of review has not completed its review or heard an objection to an assessment on real or personal property prior to the date the taxes predicated upon such assessment are due, or in the event there is an appeal as provided in sub. (13) and s. 74.37 from the correction of the board of review to the court, the time for payment of such taxes as levied is the same as provided in ch. 74 and if not paid in the time prescribed, such taxes are delinquent and subject to the same provisions as other delinquent taxes.

70.47(15) (15) Saving clause. Nothing herein contained shall be construed to alter or repeal any of the provisions of s. 70.35.

70.47(16) (16) First class city, filing objections, proceedings, appeal.

70.47(16)(a)(a) In 1st class cities all objections to the amount or valuation of real or personal property shall be first made in writing and filed with the commissioner of assessments on or before the 3rd Monday in May. No person may, in any action or proceeding, question the amount or valuation of real or personal property in the assessment rolls of the city unless objections have been so filed. The board may not waive the requirement that objections be in writing. Persons who own land and improvements to that land may object to the aggregate valuation of that land and improvements to that land, but no person who owns land and improvements to that land may object only to the valuation of that land or only to the valuation of improvements to that land. If the objections have been investigated by a committee of the board of assessors under s. 70.07 (6), the board of review may adopt the recommendation of the committee unless the objector requests or the board orders a hearing. At least 2 days' notice of the time fixed for the hearing shall be given to the objector or attorney and to the city attorney of the city. The provisions of the statutes relating to boards of review not inconsistent with this subsection apply to proceedings before the boards of review of 1st class cities, except that the board need not adjourn until the assessment roll is completed by the commissioner of assessments, as required in s. 70.07 (6), but may immediately hold hearings on objections filed with the commissioner of assessments, and the changes, corrections and determinations made by the board acting within its powers shall be prima facie correct. Appeal from the determination shall be by an action under sub. (13) commenced within 90 days after the taxpayer receives the notice under sub. (12). The action shall be given preference. If the court on the appeal finds any error in the proceedings of the board that renders the assessment or the proceedings void or, with regard to an objection that is subject to par. (c), if the court determines that the board lacked good cause to deny a request for a deposition subpoena, it shall remand the assessment to the board for further proceedings in accordance with the court's determination and retain jurisdiction of the matter until the board has determined an assessment in accordance with the court's order. If the appellant challenges the value determination that the board made at a proceeding under sub. (16) (c), the court shall presume that the board's valuation is correct, except that the presumption may be rebutted by a sufficient showing by the appellant that the valuation is incorrect. If the presumption is rebutted, the court shall determine the assessment without deference to the board of review and based on the record before the board of review, except that the court may consider evidence that was not available at the time of the hearing before the board or that the board refused to consider, or that the court otherwise determines should be considered in order to determine the correct assessment. In the event that an objection to the previous year's assessment has not been resolved, the parties may agree that the assessment for the previous year shall also apply for the current year and shall be included in the court's review of the prior year's assessment without an additional hearing by the board.

70.47(16)(b) (b) In 1st class cities if an assessment valuation for taxes based on the value of real property is the same for the current year as for the preceding year and ownership of the property is unchanged, and if an objection had been filed to the assessment valuation for the preceding year and the assessed valuation by the assessor was sustained by the board of review or the courts, an objection filed under sub. (7) to the assessment valuation on the same property for the current year shall be subject to a fee not to exceed $10 payable to the city at the time of filing the objection or within 3 days thereafter, and the fee shall be a condition for the hearing of the objection before the board of review.

70.47(16)(c) (c) The board of review shall grant a taxpayer a 60-day extension for a hearing related to the taxpayer's objection submitted under this section, if the 1st class city enacts an ordinance authorizing such extensions and if the taxpayer submits with the objection a request to the board for an extension and pays the city a $100 fee. A request for an extension under this paragraph shall not stop the accrual of interest, notwithstanding s. 70.511 (2) (b). The 60-day extension period under this paragraph may be further extended, if the taxpayer shows good cause. If a 1st class city enacts an ordinance under this paragraph, each taxpayer who submits an objection under this section, regardless of whether the taxpayer requests an extension, and the assessor shall present to the board of review all evidence, as specified in the manual under s. 73.03 (2a), on which they rely to support their respective positions and any additional evidence that the taxpayer or the assessor believes is relevant to determining the correct assessment. If the taxpayer receives an extension under this paragraph, at least 10 days before the scheduled board of review hearing, the taxpayer and the assessor shall simultaneously exchange all reports, documents, and exhibits that the taxpayer and assessor will present at the hearing. At least 60 days prior to the first day on which the board of review hears objections, each 1st class city that enacts an ordinance under this paragraph shall publish on its Internet site the last day on which a taxpayer may submit an objection under this section. At least 15 days prior to the first day on which the board of review hears objections, each 1st class city that enacts an ordinance under this paragraph shall include with the notice under s. 70.365 information to inform the taxpayer of the last day on which a taxpayer may submit an objection under this section.

70.47(17) (17) Summary of proceedings. After the board of review has completed its determinations, the clerk shall prepare a summary of the proceedings and determinations, on forms prescribed by the department of revenue, which shall include the following information:

70.47(17)(a) (a) Name of taxpayer;

70.47(17)(b) (b) Description or designation of the property subject to the objection;

70.47(17)(c) (c) Amount of the assessment about which taxpayer objected;

70.47(17)(d) (d) Names of any persons who appeared on behalf of taxpayer; and

70.47(17)(e) (e) Board's determination on taxpayer's objection.

70.47(18) (18) Tampering with records.

70.47(18)(a)(a) Whoever with intent to injure or defraud alters, damages, removes or conceals any of the items specified under subs. (8) (f) and (17) is guilty of a Class I felony.

70.47(18)(b) (b) Whoever intentionally alters, damages, removes or conceals any public notice, posted as required by sub. (2), before the expiration of the time for which the notice was posted, may be fined not more than $200 or imprisoned not more than 6 months or both.

70.47 History History: 1973 c. 90; 1975 c. 151, 199, 427; 1977 c. 29 ss. 755, 1647 (8); 1977 c. 273; 1977 c. 300 ss. 2, 8; 1977 c. 414; 1979 c. 34 ss. 878 to 880, 2102 (46) (b); 1979 c. 95, 110, 355; 1981 c. 20, 289; 1983 a. 192, 219, 432; 1985 a. 39; 1985 a. 120 ss. 155, 3202 (46); 1985 a. 188 s. 16; 1987 a. 27, 139, 254, 378, 399; 1989 a. 31; 1991 a. 39, 156, 218, 315, 316; 1993 a. 82, 307; 1997 a. 237, 252, 283; 2001 a. 109; 2005 a. 187; 2007 a. 86; 2011 a. 161.

70.47 Annotation A board of review may deny a taxpayer a hearing if the taxpayer's objections are not stated on an approved form; the board is not required to accept information submitted in a different form. Certiorari review under this section is limited to the action of the board. Bitters v. Newbold, 51 Wis. 2d 493, 187 N.W.2d 339 (1971).

70.47 Annotation Board of review consideration of testimony by the village assessor at an executive session subsequent to the presentation of evidence by the taxpayer was contrary to the open meeting law, s. 66.77, [now ss. 19.81 to 19.98]. Although it was permissible for the board to convene a closed session for the purpose of deliberating after a quasi-judicial hearing, the proceedings did not constitute mere deliberations but were a continuation of the hearing without the presence of or notice to the objecting taxpayer. Dolphin v. Butler Board of Review, 70 Wis. 2d 403, 234 N.W.2d 277 (1975).

70.47 Annotation A circuit court's retained jurisdiction in board of review certiorari actions under s. 70.47 (13) does not affect the finality of an order for appeal purposes. Steenberg v. Town of Oakfield, 157 Wis. 2d 674, 461 N.W.2d 148 (Ct. App. 1990).

70.47 Annotation On certiorari review of a board of review decision only whether the board acted: 1) within its jurisdiction; 2) according to law; 3) arbitrarily, oppressively, or unreasonably; or 4) without evidence to make the order or determination in question is considered. Metropolitan Holding Co. v. Milwaukee Board of Review, 173 Wis. 2d 626, 495 N.W.2d 314 (1993).

70.47 Annotation When a board disregards uncontroverted evidence, its determination must be set aside. Campbell v. Town of Delavan, 210 Wis. 2d 239, 565 N.W.2d 209 (Ct. App. 1997), 96-1291.

70.47 Annotation Approving an increased assessment for only one property, despite evidence that it and other properties had recent sales at a price above prior assessments, violated the law; its approval by the board of review was arbitrary. Noah's Ark Family Park v. Village of Lake Delton, 210 Wis. 2d 301, 565 N.W.2d 230 (Ct. App. 1997), 96-1074. Affirmed. 216 Wis. 2d 387, 573 N.W.2d 852 (1998), 96-1074.

70.47 Annotation A board's across the board 3% assessment reduction of all lots in a developer's subdivision was not arbitrary and capricious when the board was presented with conflicting credible evidence. Whitecaps Homes v. Kenosha County Board of Review, 212 Wis. 2d 714, 569 N.W.2d 714 (Ct. App. 1997), 96-1913.

70.47 Annotation Sections 70.47 (13), 70.85, and 74.37 provide the exclusive methods to challenge a municipality's bases for assessment of individual parcels. All require appeal to the board of review prior to court action. There is no alternative procedure to challenge an assessment's compliance with the uniformity clause. Hermann v. Town of Delavan, 215 Wis. 2d 370, 572 N.W.2d 855 (1998), 96-0171.

70.47 Annotation It was not improper for an assessor to testify as a witness and also to ask questions of other witnesses at a board of review hearing. Rite-Hite Corp. v. Brown Deer Board of Review, 216 Wis. 2d 189, 575 N.W.2d 721 (Ct. App. 1997), 96-3178.

70.47 Annotation A landowner who has in the immediately previous year already objected to the board regarding an unchanged assessment is relieved from filing another objection to the current assessment prior to commencing an action. Duesterbeck v. Town of Koshkonong, 2000 WI App 6, 232 Wis. 2d 16, 605 N.W.2d 904, 98-3048.

70.47 Annotation When after hearing a taxpayer's complaint the board approved the assessor's valuation by giving notice affirming the assessment under sub. (1), the board waived the requirement under sub. (7) (a) that the taxpayer's objection be in writing. Fee v. Town of Florence Board of Review, 2003 WI App 17, 259 Wis. 2d 868, 657 N.W.2d 112, 02-1758.

70.47 Annotation Neither sub. (7) nor Hermann stand for the proposition that a property owner may not raise any issue with the trial court that was not fully argued before the board of review. Rather, Hermann explains that under sub. (7) any property owner wishing to challenge a property tax assessment, whether via certiorari review, written complaint to the department of revenue, or a claim filed under s. 74.37, must first file an objection before the board of review. U.S. Oil Co., Inc. v. City of Milwaukee, 2011 WI App 4, 331 Wis. 2d 407, 794 N.W.2d 904, 09-2260.

70.47 Annotation Hermann makes clear that exhaustion of remedies before the board of review is required unless the property taxed is exempt or lies outside of the taxing district. An assertion that a city's assessment process was flawed and unconstitutional, if true, would make the levy merely voidable, not void ab initio. Clear Channel Outdoor, Inc. v. City of Milwaukee, 2011 WI App 117, 336 Wis. 2d 707, 805 N.W.2d 582, 10-1809.

70.47 Annotation The taxpayer challenging an assessment and classification has the burden of proving at the board hearing that the assessment and classification of property are erroneous; that the taxpayer did not meet his burden of proof; and that the board's determination to maintain the assessment is supported by a reasonable view of the evidence. Sausen v. Town of Black Creek Board of Review, 2014 WI 9, ___ Wis. 2d ___, ___ N.W.2d ___, 10-3015.

70.47 Annotation Boards of review cannot rely on exemptions in s. 19.85 (1) to close any meeting in view of explicit requirements in s. 70.47 (2m). 65 Atty. Gen. 162.

70.47 Annotation Wisconsin's Property Tax Assessment Appeal System. Ardern. Wis. Law. March 1996.

70.47 Annotation Over Assessed? Appealing Home Tax Assessments. McAdams. Wis. Law. July 2011.



70.48 Assessor to attend board of review.

70.48  Assessor to attend board of review. The assessor or the assessor's authorized representative shall attend without order or subpoena all hearings before the board of review and under oath submit to examination and fully disclose to the board such information as the assessor may have touching the assessment and any other matters pertinent to the inquiry being made. All part-time assessors shall receive the same compensation for such attendance as is allowed to the members of the board but no county assessor or member of a county assessor's staff shall receive any compensation other than that person's regular salary for attendance at a board of review. The clerk shall make all corrections to the assessment roll ordered by the board of review, including all changes in the valuation of real property. When any valuation of real property is changed the clerk shall enter the valuation fixed by the board in red ink in the proper class above the figures of the assessor, and the figures of the assessor shall be crossed out with red ink. The clerk shall also enter upon the assessment roll, in the proper place, the names of all persons found liable to taxation on personal property by the board of review, setting opposite such names respectively the aggregate valuation of such property as determined by the assessor, after deducting exemptions and making such corrections as the board has ordered. All changes in valuation of personal property made by the board of review shall be made in the same manner as changes in real estate.

70.48 History History: 1991 a. 316.



70.49 Affidavit of assessor.

70.49  Affidavit of assessor.

70.49(1) (1) Before the meeting of the board of review, the assessor shall attach to the completed assessment roll an affidavit in a form prescribed by the department of revenue.

70.49(2) (2) The value of all real and personal property entered into the assessment roll to which such affidavit is attached by the assessor shall, in all actions and proceedings involving such values, be presumptive evidence that all such properties have been justly and equitably assessed in proper relationship to each other.

70.49(3) (3) No assessor shall be allowed in any court or place by oath or testimony to contradict or impeach any affidavit or certificate made or signed by the assessor as assessor.

70.49(4) (4) In this section "assessor" means an assessor or any person appointed or designated under s. 70.055 or 70.75.

70.49 History History: 1991 a. 316; 1993 a. 307.



70.50 Delivery of roll.

70.50  Delivery of roll. Except in counties that have a county assessment system under s. 70.99 and in cities of the 1st class and in 2nd class cities that have a board of assessors under s. 70.075 the assessor shall, on or before the first Monday in May, deliver the completed assessment roll and all the sworn statements and valuations of personal property to the clerk of the town, city or village, who shall file and preserve them in the clerk's office. On or before the first Monday in April, a county assessor under s. 70.99 shall deliver the completed assessment roll and all sworn statements and valuations of personal property to the clerks of the towns, cities and villages in the county, who shall file and preserve them in the clerk's office.

70.50 History History: 1977 c. 29; 1977 c. 300 ss. 3, 8; 1981 c. 20; 1987 a. 139.



70.501 Fraudulent valuations by assessor.

70.501  Fraudulent valuations by assessor. Any assessor, or person appointed or designated under s. 70.055 or 70.75, who intentionally fixes the value of any property assessed by that person at less or more than the true value thereof prescribed by law for the valuation of the same, or intentionally omits from assessment any property liable to taxation in the assessment district, or otherwise intentionally violates or fails to perform any duty imposed upon that person by law relating to the assessment of property for taxation, shall forfeit to the state not less than $50 nor more than $250.

70.501 History History: 1991 a. 316.



70.502 Fraud by member of board of review.

70.502  Fraud by member of board of review. Any member of the board of review of any assessment district who shall intentionally fix the value of any property assessed in such district, or shall intentionally agree with any other member of such board to fix the value of any of such property at less or more than the true value thereof prescribed by law for the valuation of the same, or shall intentionally omit or agree to omit from assessment, any property liable to taxation in such assessment district, or shall otherwise intentionally violate or fail to perform any duty imposed upon the member by law relating to the assessment of property for taxation, shall forfeit to the state not less than $50 nor more than $250.

70.502 History History: 1991 a. 316.



70.503 Civil liability of assessor or member of board of review.

70.503  Civil liability of assessor or member of board of review. If any assessor, or person appointed or designated under s. 70.055 or 70.75, or any member of the board of review of any assessment district is guilty of any violation or omission of duty as specified in ss. 70.501 and 70.502, such persons shall be liable in damages to any person who may sustain loss or injury thereby, to the amount of such loss or injury; and any person sustaining such loss or injury shall be entitled to all the remedies given by law in actions for damages for tortious or wrongful acts. This section does not apply to the department of revenue or its employees when appointed or designated under s. 70.055 or 70.75.

70.503 History History: 1977 c. 29.



70.51 Assessment review and tax roll in first class cities.

70.51  Assessment review and tax roll in first class cities.

70.51(1)(1) The board of review in all 1st class cities, after they have examined, corrected and completed the assessment roll of said city and not later than the first Monday in November, shall deliver the same to the commissioner of assessments, who shall thereupon reexamine and perfect the same and make out therefrom a complete tax roll in the manner and form provided by law. All laws applicable to any such city relating to the making of such tax rolls shall apply to the making of the tax roll by said commissioner of assessments, except that the work of making said rolls shall be performed by the assessors and such other employees in the commissioner of assessments' office as the commissioner of assessments shall designate. After the completion of said tax roll in the manner provided by law, the commissioner of assessments shall deliver the tax roll to the city treasurer of such city on the 3rd Monday of December in each year.

70.51(1a) (1a) If the board of review has not completed its work within the time limited by the first Monday in November, it shall nevertheless deliver the assessment roll to the commissioner of assessments as therein required, and the commissioner of assessments shall thereupon perfect the same as though the board of review had fully completed its work thereon. In any case wherein the board of review alters the assessment after the first Monday of November and before the treasurer is required to make the return of delinquent taxes, the assessment roll and the tax roll may be corrected accordingly in the manner provided in s. 74.05, except that the consent of the treasurer shall not be required.

70.51(2) (2) The county clerk of any county having a population of 500,000 or more and containing a city of the 1st class shall deliver the county clerk's certificates of apportionment of taxes to the commissioner of assessments instead of the city clerk of such city.

70.51 History History: 1975 c. 39, 199; 1977 c. 29 s. 1647 (19); 1977 c. 273; 1983 a. 192, 220; 1987 a. 378; 1991 a. 39, 156, 189, 315, 316.



70.511 Delayed action of reviewing authority.

70.511  Delayed action of reviewing authority.

70.511(1)(1)  Value to be used in setting tax rate. If the reviewing authority has not completed its work prior to the time set by a municipality for establishing its current tax rate, the municipality shall use the total value, including contested values, shown in the assessment roll in setting its tax rate.

70.511(2) (2) Tax levies, refunds.

70.511(2)(a)(a) If the reviewing authority has not made a determination prior to the time of the tax levy with respect to a particular objection to the amount, valuation or taxability of property, the tax levy on the property or person shall be based on the contested assessed value of the property. A tax bill shall be sent to, and paid by, the person subject to the tax levy as though there had been no objection filed, except that the payment shall be considered to be made under protest. The entire tax bill shall be paid when due under s. 74.11, 74.12 or 74.87 even though the reviewing authority has reduced the assessment prior to the time for full payment of the tax billed.

70.511(2)(b) (b) If the reviewing authority reduces the value of the property in question, or determines that manufacturing property is exempt, the taxpayer may file a claim for refund of taxes resulting from the reduction in value or determination that the property is exempt. If claim for refund is filed with the clerk of the municipality on or before the November 1 following the decision of the reviewing authority, the claim shall be payable to the taxpayer from the municipality no later than January 31 of the succeeding year. A claim filed after November 1 shall be paid to the taxpayer by the municipality no later than the 2nd January 31 after the claim is filed. Interest on the claim shall be paid to the taxpayer when the claim is paid at the average annual discount rate determined by the last auction of 6-month U.S. treasury bills before the objection per day for the period of time between the time when the tax was due and the date that the claim was paid. If the taxpayer requests a postponement of proceedings before the reviewing authority, interest on the claim shall permanently stop accruing at the date of the request. If the hearing is postponed at the request of the taxpayer, the reviewing authority shall hold a hearing on the appeal within 30 days after the postponement is requested unless the taxpayer agrees to a longer delay. If the reviewing authority postpones the hearing without a request by the taxpayer, interest on the claim shall continue to accrue. No interest may be paid if the reviewing authority determines under s. 70.995 (8) (a) that the value of the property was reduced because the taxpayer supplied false or incomplete information. If taxes are refunded, the municipality may proceed under s. 74.41.

70.511(2)(bm) (bm) No later than July 1 of each year, each municipality that pays a refund under par. (b) for property that is assessed under s. 70.995 shall notify the department of administration of the amount of all such refunds paid by the municipality in the previous fiscal year. Annually, no later than the 3rd Monday in November, from the appropriation account under s. 20.835 (2) (br), the department of administration shall pay to each municipality that pays a refund under par. (b) for property that is assessed under s. 70.995 an amount that is equal to 20 percent of the interest on such refunds paid by the municipality in the previous fiscal year and that has accrued up to the date of the determination by the tax appeals commission of the municipality's obligation.

70.511(2)(c) (c) If the reviewing authority increases the value of the property in question, the increase in value shall in the case of manufacturing property assessed by the department of revenue under s. 70.995 be assessed as omitted property as prescribed under s. 70.995 (12). In the case of all other property s. 70.44 shall apply.

70.511 History History: 1975 c. 39; 1977 c. 29; 1979 c. 34, 221; 1981 c. 20, 132, 391; 1983 a. 27, 300; 1987 a. 378, 399, 403; 1989 a. 104; 1991 a. 39; 2005 a. 405; 2007 a. 96.



70.52 Clerks to examine and correct rolls.

70.52  Clerks to examine and correct rolls. Each city, village, and town clerk upon receipt of the assessment roll shall carefully examine the roll. The clerk shall correct all double assessments, imperfect descriptions and other errors apparent upon the face of the roll, and strike off all parcels of real property not liable to taxation. The clerk shall add to the roll any parcel of real property or item of personal property omitted by the assessors and immediately notify the assessors of the omissions. The assessors shall immediately view and value the omitted property and certify the valuation to the clerk. The clerk shall enter the valuation upon the roll, and the valuation shall be final. To enable the clerk to properly correct defective descriptions, the clerk may request aid, when necessary, from the county surveyor, whose fees for the services rendered shall be paid by the city, village, or town.

70.52 History History: 1977 c. 29, 203, 273; 2001 a. 107.

70.52 Annotation A municipality is entitled to rely on the address provided on the transfer tax return until it is provided with information reasonably calculated to inform of a new address. Pocius v. Kenosha County, 231 Wis. 2d 596, 605 N.W.2d 915 (Ct. App. 1999), 98-3176.



70.53 Statement of assessment and exemptions.

70.53  Statement of assessment and exemptions.

70.53(1)(1) Upon the correction of the assessment roll under s. 70.52, each city, village, and town clerk shall prepare and, on or before the 2nd Monday in June, transmit to the department of revenue all of the following:

70.53(1)(a) (a) A detailed statement of the aggregate of each of the several items of taxable property specified in s. 70.30.

70.53(1)(b) (b) A detailed statement of each of the several classes of taxable real estate, entering land and improvements separately, as prescribed in s. 70.32 (2).

70.53(1)(c) (c) A detailed statement of the aggregate of all taxable property by elementary and high school district and by technical college district.

70.53(1)(d) (d) A detailed statement of the aggregate of each of the several items of exempt real property as specified by the department of revenue, entering land and improvements separately.

70.53(2) (2) The city, village, or town clerk shall make available to the department of revenue at its request a copy of the corrected assessment roll from which the statements required under sub. (1) are prepared. Failure to comply with this section subjects the taxation district to the penalty provisions under s. 73.03 (6). The department of revenue shall review and correct the statements.

70.53(3) (3) Every county clerk shall, at the expense of the county, annually procure and furnish to each city, village, and town clerk forms for the statements required under sub. (1), the form of which shall be prescribed by the department of revenue.

70.53 History History: 1971 c. 65, 215; 1973 c. 61, 90, 243; 1977 c. 29 s. 1647 (9); 1977 c. 300 ss. 4, 8; 1979 c. 34, 216, 221; 1983 a. 275 ss. 6, 16; 1987 a. 399; 1993 a. 399; 2001 a. 107.



70.55 Special messenger.

70.55  Special messenger. Whenever any town, city or village clerk shall have failed to transmit any such statement within the time fixed as aforesaid, the county treasurer or the department of revenue shall send a messenger therefor, who shall be paid and the expenses charged back as provided in s. 69.67 or 73.03 (6), respectively; and whenever any county treasurer shall have failed to transmit any such statement, within the time fixed as aforesaid, the department of revenue may send a messenger therefor, who shall be paid and the expenses therefor charged back to the county.

70.55 History History: 1975 c. 295 s. 9; 1991 a. 39.



70.555 Provisions directory.

70.555  Provisions directory. The directions herein given for the assessing of lands and personal property and levying and collecting taxes shall be deemed directory only, and no error or informality in the proceedings of any of the officers entrusted with the same, not affecting the substantial justice of the tax, shall vitiate or in anywise affect the validity of such tax or assessment.



70.56 Lost roll.

70.56  Lost roll.

70.56(1)(1)  New assessment. Whenever the assessment roll of any assessment district shall be lost or destroyed before the second Monday of October in any year and before the tax roll therefrom has been completed the assessor of such district shall immediately prepare a new roll and as soon thereafter as practicable make a new assessment of the property in the assessor's district. If the board of review for such district shall have adjourned without day before such new assessment is completed such board shall again meet at a time fixed by the clerk of the town, city or village, not later than the fourth Monday in October, and like proceedings shall be had, as near as may be, in reference to such new assessment and assessment roll as in case of other assessments, and such clerk shall give notice of the time and place of such meeting of the board of review as is provided in s. 70.47 (2). Such new assessment and assessment roll shall be deemed the assessment and assessment roll of such assessment district to all intents and purposes. In case the assessor shall fail to make such new assessment or the board of review shall fail to meet and review the same, or any assessment roll is lost or destroyed after the second Monday in October in any year and before the tax roll therefrom is completed, or both the assessment roll and tax roll are lost or destroyed, then the county clerk shall make out and deliver a tax roll in the manner and with like effect as provided in s. 70.71.

70.56(2) (2) Same. Whenever a tax roll in any town, city or village shall be lost or destroyed before it has been returned by the treasurer or sheriff holding the same, a new roll shall be prepared in like manner as the first, and delivered to such treasurer or sheriff, who shall complete the collection of the taxes and return such new tax roll in the manner provided for the original tax roll.

70.56 History History: 1977 c. 29 s. 1647 (19); 1987 a. 378; 1991 a. 316.



70.57 Assessment of counties and taxation districts by department.

70.57  Assessment of counties and taxation districts by department.

70.57(1)(1)

70.57(1)(a)(a) The department of revenue before August 15 of each year shall complete the valuation of the property of each county and taxation district of the state. From all the sources of information accessible to it the department shall determine and assess by class the value of all property subject to general property taxation in each county and taxation district. If the department is satisfied that the assessment by a county assessor under s. 70.99 is at full value, it may adopt that value as the state's full value.

70.57(1)(b) (b) The department shall set down a list of all the counties and taxation districts and opposite to the name of each county and taxation district the valuation determined by the department, which shall be the full value according to its best judgment.

70.57(1)(c) (c) There shall also be prepared a list of all the counties of the state with the valuation determined for each county listed opposite the name of the county. The list shall be certified by the secretary of revenue as the assessment of the counties of the state made by the department and be delivered to the department of administration.

70.57(1)(d) (d) In any case where the department, through mistake or inadvertence, has assessed to any county or taxation district, in the current year or in the previous year, a greater or less valuation for any year than should have been assessed, it shall correct the error. The department shall add or subtract, as the case may be, from the valuation of the county or taxation district, as determined by the department at the assessment in the year after the error is discovered, the amount omitted from or added to the true valuation of the county in the former assessment in consequence of the error. The result shall be taken as the full value of the county for the latter year and a final correction of the error.

70.57(1m) (1m) On August 15 the department of revenue shall notify each county and taxation district of its equalized value. The department of revenue shall make available to each taxation district a list of sales within the taxation district and shall indicate whether or not those sales were used or rejected in establishing equalized value. If insufficient residential and agricultural sales in a taxation district require the department to use sales information from other taxation districts in establishing equalized value, the department shall so notify the affected taxation district and, upon written request from that taxation district, shall make available to the taxation district the sales information from other taxation districts and other information used to establish the equalized value. Upon resolution by the governing body of a county or taxation district, the department shall review the equalized value established for the county or taxation district.

70.57(2) (2)

70.57(2)(a)(a) If the state board of assessors, the tax appeals commission or a court makes a final redetermination on the assessment of property subject to taxation under s. 70.995 that is higher or lower than the previous assessment, the department of revenue shall recertify the equalized value of the school district in which the property subject to taxation under s. 70.995 is located.

70.57(2)(b) (b) If a court makes a final redetermination on the assessment of telephone company property subject to taxation under s. 70.112 (4) and subch. IV of ch. 76 that is lower than the previous assessment, the department of revenue shall recertify the equalized value of the school district in which such property is located.

70.57(3) (3)

70.57(3)(a)(a) In determining the value of agricultural land under sub. (1), the department shall fulfill the requirements under s. 70.32 (2r).

70.57(3)(b) (b) In determining the value under sub. (1) of agricultural forest land, as defined in s. 70.32 (2) (c) 1d., and undeveloped land, as defined in s. 70.32 (2) (c) 4., the department shall fulfill the requirements under s. 70.32 (4).

70.57(4) (4)

70.57(4)(a)(a) From the appropriation under s. 20.566 (2) (b), the department shall provide payments to any taxation district that certifies to the department, in the manner prescribed by the department, that the most recent valuation of the taxation district's property under this section is greater than it should be because of a clerical, arithmetic, transpositional, or similar error made by the department, as confirmed by the department, and that the amount of the overvaluation represents 7.5 percent or more of the taxation district's valuation under this section in the year prior to the year in which the error occurred.

70.57(4)(b) (b) If property tax bills for the assessment year in which the error relates have been distributed to property owners, the taxation district receiving payments under par. (a) shall use the payments to make loans to persons who own property located in the taxation district and who are paying more property taxes than they should be as a result of the error. A person may receive a loan by applying, in the manner prescribed by the department, to the taxation district in which the person's property is located no later than June 15 of the year following the error. The state shall collect the amount of any loan issued under this paragraph as a state special charge against the taxation district for the year after the year in which the error occurred and the special charge shall not be included in the taxation district's levy. The taxation district shall assess the loan amount as a special charge against the property for which the loan was made on the property tax bill succeeding the loan, as provided under ch. 74 and s. 66.0627 (1) (c). Except for interest and penalties, as provided under s. 74.47, that apply to any delinquent special charge based on the loan amount, neither the department nor the taxation district may charge interest on any loan issued under this paragraph. The maximum loan amount that a person may receive under this paragraph shall be calculated by multiplying the assessed value of the person's property by a decimal determined by the department as follows:

70.57(4)(b)1. 1. For the year in which the error occurred, apportion county, school district, technical college district, and metropolitan sewerage district property taxes, and state forestation taxes under s. 70.58, to the taxation district using the taxation district's erroneous valuation.

70.57(4)(b)2. 2. For the year in which the error occurred, apportion county, school district, technical college district, and metropolitan sewerage district property taxes, and state forestation taxes under s. 70.58, to the taxation district using the taxation district's correct valuation.

70.57(4)(b)3. 3. Subtract the amount determined under subd. 2. from the amount determined under subd. 1.

70.57(4)(b)4. 4. Divide the amount determined under subd. 3. by the taxation district's assessed value for the year in which the error occurred and express the result as a decimal.

70.57(4)(c) (c) With regard to loans made under par. (b), the department shall make the payments under par. (a) monthly, based on the amounts requested in loan applications to the taxation district each month, except that the department shall make no payments to a taxation district after June 30 of the year following the year in which the error occurred.

70.57(4)(d) (d) If property tax bills for the assessment year in which the error relates have not been distributed to property owners, the department may make one payment from the appropriation under s. 20.566 (2) (b) to the taxation district to reduce the property taxes that would otherwise be imposed as a result of the error. The department shall confirm the amount of the payment and provide guidance to the taxation district in allocating the amount to specific parcels. In the year following the error, the taxation district, with the guidance of the department, shall collect from property owners in the taxation district an amount equal to the amount of the payment and shall remit the amount collected to the department. The department may not charge interest for any payment under this paragraph. Notwithstanding s. 66.0602 or 79.05, payments under this paragraph in both the year the payment is made to the taxation district and the year the taxation district returns the payment to the department shall not be included in determining the taxation district's or the county's levy, or allowable levy under s. 66.0602, or in determining the taxation district's eligibility for, and calculation of payments, under s.79.05. Solely for purposes of relating annual revenue to estimated expenses, the amounts collected and remitted to the state under this paragraph shall be deemed accrued receipts as of the close of the fiscal year, but no revenue shall be deemed accrued receipts unless it is deposited by this state on or before August 31.

70.57 History History: 1973 c. 90, 336; 1977 c. 29 ss. 761, 762, 1647 (12); 1977 c. 300 ss. 5, 8; 1981 c. 20; 1983 a. 372; 1985 a. 29, 54, 153, 246, 332, 399; 1991 a. 39; 1995 a. 27, 225; 2003 a. 33; 2007 a. 4; 2009 a. 11; 2011 a. 64.

70.57 Annotation Municipalities are not authorized to appeal for redetermination of tax assessments. Village of Silver Lake v. DOR, 87 Wis. 2d 463, 275 N.W.2d 119 (Ct. App. 1978).

70.57 Annotation "Taxation under s. 70.995" as used in sub. (2) means "assessment under s. 70.995". 73 Atty. Gen. 119.



70.575 State assessment, time.

70.575  State assessment, time. The department, not later than August 15 in each year, shall total the assessments of counties made by the department of revenue under s. 70.57, and the total shall be known as the state assessment and shall be the full market value of all general property of the state liable to state, county and local taxes in the then present year. The department shall enter upon its records such state assessment.

70.575 History History: 1977 c. 29 ss. 763, 1647 (17); 1977 c. 300 ss. 6, 8.



70.58 Forestation state tax.

70.58  Forestation state tax.

70.58(1) (1) Except as provided in sub. (2), there is levied an annual tax of two-tenths of one mill for each dollar of the assessed valuation of the property of the state as determined by the department of revenue under s. 70.57, for the purpose of acquiring, preserving and developing the forests of the state and for the purpose of forest crop law and county forest law administration and aid payments, for grants to forestry cooperatives under s. 36.56, and for the acquisition, purchase and development of forests described under s. 25.29 (7) (a) and (b), the proceeds of the tax to be paid into the conservation fund. The tax shall not be levied in any year in which general funds are appropriated for the purposes specified in this section, equal to or in excess of the amount which the tax would produce.

70.58(2) (2) In each of 3 years beginning with the property tax assessments as of January 1, 2005, the department of revenue shall adjust the rate of the tax imposed under this section so that the percentage increase from the previous year in the total amount levied under this section does not exceed 2.6 percent. The rate determined by the department of revenue for the property tax assessment as of January 1, 2007, shall be the rate of the tax imposed under this section for all subsequent years.

70.58 History History: 1975 c. 39 s. 734; 1977 c. 29, 418; 1979 c. 34; 1983 a. 27; 1989 a. 359; 1999 a. 9; 2005 a. 25.



70.60 Apportionment of state tax to counties.

70.60  Apportionment of state tax to counties.

70.60(1) (1) The department of administration shall compute the state tax chargeable against each county basing such computation upon the valuation of the taxable property of the county as determined by the department of revenue pursuant to s. 70.57. On or before the 4th Monday of August in each year the department of administration shall certify to the county clerk of each county the amount of the taxes apportioned to and levied upon the county, and all special charges which the county clerk is required by law to make in any year to any such county to be collected with the state tax. The county clerk shall then charge to each county the whole amount of such taxes and charges, and the same shall be paid into the state treasury as provided by law.

70.60 History History: 1977 c. 29 s. 1647 (14); 1977 c. 273; 1997 a. 35.



70.62 County tax rate.

70.62  County tax rate.

70.62(1)(1)  County board to determine. The county board shall determine by resolution the amount of taxes to be levied in its county for the year.

70.62(3) (3) Omitted tax. Whenever the county board of any county shall fail to apportion against any town, city or village thereof in any year any state, county or school tax or any part thereof properly chargeable thereto, such county board shall, in any succeeding year, apportion such taxes against such town, city or village and add the proper amount thereof to the amount of the current annual tax then apportioned thereto.

70.62 History History: 1973 c. 90, 333; 1975 c. 39, 80, 200, 224; 1977 c. 113 ss. 5, 6; 1977 c. 142; 1977 c. 418 ss. 482 to 487, 929 (42); 1979 c. 34, 122; 1979 c. 175 s. 51; 1979 c. 346 s. 15; 1981 c. 20, 61, 93; 1983 a. 27, 275; 1985 a. 29; 1997 a. 35.



70.63 Apportionment of county and state taxes to municipalities.

70.63  Apportionment of county and state taxes to municipalities.

70.63(1)(1)  By county clerk. The county clerk shall apportion the county tax and the whole amount of state taxes and charges levied upon the county, as certified by the department of administration, among the towns, cities and villages of the county, according and in proportion to the valuation thereof as determined by the department of revenue. The county clerk shall carry out in the record book, opposite the name of each in separate columns, the amount of state taxes and charges and the amount of county taxes so apportioned thereto, and the amount of all other special taxes or charges apportioned or ordered, or which the clerk is required by law to make in any year to any town, city or village, to be collected with the annual taxes. The clerk shall certify to the clerk of and charge to each town, city and village, except in cities of the 1st class, the amount of all such taxes so apportioned to and levied upon it, and shall, at the same time, file with the county treasurer a certified copy of each apportionment.

70.63(2) (2) City of first class. The county clerk shall certify in a similar manner to the commissioner of assessments of each city of the first class located within the limits of the county.

70.63 History History: 1973 c. 90; 1981 c. 20; 1991 a. 156; 1997 a. 35.

70.63 Annotation The statutory duties of the county clerk under ch. 70 may not be transferred to the county auditor, but the county auditor may be granted supervisory authority over the manner in which such duties are exercised. OAG 6-08.



70.64 Review of equalized values.

70.64  Review of equalized values.

70.64(1) (1)  By tax appeals commission. The assessment and determination of the relative value of taxable general property in any county or taxation district, made by the department of revenue under s. 70.57, may be reviewed, and a redetermination of the value of such property may be made by the tax appeals commission, upon appeal by the county or taxation district. The filing of such appeal in the manner provided in this section by any county or taxation district shall impose upon the commission the duty, under the powers conferred upon it by s. 73.01 (4) (a), to review the assessment complained of. If, in its judgment based upon the testimony, evidence and record made on the preliminary hearing of such appeal, the commission finds such assessment to be unequal and discriminatory, it shall determine to correct such assessment to bring it into substantial compliance with law. Except as provided in this section, the appeal shall be taken and such review and redetermination shall be made as provided in ss. 73.01 and 73.015 and under the rules governing the procedure of the commission.

70.64(2) (2) Authorization of appeals. To authorize such appeal an order or resolution directing the same to be taken shall be adopted by the governing body of the county or taxation district taking the appeal at a lawful meeting of the governing body. When an appeal shall have been authorized the prosecution of it shall be in charge of the chairperson of the county board or county administrator or of the chairperson, mayor or president of the taxation district taking the appeal unless otherwise directed by the governing body. The officers or committee in charge of the appeal may employ attorneys to conduct the appeal. After authorizing an appeal as provided in this subsection, any 2 or more taxation districts in the same county may join in taking and prosecuting an appeal.

70.64(3) (3) Form of appeal. To accomplish an appeal there shall be filed with the tax appeals commission on or before October 15 an appeal in writing setting forth:

70.64(3)(a) (a) That the county or taxation district, naming the same, appeals to the tax appeals commission from the assessment made by the department of revenue under s. 70.57, specifying the date of such assessment.

70.64(3)(b) (b) Whether the appeal is to obtain a review and redetermination of the assessment of all the taxation districts of the county or of particular districts only, therein specified.

70.64(3)(c) (c) Whether review and redetermination is desired as to real estate, or personal property, or both.

70.64(3)(d) (d) That the appeal has been authorized by an order or resolution of the county board or governing body of the taxation district in whose behalf the appeal is taken.

70.64(3)(e) (e) A plain and concise statement, without unnecessary repetition, of the facts constituting the grievance sought to be remedied upon appeal, which shall specifically allege in what respects the assessment is in error.

70.64(3)(f) (f) The appeal shall be verified by a member of the governing body of the county or taxation district authorizing the appeal in the manner that pleadings in courts of record are verified. When 2 or more taxation districts join in taking such appeal the verification may be made by the proper officer of any one of them.

70.64(4) (4) Certified copies. Upon the filing of such appeal, the clerk of the county or taxation district, without delay, shall prepare certified copies of it, together with certified copies of the value established by the department of revenue from which the appeal is taken and a complete list showing the clerk of each taxation district within the county and the post-office address of each. The clerk shall mail by certified mail 4 sets of certified copies to the tax appeals commission and one set of the copies to the department of revenue, the county clerk and the clerk of each taxation district within the county.

70.64(5) (5) Appearance. Not later than 30 days after the clerk of the county or taxation district has mailed the certified copies, unless the time is extended by order of the tax appeals commission, any county, town, city or village may cause an appearance to be entered in its behalf before the commission in support of the appeal and uniting with the appellant for the relief demanded; and by verified petition or statement showing grounds therefor may apply for other or further review and redetermination than that demanded in the appeal. Within the same time the county, town, city or village in the county may in the same manner have its appearance entered in opposition to the appeal and to the relief demanded. Such appearances shall be authorized in the manner for authorizing an appeal under sub. (2). When so authorized the interests of the county, town, city or village authorizing it shall be in the charge of the chairperson, mayor or president thereof unless otherwise directed by the body authorizing such appearance; and attorneys may be employed in that behalf. In such appearances any 2 or more of the towns, cities and villages of the county may join if united in support of or in opposition to the appeal. Four copies of each appearance, petition or statement mentioned in this subsection shall be filed in the offices of the tax appeals commission and a copy of each mailed by certified mail to the department of revenue, to the county clerk, and to the clerk of each town, city and village within the county, and a copy to the attorney authorized to appear on behalf of the county or any town, city or village within the county.

70.64(6) (6) Hearing. As soon as practicable, the commission shall set a time and place for preliminary hearing of such appeal. At least 10 days before the time set for such hearing, the commission shall cause notice thereof to be mailed by certified mail to the county clerk and to the attorney or the clerk of each town, city and village in whose behalf an appearance has been entered in the matter of such appeal, and to the clerk of each town, city or village which has not appeared, and mail a like notice to the clerk of the taxation district taking such appeal and to the department of revenue. The department of revenue shall be prepared to present to the commission at such time during the course of the hearings as the commission requires, the full value of all property subject to general property taxation in each town, village and city of the county, as determined by the department according to s. 70.57 (1) or in the case of a complaint by a taxation district under a county assessor such information as the department has in its possession. Said hearing may be adjourned, in the discretion of the tax appeals commission, as often and to such times and places as may be necessary in order to determine the facts. If satisfied that no substantial injustice has been done in the taxation district assessment appealed from, the commission in its discretion may dismiss such appeal. If satisfied that substantial injustice has been done in the taxation district assessment, the commission shall determine to revalue any or all of the taxation districts in the county, which it deems necessary, in a manner which in its judgment is best calculated to secure substantial justice.

70.64(7) (7) Redetermination. The commission shall then proceed to redetermine the value of the taxable general property in such of the taxation districts in the county as it deems necessary. It may include in such redetermination other taxation districts than first determined upon and may include all of the taxation districts in said county, if at any time during the progress of its investigations or revaluations it is satisfied that such course is necessary in order to accomplish substantial justice and to secure relative equality as between all the taxation districts in such county. It shall make careful investigation of the value of taxable general property in the several taxation districts to which such review and redetermination shall extend, in any manner which in its judgment is best calculated to obtain the fair, full value of such property. The commission may employ such experts and other assistants as may be necessary, and fix their compensation. In making such investigations the commission and all persons employed therein by the commission shall have all the authority possessed by assessors so far as applicable, including authority to administer oaths and to examine property owners and witnesses under oath as to the quantity and value of the property subject to assessment belonging to any person or within any taxation district to which the investigation shall extend.

70.64(8) (8) Hearing. The commission may at any time before its final determination appoint a time and place at which it will hear evidence and arguments relevant to the matters under consideration upon such appeal. The time to be devoted to such hearings may be limited as the commission directs. At least 10 days before the time fixed for such hearings, the commission shall cause notice thereof to be mailed by certified mail to the county clerk and to the attorney or other representative of each town, city and village in whose behalf an appearance has been entered in the matter of such appeal, and a like copy to the department of revenue.

70.64(9) (9) Testimony. The tax appeals commission may take testimony. Witnesses summoned at the instance of said commission shall be compensated at the rates provided by law for witnesses in courts of record, the same to be audited and paid the same as other claims against the state, upon the certificate of said commission. If any property owner or other person makes any false statement to said commission or to any person employed by it upon any matter under investigation that person shall be subject to all the forfeitures and penalties imposed by law for false statements to assessors and boards of review.

70.64(10) (10) Determination. The tax appeals commission shall make its determination upon such appeal without unreasonable delay and shall file a copy thereof in the office of the county clerk and mail by certified mail a like copy to the department of revenue and to the clerk and attorney of the taxation district appealing, and a copy to the clerk and attorney of each taxation district having appeared. In such determination the commission shall set forth the relative value of the taxable general property in each town, city and village of such county as found by them, and what sum, if any, shall be added to or deducted from the aggregate value of taxable property in each such taxation district as fixed in the determination of the department of revenue from which such appeal was taken in order to produce a relatively just and equitable taxation district assessment. Such determination shall be final.

70.64(11) (11) Computation. The determination of the commission shall not affect the validity of taxes apportioned in accordance with the taxation district assessment from which such appeal was taken; but if it is determined upon such appeal that such taxation district assessment is relatively unequal, such inequality shall be remedied and compensated in the apportionment of state and county taxes in such county next following the determination of said commission in the following manner: Each town, city and village whose valuation in such taxation district assessment was determined by said commission to be relatively too high shall be credited a sum equal to the amount of taxes charged to it upon such unequal assessment in excess of the amount equitably chargeable thereto according to the determination of the commission; and each town, city and village whose valuation in such taxation district assessment was determined by said commission to be relatively too low shall be charged, in addition to all other taxes, a sum equal to the difference between the amount charged thereto upon such unequal assessment and the amount which should have been charged thereto according to the determination of the commission. The department of revenue shall aid the county clerk in making proper computations.

70.64(12) (12) Expenses. The tax appeals commission shall transmit to the county clerk with its determination on such appeal a statement of all expenses incurred therein by or at the instance of the commission, which shall include the actual expenses of the commission and regular employees of the commission, the compensation and actual expenses of all other persons employed by it and the fees of officers employed and witnesses summoned at its instance. A duplicate of such statement shall be filed in the office of the department of administration. Such expenses shall be audited upon the certificate of the commission, and paid out of the state treasury, in the first instance, as other claims against the state are audited and paid. The amount of such expenses shall be a special charge against such county and shall be included in the next apportionment and certification of state taxes and charges, and collected from such county, as other special charges are certified and collected. Unless otherwise directed by the commission in its determination upon such appeal, the county clerk, in the next apportionment of state and county taxes, shall apportion the amount of such special charges to and among the towns, cities and villages in such county whose relative valuations were increased in the determination of the commission in proportion to the amount of such increase in each of them respectively. The apportionment of such expenses shall be set forth in the determination of the commission. The amount so apportioned to each such town, city and village shall be charged upon its tax roll and shall be collected and paid over to the county treasurer as other state taxes and special charges are collected and paid.

70.64(13) (13) Procedures. The provisions of s. 73.01, insofar as consistent with this section, shall be applicable to proceedings under this section.

70.64 History History: 1973 c. 90; 1981 c. 20; 1983 a. 275; 1989 a. 56 s. 258; 1991 a. 316.



70.65 Tax roll.

70.65  Tax roll.

70.65(1)(1)  Clerk to prepare. Annually the clerk of the taxation district shall prepare a tax roll. The clerk shall begin preparation of the tax roll at a time sufficient to permit timely delivery of the tax roll under s. 74.03.

70.65(2) (2) Content. The tax roll shall do all of the following:

70.65(2)(a) (a) As shown on the assessment roll:

70.65(2)(a)1. 1. Identify all the real property within the taxation district and, with respect to each description of real property, the name and address of the owner and the assessed value.

70.65(2)(a)2. 2. Identify the name and address of the owners of all taxable personal property within the taxation district and the assessed value of each owner's taxable personal property.

70.65(2)(b) (b) With respect to each description of real property and each owner of taxable personal property:

70.65(2)(b)1. 1. Show the total amount of taxes levied against the property by all taxing jurisdictions to which the property is subject.

70.65(2)(b)2. 2. Show all other taxes, assessments and charges against the property which are authorized by law to be collected as are taxes levied against property.

70.65(2)(c) (c) Set forth the taxes, assessments and charges against property in the tax roll in a manner sufficiently organized and apportioned to permit collection and settlement of the taxes, assessments and charges under ch. 74.

70.65(2)(d) (d) Show the total amount of taxes, assessments and charges to be collected against property within the taxation district.

70.65(2)(e) (e) Direct the treasurer of the taxation district and the county treasurer to collect, under s. 74.07, the amount of taxes, assessments and charges under par. (d).

70.65(2)(f) (f) Set forth any other information required by law or determined necessary by the department of revenue.

70.65(3) (3) Certification of correctness. The clerk of the taxation district shall certify, on the tax roll, that the information contained in the tax roll is accurate, to the clerk's best knowledge.

70.65(4) (4) Form. The format of the tax roll shall be prescribed by the department of revenue under s. 70.09 (3).

70.65(5) (5) Delivery. The clerk of the taxation district shall transfer the tax roll under s. 74.03.

70.65 History History: 1981 c. 20; 1983 a. 300, 532; 1985 a. 29; 1987 a. 27, 378.

70.65 Annotation A municipality is entitled to rely on the address provided on the transfer tax return until it is provided with information reasonably calculated to inform of a new address. Pocius v. Kenosha County, 231 Wis. 2d 596, 605 N.W.2d 915 (Ct. App. 1999), 98-3176.



70.67 Municipal treasurer's bond; substitute for.

70.67  Municipal treasurer's bond; substitute for.

70.67(1)(1) The treasurer of each town, city or village shall, unless exempted under sub. (2), execute and deliver to the county treasurer a bond, with sureties, to be approved, in case of a town treasurer, by the chairperson of the town, and in case of a city or village treasurer by the county treasurer, conditioned for the faithful performance of the duties of the office and that the treasurer will account for and pay over according to law all taxes of any kind which are received and which are required to be paid to the county treasurer. If such bond is executed, or the condition thereof guaranteed by personal sureties, the amount of the bonds shall be double the amount of state and county taxes apportioned to the town, village or city, provided that the amount of such bond shall not exceed the sum of $500,000. When such bond is executed, or the condition thereof guaranteed, solely by a surety company as provided in s. 632.17 (2), such bond shall be in a sum equal to the amount of such state and county taxes, provided that the amount of such bond shall not exceed the sum of $250,000. The county treasurer shall give to said town, city or village treasurer a receipt for said bond, and file and safely keep said bond in the office.

70.67(2) (2) The treasurer of any municipality shall not be required to give such bond if the governing body thereof shall by ordinance obligate such municipality to pay, in case the treasurer thereof shall fail so to do, all taxes of any kind required by law to be paid by such treasurer to the county treasurer. Such governing body is authorized to so obligate such municipality. If the governing body of the municipality has adopted an ordinance as specified in this subsection, it may demand from its treasurer, in addition to the official bond required of all municipal treasurers, a fidelity or surety bond in an amount and upon such terms as may be determined by the governing body. Such bond shall run to the town or village board or the city council, as the case may be, and shall be delivered to the clerk of the municipality. A certified copy of such ordinance filed with the county treasurer shall be accepted by the county treasurer in lieu of the bond required by sub. (1). Such ordinance shall remain in effect until a certified copy of its repeal shall be filed with the county clerk and the county treasurer. The official bond executed pursuant to s. 19.01, required of municipal treasurers, shall extend to and include the liability incurred by any town, city or village whose governing board shall adopt and certify to the county treasurer an ordinance in accordance with this subsection.

70.67 History History: 1975 c. 375 s. 44; 1975 c. 421; 1989 a. 56 s. 258; 1991 a. 316.

70.67 Annotation For purposes of sub. (2), the town board is the governing body of the town. 63 Atty. Gen. 10.



70.68 Collection of taxes.

70.68  Collection of taxes.

70.68(1) (1)  Collection in certain cities. In cities authorized to act under s. 74.87, the chief of police shall collect all state, county, city, school and other taxes due on personal property as shall then remain unpaid, and the chief of police shall possess all the powers given by law to town treasurers for the collection of such taxes, and be subject to the liabilities and entitled to the same fees as town treasurers in such cases, but such fees shall be turned over to the city treasurer and become a part of the general fund.

70.68(2) (2) Bond of chief of police. The chief of police shall give a bond to the city, in such sum and with such sureties as the council may prescribe, for the payment to the city treasurer of all taxes collected by the chief of police.

70.68 History History: 1985 a. 135; 1987 a. 378; 1991 a. 316.



70.71 Proceedings if roll not made.

70.71  Proceedings if roll not made.

70.71(1) (1) Whenever any town, city or village clerk neglects or refuses to make and deliver the tax roll within the time required by law the county clerk shall, at any time after such neglect or refusal, demand and summarily obtain the assessment roll for such year, and make, in the same manner as required of the town clerk, a tax roll for such town, city or village and deliver the same to the county treasurer for collection.

70.71(2) (2) If the assessment roll cannot be obtained the county clerk may use a copy thereof if obtainable. If the clerk can obtain neither original nor copy the clerk shall make out, to the best of the clerk's ability, a tax roll from the last assessment or tax roll on file in the clerk's office or in the office of the county treasurer, which shall then be taken and deemed conclusively the legal tax roll of such town for all purposes whatever. For all such services the county clerk shall be allowed by the county board and paid from the county treasury a reasonable compensation, which shall be charged to the town in the next apportionment of taxes.

70.71 History History: 1975 c. 324; 1987 a. 378; 1991 a. 316.



70.72 Clerical help on reassessment.

70.72  Clerical help on reassessment. Whenever a reassessment or reassessments of taxes shall hereafter be ordered in any town, the town board of such town may employ such additional clerical help for the purpose of preparing the tax rolls upon such reassessment as in its judgment shall be necessary.



70.73 Correction of tax roll.

70.73  Correction of tax roll.

70.73(1) (1)  Before delivery.

70.73(1)(a)(a) If it is discovered by any town, village or city clerk or treasurer that any parcel of land has been erroneously described on the tax roll the clerk or treasurer shall correct the description.

70.73(1)(b) (b) If a town, village or city clerk or treasurer discovers that personal property has been assessed to the wrong person, or 2 or more parcels of land belonging to different persons have been erroneously assessed together on the tax roll, the clerk or treasurer shall notify the assessor and all parties interested, if the parties are residents of the county, by notice in writing to appear at the clerk's office at some time, not less than 5 days thereafter, to correct the assessment roll.

70.73(1)(c) (c) At the time and place designated in the notice given under par. (b), the assessment roll shall be corrected by entering the correct names of the persons liable to assessment, both as to real and personal property, describing each parcel of land and giving the proper valuation to each parcel separately owned. The total valuation given to the separate tracts of real estate shall be equal to the valuation given to the same property when the several parcels were assessed together.

70.73(1)(d) (d) The valuation of parcels of land or correction of names of persons whose personal property is assessed under this subsection may be made at any time before the tax roll is returned to the county treasurer for the year in which the tax is levied. The valuation or correction of names, when made under this subsection, shall be held just and correct and be final and conclusive.

70.73(1m) (1m) After board of review. If a town, village, or city clerk or treasurer discovers a palpable error, as described under s. 74.33 (1), in the assessment roll after the board of review has adjourned for the year under s. 70.47 (4), the clerk or treasurer shall correct the assessment roll before calculating the property taxes that are due on the property related to the error and notify the department of revenue of the correction under s. 74.41 (1).

70.73(3) (3) Notice of correction. When the assessment roll shall have been so corrected the clerk shall enter a marginal note on the roll stating when the correction was made by the assessor; and if the taxes shall have been extended against the property previously the clerk shall correct the tax roll in the same manner that the assessment roll was corrected, and extend against each tract the proper amount of tax to be collected.

70.73 History History: 1987 a. 378; 1991 a. 316; 1997 a. 253; 2001 a. 16.



70.74 Lien of reassessed tax.

70.74  Lien of reassessed tax.

70.74(1) (1) Whenever any tax or assessment or any part thereof levied on real estate, whether heretofore or hereafter levied, shall have been set aside or determined to be illegal or void or the collection thereof prevented by the judgment of a court or the action of the county board; or whenever any town, city or village treasurer shall have been prevented by injunction from collecting or returning as delinquent any such tax or assessment in consequence of any irregularity or error in any of the proceedings in the assessment of such real estate, the levy of such tax or the proceedings for its collection, or of any erroneous or imperfect description of such real estate, or of any omission to comply with any form or step required by law, or of the affixing of a revenue stamp to the tax certificate, and including the amount thereof in the same, or the including of any illegal addition with the lawful tax, or for any other cause, then, if the real estate was properly taxable or assessable, if it be not a proper case to collect by inclusion of the land in the tax certificate next issued under s. 74.57, such tax, or so much thereof as shall not have been collected and as may be taxable or assessable thereto may be reassessed or relevied upon such real estate at any time within 3 years after such judgment or such action of the county board or the dissolution of such injunction; and the proper town board, village board, board of trustees or common council shall make an order directing the same to be reassessed upon such real estate, and the clerk shall insert the same in the tax roll, opposite such real estate, in a separate column, as an additional tax, and the same shall be collected as a part of the tax for the year when so placed on the roll. Any such school district tax shall be so reassessed and relevied on the order of the town board; but the provisions of this section shall not be construed as conflicting with, limiting or in any way affecting the reassessment provided for in ss. 75.54 and 75.55. The lien of any tax reassessed as provided in this section shall attach to the land as of the date when such tax as originally levied became a lien and shall continue and constitute the lien of any tax certificate issued which includes such lands for such reassessed tax.

70.74(2) (2) Whenever any tax or assessment or any part thereof levied on real estate shall have been set aside or determined to be illegal or void or the collection thereof prevented by the judgment of a court or the action of the county board and such tax or assessment shall not be justly reassessable, the county board may order such tax or assessment to be charged back to the respective town, city or village wherein such lands are situated in the next apportionment of county taxes, provided that the amount so charged back shall not include any tax or assessment the illegality of which is solely attributable to erroneous action by the county or its officers.

70.74 History History: 1987 a. 378.



70.75 Reassessments.

70.75  Reassessments.

70.75(1)(1)  Reassessments, how made.

70.75(1)(a)(a)

70.75(1)(a)1.1. The owners of taxable property in any taxation district, other than an assessment district within the corporate limits of any 1st class city, whose property has an aggregate assessed valuation of not less than 5% of the assessed valuation of all of the property in the district according to the assessment sought to be corrected, may submit to the department of revenue a written petition concerning the assessed valuation of their property. Subject to subd. 2. and sub. (1m), if the department finds that the assessment of property in the taxation district is not in substantial compliance with the law and that the interest of the public will be promoted by a reassessment, the department may order a reassessment of all or of any part of the taxable property in the district to be made by one or more persons appointed for that purpose by the department.

70.75(1)(a)2. 2. The department may dismiss any petition for reassessment if, prior to the entry of a reassessment order under subd. 1., the taxation district involved determines under s. 70.055 that employing expert help to aid in assessing property would be in the public interest and if, after receiving departmental approval, the taxation district does employ expert help for either of the 2 years following the assessment year complained of.

70.75(1)(a)3. 3. If the department performs the reassessment or special supervision under sub. (3), the department shall designate the person responsible for the reassessment. If the department appoints a corporation for the reassessment or special supervision under sub. (3), the corporation shall designate the person responsible for the reassessment. The corporate or departmental designee shall file the official oath under s. 19.01.

70.75(1)(a)4. 4. If a petition under subd. 1. is filed in the office of the department the department shall, under the powers conferred by s. 73.03 (1), review the assessment complained of. If the department finds the assessment is not in substantial compliance with law and that public interest will be promoted by a reassessment, it shall correct such assessment by a reassessment as provided in this section. The department's duty to reassess is not impaired by any action, subsequent to such filing, of any taxpayer represented in the application.

70.75(1)(a)5. 5. As a part of its investigation of the assessment complained of, the department shall hold a hearing at some convenient place within or near the taxation district which is sought to be reassessed. At such hearing testimony may be offered as to the inequality or equality of the assessment, whether or not the public interest will be promoted by a reassessment and as to such other matters as may be desired by the department. Notice of the hearing specifying the time and place of the hearing shall be mailed to the clerk of the taxation district and the first signer of the application for reassessment, not less than 8 days before the time fixed for the hearing.

70.75(1)(a)6. 6. The department shall keep on file its order directing such reassessment and naming the persons appointed to make the reassessment. In addition, the department shall transmit a copy of the order to the clerk of the taxation district, to the supervisor of equalization of the county in which the district is located and to each of the persons appointed to make such reassessment and serve on the board for the review of the reassessment. Service of a copy of the order is legal notice to these people of their appointment. No person may be authorized by the department to make a reassessment or to provide special supervision instead of reassessment unless the person is willing and able to use the assessment manual.

70.75(1)(b) (b) All assessment personnel appointed under this section in 1974 and thereafter shall have passed an examination and have been certified by the department of revenue as qualified for performing the functions of the office to which appointed. Any person appointed under par. (a) or sub. (3) shall be certified as an expert appraiser as provided in s. 70.055 (1).

70.75(1m) (1m) Additional requirements. The department may not proceed under sub. (1) (a) with respect to a petition filed by a property owner who owns more than 5% of the assessed valuation of all the property in a taxation district if within the 3 years preceding the date of the petition that person petitioned for reassessment and the department of revenue did not order a reassessment under sub. (1) or special supervision under sub. (3) unless, in addition to that property owner, an owner or owners of an additional 5% of the assessed valuation of the taxation district join in the petition. If a petition is denied under this subsection, the property owner who petitioned twice within a 3-year period shall pay 75% of the department of revenue's costs in respect to that petition. Payments under this subsection shall be made to the department of revenue for deposit in the appropriation under s. 20.566 (2) (h).

70.75(2) (2) Persons appointed to reassess, powers and duties. The person or persons appointed under sub. (1) to make a reassessment, without delay, shall severally take and subscribe an oath or affirmation to support the constitution of the United States and of the state of Wisconsin and to faithfully perform the duties imposed upon that person in respect to the reassessment to the best of that person's ability, and shall file the same with the department of revenue. Thereupon the person or persons appointed to make the reassessment shall proceed with diligence to make a reassessment of all the taxable property in the affected district. For that purpose the person or persons appointed to make the reassessment shall have all the power and authority given by law to assessors in the district and shall perform all the duties and be subject to all restrictions and penalties imposed by law upon assessors in the district. The person or persons appointed to make the reassessment shall have access to all public records and files which may be necessary or useful in the performance of the reassessment, and while engaged therein shall be entitled to have custody and possession of the roll containing the original assessment in the district and all property and other statements and memoranda relating thereto. A blank assessment roll and all property statements and other blank forms necessary for the purposes of the reassessment shall be furnished by the county clerk at the expense of the county upon the application of the department of revenue.

70.75(3) (3) Special supervision instead of reassessment. Whenever the department determines, after the hearing provided for in sub. (1) or in the determination under s. 70.05 (5) (d), that the assessment complained of was not made in substantial compliance with law but that the interests of all the taxpayers of such district will best be promoted by special supervision of succeeding assessments to the end that the assessment of such district shall thereafter be lawfully made, it may proceed as follows: It may designate one or more employees of the department or appoint one or more other qualified persons to assist the local assessor in making the assessments to be thereafter made in such district. Any person so appointed may give all or such part of that person's time to such supervision as, in the judgment of the department, is necessary to complete such assessment in substantial compliance with the law, and in performing such task shall have all the powers given by law to any person designated to make a reassessment and together with the assessor shall constitute an assessment board as defined in s. 70.055.

70.75(4) (4) Costs. Except as provided in sub. (1m), all costs of the department of revenue in connection with reassessment or special supervision under this section shall be borne by the taxation district. These receipts shall be credited to the appropriation under s. 20.566 (2) (h). Past due accounts shall be certified on or before the 4th Monday of August of each year and included in the next apportionment of state special charges to local units of government.

70.75(5) (5) Definitions. In this section, for those taxation districts that are under a county assessor system, the terms "local assessor" and "board of review" include the county assessor and the county board of review, respectively.

70.75 History History: 1973 c. 90; 1977 c. 29; 1981 c. 20; 1983 a. 27, 241; 1983 a. 275 s. 15 (1), (3); 1991 a. 316.



70.76 Board of correction.

70.76  Board of correction.

70.76(1) (1)  Notice, proof.

70.76(1)(a)(a) In the order for reassessment the department of revenue shall designate 3 persons to serve as a board for the correction and review of the reassessment. As soon as practicable the person making the reassessment shall inform the clerk of the district of the date on which the reassessment will be ready for the consideration of the board. The information shall be given in time to enable the clerk to give the notice required in this subsection.

70.76(1)(b) (b) The clerk shall give notice that the board will meet on the date at the place provided by law for the meeting of the regular board of review of the district, specifying the place. The clerk shall record the notice in the record book of proceedings of the board of review of the district after first recording the order for reassessment. The clerk shall post the notice in 3 conspicuous public places in the district and shall also serve a copy of the notice upon each of the persons named to act as the board and upon the department of revenue if the reassessment is not made by the department. The posting and service shall be at least one week before the day designated for the meeting.

70.76(1)(c) (c) In case of the failure or refusal of the clerk to give and serve the notice in the manner prescribed within 5 days after being requested to do so by the person making the reassessment, the department of revenue may give and serve the notice with the same force and effect as if given and served by the clerk. The service may be by personal delivery to the person to be served or by leaving the copy at the person's usual place of abode or by mailing it in a sealed envelope postpaid and directed to the person at the person's post-office address.

70.76(1)(d) (d) A memorandum stating the time and place of posting and the time and manner of service shall be entered by the clerk in the record. The memorandum, authenticated by the signature of the clerk, is presumptive evidence of the facts stated. The fact, time and manner of posting and service may be proved by any person having knowledge of the facts even though no entry of a memorandum is made.

70.76(2) (2) Hearing. The persons designated to serve as a board to review the reassessment shall attend at the time and place specified in the notice. A majority of them constitutes a quorum. Before proceeding in the review they shall be sworn by the clerk or by some other person authorized by law to administer oaths, to faithfully and impartially perform their duties in respect to the reassessment. The clerk of the district shall attend and serve as the clerk of the board at all its sessions and shall perform all the duties required of clerks at meetings of the regular board of review of the district, except that the clerk shall have no voice in the determinations of the board.

70.76(3) (3) Evidence. The person making the reassessment shall attend the meeting, shall present before the board the roll containing the reassessment of property made by the person and all property statements, affidavits, and other memoranda in relation to it, shall furnish the board all information in the person's possession which may be useful in the work of the board, and may give testimony of any facts within the person's knowledge pertinent to any matter under the consideration of the board.

70.76 History History: 1983 a. 275; 1985 a. 135.



70.77 Proceedings; inspection.

70.77  Proceedings; inspection. Such board shall carefully examine and consider such reassessment roll and all statements and other information accompanying the same or given in relation thereto. They shall review and correct such reassessment in like manner as the regular board of review of such district is required to review assessments therein and for that purpose they may adjourn from time to time and shall otherwise have and exercise all the power and authority given by law to boards of review and shall be subject to all the rules and restrictions imposed upon such boards. Any owner of taxable property in such district shall have the right to examine such reassessment and shall have all the rights and privileges before such board in respect to such reassessment that are given by law in respect to any assessment of property in such district.

70.77 History History: 1999 a. 83.



70.78 Affidavit; filing.

70.78  Affidavit; filing. Upon the completion of the work of such board and the incorporation in such reassessment roll of any corrections and changes ordered by such board, the person or persons making such reassessment shall make and annex to such roll an affidavit conforming as nearly as may be to the affidavit required by law to be annexed to assessment rolls in such district. Such reassessment roll when completed shall be filed in the office of the clerk of such district and shall take the place of the original assessment made in such district for said year for all purposes and shall be prima facie evidence of the facts therein stated and of the regularity of all the proceedings culminating therein.



70.79 Power of supervisor of equalization.

70.79  Power of supervisor of equalization. If the reassessment is made by a person other than the supervisor of equalization of the county in which the district is located the supervisor of equalization has the same authority as in other assessments in the county and shall render assistance to the person making the reassessment and to the reviewing board and shall attend the meeting of the reviewing board. The district attorney of the county in which the reassessment is made shall give legal assistance in relation to the reassessment or the review upon the request of the supervisor of equalization.

70.79 History History: 1983 a. 275 s. 15 (3); 1983 a. 538.



70.80 Compensation; fees.

70.80  Compensation; fees. The person or persons making such reassessment and the persons serving upon the board for review thereof shall receive such compensation for their services and expenses as may be designated by the department of revenue in the order directing such reassessment. Any witness directed to be summoned by such board shall be entitled to fees for travel and attendance at the rates allowed by law to witnesses in the circuit court, but shall not be entitled to such fees prior to attendance and the giving of testimony. Supervisors of equalization may be appointed to make reassessments, but in no case shall a supervisor of equalization be appointed to reassess a district when the complaint was made or the proceedings instituted by that supervisor of equalization.

70.80 History History: 1983 a. 275 s. 15 (3), (4); 1983 a. 538 s. 269 (3); 1991 a. 316.



70.81 Statement of expenses.

70.81  Statement of expenses. Upon completion of the review of such reassessment, each person entitled to compensation for services in respect thereto as provided in s. 70.80 shall make out a statement of the person's claim therefor against the state of Wisconsin and execute a voucher for the payment thereof upon blank forms to be furnished by the department of revenue. Such statement shall show the number of days for which compensation is claimed, the rate per day, the character of the service, the total amount claimed, the address of the claimant, and, in case of witnesses, the number of miles traveled, which statement shall be verified by the affidavit of the claimant or of some person having knowledge of the facts. Each such claim shall be approved, if correct, by a member of such board and by the supervisor of equalization. A memorandum of all such claims, showing the number of days and character of service and amount due to each person, shall be entered at the foot of the record of the proceedings of such board.

70.81 History History: 1983 a. 275 s. 15 (3); 1991 a. 316.



70.82 Review of claims; payment.

70.82  Review of claims; payment. The statements and vouchers mentioned in s. 70.81 shall be promptly transmitted by the supervisor of equalization to the department of revenue, which shall have authority to review the statements and vouchers and determine the number of days to be allowed. After such review and determination and after procuring any needed corrections therein said department shall endorse their approval of such statements and file the same and such vouchers in the office of the department of administration. Such claims shall thereupon be audited by the department of administration and paid out of the state treasury in like manner that other claims against the state are audited and paid. The amount so paid shall constitute an indebtedness of the district in which such reassessment was made to the state of Wisconsin, and such indebtedness with interest thereon at 6 percent per year shall be a special charge upon such district to be certified to and collected from such district in the then next levy and certification of state taxes and special charges, in like manner that other indebtedness of cities, towns, and villages to the state are certified and collected.

70.82 History History: 1979 c. 110 s. 60 (13); 1983 a. 275 s. 15 (3); 2009 a. 177.



70.83 Deputies; neglect; reassessment.

70.83  Deputies; neglect; reassessment. If any person appointed or required to perform any duty under ss. 70.75 and 70.76 shall be unable or neglect to do so, that person's place may be filled by appointment by said department. If any person required to perform any duty under ss. 70.75 to 70.84 shall willfully neglect or refuse to do so, that person shall forfeit to the state not less than $50 nor more than $250. In the appointment of persons to perform services under ss. 70.75 to 70.84 the department of revenue shall not be required to select any of such persons from the residents of the district in which the reassessment is to be made. It shall not be necessary for the said department to wait until the assessment in any district is completed before making an order for reassessment therein under ss. 70.75 to 70.84; but it shall be entitled to make such order whenever it shall be satisfied from the work already done upon such assessment that when completed it will not be in substantial compliance with law.

70.83 History History: 1991 a. 316.



70.84 Inequalities may be corrected in subsequent year.

70.84  Inequalities may be corrected in subsequent year. If any such reassessment cannot be completed in time to take the place of the original assessment made in such district for said year, the clerk of the district shall levy and apportion the taxes for that year upon the basis of the original assessment roll, and when the reassessment is completed the inequalities in the taxes levied under the original assessment shall be remedied and compensated in the levy and apportionment of taxes in such district next following the completion of said reassessment in the following manner: Each tract of real estate, and, as to personal property, each taxpayer, whose tax shall be determined by such reassessment to have been relatively too high, shall be credited a sum equal to the amount of taxes charged on the original assessment in excess of the amount which would have been charged had such reassessment been made in time; and each tract of real estate, and, as to personal property, each taxpayer, whose tax shall be determined by such reassessment to have been relatively too low, shall be charged, in addition to all other taxes, a sum equal to the difference between the amount of taxes charged upon such unequal original assessment and the amount which would have been charged had such reassessment been made in time. The department of revenue, or its authorized agent, shall at any time have access to all assessment and tax rolls herein referred to for the purpose of assisting the local clerk and in order that the results of the reassessment may be carried into effect.



70.85 Review of assessment by department of revenue.

70.85  Review of assessment by department of revenue.

70.85(1)(1)  Complaint. A taxpayer may file a written complaint with the department of revenue alleging that the assessment of one or more items or parcels of property in the taxation district the value of which, as determined under s. 70.47, does not exceed $1,000,000 is radically out of proportion to the general level of assessment of all other property in the district.

70.85(2) (2) Board of review; timing. A complaint under this section may be filed only if the taxpayer has contested the assessment of the property for that year under s. 70.47. The complaint shall be filed with the department of revenue within 20 days after receipt of the board of review's determination or within 30 days after the date specified on the affidavit under s. 70.47 (12) if there is no return receipt.

70.85(3) (3) Fee. A taxpayer filing a complaint under this section shall pay a filing fee of $100 to the department of revenue, which shall be credited to the appropriation under s. 20.566 (2) (h).

70.85(4) (4) Revaluation.

70.85(4)(a)(a) In this subsection, "the property" means the items or parcels of property which are the subject of the written complaint filed under sub. (1).

70.85(4)(b) (b) The department of revenue may revalue the property and adjust the assessment of the property to the assessment ratio of other property within the taxation district, if the department of revenue determines that:

70.85(4)(b)1. 1. The assessment of the property is not within 10% of the general level of assessment of all other property in the taxation district.

70.85(4)(b)2. 2. The revaluation of the property can be satisfactorily completed without a reassessment of all property within the taxation district.

70.85(4)(b)3. 3. The revaluation can be accomplished before November 1 of the year in which the assessment is made or within 60 days of the receipt of the written complaint, whichever is later.

70.85(4)(c) (c) Appeal of the determination of the department of revenue shall be by an action for certiorari in the circuit court of the county in which the property is located.

70.85(5) (5) Other property. In determining whether to revalue property under sub. (4), the department of revenue may examine the valuation of other property in the taxation district which is owned by the person filing the complaint.

70.85(6) (6) Tax computed on revalued amount. The valuation fixed by the department of revenue under this section shall be substituted for the assessed value of the property shown on the tax roll, and the tax shall be computed on the amount of the valuation determined by the department of revenue.

70.85(7) (7) Delay in revaluation.

70.85(7)(a)(a) If the department of revenue has not completed the revaluation prior to the time established by a taxation district for fixing its tax rate, the taxation district shall base its tax rate on the total value of property contained in the assessment roll, including property whose valuation is contested under this section.

70.85(7)(b) (b) If the department of revenue has not completed the revaluation prior to the time of the tax levy, the tax upon property with respect to which the revaluation has not been completed shall be computed on the basis of the contested value of the property. The taxpayer shall pay in full the tax based upon the contested valuation. If the department of revenue reduces the valuation of the property, the taxpayer may file a claim under s. 70.511 (2) (b) for a refund of taxes resulting from the reduction in value.

70.85(8) (8) Costs. If the department of revenue determines that no change in the assessment of the property is required, the costs related to the department's determination shall be paid by the department. If the department of revenue changes the property assessment, costs related to the department's determination that the assessment of that property should be changed, but not more than $300, shall be paid by the taxation district and shall be credited to the appropriation under s. 20.566 (2) (h). Past due accounts for costs shall be certified by the department of revenue on or before the 4th Monday of August of each year and included in the next apportionment of state special charges to local units of government.

70.85(9) (9) County assessor system. In this section, for those taxation districts that are under a county assessor system, the term "local assessor" includes the county assessor and the term "board of review" includes the county board of review.

70.85 History History: 1987 a. 27, 378; 1991 a. 39; 1995 a. 408.

70.85 Annotation Sections 70.47 (13), 70.85, and 74.37 provide the exclusive methods to challenge a municipality's bases for assessment of individual parcels. All require appeal to the board of review prior to court action. There is no alternative procedure to challenge an assessment's compliance with the uniformity clause. Hermann v. Town of Delavan, 215 Wis. 2d 370, 572 N.W.2d 855 (1998), 96-0171.

70.85 Annotation Wisconsin's Property Tax Assessment Appeal System. Ardern. Wis. Law. March 1996.

70.85 Annotation Over Assessed? Appealing Home Tax Assessments. McAdams. Wis. Law. July 2011.



70.855 State assessment of commercial property.

70.855  State assessment of commercial property.

70.855(1)(1)  Applicability. The department of revenue shall assess real and personal property assessed as commercial property under s. 70.32 (2) (a) 2. if all of the following apply:

70.855(1)(a) (a) The property owner and the governing body of the municipality where the property is located submit a written request to the department on or before March 1 of the year of the assessment to have the department assess the property owner's real and personal commercial property located in the municipality.

70.855(1)(b) (b) The written request submitted under par. (a) specifies the items of personal property and parcels of real property for the department's assessment.

70.855(1)(c) (c) The assessed value of the property owner's commercial property in the municipality in the previous year, as specified under par. (b), is at least $24,000,000.

70.855(1)(d) (d) The assessed value of the property owner's commercial property in the municipality in the previous year, as specified under par. (b), represents at least 9 percent of the total assessed value of all property in the municipality.

70.855(1)(e) (e) The property is located in a 4th class city.

70.855(2) (2) Valuation.

70.855(2)(a)(a) The department of revenue shall determine the full market value of the property subject to the request under sub. (1). The department may request from the property owner or the municipality where the property is located any information that the department considers necessary to perform its duties under this section. Failure to submit the requested information to the department shall result in denial of any right of redetermination by the tax appeals commission by the party failing to provide the requested information.

70.855(2)(b) (b) The department shall determine the value of the property subject to the request under sub. (1) no later than June 1 and shall provide written notice to the property owner and the governing body of the municipality of its findings and the value it has determined for the affected property.

70.855(2)(c) (c) Appeal of the determination of the department under this subsection shall be made to the tax appeals commission.

70.855(3) (3) Assessor duty. The assessor of the municipality where the property is located shall use the department's valuation of the property under sub. (2) for determining the property's value on the assessment roll, adjusted, to the best of the assessor's ability, to reflect the assessment ratio of other property located in the municipality.

70.855(4) (4) Costs.

70.855(4)(a)(a) The department of revenue shall impose a fee on each municipality in which commercial property is assessed under this section equal to the cost of the department's assessment of that property under this section. Except as provided in par. (b), each municipality that is assessed a fee under this paragraph shall collect the amount of the fee as a special charge against the taxable property located in the municipality, except that no municipality may apply the special charge disproportionately to owners of commercial property relative to owners of other property.

70.855(4)(b) (b) If the department of revenue does not receive the fee imposed on a municipality under par. (a) by March 31 of the year following the department's determination under sub. (2) (b), the department shall reduce the distribution made to the municipality under s. 79.02 (2) (b) by the amount of the fee and shall transfer that amount to the appropriation under s. 20.566 (2) (ga).

70.855 History History: 2013 a. 20.



70.86 Descriptions, simplified system.

70.86  Descriptions, simplified system. The governing body of any city, village or town may at its option adopt a simplified system of describing real property in either the assessment roll or the tax roll or in both the assessment roll and tax roll of such city, village or town, and may from time to time amend or change such simplified system. Descriptions in property tax bills shall be as provided under s. 74.09 (3) (a).

70.86 History History: 1987 a. 378; 1993 a. 246.



70.99 County assessor.

70.99  County assessor.

70.99(1)(1) A county assessor system may be established for any county by passage of a resolution or ordinance adopting such a system by an approving vote of 60% of the entire membership of the county board. After passage of this enabling resolution or ordinance by the county board, the county executive, or the county administrator, or the chairperson of the county board with the approval of the county board, shall appoint a county assessor from a list of candidates provided by the department of revenue who have passed an examination and have been certified by the department of revenue as qualified for performing the functions of the office. Certification shall be granted to all persons demonstrating proficiency by passing an examination administered by the department. The persons selected for listing shall first have been given a comprehensive examination, approved by the department of revenue, relating to the work of county assessor. A person appointed as county assessor shall thereafter have permanent tenure, after successfully serving the probationary period in effect in the county, and may be removed or suspended only for the reasons named in s. 17.14 (1) or for such cause as would sustain the suspension or removal of a state employee under state civil service rules. If employees of a county are under a county civil service program, the county assessor may, and any person appointed as a member of his or her staff shall, be incorporated into the county civil service program but tenure is dependent on the foregoing provision.

70.99(1m) (1m) Upon request of a county that is considering the creation of an assessment system under this section, the department of revenue may study the feasibility of that creation. The county shall reimburse the department for the costs of the study.

70.99(3) (3)

70.99(3)(a)(a) The office of state employment relations shall recommend a reasonable salary range for the county assessor for each county based upon pay for comparable work or qualifications in that county. If, by contractual agreement under s. 66.0301, 2 or more counties join to employ one county assessor with the approval of the secretary of revenue, the office of state employment relations shall recommend a reasonable salary range for the county assessor under the agreement. The department of revenue shall assist the county in establishing the budget for the county assessor's offices, including the number of personnel and their qualifications, based on the anticipated workload.

70.99(3)(b) (b) The department of revenue shall establish levels of proficiency for all appraisal personnel to be employed in offices of county assessors.

70.99(5) (5) The county assessor and the county assessor's staff shall be supplied suitable quarters, equipment and supplies by the county.

70.99(6) (6) In respect of any assessment made by a county assessor, the county assessor shall perform all the functions and acts theretofore required to be performed by the local assessor of the taxation district and shall have the same authority, responsibility and status, privileges and obligations of the assessor the county assessor displaces, except as clearly inconsistent with this section.

70.99(7) (7) The county assessor may designate one member of the county assessor's staff as deputy county assessor who shall have full power to act for the county assessor in the event of the inability of the county assessor to act through absence, incapacity, resignation or otherwise.

70.99(8) (8) Each city, town and village assessor duly appointed or elected and qualified to make the assessment for a city, town or village shall continue in office for all purposes of completing the functions of assessor with respect to such current year's assessment, but is divested of all authority in respect to the January 1 assessment that comes under the jurisdiction of the county assessor.

70.99(9) (9) In making the first assessment of any city, town or village the county assessor shall equalize the assessment of property within each taxation district. Thereafter, the county assessor shall revalue each year as many taxation districts under the county assessor's jurisdiction within the county as the county assessor's available staff will permit so as to bring and maintain each such taxation district at a full value assessment. The county assessor shall proceed with such work so as to complete the revaluation of all taxation districts under the county assessor's jurisdiction within 4 years. Such revaluation shall be made according to the procedures and manuals established by the department of revenue for the use of assessors.

70.99(10) (10)

70.99(10)(a)(a) There shall be one board of review for each county under the county assessor system. The board of review in any county having a county executive shall be appointed by the county executive from the cities or villages or towns under the county assessor. The board of review of all other counties shall be appointed by the chairperson of the county board from the tax districts under the county assessor. County board of review appointments in all counties shall be subject to approval by the county board. The board of review shall have 5 to 9 members, no more than 2 of whom may reside in the same city, town or village, and shall hold office as members of said board for staggered 5-year terms and until their successors are appointed and qualified. In counties other than Milwaukee County at least one member shall be from a town. The compensation and reimbursement of expenses of members of the board of review shall be fixed by the county board and shall be borne by the county. Each such board of review shall appoint one of its members present at the hearing as clerk and such clerk shall keep an accurate record of its proceedings. The provisions of s. 70.47, not in conflict with this section, shall be applicable to procedure for review of assessments by county boards of review and to appeals from determinations of county boards of review.

70.99(10)(b) (b) Two members of the board of review may hold the hearing of the evidence but a majority of the board members must be present to constitute a quorum at the meeting at which the determination of the issue is made. A majority vote of the quorum shall constitute the determination. In the event there is a tie vote, the assessor's valuation shall be sustained.

70.99(10)(c) (c) A board member may not be counted in determining a quorum and may not vote concerning any determination unless, concerning such determination, such member:

70.99(10)(c)1. 1. Attended the hearing of the evidence; or

70.99(10)(c)2. 2. Received the transcript of the hearing no less than 5 days prior to the meeting and read such transcript; or

70.99(10)(c)3. 3. Received a mechanical recording of the evidence no less than 5 days prior to the meeting and listened to such recording; or

70.99(10)(c)4. 4. Received a copy of a summary and all exceptions thereto no less than 5 days prior to the meeting and read such summary and exceptions. In this subdivision "summary" means a written summary of the evidence prepared by one or more board members attending the hearing of evidence, which summary shall be distributed to all board members and all parties to the contested assessment and "exceptions" means written exceptions to the summary of evidence filed by parties to the contested assessment.

70.99(10m) (10m) The county board may by resolution establish a county board of assessors, which board shall be comprised of the county assessor or the deputy county assessor and such other members of the county assessor's staff as the county assessor annually designates. If so established the county board of assessors shall investigate any objection referred to it by direction of the county board of review. The county board of assessors shall, after having made the investigation notify the person assessed or that person's agent of its determination by first class mail, and a copy of such determination shall be transmitted to the county board of review. The person assessed having been notified of the determination of the county board of assessors shall be deemed to have accepted such determination unless that person notifies the county assessor in writing, within 10 days, of that person's desire to present testimony before the county board of review.

70.99(10p) (10p) In counties that enter into a compact for a county assessor system, the board of review shall consist of 2 members appointed by each county with one additional member appointed by the county having the greatest full value.

70.99(11) (11) The county assessor shall annually submit a budget request for funds to cover the operation of the county assessor system for the ensuing year to the county office responsible for preparing the county budget.

70.99(13) (13)

70.99(13)(a)(a)

70.99(13)(a)1.1. The department of revenue shall prescribe the due dates, the forms, and the format of information transmitted by the county assessor to the department as to the assessment of property and any other information that may be needed in the department's work. The department of revenue shall also prescribe the form of assessment rolls, forms, books, and returns required for the assessment and collection of general property taxes by the county. The county shall submit material on or before the due dates that the department prescribes and shall use all of the material that the department prescribes.

70.99(13)(a)2. 2. The department of revenue shall design and make available to any county, basic computer programs for the preparation of assessment rolls, tax rolls and tax receipts which are deemed necessary by the secretary of revenue to the utilization of automatic data processing in the administration of the property tax.

70.99(13)(b) (b) The department of revenue shall prescribe minimum specifications for assessment maps. Any county whose assessment maps do not meet the department's specifications at the time of converting to the county assessment system shall have 4 years from the first countywide January 1 assessment date to bring its maps in conformance with the department's specifications.

70.99(13)(c) (c) The department of revenue shall determine the minimum number of staff members required for each county assessor's office and the level of certification under sub. (3) required for each position.

70.99(13)(d) (d) In order to effect the orderly transition of local property assessment to the county assessor system, as soon as practicable after the effective date of the resolution or ordinance adopting such system, all assessment records, books, maps, aerial photographs, appraisal cards and any other data currently in the possession of any town, village or city shall be made available to and become the property of the county assessor.

70.99(14) (14) A county may discontinue a county assessor system by passage of a resolution or ordinance by an approving vote of a majority of the entire membership of the county board. The effective date of the resolution or ordinance shall be December 31. A county shall, on or before October 31 of the year when the resolution or ordinance is effective, notify all municipalities in the county of its intent to discontinue its county assessor system. As soon as practicable after the effective date of the resolution or ordinance, the county shall transfer to the proper municipality all assessment records, books, maps, aerial photographs, appraisal cards and other assessment data in its possession.

70.99 History History: 1971 c. 40 s. 93; 1973 c. 90; 1975 c. 427; 1977 c. 29 ss. 1646 (3), 1647 (15); 1977 c. 196 s. 130 (10); 1977 c. 273; 1979 c. 34 s. 2102 (58) (a); 1979 c. 177, 221; 1981 c. 20; 1983 a. 27 s. 2200 (15); 1983 a. 192 s. 303 (2); 1987 a. 27; 1989 a. 31; 1991 a. 316; 1993 a. 16; 1995 a. 27; 1997 a. 253; 1999 a. 150 s. 672; 2001 a. 107; 2003 a. 33 ss. 1558, 9160.

70.99 Annotation The constitutionality of this section is upheld. Art. IV, sec. 23; art. XI, sec. 3 and art. XIII, s. 9 are discussed. Thompson v. Kenosha County, 64 Wis. 2d 673, 221 N.W.2d 845 (1973).

70.99 Annotation This section must be read in conjunction with s. 70.32 (1). Kaskin v. Kenosha Board of Review, 91 Wis. 2d 272, 282 N.W.2d 620 (Ct. App. 1979).

70.99 Annotation The offices of county assessor and town supervisor are compatible. 63 Atty. Gen. 599.



70.995 State assessment of manufacturing property.

70.995  State assessment of manufacturing property.

70.995(1)(1)  Applicability.

70.995(1)(a)(a) In this section "manufacturing property" includes all lands, buildings, structures and other real property used in manufacturing, assembling, processing, fabricating, making or milling tangible personal property for profit. Manufacturing property also includes warehouses, storage facilities and office structures when the predominant use of the warehouses, storage facilities or offices is in support of the manufacturing property, and all personal property owned or used by any person engaged in this state in any of the activities mentioned, and used in the activity, including raw materials, supplies, machinery, equipment, work in process and finished inventory when located at the site of the activity. Establishments engaged in assembling component parts of manufactured products are considered manufacturing establishments if the new product is neither a structure nor other fixed improvement. Materials processed by a manufacturing establishment include products of agriculture, forestry, fishing, mining and quarrying. For the purposes of this section, establishments which engage in mining metalliferous minerals are considered manufacturing establishments.

70.995(1)(b) (b) Materials used by a manufacturing establishment may be purchased directly from producers, obtained through customary trade channels or secured without recourse to the market by transfer from one establishment to another under the same ownership. Manufacturing production is usually carried on for the wholesale market, for interplant transfer or to order for industrial users rather than for direct sale to a domestic consumer.

70.995(1)(c) (c) Manufacturing shall not include the following agricultural activities:

70.995(1)(c)1. 1. Processing on farms if the raw materials are grown on the farm.

70.995(1)(c)2. 2. Custom gristmilling.

70.995(1)(c)3. 3. Threshing and cotton ginning.

70.995(1)(d) (d) Except for the activities under sub. (2), activities not classified as manufacturing in the standard industrial classification manual, 1987 edition, published by the U.S. office of management and budget are not manufacturing for this section.

70.995(2) (2) Further classification. In addition to the criteria set forth in sub. (1), property shall be deemed prima facie manufacturing property and eligible for assessment under this section if it is included in one of the following major group classifications set forth in the standard industrial classification manual, 1987 edition, published by the U.S. office of management and budget. For the purposes of this section, any other property described in this subsection shall also be deemed manufacturing property and eligible for assessment under this section:

70.995(2)(a) (a) 10—Metal mining.

70.995(2)(b) (b) 14—Mining and quarrying of nonmetallic minerals, except fuels.

70.995(2)(c) (c) 20—Food and kindred products.

70.995(2)(d) (d) 21—Tobacco manufacturers.

70.995(2)(e) (e) 22—Textile mill products.

70.995(2)(f) (f) 23—Apparel and other finished products made from fabrics and similar materials.

70.995(2)(g) (g) 24—Lumber and wood products, except furniture.

70.995(2)(h) (h) 25—Furniture and fixtures.

70.995(2)(i) (i) 26—Paper and allied products.

70.995(2)(j) (j) 27—Printing, publishing and allied industries.

70.995(2)(k) (k) 28—Chemicals and allied products.

70.995(2)(L) (L) 29—Petroleum refining and related industries.

70.995(2)(m) (m) 30—Rubber and miscellaneous plastic products.

70.995(2)(n) (n) 31—Leather and leather products.

70.995(2)(o) (o) 32—Stone, clay, glass and concrete products.

70.995(2)(p) (p) 33—Primary metal industries.

70.995(2)(q) (q) 34—Fabricated metal products, machinery and transportation equipment.

70.995(2)(r) (r) 35—Machinery, except electrical.

70.995(2)(s) (s) 36—Electrical and electronic machinery, equipment and supplies.

70.995(2)(t) (t) 37—Transportation equipment.

70.995(2)(u) (u) 38—Measuring, analyzing and controlling instruments; photographic, medical and optical goods; watches and clocks.

70.995(2)(v) (v) 39—Miscellaneous manufacturing industries.

70.995(2)(w) (w) 7384—Photofinishing laboratories.

70.995(2)(x) (x) Scrap processors using large machines processing iron, steel or nonferrous scrap metal and whose principal product is scrap iron and steel or nonferrous scrap metal for sale for remelting purposes.

70.995(2)(y) (y) Processors of waste paper, fibers or plastics using large machines for recycling purposes.

70.995(2)(z) (z) Hazardous waste treatment facility, as defined in s. 291.01 (22), unless exempt under s. 70.11 (21).

70.995(3) (3) For purposes of subs. (1) and (2) "manufacturing, assembling, processing, fabricating, making or milling" includes the entire productive process and includes such activities as the storage of raw materials, the movement thereof to the first operation thereon, and the packaging, bottling, crating or similar preparation of products for shipment.

70.995(4) (4) Whenever real property or tangible personal property is used for one, or some combination, of the processes mentioned in sub. (3) and also for other purposes, the department of revenue, if satisfied that there is substantial use in one or some combination of such processes, may assess the property under this section. For all purposes of this section the department of revenue shall have sole discretion for the determination of what is substantial use and what description of real property or what unit of tangible personal property shall constitute "the property" to be included for assessment purposes, and, in connection herewith, the department may include in a real property unit, real property owned by different persons. Vacant property designed for use in manufacturing, assembling, processing, fabricating, making or milling tangible property for profit may be assessed under this section or under s. 70.32 (1), and the period of vacancy may not be the sole ground for making that determination. In those specific instances where a portion of a description of real property includes manufacturing property rented or leased and operated by a separate person which does not satisfy the substantial use qualification for the entire property, the local assessor shall assess the entire real property description and all personal property not exempt under s. 70.11 (27). The applicable portions of the standard manufacturing property report form under sub. (12) as they relate to manufacturing machinery and equipment shall be submitted by such person.

70.995(5) (5) The department of revenue shall assess all property of manufacturing establishments included under subs. (1) and (2) as of the close of January 1 of each year, if on or before March 1 of that year the department has classified the property as manufacturing or the owner of the property has requested, in writing, that the department make such a classification and the department later does so. A change in ownership, location, or name of the manufacturing establishment does not necessitate a new request. In assessing lands from which metalliferous minerals are being extracted and valued for purposes of the tax under s. 70.375, the value of the metalliferous mineral content of such lands shall be excluded.

70.995(6) (6) Prior to February 15 of each year the department of revenue shall notify each municipal assessor of the manufacturing property within the taxation district that, as of that date, will be assessed by the department during the current assessment year.

70.995(7) (7)

70.995(7)(a)(a) Each manufacturing property assessed by the department of revenue shall be entered on a state manufacturing property assessment roll for each municipality that has manufacturing property as set forth in subs. (1) and (2). Notification of the individual manufacturing property assessments contained in the roll shall be furnished by the department to the municipal clerk.

70.995(7)(b) (b) Each 5 years, or more frequently if the department of revenue's workload permits and if in the department's judgment it is desirable, the department of revenue shall complete a field investigation or on-site appraisal at full value under ss. 70.32 (1) and 70.34 of all manufacturing property in this state.

70.995(8) (8)

70.995(8)(a)(a) The secretary of revenue shall establish a state board of assessors, which shall be comprised of the members of the department of revenue whom the secretary designates. The state board of assessors shall investigate any timely objection filed under par. (c) or (d) if the fee under that paragraph is paid. The state board of assessors, after having made the investigation, shall notify the person assessed or the person's agent and the appropriate municipality of its determination by 1st class mail or electronic mail. Beginning with objections filed in 1989, the state board of assessors shall make its determination on or before April 1 of the year after the filing. If the determination results in a refund of property taxes paid, the state board of assessors shall include in the determination a finding of whether the refund is due to false or incomplete information supplied by the person assessed. The person assessed or the municipality having been notified of the determination of the state board of assessors shall be deemed to have accepted the determination unless the person or municipality files a petition for review with the clerk of the tax appeals commission as provided in s. 73.01 (5) and the rules of practice promulgated by the commission. If an assessment is reduced by the state board of assessors, the municipality affected may file an appeal seeking review of the reduction, or may, within 30 days after the person assessed files a petition for review, file a cross-appeal, before the tax appeals commission even though the municipality did not file an objection to the assessment with the board. If the board does not overrule a change from assessment under this section to assessment under s. 70.32 (1), the affected municipality may file an appeal before the tax appeals commission. If an assessment is increased by the board, the person assessed may file an appeal seeking review of the increase, or may, within 30 days after the municipality files a petition for review, file a cross-appeal, before the commission even though the person did not file an objection to the assessment with the board.

70.995(8)(b) (b)

70.995(8)(b)1.1. The department of revenue shall annually notify each manufacturer assessed under this section and the municipality in which the manufacturing property is located of the full value of all real and personal property owned by the manufacturer. The notice shall be in writing and shall be sent by 1st class mail or electronic mail. In addition, the notice shall specify that objections to valuation, amount, or taxability must be filed with the state board of assessors no later than 60 days after the date of the notice of assessment, that objections to a change from assessment under this section to assessment under s. 70.32 (1) must be filed no later than 60 days after the date of the notice, that the fee under par. (c) 1. or (d) must be paid and that the objection is not filed until the fee is paid. For purposes of this subdivision, an objection is considered timely filed if received by the state board of assessors no later than 60 days after the date of the notice or sent to the state board of assessors by certified mail in a properly addressed envelope, with postage paid, that is postmarked before midnight of the last day for filing. A statement shall be attached to the assessment roll indicating that the notices required by this section have been mailed and failure to receive the notice does not affect the validity of the assessments, the resulting tax on real or personal property, the procedures of the tax appeals commission or of the state board of assessors, or the enforcement of delinquent taxes by statutory means.

70.995(8)(b)2. 2. If a municipality files an objection to the amount, valuation, taxability, or change from assessment under this section and the person assessed does not file an objection, the person assessed may file an appeal within 15 days after the municipality's objection is filed.

70.995(8)(c) (c)

70.995(8)(c)1.1. All objections to the amount, valuation, taxability, or change from assessment under this section to assessment under s. 70.32 (1) of property shall be first made in writing on a form prescribed by the department of revenue that specifies that the objector shall set forth the reasons for the objection, the objector's estimate of the correct assessment, and the basis under s. 70.32 (1) for the objector's estimate of the correct assessment. An objection shall be filed with the state board of assessors within the time prescribed in par. (b) 1. A $45 fee shall be paid when the objection is filed unless a fee has been paid in respect to the same piece of property and that appeal has not been finally adjudicated. The objection is not filed until the fee is paid. Neither the state board of assessors nor the tax appeals commission may waive the requirement that objections be in writing. Persons who own land and improvements to that land may object to the aggregate value of that land and improvements to that land, but no person who owns land and improvements to that land may object only to the valuation of that land or only to the valuation of improvements to that land.

70.995(8)(c)2. 2. A manufacturer who files an objection under subd. 1. may file supplemental information to support the manufacturer's objection no later than 60 days from the date the objection is filed. The state board of assessors shall notify the municipality in which the manufacturer's property is located of supplemental information filed by the manufacturer under this subdivision, if the municipality has filed an appeal related to the objection.

70.995(8)(d) (d) A municipality may file an objection with the state board of assessors to the amount, valuation, or taxability under this section or to the change from assessment under this section to assessment under s. 70.32 (1) of a specific property having a situs in the municipality, whether or not the owner of the specific property in question has filed an objection. Objection shall be made on a form prescribed by the department and filed with the board within the time prescribed in par. (b) 1. If the person assessed files an objection and the municipality affected does not file an objection, the municipality affected may file an appeal to that objection within 15 days after the person's objection is filed. A $45 filing fee shall be paid when the objection is filed unless a fee has been paid in respect to the same piece of property and that appeal has not been finally adjudicated. The objection is not filed until the fee is paid. The board shall forthwith notify the person assessed of the objection filed by the municipality.

70.995(8)(dm) (dm) The department shall refund filing fees paid under par. (c) 1. or (d) if the appeal in respect to the fee is denied because of lack of jurisdiction.

70.995(8)(e) (e) Upon completion of and review by the tax appeals commission and receipt of the statement of assessments required under s. 70.53, the department of revenue shall be responsible for equating all full-value manufacturing property assessments entered in the manufacturing property assessment roll to the general level of assessment of all other property within the individual taxation district. Thereafter, the manufacturing property assessment roll shall be delivered to the municipal clerk and annexed to the municipal assessment roll containing all other property.

70.995(8)(f) (f) No manufacturing property assessment may be reviewed in a proceeding under s. 70.75 or 70.85, but such assessment may be reviewed in reassessment proceedings under s. 70.75 (1).

70.995(9) (9) Any aggrieved party may appeal a determination by the tax appeals commission under sub. (8) to the circuit court for Dane County under s. 73.015 or to the circuit court for the county where the taxpayer's commercial domicile, as defined in s. 71.01 (1b), is located, where the taxpayer owns other property, or where the taxpayer transacts business in this state.

70.995(10) (10) Municipalities, and counties with a county assessor system, shall have access to all manufacturing property for the purpose of making appraisals of valuation of such property and may employ appraisal personnel, who need not be certified under s. 70.05 (4), for such purpose.

70.995(11) (11) If any county appoints a county assessor under s. 70.99, the department of revenue shall nevertheless assess the property described in subs. (1) and (2) and shall continue to assess such property when required by this section, and the notice to the municipal assessor required by sub. (6) shall, in such case be made directly to the county assessor.

70.995(12) (12)

70.995(12)(a)(a) The department of revenue shall prescribe a standard manufacturing property report form that shall be submitted annually for each real estate parcel and each personal property account on or before March 1 by all manufacturers whose property is assessed under this section. The report form shall contain all information considered necessary by the department and shall include, without limitation, income and operating statements, fixed asset schedules and a report of new construction or demolition. Failure to submit the report shall result in denial of any right of redetermination by the state board of assessors or the tax appeals commission. If any property is omitted or understated in the assessment roll in any of the next 5 previous years, the assessor shall enter the value of the omitted or understated property once for each previous year of the omission or understatement. The assessor shall affix a just valuation to each entry for a former year as it should have been assessed according to the assessor's best judgment. Taxes shall be apportioned and collected on the tax roll for each entry, on the basis of the net tax rate for the year of the omission, taking into account credits under s. 79.10. In the case of omitted property, interest shall be added at the rate of 0.0267% per day for the period of time between the date when the form is required to be submitted and the date when the assessor affixes the just valuation. In the case of underpayments determined after an objection under s. 70.995 (8) (d), interest shall be added at the average annual discount interest rate determined by the last auction of 6-month U.S. treasury bills before the objection per day for the period of time between the date when the tax was due and the date when it is paid.

70.995(12)(b) (b) The department of revenue shall allow an extension to April 1 of the due date for filing the report forms required under par. (a) if a written application for an extension, stating the reason for the request, is filed with the department on or before March 1.

70.995(12)(c) (c) Unless the taxpayer shows that the failure is due to reasonable cause, if a taxpayer fails to file any form required under par. (a) for property that the department of revenue assessed during the previous year by the due date or by any extension of the due date that has been granted, the taxpayer shall pay to the department of revenue a penalty of $25 if the form is filed 1 to 10 days late; $50 or 0.05% of the previous year's assessment, whichever is greater, but not more than $250, if the form is filed 11 to 30 days late; and $100 or 0.1% of the previous year's assessment, whichever is greater, but not more than $750, if the form is filed more than 30 days late. Penalties are due 30 days after they are assessed and are delinquent if not paid on or before that date. The department may refund all or part of any penalty it assesses under this paragraph if it finds reasonable grounds for late filing.

70.995(12)(d) (d) Sections 71.82 (2) (a) and 71.91 (4) to (6), as they apply to the taxes under ch. 71, apply to the penalties under par. (c).

70.995(12m) (12m) Any property assessment increased by the reviewing authority under s. 70.511 shall be entered in the assessment roll as prescribed under sub. (12).

70.995(12r) (12r) The department of revenue shall calculate the value of property that is used in manufacturing, as defined in this section, and that is exempt under s. 70.11 (39) and (39m).

70.995(13) (13) In the sections of this chapter relating to assessment of property, when the property involved is a manufacturing property subject to assessment under this section, the terms "local assessor" or "assessor" shall be deemed to refer also to the department of revenue except as provided in sub. (10).

70.995(14) (14)

70.995(14)(a)(a) Beginning with the property tax assessments as of January 1, 2003, the department of revenue shall annually impose on each municipality in which manufacturing property is located a fee in an amount that is equal to the equalized value of the manufacturing property located in the municipality multiplied by a rate that is determined annually by the department so that the total amount collected under this paragraph is sufficient to pay for 50% of the budgeted costs to the department in the current state fiscal year associated with the assessment of manufacturing property under this section. Except as provided in par. (b), each municipality that is assessed a fee under this paragraph shall collect the amount of the fee as a special charge against the taxable property located in the municipality, except that no municipality may apply the special charge disproportionately to owners of manufacturing property relative to owners of other property.

70.995(14)(b) (b) If the department of revenue does not receive the fee imposed on a municipality under par. (a) by March 31 of each year, the department shall reduce the distribution made to the municipality under s.79.02 (2) (b) by the amount of the fee.

70.995 History History: 1973 c. 90, 283, 333; 1975 c. 39, 144, 199, 200, 213, 224; 1977 c. 29 ss. 776 to 782, 1646 (3), 1647 (5m), 1656 (38); 1977 c. 31, 142, 272; 1977 c. 300 ss. 7, 8; 1977 c. 328, 377, 418, 447; 1979 c. 34 ss. 883m, 2102 (39) (g); 1979 c. 221; 1981 c. 20; 1983 a. 27; 1983 a. 275 s. 15 (8); 1985 a. 29; 1985 a. 120 s. 3202 (46); 1987 a. 27, 196, 399; 1989 a. 31; 1991 a. 39, 269; 1993 a. 307, 391; 1995 a. 227, 408; 1997 a. 35, 237, 250; 1999 a. 32; 2001 a. 16, 109; 2003 a. 33, 170; 2013 a. 20, 54.

70.995 Annotation The board of assessors committed jurisdictional error by disregarding market adjustments that were not disputed during assessment review proceedings. This section does not contravene either the uniform taxation or equal protection clauses. Fort Howard Paper Co. v. Wisconsin Lake District Board, 82 Wis. 2d 491, 263 N.W.2d 172 (1978).

70.995 Annotation Sub. (1) (a) does not include all structures used predominantly in support of manufacturing as manufacturing property but limits qualifying support structures to warehouses, storage facilities, and office structures. Sub. (2) defines activities or industries that are considered manufacturing but does not create a category of manufacturing property independent of sub. (1) (a). S.C. Johnson, Inc. v. DOR, 202 Wis. 2d 714, 552 N.W.2d 102 (Ct. App. 1996), 95-3215.

70.995 Annotation If a business does not fit within a category listed in the manual under sub. (1) or is not listed under sub. (2), the assessment manual may be looked to, to determine if property is manufacturing property. The manual provides that the general definition under sub. (1) (a) and (b) is to be considered and supplies 3 questions to be used in applying the definition. Zip Sort, Inc. v. DOR, 2001 WI App 185, 247 Wis. 2d 295, 634 N.W.2d 99, 00-2824.

70.995 Annotation That the taxpayer was a wholesaler of fresh fruits and vegetables did not mean that its ripening chambers could not qualify as manufacturing property under this section. The 1987 SIC Manual, and not subsequently revised versions of the manual, must be followed under sub. (2) until the legislature directs otherwise. When the taxpayer's activities did not fit squarely into a particular SIC Manual category, the commission then reasonably looked to the general definition of manufacturing in the SIC Manual to assist it in classifying the facility. DOR v. A. Gagliano Co., Inc. 2005 WI App 170, 284 Wis. 2d 741, 702 N.W.2d 834, 03-3538.






71. Income and franchise taxes for state and local revenues.

71.01 Definitions.

71.01  Definitions. In this chapter in regard to natural persons and fiduciaries, except fiduciaries of nuclear decommissioning trust or reserve funds:

71.01(1) (1) "Adjusted gross income", when not preceded by the word "federal", means Wisconsin adjusted gross income, unless otherwise defined or the context plainly requires otherwise.

71.01(1am) (1am) "Aggregate effective tax rate" means the sum of the effective tax rates imposed by a state, U.S. possession, foreign country, or any combination thereof, on the person or entity.

71.01(1b) (1b) For purposes of s. 71.04 (7) (df), (dh), (dj), and (dk), "commercial domicile" means the location from which a trade or business is principally managed and directed, based on any factors the department determines are appropriate, including the location where the greatest number of employees of the trade or business work, have their office or base of operations, or from which the employees are directed or controlled.

71.01(1m) (1m) "Department" means the department of revenue.

71.01(1n) (1n) For purposes of s. 71.04 (7) (df), (dh), (dj), and (dk), "domicile" means an individual's true, fixed, and permanent home where the individual intends to remain permanently and indefinitely and to which, whenever absent, the individual intends to return, except that no individual may have more than one domicile at any time.

71.01(1t) (1t) "Effective tax rate" means the maximum tax rate imposed by the state, U.S. possession, or foreign country, multiplied by the apportionment percentage, if any, applicable to the person or entity under the laws of that state, U.S. possession, or foreign country.

71.01(2) (2) "Entertainer" means a nonresident natural person who, for consideration, furnishes amusement, entertainment or public speaking services, or performs in one or more sporting events in this state and includes both employees and independent contractors.

71.01(3) (3) "Federal net operating loss" of persons other than corporations means net operating loss as determined by the taxpayer under the internal revenue code, or if redetermined by the department, as determined by the department under such code or as may be determined on final appeal therefrom.

71.01(4) (4) "Federal taxable income" and "federal adjusted gross income" of natural persons and fiduciaries mean taxable income or adjusted gross income as determined under the internal revenue code or, if redetermined by the department, as determined by the department under the internal revenue code or as may be determined on final appeal therefrom.

71.01(5) (5) "Fiduciary", "income" and "person" and all other terms not otherwise defined, have the same meaning as in the internal revenue code unless otherwise defined or the context requires otherwise.

71.01(5g) (5g) "File" means mail or deliver a document that the department prescribes to the department or, if the department prescribes another method of submitting or another destination, use that other method or submit to that other destination.

71.01(5m) (5m) "Head of household" has the meaning given in section 2 (b) and (c) of the internal revenue code, except that "head of household" includes surviving spouse, as defined in section 2 (a) of the internal revenue code.

71.01(5n) (5n) For purposes of s. 71.05 (6) (a) 24. and (b) 46., "intangible expenses" include the following, to the extent that the amounts would otherwise be deductible in computing Wisconsin adjusted gross income:

71.01(5n)(a) (a) Expenses, losses, and costs for, related to, or directly or indirectly in connection with the acquisition, use, maintenance, management, ownership, sale, exchange, or any other disposition of intangible property.

71.01(5n)(b) (b) Losses related to, or incurred in connection directly or indirectly with, factoring transactions or discounting transactions.

71.01(5n)(c) (c) Royalty, patent, technical, and copyright fees.

71.01(5n)(d) (d) Licensing fees.

71.01(5n)(e) (e) Other similar expenses, losses, and costs.

71.01(5p) (5p) "Intangible property" includes stocks, bonds, financial instruments, patents, patent applications, trade names, trademarks, service marks, copyrights, mask works, trade secrets, and similar types of intangible assets.

71.01(5s) (5s) For purposes of s. 71.05 (6) (a) 24. and (b) 46., "interest expenses" means interest that would otherwise be deductible under section 163 of the Internal Revenue Code and deductible in the computation of Wisconsin adjusted gross income.

71.01(6) (6)

71.01(6)(a)(a) For taxable years that begin after December 31, 2002, and before January 1, 2004, for natural persons and fiduciaries, except fiduciaries of nuclear decommissioning trust or reserve funds, "Internal Revenue Code" means the federal Internal Revenue Code as amended to December 31, 2002, excluding sections 103, 104, and 110 of P.L. 102-227, sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 106-519, sections 162 and 165 of P.L. 106-554, P.L. 106-573, section 431 of P.L. 107-16, and sections 101 and 301 (a) of P.L. 107-147, and as amended by P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, excluding section 109 of P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L 108-218, P.L. 108-311, excluding sections 306, 307, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, and as indirectly affected by P.L. 99-514, P.L. 100-203, P.L. 100-647, P.L. 101-73, P.L. 101-140, P.L. 101-179, P.L. 101-239, P.L. 101-280, P.L. 101-508, P.L. 102-90, P.L. 102-227, excluding sections 103, 104, and 110 of P.L. 102-227, P.L. 102-318, P.L. 102-486, P.L. 103-66, excluding sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, P.L. 103-296, P.L. 103-337, P.L. 103-465, P.L. 104-7, P.L. 104-117, P.L. 104-188, excluding sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 104-191, P.L. 104-193, P.L. 105-33, P.L. 105-34, P.L. 105-178, P.L. 105-206, P.L. 105-277, P.L. 106-36, P.L. 106-170, P.L. 106-230, P.L. 106-554, excluding sections 162 and 165 of P.L. 106-554, P.L. 107-15, P.L. 107-16, excluding section 431 of P.L. 107-16, P.L. 107-22, P.L. 107-116, P.L. 107-134, P.L. 107-147, excluding sections 101 and 301 (a) of P.L. 107-147, P.L. 107-181, P.L. 107-210, P.L. 107-276, P.L. 107-358, P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, excluding section 109 of P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 307, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458. The Internal Revenue Code applies for Wisconsin purposes at the same time as for federal purposes. Amendments to the federal Internal Revenue Code enacted after December 31, 2002, do not apply to this paragraph with respect to taxable years beginning after December 31, 2002, and before January 1, 2004, except that changes to the Internal Revenue Code made by P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, excluding section 109 of P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 307, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, and changes that indirectly affect the provisions applicable to this subchapter made by P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, excluding section 109 of P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 307, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, apply for Wisconsin purposes at the same time as for federal purposes.

71.01(6)(b) (b) For taxable years that begin after December 31, 2003, and before January 1, 2005, for natural persons and fiduciaries, except fiduciaries of nuclear decommissioning trust or reserve funds, "Internal Revenue Code" means the federal Internal Revenue Code as amended to December 31, 2003, excluding sections 103, 104, and 110 of P.L. 102-227, sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 106-519, sections 162 and 165 of P.L. 106-554, P.L. 106-573, section 431 of P.L. 107-16, sections 101 and 301 (a) of P.L. 107-147, sections 106, 201, and 202 of P.L. 108-27, section 109 of P.L. 108-121, and section 1201 of P.L. 108-173, and as amended by P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 307, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, and as indirectly affected by P.L. 99-514, P.L. 100-203, P.L. 100-647, P.L. 101-73, P.L. 101-140, P.L. 101-179, P.L. 101-239, P.L. 101-280, P.L. 101-508, P.L. 102-90, P.L. 102-227, excluding sections 103, 104, and 110 of P.L. 102-227, P.L. 102-318, P.L. 102-486, P.L. 103-66, excluding sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, P.L. 103-296, P.L. 103-337, P.L. 103-465, P.L. 104-7, P.L. 104-117, P.L. 104-188, excluding sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 104-191, P.L. 104-193, P.L. 105-33, P.L. 105-34, P.L. 105-178, P.L. 105-206, P.L. 105-277, P.L. 106-36, P.L. 106-170, P.L. 106-230, P.L. 106-554, excluding sections 162 and 165 of P.L. 106-554, P.L. 107-15, P.L. 107-16, excluding section 431 of P.L. 107-16, P.L. 107-22, P.L. 107-116, P.L. 107-134, P.L. 107-147, excluding sections 101 and 301 (a) of P.L. 107-147, P.L. 107-181, P.L. 107-210, P.L. 107-276, P.L. 107-358, P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, excluding section 109 of P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 307, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458. The Internal Revenue Code applies for Wisconsin purposes at the same time as for federal purposes. Amendments to the federal Internal Revenue Code enacted after December 31, 2003, do not apply to this paragraph with respect to taxable years beginning after December 31, 2003, and before January 1, 2005, except that changes to the Internal Revenue Code made by P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 307, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, and changes that indirectly affect the provisions applicable to this subchapter made by P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 307, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, apply for Wisconsin purposes at the same time as for federal purposes.

71.01(6)(c) (c) For taxable years that begin after December 31, 2004, and before January 1, 2006, for natural persons and fiduciaries, except fiduciaries of nuclear decommissioning trust or reserve funds, "Internal Revenue Code" means the federal Internal Revenue Code as amended to December 31, 2004, excluding sections 103, 104, and 110 of P.L. 102-227, sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, sections 1, 3, 4, and 5 of P.L. 106-519, sections 162 and 165 of P.L. 106-554, P.L. 106-573, section 431 of P.L. 107-16, sections 101 and 301 (a) of P.L. 107-147, sections 106, 201, and 202 of P.L. 108-27, section 1201 of P.L. 108-173, sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, and sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, and as amended by P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, and as indirectly affected by P.L. 99-514, P.L. 100-203, P.L. 100-647, P.L. 101-73, P.L. 101-140, P.L. 101-179, P.L. 101-239, P.L. 101-280, P.L. 101-508, P.L. 102-90, P.L. 102-227, excluding sections 103, 104, and 110 of P.L. 102-227, P.L. 102-318, P.L. 102-486, P.L. 103-66, excluding sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, P.L. 103-296, P.L. 103-337, P.L. 103-465, P.L. 104-7, P.L. 104-117, P.L. 104-188, excluding sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 104-191, P.L. 104-193, P.L. 105-33, P.L. 105-34, P.L. 105-178, P.L. 105-206, P.L. 105-277, P.L. 106-36, P.L. 106-170, P.L. 106-230, P.L. 106-554, excluding sections 162 and 165 of P.L. 106-554, P.L. 107-15, P.L. 107-16, excluding section 431 of P.L. 107-16, P.L. 107-22, P.L. 107-116, P.L. 107-134, P.L. 107-147, excluding sections 101 and 301 (a) of P.L. 107-147, P.L. 107-181, P.L. 107-210, P.L. 107-276, P.L. 107-358, P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458. The Internal Revenue Code applies for Wisconsin purposes at the same time as for federal purposes. Amendments to the federal Internal Revenue Code enacted after December 31, 2004, do not apply to this paragraph with respect to taxable years beginning after December 31, 2004, and before January 1, 2006, except that changes to the Internal Revenue Code made by P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, and changes that indirectly affect the provisions applicable to this subchapter made by P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, apply for Wisconsin purposes at the same time as for federal purposes.

71.01(6)(d) (d) For taxable years that begin after December 31, 2005, and before January 1, 2007, for natural persons and fiduciaries, except fiduciaries of nuclear decommissioning trust or reserve funds, "Internal Revenue Code" means the federal Internal Revenue Code as amended to December 31, 2005, excluding sections 103, 104, and 110 of P.L. 102-227, sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, sections 1, 3, 4, and 5 of P.L. 106-519, sections 162 and 165 of P.L. 106-554, P.L. 106-573, section 431 of P.L. 107-16, sections 101 and 301 (a) of P.L. 107-147, sections 106, 201, and 202 of P.L. 108-27, section 1201 of P.L. 108-173, sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 109-1, sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, section 11146 of P.L. 109-59, section 301 of P.L. 109-73, and sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, and as amended by P.L. 109-222, excluding sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, and as indirectly affected by P.L. 99-514, P.L. 100-203, P.L. 100-647, P.L. 101-73, P.L. 101-140, P.L. 101-179, P.L. 101-239, P.L. 101-280, P.L. 101-508, P.L. 102-90, P.L. 102-227, excluding sections 103, 104, and 110 of P.L. 102-227, P.L. 102-318, P.L. 102-486, P.L. 103-66, excluding sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, P.L. 103-296, P.L. 103-337, P.L. 103-465, P.L. 104-7, P.L. 104-117, P.L. 104-188, excluding sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 104-191, P.L. 104-193, P.L. 105-33, P.L. 105-34, P.L. 105-178, P.L. 105-206, P.L. 105-277, P.L. 106-36, P.L. 106-170, P.L. 106-230, P.L. 106-554, excluding sections 162 and 165 of P.L. 106-554, P.L. 107-15, P.L. 107-16, excluding section 431 of P.L. 107-16, P.L. 107-22, P.L. 107-116, P.L. 107-134, P.L. 107-147, excluding sections 101 and 301 (a) of P.L. 107-147, P.L. 107-181, P.L. 107-210, P.L. 107-276, P.L. 107-358, P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-59, excluding section 11146 of P.L. 109-59, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458. The Internal Revenue Code applies for Wisconsin purposes at the same time as for federal purposes. Amendments to the federal Internal Revenue Code enacted after December 31, 2005, do not apply to this paragraph with respect to taxable years beginning after December 31, 2005, and before January 1, 2007, except that changes to the Internal Revenue Code made by P.L. 109-222, excluding sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, and changes that indirectly affect the provisions applicable to this subchapter made by P.L. 109-222, excluding sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, apply for Wisconsin purposes at the same time as for federal purposes.

71.01(6)(e) (e) For taxable years that begin after December 31, 2006, and before January 1, 2008, for natural persons and fiduciaries, except fiduciaries of nuclear decommissioning trust or reserve funds, "Internal Revenue Code" means the federal Internal Revenue Code as amended to December 31, 2006, excluding sections 103, 104, and 110 of P.L. 102-227, sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, sections 1, 3, 4, and 5 of P.L. 106-519, sections 162 and 165 of P.L. 106-554, P.L. 106-573, section 431 of P.L. 107-16, sections 101 and 301 (a) of P.L. 107-147, sections 106, 201, and 202 of P.L. 108-27, section 1201 of P.L. 108-173, sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 109-1, sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, section 11146 of P.L. 109-59, section 301 of P.L. 109-73, sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, sections 811 and 844 of P.L. 109-280, and P.L. 109-432, and as amended by P.L. 110-245, excluding sections 110, 113, and 301 of P.L. 110-245, and P.L. 110-458, and as indirectly affected by P.L. 99-514, P.L. 100-203, P.L. 100-647, P.L. 101-73, P.L. 101-140, P.L. 101-179, P.L. 101-239, P.L. 101-280, P.L. 101-508, P.L. 102-90, P.L. 102-227, excluding sections 103, 104, and 110 of P.L. 102-227, P.L. 102-318, P.L. 102-486, P.L. 103-66, excluding sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, P.L. 103-296, P.L. 103-337, P.L. 103-465, P.L. 104-7, P.L. 104-117, P.L. 104-188, excluding sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 104-191, P.L. 104-193, P.L. 105-33, P.L. 105-34, P.L. 105-178, P.L. 105-206, P.L. 105-277, P.L. 106-36, P.L. 106-170, P.L. 106-230, P.L. 106-554, excluding sections 162 and 165 of P.L. 106-554, P.L. 107-15, P.L. 107-16, excluding section 431 of P.L. 107-16, P.L. 107-22, P.L. 107-116, P.L. 107-134, P.L. 107-147, excluding sections 101 and 301 (a) of P.L. 107-147, P.L. 107-181, P.L. 107-210, P.L. 107-276, P.L. 107-358, P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-59, excluding section 11146 of P.L. 109-59, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, P.L. 110-245, excluding sections 110, 113, and 301 of P.L. 110-245, and P.L. 110-458. The Internal Revenue Code applies for Wisconsin purposes at the same time as for federal purposes. Amendments to the federal Internal Revenue Code enacted after December 31, 2006, do not apply to this paragraph with respect to taxable years beginning after December 31, 2006, and before January 1, 2008, except that changes to the Internal Revenue Code made by P.L. 110-245, excluding sections 110, 113, and 301 of P.L. 110-245, and P.L. 110-458, and changes that indirectly affect the provisions applicable to this subchapter made by P.L. 110-245, excluding sections 110, 113, and 301 of P.L. 110-245, and P.L. 110-458, apply for Wisconsin purposes at the same time as for federal purposes.

71.01(6)(f) (f) For taxable years that begin after December 31, 2007, and before January 1, 2009, for natural persons and fiduciaries, except fiduciaries of nuclear decommissioning trust or reserve funds, "Internal Revenue Code" means the federal Internal Revenue Code as amended to December 31, 2007, excluding sections 103, 104, and 110 of P.L. 102-227, sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, sections 1, 3, 4, and 5 of P.L. 106-519, sections 162 and 165 of P.L. 106-554, P.L. 106-573, section 431 of P.L. 107-16, sections 101 and 301 (a) of P.L. 107-147, sections 106, 201, and 202 of P.L. 108-27, section 1201 of P.L. 108-173, sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 109-1, sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, section 11146 of P.L. 109-59, section 301 of P.L. 109-73, sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, sections 811 and 844 of P.L. 109-280, P.L. 109-432, P.L. 110-28, P.L. 110-140, P.L. 110-141, P.L. 110-142, P.L. 110-166, and P.L. 110-172, and as amended by P.L. 110-245, excluding sections 110, 113, and 301 of P.L. 110-245, section 15316 of P.L. 110-246, section 301 of division B and section 313 of division C of P.L. 110-343, P.L. 110-458, section 1541 of division B of P.L. 111-5, and P.L. 111-192, and as indirectly affected by P.L. 99-514, P.L. 100-203, P.L. 100-647, P.L. 101-73, P.L. 101-140, P.L. 101-179, P.L. 101-239, P.L. 101-280, P.L. 101-508, P.L. 102-90, P.L. 102-227, excluding sections 103, 104, and 110 of P.L. 102-227, P.L. 102-318, P.L. 102-486, P.L. 103-66, excluding sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, P.L. 103-296, P.L. 103-337, P.L. 103-465, P.L. 104-7, P.L. 104-117, P.L. 104-188, excluding sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 104-191, P.L. 104-193, P.L. 105-33, P.L. 105-34, P.L. 105-178, P.L. 105-206, P.L. 105-277, P.L. 106-36, P.L. 106-170, P.L. 106-230, P.L. 106-554, excluding sections 162 and 165 of P.L. 106-554, P.L. 107-15, P.L. 107-16, excluding section 431 of P.L. 107-16, P.L. 107-22, P.L. 107-116, P.L. 107-134, P.L. 107-147, excluding sections 101 and 301 (a) of P.L. 107-147, P.L. 107-181, P.L. 107-210, P.L. 107-276, P.L. 107-358, P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-59, excluding section 11146 of P.L. 109-59, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, P.L. 110-245, excluding sections 110, 113, and 301 of P.L. 110-245, section 15316 of P.L. 110-246, section 301 of division B and section 313 of division C of P.L. 110-343, P.L. 110-458, section 1541 of division B of P.L. 111-5, and P.L. 111-192. The Internal Revenue Code applies for Wisconsin purposes at the same time as for federal purposes. Amendments to the federal Internal Revenue Code enacted after December 31, 2007, do not apply to this paragraph with respect to taxable years beginning after December 31, 2007, and before January 1, 2009, except that changes to the Internal Revenue Code made by P.L. 110-245, excluding sections 110, 113, and 301 of P.L. 110-245, section 15316 of P.L. 110-246, section 301 of division B and section 313 of division C of P.L. 110-343, P.L. 110-458, section 1541 of division B of P.L. 111-5, and P.L. 111-192, and changes that indirectly affect the provisions applicable to this subchapter made by P.L. 110-245, excluding sections 110, 113, and 301 of P.L. 110-245, section 15316 of P.L. 110-246, section 301 of division B and section 313 of division C of P.L. 110-343, P.L. 110-458, section 1541 of division B of P.L. 111-5, and P.L. 111-192, apply for Wisconsin purposes at the same time as for federal purposes.

71.01(6)(g) (g) For taxable years that begin after December 31, 2008, and before January 1, 2011, for natural persons and fiduciaries, except fiduciaries of nuclear decommissioning trust or reserve funds, "Internal Revenue Code" means the federal Internal Revenue Code as amended to December 31, 2008, excluding sections 103, 104, and 110 of P.L. 102-227, sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, sections 1, 3, 4, and 5 of P.L. 106-519, sections 162 and 165 of P.L. 106-554, P.L. 106-573, section 431 of P.L. 107-16, sections 101 and 301 (a) of P.L. 107-147, sections 106, 201, and 202 of P.L. 108-27, section 1201 of P.L. 108-173, sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, sections 101, 102, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 109-1, sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, section 11146 of P.L. 109-59, section 301 of P.L. 109-73, sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, sections 101, 207, 209, 503, and 513 of P.L. 109-222, P.L. 109-432, P.L. 110-28, P.L. 110-140, P.L. 110-141, P.L. 110-142, P.L. 110-166, P.L. 110-172, P.L. 110-185, P.L. 110-234, sections 110, 113, and 301 of P.L. 110-245, P.L. 110-246, except section 15316 of P.L. 110-246, P.L. 110-289, except section 3093 of P.L. 110-289, P.L. 110-317, and P.L. 110-343, except section 301 of division B and section 313 of division C of P.L. 110-343, and as amended by sections 1261, 1262, 1401, 1402, 1521, 1522, 1531, and 1541 of division B of P.L. 111-5, section 301 of P.L. 111-147, P.L. 111-192, section 1601 of P.L. 111-203, section 215 of P.L. 111-226, section 2112 of P.L. 111-240, and P.L. 111-325, and as indirectly affected by P.L. 99-514, P.L. 100-203, P.L. 100-647, P.L. 101-73, P.L. 101-140, P.L. 101-179, P.L. 101-239, P.L. 101-280, P.L. 101-508, P.L. 102-90, P.L. 102-227, excluding sections 103, 104, and 110 of P.L. 102-227, P.L. 102-318, P.L. 102-486, P.L. 103-66, excluding sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, P.L. 103-296, P.L. 103-337, P.L. 103-465, P.L. 104-7, P.L. 104-117, P.L. 104-188, excluding sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 104-191, P.L. 104-193, P.L. 105-33, P.L. 105-34, P.L. 105-178, P.L. 105-206, P.L. 105-277, P.L. 106-36, P.L. 106-170, P.L. 106-230, P.L. 106-554, excluding sections 162 and 165 of P.L. 106-554, P.L. 107-15, P.L. 107-16, excluding section 431 of P.L. 107-16, P.L. 107-22, P.L. 107-116, P.L. 107-134, P.L. 107-147, excluding sections 101 and 301 (a) of P.L. 107-147, P.L. 107-181, P.L. 107-210, P.L. 107-276, P.L. 107-358, P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 102, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-59, excluding section 11146 of P.L. 109-59, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 209, 503, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, P.L. 110-245, excluding sections 110, 113, and 301 of P.L. 110-245, section 15316 of P.L. 110-246, section 3093 of P.L. 110-289, section 301 of division B and section 313 of division C of P.L. 110-343, P.L. 110-351, P.L. 110-458, sections 1261, 1262, 1401, 1402, 1521, 1522, 1531, and 1541 of division B of P.L. 111-5, section 301 of P.L. 111-147, P.L. 111-192, section 1601 of P.L. 111-203, section 215 of P.L. 111-226, section 2112 of P.L. 111-240, and P.L. 111-325. The Internal Revenue Code applies for Wisconsin purposes at the same time as for federal purposes. Amendments to the federal Internal Revenue Code enacted after December 31, 2008, do not apply to this paragraph with respect to taxable years beginning after December 31, 2008, and before January 1, 2011, except that changes to the Internal Revenue Code made by sections 1261, 1262, 1401, 1402, 1521, 1522, 1531, and 1541 of division B of P.L. 111-5, section 301 of P.L. 111-147, P.L. 111-192, section 1601 of P.L. 111-203, section 215 of P.L. 111-226, section 2112 of P.L. 111-240, and P.L. 111-325, and changes that indirectly affect the provisions applicable to this subchapter made by sections 1261, 1262, 1401, 1402, 1521, 1522, 1531, and 1541 of division B of P.L. 111-5, section 301 of P.L. 111-147, P.L. 111-192, section 1601 of P.L. 111-203, section 215 of P.L. 111-226, section 2112 of P.L. 111-240, and P.L. 111-325, apply for Wisconsin purposes at the same time as for federal purposes.

71.01(6)(h) (h) For taxable years that begin after December 31, 2010, and before January 1, 2013, for natural persons and fiduciaries, except fiduciaries of nuclear decommissioning trust or reserve funds, "Internal Revenue Code" means the federal Internal Revenue Code as amended to December 31, 2010, excluding sections 103, 104, and 110 of P.L. 102-227, sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, sections 1, 3, 4, and 5 of P.L. 106-519, sections 162 and 165 of P.L. 106-554, P.L. 106-573, section 431 of P.L. 107-16, sections 101 and 301 (a) of P.L. 107-147, sections 106, 201, and 202 of P.L. 108-27, section 1201 of P.L. 108-173, sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, sections 101, 102, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 109-1, sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, section 11146 of P.L. 109-59, section 301 of P.L. 109-73, sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, sections 101, 207, 503, and 513 of P.L. 109-222, P.L. 109-432, except sections 117, 406, 409, 410, 412, 417, 418, 424, and 425 of division A and section 403 of division C of P.L. 109-432, P.L. 110-28, except sections 8215, 8231, 8232, 8234, and 8236 of P.L. 110-28, P.L. 110-140, sections 2, 3, and 5 of P.L. 110-142, P.L. 110-166, sections 3 (b) and 11 (b), (e), and (g) of P.L. 110-172, P.L. 110-185, P.L. 110-234, section 301 of P.L. 110-245, P.L. 110-246, except sections 4, 15312, 15313, 15314, 15316, and 15342 of P.L. 110-246, sections 3071, 3081, and 3082 of P.L. 110-289, section 9 (e) of P.L. 110-317, P.L. 110-343, except sections 116, 208, 211, and 301 of division B and sections 313 and 504 of division C of P.L. 110-343, P.L. 111-5, except sections 1261, 1262, 1401, 1402, 1521, 1522, 1531, and 1541 of division B of P.L. 111-5, section 201 of P.L. 111-147, P.L. 111-148, except sections 1322, 1515, 9003, 9021, 9022, 10108, 10908, and 10909 of P.L. 111-148, P.L. 111-152, except section 1407 of P.L. 111-152, P.L. 111-203, except section 1601 of P.L. 111-203, P.L. 111-226, except sections 215 and 217 of P.L. 111-226, P.L. 111-240, except sections 2014, 2043, 2111, 2112, and 2113 of P.L. 111-240, and P.L. 111-312, and as amended by section 902 of P.L. 112-240, and as indirectly affected by P.L. 99-514, P.L. 100-203, P.L. 100-647, P.L. 101-73, P.L. 101-140, P.L. 101-179, P.L. 101-239, P.L. 101-280, P.L. 101-508, P.L. 102-90, P.L. 102-227, excluding sections 103, 104, and 110 of P.L. 102-227, P.L. 102-318, P.L. 102-486, P.L. 103-66, excluding sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, P.L. 103-296, P.L. 103-337, P.L. 103-465, P.L. 104-7, P.L. 104-117, P.L. 104-188, excluding sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 104-191, P.L. 104-193, P.L. 105-33, P.L. 105-34, P.L. 105-178, P.L. 105-206, P.L. 105-277, P.L. 106-36, P.L. 106-170, P.L. 106-230, P.L. 106-554, excluding sections 162 and 165 of P.L. 106-554, P.L. 107-15, P.L. 107-16, excluding section 431 of P.L. 107-16, P.L. 107-22, P.L. 107-116, P.L. 107-134, P.L. 107-147, excluding sections 101 and 301 (a) of P.L. 107-147, P.L. 107-181, P.L. 107-210, P.L. 107-276, P.L. 107-358, P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 102, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-59, excluding section 11146 of P.L. 109-59, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 503, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, sections 117, 406, 409, 410, 412, 417, 418, 424, and 425 of division A and section 403 of division C of P.L. 109-432, sections 8215, 8231, 8232, 8234, and 8236 of P.L. 110-28, P.L. 110-141, P.L. 110-142, excluding sections 2, 3, and 5 of P.L. 110-142, P.L. 110-172, excluding sections 3 (b) and 11 (b), (e), and (g) of P.L. 110-172, P.L. 110-245, excluding section 301 of P.L. 110-245, sections 4, 15312, 15313, 15314, 15316, and 15342 of P.L. 110-246, P.L. 110-289, excluding sections 3071, 3081, and 3082 of P.L. 110-289, P.L. 110-317, excluding section 9 (e) of P.L. 110-317, sections 116, 208, 211, and 301 of division B and sections 313 and 504 of division C of P.L. 110-343, P.L. 110-351, P.L. 110-458, sections 1261, 1262, 1401, 1402, 1521, 1522, 1531, and 1541 of division B of P.L. 111-5, P.L. 111-92, P.L. 111-147, excluding section 201 of P.L. 111-147, sections 1322, 1515, 9003, 9021, 9022, 10108, 10908, and 10909 of P.L. 111-148, section 1407 of P.L. 111-152, P.L. 111-192, section 1601 of P.L. 111-203, sections 215 and 217 of P.L. 111-226, sections 2014, 2043, 2111, 2112, and 2113 of P.L. 111-240, P.L. 111-325, and section 902 of P.L. 112-240. The Internal Revenue Code applies for Wisconsin purposes at the same time as for federal purposes, except that changes made by section 209 of P.L. 109-222, sections 117, 406, 409, 410, 412, 417, 418, 424, and 425 of division A and section 403 of division C of P.L. 109-432, sections 8215, 8231, 8232, 8234, and 8236 of P.L. 110-28, P.L. 110-141, P.L. 110-142, excluding sections 2, 3, and 5 of P.L. 110-142, P.L. 110-172, excluding sections 3 (b) and 11 (b), (e), and (g) of P.L. 110-172, sections 110 and 113 of P.L. 110-245, sections 15312, 15313, 15314, and 15342 of P.L. 110-246, sections 3031, 3032, 3033, 3041, 3051, 3052, 3061, and 3092 of P.L. 110-289, P.L. 110-317, excluding section 9 (e) of P.L. 110-317, sections 116, 208, and 211 of division B and section 504 of division C of P.L. 110-343, section 14 of P.L. 111-92, sections 531, 532, and 533 of P.L. 111-147, sections 10908 and 10909 of P.L. 111-148, and section 2043 of P.L. 111-240 do not apply for taxable years beginning before January 1, 2011. Amendments to the federal Internal Revenue Code enacted after December 31, 2010, do not apply to this paragraph with respect to taxable years beginning after December 31, 2010, and before January 1, 2013, except that changes to the Internal Revenue Code made by section 902 of P.L. 112-240, and changes that indirectly affect the provisions applicable to this subchapter made by section 902 of P.L. 112-240, apply for Wisconsin purposes at the same time as for federal purposes.

71.01(6)(i) (i) For taxable years that begin after December 31, 2012, for natural persons and fiduciaries, except fiduciaries of nuclear decommissioning trust or reserve funds, "Internal Revenue Code" means the federal Internal Revenue Code as amended to December 31, 2010, excluding sections 103, 104, and 110 of P.L. 102-227, sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, sections 1, 3, 4, and 5 of P.L. 106-519, sections 162 and 165 of P.L. 106-554, section 431 of P.L. 107-16, sections 101 and 301 (a) of P.L. 107-147, sections 106, 201, and 202 of P.L. 108-27, section 1201 of P.L. 108-173, sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, sections 101, 102, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 109-1, sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, section 11146 of P.L. 109-59, section 301 of P.L. 109-73, sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, sections 101, 207, 503, and 513 of P.L. 109-222, P.L. 109-432, except sections 117, 406, 409, 410, 412, 417, 418, 424, and 425 of division A and section 403 of division C of P.L. 109-432, P.L. 110-28, except sections 8215, 8231, 8232, 8234, and 8236 of P.L. 110-28, P.L. 110-140, sections 2, 3, and 5 of P.L. 110-142, P.L. 110-166, sections 3 (b) and 11 (b), (e), and (g) of P.L. 110-172, P.L. 110-185, P.L. 110-234, section 301 of P.L. 110-245, P.L. 110-246, except sections 4, 15312, 15313, 15314, 15316, and 15342 of P.L. 110-246, sections 3071, 3081, and 3082 of P.L. 110-289, section 9 (e) of P.L. 110-317, P.L. 110-343, except sections 116, 208, 211, and 301 of division B and sections 313 and 504 of division C of P.L. 110-343, P.L. 111-5, except sections 1261, 1262, 1401, 1402, 1521, 1522, 1531, and 1541 of division B of P.L. 111-5, section 201 of P.L. 111-147, P.L. 111-148, except sections 1322, 1515, 9003, 9004, 9005, 9012, 9013, 9014, 9016, 9021, 9022, 10108, 10902, 10908, and 10909 of P.L. 111-148, P.L. 111-152, except sections 1403 and 1407 of P.L. 111-152, P.L. 111-203, except section 1601 of P.L. 111-203, P.L. 111-226, except sections 215 and 217 of P.L. 111-226, P.L. 111-240, except sections 2014, 2043, 2111, 2112, and 2113 of P.L. 111-240, and P.L. 111-312, and as amended by section 1858 of P.L. 112-10, section 1108 of P.L. 112-95, sections 40211, 40241, 40242, and 100121 of P.L. 112-141, and sections 101 and 902 of P.L. 112-240, and as indirectly affected by P.L. 99-514, P.L. 100-203, P.L. 100-647, P.L. 101-73, P.L. 101-140, P.L. 101-179, P.L. 101-239, P.L. 101-280, P.L. 101-508, P.L. 102-90, P.L. 102-227, excluding sections 103, 104, and 110 of P.L. 102-227, P.L. 102-318, P.L. 102-486, P.L. 103-66, excluding sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, P.L. 103-296, P.L. 103-337, P.L. 103-465, P.L. 104-7, P.L. 104-117, P.L. 104-188, excluding sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 104-191, P.L. 104-193, P.L. 105-33, P.L. 105-34, P.L. 105-178, P.L. 105-206, P.L. 105-277, P.L. 106-36, P.L. 106-170, P.L. 106-230, P.L. 106-554, excluding sections 162 and 165 of P.L. 106-554, P.L. 106-573, P.L. 107-15, P.L. 107-16, excluding section 431 of P.L. 107-16, P.L. 107-22, P.L. 107-116, P.L. 107-134, P.L. 107-147, excluding sections 101 and 301 (a) of P.L. 107-147, P.L. 107-181, P.L. 107-210, P.L. 107-276, P.L. 107-358, P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 102, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-59, excluding section 11146 of P.L. 109-59, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 503, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, sections 117, 406, 409, 410, 412, 417, 418, 424, and 425 of division A and section 403 of division C of P.L. 109-432, sections 8215, 8231, 8232, 8234, and 8236 of P.L. 110-28, P.L. 110-141, P.L. 110-142, excluding sections 2, 3, and 5 of P.L. 110-142, P.L. 110-172, excluding sections 3 (b) and 11 (b), (e), and (g) of P.L. 110-172, P.L. 110-245, excluding section 301 of P.L. 110-245, sections 4, 15312, 15313, 15314, 15316, and 15342 of P.L. 110-246, P.L. 110-289, excluding sections 3071, 3081, and 3082 of P.L. 110-289, P.L. 110-317, excluding section 9 (e) of P.L. 110-317, sections 116, 208, 211, and 301 of division B and sections 313 and 504 of division C of P.L. 110-343, P.L. 110-351, P.L. 110-458, sections 1261, 1262, 1401, 1402, 1521, 1522, 1531, and 1541 of division B of P.L. 111-5, P.L. 111-92, P.L. 111-147, excluding section 201 of P.L. 111-147, sections 1322, 1515, 9003, 9004, 9005, 9012, 9013, 9014, 9016, 9021, 9022, 10108, 10902, 10908, and 10909 of P.L. 111-148, sections 1403 and 1407 of P.L. 111-152, P.L. 111-192, section 1601 of P.L. 111-203, sections 215 and 217 of P.L. 111-226, sections 2014, 2043, 2111, 2112, and 2113 of P.L. 111-240, P.L. 111-325, section 1858 of P.L. 112-10, section 1108 of P.L. 112-95, and sections 40211, 40241, 40242, 100121 of P.L. 112-141, and sections 101 and 902 of P.L. 112-240. The Internal Revenue Code applies for Wisconsin purposes at the same time as for federal purposes, except that changes made by P.L. 106-573, sections 9004, 9005, 9012, 9013, 9014, 9016, and 10902 of P.L. 111-148, sections 1403 and 1407 of P.L. 111-152, section 1858 of P.L. 112-10, section 1108 of P.L. 112-95, and sections 40211, 40241, 40242, and 100121 of P.L. 112-141 do not apply for taxable years beginning before January 1, 2013. Amendments to the federal Internal Revenue Code enacted after December 31, 2010, do not apply to this paragraph with respect to taxable years beginning after December 31, 2010, except that changes to the Internal Revenue Code made by section 1858 of P.L. 112-10, section 1108 of P.L. 112-95, and sections 40211, 40241, 40242, and 100121 of P.L. 112-141, and changes that indirectly affect the provisions applicable to this subchapter made by section 1858 of P.L. 112-10, section 1108 of P.L. 112-95, and sections 40211, 40241, 40242, and 100121 of P.L. 112-141, do not apply for taxable years beginning before January 1, 2013, and changes to the Internal Revenue Code made by sections 101 and 902 of P.L. 112-240, and changes that indirectly affect the provisions applicable to this subchapter made by sections 101 and 902 of P.L. 112-240, apply for Wisconsin purposes at the same time as for federal purposes.

71.01(7) (7) Notwithstanding sub. (6), for natural persons, fiduciaries, trusts and estates, at the taxpayer's option, "internal revenue code", for taxable year 1986 and subsequent taxable years, includes any revisions to the federal internal revenue code adopted after January 1, 1986, that relate to the taxation of income derived from any source as a direct consequence of participation in the milk production termination program created by section 101 of P.L. 99-198.

71.01(7m) (7m) Notwithstanding sub. (6), for natural persons, fiduciaries, trusts and estates, at the taxpayer's option, "internal revenue code" for taxable years beginning after December 31, 1987, includes any revisions to section 67 (c) of the internal revenue code adopted after January 1, 1988, that relate to the indirect expenses of regulated investment companies.

71.01(7n) (7n) Notwithstanding sub. (6), a qualified retirement fund for a taxable year for federal income tax purposes is a qualified retirement fund for the taxable year for purposes of this subchapter.

71.01(7r) (7r)

71.01(7r)(a)(a) Notwithstanding sub. (6), for taxable years beginning before January 1, 2014, for purposes of computing amortization or depreciation, "Internal Revenue Code" means the federal Internal Revenue Code as amended to December 31, 2000, except that property that, under s. 71.02 (2) (d) 12., 1985 stats., is required to be depreciated for taxable year 1986 under the Internal Revenue Code as amended to December 31, 1980, shall continue to be depreciated under the Internal Revenue Code as amended to December 31, 1980.

71.01(7r)(c) (c) Notwithstanding sub. (6), section 101 of P.L. 109-222, related to extending the increased expense deduction under section 179 of the Internal Revenue Code, applies to property used in farming that is acquired and placed in service in taxable years beginning after December 31, 2007, and before January 1, 2010, and used by a person who is actively engaged in farming. For purposes of this paragraph, "actively engaged in farming" has the meaning given in 7 CFR 1400.201, and "farming" has the meaning given in section 464 (e) (1) of the Internal Revenue Code.

71.01(7u) (7u) "Last day prescribed by law" has the meaning given in s. 71.738, except that in s. 71.03 (2) (e) 1. and 2. "last day prescribed by law" includes extensions.

71.01(7v) (7v) For purposes of s. 71.05 (6) (a) 24. and (b) 46., "management fees" include expenses and costs, not including interest expenses, pertaining to accounts receivable, accounts payable, employee benefit plans, insurance, legal matters, payroll, data processing, purchasing, taxation, financial matters, securities, accounting, or reporting and compliance matters or similar activities, to the extent that the amounts would otherwise be deductible in the computation of Wisconsin adjusted gross income.

71.01(8) (8) "Married person" or "spouse" means a person determined under section 7703 (a) of the internal revenue code to be married, unless the context requires otherwise. A decree of divorce, annulment or legal separation terminates the marriage and the application of ch. 766 to property of the spouses after the date of the decree, unless the decree provides otherwise.

71.01(8g) (8g) "Member" does not include a member of a limited liability company treated as a corporation under s. 71.22 (1k).

71.01(8m) (8m) "Partner" does not include a partner of a publicly traded partnership treated as a corporation under s. 71.22 (1k).

71.01(8r) (8r) "Pay", in regard to submissions to or for the department, means mail or deliver funds to the department or, if the department prescribes another method of submitting or another destination, use that other method or submit to that other destination.

71.01(9) (9) "Person" includes natural persons and fiduciaries, unless the context requires otherwise.

71.01(9ad) (9ad) "Qualified real estate investment trust" has the meaning given in s. 71.22 (9ad).

71.01(9am) (9am) "Related entity" means any person related to a taxpayer as provided under section 267 or 1563 of the Internal Revenue Code during all or a portion of the taxpayer's taxable year and any real estate investment trust under section 856 of the Internal Revenue Code, except a qualified real estate investment trust, if more than 50 percent of any class of the beneficial interests or shares of the real estate investment trust are owned directly, indirectly, or constructively by the taxpayer, or any person related to the taxpayer, during all or a portion of the taxpayer's taxable year. For purposes of this subsection, the constructive ownership rules of section 318 (a) of the Internal Revenue Code, as modified by section 856 (d) (5) of the Internal Revenue Code, shall apply in determining the ownership of stock, assets, or net profits of any person.

71.01(9an) (9an) For purposes of s. 71.05 (6) (a) 24. and (b) 46., "rental expenses" means the gross amounts that would otherwise be deductible in the computation of Wisconsin adjusted gross income for the use of, or the right to use, real property and tangible personal property in connection with real property, including services furnished or rendered in connection with such property, regardless of how reported for financial accounting purposes and regardless of how computed.

71.01(9c) (9c) "Sign" means write one's signature or, if the department prescribes another method of authenticating, use that other method.

71.01(10) (10) "Small business stock" means an equity security, sold before January 1, 2014, that the taxpayer has held for at least 5 years and that is issued by a corporation that, on the December 31 before acquisition by the taxpayer, or, for a corporation which was incorporated during the calendar year in which the stock is issued, as of the date of the acquisition of the stock, fulfills all of the following requirements and so certifies to the taxpayer upon acquisitions:

71.01(10)(a) (a) Has at least 50% of its property and at least 50% of its payroll, both as computed under s. 71.25, in this state.

71.01(10)(b) (b) Has no more than 500 employees covered by Wisconsin unemployment insurance, including employees of any corporation that owns more than 50% of the stock of the issuing corporation.

71.01(10)(c) (c) Derives no more than 25% of its gross receipts from rents, interest, dividends and sales of intangible investment assets combined unless the corporation derives less than $3,000 of that income and has not been incorporated for more than 2 calendar years.

71.01(10)(d) (d) Has not issued stock that is listed on the New York stock exchange, the American stock exchange or the National Association of Securities Dealers automated quotation system.

71.01(10)(e) (e) Has not liquidated its assets in whole or in part for tax purposes only in order to fulfill the requirements under this subsection and then reorganized.

71.01(10g) (10g) For purposes of s. 71.04 (7) (df), (dh), (dj), and (dk), "state" means a state of the United States, the District of Columbia, the commonwealth of Puerto Rico, or any territory or possession of the United States, unless the context requires that "state" means only the state of Wisconsin.

71.01(11) (11) "Taxable income" when not preceded by the word "federal" means Wisconsin taxable income unless otherwise defined or the context plainly requires otherwise.

71.01(12) (12) "Taxable year" means the taxable period upon the basis of which the taxable income of the taxpayer is computed for federal income tax purposes. The taxable year of a taxpayer who keeps his or her accounting records on the basis of a 52-53 week period ends on the last day of the month closest to the end of the 52-53 week period.

71.01(13) (13) "Wisconsin adjusted gross income" means federal adjusted gross income, with the modifications prescribed in s. 71.05 (6) to (12), (19), (20), (24), (25), and (26).

71.01(14) (14) "Wisconsin net operating loss" of persons other than corporations means "federal net operating loss" adjusted as prescribed in s. 71.05 (6) (a) and (b), (7) to (12) and (19) to (21), except s. 71.05 (6) (b) 9., except that no deductions allowable on schedule A for federal income tax purposes are allowable.

71.01(16) (16) "Wisconsin taxable income" of natural persons means Wisconsin adjusted gross income less the Wisconsin standard deduction, less the personal exemption described under s. 71.05 (23), with losses, depreciation, recapture of benefits, offsets, depletion, deductions, penalties, expenses and other negative income items determined according to the manner that income is or would be allocated, except that the negative income items on individual or separate returns for net rents and other net returns which are marital property attributable to the investment, rental, licensing or other use of nonmarital property shall be allocated to the owner of the property.

71.01 History History: 1987 a. 312; 1987 a. 411 ss. 6 to 8, 26, 27, 31; 1989 a. 31, 100, 336; 1991 a. 39, 269; 1993 a. 16, 112, 437; 1995 a. 27, 380, 428; 1997 a. 27, 37, 237; 1999 a. 9, 194; 2001 a. 109; 2003 a. 33; 2005 a. 25, 49, 362; 2007 a. 20, 226; 2009 a. 2, 28, 161, 183; 2011 a. 32; 2013 a. 20.

71.01 Annotation Wisconsin Tax Policy Within a Federal System. McGaffey. 88 MLR 93 (2004).

71.01 Annotation Tax Incentive: The Vulnerability of Using Tax Incentives in Wisconsin. Lindsey. 88 MLR 107 (2004).



71.02 Imposition of tax.

71.02  Imposition of tax.

71.02(1)(1) For the purpose of raising revenue for the state and the counties, cities, villages and towns, there shall be assessed, levied, collected and paid a tax on all net incomes of individuals and fiduciaries, except fiduciaries of nuclear decommissioning trust or reserve funds subject to the tax under s. 71.23 (2), by every natural person residing within the state or by his or her personal representative in case of death, and trusts resident within the state; by every nonresident natural person and trust of this state, upon such income as is derived from property located or business transacted within the state including, but not limited by enumeration, income derived from a limited partner's distributive share of partnership income, income derived from a limited liability company member's distributive share of limited liability company income, income derived from a covenant not to compete to the extent that the covenant was based on a Wisconsin-based activity, the state lottery under ch. 565, any multijurisdictional lottery under ch. 565 if the winning lottery ticket or lottery share was purchased from a retailer, as defined in s. 565.01 (6), located in this state or from the department, winnings from a casino or bingo hall that is located in this state and that is operated by a Native American tribe or band and pari-mutuel wager winnings or purses under ch. 562, and also by every nonresident natural person upon such income as is derived from the performance of personal services within the state, except as exempted under s. 71.05 (1) to (3). Every natural person domiciled in the state shall be deemed to be residing within the state for the purposes of determining liability for income taxes and surtaxes. A single-owner entity that is disregarded as a separate entity under section 7701 of the Internal Revenue Code is disregarded as a separate entity under this chapter, and its owner is subject to the tax on the entity's income.

71.02(2) (2) In determining whether or not an individual resides within this state for purposes of this section, the following are not relevant:

71.02(2)(a) (a) Contributions made to charitable organizations in this state.

71.02(2)(b) (b) Directorships in corporations operating in this state.

71.02(2)(c) (c) Accounts, as defined in s. 710.05 (1) (a), held in financial institutions, as defined in s. 710.05 (1) (c), located in this state.

71.02(2)(d) (d) Corpuses of trusts, in which the individual is a trustee or a beneficiary, located in this state.

71.02(2)(e) (e) Retention of professional services of brokers, as defined in s. 408.102 (1) (c), and of attorneys and accountants located in this state.

71.02(3) (3) This section shall not be construed to prevent or affect the correction of errors or omissions in the assessments of income for former years under s. 71.74 (1) and (2).

71.02 History History: 1987 a. 312; 1989 a. 31; 1991 a. 39, 269; 1993 a. 112; 1995 a. 27; 1997 a. 27, 237, 297; 1999 a. 9; 2007 a. 20.

71.02 Annotation No act of Congress, treaty, state statute, or agreement with any Indian tribe impairs the state's right to impose an income tax on enrolled members of one tribe who live and work on a reservation of a different tribe. Ethnicity does not confer any more rights within a tribe on an American Indian who is not a member of the tribe than a non-Indian has. LaRock v. DOR, 2001 WI 7, 241 Wis. 2d 87, 621 N.W.2d 907, 99-0951.

71.02 Annotation The Menominee tribe and tribal members residing and working in Menominee county are not subject to the state income tax. 66 Atty. Gen. 290.



71.03 Filing returns; certain claims.

71.03  Filing returns; certain claims.

71.03(1) (1)  Definition. In this section, "gross income" means all income, from whatever source derived and in whatever form realized, whether in money, property or services, which is not exempt from Wisconsin income taxes. "Gross income" includes, but is not limited to, the following items: compensation for services, including salaries, wages and fees, commissions and similar items; gross income derived from business; interest; rents; royalties; dividends; alimony and separate maintenance payments; annuities; income from life insurance and endowment contracts; pensions; income from discharge of indebtedness; distributive shares of partnership gross income except distributive shares of the income of publicly traded partnerships treated as corporations under s. 71.22 (1k); distributive shares of limited liability company gross income except distributive shares of the income of limited liability companies treated as corporations under s. 71.22 (1k); income in respect of a decedent; and income from an interest in an estate or trust. "Gross income" from a business or farm consists of the total gross receipts without reduction for cost of goods sold, expenses or any other amounts. The gross rental amounts received from rental properties are included in gross income without reduction for expenses or any other amounts. "Gross income" from the sale of securities, property or other assets consists of the gross selling price without reduction for the cost of the assets, expenses of sale or any other amounts. "Gross income" from an annuity, retirement plan or profit sharing plan consists of the gross amount received without reduction for the employee's contribution to the annuity or plan.

71.03(2) (2) Persons required to file; other requirements. The following shall report in accordance with this section:

71.03(2)(a) (a) Natural persons. Except as provided in sub. (6) (b):

71.03(2)(a)1. 1. Every individual domiciled in this state during the entire taxable year who has a gross income at or above a threshold amount which shall be determined annually by the department of revenue. The threshold amounts shall be determined for categories of individuals based on filing status and age, and shall include categories for single individuals; individuals who file as a head of household; married couples who file jointly; and married persons who file separately. The department of revenue shall establish a threshold amount for each category of individual at an amount at which no individual in that category whose gross income is below that amount has a state income tax liability.

71.03(2)(a)2. 2. Every nonresident person and every person who changes domicile into or out of this state during the taxable year shall file a return if the person is unmarried and has gross income of $2,000 or more, or if the person is married and the combined gross income of the person and his or her spouse is $2,000 or more.

71.03(2)(a)3. 3. For taxable years beginning before January 1, 1993, every natural person for whom a deduction from tax under s. 71.07 (8) (b) is allowable to another taxpayer for the taxable year shall file a return if that natural person has any amount of unearned income and that person has gross income of $550 or more.

71.03(2)(a)4. 4. For taxable years beginning after December 31, 1992, and before January 1, 1994, every natural person for whom a deduction from tax under s. 71.07 (8) (b) is allowable to another taxpayer for the taxable year shall file a return if that natural person has any amount of unearned income and that person has gross income of $600 or more.

71.03(2)(a)5. 5. For taxable years beginning on or after January 1, 1994, every natural person for whom a deduction from tax under s. 71.07 (8) (b) is allowable to another taxpayer for the taxable year shall file a return if that natural person has any amount of unearned income and that person has gross income of at least $500 adjusted for inflation in the manner prescribed by sections 1 (f) (3) to (6) and 63 (c) (4) of the internal revenue code. The department of revenue shall incorporate the changes in the income tax forms and instructions.

71.03(2)(b) (b) Deceased person. The personal representative or other person charged with the property of a decedent shall file the return of the decedent required under this section.

71.03(2)(c) (c) Person to make return for individual unable to file. The guardian, custodian or other person charged with the care of the person or property of an individual who is unable to make a return required under this section shall file a return for such individual.

71.03(2)(d) (d) Husband and wife joint filing.

71.03(2)(d)1.1. Except as provided in subds. 2. and 3. and par. (e), a husband and a wife may file a joint return for income tax purposes even though one of the spouses has no gross income or no deductions.

71.03(2)(d)2. 2. No joint return may be filed if either the husband or wife at any time during the taxable year is a nonresident alien, unless an election is in effect for the taxable year under section 6013 (g) or (h) of the internal revenue code.

71.03(2)(d)3. 3. No joint return may be filed if the husband and wife have different taxable years, except that if their taxable years begin on the same day and end on different days because of the death of either or both the joint return may be filed with respect to the taxable year of each unless the surviving spouse remarries before the close of his or her taxable year or unless the taxable year of either spouse is a fractional part of a year under section 443 (a) (1) of the internal revenue code.

71.03(2)(e) (e) Death of a spouse; joint returns. For the taxable year in which the death of one spouse or both spouses occurs:

71.03(2)(e)1. 1. A joint return may be filed and shall be signed by both the decedent's personal representative and the surviving spouse, if any, if a personal representative is appointed before the last day prescribed by law, including extensions, for filing the return of the surviving spouse.

71.03(2)(e)2. 2. A joint return may be filed by the surviving spouse with respect to both that spouse and the decedent if no return for the taxable year has been filed by the decedent and no personal representative is appointed at the time the joint return is filed or before the last day prescribed by law, including extensions, for filing the return of the surviving spouse.

71.03(2)(e)3. 3. If a personal representative of the decedent is appointed after the filing of the joint return by the surviving spouse, the personal representative may disaffirm the joint return by filing, within one year after the last day prescribed by law for filing the return of the surviving spouse, a separate return for the taxable year of the decedent with respect to which the joint return was filed. If the joint return is disaffirmed, the return filed by the survivor is the survivor's separate return and the tax on the return shall be determined by excluding all items properly includable in the return of the decedent spouse.

71.03(2)(f) (f) Election by a spouse. The election under par. (d) may be made by a spouse if the requirements of section 6013 (f) of the internal revenue code are met.

71.03(2)(g) (g) Joint return following separate return. Except as provided in par. (i), if an individual has filed a separate return for a taxable year for which a joint return could have been filed by the individual and the individual's spouse under par. (d) or (e) and the time prescribed by law for timely filing the return for that taxable year has expired, the individual and the individual's spouse may file a joint return for that taxable year. A joint return filed by the husband and wife under this paragraph is their return for that taxable year, and all payments, credits, refunds or other repayments made or allowed with respect to the separate return of each spouse for that taxable year shall be taken into account in determining the extent to which the tax based upon the joint return has been paid. If a joint return is filed under this paragraph, any election, other than the election to file a separate return, made by either spouse in that spouse's separate return for that taxable year with respect to the treatment of any income, deduction or credit of that spouse may not be changed in the filing of the joint return if that election would have been irrevocable if the joint return had not been filed.

71.03(2)(h) (h) Death of a spouse after separate return. In the taxable year in which the death of one or both spouses occurs, a joint return may be filed by the decedent's personal representative and the surviving spouse, if any, under this paragraph if one or both spouses filed a separate return for a taxable year for which a joint return could have been filed. If any condition under par. (i) occurs before a personal representative is appointed, a joint return may not be filed under this paragraph.

71.03(2)(i) (i) Election precluded. The election under par. (g) or (h) may not be made if any of the following conditions applies:

71.03(2)(i)1. 1. The amount shown as tax upon that joint return is not paid in full at or before the time the joint return is filed.

71.03(2)(i)2. 2. Four or more years from the last day prescribed by law for filing the return for that taxable year have elapsed, determined without regard to any extension of time granted to either spouse.

71.03(2)(i)3. 3. There has been mailed to either spouse, with respect to that taxable year, a notice of adjustment under ss. 71.74 to 71.77 and the spouse, as to that notice, files a petition for redetermination under subch. XIV, except that, if both spouses request and the department consents, the election under par. (g) may be made.

71.03(2)(i)4. 4. Either spouse has commenced a suit in any court for the recovery of any part of the tax for that taxable year.

71.03(2)(i)5. 5. Either spouse has entered into a closing agreement with respect to that taxable year or if any civil or criminal case arising against either spouse with respect to that taxable year has been compromised.

71.03(2)(j) (j) Joint return assumed. For purposes of subchs. XII and XIII, a joint return is deemed to have been filed under this section if any of the following conditions applies:

71.03(2)(j)1. 1. Both spouses filed separate returns before filing the joint return, on the day when the last separate return was filed, but not earlier than the last day prescribed by law for filing the return of either spouse.

71.03(2)(j)2. 2. Only one spouse filed a separate return before filing the joint return and the other spouse had less than $3,420 of gross income for that taxable year, on the day of the filing of that separate return, but not earlier than the last day prescribed by law for the filing of that separate return.

71.03(2)(j)3. 3. Only one spouse filed a separate return before filing the joint return and the other spouse had $3,420 or more of gross income for that taxable year, on the date the joint return was filed.

71.03(2)(k) (k) Filing date assumed. For purposes of s. 71.75, a joint return filed under this section is deemed to be filed on the last day prescribed by law for filing the return for that taxable year, determined without regard to any extension of time granted to either spouse.

71.03(2)(L) (L) Limits extended. If a joint return is filed under this section, the periods of limitations under ss. 71.74 to 71.77 and subch. XV on the making of assessments and the beginning of levy or of a proceeding in court for collection shall, with respect to the return, be extended to the extent necessary to include one year immediately after the date of the filing of the joint return, computed without regard to par. (j).

71.03(2)(m) (m) Separate return following joint return.

71.03(2)(m)1.1. Except as provided in subds. 3. and 5., for a taxable year for which a joint return has been filed, separate returns may be filed by the spouses on or before the last day prescribed by law for timely filing the return of either has elapsed.

71.03(2)(m)2. 2. If a husband and wife change from a joint return to separate returns within the time prescribed in subd. 1., the tax paid on the joint return shall be allocated between them in proportion to the tax liability shown on each separate return.

71.03(2)(m)3. 3. In the taxable year in which the death of one or both spouses occurs, a separate return may be filed under this paragraph within the time prescribed in subd. 1., or as provided for a personal representative under par. (e) if a joint return has been filed under par. (e) by the surviving spouse or by the decedent's personal representative and the surviving spouse. If a separate return is filed by the surviving spouse or by the decedent's personal representative under this paragraph, the joint return previously filed shall be the separate return of the surviving spouse or the decedent for whom the separate return was not filed, unless both the surviving spouse and the decedent's personal representative file a separate return under this paragraph. The tax on the separate return of the surviving spouse shall be determined by excluding all items properly includable in the separate return of the decedent, and the tax on the separate return of the decedent shall be determined by excluding all items properly includable in the return of the surviving spouse.

71.03(2)(m)4. 4. The time allowed the personal representative to disaffirm the joint return by the filing of a separate return does not establish a new due date for the return of the deceased spouse, and sub. (8) and ss. 71.91 and 71.92 apply to that return.

71.03(2)(m)5. 5. A separate return may not be filed unless the amount shown upon that separate return is paid in full on or before the date when the separate return is filed.

71.03(3) (3) Fractional part of year. If a natural person or fiduciary files a federal income tax return for a fractional part of the year, the person shall file a Wisconsin income tax return for that fractional year. That person shall compute and report income on the basis of the period for which that return is filed, and that fractional year shall constitute a taxable year.

71.03(4) (4) Election to have department compute tax.

71.03(4)(a)(a) Natural persons whose total income is not in excess of $10,000 and consists entirely of wages subject to withholding for Wisconsin tax purposes and not more than $200 total of dividends, interest and other wages not subject to Wisconsin withholding, and who have elected the Wisconsin standard deduction and have not claimed either the credit for homestead property tax relief or deductions for expenses incurred in earning such income, shall, at their election, not be required to record on their income tax returns the amount of the tax imposed on their Wisconsin taxable income. Married persons shall be permitted this election only if the joint income of the husband and wife does not exceed $10,000, if both report their incomes on the same joint income tax return form, and if both make this election.

71.03(4)(b) (b) The tax on income reported by persons making the election under par. (a) shall be computed by the department of revenue. After applying all known applicable credits, the department shall notify the taxpayer by mail of the amount of taxes due or the amount of taxes to be refunded.

71.03(5) (5) Copy of federal return. To the extent necessary for the administration of the tax imposed by this chapter, when required under rules prescribed or orders issued by the department or upon the written request of the department, natural persons and fiduciaries subject to this chapter shall file with the department a true and complete copy of their federal income tax return and any other return or statement filed with, or made to, or any document received from, the internal revenue service.

71.03(6) (6) Time return required.

71.03(6)(a)(a) Reports required under this section shall be made on or before April 15 following the close of a year referred to in sub. (2) (a), or if such person's fiscal year is other than the calendar year then on or before the 15th day of the 4th month following the close of such fiscal year, or if the return is for less than a full taxable year on the date applicable for federal income taxes under the Internal Revenue Code, to the department of revenue, in the manner and form prescribed by the department of revenue, whether notified to do so or not. Such persons shall be subject to the same penalties for failure to report as those who receive notice. If the taxpayer is unable to make his or her own return, the return shall be made by a duly authorized agent or by the guardian or other person charged with the care of the person or property of such taxpayer.

71.03(6)(b) (b) Nothing in this section precludes the department of revenue from requiring any person other than a corporation to file an income tax return when in the judgment of the department a return should be filed.

71.03(6m) (6m) Time to file claims; no return required. A claim for a credit under s. 71.07 (3m) or subch. VIII or IX that is filed by a natural person who is not required to file a report under sub. (2) (a) shall be filed on a calendar year basis in conformity with the filing requirements in subs. (6) and (7).

71.03(7) (7) Extension of time to file. Returns of natural persons and fiduciaries that require a statement of amounts or information contained or entered on a corresponding return under the internal revenue code shall be filed within the time fixed under that code for filing of the corresponding federal return. Any extension of time granted by law or by the internal revenue service for the filing of that corresponding federal return extends the time for filing under this chapter if a copy of the taxpayer's application to the internal revenue service requesting the extension is filed with the return under this chapter or if a copy of any request for an extension required by the internal revenue service is filed with the return under this chapter or at an earlier date that the department prescribes by rule and if the taxpayer pays the Wisconsin tax in the manner applicable to federal income taxes under the internal revenue code. Taxes payable upon the filing of the return do not become delinquent during the period of an extension but are subject to interest at the rate of 12% per year during such period except as follows:

71.03(7)(a) (a) For taxable years beginning after December 31, 1989, and before January 1, 1991, for persons who served in support of Operation Desert Shield, Operation Desert Storm or an operation that is a successor to Operation Desert Shield or Operation Desert Storm in the United States, or for persons who served in Egypt, Israel, Diego Garcia or Germany, or for persons who qualify for a federal extension of time to file under 26 USC 7508, who served outside the United States because of their participation in Operation Desert Shield, Operation Desert Storm or an operation that is a successor to Operation Desert Shield or Operation Desert Storm in the Desert Shield or Desert Storm theater of operations.

71.03(7)(b) (b) For taxable years beginning after December 31, 1994, and before January 1, 1997, for persons who served in support of Operation Balkan Endeavor or an operation that is a successor to Operation Balkan Endeavor, or for persons who served in Croatia, Bosnia and Herzegovina, Serbia, Macedonia, Montenegro, Hungary, Austria, Slovakia, Czech Republic or Slovenia, or for persons who qualify for a federal extension of time to file under 26 USC 7508, who served outside the United States because of their participation in Operation Balkan Endeavor or an operation that is a successor to Operation Balkan Endeavor in the Balkan Endeavor theater of operations.

71.03(7)(c) (c) For taxable years beginning after December 31, 2000, and before January 1, 2003, for persons who served in support of Operation Enduring Freedom or an operation that is a successor to Operation Enduring Freedom in the United States, or for persons who qualify for a federal extension of time to file under 26 USC 7508, who served outside the United States because of their participation in Operation Enduring Freedom or an operation that is a successor to Operation Enduring Freedom in the Enduring Freedom theater of operations.

71.03(7)(d) (d) For taxable years beginning after December 31, 2002, for persons who served in support of Operation Iraqi Freedom or an operation that is a successor to Operation Iraqi Freedom in the United States, or for persons who qualify for a federal extension of time to file under 26 USC 7508, who served outside the United States because of their participation in Operation Iraqi Freedom or an operation that is a successor to Operation Iraqi Freedom in the Iraqi Freedom theater of operations.

71.03(7)(e) (e) For taxable years beginning after December 31, 2005, for persons who qualify for a federal extension of time to file under 26 USC 7508.

71.03(7)(f) (f) For taxable years beginning after December 31, 2008, for persons who qualify for a federal extension of time to file under 26 USC 7508A due to a presidentially declared disaster or terroristic or military action.

71.03(8) (8) Payment of tax.

71.03(8)(a)(a) All income and franchise taxes shall be paid to the department of revenue, at its office at Madison or at such other place the department designates.

71.03(8)(b) (b) The final payment of taxes on incomes of persons other than corporations who file on a calendar year basis shall be made on or before April 15 following the close of the calendar year, except for persons electing to have the department compute their tax under sub. (4). If the return of a person other than a corporation is made on the basis of a fiscal year, such final payment shall be made on or before the 15th day of the 4th month following the close of such fiscal year, except for persons electing to have the department compute their tax under sub. (4).

71.03(8)(c) (c) If the taxpayer elects under sub. (4) (a) to have the department compute the tax on his or her income and the taxpayer files his or her return on or before the date on which such return is required to be filed, the amount of taxes due thereon, as stated in the notice from the department under sub. (4) (b), shall become delinquent if not paid on or before the due date stated in the notice to the taxpayer. Such amounts of taxes due shall not be subject to any interest, other than extension interest, prior to the date of delinquency. Taxes due on returns filed after the date on which returns are required to be filed shall be deemed delinquent as of the due date of the return.

71.03(8)(d) (d) The department of revenue shall accept in advance income taxes and surtaxes from taxpayers desirous of making such payments before the same shall become due and payable. Advance payment of taxes under this provision shall not relieve the taxpayer from additional taxes which may result from subsequent legislation or from additional taxable income disclosed or discovered subsequent to such payment.

71.03(8)(e) (e) No person is required to pay a balance due of less than $1.

71.03 History History: 1987 a. 312, 411; 1989 a. 31; 1991 a. 3, 39, 269, 301, 305, 315; 1993 a. 16, 112, 204, 213, 491; 1995 a. 255, 428; 1999 a. 9; 2001 a. 23, 102; 2003 a. 83; 2005 a. 25, 49; 2009 a. 28.



71.04 Situs of income; allocation and apportionment.

71.04  Situs of income; allocation and apportionment.

71.04(1)(1)  Situs.

71.04(1)(a)(a) All income or loss of resident individuals and resident estates and trusts shall follow the residence of the individual, estate or trust. Income or loss of nonresident individuals and nonresident estates and trusts from business, not requiring apportionment under sub. (4), (10) or (11), shall follow the situs of the business from which derived, except that all income that is realized from the sale of or purchase and subsequent sale or redemption of lottery prizes if the winning tickets were originally bought in this state shall be allocated to this state. All items of income, loss and deductions of nonresident individuals and nonresident estates and trusts derived from a tax-option corporation not requiring apportionment under sub. (9) shall follow the situs of the business of the corporation from which derived, except that all income that is realized from the sale of or purchase and subsequent sale or redemption of lottery prizes if the winning tickets were originally bought in this state shall be allocated to this state. Income or loss of nonresident individuals and nonresident estates and trusts derived from rentals and royalties from real estate or tangible personal property, or from the operation of any farm, mine or quarry, or from the sale of real property or tangible personal property shall follow the situs of the property from which derived. Income from personal services of nonresident individuals, including income from professions, shall follow the situs of the services. A nonresident limited partner's distributive share of partnership income shall follow the situs of the business, except that all income that is realized from the sale of or purchase and subsequent sale or redemption of lottery prizes if the winning tickets were originally bought in this state shall be allocated to this state. A nonresident limited liability company member's distributive share of limited liability company income shall follow the situs of the business, except that all income that is realized from the sale of or purchase and subsequent sale or redemption of lottery prizes if the winning tickets were originally bought in this state shall be allocated to this state. Income of nonresident individuals, estates and trusts from the state lottery under ch. 565 is taxable by this state. Income of nonresident individuals, estates and trusts from any multijurisdictional lottery under ch. 565 is taxable by this state, but only if the winning lottery ticket or lottery share was purchased from a retailer, as defined in s. 565.01 (6), located in this state or from the department. Income of nonresident individuals, nonresident trusts and nonresident estates from pari-mutuel winnings or purses under ch. 562 is taxable by this state. Income of nonresident individuals, estates and trusts from winnings from a casino or bingo hall that is located in this state and that is operated by a Native American tribe or band shall follow the situs of the casino or bingo hall. Income derived by a nonresident individual from a covenant not to compete is taxable by this state to the extent that the covenant was based on a Wisconsin-based activity. All other income or loss of nonresident individuals and nonresident estates and trusts, including income or loss derived from land contracts, mortgages, stocks, bonds and securities or from the sale of similar intangible personal property, shall follow the residence of such persons, except as provided in par. (b) and sub. (9), except that all income that is realized from the sale of or purchase and subsequent sale or redemption of lottery prizes if the winning tickets were originally bought in this state shall be allocated to this state.

71.04(1)(b) (b) For purposes of determining the situs of income under this section:

71.04(1)(b)1. 1. The situs of income derived by any taxpayer as the beneficiary of the estate of a decedent or of a trust estate shall be determined as if such income had been received without the intervention of a fiduciary.

71.04(1)(b)2. 2. The situs of income received by a trustee, which income, under the internal revenue code, is taxable to the grantor of the trust or to any person other than the trust, shall be determined as if such income had been actually received directly by such grantor or such other person, without the intervention of the trust.

71.04(1)(b)3. 3. The residence of an estate or trust shall be as provided under s. 71.14.

71.04(2) (2) Part-year resident liability determination. Liability to taxation for income which follows the residence of the recipient, in the case of persons other than corporations, who move into or out of the state within the year, shall be determined for such year on the basis of the income received (or accrued, if on the accrual basis) during the portion of the year that any such person was a resident of Wisconsin. The net income of such person assignable to the state for such year shall be used in determining the income subject to assessment under this chapter.

71.04(3) (3) Partners and limited liability company members.

71.04(3)(a)(a) Part-year residents, time of residence. Partners or members who are residents of this state for less than a full taxable year shall compute taxes for that year on their share of partnership or limited liability company income or loss under this chapter on the part of the taxable year during which they are residents in the following manner:

71.04(3)(a)1. 1. Assign an equal portion of each item of income, loss or deduction to each day of the partnership's or limited liability company's taxable year.

71.04(3)(a)2. 2. Multiply each daily portion of those items of income, loss or deduction by a fraction that represents the partner's or member's portion, on that day, of the total partnership or limited liability company interest.

71.04(3)(a)3. 3. Net the items of income, loss or deduction, after the calculation under subd. 2., for all of the days during which the partner or member was a resident of this state.

71.04(3)(b) (b) Part-year residents, nonresidents. All partners or members who are residents of this state for less than a full taxable year or who are nonresidents shall compute taxes for that year on their share of partnership or limited liability company income or loss under this chapter for the part of the taxable year during which they are nonresidents by recognizing their proportionate share of all items of income, loss or deduction attributable to a business in, services performed in, or rental of property in, this state.

71.04(3)(c) (c) Disregarding agreements. In computing taxes under this chapter a partner or member shall disregard, for purposes of determining the situs of partnership income of partners, all provisions in partnership or limited liability company agreements that do any of the following:

71.04(3)(c)1. 1. Characterize the consideration for payments to the partner or member as services or the use of capital.

71.04(3)(c)2. 2. Allocate to the partner or member, as income from or gain from sources outside this state, a greater proportion of the partner's or member's distributive share of partnership or limited liability company income or gain than the ratio of partnership or company income or gain from sources outside this state to partnership or company income or gain from all sources.

71.04(3)(c)3. 3. Allocate to a partner or member a greater proportion of a partnership or limited liability company item of loss or deduction from sources in this state than the partner's or member's proportionate share of total partnership or company loss or deduction.

71.04(3)(c)4. 4. Determine a partner's or member's distributive share of an item of partnership or limited liability company income, gain, loss or deduction for federal income tax purposes if the principal purpose of that determination is to avoid or evade the tax under this chapter.

71.04(4) (4) Nonresident allocation and apportionment formula. Nonresident individuals and nonresident estates and trusts engaged in business within and without the state shall be taxed only on such income as is derived from business transacted and property located within the state. The amount of such income attributable to Wisconsin may be determined by an allocation and separate accounting thereof, when the business of such nonresident individual or nonresident estate or trust within the state is not an integral part of a unitary business, but the department of revenue may permit an allocation and separate accounting in any case in which it is satisfied that the use of such method will properly reflect the income taxable by this state. In all cases in which allocation and separate accounting is not permissible, the determination shall be made in the following manner: for all businesses except air carriers, financial organizations, telecommunications companies, pipeline companies, public utilities, railroads, sleeping car companies and car line companies there shall first be deducted from the total net income of the taxpayer the part thereof (less related expenses, if any) that follows the situs of the property or the residence of the recipient. The remaining net income shall be apportioned to this state by use of the following:

71.04(4)(a) (a) For taxable years beginning before January 1, 2006, an apportionment fraction composed of a sales factor under sub. (7) representing 50% of the fraction, a property factor under sub. (5) representing 25% of the fraction, and a payroll factor under sub. (6) representing 25% of the fraction.

71.04(4)(b) (b) For taxable years beginning after December 31, 2005, and before January 1, 2007, an apportionment fraction composed of a sales factor under sub. (7) representing 60% of the fraction, a property factor under sub. (5) representing 20% of the fraction, and a payroll factor under sub. (6) representing 20% of the fraction.

71.04(4)(c) (c) For taxable years beginning after December 31, 2006, and before January 1, 2008, an apportionment fraction composed of a sales factor under sub. (7) representing 80% of the fraction, a property factor under sub. (5) representing 10% of the fraction, and a payroll factor under sub. (6) representing 10% of the fraction.

71.04(4)(d) (d) For taxable years beginning after December 31, 2007, an apportionment fraction composed of the sales factor under sub. (7).

71.04(4)(e) (e) For taxable years beginning after December 31, 2005, and before January 1, 2008, the apportionment fraction for the remaining net income of a financial organization shall include a sales factor that represents more than 50% of the apportionment fraction, as determined by rule by the department. For taxable years beginning after December 31, 2007, the apportionment fraction for the remaining net income of a financial organization is composed of a sales factor, as determined by rule by the department.

71.04(4m) (4m) Apportionment formula computation.

71.04(4m)(a)(a)

71.04(4m)(a)1.1. For taxable years beginning before January 1, 2008, if both the numerator and the denominator of the sales factor under sub. (7) related to a taxpayer's remaining net income are zero, the sales factor under sub. (7) is eliminated from the apportionment formula to determine the taxpayer's remaining net income under sub. (4).

71.04(4m)(a)2. 2. For taxable years beginning after December 31, 2007, if both the numerator and the denominator of the sales factor under sub. (7) related to a taxpayer's remaining net income are zero, none of the taxpayer's remaining net income is apportioned to this state.

71.04(4m)(b) (b)

71.04(4m)(b)1.1. For taxable years beginning before January 1, 2008, if the numerator of the sales factor under sub. (7) related to a taxpayer's remaining net income is a negative number and the denominator of the sales factor under sub. (7) related to a taxpayer's remaining net income is a positive number, a negative number, or zero, the sales factor under sub. (7) is zero.

71.04(4m)(b)2. 2. For taxable years beginning after December 31, 2007, if the numerator of the sales factor under sub. (7) related to a taxpayer's remaining net income is a negative number and the denominator of the sales factor under sub. (7) related to a taxpayer's remaining net income is a positive number, a negative number, or zero, none of the taxpayer's remaining net income is apportioned to this state.

71.04(4m)(c) (c)

71.04(4m)(c)1.1. For taxable years beginning before January 1, 2008, if the numerator of the sales factor under sub. (7) related to a taxpayer's remaining net income is a positive number and the denominator of the sales factor under sub. (7) related to a taxpayer's remaining net income is zero or a negative number, the sales factor under sub. (7) is one.

71.04(4m)(c)2. 2. For taxable years beginning after December 31, 2007, if the numerator of the sales factor under sub. (7) related to a taxpayer's remaining net income is a positive number and the denominator of the sales factor under sub. (7) related to a taxpayer's remaining net income is zero or a negative number, all of the taxpayer's remaining net income is apportioned to this state.

71.04(5) (5) Property factor. For purposes of sub. (4) and for taxable years beginning before January 1, 2008:

71.04(5)(a) (a) The property factor is a fraction, the numerator of which is the average value of the taxpayer's real and tangible personal property owned or rented and used in this state during the tax period and the denominator of which is the average value of all the taxpayer's real and tangible personal property owned or rented and used during the tax period. Cash on hand or in the bank, shares of stock, notes, bonds, accounts receivable, or other evidence of indebtedness, special privileges, franchises, goodwill, or property the income of which is not taxable or is separately allocated, shall not be considered tangible property nor included in the apportionment.

71.04(5)(b) (b) Property used in the production of nonapportionable income or losses shall be excluded from the numerator and denominator of the property factor. Property used in the production of both apportionable and nonapportionable income or losses shall be partially excluded from the numerator and denominator of the property factor so as to exclude, as near as possible, the portion of such property producing the nonapportionable income or loss.

71.04(5)(c) (c) Property owned by the taxpayer is valued at its original cost. Property rented by the taxpayer is valued at 8 times the net annual rental. Net annual rental is the annual rental paid by the taxpayer less any annual rental received by the taxpayer from sub-rentals.

71.04(5)(d) (d) The average value of property shall be determined by averaging the values at the beginning and ending of the tax period but the secretary of revenue may require the averaging of monthly values during the tax period if reasonably required to reflect properly the average value of the taxpayer's property.

71.04(6) (6) Payroll factor. For purposes of sub. (4) and for taxable years beginning before January 1, 2008:

71.04(6)(a) (a) The payroll factor is a fraction, the numerator of which is the total amount paid in this state during the tax period by the taxpayer for compensation, and the denominator of which is the total compensation paid everywhere during the tax period.

71.04(6)(b) (b) Compensation is paid in this state if:

71.04(6)(b)1. 1. The individual's service is performed entirely within this state;

71.04(6)(b)2. 2. The individual's service is performed within and without this state, but the service performed without this state is incidental to the individual's service within this state;

71.04(6)(b)3. 3. A portion of the service is performed within this state and the base of operations of the individual is in this state;

71.04(6)(b)4. 4. A portion of the service is performed within this state and, if there is no base of operations, the place from which the individual's service is directed or controlled is in this state;

71.04(6)(b)5. 5. A portion of the service is performed within this state and neither the base of operations of the individual nor the place from which the service is directed or controlled is in any state in which some part of the service is performed, but the individual's residence is in this state; or

71.04(6)(b)6. 6. The individual is neither a resident of nor performs services in this state but is directed or controlled from an office in this state and returns to this state periodically for business purposes and the state in which the individual resides does not have jurisdiction to impose income or franchise taxes on the employer.

71.04(6)(c) (c) Compensation related to the operation, maintenance, protection or supervision of property used in the production of both apportionable and nonapportionable income or losses shall be partially excluded from the numerator and denominator of the payroll factor so as to exclude, as near as possible, the portion of pay related to the operation, maintenance, protection and supervision of property used in the production of nonapportionable income.

71.04(6)(d) (d) Payments made to an independent contractor or any person not properly classified as an employee are excluded from the payroll factor.

71.04(6)(e) (e) If the taxpayer has no employees or the department determines that employees are not a substantial income-producing factor, the department may order or permit the elimination of the payroll factor.

71.04(7) (7) Sales factor. For purposes of sub. (4):

71.04(7)(a) (a) The sales factor is a fraction, the numerator of which is the total sales of the taxpayer in this state during the tax period, and the denominator of which is the total sales of the taxpayer everywhere during the tax period. For sales of tangible personal property, the numerator of the sales factor is the sales of the taxpayer during the tax period under par. (b) 1. and 2. plus 100 percent of the sales of the taxpayer during the tax period under pars. (b) 2m. and 3. and (c). For purposes of applying pars. (b) 2m. and 3. and (c), if a taxpayer is within another state's jurisdiction for income or franchise tax purposes for any part of the taxable year, it is considered to be within that state's jurisdiction for income or franchise tax purposes for the entire taxable year.

71.04(7)(b) (b) Sales of tangible personal property are in this state if any of the following occur:

71.04(7)(b)1. 1. The property is delivered or shipped to a purchaser, other than the federal government, within this state regardless of the f.o.b. point or other conditions of the sale.

71.04(7)(b)2. 2. The property is shipped from an office, store, warehouse, factory or other place of storage in this state and delivered to the federal government within this state regardless of the f.o.b. point or other conditions of sale.

71.04(7)(b)2m. 2m. The property is shipped from an office, store, warehouse, factory or other place of storage in this state and delivered to the federal government outside this state and the taxpayer is not within the jurisdiction, for income or franchise tax purposes, of the destination state.

71.04(7)(b)3. 3. The property is shipped from an office, store, warehouse, factory or other place of storage in this state to a purchaser other than the federal government and the taxpayer is not within the jurisdiction, for income or franchise tax purposes, of the destination state.

71.04(7)(c) (c) Sales of tangible personal property by an office in this state to a purchaser in another state and not shipped or delivered from this state are in this state if the taxpayer is not within the jurisdiction for income tax purposes of either the state from which the property is delivered or shipped or of the destination state.

71.04(7)(df) (df)

71.04(7)(df)1.1. Gross receipts from the use of computer software are in this state if the purchaser or licensee uses the computer software at a location in this state.

71.04(7)(df)2. 2. Computer software is used at a location in this state if the purchaser or licensee uses the computer software in the regular course of business operations in this state, for personal use in this state, or if the purchaser or licensee is an individual whose domicile is in this state. If the purchaser or licensee uses the computer software in more than one state, the gross receipts shall be divided among those states having jurisdiction to impose an income tax on the taxpayer in proportion to the use of the computer software in those states. To determine computer software use in this state, the department may consider the number of users in each state where the computer software is used, the number of site licenses or workstations in this state, and any other factors that reflect the use of computer software in this state.

71.04(7)(dh) (dh)

71.04(7)(dh)1.1. Gross receipts from services are in this state if the purchaser of the service received the benefit of the service in this state.

71.04(7)(dh)2. 2. The benefit of a service is received in this state if any of the following applies:

71.04(7)(dh)2.a. a. The service relates to real property that is located in this state.

71.04(7)(dh)2.b. b. The service relates to tangible personal property that is located in this state at the time that the service is received or tangible personal property that is delivered directly or indirectly to customers in this state.

71.04(7)(dh)2.c. c. The service is provided to an individual who is physically present in this state at the time that the service is received.

71.04(7)(dh)2.d. d. The service is provided to a person engaged in a trade or business in this state and relates to that person's business in this state.

71.04(7)(dh)3. 3. If the purchaser of a service receives the benefit of a service in more than one state, the gross receipts from the performance of the service are included in the numerator of the sales factor according to the portion of the service received in this state.

71.04(7)(dj) (dj)

71.04(7)(dj)1.1. Except as provided in par. (df), gross royalties and other gross receipts received for the use or license of intangible property, including patents, copyrights, trademarks, trade names, service names, franchises, licenses, plans, specifications, blueprints, processes, techniques, formulas, designs, layouts, patterns, drawings, manuals, technical know-how, contracts, and customer lists, are sales in this state if any of the following applies:

71.04(7)(dj)1.a. a. The purchaser or licensee uses the intangible property in the operation of a trade or business at a location in this state. If the purchaser or licensee uses the intangible property in the operation of a trade or business in more than one state, the gross royalties and other gross receipts from the use of the intangible property shall be divided between those states having jurisdiction to impose an income tax on the taxpayer in proportion to the use of the intangible property in those states.

71.04(7)(dj)1.b. b. The purchaser or licensee is billed for the purchase or license of the use of the intangible property at a location in this state.

71.04(7)(dj)1.c. c. The purchaser or licensee of the use of the intangible property has its commercial domicile in this state.

71.04(7)(dk) (dk)

71.04(7)(dk)1.1. Sales of intangible property, excluding securities, are sales in this state if any of the following applies:

71.04(7)(dk)1.a. a. The purchaser uses the intangible property in the regular course of business operations in this state or for personal use in this state. If the purchaser uses the intangible property in more than one state, the sales shall be divided between those states having jurisdiction to impose an income tax on the taxpayer in proportion to the use of the intangible property in those states.

71.04(7)(dk)1.b. b. The purchaser is billed for the purchase of the intangible property at a location in this state.

71.04(7)(dk)1.c. c. The purchaser of the intangible property has its commercial domicile in this state.

71.04(7)(e) (e) In this subsection, "sales" includes, but is not limited to, the following items related to the production of business income:

71.04(7)(e)1. 1. Gross receipts from the sale of inventory.

71.04(7)(e)2. 2. Gross receipts from the operation of farms, mines and quarries.

71.04(7)(e)3. 3. Gross receipts from the sale of scrap or by-products.

71.04(7)(e)4. 4. Gross commissions.

71.04(7)(e)5. 5. Gross receipts from personal and other services.

71.04(7)(e)6. 6. Gross rents from real property or tangible personal property.

71.04(7)(e)7. 7. Interest on trade accounts and trade notes receivable.

71.04(7)(e)8. 8. A partner's or member's share of the partnership's or limited liability company's gross receipts.

71.04(7)(e)9. 9. Gross management fees.

71.04(7)(e)10. 10. Gross royalties from income-producing activities.

71.04(7)(e)11. 11. Gross franchise fees from income-producing activities.

71.04(7)(f) (f) The following items are among those that are not included in "sales" in this subsection:

71.04(7)(f)1. 1. Gross receipts and gain or loss from the sale of tangible business assets, except those under par. (e) 1., 2. and 3.

71.04(7)(f)2. 2. Gross receipts and gain or loss from the sale of nonbusiness real or tangible personal property.

71.04(7)(f)3. 3. Gross rents and rental income or loss from real property or tangible personal property if that real property or tangible personal property is not used in the production of business income.

71.04(7)(f)4. 4. Royalties from nonbusiness real property or nonbusiness tangible personal property.

71.04(7)(f)5. 5. Proceeds and gain or loss from the redemption of securities.

71.04(7)(f)6. 6. Interest, except interest under par. (e) 7., and dividends.

71.04(7)(f)7. 7. Gross receipts and gain or loss from the sale of intangible assets, except those under par. (e) 1.

71.04(7)(f)8. 8. Dividends deductible by corporations in determining net income.

71.04(7)(f)9. 9. Gross receipts and gain or loss from the sale of securities.

71.04(7)(f)10. 10. Proceeds and gain or loss from the sale of receivables.

71.04(7)(f)11. 11. Refunds, rebates and recoveries of amounts previously expended or deducted.

71.04(7)(f)12. 12. Other items not includable in apportionable income.

71.04(7)(f)13. 13. Foreign exchange gain or loss.

71.04(7)(f)14. 14. Royalties and income from passive investments in the property under s. 71.25 (5) (a) 21.

71.04(7)(f)16. 16. Pari-mutuel wager winnings or purses under ch. 562.

71.04(8) (8) Railroads, financial organizations and public utilities.

71.04(8)(a)(a)

71.04(8)(a)1.1. "Financial organization", as used in this section, means any bank, trust company, savings bank, industrial bank, land bank, safe deposit company, private banker, savings and loan association, credit union, cooperative bank, small loan company, sales finance company, investment company, brokerage house, underwriter or any type of insurance company.

71.04(8)(a)2. 2. As used in this section, "financial organization" includes any subsidiary of an entity described in subd. 1., if a significant purpose for the subsidiary is to hold investments or if the subsidiary primarily functions to hold investments.

71.04(8)(b) (b)

71.04(8)(b)1.1. For taxable years beginning before January 1, 2006, "public utility", as used in this section, means any business entity described under subd. 2. and any business entity which owns or operates any plant, equipment, property, franchise, or license for the transmission of communications or the production, transmission, sale, delivery, or furnishing of electricity, water or steam, the rates of charges for goods or services of which have been established or approved by a federal, state or local government or governmental agency.

71.04(8)(b)2. 2. In this section, for taxable years beginning after December 31, 2005, "public utility" means any business entity providing service to the public and engaged in the transportation of goods and persons for hire, as defined in s. 194.01 (4), regardless of whether or not the entity's rates or charges for services have been established or approved by a federal, state or local government or governmental agency.

71.04(8)(c) (c) The net business income of railroads, sleeping car companies, car line companies, pipeline companies, financial organizations, telecommunications companies, air carriers, and public utilities requiring apportionment shall be apportioned pursuant to rules of the department of revenue, but the income taxed is limited to the income derived from business transacted and property located within the state.

71.04(9) (9) Nonresident income from multistate tax-option corporation. Nonresident individuals and nonresident estates and trusts deriving income from a tax-option corporation which is engaged in business within and without this state shall be taxed only on the income of the corporation derived from business transacted and property located in this state and losses and other items of the corporation deductible by such shareholders shall be limited to their proportionate share of the Wisconsin loss or other item, except that all income that is realized from the sale of or purchase and subsequent sale or redemption of lottery prizes if the winning tickets were originally bought in this state shall be allocated to this state. For purposes of this subsection, all intangible income of tax-option corporations passed through to shareholders is business income that follows the situs of the business, except that all income that is realized from the sale of or purchase and subsequent sale or redemption of lottery prizes if the winning tickets were originally bought in this state shall be allocated to this state.

71.04(10) (10) Department may waive factor. Where, in the case of any nonresident individual or nonresident estate or trust engaged in business in and outside of this state and required to apportion its income as provided in this section, it shall be shown to the satisfaction of the department of revenue that the use of any one of the 3 factors provided under sub. (4) gives an unreasonable or inequitable final average ratio because of the fact that such nonresident individual or nonresident estate or trust does not employ, to any appreciable extent in its trade or business in producing the income taxed, the factors made use of in obtaining such ratio, this factor may, with the approval of the department of revenue, be omitted in obtaining the final average ratio which is to be applied to the remaining net income. This subsection does not apply to taxable years beginning after December 31, 2007.

71.04(11) (11) Department may apportion by rule. If the income of any such nonresident individual or nonresident estate or trust properly assignable to the state of Wisconsin cannot be ascertained with reasonable certainty by the methods under this section, then the same shall be apportioned and allocated under such rules as the department of revenue may prescribe.

71.04 History History: 1987 a. 312; 1987 a. 411 ss. 34 to 40, 61; 1989 a. 31; 1989 a. 56 s. 259; 1991 a. 39, 189, 269; 1993 a. 112, 204, 491; 1995 a. 27; 1997 a. 27, 237; 1999 a. 9; 2003 a. 37; 2005 a. 25; 2007 a. 20; 2009 a. 2, 28.



71.05 Income computation.

71.05  Income computation.

71.05(1)(1)  Exempt and excludable income. There shall be exempt from taxation under this subchapter the following:

71.05(1)(a) (a) Retirement systems. All payments received from the U.S. civil service retirement system, the U.S. military employee retirement system, the employee's retirement system of the city of Milwaukee, Milwaukee County employees' retirement system, sheriff's annuity and benefit fund of Milwaukee County, police officer's annuity and benefit fund of Milwaukee, fire fighter's annuity and benefit fund of Milwaukee, or the public employee trust fund as successor to the Milwaukee public school teachers' annuity and retirement fund and to the Wisconsin state teachers retirement system, which are paid on the account of any person who was a member of the paying or predecessor system or fund as of December 31, 1963, or was retired from any of the systems or funds as of December 31, 1963, but such exemption shall not exclude from gross income tax sheltered annuity benefits.

71.05(1)(ae) (ae) Pension, individual retirement income. Except for a payment that is exempt under par. (a), (am), or (an), or that is exempt as a railroad retirement benefit, for taxable years beginning after December 31, 2008, up to $5,000 of payments or distributions received each year by an individual from a qualified retirement plan under the Internal Revenue Code or from an individual retirement account established under 26 USC 408, if all of the following conditions apply:

71.05(1)(ae)1. 1. The individual is at least 65 years of age before the close of the taxable year to which the exemption claim relates.

71.05(1)(ae)2. 2. If the individual is single or files as head of household, his or her federal adjusted gross income in the year to which the exemption claim relates is less than $15,000.

71.05(1)(ae)3. 3. If the individual is married and is a joint filer, the couple's federal adjusted gross income in the year to which the exemption claim relates is less than $30,000.

71.05(1)(ae)4. 4. If the individual is married and files a separate return, the sum of both spouses' federal adjusted gross income in the year to which the exemption claim relates is less than $30,000.

71.05(1)(am) (am) Military retirement systems. All retirement payments received from the U.S. military employee retirement system, to the extent that such payments are not exempt under par. (a) or (ae).

71.05(1)(an) (an) Uniformed services retirement benefits. All retirement payments received from the U.S. government that relate to service with the coast guard, the commissioned corps of the national oceanic and atmospheric administration, or the commissioned corps of the public health service, to the extent that such payments are not exempt under par. (a), (ae), or (am).

71.05(1)(b) (b) State legislature allowance for expenses. All amounts received in accordance with s. 13.123 (1) (a) which are spent for the purposes specified in s. 13.123 (1) (a) if the person does not claim a deduction for travel expenses away from home on legislative days. In this chapter, the place of residence of a member of the state legislature within the legislative district which the member represents shall be considered the member's home.

71.05(1)(c) (c) Certain interest income. Interest received on bonds or notes issued by any of the following:

71.05(1)(c)1. 1. The Wisconsin Housing and Economic Development Authority under s. 234.65, if the bonds are used to fund an economic development loan to finance construction, renovation, or development of property that would be exempt under s. 70.11 (36).

71.05(1)(c)1m. 1m. The Wisconsin Housing and Economic Development Authority under s. 234.08 or 234.61, on or after January 1, 2004, if the bonds or notes are issued to fund multifamily affordable housing projects or elderly housing projects.

71.05(1)(c)3. 3. A local exposition district created under subch. II of ch. 229.

71.05(1)(c)4. 4. A local professional baseball park district created under subch. III of ch. 229.

71.05(1)(c)5. 5. A local professional football stadium district created under subch. IV of ch. 229.

71.05(1)(c)6. 6. A local cultural arts district created under subch. V of ch. 229.

71.05(1)(c)7. 7. The Wisconsin Aerospace Authority.

71.05(1)(c)8. 8. The Wisconsin Health and Educational Facilities Authority under s. 231.03 (6), on or after October 27, 2007, if the proceeds from the bonds or notes that are issued are used by a health facility, as defined in s. 231.01 (5), to fund the acquisition of information technology hardware or software.

71.05(1)(c)10. 10. A commission created under s. 66.0304, if any of the following applies:

71.05(1)(c)10.a. a. The bonds or notes are used to fund multifamily affordable housing projects or elderly housing projects in this state, and the Wisconsin Housing and Economic Development Authority has the authority to issue its bonds or notes for the project being funded.

71.05(1)(c)10.b. b. The bonds or notes are used by a health facility, as defined in s. 231.01 (5), to fund the acquisition of information technology hardware or software, in this state, and the Wisconsin Health and Educational Facilities Authority has the authority to issue its bonds or notes for the project being funded.

71.05(1)(c)10.c. c. The bonds or notes are issued to fund a redevelopment project in this state or a housing project in this state, and the authority exists for bonds or notes to be issued by an entity described under s. 66.1201, 66.1333, or 66.1335.

71.05(1)(c)11. 11. The Wisconsin Health and Educational Facilities Authority under s. 231.03 (6), if the bonds or notes are issued for the benefit of a person who is eligible to receive the proceeds of bonds or notes from another entity for the same purpose for which the bonds or notes are issued under s. 231.03 (6) and the interest income received from the other bonds or notes is exempt from taxation under this subchapter.

71.05(1)(c)12. 12. The Wisconsin Housing and Economic Development Authority, if the bonds or notes are issued to provide loans to a public affairs network under s. 234.75 (4).

71.05(1)(f) (f) Income from the sales of certain insurance policies. Income received by the original policyholder or original certificate holder who has a catastrophic or life-threatening illness or condition from the sale of a life insurance policy or certificate, or the sale of the death benefit under a life insurance policy or certificate, under a life settlement contract, as defined in s. 632.69 (1) (k). In this paragraph, "catastrophic or life-threatening illness or condition" includes AIDS, as defined in s. 49.686 (1) (a), and HIV infection, as defined in s. 49.686 (1) (d).

71.05(2) (2) Nonresident reciprocity. All payments received by natural persons domiciled outside Wisconsin who derive income from the performance of personal services in Wisconsin shall be excluded from Wisconsin gross income to the extent that it is subjected to an income tax imposed by the state of domicile; provided that the law of the state of domicile allows a similar exclusion of income from personal services earned in such state by natural persons domiciled in Wisconsin, or a credit against the tax imposed by such state on such income equal to the Wisconsin tax on such income.

71.05(3) (3) Menominee Indian tribe; distribution of assets. No distribution of assets from the United States to the members of the Menominee Indian tribe as defined in s. 49.385 or their lawful distributees, or to any corporation, or organization, created by the tribe or at its direction pursuant to section 8, P.L. 83-399, as amended, and no issuance of stocks, bonds, certificates of indebtedness, voting trust certificates or other securities by any such corporation or organization, or voting trust, to such members of the tribe or their lawful distributees shall be subject to income taxes under this chapter; provided, that so much of any cash distribution made under said P.L. 83-399 as consists of a share of any interest earned on funds deposited in the treasury of the United States pursuant to the supplemental appropriation act, 1952, (65 Stat. 736, 754) shall not by virtue of this subsection be exempt from the individual income tax of this state in the hands of the recipients for the year in which paid. For the purpose of ascertaining the gain or loss resulting from the sale or other disposition of such assets and stocks, bonds, certificates of indebtedness and other securities under this chapter, the fair market value of such property, on termination date as defined in s. 70.057 (1), 1967 stats., shall be the basis for determining the amount of such gain or loss.

71.05(5) (5) Fractional year. When an income tax return is required to be filed for a fractional part of a year under s. 71.03 (3), the Wisconsin taxable income shall be placed on an annual basis using the method applicable for federal income taxes under section 443 (b) (1) of the internal revenue code.

71.05(6) (6) Modifications and transitional adjustments. Some of the modifications referred to in s. 71.01 (13) and (14) are:

71.05(6)(a) (a) Additions. To federal adjusted gross income add:

71.05(6)(a)1. 1. The amount of any interest, except interest under par. (b) 1., less related expenses, which is not included in federal adjusted gross income, and except the amount of any interest or original issue discount derived from bonds issued under subch. IV of ch. 18.

71.05(6)(a)2. 2. Losses not allocable or apportionable to this state under s. 71.04.

71.05(6)(a)3. 3. Any amount deducted as a capital loss carry-over from any taxable year prior to the 1965 taxable year.

71.05(6)(a)4. 4. The amount of any lump sum distribution taxable under section 402 (d) (1) of the internal revenue code (relating to distributions from employee benefit plans).

71.05(6)(a)5. 5. Any amount deducted as a capital loss carry-over from any taxable year prior to the 1975 taxable year if the capital asset which generated the loss had a situs outside of Wisconsin.

71.05(6)(a)6. 6. Any amount received in taxable year 1979 or thereafter by a Wisconsin resident shareholder as a proportionate share of the earnings and profits of a tax-option corporation which was accumulated prior to the beginning of its 1979 taxable year and not considered a dividend when received under section 1375 (d) (1) of the internal revenue code as amended to December 31, 1978.

71.05(6)(a)7. 7. Any amount deducted under section 170 (i) of the internal revenue code (relating to the deduction of charitable contributions by individuals who do not itemize deductions).

71.05(6)(a)8. 8. Wages paid to an entertainer or entertainment corporation unless the taxpayer complies with ss. 71.63 (3) (b), 71.64 (4) and (5) and 71.80 (15) (b).

71.05(6)(a)9. 9. Any amount excluded from adjusted gross income under section 641 (c) (1) of the internal revenue code (relating to gain on the sale of any property by a trust within 2 years of acquisition).

71.05(6)(a)10. 10. For taxable years beginning before January 1, 2014, for a person who is not "actively engaged in farming," as that term is used in 7 CFR 1400.201, combined net losses, exclusive of net gains from the sale or exchange of capital or business assets and exclusive of net profits, from businesses, from rents, from partnerships, from limited liability companies, from S corporations, from estates, or from trusts, under section 165 of the Internal Revenue Code, except losses allowable under sections 1211 and 1231 of the Internal Revenue Code, otherwise includable in calculating Wisconsin income if those losses are incurred in the operation of a farming business, as defined in section 464 (e) 1. of the Internal Revenue Code to the extent that those combined net losses exceed $20,000 if nonfarm Wisconsin adjusted gross income exceeds $55,000 but does not exceed $75,000, exceed $17,500 if nonfarm Wisconsin adjusted gross income exceeds $75,000 but does not exceed $100,000, exceed $15,000 if nonfarm Wisconsin adjusted gross income exceeds $100,000 but does not exceed $150,000, exceed $12,500 if nonfarm Wisconsin adjusted gross income exceeds $150,000 but does not exceed $200,000, exceed $10,000 if nonfarm Wisconsin adjusted gross income exceeds $200,000 but does not exceed $250,000, exceed $7,500 if nonfarm Wisconsin adjusted gross income exceeds $250,000 but does not exceed $300,000, exceed $5,000 if nonfarm Wisconsin adjusted gross income exceeds $300,000 but does not exceed $600,000, and exceed $0 if nonfarm adjusted gross income exceeds $600,000, except that the amounts applicable to married persons filing separately are 50% of the amounts specified in this subdivision.

71.05(6)(a)12. 12. All penalties for early withdrawals from time savings accounts and deposits deducted for federal income tax purposes and paid while the individual charged with the penalty was a nonresident of this state; all reforestation expenses related to property not in this state, deducted for federal income tax purposes and paid while the individual paying the expense was not a resident of this state; all contributions to individual retirement accounts, simplified employee pension plans and self-employment retirement plans and all deductible employee contributions, deducted for federal income tax purposes and in excess of that amount multiplied by a fraction the numerator of which is the individual's wages and net earnings from a trade or business taxable by this state and the denominator of which is the individual's total wages and net earnings from a trade or business; the contributions to a Keogh plan deducted for federal income tax purposes and in excess of that amount multiplied by a fraction the numerator of which is the individual's net earnings from a trade or business, taxable by this state, and the denominator of which is the individual's total net earnings from a trade or business; the amount of health insurance costs of self-employed individuals deducted under section 162 (L) of the internal revenue code for federal income tax purposes and in excess of that amount multiplied by a fraction the numerator of which is the individual's net earnings from a trade or business, taxable by this state, and the denominator of which is the individual's total net earnings from a trade or business; and the amount of self-employment taxes deducted under section 164 (f) of the internal revenue code for federal income tax purposes and in excess of that amount multiplied by a fraction the numerator of which is the individual's net earnings from a trade or business, taxable by this state, and the denominator of which is the individual's total net earnings from a trade or a business.

71.05(6)(a)13. 13. The amount claimed by a fiduciary as an itemized deduction under section 164 or 216 (a) (1) of the internal revenue code on the federal fiduciary return.

71.05(6)(a)14. 14. Any amount received as a proportionate share of the earnings and profits of a corporation that is an S corporation for federal income tax purposes if those earnings and profits accumulated during a year for which the shareholders have elected under s. 71.365 (4) not to be a tax-option corporation, to the extent not included in federal adjusted gross income for the current year.

71.05(6)(a)15. 15. Except as provided under s. 71.07 (3p) (c) 5., the amount of the credits computed under s. 71.07 (2dd), (2de), (2di), (2dj), (2dL), (2dm), (2dr), (2ds), (2dx), (2dy), (3g), (3h), (3n), (3p), (3q), (3r), (3rm), (3rn), (3s), (3t), (3w), (4k), (4n), (5e), (5f), (5h), (5i), (5j), (5k), (5r), (5rm), (6n), and (8r) and not passed through by a partnership, limited liability company, or tax-option corporation that has added that amount to the partnership's, company's, or tax-option corporation's income under s. 71.21 (4) or 71.34 (1k) (g).

71.05(6)(a)16. 16. Any amount recognized as a loss under section 1001 (c) of the Internal Revenue Code if a surviving spouse and a distributee exchange their interests in marital property under s. 766.31 (3) (b).

71.05(6)(a)17. 17. The amount received under s. 71.07 (3m) (c) or 71.60, or both, that is not included in federal adjusted gross income.

71.05(6)(a)18. 18. Any amount deducted as moving expenses under section 217 of the internal revenue code if the expense relates to a move made by an individual who changes his or her domicile from this state as a result of the move or if the expense relates to a move made by an individual who is not domiciled in this state as a result of the move.

71.05(6)(a)20. 20. The amount of any excess distribution, as that term is used in section 1291 (b) of the Internal Revenue Code, from a passive foreign investment company.

71.05(6)(a)21. 21. For taxable years beginning after December 31, 2007, and before January 1, 2009, any amount deducted as income attributable to domestic production activities under section 199 of the Internal Revenue Code if the individual claiming the deduction is a nonresident or part-year resident of this state and if the domestic production activities income is not attributable to a trade or business that is taxable by this state.

71.05(6)(a)22. 22. For taxable years beginning after December 31, 2007, and before January 1, 2009, if an individual is a nonresident or part-year resident of this state and a portion of the amount the individual deducted as income attributable to domestic production activities under section 199 of the Internal Revenue Code is attributable to a trade or business that is taxable by this state, the amount deducted under section 199 for federal income tax purposes and in excess of that amount, multiplied by a fraction, the numerator of which is the individual's net earnings from the trade or business that is taxable by this state and the denominator of which is the individual's total net earnings from the trade or business to which the deduction under section 199 of the Internal Revenue Code applies.

71.05(6)(a)23. 23. Any amount deducted by an individual under section 62 (a) (20) of the Internal Revenue Code related to attorney fees or court costs, involving an unlawful discrimination claim, if the individual is a nonresident or part-year resident of this state and if the judgment or settlement resulting from the claim is not taxable by this state.

71.05(6)(a)24. 24. The amount deducted or excluded under the Internal Revenue Code for interest expenses, rental expenses, intangible expenses, and management fees that are directly or indirectly paid, accrued, or incurred to, or in connection directly or indirectly with one or more direct or indirect transactions with, one or more related entities.

71.05(6)(a)25. 25. The amount computed under s. 71.07 (5n) in the previous taxable year and not passed through by a partnership, limited liability company, or tax-option corporation that has added that amount to the partnership's, company's, or tax-option corporation's income under s. 71.21 (4) (a) or 71.34 (1k) (m) and not included in federal adjusted gross income.

71.05(6)(b) (b) Subtractions. From federal adjusted gross income subtract to the extent included in federal taxable or adjusted gross income unless the modification is an item, other than a capital gain deduction under s. 71.36 or interest on U.S. obligations, that is passed through to an individual from a tax-option corporation and would be included in that corporation's income if it were not a tax-option corporation:

71.05(6)(b)1. 1. The amount of any interest or dividend income which is by federal law exempt from taxation by this state less the related expense in regard to both the distributable and nondistributable interest and dividend income on a fiduciary return.

71.05(6)(b)2. 2. Net income not allocated or apportioned to this state under s. 71.04.

71.05(6)(b)3. 3. Any other amount not subject to taxation under this chapter, less any amount allocable thereto which has been deducted in the computation of federal taxable or adjusted gross income except amounts used to calculate the credit under s. 71.07 (5).

71.05(6)(b)3m. 3m. As provided under s. 71.07 (3s) (c) 7., the amount of the credit under s. 71.07 (3s) that the taxpayer added back to income under s. 71.05 (6) (a) at the time that the taxpayer first claimed the credit.

71.05(6)(b)4. 4. Disability payments other than disability payments that are paid from a retirement plan, the payments from which are exempt under sub. (1) (ae), (am), and (an), if the individual either is single or is married and files a joint return, to the extent those payments are excludable under section 105 (d) of the Internal Revenue Code as it existed immediately prior to its repeal in 1983 by section 122 (b) of P.L. 98-21, except that if an individual is divorced during the taxable year that individual may subtract an amount only if that person is disabled and the amount that may be subtracted then is $100 for each week that payments are received or the amount of disability pay reported as income, whichever is less. If the exclusion under this subdivision is claimed on a joint return and only one of the spouses is disabled, the maximum exclusion is $100 for each week that payments are received or the amount of disability pay reported as income, whichever is less.

71.05(6)(b)5. 5. Any amounts that are recoveries of federal itemized deductions for which no tax benefit was received for Wisconsin purposes.

71.05(6)(b)6. 6. For the original purchaser of small business stock that is purchased at the time that the business is incorporated and before January 1, 2014, and that is sold before January 1, 2014, the amount of net capital gains on small business stock otherwise subject to the tax under s. 71.02 if the taxpayer has not acquired the stock by gift, has not acquired the stock in a stock-for-stock exchange and submits with the taxpayer's return a copy of the certification under s. 71.01 (10).

71.05(6)(b)8. 8. The difference between the amount included in federal adjusted gross income for the current year and the amount calculated under section 85 of the internal revenue code (relating to unemployment compensation) as that section existed on December 31, 1985.

71.05(6)(b)9. 9. On assets held more than one year and on all assets acquired from a decedent, 30 percent of the capital gain as computed under the internal revenue code, not including capital gains for which the federal tax treatment is determined under section 406 of P.L. 99-514; not including amounts treated as ordinary income for federal income tax purposes because of the recapture of depreciation or any other reason; and not including amounts treated as capital gain for federal income tax purposes from the sale or exchange of a lottery prize. For purposes of this subdivision, the capital gains and capital losses for all assets shall be netted before application of the percentage.

71.05(6)(b)9m. 9m. On farm assets held more than one year and on all farm assets acquired from a decedent, to the extent that they are not subtracted under subd. 9. or 10., 60 percent of the capital gain as computed under the Internal Revenue Code, not including capital gains for which the federal tax treatment is determined under section 406 of P.L. 99-514; not including amounts treated as ordinary income for federal income tax purposes because of the recapture of depreciation or any other reason; and not including amounts treated as capital gain for federal income tax purposes from the sale or exchange of a lottery prize. In this subdivision, "farm assets" means livestock, farm equipment, farm real property, and farm depreciable property. For purposes of this subdivision, the capital gains and capital losses for all assets shall be netted before application of the percentage.

71.05(6)(b)10. 10. Farm losses added to income under par. (a) 10. in any of the 15 preceding years, to the extent that they are not offset against farm income of any year between the loss year and the taxable year for which the modification under this subdivision is claimed and to the extent that they do not exceed the net profits or net gains from the sale or exchange of capital or business assets in the current taxable year from the same farming business or portion of that business to which the limits on deductible farm losses under par. (a) 10. applied in the loss year.

71.05(6)(b)11. 11. The amount of recapture under s. 71.07 (2di) (e).

71.05(6)(b)12. 12. Any amount recognized as a gain under section 1001 (c) of the Internal Revenue Code if a surviving spouse and a distributee exchange their interests in marital property under s. 766.31 (3) (b).

71.05(6)(b)13. 13. Any amount of basic, special and incentive pay income or compensation, as those terms are used in 37 USC chapters 3 and 5, received from the federal government by a person who is a member of a reserve component of the U.S. armed forces, as defined in 26 USC 7701 (a) (15), and is below the grade of commissioned officer, for services performed for Operation Desert Shield or Operation Desert Storm. In this subdivision, "services performed for Operation Desert Shield or Operation Desert Storm" means service in a unit of the U.S. armed forces if:

71.05(6)(b)13.a. a. The person is activated for Operation Desert Shield or Operation Desert Storm; and

71.05(6)(b)13.b. b. The service occurs during the period that there is in effect a designation by the president of the United States that the service is part of Operation Desert Shield or Operation Desert Storm.

71.05(6)(b)14. 14. Up to $500 per month of basic, special and incentive pay income or compensation, as those terms are used in 37 USC chapters 3 and 5, received from the federal government by a person who is a member of a reserve component of the U.S. armed forces, as defined in 26 USC 7701 (a) (15), and is a commissioned officer, for services performed for Operation Desert Shield or Operation Desert Storm. In this subdivision, "services performed for Operation Desert Shield or Operation Desert Storm" means service in a unit of the U.S. armed forces if:

71.05(6)(b)14.a. a. The person is activated for Operation Desert Shield or Operation Desert Storm; and

71.05(6)(b)14.b. b. The service occurs during the period that there is in effect a designation by the president of the United States that the service is part of Operation Desert Shield or Operation Desert Storm.

71.05(6)(b)17. 17. For taxable years beginning after December 31, 1992, and before January 1, 1994, an amount paid by a self-employed person, or an amount paid by a person who is the employee of another person if the person's employer pays no amount of money toward the person's medical care insurance, for medical care insurance for the person, his or her spouse and the person's dependents, calculated as follows:

71.05(6)(b)17.a. a. Twenty-five percent of the amount paid by the person for medical care insurance. In this subdivision, "medical care insurance" means a medical care insurance policy that covers the person, his or her spouse and the person's dependents and provides surgical, medical, hospital, major medical or other health service coverage, and includes payments made for medical care benefits under a self-insured plan, but "medical care insurance" does not include hospital indemnity policies or policies with ancillary benefits such as accident benefits or benefits for loss of income resulting from a total or partial inability to work because of illness, sickness or injury.

71.05(6)(b)17.b. b. From the amount calculated under subd. 17. a., subtract the amounts deducted from gross income for medical care insurance in the calculation of federal adjusted gross income.

71.05(6)(b)17.c. c. For a person who is a nonresident or a part-year resident of this state, modify the amount calculated under subd. 17. b. by multiplying the amount by a fraction the numerator of which is the person's net earnings from a trade or business taxable by this state and the denominator of which is the person's total net earnings from a trade or business.

71.05(6)(b)17.d. d. Reduce the amount calculated under subd. 17. b. or c. to the person's aggregate net earnings from a trade or business that are taxable by this state.

71.05(6)(b)18. 18. For taxable years beginning after December 31, 1993, and before January 1, 1995, an amount paid by a self-employed person, or an amount paid by a person who is the employee of another person if the person's employer pays no amount of money toward the person's medical care insurance, for medical care insurance for the person, his or her spouse and the person's dependents, calculated as follows:

71.05(6)(b)18.a. a. Fifty percent of the amount paid by the person for medical care insurance. In this subdivision, "medical care insurance" means a medical care insurance policy that covers the person, his or her spouse and the person's dependents and provides surgical, medical, hospital, major medical or other health service coverage, and includes payments made for medical care benefits under a self-insured plan, but "medical care insurance" does not include hospital indemnity policies or policies with ancillary benefits such as accident benefits or benefits for loss of income resulting from a total or partial inability to work because of illness, sickness or injury.

71.05(6)(b)18.b. b. From the amount calculated under subd. 18. a., subtract the amounts deducted from gross income for medical care insurance in the calculation of federal adjusted gross income.

71.05(6)(b)18.c. c. For a person who is a nonresident or a part-year resident of this state, modify the amount calculated under subd. 18. b. by multiplying the amount by a fraction the numerator of which is the person's net earnings from a trade or business taxable by this state and the denominator of which is the person's total net earnings from a trade or business.

71.05(6)(b)18.d. d. Reduce the amount calculated under subd. 18. b. or c. to the person's aggregate net earnings from a trade or business that are taxable by this state.

71.05(6)(b)19. 19. For taxable years beginning on or after January 1, 1995, an amount paid by a self-employed person for medical care insurance for the person, his or her spouse and the person's dependents, calculated as follows:

71.05(6)(b)19.a. a. One hundred percent of the amount paid by the person for medical care insurance, not including any amount that is paid with a premium assistance credit amount under 26 USC 36B. In this subdivision, "medical care insurance" means a medical care insurance policy that covers the person, his or her spouse and the person's dependents and provides surgical, medical, hospital, major medical or other health service coverage, and includes payments made for medical care benefits under a self-insured plan, but "medical care insurance" does not include hospital indemnity policies or policies with ancillary benefits such as accident benefits or benefits for loss of income resulting from a total or partial inability to work because of illness, sickness or injury.

71.05(6)(b)19.b. b. From the amount calculated under subd. 19. a., subtract the amounts deducted from gross income for medical care insurance in the calculation of federal adjusted gross income.

71.05(6)(b)19.c. c. For a person who is a nonresident or a part-year resident of this state, modify the amount calculated under subd. 19. b. by multiplying the amount by a fraction the numerator of which is the person's net earnings from a trade or business that are taxable by this state and the denominator of which is the person's total net earnings from a trade or business.

71.05(6)(b)19.d. d. Reduce the amount calculated under subd. 19. b. or c. to the person's aggregate net earnings from a trade or business that are taxable by this state.

71.05(6)(b)20. 20. For taxable years beginning on or after January 1, 1995, and before January 1, 2006, an amount paid by a person who is the employee of another person if the person's employer pays no amount of money toward the person's medical care insurance, for medical care insurance for the person, his or her spouse and the person's dependents, calculated as follows:

71.05(6)(b)20.a. a. Fifty percent of the amount paid by the person for medical care insurance. In this subdivision, "medical care insurance" means a medical care insurance policy that covers the person, his or her spouse and the person's dependents and provides surgical, medical, hospital, major medical or other health service coverage, and includes payments made for medical care benefits under a self-insured plan, but "medical care insurance" does not include hospital indemnity policies or policies with ancillary benefits such as accident benefits or benefits for loss of income resulting from a total or partial inability to work because of illness, sickness or injury.

71.05(6)(b)20.b. b. From the amount calculated under subd. 20. a., subtract the amounts deducted from gross income for medical care insurance in the calculation of federal adjusted gross income.

71.05(6)(b)20.c. c. For a person who is a nonresident or a part-year resident of this state, modify the amount calculated under subd. 20. b. by multiplying the amount by a fraction the numerator of which is the person's net earnings from a trade or business taxable by this state and the denominator of which is the person's total net earnings from a trade or business.

71.05(6)(b)20.d. d. Reduce the amount calculated under subd. 20. b. or c. to the person's aggregate net earnings from a trade or business that are taxable by this state.

71.05(6)(b)21. 21.

71.05(6)(b)21.a.a. For taxable years beginning before January 1, 2007, the difference between the amount of social security benefits included in federal adjusted gross income for the current year and the amount calculated under section 86 of the Internal Revenue Code as that section existed on December 31, 1992.

71.05(6)(b)21.b. b. For taxable years beginning before January 1, 2008, the difference between the amount of social security benefits included in federal adjusted gross income for the current year and the amount calculated under section 86 of the Internal Revenue Code as that section existed on December 31, 1992.

71.05(6)(b)21.c. c. For taxable years beginning after December 31, 2007, the amount of social security benefits included in federal adjusted gross income under section 86 of the Internal Revenue Code.

71.05(6)(b)22. 22. For taxable years beginning after December 31, 1995, an amount up to $5,000 that is expended during the period that consists of the year to which the claim relates and the prior 2 taxable years, by a full-year resident of this state who is an adoptive parent, for adoption fees, court costs or legal fees relating to the adoption of a child, for whom a final order of adoption has been entered under s. 48.91 (3) during the taxable year.

71.05(6)(b)23. 23. Any increase in value of a tuition unit that is purchased under a tuition contract under s. 16.64, except that the subtraction under this subdivision may not be claimed by any individual who received a refund under s. 16.64 (7) (a) 2., 3. or 4.

71.05(6)(b)25. 25. All gains that are not excluded from taxation under subd. 9., on business assets or on assets used in farming, including shares in a corporation or trust that meets the standards under s. 182.001 (1), or both, held more than one year, that are sold or otherwise disposed of to persons who are related to the seller or transferor by blood, marriage or adoption within the 3rd degree of kinship as determined under s. 990.001 (16), as computed under the Internal Revenue Code, not including amounts treated as ordinary income for federal income tax purposes because of the recapture of depreciation or any other reason.

71.05(6)(b)26. 26. For taxable years beginning on or after January 1, 1998, an amount paid by a person for a long-term care insurance policy for the person and his or her spouse, calculated as follows:

71.05(6)(b)26.a. a. One hundred percent of the amount paid by the person for a long-term care insurance policy. In this subdivision, "long-term care insurance policy" means a disability insurance policy or certificate advertised, marketed, offered or designed primarily to provide coverage for care that is provided in the insured person's home or in institutional and community-based settings and that is convalescent or custodial care or care for a chronic condition or terminal illness; the term does not include a medicare supplement policy or medicare replacement policy or a continuing care contract, as defined in s. 647.01 (2). "Long-term care insurance policy" applies to a policy that covers the person and his or her spouse.

71.05(6)(b)26.b. b. From the amount calculated under subd. 26. a., subtract the amounts deducted from gross income for a long-term care insurance policy in the calculation of federal adjusted gross income.

71.05(6)(b)26.c. c. For a person who is a nonresident or a part-year resident of this state, modify the amount calculated under subd. 26. b. by multiplying the amount by a fraction the numerator of which is the person's wages, unearned income and net earnings from a trade or business that are taxable by this state and the denominator of which is the person's total wages, unearned income and net earnings from a trade or business.

71.05(6)(b)26.d. d. Reduce the amount calculated under subd. 26. b. or c. to the person's aggregate wages, unearned income and net earnings from a trade or business that are taxable by this state.

71.05(6)(b)28. 28. An amount paid by a claimant for tuition expenses and mandatory student fees for a student who is the claimant or who is the claimant's child and the claimant's dependent who is claimed under section 151 (c) of the Internal Revenue Code, to attend any university, college, technical college or a school approved under s. 38.50, that is located in Wisconsin or to attend a public vocational school or public institution of higher education in Minnesota under the Minnesota-Wisconsin reciprocity agreement under s. 39.47, calculated as follows:

71.05(6)(b)28.a. a. Subject to subd. 28. am., an amount equal to one of the following per student for each year to which the claim relates: for taxable years beginning before January 1, 2009, not more than twice the average amount charged by the board of regents of the University of Wisconsin System at 4-year institutions for resident undergraduate academic fees for the most recent fall semester, as determined by the board of regents by September 1 of that semester; for taxable years beginning after December 31, 2008, and subject to subd. 28. am., $6,000.

71.05(6)(b)28.am. am. Notwithstanding subd. 28. a., for taxable years beginning after December 31, 2008, the department of revenue and the Board of Regents of the University of Wisconsin System shall continue making the calculation described under subd. 28. a. Notwithstanding subd. 28. a., once this calculation exceeds $6,000, the deduction for tuition expenses and mandatory student fees, as described in subd. 28. (intro.), shall be based on an amount equal to not more than twice the average amount charged by the Board of Regents of the University of Wisconsin System at 4-year institutions for resident undergraduate academic fees for the most recent fall semester, as determined by the Board of Regents by September 1 of that semester, per student for each year to which the claim relates, and the deduction that may be claimed under this subd. 28. am. first applies to taxable years beginning on the January 1 after the calculation of the Board of Regents, that must occur by September 1, exceeds $6,000.

71.05(6)(b)28.b. b. From the amount calculated under subd. 28. a. or am., if the claimant is single or married and filing as head of household and his or her federal adjusted gross income is more than $50,000 but not more than $60,000, subtract the product of the amount calculated under subd. 28. a. or am. and the value of a fraction, the denominator of which is $10,000 and the numerator of which is the difference between the claimant's federal adjusted gross income and $50,000.

71.05(6)(b)28.c. c. From the amount calculated under subd. 28. a. or am., if the claimant is married and filing jointly and the claimant's and his or her spouse's federal adjusted gross income is more than $80,000 but not more than $100,000, subtract the product of the amount calculated under subd. 28. a. or am. and the value of a fraction, the denominator of which is $20,000 and the numerator of which is the difference between the claimant's and his or her spouse's federal adjusted gross income and $80,000.

71.05(6)(b)28.d. d. From the amount calculated under subd. 28. a. or am., if the claimant is married and filing separately and the claimant's federal adjusted gross income is more than $40,000 but not more than $50,000, subtract the product of the amount calculated under subd. 28. a. or am. and the value of a fraction, the denominator of which is $10,000 and the numerator of which is the difference between the claimant's federal adjusted gross income and $40,000.

71.05(6)(b)28.e. e. For an individual who is a nonresident or part-year resident of this state, multiply the amount calculated under subd. 28. a., am., b., c. or d. by a fraction the numerator of which is the individual's wages, salary, tips, unearned income and net earnings from a trade or business that are taxable by this state and the denominator of which is the individual's total wages, salary, tips, unearned income and net earnings from a trade or business. In this subd. 28. e., for married persons filing separately "wages, salary, tips, unearned income and net earnings from a trade or business" means the separate wages, salary, tips, unearned income and net earnings from a trade or business of each spouse, and for married persons filing jointly "wages, salary, tips, unearned income and net earnings from a trade or business" means the total wages, salary, tips, unearned income and net earnings from a trade or business of both spouses.

71.05(6)(b)28.f. f. Reduce the amount calculated under subd. 28. a., am., b., c., d. or e. to the individual's aggregate wages, salary, tips, unearned income and net earnings from a trade or business that are taxable by this state.

71.05(6)(b)28.g. g. No modification may be claimed under this subdivision by a claimant who is single or married and filing as head of household if the claimant's federal adjusted gross income is more than $60,000, by a claimant who is married and filing jointly if the claimant's and his or her spouse's federal adjusted gross income is more than $100,000 or by a claimant who is married and filing separately if the claimant's federal adjusted gross income is more than $50,000.

71.05(6)(b)28.h. h. No modification may be claimed under this subdivision for an amount paid for tuition expenses and mandatory student fees, as described under this subdivision, if the source of the payment is an amount withdrawn from a college savings account, as described in s. 16.641 or from a college tuition and expenses program, as described in s. 16.64, and if the owner of the account or a parent, grandparent, great-grandparent, aunt, or uncle of the beneficiary, who contributed to the account, has claimed a deduction under subd. 32. or 33. that relates to such an amount.

71.05(6)(b)28.i. i. For taxable years beginning after December 31, 2012, the dollar amounts in subd. 28. b., c., d., and g. shall be increased each year by a percentage equal to the percentage change between the U.S. consumer price index for all urban consumers, U.S. city average, for the month of August of the previous year and the U.S. consumer price index for all urban consumers, U.S. city average, for the month of August 2011, as determined by the federal department of labor, except that the adjustment may occur only if the resulting amount is greater than the corresponding amount that was calculated for the previous year. Each amount that is revised under this subd. 28. i. shall be rounded to the nearest multiple of $10 if the revised amount is not a multiple of $10 or, if the revised amount is a multiple of $5, such an amount shall be increased to the next higher multiple of $10. The department of revenue shall annually adjust the changes in dollar amounts required under this subd. 28. i. and incorporate the changes into the income tax forms and instructions.

71.05(6)(b)29. 29. The amount claimed as a federal miscellaneous itemized deduction under the Internal Revenue Code for repayment of an amount included in income in a previous year to the extent that the repayment was previously included in Wisconsin adjusted gross income, except that no amount that is used in calculating the credit under s. 71.07 (1) may be included in the calculation under this subdivision.

71.05(6)(b)30. 30. For taxable years beginning after December 31, 1998, any settlement received for claims against any person for any recovered assets, or any amount of assets or any gain generated on such assets, that were stolen from, hidden from or otherwise lost by an individual who was persecuted by Nazi Germany or any Axis regime during any period from 1933 to 1945 and have been recovered, returned or otherwise paid to the original victim or his or her heirs or beneficiaries. The assets to which this subdivision applies includes cash, bonds, stocks, deposits in a financial institution, proceeds from a life or other type of insurance policy, jewelry, precious metals, artwork or any other item of value owned by such a victim during any period from 1920 to 1945.

71.05(6)(b)31. 31. Any increase in value of a college savings account, as described in s. 16.641, except that the subtraction under this subdivision may not be claimed by any individual who has made a nonqualified withdrawal, as described in s. 16.641 (2) (e).

71.05(6)(b)32. 32. An amount paid into a college savings account, as described in s. 16.641, by the owner of the account or by a parent, grandparent, great-grandparent, aunt, or uncle of the beneficiary, if the beneficiary of the account is one of the following: the claimant; the claimant's child; the claimant's grandchild; the claimant's great-grandchild; or the claimant's niece or nephew; calculated as follows:

71.05(6)(b)32.a. a. An amount equal to not more than $3,000 per beneficiary, by each contributor, or $1,500 by each contributor who is married and files separately, to an account for each year to which the claim relates, except that the total amount for which a deduction may be claimed under this subdivision and under subd. 33., per beneficiary by any claimant may not exceed $3,000 each year, or $1,500 each year by any claimant who is married and files separately. In the case of a married couple, the total deduction under this subdivision and under subd. 33., per beneficiary by the married couple may not exceed $3,000 each year. In the case of divorced parents, the total deduction under this subdivision and under subd. 33., per beneficiary by the formerly married couple, may not exceed $3,000, and the maximum amount that may be deducted by each former spouse is $1,500, unless the divorce judgment specifies a different division of the $3,000 maximum that may be claimed by each former spouse.

71.05(6)(b)32.b. b. For an individual who is a nonresident or part-year resident of this state, multiply the amount calculated under subd. 32. a. by a fraction the numerator of which is the individual's wages, salary, tips, unearned income and net earnings from a trade or business that are taxable by this state and the denominator of which is the individual's total wages, salary, tips, unearned income and net earnings from a trade or business. In this subd. 32. b., for married persons filing separately "wages, salary, tips, unearned income and net earnings from a trade or business" means the separate wages, salary, tips, unearned income and net earnings from a trade or business of each spouse, and for married persons filing jointly "wages, salary, tips, unearned income and net earnings from a trade or business" means the total wages, salary, tips, unearned income and net earnings from a trade or business of both spouses.

71.05(6)(b)32.c. c. Reduce the amount calculated under subd. 32. a. or b. to the individual's aggregate wages, salary, tips, unearned income and net earnings from a trade or business that are taxable by this state.

71.05(6)(b)33. 33. An amount paid into a college tuition and expenses program, as described in s. 16.64, by the owner of the account or by a parent, grandparent, great-grandparent, aunt, or uncle of the beneficiary, if the beneficiary of the account is one of the following: the claimant; the claimant's child; the claimant's grandchild; the claimant's great-grandchild; or the claimant's niece or nephew; calculated as follows:

71.05(6)(b)33.a. a. An amount equal to not more than $3,000 per beneficiary, by each contributor, or $1,500 by each contributor who is married and files separately, to an account for each year to which the claim relates, except that the total amount for which a deduction may be claimed under this subdivision and under subd. 32., per beneficiary by any claimant may not exceed $3,000 each year, or $1,500 each year by any claimant who is married and files separately. In the case of a married couple, the total deduction under this subdivision and under subd. 32., per beneficiary by the married couple may not exceed $3,000 each year. In the case of divorced parents, the total deduction under this subdivision and under subd. 32., per beneficiary by the formerly married couple, may not exceed $3,000, and the maximum amount that may be deducted by each former spouse is $1,500, unless the divorce judgment specifies a different division of the $3,000 maximum that may be claimed by each former spouse.

71.05(6)(b)33.b. b. For an individual who is a nonresident or part-year resident of this state, multiply the amount calculated under subd. 33. a. by a fraction the numerator of which is the individual's wages, salary, tips, unearned income and net earnings from a trade or business that are taxable by this state and the denominator of which is the individual's total wages, salary, tips, unearned income and net earnings from a trade or business. In this subd. 33. b., for married persons filing separately "wages, salary, tips, unearned income and net earnings from a trade or business" means the separate wages, salary, tips, unearned income and net earnings from a trade or business of each spouse, and for married persons filing jointly "wages, salary, tips, unearned income and net earnings from a trade or business" means the total wages, salary, tips, unearned income and net earnings from a trade or business of both spouses.

71.05(6)(b)33.c. c. Reduce the amount calculated under subd. 33. a. or b. to the individual's aggregate wages, salary, tips, unearned income and net earnings from a trade or business that are taxable by this state.

71.05(6)(b)34. 34. Any amount of basic, special, and incentive pay income or compensation, as those terms are used in 37 USC chapters 3 and 5, received from the federal government by a person who is a member of a reserve component of the U.S. armed forces, after being called into active federal service under the provisions of 10 USC 12302 (a) or 10 USC 12304, or into special state service authorized by the federal department of defense under 32 USC 502 (f), that is paid to the person for a period of time during which the person is on active duty.

71.05(6)(b)35. 35. For taxable years beginning after December 31, 2005, an amount paid by an individual who is the employee of another person if the individual's employer pays no amount of money toward the individual's medical care insurance, for medical care insurance for the individual, his or her spouse, and the individual's dependents, calculated as follows:

71.05(6)(b)35.a. a. One hundred percent of the amount paid by the individual for medical care insurance, not including any amount that is paid with a premium assistance credit amount under 26 USC 36B. In this subdivision, "medical care insurance" means a medical care insurance policy that covers the individual, his or her spouse, and the individual's dependents and provides surgical, medical, hospital, major medical, or other health service coverage, and includes payments made for medical care benefits under a self-insured plan, but "medical care insurance" does not include hospital indemnity policies or policies with ancillary benefits such as accident benefits or benefits for loss of income resulting from a total or partial inability to work because of illness, sickness, or injury.

71.05(6)(b)35.b. b. From the amount calculated under subd. 35. a., subtract the amounts deducted from gross income for medical care insurance in the calculation of federal adjusted gross income.

71.05(6)(b)35.c. c. For an individual who is a nonresident or part-year resident of this state, multiply the amount calculated under subd. 35. a. or b., by a fraction the numerator of which is the individual's wages, salary, tips, unearned income, and net earnings from a trade or business that are taxable by this state and the denominator of which is the individual's total wages, salary, tips, unearned income, and net earnings from a trade or business. In this subd. 35. c., for married persons filing separately "wages, salary, tips, unearned income, and net earnings from a trade or business" means the separate wages, salary, tips, unearned income, and net earnings from a trade or business of each spouse, and for married persons filing jointly "wages, salary, tips, unearned income, and net earnings from a trade or business" means the total wages, salary, tips, unearned income, and net earnings from a trade or business of both spouses.

71.05(6)(b)35.d. d. Reduce the amount calculated under subd. 35. a., b., or c. to the individual's aggregate wages, salary, tips, unearned income, and net earnings from a trade or business that are taxable by this state.

71.05(6)(b)36. 36. For taxable years beginning after December 31, 2006, and before January 1, 2008, an amount paid by an individual, other than a person to whom subd. 19. applies, who has no employer and no self-employment income, for medical care insurance for the individual, his or her spouse, and the individual's dependents, calculated as follows:

71.05(6)(b)36.a. a. Thirty-three and four-tenths percent of the amount paid by the individual for medical care insurance. In this subdivision, "medical care insurance" means a medical care insurance policy that covers the individual, his or her spouse, and the individual's dependents and provides surgical, medical, hospital, major medical, or other health service coverage, and includes payments made for medical care benefits under a self-insured plan, but "medical care insurance" does not include hospital indemnity policies or policies with ancillary benefits such as accident benefits or benefits for loss of income resulting from a total or partial inability to work because of illness, sickness, or injury.

71.05(6)(b)36.b. b. From the amount calculated under subd. 36. a., subtract the amounts deducted from gross income for medical care insurance in the calculation of federal adjusted gross income.

71.05(6)(b)36.c. c. For an individual who is a nonresident or part-year resident of this state, multiply the amount calculated under subd. 36. a. or b., by a fraction the numerator of which is the individual's wages, salary, tips, unearned income, and net earnings from a trade or business that are taxable by this state and the denominator of which is the individual's total wages, salary, tips, unearned income, and net earnings from a trade or business. In this subd. 36. c., for married persons filing separately "wages, salary, tips, unearned income, and net earnings from a trade or business" means the separate wages, salary, tips, unearned income, and net earnings from a trade or business of each spouse, and for married persons filing jointly "wages, salary, tips, unearned income, and net earnings from a trade or business" means the total wages, salary, tips, unearned income, and net earnings from a trade or business of both spouses.

71.05(6)(b)36.d. d. Reduce the amount calculated under subd. 36. a., b., or c. to the individual's aggregate wages, salary, tips, unearned income, and net earnings from a trade or business that are taxable by this state.

71.05(6)(b)37. 37. For taxable years beginning after December 31, 2007, and before January 1, 2011, an amount paid by an individual, other than a person to whom subd. 19. applies, who has no employer and no self-employment income, for medical care insurance for the individual, his or her spouse, and the individual's dependents, calculated as follows:

71.05(6)(b)37.a. a. Sixty-six and seven-tenths percent of the amount paid by the individual for medical care insurance. In this subdivision, "medical care insurance" means a medical care insurance policy that covers the individual, his or her spouse, and the individual's dependents and provides surgical, medical, hospital, major medical, or other health service coverage, and includes payments made for medical care benefits under a self-insured plan, but "medical care insurance" does not include hospital indemnity policies or policies with ancillary benefits such as accident benefits or benefits for loss of income resulting from a total or partial inability to work because of illness, sickness, or injury.

71.05(6)(b)37.b. b. From the amount calculated under subd. 37. a., subtract the amounts deducted from gross income for medical care insurance in the calculation of federal adjusted gross income.

71.05(6)(b)37.c. c. For an individual who is a nonresident or part-year resident of this state, multiply the amount calculated under subd. 37. a. or b., by a fraction the numerator of which is the individual's wages, salary, tips, unearned income, and net earnings from a trade or business that are taxable by this state and the denominator of which is the individual's total wages, salary, tips, unearned income, and net earnings from a trade or business. In this subd. 37. c., for married persons filing separately "wages, salary, tips, unearned income, and net earnings from a trade or business" means the separate wages, salary, tips, unearned income, and net earnings from a trade or business of each spouse, and for married persons filing jointly "wages, salary, tips, unearned income, and net earnings from a trade or business" means the total wages, salary, tips, unearned income, and net earnings from a trade or business of both spouses.

71.05(6)(b)37.d. d. Reduce the amount calculated under subd. 37. a., b., or c. to the individual's aggregate wages, salary, tips, unearned income, and net earnings from a trade or business that are taxable by this state.

71.05(6)(b)38. 38. For taxable years beginning after December 31, 2010, an amount paid by an individual, other than a person to whom subd. 19. applies, who has no employer and no self-employment income, for medical care insurance for the individual, his or her spouse, and the individual's dependents, calculated as follows:

71.05(6)(b)38.a. a. One hundred percent of the amount paid by the individual for medical care insurance, not including any amount that is paid with a premium assistance credit amount under 26 USC 36B. In this subdivision, "medical care insurance" means a medical care insurance policy that covers the individual, his or her spouse, and the individual's dependents and provides surgical, medical, hospital, major medical, or other health service coverage, and includes payments made for medical care benefits under a self-insured plan, but "medical care insurance" does not include hospital indemnity policies or policies with ancillary benefits such as accident benefits or benefits for loss of income resulting from a total or partial inability to work because of illness, sickness, or injury.

71.05(6)(b)38.b. b. From the amount calculated under subd. 38. a., subtract the amounts deducted from gross income for medical care insurance in the calculation of federal adjusted gross income.

71.05(6)(b)38.c. c. For an individual who is a nonresident or part-year resident of this state, multiply the amount calculated under subd. 38. a. or b., by a fraction the numerator of which is the individual's wages, salary, tips, unearned income, and net earnings from a trade or business that are taxable by this state and the denominator of which is the individual's total wages, salary, tips, unearned income, and net earnings from a trade or business. In this subd. 38. c., for married persons filing separately "wages, salary, tips, unearned income, and net earnings from a trade or business" means the separate wages, salary, tips, unearned income, and net earnings from a trade or business of each spouse, and for married persons filing jointly "wages, salary, tips, unearned income, and net earnings from a trade or business" means the total wages, salary, tips, unearned income, and net earnings from a trade or business of both spouses.

71.05(6)(b)38.d. d. Reduce the amount calculated under subd. 38. a., b., or c. to the individual's aggregate wages, salary, tips, unearned income, and net earnings from a trade or business that are taxable by this state.

71.05(6)(b)39. 39. For taxable years beginning after December 31, 2007, and before January 1, 2011, an amount paid by an individual who is the employee of another person, if the individual's employer pays a portion of the cost of the individual's medical care insurance, for medical care insurance for the individual, his or her spouse, and the individual's dependents, calculated as follows:

71.05(6)(b)39.a. a. Ten percent of the amount paid by the individual for medical care insurance. In this subdivision, "medical care insurance" means a medical care insurance policy that covers the individual, his or her spouse, and the individual's dependents and provides surgical, medical, hospital, major medical, or other health service coverage, and includes payments made for medical care benefits under a self-insured plan, but "medical care insurance" does not include hospital indemnity policies or policies with ancillary benefits such as accident benefits or benefits for loss of income resulting from a total or partial inability to work because of illness, sickness, or injury.

71.05(6)(b)39.b. b. From the amount calculated under subd. 39. a., subtract the amounts deducted from gross income for medical care insurance in the calculation of federal adjusted gross income.

71.05(6)(b)39.c. c. For an individual who is a nonresident or part-year resident of this state, multiply the amount calculated under subd. 39. a. or b., by a fraction the numerator of which is the individual's wages, salary, tips, unearned income, and net earnings from a trade or business that are taxable by this state and the denominator of which is the individual's total wages, salary, tips, unearned income, and net earnings from a trade or business. In this subd. 39. c., for married persons filing separately "wages, salary, tips, unearned income, and net earnings from a trade or business" means the separate wages, salary, tips, unearned income, and net earnings from a trade or business of each spouse, and for married persons filing jointly "wages, salary, tips, unearned income, and net earnings from a trade or business" means the total wages, salary, tips, unearned income, and net earnings from a trade or business of both spouses.

71.05(6)(b)39.d. d. Reduce the amount calculated under subd. 39. a., b., or c. to the individual's aggregate wages, salary, tips, unearned income, and net earnings from a trade or business that are taxable by this state.

71.05(6)(b)40. 40. For taxable years beginning after December 31, 2010, and before January 1, 2012, an amount paid by an individual who is the employee of another person, if the individual's employer pays a portion of the cost of the individual's medical care insurance, for medical care insurance for the individual, his or her spouse, and the individual's dependents, calculated as follows:

71.05(6)(b)40.a. a. Twenty-five percent of the amount paid by the individual for medical care insurance. In this subdivision, "medical care insurance" means a medical care insurance policy that covers the individual, his or her spouse, and the individual's dependents and provides surgical, medical, hospital, major medical, or other health service coverage, and includes payments made for medical care benefits under a self-insured plan, but "medical care insurance" does not include hospital indemnity policies or policies with ancillary benefits such as accident benefits or benefits for loss of income resulting from a total or partial inability to work because of illness, sickness, or injury.

71.05(6)(b)40.b. b. From the amount calculated under subd. 40. a., subtract the amounts deducted from gross income for medical care insurance in the calculation of federal adjusted gross income.

71.05(6)(b)40.c. c. For an individual who is a nonresident or part-year resident of this state, multiply the amount calculated under subd. 40. a. or b., by a fraction the numerator of which is the individual's wages, salary, tips, unearned income, and net earnings from a trade or business that are taxable by this state and the denominator of which is the individual's total wages, salary, tips, unearned income, and net earnings from a trade or business. In this subd. 40. c., for married persons filing separately "wages, salary, tips, unearned income, and net earnings from a trade or business" means the separate wages, salary, tips, unearned income, and net earnings from a trade or business of each spouse, and for married persons filing jointly "wages, salary, tips, unearned income, and net earnings from a trade or business" means the total wages, salary, tips, unearned income, and net earnings from a trade or business of both spouses.

71.05(6)(b)40.d. d. Reduce the amount calculated under subd. 40. a., b., or c. to the individual's aggregate wages, salary, tips, unearned income, and net earnings from a trade or business that are taxable by this state.

71.05(6)(b)41. 41. For taxable years beginning after December 31, 2011, and before January 1, 2013, an amount paid by an individual who is the employee of another person, if the individual's employer pays a portion of the cost of the individual's medical care insurance, for medical care insurance for the individual, his or her spouse, and the individual's dependents, calculated as follows:

71.05(6)(b)41.a. a. Forty-five percent of the amount paid by the individual for medical care insurance. In this subdivision, "medical care insurance" means a medical care insurance policy that covers the individual, his or her spouse, and the individual's dependents and provides surgical, medical, hospital, major medical, or other health service coverage, and includes payments made for medical care benefits under a self-insured plan, but "medical care insurance" does not include hospital indemnity policies or policies with ancillary benefits such as accident benefits or benefits for loss of income resulting from a total or partial inability to work because of illness, sickness, or injury.

71.05(6)(b)41.b. b. From the amount calculated under subd. 41. a., subtract the amounts deducted from gross income for medical care insurance in the calculation of federal adjusted gross income.

71.05(6)(b)41.c. c. For an individual who is a nonresident or part-year resident of this state, multiply the amount calculated under subd. 41. a. or b., by a fraction the numerator of which is the individual's wages, salary, tips, unearned income, and net earnings from a trade or business that are taxable by this state and the denominator of which is the individual's total wages, salary, tips, unearned income, and net earnings from a trade or business. In this subd. 41. c., for married persons filing separately "wages, salary, tips, unearned income, and net earnings from a trade or business" means the separate wages, salary, tips, unearned income, and net earnings from a trade or business of each spouse, and for married persons filing jointly "wages, salary, tips, unearned income, and net earnings from a trade or business" means the total wages, salary, tips, unearned income, and net earnings from a trade or business of both spouses.

71.05(6)(b)41.d. d. Reduce the amount calculated under subd. 41. a., b., or c. to the individual's aggregate wages, salary, tips, unearned income, and net earnings from a trade or business that are taxable by this state.

71.05(6)(b)42. 42. For taxable years beginning after December 31, 2012, an amount paid by an individual who is the employee of another person, if the individual's employer pays a portion of the cost of the individual's medical care insurance, for medical care insurance for the individual, his or her spouse, and the individual's dependents, calculated as follows:

71.05(6)(b)42.a. a. One hundred percent of the amount paid by the individual for medical care insurance, not including any amount that is paid with a premium assistance credit amount under 26 USC 36B. In this subdivision, "medical care insurance" means a medical care insurance policy that covers the individual, his or her spouse, and the individual's dependents and provides surgical, medical, hospital, major medical, or other health service coverage, and includes payments made for medical care benefits under a self-insured plan, but "medical care insurance" does not include hospital indemnity policies or policies with ancillary benefits such as accident benefits or benefits for loss of income resulting from a total or partial inability to work because of illness, sickness, or injury.

71.05(6)(b)42.b. b. From the amount calculated under subd. 42. a., subtract the amounts deducted from gross income for medical care insurance in the calculation of federal adjusted gross income.

71.05(6)(b)42.c. c. For an individual who is a nonresident or part-year resident of this state, multiply the amount calculated under subd. 42. a. or b., by a fraction the numerator of which is the individual's wages, salary, tips, unearned income, and net earnings from a trade or business that are taxable by this state and the denominator of which is the individual's total wages, salary, tips, unearned income, and net earnings from a trade or business. In this subd. 42. c., for married persons filing separately "wages, salary, tips, unearned income, and net earnings from a trade or business" means the separate wages, salary, tips, unearned income, and net earnings from a trade or business of each spouse, and for married persons filing jointly "wages, salary, tips, unearned income, and net earnings from a trade or business" means the total wages, salary, tips, unearned income, and net earnings from a trade or business of both spouses.

71.05(6)(b)42.d. d. Reduce the amount calculated under subd. 42. a., b., or c. to the individual's aggregate wages, salary, tips, unearned income, and net earnings from a trade or business that are taxable by this state.

71.05(6)(b)43. 43. Subject to subd. 43. e. and f., one of the following allowable amounts, specified in subd. 43. a. to d., of employment-related expenses claimed by the claimant under section 21 of the Internal Revenue Code in the taxable year to which that claim relates:

71.05(6)(b)43.a. a. For taxable years beginning after December 31, 2010, and before January 1, 2012, up to $750 if the claimant has one qualified individual and up to $1,500 if the claimant has more than one qualified individual.

71.05(6)(b)43.b. b. For taxable years beginning after December 31, 2011, and before January 1, 2013, up to $1,500 if the claimant has one qualified individual and up to $3,000 if the claimant has more than one qualified individual.

71.05(6)(b)43.c. c. For taxable years beginning after December 31, 2012, and before January 1, 2014, up to $2,250 if the claimant has one qualified individual and up to $4,500 if the claimant has more than one qualified individual.

71.05(6)(b)43.d. d. For taxable years beginning after December 31, 2013, up to $3,000 if the claimant has one qualified individual and up to $6,000 if the claimant has more than one qualified individual.

71.05(6)(b)43.e. e. A claimant who claims the subtraction under this subdivision is subject to the special rules in 26 USC 21 (e) (2) and (4).

71.05(6)(b)43.f. f. An individual who is a nonresident or part-year resident of this state and who claims the subtraction under this subdivision shall multiply the amount calculated under subd. 43. a., b., c., or d. by a fraction the numerator of which is the individual's wages, salary, tips, unearned income, and net earnings from a trade or business that are taxable by this state and the denominator of which is the individual's total wages, salary, tips, unearned income, and net earnings from a trade or business. In this subd. 43. f., for married persons filing separately "wages, salary, tips, unearned income, and net earnings from a trade or business" means the separate wages, salary, tips, unearned income, and net earnings from a trade or business of each spouse, and for married persons filing jointly "wages, salary, tips, unearned income, and net earnings from a trade or business" means the total wages, salary, tips, unearned income, and net earnings from a trade or business of both spouses.

71.05(6)(b)44. 44. For taxable years beginning after December 31, 2006, the amount of any incentive payment received by an individual under s. 23.33 (5r) in the taxable year to which the claim relates.

71.05(6)(b)45. 45. An amount added to federal adjusted gross income under par. (a) 24., to the extent that the conditions under s. 71.80 (23) are satisfied.

71.05(6)(b)46. 46. An amount added, pursuant to par. (a) 24. or s. 71.26 (2) (a) 7., 71.34 (1k) (j), or 71.45 (2) (a) 16., to the federal income of a related entity that paid interest expenses, rental expenses, intangible expenses, or management fees to the individual or fiduciary, to the extent that the related entity could not offset such amount with the deduction allowable under subd. 45. or s. 71.26 (2) (a) 8., 71.34 (1k) (k), or 71.45 (2) (a) 17.

71.05(6)(b)47. 47.

71.05(6)(b)47.a.a. In this subdivision, "locates to this state" means moving either 51 percent or more of the workforce payroll of the business or at least $200,000 of wages, as defined in section 3121 of the Internal Revenue Code, paid to such workforce to Wisconsin during the first taxable year to which a modification under this subdivision relates.

71.05(6)(b)47.am. am. For taxable years beginning after December 31, 2010, and before January 1, 2014, for 2 consecutive taxable years beginning with the taxable year in which the claimant's business locates to this state from another state or another country and begins doing business in this state, as defined in s. 71.22 (1r), and subject to the limitations provided under subd. 47. d., dm., and e., the profit or loss from a trade or business as reported on federal income tax return schedules C and F or their equivalents, plus ordinary gain or loss on the sale of business assets, as determined under s. 71.01 (6), but not less than zero, multiplied by the apportionment fraction determined in s. 71.04 (4) and subject to s. 71.04 (7).

71.05(6)(b)47.b. b. With respect to partners and members of limited liability companies, for taxable years beginning after December 31, 2010, and before January 1, 2014, for 2 consecutive taxable years beginning with the taxable year in which the partnership's or limited liability company's business locates to this state from another state or another country and begins doing business in this state, as defined in s. 71.22 (1r), and subject to the limitations provided under subd. 47. d., dm., and e., the partner's or member's distributive share of taxable income as calculated under section 703 of the Internal Revenue Code; plus the items of income and gain under section 702 of the Internal Revenue Code, including taxable state and municipal bond interest and excluding nontaxable interest income or dividend income from federal government obligations; minus the items of loss and deduction under section 702 of the Internal Revenue Code, except items that are not deductible under s. 71.21; plus guaranteed payments to partners under section 707 (c) of the Internal Revenue Code; plus the credits claimed under s. 71.07 (2dd), (2de), (2di), (2dj), (2dL), (2dm), (2dr), (2ds), (2dx), (2dy), (3g), (3h), (3n), (3p), (3q), (3r), (3rm), (3rn), (3s), (3t), (3w), (5e), (5f), (5g), (5h), (5i), (5j), (5k), (5r), (5rm), and (8r); and plus or minus, as appropriate, transitional adjustments, depreciation differences, and basis differences under s. 71.05 (13), (15), (16), (17), and (19), multiplied by the apportionment fraction determined in s. 71.04 (4) and subject to s. 71.04 (7) or by separate accounting. No amounts subtracted under this subd. 47. b. may be included in the modification under par. (b) 9. or 9m.

71.05(6)(b)47.c. c. With respect to shareholders of a tax-option corporation, for taxable years beginning after December 31, 2010, and before January 1, 2014, for 2 consecutive taxable years beginning with the taxable year in which the tax-option corporation's business locates to this state from another state or another country and begins doing business in this state, as defined in s. 71.22 (1r), and subject to the limitations provided under subd. 47. d., dm., and e., the shareholder's distributive share of the entity's net income or loss as determined under this chapter, including interest income from federal, state, and municipal government obligations, multiplied by the apportionment fraction determined in s. 71.25 (6m) and subject to s. 71.25 (9) or by separate accounting. No amounts subtracted under this subdivision may be included in the modification under par. (b) 9. or 9m.

71.05(6)(b)47.d. d. No modification may be made under this subdivision if the person, partnership, limited liability company, or tax-option corporation has done business in this state during any of the 2 taxable years preceding the first taxable year in which the modification would otherwise be allowed.

71.05(6)(b)47.dm. dm. No person may claim a deduction under this subdivision for taxable years beginning after December 31, 2013, except that a claimant who is first eligible to claim a deduction under this subdivision for a taxable year beginning after December 31, 2012, and before January 1, 2014, may claim the deduction the following taxable year.

71.05(6)(b)47.e. e. The department shall promulgate rules to administer this subdivision.

71.05(6)(b)47m. 47m. An amount equal to the increase in the number of full-time equivalent employees employed by the taxpayer in this state during the taxable year, multiplied by $4,000 for a business with gross receipts of no greater than $5,000,000 in the taxable year or $2,000 for a business with gross receipts greater than $5,000,000 in the taxable year. For purposes of this subdivision, the increase in the number of full-time equivalent employees employed by the taxpayer in this state during the taxable year is determined by subtracting from the number of full-time equivalent employees employed by the taxpayer in this state during the taxable year, as determined by computing the average employee count from the taxpayer's quarterly unemployment insurance reports or other information as required by the department for the taxable year, the number of full-time equivalent employees employed by the taxpayer in this state during the immediately preceding taxable year, as determined by computing the average employee count from the taxpayer's quarterly unemployment insurance reports or other information as required by the department for the immediately preceding taxable year. No person may claim a deduction under this subdivision if the person may claim a deduction under this subchapter based on the person relocating the person's business from another state to this state and in an amount equal to the person's tax liability. The department shall promulgate rules to administer this subdivision.

71.05(6)(b)48. 48. For taxable years that begin after December 31, 2012, any amount of basic, special, or incentive pay income, as those terms are used in 37 USC chapters 3 and 5, received from the federal government by an individual who is on active duty in the U.S. armed forces, as defined in 26 USC 7701 (a) (15), and who dies while on active duty if the individual's death occurred while he or she was serving in a combat zone or as a result of wounds, disease, or injury incurred while serving in a combat zone. The subtraction in this subdivision applies to the basic, special, or incentive pay income that is received by the individual in the year in which he or she dies, and in the year immediately preceding that year if the individual has not filed a return for the year before the year in which he or she dies.

71.05(6)(b)48m. 48m. For taxable years that begin after December 31, 2012, any amount of income received by an individual who is on active duty in the U.S. armed forces, as defined in 26 USC 7701 (a) (15), and who dies while on active duty if the individual's death occurred while he or she was serving in a combat zone or as a result of wounds, disease, or injury incurred while serving in a combat zone. The subtraction in this subdivision applies to the income that is received by the individual in the year in which he or she dies, and in the year immediately preceding that year if the individual has not filed a return for the year before the year in which he or she dies.

71.05(6)(b)49. 49.

71.05(6)(b)49.a.a. Subject to the definitions provided in subd. 49. b. to g. and the limitations specified in subd. 49. h. to j. for taxable years beginning after December 31, 2013, tuition expenses that are paid by a claimant for tuition for a pupil to attend an eligible institution.

71.05(6)(b)49.b. b. In this subdivision, "claimant" means an individual who claims a pupil as a dependent under section 151 (c) of the Internal Revenue Code on his or her tax return.

71.05(6)(b)49.c. c. In this subdivision, "elementary pupil" means an individual who is enrolled in grades kindergarten to 8 at an eligible institution.

71.05(6)(b)49.d. d. In this subdivision, "eligible institution" means a private school, as defined in s. 115.001 (3r), that meets all of the criteria under s. 118.165 (1).

71.05(6)(b)49.e. e. In this subdivision, "pupil" means an elementary pupil or secondary pupil.

71.05(6)(b)49.f. f. In this subdivision, "secondary pupil" means an individual who is enrolled in grades 9 to 12 at an eligible institution.

71.05(6)(b)49.g. g. In this subdivision, "tuition" means any amount paid by a claimant, in the year to which the claim relates, for a pupil's tuition to attend an eligible institution.

71.05(6)(b)49.h. h. For each elementary pupil, in each year to which the claim relates, the maximum amount of tuition expenses which a claimant may subtract under this subdivision in a taxable year is $4,000.

71.05(6)(b)49.i. i. For each secondary pupil, in each year to which the claim relates, the maximum amount of tuition expenses which a claimant may subtract under this subdivision in a taxable year is $10,000.

71.05(6)(b)49.j. j. If an individual is an elementary pupil and a secondary pupil in the same taxable year, the claimant may claim the subtraction under this subdivision for only one grade for that pupil for that taxable year.

71.05(6)(b)50. 50. Starting with the first taxable year beginning after December 31, 2013, and for each of the next 4 taxable years, 20 percent of the amount determined by subtracting the combined federal adjusted basis of all depreciated or amortized assets as of the last day of the taxable year beginning in 2013 that are also being depreciated or amortized for Wisconsin from the combined Wisconsin adjusted basis of those assets on the same day.

71.05(6)(b)51. 51. For taxable years beginning after December 31, 2013, any amount received by a physician or psychiatrist, in the taxable year to which the subtraction relates, from the primary care and psychiatry shortage grant program under s. 39.385.

71.05(7) (7) Addition or subtraction of transitional adjustments. Add or subtract, as appropriate, any transitional adjustments computed under sub. (13).

71.05(8) (8) Losses.

71.05(8)(a)(a) The carry back of losses to reduce income of prior years may be permitted for 2 taxable years. There shall be added any amount deducted as a federal net operating loss carry-back or carry-over and there shall be subtracted for the first taxable year for which the subtraction may be made any Wisconsin net operating loss carry-back or carry-forward allowable under par. (b) in an amount not in excess of the Wisconsin taxable income computed before the deduction of the Wisconsin net operating loss carry-back or carry-forward.

71.05(8)(b) (b)

71.05(8)(b)1.1. A Wisconsin net operating loss may be carried back against Wisconsin taxable income of the previous 2 years and then carried forward against Wisconsin taxable incomes of the next 20 taxable years, if the taxpayer was subject to taxation under this chapter in the taxable year in which the loss was sustained, to the extent not offset against other income of the year of loss and to the extent not offset against Wisconsin modified taxable income of the 2 years preceding the loss and of any year between the loss year and the taxable year for which the loss carry-forward is claimed. In this paragraph, "Wisconsin modified taxable income" means Wisconsin taxable income with the following exceptions: a net operating loss deduction or offset for the loss year or any taxable year before or thereafter is not allowed, the deduction for long-term capital gains under subs. (6) (b) 9. and 9m. and (25) is not allowed, the amount deductible for losses from sales or exchanges of capital assets may not exceed the amount includable in income for gains from sales or exchanges of capital assets and "Wisconsin modified taxable income" may not be less than zero.

71.05(8)(b)2. 2. The taxpayer need not make the offset against Wisconsin modified taxable income of the 2 years preceding the loss, as provided under subd. 1., if the taxpayer chooses not to carry back the net operating loss to the 2 years preceding the loss.

71.05(8)(c) (c) The department shall not pay interest on any overpayment that results from the carry-back of a net operating loss.

71.05(9) (9) Partners or limited liability company members. In determining Wisconsin adjusted gross income or Wisconsin taxable income of a partner or member, any applicable modification described in this section which relates to an item of partnership or limited liability company income, gain, loss or deduction shall be made in accordance with the partner's or member's distributive share, for federal income tax purposes, of the item to which the modification relates. Where a partner's or member's distributive share of any such item is not required to be taken into account separately for federal income tax purposes or the modification relates to no ascertainable item of the partnership or limited liability company income of the current year, each partner's or member's share of such modification shall be proportional to his or her distributive share for federal income tax purposes of partnership or company taxable income or loss generally.

71.05(10) (10) Other adjustments. Add to or subtract from federal adjusted gross income, as appropriate:

71.05(10)(b) (b) Except as provided in sub. (21), the shareholder's proportionate share of the amount by which any item of income, loss or deduction of a tax-option corporation subject to taxation under this chapter differs from federal taxable income, loss or deduction of the corporation for the same year attributed to its shareholders, and any amount necessary to prevent the double inclusion or omission of any item of income, loss, deduction or basis, except that credits against gross tax may not be subtracted under this paragraph.

71.05(10)(c) (c) The amount required so that the net capital loss, after netting capital gains and capital losses to arrive at total capital gain or loss, is offset against ordinary income only to the extent of $500. Losses in excess of $500 shall be carried forward to the next taxable year and offset against ordinary income up to the limit under this paragraph. Losses shall be used in the order in which they accrue.

71.05(10)(d) (d) Any item of income, loss or deduction passed through from a corporation that is an S corporation for federal income tax purposes and is, under s. 71.365 (4), not a tax-option corporation.

71.05(10)(e) (e) Add or subtract, as appropriate, on sale, exchange, abandonment or other disposition in a transaction in which gain or loss is recognized by the owner of the property acquired from a decedent, the difference between the federal basis and the Wisconsin basis. For this purpose, property acquired from a decedent is as described in section 1014 of the internal revenue code, exclusive of property constituting income under section 102 (b) of the internal revenue code. The Wisconsin basis of property acquired from a decedent is determined under the internal revenue code, except that the value used for property is the value properly includable for Wisconsin death tax purposes rather than the value of property includable for federal estate tax purposes. In this paragraph, property deemed to be includable for Wisconsin death tax purposes includes exempt property under s. 72.15 (5), 1985 stats., but the exclusion under s. 72.12 (6) (b), 1985 stats., is not deemed to be property properly includable. If at least 50% of the marital property held by a decedent and the decedent's surviving spouse is includable for purposes of computing the federal estate tax, all of the decedent's and the decedent's spouse's marital property and all of the decedent's individual property is deemed property properly includable for Wisconsin death tax purposes.

71.05(10)(f) (f) The amount necessary to reflect the inapplicability of section 66 (a) of the internal revenue code to the computation of income under this chapter.

71.05(10)(g) (g) The amount necessary to reflect the applicability of s. 71.10 (6) (b) to (d) to the computation of income under this chapter.

71.05(10)(h) (h) The amount necessary to reflect any other differences between the treatment of marital income for federal income tax purposes and the treatment of marital income under this chapter or under rules promulgated under this chapter.

71.05(10)(i) (i)

71.05(10)(i)1.1. Subject to the conditions in this paragraph, an individual may subtract up to $10,000 from federal adjusted gross income if he or she, or his or her dependent who is claimed under section 151 (c) of the Internal Revenue Code, while living, donates one or more of his or her human organs to another human being for human organ transplantation, as defined in s. 146.345 (1), except that in this paragraph, "human organ" means all or part of a liver, pancreas, kidney, intestine, lung, or bone marrow. A subtract modification that is claimed under this paragraph may be claimed in the taxable year in which the human organ transplantation occurs.

71.05(10)(i)2. 2. An individual may claim the subtract modification under subd. 1. only once, and the subtract modification may be claimed for only the following unreimbursed expenses that are incurred by the claimant and related to the claimant's organ donation:

71.05(10)(i)2.a. a. Travel expenses.

71.05(10)(i)2.b. b. Lodging expenses.

71.05(10)(i)2.c. c. Lost wages.

71.05(10)(i)3. 3. The subtract modification under subd. 1. may not be claimed by a part-year resident or a nonresident of this state.

71.05(11) (11) Waste treatment plant; pollution abatement equipment.

71.05(11)(a)(a) The federal adjusted basis at the end of the calendar year 1968 or corresponding fiscal year of waste treatment plant or pollution abatement equipment acquired pursuant to order or recommendation of the committee on water pollution, state board of health, city council, village board or county board pursuant to s. 59.07 (53) or (85), 1971 stats., may be treated as a subtraction modification on the return of the calendar year 1969 or corresponding fiscal year but not in later years. In case of such subtraction an add modification shall be made in 1969 and later taxable years to reverse federal depreciation or amortization of such basis or to correct gain or loss on disposition. The cost of such plant or equipment acquired in 1969 or thereafter pursuant to order, recommendation or approval of the committee on water pollution, department of resource development, department of natural resources, state board of health, city council, village board, or county board pursuant to s. 59.07 (53) or (85), 1971 stats., (less any federal depreciation or amortization taken) may be deducted as a subtraction modification or as subtraction modifications in the year or years in which paid or accrued, dependent on the method of accounting employed. In case of such election, appropriate add modifications shall be made in subsequent years to reverse federal depreciation or amortization or to correct gain or loss on disposition. This paragraph is intended to apply only to depreciable property except that where wastes are disposed of through a lagoon process, lagooning costs and the cost of land containing such lagoons may be treated as depreciable property for purposes of this paragraph. In no event may any amount in excess of cost be deducted. The taxpayer shall file with the department copies of all recommendations, orders or approvals relating to installation of such property and such other documents or data relating thereto as the department requests.

71.05(11)(b) (b) The cost of the following described property, less any federal depreciation or amortization taken, may be deducted as a subtraction modification or as subtraction modifications in the year or years in which paid or accrued, dependent on the method of accounting employed: All property purchased or constructed as a waste treatment facility utilized for the treatment of industrial wastes, as defined in s. 281.01 (5), or air contaminants, as defined in s. 285.01 (1), but not for other wastes, as defined in s. 281.01 (7), for the purpose of abating or eliminating pollution of surface waters, the air, or waters of the state and, if the property's owner is taxed under ch. 76, if the property is approved by the department of revenue. In case of such election, appropriate add modifications shall be made in subsequent years to reverse federal depreciation or amortization or to correct gain or loss on disposition. This paragraph is intended to apply only to depreciable property except that where wastes are disposed of through a lagoon process, lagooning costs and the cost of land containing such lagoons may be treated as depreciable property for purposes of this paragraph. In no event may any amount in excess of cost be deducted. Paragraph (a) applies to all property purchased prior to July 31, 1975, or purchased and constructed in fulfillment of a written construction contract or formal written bid, which contract was entered into or which bid was made prior to July 31, 1975.

71.05(12) (12) Basis.

71.05(12)(a)(a) Except as provided in pars. (b) and (c), the Wisconsin basis of an asset owned by an individual, estate or trust and acquired before the individual became a resident of this state or before the estate or trust became subject to taxation under this chapter is the federal adjusted basis.

71.05(12)(b) (b) Whenever an individual acquires a new residence, as defined in section 1034 (a) of the internal revenue code, in this state, the adjusted basis of the new residence is not required to be reduced as required under sections 1016 (a) (7) and 1034 (e) of the internal revenue code upon the sale or exchange of an old residence located outside this state if:

71.05(12)(b)1. 1. The sale or exchange of the old residence occurred in taxable year 1975 or thereafter and the individual was not a resident of this state at the time of sale or exchange of the old residence; or

71.05(12)(b)2. 2. The sale or exchange of the old residence occurred before taxable year 1975, regardless of whether the individual was a resident of this state at the time of sale or exchange of the old residence.

71.05(12)(c) (c) Whenever a resident of this state sells or exchanges a principal residence located outside this state and the nonrecognition of gain provision of section 1034 (a) of the internal revenue code does not apply to that sale or exchange, the adjusted basis of the residence sold or exchanged is not required to be reduced as required by sections 1016 (a) (7) and 1034 (e) of the internal revenue code for any nonrecognized gain on the sale or exchange of any old principal residence located outside this state if:

71.05(12)(c)1. 1. The sale or exchange of the old residence occurred in taxable year 1975 or thereafter and the individual was not a resident of this state at the time of sale or exchange of the old residence; or

71.05(12)(c)2. 2. The sale or exchange of the old residence occurred before taxable year 1975, regardless of whether the individual was a resident of this state at the time of sale or exchange of the old residence.

71.05(12)(d) (d) Property exchanged under s. 766.31 (3) (b) shall be treated as if acquired by gift for the determination of basis.

71.05(13) (13) Transitional adjustments. It is the purpose of this subsection to prevent the double inclusion or omission of any item of income, deduction or basis by reason of change to reporting on the basis of federal taxable income or federal adjusted gross income.

71.05(13)(a) (a) Definitions. In this subsection:

71.05(13)(a)1. 1. "Adjusted basis" of a liability or reserve account created by accruals or other charges deducted from income for federal or Wisconsin income tax purposes is the current balance of such account on the transitional date.

71.05(13)(a)2. 2. "Changing basis assets" means inventories and assets or accounts, including liability and reserve accounts created by accruals or other charges deducted from income, other than annuity contracts or constant basis assets. "Changing basis assets" include property subject to deprecation, depletion or amortization of cost, premium or discount; capitalized intangible expenses such as trademark expense, research and development expense and loan expense if the same are being amortized for federal income tax purposes; and accruals, reserves and deferrals of either income or expense.

71.05(13)(a)3. 3. "Constant basis assets" means assets, other than inventories, the federal adjusted basis of which does not affect and is not affected by the computation of the taxpayer's federal taxable income except when such asset is sold, exchanged, abandoned or otherwise disposed of.

71.05(13)(a)4. 4. "Federal adjusted basis" means the adjusted basis of the asset or account for the purpose of determining gain on the sale or other disposition thereof computed as of the transitional date for federal income tax purposes.

71.05(13)(a)5. 5. "Owner" means successively the owner of changing basis assets or constant basis assets as of the transitional date and any subsequent owner whose basis for such assets is found by reference to the basis therefor of another person.

71.05(13)(a)6. 6. "Transitional date" means the first day of the taxpayer's 1965 taxable year.

71.05(13)(a)7. 7. "Wisconsin adjusted basis" means the adjusted basis of the asset or account which would have been applicable in determining gain on the sale or other disposition thereof on the day preceding the transitional date.

71.05(13)(b) (b) With respect to a constant basis asset any excess of federal adjusted basis over Wisconsin adjusted basis shall be added to income, and any excess of Wisconsin adjusted basis over federal adjusted basis shall be subtracted from income in the year in which such asset is sold, exchanged, abandoned or otherwise disposed of by the owner in a transaction in which gain or loss is recognized to the owner.

71.05(14) (14) Transitional adjustment; loss carry-forwards. The amount of any long-term capital loss carry-forward from any taxable year prior to the 1982 taxable year which is not allowed as a deduction under section 1211 (b) of the internal revenue code may be deducted, subject to the annual limitations provided in section 1211 (b) of the internal revenue code. A deduction is authorized under this subsection only when the amount of capital loss or capital loss carry-forward deducted in determining federal adjusted gross income for the taxable year is less than the limitations provided in section 1211 (b) of the internal revenue code. For taxable years 1982 to 1985 for married persons, the annual limitation referred to in this subsection shall be determined under the separate return provisions of section 1211 (b) (2) of the internal revenue code. For taxable year 1986 and thereafter for married persons, the annual limitation shall be determined under section 1211 (b) of the internal revenue code.

71.05(15) (15) Transition. In regard to property that, under s. 71.02 (2) (d) 12., 1985 stats., is required to be depreciated for taxable year 1986 under the internal revenue code as amended to December 31, 1980, and that was placed in service by the taxpayer during taxable year 1986 and thereafter but before the property is used in the production of income subject to taxation under this chapter, the property's adjusted basis and the depreciation or other deduction schedule are not required to be changed from the amount allowable on the owner's federal income tax returns for any year because the property is used in the production of income subject to taxation under this chapter.

71.05(16) (16) Depreciation continuation. For taxable years beginning before January 1, 2014, property that, under s. 71.02 (2) (d) 12., 1985 stats., is required to be depreciated for taxable year 1986 under the internal revenue code as amended to December 31, 1980, shall continue to be depreciated under the internal revenue code as amended to December 31, 1980.

71.05(17) (17) Difference in basis. For taxable years beginning before January 1, 2014, with respect to depreciable property that, under s. 71.02 (2) (d) 12., 1985 stats., is required to be depreciated for taxable year 1986 under the internal revenue code as amended to December 31, 1980, and that was disposed of in taxable year 1986 and thereafter, any difference between the adjusted basis for federal income tax purposes and the adjusted basis under this chapter shall be taken into account in determining net income or loss in the year or years that the gain or loss is reportable under this chapter.

71.05(18) (18) Carry-over basis precluded. For taxable years beginning before January 1, 2014, with respect to property that, under s. 71.02 (2) (d) 12., 1985 stats., is required to be depreciated for taxable year 1986 under the internal revenue code as amended to December 31, 1980, and that was acquired in a transaction occurring in taxable year 1986 and thereafter in which the adjusted basis of the property in the hands of the transferee is the same as the adjusted basis of the property in the hands of the transferor, the Wisconsin adjusted basis of that property on the date of transfer is the adjusted basis allowable under the depreciation provisions of the internal revenue code as defined for Wisconsin purposes for the property in the hands of the transferor.

71.05(19) (19) Modification of federal adjusted gross income. Whenever a person other than a corporation acquires, after the transitional date, as defined in sub. (13) (a) 6., a constant basis asset, the federal basis of which is different from the Wisconsin basis, an appropriate modification of federal adjusted gross income shall be made in the year of sale, exchange, abandonment or other disposition of such asset properly to reflect the income consequences of such difference. Whenever such a person acquires, after said transitional date, a changing basis asset the federal basis of which is different from the Wisconsin basis, appropriate modifications of federal adjusted gross income shall be made each year properly to reflect the income consequences of such difference; in any such case the secretary of revenue or his or her delegate may agree with the taxpayer for an amortization of such difference in basis over a period of 5 years or less.

71.05(20) (20) Partnership interests. Whenever a person other than a corporation sells, exchanges or otherwise disposes of an ownership interest in a partnership in a transaction in which gain or loss is recognized, an appropriate modification to federal adjusted gross income may be made in the year of disposition to reflect an increase or decrease in the basis of the partnership interest equal to any reductions or additions in such basis occurring in calendar or fiscal years prior to 1975 as a result of losses or gains relating to business or property which had a situs outside of this state under the provisions of s. 71.07, 1985 stats., in effect for years prior to 1975.

71.05(21) (21) Capital gain and loss treatment for adjustments for difference in Wisconsin and federal basis of capital assets. Notwithstanding the provisions of subs. (7), (10) (b) and (e), (13), (19) and (20), the amount of any adjustment relating to the basis of a capital asset shall be combined with other long-term or short-term capital gains and losses reportable for the taxable year or carry-over year, as appropriate. The provisions of sections 1202, 1211 and 1212 of the internal revenue code, to the extent recognized or allowed by this chapter (including any addition required by s. 71.05 (1) (a) 2., 1983 stats., for the taxable year 1983), apply to the resulting net gain or loss determined. Add or subtract, as appropriate, from federal adjusted gross income of the taxable year or a carry-over year an amount to reflect the income consequences of making the amount of a basis adjustment required under this subsection subject to capital gain and loss treatment.

71.05(22) (22) Standard deduction.

71.05(22)(a)(a) Election of deductions; husband and wife deductions. Natural persons who have not elected the federal standard deduction, or tax tables based on adjusted gross income, in filing their federal income tax return, may elect the Wisconsin standard deduction in reporting Wisconsin's taxable income of the same year.

71.05(22)(b) (b) Deduction precluded. The standard deduction shall not be allowed in computing the taxable income of:

71.05(22)(b)1. 1. A nonresident alien individual.

71.05(22)(b)2. 2. A U.S. citizen entitled to the benefits of section 931 of the internal revenue code for federal income tax purposes, applicable with respect to taxation of individuals on 1973 income, and income of subsequent years.

71.05(22)(b)3. 3. An individual making a return for a period of less than 12 months because of a change in his or her annual accounting period.

71.05(22)(b)4. 4. An estate or trust, common trust fund, partnership or limited liability company.

71.05(22)(c) (c) Deduction limits; 1987. For taxable year 1987, the Wisconsin standard deduction is whichever of the following amounts is appropriate. For a single individual who has a Wisconsin adjusted gross income of less than $7,500, the standard deduction is $5,200. For a single individual who has a Wisconsin adjusted gross income of at least $7,500 but not more than $50,830, the standard deduction is the amount obtained by subtracting from $5,200 12% of Wisconsin adjusted gross income in excess of $7,500 but not less than $0. For a single individual who has a Wisconsin adjusted gross income of more than $50,830, the standard deduction is $0. For a married couple filing jointly that has an aggregate Wisconsin adjusted gross income of less than $10,000, the standard deduction is $7,560. For a married couple filing jointly that has an aggregate Wisconsin adjusted gross income of at least $10,000 but not more than $70,480, the standard deduction is the amount obtained by subtracting from $7,560 12.5% of aggregate Wisconsin adjusted gross income in excess of $10,000 but not less than $0. For a married couple filing jointly that has an aggregate Wisconsin adjusted gross income of more than $70,480, the standard deduction is $0. For a married individual filing separately who has a Wisconsin adjusted gross income of less than $4,750, the standard deduction is $3,590. For a married individual filing separately who has a Wisconsin adjusted gross income of at least $4,750 but not more than $33,470, the standard deduction is the amount obtained by subtracting from $3,590 12.5% of Wisconsin adjusted gross income in excess of $4,750 but not less than $0. For a married individual filing separately who has a Wisconsin adjusted gross income of more than $33,470, the standard deduction is $0. The secretary of revenue shall prepare a table under which deductions under this paragraph shall be determined. That table shall be published in the department's instructional booklets.

71.05(22)(d) (d) Deduction limits; 1988 to 1993. Except as provided in par. (f), for taxable years beginning on or after January 1, 1988, but before January 1, 1994, the Wisconsin standard deduction is whichever of the following amounts is appropriate. For a single individual who has a Wisconsin adjusted gross income of less than $7,500, the standard deduction is $5,200. For a single individual who has a Wisconsin adjusted gross income of at least $7,500 but not more than $50,830, the standard deduction is the amount obtained by subtracting from $5,200 12% of Wisconsin adjusted gross income in excess of $7,500 but not less than $0. For a single individual who has a Wisconsin adjusted gross income of more than $50,830, the standard deduction is $0. For a married couple filing jointly that has an aggregate Wisconsin adjusted gross income of less than $10,000, the standard deduction is $8,900. For a married couple filing jointly that has an aggregate Wisconsin adjusted gross income of at least $10,000 but not more than $55,000, the standard deduction is the amount obtained by subtracting from $8,900 19.778% of aggregate Wisconsin adjusted gross income in excess of $10,000 but not less than $0. For a married couple filing jointly that has an aggregate Wisconsin adjusted gross income of more than $55,000, the standard deduction is $0. For a married individual filing separately who has a Wisconsin adjusted gross income of less than $4,750, the standard deduction is $4,230. For a married individual filing separately who has a Wisconsin adjusted gross income of at least $4,750 but not more than $26,140, the standard deduction is the amount obtained by subtracting from $4,230 19.778% of Wisconsin adjusted gross income in excess of $4,750 but not less than $0. For a married individual filing separately who has a Wisconsin adjusted gross income of more than $26,140, the standard deduction is $0. The secretary of revenue shall prepare a table under which deductions under this paragraph shall be determined. That table shall be published in the department's instructional booklets.

71.05(22)(dm) (dm) Deduction limits; 1994 to 1999. Except as provided in par. (f), for taxable years beginning after December 31, 1993, and before January 1, 2000, the Wisconsin standard deduction is whichever of the following amounts is appropriate. For a single individual who has a Wisconsin adjusted gross income of less than $7,500, the standard deduction is $5,200. For a single individual who has a Wisconsin adjusted gross income of at least $7,500, the standard deduction is the amount obtained by subtracting from $5,200 12% of Wisconsin adjusted gross income in excess of $7,500 but not less than $0. For a head of household who has a Wisconsin adjusted gross income of less than $7,500, the standard deduction is $7,040. For a head of household who has a Wisconsin adjusted gross income of at least $7,500, the standard deduction is the amount obtained by subtracting from $7,040 22.515% of Wisconsin adjusted gross income in excess of $7,500 but not less than $0, until the adjusted gross income amount at which the standard deduction is equal to the standard deduction for a single individual at the same adjusted gross income amount. For a head of household who has a Wisconsin adjusted gross income of more than this amount, the standard deduction shall be calculated as if the head of household were a single individual. For a married couple filing jointly that has an aggregate Wisconsin adjusted gross income of less than $10,000, the standard deduction is $8,900. For a married couple filing jointly that has an aggregate Wisconsin adjusted gross income of at least $10,000, the standard deduction is the amount obtained by subtracting from $8,900 19.778% of aggregate Wisconsin adjusted gross income in excess of $10,000 but not less than $0. For a married individual filing separately who has a Wisconsin adjusted gross income of less than $4,750, the standard deduction is $4,230. For a married individual filing separately who has a Wisconsin adjusted gross income of at least $4,750, the standard deduction is the amount obtained by subtracting from $4,230 19.778% of Wisconsin adjusted gross income in excess of $4,750 but not less than $0. The secretary of revenue shall prepare a table under which deductions under this paragraph shall be determined. That table shall be published in the department's instructional booklets.

71.05(22)(dp) (dp) Deduction limits, 2000 and thereafter. Except as provided in par. (f), for taxable years beginning after December 31, 1999, the Wisconsin standard deduction is whichever of the following amounts is appropriate. For a single individual who has a Wisconsin adjusted gross income of less than $10,380, the standard deduction is $7,200. For a single individual who has a Wisconsin adjusted gross income of at least $10,380, the standard deduction is the amount obtained by subtracting from $7,200 12% of Wisconsin adjusted gross income in excess of $10,380 but not less than $0. For a head of household who has a Wisconsin adjusted gross income of less than $10,380, the standard deduction is $9,300. For a head of household who has a Wisconsin adjusted gross income of at least $10,380, the standard deduction is the amount obtained by subtracting from $9,300 22.515% of Wisconsin adjusted gross income in excess of $10,380, but not less than $0, until the adjusted gross income amount at which the standard deduction is equal to the standard deduction for a single individual at the same adjusted gross income amount. For a head of household who has a Wisconsin adjusted gross income of more than this amount, the standard deduction shall be calculated as if the head of household were a single individual. For a married couple filing jointly that has an aggregate Wisconsin adjusted gross income of less than $14,570, the standard deduction is $12,970. For a married couple filing jointly that has an aggregate Wisconsin adjusted gross income of at least $14,570, the standard deduction is the amount obtained by subtracting from $12,970 19.778% of aggregate Wisconsin adjusted gross income in excess of $14,570 but not less than $0. For a married individual filing separately who has a Wisconsin adjusted gross income of less than $6,920, the standard deduction is $6,160. For a married individual filing separately who has a Wisconsin adjusted gross income of at least $6,920, the standard deduction is the amount obtained by subtracting from $6,160 19.778% of Wisconsin adjusted gross income in excess of $6,920 but not less than $0. The secretary of revenue shall prepare a table under which deductions under this paragraph shall be determined. That table shall be published in the department's instructional booklets.

71.05(22)(ds) (ds) Standard deduction indexing. For taxable years beginning after December 31, 1998, and before January 1, 2000, the dollar amounts of the standard deduction that is allowable under par. (dm) and all of the dollar amounts of Wisconsin adjusted gross income under par. (dm) shall be increased each year by a percentage equal to the percentage change between the U.S. consumer price index for all urban consumers, U.S. city average, for the month of August of the previous year and the U.S. consumer price index for all urban consumers, U.S. city average, for the month of August of the year before the previous year, as determined by the federal department of labor. Each amount that is revised under this paragraph shall be rounded to the nearest multiple of $10 if the revised amount is not a multiple of $10 or, if the revised amount is a multiple of $5, such an amount shall be increased to the next higher multiple of $10. The department of revenue shall annually adjust the changes in dollar amounts required under this paragraph and incorporate the changes into the income tax forms and instructions.

71.05(22)(dt) (dt) Standard deduction indexing, 2001 and thereafter. For taxable years beginning after December 31, 2000, the dollar amounts of the standard deduction that is allowable under par. (dp) and all of the dollar amounts of Wisconsin adjusted gross income under par. (dp) shall be increased each year by a percentage equal to the percentage change between the U.S. consumer price index for all urban consumers, U.S. city average, for the month of August of the previous year and the U.S. consumer price index for all urban consumers, U.S. city average, for the month of August 1999, as determined by the federal department of labor, except that for taxable years beginning after December 31, 2011, the adjustment may occur only if the resulting amount is greater than the corresponding amount that was calculated for the previous year. Each amount that is revised under this paragraph shall be rounded to the nearest multiple of $10 if the revised amount is not a multiple of $10 or, if the revised amount is a multiple of $5, such an amount shall be increased to the next higher multiple of $10. The department of revenue shall annually adjust the changes in dollar amounts required under this paragraph and incorporate the changes into the income tax forms and instructions.

71.05(22)(e) (e) Proration for fiscal year filer. For a fiscal year taxpayer, any increase in the standard deduction over the standard deduction permissible in the previous calendar year must be prorated by taking into account the number of days of the taxpayer's fiscal year falling in each calendar year.

71.05(22)(f) (f) Limitation for dependent who files return.

71.05(22)(f)1.1. For taxable years beginning before January 1, 1993, in the case of a taxpayer with respect to whom a deduction under s. 71.07 (8) is allowable to another person, the Wisconsin standard deduction shall not exceed the taxpayer's earned income, as defined in section 911 (d) (2) of the internal revenue code, that is taxable under this chapter if that earned income is more than $550 and shall not be less than $550 if that earned income is $550 or less.

71.05(22)(f)2. 2. For taxable years beginning after December 31, 1992, and before January 1, 1994, in the case of a taxpayer with respect to whom a deduction under s. 71.07 (8) is allowable to another person, the Wisconsin standard deduction shall not exceed the taxpayer's earned income, as defined in section 911 (d) (2) of the internal revenue code, that is taxable under this chapter if that earned income is more than $600 and shall not be less than $600 if that earned income is $600 or less.

71.05(22)(f)3. 3. For taxable years beginning on or after January 1, 1994, and before January 1, 1998, in the case of a taxpayer with respect to whom a deduction under s. 71.07 (8) is allowable to another person, the Wisconsin standard deduction shall be $500 adjusted for inflation in the manner prescribed by sections 1 (f) (3) to (6) and 63 (c) (4) of the Internal Revenue Code. The department of revenue shall incorporate the changes in the income tax forms and instructions.

71.05(22)(f)4. 4.

71.05(22)(f)4.a.a. For taxable years beginning after December 31, 1997, in the case of a taxpayer with respect to whom an exemption under sub. (23) (b) 2. is allowable to another person, the Wisconsin standard deduction shall be the lesser of the amount under subd. 4. b. or one of the amounts calculated under subd. 4. c., whichever amount under subd. 4. c. is greater.

71.05(22)(f)4.b. b. The standard deduction that may be claimed by an individual under par. (dm) or (dp), based on the individual's filing status.

71.05(22)(f)4.c. c. $500, as adjusted for inflation in the manner prescribed by sections 1 (f) (3) to (6) and 63 (c) (4) of the Internal Revenue Code or the taxpayer's earned income, as defined in section 911 (d) (2) of the Internal Revenue Code, plus $250, as adjusted for inflation in the manner prescribed by sections 1 (f) (3) to (6) and 63 (c) (4) of the Internal Revenue Code.

71.05(22)(f)4.d. d. The department shall incorporate the changes in this subdivision in the income tax forms and instructions.

71.05(22)(g) (g) Nonresidents. With respect to nonresident natural persons deriving income from property located, business transacted or personal or professional services performed in this state, including natural persons changing their domicile into or from this state, the Wisconsin standard deduction and itemized deductions are based on federal adjusted gross income, and as provided in par. (f) 4., and are limited by such fraction of that amount as Wisconsin adjusted gross income is of federal adjusted gross income. In this paragraph, for married persons filing separately "adjusted gross income" means the separate adjusted gross income of each spouse, and for married persons filing jointly "adjusted gross income" means the total adjusted gross income of both spouses.

71.05(22)(h) (h) Part-year residents. If a person and that person's spouse are not both domiciled in this state during the entire taxable year, the Wisconsin standard deduction or itemized deduction on a joint return is determined by multiplying the Wisconsin standard deduction or itemized deduction, each calculated on the basis of federal adjusted gross income, and as provided in par. (f) 4., by a fraction the numerator of which is their joint Wisconsin adjusted gross income and the denominator of which is their joint federal adjusted gross income. For a married person who is not domiciled in this state for the entire taxable year and who files a separate return, the Wisconsin standard deduction and itemized deduction are determined under par. (g).

71.05(23) (23) Personal exemptions. In computing Wisconsin taxable income, an individual taxpayer may subtract the following amounts:

71.05(23)(a) (a) For taxable years that begin after December 31, 1999, and before January 1, 2001:

71.05(23)(a)1. 1. A personal exemption of $600 if the taxpayer is required to file a return under s. 71.03 (2) (a) 1. or 2. and $600 for the taxpayer's spouse, except if the spouse is filing separately or as a head of household.

71.05(23)(a)2. 2. An exemption of $600 for each individual for whom the taxpayer is entitled to an exemption for the taxable year under section 151 (c) of the Internal Revenue Code.

71.05(23)(a)3. 3. An additional exemption of $200 if the taxpayer has reached the age of 65 before the close of the taxable year to which his or her tax return relates and $200 for the taxpayer's spouse if he or she has reached the age of 65 before the close of the taxable year to which his or her tax return relates, except if the spouse is filing separately or as a head of household.

71.05(23)(b) (b) For taxable years that begin after December 31, 2000:

71.05(23)(b)1. 1. A personal exemption of $700 if the taxpayer is required to file a return under s. 71.03 (2) (a) 1. or 2. and $700 for the taxpayer's spouse, except if the spouse is filing separately or as a head of household.

71.05(23)(b)2. 2. An exemption of $700 for each individual for whom the taxpayer is entitled to an exemption for the taxable year under section 151 (c) of the Internal Revenue Code.

71.05(23)(b)3. 3. An additional exemption of $250 if the taxpayer has reached the age of 65 before the close of the taxable year to which his or her tax return relates and $250 for the taxpayer's spouse if he or she has reached the age of 65 before the close of the taxable year to which his or her tax return relates, except if the spouse is filing separately or as a head of household.

71.05(23)(c) (c) With respect to persons who change their domicile into or from this state during the taxable year and nonresident persons, personal exemptions under pars. (a) and (b) shall be limited to the fraction of the amount so determined that Wisconsin adjusted gross income is of federal adjusted gross income. In this paragraph, for married persons filing separately "adjusted gross income" means the separate adjusted gross income of each spouse and for married persons filing jointly "adjusted gross income" means the total adjusted gross income of both spouses. If a person and that person's spouse are not both domiciled in this state during the entire taxable year, their personal exemptions on a joint return are determined by multiplying the personal exemption that would be available to each of them if they were both domiciled in this state during the entire taxable year by a fraction the numerator of which is their joint Wisconsin adjusted gross income and the denominator of which is their joint federal adjusted gross income.

71.05(24) (24) Income tax deferral; long-term capital assets.

71.05(24)(a)(a) In this subsection:

71.05(24)(a)1. 1. "Claimant" means an individual; an individual partner or member of a partnership, limited liability company, or limited liability partnership; or an individual shareholder of a tax-option corporation.

71.05(24)(a)2. 2. "Financial institution" has the meaning given in s. 69.30 (1) (b).

71.05(24)(a)3. 3. "Long-term capital gain" means the gain realized from the sale of any capital asset held more than one year that is treated as a long-term gain under the Internal Revenue Code.

71.05(24)(a)4. 4. "Qualified new business venture" means a business certified under s. 238.20, 2011 stats., or s. 560.2085, 2009 stats.

71.05(24)(b) (b) For taxable years beginning after December 31, 2010, and before January 1, 2014, a claimant may subtract from federal adjusted gross income any amount, up to $10,000,000, of a long-term capital gain if the claimant does all of the following:

71.05(24)(b)1. 1. Deposits the gain into a segregated account in a financial institution.

71.05(24)(b)2. 2. Within 180 days after the sale of the asset that generated the gain, invests all of the proceeds in the account described under subd. 1. in a qualified new business venture.

71.05(24)(b)3. 3. After making the investment as described under subd. 2., notifies the department, on a form prepared by the department, that the claimant will not declare on the claimant's income tax return the gain described under subd. 1. because the claimant has reinvested the capital gain as described under subd. 2. The form shall be sent to the department along with the claimant's income tax return for the year to which the claim relates.

71.05(24)(c) (c) The basis of the investment described in par. (b) 2. shall be calculated by subtracting the gain described in par. (b) 1. from the amount of the investment described in par. (b) 2.

71.05(24)(d) (d) If a claimant defers the payment of income taxes on a capital gain under this subsection, the claimant may not use the gain described under par. (b) 1. to net capital gains and losses, as described under sub. (10) (c).

71.05(25) (25) Capital gains exclusion; qualified Wisconsin business.

71.05(25)(a)(a) In this subsection:

71.05(25)(a)1. 1. "Claimant" means an individual; an individual partner or member of a partnership, limited liability company, or limited liability partnership; or an individual shareholder of a tax-option corporation.

71.05(25)(a)1s. 1s. "Qualified Wisconsin business" means a business certified by the Wisconsin Economic Development Corporation under s. 238.145, 2011 stats., or registered with the department under s. 73.03 (69).

71.05(25)(a)2. 2. "Qualifying gain" means a long-term capital gain under the Internal Revenue Code realized from the sale of an investment made after December 31, 2010, and held for at least 5 uninterrupted years in a business that for the year of investment and at least 2 of the 4 subsequent years was a qualified Wisconsin business; except that a qualifying gain may not include any amount for which the claimant claimed a subtraction under sub. (24) (b) or any gain described under sub. (26) (b).

71.05(25)(b) (b) For taxable years beginning after December 31, 2015, for an investment in a qualified Wisconsin business made after December 31, 2010, and held for at least 5 uninterrupted years, a claimant may subtract from federal adjusted gross income the amount of the claimant's qualifying gain in the year to which the claim relates, to the extent that it is not subtracted under sub. (6) (b) 9. or 9m.

71.05(26) (26) Income tax deferral; qualified Wisconsin business.

71.05(26)(a)(a) In this subsection:

71.05(26)(a)1. 1. "Claimant" means an individual; an individual partner or member of a partnership, limited liability company, or limited liability partnership; or an individual shareholder of a tax-option corporation.

71.05(26)(a)2. 2. "Financial institution" has the meaning given in s. 69.30 (1) (b).

71.05(26)(a)3. 3. "Long-term capital gain" means the gain realized from the sale of any capital asset held more than one year that is treated as a long-term gain under the Internal Revenue Code.

71.05(26)(a)4. 4. "Qualified Wisconsin business" means a business certified by the Wisconsin Economic Development Corporation under s. 238.146, 2011 stats., or registered with the department under s. 73.03 (69).

71.05(26)(b) (b) For taxable years beginning after December 31, 2010, and before January 1, 2014, a claimant may subtract from federal adjusted gross income any amount of a long-term capital gain if the claimant does all of the following:

71.05(26)(b)1. 1. Deposits the gain into a segregated account in a financial institution.

71.05(26)(b)2. 2. Within 180 days after the sale of the asset that generated the gain, invests all of the proceeds in the account described under subd. 1. in a qualified Wisconsin business.

71.05(26)(b)3. 3. After making the investment as described under subd. 2., notifies the department, on a form prepared by the department, that the claimant will not declare on the claimant's income tax return the gain described under subd. 1. because the claimant has reinvested the capital gain as described under subd. 2. The form shall be sent to the department along with the claimant's income tax return for the year to which the claim relates.

71.05(26)(bm) (bm) For taxable years beginning after December 31, 2013, a claimant may subtract from federal adjusted gross income any amount of a long-term capital gain if the claimant does all of the following:

71.05(26)(bm)1. 1. Within 180 days after the sale of the asset that generated the gain, invests all of the gain in a qualified Wisconsin business.

71.05(26)(bm)2. 2. After making the investment as described under subd. 1., notifies the department, on a form prepared by the department, that the claimant will not declare the gain on the claimant's income tax return because the claimant has reinvested the capital gain as described under subd. 1. The form shall be sent to the department along with the claimant's income tax return for the year to which the claim relates.

71.05(26)(c) (c) The basis of the investment described in par. (b) 2. shall be calculated by subtracting the gain described in par. (b) 1. from the amount of the investment described in par. (b) 2. The basis of the investment described in par. (bm) 1. shall be calculated by subtracting the gain described in par. (bm) 1. from the amount of the investment described in par. (bm) 1.

71.05(26)(d) (d) If a claimant defers the payment of income taxes on a capital gain under this subsection, the claimant may not use the gain to net capital gains and losses, as described under sub. (10) (c).

71.05(26)(e) (e) If a claimant claims the subtraction under this subsection, the claimant may not use the gain described under par. (b) 1. to claim a subtraction under sub. (24).

71.05(26)(f) (f) If a claimant claims a subtraction for a capital gain under par. (b) or (bm), the gain may not be used as a qualifying gain under sub. (25).

71.05 History History: 1987 a. 312; 1987 a. 411 ss. 42, 43, 45, 47 to 49, 51 to 53; 1989 a. 31, 46; 1991 a. 2, 37, 39, 269; 1993 a. 16, 112, 204, 263, 437; 1995 a. 27, 56, 209, 227, 261, 371, 403, 453; 1997 a. 27, 35, 39, 237; 1999 a. 9, 32, 44, 54, 65, 167; 2001 a. 16, 104, 105, 109; 2003 a. 85, 99, 119, 135, 183, 255, 289, 321, 326; 2005 a. 22, 25, 216, 254, 335, 361, 479, 483; 2007 a. 20, 96, 226; 2009 a. 2, 28, 205, 265, 269, 276, 295, 332, 344; 2011 a. 3, 5, 10, 32, 212, 232, 237; 2011 a. 260 ss. 80, 81; 2013 a. 19, 20, 128, 145; s. 13.92 (1) (bm) 2.

71.05 Annotation Shareholder distributions derived from investments in direct obligations of the federal government are exempt under sub. (6) (b) 1. Capital Preservation v. DOR 145 Wis. 2d 841, 429 N.W.2d 551 (Ct. App. 1988).

71.05 Annotation The fact that federal employees whose service is interrupted can repurchase prior years of employment for benefit determination purposes does not erase their absence from employment on December 31, 1963 so that they may be considered to have been employed on that date under sub. (1) (a). Hafner v. DOR, 2000 WI App 216, 239 Wis. 2d 218, 619 N.W.2d 300, 00-0511.

71.05 Annotation Sub. (6) (a) 1. requires adding to Wisconsin income all types of interest excluded from federal interest. All distributions characterized as interest under federal tax law must be included as interest income. Borge v. Wisconsin Tax Appeals Commission, 2002 WI App 14, 250 Wis. 2d 624, 639 N.W.2d 757, 01-0488.

71.05 Annotation When an agreement is silent on the allocation of a payment between a covenant not to compete and other claims or compensation, the commission may make a reasonable allocation if it is: 1) based on credible evidence; 2) the parties intended a portion of the payment as compensation for the covenant not to compete; and 3) the payment is economically reasonable. Schwartz v. DOR, 2002 WI App 255, 258 Wis. 2d 112, 653 N.W.2d 150, 02-0372.

71.05 Annotation Under sub. (1) (a), if one was a member of one of the listed funds on December 31, 1963, retirement benefits paid on that person's behalf may not be exempt. Withdrawal of contributions terminated membership and the purchase of previously forfeited years of service did not reinstate the account as of December 31, 1963. Kamps v. DOR, 2003 WI App 106, 264 Wis. 2d 794, 663 N.W.2d 306, 02-2355.

71.05 Annotation Sub. (6) (b) 5. requires that there must be a recovery of a federal itemized deduction, for which no tax benefit was received for Wisconsin purposes. The tax benefit rule means that if an amount deducted from gross income in one taxable year is recoverable in a later year, the recovery is income in the later year. Dettwiler v. Wisconsin Department of Revenue, 2007 WI App 125, 301 Wis. 2d 512, 731 N.W.2d 663, 06-1660.

71.05 Annotation Adoption Assistance Offers Tax Relief. Franklin. Wis. Law. Feb. 1998.



71.06 Rates of taxation.

71.06  Rates of taxation.

71.06(1)(1)  Fiduciaries, single individuals and heads of households; 1986 to 1997. The tax to be assessed, levied and collected upon the taxable incomes of all fiduciaries, except fiduciaries of nuclear decommissioning trust or reserve funds, and single individuals for taxable years beginning on or after August 1, 1986, and before January 1, 1994, and upon the taxable incomes of all fiduciaries, except fiduciaries of nuclear decommissioning trust or reserve funds, and single individuals and heads of households for taxable years beginning after December 31, 1993, and before January 1, 1998, shall be computed at the following rates:

71.06(1)(a) (a) On all taxable income from $0 to $7,500, 4.9%.

71.06(1)(b) (b) On all taxable income exceeding $7,500 but not exceeding $15,000, 6.55%.

71.06(1)(c) (c) On all taxable income exceeding $15,000, 6.93%.

71.06(1m) (1m) Fiduciaries, single individuals and heads of households; 1997 to 1999. The tax to be assessed, levied and collected upon the taxable incomes of all fiduciaries, except fiduciaries of nuclear decommissioning trust or reserve funds, and single individuals and heads of households shall be computed at the following rates for taxable years beginning after December 31, 1997, and before January 1, 2000:

71.06(1m)(a) (a) On all taxable income from $0 to $7,500, 4.77%.

71.06(1m)(b) (b) On all taxable income exceeding $7,500 but not exceeding $15,000, 6.37%.

71.06(1m)(c) (c) On all taxable income exceeding $15,000, 6.77%.

71.06(1n) (1n) Fiduciaries, single individuals and heads of households; 2000. The tax to be assessed, levied and collected upon the taxable incomes of all fiduciaries, except fiduciaries of nuclear decommissioning trust or reserve funds, and single individuals and heads of households shall be computed at the following rates for taxable years beginning after December 31, 1999, and before January 1, 2001:

71.06(1n)(a) (a) On all taxable income from $0 to $7,500, 4.73%.

71.06(1n)(b) (b) On all taxable income exceeding $7,500 but not exceeding $15,000, 6.33%.

71.06(1n)(c) (c) On all taxable income exceeding $15,000 but not exceeding $112,500, 6.55%.

71.06(1n)(d) (d) On all taxable income exceeding $112,500, 6.75%.

71.06(1p) (1p) Fiduciaries, single individuals and heads of households; 2001 to 2012. The tax to be assessed, levied and collected upon the taxable incomes of all fiduciaries, except fiduciaries of nuclear decommissioning trust or reserve funds, and single individuals and heads of households shall be computed at the following rates for taxable years beginning after December 31, 2000, and before January 1, 2013:

71.06(1p)(a) (a) On all taxable income from $0 to $7,500, 4.6%.

71.06(1p)(b) (b) On all taxable income exceeding $7,500 but not exceeding $15,000, 6.15%.

71.06(1p)(c) (c) On all taxable income exceeding $15,000 but not exceeding $112,500, 6.5%.

71.06(1p)(d) (d) On all taxable income exceeding $112,500 but not exceeding $225,000, 6.75%.

71.06(1p)(e) (e) On all taxable income exceeding $225,000, 7.75 percent.

71.06(1q) (1q) Fiduciaries, single individuals, and heads of households; after 2012. The tax to be assessed, levied, and collected upon the taxable incomes of all fiduciaries, except fiduciaries of nuclear decommissioning trust or reserve funds, and single individuals and heads of households shall be computed at the following rates for taxable years beginning after December 31, 2012:

71.06(1q)(a) (a) On all taxable income from $0 to $7,500, 4.40 percent, except that for taxable years beginning after December 31, 2013, 4.0 percent.

71.06(1q)(b) (b) On all taxable income exceeding $7,500 but not exceeding $15,000, 5.84 percent.

71.06(1q)(c) (c) On all taxable income exceeding $15,000 but not exceeding $225,000, 6.27 percent.

71.06(1q)(d) (d) On all taxable income exceeding $225,000, 7.65 percent.

71.06(2) (2) Married persons. The tax to be assessed, levied and collected upon the taxable incomes of all married persons shall be computed at the following rates:

71.06(2)(a) (a) For joint returns, for taxable years beginning after July 31, 1986, and before January 1, 1998:

71.06(2)(a)1. 1. On all taxable income from $0 to $10,000, 4.9%.

71.06(2)(a)2. 2. On all taxable income exceeding $10,000 but not exceeding $20,000, 6.55%.

71.06(2)(a)3. 3. On all taxable income exceeding $20,000, 6.93%.

71.06(2)(b) (b) For married persons filing separately, for taxable years beginning after July 31, 1986, and before January 1, 1998:

71.06(2)(b)1. 1. On all taxable income from $0 to $5,000, 4.9%.

71.06(2)(b)2. 2. On all taxable income exceeding $5,000 but not exceeding $10,000, 6.55%.

71.06(2)(b)3. 3. On all taxable income exceeding $10,000, 6.93%.

71.06(2)(c) (c) For joint returns, for taxable years beginning after December 31, 1997, and before January 1, 2000:

71.06(2)(c)1. 1. On all taxable income from $0 to $10,000, 4.77%.

71.06(2)(c)2. 2. On all taxable income exceeding $10,000 but not exceeding $20,000, 6.37%.

71.06(2)(c)3. 3. On all taxable income exceeding $20,000, 6.77%.

71.06(2)(d) (d) For married persons filing separately, for taxable years beginning after December 31, 1997, and before January 1, 2000:

71.06(2)(d)1. 1. On all taxable income from $0 to $5,000, 4.77%.

71.06(2)(d)2. 2. On all taxable income exceeding $5,000 but not exceeding $10,000, 6.37%.

71.06(2)(d)3. 3. On all taxable income exceeding $10,000, 6.77%.

71.06(2)(e) (e) For joint returns, for taxable years beginning after December 31, 1999, and before January 1, 2001:

71.06(2)(e)1. 1. On all taxable income from $0 to $10,000, 4.73%.

71.06(2)(e)2. 2. On all taxable income exceeding $10,000 but not exceeding $20,000, 6.33%.

71.06(2)(e)3. 3. On all taxable income exceeding $20,000 but not exceeding $150,000, 6.55%.

71.06(2)(e)4. 4. On all taxable income exceeding $150,000, 6.75%.

71.06(2)(f) (f) For married persons filing separately, for taxable years beginning after December 31, 1999, and before January 1, 2001:

71.06(2)(f)1. 1. On all taxable income from $0 to $5,000, 4.73%.

71.06(2)(f)2. 2. On all taxable income exceeding $5,000 but not exceeding $10,000, 6.33%.

71.06(2)(f)3. 3. On all taxable income exceeding $10,000 but not exceeding $75,000, 6.55%.

71.06(2)(f)4. 4. On all taxable income exceeding $75,000, 6.75%.

71.06(2)(g) (g) For joint returns, for taxable years beginning after December 31, 2000, and before January 1, 2013:

71.06(2)(g)1. 1. On all taxable income from $0 to $10,000, 4.6%.

71.06(2)(g)2. 2. On all taxable income exceeding $10,000 but not exceeding $20,000, 6.15%.

71.06(2)(g)3. 3. On all taxable income exceeding $20,000 but not exceeding $150,000, 6.5%.

71.06(2)(g)4. 4. On all taxable income exceeding $150,000 but not exceeding $300,000, 6.75%.

71.06(2)(g)5. 5. On all taxable income exceeding $300,000, 7.75 percent.

71.06(2)(h) (h) For married persons filing separately, for taxable years beginning after December 31, 2000, and before January 1, 2013:

71.06(2)(h)1. 1. On all taxable income from $0 to $5,000, 4.6%.

71.06(2)(h)2. 2. On all taxable income exceeding $5,000 but not exceeding $10,000, 6.15%.

71.06(2)(h)3. 3. On all taxable income exceeding $10,000 but not exceeding $75,000, 6.5%.

71.06(2)(h)4. 4. On all taxable income exceeding $75,000 but not exceeding $150,000, 6.75%.

71.06(2)(h)5. 5. On all taxable income exceeding $150,000, 7.75 percent.

71.06(2)(i) (i) For joint returns, for taxable years beginning after December 31, 2012:

71.06(2)(i)1. 1. On all taxable income from $0 to $10,000, 4.40 percent, except that for taxable years beginning after December 31, 2013, 4.0 percent.

71.06(2)(i)2. 2. On all taxable income exceeding $10,000 but not exceeding $20,000, 5.84 percent.

71.06(2)(i)3. 3. On all taxable income exceeding $20,000 but not exceeding $300,000, 6.27 percent.

71.06(2)(i)4. 4. On all taxable income exceeding $300,000, 7.65 percent.

71.06(2)(j) (j) For married persons filing separately, for taxable years beginning after December 31, 2012:

71.06(2)(j)1. 1. On all taxable income from $0 to $5,000, 4.40 percent, except that for taxable years beginning after December 31, 2013, 4.0 percent.

71.06(2)(j)2. 2. On all taxable income exceeding $5,000 but not exceeding $10,000, 5.84 percent.

71.06(2)(j)3. 3. On all taxable income exceeding $10,000 but not exceeding $150,000, 6.27 percent.

71.06(2)(j)4. 4. On all taxable income exceeding $150,000, 7.65 percent.

71.06(2e) (2e) Bracket indexing.

71.06(2e)(a)(a) For taxable years beginning after December 31, 1998, and before January 1, 2000, the maximum dollar amount in each tax bracket, and the corresponding minimum dollar amount in the next bracket, under subs. (1m) and (2) (c) and (d), and for taxable years beginning after December 31, 1999, the maximum dollar amount in each tax bracket, and the corresponding minimum dollar amount in the next bracket, under subs. (1n), (1p) (a) to (c), (1q) (a) and (b), and (2) (e), (f), (g) 1. to 3., (h) 1. to 3., (i) 1. and 2., and (j) 1. and 2., shall be increased each year by a percentage equal to the percentage change between the U.S. consumer price index for all urban consumers, U.S. city average, for the month of August of the previous year and the U.S. consumer price index for all urban consumers, U.S. city average, for the month of August 1997, as determined by the federal department of labor, except that for taxable years beginning after December 31, 2000, and before January 1, 2002, the dollar amount in the top bracket under subs. (1p) (c) and (d), (2) (g) 3. and 4. and (h) 3. and 4. shall be increased by a percentage equal to the percentage change between the U.S. consumer price index for all urban consumers, U.S. city average, for the month of August of the previous year and the U.S. consumer price index for all urban consumers, U.S. city average, for the month of August 1999, as determined by the federal department of labor, except that for taxable years beginning after December 31, 2011, the adjustment may occur only if the resulting amount is greater than the corresponding amount that was calculated for the previous year.

71.06(2e)(b) (b) For taxable years beginning after December 31, 2009, the maximum dollar amount in each tax bracket, and the corresponding minimum dollar amount in the next bracket, under subs. (1p) (d), (1q) (c), and (2) (g) 4., (h) 4., (i) 3., and (j) 3., and the dollar amount in the top bracket under subs. (1p) (e), (1q) (d), and (2) (g) 5., (h) 5., (i) 4., and (j) 4., shall be increased each year by a percentage equal to the percentage change between the U.S. consumer price index for all urban consumers, U.S. city average, for the month of August of the previous year and the U.S. consumer price index for all urban consumers, U.S. city average, for the month of August 2008, as determined by the federal department of labor, except that for taxable years beginning after December 31, 2011, the adjustment may occur only if the resulting amount is greater than the corresponding amount that was calculated for the previous year.

71.06(2e)(c) (c) Each amount that is revised under this subsection shall be rounded to the nearest multiple of $10 if the revised amount is not a multiple of $10 or, if the revised amount is a multiple of $5, such an amount shall be increased to the next higher multiple of $10. The department of revenue shall annually adjust the changes in dollar amounts required under this subsection and incorporate the changes into the income tax forms and instructions.

71.06(2m) (2m) Rate changes. If a rate under sub. (1), (1m), (1n), (1p), (1q), or (2) changes during a taxable year, the taxpayer shall compute the tax for that taxable year by the methods applicable to the federal income tax under section 15 of the Internal Revenue Code.

71.06(2s) (2s) Nonresidents and part-year residents.

71.06(2s)(a)(a) For taxable years beginning after December 31, 1996, and before January 1, 1998, with respect to nonresident individuals, including individuals changing their domicile into or from this state, the tax brackets under subs. (1) and (2) shall be multiplied by a fraction, the numerator of which is Wisconsin adjusted gross income and the denominator of which is federal adjusted gross income. In this paragraph, for married persons filing separately "adjusted gross income" means the separate adjusted gross income of each spouse, and for married persons filing jointly "adjusted gross income" means the total adjusted gross income of both spouses. If an individual and that individual's spouse are not both domiciled in this state during the entire taxable year, the tax brackets under subs. (1) and (2) on a joint return shall be multiplied by a fraction, the numerator of which is their joint Wisconsin adjusted gross income and the denominator of which is their joint federal adjusted gross income.

71.06(2s)(b) (b) For taxable years beginning after December 31, 1997, and before January 1, 2000, with respect to nonresident individuals, including individuals changing their domicile into or from this state, the tax brackets under subs. (1m) and (2) (c) and (d) shall be multiplied by a fraction, the numerator of which is Wisconsin adjusted gross income and the denominator of which is federal adjusted gross income. In this paragraph, for married persons filing separately "adjusted gross income" means the separate adjusted gross income of each spouse, and for married persons filing jointly "adjusted gross income" means the total adjusted gross income of both spouses. If an individual and that individual's spouse are not both domiciled in this state during the entire taxable year, the tax brackets under subs. (1m) and (2) (c) and (d) on a joint return shall be multiplied by a fraction, the numerator of which is their joint Wisconsin adjusted gross income and the denominator of which is their joint federal adjusted gross income.

71.06(2s)(c) (c) For taxable years beginning after December 31, 1999, and before January 1, 2001, with respect to nonresident individuals, including individuals changing their domicile into or from this state, the tax brackets under subs. (1n) and (2) (e) and (f) shall be multiplied by a fraction, the numerator of which is Wisconsin adjusted gross income and the denominator of which is federal adjusted gross income. In this paragraph, for married persons filing separately "adjusted gross income" means the separate adjusted gross income of each spouse, and for married persons filing jointly "adjusted gross income" means the total adjusted gross income of both spouses. If an individual and that individual's spouse are not both domiciled in this state during the entire taxable year, the tax brackets under subs. (1n) and (2) (e) and (f) on a joint return shall be multiplied by a fraction, the numerator of which is their joint Wisconsin adjusted gross income and the denominator of which is their joint federal adjusted gross income.

71.06(2s)(d) (d) For taxable years beginning after December 31, 2000, with respect to nonresident individuals, including individuals changing their domicile into or from this state, the tax brackets under subs. (1p), (1q), and (2) (g), (h), (i), and (j) shall be multiplied by a fraction, the numerator of which is Wisconsin adjusted gross income and the denominator of which is federal adjusted gross income. In this paragraph, for married persons filing separately "adjusted gross income" means the separate adjusted gross income of each spouse, and for married persons filing jointly "adjusted gross income" means the total adjusted gross income of both spouses. If an individual and that individual's spouse are not both domiciled in this state during the entire taxable year, the tax brackets under subs. (1p), (1q), and (2) (g), (h), (i), and (j) on a joint return shall be multiplied by a fraction, the numerator of which is their joint Wisconsin adjusted gross income and the denominator of which is their joint federal adjusted gross income.

71.06(3) (3) Tax table. The secretary of revenue shall prepare a table from which the tax in effect on taxable personal income shall be determined. Such table shall be published in the department's appropriate instructional booklets. The form and the tax computations of the table shall be substantially as follows:

71.06(3)(a) (a) The title thereof shall be "Tax Table".

71.06(3)(b) (b) The first 2 columns shall contain the minimum and the maximum amounts, respectively, of taxable income in brackets of not more than $100. Computation of tax on taxable income in excess of the amount shown on the table may be set forth at the foot of such table.

71.06(3)(c) (c) The 3rd column shall show the amount of the tax payable for each bracket before the allowance of any credit. The tax shall be computed at the rates in effect, which rates shall be applied to the amount of income at the middle of each bracket. The amount of tax for each bracket shall be computed to the nearest dollar.

71.06 History History: 1987 a. 312; 1989 a. 31; 1993 a. 16; 1997 a. 27, 41, 237; 1999 a. 9; 2001 a. 16; 2009 a. 28; 2013 a. 20, 145.



71.07 Credits.

71.07  Credits.

71.07(1)(1)  Claim of right credit. Any natural person may credit against taxes otherwise due under this chapter the decrease in tax under this chapter for the prior taxable year that would be attributable to subtracting income taxed for that year under the claim of right doctrine but repaid, as calculated under section 1341 of the internal revenue code, if the income repaid is greater than $3,000 and the amount is not subtracted in computing Wisconsin adjusted gross income or used in computing the credit under sub. (5) (a). If the allowable amount of the claim exceeds the claimant's taxes due under this chapter the amount of the claim not used to offset those taxes shall be certified to the department of administration for payment to the claimant by check, share draft or other draft drawn on the general fund.

71.07(2) (2) Community development finance authority credit. Any individual receiving a credit under s. 71.09 (12m), 1985 stats., may carry forward to the next succeeding 15 taxable years the amount of the credit not offset against taxes for the year of purchase to the extent not offset by those taxes otherwise due in all intervening years between the year for which the credit was computed and the year for which the carry-forward is claimed. No unused credits may be carried forward and claimed under this subsection for taxable years beginning after December 31, 2013.

71.07(2dd) (2dd) Development zones day care credit.

71.07(2dd)(a)(a) In this subsection:

71.07(2dd)(a)1. 1. "Day care center benefits" means benefits provided at a child care facility that is licensed under s. 48.65 or 48.69 and that for compensation provides care for at least 6 children or benefits provided at a facility for persons who are physically or mentally incapable of caring for themselves.

71.07(2dd)(a)2. 2. "Employment-related day care expenses" means amounts paid or incurred by a claimant, during the 2-year period beginning with the day that the member of the targeted group begins work for the claimant, for providing or making day care center benefits available to a qualifying individual in order to enable a member of a targeted group to be employed by the claimant.

71.07(2dd)(a)4. 4. "Member of a targeted group" means a person under sub. (2dj) (am) 1.

71.07(2dd)(a)5. 5. "Qualifying individual" means a dependent of a member of a targeted group who is employed by a claimant and with respect to whom the member is entitled to a deduction under section 151 (c) of the internal revenue code for federal income tax purposes, a dependent of a member of a targeted group who is employed by a claimant if the dependent is physically or mentally incapable of caring for himself or herself or the spouse of a member of a targeted group who is employed by the claimant if the spouse is physically or mentally incapable of caring for himself or herself.

71.07(2dd)(b) (b) Except as provided in s. 73.03 (35), for any taxable year for which that person is certified under s. 560.765 (3), 2009 stats., and begins business operations in a zone under s. 560.71, 2009 stats., after July 29, 1995, or certified under s. 560.797 (4) (a), 2009 stats., for each zone for which the person is certified or entitled a person may credit against taxes otherwise due under this subchapter employment-related day care expenses, up to $1,200 for each qualifying individual.

71.07(2dd)(c) (c) Subsection (2di) (b), (c), (d) 1., (f) and (g), as it applies to the credit under sub. (2di), applies to the credit under this subsection.

71.07(2dd)(d) (d) Section 71.28 (4) (g) and (h), as it applies to the credit under s. 71.28 (4), applies to the credit under this subsection.

71.07(2dd)(dm) (dm) No credit may be allowed under this subsection unless the claimant includes with the claimant's return a statement from the department of commerce verifying the amount of qualifying employment-related day care expenses.

71.07(2dd)(e) (e) No credit may be claimed under this subsection for taxable years that begin on January 1, 1998, or thereafter. Credits under this subsection for taxable years that begin before January 1, 1998, may be carried forward to taxable years that begin on January 1, 1998, or thereafter.

71.07(2de) (2de) Development zones environmental remediation credit.

71.07(2de)(a)(a) Except as provided in s. 73.03 (35), for any taxable year for which a person is certified under s. 560.765 (3), 2009 stats., and begins business operations in a zone under s. 560.71, 2009 stats., after July 29, 1995, or certified under s. 560.797 (4) (a), 2009 stats., for each zone for which the person is certified or entitled the person may claim as a credit against taxes otherwise due under this subchapter an amount equal to 7.5% of the amount that the person expends to remove or contain environmental pollution, as defined in s. 299.01 (4), in the zone or to restore soil or groundwater that is affected by environmental pollution, as defined in s. 299.01 (4), in the zone if the person fulfills all of the following requirements:

71.07(2de)(a)1. 1. Begins the work, other than planning and investigating, for which the credit is claimed after the area that includes the site where the work is done is designated a development zone under s. 560.71, 2009 stats., or an enterprise development zone under s. 560.797, 2009 stats., and after the claimant is certified under s. 560.765 (3), 2009 stats., or certified under s. 560.797 (4) (a), 2009 stats.

71.07(2de)(b) (b) Subsection (2di) (b), (c), (d), (f) and (g), as it applies to the credit under sub. (2di), applies to the credit under this subsection.

71.07(2de)(c) (c) Section 71.28 (4) (g) and (h), as it applies to the credit under s. 71.28 (4), applies to the credit under this subsection.

71.07(2de)(d) (d) No credit may be claimed under this subsection for taxable years that begin on January 1, 1998, or thereafter. Credits under this subsection for taxable years that begin before January 1, 1998, may be carried forward to taxable years that begin on January 1, 1998, or thereafter.

71.07(2di) (2di) Development zones investment credit.

71.07(2di)(a)(a) Except as provided in pars. (dm) and (f) and s. 73.03 (35), for any taxable year for which the person is entitled under s. 560.795 (3), 2009 stats., to claim tax benefits, any person may claim as a credit against taxes otherwise due under this chapter 2.5% of the purchase price of depreciable, tangible personal property, or 1.75% of the purchase price of depreciable, tangible personal property that is expensed under section 179 of the internal revenue code for purposes of the taxes under this chapter, except that:

71.07(2di)(a)1. 1. The investment must be in property that is purchased after the person is entitled under s. 560.795 (3), 2009 stats., to claim tax benefits and that is used for at least 50% of its use in the conduct of the person's business operations at a location in a development zone under subch. VI of ch. 560, 2009 stats., or, if the property is mobile, the base of operations of the property for at least 50% of its use must be a location in a development zone.

71.07(2di)(a)2. 2. The credit under this subsection may be claimed only by the person who purchased the property the investment in which is the basis for the credit, except that only partners may claim the credit based on purchases by a partnership, only members may claim the credit based on purchases by a limited liability company and except that only shareholders may claim the credit based on purchases by a tax-option corporation.

71.07(2di)(a)3. 3. If the credit is claimed for used property, the claimant may not have used the property for business purposes at a location outside the development zone. If the credit is attributable to a partnership, limited liability company or tax-option corporation, that entity may not have used the property for business purposes at a location outside the development zone.

71.07(2di)(a)4. 4. No credit is allowed under this subsection for property which is the basis for a credit under sub. (2dL).

71.07(2di)(b) (b)

71.07(2di)(b)2.2. If the claimant is located on an Indian reservation, as defined in s. 560.86 (5), 2009 stats., and is an American Indian, as defined in s. 560.86 (1), 2009 stats., an Indian business, as defined in s. 560.86 (4), 2009 stats., or a tribal enterprise, and if the allowable amount of the credit under this subsection exceeds the taxes otherwise due under this chapter on or measured by the claimant's income, the amount of the credit not used as an offset against those taxes shall be certified to the department of administration for payment to the claimant by check, share draft or other draft. In this subdivision, "tribal enterprise" means a business that is at least 51% owned and controlled by the governing body of one or more Indian tribes, is actively managed by the governing body, or by the designee of the governing body, of one or more Indian tribes and is currently performing a useful business function.

71.07(2di)(b)3. 3. Partnerships, limited liability companies and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and amount of, that credit shall be determined on the basis of their economic activity, not that of their shareholders, partners or members. The corporation, partnership or company shall compute the amount of the credit that may be claimed by each of its shareholders, partners or members and shall provide that information to each of its shareholders, partners or members. Partners, members of limited liability companies and shareholders of tax-option corporations may claim the credit based on the partnership's, company's or corporation's activities in proportion to their ownership interest and may offset it against the tax attributable to their income from the partnership's, company's or corporation's business operations in the development zone; except that partners, members, and shareholders in a development zone under s. 560.795 (1) (e), 2009 stats., may offset the credit against the amount of the tax attributable to their income from all of the partnership's, company's, or corporation's business operations; and against the tax attributable to their income from the partnership's, company's or corporation's directly related business operations.

71.07(2di)(c) (c) Except as provided in par. (b) 2., the carry-over provisions of s. 71.28 (4) (e) and (f) as they relate to the credit under s. 71.28 (4) relate to the credit under this subsection and apply as if the development zone continued to exist.

71.07(2di)(d) (d) No credit may be allowed under this subsection unless the claimant includes with the claimant's return:

71.07(2di)(d)1. 1. A copy of a verification from the department of commerce that the claimant may claim tax benefits under s. 560.795 (3), 2009 stats.

71.07(2di)(d)2. 2. A statement from the department of commerce verifying the purchase price of the investment and verifying that the investment fulfills the requirements under par. (a).

71.07(2di)(dm) (dm) In calculating the credit under par. (a), a claimant shall reduce the purchase price of the property by a percentage equal to the percentage of use of the property during the taxable year the property is first placed into service that is for a purpose not specified under par. (a) 1.

71.07(2di)(e) (e) The recapture provisions under section 47 (a) (5) of the internal revenue code as amended to December 31, 1985, as they apply to the credit under section 46 of the internal revenue code, apply to the credit under this subsection, except that those provisions also apply if the property for which the credit is claimed is moved out of the development zone or, for mobile property, if the base of operations is moved out of the zone and except that the determination of whether or not property is 3-year property shall be made under section 168 of the internal revenue code.

71.07(2di)(f) (f) If a person who is entitled under s. 560.795 (3), 2009 stats., to claim tax benefits becomes ineligible for such tax benefits, that person may claim no credits under this subsection for the taxable year that includes the day on which the person becomes ineligible for tax benefits or succeeding taxable years and that person may carry over no unused credits from previous years to offset tax under this chapter for the taxable year that includes the day on which the person becomes ineligible for tax benefits or succeeding taxable years.

71.07(2di)(g) (g) If a person who is entitled under s. 560.795 (3), 2009 stats., to claim tax benefits ceases business operations in the development zone during any of the taxable years that that zone exists, that person may not carry over to any taxable year following the year during which operations cease any unused credits from the taxable year during which operations cease or from previous taxable years.

71.07(2di)(h) (h) Section 71.28 (4) (g) and (h) as it applies to the credit under s. 71.28 (4) applies to the credit under this subsection.

71.07(2di)(i) (i) No credit may be claimed under this subsection for taxable years that begin after December 31, 1997, and end before January 1, 2000. Credits under this subsection for taxable years that begin before January 1, 1998, may be carried forward to taxable years that begin on January 1, 1998, or thereafter.

71.07(2dj) (2dj) Development zones jobs credit.

71.07(2dj)(am)(am) Except as provided under par. (f) or s. 73.03 (35), for any taxable year for which the person is certified under s. 560.765 (3), 2009 stats., for tax benefits, any person may claim as a credit against taxes otherwise due under this chapter an amount calculated as follows:

71.07(2dj)(am)1. 1. Modify "member of a targeted group", as defined in section 51 (d) of the internal revenue code as amended to December 31, 1995, to include persons unemployed as a result of a business action subject to s. 109.07 (1m) and dislocated workers, as defined in 29 USC 2801 (9), and to require a member of a targeted group to be a resident of this state.

71.07(2dj)(am)2. 2. Modify "designated local agency", as defined in section 51 (d) (15) of the internal revenue code, to include the local workforce development board established under 29 USC 2832 for the area that includes the development zone in which the employee in respect to whom the credit under this subsection is claimed works, if the department of commerce approves the criteria used for certification, and the department of commerce.

71.07(2dj)(am)3. 3. Modify the rule for certification under section 51 (d) (16) (A) of the internal revenue code to allow certification within the period beginning with the first day of employment of the employee.

71.07(2dj)(am)4. 4.

71.07(2dj)(am)4.a.a. If certified under s. 560.765 (3), 2009 stats., for tax benefits before January 1, 1992, modify "qualified wages" as defined in section 51 (b) of the internal revenue code to exclude wages paid before the claimant is certified for tax benefits and to exclude wages that are paid to employees for work at any location that is not in a development zone under subch. VI of ch. 560, 2009 stats. For purposes of this subd. 4. a., mobile employees work at their base of operations and leased or rented employees work at the location where they perform services.

71.07(2dj)(am)4.b. b. If certified under s. 560.765 (3), 2009 stats., for tax benefits after December 31, 1991, modify "qualified wages" as defined in section 51 (b) of the internal revenue code to exclude wages paid before the claimant is certified for tax benefits and to exclude wages that are paid to employees for work at any location that is not in a development zone under subch. VI of ch. 560, 2009 stats. For purposes of this subd. 4. b., mobile employees and leased or rented employees work at their base of operations.

71.07(2dj)(am)4c. 4c. Modify the rule for ineligible individuals under section 51 (i) (1) of the internal revenue code to allow credit for the wages of related individuals paid by an Indian business, as defined in s. 560.86 (4), 2009 stats., or a tribal enterprise, as defined in sub. (2di) (b) 2., if the Indian business or tribal enterprise is located in a development zone designated under s. 560.71 (3) (c) 2., 2009 stats.

71.07(2dj)(am)4e. 4e. Modify section 51 (c) (2) of the internal revenue code to specify that the rules for on-the-job training and work supplementation payments also apply to those kinds of payments funded by this state.

71.07(2dj)(am)4g. 4g. Delete section 51 (c) (4) of the internal revenue code.

71.07(2dj)(am)4h. 4h. Modify section 51 (a) of the Internal Revenue Code so that the amount of the credit is 25% of the qualified first-year wages if the wages are paid to an applicant for a Wisconsin Works employment position for service either in an unsubsidized position or in a trial job under s. 49.147 (3), 2011 stats., and so that the amount of the credit is 20% of the qualified first-year wages if the wages are not paid to such an applicant.

71.07(2dj)(am)4i. 4i. Modify section 51 (b) (3) of the internal revenue code so that the amount of the qualified first-year wages that may be taken into account is $13,000.

71.07(2dj)(am)4m. 4m. Modify the rule on remuneration under section 51 (f) of the internal revenue code so that it does not apply to persons who are exempt from tax under this chapter.

71.07(2dj)(am)4t. 4t. If certified under s. 560.765 (3), 2009 stats., for tax benefits before January 1, 1992, modify section 51 (i) (3) of the internal revenue code so that for leased or rented employees, except employees of a leasing agency certified for tax benefits who perform services directly for the agency in a development zone, the minimum employment periods apply to the time that they perform services in a development zone for a single lessee or renter, not to their employment by the leasing agency.

71.07(2dj)(am)5. 5. Calculate the credit under section 51 of the internal revenue code.

71.07(2dj)(am)6. 6. For persons for whom a credit may be claimed under subd. 5., modify "qualified wages" under section 51 (b) of the internal revenue code so that those wages are based on the wages attributable to service rendered during the one-year period beginning with the date one year after the date on which the individual begins work for the employer.

71.07(2dj)(am)7. 7. Modify section 51 of the internal revenue code as under subds. 1. to 4t.

71.07(2dj)(am)8. 8. Calculate the credit under section 51 of the internal revenue code based on qualified wages for the 2nd year as determined under subds. 6. and 7.

71.07(2dj)(am)8m. 8m. For each person, whether or not he or she is a member of a targeted group, who is determined by the department of commerce to be a resident of the development zone in which he or she is employed, calculate a credit equal to 10% of the wages earned by such person during the 1st and 2nd years of the person's employment in the development zone, up to a maximum credit of $600 per year.

71.07(2dj)(am)9. 9. Add the amounts under subds. 5., 8. and 8m.

71.07(2dj)(b) (b) In computing the credit under this subsection, the wages of leased or rented employees may be claimed only by their employer, not by the person to whom they are rented or leased.

71.07(2dj)(c) (c) The credit under this subsection may not be claimed by partnerships, limited liability companies and tax-option corporations but the eligibility for, and the amount of, that credit shall be determined on the basis of their economic activity, not that of their shareholders, partners or members. The corporation, partnership or limited liability company shall compute the amount of credit that may be claimed by each of its shareholders, partners or members and shall provide that information to each of its shareholders, partners or members. That credit may be claimed by partners, members of limited liability companies and shareholders of tax-option corporations in proportion to their ownership interests.

71.07(2dj)(e) (e) No credit may be allowed under this subsection unless the claimant includes with the claimant's return:

71.07(2dj)(e)1. 1. A copy of the claimant's certification for tax benefits under s. 560.765 (3), 2009 stats.

71.07(2dj)(e)3. 3.

71.07(2dj)(e)3.a.a. If certified under s. 560.765 (3), 2009 stats., for tax benefits before January 1, 1992, a statement from the department of commerce verifying the amount of qualifying wages and verifying that the employees were hired for work only in a development zone or are mobile employees whose base of operations is in a development zone.

71.07(2dj)(e)3.b. b. If certified under s. 560.765 (3), 2009 stats., for tax benefits after December 31, 1991, a statement from the department of commerce verifying the amount of qualifying wages and verifying that the employees were hired for work only in a development zone or are mobile employees or leased or rented employees whose base of operations is in a development zone.

71.07(2dj)(e)4. 4. A copy of any claims for the credit under section 51 of the internal revenue code that are based on wages that also are the basis for a claim under this subsection.

71.07(2dj)(f) (f) The rules under sub. (2di) (f) and (g) as they apply to the credit under that subsection apply to the credit under this subsection.

71.07(2dj)(g) (g) Section 71.28 (4) (g) and (h) as it applies to the credit under s. 71.28 (4) applies to the credit under this subsection.

71.07(2dj)(h) (h) The rules under sub. (2di) (b) and (c) as they apply to the credit under that subsection apply to the credit under this subsection.

71.07(2dj)(i) (i) No credit may be claimed under this subsection for taxable years that begin on January 1, 1998, or thereafter. Credits under this subsection for taxable years that begin before January 1, 1998, may be carried forward to taxable years that begin on January 1, 1998, or thereafter.

71.07(2dL) (2dL) Development zones location credit.

71.07(2dL)(a)(a) Except as provided in pars. (ag), (ar), (bm) and (f) and s. 73.03 (35), for any taxable year for which the person is certified under s. 560.765 (3), 2009 stats., for tax benefits, any person may claim as a credit against taxes otherwise due under this subchapter an amount equal to 2.5% of the amount expended by that person to acquire, construct, rehabilitate or repair real property in a development zone under subch. VI of ch. 560, 2009 stats.

71.07(2dL)(ag) (ag) If the credit under par. (a) is claimed for an amount expended to construct, rehabilitate, remodel or repair property, the claimant must have begun the physical work of construction, rehabilitation, remodeling or repair, or any demolition or destruction in preparation for the physical work, after the place where the property is located was designated a development zone under s. 560.71, 2009 stats., and the completed project must be placed in service after the claimant is certified for tax benefits under s. 560.765 (3), 2009 stats. In this paragraph, "physical work" does not include preliminary activities such as planning, designing, securing financing, researching, developing specifications or stabilizing the property to prevent deterioration.

71.07(2dL)(ar) (ar) If the credit under par. (a) is claimed for an amount expended to acquire property, the property must have been acquired by the claimant after the place where the property is located was designated a development zone under s. 560.71, 2009 stats., and the completed project must be placed in service after the claimant is certified for tax benefits under s. 560.765 (3), 2009 stats., and the property must not have been previously owned by the claimant or a related person during the 2 years prior to the designation of the development zone under s. 560.71, 2009 stats. No credit is allowed for an amount expended to acquire property until the property, either in its original state as acquired by the claimant or as subsequently constructed, rehabilitated, remodeled or repaired, is placed in service.

71.07(2dL)(aw) (aw) In par. (ar), property is previously owned by a claimant or a related person if a claimant may not deduct a loss from a sale to, or exchange of property with, that related person under section 267 of the internal revenue code, except that section 267 (b) of the internal revenue code is modified so that any ownership percentage, rather than 50% ownership, makes a claimant subject to section 267 (a) (1) of the internal revenue code for purposes of this subsection.

71.07(2dL)(b) (b) No credit is allowed under this subsection for property which is the basis for a credit under sub. (2di).

71.07(2dL)(bm) (bm) In calculating the credit under par. (a) a claimant shall reduce the amount expended to acquire property by a percentage equal to the percentage of the area of the real property not used for the purposes for which the claimant is certified to claim tax benefits under s. 560.765 (3), 2009 stats., and shall reduce the amount expended for other purposes by the amount expended on the part of the property not used for the purposes for which the claimant is certified to claim tax benefits under s. 560.765 (3), 2009 stats.

71.07(2dL)(c) (c) If the claimant is located on an Indian reservation, as defined in s. 560.86 (5), 2009 stats., and is an American Indian, as defined in s. 560.86 (1), 2009 stats., an Indian business, as defined in s. 560.86 (4), 2009 stats., or a tribal enterprise, as defined in sub. (2di) (b) 2., and if the allowable amount of the credit under par. (a) exceeds the taxes otherwise due under this chapter on or measured by the claimant's income, the amount of the credit not used as an offset against those taxes shall be certified to the department of administration for payment to the claimant by check, share draft or other draft.

71.07(2dL)(d) (d) Except as provided in par. (c), the carry-over provisions of s. 71.28 (4) (e) and (f) as they relate to the credit under s. 71.28 (4) relate to the credit under this subsection and apply as if the development zone continued to exist.

71.07(2dL)(e) (e) Partnerships, limited liability companies and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, that credit shall be determined on the basis of their economic activity, not that of their shareholders, partners or members. The corporation, partnership or limited liability company shall compute the amount of credit that may be claimed by each of its shareholders, partners or members and provide that information to its shareholders, partners or members. Partners, members of limited liability companies and shareholders of tax-option corporations may claim the credit based on the partnership's, company's or corporation's activities in proportion to their ownership interest and may offset it against the tax attributable to their income from the partnership's, company's or corporation's business operations in the development zone and against the tax attributable to their income from the partnership's, company's or corporation's directly related business operations.

71.07(2dL)(f) (f) Subsection (2di) (d), (f) and (g) as it applies to the credit under that subsection applies to the credit under this subsection.

71.07(2dL)(g) (g) Section 71.28 (4) (g) and (h) as it applies to the credit under s. 71.28 (4) applies to the credit under this subsection.

71.07(2dL)(h) (h) No credit may be claimed under this subsection for taxable years that begin on January 1, 1998, or thereafter. Credits under this subsection for taxable years that begin before January 1, 1998, may be carried forward to taxable years that begin on January 1, 1998, or thereafter.

71.07(2dm) (2dm) Development zone capital investment credit.

71.07(2dm)(a)(a) In this subsection:

71.07(2dm)(a)1. 1. "Certified" means entitled under s. 238.395 (3) (a) 4. or s. 560.795 (3) (a) 4., 2009 stats., to claim tax benefits or certified under s. 238.395 (5), 238.398 (5), or 238.3995 (4) or s. 560.795 (5), 2009 stats., s. 560.798 (3), 2009 stats., or s. 560.7995 (4), 2009 stats.

71.07(2dm)(a)2. 2. "Claimant" means a person who files a claim under this subsection.

71.07(2dm)(a)3. 3. "Development zone" means a development opportunity zone under s. 238.395 (1) (e) and (f) or 238.398 or s. 560.795 (1) (e) and (f), 2009 stats., or s. 560.798, 2009 stats., or an airport development zone under s. 238.3995 or s. 560.7995, 2009 stats.

71.07(2dm)(a)4. 4. "Previously owned property" means real property that the claimant or a related person owned during the 2 years prior to the department of commerce or the Wisconsin Economic Development Corporation designating the place where the property is located as a development zone and for which the claimant may not deduct a loss from the sale of the property to, or an exchange of the property with, the related person under section 267 of the Internal Revenue Code, except that section 267 (b) of the Internal Revenue Code is modified so that if the claimant owns any part of the property, rather than 50% ownership, the claimant is subject to section 267 (a) (1) of the Internal Revenue Code for purposes of this subsection.

71.07(2dm)(b) (b) Subject to the limitations provided in this subsection and in s. 73.03 (35), for any taxable year for which the claimant is certified, a claimant may claim as a credit against the taxes imposed under s. 71.02 an amount that is equal to 3% of the following:

71.07(2dm)(b)1. 1. The purchase price of depreciable, tangible personal property.

71.07(2dm)(b)2. 2. The amount expended to acquire, construct, rehabilitate, remodel, or repair real property in a development zone.

71.07(2dm)(c) (c) A claimant may claim the credit under par. (b) 1., if the tangible personal property is purchased after the claimant is certified and the personal property is used for at least 50% of its use in the claimant's business at a location in a development zone or, if the property is mobile, the property's base of operations for at least 50% of its use is at a location in a development zone.

71.07(2dm)(d) (d) A claimant may claim the credit under par. (b) 2. for an amount expended to construct, rehabilitate, remodel, or repair real property, if the claimant began the physical work of construction, rehabilitation, remodeling, or repair, or any demolition or destruction in preparation for the physical work, after the place where the property is located was designated a development zone, or if the completed project is placed in service after the claimant is certified. In this paragraph, "physical work" does not include preliminary activities such as planning, designing, securing financing, researching, developing specifications, or stabilizing the property to prevent deterioration.

71.07(2dm)(e) (e) A claimant may claim the credit under par. (b) 2. for an amount expended to acquire real property, if the property is not previously owned property and if the claimant acquires the property after the place where the property is located was designated a development zone, or if the completed project is placed in service after the claimant is certified.

71.07(2dm)(f) (f) No credit may be allowed under this subsection unless the claimant includes with the claimant's return:

71.07(2dm)(f)1. 1. A copy of the verification that the claimant may claim tax benefits under s. 238.395 (3) (a) 4. or s. 560.795 (3) (a) 4., 2009 stats., or is certified under s. 238.395 (5), 238.398 (3), or 238.3995 (4) or s. 560.795 (5), 2009 stats., s. 560.798 (3), 2009 stats., or s. 560.7995 (4), 2009 stats.

71.07(2dm)(f)2. 2. A statement from the department of commerce or the Wisconsin Economic Development Corporation verifying the purchase price of the investment and verifying that the investment fulfills the requirements under par. (b).

71.07(2dm)(g) (g) In calculating the credit under par. (b) a claimant shall reduce the amount expended to acquire property by a percentage equal to the percentage of the area of the real property not used for the purposes for which the claimant is certified and shall reduce the amount expended for other purposes by the amount expended on the part of the property not used for the purposes for which the claimant is certified.

71.07(2dm)(h) (h) The carry-over provisions of s. 71.28 (4) (e) and (f) as they relate to the credit under s. 71.28 (4) relate to the credit under this subsection.

71.07(2dm)(hm) (hm) A claimant may claim the credit under this subsection, including any credits carried over, against the amount of the tax otherwise due under this subchapter.

71.07(2dm)(i) (i) Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, that credit shall be determined on the basis of their economic activity, not that of their shareholders, partners, or members. The corporation, partnership, or limited liability company shall compute the amount of credit that may be claimed by each of its shareholders, partners, or members and provide that information to its shareholders, partners, or members. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit based on the partnership's, company's, or corporation's activities in proportion to their ownership interest and may offset it against the tax attributable to their income from the partnership's, company's, or corporation's business operations in the development zone; except that partners, members, and shareholders in a development zone under s. 238.395 (1) (e) or s. 560.795 (1) (e), 2009 stats., may offset the credit against the amount of the tax attributable to their income.

71.07(2dm)(j) (j) If a person who is entitled under s. 238.395 (3) (a) 4. or s. 560.795 (3) (a) 4., 2009 stats., to claim tax benefits becomes ineligible for such tax benefits, or if a person's certification under s. 238.395 (5), 238.398 (3), or 238.3995 (4) or s. 560.795 (5), 2009 stats., s. 560.798 (3), 2009 stats., or s. 560.7995 (4), 2009 stats., is revoked, that person may claim no credits under this subsection for the taxable year that includes the day on which the person becomes ineligible for tax benefits, the taxable year that includes the day on which the certification is revoked, or succeeding taxable years, and that person may carry over no unused credits from previous years to offset tax under this chapter for the taxable year that includes the day on which the person becomes ineligible for tax benefits, the taxable year that includes the day on which the certification is revoked, or succeeding taxable years.

71.07(2dm)(k) (k) If a person who is entitled under s. 238.395 (3) (a) 4. or s. 560.795 (3) (a) 4., 2009 stats., to claim tax benefits or certified under s. 238.395 (5), 238.398 (3), or 238.3995 (4) or s. 560.795 (5), 2009 stats., s. 560.798 (3), 2009 stats., or s. 560.7995 (4), 2009 stats., ceases business operations in the development zone during any of the taxable years that that zone exists, that person may not carry over to any taxable year following the year during which operations cease any unused credits from the taxable year during which operations cease or from previous taxable years.

71.07(2dm)(L) (L) Section 71.28 (4) (g) and (h) as it applies to the credit under s. 71.28 (4) applies to the credit under this subsection.

71.07(2dr) (2dr) Development zones research credit.

71.07(2dr)(a)(a) Credit. Any person may credit against taxes otherwise due under this chapter an amount equal to 5% of the amount obtained by subtracting from the person's qualified research expenses, as defined in section 41 of the internal revenue code, except that "qualified research expenses" include only expenses incurred by the claimant in a development zone under subch. VI of ch. 560, 2009 stats., except that a taxpayer may elect the alternative computation under section 41 (c) (4) of the Internal Revenue Code and that election applies until the department permits its revocation and except that "qualified research expenses" do not include compensation used in computing the credit under sub. (2dj) nor research expenses incurred before the claimant is certified for tax benefits under s. 560.765 (3), 2009 stats., the person's base amount, as defined in section 41 (c) of the internal revenue code, in a development zone, except that gross receipts used in calculating the base amount means gross receipts from sales attributable to Wisconsin under s. 71.04 (7) (b) 1. and 2., (df) 1. and 2., (dh) 1., 2., and 3., (dj) 1. and (dk) 1. and research expenses used in calculating the base amount include research expenses incurred before the claimant is certified for tax benefits under s. 560.765 (3), 2009 stats., in a development zone, if the claimant submits with the claimant's return a copy of the claimant's certification for tax benefits under s. 560.765 (3), 2009 stats., and a statement from the department of commerce verifying the claimant's qualified research expenses for research conducted exclusively in a development zone. The rules under s. 73.03 (35) apply to the credit under this paragraph. The rules under sub. (2di) (f) and (g), as they apply to the credit under that subsection, apply to claims under this paragraph. Section 41 (h) of the internal revenue code does not apply to the credit under this paragraph.

71.07(2dr)(b) (b) Development opportunity zones. The development zones research credit under par. (a), as it applies to a person certified under s. 560.765 (3), 2009 stats., applies to a person that conducts economic activity in a development opportunity zone under s. 560.795 (1), 2009 stats., and that is entitled to tax benefits under s. 560.795 (3), 2009 stats., subject to the limits under s. 560.795 (2), 2009 stats. A development opportunity zone credit under this paragraph may be calculated using expenses incurred by a claimant beginning on the effective date under s. 560.795 (2) (a), 2009 stats., of the development opportunity zone designation of the area in which the claimant conducts economic activity.

71.07(2dr)(bm) (bm) Adjustments. Adjustments for acquisitions and dispositions of a major portion of a trade or business shall be made under section 41 of the internal revenue code as limited by this subsection.

71.07(2dr)(c) (c) Annualization. In the case of any short taxable year, qualified research expenses shall be annualized as prescribed by the department of revenue.

71.07(2dr)(d) (d) Proration. If a portion of qualified research expenses is incurred partly within and partly outside this state and the amount incurred in this state cannot be accurately determined, a portion of the qualified expenses shall be reasonably allocated to this state. Expenses incurred entirely outside this state for the benefit of research in this state are not allocable to this state under this paragraph.

71.07(2dr)(e) (e) Change of business or ownership. In the case of a change in ownership or business of a person, section 383 of the internal revenue code, as limited by this subsection, applies to the carry-over of unused credits.

71.07(2dr)(f) (f) Carry-over. If a credit computed under this subsection is not entirely offset against Wisconsin income or franchise taxes otherwise due, the unused balance may be carried forward and credited against Wisconsin income or franchise taxes otherwise due for the following 15 taxable years to the extent not offset by these taxes otherwise due in all intervening years between the year in which the expense was incurred and the year in which the carry-forward credit is claimed.

71.07(2dr)(g) (g) Administration. The department of revenue has full power to administer the credits provided in this subsection and may take any action, conduct any proceeding and proceed as it is authorized in respect to income and franchise taxes imposed in this chapter. The income and franchise tax provisions in this chapter relating to assessments, refunds, appeals, collection, interest and penalties apply to the credits under this subsection.

71.07(2dr)(h) (h) Timely claim. No credit may be allowed under this subsection unless it is claimed within the period specified in s. 71.75 (2).

71.07(2dr)(i) (i) Sunset. No credit may be claimed under this subsection for taxable years that begin on January 1, 1998, or thereafter. Credits under this subsection for taxable years that begin before January 1, 1998, may be carried forward to taxable years that begin on January 1, 1998, or thereafter.

71.07(2ds) (2ds) Development zones sales tax credit.

71.07(2ds)(a)(a) In this subsection:

71.07(2ds)(a)1. 1. "Development zone" means a zone designated under s. 560.71, 2009 stats.

71.07(2ds)(a)2. 2. "Eligible property" means construction materials and supplies and other materials that are used to construct, rehabilitate, repair or remodel real property that is eligible for the credit under sub. (2dL) and investment credit property.

71.07(2ds)(a)3. 3. "Investment credit property" means depreciable, tangible personal property that is eligible for the credit under sub. (2di) and leased or rented depreciable, tangible personal property that would be eligible for the credit under sub. (2di) if it had been purchased.

71.07(2ds)(b) (b) Except as provided in pars. (dm) and (e) and s. 73.03 (35), for any taxable year for which the person is certified under s. 560.765 (3), 2009 stats., for tax benefits, any person may claim as a credit against taxes otherwise due under this chapter the taxes paid under subchs. III and V of ch. 77 on their purchases, leases and rentals of eligible property. Partnerships, limited liability companies and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, that credit shall be determined on the basis of their economic activity, not that of their partners, members or shareholders. The partnership, limited liability company or corporation shall compute the amount of credit that may be claimed by each of its partners, members or shareholders and shall provide that information to each of its partners, members or shareholders. Partners, members of a limited liability company and shareholders of tax-option corporations may claim the credit based on the partnership's, company's or corporation's activities in proportion to their ownership interest.

71.07(2ds)(d) (d) No credit may be allowed under this subsection unless the claimant submits with the claimant's return:

71.07(2ds)(d)1. 1. A copy of the claimant's certification for tax benefits under s. 560.765 (3), 2009 stats.

71.07(2ds)(d)2. 2. A statement from the department of commerce verifying the amount of taxes paid under subchs. III and V of ch. 77 for eligible property by the claimant.

71.07(2ds)(dm) (dm) In calculating the credit under par. (b) a claimant shall reduce the sales tax paid for building supplies and materials by the reduction under sub. (2dL) (bm) and shall reduce the sales tax paid for investment credit property by the percentage reduction under sub. (2di) (dm).

71.07(2ds)(e) (e) The rules under sub. (2di) (f) and (g) as they apply to the credit under that subsection apply to the credit under this subsection.

71.07(2ds)(f) (f) Section 71.28 (4) (g) and (h) as it applies to the credit under s. 71.28 (4) applies to the credit under this subsection.

71.07(2ds)(h) (h) The rules under sub. (2di) (b) and (c) as they apply to the credit under that subsection apply to the credit under this subsection.

71.07(2ds)(i) (i) No credit may be claimed under this subsection for taxable years that begin on January 1, 1998, or thereafter. Credits under this subsection for taxable years that begin before January 1, 1998, may be carried forward to taxable years that begin on January 1, 1998, or thereafter.

71.07(2dx) (2dx) Development zones credit.

71.07(2dx)(a)(a) Definitions. In this subsection:

71.07(2dx)(a)1. 1. "Brownfield" means an industrial or commercial facility the expansion or redevelopment of which is complicated by environmental contamination.

71.07(2dx)(a)2. 2. "Development zone" means a development zone under s. 238.30 or s. 560.70, 2009 stats., a development opportunity zone under s. 238.395 or s. 560.795, 2009 stats., an enterprise development zone under s. 238.397 or s. 560.797, 2009 stats., an agricultural development zone under s. 238.398 or s. 560.798, 2009 stats., or an airport development zone under s. 238.3995 or s. 560.7995, 2009 stats.

71.07(2dx)(a)3. 3. "Environmental remediation" means removal or containment of environmental pollution, as defined in s. 299.01 (4), and restoration of soil or groundwater that is affected by environmental pollution, as defined in s. 299.01 (4), in a brownfield if that removal, containment or restoration fulfills the requirement under sub. (2de) (a) 1. and investigation unless the investigation determines that remediation is required and that remediation is not undertaken.

71.07(2dx)(a)4. 4. "Full-time job" has the meaning given in s. 238.30 (2m).

71.07(2dx)(a)5. 5. "Member of a targeted group" means a person who resides in an area designated by the federal government as an economic revitalization area, a person who is employed in an unsubsidized job but meets the eligibility requirements under s. 49.145 (2) and (3) for a Wisconsin Works employment position, a person who is employed in a trial job, as defined in s. 49.141 (1) (n), 2011 stats., or in a trial employment match program job, as defined in s. 49.141 (1) (n), a person who is eligible for child care assistance under s. 49.155, a person who is a vocational rehabilitation referral, an economically disadvantaged youth, an economically disadvantaged veteran, a supplemental security income recipient, a general assistance recipient, an economically disadvantaged ex-convict, a qualified summer youth employee, as defined in 26 USC 51 (d) (7), a dislocated worker, as defined in 29 USC 2801 (9), or a food stamp recipient, if the person has been certified in the manner under sub. (2dj) (am) 3. by a designated local agency, as defined in sub. (2dj) (am) 2.

71.07(2dx)(b) (b) Credit. Except as provided in pars. (be) and (bg) and in s. 73.03 (35), and subject to s. 238.385 or s. 560.785, 2009 stats., for any taxable year for which the person is entitled under s. 238.395 (3) or s. 560.795 (3), 2009 stats., to claim tax benefits or certified under s. 238.365 (3), 238.397 (4), 238.398 (3), or 238.3995 (4) or s. 560.765 (3), 2009 stats., s. 560.797 (4), 2009 stats., s. 560.798 (3), 2009 stats., or s. 560.7995 (4), 2009 stats., any person may claim as a credit against the taxes otherwise due under this chapter the following amounts:

71.07(2dx)(b)1. 1. Fifty percent of the amount expended for environmental remediation in a development zone.

71.07(2dx)(b)2. 2. The amount determined by multiplying the amount determined under s. 238.385 (1) (b) or s. 560.785 (1) (b), 2009 stats., by the number of full-time jobs created in a development zone and filled by a member of a targeted group and by then subtracting the subsidies paid under s. 49.147 (3) (a) for those jobs.

71.07(2dx)(b)3. 3. The amount determined by multiplying the amount determined under s. 238.385 (1) (c) or s. 560.785 (1) (c), 2009 stats., by the number of full-time jobs created in a development zone and not filled by a member of a targeted group and by then subtracting the subsidies paid under s. 49.147 (3) (a) for those jobs.

71.07(2dx)(b)4. 4. The amount determined by multiplying the amount determined under s. 238.385 (1) (bm) or s. 560.785 (1) (bm), 2009 stats., by the number of full-time jobs retained, as provided in the rules under s. 238.385 or s. 560.785, 2009 stats., excluding jobs for which a credit has been claimed under sub. (2dj), in an enterprise development zone under s. 238.397 or s. 560.797, 2009 stats., and for which significant capital investment was made and by then subtracting the subsidies paid under s. 49.147 (3) (a) for those jobs.

71.07(2dx)(b)5. 5. The amount determined by multiplying the amount determined under s. 238.385 (1) (c) or s. 560.785 (1) (c), 2009 stats., by the number of full-time jobs retained, as provided in the rules under s. 238.385 or s. 560.785, 2009 stats., excluding jobs for which a credit has been claimed under sub. (2dj), in a development zone and not filled by a member of a targeted group and by then subtracting the subsidies paid under s. 49.147 (3) (a) for those jobs.

71.07(2dx)(be) (be) Offset. A claimant in a development zone under s. 238.395 (1) (e) or s. 560.795 (1) (e), 2009 stats., may offset any credits claimed under this subsection, including any credits carried over, against the amount of the tax otherwise due under this subchapter attributable to all of the claimant's income and against the tax attributable to income from directly related business operations of the claimant.

71.07(2dx)(bg) (bg) Other entities. For claimants in a development zone under s. 238.395 (1) (e) or s. 560.795 (1) (e), 2009 stats., partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and amount of, that credit shall be determined on the basis of their economic activity, not that of their shareholders, partners, or members. The corporation, partnership, or company shall compute the amount of the credit that may be claimed by each of its shareholders, partners, or members and shall provide that information to each of its shareholders, partners, or members. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit based on the partnership's, company's, or corporation's activities in proportion to their ownership interest and may offset it against the tax attributable to their income.

71.07(2dx)(c) (c) Credit precluded. If the certification of a person for tax benefits under s. 238.365 (3), 238.397 (4), 238.398 (3), or 238.3995 (4) or s. 560.765 (3), 2009 stats., s. 560.797 (4), 2009 stats., s. 560.798 (3), 2009 stats., or s. 560.7995 (4), 2009 stats., is revoked, or if the person becomes ineligible for tax benefits under s. 238.395 (3) or s. 560.795 (3), 2009 stats., that person may not claim credits under this subsection for the taxable year that includes the day on which the certification is revoked; the taxable year that includes the day on which the person becomes ineligible for tax benefits; or succeeding taxable years and that person may not carry over unused credits from previous years to offset tax under this chapter for the taxable year that includes the day on which certification is revoked; the taxable year that includes the day on which the person becomes ineligible for tax benefits; or succeeding taxable years.

71.07(2dx)(d) (d) Carry-over precluded. If a person who is entitled under s. 238.395 (3) or s. 560.795 (3), 2009 stats., to claim tax benefits or certified under s. 238.365 (3), 238.397 (4), 238.398 (3), or 238.3995 (4) or s. 560.765 (3), 2009 stats., s. 560.797 (4), 2009 stats., s. 560.798 (3), 2009 stats., or s. 560.7995 (4), 2009 stats., for tax benefits ceases business operations in the development zone during any of the taxable years that that zone exists, that person may not carry over to any taxable year following the year during which operations cease any unused credits from the taxable year during which operations cease or from previous taxable years.

71.07(2dx)(e) (e) Administration. Section 71.28 (4) (e) to (h), as it applies to the credit under s. 71.28 (4), applies to the credit under this subsection. Subsection (2dj) (c), as it applies to the credit under sub. (2dj), applies to the credit under this subsection. Claimants shall include with their returns a copy of their certification for tax benefits and a copy of the department of commerce's verification of their expenses.

71.07(2dy) (2dy) Economic development tax credit.

71.07(2dy)(a)(a) Definition. In this subsection, "claimant" means a person who files a claim under this subsection and is certified under s. 238.301 (2) or s. 560.701 (2), 2009 stats., and authorized to claim tax benefits under s. 238.303 or s. 560.703, 2009 stats.

71.07(2dy)(b) (b) Filing claims. Subject to the limitations under this subsection and ss. 238.301 to 238.306 or ss. 560.701 to 560.706, 2009 stats., for taxable years beginning after December 31, 2008, a claimant may claim as a credit against the tax imposed under s. 71.02 or 71.08, up to the amount of the tax, the amount authorized for the claimant under s. 238.303 or s. 560.703, 2009 stats.

71.07(2dy)(c) (c) Limitations.

71.07(2dy)(c)1.1. No credit may be allowed under this subsection unless the claimant includes with the claimant's return a copy of the claimant's certification under s. 238.301 (2) or s. 560.701 (2), 2009 stats., and a copy of the claimant's notice of eligibility to receive tax benefits under s. 238.303 (3) or s. 560.703 (3), 2009 stats.

71.07(2dy)(c)2. 2. Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on their authorization to claim tax benefits under s. 238.303 or s. 560.703, 2009 stats. A partnership, limited liability company, or tax-option corporation shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interests.

71.07(2dy)(d) (d) Administration.

71.07(2dy)(d)1.1. Except as provided in subd. 2., s. 71.28 (4) (e) and (f), as it applies to the credit under s. 71.28 (4), applies to the credit under this subsection.

71.07(2dy)(d)2. 2. If a claimant's certification is revoked under s. 238.305 or s. 560.705, 2009 stats., or if a claimant becomes ineligible for tax benefits under s. 238.302 or s. 560.702, 2009 stats., the claimant may not claim credits under this subsection for the taxable year that includes the day on which the certification is revoked; the taxable year that includes the day on which the claimant becomes ineligible for tax benefits; or succeeding taxable years and the claimant may not carry over unused credits from previous years to offset the tax imposed under s. 71.02 or 71.08 for the taxable year that includes the day on which certification is revoked; the taxable year that includes the day on which the claimant becomes ineligible for tax benefits; or succeeding taxable years.

71.07(2dy)(d)3. 3. Section 71.28 (4) (g) and (h), as it applies to the credit under s. 71.28 (4), applies to the credit under this subsection.

71.07(3) (3) Farmland preservation credit. The farmland preservation credit under subch. IX may be claimed against taxes otherwise due.

71.07(3g) (3g) Technology zones credit.

71.07(3g)(a)(a) Subject to the limitations under this subsection and ss. 73.03 (35m) and 238.23 and s. 560.96, 2009 stats., a business that is certified under s. 238.23 (3) or s. 560.96 (3), 2009 stats., may claim as a credit against the taxes imposed under s. 71.02 an amount equal to the sum of the following, as established under s. 238.23 (3) (c) or s. 560.96 (3) (c), 2009 stats.:

71.07(3g)(a)1. 1. The amount of real and personal property taxes imposed under s. 70.01 that the business paid in the taxable year.

71.07(3g)(a)2. 2. Ten percent of the following amounts of capital investments that are made by the business in the technology zone in the year to which the claim relates:

71.07(3g)(a)2.a. a. The purchase price of depreciable, tangible personal property.

71.07(3g)(a)2.b. b. The amount expended to acquire, construct, rehabilitate, remodel, or repair real property in a technology zone.

71.07(3g)(a)3. 3. Fifteen percent of the amount that is spent for the first 12 months of wages for each job that is created in a technology zone after certification.

71.07(3g)(b) (b) The department of revenue shall notify the department of commerce or the Wisconsin Economic Development Corporation of all claims under this subsection.

71.07(3g)(c) (c) Section 71.28 (4) (e), (f), (g), and (h), as it applies to the credit under s. 71.28 (4), applies to the credit under par. (a).

71.07(3g)(d) (d) Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on their payment of amounts under par. (a). A partnership, limited liability company, or tax-option corporation shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interest.

71.07(3g)(e) (e)

71.07(3g)(e)1.1. No amount described under par. (a) 2. may be used in the calculation of a credit under this subsection if that amount is used in the calculation of any other credit under this chapter.

71.07(3g)(e)2. 2. The investments that relate to the amount described under par. (a) 2. for which a claimant makes a claim under this subsection must be retained for use in the technology zone for the period during which the claimant's business is certified under s. 238.23 (3) or s. 560.96 (3), 2009 stats.

71.07(3g)(f) (f) No credit may be allowed under this subsection unless the claimant includes with the claimant's return:

71.07(3g)(f)1. 1. A copy of the verification that the claimant's business is certified under s. 238.23 (3) or s. 560.96 (3), 2009 stats., and that the business has entered into an agreement under s. 238.23 (3) (d) or s. 560.96 (3) (d), 2009 stats.

71.07(3g)(f)2. 2. A statement from the department of commerce or the Wisconsin Economic Development Corporation verifying the purchase price of the investment described under par. (a) 2. and verifying that the investment fulfills the requirement under par. (e) 2.

71.07(3h) (3h) Biodiesel fuel production credit.

71.07(3h)(a)(a) Definitions. In this subsection:

71.07(3h)(a)1. 1. "Biodiesel fuel" has the meaning given in s. 168.14 (2m) (a).

71.07(3h)(a)2. 2. "Claimant" means a person who is engaged in the business of producing biodiesel fuel in this state and who files a claim under this subsection.

71.07(3h)(b) (b) Filing claims. Subject to the limitations provided in this subsection, for taxable years beginning after December 31, 2011, and before January 1, 2014, for a claimant who produces at least 2,500,000 gallons of biodiesel fuel in this state in the taxable year, a claimant may claim as a credit against the tax imposed under s. 71.02, up to the amount of the tax, an amount that is equal to the number of gallons of biodiesel fuel produced by the claimant in this state in the taxable year multiplied by 10 cents.

71.07(3h)(c) (c) Limitations.

71.07(3h)(c)1.1. The maximum amount of the credit that a claimant may claim under this subsection in a taxable year is $1,000,000.

71.07(3h)(c)2. 2. Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on their biodiesel fuel production, as described under par. (b). A partnership, limited liability company, or tax-option corporation shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interests.

71.07(3h)(d) (d) Administration.

71.07(3h)(d)1.1. Section 71.28 (4) (e) to (h) as it applies to the credit under s. 71.28 (4), applies to the credit under this subsection.

71.07(3h)(d)2. 2. No credit may be claimed under this subsection for taxable years beginning after December 31, 2013. Credits under this subsection for taxable years that begin before January 1, 2014, may be carried forward to taxable years that begin after December 31, 2013.

71.07(3m) (3m) Farmland tax relief credit.

71.07(3m)(a)(a) Definitions. In this subsection:

71.07(3m)(a)1. 1. "Claimant" means an owner, as defined in s. 91.01 (9), 2007 stats., of farmland domiciled in this state during the entire year for which a credit under this subsection is claimed, except as follows:

71.07(3m)(a)1.a. a. When 2 or more individuals of a household are able to qualify individually as a claimant, they may determine between them who the claimant shall be. If they are unable to agree, the matter shall be referred to the secretary of revenue, whose decision is final.

71.07(3m)(a)1.b. b. For partnerships except publicly traded partnerships treated as corporations under s. 71.22 (1k), or limited liability companies, except limited liability companies treated as corporations under s. 71.22 (1k), "claimant" means each individual partner or member.

71.07(3m)(a)1.c. c. For purposes of filing a claim under this subsection, the personal representative of an estate and the trustee of a trust shall be deemed owners of farmland. "Claimant" does not include the estate of a person who is a nonresident of this state on the person's date of death, a trust created by a nonresident person, a trust which receives Wisconsin real property from a nonresident person or a trust in which a nonresident settlor retains a beneficial interest.

71.07(3m)(a)1.d. d. For purposes of filing a claim under this subsection, when land is subject to a land contract, the claimant shall be the vendee under the contract.

71.07(3m)(a)1.e. e. For purposes of filing a claim under this subsection, when a guardian has been appointed in this state for a ward who owns the farmland, the claimant shall be the guardian on behalf of the ward.

71.07(3m)(a)1.f. f. For a tax-option corporation, "claimant" means each individual shareholder.

71.07(3m)(a)2. 2. "Department" means the department of revenue.

71.07(3m)(a)3. 3. "Farmland" means 35 or more acres of real property, exclusive of improvements, in this state, in agricultural use, as defined in s. 91.01 (1), 2007 stats., and owned by the claimant or any member of the claimant's household during the taxable year for which a credit under this subsection is claimed if the farm of which the farmland is a part, during that year, produced not less than $6,000 in gross farm profits resulting from agricultural use, as defined in s. 91.01 (1), 2007 stats., or if the farm of which the farmland is a part, during that year and the 2 years immediately preceding that year, produced not less than $18,000 in such profits, or if at least 35 acres of the farmland, during all or part of that year, was enrolled in the conservation reserve program under 16 USC 3831 to 3836.

71.07(3m)(a)4. 4. "Gross farm profits" means gross receipts, excluding rent, from agricultural use, as defined in s. 91.01 (1), 2007 stats., including the fair market value at the time of disposition of payments in kind for placing land in federal programs or payments from the federal dairy termination program under 7 USC 1446 (d), less the cost or other basis of livestock or other items purchased for resale which are sold or otherwise disposed of during the taxable year.

71.07(3m)(a)5. 5. "Household" means an individual and his or her spouse and all minor dependents.

71.07(3m)(a)6. 6. "Property taxes accrued" means property taxes, exclusive of special assessments, delinquent interest and charges for service, levied on the farmland owned by the claimant or any member of the claimant's household in any calendar year under ch. 70, less the tax credit, if any, afforded in respect of the property by s. 79.10. "Property taxes accrued" shall not exceed $10,000. If farmland is owned by a tax-option corporation, limited liability company or by 2 or more persons or entities as joint tenants, tenants in common or partners or is marital property or survivorship marital property and one or more such persons, entities or owners is not a member of the claimant's household, "property taxes accrued" is that part of property taxes levied on the farmland, reduced by the tax credit under s. 79.10, that reflects the ownership percentage of the claimant and the claimant's household. For purposes of this subdivision, property taxes are "levied" when the tax roll is delivered to the local treasurer for collection. If farmland is sold during the calendar year of the levy the "property taxes accrued" for the seller is the amount of the tax levy, reduced by the tax credit under s. 79.10, prorated to each in the closing agreement pertaining to the sale of the farmland, except that if the seller does not reimburse the buyer for any part of those property taxes there are no "property taxes accrued" for the seller, and the "property taxes accrued" for the buyer is the property taxes levied on the farmland, reduced by the tax credit under s. 79.10, minus, if the seller reimburses the buyer for part of the property taxes, the amount prorated to the seller in the closing agreement. With the claim for credit under this subsection, the seller shall submit a copy of the closing agreement and the buyer shall submit a copy of the closing agreement and a copy of the property tax bill.

71.07(3m)(b) (b) Filing claims.

71.07(3m)(b)1.1. `Eligibility and qualifications.'

71.07(3m)(b)1.a.a. Subject to the limitations provided in this subsection and s. 71.80 (3) and (3m), a claimant may claim as a credit against Wisconsin income taxes otherwise due, the amount derived under par. (c). If the allowable amount of claim exceeds the income taxes otherwise due on the claimant's income or if there are no Wisconsin income taxes due on the claimant's income, the amount of the claim not used as an offset against income taxes shall be certified to the department of administration for payment to the claimant by check, share draft or other draft paid from the appropriations under s. 20.835 (2) (ka) and (q).

71.07(3m)(b)1.b. b. Every claimant under this subsection shall supply, at the request of the department, in support of the claim, a copy of the property tax bill relating to the farmland and certification by the claimant that all taxes owed by the claimant on the property for which the claim is made for the year before the year for which the claim is made have been paid.

71.07(3m)(b)2. 2. `Ineligible claims.' No credit may be allowed under this subsection:

71.07(3m)(b)2.a. a. Unless a claim is filed with the department in conformity with the filing requirements in s. 71.03 (6) and (7).

71.07(3m)(b)2.b. b. If the department determines that ownership of the farmland has been transferred to the claimant for the purpose of maximizing benefits under this subsection.

71.07(3m)(c) (c) Computation.

71.07(3m)(c)1.1. Any claimant may claim against taxes otherwise due under this chapter a percentage, as determined by the department under subd. 3., of the property taxes accrued in the taxable year to which the claim relates, up to a maximum claim of $1,500, except that the credit under this subsection plus the credit under subch. IX may not exceed 95% of the property taxes accrued on the farm.

71.07(3m)(c)2. 2. Any claimant may claim against taxes otherwise due under this chapter, on an income or franchise tax return that includes the levy date, an additional one-time credit of 4.2% of the property taxes accrued, that are levied in December 1989, up to a maximum of $420.

71.07(3m)(c)3. 3. The department shall annually adjust the percentage that is used to determine the amount of a claim under subd. 1. based on the estimated number of claims and the amount estimated to be expended from the appropriation under s. 20.835 (2) (q), as determined under s. 79.13. The department shall incorporate the annually adjusted percentage into the income tax forms and instructions.

71.07(3m)(d) (d) General provisions. Section 71.61 (1) to (4) as it applies to the credit under subch. IX applies to the credit under this subsection.

71.07(3m)(e) (e) Sunset. No new claim may be filed under this subsection for a taxable year that begins after December 31, 2009.

71.07(3n) (3n) Dairy and livestock farm investment credit.

71.07(3n)(a)(a) In this subsection:

71.07(3n)(a)1. 1. "Claimant" means a person who files a claim under this subsection.

71.07(3n)(a)1m. 1m. "Dairy animals" includes heifers raised as replacement dairy animals.

71.07(3n)(a)1p. 1p. "Dairy farm" includes a facility used to raise heifers as replacement dairy animals.

71.07(3n)(a)2. 2. "Dairy farm modernization or expansion" means the construction, the improvement, or the acquisition of buildings or facilities, or the acquisition of equipment, for dairy animal housing, confinement, animal feeding, milk production, or waste management, including the following, if used exclusively related to dairy animals and if acquired and placed in service in this state during taxable years that begin after December 31, 2003, and before January 1, 2014:

71.07(3n)(a)2.a. a. Freestall barns.

71.07(3n)(a)2.b. b. Fences.

71.07(3n)(a)2.c. c. Watering facilities.

71.07(3n)(a)2.d. d. Feed storage and handling equipment.

71.07(3n)(a)2.e. e. Milking parlors.

71.07(3n)(a)2.f. f. Robotic equipment.

71.07(3n)(a)2.g. g. Scales.

71.07(3n)(a)2.h. h. Milk storage and cooling facilities.

71.07(3n)(a)2.i. i. Bulk tanks.

71.07(3n)(a)2.j. j. Manure pumping and storage facilities.

71.07(3n)(a)2.k. k. Digesters.

71.07(3n)(a)2.L. L. Equipment used to produce energy.

71.07(3n)(a)4. 4. "Livestock" means cattle, not including dairy animals; swine; poultry, including farm-raised pheasants, but not including other farm-raised game birds or ratites; fish that are raised in aquaculture facilities; sheep; and goats.

71.07(3n)(a)5. 5. "Livestock farm modernization or expansion" means the construction, the improvement, or the acquisition of buildings or facilities, or the acquisition of equipment, for livestock housing, confinement, feeding, or waste management, including the following, if used exclusively related to livestock and if acquired and placed in service in this state during taxable years that begin after December 31, 2005, and before January 1, 2014:

71.07(3n)(a)5.a. a. Birthing structures.

71.07(3n)(a)5.b. b. Rearing structures.

71.07(3n)(a)5.c. c. Feedlot structures.

71.07(3n)(a)5.d. d. Feed storage and handling equipment.

71.07(3n)(a)5.e. e. Fences.

71.07(3n)(a)5.f. f. Watering facilities.

71.07(3n)(a)5.g. g. Scales.

71.07(3n)(a)5.h. h. Manure pumping and storage facilities.

71.07(3n)(a)5.i. i. Digesters.

71.07(3n)(a)5.j. j. Equipment used to produce energy.

71.07(3n)(a)5.k. k. Fish hatchery buildings.

71.07(3n)(a)5.L. L. Fish processing buildings.

71.07(3n)(a)5.m. m. Fish rearing ponds.

71.07(3n)(a)6. 6.

71.07(3n)(a)6.a.a. For taxable years that begin after December 31, 2003, and before January 1, 2006, "used exclusively," related to dairy animals, means used to the exclusion of all other uses except for use not exceeding 5 percent of total use.

71.07(3n)(a)6.b. b. For taxable years that begin after December 31, 2005, and before January 1, 2014, "used exclusively," related to livestock, dairy animals, or both, means used to the exclusion of all other uses except for use not exceeding 5 percent of total use.

71.07(3n)(b) (b)

71.07(3n)(b)1.1. Subject to the limitations provided in this subsection, for taxable years that begin after December 31, 2003, and before January 1, 2014, a claimant may claim as a credit against the tax imposed under ss. 71.02 and 71.08 an amount equal to 10% of the amount the claimant paid in the taxable year for dairy farm modernization or expansion related to the operation of the claimant's dairy farm.

71.07(3n)(b)2. 2. Subject to the limitations provided in this subsection, for taxable years that begin after December 31, 2005, and before January 1, 2014, a claimant may claim as a credit against the tax imposed under ss. 71.02 and 71.08 an amount equal to 10 percent of the amount the claimant paid in the taxable year for livestock farm modernization or expansion related to the operation of the claimant's livestock farm.

71.07(3n)(c) (c) No credit may be allowed under this subsection for any amount that the claimant paid for expenses described under par. (b) that the claimant also claimed as a deduction under section 162 of the Internal Revenue Code.

71.07(3n)(d) (d) The aggregate amount of credits that a claimant may claim under this subsection is $75,000, except that no more than $50,000 of this amount may be based on costs incurred prior to May 27, 2010.

71.07(3n)(e) (e)

71.07(3n)(e)1.1. Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on their payment of expenses under par. (b), except that the aggregate amount of credits that the entity may compute shall not exceed the limitation under par. (d). A partnership, limited liability company, or tax-option corporation shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interest.

71.07(3n)(e)2. 2. If 2 or more persons own and operate the dairy or livestock farm, each person may claim a credit under par. (b) in proportion to his or her ownership interest, except that the aggregate amount of the credits claimed by all persons who own and operate the farm shall not exceed the limitation under par. (d).

71.07(3n)(f) (f) Section 71.28 (4) (e), (f), (g), and (h), as it applies to the credit under s. 71.28 (4), applies to the credit under this subsection.

71.07(3n)(g) (g) No credit may be claimed under this subsection for taxable years beginning after December 31, 2013. Credits under this subsection for taxable years that begin before January 1, 2014, may be carried forward to taxable years that begin after December 31, 2013.

71.07(3p) (3p) Dairy manufacturing facility investment credit.

71.07(3p)(a)(a) Definitions. In this subsection:

71.07(3p)(a)1. 1. "Claimant" means a person who files a claim under this subsection.

71.07(3p)(a)1m. 1m. "Dairy cooperative" means a business organized under ch. 185 or 193 for the purpose of obtaining or processing milk.

71.07(3p)(a)2. 2. "Dairy manufacturing" means processing milk into dairy products or processing dairy products for sale commercially.

71.07(3p)(a)3. 3. "Dairy manufacturing modernization or expansion" means constructing, improving, or acquiring buildings or facilities, or acquiring equipment, for dairy manufacturing, including the following, if used exclusively for dairy manufacturing and if acquired and placed in service in this state during taxable years that begin after December 31, 2006, and before January 1, 2014, or, in the case of dairy cooperatives, if acquired and placed in service in this state during taxable years that begin after December 31, 2008, and before January 1, 2014:

71.07(3p)(a)3.a. a. Building construction, including storage and warehouse facilities.

71.07(3p)(a)3.b. b. Building additions.

71.07(3p)(a)3.c. c. Upgrades to utilities, including water, electric, heat, and waste facilities.

71.07(3p)(a)3.d. d. Milk intake and storage equipment.

71.07(3p)(a)3.e. e. Processing and manufacturing equipment, including pipes, motors, pumps, valves, pasteurizers, homogenizers, vats, evaporators, dryers, concentrators, and churns.

71.07(3p)(a)3.f. f. Packaging and handling equipment, including sealing, bagging, boxing, labeling, conveying, and product movement equipment.

71.07(3p)(a)3.g. g. Warehouse equipment, including storage racks.

71.07(3p)(a)3.h. h. Waste treatment and waste management equipment, including tanks, blowers, separators, dryers, digesters, and equipment that uses waste to produce energy, fuel, or industrial products.

71.07(3p)(a)3.i. i. Computer software and hardware used for managing the claimant's dairy manufacturing operation, including software and hardware related to logistics, inventory management, and production plant controls.

71.07(3p)(a)4. 4. "Used exclusively" means used to the exclusion of all other uses except for use not exceeding 5 percent of total use.

71.07(3p)(b) (b) Filing claims. Subject to the limitations provided in this subsection and s. 93.535 or s. 560.207, 2009 stats., except as provided in par. (c) 5., for taxable years beginning after December 31, 2006, and before January 1, 2014, a claimant may claim as a credit against the taxes imposed under s. 71.02 or 71.08, up to the amount of the tax, an amount equal to 10 percent of the amount the claimant paid in the taxable year for dairy manufacturing modernization or expansion related to the claimant's dairy manufacturing operation.

71.07(3p)(c) (c) Limitations.

71.07(3p)(c)1.1. No credit may be allowed under this subsection for any amount that the claimant paid for expenses described under par. (b) that the claimant also claimed as a deduction under section 162 of the Internal Revenue Code.

71.07(3p)(c)2. 2. The aggregate amount of credits that a claimant may claim under this subsection is $200,000 for each of the claimant's dairy manufacturing facilities.

71.07(3p)(c)2m. 2m.

71.07(3p)(c)2m.a.a. The maximum amount of the credits that may be claimed under this subsection and ss. 71.28 (3p) and 71.47 (3p) in fiscal year 2007-08 is $600,000, as allocated under s. 560.207, 2009 stats.

71.07(3p)(c)2m.b. b. The maximum amount of the credits that may be claimed by all claimants, other than members of dairy cooperatives, under this subsection and ss. 71.28 (3p) and 71.47 (3p) in fiscal year 2008-09, and in each fiscal year thereafter, is $700,000, as allocated under s. 93.535 or s. 560.207, 2009 stats.

71.07(3p)(c)2m.bm. bm. The maximum amount of the credits that may be claimed by members of dairy cooperatives under this subsection and ss. 71.28 (3p) and 71.47 (3p) in fiscal year 2009-10 is $600,000, as allocated under s. 560.207, 2009 stats., and the maximum amount of the credits that may be claimed by members of dairy cooperatives under this subsection and ss. 71.28 (3p) and 71.47 (3p) in fiscal year 2010-11, and in each fiscal year thereafter, is $700,000, as allocated under s. 93.535 or s. 560.207, 2009 stats.

71.07(3p)(c)3. 3. Partnerships, limited liability companies, tax-option corporations, and dairy cooperatives may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on their payment of expenses under par. (b), except that the aggregate amount of credits that the entity may compute shall not exceed $200,000 for each of the entity's dairy manufacturing facilities. A partnership, limited liability company, tax-option corporation, or dairy cooperative shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interest. Members of a dairy cooperative may claim the credit in proportion to the amount of milk that each member delivers to the dairy cooperative, as determined by the dairy cooperative.

71.07(3p)(c)4. 4. If 2 or more persons own and operate a dairy manufacturing facility, each person may claim a credit under par. (b) in proportion to his or her ownership interest, except that the aggregate amount of the credits claimed by all persons who own and operate the dairy manufacturing facility shall not exceed $200,000.

71.07(3p)(c)5. 5. A claimant who is a member of a dairy cooperative may claim the credit in the year after the year in which the dairy manufacturing modernization or expansion occurs, based on amounts described under par. (b) that are paid by the dairy cooperative, for taxable years beginning after December 31, 2008, and before January 1, 2014. The amount of the credits computed and not passed through by a partnership, limited liability company, or tax-option corporation that has added that amount to the partnership's, company's, or tax-option corporation's income under s. 71.21 (4) or 71.34 (1k) (g) shall be added to a claimant's income in the year in which the cooperative member is allowed to claim the credit.

71.07(3p)(c)6. 6. No credit may be allowed under this subsection unless the claimant submits with the claimant's return a copy of the claimant's credit certification and allocation under s. 93.535 or s. 560.207, 2009 stats.

71.07(3p)(d) (d) Administration.

71.07(3p)(d)1.1. Section 71.28 (4) (e), (g), and (h), as it applies to the credit under s. 71.28 (4), applies to the credit under this subsection.

71.07(3p)(d)2. 2. Except as provided in subd. 3., if the allowable amount of the claim under par. (b) exceeds the tax otherwise due under s. 71.02 or 71.08, the amount of the claim not used to offset the tax due shall be certified by the department of revenue to the department of administration for payment by check, share draft, or other draft drawn from the appropriation account under s. 20.835 (2) (bn).

71.07(3p)(d)3. 3. With regard to claims that are based on amounts described under par. (b) that are paid by a dairy cooperative, if the allowable amount of the claim under par. (b) exceeds the tax otherwise due under s. 71.02 or 71.08, the amount of the claim not used to offset the tax due shall be certified by the department of revenue to the department of administration for payment by check, share draft, or other draft drawn from the appropriation account under s. 20.835 (2) (bp).

71.07(3p)(d)4. 4. No credit may be claimed under this subsection for taxable years beginning after December 31, 2013.

71.07(3q) (3q) Jobs tax credit.

71.07(3q)(a)(a) Definitions. In this subsection:

71.07(3q)(a)1. 1. "Claimant" means a person certified to receive tax benefits under s. 238.16 (2) or s. 560.2055 (2), 2009 stats.

71.07(3q)(a)2. 2. "Eligible employee" means, for taxable years beginning before January 1, 2011, an eligible employee under s. 560.2055 (1) (b), 2009 stats., who satisfies the wage requirements under s. 560.2055 (3) (a) or (b), 2009 stats., or, for taxable years beginning after December 31, 2010, an eligible employee under s. 238.16 (1) (b) who satisfies the wage requirements under s. 238.16 (3) (a) or (b).

71.07(3q)(b) (b) Filing claims. Subject to the limitations provided in this subsection and s. 238.16 or s. 560.2055, 2009 stats., for taxable years beginning after December 31, 2009, a claimant may claim as a credit against the taxes imposed under ss. 71.02 and 71.08 any of the following.

71.07(3q)(b)1. 1. The amount of wages that the claimant paid to an eligible employee in the taxable year, not to exceed 10 percent of such wages, as determined by the Wisconsin Economic Development Corporation under s. 238.16 or the department of commerce under s. 560.2055, 2009 stats.

71.07(3q)(b)2. 2. The amount of the costs incurred by the claimant in the taxable year, as determined under s. 238.16 or s. 560.2055, 2009 stats., to undertake the training activities described under s. 238.16 (3) (c) or s. 560.2055 (3) (c), 2009 stats.

71.07(3q)(c) (c) Limitations.

71.07(3q)(c)1.1. Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on their payment of amounts under par. (b). A partnership, limited liability company, or tax-option corporation shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interests.

71.07(3q)(c)2. 2. No credit may be allowed under this subsection unless the claimant includes with the claimant's return a copy of the claimant's certification for tax benefits under s. 238.16 (2) or s. 560.2055 (2), 2009 stats.

71.07(3q)(c)3. 3. The maximum amount of credits that may be awarded under this subsection and ss. 71.28 (3q) and 71.47 (3q) for the period beginning on January 1, 2010, and ending on June 30, 2013, is $14,500,000, not including the amount of any credits reallocated under s. 238.15 (3) (d) or s. 560.205 (3) (d), 2009 stats.

71.07(3q)(d) (d) Administration.

71.07(3q)(d)1.1. Section 71.28 (4) (e), (g), and (h), as it applies to the credit under s. 71.28 (4), applies to the credit under this subsection.

71.07(3q)(d)2. 2. If the allowable amount of the claim under par. (b) exceeds the tax otherwise due under ss. 71.02 and 71.08, the amount of the claim not used to offset the tax due shall be certified by the department of revenue to the department of administration for payment by check, share draft, or other draft drawn from the appropriation account under s. 20.835 (2) (bb), except that the amounts certified under this subdivision for taxable years beginning after December 31, 2009, and before January 1, 2012, shall be paid in taxable years beginning after December 31, 2011.

71.07(3r) (3r) Meat processing facility investment credit.

71.07(3r)(a)(a) Definitions. In this subsection:

71.07(3r)(a)1. 1. "Claimant" means a person who files a claim under this subsection.

71.07(3r)(a)2. 2. "Meat processing" means processing livestock into meat products or processing meat products for sale commercially.

71.07(3r)(a)3. 3. "Meat processing modernization or expansion" means constructing, improving, or acquiring buildings or facilities, or acquiring equipment, for meat processing, including the following, if used exclusively for meat processing and if acquired and placed in service in this state during taxable years that begin after December 31, 2008, and before January 1, 2014:

71.07(3r)(a)3.a. a. Building construction, including livestock handling, product intake, storage, and warehouse facilities.

71.07(3r)(a)3.b. b. Building additions.

71.07(3r)(a)3.c. c. Upgrades to utilities, including water, electric, heat, refrigeration, freezing, and waste facilities.

71.07(3r)(a)3.d. d. Livestock intake and storage equipment.

71.07(3r)(a)3.e. e. Processing and manufacturing equipment, including cutting equipment, mixers, grinders, sausage stuffers, meat smokers, curing equipment, cooking equipment, pipes, motors, pumps, and valves.

71.07(3r)(a)3.f. f. Packaging and handling equipment, including sealing, bagging, boxing, labeling, conveying, and product movement equipment.

71.07(3r)(a)3.g. g. Warehouse equipment, including storage and curing racks.

71.07(3r)(a)3.h. h. Waste treatment and waste management equipment, including tanks, blowers, separators, dryers, digesters, and equipment that uses waste to produce energy, fuel, or industrial products.

71.07(3r)(a)3.i. i. Computer software and hardware used for managing the claimant's meat processing operation, including software and hardware related to logistics, inventory management, production plant controls, and temperature monitoring controls.

71.07(3r)(a)4. 4. "Used exclusively" means used to the exclusion of all other uses except for use not exceeding 5 percent of total use.

71.07(3r)(b) (b) Filing claims. Subject to the limitations provided in this subsection and s. 93.545 or s. 560.208, 2009 stats., for taxable years beginning after December 31, 2008, and before January 1, 2014, a claimant may claim as a credit against the taxes imposed under s. 71.02 or 71.08, up to the amount of the tax, an amount equal to 10 percent of the amount the claimant paid in the taxable year for meat processing modernization or expansion related to the claimant's meat processing operation.

71.07(3r)(c) (c) Limitations.

71.07(3r)(c)1.1. No credit may be allowed under this subsection for any amount that the claimant paid for expenses described under par. (b) that the claimant also claimed as a deduction under section 162 of the Internal Revenue Code.

71.07(3r)(c)2. 2. The aggregate amount of credits that a claimant may claim under this subsection is $200,000.

71.07(3r)(c)3. 3.

71.07(3r)(c)3.a.a. The maximum amount of the credits that may be allocated under this subsection and ss. 71.28 (3r) and 71.47 (3r) in fiscal year 2009-10 is $300,000, as allocated under s. 560.208, 2009 stats.

71.07(3r)(c)3.b. b. The maximum amount of the credits that may be allocated under this subsection and ss. 71.28 (3r) and 71.47 (3r) in fiscal year 2010-11, and in each fiscal year thereafter, is $700,000, as allocated under s. 93.545 or s. 560.208, 2009 stats.

71.07(3r)(c)4. 4. Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on their payment of expenses under par. (b), except that the aggregate amount of credits that the entity may compute shall not exceed $200,000. A partnership, limited liability company, or tax-option corporation shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interest.

71.07(3r)(c)5. 5. If 2 or more persons own and operate the meat processing operation, each person may claim a credit under par. (b) in proportion to his or her ownership interest, except that the aggregate amount of the credits claimed by all persons who own and operate the meat processing operation shall not exceed $200,000.

71.07(3r)(c)6. 6. No credit may be allowed under this subsection unless the claimant submits with the claimant's return a copy of the claimant's credit certification and allocation under s. 93.545 or s. 560.208, 2009 stats.

71.07(3r)(d) (d) Administration.

71.07(3r)(d)1.1. Section 71.28 (4) (e), (g), and (h), as it applies to the credit under s. 71.28 (4), applies to the credit under this subsection.

71.07(3r)(d)2. 2. If the allowable amount of the claim under par. (b) exceeds the tax otherwise due under s. 71.02 or 71.08, the amount of the claim not used to offset the tax due shall be certified by the department of revenue to the department of administration for payment by check, share draft, or other draft drawn from the appropriation account under s. 20.835 (2) (bd).

71.07(3r)(d)3. 3. No credit may be claimed under this subsection for taxable years beginning after December 31, 2013.

71.07(3rm) (3rm) Woody biomass harvesting and processing credit.

71.07(3rm)(a)(a) Definitions. In this subsection:

71.07(3rm)(a)1. 1. "Claimant" means a person who files a claim under this subsection.

71.07(3rm)(a)2. 2. "Used primarily" means used to the exclusion of all other uses except for use not exceeding 25 percent of total use.

71.07(3rm)(a)3. 3. "Woody biomass" means trees and woody plants, including limbs, tops, needles, leaves, and other woody parts, grown in a forest or woodland or on agricultural land.

71.07(3rm)(b) (b) Filing claims. Subject to the limitations provided in this subsection and s. 93.547 or s. 560.209, 2009 stats., for taxable years beginning after December 31, 2009, and before January 1, 2015, a claimant may claim as a credit against the taxes imposed under s. 71.02 or 71.08, up to the amount of the tax, an amount equal to 10 percent of the amount the claimant paid in the taxable year for equipment that is used primarily to harvest or process woody biomass that is used as fuel or as a component of fuel.

71.07(3rm)(c) (c) Limitations.

71.07(3rm)(c)1.1. No credit may be allowed under this subsection for any amount that the claimant paid for expenses described under par. (b) that the claimant also claimed as a deduction under section 162 of the Internal Revenue Code.

71.07(3rm)(c)2. 2. The aggregate amount of credits that a claimant may claim under this subsection is $100,000.

71.07(3rm)(c)3. 3. The maximum amount of the credits that may be claimed under this subsection and ss. 71.28 (3rm) and 71.47 (3rm) is $900,000, as allocated under s. 93.547 or s. 560.209, 2009 stats.

71.07(3rm)(c)4. 4. Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on their payment of expenses under par. (b), except that the aggregate amount of credits that the entity may compute shall not exceed $100,000. A partnership, limited liability company, or tax-option corporation shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interest.

71.07(3rm)(c)5. 5. If 2 or more persons own and operate a woody biomass harvesting or processing operation, each person may claim a credit under par. (b) in proportion to his or her ownership interest, except that the aggregate amount of the credits claimed by all persons who own and operate the operation shall not exceed $100,000.

71.07(3rm)(d) (d) Administration.

71.07(3rm)(d)1.1. Section 71.28 (4) (e), (g), and (h), as it applies to the credit under s. 71.28 (4), applies to the credit under this subsection.

71.07(3rm)(d)2. 2. If the allowable amount of the claim under par. (b) exceeds the tax otherwise due under s. 71.02 or 71.08, the amount of the claim not used to offset the tax due shall be certified by the department of revenue to the department of administration for payment by check, share draft, or other draft drawn from the appropriation account under s. 20.835 (2) (bc).

71.07(3rm)(d)3. 3. No credit may be claimed under this subsection for taxable years beginning after December 31, 2014.

71.07(3rn) (3rn) Food processing plant and food warehouse investment credit.

71.07(3rn)(a)(a) Definitions. In this subsection:

71.07(3rn)(a)1. 1. "Claimant" means a person who files a claim under this subsection.

71.07(3rn)(a)2. 2. "Food processing plant" has the meaning given in s. 97.29 (1) (h), except that it does not include dairy plants licensed under s. 97.20 or meat establishments licensed under s. 97.42.

71.07(3rn)(a)3. 3. "Food warehouse" has the meaning given in s. 97.27 (1) (b).

71.07(3rn)(a)4. 4. "Food processing plant or food warehouse modernization or expansion" means constructing, improving, or acquiring buildings or facilities, or acquiring equipment, for food processing or food warehousing, including the following, if used exclusively for food processing or food warehousing and if acquired and placed in service in this state during taxable years that begin after December 31, 2009, and before January 1, 2014:

71.07(3rn)(a)4.a. a. Food intake, handling, storage, and warehouse facilities.

71.07(3rn)(a)4.b. b. Building additions.

71.07(3rn)(a)4.c. c. Upgrades to utilities, including water, electric, heat, refrigeration, freezing, and waste facilities.

71.07(3rn)(a)4.d. d. Installing energy savings equipment or equipment that converts waste to energy.

71.07(3rn)(a)4.e. e. Food or raw material intake and storage equipment.

71.07(3rn)(a)4.f. f. Processing and manufacturing equipment, including vats, cookers, freezers, pipes, motors, pumps, and valves.

71.07(3rn)(a)4.g. g. Packaging and handling equipment, including cleaning, sealing, bagging, boxing, labeling, conveying, and product movement equipment.

71.07(3rn)(a)4.h. h. Warehouse equipment, including storage racks and loading and unloading equipment.

71.07(3rn)(a)4.i. i. Waste treatment and waste management equipment, including tanks, blowers, separators, dryers, digesters, and equipment to produce energy, fuel, or industrial products.

71.07(3rn)(a)4.j. j. Computer software or hardware for managing the claimant's food processing or food warehousing operation, including software and hardware related to logistics, inventory management, production plant controls, and temperature monitoring controls.

71.07(3rn)(a)5. 5. "Used exclusively" means used to the exclusion of all other uses except for use not exceeding 5 percent of total use.

71.07(3rn)(b) (b) Filing claims. Subject to the limitations provided in this subsection and s. 93.54 or s. 560.2056, 2009 stats., for taxable years beginning after December 31, 2009, and before January 1, 2014, a claimant may claim as a credit against the tax imposed under ss. 71.02 and 71.08, up to the amount of the tax, an amount equal to 10 percent of the amount the claimant paid in the taxable year for food processing or food warehousing modernization or expansion related to the operation of the claimant's food processing plant or food warehouse.

71.07(3rn)(c) (c) Limitations.

71.07(3rn)(c)1.1. No credit may be allowed under this subsection for any amount that the claimant paid for expenses described under par. (b) that the claimant also claimed as a deduction under section 162 of the Internal Revenue Code.

71.07(3rn)(c)2. 2. The aggregate amount of credits that a claimant may claim under this subsection is $200,000.

71.07(3rn)(c)3. 3.

71.07(3rn)(c)3.a.a. The maximum amount of the credits that may be allocated under this subsection and ss. 71.28 (3rn) and 71.47 (3rn) in fiscal year 2009-10 is $1,000,000, as allocated under s. 560.2056, 2009 stats.

71.07(3rn)(c)3.b. b. The maximum amount of the credits that may be allocated under this subsection and ss. 71.28 (3rn) and 71.47 (3rn) in fiscal year 2010-11 is $1,200,000, as allocated under s. 560.2056, 2009 stats.

71.07(3rn)(c)3.c. c. The maximum amount of the credits that may be allocated under this subsection and ss. 71.28 (3rn) and 71.47 (3rn) in fiscal year 2011-12, and in each year thereafter, is $700,000, as allocated under s. 93.54 or s. 560.2056, 2009 stats.

71.07(3rn)(c)4. 4. Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on their payment of expenses under par. (b), except that the aggregate amount of credits that the entity may compute shall not exceed $200,000. A partnership, limited liability company, or tax-option corporation shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interest.

71.07(3rn)(c)5. 5. If 2 or more persons own and operate the food processing plant or food warehouse, each person may claim a credit under par. (b) in proportion to his or her ownership interest, except that the aggregate amount of the credits claimed by all persons who own and operate the food processing operation shall not exceed $200,000.

71.07(3rn)(c)6. 6. No credit may be allowed under this subsection unless the claimant submits with the claimant's return a copy of the claimant's credit certification and allocation under s. 93.54 or s. 560.2056, 2009 stats.

71.07(3rn)(d) (d) Administration.

71.07(3rn)(d)1.1. Section 71.28 (4) (e), (g), and (h), as it applies to the credit under s. 71.28 (4), applies to the credit under this subsection.

71.07(3rn)(d)2. 2. If the allowable amount of the claim under par. (b) exceeds the tax otherwise due under s. 71.02 or 71.08, the amount of the claim not used to offset the tax due shall be certified by the department of revenue to the department of administration for payment by check, share draft, or other draft drawn from the appropriation account under s. 20.835 (2) (be).

71.07(3rn)(d)3. 3. No credit may be claimed under this subsection for taxable years beginning after December 31, 2013.

71.07(3s) (3s) Manufacturing sales tax credit.

71.07(3s)(a)(a) In this subsection:

71.07(3s)(a)1. 1. "Manufacturing" has the meaning given in s. 77.54 (6m), 2007 stats.

71.07(3s)(a)2. 2. "Sales and use tax under ch. 77 paid by the person" includes use taxes paid directly by the person and sales and use taxes paid by the person's supplier and passed on to the person whether separately stated on the invoice or included in the total price.

71.07(3s)(b) (b) The tax imposed under s. 71.02 or 71.08 shall be reduced by an amount equal to the sales and use tax under ch. 77 paid by the person in such taxable year on fuel and electricity consumed in manufacturing tangible personal property in this state. Shareholders in a tax-option corporation and partners may claim the credit under this subsection, based on eligible sales and use taxes paid by the partnership or tax-option corporation, in proportion to the ownership interest of each partner or shareholder. The partnership or tax-option corporation shall calculate the amount of the credit which may be claimed by each partner or shareholder and shall provide that information to the partner or shareholder.

71.07(3s)(c) (c)

71.07(3s)(c)1.1. The credit under par. (b), including any credits carried over, may be offset only against the amount of the tax imposed upon or measured by the business operations of the claimant in which the fuel and electricity are consumed. Except as provided in subd. 7., if the credit computed is not entirely offset against taxes otherwise due, the unused balance shall be carried forward and credited against taxes otherwise due for the following 20 taxable years to the extent not offset by taxes otherwise due in all intervening years between the year in which the expense was incurred and the year in which the carry-forward credit is claimed.

71.07(3s)(c)2. 2. For shareholders in a tax-option corporation, the credit may be offset only against the tax imposed on the shareholder's prorated share of the tax-option corporation's income.

71.07(3s)(c)3. 3. For partners, the credit may be offset only against the tax imposed on the partner's distributive share of partnership income.

71.07(3s)(c)4. 4. If a tax-option corporation becomes liable for tax for a taxable year that begins on or after January 1, 1998, the corporation may offset the credit against the tax due, with any remaining credit computed for a taxable year that begins on or after January 1, 1998, passing through to the shareholders.

71.07(3s)(c)5. 5. If a corporation that is not a tax-option corporation has a carry-over credit from a taxable year that begins on or after January 1, 1998, and becomes a tax-option corporation before the credit carried over is used, the unused portion of the credit may be used by the tax-option corporation's shareholders on a prorated basis.

71.07(3s)(c)6. 6. If the shareholders of a tax-option corporation have carry-over credits and the corporation becomes a corporation other than a tax-option corporation after October 14, 1997, and before the credits carried over are used, the unused portion of the credits may be used by the corporation that is not a tax-option corporation.

71.07(3s)(c)7. 7. No credit may be claimed under this subsection for taxable years that begin after December 31, 2005. For credits that are claimed but unused under this subsection for taxable years that begin before January 1, 2006, up to 50 percent may be used in each of the following 2 taxable years if the taxpayer has $25,000 or less in unused credits as of January 1, 2006. For taxable years beginning after December 31, 2005, and before January 1, 2008, a taxpayer who has more than $25,000 in unused credits as of January 1, 2006, may deduct an amount in each year that is equal to 50 percent of the amount the taxpayer added back to income under s. 71.05 (6) (a) at the time that the taxpayer first claimed the credit or, with regard to credits passed through from a partnership, limited liability company, or tax-option corporation, 50 percent of the amount that the entity added back to its income and was included in the partner's, member's, or shareholder's Wisconsin net income at the time that the credit was first claimed.

71.07(3t) (3t) Manufacturing investment credit.

71.07(3t)(a)(a) Definition. In this subsection, "claimant" means a person who files a claim under this subsection.

71.07(3t)(b) (b) Credit. Subject to the limitations provided in this subsection and in s. 560.28, 2009 stats., for taxable years beginning after December 31, 2007, a claimant may claim as a credit, amortized over 15 taxable years starting with the taxable year beginning after December 31, 2007, against the tax imposed under s. 71.02 and 71.08, up to the amount of the tax, an amount equal to the claimant's unused credits under s. 71.07 (3s).

71.07(3t)(c) (c) Limitations.

71.07(3t)(c)1.1. No credit may be claimed under this subsection unless the claimant submits with the claimant's return a copy of the claimant's certification by the department of commerce under s. 560.28, 2009 stats., except that, with regard to credits claimed by partners of a partnership, members of a limited liability company, or shareholders of a tax-option corporation, the entity shall provide a copy of its certification under s. 560.28, 2009 stats., to the partner, member, or shareholder to submit with his or her return.

71.07(3t)(c)2. 2. Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on the amount of their unused credits under s. 71.07 (3s). A partnership, limited liability company, or tax-option corporation shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interest.

71.07(3t)(d) (d) Administration.

71.07(3t)(d)1.1. Section 71.28 (4) (e), (g), and (h), as it applies to the credit under s. 71.28 (4), applies to the credit under this subsection.

71.07(3t)(d)2. 2. The amount of any unused credit under this subsection in any taxable year may be carried forward to subsequent taxable years, up to 15 taxable years.

71.07(3w) (3w) Enterprise zone jobs credit.

71.07(3w)(a)(a) Definitions. In this subsection:

71.07(3w)(a)1. 1. "Base year" means the taxable year beginning during the calendar year prior to the calendar year in which the enterprise zone in which the claimant is located takes effect.

71.07(3w)(a)2. 2. "Claimant" means a person who is certified to claim tax benefits under s. 238.399 (5) or s. 560.799 (5), 2009 stats., and who files a claim under this subsection.

71.07(3w)(a)3. 3. "Full-time employee" means a full-time employee, as defined in s. 238.399 (1) (am) or s. 560.799 (1) (am), 2009 stats.

71.07(3w)(a)4. 4. "Enterprise zone" means a zone designated under s. 238.399 or s. 560.799, 2009 stats.

71.07(3w)(a)5. 5. "State payroll" means the amount of payroll apportioned to this state, as determined under s. 71.04 (6).

71.07(3w)(a)5d. 5d. "Tier I county or municipality" means a tier I county or municipality, as determined under s. 238.399 or s. 560.799, 2009 stats.

71.07(3w)(a)5e. 5e. "Tier II county or municipality" means a tier II county or municipality, as determined under s. 238.399 or s. 560.799, 2009 stats.

71.07(3w)(a)5m. 5m. "Wages" means wages under section 3306 (b) of the Internal Revenue Code, determined without regard to any dollar limitations.

71.07(3w)(a)6. 6. "Zone payroll" means the amount of state payroll that is attributable to wages paid to full-time employees for services that are performed in an enterprise zone. "Zone payroll" does not include the amount of wages paid to any full-time employees that exceeds $100,000.

71.07(3w)(b) (b) Filing claims; payroll. Subject to the limitations provided in this subsection and s. 238.399 or s. 560.799, 2009 stats., a claimant may claim as a credit against the tax imposed under s. 71.02 or 71.08 an amount calculated as follows:

71.07(3w)(b)1. 1. Determine the amount that is the lesser of:

71.07(3w)(b)1.a. a. The number of full-time employees whose annual wages are greater than the amount determined by multiplying 2,080 by 150 percent of the federal minimum wage in a tier I county or municipality or greater than $30,000 in a tier II county or municipality and who the claimant employed in the enterprise zone in the taxable year, minus the number of full-time employees whose annual wages were greater than the amount determined by multiplying 2,080 by 150 percent of the federal minimum wage in a tier I county or municipality or greater than $30,000 in a tier II county or municipality and who the claimant employed in the area that comprises the enterprise zone in the base year.

71.07(3w)(b)1.b. b. The number of full-time employees whose annual wages are greater than the amount determined by multiplying 2,080 by 150 percent of the federal minimum wage in a tier I county or municipality or greater than $30,000 in a tier II county or municipality and who the claimant employed in the state in the taxable year, minus the number of full-time employees whose annual wages were greater than the amount determined by multiplying 2,080 by 150 percent of the federal minimum wage in a tier I county or municipality or greater than $30,000 in a tier II county or municipality and who the claimant employed in the state in the base year.

71.07(3w)(b)2. 2. Determine the claimant's average zone payroll by dividing total wages for full-time employees whose annual wages are greater than the amount determined by multiplying 2,080 by 150 percent of the federal minimum wage in a tier I county or municipality or greater than $30,000 in a tier II county or municipality and who the claimant employed in the enterprise zone in the taxable year by the number of full-time employees whose annual wages are greater than the amount determined by multiplying 2,080 by 150 percent of the federal minimum wage in a tier I county or municipality or greater than $30,000 in a tier II county or municipality and who the claimant employed in the enterprise zone in the taxable year.

71.07(3w)(b)3. 3. For employees in a tier I county or municipality, subtract the amount determined by multiplying 2,080 by 150 percent of the federal minimum wage from the amount determined under subd. 2. and for employees in a tier II county or municipality, subtract $30,000 from the amount determined under subd. 2.

71.07(3w)(b)4. 4. Multiply the amount determined under subd. 3. by the amount determined under subd. 1.

71.07(3w)(b)5. 5. Multiply the amount determined under subd. 4. by the percentage determined by under s. 238.399 or s. 560.799, 2009 stats., not to exceed 7 percent.

71.07(3w)(bm) (bm) Filing supplemental claims.

71.07(3w)(bm)1.1. In addition to the credits under par. (b) and subds. 2., 3., and 4., and subject to the limitations provided in this subsection and s. 238.399 or s. 560.799, 2009 stats., a claimant may claim as a credit against the tax imposed under s. 71.02 or 71.08 an amount equal to a percentage, as determined under s. 238.399 or s. 560.799, 2009 stats., not to exceed 100 percent, of the amount the claimant paid in the taxable year to upgrade or improve the job-related skills of any of the claimant's full-time employees, to train any of the claimant's full-time employees on the use of job-related new technologies, or to provide job-related training to any full-time employee whose employment with the claimant represents the employee's first full-time job. This subdivision does not apply to employees who do not work in an enterprise zone.

71.07(3w)(bm)2. 2. In addition to the credits under par. (b) and subds. 1., 3., and 4., and subject to the limitations provided in this subsection and s. 238.399 or s. 560.799, 2009 stats., a claimant may claim as a credit against the tax imposed under s. 71.02 or 71.08 an amount equal to the percentage, as determined under s. 238.399 or s. 560.799, 2009 stats., not to exceed 7 percent, of the claimant's zone payroll paid in the taxable year to all of the claimant's full-time employees whose annual wages are greater than the amount determined by multiplying 2,080 by 150 percent of the federal minimum wage in a tier I county or municipality, not including the wages paid to the employees determined under par. (b) 1., or greater than $30,000 in a tier II county or municipality, not including the wages paid to the employees determined under par. (b) 1., and who the claimant employed in the enterprise zone in the taxable year, if the total number of such employees is equal to or greater than the total number of such employees in the base year. A claimant may claim a credit under this subdivision for no more than 5 consecutive taxable years.

71.07(3w)(bm)3. 3. In addition to the credits under par. (b) and subds. 1., 2., and 4., and subject to the limitations provided in this subsection and s. 238.399 or s. 560.799, 2009 stats., for taxable years beginning after December 31, 2008, a claimant may claim as a credit against the tax imposed under s. 71.02 or 71.08 up to 10 percent of the claimant's significant capital expenditures, as determined under s. 238.399 (5m) or s. 560.799 (5m), 2009 stats.

71.07(3w)(bm)4. 4. In addition to the credits under par. (b) and subds. 1., 2., and 3., and subject to the limitations provided in this subsection and s. 238.399 or s. 560.799, 2009 stats., for taxable years beginning after December 31, 2009, a claimant may claim as a credit against the tax imposed under s. 71.02 or 71.08, up to 1 percent of the amount that the claimant paid in the taxable year to purchase tangible personal property, items, property, or goods under s. 77.52 (1) (b), (c), or (d), or services from Wisconsin vendors, as determined under s. 238.399 (5) (e) or s. 560.799 (5) (e), 2009 stats., except that the claimant may not claim the credit under this subdivision and subd. 3. for the same expenditures.

71.07(3w)(c) (c) Limitations.

71.07(3w)(c)1.1. If the allowable amount of the claim under this subsection exceeds the taxes otherwise due on the claimant's income under s. 71.02, the amount of the claim that is not used to offset those taxes shall be certified by the department of revenue to the department of administration for payment by check, share draft, or other draft drawn from the appropriation under s. 20.835 (2) (co).

71.07(3w)(c)2. 2. Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on their payment of amounts described under pars. (b) and (bm). A partnership, limited liability company, or tax-option corporation shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interests.

71.07(3w)(c)3. 3. No credit may be allowed under this subsection unless the claimant includes with the claimant's return a copy of the claimant's certification for tax benefits under s. 238.399 (5) or (5m) or s. 560.799 (5) or (5m), 2009 stats.

71.07(3w)(c)4. 4. No claimant may claim a credit under this subsection if the basis for which the credit is claimed is also the basis for which another credit is claimed under this subchapter.

71.07(3w)(d) (d) Administration. Section 71.28 (4) (g) and (h), as it applies to the credit under s. 71.28 (4), applies to the credit under this subsection. Claimants shall include with their returns a copy of their certification for tax benefits, and a copy of the verification of their expenses, from the department of commerce or the Wisconsin Economic Development Corporation.

71.07(4) (4) Homestead credit. The homestead credit under subch. VIII may be claimed by individuals against taxes otherwise due.

71.07(4k) (4k) Research credit.

71.07(4k)(a)(a) Definitions. In this subsection:

71.07(4k)(a)1. 1. "Frame" includes:

71.07(4k)(a)1.a. a. Every part of a motorcycle, except the tires.

71.07(4k)(a)1.b. b. In the case of a truck, the control system and the fuel and drive train, excluding any comfort features located in the cab or the tires.

71.07(4k)(a)1.c. c. In the case of a generator, the control modules, fuel train, fuel scrubbing process, fuel mixers, generator, heat exchangers, exhaust train, and similar components.

71.07(4k)(a)2. 2. "Internal combustion engine" includes substitute products such as fuel cell, electric, and hybrid drives.

71.07(4k)(a)3. 3. "Vehicle" means any vehicle or frame, including parts, accessories, and component technologies, in which or on which an engine is mounted for use in mobile or stationary applications. "Vehicle" includes any truck, tractor, motorcycle, snowmobile, all-terrain vehicle, boat, personal watercraft, generator, construction equipment, lawn and garden maintenance equipment, automobile, van, sports utility vehicle, motor home, bus, or aircraft.

71.07(4k)(b) (b) Credit.

71.07(4k)(b)1.1. Subject to the limitations provided in this subsection, and except as provided in subds. 2. and 3., for taxable years beginning after December 31, 2012, an individual, a partner of a partnership, a shareholder of a tax-option corporation, or a member of a limited liability company may claim a credit against the tax imposed under s. 71.02 or 71.08, as allocated under par. (d), an amount equal to 5 percent of the amount obtained by subtracting from the individual's, partnership's, tax-option corporation's, or limited liability company's qualified research expenses, as defined in section 41 of the Internal Revenue Code, except that "qualified research expenses" includes only expenses incurred by the individual, partnership, tax-option corporation, or the limited liability company, incurred for research conducted in this state for the taxable year, except that a taxpayer may elect the alternative computation under section 41 (c) (4) of the Internal Revenue Code and that election applies until the department permits its revocation, except as provided in par. (c), and except that "qualified research expenses" does not include compensation used in computing the credit under subs. (2dj) and (2dx), the entity's base amount, as defined in section 41 (c) of the Internal Revenue Code, except that gross receipts used in calculating the base amount means gross receipts from sales attributable to Wisconsin under ss. 71.04 (7) (b) 1. and 2., (df), (dh), (dj), and (dk). Section 41 (h) of the Internal Revenue Code does not apply to the credit under this subdivision.

71.07(4k)(b)2. 2. For taxable years beginning after December 31, 2012, an individual, a partner of a partnership, a shareholder of a tax-option corporation, or a member of a limited liability company may claim a credit against the tax imposed under s. 71.02, as allocated under par. (d), an amount equal to 10 percent of the amount obtained by subtracting from the individual's, partnership's, tax-option corporation's, or limited liability company's qualified research expenses, as defined in section 41 of the Internal Revenue Code, except that "qualified research expenses" includes only expenses incurred by the individual, partnership, tax-option corporation, or limited liability company for research related to designing internal combustion engines for vehicles, including expenses related to designing vehicles that are powered by such engines and improving production processes for such engines and vehicles, incurred for research conducted in this state for the taxable year, except that a taxpayer may elect the alternative computation under section 41 (c) (4) of the Internal Revenue Code and that election applies until the department permits its revocation, except as provided in par. (c), and except that "qualified research expenses" does not include compensation used in computing the credit under subs. (2dj) and (2dx), the entity's base amount, as defined in section 41 (c) of the Internal Revenue Code, except that gross receipts used in calculating the base amount means gross receipts from sales attributable to Wisconsin under ss. 71.04 (7) (b) 1. and 2., (df), (dh), (dj), and (dk). Section 41 (h) of the Internal Revenue Code does not apply to the credit under this subdivision.

71.07(4k)(b)3. 3. For taxable years beginning after December 31, 2012, an individual, a partner of a partnership, a shareholder of a tax-option corporation, or a member of a limited liability company may claim a credit against the tax imposed under s. 71.02, as allocated under par. (d), an amount equal to 10 percent of the amount obtained by subtracting from the individual's, partnership's, tax-option corporation's, or limited liability company's qualified research expenses, as defined in section 41 of the Internal Revenue Code, except that "qualified research expenses" includes only expenses incurred by the individual, partnership, tax-option corporation, or limited liability company for research related to the design and manufacturing of energy efficient lighting systems, building automation and control systems, or automotive batteries for use in hybrid-electric vehicles, that reduce the demand for natural gas or electricity or improve the efficiency of its use, incurred for research conducted in this state for the taxable year, except that a taxpayer may elect the alternative computation under section 41 (c) (4) of the Internal Revenue Code and that election applies until the department permits its revocation, except as provided in par. (c), and except that "qualified research expenses" does not include compensation used in computing the credit under subs. (2dj) and (2dx), the entity's base amount, as defined in section 41 (c) of the Internal Revenue Code, except that gross receipts used in calculating the base amount means gross receipts from sales attributable to Wisconsin under ss. 71.04 (7) (b) 1. and 2., (df), (dh), (dj), and (dk). Section 41 (h) of the Internal Revenue Code does not apply to the credit under this subdivision.

71.07(4k)(c) (c) Computation. If in any taxable year a person claims a credit under par. (b) 1., 2., or 3., or any combination of those credits, the person may use a different computation method to calculate each of the credits and may choose to change the computation method once for each credit without the department's approval.

71.07(4k)(d) (d) Limitations. Partnerships, tax-option corporations, and limited liability companies may not claim a credit under this subsection, but the eligibility for, and the amount of, the credit are based on their payment of amounts under par. (b). A partnership, tax-option corporation, or limited liability company shall compute the amount of the credit that each of its partners, shareholders, or members may claim and shall provide that information to each of them. Partners of a partnership, shareholders of tax-option corporations, and members of limited liability companies may claim the credit in proportion to their ownership interest.

71.07(4k)(e) (e) Administration. Section 71.28 (4) (b) to (h), as it applies to the credit under s. 71.28 (4), applies to the credits under this subsection.

71.07(4n) (4n) Research facilities credit.

71.07(4n)(a)(a) Definitions. In this subsection:

71.07(4n)(a)1. 1. "Frame" includes:

71.07(4n)(a)1.a. a. Every part of a motorcycle, except the tires.

71.07(4n)(a)1.b. b. In the case of a truck, the control system and the fuel and drive train, excluding any comfort features located in the cab or the tires.

71.07(4n)(a)1.c. c. In the case of a generator, the control modules, fuel train, fuel scrubbing process, fuel mixers, generator, heat exchangers, exhaust train, and similar components.

71.07(4n)(a)2. 2. "Internal combustion engine" includes substitute products such as fuel cell, electric, and hybrid drives.

71.07(4n)(a)3. 3. "Vehicle" means any vehicle or frame, including parts, accessories, and component technologies, in which or on which an engine is mounted for use in mobile or stationary applications. "Vehicle" includes any truck, tractor, motorcycle, snowmobile, all-terrain vehicle, boat, personal watercraft, generator, construction equipment, lawn and garden maintenance equipment, automobile, van, sports utility vehicle, motor home, bus, or aircraft.

71.07(4n)(b) (b) Credit.

71.07(4n)(b)1.1. Subject to the limitations provided in this subsection, and except as provided in subds. 2. and 3., for taxable years beginning after December 31, 2012, and before January 1, 2014, an individual, a partner of a partnership, a shareholder of a tax-option corporation, or a member of a limited liability company may claim a credit against the tax imposed under s. 71.02, as allocated under par. (c), an amount equal to 5 percent of the amount paid or incurred by the individual, partnership, tax-option corporation, or limited liability company during the taxable year to construct and equip new facilities or expand existing facilities used in this state for qualified research, as defined in section 41 of the Internal Revenue Code. Eligible amounts include only amounts paid or incurred for tangible, depreciable property but do not include amounts paid or incurred for replacement property.

71.07(4n)(b)2. 2. For taxable years beginning after December 31, 2012, and before January 1, 2014, an individual, a partner of a partnership, a shareholder of a tax-option corporation, or a member of a limited liability company may claim a credit against the tax imposed under s. 71.02, as allocated under par. (c), an amount equal to 10 percent of the amount paid or incurred by the individual, partnership, tax-option corporation, or limited liability company during the taxable year to construct and equip new facilities or expand existing facilities used in this state for qualified research, as defined in section 41 of the Internal Revenue Code, except that "qualified research expenses" includes only expenses paid or incurred by the individual, partnership, tax-option corporation, or limited liability company for research related to designing internal combustion engines for vehicles, including expenses related to designing vehicles that are powered by such engines and improving production processes for such engines and vehicles. Eligible amounts include only amounts paid or incurred for tangible, depreciable property but do not include amounts paid or incurred for replacement property.

71.07(4n)(b)3. 3. For taxable years beginning after December 31, 2012, and before January 1, 2014, an individual, a partner of a partnership, a shareholder of a tax-option corporation, or a member of a limited liability company may claim a credit against the tax imposed under s. 71.02, as allocated under par. (c), an amount equal to 10 percent of the amount paid or incurred by the individual, partnership, tax-option corporation, or limited liability company during the taxable year to construct and equip new facilities or expand existing facilities used in this state for qualified research, as defined in section 41 of the Internal Revenue Code, except that "qualified research expenses" includes only expenses paid or incurred by the individual, partnership, tax-option corporation, or limited liability company for research related to the design and manufacturing of energy efficient lighting systems, building automation and control systems, or automotive batteries for use in hybrid-electric vehicles, that reduce the demand for natural gas or electricity or improve the efficiency of its use. Eligible amounts include only amounts paid or incurred for tangible, depreciable property but do not include amounts paid or incurred for replacement property.

71.07(4n)(c) (c) Limitations. Partnerships, tax-option corporations, and limited liability companies may not claim a credit under this subsection, but the eligibility for, and the amount of, the credit are based on their payment of amounts under par. (b). A partnership, tax-option corporation, or limited liability company shall compute the amount of the credit that each of its partners, shareholders, or members may claim and shall provide that information to each of them. Partners of a partnership, shareholders of tax-option corporations, and members of limited liability companies may claim the credit in proportion to their ownership interest.

71.07(4n)(d) (d) Administration. Section 71.28 (4) (b) to (h), as it applies to the credit under s. 71.28 (4), applies to the credits under this subsection.

71.07(4n)(e) (e) Sunset. No credit may be claimed under this subsection for taxable years beginning after December 31, 2013. Credits under this subsection for taxable years that begin before January 1, 2014, may be carried forward to taxable years that begin after December 31, 2013.

71.07(5) (5) Itemized deductions credit. Single persons, married persons filing separately and married persons filing jointly may claim as a credit against, but not to exceed the amount of, Wisconsin net income taxes due an amount calculated as follows:

71.07(5)(a) (a) Add the amounts allowed as itemized deductions under the internal revenue code except:

71.07(5)(a)1. 1. Interest paid to purchase or hold securities issued by the federal government or by any of its instrumentalities the interest on which is exempt from taxation under s. 71.05 (6) (b) 1.

71.07(5)(a)2. 2. Taxes under section 164 or 216 (a) (1) of the internal revenue code.

71.07(5)(a)3. 3. Casualty and theft deductions under section 165 (c) (3) of the internal revenue code, except for casualty losses that are directly related to a presidentially declared disaster under 26 USC 7508A.

71.07(5)(a)4. 4. Expenses to move from this state under section 217 of the internal revenue code.

71.07(5)(a)5. 5. Interest incurred to purchase or refinance a residence that is not a principal residence and is not in this state, and interest incurred to purchase or refinance a residence that is a boat.

71.07(5)(a)6. 6. The amount claimed for repayment of income previously taxed under this chapter if that amount is used in calculating the credit under sub. (1).

71.07(5)(a)7. 7. Miscellaneous itemized deductions under the Internal Revenue Code, without regard to whether such deductions are subject to the 2% floor as described in section 67 of the Internal Revenue Code.

71.07(5)(a)8. 8. Any employment-related educational expense that is claimed as an itemized deduction under the Internal Revenue Code to the extent that such an amount is also claimed as a subtract modification under s. 71.05 (6) (b) 28.

71.07(5)(a)15. 15. The amount claimed as a deduction for medical care insurance under section 213 of the Internal Revenue Code that is exempt from taxation under s. 71.05 (6) (b) 17. to 20., 35., 36., 37., 38., 39., 40., 41., and 42. and the amount claimed as a deduction for a long-term care insurance policy under section 213 (d) (1) (D) of the Internal Revenue Code, as defined in section 7702B (b) of the Internal Revenue Code that is exempt from taxation under s. 71.05 (6) (b) 26.

71.07(5)(b) (b) Subtract the standard deduction under s. 71.05 (22) from the amount under par. (a).

71.07(5)(c) (c) Multiply the amount under par. (b) by .05.

71.07(5)(d) (d) With respect to persons who change their domicile into or from this state during the taxable year and nonresident persons, the credit under this subsection shall be limited to the fraction of the amount so determined that Wisconsin adjusted gross income is of federal adjusted gross income. In this paragraph, for married persons filing separately "adjusted gross income" means the separate adjusted gross income of each spouse and for married persons filing jointly "adjusted gross income" means the total adjusted gross income of both spouses. If a person and that person's spouse are not both domiciled in this state during the entire taxable year, their credit under this subsection on a joint return shall be limited to the fraction of the amount so determined that their joint Wisconsin adjusted gross income is of their joint federal adjusted gross income.

71.07(5b) (5b) Early stage seed investment credit.

71.07(5b)(a)(a) Definitions. In this subsection:

71.07(5b)(a)1. 1. "Claimant" means a person who files a claim under this subsection.

71.07(5b)(a)2. 2. "Fund manager" means an investment fund manager certified under s. 238.15 (2) or s. 560.205 (2), 2009 stats.

71.07(5b)(b) (b) Filing claims.

71.07(5b)(b)1.1. For taxable years beginning after December 31, 2004, subject to the limitations provided under this subsection and s. 238.15 or s. 560.205, 2009 stats., and except as provided in subd. 2., a claimant may claim as a credit against the tax imposed under ss. 71.02 and 71.08, up to the amount of those taxes, 25 percent of the claimant's investment paid to a fund manager that the fund manager invests in a business certified under s. 238.15 (1) or s. 560.205 (1), 2009 stats.

71.07(5b)(b)2. 2. In the case of a partnership, limited liability company, or tax-option corporation, the computation of the 25 percent limitation under subd. 1. shall be determined at the entity level rather than the claimant level and may be allocated among the claimants who make investments in the manner set forth in the entity's organizational documents. The entity shall provide to the department of revenue and to the department of commerce or the Wisconsin Economic Development Corporation the names and tax identification numbers of the claimants, the amounts of the credits allocated to the claimants, and the computation of the allocations.

71.07(5b)(c) (c) Limitations. Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on their payment of amounts under par. (b). A partnership, limited liability company, or tax-option corporation shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interest or as specially allocated in their organizational documents.

71.07(5b)(d) (d) Administration.

71.07(5b)(d)1.1. Section 71.28 (4) (e) to (h), as it applies to the credit under s. 71.28 (4), applies to the credit under this subsection.

71.07(5b)(d)2. 2. The Wisconsin adjusted basis of any investment for which a credit is claimed under par. (b) shall be reduced by the amount of the credit that is offset against Wisconsin income taxes. The Wisconsin basis of a partner's interest in a partnership, a member's interest in a limited liability company, or stock in a tax-option corporation shall be adjusted to reflect adjustments made under this subdivision.

71.07(5b)(d)3. 3. Except as provided under s. 238.15 (3) (d) (intro.), for investments made after December 31, 2007, if an investment for which a claimant claims a credit under par. (b) is held by the claimant for less than 3 years, the claimant shall pay to the department, in the manner prescribed by the department, the amount of the credit that the claimant received related to the investment.

71.07(5d) (5d) Angel investment credit.

71.07(5d)(a)(a) Definitions. In this subsection:

71.07(5d)(a)1. 1. "Bona fide angel investment" means a purchase of an equity interest, or any other expenditure, as determined by rule under s. 238.15 or s. 560.205, 2009 stats., that is made by any of the following:

71.07(5d)(a)1.a. a. A person who reviews new businesses or proposed new businesses for potential investment of the person's money.

71.07(5d)(a)1.b. b. A network of persons who satisfy subd. 1.

71.07(5d)(a)2. 2. "Claimant" means an individual who files a claim under this subsection.

71.07(5d)(a)2m. 2m. "Person" means a partnership or limited liability company that is a nonoperating entity, as determined by the department of commerce or the Wisconsin Economic Development Corporation, a natural person, or fiduciary.

71.07(5d)(a)3. 3. "Qualified new business venture" means a business that is certified under s. 238.15 (1) or s. 560.205 (1), 2009 stats.

71.07(5d)(b) (b) Filing claims. Subject to the limitations provided in this subsection and in s. 238.15 or s. 560.205, 2009 stats., a claimant may claim as a credit against the tax imposed under s. 71.02 or 71.08, up to the amount of those taxes, the following:

71.07(5d)(b)1. 1. For taxable years beginning before January 1, 2008, in each taxable year for 2 consecutive years, beginning with the taxable year as certified by the department of commerce or the Wisconsin Economic Development Corporation, an amount equal to 12.5 percent of the claimant's bona fide angel investment made directly in a qualified new business venture.

71.07(5d)(b)2. 2. For taxable years beginning after December 31, 2007, for the taxable year certified by the department of commerce or the Wisconsin Economic Development Corporation, an amount equal to 25 percent of the claimant's bona fide angel investment made directly in a qualified new business venture.

71.07(5d)(c) (c) Limitations.

71.07(5d)(c)2.2. For taxable years beginning before January 1, 2008, the maximum amount of a claimant's investment that may be used as the basis for a credit under this subsection is $2,000,000 for each investment made directly in a business certified under s. 238.15 (1) or s. 560.205 (1), 2009 stats.

71.07(5d)(c)3m. 3m. Partnerships and limited liability companies may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on their payment of amounts under par. (b). A partnership or limited liability company shall compute the amount of credit that each of its partners or members may claim and shall provide that information to each of them. Partners and members of limited liability companies may claim the credit in proportion to their ownership interest or as specially allocated in their organizational documents.

71.07(5d)(c)4. 4. A claimant may claim the credit under this subsection for an investment that was made in a business that was located outside of this state if the investment was made no more than 60 days before the business relocated to this state and the business was certified as a qualified new business venture no later than 180 days after relocating to this state.

71.07(5d)(d) (d) Administration.

71.07(5d)(d)1.1. Except as provided under s. 238.15 (3) (d) (intro.), for investments made after December 31, 2007, if an investment for which a claimant claims a credit under par. (b) is held by the claimant for less than 3 years, the claimant shall pay to the department, in the manner prescribed by the department, the amount of the credit that the claimant received related to the investment.

71.07(5d)(d)2. 2. Section 71.28 (4) (e) to (h), as it applies to the credit under s. 71.28 (4), applies to the credit under this subsection.

71.07(5d)(d)3. 3. Subsection (9e) (d), to the extent that it applies to the credit under that subsection, applies to the credit under this subsection.

71.07(5d)(d)4. 4. The Wisconsin adjusted basis of any investment for which a credit is claimed under par. (b) shall be reduced by the amount of the credit that is offset against Wisconsin income taxes.

71.07(5e) (5e) Internet equipment credit.

71.07(5e)(a)(a) Definitions. In this subsection:

71.07(5e)(a)1. 1. "Claimant" means a person who files a claim under this subsection.

71.07(5e)(a)2. 2. "Internet equipment used in the broadband market" means equipment that is capable of transmitting data packets or Internet signals at speeds of at least 200 kilobits per second in either direction.

71.07(5e)(b) (b) Filing claims. Subject to the limitations provided in this subsection and subject to 2005 Wisconsin Act 479, section 17, beginning in the first taxable year following the taxable year in which the claimant claims a deduction under s. 77.585 (9), a claimant may claim as a credit against the taxes imposed under ss. 71.02 and 71.08, up to the amount of those taxes, in each taxable year for 2 years, the amount of sales and use tax certified by the department of commerce that resulted from the claimant claiming a deduction under s. 77.585 (9).

71.07(5e)(c) (c) Limitations.

71.07(5e)(c)1.1. No credit may be allowed under this subsection unless the claimant satisfies the requirements under s. 77.585 (9).

71.07(5e)(c)2. 2. Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on their use of sales and use tax exemptions certified by the department of commerce as described under par. (b). A partnership, limited liability company, or tax-option corporation shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interests.

71.07(5e)(c)3. 3. The total amount of the credits and the sales and use tax resulting from the deductions claimed under s. 77.585 (9) that may be claimed by all claimants under this subsection and ss. 71.28 (5e), 71.47 (5e), and 77.585 (9) is $7,500,000, as determined by the department of commerce.

71.07(5e)(d) (d) Administration.

71.07(5e)(d)1.1. Section 71.28 (4) (e) to (h), as it applies to the credit under s. 71.28 (4) applies to the credit under this subsection.

71.07(5e)(d)2. 2. No credit may be claimed under this subsection for taxable years beginning after December 31, 2013. Credits under this subsection for taxable years that begin before January 1, 2014, may be carried forward to taxable years that begin after December 31, 2013.

71.07(5f) (5f) Film production services credit.

71.07(5f)(a)(a) Definitions. In this subsection:

71.07(5f)(a)1. 1. "Accredited production" means a film, video, broadcast advertisement, or television production, as approved by the department of commerce or the department of tourism, for which the aggregate salary and wages included in the cost of the production for the period ending 12 months after the month in which the principal filming or taping of the production begins exceeds $50,000. "Accredited production" also means an electronic game, as approved by the department of commerce or the department of tourism, for which the aggregate salary and wages included in the cost of the production for the period ending 36 months after the month in which the principal programming, filming, or taping of the production begins exceeds $100,000. "Accredited production" does not include any of the following, regardless of the production costs:

71.07(5f)(a)1.a. a. News, current events, or public programming or a program that includes weather or market reports.

71.07(5f)(a)1.b. b. A talk show.

71.07(5f)(a)1.c. c. A production with respect to a questionnaire or contest.

71.07(5f)(a)1.d. d. A sports event or sports activity.

71.07(5f)(a)1.e. e. A gala presentation or awards show.

71.07(5f)(a)1.f. f. A finished production that solicits funds.

71.07(5f)(a)1.g. g. A production for which the production company is required under 18 USC 2257 to maintain records with respect to a performer portrayed in a single media or multimedia program.

71.07(5f)(a)1.h. h. A production produced primarily for industrial, corporate, or institutional purposes.

71.07(5f)(a)2. 2. "Claimant" means a person who files a claim under this subsection.

71.07(5f)(a)3. 3. "Production expenditures" means any expenditures that are incurred in this state and directly used to produce an accredited production, including expenditures for set construction and operation, wardrobes, make-up, clothing accessories, photography, sound recording, sound synchronization, sound mixing, lighting, editing, film processing, film transferring, special effects, visual effects, renting or leasing facilities or equipment, renting or leasing motor vehicles, food, lodging, and any other similar expenditure as determined by the department of commerce or the department of tourism. "Production expenditures" do not include salary, wages, or labor-related contract payments.

71.07(5f)(b) (b) Filing claims. Subject to the limitations provided in this subsection, for taxable years beginning after December 31, 2008, a claimant may claim as a credit against the tax imposed under s. 71.02 or 71.08 any of the following amounts:

71.07(5f)(b)1. 1. An amount equal to 25 percent of the salary, wages, or labor-related contract payments paid by the claimant in the taxable year to individuals, including actors, who were residents of this state at the time that they were paid and who worked on an accredited production in this state, not including the salary, wages, or contract payments paid to any individual who was paid more than $250,000.

71.07(5f)(b)3. 3. An amount equal to 25 percent of the production expenditures paid by the claimant in the taxable year to produce an accredited production.

71.07(5f)(c) (c) Limitations.

71.07(5f)(c)1.1. A claimant may not claim a credit under this subsection if less than 35 percent of the total budget for the accredited production is spent in this state.

71.07(5f)(c)2. 2. The total amount of the credits that a claimant may claim under [par. (b) 2.] in a taxable year shall not exceed an amount equal to the first $20,000 of salary, wages, or labor-related contract payments paid to each individual described in [par. (b) 2.] in the taxable year.

71.07(5f)(c)3. 3. No credit may be claimed under par. (b) 3. for the purchase of tangible personal property or items, property, or goods under s. 77.52 (1) (b), (c), or (d) the sale of which is not sourced to this state, as provided under s. 77.522.

71.07(5f)(c)5. 5. The maximum amount of the credits that may be claimed under this subsection and sub. (5h) and ss. 71.28 (5f) and (5h) and 71.47 (5f) and (5h) in fiscal year is $ 500,000.

71.07(5f)(c)6. 6. No credit may be allowed under this subsection unless the claimant files an application with the department of commerce or the department of tourism, at the time and in the manner prescribed by the department of commerce or the department of tourism, and the department of commerce or the department of tourism approves the application. The claimant shall submit a fee with the application in an amount equal to 2 percent of the claimant's budgeted production expenditures or $500, whichever is less. The claimant shall submit a copy of the approved application with the claimant's return.

71.07(5f)(c)7. 7. Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on their payment of amounts under par. (b). A partnership, limited liability company, or tax-option corporation shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interest.

71.07(5f)(d) (d) Administration.

71.07(5f)(d)1.1. Section 71.28 (4) (e), (g), and (h), as it applies to the credit under s. 71.28 (4), applies to the credits under this subsection.

71.07(5f)(d)2. 2. If the allowable amount of the claim under par. (b) exceeds the tax otherwise due under s. 71.02 or 71.08 or no tax is due under s. 71.02 or 71.08, the amount of the claim not used to offset the tax due shall be certified by the department of revenue to the department of administration for payment by check, share draft, or other draft drawn from the appropriation account under s. 20.835 (2) (bm).

71.07(5f)(d)3. 3. No credit may be claimed under this subsection for taxable years beginning after December 31, 2013.

71.07(5g) (5g) Health Insurance Risk-Sharing Plan assessments credit.

71.07(5g)(a)(a) Definitions. In this subsection, "claimant" means a partner, limited liability company member, or tax-option corporation shareholder who files a claim under this subsection and who is a partner, member, or shareholder of an entity that is an insurer, as defined in s. 149.10 (5), 2011 stats.

71.07(5g)(b) (b) Filing claims. Subject to the limitations provided under this subsection, for taxable years beginning after December 31, 2005, and before January 1, 2015, a claimant may claim as a credit against the taxes imposed under s. 71.02 an amount that is equal to the amount of the assessment under s. 149.13, 2011 stats., that the claimant paid in the claimant's taxable year, multiplied by the percentage determined under par. (c) 1.

71.07(5g)(c) (c) Limitations.

71.07(5g)(c)1.1. The department of revenue, in consultation with the office of the commissioner of insurance, shall determine the percentage under par. (b) for each claimant for each taxable year. The percentage shall be equal to $5,000,000 divided by the aggregate assessment under s. 149.13, 2011 stats., except that for taxable years beginning after December 31, 2013, and before January 1, 2015, the percentage shall be equal to $1,250,000 divided by the aggregate assessment under s. 149.13, 2011 stats., and shall not exceed 100 percent. The office of the commissioner of insurance shall provide to each claimant that participates in the cost of administering the plan the aggregate assessment at the time that it notifies the claimant of the claimant's assessment. The aggregate amount of the credit under this subsection and ss. 71.28 (5g), 71.47 (5g), and 76.655 for all claimants participating in the cost of administering the plan under ch. 149, 2011 stats., shall not exceed $5,000,000 in each fiscal year.

71.07(5g)(c)2. 2. Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on their payment of amounts described under par. (b). A partnership, limited liability company, or tax-option corporation shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interests.

71.07(5g)(c)3. 3. The amount of any credits that a claimant is awarded under this subsection for taxable years beginning after December 31, 2005, and before January 1, 2008, may first be claimed against the tax imposed under this subchapter for taxable years beginning after December 31, 2007, and in the manner determined by the department of revenue.

71.07(5g)(d) (d) Administration.

71.07(5g)(d)1.1. Section 71.28 (4) (e) to (h), as it applies to the credit under s. 71.28 (4), applies to the credit under this subsection.

71.07(5g)(d)2. 2. No credit may be claimed under this subsection for taxable years beginning after December 31, 2014. Credits under this subsection for taxable years that begin before January 1, 2015, may be carried forward to taxable years that begin after December 31, 2014.

71.07(5h) (5h) Film production company investment credit.

71.07(5h)(a)(a) Definitions. In this subsection:

71.07(5h)(a)1. 1. "Claimant" means a person who files a claim under this subsection and who does business in this state as a film production company.

71.07(5h)(a)2. 2. "Film production company" means an entity that exclusively creates accredited productions, as defined in sub. (5f) (a) 1.

71.07(5h)(a)3. 3. "Physical work" does not include preliminary activities such as planning, designing, securing financing, researching, developing specifications, or stabilizing property to prevent deterioration.

71.07(5h)(a)4. 4. "Previously owned property" means real property that the claimant or a related person owned during the 2 years prior to doing business in this state as a film production company and for which the claimant may not deduct a loss from the sale of the property to, or an exchange of the property with, the related person under section 267 of the Internal Revenue Code, except that section 267 of the Internal Revenue Code is modified so that if the claimant owns any part of the property, rather than 50 percent ownership, the claimant is subject to section 267 of the Internal Revenue Code for purposes of this subsection.

71.07(5h)(b) (b) Filing claims. Subject to the limitations provided in this subsection, for taxable years beginning after December 31, 2008, a claimant may claim as a credit against the tax imposed under s. 71.02 or 71.08 an amount that is equal to 15 percent of the following that the claimant paid in the taxable year to establish or operate a film production company in this state:

71.07(5h)(b)1. 1. The purchase price of depreciable, tangible personal property and items, property, and goods under s. 77.52 (1) (b), (c), and (d), if the sale of the tangible personal property, items, property, or goods is sourced to this state under s. 77.522.

71.07(5h)(b)2. 2. The amount expended to acquire, construct, rehabilitate, remodel, or repair real property.

71.07(5h)(c) (c) Limitations.

71.07(5h)(c)1.1. A claimant may claim the credit under par. (b) 1., if the tangible personal property, or item, property, or good under s. 77.52 (1) (b), (c), or (d), is purchased after December 31, 2008, and the tangible personal property, item, property, or good is used for at least 50 percent of its use in the claimant's business as a film production company.

71.07(5h)(c)2. 2. A claimant may claim the credit under par. (b) 2. for an amount expended to construct, rehabilitate, remodel, or repair real property, if the claimant began the physical work of construction, rehabilitation, remodeling, or repair, or any demolition or destruction in preparation for the physical work, after December 31, 2008, and the completed project is placed in service after December 31, 2008.

71.07(5h)(c)3. 3. A claimant may claim the credit under par. (b) 2. for an amount expended to acquire real property, if the property is not previously owned property and if the claimant acquires the property after December 31, 2008, and the completed project is placed in service after December 31, 2008.

71.07(5h)(c)4. 4. No claim may be allowed under this subsection unless the department of commerce or the department of tourism certifies, in writing, that the credits claimed under this subsection are for expenses related to establishing or operating a film production company in this state and the claimant submits a copy of the certification with the claimant's return.

71.07(5h)(c)4m. 4m. The maximum amount of the credits that may be claimed under this subsection and sub. (5f) and ss. 71.28 (5f) and (5h) and 71.47 (5f) and (5h) in fiscal year is $500,000.

71.07(5h)(c)5. 5. Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on their payment of amounts under par. (b). A partnership, limited liability company, or tax-option corporation shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interests.

71.07(5h)(d) (d) Administration.

71.07(5h)(d)1.1. Section 71.28 (4) (e), (g), and (h), as it applies to the credit under s. 71.28 (4), applies to the credits under this subsection.

71.07(5h)(d)2. 2. If the allowable amount of the claim under par. (b) exceeds the tax otherwise due under s. 71.02 or 71.08 or no tax is due under s. 71.02 or 71.08, the amount of the claim not used to offset the tax due shall be certified by the department of revenue to the department of administration for payment by check, share draft, or other draft drawn from the appropriation account under s. 20.835 (2) (bL).

71.07(5h)(d)3. 3. No credit may be claimed under this subsection for taxable years beginning after December 31, 2013.

71.07(5i) (5i) Electronic medical records credit.

71.07(5i)(a)(a) Definitions. In this subsection, "claimant" means a person who files a claim under this subsection.

71.07(5i)(b) (b) Filing claims. Subject to the limitations provided in this subsection, for taxable years beginning after December 31, 2011, and before January 1, 2014, a claimant may claim as a credit against the taxes imposed under ss. 71.02 and 71.08, up to the amount of those taxes, an amount equal to 50 percent of the amount the claimant paid in the taxable year for information technology hardware or software that is used to maintain medical records in electronic form, if the claimant is a health care provider, as defined in s. 146.81 (1) (a) to (p).

71.07(5i)(c) (c) Limitations.

71.07(5i)(c)1.1. The maximum amount of the credits that may be claimed under this subsection and ss. 71.28 (5i) and 71.47 (5i) in a taxable year is $10,000,000, as allocated under s. 73.15 or s. 560.204, 2009 stats.

71.07(5i)(c)2. 2. Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on their payment of amounts under par. (b). A partnership, limited liability company, or tax-option corporation shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interests.

71.07(5i)(c)3. 3. No credit may be claimed under this subsection based on an amount paid under par. (b) after December 31, 2013.

71.07(5i)(d) (d) Administration. Section 71.28 (4) (e) to (h), as it applies to the credit under s. 71.28 (4), applies to the credit under this subsection.

71.07(5j) (5j) Ethanol and biodiesel fuel pump credit.

71.07(5j)(a)(a) Definitions. In this subsection:

71.07(5j)(a)1. 1. "Biodiesel fuel" has the meaning given in s. 168.14 (2m) (a).

71.07(5j)(a)2. 2. "Claimant" means a person who files a claim under this subsection.

71.07(5j)(a)2d. 2d. "Diesel replacement renewable fuel" includes biodiesel and any other fuel derived from a renewable resource that meets all of the applicable requirements of the American Society for Testing and Materials for that fuel and that the department of commerce or the department of safety and professional services designates by rule as a diesel replacement renewable fuel.

71.07(5j)(a)2m. 2m. "Gasoline replacement renewable fuel" includes ethanol and any other fuel derived from a renewable resource that meets all of the applicable requirements of the American Society for Testing and Materials for that fuel and that the department of commerce or the department of safety and professional services designates by rule as a gasoline replacement renewable fuel.

71.07(5j)(a)3. 3. "Motor vehicle fuel" has the meaning given in s. 78.005 (13).

71.07(5j)(b) (b) Filing claims. Subject to the limitations provided in this subsection, for taxable years beginning after December 31, 2007, and before January 1, 2014, a claimant may claim as a credit against the taxes imposed under ss. 71.02 and 71.08, up to the amount of the taxes, an amount that is equal to 25 percent of the amount that the claimant paid in the taxable year to install or retrofit pumps located in this state that dispense motor vehicle fuel marketed as gasoline and 85 percent ethanol or a higher percentage of ethanol or motor vehicle fuel marketed as diesel fuel and 20 percent biodiesel fuel or that mix fuels from separate storage tanks and allow the end user to choose the percentage of gasoline replacement renewable fuel or diesel replacement renewable fuel in the motor vehicle fuel dispensed.

71.07(5j)(c) (c) Limitations.

71.07(5j)(c)1.1. The maximum amount of the credit that a claimant may claim under this subsection in a taxable year is an amount that is equal to $5,000 for each service station for which the claimant has installed or retrofitted pumps as described under par. (b).

71.07(5j)(c)2. 2. Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on their payment of amounts under par. (b). A partnership, limited liability company, or tax-option corporation shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interests.

71.07(5j)(c)3. 3. The department of commerce or the department of safety and professional services shall establish standards to adequately prevent, in the distribution of conventional fuel to an end user, the inadvertent distribution of fuel containing a higher percentage of renewable fuel than the maximum percentage established by the federal environmental protection agency for use in conventionally-fueled engines.

71.07(5j)(d) (d) Administration.

71.07(5j)(d)1.1. Section 71.28 (4) (e) to (h), as it applies to the credit under s. 71.28 (4), applies to the credit under this subsection.

71.07(5j)(d)2. 2. No credit may be claimed under this subsection for taxable years beginning after December 31, 2013. Credits under this subsection for taxable years that begin before January 1, 2014, may be carried forward to taxable years that begin after December 31, 2013.

71.07(5k) (5k) Community rehabilitation program credit.

71.07(5k)(a)(a) Definitions. In this subsection:

71.07(5k)(a)1. 1. "Claimant" means a person who files a claim under this subsection.

71.07(5k)(a)2. 2. "Community rehabilitation program" means a nonprofit entity, county, municipality, or state or federal agency that directly provides, or facilitates the provision of, vocational rehabilitation services to individuals who have disabilities to maximize the employment opportunities, including career advancement, of such individuals.

71.07(5k)(a)3. 3. "Vocational rehabilitation services" include education, training, employment, counseling, therapy, placement, and case management.

71.07(5k)(a)4. 4. "Work" includes production, packaging, assembly, food service, custodial service, clerical service, and other commercial activities that improve employment opportunities for individuals who have disabilities.

71.07(5k)(b) (b) Filing claims. Subject to the limitations provided in this subsection, for taxable years beginning after July 1, 2011, a claimant may claim as a credit against the tax imposed under s. 71.02, up to the amount of those taxes, an amount equal to 5 percent of the amount the claimant paid in the taxable year to a community rehabilitation program to perform work for the claimant's business, pursuant to a contract.

71.07(5k)(c) (c) Limitations.

71.07(5k)(c)1.1. The maximum amount of the credit that any claimant may claim under this subsection in a taxable year is $25,000 for each community rehabilitation program for which the claimant enters into a contract to have the community rehabilitation program perform work for the claimant's business.

71.07(5k)(c)2. 2. No credit may be claimed under this subsection unless the claimant submits with the claimant's return a form, as prescribed by the department of revenue, that verifies that the claimant has entered into a contract with a community rehabilitation program and that the program has received payment from the claimant for work provided by the program, consistent with par. (b).

71.07(5k)(c)3. 3. Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on their payment of amounts under par. (b). A partnership, limited liability company, or tax-option corporation shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interests.

71.07(5k)(d) (d) Administration. Section 71.28 (4) (e) to (h), as it applies to the credit under s. 71.28 (4), applies to the credit under this subsection.

71.07(5m) (5m) Working families tax credit.

71.07(5m)(a)(a) Definitions. In this subsection:

71.07(5m)(a)1. 1. "Claimant" means an individual who is eligible to claim the credit under this subsection.

71.07(5m)(a)2. 2. "Department" means the department of revenue.

71.07(5m)(a)3. 3. "Household" means a claimant and an individual related to the claimant as husband or wife.

71.07(5m)(a)4. 4. "Net tax liability" means a claimant's income tax liability after he or she completes the computations listed in s. 71.10 (4) (a) to (d).

71.07(5m)(b) (b) Filing claims. Subject to the limitations provided in this subsection, a claimant may claim as a credit against the tax imposed under s. 71.02, up to the amount of those taxes, one of the following amounts:

71.07(5m)(b)1. 1. If the claimant is single and his or her adjusted gross income is less than $9,000 in the year to which the claim relates, an amount equal to his or her net tax liability.

71.07(5m)(b)2. 2. If the claimant is single and his or her adjusted gross income is at least $9,000 but less than $10,000 in the year to which the claim relates, an amount that is calculated as follows:

71.07(5m)(b)2.a. a. Calculate the value of a fraction, the denominator of which is $1,000 and the numerator of which is the difference between the claimant's adjusted gross income and $9,000.

71.07(5m)(b)2.b. b. Subtract from 1.0 the amount that is calculated under subd. 2. a.

71.07(5m)(b)2.c. c. Multiply the amount of the claimant's net income tax liability by the amount that is calculated under subd. 2. b.

71.07(5m)(b)3. 3. If the claimant is married and filing jointly and the sum of the claimant's adjusted gross income and his or her spouse's adjusted gross income is less than $18,000 in the year to which the claim relates, an amount equal to the married couple's net tax liability.

71.07(5m)(b)4. 4. If the claimant is married and filing jointly and the sum of the claimant's adjusted gross income and his or her spouse's adjusted gross income is at least $18,000 but less than $19,000 in the year to which the claim relates, an amount that is calculated as follows:

71.07(5m)(b)4.a. a. Calculate the value of a fraction, the denominator of which is $1,000 and the numerator of which is the difference between the married couple's adjusted gross income and $18,000.

71.07(5m)(b)4.b. b. Subtract from 1.0 the amount that is calculated under subd. 4. a.

71.07(5m)(b)4.c. c. Multiply the amount of the married couple's net income tax liability by the amount that is calculated under subd. 4. b.

71.07(5m)(b)5. 5. If the claimant is married and filing separately and his or her adjusted gross income is less than $9,000 in the year to which the claim relates, an amount equal to his or her net tax liability.

71.07(5m)(b)6. 6. If the claimant is married and filing separately and his or her adjusted gross income is at least $9,000 but less than $10,000 in the year to which the claim relates, an amount that is calculated as follows:

71.07(5m)(b)6.a. a. Calculate the value of a fraction, the denominator of which is $1,000 and the numerator of which is the difference between the claimant's adjusted gross income and $9,000.

71.07(5m)(b)6.b. b. Subtract from 1.0 the amount that is calculated under subd. 6. a.

71.07(5m)(b)6.c. c. Multiply the amount of the claimant's net income tax liability by the amount that is calculated under subd. 6. b.

71.07(5m)(c) (c) Limitations.

71.07(5m)(c)1.1. No credit may be allowed under this subsection unless it is claimed within the time period under s. 71.75 (2).

71.07(5m)(c)2. 2. Part-year residents and nonresidents of this state are not eligible for the credit under this subsection.

71.07(5m)(c)3. 3. Except as provided in subd. 4., only one credit per household is allowed each year.

71.07(5m)(c)4. 4. If a married couple files separately, each spouse may claim the credit calculated under par. (b) 5. or 6., except a married person living apart from the other spouse and treated as single under section 7703 (b) of the Internal Revenue Code may claim the credit under par. (b) 1. or 2.

71.07(5m)(c)5. 5. The credit under this subsection may not be claimed by a person who may be claimed as a dependent on the individual income tax return of another taxpayer.

71.07(5m)(d) (d) Administration. The department of revenue may enforce the credit under this subsection and may take any action, conduct any proceeding and proceed as it is authorized in respect to taxes under this chapter. The income tax provisions in this chapter relating to assessments, refunds, appeals, collection, interest and penalties apply to the credit under this subsection.

71.07(5n) (5n) Manufacturing and agriculture credit.

71.07(5n)(a)(a) Definitions. In this subsection:

71.07(5n)(a)1. 1.

71.07(5n)(a)1.a.a. "Agriculture property factor" means a fraction, the numerator of which is the average value of the claimant's real property and improvements assessed under s. 70.32 (2) (a) 4., owned or rented and used in this state by the claimant during the taxable year to produce, grow, or extract qualified production property, and the denominator of which is the average value of all of the claimant's real property and improvements owned or rented during the taxable year and used by the claimant to produce, grow, or extract qualified production property.

71.07(5n)(a)1.b. b. For purposes of subd. 1. a., property owned by the claimant is valued at its original cost and property rented by the claimant is valued at an amount equal to the annual rental paid by the claimant, less any annual rental received by the claimant from sub-rentals, multiplied by 8.

71.07(5n)(a)1.c. c. For purposes of subd. 1. a., the average value of property is determined by averaging the values at the beginning and ending of the taxable year, except that the secretary of revenue may require the averaging of monthly values during the taxable year, if such averaging is reasonably required to properly reflect the average value of the claimant's property.

71.07(5n)(a)2. 2. "Claimant" means a person who files a claim under this subsection.

71.07(5n)(a)3. 3. "Direct costs" includes all of the claimant's ordinary and necessary expenses paid or incurred during the taxable year in carrying on the trade or business that are deductible under section 162 of the Internal Revenue Code and identified as direct costs in the claimant's managerial or cost accounting records.

71.07(5n)(a)4. 4. "Indirect costs" includes all of the claimant's ordinary and necessary expenses paid or incurred during the taxable year in carrying on the trade or business that are deductible under section 162 of the Internal Revenue Code, other than cost of goods sold and direct costs, and identified as indirect costs in the claimant's managerial or cost accounting records.

71.07(5n)(a)5. 5.

71.07(5n)(a)5.a.a. "Manufacturing property factor" means a fraction, the numerator of which is the average value of the claimant's real and personal property assessed under s. 70.995, owned or rented and used in this state by the claimant during the taxable year to manufacture qualified production property, and the denominator of which is the average value of all the claimant's real and personal property owned or rented during the taxable year and used by the claimant to manufacture qualified production property.

71.07(5n)(a)5.b. b. For purposes of subd. 5. a., property owned by the claimant is valued at its original cost and property rented by the claimant is valued at an amount equal to the annual rental paid by the claimant, less any annual rental received by the claimant from sub-rentals, multiplied by 8.

71.07(5n)(a)5.c. c. For purposes of subd. 5. a., the average value of property is determined by averaging the values at the beginning and ending of the taxable year, except that the secretary of revenue may require the averaging of monthly values during the taxable year, if such averaging is reasonably required to properly reflect the average value of the claimant's property.

71.07(5n)(a)6. 6. "Production gross receipts" means gross receipts from the lease, rental, license, sale, exchange, or other disposition of qualified production property.

71.07(5n)(a)7. 7. "Production gross receipts factor" means a fraction, the numerator of which is production gross receipts and the denominator of which is all gross income from whatever source, except for those items specifically excluded under the Internal Revenue Code as adopted by this state and otherwise excluded under Wisconsin law. For purposes of the denominator, income includes gross sales, gross dividends, gross interest income, gross rents, gross royalties, the gross sales price from the disposition of capital assets and business assets, gross income from pass-through entities, and all other gross receipts that are included in income, before apportionment for Wisconsin tax purposes under s. 71.04 (4).

71.07(5n)(a)8. 8. "Qualified production activities income" means the amount of the claimant's production gross receipts for the taxable year that exceeds the sum of the cost of goods sold that are allocable to such receipts, the direct costs that are allocable to such receipts, and the indirect costs multiplied by the production gross receipts factor. "Qualified production activities income" does not include any of the following:

71.07(5n)(a)8.a. a. Income from film production.

71.07(5n)(a)8.b. b. Income from producing, transmitting, or distributing electricity, natural gas, or potable water.

71.07(5n)(a)8.c. c. Income from constructing real property.

71.07(5n)(a)8.d. d. Income from engineering or architectural services performed with respect to constructing real property.

71.07(5n)(a)8.e. e. Income from the sale of food and beverages prepared by the claimant at a retail establishment.

71.07(5n)(a)8.f. f. Income from the lease, rental, license, sale, exchange, or other disposition of land.

71.07(5n)(a)9. 9. "Qualified production property" means either of the following:

71.07(5n)(a)9.a. a. Tangible personal property manufactured in whole or in part by the claimant on property that is assessed as manufacturing property under s. 70.995.

71.07(5n)(a)9.b. b. Tangible personal property produced, grown, or extracted in whole or in part by the claimant on or from property assessed as agricultural property under s. 70.32 (2) (a) 4.

71.07(5n)(b) (b) Filing claims. Subject to the limitations provided in this subsection, a claimant may claim as a credit against the tax imposed under ss. 71.02 and 71.08, up to the amount of the tax, an amount equal to one of the following percentages of the claimant's eligible qualified production activities income in the taxable year:

71.07(5n)(b)1. 1. For taxable years beginning after December 31, 2012, and before January 1, 2014, 1.875 percent.

71.07(5n)(b)2. 2. For taxable years beginning after December 31, 2013, and before January 1, 2015, 3.75 percent.

71.07(5n)(b)3. 3. For taxable years beginning after December 31, 2014, and before January 1, 2016, 5.526 percent.

71.07(5n)(b)4. 4. For taxable years beginning after December 31, 2015, 7.5 percent.

71.07(5n)(c) (c) Limitations.

71.07(5n)(c)1.1. Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on their share of the income described under par. (b). A partnership, limited liability company, or tax-option corporation shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interests.

71.07(5n)(c)2. 2. The credit under par. (b), including any credits carried over, may be offset only against the amount of the tax imposed upon or measured by the business operations of the claimant on which the credit is computed.

71.07(5n)(c)3. 3. For shareholders of a tax-option corporation, the credit may be offset only against the tax imposed on the shareholder's prorated share of the tax-option corporation's income.

71.07(5n)(c)4. 4. For partners of a partnership, the credit may be offset only against the tax imposed on the partner's distributive share of partnership income.

71.07(5n)(c)5. 5. For members of a limited liability company, the credit may be offset only against the tax imposed on the member's distributive share of the limited liability company's income.

71.07(5n)(d) (d) Administration.

71.07(5n)(d)1.1. Section 71.28 (4) (e) to (h), as it applies to the credit under s. 71.28 (4), applies to the credit under this subsection.

71.07(5n)(d)2. 2. For purposes of determining a claimant's eligible qualified production activities income under this subsection, the claimant shall multiply the claimant's qualified production activities income from property manufactured by the claimant by the manufacturing property factor and qualified production activities income from property produced, grown, or extracted by the claimant by the agriculture property factor.

71.07(5r) (5r) Postsecondary education credit.

71.07(5r)(a)(a) Definitions. In this subsection:

71.07(5r)(a)1. 1. "Claimant" means a sole proprietor, a partner, a member of a limited liability company, or a shareholder of a tax-option corporation who files a claim under this subsection.

71.07(5r)(a)2. 2. "Course of instruction" has the meaning given in s. 38.50 (1) (c).

71.07(5r)(a)3. 3. "Family member" has the meaning given in s. 157.061 (7).

71.07(5r)(a)4. 4. "Managing employee" means an individual who wholly or partially exercises operational or managerial control over, or who directly or indirectly conducts, the operation of the claimant's business.

71.07(5r)(a)5. 5. "Paid or incurred" includes any amount paid by the claimant to reimburse an individual for the tuition that the individual paid or incurred.

71.07(5r)(a)6. 6. "Qualified postsecondary institution" means all of the following:

71.07(5r)(a)6.a. a. A University of Wisconsin System institution, a technical college system institution, or a regionally accredited 4-year nonprofit college or university having its regional headquarters and principal place of business in this state.

71.07(5r)(a)6.b. b. A school approved under s. 38.50, if the delivery of education occurs in this state.

71.07(5r)(b) (b) Filing claims. Subject to the limitations provided in this subsection, a claimant may claim as a credit against the tax imposed under s. 71.02 an amount equal to the following:

71.07(5r)(b)1. 1. Twenty-five percent of the tuition that the claimant paid or incurred for an individual to participate in an education program of a qualified postsecondary institution, if the individual was enrolled in a course of instruction and eligible for a grant from the Federal Pell Grant Program.

71.07(5r)(b)2. 2. Thirty percent of the tuition that the claimant paid or incurred for an individual to participate in an education program of a qualified postsecondary institution, if the individual was enrolled in a course of instruction that relates to a projected worker shortage in this state, as determined by the local workforce development boards established under 29 USC 2832, and if the individual was eligible for a grant from the Federal Pell Grant Program.

71.07(5r)(c) (c) Limitations.

71.07(5r)(c)1.1. No credit may be allowed under par. (b) unless the claimant certifies to the department of revenue that the claimant will not be reimbursed for any amount of tuition for which the claimant claims a credit under par. (b).

71.07(5r)(c)2. 2. A claimant may not claim the credit under par. (b) for any tuition amounts that the individual described under par. (b) excluded under s. 71.05 (6) (b) 28. or under section 127 of the Internal Revenue Code.

71.07(5r)(c)3. 3. A claimant may not claim the credit under par. (b) for any tuition amounts that the claimant paid or incurred for a family member of the claimant or for a family member of a managing employee unless all of the following apply:

71.07(5r)(c)3.a. a. The family member was employed an average of at least 20 hours per week as an employee of the claimant, or the claimant's business, during the one-year period prior to commencing participation in the education program in connection with which the claimant claims a credit under par. (b).

71.07(5r)(c)3.b. b. The family member is enrolled in a course of instruction that is substantially related to the claimant's business.

71.07(5r)(c)3m. 3m. A claimant may not claim the credit under par. (b) for any tuition amounts that the claimant paid or incurred for an individual who is not a resident of this state.

71.07(5r)(c)4. 4. The claimant shall claim the credit for the taxable year in which the individual graduates from a course of instruction in an amount equal to the total amount the claimant paid or incurred under par. (b) for all taxable years in which the claimant paid or incurred such amounts related to that individual.

71.07(5r)(c)5. 5. Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on their payment of tuition under par. (b). A partnership, limited liability company, or tax-option corporation shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interest.

71.07(5r)(d) (d) Administration.

71.07(5r)(d)1.1. Section 71.28 (4) (e) to (h), as it applies to the credit under s. 71.28 (4), applies to the credit under this subsection.

71.07(5r)(d)2. 2. No credit may be claimed under this subsection for taxable years beginning after December 31, 2013. Credits under this subsection for taxable years that begin before January 1, 2014, may be carried forward to taxable years that begin after December 31, 2013.

71.07(5rm) (5rm) Water consumption credit.

71.07(5rm)(a)(a) Definitions. In this subsection:

71.07(5rm)(a)1. 1. "Ccf" means 100 cubic feet.

71.07(5rm)(a)2. 2. "Claimant" means a person who files a claim under this subsection, who is an industrial customer of a municipal water utility that is located in a federal renewal community zone in this state, and whose average annual water consumption from that utility for a 24-month period exceeds 1,000,000 Ccf.

71.07(5rm)(b) (b) Filing claims. Subject to the limitations provided in this subsection, for taxable years beginning after December 31, 2009, and before January 1, 2014, a claimant may claim as a credit against the tax imposed under s. 71.02, up to the amount of the tax, the amount determined as follows, except that the maximum amount that a claimant may claim in a taxable year under this subsection is $300,000:

71.07(5rm)(b)1. 1. Subtract the claimant's 2009 water usage costs from the claimant's water usage costs for the taxable year.

71.07(5rm)(b)2. 2. If the amount determined under subd. 1. is a positive number, multiply that amount by 0.50.

71.07(5rm)(c) (c) Limitations. Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on their payment of amounts under par. (b). A partnership, limited liability company, or tax-option corporation shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interests.

71.07(5rm)(d) (d) Administration.

71.07(5rm)(d)1.1. Section 71.28 (4) (e) to (h), as it applies to the credit under s. 71.28 (4), applies to the credit under this subsection.

71.07(5rm)(d)2. 2. No credit may be claimed under this subsection for taxable years beginning after December 31, 2013. Credits under this subsection for taxable years that begin before January 1, 2014, may be carried forward to taxable years that begin after December 31, 2013.

71.07(6) (6) Married persons credit.

71.07(6)(a)(a) For taxable years beginning before January 1, 1998, married persons filing a joint return, except those who reduce their gross income under section 911 or 931 of the internal revenue code, may claim as a credit against, but not to exceed the amount of, Wisconsin net income taxes otherwise due an amount equal to 2% of the earned income of the spouse with the lower earned income, but not more than $300. In this paragraph, "earned income" means qualified earned income, as defined in section 221 (b) of the internal revenue code as amended to December 31, 1985, plus employee business expenses under section 62 (2) (B) to (D) of that code, allocable to Wisconsin under s. 71.04, plus amounts received by the individual for services performed in the employ of the individual's spouse minus the amount of disability income excluded under s. 71.05 (6) (b) 4. and minus any other amount not subject to tax under this chapter. Earned income is computed notwithstanding the fact that each spouse owns an undivided one-half interest in the whole of the marital property. A marital property agreement or unilateral statement under ch. 766 transferring income between spouses has no effect in computing earned income under this paragraph.

71.07(6)(am) (am)

71.07(6)(am)1.1. In this paragraph, "earned income" means qualified earned income, as defined in section 221 (b) of the internal revenue code as amended to December 31, 1985, plus employee business expenses under section 62 (2) (B) to (D) of that code, allocable to Wisconsin under s. 71.04, plus amounts received by the individual for services performed in the employ of the individual's spouse minus the amount of disability income excluded under s. 71.05 (6) (b) 4. and minus any other amount not subject to tax under this chapter. Earned income is computed notwithstanding the fact that each spouse owns an undivided one-half interest in the whole of the marital property. A marital property agreement or unilateral statement under ch. 766 transferring income between spouses has no effect in computing earned income under this paragraph.

71.07(6)(am)2. 2. Married persons filing a joint return, except those who reduce their gross income under section 911 or 931 of the Internal Revenue Code, may claim as a credit against the tax imposed under s. 71.02, up to the amount of those taxes, an amount equal to one of the following:

71.07(6)(am)2.a. a. For taxable years beginning after December 31, 1997, and before January 1, 1999, 2.17% of the earned income of the spouse with the lower earned income, but not more than $304.

71.07(6)(am)2.b. b. For taxable years beginning after December 31, 1998, and before January 1, 2000, 2.5% of the earned income of the spouse with the lower earned income, but not more than $350.

71.07(6)(am)2.c. c. For taxable years beginning after December 31, 1999, and before January 1, 2001, 2.75% of the earned income of the spouse with the lower earned income, but not more than $440.

71.07(6)(am)2.d. d. For taxable years beginning after December 31, 2000, 3% of the earned income of the spouse with the lower earned income, but not more than $480.

71.07(6)(b) (b) A claimant who has filed a timely claim under this subsection may file an amended claim with the department of revenue within 4 years of the last day prescribed by law for filing the original claim.

71.07(6e) (6e) Veterans and surviving spouses property tax credit.

71.07(6e)(a)(a) Definitions. In this subsection:

71.07(6e)(a)1. 1. "Claimant" means an eligible unremarried surviving spouse, an eligible veteran, or an eligible spouse who files a claim under this subsection.

71.07(6e)(a)1m. 1m. "Eligible spouse" means the spouse of an eligible veteran who files a separate return.

71.07(6e)(a)2. 2. "Eligible unremarried surviving spouse" means an unremarried surviving spouse of one of the following, as verified by the department of veterans affairs:

71.07(6e)(a)2.a. a. An individual who had served on active duty in the U.S. armed forces or in forces incorporated as part of the U.S. armed forces; who was a resident of this state at the time of entry into that active service or who had been a resident of this state for any consecutive 5-year period after entry into that active duty service; and who, while a resident of this state, died while on active duty.

71.07(6e)(a)2.b. b. An individual who had served on active duty under honorable conditions in the U.S. armed forces or in forces incorporated as part of the U.S. armed forces; who was a resident of this state at the time of entry into that active service or who had been a resident of this state for any consecutive 5-year period after entry into that active duty service; who was a resident of this state at the time of his or her death; and who had either a service-connected disability rating of 100 percent under 38 USC 1114 or 1134 or a 100 percent disability rating based on individual unemployability.

71.07(6e)(a)2.c. c. An individual who had served in the national guard or a reserve component of the U.S. armed forces; who was a resident of this state at the time of entry into that service or who had been a resident of this state for any consecutive 5-year period after entry into that service; and who, while a resident of this state, died in the line of duty while on active or inactive duty for training purposes.

71.07(6e)(a)2.d. d. An individual who had served on active duty under honorable conditions in the U.S. armed forces or in forces incorporated as part of the U.S. armed forces; who was a resident of this state at the time of entry into that active service or who had been a resident of this state for any consecutive 5-year period after entry into that active duty service; who was a resident of this state at the time of his or her death; and following the individual's death, his or her spouse began to receive, and continues to receive, dependency and indemnity compensation, as defined in 38 USC 101 (14).

71.07(6e)(a)3. 3. "Eligible veteran" means an individual who is verified by the department of veterans affairs as meeting all of the following conditions:

71.07(6e)(a)3.a. a. Served on active duty under honorable conditions in the U.S. armed forces or in forces incorporated in the U.S. armed forces.

71.07(6e)(a)3.b. b. Was a resident of this state at the time of entry into that active service or had been a resident of this state for any consecutive 5-year period after entry into that service.

71.07(6e)(a)3.c. c. Is currently a resident of this state for purposes of receiving veterans benefits under ch. 45.

71.07(6e)(a)3.d. d. Has either a service-connected disability rating of 100 percent under 38 USC 1114 or 1134 or a 100 percent disability rating based on individual unemployability.

71.07(6e)(a)3e. 3e. "Individual unemployability" means a condition under which a veteran has a service-connected disability rating of either 60 percent under 38 USC 1114 or 1134 or two or more service-connected disability conditions where one condition has at least a 40 percent scheduler rating and the combined scheduler rating for all conditions is at least 70 percent, and has an administrative adjustment added to his or her service-connected disability, due to individual unemployability, such that the federal Department of Veterans Affairs rates the veteran 100 percent disabled.

71.07(6e)(a)4. 4. "Principal dwelling" has the meaning given in sub. (9) (a) 2.

71.07(6e)(a)5. 5. "Property taxes" means real and personal property taxes, exclusive of special assessments, delinquent interest, and charges for service, paid by a claimant, and the claimant's spouse if filing a joint return, on the eligible veteran's or unremarried surviving spouse's principal dwelling in this state during the taxable year for which credit under this subsection is claimed, less any property taxes paid which are properly includable as a trade or business expense under section 162 of the Internal Revenue Code. If the principal dwelling on which the taxes were paid is owned by 2 or more persons or entities as joint tenants or tenants in common or is owned by spouses as marital property, "property taxes" is that part of property taxes paid that reflects the ownership percentage of the claimant, except that this limitation does not apply to spouses who file a joint return. If the principal dwelling is sold during the taxable year, the "property taxes" for the seller and buyer shall be the amount of the tax prorated to each in the closing agreement pertaining to the sale or, if not so provided for in the closing agreement, the tax shall be prorated between the seller and buyer in proportion to months of their respective ownership. "Property taxes" includes monthly municipal permit fees in respect to a principal dwelling collected under s. 66.0435 (3) (c).

71.07(6e)(b) (b) Filing claims. Subject to the limitations provided in this subsection, a claimant may claim as a credit against the tax imposed under s. 71.02 the amount of the claimant's property taxes. If the allowable amount of the claim exceeds the income taxes otherwise due on the claimant's income, the amount of the claim not used as an offset against those taxes shall be certified by the department of revenue to the department of administration for payment to the claimant by check, share draft, or other draft from the appropriation under s. 20.835 (2) (em).

71.07(6e)(c) (c) Limitations.

71.07(6e)(c)1.1. No credit may be allowed under this subsection unless it is claimed within the time period under s. 71.75 (2).

71.07(6e)(c)2. 2. No credit may be allowed under this subsection if the individual, or the individual's spouse, files a claim under sub. (3m) or (9) or subch. VIII or IX that relates to the same taxable year for which a claim is made under this subsection.

71.07(6e)(c)3. 3. If an eligible veteran and an eligible spouse file separate returns, each spouse may claim a credit under this subsection based on their respective ownership interest in the eligible veteran's principal dwelling.

71.07(6e)(d) (d) Administration. Subsection (9e) (d), to the extent that it applies to the credit under that subsection, applies to the credit under this subsection.

71.07(6m) (6m) Armed forces member tax credit.

71.07(6m)(a)(a) Definitions. In this subsection:

71.07(6m)(a)1. 1. "Claimant" means an active duty member of the U.S. armed forces, as defined in 26 USC 7701 (a) (15).

71.07(6m)(a)2. 2. "Military income" means an amount of basic, special or incentive pay income, as those terms are used in 37 USC chapters 3 and 5, received by a claimant from the federal government.

71.07(6m)(b) (b) Filing claims. Subject to the limitations and conditions provided in this subsection, a claimant may claim as a credit against the tax imposed under s. 71.02, up to the amount of those taxes, one of the following amounts:

71.07(6m)(b)1. 1. For taxable years beginning before January 1, 2006, an amount up to $200 of military income for services performed by the claimant while he or she is stationed outside of the United States.

71.07(6m)(b)2. 2. For taxable years beginning after December 31, 2005, an amount up to $300 of military income for services performed by the claimant while he or she is stationed outside of the United States.

71.07(6m)(c) (c) Limitations and conditions.

71.07(6m)(c)1.1. No credit may be allowed under this subsection unless it is claimed within the time period under s. 71.75 (2).

71.07(6m)(c)2. 2. Part-year residents and nonresidents of this state are not eligible for the credit under this subsection.

71.07(6m)(c)3. 3. If both spouses of a married couple meet the definition of claimant under par. (a) 1., each spouse may claim the credit under this subsection.

71.07(6m)(c)4. 4. No credit may be claimed under this subsection by an individual who claims the subtraction under s. 71.05 (6) (b) 34.

71.07(6m)(d) (d) Administration. Subsection (9e) (d), to the extent that it applies to the credit under that subsection, applies to the credit under this subsection.

71.07(6n) (6n) Veteran employment credit.

71.07(6n)(a)(a) Definitions. In this subsection:

71.07(6n)(a)1. 1. "Claimant" means a person who files a claim under this subsection.

71.07(6n)(a)2. 2. "Disabled veteran" means a veteran who is verified by the department of veteran affairs to have a service-connected disability rating of at least 50 percent under 38 USC 1114 or 1134.

71.07(6n)(a)3. 3. "Full-time job" means a regular, nonseasonal full-time position in which an individual, as a condition of employment, is required to work at least 2,080 hours per year, including paid leave and holidays.

71.07(6n)(a)4. 4. "Part-time job" means a regular, nonseasonal part-time position in which an individual, as a condition of employment, is required to work fewer than 2,080 hours per year, including paid leave and holidays.

71.07(6n)(a)5. 5. "Veteran" means a person who is verified by the department of veteran affairs to have served on active duty under honorable conditions in the U.S. armed forces, in forces incorporated as part of the U.S. armed forces, in the national guard, or in a reserve component of the U.S. armed forces.

71.07(6n)(b) (b) Filing claims. Subject to the limitations provided in this subsection, for taxable years beginning after December 31, 2011, a claimant may claim as a credit against the tax imposed under s. 71.02, up to the amount of the tax, an amount equal to any of the following:

71.07(6n)(b)1. 1. For each disabled veteran the claimant hires in the taxable year to work a full-time job at the claimant's business in this state, $4,000 in the taxable year in which the disabled veteran is hired and $2,000 in each of the 3 taxable years following the taxable year in which the disabled veteran is hired.

71.07(6n)(b)2. 2. Subject to par. (c) 4., for each disabled veteran the claimant hires in the taxable year to work a part-time job at the claimant's business in this state, $2,000 in the taxable year in which the disabled veteran is hired and $1,000 in each of the 3 taxable years following the taxable year in which the disabled veteran is hired.

71.07(6n)(c) (c) Limitations.

71.07(6n)(c)1.1. Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on their hiring of disabled veterans, as described under par. (b). A partnership, limited liability company, or tax-option corporation shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interests.

71.07(6n)(c)2. 2. No credit may be claimed under this subsection in any taxable year in which the disabled veteran voluntarily or involuntarily leaves his or her employment with the claimant.

71.07(6n)(c)3. 3. A claimant may claim a credit under this subsection only for hiring a disabled veteran who has received unemployment compensation benefits for at least one week prior to being hired by the claimant, who was receiving such benefits at the time that he or she was hired by the claimant, and who was eligible to receive such benefits at the time the benefits were paid.

71.07(6n)(c)4. 4. With regard to a credit claimed under par. (b) 2., the amount that the claimant may claim is determined as follows:

71.07(6n)(c)4.a. a. Divide the number of hours that the disabled veteran worked for the claimant during the taxable year by 2,080.

71.07(6n)(c)4.b. b. Multiply the amount of the credit under par. (b) 2., as appropriate, by the number determined under subd. 4. a.

71.07(6n)(d) (d) Administration.

71.07(6n)(d)1.1. Section 71.28 (4) (e) to (h), as it applies to the credit under s. 71.28 (4), applies to the credit under this subsection.

71.07(6n)(d)2. 2. No credit may be claimed under this subsection for taxable years beginning after December 31, 2012. Credits under this subsection for taxable years that begin before January 1, 2013, may be carried forward to taxable years that begin after December 31, 2012.

71.07(7) (7) Other state tax credit.

71.07(7)(a)(a) In this subsection, "state" includes the District of Columbia, but does not include the commonwealth of Puerto Rico or the several territories organized by Congress.

71.07(7)(b) (b) If a resident individual, estate or trust pays a net income tax to another state, that resident individual, estate or trust may credit the net tax paid to that other state on that income against the net income tax otherwise payable to the state on income of the same year. The credit may not be allowed unless the income taxed by the other state is also considered income for Wisconsin tax purposes. The credit may not be allowed unless claimed within the time provided in s. 71.75 (2), but s. 71.75 (4) does not apply to those credits. For purposes of this paragraph, amounts declared and paid under the income tax law of another state are considered a net income tax paid to that other state only in the year in which the income tax return for that state was required to be filed. Income and franchise taxes paid to another state by a tax-option corporation, partnership, or limited liability company that is treated as a partnership may be claimed as a credit under this paragraph by that corporation's shareholders, that partnership's partners, or that limited liability company's members who are residents of this state and who otherwise qualify under this paragraph.

71.07(8) (8) Personal exemptions credit for natural persons. On income of calendar year 1986 and corresponding fiscal years and thereafter, there may be deducted from the tax after it has been computed according to the rates of this section personal exemptions for natural persons as follows:

71.07(8)(a) (a) An exemption of one of the following amounts if the taxpayer has reached the age of 65 prior to the close of the calendar or fiscal year and if one of the following applies:

71.07(8)(a)1. 1. If the taxpayer is an individual, the taxpayer files an individual return, and has adjusted gross income of less than $30,000 in the year to which the claim relates, $25.

71.07(8)(a)2. 2. If the taxpayer is an individual, the taxpayer files an individual return, and has adjusted gross income of at least $30,000 but less than $31,000 in the year to which the claim relates, the amount obtained by subtracting from $25 2.5% of the amount by which the taxpayer's adjusted gross income exceeds $30,000.

71.07(8)(a)3. 3. If the taxpayer is married, the taxpayer files a joint return, and has adjusted gross income of less than $40,000 in the year to which the claim relates, $25.

71.07(8)(a)4. 4. If the taxpayer is married, the taxpayer files a joint return, and has adjusted gross income of at least $40,000 but less than $41,000 in the year to which the claim relates, the amount obtained by subtracting from $25 2.5% of the amount by which the taxpayer's adjusted gross income exceeds $40,000.

71.07(8)(a)5. 5. If the taxpayer is married, the taxpayer files a separate return, and has adjusted gross income of less than $20,000 in the year to which the claim relates, $25.

71.07(8)(a)6. 6. If the taxpayer is married, the taxpayer files a separate return and has adjusted gross income of at least $20,000 but less than $21,000 in the year to which the claim relates, the amount obtained by subtracting from $25 2.5% of the amount by which the taxpayer's adjusted gross income exceeds $20,000.

71.07(8)(b) (b) An exemption of $50 for each person for whom the taxpayer is entitled to an exemption for the taxable year under section 151 (c) of the federal internal revenue code.

71.07(8)(c) (c) With respect to persons who change their domicile into or from this state during the taxable year and nonresident persons, personal exemptions shall be limited to the fraction of the amount so determined that Wisconsin adjusted gross income is of federal adjusted gross income. In this paragraph, for married persons filing separately "adjusted gross income" means the separate adjusted gross income of each spouse and for married persons filing jointly "adjusted gross income" means the total adjusted gross income of both spouses. If a person and that person's spouse are not both domiciled in this state during the entire taxable year, their personal exemptions on a joint return are determined by multiplying the personal exemption that would be available to each of them if they were both domiciled in this state during the entire taxable year by a fraction the numerator of which is their joint Wisconsin adjusted gross income and the denominator of which is their joint federal adjusted gross income.

71.07(8)(d) (d) No new claim may be filed under this subsection for a taxable year that begins after December 31, 1999.

71.07(8r) (8r) Beginning farmer and farm asset owner tax credit.

71.07(8r)(a)(a) Definitions. In this subsection:

71.07(8r)(a)1. 1. "Agricultural assets" means machinery, equipment, facilities, or livestock that is used in farming.

71.07(8r)(a)2. 2. "Beginning farmer" means a person who meets the conditions specified in s. 93.53 (2).

71.07(8r)(a)3. 3. "Claimant" means a beginning farmer who files a claim under this subsection or an established farmer who files a claim under this subsection.

71.07(8r)(a)4. 4. "Educational institution" means the Wisconsin Technical College System, the University of Wisconsin-Extension, the University of Wisconsin-Madison, or any other institution that is approved by the department of agriculture, trade and consumer protection under s. 93.53 (6) (a).

71.07(8r)(a)5. 5. "Established farmer" means a person who meets the conditions specified in s. 93.53 (3).

71.07(8r)(a)6. 6. "Farming" has the meaning given in section 464 (e) (1) of the Internal Revenue Code.

71.07(8r)(a)7. 7. "Financial management program" means a course in farm financial management that is offered by an educational institution.

71.07(8r)(a)8. 8. "Lease amount" is the amount of the cash payment paid by a beginning farmer to an established farmer each year for leasing the established farmer's agricultural assets.

71.07(8r)(b) (b) Filing claims.

71.07(8r)(b)1.1. For taxable years beginning after December 31, 2010, and subject to the limitations provided in this subsection, a beginning farmer may claim as a credit against the tax imposed under s. 71.02 or 71.08, on a one-time basis, the amount paid by the beginning farmer to enroll in a financial management program in the year to which the claim relates. If the allowable amount of the claim exceeds the income taxes otherwise due on the beginning farmer's income, the amount of the claim not used as an offset against those taxes shall be certified by the department of revenue to the department of administration for payment to the claimant by check, share draft, or other draft from the appropriation under s. 20.835 (2) (en).

71.07(8r)(b)2. 2. For taxable years beginning after December 31, 2010, and subject to the limitations provided in this subsection, an established farmer may claim as a credit against the tax imposed under s. 71.02 or 71.08 15 percent of the lease amount received by the established farmer in the year to which the claim relates. If the allowable amount of the claim exceeds the income taxes otherwise due on the established farmer's income, the amount of the claim not used as an offset against those taxes shall be certified by the department of revenue to the department of administration for payment to the claimant by check, share draft, or other draft from the appropriation under s. 20.835 (2) (en).

71.07(8r)(c) (c) Limitations.

71.07(8r)(c)1.1. An established farmer may only claim the credit under this subsection for the first 3 years of any lease of the established farmer's agricultural assets to a beginning farmer.

71.07(8r)(c)2. 2. No credit may be allowed under this subsection unless it is claimed within the time period under s. 71.75 (2).

71.07(8r)(c)3. 3. Along with a claimant's income tax return, a claimant shall submit to the department a certificate of eligibility provided under s. 93.53 (5) (b) or (c).

71.07(8r)(c)4. 4. No credit may be claimed under this subsection by a part-year resident or a nonresident of this state.

71.07(8r)(c)5. 5. The right to file a claim under this subsection is personal to the claimant and does not survive the claimant's death. When a claimant dies after having filed a timely claim the amount thereof shall be disbursed under s. 71.75 (10). The right to file a claim under this subsection may be exercised on behalf of a living claimant by the claimant's legal guardian or attorney-in-fact.

71.07(8r)(c)6. 6. The maximum credit that a beginning farmer may claim under this subsection is $500.

71.07(8r)(c)7. 7. Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on the amounts received by the entities under par. (b) 2. A partnership, limited liability company, or tax-option corporation shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interests.

71.07(8r)(d) (d) Administration.

71.07(8r)(d)1.1. Subsection (9e) (d), to the extent that it applies to the credit under that subsection, applies to the credit under this subsection.

71.07(8r)(d)2. 2. No credit may be claimed under this subsection for taxable years beginning after December 31, 2013.

71.07(9) (9) School property tax credit.

71.07(9)(a)(a) In this subsection:

71.07(9)(a)1. 1. "Claimant" means a natural person who files a claim or on whose behalf a claim is filed under this subsection but does not include an estate, fiduciary or trust.

71.07(9)(a)2. 2. "Principal dwelling" means any dwelling, whether owned or rented, and the land surrounding it that is reasonably necessary for use of the dwelling as a primary dwelling of the claimant and may include a part of a multidwelling or multipurpose building and a part of the land upon which it is built that is used as the claimant's primary dwelling.

71.07(9)(a)3. 3. "Property taxes" means real and personal property taxes, exclusive of special assessments, delinquent interest and charges for service, paid by a claimant on the claimant's principal dwelling during the taxable year for which credit under this subsection is claimed, less any property taxes paid which are properly includable as a trade or business expense under section 162 of the Internal Revenue Code. If the principal dwelling on which the taxes were paid is owned by 2 or more persons or entities as joint tenants or tenants in common or is owned by spouses as marital property, "property taxes" is that part of property taxes paid that reflects the ownership percentage of the claimant. If the principal dwelling is sold during the taxable year the "property taxes" for the seller and buyer shall be the amount of the tax prorated to each in the closing agreement pertaining to the sale or, if not so provided for in the closing agreement, the tax shall be prorated between the seller and buyer in proportion to months of their respective ownership. "Property taxes" includes monthly municipal permit fees in respect to a principal dwelling collected under s. 66.0435 (3) (c).

71.07(9)(a)4. 4. "Rent constituting property taxes" means 25 percent of rent if heat is not included, or 20 percent of rent if heat is included, paid during the taxable year for which credit is claimed under this subsection, at arm's length, for the use of a principal dwelling and contiguous land, excluding any payment for domestic, food, medical or other services which are unrelated to use of the dwelling as housing, less any rent paid that is properly includable as a trade or business expense under the internal revenue code. "Rent" includes space rental paid to a landlord for parking a mobile home or manufactured home. Rent shall be apportioned among the occupants of a principal dwelling according to their respective contribution to the total amount of rent paid. "Rent" does not include rent paid for the use of housing which was exempt from property taxation, except housing for which payments in lieu of taxes were made under s. 66.1201 (22).

71.07(9)(b) (b)

71.07(9)(b)1.1. Subject to the limitations under this subsection and except as provided in subds. 2., 4. and 5., a claimant may claim as a credit against, but not to exceed the amount of, taxes under s. 71.02, 10% of the first $2,000 of property taxes or rent constituting property taxes, or 10% of the first $1,000 of property taxes or rent constituting property taxes of a married person filing separately.

71.07(9)(b)2. 2. Subject to the limitations under this subsection, a claimant may claim as a credit against, but not to exceed the amount of, taxes under s. 71.02, the amounts specified in the proposal under 1997 Wisconsin Act 237, section 9256 (2c).

71.07(9)(b)4. 4. For taxable years beginning after December 31, 1998, and before January 1, 2000, subject to the limitations under this subsection a claimant may claim as a credit against, but not to exceed the amount of, taxes under s. 71.02, 8.4% of the first $0 of property taxes or rent constituting property taxes, or 8.4% of the first $0 of property taxes or rent constituting property taxes of a married person filing separately.

71.07(9)(b)5. 5. For taxable years beginning after December 31, 1999, subject to the limitations under this subsection a claimant may claim as a credit against, but not to exceed the amount of, taxes under s. 71.02, 12% of the first $2,500 of property taxes or rent constituting property taxes, or 12% of the first $1,250 of property taxes or rent constituting property taxes of a married person filing separately.

71.07(9)(c) (c) For an unmarried person or a married person filing a separate return who is a part-year resident of this state, the credit under this subsection is limited to that fraction of the amount determined under this subsection that Wisconsin adjusted gross income is of federal adjusted gross income. No credit is allowed under this subsection for unmarried persons or married persons filing separate returns who are nonresidents of this state. If one spouse is not domiciled in this state during the entire taxable year, the credit on a joint return is determined by multiplying the school property tax credit that would be available to them if both spouses were domiciled in this state during the entire taxable year by a fraction the numerator of which is their joint Wisconsin adjusted gross income and the denominator of which is their joint federal adjusted gross income. No credit is allowed under this subsection on a joint return if both spouses are nonresidents of this state.

71.07(9)(d) (d) No credit may be allowed under this subsection unless it is claimed within the period specified in s. 71.75 (2).

71.07(9)(e) (e) In any case in which a principal dwelling is rented by a person from another person under circumstances deemed by the department of revenue to be not at arm's length, the department may determine rent at arm's length, and, for purposes of this subsection, such determination shall be final.

71.07(9)(f) (f) The department of revenue, on its forms and instructions, shall refer to the credit under this subsection as the school property tax credit.

71.07(9e) (9e) Earned income tax credit.

71.07(9e)(a)(a) For taxable years beginning before January 1, 1994, any natural person may credit against the tax imposed under s. 71.02 an amount equal to one of the following percentages of the federal basic earned income credit for which the person is eligible for the taxable year under section 32 (b) (1) (A) to (C) of the internal revenue code:

71.07(9e)(a)1. 1. If the person has one qualifying child who has the same principal place of abode as the person, 5%.

71.07(9e)(a)2. 2. If the person has 2 qualifying children who have the same principal place of abode as the person, 25%.

71.07(9e)(a)3. 3. If the person has more than 2 qualifying children who have the same principal place of abode as the person, 75%.

71.07(9e)(ac) (ac) For taxable years beginning after December 31, 1994, and before January 1, 1996, any natural person may credit against the tax imposed under s. 71.02 an amount equal to one of the following percentages of the federal basic earned income credit for which the person is eligible for the taxable year under section 32 (b) (1) (A) to (C) of the internal revenue code:

71.07(9e)(ac)1. 1. If the person has one qualifying child who has the same principal place of abode as the person, 4%.

71.07(9e)(ac)2. 2. If the person has 2 qualifying children who have the same principal place of abode as the person, 16%.

71.07(9e)(ac)3. 3. If the person has 3 or more qualifying children who have the same principal place of abode as the person, 50%.

71.07(9e)(ad) (ad) For taxable years beginning after December 31, 1993, and before January 1, 1995, a person who has one qualifying child who has the same principal place of abode as the person may credit against the tax imposed under s. 71.02 an amount equal to the amount calculated by one of the following methods, based on the person's earned income or federal adjusted gross income:

71.07(9e)(ad)1. 1. If the person's federal adjusted gross income is below the phase-out income threshold under par. (at) and the person's earned income is the maximum credit income under par. (at) or less, the credit shall be the person's earned income multiplied by 1.15%.

71.07(9e)(ad)2. 2. If the person's federal adjusted gross income is below the phase-out income threshold under par. (at) and the person's earned income is more than the maximum credit income under par. (at) but not more than the phase-out income threshold, the credit shall be the maximum credit income multiplied by 1.15%.

71.07(9e)(ad)3. 3. If the person's federal adjusted gross income is below the phase-out income threshold under par. (at) and the person's earned income is more than the phase-out income threshold but not more than the maximum income under par. (at), the credit shall be the amount obtained by subtracting from the maximum credit under par. (at), the amount obtained by multiplying by 0.82%, the difference between the person's earned income and the phase-out income threshold.

71.07(9e)(ad)4. 4. If the person's federal adjusted gross income is at or above the phase-out income threshold under par. (at) but not more than the maximum income under par. (at), the credit shall be the lesser of one of the following:

71.07(9e)(ad)4.a. a. If the person's earned income is the maximum credit income under par. (at) or less, the person's earned income multiplied by 1.15%.

71.07(9e)(ad)4.b. b. If the person's earned income is more than the maximum credit income under par. (at) but not more than the phase-out income threshold under par. (at), the maximum credit income multiplied by 1.15%.

71.07(9e)(ad)4.c. c. If the person's earned income is more than the phase-out income threshold under par. (at) but not more than the maximum income under par. (at), the amount obtained by subtracting from the maximum credit under par. (at), the amount obtained by multiplying by 0.82%, the difference between the person's earned income and the phase-out income threshold.

71.07(9e)(ad)4.d. d. The amount obtained by subtracting from the maximum credit under par. (at), the amount obtained by multiplying by 0.82%, the difference between the person's federal adjusted gross income and the phase-out income threshold under par. (at).

71.07(9e)(af) (af) For taxable years beginning after December 31, 1995, and before January 1, 2011, any natural person may credit against the tax imposed under s. 71.02 an amount equal to one of the following percentages of the federal basic earned income credit for which the person is eligible for the taxable year under section 32 (b) (1) (A) to (C) of the Internal Revenue Code:

71.07(9e)(af)1. 1. If the person has one qualifying child who has the same principal place of abode as the person, 4%.

71.07(9e)(af)2. 2. If the person has 2 qualifying children who have the same principal place of abode as the person, 14%.

71.07(9e)(af)3. 3. If the person has 3 or more qualifying children who have the same principal place of abode as the person, 43%.

71.07(9e)(ah) (ah) For taxable years beginning after December 31, 1993, and before January 1, 1995, a person who has 2 qualifying children who have the same principal place of abode as the person may credit against the tax imposed under s. 71.02 an amount equal to the amount calculated by one of the following methods, based on the person's earned income or federal adjusted gross income:

71.07(9e)(ah)1. 1. If the person's federal adjusted gross income is below the phase-out income threshold under par. (at) and the person's earned income is the maximum credit income under par. (at) or less, the credit shall be the person's earned income multiplied by 6.25%.

71.07(9e)(ah)2. 2. If the person's federal adjusted gross income is below the phase-out income threshold under par. (at) and the person's earned income is more than the maximum credit income under par. (at) but not more than the phase-out income threshold, the credit shall be the maximum credit income multiplied by 6.25%.

71.07(9e)(ah)3. 3. If the person's federal adjusted gross income is below the phase-out income threshold under par. (at) and the person's earned income is more than the phase-out income threshold but not more than the maximum income under par. (at), the credit shall be the amount obtained by subtracting from the maximum credit under par. (at), the amount obtained by multiplying by 4.47%, the difference between the person's earned income and the phase-out income threshold.

71.07(9e)(ah)4. 4. If the person's federal adjusted gross income is at or above the phase-out income threshold under par. (at) but not more than the maximum income under par. (at), the credit shall be the lesser of one of the following:

71.07(9e)(ah)4.a. a. If the person's earned income is the maximum credit income under par. (at) or less, the person's earned income multiplied by 6.25%.

71.07(9e)(ah)4.b. b. If the person's earned income is more than the maximum credit income under par. (at) but not more than the phase-out income threshold under par. (at), the maximum credit income multiplied by 6.25%.

71.07(9e)(ah)4.c. c. If the person's earned income is more than the phase-out income threshold under par. (at) but not more than the maximum income under par. (at), the amount obtained by subtracting from the maximum credit under par. (at), the amount obtained by multiplying by 4.47%, the difference between the person's earned income and the phase-out income threshold.

71.07(9e)(ah)4.d. d. The amount obtained by subtracting from the maximum credit under par. (at), the amount obtained by multiplying by 4.47%, the difference between the person's federal adjusted gross income and the phase-out income threshold under par. (at).

71.07(9e)(aj) (aj) For taxable years beginning after December 31, 2010, an individual may credit against the tax imposed under s. 71.02 an amount equal to one of the following percentages of the federal basic earned income credit for which the person is eligible for the taxable year under section 32 (b) (1) (A) to (C) of the Internal Revenue Code:

71.07(9e)(aj)1. 1. If the person has one qualifying child who has the same principal place of abode as the person, 4 percent.

71.07(9e)(aj)2. 2. If the person has 2 qualifying children who have the same principal place of abode as the person, 11 percent.

71.07(9e)(aj)3. 3. If the person has 3 or more qualifying children who have the same principal place of abode as the person, 34 percent.

71.07(9e)(ap) (ap) For taxable years beginning after December 31, 1993, and before January 1, 1995, a person who has more than 2 qualifying children who have the same principal place of abode as the person may credit against the tax imposed under s. 71.02 an amount equal to the amount calculated by one of the following methods, based on the person's earned income or federal adjusted gross income:

71.07(9e)(ap)1. 1. If the person's federal adjusted gross income is below the phase-out income threshold under par. (at) and the person's earned income is the maximum credit income under par. (at) or less, the credit shall be the person's earned income multiplied by 18.75%.

71.07(9e)(ap)2. 2. If the person's federal adjusted gross income is below the phase-out income threshold under par. (at) and the person's earned income is more than the maximum credit income under par. (at) but not more than the phase-out income threshold, the credit shall be the maximum credit income multiplied by 18.75%.

71.07(9e)(ap)3. 3. If the person's federal adjusted gross income is below the phase-out income threshold under par. (at) and the person's earned income is more than the phase-out income threshold but not more than the maximum income under par. (at), the credit shall be the amount obtained by subtracting from the maximum credit under par. (at), the amount obtained by multiplying by 13.40%, the difference between the person's earned income and the phase-out income threshold.

71.07(9e)(ap)4. 4. If the person's federal adjusted gross income is at or above the phase-out income threshold under par. (at) but not more than the maximum income under par. (at), the credit shall be the lesser of one of the following:

71.07(9e)(ap)4.a. a. If the person's earned income is the maximum credit income under par. (at) or less, the person's earned income multiplied by 18.75%.

71.07(9e)(ap)4.b. b. If the person's earned income is more than the maximum credit income under par. (at) but not more than the phase-out income threshold under par. (at), the maximum credit income multiplied by 18.75%.

71.07(9e)(ap)4.c. c. If the person's earned income is more than the phase-out income threshold under par. (at) but not more than the maximum income under par. (at), the amount obtained by subtracting from the maximum credit under par. (at), the amount obtained by multiplying by 13.40%, the difference between the person's earned income and the phase-out income threshold.

71.07(9e)(ap)4.d. d. The amount obtained by subtracting from the maximum credit under par. (at), the amount obtained by multiplying by 13.40%, the difference between the person's federal adjusted gross income and the phase-out income threshold under par. (at).

71.07(9e)(at) (at)

71.07(9e)(at)1.1. For taxable years beginning after December 31, 1993, and before January 1, 1995:

71.07(9e)(at)1.a. a. The maximum credit income is $7,980.

71.07(9e)(at)1.b. b. The phase-out income threshold is $12,570.

71.07(9e)(at)1.c. c. The maximum income is $23,740.

71.07(9e)(at)3. 3. For taxable years beginning after December 31, 1993, and before January 1, 1995, the maximum credit is one of the following amounts:

71.07(9e)(at)3.a. a. If the person has one qualifying child who has the same principal place of abode as the person, the maximum credit income under subd. 1. a. multiplied by 1.15%.

71.07(9e)(at)3.b. b. If the person has 2 qualifying children who have the same principal place of abode as the person, the maximum credit income under subd. 1. a. multiplied by 6.25%.

71.07(9e)(at)3.c. c. If the person has more than 2 qualifying children who have the same principal place of abode as the person, the maximum credit income under subd. 1. a. multiplied by 18.75%.

71.07(9e)(b) (b) No credit may be allowed under this subsection to married persons, except married persons living apart who are treated as single under section 7703 (b) of the internal revenue code, if the husband and wife report their income on separate income tax returns for the taxable year.

71.07(9e)(c) (c) Part-year residents and nonresidents of this state are not eligible for the credit under this subsection.

71.07(9e)(d) (d) The department of revenue may enforce the credit under this subsection and may take any action, conduct any proceeding and proceed as it is authorized in respect to taxes under this chapter. The income tax provisions in this chapter relating to assessments, refunds, appeals, collection, interest and penalties apply to the credit under this subsection.

71.07(9e)(e) (e) No credit may be allowed under this subsection unless it is claimed within the time period under s. 71.75 (2).

71.07(9e)(f) (f) Except as provided in s. 71.80 (3) and (3m), if the allowable amount of the claim under this subsection exceeds the taxes otherwise due under this chapter or no taxes are due under this chapter, the amount of the claim not used to offset taxes due shall be certified by the department of revenue to the department of administration for payment by check, share draft or other draft drawn from the appropriation under s. 20.835 (2) (f) or (kf).

71.07(9e)(g) (g)

71.07(9e)(g)1.1. If an individual claims the credit under this subsection and claims the federal advance earned income tax credit, the individual may request that his or her employer add to his or her paycheck an advance payment amount calculated under subd. 2.

71.07(9e)(g)2. 2. The advance payment amount that an individual's employer shall add to the individual's paycheck, as described in subd. 1., shall be equal to a percentage of the amount that the individual's employer adds to the individual's paycheck as an advance earned income tax credit payment under federal law. The percentage shall be the same percentage as is specified in par. (af), based on the number of qualifying children that the individual has.

71.07(9e)(g)3. 3. An employer may deduct from the aggregate amount that the employer would otherwise be required to withhold from employee wages and forward to the department, under ss. 71.64 and 71.65, the total amount of any advance payments the employer makes under subd. 2.

71.07(9e)(g)4. 4. The department shall prepare any forms and instructions that may be necessary to facilitate the addition of the advance payment amount calculated under subd. 2. to an individual's paycheck and any changes to the withholding procedures as described under subd. 3.

71.07(9m) (9m) Supplement to federal historic rehabilitation credit.

71.07(9m)(a)(a)

71.07(9m)(a)1m.1m. For taxable years beginning before January 1, 2014, any person may credit against taxes otherwise due under this chapter, up to the amount of those taxes, an amount equal to 5 percent, for taxable years beginning before January 1, 2013, or 10 percent, for taxable years beginning after December 31, 2012, and before January 1, 2014, of the costs of qualified rehabilitation expenditures, as defined in section 47 (c) (2) of the Internal Revenue Code, for certified historic structures on property located in this state if the physical work of construction or destruction in preparation for construction begins after December 31, 1988, and the rehabilitated property is placed in service after June 30, 1989, and before January 1, 2014.

71.07(9m)(a)2m. 2m. For taxable years beginning after December 31, 2013, any person may claim as a credit against taxes otherwise due under s. 71.02 or 71.08, up to the amount of those taxes, an amount equal to 20 percent of the costs of qualified rehabilitation expenditures, as defined in section 47 (c) (2) of the Internal Revenue Code, for certified historic structures on property located in this state, if the cost of the person's qualified rehabilitation expenditures is at least $50,000 and the rehabilitated property is placed in service after December 31, 2013.

71.07(9m)(a)3. 3. For taxable years beginning after December 31, 2013, any person may claim as a credit against taxes otherwise due under s. 71.02 or 71.08, up to the amount of those taxes, an amount equal to 20 percent of the costs of qualified rehabilitation expenditures, as defined in section 47 (c) (2) of the Internal Revenue Code, for qualified rehabilitated buildings, as defined in section 47 (c) (1) of the Internal Revenue Code, on property located in this state, if the cost of the person's qualified rehabilitation expenditures is at least $50,000 and the rehabilitated property is placed in service after December 31, 2013, and regardless of whether the rehabilitated property is used for multiple or revenue-producing purposes. No credit may be claimed under this subdivision for property listed as a contributing building in the state register of historic places or in the national register of historic places and no credit may be claimed under this subdivision for nonhistoric, nonresidential property converted into housing if the property has been previously used for housing.

71.07(9m)(c) (c) No person may claim the credit under par. (a) 2m. unless the claimant includes with the claimant's return a copy of the claimant's certification under s. 238.17. For certification purposes under s. 238.17, the claimant shall provide to the Wisconsin Economic Development Corporation all of the following:

71.07(9m)(c)1. 1. Evidence that the rehabilitation was recommended by the state historic preservation officer for approval by the secretary of the interior under 36 CFR 67.6 before the physical work of construction, or destruction in preparation for construction, began and that the rehabilitation was approved by the state historic preservation officer.

71.07(9m)(c)2. 2. Evidence that the taxpayer obtained written certification from the state historic preservation officer that:

71.07(9m)(c)2.a. a. The property is listed on the national register of historic places in Wisconsin or the state register of historic places, or is determined by the state historical society to be eligible for listing on the national register of historic places in Wisconsin or the state register of historic places, or is located in a historic district that is listed in the national register of historic places in Wisconsin or the state register of historic places and is certified by the state historic preservation officer as being of historic significance to the district, or is an outbuilding of an otherwise eligible property certified by the state historic preservation officer as contributing to the historic significance of the property.

71.07(9m)(c)2.b. b. The proposed preservation or rehabilitation plan complies with standards promulgated under s. 44.02 (24) and the completed preservation or rehabilitation substantially complies with the proposed plan.

71.07(9m)(c)2.c. c. The costs are not incurred to acquire any building or interest in a building or to enlarge an existing building.

71.07(9m)(c)2.d. d. The costs were not incurred before the state historical society approved the proposed preservation or rehabilitation plan.

71.07(9m)(cm) (cm) Any credit claimed under this subsection for Wisconsin purposes shall be claimed at the same time as for federal purposes.

71.07(9m)(d) (d) The Wisconsin adjusted basis of the building shall be reduced by the amount of any credit awarded under this subsection. The Wisconsin adjusted basis of a partner's interest in a partnership, of a member's interest in a limited liability company or of stock in a tax-option corporation shall be adjusted to take into account adjustments made under this paragraph.

71.07(9m)(e) (e) The provisions of s. 71.28 (4) (e), (f), (g) and (h), as they apply to the credit under s. 71.28 (4), apply to the credit under this subsection.

71.07(9m)(f) (f) A partnership, limited liability company, or tax-option corporation may not claim the credit under this subsection. The partners of a partnership, members of a limited liability company, or shareholders in a tax-option corporation may claim the credit under this subsection based on eligible costs incurred by the partnership, company, or tax-option corporation. The partnership, limited liability company, or tax-option corporation shall calculate the amount of the credit which may be claimed by each partner, member, or shareholder and shall provide that information to the partner, member, or shareholder. For shareholders of a tax-option corporation, the credit may be allocated in proportion to the ownership interest of each shareholder. Credits computed by a partnership or limited liability company may be claimed in proportion to the ownership interests of the partners or members or allocated to partners or members as provided in a written agreement among the partners or members that is entered into no later than the last day of the taxable year of the partnership or limited liability company, for which the credit is claimed. For a partnership or limited liability company that places property in service after June 29, 2008, and before January 1, 2009, the credit attributable to such property may be allocated, at the election of the partnership or limited liability company, to partners or members for a taxable year of the partnership or limited liability company that ends after June 29, 2008, and before January 1, 2010. Any partner or member who claims the credit as provided under this paragraph shall attach a copy of the agreement, if applicable, to the tax return on which the credit is claimed. A person claiming the credit as provided under this paragraph is solely responsible for any tax liability arising from a dispute with the department of revenue related to claiming the credit.

71.07(9m)(g) (g)

71.07(9m)(g)1.1. If a person who claims the credit under this subsection elects to claim the credit based on claiming amounts for expenditures as the expenditures are paid, rather than when the rehabilitation work is completed, the person shall file an election form with the department, in the manner prescribed by the department.

71.07(9m)(g)2. 2. Notwithstanding s. 71.77, the department may adjust or disallow the credit claimed under this subsection within 4 years after the date that the state historical society notifies the department that the expenditures for which the credit was claimed do not comply with the standards for certification promulgated under s. 44.02 (24). If the department adjusts or disallows, in whole or in part, a credit transferred under par. (h), only the person who originally transferred the credit to another person is liable to repay the adjusted or disallowed amount.

71.07(9m)(h) (h) Any person, including a nonprofit entity described in section 501 (c) (3) of the Internal Revenue Code, may sell or otherwise transfer the credit under par. (a) 2m. or 3., in whole or in part, to another person who is subject to the taxes imposed under s. 71.02, 71.08, 71.23, or 71.43, if the person notifies the department of the transfer, and submits with the notification a copy of the transfer documents, and the department certifies ownership of the credit with each transfer.

71.07(9r) (9r) State historic rehabilitation credit.

71.07(9r)(a)(a) For taxable years beginning on or after August 1, 1988, any natural person may credit against taxes otherwise due under s. 71.02 or 71.08 an amount equal to 25% of the costs of preservation or rehabilitation of historic property located in this state, including architectural fees and costs incurred in preparing nomination forms for listing in the national register of historic places in Wisconsin or the state register of historic places, if the nomination is made within 5 years prior to submission of a preservation or rehabilitation plan under par. (b) 3. b., and if the physical work of construction or destruction in preparation for construction begins after December 31, 1988, except that the credit may not exceed $10,000, or $5,000 for married persons filing separately, for any preservation or rehabilitation project.

71.07(9r)(b) (b) The department of revenue shall approve the credit under this subsection if all of the following conditions are met:

71.07(9r)(b)1. 1. The costs are incurred and the claim is submitted by the owner of the historic property.

71.07(9r)(b)1m. 1m. The costs included in the claim relate only to preservation or rehabilitation work done to any of the following:

71.07(9r)(b)1m.a. a. The exterior of the historic property.

71.07(9r)(b)1m.b. b. The interior of a window sash if work is done to the exterior of the window sash.

71.07(9r)(b)1m.c. c. Structural elements of the historic property.

71.07(9r)(b)1m.d. d. The heating or ventilating systems.

71.07(9r)(b)1m.e. e. Electrical or plumbing systems, but not electrical or plumbing fixtures.

71.07(9r)(b)2. 2. The historic property, including outbuildings that contribute to the significance of the historic property, is an owner-occupied personal residence if the residence is not actively used in a trade or business, held for the production of income or held for sale or other disposition in the ordinary course of the claimant's trade or business.

71.07(9r)(b)3. 3. The state historical society certifies that:

71.07(9r)(b)3.a. a. The property is listed on the national register of historic places in Wisconsin or the state register of historic places, or is determined by the state historical society to be eligible for listing on the national register of historic places in Wisconsin or the state register of historic places, or is located in a historic district which is listed in the national register of historic places in Wisconsin or the state register of historic places and is certified by the state historic preservation officer as being of historic significance to the district, or is an outbuilding of an otherwise eligible property certified by the state historic preservation officer as contributing to the historic significance of the property.

71.07(9r)(b)3.b. b. The proposed preservation or rehabilitation plan complies with standards promulgated under s. 44.02 (24) and the completed preservation or rehabilitation substantially complies with the proposed plan.

71.07(9r)(b)4. 4. The preservation or rehabilitation work is completed within 2 years after the date that the physical work of construction or destruction in preparation for construction begins, except in the case of any preservation or rehabilitation which is initially planned for completion in phases, in which case the work shall be completed within 5 years after the date that the physical work of construction or destruction in preparation for construction begins.

71.07(9r)(b)5. 5. The expenditures for preservation or rehabilitation of the historic property exceed $10,000.

71.07(9r)(b)6. 6. The costs are not incurred to acquire any building or interest in a building or to enlarge existing building.

71.07(9r)(b)7. 7. The costs were not incurred before the state historical society approved the proposed preservation or rehabilitation plan under subd. 3. b.

71.07(9r)(c) (c) The Wisconsin adjusted basis of the historic property shall be reduced by the amount of any credit awarded under this subsection.

71.07(9r)(f) (f) No natural person may claim a credit under this subsection and under sub. (9m) for the same expenses.

71.07(9r)(g) (g) The provisions of s. 71.28 (4) (f), (g) and (h), as they apply to the credit under s. 71.28 (4), apply to the credit under this subsection.

71.07(9r)(i) (i) If the historic property is owned by 2 or more natural persons that hold legal title or equitable title as a land contract vendee and are not joint tenants, tenants in common or spouses owning marital property, the credit under this subsection may be claimed as follows:

71.07(9r)(i)1. 1. For projects benefiting one owner, a natural person may claim the credit based on eligible costs incurred individually.

71.07(9r)(i)2. 2. For projects benefiting 2 or more owners, a natural person may claim the credit based on eligible costs incurred by the benefiting owners in proportion to the natural person's ownership interest.

71.07(9r)(j) (j) No natural person may claim the credit under this subsection for any of the following:

71.07(9r)(j)2. 2. Rehabilitation of historic property if the historic property was acquired by the claimant under an agreement requiring the claimant to sell or otherwise dispose of the historic property back to the previous owner within 5 years after the date that the historic property was acquired.

71.07(9r)(k) (k) A natural person who receives a credit under this subsection shall add to his or her liability for taxes imposed under s. 71.02 one of the following percentages of the amount of the credits received under this subsection for rehabilitating or preserving the property if, within 5 years after the date on which the preservation or rehabilitation work that was the basis of the credit is completed, the person either sells or conveys the property by deed or land contract or the state historical society certifies to the department of revenue that the historic property has been altered to the extent that it does not comply with the standards promulgated under s. 44.02 (24):

71.07(9r)(k)1. 1. If the sale, conveyance or noncompliance occurs during the first year after the date on which the preservation or rehabilitation is completed, 100%.

71.07(9r)(k)2. 2. If the sale, conveyance or noncompliance occurs during the 2nd year after the date on which the preservation or rehabilitation is completed, 80%.

71.07(9r)(k)3. 3. If the sale, conveyance or noncompliance occurs during the 3rd year after the date on which the preservation or rehabilitation is completed, 60%.

71.07(9r)(k)4. 4. If the sale, conveyance or noncompliance occurs during the 4th year after the date on which the preservation or rehabilitation is completed, 40%.

71.07(9r)(k)5. 5. If the sale, conveyance or noncompliance occurs during the 5th year after the date on which the preservation or rehabilitation is completed, 20%.

71.07 History History: 1987 a. 312; 1987 a. 411 ss. 63, 79 to 82, 85, 86; 1987 a. 419, 422; 1989 a. 31, 44, 56, 100, 359; 1991 a. 39, 269, 292; 1993 a. 16, 112, 204, 471, 491; 1995 a. 27 ss. 3377m to 3393m, 9116 (5); 1995 a. 209, 227, 400, 453; 1997 a. 27, 41, 237, 299; 1999 a. 5, 9, 10, 32; 1999 a. 150 s. 672; 1999 a. 198; 2001 a. 16, 109; 2003 a. 72, 99, 135, 183, 255, 267, 326; 2005 a. 25, 49, 72, 74, 97, 177, 254, 361, 387, 479, 483, 487; 2007 a. 11, 20, 96, 97, 100; 2009 a. 2, 11, 28, 180, 185, 265, 267, 269, 276, 294, 295, 332, 401; 2011 a. 15, 32, 67, 212, 213, 232, 237; 2011 a. 260 s. 80; 2013 a. 20, 54, 62, 116, 145; s. 35.17 correction in (2dr) (a), (5n) (a) (intro.).



71.08 Minimum tax.

71.08  Minimum tax.

71.08(1)(1)  Imposition. If the tax imposed on a natural person, married couple filing jointly, trust, or estate under s. 71.02, not considering the credits under ss. 71.07 (1), (2dd), (2de), (2di), (2dj), (2dL), (2dr), (2ds), (2dx), (2dy), (3m), (3n), (3p), (3q), (3r), (3rm), (3rn), (3s), (3t), (3w), (4k), (5b), (5d), (5e), (5f), (5h), (5i), (5j), (5n), (6), (6e), (8r), (9e), (9m), and (9r), 71.28 (1dd), (1de), (1di), (1dj), (1dL), (1ds), (1dx), (1dy), (2m), (3), (3n), (3t), and (3w), 71.47 (1dd), (1de), (1di), (1dj), (1dL), (1ds), (1dx), (1dy), (2m), (3), (3n), (3t), and (3w), 71.57 to 71.61, and 71.613 and subch. VIII and payments to other states under s. 71.07 (7), is less than the tax under this section, there is imposed on that natural person, married couple filing jointly, trust or estate, instead of the tax under s. 71.02, an alternative minimum tax computed as follows:

71.08(1)(a) (a) Adjust the alternative minimum taxable income, as defined in section 55 (b) (2) of the internal revenue code, by the amounts under s. 71.05 (6) to (21), except s. 71.05 (6) (a) 13. and (b) 5. and (8), by the amounts needed to modify federal alternative tax net operating loss deductions to reflect differences between Wisconsin net operating loss deductions and federal net operating loss deductions for minimum tax purposes. The department of revenue shall by rule define Wisconsin net operating loss deductions for minimum tax purposes.

71.08(1)(b) (b) Subtract the amount under section 57 (a) (5) of the internal revenue code from the amount under par. (a).

71.08(1)(bm) (bm) For stocks acquired after December 31, 1987, under incentive stock options, as defined in section 422A (b) of the internal revenue code:

71.08(1)(bm)1. 1. At the time that the incentive stock option is included in alternative minimum taxable income under section 56 (b) (3) of the internal revenue code, subtract from the amount in par. (b) 20% of the amount included in federal alternative minimum taxable income under section 56 (b) (3) of the internal revenue code.

71.08(1)(bm)2. 2. At the time that the stock that was subject to subd. 1. is disposed of, add 20% of the gain or loss adjustment resulting from the basis adjustment made under section 56 (b) (3) of the internal revenue code to the amount in par. (b).

71.08(1)(c) (c) For nonresidents and part-year residents, adjust the amount under par. (bm) so that itemized deductions and personal exemptions are prorated on the basis of the ratio of Wisconsin adjusted gross income to federal adjusted gross income.

71.08(1)(d) (d) Subtract from the amount under par. (c) the appropriate amount under section 55 (d) (1) and (3) of the internal revenue code; except that surviving spouses shall be treated as single individuals; except that the amount under par. (c), not the federal alternative minimum taxable income, shall be used in calculating the phase-out and except that for nonresidents and part-year residents the amount under section 55 (d) (1) and (3) of the internal revenue code shall be prorated on the basis of the ratio of Wisconsin adjusted gross income to federal adjusted gross income.

71.08(1)(e) (e) Multiply the amount under par. (d) by 6.5%.

71.08(2) (2) Joint liability. If the requirements under sub. (1) are applicable and the spouses file a joint income tax return, they shall file a joint minimum tax return and are jointly and severally liable for the tax imposed under sub. (1) and for the interest, penalties, fees, additions to tax and additional assessments with respect to the tax.

71.08(3) (3) Administration. The department of revenue shall have full power to impose, enforce and collect the minimum tax provided in this section and may take any action, conduct any proceeding and in all respects proceed as it is authorized in respect to income taxes imposed in this chapter. The income tax provisions in this chapter relating to assessments, refunds, appeals, collection, interest and penalties shall apply to the minimum tax.

71.08(4) (4) Tax benefit rule. The department of revenue shall promulgate rules to provide that the amount under sub. (1) may be reduced to prevent the inclusion of any amounts, except the federal standard deductions, itemized deductions and personal exemptions, that do not reflect a benefit in respect to the tax imposed under s. 71.02.

71.08 History History: 1987 a. 312, 411; 1989 a. 31; 1991 a. 39; 1995 a. 27, 209; 1997 a. 27, 237; 1999 a. 9; 2001 a. 109; 2003 a. 99, 135, 255, 326; 2005 a. 25, 177, 361, 479, 483; 2007 a. 20, 97; 2009 a. 2, 28, 269, 295; 2011 a. 260 ss. 24, 80; 2013 a. 62, 145.



71.09 Payment of estimated taxes.

71.09  Payment of estimated taxes.

71.09(1) (1)  Definitions. In this section:

71.09(1)(a) (a) "Farmers or fishers" are individuals, estates or trusts whose estimated gross income from farming or fishing for the taxable year is at least two-thirds of the total estimated gross income from all sources for the taxable year or individuals, estates or trusts whose gross income from farming or fishing for the preceding taxable year was at least two-thirds of the total gross income from all sources shown on that return. If a person files a joint return, the income of both that person and that person's spouse shall be considered in determining whether the person is a farmer or fisher.

71.09(1)(am) (am) "Return" means a return that would show the tax properly due.

71.09(1)(b) (b) "Tax shown on the return" and "tax for the taxable year" mean the net tax imposed under s. 71.02 after reduction for exemptions to, and credits against, that tax but before reduction by amounts withheld under subch. X and before reduction for amounts paid as estimated tax under this section for that tax plus the tax imposed under s. 71.08 before reduction for amounts paid as estimated tax under this section for that tax plus the surcharge imposed under s. 77.93 before reduction for amounts paid as estimated tax under this section for that surcharge.

71.09(2) (2) Who shall pay. Every individual, estate and trust deriving income subject to taxation under this chapter, other than wages as defined in s. 71.63 (6) upon which taxes are withheld by the individual's employer under subch. X, shall pay estimated income tax, the surcharge under s. 77.93 and alternative minimum tax. This section does not apply to any person on active duty with the U.S. armed forces while stationed outside the continental United States. This section does not apply to any taxable year ending before the date 2 years after the date of a decedent's death with respect to the estate of such decedent or any trust all of which is treated under subpart E of part I of subchapter J of chapter 1 of the internal revenue code as owned by the decedent and to which the residue of the decedent's estate will pass under his or her will. This section does not apply to any trust that is subject to tax under this chapter on unrelated business taxable income as defined under section 512 of the internal revenue code. Those trusts are subject to estimated tax payments under s. 71.29.

71.09(3) (3) Farmers or fishers. Payments of estimated income tax required by sub. (2) from farmers or fishers may be made at any time on or before the 15th day of the first month of the succeeding taxable year.

71.09(4) (4) Farmers or fishers exception. Except as provided in sub. (1) (am), if on or before the first day of the 3rd month of the succeeding taxable year a farmer or a fisher files a return for the taxable year, for which estimated taxes were required on or before the 15th day of the first month of the succeeding taxable year under sub. (3), and pays in full the amount computed on the return as payable, then that payment satisfies any required estimated tax installments.

71.09(5) (5) Amount. The amount of the estimated income tax shall be the total estimated tax, including surtaxes, if any, reduced by the amount, if any, the individual, estate or trust determines will be withheld from wages pursuant to subch. X.

71.09(7) (7) Refund carry-forward. If the taxpayer claims a refund on any tax return and, concurrent with or subsequent to the filing of the return upon which such refund is claimed, is required to pay an estimated tax, and at the time of paying that tax the refund has not been paid, he or she may deduct the amount of such refund from the first installment of estimated taxes, and any excess from the succeeding installments. If a refund is paid after the due date of the last installment, its receipt shall be reflected on the income tax return covering the year. If the refund is disallowed in whole or in part after the due date of the last installment, that disallowance must be reflected on the income tax return covering the year.

71.09(8) (8) Prepayments. Any installment of the estimated tax under this section may be paid prior to the date prescribed for its payment.

71.09(9) (9) Short year. Application of this section to taxable years of less than 12 full months shall be made pursuant to rules of the department.

71.09(10) (10) Overpayment. When the amount of an installment payment of estimated tax exceeds the amount determined to be the correct amount of such installment payment, the overpayment shall be credited against the unpaid installment, if any.

71.09(11) (11) Exceptions to interest. No interest is required under s. 71.84 (1) if any of the following conditions apply:

71.09(11)(a) (a) The tax shown on the return or, if no return is filed, the tax, minus amounts withheld under subch. X, is less than $500.

71.09(11)(b) (b) The preceding taxable year was 12 months, the taxpayer had no liability under s. 71.02 or 71.08 for that year and the taxpayer was a resident of this state for all of that year.

71.09(11)(c) (c) The secretary of revenue determines that because of casualty, disaster or other unusual circumstances it is not equitable to impose interest.

71.09(11)(d) (d) The secretary of revenue determines that the taxpayer retired during the taxable year or during the preceding taxable year after having attained age 62 or becoming disabled except that this paragraph does not apply upon a showing by the department under s. 73.16 (4).

71.09(11)(e) (e) For taxable years beginning after December 31, 2008, the taxpayer qualifies for a federal extension of time to file under 26 USC 7508A due to a presidentially declared disaster or terroristic or military action.

71.09(11)(f) (f) The taxpayer has underpaid the taxpayer's estimated taxes due to the change in brackets under s. 71.06 (1p) (e) and (2) (g) 5. and (h) 5. This paragraph applies only in the first taxable year to which these bracket changes apply.

71.09(12) (12) Installment due dates. Taxpayers shall make estimated payments in 4 installments, on or before the 15th day of each of the following months:

71.09(12)(a) (a) The 4th month of the taxable year.

71.09(12)(b) (b) The 6th month of the taxable year.

71.09(12)(c) (c) The 9th month of the taxable year.

71.09(12)(d) (d) The first month of the next taxable year.

71.09(13) (13) Installment amounts.

71.09(13)(a)(a) Except as provided in pars. (b), (c) and (d), the amount of each installment required under sub. (12) is 25% of the lower of the following amounts:

71.09(13)(a)1. 1. Ninety percent of the tax shown on the return for the taxable year or, if no return is filed, 90% of the tax for the taxable year.

71.09(13)(a)2. 2. The tax shown on the return for the preceding year. If a husband and wife who filed separate returns for the preceding taxable year file a joint return, the tax shown on the return for the preceding year is the sum of the taxes shown on the separate returns of the husband and wife. If a husband and wife who filed a joint return for the preceding taxable year file separate returns, the tax shown on the return for the preceding year is the husband's or wife's proportion of that tax based on what their respective tax liabilities for that year would have been had they filed separately.

71.09(13)(b) (b) Paragraph (a) 2. does not apply if the preceding taxable year was less than 12 months or if the taxpayer did not file a return for the preceding taxable year.

71.09(13)(c) (c) Paragraph (a) 2. does not apply if the taxpayer is an estate or trust and has a taxable income of $20,000 or more.

71.09(13)(d) (d) If 22.5% for the first installment, 45% for the 2nd installment, 67.5% for the 3rd installment and 90% for the 4th installment of the tax for the taxable year computed by annualizing, under methods prescribed by the department of revenue, the taxpayer's income for the months in the taxable year ending before the installment's due date is less than the installment required under par. (a), the taxpayer may pay the amount under this paragraph rather than the amount under par. (a). Any taxpayer who pays an amount calculated under this paragraph shall increase the next installment computed under par. (a) by an amount equal to the difference between the amount paid under this paragraph and the amount that would have been paid under par. (a). The income of any estate or trust for the months in the taxable year ending before the date one month before the due date for the installment shall be annualized in calculating the installments under this paragraph.

71.09(14) (14) Exception to final installment. If a taxpayer files a return for a calendar year on or before January 31 of the succeeding calendar year (or if a taxpayer on a fiscal year basis files a return on or before the last day of the first month immediately succeeding the close of such fiscal year) and pays in full at the time of such filing the amount computed on the return as payable, then, if estimated taxes are not required to be paid on or before the 15th day of the 9th month of the taxable year but are required to be paid on or before January 15 of the succeeding taxable year (or the date corresponding thereto in the case of a fiscal year), such return shall be considered as such payment.

71.09(15) (15) Exemption from withholding.

71.09(15)(a)(a) Any individual deriving income from wages, as defined in s. 71.63 (6), which is subject to taxation under this chapter who pays 100% of the estimated tax for the following calendar or taxable year on or before the last day of the current calendar or taxable year is entitled to complete exemption from payroll withholding under subch. X for such following calendar or taxable year.

71.09(15)(b) (b) No employer shall recognize exemption from payroll withholding for any employee who does not furnish a certificate prepared by the department of revenue satisfactorily showing that the employee has paid the estimated tax within the time and manner prescribed in this subsection with respect to the calendar or taxable year for which such exemption is sought.

71.09(15)(c) (c) So far as applicable the additions to tax prescribed in this section shall apply to estimated taxes paid under this subsection.

71.09(15)(d) (d) No employer shall force or attempt to coerce an employee into estimating and prepaying his or her income taxes. The penalty under s. 71.83 (2) (a) 4. applies to any employer who violates this paragraph.

71.09(16) (16) Joint payments. Married persons may jointly pay estimated taxes unless either spouse is a nonresident alien or the spouses have different taxable years. If they do pay jointly, the provisions under this section applicable to individuals are applicable to the married persons jointly. If a married person files a separate return for a taxable year for which a joint payment was made, the payments may be allocated between themselves as they choose, but if they do not agree on an allocation the department of revenue shall allocate the payments to each spouse on the basis of the ratio of taxes shown on their separate returns or pursuant to default assessment under s. 71.74 (3). If either spouse pays separately, no part of the payment may be allocated to the other spouse.

71.09 History History: 1987 a. 312, 411; 1989 a. 31; 1993 a. 16, 204; 1997 a. 27; 2009 a. 28; 2011 a. 68; 2013 a. 54.



71.10 General provisions.

71.10  General provisions.

71.10(1)(1)  Allocation of gross income, deductions, credits between 2 or more businesses. In any case of 2 or more organizations, trades or businesses (whether or not incorporated, whether or not organized in the United States, whether or not affiliated, and whether or not unitary) owned or controlled directly or indirectly by the same interests, the secretary or the secretary's delegate may distribute, apportion or allocate gross income, deductions, credits or allowances between or among such organizations, trades or businesses, if the secretary determines that such distribution, apportionment or allocation is necessary in order to prevent evasion of taxes or clearly to reflect the income of any of such organizations, trades or businesses. The authority granted under this subsection is in addition to, and not a limitation of or dependent on, the provisions of ss. 71.05 (6) (a) 24. and (b) 45., 71.26 (2) (a) 7. and 8., 71.34 (1k) (j) and (k), 71.45 (2) (a) 16. and 17., and 71.80 (23).

71.10(1m) (1m) Transactions without economic substance.

71.10(1m)(a)(a) If any person, directly or indirectly, engages in a transaction or series of transactions without economic substance to create a loss or to reduce taxable income or to increase credits allowed in determining Wisconsin tax, the department shall determine the amount of a taxpayer's taxable income or tax so as to reflect what would have been the taxpayer's taxable income or tax if not for the transaction or transactions without economic substance causing the reduction in taxable income or tax.

71.10(1m)(b) (b) A transaction has economic substance only if the taxpayer shows all of the following:

71.10(1m)(b)1. 1. The transaction changes the taxpayer's economic position in a meaningful way, apart from federal, state, local, and foreign tax effects.

71.10(1m)(b)2. 2. The taxpayer has a substantial nontax purpose for entering into the transaction and the transaction is a reasonable means of accomplishing the substantial nontax purpose. A transaction has a substantial nontax purpose if it has substantial potential for profit, disregarding any tax effects.

71.10(1m)(c) (c) With respect to transactions between members of a controlled group as defined in section 267 (f) (1) of the Internal Revenue Code, such transactions shall be presumed to lack economic substance and the taxpayer shall bear the burden of establishing by clear and convincing evidence that a transaction or a series of transactions between the taxpayer and one or more members of the controlled group has economic substance.

71.10(2) (2) Assessment of income distributable to a nonresident beneficiary. The income of a trust distributable or distributed to a nonresident beneficiary shall be assessed as the income of other nonresidents is assessed. No personal exemptions shall be allowed in assessing the income of such nonresident beneficiary unless that person makes a complete return under this chapter.

71.10(4) (4) Computation order. Notwithstanding any other provisions in this chapter, all persons other than corporations computing liability for the tax under s. 71.02 shall make computations in the following order:

71.10(4)(a) (a) Tax under s. 71.06.

71.10(4)(b) (b) Personal exemptions under s. 71.07 (8).

71.10(4)(c) (c) The credit under s. 71.07 (5).

71.10(4)(cd) (cd) Postsecondary education credit under s. 71.07 (5r).

71.10(4)(ce) (ce) Water consumption credit under s. 71.07 (5rm).

71.10(4)(cm) (cm) The armed forces member tax credit under s. 71.07 (6m).

71.10(4)(cn) (cn) Biodiesel fuel production credit under s. 71.07 (3h).

71.10(4)(cp) (cp) Health Insurance Risk-Sharing Plan assessments credit under s. 71.07 (5g).

71.10(4)(cq) (cq) Veteran employment credit under s. 71.07 (6n).

71.10(4)(d) (d) School property tax credit under s. 71.07 (9).

71.10(4)(du) (du) Working families tax credit under s. 71.07 (5m).

71.10(4)(es) (es) Community rehabilitation program credit under s. 71.07 (5k).

71.10(4)(eu) (eu) Research facilities credit under s. 71.07 (4n).

71.10(4)(f) (f) Alternative minimum tax under s. 71.08, including any surtax on alternative minimum tax.

71.10(4)(fm) (fm) Supplement to federal historic rehabilitation credit under s. 71.07 (9m).

71.10(4)(fn) (fn) Manufacturing and agriculture credit under s. 71.07 (5n).

71.10(4)(fp) (fp) State historic rehabilitation credit under s. 71.07 (9r).

71.10(4)(fr) (fr) Research credit under s. 71.07 (4k).

71.10(4)(g) (g) Married persons credit under s. 71.07 (6).

71.10(4)(gb) (gb) The manufacturing sales tax credit under s. 71.07 (3s).

71.10(4)(gbb) (gbb) Manufacturing investment credit under s. 71.07 (3t).

71.10(4)(gbm) (gbm) Dairy investment credit under s. 71.07 (3n).

71.10(4)(gc) (gc) Ethanol and biodiesel fuel pump credit under s. 71.07 (5j).

71.10(4)(gd) (gd) Development zones jobs credit under s. 71.07 (2dj).

71.10(4)(ge) (ge) Development zones sales tax credit under s. 71.07 (2ds).

71.10(4)(gg) (gg) Development zones investment credit under s. 71.07 (2di).

71.10(4)(gm) (gm) Development zones research credit under s. 71.07 (2dr).

71.10(4)(gr) (gr) Development zones location credit under s. 71.07 (2dL).

71.10(4)(grb) (grb) Development zone capital investment credit under s. 71.07 (2dm).

71.10(4)(grd) (grd) Technology zones credit under s. 71.07 (3g).

71.10(4)(gs) (gs) Development zones day care credit under s. 71.07 (2dd).

71.10(4)(gt) (gt) Development zones environmental remediation credit under s. 71.07 (2de).

71.10(4)(gu) (gu) Development zones credit under s. 71.07 (2dx).

71.10(4)(gv) (gv) Economic development tax credit under s. 71.07 (2dy).

71.10(4)(gwb) (gwb) Early stage seed investment credit under s. 71.07 (5b).

71.10(4)(gx) (gx) Angel investment credit under s. 71.07 (5d).

71.10(4)(gxx) (gxx) Electronic medical records credit under s. 71.07 (5i).

71.10(4)(gy) (gy) Internet equipment credit under s. 71.07 (5e).

71.10(4)(h) (h) Payments to other states under s. 71.07 (7).

71.10(4)(i) (i) The total of claim of right credit under s. 71.07 (1), farmland preservation credit under ss. 71.57 to 71.61, farmland preservation credit, 2010 and beyond under s. 71.613, homestead credit under subch. VIII, farmland tax relief credit under s. 71.07 (3m), dairy manufacturing facility investment credit under s. 71.07 (3p), jobs tax credit under s. 71.07 (3q), meat processing facility investment credit under s. 71.07 (3r), woody biomass harvesting and processing credit under s. 71.07 (3rm), food processing plant and food warehouse investment credit under s. 71.07 (3rn), film production services credit under s. 71.07 (5f), film production company investment credit under s. 71.07 (5h), veterans and surviving spouses property tax credit under s. 71.07 (6e), enterprise zone jobs credit under s. 71.07 (3w), beginning farmer and farm asset owner tax credit under s. 71.07 (8r), earned income tax credit under s. 71.07 (9e), estimated tax payments under s. 71.09, and taxes withheld under subch. X.

71.10(4)(j) (j) Any amount computed under s. 71.83 (1) (c).

71.10(5) (5) Endangered resources.

71.10(5)(a)(a) Definitions. In this subsection:

71.10(5)(a)1. 1. "Conservation fund" means the fund under s. 25.29.

71.10(5)(a)2. 2. "Endangered resources program" means purchasing or improving land or habitats for any native Wisconsin endangered or threatened species as defined in s. 29.604 (2) (a) or (b) or for any nongame species as defined in s. 29.001 (60), conducting the natural heritage inventory program under s. 23.27 (3), conducting wildlife and resource research and surveys and providing wildlife management services, providing for wildlife damage control or the payment of claims for damage associated with endangered or threatened species, repaying the general fund for amounts expended under s. 20.370 (1) (fb) in fiscal year 1983-84 and the payment of administrative expenses related to the administration of this subsection.

71.10(5)(b) (b) Voluntary payments.

71.10(5)(b)1.1. `Designation on return.' Subject to sub. (5s), any individual filing an income tax return may designate on the return any amount of additional payment or any amount of a refund due that individual for the endangered resources program.

71.10(5)(b)2. 2. `Designation added to tax owed.' If the individual owes any tax, the individual shall remit in full the tax due and the amount designated on the return for the endangered resources program when the individual files a tax return.

71.10(5)(b)3. 3. `Designation deducted from refund.' Except as provided under par. (d) if the individual is owed a refund for that year after crediting under ss. 71.75 (9) and 71.80 (3), the department of revenue shall deduct the amount designated on the return for the endangered resources program from the amount of the refund.

71.10(5)(c) (c) Errors; failure to remit correct amount. If an individual who owes taxes fails to remit an amount equal to or in excess of the total of the actual tax due, after error corrections, and the amount designated on the return for the endangered resources program:

71.10(5)(c)1. 1. The department shall reduce the designation for the endangered resources program to reflect the amount remitted in excess of the actual tax due, after error corrections, if the individual remitted an amount in excess of the actual tax due, after error corrections, but less than the total of the actual tax due, after error corrections, and the amount originally designated on the return for the endangered resources program.

71.10(5)(c)2. 2. The designation for the endangered resources program is void if the individual remitted an amount equal to or less than the actual tax due, after error corrections.

71.10(5)(d) (d) Errors; insufficient refund. If an individual who is owed a refund which does not equal or exceed the amount designated on the return for the endangered resources program, after crediting under ss. 71.75 (9) and 71.80 (3) and after error corrections, the department shall reduce the designation for the endangered resources program to reflect the actual amount of the refund the individual is otherwise owed, after crediting under ss. 71.75 (9) and 71.80 (3) and after error corrections.

71.10(5)(e) (e) Conditions. If an individual places any conditions on a designation for the endangered resources program, the designation is void.

71.10(5)(f) (f) Void designation. If a designation for the endangered resources program is void, the department of revenue shall disregard the designation and determine amounts due, owed, refunded and received without regard to the void designation.

71.10(5)(g) (g) Tax return. The secretary of revenue shall provide a place for the designations under this subsection on the individual income tax return.

71.10(5)(h) (h) Certification of amounts. Annually, on or before September 15, the secretary of revenue shall certify to the department of natural resources and the department of administration:

71.10(5)(h)1. 1. The total amount of the administrative costs, including data processing costs, incurred by the department of revenue in administering this subsection during the previous fiscal year.

71.10(5)(h)3. 3. The total amount received from all designations for the endangered resources program made by taxpayers during the previous fiscal year.

71.10(5)(h)4. 4. The net amount remaining after the administrative costs, including data processing costs, under subd. 1. are subtracted from the total received under subd. 3.

71.10(5)(h)5. 5. From the moneys received from designations for the endangered resources program, an amount equal to the sum of administrative expenses, including data processing costs, certified under subd. 1. shall be deposited in the general fund and credited to the appropriation under s. 20.566 (1) (hp), and the net amount remaining certified under subd. 4. shall be deposited in the conservation fund and credited to the appropriation under s. 20.370 (1) (fs).

71.10(5)(h)6. 6. Amounts designated for the endangered resources program under this subsection are not subject to refund to the taxpayer unless the taxpayer submits information to the satisfaction of the department within 18 months after the date taxes are due or the date the return is filed, whichever is later, that the amount designated is clearly in error. Any refund granted by the department of revenue under this subdivision shall be deducted from the moneys received under this subsection in the fiscal year that the refund is certified.

71.10(5e) (5e) Local professional football stadium district donation.

71.10(5e)(a)(a) Definitions. In this subsection:

71.10(5e)(a)1. 1. "Department" means the department of revenue.

71.10(5e)(a)2. 2. "Football donation" means a designation made under this subsection, the net proceeds of which shall be deposited into the fund under s. 229.8257 to be used for maintenance and operating costs of a football stadium under s. 229.821 (6).

71.10(5e)(b) (b) Voluntary payments.

71.10(5e)(b)1.1. `Designation on return.' Subject to sub. (5s), every individual filing an income tax return who has a tax liability or is entitled to a tax refund may designate on the return any amount of additional payment or any amount of a refund due that individual as a football donation.

71.10(5e)(b)2. 2. `Designation added to tax owed.' If the individual owes any tax, the individual shall remit in full the tax due and the amount designated on the return as a football donation when the individual files a tax return.

71.10(5e)(b)3. 3. `Designation deducted from refund.' Except as provided under par. (d), if the individual is owed a refund for that year after crediting under ss. 71.75 (9) and 71.80 (3), the department shall deduct the amount designated on the return as a football donation from the amount of the refund.

71.10(5e)(c) (c) Errors; failure to remit correct amount. If an individual who owes taxes fails to remit an amount equal to or in excess of the total of the actual tax due, after error corrections, and the amount designated on the return as a football donation:

71.10(5e)(c)1. 1. The department shall reduce the designation for the football donation to reflect the amount remitted in excess of the actual tax due, after error corrections, if the individual remitted an amount in excess of the actual tax due, after error corrections, but less than the total of the actual tax due, after error corrections, and the amount originally designated on the return as a football donation.

71.10(5e)(c)2. 2. The designation for the football donation is void if the individual remitted an amount equal to or less than the actual tax due, after error corrections.

71.10(5e)(d) (d) Errors; insufficient refund. If an individual who is owed a refund that does not equal or exceed the amount designated on the return as a football donation, after crediting under ss. 71.75 (9) and 71.80 (3) and after error corrections, the department shall reduce the designation for the football donation to reflect the actual amount of the refund the individual is otherwise owed, after crediting under ss. 71.75 (9) and 71.80 (3) and after error corrections.

71.10(5e)(e) (e) Conditions. If an individual places any conditions on a designation for the football donation, the designation is void.

71.10(5e)(f) (f) Void designation. If a designation for the football donation is void, the department shall disregard the designation and determine amounts due, owed, refunded and received without regard to the void designation.

71.10(5e)(g) (g) Tax return. The secretary of revenue shall provide a place for the designations under this subsection on the individual income tax return.

71.10(5e)(h) (h) Certification of amounts. Annually, on or before September 15, the secretary of revenue shall certify to the district board under subch. IV of ch. 229 and the department of administration:

71.10(5e)(h)1. 1. The total amount of the administrative costs, including data processing costs, incurred by the department in administering this subsection during the previous fiscal year.

71.10(5e)(h)2. 2. The total amount received from all designations for football donations made by taxpayers during the previous fiscal year.

71.10(5e)(h)3. 3. The net amount remaining after the administrative costs, including data processing costs, under subd. 1. are subtracted from the total received under subd. 2.

71.10(5e)(h)4. 4. From the moneys received from designations for football donations, an amount equal to the sum of administrative expenses, including data processing costs, certified under subd. 1. shall be deposited into the general fund and credited to the appropriation under s. 20.566 (1) (hp), and the net amount remaining that is certified under subd. 3. shall be deposited into the fund created under s. 229.8257 and credited for maintenance and operating costs of a football stadium under s. 229.821 (6).

71.10(5e)(i) (i) Amounts subject to refund. Amounts designated for football donations under this subsection are not subject to refund to the taxpayer unless the taxpayer submits information to the satisfaction of the department within 18 months after the date on which taxes are due or the date on which the return is filed, whichever is later, that the amount designated is clearly in error. Any refund granted by the department under this paragraph shall be deducted from the moneys received under this subsection in the fiscal year that the refund is certified.

71.10(5f) (5f) Cancer research program.

71.10(5f)(a)(a) Definitions. In this subsection:

71.10(5f)(a)1. 1. "Cancer research program" means the program under s. 255.055 that provides moneys for cancer research and the payment of administrative expenses related to the administration of this subsection.

71.10(5f)(a)2. 2. "Department" means the department of revenue.

71.10(5f)(b) (b) Voluntary payments.

71.10(5f)(b)1.1. `Designation on return.' Subject to sub. (5s), every individual filing an income tax return who has a tax liability or is entitled to a tax refund may designate on the return any amount of additional payment or any amount of a refund due that individual for the cancer research program.

71.10(5f)(b)2. 2. `Designation added to tax owed.' If the individual owes any tax, the individual shall remit in full the tax due and the amount designated on the return for the cancer research program when the individual files a tax return.

71.10(5f)(b)3. 3. `Designation deducted from refund.' Except as provided in par. (d), if the individual is owed a refund for that year after crediting under ss. 71.75 (9) and 71.80 (3), the department of revenue shall deduct the amount designated on the return for the cancer research program from the amount of the refund.

71.10(5f)(c) (c) Errors; failure to remit correct amount. If an individual who owes taxes fails to remit an amount equal to or in excess of the total of the actual tax due, after error corrections, and the amount designated on the return for the cancer research program:

71.10(5f)(c)1. 1. The department shall reduce the designation for the cancer research program to reflect the amount remitted in excess of the actual tax due, after error corrections, if the individual remitted an amount in excess of the actual tax due, after error corrections, but less than the total of the actual tax due, after error corrections, and the amount originally designated on the return for the cancer research program.

71.10(5f)(c)2. 2. The designation for the cancer research program is void if the individual remitted an amount equal to or less than the actual tax due, after error corrections.

71.10(5f)(d) (d) Errors; insufficient refund. If an individual is owed a refund which does not equal or exceed the amount designated on the return for the cancer research program, after crediting under ss. 71.75 (9) and 71.80 (3) and after error corrections, the department shall reduce the designation for the cancer research program to reflect the actual amount of the refund that the individual is otherwise owed, after crediting under ss. 71.75 (9) and 71.80 (3) and after error corrections.

71.10(5f)(e) (e) Conditions. If an individual places any conditions on a designation for the cancer research program, the designation is void.

71.10(5f)(f) (f) Void designation. If a designation for the cancer research program is void, the department shall disregard the designation and determine amounts due, owed, refunded, and received without regard to the void designation.

71.10(5f)(g) (g) Tax return. The secretary of revenue shall provide a place for the designations under this subsection on the individual income tax return.

71.10(5f)(h) (h) Certification of amounts. Annually, on or before September 15, the secretary of revenue shall certify to the Board of Regents of the University of Wisconsin System, the Medical College of Wisconsin, Inc., the department of administration, and the state treasurer:

71.10(5f)(h)1. 1. The total amount of the administrative costs, including data processing costs, incurred by the department in administering this subsection during the previous fiscal year.

71.10(5f)(h)2. 2. The total amount received from all designations for the cancer research program made by taxpayers during the previous fiscal year.

71.10(5f)(h)3. 3. The net amount remaining after the administrative costs, including data processing costs, under subd. 1. are subtracted from the total received under subd. 2.

71.10(5f)(i) (i) Appropriations. From the moneys received from designations for the cancer research program, an amount equal to the sum of administrative expenses, including data processing costs, certified under par. (h) 1. shall be deposited in the general fund and credited to the appropriation account under s. 20.566 (1) (hp), and, of the net amount remaining that is certified under par. (h) 3., an amount equal to 50 percent shall be credited to the appropriation account under s. 20.250 (2) (g) and an amount equal to 50 percent shall be credited to the appropriation account under s. 20.285 (1) (k) for cancer research conducted by the University of Wisconsin Carbone Cancer Center.

71.10(5f)(j) (j) Amounts subject to refund. Amounts designated for the cancer research program under this subsection are not subject to refund to the taxpayer unless the taxpayer submits information to the satisfaction of the department, within 18 months after the date on which the taxes are due or the date on which the return is filed, whichever is later, that the amount designated is clearly in error. Any refund granted by the department under this paragraph shall be deducted from the moneys received under this subsection in the fiscal year for which the refund is certified.

71.10(5fm) (5fm) Fire fighters memorial checkoff.

71.10(5fm)(a)(a) Definitions. In this subsection:

71.10(5fm)(a)1. 1. "Corporation" means the Wisconsin State Firefighters Memorial, Inc.

71.10(5fm)(a)2. 2. "Department" means the department of revenue.

71.10(5fm)(b) (b) Voluntary payments.

71.10(5fm)(b)1.1. `Designation on return.' Every individual filing an income tax return who has a tax liability or is entitled to a tax refund may designate on the return any amount of additional payment or any amount of a refund due that individual for the fire fighters memorial.

71.10(5fm)(b)2. 2. `Designation added to tax owed.' If the individual owes any tax, the individual shall remit in full the tax due and the amount designated on the return for the fire fighters memorial when the individual files a tax return.

71.10(5fm)(b)3. 3. `Designation deducted from refund.' Except as provided in par. (d), if the individual is owed a refund for that year after crediting under ss. 71.75 (9) and 71.80 (3) and (3m), the department shall deduct the amount designated on the return for the fire fighters memorial from the amount of the refund.

71.10(5fm)(c) (c) Errors; failure to remit correct amount. If an individual who owes taxes fails to remit an amount equal to or in excess of the total of the actual tax due, after error corrections, and the amount designated on the return for the fire fighters memorial:

71.10(5fm)(c)1. 1. The department shall reduce the designation for the fire fighters memorial to reflect the amount remitted in excess of the actual tax due, after error corrections, if the individual remitted an amount in excess of the actual tax due, after error corrections, but less than the total of the actual tax due, after error corrections, and the amount originally designated on the return for the fire fighters memorial.

71.10(5fm)(c)2. 2. The designation for the fire fighters memorial is void if the individual remitted an amount equal to or less than the actual tax due, after error corrections.

71.10(5fm)(d) (d) Errors; insufficient refund. If an individual is owed a refund that does not equal or exceed the amount designated on the return for the fire fighters memorial, after crediting under ss. 71.75 (9) and 71.80 (3) and (3m) and after error corrections, the department shall reduce the designation for the fire fighters memorial to reflect the actual amount of the refund that the individual is otherwise owed, after crediting under ss. 71.75 (9) and 71.80 (3) and (3m) and after error corrections.

71.10(5fm)(e) (e) Conditions. If an individual places any conditions on a designation for the fire fighters memorial, the designation is void.

71.10(5fm)(f) (f) Void designation. If a designation for the fire fighters memorial is void, the department shall disregard the designation and determine amounts due, owed, refunded, and received without regard to the void designation.

71.10(5fm)(g) (g) Tax return. The secretary of revenue shall provide a place for the designations under this subsection on the individual income tax return.

71.10(5fm)(h) (h) Certification of amounts. Annually, on or before September 15, the secretary of revenue shall certify to the corporation, the department of administration, and the state treasurer all of the following:

71.10(5fm)(h)1. 1. The total amount of the administrative costs, including data processing costs, incurred by the department in administering this subsection during the previous fiscal year.

71.10(5fm)(h)2. 2. The total amount received from all designations for the fire fighters memorial made by taxpayers during the previous fiscal year.

71.10(5fm)(h)3. 3. The net amount remaining after the administrative costs, including data processing costs, under subd. 1. are subtracted from the total received under subd. 2.

71.10(5fm)(h)4. 4. The total of all annual net amounts that have been certified under subd. 3. in the current year and any previous year.

71.10(5fm)(i) (i) Appropriations. From the moneys received from designations for the fire fighters memorial, an amount equal to the sum of administrative expenses, including data processing costs, certified under par. (h) 1. shall be deposited into the general fund and credited to the appropriation account under s. 20.566 (1) (hp), and the net amount remaining that is certified under par. (h) 3. shall be transferred to the corporation for the construction, improvement, and maintenance of the fire fighters memorial.

71.10(5fm)(j) (j) Amounts subject to refund. Amounts designated for the fire fighters memorial under this subsection are not subject to refund to the taxpayer unless the taxpayer submits information to the satisfaction of the department, within 18 months after the date on which the taxes are due or the date on which the return is filed, whichever is later, that the amount designated is clearly in error. Any refund granted by the department under this paragraph shall be deducted from the moneys received under this subsection in the fiscal year for which the refund is certified.

71.10(5fm)(k) (k) Sunset. No individual may make a designation described under par. (b) 1. that relates to any taxable year beginning on or after January 1 of the year in which the secretary of revenue certifies under par. (h) 4. that the total net amount exceeds $400,000.

71.10(5g) (5g) Veterans trust fund donations.

71.10(5g)(a)(a) Definitions. In this subsection:

71.10(5g)(a)1. 1. "Department" means the department of revenue.

71.10(5g)(a)2. 2. "Veterans trust fund" means the fund under s. 25.36.

71.10(5g)(b) (b) Voluntary payments.

71.10(5g)(b)1.1. `Designation on return.' Subject to sub. (5s), every individual filing an income tax return who has a tax liability or is entitled to a tax refund may designate on the return any amount of additional payment or any amount of a refund due that individual as a veterans trust fund donation.

71.10(5g)(b)2. 2. `Designation added to tax owed.' If the individual owes any tax, the individual shall remit in full the tax due and the amount designated on the return as a veterans trust fund donation when the individual files a tax return.

71.10(5g)(b)3. 3. `Designation deducted from refund.' Except as provided in par. (d), if the individual is owed a refund for that year after crediting under ss. 71.75 (9) and 71.80 (3) and (3m), the department of revenue shall deduct the amount designated on the return as a veterans trust fund donation from the amount of the refund.

71.10(5g)(c) (c) Errors; failure to remit correct amount. If an individual who owes taxes fails to remit an amount equal to or in excess of the total of the actual tax due, after error corrections, and the amount designated on the return as a veterans trust fund donation:

71.10(5g)(c)1. 1. The department shall reduce the designation for the veterans trust fund to reflect the amount remitted in excess of the actual tax due, after error corrections, if the individual remitted an amount in excess of the actual tax due, after error corrections, but less than the total of the actual tax due, after error corrections, and the amount originally designated on the return as a veterans trust fund donation.

71.10(5g)(c)2. 2. The designation for the veterans trust fund donation is void if the individual remitted an amount equal to or less than the actual tax due, after error corrections.

71.10(5g)(d) (d) Errors; insufficient refund. If an individual is owed a refund which does not equal or exceed the amount designated on the return as a veterans trust fund donation, after crediting under ss. 71.75 (9) and 71.80 (3) and (3m) and after error corrections, the department shall reduce the designation for the veterans trust fund donation to reflect the actual amount of the refund that the individual is otherwise owed, after crediting under ss. 71.75 (9) and 71.80 (3) and (3m) and after error corrections.

71.10(5g)(e) (e) Conditions. If an individual places any conditions on a designation for the veterans trust fund donation, the designation is void.

71.10(5g)(f) (f) Void designation. If a designation for the veterans trust fund donation is void, the department shall disregard the designation and determine amounts due, owed, refunded, and received without regard to the void designation.

71.10(5g)(g) (g) Tax return. The secretary of revenue shall provide a place for the designations under this subsection on the individual income tax return.

71.10(5g)(h) (h) Certification of amounts. Annually, on or before September 15, the secretary of revenue shall certify to the department of veterans affairs, the department of administration, and the state treasurer:

71.10(5g)(h)1. 1. The total amount of the administrative costs, including data processing costs, incurred by the department in administering this subsection during the previous fiscal year.

71.10(5g)(h)2. 2. The total amount received from all designations for veterans trust fund donations made by taxpayers during the previous fiscal year.

71.10(5g)(h)3. 3. The net amount remaining after the administrative costs, including data processing costs, under subd. 1. are subtracted from the total received under subd. 2.

71.10(5g)(i) (i) Appropriations. From the moneys received from designations for veterans trust fund donations, an amount equal to the sum of administrative expenses, including data processing costs, certified under par. (h) 1. shall be deposited into the general fund and credited to the appropriation account under s. 20.566 (1) (hp), and the net amount remaining that is certified under par. (h) 3. shall be deposited into the veterans trust fund and used for veterans programs under s. 25.36 (1).

71.10(5g)(j) (j) Amounts subject to refund. Amounts designated as veterans trust fund donations under this subsection are not subject to refund to the taxpayer unless the taxpayer submits information to the satisfaction of the department, within 18 months after the date on which the taxes are due or the date on which the return is filed, whichever is later, that the amount designated is clearly in error. Any refund granted by the department under this paragraph shall be deducted from the moneys received under this subsection in the fiscal year for which the refund is certified.

71.10(5h) (5h) Prostate cancer research program.

71.10(5h)(a)(a) Definitions. In this subsection:

71.10(5h)(a)1. 1. "Department" means the department of revenue.

71.10(5h)(a)2. 2. "Prostate cancer research program" means the program under s. 255.054 that provides money for prostate cancer research and the payment of administrative expenses related to the administration of this subsection.

71.10(5h)(b) (b) Voluntary payments.

71.10(5h)(b)1.1. `Designation on return.' Subject to sub. (5s), every individual filing an income tax return who has a tax liability or is entitled to a tax refund may designate on the return any amount of additional payment or any amount of a refund due that individual for the prostate cancer research program.

71.10(5h)(b)2. 2. `Designation added to tax owed.' If the individual owes any tax, the individual shall remit in full the tax due and the amount designated on the return for the prostate cancer research program when the individual files a tax return.

71.10(5h)(b)3. 3. `Designation deducted from refund.' Except as provided in par. (d), if the individual is owed a refund for that year after crediting under ss. 71.75 (9) and 71.80 (3) and (3m), the department shall deduct the amount designated on the return for the prostate cancer research program from the amount of the refund.

71.10(5h)(c) (c) Errors; failure to remit correct amount. If an individual who owes taxes fails to remit an amount equal to or in excess of the total of the actual tax due, after error corrections, and the amount designated on the return for the prostate cancer research program:

71.10(5h)(c)1. 1. The department shall reduce the designation for the prostate cancer research program to reflect the amount remitted in excess of the actual tax due, after error corrections, if the individual remitted an amount in excess of the actual tax due, after error corrections, but less than the total of the actual tax due, after error corrections, and the amount originally designated on the return for the prostate cancer research program.

71.10(5h)(c)2. 2. The designation for the prostate cancer research program is void if the individual remitted an amount equal to or less than the actual tax due, after error corrections.

71.10(5h)(d) (d) Errors; insufficient refund. If an individual is owed a refund that does not equal or exceed the amount designated on the return for the prostate cancer research program, after crediting under ss. 71.75 (9) and 71.80 (3) and (3m) and after error corrections, the department shall reduce the designation for the prostate cancer research program to reflect the actual amount of the refund that the individual is otherwise owed, after crediting under ss. 71.75 (9) and 71.80 (3) and (3m) and after error corrections.

71.10(5h)(e) (e) Conditions. If an individual places any conditions on a designation for the prostate cancer research program, the designation is void.

71.10(5h)(f) (f) Void designation. If a designation for the prostate cancer research program is void, the department shall disregard the designation and determine amounts due, owed, refunded, and received without regard to the void designation.

71.10(5h)(g) (g) Tax return. The secretary of revenue shall provide a place for the designations under this subsection on the individual income tax return.

71.10(5h)(h) (h) Certification of amounts. Annually, on or before September 15, the secretary of revenue shall certify to the Board of Regents of the University of Wisconsin System, the Medical College of Wisconsin, Inc., the department of administration, and the state treasurer all of the following:

71.10(5h)(h)1. 1. The total amount of the administrative costs, including data processing costs, incurred by the department in administering this subsection during the previous fiscal year.

71.10(5h)(h)2. 2. The total amount received from all designations for the prostate cancer research program made by taxpayers during the previous fiscal year.

71.10(5h)(h)3. 3. The net amount remaining after the administrative costs, including data processing costs, under subd. 1. are subtracted from the total received under subd. 2.

71.10(5h)(i) (i) Appropriations. From the moneys received from designations for the prostate cancer research program, an amount equal to the sum of administrative expenses, including data processing costs, certified under par. (h) 1. shall be deposited in the general fund and credited to the appropriation account under s. 20.566 (1) (hp), and, of the net amount remaining that is certified under par. (h) 3., an amount equal to 50 percent shall be credited to the appropriation account under s. 20.250 (2) (h) and an amount equal to 50 percent shall be credited to the appropriation account under s. 20.285 (1) (k) for the use specified under s. 255.054 (1).

71.10(5h)(j) (j) Amounts subject to refund. Amounts designated for the prostate cancer research program under this subsection are not subject to refund to the taxpayer unless the taxpayer submits information to the satisfaction of the department, within 18 months after the date on which the taxes are due or the date on which the return is filed, whichever is later, that the amount designated is clearly in error. Any refund granted by the department under this paragraph shall be deducted from the moneys received under this subsection in the fiscal year for which the refund is certified.

71.10(5h)(k) (k) Sunset. This subsection does not apply to any taxable year that begins after December 31, 2011.

71.10(5i) (5i) Military family relief fund checkoff.

71.10(5i)(a)(a) Definitions. In this subsection:

71.10(5i)(a)1. 1. "Department" means the department of revenue.

71.10(5i)(a)2. 2. "Military family relief fund" means the fund under s. 25.38.

71.10(5i)(b) (b) Voluntary payments.

71.10(5i)(b)1.1. `Designation on return.' Subject to sub. (5s), every individual filing an income tax return who has a tax liability or is entitled to a tax refund may designate on the return any amount of additional payment or any amount of a refund due that individual for the military family relief fund.

71.10(5i)(b)2. 2. `Designation added to tax owed.' If the individual owes any tax, the individual shall remit in full the tax due and the amount designated on the return for the military family relief fund when the individual files a tax return.

71.10(5i)(b)3. 3. `Designation deducted from refund.' Except as provided in par. (d), if the individual is owed a refund for that year after crediting under ss. 71.75 (9) and 71.80 (3) and (3m), the department shall deduct the amount designated on the return for the military family relief fund from the amount of the refund.

71.10(5i)(c) (c) Errors; failure to remit correct amount. If an individual who owes taxes fails to remit an amount equal to or in excess of the total of the actual tax due, after error corrections, and the amount designated on the return for the military family relief fund:

71.10(5i)(c)1. 1. The department shall reduce the designation for the military family relief fund to reflect the amount remitted in excess of the actual tax due, after error corrections, if the individual remitted an amount in excess of the actual tax due, after error corrections, but less than the total of the actual tax due, after error corrections, and the amount originally designated on the return for the military family relief fund.

71.10(5i)(c)2. 2. The designation for the military family relief fund is void if the individual remitted an amount equal to or less than the actual tax due, after error corrections.

71.10(5i)(d) (d) Errors; insufficient refund. If an individual is owed a refund that does not equal or exceed the amount designated on the return for the military family relief fund, after crediting under ss. 71.75 (9) and 71.80 (3) and (3m) and after error corrections, the department shall reduce the designation for the military family relief fund to reflect the actual amount of the refund that the individual is otherwise owed, after crediting under ss. 71.75 (9) and 71.80 (3) and (3m) and after error corrections.

71.10(5i)(e) (e) Conditions. If an individual places any conditions on a designation for the military family relief fund, the designation is void.

71.10(5i)(f) (f) Void designation. If a designation for the military family relief fund is void, the department shall disregard the designation and determine amounts due, owed, refunded, and received without regard to the void designation.

71.10(5i)(g) (g) Tax return. The secretary of revenue shall provide a place for the designations under this subsection on the individual income tax return.

71.10(5i)(h) (h) Certification of amounts. Annually, on or before September 15, the secretary of revenue shall certify to the department of military affairs, the department of administration, and the state treasurer all of the following:

71.10(5i)(h)1. 1. The total amount of the administrative costs, including data processing costs, incurred by the department in administering this subsection during the previous fiscal year.

71.10(5i)(h)2. 2. The total amount received from all designations for the military family relief fund made by taxpayers during the previous fiscal year.

71.10(5i)(h)3. 3. The net amount remaining after the administrative costs, including data processing costs, under subd. 1. are subtracted from the total received under subd. 2.

71.10(5i)(i) (i) Appropriations. From the moneys received from designations for the military family relief fund, an amount equal to the sum of administrative expenses, including data processing costs, certified under par. (h) 1. shall be deposited in the general fund and credited to the appropriation account under s. 20.566 (1) (hp), and the net amount remaining that is certified under par. (h) 3. shall be deposited in the military family relief fund and credited to the appropriation under s. 20.465 (2) (r).

71.10(5i)(j) (j) Amounts subject to refund. Amounts designated for the military family relief fund under this subsection are not subject to refund to the taxpayer unless the taxpayer submits information to the satisfaction of the department, within 18 months after the date on which the taxes are due or the date on which the return is filed, whichever is later, that the amount designated is clearly in error. Any refund granted by the department under this paragraph shall be deducted from the moneys received under this subsection in the fiscal year for which the refund is certified.

71.10(5j) (5j) Feeding America; Second Harvest food banks checkoff.

71.10(5j)(a)(a) Definitions. In this subsection:

71.10(5j)(a)1. 1. "Department" means the department of revenue.

71.10(5j)(a)2. 2. "Second Harvest" means Second Harvest food banks in Wisconsin that are members of Feeding America.

71.10(5j)(b) (b) Voluntary payments.

71.10(5j)(b)1.1. `Designation on return.' Subject to sub. (5s), every individual filing an income tax return who has a tax liability or is entitled to a tax refund may designate on the return any amount of additional payment or any amount of a refund due that individual for Second Harvest.

71.10(5j)(b)2. 2. `Designation added to tax owed.' If the individual owes any tax, the individual shall remit in full the tax due and the amount designated on the return for Second Harvest when the individual files a tax return.

71.10(5j)(b)3. 3. `Designation deducted from refund.' Except as provided in par. (d), if the individual is owed a refund for that year after crediting under ss. 71.75 (9) and 71.80 (3) and (3m), the department shall deduct the amount designated on the return for Second Harvest from the amount of the refund.

71.10(5j)(c) (c) Errors; failure to remit correct amount. If an individual who owes taxes fails to remit an amount equal to or in excess of the total of the actual tax due, after error corrections, and the amount designated on the return for Second Harvest:

71.10(5j)(c)1. 1. The department shall reduce the designation for Second Harvest to reflect the amount remitted in excess of the actual tax due, after error corrections, if the individual remitted an amount in excess of the actual tax due, after error corrections, but less than the total of the actual tax due, after error corrections, and the amount originally designated on the return for Second Harvest.

71.10(5j)(c)2. 2. The designation for Second Harvest is void if the individual remitted an amount equal to or less than the actual tax due, after error corrections.

71.10(5j)(d) (d) Errors; insufficient refund. If an individual is owed a refund that does not equal or exceed the amount designated on the return for Second Harvest, after crediting under ss. 71.75 (9) and 71.80 (3) and (3m) and after error corrections, the department shall reduce the designation for Second Harvest to reflect the actual amount of the refund that the individual is otherwise owed, after crediting under ss. 71.75 (9) and 71.80 (3) and (3m) and after error corrections.

71.10(5j)(e) (e) Conditions. If an individual places any conditions on a designation for Second Harvest, the designation is void.

71.10(5j)(f) (f) Void designation. If a designation for Second Harvest is void, the department shall disregard the designation and determine amounts due, owed, refunded, and received without regard to the void designation.

71.10(5j)(g) (g) Tax return. The secretary of revenue shall provide a place for the designations under this subsection on the individual income tax return.

71.10(5j)(h) (h) Certification of amounts. Annually, on or before September 15, the secretary of revenue shall certify to the department of administration and the state treasurer all of the following:

71.10(5j)(h)1. 1. The total amount of the administrative costs, including data processing costs, incurred by the department in administering this subsection during the previous fiscal year.

71.10(5j)(h)2. 2. The total amount received from all designations for Second Harvest made by taxpayers during the previous fiscal year.

71.10(5j)(h)3. 3. The net amount remaining after the administrative costs, including data processing costs, under subd. 1. are subtracted from the total received under subd. 2.

71.10(5j)(i) (i) Appropriations. From the moneys received from designations for Second Harvest, an amount equal to the sum of administrative expenses, including data processing costs, certified under par. (h) 1. shall be deposited in the general fund and credited to the appropriation account under s. 20.566 (1) (hp), and the department shall annually pay the following percentages of the net amount remaining that is certified under par. (h) 3. from the appropriation under s. 20.855 (4) (ge):

71.10(5j)(i)1. 1. Sixty-five percent to Second Harvest that is located in the city of Milwaukee.

71.10(5j)(i)2. 2. Twenty percent to Second Harvest that is located in the city of Madison.

71.10(5j)(i)3. 3. Fifteen percent to Second Harvest that is located in the city of Eau Claire.

71.10(5j)(j) (j) Amounts subject to refund. Amounts designated for Second Harvest under this subsection are not subject to refund to the taxpayer unless the taxpayer submits information to the satisfaction of the department, within 18 months after the date on which the taxes are due or the date on which the return is filed, whichever is later, that the amount designated is clearly in error. Any refund granted by the department under this paragraph shall be deducted from the moneys received under this subsection in the fiscal year for which the refund is certified.

71.10(5k) (5k) American Red Cross, Badger Chapter checkoff.

71.10(5k)(a)(a) Definitions. In this subsection:

71.10(5k)(a)1. 1. "Badger Chapter" means the Badger Chapter of the American Red Cross.

71.10(5k)(a)2. 2. "Department" means the department of revenue.

71.10(5k)(b) (b) Voluntary payments.

71.10(5k)(b)1.1. `Designation on return.' Subject to sub. (5s), every individual filing an income tax return who has a tax liability or is entitled to a tax refund may designate on the return any amount of additional payment or any amount of a refund due that individual for the Badger Chapter.

71.10(5k)(b)2. 2. `Designation added to tax owed.' If the individual owes any tax, the individual shall remit in full the tax due and the amount designated on the return for the Badger Chapter when the individual files a tax return.

71.10(5k)(b)3. 3. `Designation deducted from refund.' Except as provided in par. (d), if the individual is owed a refund for that year after crediting under ss. 71.75 (9) and 71.80 (3) and (3m), the department shall deduct the amount designated on the return for the Badger Chapter from the amount of the refund.

71.10(5k)(c) (c) Errors; failure to remit correct amount. If an individual who owes taxes fails to remit an amount equal to or in excess of the total of the actual tax due, after error corrections, and the amount designated on the return for the Badger Chapter:

71.10(5k)(c)1. 1. The department shall reduce the designation for the Badger Chapter to reflect the amount remitted in excess of the actual tax due, after error corrections, if the individual remitted an amount in excess of the actual tax due, after error corrections, but less than the total of the actual tax due, after error corrections, and the amount originally designated on the return for the Badger Chapter.

71.10(5k)(c)2. 2. The designation for the Badger Chapter is void if the individual remitted an amount equal to or less than the actual tax due, after error corrections.

71.10(5k)(d) (d) Errors; insufficient refund. If an individual is owed a refund that does not equal or exceed the amount designated on the return for the Badger Chapter, after crediting under ss. 71.75 (9) and 71.80 (3) and (3m) and after error corrections, the department shall reduce the designation for the Badger Chapter to reflect the actual amount of the refund that the individual is otherwise owed, after crediting under ss. 71.75 (9) and 71.80 (3) and (3m) and after error corrections.

71.10(5k)(e) (e) Conditions. If an individual places any conditions on a designation for the Badger Chapter, the designation is void.

71.10(5k)(f) (f) Void designation. If a designation for the Badger Chapter is void, the department shall disregard the designation and determine amounts due, owed, refunded, and received without regard to the void designation.

71.10(5k)(g) (g) Tax return. The secretary of revenue shall provide a place for the designations under this subsection on the individual income tax return.

71.10(5k)(h) (h) Certification of amounts. Annually, on or before September 15, the secretary of revenue shall certify to the department of health services, the department of administration, and the state treasurer all of the following:

71.10(5k)(h)1. 1. The total amount of the administrative costs, including data processing costs, incurred by the department in administering this subsection during the previous fiscal year.

71.10(5k)(h)2. 2. The total amount received from all designations for the Badger Chapter made by taxpayers during the previous fiscal year.

71.10(5k)(h)3. 3. The net amount remaining after the administrative costs, including data processing costs, under subd. 1. are subtracted from the total received under subd. 2.

71.10(5k)(i) (i) Appropriations. From the moneys received from designations for the Badger Chapter, an amount equal to the sum of administrative expenses, including data processing costs, certified under par. (h) 1. shall be deposited in the general fund and credited to the appropriation account under s. 20.566 (1) (hp), and the net amount remaining that is certified under par. (h) 3. shall be credited to the appropriation under s. 20.855 (4) (gd) and the department shall annually pay that certified net amount to the Badger Chapter for its Wisconsin Disaster Relief Fund.

71.10(5k)(j) (j) Amounts subject to refund. Amounts designated for the Badger Chapter under this subsection are not subject to refund to the taxpayer unless the taxpayer submits information to the satisfaction of the department, within 18 months after the date on which the taxes are due or the date on which the return is filed, whichever is later, that the amount designated is clearly in error. Any refund granted by the department under this paragraph shall be deducted from the moneys received under this subsection in the fiscal year for which the refund is certified.

71.10(5km) (5km) Special Olympics Wisconsin checkoff.

71.10(5km)(a)(a) Definitions. In this subsection:

71.10(5km)(a)1. 1. "Department" means the department of revenue.

71.10(5km)(a)2. 2. "Special Olympics" means the Special Olympics Wisconsin, Inc.

71.10(5km)(b) (b) Voluntary payments.

71.10(5km)(b)1.1. `Designation on return.' Subject to sub. (5s), every individual filing an income tax return who has a tax liability or is entitled to a tax refund may designate on the return any amount of additional payment or any amount of a refund due that individual for the Special Olympics.

71.10(5km)(b)2. 2. `Designation added to tax owed.' If the individual owes any tax, the individual shall remit in full the tax due and the amount designated on the return for the Special Olympics when the individual files a tax return.

71.10(5km)(b)3. 3. `Designation deducted from refund.' Except as provided in par. (d), if the individual is owed a refund for that year after crediting under ss. 71.75 (9) and 71.80 (3) and (3m), the department shall deduct the amount designated on the return for the Special Olympics from the amount of the refund.

71.10(5km)(c) (c) Errors; failure to remit correct amount. If an individual who owes taxes fails to remit an amount equal to or in excess of the total of the actual tax due, after error corrections, and the amount designated on the return for the Special Olympics:

71.10(5km)(c)1. 1. The department shall reduce the designation for the Special Olympics to reflect the amount remitted in excess of the actual tax due, after error corrections, if the individual remitted an amount in excess of the actual tax due, after error corrections, but less than the total of the actual tax due, after error corrections, and the amount originally designated on the return for the Special Olympics.

71.10(5km)(c)2. 2. The designation for the Special Olympics is void if the individual remitted an amount equal to or less than the actual tax due, after error corrections.

71.10(5km)(d) (d) Errors; insufficient refund. If an individual is owed a refund that does not equal or exceed the amount designated on the return for the Special Olympics, after crediting under ss. 71.75 (9) and 71.80 (3) and (3m) and after error corrections, the department shall reduce the designation for the Special Olympics to reflect the actual amount of the refund that the individual is otherwise owed, after crediting under ss. 71.75 (9) and 71.80 (3) and (3m) and after error corrections.

71.10(5km)(e) (e) Conditions. If an individual places any conditions on a designation for the Special Olympics, the designation is void.

71.10(5km)(f) (f) Void designation. If a designation for the Special Olympics is void, the department shall disregard the designation and determine amounts due, owed, refunded, and received without regard to the void designation.

71.10(5km)(g) (g) Tax return. The secretary of revenue shall provide a place for the designations under this subsection on the individual income tax return.

71.10(5km)(h) (h) Certification of amounts. Annually, on or before September 15, the secretary of revenue shall certify to the department of administration and the state treasurer all of the following:

71.10(5km)(h)1. 1. The total amount of the administrative costs, including data processing costs, incurred by the department in administering this subsection during the previous fiscal year.

71.10(5km)(h)2. 2. The total amount received from all designations for the Special Olympics made by taxpayers during the previous fiscal year.

71.10(5km)(h)3. 3. The net amount remaining after the administrative costs, including data processing costs, under subd. 1. are subtracted from the total received under subd. 2.

71.10(5km)(i) (i) Appropriations. From the moneys received from designations for the Special Olympics, an amount equal to the sum of administrative expenses, including data processing costs, certified under par. (h) 1. shall be deposited in the general fund and credited to the appropriation account under s. 20.566 (1) (hp), and the net amount remaining that is certified under par. (h) 3. shall be credited to the appropriation under s. 20.255 (3) (ge).

71.10(5km)(j) (j) Amounts subject to refund. Amounts designated for the Special Olympics under this subsection are not subject to refund to the taxpayer unless the taxpayer submits information to the satisfaction of the department, within 18 months after the date on which the taxes are due or the date on which the return is filed, whichever is later, that the amount designated is clearly in error. Any refund granted by the department under this paragraph shall be deducted from the moneys received under this subsection in the fiscal year for which the refund is certified.

71.10(5m) (5m) Multiple sclerosis programs checkoff.

71.10(5m)(a)(a) Definitions. In this subsection:

71.10(5m)(a)1. 1. "Department" means the department of revenue.

71.10(5m)(a)2. 2. "Society" means the National Multiple Sclerosis Society.

71.10(5m)(b) (b) Voluntary payments.

71.10(5m)(b)1.1. `Designation on return.' Subject to sub. (5s), every individual filing an income tax return who has a tax liability or is entitled to a tax refund may designate on the return any amount of additional payment or any amount of a refund due that individual for programs for people with multiple sclerosis.

71.10(5m)(b)2. 2. `Designation added to tax owed.' If the individual owes any tax, the individual shall remit in full the tax due and the amount designated on the return for programs for people with multiple sclerosis when the individual files a tax return.

71.10(5m)(b)3. 3. `Designation deducted from refund.' Except as provided in par. (d), if the individual is owed a refund for that year after crediting under ss. 71.75 (9) and 71.80 (3) and (3m), the department shall deduct the amount designated on the return for programs for people with multiple sclerosis from the amount of the refund.

71.10(5m)(c) (c) Errors; failure to remit correct amount. If an individual who owes taxes fails to remit an amount equal to or in excess of the total of the actual tax due, after error corrections, and the amount designated on the return for programs for people with multiple sclerosis:

71.10(5m)(c)1. 1. The department shall reduce the designation for programs for people with multiple sclerosis to reflect the amount remitted in excess of the actual tax due, after error corrections, if the individual remitted an amount in excess of the actual tax due, after error corrections, but less than the total of the actual tax due, after error corrections, and the amount originally designated on the return for programs for people with multiple sclerosis.

71.10(5m)(c)2. 2. The designation for programs for people with multiple sclerosis is void if the individual remitted an amount equal to or less than the actual tax due, after error corrections.

71.10(5m)(d) (d) Errors; insufficient refund. If an individual is owed a refund that does not equal or exceed the amount designated on the return for programs for people with multiple sclerosis, after crediting under ss. 71.75 (9) and 71.80 (3) and (3m) and after error corrections, the department shall reduce the designation for programs for people with multiple sclerosis to reflect the actual amount of the refund that the individual is otherwise owed, after crediting under ss. 71.75 (9) and 71.80 (3) and (3m) and after error corrections.

71.10(5m)(e) (e) Conditions. If an individual places any conditions on a designation for programs for people with multiple sclerosis, the designation is void.

71.10(5m)(f) (f) Void designation. If a designation for programs for people with multiple sclerosis is void, the department shall disregard the designation and determine amounts due, owed, refunded, and received without regard to the void designation.

71.10(5m)(g) (g) Tax return. The secretary of revenue shall provide a place for the designations under this subsection on the individual income tax return.

71.10(5m)(h) (h) Certification of amounts. Annually, on or before September 15, the secretary of revenue shall certify to the society, the department of administration, and the state treasurer all of the following:

71.10(5m)(h)1. 1. The total amount of the administrative costs, including data processing costs, incurred by the department in administering this subsection during the previous fiscal year.

71.10(5m)(h)2. 2. The total amount received from all designations for programs for people with multiple sclerosis made by taxpayers during the previous fiscal year.

71.10(5m)(h)3. 3. The net amount remaining after the administrative costs, including data processing costs, under subd. 1. are subtracted from the total received under subd. 2.

71.10(5m)(i) (i) Appropriations, disbursement of funds to the society. From the moneys received from designations for programs for people with multiple sclerosis, an amount equal to the sum of administrative expenses, including data processing costs, certified under par. (h) 1. shall be deposited in the general fund and credited to the appropriation account under s. 20.566 (1) (hp), and the net amount remaining that is certified under par. (h) 3. shall be forwarded to the society, for disbursement under par. (k).

71.10(5m)(j) (j) Amounts subject to refund. Amounts designated for programs for people with multiple sclerosis under this subsection are not subject to refund to the taxpayer unless the taxpayer submits information to the satisfaction of the department, within 18 months after the date on which the taxes are due or the date on which the return is filed, whichever is later, that the amount designated is clearly in error. Any refund granted by the department under this paragraph shall be deducted from the moneys received under this subsection in the fiscal year for which the refund is certified.

71.10(5m)(k) (k) Disbursements by the society. The society shall disburse all of the funds that it receives under par. (i) to entities located in Wisconsin that operate health-related programs for people with multiple sclerosis, and the entities that receive the funds shall pledge to the society that they will use the money they receive solely for health-related programs for people with multiple sclerosis in Wisconsin.

71.10(5m)(L) (L) Report to legislature, governor. Not later than January 1, 2007, and annually thereafter, the society shall prepare a report detailing the entities to which the society distributed funds under par. (k), the amount of money each entity received, and the health-related multiple sclerosis programs on which the money was spent. The report shall be distributed to the appropriate standing committees of the legislature in the manner provided under s. 13.172 (3) and to the governor.

71.10(5s) (5s) Limitations on checkoffs.

71.10(5s)(a)(a) For taxable years beginning after December 31, 2011, individuals may not have the option of making a designation to more than 10 individual income checkoffs and the department may not place more than 10 checkoffs on the income tax form. If a checkoff is created for taxable years beginning after December 31, 2011, and before January 1, 2015, the department may not place it on the form, and no designations may be made to the checkoff, for a taxable year that begins before January 1, 2015, except that this limitation does not apply to a checkoff created in a bill that is introduced in both houses of the legislature before June 1, 2011. The limitations in this paragraph do not apply to the checkoff under sub. (5fm).

71.10(5s)(b) (b) For taxable years beginning after December 31, 2011, there may be no individual income tax checkoffs of a temporary nature other than the checkoff under sub. (5fm).

71.10(5s)(c) (c) Beginning in September 2014, based on the amounts certified by the secretary of revenue in August or September 2013, and 2014, as specified in subs. (5) (h), (5e) (h), (5f) (h), (5g) (h), (5h) (h), (5i) (h), (5j) (h), (5k) (h), (5km) (h), and (5m) (h), and for every 2-year period thereafter, the secretary of revenue shall rank the checkoffs based on the total amount of designations received for each checkoff for each 2-year period. For each 2-year period, beginning with 2014, the secretary of revenue shall rank every checkoff that is created under this section.

71.10(5s)(d) (d)

71.10(5s)(d)1.1. If more than 11 checkoffs exist under this section after August 14, 2014, and every 2 years thereafter, not including the checkoff under sub. (5fm), only the 8 highest ranking checkoffs for which designations were made in the previous 2-year period may appear on the income tax form for the next 2 taxable years.

71.10(5s)(d)2. 2. The remaining 2 checkoffs for which designations may be made and which shall be placed on the income tax form for the next 2 taxable years, in place of the 2 lowest ranking checkoffs, shall be checkoffs that have not received any designations during the previous 2-year period.

71.10(5s)(d)3. 3. The 2 remaining checkoffs, described under subd. 2., shall be the 2 oldest checkoffs, based on the date each checkoff was placed on a list of checkoffs, maintained by the department, that are eligible to be placed on the form. If 2 or more checkoffs have been placed on the list at the same time, the oldest checkoff shall then be calculated according to their effective dates.

71.10(5s)(d)4. 4. If 10 checkoffs exist under this section after August 14, 2014, not including the checkoff under sub. (5fm), those 10 checkoffs may appear on the income tax form for the next 2 taxable years.

71.10(5s)(d)5. 5. If 11 checkoffs exist under this section after August 14, 2014, not including the checkoff under sub. (5fm), only the 9 highest ranking checkoffs for which designations were made in the previous 2-year period may appear on the income tax form for the next 2 taxable years. The remaining checkoff for which designations may be made and which shall be placed on the income tax form for the next 2 taxable years, in place of the lowest ranking checkoff, shall be a checkoff that has not received any designations during the previous 2-year period. This last checkoff shall be selected using the method described under subd. 3.

71.10(5s)(e) (e) For any taxable year that begins after December 31, 2014, individuals may not make a designation for any checkoff which, in the previous tax year, did not generate at least $75,000 of designations as certified by the secretary of revenue under subs. (5) (h) 3., (5e) (h) 2., (5f) (h) 2., (5fm) (h) 2., (5g) (h) 2., (5i) (h) 2., (5j) (h) 2., (5k) (h) 2., (5km) (h) 2., and (5m) (h) 2. Once a checkoff is affected by this paragraph, no further checkoffs may be designated to that checkoff in any taxable year.

71.10(6) (6) Married persons.

71.10(6)(a)(a) Joint returns. Persons filing a joint return are jointly and severally liable for the tax, interest, penalties, fees, additions to tax and additional assessments under this chapter applicable to the return. Except as provided in par. (e), a person shall be relieved of liability in regard to a joint return in the manner specified in section 6015 (a) to (d) and (f) of the Internal Revenue Code.

71.10(6)(b) (b) Separate returns. Except as provided in par. (e), a spouse filing a separate return may be relieved of liability for the tax, interest, penalties, fees, additions to tax and additional assessments under this chapter in the manner specified in section 66 (c) of the Internal Revenue Code. The department may not apply ch. 766 in assessing a taxpayer with respect to marital property income the taxpayer did not report if that taxpayer failed to notify the taxpayer's spouse about the amount and nature of the income before the due date, including extensions, for filing the return for the taxable year in which the income was derived. The department shall include all of that marital property income in the gross income of the taxpayer and exclude all of that marital property income from the gross income of the taxpayer's spouse.

71.10(6)(c) (c) Marital property agreements. The department of revenue shall notify a taxpayer whose separate return is under audit that a marital property agreement or unilateral statement under ch. 766 is effective for tax purposes for any period during which both spouses are domiciled in this state only if it is filed with the department before any assessment resulting from the audit is issued. A marital property agreement or unilateral statement under ch. 766 does not affect the determination of the income that is taxable by this state, or of the person who is required to report taxable income to this state, during the period that one or both spouses are not domiciled in this state or if it was not filed with the department before an assessment was issued.

71.10(6)(d) (d) Part-year residents and nonresidents. If a spouse is not domiciled in this state for the entire taxable year, the tax liability and reporting obligation of both spouses during the period a spouse is not domiciled in this state shall be determined without regard to ch. 766 except as provided in this chapter.

71.10(6)(e) (e) Application for relief. A person who seeks relief from liability under par. (a) or (b) shall apply for relief with the department, on a form prescribed by the department, within 2 years after the date on which the department first begins collection activities after July 27, 2005.

71.10(6m) (6m) Returns of formerly married and remarried persons.

71.10(6m)(a)(a) Except as provided in par. (c), a formerly married or remarried person filing a return for a period during which the person was married may be relieved of liability for the tax, interest, penalties, fees, additions to tax and additional assessments under this chapter from that period as if the person were a spouse under section 66 (c) of the Internal Revenue Code. The department may not apply ch. 766 in assessing the former spouse of the person with respect to marital property income that the former spouse did not report if that former spouse failed to notify the person about the amount and nature of the income before the due date, including extensions, for filing the return for the taxable year during which the income was derived. The department shall include all of that marital property income in the gross income of the former spouse and exclude all of that marital property income from the gross income of the person.

71.10(6m)(b) (b) The department may not apply ch. 766 or s. 71.55 (1), 71.61 (1) or 71.80 (3) or (3m) to collect from an individual for any tax liability owed to the department by the individual or by the former spouse of the individual if a judgment of divorce under ch. 767 apportions that liability to the former spouse of the individual and if the individual includes with his or her tax return a copy of that portion of the judgment of divorce that relates to the apportionment of tax liability.

71.10(6m)(c) (c) A person who seeks relief from liability under par. (a) shall apply for relief with the department as provided under sub. (6) (e).

71.10(7) (7) Minnesota income tax reciprocity.

71.10(7)(a)(a) For purposes of income tax reciprocity reached with the state of Minnesota under s. 71.05 (2), whenever the income taxes on residents of one state which would have been paid to the 2nd state without reciprocity exceed the income taxes on residents of the 2nd state which would have been paid to the first state without reciprocity, the state with the net revenue loss shall receive from the other state the amount of the loss. Interest shall be payable on all delinquent balances relating to taxable years beginning after December 31, 1977. The secretary of revenue may enter into agreements with the state of Minnesota specifying the reciprocity payment due date, conditions constituting delinquency, interest rates and the method of computing interest due on any delinquent amounts.

71.10(7)(b) (b) The data used for computing the loss to either state shall be determined by the respective departments of revenue of both states on or before November 1 of the year following the close of the previous calendar year. If an agreement cannot be reached as to the amount of the loss, the secretary of revenue of this state and the commissioner of taxation of the state of Minnesota shall each appoint a member of a board of arbitration and these members shall appoint a 3rd member of the board. The board shall select one of its members as chairperson. The board may administer oaths, take testimony, subpoena witnesses and require their attendance, require the production of books, papers and documents and hold hearings at such places as it deems necessary. The board shall then make a determination as to the amount to be paid the other state which shall be conclusive. This state shall pay no more than one-half of the cost of such arbitration.

71.10(7)(c) (c) For taxable years beginning after December 31, 2000, this state shall pay Minnesota interest on any reciprocity payment that is due under this subsection. Interest shall be calculated according to the Laws of Minnesota 2002 Chapter 377, or at another rate and under another method of calculation that is agreed to by Minnesota and Wisconsin.

71.10(7e) (7e) Illinois income tax reciprocity.

71.10(7e)(a)(a) For purposes of income tax reciprocity reached with the state of Illinois under s. 71.05 (2), whenever the income taxes on residents of one state which would have been paid to the 2nd state without reciprocity exceed the income taxes on residents of the 2nd state which would have been paid to the first state without reciprocity, the state with the net revenue loss shall receive from the other state the amount of the loss. Interest shall be payable on all delinquent balances relating to taxable years beginning after December 31, 1999. The secretary of revenue may enter into agreements with the state of Illinois specifying the reciprocity payment due date, conditions constituting delinquency, interest rates and the method of computing interest due on any delinquent amounts.

71.10(7e)(b) (b) The data used for computing the loss to either state shall be determined by the respective departments of revenue of both states on or before December 1 of the year following the close of the previous calendar year. If an agreement cannot be reached as to the amount of the loss, the secretary of revenue of this state and the director of taxation of the state of Illinois shall each appoint a member of a board of arbitration and these members shall appoint a 3rd member of the board. The board shall select one of its members as chairperson. The board may administer oaths, take testimony, subpoena witnesses and require their attendance, require the production of books, papers and documents and hold hearings at such places as it considers necessary. The board shall then make a determination as to the amount to be paid the other state which shall be conclusive. This state shall pay no more than 50% of the cost of such arbitration.

71.10(7e)(c) (c)

71.10(7e)(c)1.1. The payments under this subsection may be made only if the secretary of revenue of this state and the director of taxation of the state of Illinois enter into a written agreement relating to income tax reciprocity that applies to taxable years beginning after December 31, 1997.

71.10(7e)(c)2. 2. Subject to subd. 1., for taxable years beginning after December 31, 1997, and before January 1, 1999, the maximum amount that may be paid to Illinois under this subsection is $5,500,000, and for taxable years beginning after December 31, 1998, and before January 1, 2000, the maximum amount that may be paid to Illinois under this subsection is $8,250,000.

71.10(7m) (7m) Discharge of indebtedness; modifications. If a person excludes from gross income an amount of income from a discharge of indebtedness because of discharges of debts described under section 108 (a) of the internal revenue code, the person shall make the adjustments specified in section 108 (b) of the internal revenue code, but the net operating loss under s. 71.01 (14), not the federal net operating loss, and Wisconsin credits, not federal credits, and the capital loss carry-forward as limited under s. 71.05 (10) (c), not the federal capital loss carry-forward, shall be applied, and the reduction rate for a credit carry-over is 6.93%, not 33 1/3%.

71.10(8) (8) Penalties. Unless specifically provided in this subchapter, the penalties under subch. XIII apply for failure to comply with this subchapter unless the context requires otherwise.

71.10(9) (9) Publication of standard deduction and tax brackets. The department of revenue shall annually publish notice of the standard deduction amounts and the brackets for the individual income tax in the administrative register.

71.10 History History: 1987 a. 312; 1987 a. 411 ss. 94, 97, 176 to 179; 1987 a. 422 s. 4; 1989 a. 31, 56, 359; 1991 a. 39; 1993 a. 16, 184; 1995 a. 27, 209, 418, 453; 1997 a. 27, 63, 237, 248; 1999 a. 9, 167; 2001 a. 16, 109; 2003 a. 33, 99, 135, 176, 255, 321; 2005 a. 25, 49, 71, 74, 177, 178, 323, 361, 460, 479, 483; 2007 a. 1, 20, 96, 97; 2009 a. 2, 28, 89, 265, 269, 295, 332; 2011 a. 32, 76, 169, 212, 222, 232; 2011 a. 260 ss. 25, 80; 2013 a. 20, 62, 145; s. 13.92 (1) (bm) 2.



71.12 Conformity.

71.12  Conformity. Unless specifically provided in this subchapter, fiduciaries shall be subject to all of the provisions, requirements and liabilities of this chapter, so far as applicable, unless the context requires otherwise.

71.12 History History: 1987 a. 312.



71.122 Definition.

71.122  Definition. In this subchapter, "Wisconsin taxable income" means federal taxable income, as defined in s. 71.01 (4), as modified under s. 71.05 (6) to (12), (19) and (20).

71.122 History History: 1997 a. 27.



71.125 Imposition of tax.

71.125  Imposition of tax.

71.125(1)(1) Except as provided in sub. (2), the tax imposed by this chapter on individuals and the rates under s. 71.06 (1), (1m), (1n), (1p), (1q), and (2) shall apply to the Wisconsin taxable income of estates or trusts, except nuclear decommissioning trust or reserve funds, and that tax shall be paid by the fiduciary.

71.125(2) (2) Each electing small business trust, as defined in section 1361 (e) (1) of the Internal Revenue Code, is subject to tax at the highest rate under s. 71.06 (1), (1m), (1n), (1p), or (1q), whichever taxable year is applicable, on its income as computed under section 641 of the Internal Revenue Code, as modified by s. 71.05 (6) to (12), (19) and (20).

71.125 History History: 1987 a. 312; 1997 a. 27, 237; 1999 a. 9; 2013 a. 20.



71.13 Filing returns.

71.13  Filing returns.

71.13(1)(1)  Estate or trust. Annual returns of income of an estate or a trust shall be made to the department by the fiduciary thereof at or before the time such income is required to be reported to the internal revenue service under the internal revenue code. Under such rules as the department prescribes, a return made by one of 2 or more joint fiduciaries shall be sufficient compliance with the requirements of this section. A return made pursuant to this subsection shall contain a statement that the fiduciary has sufficient knowledge of the affairs of the person for whom the return is made to enable him or her to make the return, and that the return is, to the best of his or her knowledge and belief, true and correct.

71.13(1m) (1m) Schedules to beneficiaries. Every fiduciary who is required to file a return under sub. (1) shall, on or before the due date of the return, including extensions, provide a schedule to each beneficiary whose share of income, deductions, credits, or other items of the fiduciary may affect the beneficiary's tax liability under this chapter. The schedule shall separately indicate the beneficiary's share of each item.

71.13(2) (2) Returns required prior to closing estate or trust.

71.13(2)(a)(a) A personal representative or trustee applying to a court having jurisdiction for a discharge of his or her trust and a final settlement of his or her accounts, before the application is granted, shall file all of the following with the department:

71.13(2)(a)1. 1. Returns of income received by the decedent, any previous guardian, personal representative, or trustee, during each of the years open to assessment under s. 71.77, if the returns had not previously been filed, including a return of income for the year of death to the date of death.

71.13(2)(a)2. 2. Returns of income received during the period of the personal representative's or trustee's administration or trust except for the final income tax year of the estate or trust.

71.13(2)(a)3. 3. Gift tax returns or reports, sales and use tax returns, and withholding returns or reports that were required to be filed, if not previously filed.

71.13(2)(b) (b) Upon receipt of the returns described in par. (a), the department shall immediately determine the amount of taxes including interest, penalties, and costs to be payable, as well as any delinquent income, withholding, sales, use, and gift taxes, penalties, interest, and costs due, and shall certify those amounts to the court. The court shall then enter an order directing the personal representative or trustee to pay the amounts found to be due by the department and take the department's receipt for the amount paid. The receipt shall be evidence of the payment and shall be filed with the court before a final distribution of the estate or trust is ordered and the personal representative or trustee is discharged. The filing of the receipt shall in no manner affect the obligation of the personal representative or trustee to file income, sales, and withholding returns covering transactions reportable during the final taxable year of the estate or trust and to pay income, sales, use and withholding taxes, penalties, interest, and costs due as the result of such transactions.

71.13(3) (3) Required filing may be dispensed with by court. Returns of income required to be made by sub. (2) may be dispensed with by order of the court having jurisdiction in cases where it is clearly evident to the court that no income tax is due or to become due from the trust or estate.

71.13 History History: 1987 a. 312; 1989 a. 31; 2001 a. 102; 2009 a. 28.



71.14 Situs of income.

71.14  Situs of income. For purposes of determining the situs of income under this subchapter:

71.14(1) (1) The estate of a decedent shall be considered resident at the domicile of the decedent at the time of his or her death.

71.14(2) (2) A trust created at death by will, contract, declaration of trust or implication of law by a decedent who at the time of death was a resident of this state shall be considered resident at the domicile of the decedent at the time of the decedent's death until transferred by the court having jurisdiction under s. 72.27 to another court's jurisdiction. After jurisdiction is transferred, the trust shall be considered resident at the place to which jurisdiction is transferred. The hearing to transfer jurisdiction shall be held only after giving written notice to the department of revenue under s. 879.05.

71.14(3) (3) Except as provided in sub. (2) and s. 71.04 (1) (b) 2., trusts created by contract, declaration of trust or implication of law that are made irrevocable and were administered in this state before October 29, 1999, shall be considered resident at the place where the trust is being administered. The following trusts shall be considered to be administered in the state of domicile of the corporate trustee of the trust at any time that the grantor of the trust is not a resident of this state:

71.14(3)(a) (a) Trusts that have any assets invested in a common trust fund, as defined in section 584 of the internal revenue code, maintained by a bank or trust company domiciled in this state that is a member of the same affiliated group, as defined in section 1504 of the internal revenue code, as the corporate trustee.

71.14(3)(b) (b) Trusts the assets of which in whole or in part are managed, or about which investment decisions are made, by a corporation domiciled in this state if that corporation and the corporate trustee are members of the same affiliated group, as defined in section 1504 of the internal revenue code.

71.14(3m) (3m)

71.14(3m)(a)(a) Subject to par. (b) and except as provided in sub. (2) and s. 71.04 (1) (b) 2., only the following trusts, or portions of trusts, that become irrevocable on or after October 29, 1999, or that became irrevocable before October 29, 1999, and are first administered in this state on or after October 29, 1999, are resident of this state:

71.14(3m)(a)1. 1. Trusts, or portions of trusts, the assets of which consist of property placed in the trust by a person who is a resident of this state at the time that the property was placed in the trust if, at the time that the assets were placed in the trust, the trust was irrevocable.

71.14(3m)(a)2. 2. Trusts, or portions of trusts, the assets of which consist of property placed in the trust by a person who is a resident of this state at the time that the trust became irrevocable if, at the time that the property was placed in the trust, the trust was revocable.

71.14(3m)(b) (b) A trust described under par. (a):

71.14(3m)(b)1. 1. Is revocable if the person whose property constitutes the trust may revest title to the property in that person.

71.14(3m)(b)2. 2. Is irrevocable if the power to revest title, as described in subd. 1., does not exist.

71.14(4) (4) The unrelated business taxable income of trusts shall be apportioned under the department of revenue's rules.

71.14 History History: 1987 a. 312, 411; 1989 a. 31; 1999 a. 9, 185; 2001 a. 16.



71.15 Income computation.

71.15  Income computation.

71.15(1)(1) The standard deduction shall not be allowed in computing the taxable income of an estate, a trust or a common trust fund.

71.15(2) (2) A personal exemption for the decedent under s. 71.07 (8) shall not be allowed the personal representative, except against the tax on income of the decedent in the year of death. If the decedent would have been entitled to an exemption for the decedent's spouse or a dependent under s. 71.07 (8), had the decedent lived, the exemption shall be allowed to the personal representative so long as over one-half of the support of the spouse or dependent is supplied by the decedent or by the personal representative from the decedent's estate and the gross income of the spouse or dependent for the calendar year in which the taxable year of the personal representative begins is less than $500.

71.15 History History: 1987 a. 312; 2001 a. 102.



71.16 Allocation of modifications.

71.16  Allocation of modifications. The Wisconsin modifications applicable to the Wisconsin taxable income or Wisconsin adjusted gross income of estates, trusts and beneficiaries thereof with respect to income derived from such estates or trusts shall be computed and allocated as follows:

71.16(1) (1) A modification or portion thereof which relates to an item of income, gain, loss or deduction which affects the computation of the federal distributable net income of the estate or trust for the current year shall be apportioned among and taken into account by the fiduciary and the beneficiary or beneficiaries in the same proportion that the item to which it relates is considered as distributed among them for federal income tax purposes.

71.16(2) (2) Any remaining modifications or portions thereof shall be taken into account by the fiduciary.

71.16(3) (3) If an additional assessment is made against the fiduciary or any beneficiary as a result of correction of an erroneous allocation of the modifications applicable to the income of an estate or trust, any overpayment resulting from consistent application of such correction to all other taxpayers interested in such estate or trust shall be refunded notwithstanding any rule of law which would otherwise bar such refund.

71.16 History History: 1987 a. 312.



71.17 General provisions.

71.17  General provisions.

71.17(1)(1)  Assessment of trust income distributable to nonresident beneficiary. The income of a trust distributable or distributed to a nonresident beneficiary shall be assessed as the income of other nonresidents is assessed. No personal exemptions shall be allowed in assessing the income of such nonresident beneficiary unless that beneficiary makes a complete return under this chapter.

71.17(2) (2) Lien on trust estate; income taxes levied against beneficiary. All income taxes levied against the income of beneficiaries shall be a lien on that portion of the trust estate or interest therein from which the income taxed is derived, and such taxes shall be paid by the fiduciary, if not paid by the distributee, before the same become delinquent. Every person who, as a fiduciary under the provisions of this subchapter, pays an income tax shall have all the rights and remedies of reimbursement for any taxes assessed against him or her or paid by him or her in such capacity, as provided in s. 70.19 (1) and (2).

71.17(3) (3) Liability for payment of taxes due from decedent. Any income, withholding, sales, use, or gift taxes, penalties, interest, and costs found to be due from a decedent, an estate, or a trust for any of the years open to assessment under s. 71.77 and any delinquent income, withholding, sales, use, or gift taxes, penalties, interest, and costs found to be due shall be assessed against and paid by one of the following:

71.17(3)(a) (a) The personal representative or trustee.

71.17(3)(b) (b) The beneficiaries, in the same ratio that their interest in the estate or trust bears to the total estate or trust, if found to be due after the personal representative or trustee is discharged.

71.17(4) (4) Trusts established or maintained out-of-state; grantor liable for tax. The establishment or maintenance of a trust outside Wisconsin by a Wisconsin resident as grantor, the income from which trust is taxable to the grantor or to any person other than the trust under the internal revenue code, is hereby declared to be a tax avoidance device designed to avoid the legal application of the Wisconsin income tax to income properly taxable to the grantor or such other person. Any Wisconsin resident who is the grantor of such a trust shall be liable for the Wisconsin income tax on the income of such trust which is federally taxable to such grantor or other person under the internal revenue code.

71.17(5) (5) Trusts that are exempt from federal income tax. Trusts exempt from federal income tax pursuant to subtitle A, chapter 1, subchapter F of the internal revenue code shall to the same extent be exempt from taxation under this chapter.

71.17(6) (6) Funeral trusts. If a qualified funeral trust makes the election under section 685 of the Internal Revenue Code for federal income tax purposes, that election applies for purposes of this chapter and each trust shall compute its own tax and shall apply the rates under s. 71.06 (1), (1m), (1n), (1p), or (1q).

71.17 History History: 1987 a. 312; 1989 a. 31; 1997 a. 237; 1999 a. 9; 2001 a. 102; 2013 a. 20.



71.19 Conformity.

71.19  Conformity. Unless specifically provided in this subchapter, partnerships and limited liability companies shall be subject to all of the provisions, requirements and liabilities of this chapter, so far as applicable, unless the context requires otherwise.

71.19 History History: 1987 a. 312; 1993 a. 112.



71.195 Definition.

71.195  Definition. In this subchapter, "partnership" includes limited liability companies and other entities that are treated as partnerships under the Internal Revenue Code, and "partnership" does not include publicly traded partnerships treated as corporations under s. 71.22 (1k).

71.195 History History: 1997 a. 27; 2005 a. 25.



71.20 Filing returns.

71.20  Filing returns.

71.20(1)(1) Every partnership shall furnish to the department a true and accurate statement, on or before April 15 of each year, except that returns for fiscal years ending on some other date than December 31 shall be furnished on or before the 15th day of the 4th month following the close of such fiscal year, in such manner and form and setting forth such facts as the department deems necessary to enforce this chapter. A partnership that is the owner of a single-owner entity that is disregarded as a separate entity under section 7701 of the Internal Revenue Code shall include that entity's information on the owner's return under this subchapter. The statement shall be subscribed by one of the members of the partnership.

71.20(1m) (1m) Every partnership that is required to file a return under sub. (1) shall, on or before the due date of the return, including extensions, provide a schedule to each partner whose share of income, deductions, credits, or other items of the partnership may affect the partner's tax liability under this chapter. The schedule shall separately indicate the partner's share of each item.

71.20(2) (2) Nothing in this section precludes the department of revenue from requiring any person other than a corporation to file an income tax return when in the judgment of the department a return should be filed.

71.20(3) (3) Any extension granted by law or by the Internal Revenue Service for the filing of the federal return that corresponds to the return required under sub. (1) extends the time for filing under this section.

71.20 History History: 1987 a. 312, 411; 1993 a. 112; 1997 a. 27; 2009 a. 28.



71.21 Computation.

71.21  Computation.

71.21(1)(1) The net income of a partnership shall be computed in the same manner and on the same basis as provided for computation of the income of persons other than corporations.

71.21(2) (2) The standard deduction shall not be allowed in computing the taxable income of a partnership.

71.21(3) (3) The credits under s. 71.28 (4m) may not be claimed by a partnership or by partners, including partners of a publicly traded partnership.

71.21(4) (4)

71.21(4)(a)(a) The amount of the credits computed by a partnership under s. 71.07 (2dd), (2de), (2di), (2dj), (2dL), (2dm), (2ds), (2dx), (2dy), (3g), (3h), (3n), (3p), (3q), (3r), (3rm), (3rn), (3s), (3t), (3w), (4k), (4n), (5e), (5f), (5g), (5h), (5i), (5j), (5k), (5r), (5rm), (6n), and (8r) and passed through to partners shall be added to the partnership's income.

71.21(4)(b) (b) Amounts computed by a partnership under s. 71.07 (5n) in the previous taxable year and not included in federal ordinary business income shall be added to the partnership's income.

71.21(5) (5) Section 164 (a) (3) of the internal revenue code is modified so that state taxes and taxes of the District of Columbia that are value-added taxes, single business taxes or taxes on or measured by all or a portion of net income, gross income, gross receipts or capital stock are not deductible.

71.21 History History: 1987 a. 312, 411; 1989 a. 31; 1993 a. 112; 1995 a. 27, 400; 1997 a. 27; 2001 a. 16; 2003 a. 99, 135, 255, 326; 2005 a. 74, 361, 479, 483; 2007 a. 20, 96; 2009 a. 2, 28, 265, 269, 295, 332; 2011 a. 32, 212, 232; 2011 a. 260 s. 80; 2013 a. 20.



71.22 Definitions.

71.22  Definitions. In this chapter in regard to corporations and to nuclear decommissioning trust or reserve funds:

71.22(1b) (1b) "Aggregate effective tax rate" means the sum of the effective tax rates imposed by a state, U.S. possession, foreign country, or any combination thereof, on the person or entity.

71.22(1g) (1g) For purposes of s. 71.25 (9) (df), (dh), (dj), and (dk), "commercial domicile" means the location from which a trade or business is principally managed and directed, based on any factors the department determines are appropriate, including the location where the greatest number of employees of the trade or business work, have their office or base of operations, or from which the employees are directed or controlled.

71.22(1k) (1k) "Corporation" includes corporations, publicly traded partnerships treated as corporations in section 7704 of the internal revenue code, limited liability companies treated as corporations under the internal revenue code, joint stock companies, associations, common law trusts and all other entities treated as corporations under section 7701 of the Internal Revenue Code, unless the context requires otherwise. A single-owner entity that is disregarded as a separate entity under section 7701 of the Internal Revenue Code is disregarded as a separate entity under this chapter, and its owner is subject to the tax on or measured by the entity's income. "Corporation" does not include any entity that is a qualified subchapter S subsidiary under s. 71.365 (7).

71.22(1m) (1m) "Department" means the department of revenue.

71.22(1r) (1r) "Doing business in this state" includes, except as prohibited under P.L. 86-272, issuing credit, debit, or travel and entertainment cards to customers in this state; regularly selling products or services of any kind or nature to customers in this state that receive the product or service in this state; regularly soliciting business from potential customers in this state; regularly performing services outside this state for which the benefits are received in this state; regularly engaging in transactions with customers in this state that involve intangible property and result in receipts flowing to the taxpayer from within this state; holding loans secured by real or tangible personal property located in this state; owning, directly or indirectly, a general or limited partnership interest in a partnership that does business in this state, regardless of the percentage of ownership; and owning, directly or indirectly, an interest in a limited liability company that does business in this state, regardless of the percentage of ownership, if the limited liability company is treated as a partnership for federal income tax purposes. A taxpayer doing business in this state for any part of the taxable year is considered to be doing business in this state for the entire taxable year.

71.22(1t) (1t) For purposes of s. 71.25 (9) (df), (dh), (dj), and (dk), "domicile" means an individual's true, fixed, and permanent home where the individual intends to remain permanently and indefinitely and to which, whenever absent, the individual intends to return, except that no individual may have more than one domicile at any time.

71.22(1tm) (1tm) "Effective tax rate" means the maximum tax rate imposed by the state, U.S. possession, or foreign country, multiplied by the apportionment percentage, if any, applicable to the person or entity under the laws of that state, U.S. possession, or foreign country.

71.22(2) (2) "Entertainment corporation" means a domestic or foreign corporation which derives income from amusement, entertainment or sporting events in this state or from the services of an entertainer, as defined in s. 71.01 (2).

71.22(2m) (2m) "File" means mail or deliver a document that the department prescribes to the department or, if the department prescribes another method of submitting or another destination, use that other method or submit to that other destination.

71.22(3) (3) "Gain" means gain as computed under the internal revenue code.

71.22(3g) (3g) For purposes of ss. 71.26 (2) (a) 7. and 9. and 71.255 (2) (d) 1., "intangible expenses" include the following, to the extent that the amounts would otherwise be deductible in determining net income under the Internal Revenue Code as modified under s. 71.26 (3):

71.22(3g)(a) (a) Expenses, losses, and costs for, related to, or directly or indirectly in connection with the acquisition, use, maintenance, management, ownership, sale, exchange, or any other disposition of intangible property.

71.22(3g)(b) (b) Losses related to, or incurred in connection directly or indirectly with, factoring transactions or discounting transactions.

71.22(3g)(c) (c) Royalty, patent, technical, and copyright fees.

71.22(3g)(d) (d) Licensing fees.

71.22(3g)(e) (e) Other similar expenses, losses, and costs.

71.22(3h) (3h) "Intangible property" includes stocks, bonds, financial instruments, patents, patent applications, trade names, trademarks, service marks, copyrights, mask works, trade secrets, and similar types of intangible assets.

71.22(3m) (3m) For purposes of ss. 71.26 (2) (a) 7. and 9. and 71.255 (2) (d) 1., "interest expenses" means interest that would otherwise be deductible under section 163 of the Internal Revenue Code, as modified under s. 71.26 (3).

71.22(4) (4)

71.22(4)(a)(a) Except as provided in sub. (4m) and ss. 71.26 (2) (b) and (3), 71.34 (1g), and 71.42 (2), "Internal Revenue Code," for taxable years that begin after December 31, 2002, and before January 1, 2004, means the federal Internal Revenue Code as amended to December 31, 2002, excluding sections 103, 104, and 110 of P.L. 102-227, sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 106-519, sections 162 and 165 of P.L. 106-554, P.L. 106-573, section 431 of P.L. 107-16, and sections 101 and 301 (a) of P.L. 107-147, and as amended by P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, excluding section 109 of P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 307, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, and as indirectly affected in the provisions applicable to this subchapter by P.L. 99-514, P.L. 100-203, P.L. 100-647 excluding sections 803 (d) (2) (B), 805 (d) (2), 812 (c) (2), 821 (b) (2), and 823 (c) (2) of P.L. 99-514 and section 1008 (g) (5) of P.L. 100-647, P.L. 101-73, P.L. 101-140, P.L. 101-179, P.L. 101-239, P.L. 101-508, P.L. 102-227, excluding sections 103, 104, and 110 of P.L. 102-227, P.L. 102-318, P.L. 102-486, P.L. 103-66, excluding sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, P.L. 103-296, P.L. 103-337, P.L. 103-465, P.L. 104-7, P.L. 104-188, excluding sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 104-191, P.L. 104-193, P.L. 105-33, P.L. 105-34, P.L. 105-178, P.L. 105-206, P.L. 105-277, P.L. 106-36, P.L. 106-170, P.L. 106-230, P.L. 106-554, excluding sections 162 and 165 of P.L. 106-554, P.L. 107-15, P.L. 107-16, excluding section 431 of P.L. 107-16, P.L. 107-22, P.L. 107-116, P.L. 107-134, P.L. 107-147, excluding sections 101 and 301 (a) of P.L. 107-147, P.L. 107-181, P.L. 107-210, P.L. 107-276, P.L. 107-358, P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, excluding section 109 of P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 307, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458. The Internal Revenue Code applies for Wisconsin purposes at the same time as for federal purposes. Amendments to the federal Internal Revenue Code enacted after December 31, 2002, do not apply to this paragraph with respect to taxable years beginning after December 31, 2002, and before January 1, 2004, except that changes to the Internal Revenue Code made by P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, excluding section 109 of P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 307, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, and changes that indirectly affect the provisions applicable to this subchapter made by P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, excluding section 109 of P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 307, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, apply for Wisconsin purposes at the same time as for federal purposes.

71.22(4)(b) (b) Except as provided in sub. (4m) and ss. 71.26 (2) (b) and (3), 71.34 (1g), and 71.42 (2), "Internal Revenue Code," for taxable years that begin after December 31, 2003, and before January 1, 2005, means the federal Internal Revenue Code as amended to December 31, 2003, excluding sections 103, 104, and 110 of P.L. 102-227, sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 106-519, sections 162 and 165 of P.L. 106-554, P.L. 106-573, section 431 of P.L. 107-16, sections 101 and 301 (a) of P.L. 107-147, sections 106, 201, and 202 of P.L. 108-27, section 109 of P.L. 108-121, and section 1201 of P.L. 108-173, and as amended by P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 307, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, and as indirectly affected in the provisions applicable to this subchapter by P.L. 99-514, P.L. 100-203, P.L. 100-647 excluding sections 803 (d) (2) (B), 805 (d) (2), 812 (c) (2), 821 (b) (2), and 823 (c) (2) of P.L. 99-514 and section 1008 (g) (5) of P.L. 100-647, P.L. 101-73, P.L. 101-140, P.L. 101-179, P.L. 101-239, P.L. 101-508, P.L. 102-227, excluding sections 103, 104, and 110 of P.L. 102-227, P.L. 102-318, P.L. 102-486, P.L. 103-66, excluding sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, P.L. 103-296, P.L. 103-337, P.L. 103-465, P.L. 104-7, P.L. 104-188, excluding sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 104-191, P.L. 104-193, P.L. 105-33, P.L. 105-34, P.L. 105-178, P.L. 105-206, P.L. 105-277, P.L. 106-36, P.L. 106-170, P.L. 106-230, P.L. 106-554, excluding sections 162 and 165 of P.L. 106-554, P.L. 107-15, P.L. 107-16, excluding section 431 of P.L. 107-16, P.L. 107-22, P.L. 107-116, P.L. 107-134, P.L. 107-147, excluding sections 101 and 301 (a) of P.L. 107-147, P.L. 107-181, P.L. 107-210, P.L. 107-276, P.L. 107-358, P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, excluding section 109 of P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 307, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458. The Internal Revenue Code applies for Wisconsin purposes at the same time as for federal purposes. Amendments to the federal Internal Revenue Code enacted after December 31, 2003, do not apply to this paragraph with respect to taxable years beginning after December 31, 2003, and before January 1, 2005, except that changes to the Internal Revenue Code made by P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 307, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, and changes that indirectly affect the provisions applicable to this subchapter made by P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 307, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, apply for Wisconsin purposes at the same time as for federal purposes.

71.22(4)(c) (c) Except as provided in sub. (4m) and ss. 71.26 (2) (b) and (3), 71.34 (1g), and 71.42 (2), "Internal Revenue Code," for taxable years that begin after December 31, 2004, and before January 1, 2006, means the federal Internal Revenue Code as amended to December 31, 2004, excluding sections 103, 104, and 110 of P.L. 102-227, sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, sections 1, 3, 4, and 5 of P.L. 106-519, sections 162 and 165 of P.L. 106-554, P.L. 106-573, section 431 of P.L. 107-16, sections 101 and 301 (a) of P.L. 107-147, sections 106, 201, and 202 of P.L. 108-27, section 1201 of P.L. 108-173, sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, and sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, and as amended by P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, and as indirectly affected in the provisions applicable to this subchapter by P.L. 99-514, P.L. 100-203, P.L. 100-647, excluding sections 803 (d) (2) (B), 805 (d) (2), 812 (c) (2), 821 (b) (2), and 823 (c) (2) of P.L. 99-514 and section 1008 (g) (5) of P.L. 100-647, P.L. 101-73, P.L. 101-140, P.L. 101-179, P.L. 101-239, P.L. 101-508, P.L. 102-227, excluding sections 103, 104, and 110 of P.L. 102-227, P.L. 102-318, P.L. 102-486, P.L. 103-66, excluding sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, P.L. 103-296, P.L. 103-337, P.L. 103-465, P.L. 104-7, P.L. 104-188, excluding sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 104-191, P.L. 104-193, P.L. 105-33, P.L. 105-34, P.L. 105-178, P.L. 105-206, P.L. 105-277, P.L. 106-36, P.L. 106-170, P.L. 106-230, P.L. 106-554, excluding sections 162 and 165 of P.L. 106-554, P.L. 107-15, P.L. 107-16, excluding section 431 of P.L. 107-16, P.L. 107-22, P.L. 107-116, P.L. 107-134, P.L. 107-147, excluding sections 101 and 301 (a) of P.L. 107-147, P.L. 107-181, P.L. 107-210, P.L. 107-276, P.L. 107-358, P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458. The Internal Revenue Code applies for Wisconsin purposes at the same time as for federal purposes. Amendments to the federal Internal Revenue Code enacted after December 31, 2004, do not apply to this paragraph with respect to taxable years beginning after December 31, 2004, and before January 1, 2006, except that changes to the Internal Revenue Code made by P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, P.L. 109-227, d P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, and changes that indirectly affect the provisions applicable to this subchapter made by P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, apply for Wisconsin purposes at the same time as for federal purposes.

71.22(4)(d) (d) Except as provided in sub. (4m) and ss. 71.26 (2) (b) and (3), 71.34 (1g), and 71.42 (2), "Internal Revenue Code," for taxable years that begin after December 31, 2005, and before January 1, 2007, means the federal Internal Revenue Code as amended to December 31, 2005, excluding sections 103, 104, and 110 of P.L. 102-227, sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, sections 1, 3, 4, and 5 of P.L. 106-519, sections 162 and 165 of P.L. 106-554, P.L. 106-573, section 431 of P.L. 107-16, sections 101 and 301 (a) of P.L. 107-147, sections 106, 201, and 202 of P.L. 108-27, section 1201 of P.L. 108-173, sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 109-1, sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, section 11146 of P.L. 109-59, section 301 of P.L. 109-73, and sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, and as amended by P.L. 109-222, excluding sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, and as indirectly affected in the provisions applicable to this subchapter by P.L. 99-514, P.L. 100-203, P.L. 100-647, excluding sections 803 (d) (2) (B), 805 (d) (2), 812 (c) (2), 821 (b) (2), and 823 (c) (2) of P.L. 99-514 and section 1008 (g) (5) of P.L. 100-647, P.L. 101-73, P.L. 101-140, P.L. 101-179, P.L. 101-239, P.L. 101-508, P.L. 102-227, excluding sections 103, 104, and 110 of P.L. 102-227, P.L. 102-318, P.L. 102-486, P.L. 103-66, excluding sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, P.L. 103-296, P.L. 103-337, P.L. 103-465, P.L. 104-7, P.L. 104-188, excluding sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 104-191, P.L. 104-193, P.L. 105-33, P.L. 105-34, P.L. 105-178, P.L. 105-206, P.L. 105-277, P.L. 106-36, P.L. 106-170, P.L. 106-230, P.L. 106-554, excluding sections 162 and 165 of P.L. 106-554, P.L. 107-15, P.L. 107-16, excluding section 431 of P.L. 107-16, P.L. 107-22, P.L. 107-116, P.L. 107-134, P.L. 107-147, excluding sections 101 and 301 (a) of P.L. 107-147, P.L. 107-181, P.L. 107-210, P.L. 107-276, P.L. 107-358, P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-59, excluding section 11146 of P.L. 109-59, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458. The Internal Revenue Code applies for Wisconsin purposes at the same time as for federal purposes. Amendments to the federal Internal Revenue Code enacted after December 31, 2005, do not apply to this paragraph with respect to taxable years beginning after December 31, 2005, and before January 1, 2007, except that changes to the Internal Revenue Code made by P.L. 109-222, excluding sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, and changes that indirectly affect the provisions applicable to this subchapter made by P.L. 109-222, excluding sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, apply for Wisconsin purposes at the same time as for federal purposes.

71.22(4)(e) (e) Except as provided in sub. (4m) and ss. 71.26 (2) (b) and (3), 71.34 (1g), and 71.42 (2), "Internal Revenue Code," for taxable years that begin after December 31, 2006, and before January 1, 2008, means the federal Internal Revenue Code as amended to December 31, 2006, excluding sections 103, 104, and 110 of P.L. 102-227, sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, sections 1, 3, 4, and 5 of P.L. 106-519, sections 162 and 165 of P.L. 106-554, P.L. 106-573, section 431 of P.L. 107-16, sections 101 and 301 (a) of P.L. 107-147, sections 106, 201, and 202 of P.L. 108-27, section 1201 of P.L. 108-173, sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 109-1, sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, section 11146 of P.L. 109-59, section 301 of P.L. 109-73, sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, sections 811 and 844 of P.L. 109-280, and P.L. 109-432, and as amended by P.L. 110-245, excluding sections 110, 113, and 301 of P.L. 110-245, and P.L. 110-458, and as indirectly affected in the provisions applicable to this subchapter by P.L. 99-514, P.L. 100-203, P.L. 100-647, excluding sections 803 (d) (2) (B), 805 (d) (2), 812 (c) (2), 821 (b) (2), and 823 (c) (2) of P.L. 99-514 and section 1008 (g) (5) of P.L. 100-647, P.L. 101-73, P.L. 101-140, P.L. 101-179, P.L. 101-239, P.L. 101-508, P.L. 102-227, excluding sections 103, 104, and 110 of P.L. 102-227, P.L. 102-318, P.L. 102-486, P.L. 103-66, excluding sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, P.L. 103-296, P.L. 103-337, P.L. 103-465, P.L. 104-7, P.L. 104-188, excluding sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 104-191, P.L. 104-193, P.L. 105-33, P.L. 105-34, P.L. 105-178, P.L. 105-206, P.L. 105-277, P.L. 106-36, P.L. 106-170, P.L. 106-230, P.L. 106-554, excluding sections 162 and 165 of P.L. 106-554, P.L. 107-15, P.L. 107-16, excluding section 431 of P.L. 107-16, P.L. 107-22, P.L. 107-116, P.L. 107-134, P.L. 107-147, excluding sections 101 and 301 (a) of P.L. 107-147, P.L. 107-181, P.L. 107-210, P.L. 107-276, P.L. 107-358, P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-59, excluding section 11146 of P.L. 109-59, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, P.L. 110-245, excluding sections 110, 113, and 301 of P.L. 110-245, and P.L. 110-458. The Internal Revenue Code applies for Wisconsin purposes at the same time as for federal purposes. Amendments to the federal Internal Revenue Code enacted after December 31, 2006, do not apply to this paragraph with respect to taxable years beginning after December 31, 2006, and before January 1, 2008, except that changes to the Internal Revenue Code made by P.L. 110-245, excluding sections 110, 113, and 301 of P.L. 110-245, and P.L. 110-458, and changes that indirectly affect the provisions applicable to this subchapter made by P.L. 110-245, excluding sections 110, 113, and 301 of P.L. 110-245, and P.L. 110-458, apply for Wisconsin purposes at the same time as for federal purposes.

71.22(4)(f) (f) Except as provided in sub. (4m) and ss. 71.26 (2) (b) and (3), 71.34 (1g), and 71.42 (2), "Internal Revenue Code," for taxable years that begin after December 31, 2007, and before January 1, 2009, means the federal Internal Revenue Code as amended to December 31, 2007, excluding sections 103, 104, and 110 of P.L. 102-227, sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, sections 1, 3, 4, and 5 of P.L. 106-519, sections 162 and 165 of P.L. 106-554, P.L. 106-573, section 431 of P.L. 107-16, sections 101 and 301 (a) of P.L. 107-147, sections 106, 201, and 202 of P.L. 108-27, section 1201 of P.L. 108-173, sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 109-1, sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, section 11146 of P.L. 109-59, section 301 of P.L. 109-73, sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, sections 811 and 844 of P.L. 109-280, P.L. 109-432, P.L. 110-28, P.L. 110-140, P.L. 110-141, P.L. 110-142, P.L. 110-166, and P.L. 110-172, and as amended by P.L. 110-245, excluding sections 110, 113, and 301 of P.L. 110-245, section 15316 of P.L. 110-246, section 301 of division B and section 313 of division C of P.L. 110-343, P.L. 110-458, section 1541 of division B of P.L. 111-5, and P.L. 111-192, and as indirectly affected in the provisions applicable to this subchapter by P.L. 99-514, P.L. 100-203, P.L. 100-647, excluding sections 803 (d) (2) (B), 805 (d) (2), 812 (c) (2), 821 (b) (2), and 823 (c) (2) of P.L. 99-514 and section 1008 (g) (5) of P.L. 100-647, P.L. 101-73, P.L. 101-140, P.L. 101-179, P.L. 101-239, P.L. 101-508, P.L. 102-227, excluding sections 103, 104, and 110 of P.L. 102-227, P.L. 102-318, P.L. 102-486, P.L. 103-66, excluding sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, P.L. 103-296, P.L. 103-337, P.L. 103-465, P.L. 104-7, P.L. 104-188, excluding sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 104-191, P.L. 104-193, P.L. 105-33, P.L. 105-34, P.L. 105-178, P.L. 105-206, P.L. 105-277, P.L. 106-36, P.L. 106-170, P.L. 106-230, P.L. 106-554, excluding sections 162 and 165 of P.L. 106-554, P.L. 107-15, P.L. 107-16, excluding section 431 of P.L. 107-16, P.L. 107-22, P.L. 107-116, P.L. 107-134, P.L. 107-147, excluding sections 101 and 301 (a) of P.L. 107-147, P.L. 107-181, P.L. 107-210, P.L. 107-276, P.L. 107-358, P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-59, excluding section 11146 of P.L. 109-59, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, P.L. 110-245, excluding sections 110, 113, and 301 of P.L. 110-245, section 15316 of P.L. 110-246, section 301 of division B and section 313 of division C of P.L. 110-343, P.L. 110-458, section 1541 of division B of P.L. 111-5, and P.L. 111-192. The Internal Revenue Code applies for Wisconsin purposes at the same time as for federal purposes. Amendments to the federal Internal Revenue Code enacted after December 31, 2007, do not apply to this paragraph with respect to taxable years beginning after December 31, 2007, and before January 1, 2009, except that changes to the Internal Revenue Code made by P.L. 110-245, excluding sections 110, 113, and 301 of P.L. 110-245, section 15316 of P.L. 110-246, section 301 of division B and section 313 of division C of P.L. 110-343, P.L. 110-458, section 1541 of division B of P.L. 111-5, and P.L. 111-192, and changes that indirectly affect the provisions applicable to this subchapter made by P.L. 110-245, excluding sections 110, 113, and 301 of P.L. 110-245, section 15316 of P.L. 110-246, section 301 of division B and section 313 of division C of P.L. 110-343, P.L. 110-458, section 1541 of division B of P.L. 111-5, and P.L. 111-192, apply for Wisconsin purposes at the same time as for federal purposes.

71.22(4)(g) (g) Except as provided in sub. (4m) and ss. 71.26 (2) (b) and (3), 71.34 (1g), and 71.42 (2), "Internal Revenue Code," for taxable years that begin after December 31, 2008, and before January 1, 2011, means the federal Internal Revenue Code as amended to December 31, 2008, excluding sections 103, 104, and 110 of P.L. 102-227, sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, sections 1, 3, 4, and 5 of P.L. 106-519, sections 162 and 165 of P.L. 106-554, P.L. 106-573, section 431 of P.L. 107-16, sections 101 and 301 (a) of P.L. 107-147, sections 106, 201, and 202 of P.L. 108-27, section 1201 of P.L. 108-173, sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, sections 101, 102, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 109-1, sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, section 11146 of P.L. 109-59, section 301 of P.L. 109-73, sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, sections 101, 207, 209, 503, and 513 of P.L. 109-222, P.L. 109-432, P.L. 110-28, P.L. 110-140, P.L. 110-141, P.L. 110-142, P.L. 110-166, P.L. 110-172, P.L. 110-185, P.L. 110-234, sections 110, 113, and 301 of P.L. 110-245, P.L. 110-246, except section 15316 of P.L. 110-246, P.L. 110-289, except section 3093 of P.L. 110-289, P.L. 110-317, and P.L. 110-343, except section 301 of division B and section 313 of division C of P.L. 110-343, and as amended by sections 1261, 1262, 1401, 1402, 1521, 1522, 1531, and 1541 of division B of P.L. 111-5, section 301 of P.L. 111-147, P.L. 111-192, section 1601 of P.L. 111-203, section 215 of P.L. 111-226, section 2112 of P.L. 111-240, and P.L. 111-325, and as indirectly affected in the provisions applicable to this subchapter by P.L. 99-514, P.L. 100-203, P.L. 100-647, excluding sections 803 (d) (2) (B), 805 (d) (2), 812 (c) (2), 821 (b) (2), and 823 (c) (2) of P.L. 99-514 and section 1008 (g) (5) of P.L. 100-647, P.L. 101-73, P.L. 101-140, P.L. 101-179, P.L. 101-239, P.L. 101-508, P.L. 102-227, excluding sections 103, 104, and 110 of P.L. 102-227, P.L. 102-318, P.L. 102-486, P.L. 103-66, excluding sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, P.L. 103-296, P.L. 103-337, P.L. 103-465, P.L. 104-7, P.L. 104-188, excluding sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 104-191, P.L. 104-193, P.L. 105-33, P.L. 105-34, P.L. 105-178, P.L. 105-206, P.L. 105-277, P.L. 106-36, P.L. 106-170, P.L. 106-230, P.L. 106-554, excluding sections 162 and 165 of P.L. 106-554, P.L. 107-15, P.L. 107-16, excluding section 431 of P.L. 107-16, P.L. 107-22, P.L. 107-116, P.L. 107-134, P.L. 107-147, excluding sections 101 and 301 (a) of P.L. 107-147, P.L. 107-181, P.L. 107-210, P.L. 107-276, P.L. 107-358, P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 102, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-59, excluding section 11146 of P.L. 109-59, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 209, 503, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, P.L. 110-245, excluding sections 110, 113, and 301 of P.L. 110-245, section 15316 of P.L. 110-246, section 3093 of P.L. 110-289, section 301 of division B and section 313 of division C of P.L. 110-343, P.L. 110-351, P.L. 110-458, sections 1261, 1262, 1401, 1402, 1521, 1522, 1531, and 1541 of division B of P.L. 111-5, section 301 of P.L. 111-147, P.L. 111-192, section 1601 of P.L. 111-203, section 215 of P.L. 111-226, section 2112 of P.L. 111-240, and P.L. 111-325. The Internal Revenue Code applies for Wisconsin purposes at the same time as for federal purposes. Amendments to the federal Internal Revenue Code enacted after December 31, 2008, do not apply to this paragraph with respect to taxable years beginning after December 31, 2008, and before January 1, 2011, except that changes to the Internal Revenue Code made by sections 1261, 1262, 1401, 1402, 1521, 1522, 1531, and 1541 of division B of P.L. 111-5, section 301 of P.L. 111-147, P.L. 111-192, section 1601 of P.L. 111-203, section 215 of P.L. 111-226, section 2112 of P.L. 111-240, and P.L. 111-325, and changes that indirectly affect the provisions applicable to this subchapter made by sections 1261, 1262, 1401, 1402, 1521, 1522, 1531, and 1541 of division B of P.L. 111-5, section 301 of P.L. 111-147, P.L. 111-192, section 1601 of P.L. 111-203, section 215 of P.L. 111-226, section 2112 of P.L. 111-240, and P.L. 111-325, apply for Wisconsin purposes at the same time as for federal purposes.

71.22(4)(h) (h) Except as provided in sub. (4m) and ss. 71.26 (2) (b) and (3), 71.34 (1g), and 71.42 (2), "Internal Revenue Code," for taxable years that begin after December 31, 2010, and before January 1, 2013, means the federal Internal Revenue Code as amended to December 31, 2010, excluding sections 103, 104, and 110 of P.L. 102-227, sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, sections 1, 3, 4, and 5 of P.L. 106-519, sections 162 and 165 of P.L. 106-554, P.L. 106-573, section 431 of P.L. 107-16, sections 101 and 301 (a) of P.L. 107-147, sections 106, 201, and 202 of P.L. 108-27, section 1201 of P.L. 108-173, sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, sections 101, 102, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 109-1, sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, section 11146 of P.L. 109-59, section 301 of P.L. 109-73, sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, sections 101, 207, 503, and 513 of P.L. 109-222, P.L. 109-432, except sections 117, 406, 409, 410, 412, 417, 418, 424, and 425 of division A and section 403 of division C of P.L. 109-432, P.L. 110-28, except sections 8215, 8231, 8232, 8234, and 8236 of P.L. 110-28, P.L. 110-140, sections 2, 3, and 5 of P.L. 110-142, P.L. 110-166, sections 3 (b) and 11 (b), (e), and (g) of P.L. 110-172, P.L. 110-185, P.L. 110-234, section 301 of P.L. 110-245, P.L. 110-246, except sections 4, 15312, 15313, 15314, 15316, and 15342 of P.L. 110-246, sections 3071, 3081, and 3082 of P.L. 110-289, section 9 (e) of P.L. 110-317, P.L. 110-343, except sections 116, 208, 211, and 301 of division B and sections 313 and 504 of division C of P.L. 110-343, P.L. 111-5, except sections 1261, 1262, 1401, 1402, 1521, 1522, 1531, and 1541 of division B of P.L. 111-5, section 201 of P.L. 111-147, P.L. 111-148, except sections 1322, 1515, 9003, 9021, 9022, 10108, 10908, and 10909 of P.L. 111-148, P.L. 111-152, except section 1407 of P.L. 111-152, P.L. 111-203, except section 1601 of P.L. 111-203, P.L. 111-226, except sections 215 and 217 of P.L. 111-226, P.L. 111-240, except sections 2014, 2043, 2111, 2112, and 2113 of P.L. 111-240, and P.L. 111-312, and as amended by section 902 of P.L. 112-240, and as indirectly affected in the provisions applicable to this subchapter by P.L. 99-514, P.L. 100-203, P.L. 100-647, excluding sections 803 (d) (2) (B), 805 (d) (2), 812 (c) (2), 821 (b) (2), and 823 (c) (2) of P.L. 99-514 and section 1008 (g) (5) of P.L. 100-647, P.L. 101-73, P.L. 101-140, P.L. 101-179, P.L. 101-239, P.L. 101-508, P.L. 102-227, excluding sections 103, 104, and 110 of P.L. 102-227, P.L. 102-318, P.L. 102-486, P.L. 103-66, excluding sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, P.L. 103-296, P.L. 103-337, P.L. 103-465, P.L. 104-7, P.L. 104-188, excluding sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 104-191, P.L. 104-193, P.L. 105-33, P.L. 105-34, P.L. 105-178, P.L. 105-206, P.L. 105-277, P.L. 106-36, P.L. 106-170, P.L. 106-230, P.L. 106-554, excluding sections 162 and 165 of P.L. 106-554, P.L. 107-15, P.L. 107-16, excluding section 431 of P.L. 107-16, P.L. 107-22, P.L. 107-116, P.L. 107-134, P.L. 107-147, excluding sections 101 and 301 (a) of P.L. 107-147, P.L. 107-181, P.L. 107-210, P.L. 107-276, P.L. 107-358, P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 102, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-59, excluding section 11146 of P.L. 109-59, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 503, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, sections 117, 406, 409, 410, 412, 417, 418, 424, and 425 of division A and section 403 of division C of P.L. 109-432, sections 8215, 8231, 8232, 8234, and 8236 of P.L. 110-28, P.L. 110-141, P.L. 110-142, excluding sections 2, 3, and 5 of P.L. 110-142, P.L. 110-172, excluding sections 3 (b) and 11 (b), (e), and (g) of P.L. 110-172, P.L. 110-245, excluding section 301 of P.L. 110-245, sections 4, 15312, 15313, 15314, 15316, and 15342 of P.L. 110-246, P.L. 110-289, excluding sections 3071, 3081, and 3082 of P.L. 110-289, P.L. 110-317, excluding section 9 (e) of P.L. 110-317, sections 116, 208, 211, and 301 of division B and sections 313 and 504 of division C of P.L. 110-343, P.L. 110-351, P.L. 110-458, sections 1261, 1262, 1401, 1402, 1521, 1522, 1531, and 1541 of division B of P.L. 111-5, P.L. 111-92, P.L. 111-147, excluding section 201 of P.L. 111-147, sections 1322, 1515, 9003, 9021, 9022, 10108, 10908, and 10909 of P.L. 111-148, section 1407 of P.L. 111-152, P.L. 111-192, section 1601 of P.L. 111-203, sections 215 and 217 of P.L. 111-226, sections 2014, 2043, 2111, 2112, and 2113 of P.L. 111-240, P.L. 111-325, and section 902 of P.L. 112-240. The Internal Revenue Code applies for Wisconsin purposes at the same time as for federal purposes, except that changes made by section 209 of P.L. 109-222, sections 117, 406, 409, 410, 412, 417, 418, 424, and 425 of division A and section 403 of division C of P.L. 109-432, sections 8215, 8231, 8232, 8234, and 8236 of P.L. 110-28, P.L. 110-141, P.L. 110-142, excluding sections 2, 3, and 5 of P.L. 110-142, P.L. 110-172, excluding sections 3 (b) and 11 (b), (e), and (g) of P.L. 110-172, sections 110 and 113 of P.L. 110-245, sections 15312, 15313, 15314, and 15342 of P.L. 110-246, sections 3031, 3032, 3033, 3041, 3051, 3052, 3061, and 3092 of P.L. 110-289, P.L. 110-317, excluding section 9 (e) of P.L. 110-317, sections 116, 208, and 211 of division B and section 504 of division C of P.L. 110-343, section 14 of P.L. 111-92, sections 531, 532, and 533 of P.L. 111-147, sections 10908 and 10909 of P.L. 111-148, and section 2043 of P.L. 111-240 do not apply for taxable years beginning before January 1, 2011. Amendments to the federal Internal Revenue Code enacted after December 31, 2010, do not apply to this paragraph with respect to taxable years beginning after December 31, 2010, and before January 1, 2013, except that changes to the Internal Revenue Code made by section 902 of P.L. 112-240, and changes that indirectly affect the provisions applicable to this subchapter made by section 902 of P.L. 112-240, apply for Wisconsin purposes at the same time as for federal purposes.

71.22(4)(i) (i) Except as provided in sub. (4m) and ss. 71.26 (2) (b) and (3), 71.34 (1g), and 71.42 (2), "Internal Revenue Code," for taxable years that begin after December 31, 2012, means the federal Internal Revenue Code as amended to December 31, 2010, excluding sections 103, 104, and 110 of P.L. 102-227, sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, sections 1, 3, 4, and 5 of P.L. 106-519, sections 162 and 165 of P.L. 106-554, section 431 of P.L. 107-16, sections 101 and 301 (a) of P.L. 107-147, sections 106, 201, and 202 of P.L. 108-27, section 1201 of P.L. 108-173, sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, sections 101, 102, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 109-1, sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, section 11146 of P.L. 109-59, section 301 of P.L. 109-73, sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, sections 101, 207, 503, and 513 of P.L. 109-222, P.L. 109-432, except sections 117, 406, 409, 410, 412, 417, 418, 424, and 425 of division A and section 403 of division C of P.L. 109-432, P.L. 110-28, except sections 8215, 8231, 8232, 8234, and 8236 of P.L. 110-28, P.L. 110-140, sections 2, 3, and 5 of P.L. 110-142, P.L. 110-166, sections 3 (b) and 11 (b), (e), and (g) of P.L. 110-172, P.L. 110-185, P.L. 110-234, section 301 of P.L. 110-245, P.L. 110-246, except sections 4, 15312, 15313, 15314, 15316, and 15342 of P.L. 110-246, sections 3071, 3081, and 3082 of P.L. 110-289, section 9 (e) of P.L. 110-317, P.L. 110-343, except sections 116, 208, 211, and 301 of division B and sections 313 and 504 of division C of P.L. 110-343, P.L. 111-5, except sections 1261, 1262, 1401, 1402, 1521, 1522, 1531, and 1541 of division B of P.L. 111-5, section 201 of P.L. 111-147, P.L. 111-148, except sections 1322, 1515, 9003, 9004, 9005, 9012, 9013, 9014, 9016, 9021, 9022, 10108, 10902, 10908, and 10909 of P.L. 111-148, P.L. 111-152, except sections 1403 and 1407 of P.L. 111-152, P.L. 111-203, except section 1601 of P.L. 111-203, P.L. 111-226, except sections 215 and 217 of P.L. 111-226, P.L. 111-240, except sections 2014, 2043, 2111, 2112, and 2113 of P.L. 111-240, and P.L. 111-312, and as amended by section 1858 of P.L. 112-10, section 1108 of P.L. 112-95, sections 40211, 40241, 40242, and 100121 of P.L. 112-141, and sections 101 and 902 of P.L. 112-240, indirectly affected in the provisions applicable to this subchapter by P.L. 99-514, excluding sections 803 (d) (2) (B), 805 (d) (2), 812 (c) (2), 821 (b) (2), and 823 (c) (2) of P.L. 99-514, P.L. 100-203, P.L. 100-647, excluding section 1008 (g) (5) of P.L. 100-647, P.L. 101-73, P.L. 101-140, P.L. 101-179, P.L. 101-239, P.L. 101-508, P.L. 102-227, excluding sections 103, 104, and 110 of P.L. 102-227, P.L. 102-318, P.L. 102-486, P.L. 103-66, excluding sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, P.L. 103-296, P.L. 103-337, P.L. 103-465, P.L. 104-7, P.L. 104-188, excluding sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 104-191, P.L. 104-193, P.L. 105-33, P.L. 105-34, P.L. 105-178, P.L. 105-206, P.L. 105-277, P.L. 106-36, P.L. 106-170, P.L. 106-230, P.L. 106-554, excluding sections 162 and 165 of P.L. 106-554, P.L. 106-573, P.L. 107-15, P.L. 107-16, excluding section 431 of P.L. 107-16, P.L. 107-22, P.L. 107-116, P.L. 107-134, P.L. 107-147, excluding sections 101 and 301 (a) of P.L. 107-147, P.L. 107-181, P.L. 107-210, P.L. 107-276, P.L. 107-358, P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 102, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-59, excluding section 11146 of P.L. 109-59, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 503, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, sections 117, 406, 409, 410, 412, 417, 418, 424, and 425 of division A and section 403 of division C of P.L. 109-432, sections 8215, 8231, 8232, 8234, and 8236 of P.L. 110-28, P.L. 110-141, P.L. 110-142, excluding sections 2, 3, and 5 of P.L. 110-142, P.L. 110-172, excluding sections 3 (b) and 11 (b), (e), and (g) of P.L. 110-172, P.L. 110-245, excluding section 301 of P.L. 110-245, sections 4, 15312, 15313, 15314, 15316, and 15342 of P.L. 110-246, P.L. 110-289, excluding sections 3071, 3081, and 3082 of P.L. 110-289, P.L. 110-317, excluding section 9 (e) of P.L. 110-317, sections 116, 208, 211, and 301 of division B and sections 313 and 504 of division C of P.L. 110-343, P.L. 110-351, P.L. 110-458, sections 1261, 1262, 1401, 1402, 1521, 1522, 1531, and 1541 of division B of P.L. 111-5, P.L. 111-92, P.L. 111-147, excluding section 201 of P.L. 111-147, sections 1322, 1515, 9003, 9004, 9005, 9012, 9013, 9014, 9016, 9021, 9022, 10108, 10902, 10908, and 10909 of P.L. 111-148, sections 1403 and 1407 of P.L. 111-152, P.L. 111-192, section 1601 of P.L. 111-203, sections 215 and 217 of P.L. 111-226, sections 2014, 2043, 2111, 2112, and 2113 of P.L. 111-240, P.L. 111-325, section 1858 of P.L. 112-10, section 1108 of P.L. 112-95, sections 40211, 40241, 40242, and 100121 of P.L. 112-141, and sections 101 and 902 of P.L. 112-240. The Internal Revenue Code applies for Wisconsin purposes at the same time as for federal purposes, except that changes made by P.L. 106-573, sections 9004, 9005, 9012, 9013, 9014, 9016, and 10902 of P.L. 111-148, sections 1403 and 1407 of P.L. 111-152, section 1858 of P.L. 112-10, section 1108 of P.L. 112-95, and sections 40211, 40241, 40242, and 100121 of P.L. 112-141 do not apply for taxable years beginning before January 1, 2013. Amendments to the federal Internal Revenue Code enacted after December 31, 2010, do not apply to this paragraph with respect to taxable years beginning after December 31, 2010, except that changes to the Internal Revenue Code made by section 1858 of P.L. 112-10, section 1108 of P.L. 112-95, and sections 40211, 40241, 40242, and 100121 of P.L. 112-141, and changes that indirectly affect the provisions applicable to this subchapter made by section 1858 of P.L. 112-10, section 1108 of P.L. 112-95, and sections 40211, 40241, 40242, and 100121 of P.L. 112-141, do not apply for taxable years beginning before January 1, 2013, and changes to the Internal Revenue Code made by sections 101 and 902 of P.L. 112-240, and changes that indirectly affect the provisions applicable to this subchapter made by sections 101 and 902 of P.L. 112-240, apply for Wisconsin purposes at the same time as for federal purposes.

71.22(4m) (4m)

71.22(4m)(a)(a) For taxable years that begin after December 31, 2002, and before January 1, 2004, "Internal Revenue Code," for corporations that are subject to a tax on unrelated business income under s. 71.26 (1) (a), means the federal Internal Revenue Code as amended to December 31, 2002, excluding sections 103, 104, and 110 of P.L. 102-227, sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 106-519, sections 162 and 165 of P.L. 106-554, P.L. 106-573, section 431 of P.L. 107-16, and sections 101 and 301 (a) of P.L. 107-147, and as amended by P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, excluding section 109 of P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 307, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, and as indirectly affected in the provisions applicable to this subchapter by P.L. 99-514, P.L. 100-203, P.L. 100-647, P.L. 101-73, P.L. 101-140, P.L. 101-179, P.L. 101-239, P.L. 101-508, P.L. 102-227, excluding sections 103, 104, and 110 of P.L. 102-227, P.L. 102-318, P.L. 102-486, P.L. 103-66, excluding sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, P.L. 103-296, P.L. 103-337, P.L. 103-465, P.L. 104-7, P.L. 104-188, excluding sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 104-191, P.L. 104-193, P.L. 105-33, P.L. 105-34, P.L. 105-178, P.L. 105-206, P.L. 105-277, P.L. 106-36, P.L. 106-170, P.L. 106-230, P.L. 106-554, excluding sections 162 and 165 of P.L. 106-554, P.L. 107-15, P.L. 107-16, excluding section 431 of P.L. 107-16, P.L. 107-22, P.L. 107-116, P.L. 107-134, P.L. 107-147, excluding sections 101 and 301 (a) of P.L. 107-147, P.L. 107-181, P.L. 107-210, P.L. 107-276, P.L. 107-358, P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, excluding section 109 of P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 307, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458. The Internal Revenue Code applies for Wisconsin purposes at the same time as for federal purposes. Amendments to the Internal Revenue Code enacted after December 31, 2002, do not apply to this paragraph with respect to taxable years beginning after December 31, 2002, and before January 1, 2004, except that changes to the Internal Revenue Code made by P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, excluding section 109 of P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 307, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, and changes that indirectly affect the provisions applicable to this subchapter made by P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, excluding section 109 of P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 307, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, apply for Wisconsin purposes at the same time as for federal purposes.

71.22(4m)(b) (b) For taxable years that begin after December 31, 2003, and before January 1, 2005, "Internal Revenue Code," for corporations that are subject to a tax on unrelated business income under s. 71.26 (1) (a), means the federal Internal Revenue Code as amended to December 31, 2003, excluding sections 103, 104, and 110 of P.L. 102-227, sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 106-519, sections 162 and 165 of P.L. 106-554, P.L. 106-573, section 431 of P.L. 107-16, sections 101 and 301 (a) of P.L. 107-147, sections 106, 201, and 202 of P.L. 108-27, section 109 of P.L. 108-121, and section 1201 of P.L. 108-173, and as amended by P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 307, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-227, d P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, and as indirectly affected in the provisions applicable to this subchapter by P.L. 99-514, P.L. 100-203, P.L. 100-647, P.L. 101-73, P.L. 101-140, P.L. 101-179, P.L. 101-239, P.L. 101-508, P.L. 102-227, excluding sections 103, 104, and 110 of P.L. 102-227, P.L. 102-318, P.L. 102-486, P.L. 103-66, excluding sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, P.L. 103-296, P.L. 103-337, P.L. 103-465, P.L. 104-7, P.L. 104-188, excluding sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 104-191, P.L. 104-193, P.L. 105-33, P.L. 105-34, P.L. 105-178, P.L. 105-206, P.L. 105-277, P.L. 106-36, P.L. 106-170, P.L. 106-230, P.L. 106-554, excluding sections 162 and 165 of P.L. 106-554, P.L. 107-15, P.L. 107-16, excluding section 431 of P.L. 107-16, P.L. 107-22, P.L. 107-116, P.L. 107-134, P.L. 107-147, excluding sections 101 and 301 (a) of P.L. 107-147, P.L. 107-181, P.L. 107-210, P.L. 107-276, P.L. 107-358, P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, excluding section 109 of P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 307, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458. The Internal Revenue Code applies for Wisconsin purposes at the same time as for federal purposes. Amendments to the Internal Revenue Code enacted after December 31, 2003, do not apply to this paragraph with respect to taxable years beginning after December 31, 2003, and before January 1, 2005, except that changes to the Internal Revenue Code made by P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 307, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, and changes that indirectly affect the provisions applicable to this subchapter made by P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 307, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, apply for Wisconsin purposes at the same time as for federal purposes.

71.22(4m)(c) (c) For taxable years that begin after December 31, 2004, and before January 1, 2006, "Internal Revenue Code," for corporations that are subject to a tax on unrelated business income under s. 71.26 (1) (a), means the federal Internal Revenue Code as amended to December 31, 2004, excluding sections 103, 104, and 110 of P.L. 102-227, sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, sections 1, 3, 4, and 5 of P.L. 106-519, sections 162 and 165 of P.L. 106-554, P.L. 106-573, section 431 of P.L. 107-16, sections 101 and 301 (a) of P.L. 107-147, sections 106, 201, and 202 of P.L. 108-27, section 1201 of P.L. 108-173, sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, and sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, and as amended by P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, and as indirectly affected in the provisions applicable to this subchapter by P.L. 99-514, P.L. 100-203, P.L. 100-647, P.L. 101-73, P.L. 101-140, P.L. 101-179, P.L. 101-239, P.L. 101-508, P.L. 102-227, excluding sections 103, 104, and 110 of P.L. 102-227, P.L. 102-318, P.L. 102-486, P.L. 103-66, excluding sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, P.L. 103-296, P.L. 103-337, P.L. 103-465, P.L. 104-7, P.L. 104-188, excluding sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 104-191, P.L. 104-193, P.L. 105-33, P.L. 105-34, P.L. 105-178, P.L. 105-206, P.L. 105-277, P.L. 106-36, P.L. 106-170, P.L. 106-230, P.L. 106-554, excluding sections 162 and 165 of P.L. 106-554, P.L. 107-15, P.L. 107-16, excluding section 431 of P.L. 107-16, P.L. 107-22, P.L. 107-116, P.L. 107-134, P.L. 107-147, excluding sections 101 and 301 (a) of P.L. 107-147, P.L. 107-181, P.L. 107-210, P.L. 107-276, P.L. 107-358, P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458. The Internal Revenue Code applies for Wisconsin purposes at the same time as for federal purposes. Amendments to the Internal Revenue Code enacted after December 31, 2004, do not apply to this paragraph with respect to taxable years beginning after December 31, 2004, and before January 1, 2006, except that changes to the Internal Revenue Code made by P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, and changes that indirectly affect the provisions applicable to this subchapter made by P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, apply for Wisconsin purposes at the same time as for federal purposes.

71.22(4m)(d) (d) For taxable years that begin after December 31, 2005, and before January 1, 2007, "Internal Revenue Code," for corporations that are subject to a tax on unrelated business income under s. 71.26 (1) (a), means the federal Internal Revenue Code as amended to December 31, 2005, excluding sections 103, 104, and 110 of P.L. 102-227, sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, sections 1, 3, 4, and 5 of P.L. 106-519, sections 162 and 165 of P.L. 106-554, P.L. 106-573, section 431 of P.L. 107-16, sections 101 and 301 (a) of P.L. 107-147, sections 106, 201, and 202 of P.L. 108-27, section 1201 of P.L. 108-173, sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 109-1, sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, section 11146 of P.L. 109-59, section 301 of P.L. 109-73, and sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, and as amended by P.L. 109-222, excluding sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, and as indirectly affected in the provisions applicable to this subchapter by P.L. 99-514, P.L. 100-203, P.L. 100-647, P.L. 101-73, P.L. 101-140, P.L. 101-179, P.L. 101-239, P.L. 101-508, P.L. 102-227, excluding sections 103, 104, and 110 of P.L. 102-227, P.L. 102-318, P.L. 102-486, P.L. 103-66, excluding sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, P.L. 103-296, P.L. 103-337, P.L. 103-465, P.L. 104-7, P.L. 104-188, excluding sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 104-191, P.L. 104-193, P.L. 105-33, P.L. 105-34, P.L. 105-178, P.L. 105-206, P.L. 105-277, P.L. 106-36, P.L. 106-170, P.L. 106-230, P.L. 106-554, excluding sections 162 and 165 of P.L. 106-554, P.L. 107-15, P.L. 107-16, excluding section 431 of P.L. 107-16, P.L. 107-22, P.L. 107-116, P.L. 107-134, P.L. 107-147, excluding sections 101 and 301 (a) of P.L. 107-147, P.L. 107-181, P.L. 107-210, P.L. 107-276, P.L. 107-358, P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-59, excluding section 11146 of P.L. 109-59, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458. The Internal Revenue Code applies for Wisconsin purposes at the same time as for federal purposes. Amendments to the Internal Revenue Code enacted after December 31, 2005, do not apply to this paragraph with respect to taxable years beginning after December 31, 2005, and before January 1, 2007, except that changes to the Internal Revenue Code made by P.L. 109-222, excluding sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, and changes that indirectly affect the provisions applicable to this subchapter made by P.L. 109-222, excluding sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, apply for Wisconsin purposes at the same time as for federal purposes.

71.22(4m)(e) (e) For taxable years that begin after December 31, 2006, and before January 1, 2008, "Internal Revenue Code," for corporations that are subject to a tax on unrelated business income under s. 71.26 (1) (a), means the federal Internal Revenue Code as amended to December 31, 2006, excluding sections 103, 104, and 110 of P.L. 102-227, sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, sections 1, 3, 4, and 5 of P.L. 106-519, sections 162 and 165 of P.L. 106-554, P.L. 106-573, section 431 of P.L. 107-16, sections 101 and 301 (a) of P.L. 107-147, sections 106, 201, and 202 of P.L. 108-27, section 1201 of P.L. 108-173, sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 109-1, sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, section 11146 of P.L. 109-59, section 301 of P.L. 109-73, sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, sections 811 and 844 of P.L. 109-280, and P.L. 109-432, and as amended by P.L. 110-245, excluding sections 110, 113, and 301 of P.L. 110-245, and P.L. 110-458, and as indirectly affected in the provisions applicable to this subchapter by P.L. 99-514, P.L. 100-203, P.L. 100-647, P.L. 101-73, P.L. 101-140, P.L. 101-179, P.L. 101-239, P.L. 101-508, P.L. 102-227, excluding sections 103, 104, and 110 of P.L. 102-227, P.L. 102-318, P.L. 102-486, P.L. 103-66, excluding sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, P.L. 103-296, P.L. 103-337, P.L. 103-465, P.L. 104-7, P.L. 104-188, excluding sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 104-191, P.L. 104-193, P.L. 105-33, P.L. 105-34, P.L. 105-178, P.L. 105-206, P.L. 105-277, P.L. 106-36, P.L. 106-170, P.L. 106-230, P.L. 106-554, excluding sections 162 and 165 of P.L. 106-554, P.L. 107-15, P.L. 107-16, excluding section 431 of P.L. 107-16, P.L. 107-22, P.L. 107-116, P.L. 107-134, P.L. 107-147, excluding sections 101 and 301 (a) of P.L. 107-147, P.L. 107-181, P.L. 107-210, P.L. 107-276, P.L. 107-358, P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-59, excluding section 11146 of P.L. 109-59, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, P.L. 110-245, excluding sections 110, 113, and 301 of P.L. 110-245, and P.L. 110-458. The Internal Revenue Code applies for Wisconsin purposes at the same time as for federal purposes. Amendments to the Internal Revenue Code enacted after December 31, 2006, do not apply to this paragraph with respect to taxable years beginning after December 31, 2006, and before January 1, 2008, except that changes to the Internal Revenue Code made by P.L. 110-245, excluding sections 110, 113, and 301 of P.L. 110-245, and P.L. 110-458, and changes that indirectly affect the provisions applicable to this subchapter made by P.L. 110-245, excluding sections 110, 113, and 301 of P.L. 110-245, and P.L. 110-458, apply for Wisconsin purposes at the same time as for federal purposes.

71.22(4m)(f) (f) For taxable years that begin after December 31, 2007, and before January 1, 2009, "Internal Revenue Code," for corporations that are subject to a tax on unrelated business income under s. 71.26 (1) (a), means the federal Internal Revenue Code as amended to December 31, 2007, excluding sections 103, 104, and 110 of P.L. 102-227, sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, sections 1, 3, 4, and 5 of P.L. 106-519, sections 162 and 165 of P.L. 106-554, P.L. 106-573, section 431 of P.L. 107-16, sections 101 and 301 (a) of P.L. 107-147, sections 106, 201, and 202 of P.L. 108-27, section 1201 of P.L. 108-173, sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 109-1, sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, section 11146 of P.L. 109-59, section 301 of P.L. 109-73, sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, sections 811 and 844 of P.L. 109-280, P.L. 109-432, P.L. 110-28, P.L. 110-140, P.L. 110-141, P.L. 110-142, P.L. 110-166, and P.L. 110-172, and as amended by P.L. 110-245, excluding sections 110, 113, and 301 of P.L. 110-245, section 15316 of P.L. 110-246, section 301 of division B and section 313 of division C of P.L. 110-343, P.L. 110-458, section 1541 of division B of P.L. 111-5, and P.L. 111-192, and as indirectly affected in the provisions applicable to this subchapter by P.L. 99-514, P.L. 100-203, P.L. 100-647, P.L. 101-73, P.L. 101-140, P.L. 101-179, P.L. 101-239, P.L. 101-508, P.L. 102-227, excluding sections 103, 104, and 110 of P.L. 102-227, P.L. 102-318, P.L. 102-486, P.L. 103-66, excluding sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, P.L. 103-296, P.L. 103-337, P.L. 103-465, P.L. 104-7, P.L. 104-188, excluding sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 104-191, P.L. 104-193, P.L. 105-33, P.L. 105-34, P.L. 105-178, P.L. 105-206, P.L. 105-277, P.L. 106-36, P.L. 106-170, P.L. 106-230, P.L. 106-554, excluding sections 162 and 165 of P.L. 106-554, P.L. 107-15, P.L. 107-16, excluding section 431 of P.L. 107-16, P.L. 107-22, P.L. 107-116, P.L. 107-134, P.L. 107-147, excluding sections 101 and 301 (a) of P.L. 107-147, P.L. 107-181, P.L. 107-210, P.L. 107-276, P.L. 107-358, P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-59, excluding section 11146 of P.L. 109-59, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, P.L. 109-227,and P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, P.L. 110-245, excluding sections 110, 113, and 301 of P.L. 110-245, section 15316 of P.L. 110-246, section 301 of division B and section 313 of division C of P.L. 110-343, P.L. 110-458, section 1541 of division B of P.L. 111-5, and P.L. 111-192. The Internal Revenue Code applies for Wisconsin purposes at the same time as for federal purposes. Amendments to the Internal Revenue Code enacted after December 31, 2007, do not apply to this paragraph with respect to taxable years beginning after December 31, 2007, and before January 1, 2009, except that changes to the Internal Revenue Code made by P.L. 110-245, excluding sections 110, 113, and 301 of P.L. 110-245, section 15316 of P.L. 110-246, section 301 of division B and section 313 of division C of P.L. 110-343, P.L. 110-458, section 1541 of division B of P.L. 111-5, and P.L. 111-192, and changes that indirectly affect the provisions applicable to this subchapter made by P.L. 110-245, excluding sections 110, 113, and 301 of P.L. 110-245, section 15316 of P.L. 110-246, section 301 of division B and section 313 of division C of P.L. 110-343, P.L. 110-458, section 1541 of division B of P.L. 111-5, and P.L. 111-192, apply for Wisconsin purposes at the same time as for federal purposes.

71.22(4m)(g) (g) For taxable years that begin after December 31, 2008, and before January 1, 2011, "Internal Revenue Code," for corporations that are subject to a tax on unrelated business income under s. 71.26 (1) (a), means the federal Internal Revenue Code as amended to December 31, 2008, excluding sections 103, 104, and 110 of P.L. 102-227, sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, sections 1, 3, 4, and 5 of P.L. 106-519, sections 162 and 165 of P.L. 106-554, P.L. 106-573, section 431 of P.L. 107-16, sections 101 and 301 (a) of P.L. 107-147, sections 106, 201, and 202 of P.L. 108-27, section 1201 of P.L. 108-173, sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, sections 101, 102, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 109-1, sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, section 11146 of P.L. 109-59, section 301 of P.L. 109-73, sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, sections 101, 207, 209, 503, and 513 of P.L. 109-222, P.L. 109-432, P.L. 110-28, P.L. 110-140, P.L. 110-141, P.L. 110-142, P.L. 110-166, P.L. 110-172, P.L. 110-185, P.L. 110-234, sections 110, 113, and 301 of P.L. 110-245, P.L. 110-246, except section 15316 of P.L. 110-246, P.L. 110-289, except section 3093 of P.L. 110-289, P.L. 110-317, and P.L. 110-343, except section 301 of division B and section 313 of division C of P.L. 110-343, and as amended by sections 1261, 1262, 1401, 1402, 1521, 1522, 1531, and 1541 of division B of P.L. 111-5, section 301 of P.L. 111-147, P.L. 111-192, section 1601 of P.L. 111-203, section 215 of P.L. 111-226, section 2112 of P.L. 111-240, and P.L. 111-325, and as indirectly affected in the provisions applicable to this subchapter by P.L. 99-514, P.L. 100-203, P.L. 100-647, P.L. 101-73, P.L. 101-140, P.L. 101-179, P.L. 101-239, P.L. 101-508, P.L. 102-227, excluding sections 103, 104, and 110 of P.L. 102-227, P.L. 102-318, P.L. 102-486, P.L. 103-66, excluding sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, P.L. 103-296, P.L. 103-337, P.L. 103-465, P.L. 104-7, P.L. 104-188, excluding sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 104-191, P.L. 104-193, P.L. 105-33, P.L. 105-34, P.L. 105-178, P.L. 105-206, P.L. 105-277, P.L. 106-36, P.L. 106-170, P.L. 106-230, P.L. 106-554, excluding sections 162 and 165 of P.L. 106-554, P.L. 107-15, P.L. 107-16, excluding section 431 of P.L. 107-16, P.L. 107-22, P.L. 107-116, P.L. 107-134, P.L. 107-147, excluding sections 101 and 301 (a) of P.L. 107-147, P.L. 107-181, P.L. 107-210, P.L. 107-276, P.L. 107-358, P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 102, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-59, excluding section 11146 of P.L. 109-59, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 209, 503, and 513 of P.L. 109-222, P.L. 109-227, and P.L. 109-280, P.L. 110-245, excluding sections 110, 113, and 301 of P.L. 110-245, section 15316 of P.L. 110-246, section 3093 of P.L. 110-289, section 301 of division B and section 313 of division C of P.L. 110-343, P.L. 110-351, P.L. 110-458, sections 1261, 1262, 1401, 1402, 1521, 1522, 1531, and 1541 of division B of P.L. 111-5, section 301 of P.L. 111-147, P.L. 111-192, section 1601 of P.L. 111-203, section 215 of P.L. 111-226, section 2112 of P.L. 111-240, and P.L. 111-325. The Internal Revenue Code applies for Wisconsin purposes at the same time as for federal purposes. Amendments to the Internal Revenue Code enacted after December 31, 2008, do not apply to this paragraph with respect to taxable years beginning after December 31, 2008, and before January 1, 2011, except that changes to the Internal Revenue Code made by sections 1261, 1262, 1401, 1402, 1521, 1522, 1531, and 1541 of division B of P.L. 111-5, section 301 of P.L. 111-147, P.L. 111-192, section 1601 of P.L. 111-203, section 215 of P.L. 111-226, section 2112 of P.L. 111-240, and P.L. 111-325, and changes that indirectly affect the provisions applicable to this subchapter made by sections 1261, 1262, 1401, 1402, 1521, 1522, 1531, and 1541 of division B of P.L. 111-5, section 301 of P.L. 111-147, P.L. 111-192, section 1601 of P.L. 111-203, section 215 of P.L. 111-226, section 2112 of P.L. 111-240, and P.L. 111-325, apply for Wisconsin purposes at the same time as for federal purposes.

71.22(4m)(h) (h) For taxable years that begin after December 31, 2010, and before January 1, 2013, "Internal Revenue Code," for corporations that are subject to a tax on unrelated business income under s. 71.26 (1) (a), means the federal Internal Revenue Code as amended to December 31, 2010, excluding sections 103, 104, and 110 of P.L. 102-227, sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, sections 1, 3, 4, and 5 of P.L. 106-519, sections 162 and 165 of P.L. 106-554, P.L. 106-573, section 431 of P.L. 107-16, sections 101 and 301 (a) of P.L. 107-147, sections 106, 201, and 202 of P.L. 108-27, section 1201 of P.L. 108-173, sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, sections 101, 102, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 109-1, sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, section 11146 of P.L. 109-59, section 301 of P.L. 109-73, sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, sections 101, 207, 503, and 513 of P.L. 109-222, P.L. 109-432, except sections 117, 406, 409, 410, 412, 417, 418, 424, and 425 of division A and section 403 of division C of P.L. 109-432, P.L. 110-28, except sections 8215, 8231, 8232, 8234, and 8236 of P.L. 110-28, P.L. 110-140, sections 2, 3, and 5 of P.L. 110-142, P.L. 110-166, sections 3 (b) and 11 (b), (e), and (g) of P.L. 110-172, P.L. 110-185, P.L. 110-234, section 301 of P.L. 110-245, P.L. 110-246, except sections 4, 15312, 15313, 15314, 15316, and 15342 of P.L. 110-246, sections 3071, 3081, and 3082 of P.L. 110-289, section 9 (e) of P.L. 110-317, P.L. 110-343, except sections 116, 208, 211, and 301 of division B and sections 313 and 504 of division C of P.L. 110-343, P.L. 111-5, except sections 1261, 1262, 1401, 1402, 1521, 1522, 1531, and 1541 of division B of P.L. 111-5, section 201 of P.L. 111-147, P.L. 111-148, except sections 1322, 1515, 9003, 9021, 9022, 10108, 10908, and 10909 of P.L. 111-148, P.L. 111-152, except section 1407 of P.L. 111-152, P.L. 111-203, except section 1601 of P.L. 111-203, P.L. 111-226, except sections 215 and 217 of P.L. 111-226, P.L. 111-240, except sections 2014, 2043, 2111, 2112, and 2113 of P.L. 111-240, and P.L. 111-312, and as amended by section 902 of P.L. 112-240, and as indirectly affected in the provisions applicable to this subchapter by P.L. 99-514, P.L. 100-203, P.L. 100-647, P.L. 101-73, P.L. 101-140, P.L. 101-179, P.L. 101-239, P.L. 101-508, P.L. 102-227, excluding sections 103, 104, and 110 of P.L. 102-227, P.L. 102-318, P.L. 102-486, P.L. 103-66, excluding sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, P.L. 103-296, P.L. 103-337, P.L. 103-465, P.L. 104-7, P.L. 104-188, excluding sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 104-191, P.L. 104-193, P.L. 105-33, P.L. 105-34, P.L. 105-178, P.L. 105-206, P.L. 105-277, P.L. 106-36, P.L. 106-170, P.L. 106-230, P.L. 106-554, excluding sections 162 and 165 of P.L. 106-554, P.L. 107-15, P.L. 107-16, excluding section 431 of P.L. 107-16, P.L. 107-22, P.L. 107-116, P.L. 107-134, P.L. 107-147, excluding sections 101 and 301 (a) of P.L. 107-147, P.L. 107-181, P.L. 107-210, P.L. 107-276, P.L. 107-358, P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 102, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-59, excluding section 11146 of P.L. 109-59, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 503, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, sections 117, 406, 409, 410, 412, 417, 418, 424, and 425 of division A and section 403 of division C of P.L. 109-432, sections 8215, 8231, 8232, 8234, and 8236 of P.L. 110-28, P.L. 110-141, P.L. 110-142, excluding sections 2, 3, and 5 of P.L. 110-142, P.L. 110-172, excluding sections 3 (b) and 11 (b), (e), and (g) of P.L. 110-172, P.L. 110-245, excluding section 301 of P.L. 110-245, sections 4, 15312, 15313, 15314, 15316, and 15342 of P.L. 110-246, P.L. 110-289, excluding sections 3071, 3081, and 3082 of P.L. 110-289, P.L. 110-317, excluding section 9 (e) of P.L. 110-317, sections 116, 208, 211, and 301 of division B and sections 313 and 504 of division C of P.L. 110-343, P.L. 110-351, P.L. 110-458, sections 1261, 1262, 1401, 1402, 1521, 1522, 1531, and 1541 of division B of P.L. 111-5, P.L. 111-92, P.L. 111-147, excluding section 201 of P.L. 111-147, sections 1322, 1515, 9003, 9021, 9022, 10108, 10908, and 10909 of P.L. 111-148, section 1407 of P.L. 111-152, P.L. 111-192, section 1601 of P.L. 111-203, sections 215 and 217 of P.L. 111-226, sections 2014, 2043, 2111, 2112, and 2113 of P.L. 111-240, P.L. 111-325, and section 902 of P.L. 112-240. The Internal Revenue Code applies for Wisconsin purposes at the same time as for federal purposes, except that changes made by section 209 of P.L. 109-222, sections 117, 406, 409, 410, 412, 417, 418, 424, and 425 of division A and section 403 of division C of P.L. 109-432, sections 8215, 8231, 8232, 8234, and 8236 of P.L. 110-28, P.L. 110-141, P.L. 110-142, excluding sections 2, 3, and 5 of P.L. 110-142, P.L. 110-172, excluding sections 3 (b) and 11 (b), (e), and (g) of P.L. 110-172, sections 110 and 113 of P.L. 110-245, sections 15312, 15313, 15314, and 15342 of P.L. 110-246, sections 3031, 3032, 3033, 3041, 3051, 3052, 3061, and 3092 of P.L. 110-289, P.L. 110-317, excluding section 9 (e) of P.L. 110-317, sections 116, 208, and 211 of division B and section 504 of division C of P.L. 110-343, section 14 of P.L. 111-92, sections 531, 532, and 533 of P.L. 111-147, sections 10908 and 10909 of P.L. 111-148, and section 2043 of P.L. 111-240 do not apply for taxable years beginning before January 1, 2011. Amendments to the Internal Revenue Code enacted after December 31, 2010, do not apply to this paragraph with respect to taxable years beginning after December 31, 2010, and before January 1, 2013, except that changes to the Internal Revenue Code made by section 902 of P.L. 112-240, and changes that indirectly affect the provisions applicable to this subchapter made by section 902 of P.L. 112-240, apply for Wisconsin purposes at the same time as for federal purposes.

71.22(4m)(i) (i) For taxable years that begin after December 31, 2012, "Internal Revenue Code," for corporations that are subject to a tax on unrelated business income under s. 71.26 (1) (a), means the federal Internal Revenue Code as amended to December 31, 2010, excluding sections 103, 104, and 110 of P.L. 102-227, sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, sections 1, 3, 4, and 5 of P.L. 106-519, sections 162 and 165 of P.L. 106-554, section 431 of P.L. 107-16, sections 101 and 301 (a) of P.L. 107-147, sections 106, 201, and 202 of P.L. 108-27, section 1201 of P.L. 108-173, sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, sections 101, 102, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 109-1, sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, section 11146 of P.L. 109-59, section 301 of P.L. 109-73, sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, sections 101, 207, 503, and 513 of P.L. 109-222, P.L. 109-432, except sections 117, 406, 409, 410, 412, 417, 418, 424, and 425 of division A and section 403 of division C of P.L. 109-432, P.L. 110-28, except sections 8215, 8231, 8232, 8234, and 8236 of P.L. 110-28, P.L. 110-140, sections 2, 3, and 5 of P.L. 110-142, P.L. 110-166, sections 3 (b) and 11 (b), (e), and (g) of P.L. 110-172, P.L. 110-185, P.L. 110-234, section 301 of P.L. 110-245, P.L. 110-246, except sections 4, 15312, 15313, 15314, 15316, and 15342 of P.L. 110-246, sections 3071, 3081, and 3082 of P.L. 110-289, section 9 (e) of P.L. 110-317, P.L. 110-343, except sections 116, 208, 211, and 301 of division B and sections 313 and 504 of division C of P.L. 110-343, P.L. 111-5, except sections 1261, 1262, 1401, 1402, 1521, 1522, 1531, and 1541 of division B of P.L. 111-5, section 201 of P.L. 111-147, P.L. 111-148, except sections 1322, 1515, 9003, 9004, 9005, 9012, 9013, 9014, 9016, 9021, 9022, 10108, 10902, 10908, and 10909 of P.L. 111-148, P.L. 111-152, except sections 1403 and 1407 of P.L. 111-152, P.L. 111-203, except section 1601 of P.L. 111-203, P.L. 111-226, except sections 215 and 217 of P.L. 111-226, P.L. 111-240, except sections 2014, 2043, 2111, 2112, and 2113 of P.L. 111-240, and P.L. 111-312, and as amended by section 1858 of P.L. 112-10, section 1108 of P.L. 112-95, sections 40211, 40241, 40242, and 100121 of P.L. 112-141, and sections 101 and 902 of P.L. 112-240, and as indirectly affected in the provisions applicable to this subchapter by P.L. 99-514, P.L. 100-203, P.L. 100-647, P.L. 101-73, P.L. 101-140, P.L. 101-179, P.L. 101-239, P.L. 101-508, P.L. 102-227, excluding sections 103, 104, and 110 of P.L. 102-227, P.L. 102-318, P.L. 102-486, P.L. 103-66, excluding sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, P.L. 103-296, P.L. 103-337, P.L. 103-465, P.L. 104-7, P.L. 104-188, excluding sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 104-191, P.L. 104-193, P.L. 105-33, P.L. 105-34, P.L. 105-178, P.L. 105-206, P.L. 105-277, P.L. 106-36, P.L. 106-170, P.L. 106-230, P.L. 106-554, excluding sections 162 and 165 of P.L. 106-554, P.L. 106-573, P.L. 107-15, P.L. 107-16, excluding section 431 of P.L. 107-16, P.L. 107-22, P.L. 107-116, P.L. 107-134, P.L. 107-147, excluding sections 101 and 301 (a) of P.L. 107-147, P.L. 107-181, P.L. 107-210, P.L. 107-276, P.L. 107-358, P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 102, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-59, excluding section 11146 of P.L. 109-59, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 503, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, sections 117, 406, 409, 410, 412, 417, 418, 424, and 425 of division A and section 403 of division C of P.L. 109-432, sections 8215, 8231, 8232, 8234, and 8236 of P.L. 110-28, P.L. 110-141, P.L. 110-142, excluding sections 2, 3, and 5 of P.L. 110-142, P.L. 110-172, excluding sections 3 (b) and 11 (b), (e), and (g) of P.L. 110-172, P.L. 110-245, excluding section 301 of P.L. 110-245, sections 4, 15312, 15313, 15314, 15316, and 15342 of P.L. 110-246, P.L. 110-289, excluding sections 3071, 3081, and 3082 of P.L. 110-289, P.L. 110-317, excluding section 9 (e) of P.L. 110-317, sections 116, 208, 211, and 301 of division B and sections 313 and 504 of division C of P.L. 110-343, P.L. 110-351, P.L. 110-458, sections 1261, 1262, 1401, 1402, 1521, 1522, 1531, and 1541 of division B of P.L. 111-5, P.L. 111-92, P.L. 111-147, excluding section 201 of P.L. 111-147, sections 1322, 1515, 9003, 9004, 9005, 9012, 9013, 9014, 9016, 9021, 9022, 10108, 10902, 10908, and 10909 of P.L. 111-148, sections 1403 and 1407 of P.L. 111-152, P.L. 111-192, section 1601 of P.L. 111-203, sections 215 and 217 of P.L. 111-226, sections 2014, 2043, 2111, 2112, and 2113 of P.L. 111-240, P.L. 111-325, section 1858 of P.L. 112-10, section 1108 of P.L. 112-95, sections 40211, 40241, 40242, and 100121 of P.L. 112-141, and sections 101 and 902 of P.L. 112-240. The Internal Revenue Code applies for Wisconsin purposes at the same time as for federal purposes, except that changes made by P.L. 106-573, sections 9004, 9005, 9012, 9013, 9014, 9016, and 10902 of P.L. 111-148, sections 1403 and 1407 of P.L. 111-152, section 1858 of P.L. 112-10, section 1108 of P.L. 112-95, and sections 40211, 40241, 40242, and 100121 of P.L. 112-141 do not apply for taxable years beginning before January 1, 2013. Amendments to the federal Internal Revenue Code enacted after December 31, 2010, do not apply to this paragraph with respect to taxable years beginning after December 31, 2010, except that changes to the Internal Revenue Code made by section 1858 of P.L. 112-10, section 1108 of P.L. 112-95, and sections 40211, 40241, 40242, and 100121 of P.L. 112-141, and changes that indirectly affect the provisions applicable to this subchapter made by section 1858 of P.L. 112-10, section 1108 of P.L. 112-95, and sections 40211, 40241, 40242, and 100121 of P.L. 112-141, do not apply for taxable years beginning before January 1, 2013, and changes to the Internal Revenue Code made by sections 101 and 902 of P.L. 112-240, and changes that indirectly affect the provisions applicable to this subchapter made by sections 101 and 902 of P.L. 112-240, apply for Wisconsin purposes at the same time as for federal purposes.

71.22(5) (5) Notwithstanding s. 71.26 (2) and (3), for corporations, at the taxpayer's option, "internal revenue code", for taxable year 1986 and subsequent taxable years, includes any revisions to the federal internal revenue code adopted after January 1, 1986, that relate to the taxation of income derived from any source as a direct consequence of participation in the milk production termination program created by section 101 of P.L. 99-198.

71.22(5m) (5m)

71.22(5m)(a)(a) Notwithstanding subs. (4) and (4m), a qualified retirement fund for a taxable year for federal income tax purposes is a qualified retirement fund for the taxable year for purposes of this subchapter.

71.22(5m)(b) (b) Notwithstanding subs. (4) and (4m), section 101 of P.L. 109-222, related to extending the increased expense deduction under section 179 of the Internal Revenue Code, applies to property used in farming that is acquired and placed in service in taxable years beginning after December 31, 2007, and before January 1, 2010, and used by a person who is actively engaged in farming. For purposes of this paragraph, "actively engaged in farming" has the meaning given in 7 CFR 1400.201, and "farming" has the meaning given in section 464 (e) (1) of the Internal Revenue Code.

71.22(5s) (5s) "Last day prescribed by law" has the meaning given in s. 71.738.

71.22(6) (6) "Loss" means loss as computed under the internal revenue code.

71.22(6d) (6d) For purposes of s. 71.26 (2) (a) 7. and 9., "management fees" include expenses and costs, not including interest expenses, pertaining to accounts receivable, accounts payable, employee benefit plans, insurance, legal matters, payroll, data processing, purchasing, taxation, financial matters, securities, accounting, or reporting and compliance matters or similar activities, to the extent that the amounts would otherwise be deductible in determining net income under the Internal Revenue Code as modified by s. 71.26 (3).

71.22(6m) (6m) "Member" does not include a member of a limited liability company treated as a corporation under sub. (1k).

71.22(7) (7) "Nuclear decommissioning reserve fund" and "nuclear decommissioning trust fund" have the meanings under section 468A of the internal revenue code.

71.22(7m) (7m) "Partner" does not include a partner of a publicly traded partnership treated as a corporation under sub. (1k).

71.22(8) (8) "Pay", in regard to submissions to persons other than the department, has the meaning appropriate to the taxpayer's method of accounting.

71.22(9) (9) "Person" includes corporations, unless the context requires otherwise.

71.22(9ad) (9ad)

71.22(9ad)(a)(a) "Qualified real estate investment trust" means a real estate investment trust, except a real estate investment trust the shares or beneficial interests of which are not regularly traded on an established securities market and more than 50 percent of the voting power or value of any class of the beneficial interests or shares of which are owned or controlled, directly, indirectly or constructively, by a single entity that is treated as an association taxable as a corporation under the Internal Revenue Code.

71.22(9ad)(b) (b) For purposes of this subsection, the following entities are not considered an association taxable as a corporation:

71.22(9ad)(b)1. 1. An entity that is exempt from taxation under s. 71.26 (1) and exempt from federal income tax pursuant to the provisions of section 501 (a) of the Internal Revenue Code.

71.22(9ad)(b)2. 2. A real estate investment trust that is a qualified real estate investment trust.

71.22(9ad)(b)3. 3. A qualified real estate investment trust subsidiary under section 856 (i) of the Internal Revenue Code that is a subsidiary of a qualified real estate investment trust.

71.22(9ad)(b)5. 5. A corporation, trust, association, or partnership organized outside the laws of the United States that satisfies all of the following:

71.22(9ad)(b)5.a. a. At least 75 percent of the entity's total asset value at the close of its taxable year consists of real estate assets, as defined in section 856 (c) (5) (B) of the Internal Revenue Code, cash and cash equivalents, and U.S. government securities.

71.22(9ad)(b)5.b. b. The entity is not subject to tax on amounts distributed to its beneficial owners or is exempt from entity-level taxation.

71.22(9ad)(b)5.c. c. The entity distributes at least 85 percent of its taxable income, as computed in the jurisdiction in which it is organized, to the holders of its shares or certificates of beneficial interest on an annual basis.

71.22(9ad)(b)5.d. d. Either no more than 10 percent of the voting power or value in the entity is held directly, indirectly, or constructively by a single entity or individual or the shares or beneficial interests of the entity are regularly traded on an established securities market.

71.22(9ad)(b)5.e. e. The entity is organized in a country that has a tax treaty with the United States.

71.22(9ad)(c) (c) For purposes of this subsection, the constructive ownership rules of section 318 (a) of the Internal Revenue Code, as modified by section 856 (d) (5) of the Internal Revenue Code, shall apply in determining the ownership of stock, assets, or net profits of any person.

71.22(9am) (9am) "Related entity" means any person related to a taxpayer as provided under section 267 or 1563 of the Internal Revenue Code during all or a portion of the taxpayer's taxable year and any real estate investment trust under section 856 of the Internal Revenue Code, except a qualified real estate investment trust, if more than 50 percent of any class of the beneficial interests or shares of the real estate investment trust are owned directly, indirectly, or constructively by the taxpayer, or any person related to the taxpayer, during all or a portion of the taxpayer's taxable year. For purposes of this subsection, the constructive ownership rules of section 318 (a) of the Internal Revenue Code, as modified by section 856 (d) (5) of the Internal Revenue Code, shall apply in determining the ownership of stock, assets, or net profits of any person.

71.22(9an) (9an) For purposes of s. 71.26 (2) (a) 7. and 9., "rental expenses" means the gross amounts that would otherwise be deductible under the Internal Revenue Code, as modified under s. 71.26 (3), for the use of, or the right to use, real property and tangible personal property in connection with real property, including services furnished or rendered in connection with such property, regardless of how reported for financial accounting purposes and regardless of how computed.

71.22(9g) (9g) For purposes of s. 71.25 (9) (df), (dh), (dj), and (dk), "state" means a state of the United States, the District of Columbia, the commonwealth of Puerto Rico, or any territory or possession of the United States, unless the context requires that "state" means only the state of Wisconsin.

71.22(9m) (9m) "Subscribe" means write one's signature or, if the department prescribes another method of authenticating, use that other method.

71.22(10) (10) "Taxable year" means the taxable period upon the basis of which the taxable income of the taxpayer is computed for federal income tax purposes. The taxable year of a corporation that keeps its accounting records on the basis of a 52-53 week period ends on the last day of the month closest to the end of the 52-53 week period.

71.22(11) (11) Except as provided in s. 71.45 (2), "Wisconsin net income", for corporations engaged in business wholly within this state, means net income and, for corporations engaged in business both within and outside this state, means the amount assigned to this state under s. 71.25 (6), (10) (c) or (13) or by a separate accounting or allocation, if allowed under s. 71.25 (6), or by another method approved under s. 71.25 (11), (12) or (14).

71.22 History History: 1987 a. 312; 1987 a. 411 ss. 14, 19, 109, 112; 1989 a. 31, 336; 1991 a. 39, 269; 1993 a. 16, 112, 437; 1995 a. 27, 380, 428; 1997 a. 27, 37, 237, 252, 299; 1999 a. 9, 194; 2001 a. 16, 109; 2003 a. 33; 2005 a. 25, 49; 2007 a. 20, 226; 2009 a. 2, 28, 161, 183; 2011 a. 32; 2013 a. 20.



71.23 Imposition of tax.

71.23  Imposition of tax.

71.23(1)(1)  Income tax. For the purpose of raising revenue for the state and the counties, cities, villages and towns, there shall be assessed, levied, collected and paid a tax as provided under this chapter on all Wisconsin net incomes of corporations that are not subject to the franchise tax under sub. (2) and that own property within this state; that derive income from sources within this state or from activities that are attributable to this state; or whose business within this state during the taxable year, except as provided under sub. (3), consists exclusively of foreign commerce, interstate commerce, or both, or that buy or sell lottery prizes if the winning tickets were originally bought in this state; except as exempted under s. 71.26 (1). This section shall not be construed to prevent or affect the correction of errors or omissions in the assessments of income for former years under s. 71.74 (1) and (2).

71.23(2) (2) Franchise tax. For the privilege of exercising its franchise, buying or selling lottery prizes if the winning tickets were originally bought in this state or doing business in this state in a corporate capacity, except as provided under sub. (3), every domestic or foreign corporation, except corporations specified in s. 71.26 (1), and every nuclear decommissioning trust or reserve fund shall annually pay a franchise tax according to or measured by its entire Wisconsin net income of the preceding taxable year at the rate set forth in s. 71.27 (2). In addition, except as provided in sub. (3) and s. 71.26 (1), a corporation that ceases doing business in this state and a nuclear decommissioning trust or reserve fund that is terminated shall pay a special franchise tax according to or measured by its entire Wisconsin net income for the taxable year during which the corporation ceases doing business in this state or the nuclear decommissioning trust or reserve fund is terminated at the rates under s. 71.27 (2). Every corporation organized under the laws of this state shall be deemed to be residing within this state for the purposes of this franchise tax. All provisions of this chapter and ch. 73 relating to income taxation of corporations shall apply to franchise taxes imposed under this subsection, unless the context requires otherwise. The tax imposed by this subsection on national banking associations shall be in lieu of all taxes imposed by this state on national banking associations to the extent it is not permissible to tax such associations under federal law.

71.23(3) (3) Activities that do not create nexus. A foreign corporation may do business, exercise its franchise and own property in this state to the limited extent referred to in the following activities, in addition to those activities permitted under P.L. 86-272, without subjecting itself to the imposition of the income or franchise tax under subs. (1) and (2):

71.23(3)(a) (a) The storage for any length of time in this state in or on property owned by a person other than the foreign corporation of its tangible personal property and the delivery of its tangible personal property to another person in this state when such storage and delivery is for fabricating, processing, manufacturing or printing by that other person in this state.

71.23(3)(b) (b) The storage for any length of time in this state in or on property owned by a person other than the foreign corporation, and the shipment or delivery outside this state by another person in this state, of the entire amount of the foreign corporation's tangible personal property fabricated, processed, manufactured or printed in this state.

71.23(3)(c) (c) If the foreign corporation is a publisher, the purchase from a printer of a printing service or of tangible personal property printed in this state for the publisher and the storage of the printed material for any length of time in this state in or on property owned by a person other than the publisher, whether or not the tangible personal property is subsequently resold or delivered in this state or shipped or delivered outside this state.

71.23(3)(d) (d) The storage for no more than 90 days in this state in or on property owned by a person, other than the foreign corporation, of the foreign corporation's tangible personal property, if the tangible personal property is transferred to the person and is used in this state by the person for fabricating, processing, manufacturing or printing on the parcel of property in or on which the tangible personal property is stored and if the parcel of property has an assessed value, for property tax purposes, of at least $10,000,000 but no more than $11,000,000 on January 1, 1999.

71.23 History History: 1987 a. 312; 1999 a. 9.



71.24 Filing returns; extensions; payment of tax.

71.24  Filing returns; extensions; payment of tax.

71.24(1)(1)  Filing returns. Every corporation, except corporations all of whose income is exempt from taxation and except as provided in sub. (1m), shall furnish to the department a true and accurate statement, on or before March 15 of each year, except that returns for fiscal years ending on some other date than December 31 shall be furnished on or before the 15th day of the 3rd month following the close of such fiscal year and except that returns for less than a full taxable year shall be furnished on or before the date applicable for federal income taxes under the internal revenue code, in such manner and form and setting forth such facts as the department deems necessary to enforce this chapter. Every corporation that is required to furnish a statement under this subsection and that has income that is not taxable under this subchapter shall include with its statement a report that identifies each item of its nontaxable income. The statement shall be subscribed by the president, vice president, treasurer, assistant treasurer, chief accounting officer or any other officer duly authorized so to act. In the case of a return made for a corporation by a fiduciary, the fiduciary shall subscribe the return. The fact that an individual's name is subscribed on the return shall be prima facie evidence that the individual is authorized to subscribe the return on behalf of the corporation.

71.24(1m) (1m) Unrelated business income statement. Every corporation subject to a tax on unrelated business income under s. 71.26 (1) (a), if that corporation is required to file for federal income tax purposes, shall furnish to the department of revenue a true and accurate statement on or before the date on or before which it is required to file for federal income tax purposes. The requirements about manner, form and subscription under sub. (1) apply to statements under this subsection.

71.24(2) (2) Copies of federal return. Each corporation that is required to file a return under this section shall file with that return a copy of its federal income tax return for the same taxable year.

71.24(3) (3) Inactive corporations. Whenever a corporation has been completely inactive for an entire taxable year, in lieu of filing the statements and information otherwise required by this section, it may file a declaration, on a form to be provided by the department, subscribed by its president, if a resident of this state, and, if not a resident, then by another officer residing in this state, attesting to such inactivity. Such declaration must be filed prior to the otherwise due date for its Wisconsin return for such taxable year. Thereafter the corporation need not file such statements or information for any subsequent year unless specifically requested to do so by the department or unless in a subsequent year the corporation has been activated or reactivated.

71.24(4) (4) Filing returns by receiver, trustee in bankruptcy or assignee. If a receiver, trustee in bankruptcy or assignee, by order of a court, by operation of law or otherwise, has possession of all or substantially all of the property or business of a corporation, whether or not such property or business is being operated, such receiver, trustee or assignee shall make the return of income for such corporation in the manner and form that corporations are required to make such returns.

71.24(5) (5) Department may require filing. Nothing contained in this section shall preclude the department from requiring any corporation to file a return when in the judgment of the department a return should be filed.

71.24(6) (6) Changing reporting period.

71.24(6)(a)(a) Corporations may not change their basis of reporting from a calendar year to a fiscal year, from a fiscal year to a calendar year, or from one fiscal year to another without first obtaining the approval of the department of revenue unless the internal revenue service has approved the change or unless the change, including a change to a short taxable year, is required by the internal revenue code before approval by the internal revenue service and the reason for the change is explained in the first return filed for the new taxable year. Corporations that make changes on the basis of federal changes shall submit a copy of the internal revenue service's notice of approval, if prior federal approval, other than expeditious approval, was required, or requirement, if prior federal approval was not required or if the corporation qualifies for expeditious approval, to the department of revenue along with the return for the first taxable year for which the change applies.

71.24(6)(b) (b) If a corporation changes its basis of reporting from a calendar year to a fiscal year a separate return shall be made for the period between the close of the last calendar year and the date designated as the close of the fiscal year. If the change is from a fiscal year to a calendar year, a separate return shall be made for the period between the close of the last fiscal year and the following December 31. If the change is from one fiscal year to another fiscal year a separate return shall be made for the period between the close of the former fiscal year and the date designated as the close of the new fiscal year. In no case shall a separate income or franchise tax return be made for a period of more than 12 months.

71.24(6)(c) (c) If a separate corporation income tax return is made for a fractional part of a year for federal income tax purposes, the corporation shall file a separate Wisconsin income or franchise tax return for that fractional year. The income shall be computed and reported on the basis of the period for which the separate return is made, and that fractional part of a year shall constitute a taxable year, except that if a corporation terminates, under section 1362 (d) (1) or (2) of the internal revenue code, its election to be treated as an S corporation for federal income tax purposes the corporation may allocate its items of income, loss or deduction between its short taxable year as a tax-option corporation and its short taxable year as a nontax-option corporation according to the method under section 1362 (e) (2) of the internal revenue code.

71.24(6)(d) (d) If a separate income [or franchise] tax return is made for a short period under par. (b) on account of a change in the taxable year, the net income for such short period shall be placed on an annual basis using the method applicable for federal income taxes under section 443 (b) (1) of the internal revenue code.

71.24(7) (7) Extensions.

71.24(7)(a)(a) In the case of a corporation required to file a return, the department of revenue shall allow an automatic extension of 7 months or until the original due date of the corporation's corresponding federal return, whichever is later. Any extension of time granted by law or by the internal revenue service for the filing of corresponding federal returns shall extend the time for filing under this subchapter to 30 days after the federal due date if the corporation reports the extension in the manner specified by the department on the return. Except for payments of estimated taxes, income or franchise taxes payable upon the filing of the tax return shall not become delinquent during such extension period, but shall, except as provided in par. (b), be subject to interest at the rate of 12% per year during such period.

71.24(7)(b) (b) For taxable years beginning after December 31, 2008, for persons who qualify for a federal extension of time to file under 26 USC 7508A due to a presidentially declared disaster or terroristic or military action, income or franchise taxes payable upon the filing of the tax return are not subject to interest as otherwise provided under par. (a).

71.24(9) (9) Delinquencies.

71.24(9)(a)(a) Corporation franchise and income taxes not paid on or before the 15th day of the 3rd month following the close of the taxable year shall be deemed delinquent.

71.24(9)(b) (b) Additional income or franchise taxes assessed under s. 71.74 (1) to (5), (7) and (8) shall become delinquent if not paid on or before the due date stated in the notice to the taxpayer.

71.24(10) (10) Advance payments. The department of revenue shall accept in advance income or franchise taxes and surtaxes from taxpayers desirous of making such payments before the same shall become due and payable. Advance payment of taxes under this subsection shall not relieve the taxpayer from additional taxes which may result from subsequent legislation or from additional taxable income disclosed or discovered subsequent to such payment.

71.24(11) (11) Small balances. No person is required to pay a balance due of less than $1.

71.24 History History: 1987 a. 312; 1987 a. 411 ss. 91, 116; 1989 a. 31; 1991 a. 39; 1993 a. 199; 1995 a. 428; 1997 a. 27; 2007 a. 20; 2009 a. 28 ss. 1618, 1636; 2009 a. 276 s. 39.



71.25 Situs of income; allocation and apportionment.

71.25  Situs of income; allocation and apportionment. For purposes of determining the situs of income under this section and s. 71.255 (5) (a) 1. and 2.:

71.25(1) (1) Beneficiaries. The situs of income derived by any taxpayer as the beneficiary of the estate of a decedent or of a trust estate shall be determined as if such income had been received without the intervention of a fiduciary.

71.25(2) (2) Grantor trusts. The situs of income received by a trustee, which income, under the internal revenue code, is taxable to the grantor of the trust or to any person other than the trust, shall be determined as if such income had been actually received directly by such grantor or such other person, without the intervention of the trust.

71.25(4) (4) Corporations engaged in business wholly within this state. For corporations engaged in business wholly within this state, all income is subject to, or included in the measure of, the Wisconsin income or franchise tax.

71.25(5) (5) Corporations engaged in business both within and without the state.

71.25(5)(a)(a) Apportionable income. Except as provided in sub. (6), corporations engaged in business both within and without this state are subject to apportionment. Income gain or loss from the sources listed in this paragraph is presumed apportionable as unitary or operational income or other income that has a taxable presence in this state. Apportionable income includes all income or loss of corporations, other than nonapportionable income as specified in par. (b), including, but not limited to, income, gain or loss from the following sources:

71.25(5)(a)1. 1. Sale of inventory.

71.25(5)(a)2. 2. Farms, mines and quarries.

71.25(5)(a)3. 3. Sale of scrap and by-products.

71.25(5)(a)4. 4. Commissions.

71.25(5)(a)5. 5. Sale of real property or tangible personal property used in the production of business income.

71.25(5)(a)6. 6. Royalties from intangible assets.

71.25(5)(a)7. 7. Redemption of securities.

71.25(5)(a)8. 8. Interest on trade accounts and trade notes receivable.

71.25(5)(a)9. 9. Interest and dividends if the operations of the payer are unitary with those of the payee, or if those operations are not unitary but the investment activity from which that income is derived is an integral part of a unitary business and the payer and payee are neither affiliates nor related as parent company and subsidiary. In this subdivision, "investment activity" includes decision making relating to the purchase and sale of stocks and other securities, investing surplus funds and the management and record keeping associated with corporate investments, not including activities of a broker or other agent in maintaining an investment portfolio.

71.25(5)(a)10. 10. Sale of intangible assets if the operations of the company in which the investment was made were unitary with those of the investing company, or if those operations were not unitary but the investment activity from which that gain or loss was derived is an integral part of a unitary business and the companies were neither affiliates nor related as parent company and subsidiary. In this subdivision, "investment activity" has the meaning given under subd. 9.

71.25(5)(a)11. 11. Management fees.

71.25(5)(a)12. 12. Franchise fees.

71.25(5)(a)13. 13. Treble damages.

71.25(5)(a)14. 14. A partner's share of income or loss from a partnership or a member's share of income or loss from a limited liability company.

71.25(5)(a)16. 16. Foreign exchange gain or loss.

71.25(5)(a)17. 17. Sale of receivables.

71.25(5)(a)18. 18. Rentals of, or royalties from, real property or tangible personal property if that real property or tangible personal property is used in the business.

71.25(5)(a)19. 19. Sale or exchange of petroleum at the wellhead.

71.25(5)(a)20. 20. Personal services performed by employees of the corporation.

71.25(5)(a)21. 21. Patents, copyrights, trademarks, trade names, plans, specifications, blueprints, processes, techniques, formulas, designs, layouts, patterns, drawings, manuals and technical know-how.

71.25(5)(a)22. 22. Redemption of the corporation's bonds.

71.25(5)(a)23. 23. Interest on state and federal tax refunds on business income or business property.

71.25(5)(a)24. 24. Pari-mutuel wager winnings or purses under ch. 562.

71.25(5)(b) (b) Nonapportionable income. Income, gain or loss from the sale of nonbusiness real property or nonbusiness tangible personal property, rental of nonbusiness real property or nonbusiness tangible personal property and royalties from nonbusiness real property or nonbusiness tangible personal property are nonapportionable and shall be allocated to the situs of the property, except that all income that is realized from the sale of or purchase and subsequent sale or redemption of lottery prizes if the winning tickets were originally bought in this state shall be allocated to this state.

71.25(6) (6) Allocation and separate accounting and apportionment formula. Corporations engaged in business within and without the state shall be taxed only on such income as is derived from business transacted and property located within the state. The amount of such income attributable to Wisconsin may be determined by an allocation and separate accounting thereof, when the business of such corporation within the state is not an integral part of a unitary business, but the department of revenue may permit an allocation and separate accounting in any case in which it is satisfied that the use of such method will properly reflect the income taxable by this state. In all cases in which allocation and separate accounting is not permissible, the determination shall be made in the following manner: for all businesses except air carriers, financial organizations, telecommunications companies, pipeline companies, public utilities, railroads, sleeping car companies, car line companies and corporations or associations that are subject to a tax on unrelated business income under s. 71.26 (1) (a) there shall first be deducted from the total net income of the taxpayer the part thereof (less related expenses, if any) that follows the situs of the property or the residence of the recipient. The remaining net income shall be apportioned to this state by use of the following:

71.25(6)(a) (a) For taxable years beginning before January 1, 2006, an apportionment fraction composed of a sales factor under sub. (9) representing 50% of the fraction, a property factor under sub. (7) representing 25% of the fraction, and a payroll factor under sub. (8) representing 25% of the fraction.

71.25(6)(b) (b) For taxable years beginning after December 31, 2005, and before January 1, 2007, an apportionment fraction composed of a sales factor under sub. (9) representing 60% of the fraction, a property factor under sub. (7) representing 20% of the fraction, and a payroll factor under sub. (8) representing 20% of the fraction.

71.25(6)(c) (c) For taxable years beginning after December 31, 2006, and before January 1, 2008, an apportionment fraction composed of a sales factor under sub. (9) representing 80% of the fraction, a property factor under sub. (7) representing 10% of the fraction, and a payroll factor under sub. (8) representing 10% of the fraction.

71.25(6)(d) (d) For taxable years beginning after December 31, 2007, an apportionment fraction composed of the sales factor under sub. (9).

71.25(6)(e) (e) For taxable years beginning after December 31, 2005, and before January 1, 2008, the apportionment fraction for the remaining net income of a financial organization shall include a sales factor that represents more than 50% of the apportionment fraction, as determined by rule by the department. For taxable years beginning after December 31, 2007, the apportionment fraction for the remaining net income of a financial organization is composed of a sales factor, as determined by rule by the department.

71.25(6m) (6m) Apportionment formula computation.

71.25(6m)(a)(a)

71.25(6m)(a)1.1. For taxable years beginning before January 1, 2008, if both the numerator and the denominator of the sales factor under sub. (9) related to a taxpayer's remaining net income are zero, the sales factor under sub. (9) is eliminated from the apportionment formula to determine the taxpayer's remaining net income under sub. (6).

71.25(6m)(a)2. 2. For taxable years beginning after December 31, 2007, if both the numerator and the denominator of the sales factor under sub. (9) related to a taxpayer's remaining net income are zero, none of the taxpayer's remaining net income is apportioned to this state.

71.25(6m)(b) (b)

71.25(6m)(b)1.1. For taxable years beginning before January 1, 2008, if the numerator of the sales factor under sub. (9) related to a taxpayer's remaining net income is a negative number and the denominator of the sales factor under sub. (9) related to a taxpayer's remaining net income is a positive number, a negative number, or zero, the sales factor under sub. (9) is zero.

71.25(6m)(b)2. 2. For taxable years beginning after December 31, 2007, if the numerator of the sales factor under sub. (9) related to a taxpayer's remaining net income is a negative number and the denominator of the sales factor under sub. (9) related to a taxpayer's remaining net income is a positive number, a negative number, or zero, none of the taxpayer's remaining net income is apportioned to this state.

71.25(6m)(c) (c)

71.25(6m)(c)1.1. For taxable years beginning before January 1, 2008, if the numerator of the sales factor under sub. (9) related to a taxpayer's remaining net income is a positive number and the denominator of the sales factor under sub. (9) related to a taxpayer's remaining net income is zero or a negative number, the sales factor under sub. (9) is one.

71.25(6m)(c)2. 2. For taxable years beginning after December 31, 2007, if the numerator of the sales factor under sub. (9) related to a taxpayer's remaining net income is a positive number and the denominator of the sales factor under sub. (9) related to a taxpayer's remaining net income is zero or a negative number, all of the taxpayer's remaining net income is apportioned to this state.

71.25(7) (7) Property factor. For purposes of sub. (6) and for taxable years beginning before January 1, 2008:

71.25(7)(a) (a) The property factor is a fraction, the numerator of which is the average value of the taxpayer's real and tangible personal property owned or rented and used in this state during the tax period and the denominator of which is the average value of all the taxpayer's real and tangible personal property owned or rented and used during the tax period. Cash on hand or in the bank, shares of stock, notes, bonds, accounts receivable, or other evidence of indebtedness, special privileges, franchises, goodwill, or property the income of which is not taxable or is separately allocated, shall not be considered tangible property nor included in the apportionment.

71.25(7)(b) (b) Property used in the production of nonapportionable income or losses shall be excluded from the numerator and denominator of the property factor. Property used in the production of both apportionable and nonapportionable income or losses shall be partially excluded from the numerator and denominator of the property factor so as to exclude, as near as possible, the portion of such property producing the nonapportionable income or loss.

71.25(7)(c) (c) Property owned by the taxpayer is valued at its original cost. Property rented by the taxpayer is valued at 8 times the net annual rental. Net annual rental is the annual rental paid by the taxpayer less any annual rental received by the taxpayer from sub-rentals.

71.25(7)(d) (d) The average value of property shall be determined by averaging the values at the beginning and ending of the tax period but the secretary of revenue may require the averaging of monthly values during the tax period if reasonably required to reflect properly the average value of the taxpayer's property.

71.25(8) (8) Payroll factor. For purposes of sub. (6) and for taxable years beginning before January 1, 2008:

71.25(8)(a) (a) The payroll factor is a fraction, the numerator of which is the total amount paid in this state during the tax period by the taxpayer for compensation, and the denominator of which is the total compensation paid everywhere during the tax period.

71.25(8)(b) (b) Compensation is paid in this state if:

71.25(8)(b)1. 1. The individual's service is performed entirely within this state;

71.25(8)(b)2. 2. The individual's service is performed within and without this state, but the service performed without this state is incidental to the individual's service within this state;

71.25(8)(b)3. 3. A portion of the service is performed within this state and the base of operations of the individual is in this state;

71.25(8)(b)4. 4. A portion of the service is performed within this state and, if there is no base of operations, the place from which the individual's service is directed or controlled is in this state;

71.25(8)(b)5. 5. A portion of the service is performed within this state and neither the base of operations of the individual nor the place from which the service is directed or controlled is in any state in which some part of the service is performed, but the individual's residence is in this state; or

71.25(8)(b)6. 6. The individual is neither a resident of nor performs services in this state but is directed or controlled from an office in this state and returns to this state periodically for business purposes and the state in which the individual resides does not have jurisdiction to impose income or franchise taxes on the employer.

71.25(8)(c) (c) Compensation related to the operation, maintenance, protection or supervision of property used in the production of both apportionable and nonapportionable income or losses shall be partially excluded from the numerator and denominator of the payroll factor so as to exclude, as near as possible, the portion of pay related to the operation, maintenance, protection and supervision of property used in the production of nonapportionable income.

71.25(8)(d) (d) In this subsection, compensation includes deductible management or service fees paid to a related corporation as consideration for the performance of personal services, and the situs of those fees is in this state if the services fulfill one of the requirements under par. (b). The recipient of the fees may not include the compensation paid to its employees with respect to personal services in either the numerator or denominator of its payroll factor. Except for management or service fees, payments made to a related corporation, an independent contractor or any person not properly classifiable as an employee are excluded. In this paragraph, "related corporation" means a corporation which is part of a controlled group as defined in section 267 (f) (1) of the internal revenue code.

71.25(8)(e) (e) If the company has no employees and pays no management or service fees or the department determines that employees are not a substantial income-producing factor and that the management or service fees paid are insubstantial, the department may order or permit the elimination of the payroll factor.

71.25(9) (9) Sales factor. For purposes of sub. (5):

71.25(9)(a) (a) The sales factor is a fraction, the numerator of which is the total sales of the taxpayer in this state during the tax period, and the denominator of which is the total sales of the taxpayer everywhere during the tax period. For sales of tangible personal property, the numerator of the sales factor is the sales of the taxpayer during the tax period under par. (b) 1. and 2. plus 100 percent of the sales of the taxpayer during the tax period under pars. (b) 2m. and 3. and (c). For purposes of applying pars. (b) 2m. and 3. and (c), if a taxpayer is within another state's jurisdiction for income or franchise tax purposes for any part of the taxable year, it is considered to be within that state's jurisdiction for income or franchise tax purposes for the entire taxable year.

71.25(9)(b) (b) Sales of tangible personal property are in this state if any of the following occur:

71.25(9)(b)1. 1. The property is delivered or shipped to a purchaser, other than the federal government, within this state regardless of the f.o.b. point or other conditions of the sale.

71.25(9)(b)2. 2. The property is shipped from an office, store, warehouse, factory or other place of storage in this state and delivered to the federal government within this state regardless of the f.o.b. point or other conditions of sale.

71.25(9)(b)2m. 2m. The property is shipped from an office, store, warehouse, factory or other place of storage in this state and delivered to the federal government outside this state and the taxpayer is not within the jurisdiction, for income or franchise tax purposes, of the destination state.

71.25(9)(b)3. 3. The property is shipped from an office, store, warehouse, factory or other place of storage in this state to a purchaser other than the federal government and the taxpayer is not within the jurisdiction, for income or franchise tax purposes, of the destination state.

71.25(9)(c) (c) Sales of tangible personal property by an office in this state to a purchaser in another state and not shipped or delivered from this state are in this state if the taxpayer is not within the jurisdiction for income tax purposes of either the state from which the property is delivered or shipped or of the destination state.

71.25(9)(df) (df)

71.25(9)(df)1.1. Gross receipts from the use of computer software are in this state if the purchaser or licensee uses the computer software at a location in this state.

71.25(9)(df)2. 2. Computer software is used at a location in this state if the purchaser or licensee uses the computer software in the regular course of business operations in this state, for personal use in this state, or if the purchaser or licensee is an individual whose domicile is in this state. If the purchaser or licensee uses the computer software in more than one state, the gross receipts shall be divided among those states having jurisdiction to impose an income tax on the taxpayer in proportion to the use of the computer software in those states. To determine computer software use in this state, the department may consider the number of users in each state where the computer software is used, the number of site licenses or workstations in this state, and any other factors that reflect the use of computer software in this state.

71.25(9)(dh) (dh)

71.25(9)(dh)1.1. Gross receipts from services are in this state if the purchaser of the service received the benefit of the service in this state.

71.25(9)(dh)2. 2. The benefit of a service is received in this state if any of the following applies:

71.25(9)(dh)2.a. a. The service relates to real property that is located in this state.

71.25(9)(dh)2.b. b. The service relates to tangible personal property that is located in this state at the time that the service is received or tangible personal property that is delivered directly or indirectly to customers in this state.

71.25(9)(dh)2.c. c. The service is provided to an individual who is physically present in this state at the time that the service is received.

71.25(9)(dh)2.d. d. The service is provided to a person engaged in a trade or business in this state and relates to that person's business in this state.

71.25(9)(dh)3. 3. If the purchaser of a service receives the benefit of a service in more than one state, the gross receipts from the performance of the service are included in the numerator of the sales factor according to the portion of the service received in this state.

71.25(9)(dj) (dj) Except as provided in par. (df), gross royalties and other gross receipts received for the use or license of intangible property, including patents, copyrights, trademarks, trade names, service names, franchises, licenses, plans, specifications, blueprints, processes, techniques, formulas, designs, layouts, patterns, drawings, manuals, technical know-how, contracts, and customer lists, are sales in this state if any of the following applies:

71.25(9)(dj)1. 1. The purchaser or licensee uses the intangible property in the operation of a trade or business at a location in this state. If the purchaser or licensee uses the intangible property in the operation of a trade or business in more than one state, the gross royalties and other gross receipts from the use of the intangible property shall be divided between those states having jurisdiction to impose an income tax on the taxpayer in proportion to the use of the intangible property in those states.

71.25(9)(dj)2. 2. The purchaser or licensee is billed for the purchase or license of the use of the intangible property at a location in this state.

71.25(9)(dj)3. 3. The purchaser or licensee of the use of the intangible property has its commercial domicile in this state.

71.25(9)(dk) (dk) Sales of intangible property, excluding securities, are sales in this state if any of the following applies:

71.25(9)(dk)1. 1. The purchaser uses the intangible property in the regular course of business operations in this state or for personal use in this state. If the purchaser uses the intangible property in more than one state, the sales shall be divided between those states having jurisdiction to impose an income tax on the taxpayer in proportion to the use of the intangible property in those states.

71.25(9)(dk)2. 2. The purchaser is billed for the purchase of the intangible property at a location in this state.

71.25(9)(dk)3. 3. The purchaser of the intangible property has its commercial domicile in this state.

71.25(9)(e) (e) Sales defined. In this subsection, "sales" includes, but is not limited to, the following items related to the production of business income:

71.25(9)(e)1. 1. Gross receipts from the sale of inventory.

71.25(9)(e)2. 2. Gross receipts from the operation of farms, mines and quarries.

71.25(9)(e)3. 3. Gross receipts from the sale of scrap or by-products.

71.25(9)(e)4. 4. Gross commissions.

71.25(9)(e)5. 5. Gross receipts from personal and other services.

71.25(9)(e)6. 6. Gross rents from real property or tangible personal property.

71.25(9)(e)7. 7. Interest on trade accounts and trade notes receivable.

71.25(9)(e)8. 8. A partner's share of the partnership's gross receipts or a member's share of the limited liability company's gross receipts.

71.25(9)(e)9. 9. Gross management fees.

71.25(9)(e)10. 10. Gross royalties from income-producing activities.

71.25(9)(e)11. 11. Gross franchise fees from income-producing activities.

71.25(9)(f) (f) Items that are not sales. The following items are among those that are not included in "sales" in this subsection:

71.25(9)(f)1. 1. Gross receipts and gain or loss from the sale of tangible business assets, except those under par. (e) 1., 2. and 3.

71.25(9)(f)2. 2. Gross receipts and gain or loss from the sale of nonbusiness real or tangible personal property.

71.25(9)(f)3. 3. Gross rents and rental income or loss from real property or tangible personal property if that real property or tangible personal property is not used in the production of business income.

71.25(9)(f)4. 4. Royalties from nonbusiness real property or nonbusiness tangible personal property.

71.25(9)(f)5. 5. Proceeds and gain or loss from the redemption of securities.

71.25(9)(f)6. 6. Interest, except interest under par. (e) 7., and dividends.

71.25(9)(f)7. 7. Gross receipts and gain or loss from the sale of intangible assets, except those under par. (e) 1.

71.25(9)(f)8. 8. Dividends deductible by corporations in determining net income.

71.25(9)(f)9. 9. Gross receipts and gain or loss from the sale of securities.

71.25(9)(f)10. 10. Proceeds and gain or loss from the sale of receivables.

71.25(9)(f)11. 11. Refunds, rebates and recoveries of amounts previously expended or deducted.

71.25(9)(f)12. 12. Other items not includable in apportionable income.

71.25(9)(f)13. 13. Foreign exchange gain or loss.

71.25(9)(f)14. 14. Royalties and income from passive investments in the property under sub. (5) (a) 21.

71.25(9)(f)16. 16. Pari-mutuel wager winnings or purses under ch. 562.

71.25(10) (10) Railroads, financial organizations and public utilities.

71.25(10)(a)(a)

71.25(10)(a)1.1. In this section, "financial organization" means any bank, trust company, savings bank, industrial bank, land bank, safe deposit company, private banker, savings and loan association, credit union, cooperative bank, small loan company, sales finance company, investment company, brokerage house, underwriter or any type of insurance company.

71.25(10)(a)2. 2. As used in this section, "financial organization" includes any subsidiary of an entity described in subd. 1., if a significant purpose for the subsidiary is to hold investments or if the subsidiary primarily functions to hold investments.

71.25(10)(b) (b)

71.25(10)(b)1.1. In this section, for taxable years beginning before January 1, 2006, "public utility" means any business entity described under subd. 2. and any business entity which owns or operates any plant, equipment, property, franchise, or license for the transmission of communications or the production, transmission, sale, delivery, or furnishing of electricity, water or steam the rates of charges for goods or services of which have been established or approved by a federal, state or local government or governmental agency.

71.25(10)(b)2. 2. In this section, for taxable years beginning after December 31, 2005, "public utility" means any business entity providing service to the public and engaged in the transportation of goods and persons for hire, as defined in s. 194.01 (4), regardless of whether or not the entity's rates or charges for services have been established or approved by a federal, state or local government or governmental agency.

71.25(10)(c) (c) The net business income of railroads, sleeping car companies, car line companies, pipeline companies, financial organizations, telecommunications companies, air carriers, and public utilities requiring apportionment shall be apportioned pursuant to rules of the department of revenue, but the income taxed is limited to the income derived from business transacted and property located within the state.

71.25(11) (11) Department may waive factor. Where, in the case of any corporation engaged in business in and outside of this state and required to apportion its income as provided in sub. (6), it shall be shown to the satisfaction of the department of revenue that the use of any one of the 3 factors provided in sub. (6) gives an unreasonable or inequitable final average ratio because of the fact that such corporation does not employ, to any appreciable extent in its trade or business in producing the income taxed, the factors made use of in obtaining such ratio, this factor may, with the approval of the department of revenue, be omitted in obtaining the final average ratio which is to be applied to the remaining net income. This subsection does not apply to taxable years beginning after December 31, 2007.

71.25(12) (12) Department may apportion by rule. If the income of any such corporation properly assignable to the state of Wisconsin cannot be ascertained with reasonable certainty by the methods under this section, then the same shall be apportioned and allocated under such rules as the department of revenue may prescribe.

71.25(13) (13) Unrelated business taxable income. The unrelated business taxable income of organizations that are subject to tax on that income under s. 71.26 (1) (a) shall be apportioned under the department of revenue's rules.

71.25(14) (14) Alternative allocation.

71.25(14)(a)(a) Upon request by a corporation on or before January 1, 2000, the department of revenue may authorize a corporation or a subsidiary thereof to use or continue to use a different method of apportioning its income to this state for purposes of this subchapter, and may specify the method of apportionment that the corporation or subsidiary shall use. This paragraph is to be used exclusively in the event of a corporate restructuring that would result in an unfair representation of the degree of business activity in this state. In no instance may the alternative method proposed under the new corporate structure result in less franchise or income tax revenue to the state than the current corporate structure is liable for, given the same overall level of sales, payroll and property.

71.25(14)(b) (b) Before the department of revenue grants permission to any corporation to use an alternative method of allocation under par. (a), the department of revenue shall promulgate rules that specify in more detail the circumstances in which that authority may be granted and the kinds of alternative methods that the department may authorize.

71.25(14)(c) (c) At least 14 days before giving final approval to an alternative method of apportionment under par. (a), the department of revenue shall submit the proposed alternative method of apportionment to the cochairpersons of the joint committee for review of administrative rules, together with a description of the proposed alternative and the reasons for the proposed alternative. If, within 14 days after receipt of the proposed alternative method, the cochairpersons of the joint committee for review of administrative rules do not notify the department of revenue that the proposed alternative must be promulgated as an administrative rule in order to be used, the department of revenue may give final approval to the proposed method without promulgating an administrative rule. If the cochairpersons of the joint committee for review of administrative rules notify the department of revenue within 14 days after receipt of the proposed alternative that the proposed alternative must be promulgated as an administrative rule, the proposed alternative may not be used until it is promulgated as an administrative rule under ch. 227.

71.25(15) (15) Partnerships and limited liability companies.

71.25(15)(a)(a) A general or limited partner's share of the numerator and denominator of a partnership's apportionment factors under this section are included in the numerator and denominator of the general or limited partner's apportionment factors under this section.

71.25(15)(b) (b) If a limited liability company is treated as a partnership, for federal tax purposes, a member's share of the numerator and denominator of a limited liability company's apportionment factors under this section are included in the numerator and denominator of the member's apportionment factors under this section.

71.25 History History: 1987 a. 312; 1987 a. 411 ss. 57, 62, 117 to 123; 1989 a. 31; 1991 a. 39, 269; 1993 a. 112; 1997 a. 299; 1999 a. 9; 2001 a. 16; 2003 a. 37; 2005 a. 25; 2009 a. 2, 28, 276.

71.25 Annotation Under sub. (6), it is within the department's discretion to decide whether to permit a multistate business to deviate from the apportionment method. Nelson Bros. v. DOR, 152 Wis. 2d 746, 449 N.W.2d 328 (Ct. App. 1989.)

71.25 Annotation Subjecting an entity's income to apportionment when the entity's operations constitute a "unitary business" under sub. (6) is discussed. Chilstrom Erecting Corp. v. DOR, 174 Wis. 2d 517, 497 N.W.2d 785 (Ct. App. 1993).

71.25 Annotation A corporation's investment income that served an "operational" function and was not unrelated to corporate functions within the state was subject to apportionment. Port Affiliates, Inc. v. DOR, 190 Wis. 2d 271, 526 N.W.2d 806 (Ct. App. 1994).



71.255 Combined reporting.

71.255  Combined reporting.

71.255(1)(1)  Definitions. In this section:

71.255(1)(a) (a) "Combined group" means the group of all persons whose income and apportionment factors are required to be taken into account under sub. (2) to determine a member's share of the net business income or loss apportionable to this state that is attributable to a unitary business.

71.255(1)(b) (b) "Combined report" means a report in the form and manner prescribed by the department that specifies a combined group's income from the unitary business, apportionment factors attributable to the unitary business, and any other tax return information prescribed by the department.

71.255(1)(c) (c) "Commonly controlled group" means any of the following:

71.255(1)(c)1. 1. A parent corporation and any one or more corporations or chains of corporations that are connected to the parent corporation by direct or indirect ownership by the parent corporation, if the parent corporation owns stock representing more than 50 percent of the voting power of at least one of the connected corporations or if the parent corporation or any of the connected corporations owns stock that cumulatively represents more than 50 percent of the voting power of each of the connected corporations.

71.255(1)(c)2. 2. Any 2 or more corporations if a common owner, regardless of whether the owner is a corporate entity, directly or indirectly owns stock representing more than 50 percent of the voting power of the corporations or connected corporations.

71.255(1)(c)3. 3. Any 2 or more corporations if stock representing more than 50 percent of the voting power in each corporation are interests that cannot be separately transferred.

71.255(1)(c)4. 4. Any 2 or more corporations if stock representing more than 50 percent of the voting power in each corporation is directly owned by, or for the benefit of, family members. In this subdivision, "family member" means an individual related by blood, marriage, or adoption within the 3rd degree of kinship, as computed under s. 990.001 (16), or the spouse of such individual.

71.255(1)(d) (d) "Consolidated foreign operating corporation" means a corporation that, for the taxable year, satisfies all of the following conditions:

71.255(1)(d)1. 1. It is a member of a unitary business.

71.255(1)(d)2. 2. It is included in the same federal consolidated return as at least one other corporation in that unitary business.

71.255(1)(d)3. 3. It has active foreign business income, as defined in section 861 (c) (1) B of the Internal Revenue Code, in an amount that is 80 percent or more of the corporation's worldwide income.

71.255(1)(e) (e) "Corporation" means any corporation, as defined in s. 71.22 (1k), wherever located, which if it were doing business in this state would be subject to this chapter. "Corporation" does not include a tax-option corporation.

71.255(1)(f) (f) "Department" means the department of revenue.

71.255(1)(g) (g) "Doing business in this state" has the meaning given in s. 71.22 (1r).

71.255(1)(h) (h) "Domestic" means incorporated, organized, or created in the United States or under the laws of the United States or any state.

71.255(1)(i) (i) "File" has the meaning given in s. 71.22 (2m).

71.255(1)(j) (j) "Foreign" means not incorporated, organized, or created in the United States or under the laws of the United States or any state.

71.255(1)(k) (k) "Intangible expenses" has the meaning given in s. 71.22 (3g) for corporations taxable under this subchapter and the meaning given in s. 71.42 (1sg) for corporations taxable under subch. VII.

71.255(1)(L) (L) "Interest expenses" has the meaning given in s. 71.22 (3m) for corporations taxable under this subchapter and the meaning given in s. 71.42 (1t) for corporations taxable under subch. VII.

71.255(1)(m) (m) "Pass-through entity" means a general or limited partnership, an organization of any kind treated as a partnership for tax purposes under this chapter, a tax-option corporation, a real estate investment trust, a regulated investment company, a real estate mortgage investment conduit, a financial asset securitization investment trust, a trust, or an estate.

71.255(1)(n) (n) "Unitary business" means a single economic enterprise that is made up either of separate parts of a single business entity, of multiple business entities that are related under section 267 or 1563 of the Internal Revenue Code, or of a commonly controlled group of business entities that are sufficiently interdependent, integrated, and interrelated through their activities so as to provide a synergy and mutual benefit that produces a sharing or exchange of value among them and a significant flow of value to the separate parts. Two or more business entities are presumed to be a unitary business if the businesses have unity of ownership, operation, and use as indicated by a centralized management or a centralized executive force; centralized purchasing, advertising, or accounting; intercorporate sales or leases; intercorporate services, including administrative, employee benefits, human resources, legal, financial, and cash management services; intercorporate debts; intercorporate use of proprietary materials; interlocking directorates; or interlocking corporate officers. In no event and under no circumstances shall the preceding sentence be construed as exclusive of any and all other factors indicative of a unitary business. For purposes of this section, the term "unitary business" shall be broadly construed, to the extent permitted by the U.S. Constitution. The members of a combined group shall be jointly and severally liable for costs, penalties, interests, and taxes associated with the combined report. Any business conducted by a pass-through entity that is owned directly or indirectly by a corporation shall be treated as conducted by the corporation, to the extent of the corporation's distributive share of the pass-through entity's income, regardless of the percentage of the corporation's ownership interest. A business conducted directly or indirectly by one corporation is unitary with that portion of a business conducted by another corporation through its direct or indirect interest in a pass-through entity if there is a synergy and exchange and flow of value between the 2 parts of the business and the 2 corporations are members of the same commonly controlled group.

71.255(2) (2) Corporations required to use combined reporting.

71.255(2)(a)(a) A corporation, not including a corporation of which all its income is exempt from taxation under s. 71.26 (1) or 71.45 (1), engaged in a unitary business with one or more other corporations in the same commonly controlled group shall report its share of income from that unitary business in the amount determined by a combined report filed by a designated agent of the unitary business, as determined under sub. (7). The combined report shall include the income, determined under sub. (3), and apportionment factor or factors determined under sub. (5), of every corporation in the commonly controlled group that is engaged in the unitary business, except as provided in pars. (b) to (f).

71.255(2)(b) (b) A foreign corporation that is a combined group member shall include in the combined report income that is derived only from sources within the United States as provided in sections 861 to 865 of the Internal Revenue Code. The foreign corporation shall include in the combined report its apportionment factor or factors related only to that income.

71.255(2)(c) (c) Except as provided in par. (d), if 80 percent or more of a corporation's worldwide income is active foreign business income, as defined in section 861 (c) (1) (B) of the Internal Revenue Code, the income and apportionment factor or factors of the corporation shall not be included in the combined report, but the corporation shall compute and allocate or apportion its income from the unitary business separately.

71.255(2)(d) (d) The combined report of the unitary business of which a consolidated foreign operating corporation is a member shall include, and the separate return filed by the consolidated foreign operating corporation shall exclude, the following amounts, to the extent that they are attributable to the unitary business:

71.255(2)(d)1. 1. An income amount equal to the interest expenses and intangible expenses that are paid, accrued, or incurred by any combined group member to or for the benefit of the consolidated foreign operating corporation, except to the extent such amounts constitute income to the consolidated foreign operating corporation from sources outside the United States under sections 861 to 865 of the Internal Revenue Code.

71.255(2)(d)2. 2. To the extent that the amounts were not included under subd. 1., interest income and income generated from intangible property received or accrued by the consolidated foreign operating corporation, except to the extent such amounts constitute income from sources outside the United States under sections 861 to 865 of the Internal Revenue Code. For purposes of this subdivision, income generated from intangible property includes income related to the direct or indirect acquisition, use, maintenance, management, ownership, sale, exchange, or any other disposition of intangible property; income from factoring transactions or discounting transactions; royalty, patent, technical, and copyright fees; licensing fees; and other similar income.

71.255(2)(d)3. 3. Dividends paid or accrued by a real estate investment trust to the consolidated foreign operating corporation, if the real estate investment trust is not a qualified real estate investment trust as defined in s. 71.22 (9ad) and the dividend income is from sources within the United States under sections 861 to 865 of the Internal Revenue Code.

71.255(2)(d)4. 4. Income of the consolidated foreign operating corporation that is equal to gains derived from the sale of real or personal property located in the United States.

71.255(2)(d)5. 5. The apportionment factor or factors attributable to the income described in subds. 1. to 4.

71.255(2)(e) (e) Except for the amounts in par. (d), a consolidated foreign operating corporation shall compute and allocate or apportion its income from the unitary business separately.

71.255(2)(f) (f)

71.255(2)(f)1.1. The department may require that a combined report include the income and associated apportionment factor or factors of any person who is not otherwise included in a combined group under this subsection, but who is a member of a unitary business, in order to reflect proper apportionment of income of the entire unitary business. The department may require that a combined report include the income and associated apportionment factor or factors of persons that are not corporations.

71.255(2)(f)2. 2. If the department determines that the reported income or loss of a member of a combined group engaged in a unitary business with any person not otherwise included in the combined group under this subsection represents an avoidance or evasion of tax by the person or the combined group member, the department may require all or any part of the income or loss and associated apportionment factor or factors of the person be included in or excluded from the combined report for the unitary business or may require the use of a different apportionment factor or factors. The department may require that a combined report include or exclude the income or loss and associated apportionment factor or factors of persons that are not corporations.

71.255(2)(f)3. 3. The authority granted under this paragraph is in addition to, and not a limitation of or dependent on, the provisions in this chapter enacted to prevent tax avoidance or evasion or to clearly reflect the income of any person. Any determination by the department under this paragraph is presumed correct and the person challenging the determination has the burden of proving by clear and convincing evidence that the determination is incorrect.

71.255(2m) (2m) Election to include every member of commonly controlled group.

71.255(2m)(a)(a) The designated agent as provided in sub. (7) may elect, without first obtaining written approval from the department, to include in its combined group every corporation in its commonly controlled group, regardless of whether such corporations are engaged in the same unitary business as the designated agent. Corporations included in the combined group by operation of this election are required to use combined reporting only to the extent described in sub. (2). The commonly controlled group shall calculate its Wisconsin income and apportionment factors as provided under subs. (3), (4), and (5), and all income of all members of the commonly controlled group, whether or not such income would otherwise be subject to apportionment or allocable to a particular state in the absence of an election under this subsection, shall be treated as apportionable income for purposes of the combined report.

71.255(2m)(b) (b) The election under this subsection shall be executed by the designated agent on an original, timely filed combined report. Any corporation that becomes includable in the commonly controlled group subsequent to the year of election shall have waived any objection to its inclusion in the combined report.

71.255(2m)(c) (c) An election under this subsection shall be binding for and applicable to the taxable year for which it is made and for the next 9 taxable years. An election may be renewed for another 10 taxable years, without prior written approval from the department after it has been in effect for 10 taxable years. The renewal shall be made on an original, timely filed return for the first taxable year after the completion of a 10-year period for which an election under this subsection was in place. An election that is not renewed shall be revoked. In the case of a revocation, a new election under this subsection shall not be permitted in any of the immediately following 3 taxable years.

71.255(2m)(d) (d) The department may not disregard the tax effect of an election under this subsection, or disallow the election, with respect to any controlled group member or members for any year of the election period.

71.255(3) (3) Components of income subject to tax. Each member is responsible for tax based on its taxable income or loss apportioned or allocated to this state, including:

71.255(3)(a) (a) Its share of any business income apportionable to this state of each of the combined groups of which it is a member, as determined under subs. (4) and (5). For financial organizations, as defined in ss. 71.04 (8) (a) and 71.25 (10) (a), business income includes interest, dividends, and receipts from investments of any kind. For purposes of this section, a financial organization shall treat the expenses associated with an investment as business expenses.

71.255(3)(b) (b) Its share of any business income apportionable to this state of a distinct business activity conducted within and outside the state wholly by the member, as determined under s. 71.25 or 71.45.

71.255(3)(c) (c) Its income from a business conducted wholly by the member entirely within the state. If a combined group consists only of corporations that are conducting business entirely within this state, sub. (4) (f) to (j) applies to those corporations.

71.255(3)(d) (d) Its income sourced to this state from the sale or exchange of capital assets, and from involuntary conversions, as determined under sub. (4) (i).

71.255(3)(e) (e) Its nonbusiness income or loss allocable to this state.

71.255(3)(f) (f) Its income that is realized from the purchase and subsequent sale or redemption of lottery prizes, if the winning tickets were originally bought in this state.

71.255(3)(g) (g) Its income or loss allocated or apportioned in an earlier year, required to be taken into account as state source income or loss during the taxable year, other than a net business loss carry-forward.

71.255(3)(h) (h) Its net business loss carry-forward, as determined under sub. (6).

71.255(4) (4) Business income of the combined group.

71.255(4)(a)(a) The business income of a combined group is the sum of the income of each member of the combined group as determined under the Internal Revenue Code, as modified under s. 71.26 or 71.45, and except as provided under pars. (b) to (j). If a unitary business includes income from a pass-through entity, the pass-through entity income to be included in the total income of the combined group shall be the member of the combined group's direct and indirect distributive share of the pass-through entity's unitary business income.

71.255(4)(b) (b)

71.255(4)(b)1.1. Subtract any apportionable income of a distinct business activity conducted within and outside the state wholly by the member, income from a business conducted wholly by the member entirely within this state, the member's nonbusiness income, the member's income realized from the purchase and subsequent sale or redemption of lottery prizes if the winning tickets were originally bought in this state, and its income allocated or apportioned in an earlier year required to be taken into account as state source income during the taxable year.

71.255(4)(b)2. 2. Add any apportionable expense or loss of a distinct business activity conducted within and outside the state wholly by the member, expense or loss from a business conducted wholly by the member entirely within this state, the member's nonbusiness expense or loss, its loss allocated or apportioned in an earlier year required to be taken into account as state source loss during the taxable year, and its net business loss carry-forward.

71.255(4)(c) (c) For combined group members that are consolidated foreign operating corporations, include only the income described in sub. (2) (d) 2. to 4. A combined group may deduct expenses properly attributable to a consolidated foreign operating corporation's income described in sub. (2) (d) 2. to 4., subject to ss. 71.30 (2) and (2m) and 71.80 (1) (b) and (1m).

71.255(4)(d) (d) The modifications provided under ss. 71.26 (2) (a) 7., 8., and 9. and 71.45 (2) (a) 16., 17., and 18. shall not apply with respect to interest expenses or intangible expenses paid, accrued, or incurred by a combined group member to or for the benefit of a consolidated foreign operating corporation.

71.255(4)(f) (f) Except as provided in sub. (2) (d) 3. and except if the modification under s. 71.26 (3) (j) applies, dividends paid by one combined group member to another shall be, to the extent that the dividends are paid out of the earnings and profits of the unitary business included in the combined report, whether in the current taxable year or in a prior taxable year, subtracted from the income of the recipient. This paragraph does not apply to dividends received from members of the unitary business that were not part of the combined group at the time that the dividends were paid.

71.255(4)(g) (g) Except as otherwise provided by rule, business income or loss from an intercompany transaction between members of the same combined group shall be deferred as provided under U.S. Treasury Regulation 1.1502-13. Upon the occurrence of any of the following events, deferred business income or loss resulting from an intercompany transaction between members of a combined group shall be included in the income of the seller and shall be apportioned as business income or loss recognized immediately before the event:

71.255(4)(g)1. 1. The object of the deferred intercompany transaction is resold by the buyer to an entity that is not a member of the combined group.

71.255(4)(g)2. 2. The object of the deferred intercompany transaction is resold by the buyer to an entity that is a member of the combined group for use outside the unitary business in which the buyer and seller are engaged.

71.255(4)(g)3. 3. The object of the deferred intercompany transaction is converted by the buyer or is otherwise transferred to a use outside the unitary business in which the buyer and seller are engaged.

71.255(4)(g)4. 4. The buyer and seller are no longer members of the same combined group, regardless of whether the members are in the same unitary business.

71.255(4)(h) (h) Limitations that apply to charitable contribution deductions shall be applied as provided under section 170 of the Internal Revenue Code in the manner prescribed by the department by rule, as provided under sub. (11).

71.255(4)(i) (i) Gain or loss from the sale or exchange of capital assets, property described by section 1231 (a) (3) of the Internal Revenue Code, and property subject to an involuntary conversion shall be determined as provided under sections 1211, 1222, and 1231 of the Internal Revenue Code in the manner prescribed by the department by rule, as provided under sub. (11).

71.255(4)(j) (j) Any expense of one member of the combined group that is directly or indirectly attributable to the nonbusiness or exempt income of another member of the unitary business shall be allocated to that other member of the unitary business as corresponding nonbusiness or exempt expense, as appropriate.

71.255(5) (5) Member's share of business income of the combined group.

71.255(5)(a)(a) For purposes of this subsection, each member of a combined group is doing business in this state if any member of the combined group is doing business in this state and that business relates to the combined group's unitary business. Except as provided in par. (b), a taxpayer's share of the business income apportionable to this state of each combined group of which it is a member shall be the product of the business income of the combined group as determined under sub. (4) and the taxpayer's modified sales factor from the combined group, determined as follows:

71.255(5)(a)1. 1. For a member that is subject to apportionment under s. 71.25 (9), the numerator of the modified sales factor includes the member's sales associated with the combined group's unitary business in this state. Sales under s. 71.25 (9) (b) 2m. and 3. and (c) shall be included in the numerator of the modified sales factor if no member of the combined group is within the jurisdiction of the destination state for income or franchise tax purposes.

71.255(5)(a)2. 2. For a member that is subject to apportionment using a receipts factor under the department's rules pursuant to s. 71.25 (10), the numerator of the modified sales factor includes the member's Wisconsin receipts associated with the combined group's unitary business in this state, as provided by such rules.

71.255(5)(a)3. 3. For a member that is subject to apportionment under s. 71.45 (3), the numerator of the modified sales factor includes the member's premiums that are associated with the combined group's unitary business in this state.

71.255(5)(a)4. 4. The denominator of the modified sales factor shall include the denominator of the sales factor for each combined group member described in subd. 1., the denominator of the receipts factor for each combined group member described in subd. 2., and the denominator of the premiums factor for each combined group member described in subd. 3.

71.255(5)(a)5. 5. For a member that is required under the department's rules to use an apportionment factor or factors other than the sales factor, receipts factor, or premiums factor, the numerator of the modified sales factor for such member is its Wisconsin apportionment percentage on a separate entity basis based on the rules prescribed by the department, multiplied by the member's total sales, as defined in s. 71.25 (9) (e) and (f). The denominator of the modified sales factor for such member is the member's total sales as defined in s. 71.25 (9) (e) and (f).

71.255(5)(a)6. 6. The numerator and denominator, described in subds. 1. to 5., shall include the sales, receipts, or premiums of pass-through entities that are owned directly or indirectly by a corporation in proportion to a ratio the numerator of which is the amount of the corporation's distributive share of the pass-through entity's unitary business income included in the income of the combined group under sub. (4) and the denominator of which is the amount of the pass-through entity's total unitary business income.

71.255(5)(a)7. 7. The modified sales factor shall exclude transactions between members of the same combined group.

71.255(5)(a)8. 8. For purposes of determining the numerator of the modified sales factor or any apportionment factor or factors determined under par. (b), a taxpayer is considered to be within the jurisdiction for income or franchise tax purposes of any state in which any member of its combined group is within the jurisdiction for income or franchise tax purposes.

71.255(5)(b) (b) If 2 or more members of a combined group would in the absence of this section be required to use differing apportionment formulas from one another, and if the business income of the combined group derived from business transacted in this state of that combined group cannot be ascertained with reasonable certainty by use of the modified sales factor as provided in par. (a), the combined group may petition the department to use a different apportionment computation for the combined report. This paragraph does not apply if less than 30 percent of the business income of the combined group would in the absence of this section be required to be apportioned using a factor or factors other than a single sales factor, a single receipts factor, or a single premiums factor. The department shall deny the petition if the taxpayer cannot show, by clear and convincing evidence, that the apportionment methods described in this subsection do not clearly reflect the income of the unitary business attributable to this state.

71.255(6) (6) Credits, net business losses, and post-apportionment deductions.

71.255(6)(a)(a) Except as provided in pars. (b), (bm), and (c) no tax credit, Wisconsin net business loss carry-forward, or other post-apportionment deduction earned by one member of the combined group, but not fully used by or allowed to that member, may be used in whole or in part by another member of the combined group or applied in whole or in part against the total income of the combined group. A member of a combined group may use a carry-forward of a credit, Wisconsin net business loss carry-forward, or other post-apportionment deduction otherwise allowable under s. 71.26 or 71.45, that was incurred by that same member in a taxable year beginning before January 1, 2009.

71.255(6)(b) (b)

71.255(6)(b)1.1. Subject to the limitations provided under s. 71.26 (3) (n), for each taxable year that a corporation has a net business loss carry-forward, as provided under s. 71.26 (4) or 71.45 (4), that was computed on a combined report for a combined group's unitary business for a taxable year beginning on or after January 1, 2009, the corporation may, after using such net business loss carry-forward to offset its own income for the taxable year, use any remaining net business loss carry-forward to offset the income of all other members of the combined group on a proportionate basis, to the extent such income is attributable to that same unitary business.

71.255(6)(b)2. 2. Unless otherwise provided by the department by rule, if the corporation may no longer be included in the combined group, as determined under this section, the corporation's net business loss carry-forward shall be available only to that corporation.

71.255(6)(bm) (bm)

71.255(6)(bm)1.1. In this paragraph, "pre-2009 net business loss carry-forward" means a corporation's total net Wisconsin business loss carry-forward computed under s. 71.26 (4) or 71.45 (4) as of the beginning of its first taxable year that begins after December 31, 2008, but not used by the corporation in any taxable year beginning before January 1, 2012.

71.255(6)(bm)2. 2. Starting with the first taxable year beginning after December 31, 2011, and for each of the 19 subsequent taxable years, and subject to the limitations provided under s. 71.26 (3) (n), for each taxable year that a corporation that is a member of a combined group has pre-2009 net business loss carry-forward, the corporation may, after using the pre-2009 net business loss carry-forward to offset its own income for the taxable year, and after using shareable losses to offset its own income for the taxable year, as provided under par. (b) 1., use up to 5 percent of the pre-2009 net business loss carry-forward, until used or expired, to offset the Wisconsin income of all other members of the combined group on a proportionate basis, to the extent such income is attributable to the unitary business. If the full 5 percent of such pre-2009 net business loss carry-forward cannot be fully used to offset the Wisconsin income of all other members of the combined group, the remainder may be added to the portion that may offset the Wisconsin income of all other members of the combined group in a subsequent year, until it is completely used or expired, except that unused pre-2009 net business loss carry-forwards may not be used in any taxable year that begins after December 31, 2031.

71.255(6)(bm)3. 3. Unless otherwise provided by the department by rule, if the corporation may no longer be included in the combined group, as determined under this section, the corporation's pre-2009 net business loss carry-forward shall be available only to that corporation.

71.255(6)(bm)4. 4. The department shall promulgate rules to administer this paragraph.

71.255(6)(c) (c)

71.255(6)(c)1.1. Subject to the limitations provided under s. 71.26 (3) (n), for each taxable year that a corporation that is a member of a combined group has an unused credit or credit carry-forward under s. 71.28 (4) or (5) or 71.47 (4) or (5), the corporation may, after using that credit or credit carry-forward to offset its own tax liability for the taxable year, use that credit or credit carry-forward to offset the tax liability of all other members of the combined group on a proportionate basis, to the extent such tax liability is attributable to the unitary business.

71.255(6)(c)2. 2. Unless otherwise provided by the department by rule, if the corporation may no longer be included in the combined group, as determined by this section, the corporation's unused credits shall be available only to that corporation.

71.255(7) (7) Designated agent.

71.255(7)(a)(a) Each combined group shall have one designated agent. Except as prescribed by the department by rule, the designated agent is the parent corporation of the combined group. If there is no such parent corporation, the designated agent may be appointed in the manner prescribed by the department.

71.255(7)(b) (b) Except as prescribed by the department, only the designated agent may act on behalf of the members of the combined group for matters relating to the combined report. The designated agent's responsibilities include:

71.255(7)(b)1. 1. Filing a combined report under sub. (2) (a).

71.255(7)(b)2. 2. Filing any extension under s. 71.24 or 71.44.

71.255(7)(b)3. 3. Filing any amended combined reports or claims for refunds or credits.

71.255(7)(b)4. 4. Sending and receiving all correspondence with the department regarding the combined report.

71.255(7)(b)5. 5. Remitting all taxes, including estimated taxes, to the department. For purposes of computing interest on late payments, all payments remitted are deemed to be made on a pro rata basis by all members of the combined group, unless otherwise specified by the designated agent.

71.255(7)(b)6. 6. Participating on behalf of the combined group members in any investigation or hearing requested by the department regarding a combined report, producing all information requested by the department regarding the combined report, and filing any appeal related to the combined report, investigation, or hearing. Any appeal filed by the designated agent shall be considered to be filed by all members of the combined group.

71.255(7)(b)7. 7. Executing waivers, closing agreements, powers of attorney, and other documents as necessary or required regarding the combined report filed under sub. (2) (a). Any waiver, agreement, power of attorney, or document executed by the designated agent shall be considered as executed by all members of the combined group.

71.255(7)(b)8. 8. Receiving notices regarding the combined report. Any such notice the designated agent receives is considered received by all members of the combined group.

71.255(7)(b)9. 9. Receiving refunds relating to the combined report. Any such refund shall be paid to and in the name of the designated agent and shall discharge any liability of the state to any member of the combined group regarding the refund.

71.255(7)(b)10. 10. Other responsibilities as determined by rule by the department.

71.255(8) (8) Taxable year of combined group. The combined group's taxable year is determined as follows:

71.255(8)(a) (a) If 2 or more members of a combined group file a federal consolidated return, the combined group's taxable year is the taxable year of the federal consolidated group. In all other cases, the taxable year is the taxable year of the designated agent under sub. (7).

71.255(8)(b) (b) If a taxable year of a member of a combined group differs from the taxable year of the combined group, the designated agent shall elect to determine the portion of that member's income to be included in one of the following ways:

71.255(8)(b)1. 1. A separate income statement prepared from the books and records for the months included in the combined group's taxable year.

71.255(8)(b)2. 2. Including all of the income for the year that ends during the combined group's taxable year.

71.255(8)(c) (c) For corporations that are subject to an election under par. (b), the same election shall be made for each member of the combined group subject to the election, the same election shall be made in each succeeding year, and the election is irrevocable except upon written approval by the department.

71.255(9) (9) Part-year members of a combined group. If a corporation becomes a member of a combined group or ceases to be a member of a combined group after the beginning of the taxable year of the combined group, the corporation's income shall be determined as provided under subs. (3), (4), and (5) for the portion of the year in which the corporation was a member of the combined group and that income shall be included in the combined report. The income for the remaining short period shall be reported on a separate return or separate combined report.

71.255(10) (10) Transition. The department shall deem timely paid the estimated tax payments attributable to income includable in the combined report for installments that become due during the period beginning on January 1, 2009, and ending on March 6, 2009, provided that such estimated tax payments are paid by the next installment due date that follows in sequence following March 6, 2009. However, if the next installment due date that follows in sequence following March 6, 2009, is less than 45 days after March 6, 2009, such estimated tax payments, in addition to the payment due less than 45 days after March 6, 2009, shall be deemed timely paid if paid by the next subsequent installment due date.

71.255(11) (11) Conformity with federal consolidated return regulations. The department may promulgate any rules necessary to create uniformity between the treatment of transactions entered into by members of a federal consolidated group under federal regulations, including any income, expense, gain, or loss limitations applicable to such transactions, and treatment of transactions entered into by members of a combined group under this section, including any income, expense, gain, or loss limitations applicable to such transactions.

71.255 History History: 2009 a. 2, 28, 276; 2011 a. 32.

71.255 Annotation "Slicing a Shadow": The Debate over Combined Reporting and Its Effect on Wisconsin's Business Climate. Flinchbaugh. 92 MLR 829 (2009).



71.26 Income computation.

71.26  Income computation.

71.26(1)(1)  Exempt and excludable income. There shall be exempt from taxation under this subchapter income as follows:

71.26(1)(a) (a) Certain corporations. Income of corporations organized under ch. 185, except income of a cooperative health care association organized under s. 185.981, or of a service insurance corporation organized under ch. 613, that is derived from a health maintenance organization as defined in s. 609.01 (2) or a limited service health organization as defined in s. 609.01 (3), or operating under subch. I of ch. 616 which are bona fide cooperatives operated without pecuniary profit to any shareholder or member, or operated on a cooperative plan pursuant to which they determine and distribute their proceeds in substantial compliance with s. 185.45, and the income, except the unrelated business taxable income as defined in section 512 of the internal revenue code and except income that is derived from a health maintenance organization as defined in s. 609.01 (2) or a limited service health organization as defined in s. 609.01 (3), of all religious, scientific, educational, benevolent or other corporations or associations of individuals not organized or conducted for pecuniary profit. This paragraph does not apply to the income of savings banks, mutual loan corporations or savings and loan associations. This paragraph does not apply to income that is realized from the sale of or purchase and subsequent sale or redemption of lottery prizes if the winning tickets were originally bought in this state. This paragraph applies to the income of credit unions except to the income of any credit union that is derived from public deposits for any taxable year in which the credit union is approved as a public depository under ch. 34 and acts as a depository of state or local funds under s. 186.113 (20). For purposes of this paragraph, the income of a credit union that is derived from public deposits is the product of the credit union's gross annual income for the taxable year multiplied by a fraction, the numerator of which is the average monthly balance of public deposits in the credit union during the taxable year, and the denominator of which is the average monthly balance of all deposits in the credit union during the taxable year.

71.26(1)(am) (am) Veterans service organizations. Income of a veterans service organization that is chartered under federal law.

71.26(1)(b) (b) Political units. Income received by the United States, the state and all counties, cities, villages, towns, school districts, technical college districts, joint local water authorities created under s. 66.0823, long-term care districts under s. 46.2895 or other political units of this state.

71.26(1)(be) (be) Certain authorities. Income of the University of Wisconsin Hospitals and Clinics Authority, of the Fox River Navigational System Authority, of the Wisconsin Economic Development Corporation, and of the Wisconsin Aerospace Authority.

Effective date text (be) Certain authorities. Income of the University of Wisconsin Hospitals and Clinics Authority, of the Health Insurance Risk-Sharing Plan Authority, of the Fox River Navigational System Authority, of the Wisconsin Economic Development Corporation, and of the Wisconsin Aerospace Authority.

71.26(1)(bm) (bm) Certain local districts. Income of a local exposition district created under subch. II of ch. 229, a local professional baseball park district created under subch. III of ch. 229, a local professional football stadium district created under subch. IV of ch. 229, or a local cultural arts district created under subch. V of ch. 229.

71.26(1)(c) (c) Cooperative associations or corporations. Income of cooperative associations or corporations engaged in marketing farm products for producers, which turn back to such producers the net proceeds of the sales of their products; provided that such corporations or associations have at least 25 stockholders or members delivering such products and that their dividends have not, during the preceding 5 years, exceeded 8% per year; also income of associations and corporations engaged solely in processing and marketing farm products for one such cooperative association or corporation and which do not charge for such marketing and processing more than a sufficient amount to pay the cost of such marketing and processing and 8% dividends on their capital stock and to add 5% to their surplus.

71.26(1)(d) (d) Bank in liquidation. Income of any bank placed in the hands of the division of banking for liquidation under s. 220.08, if the tax levied, assessed or collected under this chapter on account of such bank diminishes the assets thereof so that full payment of all depositors cannot be made. Whenever the division of banking certifies to the department of revenue that the tax or any part thereof levied and assessed under this chapter against any such bank will so diminish the assets thereof that full payment of all depositors cannot be made, the department of revenue shall cancel and abate such tax or part thereof, together with any penalty thereon. This paragraph shall apply to unpaid taxes which were levied and assessed subsequent to the time the bank was taken over by the division of banking.

71.26(1)(e) (e) Menominee Indian tribe; distribution of assets. No distribution of assets from the United States to the members of the Menominee Indian tribe as defined in s. 49.385 or their lawful distributees, or to any corporation, or organization, created by the tribe or at its direction pursuant to section 8 of P.L. 83-399, as amended, and no issuance of stocks, bonds, certificates of indebtedness, voting trust certificates or other securities by any such corporation or organization, or voting trust, to such members of the tribe or their lawful distributees shall be subject to income or franchise taxes under this chapter; provided that so much of any cash distribution made under said P.L. 83-399 as consists of a share of any interest earned on funds deposited in the treasury of the United States pursuant to the supplemental appropriation act, 1952, (65 Stat. 736, 754) shall not by virtue of this paragraph be exempt from the individual income tax of this state in the hands of the recipients for the year in which paid. For the purpose of ascertaining the gain or loss resulting from the sale or other disposition of such assets and stocks, bonds, certificates of indebtedness and other securities under this chapter, the fair market value of such property, on termination date as defined in s. 70.057 (1), 1967 stats., shall be the basis for determining the amount of such gain or loss.

71.26(1)(f) (f) Real estate mortgage investment conduits. The income of a real estate mortgage investment conduit that is exempt for federal income tax purposes under section 860A of the internal revenue code.

71.26(1)(g) (g) For taxable years beginning after December 31, 2006, the amount of any incentive payment received by an individual under s. 23.33 (5r) in the taxable year to which the claim relates.

71.26(1)(h) (h) An amount equal to the increase in the number of full-time equivalent employees employed by the taxpayer in this state during the taxable year, multiplied by $4,000 for a business with gross receipts of no greater than $5,000,000 in the taxable year or $2,000 for a business with gross receipts greater than $5,000,000 in the taxable year. For purposes of this paragraph, the increase in the number of full-time equivalent employees employed by the taxpayer in this state during the taxable year is determined by subtracting from the number of full-time equivalent employees employed by the taxpayer in this state during the taxable year, as determined by computing the average employee count from the taxpayer's quarterly unemployment insurance reports or other information as required by the department for the taxable year, the number of full-time equivalent employees employed by the taxpayer in this state during the immediately preceding taxable year, as determined by computing the average employee count from the taxpayer's quarterly unemployment insurance reports or other information as required by the department for the immediately preceding taxable year. No person may claim a deduction under this paragraph if the person may claim a credit under this subchapter based on the person relocating the person's business from another state to this state and in an amount equal to the person's tax liability. The department shall promulgate rules to administer this paragraph.

71.26(1m) (1m) Exemption from the income tax. The interest and income from the following obligations are exempt from the tax imposed under s. 71.23 (1):

71.26(1m)(b) (b) Those issued under s. 66.1201.

71.26(1m)(c) (c) Those issued under s. 66.1333.

71.26(1m)(d) (d) Those issued under s. 66.1335.

71.26(1m)(e) (e) Those issued under s. 234.65 to fund an economic development loan to finance construction, renovation or development of property that would be exempt under s. 70.11 (36).

71.26(1m)(em) (em) Those issued under s. 234.08 or 234.61, on or after January 1, 2004, if the obligations are issued to fund multifamily affordable housing projects or elderly housing projects.

71.26(1m)(f) (f) Those issued under subch. II of ch. 229.

71.26(1m)(g) (g) Those issued under s. 66.0621 by a local professional baseball park district, a local professional football stadium district, or a local cultural arts district.

71.26(1m)(h) (h) Those issued under s. 114.70 or 114.74.

71.26(1m)(i) (i) Those issued under s. 231.03 (6), on or after October 27, 2007, if the proceeds from the obligations that are issued are used by a health facility, as defined in s. 231.01 (5), to fund the acquisition of information technology hardware or software.

71.26(1m)(k) (k) Those issued under s. 66.0304, if any of the following applies:

71.26(1m)(k)1. 1. The bonds or notes are used to fund multifamily affordable housing projects or elderly housing projects in this state, and the Wisconsin Housing and Economic Development Authority has the authority to issue its bonds or notes for the project being funded.

71.26(1m)(k)2. 2. The bonds or notes are used by a health facility, as defined in s. 231.01 (5), to fund the acquisition of information technology hardware or software, in this state, and the Wisconsin Health and Educational Facilities Authority has the authority to issue its bonds or notes for the project being funded.

71.26(1m)(k)3. 3. The bonds or notes are issued to fund a redevelopment project in this state or a housing project in this state, and the authority exists for bonds or notes to be issued by an entity described under s. 66.1201, 66.1333, or 66.1335.

71.26(1m)(L) (L) Those issued under s. 231.03 (6), if the bonds or notes are issued for the benefit of a person who is eligible to receive the proceeds of bonds or notes from another entity for the same purpose for which the bonds or notes are issued under s. 231.03 (6) and the interest income received from the other bonds or notes is exempt from taxation under this subchapter.

71.26(1m)(m) (m) Those issued by the Wisconsin Housing and Economic Development Authority to provide loans to a public affairs network under s. 234.75 (4).

71.26(2) (2) Net income.

71.26(2)(a)(a) Corporations in general. The "net income" of a corporation means the gross income as computed under the Internal Revenue Code as modified under sub. (3) and modified as follows:

71.26(2)(a)1. 1. Minus the amount of recapture under s. 71.28 (1di).

71.26(2)(a)2. 2. Plus the amount of credit computed under s. 71.28 (1), (3), (4), (4m), and (5).

71.26(2)(a)3. 3. Minus, as provided under s. 71.28 (3) (c) 7., the amount of the credit under s. 71.28 (3) that the taxpayer added to income under this paragraph at the time that the taxpayer first claimed the credit.

71.26(2)(a)4. 4. Plus the amount of the credit computed under s. 71.28 (1dd), (1de), (1di), (1dj), (1dL), (1dm), (1ds), (1dx), (1dy), (3g), (3h), (3n), (3p), (3q), (3r), (3rm), (3rn), (3t), (3w), (5e), (5f), (5g), (5h), (5i), (5j), (5k), (5r), (5rm), (6n), (8r), and (9s) and not passed through by a partnership, limited liability company, or tax-option corporation that has added that amount to the partnership's, limited liability company's, or tax-option corporation's income under s. 71.21 (4) or 71.34 (1k) (g).

71.26(2)(a)5. 5. Plus the amount of losses from the sale or other disposition of assets the gain from which would be wholly exempt income, as defined in sub. (3) (L), if the assets were sold or otherwise disposed of at a gain and minus deductions, as computed under the Internal Revenue Code as modified under sub. (3).

71.26(2)(a)6. 6. Plus or minus, as appropriate, an amount equal to the difference between the federal basis and Wisconsin basis of any asset sold, exchanged, abandoned, or otherwise disposed of in a taxable transaction during the taxable year, except as provided in par. (b) and s. 71.45 (2) and (5).

71.26(2)(a)7. 7. Plus the amount deducted or excluded under the Internal Revenue Code for interest expenses, rental expenses, intangible expenses, and management fees that are directly or indirectly paid, accrued, or incurred to, or in connection directly or indirectly with one or more direct or indirect transactions with, one or more related entities.

71.26(2)(a)8. 8. Minus the amount added to gross income under subd. 7., to the extent that the conditions under s. 71.80 (23) are satisfied.

71.26(2)(a)9. 9. Minus the amount added, pursuant to subd. 7. or s. 71.05 (6) (a) 24., 71.34 (1k) (j), or 71.45 (2) (a) 16., to the federal income of a related entity that paid interest expenses, rental expenses, intangible expenses, or management fees to the corporation, to the extent that the related entity could not offset such amount with the deduction allowable under subd. 8. or s. 71.05 (6) (b) 45., 71.34 (1k) (k), or 71.45 (2) (a) 17.

71.26(2)(a)10. 10. Minus the amount computed under s. 71.05 (6) (b) 47. b.

71.26(2)(a)11. 11. Plus the amount computed under s. 71.28 (5n) in the previous taxable year that is not included in federal taxable income.

71.26(2)(b) (b) Regulated investment companies, real estate mortgage investment conduits, real estate investment trusts and financial asset securitization investment trusts.

71.26(2)(b)1.1. For taxable years that begin after December 31, 2002, and before January 1, 2004, for a corporation, conduit, or common law trust which qualifies as a regulated investment company, real estate mortgage investment conduit, real estate investment trust, or financial asset securitization investment trust under the Internal Revenue Code as amended to December 31, 2002, excluding sections 103, 104, and 110 of P.L. 102-227, sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 106-519, sections 162 and 165 of P.L. 106-554, P.L. 106-573, section 431 of P.L. 107-16, and sections 101 and 301 (a) of P.L. 107-147, and as amended by P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, excluding section 109 of P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 307, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, and as indirectly affected in the provisions applicable to this subchapter by P.L. 99-514, P.L. 100-203, P.L. 100-647, P.L. 101-73, P.L. 101-140, P.L. 101-179, P.L. 101-239, P.L. 101-508, P.L. 102-227, excluding sections 103, 104, and 110 of P.L. 102-227, P.L. 102-318, P.L. 102-486, P.L. 103-66, excluding sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, P.L. 103-296, P.L. 103-337, P.L. 103-465, P.L. 104-7, P.L. 104-188, excluding sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 104-191, P.L. 104-193, P.L. 105-33, P.L. 105-34, P.L. 105-178, P.L. 105-206, P.L. 105-277, P.L. 106-36, P.L. 106-170, P.L. 106-230, P.L. 106-554, excluding sections 162 and 165 of P.L. 106-554, P.L. 107-15, P.L. 107-16, excluding section 431 of P.L. 107-16, P.L. 107-22, P.L. 107-116, P.L. 107-134, P.L. 107-147, excluding sections 101 and 301 (a) of P.L. 107-147, P.L. 107-181, P.L. 107-210, P.L. 107-276, P.L. 107-358, P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, excluding section 109 of P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 307, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, "net income" means the federal regulated investment company taxable income, federal real estate mortgage investment conduit taxable income, federal real estate investment trust or financial asset securitization investment trust taxable income of the corporation, conduit, or trust as determined under the Internal Revenue Code as amended to December 31, 2002, excluding sections 103, 104, and 110 of P.L. 102-227, sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 106-519, sections 162 and 165 of P.L. 106-554, P.L. 106-573, section 431 of P.L. 107-16, and sections 101 and 301 (a) of P.L. 107-147, and as amended by P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, excluding section 109 of P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 307, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, and as indirectly affected in the provisions applicable to this subchapter by P.L. 99-514, P.L. 100-203, P.L. 100-647, P.L. 101-73, P.L. 101-140, P.L. 101-179, P.L. 101-239, P.L. 101-508, P.L. 102-227, excluding sections 103, 104, and 110 of P.L. 102-227, P.L. 102-318, P.L. 102-486, P.L. 103-66, excluding sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, P.L. 103-296, P.L. 103-337, P.L. 103-465, P.L. 104-7, P.L. 104-188, excluding sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 104-191, P.L. 104-193, P.L. 105-33, P.L. 105-34, P.L. 105-178, P.L. 105-206, P.L. 105-277, P.L. 106-36, P.L. 106-170, P.L. 106-230, P.L. 106-554, excluding sections 162 and 165 of P.L. 106-554, P.L. 107-15, P.L. 107-16, excluding section 431 of P.L. 107-16, P.L. 107-22, P.L. 107-116, P.L. 107-134, P.L. 107-147, excluding sections 101 and 301 (a) of P.L. 107-147, P.L. 107-181, P.L. 107-210, P.L. 107-276, P.L. 107-358, P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, excluding section 109 of P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 307, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, except that property that, under s. 71.02 (1) (c) 8. to 11., 1985 stats., is required to be depreciated for taxable years 1983 to 1986 under the Internal Revenue Code as amended to December 31, 1980, shall continue to be depreciated under the Internal Revenue Code as amended to December 31, 1980, and except that the appropriate amount shall be added or subtracted to reflect differences between the depreciation or adjusted basis for federal income tax purposes and the depreciation or adjusted basis under this chapter of any property disposed of during the taxable year. The Internal Revenue Code as amended to December 31, 2002, excluding sections 103, 104, and 110 of P.L. 102-227, sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 106-519, sections 162 and 165 of P.L. 106-554, P.L. 106-573, section 431 of P.L. 107-16, and sections 101 and 301 (a) of P.L. 107-147, and as amended by P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, excluding section 109 of P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 307, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, and as indirectly affected in the provisions applicable to this subchapter by P.L. 99-514, P.L. 100-203, P.L. 100-647, P.L. 101-73, P.L. 101-140, P.L. 101-179, P.L. 101-239, P.L. 101-508, P.L. 102-227, excluding sections 103, 104, and 110 of P.L. 102-227, P.L. 102-318, P.L. 102-486, P.L. 103-66, excluding sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, P.L. 103-296, P.L. 103-337, P.L. 103-465, P.L. 104-7, P.L. 104-188, excluding sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 104-191, P.L. 104-193, P.L. 105-33, P.L. 105-34, P.L. 105-178, P.L. 105-206, P.L. 105-277, P.L. 106-36, P.L. 106-170, P.L. 106-230, P.L. 106-554, excluding sections 162 and 165 of P.L. 106-554, P.L. 107-15, P.L. 107-16, excluding section 431 of P.L. 107-16, P.L. 107-22, P.L. 107-116, P.L. 107-134, P.L. 107-147, excluding sections 101 and 301 (a) of P.L. 107-147, P.L. 107-181, P.L. 107-210, P.L. 107-276, P.L. 107-358, P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, excluding section 109 of P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 307, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, applies for Wisconsin purposes at the same time as for federal purposes. Amendments to the Internal Revenue Code enacted after December 31, 2002, do not apply to this subdivision with respect to taxable years that begin after December 31, 2002, and before January 1, 2004, except that changes to the Internal Revenue Code made by P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, excluding section 109 of P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 307, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, and changes that indirectly affect the provisions applicable to this subchapter made by P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, excluding section 109 of P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 307, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, apply for Wisconsin purposes at the same time as for federal purposes.

71.26(2)(b)2. 2. For taxable years that begin after December 31, 2003, and before January 1, 2005, for a corporation, conduit, or common law trust which qualifies as a regulated investment company, real estate mortgage investment conduit, real estate investment trust, or financial asset securitization investment trust under the Internal Revenue Code as amended to December 31, 2003, excluding sections 103, 104, and 110 of P.L. 102-227, sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 106-519, sections 162 and 165 of P.L. 106-554, P.L. 106-573, section 431 of P.L. 107-16, sections 101 and 301 (a) of P.L. 107-147, sections 106, 201, and 202 of P.L. 108-27, section 109 of P.L. 108-121, and section 1201 of P.L. 108-173, and as amended by P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 307, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, and as indirectly affected in the provisions applicable to this subchapter by P.L. 99-514, P.L. 100-203, P.L. 100-647, P.L. 101-73, P.L. 101-140, P.L. 101-179, P.L. 101-239, P.L. 101-508, P.L. 102-227, excluding sections 103, 104, and 110 of P.L. 102-227, P.L. 102-318, P.L. 102-486, P.L. 103-66, excluding sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, P.L. 103-296, P.L. 103-337, P.L. 103-465, P.L. 104-7, P.L. 104-188, excluding sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 104-191, P.L. 104-193, P.L. 105-33, P.L. 105-34, P.L. 105-178, P.L. 105-206, P.L. 105-277, P.L. 106-36, P.L. 106-170, P.L. 106-230, P.L. 106-554, excluding sections 162 and 165 of P.L. 106-554, P.L. 107-15, P.L. 107-16, excluding section 431 of P.L. 107-16, P.L. 107-22, P.L. 107-116, P.L. 107-134, P.L. 107-147, excluding sections 101 and 301 (a) of P.L. 107-147, P.L. 107-181, P.L. 107-210, P.L. 107-276, P.L. 107-358, P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, excluding section 109 of P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 307, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, "net income" means the federal regulated investment company taxable income, federal real estate mortgage investment conduit taxable income, federal real estate investment trust or financial asset securitization investment trust taxable income of the corporation, conduit, or trust as determined under the Internal Revenue Code as amended to December 31, 2003, excluding sections 103, 104, and 110 of P.L. 102-227, sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 106-519, sections 162 and 165 of P.L. 106-554, P.L. 106-573, section 431 of P.L. 107-16, sections 101 and 301 (a) of P.L. 107-147, sections 106, 201, and 202 of P.L. 108-27, section 109 of P.L. 108-121, and section 1201 of P.L. 108-173, and as amended by P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 307, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, and as indirectly affected in the provisions applicable to this subchapter by P.L. 99-514, P.L. 100-203, P.L. 100-647, P.L. 101-73, P.L. 101-140, P.L. 101-179, P.L. 101-239, P.L. 101-508, P.L. 102-227, excluding sections 103, 104, and 110 of P.L. 102-227, P.L. 102-318, P.L. 102-486, P.L. 103-66, excluding sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, P.L. 103-296, P.L. 103-337, P.L. 103-465, P.L. 104-7, P.L. 104-188, excluding sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 104-191, P.L. 104-193, P.L. 105-33, P.L. 105-34, P.L. 105-178, P.L. 105-206, P.L. 105-277, P.L. 106-36, P.L. 106-170, P.L. 106-230, P.L. 106-554, excluding sections 162 and 165 of P.L. 106-554, P.L. 107-15, P.L. 107-16, excluding section 431 of P.L. 107-16, P.L. 107-22, P.L. 107-116, P.L. 107-134, P.L. 107-147, excluding sections 101 and 301 (a) of P.L. 107-147, P.L. 107-181, P.L. 107-210, P.L. 107-276, P.L. 107-358, P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, excluding section 109 of P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 307, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, except that property that, under s. 71.02 (1) (c) 8. to 11., 1985 stats., is required to be depreciated for taxable years 1983 to 1986 under the Internal Revenue Code as amended to December 31, 1980, shall continue to be depreciated under the Internal Revenue Code as amended to December 31, 1980, and except that the appropriate amount shall be added or subtracted to reflect differences between the depreciation or adjusted basis for federal income tax purposes and the depreciation or adjusted basis under this chapter of any property disposed of during the taxable year. The Internal Revenue Code as amended to December 31, 2003, excluding sections 103, 104, and 110 of P.L. 102-227, sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 106-519, sections 162 and 165 of P.L. 106-554, P.L. 106-573, section 431 of P.L. 107-16, sections 101 and 301 (a) of P.L. 107-147, sections 106, 201, and 202 of P.L. 108-27, section 109 of P.L. 108-121, and section 1201 of P.L. 108-173, and as amended by P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 307, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, and as indirectly affected in the provisions applicable to this subchapter by P.L. 99-514, P.L. 100-203, P.L. 100-647, P.L. 101-73, P.L. 101-140, P.L. 101-179, P.L. 101-239, P.L. 101-508, P.L. 102-227, excluding sections 103, 104, and 110 of P.L. 102-227, P.L. 102-318, P.L. 102-486, P.L. 103-66, excluding sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, P.L. 103-296, P.L. 103-337, P.L. 103-465, P.L. 104-7, P.L. 104-188, excluding sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 104-191, P.L. 104-193, P.L. 105-33, P.L. 105-34, P.L. 105-178, P.L. 105-206, P.L. 105-277, P.L. 106-36, P.L. 106-170, P.L. 106-230, P.L. 106-554, excluding sections 162 and 165 of P.L. 106-554, P.L. 107-15, P.L. 107-16, excluding section 431 of P.L. 107-16, P.L. 107-22, P.L. 107-116, P.L. 107-134, P.L. 107-147, excluding sections 101 and 301 (a) of P.L. 107-147, P.L. 107-181, P.L. 107-210, P.L. 107-276, P.L. 107-358, P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, excluding section 109 of P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 307, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, applies for Wisconsin purposes at the same time as for federal purposes. Amendments to the Internal Revenue Code enacted after December 31, 2003, do not apply to this subdivision with respect to taxable years that begin after December 31, 2003, and before January 1, 2005, except that changes to the Internal Revenue Code made by P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 307, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, and changes that indirectly affect the provisions applicable to this subchapter made by P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 307, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, apply for Wisconsin purposes at the same time as for federal purposes.

71.26(2)(b)3. 3. For taxable years that begin after December 31, 2004, and before January 1, 2006, for a corporation, conduit, or common law trust which qualifies as a regulated investment company, real estate mortgage investment conduit, real estate investment trust, or financial asset securitization investment trust under the Internal Revenue Code as amended to December 31, 2004, excluding sections 103, 104, and 110 of P.L. 102-227, sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, sections 1, 3, 4, and 5 of P.L. 106-519, sections 162 and 165 of P.L. 106-554, P.L. 106-573, section 431 of P.L. 107-16, sections 101 and 301 (a) of P.L. 107-147, sections 106, 201, and 202 of P.L. 108-27, section 1201 of P.L. 108-173, sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, and sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, and as amended by P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, and as indirectly affected in the provisions applicable to this subchapter by P.L. 99-514, P.L. 100-203, P.L. 100-647, P.L. 101-73, P.L. 101-140, P.L. 101-179, P.L. 101-239, P.L. 101-508, P.L. 102-227, excluding sections 103, 104, and 110 of P.L. 102-227, P.L. 102-318, P.L. 102-486, P.L. 103-66, excluding sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, P.L. 103-296, P.L. 103-337, P.L. 103-465, P.L. 104-7, P.L. 104-188, excluding sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 104-191, P.L. 104-193, P.L. 105-33, P.L. 105-34, P.L. 105-178, P.L. 105-206, P.L. 105-277, P.L. 106-36, P.L. 106-170, P.L. 106-230, P.L. 106-554, excluding sections 162 and 165 of P.L. 106-554, P.L. 107-15, P.L. 107-16, excluding section 431 of P.L. 107-16, P.L. 107-22, P.L. 107-116, P.L. 107-134, P.L. 107-147, excluding sections 101 and 301 (a) of P.L. 107-147, P.L. 107-181, P.L. 107-210, P.L. 107-276, P.L. 107-358, P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, "net income" means the federal regulated investment company taxable income, federal real estate mortgage investment conduit taxable income, federal real estate investment trust or financial asset securitization investment trust taxable income of the corporation, conduit, or trust as determined under the Internal Revenue Code as amended to December 31, 2004, excluding sections 103, 104, and 110 of P.L. 102-227, sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, sections 1, 3, 4, and 5 of P.L. 106-519, sections 162 and 165 of P.L. 106-554, P.L. 106-573, section 431 of P.L. 107-16, sections 101 and 301 (a) of P.L. 107-147, sections 106, 201, and 202 of P.L. 108-27, section 1201 of P.L. 108-173, sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, and sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, and as amended by P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, and as indirectly affected in the provisions applicable to this subchapter by P.L. 99-514, P.L. 100-203, P.L. 100-647, P.L. 101-73, P.L. 101-140, P.L. 101-179, P.L. 101-239, P.L. 101-508, P.L. 102-227, excluding sections 103, 104, and 110 of P.L. 102-227, P.L. 102-318, P.L. 102-486, P.L. 103-66, excluding sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, P.L. 103-296, P.L. 103-337, P.L. 103-465, P.L. 104-7, P.L. 104-188, excluding sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 104-191, P.L. 104-193, P.L. 105-33, P.L. 105-34, P.L. 105-178, P.L. 105-206, P.L. 105-277, P.L. 106-36, P.L. 106-170, P.L. 106-230, P.L. 106-554, excluding sections 162 and 165 of P.L. 106-554, P.L. 107-15, P.L. 107-16, excluding section 431 of P.L. 107-16, P.L. 107-22, P.L. 107-116, P.L. 107-134, P.L. 107-147, excluding sections 101 and 301 (a) of P.L. 107-147, P.L. 107-181, P.L. 107-210, P.L. 107-276, P.L. 107-358, P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, except that property that, under s. 71.02 (1) (c) 8. to 11., 1985 stats., is required to be depreciated for taxable years 1983 to 1986 under the Internal Revenue Code as amended to December 31, 1980, shall continue to be depreciated under the Internal Revenue Code as amended to December 31, 1980, and except that the appropriate amount shall be added or subtracted to reflect differences between the depreciation or adjusted basis for federal income tax purposes and the depreciation or adjusted basis under this chapter of any property disposed of during the taxable year. The Internal Revenue Code as amended to December 31, 2004, excluding sections 103, 104, and 110 of P.L. 102-227, sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, sections 1, 3, 4, and 5 of P.L. 106-519, sections 162 and 165 of P.L. 106-554, P.L. 106-573, section 431 of P.L. 107-16, sections 101 and 301 (a) of P.L. 107-147, sections 106, 201, and 202 of P.L. 108-27, section 1201 of P.L. 108-173, sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, and sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, and as amended by P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, and as indirectly affected in the provisions applicable to this subchapter by P.L. 99-514, P.L. 100-203, P.L. 100-647, P.L. 101-73, P.L. 101-140, P.L. 101-179, P.L. 101-239, P.L. 101-508, P.L. 102-227, excluding sections 103, 104, and 110 of P.L. 102-227, P.L. 102-318, P.L. 102-486, P.L. 103-66, excluding sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, P.L. 103-296, P.L. 103-337, P.L. 103-465, P.L. 104-7, P.L. 104-188, excluding sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 104-191, P.L. 104-193, P.L. 105-33, P.L. 105-34, P.L. 105-178, P.L. 105-206, P.L. 105-277, P.L. 106-36, P.L. 106-170, P.L. 106-230, P.L. 106-554, excluding sections 162 and 165 of P.L. 106-554, P.L. 107-15, P.L. 107-16, excluding section 431 of P.L. 107-16, P.L. 107-22, P.L. 107-116, P.L. 107-134, P.L. 107-147, excluding sections 101 and 301 (a) of P.L. 107-147, P.L. 107-181, P.L. 107-210, P.L. 107-276, P.L. 107-358, P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, applies for Wisconsin purposes at the same time as for federal purposes. Amendments to the Internal Revenue Code enacted after December 31, 2004, do not apply to this subdivision with respect to taxable years that begin after December 31, 2004, and before January 1, 2006, except that changes to the Internal Revenue Code made by P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, and changes that indirectly affect the provisions applicable to this subchapter made by P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, apply for Wisconsin purposes at the same time as for federal purposes.

71.26(2)(b)4. 4. For taxable years that begin after December 31, 2005, and before January 1, 2007, for a corporation, conduit, or common law trust which qualifies as a regulated investment company, real estate mortgage investment conduit, real estate investment trust, or financial asset securitization investment trust under the Internal Revenue Code as amended to December 31, 2005, excluding sections 103, 104, and 110 of P.L. 102-227, sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, sections 1, 3, 4, and 5 of P.L. 106-519, sections 162 and 165 of P.L. 106-554, P.L. 106-573, section 431 of P.L. 107-16, sections 101 and 301 (a) of P.L. 107-147, sections 106, 201, and 202 of P.L. 108-27, section 1201 of P.L. 108-173, sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 109-1, sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, section 11146 of P.L. 109-59, section 301 of P.L. 109-73, and sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, and as amended by P.L. 109-222, excluding sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, and as indirectly affected in the provisions applicable to this subchapter by P.L. 99-514, P.L. 100-203, P.L. 100-647, P.L. 101-73, P.L. 101-140, P.L. 101-179, P.L. 101-239, P.L. 101-508, P.L. 102-227, excluding sections 103, 104, and 110 of P.L. 102-227, P.L. 102-318, P.L. 102-486, P.L. 103-66, excluding sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, P.L. 103-296, P.L. 103-337, P.L. 103-465, P.L. 104-7, P.L. 104-188, excluding sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 104-191, P.L. 104-193, P.L. 105-33, P.L. 105-34, P.L. 105-178, P.L. 105-206, P.L. 105-277, P.L. 106-36, P.L. 106-170, P.L. 106-230, P.L. 106-554, excluding sections 162 and 165 of P.L. 106-554, P.L. 107-15, P.L. 107-16, excluding section 431 of P.L. 107-16, P.L. 107-22, P.L. 107-116, P.L. 107-134, P.L. 107-147, excluding sections 101 and 301 (a) of P.L. 107-147, P.L. 107-181, P.L. 107-210, P.L. 107-276, P.L. 107-358, P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-59, excluding section 11146 of P.L. 109-59, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, "net income" means the federal regulated investment company taxable income, federal real estate mortgage investment conduit taxable income, federal real estate investment trust or financial asset securitization investment trust taxable income of the corporation, conduit, or trust as determined under the Internal Revenue Code as amended to December 31, 2005, excluding sections 103, 104, and 110 of P.L. 102-227, sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, sections 1, 3, 4, and 5 of P.L. 106-519, sections 162 and 165 of P.L. 106-554, P.L. 106-573, section 431 of P.L. 107-16, sections 101 and 301 (a) of P.L. 107-147, sections 106, 201, and 202 of P.L. 108-27, section 1201 of P.L. 108-173, sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 109-1, sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, section 11146 of P.L. 109-59, section 301 of P.L. 109-73, and sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, and as amended by P.L. 109-222, excluding sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, and as indirectly affected in the provisions applicable to this subchapter by P.L. 99-514, P.L. 100-203, P.L. 100-647, P.L. 101-73, P.L. 101-140, P.L. 101-179, P.L. 101-239, P.L. 101-508, P.L. 102-227, excluding sections 103, 104, and 110 of P.L. 102-227, P.L. 102-318, P.L. 102-486, P.L. 103-66, excluding sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, P.L. 103-296, P.L. 103-337, P.L. 103-465, P.L. 104-7, P.L. 104-188, excluding sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 104-191, P.L. 104-193, P.L. 105-33, P.L. 105-34, P.L. 105-178, P.L. 105-206, P.L. 105-277, P.L. 106-36, P.L. 106-170, P.L. 106-230, P.L. 106-554, excluding sections 162 and 165 of P.L. 106-554, P.L. 107-15, P.L. 107-16, excluding section 431 of P.L. 107-16, P.L. 107-22, P.L. 107-116, P.L. 107-134, P.L. 107-147, excluding sections 101 and 301 (a) of P.L. 107-147, P.L. 107-181, P.L. 107-210, P.L. 107-276, P.L. 107-358, P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-59, excluding section 11146 of P.L. 109-59, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, 109-227, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, except that property that, under s. 71.02 (1) (c) 8. to 11., 1985 stats., is required to be depreciated for taxable years 1983 to 1986 under the Internal Revenue Code as amended to December 31, 1980, shall continue to be depreciated under the Internal Revenue Code as amended to December 31, 1980, and except that the appropriate amount shall be added or subtracted to reflect differences between the depreciation or adjusted basis for federal income tax purposes and the depreciation or adjusted basis under this chapter of any property disposed of during the taxable year. The Internal Revenue Code as amended to December 31, 2005, excluding sections 103, 104, and 110 of P.L. 102-227, sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, sections 1, 3, 4, and 5 of P.L. 106-519, sections 162 and 165 of P.L. 106-554, P.L. 106-573, section 431 of P.L. 107-16, sections 101 and 301 (a) of P.L. 107-147, sections 106, 201, and 202 of P.L. 108-27, section 1201 of P.L. 108-173, sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 109-1, sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, section 11146 of P.L. 109-59, section 301 of P.L. 109-73, and sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, and as amended by P.L. 109-222, excluding sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, and as indirectly affected in the provisions applicable to this subchapter by P.L. 99-514, P.L. 100-203, P.L. 100-647, P.L. 101-73, P.L. 101-140, P.L. 101-179, P.L. 101-239, P.L. 101-508, P.L. 102-227, excluding sections 103, 104, and 110 of P.L. 102-227, P.L. 102-318, P.L. 102-486, P.L. 103-66, excluding sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, P.L. 103-296, P.L. 103-337, P.L. 103-465, P.L. 104-7, P.L. 104-188, excluding sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 104-191, P.L. 104-193, P.L. 105-33, P.L. 105-34, P.L. 105-178, P.L. 105-206, P.L. 105-277, P.L. 106-36, P.L. 106-170, P.L. 106-230, P.L. 106-554, excluding sections 162 and 165 of P.L. 106-554, P.L. 107-15, P.L. 107-16, excluding section 431 of P.L. 107-16, P.L. 107-22, P.L. 107-116, P.L. 107-134, P.L. 107-147, excluding sections 101 and 301 (a) of P.L. 107-147, P.L. 107-181, P.L. 107-210, P.L. 107-276, P.L. 107-358, P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-59, excluding section 11146 of P.L. 109-59, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, applies for Wisconsin purposes at the same time as for federal purposes. Amendments to the Internal Revenue Code enacted after December 31, 2005, do not apply to this subdivision with respect to taxable years that begin after December 31, 2005, and before January 1, 2007, except that changes to the Internal Revenue Code made by P.L. 109-222, excluding sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, and changes that indirectly affect the provisions applicable to this subchapter made by P.L. 109-222, excluding sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, apply for Wisconsin purposes at the same time as for federal purposes.

71.26(2)(b)5. 5. For taxable years that begin after December 31, 2006, and before January 1, 2008, for a corporation, conduit, or common law trust which qualifies as a regulated investment company, real estate mortgage investment conduit, real estate investment trust, or financial asset securitization investment trust under the Internal Revenue Code as amended to December 31, 2006, excluding sections 103, 104, and 110 of P.L. 102-227, sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, sections 1, 3, 4, and 5 of P.L. 106-519, sections 162 and 165 of P.L. 106-554, P.L. 106-573, section 431 of P.L. 107-16, sections 101 and 301 (a) of P.L. 107-147, sections 106, 201, and 202 of P.L. 108-27, section 1201 of P.L. 108-173, sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 109-1, sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, section 11146 of P.L. 109-59, section 301 of P.L. 109-73, sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, sections 811 and 844 of P.L. 109-280, and P.L. 109-432, and as amended by P.L. 110-245, excluding sections 110, 113, and 301 of P.L. 110-245, and P.L. 110-458, and as indirectly affected in the provisions applicable to this subchapter by P.L. 99-514, P.L. 100-203, P.L. 100-647, P.L. 101-73, P.L. 101-140, P.L. 101-179, P.L. 101-239, P.L. 101-508, P.L. 102-227, excluding sections 103, 104, and 110 of P.L. 102-227, P.L. 102-318, P.L. 102-486, P.L. 103-66, excluding sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, P.L. 103-296, P.L. 103-337, P.L. 103-465, P.L. 104-7, P.L. 104-188, excluding sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 104-191, P.L. 104-193, P.L. 105-33, P.L. 105-34, P.L. 105-178, P.L. 105-206, P.L. 105-277, P.L. 106-36, P.L. 106-170, P.L. 106-230, P.L. 106-554, excluding sections 162 and 165 of P.L. 106-554, P.L. 107-15, P.L. 107-16, excluding section 431 of P.L. 107-16, P.L. 107-22, P.L. 107-116, P.L. 107-134, P.L. 107-147, excluding sections 101 and 301 (a) of P.L. 107-147, P.L. 107-181, P.L. 107-210, P.L. 107-276, P.L. 107-358, P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-59, excluding section 11146 of P.L. 109-59, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, P.L. 110-245, excluding sections 110, 113, and 301 of P.L. 110-245, and P.L. 110-458, "net income" means the federal regulated investment company taxable income, federal real estate mortgage investment conduit taxable income, federal real estate investment trust or financial asset securitization investment trust taxable income of the corporation, conduit, or trust as determined under the Internal Revenue Code as amended to December 31, 2006, excluding sections 103, 104, and 110 of P.L. 102-227, sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, sections 1, 3, 4, and 5 of P.L. 106-519, sections 162 and 165 of P.L. 106-554, P.L. 106-573, section 431 of P.L. 107-16, sections 101 and 301 (a) of P.L. 107-147, sections 106, 201, and 202 of P.L. 108-27, section 1201 of P.L. 108-173, sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 109-1, sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, section 11146 of P.L. 109-59, section 301 of P.L. 109-73, sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, sections 811 and 844 of P.L. 109-280, and P.L. 109-432, and as amended by P.L. 110-245, excluding sections 110, 113, and 301 of P.L. 110-245, and P.L. 110-458, and as indirectly affected in the provisions applicable to this subchapter by P.L. 99-514, P.L. 100-203, P.L. 100-647, P.L. 101-73, P.L. 101-140, P.L. 101-179, P.L. 101-239, P.L. 101-508, P.L. 102-227, excluding sections 103, 104, and 110 of P.L. 102-227, P.L. 102-318, P.L. 102-486, P.L. 103-66, excluding sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, P.L. 103-296, P.L. 103-337, P.L. 103-465, P.L. 104-7, P.L. 104-188, excluding sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 104-191, P.L. 104-193, P.L. 105-33, P.L. 105-34, P.L. 105-178, P.L. 105-206, P.L. 105-277, P.L. 106-36, P.L. 106-170, P.L. 106-230, P.L. 106-554, excluding sections 162 and 165 of P.L. 106-554, P.L. 107-15, P.L. 107-16, excluding section 431 of P.L. 107-16, P.L. 107-22, P.L. 107-116, P.L. 107-134, P.L. 107-147, excluding sections 101 and 301 (a) of P.L. 107-147, P.L. 107-181, P.L. 107-210, P.L. 107-276, P.L. 107-358, P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-59, excluding section 11146 of P.L. 109-59, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, P.L. 110-245, excluding sections 110, 113, and 301 of P.L. 110-245, and P.L. 110-458, except that property that, under s. 71.02 (1) (c) 8. to 11., 1985 stats., is required to be depreciated for taxable years 1983 to 1986 under the Internal Revenue Code as amended to December 31, 1980, shall continue to be depreciated under the Internal Revenue Code as amended to December 31, 1980, and except that the appropriate amount shall be added or subtracted to reflect differences between the depreciation or adjusted basis for federal income tax purposes and the depreciation or adjusted basis under this chapter of any property disposed of during the taxable year. The Internal Revenue Code as amended to December 31, 2006, excluding sections 103, 104, and 110 of P.L. 102-227, sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, sections 1, 3, 4, and 5 of P.L. 106-519, sections 162 and 165 of P.L. 106-554, P.L. 106-573, section 431 of P.L. 107-16, sections 101 and 301 (a) of P.L. 107-147, sections 106, 201, and 202 of P.L. 108-27, section 1201 of P.L. 108-173, sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 109-1, sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, section 11146 of P.L. 109-59, section 301 of P.L. 109-73, sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, sections 811 and 844 of P.L. 109-280, and P.L. 109-432, and as amended by P.L. 110-245, excluding sections 110, 113, and 301 of P.L. 110-245, and P.L. 110-458, and as indirectly affected in the provisions applicable to this subchapter by P.L. 99-514, P.L. 100-203, P.L. 100-647, P.L. 101-73, P.L. 101-140, P.L. 101-179, P.L. 101-239, P.L. 101-508, P.L. 102-227, excluding sections 103, 104, and 110 of P.L. 102-227, P.L. 102-318, P.L. 102-486, P.L. 103-66, excluding sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, P.L. 103-296, P.L. 103-337, P.L. 103-465, P.L. 104-7, P.L. 104-188, excluding sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 104-191, P.L. 104-193, P.L. 105-33, P.L. 105-34, P.L. 105-178, P.L. 105-206, P.L. 105-277, P.L. 106-36, P.L. 106-170, P.L. 106-230, P.L. 106-554, excluding sections 162 and 165 of P.L. 106-554, P.L. 107-15, P.L. 107-16, excluding section 431 of P.L. 107-16, P.L. 107-22, P.L. 107-116, P.L. 107-134, P.L. 107-147, excluding sections 101 and 301 (a) of P.L. 107-147, P.L. 107-181, P.L. 107-210, P.L. 107-276, P.L. 107-358, P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-59, excluding section 11146 of P.L. 109-59, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, P.L. 110-245, excluding sections 110, 113, and 301 of P.L. 110-245, and P.L. 110-458, applies for Wisconsin purposes at the same time as for federal purposes. Amendments to the Internal Revenue Code enacted after December 31, 2006, do not apply to this subdivision with respect to taxable years that begin after December 31, 2006, and before January 1, 2008, except that changes to the Internal Revenue Code made by P.L. 110-245, excluding sections 110, 113, and 301 of P.L. 110-245, and P.L. 110-458, and changes that indirectly affect the provisions applicable to this subchapter made by P.L. 110-245, excluding sections 110, 113, and 301 of P.L. 110-245, and P.L. 110-458, apply for Wisconsin purposes at the same time as for federal purposes.

71.26(2)(b)6. 6. For taxable years that begin after December 31, 2007, and before January 1, 2009, for a corporation, conduit, or common law trust which qualifies as a regulated investment company, real estate mortgage investment conduit, real estate investment trust, or financial asset securitization investment trust under the Internal Revenue Code as amended to December 31, 2007, excluding sections 103, 104, and 110 of P.L. 102-227, sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, sections 1, 3, 4, and 5 of P.L. 106-519, sections 162 and 165 of P.L. 106-554, P.L. 106-573, section 431 of P.L. 107-16, sections 101 and 301 (a) of P.L. 107-147, sections 106, 201, and 202 of P.L. 108-27, section 1201 of P.L. 108-173, sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 109-1, sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, section 11146 of P.L. 109-59, section 301 of P.L. 109-73, sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, sections 811 and 844 of P.L. 109-280, P.L. 109-432, P.L. 110-28, P.L. 110-140, P.L. 110-141, P.L. 110-142, P.L. 110-166, and P.L. 110-172, and as amended by P.L. 110-245, excluding sections 110, 113, and 301 of P.L. 110-245, section 15316 of P.L. 110-246, section 301 of division B and section 313 of division C of P.L. 110-343, P.L. 110-458, section 1541 of division B of P.L. 111-5, and P.L. 111-192, and as indirectly affected in the provisions applicable to this subchapter by P.L. 99-514, P.L. 100-203, P.L. 100-647, P.L. 101-73, P.L. 101-140, P.L. 101-179, P.L. 101-239, P.L. 101-508, P.L. 102-227, excluding sections 103, 104, and 110 of P.L. 102-227, P.L. 102-318, P.L. 102-486, P.L. 103-66, excluding sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, P.L. 103-296, P.L. 103-337, P.L. 103-465, P.L. 104-7, P.L. 104-188, excluding sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 104-191, P.L. 104-193, P.L. 105-33, P.L. 105-34, P.L. 105-178, P.L. 105-206, P.L. 105-277, P.L. 106-36, P.L. 106-170, P.L. 106-230, P.L. 106-554, excluding sections 162 and 165 of P.L. 106-554, P.L. 107-15, P.L. 107-16, excluding section 431 of P.L. 107-16, P.L. 107-22, P.L. 107-116, P.L. 107-134, P.L. 107-147, excluding sections 101 and 301 (a) of P.L. 107-147, P.L. 107-181, P.L. 107-210, P.L. 107-276, P.L. 107-358, P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-59, excluding section 11146 of P.L. 109-59, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, P.L. 110-245, excluding sections 110, 113, and 301 of P.L. 110-245, section 15316 of P.L. 110-246, section 301 of division B and section 313 of division C of P.L. 110-343, P.L. 110-458, section 1541 of division B of P.L. 111-5, and P.L. 111-192, "net income" means the federal regulated investment company taxable income, federal real estate mortgage investment conduit taxable income, federal real estate investment trust or financial asset securitization investment trust taxable income of the corporation, conduit, or trust as determined under the Internal Revenue Code as amended to December 31, 2007, excluding sections 103, 104, and 110 of P.L. 102-227, sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, sections 1, 3, 4, and 5 of P.L. 106-519, sections 162 and 165 of P.L. 106-554, P.L. 106-573, section 431 of P.L. 107-16, sections 101 and 301 (a) of P.L. 107-147, sections 106, 201, and 202 of P.L. 108-27, section 1201 of P.L. 108-173, sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 109-1, sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, section 11146 of P.L. 109-59, section 301 of P.L. 109-73, sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, sections 811 and 844 of P.L. 109-280, P.L. 109-432, P.L. 110-28, P.L. 110-140, P.L. 110-141, P.L. 110-142, P.L. 110-166, and P.L. 110-172, and as amended by P.L. 110-245, excluding sections 110, 113, and 301 of P.L. 110-245, section 15316 of P.L. 110-246, section 301 of division B and section 313 of division C of P.L. 110-343, P.L. 110-458, section 1541 of division B of P.L. 111-5, and P.L. 111-192, and as indirectly affected in the provisions applicable to this subchapter by P.L. 99-514, P.L. 100-203, P.L. 100-647, P.L. 101-73, P.L. 101-140, P.L. 101-179, P.L. 101-239, P.L. 101-508, P.L. 102-227, excluding sections 103, 104, and 110 of P.L. 102-227, P.L. 102-318, P.L. 102-486, P.L. 103-66, excluding sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, P.L. 103-296, P.L. 103-337, P.L. 103-465, P.L. 104-7, P.L. 104-188, excluding sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 104-191, P.L. 104-193, P.L. 105-33, P.L. 105-34, P.L. 105-178, P.L. 105-206, P.L. 105-277, P.L. 106-36, P.L. 106-170, P.L. 106-230, P.L. 106-554, excluding sections 162 and 165 of P.L. 106-554, P.L. 107-15, P.L. 107-16, excluding section 431 of P.L. 107-16, P.L. 107-22, P.L. 107-116, P.L. 107-134, P.L. 107-147, excluding sections 101 and 301 (a) of P.L. 107-147, P.L. 107-181, P.L. 107-210, P.L. 107-276, P.L. 107-358, P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-59, excluding section 11146 of P.L. 109-59, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, P.L. 110-245, excluding sections 110, 113, and 301 of P.L. 110-245, section 15316 of P.L. 110-246, section 301 of division B and section 313 of division C of P.L. 110-343, P.L. 110-458, section 1541 of division B of P.L. 111-5, and P.L. 111-192, except that property that, under s. 71.02 (1) (c) 8. to 11., 1985 stats., is required to be depreciated for taxable years 1983 to 1986 under the Internal Revenue Code as amended to December 31, 1980, shall continue to be depreciated under the Internal Revenue Code as amended to December 31, 1980, and except that the appropriate amount shall be added or subtracted to reflect differences between the depreciation or adjusted basis for federal income tax purposes and the depreciation or adjusted basis under this chapter of any property disposed of during the taxable year. The Internal Revenue Code as amended to December 31, 2007, excluding sections 103, 104, and 110 of P.L. 102-227, sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, sections 1, 3, 4, and 5 of P.L. 106-519, sections 162 and 165 of P.L. 106-554, P.L. 106-573, section 431 of P.L. 107-16, sections 101 and 301 (a) of P.L. 107-147, sections 106, 201, and 202 of P.L. 108-27, section 1201 of P.L. 108-173, sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 109-1, sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, section 11146 of P.L. 109-59, section 301 of P.L. 109-73, sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, sections 811 and 844 of P.L. 109-280, P.L. 109-432, P.L. 110-28, P.L. 110-140, P.L. 110-141, P.L. 110-142, P.L. 110-166, and P.L. 110-172, and as amended by P.L. 110-245, excluding sections 110, 113, and 301 of P.L. 110-245, section 15316 of P.L. 110-246, section 301 of division B and section 313 of division C of P.L. 110-343, P.L. 110-458, section 1541 of division B of P.L. 111-5, and P.L. 111-192, and as indirectly affected in the provisions applicable to this subchapter by P.L. 99-514, P.L. 100-203, P.L. 100-647, P.L. 101-73, P.L. 101-140, P.L. 101-179, P.L. 101-239, P.L. 101-508, P.L. 102-227, excluding sections 103, 104, and 110 of P.L. 102-227, P.L. 102-318, P.L. 102-486, P.L. 103-66, excluding sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, P.L. 103-296, P.L. 103-337, P.L. 103-465, P.L. 104-7, P.L. 104-188, excluding sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 104-191, P.L. 104-193, P.L. 105-33, P.L. 105-34, P.L. 105-178, P.L. 105-206, P.L. 105-277, P.L. 106-36, P.L. 106-170, P.L. 106-230, P.L. 106-554, excluding sections 162 and 165 of P.L. 106-554, P.L. 107-15, P.L. 107-16, excluding section 431 of P.L. 107-16, P.L. 107-22, P.L. 107-116, P.L. 107-134, P.L. 107-147, excluding sections 101 and 301 (a) of P.L. 107-147, P.L. 107-181, P.L. 107-210, P.L. 107-276, P.L. 107-358, P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-59, excluding section 11146 of P.L. 109-59, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, P.L. 110-245, excluding sections 110, 113, and 301 of P.L. 110-245, section 15316 of P.L. 110-246, section 301 of division B and section 313 of division C of P.L. 110-343, P.L. 110-458, section 1541 of division B of P.L. 111-5, and P.L. 111-192, applies for Wisconsin purposes at the same time as for federal purposes. Amendments to the Internal Revenue Code enacted after December 31, 2007, do not apply to this subdivision with respect to taxable years that begin after December 31, 2007, and before January 1, 2009, except that changes to the Internal Revenue Code made by P.L. 110-245, excluding sections 110, 113, and 301 of P.L. 110-245, section 15316 of P.L. 110-246, section 301 of division B and section 313 of division C of P.L. 110-343, P.L. 110-458, section 1541 of division B of P.L. 111-5, and P.L. 111-192, and changes that indirectly affect the provisions applicable to this subchapter made by P.L. 110-245, excluding sections 110, 113, and 301 of P.L. 110-245, section 15316 of P.L. 110-246, section 301 of division B and section 313 of division C of P.L. 110-343, P.L. 110-458, section 1541 of division B of P.L. 111-5, and P.L. 111-192, apply for Wisconsin purposes at the same time as for federal purposes.

71.26(2)(b)7. 7. For taxable years that begin after December 31, 2008, and before January 1, 2011, for a corporation, conduit, or common law trust which qualifies as a regulated investment company, real estate mortgage investment conduit, real estate investment trust, or financial asset securitization investment trust under the Internal Revenue Code as amended to December 31, 2008, excluding sections 103, 104, and 110 of P.L. 102-227, sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, sections 1, 3, 4, and 5 of P.L. 106-519, sections 162 and 165 of P.L. 106-554, P.L. 106-573, section 431 of P.L. 107-16, sections 101 and 301 (a) of P.L. 107-147, sections 106, 201, and 202 of P.L. 108-27, section 1201 of P.L. 108-173, sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, sections 101, 102, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 109-1, sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, section 11146 of P.L. 109-59, section 301 of P.L. 109-73, sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, sections 101, 207, 209, 503, and 513 of P.L. 109-222, P.L. 109-432, P.L. 110-28, P.L. 110-140, P.L. 110-141, P.L. 110-142, P.L. 110-166, P.L. 110-172, P.L. 110-185, P.L. 110-234, sections 110, 113, and 301 of P.L. 110-245, P.L. 110-246, except section 15316 of P.L. 110-246, P.L. 110-289, except section 3093 of P.L. 110-289, P.L. 110-317, and P.L. 110-343, except section 301 of division B and section 313 of division C of P.L. 110-343, and as amended by sections 1261, 1262, 1401, 1402, 1521, 1522, 1531, and 1541 of division B of P.L. 111-5, section 301 of P.L. 111-147, P.L. 111-192, section 1601 of P.L. 111-203, section 215 of P.L. 111-226, section 2112 of P.L. 111-240, and P.L. 111-325, and as indirectly affected in the provisions applicable to this subchapter by P.L. 99-514, P.L. 100-203, P.L. 100-647, P.L. 101-73, P.L. 101-140, P.L. 101-179, P.L. 101-239, P.L. 101-508, P.L. 102-227, excluding sections 103, 104, and 110 of P.L. 102-227, P.L. 102-318, P.L. 102-486, P.L. 103-66, excluding sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, P.L. 103-296, P.L. 103-337, P.L. 103-465, P.L. 104-7, P.L. 104-188, excluding sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 104-191, P.L. 104-193, P.L. 105-33, P.L. 105-34, P.L. 105-178, P.L. 105-206, P.L. 105-277, P.L. 106-36, P.L. 106-170, P.L. 106-230, P.L. 106-554, excluding sections 162 and 165 of P.L. 106-554, P.L. 107-15, P.L. 107-16, excluding section 431 of P.L. 107-16, P.L. 107-22, P.L. 107-116, P.L. 107-134, P.L. 107-147, excluding sections 101 and 301 (a) of P.L. 107-147, P.L. 107-181, P.L. 107-210, P.L. 107-276, P.L. 107-358, P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 102, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-59, excluding section 11146 of P.L. 109-59, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 209, 503, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, P.L. 110-245, excluding sections 110, 113, and 301 of P.L. 110-245, section 15316 of P.L. 110-246, section 3093 of P.L. 110-289, section 301 of division B and section 313 of division C of P.L. 110-343, P.L. 110-351, P.L. 110-458, sections 1261, 1262, 1401, 1402, 1521, 1522, 1531, and 1541 of division B of P.L. 111-5, section 301 of P.L. 111-147, P.L. 111-192, section 1601 of P.L. 111-203, section 215 of P.L. 111-226, section 2112 of P.L. 111-240, and P.L. 111-325, "net income" means the federal regulated investment company taxable income, federal real estate mortgage investment conduit taxable income, federal real estate investment trust or financial asset securitization investment trust taxable income of the corporation, conduit, or trust as determined under the Internal Revenue Code as amended to December 31, 2008, excluding sections 103, 104, and 110 of P.L. 102-227, sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, sections 1, 3, 4, and 5 of P.L. 106-519, sections 162 and 165 of P.L. 106-554, P.L. 106-573, section 431 of P.L. 107-16, sections 101 and 301 (a) of P.L. 107-147, sections 106, 201, and 202 of P.L. 108-27, section 1201 of P.L. 108-173, sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, sections 101, 102, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 109-1, sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, section 11146 of P.L. 109-59, section 301 of P.L. 109-73, sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, sections 101, 207, 209, 503, and 513 of P.L. 109-222, P.L. 109-432, P.L. 110-28, P.L. 110-140, P.L. 110-141, P.L. 110-142, P.L. 110-166, P.L. 110-172, P.L. 110-185, P.L. 110-234, sections 110, 113, and 301 of P.L. 110-245, P.L. 110-246, except section 15316 of P.L. 110-246, P.L. 110-289, except section 3093 of P.L. 110-289, P.L. 110-317, and P.L. 110-343, except section 301 of division B and section 313 of division C of P.L. 110-343, and as amended by sections 1261, 1262, 1401, 1402, 1521, 1522, 1531, and 1541 of division B of P.L. 111-5, section 301 of P.L. 111-147, P.L. 111-192, section 1601 of P.L. 111-203, section 215 of P.L. 111-226, section 2112 of P.L. 111-240, and P.L. 111-325, and as indirectly affected in the provisions applicable to this subchapter by P.L. 99-514, P.L. 100-203, P.L. 100-647, P.L. 101-73, P.L. 101-140, P.L. 101-179, P.L. 101-239, P.L. 101-508, P.L. 102-227, excluding sections 103, 104, and 110 of P.L. 102-227, P.L. 102-318, P.L. 102-486, P.L. 103-66, excluding sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, P.L. 103-296, P.L. 103-337, P.L. 103-465, P.L. 104-7, P.L. 104-188, excluding sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 104-191, P.L. 104-193, P.L. 105-33, P.L. 105-34, P.L. 105-178, P.L. 105-206, P.L. 105-277, P.L. 106-36, P.L. 106-170, P.L. 106-230, P.L. 106-554, excluding sections 162 and 165 of P.L. 106-554, P.L. 107-15, P.L. 107-16, excluding section 431 of P.L. 107-16, P.L. 107-22, P.L. 107-116, P.L. 107-134, P.L. 107-147, excluding sections 101 and 301 (a) of P.L. 107-147, P.L. 107-181, P.L. 107-210, P.L. 107-276, P.L. 107-358, P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 102, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-59, excluding section 11146 of P.L. 109-59, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 209, 503, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, P.L. 110-245, excluding sections 110, 113, and 301 of P.L. 110-245, section 15316 of P.L. 110-246, section 3093 of P.L. 110-289, section 301 of division B and section 313 of division C of P.L. 110-343, P.L. 110-351, P.L. 110-458, sections 1261, 1262, 1401, 1402, 1521, 1522, 1531, and 1541 of division B of P.L. 111-5, section 301 of P.L. 111-147, P.L. 111-192, section 1601 of P.L. 111-203, section 215 of P.L. 111-226, section 2112 of P.L. 111-240, and P.L. 111-325, except that property that, under s. 71.02 (1) (c) 8. to 11., 1985 stats., is required to be depreciated for taxable years 1983 to 1986 under the Internal Revenue Code as amended to December 31, 1980, shall continue to be depreciated under the Internal Revenue Code as amended to December 31, 1980, and except that the appropriate amount shall be added or subtracted to reflect differences between the depreciation or adjusted basis for federal income tax purposes and the depreciation or adjusted basis under this chapter of any property disposed of during the taxable year. The Internal Revenue Code as amended to December 31, 2008, excluding sections 103, 104, and 110 of P.L. 102-227, sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, sections 1, 3, 4, and 5 of P.L. 106-519, sections 162 and 165 of P.L. 106-554, P.L. 106-573, section 431 of P.L. 107-16, sections 101 and 301 (a) of P.L. 107-147, sections 106, 201, and 202 of P.L. 108-27, section 1201 of P.L. 108-173, sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, sections 101, 102, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 109-1, sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, section 11146 of P.L. 109-59, section 301 of P.L. 109-73, sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, sections 101, 207, 209, 503, and 513 of P.L. 109-222, P.L. 109-432, P.L. 110-28, P.L. 110-140, P.L. 110-141, P.L. 110-142, P.L. 110-166, P.L. 110-172, P.L. 110-185, P.L. 110-234, sections 110, 113, and 301 of P.L. 110-245, P.L. 110-246, except section 15316 of P.L. 110-246, P.L. 110-289, except section 3093 of P.L. 110-289, P.L. 110-317, and P.L. 110-343, except section 301 of division B and section 313 of division C of P.L. 110-343, and as amended by sections 1261, 1262, 1401, 1402, 1521, 1522, 1531, and 1541 of division B of P.L. 111-5, section 301 of P.L. 111-147, P.L. 111-192, section 1601 of P.L. 111-203, section 215 of P.L. 111-226, section 2112 of P.L. 111-240, and P.L. 111-325, and as indirectly affected in the provisions applicable to this subchapter by P.L. 99-514, P.L. 100-203, P.L. 100-647, P.L. 101-73, P.L. 101-140, P.L. 101-179, P.L. 101-239, P.L. 101-508, P.L. 102-227, excluding sections 103, 104, and 110 of P.L. 102-227, P.L. 102-318, P.L. 102-486, P.L. 103-66, excluding sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, P.L. 103-296, P.L. 103-337, P.L. 103-465, P.L. 104-7, P.L. 104-188, excluding sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 104-191, P.L. 104-193, P.L. 105-33, P.L. 105-34, P.L. 105-178, P.L. 105-206, P.L. 105-277, P.L. 106-36, P.L. 106-170, P.L. 106-230, P.L. 106-554, excluding sections 162 and 165 of P.L. 106-554, P.L. 107-15, P.L. 107-16, excluding section 431 of P.L. 107-16, P.L. 107-22, P.L. 107-116, P.L. 107-134, P.L. 107-147, excluding sections 101 and 301 (a) of P.L. 107-147, P.L. 107-181, P.L. 107-210, P.L. 107-276, P.L. 107-358, P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 102, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-59, excluding section 11146 of P.L. 109-59, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 209, 503, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, P.L. 110-245, excluding sections 110, 113, and 301 of P.L. 110-245, section 15316 of P.L. 110-246, section 3093 of P.L. 110-289, section 301 of division B and section 313 of division C of P.L. 110-343, P.L. 110-351, P.L. 110-458, sections 1261, 1262, 1401, 1402, 1521, 1522, 1531, and 1541 of division B of P.L. 111-5, section 301 of P.L. 111-147, P.L. 111-192, section 1601 of P.L. 111-203, section 215 of P.L. 111-226, section 2112 of P.L. 111-240, and P.L. 111-325, applies for Wisconsin purposes at the same time as for federal purposes. Amendments to the Internal Revenue Code enacted after December 31, 2008, do not apply to this subdivision with respect to taxable years that begin after December 31, 2008, and before January 1, 2011, except that changes to the Internal Revenue Code made by sections 1261, 1262, 1401, 1402, 1521, 1522, 1531, and 1541 of division B of P.L. 111-5, section 301 of P.L. 111-147, P.L. 111-192, section 1601 of P.L. 111-203, section 215 of P.L. 111-226, section 2112 of P.L. 111-240, and P.L. 111-325, and changes that indirectly affect the provisions applicable to this subchapter made by sections 1261, 1262, 1401, 1402, 1521, 1522, 1531, and 1541 of division B of P.L. 111-5, section 301 of P.L. 111-147, P.L. 111-192, section 1601 of P.L. 111-203, section 215 of P.L. 111-226, section 2112 of P.L. 111-240, and P.L. 111-325, apply for Wisconsin purposes at the same time as for federal purposes.

71.26(2)(b)8. 8. For taxable years that begin after December 31, 2010, and before January 1, 2013, for a corporation, conduit, or common law trust which qualifies as a regulated investment company, real estate mortgage investment conduit, real estate investment trust, or financial asset securitization investment trust under the Internal Revenue Code as amended to December 31, 2010, excluding sections 103, 104, and 110 of P.L. 102-227, sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, sections 1, 3, 4, and 5 of P.L. 106-519, sections 162 and 165 of P.L. 106-554, P.L. 106-573, section 431 of P.L. 107-16, sections 101 and 301 (a) of P.L. 107-147, sections 106, 201, and 202 of P.L. 108-27, section 1201 of P.L. 108-173, sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, sections 101, 102, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 109-1, sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, section 11146 of P.L. 109-59, section 301 of P.L. 109-73, sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, sections 101, 207, 503, and 513 of P.L. 109-222, P.L. 109-432, except sections 117, 406, 409, 410, 412, 417, 418, 424, and 425 of division A and section 403 of division C of P.L. 109-432, P.L. 110-28, except sections 8215, 8231, 8232, 8234, and 8236 of P.L. 110-28, P.L. 110-140, sections 2, 3, and 5 of P.L. 110-142, P.L. 110-166, sections 3 (b) and 11 (b), (e), and (g) of P.L. 110-172, P.L. 110-185, P.L. 110-234, section 301 of P.L. 110-245, P.L. 110-246, except sections 4, 15312, 15313, 15314, 15316, and 15342 of P.L. 110-246, sections 3071, 3081, and 3082 of P.L. 110-289, section 9 (e) of P.L. 110-317, P.L. 110-343, except sections 116, 208, 211, and 301 of division B and sections 313 and 504 of division C of P.L. 110-343, P.L. 111-5, except sections 1261, 1262, 1401, 1402, 1521, 1522, 1531, and 1541 of division B of P.L. 111-5, section 201 of P.L. 111-147, P.L. 111-148, except sections 1322, 1515, 9003, 9021, 9022, 10108, 10908, and 10909 of P.L. 111-148, P.L. 111-152, except section 1407 of P.L. 111-152, P.L. 111-203, except section 1601 of P.L. 111-203, P.L. 111-226, except sections 215 and 217 of P.L. 111-226, P.L. 111-240, except sections 2014, 2043, 2111, 2112, and 2113 of P.L. 111-240, and P.L. 111-312, and as amended by section 902 of P.L. 112-240, and as indirectly affected in the provisions applicable to this subchapter by P.L. 99-514, P.L. 100-203, P.L. 100-647, P.L. 101-73, P.L. 101-140, P.L. 101-179, P.L. 101-239, P.L. 101-508, P.L. 102-227, excluding sections 103, 104, and 110 of P.L. 102-227, P.L. 102-318, P.L. 102-486, P.L. 103-66, excluding sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, P.L. 103-296, P.L. 103-337, P.L. 103-465, P.L. 104-7, P.L. 104-188, excluding sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 104-191, P.L. 104-193, P.L. 105-33, P.L. 105-34, P.L. 105-178, P.L. 105-206, P.L. 105-277, P.L. 106-36, P.L. 106-170, P.L. 106-230, P.L. 106-554, excluding sections 162 and 165 of P.L. 106-554, P.L. 107-15, P.L. 107-16, excluding section 431 of P.L. 107-16, P.L. 107-22, P.L. 107-116, P.L. 107-134, P.L. 107-147, excluding sections 101 and 301 (a) of P.L. 107-147, P.L. 107-181, P.L. 107-210, P.L. 107-276, P.L. 107-358, P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 102, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-59, excluding section 11146 of P.L. 109-59, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 503, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, sections 117, 406, 409, 410, 412, 417, 418, 424, and 425 of division A and section 403 of division C of P.L. 109-432, sections 8215, 8231, 8232, 8234, and 8236 of P.L. 110-28, P.L. 110-141, P.L. 110-142, excluding sections 2, 3, and 5 of P.L. 110-142, P.L. 110-172, excluding sections 3 (b) and 11 (b), (e), and (g) of P.L. 110-172, P.L. 110-245, excluding section 301 of P.L. 110-245, sections 4, 15312, 15313, 15314, 15316, and 15342 of P.L. 110-246, P.L. 110-289, excluding sections 3071, 3081, and 3082 of P.L. 110-289, P.L. 110-317, excluding section 9 (e) of P.L. 110-317, sections 116, 208, 211, and 301 of division B and sections 313 and 504 of division C of P.L. 110-343, P.L. 110-351, P.L. 110-458, sections 1261, 1262, 1401, 1402, 1521, 1522, 1531, and 1541 of division B of P.L. 111-5, P.L. 111-92, P.L. 111-147, excluding section 201 of P.L. 111-147, sections 1322, 1515, 9003, 9021, 9022, 10108, 10908, and 10909 of P.L. 111-148, section 1407 of P.L. 111-152, P.L. 111-192, section 1601 of P.L. 111-203, sections 215 and 217 of P.L. 111-226, sections 2014, 2043, 2111, 2112, and 2113 of P.L. 111-240, P.L. 111-325, and section 902 of P.L. 112-240, "net income" means the federal regulated investment company taxable income, federal real estate mortgage investment conduit taxable income, federal real estate investment trust or financial asset securitization investment trust taxable income of the corporation, conduit, or trust as determined under the Internal Revenue Code as amended to December 31, 2010, excluding sections 103, 104, and 110 of P.L. 102-227, sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, sections 1, 3, 4, and 5 of P.L. 106-519, sections 162 and 165 of P.L. 106-554, P.L. 106-573, section 431 of P.L. 107-16, sections 101 and 301 (a) of P.L. 107-147, sections 106, 201, and 202 of P.L. 108-27, section 1201 of P.L. 108-173, sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, sections 101, 102, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 109-1, sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, section 11146 of P.L. 109-59, section 301 of P.L. 109-73, sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, sections 101, 207, 503, and 513 of P.L. 109-222, P.L. 109-432, except sections 117, 406, 409, 410, 412, 417, 418, 424, and 425 of division A and section 403 of division C of P.L. 109-432, P.L. 110-28, except sections 8215, 8231, 8232, 8234, and 8236 of P.L. 110-28, P.L. 110-140, sections 2, 3, and 5 of P.L. 110-142, P.L. 110-166, sections 3 (b) and 11 (b), (e), and (g) of P.L. 110-172, P.L. 110-185, P.L. 110-234, section 301 of P.L. 110-245, P.L. 110-246, except sections 4, 15312, 15313, 15314, 15316, and 15342 of P.L. 110-246, sections 3071, 3081, and 3082 of P.L. 110-289, section 9 (e) of P.L. 110-317, P.L. 110-343, except sections 116, 208, 211, and 301 of division B and sections 313 and 504 of division C of P.L. 110-343, P.L. 111-5, except sections 1261, 1262, 1401, 1402, 1521, 1522, 1531, and 1541 of division B of P.L. 111-5, section 201 of P.L. 111-147, P.L. 111-148, except sections 1322, 1515, 9003, 9021, 9022, 10108, 10908, and 10909 of P.L. 111-148, P.L. 111-152, except section 1407 of P.L. 111-152, P.L. 111-203, except section 1601 of P.L. 111-203, P.L. 111-226, except sections 215 and 217 of P.L. 111-226, P.L. 111-240, except sections 2014, 2043, 2111, 2112, and 2113 of P.L. 111-240, and P.L. 111-312, and as amended by section 902 of P.L. 112-240, and as indirectly affected in the provisions applicable to this subchapter by P.L. 99-514, P.L. 100-203, P.L. 100-647, P.L. 101-73, P.L. 101-140, P.L. 101-179, P.L. 101-239, P.L. 101-508, P.L. 102-227, excluding sections 103, 104, and 110 of P.L. 102-227, P.L. 102-318, P.L. 102-486, P.L. 103-66, excluding sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, P.L. 103-296, P.L. 103-337, P.L. 103-465, P.L. 104-7, P.L. 104-188, excluding sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 104-191, P.L. 104-193, P.L. 105-33, P.L. 105-34, P.L. 105-178, P.L. 105-206, P.L. 105-277, P.L. 106-36, P.L. 106-170, P.L. 106-230, P.L. 106-554, excluding sections 162 and 165 of P.L. 106-554, P.L. 107-15, P.L. 107-16, excluding section 431 of P.L. 107-16, P.L. 107-22, P.L. 107-116, P.L. 107-134, P.L. 107-147, excluding sections 101 and 301 (a) of P.L. 107-147, P.L. 107-181, P.L. 107-210, P.L. 107-276, P.L. 107-358, P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 102, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-59, excluding section 11146 of P.L. 109-59, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 503, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, sections 117, 406, 409, 410, 412, 417, 418, 424, and 425 of division A and section 403 of division C of P.L. 109-432, sections 8215, 8231, 8232, 8234, and 8236 of P.L. 110-28, P.L. 110-141, P.L. 110-142, excluding sections 2, 3, and 5 of P.L. 110-142, P.L. 110-172, excluding sections 3 (b) and 11 (b), (e), and (g) of P.L. 110-172, P.L. 110-245, excluding section 301 of P.L. 110-245, sections 4, 15312, 15313, 15314, 15316, and 15342 of P.L. 110-246, P.L. 110-289, excluding sections 3071, 3081, and 3082 of P.L. 110-289, P.L. 110-317, excluding section 9 (e) of P.L. 110-317, sections 116, 208, 211, and 301 of division B and sections 313 and 504 of division C of P.L. 110-343, P.L. 110-351, P.L. 110-458, sections 1261, 1262, 1401, 1402, 1521, 1522, 1531, and 1541 of division B of P.L. 111-5, P.L. 111-92, P.L. 111-147, excluding section 201 of P.L. 111-147, sections 1322, 1515, 9003, 9021, 9022, 10108, 10908, and 10909 of P.L. 111-148, section 1407 of P.L. 111-152, P.L. 111-192, section 1601 of P.L. 111-203, sections 215 and 217 of P.L. 111-226, sections 2014, 2043, 2111, 2112, and 2113 of P.L. 111-240, P.L. 111-325, and section 902 of P.L. 112-240, except that property that, under s. 71.02 (1) (c) 8. to 11., 1985 stats., is required to be depreciated for taxable years 1983 to 1986 under the Internal Revenue Code as amended to December 31, 1980, shall continue to be depreciated under the Internal Revenue Code as amended to December 31, 1980, and except that the appropriate amount shall be added or subtracted to reflect differences between the depreciation or adjusted basis for federal income tax purposes and the depreciation or adjusted basis under this chapter of any property disposed of during the taxable year. The Internal Revenue Code as amended to December 31, 2010, excluding sections 103, 104, and 110 of P.L. 102-227, sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, sections 1, 3, 4, and 5 of P.L. 106-519, sections 162 and 165 of P.L. 106-554, P.L. 106-573, section 431 of P.L. 107-16, sections 101 and 301 (a) of P.L. 107-147, sections 106, 201, and 202 of P.L. 108-27, section 1201 of P.L. 108-173, sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, sections 101, 102, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 109-1, sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, section 11146 of P.L. 109-59, section 301 of P.L. 109-73, sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, sections 101, 207, 503, and 513 of P.L. 109-222, P.L. 109-432, except sections 117, 406, 409, 410, 412, 417, 418, 424, and 425 of division A and section 403 of division C of P.L. 109-432, P.L. 110-28, except sections 8215, 8231, 8232, 8234, and 8236 of P.L. 110-28, P.L. 110-140, sections 2, 3, and 5 of P.L. 110-142, P.L. 110-166, sections 3 (b) and 11 (b), (e), and (g) of P.L. 110-172, P.L. 110-185, P.L. 110-234, section 301 of P.L. 110-245, P.L. 110-246, except sections 4, 15312, 15313, 15314, 15316, and 15342 of P.L. 110-246, sections 3071, 3081, and 3082 of P.L. 110-289, section 9 (e) of P.L. 110-317, P.L. 110-343, except sections 116, 208, 211, and 301 of division B and sections 313 and 504 of division C of P.L. 110-343, P.L. 111-5, except sections 1261, 1262, 1401, 1402, 1521, 1522, 1531, and 1541 of division B of P.L. 111-5, section 201 of P.L. 111-147, P.L. 111-148, except sections 1322, 1515, 9003, 9021, 9022, 10108, 10908, and 10909 of P.L. 111-148, P.L. 111-152, except section 1407 of P.L. 111-152, P.L. 111-203, except section 1601 of P.L. 111-203, P.L. 111-226, except sections 215 and 217 of P.L. 111-226, P.L. 111-240, except sections 2014, 2043, 2111, 2112, and 2113 of P.L. 111-240, and P.L. 111-312, and as amended by section 902 of P.L. 112-240, and as indirectly affected in the provisions applicable to this subchapter by P.L. 99-514, P.L. 100-203, P.L. 100-647, P.L. 101-73, P.L. 101-140, P.L. 101-179, P.L. 101-239, P.L. 101-508, P.L. 102-227, excluding sections 103, 104, and 110 of P.L. 102-227, P.L. 102-318, P.L. 102-486, P.L. 103-66, excluding sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, P.L. 103-296, P.L. 103-337, P.L. 103-465, P.L. 104-7, P.L. 104-188, excluding sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 104-191, P.L. 104-193, P.L. 105-33, P.L. 105-34, P.L. 105-178, P.L. 105-206, P.L. 105-277, P.L. 106-36, P.L. 106-170, P.L. 106-230, P.L. 106-554, excluding sections 162 and 165 of P.L. 106-554, P.L. 107-15, P.L. 107-16, excluding section 431 of P.L. 107-16, P.L. 107-22, P.L. 107-116, P.L. 107-134, P.L. 107-147, excluding sections 101 and 301 (a) of P.L. 107-147, P.L. 107-181, P.L. 107-210, P.L. 107-276, P.L. 107-358, P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 102, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-59, excluding section 11146 of P.L. 109-59, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 503, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, sections 117, 406, 409, 410, 412, 417, 418, 424, and 425 of division A and section 403 of division C of P.L. 109-432, sections 8215, 8231, 8232, 8234, and 8236 of P.L. 110-28, P.L. 110-141, P.L. 110-142, excluding sections 2, 3, and 5 of P.L. 110-142, P.L. 110-172, excluding sections 3 (b) and 11 (b), (e), and (g) of P.L. 110-172, P.L. 110-245, excluding section 301 of P.L. 110-245, sections 4, 15312, 15313, 15314, 15316, and 15342 of P.L. 110-246, P.L. 110-289, excluding sections 3071, 3081, and 3082 of P.L. 110-289, P.L. 110-317, excluding section 9 (e) of P.L. 110-317, sections 116, 208, 211, and 301 of division B and sections 313 and 504 of division C of P.L. 110-343, P.L. 110-351, P.L. 110-458, sections 1261, 1262, 1401, 1402, 1521, 1522, 1531, and 1541 of division B of P.L. 111-5, P.L. 111-92, P.L. 111-147, excluding section 201 of P.L. 111-147, sections 1322, 1515, 9003, 9021, 9022, 10108, 10908, and 10909 of P.L. 111-148, section 1407 of P.L. 111-152, P.L. 111-192, section 1601 of P.L. 111-203, sections 215 and 217 of P.L. 111-226, sections 2014, 2043, 2111, 2112, and 2113 of P.L. 111-240, P.L. 111-325, and section 902 of P.L. 112-240, applies for Wisconsin purposes at the same time as for federal purposes, except that changes made by section 209 of P.L. 109-222, sections 117, 406, 409, 410, 412, 417, 418, 424, and 425 of division A and section 403 of division C of P.L. 109-432, sections 8215, 8231, 8232, 8234, and 8236 of P.L. 110-28, P.L. 110-141, P.L. 110-142, excluding sections 2, 3, and 5 of P.L. 110-142, P.L. 110-172, excluding sections 3 (b) and 11 (b), (e), and (g) of P.L. 110-172, sections 110 and 113 of P.L. 110-245, sections 15312, 15313, 15314, and 15342 of P.L. 110-246, sections 3031, 3032, 3033, 3041, 3051, 3052, 3061, and 3092 of P.L. 110-289, P.L. 110-317, excluding section 9 (e) of P.L. 110-317, sections 116, 208, and 211 of division B and section 504 of division C of P.L. 110-343, section 14 of P.L. 111-92, sections 531, 532, and 533 of P.L. 111-147, sections 10908 and 10909 of P.L. 111-148, and section 2043 of P.L. 111-240 do not apply for taxable years beginning before January 1, 2011. Amendments to the Internal Revenue Code enacted after December 31, 2010, do not apply to this subdivision with respect to taxable years that begin after December 31, 2010, and before January 1, 2013, except that changes to the Internal Revenue Code made by section 902 of P.L. 112-240, and changes that indirectly affect the provisions applicable to this subchapter made by section 902 of P.L. 112-240, apply for Wisconsin purposes at the same time as for federal purposes.

71.26(2)(b)9. 9. For taxable years that begin after December 31, 2012, for a corporation, conduit, or common law trust which qualifies as a regulated investment company, real estate mortgage investment conduit, real estate investment trust, or financial asset securitization investment trust under the Internal Revenue Code as amended to December 31, 2010, excluding sections 103, 104, and 110 of P.L. 102-227, sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, sections 1, 3, 4, and 5 of P.L. 106-519, sections 162 and 165 of P.L. 106-554, section 431 of P.L. 107-16, sections 101 and 301 (a) of P.L. 107-147, sections 106, 201, and 202 of P.L. 108-27, section 1201 of P.L. 108-173, sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, sections 101, 102, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 109-1, sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, section 11146 of P.L. 109-59, section 301 of P.L. 109-73, sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, sections 101, 207, 503, and 513 of P.L. 109-222, P.L. 109-432, except sections 117, 406, 409, 410, 412, 417, 418, 424, and 425 of division A and section 403 of division C of P.L. 109-432, P.L. 110-28, except sections 8215, 8231, 8232, 8234, and 8236 of P.L. 110-28, P.L. 110-140, sections 2, 3, and 5 of P.L. 110-142, P.L. 110-166, sections 3 (b) and 11 (b), (e), and (g) of P.L. 110-172, P.L. 110-185, P.L. 110-234, section 301 of P.L. 110-245, P.L. 110-246, except sections 4, 15312, 15313, 15314, 15316, and 15342 of P.L. 110-246, sections 3071, 3081, and 3082 of P.L. 110-289, section 9 (e) of P.L. 110-317, P.L. 110-343, except sections 116, 208, 211, and 301 of division B and sections 313 and 504 of division C of P.L. 110-343, P.L. 111-5, except sections 1261, 1262, 1401, 1402, 1521, 1522, 1531, and 1541 of division B of P.L. 111-5, section 201 of P.L. 111-147, P.L. 111-148, except sections 1322, 1515, 9003, 9004, 9005, 9012, 9013, 9014, 9016, 9021, 9022, 10108, 10902, 10908, and 10909 of P.L. 111-148, P.L. 111-152, except sections 1403 and 1407 of P.L. 111-152, P.L. 111-203, except section 1601 of P.L. 111-203, P.L. 111-226, except sections 215 and 217 of P.L. 111-226, P.L. 111-240, except sections 2014, 2043, 2111, 2112, and 2113 of P.L. 111-240, and P.L. 111-312, and as amended by section 1858 of P.L. 112-10, section 1108 of P.L. 112-95, sections 40211, 40241, 40242, and 100121 of P.L. 112-141, and sections 101 and 902 of P.L. 112-240, and as indirectly affected in the provisions applicable to this subchapter by P.L. 99-514, P.L. 100-203, P.L. 100-647, P.L. 101-73, P.L. 101-140, P.L. 101-179, P.L. 101-239, P.L. 101-508, P.L. 102-227, excluding sections 103, 104, and 110 of P.L. 102-227, P.L. 102-318, P.L. 102-486, P.L. 103-66, excluding sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, P.L. 103-296, P.L. 103-337, P.L. 103-465, P.L. 104-7, P.L. 104-188, excluding sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 104-191, P.L. 104-193, P.L. 105-33, P.L. 105-34, P.L. 105-178, P.L. 105-206, P.L. 105-277, P.L. 106-36, P.L. 106-170, P.L. 106-230, P.L. 106-554, excluding sections 162 and 165 of P.L. 106-554, P.L. 106-573, P.L. 107-15, P.L. 107-16, excluding section 431 of P.L. 107-16, P.L. 107-22, P.L. 107-116, P.L. 107-134, P.L. 107-147, excluding sections 101 and 301 (a) of P.L. 107-147, P.L. 107-181, P.L. 107-210, P.L. 107-276, P.L. 107-358, P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 102, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-59, excluding section 11146 of P.L. 109-59, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 503, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, sections 117, 406, 409, 410, 412, 417, 418, 424, and 425 of division A and section 403 of division C of P.L. 109-432, sections 8215, 8231, 8232, 8234, and 8236 of P.L. 110-28, P.L. 110-141, P.L. 110-142, excluding sections 2, 3, and 5 of P.L. 110-142, P.L. 110-172, excluding sections 3 (b) and 11 (b), (e), and (g) of P.L. 110-172, P.L. 110-245, excluding section 301 of P.L. 110-245, sections 4, 15312, 15313, 15314, 15316, and 15342 of P.L. 110-246, P.L. 110-289, excluding sections 3071, 3081, and 3082 of P.L. 110-289, P.L. 110-317, excluding section 9 (e) of P.L. 110-317, sections 116, 208, 211, and 301 of division B and sections 313 and 504 of division C of P.L. 110-343, P.L. 110-351, P.L. 110-458, sections 1261, 1262, 1401, 1402, 1521, 1522, 1531, and 1541 of division B of P.L. 111-5, P.L. 111-92, P.L. 111-147, excluding section 201 of P.L. 111-147, sections 1322, 1515, 9003, 9004, 9005, 9012, 9013, 9014, 9016, 9021, 9022, 10108, 10902, 10908, and 10909 of P.L. 111-148, sections 1403 and 1407 of P.L. 111-152, P.L. 111-192, section 1601 of P.L. 111-203, sections 215 and 217 of P.L. 111-226, sections 2014, 2043, 2111, 2112, and 2113 of P.L. 111-240, P.L. 111-325, section 1858 of P.L. 112-10, section 1108 of P.L. 112-95, sections 40211, 40241, 40242, and 100121 of P.L. 112-141, and sections 101 and 902 of P.L. 112-240, "net income" means the federal regulated investment company taxable income, federal real estate mortgage investment conduit taxable income, federal real estate investment trust or financial asset securitization investment trust taxable income of the corporation, conduit, or trust as determined under the Internal Revenue Code as amended to December 31, 2010, excluding sections 103, 104, and 110 of P.L. 102-227, sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, sections 1, 3, 4, and 5 of P.L. 106-519, sections 162 and 165 of P.L. 106-554, section 431 of P.L. 107-16, sections 101 and 301 (a) of P.L. 107-147, sections 106, 201, and 202 of P.L. 108-27, section 1201 of P.L. 108-173, sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, sections 101, 102, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 109-1, sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, section 11146 of P.L. 109-59, section 301 of P.L. 109-73, sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, sections 101, 207, 503, and 513 of P.L. 109-222, P.L. 109-432, except sections 117, 406, 409, 410, 412, 417, 418, 424, and 425 of division A and section 403 of division C of P.L. 109-432, P.L. 110-28, except sections 8215, 8231, 8232, 8234, and 8236 of P.L. 110-28, P.L. 110-140, sections 2, 3, and 5 of P.L. 110-142, P.L. 110-166, sections 3 (b) and 11 (b), (e), and (g) of P.L. 110-172, P.L. 110-185, P.L. 110-234, section 301 of P.L. 110-245, P.L. 110-246, except sections 4, 15312, 15313, 15314, 15316, and 15342 of P.L. 110-246, sections 3071, 3081, and 3082 of P.L. 110-289, section 9 (e) of P.L. 110-317, P.L. 110-343, except sections 116, 208, 211, and 301 of division B and sections 313 and 504 of division C of P.L. 110-343, P.L. 111-5, except sections 1261, 1262, 1401, 1402, 1521, 1522, 1531, and 1541 of division B of P.L. 111-5, section 201 of P.L. 111-147, P.L. 111-148, except sections 1322, 1515, 9003, 9004, 9005, 9012, 9013, 9014, 9016, 9021, 9022, 10108, 10902, 10908, and 10909 of P.L. 111-148, P.L. 111-152, except sections 1403 and 1407 of P.L. 111-152, P.L. 111-203, except section 1601 of P.L. 111-203, P.L. 111-226, except sections 215 and 217 of P.L. 111-226, P.L. 111-240, except sections 2014, 2043, 2111, 2112, and 2113 of P.L. 111-240, and P.L. 111-312, and as amended by section 1858 of P.L. 112-10, section 1108 of P.L. 112-95, sections 40211, 40241, 40242, and 100121 of P.L. 112-141, and sections 101 and 902 of P.L. 112-240, and as indirectly affected in the provisions applicable to this subchapter by P.L. 99-514, P.L. 100-203, P.L. 100-647, P.L. 101-73, P.L. 101-140, P.L. 101-179, P.L. 101-239, P.L. 101-508, P.L. 102-227, excluding sections 103, 104, and 110 of P.L. 102-227, P.L. 102-318, P.L. 102-486, P.L. 103-66, excluding sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, P.L. 103-296, P.L. 103-337, P.L. 103-465, P.L. 104-7, P.L. 104-188, excluding sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 104-191, P.L. 104-193, P.L. 105-33, P.L. 105-34, P.L. 105-178, P.L. 105-206, P.L. 105-277, P.L. 106-36, P.L. 106-170, P.L. 106-230, P.L. 106-554, excluding sections 162 and 165 of P.L. 106-554, P.L. 106-573, P.L. 107-15, P.L. 107-16, excluding section 431 of P.L. 107-16, P.L. 107-22, P.L. 107-116, P.L. 107-134, P.L. 107-147, excluding sections 101 and 301 (a) of P.L. 107-147, P.L. 107-181, P.L. 107-210, P.L. 107-276, P.L. 107-358, P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 102, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-59, excluding section 11146 of P.L. 109-59, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 503, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, sections 117, 406, 409, 410, 412, 417, 418, 424, and 425 of division A and section 403 of division C of P.L. 109-432, sections 8215, 8231, 8232, 8234, and 8236 of P.L. 110-28, P.L. 110-141, P.L. 110-142, excluding sections 2, 3, and 5 of P.L. 110-142, P.L. 110-172, excluding sections 3 (b) and 11 (b), (e), and (g) of P.L. 110-172, P.L. 110-245, excluding section 301 of P.L. 110-245, sections 4, 15312, 15313, 15314, 15316, and 15342 of P.L. 110-246, P.L. 110-289, excluding sections 3071, 3081, and 3082 of P.L. 110-289, P.L. 110-317, excluding section 9 (e) of P.L. 110-317, sections 116, 208, 211, and 301 of division B and sections 313 and 504 of division C of P.L. 110-343, P.L. 110-351, P.L. 110-458, sections 1261, 1262, 1401, 1402, 1521, 1522, 1531, and 1541 of division B of P.L. 111-5, P.L. 111-92, P.L. 111-147, excluding section 201 of P.L. 111-147, sections 1322, 1515, 9003, 9004, 9005, 9012, 9013, 9014, 9016, 9021, 9022, 10108, 10902, 10908, and 10909 of P.L. 111-148, section 1407 of P.L. 111-152, P.L. 111-192, section 1601 of P.L. 111-203, sections 215 and 217 of P.L. 111-226, sections 2014, 2043, 2111, 2112, and 2113 of P.L. 111-240, P.L. 111-325, section 1858 of P.L. 112-10, section 1108 of P.L. 112-95, sections 40211, 40241, 40242, and 100121 of P.L. 112-141, and sections 101 and 902 of P.L. 112-240, except that property that, under s. 71.02 (1) (c) 8. to 11., 1985 stats., is required to be depreciated for taxable years 1983 to 1986 under the Internal Revenue Code as amended to December 31, 1980, shall continue to be depreciated under the Internal Revenue Code as amended to December 31, 1980, and except that the appropriate amount shall be added or subtracted to reflect differences between the depreciation or adjusted basis for federal income tax purposes and the depreciation or adjusted basis under this chapter of any property disposed of during the taxable year. The Internal Revenue Code as amended to December 31, 2010, excluding sections 103, 104, and 110 of P.L. 102-227, sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, sections 1, 3, 4, and 5 of P.L. 106-519, sections 162 and 165 of P.L. 106-554, section 431 of P.L. 107-16, sections 101 and 301 (a) of P.L. 107-147, sections 106, 201, and 202 of P.L. 108-27, section 1201 of P.L. 108-173, sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, sections 101, 102, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 109-1, sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, section 11146 of P.L. 109-59, section 301 of P.L. 109-73, sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, sections 101, 207, 503, and 513 of P.L. 109-222, P.L. 109-432, except sections 117, 406, 409, 410, 412, 417, 418, 424, and 425 of division A and section 403 of division C of P.L. 109-432, P.L. 110-28, except sections 8215, 8231, 8232, 8234, and 8236 of P.L. 110-28, P.L. 110-140, sections 2, 3, and 5 of P.L. 110-142, P.L. 110-166, sections 3 (b) and 11 (b), (e), and (g) of P.L. 110-172, P.L. 110-185, P.L. 110-234, section 301 of P.L. 110-245, P.L. 110-246, except sections 4, 15312, 15313, 15314, 15316, and 15342 of P.L. 110-246, sections 3071, 3081, and 3082 of P.L. 110-289, section 9 (e) of P.L. 110-317, P.L. 110-343, except sections 116, 208, 211, and 301 of division B and sections 313 and 504 of division C of P.L. 110-343, P.L. 111-5, except sections 1261, 1262, 1401, 1402, 1521, 1522, 1531, and 1541 of division B of P.L. 111-5, section 201 of P.L. 111-147, P.L. 111-148, except sections 1322, 1515, 9003, 9004, 9005, 9012, 9013, 9014, 9016, 9021, 9022, 10108, 10902, 10908, and 10909 of P.L. 111-148, P.L. 111-152, except section 1407 of P.L. 111-152, P.L. 111-203, except section 1601 of P.L. 111-203, P.L. 111-226, except sections 215 and 217 of P.L. 111-226, P.L. 111-240, except sections 2014, 2043, 2111, 2112, and 2113 of P.L. 111-240, and P.L. 111-312, and as amended by section 1858 of P.L. 112-10, section 1108 of P.L. 112-95, sections 40211, 40241, 40242, and 100121 of P.L. 112-141, and sections 101 and 902 of P.L. 112-240, and as indirectly affected in the provisions applicable to this subchapter by P.L. 99-514, P.L. 100-203, P.L. 100-647, P.L. 101-73, P.L. 101-140, P.L. 101-179, P.L. 101-239, P.L. 101-508, P.L. 102-227, excluding sections 103, 104, and 110 of P.L. 102-227, P.L. 102-318, P.L. 102-486, P.L. 103-66, excluding sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, P.L. 103-296, P.L. 103-337, P.L. 103-465, P.L. 104-7, P.L. 104-188, excluding sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 104-191, P.L. 104-193, P.L. 105-33, P.L. 105-34, P.L. 105-178, P.L. 105-206, P.L. 105-277, P.L. 106-36, P.L. 106-170, P.L. 106-230, P.L. 106-554, excluding sections 162 and 165 of P.L. 106-554, P.L. 106-573, P.L. 107-15, P.L. 107-16, excluding section 431 of P.L. 107-16, P.L. 107-22, P.L. 107-116, P.L. 107-134, P.L. 107-147, excluding sections 101 and 301 (a) of P.L. 107-147, P.L. 107-181, P.L. 107-210, P.L. 107-276, P.L. 107-358, P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 102, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-59, excluding section 11146 of P.L. 109-59, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 503, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, sections 117, 406, 409, 410, 412, 417, 418, 424, and 425 of division A and section 403 of division C of P.L. 109-432, sections 8215, 8231, 8232, 8234, and 8236 of P.L. 110-28, P.L. 110-141, P.L. 110-142, excluding sections 2, 3, and 5 of P.L. 110-142, P.L. 110-172, excluding sections 3 (b) and 11 (b), (e), and (g) of P.L. 110-172, P.L. 110-245, excluding section 301 of P.L. 110-245, sections 4, 15312, 15313, 15314, 15316, and 15342 of P.L. 110-246, P.L. 110-289, excluding sections 3071, 3081, and 3082 of P.L. 110-289, P.L. 110-317, excluding section 9 (e) of P.L. 110-317, sections 116, 208, 211, and 301 of division B and sections 313 and 504 of division C of P.L. 110-343, P.L. 110-351, P.L. 110-458, sections 1261, 1262, 1401, 1402, 1521, 1522, 1531, and 1541 of division B of P.L. 111-5, P.L. 111-92, P.L. 111-147, excluding section 201 of P.L. 111-147, sections 1322, 1515, 9003, 9004, 9005, 9012, 9013, 9014, 9016, 9021, 9022, 10108, 10902, 10908, and 10909 of P.L. 111-148, sections 1403 and 1407 of P.L. 111-152, P.L. 111-192, section 1601 of P.L. 111-203, sections 215 and 217 of P.L. 111-226, sections 2014, 2043, 2111, 2112, and 2113 of P.L. 111-240, P.L. 111-325, section 1858 of P.L. 112-10, section 1108 of P.L. 112-95, sections 40211, 40241, 40242, and 100121 of P.L. 112-141, and sections 101 and 902 of P.L. 112-240 applies for Wisconsin purposes at the same time as for federal purposes, except that changes made by P.L. 106-573, sections 9004, 9005, 9012, 9013, 9014, 9016, and 10902 of P.L. 111-148, and sections 1403 and 1407 of P.L. 111-152, section 1858 of P.L. 112-10, section 1108 of P.L. 112-95, and sections 40211, 40241, 40242, and 100121 of P.L. 112-141 do not apply for taxable years beginning before January 1, 2013. Amendments to the federal Internal Revenue Code enacted after December 31, 2010, do not apply to this paragraph with respect to taxable years beginning after December 31, 2010, except that changes to the Internal Revenue Code made by section 1858 of P.L. 112-10, section 1108 of P.L. 112-95, and sections 40211, 40241, 40242, and 100121 of P.L. 112-141, and changes that indirectly affect the provisions applicable to this subchapter made by section 1858 of P.L. 112-10, section 1108 of P.L. 112-95, and sections 40211, 40241, 40242, and 100121 of P.L. 112-141, do not apply for taxable years beginning before January 1, 2013, and changes to the Internal Revenue Code made by sections 101 and 902 of P.L. 112-240, and changes that indirectly affect the provisions applicable to this subchapter made by sections 101 and 902 of P.L. 112-240, apply for Wisconsin purposes at the same time as for federal purposes.

71.26(3) (3) Modifications. The income of a corporation shall be computed under the internal revenue code, except a corporation under sub. (2) (b), as modified in the following ways:

71.26(3)(ag) (ag) Section 61 (relating to the definition of gross income) is modified to exclude income received by the original policyholder or original certificate holder who has a catastrophic or life-threatening illness or condition from the sale of a life insurance policy or certificate, or the sale of the death benefit under a life insurance policy or certificate, under a life settlement contract, as defined in s. 632.69 (1) (k). In this paragraph, "catastrophic or life-threatening illness or condition" includes AIDS, as defined in s. 49.686 (1) (a), and HIV infection, as defined in s. 49.686 (1) (d).

71.26(3)(ar) (ar) Section 78 (relating to treating taxes as dividends) is excluded.

71.26(3)(b) (b) Section 103 (relating to an exemption for interest) is excluded and replaced, for corporations subject to taxation under s. 71.23 (1), by the rule that any interest income not included in federal taxable income, except interest under sub. (1m), is added to federal taxable income and any interest income which is by federal law exempt from taxation by this state is excluded, and replaced, for corporations subject to taxation under s. 71.23 (2), by the rule that any interest income not included in federal taxable income is added to federal taxable income.

71.26(3)(c) (c) Section 108 (b) (relating to reduction of tax attributes) is modified so that the net operating loss under sub. (4), not the federal net operating loss, and Wisconsin credits, not federal credits, are applied, and the reduction rate for a credit carry-over is 7.9%, not 33 1/3%.

71.26(3)(d) (d) Section 133 (relating to an exclusion for interest) is excluded.

71.26(3)(e) (e) Section 162 (relating to trade or business expenses) is modified as follows:

71.26(3)(e)1. 1. So that payments for wages, salaries, commissions and bonuses of employees and officers may be deducted only if the name, address and amount paid to each resident of this state to whom compensation of $600 or more has been paid during the taxable year is reported or if the department of revenue is satisfied that failure to report has resulted in no revenue loss to this state.

71.26(3)(e)2. 2. So that payments for rent may be deducted only if the amount paid, together with the names and addresses of the parties to whom rent has been paid, is reported as provided under s. 71.70 (2).

71.26(3)(e)3. 3. So that payments for wages, salaries, bonuses, interest or other expenses paid to an entertainer or entertainment corporation may be deducted only if the corporation complies with ss. 71.63 (3) (b), 71.64 (4) and (5) and 71.80 (15) (e).

71.26(3)(f) (f) Section 164 (a) is modified so that foreign taxes are not deductible unless the income on which the tax is based is taxable under this chapter and so that gross receipts taxes assessed in lieu of property taxes, the license fee under s. 76.28 and the taxes under ss. 70.375, 76.81 and 76.91 are deductible.

71.26(3)(g) (g) Section 164 (a) (3) is modified so that state taxes and taxes of the District of Columbia that are value-added taxes, single business taxes or taxes on or measured by all or a portion of net income, gross income, gross receipts or capital stock are not deductible.

71.26(3)(h) (h) Section 164 (a) (4) as it relates to a deduction for the windfall profits tax is excluded.

71.26(3)(hd) (hd) Section 164 (a) as it relates to a deduction for the environmental tax that is imposed under section 59A is excluded.

71.26(3)(hm) (hm) Section 171 is modified so that the rules for federally taxable bonds also apply to bonds that are taxable under par. (b) and the rules for federally tax-exempt bonds apply to bonds that are exempt from tax under this chapter.

71.26(3)(i) (i) Section 172 is excluded and replaced by the treatment of business loss carry-forwards under sub. (4).

71.26(3)(j) (j) Sections 243, 244, 245, 246 and 246A are excluded and replaced by the rule that corporations may deduct from income dividends received from a corporation with respect to its common stock if the corporation receiving the dividends owns, directly or indirectly, during the entire taxable year at least 70% of the total combined voting stock of the payor corporation. In this paragraph, "dividends received" means gross dividends minus taxes on those dividends paid to a foreign nation and claimed as a deduction under this chapter. The same dividends may not be deducted more than once.

71.26(3)(k) (k) Section 247 (relating to dividends on preferred stock of public utilities) is excluded.

71.26(3)(L) (L) Section 265 is excluded and replaced by the rule that any amount otherwise deductible under this chapter that is directly or indirectly related to income wholly exempt from taxes imposed by this chapter or to losses from the sale or other disposition of assets the gain from which would be exempt under this paragraph if the assets were sold or otherwise disposed of at a gain is not deductible. In this paragraph, "wholly exempt income", for corporations subject to franchise or income taxes, includes amounts received from affiliated or subsidiary corporations for interest, dividends or capital gains that, because of the degree of common ownership, control or management between the payor and payee, are not subject to taxes under this chapter. In this paragraph, "wholly exempt income", for corporations subject to income taxation under this chapter, also includes interest on obligations of the United States. In this paragraph, "wholly exempt income" does not include income excludable, not recognized, exempt or deductible under specific provisions of this chapter. If any expense or amount otherwise deductible is indirectly related both to wholly exempt income or loss and to other income or loss, a reasonable proportion of the expense or amount shall be allocated to each type of income or loss, in light of all the facts and circumstances.

71.26(3)(m) (m) Section 267 (relating to transactions between related taxpayers) is modified so that gains may be reduced only if the corresponding loss was incurred while the corporation was subject to tax under this chapter.

71.26(3)(ms) (ms) Section 291 (a) (3) is modified so that it does not apply to deductions that are allocable to income that is taxable under this chapter.

71.26(3)(n) (n) Sections 381, 382 and 383 (relating to carry-overs in certain corporate acquisitions) are modified so that they apply to losses under sub. (4) and credits under s. 71.28 (1di), (1dL), (1dm), (1dx), (3), (4), (4m), and (5) instead of to federal credits and federal net operating losses.

71.26(3)(o) (o) Section 468A (relating to nuclear decommissioning trust and reserve funds) is modified so that the deduction under section 468A (a) is allowed only if the fund is subject to tax under this chapter.

71.26(3)(p) (p) Sections 501 to 511 and 513 to 528 (relating to exempt organizations) are excluded, except as they pertain to the definitions of unrelated business taxable income in section 512, and replaced by the treatment of exemptions under sub. (1).

71.26(3)(q) (q) For taxable years beginning before January 1, 2014, sections 613 and 613A (relating to percentage depletion) are excluded.

71.26(3)(s) (s) Sections 951 to 964 (relating to controlled foreign corporations) are excluded, and, for taxable years beginning on or after January 1, 2006, sections 951 to 965 (relating to controlled foreign corporations) are excluded.

71.26(3)(t) (t) Sections 991 to 994, 995 as amended by section 802 of P.L. 98-369, and section 999 as amended by section 802 of P.L. 98-369 (relating to domestic international sales corporations) are excluded.

71.26(3)(tm) (tm) Section 1016 (a) is modified so that the rules for federally taxable bonds also apply to bonds that are taxable under par. (b) and the rules for federally tax-exempt bonds apply to bonds that are exempt from tax under this chapter.

71.26(3)(u) (u) Section 1017 (relating to adjustments to basis because of discharge of indebtedness) is modified to reflect the modification under par. (c).

71.26(3)(v) (v) Section 1033 is modified so that it does not apply to involuntary conversions of property in this state that produces nonbusiness income and that is replaced with similar property outside this state and to involuntary conversions of property in this state that produces business income and that is replaced with property outside this state if at the time of replacement the taxpayer is not subject to tax under this chapter.

71.26(3)(x) (x) Sections 1501 to 1505, 1551, 1552, 1563 and 1564 (relating to consolidated returns) are excluded, except that U.S. Treasury Regulation 1.1502-13, relating to deferred gain or loss from an intercompany transaction, applies to transactions between combined group members under s. 71.255 (4) (g).

71.26(3)(y) (y) For taxable years beginning before January 1, 2014, a corporation shall compute amortization and depreciation under the federal Internal Revenue Code as amended to December 31, 2000, except that property first placed in service by the taxpayer on or after January 1, 1983, but before January 1, 1987, that, under s. 71.04 (15) (b) and (br), 1985 stats., is required to be depreciated under the Internal Revenue Code as amended to December 31, 1980, and property first placed in service in taxable year 1981 or thereafter but before January 1, 1987, that, under s. 71.04 (15) (bm), 1985 stats., is required to be depreciated under the Internal Revenue Code as amended to December 31, 1980, shall continue to be depreciated under the Internal Revenue Code as amended to December 31, 1980.

71.26(3)(ym) (ym) Starting with the first taxable year beginning after December 31, 2013, and for each of the next 4 taxable years, a corporation shall subtract 20 percent of the amount determined by subtracting the combined federal adjusted basis of all depreciated or amortized assets as of the last day of the taxable year beginning in 2013 that are also being depreciated or amortized for Wisconsin from the combined Wisconsin adjusted basis of those assets on the same day.

71.26(4) (4) Net business loss carry-forward.

71.26(4)(a)(a) Except as provided in par. (b), a corporation, except a tax-option corporation or an insurer to which s. 71.45 (4) applies, may offset against its Wisconsin net business income any Wisconsin net business loss sustained in any of the next 20 preceding taxable years, if the corporation was subject to taxation under this chapter in the taxable year in which the loss was sustained, to the extent not offset by other items of Wisconsin income in the loss year and by Wisconsin net business income of any year between the loss year and the taxable year for which an offset is claimed. For purposes of this subsection Wisconsin net business income or loss shall consist of all the income attributable to the operation of a trade or business in this state, less the business expenses allowed as deductions in computing net income. The Wisconsin net business income or loss of corporations engaged in business within and without the state shall be determined under s. 71.25 (6) and (10) to (12). Nonapportionable losses having a Wisconsin situs under s. 71.25 (5) (b) shall be included in Wisconsin net business loss; and nonapportionable income having a Wisconsin situs under s. 71.25 (5) (b), whether taxable or exempt, shall be included in other items of Wisconsin income and Wisconsin net business income for purposes of this subsection.

71.26(4)(b) (b) A corporation that is part of a combined group under s. 71.255 may offset against its Wisconsin net business income any unused pre-2009 net business loss carry-forward under s. 71.255 (6) (bm) for the 20 taxable years that begin after December 31, 2011.

71.26 History History: 1987 a. 312; 1987 a. 411 ss. 22, 124 to 129; 1989 a. 31, 336; 1991 a. 37, 39, 221, 269; 1993 a. 16, 112, 246, 263, 399, 437, 491; 1995 a. 27, 56, 351, 371, 380, 428; 1997 a. 27, 37, 184, 237; 1999 a. 9, 65; 1999 a. 150 s. 672; 1999 a. 167, 194; 2001 a. 16, 38, 106, 109; 2003 a. 33, 85, 99, 135, 255, 326; 2005 a. 25, 74, 335, 361, 362, 479, 483; 2007 a. 20, 96, 97, 151, 226; 2009 a. 2, 28, 161, 165, 180, 183, 205, 265, 269, 295, 332, 344; 2011 a. 3, 5, 7, 10, 32, 212, 232; 2011 a. 260 s. 80; 2013 a. 20, 145; s. 13.92 (2) (i); s. 35.17 correction in (2) (a) 10.

71.26 Annotation Under s. 71.06 (1), [now 71.26 (4)], the loss carry-over privilege was limited to an "identical taxpayer"; merging corporations are not entitled to the privilege. DOR v. U.S. Shoe Corp. 158 Wis. 2d 123, 462 N.W.2d 233 (Ct. App. 1990).

71.26 AnnotationRevisions to sub. (1) (a) by 1995 Act 27 were constitutional. Group Health Cooperative of Eau Claire v. DOR, 229 Wis. 2d 846, 601 N.W.2d 1 (Ct. App. 1999), 98-1264.



71.265 Previously exempt corporations; basis and depreciation.

71.265  Previously exempt corporations; basis and depreciation. The Wisconsin adjusted basis of the property of any corporation that has, in any taxable year before it ceases to be exempt from tax under this chapter, taken depreciation or amortization of depreciable property for federal income tax purposes shall be the adjusted basis of that property as computed for federal income tax purposes as of the beginning of the taxable year in which the corporation ceases to be exempt. The corporation may continue, after it ceases to be exempt, to depreciate that property under the method used previously for federal income tax purposes.

71.265 History History: 1987 a. 399; 1987 a. 411 s. 33; Stats. 1987 s. 71.265.



71.27 Rates of taxation.

71.27  Rates of taxation.

71.27(1)(1) The taxes to be assessed, levied and collected upon Wisconsin net incomes of corporations shall be computed at the rate of 7.9%.

71.27(2) (2) The corporation franchise tax imposed under s. 71.23 (2) and measured by Wisconsin net income shall be computed at the rate of 7.9%.

71.27 History History: 1987 a. 312; 2009 a. 28, 276.



71.275 Rate changes.

71.275  Rate changes. If a rate under s. 71.27 changes during a taxable year, the taxpayer shall compute the tax for that taxable year by the methods applicable to the federal income tax under section 15 of the internal revenue code.

71.275 History History: 1989 a. 31.



71.28 Credits.

71.28  Credits.

71.28(1)(1)  Community development finance credit.

71.28(1)(a)(a) Any corporation which contributes an amount to the community development finance authority under s. 233.03, 1985 stats., or to the housing and economic development authority under s. 234.03 (32) and, in the same year, purchases common stock or partnership interests of the community development finance company issued under s. 233.05 (2), 1985 stats., or s. 234.95 (2) in an amount no greater than the contribution to the authority may credit against taxes otherwise due an amount equal to 75% of the purchase price of the stock or partnership interests. The credit received under this paragraph may not exceed 75% of the contribution to the community development finance authority.

71.28(1)(b) (b) Any corporation receiving a credit under this subsection may carry forward to the next succeeding 15 taxable years the amount of the credit not offset against taxes for the year of purchase to the extent not offset by those taxes otherwise due in all intervening years between the year for which the credit was computed and the year for which the carry-forward is claimed.

71.28(1)(c) (c) A claimant who has filed a timely claim under this subsection may file an amended claim with the department of revenue within 4 years of the last day prescribed by law for filing the original claim.

71.28(1)(d) (d) No credit may be claimed under this subsection for taxable years beginning after December 31, 2013. Credits under this subsection for taxable years that begin before January 1, 2014, may be carried forward to taxable years that begin after December 31, 2013.

71.28(1dd) (1dd) Development zones day care credit.

71.28(1dd)(a)(a) In this subsection:

71.28(1dd)(a)1. 1. "Day care center benefits" means benefits provided at a child care facility that is licensed under s. 48.65 or 48.69 and that for compensation provides care for at least 6 children or benefits provided at a facility for persons who are physically or mentally incapable of caring for themselves.

71.28(1dd)(a)2. 2. "Employment-related day care expenses" means amounts paid or incurred by a claimant, during the 2-year period beginning with the day that the member of the targeted group begins work for the claimant, for providing or making day care center benefits available to a qualifying individual in order to enable a member of a targeted group to be employed by the claimant.

71.28(1dd)(a)4. 4. "Member of a targeted group" means a person under sub. (1dj) (am) 1.

71.28(1dd)(a)5. 5. "Qualifying individual" means a dependent of a member of a targeted group who is employed by a claimant and with respect to whom the member is entitled to a deduction under section 151 (c) of the internal revenue code for federal income tax purposes, a dependent of a member of a targeted group who is employed by a claimant if the dependent is physically or mentally incapable of caring for himself or herself or the spouse of a member of a targeted group who is employed by the claimant if the spouse is physically or mentally incapable of caring for himself or herself.

71.28(1dd)(b) (b) Except as provided in s. 73.03 (35), for any taxable year for which that person is certified under s. 560.765 (3), 2009 stats., and begins business operations in a zone under s. 560.71, 2009 stats., after July 29, 1995, entitled under s. 560.795 (3) (a), 2009 stats., and begins business operations in a zone under s. 560.795, 2009 stats., after July 29, 1995, or certified under s. 560.797 (4) (a), 2009 stats., for each zone for which the person is certified or entitled a person may credit against taxes otherwise due under this subchapter employment-related day care expenses, up to $1,200 for each qualifying individual.

71.28(1dd)(c) (c) Subsection (1di) (b), (c), (d) 1., (f) and (g), as it applies to the credit under sub. (1di), applies to the credit under this subsection.

71.28(1dd)(d) (d) Subsection (4) (g) and (h), as it applies to the credit under sub. (4), applies to the credit under this subsection.

71.28(1dd)(dm) (dm) No credit may be allowed under this subsection unless the claimant includes with the claimant's return a statement from the department of commerce verifying the amount of qualifying employment-related day care expenses.

71.28(1dd)(e) (e) The credit under this subsection, as it applies to a person certified under s. 560.765 (3), 2009 stats., applies to a corporation that conducts economic activity in a zone under s. 560.795 (1), 2009 stats., and that is entitled to tax benefits under s. 560.795 (3), 2009 stats., subject to the limits under s. 560.795 (2), 2009 stats. A credit under this subsection may be credited using expenses incurred by a claimant on July 29, 1995.

71.28(1dd)(f) (f) No credit may be claimed under this subsection for taxable years that begin on January 1, 1998, or thereafter. Credits under this subsection for taxable years that begin before January 1, 1998, may be carried forward to taxable years that begin on January 1, 1998, or thereafter.

71.28(1de) (1de) Development zones environmental remediation credit.

71.28(1de)(a)(a) Except as provided in s. 73.03 (35), for any taxable year for which a person is certified under s. 560.765 (3), 2009 stats., and begins business operations in a zone under s. 560.71, 2009 stats., after July 29, 1995, entitled under s. 560.795 (3) (a), 2009 stats., and begins business operations in a zone under s. 560.795, 2009 stats., after July 29, 1995, or certified under s. 560.797 (4) (a), 2009 stats., for each zone for which the person is certified or entitled the person may claim as a credit against taxes otherwise due under this subchapter an amount equal to 7.5% of the amount that the person expends to remove or contain environmental pollution, as defined in s. 299.01 (4), in the zone or to restore soil or groundwater that is affected by environmental pollution, as defined in s. 299.01 (4), in the zone if the person fulfills all of the following requirements:

71.28(1de)(a)1. 1. Begins the work, other than planning and investigating, for which the credit is claimed after the area that includes the site where the work is done is designated a development zone under s. 560.71, 2009 stats., a development opportunity zone under s. 560.795, 2009 stats., or an enterprise development zone under s. 560.797, 2009 stats., and after the claimant is certified under s. 560.765 (3), 2009 stats., entitled under s. 560.795 (3) (a), 2009 stats., or certified under s. 560.797 (4) (a), 2009 stats.

71.28(1de)(b) (b) Subsection (1di) (b), (c), (d), (f) and (g), as it applies to the credit under sub. (1di), applies to the credit under this subsection.

71.28(1de)(c) (c) Subsection (4) (g) and (h), as it applies to the credit under sub. (4), applies to the credit under this subsection.

71.28(1de)(d) (d) The credit under this subsection, as it applies to a person certified under s. 560.765 (3), 2009 stats., applies to a corporation that conducts economic activity in a zone under s. 560.795 (1), 2009 stats., and that is entitled to tax benefits under s. 560.795 (3), 2009 stats., subject to the limits under s. 560.795 (2), 2009 stats. A credit under this subsection may be credited using expenses incurred by a claimant on July 29, 1995.

71.28(1de)(e) (e) No credit may be claimed under this subsection for taxable years that begin on January 1, 1998, or thereafter. Credits under this subsection for taxable years that begin before January 1, 1998, may be carried forward to taxable years that begin on January 1, 1998, or thereafter.

71.28(1di) (1di) Development zones investment credit.

71.28(1di)(a)(a) Except as provided in pars. (dm) and (f) and s. 73.03 (35), for any taxable year for which the person is entitled under s. 560.795 (3), 2009 stats., to claim tax benefits, any person may claim as a credit against taxes otherwise due under this chapter 2.5% of the purchase price of depreciable, tangible personal property, or 1.75% of the purchase price of depreciable, tangible personal property that is expensed under section 179 of the internal revenue code for purposes of the taxes under this chapter, except that:

71.28(1di)(a)1. 1. The investment must be in property that is purchased after the person is entitled under s. 560.795 (3), 2009 stats., to claim tax benefits and that is used for at least 50% of its use in the conduct of the person's business operations at a location in a development zone under subch. VI of ch. 560, 2009 stats., or, if the property is mobile, the base of operations of the property for at least 50% of its use must be a location in a development zone.

71.28(1di)(a)2. 2. The credit under this subsection may be claimed only by the person who purchased the property the investment in which is the basis for the credit, except that only partners may claim the credit based on purchases by a partnership, only members may claim the credit based on purchases by a limited liability company and except that only shareholders may claim the credit based on purchases by a tax-option corporation.

71.28(1di)(a)3. 3. If the credit is claimed for used property, the claimant may not have used the property for business purposes at a location outside the development zone. If the credit is attributable to a partnership, limited liability company or tax-option corporation, that entity may not have used the property for business purposes at a location outside the development zone.

71.28(1di)(a)4. 4. No credit is allowed under this subsection for property which is the basis for a credit under sub. (1dL).

71.28(1di)(b) (b)

71.28(1di)(b)2.2. If the claimant is located on an Indian reservation, as defined in s. 560.86 (5), 2009 stats., and is an American Indian, as defined in s. 560.86 (1), 2009 stats., an Indian business, as defined in s. 560.86 (4), 2009 stats., or a tribal enterprise, as defined in s. 71.07 (2di) (b) 2., and if the allowable amount of the credit under this subsection exceeds the taxes otherwise due under this chapter on or measured by the claimant's income, the amount of the credit not used as an offset against those taxes shall be certified to the department of administration for payment to the claimant by check, share draft or other draft.

71.28(1di)(b)3. 3. Partnerships, limited liability companies and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and amount of, that credit shall be determined on the basis of their economic activity, not that of their shareholders, partners or members. The corporation, partnership or limited liability company shall compute the amount of the credit that may be claimed by each of its shareholders, partners or members and shall provide that information to each of its shareholders, partners or members. Partners, members of limited liability companies and shareholders of tax-option corporations may claim the credit based on the partnership's, company's or corporation's activities in proportion to their ownership interest and may offset it against the tax attributable to their income from the partnership's, company's or corporation's business operations in the development zone; except that partners, members, and shareholders in a development zone under s. 560.795 (1) (e), 2009 stats., may offset the credit against the amount of the tax attributable to their income from all of the partnership's, company's, or corporation's business operations; and against the tax attributable to their income from the partnership's, company's or corporation's directly related business operations.

71.28(1di)(c) (c) Except as provided in par. (b) 2., the carry-over provisions of sub. (4) (e) and (f) as they relate to the credit under that subsection relate to the credit under this subsection and apply as if the development zone continued to exist.

71.28(1di)(d) (d) No credit may be allowed under this subsection unless the claimant includes with the claimant's return:

71.28(1di)(d)1. 1. A copy of a verification from the department of commerce that the claimant may claim tax benefits under s. 560.795 (3), 2009 stats.

71.28(1di)(d)2. 2. A statement from the department of commerce verifying the purchase price of the investment and verifying that the investment fulfills the requirements under par. (a).

71.28(1di)(dm) (dm) In calculating the credit under par. (a), a claimant shall reduce the purchase price of the property by a percentage equal to the percentage of use of the property during the taxable year the property is first placed into service that is for a purpose not specified under par. (a) 1.

71.28(1di)(e) (e) The recapture provisions under section 47 (a) (5) of the internal revenue code as amended to December 31, 1985, as they apply to the credit under section 46 of the internal revenue code, apply to the credit under this subsection, except that those provisions also apply if the property for which the credit is claimed is moved out of the development zone or, for mobile property, if the base of operations is moved out of the zone and except that the determination of whether or not property is 3-year property shall be made under section 168 of the internal revenue code.

71.28(1di)(f) (f) If a person who is entitled under s. 560.795 (3), 2009 stats., to claim tax benefits becomes ineligible for such tax benefits, that person may claim no credits under this subsection for the taxable year that includes the day on which the person becomes ineligible for tax benefits or succeeding taxable years and that person may carry over no unused credits from previous years to offset tax under this chapter for the taxable year that includes the day on which the person becomes ineligible for tax benefits or succeeding taxable years.

71.28(1di)(g) (g) If a person who is entitled under s. 560.795 (3), 2009 stats., to claim tax benefits ceases business operations in the development zone during any of the taxable years that that zone exists, that person may not carry over to any taxable year following the year during which operations cease any unused credits from the taxable year during which operations cease or from previous taxable years.

71.28(1di)(h) (h) Subsection (4) (g) and (h) as it applies to the credit under that subsection applies to the credit under this subsection.

71.28(1di)(i) (i) The development zones credit under this subsection, as it applies to a person certified under s. 560.765 (3), 2009 stats., applies to a corporation that conducts economic activity in a development opportunity zone under s. 560.795 (1), 2009 stats., and that is entitled to tax benefits under s. 560.795 (3), 2009 stats., subject to the limits under s. 560.795 (2), 2009 stats. A development opportunity zone credit under this paragraph may be calculated using expenses incurred by a claimant beginning on the effective date under s. 560.795 (2) (a), 2009 stats., of the development opportunity zone designation of the area in which the claimant conducts economic activity.

71.28(1di)(j) (j) No credit may be claimed under this subsection for taxable years that begin after December 31, 1997, and end before January 1, 2000. Credits under this subsection for taxable years that begin before January 1, 1998, may be carried forward to taxable years that begin on January 1, 1998, or thereafter.

71.28(1dj) (1dj) Development zones jobs credit.

71.28(1dj)(am)(am) Except as provided under par. (f) or s. 73.03 (35), for any taxable year for which the person is certified under s. 560.765 (3), 2009 stats., for tax benefits, any person may claim as a credit against taxes otherwise due under this chapter an amount calculated as follows:

71.28(1dj)(am)1. 1. Modify "member of a targeted group", as defined in section 51 (d) of the internal revenue code as amended to December 31, 1995, to include persons unemployed as a result of a business action subject to s. 109.07 (1m) and dislocated workers, as defined in 29 USC 2801 (9), and to require a member of a targeted group to be a resident of this state.

71.28(1dj)(am)2. 2. Modify "designated local agency", as defined in section 51 (d) (15) of the internal revenue code, to include the local workforce development board established under 29 USC 2832 for the area that includes the development zone in which the employee in respect to whom the credit under this subsection is claimed works, if the department of commerce approves the criteria used for certification, and the department of commerce.

71.28(1dj)(am)3. 3. Modify the rule for certification under section 51 (d) (16) (A) of the internal revenue code to allow certification within the period beginning with the first day of employment of the employee.

71.28(1dj)(am)4. 4.

71.28(1dj)(am)4.a.a. If certified under s. 560.765 (3), 2009 stats., for tax benefits before January 1, 1992, modify "qualified wages" as defined in section 51 (b) of the internal revenue code to exclude wages paid before the claimant is certified for tax benefits and to exclude wages that are paid to employees for work at any location that is not in a development zone under subch. VI of ch. 560, 2009 stats. For purposes of this subd. 4. a., mobile employees work at their base of operations and leased or rented employees work at the location where they perform services.

71.28(1dj)(am)4.b. b. If certified under s. 560.765 (3), 2009 stats., for tax benefits after December 31, 1991, modify "qualified wages" as defined in section 51 (b) of the internal revenue code to exclude wages paid before the claimant is certified for tax benefits and to exclude wages that are paid to employees for work at any location that is not in a development zone under subch. VI of ch. 560, 2009 stats. For purposes of this subd. 4. b., mobile employees and leased or rented employees work at their base of operations.

71.28(1dj)(am)4c. 4c. Modify the rule for ineligible individuals under section 51 (i) (1) of the internal revenue code to allow credit for the wages of related individuals paid by an Indian business, as defined in s. 560.86 (4), 2009 stats., or a tribal enterprise, as defined in s. 71.07 (2di) (b) 2., if the Indian business or tribal enterprise is located in a development zone designated under s. 560.71 (3) (c) 2., 2009 stats.

71.28(1dj)(am)4e. 4e. Modify section 51 (c) (2) of the internal revenue code to specify that the rules for on-the-job training and work supplementation payments also apply to those kinds of payments funded by this state.

71.28(1dj)(am)4g. 4g. Delete section 51 (c) (4) of the internal revenue code.

71.28(1dj)(am)4h. 4h. Modify section 51 (a) of the Internal Revenue Code so that the amount of the credit is 25% of the qualified first-year wages if the wages are paid to an applicant for a Wisconsin Works employment position for service either in an unsubsidized position or in a trial job under s. 49.147 (3), 2011 stats., and so that the amount of the credit is 20% of the qualified first-year wages if the wages are not paid to such an applicant.

71.28(1dj)(am)4i. 4i. Modify section 51 (b) (3) of the internal revenue code so that the amount of the qualified first-year wages that may be taken into account is $13,000.

71.28(1dj)(am)4m. 4m. Modify the rule on remuneration under section 51 (f) of the internal revenue code so that it does not apply to persons who are exempt from tax under this chapter.

71.28(1dj)(am)4t. 4t. If certified under s. 560.765 (3), 2009 stats., for tax benefits before January 1, 1992, modify section 51 (i) (3) of the internal revenue code so that for leased or rented employees, except employees of a leasing agency certified for tax benefits who perform services directly for the agency in a development zone, the minimum employment periods apply to the time that they perform services in a development zone for a single lessee or renter, not to their employment by the leasing agency.

71.28(1dj)(am)5. 5. Calculate the credit under section 51 of the internal revenue code.

71.28(1dj)(am)6. 6. For persons for whom a credit may be claimed under subd. 5., modify "qualified wages" under section 51 (b) of the internal revenue code so that those wages are based on the wages attributable to service rendered during the one-year period beginning with the date one year after the date on which the individual begins work for the employer.

71.28(1dj)(am)7. 7. Modify section 51 of the internal revenue code as under subds. 1. to 4t.

71.28(1dj)(am)8. 8. Calculate the credit under section 51 of the internal revenue code based on qualified wages for the 2nd year as determined under subds. 6. and 7.

71.28(1dj)(am)8m. 8m. For each person, whether or not he or she is a member of a targeted group, who is determined by the department of commerce to be a resident of the development zone in which he or she is employed, calculate a credit equal to 10% of the wages earned by such person during the 1st and 2nd years of the person's employment in the development zone, up to a maximum credit of $600 per year.

71.28(1dj)(am)9. 9. Add the amounts under subds. 5., 8. and 8m.

71.28(1dj)(b) (b) In computing the credit under this subsection, the wages of leased or rented employees may be claimed only by their employer, not by the person to whom they are rented or leased.

71.28(1dj)(c) (c) The credit under this subsection may not be claimed by partnerships, limited liability companies and tax-option corporations but the eligibility for, and the amount of, that credit shall be determined on the basis of their economic activity, not that of their shareholders, partners or members. The corporation, partnership or limited liability company shall compute the amount of credit that may be claimed by each of its shareholders, partners or members and shall provide that information to each of its shareholders, partners or members. That credit may be claimed by partners, members of limited liability companies and shareholders of tax-option corporations in proportion to their ownership interests.

71.28(1dj)(e) (e) No credit may be allowed under this subsection unless the claimant includes with the claimant's return:

71.28(1dj)(e)1. 1. A copy of the claimant's certification for tax benefits under s. 560.765 (3), 2009 stats.

71.28(1dj)(e)3. 3.

71.28(1dj)(e)3.a.a. If certified under s. 560.765 (3), 2009 stats., for tax benefits before January 1, 1992, a statement from the department of commerce verifying the amount of qualifying wages and verifying that the employees were hired for work only in a development zone or are mobile employees whose base of operations is in a development zone.

71.28(1dj)(e)3.b. b. If certified under s. 560.765 (3), 2009 stats., for tax benefits after December 31, 1991, a statement from the department of commerce verifying the amount of qualifying wages and verifying that the employees were hired for work only in a development zone or are mobile employees or leased or rented employees whose base of operations is in a development zone.

71.28(1dj)(e)4. 4. A copy of any claims for the credit under section 51 of the internal revenue code that are based on wages that also are the basis for a claim under this subsection.

71.28(1dj)(f) (f) The rules under sub. (1di) (f) and (g) as they apply to the credit under that subsection apply to the credit under this subsection.

71.28(1dj)(g) (g) Subsection (4) (g) and (h) as it applies to the credit under that subsection applies to the credit under this subsection.

71.28(1dj)(h) (h) The rules under sub. (1di) (b) and (c) as they apply to the credit under that subsection apply to the credit under this subsection.

71.28(1dj)(i) (i) The development zones credit under this subsection, as it applies to a person certified under s. 560.765 (3), 2009 stats., applies to a corporation that conducts economic activity in a development opportunity zone under s. 560.795 (1), 2009 stats., and that is entitled to tax benefits under s. 560.795 (3), 2009 stats., subject to the limits under s. 560.795 (2), 2009 stats. A development opportunity zone credit under this paragraph may be calculated using expenses incurred by a claimant beginning on the effective date under s. 560.795 (2) (a), 2009 stats., of the development opportunity zone designation of the area in which the claimant conducts economic activity.

71.28(1dj)(j) (j) No credit may be claimed under this subsection for taxable years that begin on January 1, 1998, or thereafter. Credits under this subsection for taxable years that begin before January 1, 1998, may be carried forward to taxable years that begin on January 1, 1998, or thereafter.

71.28(1dL) (1dL) Development zones location credit.

71.28(1dL)(a)(a) Except as provided in pars. (ag), (ar), (bm) and (f) and s. 73.03 (35), for any taxable year for which the person is certified under s. 560.765 (3), 2009 stats., for tax benefits, any person may claim as a credit against taxes otherwise due under this subchapter an amount equal to 2.5% of the amount expended by that person to acquire, construct, rehabilitate or repair real property in a development zone under subch. VI of ch. 560, 2009 stats.

71.28(1dL)(ag) (ag) If the credit under par. (a) is claimed for an amount expended to construct, rehabilitate, remodel or repair property, the claimant must have begun the physical work of construction, rehabilitation, remodeling or repair, or any demolition or destruction in preparation for the physical work, after the place where the property is located was designated a development zone under s. 560.71, 2009 stats., and the completed project must be placed in service after the claimant is certified for tax benefits under s. 560.765 (3), 2009 stats. In this paragraph, "physical work" does not include preliminary activities such as planning, designing, securing financing, researching, developing specifications or stabilizing the property to prevent deterioration.

71.28(1dL)(ar) (ar) If the credit under par. (a) is claimed for an amount expended to acquire property, the property must have been acquired by the claimant after the place where the property is located was designated a development zone under s. 560.71, 2009 stats., and the completed project must be placed in service after the claimant is certified for tax benefits under s. 560.765 (3), 2009 stats., and the property must not have been previously owned by the claimant or a related person during the 2 years prior to the designation of the development zone under s. 560.71, 2009 stats. No credit is allowed for an amount expended to acquire property until the property, either in its original state as acquired by the claimant or as subsequently constructed, rehabilitated, remodeled or repaired, is placed in service.

71.28(1dL)(aw) (aw) In par. (ar), property is previously owned by a claimant or a related person if a claimant may not deduct a loss from a sale to, or exchange of property with, that related person under section 267 of the internal revenue code, except that section 267 (b) of the internal revenue code is modified so that any ownership percentage, rather than 50% ownership, makes a claimant subject to section 267 (a) (1) of the internal revenue code for purposes of this subsection.

71.28(1dL)(b) (b) No credit is allowed under this subsection for property which is the basis for a credit under sub. (1di).

71.28(1dL)(bm) (bm) In calculating the credit under par. (a) a claimant shall reduce the amount expended to acquire property by a percentage equal to the percentage of the area of the real property not used for the purposes for which the claimant is certified to claim tax benefits under s. 560.765 (3), 2009 stats., and shall reduce the amount expended for other purposes by the amount expended on the part of the property not used for the purposes for which the claimant is certified to claim tax benefits under s. 560.765 (3), 2009 stats.

71.28(1dL)(c) (c) If the claimant is located on an Indian reservation, as defined in s. 560.86 (5), 2009 stats., and is an American Indian, as defined in s. 560.86 (1), 2009 stats., an Indian business, as defined in s. 560.86 (4), 2009 stats., or a tribal enterprise, as defined in s. 71.07 (2di) (b) 2., and if the allowable amount of the credit under par. (a) exceeds the taxes otherwise due under this chapter on or measured by the claimant's income, the amount of the credit not used as an offset against those taxes shall be certified to the department of administration for payment to the claimant by check, share draft or other draft.

71.28(1dL)(d) (d) Except as provided in par. (c), the carry-over provisions of sub. (4) (e) and (f) as they relate to the credit under that subsection relate to the credit under this subsection and apply as if the development zone continued to exist.

71.28(1dL)(e) (e) Partnerships, limited liability companies and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, that credit shall be determined on the basis of their economic activity, not that of their shareholders, partners or members. The corporation, partnership or limited liability company shall compute the amount of credit that may be claimed by each of its shareholders, partners or members and provide that information to its shareholders, partners or members. Partners, members of limited liability companies and shareholders of tax-option corporations may claim the credit based on the partnership's, company's or corporation's activities in proportion to their ownership interest and may offset it against the tax attributable to their income from the partnership's, company's or corporation's business operations in the development zone and against the tax attributable to their income from the partnership's, company's or corporation's directly related business operations.

71.28(1dL)(f) (f) Subsection (1di) (d), (f) and (g) as it applies to the credit under that subsection applies to the credit under this subsection.

71.28(1dL)(g) (g) Subsection (4) (g) and (h) as it applies to the credit under that subsection applies to the credit under this subsection.

71.28(1dL)(i) (i) The development zones credit under this subsection, as it applies to a person certified under s. 560.765 (3), 2009 stats., applies to a corporation that conducts economic activity in a development opportunity zone under s. 560.795 (1), 2009 stats., and that is entitled to tax benefits under s. 560.795 (3), 2009 stats., subject to the limits under s. 560.795 (2), 2009 stats. A development opportunity zone credit under this paragraph may be calculated using expenses incurred by a claimant beginning on the effective date under s. 560.795 (2) (a), 2009 stats., of the development opportunity zone designation of the area in which the claimant conducts economic activity.

71.28(1dL)(j) (j) No credit may be claimed under this subsection for taxable years that begin on January 1, 1998, or thereafter. Credits under this subsection for taxable years that begin before January 1, 1998, may be carried forward to taxable years that begin on January 1, 1998, or thereafter.

71.28(1dm) (1dm) Development zone capital investment credit.

71.28(1dm)(a)(a) In this subsection:

71.28(1dm)(a)1. 1. "Certified" means entitled under s. 238.395 (3) (a) 4. or s. 560.795 (3) (a) 4., 2009 stats., to claim tax benefits or certified under s. 238.395 (5), 238.398 (3), or 238.3995 (4) or s. 560.795 (5), 2009 stats., s. 560.798 (3), 2009 stats., or s. 560.7995 (4), 2009 stats.

71.28(1dm)(a)2. 2. "Claimant" means a person who files a claim under this subsection.

71.28(1dm)(a)3. 3. "Development zone" means a development opportunity zone under s. 238.395 (1) (e) and (f) or 238.398 or s. 560.795 (1) (e) and (f), 2009 stats., or s. 560.798, 2009 stats., or an airport development zone under s. 238.3995 or s. 560.7995, 2009 stats.

71.28(1dm)(a)4. 4. "Previously owned property" means real property that the claimant or a related person owned during the 2 years prior to the department of commerce or the Wisconsin Economic Development Corporation designating the place where the property is located as a development zone and for which the claimant may not deduct a loss from the sale of the property to, or an exchange of the property with, the related person under section 267 of the Internal Revenue Code, except that section 267 (b) of the Internal Revenue Code is modified so that if the claimant owns any part of the property, rather than 50% ownership, the claimant is subject to section 267 (a) (1) of the Internal Revenue Code for purposes of this subsection.

71.28(1dm)(b) (b) Subject to the limitations provided in this subsection and in s. 73.03 (35), for any taxable year for which the claimant is certified, a claimant may claim as a credit against the taxes imposed under s. 71.23 an amount that is equal to 3% of the following:

71.28(1dm)(b)1. 1. The purchase price of depreciable, tangible personal property.

71.28(1dm)(b)2. 2. The amount expended to acquire, construct, rehabilitate, remodel, or repair real property in a development zone.

71.28(1dm)(c) (c) A claimant may claim the credit under par. (b) 1., if the tangible personal property is purchased after the claimant is certified and the personal property is used for at least 50% of its use in the claimant's business at a location in a development zone or, if the property is mobile, the property's base of operations for at least 50% of its use is at a location in a development zone.

71.28(1dm)(d) (d) A claimant may claim the credit under par. (b) 2. for an amount expended to construct, rehabilitate, remodel, or repair real property, if the claimant began the physical work of construction, rehabilitation, remodeling, or repair, or any demolition or destruction in preparation for the physical work, after the place where the property is located was designated a development zone, or if the completed project is placed in service after the claimant is certified. In this paragraph, "physical work" does not include preliminary activities such as planning, designing, securing financing, researching, developing specifications, or stabilizing the property to prevent deterioration.

71.28(1dm)(e) (e) A claimant may claim the credit under par. (b) 2. for an amount expended to acquire real property, if the property is not previously owned property and if the claimant acquires the property after the place where the property is located was designated a development zone, or if the completed project is placed in service after the claimant is certified.

71.28(1dm)(f) (f) No credit may be allowed under this subsection unless the claimant includes with the claimant's return:

71.28(1dm)(f)1. 1. A copy of the verification that the claimant may claim tax benefits under s. 238.395 (3) (a) 4. or s. 560.795 (3) (a) 4., 2009 stats., or is certified under s. 238.395 (5), 238.398 (3), or 238.3995 (4) or s. 560.795 (5), 2009 stats., s. 560.798 (3), 2009 stats., or s. 560.7995 (4), 2009 stats.

71.28(1dm)(f)2. 2. A statement from the department of commerce or the Wisconsin Economic Development Corporation verifying the purchase price of the investment and verifying that the investment fulfills the requirements under par. (b).

71.28(1dm)(g) (g) In calculating the credit under par. (b) a claimant shall reduce the amount expended to acquire property by a percentage equal to the percentage of the area of the real property not used for the purposes for which the claimant is certified and shall reduce the amount expended for other purposes by the amount expended on the part of the property not used for the purposes for which the claimant is certified.

71.28(1dm)(h) (h) The carry-over provisions of sub. (4) (e) and (f) as they relate to the credit under sub. (4) relate to the credit under this subsection.

71.28(1dm)(hm) (hm) A claimant may claim the credit under this subsection, including any credits carried over, against the amount of the tax otherwise due under this subchapter.

71.28(1dm)(i) (i) Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, that credit shall be determined on the basis of their economic activity, not that of their shareholders, partners, or members. The corporation, partnership, or limited liability company shall compute the amount of credit that may be claimed by each of its shareholders, partners, or members and provide that information to its shareholders, partners, or members. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit based on the partnership's, company's, or corporation's activities in proportion to their ownership interest and may offset it against the tax attributable to their income from the partnership's, company's, or corporation's business operations in the development zone; except that partners, members, and shareholders in a development zone under s. 238.395 (1) (e) or s. 560.795 (1) (e), 2009 stats., may offset the credit against the amount of the tax attributable to their income.

71.28(1dm)(j) (j) If a person who is entitled under s. 238.395 (3) (a) 4. or s. 560.795 (3) (a) 4., 2009 stats., to claim tax benefits becomes ineligible for such tax benefits, or if a person's certification under s. 238.395 (5), 238.398 (3), or 238.3995 (4) or s. 560.795 (5), 2009 stats., s. 560.798 (3), 2009 stats., or s. 560.7995 (4), 2009 stats., is revoked, that person may claim no credits under this subsection for the taxable year that includes the day on which the person becomes ineligible for tax benefits, the taxable year that includes the day on which the certification is revoked, or succeeding taxable years, and that person may carry over no unused credits from previous years to offset tax under this chapter for the taxable year that includes the day on which the person becomes ineligible for tax benefits, the taxable year that includes the day on which the certification is revoked, or succeeding taxable years.

71.28(1dm)(k) (k) If a person who is entitled under s. 238.395 (3) (a) 4. or s. 560.795 (3) (a) 4., 2009 stats., to claim tax benefits or certified under s. 238.395 (5), 239.398 (3) [s. 238.398 (3)], or 238.3995 (4) or s. 560.795 (5), 2009 stats., s. 560.798 (3), 2009 stats., or s. 560.7995 (4), 2009 stats., ceases business operations in the development zone during any of the taxable years that that zone exists, that person may not carry over to any taxable year following the year during which operations cease any unused credits from the taxable year during which operations cease or from previous taxable years.

71.28(1dm)(L) (L) Subsection (4) (g) and (h) as it applies to the credit under sub. (4) applies to the credit under this subsection.

71.28(1ds) (1ds) Development zones sales tax credit.

71.28(1ds)(a)(a) In this subsection:

71.28(1ds)(a)1. 1. "Development zone" means a zone designated under s. 560.71, 2009 stats.

71.28(1ds)(a)2. 2. "Eligible property" means construction materials and supplies and other materials that are used to construct, rehabilitate, repair or remodel real property that is eligible for the credit under sub. (1dL) and investment credit property.

71.28(1ds)(a)3. 3. "Investment credit property" means depreciable, tangible personal property that is eligible for the credit under sub. (1di) and leased or rented depreciable, tangible personal property that would be eligible for the credit under sub. (1di) if it had been purchased.

71.28(1ds)(b) (b) Except as provided in pars. (dm) and (e) and s. 73.03 (35), for any taxable year for which the person is certified under s. 560.765 (3), 2009 stats., for tax benefits, any person may claim as a credit against taxes otherwise due under this chapter the taxes paid under subchs. III and V of ch. 77 on their purchases, leases and rentals of eligible property. Partnerships, limited liability companies and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, that credit shall be determined on the basis of their economic activity, not that of their partners, members or shareholders. The partnership, limited liability company or corporation shall compute the amount of credit that may be claimed by each of its partners, members or shareholders and shall provide that information to its partners, members or shareholders. Partners, members of limited liability companies and shareholders of tax-option corporations may claim the credit based on the partnership's, company's or corporation's activities in proportion to their ownership interest.

71.28(1ds)(d) (d) No credit may be allowed under this subsection unless the claimant submits with the claimant's return:

71.28(1ds)(d)1. 1. A copy of the claimant's certification for tax benefits under s. 560.765 (3), 2009 stats.

71.28(1ds)(d)2. 2. A statement from the department of commerce verifying the amount of taxes paid under subchs. III and V of ch. 77 for eligible property by the claimant.

71.28(1ds)(dm) (dm) In calculating the credit under par. (b) a claimant shall reduce the sales tax paid for building supplies and materials by the reduction under sub. (1dL) (bm) and shall reduce the sales tax paid for investment credit property by the percentage reduction under sub. (1di) (dm).

71.28(1ds)(e) (e) The rules under sub. (1di) (f) and (g) as they apply to the credit under that subsection apply to the credit under this subsection.

71.28(1ds)(f) (f) Subsection (4) (g) and (h) as it applies to the credit under that subsection applies to the credit under this subsection.

71.28(1ds)(h) (h) The rules under sub. (1di) (b) and (c) as they apply to the credit under that subsection apply to the credit under this subsection.

71.28(1ds)(i) (i) The development zones credit under this subsection, as it applies to a person certified under s. 560.765 (3), 2009 stats., applies to a corporation that conducts economic activity in a development opportunity zone under s. 560.795 (1), 2009 stats., and that is entitled to tax benefits under s. 560.795 (3), 2009 stats., subject to the limits under s. 560.795 (2), 2009 stats. A development opportunity zone credit under this paragraph may be calculated using expenses incurred by a claimant beginning on the effective date under s. 560.795 (2) (a), 2009 stats., of the development opportunity zone designation of the area in which the claimant conducts economic activity.

71.28(1ds)(j) (j) No credit may be claimed under this subsection for taxable years that begin on January 1, 1998, or thereafter. Credits under this subsection for taxable years that begin before January 1, 1998, may be carried forward to taxable years that begin on January 1, 1998, or thereafter.

71.28(1dx) (1dx) Development zones credit.

71.28(1dx)(a)(a) Definitions. In this subsection:

71.28(1dx)(a)1. 1. "Brownfield" means an industrial or commercial facility the expansion or redevelopment of which is complicated by environmental contamination.

71.28(1dx)(a)2. 2. "Development zone" means a development zone under s. 238.30 or s. 560.70, 2009 stats., a development opportunity zone under s. 238.395 or s. 560.795, 2009 stats., an enterprise development zone under s. 238.397 or s. 560.797, 2009 stats., an agricultural development zone under s. 238.398 or s. 560.798, 2009 stats., or an airport development zone under s. 238.3995 or s. 560.7995, 2009 stats.

71.28(1dx)(a)3. 3. "Environmental remediation" means removal or containment of environmental pollution, as defined in s. 299.01 (4), and restoration of soil or groundwater that is affected by environmental pollution, as defined in s. 299.01 (4), in a brownfield if that removal, containment or restoration fulfills the requirement under sub. (1de) (a) 1. and investigation unless the investigation determines that remediation is required and that remediation is not undertaken.

71.28(1dx)(a)4. 4. "Full-time job" has the meaning given in s. 238.30 (2m).

71.28(1dx)(a)5. 5. "Member of a targeted group" means a person who resides in an area designated by the federal government as an economic revitalization area, a person who is employed in an unsubsidized job but meets the eligibility requirements under s. 49.145 (2) and (3) for a Wisconsin Works employment position, a person who is employed in a trial job, as defined in s. 49.141 (1) (n), 2011 stats., or in a trial employment match program job, as defined in s. 49.141 (1) (n), a person who is eligible for child care assistance under s. 49.155, a person who is a vocational rehabilitation referral, an economically disadvantaged youth, an economically disadvantaged veteran, a supplemental security income recipient, a general assistance recipient, an economically disadvantaged ex-convict, a qualified summer youth employee, as defined in 26 USC 51 (d) (7), a dislocated worker, as defined in 29 USC 2801 (9), or a food stamp recipient, if the person has been certified in the manner under sub. (1dj) (am) 3. by a designated local agency, as defined in sub. (1dj) (am) 2.

71.28(1dx)(b) (b) Credit. Except as provided in pars. (be) and (bg) and in s. 73.03 (35), and subject to s. 238.385 or s. 560.785, 2009 stats., for any taxable year for which the person is entitled under s. 238.395 (3) or s. 560.795 (3), 2009 stats., to claim tax benefits or certified under s. 238.365 (3), 238.397 (4), 238.398 (3), or 238.3995 (4) or s. 560.765 (3), 2009 stats., s. 560.797 (4), 2009 stats., s. 560.798 (3), 2009 stats., or s. 560.7995 (4), 2009 stats., any person may claim as a credit against the taxes otherwise due under this chapter the following amounts:

71.28(1dx)(b)1. 1. Fifty percent of the amount expended for environmental remediation in a development zone.

71.28(1dx)(b)2. 2. The amount determined by multiplying the amount determined under s. 238.385 (1) (b) or s. 560.785 (1) (b), 2009 stats., by the number of full-time jobs created in a development zone and filled by a member of a targeted group and by then subtracting the subsidies paid under s. 49.147 (3) (a) for those jobs.

71.28(1dx)(b)3. 3. The amount determined by multiplying the amount determined under s. 238.385 (1) (c) or s. 560.785 (1) (c), 2009 stats., by the number of full-time jobs created in a development zone and not filled by a member of a targeted group and by then subtracting the subsidies paid under s. 49.147 (3) (a) for those jobs.

71.28(1dx)(b)4. 4. The amount determined by multiplying the amount determined under s. 238.385 (1) (bm) or s. 560.785 (1) (bm), 2009 stats., by the number of full-time jobs retained, as provided in the rules under s. 238.385 or s. 560.785, 2009 stats., excluding jobs for which a credit has been claimed under sub. (1dj), in an enterprise development zone under s. 238.397 or s. 560.797, 2009 stats., and for which significant capital investment was made and by then subtracting the subsidies paid under s. 49.147 (3) (a) for those jobs.

71.28(1dx)(b)5. 5. The amount determined by multiplying the amount determined under s. 238.385 (1) (c) or s. 560.785 (1) (c), 2009 stats., by the number of full-time jobs retained, as provided in the rules under s. 238.385 or s. 560.785, 2009 stats., excluding jobs for which a credit has been claimed under sub. (1dj), in a development zone and not filled by a member of a targeted group and by then subtracting the subsidies paid under s. 49.147 (3) (a) for those jobs.

71.28(1dx)(be) (be) Offset. A claimant in a development zone under s. 238.395 (1) (e) or s. 560.795 (1) (e), 2009 stats., may offset any credits claimed under this subsection, including any credits carried over, against the amount of the tax otherwise due under this subchapter attributable to all of the claimant's income and against the tax attributable to income from directly related business operations of the claimant.

71.28(1dx)(bg) (bg) Other entities. For claimants in a development zone under s. 238.395 (1) (e) or s. 560.795 (1) (e), 2009 stats., partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and amount of, that credit shall be determined on the basis of their economic activity, not that of their shareholders, partners, or members. The corporation, partnership, or company shall compute the amount of the credit that may be claimed by each of its shareholders, partners, or members and shall provide that information to each of its shareholders, partners, or members. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit based on the partnership's, company's, or corporation's activities in proportion to their ownership interest and may offset it against the tax attributable to their income.

71.28(1dx)(c) (c) Credit precluded. If the certification of a person for tax benefits under s. 238.365 (3), 238.397 (4), 238.398 (3), or 238.3995 (4) or s. 560.765 (3), 2009 stats., s. 560.797 (4), 2009 stats., s. 560.798 (3), 2009 stats., or s. 560.7995 (4), 2009 stats., is revoked, or if the person becomes ineligible for tax benefits under s. 238.395 (3) or s. 560.795 (3), 2009 stats., that person may not claim credits under this subsection for the taxable year that includes the day on which the certification is revoked; the taxable year that includes the day on which the person becomes ineligible for tax benefits; or succeeding taxable years and that person may not carry over unused credits from previous years to offset tax under this chapter for the taxable year that includes the day on which certification is revoked; the taxable year that includes the day on which the person becomes ineligible for tax benefits; or succeeding taxable years.

71.28(1dx)(d) (d) Carry-over precluded. If a person who is entitled under s. 238.395 (3) or s. 560.795 (3), 2009 stats., to claim tax benefits or certified under s. 238.365 (3), 238.397 (4), 238.398 (3), or 238.3995 (4) or s. 560.765 (3), 2009 stats., s. 560.797 (4), 2009 stats., s. 560.798 (3), 2009 stats., or s. 560.7995 (4), 2009 stats., for tax benefits ceases business operations in the development zone during any of the taxable years that that zone exists, that person may not carry over to any taxable year following the year during which operations cease any unused credits from the taxable year during which operations cease or from previous taxable years.

71.28(1dx)(e) (e) Administration. Subsection (4) (e) to (h), as it applies to the credit under sub. (4), applies to the credit under this subsection. Subsection (1dj) (c), as it applies to the credit under sub. (1dj), applies to the credit under this subsection. Claimants shall include with their returns a copy of their certification for tax benefits and a copy of the department of commerce's verification of their expenses.

71.28(1dy) (1dy) Economic development tax credit.

71.28(1dy)(a)(a) Definition. In this subsection, "claimant" means a person who files a claim under this subsection and is certified under s. 238.301 (2) or s. 560.701 (2), 2009 stats., and authorized to claim tax benefits under s. 238.303 or s. 560.703, 2009 stats.

71.28(1dy)(b) (b) Filing claims. Subject to the limitations under this subsection and ss. 238.301 to 238.306 or s. 560.701 to 560.706, 2009 stats., for taxable years beginning after December 31, 2008, a claimant may claim as a credit against the tax imposed under s. 71.23, up to the amount of the tax, the amount authorized for the claimant under s. 238.303 or s. 560.703, 2009 stats.

71.28(1dy)(c) (c) Limitations.

71.28(1dy)(c)1.1. No credit may be allowed under this subsection unless the claimant includes with the claimant's return a copy of the claimant's certification under s. 238.301 (2) or s. 560.701 (2), 2009 stats., and a copy of the claimant's notice of eligibility to receive tax benefits under s. 238.303 (3) or s. 560.703 (3), 2009 stats.

71.28(1dy)(c)2. 2. Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on their authorization to claim tax benefits under s. 238.303 or s. 560.703, 2009 stats. A partnership, limited liability company, or tax-option corporation shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interests.

71.28(1dy)(d) (d) Administration.

71.28(1dy)(d)1.1. Except as provided in subd. 2., sub. (4) (e) and (f), as it applies to the credit under sub. (4), applies to the credit under this subsection.

71.28(1dy)(d)2. 2. If a claimant's certification is revoked under s. 238.305 or s. 560.705, 2009 stats., or if a claimant becomes ineligible for tax benefits under s. 238.302 or s. 560.702, 2009 stats., the claimant may not claim credits under this subsection for the taxable year that includes the day on which the certification is revoked; the taxable year that includes the day on which the claimant becomes ineligible for tax benefits; or succeeding taxable years and the claimant may not carry over unused credits from previous years to offset the tax imposed under s. 71.23 for the taxable year that includes the day on which certification is revoked; the taxable year that includes the day on which the claimant becomes ineligible for tax benefits; or succeeding taxable years.

71.28(1dy)(d)3. 3. Subsection (4) (g) and (h), as it applies to the credit under sub. (4), applies to the credit under this subsection.

71.28(2) (2) Farmland preservation credit. The farmland preservation credit under subch. IX may be claimed against taxes otherwise due subject to the provisions, requirements and conditions of that subchapter.

71.28(2m) (2m) Farmland tax relief credit.

71.28(2m)(a)(a) Definitions. In this subsection:

71.28(2m)(a)1. 1. "Claimant" means an owner, as defined in s. 91.01 (9), 2007 stats., of farmland domiciled in this state during the entire year for which a credit under this subsection is claimed, except as follows:

71.28(2m)(a)1.a. a. When 2 or more individuals of a household are able to qualify individually as a claimant, they may determine between them who the claimant shall be. If they are unable to agree, the matter shall be referred to the secretary of revenue, whose decision is final.

71.28(2m)(a)1.b. b. For partnerships, except publicly traded partnerships treated as corporations under s. 71.22 (1k), or limited liability companies, except limited liability companies treated as corporations under s. 71.22 (1k), "claimant" means each individual partner or member.

71.28(2m)(a)1.c. c. For purposes of filing a claim under this subsection, the personal representative of an estate and the trustee of a trust shall be deemed owners of farmland. "Claimant" does not include the estate of a person who is a nonresident of this state on the person's date of death, a trust created by a nonresident person, a trust which receives Wisconsin real property from a nonresident person or a trust in which a nonresident settlor retains a beneficial interest.

71.28(2m)(a)1.d. d. For purposes of filing a claim under this subsection, when land is subject to a land contract, the claimant shall be the vendee under the contract.

71.28(2m)(a)1.e. e. For purposes of filing a claim under this subsection, when a guardian has been appointed in this state for a ward who owns the farmland, the claimant shall be the guardian on behalf of the ward.

71.28(2m)(a)1.f. f. For a tax-option corporation, "claimant" means each individual shareholder.

71.28(2m)(a)2. 2. "Department" means the department of revenue.

71.28(2m)(a)3. 3. "Farmland" means 35 or more acres of real property, exclusive of improvements, in this state, in agricultural use, as defined in s. 91.01 (1), 2007 stats., and owned by the claimant or any member of the claimant's household during the taxable year for which a credit under this subsection is claimed if the farm of which the farmland is a part, during that year, produced not less than $6,000 in gross farm profits resulting from agricultural use, as defined in s. 91.01 (1), 2007 stats., or if the farm of which the farmland is a part, during that year and the 2 years immediately preceding that year, produced not less than $18,000 in such profits, or if at least 35 acres of the farmland, during all or part of that year, was enrolled in the conservation reserve program under 16 USC 3831 to 3836.

71.28(2m)(a)4. 4. "Gross farm profits" means gross receipts, excluding rent, from agricultural use, as defined in s. 91.01 (1), 2007 stats., including the fair market value at the time of disposition of payments in kind for placing land in federal programs or payments from the federal dairy termination program under 7 USC 1446 (d), less the cost or other basis of livestock or other items purchased for resale which are sold or otherwise disposed of during the taxable year.

71.28(2m)(a)5. 5. "Household" means an individual and his or her spouse and all minor dependents.

71.28(2m)(a)6. 6. "Property taxes accrued" means property taxes, exclusive of special assessments, delinquent interest and charges for service, levied on the farmland owned by the claimant or any member of the claimant's household in any calendar year under ch. 70, less the tax credit, if any, afforded in respect of the property by s. 79.10. "Property taxes accrued" shall not exceed $10,000. If farmland is owned by a tax-option corporation, a limited liability company or by 2 or more persons or entities as joint tenants, tenants in common or partners or is marital property or survivorship marital property and one or more such persons, entities or owners is not a member of the claimant's household, "property taxes accrued" is that part of property taxes levied on the farmland, reduced by the tax credit under s. 79.10, that reflects the ownership percentage of the claimant and the claimant's household. For purposes of this subdivision, property taxes are "levied" when the tax roll is delivered to the local treasurer for collection. If farmland is sold during the calendar year of the levy the "property taxes accrued" for the seller is the amount of the tax levy, reduced by the tax credit under s. 79.10, prorated to each in the closing agreement pertaining to the sale of the farmland, except that if the seller does not reimburse the buyer for any part of those property taxes there are no "property taxes accrued" for the seller, and the "property taxes accrued" for the buyer is the property taxes levied on the farmland, reduced by the tax credit under s. 79.10, minus, if the seller reimburses the buyer for part of the property taxes, the amount prorated to the seller in the closing agreement. With the claim for credit under this subsection, the seller shall submit a copy of the closing agreement and the buyer shall submit a copy of the closing agreement and a copy of the property tax bill.

71.28(2m)(b) (b) Filing claims.

71.28(2m)(b)1.1. `Eligibility and qualifications.'

71.28(2m)(b)1.a.a. Subject to the limitations provided in this subsection and s. 71.80 (3) and (3m), a claimant may claim as a credit against Wisconsin income taxes otherwise due, the amount derived under par. (c). If the allowable amount of claim exceeds the income taxes otherwise due on the claimant's income or if there are no Wisconsin income taxes due on the claimant's income, the amount of the claim not used as an offset against income taxes shall be certified to the department of administration for payment to the claimant by check, share draft or other draft paid from the appropriations under s. 20.835 (2) (ka) and (q).

71.28(2m)(b)1.b. b. Every claimant under this subsection shall supply, at the request of the department, in support of the claim, a copy of the property tax bill relating to the farmland and certification by the claimant that all taxes owed by the claimant on the property for which the claim is made for the year before the year for which the claim is made have been paid.

71.28(2m)(b)2. 2. `Ineligible claims.' No credit may be allowed under this subsection:

71.28(2m)(b)2.a. a. Unless a claim is filed with the department in conformity with the filing requirements in s. 71.24 (1), (1m) and (7).

71.28(2m)(b)2.b. b. If the department determines that ownership of the farmland has been transferred to the claimant for the purpose of maximizing benefits under this subsection.

71.28(2m)(c) (c) Computation.

71.28(2m)(c)1.1. Any claimant may claim against taxes otherwise due under this chapter a percentage, as determined by the department under subd. 3., of the property taxes accrued in the taxable year to which the claim relates, up to a maximum claim of $1,500, except that the credit under this subsection plus the credit under subch. IX may not exceed 95% of the property taxes accrued on the farm.

71.28(2m)(c)2. 2. Any claimant may claim against taxes otherwise due under this chapter, on an income or franchise tax return that includes the levy date, an additional one-time credit of 4.2% of the property taxes accrued, that are levied in December 1989, up to a maximum of $420.

71.28(2m)(c)3. 3. The department shall annually adjust the percentage that is used to determine the amount of a claim under subd. 1. based on the estimated number of claims and the amount estimated to be expended from the appropriation under s. 20.835 (2) (q), as determined under s. 79.13. The department shall incorporate the annually adjusted percentage into the income tax forms and instructions.

71.28(2m)(d) (d) General provisions. Section 71.61 (1) to (4) as it applies to the credit under subch. IX applies to the credit under this subsection.

71.28(2m)(e) (e) Sunset. No new claim may be filed under this subsection for a taxable year that begins after December 31, 2009.

71.28(3) (3) Manufacturing sales tax credit.

71.28(3)(a)(a) In this subsection:

71.28(3)(a)1. 1. "Manufacturing" has the meaning given in s. 77.54 (6m), 2007 stats.

71.28(3)(a)2. 2. "Sales and use tax under ch. 77 paid by the corporation" includes use taxes paid directly by the corporation and sales and use taxes paid by the corporation's supplier and passed on to the corporation whether separately stated on the invoice or included in the total price.

71.28(3)(b) (b) The tax imposed upon or measured by corporation Wisconsin net income under s. 71.23 (1) or (2) shall be reduced by an amount equal to the sales and use tax under ch. 77 paid by the corporation in such taxable year on fuel and electricity consumed in manufacturing tangible personal property in this state. Shareholders of a tax-option corporation and partners may claim the credit under this subsection, based on eligible sales and use taxes paid by the tax-option corporation or partnership, in proportion to the ownership interest of each shareholder or partner. The tax-option corporation or partnership shall calculate the amount of the credit that may be claimed by each shareholder or partner and shall provide that information to the shareholder or partner.

71.28(3)(c) (c)

71.28(3)(c)1.1. Except as provided in subd. 7., if the credit computed under par. (b) is not entirely offset against Wisconsin income or franchise taxes otherwise due, the unused balance shall be carried forward and credited against Wisconsin income or franchise taxes otherwise due for the following 20 taxable years to the extent not offset by these taxes otherwise due in all intervening years between the year in which the expense was incurred and the year in which the carry-forward credit is claimed.

71.28(3)(c)2. 2. For shareholders in a tax-option corporation, the credit may be offset only against the tax imposed on the shareholder's prorated share of the tax-option corporation's income.

71.28(3)(c)3. 3. For partners, the credit may be offset only against the tax imposed on the partner's distributive share of partnership income.

71.28(3)(c)4. 4. If a tax-option corporation becomes liable for tax for a taxable year that begins on or after January 1, 1998, the corporation may offset the credit against the tax due, with any remaining credit computed for a taxable year that begins on or after January 1, 1998, passing through to the shareholders.

71.28(3)(c)5. 5. If a corporation that is not a tax-option corporation has a carry-over credit from a taxable year that begins on or after January 1, 1998, and becomes a tax-option corporation before the credit carried over is used, the unused portion of the credit may be used by the tax-option corporation's shareholders on a prorated basis.

71.28(3)(c)6. 6. If the shareholders of a tax-option corporation have carry-over credits and the corporation becomes a corporation other than a tax-option corporation after October 14, 1997, and before the credits carried over are used, the unused portion of the credits may be used by the corporation that is not a tax-option corporation.

71.28(3)(c)7. 7. No credit may be claimed under this subsection for taxable years that begin after December 31, 2005. For credits that are claimed but unused under this subsection for taxable years that begin before January 1, 2006, up to 50 percent may be used in each of the following 2 taxable years if the taxpayer has $25,000 or less in unused credits as of January 1, 2006. For taxable years beginning after December 31, 2005, and before January 1, 2008, a taxpayer who has more than $25,000 in unused credits as of January 1, 2006, may deduct an amount in each year that is equal to 50 percent of the amount the taxpayer added back to income under s. 71.26 (2) (a) at the time that the taxpayer first claimed the credit or, with regard to credits passed through from a partnership, limited liability company, or tax-option corporation, 50 percent of the amount that the entity added back to its income and was included in the partner's, member's, or shareholder's Wisconsin net income at the time that the credit was first claimed.

71.28(3g) (3g) Technology zones credit.

71.28(3g)(a)(a) Subject to the limitations under this subsection and ss. 73.03 (35m) and 238.23 and s. 560.96, 2009 stats., a business that is certified under s. 238.23 (3) or s. 560.96 (3), 2009 stats., may claim as a credit against the taxes imposed under s. 71.23 an amount equal to the sum of the following, as established under s. 238.23 (3) (c) or s. 560.96 (3) (c), 2009 stats.:

71.28(3g)(a)1. 1. The amount of real and personal property taxes imposed under s. 70.01 that the business paid in the taxable year.

71.28(3g)(a)2. 2. Ten percent of the following amounts of capital investments that are made by the business in the technology zone in the year to which the claim relates:

71.28(3g)(a)2.a. a. The purchase price of depreciable, tangible personal property.

71.28(3g)(a)2.b. b. The amount expended to acquire, construct, rehabilitate, remodel, or repair real property in a technology zone.

71.28(3g)(a)3. 3. Fifteen percent of the amount that is spent for the first 12 months of wages for each job that is created in a technology zone after certification.

71.28(3g)(b) (b) The department of revenue shall notify the department of commerce or the Wisconsin Economic Development Corporation of all claims under this subsection.

71.28(3g)(c) (c) Subsection (4) (e), (f), (g), and (h), as it applies to the credit under sub. (4), applies to the credit under par. (a).

71.28(3g)(d) (d) Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on their payment of amounts under par. (a). A partnership, limited liability company, or tax-option corporation shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interest.

71.28(3g)(e) (e)

71.28(3g)(e)1.1. No amount described under par. (a) 2. may be used in the calculation of a credit under this subsection if that amount is used in the calculation of any other credit under this chapter.

71.28(3g)(e)2. 2. The investments that relate to the amount described under par. (a) 2. for which a claimant makes a claim under this subsection must be retained for use in the technology zone for the period during which the claimant's business is certified under s. 238.23 (3) or s. 560.96 (3), 2009 stats.

71.28(3g)(f) (f) No credit may be allowed under this subsection unless the claimant includes with the claimant's return:

71.28(3g)(f)1. 1. A copy of the verification that the claimant's business is certified under s. 238.23 (3) or s. 560.96 (3), 2009 stats., and that the business has entered into an agreement under s. 238.23 (3) (d) or s. 560.96 (3) (d), 2009 stats.

71.28(3g)(f)2. 2. A statement from the department of commerce or the Wisconsin Economic Development Corporation verifying the purchase price of the investment described under par. (a) 2. and verifying that the investment fulfills the requirement under par. (e) 2.

71.28(3h) (3h) Biodiesel fuel production credit.

71.28(3h)(a)(a) Definitions. In this subsection:

71.28(3h)(a)1. 1. "Biodiesel fuel" has the meaning given in s. 168.14 (2m) (a).

71.28(3h)(a)2. 2. "Claimant" means a person who is engaged in the business of producing biodiesel fuel in this state and who files a claim under this subsection.

71.28(3h)(b) (b) Filing claims. Subject to the limitations provided in this subsection, for taxable years beginning after December 31, 2011, and before January 1, 2014, for a claimant who produces at least 2,500,000 gallons of biodiesel fuel in this state in the taxable year, a claimant may claim as a credit against the tax imposed under s. 71.23, up to the amount of the tax, an amount that is equal to the number of gallons of biodiesel fuel produced by the claimant in this state in the taxable year multiplied by 10 cents.

71.28(3h)(c) (c) Limitations.

71.28(3h)(c)1.1. The maximum amount of the credit that a claimant may claim under this subsection in a taxable year is $1,000,000.

71.28(3h)(c)2. 2. Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on their biodiesel fuel production, as described under par. (b). A partnership, limited liability company, or tax-option corporation shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interests.

71.28(3h)(d) (d) Administration.

71.28(3h)(d)1.1. Subsection (4) (e) to (h) as it applies to the credit under sub. (4), applies to the credit under this subsection.

71.28(3h)(d)2. 2. No credit may be claimed under this subsection for taxable years beginning after December 31, 2013. Credits under this subsection for taxable years that begin before January 1, 2014, may be carried forward to taxable years that begin after December 31, 2013.

71.28(3n) (3n) Dairy and livestock farm investment credit.

71.28(3n)(a)(a) In this subsection:

71.28(3n)(a)1. 1. "Claimant" means a person who files a claim under this subsection.

71.28(3n)(a)1m. 1m. "Dairy animals" includes heifers raised as replacement dairy animals.

71.28(3n)(a)1p. 1p. "Dairy farm" includes a facility used to raise heifers as replacement dairy animals.

71.28(3n)(a)2. 2. "Dairy farm modernization or expansion" means the construction, the improvement, or the acquisition of buildings or facilities, or acquiring equipment, for dairy animal housing, confinement, animal feeding, milk production, or waste management, including the following, if used exclusively related to dairy animals and if acquired and placed in service in this state during taxable years that begin after December 31, 2003, and before January 1, 2014:

71.28(3n)(a)2.a. a. Freestall barns.

71.28(3n)(a)2.b. b. Fences.

71.28(3n)(a)2.c. c. Watering facilities.

71.28(3n)(a)2.d. d. Feed storage and handling equipment.

71.28(3n)(a)2.e. e. Milking parlors.

71.28(3n)(a)2.f. f. Robotic equipment.

71.28(3n)(a)2.g. g. Scales.

71.28(3n)(a)2.h. h. Milk storage and cooling facilities.

71.28(3n)(a)2.i. i. Bulk tanks.

71.28(3n)(a)2.j. j. Manure pumping and storage facilities.

71.28(3n)(a)2.k. k. Digesters.

71.28(3n)(a)2.L. L. Equipment used to produce energy.

71.28(3n)(a)4. 4. "Livestock" means cattle, not including dairy animals; swine; poultry, including farm-raised pheasants, but not including other farm-raised game birds or ratites; fish that are raised in aquaculture facilities; sheep; and goats.

71.28(3n)(a)5. 5. "Livestock farm modernization or expansion" means the construction, the improvement, or the acquisition of buildings or facilities, or the acquisition of equipment, for livestock housing, confinement, feeding, or waste management, including the following, if used exclusively related to livestock and if acquired and placed in service in this state during taxable years that begin after December 31, 2005, and before January 1, 2014:

71.28(3n)(a)5.a. a. Birthing structures.

71.28(3n)(a)5.b. b. Rearing structures.

71.28(3n)(a)5.c. c. Feedlot structures.

71.28(3n)(a)5.d. d. Feed storage and handling equipment.

71.28(3n)(a)5.e. e. Fences.

71.28(3n)(a)5.f. f. Watering facilities.

71.28(3n)(a)5.g. g. Scales.

71.28(3n)(a)5.h. h. Manure pumping and storage facilities.

71.28(3n)(a)5.i. i. Digesters.

71.28(3n)(a)5.j. j. Equipment used to produce energy.

71.28(3n)(a)5.k. k. Fish hatchery buildings.

71.28(3n)(a)5.L. L. Fish processing buildings.

71.28(3n)(a)5.m. m. Fish rearing ponds.

71.28(3n)(a)6. 6.

71.28(3n)(a)6.a.a. For taxable years that begin after December 31, 2003, and before January 1, 2006, "used exclusively," related to dairy animals, means used to the exclusion of all other uses except for use not exceeding 5 percent of total use.

71.28(3n)(a)6.b. b. For taxable years that begin after December 31, 2005, and before January 1, 2014, "used exclusively," related to livestock, dairy animals, or both, means used to the exclusion of all other uses except for use not exceeding 5 percent of total use.

71.28(3n)(b) (b)

71.28(3n)(b)1.1. Subject to the limitations provided in this subsection, for taxable years that begin after December 31, 2003, and before January 1, 2014, a claimant may claim as a credit against the tax imposed under s. 71.23 an amount equal to 10% of the amount the claimant paid in the taxable year for dairy farm modernization or expansion related to the operation of the claimant's dairy farm.

71.28(3n)(b)2. 2. Subject to the limitations provided in this subsection, for taxable years that begin after December 31, 2005, and before January 1, 2014, a claimant may claim as a credit against the tax imposed under s. 71.23 an amount equal to 10 percent of the amount the claimant paid in the taxable year for livestock farm modernization or expansion related to the operation of the claimant's livestock farm.

71.28(3n)(c) (c) No credit may be allowed under this subsection for any amount that the claimant paid for expenses described under par. (b) that the claimant also claimed as a deduction under section 162 of the Internal Revenue Code.

71.28(3n)(d) (d) The aggregate amount of credits that a claimant may claim under this subsection is $75,000, except that no more than $50,000 of this amount may be based on costs incurred prior to May 27, 2010.

71.28(3n)(e) (e)

71.28(3n)(e)1.1. Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on their payment of expenses under par. (b), except that the aggregate amount of credits that the entity may compute shall not exceed the limitation under par. (d). A partnership, limited liability company, or tax-option corporation shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interest.

71.28(3n)(e)2. 2. If 2 or more persons own and operate the dairy or livestock farm, each person may claim a credit under par. (b) in proportion to his or her ownership interest, except that the aggregate amount of the credits claimed by all persons who own and operate the farm shall not exceed the limitation under par. (d).

71.28(3n)(f) (f) Subsection (4) (e), (f), (g), and (h), as it applies to the credit under sub. (4), applies to the credit under this subsection.

71.28(3n)(g) (g) No credit may be claimed under this subsection for taxable years beginning after December 31, 2013. Credits under this subsection for taxable years that begin before January 1, 2014, may be carried forward to taxable years that begin after December 31, 2013.

71.28(3p) (3p) Dairy manufacturing facility investment credit.

71.28(3p)(a)(a) Definitions. In this subsection:

71.28(3p)(a)1. 1. "Claimant" means a person who files a claim under this subsection.

71.28(3p)(a)1m. 1m. "Dairy cooperative" means a business organized under ch. 185 or 193 for the purpose of obtaining or processing milk.

71.28(3p)(a)2. 2. "Dairy manufacturing" means processing milk into dairy products or processing dairy products for sale commercially.

71.28(3p)(a)3. 3. "Dairy manufacturing modernization or expansion" means constructing, improving, or acquiring buildings or facilities, or acquiring equipment, for dairy manufacturing, including the following, if used exclusively for dairy manufacturing and if acquired and placed in service in this state during taxable years that begin after December 31, 2006, and before January 1, 2014, or, in the case of dairy cooperatives, if acquired and placed in service in this state during taxable years that begin after December 31, 2008, and before January 1, 2014:

71.28(3p)(a)3.a. a. Building construction, including storage and warehouse facilities.

71.28(3p)(a)3.b. b. Building additions.

71.28(3p)(a)3.c. c. Upgrades to utilities, including water, electric, heat, and waste facilities.

71.28(3p)(a)3.d. d. Milk intake and storage equipment.

71.28(3p)(a)3.e. e. Processing and manufacturing equipment, including pipes, motors, pumps, valves, pasteurizers, homogenizers, vats, evaporators, dryers, concentrators, and churns.

71.28(3p)(a)3.f. f. Packaging and handling equipment, including sealing, bagging, boxing, labeling, conveying, and product movement equipment.

71.28(3p)(a)3.g. g. Warehouse equipment, including storage racks.

71.28(3p)(a)3.h. h. Waste treatment and waste management equipment, including tanks, blowers, separators, dryers, digesters, and equipment that uses waste to produce energy, fuel, or industrial products.

71.28(3p)(a)3.i. i. Computer software and hardware used for managing the claimant's dairy manufacturing operation, including software and hardware related to logistics, inventory management, and production plant controls.

71.28(3p)(a)4. 4. "Used exclusively" means used to the exclusion of all other uses except for use not exceeding 5 percent of total use.

71.28(3p)(b) (b) Filing claims. Subject to the limitations provided in this subsection and s. 93.535 or s. 560.207, 2009 stats., except as provided in par. (c) 5., for taxable years beginning after December 31, 2006, and before January 1, 2014, a claimant may claim as a credit against the taxes imposed under s. 71.23, up to the amount of the tax, an amount equal to 10 percent of the amount the claimant paid in the taxable year for dairy manufacturing modernization or expansion related to the claimant's dairy manufacturing operation.

71.28(3p)(c) (c) Limitations.

71.28(3p)(c)1.1. No credit may be allowed under this subsection for any amount that the claimant paid for expenses described under par. (b) that the claimant also claimed as a deduction under section 162 of the Internal Revenue Code.

71.28(3p)(c)2. 2. The aggregate amount of credits that a claimant may claim under this subsection is $200,000 for each of the claimant's dairy manufacturing facilities.

71.28(3p)(c)2m. 2m.

71.28(3p)(c)2m.a.a. The maximum amount of the credits that may be claimed under this subsection and ss. 71.07 (3p) and 71.47 (3p) in fiscal year 2007-08 is $600,000, as allocated under s. 560.207, 2009 stats.

71.28(3p)(c)2m.b. b. The maximum amount of the credits that may be claimed by all claimants, other than members of dairy cooperatives, under this subsection and ss. 71.07 (3p) and 71.47 (3p) in fiscal year 2008-09, and in each fiscal year thereafter, is $700,000, as allocated under s. 93.535 or s. 560.207, 2009 stats.

71.28(3p)(c)2m.bm. bm. The maximum amount of the credits that may be claimed by members of dairy cooperatives under this subsection and ss. 71.07 (3p) and 71.47 (3p) in fiscal year 2009-10 is $600,000, as allocated under s. 560.207, 2009 stats., and the maximum amount of the credits that may be claimed by members of dairy cooperatives under this subsection and ss. 71.07 (3p) and 71.47 (3p) in fiscal year 2010-11, and in each fiscal year thereafter, is $700,000, as allocated under s. 93.535 or s. 560.207, 2009 stats.

71.28(3p)(c)3. 3. Partnerships, limited liability companies, tax-option corporations, and dairy cooperatives may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on their payment of expenses under par. (b), except that the aggregate amount of credits that the entity may compute shall not exceed $200,000 for each of the entity's dairy manufacturing facilities. A partnership, limited liability company, tax-option corporation, or dairy cooperative shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interest. Members of a dairy cooperative may claim the credit in proportion to the amount of milk that each member delivers to the dairy cooperative, as determined by the dairy cooperative.

71.28(3p)(c)4. 4. If 2 or more persons own and operate a dairy manufacturing facility, each person may claim a credit under par. (b) in proportion to his or her ownership interest, except that the aggregate amount of the credits claimed by all persons who own and operate the dairy manufacturing facility shall not exceed $200,000.

71.28(3p)(c)5. 5. A claimant who is a member of a dairy cooperative may claim the credit in the year after the year in which the dairy manufacturing modernization or expansion occurs, based on amounts described under par. (b) that are paid by the dairy cooperative, for taxable years beginning after December 31, 2008, and before January 1, 2014. The amount of the credits computed and not passed through by a partnership, limited liability company, or tax-option corporation that has added that amount to the partnership's, company's, or tax-option corporation's income under s. 71.21 (4) or 71.34 (1k) (g) shall be added to a claimant's income in the year in which the cooperative member is allowed to claim the credit.

71.28(3p)(c)6. 6. No credit may be allowed under this subsection unless the claimant submits with the claimant's return a copy of the claimant's credit certification and allocation under s. 93.535 or s. 560.207, 2009 stats.

71.28(3p)(d) (d) Administration.

71.28(3p)(d)1.1. Subsection (4) (e), (g), and (h), as it applies to the credit under sub. (4), applies to the credit under this subsection.

71.28(3p)(d)2. 2. Except as provided in subd. 3., if the allowable amount of the claim under par. (b) exceeds the tax otherwise due under s. 71.23, the amount of the claim not used to offset the tax due shall be certified by the department of revenue to the department of administration for payment by check, share draft, or other draft drawn from the appropriation account under s. 20.835 (2) (bn).

71.28(3p)(d)3. 3. With regard to claims that are based on amounts described under par. (b) that are paid by a dairy cooperative, if the allowable amount of the claim under par. (b) exceeds the tax otherwise due under s. 71.23, the amount of the claim not used to offset the tax due shall be certified by the department of revenue to the department of administration for payment by check, share draft, or other draft drawn from the appropriation account under s. 20.835 (2) (bp).

71.28(3p)(d)4. 4. No credit may be claimed under this subsection for taxable years beginning after December 31, 2013.

71.28(3q) (3q) Jobs tax credit.

71.28(3q)(a)(a) Definitions. In this subsection:

71.28(3q)(a)1. 1. "Claimant" means a person certified to receive tax benefits under s. 238.16 (2) or s. 560.2055 (2), 2009 stats.

71.28(3q)(a)2. 2. "Eligible employee" means, for taxable years beginning before January 1, 2011, an eligible employee under s. 560.2055 (1) (b), 2009 stats., who satisfies the wage requirements under s. 560.2055 (3) (a) or (b), 2009 stats., or, for taxable years beginning after December 31, 2010, an eligible employee under s. 238.16 (1) (b) who satisfies the wage requirements under s. 238.16 (3) (a) or (b).

71.28(3q)(b) (b) Filing claims. Subject to the limitations provided in this subsection and s. 238.16 or s. 560.2055, 2009 stats., for taxable years beginning after December 31, 2009, a claimant may claim as a credit against the taxes imposed under s. 71.23 any of the following:

71.28(3q)(b)1. 1. The amount of wages that the claimant paid to an eligible employee in the taxable year, not to exceed 10 percent of such wages, as determined under s. 238.16 or s. 560.2055, 2009 stats.

71.28(3q)(b)2. 2. The amount of the costs incurred by the claimant in the taxable year, as determined under s. 238.16 or s. 560.2055, 2009 stats., to undertake the training activities described under s. 238.16 (3) (c) or s. 560.2055 (3) (c), 2009 stats.

71.28(3q)(c) (c) Limitations.

71.28(3q)(c)1.1. Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on their payment of amounts under par. (b). A partnership, limited liability company, or tax-option corporation shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interests.

71.28(3q)(c)2. 2. No credit may be allowed under this subsection unless the claimant includes with the claimant's return a copy of the claimant's certification for tax benefits under s. 238.16 (2) or s. 560.2055 (2), 2009 stats.

71.28(3q)(c)3. 3. The maximum amount of credits that may be awarded under this subsection and ss. 71.07 (3q) and 71.47 (3q) for the period beginning on January 1, 2010, and ending on June 30, 2013, is $14,500,000, not including the amount of any credits reallocated under s. 238.15 (3) (d) or s. 560.205 (3) (d), 2009 stats.

71.28(3q)(d) (d) Administration.

71.28(3q)(d)1.1. Subsection (4) (e), (g), and (h), as it applies to the credit under sub. (4), applies to the credit under this subsection.

71.28(3q)(d)2. 2. If the allowable amount of the claim under par. (b) exceeds the tax otherwise due under s. 71.23, the amount of the claim not used to offset the tax due shall be certified by the department of revenue to the department of administration for payment by check, share draft, or other draft drawn from the appropriation account under s. 20.835 (2) (bb), except that the amounts certified under this subdivision for taxable years beginning after December 31, 2009, and before January 1, 2012, shall be paid in taxable years beginning after December 31, 2011.

71.28(3r) (3r) Meat processing facility investment credit.

71.28(3r)(a)(a) Definitions. In this subsection:

71.28(3r)(a)1. 1. "Claimant" means a person who files a claim under this subsection.

71.28(3r)(a)2. 2. "Meat processing" means processing livestock into meat products or processing meat products for sale commercially.

71.28(3r)(a)3. 3. "Meat processing modernization or expansion" means constructing, improving, or acquiring buildings or facilities, or acquiring equipment, for meat processing, including the following, if used exclusively for meat processing and if acquired and placed in service in this state during taxable years that begin after December 31, 2008, and before January 1, 2014:

71.28(3r)(a)3.a. a. Building construction, including livestock handling, product intake, storage, and warehouse facilities.

71.28(3r)(a)3.b. b. Building additions.

71.28(3r)(a)3.c. c. Upgrades to utilities, including water, electric, heat, refrigeration, freezing, and waste facilities.

71.28(3r)(a)3.d. d. Livestock intake and storage equipment.

71.28(3r)(a)3.e. e. Processing and manufacturing equipment, including cutting equipment, mixers, grinders, sausage stuffers, meat smokers, curing equipment, cooking equipment, pipes, motors, pumps, and valves.

71.28(3r)(a)3.f. f. Packaging and handling equipment, including sealing, bagging, boxing, labeling, conveying, and product movement equipment.

71.28(3r)(a)3.g. g. Warehouse equipment, including storage and curing racks.

71.28(3r)(a)3.h. h. Waste treatment and waste management equipment, including tanks, blowers, separators, dryers, digesters, and equipment that uses waste to produce energy, fuel, or industrial products.

71.28(3r)(a)3.i. i. Computer software and hardware used for managing the claimant's meat processing operation, including software and hardware related to logistics, inventory management, production plant controls, and temperature monitoring controls.

71.28(3r)(a)4. 4. "Used exclusively" means used to the exclusion of all other uses except for use not exceeding 5 percent of total use.

71.28(3r)(b) (b) Filing claims. Subject to the limitations provided in this subsection and s. 93.545 or s. 560.208, 2009 stats., for taxable years beginning after December 31, 2008, and before January 1, 2014, a claimant may claim as a credit against the taxes imposed under s. 71.23, up to the amount of the tax, an amount equal to 10 percent of the amount the claimant paid in the taxable year for meat processing modernization or expansion related to the claimant's meat processing operation.

71.28(3r)(c) (c) Limitations.

71.28(3r)(c)1.1. No credit may be allowed under this subsection for any amount that the claimant paid for expenses described under par. (b) that the claimant also claimed as a deduction under section 162 of the Internal Revenue Code.

71.28(3r)(c)2. 2. The aggregate amount of credits that a claimant may claim under this subsection is $200,000.

71.28(3r)(c)3. 3.

71.28(3r)(c)3.a.a. The maximum amount of the credits that may be allocated under this subsection and ss. 71.07 (3r) and 71.47 (3r) in fiscal year 2009-10 is $300,000, as allocated under s. 560.208, 2009 stats.

71.28(3r)(c)3.b. b. The maximum amount of the credits that may be allocated under this subsection and ss. 71.07 (3r) and 71.47 (3r) in fiscal year 2010-11, and in each fiscal year thereafter, is $700,000, as allocated under s. 93.545 or s. 560.208, 2009 stats.

71.28(3r)(c)4. 4. Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on their payment of expenses under par. (b), except that the aggregate amount of credits that the entity may compute shall not exceed $200,000. A partnership, limited liability company, or tax-option corporation shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interest.

71.28(3r)(c)5. 5. If 2 or more persons own and operate the meat processing operation, each person may claim a credit under par. (b) in proportion to his or her ownership interest, except that the aggregate amount of the credits claimed by all persons who own and operate the meat processing operation shall not exceed $200,000.

71.28(3r)(c)6. 6. No credit may be allowed under this subsection unless the claimant submits with the claimant's return a copy of the claimant's credit certification and allocation under s. 93.545 or s. 560.208, 2009 stats.

71.28(3r)(d) (d) Administration.

71.28(3r)(d)1.1. Subsection (4) (e), (g), and (h), as it applies to the credit under sub. (4), applies to the credit under this subsection.

71.28(3r)(d)2. 2. If the allowable amount of the claim under par. (b) exceeds the tax otherwise due under s. 71.23, the amount of the claim not used to offset the tax due shall be certified by the department of revenue to the department of administration for payment by check, share draft, or other draft drawn from the appropriation account under s. 20.835 (2) (bd).

71.28(3r)(d)3. 3. No credit may be claimed under this subsection for taxable years beginning after December 31, 2013.

71.28(3rm) (3rm) Woody biomass harvesting and processing credit.

71.28(3rm)(a)(a) Definitions. In this subsection:

71.28(3rm)(a)1. 1. "Claimant" means a person who files a claim under this subsection.

71.28(3rm)(a)2. 2. "Used primarily" means used to the exclusion of all other uses except for use not exceeding 25 percent of total use.

71.28(3rm)(a)3. 3. "Woody biomass" means trees and woody plants, including limbs, tops, needles, leaves, and other woody parts, grown in a forest or woodland or on agricultural land.

71.28(3rm)(b) (b) Filing claims. Subject to the limitations provided in this subsection and s. 93.547 or s. 560.209, 2009 stats., for taxable years beginning after December 31, 2009, and before January 1, 2015, a claimant may claim as a credit against the taxes imposed under s. 71.23, up to the amount of the tax, an amount equal to 10 percent of the amount the claimant paid in the taxable year for equipment that is used primarily to harvest or process woody biomass that is used as fuel or as a component of fuel.

71.28(3rm)(c) (c) Limitations.

71.28(3rm)(c)1.1. No credit may be allowed under this subsection for any amount that the claimant paid for expenses described under par. (b) that the claimant also claimed as a deduction under section 162 of the Internal Revenue Code.

71.28(3rm)(c)2. 2. The aggregate amount of credits that a claimant may claim under this subsection is $100,000.

71.28(3rm)(c)3. 3. The maximum amount of the credits that may be claimed under this subsection and ss. 71.07 (3rm) and 71.47 (3rm) is $900,000, as allocated under s. 93.547 or s. 560.209, 2009 stats.

71.28(3rm)(c)4. 4. Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on their payment of expenses under par. (b), except that the aggregate amount of credits that the entity may compute shall not exceed $100,000. A partnership, limited liability company, or tax-option corporation shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interest.

71.28(3rm)(c)5. 5. If 2 or more persons own and operate a woody biomass harvesting or processing operation, each person may claim a credit under par. (b) in proportion to his or her ownership interest, except that the aggregate amount of the credits claimed by all persons who own and operate the operation shall not exceed $100,000.

71.28(3rm)(d) (d) Administration.

71.28(3rm)(d)1.1. Subsection (4) (e), (g), and (h), as it applies to the credit under sub. (4), applies to the credit under this subsection.

71.28(3rm)(d)2. 2. If the allowable amount of the claim under par. (b) exceeds the tax otherwise due under s. 71.23, the amount of the claim not used to offset the tax due shall be certified by the department of revenue to the department of administration for payment by check, share draft, or other draft drawn from the appropriation account under s. 20.835 (2) (bc).

71.28(3rm)(d)3. 3. No credit may be claimed under this subsection for taxable years beginning after December 31, 2014.

71.28(3rn) (3rn) Food processing plant and food warehouse investment credit.

71.28(3rn)(a)(a) Definitions. In this subsection:

71.28(3rn)(a)1. 1. "Claimant" means a person who files a claim under this subsection.

71.28(3rn)(a)2. 2. "Food processing plant" has the meaning given in s. 97.29 (1) (h), except that it does not include dairy plants licensed under s. 97.20 or meat establishments licensed under s. 97.42.

71.28(3rn)(a)3. 3. "Food warehouse" has the meaning given in s. 97.27 (1) (b).

71.28(3rn)(a)4. 4. "Food processing plant or food warehouse modernization or expansion" means constructing, improving, or acquiring buildings or facilities, or acquiring equipment, for food processing or food warehousing, including the following, if used exclusively for food processing or food warehousing and if acquired and placed in service in this state during taxable years that begin after December 31, 2009, and before January 1, 2014:

71.28(3rn)(a)4.a. a. Food intake, handling, storage, and warehouse facilities.

71.28(3rn)(a)4.b. b. Building additions.

71.28(3rn)(a)4.c. c. Upgrades to utilities, including water, electric, heat, refrigeration, freezing, and waste facilities.

71.28(3rn)(a)4.d. d. Installing energy savings equipment or equipment that converts waste to energy.

71.28(3rn)(a)4.e. e. Food or raw material intake and storage equipment.

71.28(3rn)(a)4.f. f. Processing and manufacturing equipment, including vats, cookers, freezers, pipes, motors, pumps, and valves.

71.28(3rn)(a)4.g. g. Packaging and handling equipment, including cleaning, sealing, bagging, boxing, labeling, conveying, and product movement equipment.

71.28(3rn)(a)4.h. h. Warehouse equipment, including storage racks and loading and unloading equipment.

71.28(3rn)(a)4.i. i. Waste treatment and waste management equipment, including tanks, blowers, separators, dryers, digesters, and equipment to produce energy, fuel, or industrial products.

71.28(3rn)(a)4.j. j. Computer software or hardware for managing the claimant's food processing or food warehousing operation, including software and hardware related to logistics, inventory management, production plant controls, and temperature monitoring controls.

71.28(3rn)(a)5. 5. "Used exclusively" means used to the exclusion of all other uses except for use not exceeding 5 percent of total use.

71.28(3rn)(b) (b) Filing claims. Subject to the limitations provided in this subsection and s. 93.54 or s. 560.2056, 2009 stats., for taxable years beginning after December 31, 2009, and before January 1, 2014, a claimant may claim as a credit against the tax imposed under s. 71.23, up to the amount of the tax, an amount equal to 10 percent of the amount the claimant paid in the taxable year for food processing or food warehousing modernization or expansion related to the operation of the claimant's food processing plant or food warehouse.

71.28(3rn)(c) (c) Limitations.

71.28(3rn)(c)1.1. No credit may be allowed under this subsection for any amount that the claimant paid for expenses described under par. (b) that the claimant also claimed as a deduction under section 162 of the Internal Revenue Code.

71.28(3rn)(c)2. 2. The aggregate amount of credits that a claimant may claim under this subsection is $200,000.

71.28(3rn)(c)3. 3.

71.28(3rn)(c)3.a.a. The maximum amount of the credits that may be allocated under this subsection and ss. 71.07 (3rn) and 71.47 (3rn) in fiscal year 2009-10 is $1,000,000, as allocated under s. 560.2056, 2009 stats.

71.28(3rn)(c)3.b. b. The maximum amount of the credits that may be allocated under this subsection and ss. 71.07 (3rn) and 71.47 (3rn) in fiscal year 2010-11 is $1,200,000, as allocated under s. 560.2056, 2009 stats.

71.28(3rn)(c)3.c. c. The maximum amount of the credits that may be allocated under this subsection and ss. 71.07 (3rn) and 71.47 (3rn) in fiscal year 2011-12, and in each year thereafter, is $700,000, as allocated under s. 93.54 or s. 560.2056, 2009 stats.

71.28(3rn)(c)4. 4. Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on their payment of expenses under par. (b), except that the aggregate amount of credits that the entity may compute shall not exceed $200,000. A partnership, limited liability company, or tax-option corporation shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interest.

71.28(3rn)(c)5. 5. If 2 or more persons own and operate the food processing plant or food warehouse, each person may claim a credit under par. (b) in proportion to his or her ownership interest, except that the aggregate amount of the credits claimed by all persons who own and operate the food processing operation shall not exceed $200,000.

71.28(3rn)(c)6. 6. No credit may be allowed under this subsection unless the claimant submits with the claimant's return a copy of the claimant's credit certification and allocation under s. 93.54 or s. 560.2056, 2009 stats.

71.28(3rn)(d) (d) Administration.

71.28(3rn)(d)1.1. Subsection (4) (e), (g), and (h), as it applies to the credit under sub. (4), applies to the credit under this subsection.

71.28(3rn)(d)2. 2. If the allowable amount of the claim under par. (b) exceeds the tax otherwise due under s. 71.23, the amount of the claim not used to offset the tax due shall be certified by the department of revenue to the department of administration for payment by check, share draft, or other draft drawn from the appropriation account under s. 20.835 (2) (be).

71.28(3rn)(d)3. 3. No credit may be claimed under this subsection for taxable years beginning after December 31, 2013.

71.28(3t) (3t) Manufacturing investment credit.

71.28(3t)(a)(a) Definition. In this subsection, "claimant" means a person who files a claim under this subsection.

71.28(3t)(b) (b) Credit. Subject to the limitations provided in this subsection and in s. 560.28, 2009 stats., for taxable years beginning after December 31, 2007, a claimant may claim as a credit, amortized over 15 taxable years starting with the taxable year beginning after December 31, 2007, against the tax imposed under s. 71.23, up to the amount of the tax, an amount equal to the claimant's unused credits under s. 71.28 (3).

71.28(3t)(c) (c) Limitations.

71.28(3t)(c)1.1. No credit may be claimed under this subsection unless the claimant submits with the claimant's return a copy of the claimant's certification by the department of commerce under s. 560.28, 2009 stats., except that, with regard to credits claimed by partners of a partnership, members of a limited liability company, or shareholders of a tax-option corporation, the entity shall provide a copy of its certification under s. 560.28, 2009 stats., to the partner, member, or shareholder to submit with his or her return.

71.28(3t)(c)2. 2. Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on the amount of their unused credits under s. 71.28 (3). A partnership, limited liability company, or tax-option corporation shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interest.

71.28(3t)(d) (d) Administration.

71.28(3t)(d)1.1. Subsection (4) (e), (g), and (h), as it applies to the credit under sub. (4), applies to the credit under this subsection.

71.28(3t)(d)2. 2. The amount of any unused credit under this subsection in any taxable year may be carried forward to subsequent taxable years, up to 15 taxable years.

71.28(3w) (3w) Enterprise zone jobs credit.

71.28(3w)(a)(a) Definitions. In this subsection:

71.28(3w)(a)1. 1. "Base year" means the taxable year beginning during the calendar year prior to the calendar year in which the enterprise zone in which the claimant is located takes effect.

71.28(3w)(a)2. 2. "Claimant" means a person who is certified to claim tax benefits under s. 238.399 (5) or s. 560.799 (5), 2009 stats., and who files a claim under this subsection.

71.28(3w)(a)3. 3. "Full-time employee" means a full-time employee, as defined in s. 238.399 (1) (am) or s. 560.799 (1) (am), 2009 stats.

71.28(3w)(a)4. 4. "Enterprise zone" means a zone designated under s. 238.399 or s. 560.799, 2009 stats.

71.28(3w)(a)5. 5. "State payroll" means the amount of payroll apportioned to this state, as determined under s. 71.25 (8).

71.28(3w)(a)5d. 5d. "Tier I county or municipality" means a tier I county or municipality, as determined under s. 238.399 or s. 560.799, 2009 stats.

71.28(3w)(a)5e. 5e. "Tier II county or municipality" means a tier II county or municipality, as determined under s. 238.399 or s. 560.799, 2009 stats.

71.28(3w)(a)5m. 5m. "Wages" means wages under section 3306 (b) of the Internal Revenue Code, determined without regard to any dollar limitations.

71.28(3w)(a)6. 6. "Zone payroll" means the amount of state payroll that is attributable to wages paid to full-time employees for services that are performed in an enterprise zone. "Zone payroll" does not include the amount of wages paid to any full-time employees that exceeds $100,000.

71.28(3w)(b) (b) Filing claims; payroll. Subject to the limitations provided in this subsection and s. 238.399 or s. 560.799, 2009 stats., a claimant may claim as a credit against the tax imposed under s. 71.23 an amount calculated as follows:

71.28(3w)(b)1. 1. Determine the amount that is the lesser of:

71.28(3w)(b)1.a. a. The number of full-time employees whose annual wages are greater than the amount determined by multiplying 2,080 by 150 percent of the federal minimum wage in a tier I county or municipality or greater than $30,000 in a tier II county or municipality and who the claimant employed in the enterprise zone in the taxable year, minus the number of full-time employees whose annual wages were greater than the amount determined by multiplying 2,080 by 150 percent of the federal minimum wage in a tier I county or municipality or greater than $30,000 in a tier II county or municipality and who the claimant employed in the area that comprises the enterprise zone in the base year.

71.28(3w)(b)1.b. b. The number of full-time employees whose annual wages are greater than the amount determined by multiplying 2,080 by 150 percent of the federal minimum wage in a tier I county or municipality or greater than $30,000 in a tier II county or municipality and who the claimant employed in the state in the taxable year, minus the number of full-time employees whose annual wages were greater than the amount determined by multiplying 2,080 by 150 percent of the federal minimum wage in a tier I county or municipality or greater than $30,000 in a tier II county or municipality and who the claimant employed in the state in the base year.

71.28(3w)(b)2. 2. Determine the claimant's average zone payroll by dividing total wages for full-time employees whose annual wages are greater than the amount determined by multiplying 2,080 by 150 percent of the federal minimum wage in a tier I county or municipality or greater than $30,000 in a tier II county or municipality and who the claimant employed in the enterprise zone in the taxable year by the number of full-time employees whose annual wages are greater than the amount determined by multiplying 2,080 by 150 percent of the federal minimum wage in a tier I county or municipality or greater than $30,000 in a tier II county or municipality and who the claimant employed in the enterprise zone in the taxable year.

71.28(3w)(b)3. 3. For employees in a tier I county or municipality, subtract the amount determined by multiplying 2,080 by 150 percent of the federal minimum wage from the amount determined under subd. 2. and for employees in a tier II county or municipality, subtract $30,000 from the amount determined under subd. 2.

71.28(3w)(b)4. 4. Multiply the amount determined under subd. 3. by the amount determined under subd. 1.

71.28(3w)(b)5. 5. Multiply the amount determined under subd. 4. by the percentage determined under s. 238.399 or s. 560.799, 2009 stats., not to exceed 7 percent.

71.28(3w)(bm) (bm) Filing supplemental claims.

71.28(3w)(bm)1.1. In addition to the credits under par. (b) and subds. 2., 3., and 4., and subject to the limitations provided in this subsection and s. 238.399 or s. 560.799, 2009 stats., a claimant may claim as a credit against the tax imposed under s. 71.23 an amount equal to a percentage, as determined under s. 238.399 or s. 560.799, 2009 stats., not to exceed 100 percent, of the amount the claimant paid in the taxable year to upgrade or improve the job-related skills of any of the claimant's full-time employees, to train any of the claimant's full-time employees on the use of job-related new technologies, or to provide job-related training to any full-time employee whose employment with the claimant represents the employee's first full-time job. This subdivision does not apply to employees who do not work in an enterprise zone.

71.28(3w)(bm)2. 2. In addition to the credits under par. (b) and subds. 1., 3., and 4., and subject to the limitations provided in this subsection and s. 238.399 or s. 560.799, 2009 stats., a claimant may claim as a credit against the tax imposed under s. 71.23 an amount equal to the percentage, as determined under s. 238.399 or s. 560.799, 2009 stats., not to exceed 7 percent, of the claimant's zone payroll paid in the taxable year to all of the claimant's full-time employees whose annual wages are greater than the amount determined by multiplying 2,080 by 150 percent of the federal minimum wage in a tier I county or municipality, not including the wages paid to the employees determined under par. (b) 1., or greater than $30,000 in a tier II county or municipality, not including the wages paid to the employees determined under par. (b) 1., and who the claimant employed in the enterprise zone in the taxable year, if the total number of such employees is equal to or greater than the total number of such employees in the base year. A claimant may claim a credit under this subdivision for no more than 5 consecutive taxable years.

71.28(3w)(bm)3. 3. In addition to the credits under par. (b) and subds. 1., 2., and 4., and subject to the limitations provided in this subsection and s. 238.399 or s. 560.799, 2009 stats., for taxable years beginning after December 31, 2008, a claimant may claim as a credit against the tax imposed under s. 71.23 up to 10 percent of the claimant's significant capital expenditures, as determined under s. 238.399 (5m) or s. 560.799 (5m), 2009 stats.

71.28(3w)(bm)4. 4. In addition to the credits under par. (b) and subds. 1., 2., and 3., and subject to the limitations provided in this subsection and s. 238.399 or s. 560.799, 2009 stats., for taxable years beginning after December 31, 2009, a claimant may claim as a credit against the tax imposed under s. 71.23, up to 1 percent of the amount that the claimant paid in the taxable year to purchase tangible personal property, items, property, or goods under s. 77.52 (1) (b), (c), or (d), or services from Wisconsin vendors, as determined under s. 238.399 (5) (e) or s. 560.799 (5) (e), 2009 stats., except that the claimant may not claim the credit under this subdivision and subd. 3. for the same expenditures.

71.28(3w)(c) (c) Limitations.

71.28(3w)(c)1.1. If the allowable amount of the claim under this subsection exceeds the taxes otherwise due on the claimant's income under s. 71.23, the amount of the claim that is not used to offset those taxes shall be certified by the department of revenue to the department of administration for payment by check, share draft, or other draft drawn from the appropriation under s. 20.835 (2) (co).

71.28(3w)(c)2. 2. Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on their payment of amounts described under pars. (b) and (bm). A partnership, limited liability company, or tax-option corporation shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interests.

71.28(3w)(c)3. 3. No credit may be allowed under this subsection unless the claimant includes with the claimant's return a copy of the claimant's certification for tax benefits under s. 238.399 (5) or (5m) or s. 560.799 (5) or (5m), 2009 stats.

71.28(3w)(c)4. 4. No claimant may claim a credit under this subsection if the basis for which the credit is claimed is also the basis for which another credit is claimed under this subchapter.

71.28(3w)(d) (d) Administration. Subsection (4) (g) and (h), as it applies to the credit under sub. (4), applies to the credit under this subsection. Claimants shall include with their returns a copy of their certification for tax benefits, and a copy of the verification of their expenses, from the department of commerce or the Wisconsin Economic Development Corporation.

71.28(4) (4) Research credit.

71.28(4)(ab)(ab) Definitions. In this subsection:

71.28(4)(ab)1. 1. "Frame" includes:

71.28(4)(ab)1.a. a. Every part of a motorcycle, except the tires.

71.28(4)(ab)1.b. b. In the case of a truck, the control system and the fuel and drive train, excluding any comfort features located in the cab or the tires.

71.28(4)(ab)1.c. c. In the case of a generator, the control modules, fuel train, fuel scrubbing process, fuel mixers, generator, heat exchangers, exhaust train, and similar components.

71.28(4)(ab)2. 2. "Internal combustion engine" includes substitute products such as fuel cell, electric, and hybrid drives.

71.28(4)(ab)3. 3. "Vehicle" means any vehicle or frame, including parts, accessories, and component technologies, in which or on which an engine is mounted for use in mobile or stationary applications. "Vehicle" includes any truck, tractor, motorcycle, snowmobile, all-terrain vehicle, boat, personal watercraft, generator, construction equipment, lawn and garden maintenance equipment, automobile, van, sports utility vehicle, motor home, bus, or aircraft.

71.28(4)(ad) (ad) Credit.

71.28(4)(ad)1.1. Except as provided in subds. 2. and 3., any corporation may credit against taxes otherwise due under this chapter an amount equal to 5 percent of the amount obtained by subtracting from the corporation's qualified research expenses, as defined in section 41 of the Internal Revenue Code, except that "qualified research expenses" includes only expenses incurred by the claimant, incurred for research conducted in this state for the taxable year, except that a taxpayer may elect the alternative computation under section 41 (c) (4) of the Internal Revenue Code and that election applies until the department permits its revocation, except as provided in par. (af), and except that "qualified research expenses" does not include compensation used in computing the credit under subs. (1dj) and (1dx), the corporation's base amount, as defined in section 41 (c) of the Internal Revenue Code, except that gross receipts used in calculating the base amount means gross receipts from sales attributable to Wisconsin under s. 71.25 (9) (b) 1. and 2., (df) 1. and 2., (dh) 1., 2., and 3., (dj), and (dk). Section 41 (h) of the Internal Revenue Code does not apply to the credit under this paragraph.

71.28(4)(ad)2. 2. For taxable years beginning after June 30, 2007, any corporation may credit against taxes otherwise due under this chapter an amount equal to 10 percent of the amount obtained by subtracting from the corporation's qualified research expenses, as defined in section 41 of the Internal Revenue Code, except that "qualified research expenses" includes only expenses incurred by the claimant for research related to designing internal combustion engines for vehicles, including expenses related to designing vehicles that are powered by such engines and improving production processes for such engines and vehicles, incurred for research conducted in this state for the taxable year, except that a taxpayer may elect the alternative computation under section 41 (c) (4) of the Internal Revenue Code and that election applies until the department permits its revocation, except as provided in par. (af), and except that "qualified research expenses" does not include compensation used in computing the credit under subs. (1dj) and (1dx), the corporation's base amount, as defined in section 41 (c) of the Internal Revenue Code, except that gross receipts used in calculating the base amount means gross receipts from sales attributable to Wisconsin under s. 71.25 (9) (b) 1. and 2., (df) 1. and 2., (dh) 1., 2., and 3., (dj), and (dk). Section 41 (h) of the Internal Revenue Code does not apply to the credit under this paragraph.

71.28(4)(ad)3. 3. For taxable years beginning after June 30, 2007, any corporation may credit against taxes otherwise due under this chapter an amount equal to 10 percent of the amount obtained by subtracting from the corporation's qualified research expenses, as defined in section 41 of the Internal Revenue Code, except that "qualified research expenses" includes only expenses incurred by the claimant for research related to the design and manufacturing of energy efficient lighting systems, building automation and control systems, or automotive batteries for use in hybrid-electric vehicles, that reduce the demand for natural gas or electricity or improve the efficiency of its use, incurred for research conducted in this state for the taxable year, except that a taxpayer may elect the alternative computation under section 41 (c) (4) of the Internal Revenue Code and that election applies until the department permits its revocation, except as provided in par. (af), and except that "qualified research expenses" does not include compensation used in computing the credit under subs. (1dj) and (1dx), the corporation's base amount, as defined in section 41 (c) of the Internal Revenue Code, except that gross receipts used in calculating the base amount means gross receipts from sales attributable to Wisconsin under s. 71.25 (9) (b) 1. and 2., (df), 1. and 2., (dh) 1., 2., and 3., (dj), and (dk). Section 41 (h) of the Internal Revenue Code does not apply to the credit under this paragraph.

71.28(4)(af) (af) Computation. If in any taxable year a corporation claims a credit under par. (ad) 1., 2., or 3., or any combination of those credits, the corporation may use a different computation method to calculate each of the credits and may choose to change the computation method once for each credit without the department's approval.

71.28(4)(am) (am) Development zone additional research credit.

71.28(4)(am)1.1. In addition to the credit under par. (ad), any corporation may credit against taxes otherwise due under this chapter an amount equal to 5 percent of the amount obtained by subtracting from the corporation's qualified research expenses, as defined in section 41 of the Internal Revenue Code, except that "qualified research expenses" include only expenses incurred by the claimant in a development zone under subch. II of ch. 238 or subch. VI of ch. 560, 2009 stats., except that a taxpayer may elect the alternative computation under section 41 (c) (4) of the Internal Revenue Code and that election applies until the department permits its revocation and except that "qualified research expenses" do not include compensation used in computing the credit under sub. (1dj) nor research expenses incurred before the claimant is certified for tax benefits under s. 238.365 (3) or s. 560.765 (3), 2009 stats., the corporation's base amount, as defined in section 41 (c) of the Internal Revenue Code, in a development zone, except that gross receipts used in calculating the base amount means gross receipts from sales attributable to Wisconsin under s. 71.25 (9) (b) 1. and 2., (df) 1. and 2., (dh) 1., 2., and 3., (dj), and (dk) and research expenses used in calculating the base amount include research expenses incurred before the claimant is certified for tax benefits under s. 238.365 (3) or s. 560.765 (3), 2009 stats., in a development zone, if the claimant submits with the claimant's return a copy of the claimant's certification for tax benefits under s. 238.365 (3) or s. 560.765 (3), 2009 stats., and a statement from the department of commerce or the Wisconsin Economic Development Corporation verifying the claimant's qualified research expenses for research conducted exclusively in a development zone. The rules under s. 73.03 (35) apply to the credit under this subdivision. The rules under sub. (1di) (f) and (g) as they apply to the credit under that subsection apply to claims under this subdivision. Section 41 (h) of the Internal Revenue Code does not apply to the credit under this subdivision.

71.28(4)(am)2. 2. The development zones credit under subd. 1., as it applies to a person certified under s. 238.365 (3) or s. 560.765 (3), 2009 stats., applies to a corporation that conducts economic activity in a development opportunity zone under s. 238.395 (1) or s. 560.795 (1), 2009 stats., and that is entitled to tax benefits under s. 238.395 (3) or s. 560.795 (3), 2009 stats., subject to the limits under s. 238.395 (2) or s. 560.795 (2), 2009 stats. A development opportunity zone credit under this subdivision may be calculated using expenses incurred by a claimant beginning on the effective date under s. 238.395 (2) (a) or s. 560.795 (2) (a), 2009 stats., of the development opportunity zone designation of the area in which the claimant conducts economic activity.

71.28(4)(am)3. 3. No credit may be claimed under this paragraph for taxable years that begin on January 1, 1998, or thereafter. Credits under this paragraph for taxable years that begin before January 1, 1998, may be carried forward to taxable years that begin on January 1, 1998, and thereafter.

71.28(4)(b) (b) Adjustments. For taxable year 1985 and subsequent years, adjustments for acquisitions and dispositions of a major portion of a trade or business shall be made under section 41 of the internal revenue code as limited by this subsection.

71.28(4)(c) (c) Annualization. In the case of any short taxable year, qualified research expenses shall be annualized as prescribed by the department of revenue.

71.28(4)(d) (d) Proration. If a portion of qualified research expenses is incurred partly within and partly outside this state and the amount incurred in this state cannot be accurately determined, a portion of the qualified expenses shall be reasonably allocated to this state. Expenses incurred entirely outside this state for the benefit of research in this state are not allocable to this state under this paragraph.

71.28(4)(e) (e) Change of business or ownership. In the case of a change in ownership or business of a corporation, section 383 of the internal revenue code, as limited by this subsection, applies to the carry-over of unused credits.

71.28(4)(f) (f) Carry-over. If a credit computed under this subsection is not entirely offset against Wisconsin income or franchise taxes otherwise due, the unused balance may be carried forward and credited against Wisconsin income or franchise taxes otherwise due for the following 15 taxable years to the extent not offset by these taxes otherwise due in all intervening years between the year in which the expense was incurred and the year in which the carry-forward credit is claimed.

71.28(4)(g) (g) Administration. The department of revenue has full power to administer the credits provided in this subsection and may take any action, conduct any proceeding and proceed as it is authorized in respect to income and franchise taxes imposed in this chapter. The income and franchise tax provisions in this chapter relating to assessments, refunds, appeals, collection, interest and penalties apply to the credits under this subsection.

71.28(4)(h) (h) Timely claim. No credit may be allowed under this subsection unless it is claimed within the period specified in s. 71.75 (2).

71.28(4)(i) (i) Nonclaimants. Except as provided in par. (j), the credits under this subsection may not be claimed by a partnership, except a publicly traded partnership treated as a corporation under s. 71.22 (1k), limited liability company, except a limited liability company treated as a corporation under s. 71.22 (1k), or tax-option corporation or by partners, including partners of a publicly traded partnership, members of a limited liability company or shareholders of a tax-option corporation.

71.28(4)(j) (j) Pass-through entities. Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on their payment of amounts under par. (ad). A partnership, limited liability company, or tax-option corporation shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interests.

71.28(4m) (4m) Super research and development credit.

71.28(4m)(a)(a) Definition. In this subsection, "qualified research expenses" means qualified research expenses as defined in section 41 of the Internal Revenue Code, except that "qualified research expenses" includes only expenses incurred by the claimant for research conducted in this state for the taxable year and except that "qualified research expenses" do not include compensation used in computing the credits under subs. (1dj) and (1dx).

71.28(4m)(b) (b) Credit. Subject to the limitations provided under this subsection, for taxable years beginning on or after January 1, 2011, a corporation may claim as a credit against the tax imposed under s. 71.23, up to the amount of those taxes, an amount equal to the amount of qualified research expenses paid or incurred by the corporation in the taxable year that exceeds the amount calculated as follows:

71.28(4m)(b)1. 1. Determine the average amount of the qualified research expenses paid or incurred by the corporation in the 3 taxable years immediately preceding the taxable year for which a credit is claimed under this subsection.

71.28(4m)(b)2. 2. Multiply the amount determined under subd. 1. by 1.25.

71.28(4m)(c) (c) Limitations. Subsection (4) (b) to (d) and (i), as it applies to the credit under sub. (4), applies to the credit under this subsection.

71.28(4m)(d) (d) Administration.

71.28(4m)(d)1.1. Subsection (4) (e), (g), and (h), as it applies to the credit under sub. (4), applies to the credit under this subsection.

71.28(4m)(d)2. 2. If a credit computed under this subsection is not entirely offset against Wisconsin income or franchise taxes otherwise due, the unused balance may be carried forward and credited against Wisconsin income or franchise taxes otherwise due for the following 5 taxable years to the extent not offset by these taxes otherwise due in all intervening years between the year in which the expense was incurred and the year in which the carry-forward credit is claimed.

71.28(4m)(d)3. 3. No credit may be claimed under this subsection for taxable years beginning after December 31, 2013. Credits under this subsection for taxable years that begin before January 1, 2014, may be carried forward to taxable years that begin after December 31, 2013.

71.28(5) (5) Research facilities credit.

71.28(5)(ab)(ab) Definitions. In this subsection:

71.28(5)(ab)1. 1. "Frame" includes:

71.28(5)(ab)1.a. a. Every part of a motorcycle, except the tires.

71.28(5)(ab)1.b. b. In the case of a truck, the control system and the fuel and drive train, excluding any comfort features located in the cab or the tires.

71.28(5)(ab)1.c. c. In the case of a generator, the control modules, fuel train, fuel scrubbing process, fuel mixers, generator, heat exchangers, exhaust train, and similar components.

71.28(5)(ab)2. 2. "Internal combustion engine" includes substitute products such as fuel cell, electric, and hybrid drives.

71.28(5)(ab)3. 3. "Vehicle" means any vehicle or frame, including parts, accessories, and component technologies, in which or on which an engine is mounted for use in mobile or stationary applications. "Vehicle" includes any truck, tractor, motorcycle, snowmobile, all-terrain vehicle, boat, personal watercraft, generator, construction equipment, lawn and garden maintenance equipment, automobile, van, sports utility vehicle, motor home, bus, or aircraft.

71.28(5)(ad) (ad) Credit.

71.28(5)(ad)1.1. Except as provided in subds. 2. and 3., for taxable year 1986 and for taxable years that begin before January 1, 2014, any corporation may credit against taxes otherwise due under this chapter an amount equal to 5 percent of the amount paid or incurred by that corporation during the taxable year to construct and equip new facilities or expand existing facilities used in this state for qualified research, as defined in section 41 of the Internal Revenue Code. Eligible amounts include only amounts paid or incurred for tangible, depreciable property but do not include amounts paid or incurred for replacement property.

71.28(5)(ad)2. 2. For taxable years beginning after June 30, 2007, and before January 1, 2014, any corporation may credit against taxes otherwise due under this chapter an amount equal to 10 percent of the amount paid or incurred by that corporation during the taxable year to construct and equip new facilities or expand existing facilities used in this state for qualified research, as defined in section 41 of the Internal Revenue Code, except that "qualified research expenses" includes only expenses paid or incurred by the claimant for research related to designing internal combustion engines for vehicles, including expenses related to designing vehicles that are powered by such engines and improving production processes for such engines and vehicles. Eligible amounts include only amounts paid or incurred for tangible, depreciable property but do not include amounts paid or incurred for replacement property.

71.28(5)(ad)3. 3. For taxable years beginning after June 30, 2007, and before January 1, 2014, any corporation may credit against taxes otherwise due under this chapter an amount equal to 10 percent of the amount paid or incurred by that corporation during the taxable year to construct and equip new facilities or expand existing facilities used in this state for qualified research, as defined in section 41 of the Internal Revenue Code, except that "qualified research expenses" includes only expenses paid or incurred by the claimant for research related to the design and manufacturing of energy efficient lighting systems, building automation and control systems, or automotive batteries for use in hybrid-electric vehicles, that reduce the demand for natural gas or electricity or improve the efficiency of its use. Eligible amounts include only amounts paid or incurred for tangible, depreciable property but do not include amounts paid or incurred for replacement property.

71.28(5)(b) (b) Calculation and administration. Subsection (4) (b) to (i) as it relates to the credit under that subsection applies to the credit under this subsection.

71.28(5)(c) (c) Sunset. No credit may be claimed under this subsection for taxable years beginning after December 31, 2013. Credits under this subsection for taxable years that begin before January 1, 2014, may be carried forward to taxable years that begin after December 31, 2013.

71.28(5b) (5b) Early stage seed investment credit.

71.28(5b)(a)(a) Definitions. In this subsection:

71.28(5b)(a)1. 1. "Claimant" means a person who files a claim under this subsection.

71.28(5b)(a)2. 2. "Fund manager" means an investment fund manager certified under s. 238.15 (2) or s. 560.205 (2), 2009 stats.

71.28(5b)(b) (b) Filing claims.

71.28(5b)(b)1.1. For taxable years beginning after December 31, 2004, subject to the limitations provided under this subsection and s. 238.15 or s. 560.205, 2009 stats., and except as provided in subd. 2., a claimant may claim as a credit against the tax imposed under s. 71.23, up to the amount of those taxes, 25 percent of the claimant's investment paid to a fund manager that the fund manager invests in a business certified under s. 238.15 (1) or s. 560.205 (1), 2009 stats.

71.28(5b)(b)2. 2. In the case of a partnership, limited liability company, or tax-option corporation, the computation of the 25 percent limitation under subd. 1. shall be determined at the entity level rather than the claimant level and may be allocated among the claimants who make investments in the manner set forth in the entity's organizational documents. The entity shall provide to the department of revenue and to the department of commerce or the Wisconsin Economic Development Corporation the names and tax identification numbers of the claimants, the amounts of the credits allocated to the claimants, and the computation of the allocations.

71.28(5b)(c) (c) Limitations. Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on their payment of amounts under par. (b). A partnership, limited liability company, or tax-option corporation shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interest or as specially allocated in their organizational documents.

71.28(5b)(d) (d) Administration.

71.28(5b)(d)1.1. Subsection (4) (e) to (h), as it applies to the credit under sub. (4), applies to the credit under this subsection.

71.28(5b)(d)2. 2. The Wisconsin adjusted basis of any investment for which a credit is claimed under par. (b) shall be reduced by the amount of the credit that is offset against Wisconsin income taxes. The Wisconsin basis of a partner's interest in a partnership, a member's interest in a limited liability company, or stock in a tax-option corporation shall be adjusted to reflect adjustments made under this subdivision.

71.28(5b)(d)3. 3. Except as provided under s. 238.15 (3) (d) (intro.), for investments made after December 31, 2007, if an investment for which a claimant claims a credit under par. (b) is held by the claimant for less than 3 years, the claimant shall pay to the department, in the manner prescribed by the department, the amount of the credit that the claimant received related to the investment.

71.28(5e) (5e) Internet equipment credit.

71.28(5e)(a)(a) Definitions. In this subsection:

71.28(5e)(a)1. 1. "Claimant" means a person who files a claim under this subsection.

71.28(5e)(a)2. 2. "Internet equipment used in the broadband market" means equipment that is capable of transmitting data packets or Internet signals at speeds of at least 200 kilobits per second in either direction.

71.28(5e)(b) (b) Filing claims. Subject to the limitations provided in this subsection and subject to 2005 Wisconsin Act 479, section 17, beginning in the first taxable year following the taxable year in which the claimant claims a deduction under s. 77.585 (9), a claimant may claim as a credit against the taxes imposed under s. 71.23, up to the amount of those taxes, in each taxable year for 2 years, the amount of sales and use tax certified by the department of commerce that resulted from the claimant claiming a deduction under s. 77.585 (9).

71.28(5e)(c) (c) Limitations.

71.28(5e)(c)1.1. No credit may be allowed under this subsection unless the claimant satisfies the requirements under s. 77.585 (9).

71.28(5e)(c)2. 2. Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on their use of sales and use tax exemptions certified by the department of commerce as described under par. (b). A partnership, limited liability company, or tax-option corporation shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interests.

71.28(5e)(c)3. 3. The total amount of the credits and the sales and use tax resulting from the deductions claimed under s. 77.585 (9) that may be claimed by all claimants under this subsection and ss. 71.07 (5e), 71.47 (5e), and 77.585 (9) is $7,500,000, as determined by the department of commerce.

71.28(5e)(d) (d) Administration.

71.28(5e)(d)1.1. Subsection (4) (e) to (h), as it applies to the credit under sub. (4), applies to the credit under this subsection.

71.28(5e)(d)2. 2. No credit may be claimed under this subsection for taxable years beginning after December 31, 2013. Credits under this subsection for taxable years that begin before January 1, 2014, may be carried forward to taxable years that begin after December 31, 2013.

71.28(5f) (5f) Film production services credit.

71.28(5f)(a)(a) Definitions. In this subsection:

71.28(5f)(a)1. 1. "Accredited production" means a film, video, broadcast advertisement, or television production, as approved by the department of commerce or the department of tourism, for which the aggregate salary and wages included in the cost of the production for the period ending 12 months after the month in which the principal filming or taping of the production begins exceeds $50,000. "Accredited production" also means an electronic game, as approved by the department of commerce or the department of tourism, for which the aggregate salary and wages included in the cost of the production for the period ending 36 months after the month in which the principal programming, filming, or taping of the production begins exceeds $100,000. "Accredited production" does not include any of the following, regardless of the production costs:

71.28(5f)(a)1.a. a. News, current events, or public programming or a program that includes weather or market reports.

71.28(5f)(a)1.b. b. A talk show.

71.28(5f)(a)1.c. c. A production with respect to a questionnaire or contest.

71.28(5f)(a)1.d. d. A sports event or sports activity.

71.28(5f)(a)1.e. e. A gala presentation or awards show.

71.28(5f)(a)1.f. f. A finished production that solicits funds.

71.28(5f)(a)1.g. g. A production for which the production company is required under 18 USC 2257 to maintain records with respect to a performer portrayed in a single media or multimedia program.

71.28(5f)(a)1.h. h. A production produced primarily for industrial, corporate, or institutional purposes.

71.28(5f)(a)2. 2. "Claimant" means a person who files a claim under this subsection.

71.28(5f)(a)3. 3. "Production expenditures" means any expenditures that are incurred in this state and directly used to produce an accredited production, including expenditures for set construction and operation, wardrobes, make-up, clothing accessories, photography, sound recording, sound synchronization, sound mixing, lighting, editing, film processing, film transferring, special effects, visual effects, renting or leasing facilities or equipment, renting or leasing motor vehicles, food, lodging, and any other similar expenditure as determined by the department of commerce or the department of tourism. "Production expenditures" do not include salary, wages, or labor-related contract payments.

71.28(5f)(b) (b) Filing claims. Subject to the limitations provided in this subsection, for taxable years beginning after December 31, 2008, a claimant may claim as a credit against the tax imposed under s. 71.23 any of the following amounts:

71.28(5f)(b)1. 1. An amount equal to 25 percent of the salary, wages, or labor-related contract payments paid by the claimant in the taxable year to individuals, including actors, who were residents of this state at the time that they were paid and who worked on an accredited production in this state, not including the salary, wages, or contract payments paid to any individual who was paid more than $250,000.

71.28(5f)(b)3. 3. An amount equal to 25 percent of the production expenditures paid by the claimant in the taxable year to produce an accredited production.

71.28(5f)(c) (c) Limitations.

71.28(5f)(c)1.1. A claimant may not claim a credit under this subsection if less than 35 percent of the total budget for the accredited production is spent in this state.

71.28(5f)(c)2. 2. The total amount of the credits that a claimant may claim under [par. (b) 2.] in a taxable year shall not exceed an amount equal to the first $20,000 of salary, wages, or labor-related contract payments paid to each individual described in [par. (b) 2.] in the taxable year.

71.28(5f)(c)3. 3. No credit may be claimed under par. (b) 3. for the purchase of tangible personal property or items, property, or goods under s. 77.52 (1) (b), (c), or (d) the sale of which is not sourced to this state, as provided under s. 77.522.

71.28(5f)(c)5. 5. The maximum amount of the credits that may be claimed under this subsection and sub. (5h) and ss. 71.07 (5f) and (5h) and 71.47 (5f) and (5h) in fiscal year is $500,000.

71.28(5f)(c)6. 6. No credit may be allowed under this subsection unless the claimant files an application with the department of commerce or the department of tourism, at the time and in the manner prescribed by the department of commerce or the department of tourism, and the department of commerce or the department of tourism approves the application. The claimant shall submit a fee with the application in an amount equal to 2 percent of the claimant's budgeted production expenditures or $500, whichever is less. The claimant shall submit a copy of the approved application with the claimant's return.

71.28(5f)(c)7. 7. Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on their payment of amounts under par. (b). A partnership, limited liability company, or tax-option corporation shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interest.

71.28(5f)(d) (d) Administration.

71.28(5f)(d)1.1. Subsection (4) (e), (g), and (h), as it applies to the credit under sub. (4), applies to the credits under this subsection.

71.28(5f)(d)2. 2. If the allowable amount of the claim under par. (b) exceeds the tax otherwise due under s. 71.23 or no tax is due under s. 71.23, the amount of the claim not used to offset the tax due shall be certified by the department of revenue to the department of administration for payment by check, share draft, or other draft drawn from the appropriation account under s. 20.835 (2) (bm).

71.28(5f)(d)3. 3. No credit may be claimed under this subsection for taxable years beginning after December 31, 2013.

71.28(5g) (5g) Health Insurance Risk-Sharing Plan assessments credit.

71.28(5g)(a)(a) Definitions. In this subsection, "claimant" means an insurer, as defined in s. 149.10 (5), 2011 stats., who files a claim under this subsection.

71.28(5g)(b) (b) Filing claims. Subject to the limitations provided under this subsection, for taxable years beginning after December 31, 2005, and before January 1, 2015, a claimant may claim as a credit against the taxes imposed under s. 71.23 an amount that is equal to the amount of assessment under s. 149.13, 2011 stats., that the claimant paid in the claimant's taxable year, multiplied by the percentage determined under par. (c) 1.

71.28(5g)(c) (c) Limitations.

71.28(5g)(c)1.1. The department of revenue, in consultation with the office of the commissioner of insurance, shall determine the percentage under par. (b) for each claimant for each taxable year. The percentage shall be equal to $5,000,000 divided by the aggregate assessment under s. 149.13, 2011 stats., except that for taxable years beginning after December 31, 2013, and before January 1, 2015, the percentage shall be equal to $1,250,000 divided by the aggregate assessment under s. 149.13, 2011 stats., and shall not exceed 100 percent. The office of the commissioner of insurance shall provide to each claimant that participates in the cost of administering the plan the aggregate assessment at the time that it notifies the claimant of the claimant's assessment. The aggregate amount of the credit under this subsection and ss. 71.07 (5g), 71.47 (5g), and 76.655 for all claimants participating in the cost of administering the plan under ch. 149, 2011 stats., shall not exceed $5,000,000 in each fiscal year.

71.28(5g)(c)2. 2. Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on their payment of amounts described under par. (b). A partnership, limited liability company, or tax-option corporation shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interests.

71.28(5g)(c)3. 3. The amount of any credits that a claimant is awarded under this subsection for taxable years beginning after December 31, 2005, and before January 1, 2008, may first be claimed against the tax imposed under this subchapter for taxable years beginning after December 31, 2007, and in the manner determined by the department of revenue.

71.28(5g)(d) (d) Administration.

71.28(5g)(d)1.1. Subsection (4) (e) to (h), as it applies to the credit under sub. (4), applies to the credit under this subsection.

71.28(5g)(d)2. 2. No credit may be claimed under this subsection for taxable years beginning after December 31, 2014. Credits under this subsection for taxable years that begin before January 1, 2015, may be carried forward to taxable years that begin after December 31, 2014.

71.28(5h) (5h) Film production company investment credit.

71.28(5h)(a)(a) Definitions. In this subsection:

71.28(5h)(a)1. 1. "Claimant" means a person who files a claim under this subsection and who does business in this state as a film production company.

71.28(5h)(a)2. 2. "Film production company" means an entity that exclusively creates accredited productions, as defined in sub. (5f) (a) 1.

71.28(5h)(a)3. 3. "Physical work" does not include preliminary activities such as planning, designing, securing financing, researching, developing specifications, or stabilizing property to prevent deterioration.

71.28(5h)(a)4. 4. "Previously owned property" means real property that the claimant or a related person owned during the 2 years prior to doing business in this state as a film production company and for which the claimant may not deduct a loss from the sale of the property to, or an exchange of the property with, the related person under section 267 of the Internal Revenue Code, except that section 267 of the Internal Revenue Code is modified so that if the claimant owns any part of the property, rather than 50 percent ownership, the claimant is subject to section 267 of the Internal Revenue Code for purposes of this subsection.

71.28(5h)(b) (b) Filing claims. Subject to the limitations provided in this subsection, for taxable years beginning after December 31, 2008, a claimant may claim as a credit against the tax imposed under s. 71.23 an amount that is equal to 15 percent of the following that the claimant paid in the taxable year to establish or operate a film production company in this state:

71.28(5h)(b)1. 1. The purchase price of depreciable, tangible personal property and items, property, and goods under s. 77.52 (1) (b), (c), and (d), if the sale of the tangible personal property, items, property, or goods is sourced to this state under s. 77.522.

71.28(5h)(b)2. 2. The amount expended to acquire, construct, rehabilitate, remodel, or repair real property.

71.28(5h)(c) (c) Limitations.

71.28(5h)(c)1.1. A claimant may claim the credit under par. (b) 1., if the tangible personal property, or item, property, or good under s. 77.52 (1) (b), (c), or (d), is purchased after December 31, 2008, and the tangible personal property, item, property, or good is used for at least 50 percent of its use in the claimant's business as a film production company.

71.28(5h)(c)2. 2. A claimant may claim the credit under par. (b) 2. for an amount expended to construct, rehabilitate, remodel, or repair real property, if the claimant began the physical work of construction, rehabilitation, remodeling, or repair, or any demolition or destruction in preparation for the physical work, after December 31, 2008, and the completed project is placed in service after December 31, 2008.

71.28(5h)(c)3. 3. A claimant may claim the credit under par. (b) 2. for an amount expended to acquire real property, if the property is not previously owned property and if the claimant acquires the property after December 31, 2008, and the completed project is placed in service after December 31, 2008.

71.28(5h)(c)4. 4. No claim may be allowed under this subsection unless the department of commerce or the department of tourism certifies, in writing, that the credits claimed under this subsection are for expenses related to establishing or operating a film production company in this state and the claimant submits a copy of the certification with the claimant's return.

71.28(5h)(c)4m. 4m. The maximum amount of the credits that may be claimed under this subsection and sub. (5f) and ss. 71.07 (5f) and (5h) and 71.47 (5f) and (5h) in fiscal year is $500,000.

71.28(5h)(c)5. 5. Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on their payment of amounts under par. (b). A partnership, limited liability company, or tax-option corporation shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interests.

71.28(5h)(d) (d) Administration.

71.28(5h)(d)1.1. Subsection (4) (e), (g), and (h), as it applies to the credit under sub. (4), applies to the credits under this subsection.

71.28(5h)(d)2. 2. If the allowable amount of the claim under par. (b) exceeds the tax otherwise due under s. 71.23 or no tax is due under s. 71.23, the amount of the claim not used to offset the tax due shall be certified by the department of revenue to the department of administration for payment by check, share draft, or other draft drawn from the appropriation account under s. 20.835 (2) (bL).

71.28(5h)(d)3. 3. No credit may be claimed under this subsection for taxable years beginning after December 31, 2013.

71.28(5i) (5i) Electronic medical records credit.

71.28(5i)(a)(a) Definitions. In this subsection, "claimant" means a person who files a claim under this subsection.

71.28(5i)(b) (b) Filing claims. Subject to the limitations provided in this subsection, for taxable years beginning after December 31, 2011, and before January 1, 2014, a claimant may claim as a credit against the taxes imposed under s. 71.23, up to the amount of those taxes, an amount equal to 50 percent of the amount the claimant paid in the taxable year for information technology hardware or software that is used to maintain medical records in electronic form, if the claimant is a health care provider, as defined in s. 146.81 (1) (a) to (p).

71.28(5i)(c) (c) Limitations.

71.28(5i)(c)1.1. The maximum amount of the credits that may be claimed under this subsection and ss. 71.07 (5i) and 71.47 (5i) in a taxable year is $10,000,000, as allocated under s. 73.15 or s. 560.204, 2009 stats.

71.28(5i)(c)2. 2. Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on their payment of amounts under par. (b). A partnership, limited liability company, or tax-option corporation shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interests.

71.28(5i)(c)3. 3. No credit may be claimed under this subsection based on an amount paid under par. (b) after December 31, 2013.

71.28(5i)(d) (d) Administration. Subsection (4) (e) to (h), as it applies to the credit under sub. (4), applies to the credit under this subsection.

71.28(5j) (5j) Ethanol and biodiesel fuel pump credit.

71.28(5j)(a)(a) Definitions. In this subsection:

71.28(5j)(a)1. 1. "Biodiesel fuel" has the meaning given in s. 168.14 (2m) (a).

71.28(5j)(a)2. 2. "Claimant" means a person who files a claim under this subsection.

71.28(5j)(a)2d. 2d. "Diesel replacement renewable fuel" includes biodiesel and any other fuel derived from a renewable resource that meets all of the applicable requirements of the American Society for Testing and Materials for that fuel and that the department of commerce or the department of safety and professional services designates by rule as a diesel replacement renewable fuel.

71.28(5j)(a)2m. 2m. "Gasoline replacement renewable fuel" includes ethanol and any other fuel derived from a renewable resource that meets all of the applicable requirements of the American Society for Testing and Materials for that fuel and that the department of commerce or the department of safety and professional services designates by rule as a gasoline replacement renewable fuel.

71.28(5j)(a)3. 3. "Motor vehicle fuel" has the meaning given in s. 78.005 (13).

71.28(5j)(b) (b) Filing claims. Subject to the limitations provided in this subsection, for taxable years beginning after December 31, 2007, and before January 1, 2014, a claimant may claim as a credit against the taxes imposed under s. 71.23, up to the amount of the taxes, an amount that is equal to 25 percent of the amount that the claimant paid in the taxable year to install or retrofit pumps located in this state that dispense motor vehicle fuel marketed as gasoline and 85 percent ethanol or a higher percentage of ethanol or motor vehicle fuel marketed as diesel fuel and 20 percent biodiesel fuel or that mix fuels from separate storage tanks and allow the end user to choose the percentage of gasoline replacement renewable fuel or diesel replacement renewable fuel in the motor vehicle fuel dispensed.

71.28(5j)(c) (c) Limitations.

71.28(5j)(c)1.1. The maximum amount of the credit that a claimant may claim under this subsection in a taxable year is an amount that is equal to $5,000 for each service station for which the claimant has installed or retrofitted pumps as described under par. (b).

71.28(5j)(c)2. 2. Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on their payment of amounts under par. (b). A partnership, limited liability company, or tax-option corporation shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interests.

71.28(5j)(c)3. 3. The department of commerce or the department of safety and professional services shall establish standards to adequately prevent, in the distribution of conventional fuel to an end user, the inadvertent distribution of fuel containing a higher percentage of renewable fuel than the maximum percentage established by the federal environmental protection agency for use in conventionally-fueled engines.

71.28(5j)(d) (d) Administration.

71.28(5j)(d)1.1. Subsection (4) (e) to (h), as it applies to the credit under sub. (4), applies to the credit under this subsection.

71.28(5j)(d)2. 2. No credit may be claimed under this subsection for taxable years beginning after December 31, 2013. Credits under this subsection for taxable years that begin before January 1, 2014, may be carried forward to taxable years that begin after December 31, 2013.

71.28(5k) (5k) Community rehabilitation program credit.

71.28(5k)(a)(a) Definitions. In this subsection:

71.28(5k)(a)1. 1. "Claimant" means a person who files a claim under this subsection.

71.28(5k)(a)2. 2. "Community rehabilitation program" means a nonprofit entity, county, municipality, or state or federal agency that directly provides, or facilitates the provision of, vocational rehabilitation services to individuals who have disabilities to maximize the employment opportunities, including career advancement, of such individuals.

71.28(5k)(a)3. 3. "Vocational rehabilitation services" include education, training, employment, counseling, therapy, placement, and case management.

71.28(5k)(a)4. 4. "Work" includes production, packaging, assembly, food service, custodial service, clerical service, and other commercial activities that improve employment opportunities for individuals who have disabilities.

71.28(5k)(b) (b) Filing claims. Subject to the limitations provided in this subsection, for taxable years beginning after July 1, 2011, a claimant may claim as a credit against the tax imposed under s. 71.23, up to the amount of those taxes, an amount equal to 5 percent of the amount the claimant paid in the taxable year to a community rehabilitation program to perform work for the claimant's business, pursuant to a contract.

71.28(5k)(c) (c) Limitations.

71.28(5k)(c)1.1. The maximum amount of the credit that any claimant may claim under this subsection in a taxable year is $25,000 for each community rehabilitation program for which the claimant enters into a contract to have the community rehabilitation program perform work for the claimant's business.

71.28(5k)(c)2. 2. No credit may be claimed under this subsection unless the claimant submits with the claimant's return a form, as prescribed by the department of revenue, that verifies that the claimant has entered into a contract with a community rehabilitation program and that the program has received payment from the claimant for work provided by the program, consistent with par. (b).

71.28(5k)(c)3. 3. Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on their payment of amounts under par. (b). A partnership, limited liability company, or tax-option corporation shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interests.

71.28(5k)(d) (d) Administration. Subsection (4) (e) to (h), as it applies to the credit under sub. (4), applies to the credit under this subsection.

71.28(5n) (5n) Manufacturing and agriculture credit.

71.28(5n)(a)(a) Definitions. In this subsection:

71.28(5n)(a)1. 1.

71.28(5n)(a)1.a.a. "Agriculture property factor" means a fraction, the numerator of which is the average value of the claimant's real property and improvements assessed under s. 70.32 (2) (a) 4., owned or rented and used in this state by the claimant during the taxable year to produce, grow, or extract qualified production property, and the denominator of which is the average value of all of the claimant's real property and improvements owned or rented during the taxable year and used by the claimant to produce, grow, or extract qualified production property.

71.28(5n)(a)1.b. b. For purposes of subd. 1. a., property owned by the claimant is valued at its original cost and property rented by the claimant is valued at an amount equal to the annual rental paid by the claimant, less any annual rental received by the claimant from sub-rentals, multiplied by 8.

71.28(5n)(a)1.c. c. For purposes of subd. 1. a., the average value of property is determined by averaging the values at the beginning and ending of the taxable year, except that the secretary of revenue may require the averaging of monthly values during the taxable year, if such averaging is reasonably required to properly reflect the average value of the claimant's property.

71.28(5n)(a)2. 2. "Claimant" means a person who files a claim under this subsection.

71.28(5n)(a)3. 3. "Direct costs" includes all of the claimant's ordinary and necessary expenses paid or incurred during the taxable year in carrying on the trade or business that are deductible under section 162 of the Internal Revenue Code and identified as direct costs in the claimant's managerial or cost accounting records.

71.28(5n)(a)4. 4. "Indirect costs" includes all of the claimant's ordinary and necessary expenses paid or incurred during the taxable year in carrying on the trade or business that are deductible under section 162 of the Internal Revenue Code, other than cost of goods sold and direct costs, and identified as indirect costs in the claimant's managerial or cost accounting records.

71.28(5n)(a)5. 5.

71.28(5n)(a)5.a.a. "Manufacturing property factor" means a fraction, the numerator of which is the average value of the claimant's real and personal property assessed under s. 70.995, owned or rented and used in this state by the claimant during the taxable year to manufacture qualified production property, and the denominator of which is the average value of all the claimant's real and personal property owned or rented during the taxable year and used by the claimant to manufacture qualified production property.

71.28(5n)(a)5.b. b. For purposes of subd. 6. a. [subd. 5. a.], property owned by the claimant is valued at its original cost and property rented by the claimant is valued at an amount equal to the annual rental paid by the claimant, less any annual rental received by the claimant from sub-rentals, multiplied by 8.

71.28(5n)(a)5.c. c. For purposes of subd. 6. a. [subd. 5. a.], the average value of property is determined by averaging the values at the beginning and ending of the taxable year, except that the secretary of revenue may require the averaging of monthly values during the taxable year, if such averaging is reasonably required to properly reflect the average value of the claimant's property.

71.28(5n)(a)6. 6. "Production gross receipts" means gross receipts from the lease, rental, license, sale, exchange, or other disposition of qualified production property.

71.28(5n)(a)7. 7. "Production gross receipts factor" means a fraction, the numerator of which is production gross receipts and the denominator of which is all gross income from whatever source, except for those items specifically excluded under the Internal Revenue Code as adopted by this state and otherwise excluded under Wisconsin law. For purposes of the denominator, income includes gross sales, gross dividends, gross interest income, gross rents, gross royalties, the gross sales price from the disposition of capital assets and business assets, gross income from pass-through entities, and all other gross receipts that are included in income, before apportionment for Wisconsin tax purposes under s. 71.25 (6).

71.28(5n)(a)8. 8. "Qualified production activities income" means the amount of the claimant's production gross receipts for the taxable year that exceeds the sum of the cost of goods sold that are allocable to such receipts, the direct costs that are allocable to such receipts, and the indirect costs multiplied by the production gross receipts factor. "Qualified production activities income" does not include any of the following:

71.28(5n)(a)8.a. a. Income from film production.

71.28(5n)(a)8.b. b. Income from producing, transmitting, or distributing electricity, natural gas, or potable water.

71.28(5n)(a)8.c. c. Income from constructing real property.

71.28(5n)(a)8.d. d. Income from engineering or architectural services performed with respect to constructing real property.

71.28(5n)(a)8.e. e. Income from the sale of food and beverages prepared by the claimant at a retail establishment.

71.28(5n)(a)8.f. f. Income from the lease, rental, license, sale, exchange, or other disposition of land.

71.28(5n)(a)9. 9. "Qualified production property" means either of the following:

71.28(5n)(a)9.a. a. Tangible personal property manufactured in whole or in part by the claimant on property that is assessed as manufacturing property under s. 70.995.

71.28(5n)(a)9.b. b. Tangible personal property produced, grown, or extracted in whole or in part by the claimant on or from property assessed as agricultural property under s. 70.32 (2) (a) 4.

71.28(5n)(b) (b) Filing claims. Subject to the limitations provided in this subsection, a claimant may claim as a credit against the tax imposed under s. 71.23, up to the amount of the tax, an amount equal to one of the following percentages of the claimant's eligible qualified production activities income in the taxable year:

71.28(5n)(b)1. 1. For taxable years beginning after December 31, 2012, and before January 1, 2014, 1.875 percent.

71.28(5n)(b)2. 2. For taxable years beginning after December 31, 2013, and before January 1, 2015, 3.75 percent.

71.28(5n)(b)3. 3. For taxable years beginning after December 31, 2014, and before January 1, 2016, 5.526 percent.

71.28(5n)(b)4. 4. For taxable years beginning after December 31, 2015, 7.5 percent.

71.28(5n)(c) (c) Limitations. Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on their share of the income described under par. (b). A partnership, limited liability company, or tax-option corporation shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interests.

71.28(5n)(d) (d) Administration.

71.28(5n)(d)1.1. Subsection (4) (e) to (h), as it applies to the credit under sub. (4), applies to the credit under this subsection.

71.28(5n)(d)2. 2. Except as provided in subd. 3., for purposes of determining a claimant's eligible qualified production activities income under this subsection, the claimant shall multiply the claimant's qualified production activities income from property manufactured by the claimant by the manufacturing property factor and qualified production activities income from property produced, grown, or extracted by the claimant by the agriculture property factor.

71.28(5n)(d)3. 3. The amount of the eligible qualified production activities income that a claimant may claim in computing the credit under par. (b) is the lesser of the following:

71.28(5n)(d)3.a. a. The eligible qualified production activities income determined under subd. 2.

71.28(5n)(d)3.b. b. Income apportioned to this state under s. 71.25 (5), (6), and (6m).

71.28(5n)(d)3.c. c. Income determined to be taxable under s. 71.255 (2).

71.28(5r) (5r) Postsecondary education credit.

71.28(5r)(a)(a) Definitions. In this subsection:

71.28(5r)(a)1. 1. "Claimant" means a corporation that files a claim under this subsection.

71.28(5r)(a)2. 2. "Course of instruction" has the meaning given in s. 38.50 (1) (c).

71.28(5r)(a)3. 3. "Family member" has the meaning given in s. 157.061 (7).

71.28(5r)(a)4. 4. "Managing employee" means an individual who wholly or partially exercises operational or managerial control over, or who directly or indirectly conducts, the operation of the claimant's business.

71.28(5r)(a)5. 5. "Paid or incurred" includes any amount paid by the claimant to reimburse an individual for the tuition that the individual paid or incurred.

71.28(5r)(a)6. 6. "Qualified postsecondary institution" means all of the following:

71.28(5r)(a)6.a. a. A University of Wisconsin System institution, a technical college system institution, or a regionally accredited 4-year nonprofit college or university having its regional headquarters and principal place of business in this state.

71.28(5r)(a)6.b. b. A school approved under s. 38.50, if the delivery of education occurs in this state.

71.28(5r)(b) (b) Filing claims. Subject to the limitations provided in this subsection, a claimant may claim as a credit against the tax imposed under s. 71.23 an amount equal to the following:

71.28(5r)(b)1. 1. Twenty-five percent of the tuition that the claimant paid or incurred for an individual to participate in an education program of a qualified postsecondary institution, if the individual was enrolled in a course of instruction and eligible for a grant from the Federal Pell Grant Program.

71.28(5r)(b)2. 2. Thirty percent of the tuition that the claimant paid or incurred for an individual to participate in an education program of a qualified postsecondary institution, if the individual was enrolled in a course of instruction that relates to a projected worker shortage in this state, as determined by the local workforce development boards established under 29 USC 2832, and if the individual was eligible for a grant from the Federal Pell Grant Program.

71.28(5r)(c) (c) Limitations.

71.28(5r)(c)1.1. No credit may be allowed under par. (b) unless the claimant certifies to the department of revenue that the claimant will not be reimbursed for any amount of tuition for which the claimant claims a credit under par. (b).

71.28(5r)(c)2. 2. A claimant may not claim the credit under par. (b) for any tuition amounts that the individual described under par. (b) excluded under section 127 of the Internal Revenue Code.

71.28(5r)(c)3. 3. A claimant may not claim the credit under par. (b) for any tuition amounts that the claimant paid or incurred for a family member of a managing employee unless all of the following apply:

71.28(5r)(c)3.a. a. The family member was employed an average of at least 20 hours per week as an employee of the claimant, or the claimant's business, during the one-year period prior to commencing participation in the education program in connection with which the claimant claims a credit under par. (b).

71.28(5r)(c)3.b. b. The family member is enrolled in a course of instruction that is substantially related to the claimant's business.

71.28(5r)(c)3m. 3m. A claimant may not claim the credit under par. (b) for any tuition amounts that the claimant paid or incurred for an individual who is not a resident of this state.

71.28(5r)(c)4. 4. The claimant shall claim the credit for the taxable year in which the individual graduates from a course of instruction in an amount equal to the total amount the claimant paid or incurred under par. (b) for all taxable years in which the claimant paid or incurred such amounts related to that individual.

71.28(5r)(c)5. 5. Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on their payment of tuition under par. (b). A partnership, limited liability company, or tax-option corporation shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interest.

71.28(5r)(d) (d) Administration.

71.28(5r)(d)1.1. Subsection (4) (e) to (h), as it applies to the credit under sub. (4), applies to the credit under this subsection.

71.28(5r)(d)2. 2. No credit may be claimed under this subsection for taxable years beginning after December 31, 2013. Credits under this subsection for taxable years that begin before January 1, 2014, may be carried forward to taxable years that begin after December 31, 2013.

71.28(5rm) (5rm) Water consumption credit.

71.28(5rm)(a)(a) Definitions. In this subsection:

71.28(5rm)(a)1. 1. "Ccf" means 100 cubic feet.

71.28(5rm)(a)2. 2. "Claimant" means a person who files a claim under this subsection, who is an industrial customer of a municipal water utility that is located in a federal renewal community zone in this state, and whose average annual water consumption from that utility for a 24-month period exceeds 1,000,000 Ccf.

71.28(5rm)(b) (b) Filing claims. Subject to the limitations provided in this subsection, for taxable years beginning after December 31, 2009, and before January 1, 2014, a claimant may claim as a credit against the tax imposed under s. 71.23, up to the amount of the tax, the amount determined as follows, except that the maximum amount that a claimant may claim in a taxable year under this subsection is $300,000:

71.28(5rm)(b)1. 1. Subtract the claimant's 2009 water usage costs from the claimant's water usage costs for the taxable year.

71.28(5rm)(b)2. 2. If the amount determined under subd. 1. is a positive number, multiply that amount by 0.50.

71.28(5rm)(c) (c) Limitations. Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on their payment of amounts under par. (b). A partnership, limited liability company, or tax-option corporation shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interests.

71.28(5rm)(d) (d) Administration.

71.28(5rm)(d)1.1. Subsection (4) (e) to (h), as it applies to the credit under sub. (4), applies to the credit under this subsection.

71.28(5rm)(d)2. 2. No credit may be claimed under this subsection for taxable years beginning after December 31, 2013. Credits under this subsection for taxable years that begin before January 1, 2014, may be carried forward to taxable years that begin after December 31, 2013.

71.28(6) (6) Supplement to federal historic rehabilitation credit.

71.28(6)(a)(a)

71.28(6)(a)1m.1m. For taxable years beginning before January 1, 2014, any person may credit against taxes otherwise due under this chapter, up to the amount of those taxes, an amount equal to 5 percent, for taxable years beginning before January 1, 2013, or 10 percent, for taxable years beginning after December 31, 2012, and before January 1, 2014, of the costs of qualified rehabilitation expenditures, as defined in section 47 (c) (2) of the Internal Revenue Code, for certified historic structures on property located in this state if the physical work of construction or destruction in preparation for construction begins after December 31, 1988, and the rehabilitated property is placed in service after June 30, 1989, and before January 1, 2014.

71.28(6)(a)2m. 2m. For taxable years beginning after December 31, 2013, any person may claim as a credit against taxes otherwise due under s. 71.23, up to the amount of those taxes, an amount equal to 20 percent of the costs of qualified rehabilitation expenditures, as defined in section 47 (c) (2) of the Internal Revenue Code, for certified historic structures on property located in this state, if the cost of the person's qualified rehabilitation expenditures is at least $50,000 and the rehabilitated property is placed in service after December 31, 2013.

71.28(6)(a)3. 3. For taxable years beginning after December 31, 2013, any person may claim as a credit against taxes otherwise due under s. 71.23, up to the amount of those taxes, an amount equal to 20 percent of the costs of qualified rehabilitation expenditures, as defined in section 47 (c) (2) of the Internal Revenue Code, for qualified rehabilitated buildings, as defined in section 47 (c) (1) of the Internal Revenue Code, on property located in this state, if the cost of the person's qualified rehabilitation expenditures is at least $50,000 and the rehabilitated property is placed in service after December 31, 2013, and regardless of whether the rehabilitated property is used for multiple or revenue-producing purposes. No credit may be claimed under this subdivision for property listed as a contributing building in the state register of historic places or in the national register of historic places and no credit may be claimed under this subdivision for nonhistoric, nonresidential property converted into housing if the property has been previously used for housing.

71.28(6)(c) (c) No person may claim the credit under par. (a) 2m. unless the claimant includes with the claimant's return a copy of the claimant's certification under s. 238.17. For certification purposes under s. 238.17, the claimant shall provide to the Wisconsin Economic Development Corporation all of the following:

71.28(6)(c)1. 1. Evidence that the rehabilitation was recommended by the state historic preservation officer for approval by the secretary of the interior under 36 CFR 67.6 before the physical work of construction, or destruction in preparation for construction, began and that the rehabilitation was approved by the state historic preservation officer.

71.28(6)(c)2. 2. Evidence that the taxpayer obtained written certification from the state historic preservation officer that:

71.28(6)(c)2.a. a. The property is listed on the national register of historic places in Wisconsin or the state register of historic places, or is determined by the state historical society to be eligible for listing on the national register of historic places in Wisconsin or the state register of historic places, or is located in a historic district that is listed in the national register of historic places in Wisconsin or the state register of historic places and is certified by the state historic preservation officer as being of historic significance to the district, or is an outbuilding of an otherwise eligible property certified by the state historic preservation officer as contributing to the historic significance of the property.

71.28(6)(c)2.b. b. The proposed preservation or rehabilitation plan complies with standards promulgated under s. 44.02 (24) and the completed preservation or rehabilitation substantially complies with the proposed plan.

71.28(6)(c)2.c. c. The costs are not incurred to acquire any building or interest in a building or to enlarge an existing building.

71.28(6)(c)2.d. d. The costs were not incurred before the state historical society approved the proposed preservation or rehabilitation plan.

71.28(6)(cm) (cm) Any credit claimed under this subsection for Wisconsin purposes shall be claimed at the same time as for federal purposes.

71.28(6)(d) (d) The Wisconsin adjusted basis of the building shall be reduced by the amount of any credit awarded under this subsection. The Wisconsin adjusted basis of a partner's interest in a partnership, of a member's interest in a limited liability company or of stock in a tax-option corporation shall be adjusted to take into account adjustments made under this paragraph.

71.28(6)(e) (e) The provisions of sub. (4) (e), (f), (g) and (h), as they apply to the credit under that subsection, apply to the credit under this subsection.

71.28(6)(f) (f) A partnership, limited liability company, or tax-option corporation may not claim the credit under this subsection. The partners of a partnership, members of a limited liability company, or shareholders in a tax-option corporation may claim the credit under this subsection based on eligible costs incurred by the partnership, limited liability company, or tax-option corporation. The partnership, limited liability company, or tax-option corporation shall calculate the amount of the credit which may be claimed by each partner, member, or shareholder and shall provide that information to the partner, member, or shareholder. For shareholders of a tax-option corporation, the credit may be allocated in proportion to the ownership interest of each shareholder. Credits computed by a partnership or limited liability company may be claimed in proportion to the ownership interests of the partners or members or allocated to partners or members as provided in a written agreement among the partners or members that is entered into no later than the last day of the taxable year of the partnership or limited liability company, for which the credit is claimed. For a partnership or limited liability company that places property in service after June 29, 2008, and before January 1, 2009, the credit attributable to such property may be allocated, at the election of the partnership or limited liability company, to partners or members for a taxable year of the partnership or limited liability company that ends after June 29, 2008, and before January 1, 2010. Any partner or member who claims the credit as provided under this paragraph shall attach a copy of the agreement, if applicable, to the tax return on which the credit is claimed. A person claiming the credit as provided under this paragraph is solely responsible for any tax liability arising from a dispute with the department of revenue related to claiming the credit.

71.28(6)(g) (g)

71.28(6)(g)1.1. If a person who claims the credit under this subsection elects to claim the credit based on claiming amounts for expenditures as the expenditures are paid, rather than when the rehabilitation work is completed, the person shall file an election form with the department, in the manner prescribed by the department.

71.28(6)(g)2. 2. Notwithstanding s. 71.77, the department may adjust or disallow the credit claimed under this subsection within 4 years after the date that the state historical society notifies the department that the expenditures for which the credit was claimed do not comply with the standards for certification promulgated under s. 44.02 (24). If the department adjusts or disallows, in whole or in part, a credit transferred under par. (h), only the person who originally transferred the credit to another person is liable to repay the adjusted or disallowed amount.

71.28(6)(h) (h) Any person, including a nonprofit entity described in section 501 (c) (3) of the Internal Revenue Code, may sell or otherwise transfer the credit under par. (a) 2m. or 3., in whole or in part, to another person who is subject to the taxes imposed under s. 71.02, 71.08, 71.23, or 71.43, if the person notifies the department of the transfer, and submits with the notification a copy of the transfer documents, and the department certifies ownership of the credit with each transfer.

71.28(6n) (6n) Veteran employment credit.

71.28(6n)(a)(a) Definitions. In this subsection:

71.28(6n)(a)1. 1. "Claimant" means a person who files a claim under this subsection.

71.28(6n)(a)2. 2. "Disabled veteran" means a veteran who is verified by the department of veteran affairs to have a service-connected disability rating of at least 50 percent under 38 USC 1114 or 1134.

71.28(6n)(a)3. 3. "Full-time job" means a regular, nonseasonal full-time position in which an individual, as a condition of employment, is required to work at least 2,080 hours per year, including paid leave and holidays.

71.28(6n)(a)4. 4. "Part-time job" means a regular, nonseasonal part-time position in which an individual, as a condition of employment, is required to work fewer than 2,080 hours per year, including paid leave and holidays.

71.28(6n)(a)5. 5. "Veteran" means a person who is verified by the department of veteran affairs to have served on active duty under honorable conditions in the U.S. armed forces, in forces incorporated as part of the U.S. armed forces, in the national guard, or in a reserve component of the U.S. armed forces.

71.28(6n)(b) (b) Filing claims. Subject to the limitations provided in this subsection, for taxable years beginning after December 31, 2011, a claimant may claim as a credit against the tax imposed under s. 71.23, up to the amount of the tax, an amount equal to any of the following:

71.28(6n)(b)1. 1. For each disabled veteran the claimant hires in the taxable year to work a full-time job at the claimant's business in this state, $4,000 in the taxable year in which the disabled veteran is hired and $2,000 in each of the 3 taxable years following the taxable year in which the disabled veteran is hired.

71.28(6n)(b)2. 2. Subject to par. (c) 4., for each disabled veteran the claimant hires in the taxable year to work a part-time job at the claimant's business in this state, $2,000 in the taxable year in which the disabled veteran is hired and $1,000 in each of the 3 taxable years following the taxable year in which the disabled veteran is hired.

71.28(6n)(c) (c) Limitations.

71.28(6n)(c)1.1. Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on their hiring of disabled veterans, as described under par. (b). A partnership, limited liability company, or tax-option corporation shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interests.

71.28(6n)(c)2. 2. No credit may be claimed under this subsection in any taxable year in which the disabled veteran voluntarily or involuntarily leaves his or her employment with the claimant.

71.28(6n)(c)3. 3. A claimant may claim a credit under this subsection only for hiring a disabled veteran who has received unemployment compensation benefits for at least one week prior to being hired by the claimant, who was receiving such benefits at the time that he or she was hired by the claimant, and who was eligible to receive such benefits at the time the benefits were paid.

71.28(6n)(c)4. 4. With regard to a credit claimed under par. (b) 2., the amount that the claimant may claim is determined as follows:

71.28(6n)(c)4.a. a. Divide the number of hours that the disabled veteran worked for the claimant during the taxable year by 2,080.

71.28(6n)(c)4.b. b. Multiply the amount of the credit under par. (b) 2., as appropriate, by the number determined under subd. 4. a.

71.28(6n)(d) (d) Administration.

71.28(6n)(d)1.1. Subsection (4) (e) to (h), as it applies to the credit under sub. (4), applies to the credit under this subsection.

71.28(6n)(d)2. 2. No credit may be claimed under this subsection for taxable years beginning after December 31, 2012. Credits under this subsection for taxable years that begin before January 1, 2013, may be carried forward to taxable years that begin after December 31, 2012.

71.28(8r) (8r) Beginning farmer and farm asset owner tax credit.

71.28(8r)(a)(a) Definitions. In this subsection:

71.28(8r)(a)1. 1. "Agricultural assets" means machinery, equipment, facilities, or livestock that is used in farming.

71.28(8r)(a)2. 2. "Beginning farmer" means a person who meets the conditions specified in s. 93.53 (2).

71.28(8r)(a)3. 3. "Claimant" means an established farmer who files a claim under this subsection.

71.28(8r)(a)4. 4. "Established farmer" means a person who meets the conditions specified in s. 93.53 (3).

71.28(8r)(a)5. 5. "Farming" has the meaning given in section 464 (e) (1) of the Internal Revenue Code.

71.28(8r)(a)6. 6. "Lease amount" is the amount of the cash payment paid by a beginning farmer to an established farmer each year for leasing the established farmer's agricultural assets.

71.28(8r)(b) (b) Filing claims. For taxable years beginning after December 31, 2010, and subject to the limitations provided in this subsection, a claimant may claim as a credit against the tax imposed under s. 71.23 an amount equal to 15 percent of the lease amount received by the claimant in the taxable year. If the allowable amount of the claim exceeds the taxes otherwise due on the claimant's income, the amount of the claim not used as an offset against those taxes shall be certified by the department of revenue to the department of administration for payment to the claimant by check, share draft, or other draft from the appropriation under s. 20.835 (2) (en).

71.28(8r)(c) (c) Limitations.

71.28(8r)(c)1.1. A claimant may only claim the credit under this subsection for the first 3 years of any lease of the claimant's agricultural assets to a beginning farmer.

71.28(8r)(c)2. 2. Along with a claimant's income tax return, a claimant shall submit to the department a certificate of eligibility provided under s. 93.53 (5) (c).

71.28(8r)(c)3. 3. Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on the amounts received by the entities under par. (b). A partnership, limited liability company, or tax-option corporation shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interests.

71.28(8r)(d) (d) Administration.

71.28(8r)(d)1.1. Subsection (4) (e), (g), and (h), as it applies to the credit under that sub. (4), applies to the credit under this subsection.

71.28(8r)(d)2. 2. No credit may be claimed under this subsection for taxable years beginning after December 31, 2013.

71.28(9s) (9s) Relocated business credit.

71.28(9s)(a)(a) Definition. In this subsection:

71.28(9s)(a)1. 1. "Claimant" means a person who files a claim under this subsection.

71.28(9s)(a)2. 2. "Locates to this state" means moving either 51 percent or more of the workforce payroll of the business or at least $200,000 of wages, as defined in section 3121 of the Internal Revenue Code, paid to such workforce to Wisconsin during the first taxable year to which a credit under this subsection relates.

71.28(9s)(b) (b) Filing claims. Subject to the limitations provided under this subsection, for taxable years beginning after December 31, 2010, and before January 1, 2014, for 2 consecutive taxable years beginning with the taxable year in which the claimant's business locates to this state from another state or another country and begins doing business in this state, a claimant may claim as a credit against the taxes imposed under s. 71.23, up to the amount of the taxes, the amount of the claimant's tax liability under this subchapter after applying all other allowable credits, deductions, and exclusions.

71.28(9s)(c) (c) Limitations.

71.28(9s)(c)1.1. No person may claim a credit under this subsection if the person has done business in this state during any of the 2 taxable years preceding the first taxable year in which the person would otherwise be eligible to claim a credit under par. (b).

71.28(9s)(c)2. 2. Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection.

71.28(9s)(d) (d) Administration.

71.28(9s)(d)1.1. Subsection (4) (g) and (h), as it applies to the credit under sub. (4), applies to the credit under this subsection.

71.28(9s)(d)2. 2. The department shall promulgate rules to administer this subsection.

71.28(9s)(d)3. 3. No credit may be claimed under this subsection for taxable years beginning after December 31, 2013, except that a claimant who is first eligible to claim a credit under this subsection for taxable years beginning after December 31, 2012, and before January 1, 2014, may claim the credit in the following taxable year.

71.28 History History: 1987 a. 312; 1987 a. 411 ss. 88, 130 to 139; 1987 a. 422; 1989 a. 31, 44, 56, 100, 336, 359; 1991 a. 39, 292; 1993 a. 16, 112, 232, 491; 1995 a. 2; 1995 a. 27 ss. 3399r to 3404c, 9116 (5); 1995 a. 209, 227; 1997 a. 27, 41, 237, 299; 1999 a. 5, 9; 2001 a. 16; 2003 a. 72, 99, 135, 255, 267, 326; 2005 a. 25, 74, 97, 361, 387, 452, 479, 483, 487; 2007 a. 20, 96, 97, 100; 2009 a. 2, 11, 28, 180, 185, 265, 267, 269, 276, 294, 295, 332, 401; 2011 a. 3, 15, 32, 67, 212, 213, 232, 237; 2011 a. 260 s. 80; 2013 a. 20, 54, 62, 116, 145; s. 35.17 correction in (1dm) (a) 1.



71.29 Payments of estimated taxes.

71.29  Payments of estimated taxes.

71.29(1) (1)  Definitions. In this section:

71.29(1)(a) (a) "Return" means a return that would show the tax properly due.

71.29(1)(b) (b) "Tax shown on the return" and "tax for the taxable year" mean the net taxes imposed under s. 71.23 (1) or (2) after reduction for credits against those taxes but before reduction for amounts paid as estimated tax under this section plus the surcharge imposed under s. 77.93 before reduction for amounts paid as estimated tax under this section for that surcharge.

71.29(1)(c) (c) "Virtually exempt entity" means any entity, other than a corporation, that is subject to a tax under this chapter on unrelated business taxable income as defined under section 512 of the internal revenue code.

71.29(2) (2) Who shall pay. Every corporation subject to tax under s. 71.23 (1) or (2) and every virtually exempt entity subject to tax under s. 71.125 or 71.23 (1) or (2) shall pay an estimated tax.

71.29(3) (3) Refund carry-forward. If a corporation or virtually exempt entity claims a refund on any tax return and, concurrent with or subsequent to filing the return upon which that refund is claimed, is required to pay an estimated tax, and at the time of paying that tax the refund has not been paid, the corporation or virtually exempt entity may deduct the amount of that refund from the first installment of estimated taxes and may deduct any excess from the succeeding installments.

71.29(3m) (3m) Refunds. The department of revenue may refund estimated taxes after the completion of the taxable year to which the estimated taxes relate if the refund is at least 10% of the taxes estimated for that taxable year and is at least $500. A refund under this subsection may be subject to s. 71.84 (2) (c).

71.29(4) (4) Prepayments. Any installment of the estimated tax under this section may be paid before the due date.

71.29(5) (5) Short year. Application of this section to taxable years of less than 12 full months shall be made under the department of revenue's rules.

71.29(6) (6) Overpayments. If the amount of an installment payment of estimated tax exceeds the amount determined to be the correct amount of that payment, the overpayment shall be credited against the next unpaid installment.

71.29(7) (7) Exception to interest. No interest is required under s. 71.84 (2) (a) or (b) for a corporation or virtually exempt entity if any of the following conditions apply:

71.29(7)(a) (a) The tax shown on the return or, if no return is filed, the tax is less than $500.

71.29(7)(b) (b) The preceding taxable year was 12 months, the corporation or virtually exempt entity had no liability under s. 71.125 or 71.23 (1) or (2) for that year and the corporation or virtually exempt entity has a Wisconsin net income of less than $250,000 for the current taxable year.

71.29(7)(c) (c) For taxable years beginning after December 31, 2008, the taxpayer qualifies for a federal extension of time to file under 26 USC 7508A due to a presidentially declared disaster or terroristic or military action.

71.29(8) (8) Installment due dates. Taxpayers shall make estimated payments in 4 installments, on or before the 15th day of each of the following months:

71.29(8)(a) (a) The 3rd month of the taxable year.

71.29(8)(b) (b) The 6th month of the taxable year.

71.29(8)(c) (c) The 9th month of the taxable year.

71.29(8)(d) (d) The 12th month of the taxable year.

71.29(9) (9) Installment amounts; income of less than $250,000.

71.29(9)(a)(a) For corporations or virtually exempt entities that have Wisconsin net incomes of less than $250,000, except as provided in pars. (b) and (c), the amount of each installment required under sub. (8) is 25% of the lower of the following amounts:

71.29(9)(a)1. 1. Ninety percent of the tax shown on the return for the taxable year or, if no return is filed, 90% of the tax for the taxable year.

71.29(9)(a)2. 2. The tax shown on the return for the preceding year.

71.29(9)(b) (b) Paragraph (a) 2. does not apply if the preceding taxable year was less than 12 months or if the corporation did not file a return for the preceding year.

71.29(9)(c) (c) If 22.5% for the first installment, 45% for the 2nd installment, 67.5% for the 3rd installment and 90% for the 4th installment of the tax for the taxable year computed by annualizing, under methods prescribed by the department of revenue, the corporation's income, or the virtually exempt entity's unrelated business taxable income, for the months in the taxable year ending before the installment's due date is less than the installment required under par. (a), the corporation or virtually exempt entity may pay the amount under this paragraph rather than the amount under par. (a). For purposes of computing annualized income under this paragraph, the apportionment percentage computed under s. 71.25 (6) and (10) to (12) from the return filed for the previous taxable year may be used if that return was filed with the department of revenue on or before the due date of the installment for which the income is being annualized and if the apportionment percentage on that previous year's return was greater than zero. For purposes of computing annualized income of corporations that are subject to a tax under this chapter on unrelated business taxable income, as defined under section 512 of the internal revenue code, and virtually exempt entities, the taxpayer's income for the months in the taxable year ending before the date one month before the due date for the installment shall be used. Any corporation or virtually exempt entity that pays an amount calculated under this paragraph shall increase the next installment computed under par. (a) by an amount equal to the difference between the amount paid under this paragraph and the amount that would have been paid under par. (a).

71.29(10) (10) Installment amounts; income of $250,000 or more.

71.29(10)(a)(a) Except as provided in par. (c), for corporations or virtually exempt entities that have Wisconsin net incomes of $250,000 or more, the amount of each installment required under sub. (8) is 25% of the amount under par. (b).

71.29(10)(b) (b) Ninety percent of the tax shown on the return for the taxable year or, if no return is filed, 90% of the tax for the taxable year.

71.29(10)(c) (c) If 22.5% for the first installment, 45% for the 2nd installment, 67.5% for the 3rd installment and 90% for the 4th installment of the tax for the taxable year computed by annualizing, under methods prescribed by the department of revenue, the corporation's income, or the virtually exempt entity's unrelated business taxable income, for the months in the taxable year ending before the installment's due date is less than the installment required under par. (a), the corporation or virtually exempt entity may pay the amount under this paragraph rather than the amount under par. (a). For purposes of computing annualized income under this paragraph, the apportionment percentage computed under s. 71.25 (6) and (10) to (12) from the return filed for the previous taxable year may be used if that return is filed with the department of revenue on or before the due date of the installment for which the income is being annualized and the apportionment percentage on that previous year's return is greater than zero or may be used if that return is filed with the department of revenue on or before the due date of the 3rd installment, the apportionment percentage on that previous year's return is greater than zero and the apportionment percentage used in the computation of the first 2 installments is not less than the apportionment percentage on that previous year's return. For purposes of computing annualized income of corporations that are subject to a tax under this chapter on unrelated business taxable income, as defined under section 512 of the internal revenue code, and virtually exempt entities, the taxpayer's income for the months in the taxable year ending before the date one month before the due date for the installment shall be used. Any corporation or virtually exempt entity that pays an amount calculated under this paragraph shall increase the next installment computed under par. (a) by an amount equal to the difference between the amount paid under this paragraph and the amount that would have been paid under par. (a).

71.29(11) (11) Exception to final installment. If a corporation or virtually exempt entity files a return for a calendar year on or before January 31 of the succeeding calendar year (or if a corporation or virtually exempt entity on a fiscal year basis files a return on or before the last day of the first month immediately succeeding the close of such fiscal year) and pays in full at the time of such filing the amount computed on the return as payable, then, if estimated taxes are not required to be paid on or before the 15th day of the 9th month of the taxable year but are required to be paid on or before the 15th day of the 12th month of the taxable year, such return shall be considered as payment.

71.29 History History: 1987 a. 312; 1987 a. 411 ss. 111, 140 to 143; 1989 a. 31; 1991 a. 39; 1993 a. 16, 204; 1997 a. 27; 2009 a. 28.



71.30 General provisions.

71.30  General provisions.

71.30(1)(1)  Accounting method.

71.30(1)(a)(a) A corporation shall use a method of accounting authorized under the internal revenue code and shall use the same method used for federal income tax purposes if that method is authorized under the internal revenue code.

71.30(1)(b) (b) A corporation that changes its method of accounting while subject to taxation under this chapter shall make the adjustments required under the internal revenue code, except that in the last year that a corporation is subject to taxation under this chapter it shall take into account all of the remaining adjustments required by this chapter because of a change in method of accounting.

71.30(2) (2) Allocation of gross income, deductions, credits between 2 or more businesses. In any case of 2 or more organizations, trades or businesses (whether or not incorporated, whether or not organized in the United States, whether or not affiliated, and whether or not unitary) owned or controlled directly or indirectly by the same interests, the secretary or his or her delegate may distribute, apportion or allocate gross income, deductions, credits or allowances between or among such organizations, trades or businesses, if he or she determines that such distribution, apportionment or allocation is necessary in order to prevent evasion of taxes or clearly to reflect the income of any of such organizations, trades or businesses. The authority granted under this subsection is in addition to, and not a limitation of or dependent on, the provisions of ss. 71.05 (6) (a) 24. and (b) 45., 71.26 (2) (a) 7. and 8., 71.34 (1k) (j) and (k), 71.45 (2) (a) 16. and 17., and 71.80 (23).

71.30(2m) (2m) Transactions without economic substance.

71.30(2m)(a)(a) If any person, directly or indirectly, engages in a transaction or series of transactions without economic substance to create a loss or to reduce taxable income or to increase credits allowed in determining Wisconsin tax, the department shall determine the amount of a taxpayer's taxable income or tax so as to reflect what would have been the taxpayer's taxable income or tax if not for the transaction or transactions without economic substance causing the reduction in taxable income or tax.

71.30(2m)(b) (b) A transaction has economic substance only if the taxpayer shows both of the following:

71.30(2m)(b)1. 1. The transaction changes the taxpayer's economic position in a meaningful way, apart from federal, state, local, and foreign tax effects.

71.30(2m)(b)2. 2. The taxpayer has a substantial nontax purpose for entering into the transaction and the transaction is a reasonable means of accomplishing the substantial nontax purpose. A transaction has a substantial nontax purpose if it has substantial potential for profit, disregarding any tax effects.

71.30(2m)(c) (c) With respect to transactions between members of a controlled group as defined in section 267 (f) (1) of the Internal Revenue Code, such transactions shall be presumed to lack economic substance and the taxpayer shall bear the burden of establishing by clear and convincing evidence that a transaction or a series of transactions between the taxpayer and one or more members of the controlled group has economic substance.

71.30(3) (3) Computations order. Notwithstanding any other provisions in this chapter, corporations computing liability for the tax under s. 71.23 (1) or (2) shall make computations in the following order:

71.30(3)(a) (a) Tax under s. 71.23 (1) or (2).

71.30(3)(b) (b) Manufacturing sales tax credit under s. 71.28 (3).

71.30(3)(bb) (bb) Manufacturing investment credit under s. 71.28 (3t).

71.30(3)(bm) (bm) Dairy investment credit under s. 71.28 (3n).

71.30(3)(bn) (bn) Community rehabilitation program credit under s. 71.28 (5k).

71.30(3)(c) (c) Research credit under s. 71.28 (4).

71.30(3)(cd) (cd) Postsecondary education credit under s. 71.28 (5r).

71.30(3)(ce) (ce) Water consumption credit under s. 71.28 (5rm).

71.30(3)(cn) (cn) Biodiesel fuel production credit under s. 71.28 (3h).

71.30(3)(d) (d) Research facilities credit under s. 71.28 (5).

71.30(3)(db) (db) Super research and development credit under s. 71.28 (4m).

71.30(3)(dm) (dm) Health Insurance Risk-Sharing Plan assessments credit under s. 71.28 (5g).

71.30(3)(dn) (dn) Manufacturing and agriculture credit under s. 71.28 (5n).

71.30(3)(dp) (dp) Veteran employment credit under s. 71.28 (6n).

71.30(3)(ds) (ds) Ethanol and biodiesel fuel pump credit under s. 71.28 (5j).

71.30(3)(e) (e) Community development finance credit under s. 71.28 (1).

71.30(3)(eb) (eb) Development zones jobs credit under s. 71.28 (1dj).

71.30(3)(ec) (ec) Development zones sales tax credit under s. 71.28 (1ds).

71.30(3)(eg) (eg) Development zones investment credit under s. 71.28 (1di).

71.30(3)(eh) (eh) Development zones location credit under s. 71.28 (1dL).

71.30(3)(ei) (ei) Development zone capital investment credit under s. 71.28 (1dm).

71.30(3)(ej) (ej) Development zones day care credit under s. 71.28 (1dd).

71.30(3)(ek) (ek) Development zones environmental remediation credit under s. 71.28 (1de).

71.30(3)(eL) (eL) Development zones credit under s. 71.28 (1dx).

71.30(3)(ema) (ema) Economic development tax credit under s. 71.28 (1dy).

71.30(3)(eon) (eon) Technology zones credit under s. 71.28 (3g).

71.30(3)(eop) (eop) Early stage seed investment credit under s. 71.28 (5b).

71.30(3)(ep) (ep) Supplement to federal historic rehabilitation credit under s. 71.28 (6).

71.30(3)(epa) (epa) Electronic medical records credit under s. 71.28 (5i).

71.30(3)(es) (es) Internet equipment credit under s. 71.28 (5e).

71.30(3)(ex) (ex) Relocated business credit under s. 71.28 (9s).

71.30(3)(f) (f) The total of farmland preservation credit under subch. IX, farmland tax relief credit under s. 71.28 (2m), dairy manufacturing facility investment credit under s. 71.28 (3p), jobs credit under s. 71.28 (3q), meat processing facility investment credit under s. 71.28 (3r), woody biomass harvesting and processing credit under s. 71.28 (3rm), food processing plant and food warehouse investment credit under s. 71.28 (3rn), enterprise zone jobs credit under s. 71.28 (3w), film production services credit under s. 71.28 (5f), film production company investment credit under s. 71.28 (5h), beginning farmer and farm asset owner tax credit under s. 71.28 (8r), and estimated tax payments under s. 71.29.

71.30(4) (4) Defense contract renegotiation. If the renegotiation or price redetermination of any corporation defense contract or subcontract by the government of the United States or any agency thereof or the voluntary adjustment of prices, costs or profits on any such contract or subcontract results in a reduction of income, the amount of any repayment or credit pursuant to such renegotiation, price redetermination or adjustment, including any federal income taxes credited as a part thereof, shall be allowed as a deduction from the corporate taxable income of the year in which said income was reported for taxation. Any federal income tax previously paid upon any income so repaid or credited shall be disallowed as a deduction from income of the year in which such tax was originally deducted, to the extent that such tax constituted an allowable deduction for said year. Any corporate taxpayer affected by such renegotiation, price redetermination or voluntary adjustment may within one year after the final determination thereof file a claim for refund and secure the same without interest, and the department of revenue shall make appropriate adjustments on account of said tax deductions without interest, notwithstanding the limitations of s. 71.75 or other applicable statutes.

71.30(5) (5) Disc income combining. In the case of a parent corporation, its DISC or affiliate, the net income of a DISC derived from business transacted with its parent shall be combined with the income of the parent corporation and the net income of a DISC derived from business transacted with the parent's affiliated corporation shall be combined with the net income of the affiliated corporation to determine the amount of income subject to taxation under this chapter for the DISC, the parent corporation or the affiliate of the parent corporation as separate taxable entities. The net income of the parent corporation shall not include dividends received from the DISC paid from income previously combined for taxation under this subsection. "DISC" (domestic international sales corporation) has the meaning specified in section 992 of the internal revenue code as amended to December 31, 1979. For purposes of this subsection, a corporation is affiliated if at least 50% of its total combined voting stock is owned directly or indirectly by its parent corporation.

71.30(6) (6) Installment method; distributions and final year. A corporation entitled to use the installment method of accounting shall take the unreported balance of gain on all installment obligations into income in the taxable year of their distribution, transfer or acquisition by another person or for the final taxable year for which it files or is required to file a return under this chapter, whichever year occurs first.

71.30(7) (7) Penalties. Unless specifically provided in this subchapter, the penalties under subch. XIII apply for failure to comply with the provisions of this subchapter unless the context requires otherwise.

71.30(8) (8) Pricing effect on taxable income.

71.30(8)(a)(a) When any corporation liable to taxation under this chapter conducts its business in such a manner as either directly or indirectly to benefit the members or stockholders thereof or any person interested in such business, by selling its products or the goods or commodities in which it deals at less than the fair price which might be obtained therefor, or where a corporation, a substantial portion of whose capital stock is owned either directly or indirectly by another corporation, acquires and disposes of the products of the corporation so owning a substantial portion of its stock in such a manner as to create a loss or improper net income, the department may determine the amount of taxable income to such corporation for the calendar or fiscal year, having due regard to the reasonable profits which but for such arrangement or understanding might or could have been obtained from dealing in such products, goods or commodities.

71.30(8)(b) (b) For the purpose of this chapter, if a corporation which is required to file an income or franchise tax return is affiliated with or related to any other corporation through stock ownership by the same interests or as parent or subsidiary corporations or has income that is regulated through contract or other arrangement, the department of revenue may require such consolidated statements as in its opinion are necessary in order to determine the taxable income received by any one of the affiliated or related corporations or to determine whether the corporations are a unitary business.

71.30(9) (9) Reserve account transfer to surplus. If any transfer of a reserve or other account or portion thereof is in effect a transfer to surplus, so much of such transfer as had been accumulated through deductions from the gross or taxable income of the years open to audit under s. 71.74 (1) and (2) shall be included in the gross or taxable income of such years, and so much of such transfer as has been accumulated through deductions from the gross or taxable income of the years following January 1, 1911, and not open to audit under s. 71.74 (1) and (2) shall be included in the gross or taxable income of the year in which such transfer was effected.

71.30(10) (10) Endangered resources.

71.30(10)(a)(a) Definitions. In this subsection:

71.30(10)(a)1. 1. "Conservation fund" means the fund under s. 25.29.

71.30(10)(a)2. 2. "Endangered resources program" means purchasing or improving land or habitats for any native Wisconsin endangered or threatened species, as defined in s. 29.604 (2) (a) or (b), or for any nongame species, as defined in s. 29.001 (60); conducting the natural heritage inventory program under s. 23.27 (3); conducting wildlife and resource research and surveys; providing wildlife management services; providing for wildlife damage control or the payment of claims for damage associated with endangered or threatened species; and the payment of administrative expenses related to the administration of this subsection.

71.30(10)(b) (b) Voluntary payments.

71.30(10)(b)1.1. `Designation on return.' A corporation filing an income or franchise tax return may designate on the return any amount of additional payment or any amount of a refund that is due the corporation for the endangered resources program.

71.30(10)(b)2. 2. `Designation added to tax owed.' If the corporation owes any tax, the corporation shall remit in full the tax due and the amount designated on the return for the endangered resources program when the corporation files a tax return.

71.30(10)(b)3. 3. `Designation deducted from refund.' Except as provided under par. (d), and subject to ss. 71.75 (9) and 71.80 (3), if the corporation is owed a refund, the department shall deduct the amount designated on the return for the endangered resources program from the amount of the refund.

71.30(10)(c) (c) Errors; failure to remit correct amount.

71.30(10)(c)1.1. `Reduced designation.' If a corporation remits an amount that exceeds the tax due, after error corrections, but that is less than the total of the tax due, after error corrections, and the amount that is designated by the corporation on the return for the endangered resources program, the department shall reduce the designation for the endangered resources program to reflect the amount remitted that exceeds the tax due, after error corrections.

71.30(10)(c)2. 2. `Void designation.' The designation for the endangered resources program is void if the corporation remits an amount equal to or less than the tax due, after error corrections.

71.30(10)(d) (d) Errors; insufficient refund. If a corporation is owed a refund that is less than the amount designated on the return for the endangered resources program, after attachment and crediting under ss. 71.75 (9) and 71.80 (3) and after error corrections, the department shall reduce the designation for the endangered resources program to reflect the actual amount of the refund the corporation is otherwise owed.

71.30(10)(e) (e) Conditions. If a corporation places any conditions on a designation for the endangered resources program, the designation is void.

71.30(10)(f) (f) Void designation. If a designation for the endangered resources program is void, the department shall disregard the designation and determine the amounts due, owed, refunded and received.

71.30(10)(g) (g) Tax return. The secretary of revenue shall provide a place for the designations under this subsection on the corporate income and franchise tax returns.

71.30(10)(h) (h) Certification of amounts. Annually, on or before September 15, the secretary of revenue shall certify to the department of natural resources and the department of administration:

71.30(10)(h)1. 1. The total amount of the administrative costs, including data processing costs, incurred by the department of revenue in administering this subsection during the previous fiscal year.

71.30(10)(h)2. 2. The total amount received from all designations for the endangered resources program made by corporations during the previous fiscal year.

71.30(10)(h)3. 3. The net amount remaining after the administrative costs under subd. 1. are subtracted from the total received under subd. 2.

71.30(10)(i) (i) Appropriations. From the moneys received from designations for the endangered resources program, an amount equal to the sum of administrative expenses certified under par. (h) 1. shall be deposited into the general fund and credited to the appropriation under s. 20.566 (1) (hp), and the net amount remaining certified under par. (h) 3. shall be deposited into the conservation fund and credited to the appropriation under s. 20.370 (1) (fs).

71.30(10)(j) (j) Refunds. An amount designated for the endangered resources program under this subsection is not subject to refund to a corporation that designates a donation under par. (b) unless the corporation submits information to the satisfaction of the department within 18 months from the date that taxes are due from the corporation or from the date that the corporation filed the return, whichever is later, that the amount designated is clearly in error. A refund granted by the department under this paragraph shall be deducted from the moneys received under this subsection in the fiscal year that the refund is certified under 71.75 (7).

71.30(11) (11) Veterans trust fund.

71.30(11)(a)(a) Definitions. In this subsection, "veterans trust fund" means the fund under s. 25.36.

71.30(11)(b) (b) Voluntary payments.

71.30(11)(b)1.1. `Designation on return.' A corporation filing an income or franchise tax return may designate on the return any amount of additional payment or any amount of a refund that is due the corporation as a donation to the veterans trust fund to be used for veterans programs under s. 25.36 (1).

71.30(11)(b)2. 2. `Designation added to tax owed.' If the corporation owes any tax, the corporation shall remit in full the tax due and the amount designated on the return as a donation to the veterans trust fund when the corporation files a tax return.

71.30(11)(b)3. 3. `Designation deducted from refund.' Except as provided under par. (d), and subject to ss. 71.75 (9) and 71.80 (3), if the corporation is owed a refund, the department shall deduct the amount designated on the return as a donation to the veterans trust fund from the amount of the refund.

71.30(11)(c) (c) Errors; failure to remit correct amount.

71.30(11)(c)1.1. `Reduced designation.' If a corporation remits an amount that exceeds the tax due, after error corrections, but that is less than the total of the tax due, after error corrections, and the amount designated by the corporation on the return as a donation to the veterans trust fund, the department shall reduce the designation to reflect the amount remitted that exceeds the tax due, after error corrections.

71.30(11)(c)2. 2. `Void designation.' The designation for a donation to the veterans trust fund is void if the corporation remits an amount equal to or less than the tax due, after error corrections.

71.30(11)(d) (d) Errors; insufficient refund. If a corporation is owed a refund that is less than the amount designated on the return as a donation to the veterans trust fund, after attachment and crediting under ss. 71.75 (9) and 71.80 (3) and after error corrections, the department shall reduce the designation to reflect the actual amount of the refund the corporation is otherwise owed.

71.30(11)(e) (e) Conditions. If a corporation places any conditions on a designation for a donation to the veterans trust fund, the designation is void.

71.30(11)(f) (f) Void designation. If a designation for a donation to the veterans trust fund is void, the department shall disregard the designation and determine the amounts due, owed, refunded, and received.

71.30(11)(g) (g) Tax return. The secretary of revenue shall provide a place for the designations under this subsection on the corporate income and franchise tax returns.

71.30(11)(h) (h) Certification of amounts. Annually, on or before September 15, the secretary of revenue shall certify to the department of veterans affairs and the department of administration:

71.30(11)(h)1. 1. The total amount of the administrative costs, including data processing costs, incurred by the department of revenue in administering this subsection during the previous fiscal year.

71.30(11)(h)2. 2. The total amount received from all designations to the veterans trust fund under this subsection made by corporations during the previous fiscal year.

71.30(11)(h)3. 3. The net amount remaining after the administrative costs under subd. 1. are subtracted from the total received under subd. 2.

71.30(11)(i) (i) Appropriations. From the moneys received from designations to the veterans trust fund under this subsection, an amount equal to the sum of administrative expenses certified under par. (h) 1. shall be deposited into the general fund and credited to the appropriation under s. 20.566 (1) (hp), and the net amount remaining certified under par. (h) 3. shall be deposited into the veterans trust fund and used for the veterans programs under s. 25.36 (1).

71.30(11)(j) (j) Refunds. An amount designated as a donation to the veterans trust fund under this subsection is not subject to refund to a corporation that designates the donation unless the corporation submits information to the satisfaction of the department within 18 months from the date that taxes are due from the corporation or from the date that the corporation filed the return, whichever is later, that the amount designated is clearly in error. A refund granted by the department under this paragraph shall be deducted from the moneys received under this subsection in the fiscal year that the refund is certified under 71.75 (7).

71.30 History History: 1987 a. 312; 1987 a. 411 ss. 144, 145, 182 to 185; 1989 a. 31, 56; 1991 a. 39; 1995 a. 27, 209; 1997 a. 27; 1999 a. 9; 2001 a. 16; 2003 a. 33, 99, 135, 255; 2005 a. 25, 74, 361, 479, 483; 2007 a. 20, 226; 2009 a. 2, 28, 265, 269, 295, 332; 2011 a. 3, 32, 212, 222, 232; 2011 a. 260 ss. 26, 80.



71.32 Conformity.

71.32  Conformity. Unless specifically provided in this subchapter, tax-option corporations shall be subject to all of the provisions, requirements and liabilities of this chapter, so far as applicable, unless the context requires otherwise.

71.32 History History: 1987 a. 312.



71.33 Intent.

71.33  Intent. It is the intent of this subchapter and other subchapters relating to the treatment of tax-option corporations and their shareholders to prevent the double inclusion or omission of any item of income, deduction or basis.

71.33 History History: 1987 a. 312.



71.34 Definitions.

71.34  Definitions. In this subchapter:

71.34(1am) (1am) "Aggregate effective tax rate" means the sum of the effective tax rates imposed by a state, U.S. possession, foreign country, or any combination thereof, on the person or entity.

71.34(1b) (1b) "Effective tax rate" means the maximum tax rate imposed by the state, U.S. possession, or foreign country, multiplied by the apportionment percentage, if any, applicable to the person or entity under the laws of that state, U.S. possession, or foreign country.

71.34(1c) (1c) For purposes of sub. (1k) (j) and (L), "intangible expenses" include the following, to the extent that the amounts would otherwise be deductible in computing Wisconsin adjusted gross income:

71.34(1c)(a) (a) Expenses, losses, and costs for, related to, or directly or indirectly in connection with the acquisition, use, maintenance, management, ownership, sale, exchange, or any other disposition of intangible property.

71.34(1c)(b) (b) Losses related to, or incurred in connection directly or indirectly with, factoring transactions or discounting transactions.

71.34(1c)(c) (c) Royalty, patent, technical, and copyright fees.

71.34(1c)(d) (d) Licensing fees.

71.34(1c)(e) (e) Other similar expenses, losses, and costs.

71.34(1d) (1d) "Intangible property" includes stocks, bonds, financial instruments, patents, patent applications, trade names, trademarks, service marks, copyrights, mask works, trade secrets, and similar types of intangible assets.

71.34(1e) (1e) For purposes of sub. (1k) (j) and (L), "interest expenses" means interest that would otherwise be deductible under section 163 of the Internal Revenue Code and deductible in the computation of Wisconsin adjusted gross income.

71.34(1g) (1g)

71.34(1g)(a) (a) "Internal Revenue Code" for tax-option corporations, for taxable years that begin after December 31, 2002, and before January 1, 2004, means the federal Internal Revenue Code as amended to December 31, 2002, excluding sections 103, 104, and 110 of P.L. 102-227, sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 106-519, sections 162 and 165 of P.L. 106-554, P.L. 106-573, section 431 of P.L. 107-16, and sections 101 and 301 (a) of P.L. 107-147, and as amended by P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, excluding section 109 of P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 307, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, and as indirectly affected in the provisions applicable to this subchapter by P.L. 99-514, P.L. 100-203, P.L. 100-647, excluding sections 803 (d) (2) (B), 805 (d) (2), 812 (c) (2), 821 (b) (2), and 823 (c) (2) of P.L. 99-514 and section 1008 (g) (5) of P.L. 100-647, P.L. 101-73, P.L. 101-140, P.L. 101-179, P.L. 101-239, P.L. 101-508, P.L. 102-227, excluding sections 103, 104, and 110 of P.L. 102-227, P.L. 102-318, P.L. 102-486, P.L. 103-66, excluding sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, P.L. 103-296, P.L. 103-337, P.L. 103-465, P.L. 104-7, P.L. 104-188, excluding sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 104-191, P.L. 104-193, P.L. 105-33, P.L. 105-34, P.L. 105-178, P.L. 105-206, P.L. 105-277, P.L. 106-36, P.L. 106-170, P.L. 106-230, P.L. 106-554, excluding sections 162 and 165 of P.L. 106-554, P.L. 107-15, P.L. 107-16, excluding section 431 of P.L. 107-16, P.L. 107-22, P.L. 107-116, P.L. 107-134, P.L. 107-147, excluding sections 101 and 301 (a) of P.L. 107-147, P.L. 107-181, P.L. 107-210, P.L. 107-276, P.L. 107-358, P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, excluding section 109 of P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 307, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, except that section 1366 (f) (relating to pass-through of items to shareholders) is modified by substituting the tax under s. 71.35 for the taxes under sections 1374 and 1375. The Internal Revenue Code applies for Wisconsin purposes at the same time as for federal purposes. Amendments to the federal Internal Revenue Code enacted after December 31, 2002, do not apply to this paragraph with respect to taxable years beginning after December 31, 2002, and before January 1, 2004, except that changes to the Internal Revenue Code made by P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, excluding section 109 of P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 307, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, and changes that indirectly affect the provisions applicable to this subchapter made by P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, excluding section 109 of P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 307, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, apply for Wisconsin purposes at the same time as for federal purposes.

71.34(1g)(b) (b) "Internal Revenue Code" for tax-option corporations, for taxable years that begin after December 31, 2003, and before January 1, 2005, means the federal Internal Revenue Code as amended to December 31, 2003, excluding sections 103, 104, and 110 of P.L. 102-227, sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 106-519, sections 162 and 165 of P.L. 106-554, P.L. 106-573, section 431 of P.L. 107-16, sections 101 and 301 (a) of P.L. 107-147, sections 106, 201, and 202 of P.L. 108-27, section 109 of P.L. 108-121, and section 1201 of P.L. 108-173, and as amended by P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 307, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, and as indirectly affected in the provisions applicable to this subchapter by P.L. 99-514, P.L. 100-203, P.L. 100-647, excluding sections 803 (d) (2) (B), 805 (d) (2), 812 (c) (2), 821 (b) (2), and 823 (c) (2) of P.L. 99-514 and section 1008 (g) (5) of P.L. 100-647, P.L. 101-73, P.L. 101-140, P.L. 101-179, P.L. 101-239, P.L. 101-508, P.L. 102-227, excluding sections 103, 104, and 110 of P.L. 102-227, P.L. 102-318, P.L. 102-486, P.L. 103-66, excluding sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, P.L. 103-296, P.L. 103-337, P.L. 103-465, P.L. 104-7, P.L. 104-188, excluding sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 104-191, P.L. 104-193, P.L. 105-33, P.L. 105-34, P.L. 105-178, P.L. 105-206, P.L. 105-277, P.L. 106-36, P.L. 106-170, P.L. 106-230, P.L. 106-554, excluding sections 162 and 165 of P.L. 106-554, P.L. 107-15, P.L. 107-16, excluding section 431 of P.L. 107-16, P.L. 107-22, P.L. 107-116, P.L. 107-134, P.L. 107-147, excluding sections 101 and 301 (a) of P.L. 107-147, P.L. 107-181, P.L. 107-210, P.L. 107-276, P.L. 107-358, P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, excluding section 109 of P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 307, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, except that section 1366 (f) (relating to pass-through of items to shareholders) is modified by substituting the tax under s. 71.35 for the taxes under sections 1374 and 1375. The Internal Revenue Code applies for Wisconsin purposes at the same time as for federal purposes. Amendments to the federal Internal Revenue Code enacted after December 31, 2003, do not apply to this paragraph with respect to taxable years beginning after December 31, 2003, and before January 1, 2005, except that changes to the Internal Revenue Code made by P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 307, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, and changes that indirectly affect the provisions applicable to this subchapter made by P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 307, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, apply for Wisconsin purposes at the same time as for federal purposes.

71.34(1g)(c) (c) "Internal Revenue Code" for tax-option corporations, for taxable years that begin after December 31, 2004, and before January 1, 2006, means the federal Internal Revenue Code as amended to December 31, 2004, excluding sections 103, 104, and 110 of P.L. 102-227, sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, sections 1, 3, 4, and 5 of P.L. 106-519, sections 162 and 165 of P.L. 106-554, P.L. 106-573, section 431 of P.L. 107-16, sections 101 and 301 (a) of P.L. 107-147, sections 106, 201, and 202 of P.L. 108-27, section 1201 of P.L. 108-173, sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, and sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, and as amended by P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, and as indirectly affected in the provisions applicable to this subchapter by P.L. 99-514, P.L. 100-203, P.L. 100-647, excluding sections 803 (d) (2) (B), 805 (d) (2), 812 (c) (2), 821 (b) (2), and 823 (c) (2) of P.L. 99-514 and section 1008 (g) (5) of P.L. 100-647, P.L. 101-73, P.L. 101-140, P.L. 101-179, P.L. 101-239, P.L. 101-508, P.L. 102-227, excluding sections 103, 104, and 110 of P.L. 102-227, P.L. 102-318, P.L. 102-486, P.L. 103-66, excluding sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, P.L. 103-296, P.L. 103-337, P.L. 103-465, P.L. 104-7, P.L. 104-188, excluding sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 104-191, P.L. 104-193, P.L. 105-33, P.L. 105-34, P.L. 105-178, P.L. 105-206, P.L. 105-277, P.L. 106-36, P.L. 106-170, P.L. 106-230, P.L. 106-554, excluding sections 162 and 165 of P.L. 106-554, P.L. 107-15, P.L. 107-16, excluding section 431 of P.L. 107-16, P.L. 107-22, P.L. 107-116, P.L. 107-134, P.L. 107-147, excluding sections 101 and 301 (a) of P.L. 107-147, P.L. 107-181, P.L. 107-210, P.L. 107-276, P.L. 107-358, P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, except that section 1366 (f) (relating to pass-through of items to shareholders) is modified by substituting the tax under s. 71.35 for the taxes under sections 1374 and 1375. The Internal Revenue Code applies for Wisconsin purposes at the same time as for federal purposes. Amendments to the federal Internal Revenue Code enacted after December 31, 2004, do not apply to this paragraph with respect to taxable years beginning after December 31, 2004, and before January 1, 2006, except that changes to the Internal Revenue Code made by P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, and changes that indirectly affect the provisions applicable to this subchapter made by P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, apply for Wisconsin purposes at the same time as for federal purposes.

71.34(1g)(d) (d) "Internal Revenue Code" for tax-option corporations, for taxable years that begin after December 31, 2005, and before January 1, 2007, means the federal Internal Revenue Code as amended to December 31, 2005, excluding sections 103, 104, and 110 of P.L. 102-227, sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, sections 1, 3, 4, and 5 of P.L. 106-519, sections 162 and 165 of P.L. 106-554, P.L. 106-573, section 431 of P.L. 107-16, sections 101 and 301 (a) of P.L. 107-147, sections 106, 201, and 202 of P.L. 108-27, section 1201 of P.L. 108-173, sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 109-1, sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, section 11146 of P.L. 109-59, section 301 of P.L. 109-73, and sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, and as amended by P.L. 109-222, excluding sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, and as indirectly affected in the provisions applicable to this subchapter by P.L. 99-514, P.L. 100-203, P.L. 100-647, excluding sections 803 (d) (2) (B), 805 (d) (2), 812 (c) (2), 821 (b) (2), and 823 (c) (2) of P.L. 99-514 and section 1008 (g) (5) of P.L. 100-647, P.L. 101-73, P.L. 101-140, P.L. 101-179, P.L. 101-239, P.L. 101-508, P.L. 102-227, excluding sections 103, 104, and 110 of P.L. 102-227, P.L. 102-318, P.L. 102-486, P.L. 103-66, excluding sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, P.L. 103-296, P.L. 103-337, P.L. 103-465, P.L. 104-7, P.L. 104-188, excluding sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 104-191, P.L. 104-193, P.L. 105-33, P.L. 105-34, P.L. 105-178, P.L. 105-206, P.L. 105-277, P.L. 106-36, P.L. 106-170, P.L. 106-230, P.L. 106-554, excluding sections 162 and 165 of P.L. 106-554, P.L. 107-15, P.L. 107-16, excluding section 431 of P.L. 107-16, P.L. 107-22, P.L. 107-116, P.L. 107-134, P.L. 107-147, excluding sections 101 and 301 (a) of P.L. 107-147, P.L. 107-181, P.L. 107-210, P.L. 107-276, P.L. 107-358, P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-59, excluding section 11146 of P.L. 109-59, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, except that section 1366 (f) (relating to pass-through of items to shareholders) is modified by substituting the tax under s. 71.35 for the taxes under sections 1374 and 1375. The Internal Revenue Code applies for Wisconsin purposes at the same time as for federal purposes. Amendments to the federal Internal Revenue Code enacted after December 31, 2005, do not apply to this paragraph with respect to taxable years beginning after December 31, 2005, and before January 1, 2007, except that changes to the Internal Revenue Code made by P.L. 109-222, excluding sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, and changes that indirectly affect the provisions applicable to this subchapter made by P.L. 109-222, excluding sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, apply for Wisconsin purposes at the same time as for federal purposes.

71.34(1g)(e) (e) "Internal Revenue Code" for tax-option corporations, for taxable years that begin after December 31, 2006, and before January 1, 2008, means the federal Internal Revenue Code as amended to December 31, 2006, excluding sections 103, 104, and 110 of P.L. 102-227, sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, sections 1, 3, 4, and 5 of P.L. 106-519, sections 162 and 165 of P.L. 106-554, P.L. 106-573, section 431 of P.L. 107-16, sections 101 and 301 (a) of P.L. 107-147, sections 106, 201, and 202 of P.L. 108-27, section 1201 of P.L. 108-173, sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 109-1, sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, section 11146 of P.L. 109-59, section 301 of P.L. 109-73, sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, sections 811 and 844 of P.L. 109-280, and P.L. 109-432, and as amended by P.L. 110-245, excluding sections 110, 113, and 301 of P.L. 110-245, and P.L. 110-458, and as indirectly affected in the provisions applicable to this subchapter by P.L. 99-514, P.L. 100-203, P.L. 100-647, excluding sections 803 (d) (2) (B), 805 (d) (2), 812 (c) (2), 821 (b) (2), and 823 (c) (2) of P.L. 99-514 and section 1008 (g) (5) of P.L. 100-647, P.L. 101-73, P.L. 101-140, P.L. 101-179, P.L. 101-239, P.L. 101-508, P.L. 102-227, excluding sections 103, 104, and 110 of P.L. 102-227, P.L. 102-318, P.L. 102-486, P.L. 103-66, excluding sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, P.L. 103-296, P.L. 103-337, P.L. 103-465, P.L. 104-7, P.L. 104-188, excluding sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 104-191, P.L. 104-193, P.L. 105-33, P.L. 105-34, P.L. 105-178, P.L. 105-206, P.L. 105-277, P.L. 106-36, P.L. 106-170, P.L. 106-230, P.L. 106-554, excluding sections 162 and 165 of P.L. 106-554, P.L. 107-15, P.L. 107-16, excluding section 431 of P.L. 107-16, P.L. 107-22, P.L. 107-116, P.L. 107-134, P.L. 107-147, excluding sections 101 and 301 (a) of P.L. 107-147, P.L. 107-181, P.L. 107-210, P.L. 107-276, P.L. 107-358, P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-59, excluding section 11146 of P.L. 109-59, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, P.L. 110-245, excluding sections 110, 113, and 301 of P.L. 110-245, and P.L. 110-458, except that section 1366 (f) (relating to pass-through of items to shareholders) is modified by substituting the tax under s. 71.35 for the taxes under sections 1374 and 1375. The Internal Revenue Code applies for Wisconsin purposes at the same time as for federal purposes. Amendments to the federal Internal Revenue Code enacted after December 31, 2006, do not apply to this paragraph with respect to taxable years beginning after December 31, 2006, and before January 1, 2008, except that changes to the Internal Revenue Code made by P.L. 110-245, excluding sections 110, 113, and 301 of P.L. 110-245, and P.L. 110-458, and changes that indirectly affect the provisions applicable to this subchapter made by P.L. 110-245, excluding sections 110, 113, and 301 of P.L. 110-245, and P.L. 110-458, apply for Wisconsin purposes at the same time as for federal purposes.

71.34(1g)(f) (f) "Internal Revenue Code" for tax-option corporations, for taxable years that begin after December 31, 2007, and before January 1, 2009, means the federal Internal Revenue Code as amended to December 31, 2007, excluding sections 103, 104, and 110 of P.L. 102-227, sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, sections 1, 3, 4, and 5 of P.L. 106-519, sections 162 and 165 of P.L. 106-554, P.L. 106-573, section 431 of P.L. 107-16, sections 101 and 301 (a) of P.L. 107-147, sections 106, 201, and 202 of P.L. 108-27, section 1201 of P.L. 108-173, sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 109-1, sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, section 11146 of P.L. 109-59, section 301 of P.L. 109-73, sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, sections 811 and 844 of P.L. 109-280, P.L. 109-432, P.L. 110-28, P.L. 110-140, P.L. 110-141, P.L. 110-142, P.L. 110-166, and P.L. 110-172, and as amended by P.L. 110-245, excluding sections 110, 113, and 301 of P.L. 110-245, section 15316 of P.L. 110-246, section 301 of division B and section 313 of division C of P.L. 110-343, P.L. 110-458, section 1541 of division B of P.L. 111-5, and P.L. 111-192, and as indirectly affected in the provisions applicable to this subchapter by P.L. 99-514, P.L. 100-203, P.L. 100-647, excluding sections 803 (d) (2) (B), 805 (d) (2), 812 (c) (2), 821 (b) (2), and 823 (c) (2) of P.L. 99-514 and section 1008 (g) (5) of P.L. 100-647, P.L. 101-73, P.L. 101-140, P.L. 101-179, P.L. 101-239, P.L. 101-508, P.L. 102-227, excluding sections 103, 104, and 110 of P.L. 102-227, P.L. 102-318, P.L. 102-486, P.L. 103-66, excluding sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, P.L. 103-296, P.L. 103-337, P.L. 103-465, P.L. 104-7, P.L. 104-188, excluding sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 104-191, P.L. 104-193, P.L. 105-33, P.L. 105-34, P.L. 105-178, P.L. 105-206, P.L. 105-277, P.L. 106-36, P.L. 106-170, P.L. 106-230, P.L. 106-554, excluding sections 162 and 165 of P.L. 106-554, P.L. 107-15, P.L. 107-16, excluding section 431 of P.L. 107-16, P.L. 107-22, P.L. 107-116, P.L. 107-134, P.L. 107-147, excluding sections 101 and 301 (a) of P.L. 107-147, P.L. 107-181, P.L. 107-210, P.L. 107-276, P.L. 107-358, P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-59, excluding section 11146 of P.L. 109-59, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, P.L. 110-245, excluding sections 110, 113, and 301 of P.L. 110-245, section 15316 of P.L. 110-246, section 301 of division B and section 313 of division C of P.L. 110-343, P.L. 110-458, section 1541 of division B of P.L. 111-5, and P.L. 111-192, except that section 1366 (f) (relating to pass-through of items to shareholders) is modified by substituting the tax under s. 71.35 for the taxes under sections 1374 and 1375. The Internal Revenue Code applies for Wisconsin purposes at the same time as for federal purposes. Amendments to the federal Internal Revenue Code enacted after December 31, 2007, do not apply to this paragraph with respect to taxable years beginning after December 31, 2007, and before January 1, 2009, except that changes to the Internal Revenue Code made by P.L. 110-245, excluding sections 110, 113, and 301 of P.L. 110-245, section 15316 of P.L. 110-246, section 301 of division B and section 313 of division C of P.L. 110-343, P.L. 110-458, section 1541 of division B of P.L. 111-5, and P.L. 111-192, and changes that indirectly affect the provisions applicable to this subchapter made by P.L. 110-245, excluding sections 110, 113, and 301 of P.L. 110-245, section 15316 of P.L. 110-246, section 301 of division B and section 313 of division C of P.L. 110-343, P.L. 110-458, section 1541 of division B of P.L. 111-5, and P.L. 111-192, apply for Wisconsin purposes at the same time as for federal purposes.

71.34(1g)(g) (g) "Internal Revenue Code" for tax-option corporations, for taxable years that begin after December 31, 2008, and before January 1, 2011, means the federal Internal Revenue Code as amended to December 31, 2008, excluding sections 103, 104, and 110 of P.L. 102-227, sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, sections 1, 3, 4, and 5 of P.L. 106-519, sections 162 and 165 of P.L. 106-554, P.L. 106-573, section 431 of P.L. 107-16, sections 101 and 301 (a) of P.L. 107-147, sections 106, 201, and 202 of P.L. 108-27, section 1201 of P.L. 108-173, sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, sections 101, 102, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 109-1, sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, section 11146 of P.L. 109-59, section 301 of P.L. 109-73, sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, sections 101, 207, 209, 503, and 513 of P.L. 109-222, P.L. 109-432, P.L. 110-28, P.L. 110-140, P.L. 110-141, P.L. 110-142, P.L. 110-166, P.L. 110-172, P.L. 110-185, P.L. 110-234, sections 110, 113, and 301 of P.L. 110-245, P.L. 110-246, except section 15316 of P.L. 110-246, P.L. 110-289, except section 3093 of P.L. 110-289, P.L. 110-317, and P.L. 110-343, except section 301 of division B and section 313 of division C of P.L. 110-343, and as amended by sections 1261, 1262, 1401, 1402, 1521, 1522, 1531, and 1541 of division B of P.L. 111-5, section 301 of P.L. 111-147, P.L. 111-192, section 1601 of P.L. 111-203, section 215 of P.L. 111-226, section 2112 of P.L. 111-240, and P.L. 111-325, and as indirectly affected in the provisions applicable to this subchapter by P.L. 99-514, P.L. 100-203, P.L. 100-647, excluding sections 803 (d) (2) (B), 805 (d) (2), 812 (c) (2), 821 (b) (2), and 823 (c) (2) of P.L. 99-514 and section 1008 (g) (5) of P.L. 100-647, P.L. 101-73, P.L. 101-140, P.L. 101-179, P.L. 101-239, P.L. 101-508, P.L. 102-227, excluding sections 103, 104, and 110 of P.L. 102-227, P.L. 102-318, P.L. 102-486, P.L. 103-66, excluding sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, P.L. 103-296, P.L. 103-337, P.L. 103-465, P.L. 104-7, P.L. 104-188, excluding sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 104-191, P.L. 104-193, P.L. 105-33, P.L. 105-34, P.L. 105-178, P.L. 105-206, P.L. 105-277, P.L. 106-36, P.L. 106-170, P.L. 106-230, P.L. 106-554, excluding sections 162 and 165 of P.L. 106-554, P.L. 107-15, P.L. 107-16, excluding section 431 of P.L. 107-16, P.L. 107-22, P.L. 107-116, P.L. 107-134, P.L. 107-147, excluding sections 101 and 301 (a) of P.L. 107-147, P.L. 107-181, P.L. 107-210, P.L. 107-276, P.L. 107-358, P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 102, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-59, excluding section 11146 of P.L. 109-59, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 209, 503, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, P.L. 110-245, excluding sections 110, 113, and 301 of P.L. 110-245, section 15316 of P.L. 110-246, section 3093 of P.L. 110-289, section 301 of division B and section 313 of division C of P.L. 110-343, P.L. 110-351, P.L. 110-458, sections 1261, 1262, 1401, 1402, 1521, 1522, 1531, and 1541 of division B of P.L. 111-5, section 301 of P.L. 111-147, P.L. 111-192, section 1601 of P.L. 111-203, section 215 of P.L. 111-226, section 2112 of P.L. 111-240, and P.L. 111-325, except that section 1366 (f) (relating to pass-through of items to shareholders) is modified by substituting the tax under s. 71.35 for the taxes under sections 1374 and 1375. The Internal Revenue Code applies for Wisconsin purposes at the same time as for federal purposes. Amendments to the federal Internal Revenue Code enacted after December 31, 2008, do not apply to this paragraph with respect to taxable years beginning after December 31, 2008, and before January 1, 2011, except that changes to the Internal Revenue Code made by sections 1261, 1262, 1401, 1402, 1521, 1522, 1531, and 1541 of division B of P.L. 111-5, section 301 of P.L. 111-147, P.L. 111-192, section 1601 of P.L. 111-203, section 215 of P.L. 111-226, section 2112 of P.L. 111-240, and P.L. 111-325, and changes that indirectly affect the provisions applicable to this subchapter made by sections 1261, 1262, 1401, 1402, 1521, 1522, 1531, and 1541 of division B of P.L. 111-5, section 301 of P.L. 111-147, P.L. 111-192, section 1601 of P.L. 111-203, section 215 of P.L. 111-226, section 2112 of P.L. 111-240, and P.L. 111-325, apply for Wisconsin purposes at the same time as for federal purposes.

71.34(1g)(h) (h) "Internal Revenue Code" for tax-option corporations, for taxable years that begin after December 31, 2010, and before January 1, 2013, means the federal Internal Revenue Code as amended to December 31, 2010, excluding sections 103, 104, and 110 of P.L. 102-227, sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, sections 1, 3, 4, and 5 of P.L. 106-519, sections 162 and 165 of P.L. 106-554, P.L. 106-573, section 431 of P.L. 107-16, sections 101 and 301 (a) of P.L. 107-147, sections 106, 201, and 202 of P.L. 108-27, section 1201 of P.L. 108-173, sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, sections 101, 102, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 109-1, sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, section 11146 of P.L. 109-59, section 301 of P.L. 109-73, sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, sections 101, 207, 503, and 513 of P.L. 109-222, P.L. 109-432, except sections 117, 406, 409, 410, 412, 417, 418, 424, and 425 of division A and section 403 of division C of P.L. 109-432, P.L. 110-28, except sections 8215, 8231, 8232, 8234, and 8236 of P.L. 110-28, P.L. 110-140, sections 2, 3, and 5 of P.L. 110-142, P.L. 110-166, sections 3 (b) and 11 (b), (e), and (g) of P.L. 110-172, P.L. 110-185, P.L. 110-234, section 301 of P.L. 110-245, P.L. 110-246, except sections 4, 15312, 15313, 15314, 15316, and 15342 of P.L. 110-246, sections 3071, 3081, and 3082 of P.L. 110-289, section 9 (e) of P.L. 110-317, P.L. 110-343, except sections 116, 208, 211, and 301 of division B and sections 313 and 504 of division C of P.L. 110-343, P.L. 111-5, except sections 1261, 1262, 1401, 1402, 1521, 1522, 1531, and 1541 of division B of P.L. 111-5, section 201 of P.L. 111-147, P.L. 111-148, except sections 1322, 1515, 9003, 9021, 9022, 10108, 10908, and 10909 of P.L. 111-148, P.L. 111-152, except section 1407 of P.L. 111-152, P.L. 111-203, except section 1601 of P.L. 111-203, P.L. 111-226, except sections 215 and 217 of P.L. 111-226, P.L. 111-240, except sections 2014, 2043, 2111, 2112, and 2113 of P.L. 111-240, and P.L. 111-312, and as amended by section 902 of P.L. 112-240, and as indirectly affected in the provisions applicable to this subchapter by P.L. 99-514, excluding sections 803 (d) (2) (B), 805 (d) (2), 812 (c) (2), 821 (b) (2), and 823 (c) (2) of P.L. 99-514, P.L. 100-203, P.L. 100-647, excluding section 1008 (g) (5) of P.L. 100-647, P.L. 101-73, P.L. 101-140, P.L. 101-179, P.L. 101-239, P.L. 101-508, P.L. 102-227, excluding sections 103, 104, and 110 of P.L. 102-227, P.L. 102-318, P.L. 102-486, P.L. 103-66, excluding sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, P.L. 103-296, P.L. 103-337, P.L. 103-465, P.L. 104-7, P.L. 104-188, excluding sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 104-191, P.L. 104-193, P.L. 105-33, P.L. 105-34, P.L. 105-178, P.L. 105-206, P.L. 105-277, P.L. 106-36, P.L. 106-170, P.L. 106-230, P.L. 106-554, excluding sections 162 and 165 of P.L. 106-554, P.L. 107-15, P.L. 107-16, excluding section 431 of P.L. 107-16, P.L. 107-22, P.L. 107-116, P.L. 107-134, P.L. 107-147, excluding sections 101 and 301 (a) of P.L. 107-147, P.L. 107-181, P.L. 107-210, P.L. 107-276, P.L. 107-358, P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 102, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-59, excluding section 11146 of P.L. 109-59, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 503, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, sections 117, 406, 409, 410, 412, 417, 418, 424, and 425 of division A and section 403 of division C of P.L. 109-432, sections 8215, 8231, 8232, 8234, and 8236 of P.L. 110-28, P.L. 110-141, P.L. 110-142, excluding sections 2, 3, and 5 of P.L. 110-142, P.L. 110-172, excluding sections 3 (b) and 11 (b), (e), and (g) of P.L. 110-172, P.L. 110-245, excluding section 301 of P.L. 110-245, sections 4, 15312, 15313, 15314, 15316, and 15342 of P.L. 110-246, P.L. 110-289, excluding sections 3071, 3081, and 3082 of P.L. 110-289, P.L. 110-317, excluding section 9 (e) of P.L. 110-317, sections 116, 208, 211, and 301 of division B and sections 313 and 504 of division C of P.L. 110-343, P.L. 110-351, P.L. 110-458, sections 1261, 1262, 1401, 1402, 1521, 1522, 1531, and 1541 of division B of P.L. 111-5, P.L. 111-92, P.L. 111-147, excluding section 201 of P.L. 111-147, sections 1322, 1515, 9003, 9021, 9022, 10108, 10908, and 10909 of P.L. 111-148, section 1407 of P.L. 111-152, P.L. 111-192, section 1601 of P.L. 111-203, sections 215 and 217 of P.L. 111-226, sections 2014, 2043, 2111, 2112, and 2113 of P.L. 111-240, P.L. 111-325, and section 902 of P.L. 112-240, except that section 1366 (f) (relating to pass-through of items to shareholders) is modified by substituting the tax under s. 71.35 for the taxes under sections 1374 and 1375. The Internal Revenue Code applies for Wisconsin purposes at the same time as for federal purposes, except that changes made by section 209 of P.L. 109-222, sections 117, 406, 409, 410, 412, 417, 418, 424, and 425 of division A and section 403 of division C of P.L. 109-432, sections 8215, 8231, 8232, 8234, and 8236 of P.L. 110-28, P.L. 110-141, P.L. 110-142, excluding sections 2, 3, and 5 of P.L. 110-142, P.L. 110-172, excluding sections 3 (b) and 11 (b), (e), and (g) of P.L. 110-172, sections 110 and 113 of P.L. 110-245, sections 15312, 15313, 15314, and 15342 of P.L. 110-246, sections 3031, 3032, 3033, 3041, 3051, 3052, 3061, and 3092 of P.L. 110-289, P.L. 110-317, excluding section 9 (e) of P.L. 110-317, sections 116, 208, and 211 of division B and section 504 of division C of P.L. 110-343, section 14 of P.L. 111-92, sections 531, 532, and 533 of P.L. 111-147, sections 10908 and 10909 of P.L. 111-148, and section 2043 of P.L. 111-240 do not apply for taxable years beginning before January 1, 2011. Amendments to the federal Internal Revenue Code enacted after December 31, 2010, do not apply to this paragraph with respect to taxable years beginning after December 31, 2010, and before January 1, 2013, except that changes to the Internal Revenue Code made by section 902 of P.L. 112-240, and changes that indirectly affect the provisions applicable to this subchapter made by section 902 of P.L. 112-240, apply for Wisconsin purposes at the same time as for federal purposes.

71.34(1g)(i) (i) "Internal Revenue Code" for tax-option corporations, for taxable years that begin after December 31, 2012, means the federal Internal Revenue Code as amended to December 31, 2010, excluding sections 103, 104, and 110 of P.L. 102-227, sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, sections 1, 3, 4, and 5 of P.L. 106-519, sections 162 and 165 of P.L. 106-554, section 431 of P.L. 107-16, sections 101 and 301 (a) of P.L. 107-147, sections 106, 201, and 202 of P.L. 108-27, section 1201 of P.L. 108-173, sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, sections 101, 102, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 109-1, sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, section 11146 of P.L. 109-59, section 301 of P.L. 109-73, sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, sections 101, 207, 503, and 513 of P.L. 109-222, P.L. 109-432, except sections 117, 406, 409, 410, 412, 417, 418, 424, and 425 of division A and section 403 of division C of P.L. 109-432, P.L. 110-28, except sections 8215, 8231, 8232, 8234, and 8236 of P.L. 110-28, P.L. 110-140, sections 2, 3, and 5 of P.L. 110-142, P.L. 110-166, sections 3 (b) and 11 (b), (e), and (g) of P.L. 110-172, P.L. 110-185, P.L. 110-234, section 301 of P.L. 110-245, P.L. 110-246, except sections 4, 15312, 15313, 15314, 15316, and 15342 of P.L. 110-246, sections 3071, 3081, and 3082 of P.L. 110-289, section 9 (e) of P.L. 110-317, P.L. 110-343, except sections 116, 208, 211, and 301 of division B and sections 313 and 504 of division C of P.L. 110-343, P.L. 111-5, except sections 1261, 1262, 1401, 1402, 1521, 1522, 1531, and 1541 of division B of P.L. 111-5, section 201 of P.L. 111-147, P.L. 111-148, except sections 1322, 1515, 9003, 9004, 9005, 9012, 9013, 9014, 9016, 9021, 9022, 10108, 10902, 10908, and 10909 of P.L. 111-148, P.L. 111-152, except sections 1403 and 1407 of P.L. 111-152, P.L. 111-203, except section 1601 of P.L. 111-203, P.L. 111-226, except sections 215 and 217 of P.L. 111-226, P.L. 111-240, except sections 2014, 2043, 2111, 2112, and 2113 of P.L. 111-240, P.L. 111-312, and as amended by section 1858 of P.L. 112-10, section 1108 of P.L. 112-95, sections 40211, 40241, 40242, and 100121 of P.L. 112-141, and sections 101 and 902 of P.L. 112-240, and as indirectly affected in the provisions applicable to this subchapter by P.L. 99-514, excluding sections 803 (d) (2) (B), 805 (d) (2), 812 (c) (2), 821 (b) (2), and 823 (c) (2) of P.L. 99-514, P.L. 100-203, P.L. 100-647, excluding section 1008 (g) (5) of P.L. 100-647, P.L. 101-73, P.L. 101-140, P.L. 101-179, P.L. 101-239, P.L. 101-508, P.L. 102-227, excluding sections 103, 104, and 110 of P.L. 102-227, P.L. 102-318, P.L. 102-486, P.L. 103-66, excluding sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, P.L. 103-296, P.L. 103-337, P.L. 103-465, P.L. 104-7, P.L. 104-188, excluding sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 104-191, P.L. 104-193, P.L. 105-33, P.L. 105-34, P.L. 105-178, P.L. 105-206, P.L. 105-277, P.L. 106-36, P.L. 106-170, P.L. 106-230, P.L. 106-554, excluding sections 162 and 165 of P.L. 106-554, P.L. 106-573, P.L. 107-15, P.L. 107-16, excluding section 431 of P.L. 107-16, P.L. 107-22, P.L. 107-116, P.L. 107-134, P.L. 107-147, excluding sections 101 and 301 (a) of P.L. 107-147, P.L. 107-181, P.L. 107-210, P.L. 107-276, P.L. 107-358, P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 102, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-59, excluding section 11146 of P.L. 109-59, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 503, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, sections 117, 406, 409, 410, 412, 417, 418, 424, and 425 of division A and section 403 of division C of P.L. 109-432, sections 8215, 8231, 8232, 8234, and 8236 of P.L. 110-28, P.L. 110-141, P.L. 110-142, excluding sections 2, 3, and 5 of P.L. 110-142, P.L. 110-172, excluding sections 3 (b) and 11 (b), (e), and (g) of P.L. 110-172, P.L. 110-245, excluding section 301 of P.L. 110-245, sections 4, 15312, 15313, 15314, 15316, and 15342 of P.L. 110-246, P.L. 110-289, excluding sections 3071, 3081, and 3082 of P.L. 110-289, P.L. 110-317, excluding section 9 (e) of P.L. 110-317, sections 116, 208, 211, and 301 of division B and sections 313 and 504 of division C of P.L. 110-343, P.L. 110-351, P.L. 110-458, sections 1261, 1262, 1401, 1402, 1521, 1522, 1531, and 1541 of division B of P.L. 111-5, P.L. 111-92, P.L. 111-147, excluding section 201 of P.L. 111-147, sections 1322, 1515, 9003, 9004, 9005, 9012, 9013, 9014, 9016, 9021, 9022, 10108, 10902, 10908, and 10909 of P.L. 111-148, sections 1403 and 1407 of P.L. 111-152, P.L. 111-192, section 1601 of P.L. 111-203, sections 215 and 217 of P.L. 111-226, sections 2014, 2043, 2111, 2112, and 2113 of P.L. 111-240, P.L. 111-325, section 1858 of P.L. 112-10, section 1108 of P.L. 112-95, sections 40211, 40241, 40242, and 100121 of P.L. 112-141, and sections 101 and 902 of P.L. 112-240, except that section 1366 (f) (relating to pass-through of items to shareholders) is modified by substituting the tax under s. 71.35 for the taxes under sections 1374 and 1375. The Internal Revenue Code applies for Wisconsin purposes at the same time as for federal purposes, except that changes made by P.L. 106-573, sections 9004, 9005, 9012, 9013, 9014, 9016, and 10902 of P.L. 111-148, sections 1403 and 1407 of P.L. 111-152, section 1858 of P.L. 112-10, section 1108 of P.L. 112-95, and sections 40211, 40241, 40242, and 100121 of P.L. 112-141 do not apply for taxable years beginning before January 1, 2013. Amendments to the federal Internal Revenue Code enacted after December 31, 2010, do not apply to this paragraph with respect to taxable years beginning after December 31, 2010, except that changes to the Internal Revenue Code made by section 1858 of P.L. 112-10, section 1108 of P.L. 112-95, and sections 40211, 40241, 40242, and 100121 of P.L. 112-141, and changes that indirectly affect the provisions applicable to this subchapter made by section 1858 of P.L. 112-10, section 1108 of P.L. 112-95, and sections 40211, 40241, 40242, and 100121 of P.L. 112-141, do not apply for taxable years beginning before January 1, 2013, and changes to the Internal Revenue Code made by sections 101 and 902 of P.L. 112-240, and changes that indirectly affect the provisions applicable to this subchapter made by sections 101 and 902 of P.L. 112-240, apply for Wisconsin purposes at the same time as for federal purposes.

71.34(1h) (1h) For purposes of sub. (1k) (j) and (L), "management fees" include expenses and costs, not including interest expenses, pertaining to accounts receivable, accounts payable, employee benefit plans, insurance, legal matters, payroll, data processing, purchasing, taxation, financial matters, securities, accounting, or reporting and compliance matters or similar activities, to the extent that the amounts would otherwise be deductible in the computation of Wisconsin adjusted gross income.

71.34(1k) (1k) "Net income or loss" of a tax-option corporation means net income or loss computed under the internal revenue code, as defined under sub. (1g) and s. 71.98 (3) and (4), except that:

71.34(1k)(ag) (ag) Section 164 (a) (3) of the internal revenue code is modified so that state taxes and taxes of the District of Columbia that are value-added taxes, single business taxes or taxes on or measured by all or a portion of net income, gross income, gross receipts or capital stock are not deductible.

71.34(1k)(ar) (ar) Section 1363 (a) of the internal revenue code does not apply.

71.34(1k)(b) (b) The items referred to in section 1366 (a) (1) (A) of the internal revenue code shall be included.

71.34(1k)(c) (c) The deduction referred to in sections 212 and 703 (a) (2) (E) of the internal revenue code shall be allowed.

71.34(1k)(d) (d) An addition or subtraction, as appropriate, shall be made for the net amount of state and federal differences including differences arising from the different basis of assets disposed of in a transaction in which gain or loss is recognized for state tax purposes, different depreciation methods or difference in basis of depreciable assets, different elections, or transitional adjustments due to differences in the statutes for taxable years 1986 and 1987 pertaining to the computation of net income of a tax-option corporation.

71.34(1k)(e) (e) An addition shall be made for the amount of credit computed under s. 71.28 (3) and used by the corporation in the current year.

71.34(1k)(f) (f) An addition shall be made for the amount of interest, less related expenses, excluded by reason of section 103 of the internal revenue code (relating to interest received on state and municipal obligations and on volunteer fire department and mass transit obligations) or any other federal law.

71.34(1k)(g) (g) An addition shall be made for credits computed by a tax-option corporation under s. 71.28 (1dd), (1de), (1di), (1dj), (1dL), (1dm), (1ds), (1dx), (1dy), (3), (3g), (3h), (3n), (3p), (3q), (3r), (3rm), (3rn), (3t), (3w), (4), (5), (5e), (5f), (5g), (5h), (5i), (5j), (5k), (5r), (5rm), (6n), and (8r) and passed through to shareholders.

71.34(1k)(h) (h) Section 162 of the internal revenue code (relating to trade or business expenses) is modified so that payments for wages, salaries, bonuses, interest or other expenses paid to an entertainer or entertainment corporation may be deducted only if the corporation complies with ss. 71.63 (3) (b), 71.64 (4) and (5) and 71.80 (15) (e).

71.34(1k)(i) (i) In section 1366 (f) of the Internal Revenue Code, the tax under s. 71.35 is substituted for the taxes under sections 1374 and 1375 of the Internal Revenue Code.

71.34(1k)(j) (j) An addition shall be made for any amount deducted or excluded under the Internal Revenue Code for interest expenses, rental expenses, intangible expenses, and management fees that are directly or indirectly paid, accrued, or incurred to, or in connection directly or indirectly with one or more direct or indirect transactions with, one or more related entities.

71.34(1k)(k) (k) A deduction shall be allowed for the amount added to gross income under par. (j), to the extent that the conditions under s. 71.80 (23) are satisfied.

71.34(1k)(L) (L) A deduction shall be allowed for the amount added, pursuant to par. (j) or s. 71.05 (6) (a) 24., 71.26 (2) (a) 7., or 71.45 (2) (a) 16., to the federal income of a related entity that paid interest expenses, rental expenses, intangible expenses, or management fees to the corporation, to the extent that the related entity could not offset such amount with the deduction allowable under par. (k) or s. 71.05 (6) (b) 45., 71.26 (2) (a) 8., or 71.45 (2) (a) 17.

71.34(1k)(m) (m) An addition shall be made for the amount computed under s. 71.28 (5n) in the previous taxable year that is not included in federal ordinary business income.

71.34(1k)(n) (n) Starting with the first taxable year beginning after December 31, 2013, and for each of the next 4 taxable years, a subtraction shall be made in an amount equal to 20 percent of the amount determined by subtracting the combined federal adjusted basis of all depreciated or amortized assets as of the last day of the taxable year beginning in 2013 that are also being depreciated or amortized for Wisconsin from the combined Wisconsin adjusted basis of those assets on the same day.

71.34(1L) (1L) "Qualified real estate investment trust" has the meaning given in s. 71.22 (9ad).

71.34(1m) (1m)

71.34(1m)(a)(a) Notwithstanding sub. (1g), a qualified retirement fund for a taxable year for federal income tax purposes is a qualified retirement fund for the taxable year for purposes of this subchapter.

71.34(1m)(b) (b) Notwithstanding sub. (1g), section 101 of P.L. 109-222, related to extending the increased expense deduction under section 179 of the Internal Revenue Code, applies to property used in farming that is acquired and placed in service in taxable years beginning after December 31, 2007, and before January 1, 2010, and used by a person who is actively engaged in farming. For purposes of this paragraph, "actively engaged in farming" has the meaning given in 7 CFR 1400.201, and "farming" has the meaning given in section 464 (e) (1) of the Internal Revenue Code.

71.34(1p) (1p) "Related entity" means any person related to a taxpayer as provided under section 267 or 1563 of the Internal Revenue Code during all or a portion of the taxpayer's taxable year and any real estate investment trust under section 856 of the Internal Revenue Code, except a qualified real estate investment trust, if more than 50 percent of any class of the beneficial interests or shares of the real estate investment trust are owned directly, indirectly, or constructively by the taxpayer, or any person related to the taxpayer, during all or a portion of the taxpayer's taxable year. For purposes of this subsection, the constructive ownership rules of section 318 (a) of the Internal Revenue Code, as modified by section 856 (d) (5) of the Internal Revenue Code, shall apply in determining the ownership of stock, assets, or net profits of any person.

71.34(1r) (1r) For purposes of sub. (1k) (j) and (L), "rental expenses" means the gross amounts that would otherwise be deductible in the computation of Wisconsin adjusted gross income for the use of, or the right to use, real property and tangible personal property in connection with real property, including services furnished or rendered in connection with such property, regardless of how reported for financial accounting purposes and regardless of how computed.

71.34(2) (2) "Tax-option corporation" means a corporation which is treated as an S corporation under subchapter S of the internal revenue code and has not elected out of tax-option corporation status under s. 71.365 (4) (a) for the current taxable year.

71.34(3) (3) "Tax-option item" means an item of income, loss or deduction.

71.34(4) (4) "Wisconsin net income", for tax-option corporations engaged in business wholly within this state, means net income and, for tax-option corporations engaged in business both within and outside this state, means the amount assigned to this state under s. 71.25.

71.34 History History: 1987 a. 312; 1987 a. 411 ss. 18, 23, 146; 1989 a. 31, 336; 1991 a. 39, 269; 1993 a. 16, 437; 1995 a. 27, 380, 428; 1997 a. 27, 37, 237; 1999 a. 9, 194; 2001 a. 16, 109; 2003 a. 33, 99, 135, 255, 326; 2005 a. 25, 49, 74, 361, 479, 483; 2007 a. 20, 96, 226; 2009 a. 2, 28, 161, 183, 265, 269, 295, 332; 2011 a. 32, 212, 232; 2011 a. 260 s. 80; 2013 a. 20.



71.35 Imposition of additional tax on tax-option corporations.

71.35  Imposition of additional tax on tax-option corporations. In addition to the other taxes imposed under this chapter, there is imposed on every tax-option corporation, except a corporation that qualifies for the exception under section 1374 (c) (1) of the internal revenue code and that has not elected to change from tax-option status under s. 71.365 (4) (a) for that taxable year, that has a net recognized built-in gain, as defined in section 1374 (d) (2) of the internal revenue code, during a recognition period, as defined in section 1374 (d) (7) of the internal revenue code as modified by this section, a tax computed under section 1374 of the internal revenue code except that the rate is that under s. 71.27 (2), the net recognized built-in gain is computed using the Wisconsin basis of the assets and the Wisconsin apportionment percentage for the current taxable year, the taxable income is the Wisconsin taxable income and the credit and net operating losses are those under this chapter rather than the federal credits and net operating losses. The tax under this section does not apply if the return is filed pursuant to a federal S corporation election made before January 1, 1987, and the corporation has not elected to change its status under s. 71.365 (4) (a) for any intervening year. If a corporation that elected to change from tax-option status under s. 71.365 (4) (a) subsequently elects to become a tax-option corporation, its recognition period begins with the first day of the first taxable year affected by the subsequent election.

71.35 History History: 1987 a. 312; 1989 a. 31.



71.36 Tax-option items.

71.36  Tax-option items.

71.36(1)(1) It is the intent of this section that shareholders of tax-option corporations include in their Wisconsin adjusted gross income their proportionate share of the corporation's tax-option items unless the corporation elects under s. 71.365 (4) (a) not to be a tax-option corporation.

71.36(1m) (1m)

71.36(1m)(a)(a) A tax-option corporation may deduct from its net income all amounts included in the Wisconsin adjusted gross income of its shareholders, the capital gain deduction under s. 71.05 (6) (b) 9. and all amounts not taxable to nonresident shareholders under ss. 71.04 (1) and (4) to (9) and 71.362.

71.36(1m)(b) (b) For purposes of this subsection, interest on any of the following obligations is not included in shareholders' income:

71.36(1m)(b)1. 1. Interest on federal obligations.

71.36(1m)(b)2. 2. Interest on obligations issued under s. 66.0304 by a commission if the bonds or notes are used to fund multifamily affordable housing projects or elderly housing projects in this state, and the Wisconsin Housing and Economic Development Authority has the authority to issue its bonds or notes for the project being funded, or if the bonds or notes are used by a health facility, as defined in s. 231.01 (5), to fund the acquisition of information technology hardware or software, in this state, and the Wisconsin Health and Educational Facilities Authority has the authority to issue its bonds or notes for the project being funded, or if the bonds or notes are issued to fund a redevelopment project in this state or a housing project in this state, and the authority exists for bonds or notes to be issued by an entity described under s. 66.1201, 66.1333, or 66.1335.

71.36(1m)(b)3. 3. Interest on obligations issued under s. 66.0621 by a local professional baseball park district, a local professional football stadium district, or a local cultural arts district.

71.36(1m)(b)4. 4. Interest on obligations issued under ss. 66.1201, 66.1333, and 66.1335.

71.36(1m)(b)5. 5. Interest on obligations issued under s. 234.65 to fund an economic development loan to finance construction, renovation or development of property that would be exempt under s. 70.11 (36).

71.36(1m)(b)6. 6. Interest on obligations issued under subch. II of ch. 229.

71.36(1m)(c) (c) The proportionate share of the net loss of a tax-option corporation shall be attributed and made available to shareholders on a Wisconsin basis but subject to the limitation and carry-over rules as prescribed by section 1366 (d) of the Internal Revenue Code. Net operating losses of the corporation to the extent attributed or made available to a shareholder may not be used by the corporation for further tax benefit. For purposes of computing the Wisconsin adjusted gross income of shareholders, tax-option items shall be reported by the shareholders and those tax-option items, including capital gains and losses, shall retain the character they would have if attributed to the corporation, including their character as business income. In computing the tax liability of a shareholder, no credit against gross tax that would be available to the tax-option corporation if it were a nontax-option corporation may be claimed.

71.36(2) (2) A tax-option corporation shall separately state all tax-option items the separate treatment of which may affect the liability of any shareholder for tax under this chapter.

71.36(3) (3)

71.36(3)(a)(a) The tax treatment of all tax-option items shall be determined at the corporate level.

71.36(3)(b) (b) All shareholders of tax-option corporations shall treat tax-option items on their returns under this chapter in a manner consistent with the manner in which those tax-option items are treated on the corporation's Wisconsin income or franchise tax return or shall notify the department of revenue of any inconsistency and the reason for it.

71.36(4) (4) Every tax-option corporation that is required to file a return under s. 71.24 (1) shall, on or before the due date of the return, including extensions, provide a schedule to each shareholder whose share of income, deductions, credits, or other items of the tax-option corporation may affect the shareholder's tax liability under this chapter. The schedule shall separately indicate the shareholder's share of each item.

71.36 History History: 1987 a. 312; 1995 a. 27, 56; 1999 a. 65; 1999 a. 150 s. 672; 1999 a. 167; 2001 a. 38; 2009 a. 28, 205.



71.362 Situs of income.

71.362  Situs of income.

71.362(1)(1) All tax-option items of nonresident individuals, nonresident estates and nonresident trusts derived from a tax-option corporation not requiring apportionment under sub. (2) shall follow the situs of the business of the corporation from which they are derived, except that all income that is realized from the sale of or purchase and subsequent sale or redemption of lottery prizes if the winning tickets were originally bought in this state shall be allocated to this state.

71.362(2) (2) Nonresident individuals, nonresident estates and nonresident trusts deriving income from a tax-option corporation which is engaged in business within and without this state shall be taxed only on the income of the corporation derived from business transacted and property located in this state and losses and other items of the corporation deductible by such shareholders shall be limited to their proportionate share of the Wisconsin loss or other item, except that all income that is realized from the sale of or purchase and subsequent sale or redemption of lottery prizes if the winning tickets were originally bought in this state shall be allocated to this state. For purposes of this subsection, all intangible income of tax-option corporations passed through to shareholders is business income that follows the situs of the business, except that all income that is realized from the sale of or purchase and subsequent sale or redemption of lottery prizes if the winning tickets were originally bought in this state shall be allocated to this state.

71.362 History History: 1987 a. 312; 1999 a. 9.



71.365 General provisions.

71.365  General provisions.

71.365(1)(1)  Adjusted basis of shareholders' stock in tax-option corporation. For purposes of this chapter, the adjusted basis of a shareholder in the stock and indebtedness of a tax-option corporation shall be determined in the manner prescribed by the internal revenue code for a shareholder of an S corporation, except that the nature and amount of items affecting that basis shall be determined under this chapter. This subsection does not apply to 1978 and earlier taxable years of corporations which were S corporations for federal income tax purposes or to taxable years of corporations for which an election has been made under sub. (4) (a).

71.365(1m) (1m) Tax-option corporations; depreciation. For taxable years beginning before January 1, 2014, a tax-option corporation shall compute amortization and depreciation under the federal Internal Revenue Code as amended to December 31, 2000, except that property first placed in service by the taxpayer on or after January 1, 1983, but before January 1, 1987, that, under s. 71.04 (15) (b) and (br), 1985 stats., is required to be depreciated under the Internal Revenue Code as amended to December 31, 1980, and property first placed in service in taxable year 1981 or thereafter but before January 1, 1987, that, under s. 71.04 (15) (bm), 1985 stats., is required to be depreciated under the Internal Revenue Code as amended to December 31, 1980, shall continue to be depreciated under the Internal Revenue Code as amended to December 31, 1980. Any difference between the adjusted basis for federal income tax purposes and the adjusted basis under this chapter shall be taken into account in determining net income or loss in the year or years for which the gain or loss is reportable under this chapter. If that property was placed in service by the taxpayer during taxable year 1986 and thereafter but before the property is used in the production of income subject to taxation under this chapter, the property's adjusted basis and the depreciation or other deduction schedule are not required to be changed from the amount allowable on the owner's federal income tax returns for any year because the property is used in the production of income subject to taxation under this chapter. If that property was acquired in a transaction in taxable year 1986 or thereafter in which the adjusted basis of the property in the hands of the transferee is the same as the adjusted basis of the property in the hands of the transferor, the Wisconsin adjusted basis of that property on the date of transfer is the adjusted basis allowable under the Internal Revenue Code as defined for Wisconsin purposes for the property in the hands of the transferor.

71.365(2) (2) Corporation business loss carry-forward prohibition. The corporation net business loss carry-forward provided by s. 71.26 (4) may not be claimed by a tax-option corporation.

71.365(3) (3) Credits not allowed. The credits under s. 71.28 (4m) may not be claimed by a tax-option corporation or shareholders of a tax-option corporation.

71.365(4) (4) Election to change from tax-option status.

71.365(4)(a)(a) If persons who hold more than 50% of the shares on the day on which this election is made consent, a corporation that is an S corporation for federal income tax purposes and that does not have a qualified subchapter S subsidiary may elect, on or before the due date or extended due date of its return under this chapter, not to be a tax-option corporation for that taxable year and for later taxable years until its status is again changed.

71.365(4)(b) (b) If persons who, on the day on which the election occurs, hold more than 50% of the shares of a corporation that has elected out under par. (a) consent, a corporation that is an S corporation for federal income tax purposes may elect, on or before the due date or extended due date of its return under this chapter, to be a tax-option corporation for that taxable year, except that no corporation electing under par. (a) and no successor of such a corporation may be a tax-option corporation for any of the next 4 taxable years after the taxable year to which its election under par. (a) first applies.

71.365(5) (5) Federal return copy. A tax-option corporation shall file with its state franchise or income tax return an exact copy of its federal income tax return for the same year and shall file any other return or statement filed with or made to, or any document received from, the U.S. internal revenue service, and any form required of that corporation and prescribed by the department of revenue, affecting the taxation of its shareholders.

71.365(6) (6) Notice to shareholders of appeals and other proceedings. Any notice of determination by the department of any tax-option item may be contested by a tax-option corporation under subch. XIV. A tax-option corporation shall timely notify all shareholders of any administrative or judicial proceeding about the determination of any tax-option item. Each shareholder may participate in any such proceeding and shall be bound by the final determination in that proceeding.

71.365(7) (7) Qualified subchapter S subsidiaries. If a tax-option corporation elects to treat a subsidiary as a qualified subchapter S subsidiary for federal purposes, that election also applies for this chapter. If this state has jurisdiction to impose the taxes under this chapter on the qualified subchapter S subsidiary, this state has the jurisdiction to impose the taxes under this chapter on the tax-option corporation.

71.365(9) (9) Adjustment under rules. A corporation that elects under sub. (4) (a) not to be a tax-option corporation and a corporation that elects to become a tax-option corporation shall adjust its income, under rules promulgated by the department of revenue, for the taxable year for which that election is first effective to avoid the omission or double inclusion of any item of income, loss or deduction.

71.365 History History: 1987 a. 312; 1987 a. 411 ss. 40, 50, 147; 1989 a. 31, 336; 1991 a. 39, 269; 1993 a. 16, 437; 1995 a. 27, 380; 1997 a. 27, 37, 237; 1999 a. 9, 194; 2001 a. 109; 2005 a. 362; 2009 a. 28; 2013 a. 20.



71.37 Conformity.

71.37  Conformity. Unless otherwise provided in this subchapter or the context requires otherwise, urban transit companies are subject to this chapter.

71.37 History History: 1987 a. 312.



71.38 Definition.

71.38  Definition. In this subchapter, "urban mass transportation of passengers" means the transportation of passengers by means of vehicles having a passenger-carrying capacity of 10 or more persons including the operator, such capacity to be determined by dividing by 20 the total seating space measured in inches, when such transportation takes place entirely within contiguous cities, villages or towns and in cities, villages or towns contiguous to that in which the carrier has its principal place of business, or within or between cities, villages or towns located within a radius of 10 miles of the city, village or town in which the carrier has its principal place of business, or entirely within one city, village or town contiguous thereto, or within a county having a population of 500,000 or more or within such county and the counties contiguous thereto, or suburban operations classified as such by the department of transportation.

71.38 History History: 1987 a. 312; 1993 a. 16, 246.



71.385 Determination of cost.

71.385  Determination of cost. The cost of property used and useful in providing urban mass transportation of passengers and the depreciation accrued on such property shall be determined on the basis of the reports and orders on file with the department of transportation.

71.385 History History: 1987 a. 312; 1993 a. 16.



71.39 Imposition of tax.

71.39  Imposition of tax.

71.39(1)(1)  Special tax; computation. In lieu of the income and franchise tax rates prescribed in s. 71.27, there shall be assessed, levied and collected upon the taxable income of every corporation whose principal source (defined for purposes of this subchapter as being 50% or more) of gross income is the urban mass transportation of passengers a special income tax of 50% determined in accordance with this chapter, except that:

71.39(1)(a) (a) United States income, excess or war profits and defense taxes shall be allowed as a deduction from gross income to the extent of the total payment actually made during the tax year.

71.39(1)(b) (b) A deduction shall be allowed from such taxable income before the imposition of the special tax levied by this section, in an amount equivalent to 8% of the amount by which the cost of the property of such corporation used and useful in providing its urban mass transportation of passengers exceeds the cumulated amount of the depreciation accrued against such property as of the end of the fiscal year for which the income or franchise tax return is filed.

71.39(1)(c) (c) An amount shall be added to such taxable income, before imposition of the special tax levied by this section, which amount shall be equivalent to the interest paid during the year in the operation of the business from which its income is derived.

71.39(2) (2) Determination of net business loss. The addition to and deductions from income of urban transit companies under sub. (1) shall be used in determining the Wisconsin net business loss of such companies to be offset against the Wisconsin net business income as determined under this section for purposes of s. 71.26 (4).

71.39 History History: 1987 a. 312; 1991 a. 39.



71.40 Filing of returns.

71.40  Filing of returns. The special income tax assessed under this subchapter shall be reported in an income or franchise tax return filed in accordance with this chapter, except as modified by this subchapter. The tax so reported and assessed shall be payable to the department of revenue.

71.40 History History: 1987 a. 312; 1991 a. 39.



71.42 Definitions.

71.42  Definitions. In this subchapter:

71.42(1b) (1b) "Aggregate effective tax rate" means the sum of the effective tax rates imposed by a state, U.S. possession, foreign country, or any combination thereof, on the person or entity.

71.42(1g) (1g) "Corporation" means insurance corporations, insurance joint stock companies, insurance associations and insurance common law trusts, unless the context requires otherwise.

71.42(1m) (1m) "Department" means the department of revenue.

71.42(1s) (1s) "Effective tax rate" means the maximum tax rate imposed by the state, U.S. possession, or foreign country, multiplied by the apportionment percentage, if any, applicable to the person or entity under the laws of that state, U.S. possession, or foreign country.

71.42(1sg) (1sg) For purposes of ss. 71.45 (2) (a) 16. and 18. and 71.255 (2) (d) 1., "intangible expenses" include the following, to the extent that the amounts would otherwise be deductible in computing net income under the Internal Revenue Code, as adjusted under s. 71.45 (2):

71.42(1sg)(a) (a) Expenses, losses, and costs for, related to, or directly or indirectly in connection with the acquisition, use, maintenance, management, ownership, sale, exchange, or any other disposition of intangible property.

71.42(1sg)(b) (b) Losses related to, or incurred in connection directly or indirectly with, factoring transactions or discounting transactions.

71.42(1sg)(c) (c) Royalty, patent, technical, and copyright fees.

71.42(1sg)(d) (d) Licensing fees.

71.42(1sg)(e) (e) Other similar expenses, losses, and costs.

71.42(1sh) (1sh) "Intangible property" includes stocks, bonds, financial instruments, patents, patent applications, trade names, trademarks, service marks, copyrights, mask works, trade secrets, and similar types of intangible assets.

71.42(1t) (1t) For purposes of ss. 71.45 (2) (a) 16. and 18. and 71.255 (2) (d) 1., "interest expenses" means interest that would otherwise be deductible under section 163 of the Internal Revenue Code, as adjusted under s. 71.45 (2).

71.42(2) (2)

71.42(2)(a) (a) For taxable years that begin after December 31, 2002, and before January 1, 2004, "Internal Revenue Code" means the federal Internal Revenue Code as amended to December 31, 2002, excluding sections 103, 104, and 110 of P.L. 102-227, sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 106-519, sections 162 and 165 of P.L. 106-554, P.L. 106-573, section 431 of P.L. 107-16, and sections 101 and 301 (a) of P.L. 107-147, and as amended by P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, excluding section 109 of P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 307, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, and as indirectly affected by P.L. 99-514, P.L. 100-203, P.L. 100-647, P.L. 101-73, P.L. 101-140, P.L. 101-179, P.L. 101-239, P.L. 101-508, P.L. 102-227, excluding sections 103, 104, and 110 of P.L. 102-227, P.L. 102-318, P.L. 102-486, P.L. 103-66, excluding sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, P.L. 103-296, P.L. 103-337, P.L. 103-465, P.L. 104-7, P.L. 104-188, excluding sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 104-191, P.L. 104-193, P.L. 105-33, P.L. 105-34, P.L. 105-178, P.L. 105-206, P.L. 105-277, P.L. 106-36, P.L. 106-170, P.L. 106-230, P.L. 106-554, excluding sections 162 and 165 of P.L. 106-554, P.L. 107-15, P.L. 107-16, excluding section 431 of P.L. 107-16, P.L. 107-22, P.L. 107-116, P.L. 107-134, P.L. 107-147, excluding sections 101 and 301 (a) of P.L. 107-147, P.L. 107-181, P.L. 107-210, P.L. 107-276, P.L. 107-358, P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, excluding section 109 of P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 307, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, except that "Internal Revenue Code" does not include section 847 of the federal Internal Revenue Code. The Internal Revenue Code applies for Wisconsin purposes at the same time as for federal purposes. Amendments to the federal Internal Revenue Code enacted after December 31, 2002, do not apply to this paragraph with respect to taxable years beginning after December 31, 2002, and before January 1, 2004, except that changes to the Internal Revenue Code made by P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, excluding section 109 of P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 307, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, and changes that indirectly affect the provisions applicable to this subchapter made by P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, excluding section 109 of P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 307, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, apply for Wisconsin purposes at the same time as for federal purposes.

71.42(2)(b) (b) For taxable years that begin after December 31, 2003, and before January 1, 2005, "Internal Revenue Code" means the federal Internal Revenue Code as amended to December 31, 2003, excluding sections 103, 104, and 110 of P.L. 102-227, sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 106-519, sections 162 and 165 of P.L. 106-554, P.L. 106-573, section 431 of P.L. 107-16, sections 101 and 301 (a) of P.L. 107-147, sections 106, 201, and 202 of P.L. 108-27, section 109 of P.L. 108-121, and section 1201 of P.L. 108-173, and as amended by P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 307, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, and as indirectly affected by P.L. 99-514, P.L. 100-203, P.L. 100-647, P.L. 101-73, P.L. 101-140, P.L. 101-179, P.L. 101-239, P.L. 101-508, P.L. 102-227, excluding sections 103, 104, and 110 of P.L. 102-227, P.L. 102-318, P.L. 102-486, P.L. 103-66, excluding sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, P.L. 103-296, P.L. 103-337, P.L. 103-465, P.L. 104-7, P.L. 104-188, excluding sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 104-191, P.L. 104-193, P.L. 105-33, P.L. 105-34, P.L. 105-178, P.L. 105-206, P.L. 105-277, P.L. 106-36, P.L. 106-170, P.L. 106-230, P.L. 106-554, excluding sections 162 and 165 of P.L. 106-554, P.L. 107-15, P.L. 107-16, excluding section 431 of P.L. 107-16, P.L. 107-22, P.L. 107-116, P.L. 107-134, P.L. 107-147, excluding sections 101 and 301 (a) of P.L. 107-147, P.L. 107-181, P.L. 107-210, P.L. 107-276, P.L. 107-358, P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, excluding section 109 of P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 307, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, except that "Internal Revenue Code" does not include section 847 of the federal Internal Revenue Code. The Internal Revenue Code applies for Wisconsin purposes at the same time as for federal purposes. Amendments to the federal Internal Revenue Code enacted after December 31, 2003, do not apply to this paragraph with respect to taxable years beginning after December 31, 2003, and before January 1, 2005, except that changes to the Internal Revenue Code made by P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 307, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, and changes that indirectly affect the provisions applicable to this subchapter made by P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 307, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, apply for Wisconsin purposes at the same time as for federal purposes.

71.42(2)(c) (c) For taxable years that begin after December 31, 2004, and before January 1, 2006, "Internal Revenue Code" means the federal Internal Revenue Code as amended to December 31, 2004, excluding sections 103, 104, and 110 of P.L. 102-227, sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, sections 1, 3, 4, and 5 of P.L. 106-519, sections 162 and 165 of P.L. 106-554, P.L. 106-573, section 431 of P.L. 107-16, sections 101 and 301 (a) of P.L. 107-147, sections 106, 201, and 202 of P.L. 108-27, section 1201 of P.L. 108-173, sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, and sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, and as amended by P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, and as indirectly affected by P.L. 99-514, P.L. 100-203, P.L. 100-647, P.L. 101-73, P.L. 101-140, P.L. 101-179, P.L. 101-239, P.L. 101-508, P.L. 102-227, excluding sections 103, 104, and 110 of P.L. 102-227, P.L. 102-318, P.L. 102-486, P.L. 103-66, excluding sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, P.L. 103-296, P.L. 103-337, P.L. 103-465, P.L. 104-7, P.L. 104-188, excluding sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 104-191, P.L. 104-193, P.L. 105-33, P.L. 105-34, P.L. 105-178, P.L. 105-206, P.L. 105-277, P.L. 106-36, P.L. 106-170, P.L. 106-230, P.L. 106-554, excluding sections 162 and 165 of P.L. 106-554, P.L. 107-15, P.L. 107-16, excluding section 431 of P.L. 107-16, P.L. 107-22, P.L. 107-116, P.L. 107-134, P.L. 107-147, excluding sections 101 and 301 (a) of P.L. 107-147, P.L. 107-181, P.L. 107-210, P.L. 107-276, P.L. 107-358, P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, except that "Internal Revenue Code" does not include section 847 of the federal Internal Revenue Code. The Internal Revenue Code applies for Wisconsin purposes at the same time as for federal purposes. Amendments to the federal Internal Revenue Code enacted after December 31, 2004, do not apply to this paragraph with respect to taxable years beginning after December 31, 2004, and before January 1, 2006, except that changes to the Internal Revenue Code made by P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, and changes that indirectly affect the provisions applicable to this subchapter made by P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, apply for Wisconsin purposes at the same time as for federal purposes.

71.42(2)(d) (d) For taxable years that begin after December 31, 2005, and before January 1, 2007, "Internal Revenue Code" means the federal Internal Revenue Code as amended to December 31, 2005, excluding sections 103, 104, and 110 of P.L. 102-227, sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, sections 1, 3, 4, and 5 of P.L. 106-519, sections 162 and 165 of P.L. 106-554, P.L. 106-573, section 431 of P.L. 107-16, sections 101 and 301 (a) of P.L. 107-147, sections 106, 201, and 202 of P.L. 108-27, section 1201 of P.L. 108-173, sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 109-1, sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, section 11146 of P.L. 109-59, section 301 of P.L. 109-73, and sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, and as amended by P.L. 109-222, excluding sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, and as indirectly affected by P.L. 99-514, P.L. 100-203, P.L. 100-647, P.L. 101-73, P.L. 101-140, P.L. 101-179, P.L. 101-239, P.L. 101-508, P.L. 102-227, excluding sections 103, 104, and 110 of P.L. 102-227, P.L. 102-318, P.L. 102-486, P.L. 103-66, excluding sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, P.L. 103-296, P.L. 103-337, P.L. 103-465, P.L. 104-7, P.L. 104-188, excluding sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 104-191, P.L. 104-193, P.L. 105-33, P.L. 105-34, P.L. 105-178, P.L. 105-206, P.L. 105-277, P.L. 106-36, P.L. 106-170, P.L. 106-230, P.L. 106-554, excluding sections 162 and 165 of P.L. 106-554, P.L. 107-15, P.L. 107-16, excluding section 431 of P.L. 107-16, P.L. 107-22, P.L. 107-116, P.L. 107-134, P.L. 107-147, excluding sections 101 and 301 (a) of P.L. 107-147, P.L. 107-181, P.L. 107-210, P.L. 107-276, P.L. 107-358, P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-59, excluding section 11146 of P.L. 109-59, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, and P.L. 110-458, excluding sections 811 and 844 of P.L. 109-280, except that "Internal Revenue Code" does not include section 847 of the federal Internal Revenue Code. The Internal Revenue Code applies for Wisconsin purposes at the same time as for federal purposes. Amendments to the federal Internal Revenue Code enacted after December 31, 2005, do not apply to this paragraph with respect to taxable years beginning after December 31, 2005, and before January 1, 2007, except that changes to the Internal Revenue Code made by P.L. 109-222, excluding sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, and changes that indirectly affect the provisions applicable to this subchapter made by P.L. 109-222, excluding sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, and P.L. 110-458, apply for Wisconsin purposes at the same time as for federal purposes.

71.42(2)(e) (e) For taxable years that begin after December 31, 2006, and before January 1, 2008, "Internal Revenue Code" means the federal Internal Revenue Code as amended to December 31, 2006, excluding sections 103, 104, and 110 of P.L. 102-227, sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, sections 1, 3, 4, and 5 of P.L. 106-519, sections 162 and 165 of P.L. 106-554, P.L. 106-573, section 431 of P.L. 107-16, sections 101 and 301 (a) of P.L. 107-147, sections 106, 201, and 202 of P.L. 108-27, section 1201 of P.L. 108-173, sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 109-1, sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, section 11146 of P.L. 109-59, section 301 of P.L. 109-73, sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, sections 811 and 844 of P.L. 109-280, and P.L. 109-432, and as amended by P.L. 110-245, excluding sections 110, 113, and 301 of P.L. 110-245, and P.L. 110-458, and as indirectly affected by P.L. 99-514, P.L. 100-203, P.L. 100-647, P.L. 101-73, P.L. 101-140, P.L. 101-179, P.L. 101-239, P.L. 101-508, P.L. 102-227, excluding sections 103, 104, and 110 of P.L. 102-227, P.L. 102-318, P.L. 102-486, P.L. 103-66, excluding sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, P.L. 103-296, P.L. 103-337, P.L. 103-465, P.L. 104-7, P.L. 104-188, excluding sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 104-191, P.L. 104-193, P.L. 105-33, P.L. 105-34, P.L. 105-178, P.L. 105-206, P.L. 105-277, P.L. 106-36, P.L. 106-170, P.L. 106-230, P.L. 106-554, excluding sections 162 and 165 of P.L. 106-554, P.L. 107-15, P.L. 107-16, excluding section 431 of P.L. 107-16, P.L. 107-22, P.L. 107-116, P.L. 107-134, P.L. 107-147, excluding sections 101 and 301 (a) of P.L. 107-147, P.L. 107-181, P.L. 107-210, P.L. 107-276, P.L. 107-358, P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-59, excluding section 11146 of P.L. 109-59, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, P.L. 110-245, excluding sections 110, 113, and 301 of P.L. 110-245, and P.L. 110-458, except that "Internal Revenue Code" does not include section 847 of the federal Internal Revenue Code. The Internal Revenue Code applies for Wisconsin purposes at the same time as for federal purposes. Amendments to the federal Internal Revenue Code enacted after December 31, 2006, do not apply to this paragraph with respect to taxable years beginning after December 31, 2006, and before January 1, 2008, except that changes to the Internal Revenue Code made by P.L. 110-245, excluding sections 110, 113, and 301 of P.L. 110-245, and P.L. 110-458, and changes that indirectly affect the provisions applicable to this subchapter made by P.L. 110-245, excluding sections 110, 113, and 301 of P.L. 110-245, and P.L. 110-458, apply for Wisconsin purposes at the same time as for federal purposes.

71.42(2)(f) (f) For taxable years that begin after December 31, 2007, and before January 1, 2009, "Internal Revenue Code" means the federal Internal Revenue Code as amended to December 31, 2007, excluding sections 103, 104, and 110 of P.L. 102-227, sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, sections 1, 3, 4, and 5 of P.L. 106-519, sections 162 and 165 of P.L. 106-554, P.L. 106-573, section 431 of P.L. 107-16, sections 101 and 301 (a) of P.L. 107-147, sections 106, 201, and 202 of P.L. 108-27, section 1201 of P.L. 108-173, sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 109-1, sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, section 11146 of P.L. 109-59, section 301 of P.L. 109-73, sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, sections 811 and 844 of P.L. 109-280, P.L. 109-432, P.L. 110-28, P.L. 110-140, P.L. 110-141, P.L. 110-142, P.L. 110-166, and P.L. 110-172, and as amended by P.L. 110-245, excluding sections 110, 113, and 301 of P.L. 110-245, section 15316 of P.L. 110-246, section 301 of division B and section 313 of division C of P.L. 110-343, P.L. 110-458, section 1541 of division B of P.L. 111-5, and P.L. 111-192, and as indirectly affected by P.L. 99-514, P.L. 100-203, P.L. 100-647, P.L. 101-73, P.L. 101-140, P.L. 101-179, P.L. 101-239, P.L. 101-508, P.L. 102-227, excluding sections 103, 104, and 110 of P.L. 102-227, P.L. 102-318, P.L. 102-486, P.L. 103-66, excluding sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, P.L. 103-296, P.L. 103-337, P.L. 103-465, P.L. 104-7, P.L. 104-188, excluding sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 104-191, P.L. 104-193, P.L. 105-33, P.L. 105-34, P.L. 105-178, P.L. 105-206, P.L. 105-277, P.L. 106-36, P.L. 106-170, P.L. 106-230, P.L. 106-554, excluding sections 162 and 165 of P.L. 106-554, P.L. 107-15, P.L. 107-16, excluding section 431 of P.L. 107-16, P.L. 107-22, P.L. 107-116, P.L. 107-134, P.L. 107-147, excluding sections 101 and 301 (a) of P.L. 107-147, P.L. 107-181, P.L. 107-210, P.L. 107-276, P.L. 107-358, P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-59, excluding section 11146 of P.L. 109-59, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 209, 503, 512, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, excluding sections 811 and 844 of P.L. 109-280, P.L. 110-245, excluding sections 110, 113, and 301 of P.L. 110-245, section 15316 of P.L. 110-246, section 301 of division B and section 313 of division C of P.L. 110-343, P.L. 110-458, section 1541 of division B of P.L. 111-5, and P.L. 111-192, except that "Internal Revenue Code" does not include section 847 of the federal Internal Revenue Code. The Internal Revenue Code applies for Wisconsin purposes at the same time as for federal purposes. Amendments to the federal Internal Revenue Code enacted after December 31, 2007, do not apply to this paragraph with respect to taxable years beginning after December 31, 2007, and before January 1, 2009, except that changes to the Internal Revenue Code made by P.L. 110-245, excluding sections 110, 113, and 301 of P.L. 110-245, section 15316 of P.L. 110-246, section 301 of division B and section 313 of division C of P.L. 110-343, P.L. 110-458, section 1541 of division B of P.L. 111-5, and P.L. 111-192, and changes that indirectly affect the provisions applicable to this subchapter made by P.L. 110-245, excluding sections 110, 113, and 301 of P.L. 110-245, section 15316 of P.L. 110-246, section 301 of division B and section 313 of division C of P.L. 110-343, P.L. 110-458, section 1541 of division B of P.L. 111-5, and P.L. 111-192, apply for Wisconsin purposes at the same time as for federal purposes.

71.42(2)(g) (g) For taxable years that begin after December 31, 2008, and before January 1, 2011, "Internal Revenue Code" means the federal Internal Revenue Code as amended to December 31, 2008, excluding sections 103, 104, and 110 of P.L. 102-227, sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, sections 1, 3, 4, and 5 of P.L. 106-519, sections 162 and 165 of P.L. 106-554, P.L. 106-573, section 431 of P.L. 107-16, sections 101 and 301 (a) of P.L. 107-147, sections 106, 201, and 202 of P.L. 108-27, section 1201 of P.L. 108-173, sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, sections 101, 102, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 109-1, sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, section 11146 of P.L. 109-59, section 301 of P.L. 109-73, sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, sections 101, 207, 209, 503, and 513 of P.L. 109-222, P.L. 109-432, P.L. 110-28, P.L. 110-140, P.L. 110-141, P.L. 110-142, P.L. 110-166, P.L. 110-172, P.L. 110-185, P.L. 110-234, sections 110, 113, and 301 of P.L. 110-245, P.L. 110-246, except section 15316 of P.L. 110-246, P.L. 110-289, except section 3093 of P.L. 110-289, P.L. 110-317, and P.L. 110-343, except section 301 of division B and section 313 of division C of P.L. 110-343, and as amended by sections 1261, 1262, 1401, 1402, 1521, 1522, 1531, and 1541 of division B of P.L. 111-5, section 301 of P.L. 111-147, P.L. 111-192, section 1601 of P.L. 111-203, section 215 of P.L. 111-226, section 2112 of P.L. 111-240, and P.L. 111-325, and as indirectly affected by P.L. 99-514, P.L. 100-203, P.L. 100-647, P.L. 101-73, P.L. 101-140, P.L. 101-179, P.L. 101-239, P.L. 101-508, P.L. 102-227, excluding sections 103, 104, and 110 of P.L. 102-227, P.L. 102-318, P.L. 102-486, P.L. 103-66, excluding sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, P.L. 103-296, P.L. 103-337, P.L. 103-465, P.L. 104-7, P.L. 104-188, excluding sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 104-191, P.L. 104-193, P.L. 105-33, P.L. 105-34, P.L. 105-178, P.L. 105-206, P.L. 105-277, P.L. 106-36, P.L. 106-170, P.L. 106-230, P.L. 106-554, excluding sections 162 and 165 of P.L. 106-554, P.L. 107-15, P.L. 107-16, excluding section 431 of P.L. 107-16, P.L. 107-22, P.L. 107-116, P.L. 107-134, P.L. 107-147, excluding sections 101 and 301 (a) of P.L. 107-147, P.L. 107-181, P.L. 107-210, P.L. 107-276, P.L. 107-358, P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 102, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-59, excluding section 11146 of P.L. 109-59, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 209, 503, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, P.L. 110-245, excluding sections 110, 113, and 301 of P.L. 110-245, section 15316 of P.L. 110-246, section 3093 of P.L. 110-289, section 301 of division B and section 313 of division C of P.L. 110-343, P.L. 110-351, P.L. 110-458, sections 1261, 1262, 1401, 1402, 1521, 1522, 1531, and 1541 of division B of P.L. 111-5, section 301 of P.L. 111-147, P.L. 111-192, section 1601 of P.L. 111-203, section 215 of P.L. 111-226, section 2112 of P.L. 111-240, and P.L. 111-325, except that "Internal Revenue Code" does not include section 847 of the federal Internal Revenue Code. The Internal Revenue Code applies for Wisconsin purposes at the same time as for federal purposes. Amendments to the federal Internal Revenue Code enacted after December 31, 2008, do not apply to this paragraph with respect to taxable years beginning after December 31, 2008, and before January 1, 2011, except that changes to the Internal Revenue Code made by sections 1261, 1262, 1401, 1402, 1521, 1522, 1531, and 1541 of division B of P.L. 111-5, section 301 of P.L. 111-147, P.L. 111-192, section 1601 of P.L. 111-203, section 215 of P.L. 111-226, section 2112 of P.L. 111-240, and P.L. 111-325, and changes that indirectly affect the provisions applicable to this subchapter made by sections 1261, 1262, 1401, 1402, 1521, 1522, 1531, and 1541 of division B of P.L. 111-5, section 301 of P.L. 111-147, P.L. 111-192, section 1601 of P.L. 111-203, section 215 of P.L. 111-226, section 2112 of P.L. 111-240, and P.L. 111-325, apply for Wisconsin purposes at the same time as for federal purposes.

71.42(2)(h) (h) For taxable years that begin after December 31, 2010, and before January 1, 2013, "Internal Revenue Code" means the federal Internal Revenue Code as amended to December 31, 2010, excluding sections 103, 104, and 110 of P.L. 102-227, sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, sections 1, 3, 4, and 5 of P.L. 106-519, sections 162 and 165 of P.L. 106-554, P.L. 106-573, section 431 of P.L. 107-16, sections 101 and 301 (a) of P.L. 107-147, sections 106, 201, and 202 of P.L. 108-27, section 1201 of P.L. 108-173, sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, sections 101, 102, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 109-1, sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, section 11146 of P.L. 109-59, section 301 of P.L. 109-73, sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, sections 101, 207, 503, and 513 of P.L. 109-222, P.L. 109-432, except sections 117, 406, 409, 410, 412, 417, 418, 424, and 425 of division A and section 403 of division C of P.L. 109-432, P.L. 110-28, except sections 8215, 8231, 8232, 8234, and 8236 of P.L. 110-28, P.L. 110-140, sections 2, 3, and 5 of P.L. 110-142, P.L. 110-166, sections 3 (b) and 11 (b), (e), and (g) of P.L. 110-172, P.L. 110-185, P.L. 110-234, section 301 of P.L. 110-245, P.L. 110-246, except sections 4, 15312, 15313, 15314, 15316, and 15342 of P.L. 110-246, sections 3071, 3081, and 3082 of P.L. 110-289, section 9 (e) of P.L. 110-317, P.L. 110-343, except sections 116, 208, 211, and 301 of division B and sections 313 and 504 of division C of P.L. 110-343, P.L. 111-5, except sections 1261, 1262, 1401, 1402, 1521, 1522, 1531, and 1541 of division B of P.L. 111-5, section 201 of P.L. 111-147, P.L. 111-148, except sections 1322, 1515, 9003, 9021, 9022, 10108, 10908, and 10909 of P.L. 111-148, P.L. 111-152, except section 1407 of P.L. 111-152, P.L. 111-203, except section 1601 of P.L. 111-203, P.L. 111-226, except sections 215 and 217 of P.L. 111-226, P.L. 111-240, except sections 2014, 2043, 2111, 2112, and 2113 of P.L. 111-240, and P.L. 111-312, and as amended by section 902 of P.L. 112-240, and as indirectly affected by P.L. 99-514, P.L. 100-203, P.L. 100-647, P.L. 101-73, P.L. 101-140, P.L. 101-179, P.L. 101-239, P.L. 101-508, P.L. 102-227, excluding sections 103, 104, and 110 of P.L. 102-227, P.L. 102-318, P.L. 102-486, P.L. 103-66, excluding sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, P.L. 103-296, P.L. 103-337, P.L. 103-465, P.L. 104-7, P.L. 104-188, excluding sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 104-191, P.L. 104-193, P.L. 105-33, P.L. 105-34, P.L. 105-178, P.L. 105-206, P.L. 105-277, P.L. 106-36, P.L. 106-170, P.L. 106-230, P.L. 106-554, excluding sections 162 and 165 of P.L. 106-554, P.L. 107-15, P.L. 107-16, excluding section 431 of P.L. 107-16, P.L. 107-22, P.L. 107-116, P.L. 107-134, P.L. 107-147, excluding sections 101 and 301 (a) of P.L. 107-147, P.L. 107-181, P.L. 107-210, P.L. 107-276, P.L. 107-358, P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 102, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-59, excluding section 11146 of P.L. 109-59, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 503, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, sections 117, 406, 409, 410, 412, 417, 418, 424, and 425 of division A and section 403 of division C of P.L. 109-432, sections 8215, 8231, 8232, 8234, and 8236 of P.L. 110-28, P.L. 110-141, P.L. 110-142, excluding sections 2, 3, and 5 of P.L. 110-142, P.L. 110-172, excluding sections 3 (b) and 11 (b), (e), and (g) of P.L. 110-172, P.L. 110-245, excluding section 301 of P.L. 110-245, sections 4, 15312, 15313, 15314, 15316, and 15342 of P.L. 110-246, P.L. 110-289, excluding sections 3071, 3081, and 3082 of P.L. 110-289, P.L. 110-317, excluding section 9 (e) of P.L. 110-317, sections 116, 208, 211, and 301 of division B and sections 313 and 504 of division C of P.L. 110-343, P.L. 110-351, P.L. 110-458, sections 1261, 1262, 1401, 1402, 1521, 1522, 1531, and 1541 of division B of P.L. 111-5, P.L. 111-92, P.L. 111-147, excluding section 201 of P.L. 111-147, sections 1322, 1515, 9003, 9021, 9022, 10108, 10908, and 10909 of P.L. 111-148, section 1407 of P.L. 111-152, P.L. 111-192, section 1601 of P.L. 111-203, sections 215 and 217 of P.L. 111-226, sections 2014, 2043, 2111, 2112, and 2113 of P.L. 111-240, P.L. 111-325, and section 902 of P.L. 112-240, except that "Internal Revenue Code" does not include section 847 of the federal Internal Revenue Code. The Internal Revenue Code applies for Wisconsin purposes at the same time as for federal purposes, except that changes made by section 209 of P.L. 109-222, sections 117, 406, 409, 410, 412, 417, 418, 424, and 425 of division A and section 403 of division C of P.L. 109-432, sections 8215, 8231, 8232, 8234, and 8236 of P.L. 110-28, P.L. 110-141, P.L. 110-142, excluding sections 2, 3, and 5 of P.L. 110-142, P.L. 110-172, excluding sections 3 (b) and 11 (b), (e), and (g) of P.L. 110-172, sections 110 and 113 of P.L. 110-245, sections 15312, 15313, 15314, and 15342 of P.L. 110-246, sections 3031, 3032, 3033, 3041, 3051, 3052, 3061, and 3092 of P.L. 110-289, P.L. 110-317, excluding section 9 (e) of P.L. 110-317, sections 116, 208, and 211 of division B and section 504 of division C of P.L. 110-343, section 14 of P.L. 111-92, sections 531, 532, and 533 of P.L. 111-147, sections 10908 and 10909 of P.L. 111-148, and section 2043 of P.L. 111-240 do not apply for taxable years beginning before January 1, 2011. Amendments to the federal Internal Revenue Code enacted after December 31, 2010, do not apply to this paragraph with respect to taxable years beginning after December 31, 2010, and before January 1, 2013, except that changes to the Internal Revenue Code made by section 902 of P.L. 112-240, and changes that indirectly affect the provisions applicable to this subchapter made by section 902 of P.L. 112-240, apply for Wisconsin purposes at the same time as for federal purposes.

71.42(2)(i) (i) For taxable years that begin after December 31, 2012, "Internal Revenue Code" means the federal Internal Revenue Code as amended to December 31, 2010, excluding sections 103, 104, and 110 of P.L. 102-227, sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, sections 1, 3, 4, and 5 of P.L. 106-519, sections 162 and 165 of P.L. 106-554, section 431 of P.L. 107-16, sections 101 and 301 (a) of P.L. 107-147, sections 106, 201, and 202 of P.L. 108-27, section 1201 of P.L. 108-173, sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, sections 101, 102, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 109-1, sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, section 11146 of P.L. 109-59, section 301 of P.L. 109-73, sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, sections 101, 207, 503, and 513 of P.L. 109-222, P.L. 109-432, except sections 117, 406, 409, 410, 412, 417, 418, 424, and 425 of division A and section 403 of division C of P.L. 109-432, P.L. 110-28, except sections 8215, 8231, 8232, 8234, and 8236 of P.L. 110-28, P.L. 110-140, sections 2, 3, and 5 of P.L. 110-142, P.L. 110-166, sections 3 (b) and 11 (b), (e), and (g) of P.L. 110-172, P.L. 110-185, P.L. 110-234, section 301 of P.L. 110-245, P.L. 110-246, except sections 4, 15312, 15313, 15314, 15316, and 15342 of P.L. 110-246, sections 3071, 3081, and 3082 of P.L. 110-289, section 9 (e) of P.L. 110-317, P.L. 110-343, except sections 116, 208, 211, and 301 of division B and sections 313 and 504 of division C of P.L. 110-343, P.L. 111-5, except sections 1261, 1262, 1401, 1402, 1521, 1522, 1531, and 1541 of division B of P.L. 111-5, section 201 of P.L. 111-147, P.L. 111-148, except sections 1322, 1515, 9003, 9004, 9005, 9012, 9013, 9014, 9016, 9021, 9022, 10108, 10902, 10908, and 10909 of P.L. 111-148, P.L. 111-152, except sections 1403 and 1407 of P.L. 111-152, P.L. 111-203, except section 1601 of P.L. 111-203, P.L. 111-226, except sections 215 and 217 of P.L. 111-226, P.L. 111-240, except sections 2014, 2043, 2111, 2112, and 2113 of P.L. 111-240, and P.L. 111-312, and as amended by section 1858 of P.L. 112-10, section 1108 of P.L. 112-95, sections 40211, 40241, 40242, and 100121 of P.L. 112-141, and sections 101 and 902 of P.L. 112-240, and as indirectly affected by P.L. 99-514, P.L. 100-203, P.L. 100-647, P.L. 101-73, P.L. 101-140, P.L. 101-179, P.L. 101-239, P.L. 101-508, P.L. 102-227, excluding sections 103, 104, and 110 of P.L. 102-227, P.L. 102-318, P.L. 102-486, P.L. 103-66, excluding sections 13113, 13150 (d), 13171 (d), 13174, and 13203 (d) of P.L. 103-66, P.L. 103-296, P.L. 103-337, P.L. 103-465, P.L. 104-7, P.L. 104-188, excluding sections 1123 (b), 1202 (c), 1204 (f), 1311, and 1605 (d) of P.L. 104-188, P.L. 104-191, P.L. 104-193, P.L. 105-33, P.L. 105-34, P.L. 105-178, P.L. 105-206, P.L. 105-277, P.L. 106-36, P.L. 106-170, P.L. 106-230, P.L. 106-554, excluding sections 162 and 165 of P.L. 106-554, P.L. 106-573, P.L. 107-15, P.L. 107-16, excluding section 431 of P.L. 107-16, P.L. 107-22, P.L. 107-116, P.L. 107-134, P.L. 107-147, excluding sections 101 and 301 (a) of P.L. 107-147, P.L. 107-181, P.L. 107-210, P.L. 107-276, P.L. 107-358, P.L. 108-27, excluding sections 106, 201, and 202 of P.L. 108-27, P.L. 108-121, P.L. 108-173, excluding section 1201 of P.L. 108-173, P.L. 108-203, P.L. 108-218, P.L. 108-311, excluding sections 306, 308, 316, 401, and 403 (a) of P.L. 108-311, P.L. 108-357, excluding sections 101, 102, 201, 211, 242, 244, 336, 337, 422, 847, 909, and 910 of P.L. 108-357, P.L. 108-375, P.L. 108-476, P.L. 109-7, P.L. 109-58, excluding sections 1305, 1308, 1309, 1310, 1323, 1324, 1325, 1326, 1328, 1329, 1348, and 1351 of P.L. 109-58, P.L. 109-59, excluding section 11146 of P.L. 109-59, P.L. 109-73, excluding section 301 of P.L. 109-73, P.L. 109-135, excluding sections 101, 105, 201 (a) as it relates to section 1400S (a), 402 (e), 403 (e), (j), and (q), and 405 of P.L. 109-135, P.L. 109-151, P.L. 109-222, excluding sections 101, 207, 503, and 513 of P.L. 109-222, P.L. 109-227, P.L. 109-280, sections 117, 406, 409, 410, 412, 417, 418, 424, and 425 of division A and section 403 of division C of P.L. 109-432, sections 8215, 8231, 8232, 8234, and 8236 of P.L. 110-28, P.L. 110-141, P.L. 110-142, excluding sections 2, 3, and 5 of P.L. 110-142, P.L. 110-172, excluding sections 3 (b) and 11 (b), (e), and (g) of P.L. 110-172, P.L. 110-245, excluding section 301 of P.L. 110-245, sections 4, 15312, 15313, 15314, 15316, and 15342 of P.L. 110-246, P.L. 110-289, excluding sections 3071, 3081, and 3082 of P.L. 110-289, P.L. 110-317, excluding section 9 (e) of P.L. 110-317, sections 116, 208, 211, and 301 of division B and sections 313 and 504 of division C of P.L. 110-343, P.L. 110-351, P.L. 110-458, sections 1261, 1262, 1401, 1402, 1521, 1522, 1531, and 1541 of division B of P.L. 111-5, P.L. 111-92, P.L. 111-147, excluding section 201 of P.L. 111-147, sections 1322, 1515, 9003, 9004, 9005, 9012, 9013, 9014, 9016, 9021, 9022, 10108, 10902, 10908, and 10909 of P.L. 111-148, sections 1403 and 1407 of P.L. 111-152, P.L. 111-192, section 1601 of P.L. 111-203, sections 215 and 217 of P.L. 111-226, sections 2014, 2043, 2111, 2112, and 2113 of P.L. 111-240, P.L. 111-325, section 1858 of P.L. 112-10, section 1108 of P.L. 112-95, sections 40211, 40241, 40242, and 100121 of P.L. 112-141, and sections 101 and 902 of P.L. 112-240, except that "Internal Revenue Code" does not include section 847 of the federal Internal Revenue Code. The Internal Revenue Code applies for Wisconsin purposes at the same time as for federal purposes, except that changes made by P.L. 106-573, sections 9004, 9005, 9012, 9013, 9014, 9016, and 10902 of P.L. 111-148, sections 1403 and 1407 of P.L. 111-152, section 1858 of P.L. 112-10, section 1108 of P.L. 112-95, and sections 40211, 40241, 40242, and 100121 of P.L. 112-141 do not apply for taxable years beginning before January 1, 2013. Amendments to the federal Internal Revenue Code enacted after December 31, 2010, do not apply to this paragraph with respect to taxable years beginning after December 31, 2010, except that changes to the Internal Revenue Code made by section 1858 of P.L. 112-10, section 1108 of P.L. 112-95, and sections 40211, 40241, 40242, and 100121 of P.L. 112-141, and changes that indirectly affect the provisions applicable to this subchapter made by section 1858 of P.L. 112-10, section 1108 of P.L. 112-95, and sections 40211, 40241, 40242, and 100121 of P.L. 112-141, do not apply for taxable years beginning before January 1, 2013, and changes to the Internal Revenue Code made by sections 101 and 902 of P.L. 112-240, and changes that indirectly affect the provisions applicable to this subchapter made by sections 101 and 902 of P.L. 112-240, apply for Wisconsin purposes at the same time as for federal purposes.

71.42(2m) (2m) Notwithstanding sub. (2), a qualified retirement fund for a taxable year for federal income tax purposes is a qualified retirement fund for the taxable year for purposes of this subchapter.

71.42(2s) (2s) "Last day prescribed by law" has the meaning given in s. 71.738.

71.42(3) (3) "Life insurance" includes annuities.

71.42(3c) (3c) For purposes of s. 71.45 (2) (a) 16. and 18., "management fees" include expenses and costs, not including interest expenses, pertaining to accounts receivable, accounts payable, employee benefit plans, insurance, legal matters, payroll, data processing, purchasing, taxation, financial matters, securities, accounting, or reporting and compliance matters or similar activities, to the extent that the amounts would otherwise be deductible in determining net income under the Internal Revenue Code as adjusted under s. 71.45 (2).

71.42(3d) (3d) "Member" does not include a member of a limited liability company treated as a corporation under s. 71.22 (1k).

71.42(3h) (3h) "Partner" does not include a partner of a publicly traded partnership treated as a corporation under s. 71.22 (1k).

71.42(3m) (3m) "Pay" means mail or deliver funds to the department or, if the department prescribes another method of payment or another destination, use that other method or submit to that other destination.

71.42(4) (4) "Person" includes corporations, unless the context requires otherwise.

71.42(4d) (4d) "Qualified real estate investment trust" has the meaning given in s. 71.22 (9ad).

71.42(4m) (4m) "Related entity" means any person related to a taxpayer as provided under section 267 or 1563 of the Internal Revenue Code during all or a portion of the taxpayer's taxable year and any real estate investment trust under section 856 of the Internal Revenue Code, except a qualified real estate investment trust, if more than 50 percent of any class of the beneficial interests or shares of the real estate investment trust are owned directly, indirectly, or constructively by the taxpayer, or any person related to the taxpayer, during all or a portion of the taxpayer's taxable year. For purposes of this subsection, the constructive ownership rules of section 318 (a) of the Internal Revenue Code, as modified by section 856 (d) (5) of the Internal Revenue Code, shall apply in determining the ownership of stock, assets, or net profits of any person.

71.42(4n) (4n) For purposes of s. 71.45 (2) (a) 16. and 18., "rental expenses" means the gross amounts that would otherwise be deductible under the Internal Revenue Code, as adjusted under s. 71.45 (2), for the use of, or the right to use, real property and tangible personal property in connection with real property, including services furnished or rendered in connection with such property, regardless of how reported for financial accounting purposes and regardless of how computed.

71.42(5) (5) "Taxable year" has the meaning under s. 71.22 (10).

71.42 History History: 1987 a. 312; 1987 a. 411 ss. 5, 148, 149; 1989 a. 31, 336; 1991 a. 39, 269; 1993 a. 16, 437; 1995 a. 27, 380, 428; 1997 a. 27, 37, 237; 1999 a. 9, 194; 2001 a. 16, 109; 2003 a. 33; 2005 a. 25, 49; 2007 a. 20, 226; 2009 a. 2, 28, 161, 183; 2011 a. 32; 2013 a. 20.



71.43 Imposition of tax.

71.43  Imposition of tax.

71.43(1)(1)  Income tax. For the purpose of raising revenue for the state and the counties, cities, villages and towns, there shall be assessed, levied, collected and paid a tax as provided under this chapter on all Wisconsin net incomes of corporations that are not subject to the franchise tax under sub. (2) and that own property within this state; that derive income from sources within this state or from activities that are attributable to this state; or whose business within this state during the taxable year, except as provided under s. 71.23 (3), consists exclusively of foreign commerce, interstate commerce, or both, or that buy or sell lottery prizes if the winning tickets were originally bought in this state; except as exempted under ss. 71.26 (1) and 71.45 (1) (a). This section shall not be construed to prevent or affect the correction of errors or omissions in the assessments of income for former years under s. 71.74 (1) and (2).

71.43(2) (2) Franchise tax on corporations. For the privilege of exercising its franchise, buying or selling lottery prizes if the winning tickets were originally bought in this state or doing business in this state in a corporate capacity, except as provided under s. 71.23 (3), every domestic or foreign corporation, except corporations specified in ss. 71.26 (1) and 71.45 (1) (a), shall annually pay a franchise tax according to or measured by its entire Wisconsin net income of the preceding taxable year at the rates set forth in s. 71.46 (2). In addition, except as provided in ss. 71.23 (3), 71.26 (1) and 71.45 (1) (a), a corporation that ceases doing business in this state shall pay a special franchise tax according to or measured by its entire Wisconsin net income for the taxable year during which the corporation ceases doing business in this state at the rate under s. 71.46 (2). Every corporation organized under the laws of this state shall be deemed to be residing within this state for the purposes of this franchise tax. All provisions of this chapter and ch. 73 relating to income taxation of corporations shall apply to franchise taxes imposed under this subsection, unless the context requires otherwise. The tax imposed by this subsection on insurance companies subject to taxation under this chapter shall be based on Wisconsin net income computed under s. 71.45, and no other provision of this chapter relating to computation of taxable income for other corporations shall apply to such insurance companies, except for s. 71.255. All other provisions of this chapter shall apply to insurance companies subject to taxation under this chapter unless the context clearly requires otherwise.

71.43 History History: 1987 a. 312; 1989 a. 31; 1999 a. 9; 2007 a. 20; 2009 a. 2.

71.43 Annotation Sub. (2) is discriminatory within the meaning of 31 U.S.C. 3124 (1) (a) and in violation of that provision. American Family Mutual Insurance Co. v. DOR, 214 Wis. 2d 577, 571 N.W.2d 710 (Ct. App. 1997), 97-1105.



71.44 Filing returns; extensions; payment of tax.

71.44  Filing returns; extensions; payment of tax.

71.44(1)(1)  Filing returns.

71.44(1)(a)(a) Every corporation, except corporations all of whose income is exempt from taxation and except as provided in sub. (1m), shall furnish to the department a true and accurate statement, on or before March 15 of each year, except that returns for fiscal years ending on some other date than December 31 shall be furnished on or before the 15th day of the 3rd month following the close of such fiscal year and except that returns for less than a full taxable year shall be furnished on or before the date applicable for federal income taxes under the internal revenue code, in such manner and form and setting forth such facts as the department deems necessary to enforce this chapter. Every corporation that is required to furnish a statement under this paragraph and that has income that is not taxable under this subchapter shall include with its statement a report that identifies each item of its nontaxable income. The statement shall be subscribed by the president, vice president, treasurer, assistant treasurer, chief accounting officer or any other officer duly authorized so to act. In the case of a return made for a corporation by a fiduciary, the fiduciary shall subscribe the return. The fact that an individual's name is subscribed on the return shall be prima facie evidence that the individual is authorized to subscribe the return on behalf of the corporation.

71.44(1)(b) (b) Each corporation that is required to file a return under this section shall file with that return a copy of its federal income tax return for the same taxable year.

71.44(1)(c) (c) Whenever a corporation has been completely inactive for an entire taxable year, in lieu of filing the statements and information otherwise required by this section, it may file a declaration, on a form to be provided by the department, subscribed by its president, if a resident of this state, and, if not a resident, then by another officer residing in this state, attesting to such inactivity. Such declaration must be filed prior to the otherwise due date for its Wisconsin return for such taxable year. Thereafter the corporation need not file such statements or information for any subsequent year unless specifically requested to do so by the department or unless in a subsequent year the corporation has been activated or reactivated. If a corporation files a false declaration of complete inactivity, or, after filing a declaration, becomes activated or reactivated and fails to file timely statements and information hereunder covering such year or years of activity or reactivity its officers at the time of such filing or failure shall be jointly and severally liable for a civil penalty of $25 for such filing or each such failure, which penalty may be assessed and collected as income or franchise taxes are assessed and collected.

71.44(1)(d) (d) Nothing contained in this subsection shall preclude the department from requiring any corporation to file a return when in the judgment of the department a return should be filed.

71.44(1m) (1m) Unrelated business income. Every corporation subject to a tax on unrelated business income under s. 71.26 (1) (a), if that corporation is required to file for federal income tax purposes, shall furnish to the department of revenue a true and accurate statement on or before the date on or before which it is required to file for federal income tax purposes. The requirements about manner, form and subscription under sub. (1) apply to statements under this subsection.

71.44(2) (2) Changing accounting periods.

71.44(2)(a)(a) Corporations may not change their basis of reporting from a calendar year to a fiscal year, from a fiscal year to a calendar year, or from one fiscal year to another without first obtaining the approval of the department of revenue unless the internal revenue service has approved the change or unless the change, including a change to a short taxable year, is required by the internal revenue code before approval by the internal revenue service and the reason for the change is explained in the first return filed for the new taxable year. Corporations that make changes on the basis of federal changes shall submit a copy of the internal revenue service's notice of approval, if prior federal approval, other than expeditious approval, was required, or requirement, if prior federal approval was not required or if the corporation qualifies for expeditious approval, to the department of revenue along with the return for the first taxable year for which the change applies.

71.44(2)(b) (b) If a corporation changes its basis of reporting from a calendar year to a fiscal year a separate return shall be made for the period between the close of the last calendar year and the date designated as the close of the fiscal year. If the change is from a fiscal year to a calendar year, a separate return shall be made for the period between the close of the last fiscal year and the following December 31. If the change is from one fiscal year to another fiscal year a separate return shall be made for the period between the close of the former fiscal year and the date designated as the close of the new fiscal year. In no case shall a separate income or franchise tax return be made for a period of more than 12 months.

71.44(2)(c) (c) If a separate corporation income tax return is made for a fractional part of a year for federal income tax purposes, the corporation shall file a separate Wisconsin income or franchise tax return for that fractional year. The income shall be computed and reported on the basis of the period for which the separate return is made, and that fractional part of a year shall constitute a taxable year, except that if a corporation terminates, under section 1362 (d) (1) or (2) of the internal revenue code, its election to be treated as an S corporation for federal income tax purposes the corporation may allocate its items of income, loss or deduction between its short taxable year as a tax-option corporation and its short taxable year as a nontax-option corporation according to the method under section 1362 (e) (2) of the internal revenue code.

71.44(2)(d) (d) If a separate income or franchise tax return is made for a short period under par. (b) on account of a change in the taxable year, the net income for such short period shall be placed on an annual basis using the method applicable for federal income taxes under section 443 (b) (1) of the internal revenue code.

71.44(3) (3) Extensions.

71.44(3)(a)(a) In the case of a corporation required to file a return, the department of revenue shall allow an automatic extension of 7 months or until the original due date of the corporation's corresponding federal return, whichever is later. Any extension of time granted by law or by the internal revenue service for the filing of corresponding federal returns shall extend the time for filing under this subchapter to 30 days after the federal due date if the corporation reports the extension in the manner specified by the department on the return. Except for payments of estimated taxes, income or franchise taxes payable upon the filing of the tax return shall not become delinquent during such extension period, but shall, except as provided in par. (b), be subject to interest at the rate of 12% per year during such period.

71.44(3)(b) (b) For taxable years beginning after December 31, 2008, for persons who qualify for a federal extension of time to file under 26 USC 7508A due to a presidentially declared disaster or terroristic or military action, income or franchise taxes payable upon the filing of the tax return are not subject to interest as otherwise provided under par. (a).

71.44(4) (4) Payment of tax.

71.44(4)(b)(b) Corporation franchise and income taxes not paid on or before the 15th day of the 3rd month following the close of the taxable year shall be deemed delinquent.

71.44(4)(c) (c) The department of revenue shall accept in advance income or franchise taxes and surtaxes from taxpayers desirous of making such payments before the same shall become due and payable. Advance payment of taxes under this provision shall not relieve the taxpayer from additional taxes which may result from subsequent legislation or from additional taxable income disclosed or discovered subsequent to such payment.

71.44(4)(d) (d) No person is required to pay a balance due of less than $1.

71.44 History History: 1987 a. 312, 411; 1989 a. 31; 1991 a. 39; 1993 a. 199; 1995 a. 428; 1997 a. 27; 2007 a. 20; 2009 a. 28.



71.45 Income computation.

71.45  Income computation.

71.45(1)(1)  Exempt and excludable income. There shall be exempt from taxation under this subchapter income as follows:

71.45(1)(a) (a) Income of insurers exempt from federal income taxation pursuant to section 501 (c) (15) of the internal revenue code, town mutuals organized under or subject to ch. 612, foreign insurers, and domestic insurers engaged exclusively in life insurance business, domestic insurers insuring against financial loss by reason of nonpayment of principal, interest and other sums agreed to be paid under the terms of any note or bond or other evidence of indebtedness secured by a mortgage, deed of trust or other instrument constituting a lien or charge on real estate and corporations organized under ch. 185, but not including income of cooperative health care associations organized under s. 185.981, or of a service insurance corporation organized under ch. 613, that is derived from a health maintenance organization as defined in s. 609.01 (2) or a limited service health organization as defined in s. 609.01 (3), or operating under subch. I of ch. 616 which are bona fide cooperatives operated without pecuniary profit to any shareholder or member, or operated on a cooperative plan pursuant to which they determine and distribute their proceeds in substantial compliance with s. 185.45. This paragraph does not apply to income that is realized from the sale of or purchase and subsequent sale or redemption of lottery prizes if the winning tickets were originally bought in this state.

71.45(1)(b) (b) For taxable years beginning after December 31, 2006, the amount of any incentive payment received by an individual under s. 23.33 (5r) in the taxable year to which the claim relates.

71.45(1)(c) (c) An amount equal to the increase in the number of full-time equivalent employees employed by the taxpayer in this state during the taxable year, multiplied by $4,000 for a business with gross receipts of no greater than $5,000,000 in the taxable year or $2,000 for a business with gross receipts greater than $5,000,000 in the taxable year. For purposes of this paragraph, the increase in the number of full-time equivalent employees employed by the taxpayer in this state during the taxable year is determined by subtracting from the number of full-time equivalent employees employed by the taxpayer in this state during the taxable year, as determined by computing the average employee count from the taxpayer's quarterly unemployment insurance reports or other information as required by the department for the taxable year, the number of full-time equivalent employees employed by the taxpayer in this state during the immediately preceding taxable year, as determined by computing the average employee count from the taxpayer's quarterly unemployment insurance reports or other information as required by the department for the immediately preceding taxable year. No person may claim a deduction under this paragraph if the person may claim a credit under this subchapter based on the person relocating the person's business from another state to this state and in an amount equal to the person's tax liability. The department shall promulgate rules to administer this paragraph.

71.45(1t) (1t) Exemption from the income tax. The interest and income from the following obligations are exempt from the tax imposed under s. 71.43 (1):

71.45(1t)(b) (b) Those issued under s. 66.1201.

71.45(1t)(c) (c) Those issued under s. 66.1333.

71.45(1t)(d) (d) Those issued under s. 66.1335.

71.45(1t)(e) (e) Those issued under s. 234.65 to fund an economic development loan to finance construction, renovation or development of property that would be exempt under s. 70.11 (36).

71.45(1t)(em) (em) Those issued under s. 234.08 or 234.61, on or after January 1, 2004, if the obligations are issued to fund multifamily affordable housing projects or elderly housing projects.

71.45(1t)(f) (f) Those issued under subch. II of ch. 229.

71.45(1t)(g) (g) Those issued under s. 66.0621 by a local professional baseball park district, a local professional football stadium district, or a local cultural arts district.

71.45(1t)(h) (h) Those issued under s. 114.70 or 114.74.

71.45(1t)(i) (i) Those issued under s. 231.03 (6), on or after October 27, 2007, if the proceeds from the obligations that are issued are used by a health facility, as defined in s. 231.01 (5), to fund the acquisition of information technology hardware or software.

71.45(1t)(k) (k) Those issued under s. 66.0304, if any of the following applies:

71.45(1t)(k)1. 1. The bonds or notes are used to fund multifamily affordable housing projects or elderly housing projects in this state, and the Wisconsin Housing and Economic Development Authority has the authority to issue its bonds or notes for the project being funded.

71.45(1t)(k)2. 2. The bonds or notes are used by a health facility, as defined in s. 231.01 (5), to fund the acquisition of information technology hardware or software, in this state, and the Wisconsin Health and Educational Facilities Authority has the authority to issue its bonds or notes for the project being funded.

71.45(1t)(k)3. 3. The bonds or notes are issued to fund a redevelopment project in this state or a housing project in this state, and the authority exists for bonds or notes to be issued by an entity described under s. 66.1201, 66.1333, or 66.1335.

71.45(1t)(L) (L) Those issued under s. 231.03 (6), if the bonds or notes are issued for the benefit of a person who is eligible to receive the proceeds of bonds or notes from another entity for the same purpose for which the bonds or notes are issued under s. 231.03 (6) and the interest income received from the other bonds or notes is exempt from taxation under this subchapter.

71.45(1t)(m) (m) Those issued by the Wisconsin Housing and Economic Development Authority to provide loans to a public affairs network under s. 234.75 (4).

71.45(2) (2) Determination of net income.

71.45(2)(a)(a) Insurers subject to taxation under this chapter shall pay a tax according to or measured by net income. Such tax is payable under s. 71.44 (1). Except as provided in sub. (5), "net income" of an insurer subject to taxation under this chapter means federal taxable income as determined in accordance with the provisions of the internal revenue code adjusted as follows:

71.45(2)(a)1. 1. By adding to federal taxable income the amount of any loss carry-forward or carry-back, including any capital loss carry-forward or carry-back, deducted in the calculation of federal taxable income.

71.45(2)(a)2. 2. By adding to federal taxable income, if not already included therein, the amount of any federal tax refund or portion thereof previously applied to reduce the amount of tax payable under this chapter.

71.45(2)(a)3. 3. For insurers subject to taxation under s. 71.43 (1), by adding to federal taxable income the amount of any interest income, except interest under sub. (1t), that is not included in federal taxable income except the amount of any interest income which is by federal law exempt from taxation by this state and, for insurers subject to taxation under s. 71.43 (2), by adding to federal taxable income the amount of any interest income which is not included in federal taxable income.

71.45(2)(a)4. 4. By adding to federal taxable income an amount equal to dividend income received during the taxable year to the extent such dividend income was used as a deduction in determining federal taxable income.

71.45(2)(a)5. 5. By adding to federal taxable income the amount of taxes imposed by this or any other state, or the District of Columbia, that are value-added taxes, single business taxes or taxes on or measured by net income, gross income, gross receipts or capital stock, if any, that are deducted in the calculation of federal taxable income except that gross receipts taxes assessed in lieu of property taxes are deductible from gross income.

71.45(2)(a)5m. 5m. By adding to federal taxable income the amount of the environmental tax that is imposed under section 59A of the internal revenue code and that is deducted in calculating federal taxable income.

71.45(2)(a)6. 6. By adding or subtracting, as appropriate, the difference between the federal basis and the Wisconsin basis of any asset sold, exchanged, abandoned or otherwise disposed of in a taxable transaction during the taxable year.

71.45(2)(a)7. 7. For taxable years beginning before January 1, 2014, by adding or subtracting, as appropriate, the amount required to reflect the fact that property that, under s. 71.01 (4) (g) 7. to 10., 1985 stats., is required to be depreciated for taxable years 1983 to 1986 under the internal revenue code as amended to December 31, 1980, shall continue to be depreciated under the internal revenue code as amended to December 31, 1980.

71.45(2)(a)8. 8. By subtracting from federal taxable income dividends received that are deductible under s. 71.26 (3) (j) and are included in federal taxable income.

71.45(2)(a)9. 9. By subtracting from federal taxable income any net capital losses not offset against capital gains to the extent that subtraction is allowed to other corporations in computing net income under s. 71.26 (2).

71.45(2)(a)10. 10. By adding to federal taxable income the amount of credit computed under s. 71.47 (1dd) to (1dy), (3g), (3h), (3n), (3p), (3q), (3r), (3rm), (3rn), (3w), (5e), (5f), (5g), (5h), (5i), (5j), (5k), (5r), (5rm), (6n), (8r), and (9s) and not passed through by a partnership, limited liability company, or tax-option corporation that has added that amount to the partnership's, limited liability company's, or tax-option corporation's income under s. 71.21 (4) or 71.34 (1k) (g) and the amount of credit computed under s. 71.47 (1), (3), (3t), (4), (4m), and (5).

71.45(2)(a)10b. 10b. By subtracting from federal taxable income, as provided under s. 71.47 (3) (c) 7., the amount of the credit under s. 71.47 (3) that the taxpayer added to income under subd. 10. at the time that the taxpayer first claimed the credit.

71.45(2)(a)10m. 10m. By adding to federal taxable income the amount deducted under section 847 of the Internal Revenue Code.

71.45(2)(a)11. 11. By subtracting from federal taxable income the amount of any recapture under s. 71.47 (1di) (e).

71.45(2)(a)13. 13. For taxable years beginning before January 1, 2014, by adding or subtracting, as appropriate, the depreciation deduction under the federal Internal Revenue Code as amended to December 31, 2000, except that property first placed in service by the taxpayer on or after January 1, 1983, but before January 1, 1987, that, under s. 71.04 (15) (b) and (br), 1985 stats., is required to be depreciated under the Internal Revenue Code as amended to December 31, 1980, and property first placed in service in taxable year 1981 or thereafter but before January 1, 1987, that, under s. 71.04 (15) (bm), 1985 stats., is required to be depreciated under the Internal Revenue Code as amended to December 31, 1980, shall continue to be depreciated under the Internal Revenue Code as amended to December 31, 1980.

71.45(2)(a)14. 14. By subtracting from federal taxable income the amount that is included in that income from the sale by the original policyholder or original certificate holder who has a catastrophic or life-threatening illness or condition of a life insurance policy or certificate, or the sale of the death benefit under a life insurance policy or certificate, under a life settlement contract, as defined in s. 632.69 (1) (k). In this subdivision, "catastrophic or life-threatening illness or condition" includes AIDS, as defined in s. 49.686 (1) (a), and HIV infection, as defined in s. 49.686 (1) (d).

71.45(2)(a)15. 15. By subtracting from federal taxable income all income that is realized from the purchase and subsequent sale or redemption of lottery prizes that is treated as nonapportionable income under sub. (3r).

71.45(2)(a)16. 16. By adding to federal taxable income any amount deducted or excluded under the Internal Revenue Code for interest expenses, rental expenses, intangible expenses, and management fees that are directly or indirectly paid, accrued, or incurred to, or in connection directly or indirectly with one or more direct or indirect transactions with, one or more related entities.

71.45(2)(a)17. 17. By subtracting from federal taxable income the amount added to federal taxable income under subd. 16., to the extent that the conditions under s. 71.80 (23) are satisfied.

71.45(2)(a)18. 18. A deduction shall be allowed for the amount added, pursuant to subd. 16. or s. 71.05 (6) (a) 24., 71.26 (2) (a) 7., or 71.34 (1k) (j), to the federal income of a related entity that paid interest expenses, rental expenses, intangible expenses, or management fees to the insurer, to the extent that the related entity could not offset such amount with the deduction allowable under subd. 17. or s. 71.05 (6) (b) 45., 71.26 (2) (a) 8., or 71.34 (1k) (k).

71.45(2)(a)19. 19. Starting with the first taxable year beginning after December 31, 2013, and for each of the next 4 taxable years, by subtracting 20 percent of the amount determined by subtracting the combined federal adjusted basis of all depreciated or amortized assets as of the last day of the taxable year beginning in 2013 that are also being depreciated or amortized for Wisconsin from the combined Wisconsin adjusted basis of those assets on the same day.

71.45(2)(b) (b)

71.45(2)(b)1.1. With respect to any domestic insurer engaged in the sale of life insurance and also other insurance, the net income figure derived by application of par. (a) shall be multiplied by a fraction, the numerator of which is the net gain from operations on insurance, other than life insurance, and the denominator of which is the total net gain from operations; except that the multiplier is zero if the numerator is zero or the numerator is negative and the adjusted federal taxable income is positive or the numerator is positive and the adjusted federal taxable income is negative, and except that the multiplier is one if the numerator is positive and the denominator is zero or negative and the adjusted federal taxable income is positive or the numerator is negative and the denominator is zero or positive and the adjusted federal taxable income is negative or the numerator, the denominator and the adjusted federal taxable income are positive and the numerator is greater than the denominator, and except that if the numerator and denominator are both negative and the adjusted federal taxable income is negative the multiplier is positive but may not be more than one.

71.45(2)(b)2. 2. For purposes of the numerator, "net gain from operations on insurance, other than life insurance" includes net income, after dividends to policyholders, but before federal income taxes and foreign income or franchise taxes, from fire and casualty insurance; net gain from operations, after dividends to policyholders and before federal income taxes, from accident and health insurance; and net realized capital gains or losses on investments from accident and health insurance operations, said net realized capital gains or losses to be apportioned among life and accident and health insurance lines in the same manner as net investment income is required to be apportioned by the commissioner of insurance. "Net gain from operations", "net income", "net realized capital gains or losses", and "net investment income" shall be calculated and reported as required under rules adopted by the commissioner of insurance.

71.45(2)(b)3. 3. For purposes of the denominator, "total net gain from operations" includes net income, after dividends to policyholders, but before federal income taxes and foreign income or franchise taxes, from fire and casualty insurance; net gain from operations after dividends to policyholders and before federal income taxes, from accident and health and life insurance; and net realized capital gains or losses on investments from accident and health and life insurance operations. "Net income", "net gain from operations", and "net realized capital gains or losses" shall be calculated and reported as required under rules adopted by the commissioner of insurance.

71.45(2)(b)4. 4. The resultant figure shall constitute Wisconsin net income for purposes of the Wisconsin franchise tax measured by net income except with respect to such of said insurers as had, in the taxable year, premiums written on insurance other than life insurance where the subject of such insurance was resident, located or to be performed outside this state.

71.45(3) (3) Apportionment. Except as provided in sub. (3d), to determine Wisconsin income for purposes of the franchise tax, domestic insurers that, in the taxable year, have received premiums, other than life insurance premiums, written for insurance on property or risks resident, located or to be performed outside this state shall multiply the net income figure derived by application of sub. (2) by the arithmetic average of the following 2 percentages:

71.45(3)(a) (a) Subject to sub. (3d), the percentage determined by dividing the sum of direct premiums written for insurance other than life insurance, with respect to all property and risks resident, located, or to be performed in this state, and assumed premiums written for reinsurance, other than life insurance, with respect to all property and risks resident, located, or to be performed in this state, by the sum of direct premiums written for insurance on all property and risks, other than life insurance, wherever located, and assumed premiums written for reinsurance on all property and risks, other than life insurance, wherever located. In this paragraph, "direct premiums" means direct premiums as reported for the taxable year on an annual statement that is filed by the insurer with the commissioner of insurance under s. 601.42 (1g) (a). In this paragraph, "assumed premiums" means assumed reinsurance premiums from domestic insurance companies as reported for the taxable year on an annual statement that is filed with the commissioner of insurance under s. 601.42 (1g) (a).

71.45(3)(b) (b)

71.45(3)(b)1.1. Subject to sub. (3d), the percentage determined by dividing the payroll, exclusive of life insurance payroll, paid in this state in the taxable year by total payroll, exclusive of life insurance payroll, paid everywhere in the taxable year.

71.45(3)(b)2. 2. Under subd. 1., payroll is paid in this state if the individual's service is performed entirely in this state; or the individual's service is performed both in and outside of this state, but the service performed outside of this state is incidental to the individual's service in this state; or some service is performed in this state and the base of operations, or if there is no base of operations, the place from which the service is directed or controlled is in this state, or the base of operations or the place from which the service is directed or controlled is not in any state in which some part of the service is performed, but the individual's residence is in this state.

71.45(3d) (3d) Phase in; domestic insurers.

71.45(3d)(a)(a) For taxable years beginning after December 31, 2005, and before January 1, 2007, a domestic insurer that is subject to apportionment under sub. (3) and this subsection shall multiply the net income figure derived by the application of sub. (2) by an apportionment fraction composed of the percentage under sub. (3) (a) representing 60% of the fraction and the percentage under sub. (3) (b) 1. representing 40% of the fraction.

71.45(3d)(b) (b) For taxable years beginning after December 31, 2006, and before January 1, 2008, a domestic insurer that is subject to apportionment under sub. (3) and this subsection shall multiply the net income figure derived by the application of sub. (2) by an apportionment fraction composed of the percentage under sub. (3) (a) representing 80% of the fraction and the percentage under sub. (3) (b) 1. representing 20% of the fraction.

71.45(3d)(c) (c) For taxable years beginning after December 31, 2007, a domestic insurer that is subject to apportionment under sub. (3) and this subsection shall multiply the net income figure derived by the application of sub. (2) by the percentage under sub. (3) (a).

71.45(3e) (3e) Apportionment formula computation.

71.45(3e)(a)(a)

71.45(3e)(a)1.1. For taxable years beginning before January 1, 2008, if both the numerator and the denominator used to determine the percentage under sub. (3) (a) related to a taxpayer's net income are zero, the percentage under sub. (3) (a) is eliminated from the apportionment formula to determine the taxpayer's income under sub. (3).

71.45(3e)(a)2. 2. For taxable years beginning after December 31, 2007, if both the numerator and the denominator used to determine the percentage under sub. (3) (a) related to a taxpayer's net income are zero, none of the taxpayer's net income is apportioned to this state.

71.45(3e)(b) (b)

71.45(3e)(b)1.1. For taxable years beginning before January 1, 2008, if the numerator used to determine the percentage under sub. (3) (a) related to a taxpayer's net income is a negative number and the denominator used to determine the percentage under sub. (3) (a) related to a taxpayer's net income is a positive number, a negative number, or zero, the percentage under sub. (3) (a) is zero.

71.45(3e)(b)2. 2. For taxable years beginning after December 31, 2007, if the numerator used to determine the percentage under sub. (3) (a) related to a taxpayer's net income is a negative number and the denominator used to determine the percentage under sub. (3) (a) related to a taxpayer's net income is a positive number, a negative number, or zero, none of the taxpayer's net income is apportioned to this state.

71.45(3e)(c) (c)

71.45(3e)(c)1.1. For taxable years beginning before January 1, 2008, if the numerator used to determine the percentage under sub. (3) (a) related to a taxpayer's net income is a positive number and the denominator used to determine the percentage under sub. (3) (a) related to a taxpayer's net income is zero or a negative number, the percentage under sub. (3) (a) is one.

71.45(3e)(c)2. 2. For taxable years beginning after December 31, 2007, if the numerator used to determine the percentage under sub. (3) (a) related to a taxpayer's net income is a positive number and the denominator used to determine the percentage under sub. (3) (a) related to a taxpayer's net income is zero or a negative number, all of the taxpayer's net income is apportioned to this state.

71.45(3m) (3m) Arithmetic average. Except as provided in sub. (3d), the arithmetic average of the 2 percentages referred to in sub. (3) shall be applied to the net income figure arrived at by the successive application of sub. (2) (a) and (b) with respect to Wisconsin insurers to which sub. (2) (a) and (b) applies and which have received premiums, other than life insurance premiums, written for insurance on property or risks resident, located or to be performed outside this state, to arrive at Wisconsin income constituting the measure of the franchise tax.

71.45(3r) (3r) Allocation of certain proceeds. All income that is realized from the purchase and subsequent sale or redemption of lottery prizes if the winning tickets were originally bought in this state shall be allocated to this state.

71.45(4) (4) Net business loss carry-forward.

71.45(4)(a)(a) Except as provided in par. (b), insurers computing tax under this subchapter may subtract from Wisconsin net income any Wisconsin net business loss sustained in any of the next 20 preceding taxable years to the extent not offset by Wisconsin net business income of any year between the loss year and the taxable year for which an offset is claimed and computed without regard to sub. (2) (a) 8. and 9. and this subsection and limited to the amount of net income, but no loss incurred for a taxable year before taxable year 1987 by a nonprofit service plan of sickness care under ch. 148, or dental care under s. 447.13 may be treated as a net business loss of the successor service insurer under ch. 613 operating by virtue of s. 148.03 or 447.13.

71.45(4)(b) (b) An insurer that is part of a combined group under s. 71.255 may offset against its Wisconsin net business income any unused pre-2009 net business loss carry-forward under s. 71.255 (6) (bm) for the 20 taxable years that begin after December 31, 2011.

71.45(5) (5) Exceptions. The net income of a cooperative health care association organized under s. 185.981, or of a service insurance corporation organized under ch. 613, that is derived from a health maintenance organization, as defined in s. 609.01 (2), or a limited service health organization, as defined in s. 609.01 (3), is the net income that would be determined if the cooperative health care association or service insurance corporation were subject to federal income taxation and as if that income were that of an insurance company.

71.45(6) (6) Partnerships and limited liability companies.

71.45(6)(a)(a) A general or limited partner's share of the numerator and denominator of a partnership's apportionment factors under this section are included in the numerator and denominator of the general or limited partner's apportionment factors under this section.

71.45(6)(b) (b) If a limited liability company is treated as a partnership, for federal tax purposes, a member's share of the numerator and denominator of a limited liability company's apportionment factors under this section are included in the numerator and denominator of the member's apportionment factors under this section.

71.45 History History: 1987 a. 312; 1989 a. 31, 336, 359; 1991 a. 37, 39, 269; 1993 a. 16, 112, 263, 437; 1995 a. 27, 56, 371, 380; 1997 a. 27, 37, 237; 1999 a. 9, 65; 1999 a. 150 s. 672; 1999 a. 167, 194; 2001 a. 16, 38, 109; 2003 a. 37, 85, 99, 135, 255, 326; 2005 a. 74, 297, 335, 361, 479, 483; 2007 a. 20, 96, 226; 2009 a. 2, 28, 165, 205, 265, 269, 295, 332, 344; 2011 a. 3, 5, 32, 212, 232; 2011 a. 260 s. 80; 2013 a. 20, 145; 13.92 (2) (i).

71.45 AnnotationRevisions to sub. (1) by 1995 Act 27 were constitutional. Group Health Cooperative of Eau Claire v. DOR, 229 Wis. 2d 846, 601 N.W.2d 1 (Ct. App. 1999), 98-1264.



71.46 Rates of taxation.

71.46  Rates of taxation.

71.46(1)(1) The taxes to be assessed, levied and collected upon Wisconsin net incomes of corporations shall be computed at the rate of 7.9%.

71.46(2) (2) The corporation franchise tax imposed under s. 71.43 (2) and measured by Wisconsin net income shall be computed at the rate of 7.9%.

71.46(3) (3) The tax imposed under this subchapter on each domestic insurer on or measured by its entire net income attributable to lines of insurance in this state may not exceed 2% of the gross premiums, as defined in s. 76.62, received during the taxable year by the insurer on all policies on those lines of insurance if the subject of that insurance was resident, located or to be performed in this state plus 7.9% of the income that is realized from the sale of or purchase and subsequent sale or redemption of lottery prizes if the winning tickets were originally bought in this state.

71.46 History History: 1987 a. 312; 1999 a. 9.



71.47 Credits.

71.47  Credits.

71.47(1)(1)  Community development finance credit.

71.47(1)(a)(a) Any corporation which contributes an amount to the community development finance authority under s. 233.03, 1985 stats., or to the housing and economic development authority under s. 234.03 (32) and in the same year purchases common stock or partnership interests of the community development finance company issued under s. 233.05 (2), 1985 stats., or s. 234.95 (2) in an amount no greater than the contribution to the authority, may credit against taxes otherwise due an amount equal to 75% of the purchase price of the stock or partnership interests. The credit received under this paragraph may not exceed 75% of the contribution to the community development finance authority.

71.47(1)(b) (b) Any corporation receiving a credit under this subsection may carry forward to the next succeeding 15 taxable years the amount of the credit not offset against taxes for the year of purchase to the extent not offset by those taxes otherwise due in all intervening years between the year for which the credit was computed and the year for which the carry-forward is claimed.

71.47(1)(c) (c) A claimant who has filed a timely claim under this subsection may file an amended claim with the department of revenue within 4 years of the last day prescribed by law for filing the original claim.

71.47(1)(d) (d) No credit may be claimed under this subsection for taxable years beginning after December 31, 2013. Credits under this subsection for taxable years that begin before January 1, 2014, may be carried forward to taxable years that begin after December 31, 2013.

71.47(1dd) (1dd) Development zones day care credit.

71.47(1dd)(a)(a) In this subsection:

71.47(1dd)(a)1. 1. "Day care center benefits" means benefits provided at a child care facility that is licensed under s. 48.65 or 48.69 and that for compensation provides care for at least 6 children or benefits provided at a facility for persons who are physically incapable of caring for themselves.

71.47(1dd)(a)2. 2. "Employment-related day care expenses" means amounts paid or incurred by a claimant, during the 2-year period beginning with the day that the member of the targeted group begins work for the claimants for providing or making day care center benefits available to a qualifying individual in order to enable a member of a targeted group to be employed by the claimant.

71.47(1dd)(a)4. 4. "Member of a targeted group" means a person under sub. (1dj) (am) 1.

71.47(1dd)(a)5. 5. "Qualifying individual" means a dependent of a member of a targeted group who is employed by a claimant and with respect to whom the member is entitled to a deduction under section 151 (c) of the internal revenue code for federal income tax purposes, a dependent of a member of a targeted group who is employed by a claimant if the dependent is physically or mentally incapable of caring for himself or herself or the spouse of a member of a targeted group who is employed by the claimant if the spouse is physically or mentally incapable of caring for himself or herself.

71.47(1dd)(b) (b) Except as provided in s. 73.03 (35), for any taxable year for which that person is certified under s. 560.765 (3), 2009 stats., and begins business operations in a zone under s. 560.71, 2009 stats., after July 29, 1995, or certified under s. 560.797 (4) (a), 2009 stats., for each zone for which the person is certified or entitled a person may credit against taxes otherwise due under this subchapter employment-related day care expenses, up to $1,200 for each qualifying individual.

71.47(1dd)(c) (c) Subsection (1di) (b), (c), (d) 1., (f) and (g), as it applies to the credit under sub. (1di), applies to the credit under this subsection.

71.47(1dd)(d) (d) Section 71.28 (4) (g) and (h), as it applies to the credit under s. 71.28 (4), applies to the credit under this subsection.

71.47(1dd)(dm) (dm) No credit may be allowed under this subsection unless the claimant includes with the claimant's return a statement from the department of commerce verifying the amount of qualifying employment-related day care expenses.

71.47(1dd)(e) (e) No credit may be claimed under this subsection for taxable years that begin on January 1, 1998, or thereafter. Credits under this subsection for taxable years that begin before January 1, 1998, may be carried forward to taxable years that begin on January 1, 1998, or thereafter.

71.47(1de) (1de) Development zones environmental remediation credit.

71.47(1de)(a)(a) Except as provided in s. 73.03 (35), for any taxable year for which a person is certified under s. 560.765 (3), 2009 stats., and begins business operations in a zone under s. 560.71, 2009 stats., after July 29, 1995, or certified under s. 560.797 (4) (a), 2009 stats., for each zone for which the person is certified or entitled the person may claim as a credit against taxes otherwise due under this subchapter an amount equal to 7.5% of the amount that the person expends to remove or contain environmental pollution, as defined in s. 299.01 (4), in the zone or to restore soil or groundwater that is affected by environmental pollution, as defined in s. 299.01 (4), in the zone if the person fulfills all of the following requirements:

71.47(1de)(a)1. 1. Begins the work, other than planning and investigating, for which the credit is claimed after the area that includes the site where the work is done is designated a development zone under s. 560.71, 2009 stats., or an enterprise development zone under s. 560.797, 2009 stats., and after the claimant is certified under s. 560.765 (3), 2009 stats., or certified under s. 560.797 (4) (a), 2009 stats.

71.47(1de)(b) (b) Subsection (1di) (b), (c), (d), (f) and (g), as it applies to the credit under s. 71.07 (2di), applies to the credit under this subsection.

71.47(1de)(c) (c) Section 71.28 (4) (g) and (h), as it applies to the credit under s. 71.28 (4), applies to the credit under this subsection.

71.47(1de)(d) (d) No credit may be claimed under this subsection for taxable years that begin on January 1, 1998, or thereafter. Credits under this subsection for taxable years that begin before January 1, 1998, may be carried forward to taxable years that begin on January 1, 1998, or thereafter.

71.47(1di) (1di) Development zones investment credit.

71.47(1di)(a)(a) Except as provided in pars. (dm) and (f) and s. 73.03 (35), for any taxable year for which the person is entitled under s. 560.795 (3), 2009 stats., to claim tax benefits, any person may claim as a credit against taxes otherwise due under this chapter 2.5% of the purchase price of depreciable, tangible personal property, or 1.75% of the purchase price of depreciable, tangible personal property that is expensed under section 179 of the internal revenue code for purposes of the taxes under this chapter, except that:

71.47(1di)(a)1. 1. The investment must be in property that is purchased after the person is entitled under s. 560.795 (3), 2009 stats., to claim tax benefits and that is used for at least 50% of its use in the conduct of the person's business operations at a location in a development zone under subch. VI of ch. 560, 2009 stats., or, if the property is mobile, the base of operations of the property for at least 50% of its use must be a location in a development zone.

71.47(1di)(a)2. 2. The credit under this subsection may be claimed only by the person who purchased the property the investment in which is the basis for the credit, except that only partners may claim the credit based on purchases by a partnership, only members may claim the credit based on purchases by a limited liability company and except that only shareholders may claim the credit based on purchases by a tax-option corporation.

71.47(1di)(a)3. 3. If the credit is claimed for used property, the claimant may not have used the property for business purposes at a location outside the development zone. If the credit is attributable to a partnership, limited liability company or tax-option corporation, that entity may not have used the property for business purposes at a location outside the development zone.

71.47(1di)(a)4. 4. No credit is allowed under this subsection for property which is the basis for a credit under sub. (1dL).

71.47(1di)(b) (b)

71.47(1di)(b)2.2. If the claimant is located on an Indian reservation, as defined in s. 560.86 (5), 2009 stats., and is an American Indian, as defined in s. 560.86 (1), 2009 stats., an Indian business, as defined in s. 560.86 (4), 2009 stats., or a tribal enterprise, as defined in s. 71.07 (2di) (b) 2., and if the allowable amount of the credit under this subsection exceeds the taxes otherwise due under this chapter on or measured by the claimant's income, the amount of the credit not used as an offset against those taxes shall be certified to the department of administration for payment to the claimant by check, share draft or other draft.

71.47(1di)(b)3. 3. Partnerships, limited liability companies and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and amount of, that credit shall be determined on the basis of their economic activity, not that of their shareholders, partners or members. The corporation, partnership or limited liability company shall compute the amount of the credit that may be claimed by each of its shareholders, partners or members and shall provide that information to each of its shareholders, partners or members. Partners, members of limited liability companies and shareholders of tax-option corporations may claim the credit based on the partnership's, company's or corporation's activities in proportion to their ownership interest and may offset it against the tax attributable to their income from the partnership's, company's or corporation's business operations in the development zone; except that a claimant in a development zone under s. 560.795 (1) (e), 2009 stats., may offset the credit, including any credits carried over, against the amount of the tax otherwise due under this chapter attributable to all of the claimant's income; and against the tax attributable to their income from the partnership's, company's or corporation's directly related business operations.

71.47(1di)(c) (c) Except as provided in par. (b) 2., the carry-over provisions of sub. (4) (e) and (f) as they relate to the credit under that subsection relate to the credit under this subsection and apply as if the development zone continued to exist.

71.47(1di)(d) (d) No credit may be allowed under this subsection unless the claimant includes with the claimant's return:

71.47(1di)(d)1. 1. A copy of a verification from the department of commerce that the claimant may claim tax benefits under s. 560.795 (3), 2009 stats.

71.47(1di)(d)2. 2. A statement from the department of commerce verifying the purchase price of the investment and verifying that the investment fulfills the requirements under par. (a).

71.47(1di)(dm) (dm) In calculating the credit under par. (a), a claimant shall reduce the purchase price of the property by a percentage equal to the percentage of use of the property during the taxable year the property is first placed into service that is for a purpose not specified under par. (a) 1.

71.47(1di)(e) (e) The recapture provisions under section 47 (a) (5) of the internal revenue code as amended to December 31, 1985, as they apply to the credit under section 46 of the internal revenue code, apply to the credit under this subsection, except that those provisions also apply if the property for which the credit is claimed is moved out of the development zone or, for mobile property, if the base of operations is moved out of the zone and except that the determination of whether or not property is 3-year property shall be made under section 168 of the internal revenue code.

71.47(1di)(f) (f) If a person who is entitled under s. 560.795 (3), 2009 stats., to claim tax benefits becomes ineligible for such tax benefits, that person may claim no credits under this subsection for the taxable year that includes the day on which the person becomes ineligible for tax benefits or succeeding taxable years and that person may carry over no unused credits from previous years to offset tax under this chapter for the taxable year that includes the day on which the person becomes ineligible for tax benefits or succeeding taxable years.

71.47(1di)(g) (g) If a person who is entitled under s. 560.795 (3), 2009 stats., to claim tax benefits ceases business operations in the development zone during any of the taxable years that that zone exists, that person may not carry over to any taxable year following the year during which operations cease any unused credits from the taxable year during which operations cease or from previous taxable years.

71.47(1di)(h) (h) Subsection (4) (g) and (h) as it applies to the credit under that subsection applies to the credit under this subsection.

71.47(1di)(i) (i) No credit may be claimed under this subsection for taxable years that begin after December 31, 1997, and end before January 1, 2000. Credits under this subsection for taxable years that begin before January 1, 1998, may be carried forward to taxable years that begin on January 1, 1998, or thereafter.

71.47(1dj) (1dj) Development zones jobs credit.

71.47(1dj)(am)(am) Except as provided under par. (f) or s. 73.03 (35), for any taxable year for which the person is certified under s. 560.765 (3), 2009 stats., for tax benefits, any person may claim as a credit against taxes otherwise due under this chapter an amount calculated as follows:

71.47(1dj)(am)1. 1. Modify "member of a targeted group", as defined in section 51 (d) of the internal revenue code as amended to December 31, 1995, to include persons unemployed as a result of a business action subject to s. 109.07 (1m) and dislocated workers, as defined in 29 USC 2801 (9), and to require a member of a targeted group to be a resident of this state.

71.47(1dj)(am)2. 2. Modify "designated local agency", as defined in section 51 (d) (15) of the internal revenue code, to include the local workforce development board established under 29 USC 2832 for the area that includes the development zone in which the employee in respect to whom the credit under this subsection is claimed works, if the department of commerce approves the criteria used for certification, and the department of commerce.

71.47(1dj)(am)3. 3. Modify the rule for certification under section 51 (d) (16) (A) of the internal revenue code to allow certification within the period beginning with the first day of employment of the employee.

71.47(1dj)(am)4. 4.

71.47(1dj)(am)4.a.a. If certified under s. 560.765 (3), 2009 stats., for tax benefits before January 1, 1992, modify "qualified wages" as defined in section 51 (b) of the internal revenue code to exclude wages paid before the claimant is certified for tax benefits and to exclude wages that are paid to employees for work at any location that is not in a development zone under subch. VI of ch. 560, 2009 stats. For purposes of this subd. 4. a., mobile employees work at their base of operations and leased or rented employees work at the location where they perform services.

71.47(1dj)(am)4.b. b. If certified under s. 560.765 (3), 2009 stats., for tax benefits after December 31, 1991, modify "qualified wages" as defined in section 51 (b) of the internal revenue code to exclude wages paid before the claimant is certified for tax benefits and to exclude wages that are paid to employees for work at any location that is not in a development zone under subch. VI of ch. 560, 2009 stats. For purposes of this subd. 4. b., mobile employees and leased or rented employees work at their base of operations.

71.47(1dj)(am)4c. 4c. Modify the rule for ineligible individuals under section 51 (i) (1) of the internal revenue code to allow credit for the wages of related individuals paid by an Indian business, as defined in s. 560.86 (4), 2009 stats., or a tribal enterprise, as defined in s. 71.07 (2di) (b) 2., if the Indian business or tribal enterprise is located in a development zone designated under s. 560.71 (3) (c) 2., 2009 stats.

71.47(1dj)(am)4e. 4e. Modify section 51 (c) (2) of the internal revenue code to specify that the rules for on-the-job training and work supplementation payments also apply to those kinds of payments funded by this state.

71.47(1dj)(am)4g. 4g. Delete section 51 (c) (4) of the internal revenue code.

71.47(1dj)(am)4h. 4h. Modify section 51 (a) of the Internal Revenue Code so that the amount of the credit is 25% of the qualified first-year wages if the wages are paid to an applicant for a Wisconsin Works employment position for service either in an unsubsidized position or in a trial job under s. 49.147 (3), 2011 stats., and so that the amount of the credit is 20% of the qualified first-year wages if the wages are not paid to such an applicant.

71.47(1dj)(am)4i. 4i. Modify section 51 (b) (3) of the internal revenue code so that the amount of the qualified first-year wages that may be taken into account is $13,000.

71.47(1dj)(am)4m. 4m. Modify the rule on remuneration under section 51 (f) of the internal revenue code so that it does not apply to persons who are exempt from tax under this chapter.

71.47(1dj)(am)4t. 4t. If certified under s. 560.765 (3), 2009 stats., for tax benefits before January 1, 1992, modify section 51 (i) (3) of the internal revenue code so that for leased or rented employees, except employees of a leasing agency certified for tax benefits who perform services directly for the agency in a development zone, the minimum employment periods apply to the time that they perform services in a development zone for a single lessee or renter, not to their employment by the leasing agency.

71.47(1dj)(am)5. 5. Calculate the credit under section 51 of the internal revenue code.

71.47(1dj)(am)6. 6. For persons for whom a credit may be claimed under subd. 5., modify "qualified wages" under section 51 (b) of the internal revenue code so that those wages are based on the wages attributable to service rendered during the one-year period beginning with the date one year after the date on which the individual begins work for the employer.

71.47(1dj)(am)7. 7. Modify section 51 of the internal revenue code as under subds. 1. to 4t.

71.47(1dj)(am)8. 8. Calculate the credit under section 51 of the internal revenue code based on qualified wages for the 2nd year as determined under subds. 6. and 7.

71.47(1dj)(am)8m. 8m. For each person, whether or not he or she is a member of a targeted group, who is determined by the department of commerce to be a resident of the development zone in which he or she is employed, calculate a credit equal to 10% of the wages earned by such person during the 1st and 2nd years of the person's employment in the development zone, up to a maximum credit of $600 per year.

71.47(1dj)(am)9. 9. Add the amounts under subds. 5., 8. and 8m.

71.47(1dj)(b) (b) In computing the credit under this subsection, the wages of leased or rented employees may be claimed only by their employer, not by the person to whom they are rented or leased.

71.47(1dj)(c) (c) The credit under this subsection may not be claimed by partnerships, limited liability companies and tax-option corporations but the eligibility for, and the amount of, that credit shall be determined on the basis of their economic activity, not that of their shareholders, partners or members. The corporation, partnership or limited liability company shall compute the amount of the credit that may be claimed by each of its shareholders, partners or members and shall provide that information to each of its shareholders, partners or members. That credit may be claimed by partners, members of limited liability companies and shareholders of tax-option corporations in proportion to their ownership interests.

71.47(1dj)(e) (e) No credit may be allowed under this subsection unless the claimant includes with the claimant's return:

71.47(1dj)(e)1. 1. A copy of the claimant's certification for tax benefits under s. 560.765 (3), 2009 stats.

71.47(1dj)(e)3. 3.

71.47(1dj)(e)3.a.a. If certified under s. 560.765 (3), 2009 stats., for tax benefits before January 1, 1992, a statement from the department of commerce verifying the amount of qualifying wages and verifying that the employees were hired for work only in a development zone or are mobile employees whose base of operations is in a development zone.

71.47(1dj)(e)3.b. b. If certified under s. 560.765 (3), 2009 stats., for tax benefits after December 31, 1991, a statement from the department of commerce verifying the amount of qualifying wages and verifying that the employees were hired for work only in a development zone or are mobile employees or leased or rented employees whose base of operations is in a development zone.

71.47(1dj)(e)4. 4. A copy of any claims for the credit under section 51 of the internal revenue code that are based on wages that also are the basis for a claim under this subsection.

71.47(1dj)(f) (f) The rules under sub. (1di) (f) and (g) as they apply to the credit under that subsection apply to the credit under this subsection.

71.47(1dj)(g) (g) Subsection (4) (g) and (h) as it applies to the credit under that subsection applies to the credit under this subsection.

71.47(1dj)(h) (h) The rules under sub. (1di) (b) and (c) as they apply to the credit under that subsection apply to the credit under this subsection.

71.47(1dj)(i) (i) No credit may be claimed under this subsection for taxable years that begin on January 1, 1998, or thereafter. Credits under this subsection for taxable years that begin before January 1, 1998, may be carried forward to taxable years that begin on January 1, 1998, or thereafter.

71.47(1dL) (1dL) Development zones location credit.

71.47(1dL)(a)(a) Except as provided in pars. (ag), (ar), (bm) and (f) and s. 73.03 (35), for any taxable year for which the person is certified under s. 560.765 (3), 2009 stats., for tax benefits, any person may claim as a credit against taxes otherwise due under this subchapter an amount equal to 2.5% of the amount expended by that person to acquire, construct, rehabilitate or repair real property in a development zone under subch. VI of ch. 560, 2009 stats.

71.47(1dL)(ag) (ag) If the credit under par. (a) is claimed for an amount expended to construct, rehabilitate, remodel or repair property, the claimant must have begun the physical work of construction, rehabilitation, remodeling or repair, or any demolition or destruction in preparation for the physical work, after the place where the property is located was designated a development zone under s. 560.71, 2009 stats., and the completed project must be placed in service after the claimant is certified for tax benefits under s. 560.765 (3), 2009 stats. In this paragraph, "physical work" does not include preliminary activities such as planning, designing, securing financing, researching, developing specifications or stabilizing the property to prevent deterioration.

71.47(1dL)(ar) (ar) If the credit under par. (a) is claimed for an amount expended to acquire property, the property must have been acquired by the claimant after the place where the property is located was designated a development zone under s. 560.71, 2009 stats., and the completed project must be placed in service after the claimant is certified for tax benefits under s. 560.765 (3), 2009 stats., and the property must not have been previously owned by the claimant or a related person during the 2 years prior to the designation of the development zone under s. 560.71, 2009 stats. No credit is allowed for an amount expended to acquire property until the property, either in its original state as acquired by the claimant or as subsequently constructed, rehabilitated, remodeled or repaired, is placed in service.

71.47(1dL)(aw) (aw) In par. (ar), property is previously owned by a claimant or a related person if a claimant may not deduct a loss from a sale to, or exchange of property with, that related person under section 267 of the internal revenue code, except that section 267 (b) of the internal revenue code is modified so that any ownership percentage, rather than 50% ownership, makes a claimant subject to section 267 (a) (1) of the internal revenue code for purposes of this subsection.

71.47(1dL)(b) (b) No credit is allowed under this subsection for property which is the basis for a credit under sub. (1di).

71.47(1dL)(bm) (bm) In calculating the credit under par. (a) a claimant shall reduce the amount expended to acquire property by a percentage equal to the percentage of the area of the real property not used for the purposes for which the claimant is certified to claim tax benefits under s. 560.765 (3), 2009 stats., and shall reduce the amount expended for other purposes by the amount expended on the part of the property not used for the purposes for which the claimant is certified to claim tax benefits under s. 560.765 (3), 2009 stats.

71.47(1dL)(c) (c) If the claimant is located on an Indian reservation, as defined in s. 560.86 (5), 2009 stats., and is an American Indian, as defined in s. 560.86 (1), 2009 stats., an Indian business, as defined in s. 560.86 (4), 2009 stats., or a tribal enterprise, as defined in s. 71.07 (2di) (b) 2., and if the allowable amount of the credit under par. (a) exceeds the taxes otherwise due under this chapter on or measured by the claimant's income, the amount of the credit not used as an offset against those taxes shall be certified to the department of administration for payment to the claimant by check, share draft or other draft.

71.47(1dL)(d) (d) Except as provided in par. (c), the carry-over provisions of sub. (4) (e) and (f) as they relate to the credit under that subsection relate to the credit under this subsection and apply as if the development zone continued to exist.

71.47(1dL)(e) (e) Partnerships, limited liability companies and tax-option corporations may not claim the credit under this subsection, but the eligibility for and the amount of, that credit shall be determined on the basis of their economic activity, not that of their shareholders, partners or members. The corporation, partnership or limited liability company shall compute the amount of credit that may be claimed by each of its shareholders, partners or members and provide that information to its shareholders, partners or members. Partners, members of limited liability companies and shareholders of tax-option corporations may claim the credit based on the partnership's, company's or corporation's activities in proportion to their ownership interest and may offset it against the tax attributable to their income from the partnership's, company's or corporation's business operations in the development zone and against the tax attributable to their income from the partnership's, company's or corporation's directly related business operations.

71.47(1dL)(f) (f) Subsection (1di) (d), (f) and (g) as it applies to the credit under that subsection applies to the credit under this subsection.

71.47(1dL)(g) (g) Subsection (4) (g) and (h) as it applies to the credit under that subsection applies to the credit under this subsection.

71.47(1dL)(h) (h) No credit may be claimed under this subsection for taxable years that begin on January 1, 1998, or thereafter. Credits under this subsection for taxable years that begin before January 1, 1998, may be carried forward to taxable years that begin on January 1, 1998, or thereafter.

71.47(1dm) (1dm) Development zone capital investment credit.

71.47(1dm)(a)(a) In this subsection:

71.47(1dm)(a)1. 1. "Certified" means entitled under s. 238.395 (3) (a) 4. or s. 560.795 (3) (a) 4., 2009 stats., to claim tax benefits or certified under s. 238.395 (5), 238.398 (3), or 238.3995 (4) or s. 560.795 (5), 2009 stats., s. 560.798 (3), 2009 stats., or s. 560.7995 (4), 2009 stats.

71.47(1dm)(a)2. 2. "Claimant" means a person who files a claim under this subsection.

71.47(1dm)(a)3. 3. "Development zone" means a development opportunity zone under s. 238.395 (1) (e) and (f) or 238.398 or s. 560.795 (1) (e) and (f), 2009 stats., or s. 560.798, 2009 stats., or an airport development zone under s. 238.3995 or s. 560.7995, 2009 stats.

71.47(1dm)(a)4. 4. "Previously owned property" means real property that the claimant or a related person owned during the 2 years prior to the department of commerce or the Wisconsin Economic Development Corporation designating the place where the property is located as a development zone and for which the claimant may not deduct a loss from the sale of the property to, or an exchange of the property with, the related person under section 267 of the Internal Revenue Code, except that section 267 (b) of the Internal Revenue Code is modified so that if the claimant owns any part of the property, rather than 50% ownership, the claimant is subject to section 267 (a) (1) of the Internal Revenue Code for purposes of this subsection.

71.47(1dm)(b) (b) Subject to the limitations provided in this subsection and in s. 73.03 (35), for any taxable year for which the claimant is certified, a claimant may claim as a credit against the taxes imposed under s. 71.43 an amount that is equal to 3% of the following:

71.47(1dm)(b)1. 1. The purchase price of depreciable, tangible personal property.

71.47(1dm)(b)2. 2. The amount expended to acquire, construct, rehabilitate, remodel, or repair real property in a development zone.

71.47(1dm)(c) (c) A claimant may claim the credit under par. (b) 1., if the tangible personal property is purchased after the claimant is certified and the personal property is used for at least 50% of its use in the claimant's business at a location in a development zone or, if the property is mobile, the property's base of operations for at least 50% of its use is at a location in a development zone.

71.47(1dm)(d) (d) A claimant may claim the credit under par. (b) 2. for an amount expended to construct, rehabilitate, remodel, or repair real property, if the claimant began the physical work of construction, rehabilitation, remodeling, or repair, or any demolition or destruction in preparation for the physical work, after the place where the property is located was designated a development zone, or if the completed project is placed in service after the claimant is certified. In this paragraph, "physical work" does not include preliminary activities such as planning, designing, securing financing, researching, developing specifications, or stabilizing the property to prevent deterioration.

71.47(1dm)(e) (e) A claimant may claim the credit under par. (b) 2. for an amount expended to acquire real property, if the property is not previously owned property and if the claimant acquires the property after the place where the property is located was designated a development zone, or if the completed project is placed in service after the claimant is certified.

71.47(1dm)(f) (f) No credit may be allowed under this subsection unless the claimant includes with the claimant's return:

71.47(1dm)(f)1. 1. A copy of the verification that the claimant may claim tax benefits under s. 238.395 (3) (a) 4. or s. 560.795 (3) (a) 4., 2009 stats., or is certified under s. 238.395 (5), 238.398 (3), or 238.3995 (4) or s. 560.795 (5), 2009 stats., s. 560.798 (3), 2009 stats., or s. 560.7995 (4), 2009 stats.

71.47(1dm)(f)2. 2. A statement from the department of commerce or the Wisconsin Economic Development Corporation verifying the purchase price of the investment and verifying that the investment fulfills the requirements under par. (b).

71.47(1dm)(g) (g) In calculating the credit under par. (b) a claimant shall reduce the amount expended to acquire property by a percentage equal to the percentage of the area of the real property not used for the purposes for which the claimant is certified and shall reduce the amount expended for other purposes by the amount expended on the part of the property not used for the purposes for which the claimant is certified.

71.47(1dm)(h) (h) The carry-over provisions of s. 71.28 (4) (e) and (f) as they relate to the credit under s. 71.28 (4) relate to the credit under this subsection.

71.47(1dm)(hm) (hm) A claimant may claim the credit under this subsection, including any credits carried over, against the amount of the tax otherwise due under this subchapter.

71.47(1dm)(i) (i) Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, that credit shall be determined on the basis of their economic activity, not that of their shareholders, partners, or members. The corporation, partnership, or limited liability company shall compute the amount of credit that may be claimed by each of its shareholders, partners, or members and provide that information to its shareholders, partners, or members. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit based on the partnership's, company's, or corporation's activities in proportion to their ownership interest and may offset it against the tax attributable to their income from the partnership's, company's, or corporation's business operations in the development zone; except that partners, members, and shareholders in a development zone under s. 238.395 (1) (e) or s. 560.795 (1) (e), 2009 stats., may offset the credit against the amount of the tax attributable to their income.

71.47(1dm)(j) (j) If a person who is entitled under s. 238.395 (3) (a) 4. or s. 560.795 (3) (a) 4., 2009 stats., to claim tax benefits becomes ineligible for such tax benefits, or if a person's certification under s. 238.395 (5), 238.398 (3), or 238.3995 (4) or s. 560.795 (5), 2009 stats., s. 560.798 (3), 2009 stats., or s. 560.7995 (4), 2009 stats., is revoked, that person may claim no credits under this subsection for the taxable year that includes the day on which the person becomes ineligible for tax benefits, the taxable year that includes the day on which the certification is revoked, or succeeding taxable years, and that person may carry over no unused credits from previous years to offset tax under this chapter for the taxable year that includes the day on which the person becomes ineligible for tax benefits, the taxable year that includes the day on which the certification is revoked, or succeeding taxable years.

71.47(1dm)(k) (k) If a person who is entitled under s. 238.395 (3) (a) 4. or s. 560.795 (3) (a) 4., 2009 stats., to claim tax benefits or certified under s. 238.395 (5), 238.398 (3), or 238.3995 (4) or s. 560.795 (5), 2009 stats., s. 560.798 (3), 2009 stats., or s. 560.7995 (4), 2009 stats., ceases business operations in the development zone during any of the taxable years that that zone exists, that person may not carry over to any taxable year following the year during which operations cease any unused credits from the taxable year during which operations cease or from previous taxable years.

71.47(1dm)(L) (L) Section 71.28 (4) (g) and (h) as it applies to the credit under s. 71.28 (4) applies to the credit under this subsection.

71.47(1ds) (1ds) Development zones sales tax credit.

71.47(1ds)(a)(a) In this subsection:

71.47(1ds)(a)1. 1. "Development zone" means a zone designated under s. 560.71, 2009 stats.

71.47(1ds)(a)2. 2. "Eligible property" means construction materials and supplies and other materials that are used to construct, rehabilitate, repair or remodel real property that is eligible for the credit under sub. (1dL) and investment credit property.

71.47(1ds)(a)3. 3. "Investment credit property" means depreciable, tangible personal property that is eligible for the credit under sub. (1di) and leased or rented depreciable, tangible personal property that would be eligible for the credit under sub. (1di) if it had been purchased.

71.47(1ds)(b) (b) Except as provided in pars. (dm) and (e) and s. 73.03 (35), for any taxable year for which the person is certified under s. 560.765 (3), 2009 stats., for tax benefits, any person may claim as a credit against taxes otherwise due under this chapter the taxes paid under subchs. III and V of ch. 77 on their purchases, leases and rentals of eligible property. Partnerships, limited liability companies and tax-option corporations may not claim the credit under this subsection but the eligibility for, and the amount of, that credit shall be determined on the basis of their economic activity, not that of their partners, members or shareholders. The partnership, limited liability company or corporation shall compute the amount of the credit that may be claimed by each of its partners, members or shareholders and shall provide that information to each of its partners, members or shareholders. Partners, members of limited liability companies and shareholders of tax-option corporations may claim the credit based on the partnership's, company's or corporation's activities in proportion to their ownership interest.

71.47(1ds)(d) (d) No credit may be allowed under this subsection unless the claimant submits with the claimant's return:

71.47(1ds)(d)1. 1. A copy of the claimant's certification for tax benefits under s. 560.765 (3), 2009 stats.

71.47(1ds)(d)2. 2. A statement from the department of commerce verifying the amount of taxes paid under subchs. III and V of ch. 77 for eligible property by the claimant.

71.47(1ds)(dm) (dm) In calculating the credit under par. (b) a claimant shall reduce the sales tax paid for building supplies and materials by the reduction under sub. (1dL) (bm) and shall reduce the sales tax paid for investment credit property by the percentage reduction under sub. (1di) (dm).

71.47(1ds)(e) (e) The rules under sub. (1di) (f) and (g) as they apply to the credit under that subsection apply to the credit under this subsection.

71.47(1ds)(f) (f) Subsection (4) (g) and (h) as it applies to the credit under that subsection applies to the credit under this subsection.

71.47(1ds)(h) (h) The rules under sub. (1di) (b) and (c) as they apply to the credit under that subsection apply to the credit under this subsection.

71.47(1ds)(i) (i) No credit may be claimed under this subsection for taxable years that begin on January 1, 1998, or thereafter. Credits under this subsection for taxable years that begin before January 1, 1998, may be carried forward to taxable years that begin on January 1, 1998, or thereafter.

71.47(1dx) (1dx) Development zones credit.

71.47(1dx)(a)(a) Definitions. In this subsection:

71.47(1dx)(a)1. 1. "Brownfield" means an industrial or commercial facility the expansion or redevelopment of which is complicated by environmental contamination.

71.47(1dx)(a)2. 2. "Development zone" means a development zone under s. 238.30 or s. 560.70, 2009 stats., a development opportunity zone under s. 238.395 or s. 560.795, 2009 stats., or an enterprise development zone under s. 238.397 or s. 560.797, 2009 stats., an agricultural development zone under s. 238.398 or s. 560.798, 2009 stats., or an airport development zone under s. 238.3995 or s. 560.7995, 2009 stats.

71.47(1dx)(a)3. 3. "Environmental remediation" means removal or containment of environmental pollution, as defined in s. 299.01 (4), and restoration of soil or groundwater that is affected by environmental pollution, as defined in s. 299.01 (4), in a brownfield if that removal, containment or restoration fulfills the requirement under sub. (1de) (a) 1. and investigation unless the investigation determines that remediation is required and that remediation is not undertaken.

71.47(1dx)(a)4. 4. "Full-time job" has the meaning given in s. 238.30 (2m).

71.47(1dx)(a)5. 5. "Member of a targeted group" means a person who resides in an area designated by the federal government as an economic revitalization area, a person who is employed in an unsubsidized job but meets the eligibility requirements under s. 49.145 (2) and (3) for a Wisconsin Works employment position, a person who is employed in a trial job, as defined in s. 49.141 (1) (n), 2011 stats., or in a trial employment match program job, as defined in s. 49.141 (1) (n), a person who is eligible for child care assistance under s. 49.155, a person who is a vocational rehabilitation referral, an economically disadvantaged youth, an economically disadvantaged veteran, a supplemental security income recipient, a general assistance recipient, an economically disadvantaged ex-convict, a qualified summer youth employee, as defined in 26 USC 51 (d) (7), a dislocated worker, as defined in 29 USC 2801 (9), or a food stamp recipient, if the person has been certified in the manner under sub. (1dj) (am) 3. by a designated local agency, as defined in sub. (1dj) (am) 2.

71.47(1dx)(b) (b) Credit. Except as provided in pars. (be) and (bg) and in s. 73.03 (35), and subject to s. 238.385 or s. 560.785, 2009 stats., for any taxable year for which the person is entitled under s. 238.395 (3) or s. 560.795 (3), 2009 stats., to claim tax benefits or certified under s. 238.365 (3), 238.397 (4), 238.398 (3), or 238.3995 (4) or s. 560.765 (3), 2009 stats., s. 560.797 (4), 2009 stats., s. 560.798 (3), 2009 stats., or s. 560.7995 (4), 2009 stats., any person may claim as a credit against the taxes otherwise due under this chapter the following amounts:

71.47(1dx)(b)1. 1. Fifty percent of the amount expended for environmental remediation in a development zone.

71.47(1dx)(b)2. 2. The amount determined by multiplying the amount determined under s. 238.385 (1) (b) or s. 560.785 (1) (b), 2009 stats., by the number of full-time jobs created in a development zone and filled by a member of a targeted group and by then subtracting the subsidies paid under s. 49.147 (3) (a) for those jobs.

71.47(1dx)(b)3. 3. The amount determined by multiplying the amount determined under s. 238.385 (1) (c) or s. 560.785 (1) (c), 2009 stats., by the number of full-time jobs created in a development zone and not filled by a member of a targeted group and by then subtracting the subsidies paid under s. 49.147 (3) (a) for those jobs.

71.47(1dx)(b)4. 4. The amount determined by multiplying the amount determined under s. 238.385 (1) (bm) or s. 560.785 (1) (bm), 2009 stats., by the number of full-time jobs retained, as provided in the rules under s. 238.385 or s. 560.785, 2009 stats., excluding jobs for which a credit has been claimed under sub. (1dj), in an enterprise development zone under s. 238.397 or s. 560.797, 2009 stats., and for which significant capital investment was made and by then subtracting the subsidies paid under s. 49.147 (3) (a) for those jobs.

71.47(1dx)(b)5. 5. The amount determined by multiplying the amount determined under s. 238.385 (1) (c) or s. 560.785 (1) (c), 2009 stats., by the number of full-time jobs retained, as provided in the rules under s. 238.385 or s. 560.785, 2009 stats., excluding jobs for which a credit has been claimed under sub. (1dj), in a development zone and not filled by a member of a targeted group and by then subtracting the subsidies paid under s. 49.147 (3) (a) for those jobs.

71.47(1dx)(be) (be) Offset. A claimant in a development zone under s. 238.395 (1) (e) or s. 560.795 (1) (e), 2009 stats., may offset any credits claimed under this subsection, including any credits carried over, against the amount of the tax otherwise due under this subchapter attributable to all of the claimant's income and against the tax attributable to income from directly related business operations of the claimant.

71.47(1dx)(bg) (bg) Other entities. For claimants in a development zone under s. 238.395 (1) (e) or s. 560.795 (1) (e), 2009 stats., partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and amount of, that credit shall be determined on the basis of their economic activity, not that of their shareholders, partners, or members. The corporation, partnership, or company shall compute the amount of the credit that may be claimed by each of its shareholders, partners, or members and shall provide that information to each of its shareholders, partners, or members. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit based on the partnership's, company's, or corporation's activities in proportion to their ownership interest and may offset it against the tax attributable to their income.

71.47(1dx)(c) (c) Credit precluded. If the certification of a person for tax benefits under s. 238.365 (3), 238.397 (4), 238.398 (3), or 238.3995 (4) or s. 560.765 (3), 2009 stats., s. 560.797 (4), 2009 stats., s. 560.798 (3), 2009 stats., or s. 560.7995 (4), 2009 stats., is revoked, or if the person becomes ineligible for tax benefits under s. 238.395 (3) or s. 560.795 (3), 2009 stats., that person may not claim credits under this subsection for the taxable year that includes the day on which the certification is revoked; the taxable year that includes the day on which the person becomes ineligible for tax benefits; or succeeding taxable years and that person may not carry over unused credits from previous years to offset tax under this chapter for the taxable year that includes the day on which certification is revoked; the taxable year that includes the day on which the person becomes ineligible for tax benefits; or succeeding taxable years.

71.47(1dx)(d) (d) Carry-over precluded. If a person who is entitled under s. 238.395 (3) or s. 560.795 (3), 2009 stats., to claim tax benefits or certified under s. 238.365 (3), 238.397 (4), 238.398 (3), or 238.3995 (4) or s. 560.765 (3), 2009 stats., s. 560.797 (4), 2009 stats., s. 560.798 (3), 2009 stats., or s. 560.7995 (4), 2009 stats., for tax benefits ceases business operations in the development zone during any of the taxable years that that zone exists, that person may not carry over to any taxable year following the year during which operations cease any unused credits from the taxable year during which operations cease or from previous taxable years.

71.47(1dx)(e) (e) Administration. Section 71.28 (4) (e) to (h), as it applies to the credit under s. 71.28 (4), applies to the credit under this subsection. Subsection (1dj) (c), as it applies to the credit under sub. (1dj), applies to the credit under this subsection. Claimants shall include with their returns a copy of their certification for tax benefits and a copy of the department of commerce's verification of their expenses.

71.47(1dy) (1dy) Economic development tax credit.

71.47(1dy)(a)(a) Definition. In this subsection, "claimant" means a person who files a claim under this subsection and is certified under s. 238.301 (2) or s. 560.701 (2), 2009 stats., and authorized to claim tax benefits under s. 238.303 or s. 560.703, 2009 stats.

71.47(1dy)(b) (b) Filing claims. Subject to the limitations under this subsection and ss. 238.301 to 238.306 or s. 560.701 to 560.706, 2009 stats., for taxable years beginning after December 31, 2008, a claimant may claim as a credit against the tax imposed under s. 71.43, up to the amount of the tax, the amount authorized for the claimant under s. 238.303 or s. 560.703, 2009 stats.

71.47(1dy)(c) (c) Limitations.

71.47(1dy)(c)1.1. No credit may be allowed under this subsection unless the claimant includes with the claimant's return a copy of the claimant's certification under s. 238.301 (2) or s. 560.701 (2), 2009 stats., and a copy of the claimant's notice of eligibility to receive tax benefits under s. 238.303 (3) or s. 560.703 (3), 2009 stats.

71.47(1dy)(c)2. 2. Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on their authorization to claim tax benefits under s. 238.303 or s. 560.703, 2009 stats. A partnership, limited liability company, or tax-option corporation shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interests.

71.47(1dy)(d) (d) Administration.

71.47(1dy)(d)1.1. Except as provided in subd. 2., sub. (4) (e) and (f), as it applies to the credit under sub. (4), applies to the credit under this subsection.

71.47(1dy)(d)2. 2. If a claimant's certification is revoked under s. 238.305 or s. 560.705, 2009 stats., or if a claimant becomes ineligible for tax benefits under s. 238.302 or s. 560.702, 2009 stats., the claimant may not claim credits under this subsection for the taxable year that includes the day on which the certification is revoked; the taxable year that includes the day on which the claimant becomes ineligible for tax benefits; or succeeding taxable years and the claimant may not carry over unused credits from previous years to offset the tax imposed under s. 71.43 for the taxable year that includes the day on which certification is revoked; the taxable year that includes the day on which the claimant becomes ineligible for tax benefits; or succeeding taxable years.

71.47(1dy)(d)3. 3. Subsection (4) (g) and (h), as it applies to the credit under sub. (4), applies to the credit under this subsection.

71.47(2) (2) Farmland preservation credit. The farmland preservation credit under subch. IX may be claimed against taxes otherwise due.

71.47(2m) (2m) Farmland tax relief credit.

71.47(2m)(a)(a) Definitions. In this subsection:

71.47(2m)(a)1. 1. "Claimant" means an owner, as defined in s. 91.01 (9), 2007 stats., of farmland domiciled in this state during the entire year for which a credit under this subsection is claimed, except as follows:

71.47(2m)(a)1.a. a. When 2 or more individuals of a household are able to qualify individually as a claimant, they may determine between them who the claimant shall be. If they are unable to agree, the matter shall be referred to the secretary of revenue, whose decision is final.

71.47(2m)(a)1.b. b. For partnerships, except publicly traded partnerships treated as corporations under s. 71.22 (1k), or limited liability companies, except limited liability companies treated as corporations under s. 71.22 (1k), "claimant" means each individual partner or member.

71.47(2m)(a)1.c. c. For purposes of filing a claim under this subsection, the personal representative of an estate and the trustee of a trust shall be deemed owners of farmland. "Claimant" does not include the estate of a person who is a nonresident of this state on the person's date of death, a trust created by a nonresident person, a trust which receives Wisconsin real property from a nonresident person or a trust in which a nonresident settlor retains a beneficial interest.

71.47(2m)(a)1.d. d. For purposes of filing a claim under this subsection, when land is subject to a land contract, the claimant shall be the vendee under the contract.

71.47(2m)(a)1.e. e. For purposes of filing a claim under this subsection, when a guardian has been appointed in this state for a ward who owns the farmland, the claimant shall be the guardian on behalf of the ward.

71.47(2m)(a)1.f. f. For a tax-option corporation, "claimant" means each individual shareholder.

71.47(2m)(a)2. 2. "Department" means the department of revenue.

71.47(2m)(a)3. 3. "Farmland" means 35 or more acres of real property, exclusive of improvements, in this state, in agricultural use, as defined in s. 91.01 (1), 2007 stats., and owned by the claimant or any member of the claimant's household during the taxable year for which a credit under this subsection is claimed if the farm of which the farmland is a part, during that year, produced not less than $6,000 in gross farm profits resulting from agricultural use, as defined in s. 91.01 (1), 2007 stats., or if the farm of which the farmland is a part, during that year and the 2 years immediately preceding that year, produced not less than $18,000 in such profits, or if at least 35 acres of the farmland, during all or part of that year, was enrolled in the conservation reserve program under 16 USC 3831 to 3836.

71.47(2m)(a)4. 4. "Gross farm profits" means gross receipts, excluding rent, from agricultural use, as defined in s. 91.01 (1), 2007 stats., including the fair market value at the time of disposition of payments in kind for placing land in federal programs or payments from the federal dairy termination program under 7 USC 1446 (d), less the cost or other basis of livestock or other items purchased for resale which are sold or otherwise disposed of during the taxable year.

71.47(2m)(a)5. 5. "Household" means an individual and his or her spouse and all minor dependents.

71.47(2m)(a)6. 6. "Property taxes accrued" means property taxes, exclusive of special assessments, delinquent interest and charges for service, levied on the farmland owned by the claimant or any member of the claimant's household in any calendar year under ch. 70, less the tax credit, if any, afforded in respect of the property by s. 79.10. "Property taxes accrued" shall not exceed $10,000. If farmland is owned by a tax-option corporation, limited liability company or by 2 or more persons or entities as joint tenants, tenants in common or partners or is marital property or survivorship marital property and one or more such persons, entities or owners is not a member of the claimant's household, "property taxes accrued" is that part of property taxes levied on the farmland, reduced by the tax credit under s. 79.10, that reflects the ownership percentage of the claimant and the claimant's household. For purposes of this subdivision, property taxes are "levied" when the tax roll is delivered to the local treasurer for collection. If farmland is sold during the calendar year of the levy the "property taxes accrued" for the seller is the amount of the tax levy, reduced by the tax credit under s. 79.10, prorated to each in the closing agreement pertaining to the sale of the farmland, except that if the seller does not reimburse the buyer for any part of those property taxes there are no "property taxes accrued" for the seller, and the "property taxes accrued" for the buyer is the property taxes levied on the farmland, reduced by the tax credit under s. 79.10, minus, if the seller reimburses the buyer for part of the property taxes, the amount prorated to the seller in the closing agreement. With the claim for credit under this subsection, the seller shall submit a copy of the closing agreement and the buyer shall submit a copy of the closing agreement and a copy of the property tax bill.

71.47(2m)(b) (b) Filing claims.

71.47(2m)(b)1.1. `Eligibility and qualifications.'

71.47(2m)(b)1.a.a. Subject to the limitations provided in this subsection and s. 71.80 (3) and (3m), a claimant may claim as a credit against Wisconsin income taxes otherwise due, the amount derived under par. (c). If the allowable amount of claim exceeds the income taxes otherwise due on the claimant's income or if there are no Wisconsin income taxes due on the claimant's income, the amount of the claim not used as an offset against income taxes shall be certified to the department of administration for payment to the claimant by check, share draft or other draft paid from the appropriations under s. 20.835 (2) (ka) and (q).

71.47(2m)(b)1.b. b. Every claimant under this subsection shall supply, at the request of the department, in support of the claim, a copy of the property tax bill relating to the farmland and certification by the claimant that all taxes owed by the claimant on the property for which the claim is made for the year before the year for which the claim is made have been paid.

71.47(2m)(b)2. 2. `Ineligible claims.' No credit may be allowed under this subsection:

71.47(2m)(b)2.a. a. Unless a claim is filed with the department in conformity with the filing requirements in s. 71.44 (1), (1m) and (3).

71.47(2m)(b)2.b. b. If the department determines that ownership of the farmland has been transferred to the claimant for the purpose of maximizing benefits under this subsection.

71.47(2m)(c) (c) Computation.

71.47(2m)(c)1.1. Any claimant may claim against taxes otherwise due under this chapter a percentage, as determined by the department under subd. 3., of the property taxes accrued in the taxable year to which the claim relates, up to a maximum claim of $1,500, except that the credit under this subsection plus the credit under subch. IX may not exceed 95% of the property taxes accrued on the farm.

71.47(2m)(c)2. 2. Any claimant may claim against taxes otherwise due under this chapter, on an income or franchise tax return that includes the levy date, an additional one-time credit of 4.2% of the property taxes accrued, that are levied in December 1989, up to a maximum of $420.

71.47(2m)(c)3. 3. The department shall annually adjust the percentage that is used to determine the amount of a claim under subd. 1. based on the estimated number of claims and the amount estimated to be expended from the appropriation under s. 20.835 (2) (q), as determined under s. 79.13. The department shall incorporate the annually adjusted percentage into the income tax forms and instructions.

71.47(2m)(d) (d) General provisions. Section 71.61 (1) to (4) as it applies to the credit under subch. IX applies to the credit under this subsection.

71.47(2m)(e) (e) Sunset. No new claim may be filed under this subsection for a taxable year that begins after December 31, 2009.

71.47(3) (3) Manufacturing sales tax credit.

71.47(3)(a)(a) In this subsection:

71.47(3)(a)1. 1. "Manufacturing" has the meaning given in s. 77.54 (6m), 2007 stats.

71.47(3)(a)2. 2. "Sales and use tax under ch. 77 paid by the corporation" includes use taxes paid directly by the corporation and sales and use taxes paid by the corporation's supplier and passed on to the corporation whether separately stated on the invoice or included in the total price.

71.47(3)(b) (b) The tax imposed upon or measured by corporation Wisconsin net income under s. 71.43 (1) or (2) shall be reduced by an amount equal to the sales and use tax under ch. 77 paid by the corporation in such taxable year on fuel and electricity consumed in manufacturing tangible personal property in this state. Shareholders of a tax-option corporation and partners may claim the credit under this subsection, based on eligible sales and use taxes paid by the tax-option corporation or partnership, in proportion to the ownership interest of each shareholder or partner. The tax-option corporation or partnership shall calculate the amount of the credit that may be claimed by each shareholder or partner and shall provide that information to the shareholder or partner.

71.47(3)(c) (c)

71.47(3)(c)1.1. Except as provided in subd. 7., if the credit computed under par. (b) is not entirely offset against Wisconsin income or franchise taxes otherwise due, the unused balance shall be carried forward and credited against Wisconsin income or franchise taxes otherwise due for the following 20 taxable years to the extent not offset by these taxes otherwise due in all intervening years between the year in which the expense was incurred and the year in which the carry-forward credit is claimed.

71.47(3)(c)2. 2. For shareholders in a tax-option corporation, the credit may be offset only against the tax imposed on the shareholder's prorated share of the tax-option corporation's income.

71.47(3)(c)3. 3. For partners, the credit may be offset only against the tax imposed on the partner's distributive share of partnership income.

71.47(3)(c)4. 4. If a tax-option corporation becomes liable for tax for a taxable year that begins on or after January 1, 1998, the corporation may offset the credit against the tax due, with any remaining credit computed for a taxable year that begins on or after January 1, 1998, passing through to the shareholders.

71.47(3)(c)5. 5. If a corporation that is not a tax-option corporation has a carry-over credit from a taxable year that begins on or after January 1, 1998, and becomes a tax-option corporation before the credit carried over is used, the unused portion of the credit may be used by the tax-option corporation's shareholders on a prorated basis.

71.47(3)(c)6. 6. If the shareholders of a tax-option corporation have carry-over credits and the corporation becomes a corporation other than a tax-option corporation after October 14, 1997, and before the credits carried over are used, the unused portion of the credits may be used by the corporation that is not a tax-option corporation.

71.47(3)(c)7. 7. No credit may be claimed under this subsection for taxable years that begin after December 31, 2005. For credits that are claimed but unused under this subsection for taxable years that begin before January 1, 2005, up to 50 percent may be used in each of the following 2 taxable years if the taxpayer has $25,000 or less in unused credits as of January 1, 2006. For taxable years beginning after December 31, 2005, and before January 1, 2008, a taxpayer who has more than $25,000 in unused credits as of January 1, 2006, may deduct an amount in each year that is equal to 50 percent of the amount the taxpayer added back to income under s. 71.45 (2) (a) 10. at the time that the taxpayer first claimed the credit or, with regard to credits passed through from a partnership, limited liability company, or tax-option corporation, 50 percent of the amount that the entity added back to its income and was included in the partner's, member's, or shareholder's Wisconsin net income at the time that the credit was first claimed.

71.47(3g) (3g) Technology zones credit.

71.47(3g)(a)(a) Subject to the limitations under this subsection and ss. 73.03 (35m) and 238.23 and s. 560.96, 2009 stats., a business that is certified under s. 238.23 (3) or s. 560.96 (3), 2009 stats., may claim as a credit against the taxes imposed under s. 71.43 an amount equal to the sum of the following, as established under s. 238.23 (3) (c) or s. 560.96 (3) (c), 2009 stats.:

71.47(3g)(a)1. 1. The amount of real and personal property taxes imposed under s. 70.01 that the business paid in the taxable year.

71.47(3g)(a)2. 2. Ten percent of the following amounts of capital investments that are made by the business in the technology zone in the year to which the claim relates:

71.47(3g)(a)2.a. a. The purchase price of depreciable, tangible personal property.

71.47(3g)(a)2.b. b. The amount expended to acquire, construct, rehabilitate, remodel, or repair real property in a technology zone.

71.47(3g)(a)3. 3. Fifteen percent of the amount that is spent for the first 12 months of wages for each job that is created in a technology zone after certification.

71.47(3g)(b) (b) The department of revenue shall notify the department of commerce or the Wisconsin Economic Development Corporation of all claims under this subsection.

71.47(3g)(c) (c) Section 71.28 (4) (e), (f), (g), and (h), as it applies to the credit under s. 71.28 (4), applies to the credit under par. (a).

71.47(3g)(d) (d) Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on their payment of amounts under par. (a). A partnership, limited liability company, or tax-option corporation shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interest.

71.47(3g)(e) (e)

71.47(3g)(e)1.1. No amount described under par. (a) 2. may be used in the calculation of a credit under this subsection if that amount is used in the calculation of any other credit under this chapter.

71.47(3g)(e)2. 2. The investments that relate to the amount described under par. (a) 2. for which a claimant makes a claim under this subsection must be retained for use in the technology zone for the period during which the claimant's business is certified under s. 238.23 (3) or s. 560.96 (3), 2009 stats.

71.47(3g)(f) (f) No credit may be allowed under this subsection unless the claimant includes with the claimant's return:

71.47(3g)(f)1. 1. A copy of the verification that the claimant's business is certified under s. 238.23 (3) or s. 560.96 (3), 2009 stats., and that the business has entered into an agreement under s. 238.23 (3) (d) or s. 560.96 (3) (d), 2009 stats.

71.47(3g)(f)2. 2. A statement from the department of commerce or the Wisconsin Economic Development Corporation verifying the purchase price of the investment described under par. (a) 2. and verifying that the investment fulfills the requirement under par. (e) 2.

71.47(3h) (3h) Biodiesel fuel production credit.

71.47(3h)(a)(a) Definitions. In this subsection:

71.47(3h)(a)1. 1. "Biodiesel fuel" has the meaning given in s. 168.14 (2m) (a).

71.47(3h)(a)2. 2. "Claimant" means a person who is engaged in the business of producing biodiesel fuel in this state and who files a claim under this subsection.

71.47(3h)(b) (b) Filing claims. Subject to the limitations provided in this subsection, for taxable years beginning after December 31, 2011, and before January 1, 2014, for a claimant who produces at least 2,500,000 gallons of biodiesel fuel in this state in the taxable year, a claimant may claim as a credit against the tax imposed under s. 71.43, up to the amount of the tax, an amount that is equal to the number of gallons of biodiesel fuel produced by the claimant in this state in the taxable year multiplied by 10 cents.

71.47(3h)(c) (c) Limitations.

71.47(3h)(c)1.1. The maximum amount of the credit that a claimant may claim under this subsection in a taxable year is $1,000,000.

71.47(3h)(c)2. 2. Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on their biodiesel fuel production, as described under par. (b). A partnership, limited liability company, or tax-option corporation shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interests.

71.47(3h)(d) (d) Administration.

71.47(3h)(d)1.1. Section 71.28 (4) (e) to (h) as it applies to the credit under s. 71.28 (4), applies to the credit under this subsection.

71.47(3h)(d)2. 2. No credit may be claimed under this subsection for taxable years beginning after December 31, 2013. Credits under this subsection for taxable years that begin before January 1, 2014, may be carried forward to taxable years that begin after December 31, 2013.

71.47(3n) (3n) Dairy and livestock farm investment credit.

71.47(3n)(a)(a) In this subsection:

71.47(3n)(a)1. 1. "Claimant" means a person who files a claim under this subsection.

71.47(3n)(a)1m. 1m. "Dairy animals" includes heifers raised as replacement dairy animals.

71.47(3n)(a)1p. 1p. "Dairy farm" includes a facility used to raise heifers as replacement dairy animals.

71.47(3n)(a)2. 2. "Dairy farm modernization or expansion" means the construction, the improvement, or the acquisition of buildings or facilities, or the acquisition of equipment, for dairy animal housing, confinement, animal feeding, milk production, or waste management, including the following, if used exclusively related to dairy animals and if acquired and placed in service in this state during taxable years that begin after December 31, 2003, and before January 1, 2014:

71.47(3n)(a)2.a. a. Freestall barns.

71.47(3n)(a)2.b. b. Fences.

71.47(3n)(a)2.c. c. Watering facilities.

71.47(3n)(a)2.d. d. Feed storage and handling equipment.

71.47(3n)(a)2.e. e. Milking parlors.

71.47(3n)(a)2.f. f. Robotic equipment.

71.47(3n)(a)2.g. g. Scales.

71.47(3n)(a)2.h. h. Milk storage and cooling facilities.

71.47(3n)(a)2.i. i. Bulk tanks.

71.47(3n)(a)2.j. j. Manure pumping and storage facilities.

71.47(3n)(a)2.k. k. Digesters.

71.47(3n)(a)2.L. L. Equipment used to produce energy.

71.47(3n)(a)4. 4. "Livestock" means cattle, not including dairy animals; swine; poultry, including farm-raised pheasants, but not including other farm-raised game birds or ratites; fish that are raised in aquaculture facilities; sheep; and goats.

71.47(3n)(a)5. 5. "Livestock farm modernization or expansion" means the construction, the improvement, or the acquisition of buildings or facilities, or the acquisition of equipment, for livestock housing, confinement, feeding, or waste management, including the following, if used exclusively related to livestock and if acquired and placed in service in this state during taxable years that begin after December 31, 2005, and before January 1, 2014:

71.47(3n)(a)5.a. a. Birthing structures.

71.47(3n)(a)5.b. b. Rearing structures.

71.47(3n)(a)5.c. c. Feedlot structures.

71.47(3n)(a)5.d. d. Feed storage and handling equipment.

71.47(3n)(a)5.e. e. Fences.

71.47(3n)(a)5.f. f. Watering facilities.

71.47(3n)(a)5.g. g. Scales.

71.47(3n)(a)5.h. h. Manure pumping and storage facilities.

71.47(3n)(a)5.i. i. Digesters.

71.47(3n)(a)5.j. j. Equipment used to produce energy.

71.47(3n)(a)5.k. k. Fish hatchery buildings.

71.47(3n)(a)5.L. L. Fish processing buildings.

71.47(3n)(a)5.m. m. Fish rearing ponds.

71.47(3n)(a)6. 6.

71.47(3n)(a)6.a.a. For taxable years that begin after December 31, 2003, and before January 1, 2006, "used exclusively," related to dairy animals, means used to the exclusion of all other uses except for use not exceeding 5 percent of total use.

71.47(3n)(a)6.b. b. For taxable years that begin after December 31, 2005, and before January 1, 2014, "used exclusively," related to livestock, dairy animals, or both, means used to the exclusion of all other uses except for use not exceeding 5 percent of total use.

71.47(3n)(b) (b)

71.47(3n)(b)1.1. Subject to the limitations provided in this subsection, for taxable years that begin after December 31, 2003, and before January 1, 2014, a claimant may claim as a credit against the tax imposed under s. 71.43 an amount equal to 10% of the amount the claimant paid in the taxable year for dairy farm modernization or expansion related to the operation of the claimant's dairy farm.

71.47(3n)(b)2. 2. Subject to the limitations provided in this subsection, for taxable years that begin after December 31, 2005, and before January 1, 2014, a claimant may claim as a credit against the tax imposed under s. 71.43 an amount equal to 10 percent of the amount the claimant paid in the taxable year for livestock farm modernization or expansion related to the operation of the claimant's livestock farm.

71.47(3n)(c) (c) No credit may be allowed under this subsection for any amount that the claimant paid for expenses described under par. (b) that the claimant also claimed as a deduction under section 162 of the Internal Revenue Code.

71.47(3n)(d) (d) The aggregate amount of credits that a claimant may claim under this subsection is $75,000, except that no more than $50,000 of this amount may be based on costs incurred prior to May 27, 2010.

71.47(3n)(e) (e)

71.47(3n)(e)1.1. Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on their payment of expenses under par. (b), except that the aggregate amount of credits that the entity may compute shall not exceed the limitation under par. (d). A partnership, limited liability company, or tax-option corporation shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interest.

71.47(3n)(e)2. 2. If 2 or more persons own and operate the dairy or livestock farm, each person may claim a credit under par. (b) in proportion to his or her ownership interest, except that the aggregate amount of the credits claimed by all persons who own and operate the farm shall not exceed the limitation under par. (d).

71.47(3n)(f) (f) Section 71.28 (4) (e), (f), (g), and (h), as it applies to the credit under s. 71.28 (4), applies to the credit under this subsection.

71.47(3n)(g) (g) No credit may be claimed under this subsection for taxable years beginning after December 31, 2013. Credits under this subsection for taxable years that begin before January 1, 2014, may be carried forward to taxable years that begin after December 31, 2013.

71.47(3p) (3p) Dairy manufacturing facility investment credit.

71.47(3p)(a)(a) Definitions. In this subsection:

71.47(3p)(a)1. 1. "Claimant" means a person who files a claim under this subsection.

71.47(3p)(a)1m. 1m. "Dairy cooperative" means a business organized under ch. 185 or 193 for the purpose of obtaining or processing milk.

71.47(3p)(a)2. 2. "Dairy manufacturing" means processing milk into dairy products or processing dairy products for sale commercially.

71.47(3p)(a)3. 3. "Dairy manufacturing modernization or expansion" means constructing, improving, or acquiring buildings or facilities, or acquiring equipment, for dairy manufacturing, including the following, if used exclusively for dairy manufacturing and if acquired and placed in service in this state during taxable years that begin after December 31, 2006, and before January 1, 2014, or, in the case of dairy cooperatives, if acquired and placed in service in this state during taxable years that begin after December 31, 2008, and before January 1, 2014:

71.47(3p)(a)3.a. a. Building construction, including storage and warehouse facilities.

71.47(3p)(a)3.b. b. Building additions.

71.47(3p)(a)3.c. c. Upgrades to utilities, including water, electric, heat, and waste facilities.

71.47(3p)(a)3.d. d. Milk intake and storage equipment.

71.47(3p)(a)3.e. e. Processing and manufacturing equipment, including pipes, motors, pumps, valves, pasteurizers, homogenizers, vats, evaporators, dryers, concentrators, and churns.

71.47(3p)(a)3.f. f. Packaging and handling equipment, including sealing, bagging, boxing, labeling, conveying, and product movement equipment.

71.47(3p)(a)3.g. g. Warehouse equipment, including storage racks.

71.47(3p)(a)3.h. h. Waste treatment and waste management equipment, including tanks, blowers, separators, dryers, digesters, and equipment that uses waste to produce energy, fuel, or industrial products.

71.47(3p)(a)3.i. i. Computer software and hardware used for managing the claimant's dairy manufacturing operation, including software and hardware related to logistics, inventory management, and production plant controls.

71.47(3p)(a)4. 4. "Used exclusively" means used to the exclusion of all other uses except for use not exceeding 5 percent of total use.

71.47(3p)(b) (b) Filing claims. Subject to the limitations provided in this subsection and s. 93.535 or s. 560.207, 2009 stats., except as provided in par. (c) 5., for taxable years beginning after December 31, 2006, and before January 1, 2014, a claimant may claim as a credit against the taxes imposed under s. 71.43, up to the amount of the tax, an amount equal to 10 percent of the amount the claimant paid in the taxable year for dairy manufacturing modernization or expansion related to the claimant's dairy manufacturing operation.

71.47(3p)(c) (c) Limitations.

71.47(3p)(c)1.1. No credit may be allowed under this subsection for any amount that the claimant paid for expenses described under par. (b) that the claimant also claimed as a deduction under section 162 of the Internal Revenue Code.

71.47(3p)(c)2. 2. The aggregate amount of credits that a claimant may claim under this subsection is $200,000 for each of the claimant's dairy manufacturing facilities.

71.47(3p)(c)2m. 2m.

71.47(3p)(c)2m.a.a. The maximum amount of the credits that may be claimed under this subsection and ss. 71.07 (3p) and 71.28 (3p) in fiscal year 2007-08 is $600,000, as allocated under s. 560.207, 2009 stats.

71.47(3p)(c)2m.b. b. The maximum amount of the credits that may be claimed by all claimants, other than members of dairy cooperatives, under this subsection and ss. 71.07 (3p) and 71.28 (3p) in fiscal year 2008-09, and in each fiscal year thereafter, is $700,000, as allocated under s. 93.535 or s. 560.207, 2009 stats.

71.47(3p)(c)2m.bm. bm. The maximum amount of the credits that may be claimed by members of dairy cooperatives under this subsection and ss. 71.07 (3p) and 71.28 (3p) in fiscal year 2009-10 is $600,000, as allocated under s. 560.207, 2009 stats., and the maximum amount of the credits that may be claimed by members of dairy cooperatives under this subsection and ss. 71.07 (3p) and 71.28 (3p) in fiscal year 2010-11, and in each fiscal year thereafter, is $700,000, as allocated under s. 93.535 or s. 560.207, 2009 stats.

71.47(3p)(c)3. 3. Partnerships, limited liability companies, tax-option corporations, and dairy cooperatives may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on their payment of expenses under par. (b), except that the aggregate amount of credits that the entity may compute shall not exceed $200,000 for each of the entity's dairy manufacturing facilities. A partnership, limited liability company, tax-option corporation, or dairy cooperative shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interest. Members of a dairy cooperative may claim the credit in proportion to the amount of milk that each member delivers to the dairy cooperative, as determined by the dairy cooperative.

71.47(3p)(c)4. 4. If 2 or more persons own and operate a dairy manufacturing facility, each person may claim a credit under par. (b) in proportion to his or her ownership interest, except that the aggregate amount of the credits claimed by all persons who own and operate the dairy manufacturing facility shall not exceed $200,000.

71.47(3p)(c)5. 5. A claimant who is a member of a dairy cooperative may claim the credit in the year after the year in which the dairy manufacturing modernization or expansion occurs, based on amounts described under par. (b) that are paid by the dairy cooperative, for taxable years beginning after December 31, 2008, and before January 1, 2014. The amount of the credits computed and not passed through by a partnership, limited liability company, or tax-option corporation that has added that amount to the partnership's, company's, or tax-option corporation's income under s. 71.21 (4) or 71.34 (1k) (g) shall be added to a claimant's income in the year in which the cooperative member is allowed to claim the credit.

71.47(3p)(c)6. 6. No credit may be allowed under this subsection unless the claimant submits with the claimant's return a copy of the claimant's credit certification and allocation under s. 93.535 or s. 560.207, 2009 stats.

71.47(3p)(d) (d) Administration.

71.47(3p)(d)1.1. Section 71.28 (4) (e), (g), and (h), as it applies to the credit under s. 71.28 (4), applies to the credit under this subsection.

71.47(3p)(d)2. 2. Except as provided in subd. 3., if the allowable amount of the claim under par. (b) exceeds the tax otherwise due under s. 71.43, the amount of the claim not used to offset the tax due shall be certified by the department of revenue to the department of administration for payment by check, share draft, or other draft drawn from the appropriation account under s. 20.835 (2) (bn).

71.47(3p)(d)3. 3. With regard to claims that are based on amounts described under par. (b) that are paid by a dairy cooperative, if the allowable amount of the claim under par. (b) exceeds the tax otherwise due under s. 71.43, the amount of the claim not used to offset the tax due shall be certified by the department of revenue to the department of administration for payment by check, share draft, or other draft drawn from the appropriation account under s. 20.835 (2) (bp).

71.47(3p)(d)4. 4. No credit may be claimed under this subsection for taxable years beginning after December 31, 2013.

71.47(3q) (3q) Jobs tax credit.

71.47(3q)(a)(a) Definitions. In this subsection:

71.47(3q)(a)1. 1. "Claimant" means a person certified to receive tax benefits under s. 238.16 (2) or s. 560.2055 (2), 2009 stats.

71.47(3q)(a)2. 2. "Eligible employee" means, for taxable years beginning before January 1, 2011, an eligible employee under s. 560.2055 (1) (b), 2009 stats., who satisfies the wage requirements under s. 560.2055 (3) (a) or (b), 2009 stats., or, for taxable years beginning after December 31, 2010, an eligible employee under s. 238.16 (1) (b) who satisfies the wage requirements under s. 238.16 (3) (a) or (b).

71.47(3q)(b) (b) Filing claims. Subject to the limitations provided in this subsection and s. 238.16 or s. 560.2055, 2009 stats., for taxable years beginning after December 31, 2009, a claimant may claim as a credit against the taxes imposed under s. 71.43 any of the following:

71.47(3q)(b)1. 1. The amount of wages that the claimant paid to an eligible employee in the taxable year, not to exceed 10 percent of such wages, as determined under s. 238.16 or s. 560.2055, 2009 stats.

71.47(3q)(b)2. 2. The amount of the costs incurred by the claimant in the taxable year, as determined under s. 238.16 or s. 560.2055, 2009 stats., to undertake the training activities described under s. 238.16 (3) (c) or s. 560.2055 (3) (c), 2009 stats.

71.47(3q)(c) (c) Limitations.

71.47(3q)(c)1.1. Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on their payment of amounts under par. (b). A partnership, limited liability company, or tax-option corporation shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interests.

71.47(3q)(c)2. 2. No credit may be allowed under this subsection unless the claimant includes with the claimant's return a copy of the claimant's certification for tax benefits under s. 238.16 (2) or s. 560.2055 (2), 2009 stats.

71.47(3q)(c)3. 3. The maximum amount of credits that may be awarded under this subsection and ss. 71.07 (3q) and 71.28 (3q) for the period beginning on January 1, 2010, and ending on June 30, 2013, is $14,500,000, not including the amount of any credits reallocated under s. 238.15 (3) (d) or s. 560.205 (3) (d), 2009 stats.

71.47(3q)(d) (d) Administration.

71.47(3q)(d)1.1. Section 71.28 (4) (e), (g), and (h), as it applies to the credit under s. 71.28 (4), applies to the credit under this subsection.

71.47(3q)(d)2. 2. If the allowable amount of the claim under par. (b) exceeds the tax otherwise due under s. 71.43, the amount of the claim not used to offset the tax due shall be certified by the department of revenue to the department of administration for payment by check, share draft, or other draft drawn from the appropriation account under s. 20.835 (2) (bb), except that the amounts certified under this subdivision for taxable years beginning after December 31, 2009, and before January 1, 2012, shall be paid in taxable years beginning after December 31, 2011.

71.47(3r) (3r) Meat processing facility investment credit.

71.47(3r)(a)(a) Definitions. In this subsection:

71.47(3r)(a)1. 1. "Claimant" means a person who files a claim under this subsection.

71.47(3r)(a)2. 2. "Meat processing" means processing livestock into meat products or processing meat products for sale commercially.

71.47(3r)(a)3. 3. "Meat processing modernization or expansion" means constructing, improving, or acquiring buildings or facilities, or acquiring equipment, for meat processing, including the following, if used exclusively for meat processing and if acquired and placed in service in this state during taxable years that begin after December 31, 2008, and before January 1, 2014:

71.47(3r)(a)3.a. a. Building construction, including livestock handling, product intake, storage, and warehouse facilities.

71.47(3r)(a)3.b. b. Building additions.

71.47(3r)(a)3.c. c. Upgrades to utilities, including water, electric, heat, refrigeration, freezing, and waste facilities.

71.47(3r)(a)3.d. d. Livestock intake and storage equipment.

71.47(3r)(a)3.e. e. Processing and manufacturing equipment, including cutting equipment, mixers, grinders, sausage stuffers, meat smokers, curing equipment, cooking equipment, pipes, motors, pumps, and valves.

71.47(3r)(a)3.f. f. Packaging and handling equipment, including sealing, bagging, boxing, labeling, conveying, and product movement equipment.

71.47(3r)(a)3.g. g. Warehouse equipment, including storage and curing racks.

71.47(3r)(a)3.h. h. Waste treatment and waste management equipment, including tanks, blowers, separators, dryers, digesters, and equipment that uses waste to produce energy, fuel, or industrial products.

71.47(3r)(a)3.i. i. Computer software and hardware used for managing the claimant's meat processing operation, including software and hardware related to logistics, inventory management, production plant controls, and temperature monitoring controls.

71.47(3r)(a)4. 4. "Used exclusively" means used to the exclusion of all other uses except for use not exceeding 5 percent of total use.

71.47(3r)(b) (b) Filing claims. Subject to the limitations provided in this subsection and s. 93.545 or s. 560.208, 2009 stats., for taxable years beginning after December 31, 2008, and before January 1, 2014, a claimant may claim as a credit against the taxes imposed under s. 71.43, up to the amount of the tax, an amount equal to 10 percent of the amount the claimant paid in the taxable year for meat processing modernization or expansion related to the claimant's meat processing operation.

71.47(3r)(c) (c) Limitations.

71.47(3r)(c)1.1. No credit may be allowed under this subsection for any amount that the claimant paid for expenses described under par. (b) that the claimant also claimed as a deduction under section 162 of the Internal Revenue Code.

71.47(3r)(c)2. 2. The aggregate amount of credits that a claimant may claim under this subsection is $200,000.

71.47(3r)(c)3. 3.

71.47(3r)(c)3.a.a. The maximum amount of the credits that may be allocated under this subsection and ss. 71.07 (3r) and 71.28 (3r) in fiscal year 2009-10 is $300,000, as allocated under s. 560.208, 2009 stats.

71.47(3r)(c)3.b. b. The maximum amount of the credits that may be allocated under this subsection and ss. 71.07 (3r) and 71.28 (3r) in fiscal year 2010-11, and in each fiscal year thereafter, is $700,000, as allocated under s. 93.545 or s. 560.208, 2009 stats.

71.47(3r)(c)4. 4. Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on their payment of expenses under par. (b), except that the aggregate amount of credits that the entity may compute shall not exceed $200,000. A partnership, limited liability company, or tax-option corporation shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interest.

71.47(3r)(c)5. 5. If 2 or more persons own and operate the meat processing operation, each person may claim a credit under par. (b) in proportion to his or her ownership interest, except that the aggregate amount of the credits claimed by all persons who own and operate the meat processing operation shall not exceed $200,000.

71.47(3r)(c)6. 6. No credit may be allowed under this subsection unless the claimant submits with the claimant's return a copy of the claimant's credit certification and allocation under s. 93.545 or s. 560.208, 2009 stats.

71.47(3r)(d) (d) Administration.

71.47(3r)(d)1.1. Section 71.28 (4) (e), (g), and (h), as it applies to the credit under s. 71.28 (4), applies to the credit under this subsection.

71.47(3r)(d)2. 2. If the allowable amount of the claim under par. (b) exceeds the tax otherwise due under s. 71.43, the amount of the claim not used to offset the tax due shall be certified by the department of revenue to the department of administration for payment by check, share draft, or other draft drawn from the appropriation account under s. 20.835 (2) (bd).

71.47(3r)(d)3. 3. No credit may be claimed under this subsection for taxable years beginning after December 31, 2013.

71.47(3rm) (3rm) Woody biomass harvesting and processing credit.

71.47(3rm)(a)(a) Definitions. In this subsection:

71.47(3rm)(a)1. 1. "Claimant" means a person who files a claim under this subsection.

71.47(3rm)(a)2. 2. "Used primarily" means used to the exclusion of all other uses except for use not exceeding 25 percent of total use.

71.47(3rm)(a)3. 3. "Woody biomass" means trees and woody plants, including limbs, tops, needles, leaves, and other woody parts, grown in a forest or woodland or on agricultural land.

71.47(3rm)(b) (b) Filing claims. Subject to the limitations provided in this subsection and s. 93.547 or s. 560.209, 2009 stats., for taxable years beginning after December 31, 2009, and before January 1, 2015, a claimant may claim as a credit against the taxes imposed under s. 71.43, up to the amount of the tax, an amount equal to 10 percent of the amount the claimant paid in the taxable year for equipment that is used primarily to harvest or process woody biomass that is used as fuel or as a component of fuel.

71.47(3rm)(c) (c) Limitations.

71.47(3rm)(c)1.1. No credit may be allowed under this subsection for any amount that the claimant paid for expenses described under par. (b) that the claimant also claimed as a deduction under section 162 of the Internal Revenue Code.

71.47(3rm)(c)2. 2. The aggregate amount of credits that a claimant may claim under this subsection is $100,000.

71.47(3rm)(c)3. 3. The maximum amount of the credits that may be claimed under this subsection and ss. 71.07 (3rm) and 71.28 (3rm) is $900,000, as allocated under s. 93.547 or s. 560.209, 2009 stats.

71.47(3rm)(c)4. 4. Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on their payment of expenses under par. (b), except that the aggregate amount of credits that the entity may compute shall not exceed $100,000. A partnership, limited liability company, or tax-option corporation shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interest.

71.47(3rm)(c)5. 5. If 2 or more persons own and operate a woody biomass harvesting or processing operation, each person may claim a credit under par. (b) in proportion to his or her ownership interest, except that the aggregate amount of the credits claimed by all persons who own and operate the operation shall not exceed $100,000.

71.47(3rm)(d) (d) Administration.

71.47(3rm)(d)1.1. Section 71.28 (4) (e), (g), and (h), as it applies to the credit under s. 71.28 (4), applies to the credit under this subsection.

71.47(3rm)(d)2. 2. If the allowable amount of the claim under par. (b) exceeds the tax otherwise due under s. 71.43, the amount of the claim not used to offset the tax due shall be certified by the department of revenue to the department of administration for payment by check, share draft, or other draft drawn from the appropriation account under s. 20.835 (2) (bc).

71.47(3rm)(d)3. 3. No credit may be claimed under this subsection for taxable years beginning after December 31, 2014.

71.47(3rn) (3rn) Food processing plant and food warehouse investment credit.

71.47(3rn)(a)(a) Definitions. In this subsection:

71.47(3rn)(a)1. 1. "Claimant" means a person who files a claim under this subsection.

71.47(3rn)(a)2. 2. "Food processing plant" has the meaning given in s. 97.29 (1) (h), except that it does not include dairy plants licensed under s. 97.20 or meat establishments licensed under s. 97.42.

71.47(3rn)(a)3. 3. "Food warehouse" has the meaning given in s. 97.27 (1) (b).

71.47(3rn)(a)4. 4. "Food processing plant or food warehouse modernization or expansion" means constructing, improving, or acquiring buildings or facilities, or acquiring equipment, for food processing or food warehousing, including the following, if used exclusively for food processing or food warehousing and if acquired and placed in service in this state during taxable years that begin after December 31, 2009, and before January 1, 2014:

71.47(3rn)(a)4.a. a. Food intake, handling, storage, and warehouse facilities.

71.47(3rn)(a)4.b. b. Building additions.

71.47(3rn)(a)4.c. c. Upgrades to utilities, including water, electric, heat, refrigeration, freezing, and waste facilities.

71.47(3rn)(a)4.d. d. Installing energy savings equipment or equipment that converts waste to energy.

71.47(3rn)(a)4.e. e. Food or raw material intake and storage equipment.

71.47(3rn)(a)4.f. f. Processing and manufacturing equipment, including vats, cookers, freezers, pipes, motors, pumps, and valves.

71.47(3rn)(a)4.g. g. Packaging and handling equipment, including cleaning, sealing, bagging, boxing, labeling, conveying, and product movement equipment.

71.47(3rn)(a)4.h. h. Warehouse equipment, including storage racks and loading and unloading equipment.

71.47(3rn)(a)4.i. i. Waste treatment and waste management equipment, including tanks, blowers, separators, dryers, digesters, and equipment to produce energy, fuel, or industrial products.

71.47(3rn)(a)4.j. j. Computer software or hardware for managing the claimant's food processing or food warehousing operation, including software and hardware related to logistics, inventory management, production plant controls, and temperature monitoring controls.

71.47(3rn)(a)5. 5. "Used exclusively" means used to the exclusion of all other uses except for use not exceeding 5 percent of total use.

71.47(3rn)(b) (b) Filing claims. Subject to the limitations provided in this subsection and s. 93.54 or s. 560.2056, 2009 stats., for taxable years beginning after December 31, 2009, and before January 1, 2014, a claimant may claim as a credit against the tax imposed under s. 71.43, up to the amount of the tax, an amount equal to 10 percent of the amount the claimant paid in the taxable year for food processing or food warehousing modernization or expansion related to the operation of the claimant's food processing plant or food warehouse.

71.47(3rn)(c) (c) Limitations.

71.47(3rn)(c)1.1. No credit may be allowed under this subsection for any amount that the claimant paid for expenses described under par. (b) that the claimant also claimed as a deduction under section 162 of the Internal Revenue Code.

71.47(3rn)(c)2. 2. The aggregate amount of credits that a claimant may claim under this subsection is $200,000.

71.47(3rn)(c)3. 3.

71.47(3rn)(c)3.a.a. The maximum amount of the credits that may be allocated under this subsection and ss. 71.07 (3rn) and 71.28 (3rn) in fiscal year 2009-10 is $1,000,000, as allocated under s. 560.2056, 2009 stats.

71.47(3rn)(c)3.b. b. The maximum amount of the credits that may be allocated under this subsection and ss. 71.07 (3rn) and 71.28 (3rn) in fiscal year 2010-11 is $1,200,000, as allocated under s. 560.2056, 2009 stats.

71.47(3rn)(c)3.c. c. The maximum amount of the credits that may be allocated under this subsection and ss. 71.07 (3rn) and 71.28 (3rn) in fiscal year 2011-12, and in each year thereafter, is $700,000, as allocated under s. 93.54 or s. 560.2056, 2009 stats.

71.47(3rn)(c)4. 4. Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on their payment of expenses under par. (b), except that the aggregate amount of credits that the entity may compute shall not exceed $200,000. A partnership, limited liability company, or tax-option corporation shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interest.

71.47(3rn)(c)5. 5. If 2 or more persons own and operate the food processing plant or food warehouse, each person may claim a credit under par. (b) in proportion to his or her ownership interest, except that the aggregate amount of the credits claimed by all persons who own and operate the food processing operation shall not exceed $200,000.

71.47(3rn)(c)6. 6. No credit may be allowed under this subsection unless the claimant submits with the claimant's return a copy of the claimant's credit certification and allocation under s. 93.54 or s. 560.2056, 2009 stats.

71.47(3rn)(d) (d) Administration.

71.47(3rn)(d)1.1. Section 71.28 (4) (e), (g), and (h), as it applies to the credit under s. 71.28 (4), applies to the credit under this subsection.

71.47(3rn)(d)2. 2. If the allowable amount of the claim under par. (b) exceeds the tax otherwise due under s. 71.43, the amount of the claim not used to offset the tax due shall be certified by the department of revenue to the department of administration for payment by check, share draft, or other draft drawn from the appropriation account under s. 20.835 (2) (be).

71.47(3rn)(d)3. 3. No credit may be claimed under this subsection for taxable years beginning after December 31, 2013.

71.47(3t) (3t) Manufacturing investment credit.

71.47(3t)(a)(a) Definition. In this subsection, "claimant" means a person who files a claim under this subsection.

71.47(3t)(b) (b) Credit. Subject to the limitations provided in this subsection and in s. 560.28, 2009 stats., for taxable years beginning after December 31, 2007, a claimant may claim as a credit, amortized over 15 taxable years starting with the taxable year beginning after December 31, 2007, against the tax imposed under s. 71.43, up to the amount of the tax, an amount equal to the claimant's unused credits under s. 71.47 (3).

71.47(3t)(c) (c) Limitations.

71.47(3t)(c)1.1. No credit may be claimed under this subsection unless the claimant submits with the claimant's return a copy of the claimant's certification by the department of commerce under s. 560.28, 2009 stats., except that, with regard to credits claimed by partners of a partnership, members of a limited liability company, or shareholders of a tax-option corporation, the entity shall provide a copy of its certification under s. 560.28, 2009 stats., to the partner, member, or shareholder to submit with his or her return.

71.47(3t)(c)2. 2. Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on the amount of their unused credits under s. 71.47 (3). A partnership, limited liability company, or tax-option corporation shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interest.

71.47(3t)(d) (d) Administration.

71.47(3t)(d)1.1. Section 71.28 (4) (e), (g), and (h), as it applies to the credit under s. 71.28 (4), applies to the credit under this subsection.

71.47(3t)(d)2. 2. The amount of any unused credit under this subsection in any taxable year may be carried forward to subsequent taxable years, up to 15 taxable years.

71.47(3w) (3w) Enterprise zone jobs credit.

71.47(3w)(a)(a) Definitions. In this subsection:

71.47(3w)(a)1. 1. "Base year" means the taxable year beginning during the calendar year prior to the calendar year in which the enterprise zone in which the claimant is located takes effect.

71.47(3w)(a)2. 2. "Claimant" means a person who is certified to claim tax benefits under s. 238.399 (5) or s. 560.799 (5), 2009 stats., and who files a claim under this subsection.

71.47(3w)(a)3. 3. "Full-time employee" means a full-time employee, as defined in s. 238.399 (1) (am) or s. 560.799 (1) (am), 2009 stats.

71.47(3w)(a)4. 4. "Enterprise zone" means a zone designated under s. 238.399 or s. 560.799, 2009 stats.

71.47(3w)(a)5. 5. "State payroll" means the amount of payroll apportioned to this state, as determined under s. 71.45 (3) (b).

71.47(3w)(a)5d. 5d. "Tier I county or municipality" means a tier I county or municipality, as determined under s. 238.399 or s. 560.799, 2009 stats.

71.47(3w)(a)5e. 5e. "Tier II county or municipality" means a tier II county or municipality, as determined under s. 238.399 or s. 560.799, 2009 stats.

71.47(3w)(a)5m. 5m. "Wages" means wages under section 3306 (b) of the Internal Revenue Code, determined without regard to any dollar limitations.

71.47(3w)(a)6. 6. "Zone payroll" means the amount of state payroll that is attributable to wages paid to full-time employees for services that are performed in an enterprise zone. "Zone payroll" does not include the amount of wages paid to any full-time employees that exceeds $100,000.

71.47(3w)(b) (b) Filing claims; payroll. Subject to the limitations provided in this subsection and s. 238.399 or s. 560.799, 2009 stats., a claimant may claim as a credit against the tax imposed under s. 71.43 an amount calculated as follows:

71.47(3w)(b)1. 1. Determine the amount that is the lesser of:

71.47(3w)(b)1.a. a. The number of full-time employees whose annual wages are greater than the amount determined by multiplying 2,080 by 150 percent of the federal minimum wage in a tier I county or municipality or greater than $30,000 in a tier II county or municipality and who the claimant employed in the enterprise zone in the taxable year, minus the number of full-time employees whose annual wages were greater than the amount determined by multiplying 2,080 by 150 percent of the federal minimum wage in a tier I county or municipality or greater than $30,000 in a tier II county or municipality and who the claimant employed in the area that comprises the enterprise zone in the base year.

71.47(3w)(b)1.b. b. The number of full-time employees whose annual wages are greater than the amount determined by multiplying 2,080 by 150 percent of the federal minimum wage in a tier I county or municipality or greater than $30,000 in a tier II county or municipality and who the claimant employed in the state in the taxable year, minus the number of full-time employees whose annual wages were greater than the amount determined by multiplying 2,080 by 150 percent of the federal minimum wage in a tier I county or municipality or greater than $30,000 in a tier II county or municipality and who the claimant employed in the state in the base year.

71.47(3w)(b)2. 2. Determine the claimant's average zone payroll by dividing total wages for full-time employees whose annual wages are greater than the amount determined by multiplying 2,080 by 150 percent of the federal minimum wage in a tier I county or municipality or greater than $30,000 in a tier II county or municipality and who the claimant employed in the enterprise zone in the taxable year by the number of full-time employees whose annual wages are greater than the amount determined by multiplying 2,080 by 150 percent of the federal minimum wage in a tier I county or municipality or greater than $30,000 in a tier II county or municipality and who the claimant employed in the enterprise zone in the taxable year.

71.47(3w)(b)3. 3. For employees in a tier I county or municipality, subtract the amount determined by multiplying 2,080 by 150 percent of the federal minimum wage from the amount determined under subd. 2. and for employees in a tier II county or municipality, subtract $30,000 from the amount determined under subd. 2.

71.47(3w)(b)4. 4. Multiply the amount determined under subd. 3. by the amount determined under subd. 1.

71.47(3w)(b)5. 5. Multiply the amount determined under subd. 4. by the percentage determined under s. 238.399 or s. 560.799, 2009 stats., not to exceed 7 percent.

71.47(3w)(bm) (bm) Filing supplemental claims.

71.47(3w)(bm)1.1. In addition to the credits under par. (b) and subds. 2., 3., and 4., and subject to the limitations provided in this subsection and s. 238.399 or s. 560.799, 2009 stats., a claimant may claim as a credit against the tax imposed under s. 71.43 an amount equal to a percentage, as determined under s. 238.399 or s. 560.799, 2009 stats., not to exceed 100 percent, of the amount the claimant paid in the taxable year to upgrade or improve the job-related skills of any of the claimant's full-time employees, to train any of the claimant's full-time employees on the use of job-related new technologies, or to provide job-related training to any full-time employee whose employment with the claimant represents the employee's first full-time job. This subdivision does not apply to employees who do not work in an enterprise zone.

71.47(3w)(bm)2. 2. In addition to the credits under par. (b) and subds. 1., 3., and 4., and subject to the limitations provided in this subsection and s. 238.399 or s. 560.799, 2009 stats., a claimant may claim as a credit against the tax imposed under s. 71.43 an amount equal to the percentage, as determined under s. 238.399 or s. 560.799, 2009 stats., not to exceed 7 percent, of the claimant's zone payroll paid in the taxable year to all of the claimant's full-time employees whose annual wages are greater than the amount determined by multiplying 2,080 by 150 percent of the federal minimum wage in a tier I county or municipality, not including the wages paid to the employees determined under par. (b) 1., or greater than $30,000 in a tier II county or municipality, not including the wages paid to the employees determined under par. (b) 1., and who the claimant employed in the enterprise zone in the taxable year, if the total number of such employees is equal to or greater than the total number of such employees in the base year. A claimant may claim a credit under this subdivision for no more than 5 consecutive taxable years.

71.47(3w)(bm)3. 3. In addition to the credits under par. (b) and subds. 1., 2., and 4., and subject to the limitations provided in this subsection and s. 238.399 or s. 560.799, 2009 stats., for taxable years beginning after December 31, 2008, a claimant may claim as a credit against the tax imposed under s. 71.43 up to 10 percent of the claimant's significant capital expenditures, as determined under s. 238.399 (5m) or s. 560.799 (5m), 2009 stats.

71.47(3w)(bm)4. 4. In addition to the credits under par. (b) and subds. 1., 2., and 3., and subject to the limitations provided in this subsection and s. 238.399 or s. 560.799, 2009 stats., for taxable years beginning after December 31, 2009, a claimant may claim as a credit against the tax imposed under s. 71.43, up to 1 percent of the amount that the claimant paid in the taxable year to purchase tangible personal property, items, property, or goods under s. 77.52 (1) (b), (c), or (d), or services from Wisconsin vendors, as determined under s. 238.399 (5) (e) or s. 560.799 (5) (e), 2009 stats., except that the claimant may not claim the credit under this subdivision and subd. 3. for the same expenditures.

71.47(3w)(c) (c) Limitations.

71.47(3w)(c)1.1. If the allowable amount of the claim under this subsection exceeds the taxes otherwise due on the claimant's income under s. 71.43, the amount of the claim that is not used to offset those taxes shall be certified by the department of revenue to the department of administration for payment by check, share draft, or other draft drawn from the appropriation under s. 20.835 (2) (co).

71.47(3w)(c)2. 2. Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on their payment of amounts described under pars. (b) and (bm). A partnership, limited liability company, or tax-option corporation shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interests.

71.47(3w)(c)3. 3. No credit may be allowed under this subsection unless the claimant includes with the claimant's return a copy of the claimant's certification for tax benefits under s. 238.399 (5) or (5m) or s. 560.799 (5) or (5m), 2009 stats.

71.47(3w)(c)4. 4. No claimant may claim a credit under this subsection if the basis for which the credit is claimed is also the basis for which another credit is claimed under this subchapter.

71.47(3w)(d) (d) Administration. Section 71.28 (4) (g) and (h), as it applies to the credit under s. 71.28 (4), applies to the credit under this subsection. Claimants shall include with their returns a copy of their certification for tax benefits, and a copy of the verification of their expenses, from the department of commerce or the Wisconsin Economic Development Corporation.

71.47(4) (4) Research credit.

71.47(4)(ab)(ab) Definitions. In this subsection:

71.47(4)(ab)1. 1. "Frame" includes:

71.47(4)(ab)1.a. a. Every part of a motorcycle, except the tires.

71.47(4)(ab)1.b. b. In the case of a truck, the control system and the fuel and drive train, excluding any comfort features located in the cab or the tires.

71.47(4)(ab)1.c. c. In the case of a generator, the control modules, fuel train, fuel scrubbing process, fuel mixers, generator, heat exchangers, exhaust train, and similar components.

71.47(4)(ab)2. 2. "Internal combustion engine" includes substitute products such as fuel cell, electric, and hybrid drives.

71.47(4)(ab)3. 3. "Vehicle" means any vehicle or frame, including parts, accessories, and component technologies, in which or on which an engine is mounted for use in mobile or stationary applications. "Vehicle" includes any truck, tractor, motorcycle, snowmobile, all-terrain vehicle, boat, personal watercraft, generator, construction equipment, lawn and garden maintenance equipment, automobile, van, sports utility vehicle, motor home, bus, or aircraft.

71.47(4)(ad) (ad) Credit.

71.47(4)(ad)1.1. Except as provided in subds. 2. and 3., any corporation may credit against taxes otherwise due under this chapter an amount equal to 5 percent of the amount obtained by subtracting from the corporation's qualified research expenses, as defined in section 41 of the Internal Revenue Code, except that "qualified research expenses" includes only expenses incurred by the claimant, incurred for research conducted in this state for the taxable year, except that a taxpayer may elect the alternative computation under section 41 (c) (4) of the Internal Revenue Code and that election applies until the department permits its revocation, except as provided in par. (af), and except that "qualified research expenses" does not include compensation used in computing the credit under subs. (1dj) and (1dx), the corporation's base amount, as defined in section 41 (c) of the Internal Revenue Code, except that gross receipts used in calculating the base amount means gross receipts from sales attributable to Wisconsin under s. 71.25 (9) (b) 1. and 2., (df) 1. and 2., (dh) 1., 2., and 3., (dj), and (dk). Section 41 (h) of the Internal Revenue Code does not apply to the credit under this paragraph.

71.47(4)(ad)2. 2. For taxable years beginning after June 30, 2007, any corporation may credit against taxes otherwise due under this chapter an amount equal to 10 percent of the amount obtained by subtracting from the corporation's qualified research expenses, as defined in section 41 of the Internal Revenue Code, except that "qualified research expenses" includes only expenses incurred by the claimant for research related to designing internal combustion engines for vehicles, including expenses related to designing vehicles that are powered by such engines and improving production processes for such engines and vehicles, incurred for research conducted in this state for the taxable year, except that a taxpayer may elect the alternative computation under section 41 (c) (4) of the Internal Revenue Code and that election applies until the department permits its revocation, except as provided in par. (af), and except that "qualified research expenses" does not include compensation used in computing the credit under subs. (1dj) and (1dx), the corporation's base amount, as defined in section 41 (c) of the Internal Revenue Code, except that gross receipts used in calculating the base amount means gross receipts from sales attributable to Wisconsin under s. 71.25 (9) (b) 1. and 2., (df) 1. and 2., (dh) 1., 2., and 3., (dj), and (dk). Section 41 (h) of the Internal Revenue Code does not apply to the credit under this paragraph.

71.47(4)(ad)3. 3. For taxable years beginning after June 30, 2007, any corporation may credit against taxes otherwise due under this chapter an amount equal to 10 percent of the amount obtained by subtracting from the corporation's qualified research expenses, as defined in section 41 of the Internal Revenue Code, except that "qualified research expenses" includes only expenses incurred by the claimant for research related to the design and manufacturing of energy efficient lighting systems, building automation and control systems, or automotive batteries for use in hybrid-electric vehicles, that reduce the demand for natural gas or electricity or improve the efficiency of its use, incurred for research conducted in this state for the taxable year, except that a taxpayer may elect the alternative computation under section 41 (c) (4) of the Internal Revenue Code and that election applies until the department permits its revocation, except as provided in par. (af), and except that "qualified research expenses" does not include compensation used in computing the credit under subs. (1dj) and (1dx), the corporation's base amount, as defined in section 41 (c) of the Internal Revenue Code, except that gross receipts used in calculating the base amount means gross receipts from sales attributable to Wisconsin under s. 71.25 (9) (b) 1. and 2., (df) 1. and 2., (dh) 1., 2., and 3., (dj), and (dk). Section 41 (h) of the Internal Revenue Code does not apply to the credit under this paragraph.

71.47(4)(af) (af) Computation. If in any taxable year a corporation claims a credit under par. (ad) 1., 2., or 3., or any combination of those credits, the corporation may use a different computation method to calculate each of the credits and may choose to change the computation method once for each credit without the department's approval.

71.47(4)(am) (am) Development zone additional research credit. In addition to the credit under par. (ad), any corporation may credit against taxes otherwise due under this chapter an amount equal to 5 percent of the amount obtained by subtracting from the corporation's qualified research expenses, as defined in section 41 of the Internal Revenue Code, except that "qualified research expenses" include only expenses incurred by the claimant in a development zone under subch. II of ch. 238 or subch. VI of ch. 560, 2009 stats., except that a taxpayer may elect the alternative computation under section 41 (c) (4) of the Internal Revenue Code and that election applies until the department permits its revocation and except that "qualified research expenses" do not include compensation used in computing the credit under sub. (1dj) nor research expenses incurred before the claimant is certified for tax benefits under s. 238.365 (3) or s. 560.765 (3), 2009 stats., the corporation's base amount, as defined in section 41 (c) of the Internal Revenue Code, in a development zone, except that gross receipts used in calculating the base amount means gross receipts from sales attributable to Wisconsin under s. 71.25 (9) (b) 1. and 2., (df) 1. and 2., (dh) 1., 2., and 3., (dj), and (dk) and research expenses used in calculating the base amount include research expenses incurred before the claimant is certified for tax benefits under s. 238.365 (3) or s. 560.765 (3), 2009 stats., in a development zone, if the claimant submits with the claimant's return a copy of the claimant's certification for tax benefits under s. 238.365 (3) or s. 560.765 (3), 2009 stats., and a statement from the department of commerce or the Wisconsin Economic Development Corporation verifying the claimant's qualified research expenses for research conducted exclusively in a development zone. The rules under s. 73.03 (35) apply to the credit under this paragraph. The rules under sub. (1di) (f) and (g) as they apply to the credit under that subsection apply to claims under this paragraph. Section 41 (h) of the Internal Revenue Code does not apply to the credit under this paragraph. No credit may be claimed under this paragraph for taxable years that begin on January 1, 1998, or thereafter. Credits under this paragraph for taxable years that begin before January 1, 1998, may be carried forward to taxable years that begin on January 1, 1998, or thereafter.

71.47(4)(b) (b) Adjustments. For taxable year 1985 and subsequent years, adjustments for acquisitions and dispositions of a major portion of a trade or business shall be made under section 41 of the internal revenue code as limited by this subsection.

71.47(4)(c) (c) Annualization. In the case of any short taxable year, qualified research expenses shall be annualized as prescribed by the department of revenue.

71.47(4)(d) (d) Proration. If a portion of qualified research expenses is incurred partly within and partly outside this state and the amount incurred in this state cannot be accurately determined, a portion of the qualified expenses shall be reasonably allocated to this state. Expenses incurred entirely outside this state for the benefit of research in this state are not allocable to this state under this paragraph.

71.47(4)(e) (e) Change of business or ownership. In the case of a change in ownership or business of a corporation, section 383 of the internal revenue code, as limited by this subsection, applies to the carry over of unused credits.

71.47(4)(f) (f) Carry-over. If a credit computed under this subsection is not entirely offset against Wisconsin income or franchise taxes otherwise due, the unused balance may be carried forward and credited against Wisconsin income or franchise taxes otherwise due for the following 15 taxable years to the extent not offset by these taxes otherwise due in all intervening years between the year in which the expense was incurred and the year in which the carry-forward credit is claimed.

71.47(4)(g) (g) Administration. The department of revenue has full power to administer the credits provided in this subsection and may take any action, conduct any proceeding and proceed as it is authorized in respect to income and franchise taxes imposed in this chapter. The income and franchise tax provisions in this chapter relating to assessments, refunds, appeals, collection, interest and penalties apply to the credits under this subsection.

71.47(4)(h) (h) Timely claim. No credit may be allowed under this subsection unless it is claimed within the period specified in s. 71.75 (2).

71.47(4)(i) (i) Nonclaimants. Except as provided in par. (j), the credits under this subsection may not be claimed by a partnership, except a publicly traded partnership treated as a corporation under s. 71.22 (1k), limited liability company, except a limited liability company treated as a corporation under s. 71.22 (1k), or tax-option corporation or by partners, including partners of a publicly traded partnership, members of a limited liability company or shareholders of a tax-option corporation.

71.47(4)(j) (j) Pass-through entities. Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on their payment of amounts under par. (ad). A partnership, limited liability company, or tax-option corporation shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interests.

71.47(4m) (4m) Super research and development credit.

71.47(4m)(a)(a) Definition. In this subsection, "qualified research expenses" means qualified research expenses as defined in section 41 of the Internal Revenue Code, except that "qualified research expenses" includes only expenses incurred by the claimant for research conducted in this state for the taxable year and except that "qualified research expenses" do not include compensation used in computing the credits under subs. (1dj) and (1dx).

71.47(4m)(b) (b) Credit. Subject to the limitations provided under this subsection, for taxable years beginning on or after January 1, 2011, a corporation may claim as a credit against the tax imposed under s. 71.43, up to the amount of those taxes, an amount equal to the amount of qualified research expenses paid or incurred by the corporation in the taxable year that exceeds the amount calculated as follows:

71.47(4m)(b)1. 1. Determine the average amount of the qualified research expenses paid or incurred by the corporation in the 3 taxable years immediately preceding the taxable year for which a credit is claimed under this subsection.

71.47(4m)(b)2. 2. Multiply the amount determined under subd. 1. by 1.25.

71.47(4m)(c) (c) Limitations. Section 71.28 (4) (b) to (d) and (i), as it applies to the credit under s. 71.28 (4), applies to the credit under this subsection.

71.47(4m)(d) (d) Administration.

71.47(4m)(d)1.1. Section 71.28 (4) (e), (g), and (h), as it applies to the credit under s. 71.28 (4), applies to the credit under this subsection.

71.47(4m)(d)2. 2. If a credit computed under this subsection is not entirely offset against Wisconsin income or franchise taxes otherwise due, the unused balance may be carried forward and credited against Wisconsin income or franchise taxes otherwise due for the following 5 taxable years to the extent not offset by these taxes otherwise due in all intervening years between the year in which the expense was incurred and the year in which the carry-forward credit is claimed.

71.47(4m)(d)3. 3. No credit may be claimed under this subsection for taxable years beginning after December 31, 2013. Credits under this subsection for taxable years that begin before January 1, 2014, may be carried forward to taxable years that begin after December 31, 2013.

71.47(5) (5) Research facilities credit.

71.47(5)(ab)(ab) Definitions. In this subsection:

71.47(5)(ab)1. 1. "Frame" includes:

71.47(5)(ab)1.a. a. Every part of a motorcycle, except the tires.

71.47(5)(ab)1.b. b. In the case of a truck, the control system and the fuel and drive train, excluding any comfort features located in the cab or the tires.

71.47(5)(ab)1.c. c. In the case of a generator, the control modules, fuel train, fuel scrubbing process, fuel mixers, generator, heat exchangers, exhaust train, and similar components.

71.47(5)(ab)2. 2. "Internal combustion engine" includes substitute products such as fuel cell, electric, and hybrid drives.

71.47(5)(ab)3. 3. "Vehicle" means any vehicle or frame, including parts, accessories, and component technologies, in which or on which an engine is mounted for use in mobile or stationary applications. "Vehicle" includes any truck, tractor, motorcycle, snowmobile, all-terrain vehicle, boat, personal watercraft, generator, construction equipment, lawn and garden maintenance equipment, automobile, van, sports utility vehicle, motor home, bus, or aircraft.

71.47(5)(ad) (ad) Credit.

71.47(5)(ad)1.1. Except as provided in subds. 2. and 3., for taxable year 1986 and for taxable years that begin before January 1, 2014, any corporation may credit against taxes otherwise due under this chapter an amount equal to 5 percent of the amount paid or incurred by that corporation during the taxable year to construct and equip new facilities or expand existing facilities used in this state for qualified research, as defined in section 41 of the Internal Revenue Code. Eligible amounts include only amounts paid or incurred for tangible, depreciable property but do not include amounts paid or incurred for replacement property.

71.47(5)(ad)2. 2. For taxable years beginning after June 30, 2007, and before January 1, 2014, any corporation may credit against taxes otherwise due under this chapter an amount equal to 10 percent of the amount paid or incurred by that corporation during the taxable year to construct and equip new facilities or expand existing facilities used in this state for qualified research, as defined in section 41 of the Internal Revenue Code, except that "qualified research expenses" includes only expenses paid or incurred by the claimant for research related to designing internal combustion engines for vehicles, including expenses related to designing vehicles that are powered by such engines and improving production processes for such engines and vehicles. Eligible amounts include only amounts paid or incurred for tangible, depreciable property but do not include amounts paid or incurred for replacement property.

71.47(5)(ad)3. 3. For taxable years beginning after June 30, 2007, and before January 1, 2014, any corporation may credit against taxes otherwise due under this chapter an amount equal to 10 percent of the amount paid or incurred by that corporation during the taxable year to construct and equip new facilities or expand existing facilities used in this state for qualified research, as defined in section 41 of the Internal Revenue Code, except that "qualified research expenses" includes only expenses paid or incurred by the claimant for research related to the design and manufacturing of energy efficient lighting systems, building automation and control systems, or automotive batteries for use in hybrid-electric vehicles, that reduce the demand for natural gas or electricity or improve the efficiency of its use. Eligible amounts include only amounts paid or incurred for tangible, depreciable property but do not include amounts paid or incurred for replacement property.

71.47(5)(b) (b) Calculation and administration. Subsection (4) (b) to (i) as it relates to the credit under that subsection applies to the credit under this subsection.

71.47(5)(c) (c) Sunset. No credit may be claimed under this subsection for taxable years beginning after December 31, 2013. Credits under this subsection for taxable years that begin before January 1, 2014, may be carried forward to taxable years that begin after December 31, 2013.

71.47(5b) (5b) Early stage seed investment credit.

71.47(5b)(a)(a) Definitions. In this subsection:

71.47(5b)(a)1. 1. "Claimant" means a person who files a claim under this subsection.

71.47(5b)(a)2. 2. "Fund manager" means an investment fund manager certified under s. 238.15 (2) or s. 560.205 (2), 2009 stats.

71.47(5b)(b) (b) Filing claims.

71.47(5b)(b)1.1. For taxable years beginning after December 31, 2004, subject to the limitations provided under this subsection and s. 238.15 or s. 560.205, 2009 stats., and except as provided in subd. 2., a claimant may claim as a credit against the tax imposed under s. 71.43, up to the amount of those taxes, 25 percent of the claimant's investment paid to a fund manager that the fund manager invests in a business certified under s. 238.15 (1) or s. 560.205 (1), 2009 stats.

71.47(5b)(b)2. 2. In the case of a partnership, limited liability company, or tax-option corporation, the computation of the 25 percent limitation under subd. 1. shall be determined at the entity level rather than the claimant level and may be allocated among the claimants who make investments in the manner set forth in the entity's organizational documents. The entity shall provide to the department of revenue and to the department of commerce or the Wisconsin Economic Development Corporation the names and tax identification numbers of the claimants, the amounts of the credits allocated to the claimants, and the computation of the allocations.

71.47(5b)(c) (c) Limitations. Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on their payment of amounts under par. (b). A partnership, limited liability company, or tax-option corporation shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interest or as specially allocated in their organizational documents.

71.47(5b)(d) (d) Administration.

71.47(5b)(d)1.1. Section 71.28 (4) (e) to (h), as it applies to the credit under s. 71.28 (4), applies to the credit under this subsection.

71.47(5b)(d)2. 2. The Wisconsin adjusted basis of any investment for which a credit is claimed under par. (b) shall be reduced by the amount of the credit that is offset against Wisconsin income taxes. The Wisconsin basis of a partner's interest in a partnership, a member's interest in a limited liability company, or stock in a tax-option corporation shall be adjusted to reflect adjustments made under this subdivision.

71.47(5b)(d)3. 3. Except as provided under s. 238.15 (3) (d) (intro.), for investments made after December 31, 2007, if an investment for which a claimant claims a credit under par. (b) is held by the claimant for less than 3 years, the claimant shall pay to the department, in the manner prescribed by the department, the amount of the credit that the claimant received related to the investment.

71.47(5e) (5e) Internet equipment credit.

71.47(5e)(a)(a) Definitions. In this subsection:

71.47(5e)(a)1. 1. "Claimant" means a person who files a claim under this subsection.

71.47(5e)(a)2. 2. "Internet equipment used in the broadband market" means equipment that is capable of transmitting data packets or Internet signals at speeds of at least 200 kilobits per second in either direction.

71.47(5e)(b) (b) Filing claims. Subject to the limitations provided in this subsection and subject to 2005 Wisconsin Act 479, section 17, beginning in the first taxable year following the taxable year in which the claimant claims a deduction under s. 77.585 (9), a claimant may claim as a credit against the taxes imposed under s. 71.43, up to the amount of those taxes, in each taxable year for 2 years, the amount of sales and use tax certified by the department of commerce that resulted from the claimant claiming a deduction under s. 77.585 (9).

71.47(5e)(c) (c) Limitations.

71.47(5e)(c)1.1. No credit may be allowed under this subsection unless the claimant satisfies the requirements under s. 77.585 (9).

71.47(5e)(c)2. 2. Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on their use of sales and use tax exemptions certified by the department of commerce as described under par. (b). A partnership, limited liability company, or tax-option corporation shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interests.

71.47(5e)(c)3. 3. The total amount of the credits and the sales and use tax resulting from the deductions claimed under s. 77.585 (9) that may be claimed by all claimants under this subsection and ss. 71.07 (5e), 71.28 (5e), and 77.585 (9) is $7,500,000, as determined by the department of commerce.

71.47(5e)(d) (d) Administration.

71.47(5e)(d)1.1. Section 71.28 (4) (e) to (h), as it applies to the credit under s. 71.28 (4), applies to the credit under this subsection.

71.47(5e)(d)2. 2. No credit may be claimed under this subsection for taxable years beginning after December 31, 2013. Credits under this subsection for taxable years that begin before January 1, 2014, may be carried forward to taxable years that begin after December 31, 2013.

71.47(5f) (5f) Film production services credit.

71.47(5f)(a)(a) Definitions. In this subsection:

71.47(5f)(a)1. 1. "Accredited production" means a film, video, broadcast advertisement, or television production, as approved by the department of commerce or the department of tourism, for which the aggregate salary and wages included in the cost of the production for the period ending 12 months after the month in which the principal filming or taping of the production begins exceeds $50,000. "Accredited production" also means an electronic game, as approved by the department of commerce or the department of tourism, for which the aggregate salary and wages included in the cost of the production for the period ending 36 months after the month in which the principal programming, filming, or taping of the production begins exceeds $100,000. "Accredited production" does not include any of the following, regardless of the production costs:

71.47(5f)(a)1.a. a. News, current events, or public programming or a program that includes weather or market reports.

71.47(5f)(a)1.b. b. A talk show.

71.47(5f)(a)1.c. c. A production with respect to a questionnaire or contest.

71.47(5f)(a)1.d. d. A sports event or sports activity.

71.47(5f)(a)1.e. e. A gala presentation or awards show.

71.47(5f)(a)1.f. f. A finished production that solicits funds.

71.47(5f)(a)1.g. g. A production for which the production company is required under 18 USC 2257 to maintain records with respect to a performer portrayed in a single media or multimedia program.

71.47(5f)(a)1.h. h. A production produced primarily for industrial, corporate, or institutional purposes.

71.47(5f)(a)2. 2. "Claimant" means a person who files a claim under this subsection.

71.47(5f)(a)3. 3. "Production expenditures" means any expenditures that are incurred in this state and directly used to produce an accredited production, including expenditures for set construction and operation, wardrobes, make-up, clothing accessories, photography, sound recording, sound synchronization, sound mixing, lighting, editing, film processing, film transferring, special effects, visual effects, renting or leasing facilities or equipment, renting or leasing motor vehicles, food, lodging, and any other similar expenditure as determined by the department of commerce or the department of tourism. "Production expenditures" do not include salary, wages, or labor-related contract payments.

71.47(5f)(b) (b) Filing claims. Subject to the limitations provided in this subsection, for taxable years beginning after December 31, 2008, a claimant may claim as a credit against the tax imposed under s. 71.43 any of the following amounts:

71.47(5f)(b)1. 1. An amount equal to 25 percent of the salary, wages, or labor-related contract payments paid by the claimant in the taxable year to individuals, including actors, who were residents of this state at the time that they were paid and who worked on an accredited production in this state, not including the salary, wages, or contract payments paid to any individual who was paid more than $250,000.

71.47(5f)(b)3. 3. An amount equal to 25 percent of the production expenditures paid by the claimant in the taxable year to produce an accredited production.

71.47(5f)(c) (c) Limitations.

71.47(5f)(c)1.1. A claimant may not claim a credit under this subsection if less than 35 percent of the total budget for the accredited production is spent in this state.

71.47(5f)(c)2. 2. The total amount of the credits that a claimant may claim under [par. (b) 2.] in a taxable year shall not exceed an amount equal to the first $20,000 of salary, wages, or labor-related contract payments paid to each individual described in [par. (b) 2.] in the taxable year.

71.47(5f)(c)3. 3. No credit may be claimed under par. (b) 3. for the purchase of tangible personal property or items, property, or goods under s. 77.52 (1) (b), (c), or (d) the sale of which is not sourced to this state, as provided under s. 77.522.

71.47(5f)(c)5. 5. The maximum amount of the credits that may be claimed under this subsection and sub. (5h) and ss. 71.07 (5f) and (5h) and 71.28 (5f) and (5h) in fiscal year is $ 500,000.

71.47(5f)(c)6. 6. No credit may be allowed under this subsection unless the claimant files an application with the department of commerce or the department of tourism, at the time and in the manner prescribed by the department of commerce or the department of tourism, and the department of commerce or the department of tourism approves the application. The claimant shall submit a fee with the application in an amount equal to 2 percent of the claimant's budgeted production expenditures or $500, whichever is less. The claimant shall submit a copy of the approved application with the claimant's return.

71.47(5f)(c)7. 7. Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on their payment of amounts under par. (b). A partnership, limited liability company, or tax-option corporation shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interest.

71.47(5f)(d) (d) Administration.

71.47(5f)(d)1.1. Section 71.28 (4) (e), (g), and (h), as it applies to the credit under s. 71.28 (4), applies to the credits under this subsection.

71.47(5f)(d)2. 2. If the allowable amount of the claim under par. (b) exceeds the tax otherwise due under s. 71.43 or no tax is due under s. 71.43, the amount of the claim not used to offset the tax due shall be certified by the department of revenue to the department of administration for payment by check, share draft, or other draft drawn from the appropriation account under s. 20.835 (2) (bm).

71.47(5f)(d)3. 3. No credit may be claimed under this subsection for taxable years beginning after December 31, 2013.

71.47(5g) (5g) Health Insurance Risk-Sharing Plan assessments credit.

71.47(5g)(a)(a) Definitions. In this subsection, "claimant" means an insurer, as defined in s. 149.10 (5), 2011 stats., who files a claim under this subsection.

71.47(5g)(b) (b) Filing claims. Subject to the limitations provided under this subsection, for taxable years beginning after December 31, 2005, and before January 1, 2015, a claimant may claim as a credit against the taxes imposed under s. 71.43 an amount that is equal to the amount of assessment under s. 149.13, 2011 stats., that the claimant paid in the claimant's taxable year, multiplied by the percentage determined under par. (c) 1.

71.47(5g)(c) (c) Limitations.

71.47(5g)(c)1.1. The department of revenue, in consultation with the office of the commissioner of insurance, shall determine the percentage under par. (b) for each claimant for each taxable year. The percentage shall be equal to $5,000,000 divided by the aggregate assessment under s. 149.13, 2011 stats., except that for taxable years beginning after December 31, 2013, and before January 1, 2015, the percentage shall be equal to $1,250,000 divided by the aggregate assessment under s. 149.13, 2011 stats., and shall not exceed 100 percent. The office of the commissioner of insurance shall provide to each claimant that participates in the cost of administering the plan the aggregate assessment at the time that it notifies the claimant of the claimant's assessment. The aggregate amount of the credit under this subsection and ss. 71.07 (5g), 71.28 (5g), and 76.655 for all claimants participating in the cost of administering the plan under ch. 149, 2011 stats., shall not exceed $5,000,000 in each fiscal year.

71.47(5g)(c)2. 2. Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on their payment of amounts described under par. (b). A partnership, limited liability company, or tax-option corporation shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interests.

71.47(5g)(c)3. 3. The amount of any credits that a claimant is awarded under this subsection for taxable years beginning after December 31, 2005, and before January 1, 2008, may first be claimed against the tax imposed under this subchapter for taxable years beginning after December 31, 2007, and in the manner determined by the department of revenue.

71.47(5g)(d) (d) Administration.

71.47(5g)(d)1.1. Section 71.28 (4) (e) to (h), as it applies to the credit under s. 71.28 (4), applies to the credit under this subsection.

71.47(5g)(d)2. 2. No credit may be claimed under this subsection for taxable years beginning after December 31, 2014. Credits under this subsection for taxable years that begin before January 1, 2015, may be carried forward to taxable years that begin after December 31, 2014.

71.47(5h) (5h) Film production company investment credit.

71.47(5h)(a)(a) Definitions. In this subsection:

71.47(5h)(a)1. 1. "Claimant" means a person who files a claim under this subsection and who does business in this state as a film production company.

71.47(5h)(a)2. 2. "Film production company" means an entity that exclusively creates accredited productions, as defined in sub. (5f) (a) 1.

71.47(5h)(a)3. 3. "Physical work" does not include preliminary activities such as planning, designing, securing financing, researching, developing specifications, or stabilizing property to prevent deterioration.

71.47(5h)(a)4. 4. "Previously owned property" means real property that the claimant or a related person owned during the 2 years prior to doing business in this state as a film production company and for which the claimant may not deduct a loss from the sale of the property to, or an exchange of the property with, the related person under section 267 of the Internal Revenue Code, except that section 267 of the Internal Revenue Code is modified so that if the claimant owns any part of the property, rather than 50 percent ownership, the claimant is subject to section 267 of the Internal Revenue Code for purposes of this subsection.

71.47(5h)(b) (b) Filing claims. Subject to the limitations provided in this subsection, for taxable years beginning after December 31, 2008, a claimant may claim as a credit against the tax imposed under s. 71.43 an amount that is equal to 15 percent of the following that the claimant paid in the taxable year to establish or operate a film production company in this state:

71.47(5h)(b)1. 1. The purchase price of depreciable, tangible personal property and items, property, and goods under s. 77.52 (1) (b), (c), and (d), if the sale of the tangible personal property, items, property, or goods is sourced to this state under s. 77.522.

71.47(5h)(b)2. 2. The amount expended to acquire, construct, rehabilitate, remodel, or repair real property.

71.47(5h)(c) (c) Limitations.

71.47(5h)(c)1.1. A claimant may claim the credit under par. (b) 1., if the tangible personal property, or item, property, or good under s. 77.52 (1) (b), (c), or (d), is purchased after December 31, 2008, and the tangible personal property, item, property, or good is used for at least 50 percent of its use in the claimant's business as a film production company.

71.47(5h)(c)2. 2. A claimant may claim the credit under par. (b) 2. for an amount expended to construct, rehabilitate, remodel, or repair real property, if the claimant began the physical work of construction, rehabilitation, remodeling, or repair, or any demolition or destruction in preparation for the physical work, after December 31, 2008, and the completed project is placed in service after December 31, 2008.

71.47(5h)(c)3. 3. A claimant may claim the credit under par. (b) 2. for an amount expended to acquire real property, if the property is not previously owned property and if the claimant acquires the property after December 31, 2008, and the completed project is placed in service after December 31, 2008.

71.47(5h)(c)4. 4. No claim may be allowed under this subsection unless the department of commerce or the department of tourism certifies, in writing, that the credits claimed under this subsection are for expenses related to establishing or operating a film production company in this state and the claimant submits a copy of the certification with the claimant's return.

71.47(5h)(c)4m. 4m. The maximum amount of the credits that may be claimed under this subsection and sub. (5f) and ss. 71.07 (5f) and (5h) and 71.28 (5f) and (5h) in fiscal year is $ 500,000.

71.47(5h)(c)5. 5. Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on their payment of amounts under par. (b). A partnership, limited liability company, or tax-option corporation shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interests.

71.47(5h)(d) (d) Administration.

71.47(5h)(d)1.1. Section 71.28 (4) (e), (g), and (h), as it applies to the credit under s. 71.28 (4), applies to the credits under this subsection.

71.47(5h)(d)2. 2. If the allowable amount of the claim under par. (b) exceeds the tax otherwise due under s. 71.43 or no tax is due under s. 71.43, the amount of the claim not used to offset the tax due shall be certified by the department of revenue to the department of administration for payment by check, share draft, or other draft drawn from the appropriation account under s. 20.835 (2) (bL).

71.47(5h)(d)3. 3. No credit may be claimed under this subsection for taxable years beginning after December 31, 2013.

71.47(5i) (5i) Electronic medical records credit.

71.47(5i)(a)(a) Definitions. In this subsection, "claimant" means a person who files a claim under this subsection.

71.47(5i)(b) (b) Filing claims. Subject to the limitations provided in this subsection, for taxable years beginning after December 31, 2011, and before January 1, 2014, a claimant may claim as a credit against the taxes imposed under s. 71.43, up to the amount of those taxes, an amount equal to 50 percent of the amount the claimant paid in the taxable year for information technology hardware or software that is used to maintain medical records in electronic form, if the claimant is a health care provider, as defined in s. 146.81 (1) (a) to (p).

71.47(5i)(c) (c) Limitations.

71.47(5i)(c)1.1. The maximum amount of the credits that may be claimed under this subsection and ss. 71.07 (5i) and 71.28 (5i) in a taxable year is $10,000,000, as allocated under s. 73.15 or s. 560.204, 2009 stats.

71.47(5i)(c)2. 2. Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on their payment of amounts under par. (b). A partnership, limited liability company, or tax-option corporation shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interests.

71.47(5i)(c)3. 3. No credit may be claimed under this subsection based on an amount paid under par. (b) after December 31, 2013.

71.47(5i)(d) (d) Administration. Section 71.28 (4) (e) to (h), as it applies to the credit under s. 71.28 (4), applies to the credit under this subsection.

71.47(5j) (5j) Ethanol and biodiesel fuel pump credit.

71.47(5j)(a)(a) Definitions. In this subsection:

71.47(5j)(a)1. 1. "Biodiesel fuel" has the meaning given in s. 168.14 (2m) (a).

71.47(5j)(a)2. 2. "Claimant" means a person who files a claim under this subsection.

71.47(5j)(a)2d. 2d. "Diesel replacement renewable fuel" includes biodiesel and any other fuel derived from a renewable resource that meets all of the applicable requirements of the American Society for Testing and Materials for that fuel and that the department of safety and professional services designates by rule as a diesel replacement renewable fuel.

71.47(5j)(a)2m. 2m. "Gasoline replacement renewable fuel" includes ethanol and any other fuel derived from a renewable resource that meets all of the applicable requirements of the American Society for Testing and Materials for that fuel and that the department of safety and professional services designates by rule as a gasoline replacement renewable fuel.

71.47(5j)(a)3. 3. "Motor vehicle fuel" has the meaning given in s. 78.005 (13).

71.47(5j)(b) (b) Filing claims. Subject to the limitations provided in this subsection, for taxable years beginning after December 31, 2007, and before January 1, 2014, a claimant may claim as a credit against the taxes imposed under s. 71.43, up to the amount of the taxes, an amount that is equal to 25 percent of the amount that the claimant paid in the taxable year to install or retrofit pumps located in this state that dispense motor vehicle fuel marketed as gasoline and 85 percent ethanol or a higher percentage of ethanol or motor vehicle fuel marketed as diesel fuel and 20 percent biodiesel fuel or that mix fuels from separate storage tanks and allow the end user to choose the percentage of gasoline replacement renewable fuel or diesel replacement renewable fuel in the motor vehicle fuel dispensed.

71.47(5j)(c) (c) Limitations.

71.47(5j)(c)1.1. The maximum amount of the credit that a claimant may claim under this subsection in a taxable year is an amount that is equal to $5,000 for each service station for which the claimant has installed or retrofitted pumps as described under par. (b).

71.47(5j)(c)2. 2. Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on their payment of amounts under par. (b). A partnership, limited liability company, or tax-option corporation shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interests.

71.47(5j)(c)3. 3. The department of safety and professional services shall establish standards to adequately prevent, in the distribution of conventional fuel to an end user, the inadvertent distribution of fuel containing a higher percentage of renewable fuel than the maximum percentage established by the federal environmental protection agency for use in conventionally-fueled engines.

71.47(5j)(d) (d) Administration.

71.47(5j)(d)1.1. Section 71.28 (4) (e) to (h), as it applies to the credit under s. 71.28 (4), applies to the credit under this subsection.

71.47(5j)(d)2. 2. No credit may be claimed under this subsection for taxable years beginning after December 31, 2013. Credits under this subsection for taxable years that begin before January 1, 2014, may be carried forward to taxable years that begin after December 31, 2013.

71.47(5k) (5k) Community rehabilitation program credit.

71.47(5k)(a)(a) Definitions. In this subsection:

71.47(5k)(a)1. 1. "Claimant" means a person who files a claim under this subsection.

71.47(5k)(a)2. 2. "Community rehabilitation program" means a nonprofit entity, county, municipality, or state or federal agency that directly provides, or facilitates the provision of, vocational rehabilitation services to individuals who have disabilities to maximize the employment opportunities, including career advancement, of such individuals.

71.47(5k)(a)3. 3. "Vocational rehabilitation services" include education, training, employment, counseling, therapy, placement, and case management.

71.47(5k)(a)4. 4. "Work" includes production, packaging, assembly, food service, custodial service, clerical service, and other commercial activities that improve employment opportunities for individuals who have disabilities.

71.47(5k)(b) (b) Filing claims. Subject to the limitations provided in this subsection, for taxable years beginning after July 1, 2011, a claimant may claim as a credit against the tax imposed under s. 71.43, up to the amount of those taxes, an amount equal to 5 percent of the amount the claimant paid in the taxable year to a community rehabilitation program to perform work for the claimant's business, pursuant to a contract.

71.47(5k)(c) (c) Limitations.

71.47(5k)(c)1.1. The maximum amount of the credit that any claimant may claim under this subsection in a taxable year is $25,000 for each community rehabilitation program for which the claimant enters into a contract to have the community rehabilitation program perform work for the claimant's business.

71.47(5k)(c)2. 2. No credit may be claimed under this subsection unless the claimant submits with the claimant's return a form, as prescribed by the department of revenue, that verifies that the claimant has entered into a contract with a community rehabilitation program and that the program has received payment from the claimant for work provided by the program, consistent with par. (b).

71.47(5k)(c)3. 3. Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on their payment of amounts under par. (b). A partnership, limited liability company, or tax-option corporation shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interests.

71.47(5k)(d) (d) Administration. Section 71.28 (4) (e) to (h), as it applies to the credit under s. 71.28 (4), applies to the credit under this subsection.

71.47(5r) (5r) Postsecondary education credit.

71.47(5r)(a)(a) Definitions. In this subsection:

71.47(5r)(a)1. 1. "Claimant" means a corporation that files a claim under this subsection.

71.47(5r)(a)2. 2. "Course of instruction" has the meaning given in s. 38.50 (1) (c).

71.47(5r)(a)3. 3. "Family member" has the meaning given in s. 157.061 (7).

71.47(5r)(a)4. 4. "Managing employee" means an individual who wholly or partially exercises operational or managerial control over, or who directly or indirectly conducts, the operation of the claimant's business.

71.47(5r)(a)5. 5. "Paid or incurred" includes any amount paid by the claimant to reimburse an individual for the tuition that the individual paid or incurred.

71.47(5r)(a)6. 6. "Qualified postsecondary institution" means all of the following:

71.47(5r)(a)6.a. a. A University of Wisconsin System institution, a technical college system institution, or a regionally accredited 4-year nonprofit college or university having its regional headquarters and principal place of business in this state.

71.47(5r)(a)6.b. b. A school approved under s. 38.50, if the delivery of education occurs in this state.

71.47(5r)(b) (b) Filing claims. Subject to the limitations provided in this subsection, a claimant may claim as a credit against the tax imposed under s. 71.43 an amount equal to the following:

71.47(5r)(b)1. 1. Twenty-five percent of the tuition that the claimant paid or incurred for an individual to participate in an education program of a qualified postsecondary institution, if the individual was enrolled in a course of instruction and eligible for a grant from the Federal Pell Grant Program.

71.47(5r)(b)2. 2. Thirty percent of the tuition that the claimant paid or incurred for an individual to participate in an education program of a qualified postsecondary institution, if the individual was enrolled in a course of instruction that relates to a projected worker shortage in this state, as determined by the local workforce development boards established under 29 USC 2832, and if the individual was eligible for a grant from the Federal Pell Grant Program.

71.47(5r)(c) (c) Limitations.

71.47(5r)(c)1.1. No credit may be allowed under par. (b) unless the claimant certifies to the department of revenue that the claimant will not be reimbursed for any amount of tuition for which the claimant claims a credit under par. (b).

71.47(5r)(c)2. 2. A claimant may not claim the credit under par. (b) for any tuition amounts that the individual described under par. (b) excluded under section 127 of the Internal Revenue Code.

71.47(5r)(c)3. 3. A claimant may not claim the credit under par. (b) for any tuition amounts that the claimant paid or incurred for a family member of a managing employee unless all of the following apply:

71.47(5r)(c)3.a. a. The family member was employed an average of at least 20 hours per week as an employee of the claimant, or the claimant's business, during the one-year period prior to commencing participation in the education program in connection with which the claimant claims a credit under par. (b).

71.47(5r)(c)3.b. b. The family member is enrolled in a course of instruction that is substantially related to the claimant's business.

71.47(5r)(c)3m. 3m. A claimant may not claim the credit under par. (b) for any tuition amounts that the claimant paid or incurred for an individual who is not a resident of this state.

71.47(5r)(c)4. 4. The claimant shall claim the credit for the taxable year in which the individual graduates from a course of instruction in an amount equal to the total amount the claimant paid or incurred under par. (b) for all taxable years in which the claimant paid or incurred such amounts related to that individual.

71.47(5r)(c)5. 5. Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on their payment of tuition under par. (b). A partnership, limited liability company, or tax-option corporation shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interest.

71.47(5r)(d) (d) Administration.

71.47(5r)(d)1.1. Section 71.28 (4) (e) to (h), as it applies to the credit under s. 71.28 (4), applies to the credit under this subsection.

71.47(5r)(d)2. 2. No credit may be claimed under this subsection for taxable years beginning after December 31, 2013. Credits under this subsection for taxable years that begin before January 1, 2014, may be carried forward to taxable years that begin after December 31, 2013.

71.47(5rm) (5rm) Water consumption credit.

71.47(5rm)(a)(a) Definitions. In this subsection:

71.47(5rm)(a)1. 1. "Ccf" means 100 cubic feet.

71.47(5rm)(a)2. 2. "Claimant" means a person who files a claim under this subsection, who is an industrial customer of a municipal water utility that is located in a federal renewal community zone in this state, and whose average annual water consumption from that utility for a 24-month period exceeds 1,000,000 Ccf.

71.47(5rm)(b) (b) Filing claims. Subject to the limitations provided in this subsection, for taxable years beginning after December 31, 2009, and before January 1, 2014, a claimant may claim as a credit against the tax imposed under s. 71.43, up to the amount of the tax, the amount determined as follows, except that the maximum amount that a claimant may claim in a taxable year under this subsection is $300,000:

71.47(5rm)(b)1. 1. Subtract the claimant's 2009 water usage costs from the claimant's water usage costs for the taxable year.

71.47(5rm)(b)2. 2. If the amount determined under subd. 1. is a positive number, multiply that amount by 0.50.

71.47(5rm)(c) (c) Limitations. Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on their payment of amounts under par. (b). A partnership, limited liability company, or tax-option corporation shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interests.

71.47(5rm)(d) (d) Administration.

71.47(5rm)(d)1.1. Section 71.28 (4) (e) to (h), as it applies to the credit under s. 71.28 (4), applies to the credit under this subsection.

71.47(5rm)(d)2. 2. No credit may be claimed under this subsection for taxable years beginning after December 31, 2013. Credits under this subsection for taxable years that begin before January 1, 2014, may be carried forward to taxable years that begin after December 31, 2013.

71.47(6) (6) Supplement to federal historic rehabilitation credit.

71.47(6)(a)(a)

71.47(6)(a)1m.1m. For taxable years beginning before January 1, 2014, any person may credit against taxes otherwise due under this chapter, up to the amount of those taxes, an amount equal to 5 percent, for taxable years beginning before January 1, 2013, or 10 percent, for taxable years beginning after December 31, 2012, and before January 1, 2014, of the costs of qualified rehabilitation expenditures, as defined in section 47 (c) (2) of the Internal Revenue Code, for certified historic structures on property located in this state if the physical work of construction or destruction in preparation for construction begins after December 31, 1988, and the rehabilitated property is placed in service after June 30, 1989, and before January 1, 2014.

71.47(6)(a)2m. 2m. For taxable years beginning after December 31, 2013, any person may claim as a credit against taxes otherwise due under s. 71.43, up to the amount of those taxes, an amount equal to 20 percent of the costs of qualified rehabilitation expenditures, as defined in section 47 (c) (2) of the Internal Revenue Code, for certified historic structures on property located in this state, if the cost of the person's qualified rehabilitation expenditures is at least $50,000 and the rehabilitated property is placed in service after December 31, 2013.

71.47(6)(a)3. 3. For taxable years beginning after December 31, 2013, any person may claim as a credit against taxes otherwise due under s. 71.43, up to the amount of those taxes, an amount equal to 20 percent of the costs of qualified rehabilitation expenditures, as defined in section 47 (c) (2) of the Internal Revenue Code, for qualified rehabilitated buildings, as defined in section 47 (c) (1) of the Internal Revenue Code, on property located in this state, if the cost of the person's qualified rehabilitation expenditures is at least $50,000 and the rehabilitated property is placed in service after December 31, 2013, and regardless of whether the rehabilitated property is used for multiple or revenue-providing purposes. No credit may be claimed under this subdivision for property listed as a contributing building in the state register of historic places or in the national register of historic places and no credit may be claimed under this subdivision for nonhistoric, nonresidential property converted into housing if the property has been previously used for housing.

71.47(6)(c) (c) No person may claim the credit under par. (a) 2m. unless the claimant includes with the claimant's return a copy of the claimant's certification under s. 238.17. For certification purposes under s. 238.17, the claimant shall provide to the Wisconsin Economic Development Corporation all of the following:

71.47(6)(c)1. 1. Evidence that the rehabilitation was recommended by the state historic preservation officer for approval by the secretary of the interior under 36 CFR 67.6 before the physical work of construction, or destruction in preparation for construction, began and that the rehabilitation was approved by the state historic preservation officer.

71.47(6)(c)2. 2. Evidence that the taxpayer obtained written certification from the state historic preservation officer that:

71.47(6)(c)2.a. a. The property is listed on the national register of historic places in Wisconsin or the state register of historic places, or is determined by the state historical society to be eligible for listing on the national register of historic places in Wisconsin or the state register of historic places, or is located in a historic district that is listed in the national register of historic places in Wisconsin or the state register of historic places and is certified by the state historic preservation officer as being of historic significance to the district, or is an outbuilding of an otherwise eligible property certified by the state historic preservation officer as contributing to the historic significance of the property.

71.47(6)(c)2.b. b. The proposed preservation or rehabilitation plan complies with standards promulgated under s. 44.02 (24) and the completed preservation or rehabilitation substantially complies with the proposed plan.

71.47(6)(c)2.c. c. The costs are not incurred to acquire any building or interest in a building or to enlarge an existing building.

71.47(6)(c)2.d. d. The costs were not incurred before the state historical society approved the proposed preservation or rehabilitation plan.

71.47(6)(cm) (cm) Any credit claimed under this subsection for Wisconsin purposes shall be claimed at the same time as for federal purposes.

71.47(6)(d) (d) The Wisconsin adjusted basis of the building shall be reduced by the amount of any credit awarded under this subsection. The Wisconsin adjusted basis of a partner's interest in a partnership, a member's interest in a limited liability company or of stock in a tax-option corporation shall be adjusted to take into account adjustments made under this paragraph.

71.47(6)(e) (e) The provisions of sub. (4) (e), (f), (g) and (h), as they apply to the credit under that subsection, apply to the credit under this subsection.

71.47(6)(f) (f) A partnership, limited liability company, or tax-option corporation may not claim the credit under this subsection. The partners of a partnership, members of a limited liability company, or shareholders in a tax-option corporation may claim the credit under this subsection based on eligible costs incurred by the partnership, limited liability company, or tax-option corporation. The partnership, limited liability company, or tax-option corporation shall calculate the amount of the credit which may be claimed by each partner, member, or shareholder and shall provide that information to the partner, member, or shareholder. For shareholders of a tax-option corporation, the credit may be allocated in proportion to the ownership interest of each shareholder. Credits computed by a partnership or limited liability company may be claimed in proportion to the ownership interests of the partners or members or allocated to partners or members as provided in a written agreement among the partners or members that is entered into no later than the last day of the taxable year of the partnership or limited liability company, for which the credit is claimed. For a partnership or limited liability company that places property in service after June 29, 2008, and before January 1, 2009, the credit attributable to such property may be allocated, at the election of the partnership or limited liability company, to partners or members for a taxable year of the partnership or limited liability company that ends after June 29, 2008, and before January 1, 2010. Any partner or member who claims the credit as provided under this paragraph shall attach a copy of the agreement, if applicable, to the tax return on which the credit is claimed. A person claiming the credit as provided under this paragraph is solely responsible for any tax liability arising from a dispute with the department of revenue related to claiming the credit.

71.47(6)(g) (g)

71.47(6)(g)1.1. If a person who claims the credit under this subsection elects to claim the credit based on claiming amounts for expenditures as the expenditures are paid, rather than when the rehabilitation work is completed, the person shall file an election form with the department, in the manner prescribed by the department.

71.47(6)(g)2. 2. Notwithstanding s. 71.77, the department may adjust or disallow the credit claimed under this subsection within 4 years after the date that the state historical society notifies the department that the expenditures for which the credit was claimed do not comply with the standards for certification promulgated under s. 44.02 (24). If the department adjusts or disallows, in whole or in part, a credit transferred under par. (h), only the person who originally transferred the credit to another person is liable to repay the adjusted or disallowed amount.

71.47(6)(h) (h) Any person, including a nonprofit entity described in section 501 (c) (3) of the Internal Revenue Code, may sell or otherwise transfer the credit under par. (a) 2m. or 3., in whole or in part, to another person who is subject to the taxes imposed under s. 71.02, 71.08, 71.23, or 71.43, if the person notifies the department of the transfer, and submits with the notification a copy of the transfer documents, and the department certifies ownership of the credit with each transfer.

71.47(6n) (6n) Veteran employment credit.

71.47(6n)(a)(a) Definitions. In this subsection:

71.47(6n)(a)1. 1. "Claimant" means a person who files a claim under this subsection.

71.47(6n)(a)2. 2. "Disabled veteran" means a veteran who is verified by the department of veteran affairs to have a service-connected disability rating of at least 50 percent under 38 USC 1114 or 1134.

71.47(6n)(a)3. 3. "Full-time job" means a regular, nonseasonal full-time position in which an individual, as a condition of employment, is required to work at least 2,080 hours per year, including paid leave and holidays.

71.47(6n)(a)4. 4. "Part-time job" means a regular, nonseasonal part-time position in which an individual, as a condition of employment, is required to work fewer than 2,080 hours per year, including paid leave and holidays.

71.47(6n)(a)5. 5. "Veteran" means a person who is verified by the department of veteran affairs to have served on active duty under honorable conditions in the U.S. armed forces, in forces incorporated as part of the U.S. armed forces, in the national guard, or in a reserve component of the U.S. armed forces.

71.47(6n)(b) (b) Filing claims. Subject to the limitations provided in this subsection, for taxable years beginning after December 31, 2011, a claimant may claim as a credit against the tax imposed under s. 71.43, up to the amount of the tax, an amount equal to any of the following:

71.47(6n)(b)1. 1. For each disabled veteran the claimant hires in the taxable year to work a full-time job at the claimant's business in this state, $4,000 in the taxable year in which the disabled veteran is hired and $2,000 in each of the 3 taxable years following the taxable year in which the disabled veteran is hired.

71.47(6n)(b)2. 2. Subject to par. (c) 4., for each disabled veteran the claimant hires in the taxable year to work a part-time job at the claimant's business in this state, $2,000 in the taxable year in which the disabled veteran is hired and $1,000 in each of the 3 taxable years following the taxable year in which the disabled veteran is hired.

71.47(6n)(c) (c) Limitations.

71.47(6n)(c)1.1. Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on their hiring of disabled veterans, as described under par. (b). A partnership, limited liability company, or tax-option corporation shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interests.

71.47(6n)(c)2. 2. No credit may be claimed under this subsection in any taxable year in which the disabled veteran voluntarily or involuntarily leaves his or her employment with the claimant.

71.47(6n)(c)3. 3. A claimant may claim a credit under this subsection only for hiring a disabled veteran who has received unemployment compensation benefits for at least one week prior to being hired by the claimant, who was receiving such benefits at the time that he or she was hired by the claimant, and who was eligible to receive such benefits at the time the benefits were paid.

71.47(6n)(c)4. 4. With regard to a credit claimed under par. (b) 2., the amount that the claimant may claim is determined as follows:

71.47(6n)(c)4.a. a. Divide the number of hours that the disabled veteran worked for the claimant during the taxable year by 2,080.

71.47(6n)(c)4.b. b. Multiply the amount of the credit under par. (b) 2., as appropriate, by the number determined under subd. 4. a.

71.47(6n)(d) (d) Administration.

71.47(6n)(d)1.1. Section 71.28 (4) (e) to (h), as it applies to the credit under s. 71.28 (4), applies to the credit under this subsection.

71.47(6n)(d)2. 2. No credit may be claimed under this subsection for taxable years beginning after December 31, 2012. Credits under this subsection for taxable years that begin before January 1, 2013, may be carried forward to taxable years that begin after December 31, 2012.

71.47(8r) (8r) Beginning farmer and farm asset owner tax credit.

71.47(8r)(a)(a) Definitions. In this subsection:

71.47(8r)(a)1. 1. "Agricultural assets" means machinery, equipment, facilities, or livestock that is used in farming.

71.47(8r)(a)2. 2. "Beginning farmer" means a person who meets the conditions specified in s. 93.53 (2).

71.47(8r)(a)3. 3. "Claimant" means an established farmer who files a claim under this subsection.

71.47(8r)(a)4. 4. "Established farmer" means a person who meets the conditions specified in s. 93.53 (3).

71.47(8r)(a)5. 5. "Farming" has the meaning given in section 464 (e) (1) of the Internal Revenue Code.

71.47(8r)(a)6. 6. "Lease amount" is the amount of the cash payment paid by a beginning farmer to an established farmer each year for leasing the established farmer's agricultural assets.

71.47(8r)(b) (b) Filing claims. For taxable years beginning after December 31, 2010, and subject to the limitations provided in this subsection, a claimant may claim as a credit against the tax imposed under s. 71.43 an amount equal to 15 percent of the lease amount received by the claimant in the taxable year. If the allowable amount of the claim exceeds the taxes otherwise due on the claimant's income, the amount of the claim not used as an offset against those taxes shall be certified by the department of revenue to the department of administration for payment to the claimant by check, share draft, or other draft from the appropriation under s. 20.835 (2) (en).

71.47(8r)(c) (c) Limitations.

71.47(8r)(c)1.1. A claimant may only claim the credit under this subsection for the first 3 years of any lease of the claimant's agricultural assets to a beginning farmer.

71.47(8r)(c)2. 2. Along with a claimant's income tax return, a claimant shall submit to the department a certificate of eligibility provided under s. 93.53 (5) (c).

71.47(8r)(c)3. 3. Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection, but the eligibility for, and the amount of, the credit are based on the amounts received by the entities under par. (b). A partnership, limited liability company, or tax-option corporation shall compute the amount of credit that each of its partners, members, or shareholders may claim and shall provide that information to each of them. Partners, members of limited liability companies, and shareholders of tax-option corporations may claim the credit in proportion to their ownership interests.

71.47(8r)(d) (d) Administration.

71.47(8r)(d)1.1. Subsection (4) (e), (g), and (h), as it applies to the credit under that sub. (4), applies to the credit under this subsection.

71.47(8r)(d)2. 2. No credit may be claimed under this subsection for taxable years beginning after December 31, 2013.

71.47(9s) (9s) Relocated business credit.

71.47(9s)(a)(a) Definition. In this subsection:

71.47(9s)(a)1. 1. "Claimant" means a person who files a claim under this subsection.

71.47(9s)(a)2. 2. "Locates to this state" means moving either 51 percent or more of the workforce payroll of the business or at least $200,000 of wages, as defined in section 3121 of the Internal Revenue Code, paid to such workforce to Wisconsin during the first year to which a credit under this subsection relates.

71.47(9s)(b) (b) Filing claims. Subject to the limitations provided under this subsection, for taxable years beginning after December 31, 2010, and before January 1, 2014, for 2 consecutive taxable years beginning with the taxable year in which the claimant's business locates to this state from another state or another country and begins doing business in this state, a claimant may claim as a credit against the taxes imposed under s. 71.43, up to the amount of the taxes, the amount of the claimant's tax liability under this subchapter after applying all other allowable credits, deductions, and exclusions.

71.47(9s)(c) (c) Limitations.

71.47(9s)(c)1.1. No person may claim a credit under this subsection if the person has done business in this state during any of the 2 taxable years preceding the first taxable year in which the person would otherwise be eligible to claim a credit under par. (b).

71.47(9s)(c)2. 2. Partnerships, limited liability companies, and tax-option corporations may not claim the credit under this subsection.

71.47(9s)(d) (d) Administration.

71.47(9s)(d)1.1. Section 71.28 (4) (g) and (h), as it applies to the credit under s. 71.28 (4), applies to the credit under this subsection.

71.47(9s)(d)2. 2. The department shall promulgate rules to administer this subsection.

71.47(9s)(d)3. 3. No credit may be claimed under this subsection for taxable years beginning after December 31, 2013, except that a claimant who is first eligible to claim a credit under this subsection for taxable years beginning after December 31, 2012, and before January 1, 2014, may claim the credit in the following taxable year.

71.47 History History: 1987 a. 312, 411, 422; 1989 a. 31, 44, 56, 100, 336, 359; 1991 a. 39, 292, 315; 1993 a. 16, 112; 1995 a. 27 ss. 3407m to 3412m, 9116 (5); 1995 a. 209, 227, 417; 1997 a. 27, 41, 237, 299; 1999 a. 5, 9; 2001 a. 16; 2003 a. 72, 99, 135, 255, 267, 326; 2005 a. 25, 74, 97, 361, 387, 452, 479, 483, 487; 2007 a. 20, 96, 97, 100; 2009 a. 2, 11, 28, 180, 185, 265, 267, 269, 276, 294, 295, 332, 401; 2011 a. 3, 15, 32, 67, 212, 213, 232, 237; 2011 a. 260 ss. 80, 81; 2013 a. 20, 62, 116, 145.



71.48 Payments of estimated taxes.

71.48  Payments of estimated taxes. Sections 71.29 and 71.84 (2) shall apply to insurers subject to taxation under this chapter.

71.48 History History: 1987 a. 312.



71.49 General provisions.

71.49  General provisions.

71.49(1)(1)  Computation order. Notwithstanding any other provisions in this chapter, corporations computing liability for the tax under s. 71.43 (1) or (2) shall make computations in the following order:

71.49(1)(a) (a) Tax under s. 71.43 (1) or (2).

71.49(1)(b) (b) Manufacturing sales tax credit under s. 71.47 (3).

71.49(1)(bb) (bb) Manufacturing investment credit under s. 71.47 (3t).

71.49(1)(bm) (bm) Dairy investment credit under 71.47 (3n).

71.49(1)(bn) (bn) Community rehabilitation program credit under s. 71.47 (5k).

71.49(1)(c) (c) Research credit under s. 71.47 (4).

71.49(1)(cd) (cd) Postsecondary education credit under s. 71.47 (5r).

71.49(1)(ce) (ce) Water consumption credit under s. 71.47 (5rm).

71.49(1)(cn) (cn) Biodiesel fuel production credit under s. 71.47 (3h).

71.49(1)(d) (d) Research facilities credit under s. 71.47 (5).

71.49(1)(db) (db) Super research and development credit under s. 71.47 (4m).

71.49(1)(dm) (dm) Health Insurance Risk-Sharing Plan assessments credit under s. 71.47 (5g).

71.49(1)(dp) (dp) Veteran employment credit under s. 71.47 (6n).

71.49(1)(ds) (ds) Ethanol and biodiesel fuel pump credit under s. 71.47 (5j).

71.49(1)(e) (e) Community development finance credit under s. 71.47 (1).

71.49(1)(eb) (eb) Development zones jobs credit under s. 71.47 (1dj).

71.49(1)(ec) (ec) Development zones sales tax credit under s. 71.47 (1ds).

71.49(1)(eg) (eg) Development zones investment credit under s. 71.47 (1di).

71.49(1)(eh) (eh) Development zones location credit under s. 71.47 (1dL).

71.49(1)(ei) (ei) Development zone capital investment credit under s. 71.47 (1dm).

71.49(1)(ej) (ej) Development zones day care credit under s. 71.28 (1dd).

71.49(1)(ek) (ek) Development zones environmental remediation credit under s. 71.28 (1de).

71.49(1)(eL) (eL) Development zones credit under s. 71.47 (1dx).

71.49(1)(ema) (ema) Economic development tax credit under s. 71.47 (1dy).

71.49(1)(eon) (eon) Technology zones credit under s. 71.47 (3g).

71.49(1)(eop) (eop) Early stage seed investment credit under s. 71.47 (5b).

71.49(1)(ep) (ep) Supplement to federal historic rehabilitation credit under s. 71.47 (6).

71.49(1)(epa) (epa) Electronic medical records credit under s. 71.47 (5i).

71.49(1)(es) (es) Internet equipment credit under s. 71.47 (5e).

71.49(1)(ex) (ex) Relocated business credit under s. 71.47 (9s).

71.49(1)(f) (f) The total of farmland preservation credit under subch. IX, farmland tax relief credit under s. 71.47 (2m), dairy manufacturing facility investment credit under s. 71.47 (3p), jobs credit under s. 71.47 (3q), meat processing facility investment credit under s. 71.47 (3r), woody biomass harvesting and processing credit under s. 71.47 (3rm), food processing plant and food warehouse investment credit under s. 71.47 (3rn), enterprise zone jobs credit under s. 71.47 (3w), film production services credit under s. 71.47 (5f), film production company investment credit under s. 71.47 (5h), beginning farmer and farm asset owner tax credit under s. 71.47 (8r), and estimated tax payments under s. 71.48.

71.49(2) (2) Elections under internal revenue code. Elections authorized by and made in accordance with the internal revenue code, except an election to file consolidated returns or to claim a credit against federal tax liability rather than a deduction from income, shall be deemed elections for the purpose of applying this chapter.

71.49(3) (3) Penalties. Unless specifically provided in this subchapter, the penalties under subch. XIII apply for failure to comply with this subchapter unless the context requires otherwise.

71.49 History History: 1987 a. 312, 411; 1989 a. 31, 56; 1991 a. 39; 1995 a. 27, 209; 1997 a. 27; 2001 a. 16; 2003 a. 99, 135, 255; 2005 a. 74, 361, 479, 483; 2007 a. 20; 2009 a. 2, 28, 265, 269, 295, 332; 2011 a. 3, 32, 212, 232; 2011 a. 260 ss. 27, 80.



71.51 Purpose.

71.51  Purpose. The purpose of this subchapter is to provide credit to certain persons who own or rent their homestead, through a system of income tax credits and refunds, and appropriations from the general fund.

71.51 History History: 1987 a. 312.



71.52 Definitions.

71.52  Definitions. In this subchapter, unless the context clearly indicates otherwise:

71.52(1) (1) "Claimant" means a person who has filed a claim under this subchapter and who was domiciled in this state during the entire calendar year to which the claim for credit under this subchapter relates. When 2 individuals of a household are able to meet the qualifications for a claimant, they may determine between them as to who the claimant is. If they are unable to agree, the matter shall be referred to the secretary of revenue and the secretary's decision is final.

71.52(2) (2) "Gross rent" means rental paid at arm's length, solely for the right of occupancy of a homestead. "Gross rent" does not include, whether expressly set out in the rental agreement or not, charges for any medical services; other personal services such as laundry, transportation, counseling, grooming, recreational and therapeutic services; shared living expenses, including but not limited to food, supplies and utilities unless utility payments are included in the gross rent paid to the landlord; and food furnished by the landlord as a part of the rental agreement. "Gross rent" includes the rental paid to a landlord for parking of a mobile home or manufactured home, exclusive of any charges for food furnished by the landlord as a part of the rental agreement, plus monthly municipal permit fees paid under s. 66.0435 (3) (c) for a rented mobile home or manufactured home. If a homestead is an integral part of a multipurpose or multidwelling building, "gross rent" is the percentage of the gross rent on that part of the multipurpose or multidwelling building occupied by the household as a principal residence plus the same percentage of the gross rent on the land surrounding it, not exceeding one acre, that is reasonably necessary for use of the multipurpose or multidwelling building as a principal residence, except as the limitations under s. 71.54 (2) (b) apply. If the homestead is part of a farm, "gross rent" is the rent on up to 120 acres of the land contiguous to the claimant's principal residence plus the rent on all improvements to real property on that land, except as the limitations under s. 71.54 (2) (b) apply. If a claimant and persons who are not members of the claimant's household reside in a homestead, the claimant's "gross rent" is the gross rent paid by the claimant to the landlord for the homestead.

71.52(3) (3) "Homestead" means the dwelling, whether rented or owned, including owned as a joint tenant or tenant in common, or occupied as a buyer in possession under a land contract, and the land surrounding it, not exceeding one acre, that is reasonably necessary for use of the dwelling as a home, and may consist of a part of a multidwelling or multipurpose building and a part of the land upon which it is built.

71.52(4) (4) "Household" means a claimant and an individual related to the claimant as husband or wife.

71.52(5) (5) "Household income" means all income received by all persons of a household in a calendar year while members of the household, less $500 for each of the claimant's dependents, as defined in section 152 of the internal revenue code, who have the same principal abode as the claimant for more than 6 months during the year to which the claim relates.

71.52(6) (6) "Income" means the sum of Wisconsin adjusted gross income and the following amounts, to the extent not included in Wisconsin adjusted gross income: maintenance payments (except foster care maintenance and supplementary payments excludable under section 131 of the internal revenue code), support money, cash public assistance (not including credit granted under this subchapter and amounts under s. 46.27), cash benefits paid by counties under s. 59.53 (21), the gross amount of any pension or annuity (including railroad retirement benefits, all payments received under the federal social security act and veterans disability pensions), nontaxable interest received from the federal government or any of its instrumentalities, nontaxable interest received on state or municipal bonds, worker's compensation, unemployment insurance, the gross amount of "loss of time" insurance, compensation and other cash benefits received from the United States for past or present service in the armed forces, scholarship and fellowship gifts or income, capital gains, gain on the sale of a personal residence excluded under section 121 of the internal revenue code, dividends, income of a nonresident or part-year resident who is married to a full-year resident, housing allowances provided to members of the clergy, the amount by which a resident manager's rent is reduced, nontaxable income of an American Indian, nontaxable income from sources outside this state and nontaxable deferred compensation. Intangible drilling costs, depletion allowances and depreciation, including first-year depreciation allowances under section 179 of the internal revenue code, amortization, contributions to individual retirement accounts under section 219 of the internal revenue code, contributions to Keogh plans, net operating loss carry-backs and carry-forwards and capital loss carry-forwards deducted in determining Wisconsin adjusted gross income shall be added to "income". "Income" does not include gifts from natural persons, cash reimbursement payments made under title XX of the federal social security act, surplus food or other relief in kind supplied by a governmental agency, the gain on the sale of a personal residence deferred under section 1034 of the internal revenue code or nonrecognized gain from involuntary conversions under section 1033 of the internal revenue code. Amounts not included in adjusted gross income but added to "income" under this subsection in a previous year and repaid may be subtracted from income for the year during which they are repaid. Scholarship and fellowship gifts or income that are included in Wisconsin adjusted gross income and that were added to household income for purposes of determining the credit under this subchapter in a previous year may be subtracted from income for the current year in determining the credit under this subchapter. A marital property agreement or unilateral statement under ch. 766 has no effect in computing "income" for a person whose homestead is not the same as the homestead of that person's spouse.

71.52(7) (7) "Property taxes accrued" means real or personal property taxes or monthly municipal permit fees under s. 66.0435 (3) (c), exclusive of special assessments, delinquent interest and charges for service, levied on a homestead owned by the claimant or a member of the claimant's household. "Real or personal property taxes" means those levied under ch. 70, less the tax credit, if any, afforded in respect of such property by s. 79.10. If a homestead is owned by 2 or more persons or entities as joint tenants or tenants in common or is owned as marital property or survivorship marital property and one or more such persons, entities or owners is not a member of the claimant's household, property taxes accrued is that part of property taxes accrued levied on such homestead, reduced by the tax credit under s. 79.10, that reflects the ownership percentage of the claimant and the claimant's household, except that if a homestead is owned by 2 or more natural persons or if 2 or more natural persons have an interest in a homestead, one or more of whom is not a member of the claimant's household, and the claimant has a present interest, as that term is used in s. 700.03 (1), in the homestead and is required by the terms of a will that transferred the homestead or interest in the homestead to the claimant to pay the entire amount of property taxes levied on the homestead, property taxes accrued is property taxes accrued levied on such homestead, reduced by the tax credit under s. 79.10. A marital property agreement or unilateral statement under ch. 766 has no effect in computing property taxes accrued for a person whose homestead is not the same as the homestead of that person's spouse. For purposes of this subsection, property taxes are "levied" when the tax roll is delivered to the local treasurer for collection. If a homestead is sold or purchased during the calendar year of the levy, the property taxes accrued for the seller and the buyer are the amount of the tax levy prorated to each in proportion to the periods of time each both owned and occupied the homestead during the year to which the claim relates. The seller may use the closing agreement pertaining to the sale of the homestead, the property tax bill for the year before the year to which the claim relates or the property tax bill for the year to which the claim relates as the basis for computing property taxes accrued, but those taxes are allowable only for the portion of the year during which the seller owned and occupied the sold homestead. If a household owns and occupies 2 or more homesteads in the same calendar year, property taxes accrued is the sum of the prorated property taxes accrued attributable to the household for each of such homesteads. If the household owns and occupies the homestead for part of the calendar year and rents a homestead for part of the calendar year, it may include both the proration of taxes on the homestead owned and rent constituting property taxes accrued with respect to the months the homestead is rented in computing the amount of the claim under s. 71.54 (1). If a homestead is an integral part of a multipurpose or multidwelling building, property taxes accrued are the percentage of the property taxes accrued on that part of the multipurpose or multidwelling building occupied by the household as a principal residence plus that same percentage of the property taxes accrued on the land surrounding it, not exceeding one acre, that is reasonably necessary for use of the multipurpose or multidwelling building as a principal residence, except as the limitations of s. 71.54 (2) (b) apply. If the homestead is part of a farm, property taxes accrued are the property taxes accrued on up to 120 acres of the land contiguous to the claimant's principal residence and include the property taxes accrued on all improvements to real property located on such land, except as the limitations of s. 71.54 (2) (b) apply.

71.52(8) (8) "Rent constituting property taxes accrued", except as provided in ss. 71.54 (2) and 71.55 (8), means 25%, or 20% if heat is included, of the gross rent actually paid in cash or its equivalent by a claimant and his or her household solely for the right of occupancy of their Wisconsin homestead during the calendar year to which the claim relates if that rent constitutes the basis, in the succeeding calendar year, of a claim for relief under this subchapter by such claimant. A marital property agreement or unilateral statement under ch. 766 has no effect in computing rent constituting property taxes accrued for a person whose homestead is not the same as the homestead of that person's spouse.

71.52 History History: 1987 a. 312, 411; 1989 a. 31, 100; 1991 a. 39, 195; 1995 a. 27, 201; 1997 a. 27, 39; 1999 a. 150 s. 672; 2007 a. 11; 2009 a. 28; 2013 a. 145.



71.53 Filing claims.

71.53  Filing claims.

71.53(1)(1)  Eligibility for credit.

71.53(1)(a)(a) Subject to the limitations provided in this subchapter and s. 71.80 (3) and (3m), a claimant may claim as a credit against Wisconsin income taxes otherwise due, Wisconsin property taxes accrued, or rent constituting property taxes accrued, or both. If the allowable amount of claim exceeds the income taxes otherwise due on the claimant's income or if there are no Wisconsin income taxes due on the claimant's income, the amount of the claim not used as an offset against income taxes shall be certified to the department of administration for payment to the claimant by check, share draft or other draft drawn on the general fund.

71.53(1)(b) (b) The right to file a claim under this subchapter is personal to the claimant and does not survive the claimant's death. When a claimant dies after having filed a timely claim the amount thereof shall be disbursed under s. 71.75 (10). The right to file a claim under this subchapter may be exercised on behalf of a living claimant by the claimant's legal guardian or attorney-in-fact.

71.53(1)(c) (c) Only one claimant per household per year shall be entitled to credit under this subchapter.

71.53(2) (2) Ineligible claims. No claim under this subchapter may be allowed if any of the following conditions applies:

71.53(2)(a) (a) Such claim is not filed with the department of revenue in conformity with the filing requirements in s. 71.03 (6) and (7).

71.53(2)(b) (b) The department finds that the claimant received title to his or her homestead primarily for the purpose of receiving benefits under this subchapter.

71.53(2)(c) (c) The claimant was under 18 years of age at the close of the year to which the claim relates.

71.53(2)(d) (d) The claimant was claimed as a dependent for federal income tax purposes by another person during the year to which the claim relates but this limitation shall not apply if the claimant was 62 years of age or older at the close of the year to which the claim relates.

71.53(2)(e) (e) The claimant resided for the entire calendar year to which the claim relates in housing which was exempt from taxation under ch. 70 other than housing for which payments in lieu of taxes are made under s. 66.1201 (22) except as provided under s. 71.54 (2) (c) 2.

71.53(2)(f) (f) The claimant resides in a nursing home and receives assistance under s. 49.45 at the time of filing.

71.53 History History: 1987 a. 312; 1989 a. 31, 198; 1991 a. 39; 1999 a. 150 s. 672.



71.54 Computation of credit.

71.54  Computation of credit.

71.54(1) (1)  Household income.

71.54(1)(a)(a) 1985 and 1986. The amount of any claim filed in 1985 or 1986 and based on property taxes accrued or rent constituting property taxes accrued during the previous year is limited as follows:

71.54(1)(a)1. 1. If the household income was $7,400 or less in the year to which the claim relates, the claim is limited to 80% of the property taxes accrued or rent constituting property taxes accrued or both in that year on the claimant's homestead.

71.54(1)(a)2. 2. If the household income was more than $7,400 in the year to which the claim relates, the claim is limited to 80% of the amount by which the property taxes accrued or rent constituting property taxes accrued or both in that year on the claimant's homestead exceeds 13.187% of the household income exceeding $7,400.

71.54(1)(a)3. 3. No credit may be allowed if the household income of a claimant exceeds $16,500.

71.54(1)(b) (b) 1987 to 1989. The amount of any claim filed in 1987 to 1989 and based on property taxes accrued or rent constituting property taxes accrued during the previous year is limited as follows:

71.54(1)(b)1. 1. If the household income was $7,600 or less in the year to which the claim relates, the claim is limited to 80% of the property taxes accrued or rent constituting property taxes accrued or both in that year on the claimant's homestead.

71.54(1)(b)2. 2. If the household income was more than $7,600 in the year to which the claim relates, the claim is limited to 80% of the amount by which the property taxes accrued or rent constituting property taxes accrued or both in that year on the claimant's homestead exceeds 13.483% of the household income exceeding $7,600.

71.54(1)(b)3. 3. No credit may be allowed if the household income of a claimant exceeds $16,500.

71.54(1)(c) (c)

71.54(1)(c)1990. 1990. The amount of any claim filed in 1990 and based on property taxes accrued or rent constituting property taxes accrued during the previous year is limited as follows:

71.54(1)(c)1. 1. If the household income was $8,000 or less in the year to which the claim relates, the claim is limited to 80% of the property taxes accrued or rent constituting property taxes accrued or both in that year on the claimant's homestead.

71.54(1)(c)2. 2. If the household income was more than $8,000 in the year to which the claim relates, the claim is limited to 80% of the amount by which the property taxes accrued or rent constituting property taxes accrued or both in that year on the claimant's homestead exceeds 13.5% of the household income exceeding $8,000.

71.54(1)(c)3. 3. No credit may be allowed if the household income of a claimant exceeds $18,000.

71.54(1)(d) (d) 1991 to 1999. The amount of any claim filed in 1991 to 1999 and based on property taxes accrued or rent constituting property taxes accrued during the previous year is limited as follows:

71.54(1)(d)1. 1. If the household income was $8,000 or less in the year to which the claim relates, the claim is limited to 80% of the property taxes accrued or rent constituting property taxes accrued or both in that year on the claimant's homestead.

71.54(1)(d)2. 2. If the household income was more than $8,000 in the year to which the claim relates, the claim is limited to 80% of the amount by which the property taxes accrued or rent constituting property taxes accrued or both in that year on the claimant's homestead exceeds 13% of the household income exceeding $8,000.

71.54(1)(e) (e)

71.54(1)(e)2000.2000. The amount of any claim filed in 2000 and based on property taxes accrued or rent constituting property taxes accrued during the previous year is limited as follows:

71.54(1)(e)1. 1. If the household income was $8,000 or less in the year to which the claim relates, the claim is limited to 80% of the property taxes accrued or rent constituting property taxes accrued or both in that year on the claimant's homestead.

71.54(1)(e)2. 2. If the household income was more than $8,000 in the year to which the claim relates, the claim is limited to 80% of the amount by which the property taxes accrued or rent constituting property taxes accrued or both in that year on the claimant's homestead exceeds 11.8% of the household income exceeding $8,000.

71.54(1)(e)3. 3. No credit may be allowed if the household income of a claimant exceeds $20,290.

71.54(1)(f) (f) 2001 to 2011. Subject to sub. (2m), the amount of any claim filed in 2001 to 2011 and based on property taxes accrued or rent constituting property taxes accrued during the previous year is limited as follows:

71.54(1)(f)1. 1. If the household income was $8,000 or less in the year to which the claim relates, the claim is limited to 80% of the property taxes accrued or rent constituting property taxes accrued or both in that year on the claimant's homestead.

71.54(1)(f)2. 2. If the household income was more than $8,000 in the year to which the claim relates, the claim is limited to 80% of the amount by which the property taxes accrued or rent constituting property taxes accrued or both in that year on the claimant's homestead exceeds 8.788% of the household income exceeding $8,000.

71.54(1)(f)3. 3. No credit may be allowed if the household income of a claimant exceeds $24,500.

71.54(1)(g) (g) 2012 and thereafter. The amount of any claim filed in 2012 and thereafter and based on property taxes accrued or rent constituting property taxes accrued during the previous year is limited as follows:

71.54(1)(g)1. 1. If the household income was $8,060 or less in the year to which the claim relates, the claim is limited to 80 percent of the property taxes accrued or rent constituting property taxes accrued or both in that year on the claimant's homestead.

71.54(1)(g)2. 2. If the household income was more than $8,060 in the year to which the claim relates, the claim is limited to 80 percent of the amount by which the property taxes accrued or rent constituting property taxes accrued or both in that year on the claimant's homestead exceeds 8.785 percent of the household income exceeding $8,060.

71.54(1)(g)3. 3. No credit may be allowed if the household income of a claimant exceeds $24,680.

71.54(2) (2) Property taxes accrued limitations.

71.54(2)(a)(a) Property taxes accrued or rent constituting property taxes accrued shall be reduced by one-twelfth for each month or portion of a month for which the claimant received relief from any county under s. 59.53 (21) equal to or in excess of $400, participated in Wisconsin works under s. 49.147 (4) or (5) or 49.148 (1m) or received assistance under s. 49.19, except assistance received:

71.54(2)(a)1. 1. Under s. 49.19 (10) (a).

71.54(2)(a)2. 2. As a relative, other than a parent, with whom any dependent child is living, if the assistance does not include aid to meet the needs of the claimant or the claimant's spouse or children.

71.54(2)(b) (b) In any case in which property taxes accrued, or rent constituting property taxes accrued, or both, in respect of any one household exceeds the following, the amount thereof shall, for purposes of this subchapter, be deemed to have been the following:

71.54(2)(b)1. 1. In calendar years 1984 to 1988, $1,200.

71.54(2)(b)2. 2. In calendar year 1989, $1,350.

71.54(2)(b)3. 3. Subject to sub. (2m), in calendar years 1990 to 2010, $1,450.

71.54(2)(b)4. 4. In calendar years 2011 or any subsequent calendar year, $1,460.

71.54(2)(c) (c)

71.54(2)(c)1.1. If the claimant lived in a homestead that was subject to taxation under ch. 70 for any part of the year to which the claim relates, the property taxes accrued or rent constituting property taxes accrued or both on that homestead shall be allowed for that part of the year.

71.54(2)(c)2. 2. In addition to property taxes accrued or rent constituting property taxes accrued under subd. 1., if the claimant moves from a homestead owned by the claimant to housing that is exempt from taxation under ch. 70, other than housing for which payments in lieu of taxes are made under s. 66.1201 (22) and other than a correctional or detention facility, a claim may be allowed based on property taxes accrued on that former homestead for the length of time, up to the first 12 months, that the claimant resides in the tax-exempt housing and owns the former homestead, if the claimant has attempted to sell the former homestead but has not rented it out or leased it out.

71.54(2m) (2m) Indexing for inflation; 2010.

71.54(2m)(a)(a) For calendar years beginning after December 31, 2009, and before January 1, 2011, the dollar amounts of the threshold income under sub. (1) (f) 1. and 2., the maximum household income under sub. (1) (f) 3. and the maximum property taxes under sub. (2) (b) 3. shall be increased each year by a percentage equal to the percentage change between the U.S. consumer price index for all urban consumers, U.S. city average, for the 12-month average of the U.S. consumer price index for the month of August of the year before the previous year through the month of July of the previous year and the U.S. consumer price index for all urban consumers, U.S. city average, for the 12-month average of the U.S. consumer price index for August 2007 through July 2008, as determined by the federal department of labor, except that the adjustment may occur only if the percentage is a positive number. Each amount that is revised under this paragraph shall be rounded to the nearest multiple of $10 if the revised amount is not a multiple of $10 or, if the revised amount is a multiple of $5, such an amount shall be increased to the next higher multiple of $10. The department of revenue shall annually adjust the changes in dollar amounts required under this paragraph and incorporate the changes into the income tax forms and instructions.

71.54(2m)(b) (b) The department of revenue shall adjust the slope under sub. (1) (f) 2. such that, as a claimant's income increases from the threshold income as calculated under par. (a), to an amount that exceeds the maximum household income as calculated under par. (a), the credit that may be claimed is reduced to $0 and the department of revenue shall incorporate the changes into the income tax forms and instructions.

71.54(3) (3) Qualified credit minimum. If the amount of a qualified claimant's claim is more than zero but less than $10 the amount of credit paid or credited shall be $10.

71.54(4) (4) Department will compute credit. The claimant is not required to record on the claim the amount claimed. The claim allowable to persons who do not record the amount shall be computed by the department, which shall notify the claimant by mail of the amount of the allowable claim.

71.54 History History: 1987 a. 312; 1989 a. 31, 198, 336; 1995 a. 27, 201, 289; 1997 a. 35; 1999 a. 9; 1999 a. 150 s. 672; 2009 a. 28; 2011 a. 32.



71.55 General provisions.

71.55  General provisions.

71.55(1)(1)  Application of credit against any liability. The amount of any claim otherwise payable under this subchapter may be applied by the department of revenue against any amount certified to the department under s. 71.93 or 71.935 or may be credited under s. 71.80 (3) or (3m).

71.55(2) (2) Fee charge by lessor not permitted. No lessor may charge a fee for supplying a claimant with the information necessary for the claimant to comply with sub. (7).

71.55(3) (3) Forms to be provided by department. In administering this subchapter, the department of revenue shall make available suitable forms with instructions for claimants, including a form that may be included with, or as a part of, the individual income tax form. In preparing homestead credit forms, the department of revenue shall provide a space for identification of the county and city, village or town in which the claimant resides.

71.55(4) (4) Interest not allowed. No interest may be allowed on any payment made to a claimant under this subchapter.

71.55(5) (5) Legislation may be proposed by department. At the end of each fiscal year, the department of revenue shall review the homestead tax credit program and may propose legislation to adjust the amounts of claims allowable under the program, taking into account findings that social security benefits and the cost of living, as reflected in the index computed by the U.S. bureau of labor statistics, have increased or decreased.

71.55(6) (6) Penalties. Unless specifically provided in this subchapter, the penalties under subch. XIII apply for failure to comply with this subchapter unless the context requires otherwise.

71.55(6m) (6m) Administration. The income tax provisions in this chapter relating to assessments, refunds, appeals and collection apply to the credit under this subchapter.

71.55(7) (7) Records may be required by department to determine correct credit. To ascertain the correctness of any claim under this subchapter or to determine the amount of the credit under this subchapter of any person, the department may examine, or cause to be examined by any agent or representative designated by the department, any books, papers, records or memoranda bearing on the homestead credit of the person, may require the production of the books, papers, records or memoranda, and require the attendance, of any person having relevant knowledge, and may take testimony and require proof material for its information. Based on the information it discovers, the department shall determine the true amount of homestead credit during the year or years under investigation.

71.55(8) (8) Rental not at arm's length. In any case in which a homestead is rented by a person from another person under circumstances deemed by the department of revenue to be not at arm's length, it may, with the aid of its property tax bureau, determine rent constituting property taxes accrued as at arm's length, and, for purposes of this subchapter, such determination shall be final.

71.55(9) (9) Table shall be published. The secretary of revenue shall prepare a table under which claims under this subchapter shall be determined. The table shall be published in the department's instructional booklets.

71.55 History History: 1987 a. 312; 1989 a. 31, 294; 1991 a. 39, 232; 1993 a. 205; 1995 a. 27; 2001 a. 107; 2003 a. 33.



71.57 Purpose.

71.57  Purpose. The purpose of ss. 71.58 to 71.61 is to provide credit to owners of farmland which is subject to agricultural use restrictions, through a system of income or franchise tax credits and refunds and appropriations from the general fund.

71.57 History History: 1987 a. 312; 1991 a. 39; 2009 a. 28.



71.58 Definitions.

71.58  Definitions. In ss. 71.57 to 71.61:

71.58(1) (1) "Claimant" means an owner, as defined in s. 91.01 (9), 2007 stats., of farmland, domiciled in this state during the entire year for which a credit under ss. 71.57 to 71.61 is claimed, except as follows:

71.58(1)(a) (a) When 2 or more individuals of a household are able to qualify individually as a claimant, they may determine between them who the claimant shall be. If they are unable to agree, the matter shall be referred to the secretary of revenue, whose decision is final.

71.58(1)(b) (b) If any person in a household has claimed or will claim credit under subch. VIII, all persons from that household are ineligible to claim any credit under ss. 71.57 to 71.61 for the year to which the credit under subch. VIII pertained.

71.58(1)(c) (c) For partnerships except publicly traded partnerships treated as corporations under s. 71.22 (1k), "claimant" means each individual partner.

71.58(1)(cm) (cm) For limited liability companies, except limited liability companies treated as corporations under s. 71.22 (1k), "claimant" means each individual member.

71.58(1)(d) (d) For purposes of filing a claim under ss. 71.57 to 71.61, the personal representative of an estate and the trustee of a trust shall be deemed owners of farmland. "Claimant" does not include the estate of a person who is a nonresident of this state on the person's date of death, a trust created by a nonresident person, a trust which receives Wisconsin real property from a nonresident person or a trust in which a nonresident settlor retains a beneficial interest.

71.58(1)(e) (e) For purposes of filing a claim under ss. 71.57 to 71.61, when land is subject to a land contract, the claimant shall be the vendee under the contract.

71.58(1)(f) (f) For purposes of filing a claim under ss. 71.57 to 71.61, when a guardian has been appointed in this state for a ward who owns the farmland, the claimant shall be the guardian on behalf of the ward.

71.58(1)(g) (g) For a tax-option corporation, "claimant" means each individual shareholder.

71.58(2) (2) "Department" means the department of revenue.

71.58(3) (3) "Farmland" means 35 or more acres of real property in this state owned by the claimant or any member of the claimant's household during the taxable year for which a credit under ss. 71.57 to 71.61 is claimed if the farmland, during that year, produced not less than $6,000 in gross farm profits resulting from the farmland's agricultural use, as defined in s. 91.01 (1), 2007 stats., or if the farmland, during that year and the 2 years immediately preceding that year, produced not less than $18,000 in such profits, or if at least 35 acres of the farmland, during all or part of that year, was enrolled in the conservation reserve program under 16 USC 3831 to 3836.

71.58(4) (4) "Gross farm profits" means gross receipts, excluding rent, from agricultural use, as defined in s. 91.01 (1), 2007 stats., including the fair market value at the time of disposition of payments in kind for placing land in federal programs or payments from the federal dairy termination program under 7 USC 1446 (d), less the cost or other basis of livestock or other items purchased for resale which are sold or otherwise disposed of during the taxable year.

71.58(5) (5) "Household" means an individual and his or her spouse and all minor dependents.

71.58(6) (6) "Household income" means all of the income of the claimant and the claimant's spouse and the farm income, including wages, earned on the farm to which the credit applies of all minor dependents attributable to the taxable year while members of the household.

71.58(7) (7) "Income":

71.58(7)(a) (a) For an individual, means income as defined under s. 71.52 (6), plus nonfarm business losses, plus amounts under s. 46.27, less net operating loss carry-forwards, less first-year depreciation allowances under section 179 of the internal revenue code and less the first $25,000 of depreciation expenses in respect to the farm claimed by all of the individuals in a household.

71.58(7)(b) (b) For a corporate claimant, except a tax-option corporation, means the same as for an individual claimant except that net income plus any farm business loss carry-forward allowed under s. 71.26 (4) shall be included instead of income under s. 71.52 (6) and "income" of a corporate claimant shall include all household income of each of its corporate shareholders of record at the end of its taxable year, plus nonfarm business losses and depreciation expenses of the corporate claimant, except the first $25,000 of depreciation expenses in respect to the farm.

71.58(7)(c) (c) For an estate or trust, means the same as "income" for an individual except that the net income of the estate or trust before subtracting any deductions claimed for income distributable to the estate's or trust's beneficiaries shall be included instead of Wisconsin adjusted gross income.

71.58(8) (8) "Property taxes accrued" means property taxes, exclusive of special assessments, delinquent interest and charges for service, levied on the farmland and improvements owned by the claimant or any member of the claimant's household in any calendar year under ch. 70, less the tax credit, if any, afforded in respect of the property by s. 79.10. "Property taxes accrued" shall not exceed $6,000. If farmland is owned by a tax-option corporation, a limited liability company or by 2 or more persons or entities as joint tenants, tenants in common or partners or is marital property or survivorship marital property and one or more such persons, entities or owners is not a member of the claimant's household, "property taxes accrued" is that part of property taxes levied on the farmland, reduced by the tax credit under s. 79.10, that reflects the ownership percentage of the claimant and the claimant's household. For purposes of this subsection, property taxes are "levied" when the tax roll is delivered to the local treasurer for collection. If farmland is sold during the calendar year of the levy the "property taxes accrued" for the seller is the amount of the tax levy, reduced by the tax credit under s. 79.10, prorated to each in the closing agreement pertaining to the sale of the farmland, except that if the seller does not reimburse the buyer for any part of those property taxes there are no "property taxes accrued" for the seller, and the "property taxes accrued" for the buyer is the property taxes levied on the farmland, reduced by the tax credit under s. 79.10, minus, if the seller reimburses the buyer for part of the property taxes, the amount prorated to the seller in the closing agreement. With the claim for credit under ss. 71.57 to 71.61, the seller shall submit a copy of the closing agreement and the buyer shall submit a copy of the closing agreement and a copy of the property tax bill.

71.58(9) (9) "Taxable year" has the meaning under s. 71.01 (12).

71.58 History History: 1987 a. 312, 411; 1989 a. 31; 1993 a. 112; 2005 a. 25, 387; 2009 a. 28.



71.59 Filing claims.

71.59  Filing claims.

71.59(1)(1)  Eligibility and qualifications.

71.59(1)(a)(a) Subject to the limitations provided in ss. 71.57 to 71.61 and s. 71.80 (3) and (3m), a claimant may claim as a credit against Wisconsin income or franchise taxes otherwise due, the amount derived under s. 71.60. If the allowable amount of claim exceeds the income or franchise taxes otherwise due on or measured by the claimant's income or if there are no Wisconsin income or franchise taxes due on or measured by the claimant's income, the amount of the claim not used as an offset against income or franchise taxes shall be certified to the department of administration for payment to the claimant by check, share draft or other draft drawn on the general fund.

71.59(1)(b) (b) Every claimant under ss. 71.57 to 71.61 shall supply, at the request of the department, in support of the claim, all of the following:

71.59(1)(b)1. 1. A copy of the property tax bill relating to the farmland.

71.59(1)(b)2. 2. Certification by the claimant that all taxes owed by the claimant on the property for which the claim is made for the year before the year for which the claim is made have been paid.

71.59(1)(b)3. 3. A copy of the farmland preservation agreement or a certificate of the appropriate zoning authority, except that, if the claimant has obtained a certificate of the appropriate zoning authority to file a claim for a previous year and the claimant determines that the conditions described under par. (d) that caused the authority to issue the previous certificate have not changed and are still applicable, the claimant may certify that such conditions have not changed and still apply and such a claimant is not required to submit a certificate of the zoning authority unless the department, in writing, requires the claimant to submit a certificate because the department determines that it needs a certificate to process the claim.

71.59(1)(b)4. 4. Certification by the claimant that each county land conservation committee with jurisdiction over the farmland has been notified that the claimant intends to submit a claim under ss. 71.57 to 71.61.

71.59(1)(c) (c) A farmland preservation agreement submitted under par. (b) 3. shall contain provisions specified under s. 91.13 (8), 2007 stats., including either a provision requiring farming operations to be conducted in substantial accordance with a soil and water conservation plan prepared under s. 92.104, 2007 stats., or a provision requiring farming operations to be conducted in compliance with reasonable soil and water conservation standards established under s. 92.105, 2007 stats.

71.59(1)(d) (d) The certificate of the zoning authority submitted under par. (b) 3. shall certify:

71.59(1)(d)1. 1. That the lands are within the boundaries of an agricultural zoning district which is part of an adopted ordinance meeting the standards of subch. V of ch. 91, 2007 stats., and certified under s. 91.06, 2007 stats.

71.59(1)(d)2. 2. That the ordinance has been approved, where necessary, by the board of the town within which the lands are situated, as required by s. 59.69, and shall indicate the date of approval.

71.59(1)(d)3. 3. That each structure or improvement on the lands conforms to the requirements of the exclusive agricultural use ordinance.

71.59(1)(d)4. 4. The portion of the claimant's farmland which is within the area zoned for exclusive agricultural use.

71.59(1)(d)5. 5. That soil and water conservation standards applicable to the land are established and approved as required under s. 92.105 (1) to (3), 2007 stats., and that no notice of noncompliance is in effect under s. 92.105 (5), 2007 stats., with respect to the claimant at the time the certificate is issued.

71.59(1m) (1m) Permitted uses. The designation by the department of natural resources of any farmland in this state, for which a claim under this section may be filed, as part of the ice age trail, under s. 23.17, is a permitted use under a farmland preservation agreement, or a certificate of a zoning authority, under sub. (1) (b).

71.59(2) (2) Ineligible claims. No credit shall be allowed under ss. 71.57 to 71.61:

71.59(2)(a) (a) Unless a claim is filed with the department in conformity with the filing requirements in s. 71.03 (6) and (7) for a claimant filing under subch. I, in conformity with the filing requirements in s. 71.24 (1), (1m) and (7) for a claimant filing under subch. IV and in conformity with the filing requirements in s. 71.44 (1), (1m) and (3) for a claimant filing under subch. VII.

71.59(2)(b) (b) If a notice of noncompliance with an applicable soil and water conservation plan under s. 92.104, 2007 stats., is in effect with respect to the claimant at the time the claim is filed.

71.59(2)(c) (c) If a notice of noncompliance with applicable soil and water conservation standards under s. 92.105, 2007 stats., is in effect with respect to the claimant at the time the claim is filed.

71.59(2)(d) (d) For property taxes accrued on farmland zoned for exclusive agricultural use under an ordinance certified under subch. V of ch. 91, 2007 stats., which is granted a special exception or conditional use permit for a use which is not an agricultural use, as defined in s. 91.01 (1), 2007 stats.

71.59(2)(e) (e) If the department determines that ownership of the farmland has been transferred to the claimant primarily for the purpose of maximizing benefits under ss. 71.57 to 71.61.

71.59 History History: 1987 a. 312, 411; 1989 a. 31, 359; 1991 a. 39, 309; 1995 a. 201; 1997 a. 137; 2009 a. 28.



71.60 Computation.

71.60  Computation.

71.60(1)(1) Except as provided in sub. (2), the amount of any claim filed in calendar years based upon property taxes accrued in the preceding calendar year shall be determined as follows:

71.60(1)(a) (a) The amount of excessive property taxes shall be computed by subtracting from property taxes accrued the amount of 7% of the 2nd $5,000 of household income plus 9% of the 3rd $5,000 of household income plus 11% of the 4th $5,000 of household income plus 17% of the 5th $5,000 of household income plus 27% of the 6th $5,000 of household income plus 37% of household income in excess of $30,000. The maximum excessive property tax which can be utilized is $6,000.

71.60(1)(b) (b) The credit allowed under ss. 71.57 to 71.61 shall be limited to 90% of the first $2,000 of excessive property taxes plus 70% of the 2nd $2,000 of excessive property taxes plus 50% of the 3rd $2,000 of excessive property taxes. The maximum credit shall not exceed $4,200 for any claimant. The credit for any claimant shall be the greater of either the credit as calculated under ss. 71.57 to 71.61 as it exists at the end of the year for which the claim is filed or as it existed on the date on which the farmland became subject to a current agreement under subch. II or III of ch. 91, 2007 stats., using for such calculations household income and property taxes accrued of the year for which the claim is filed.

71.60(1)(c) (c)

71.60(1)(c)1.1. If the farmland is located in a county which has a certified agricultural preservation plan under subch. IV of ch. 91, 2007 stats., at the close of the year for which credit is claimed and is in an area zoned by a county, city or village for exclusive agricultural use under ch. 91, 2007 stats., at the close of such year, the amount of the claim shall be that as specified in par. (b).

71.60(1)(c)2. 2. If the farmland is subject to a transition area agreement under subch. II of ch. 91, 2007 stats., on July 1 of the year for which credit is claimed, or the claimant had applied for such an agreement before July 1 of such year and the agreement has subsequently been executed, and the farmland is located in a city or village which has a certified exclusive agricultural use zoning ordinance under subch. V of ch. 91, 2007 stats., in effect at the close of the year for which credit is claimed, or in a town which is subject to a certified county exclusive agricultural use zoning ordinance under subch. V of ch. 91, 2007 stats., in effect at the close of the year for which credit is claimed, the amount of the claim shall be that as specified in par. (b).

71.60(1)(c)3. 3. If the claimant or any member of the claimant's household owns farmland which is ineligible for credit under subd. 1. or 2. but was subject to a farmland preservation agreement under subch. III of ch. 91, 2007 stats., on July 1 of the year for which credit is claimed, or the owner had applied for such an agreement before July 1 of such year and the agreement has subsequently been executed, and if the owner has applied by the end of the year in which conversion under s. 91.41, 2007 stats., is first possible for conversion of the agreement to a transition area agreement under subch. II of ch. 91, 2007 stats., and the transition area agreement has subsequently been executed, and the farmland is located in a city or village which has a certified exclusive agricultural use zoning ordinance under subch. V of ch. 91, 2007 stats., in effect at the close of the year for which credit is claimed, or in a town which is subject to a certified county exclusive agricultural use zoning ordinance under subch. V of ch. 91, 2007 stats., in effect at the close of the year for which credit is claimed, the amount of the claim shall be that specified in par. (b).

71.60(1)(c)4. 4. If the claimant or any member of the claimant's household owns farmland which is ineligible for credit under subd. 1. or 2. but which is subject to a farmland preservation agreement or a transition area agreement under subch. II of ch. 91, 2007 stats., on July 1 of the year for which credit is claimed, or the owner had applied for such an agreement before July 1 of such year and the agreement has subsequently been executed, the amount of the claim shall be limited to 80% of that specified in par. (b).

71.60(1)(c)5. 5. If the claimant or any member of the claimant's household owns farmland which is ineligible for credit under subds. 1. to 4. but was subject to a farmland preservation agreement under subch. III of ch. 91, 2007 stats., on July 1 of the year for which credit is claimed, or the owner had applied for such an agreement before July 1 of such year and the agreement has subsequently been executed, and if the owner has applied by the end of the year in which conversion under s. 91.41, 2007 stats., is first possible for conversion of the agreement to an agreement under subch. II of ch. 91, 2007 stats., and the agreement under subch. II of ch. 91, 2007 stats., has subsequently been executed, the amount of the claim shall be limited to 80% of that specified in par. (b).

71.60(1)(c)6. 6. If the farmland is located in an agricultural district under a certified county agricultural preservation plan under subch. IV of ch. 91, 2007 stats., at the close of the year for which credit is claimed, and is located in an area zoned for exclusive agricultural use under a certified town ordinance under subch. V of ch. 91, 2007 stats., at the close of such year, the amount of the claim shall be the amount specified in par. (b).

71.60(1)(c)6m. 6m. If the farmland is located in an agricultural district under a certified county agricultural preservation plan under subch. IV of ch. 91, 2007 stats., at the close of the year for which credit is claimed, and is located in an area zoned for exclusive agricultural use under a certified county or town ordinance under subch. V of ch. 91, 2007 stats., for part of a year but not at the close of that year because the farmland became subject to a city or village extraterritorial zoning ordinance under s. 62.23 (7a), the amount of the claim shall be equal to the amount that the claim would have been under this section if the farmland were subject to a certified county or town exclusive agricultural use ordinance at the close of the year.

71.60(1)(c)7. 7. If the farmland is located in an area zoned for exclusive agricultural use under a certified county, city or village ordinance under subch. V of ch. 91, 2007 stats., at the close of the year for which credit is claimed, but the county in which the farmland is located has not adopted an agricultural preservation plan under subch. IV of ch. 91, 2007 stats., by the close of such year, the amount of the claim shall be limited to 70% of that specified in par. (b).

71.60(1)(c)8. 8. If the farmland is subject to a farmland preservation agreement under subch. III of ch. 91, 2007 stats., on July 1 of the year for which credit is claimed or the claimant had applied for such an agreement before July 1 of such year and the agreement has subsequently been executed, the amount of the claim shall be limited to 50% of that specified in par. (b).

71.60(2) (2) If the farmland is subject to a certified ordinance under subch. V of ch. 91, 2007 stats., or an agreement under subch. II of ch. 91, 2007 stats., in effect at the close of the year for which the credit is claimed, the amount of the claim is 10% of the property taxes accrued or the amount determined under sub. (1), whichever is greater.

71.60 History History: 1987 a. 312, 411; 1989 a. 31; 1991 a. 39; 1993 a. 246, 420; 2009 a. 28.



71.61 General provisions.

71.61  General provisions.

71.61(1)(1)  Department may apply credit against any tax liability. The amount of any claim otherwise payable under ss. 71.57 to 71.61 may be applied by the department against any amount certified to the department under s. 71.93 or 71.935 or may be credited under s. 71.80 (3) or (3m).

71.61(2) (2) Credits are income. All amounts allowed as credits under ss. 71.57 to 71.61 constitute income for income and franchise tax purposes and are reportable as such in the year of receipt.

71.61(3) (3) Interest not allowed. No interest may be allowed on any payment made to a claimant under ss. 71.57 to 71.61.

71.61(3m) (3m) Administration. The income tax provisions in this chapter relating to assessments, refunds, appeals and collection apply to the credit under ss. 71.57 to 71.61.

71.61(4) (4) Penalties. Unless specifically provided in ss. 71.57 to 71.61, the penalties under subch. XIII apply for failure to comply with ss. 71.57 to 71.61 unless the context requires otherwise.

71.61(5) (5) Table prepared by department. The department shall prepare a table under which claims under ss. 71.57 to 71.61 shall be determined.

71.61(6) (6) Prohibition of new claims. For taxable years beginning after December 31, 2009, no new claims for a credit may be filed under ss. 71.57 to 71.61, but if an otherwise eligible claimant is subject to a farmland preservation agreement, as defined in s. 91.01 (7), 2007 stats., that is in effect on July 1, 2010, the claimant may continue to file a claim for the credit under ss. 71.57 to 71.61 until the farmland preservation agreement expires, except that no claimant who files a claim under ss. 71.57 to 71.61 may file a claim under s. 71.613.

71.61 History History: 1987 a. 312; 1989 a. 31; 1991 a. 39; 1995 a. 27; 2009 a. 28.



71.613 Farmland preservation credit, 2010 and beyond.

71.613  Farmland preservation credit, 2010 and beyond.

71.613(1)(1)  Definitions. In this section:

71.613(1)(a) (a) "Agricultural use" has the meaning given in s. 91.01 (2).

71.613(1)(b) (b) "Claimant" means an owner, as defined in s. 91.01 (9), 2007 stats., of farmland, domiciled in this state during the entire taxable year to which the claim under this section relates, who files a claim under this section, except as follows:

71.613(1)(b)1. 1. When 2 or more individuals of a household are able to qualify individually as a claimant, they may determine between them who the claimant shall be. If they are unable to agree, the matter shall be referred to the secretary of revenue, whose decision is final.

71.613(1)(b)2. 2. If any person in a household has claimed or will claim credit under subch. VIII, all persons from that household are ineligible to claim any credit under this section for the year to which the credit under subch. VIII pertains.

71.613(1)(b)3. 3. For partnerships except publicly traded partnerships treated as corporations under s. 71.22 (1k), "claimant" means each individual partner.

71.613(1)(b)4. 4. For limited liability companies, except limited liability companies treated as corporations under s. 71.22 (1k), "claimant" means each individual member.

71.613(1)(b)5. 5. For purposes of filing a claim under this section, the personal representative of an estate and the trustee of a trust shall be considered owners of farmland. "Claimant" does not include the estate of a person who is a nonresident of this state on the person's date of death, a trust created by a nonresident person, a trust which receives Wisconsin real property from a nonresident person or a trust in which a nonresident settlor retains a beneficial interest.

71.613(1)(b)6. 6. For purposes of filing a claim under this section, when land is subject to a land contract, the claimant shall be the vendee under the contract.

71.613(1)(b)7. 7. For purposes of filing a claim under this section, when a guardian has been appointed in this state for a ward who owns the farmland, the claimant shall be the guardian on behalf of the ward.

71.613(1)(b)8. 8. For a tax-option corporation, "claimant" means each individual shareholder.

71.613(1)(c) (c) "Department" means the department of revenue.

71.613(1)(d) (d) "Farm" means a farm, as defined in s. 91.01 (13), that has produced at least $6,000 in gross farm revenues during the taxable year to which the claim relates or, in the taxable year to which the claim relates and the 2 immediately preceding taxable years, at least $18,000 in gross farm revenues.

71.613(1)(e) (e) "Farmland preservation agreement" has the meaning given in s. 91.01 (15).

71.613(1)(f) (f) "Farmland preservation zoning district" has the meaning given in s. 91.01 (18).

71.613(1)(g) (g) "Gross farm revenues" means gross receipts from agricultural use of a farm, excluding rent receipts, less the cost or other basis of livestock or other agricultural items purchased for resale which are sold or otherwise disposed of during the taxable year.

71.613(1)(ge) (ge) "Household" means an individual and his or her spouse and all minor dependents.

71.613(1)(h) (h) "Qualifying acres" means the number of acres of a farm that correlate to a claimant's percentage of ownership interest in a farm to which one of the following applies:

71.613(1)(h)1. 1. The farm is wholly or partially covered by a farmland preservation agreement, except that if the farm is only partially covered, the qualifying acres calculation includes only those acres which are covered by a farmland preservation agreement.

71.613(1)(h)2. 2. The farm is located in a farmland preservation zoning district at the end of the taxable year to which the claim relates.

71.613(1)(h)3. 3. If the claimant transferred the claimant's ownership interest in the farm during the taxable year to which the claim relates, the farm was wholly or partially covered by a farmland preservation agreement, or the farm was located in a farmland preservation zoning district, on the date on which the claimant transferred the ownership interest. For the purposes of this subdivision, a land contract is a transfer of ownership interest.

71.613(2) (2) Filing claims. Subject to the limitations and conditions provided in sub. (3), a claimant may claim as a credit against the tax imposed under s. 71.02, 71.08, 71.23, or 71.43, an amount calculated by multiplying the claimant's qualifying acres by one of the following amounts, and if the allowable amount of the claim exceeds the income taxes otherwise due on the claimant's income or if there are no Wisconsin income taxes due on the claimant's income, the amount of the claim not used as an offset against income taxes shall be certified by the department of revenue to the department of administration for payment to the claimant by check, share draft, or other draft from the appropriation under s. 20.835 (2) (do):

71.613(2)(a) (a) Ten dollars, if the qualifying acres are located in a farmland preservation zoning district and are also subject to a farmland preservation agreement that is entered into after July 1, 2009.

71.613(2)(b) (b) Seven dollars and 50 cents, if the qualifying acres are located in a farmland preservation zoning district but are not subject to a farmland preservation agreement that is entered into after July 1, 2009.

71.613(2)(c) (c) Five dollars, if the qualifying acres are subject to a farmland preservation agreement that is entered into after July 1, 2009, but are not located in a farmland preservation zoning district.

71.613(3) (3) Limitations and conditions.

71.613(3)(a)(a) No credit may be allowed under this section unless all of the following apply:

71.613(3)(a)1. 1. The claimant certifies to the department that the claimant has paid, or is legally responsible for paying, the property taxes levied against the qualifying acres to which the claim relates.

71.613(3)(a)2. 2. The claimant certifies to the department that at the end of the taxable year to which the claim relates or, on the date on which the person transferred the person's ownership interest in the farm if the transfer occurs during the taxable year to which the claim relates, there was no outstanding notice of noncompliance issued against the farm under s. 91.82 (2).

71.613(3)(a)3. 3. The claimant submits to the department a certification of compliance with soil and water conservation standards, as required by s. 91.80, issued by the county land conservation committee unless, in the last preceding year, the claimant received a tax credit under ss. 71.57 to 71.61 or this section for the same farm.

71.613(3)(b) (b) If a farm is jointly owned by 2 or more persons who file separate income or franchise tax returns, each person may claim a credit under this section based on the person's ownership interest in the farm.

71.613(3)(c) (c) If a person acquires or transfers ownership of a farm during a taxable year for which a claim may be filed under this section, the person may file a claim under this section based on the person's liability for the property taxes levied on the person's qualifying acres for the taxable year to which the claim relates.

71.613(3)(d) (d) A claimant shall claim the credit under this section on a form prepared by the department and shall submit any documentation required by the department. On the claim form, the claimant shall certify all of the following:

71.613(3)(d)1. 1. The number of qualifying acres for which the credit is claimed.

71.613(3)(d)2. 2. The location and tax parcel number for each parcel on which the qualifying acres are located.

71.613(3)(d)4. 4. That the qualifying acres are covered by a farmland preservation agreement or located in a farmland preservation zoning district, or both.

71.613(3)(d)5. 5. That the qualifying acres are part of a farm that complies with applicable state soil and water conservation standards, as required by s. 91.80.

71.613(3)(e) (e) No credit may be allowed under this section unless it is claimed within the time period under s. 71.75 (2).

71.613(3)(f) (f) The maximum amount of the credits that may be claimed under this section in the 2011-2012 fiscal year and the 2012-2013 fiscal year is $27,007,200. If the total amount of eligible claims exceed this amount, the excess claims shall be paid in the next succeeding fiscal year to ensure that the limit specified in this paragraph is not exceeded.

71.613(3)(g) (g) For the 2011-2012 fiscal year, and for the 2012-2013 fiscal year, the department shall prorate the per acre amounts specified in sub. (2) based on the department's estimated amount of eligible claims that will be filed for that fiscal year, and to account for any excess claims from the preceding fiscal year that are required to be paid under par. (f).

71.613(3)(h) (h) If the payment to which an eligible claimant is entitled under sub. (2) is delayed because the claim was an excess claim, as described in par. (f), the claimant is not entitled to any interest payment under s. 71.82 with regard to the delayed claim or with regard to any other refund to which the claimant is entitled if that other refund claim is claimed on the same income tax return as the credit under this section.

71.613(4) (4) Administration. The department may enforce the credit under this section and may take any action, conduct any proceeding, and proceed as it is authorized in respect to taxes under this chapter. The income and franchise tax provisions in this chapter relating to assessments, refunds, appeals, collection, interest, and penalties apply to the credit under this section.

71.613 History History: 2009 a. 28; 2013 a. 20.



71.63 Definitions.

71.63  Definitions. In this subchapter, unless the context clearly indicates otherwise:

71.63(1) (1) "Department" means the department of revenue.

71.63(1m) (1m) "Deposit" means mail or deliver funds to the department or, if the department prescribes another method of submitting or if the department of administration designates under s. 34.05 another destination, use that other method or submit to that other destination.

71.63(2) (2) "Employee" means a resident individual who performs or performed services for an employer anywhere or a nonresident individual who performs or performed such services within this state, and includes an officer, employee or elected official of the United States, a state, territory, or any political subdivision thereof, or the District of Columbia, or any agency or instrumentality of any one or more of these entities. The term includes an officer of a corporation, an entertainer and an entertainment corporation, but does not include a qualified real estate agent or a direct seller who is not treated as an employee under section 3508 of the Internal Revenue Code.

71.63(3) (3) "Employer" means a person, partnership or limited liability company, whether subject to or exempt from taxation under this chapter, for whom an individual performs or performed any service as an employee of that person, partnership or company and includes a person, partnership or company that engages the services of an entertainer or an entertainment corporation, except that:

71.63(3)(a) (a) If the person for whom the individual performs or performed the services does not have control of the payment of the wages for those services, "employer", except for purposes of sub. (6), means the person having receipt, custody or control of the payment of those wages.

71.63(3)(b) (b) If a resident person, including but not limited to a ticket agency or box office manager, has receipt, custody or control of the proceeds of an event taking place and the proceeds are paid to an entertainer or entertainment corporation or to any nonresident person who has engaged the services of an entertainer or entertainment corporation, "employer" means the resident person, firm or nonresident person having the receipt, custody or control of the proceeds.

71.63(3)(c) (c) In regard to a single-owner entity that is disregarded as a separate entity under section 7701 of the Internal Revenue Code, the owner, not the entity, is an "employer," except that, if the entity elects to be an employer for federal withholding tax purposes, the entity is the employer for purposes of this subchapter.

71.63(3)(d) (d) With regard to s. 71.65 (6), "employer" means a person described in s. 108.18 (2) (c) or a person engaged in the painting or drywall finishing of buildings or other structures.

71.63(3m) (3m) "File" means mail or deliver a document that the department prescribes to the department or, if the department prescribes another method of submitting or the department of administration designates under s. 34.05 another destination, use that other method or submit to that other destination.

71.63(3r) (3r) "Furnish" means mail or deliver a document that the department prescribes to the department or, if the department prescribes another method of submitting or another destination, use that other method or submit to that other destination.

71.63(4) (4) "Income", "person" and all other terms not otherwise defined, have the same meaning as in the internal revenue code.

71.63(5) (5) "Payroll period" means a period for which a payment of wages is ordinarily made to the employee by his or her employer, and the term "miscellaneous payroll period" means a payroll period other than a daily, weekly, biweekly, semimonthly, monthly, quarterly, semiannual or annual payroll period.

71.63(5m) (5m) "Remit" means mail or deliver funds to the department or, if the department prescribes another method of submitting or if the department of administration designates under s. 34.05 another destination, use that other method or submit to that other destination.

71.63(6) (6) "Wages" means all remuneration, other than fees paid to a public official, for services performed by an employee for an employer, including cash value of all remuneration paid in any medium other than cash and remuneration paid to an entertainer or entertainment corporation, minus the amount of remuneration not subject to tax under this chapter, but does not include remuneration paid:

71.63(6)(a) (a) For active service as a member of the armed forces of the United States for any month during any part of which such member served in a combat zone during an induction period or was hospitalized as a result of wounds, disease or injury incurred while serving in a combat zone during an induction period, but this paragraph shall not apply for any month during any part of which there are no combatant activities in any combat zone and remuneration, for purposes of this paragraph, shall not include pensions and retirement pay.

71.63(6)(b) (b) For agricultural labor, including all service performed:

71.63(6)(b)1. 1. On a farm, in the employ of any person, in connection with cultivating the soil, or in connection with raising or harvesting any agricultural or horticultural commodity, including the raising, shearing, feeding, caring for, training and management of livestock, bees, poultry and fur-bearing animals and wildlife;

71.63(6)(b)2. 2. In the employ of the owner or tenant or other operator of a farm, in connection with the operation, management, conservation, improvement or maintenance of such farm and its tools and equipment, or in salvaging timber or clearing land of brush and other debris left by a hurricane, if the major part of such service is performed on a farm;

71.63(6)(b)3. 3. In connection with the production or harvesting of crude gum, gum spirits of turpentine or gum rosin, in connection with the ginning of cotton, or in connection with the operation or maintenance of ditches, canals, reservoirs or waterways, not owned or operated for profit, used exclusively for supplying and storing water for farm purposes;

71.63(6)(b)4. 4. In the employ of the operator of a farm in handling, planting, drying, packaging, processing, freezing, grading, storing or delivering to storage or to market or to a carrier for transportation to market, in its unmanufactured state, any agricultural or horticultural commodity, but only if such operator produced more than one-half of the commodity with respect to which such service was performed, or in the employ of a group of operators of farms, other than a cooperative organization or an unincorporated cooperative association, in the performance of such services, but only if such operators produced all of the commodity with respect to which such service is performed, but the provisions of this subdivision shall not be deemed to be applicable with respect to service performed in connection with commercial canning or commercial freezing or in connection with any agricultural or horticultural commodity after its delivery to a terminal market for distribution or consumption;

71.63(6)(b)5. 5. On a farm operated for profit if such service is not in the course of the employer's trade or business;

71.63(6)(b)6. 6. In this paragraph, "farm" includes stock, dairy, poultry, fruit, fur-bearing animals and truck farms, plantations, ranches, nurseries, ranges, greenhouses, or other similar structures used primarily for the raising of agricultural or horticultural commodities, and orchards.

71.63(6)(c) (c) For domestic service in a private home, local college club or local chapter of a college fraternity or sorority.

71.63(6)(d) (d) For service not in the course of the employer's trade or business performed in any calendar quarter by an employee, unless the cash remuneration paid for such service is $50 or more and such service is performed by an individual who is regularly employed by such employer to perform such service. An individual shall be deemed to be regularly employed by an employer during a calendar quarter only if on each of some 24 days during such quarter such individual performs, for such employer, for some portion of the day, service not in the course of the employer's trade or business, or such individual was regularly employed (as defined in this paragraph) by such employer in the performance of such service during the preceding calendar quarter.

71.63(6)(e) (e) For services by a citizen or resident of the United States for a foreign government or an international organization.

71.63(6)(f) (f) For services performed by a duly ordained, commissioned or licensed minister of a church in the exercise of his or her ministry or by a member of a religious order in the exercise of duties required by such order.

71.63(6)(g) (g) For services performed by an individual under the age of 18 in the delivery or distribution of newspapers or shopping news, not including delivery or distribution to any point for subsequent delivery or distribution.

71.63(6)(h) (h) For services performed by an individual in, and at the time of, the sale of newspapers or magazines to ultimate consumers, under an arrangement under which the newspapers or magazines are to be sold by him or her at a fixed price, his or her compensation being based on the retention of the excess of such price over the amount at which newspapers or magazines are charged to him or her, whether or not he or she is guaranteed a minimum amount of compensation for such services, or is entitled to be credited with the unsold newspapers or magazines turned back.

71.63(6)(i) (i) For services not in the course of the employer's trade or business to the extent paid in any medium other than cash.

71.63(6)(j) (j) To, or on behalf of, an employee or his or her beneficiary from a trust created or organized in the United States and forming part of a stock bonus, pension or profit sharing plan of an employer for the exclusive benefit of his or her employees or their beneficiaries and which trust is exempt from taxation, unless such payment is made to an employee of the trust as remuneration for services rendered as such employee and not as a beneficiary of the trust.

71.63(6)(k) (k) For personal services performed in Wisconsin in the form of retirement, pension and profit-sharing benefits, received by nonresidents after retirement from the employ of the employer for whom such personal services were performed.

71.63(6)(L) (L) To, or on behalf of, an employee or beneficiary from a plan or contract described in s. 815.18 (3) (j) under which the benefits are fully funded by life insurance or annuities.

71.63(6)(m) (m) If the remuneration paid by an employer to an employee for services performed during one-half or more of any payroll period of not more than 31 consecutive days constitutes wages, all the remuneration paid by such employer to such employee for such period shall be deemed to be wages; but if the remuneration paid by an employer to an employee for services performed during more than one-half of any such payroll period does not constitute wages, then none of the remuneration paid by such employer to such employee for such period shall be deemed to be wages.

71.63(6)(n) (n) In the form of tips paid to employees if:

71.63(6)(n)1. 1. The tips are paid in a medium other than cash; or

71.63(6)(n)2. 2. The cash tips received by an employee in any calendar month in the course of employment by an employer are less than $20. However, if such cash tips received in a calendar month amount to $20 or more none of such cash tips are excepted from wages under this section.

71.63 History History: 1987 a. 312; 1989 a. 278; 1993 a. 112; 1997 a. 27; 2005 a. 49, 441; 2009 a. 28, 288; 2011 a. 259.



71.64 Employers required to withhold.

71.64  Employers required to withhold.

71.64(1) (1)  Withholding from wages.

71.64(1)(a)(a) Every employer at the time of payment of wages to an employee shall deduct and withhold from such wages, without regard for federal insurance contributions act deductions therefrom, an amount determined in accordance with tables to be prepared by the department under sub. (9). The secretary may grant permission to employers who do not desire to use the withholding tax tables provided by the department to determine the amount of tax to be withheld by use of a method of withholding other than the withholding tax tables, provided such method will withhold from each employee substantially the same amount as would be withheld by use of the withholding tax tables. Employers who desire to determine the amount of tax to be withheld by a method other than by use of the withholding tax tables shall obtain permission from the secretary before the beginning of a payroll period for which the employer desires to withhold the tax by such other method. Applications for use of such other method must be accompanied by evidence establishing the need for the use of such method.

71.64(1)(b) (b) An employer may, at his or her discretion, deduct and withhold from any one payment of wages in a month, in the case of an employee paid more often than once during any month, the total amount which the employer reasonably estimates he or she will be required to withhold under this section from such employee during that month. Permission from the secretary under par. (a) is not needed by any employer acting under this paragraph.

71.64(1)(c) (c) Withholding from marital income shall be allocated between taxpayers in the same manner that income is allocated or would be allocated.

71.64(2) (2) Changing amount of withholding by written agreement between employer and employee.

71.64(2)(a)(a) Additional amount. In addition to the amount required to be deducted and withheld, an employer and employee may agree in writing that an additional amount shall be withheld from the employee's wages. The amount deducted and withheld pursuant to such an agreement shall be considered as an amount required to be deducted and withheld for all purposes of this subchapter.

71.64(2)(b) (b) Lesser amount. In lieu of the amount required to be deducted and withheld under this section, an employer and employee may agree in writing on a form prescribed and provided by the department that a lesser amount be withheld from the employee's wages if:

71.64(2)(b)1. 1. The employee determines that the lesser amount approximates the employee's anticipated income tax liability for the year.

71.64(2)(b)2. 2. The employee sends a copy of the completed agreement form to the department within 10 days after it is filed with the employer.

71.64(2)(b)3. 3. The agreement expires on April 30 of the following year, for calendar year taxpayers, or 4 months following the close of their fiscal year, for fiscal year taxpayers.

71.64(2)(c) (c) Department may void agreement. If the department determines that an agreement under par. (b) would result in an insufficient amount of tax being withheld, the department may void the agreement by notification to the employer and employee.

71.64(3) (3) Withholding from pension or sick pay plan. If a payee furnishes written notification to a payor of any pension or to a 3rd-party payor of any sick pay plan that the payee desires to have Wisconsin income tax withheld from the pension or sick pay plan, the payor shall withhold from each pension payment or sick pay payment an amount in accordance with the withholding tables or the amount that the payee designates to the payor. The amount withheld from each payment may not be less than $5. For purposes of this subsection, "pension" includes any retirement payment plan, and "sick pay" includes any amount paid to an employee as remuneration or paid instead of remuneration for any period when the employee is temporarily absent from work because of sickness or personal injuries. Payors withholding under this subsection are employers for all purposes of this section and shall withhold, remit and be subject to the other requirements of an employer in withholding Wisconsin income tax from employees.

71.64(4) (4) Withholding from payments made to entertainers. For purposes of this section, all payments made to entertainers and entertainment corporations are presumed subject to withholding unless the recipient provides to the person making the payment a written statement, on a form prescribed by the department, certifying that the payment is exempt under sub. (6) (b) or s. 71.05 (2).

71.64(5) (5) Withholding from entertainer in absence of bond or cash deposit. If no bond or cash deposit is made under s. 71.80 (15) (b) by an entertainer or entertainment corporation at the time of payment of wages to an entertainer, the employer shall either withhold the amount for which a bond should have been provided under s. 71.80 (15) (b) or deduct and withhold the tax reflected by the proper withholding table. If the entertainer establishes to the department's satisfaction that a lower rate is more appropriate, the department shall notify the employer to withhold at the lower rate. The department may notify the employer that it waives the withholding requirement on the amount specified. Payments to an entertainment corporation shall be withheld at the rate of 6% unless the payee establishes to the satisfaction of the department that a lower rate is appropriate, in which case the department may notify the employer to withhold at a lower rate.

71.64(6) (6) Withholding from payments made to nonresidents.

71.64(6)(a)(a) At the time of payment of wages to a nonresident employee which wages were derived from the performance of services both within and without the state, the employer shall deduct and withhold from the wages derived from the performance of services within the state the amount as reflected by the proper withholding table.

71.64(6)(b) (b) No amount shall be withheld from the wages paid to a nonresident employee for services performed in this state if the employer reasonably estimates that during that calendar year the employee will earn less than $1,500; but whenever it appears that the employee will earn more than $1,500 in this state during the calendar year, the employer shall withhold, from wages paid thereafter, such additional amounts as the employer reasonably estimates will be required to offset the amounts not withheld from previous payments.

71.64(7) (7) Special withholding arrangements. The secretary of revenue, acting within his or her discretion, may authorize special withholding arrangements in hardship cases resulting from situations in which persons, domiciled in Wisconsin, are subjected to withholding in some other state by reason of the performance of substantial personal services in such other state, pursuant to s. 71.07 (7).

71.64(8) (8) Exceptions.

71.64(8)(a)(a) The employer of any employee domiciled in a state with which Wisconsin has reciprocity under s. 71.05 (2) is not required to withhold under this subchapter from the wages earned by such employee in this state.

71.64(8)(b) (b) This subchapter shall not apply to any county fair association in regard to any employee receiving less than $500 annually in wages or salary from the association.

71.64(8)(c) (c) The department of corrections is not required to withhold under sub. (1) from wages paid to an inmate working in a prison listed in s. 302.01, and if the inmate's wages do not exceed $2,000 per year the department of corrections is not required under s. 71.65 (3) to file reports relating to those wages.

71.64(9) (9) Withholding tables.

71.64(9)(a)(a) The department shall prepare, promulgate and publish in the official state paper, without regard to the requirements of ch. 227, rules establishing withholding tables prepared on a weekly, biweekly, semimonthly, monthly, and daily or miscellaneous pay period basis. Those rules shall also provide instructions for withholding with respect to quarterly, semiannual and annual pay periods.

71.64(9)(b) (b) The department shall from time to time adjust the withholding tables to reflect any changes in income tax rates, any applicable surtax or any changes in dollar amounts in s. 71.06 (1), (1m), (1n), (1p), (1q), and (2) resulting from statutory changes, except as follows:

71.64(9)(b)1. 1. The department may not adjust the withholding tables to reflect the changes in rates in s. 71.06 (1m) and (2) (c) and (d) and any changes in dollar amounts with respect to bracket indexing under s. 71.06 (2e), with respect to changes in rates under s. 71.06 (1m) and (2) (c) and (d), and with respect to standard deduction indexing under s. 71.05 (22) (ds) for any taxable year that begins before January 1, 2000.

71.64(9)(b)2. 2. The department shall adjust the withholding tables to reflect the changes in rates in s. 71.06 (1n), (1p) and (2) (e), (f), (g) and (h) and any changes in dollar amounts with respect to bracket indexing, with respect to changes in rates under s. 71.06 (1p) and (2) (g) and (h) on July 1, 2000.

71.64(9)(c) (c) The tables shall account for the working families tax credit under s. 71.07 (5m). The tables shall be extended to cover from zero to 10 withholding exemptions, shall assume that the payment of wages in each pay period will, when multiplied by the number of pay periods in a year, reasonably reflect the annual wage of the employee from the employer and shall be based on the further assumption that the annual wage will be reduced for allowable deductions from gross income. The department may determine the length of the tables and a reasonable span for each bracket. In preparing the tables the department shall adjust all withholding amounts not an exact multiple of 10 cents to the next highest figure that is a multiple of 10 cents. The department shall also provide instructions with the tables for withholding with respect to quarterly, semiannual and annual pay periods.

71.64 History History: 1987 a. 312; 1989 a. 31; 1997 a. 27, 41; 1999 a. 9; 2011 a. 131; 2013 a. 20.



71.65 Filing returns or reports.

71.65  Filing returns or reports.

71.65(1) (1)  Employer must furnish statement to employee.

71.65(1)(a)(a) Every person, partnership or limited liability company required to deduct and withhold from an employee under the general withholding provisions of this subchapter shall furnish to each such employee in respect of the remuneration paid by such person, partnership or company to such employee during the calendar year, on or before January 31 of the succeeding year, or if his or her employment is terminated before the close of any such calendar year on the day on which the last payment of remuneration is made, 2 legible copies of a written statement showing the following:

71.65(1)(a)1. 1. The name of such person, partnership or limited liability company, and that person's, partnership's or company's Wisconsin income tax identification number, if any.

71.65(1)(a)2. 2. The name of such employee, and his or her social security number, if any.

71.65(1)(a)3. 3. The total amount of wages.

71.65(1)(a)4. 4. The total amount deducted and withheld as required by the general withholding provisions of this subchapter.

71.65(1)(b) (b) The employee shall furnish the department of revenue one copy of such written statement along with his or her return for the year.

71.65(2) (2) Employers' statements.

71.65(2)(a)(a) Every person required to deduct and withhold from an employee under this subchapter shall furnish, in respect to remuneration paid by such person to such employee during the calendar year, on or before January 31 of the succeeding year, one copy of the statement under sub. (1).

71.65(2)(b) (b) Every resident of this state and every nonresident carrying on activities within this state, whether taxable or not under this chapter, who pays in any calendar year for services performed within this state by an individual remuneration which is excluded from the definition of wages, in the amount of $600 or more, shall, on or before February 28 of the year following the year in which the payments are made, furnish a statement in such form as required by the department, disclosing the name of the payor, the name and address of the recipient and the total amount paid in such year to such recipient. The person who pays for the services shall, on or before January 31 of the year in which the statement is required to be furnished to the department, furnish the recipient of the payment with a copy of that statement. In any case in which an individual receives wages and also remuneration for services which remuneration is excluded from such definition, both from the same payor, the wages and the excluded remuneration shall both be reported in the report required under this subsection in a manner satisfactory to the department, regardless of the amount of the excluded remuneration.

71.65(3) (3) Filing reports and making deposits of withheld taxes.

71.65(3)(a)(a) Every employer who deducts and withholds any amount under this subchapter shall deposit such amount on a quarterly basis, except that if the amount deducted and withheld in any quarter exceeds $300, the department may require by written notice to the employer, that amounts deducted and withheld on and after the date indicated on such notice be deposited on a monthly basis. Employers who are required to file reports and deposit withheld taxes on a monthly, quarterly or annual basis, as the case may be, shall file such reports and deposit such taxes on or before the last day of the month next succeeding the withholding period. If the amount deducted and withheld in any quarter exceeds $5,000, the department may require by written notice to the employer, that for amounts deducted and withheld from the first day of the month through the 15th day of the month, the employer shall file reports and deposit such taxes on or before the last day of such month and that for amounts deducted and withheld from the 16th day of the month through the last day of the month the employer shall file reports and deposit such taxes on or before the 15th day of the next succeeding month. Employers shall file reports and deposit taxes with such public depository in Wisconsin as the department of administration designates a public depository therefor under s. 34.05 to the credit of the general fund. With each deposit the employer shall include a deposit report on a form to be provided by the department. The department may, when satisfied that the revenues will be adequately safeguarded, permit an employer whose withheld taxes do not exceed $50 per month to deposit withheld taxes and reports for other than quarterly periods. The department may revoke such permission at any time. The department, if it deems it necessary in order to ensure payment to or facilitate the collection by the state of the amount of taxes, may require reports or payments of the amount of withheld taxes for other than quarterly periods. The public depository shall record on such deposit report the amount deposited and shall then forward such report to the department in such manner and at such time as the department by rule prescribes. On or before January 31 of each year every employer shall file a withholding report on a form to be provided by the department showing the amount withheld from the wages paid each employee in the previous calendar year, the amount deposited in respect to each employee on wages paid in the previous calendar year and a reconciliation of the aggregate of the amounts deposited in respect to each employee on wages paid in the previous calendar year with the aggregate of the amounts shown on the semimonthly, monthly and quarterly deposit reports filed in respect to such withholding. Every employer who discontinues business prior to the end of a calendar year shall, within 30 days of such discontinuance, deposit withheld taxes not previously deposited and submit a deposit report concerning such deposit with the public depository and file a withholding report with the department covering the period from the beginning of the calendar year to the date of discontinuance. No employee shall have any right of action against an employer in regard to money deducted from wages and deposited with the public depository in compliance or intended compliance with this subchapter.

71.65(3)(b) (b) Upon not less than 6 months' notice to the public depository designated under par. (a), the secretary of revenue may direct that withheld taxes required to be reported and remitted by employers on and after a date specified be reported and remitted directly to the department of revenue. Every employer who deducts and withholds any amount under this subchapter required to be reported and remitted on or after such date shall report and remit directly to the department. Amounts withheld shall be paid over a quarterly basis but if the amount deducted and withheld in any quarter exceeded $300, the department may require, by written notice to the employer, that amounts deducted and withheld after the date indicated on such notice be paid over a monthly basis. Employers who are required to file reports and pay over withheld taxes on a monthly, quarterly or annual basis shall file such reports and pay over such taxes on or before the last day of the month next succeeding the withholding period. If the amount deducted and withheld in any quarter exceeded $5,000, the department may require by written notice to the employer, that for amounts deducted and withheld from the first day of the month through the 15th day of the month, the employer shall file such reports and pay over such taxes on or before the last day of such month; for amounts deducted and withheld from the 16th day of the month through the last day of the month, the employer shall file such reports and pay over such taxes on or before the 15th day of the next succeeding month.

71.65(3)(c) (c) With each payment the employer shall include a withholding report on forms provided by the department. The department may, when satisfied that the revenues will be adequately safeguarded, permit an employer whose withheld taxes do not exceed $50 per month to pay over withheld taxes and file withholding reports for longer than quarterly periods. Such permission may be revoked at any time. The department, if it deems it necessary in order to ensure payment or to facilitate the collection by the state of the amount of taxes, may require reports or payments of the amount of withheld taxes for shorter than quarterly periods.

71.65(3)(d) (d) On or before January 31 of each year every employer shall file an annual withholding report on forms provided by the department showing the amount withheld from the wages paid each employee in the previous calendar year, the amount deposited or paid over in respect to each employee on wages paid in the previous calendar year and a reconciliation of the aggregate deposited or paid over in respect to each employee on wages paid in the previous calendar year with the aggregate of the amounts shown on deposit and withholding reports filed in respect of such withholding.

71.65(3)(e) (e) Every employer who discontinues his or her business prior to the end of a calendar year shall, within 30 days of such discontinuance, pay over withheld taxes not previously deposited or paid over, and shall file a withholding report covering the period from the beginning of the calendar year to the date of discontinuance.

71.65(3)(f) (f) No employee shall have any right of action against his or her employer in regard to money deducted from his or her wages and paid over to the department in compliance or intended compliance with this subchapter.

71.65(3)(g) (g) If the secretary of revenue elects to discontinue use of the public depository, reasonable notice of the change shall be communicated to employers subject to withholding.

71.65(3)(h) (h) If a single-owner entity that is disregarded as a separate entity under section 7701 of the Internal Revenue Code is an employer subject to withholding under this subchapter and if the entity does not deduct, withhold, report, and deposit the tax as required under this subchapter, the owner of the single-owner entity is liable for any tax, interest, and penalties due under this subchapter.

71.65(4) (4) Self-insurers. A person who is required to file an annual withholding report under sub. (3) (a) and who is a self-insurer for the purposes of ch. 149 shall indicate on the return that the person is such a self-insurer.

71.65(5) (5) Extensions.

71.65(5)(a)(a) If an employer applies for an extension and shows good cause why an extension should be granted, the department may grant the following extensions for the following statements:

71.65(5)(a)1. 1. Thirty days for filing a wage statement under sub. (1) or an annual reconciliation report under sub. (3) (a) or (d).

71.65(5)(a)2. 2. Sixty days for filing a statement of nonwage payments under sub. (2) (b).

71.65(5)(b) (b) No extension under par. (a) extends the time to deposit with the public depository or pay to the department amounts that are required to be deducted and withheld under this subchapter. The department for good cause may extend for a period, not to exceed one month, the time for making any return or paying any amount required to be paid under this subchapter. The extension may be granted at any time if the extension request is filed with the department within or before the period for which the extension is requested.

71.65(6) (6) Construction contractors. Any employer who willfully provides false information to the department, or who willfully and with intent to evade any requirement of this subchapter, misclassifies or attempts to misclassify an individual who is an employee of the employer as a nonemployee shall be fined $25,000 for each violation.

71.65 History History: 1987 a. 312; 1991 a. 39; 1993 a. 112; 1997 a. 27, 291; 2005 a. 49; 2009 a. 28; 2013 a. 20.



71.66 Employee exemption certificates.

71.66  Employee exemption certificates.

71.66(1) (1)

71.66(1)(a)(a) On or before the date on which an employee commences employment with an employer each employee shall provide his or her employer with a signed withholding exemption certificate relating to the number of withholding exemptions he or she claims, which shall not exceed the number to which he or she is entitled. If the employee fails to provide such certificate, such employee, for withholding purposes, shall be considered as claiming no withholding exemptions.

71.66(1)(b) (b) If the number of withholding exemptions to which the employee is entitled is less than the number of withholding exemptions claimed by him or her on the withholding exemption certificate then in effect, the employee shall within 10 days after the change occurs provide the employer with a new withholding exemption certificate, which shall not exceed the number to which he or she is entitled.

71.66(1)(c) (c) If the number of withholding exemptions to which the employee is entitled is more than the number of withholding exemptions claimed by him or her on the withholding exemption certificate then in effect, the employee may provide the employer with a new withholding exemption certificate on which the employee must not claim more than the number of withholding exemptions to which he or she is entitled on such day.

71.66(1)(d) (d) A withholding exemption certificate provided to the employer shall take effect as of the beginning of the first payroll period ending after the date on which such certificate is provided.

71.66(1)(e) (e) Any employee who willfully supplies his or her employer with false or fraudulent information regarding his or her withholding exemption or who willfully fails to supply information which would increase the amount to be withheld may be fined not more than $200.

71.66(1)(f) (f) Whenever the internal revenue code or regulations or rulings of the internal revenue service require an employer to submit copies of, or information taken from, an employee's withholding allowance certificate to the internal revenue service, the employer shall also provide copies of, or information taken from, the certificate to the department within 15 days after the employer is required to file the certificate or information with the internal revenue service.

71.66(2) (2) An employee receiving wages shall be entitled to either the number of withholding exemptions allowable for federal withholding tax purposes or the following withholding exemptions that apply:

71.66(2)(a) (a) An exemption for himself or herself.

71.66(2)(b) (b) If the employee is married, an exemption to which his or her spouse is entitled, or would be entitled if such spouse were an employee receiving wages, but only if such spouse does not have in effect a withholding exemption certificate claiming such exemption.

71.66(2)(c) (c) An exemption for each individual with respect to whom, on the basis of the facts existing, there may reasonably be expected to be allowable an exemption under s. 71.07 (8) for the taxable year.

71.66(2)(d) (d) An exemption as head of a family when on the basis of the facts existing such an exemption may reasonably be expected to be allowable under s. 71.07 (8) for the taxable year.

71.66(3) (3) An employer is not required to deduct and withhold any tax whenever an employee certifies to the employer, on a form prescribed by the secretary, that the employee incurred no liability for income tax imposed by this chapter for the employee's preceding taxable year and anticipates that the employee will incur no liability for the employee's current taxable year.

71.66(4) (4)

71.66(4)(a)(a) The department may verify any withholding exemption certificate, form or agreement filed by an employee with an employer directly from the books and records of any person or from any other sources of information. To ascertain the correctness of any withholding exemption certificate, form or agreement, the department may examine or cause to be examined by any agent or representative designated by it any books, papers, records or memoranda bearing on the certificate, form or agreement and may require the production of books, records and memoranda, and may require testimony and proof relevant to its investigation.

71.66(4)(b) (b) If it appears that a person has filed an incorrect certificate, form or agreement with an employer, the department may void the certificate, form or agreement by notifying the employer and employee. The employer shall then withhold based on the number of exemptions prescribed by the department in its notice. If an employee fails to furnish information requested by the department to verify the correctness of the certificate, form or agreement, the employee shall be considered as claiming no withholding exemptions and the employer shall withhold on that basis upon notification by the department to the employer and the employee.

71.66 History History: 1987 a. 312; 1991 a. 39; 1997 a. 27.



71.67 General provisions.

71.67  General provisions.

71.67(1)(1)  Agreement with U.S. secretary of treasury. The secretary of revenue is authorized to enter into an agreement with the secretary of the treasury of the United States pursuant to P.L. 82-587 enacted July 17, 1952.

71.67(2) (2) Provisions of this chapter apply. All provisions of this chapter on the following subjects relating to income taxes that are not in conflict with this subchapter apply to the administration of this subchapter: assessment, hearing and appeal procedures, preparation of assessments, certification of taxes due and correction of them, interest, penalties, collection, including s. 71.80 (3) and subch. XV, and refund procedures.

71.67(3) (3) Withheld amounts are funds held in trust for the state. Whenever any person is required to withhold any Wisconsin income tax from an employee, until such amount is deposited with the public depository prescribed by s. 71.65 (3) (a) or paid over to the department as prescribed by s. 71.65 (3) (b), the amount so withheld shall be held to be a special fund in trust for the state. The amount of such fund may be assessed and collected from such person by the department as income taxes are assessed and collected, and such collection shall not abate any penalty imposed.

71.67(4) (4) Withholding from lottery winnings.

71.67(4)(a)(a) The administrator of the lottery division in the department under ch. 565 shall withhold from any lottery prize of $2,000 or more an amount determined by multiplying the amount of the prize by the highest rate applicable to the person who claims the prize. The administrator shall deposit the amounts withheld, on a monthly basis, as would an employer depositing under s. 71.65 (3) (a).

71.67(4)(b) (b) The administrator shall furnish to each payee whose winnings are subject to withholding under par. (a) during the year, on or before January 31 of the succeeding year, 2 legible copies of a written statement showing the following:

71.67(4)(b)1. 1. The name of the payer and that payer's Wisconsin income tax identification number, if any.

71.67(4)(b)2. 2. The name of the payee and that payee's social security number, if any.

71.67(4)(b)3. 3. The gross amount of lottery prize winnings that are subject to withholding under par. (a).

71.67(4)(b)4. 4. The total amount deducted and withheld as required under par. (a).

71.67(4)(c) (c)

71.67(4)(c)1.1. The payee shall furnish the department of revenue with one copy of the written statement he or she receives under par. (b) along with his or her income or franchise tax return for the year.

71.67(4)(c)2. 2. The administrator shall furnish the department of revenue with a copy of the statement that he or she furnishes to the payee under par. (b).

71.67(5) (5) Withholding from pari-mutuel wager winnings.

71.67(5)(a)(a) Wager winnings. A person holding a license to sponsor and manage races under s. 562.05 (1) (b) or (c) shall withhold from the amount of any payment of pari-mutuel winnings under s. 562.065 (3) (a) or (3m) (a) an amount determined by multiplying the amount of the payment by the highest rate applicable to individuals under s. 71.06 (1) (a) to (c), (1m), (1n), (1p), or (1q) if the amount of the payment is more than $1,000.

71.67(5)(b) (b) Deposits. The licensee under s. 562.05 (1) (b) or (c) shall deposit the amounts withheld under this subsection as would an employer depositing under s. 71.65 (3).

71.67(5)(c) (c) Statement of winnings to payee. The licensee shall furnish to each payee whose winnings are subject to withholding under par. (a) during the year, on or before January 31 of the succeeding year, 2 legible copies of a written statement showing the following:

71.67(5)(c)1. 1. The name of the payer and that payer's Wisconsin income tax identification number, if any.

71.67(5)(c)2. 2. The name of the payee and that payee's social security number, if any.

71.67(5)(c)3. 3. The gross amount of pari-mutuel wager winnings that are subject to withholding under par. (a).

71.67(5)(c)4. 4. The total amount deducted and withheld as required under par. (a).

71.67(5)(d) (d) Statement furnished to the department.

71.67(5)(d)1.1. The payee shall furnish the department of revenue with one copy of the written statement he or she receives under par. (c) along with his or her income or franchise return for the year.

71.67(5)(d)2. 2. The licensee shall furnish the department of revenue with a copy of the statement that he or she furnishes to the payee under par. (c).

71.67(5m) (5m) Withholding from payments to purchase assignment of lottery prize. A person that purchases an assignment of a lottery prize shall withhold from the amount of any payment made to purchase the assignment the amount that is determined by multiplying the amount of the payment by the highest rate applicable to individuals under s. 71.06 (1) (a) to (c), (1m), (1n), (1p), or (1q). Subsection (5) (b), (c) and (d), as it applies to the amounts withheld under sub. (5) (a), applies to the amount withheld under this subsection.

71.67(6) (6) Withholding registration; fee. Each employer who is required to withhold under this chapter shall obtain a valid certificate under s. 73.03 (50).

71.67(7) (7) Withholding from unemployment compensation insurance.

71.67(7)(a)(a) The department of workforce development may, in accordance with s. 108.135, deduct and withhold from any unemployment insurance payment, on a form prepared by the department of workforce development, a portion of the payment as Wisconsin income tax. The department of workforce development shall deposit the amounts withheld, on a monthly basis, as provided in s. 108.135 (6).

71.67(7)(b) (b) The department of workforce development shall furnish to each claimant who receives benefits during any year, on or before January 31 of the succeeding year, at least one legible copy of a written statement showing all of the following:

71.67(7)(b)1. 1. The name of the claimant and that claimant's social security number.

71.67(7)(b)2. 2. The gross amount of unemployment insurance that is subject to withholding under par. (a).

71.67(7)(b)3. 3. The total amount deducted and withheld under par. (a).

71.67(7)(c) (c)

71.67(7)(c)1.1. If the department of revenue so requires, the claimant shall furnish the department of revenue with one copy of the written statement that he or she receives under par. (b), along with his or her income tax return for the year.

71.67(7)(c)2. 2. The department of workforce development shall furnish the department of revenue with a copy of any statement that is furnished to the claimant under par. (b).

71.67 History History: 1987 a. 312; 1987 a. 411 s. 104; 1991 a. 39, 269, 315; 1993 a. 16; 1995 a. 27 ss. 3417m, 3419, 9130 (4); 1995 a. 118; 1997 a. 3, 27, 39; 1999 a. 9, 194; 2001 a. 103; 2013 a. 20.



71.68 Definitions.

71.68  Definitions. In this subchapter:

71.68(1) (1) "Department" means the department of revenue.

71.68(2) (2) "File" means mail or deliver a document that the department prescribes to the department or, if the department prescribes another method of submitting or another destination, use that other method or submit to that other destination.

71.68 History History: 1997 a. 27.



71.70 Rents or royalties.

71.70  Rents or royalties.

71.70(1)(1)  Persons other than corporations. Persons other than corporations deducting rent or royalties in determining taxable income shall file a report that shows the amounts and the name and address of all natural persons who are residents of this state and to whom royalties of $600 or more were paid during the taxable year; and the amounts and the name and address of all natural persons to whom rent of $600 or more is paid during the taxable year for property having a situs in this state. Such information shall be filed on or before February 28 of the year following the year in which the payments were made. The person who deducts rent or royalties shall, on or before January 31 of the year in which the report is required to be furnished, furnish the recipient with a copy of that report.

71.70(2) (2) Corporations. All corporations doing business in this state shall file, on or before March 15, any information relative to payments made within the preceding calendar year of rents and royalties to all natural persons taxable thereon under this chapter. A corporation shall, on or before January 31 of the year in which the statement is required to be furnished to the department, furnish the recipient of the payment with a copy of that statement.

71.70 History History: 1987 a. 312; 1989 a. 31; 1991 a. 39; 1997 a. 27, 291.



71.71 Wages.

71.71  Wages.

71.71(1)(1)  Statement employer must furnish to employee.

71.71(1)(a)(a) Every person, partnership or limited liability company required to deduct and withhold from an employee under the general withholding provisions of subch. X shall furnish to each such employee in respect of the remuneration paid by such person, partnership or company to such employee during the calendar year, on or before January 31 of the succeeding year, or if his or her employment is terminated before the close of any such calendar year on the day on which the last payment of remuneration is made, 2 legible copies of a written statement showing the following:

71.71(1)(a)1. 1. The name of such person, partnership or limited liability company, and that person's, partnership's or company's Wisconsin income tax identification number, if any.

71.71(1)(a)2. 2. The name of such employee, and his or her social security number, if any.

71.71(1)(a)3. 3. The total amount of wages as defined in s. 71.63 (6).

71.71(1)(a)4. 4. The total amount deducted and withheld as required by the general withholding provisions of subch. X.

71.71(1)(b) (b) The employee shall furnish the department of revenue one copy of such written statement along with his or her return for the year.

71.71(2) (2) Statement employer must file. Every person required to deduct and withhold from an employee under subch. X shall file, in respect to remuneration paid by such person to such employee during the calendar year, on or before January 31 of the succeeding year, one copy of the statement referred to in sub. (1).

71.71 History History: 1987 a. 312; 1991 a. 39; 1993 a. 112; 1997 a. 27.



71.72 Statement of nonwage payments.

71.72  Statement of nonwage payments. Every resident of this state and every nonresident carrying on activities within this state, whether taxable or not under this chapter, who pays in any calendar year for services performed within this state by an individual remuneration which is excluded from the definition of wages in s. 71.63 (6), in the amount of $600 or more, shall, on or before February 28 of the year following the year in which the payments were made, file a statement disclosing the name of the payor, the name and address of the recipient and the total amount paid in such year to such recipient. The person who pays for the services shall, on or before January 31 of the year in which the statement is required to be furnished to the department, furnish the recipient of the payment with a copy of that statement. In any case in which an individual receives wages, as defined in s. 71.63 (6), and also remuneration for services which remuneration is excluded from such definition, both from the same payor, the wages and the excluded remuneration shall both be reported in the statement required by s. 71.71 (2) in a manner satisfactory to the department, regardless of the amount of the excluded remuneration.

71.72 History History: 1987 a. 312; 1991 a. 39; 1997 a. 27, 291.



71.73 General provisions.

71.73  General provisions.

71.73(1)(1)  Penalties. Unless specifically provided in this subchapter, the penalties under subch. XIII apply for failure to comply with this subchapter, unless the context requires otherwise.

71.73(2) (2) Extensions. If an employer applies for an extension and shows good cause why an extension should be granted, the department of revenue may grant the following extensions for the following statements:

71.73(2)(a) (a) Sixty days for filing a rent and royalty statement under s. 71.70.

71.73(2)(b) (b) Thirty days for filing a wage statement under s. 71.71.

71.73(2)(c) (c) Sixty days for filing a statement of nonwage payments under s. 71.72.

71.73 History History: 1987 a. 312; 1991 a. 39; 1997 a. 291.



71.738 Definitions.

71.738  Definitions. In this subchapter:

71.738(1m) (1m) "Department" means the department of revenue.

71.738(2m) (2m) "File" means mail or deliver a document that the department prescribes to the department or, if the department prescribes another method of submitting or another destination, use that other method or submit to that other destination.

71.738(3) (3) "Last day prescribed by law" means the unextended due date of the return or of the claim made under subch. VIII.

71.738(4) (4) "Sign" means write one's signature or, if the department prescribes another method of authenticating, use that other method.

71.738 History History: 1995 a. 428; 1997 a. 27; 2005 a. 362; 2007 a. 20.



71.74 Department audits, additional assessments and refunds.

71.74  Department audits, additional assessments and refunds.

71.74(1)(1)  Office audit. The department shall, as soon as practicable, office audit such returns as it deems advisable and if it is found from such office audit that a person has been over or under assessed, or found that no assessment has been made when one should have been made, the department shall correct or assess the income of such person. Any assessment, correction or adjustment made as a result of such office audit shall be presumed to be the result of an audit of the return only, and such office audit shall not be deemed a verification of any item in said return unless the amount of such item and the propriety thereof shall have been determined after hearing and review as provided in s. 71.88 (1) (a) and (2) (a). Such office audit shall not preclude the department from making field audits of the books and records of the taxpayer and from making further adjustment, correction and assessment of income.

71.74(2) (2) Field audit.

71.74(2)(a)(a) Whenever the department deems it advisable to verify any return directly from the books and records of any person, or from any other sources of information, the department may direct any return to be so verified.

71.74(2)(b) (b) For the purpose of ascertaining the correctness of any return or for the purpose of making a determination of the taxable income of any person, the department may examine or cause to be examined by any agent or representative designated by it, any books, papers, records or memoranda bearing on the income of the person, and may require the production of the books, papers, records or memoranda, and require the attendance of any person having knowledge in the premises, and may take testimony and require proof material for its information. Upon such information as it may be able to discover, the department shall determine the true amount of income received during the year or years under investigation.

71.74(2)(c) (c) If it appears upon such investigation that a person has been over or under assessed, or that no assessment has been made when one should have been made, the department shall make a correct assessment in the manner provided in this chapter.

71.74(3) (3) Default assessment. Any person required to file an income or franchise tax return, who fails, neglects or refuses to do so within the time prescribed by this chapter or files a return that does not disclose the person's entire net income, shall be assessed by the department according to its best judgment.

71.74(4) (4) Assessment for failure of natural persons and fiduciaries to file information returns. The department may assess as an addition to taxable income the amount of deductions taken in arriving at federal adjusted gross income or federal taxable income by natural persons and fiduciaries for wages, rent or royalties, upon failure to file information returns concerning such payments where required under s. 71.65 (1) and (2) (a) or (b) and 71.70 (1). Such assessments shall be made and reviewed in the same manner as other income tax assessments.

71.74(5) (5) Assessment when prices affect taxable income. When any corporation liable to taxation under this chapter conducts its business in such a manner as either directly or indirectly to benefit the members or stockholders thereof or any person interested in such business, by selling its products or the goods or commodities in which it deals at less than the fair price which might be obtained therefor, or where a corporation, a substantial portion of whose capital stock is owned either directly or indirectly by another corporation, acquires and disposes of the products of the corporation so owning a substantial portion of its stock in such a manner as to create a loss or improper net income, the department may determine the amount of taxable income to such corporation for the calendar or fiscal year, having due regard to the reasonable profits which but for such arrangement or understanding might or could have been obtained from dealing in such products, goods or commodities.

71.74(6) (6) Consolidated statements. For the purpose of this chapter, whenever a corporation which is required to file an income or franchise tax return is affiliated with or related to any other corporation through stock ownership by the same interests or as parent or subsidiary corporations, or whose income is regulated through contract or other arrangement, the department may require such consolidated statements as in its opinion are necessary in order to determine the taxable income received by any one of the affiliated or related corporations or to determine whether the corporations are a unitary business.

71.74(7) (7) Additional assessments against dissolved corporation. If all or substantially all of the business or property of a corporation is transferred to one or more persons and the corporation is liquidated, dissolved, merged, consolidated or otherwise terminated, any tax imposed by this chapter on such corporation may be assessed and collected as prescribed in this section against the transferee or transferees of such business or property. Notice shall be given to such transferee or transferees under sub. (11) within the time specified in s. 71.77 irrespective of any other limitations imposed by law. If such corporation has dissolved, such notice may be served on any one of the last officers or members of the board of directors of such corporation.

71.74(8) (8) Adjustment of credits.

71.74(8)(a)(a) If an audit of a claim for a credit under s. 71.07, 71.28 or 71.47 or subch. VIII or IX indicates that an incorrect claim was filed, the department shall make a determination of the correct amount and notify the claimant of the determination and the reasons therefor under sub. (11) within 4 years of the last day prescribed by law for filing the claim. If the claim has been paid, or credited against income or franchise taxes otherwise payable, the credit shall be reduced or canceled, and the proper portion of any amount paid shall be similarly recovered by assessment as income or franchise taxes are assessed.

71.74(8)(b) (b) If a claim for a credit under s. 71.07, 71.28 or 71.47 or subch. VIII or IX is false or excessive and was filed with fraudulent intent, the claim shall be disallowed in full and, if the claim has been paid or a credit has been allowed against income or franchise taxes otherwise payable, the credit shall be canceled and the amount paid may be recovered by assessment as income or franchise taxes are assessed.

71.74(8)(c) (c) If a claim for a credit under s. 71.07, 71.28 or 71.47 or subch. VIII or IX is excessive and was negligently prepared, 10% of the corrected claim shall be disallowed and, if the claim has been paid or credited against income or franchise taxes otherwise payable, the credit shall be reduced or canceled and the proper portion of any amount paid shall be similarly recovered by assessment as income or franchise taxes are assessed.

71.74(8)(d) (d) If a claim for a state historic rehabilitation credit under s. 71.07 (9r) is false or excessive, the department shall disallow the claim in full. If a credit has been allowed against income taxes otherwise payable, the credit shall be canceled and the amount may be recovered by assessment as income taxes are assessed. Notwithstanding par. (a) and s. 71.77, the department shall notify the claimant of the determination and shall give reasons for the disallowance under sub. (11) within 4 years after the date that the state historical society notifies the department that the preservation or rehabilitation is not in compliance with s. 71.07 (9r) (b) 3. b. or 4., but that notification must be made within 6 years after the date that the physical work of construction, or destruction in preparation for construction, begins.

71.74(9) (9) Liability may be assessed to more than one person. If the department determines that a liability exists under this chapter and that the liability may be owed by more than one person, the department may assess the entire amount to each person, specifying that it is assessing in the alternative.

71.74(10) (10) Notice to taxpayer of adjustment. The department shall notify the taxpayer, as provided in sub. (11), of any adjustment, correction and assessment made under sub. (1).

71.74(11) (11) Notice of additional assessment. The department shall notify the taxpayer in writing of any additional assessment by office audit or field investigation. That notice shall be served as are circuit court summonses, or by registered mail, or by regular mail if the person assessed admits receipt or there is satisfactory evidence of receipt. In the case of joint returns, notice of additional assessment may be a joint notice and service on one spouse is proper notice to both spouses. If the spouses have different addresses at the time the notice of additional assessment is served and if either spouse notifies the department of revenue in writing of those addresses, the department shall serve a duplicate of the original notice on the spouse who has the address other than the address to which the original notice was sent, if no request for a redetermination or a petition for review has been commenced or finalized. For the spouse who did not receive the original notice, redetermination and appeal rights begin upon the service of a duplicate notice. If the taxpayer is a corporation and the department is unable to serve that taxpayer personally or by mail, the department may serve the notice by publishing a class 3 notice, under ch. 985, in the official state newspaper.

71.74(12) (12) Taxes delinquent after due date. Additional income or franchise taxes assessed under subs. (1) to (5), (7) and (8) shall become delinquent if not paid on or before the due date stated in the notice to the taxpayer.

71.74(13) (13) Collection of additional tax and issuance of refunds.

71.74(13)(a)(a) If the tax is increased the department shall proceed to collect the additional tax in the same manner as other income or franchise taxes are collected. If the income or franchise taxes are decreased upon direction of the department the secretary of administration shall refund to the taxpayer such part of the overpayment as was actually paid in cash, and the certification of the overpayment by the department shall be sufficient authorization to the secretary of administration for the refunding of the overpayment. No refund of income or franchise tax shall be made by the secretary of administration unless the refund is so certified. The part of the overpayment paid to the county and the local taxation district shall be deducted by the secretary of administration in the secretary's next settlement with the county and local treasurer.

71.74(13)(b) (b) No action or proceeding whatsoever shall be brought against the state or the secretary of administration for the recovery, refund, or credit of any income or surtaxes; except in case the secretary of administration shall neglect or refuse for a period of 60 days to refund any overpayment of any income or surtaxes certified, the taxpayer may maintain an action to collect the overpayment against the secretary of administration so neglecting or refusing to refund such overpayment, without filing a claim for refund with the secretary of administration, provided that such action shall be commenced within one year after the certification of such overpayment.

71.74(14) (14) Additional remedy to collect tax. The department may also proceed under s. 71.91 (5) for the collection of any additional assessment of income or franchise taxes or surtaxes, after notice thereof has been given under sub. (11) and before the same shall have become delinquent, when it has reasonable grounds to believe that the collection of such additional assessment will be jeopardized by delay. In such cases notice of the intention to so proceed shall be given by registered mail to the taxpayer, and the warrant of the department shall not issue if the taxpayer within 10 days after such notice furnishes a bond in such amount, not exceeding double the amount of the tax, and with such sureties as the department shall approve, conditioned upon the payment of so much of the additional taxes as shall finally be determined to be due, together with interest thereon as provided by s. 71.82 (1) (a). Nothing in this subsection shall affect the review of additional assessments provided by ss. 71.88 (1) (a) and (2) (a), 71.89 (2), 73.01, and 73.015, and any amounts collected under this subsection shall be deposited with the department and disbursed after final determination of the taxes as are amounts deposited under s. 71.90 (2).

71.74(15) (15) Payments. All nondelinquent payments of additional amounts owed shall be applied in the following order: penalties, interest, tax principal.

71.74 History History: 1987 a. 312; 1989 a. 31; 1991 a. 39; 1993 a. 205; 1997 a. 27; 2003 a. 33; 2007 a. 20; 2009 a. 28.

71.74 Annotation The investigative power of the department under s. 71.11 (20) (b) [now 71.74 (2)] is similar to the power of the IRS under 26 USC 7602. A taxpayer subpoenaed by the department has limited discovery rights under United States v. Genser, 595 F.2d 146 (1979). State v. Beno, 99 Wis. 2d 77, 298 N.W.2d 405 (Ct. App. 1980).



71.75 Claims for refund.

71.75  Claims for refund.

71.75(1)(1) Except as provided in ss. 49.855, 71.77 (5) and (7) (b) and 71.935, the provisions for refunds and credits provided in this section shall be the only method for the filing and review of claims for refund of income and surtaxes, and no person may bring any action or proceeding for the recovery of such taxes other than as provided in this section.

71.75(2) (2) With respect to income taxes and franchise taxes, except as otherwise provided in subs. (5) and (9) and ss. 71.30 (4) and 71.77 (5) and (7) (b), refunds may be made if the claim therefor is filed within 4 years of the unextended date under this section on which the tax return was due.

71.75(3) (3) No refund shall be made on the over-withholding or overpayment of estimated income taxes or franchise taxes with respect to any person for any taxable year in an amount less than $1.

71.75(4) (4) Except as provided in subs. (5) and (5m), no refund shall be made and no credit shall be allowed for any year that has been the subject of a field audit if the audit resulted in a refund or no change to the tax owed or in an assessment that is final under s. 71.88 (1) (a) or (2) (a), 71.89 (2), 73.01 or 73.015 and if the department of revenue notifies the taxpayer that unless the taxpayer appeals the result of the field audit under subch. XIV, the field audit is final. No refund shall be made and no credit shall be allowed on any item of income or deduction, assessed as a result of an office audit, the assessment of which is final under s. 71.88 (1) (a) or (2) (a), 71.89 (2), 73.01 or 73.015.

71.75(5) (5) A claim for refund may be made within 4 years after the assessment of a tax or an assessment to recover all or part of any tax credit, including penalties and interest, under this chapter, assessed by office audit or field audit and paid if the assessment was not protested by the filing of a petition for redetermination. No claim may be allowed under this subsection for any tax, interest or penalty paid with respect to any item of income, credit or deduction self-assessed or determined by the taxpayer or assessed as the result of any assessment made by the department with respect to which all the conditions specified in this subsection are not met. If a claim is filed under this subsection, the department of revenue may make an additional assessment in respect to any item of income or deduction that was a subject of the prior assessment. No claim for refund may be made in respect to items that were not adjusted in the notice of assessment or of refund. A person whose returns for more than one year have been adjusted may make a claim under this subsection whether or not the net result of the adjustments for those years is an assessment. This subsection does not extend the time to file under s. 71.53 (2) or 71.59 (2), and it does not extend the time period during which the department of revenue may assess, or the taxpayer may claim a refund, in respect to any item of income or deduction that was not a subject of the prior assessment.

71.75(5m) (5m) In respect to overpayments attributable to a capital loss carry-back, a corporation may claim a refund within 4 years after the due date, including extensions, for filing the return for the taxable year of the capital loss that is carried back.

71.75(6) (6) Every claim for refund or credit of income taxes, franchise taxes or surtaxes, if any, shall be filed with the department and signed by the person or, in the case of joint returns, by both persons who filed the return on which the claim is based and shall set forth specifically and explain in detail the reasons for and the basis of the claim. After the claim has been filed it shall be considered and acted upon in the same manner as are additional assessments made under s. 71.74 (1) and (2). No marital property agreement or unilateral statement under ch. 766 affects claims for refund or credit under this section.

71.75(7) (7) The department shall act on any claim for refund or credit within one year after receipt and failure to act shall have the effect of allowing the claim and the department shall certify the refund or credit unless the taxpayer has consented in writing to an extension of the one-year time period prior to its expiration.

71.75(8) (8) A refund payable on the basis of a separate return shall be issued to the person who filed the return. A refund payable on the basis of a joint return shall be issued jointly to the persons who filed the return, except that, if a judgment of divorce under ch. 767 apportions any refund that may be due the formerly married persons to one of the former spouses, or between the spouses, and if they include with their income tax return a copy of that portion of the judgment of divorce that relates to the apportionment of their tax refund, the department shall issue the refund to the person to whom the refund is awarded under the terms of the judgment of divorce or the department shall issue one check to each of the former spouses according to the apportionment terms of the judgment.

71.75(9) (9) All refunds under this chapter are subject to attachment under ss. 49.855, 71.93 and 71.935.

71.75(10) (10) If an income tax refund or tax credit check is payable to a person who dies, the department shall pay the refund or credit check to the decedent's personal representative. If there is no personal representative, the department shall pay the refund or credit check either to a surviving relative, giving preference to relatives in the following order: surviving spouse, child, parent, brother or sister, or to a creditor of the decedent, as determined by the department.

71.75 History History: 1987 a. 312; 1987 a. 411 ss. 96, 187; 1989 a. 31; 1991 a. 39; 1993 a. 205; 1995 a. 27, 404; 1997 a. 27; 1999 a. 9.

71.75 Annotation A party challenging the administration of taxing statutes must exhaust state administrative remedies before commencing an action in state courts under 42 USC 1983. Hogan v. Musolf, 163 Wis. 2d 1, 471 N.W.2d 216 (1991).

71.75 Annotation Administrative remedies must be timely pursued in connection with all claims, including claims that a state taxing statute is unconstitutional. Gilbert v. DOR, 2001 WI App 153, 246 Wis. 2d 734, 633 N.W.2d 218, 00-2154.



71.76 Internal revenue service and other state adjustments.

71.76  Internal revenue service and other state adjustments. If for any year the amount of federal net income tax payable, of a credit claimed or carried forward, of a net operating loss carried forward or of a capital loss carried forward of any taxpayer as reported to the internal revenue service is changed or corrected by the internal revenue service or other officer of the United States, such taxpayer shall report such changes or corrections to the department within 90 days after its final determination and shall concede the accuracy of such determination or state how the determination is erroneous. Such changes or corrections need not be reported unless they affect the amount of net tax payable under this chapter, of a credit calculated under this chapter, of a Wisconsin net operating loss carried forward, of a Wisconsin net business loss carried forward or of a capital loss carried forward under this chapter. Any taxpayer submitting an amended return to the internal revenue service, or to another state if there has been allowed a credit against Wisconsin taxes for taxes paid to that state, shall also file, within 90 days of such filing date, an amended return if any information contained on the amended return affects the amount of net tax payable under this chapter of a credit calculated under this chapter, of a Wisconsin net operating loss carried forward, of a Wisconsin net business loss carried forward or of a capital loss carried forward under this chapter.

71.76 History History: 1987 a. 312; 1991 a. 39; 1997 a. 27.



71.77 Statutes of limitations, assessments and refunds; when permitted.

71.77  Statutes of limitations, assessments and refunds; when permitted.

71.77(1) (1) Additional assessments and corrections of assessments by office audit or field investigation may be made of income of any taxpayer if notice under s. 71.74 (11) is given within the time specified in this section.

71.77(2) (2) With respect to assessments of a tax or an assessment to recover all or part of any tax credit under this chapter in any calendar year or corresponding fiscal year, notice shall be given within 4 years of the date the income tax or franchise tax return was filed.

71.77(2m) (2m) Notwithstanding sub. (2), the department of revenue may assess a deficiency related to a contribution to the capital of the taxpayer, as defined in section 118 (c) of the Internal Revenue Code, within 4 years after the department receives notice by the taxpayer, in the manner that the department prescribes, of any of the following:

71.77(2m)(a) (a) The amount of the expenditure under section 118 (c) (2) (A) of the Internal Revenue Code.

71.77(2m)(b) (b) The intent of the person against whom the deficiency is to be assessed not to make the expenditure under section 118 (c) (2) (A) of the Internal Revenue Code.

71.77(2m)(c) (c) Expiration of the time period under section 118 (c) (2) (B) of the Internal Revenue Code and failure of the person against whom the deficiency is to be assessed to make the expenditure under section 118 (c) (2) (B) of the Internal Revenue Code.

71.77(3) (3) Irrespective of sub. (2), if any person has filed an incorrect income tax or franchise tax return for any year with intent to defeat or evade the income tax or franchise tax assessment provided by law, or has failed to file any income tax or franchise tax return for any of such years, income of any such year may be assessed when discovered. The department of revenue shall assess the taxes owed for taxable years beginning before January 1, 1990, by using the definition of "Internal Revenue Code" that applied to the year for which the assessment was made, as modified by P.L. 104-188 and P.L. 105-34 if P.L. 104-188 or P.L. 105-34 applied for federal purposes for that year.

71.77(4) (4) Irrespective of sub. (3), if additional assessments are made for any period more than 6 years before the year in which the assessment is made, the burden of proof shall rest with the state to prove its case by a preponderance of the evidence.

71.77(5) (5) The limitation periods provided in this section may be extended by written agreement between the taxpayer and the department prior to the expiration of such limitation periods or any extension of such limitation periods. During any such extension period, the department may issue an assessment or a refund, and the taxpayer may file a claim for a refund, relating to the year which the extension covers. Subsection (4) shall not apply to any assessment made in any such extended period. The department of revenue shall assess the taxes owed or compute the refund due for taxable years beginning before January 1, 1990, by using the definition of "Internal Revenue Code" that applied to the year for which the assessment was made, as modified by P.L. 104-188 and P.L. 105-34 if P.L. 104-188 or P.L. 105-34 applied for federal purposes for that year.

71.77(6) (6) Section 990.06 shall have no application to the provisions of this section.

71.77(7) (7) Notwithstanding any other limitations expressed in this chapter, an assessment or refund may be made:

71.77(7)(a) (a) If notice of assessment is given within 6 years after a return was filed and if on that return the taxpayer reported for taxation, or the taxpayers jointly reported for taxation, less than 75% of the net income properly assessable, except that no assessment of additional income may be made under this subsection for any year beyond the period specified in sub. (2) unless the aggregate of the taxes on the additional income of such year is in excess of $100 in the case of a return other than a joint return or $200 in the case of a joint return.

71.77(7)(b) (b) If notice of assessment or refund is given to the taxpayer within 90 days of the date on which the department receives a report from the taxpayer under s. 71.76 or within such other period specified in a written agreement entered into prior to the expiration of such 90 days by the taxpayer and the department. If the taxpayer does not report to the department as required under s. 71.76, the department may make an assessment against the taxpayer or refund to the taxpayer within 4 years after discovery by the department.

71.77(8) (8) For purposes of this section, a return filed on or before the last day prescribed by law for the filing of the return shall be considered as filed on such last day, and a return filed after the last day prescribed by law shall be considered as filed on the date that the return is received by the department of revenue.

71.77 History History: 1987 a. 312; 1989 a. 31; 1991 a. 39; 1995 a. 428; 1997 a. 27, 37, 291.



71.775 Withholding from nonresident members of pass-through entities.

71.775  Withholding from nonresident members of pass-through entities.

71.775(1) (1)  Definitions. In this section:

71.775(1)(a) (a) "Nonresident" includes an individual who is not domiciled in this state; a partnership, limited liability company, or corporation whose commercial domicile is outside the state; and an estate or a trust that is a nonresident under s. 71.14 (1) to (3m).

71.775(1)(b) (b) "Pass-through entity" means a partnership, a limited liability company, a tax-option corporation, an estate, or a trust that is treated as a pass-through entity for federal income tax purposes.

71.775(2) (2) Withholding tax imposed.

71.775(2)(a)(a) For the privilege of doing business in this state or deriving income from property located in this state, a pass-through entity that has Wisconsin income for the taxable year that is allocable to a nonresident partner, member, shareholder, or beneficiary shall pay a withholding tax. The amount of the tax imposed under this subsection to be withheld from the income distributable to each nonresident partner, member, shareholder, or beneficiary is equal to the nonresident partner's, member's, shareholder's, or beneficiary's share of income attributable to this state, multiplied by the following:

71.775(2)(a)1. 1. For an individual, an estate, or a trust, the highest tax rate for a single individual for the taxable year under s. 71.06.

71.775(2)(a)2. 2. For a partnership, a limited liability company, or a corporation, the highest tax rate for the taxable year under s. 71.27.

71.775(2)(b) (b) A pass-through entity that is also a member of another pass-through entity is subject to withholding under this subsection and shall pay the tax based on the share of income that is distributable to each of the entity's nonresident partners, members, shareholders, or beneficiaries.

71.775(3) (3) Exemptions.

71.775(3)(a)(a) A nonresident partner's, member's, shareholder's, or beneficiary's share of income from the pass-through entity that is attributable to this state shall not be included in determining the withholding under sub. (2) if any of the following applies:

71.775(3)(a)1. 1. The partner, member, shareholder, or beneficiary is exempt from taxation under this chapter. For purposes of this subdivision, the pass-through entity may rely on a written statement from the partner, member, shareholder, or beneficiary claiming to be exempt from taxation under this chapter, if the pass-through entity attaches a copy of the statement to its return for the taxable year and if the statement specifies the name, address, federal employer identification number, and reason for claiming an exemption for each partner, member, shareholder, or beneficiary claiming to be exempt from taxation under this chapter.

71.775(3)(a)2. 2. The partner's, member's, shareholder's, or beneficiary's share of income from the pass-through entity that is attributable to this state is less than $1,000.

71.775(3)(a)3. 3. The nonresident partner, member, shareholder, or beneficiary files an affidavit with the department, in the form and manner prescribed by the department, whereby the nonresident partner, member, shareholder, or beneficiary agrees to file a Wisconsin income or franchise tax return and be subject to the personal jurisdiction of the department, the tax appeals commission, and the courts of this state for the purpose of determining and collecting Wisconsin income and franchise taxes, including estimated tax payments, together with any related interest and penalties.

71.775(3)(b) (b) A pass-through entity that is a joint venture is not subject to the withholding under sub. (2), if the pass-through entity has elected not to be treated as a partnership under section 761 of the Internal Revenue Code.

71.775(3)(cm) (cm) A pass-through entity that is a publicly traded partnership, as defined under section 7704 (b) of the Internal Revenue Code, that is treated as a partnership under the Internal Revenue Code is not subject to the withholding under sub. (2), if the entity files with the department an information return that reports the name, address, taxpayer identification number, and any other information requested by the department for each unit holder with an income in this state from the entity in excess of $500.

71.775(4) (4) Administration.

71.775(4)(a)(a) Each pass-through entity that is subject to the withholding under sub. (2) shall file an annual return that indicates the withholding amount paid to the state during the pass-through entity's taxable year. The entity shall file the return with the department no later than:

71.775(4)(a)1. 1. For tax-option corporations, the 15th day of the 3rd month following the close of the taxable year.

71.775(4)(a)2. 2. For partnerships, limited liability companies, estates, and trusts, the 15th day of the 4th month following the close of the taxable year.

71.775(4)(bm) (bm)

71.775(4)(bm)1.1. For the return under par. (a), the department shall allow an automatic extension of 7 months or until the corresponding due date of the pass-through entity's federal income tax return or return of partnership income, whichever is later. Except for payments of estimated taxes, and except as provided in subd. 2., withholding taxes payable upon filing the return are not delinquent during the extension period but shall be subject to interest at the rate of 12 percent per year during that period.

71.775(4)(bm)2. 2. For taxable years beginning after December 31, 2008, for persons who qualify for a federal extension of time to file under 26 USC 7508A due to a presidentially declared disaster or terroristic or military action, withholding taxes that are otherwise due from a pass-through entity under sub. (2) are not subject to 12 percent interest as otherwise provided under subd. 1. during the extension period and for 30 days after the end of the federal extension period.

71.775(4)(bn) (bn) If a pass-through entity subject to withholding tax under sub. (2) does not file the return under par. (a) on or before the extension date provided in par. (bm), the pass-through entity is liable for the penalty provided in s. 71.83 (1), in addition to any unpaid tax, interest, and penalty otherwise assessable to a nonresident partner, member, shareholder, or beneficiary on income from the pass-through entity.

71.775(4)(cm) (cm) Except as provided in par. (L), pass-through entities shall make estimated payments of the withholding tax under sub. (2) in 4 installments, on or before the 15th day of each of the following months:

71.775(4)(cm)1. 1. The 3rd month of the taxable year.

71.775(4)(cm)2. 2. The 6th month of the taxable year.

71.775(4)(cm)3. 3. The 9th month of the taxable year.

71.775(4)(cm)4. 4. The 12th month of the taxable year.

71.775(4)(dm) (dm) Section 71.29 (3), (3m), (4), (5), (6), and (11), as it applies to estimated payments of income and franchise taxes for corporations, also applies to estimated payments of the withholding tax imposed under sub. (2) for pass-through entities.

71.775(4)(em) (em) Except as provided in par. (fm), in the case of any underpayment of estimated withholding taxes under par. (cm), interest shall be added to the aggregate withholding tax for the taxable year at the rate of 12 percent per year on the amount of the underpayment for the period of the underpayment. In this paragraph, "period of the underpayment" means the time period beginning with the due date of the installment and ending on either the unextended due date of the return under par. (a) or the date of payment, whichever is earlier. If 90 percent of the tax due under sub. (2) for the taxable year is not paid by the unextended due date of the return under par. (a), the difference between that amount and the estimated taxes paid, along with any interest due, shall accrue delinquent interest in the same manner as income and franchise taxes under s. 71.82 (2) (a).

71.775(4)(fm) (fm) No interest is required under par. (em) for a pass-through entity if any of the following conditions apply:

71.775(4)(fm)1. 1. The amount of withholding tax due under sub. (2) is less than $500.

71.775(4)(fm)2. 2. The amount of withholding tax due under sub. (2) is less than $5,000, the pass-through entity had no withholding tax liability under sub. (2) for the preceding taxable year, and the preceding taxable year was 12 months.

71.775(4)(g) (g) Except as provided under par. (h), the amount of each installment required under par. (cm) is 25 percent of the lesser of the following amounts:

71.775(4)(g)1. 1. Ninety percent of the withholding tax under sub. (2) that is due for the taxable year.

71.775(4)(g)2. 2. The withholding tax due under sub. (2) for the preceding taxable year, except that this subdivision does not apply if the preceding taxable year was less than 12 months or if the pass-through entity did not file a return under par. (a) for the preceding taxable year.

71.775(4)(h) (h) If 22.5 percent for the first installment, 45 percent for the 2nd installment, 67.5 percent for the 3rd installment, and 90 percent for the 4th installment of the tax due under sub. (2) for the taxable year; computed by annualizing, under methods prescribed by the department, the pass-through entity's income for the months in the taxable year ending before the installment's due date; is less than the installment required under par. (g), the pass-through entity may pay the amount under this paragraph, rather than the amount under par. (g). For purposes of computing annualized income under this paragraph, the apportionment percentage computed under s. 71.25 (6), (10), and (12) from the return under par. (a) filed for the previous taxable year may be used if that return was filed with the department on or before the due date of the installment for which the income is being annualized and if the apportionment percentage on that previous year's return was greater than zero. Any pass-through entity that pays an amount calculated under this paragraph shall increase the next installment computed under par. (g) by an amount equal to the difference between the amount paid under this paragraph and the amount that would have been paid under par. (g).

71.775(4)(i) (i) On or before the due date, including extensions, of the entity's return, a pass-through entity that withholds tax under sub. (2) shall annually notify each of its nonresident partners, members, shareholders, or beneficiaries of the amount of the tax withheld under sub. (2) that the pass-through entity paid on the nonresident partner's, member's, shareholder's, or beneficiary's behalf. The pass-through entity shall provide a copy of the notice to the department with the return that it files for the taxable year.

71.775(4)(j) (j) A nonresident partner, member, shareholder, or beneficiary of a pass-through entity may claim a credit, as prescribed by the department, on his or her Wisconsin income or franchise tax return for the amount withheld under sub. (2) on his or her behalf for the tax period for which the income of the pass-through entity is reported.

71.775(4)(k) (k) Any tax withheld under this section shall be held in trust for this state, and a pass-through entity subject to withholding under this section shall be liable to the department for the payment of the tax withheld. No partner, member, shareholder, or beneficiary of a pass-through entity shall have any right of action against the pass-through entity with respect to any amount withheld and paid in compliance with this section.

71.775(4)(L) (L) The department shall deem timely paid the estimated payments of the withholding tax imposed under sub. (2) that become due during the period beginning on January 1, 2009, and ending on July 1, 2009, provided that such estimated tax payments are paid by the next installment due date that follows in sequence following July 1, 2009. However, if the next installment due date following July 1, 2009, is less than 45 days after July 1, 2009, such estimated payments, in addition to the payment due less than 45 days after July 1, 2009, shall be deemed timely paid if paid by the next subsequent installment due date.

71.775 History History: 2005 a. 25, 254; 2007 a. 20; 2009 a. 28.



71.78 Confidentiality provisions.

71.78  Confidentiality provisions.

71.78(1) (1)  Divulging information. Except as provided in subs. (4), (4m) and (10), no person may divulge or circulate or offer to obtain, divulge or circulate any information derived from an income, franchise, withholding, fiduciary, partnership, limited liability company or gift tax return or tax credit claim, including information which may be furnished by the department as provided in this section. This subsection does not prohibit publication by any newspaper of information lawfully derived from such returns or claims for purposes of argument or prohibit any public speaker from referring to such information in any address. This subsection does not prohibit the department from publishing statistics classified so as not to disclose the identity of particular returns, or claims or reports and the items thereof. This subsection does not prohibit employees or agents of the department of revenue from offering or submitting any return, including joint returns of a spouse or former spouse, separate returns of a spouse, individual returns of a spouse or former spouse and combined individual income tax returns, or from offering or submitting any claim, schedule, exhibit, writing or audit report or a copy of, and any information derived from, any of those documents as evidence into the record of any contested matter involving the department in proceedings or litigation on state tax matters if, in the department's judgment, that evidence has reasonable probative value.

71.78(1m) (1m) Browsing prohibited.

71.78(1m)(a)(a) No person, except the person who filed the return or claim, may inspect a return or claim, or any information derived from a return or claim, that is filed under this chapter unless that person does so in performing the duties of his or her position. Violation of this paragraph by a state employee is grounds for dismissal.

71.78(1m)(b) (b) If any person is charged with a violation of par. (a), the secretary of revenue shall notify each taxpayer whose return or claim was improperly inspected by that person.

71.78(1m)(c) (c) Any person who is notified under par. (b) may bring an action for damages in regard to the inspection.

71.78(2) (2) Disclosure of net tax. The department shall make available upon suitable forms prepared by the department information setting forth the net Wisconsin income tax, Wisconsin franchise tax, or Wisconsin gift tax reported as paid or payable in the returns filed by any individual or corporation, and any amount of delinquent taxes owed by any such individual or corporation, for any individual year upon request. When making available information setting forth the delinquent taxes owed by an individual or corporation, the information shall include interest, penalties, fees, and costs, which are unpaid for more than 90 days after all appeal rights have expired, except that such information may not be provided for any person who has reached an agreement or compromise with the department, or the department of justice, under s. 71.92 and is in compliance with that agreement, regarding the payment of delinquent taxes, or the name of any person who is protected by a stay that is in effect under the Federal Bankruptcy Code. Before the request is granted, the person desiring to obtain the information shall prove his or her identity and shall be required to sign a statement setting forth the person's address and reason for making the request and indicating that the person understands the provisions of this section with respect to the divulgement, publication or dissemination of information obtained from returns as provided in sub. (1). The use of a fictitious name is a violation of this section. Within 24 hours after any information from any such tax return has been so obtained, the department shall mail to the person from whose return the information has been obtained a notification which shall give the name and address of the person obtaining the information and the reason assigned for requesting the information. The department shall collect from the person requesting the information a fee of $4 for each return.

71.78(3) (3) Disclosure limitation. The information described in sub. (2) shall not be made available to any nonresident or to any resident who is making the request for such information for the use or benefit, directly or indirectly, of a nonresident person or firm or a foreign corporation except to the extent that similar information in the state of residence of such person or firm or the state of incorporation of such foreign corporation is made available to residents of Wisconsin or Wisconsin corporations. As part of the statement required by sub. (2), the department shall require any person desiring to obtain such information to declare whether the person is a nonresident of the state and whether the information is desired for the use or benefit of a nonresident person or firm or a foreign corporation. No copy of any return shall be supplied to any person except as permitted by sub. (4).

71.78(4) (4) Persons qualified to examine returns for specified purposes. Subject to subs. (5) and (6) and to rules of the department, any returns or claims specified under sub. (1) or any schedules, exhibits, writings or audit reports pertaining to the returns or claims on file with the department shall be open to examination by only the following persons and the contents thereof may be divulged or used only as follows:

71.78(4)(a) (a) The secretary of revenue or any officer, agent or employee of the department.

71.78(4)(b) (b) The attorney general and department of justice employees.

71.78(4)(c) (c) Members of any legislative committee on organization or its authorized agents provided the examination is approved by a majority vote of a quorum of its members and the tax return or claim information is disclosed only in a meeting closed to the public. The committee may disclose tax return or claim information to the senate or assembly or to other legislative committees if the information does not disclose the identity of particular returns, claims or reports and the items thereof. The department of revenue shall provide assistance to the committees or their authorized agents in order to identify returns and claims deemed necessary by them to accomplish the review and analysis of tax policy.

71.78(4)(d) (d) Public officers of the federal government or other state governments or the authorized agents of such officers, where necessary in the administration of the tax laws of such governments, to the extent that such government accords similar rights of examination or information to officials of this state.

71.78(4)(e) (e) The person who filed or submitted the return or claim, or to whom the return or claim relates or by the person's authorized agent or attorney.

71.78(4)(f) (f) Any person examining a return or claim pursuant to a court order duly obtained upon a showing to the court that the information contained in the return or claim is relevant to a pending court action or pursuant to a subpoena signed by a judge of a court of record ordering the department's custodian of returns or claims to produce a return or claim in open court in a court action pending before the judge.

71.78(4)(g) (g) Employees of this state, to the extent that the department of revenue deems the examination necessary for the employees to perform their duties under contracts or agreements between the department and any other department, division, bureau, board or commission of this state relating to the administration of tax laws or child and spousal support enforcement under s. 49.22.

71.78(4)(h) (h)

71.78(4)(h)1.1. A member of the board of arbitration established under s. 71.10 (7) or a consultant under joint contract with the states of Minnesota and Wisconsin for the purpose of determining the reciprocity loss to which either state is entitled.

71.78(4)(h)2. 2. A member of the board of arbitration established under s. 71.10 (7e) or a consultant under joint contract with the states of Illinois and Wisconsin for the purpose of determining the reciprocity loss to which either state is entitled.

71.78(4)(i) (i) The office of the commissioner of insurance with respect to information compiled under s. 71.80 (13).

71.78(4)(j) (j) Employees of the legislative fiscal bureau to the extent that the department of revenue deems the examination necessary for those employees to perform their duties under contracts or agreements between the department and the bureau relating to the review and analysis of tax policy and the analysis of state revenue collections.

71.78(4)(k) (k) The spouse or former spouse of the person who filed the return or claim if the spouse or former spouse may be liable, or the property of the spouse or former spouse is subject to collection, for the delinquency, or the department has issued an assessment or denial of a claim to the spouse or former spouse regarding the return or claim.

71.78(4)(L) (L) The administrator of the lottery division in the department for the purpose of withholding lottery winnings under s. 565.30 (5).

71.78(4)(m) (m) The chief executive officer of the Wisconsin Economic Development Corporation and employees of the corporation to the extent necessary to administer the development zone program under subch. II of ch. 238.

71.78(4)(n) (n) The state public defender and the department of administration for the purpose of collecting payment ordered under s. 48.275 (2), 757.66, 973.06 (1) (e) or 977.076 (1).

71.78(4)(o) (o) A licensing department or the supreme court, if the supreme court agrees, for the purpose of denial, nonrenewal, discontinuation and revocation of a license based on tax delinquency under s. 73.0301 or unemployment insurance contribution delinquency under s. 108.227.

71.78(4)(p) (p) The secretary of revenue and employees of that department for the purpose of calculating the penalty under s. 71.83 (1) (d).

71.78(4)(q) (q) Employees of the department of corrections involved in the administration of the sex offender registry under s. 301.45, for the purpose of verifying information provided by a person required to register as a sex offender.

71.78(4)(r) (r) The secretary of revenue and employees of that department for the purpose of preparing and maintaining the list of persons with unpaid tax obligations as described in s. 73.03 (62) so that the list of such persons is available for public inspection.

71.78(4)(s) (s) The state auditor and the employees of the legislative audit bureau to the extent necessary for the bureau to carry out its duties under s. 13.94.

71.78(4m) (4m) Disclosure of certain dates to spouses and former spouses. The department may disclose to the spouse or former spouse of the person who filed a return or claim specified under sub. (1) whether an extension for filing the return or claim was obtained, the extended due date for filing the return or claim and the date on which the return or claim was filed with the department.

71.78(5) (5) Agreement with department. Copies of returns and claims specified in sub. (1) and related schedules, exhibits, writings or audit reports shall not be furnished to the persons listed under sub. (4), except persons under sub. (4) (e), (k), (n), (o) and (q) or under an agreement between the department of revenue and another agency of government.

71.78(6) (6) Restriction on use of information. The use of information obtained under sub. (4) or (5) is restricted to the discharge of duties imposed upon the persons by law or by the duties of their office or by order of a court as provided under sub. (4) (f).

71.78(7) (7) Charge for costs. The department of revenue may charge for the reasonable cost of divulging information under this section.

71.78(8) (8) District attorneys. District attorneys may examine tax and claim information of persons on file with the department of revenue as follows:

71.78(8)(a) (a) Such information may be examined for use in preparation for any judicial proceeding or any investigation which may result in a judicial proceeding involving any of the taxes or tax credits specified in sub. (1) if:

71.78(8)(a)1. 1. The taxpayer is or may be a party to such proceeding;

71.78(8)(a)2. 2. The treatment of an item reflected in such information is or may be related to the resolution of an issue in the proceeding or investigation; or

71.78(8)(a)3. 3. The information relates or may relate to a transactional relationship between the taxpayer or credit claimant and a person who is or may be a party to the proceeding which affects or may affect the resolution of an issue in such proceeding or investigation.

71.78(8)(b) (b) When the department of revenue allows examination of information under par. (a):

71.78(8)(b)1. 1. If the department has referred the case to a district attorney, the department may make disclosure on its own motion.

71.78(8)(b)2. 2. If a district attorney requests examination of tax or tax credit information relating to a person, the request must be in writing, clearly identify the requester and the person to whom the information relates and explain the need for the information. The department may then allow the examination of information so requested and the information may be examined and used solely for the proceeding or investigation for which it was requested.

71.78(8)(c) (c) Such information may be examined for use in preparation for any administrative or judicial proceeding or an investigation which may result in such proceeding pertaining to the enforcement of a specifically designated state criminal statute not involving tax administration to which this state or a governmental subdivision thereof is a party. Such information may be used solely for the proceeding or investigation for which it is requested.

71.78(8)(d) (d) The department may allow an examination of information under par. (c) only if a district attorney petitions a court of record in this state for an order allowing the examination and the court issues an order after finding:

71.78(8)(d)1. 1. There is reasonable cause to believe, based on information believed to be reliable, that a specific criminal act has been committed;

71.78(8)(d)2. 2. There is reason to believe that such information is probative evidence of a matter in issue related to the commission of the criminal act; and

71.78(8)(d)3. 3. The information sought to be examined cannot reasonably be obtained from any other source, unless it is determined that, notwithstanding the reasonable availability of the information from another source, the information constitutes the most probative evidence of a matter in issue relating to the commission of such criminal act.

71.78(8)(e) (e) If the department determines that examination of information ordered under par. (d) would identify a confidential informant or seriously impair a civil or criminal tax investigation, the department may deny access and shall certify the reason therefor to the court.

71.78(9) (9) Disclosure of debtor address. The department may supply the address of a debtor to an agency certifying a debt of that debtor under s. 71.93 or to a municipality or county certifying a debt of a debtor under s. 71.935.

71.78(10) (10) Divulging information to requester. The department shall inform each requester of the total amount of taxes withheld under subch. X during any reporting period and reported on a return filed by any city, village, town, county, school district, special purpose district or technical college district; whether that amount was paid by the statutory due date; the amount of any tax, fees, penalties or interest assessed by the department; and the total amount due or assessed under subch. X but unpaid by the filer, except that the department may not divulge tax return information that in the department's opinion violates the confidentiality of that information with respect to any person other than the units of government and districts specified in this subsection. The department shall provide to the requester a written explanation if it fails to divulge information on grounds of confidentiality. The department shall collect from the person requesting the information a fee of $4 for each return.

71.78 History History: 1987 a. 312; 1987 a. 411 ss. 99, 100, 188; 1991 a. 269, 301; 1993 a. 112, 399; 1995 a. 27 ss. 3420x to 3423g, 9116 (5); 1995 a. 233, 404; 1997 a. 27, 63, 237, 323; 1999 a. 32, 89; 2005 a. 25; 2007 a. 20; 2011 a. 32, 68; 2013 a. 8, 20, 36.



71.80 General administrative provisions.

71.80  General administrative provisions.

71.80(1) (1)  Department duties and powers.

71.80(1)(a)(a) The department shall assess incomes as provided in this chapter and in performance of such duty the department shall possess all powers now or hereafter granted by law to the department in the assessment of personal property and also the power to estimate incomes.

71.80(1)(b) (b) In any case of 2 or more organizations, trades or businesses (whether or not incorporated, whether or not organized in the United States, whether or not affiliated, and whether or not unitary) owned or controlled directly or indirectly by the same interests, the secretary or the secretary's delegate may distribute, apportion or allocate gross income, deductions, credits or allowances between or among such organizations, trades or businesses, if the secretary determines that such distribution, apportionment or allocation is necessary in order to prevent evasion of taxes or clearly to reflect the income of any of such organizations, trades or businesses. The authority granted under this subsection is in addition to, and not a limitation of or dependent on, the provisions of sub. (23) and ss. 71.05 (6) (a) 24. and (b) 45., 71.26 (2) (a) 7. and 8., 71.34 (1k) (j) and (k), and 71.45 (2) (a) 16. and 17.

71.80(1)(c) (c) The department may make such regulations as it shall deem necessary in order to carry out this chapter.

71.80(1)(d) (d) The department may employ such clerks and specialists as are necessary to carry into effective operation this chapter. Salaries and compensations of such clerks and specialists shall be charged to the proper appropriation for the department.

71.80(1)(e) (e) Representatives of the department directed by it to accept payment of income or franchise taxes shall file bonds with the secretary of administration in such amount and with such sureties as the state treasurer shall direct and approve.

71.80(1m) (1m) Transactions without economic substance.

71.80(1m)(a)(a) If any person, directly or indirectly, engages in a transaction or series of transactions without economic substance to create a loss or to reduce taxable income or to increase credits allowed in determining Wisconsin tax, the department shall determine the amount of a taxpayer's taxable income or tax so as to reflect what would have been the taxpayer's taxable income or tax if not for the transaction or transactions without economic substance causing the reduction in taxable income or tax.

71.80(1m)(b) (b) A transaction has economic substance only if the taxpayer shows both of the following:

71.80(1m)(b)1. 1. The transaction changes the taxpayer's economic position in a meaningful way, apart from federal, state, local, and foreign tax effects.

71.80(1m)(b)2. 2. The taxpayer has a substantial nontax purpose for entering into the transaction and the transaction is a reasonable means of accomplishing the substantial nontax purpose. A transaction has a substantial nontax purpose if it has substantial potential for profit, disregarding any tax effects.

71.80(1m)(c) (c) With respect to transactions between members of a controlled group as defined in section 267 (f) (1) of the Internal Revenue Code, such transactions shall be presumed to lack economic substance and the taxpayer shall bear the burden of establishing by clear and convincing evidence that a transaction or a series of transactions between the taxpayer and one or more members of the controlled group has economic substance.

71.80(2) (2) Notice to taxpayer by department. The department shall notify each taxpayer by mail of the amount of income or franchise taxes assessed against the taxpayer and of the date when the taxes become delinquent.

71.80(3) (3) Crediting of overpayments on individual or separate returns. In the case of any overpayment, refundable credit or refund on an individual or separate return, the department, within the applicable period of limitations, may credit the amount of overpayment, refundable credit or refund including any interest allowed, against any liability in respect to any tax collected by the department, a debt under s. 71.93 or 71.935 or a certification under s. 49.855 on the part of the person who made the overpayment or received the refundable credit or the refund and shall refund any balance to the person. The department shall presume that the overpayment, refundable credit or refund is nonmarital property of the filer. Within 2 years after the crediting, the spouse or former spouse of the person filing the return may file a claim for a refund of amounts credited by the department if the spouse or former spouse shows by clear and convincing evidence that all or part of the state tax overpayment, refundable credit or refund was nonmarital property of the nonobligated spouse.

71.80(3m) (3m) Crediting of overpayments on joint returns. For married persons, unless within 20 days after the date of the notice under par. (c) the nonobligated spouse shows by clear and convincing evidence that the overpayment, refundable credit or refund is the nonmarital property of the nonobligated spouse, notwithstanding s. 766.55 (2) (d), the department may credit overpayments, refundable credits and refunds, including any interest allowed, resulting from joint returns under this chapter as follows:

71.80(3m)(a) (a) Against any liability of either spouse or both spouses in respect to an amount owed the department, a certification under s. 49.855 that is subject to s. 766.55 (2) (b) or a debt under s. 71.93 or 71.935 that is subject to s. 766.55 (2) (b) and that was incurred during marriage by a spouse after December 31, 1985, or after both spouses are domiciled in this state, whichever is later, except as provided in s. 71.10 (6) (a) and (b) and (6m).

71.80(3m)(b) (b) Against the liability of a spouse in the proportion that the Wisconsin adjusted gross income which would have been the property of the spouse but for the marriage has to the adjusted gross income of both spouses as follows:

71.80(3m)(b)1. 1. In respect to an amount owed the department that was incurred before January 1, 1986, or before marriage, whichever is later.

71.80(3m)(b)2. 2. In respect to a debt under s. 71.93 or 71.935 or a certification under s. 49.855 if that debt or certification is not subject to s. 766.55 (2) (b).

71.80(3m)(b)3. 3. In respect to an amount subject to s. 71.10 (6) (a) and (b) and (6m) (a).

71.80(3m)(c) (c) If the department determines that a spouse is otherwise entitled to a state tax refund or homestead or farmland credit, it shall notify the spouses under s. 71.74 (11) that the state intends to reduce any state tax refund or a refundable credit due the spouses by the amount credited against any liability under par. (a) or (b) or both.

71.80(3m)(d) (d) If a spouse does not receive notice under par. (c) and if the department incorrectly credits the state tax overpayment, refund or a refundable credit of a spouse or spouses against a liability under par. (a) or (b) or both, a claim for refund of the incorrectly credited amount may be filed under s. 71.75 (5) within 2 years after the date of the offset that was the subject of the notice under par. (c).

71.80(4) (4) Penalties. Unless specifically provided in this subchapter, the penalties under subch. XIII apply for failure to comply with this subchapter unless the context requires otherwise.

71.80(5) (5) Penalties not deductible. No penalty imposed by this chapter, or by subch. III of ch. 77 may be deducted from gross income in arriving at net income taxable under this chapter.

71.80(6) (6) Prosecutions by attorney general. The attorney general is authorized, upon the request of the secretary of revenue, to represent the state or to assist the district attorney in the prosecution of any case arising under s. 71.83 (2) (a) 1. and (b) 1. and 2.

71.80(6m) (6m) Venue. A proceeding for a criminal violation under this chapter may be brought in the circuit court for Dane County or for the county in which the defendant resides or is located when charged with the violation.

71.80(7) (7) Publication of notices in administrative register. The department shall annually publish notice of the standard deduction amounts and the brackets for the individual income tax in the administrative register.

71.80(8) (8) Receipt for payment of taxes. The department shall accept payments of income or franchise taxes in accordance with this chapter, and upon request shall give a printed or written receipt therefor.

71.80(9) (9) Records may be required of taxpayer. Whenever the department deems it necessary that a person subject to an income or franchise tax should keep records to show whether or not the person is liable to tax, the department may serve notice upon the person and require such records to be kept as will include the entire net income of the person and will enable the department to compute the taxable income. The department may require any person who keeps records in machine-readable form for federal income tax purposes to keep those records in the same form for purposes of the taxes under this chapter.

71.80(9m) (9m) Failure to produce records. A person who fails to produce records or documents, as provided under ss. 71.74 (2) and 73.03 (9), that support amounts or other information required to be shown on any return required under this chapter may be subject to any of the following penalties, as determined by the department, except that the department may not impose a penalty under this subsection if the person shows that under all facts and circumstances the person's response, or failure to respond, to the department's request was reasonable or justified by factors beyond the person's control:

71.80(9m)(a) (a) The disallowance of deductions, credits, exemptions, or income inclusions to which the requested records relate.

71.80(9m)(b) (b) In addition to any penalty imposed under sub. (4), a penalty for each violation of this subsection that is equal to the greater of $500 or 25 percent of the amount of the additional tax on any adjustment made by the department that results from the person's failure to produce the records.

71.80(9m)(c) (c) The department shall promulgate rules to administer this subsection and the rules shall include a standard response time, a standard for noncompliance, and penalty waiver provisions.

71.80(10) (10) Refusal to file; court order.

71.80(10)(a)(a) If any person, including an officer of a corporation, required by law to file a return fails to file the return within 60 days after the time required and refuses to file the return within 30 days after a request by the department to do so, the circuit court, upon petition by the department, shall issue a court order requiring that person to file a return. Any person upon whom a court order has been served shall file a return within 20 days after the service of the court order. The petition shall be heard and determined on the return day or on a later date that the court fixes, having regard for the speediest possible determination of the case consistent with the rights of the parties.

71.80(10)(b) (b) The department shall file a petition for a court order in a circuit court for the county in which the respondent in the action resides.

71.80(10)(c) (c) Filing a return after the time prescribed by law shall not relieve any person, including an officer of a corporation, from any penalties whether or not the department filed a petition for a court order under this subsection.

71.80(11) (11) Return presumed correct. The department shall presume the incomes reported on the current return to be correct for the purpose of preparing initial assessments.

71.80(12) (12) Department considered lawful attorney for nonresident.

71.80(12)(a)(a) The transaction of business or the performance of personal services in this state or the derivation of income from property the income from which has a taxable situs in this state by any nonresident person, except where the nonresident is a foreign corporation that has been licensed under ch. 180, shall be all of the following:

71.80(12)(a)1. 1. Considered an irrevocable appointment by the nonresident, binding upon the nonresident or the nonresident's personal representative, of the department of financial institutions to be the nonresident's lawful attorney upon whom may be served any notice, order, pleading, or process, including any notice of assessment, denial of application for abatement, or denial of claim for refund, by any administrative agency or in any proceeding by or before any administrative agency, or in any proceeding or action in any court, to enforce or effect full compliance with or involving the provisions of this chapter.

71.80(12)(a)2. 2. A signification of the nonresident's agreement that any notice, order, pleading, or process described in subd. 1. that is so served shall be of the same legal force and validity as if served on the nonresident personally, or on the nonresident's personal representative.

71.80(12)(b) (b) The transaction of business in this state or the derivation of income that has a situs in this state under the provisions of this chapter by any person while a resident of this state shall be all of the following:

71.80(12)(b)1. 1. Considered an irrevocable appointment by that person, binding upon that person or that person's personal representative, effective upon that person becoming a nonresident of this state, of the department of financial institutions to be that person's true and lawful attorney upon whom may be served any notice, order, pleading, or process, including any notice of assessment, denial of application for abatement, or denial of claim for refund, by any administrative agency or in any proceeding by or before an administrative agency, or in any proceeding or action in any court, to enforce or effect full compliance with or involving the provisions of this chapter.

71.80(12)(b)2. 2. A signification of that person's agreement that any notice, order, pleading, or process described in subd. 1. that is so served shall be of the same legal force and validity as if served on that person personally, or upon that person's personal representative.

71.80(12)(c) (c)

71.80(12)(c)1.1. Service under par. (a) 1. or (b) 1. shall be made by serving a copy of the notice, order, pleading, or process upon the department of financial institutions or by filing a copy of the notice, order, pleading, or process with the department of financial institutions.

71.80(12)(c)2. 2. Service under subd. 1. upon a person, or that person's personal representative, shall be sufficient if all of the following conditions are met:

a. Within 10 days of completion of service, notice of the service and a copy of the served notice, order, pleading, or process are sent by mail by the state department, officer, or agency making the service to the person, or that person's personal representative, at that person's last-known address.

b. An affidavit of compliance with this paragraph is filed with the department of financial institutions.

71.80(12)(c)3. 3. The department of financial institutions shall keep a record of all notices, orders, pleadings, processes, and affidavits served upon or filed with it under this section, noting in the record the day and hour of service or filing.

71.80(13) (13) Self-insurers. The department shall compile and maintain a current list of names and addresses of persons who indicate they are self-insurers as required by s. 71.65 (4). The list shall be furnished to the office of the commissioner of insurance on request.

71.80(14) (14) Signatures required.

71.80(14)(a)(a) Except as otherwise provided by par. (b), sub. (20) and ss. 71.03 (2) (b) and (c), 71.13 (1), 71.20 (1), 71.21 (1) and 71.24 (4), any return, statement or other document required to be made under this chapter shall be signed in accordance with rules promulgated by the department.

71.80(14)(b) (b) The fact that an individual's name is signed to a return, statement or other document shall be prima facie evidence for all purposes that the return, statement or other document was actually signed by that person.

71.80(15) (15) Surety bond; entertainer.

71.80(15)(a)(a) In this subsection, "employer" means the resident person or firm which engages the services of an entertainer, as defined in s. 71.01 (2), or an entertainment corporation or, in the absence of that person or firm, the resident person last having receipt, custody or control of the proceeds of the entertainment event.

71.80(15)(b) (b) All entertainers, except entertainers who work for an entertainment corporation, and entertainment corporations not otherwise employed or regularly engaged in business in this state shall file a surety bond with the department of revenue at least 7 days before a performance. That bond shall be payable to the department to guarantee payment of income, franchise, sales and use taxes, income taxes withheld under subch. X, penalties and interest. The amount of the bond shall be 6% of either the total contract price on all contracts that exceed $3,200 or, if the total contract price is not readily determinable and the department's estimate of the total remuneration to be received by the entertainer or entertainment corporation exceeds $3,200, 6% of the department's estimate. Amounts previously earned in this state by an entertainer or entertainment corporation during the same calendar year for which no bond or cash deposit has been filed under this paragraph or for which no amounts have been withheld under s. 71.64 (5) shall be added together to determine the total contract price. The department shall approve the form and content of the bond. The bond shall remain in force until the liability under the bond is released by the department.

71.80(15)(c) (c) In place of the bond under par. (b) and with the department's approval, an entertainer or entertainment corporation may deposit with the department money equal to the face value of the bond required under par. (b). The department shall retain the money until it determines the depositor's liability for state income, franchise, sales and use taxes and income tax withheld under subch. X. If the deposit exceeds the liability, the department shall refund the difference to the depositor without interest.

71.80(15)(d) (d) If the department concludes that a bond or money deposit is not necessary to protect the revenues of the state, it may waive the requirements of pars. (b) and (c).

71.80(15)(e) (e) Each person who is an employer of an entertainer or entertainment corporation, as defined in s. 71.63 (3), shall, before paying for those services, require proof that the bond required by par. (b) or the money deposit required by par. (c) has been provided or that the department has waived those requirements. If proof is not provided, the person shall withhold and immediately transmit to the department from that person's payment the amount for which a bond should have been provided under par. (b). Failure to withhold or transmit the amount required under this paragraph or under s. 71.64 (5) shall make the person required to withhold it personally liable for the amount required under this paragraph.

71.80(15)(f) (f) An employer of an entertainer or entertainment corporation under s. 71.63 (3) (b) who is required to withhold moneys under par. (e) or s. 71.64 (5) and who has no direct knowledge of the total contract price to be paid an entertainer or entertainment corporation is not liable under par. (e) if the employer withholds moneys based upon a signed statement provided by the entertainer, the entertainment corporation or the promoter attesting to the amount of the total contract price. The employer shall deliver the signed statement to the department within 30 days after the date of the performance. Statements under this paragraph are subject to s. 71.83 (2) (b) 1. and 2.

71.80(16) (16) Surety bond; nonresident contractor.

71.80(16)(a)(a) All nonresident persons, whether incorporated or not, engaging in construction contracting in this state as contractor or subcontractor and not otherwise regularly engaged in business in this state, shall file a surety bond with the department, payable to the department of revenue, to guarantee the payment of income or franchise taxes, required unemployment insurance contributions, sales and use taxes and income taxes withheld from wages of employees, together with any penalties and interest thereon. The department shall approve the form and contents of such bond. The amount of the bond shall be 3% of the contract or subcontract price on all contracts of $50,000 or more or 3% of contractor's or subcontractor's estimated cost-and-profit under a cost-plus contract of $50,000 or more. When the aggregate of 2 or more contracts in one calendar year is $50,000 or more the amount of the bond or bonds shall be 3% of the aggregate amount of such contracts. Such surety bond must be filed within 60 days after construction is begun in this state by any such contractor or subcontractor on any contract the price of which is $50,000 or more (or the estimated cost-and-profit of which is $50,000 or more), or within 60 days after construction is begun in this state on any contract for less than $50,000, when the amount of such contract, when aggregated with any other contracts, construction on which was begun in this state in the same calendar year, equals or exceeds $50,000. If the department concludes that no bond is necessary to protect the tax revenues of the state, including contributions under ch. 108, the requirements under this subsection may be waived by the secretary of revenue or the secretary's designated departmental representative. The bond shall remain in force until the liability thereunder is released by the secretary or the secretary's designated departmental representative.

71.80(16)(b) (b) A construction contractor required to file a surety bond under par. (a) may, in lieu of such requirement, but subject to approval by the department, deposit with the secretary of administration an amount of cash equal to the face of the bond that would otherwise be required. If an offer to deposit is made, the department shall issue a certificate to the secretary of administration authorizing said secretary to accept payment of such moneys and to give his or her receipt therefor. A copy of such certificate shall be mailed to the contractor who shall, within the time fixed by the department, pay such amount to the secretary of administration. A copy of the receipt of the secretary of administration shall be filed with the department. Upon final determination by the department of such contractor's liability for state income or franchise taxes, required unemployment insurance contributions, sales and use taxes, and income taxes withheld from wages of employees, interest and penalties, by reason of such contract or contracts, the department shall certify to the secretary of administration the amount of taxes, penalties, and interest as finally determined, shall instruct the secretary of administration as to the proper distribution of such amount, and shall state the amount, if any, to be refunded to such contractor. The secretary of administration shall make the payments directed by such certificate within 30 days after receipt thereof. Amounts refunded to the contractor shall be without interest.

71.80(16)(c) (c) All persons subject to this subsection shall notify the department of revenue of the completion of a construction project in this state within 30 days after such completion.

71.80(17) (17) Tax receipts transmitted to the secretary of administration. Within 15 days after receipt of any income or franchise tax payments, the department shall transmit the same to the secretary of administration.

71.80(18) (18) Timely filing defined. Documents and payments required or permitted by this chapter that are mailed shall be considered furnished, reported, filed or made on time, if mailed in a properly addressed envelope, with postage duly prepaid, which envelope is postmarked, or marked or recorded electronically as provided under section 7502 (f) (2) (c) of the Internal Revenue Code, before midnight of the date prescribed for such furnishing, reporting, filing or making, provided such document or payment is actually received by the department or at the destination that the department or the department of administration prescribes within 5 days of such prescribed date. Documents and payments that are not mailed are timely if they are received on or before the due date by the department or at the destination that the department or the department of administration prescribes. For purposes of this subsection, "mailed" includes delivery by a delivery service designated under section 7502 (f) of the Internal Revenue Code.

71.80(19) (19) Whole dollar amounts.

71.80(19)(a)(a) Rounding amounts. With respect to any amount required to be shown on a form prescribed for any return, statement or other document required by this chapter, if the amount of such item is other than a whole dollar amount the fractional part of a dollar shall be disregarded unless it amounts to 50 cents or more, in which case the amount (determined without regard to the fractional part of a dollar) shall be increased to the next whole dollar.

71.80(19)(b) (b) Election not to use whole dollar amounts. Any person making a return, statement or other document required by this chapter shall be allowed to make such return, statement or other document without regard to par. (a).

71.80(19)(c) (c) Inapplicability to computation of amount. Paragraph (a) does not apply to items which must be taken into account in making the computations necessary to determine the total amount required to be shown on a form, statement or other document but applies only to such final amount.

71.80(20) (20) Electronic filing. If a person is required to file 50 or more wage statements or 50 or more of any one type of information return with the department, the person shall file the statements or the returns electronically, by means prescribed by the department.

71.80(21) (21) Business entity conversion. Notwithstanding any provision of ss. 179.76, 180.1161, 181.1161, and 183.1207, the conversion of a business entity to another form of business entity under s. 179.76, 180.1161, 181.1161, or 183.1207 shall be treated for state tax purposes in the same manner as the conversion is treated for federal tax purposes.

71.80(22) (22) Business entity merger. Notwithstanding any provision of ss. 179.77, 180.1101, 180.1104, 181.1101, 181.1104, and 183.1201, the merger of a business entity with one or more business entities under s. 179.77, 180.1101, 180.1104, 181.1101, 181.1104, or 183.1201 shall be treated for state tax purposes in the same manner as the merger is treated for federal tax purposes.

71.80(23) (23) Related entity addbacks.

71.80(23)(a)(a) The deductions provided under ss. 71.05 (6) (b) 45., 71.26 (2) (a) 8., 71.34 (1k) (k), and 71.45 (2) (a) 17. shall be allowed for any interest expenses, rental expenses, intangible expenses, or management fees described in ss. 71.05 (6) (a) 24., 71.26 (2) (a) 7., 71.34 (1k) (j), or 71.45 (2) (a) 16. if any of the following applies to the interest expenses, rental expenses, intangible expenses, or management fees:

71.80(23)(a)1. 1. The related entity to which the taxpayer paid, accrued, or incurred the interest expenses, rental expenses, intangible expenses, or management fees during the taxable year directly or indirectly paid, accrued, or incurred such amounts in the same taxable year to a person who is not a related entity or the related entity to which the taxpayer paid, accrued, or incurred such expenses or fees is a holding company or a direct or indirect subsidiary of a holding company, as defined in 12 USC 1841 (a) or (l) or 12 USC 1467a (a) (1) (D), not including any entity that is organized under the laws of another jurisdiction and that primarily holds and manages investments of a bank, subsidiary, or affiliate. For purposes of this subdivision, "interest" does not include interest that is paid in connection with any debt that is incurred to acquire the taxpayer's assets or stock under section 368 of the Internal Revenue Code. If a portion of such an interest expense, rental expense, intangible expense, or management fee is paid, accrued, or incurred in the same taxable year to a person who is not a related entity, that portion shall be allowed as a deduction to the taxpayer.

71.80(23)(a)2. 2. The related entity was subject to tax on, or measured by, its net income or receipts in this state or any state, U.S. possession, or foreign country; the related entity's tax base in such state, U.S. possession, or foreign country included the income received from the taxpayer for the interest expenses, rental expenses, intangible expenses, or management fees; the related entity's aggregate effective tax rate applied to such income or receipts was at least 80 percent of the taxpayer's aggregate effective tax rate; and the related entity is not a real estate investment trust under section 856 of the Internal Revenue Code, other than a qualified real estate investment trust. For purposes of this subdivision, "any state, U.S. possession, or foreign country" does not include any state, U.S. possession, or foreign country under the laws of which the taxpayer files with the related entity, or the related entity files with another entity, a combined income tax report or return, a consolidated income tax report or return, or any other report or return that is due because of the imposition of a tax that is measured on or by income or receipts, if the report or return results in eliminating the tax effects of transactions, directly or indirectly, between either the taxpayer and the related entity or between the related entity and another entity.

71.80(23)(a)3. 3. The taxpayer establishes that the transaction satisfies any other conditions that the department considers relevant, based on the facts and circumstances, to determine that the primary motivation for the transaction was one or more business purposes other than the avoidance or reduction of state income or franchise taxes; that the transaction changed the economic position of the taxpayer in a meaningful way apart from tax effects; and that the interest expenses, rental expenses, intangible expenses, or management fees were paid, accrued, or incurred using terms that reflect an arm's-length relationship.

71.80(23)(b) (b) Notwithstanding par. (a), the deductions provided under ss. 71.05 (6) (b) 45., 71.26 (2) (a) 8., 71.34 (1k) (k), and 71.45 (2) (a) 17. shall not be allowed for any interest expenses, rental expenses, intangible expenses, or management fees that are directly or indirectly paid, accrued, or incurred to, or in connection directly or indirectly with one or more direct or indirect transactions with, one or more related entities, if the aggregate amount paid, accrued, or incurred for those related entity transactions is not disclosed on a separate form prescribed by the department in the manner prescribed by the department.

71.80(24) (24) Throwback transition. For persons subject to tax under this chapter whose sales factor includes sales under s. 71.04 (7) (a) or 71.25 (9) (a), the department shall deem timely paid the estimated tax payments attributable to the difference between the person's tax liability for the taxable year and the person's tax liability for the taxable year computed under ch. 71, 2007 stats., for installments that become due during the period beginning on January 1, 2009, and ending on July 1, 2009, provided that such estimated tax payments are paid by the next installment due date that follows in sequence following July 1, 2009. However, if the next installment due date that follows in sequence following July 1, 2009, is less than 45 days after July 1, 2009, such estimated tax payments, in addition to the payment due less than 45 days after July 1, 2009, shall be deemed timely paid if paid by the next subsequent installment due date.

71.80 History History: 1987 a. 312; 1987 a. 411 ss. 70, 189 to 192; 1989 a. 31; 1991 a. 39, 301; 1993 a. 205; 1995 a. 27, 404, 418; 1997 a. 27, 39, 291; 2001 a. 44, 102; 2003 a. 33; 2005 a. 49; 2007 a. 20, 226; 2009 a. 2, 28, 276; 2013 a. 20.



71.805 Tax avoidance transactions voluntary compliance program.

71.805  Tax avoidance transactions voluntary compliance program.

71.805(1)(1)  Definitions. In this section:

71.805(1)(a) (a) "Tax avoidance transaction" means a transaction, plan, or arrangement devised for the principal purpose of avoiding federal or Wisconsin income or franchise tax. "Tax avoidance transaction" includes a listed transaction as provided under U.S. department of the treasury regulations as of October 27, 2007, and may include a transaction, as determined by the department, that provides a tax benefit for Wisconsin income or franchise tax purposes without providing a similar benefit for federal income tax purposes.

71.805(1)(b) (b) "Taxpayer" means a person who is subject to the taxes imposed under this chapter and who has a tax liability attributable to using a tax avoidance transaction for any taxable year beginning before January 1, 2007.

71.805(2) (2) Penalty waiver or abatement. All of the following apply with regard to a taxpayer who satisfies the conditions under sub. (3):

71.805(2)(a) (a) Except as provided under sub. (4) (b), the department shall waive or abate all penalties that are applicable to the underreporting or underpayment of Wisconsin income or franchise taxes attributable to using a tax avoidance transaction for any taxable year for which the taxpayer satisfies the conditions under sub. (3).

71.805(2)(b) (b) The department shall not seek a criminal prosecution against the taxpayer with respect to using a tax avoidance transaction for any taxable year for which the taxpayer satisfies the conditions under sub. (3).

71.805(3) (3) Taxpayer eligibility. A taxpayer is eligible for the benefits described under sub. (2) (a) and (b), if, during the period beginning on January 1, 2008, and ending on May 31, 2008, the taxpayer does the following:

71.805(3)(a) (a) Files an amended Wisconsin tax return for each taxable year for which the taxpayer has previously filed a Wisconsin tax return that uses a tax avoidance transaction to underreport the taxpayer's Wisconsin income or franchise tax liability and the amended return reports the total Wisconsin net income and tax for the taxable year, computed without regard to any tax avoidance transaction and without regard to any other adjustment that is unrelated to any tax avoidance transaction.

71.805(3)(b) (b) Pays, in full, for each taxable year for which an amended return is filed under par. (a), the entire amount of Wisconsin income or franchise tax and interest due that is attributable to using a tax avoidance transaction, except that the secretary of revenue may enter into an agreement with the taxpayer to make payments in installments. A taxpayer who does not comply with an installment agreement provided under this paragraph is ineligible to receive the benefits described under sub. (2) (a) and (b) and the total amount of tax, interest, and penalties shall be immediately due and payable.

71.805(4) (4) Limitations and administration.

71.805(4)(a)(a) A taxpayer who receives the benefits described under sub. (2) may not file an appeal or a claim for credit or refund with respect to the tax avoidance transactions for the taxable years for which the taxpayer satisfied the conditions under sub. (3), except to the extent that a timely filed appeal or claim for a refund results from an adjustment to the taxpayer's federal income tax liability regarding such transactions.

71.805(4)(b) (b) The department may not waive or abate a penalty as provided under sub. (2) (a) if the penalty relates to an amount of Wisconsin income and franchise tax that is attributable to a tax avoidance transaction and assessed and paid prior to January 1, 2008, or after May 31, 2008.

71.805 History History: 2007 a. 20.



71.81 Disclosing reportable transactions.

71.81  Disclosing reportable transactions.

71.81(1) (1)  Definitions. In this section:

71.81(1)(a) (a) "Listed transaction" means any reportable transaction that is the same as, or substantially similar to, a transaction, plan, or arrangement specifically identified by the U.S. secretary of the treasury as a listed transaction, for purposes of section 6011 of the Internal Revenue Code and that is specifically identified by the U.S. secretary of the treasury as a listed transaction on or after the date the transaction occurred.

71.81(1)(b) (b) "Material advisor" means any person who provides any material aid, assistance, or advice with respect to organizing, managing, promoting, selling, implementing, insuring, or carrying out any reportable transaction and who, directly or indirectly, derives gross income from providing such aid, assistance, or advice in an amount that exceeds the threshold amount.

71.81(1)(c) (c) "Reportable transaction" means any transaction, plan, or arrangement, including a listed transaction, for which a taxpayer is required to submit information to the department because the taxpayer is required to disclose the transaction, plan, or arrangement for federal income tax purposes for the taxable year in which the transaction occurred, as provided under U.S. department of treasury regulations.

71.81(1)(d) (d) "Tax shelter" means any entity, plan, or arrangement, if avoiding or evading federal income tax or Wisconsin income or franchise tax is a significant purpose of the entity, plan, or arrangement.

71.81(1)(e) (e) "Threshold amount" means the following:

71.81(1)(e)1. 1. In the case of a reportable transaction, not including a listed transaction, from which the tax benefits are provided primarily to an individual, $50,000.

71.81(1)(e)2. 2. In the case of a listed transaction from which the tax benefits are provided primarily to an individual, $10,000.

71.81(1)(e)3. 3. In the case of a reportable transaction, not including a listed transaction, from which the tax benefits are provided primarily to an entity and not an individual, $250,000.

71.81(1)(e)4. 4. In the case of a listed transaction, from which the tax benefits are provided primarily to an entity and not an individual, $25,000.

71.81(2) (2) Disclosure. For each taxable year in which a taxpayer has participated in a reportable transaction, the taxpayer shall file with the department a copy of any form required by the internal revenue service for disclosing the reportable transaction for federal income tax purposes no later than 60 days after the date for which the taxpayer is required to file the form for federal income tax purposes, except that, if the taxpayer has filed a form with the internal revenue service on or before October 27, 2007, the taxpayer shall file a copy of the form with the department no later than May 31, 2008. The department may require that forms filed with the department under this subsection be filed separately from this state's income or franchise tax return. This subsection applies to any reportable transaction entered into on or after January 1, 2001, or any reportable transaction entered into prior to January 1, 2001, that reduced the taxpayer's tax liability for taxable years beginning on or after January 1, 2001, for any taxable year for which the transaction remains undisclosed and for which the statute of limitations on assessment, including any extension provided under sub. (6), has not expired as of the date that is 60 days after October 27, 2007.

71.81(3) (3) Penalty for failing to disclose.

71.81(3)(a)(a) Any taxpayer who does not file the form under sub. (2) and who is required to file the form is subject to the following penalty:

71.81(3)(a)1. 1. If the taxpayer participated in a reportable transaction that is not a listed transaction, the lesser of $15,000 or 10 percent of the tax benefit obtained from the reportable transaction.

71.81(3)(a)2. 2. If the taxpayer participated in a listed transaction, $30,000.

71.81(3)(b) (b) The secretary of revenue may waive or abate any penalty imposed under this subsection, or any portion of such penalty, related to a reportable transaction that is not a listed transaction, if the waiver or abatement promotes compliance with this section and effective tax administration. Notwithstanding any other law or rule, a determination by the secretary of revenue under this paragraph may not be reviewed in any judicial proceeding.

71.81(3)(c) (c) The penalties imposed under this subsection apply to any failure to disclose a listed transaction entered into on or after January 1, 2001, or entered into prior to January 1, 2001, that reduced the taxpayer's tax liability for taxable years beginning on or after January 1, 2001, including transactions that were not listed transactions when entered into, but became listed transactions before October 27, 2007, or any other reportable transaction entered into after October 27, 2007, for any taxable year for which the statute of limitations on assessment, including any extension under sub. (6), has not expired as of October 27, 2007.

71.81(4) (4) Understatement penalty.

71.81(4)(a)(a) If a taxpayer has a reportable transaction understatement, as determined in par. (b), the taxpayer shall pay, in addition to any tax owed with regard to the reportable transaction, an amount equal to either 20 percent of the reportable transaction understatement or, in the case of a reportable transaction that is not disclosed as provided in sub. (2), 30 percent of the reportable transaction understatement.

71.81(4)(b) (b) A taxpayer has a reportable transaction understatement if the following calculation results in a positive number:

71.81(4)(b)1. 1. Multiply the taxpayer's highest applicable tax rate under s. 71.06, 71.27, or 71.46, by the amount of any increase in Wisconsin taxable income that results from the difference between the proper tax treatment of a reportable transaction and the taxpayer's treatment of the transaction as shown on the taxpayer's tax return, including any amended return the taxpayer files before the date on which the department first contacts the taxpayer regarding an examination of the taxable year for which the amended return is filed. For purposes of this subdivision, the amount of any increase in Wisconsin taxable income for a taxable year includes any reduction in the amount of loss available for carry-forward to the subsequent year.

71.81(4)(b)2. 2. Add the amount determined under subd. 1. to the amount of any decrease in the aggregate amount of Wisconsin income or franchise tax credits that results from the difference between the proper tax treatment of a reportable transaction and the taxpayer's treatment of the transaction as shown on the taxpayer's tax return.

71.81(4)(c) (c) The secretary of revenue may waive or abate any penalty imposed under this subsection, or any portion of such penalty, if the taxpayer demonstrates to the department that the taxpayer had reasonable cause to act the way the taxpayer did, and in good faith, with regard to the tax treatment for which the taxpayer is subject to a penalty under this subsection and all facts relevant to the tax treatment are adequately disclosed in the filing under sub. (2), except that, if the taxpayer does not fully disclose such facts under sub. (2), the taxpayer's penalty may be waived or abated under this paragraph if the taxpayer demonstrates to the department that the taxpayer reasonably believed that the tax treatment for which the taxpayer is subject to a penalty under this subsection was more likely than not the proper treatment and substantial authority exists or existed for the tax treatment for which the taxpayer is subject to a penalty under this subsection. Notwithstanding any other law or rule, a determination by the secretary of revenue under this paragraph may not be reviewed in any judicial proceeding.

71.81(4)(d) (d) The penalties under par. (a) apply to any reportable transaction understatement from a reportable transaction, including a listed transaction, entered into on or after January 1, 2001, or entered into prior to January 1, 2001, that reduced the taxpayer's tax liability for taxable years beginning on or after January 1, 2001, for any taxable year for which the statute of limitations on assessment, including any extension provided under sub. (6), has not expired as of October 27, 2007.

71.81(5) (5) Additional understatement penalty.

71.81(5)(a)(a)

71.81(5)(a)1.1. In addition to the penalty under sub. (4) (a), a taxpayer who files an amended return after May 31, 2008, and before the taxpayer is contacted by the internal revenue service or the department regarding a reportable transaction is subject to a penalty in an amount equal to 50 percent of the interest assessed under s. 71.82 on any reportable transaction understatement, as determined under sub. (4) (b), for the tax period for which the taxpayer files an amended return.

71.81(5)(a)2. 2. If the internal revenue service or the department contacts a taxpayer after May 31, 2008, regarding a reportable transaction and the taxpayer is contacted before the taxpayer files an amended return with respect to that transaction, the taxpayer is subject to a penalty in an amount equal to the interest assessed under s. 71.82 on any reportable transaction understatement, as determined under sub. (4) (b), for the tax period for which the internal revenue service or the department contacts the taxpayer.

71.81(5)(b) (b) The penalties under par. (a) apply to any reportable transaction understatement resulting from a reportable transaction, including a listed transaction, entered into on or after January 1, 2001, or entered into prior to January 1, 2001, that reduced the taxpayer's tax liability for taxable years beginning on or after January 1, 2001, for any taxable year for which the statute of limitations on assessment, including any extension provided under sub. (6), has not expired as of October 27, 2007.

71.81(5)(c) (c) The secretary of revenue may waive or abate any penalty imposed under this subsection, or any portion of such penalty, if the taxpayer demonstrates to the department that the taxpayer had reasonable cause to act the way the taxpayer did, and in good faith, with regard to the tax treatment for which the taxpayer is subject to a penalty under this subsection and all facts relevant to the tax treatment are adequately disclosed in the filing under sub. (2), except that, if the taxpayer does not fully disclose such facts under sub. (2), the taxpayer's penalty may be waived or abated under this paragraph if the taxpayer demonstrates to the department that the taxpayer reasonably believed that the tax treatment for which the taxpayer is subject to a penalty under this subsection was more likely than not the proper treatment and substantial authority exists or existed for the tax treatment for which the taxpayer is subject to a penalty under this subsection. Notwithstanding any other law or rule, a determination by the secretary of revenue under this paragraph may not be reviewed in any judicial proceeding.

71.81(6) (6) Statute of limitations extension.

71.81(6)(a)(a) Except as provided in par. (b), if a taxpayer fails to provide any information regarding a reportable transaction, other than a listed transaction, under sub. (2), the time for assessing any tax imposed under this chapter with respect to that transaction shall expire no later than the date that is 6 years after the date on which the return for the taxable year in which the reportable transaction occurred was filed. If a taxpayer fails to provide any information regarding a listed transaction, under sub. (2), the time for assessing any tax imposed under this chapter with respect to that transaction shall expire on the latest of the following dates:

71.81(6)(a)1. 1. The date that is 6 years after the date on which the return for the taxable year in which the listed transaction occurred was filed.

71.81(6)(a)2. 2. The date that is 12 months after the date on which the taxpayer provides information regarding the listed transaction under sub. (2).

71.81(6)(a)3. 3. The date that is 12 months after the date on which the taxpayer's material advisor provides, at the department's request, the list described in sub. (7) (b).

71.81(6)(a)4. 4. The date that is 4 years after the date on which the department discovers a listed transaction that was a listed transaction on the date the transaction occurred for which the taxpayer did not provide the information described under sub. (2) or for which the taxpayer's material advisor did not provide the information described under sub. (7) (b).

71.81(6)(b) (b) Any limitation determined under par. (a) may be extended by a written agreement between the taxpayer and the department as provided under s. 71.77 (5).

71.81(6)(c) (c) This subsection applies to any reportable transaction, including a listed transaction entered into on or after January 1, 2001, or entered into prior to January 1, 2001, that reduced the taxpayer's tax liability for taxable years beginning on or after January 1, 2001.

71.81(7) (7) Material advisor.

71.81(7)(a)(a) Each material advisor who is required to disclose a reportable transaction under section 6111 of the Internal Revenue Code shall file a copy of the disclosure with the department no later than 60 days after the date for which the material advisor is required to file the disclosure with the internal revenue service, except that, if a material advisor files the disclosure with the internal revenue service on or before October 27, 2007, the material advisor shall file a copy of the disclosure with the department no later than May 31, 2008.

71.81(7)(b) (b) Each material advisor shall maintain a list that identifies each Wisconsin taxpayer for whom the person provided services as a material advisor with respect to a reportable transaction, regardless of whether the taxpayer is required to file the form under sub. (2). Any material advisor who is required to maintain a list under this paragraph shall provide the list to the department after receiving the department's written request to provide the list and shall retain the information contained in the list for 7 years or for the period determined by the department by rule. If 2 or more material advisors are required under this paragraph to maintain identical lists, the department may provide that only one of the material advisors maintain the list.

71.81(7)(c) (c) This subsection applies to reportable transactions, not including listed transactions, for which a material advisor provides services after October 27, 2007, and listed transactions for which a material advisor provides services, and were entered into, on or after January 1, 2001, or were entered into prior to January 1, 2001, and that reduced the taxpayer's tax liability for taxable years beginning on or after January 1, 2001, regardless of when the transactions became listed transactions.

71.81(8) (8) Material advisor penalties.

71.81(8)(a)(a) If a person who is required to file a disclosure with the department as provided under sub. (7) (a) fails to file the disclosure or files a disclosure containing false or incomplete information, the person is subject to a penalty equal to the following amounts:

71.81(8)(a)1. 1. If the disclosure relates to a reportable transaction that is not a listed transaction, $15,000.

71.81(8)(a)2. 2. If the disclosure relates to a listed transaction, $100,000.

71.81(8)(b) (b) Any person who is required to maintain a list under sub. (7) (b) and who fails to provide the list to the department no later than 20 business days after the date on which the person receives the department's request to provide the list, as provided under sub. (7) (b), shall pay a penalty to the department in an amount that is equal to $10,000 for each day that the person does not provide the list, beginning with the day that is 21 business days after the date on which the person receives the department's request.

71.81(8)(c) (c) The secretary of revenue may waive or abate any penalty imposed under this subsection, or any portion of such penalty, related to a reportable transaction that is not a listed transaction, if the waiver or abatement promotes compliance with this section and effective tax administration or, with regard to the penalty imposed under par. (b), if, on each day after the time for providing the list without incurring a penalty has expired, the person demonstrates to the department that the person's failure to provide the list on that day is because of reasonable cause. Notwithstanding any other law or rule, a determination by the secretary of revenue under this paragraph may not be reviewed in any judicial proceeding.

71.81(9) (9) Tax shelter promotion.

71.81(9)(a)(a) Beginning on October 27, 2007, any person who organizes or assists in organizing a tax shelter, or directly or indirectly participates in the sale of any interest in a tax shelter, and who makes or provides or causes another person to make or provide, in connection with such organization or sale, a statement that the person knows or has reason to know is false or fraudulent as to any material matter regarding the allowability of any tax deduction or credit, the excludability of any income, the manipulation of any allocation or apportionment rule, or the securing of any other tax benefit resulting from holding an interest in the entity or participating in the plan or arrangement, shall pay a penalty to the department, with respect to each sale or act of organization described under this paragraph, in an amount equal to 50 percent of the person's gross income derived from the sale or act.

71.81(9)(b) (b) For purposes of administering this chapter, beginning on October 27, 2007, a written communication to any person, director, officer, employee, agent, or representative of the person, or any other person holding a capital or profits interest in the person, regarding the promotion of, or advice with respect to, the person's direct or indirect participation in any tax shelter is not considered a confidential or privileged communication.

71.81(11) (11) Injunction. The department may commence an action in the circuit court of Dane County to enjoin a person from taking any action, or failing to take any action, that is subject to a penalty under this section or in violation of this section or any rules that the department promulgates pursuant to this section.

71.81 History History: 2007 a. 20.



71.82 Interest.

71.82  Interest.

71.82(1)(1)  Normal.

71.82(1)(a)(a) In assessing taxes interest shall be added to such taxes at 12% per year from the date on which such taxes if originally assessed would have become delinquent if unpaid, to the date on which such taxes when subsequently assessed will become delinquent if unpaid.

71.82(1)(b) (b) Except as otherwise specifically provided, in crediting overpayments of income and surtaxes against underpayments or against taxes to be subsequently collected and in certifying refunds of such taxes interest shall be added at the rate of 3 percent per year from the date on which such taxes when assessed would have become delinquent if unpaid to the date on which such overpayment was certified for refund except that if any overpayment of tax is certified for refund within 90 days after the last date prescribed for filing the return of such tax or 90 days after the date of actual filing of the return of such tax, whichever occurs later, no interest shall be allowed on such overpayment. For purposes of this section the return of such tax shall not be deemed actually filed by an employee unless and until the employee has included the written statement required to be filed under s. 71.65 (1). However when any part of a tax paid on an estimate of income, whether paid in connection with a tentative return or not, is refunded or credited to a taxpayer, such refund or credit shall not draw interest.

71.82(1)(c) (c) Any assessment made as a result of the adjustment or disallowance of a claim for credit under s. 71.07, 71.28 or 71.47 or subch. VIII or IX, except as provided in sub. (2) (c), shall bear interest at 12% per year from the due date of the claim.

71.82(2) (2) Delinquent.

71.82(2)(a)(a) Income and franchise taxes. Income and franchise taxes shall become delinquent if not paid when due under ss. 71.03 (8), 71.24 (9) and 71.44 (4), and when delinquent shall be subject to interest at the rate of 1.5% per month until paid.

71.82(2)(b) (b) Department may reduce delinquent interest. The department shall provide by rule for reduction of interest under par. (a) to 12% per year in stated instances wherein the secretary of revenue determines that reduction is fair and equitable.

71.82(2)(c) (c) Adjustment to credits. Any assessment made as a result of the disallowance of a claim for credit made under s. 71.07, 71.28 or 71.47 or subch. VIII or IX with fraudulent intent, or of a portion of a claim made under said subchapters or sections that was excessive and was negligently prepared, shall bear interest from the due date of the claim, until refunded or paid, at the rate of 1.5% per month.

71.82(2)(d) (d) Withholding tax. Of the amounts required to be withheld any amount not deposited or paid over to the department within the time required shall be deemed delinquent and deposit reports or withholding reports filed after the due date shall be deemed late. Delinquent deposits or payments shall bear interest at the rate of 1.5% per month from the date deposits or payments are required under this section until deposited or paid over to the department. The department shall provide by rule for reduction of interest on delinquent deposits to 12% per year in stated instances wherein the secretary of revenue determines reduction fair and equitable. In the case of a timely filed deposit or withholding report, withheld taxes shall become delinquent if not deposited or paid over on or before the due date of the report. In the case of no report filed or a report filed late, withheld taxes shall become delinquent if not deposited or paid over by the due date of the report. In the case of an assessment under s. 71.83 (1) (b) 2., the amount assessed shall become delinquent if not paid on or before the first day of the calendar month following the calendar month in which the assessment becomes final, but if the assessment is contested before the tax appeals commission or in the courts, it shall become delinquent on the 30th day following the date on which the order or judgment representing final determination becomes final.

71.82 History History: 1987 a. 312; 1989 a. 31; 1991 a. 39; 2013 a. 20.



71.83 Penalties.

71.83  Penalties.

71.83(1)(1)  Civil.

71.83(1)(a)(a) Negligence.

71.83(1)(a)1.1. `Failure to file.' In case of failure to file any return required under s. 71.03, 71.24, 71.44, or 71.775 on the due date prescribed therefor, including any applicable extension of time for filing, and upon a showing by the department under s. 73.16 (4), there shall be added to the amount required to be shown as tax on the return 5% of the amount of the tax if the failure is for not more than one month, with an additional 5% for each additional month or fraction thereof during which the failure continues, not exceeding 25% in the aggregate. For purposes of this subdivision, the amount of tax required to be shown on the return shall be reduced by the amount of any part of the tax which is paid on or before the due date prescribed for payment and by the amount of any credit against the tax which may be claimed upon the return.

71.83(1)(a)1m. 1m. `Failure to file information return.' If a person fails to file a return required under subch. XI by the prescribed due date, including any extension, or files an incorrect or incomplete return, that person may be subject to a penalty of $10 for each violation. A penalty shall be waived except upon a showing by the department under s. 73.16 (4).

71.83(1)(a)2. 2. `Incomplete or incorrect return.' If any person required under this chapter to file an income or franchise tax return files an incomplete or incorrect return, and upon a showing by the department under s. 73.16 (4), there shall be added to such person's tax for the taxable year 25% of the amount otherwise payable on any income subsequently discovered or reported. The amount so added shall be assessed, levied and collected in the same manner as additional normal income or franchise taxes, and shall be in addition to any other penalties imposed by this chapter. In this subdivision, "return" includes a separate return filed by a spouse with respect to a taxable year for which a joint return is filed under s. 71.03 (2) (g) to (L) after the filing of that separate return, and a joint return filed by the spouses with respect to a taxable year for which a separate return is filed under s. 71.03 (2) (m) after the filing of that joint return.

71.83(1)(a)3. 3. `Incomplete or incorrect deposit or withholding report.' If any person required under subch. X to file a deposit report or withholding report files an incomplete or incorrect report, or fails to properly withhold or fails to properly deposit or pay over withheld funds, and upon a showing by the department under s. 73.16 (4), there shall be added to the tax 25% of the amount not reported or not withheld, deposited or paid over. The amount so added shall be assessed, levied and collected in the same manner as additional income or franchise taxes, and shall be in addition to any other penalties imposed in this subchapter. "Person", in this subdivision, includes an officer or employee of a corporation or other responsible person or a member or employee of a partnership or limited liability company or other responsible person who, as such officer, employee, member or other responsible person, is under a duty to perform the act in respect to which the violation occurs.

71.83(1)(a)4. 4. `Late filing of withholding report.' In case of failure to file any withholding deposit or payment report required under s. 71.65 (3) on the due date prescribed therefor, upon a showing by the department under s. 73.16 (4), there shall be added to the amount required to be shown as withheld taxes on the report 5% of the amount if the failure is not for more than one month, with an additional 5% for each additional month or fraction thereof during which the failure continues, not exceeding 25% in the aggregate.

71.83(1)(a)5. 5. `Failure to notify.' Any employee who fails to notify the department as required by s. 71.64 (2) (b) 2. shall be subject to a penalty of $10.

71.83(1)(a)6. 6. `Retirement plans.' Any natural person who is liable for a penalty for federal income tax purposes under section 72 (m) (5), (q), (t), and (v), 4973, 4974, 4975, or 4980A of the Internal Revenue Code is liable for 33% of the federal penalty unless the income received is exempt from taxation under s. 71.05 (1) (a) or (ae). The penalties provided under this subdivision shall be assessed, levied, and collected in the same manner as income or franchise taxes.

71.83(1)(a)7. 7. `Failure to keep records required by the department.' Any taxes assessed upon information not contained in records required by the department under s. 71.80 (9) to be kept by any person subject to an income or franchise tax shall carry a penalty of 25% of the amount of the tax. The penalty shall be in addition to all other penalties provided in this chapter.

71.83(1)(a)8. 8. `Joint return replacing separate returns.' If the amount shown as the tax by the husband and wife on a joint return filed under s. 71.03 (2) (g) to (L) exceeds the sum of the amounts shown as the tax upon the separate return of each spouse and if any part of that excess is attributable to negligence or intentional disregard of this chapter, but without intent to defraud, at the time of the filing of that separate return, then 25% of the total amount of that excess shall be added to the tax.

71.83(1)(a)10. 10. `Failure to provide schedules.' If a person who is required to provide a schedule under s. 71.13 (1m), 71.20 (1m), or 71.36 (4) fails to provide the schedule by the due date, including any extension, or provides an incorrect or incomplete schedule, the person is subject to a $50 penalty for each violation, except that the department shall waive the penalty if the person shows the department that a violation resulted from a reasonable cause and not from willful neglect.

71.83(1)(a)11. 11. `Negligently filed claims.' A person who negligently files an incorrect claim for refund of tax, or credits, under this chapter is subject to a penalty of 25 percent of the difference between the amount claimed and the amount that should have been claimed.

71.83(1)(b) (b) Intent to defeat or evade.

71.83(1)(b)1.1. `Income and franchise; all persons.' With respect to calendar year 1985 or corresponding fiscal year and subsequent calendar or fiscal years, any person making an incorrect, or failing to make a, report, including a separate return filed by a spouse with respect to a taxable year for which a joint return is filed under s. 71.03 (2) (g) to (L) after the filing of that separate return, and including a joint return filed by the spouses with respect to a taxable year for which a separate return is filed under s. 71.03 (2) (m) after the filing of that joint return, with intent, in either case, to defeat or evade the income or franchise tax assessment required by law, shall have added to the tax an amount equal to 100% of the tax on the entire underpayment. No amount paid under this subdivision may be deducted from gross income and assessments hereunder may be made with respect to decedents. Amounts added to the tax under this subdivision shall be treated as additional taxes for all purposes of assessment and collection. Repeated late filing of an income or franchise tax return evinces an intent to defeat or evade the income or franchise tax assessment required by law.

71.83(1)(b)2. 2. `Personal liability.' The penalties provided by this subdivision shall be paid upon notice and demand of the secretary of revenue or the secretary's designee and shall be assessed and collected in the same manner as income or franchise taxes, except that the time limits under s. 71.77 do not apply to the assessment of personal liability under this subdivision if the corporation, other form of business association, partnership, limited liability company or sole proprietorship with which the person is associated is assessed within the time period under s. 71.77. Any person required to withhold, account for or pay over any tax imposed by this chapter, whether exempt under s. 71.05 (1) to (3), 71.26 (1) or 71.45 or not, who intentionally fails to withhold such tax, or account for or pay over such tax, shall be liable to a penalty equal to the total amount of the tax, plus interest and penalties on that tax, that is not withheld, collected, accounted for or paid over. The personal liability of such person as provided in this subdivision shall survive the dissolution of the corporation or other form of business association. "Person", in this subdivision, includes an officer, employee or other responsible person of a corporation or other form of business association or a member, employee or other responsible person of a partnership, limited liability company or sole proprietorship who, as such officer, employee, member or other responsible person, is under a duty to perform the act in respect to which the violation occurs.

71.83(1)(b)3. 3. `Employees' statements.' Any person, whether exempt under s. 71.05 (1) to (3), 71.26 (1) or 71.45 or not, required under s. 71.65 (1) to furnish a written statement to an employee, who furnishes a false or fraudulent statement, or who intentionally fails to furnish a statement in the manner, at the time and showing the information required under s. 71.65 (1), or rules prescribed with respect thereto, shall, for each such failure, be subject to a penalty of $20. "Person", in this subdivision, includes an officer or employee of a corporation or other responsible person or a member or employee of a partnership or limited liability company or other responsible person who, as such officer, employee, member or other responsible person, is under a duty to perform the act in respect to which the violation occurs.

71.83(1)(b)4. 4. `Exemption documents.' Any employee who files a withholding exemption certificate, form or agreement under s. 71.64 (2) (b) or 71.66 (1) (a), (2) or (3) with the intent to defeat or evade the proper withholding of tax under subch. X shall be subject to a penalty equal to the difference between the amount required to be withheld and the amount actually withheld for the period that the incorrect certificate, form or agreement was in effect.

71.83(1)(b)5. 5. `Joint return after separate returns.' If the amount shown as the tax by the husband and wife on a joint return filed under s. 71.03 (2) (g) to (L) exceeds the sum of the amounts shown as the tax on the separate return of each spouse and if any part of that excess is attributable to fraud with intent to evade tax at the time of the filing of that separate return, then 50% of the total amount of that excess shall be added to the tax.

71.83(1)(b)6. 6. `Corporations.' If a corporation or limited liability company files a false declaration of complete inactivity, or, after filing a declaration, becomes activated or reactivated and fails to file timely statements and information under this chapter covering such year or years of activity or reactivity its officers or managers at the time of such filing or failure shall be jointly and severally liable for a civil penalty of $25 for such filing or each such failure, which penalty may be assessed and collected as income or franchise taxes are assessed and collected.

71.83(1)(b)7. 7. `Fraudulently filed claims.' A person who fraudulently files an incorrect claim for refund of tax, or credits, under this chapter is subject to a penalty of 100 percent of the difference between the amount claimed and the amount that should have been claimed.

71.83(1)(c) (c) Medical savings account withdrawals. Any person who is liable for a penalty for federal income tax purposes under section 220 (f) (4) of the Internal Revenue Code is liable for a penalty equal to 33% of that penalty. The department of revenue shall assess, levy and collect the penalty under this paragraph as it assesses, levies and collects taxes under this chapter.

71.83(1)(ce) (ce) Health savings accounts. Any person who is liable for a penalty for federal income tax purposes under section 223 (f) (4) of the Internal Revenue Code is liable for a penalty equal to 33 percent of that penalty. The department of revenue shall assess, levy, and collect the penalty under this paragraph as it assesses, levies, and collects taxes under this chapter.

71.83(1)(d) (d) Sale of certain business assets or assets used in farming.

71.83(1)(d)1.1. If a person who purchases or otherwise receives business assets or assets used in farming, of which the gains realized by the transferor on the sale or disposition of such assets are exempt from taxation under s. 71.05 (6) (b) 25., sells or otherwise disposes of the assets within 2 years after the person purchases or receives the assets, the person shall pay a penalty that is calculated under subd. 2.

71.83(1)(d)2. 2. The penalty described under subd. 1. shall be the amount of income tax that would have been imposed under s. 71.02 on the capital gains received by the transferor in the transaction described in subd. 1. if the exemption under s. 71.05 (6) (b) 25. did not apply to the transaction multiplied by a fraction, the denominator of which is 24 and the numerator of which is the difference between 24 and the number of months between the date on which the person who is liable for the penalty purchased or otherwise received the assets described in subd. 1. and the month in which the person sells or otherwise disposes of the assets.

71.83(1)(d)3. 3. The department of revenue shall assess, levy and collect the penalty under this paragraph as it assesses, levies and collects taxes under this chapter.

71.83(2) (2) Criminal.

71.83(2)(a)(a) Misdemeanor.

71.83(2)(a)1.1. `All persons.' If any person, including an officer of a corporation or a manager of a limited liability company required by law to make, render, sign or verify any return, willfully fails or refuses to make a return at the time required in s. 71.03, 71.24 or 71.44 or willfully fails or refuses to make deposits or payments as required by s. 71.65 (3) or willfully renders a false or fraudulent statement required by s. 71.65 (1) and (2) or deposit report or withholding report required by s. 71.65 (3), such person shall be guilty of a misdemeanor and may be fined not more than $10,000 or imprisoned for not to exceed 9 months or both, together with the cost of prosecution.

71.83(2)(a)2. 2. `Penalties for certain false documents.' Any person who willfully makes and subscribes any return, claim, statement or other document required by this chapter that that person does not believe to be true and correct as to every material matter or who willfully aids in, procures, counsels or advises the preparation of any return, claim, statement or other document that is false or fraudulent as to any material matter related to, or required by, this chapter may be fined not more than $10,000 or imprisoned for not more than 9 months or both, together with the cost of prosecution.

71.83(2)(a)3. 3. `Divulging information.' Any person who violates s. 71.78 shall upon conviction be fined not less than $100 nor more than $500 or imprisoned for not less than one month nor more than 6 months or both.

71.83(2)(a)3m. 3m. `Browsing in records.' Any person who violates s. 71.78 (1m) (a) shall upon conviction be fined not less than $100 nor more than $500 or imprisoned for not less than one month nor more than 6 months or both.

71.83(2)(a)4. 4. `Coercing employee to prepay taxes.' Any employer found guilty of violating s. 71.09 (15) (d) may be fined not less than $25 nor more than $200 for each violation.

71.83(2)(a)5. 5. `False withholding agreement.' Any employee who willfully supplies an employer with false or fraudulent information regarding an agreement with the intent to defeat or evade the proper withholding of tax under subch. X may be imprisoned for not more than 6 months or fined not more than $500, plus the costs of prosecution, or both.

71.83(2)(a)6. 6. `Construction contractor surety bond.' Any person who fails or refuses to comply with s. 71.80 (16) shall be fined not less than $300 nor more than $5,000.

71.83(2)(b) (b) Felony.

71.83(2)(b)1.1. `False income tax return; fraud.' Any person, other than a corporation or limited liability company, who renders a false or fraudulent income tax return with intent to defeat or evade any assessment required by this chapter, or to obtain a refund or credit with fraudulent intent, is guilty of a Class H felony and may be assessed the cost of prosecution. In this subdivision, "return" includes a separate return filed by a spouse with respect to a taxable year for which a joint return is filed under s. 71.03 (2) (g) to (L) after the filing of that separate return, and a joint return filed by the spouses with respect to a taxable year for which a separate return is filed under s. 71.03 (2) (m) after the filing of that joint return.

71.83(2)(b)2. 2. `Officer of a corporation; false franchise or income tax return.' Any officer of a corporation or manager of a limited liability company required by law to make, render, sign or verify any franchise or income tax return, who makes any false or fraudulent franchise or income tax return, with intent to defeat or evade any assessment required by this chapter is guilty of a Class H felony and may be assessed the cost of prosecution.

71.83(2)(b)3. 3. `Evasion.' Any person who removes, deposits or conceals or aids in removing, depositing or concealing any property upon which a levy is authorized with intent to evade or defeat the assessment or collection of any tax administered by the department is guilty of a Class I felony and may be assessed the cost of prosecution.

71.83(2)(b)4. 4. `Fraudulent claim for credit.' A claimant who files a claim for credit under s. 71.07, 71.28 or 71.47 or subch. VIII or IX that is false or excessive and filed with fraudulent intent and any person who, with fraudulent intent, assists in the preparation or filing of the false or excessive claim or supplied information upon which the false or excessive claim was prepared is guilty of a Class H felony and may be assessed the cost of prosecution.

71.83(3) (3) Late filing fees.

71.83(3)(a)(a) If any person required under this chapter to file an income or franchise tax return fails to file a return within the time prescribed by law, or as extended under s. 71.03 (7), 71.24 (7) or 71.44 (3), unless the return is filed under such an extension but the person fails to file a copy of the extension that is granted by or requested of the internal revenue service, the department shall add $50 to the person's tax if the return is filed under subch. I of this chapter or $150 to the person's tax if the return is filed under subch. IV or VII of this chapter. If no tax is assessed against any such person the amount of this fee shall be collected as income or franchise taxes are collected. If any person who is required under s. 71.65 (3) to file a withholding report and deposit withheld taxes fails timely to do so and upon a showing by the department under s. 73.16 (4); unless the person so required dies; the department of revenue shall add $50 to the amount due except that if the person is subject to taxation under subch. IV or VII of this chapter the department shall add $150 to the amount due.

71.83(3)(b) (b) A partnership that fails to file a statement under s. 71.20 (1) by the due date, including any extension, is subject to a $50 fee.

71.83(4) (4) Sales and use tax reporting. This section does not apply to the failure to report, or the incomplete or incorrect reporting of, sales and use taxes due under subch. III of ch. 77 on any return filed under this chapter.

71.83(5) (5) Ineligibility to claim certain credits.

71.83(5)(a)(a) Definitions. In this subsection:

71.83(5)(a)1. 1. "Credit" means the earned income tax credit under s. 71.07 (9e), the homestead credit under subch. VIII, the farmland preservation credit under subch. IX, or any refundable credit under s. 71.07, 71.28, or 71.47.

71.83(5)(a)2. 2. "Fraudulent claim" means a claim for a credit, filed by a person, that is false or excessive and filed with fraudulent intent, as determined by the department.

71.83(5)(a)3. 3. "Reckless claim" means a claim for a credit, filed by a person, that is improper, due to reckless or intentional disregard of the provisions in this chapter or of rules and regulations of the department, as determined by the department.

71.83(5)(b) (b) Disallowance period.

71.83(5)(b)1.1. A person who files a fraudulent claim may not file a claim for a credit for 10 successive taxable years, beginning with the taxable year that begins immediately after the taxable year for which the department determined that the person filed a fraudulent claim.

71.83(5)(b)2. 2. A person who files a reckless claim may not file a claim for a credit for 2 successive taxable years, beginning with the taxable year that begins immediately after the taxable year for which the department determined that the person filed a reckless claim.

71.83(5)(c) (c) Reinstatement. After the period described under par. (b) during which a person may not file a claim for a credit, the person may file a claim for a credit, subject to any requirements that the department may impose on the person to demonstrate that the person is eligible to claim the credit.

71.83 History History: 1987 a. 312; 1989 a. 31, 90; 1991 a. 39, 190, 269, 315; 1993 a. 16, 112, 213; 1995 a. 428, 453; 1997 a. 27, 237, 283, 323; 1999 a. 32; 2001 a. 109; 2007 a. 20; 2009 a. 28; 2011 a. 1, 68; 2013 a. 20.



71.84 Addition to the tax.

71.84  Addition to the tax.

71.84(1)(1)  Individuals and fiduciaries. Except as provided in s. 71.09 (11), in the case of any underpayment of estimated tax by an individual, estate or trust, except as provided under s. 71.09, there shall be added to the aggregate tax for the taxable year interest at the rate of 12% per year on the amount of the underpayment for the period of the underpayment. In this subsection, "the period of the underpayment" means the time period from the due date of the installment until either the 15th day of the 4th month beginning after the end of the taxable year or the date of payment, whichever is earlier.

71.84(2) (2) Corporations.

71.84(2)(a)(a) Except as provided in s. 71.29 (7), in the case of any underpayment of estimated tax under s. 71.29 or 71.48 there shall be added to the aggregate tax for the taxable year interest at the rate of 12% per year on the amount of the underpayment for the period of the underpayment. For corporations, except as provided in par. (b), "period of the underpayment" means the time period from the due date of the installment until either the 15th day of the 3rd month beginning after the end of the taxable year or the date of payment, whichever is earlier. If 90% of the tax shown on the return is not paid by the 15th day of the 3rd month following the close of the taxable year, the difference between that amount and the estimated taxes paid, along with any interest due, shall accrue delinquent interest under s. 71.91 (1) (a).

71.84(2)(b) (b) For corporations that are subject to a tax under this chapter on unrelated business taxable income, as defined under section 512 of the internal revenue code, and virtually exempt entities, "period of the underpayment" means the time period from the due date of the installment until either the 15th day of the 5th month beginning after the end of the taxable year or the date of payment, whichever is earlier. If 90% of the tax shown on the return is not paid by the 15th day of the 5th month following the close of the taxable year, the difference between that amount and the estimated taxes paid along with any interest due, shall accrue delinquent interest under s. 71.91 (1) (a).

71.84(2)(c) (c) If a refund under s. 71.29 (3m) results in an income or franchise tax liability that is greater than the amount of estimated taxes paid in reduced by the amount of the refund, the taxpayer shall add to the aggregate tax for the taxable year interest at an annual rate of 12% on the amount of the unpaid tax liability for the period beginning on the date the refund is issued and ending on the 15th day of the 3rd month beginning after the end of the taxable year, or the date the tax liability is paid, whichever is earlier.

71.84 History History: 1987 a. 312, 411; 1989 a. 31; 1991 a. 39.

71.84 Annotation The definition of "return" in s. 71.29 applies to both the first and last sentences in sub. (2) (a). Thus, "return" means a return showing the proper amount due, regardless of whether the audited amount due is higher than the amount shown on the filed return. General Casualty Company v. DOR, 2002 WI App 248, 258 Wis. 2d 196, 653 N.W.2d 513, 01-2810.



71.85 General provisions.

71.85  General provisions.

71.85(1)(1)  Penalties not deductible. No penalty imposed by this chapter, including penalties imposed under s. 71.83 (1) (a) 3., 4. and 5. and (b) 2., 3. and 4. and (2) (a) 1., 4. and 5., or by subch. III of ch. 77 may be deducted from gross income in arriving at net income taxable under this chapter.

71.85(2) (2) Prosecutions by attorney general. The attorney general is authorized, upon request of the secretary of revenue, to represent the state or to assist the district attorney in the prosecution of any case arising under s. 71.83 (2) (a) 1. or (2) (b) 1. or 2.

71.85(3) (3) Abatement of interest and penalties. No penalty or interest that has been imposed under this subchapter on a taxpayer who is eligible for the exemption under s. 71.05 (6) (b) 13. or 14. may continue to accrue while the taxpayer is in the Operation Desert Shield or Operation Desert Storm theater of operations and for 180 days after the taxpayer leaves the Operation Desert Shield or Operation Desert Storm theater of operations.

71.85 History History: 1987 a. 312, 411; 1991 a. 2; 1995 a. 255; 1997 a. 36; 2001 a. 103.



71.87 Definition.

71.87  Definition. In this subchapter, "person feeling aggrieved" and "person aggrieved" include the spouse of a person against whom an additional assessment was made or who was denied a claim for refund for a taxable year for which a separate return was filed and include either spouse for a taxable year for which a joint return was filed or, if no return was filed, a joint return could have been filed.

71.87 History History: 1987 a. 312.



71.88 Time for filing an appeal.

71.88  Time for filing an appeal.

71.88(1) (1)  Appeal to the department of revenue.

71.88(1)(a)(a) Contested assessments and claims for refund. Except for refunds set off under s. 71.93 in respect to which appeal is to the agency to which the debt is owed, except for refunds set off under s. 71.935 in respect to which an appeal is held under procedures that the department of revenue establishes and except for refunds set off under s. 49.855 in respect to which a hearing is held before the circuit court, any person feeling aggrieved by a notice of additional assessment, refund, or notice of denial of refund may, within 60 days after receipt of the notice, petition the department of revenue for redetermination. A petition or an appeal by one spouse is a petition or an appeal by both spouses. The department shall make a redetermination on the petition within 6 months after it is filed.

71.88(1)(b) (b) Contested adjustments to credits. Any person feeling aggrieved by the determination made by the department to adjust a credit claimed under s. 71.07, 71.28 or 71.47 or subch. VIII or IX may, within 60 days after receipt, petition the department for redetermination. The department shall make a redetermination on the petition within 6 months after it is filed and notify the claimant under s. 71.74 (11). If no timely petition for redetermination is filed with the department, its determination shall be final and conclusive.

71.88(2) (2) Appeal to the Wisconsin tax appeals commission.

71.88(2)(a)(a) Appeal of the department's redetermination of assessments and claims for refund. A person feeling aggrieved by the department's redetermination may appeal to the tax appeals commission by filing a petition with the clerk of the commission as provided by law and the rules of practice promulgated by the commission. If a petition is not filed with the commission within the time provided in s. 73.01 or, except as provided in s. 71.75 (5), if no petition for redetermination is made within the time provided the assessment, refund, or denial of refund shall be final and conclusive.

71.88(2)(b) (b) Appeal of department's redetermination of credits. Any person aggrieved by the department of revenue's redetermination of a credit under s. 71.07 (3m), (6), or (9e), 71.28 (1) or (2m) or 71.47 (1) or (2m) or subch. VIII or IX, except when the denial is based upon late filing of claim for credit or is based upon a redetermination under s. 71.55 (8) of rent constituting property taxes accrued as at arm's length, may appeal the redetermination to the tax appeals commission by filing a petition with the commission within 60 days after the redetermination, as provided under s. 73.01 (5) with respect to income or franchise tax cases, and review of the commission's decision may be had under s. 73.015. For appeals brought under this paragraph, the filing fee required under s. 73.01 (5) (a) does not apply.

71.88 History History: 1987 a. 312; 1989 a. 31; 1991 a. 39; 1995 a. 27, 404; 2005 a. 49.



71.89 Appeal procedures.

71.89  Appeal procedures.

71.89(1)(1) If the taxpayer requests a hearing, the additional tax or overpayment shall not become due and payable until after hearing and determination of the tax by the tax appeals commission or disposition of the appeal pursuant to stipulation and order under ss. 73.01 (4) (a) and 73.03 (25).

71.89(2) (2) No person against whom an assessment of income or franchise tax has been made shall be allowed in any action either as plaintiff or defendant or in any other proceeding to question such assessment unless the requirements of ss. 71.88 and 71.90 (1) shall first have been complied with, and unless such person shall have made full disclosure under oath at the hearing before the tax appeals commission of any and all income that the person received. The requirement of full disclosure under this subsection may be waived by the department of revenue.

71.89(3) (3) As soon as the appellant shall have filed a petition with the tax appeals commission, all collection proceedings, except proceedings under s. 71.74 (14), shall be stayed until final determination of the appeal and any review thereof.

71.89(4) (4) Any person who contests an assessment before the tax appeals commission or in court shall state in his or her petition or notice of appeal what portion if any of the tax is admitted to be legally assessable and correct. Within 5 days after notice by the department, the appellant shall pay to the department the whole amount of the admitted tax and such tax shall be appropriated in accordance with s. 25.20. Any such payment shall be considered an admission of the legality of the tax thus paid, and such tax so paid cannot be recovered in the pending appeal or in any other action or proceeding.

71.89(5) (5) After final decision or other disposition, the record shall be returned to the department of revenue, and the department shall proceed to collect the taxes in the same manner as other income or franchise taxes are collected.

71.89 History History: 1987 a. 312; 1991 a. 39.



71.90 Depositing contested amounts.

71.90  Depositing contested amounts.

71.90(1) (1)  Deposit. The department shall notify any person who files a petition for redetermination that the person may deposit the amount of an additional assessment, including any interest or penalty, with the department, or with a person that the department prescribes, at any time before the department makes its redetermination. The department shall notify spouses jointly except that, if the spouses have different addresses and if either spouse notifies the department in writing of those addresses, the department shall serve a duplicate of the original notice on the spouse who has the address other than the address to which the original notice was sent. Amounts deposited under this subsection shall be subject to the interest provided by s. 71.82 only to the extent of the interest accrued prior to the first day of the month succeeding the date of deposit. Any deposited amount which is refunded shall bear interest at the rate of 3 percent per year during the time the funds were on deposit. A person may also pay any portion of an assessment which is admitted to be correct and the payment shall be considered an admission of the validity of that portion of the assessment and may not be recovered in an appeal or in any other action or proceeding.

71.90(2) (2) Deposit with the department. At any time while the petition is pending before the tax appeals commission or an appeal in regard to that petition is pending in a court, the taxpayer may offer to deposit the entire amount of the additional taxes, penalties, and fines, together with interest, with the department. The department shall, upon final determination of the appeal, refund to the appellant any portion of such payment which has been found to have been improperly assessed, including interest.

71.90 History History: 1987 a. 312; 1997 a. 27; 2003 a. 33; 2007 a. 20; 2013 a. 20.



71.91 Collection provisions.

71.91  Collection provisions.

71.91(1) (1)  Time taxes become delinquent.

71.91(1)(a)(a) Income and franchise taxes. Income and franchise taxes shall become delinquent if not paid when due under s. 71.03 (8) (b) and (c), 71.24 (9) or 71.44 (4) (b), and the department shall immediately proceed to collect the same. For the purpose of such collection the department or its duly authorized agent shall have the same powers as conferred by law upon the county treasurer, county clerk, sheriff and district attorney.

71.91(1)(b) (b) Withholding. Any amount not deposited or paid over to the department, or to the person that the department prescribes, within the time required shall be deemed delinquent and deposit reports or withholding reports filed after the due date shall be deemed late. In the case of a timely filed deposit or withholding report, withheld taxes shall become delinquent if not deposited or paid over on or before the due date of the report. In the case of no report filed or a report filed late, withheld taxes shall become delinquent if not deposited or paid over by the due date of the report. In the case of an assessment under s. 71.83 (1) (b) 2., the amount assessed shall become delinquent if not paid on or before the due date specified in the notice of deficiency, but if the assessment is contested before the tax appeals commission or in the courts, it shall become delinquent on the 30th day following the date on which the order or judgment representing final determination becomes final.

71.91(1)(c) (c) Contested income and franchise tax assessments. Any additional income or franchise tax assessment contested before the tax appeals commission or in the courts, which is finally determined to be correct, shall become delinquent if not paid on or before the 30th day following the date on which the order or judgment representing such final determination becomes final and conclusive. Any additional income or franchise tax assessment so contested shall be subject to s. 71.74 (14).

71.91(2) (2) Time tax obligation incurred. Any tax obligation, including interest, penalties and costs thereon, to the department of revenue is incurred on the date of the department's initial assessment or notice of the amount due of that tax.

71.91(3) (3) Marital obligations. All tax obligations to this state, including interest, penalties and costs thereon, incurred during marriage by a spouse after December 31, 1985, or after both spouses are domiciled in this state, whichever is later, are incurred in the interest of the marriage or family and may be satisfied only under ss. 766.55 (2) (b) and 859.18. However, if one spouse is relieved of liability under s. 71.10 (6) (a) or (b) or (6m), the tax obligation to this state of the other spouse may be satisfied only under s. 766.55 (2) (d) or by set-off under s. 71.55 (1), 71.61 (1) or 71.80 (3) or (3m).

71.91(4) (4) Unpaid tax is perfected lien on property. If any person liable to pay any income or franchise tax neglects, fails, or refuses to pay the tax, the amount, including any interest, addition to tax, penalty, or costs, shall be a perfected lien in favor of the department of revenue upon all property and rights to property. The lien is effective at the time taxes are due or at the time an assessment is made and shall continue until the liability for the amount to be paid or for the amount so assessed is satisfied, except that liens related to warrants entered under sub. (5) (b) 1. after May 5, 2004, shall continue for 20 years beginning on the date on which the warrant is entered under sub. (5) (b) 1., subject to renewal under sub. (5) (dm), or until the liability for the amount to be paid or for the amount so assessed is satisfied, whichever comes first. The perfected lien does not give the department of revenue priority over lienholders, mortgagees, purchasers for value, judgment creditors, and pledges whose interests have been recorded before the department's lien is recorded.

71.91(5) (5) Warrant shall be issued.

71.91(5)(ag)(ag) In this subsection, "file" means mail, deliver, or submit electronically.

71.91(5)(ar) (ar) If any income or franchise tax is not paid when due, the department of revenue shall file a warrant with the clerk of circuit court and may issue a copy of the warrant to the sheriff of any county of the state commanding the sheriff to levy upon and sell enough of the taxpayer's real and personal property found within the county to pay the tax with the penalties, interest and costs, and to proceed upon the property in the same manner as upon an execution against property issued out of a court of record, and to return the warrant to the department and pay to it the money collected, or the part of it that is necessary to pay the tax, penalties, interest and costs within 60 days after the receipt of the warrant, and deliver the balance, if any, after deduction of lawful charges, to the taxpayer.

71.91(5)(b) (b)

71.91(5)(b)1.1. The clerk of circuit court shall enter the warrant under par. (ar) as required by s. 806.11, and upon entering the amount of the warrant, together with interest required by s. 71.82 (2), the warrant shall be considered in all respects as a final judgment. The clerk of circuit court shall accept, file and enter the warrant without prepayment of any fee, but the clerk of circuit court shall submit a statement of the proper fee semiannually to the department covering the periods from January 1 to June 30 and July 1 to December 31. The fees shall then be paid by the state as provided by par. (h), but the fees provided by s. 814.61 (5) for filing and entering the warrants shall be added to the amount of the warrant and collected from the taxpayer when satisfaction or release is presented for entry.

71.91(5)(b)2. 2. The sheriff shall be entitled to the same fees for executing upon such warrant as upon an execution against property issued out of a court of record, to be collected in the same manner.

71.91(5)(b)3. 3. Upon the sale of any real estate the sheriff shall execute a deed of the same, and the taxpayer shall have the right to redeem the real estate as from a sale under an execution against property upon a judgment of a court of record.

71.91(5)(c) (c) A like warrant may be issued to any agent of the department authorized to collect income or franchise taxes, and in the execution thereof and collection of said taxes such agent shall have the powers of a sheriff, but shall not be entitled to collect from the taxpayer any fee or charge for the execution of such warrant in excess of actual expenses paid in the performance of his or her duty. When a warrant is issued to such agent he or she may proceed upon the same in any county of the state designated in the warrant, in the same manner as provided in this subchapter with respect to sheriffs of such counties.

71.91(5)(d) (d) Upon entry of a warrant in the judgment and lien docket, the department of revenue shall have the same remedies to enforce the claim for taxes, penalties, interest and costs as upon a judgment against the taxpayer.

71.91(5)(dm) (dm) The department of revenue may renew a lien that expires after 20 years, as specified under sub. (4), by filing a warrant as provided under par. (ar) no earlier than 180 days prior to the date that the lien expires and no later than the date that the lien expires. The clerk of circuit court shall enter the warrant as provided under par. (b) 1., except that no fee shall be assessed for any warrant filed under this paragraph. A lien that is the subject of a warrant filed under this paragraph retains its priority for payment under the original warrant and remains in effect for a period of 20 years beginning on the expiration date of the immediately preceding lien, subject to renewal under this paragraph, or until the liability for the amount to be paid or for the amount so assessed is satisfied, whichever comes first. The department of revenue may subsequently renew, in the manner described in this paragraph, any lien renewed under this paragraph until the liability for the amount to be paid or for the amount so assessed is satisfied.

71.91(5)(e) (e) The department, if it finds that the interests of the state will not thereby be jeopardized, and upon such conditions as it may exact, may issue a release, of any warrant with respect to any real property upon which said warrant is a lien or cloud upon title, and such release shall be entered of record by the clerk upon presentation to him or her and payment of the fee for filing said release and the same shall be held conclusive that the lien or cloud upon the title of the property covered by the release is extinguished. Any person desiring that such release be issued shall present to the department a written application in affidavit form requesting that the release be issued. Such application shall give the reasons for the request and shall clearly describe the property with respect to which the release is desired. In support of the request, the applicant shall furnish the department with proof sufficient to establish satisfactorily the fair market value of the property, the amounts, character and dates, both of execution and of record, of all encumbrances of record prior to the warrant lien, as well as the amount and character of any unrecorded encumbrances believed to be prior to the warrant lien, including information as to how and when all such encumbrances arose. Appropriate references shall be made to the pages and volumes of the recording books in which any such encumbrances have been recorded. The department may require a certified copy of any record referred to in such application to be furnished by the applicant, at his or her expense, from the officer in whose office such record is kept.

71.91(5)(f) (f) When the taxes set forth in a warrant together with penalties and interest to date of payment and all costs due the department have been paid to it or when such warrant has not been paid or discharged, but the taxes for which such warrant was issued have been canceled or credited, the department shall issue a satisfaction of the warrant and file it with the clerk and said warrant shall be immediately satisfied of record by such clerk. The department shall send a copy of such satisfaction to the taxpayer at the taxpayer's request. If the taxpayer so requests, the department shall indicate the amount that was paid to satisfy the warrant. When such warrant has not been paid or discharged but the enforcement of same would, in the opinion of the department, result in depriving the taxpayer of a substantial right, the department may issue a release of said warrant and file same with the clerk who shall immediately make an entry of same of record, and it shall be held conclusive of the extinguishment of the warrant and all liens and rights created thereby, but shall not constitute a release or satisfaction of the taxes for which such warrant was issued.

71.91(5)(g) (g) If the department of revenue has issued an erroneous warrant, the department shall issue to the clerk of circuit court for the county in which the warrant is filed a notice of withdrawal of the warrant. The clerk shall void the warrant and any liens attached by it.

71.91(5)(h) (h) All fees and compensation of officials or other persons performing any act or functions required in carrying out this subchapter, except such as are by this subchapter to be paid to such officials or persons by the taxpayer, shall, upon presentation to the department of revenue of an itemized and verified statement of the amount due, be paid, upon audit by the department of administration on the certificate of the secretary of revenue, by the secretary of administration and charged to the proper appropriation for the department of revenue. No public official shall be entitled to demand prepayment of any fee for the performance of any official act required in carrying out this subchapter.

71.91(5)(i) (i) The state may be made a party defendant in any action to foreclose a mortgage, land contract, or other lien upon any real property affected by such warrant lien, and the summons may be served by delivering a copy to the attorney general or leaving it at the attorney general's office in the capitol with an assistant or clerk. But no judgment for the recovery of money or personal property or costs shall be rendered against the state in any such action.

71.91(5)(j) (j) The provisions of this subchapter shall be in addition to all other methods for the collection of income or franchise taxes, and the department of revenue may exercise the powers vested in it by virtue of ss. 73.03 (20) and 73.04 or any of the powers vested in it by virtue of any other statute for the purpose of enforcing collection of income or franchise taxes.

71.91(5)(k) (k) All payments made on delinquencies shall be applied first in discharging costs, penalties and interest and the balance applied on the principal of the tax. In this paragraph, "principal of the tax" means the tax and interest added to it under ss. 71.03 (7), 71.24 (7), 71.44 (3) and 71.82.

71.91(5m) (5m) Applicability of personal property tax laws.

71.91(5m)(a)(a) All laws not in conflict with this chapter relating to the assessment, collection and payment of taxes on personal property, the correction of errors in assessment and tax rolls, and the collection of delinquent personal property taxes except the provisions for the compromise or cancellation of illegal taxes and the refunds of moneys paid thereon, as shown by the 1985 statutes, shall be applicable to the income or franchise tax provided in this chapter.

71.91(5m)(b) (b) The provisions for the compromise or cancellation of illegal personal property taxes and for refunds of personal property taxes apply to the taxes under this chapter to the extent that those provisions do not conflict with par. (a) or s. 71.92.

71.91(6) (6) Levy upon property for taxes.

71.91(6)(a)(a) Definitions. In this subsection:

71.91(6)(a)1d. 1d. "Continuous levy" means a levy that is in effect from the date on which it is served on a 3rd party until the liability out of which the levy arose is satisfied or until the levy is released, whichever occurs first.

71.91(6)(a)1g. 1g. "Department" means the department of revenue.

71.91(6)(a)2. 2. "Levy" means all powers of distraint and seizure.

71.91(6)(a)2n. 2n. "Noncontinuous levy" means a levy that is in effect on the date on which it is served on a 3rd party.

71.91(6)(a)3. 3. "Property" includes real and personal property and tangible and intangible property and rights to property but is limited to property and rights to property existing at the time of levy.

71.91(6)(a)4. 4. "Taxes" means the principal of the tax as defined in sub. (5) (k), interest, penalties and costs.

71.91(6)(b) (b) Powers of levy and distraint. If any person who is liable for any tax administered by the department neglects or refuses to pay that tax within 10 days after that tax becomes delinquent, the department may collect that tax and the expenses of the levy by levy upon, and sale of, any property belonging to that person or any property on which there is a lien as provided by sub. (4) in respect to that delinquent tax. Whenever any property that has been levied upon under this section is not sufficient to satisfy the claim of the department, the department may levy upon any other property liable to levy of the person against whom that claim exists until the taxes and expenses of the levy are fully paid. A levy imposed under this paragraph may be continuous or noncontinuous, except that a levy on commissions, wages, or salaries is continuous.

71.91(6)(c) (c) Duty to surrender.

71.91(6)(c)1.1. Except as provided in subd. 2., any person in possession of, or obligated with respect to, property subject to levy upon which a levy has been made shall, upon demand of the department, surrender that property unless it is subject to attachment or execution under judicial process, or discharge that obligation, to the department.

71.91(6)(c)2. 2. Levying upon a life insurance or endowment contract issued by a 3rd person, without necessity for the surrender of the contract document, is a demand by the department for payment of the amount under subd. 3. and for the exercise of the right of the person against whom the tax is assessed to an advance of that amount. The person who issued the contract shall pay over that amount within 90 days after the service of the notice of the levy. That notice shall include a certification by the department that a copy of that notice has been mailed to the person against whom the tax is assessed at that person's last-known address.

71.91(6)(c)3. 3. The levy under subd. 2. is satisfied if the person who issued the contract pays to the department, or to the person that the department prescribes, the amount that the person against whom the tax is assessed could have had advanced by the person who issued the contract on the date under subd. 2. for the satisfaction of the levy, increased by the amount of any advance, including contractual interest, made to the person against whom the tax is assessed on or after the date the person who issued the contract had actual notice or knowledge of the existence of the lien with respect to which that levy is made, other than an advance, including contractual interest on it, made automatically to maintain the contract in force under an agreement entered into before the person who issued the contract had notice or knowledge of that lien. Any person who issued a contract and who satisfies a levy under this paragraph is discharged from all liability to any beneficiary because of that satisfaction.

71.91(6)(d) (d) Failure to surrender; discharge.

71.91(6)(d)1.1. Any person, including an officer or employee, who fails to surrender property that is subject to levy upon demand of the department is liable to the department for a sum equal to the value of the property not surrendered, but not exceeding the amount of taxes for the collection of which that levy was made, together with costs and interest at the rate of 18% per year from the date of that levy. Any amount, other than costs, recovered under this paragraph shall be credited against the tax liability for the collection of which that levy was made. The liability under this paragraph may be assessed, levied and collected as are additional income or franchise taxes or may be recovered by the department in a civil action.

71.91(6)(d)2. 2. In addition to the liability imposed under subd. 1., if any person required to surrender property fails or refuses to surrender that property without reasonable cause, that person is liable for a penalty equal to 50% of the amount recoverable under subd. 1. No part of the penalty under this subdivision may be credited against the tax liability for the collection of which that levy was made. The penalty under this subdivision may be assessed, levied and collected as are additional income or franchise taxes or may be recovered by the department in a civil action.

71.91(6)(d)3. 3. Any person in possession of, or obligated with respect to, property upon which a levy has been made who, upon demand by the department, surrenders that property, or discharges that obligation, to the department or who pays a liability under subd. 1. is discharged from any liability to the delinquent taxpayer or, in the case of payments under par. (c) 2., to a beneficiary, with respect to that property arising from that surrender or payment.

71.91(6)(e) (e) Actions against this state.

71.91(6)(e)1.1. If the department has levied upon or sold property, any person, other than the person who is assessed the tax out of which the levy arose, who claims an interest in or lien on that property and claims that that property was wrongfully levied upon may bring a civil action against the state in the circuit court for Dane County. That action may be brought whether or not that property has been surrendered to or sold by the department. The court may grant only the relief under subd. 2. No other action to question the validity of or restrain or enjoin a levy by the department may be maintained.

71.91(6)(e)2. 2. In actions under subd. 1., if a levy or sale would irreparably injure rights to property, the court may enjoin the enforcement of that levy or prohibit that sale. If the court determines that the property has been wrongfully levied upon, it may order the return of specific property that the department possesses or grant a judgment for the amount of money obtained by levy. If the property was sold, the court may grant a judgment for an amount not exceeding the amount received by the department from the sale. If the property was purchased by the state at a sale under par. (f), the state shall be treated as having received an amount equal to the minimum price determined under that paragraph or the amount received by the state from the resale of that property, whichever is larger.

71.91(6)(e)3. 3. For purposes of an adjudication under this paragraph, the assessment of the tax upon which the interest or lien of the department is based is conclusively presumed to be valid. Interest shall be allowed for judgments under this paragraph at the rate of 12% per year from the date the department receives the money wrongfully levied upon to the date of payment of the judgment or from the date of sale to the date of payment.

71.91(6)(f) (f) Notice and sale.

71.91(6)(f)1.1. As soon as practicable after obtaining property, the department shall notify, in the manner prescribed by the department, the owner of any real or personal property, and, at the possessor's request, the possessor of any personal property, obtained by the department under this subsection. That notice may be left at the person's usual place of residence or business. If the owner cannot be located or has no dwelling or place of business in this state, or if the property is obtained as a result of a continuous levy on commissions, wages or salaries, the department may mail a notice to the owner's last-known address. That notice shall specify the sum demanded and shall contain, in the case of personal property, an account of the property obtained and, in the case of real property, a description with reasonable certainty of the property seized.

Effective date text 1. As soon as practicable after obtaining property, the department shall notify, in writing, the owner of any real property, and the possessor of any personal property, obtained by the department under this subsection. That notice may be left at the person's usual place of residence or business. If the owner cannot be located or has no dwelling or place of business in this state, or if the property is obtained as a result of a continuous levy on commissions, wages or salaries, the department may mail a notice to the owner's last-known address. That notice shall specify the sum demanded and shall contain, in the case of personal property, an account of the property obtained and, in the case of real property, a description with reasonable certainty of the property seized.

71.91(6)(f)2. 2. As soon as practicable after obtaining property, the department shall cause a notice of the sale to be published in a newspaper published or generally circulated within the county where the property was obtained. If there is no newspaper published or generally circulated in that county, the department shall post that notice at the city, town or village hall nearest the place where the property was obtained and in at least 2 other public places. That notice shall specify the property to be sold and the time, place, manner and conditions of the sale.

Effective date text 2. As soon as practicable after obtaining property, the department shall notify the owner in the manner prescribed under subd. 1. and shall cause a notice of the sale to be published in a newspaper published or generally circulated within the county where the property was obtained. If there is no newspaper published or generally circulated in that county, the department shall post that notice at the city, town or village hall nearest the place where the property was obtained and in at least 2 other public places. That notice shall specify the property to be sold and the time, place, manner and conditions of the sale.

71.91(6)(f)3. 3. If any property liable to levy is not divisible so as to enable the department, by sale of a part, to raise the whole amount of the tax and expenses, the whole of the property shall be sold.

71.91(6)(f)4. 4. The sale shall occur not less than 10 days and not more than 40 days after the notice under subd. 2. The department may interrupt the sale, but not for a period longer than 90 days. The sale shall be in the county in which the property is levied upon or in Dane County.

71.91(6)(f)5. 5. Before the sale, the department shall determine a minimum price for which the property shall be sold. If no person offers for that property at the sale at least the amount of the minimum price, the state shall purchase the property for the minimum price; otherwise, the property shall be sold to the highest bidder. In determining the minimum price, the department shall take into account the expense of making the levy and sale in addition to the value of the property. If payment in full is required at the time of acceptance of a bid and is not paid then, the department shall sell the property in the manner provided under this paragraph. If the conditions of the sale permit part of the payment to be deferred and if that part is not paid within the prescribed period, the department may sue the purchaser in the circuit court for Dane County for the unpaid part of the purchase price and interest at the rate of 12% per year from the date of the sale or the department may declare the sale void and may sell the property again under this paragraph. If the property is sold again, the 2nd purchaser shall receive it free of any claim of the defaulting purchaser and the amount paid upon the bid price by the defaulting purchaser is forfeited.

71.91(6)(f)6. 6. No property of any person is exempt from levy and sale under this subsection.

71.91(6)(g) (g) Redemption.

71.91(6)(g)1.1. Any person whose property has been levied upon may pay the amount due and the expenses of the proceeding to the department, or to the person that the department prescribes, at any time before the sale. Upon that payment, the department shall restore the property to the person whose property has been levied upon and stop all proceedings related to the levy.

71.91(6)(g)2. 2. The owners of any real property sold under par. (f), their heirs or personal representatives, or any person having an interest in or a lien on that property, or any person on behalf of a person specified in this subdivision may redeem the property sold, or any part of that property, within 120 days after the sale by payment to the purchaser or, if the purchaser cannot be found in the county in which the property to be redeemed is situated, then to the department, for the use of the purchaser or the purchaser's heirs or assigns, the amount paid by the purchaser and interest at the rate of 18% per year.

71.91(6)(h) (h) Certificate of sale.

71.91(6)(h)1.1. The department shall give the purchaser under par. (f) a certificate of sale upon payment in full of the purchase price. In the case of real property, that certificate shall specify the property purchased, the name of the purchaser and the price.

71.91(6)(h)2. 2. In the case of any real property sold under par. (f) and not redeemed under par. (g), the department shall execute to the purchaser, upon surrender of the certificate of sale, a deed reciting the facts set forth in the certificate.

71.91(6)(h)3. 3. If real property is purchased by the state under par. (f), the department shall execute and record a deed.

71.91(6)(h)4. 4. The certificate of sale for personal property sold under par. (f) is prima facie evidence of the right of the department to make the sale and conclusive evidence of the regularity of the proceedings of the sale. That certificate transfers to the purchaser all right, title and interest of the delinquent party to the property sold. If that property is stocks, that certificate is notice, when received, to any person of that transfer and authority to record the transfer on books and records as if the stocks were transferred or assigned by the party holding them, and all prior certificates are void. If the subject of sale is securities or other evidence of debt, the certificate is valid against any person possessing or claiming to possess the securities or other evidence of debt. If the property is a motor vehicle, the certificate is notice, when received, to the department of transportation as if the certificate of title were transferred or assigned by the party holding that certificate of title, and any prior certificate is void.

71.91(6)(h)5. 5. The deed of sale of real property is prima facie evidence of the facts stated in it and conveys all of the right, title and interest the delinquent party had to the property.

71.91(6)(h)6. 6. A certificate of sale of personal property given or a deed to real property executed under this paragraph discharges that property from all liens, encumbrances and titles subordinate to the department's lien.

71.91(6)(i) (i) Determination of expenses. The department shall determine the expenses to be allowed in all cases of levy and sale.

71.91(6)(j) (j) Departmental records. The department shall keep a record of all sales of real property under par. (f) and of all redemptions of that property. The record shall set forth the tax for which any sale was made, the dates of levy and sale, the name of the party assessed and all proceedings related to the sale, the amount of expenses, the names of the purchasers and the date of the deed.

71.91(6)(k) (k) Use of proceeds.

71.91(6)(k)1.1. The department shall apply all money realized under this subsection first against the expenses of the proceedings and then against the liability in respect to which the levy was made or the sale was conducted and any other liability owed to the department by the delinquent person.

71.91(6)(k)2. 2. The department may refund or credit any amount left after the applications under subd. 1., upon claim for and satisfactory proof of, to the person entitled to that amount.

71.91(6)(L) (L) Release of levy. The department may release the levy upon all or part of property levied upon to facilitate the collection of the liability, but that release does not prevent any later levy.

71.91(6)(m) (m) Wrongful levy.

71.91(6)(m)1.1. If the department determines that property has been wrongfully levied upon, the department may return the property, an amount of money equal to the amount of money levied upon or an amount of money equal to the amount of money received by the state from the sale of that property.

71.91(6)(m)2. 2. The department may return property at any time. The department may return an amount of money equal to the amount of money levied upon or received from sale within 9 months after the levy.

71.91(6)(m)3. 3. For purposes of this paragraph, if property is purchased by the state under par. (f) the state shall be treated as having received an amount of money equal to the minimum price determined under that paragraph or, if less, the amount of money received by the state from the resale of that property.

71.91(6)(n) (n) Preservation of remedies. The availability of the remedy under this subsection does not abridge the right of the department to pursue other remedies.

71.91(7) (7) Withholding by employer of delinquent tax of employee.

71.91(7)(a)(a) In this subsection, "employee" includes any subcontractor.

71.91(7)(b) (b) The department may give notice to any employer deriving income having a taxable situs in this state (regardless of whether any such income is exempt from taxation) to the effect that an employee of such employer is delinquent in a certain amount with respect to state taxes, including penalties, interest and costs. Such notice may be served by mail or by delivery by an employee of the department of revenue. Upon receipt of such notice of delinquency, the employer shall withhold from compensation due, or to become due to the employee, the total amount shown by the notice. The department may direct the employer to withhold part of the amount due the employee each pay period, until the total amount as shown by the notice, plus interest, has been withheld. The employer may not withhold more than 25% of the compensation due any employee for any one pay period, except that, if the employee leaves the employ of the employer or gives notice of his or her intention to do so, or is discharged for any reason, the employer shall withhold the entire amount otherwise payable to such employee, or so much thereof as may be necessary to equal the unwithheld balance of the amount shown in the notice of delinquency, plus delinquent interest. In crediting amounts withheld against delinquent taxes of an employee, the department shall apply amounts withheld in the following order: costs, penalties, delinquent interest, delinquent tax. The "compensation due" any employee for purposes of determining the 25% maximum withholding for any one pay period shall include all wages, salaries and fees constituting income, including wages, salaries, income advances or other consideration paid for future services, when paid to an employee, less amounts payable pursuant to a garnishment action with respect to which the employer was served prior to being served with the notice of delinquency and any amounts covered by any irrevocable and previously effective assignment of wages, of which amounts and the facts relating to such assignment the employer shall give notice to the department within 10 days after service of the notice of delinquency.

71.91(7)(c) (c) In any case in which the employee ceases to be employed by the employer before the full amount set forth in a notice of delinquency, plus delinquent interest, has been withheld by the employer, the employer shall immediately notify the department in writing of the termination date of the employee and the total amount withheld.

71.91(7)(d) (d) The employer shall, on or before the last day of the month after the month during which an amount was withheld, remit to the department or to the person that the department prescribes that amount. Any amount withheld from an employee by an employer shall immediately be a trust fund for this state. Should any employer, after notice, willfully fail to withhold in accordance with the notice and this subsection, or willfully fail to remit any amount withheld, as required by this subsection, such employer shall be liable for the total amount set forth in the notice together with delinquent interest as though the amount shown by the notice was due by such employer as a direct obligation to the state for delinquent taxes, and may be collected by any means provided by law including the means provided for the collection of delinquent income or franchise taxes. However, no amount required to be paid by an employer by reason of his or her failure to remit under this paragraph may be deducted from the gross income of such employer. Any amount collected from the employer for failure to withhold or for failure to remit under this subsection shall be credited as tax, costs, penalties and interest paid by the employee.

71.91(7)(e) (e) Paragraphs (b) to (d) shall apply in any case in which the employer is the United States or any instrumentality thereof or this state or any municipality or other subordinate unit thereof except those provisions imposing a liability on the employer for failure to withhold or remit. But an amount equal to any amount withheld by any municipality or other subordinate unit of this state under this subsection and not remitted to the department as required by this subsection shall be retained by the secretary of administration from funds otherwise payable to any such municipality or subordinate unit, and transmitted instead to the department, upon certification by the secretary of revenue.

71.91(7)(f) (f) The department shall refund to the employee excess amounts withheld from the employee under this subsection.

71.91(7)(g) (g) Employers required to withhold delinquent taxes, penalties, interest and costs under this subsection shall not be required to withhold amounts other than the total amounts certified to such employers by the department and shall not be required to compute interest, costs or other charges to be withheld.

71.91(7)(h) (h) The department may, by written notice served personally or by mail, require any employer, as defined in s. 71.63 (3), to withhold from the compensation due or to become due to any entertainer or entertainment corporation the amount of any delinquent state taxes, including costs, penalties and interest, shown by the notice. The employer shall send the money withheld to the department on or before the last day of the month after the month during which an amount was withheld.

71.91(8) (8) Financial record matching program.

71.91(8)(a)(a) Definitions. In this subsection:

71.91(8)(a)1. 1. "Account" means a demand deposit account, checking account, negotiable withdrawal order account, savings account, time deposit account, or money market mutual fund account.

71.91(8)(a)2. 2. "Department" means the department of revenue.

71.91(8)(a)3. 3. "Financial institution" has the meaning given in s. 49.853 (1) (c).

71.91(8)(a)5. 5. "Person" includes any individual, firm, partnership, limited liability company, joint venture, joint stock company, association, public or private corporation, estate, trust, receiver, personal representative, and other fiduciary, and the owner of a single-owner entity that is disregarded as a separate entity under this chapter.

71.91(8)(b) (b) Matching program agreements. The department shall promulgate rules specifying procedures under which the department shall enter into agreements with financial institutions doing business in this state to operate the financial record matching program under this subsection. The information shall be provided by electronic data exchange in the manner specified by the department by rule or by agreement between the department and the financial institution. If the financial institution requests reimbursement, the department shall reimburse a financial institution for costs associated with participating in the financial record matching program under this subsection in an amount not to exceed $125 for each calendar quarter that the institution participates in the program.

71.91(8)(e) (e) Confidentiality. A financial institution participating in the financial institution matching program under this subsection and the employees, agents, officers, and directors of the financial institution, may use any information provided by the department only for the purpose of administering this subsection and shall be subject to the confidentiality provisions of ss. 71.78 (1) and 77.61 (5) (a). Any person violating this paragraph may be fined not less than $25 nor more than $500, or imprisoned in the county jail for not less than 10 days nor more than one year or both.

71.91(8)(f) (f) Financial institution liability. A financial institution is not liable to any person for disclosing information to the department under this subsection or for any other action that the financial institution takes in good faith to comply with this subsection.

71.91(8)(g) (g) Penalty. A financial institution that fails to provide any information required within 120 days from either the date that the information is due or from the date that the department requests the information may be subject to a $100 penalty for each occurrence of the financial institution's failure to provide account information about an account holder. The department may commence civil proceedings to enforce this subsection if a financial institution fails to provide any information required after 120 days from either the date that the information is due or from the date that the department requests the information.

71.91 History History: 1987 a. 312, 411; 1989 a. 31 ss. 2102b, 2102f; 1991 a. 39, 315; 1993 a. 205; 1995 a. 27, 224, 233, 428; 1997 a. 27, 237; 2001 a. 102, 103; 2003 a. 33, 288; 2009 a. 28; 2013 a. 20.

71.91 Annotation A lien docketed under sub. (5) (b) continues until the tax liability is satisfied, not for 10 years. 81 Atty. Gen. 41.



71.92 Compromises.

71.92  Compromises.

71.92(2)(2) Any taxpayer who is unable to pay the full amount of his or her delinquent income or franchise taxes, costs, penalties and interest may apply to the department of revenue to pay such taxes, costs, penalties and interest in installments. Such application shall contain a statement of the reasons such taxes, costs, penalties and interest cannot be paid in full and shall set forth the plan of installment payments proposed by the taxpayer. Upon approval of such plan by the department and the payment of installments in accordance therewith collection proceedings with respect to such taxes, costs, penalties and interest shall be withheld; but on failure of the taxpayer to make any installment payment, the department shall proceed to collect the unpaid portion of such taxes, costs, penalties and interest in the manner provided by law. The department of revenue may require taxpayers who make installment payments under this subsection to do so by electronic funds transfer.

71.92(3) (3) Any taxpayer may petition the department of revenue to compromise his or her delinquent income or franchise taxes including the costs, penalties and interest. The petition shall set forth a sworn statement of the taxpayer and shall be in a form that the department prescribes and the department may examine the petitioner under oath concerning the matter. If the department finds that the taxpayer is unable to pay the taxes, costs, penalties and interest in full it shall determine the amount the taxpayer is able to pay and shall enter an order reducing such taxes, costs, penalties and interest in accordance with the determination. The order shall provide that the compromise, if paid in a lump sum, is effective only if paid within 10 days or the order shall provide that the compromise is effective if paid according to a payment schedule that is set up by the department. The department or its collection agents upon receipt of the order shall accept payment in accordance with the order. Upon payment of the total amount due under the order, the department shall credit the unpaid portion of the principal amount of such taxes and make appropriate record of the unpaid amount of penalties, costs, and interest accrued to the date of the order. If within 3 years of the date of the compromise order or the date of a final payment under a payment schedule, whichever is later, the department ascertains that the taxpayer has an income or property sufficient to enable the taxpayer to pay the remainder of the tax including costs, penalty and interest the department shall reopen the matter and order the payment in full of such taxes, costs, penalties and interest. Before the entry of the order a notice shall be given to the taxpayer in writing advising of the intention of the department of revenue to reopen the matter and fixing a time and place for the appearance of the taxpayer if the taxpayer desires a hearing. Upon entry of the order the department of revenue shall make an appropriate record of the principal amount of the taxes, penalties, costs and interest ordered to be paid and such taxes shall be immediately due and payable and shall thereafter be subject to the interest provided by s. 71.82 (2), and the department shall immediately proceed to collect the same together with the unpaid portion of penalty, costs, and interest accrued to the date of the compromise order.

71.92(4) (4) Delinquent income or franchise taxes, interest and penalties, resulting from assessments pursuant to s. 71.74 (3), 71.82 (2) (d) or 71.83 (1) (a) 3. or 4. or (b) 2. or 3. or from assessments by virtue of disallowance of claimed deductions for failure to file information reports relating thereto, as required by this chapter, may be compromised by the department when such action is fair and equitable under the circumstances.

71.92(6) (6) If any delinquent income or franchise tax has been referred by the department to the attorney general for collection and after having fully investigated the matter the attorney general determines that it would be in the best interest of the state to compromise the tax, a written recommendation shall be made to the department stating the terms upon which the tax should be compromised and the reasons therefor. The department shall approve or disapprove the recommendation and notify the department of justice. If approved the department of justice may enter into a stipulation with the taxpayer providing for the compromise of the tax on the terms set forth in the recommendation and upon compliance by the taxpayer the tax shall be fully discharged. The department of justice shall furnish the department with a copy of such stipulation, and the department or its agents charged with the collection of income or franchise taxes may accept payment of such tax in accordance with the terms of such stipulation and upon payment being made shall credit the unpaid portion of the tax. This subsection shall be in addition to all other powers of the department of justice and the department of revenue with respect to compromise or settlement of income or franchise taxes.

71.92 History History: 1987 a. 312; 1989 a. 31; 1991 a. 39; 1997 a. 237; 1999 a. 189.



71.93 Setoffs for other state agencies.

71.93  Setoffs for other state agencies.

71.93(1) (1)  Definitions. In this section:

71.93(1)(a) (a) "Debt" means all of the following:

71.93(1)(a)1. 1. An amount owed to a state agency, if the amount has been reduced to a judgment or if the state agency has provided the debtor reasonable notice and an opportunity to be heard with regard to the amount owed.

71.93(1)(a)2. 2. A delinquent child support or spousal support obligation that has been reduced to a judgment and has been submitted by an agency of another state to the department of children and families for certification under this section.

71.93(1)(a)3. 3. An amount that the department of health services may recover under s. 49.45 (2) (a) 10., 49.497, 49.793, or 49.847, if the department of health services has certified the amount under s. 49.85.

71.93(1)(a)4. 4. An amount that the department of children and families may recover under s. 49.161 or 49.195 (3) or collect under s. 49.147 (6) (cm), if the department of children and families has certified the amount under s. 49.85.

71.93(1)(a)5. 5. An amount owed to the department of corrections under s. 304.074 (2).

71.93(1)(a)6. 6. An amount owed to the department of military affairs under s. 321.40 (5).

71.93(1)(a)8. 8. Any amount owed to a state agency and collected pursuant to a written agreement between the department of revenue and the state agency as provided under sub. (8) (b), if the debt has been reduced to a judgment or if the state agency or the department has provided the debtor reasonable notice and an opportunity to be heard with regard to the amount owed.

71.93(1)(b) (b) "Debtor" means any person owing a debt to a state agency and any person who owes a delinquent child support or spousal support obligation to an agency of another state.

71.93(1)(c) (c) "Department" means the department of revenue.

71.93(1)(cm) (cm) "Disbursement" means any payment to a person who provides goods and services to the state under subch. IV or V of ch. 16 or under ch. 84.

71.93(1)(d) (d) "Refund" means the excess amount by which any payments, refundable credits or both exceed a debtor's Wisconsin tax liability or any other liability owed to the department.

71.93(1)(e) (e) "State agency" has the meaning set forth under s. 20.001 (1).

71.93(2) (2) Certification. A state agency may certify to the department any properly identified debt exceeding $20 so that the department may set off the amount of the debt against a refund to the debtor or so that the department of administration may reduce a disbursement to the debtor by the amount of the debt. At least 30 days prior to certification each debtor shall be sent a notice by the state agency of its intent to certify the debt to the department for setoff or reduction and of the debtor's right of appeal. At the time of certification, the certifying state agency shall furnish the social security number of individual debtors and the federal employer identification number of other debtors.

71.93(3) (3) Administration.

71.93(3)(a)(a) The department of revenue shall setoff any debt or other amount owed to the department, regardless of the origin of the debt or of the amount, its nature or its date. If after the setoff there remains a refund in excess of $10, the department shall set off the remaining refund against certified debts of other entities in the following order:

71.93(3)(a)1. 1. Debt under s. 49.855 (1), certified by the department of children and families under sub. (2).

71.93(3)(a)2. 2. State agency debt collected pursuant to an agreement under sub. (8) and debt owed to the courts, the legislature, or an authority, as defined in s. 16.41 (4), collected pursuant to an agreement under sub. (8).

71.93(3)(a)3. 3. Debt owed to local units of government collected pursuant to an agreement under sub. (8).

71.93(3)(a)4. 4. Debt certified under sub. (2), other than child support debt certified by the department of children and families.

71.93(3)(a)5. 5. Child support or spousal support obligations submitted by an agency of another state.

71.93(3)(a)6. 6. Debt certified under s. 71.935 (2).

71.93(3)(a)7. 7. Federal tax obligations collected pursuant to an agreement under s. 73.03 (52) (a).

71.93(3)(a)8. 8. Tribal obligations collected pursuant to an agreement under s. 73.03 (52n).

71.93(3)(a)9. 9. Tax and nontax obligations of other states, and of the local governmental units within those states, collected pursuant to an agreement under s. 73.03 (52m).

71.93(3)(am) (am) If more than one certified debt exists for any debtor for the same type of debt specified under par. (a) 1. to 9., the refund shall be first set off against the earliest debt certified, except that no child support or spousal support obligation submitted by an agency of another state may be set off until all debts owed to and certified by state agencies of this state have been set off. When all debts have been satisfied, any remaining refund shall be refunded to the debtor by the department. Any legal action contesting a setoff under this paragraph shall be brought against the entity that certified the debt.

71.93(3)(b) (b) The department shall provide the information obtained under sub. (2) to the department of administration. Before reducing any disbursement as provided under this paragraph, the department of administration shall contact the department to verify whether a certified debt that is the basis of the reduction has been collected by other means. If the certified debt remains uncollected, the department of administration shall reduce the disbursement by the amount of the debtor's certified debt under sub. (2), notify the department of such reduction and disbursement, and remit the amount of the reduction to the department in the manner prescribed by the department. If more than one certified debt exists for any debtor, the disbursement shall be reduced first by any debts certified under s. 73.12 then by the earliest debt certified. Any legal action contesting a reduction under this paragraph shall be brought against the state agency that certified the debt under sub. (2).

71.93(4) (4) Settlement. Within 30 days after the close of each calendar quarter, the department shall settle with each state agency that has certified a debt. Each settlement shall note the opening balance of debts certified, any additions or deletions, reductions or amounts set off, and the ending balance at the close of the settlement period.

71.93(5) (5) Debtor charged for costs. Each debtor shall be charged for administration expenses, and the amounts charged shall be credited to the department's appropriation under s. 20.566 (1) (h). The department may set off amounts charged to the debtor under this subsection against any refund owed to the debtor, in the manner provided in sub. (3). Annually on or before November 1, the department shall review its costs incurred during the previous fiscal year in administering state agency setoffs and reductions and shall adjust its subsequent charges to each debtor to reflect that experience.

71.93(6) (6) Written agreement and authority of department. Any state agency wishing to certify debts to the department shall enter into a written agreement with the department prior to any certification of debt. Any certification of debts by a state agency or changes to certified debts shall be in a manner and form prescribed by the department. The secretary of revenue shall be the final authority in the resolution of any interagency disputes in regard to certification of debts. If a refund or disbursement is adjusted after a setoff or reduction, the department may readjust any erroneous settlement with a certifying state agency.

71.93(7) (7) Exchange of information. Information relative to changes to any debt certified shall be exchanged promptly by each agency. Setoff of refunds and reduction of disbursements against debts certified by agencies, and any report of the setoff or reduction to state agencies, is not a violation of ss. 71.78, 72.06, 77.61 (5), 78.80 (3), and 139.38 (6).

71.93(8) (8) State agency debt agreements.

71.93(8)(a)(a) Upon request by a state agency, the department of revenue may enter into an agreement with individuals who owe debts to the state agency. With the consent of the debtor, the department of revenue may arrange with the debtor's employer for the withholding from the debtor's pay of a specified amount to be applied against the debt.

71.93(8)(b) (b)

71.93(8)(b)1.1. Except as provided in subd. 2., a state agency and the department of revenue shall enter into a written agreement to have the department collect any amount owed to the state agency that is more than 90 days past due, unless negotiations between the agency and debtor are actively ongoing, the debt is the subject of legal action or administrative proceedings, or the agency determines that the debtor is adhering to an acceptable payment arrangement. At least 30 days before the department pursues the collection of any debt referred by a state agency, either the department or the agency shall provide the debtor with a written notice that the debt will be referred to the department for collection. The department may collect amounts owed, pursuant to the written agreement, from the debtor in addition to offsetting the amounts as provided under sub. (3). The department shall charge each debtor whose debt is subject to collection under this paragraph an amount for administrative expenses and that amount shall be credited to the appropriation under s. 20.566 (1) (h).

71.93(8)(b)2. 2. The department may enter into agreements described under subd. 1. with the courts, the legislature, authorities, as defined in s. 16.41 (4), and local units of government.

71.93(8)(b)3. 3. Agreements required under subd. 1. shall be completed no later than July 1, 2010, except that an agreement may allow a delay or phase-in of referrals.

71.93(8)(b)4. 4. The secretary of revenue may waive the referral of certain types of debt. The department's determination that a debt is not collectable does not prevent the referring agency from taking additional collection actions.

71.93(8)(b)5. 5. The department may collect debts and assess interest on delinquent amounts under this paragraph in the same manner that it collects taxes and assesses interest under ss. 71.82 (2), 71.91, 71.92, and 73.03 (20). The department's use of tax returns and related information to collect debts under this paragraph is not a violation of s. 71.78, 72.06, 77.61 (5), 78.80 (3), or 139.38 (6).

71.93(8)(b)6. 6. If the debtor owes debt to the department and to other entities, payments shall first apply to debts owed to the department then to the other entities in the order determined under sub. (3) (a).

71.93 History History: 1987 a. 312; 1989 a. 31; 1993 a. 437; 1995 a. 27 ss. 3427 to 3429, 9126 (19), 9130 (4); 1995 a. 404; 1997 a. 3, 27; 2001 a. 16; 2003 a. 33; 2005 a. 25, 59, 254; 2007 a. 20 ss. 2141 to 2142, 9121 (6) (a); 2007 a. 97, 200; 2009 a. 28; 2013 a. 20.



71.935 Setoffs for municipalities and counties.

71.935  Setoffs for municipalities and counties.

71.935(1) (1) In this section:

71.935(1)(a) (a) "Debt" means a parking citation of at least $20 that is unpaid and for which there has been no court appearance by the date specified in the citation or, if no date is specified, that is unpaid for at least 28 days; an unpaid fine, fee, restitution or forfeiture of at least $20; and any other debt that is at least $20, including debt related to property taxes, if the debt has been reduced to a judgment or the municipality or county to which the debt is owed has provided the debtor reasonable notice and an opportunity to be heard with regard to the debt.

71.935(1)(am) (am) "Debt related to property taxes" means delinquent general property taxes, as defined in s. 74.01 (1), special assessments, as defined in s. 74.01 (3), special charges, as defined in s. 74.01 (4), and special taxes, as defined in s. 74.01 (5). The term "debt related to property taxes" includes any interest and penalty charged as a result of the delinquency.

71.935(1)(b) (b) "Debtor" means a person who owes a debt to a municipality or county.

71.935(1)(c) (c) "Department" means the department of revenue.

71.935(1)(cm) (cm) "Disbursement" means any payment to a person who provides goods and services to the state under subch. IV or V of ch. 16 or under ch. 84.

71.935(1)(cr) (cr) "Municipality" means any city, village, or town, and includes any entity formed pursuant to an intergovernmental cooperation contract or agreement under s. 66.0301 to provide consolidated services directly to cities, villages, and towns.

71.935(1)(d) (d) "Refund" has the meaning given under s. 71.93 (1) (d).

71.935(2) (2) A municipality or county may certify to the department any debt owed to it. Not later than 5 days after certification, the municipality or county shall notify the debtor in writing of its certification of the debt to the department, of the basis of the certification and of the debtor's right to appeal and, in the case of parking citations, of the debtor's right to contest the citation. At the time of certification, the municipality or county shall furnish to the department the name and social security number or operator's license number of each individual debtor and the name and federal employer identification number of each other debtor.

71.935(3) (3)

71.935(3)(a)(a) If the debt remains uncollected and, in the case of a parking citation, if the debtor has not contested the citation within 20 days after the notice under sub. (2), the department shall set off the debt against any refund that is owed to the debtor after the setoff under s. 71.93. Any legal action contesting a setoff shall be brought against the municipality or county that certified the debt under sub. (2).

71.935(3)(b) (b) The department shall provide the information obtained under sub. (2) to the department of administration. Before reducing any disbursement as provided under this paragraph, the department of administration shall contact the department to verify whether a certified debt that is the basis of the reduction has been collected by other means and, in the case of a parking citation, whether the debtor has contested the citation within 20 days after the notice under sub. (2). If the certified debt remains uncollected and, in the case of a parking citation, the citation has not been contested within 20 days after the notice under sub. (2), the department of administration shall, after any reduction under s. 71.93, reduce the disbursement by the amount of the debtor's certified debt under sub. (2), notify the department of such reduction and disbursement, and remit the amount of the reduction to the department in the manner prescribed by the department. If more than one debt certified under sub. (2) exists for any debtor, the disbursement shall be reduced first by the earliest debt certified. Any legal action contesting a reduction under this paragraph shall be brought against the municipality or county that certified the debt under sub. (2).

71.935(4) (4) Within 30 days after the end of each calendar quarter, the department shall settle with each municipality and county for the amounts set off or reduced against certified debts for the municipality or county during that calendar quarter.

71.935(5) (5) Each debtor shall be charged for administration expenses, and the amounts charged shall be credited to the appropriation account under s. 20.566 (1) (h). The department may set off amounts charged to the debtor under this subsection against any refund owed to the debtor, in the manner provided in sub. (3). Annually on or before November 1, the department shall review its costs incurred during the previous fiscal year in administering setoffs and reductions under this section and shall adjust its subsequent charges to each debtor to reflect that experience.

71.935 History History: 1995 a. 27; 1997 a. 27; 2003 a. 177; 2005 a. 25, 59, 254, 454; 2007 a. 96, 97; 2011 a. 32, 142.



71.94 Penalties.

71.94  Penalties. Unless specifically provided in this subchapter, the penalties under subch. XIII apply for failure to comply with this subchapter unless the context requires otherwise.

71.94 History History: 1987 a. 312.



71.98 Internal Revenue Code update.

71.98  Internal Revenue Code update. The following federal laws, to the extent that they apply to the Internal Revenue Code, apply to this chapter:

71.98(1) (1) Health savings accounts. Sections 106 (d), 220 (f) (5) (A), 223, and 408 (d) (9) of the Internal Revenue Code, all as amended to December 31, 2010, and relating to health savings accounts.

71.98(2) (2) Imputed income; employer payments to employees for medical care. Section 1004 (d) of Public Law 111-152, and section 105 (b) of the Internal Revenue Code, as amended to December 31, 2010, and related to amounts paid by an employer to an employee to reimburse the employee for costs paid by him or her for medical care for the employee's adult child.

71.98(3) (3) Depreciation, depletion, and amortization. For taxable years beginning after December 31, 2013, and for purposes of computing depreciation and amortization, the Internal Revenue Code means the federal Internal Revenue Code in effect on January 1, 2014. For taxable years beginning after December 31, 2013, and for purposes of computing depletion, the Internal Revenue code means the federal Internal Revenue code in effect for the year in which the property is placed in service.

71.98(4) (4) Expensing of depreciable business assets. For taxable years beginning after December 31, 2013, sections 179, 179A, 179B, 179C, 179D, and 179E of the Internal Revenue Code and related to expensing of depreciable business assets. For purposes of this subsection, the Internal Revenue Code means the federal Internal Revenue Code in effect for the year in which property is placed in service.

71.98(5) (5) Gain from small business stock. For stock acquired after December 31, 2013, section 1202 of the Internal Revenue Code, as amended to December 31, 2012, related to the exclusion for gain from certain small business stock.

71.98 History History: 2011 a. 1, 49; 2013 a. 20, 145.






72. Estate tax.

72.005 Purpose.

72.005  Purpose. The purpose of this chapter is to obtain for Wisconsin the benefit of the maximum credit allowable upon the United States estate tax, to the full extent that this state may be entitled, by imposing this tax. This chapter is to be liberally construed to effect this purpose.

72.005 History History: 1971 c. 310; 1987 a. 27 s. 1538m; Stats. 1987 s. 72.005.



72.01 Definitions.

72.01  Definitions. In this chapter, unless otherwise specified:

72.01(1) (1) "Administration" means any proceeding relating to a decedent's estate whether decedent died testate or intestate.

72.01(4) (4) "Circuit court" means the circuit court which has jurisdiction under s. 72.27.

72.01(6) (6) "Death tax" is a tax imposed by a state, territory or district, because of a death or gift in contemplation of death, on property or a transfer of property, and includes estate, inheritance, succession, legacy and transfer taxes.

72.01(7) (7) "Decedent" means the deceased person.

72.01(8) (8) "Department" means the department of revenue.

72.01(9) (9) "Distributee" means any person to whom property is transferred by reason of a death or in contemplation of death other than in payment of a claim.

72.01(9m) (9m) "District attorney" means the district attorney of the county whose circuit court has jurisdiction under s. 72.27.

72.01(11) (11) "Estate" means all property of a decedent transferred by reason of the decedent's death.

72.01(11m) (11m) "Federal credit" means, for deaths occurring after September 30, 2002, and before January 1, 2008, the federal estate tax credit allowed for state death taxes as computed under the federal estate tax law in effect on December 31, 2000, and for deaths occurring after December 31, 2007, the federal estate tax credit allowed for state death taxes as computed under the federal estate tax law in effect on the day of the decedent's death.

72.01(11n) (11n) "Federal estate tax" means, for deaths occurring after September 30, 2002, and before January 1, 2008, the federal estate tax as computed under the federal estate tax law in effect on December 31, 2000, and for deaths occurring after December 31, 2007, the federal estate tax as computed under the federal estate tax law in effect on the day of the decedent's death.

72.01(12m) (12m) "File" means mail or deliver a document that the department prescribes to the department or, if the department prescribes another method of submitting or another destination, use that other method or submit to that other destination.

72.01(13) (13) "The intestate laws of this state" include statutory rights and allowances to a child and to a surviving spouse and any other rights of a surviving spouse acquired by contract in lieu of any statutory rights.

72.01(14m) (14m) "Pay" means mail or deliver funds to the department or, if the department prescribes another method of submitting or another destination, use that other method or submit to that other destination.

72.01(16) (16) "Personal representative" means any person to whom letters to administer a decedent's estate have been granted by the court but does not include a special administrator.

72.01(19) (19) "Property" means any interest, legal or equitable, present or future, in real or personal property, or income therefrom, in possession and enjoyment, trust or otherwise, within or without this state.

72.01(21) (21) "Transfer" means the passing of property.

72.01 History History: 1971 c. 310; 1973 c. 90; 1977 c. 187 s. 135; 1977 c. 418; 1977 c. 449 ss. 181, 497; 1981 c. 20, 317; 1983 a. 27, 186, 189, 212; 1985 a. 29, 261; 1987 a. 27; 1997 a. 27; 2001 a. 16.

72.01 Annotation Wisconsin's New Estate Tax. Wilcox. Wis. Law. Dec. 2001.

72.01 Annotation A History of the Wisconsin Inheritance Tax, Stark, 88 MLR 947 (2005).



72.02 Estate tax imposed.

72.02  Estate tax imposed. An estate tax is imposed upon the transfer of all property that is subject to a federal estate tax and that has a taxable situs in this state. The tax imposed is equal to the federal credit against the federal estate tax as finally determined. If only a portion of a decedent's property has a taxable situs in this state, the tax imposed is the amount obtained by multiplying the federal credit by a fraction the numerator of which is the value of the decedent's estate that has a taxable situs in this state and the denominator of which is the total value of the property in the estate that qualifies for the federal credit.

72.02 History History: 1987 a. 27; 2001 a. 16.

72.02 Annotation The gross estate for purposes of calculating the estate tax is the taxable estate as determined under federal law. The statutes do not authorize DOR to add gifts made in contemplation of death to the federal taxable estate when calculating the estate tax. The amount of estate tax is determined by the federal credit for state death taxes provided under federal law. Any construction that results in a calculation of the estate tax that is not equal to the federal tax credit for state death taxes is inconsistent with the plain language of this section. Department of Revenue v. Estate of Schweitzer, 2008 WI App 2, 307 Wis. 2d 298, 744 N.W.2d 861, 06-0984.

72.02 Annotation Wisconsin's New Estate Tax. Wilcox. Wis. Law. Dec. 2001.

72.02 Annotation Time Runs Out on Wisconsin's Estate Tax. Reineke & Botham. Wis. Law. Dec. 2007.



72.03 Notice.

72.03  Notice. Unless otherwise provided, where "notice" is required in this chapter it shall be given in the manner prescribed by s. 879.05.

72.03 History History: 1971 c. 310.



72.045 Timely filing.

72.045  Timely filing. Documents and payments required or permitted by this chapter that are filed by mail are on time if they are mailed in a properly addressed envelope, if the postage is paid, if the envelope is postmarked before midnight of the due date and if the department or the person that the department designates receives them no later than 5 days after the due date. Documents and payments that are not mailed are timely if they are received on or before the due date by the department or at the destination that the department prescribes.

72.045 History History: 1991 a. 39; 1997 a. 27.



72.06 Confidentiality of tax returns.

72.06  Confidentiality of tax returns. Sections 71.78 (1), (1m), and (4) to (9) and 71.83 (2) (a) 3. and 3m. apply to any information obtained from any person by the department on a death tax return, report, schedule, exhibit or other document or from an audit report pertaining to the tax return.

72.06 History History: 1979 c. 139, 221; 1987 a. 27; 1987 a. 312 s. 17; 2011 a. 68.



72.11 Subjects liable.

72.11  Subjects liable.

72.11(1)(1)  Residents and nonresidents. A tax is imposed upon any transfer of property to any distributee in the following cases:

72.11(1)(a) (a) When the transfer is from a person who dies while a resident of this state.

72.11(1)(b) (b) When the transfer is of property within the jurisdiction of this state and the decedent was not a resident of this state at the time of the decedent's death.

72.11(2) (2) Exception; reciprocity as to nonresident decedents. A transfer, which is made taxable under this chapter and is of a nonresident decedent's intangible personal property is not subject to the tax imposed by this chapter if a like exemption is allowed at the time of the death of the decedent by the laws of the state, territory or district of the decedent's residence in favor of residents of this state or if the state, territory, or district of the decedent's residence does not impose a tax on the transfer at death at the time of the death of the decedent.

72.11 History History: 1971 c. 307, 310; 1973 c. 90; 1987 a. 27 s. 3200 (47); 1991 a. 316; 2003 a. 258.



72.21 Personal liability.

72.21  Personal liability.

72.21(1)(1) Each personal representative, special administrator, and trustee of a trust in existence and containing property on the date of the decedent's death, is severally liable for the tax imposed by this chapter, with interest, to the extent of the clear market value of all property under the control of that personal representative, special administrator or trustee, the transfer of which is subject to this tax. This liability extends to all taxes due under this chapter on all transfers to a distributee, and is not limited to the value of transfers of property in the control of the personal representative, special administrator or trustee.

72.21(2) (2) A trustee of a trust which comes into existence after the decedent's death and a distributee are liable for the tax imposed by this chapter, with interest, only to the extent of the clear market value of property transferred to the trustee or distributee.

72.21 History History: 1971 c. 310; 1979 c. 1; 1987 a. 27 ss. 1504m, 3200 (47); 1991 a. 316.

72.21 Annotation Absent a direction to the contrary, the burden of the estate tax falls on the residue of the estate. Firstar Trust Co. v. First National Bank of Kenosha, 197 Wis. 2d 484, 541 N.W.2d 467 (1995), 93-2508. See also Estate of Sheppard v. Schleis, 2010 WI 32, 324 Wis. 2d 41, 782 N.W.2d 85, 09-1021.



72.22 Payment.

72.22  Payment.

72.22(1)(1)  When payable. Except as provided in s. 72.225, the tax imposed by this chapter shall be paid on the date 9 months after the decedent's death.

72.22(2) (2) Advance payment. Anyone personally liable for a tax under this chapter may pay an estimated tax before the tax is determined.

72.22(3) (3) Payment. Except as provided in s. 72.225, at the time that the return is filed, the full tax shall be paid. If a prepayment was made, any additional tax shown owing on the return, as filed, shall accompany the return.

72.22 History History: 1971 c. 310; 1973 c. 90; 1979 c. 1, 34, 221; 1981 c. 20, 317; 1983 a. 27, 212, 248; 1985 a. 29, 261; 1987 a. 27 s. 1505m to 1507m, 3200 (47); 1995 a. 27; 1997 a. 27.



72.225 Installment payments; closely held businesses.

72.225  Installment payments; closely held businesses.

72.225(1)(1) If a percentage of the federal tax on an estate may be paid in installments under section 6166 of the internal revenue code, the same percentage of the taxes under this chapter may be paid under the same installment schedule if written notice of the election to pay in installments is given to the department within 9 months after the decedent's death. The provisions on acceleration under section 6166 (g) of the internal revenue code apply to payments under this section. The interest rate on payments is 12% and is calculated from the date of death.

72.225(2) (2) Upon the filing of a notice under sub. (1), distributees of real estate shall provide the department a certified copy of a lien for unpaid taxes and interest on the property to secure payment, and shall record the lien in the office of the register of deeds of the county in which the property is located. Distributees of personal property, upon the filing of a notice under sub. (1), shall either provide a lien or provide the department a financial guarantee bond equal to the estimated tax and interest elected to be paid under sub. (1) to secure payment if the tax has not been determined. Upon determination of the tax, distributees of personal property shall provide a lien or provide a financial guarantee bond sufficient to secure payment of the tax and interest or pay the department the excess over the amount of tax and interest secured by the bond. The department may accept a lien affecting only part of the property if there is sufficient security to secure payment of the tax. Any distributee who fails to provide the security required under this subsection or who disposes of one-third or more of the property on which the tax is secured under this subsection, shall pay the tax in full.

72.225 History History: 1995 a. 27.



72.23 Acceleration and interest.

72.23  Acceleration and interest.

72.23(1) (1) If the tax imposed by this chapter is not paid when it is due under s. 72.22, interest is due and payable at the rate of 12% per year from date of death. In computing time under this section, the day of death is excluded. If any payment of tax or interest under s. 72.225 is not paid when due, the tax and interest due shall be paid upon notice by the department.

72.23(2) (2) The department or circuit court may waive interest on any additional tax arising from the discovery of property omitted in the inventory of total assets or in the original tax determination, if due diligence was exercised in determining the assets.

72.23 History History: 1971 c. 310; 1973 c. 90; 1977 c. 29; 1977 c. 449 s. 497; 1981 c. 20; 1987 a. 27; 1995 a. 27; 1997 a. 291; 2005 a. 49.



72.235 Failure to file.

72.235  Failure to file. Any person who fails to file a return by the date under s. 72.30 (1) is subject to a penalty of 5% of the tax due under s. 72.02 but not less than $25 nor more than $500.

72.235 History History: 1991 a. 39.



72.24 Refunding.

72.24  Refunding. Whenever any amount has been paid in excess of the tax determined, the secretary of administration, upon certification by the department or circuit court, shall refund the excess to the payor or other person entitled thereto.

72.24 History History: 1971 c. 310; 1973 c. 90; 1977 c. 449 s. 497; 2003 a. 33.



72.27 Jurisdiction of circuit court.

72.27  Jurisdiction of circuit court.

72.27(1) (1)  Residents. The circuit court for the county of which the decedent died a resident has jurisdiction to hear and determine all questions arising under this chapter and to do any act authorized by a circuit court in other matters or proceedings coming within its jurisdiction. If 2 or more courts are entitled to exercise jurisdiction, the court first acquiring it retains exclusive jurisdiction.

72.27(2) (2) Nonresidents. The circuit court of Dane County has jurisdiction to hear and determine all questions relating to the determination and adjustment of the tax imposed by this chapter, if a tax appears due because of the death of a nonresident decedent and in which it does not otherwise appear necessary for regular administration. If a nonresident dies possessed of real or tangible personal property located within this state, the circuit court of the county in which the property is located shall have concurrent jurisdiction with the circuit court for Dane County.

72.27 History History: 1971 c. 310; 1973 c. 90; 1977 c. 449; 1987 a. 27 s. 3200 (47).



72.30 Determination of tax.

72.30  Determination of tax.

72.30(1) (1)  Filing requirements.

72.30(1)(a)(a) Except as provided in par. (b), if a federal estate tax return is required, the personal representative, special administrator, trustee, distributee or other person interested shall prepare the return for the tax under this chapter, compute the tax due under this chapter, and on or before the due date, as extended, of the federal estate tax return file the return for the tax under this chapter with a copy of the federal estate tax return and a copy of all documents submitted with the federal estate tax return.

72.30(1)(b) (b) The personal representative, special administrator, trustee, distributee, or other person interested shall prepare the return for the tax under this chapter in the manner prescribed by the department.

72.30(3) (3) Certificate of tax. Upon receipt of the return and payment of the tax, the department shall issue a dated certificate showing the amount of tax and any interest.

72.30(4) (4) Hearing in circuit court. The attorney general, department, district attorney or any person dissatisfied with the appraisal, assessment or determination of the tax due under this chapter may apply for a hearing before the circuit court within 6 months from the date the certificate in sub. (3) is issued. The applicant must give a written notice to the court stating the grounds of the application. No statute of limitations shall run against the department in cases of fraud or collusion or where property is not disclosed in the return.

72.30(7) (7) Collection. In addition to its powers to collect taxes due under this chapter, the department may proceed in the manner provided in ss. 71.91 (5) and (7). All payments under this chapter after their due date shall be applied first in discharging costs and interest and the balance applied on the tax principal.

72.30 History History: 1971 c. 310; 1973 c. 90; 1975 c. 41 s. 52; 1975 c. 331; 1977 c. 449 s. 497; 1979 c. 1; 1985 a. 278; 1987 a. 27; 1987 a. 312 s. 17; 1991 a. 39; 1997 a. 27, 35, 252; 2001 a. 16.

72.30 Annotation Sub. (4) did not bar court review of a tax dispute that arose more than 6 months after the tax certificate was issued. The department must issue a certificate under sub. (3) (c) each time a tax determination is made on an amended return. In Matter of Estate of Halsted, 116 Wis. 2d 23, 341 N.W.2d 389 (1983).



72.33 Adjustments.

72.33  Adjustments.

72.33(2)(2) A person who is entitled to a refund of the federal estate tax or liable for additional payments of that tax shall, within 30 days after receiving notice of that fact, do the following:

72.33(2)(a) (a) Submit to the department copies of any additional papers or supporting documents required to be filed with the federal government.

72.33(2)(b) (b) Compute the amount of any refund or additional tax and report the same to the department, together with any additional tax due.

72.33(3) (3) Any refund which the department finds due shall be made within 30 days after receipt of the report under sub. (2) (b).

72.33 History History: 1971 c. 310; 1975 c. 41 s. 52; 1975 c. 331; 1979 c. 1; 1985 a. 278; 1987 a. 27; 1991 a. 39; 1997 a. 27.



72.34 Notice of obligations.

72.34  Notice of obligations. Every person liable for transmitting to the estate or a beneficiary of a deceased employee or former employee an annuity, bonus, pension or other benefit under a retirement, deferred compensation or profit-sharing plan taxable under this chapter, directly or through a trust or fund created by the employer for such purpose, shall give notice of such obligation to the department within 30 days following the date of payment, or the date of the initial payment if more than one payment is forthcoming, to the estate or any beneficiary of such employee or former employee.

72.34 History History: 1971 c. 310; 1973 c. 90; 1977 c. 29, 449; 1987 a. 27; 1997 a. 27.



72.35 Interstate arbitration of death taxes.

72.35  Interstate arbitration of death taxes.

72.35(1) (1)  Arbitration agreement. When the department and the taxing authority of another state each claim that a decedent was a resident of its state on the date of the decedent's death, the department may make a written agreement with the other taxing authority and with the personal representative, special administrator or trustee, to settle the dispute or submit the controversy to a panel consisting of any uneven number of arbitrators. Parties to the agreement shall select the arbitrators.

72.35(2) (2) Powers of the panel. The panel may administer oaths, take testimony and subpoena witnesses and the production of books, papers and documents. Subpoenas may be issued by any panel member. When a person fails to obey a subpoena, any court of record of this state, upon application by the panel, may order compliance with the subpoena and may punish further failure to obey as contempt.

72.35(3) (3) Hearings. The panel shall hold hearings at such times and places as it may determine, upon reasonable notice to the parties to the agreement, all of whom may be heard, present evidence and examine and cross-examine witnesses.

72.35(4) (4) Majority vote. Except when issuing subpoenas, all questions arising in the course of the proceedings shall be determined by majority vote of the panel.

72.35(5) (5) Determination of residence. The panel, by majority vote, shall determine the residence of the decedent on the date of the decedent's death. This determination shall be final only for purposes of imposing and collecting death taxes.

72.35(6) (6) Filing of documents. The panel shall file with each party to the agreement in sub. (1) and with the circuit court having jurisdiction under s. 72.27 a certified copy of:

72.35(6)(a) (a) The agreement;

72.35(6)(b) (b) The record of the panel's proceedings; and

72.35(6)(c) (c) The panel's determination.

72.35(7) (7) Compromise by parties. The department may at any time enter into a written agreement to settle the controversy made under sub. (1) fixing the amounts to be accepted by the parties in full satisfaction of death taxes.

72.35(8) (8) Compensation and expenses. Compensation and expenses of members of the panel and its employees shall be agreed upon among the members and the personal representative, special administrator or trustee. If they cannot agree, compensation and expenses shall be fixed by the court which has or would have probate jurisdiction in the state determined by the board to be the residence of decedent. The amounts agreed upon or fixed shall be an administration expense and shall be payable out of property transferred.

72.35(9) (9) Definition. In this section, "state" means any state, territory, district or possession of the United States.

72.35 History History: 1971 c. 310; 1977 c. 449 s. 497; 1987 a. 403; 1995 a. 225.



72.36 Sunset.

72.36  Sunset. The tax imposed under this chapter does not apply to deaths occurring after December 31, 2012, unless the federal estate tax law is modified to provide a federal estate tax credit for state death taxes.

72.36 History History: 2013 a. 20.






73. Tax appeals commission and department of revenue.

73.01 Tax appeals commission.

73.01  Tax appeals commission.

73.01(1) (1)  Definitions. In this section:

73.01(1)(a) (a) "Commission" means the tax appeals commission.

73.01(1)(b) (b) "Small claims" is a matter in which the amount in controversy, including any penalty, after the department of revenue takes its final action on the petition for redetermination is less than $2,500 unless the commission on its own motion determines that the case not be heard as a small claims case or unless the department of revenue determines that the case has statewide significance.

73.01(2) (2) Employees. The chairperson of the commission may appoint, under the classified service, such employees for the commission as are necessary.

73.01(3) (3) Hearings and reports.

73.01(3)(a)(a) The time and place of meetings and hearings of the commission shall be designated by the chairperson. Rooms for hearings outside the city of Madison shall be provided under s. 73.07. All hearings held in Milwaukee shall be held in the southeast district office of the department of natural resources. The commission shall maintain permanent hearing rooms in Madison.

73.01(3)(b) (b) The commission shall provide for the publication of such of its reports, decisions and opinions as are of public interest in such form as it deems best adapted for public convenience and use. Such publications shall constitute the official reports of the commission and shall be made available for sale and distribution to the public under ch. 35. In addition to any report submitted under s. 15.06 (7), the commission shall make additional reports to the governor or the legislature as they request. The commission shall submit a report requested by the legislature to the chief clerk of each house of the legislature, for distribution to the legislature under s. 13.172 (2).

73.01(4) (4) Powers and duties defined.

73.01(4)(a)(a) Subject to the provisions for judicial review contained in s. 73.015, the commission shall be the final authority for the hearing and determination of all questions of law and fact arising under sub. (5) and s. 72.86 (4), 1985 stats., and ss. 70.38 (4) (a), 70.397, 70.64, and 70.995 (8), s. 76.38 (12) (a), 1993 stats., ss. 76.39 (4) (c), 76.48 (6), 76.91, 77.26 (3), 77.59 (5m) and (6) (b), 78.01, 78.22, 78.40, 78.555, 139.02, 139.03, 139.06, 139.31, 139.315, 139.33, 139.76, 139.78, 341.405, and 341.45, subch. XIV of ch. 71, and subch. VII of ch. 77. Whenever with respect to a pending appeal there is filed with the commission a stipulation signed by the department of revenue and the adverse party, under s. 73.03 (25), or the department of transportation and the adverse party agreeing to an affirmance, modification, or reversal of the department of revenue's or department of transportation's position with respect to some or all of the issues raised in the appeal, the commission shall enter an order affirming or modifying in whole or in part, or canceling the assessment appealed from, or allowing in whole or in part or denying the petitioner's refund claim, as the case may be, pursuant to and in accordance with the stipulation filed. No responsibility shall devolve upon the commission, respecting the signing of an order of dismissal as to any pending appeal settled by the department of revenue or the department of transportation without the approval of the commission.

73.01(4)(am) (am) Whenever it appears to the commission or, in respect to hearings conducted by one commissioner, to that commissioner that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer's position in those proceedings is frivolous or groundless, the commission or commissioner may assess the taxpayer an amount not to exceed $1,000 at the same time that the deficiency is assessed. Those damages shall be paid upon notice from the department of revenue and shall be collected as a part of the tax.

73.01(4)(b) (b) Any matter required to be heard by the commission may be heard by any member of the commission or its hearing examiner and reported to the commission, and hearings of matters pending before it shall be assigned to members of the commission or its hearing examiner by the chairperson. Cases other than small claims cases shall be decided by the full commission, except that if one or more members of the commission are unavailable, cases other than small claims cases shall be decided by the member or members assigned by the chairperson prior to the hearing. If the parties have agreed to an oral decision, the member or members conducting the hearing may render an oral decision. Hearings shall be open to the public and all proceedings shall be conducted in accordance with rules of practice and procedure prescribed by the commission. Small claims cases shall be decided by one commissioner assigned by the chairperson prior to the hearing.

73.01(4)(bn) (bn) The parties to any matter required to be heard and decided by the commission, except appeals arising under s. 70.64 or ch. 76, may consent in writing that the chairperson or any member of the commission assigned to hear the matter may render an oral decision, and that the parties waive the right to appeal such decision. Such oral decision shall not be binding upon the department, as to statutory construction, in a subsequent matter. Provisions of this section, s. 73.015 or ch. 227 in conflict herewith shall not apply to decisions rendered under this paragraph.

73.01(4)(c) (c) The commission shall, upon the request of any party to a matter pending before it or of any officer of the state government or upon its own motion order that all proceedings in a matter pending before it be recorded, and the expense thereof shall be paid by the state out of the appropriation for the commission. The commission may supply copies of the transcript of those recordings to anyone requesting them, at the expense of the person making such request. All moneys received by the commission from the sale of transcripts of those recordings shall be paid into the state treasury within one week after receipt. If no party to a matter pending before the commission requests that the proceedings held with respect thereto be recorded, and the commission does not so order upon its own motion, all parties shall be deemed to have waived all rights of appeal to the courts upon questions as to the admission or exclusion of evidence or as to whether a finding of the commission is warranted by the evidence. The right of appeal upon questions of law raised by the pleadings or by facts stipulated or shown by the findings of the commission is not waived.

73.01(4)(d) (d) Any member of the commission or any employee of the commission, designated in writing for the purpose by the chairperson, may administer oaths, and any member of the commission may summon and examine witnesses and require by subpoena the production of all returns, books, papers, documents, correspondence and other evidence pertaining to the matter under inquiry, at any designated place of hearing and may require the taking of a deposition before any person competent to administer oaths, either within or without the state, upon notice to the interested party in like manner that depositions of witnesses are taken in civil actions pending in the circuit court. Any party to a matter pending before the commission may summon witnesses or require the production of papers in the same manner as witnesses are summoned or papers required to be produced in civil actions in the circuit court. Any person summoned or whose deposition is taken shall receive the same fees and mileage as would be allowed in a civil action pending in the circuit court, and the expense thereof shall be paid by the person summoning such witness or causing the deposition to be taken.

73.01(4)(dn) (dn) In connection with the hearing of any matter required to be heard and decided by the commission, except appeals arising under s. 70.64 or ch. 76, the chairperson or any member of the commission assigned to hear the matter may, with the consent of the parties, render an oral decision. In small claims cases, the presiding commissioner may, without consent of the parties, either render an oral decision at the close of the hearing or provide a written decision to all parties within 2 weeks after the hearing. Decisions in small claims cases are not precedents. Any party may appeal such oral decision as provided in s. 73.015. Oral decisions constitute notice for purposes of determining the time in which appeals may be taken. Provisions of this section or ch. 227 in conflict with this paragraph do not apply to decisions rendered under this paragraph.

73.01(4)(e) (e) Except as provided in par. (dn), the commission in each case heard by it shall, irrespective of ch. 227, make a decision in writing accompanied by findings of fact and conclusions of law. The commission may issue an opinion in writing in addition to its findings of fact and decision. The decision or order of the commission shall become final and shall be binding upon the petitioner and upon the department of revenue for that case unless an appeal is taken from the decision or order of the commission under s. 73.015. Except in respect to small claims decisions, if the commission construes a statute adversely to the contention of the department of revenue:

73.01(4)(e)1. 1. Except for hearings on ss. 341.405 and 341.45 and except as provided in subd. 2., the department of revenue shall be deemed to acquiesce in the construction so adopted unless the department of revenue seeks review of the order or decision of the commission so construing the statute. For purposes of this subdivision, the department of revenue has sought review of the order or decision if it seeks review and later settles the case or withdraws its petition for review or if the merits of the case are for other reasons not determined by judicial review. The construction so acquiesced in shall thereafter be followed by the department of revenue.

73.01(4)(e)2. 2. Except for hearings on ss. 341.405 and 341.45, the department of revenue may choose not to appeal and to nonacquiesce in the decision or order by sending a notice of nonacquiescence to the clerk of the commission, to the legislative reference bureau for publication in the Wisconsin administrative register and to the taxpayer or the taxpayer's representative before the time expires for seeking a review of the decision or order under s. 73.015. The effect of this action is that, although the decision or order is binding on the parties for the instant case and the decision or order may be cited by the commission and the courts, the commission's conclusions of law, the rationale and construction of statutes in the instant case are not binding upon or required to be followed by the department of revenue in other cases.

73.01(4)(em) (em)

73.01(4)(em)1.1. If only 2 commissioners are available to participate in a decision in a case that would otherwise be decided by the full commission, and if the 2 commissioners cannot agree on the resolution of the case, the chairperson of the commission shall make the decision in the case, except that, if the chairperson is not participating in the case, the commissioner participating in the case who has been a commissioner for the longer period of time shall make the decision.

73.01(4)(em)2. 2. If only one commissioner is available to participate in a decision in a case that would otherwise be decided by the full commission, the commissioner who participates in the case shall make the decision.

73.01(4)(f) (f) All reports, findings, decisions and opinions of the commission, and all evidence received by the commission, including a transcript of any report of the proceedings, shall be open to the inspection of the public, except that the originals of books, documents, records, labels, diagrams, and other exhibits introduced in evidence before the commission, may be withdrawn from the custody of the commission in such manner and upon such terms as the commission may, in its discretion, prescribe.

73.01(4)(g) (g) The commission shall, in manufacturing property redeterminations under s. 70.995 for which a refund is due a taxpayer because of a reduction in value by the commission, include in its determination a finding of whether the reduction was due to false or incomplete information supplied by the taxpayer.

73.01(4)(h) (h) The commission may extend any of its deadlines for persons designated in section 7508 (a) of the internal revenue code for the length of time specified in that section.

73.01(4)(i) (i) If the department of revenue assesses under s. 71.74 (9), the commission shall consolidate the appeals of that assessment.

73.01(4m) (4m) Deadline for decisions.

73.01(4m)(a)(a) The final decision or order of the commission shall be issued within 90 days after the date on which the last document necessary to the decision of the matter is received or the date on which a hearing is closed, whichever is later, unless good cause is shown or unless the parties and the commission agree to an extension.

73.01(4m)(b) (b) No member of the commission, including the chairperson, or its hearing examiner may receive any salary unless he or she first executes an affidavit at the end of each salary period stating that he or she has complied with the deadlines in par. (a). The affidavit shall be presented to and filed with every official who certifies, in whole or in part, the salary.

73.01(4m)(c) (c) If a member of the commission, including the chairperson, or its hearing examiner is unable to comply with the deadline under par. (a), that person shall so certify in the record, and the period is then extended for one additional period not to exceed 90 days.

73.01(5) (5) Appeals to commission.

73.01(5)(a)(a) Any person who is aggrieved by a determination of the state board of assessors under s. 70.995 (8) or who has filed a petition for redetermination with the department of revenue and who is aggrieved by the redetermination of the department of revenue may, within 60 days of the determination of the state board of assessors or of the department of revenue or, in all other cases, within 60 days after the redetermination but not thereafter, file with the clerk of the commission a petition for review of the action of the department of revenue and the number of copies of the petition required by rule adopted by the commission. Any person who is aggrieved by a determination of the department of transportation under s. 341.405 or 341.45 may, within 30 days after the determination of the department of transportation, file with the clerk of the commission a petition for review of the action of the department of transportation and the number of copies of the petition required by rule adopted by the commission. If a municipality appeals, its appeal shall set forth that the appeal has been authorized by an order or resolution of its governing body and the appeal shall be verified by a member of that governing body as pleadings in courts of record are verified. The clerk of the commission shall transmit one copy to the department of revenue, or to the department of transportation, and to each party. In the case of appeals from manufacturing property assessments, the person assessed shall be a party to a proceeding initiated by a municipality. At the time of filing the petition, the petitioner shall pay to the commission a $25 filing fee. The commission shall deposit the fee in the general fund. Within 30 days after such transmission the department of revenue, except for petitions objecting to manufacturing property assessments, or the department of transportation, shall file with the clerk of the commission an original and the number of copies of an answer to the petition required by rule adopted by the commission and shall serve one copy on the petitioner or the petitioner's attorney or agent. Within 30 days after service of the answer, the petitioner may file and serve a reply in the same manner as the petition is filed. Any person entitled to be heard by the commission under s. 76.38 (12) (a), 1993 stats., or s. 76.39 (4) (c), 76.48, or 76.91 may file a petition with the commission within the time and in the manner provided for the filing of petitions in income or franchise tax cases. Such papers may be served as a circuit court summons is served or by certified mail. For the purposes of this subsection, a petition for review is considered timely filed if mailed by certified mail in a properly addressed envelope, with postage duly prepaid, which envelope is postmarked before midnight of the last day for filing.

73.01(5)(b) (b) The petition shall set forth specifically the facts upon which the petitioner relies, together with a statement of the propositions of law involved, and shall be in such form as the commission by rule designates. After an answer is filed as provided in par. (a), the matter shall be regarded as at issue and the commission shall set it for hearing. At all times while said appeal is pending before the commission, the petitioner shall keep the commission informed as to the petitioner's residence. Upon the petitioner's failure to do so, the mailing by the commission of a notice of hearing, decision and order or other papers by registered mail to the petitioner's attorney or to the petitioner's last-known address shall constitute good and sufficient service. Petitions and answers may be amended under rules to be prescribed by the commission.

73.01 History History: 1973 c. 90; 1975 c. 39, 199; 1977 c. 29; 1979 c. 177 s. 85; 1979 c. 221; 1981 c. 20, 317; 1983 a. 27, 277; 1985 a. 29 ss. 1403 to 1411, 3202 (56) (d); 1987 a. 27 ss. 1542m, 1543m, 3202 (47) (a); 1987 a. 142, 186, 198, 312, 399, 403; 1989 a. 31; 1989 a. 56 s. 259; 1989 a. 335; 1991 a. 39, 262, 315, 316; 1993 a. 184, 213; 1995 a. 351; 1997 a. 27; 1999 a. 145; 2001 a. 16; 2003 a. 33; 2005 a. 49; 2007 a. 20; 2011 a. 68.

73.01 Annotation A subpoena duces tecum need not show on its face the factual basis for its issuance in order to prove lawful purpose and relevancy. The commission properly took testimony even though it was deciding a question of law. Neu's Supply Line, Inc. v. DOR, 52 Wis. 2d 386, 190 N.W.2d 213 (1971).

73.01 Annotation A party challenging the administration of taxing statutes must exhaust state administrative remedies before commencing an action in state courts under 42 USC 1983. Hogan v. Musolf, 163 Wis. 2d 1, 471 N.W.2d 216 (1991).

73.01 Annotation Sub. (4) (dn) does not prohibit petitions for rehearing oral decisions. DOR v. Hogan, 198 Wis. 2d 792, 543 N.W.2d 825 (Ct. App. 1995), 95-0438.

73.01 Annotation Sub. (4) (b) does not grant the commission the authority to certify a class in a class-action that seeks income tax refunds. DOR v. Hogan, 198 Wis. 2d 792, 543 N.W.2d 825 (Ct. App. 1995), 95-0438.

73.01 Annotation Sub. (5) governs petitions for review to the tax appeals commission of determinations by either the state board of assessors or DOR. It does not govern an attempt to obtain a rehearing of a commission determination, the timeliness of which is governed by s. 227.49 (1). Currier v. DOR, 2006 WI App 12, 288 Wis. 2d 693, 709 N.W.2d 520, 05-0292.

73.01 Annotation Sub. (4) (b) requires that the commissioner or hearing examiner presiding over the hearing "report" to the tax commission following a hearing but does not specify what is sufficient to fulfill this requirement. The commission fulfilled the reporting requirement by receiving the presiding commissioner's memorandum, considering its proposed findings of fact, and providing reasons for its rejection of those proposed findings. Xerox Corporation v. DOR, 2009 WI App 113, 321 Wis. 2d 181, 772 N.W.2d 677, 07-2884.

73.01 Annotation Practice before the Wisconsin tax appeals commission. Smrz, 1976 WBB 3.

73.01 Annotation Procedures before the Wisconsin tax appeals commission. Boykoff, WBB October 1981.



73.015 Review of determination of tax appeals commission.

73.015  Review of determination of tax appeals commission.

73.015(1)(1) This section shall provide the sole and exclusive remedy for review of any decision or order of the tax appeals commission and no person may contest, in any action or proceeding, any matter reviewable by the commission unless such person has first availed himself or herself of a hearing before the commission under s. 73.01 or has cross-appealed under s. 70.995 (8) (a).

73.015(2) (2) Any adverse determination of the tax appeals commission is subject to review in the manner provided in ch. 227. If the circuit court construes a statute adversely to the contention of the department of revenue, the department shall be deemed to acquiesce in the construction so adopted unless an appeal to the court of appeals is taken, and the construction so acquiesced in shall thereafter be followed by the department.

73.015(3) (3) Except for decisions and orders in small claims matters, as defined in s. 73.01 (1) (b), a conclusion of law or other holding in any decision or order of the tax appeals commission may be cited by the commission or the courts as authority unless that conclusion of law or holding has been reversed, overruled, or vacated on the merits on appeal or by a subsequent decision or order of the commission.

73.015 History History: 1977 c. 29, 187; 1985 a. 29; 1987 a. 399; 2011 a. 68.

73.015 Annotation Because the commission is the final administrative authority that reviews the decisions of the department of revenue, any deference that might be due to the decision of an administrative agency is due to the commission, not DOR. Although this standard ordinarily applies in the context where there is a conflict between DOR's and the commission's construction of a tax statute, it also applies to the commission's construction of a tax rule. Department of Revenue v. Menasha Corporation, 2008 WI 88, 311 Wis. 2d 579, 754 N.W.2d 95, 04-3239.

73.015 Annotation The commission is not required to give deference to the department of revenue's interpretation of rules drafted by the department in proceedings before the commission. No authority exists for requiring the commission to defer to the department's construction of its rule. To give the department deference would ignore the boundaries that the legislature created when it gave the commission final authority over all tax questions. Department of Revenue v. Menasha Corporation, 2008 WI 88, 311 Wis. 2d 579, 754 N.W.2d 95, 04-3239.



73.02 Distribution of money; income tax coordinator.

73.02  Distribution of money; income tax coordinator.

73.02(1)(1) The department of revenue shall, on the certification of the program agencies that all requirements of the applicable laws have been complied with, perform the mechanical operation of the distribution of all moneys which the state distributes to political subdivisions.

73.02(2) (2) The secretary shall designate or appoint under the classified service, within the department of revenue, an income tax coordinator, whose duties shall include the setting up and operation of a coordination program with the internal revenue service to facilitate the reporting of federal adjustments to the department and the interchange of information with respect to examination of returns, adjustments to income, extension of limitations, furnishing copies of returns and other activities essential to an integrated and effective coordination program with the internal revenue service.



73.028 Levy rate limits and debt conditions; rules.

73.028  Levy rate limits and debt conditions; rules. The department may promulgate rules to implement and administer the levy rate limits and debt issuance conditions under ss. 59.605 and 67.045.

73.028 History History: 1993 a. 16; 1999 a. 150 s. 672.



73.029 Rules required.

73.029  Rules required. The department of revenue may require electronic funds transfer only by promulgating rules.

73.029 History History: 1997 a. 27.



73.03 Powers and duties defined.

73.03  Powers and duties defined. It shall be the duty of the department of revenue, and it shall have power and authority:

73.03(1) (1) To have and exercise general supervision over the administration of the assessment and tax laws of the state, over assessors, boards of review, supervisors of equalization, and assessors of incomes, and over the county boards in the performance of their duties in making the taxation district assessment, to the end that all assessments of property be made relatively just and equal at full value and that all assessments of income may be legally and accurately made in substantial compliance with law.

73.03(2) (2) To confer with, advise and direct assessors, boards of review and county boards of assessment as to their duties under the statutes.

73.03(2a) (2a) To prepare and publish, in electronic form and on the Internet, assessment manuals. The manual shall discuss and illustrate accepted assessment methods, techniques and practices with a view to more nearly uniform and more consistent assessments of property at the local level. The manual shall be amended by the department from time to time to reflect advances in the science of assessment, court decisions concerning assessment practices, costs, and statistical and other information considered valuable to local assessors by the department. The manual shall incorporate standards for the assessment of all types of renewable energy resource systems used in this state as soon as such systems are used in sufficient numbers and sufficient data exists to allow the formulation of valid guidelines. The manual shall incorporate standards, which the department of revenue and the state historical society of Wisconsin shall develop, for the assessment of nonhistoric property in historic districts and for the assessment of historic property, including but not limited to property that is being preserved or restored; property that is subject to a protective easement, covenant or other restriction for historic preservation purposes; property that is listed in the national register of historic places in Wisconsin or in this state's register of historic places and property that is designated as a historic landmark and is subject to restrictions imposed by a municipality or by a landmarks commission. The manual shall incorporate general guidelines about ways to determine whether property is taxable in part under s. 70.1105 and examples of the ways that s. 70.1105 applies in specific situations. The manual shall state that assessors are required to comply with s. 70.32 (1g) and shall suggest procedures for doing so. The manual or a supplement to it shall specify per acre value guidelines for each municipality for various categories of agricultural land based on the income that could be generated from its estimated rental for agricultural use, as defined by rule, and capitalization rates established by rule. The manual shall include guidelines for classifying land as agricultural land, as defined in s. 70.32 (2) (c) 1g., and guidelines for distinguishing between land and improvements to land. The manual shall specify the evidence to be exchanged under s. 70.47 (7) (c) and (16) (c). The cost of the development, preparation, and Internet publication of the manual and of revisions and amendments to it shall be paid from the appropriation under s. 20.566 (2) (bm).

73.03(3) (3) To direct proceedings, actions and prosecutions to be instituted to enforce the laws relating to the penalties, liabilities and punishment of public officers, persons, and officers or agents of corporations for failure or neglect to comply with the provisions of the statutes governing the return, assessment and taxation of property; and to cause complaints to be made against assessors, members of boards of review, assessors of incomes, and members of county boards, or other assessing or taxing officers, to the proper circuit judge for their removal from office for official misconduct or neglect of duty.

73.03(4) (4) To require district attorneys to assist in the commencement and prosecution of actions and proceedings for penalties, forfeitures, removals and punishment for violations of the laws of the state in respect to the assessment and taxation of property, in their respective counties.

73.03(5) (5) To collect annually from town, city, village, county, and other public officers information regarding the assessment of property, and any other information that may be necessary in the work of the department, in the form and upon forms that the department shall prescribe. All public officers shall properly complete and promptly return to the department all forms received from the department under this subsection.

73.03(5g) (5g) To examine all town, village, city, and county records for any purposes that are considered necessary by the department.

73.03(5r) (5r) To publish annually the information collected under subs. (5) and (5g), with any compilations, analyses, or recommendations that the department determines are necessary.

73.03(6) (6) In its discretion to inspect and examine or cause an inspection and examination of the records of any town, city, village, or county officer whenever such officer shall have failed or neglected to return properly the information as required by sub. (5), within the time set by the department of revenue. Upon the completion of such inspection and examination the department of revenue shall transmit to the clerk of the town, city, village, or county a statement of the expenses incurred by the department of revenue to secure the necessary information. Duplicates of such statements shall be filed in the office of the secretary of administration. Within 60 days after the receipt of the above statement, the same shall be audited, as other claims of towns, cities, villages, and counties are audited, and shall be paid into the state treasury, in default of which the same shall become a special charge against such town, city, village, or county and be included in the next apportionment or certification of state taxes and charges, and collected with interest at the rate of 10% per year from the date such statements were certified by the department, as other special charges are certified and collected.

73.03(7) (7) The officers responsible for the furnishing of the information collected pursuant to this section shall be jointly and severally liable for any loss the town, city, village or county may suffer through their delinquency; and no payment shall be made them for salary, or on any other accounts, until the cost of such inspection and examination as provided above shall have been paid into the town, city, village or county treasury.

73.03(8) (8) To require individuals, partnerships, limited liability companies, companies, associations and corporations to furnish information concerning their capital, funded or other debt, current assets and liabilities, value of property, earnings, operating and other expenses, taxes and all other facts which may be needful to enable the department to ascertain the value and the relative burdens borne by all kinds of property in the state.

73.03(9) (9) To summon witnesses to appear and give testimony, and to produce records, books, papers and documents relating to any matter which the department shall have authority to investigate or determine.

73.03(10) (10) To cause the deposition of witnesses residing within or without the state or absent therefrom, to be taken, upon notice to the interested party, if any, in like manner that depositions of witnesses are taken in civil actions pending in the circuit court, in any matter which the department shall have authority to investigate or determine.

73.03(11) (11) To visit the counties in the state, unless prevented by other necessary official duties, for the investigation of the work and the methods adopted by local assessors, county assessors, boards of review, supervisors of equalization and county boards, in the assessment, equalization and taxation of property. The department of revenue and its district supervisory staff shall assist the county assessor in carrying out the assessor's duties.

73.03(12) (12) To carefully examine into all cases where evasion or violation of the laws for assessment and taxation of property is alleged, complained of or discovered, and to ascertain wherein existing laws are defective or are improperly or negligently administered.

73.03(13) (13) To investigate the tax systems of other states and countries and to formulate and recommend such legislation as may be deemed expedient to prevent evasion of assessment and tax laws and to secure just and equal taxation and improvement in the system of taxation in the state.

73.03(15) (15) To consult and confer with the governor of the state upon the subject of taxation, the administration of the laws in relation thereto and the progress of the work of the department, and to furnish the governor from time to time such assistance and information as the governor may require.

73.03(17) (17) To disseminate from time to time, in such manner as shall best be calculated to attract general public attention, facts and data concerning public expenditures, sources of revenue, responsibility for levies, the value and relative tax burdens borne by different classes of property, and other useful and valuable information concerning the subject of taxation and public finance.

73.03(18) (18) To exercise and perform such further powers and duties as may be granted to or imposed upon the department by law.

73.03(19) (19) To annually publish the findings of any assessment ratio studies conducted.

73.03(20) (20) To investigate all delinquent personal property, death and income or franchise taxes and surtaxes in the state and the possibility of the collection of them and to require taxing officials, including town treasurers, county treasurers, sheriffs and district attorneys, to institute proceedings, actions and prosecutions for the collection of delinquent taxes so that the amount of delinquent taxes shall be reduced to the minimum. In carrying out this subsection the department of revenue may examine or cause to be examined by any agent, employee or representative designated by it for that purpose, any books, papers, records or memoranda of any corporation, limited liability company, partnership or individual bearing upon the collection of any delinquent taxes and may require the attendance of the officials of any corporation or limited liability company or of any other person having knowledge in the premises and may take testimony and require proof material for their information upon any matter that they deem of value for the purpose of enforcing the payment of delinquent taxes. The department of revenue may also perform other duties and adopt other procedures that may be necessary to carry out this subsection and direct that proceedings, actions and prosecutions be instituted to enforce the laws relating to the collection of delinquent taxes of every kind. To this end, the department of justice shall, upon the request of the department of revenue, conduct such actions, proceedings or prosecutions or assist the local town, city, village or county officials in them or assist the district attorneys.

73.03(22) (22) To appear by its counsel and represent the state in all matters before the tax appeals commission. Except as provided in ch. 72 and in s. 76.08 (1), the department of justice shall provide legal counsel to appear for the department in all courts, but with the consent of the attorney general a member of the staff of the department may appear for the department.

73.03(24) (24) To administer and enforce chs. 125 and 139.

73.03(25) (25) To settle and dispose of tax cases or issues pending before the tax appeals commission when, in the judgment of the department of revenue, such action is warranted in the best interests of the state; and, with the approval of the attorney general, to settle and dispose of tax cases or issues pending in the courts.

73.03(26) (26) To enter into reciprocal agreements with the appropriate official in any other state having a similar law relating to information obtained from returns as authorized by s. 71.78 (3).

73.03(27) (27) With regard to taxes and fees administered by the department, to write off from the records of the department tax, fee, and economic development surcharge liabilities, following a determination by the secretary of revenue that they are not collectible. Taxes written off under this subsection remain legal obligations.

73.03(28) (28) To enter into contracts to collect delinquent Wisconsin taxes. The department shall allocate a portion of the amounts collected under ch. 78 through those contracts to the appropriation under s. 20.566 (1) (hm) to pay contract and court costs. The department shall allocate the remainder of those collections to the transportation fund under s. 25.40. The department shall allocate a portion of the amount collected under chs. 71, 72, 77 and 139 through those contracts to the appropriation under s. 20.566 (1) (hm) to pay contract and court costs. The department shall allocate the remainder of those collections to the general fund.

73.03(28d) (28d) To enter into a contract to participate in the multistate tax commission audit program. The department shall allocate a portion of the amount collected under chs. 71 and 77 through the contract to the appropriation under s. 20.566 (1) (hn) to pay the fees necessary to participate in the multistate tax commission audit program. The department shall allocate the remainder of such collections to the general fund.

73.03(28e) (28e) To participate as a member state of the streamlined sales tax governing board which administers the agreement, as defined in s. 77.65 (2) (a), and includes having the governing board enter into contracts that are necessary to implement the agreement on behalf of the member states, and to allocate a portion of the amount collected under ch. 77 through the agreement to the appropriation under s. 20.566 (1) (ho) to pay the dues necessary to participate in the governing board. The department shall allocate the remainder of such collections to the general fund.

73.03(28m) (28m) To enter into contracts for database and data processing services for audits of occasional sales of motor vehicles.

73.03(29) (29) To provide on income tax forms a place for taxpayers to indicate the school district in which they reside and information that will assist persons in identifying the correct school district.

73.03(30) (30) To analyze the data provided under sub. (29), after consultation with the department of public instruction and the legislative fiscal bureau, and to notify the presiding officers of the houses of the legislature and the cochairpersons of the joint committee on finance of the results of the analysis.

73.03(31) (31) To compile and to furnish to the clerks of all taxation districts the information required under s. 74.09.

73.03(33m) (33m) To collect, as taxes under ch. 71 are collected, from each person who owes to the department of revenue delinquent taxes, fees, interest or penalties, a fee for each delinquent account equal to $35 or 6.5% of the taxes, fees, interest and penalties owed as of the due date specified in the assessment, notice of amount due or notice of redetermination on that account, whichever is greater. The department of revenue shall deposit into the general fund as general purpose revenue-earned all fees collected under this subsection.

73.03(33p) (33p) To collect, as taxes under ch. 71 are collected, from each person who owes to the department of revenue delinquent taxes, fees, interest or penalties, a $20 fee for each delinquent taxpayer who enters into an agreement with the department of revenue to pay in installments the taxpayer's delinquent taxes, including fees, interest or penalties and to collect costs incurred to the department of revenue for court actions that are related to the collection of delinquent taxes. The department of revenue shall deposit into the general fund as general purpose revenue-earned all fees and costs collected under this subsection.

73.03(34) (34) To extend any deadline in regard to the taxes it administers for persons designated in section 7508 (a) of the internal revenue code for the length of time specified in that section.

73.03(35) (35) To deny a portion of a credit claimed under s. 71.07 (2dd), (2de), (2di), (2dj), (2dL), (2dm), (2dr), (2ds), or (2dx), 71.28 (1dd), (1de), (1di), (1dj), (1dL), (1dm), (1ds), (1dx), or (4) (am), 71.47 (1dd), (1de), (1di), (1dj), (1dL), (1dm), (1ds), (1dx), or (4) (am), or 76.636 if granting the full amount claimed would violate a requirement under s. 238.385 or s. 560.785, 2009 stats., or would bring the total of the credits granted to that claimant under all of those subsections over the limit for that claimant under s. 238.368, 238.395 (2) (b), or 238.397 (5) (b) or s. 560.768, 2009 stats., s. 560.795 (2) (b), 2009 stats., or s. 560.797 (5) (b), 2009 stats.

73.03(35m) (35m) To deny a portion of a credit claimed under s. 71.07 (3g), 71.28 (3g), or 71.47 (3g), if granting the full amount claimed would violate a requirement under s. 238.23 or s. 560.96, 2009 stats., or would bring the total of the credits claimed under ss. 71.07 (3g), 71.28 (3g), and 71.47 (3g) over the limit for all claimants under s. 238.23 (2) or s. 560.96 (2), 2009 stats.

73.03(36) (36) To estimate revenues under subch. VII of ch. 77 and submit to the governor, the joint committee on finance and the chief clerk of each house of the legislature for distribution under s. 13.172 (2), not later than November 20 of each even-numbered year, a report of its estimate of those revenues for the current biennium and the following biennium.

73.03(37) (37) To make refunds in connection with motor vehicles returned to the manufacturers by a consumer, as provided under s. 218.0171 (2) (e) and (f).

73.03(38) (38) To require each operator of a swap meet, flea market, craft fair or similar event, as defined by rule, to report to the department the name, address, social security number and, if available, the seller's permit number of each vendor selling merchandise at the swap meet, flea market, craft fair or similar event that he or she operates. If any operator fails to comply with the requirements under this subsection, the department of revenue, after notifying that operator of its intent to do so, shall impose a penalty of $200 for the first failure and $500 for each subsequent failure. The department shall assess and collect the penalties under this subsection as it assesses and collects additional income and franchise taxes.

73.03(40m) (40m) To include on the form on which a homestead credit is claimed information about the property tax deferral program.

73.03(45) (45) To direct the assessor of any taxation district to deny specific claims for property tax exemption or to terminate specific existing property tax exemptions prospectively. After receiving such direction, the assessor shall enter the property on the next assessment roll.

73.03(47) (47) To absolve a taxpayer of liability for interest and penalties if the taxpayer shows that the liability resulted because he or she relied on an erroneous, written statement made by an employee of the department acting in an official capacity and that the taxpayer had given the employee adequate and accurate information.

73.03(48) (48) To provide the public with information concerning the availability of the earned income tax credit, and the availability of the federal earned income tax credit under section 32 of the internal revenue code, under criteria, and with a description of the methods that the department uses to provide the information, that the department shall promulgate as rules.

73.03(49) (49) To appoint a farmland advisory council that shall do the following:

73.03(49)(a) (a) Advise the department of revenue on the supplement to the assessment manual's guidelines for assessing agricultural land, and on rules to implement use-value assessment of agricultural land and to reduce expansion of urban sprawl.

73.03(49)(c) (c) Annually report to the legislature on the usefulness of use-value assessment as a way to preserve farmland and to reduce the conversion of farmland to other uses.

73.03(49)(d) (d) Recommend a method to adjust the shared revenue formula and other formulas one factor of which is equalized value to compensate counties, municipalities and school districts that are adversely affected by use-value assessment.

73.03(49)(dg) (dg) Calculate the federal land bank's 5-year average capitalization rate and per-acre values based on estimated income generated from rental for agricultural use.

73.03(49)(dm) (dm) Carry out its duties in cooperation with the strategic growth task force of the governor's land use council.

73.03(49)(e) (e) Include the following members:

73.03(49)(e)1. 1. The secretary of revenue, who shall serve as chairperson.

73.03(49)(e)2. 2. An agribusiness person.

73.03(49)(e)3. 3. A person knowledgeable about agricultural lending practices.

73.03(49)(e)4. 4. An agricultural economist employed by the University of Wisconsin System.

73.03(49)(e)5. 5. A mayor of a city that has a population of more than 40,000.

73.03(49)(e)6. 6. An expert in the environment.

73.03(49)(e)7. 7. A nonagricultural business person.

73.03(49)(e)8. 8. A professor of urban studies.

73.03(49)(e)9. 9. A farmer.

73.03(50) (50) With the approval of the joint committee on finance, to establish fees for obtaining a business tax registration certificate, which, except as provided in s. 73.0302, is valid for 2 years, and for renewing that certificate and, except as provided in ss. 73.0302 and 73.0303, shall issue and renew those certificates if the person who wishes to obtain or renew a certificate does all of the following:

73.03(50)(a) (a) Applies on a form that the department prescribes.

73.03(50)(b) (b) Sets forth the name under which the applicant intends to operate, the location of the applicant's place of operations and the other information that the department requires.

73.03(50)(c) (c) In the case of an applicant who is an individual and who has a social security number, sets forth the social security number of the applicant or, in the case of an applicant who is an individual and who does not have a social security number, submits a statement made or subscribed under oath or affirmation that the applicant does not have a social security number. The form of the statement shall be prescribed by the department of children and families. A certificate issued in reliance upon a false statement submitted under this paragraph is invalid.

73.03(50)(d) (d) In the case of a sole proprietor, signs the form or, in the case of other persons, has an individual who is authorized to act on behalf of the person sign the form, or, in the case of a single-owner entity that is disregarded as a separate entity under section 7701 of the Internal Revenue Code, the person is the owner. Any person who may register under this subsection may designate an agent, as defined in s. 77.524 (1) (ag), to register with the department under this subsection in the manner prescribed by the department. In this paragraph, "sign" has the meaning given in s. 77.51 (17r).

73.03(50b) (50b) To waive the fee established under sub. (50) for applying for and renewing the business tax registration certificate, if the person who is applying for or renewing the certificate is not required for purposes of ch. 77 to hold such a certificate.

73.03(50m) (50m) To enter into a memorandum of understanding with the department of children and families under s. 49.857. The department of revenue shall suspend, refuse to issue or refuse to renew any certificate issued under sub. (50) as provided in the memorandum of understanding entered into under s. 49.857. Notwithstanding ss. 71.78 and 77.61 (5), the department of revenue shall disclose to the department of children and families the social security number of any applicant for a certificate issued under sub. (50) as provided in the memorandum of understanding.

73.03(51) (51) To revoke all permits, licenses and certificates that the department has issued to a person who fails timely to renew a certificate under sub. (50), and to reissue those permits, licenses and certificates if the person renews the certificate under sub. (50).

73.03(52) (52)

73.03(52)(a)(a) To enter into agreements with the Internal Revenue Service that provide for offsetting state tax refunds against federal tax obligations; and to charge a fee up to $25 per transaction for such offsets; and offsetting federal tax refunds against state tax obligations, and collecting the offset cost from the debtor, if the agreements provide that setoffs under ss. 71.93 and 71.935 occur before the setoffs under those agreements.

73.03(52)(b) (b) To enter into agreements with the federal department of the treasury that provide for offsetting state payments against federal nontax obligations; and to charge a fee up to $25 per transaction for such offsets; and offsetting federal payments, as authorized by federal law, against state tax and nontax obligations, and collecting the offset cost from the debtor, if the agreements provide that setoffs under par. (a) and ss. 71.93 and 71.935 occur before the setoffs under this paragraph. The agreement shall provide that the federal department of the treasury may deduct a fee from each administrative offset and state payment offset. For purposes of this paragraph "administrative offset" is any offset of federal payments to collect state debts and "state payment offset" is any offset of state payments to collect federal nontax debts.

73.03(52m) (52m) To enter into agreements with other states that provide for offsetting state tax refunds against tax and nontax obligations of other states, and of the local governmental units within those states, and offsetting tax refunds of other states against state tax and nontax obligations, if the agreements provide that setoffs under ss. 71.93 and 71.935 occur before the setoffs under those agreements.

73.03(52n) (52n) To enter into agreements with federally recognized tribes located in this state that provide for offsetting state tax refunds against tribal obligations and to charge a fee up to $25 per transaction to the debtor for the administrative costs of such setoffs. The administrative costs collected under this subsection shall be credited to the appropriation under s. 20.566 (1) (h). Setoffs under ss. 71.93, 71.935, and 73.03 (52) shall occur before setoffs under this subsection. Any legal proceeding to contest a setoff under this subsection shall be brought against the tribe under the process established by the tribe.

73.03(53) (53) To enter into agreements with direct marketers about the collection of state and local sales taxes and use taxes.

73.03(54) (54) To publish instructional material that provides information to persons who wish to object to valuations under s. 70.47 and to make available that material to taxation districts.

73.03(55) (55) To provide or approve suitable training sessions at suitable times and instructional material for board of review members.

73.03(56) (56) To work with the Internal Revenue Service and the University of Wisconsin-Extension to undertake a program that accomplishes all of the following:

73.03(56)(a) (a) Promotes volunteering among the state's financial and legal professionals in the volunteer income tax assistance program.

73.03(56)(b) (b) Provides training for the volunteers.

73.03(56)(c) (c) Assists individuals who are eligible to participate in the volunteer income tax assistance program and who reside in rural and underserved areas.

73.03(57) (57) To create, and update, a manual on the tax incremental finance program under s. 66.1105. The manual shall contain the rules relating to the program, common problems faced by cities and villages under the program, possible side effects of the use of tax incremental financing, and any other information the department determines is appropriate. The department may consult with, and solicit the views of, any interested person while preparing or updating the manual.

73.03(58) (58)

73.03(58)(a)(a) Notwithstanding any provision of ss. 179.76, 180.1161, 181.1161, and 183.1207, to treat, for state tax purposes, the conversion of a business entity to another form of business entity under s. 179.76, 180.1161, 181.1161, or 183.1207 in the same manner as the conversion is treated for federal tax purposes.

73.03(58)(b) (b) Notwithstanding any provision of ss. 179.77, 180.1101, 180.1104, 181.1101, 181.1104, and 183.1201, to treat, for state tax purposes, the merger of a business entity with one or more business entities under s. 179.77, 180.1101, 180.1104, 181.1101, 181.1104, or 183.1201 in the same manner as the merger is treated for federal tax purposes.

73.03(59) (59) To enforce ss. 945.03 (2m) and 945.04 (2m).

73.03(60) (60) To enforce s. 945.05 (1m), in cases in which the department determines that the video gambling machine involved is likely to be used in connection with a violation of s. 945.03 (2m) or 945.04 (2m).

73.03(61) (61) To do all of the following related to the Uniform Sales and Use Tax Administration Act:

73.03(61)(a) (a) Certify compliance with the agreement, as defined in s. 77.65 (2) (a).

73.03(61)(b) (b) Pursuant to the agreement, as defined in s. 77.65 (2) (a), certify certified service providers, as defined in s. 77.51 (1g), and certified automated systems, as defined in s. 77.524 (1) (am).

73.03(61)(c) (c) Consistent with the agreement, as defined in s. 77.65 (2) (a), establish performance standards and eligibility criteria for a seller that sells tangible personal property, or items, property, or goods under s. 77.52 (1) (b), (c), or (d), or taxable services in at least 5 states that are signatories to the agreement, as defined in s. 77.65 (2) (a); that has total annual sales revenue of at least $500,000,000; that has a proprietary system that calculates the amount of tax owed to each taxing jurisdiction in which the seller sells tangible personal property, or items, property, or goods under s. 77.52 (1) (b), (c), or (d) or taxable services; and that has entered into a performance agreement with the states that are signatories to the agreement, as defined in s. 77.65 (2) (a). For purposes of this paragraph, "seller" includes an affiliated group of sellers using the same proprietary system to calculate the amount of tax owed in each taxing jurisdiction in which the sellers sell tangible personal property, or items, property, or goods under s. 77.52 (1) (b), (c), or (d), or taxable services.

73.03(61)(d) (d) Issue a tax identification number to a person who claims an exemption under subch. III or V of ch. 77 and who is not required to register with the department for the purposes of subch. III or V of ch. 77 and establish procedures for the registration of such a person.

73.03(61)(e) (e) Maintain a database that is accessible to sellers and certified service providers, as defined in s. 77.51 (1g), that indicates whether items defined in accordance with the agreement, as defined in s. 77.65 (2) (a), are taxable or nontaxable.

73.03(61)(f) (f) Maintain a database that is accessible to sellers and certified service providers, as defined in s. 77.51 (1g), and available in a downloadable format approved by the governing board of the agreement, as defined in s. 77.65 (2) (a), that indicates tax rates, taxing jurisdiction boundaries, and zip code or address assignments related to the administration of taxes imposed under subchs. III and V of ch. 77. The database shall be provided at no cost and be available to sellers and certified service providers, as defined in s. 77.51 (1g), no later than the first day of the month prior to the first day of the calendar quarter.

73.03(61)(g) (g) Set forth the information that the seller shall provide to the department for tax exemptions claimed by purchasers and establish the manner in which a seller shall provide such information to the department.

73.03(61)(h) (h) Provide monetary allowances, in addition to the retailer's discount provided under s. 77.61 (4) (c), to certified service providers, as defined in s. 77.51 (1g), and sellers that use certified automated systems, as defined in s. 77.524 (1) (am), or proprietary systems, pursuant to the agreement, as defined in s. 77.65 (2) (a).

73.03(62) (62) To prepare and maintain a list of all persons who owe delinquent taxes, including interest, penalties, fees, and costs, to the department, in excess of $5,000, which are unpaid for more than 90 days after all appeal rights have expired; to post the names of persons from this list on the Internet at a site that is created and maintained by the department for this purpose; and to distribute the posted information to Internet search engines so the information is searchable. The Internet site shall list the name, address, type of tax due, and amount of tax due, including interest, penalties, fees, and costs for each person who has one of the delinquent taxpayer accounts, and the Internet site shall contain a special page for the persons who have the 100 largest delinquent taxpayer accounts. Except as otherwise provided in this subsection, the department shall update the Internet site on a quarterly basis, and shall send the updates to the Internet search engines. The department may not post on the Internet or distribute to Internet search engines the name of any person who has reached an agreement or compromise with the department, or the department of justice, under s. 71.92 and is in compliance with that agreement, regarding the payment of delinquent taxes, or the name of any person who is protected by a stay that is in effect under the Federal Bankruptcy Code; the Internet posting and Internet search engines shall be updated each business day, as defined in s. 562.01 (3m), to comply with these prohibitions.

73.03(63) (63) Notwithstanding the amount limitations specified under s. 560.205 (3) (d), 2009 stats., or s. 238.15 (3) (d), in consultation with the Wisconsin Economic Development Corporation, to carry forward to subsequent taxable years unclaimed credit amounts of the early stage seed investment credits under ss. 71.07 (5b), 71.28 (5b), 71.47 (5b), and 76.638 and the angel investment credit under s. 71.07 (5d). Annually, no later than July 1, the Wisconsin Economic Development Corporation shall submit to the department of revenue its recommendations for the carry forward of credit amounts as provided under this subsection.

73.03(64) (64) To post on the Internet a list of every person who has had a seller's permit revoked under s. 77.52 (11). The Internet site shall list the real name, business name, address, revocation date, type of tax due, and amount due, including interests, penalties, fees, and costs, for each person who has had a seller's permit revoked under s. 77.52 (11). The department shall update the Internet site periodically to add revoked permits and to remove permits that are no longer revoked or for which the permit holder has made sufficient arrangements with the department so that the permit holder may be issued a monthly seller's permit. The department shall update the Internet site quarterly to remove revoked permits for entities that have been out of business for at least one year.

73.03(65) (65)

73.03(65)(a)(a) To enter into agreements with federally recognized American Indian tribes or bands in this state to collect, remit, and provide refunds of the following taxes for activities that occur on tribal lands or are undertaken by tribal members outside of tribal lands:

73.03(65)(a)1. 1. Income taxes imposed under subch. I of ch. 71.

73.03(65)(a)2. 2. Withholding taxes imposed under subch. X of ch. 71.

73.03(65)(a)3. 3. Sales and use taxes under subch. III of ch. 77.

73.03(65)(a)4. 4. Motor vehicle fuel taxes imposed under subch. I of ch. 78.

73.03(65)(a)5. 5. Beverage taxes imposed under subch. I of ch. 139.

73.03(65)(b) (b) For purposes of this subsection, all tax and financial information disclosed during negotiations, or exchanged pursuant to a final agreement, between the department and a federally recognized American Indian tribe or band in this state is subject to the confidentiality provisions under ss. 71.78 and 77.61 (5).

73.03(65)(c) (c) The department shall submit a copy of each agreement negotiated under this subsection to the joint committee on finance no later than 30 days after the agreement is signed by the department and the tribe or band.

73.03(67) (67) To submit a request for a supplement under s. 16.515 for administering the debt collection program under s. 71.93 (8) (b) that includes a detailed plan for implementing the program, a listing of agencies and other entities that would participate in the program, an estimate of the amount of debt collections under the program, and the fees that the debtors would pay under the program.

73.03(68) (68) At the request of the Wisconsin Employment Relations Commission, as provided under s. 111.91 (3q), to determine the average annual percentage change in the U.S. consumer price index for all urban consumers, U.S. city average, as determined by the federal department of labor, for the 12 months immediately preceding the request from the Wisconsin Employment Relations Commission.

73.03(69) (69)

73.03(69)(a)(a) To, effective on January 1, 2014, implement a program to register businesses for purposes of s. 71.05 (25) and (26). A business shall register electronically with the department each year for which the business desires registration.

73.03(69)(b) (b) A business may register under this subsection if, in the business's taxable year ending immediately before the date of the businesses registration, all of the following apply:

73.03(69)(b)1. 1. The business has at least 2 full-time employees and the amount of payroll compensation paid by the business in this state is equal to at least 50 percent of the amount of all payroll compensation paid by the business.

73.03(69)(b)2. 2. The value of real and tangible personal property owned or rented and used by the business in this state is equal to at least 50 percent of the value of all real and tangible personal property owned or rented and used by the business.

73.03(69)(c) (c) The department may adopt rules for the administration of this subsection.

73.03(69)(d) (d) For each year beginning after December 31, 2013, the department shall compile a list of businesses registered under this subsection and shall make the list available to the public at the department's Internet site.

73.03(71) (71)

73.03(71)(a)(a) To determine the amount of additional revenue that the department collected from the taxes imposed under subch. III of ch. 77 as a result of any federal law to expand the state's authority to require out-of-state retailers to collect and remit the taxes imposed under subch. III of ch. 77 on purchases by Wisconsin residents during the first 12 months following the date on which the department begins collecting the additional revenue as a result of a change in federal law.

73.03(71)(b) (b) After the department makes the determination under par. (a), the department shall determine how much the individual income tax rates under s. 71.06 may be reduced in the following taxable year in order to eliminate the alternative minimum tax under s. 71.08 and decrease individual income tax revenue by the amount determined under par. (a). For purposes of this paragraph, the department shall calculate the tax rate reductions in proportion to the share of gross tax attributable to each of the tax brackets under s. 71.06 in effect during the most recently completed taxable year.

73.03(71)(c) (c) The department shall certify the determinations made under pars. (a) and (b) to the secretary of the department of administration, to the governor, and to the legislature and specify with that certification that the elimination of the alternative minimum tax and the new tax rates take effect in the taxable year following the taxable year in which the department makes the certification under this paragraph.

73.03 History History: 1971 c. 40, 215; 1973 c. 90; 1975 c. 39; 1977 c. 143; 1977 c. 196 s. 130 (7); 1977 c. 313; 1979 c. 34; 1979 c. 110 s. 60 (13); 1979 c. 221, 350; 1981 c. 20; 1981 c. 79 s. 18; 1983 a. 275 s. 15 (4); 1983 a. 524; 1983 a. 538 s. 269 (3); 1985 a. 12, 29, 273; 1987 a. 4, 27, 186; 1987 a. 312 s. 17; 1987 a. 328, 378, 399; 1989 a. 31; 1989 a. 56 s. 259; 1989 a. 74, 335; 1991 a. 39, 219, 313, 316; 1993 a. 16, 112, 205, 490; 1995 a. 27 ss. 3434g to 3440m, 9145 (1); 1995 a. 209, 233; 1997 a. 27, 35, 191, 237, 252; 1999 a. 9, 31, 185; 2001 a. 16, 44, 104, 107, 109; 2003 a. 33, 127; 2005 a. 25, 259; 2007 a. 20, 86; 2009 a. 2, 28, 180, 401; 2011 a. 10, 32, 257; 2013 a. 20, 54.

73.03 Annotation The department's construction of a tax law in an official technical information memorandum estopped the department from collecting a tax. DOR v. Family Hospital, 105 Wis. 2d 250, 313 N.W.2d 828 (1982).

73.03 Annotation The department's subpoena authority does not permit it to take possession of subpoenaed records for more than one business day; however, the department may repeatedly subpoena records until its investigation is completed. State v. Kielisch, 123 Wis. 2d 125, 365 N.W.2d 904 (Ct. App. 1985).



73.0301 License denial, nonrenewal, discontinuation, suspension and revocation based on tax delinquency.

73.0301  License denial, nonrenewal, discontinuation, suspension and revocation based on tax delinquency.

73.0301(1)(1)  Definitions. In this section:

73.0301(1)(a) (a) "Credential" has the meaning given in s. 440.01 (2) (a), but does not include a registration as an inactive licensee under s. 452.12 (6) (b).

73.0301(1)(b) (b) "Credentialing board" means a board, examining board or affiliated credentialing board in the department of safety and professional services that grants a credential.

73.0301(1)(c) (c) "Liable for delinquent taxes" means that a person has exhausted all legal remedies to challenge the assertion that the person owes taxes, including penalties, interest, fees and costs, under ch. 71, 72, 76, 77, 78, 125 or 139 and sufficient time has elapsed so that the person is delinquent in the payment of those taxes.

73.0301(1)(d) (d) "License" means any of the following:

73.0301(1)(d)1. 1. An approval specified in s. 29.024 (2r) or a license specified in s. 169.35.

73.0301(1)(d)2. 2. A license issued by the department of children and families under s. 48.66 (1) (a) to a child welfare agency, group home, shelter care facility, or child care center, as required by s. 48.60, 48.625, 48.65, or 938.22 (7).

73.0301(1)(d)3. 3. A license, certificate of approval, provisional license, conditional license, certification, certification card, registration, permit, training permit or approval specified in s. 50.35, 50.49 (6) (a) or (10), 51.038, 51.04, 51.42 (7) (b) 11., 51.421 (3) (a), 51.45 (8), 146.40 (3) or (3m), 252.23 (2), 252.24 (2), 254.176, 254.20 (3), 255.08 (2) (a), 256.15 (5) (a) or (b), (6g) (a), (7), or (8) (a) or (f) or 343.305 (6) (a) or a permit for operation of a campground specified in s. 254.47 (1).

73.0301(1)(d)3m. 3m. A license or certificate issued by the department of workforce development under s. 102.17 (1) (c), 103.275 (2) (b), 103.34 (3) (c), 103.91 (1), 103.92 (3), 104.07 (1) or (2), or 105.13 (1).

73.0301(1)(d)5. 5. A license, as defined in s. 101.02 (20) (a).

73.0301(1)(d)6. 6. A license or certificate of registration issued by the department of financial institutions, or a division of it, under ss. 138.09, 138.12, 138.14, 202.12 to 202.14, 202.22, 217.06, 218.0101 to 218.0163, 218.02, 218.04, 218.05, 224.72, 224.725, 224.93 or under subch. IV of ch. 551.

73.0301(1)(d)6m. 6m. A certificate or registration issued under s. 168.23 (3).

73.0301(1)(d)7. 7. A license described in s. 218.0114 (14) (a) and (g), a license described in s. 218.0114 (14) (b), (c) or (e), a license issued under s. 218.11, 218.12, 218.22, 218.32, 218.41, 343.61 or 343.62, a buyer identification card issued under s. 218.51 or a certificate of registration issued under s. 341.51.

73.0301(1)(d)7m. 7m. A license issued under s. 562.05 or 563.24.

73.0301(1)(d)8. 8. A license, registration or certification specified in s. 299.07 (1) (a).

73.0301(1)(d)9. 9. A credential.

73.0301(1)(d)10. 10. A license or permit granted by the department of public instruction.

73.0301(1)(d)11. 11. A license to practice law.

73.0301(1)(d)12. 12. A license issued under s. 628.04, 628.92 (1), 632.69 (2), or 633.14, a registration under s. 628.92 (2), or a temporary license issued under s. 628.09.

73.0301(1)(d)13. 13. A license issued by the government accountability board under s. 13.63 (1).

73.0301(1)(d)14. 14. A permit under s. 170.12.

73.0301(1)(e) (e) "Licensing department" means the department of administration; the department of agriculture, trade and consumer protection; the board of commissioners of public lands; the department of children and families; the government accountability board; the department of financial institutions; the department of health services; the department of natural resources; the department of public instruction; the department of safety and professional services; the department of workforce development; the office of the commissioner of insurance; or the department of transportation.

73.0301(1)(f) (f) "Nondelinquency certificate" means a certificate that the department of revenue issues to a person and that states that the person is not delinquent in the payment of taxes, including penalties, interest, fees and costs, under ch. 71, 72, 76, 77, 78, 125 or 139.

73.0301(2) (2) Duties and powers of licensing departments.

73.0301(2)(a)(a) Each licensing department and the supreme court, if the supreme court agrees, shall enter into a memorandum of understanding with the department of revenue under sub. (4) (a) that requires the licensing department or supreme court to do all of the following:

73.0301(2)(a)1. 1. Request the department of revenue to certify whether an applicant for a license or license renewal or continuation is liable for delinquent taxes. With respect to an applicant for a license granted by a credentialing board, the department of safety and professional services shall make a request under this subdivision. This subdivision does not apply to the department of transportation with respect to licenses described in sub. (1) (d) 7.

73.0301(2)(a)2. 2. Request the department of revenue to certify whether a license holder is liable for delinquent taxes. With respect to a holder of a license granted by a credentialing board, the department of safety and professional services shall make a request under this subdivision.

73.0301(2)(b) (b) Each licensing department and the supreme court, if the supreme court agrees, shall do all of the following:

73.0301(2)(b)1. 1.

73.0301(2)(b)1.a.a. If, after a request is made under par. (a) 1. or 2., the department of revenue certifies that the license holder or applicant for a license or license renewal or continuation is liable for delinquent taxes, revoke the license or deny the application for the license or license renewal or continuation. The department of transportation may suspend licenses described in sub. (1) (d) 7. in lieu of revoking those licenses. A suspension, revocation or denial under this subd. 1. a. is not subject to administrative review or, except as provided in subd. 2. and sub. (5) (am), judicial review. With respect to a license granted by a credentialing board, the department of safety and professional services shall make a revocation or denial under this subd. 1. a. With respect to a license to practice law, the department of revenue shall not submit a certification under this subd. 1. a. to the supreme court until after the license holder or applicant has exhausted his or her remedies under sub. (5) (a) and (am) or has failed to make use of such remedies.

73.0301(2)(b)1.b. b. Mail a notice of suspension, revocation or denial under subd. 1. a. to the license holder or applicant. The notice shall include a statement of the facts that warrant the suspension, revocation or denial and a statement that the license holder or applicant may, within 30 days after the date on which the notice of denial, suspension or revocation is mailed, file a written request with the department of revenue to have the certification of tax delinquency on which the suspension, revocation or denial is based reviewed at a hearing under sub. (5) (a). With respect to a license granted by a credentialing board, the department of safety and professional services shall mail a notice under this subd. 1. b. With respect to a license to practice law, the department of revenue shall mail a notice under this subd. 1. b. and the notice shall indicate that the license holder or applicant may request a hearing under sub. (5) (a) and (am) and that the department of revenue shall submit a certificate of delinquency to suspend, revoke, or deny a license to practice law to the supreme court after the license holder or applicant has exhausted his or her remedies under sub. (5) (a) and (am) or has failed to make use of such remedies. A notice sent to a person who holds a license to practice law or who is an applicant for a license to practice law shall also indicate that the department of revenue may not submit a certificate of delinquency to the supreme court if the license holder or applicant pays the delinquent tax in full or enters into an agreement with the department of revenue to satisfy the delinquency.

73.0301(2)(b)2. 2. Except as provided in subd. 2m., if notified by the department of revenue that the department of revenue has affirmed a certification of tax delinquency after a hearing under sub. (5) (a), affirm a suspension, revocation or denial under subd. 1. a. A license holder or applicant may seek judicial review under ss. 227.52 to 227.60, except that the review shall be in the circuit court for Dane County, of an affirmation of a revocation or denial under this subdivision. With respect to a license granted by a credentialing board, the department of safety and professional services shall make an affirmation under this subdivision.

73.0301(2)(b)2m. 2m. With respect to a license to practice law, if notified by the department of revenue that the department of revenue has affirmed a certification of tax delinquency after any requested review under sub. (5) (a) and (am), decide whether to suspend, revoke, or deny a license to practice law.

73.0301(2)(b)3. 3. If a person submits a nondelinquency certificate issued under sub. (5) (b) 1., reinstate the license or grant the application for the license or license renewal or continuation, unless there are other grounds for suspending or revoking the license or for denying the application for the license or license renewal or continuation. If reinstatement is required under this subdivision, a person is not required to submit a new application or other material or to take a new test. No separate fee may be charged for reinstatement of a license under this subdivision. With respect to a license granted by a credentialing board, the department of safety and professional services shall reinstate a license or grant an application under this subdivision.

73.0301(2)(b)4. 4. If a person whose license has been suspended or revoked or whose application for a license or license renewal or continuation has been denied under subd. 1. a. submits a nondelinquency certificate issued under sub. (3) (a) 2., reinstate the license or grant the person's application for the license or license renewal or continuation, unless there are other grounds for not reinstating the license or for denying the application for the license or license renewal or continuation. With respect to a license granted by a credentialing board, the department of safety and professional services shall reinstate a license or grant an application under this subdivision.

73.0301(2)(c) (c)

73.0301(2)(c)1.1. Each licensing department and the supreme court may require a holder of a license to provide the following information upon request:

73.0301(2)(c)1.a. a. If the license holder is an individual and has a social security number, the license holder's social security number.

73.0301(2)(c)1.am. am. If the applicant is an individual and does not have a social security number, a statement made or subscribed under oath or affirmation that the applicant does not have a social security number. The form of the statement shall be prescribed by the department of children and families. A license issued in reliance upon a false statement submitted under this subd. 1. am. is invalid.

73.0301(2)(c)1.b. b. If the license holder is not an individual, the license holder's federal employer identification number.

73.0301(2)(c)2. 2. A licensing department may not disclose any information received under subd. 1. a. or b. to any person except to the department of revenue for the purpose of requesting certifications under par. (a) 1. or 2. in accordance with the memorandum of understanding under sub. (4) and administering state taxes, to the department of workforce development for the purpose of requesting certifications under s. 108.227 (2) (a) 1. or 2. in accordance with the memorandum of understanding under s. 108.227 (4) and administering the unemployment insurance program, and to the department of children and families for the purpose of administering s. 49.22.

73.0301(3) (3) Duties and powers of department of revenue.

73.0301(3)(a)(a) The department of revenue shall do all of the following:

73.0301(3)(a)1. 1. Enter into a memorandum of understanding with each licensing department and the supreme court, if the supreme court agrees, under sub. (4) (a).

73.0301(3)(a)2. 2. Upon the request of any applicant for issuance, renewal, continuation or reinstatement of a license whose license has been previously revoked or whose application for a license or license renewal or continuation has been previously denied under sub. (2) (b) 1. a., issue a nondelinquency certificate to the applicant if the applicant is not liable for delinquent taxes.

73.0301(3)(b) (b) If a request for certification is made under sub. (2) (a) 1. or 2., the department of revenue may, in accordance with a memorandum of understanding entered into under par. (a) 1., certify to the licensing department or the supreme court that the applicant or license holder is liable for delinquent taxes.

73.0301(4) (4) Memorandum of understanding.

73.0301(4)(a)(a) Each memorandum of understanding shall include procedures that do all of the following:

73.0301(4)(a)1. 1. Establish requirements for making requests under sub. (2) (a) 1. and 2., including specifying the time when a licensing department or the supreme court shall make requests under sub. (2) (a) 1. and 2., and for making certifications under sub. (3) (b).

73.0301(4)(a)2. 2. Implement the requirements specified in sub. (2) (b) 3. and 4.

73.0301(4)(b) (b) Factors such as the need to issue licenses in a timely manner, the convenience of applicants, the impact on collecting delinquent taxes, the effects on program administration and whether a suspension, revocation or denial under sub. (2) (b) 1. a. will have an impact on public health, safety or welfare or the environment shall be considered in establishing requirements under par. (a) 1.

73.0301(5) (5) Hearing.

73.0301(5)(a)(a) The department of revenue shall conduct a hearing requested by a license holder or applicant for a license or license renewal or continuation under sub. (2) (b) 1. b. or by an applicant for certification or recertification or a certificate holder under s. 73.03 (50) or 73.09 (7m) (b) to review a certification or determination of tax delinquency that is the basis of a denial or revocation of a license in accordance with this section or of a certificate, certification or recertification under s. 73.03 (50) or 73.09 (7m). A hearing under this paragraph is limited to questions of mistaken identity of the license or certificate holder or applicant and of prior payment of the delinquent taxes for which the department of revenue certified or determined the license or certificate holder or applicant is liable. At a hearing under this paragraph, any statement filed by the department of revenue, the licensing department or the supreme court, if the supreme court agrees, may be admitted into evidence and is prima facie evidence of the facts that it contains. Notwithstanding ch. 227, a person entitled to a hearing under this paragraph is not entitled to any other notice, hearing or review, except as provided in par. (am) and sub. (2) (b) 2.

73.0301(5)(am) (am) If a person who holds a license to practice law or who is an applicant for a license to practice law receives a hearing under par. (a) to review a certification or determination of tax delinquency that is the basis for a denial, suspension, or revocation of a license to practice law and such certification or determination is affirmed as a result of the hearing under par. (a), the person may seek judicial review of the certification or determination of tax delinquency under ss. 227.52 to 227.60, except that the review shall be in the circuit court for Dane County.

73.0301(5)(b) (b) After a hearing conducted under par. (a) or, in the case of a determination related to a license to practice law, after a hearing under par. (a) or, if the hearing is appealed, after judicial review under par. (am), the department of revenue shall do one of the following:

73.0301(5)(b)1. 1. Issue a nondelinquency certificate to a license holder or an applicant for a license or license renewal or continuation if the department determines that the license holder or applicant is not liable for delinquent taxes. For a hearing requested by an applicant for certification or recertification or a certificate holder under s. 73.03 (50) or 73.09 (7m) (b), the department shall grant a certification or recertification or reinstate a certification if the department determines that the applicant or certificate holder is not liable for delinquent taxes, unless there are other grounds for denying the application or revoking the certification.

73.0301(5)(b)2. 2. Provide notice that the department of revenue has affirmed its certification of tax delinquency to a license holder; to an applicant for a license, a license renewal or a license continuation; and to the licensing department or the supreme court, if the supreme court agrees. For a hearing requested by an applicant for certification or recertification or a certificate holder under s. 73.03 (50), or 73.09 (7m) (b), the department of revenue shall provide notice to the applicant or certificate holder that the department of revenue has affirmed its determination of tax delinquency.

73.0301 History History: 1997 a. 237 ss. 301, 307, 532; 1999 a. 9, 31, 32, 186; 2001 a. 56; 2005 a. 25; 2007 a. 1; 2007 a. 20 ss. 2155 to 2158, 9121 (6) (a); 2007 a. 130, 196; 2009 a. 2, 3, 185, 344, 405; 2011 a. 32; 2013 a. 20, 36; s. 35.17 correction in (1) (d) 6m.



73.0302 Liability for delinquent taxes.

73.0302  Liability for delinquent taxes.

73.0302(1) (1) If the department of revenue determines that an applicant for certification or recertification under s. 73.03 (50) or a person who holds a certificate issued under s. 73.03 (50) is liable for delinquent taxes, as defined in s. 73.0301 (1) (c), the department of revenue may deny the application or revoke the certificate. Except as provided in sub. (3), a denial or revocation under this subsection is not subject to judicial review.

73.0302(2) (2) If the department of revenue denies an application or revokes a certificate under sub. (1), the department shall mail a notice of denial or revocation to the applicant or certificate holder. The notice shall include a statement of the facts that warrant the denial or revocation and a statement that the applicant or certificate holder may, within 30 days after the date on which the notice of denial or revocation is mailed, file a written request with the department to have the determination that he or she is liable for delinquent taxes reviewed at a hearing under s. 73.0301 (5) (a).

73.0302(3) (3) If, after a hearing under s. 73.0301 (5) (a), the department of revenue affirms a determination under sub. (1) that an applicant or certificate holder is liable for delinquent taxes, the department shall affirm its denial or revocation. An applicant or certificate holder may seek judicial review under ch. 227 in the circuit court for Dane County of an affirmation by the department of a denial or revocation under this subsection.

73.0302(4) (4) If, after a hearing under s. 73.0301 (5) (a), the department of revenue determines that a person whose certificate is revoked under sub. (1) is not liable for delinquent taxes, as defined in s. 73.0301 (1) (c), the department shall reinstate the certificate. The department may not charge a fee for reinstatement of a certificate under this subsection.

73.0302 History History: 1997 a. 237.



73.0303 Personal renewable fuel production.

73.0303  Personal renewable fuel production. The department may not require a person to obtain a business tax registration certificate related to the production or use of renewable fuel that is exempt under s. 78.01 (2n) from the tax imposed under s. 78.01 (1).

73.0303 History History: 2009 a. 401.



73.0305 Revenue limits calculations.

73.0305  Revenue limits calculations. The department of revenue shall annually determine and certify to the state superintendent of public instruction, no later than the 4th Monday in June, the allowable rate of increase under subch. VII of ch. 121. The allowable rate of increase is the percentage change, if not negative, in the consumer price index for all urban consumers, U.S. city average, between the preceding March 31 and the 2nd preceding March 31, as computed by the federal department of labor.

73.0305 History History: 1993 a. 16; 1995 a. 27; 1997 a. 27; 1999 a. 9; 2001 a. 16; 2009 a. 28.



73.031 Arrest powers.

73.031  Arrest powers. A special agent of the department of revenue who has been certified as a law enforcement officer by the law enforcement standards board and who is on duty may arrest a person if the special agent believes, on reasonable grounds, that a warrant for the person's arrest has been issued in this state, that a felony warrant has been issued in another state, that the person is violating or has violated s. 945.03 (2m) or 945.04 (2m), or that the person is violating or has violated s. 945.05 (1m) in a case in which the department determines that the video gambling machine involved is likely to be used in connection with a violation of s. 945.03 (2m) or 945.04 (2m) or if a crime has been committed in the presence of the special agent. The special agent shall cause the person arrested and the documents and reports pertaining to the arrest to be delivered to the chief of police or sheriff in the jurisdiction where the arrest is made. The special agent shall be available as a witness for the state. A special agent acting under this section is an employee of the department and is subject to its direction, benefits and legal protection.

73.031 History History: 1991 a. 39; 2003 a. 33.



73.035 Private letter rulings.

73.035  Private letter rulings.

73.035(1) (1) In this section, "department" means the department of revenue.

73.035(2) (2) Upon receipt of a request, in the form prescribed by the department, from a person who requests a ruling about facts relating to a tax that the department administers, the department may issue a private letter ruling. Rulings under this section:

73.035(2)(a) (a) May be published if the department decides to do so.

73.035(2)(b) (b) May be edited by the requester as to types of information specified by the department, if that editing is submitted to the department before the deadline that the department establishes and if the department approves the editing.

73.035(2)(c) (c) Do not bind the requester.

73.035(2)(d) (d) May not be appealed.

73.035(2)(e) (e) Do not preclude application for a declaratory ruling under s. 227.41.

73.035(3) (3) Any person who receives a ruling under this section shall attach a copy of it to all of that person's tax returns to which it is relevant.

73.035(4) (4) Rulings under this section and all information related to them are subject to the confidentiality provisions for the tax relevant to the request, except that if a ruling has been edited under sub. (2) (b), or the deadline for editing set by the department has expired, and if the ruling has been published by the department, the published rulings are not subject to those confidentiality provisions.

73.035(5) (5) The department's decision not to issue, or not to publish, a ruling under this section may not be appealed.

73.035 History History: 1987 a. 399.



73.04 Hearings, witnesses.

73.04  Hearings, witnesses.

73.04(1)(1)  Contempts. If any person unlawfully fails to obey any subpoena to appear before the department of revenue or before the tax appeals commission, or unlawfully refuses to testify, such failure or refusal shall be reported to the attorney general and the department of justice shall institute contempt proceedings against such person.

73.04(2) (2) Fees. Officers who serve subpoenas, and witnesses attending hearings at the instance of the department, shall receive like compensation as officers and witnesses in the circuit court. Such compensation shall be charged to the proper appropriation for the department of revenue.

73.04(3) (3) Special investigations. The department of revenue may appoint any employee to act for it to investigate and make report to the department upon any matter upon which the department is required to act, and such employee shall have authority to hold hearings, administer oaths, take testimony and perform all other duties necessary to bring such matter before the department for final adjudication and determination.

73.04 Annotation A taxpayer subpoenaed by the department has limited discovery rights. State v. Beno, 99 Wis. 2d 77, 298 N.W.2d 405 (Ct. App. 1980).



73.05 Assessment districts; supervisors; duties.

73.05  Assessment districts; supervisors; duties.

73.05(1)(1) The state shall be divided into income assessment districts, property assessment districts, by the department of revenue, but in no instance shall a county be divided.

73.05(2) (2) The department of revenue shall select and appoint a supervisor of equalization for each property assessment district in the state. Each supervisor shall be a citizen and an elector of this state, but need not be a resident of the district in which appointed to serve. So far as practicable, preference shall be given in making such appointments to residents of the districts.

73.05(3) (3) The department may transfer any supervisor of equalization from one district to another.

73.05 History History: 1973 c. 90; 1977 c. 29 s. 1647 (15); 1977 c. 143, 272; 1981 c. 20; 1983 a. 275 s. 15 (3).



73.06 Supervision of assessments; supervisors; appointments and duties.

73.06  Supervision of assessments; supervisors; appointments and duties.

73.06(1) (1) The department of revenue, through its supervisors of equalization, shall have complete supervision and direction of the work of the local assessors. It shall annually, or more often if deemed necessary at a time which in its judgment is best calculated to obtain the ends sought, call a meeting of all local assessors for conference and instruction relative to their duties in the valuation and assessment of property. The department of revenue may also call a similar meeting of local clerks and other officials for conference and instruction relative to their duties in the valuation and assessment of property. Each official upon notice by mail from the supervisor shall attend the meeting, and shall receive travel expenses from his or her residence to the meeting site and return and the compensation and mileage that the board establishes, but not less than $5 per day and 6 cents per mile; except that in counties having a population of 500,000 or more, no compensation, travel expense or mileage shall be allowed. This compensation shall be paid out of the treasury of the county in which the local official resides upon the certificate of the supervisor of equalization showing attendance and travel, as certificates of witnesses and jurors are paid.

73.06(2) (2) The department of revenue, through its supervisors of equalization shall have access to all public records, books, papers and offices throughout each district and shall make a full and complete examination of them and investigate all other matters and subjects relative to the assessment and taxation of general property therein.

73.06(3) (3) The department of revenue, through its supervisors of equalization, shall examine and test the work of assessors during the progress of their assessments and ascertain whether any of them is assessing property at other than full value or is omitting property subject to taxation from the roll. The department and such supervisors shall have the rights and powers of a local assessor for the examination of persons and property and for the discovery of property subject to taxation. If any property has been omitted or not assessed according to law, they shall bring the same to the attention of the local assessor of the proper district and if such local assessor shall neglect or refuse to correct the assessment they shall report the fact to the board of review. If it discovers errors in identifying or valuing property that is exempt under s. 70.11 (39) or (39m), the department shall change the specification of the property as taxable or exempt and shall change the value of the property. All disputes between the department, municipalities and property owners about the taxability or value of property that is reported under s. 79.095 (2) (a) or of the property under s. 70.995 (12r) shall be resolved by using the procedures under s. 70.995 (8).

73.06(4) (4) If the department of revenue ascertains, or has good reason to believe, that any assessor is guilty of a violation of law, it may make a complaint to the circuit court for the removal of the assessor. The district attorney shall attend and prosecute the proceedings for removal.

73.06(5) (5) The department of revenue through its supervisor of equalization shall make a report to the county board of each county showing in detail the work of local assessors in their several districts, the failure, if any, of such assessors to comply with the law, the relative assessed and full value of property in each taxation district, and all information and statistics that may be obtained. Such report shall be filed with the county clerk at least 15 days before the annual meeting of the county board.

73.06(7) (7) The department of revenue shall call a meeting of the supervisors of equalization at the capitol at a specified time in each year, for a conference on the subjects of taxation and the administration of the laws, and for the instruction of such officers in their duties.

73.06(8) (8) For purposes of this section "local assessor" includes the county assessors under s. 70.99.

73.06 History History: 1973 c. 90; 1977 c. 449; 1981 c. 20; 1983 a. 275 ss. 11, 15 (3) to (6); 1983 a. 538 s. 269 (3); 1987 a. 399; 1997 a. 237; 2001 a. 16.

73.06 Cross-reference Cross-reference: See s. 17.14 on removal of assessors from office.



73.07 District offices, supplies, expenses.

73.07  District offices, supplies, expenses.

73.07(1) (1) Office furniture and equipment furnished to income assessment district and branch offices by counties prior to July 1, 1986, shall remain in those offices until the department of revenue determines that the furniture and equipment are no longer needed.

73.07(2) (2) Office furniture and equipment furnished to supervisors of equalization prior to January 1, 1974, shall continue to be furnished until no longer required by them.

73.07(3) (3) The county board of any county shall provide rooms for the use of the tax appeals commission upon the request of the chairperson of the commission. Hearings of the commission may also be held in the department's district income tax office when the chairperson of the commission deems it advisable.

73.07 History History: 1971 c. 42; 1973 c. 90; 1977 c. 143; 1979 c. 110 s. 60 (13); 1983 a. 275 s. 15 (4); 1983 a. 538 s. 269 (3); 1985 a. 29; 1993 a. 184.



73.08 Educational program.

73.08  Educational program. From the amounts provided under s. 20.566 (2) (a), beginning in 1994, the department of revenue shall implement an educational program for local assessment staff members in taxation districts that do not meet the requirements of s. 70.05 (5) (f).

73.08 History History: 1977 c. 29; 1981 c. 20, 328; 1983 a. 27; 1983 a. 275 s. 15 (4); 1983 a. 538 s. 269 (3); 1985 a. 29; 1987 a. 399; 1989 a. 359; 1991 a. 39; 1993 a. 16.



73.09 Assessor certification.

73.09  Assessor certification.

73.09(1) (1)  Local assessment personnel. The department of revenue shall establish by rule the level of certification under sub. (3), the continuing education requirements under sub. (4), examinations under sub. (5), and the requirements for and responsibilities associated with temporary certification under sub. (6) for all assessors and assessment personnel of each local unit of government and for county assessor systems under s. 70.99.

73.09(2) (2) Department of revenue assessment personnel. The requirements established for local assessment personnel under sub. (1) shall also apply to department of revenue assessment personnel commencing on January 1, 1981. The office of state employment relations with the assistance of the department of revenue shall determine the position classifications for which certification shall apply within the department of revenue. The first level of certification shall be obtained within 100 days of the employee's appointment. The department of revenue in consultation with the office of state employment relations shall establish requirements for obtaining higher levels of assessor certification.

73.09(3) (3) Levels of certification. The levels of certification for assessors and assessment personnel shall be commensurate with the degree of complexity of the various classes of property within each taxation district.

73.09(4) (4) Recertification.

73.09(4)(a)(a) All certifications issued prior to January 1, 1981, are valid for 10 years from the date of issuance. All certifications issued on or after January 1, 1981, but before August 15, 1991, expire on the 6th June 1 following the date of issuance. All certifications issued on or after August 15, 1991, expire 5 years after the date on which they are issued.

73.09(4)(b) (b) Persons may be recertified by passing an examination as provided in sub. (5) or by attendance for 4 of the previous 5 years at annual meetings called by the department of revenue under s. 73.06 (1) and by meeting continuing education requirements determined by the department of revenue.

73.09(4)(c) (c) Recertification is contingent upon submission of an application for renewal, at least 60 days before the expiration date of the current certificate, attesting to the completion of the requirements specified in par. (b). Persons applying for renewal on the basis of attendance at the meetings called by the department under s. 73.06 (1) and by meeting continuing education requirements shall submit a $20 recertification fee with their applications.

73.09(5) (5) Examinations. As provided in subs. (1) and (2), the department of revenue, assisted by the division of merit recruitment and selection in the office of state employment relations, shall prepare and administer examinations for each level of certification. Persons applying for an examination under this subsection shall submit a $20 examination fee with their application. Certification shall be granted to each person who passes the examination for that level.

73.09(6) (6) Temporary certification. As provided in subs. (1) and (2), the department of revenue shall promulgate rules for the temporary certification of the first level of certification and designate the functions that may be performed by such persons. An individual may be granted one temporary certification, valid until the results of the next certification examination are issued, but not for more than 100 days.

73.09(6m) (6m) Social security numbers. Each applicant for certification or recertification under this section shall provide the applicant's social security number on the application. The department of revenue may not disclose a social security number that it obtains under this subsection, except to the department of workforce development for the purpose of requesting certifications under s. 108.227. The department of revenue may not certify or recertify any person who fails to provide his or her social security number on his or her application.

73.09(7) (7) Revocation of certification.

73.09(7)(a)(a) The secretary of revenue or a designee may revoke the certification of any assessor, assessment personnel or expert appraiser for the practice of any fraud or deceit in obtaining certification, or any negligence, incompetence or misconduct, including making a fraudulent change in the assessment roll after it is opened for examination under s. 70.47 (3).

73.09(7)(b) (b) Charges of fraud, deceit, negligence, incompetence or misconduct may be made against any assessor, assessment personnel or expert appraiser by the department of revenue. Such charges shall be in writing, stating the specific acts, and submitted to the secretary of revenue. All charges shall be heard by the secretary within 3 months after their filing.

73.09(7)(c) (c) The time and place for such hearing shall be fixed by the secretary of revenue and a copy of the charges, together with a notice of the time and place of hearing, shall be given by personal service or by registered letter with return receipt requested, mailed to the last-known address of such expert appraiser, at least 30 days before the hearing. The expert appraiser so charged shall have the right to appear personally and by counsel, to cross-examine witnesses appearing against him or her, and to produce evidence and witnesses in his or her own defense.

73.09(7)(d) (d) If, after such hearing, the secretary of revenue determines that there is just cause for revocation, the secretary shall revoke the certificate of registration of the expert appraiser and notify the expert appraiser to that effect. The expert appraiser shall return his or her certificate to the secretary of revenue immediately on receipt of the notice. The action of the secretary of revenue may be reviewed under ch. 227.

73.09(7)(e) (e) The secretary of revenue, for reasons sufficient, may reinstate a certificate of registration that has been revoked under this subsection, after one year upon formal application for reinstatement.

73.09(7m) (7m) Liability for delinquent taxes.

73.09(7m)(a)(a) If the department of revenue determines that an applicant for certification or recertification under this section or a person who holds a certificate issued under this section is liable for delinquent taxes, as defined in s. 73.0301 (1) (c), the department of revenue may deny the application or revoke the certificate. Except as provided in par. (c), a denial or revocation under this paragraph is not subject to judicial review.

73.09(7m)(b) (b) If the department of revenue denies an application or revokes a certificate under par. (a), the department shall mail a notice of denial or revocation to the applicant or certificate holder. The notice shall include a statement of the facts that warrant the denial or revocation and a statement that the applicant or certificate holder may, within 30 days after the date on which the notice of denial or revocation is mailed, file a written request with the department to have the determination that he or she is liable for delinquent taxes reviewed at a hearing under s. 73.0301 (5) (a).

73.09(7m)(c) (c) If, after a hearing under s. 73.0301 (5) (a), the department of revenue affirms a determination under par. (a) that an applicant or certificate holder is liable for delinquent taxes, the department shall affirm its denial or revocation. An applicant or certificate holder may seek judicial review under ch. 227 in the circuit court for Dane County of an affirmation by the department of a denial or revocation under this paragraph.

73.09(7m)(d) (d) If, after a hearing under s. 73.0301 (5) (a), the department of revenue determines that a person whose certificate is revoked under par. (a) is not liable for delinquent taxes, as defined in s. 73.0301 (1) (c), the department shall reinstate the certificate. The department may not charge a fee for reinstatement of a certificate under this paragraph.

73.09(8) (8) Liability for delinquent unemployment insurance contributions. If the department of workforce development certifies under s. 108.227 that an applicant for certification or recertification under this section is liable for delinquent unemployment insurance contributions, the department of revenue shall deny the application for certification or recertification or revoke the certificate. A person subject to a denial or revocation under this subsection for delinquent unemployment insurance contributions is entitled to a notice under s. 108.227 (2) (b) 1. b. and hearing under s. 108.227 (5) (a) but is not entitled to any other notice or hearing under this chapter.

73.09 History History: 1979 c. 221; 1981 c. 20 s. 1039; 1983 a. 27 ss. 1264v, 2200 (15); 1985 a. 120; 1991 a. 39, 316; 1997 a. 237; 2003 a. 33 ss. 1626, 1627, 9160; 2009 a. 234; 2013 a. 36.



73.10 Municipal finance.

73.10  Municipal finance.

73.10(1)(1) In this section "department" means the department of revenue.

73.10(2) (2)

73.10(2)(a)(a)

73.10(2)(a)1.1. The department shall collect annually from all town, city, village, county, and other public officers all of following:

73.10(2)(a)1.a. a. Information regarding the collection of taxes, receipts from licenses, and other sources.

73.10(2)(a)1.b. b. Information regarding the expenditure of public funds for all purposes.

73.10(2)(a)1.c. c. Any other information that is considered necessary by the department.

73.10(2)(a)2. 2. Information collected under subd. 1. shall be on forms prescribed by the department that include any requirements under par. (b). All public officers requested to provide information under subd. 1. shall properly complete and promptly return to the department all forms transmitted to them by the department.

73.10(2)(a)3. 3. The department shall examine all town, village, city, county, and other public records that the department considers necessary. The department shall publish annually the information collected under this paragraph, with any compilations, analyses, or recommendations that the department determines are necessary. The department shall disseminate information concerning local government accounting, auditing, and fiscal matters.

73.10(2)(b) (b)

73.10(2)(b)1.1. The department may require by rule all of the following:

73.10(2)(b)1.a. a. That the information it needs under par. (a) be submitted as annual financial statements, notes to the financial statements, and supporting schedules.

73.10(2)(b)1.b. b. That the statements, notes, and schedules under subd. 1. a. conform to generally accepted accounting principles promulgated by the Governmental Accounting Standards Board or its successor bodies.

73.10(2)(b)1.c. c. That the statements, notes, and schedules under subd. 1. a. be audited in accordance with generally accepted auditing standards.

73.10(2)(b)2. 2. Notwithstanding s. 227.01 (13) (j), a rule promulgated under this paragraph is subject to the requirements of ch. 227.

73.10(3) (3) The department may inspect and examine or cause an inspection and examination of the records of any town, city, village, county or other public officer whenever such officer fails or neglects to return properly the information required by sub. (2) within the time specified under s. 86.303 (5) (c), (d) or (g).

73.10(4) (4) The officers responsible for the furnishing of information collected pursuant to this section shall be jointly and severally liable for any loss the town, city, village, county or other local public body, board, commission or agency suffers through their delinquency; and no payment shall be made them for salary, or on any other accounts, until the total amount of charges for such inspection and examination as provided in sub. (6) has been paid into the treasury of the regular county or other local public body, board, commission or agency.

73.10(5) (5) The department may inquire into the system of accounting of public funds in use by towns, villages, cities, counties and all other local public bodies, boards, commissions, departments or agencies except technical college districts and school districts; devise a system of accounts which is as nearly uniform as practicable; and audit the books of the town, village, city, county or other local public body, board, commission, department or agency, or any municipal electric utility upon its own motion.

73.10(6) (6) The department may establish a scale of charges for audits, inspections, and other services rendered by the department in connection with financial records or procedures of towns, villages, cities, counties, and all other local public bodies, boards, commissions, departments, or agencies. Upon the completion of such work or, at the department's discretion, during work in progress, the department shall transmit to the clerk of the town, village, city, county, or other local public body, board, commission, department, or agency a statement of such charges. Duplicates of the statements shall be filed in the office of the secretary of administration. Within 60 days after the receipt of the above statement of charges, it shall be audited as other claims against towns, villages, cities, counties, and other local public bodies, boards, commissions, departments, or agencies are audited, and it shall be paid into the state treasury and credited to the appropriation under s. 20.566 (2) (gi). Past due accounts of towns, villages, cities, counties, and all other local public bodies, boards, commissions, departments, or agencies shall be certified on or before the 4th Monday of August of each year and included in the next apportionment of state special charges to local units of government.

73.10 History History: 1971 c. 108 ss. 1, 4, 6; 1971 c. 125 ss. 36, 394; 1971 c. 154 s. 1; 1971 c. 211 ss. 85, 86; 1973 c. 90; 1973 c. 243 s. 82; 1975 c. 224; 1977 c. 29, 418; 1981 c. 20, 237; 1983 a. 27; 1983 a. 192 s. 303 (7); 1985 a. 29; 1985 a. 182 s. 57; 1985 a. 225; 1987 a. 399; 1991 a. 39; 1993 a. 399; 2001 a. 107; 2003 a. 33; 2005 a. 149.



73.12 Set off of payments to vendors.

73.12  Set off of payments to vendors.

73.12(1) (1)  Definitions. In this section:

73.12(1)(a) (a) "Tax" means an amount that is owed to this state under ch. 71, 72, 76, 77, 78 or 139 and any addition to tax, interest, penalties or other liability in respect to those amounts and that has been reduced to a tax warrant or in respect to which the time limit for appeal has passed.

73.12(1)(b) (b) "Vendor" means a person providing goods or services to this state under subch. IV or V of ch. 16 or under ch. 84.

73.12(2) (2) Request for setoff. The department of revenue may request the department of administration to proceed under sub. (3) against any vendor who owes a tax. A request under this subsection consists of identification of the vendor and of the vendor's contracts with this state and notice to the vendor of the request for a setoff.

73.12(3) (3) Setoff. Upon receipt of a request under sub. (2), the department of administration shall begin to set off against amounts owed by this state to a vendor taxes owed to this state by that vendor until those taxes are paid in full. If the secretary of administration determines, within 30 days after receipt of a request for setoff, that the vendor against whom setoff is requested is either an essential supplier of critical commodities or the only vendor from whom a necessary good or service can be obtained and notifies the secretary of revenue of that determination, the department of administration shall waive the right of setoff and the department of administration shall pay to the vendor the amounts set off. The department of administration shall, within 30 days after the end of each calendar quarter, transfer to the department of revenue the taxes set off during the previous calendar quarter for deposit in the general fund, or in the transportation fund in respect to taxes owed under ch. 78, and shall notify the department of revenue of the amounts set off against each vendor.

73.12(4) (4) Application of proceeds. Upon notice under sub. (3), the department of revenue shall reduce on its books the liability of the vendor by the amount set off. The department shall reduce the principal amount of tax liability and related amounts beginning with the liability of longest standing and proceeding chronologically to the most recent liability. In respect to each principal amount of liability and related amounts, the department of revenue shall reduce amounts in the order provided in s. 71.91 (5) (k).

73.12(5) (5) Liability precluded. Exchange of information required to administer this section does not result in liability under s. 71.78, 72.06, 77.61 (5), 78.80 (3) or 139.38 (6). The department of administration is not liable to any vendor because of setoffs under this section.

73.12(6) (6) Preservation of other remedies. The availability of the remedy under this section does not abridge the rights of the department of revenue to proceed under ss. 71.80 (12), 71.91 (1) (a) and (c) and (2) to (5m) and 71.92.

73.12(7) (7) Tax identification information. The department of administration may collect from vendors and provide to the department of revenue any tax identification information that the department of revenue requires to administer the program under this section.

73.12 History History: 1985 a. 29; 1987 a. 312 s. 17; 1989 a. 31; 1997 a. 237; 2005 a. 25.



73.13 Reducing nondelinquent taxes.

73.13  Reducing nondelinquent taxes.

73.13(1) (1) In this section:

73.13(1)(a) (a) "Department" means the department of revenue.

73.13(1)(b) (b) "Tax" means an amount that is owed to this state under s. 66.0615 (1m) (f) 3. or ch. 71, 72, 76, 77, 78, or 139, and that is not delinquent.

73.13(2) (2)

73.13(2)(a)(a) A taxpayer may petition the department to reduce the taxpayer's taxes, including the costs, penalties, and interest related to the taxpayer's taxes. The petition shall set forth a sworn statement of the taxpayer and shall be in a form that the department prescribes. The department may examine the taxpayer under oath about the petition and may require the taxpayer to provide the department with financial statements and any other information requested by the department that is related to the petition.

73.13(2)(b) (b) If the department determines that the taxpayer is unable to pay the taxes, costs, penalties, and interest in full, the department shall determine the amount that the taxpayer is able to pay and shall enter an order reducing the taxes in accordance with the department's determination. The order shall provide either that the order is effective only if the reduced taxes are paid in full within 10 days from the date on which the order is issued or that the order is effective only if the reduced taxes are paid according to a payment schedule that the department determines. The department or its collection agents, upon receipt of the order, shall accept payment in accordance with the order. Upon payment of the reduced taxes, the department shall credit the unpaid portion of the principal amount of the taxes and record the unpaid amount of costs, penalties, and interest accrued to the date of the order.

73.13(2)(c) (c) If within 3 years from either the date of the order under par. (b) or the date of the final payment according to a payment schedule as determined under par. (b), whichever is later, the department ascertains that the taxpayer has an income or owns property sufficient to enable the taxpayer to pay the unpaid portion of the principal amount of the taxes due, including the costs, penalties, and interest recorded under par. (b), the department shall reopen the order under par. (b) and order the taxpayer to pay in full the unpaid portion of the principal amount of the taxes due, including the costs, penalties, and interest recorded under par. (b). Before the entry of the order for payment, the department shall send a written notice to the taxpayer, by certified mail, advising the taxpayer of the department's intention to reopen the order under par. (b) and fixing a time and place for the appearance of the taxpayer, if the taxpayer desires a hearing. If the department determines that the taxpayer is able to pay the unpaid portion of the principal amount of the taxes due, including the costs, penalties, and interest recorded under par. (b), the department shall enter the order for payment in full. The unpaid portion of the principal amount of the taxes due, including the costs, penalties, and interest recorded under par. (b), shall be due and payable immediately upon entry of the order for payment in full and shall thereafter be subject to the interest under s. 71.82 (2), as that subsection applies to delinquent income and franchise taxes under s. 71.82, and to the delinquent account fee under s. 73.03 (33m).

73.13 History History: 2005 a. 49.



73.14 Merger and conversion real estate reports.

73.14  Merger and conversion real estate reports.

73.14(1) (1) If an acquired business entity in a merger or the converted business entity in a conversion owned a fee simple ownership interest in any Wisconsin real estate immediately prior to the merger or conversion, the surviving business entity shall submit a report to the department of revenue, on a form prescribed by the department, no later than 60 days after the effective date of the merger or conversion that provides the following information:

73.14(1)(a) (a) The effective date of the merger or conversion.

73.14(1)(b) (b) The name, address, and federal employer identification number of each business entity that is a party to the merger or conversion.

73.14(1)(c) (c) The name, telephone number, and address of any person at the surviving business entity that the department of revenue may contact with regard to submitting the report and the information contained in the report and the address to which tax bills should be sent, if different from the address for the contact person described in this paragraph.

73.14(1)(d) (d) The parcel identification number of each fee simple ownership interest in Wisconsin real estate owned by the acquired business entity in a merger or by the converted entity in a conversion and municipality in which such interest is located.

73.14(1)(e) (e) In the case of a conversion, a sworn statement that, after the conversion, the ownership interests in the surviving entity are identical with the ownership interests in the original entity immediately preceding the conversion.

73.14(1)(f) (f) A certified copy of the document providing evidence of the merger or conversion, as filed with the state in which the surviving entity is organized and a copy of any merger or conversion plan, regardless of whether the plan is required to be filed with the state in which the surviving entity is organized.

73.14(2) (2)

73.14(2)(a)(a) If a surviving entity required to submit a report under sub. (1), fails to file the report within the time provided under sub. (1), the surviving entity is subject to a penalty in an amount equal to $200 for each day that the report is late, but not to exceed $7,500, except that no penalty shall be imposed under this paragraph if the surviving entity can show good cause for submitting a late report and if submitting a late report is not the result of the surviving entity's intentional act or omission.

73.14(2)(b) (b) If a surviving entity required to submit a report under sub. (1), fails to specify in the report each municipality in which a fee simple ownership interest in Wisconsin real estate owned by the acquired business entity in a merger, or by the converted business entity in a conversion, is located, the surviving entity is subject to a penalty in an amount equal to $1,500 for each municipality not specified in the report and in which such ownership interest in located, except that no penalty shall be imposed under this paragraph if the surviving entity can show good cause for the failure to specify each municipality as described under sub. (1) (d) and if such failure is not the result of the surviving entity's intentional act or omission.

73.14(3) (3) The reports submitted under this section are confidential information, except that the department of revenue may disclose the reports and information from the reports for the sole purpose of administering and enforcing this subchapter, ch. 70, and subch. II of ch. 77.

73.14 History History: 2005 a. 476.



73.15 Hardware and software used to maintain medical records.

73.15  Hardware and software used to maintain medical records.

73.15(1)(1) The department of revenue shall implement a program to certify health care providers as eligible for the electronic medical records credit under ss. 71.07 (5i), 71.28 (5i), and 71.47 (5i).

73.15(2) (2) If the department of revenue certifies a health care provider under sub. (1), the department shall determine the amount of credits to allocate to the health care provider. The total amount of electronic medical records credits allocated to health care providers in any year may not exceed $10,000,000.

73.15(3) (3) The department of revenue shall promulgate rules to administer this section.

73.15 History History: 2007 a. 20; 2011 a. 32 ss. 3355g to 3355m; Stats. 2011 s. 73.15.



73.16 General provision.

73.16  General provision.

73.16(1)(1)  Definitions. In this section:

73.16(1)(ab) (ab) "Combined group" has the meaning given in s. 71.255 (1) (a).

73.16(1)(b) (b) "Department" means the department of revenue.

73.16(1)(c) (c) "Person who is a party to the determination" means a person who requests a determination for that person's benefit, files a claim for a refund, or is assessed by the department, but not including any of the following:

73.16(1)(c)1. 1. A person who, on behalf of another person, requests a determination or a claim for a refund or appeals a determination.

73.16(1)(c)2. 2. A shareholder of a tax-option corporation, a member of a limited liability company, or a partner of a partnership, unless such an individual is named or identified in the determination, claim for a refund, or assessment.

73.16(1)(c)3. 3. An anonymous person who requests a determination.

73.16(1)(d) (d) "Published" means prepared and issued for public distribution and does not include guidance on a private matter or issue.

73.16(1)(e) (e) "Written guidance" means a written statement made by an employee of the department acting in an official capacity regarding a Wisconsin tax question to the person or the person's representative.

73.16(2) (2) Relying on published guidance.

73.16(2)(a)(a) Except as provided in par. (b), in the course of any determination, or in the course of any proceeding appealing any determination, the department shall not take a position that is contrary to any rule promulgated by the department that was in effect during the period related to the determination or that is contrary to any guidance published by the department prior to that period and not subsequently retracted, altered, or amended by the department or the legislature or by a final and conclusive decision of the tax appeals commission or courts.

73.16(2)(am) (am) Except as provided in par. (c), in the course of any determination, or in the course of any proceeding appealing a determination, the department shall not take a position that is contrary to any written guidance that was provided to a person who is a party to the determination or the appeal of the determination regarding the same facts as in the determination and not subsequently retracted, altered, or amended by the department or the legislature or by a final and conclusive decision of the tax appeals commission or courts.

73.16(2)(b) (b) The department may retroactively apply any rule change that is related to implementing a legislative act or a final and conclusive decision of the tax appeals commission or the courts to take effect no earlier than the act's effective date or the date on which the decision became final and conclusive, unless otherwise prescribed by the legislature, tax appeals commission, or court, and only if the department submits the rule's scope statement to the governor for approval under s. 227.135 (2) no later than 18 months after the latter of the legislative act's publication date, effective date, or initial applicability date, or the date on which the decision becomes final and conclusive. A retroactive application of a rule change not described under this paragraph shall be subject to approval under s. 227.185.

73.16(2)(c) (c) With regard to any position taken by the department in any matter described under par. (am), if the department retracts, alters, or amends previously published or previously issued written guidance for any purpose other than to implement a legislative act or final and conclusive decision of the tax appeals commission or courts, the department shall apply the retraction, alteration, or amendment prospectively only, unless the change is to a taxpayer's benefit, in which case, the department shall apply the retraction, alteration, or amendment retroactively. A retroactive change in any previously published or previously issued written guidance related to implementing a legislative act or final and conclusive decision of the tax appeals commission or courts may take effect no earlier than the act's effective date or the date on which the decision became final and conclusive unless otherwise prescribed by the legislature or ordered by the courts.

73.16(3) (3) Relying on past audits.

73.16(3)(a)(a) A person who is subject to an audit determination by the department, including all other members of that person's combined group for purposes of determining the tax due under s. 71.23 for taxable years beginning after December 31, 2008, shall not be liable for any amount that the department asserts that the person owes if all of the following conditions are satisfied:

73.16(3)(a)1. 1. The liability asserted by the department is the result of a tax issue during the period associated with a prior audit determination for which the person is subject to and the tax issue is the same as the tax issue during the period associated with the current audit determination.

73.16(3)(a)2. 2. A department employee who was involved in the prior audit determination identified or reviewed the tax issue before completing the prior audit determination, as shown by any schedules, exhibits, audit reports, documents, or other written evidence pertaining to the audit determination, and the schedules, exhibits, reports, documents and other written evidence show that the department did not adjust the person's treatment of the tax issue.

73.16(3)(a)3. 3. The liability asserted by the department as described under subd. 1. was not asserted in the prior audit determination.

73.16(3)(b) (b) This subsection does not apply to any period associated with an audit determination, if the period begins after the promulgation of a rule, dissemination of written guidance to the public or to the person who is subject to the audit determination, the effective date of a statute, or the date on which a tax appeals commission or court decision becomes final and conclusive and if the rule, guidance, statute, or decision imposes the liability as a result of the tax issue described in par. (a) 1. This subsection does not apply to any period associated with an audit determination if the taxpayer did not give the department employee adequate and accurate information regarding the tax issue in the prior audit determination or if the tax issue was settled in the prior audit determination by a written agreement between the department and the taxpayer.

73.16(4) (4) Negligence determinations. The department shall not impose a penalty on a taxpayer under ss. 71.09 (11) (d), 71.83 (1) (a) 1. to 4. and (3) (a), 76.05 (2), 76.14, 76.28 (6) (b), 76.39 (3), 76.645 (2), 77.60 (2) (intro.), (3), and (4), 78.68 (3) and (4), and 139.25 (3) and (4), unless the department shows that the taxpayer's action or inaction was due to the taxpayer's willful neglect and not to reasonable cause.

73.16(5) (5) Applicability. Except as provided in sub. (4), notwithstanding any other provision of law, this section applies to all taxes and fees administered by the department.

73.16 History History: 2011 a. 68; 2013 a. 20.






74. Property tax collection.

74.01 Definitions.

74.01  Definitions. In this chapter:

74.01(1) (1) "General property taxes" means taxes levied upon general property, as defined in s. 70.02, and measured by the property's value.

74.01(2) (2) "Proportionate share of general property taxes", for any taxing jurisdiction, means the amount resulting from multiplying the total general property tax levy of the taxing jurisdiction, as reflected in the tax roll, by the percentage which results from dividing:

74.01(2)(a) (a) The amount of general property taxes collected by the taxation district treasurer or county treasurer, through the last day of the month preceding the date upon which settlement is required, minus amounts previously settled or settled in full, by

74.01(2)(b) (b) The amount of the total general property taxes levied on the taxation district tax roll.

74.01(3) (3) "Special assessment" means an amount entered in the tax roll as an assessment against real property to compensate for all or part of the costs of public work or improvements which benefit the property. "Special assessment" includes any interest and penalties assessed for nonpayment of the special assessment before it is placed in the tax roll.

74.01(4) (4) "Special charge" means an amount entered in the tax roll as a charge against real property to compensate for all or part of the costs to a public body of providing services to the property. "Special charge" includes any interest and penalties assessed for nonpayment of the special charge before it is placed in the tax roll. "Special charge" also includes penalties under s. 70.995 (12).

74.01(5) (5) "Special tax" means any amount entered in the tax roll which is not a general property tax, special assessment or special charge. "Special tax" includes any interest and penalties assessed for nonpayment of the tax before it is placed in the tax roll and any charge under s. 287.093 (1) (a) 2. that is placed on the tax roll under s. 287.093 (2).

74.01(6) (6) "Taxation district" means a city, village or town or, if a city or village lies in more than one county, that portion of the city or village which lies within a county.

74.01(7) (7) "Taxing jurisdiction" means any entity authorized by law to levy taxes on general property which is located within its boundaries.

74.01 History History: 1987 a. 378; 1989 a. 335; 1999 a. 150 s. 672.



74.03 Delivery of tax rolls.

74.03  Delivery of tax rolls.

74.03(1) (1) Except as provided in sub. (2), the clerk of the taxation district shall transfer the tax roll, prepared under s. 70.65, to the treasurer of the taxation district by December 8.

74.03(2) (2) The clerk of the taxation district shall transfer the tax roll, prepared under s. 70.65, to the treasurer of the taxation district by the 3rd Monday in December if the taxation district has in effect a policy under which it issues a check for the excess of the amount escrowed by a taxpayer and paid to the taxation district by December 31 over the amount of taxes due within 15 business days after the amount is paid to the taxation district.

74.03 History History: 1987 a. 378; 1997 a. 315.



74.05 Correction of tax roll information.

74.05  Correction of tax roll information.

74.05(1) (1)  Definition. In this section, "error in the tax roll" means an error in the description of any real or personal property, in the identification of the owner or person to whom the property is assessed or in the amount of the tax or an error resulting from a palpably erroneous entry in the assessment roll.

74.05(2) (2) Duty to correct. If the taxation district treasurer discovers an error in the tax roll after the tax roll has been transferred under s. 74.03, the clerk of the taxation district shall correct the error. The clerk shall keep a record identifying the place on the tax roll where each correction is made, briefly describing the correction and specifying the date when the correction was made.

74.05 History History: 1987 a. 378.



74.07 Treasurers responsible for collection.

74.07  Treasurers responsible for collection. The taxation district treasurer and the county treasurer shall collect the general property taxes, special assessments, special taxes and special charges shown in the tax roll.

74.07 History History: 1987 a. 378.



74.09 Property tax bill and related information.

74.09  Property tax bill and related information.

74.09(1)(1)  Definition. In this section, "estimated fair market value" means a property's assessed value divided by the assessment ratio of all of the taxable property in the taxation district where the property is located.

74.09(2) (2) Preparation. The clerk of the taxation district shall prepare the real and personal property tax bills. The form of the property tax bill shall be prescribed by the department of revenue and shall be uniform.

74.09(3) (3) Required information. The property tax bill shall:

74.09(3)(a) (a) Include the real property description shown in the tax roll. If the description in the tax roll is longer than the space provided for it on the property tax bill, the bill may include as a substitute for the complete description as much of the description as fits in the space. If an incomplete description is used, the bill shall include a notice to that effect and to the effect that the complete description is contained in the tax roll and may be reviewed.

74.09(3)(b) (b) Except as provided in sub. (3m), show all of the following:

74.09(3)(b)1. 1. For real property, the estimated fair market value of the land, except agricultural land, as defined in s. 70.32 (2) (c) 1g., and the assessed value of the land and the estimated fair market value and assessed value of the improvements.

74.09(3)(b)2. 2. For all property, the total estimated fair market value, except that the estimated fair market value of agricultural land, as defined in s. 70.32 (2) (c) 1g., shall be excluded, and the total assessed value.

74.09(3)(b)3. 3. The tax levied on the property by the school district where the property is located minus the credit under s. 79.10 (4) allocable to the property, for the previous year and the current year, and the percentage change in that net tax between those years.

74.09(3)(b)4. 4. The tax levied on the property by each taxing jurisdiction where the property is located, other than the school district, for the previous year and the current year, and the percentage change in each of those taxes between those years.

74.09(3)(b)5. 5. The sum of the taxes levied under subds. 3. and 4. for the previous year and the current year, and the percentage change in that sum between those years.

74.09(3)(b)6. 6. The amount of the credit under s. 79.10 (5) allocable to the property for the previous year and the current year, and the percentage change between those years.

74.09(3)(b)6m. 6m. The amount of the credit under s. 79.10 (5m) allocable to the property for the previous year and the current year, and the percentage change between those years.

74.09(3)(b)7. 7. The amount obtained by subtracting the amounts under subds. 6. and 6m. from the amount under subd. 5., for the previous year and the current year, and the percentage change in that amount between those years.

74.09(3)(b)8. 8. The net tax rate for the property.

74.09(3)(d) (d) Indicate whether there are delinquent general property taxes, special taxes, special charges or special assessments allocable to the property.

74.09(3)(dm) (dm) Indicate the amount of assessment issued by a drainage board, based on the information provided under s. 88.212 (3). If no assessment was issued, the property tax bill shall indicate that information.

74.09(3)(f) (f) Include a notice, prescribed by the department of revenue, of the property tax credits available to taxpayers.

74.09(3)(g) (g) Include a notice to the effect that the person to whom the bill is sent may request that a copy of the tax receipt prepared under s. 74.19 be mailed to that person. This paragraph does not apply if the taxation district mails or tenders a tax receipt prepared under s. 74.19 in all cases of payment of taxes.

74.09(3)(h) (h) State when the taxes are due and to whom they shall be paid.

74.09(3m) (3m) Information exception. If the property has a different parcel identification number for the current year than it had for the previous year or if the property is not substantially the same in those years, the property tax bill need not indicate any tax allocable to the property for the previous year or the percentage change in any tax allocable to the property between the previous year and the current year.

74.09(4m) (4m) Required bill, waiver. Each taxation district shall use a property tax bill that the department of revenue prescribes unless that department permits the district to use another bill that provides the information under sub. (3).

74.09(5) (5) Mailing. Each taxing jurisdiction located in the taxation district shall submit all information related to the taxing jurisdiction's property tax levy to the taxation district no later than December 1. No later than the 3rd Monday in December, the taxation district clerk or the clerk's designee shall mail the property tax bill to each property taxpayer of the taxation district or the taxpayer's designee. If the property tax bill is mailed to the taxpayer's designee, the designee shall furnish the taxpayer with a copy of the bill. Failure to meet the deadline under this subsection is not a violation of s. 946.12 (1).

74.09(6) (6) Effect of failure to receive. Failure to receive a property tax bill does not affect the validity of the general property taxes, special taxes, special charges and special assessments levied or the collection of delinquent general property taxes, special taxes, special charges and special assessments.

74.09 History History: 1987 a. 378; 1989 a. 31; 1991 a. 39, 60; 1993 a. 399; 1995 a. 27, 454; 1997 a. 27; 2003 a. 33, 95; 2007 a. 20, 121.



74.10 Agreements on payments.

74.10  Agreements on payments. A county and a taxation district in that county may contract under s. 66.0301 for the county to receive all payments of property taxes for which the taxation district has sent bills under s. 74.09. A contract under this section may provide for reimbursement to the county of its expenses and shall provide for prompt deposit of the amounts collected into an account of the taxation district and for possession by the taxation district of the interest credited to that account.

74.10 History History: 1991 a. 39; 1999 a. 150 s. 672.



74.11 Dates for payment of taxes, special assessments and special charges.

74.11  Dates for payment of taxes, special assessments and special charges.

74.11(1) (1)  Applicability. General property taxes, special assessments, special charges and special taxes collectible under this chapter are payable as provided in this section, except as provided in ss. 74.12, 74.125, and 74.87.

74.11(2) (2) Real property and leased improvement taxes. All taxes on real property and on improvements on leased land shall be paid in one of the following ways:

74.11(2)(a) (a) In full on or before January 31.

74.11(2)(b) (b) In 2 equal installments, unless subject to sub. (5), with the first installment payable on or before January 31 and the 2nd installment payable on or before July 31.

74.11(3) (3) Special assessments, special charges and other taxes. All special assessments, special charges and special taxes that are placed in the tax roll shall be paid in full on or before January 31, except that the governing body of a taxation district may, by ordinance, on or before August 15 of the year before the ordinance is effective, authorize the payment of special assessments in installments. That ordinance shall specify that special assessments are due on the same dates and in the same percentages as installments of real property taxes and that if the total special assessment is less than $100, it shall be paid in full on or before January 31.

74.11(4) (4) Personal property taxes. All taxes on personal property, except those on improvements on leased land, shall be paid in full on or before 5 working days after January 31.

74.11(5) (5) When no installments. If the total real property tax levied on a parcel of property is less than $100, or if the total property tax levied on an improvement on leased land is less than $100, it shall be paid in full on or before January 31.

74.11(6) (6) To whom payments made.

74.11(6)(a)(a) Payments made on or before January 31 and payments of taxes on improvements on leased land that are assessed as personal property shall be made to the taxation district treasurer.

74.11(6)(b) (b) All other payments shall be made to the county treasurer.

74.11(7) (7) Delinquent first installment. If the first installment of taxes on real property or improvements on leased land is not paid on or before 5 working days after January 31, the entire amount of the taxes remaining unpaid is delinquent as of February 1.

74.11(8) (8) Delinquent 2nd installment. If the 2nd installment of taxes on real property or improvements on leased land is not paid on or before 5 working days after July 31, the entire amount of the taxes remaining unpaid is delinquent as of August 1 and interest and penalties are due under sub. (11).

74.11(10) (10) Delinquent annual payment.

74.11(10)(a)(a) If all special assessments, special charges, special taxes and personal property taxes due under sub. (3) or (4) are not paid in full on or before the due date, the amounts unpaid are delinquent as of the day after the due date of the first installment or of the lump-sum payment.

74.11(10)(b) (b) If any special assessments, special charges and special taxes are entered in the tax roll as charges against a parcel of real property and are delinquent under par. (a), the entire annual amount of real property taxes on that parcel which is unpaid is delinquent as of the day after the due date of the first installment or of the lump-sum payment.

74.11(11) (11) Payment of delinquent payments, interest and penalty.

74.11(11)(a)(a) All real property taxes, special charges and special taxes that become delinquent shall be paid, together with interest and penalties charged from the preceding February 1, to the county treasurer. All special assessments that become delinquent shall be paid, together with interest and penalties charged from the day after the due date of the first installment or of the lump-sum payment.

74.11(11)(b) (b) All personal property taxes that become delinquent shall be paid, together with interest and penalties charged from the preceding February 1, to the taxation district treasurer.

74.11(12) (12) Payment priority.

74.11(12)(a)(a) Except as provided in pars. (c) and (d), if a taxation district treasurer or county treasurer receives a payment from a taxpayer which is not sufficient to pay all amounts due, the treasurer shall apply the payment to the amounts due, including interest and penalties, in the following order:

74.11(12)(a)1g. 1g. Personal property taxes.

74.11(12)(a)1m. 1m. Delinquent utility charges.

74.11(12)(a)1r. 1r. Special charges.

74.11(12)(a)2. 2. Special assessments.

74.11(12)(a)3. 3. Special taxes.

74.11(12)(a)4. 4. Real property taxes.

74.11(12)(b) (b) The allocation under par. (a) 1g. to 4. is conclusive for purposes of settlement under ss. 74.23 to 74.29 and for determining delinquencies under this section.

74.11(12)(c) (c) Paragraph (a) is not applicable to settlements with respect to payments received by a county treasurer after the county has settled in full for special charges, special assessments, special taxes and real property taxes.

74.11(12)(d) (d) A treasurer, upon receipt of a written request by a taxpayer to do so, shall apply any remaining portion of the payment to personal property taxes after satisfying all other amounts due.

74.11 History History: 1987 a. 378; 1989 a. 104, 336; 1991 a. 39, 293; 1993 a. 330; 2003 a. 94; 2005 a. 349.



74.12 Multiple installments payment option.

74.12  Multiple installments payment option.

74.12(1)(1)  Authority.

74.12(1)(a)(a) The governing body of any taxation district, except a taxation district under s. 74.87, may, by ordinance, authorize the payment of taxes on real property and improvements on leased land or special assessments or both those taxes and assessments in 3 or more installments. An ordinance enacted under this paragraph, or any repeal of, or amendment to, such an ordinance applies to the collections of a calendar year only if it is enacted on or before August 15 of the preceding calendar year.

74.12(1)(b) (b) In any taxation district which has enacted an ordinance under par. (a), all general property taxes, special assessments, special charges and special taxes shall be collected as provided in this section, rather than as provided in s. 74.11 and except as provided in s. 74.125.

74.12(2) (2) Required provisions of ordinance. An ordinance enacted under sub. (1) (a) shall provide that:

74.12(2)(a) (a) Any kind of obligation to which the installment option pertains may be paid in 3 or more installments. Each installment is due on the last day of the month designated.

74.12(2)(b) (b) The first installment shall be paid on or before January 31 and at least 50% of the obligation to which the installment option pertains shall be paid on or before April 30.

74.12(2)(c) (c) All obligations to which the installment option pertains shall be paid by July 31.

74.12(2)(d) (d) Installments of special assessments are due on the same dates and in the same percentages as installments of real property taxes and if the total special assessment is less than $100, it shall be paid in full on or before January 31.

74.12(3) (3) Minimum payment, balance payable. An ordinance enacted under sub. (1) (a) may establish a minimum payment amount for installments and shall authorize a taxpayer to pay the remaining unpaid balance on any installment payment date.

74.12(4) (4) Payment dates under an ordinance. All obligations to which the installment option pertains shall be paid in one of the following ways:

74.12(4)(a) (a) In full on or before January 31.

74.12(4)(b) (b) In installments under the ordinance.

74.12(5) (5) Payment dates not under an ordinance. All special assessments to which an installment option does not pertain, special charges and special taxes that are placed in the tax roll shall be paid in full on or before January 31.

74.12(6) (6) Personal property taxes. All personal property taxes, except those on improvements on leased land, shall be paid in full on or before 5 working days after January 31.

74.12(6m) (6m) When no installments. If the total real property tax is less than $100, or if the total property tax levied on an improvement on leased land is less than $100, it shall be paid in full on or before January 31.

74.12(7) (7) Delinquent first installment. If the first installment of real property taxes, personal property taxes on improvements on leased land or special assessments to which an installment option pertains is not paid on or before 5 working days after January 31, the entire amount of the remaining unpaid taxes or special assessments to which an installment option pertains on that parcel is delinquent as of February 1.

74.12(8) (8) Delinquent 2nd or subsequent installment. If the 2nd or any subsequent installment payment of real property taxes, personal property taxes on improvements on leased land or special assessments to which an installment option pertains is not paid by 5 working days after the due date specified in the ordinance, the entire amount of the remaining unpaid taxes or special assessments to which an installment option pertains on that parcel is delinquent as of the first day of the month after the payment is due and interest and penalties are due under sub. (10).

74.12(9) (9) Delinquent annual payment.

74.12(9)(a)(a) If all special assessments to which an installment option does not pertain, special charges, special taxes and personal property taxes that are due under sub. (5) or (6) are not paid in full on or before 5 working days after January 31, the amounts unpaid are delinquent as of February 1.

74.12(9)(b) (b) If any special assessments, special charges or special taxes are entered in the tax roll as charges against a parcel of real property and are delinquent, the entire annual amount of real property taxes on that parcel which is unpaid is delinquent as of February 1.

74.12(10) (10) Payment of delinquent payments, interest and penalty.

74.12(10)(a)(a) All real property taxes, special assessments, special charges and special taxes that become delinquent and are paid on or before July 31, and all delinquent personal property taxes, whenever paid, shall be paid, together with interest and penalties charged from the preceding February 1, to the taxation district treasurer.

74.12(10)(b) (b) All real property taxes, special assessments, special charges and special taxes that become delinquent and are not paid under par. (a) shall be paid, together with interest and penalties charged from the preceding February 1, to the county treasurer.

74.12(11) (11) Payment priority.

74.12(11)(a)(a) Except as provided in pars. (c) and (d), if a taxation district treasurer or county treasurer receives a payment from a taxpayer which is not sufficient to pay all amounts due, the treasurer shall apply the payment to the amounts due, including interest and penalties, in the following order:

74.12(11)(a)1g. 1g. Personal property taxes.

74.12(11)(a)1m. 1m. Delinquent utility charges.

74.12(11)(a)1r. 1r. Special charges.

74.12(11)(a)2. 2. Special assessments.

74.12(11)(a)3. 3. Special taxes.

74.12(11)(a)4. 4. Real property taxes.

74.12(11)(b) (b) The allocation under par. (a) 1g. to 4. is conclusive for purposes of settlement under ss. 74.29 and 74.30 and for determining delinquencies under this section.

74.12(11)(c) (c) Paragraph (a) is not applicable to settlements with respect to payments received by a county treasurer after the county has settled in full for special charges, special assessments, special taxes and real property taxes.

74.12(11)(d) (d) A treasurer, upon receipt of a written request by a taxpayer to do so, shall apply any remaining portion of the payment to personal property taxes after satisfying all other amounts due.

74.12(12) (12) Delinquent taxes returned; collection by county.

74.12(12)(a)(a) The taxation district treasurer shall retain the tax roll and make collections through July 31. On or before August 15, the taxation district treasurer shall return the tax roll to the county treasurer. The county treasurer shall collect all returned delinquent real property taxes, special assessments, special charges and special taxes, together with interest and penalty assessed from the previous February 1, as provided under s. 74.47.

74.12(12)(b) (b) The taxation district treasurer shall forward to the county treasurer all real property taxes, special assessments, special charges and special taxes received which were not settled for or retained for the taxation district under s. 74.30.

74.12 History History: 1987 a. 378; 1989 a. 104, 336; 1991 a. 39, 293; 2003 a. 94; 2005 a. 349.



74.125 Public depositories.

74.125  Public depositories. The taxation district treasurer or county treasurer, as appropriate, may designate one or more public depositories, among those previously designated under s. 34.05, to which taxpayers may make payments under ss. 74.11 and 74.12. A receipt for such payments issued by a designated public depository has the same legal status as a receipt issued by the taxation district treasurer or county treasurer.

74.125 History History: 2003 a. 94.



74.13 Taxes paid in advance of levy.

74.13  Taxes paid in advance of levy.

74.13(1) (1)  Treasurer shall accept. The taxation district treasurer shall accept payment of general property taxes, special assessments, special charges and special taxes in advance of the tax levy, subject to the following:

74.13(1)(a) (a) General property taxes, special assessments, special charges and special taxes may be paid in advance of the levy either by single payment or payment in installments of not less than $100. The total taxes paid in advance of the levy may not exceed the total taxes previously levied against the property, as shown on the previous tax roll.

74.13(1)(b) (b) Except as provided in sub. (3), general property taxes, special assessments, special charges and special taxes may be paid in advance of the levy during the period from August 1 until the 3rd Monday in December.

74.13(1)(c) (c) The taxation district treasurer shall hold general property taxes, special assessments, special charges and special taxes paid in advance of the levy. Those taxes, assessments and charges are subject to settlement under s. 74.23. Any interest earned prior to settlement under s. 74.23 on general property taxes, special assessments, special charges or special taxes paid in advance of the levy accrues to the taxation district to which the general property taxes, special assessments, special charges or special taxes were paid.

74.13(1)(d) (d) Upon receipt of the tax roll, general property taxes, special assessments, special charges and special taxes which have been paid in advance shall be credited against the general property taxes, special assessments, special charges and special taxes against the property shown in the tax roll. If the total paid general property taxes, special assessments, special charges and special taxes paid in advance exceeds the total shown in the tax roll, the taxation district treasurer shall return the excess to the person who made the advance payment.

74.13(2) (2) Advance payment depositories. The taxation district treasurer may designate one or more public depositories, among those previously designated under s. 34.05, to which taxpayers may make payments in advance of the tax levy. A receipt for a payment in advance of the levy issued by a designated public depository has the same legal status as a receipt issued by the taxation district treasurer.

74.13(3) (3) Advance payment when ceasing business. Personal property taxes on property used in a commercial enterprise which is ceasing business may be paid in advance of the tax levy at any time before the 3rd Monday in December of the year in which business ceases.

74.13 History History: 1987 a. 378.



74.15 Payment of real property taxes by grantor and grantee.

74.15  Payment of real property taxes by grantor and grantee. If real property is conveyed and there is no valid written agreement between the grantor and the grantee concerning the payment of real property taxes for the year in which the conveyance is made, the grantor shall pay to the grantee an amount equal to one-twelfth of the taxes assessed against the property for the calendar year preceding the year in which the conveyance is made multiplied by the number of months in the calendar year of the conveyance which have elapsed before the date of the conveyance, including the month in which the conveyance is made if the conveyance occurs after the 15th day of the month.

74.15 History History: 1987 a. 378; 1989 a. 104.



74.19 Tax receipts.

74.19  Tax receipts. The county clerk, unless a different official is designated by the county board, shall procure and furnish tax receipts, prescribed under s. 70.09 (3), to each taxation district treasurer in the county. The taxation district treasurer shall use the tax receipts so furnished. If requested under s. 74.09 (3) (g), the taxation district treasurer shall mail a copy of the tax receipt to the requester. This section does not apply to cities authorized to proceed under s. 74.87 or to counties having a population of 500,000 or more.

74.19 History History: 1987 a. 378.



74.21 Notification of payment of taxes from escrowed funds.

74.21  Notification of payment of taxes from escrowed funds. If a person other than the property owner pays to a taxation district or county, from an escrow account funded by the property owner, the real property taxes levied against owner-occupied residential property containing not more than 4 dwelling units, the payer annually shall send written notification of payment of real property taxes to the property owner. The notification shall be sent within 30 days after the last payment of real property taxes by the payer for any year. The notification shall state when the real property taxes were paid and the amount paid.

74.21 History History: 1987 a. 378.



74.23 January settlement.

74.23  January settlement.

74.23(1)(1)  Settlement. On or before January 15, the treasurer of each taxation district, except the treasurer of a city authorized to act under s. 74.87, shall settle for all collections received through the last day of the preceding month as follows:

74.23(1)(a) (a) Special assessments, special charges and special taxes. The taxation district treasurer shall:

74.23(1)(a)1. 1. Pay to the county treasurer all collections of special assessments or special charges levied under ch. 88.

74.23(1)(a)2. 2. Pay to the proper treasurer all collections of special assessments, special charges and special taxes, except that occupational taxes under ss. 70.40 to 70.421 and forest cropland, woodland and managed forest land taxes under ch. 77 shall be settled for under s. 74.25 (1) (a) 1. to 8.

74.23(1)(a)3. 3. Retain all collections of special assessments, special charges and special taxes due to the taxation district.

74.23(1)(a)4. 4. Retain all collections of omitted property taxes under s. 70.44, except those subject to sharing under subd. 5.

74.23(1)(a)5. 5. Pay to each taxing jurisdiction within the district its proportionate share of the taxes and interest under s. 70.995 (12) (a) and the taxes under s. 74.315.

74.23(1)(b) (b) General property taxes. After making the distribution under par. (a), the taxation district treasurer shall pay to each taxing jurisdiction within the district its proportionate share of general property taxes, except that the treasurer shall pay the state's proportionate share to the county. As part of that distribution, the taxation district treasurer shall retain for the taxation district and for each tax incremental district within the taxation district and each environmental remediation tax incremental district created by the taxation district its proportionate share of general property taxes. The taxation district treasurer shall also distribute to the county the proportionate share of general property taxes for each environmental remediation tax incremental district created by the county.

74.23(2) (2) Approval of payment not required. The taxation district treasurer shall make payments required under sub. (1) whether or not the governing body of the taxation district has approved those payments. Following a payment required under sub. (1), the taxation district treasurer shall prepare and transmit a voucher for that payment to the governing body of the taxation district.

74.23 History History: 1987 a. 378; 1989 a. 104; 1991 a. 39; 2001 a. 16; 2005 a. 418; 2009 a. 171.



74.25 February settlement.

74.25  February settlement.

74.25(1)(1)  Settlement. On or before February 20, the taxation district treasurer, except the treasurer of a city authorized to proceed under s. 74.87 or the treasurer of a taxation district that has adopted an ordinance under s. 74.12, shall settle for all collections received through the last day of the preceding month and all amounts timely paid under s. 74.69 (1) which were not settled for under s. 74.23 as follows:

74.25(1)(a) (a) Special assessments, special charges and special taxes. The taxation district treasurer shall:

74.25(1)(a)1. 1. Pay to the county treasurer all collections of special assessments or special charges levied under ch. 88.

74.25(1)(a)2. 2. Pay to the proper treasurer all collections of special assessments, special charges and special taxes, except that occupational taxes under ss. 70.40 to 70.421 and forest cropland, woodland and managed forest land taxes under ch. 77 shall be settled for under subds. 5. to 8.

74.25(1)(a)3. 3. Retain all collections of special assessments, special charges and special taxes due to the taxation district, except that occupational taxes under ss. 70.40 to 70.421 and forest cropland, woodland and managed forest land taxes under ch. 77 shall be settled for under subds. 5. to 8.

74.25(1)(a)4. 4. Retain all collections of omitted property taxes under s. 70.44, except those subject to sharing under subd. 4m.

74.25(1)(a)4m. 4m. Pay to each taxing jurisdiction within the district its proportionate share of the taxes and interest under s. 70.995 (12) (a) and the taxes under s. 74.315.

74.25(1)(a)5. 5. Pay to the secretary of administration all collections of occupational taxes on mink farms, 30% of collections of occupational taxes on iron ore concentrates, and 10% of collections of occupational taxes on coal docks.

74.25(1)(a)6. 6. Pay to the county treasurer 20% of collections of occupational taxes on coal docks, 20% of collections of the taxes imposed under ss. 77.04 and 77.84 (2) (a) and (am), and all collections of payments for lands under s. 77.84 (2) (b), (bm), and (bp).

74.25(1)(a)7. 7. Retain for the taxation district all collections of occupational taxes on grain storage and petroleum and petroleum products and 70% of collections of occupational taxes on iron ore concentrates and coal docks.

74.25(1)(a)8. 8. Retain for the taxation district 80% of collections of the taxes imposed under ss. 77.04 and 77.84 (2) (a) and (am).

74.25(1)(b) (b) General property taxes. After making the distribution under par. (a), the taxation district treasurer shall do all of the following:

74.25(1)(b)1. 1. Except as provided in subd. 3., pay in full to each taxing jurisdiction within the district all personal property taxes included in the tax roll which have not previously been paid to, or retained by, that taxing jurisdiction, except that the treasurer shall pay the state's proportionate share to the county. As part of that distribution, the taxation district treasurer shall allocate to each tax incremental district within the taxation district and each environmental remediation tax incremental district created by the taxation district its proportionate share of personal property taxes. The taxation district treasurer shall also distribute to the county the proportionate share of personal property taxes for each environmental remediation tax incremental district created by the county.

74.25(1)(b)2. 2. Pay to each taxing jurisdiction within the district its proportionate share of real property taxes, except that the treasurer shall pay the state's proportionate share to the county. As part of that distribution, the taxation district treasurer shall retain for the taxation district and for each tax incremental district within the taxation district and each environmental remediation tax incremental district created by the taxation district its proportionate share of real property taxes. The taxation district treasurer shall also distribute to the county the proportionate share of real property taxes for each environmental remediation tax incremental district created by the county.

74.25(1)(b)3. 3. Pay to each taxing jurisdiction within the district its proportionate share of taxes on improvements on leased land, except that the treasurer shall pay the state's proportionate share to the county and except the taxation district may pay in full all taxes on improvements on leased land, as provided with subd. 1. As part of that distribution, the taxation district treasurer shall allocate to each tax incremental district within the taxation district its proportionate share of taxes on improvements on leased land.

74.25(2) (2) Approval of payment not required. The taxation district treasurer shall make payments required under sub. (1) whether or not the governing body of the taxation district has approved those payments. Following a payment required under sub. (1), the taxation district treasurer shall prepare and transmit a voucher for such payment to the governing body of the taxation district.

74.25(3) (3) Return of tax roll. After completing the settlement procedures required under sub. (1), the taxation district treasurer shall transfer the tax roll to the county treasurer as provided under s. 74.43 (1).

74.25(4) (4) Amounts not timely received forwarded to county treasurer. The taxation district treasurer shall forward to the county treasurer all real property taxes, special assessments, special charges and special taxes received which were not settled for or retained for the taxation district.

74.25 History History: 1987 a. 378; 1989 a. 56, 104; 1991 a. 39; 2001 a. 16; 2003 a. 33, 228; 2005 a. 241, 418; 2007 a. 97; 2009 a. 171; 2013 a. 54, 81.



74.27 March settlement between counties and the state.

74.27  March settlement between counties and the state. On or before March 15, the county treasurer shall send to the secretary of administration the state's proportionate shares of taxes under ss. 74.23 (1) (b) and 74.25 (1) (b) 1. and 2.

74.27 History History: 1991 a. 39; 2003 a. 33.



74.29 August settlement.

74.29  August settlement.

74.29(1)(1) On or before August 20, the county treasurer shall pay in full to the proper treasurer all real property taxes, including taxes offset by the credit under s. 79.10 (5), and special taxes included in the tax roll which have not previously been paid to, or retained by, the proper treasurer. A county may, by resolution adopted by the county board, direct the county treasurer to pay in full to the proper treasurer all special assessments and special charges included in the tax roll which have not previously been paid to, or retained by, the proper treasurer.

74.29(2) (2) On or before August 20, a taxation district treasurer who has not paid in full all taxes on improvements on leased land under s. 74.25 (1) (b) 1. or under s. 74.30 (1) or (2) shall pay in full to each taxing jurisdiction within the district all taxes on improvements on leased land included in the tax roll which have not previously been paid to, or retained by, the taxing jurisdiction, except that the treasurer shall pay the state's proportionate share to the county. As part of that distribution, the taxation district treasurer shall allocate to each tax incremental district within the taxation district its proportionate share of taxes on improvements on leased land.

74.29 History History: 1987 a. 378; 1991 a. 39, 269; 2005 a. 241.



74.30 Settlement in certain taxation districts.

74.30  Settlement in certain taxation districts. The treasurer of a taxation district which has enacted an ordinance under s. 74.12 shall settle under this section.

74.30(1) (1) February settlement. On or before February 20, the taxation district treasurer shall do all of the following:

74.30(1)(a) (a) Pay to the county treasurer all collections of special assessments or special charges levied under ch. 88.

74.30(1)(b) (b) Pay to the proper treasurer all collections of special assessments, special charges and special taxes, except that occupational taxes under ss. 70.40 to 70.421 and forest cropland, woodland and managed forest land taxes under ch. 77 shall be settled for under pars. (e) to (h).

74.30(1)(c) (c) Retain all collections of special assessments, special charges and special taxes due to the taxation district, except that occupational taxes under ss. 70.40 to 70.421 and forest cropland, woodland and managed forest land taxes under ch. 77 shall be settled for under pars. (e) to (h).

74.30(1)(d) (d) Retain all collections of omitted property taxes under s. 70.44, except those subject to sharing under par. (dm).

74.30(1)(dm) (dm) Pay to each taxing jurisdiction within the district its proportionate share of the taxes and interest under s. 70.995 (12) (a) and the taxes under s. 74.315.

74.30(1)(e) (e) Pay to the secretary of administration all collections of occupational taxes on mink farms, 30% of collections of occupational taxes on iron ore concentrates, and 10% of collections of occupational taxes on coal docks.

74.30(1)(f) (f) Pay to the county treasurer 20% of collections of occupational taxes on coal docks, 20% of collections of the taxes imposed under ss. 77.04 and 77.84 (2) (a) and (am), and all collections of payments for lands under s. 77.84 (2) (b), (bm), and (bp).

74.30(1)(g) (g) Retain for the taxation district all collections of occupational taxes on grain storage and petroleum and petroleum products and 70% of collections of occupational taxes on iron ore concentrates and coal docks.

74.30(1)(h) (h) Retain for the taxation district 80% of collections of the taxes imposed under ss. 77.04 and 77.84 (2) (a) and (am).

74.30(1)(i) (i) Except as provided in par. (k), pay in full to each taxing jurisdiction within the district all personal property taxes included in the tax roll which have not previously been paid to, or retained by, each taxing jurisdiction, except that the treasurer shall pay the state's proportionate share to the county. As part of that distribution, the taxation district treasurer shall allocate to each tax incremental district within the taxation district and each environmental remediation tax incremental district created by the taxation district its proportionate share of personal property taxes. The taxation district treasurer shall also distribute to the county the proportionate share of personal property taxes for each environmental remediation tax incremental district created by the county.

74.30(1)(j) (j) Pay to each taxing jurisdiction within the district its proportionate share of real property taxes, except that the treasurer shall pay the state's proportionate share to the county. As part of that distribution, the taxation district treasurer shall retain for the taxation district and for each tax incremental district within the taxation district and each environmental remediation tax incremental district created by the taxation district its proportionate share of real property taxes. The taxation district treasurer shall also distribute to the county the proportionate share of real property taxes for each environmental remediation tax incremental district created by the county.

74.30(1)(k) (k) Pay to each taxing jurisdiction within the district its proportionate share of taxes on improvements on leased land, except that the treasurer shall pay the state's proportionate share to the county. As part of that distribution, the taxation district treasurer shall allocate to each tax incremental district within the taxation district its proportionate share of taxes on improvements on leased land.

74.30(1m) (1m) March settlement between counties and the state. On or before March 15, the county treasurer shall send to the secretary of administration the state's proportionate shares of taxes under sub. (1) (i) and (j).

74.30(2) (2) Subsequent settlements. On or before the 15th day of each month following the month in which an installment payment of real property taxes is required by the ordinance, the taxation district treasurer shall do all of the following:

74.30(2)(a) (a) Pay to the proper treasurer all collections of delinquent special assessments, special charges and special taxes not previously settled for, as directed by sub. (1) (a) to (h).

74.30(2)(b) (b) Pay to each taxing jurisdiction within the district its proportionate share of real property taxes collected, except that the taxation district treasurer shall pay the state's proportionate share to the county, and the county treasurer shall settle for that share under s. 74.29. As part of that distribution, the taxation district treasurer shall retain for the taxation district and for each tax incremental district within the taxation district and each environmental remediation tax incremental district created by the taxation district its proportionate share of real property taxes. The taxation district treasurer shall also distribute to the county the proportionate share of real property taxes for each environmental remediation tax incremental district created by the county.

74.30(2)(c) (c) Pay to each taxing jurisdiction within the district its proportionate share of taxes on improvements on leased land, except that the treasurer shall pay the state's proportionate share to the county. As part of that distribution, the taxation district treasurer shall allocate to each tax incremental district within the taxation district its proportionate share of taxes on improvements on leased land.

74.30(3) (3) Approval of payment not required. The taxation district treasurer shall make payments required under subs. (1) and (2) whether or not the governing body of the taxation district has approved those payments. Following a payment required under subs. (1) and (2), the taxation district treasurer shall prepare and transmit a voucher for that payment to the governing body of the taxation district.

74.30 History History: 1987 a. 378; 1991 a. 39; 1995 a. 408; 2001 a. 16; 2003 a. 33, 228; 2005 a. 241, 418; 2007 a. 97; 2009 a. 171; 2013 a. 54, 81; s. 35.17 correction in (1) (f).



74.31 Failure to settle timely.

74.31  Failure to settle timely. If the taxation district treasurer or county treasurer does not settle as required under ss. 74.23 to 74.30:

74.31(1) (1) Interest charge. The taxation district or county which has not settled shall pay 12% annual interest on the amount not timely paid to the taxing jurisdiction, including this state, to which money is due, calculated from the date settlement was required.

74.31(2) (2) Penalty. The taxing jurisdiction, including this state, to which money is due may demand, in writing, payment from the taxation district or county which has not settled. If, within 3 days after receipt of a written demand, settlement is not made, the taxation district or county shall pay the taxing jurisdiction, including this state, making the demand a 5% penalty on the amount remaining unpaid.

74.31 History History: 1987 a. 387; 1991 a. 39.



74.315 Omitted property.

74.315  Omitted property.

74.315(1)(1)  Submission. No later than October 1 of each year, the taxation district clerk shall submit to the department of revenue, on a form prescribed by the department, a listing of all the omitted taxes under s. 70.44 to be included on the taxation district's next tax roll, if the total of all such taxes exceeds $5,000.

74.315(2) (2) Equalized valuation. After receiving the form under sub. (1), but no later than November 15, the department of revenue shall determine the amount of any change in the taxation district's equalized valuation that results from considering the valuation represented by the taxes described under sub. (1). The department's determination under this subsection is subject to review only under s. 227.53.

74.315(3) (3) Notice and distribution. If the department of revenue determines under sub. (2) that the taxation district's equalized valuation changed as a result of considering the valuation represented by the taxes described under sub. (1), the department shall notify the taxation district and the taxation district shall distribute the resulting collections under ss. 74.23 (1) (a) 5., 74.25 (1) (a) 4m., and 74.30 (1) (dm).

74.315 History History: 2009 a. 171.



74.33 Sharing and charging back of taxes due to palpable errors.

74.33  Sharing and charging back of taxes due to palpable errors.

74.33(1)(1)  Grounds. After the tax roll has been delivered to the treasurer of the taxation district under s. 74.03, the governing body of the taxation district may refund or rescind in whole or in part any general property tax shown in the tax roll, including agreed-upon interest, if:

74.33(1)(a) (a) A clerical error has been made in the description of the property or in the computation of the tax.

74.33(1)(b) (b) The assessment included real property improvements which did not exist on the date under s. 70.10 for making the assessment.

74.33(1)(c) (c) The property is exempt by law from taxation, except as provided under sub. (2).

74.33(1)(d) (d) The property is not located in the taxation district for which the tax roll was prepared.

74.33(1)(e) (e) A double assessment has been made.

74.33(1)(f) (f) An arithmetic, transpositional or similar error has occurred.

74.33(2) (2) Exceptions. The governing body of a taxation district may not refund or rescind any tax under this section if the alleged error may be appealed under s. 70.995 (8) (c) or if the alleged error is solely that the assessor placed a valuation on the property that is excessive.

74.33(3) (3) Charging back and sharing taxes. If an error under sub. (1) has been discovered, the governing body of the taxation district shall proceed under s. 74.41.

74.33 History History: 1987 a. 378; 1991 a. 39; 1993 a. 307; 1995 a. 408.

74.33 Annotation A potential error in classifying a mobile home as real, not personal, property was not a clerical error under sub. (1) (a), nor could it be considered to be the inclusion of a real property improvement that did not exist under sub. (1) (b), as the property did exist. Ahrens v. Town of Fulton, 2000 WI App. 268, 240 Wis. 2d 124, 621 N.W.2d 643, 99-2466. Affirmed on other grounds, 2002 WI 29, 251 Wis.2d 135, 641 N.W.2d 423, 99-2466.



74.35 Recovery of unlawful taxes.

74.35  Recovery of unlawful taxes.

74.35(1) (1)  Definitions. In this section "unlawful tax" means a general property tax with respect to which one or more errors specified in s. 74.33 (1) (a) to (f) were made. "Unlawful tax" does not include a tax in respect to which the alleged defect is solely that the assessor placed a valuation on the property that is excessive.

74.35(2) (2) Claim against taxation district.

74.35(2)(a)(a) A person aggrieved by the levy and collection of an unlawful tax assessed against his or her property may file a claim to recover the unlawful tax against the taxation district which collected the tax.

74.35(2)(b) (b) A claim filed under this section shall meet all of the following conditions:

74.35(2)(b)1. 1. Be in writing.

74.35(2)(b)2. 2. State the alleged circumstances giving rise to the claim, including the basis for the claim as specified in s. 74.33 (1) (a) to (e).

74.35(2)(b)3. 3. State as accurately as possible the amount of the claim.

74.35(2)(b)4. 4. Be signed by the claimant or his or her agent.

74.35(2)(b)5. 5. Be served on the clerk of the taxation district in the manner prescribed in s. 801.11 (4).

74.35(2m) (2m) Exclusive procedure. A claim that property is exempt, other than a claim that property is exempt under s. 70.11 (21) or (27), may be made only in an action under this section. Such a claim may not be made by means of an action under s. 74.33 or an action for a declaratory judgment under s. 806.04.

74.35(3) (3) Action on claim.

74.35(3)(a)(a) In this subsection, to "disallow" a claim means either to deny the claim in whole or in part or to fail to take final action on the claim within 90 days after the claim is filed.

74.35(3)(b) (b) The taxation district shall notify the claimant by certified or registered mail whether the claim is allowed or disallowed within 90 days after the claim is filed.

74.35(3)(c) (c) If the governing body of the taxation district determines that an unlawful tax has been paid and that the claim for recovery of the unlawful tax has complied with all legal requirements, the governing body shall allow the claim. The taxation district treasurer shall pay the claim not later than 90 days after the claim is allowed.

74.35(3)(d) (d) If the taxation district disallows the claim, the claimant may commence an action in circuit court to recover the amount of the claim not allowed. The action shall be commenced within 90 days after the claimant receives notice by certified or registered mail that the claim is disallowed.

74.35(4) (4) Interest. The amount of a claim filed under sub. (2) or an action commenced under sub. (3) may include interest computed from the date of filing the claim against the taxation district, at the rate of 0.8% per month.

74.35(5) (5) Limitations on bringing claims.

74.35(5)(a)(a) Except as provided under par. (b), a claim under this section shall be filed by January 31 of the year in which the tax is payable.

74.35(5)(b) (b) A claim under this section for recovery of taxes paid to the wrong taxation district shall be filed within 2 years after the last date specified for timely payment of the tax under s. 74.11, 74.12 or 74.87.

74.35(5)(c) (c) No claim may be filed or maintained under this section unless the tax for which the claim is filed, or any authorized installment payment of the tax, is timely paid under s. 74.11, 74.12 or 74.87.

74.35(5)(d) (d) No claim may be made under this section based on the contention that the tax was unlawful because the property is exempt from taxation under s. 70.11 (21) or (27).

74.35(6) (6) Compensation for taxation district. If taxes are refunded under sub. (3), the governing body of the taxation district may proceed under s. 74.41.

74.35 History History: 1987 a. 378; 1989 a. 104; 1991 a. 39; 1997 a. 237; 2007 a. 19.

74.35 Annotation This section only authorizes courts to determine whether a taxpayer is exempt from taxes already paid, not taxes that might be assessed in the future. Tax exempt status, once granted, is not automatic. It is subject to continuing review, a notion inconsistent with a declaration that property is exempt from future property taxes. Northwest Wisconsin Community Services Agency, Inc. v. City of Montreal, 2010 WI App 119, 328 Wis. 2d 760, 789 N.W.2d 392, 09-2568.



74.37 Claim on excessive assessment.

74.37  Claim on excessive assessment.

74.37(1) (1)  Definition. In this section, a "claim for an excessive assessment" or an "action for an excessive assessment" means a claim or action, respectively, by an aggrieved person to recover that amount of general property tax imposed because the assessment of property was excessive.

74.37(2) (2) Claim.

74.37(2)(a)(a) A claim for an excessive assessment may be filed against the taxation district, or the county that has a county assessor system, which collected the tax.

74.37(2)(b) (b) A claim filed under this section shall meet all of the following conditions:

74.37(2)(b)1. 1. Be in writing.

74.37(2)(b)2. 2. State the alleged circumstances giving rise to the claim.

74.37(2)(b)3. 3. State as accurately as possible the amount of the claim.

74.37(2)(b)4. 4. Be signed by the claimant or his or her agent.

74.37(2)(b)5. 5. Be served on the clerk of the taxation district, or the clerk of the county that has a county assessor system, in the manner prescribed in s. 801.11 (4) by January 31 of the year in which the tax based upon the contested assessment is payable.

74.37(3) (3) Action on claim.

74.37(3)(a)(a) In this subsection, to "disallow" a claim means either to deny the claim in whole or in part or to fail to take final action on the claim within 90 days after the claim is filed.

74.37(3)(b) (b) The taxation district or county that has a county assessor system shall notify the claimant by certified or registered mail whether the claim is allowed or disallowed within 90 days after the claim is filed.

74.37(3)(c) (c) If the governing body of the taxation district or county that has a county assessor system determines that a tax has been paid which was based on an excessive assessment, and that the claim for an excessive assessment has complied with all legal requirements, the governing body shall allow the claim. The taxation district or county treasurer shall pay the claim not later than 90 days after the claim is allowed.

74.37(3)(d) (d) If the taxation district or county disallows the claim, the claimant may commence an action in circuit court to recover the amount of the claim not allowed. The action shall be commenced within 90 days after the claimant receives notice by registered or certified mail that the claim is disallowed.

74.37(4) (4) Conditions.

74.37(4)(a)(a) No claim or action for an excessive assessment may be brought under this section unless the procedures for objecting to assessments under s. 70.47, except under s. 70.47 (13), have been complied with. This paragraph does not apply if notice under s. 70.365 was not given.

74.37(4)(b) (b) No claim or action for an excessive assessment may be brought or maintained under this section unless the tax for which the claim is filed, or any authorized installment of the tax, is timely paid under s. 74.11 or 74.12.

74.37(4)(c) (c) No claim or action for an excessive assessment may be brought or maintained under this section if the assessment of the property for the same year is contested under s. 70.47 (7) (c), (13), or (16) (c) or 70.85. No assessment may be contested under s. 70.47 (7) (c), (13), or (16) (c) or 70.85 if a claim is brought and maintained under this section based on the same assessment.

Effective date text (c) No claim or action for an excessive assessment may be brought or maintained under this section if the assessment of the property for the same year is contested under s. 70.47 (13) or 70.85 . No assessment may be contested under s. 70.47 (13) or 70.85 if a claim is brought and maintained under this section based on the same assessment.

74.37(4)(d) (d) No claim or action for an excessive assessment may be brought or maintained under this section if the taxation district in which the property is located enacts an ordinance under s. 70.47 (7) (c) or if the 1st class city in which the property is located enacts an ordinance under s. 70.47 (16) (c), except that this paragraph does not apply if the taxation district or the 1st class city did not comply with s. 70.365.

74.37(5) (5) Interest. The amount of a claim filed under sub. (2) or an action commenced under sub. (3) may include interest at the average annual discount rate determined by the last auction of 6-month U.S. treasury bills before the objection per day for the period of time between the time when the tax was due and the date that the claim was paid.

74.37(6) (6) Exception. This section does not apply in counties with a population of 500,000 or more.

74.37(7) (7) Compensation. If taxes are refunded under sub. (3), the governing body of the taxation district or county that has a county assessor system may proceed under s. 74.41.

74.37 History History: 1987 a. 378; 1989 a. 104; 1993 a. 292; 1995 a. 408; 2007 a. 86.

74.37 Annotation Sections 70.47 (13), 70.85, and 74.37 provide the exclusive method to challenge a municipality's bases for assessment of individual parcels. All require appeal to the board of review prior to court action. There is no alternative procedure to challenge an assessment's compliance with the uniformity clause. Hermann v. Town of Delavan, 215 Wis. 2d 370, 572 N.W.2d 855 (1998), 96-0171.

74.37 Annotation Sub. (6) is unconstitutional and severed from the remainder of the section. Nankin v. Village of Shorewood, 2001 WI 92, 245 Wis. 2d 86, 630 N.W.2d 141, 99-1058.

74.37 Annotation Claimants who never received notice of a changed assessment under s. 70.365 were exempt from the obligation to proceed before the board of review. However, they were required to meet the January 31 filing date in sub. (2), regardless of the fact that they never received the notice. Reese v. City of Pewaukee, 2002 WI App 67, 252 Wis. 2d 361, 642 N.W.2d 596, 01-0850.

74.37 Annotation While certiorari review of an assessment is limited to the review of the board of assessment's record, sub. (3) (d) allows the court to proceed without regard to any determination made at an earlier proceeding. The assessor's assessment is presumed correct only if the challenging party does not present significant contrary evidence. The court may hear new evidence and can enter a judgment if it is in the best interest of the parties under s. 73.39 (3). Bloomer Housing Limited Partnership v. City of Bloomer, 2002 WI App 252, 257 Wis. 2d 883, 653 N.W.2d 309, 01-3495.

74.37 Annotation After Nankin, the state-wide application of this section must prevail over any statutes that would defeat its implementation. Special rules help harmonize provisions that were once fully compatible with this section but, as a result of Nankin, conflict with this section. U.S. Bank National Association v. City of Milwaukee, 2003 WI App 220, 267 Wis. 2d 718, 672 N.W.2d 722, 03-0724.

74.37 Annotation When a taxpayer brings an action to recover excessive taxes under this section, the least favorable outcome for the taxpayer, and the best possible outcome for the taxation authority, is for the court to conclude there were no excessive taxes. The court cannot impose a greater tax burden than the one the taxation authority already agreed to when it accepted the taxpayer's payment. Although the court need not defer to the board of review's determination, and there is a statutory presumption that the assessor's determination is correct, when the board of review reduces the original assessment the court cannot reinstate the assessor's original assessment. Trailwood Ventures, LLC v. Village of Kronenwetter, 2009 WI App 18, 315 Wis. 2d 791, 762 N.W.2d 841, 08-1221.

74.37 Annotation When a city assessor correctly applies the Property Assessment Manual and statutes, and there is no significant evidence to the contrary, courts will reject a party's challenge to the assessment. Allright Properties, Inc. v. City of Milwaukee, 2009 WI App 46, 317 Wis. 2d 228, 767 N.W.2d 567, 08-0510.

74.37 Annotation Under s. 70.49 (2), each assessment "shall, in all actions and proceedings involving such values, be presumptive evidence that all such properties have been justly and equitably assessed." For a taxpayer to challenge the assessment, the taxpayer is required to present sufficient evidence to persuade the circuit court that the assessed value is probably not the fair market value of the property. A failure to provide that persuasive evidence would entitle the city to judgment based on the statutory presumption. Bonstores Realty One, LLC v. City of Wauwatosa, 2013 WI App 131, ___ Wis. 2d ___, ___ N.W.2d ___, 12-1754.

74.37 Annotation Under sub. (4), a taxpayer must challenge an assessment in front of the board of review before filing an excessive assessment claim, unless the taxing authority failed to provide a notice of assessment under circumstances where notice was required. Under s. 70.365, a notice of assessment is required only when the property's assessed value has changed. After reading these statutes, it should have been clear to the taxpayer that: 1) because it did not receive a notice of assessment, its property's assessed value for 2011 would be unchanged from 2010; and 2) if the taxpayer wanted to challenge the 2011 assessment, it needed to object before the board of review. These requirements did not violate the taxpayer's rights to due process. Northbrook Wisconsin, LLC v. City of Niagara, 2014 WI App 22, ___ Wis. 2d ___, ___ N.W.2d ___, 13-1322.

74.37 Annotation Over Assessed? Appealing Home Tax Assessments. McAdams. Wis. Law. July 2011.



74.39 Court-ordered reassessment.

74.39  Court-ordered reassessment.

74.39(1) (1)  Court may order. Except as provided in sub. (3), in any action under s. 74.35 (3) or 74.37 (3), if the court determines that a reassessment of the property upon which the taxes were paid is necessary, the court, before entering judgment, shall continue the action to permit reassessment of the property. If, based on the reassessment, the court determines that the amount of taxes paid by the plaintiff is not excessive, judgment shall be entered for the defendant. If, based on the reassessment, the court determines that the amount of taxes paid by the plaintiff is excessive, judgment shall be entered for the plaintiff for the amount of the excessive taxes paid.

74.39(2) (2) Challenge of reassessment. The validity of a reassessment under sub. (1) may be challenged under s. 75.54. A reassessment under s. 75.54 shall be made by the assessor of the assessment district in which the property to be reassessed is located.

74.39(3) (3) Exception. The court may proceed to judgment without ordering a reassessment under sub. (1), if the court finds that to do so is in the best interests of all parties to the action and if the court is able to determine the amount of unlawful taxes with reasonable certainty.

74.39 History History: 1987 a. 378.



74.41 Charging back refunded or rescinded taxes; sharing certain collected taxes.

74.41  Charging back refunded or rescinded taxes; sharing certain collected taxes.

74.41(1) (1)  Submission of refunded or rescinded taxes to department. By October 1 of each year, the clerk of a taxation district may submit to the department of revenue, on a form prescribed by the department of revenue, a listing of all general property taxes on the district's tax roll which, subject to sub. (2), meet any of the following conditions:

74.41(1)(a) (a) Have been refunded to taxpayers under s. 70.511.

74.41(1)(b) (b) Have been rescinded or refunded to taxpayers under s. 74.33.

74.41(1)(bm) (bm) Have been refunded or collected under s. 70.43.

74.41(1)(bn) (bn) Have been rescinded or refunded to taxpayers under s. 70.74 or 75.25 (2).

74.41(1)(c) (c) Have been refunded to taxpayers under s. 74.35 or 74.37.

74.41(1)(d) (d) Have been corrected under s. 70.73 (1m).

74.41(2) (2) Amount required for submission. A tax may be included on a form submitted under sub. (1) only if one of the following applies:

74.41(2)(a) (a) The tax and all other taxes under sub. (1) which are levied for the same year and which are listed on the same form total at least $5,000.

74.41(2)(b) (b) The tax under sub. (1) for any single description of property in the tax roll for any one year is $500 or more.

74.41(3) (3) Effect on equalized value determined. The department of revenue shall, by the November 15 following submission of the form under sub. (1), determine the amount of the change, if any, in the equalized valuation of the taxation district resulting from a consideration of the valuation represented by the taxes under sub. (1). The determination of the department of revenue under this subsection is reviewable only under s. 227.53.

74.41(4) (4) Amount determined. If the department of revenue determines under sub. (3) that the equalized value of the taxation district is changed as a result of consideration of the valuation represented by the taxes under sub. (1), the department of revenue shall do one of the following:

74.41(4)(a) (a) Adjust the equalized value of the taxation district under s. 70.57.

74.41(4)(b) (b) Determine the amount of rescinded or refunded taxes to be charged back to, and collected from, each taxing jurisdiction for which taxes were collected by the taxation district, and determine the amount of taxes collected under s. 74.33 to be shared with each taxing jurisdiction for which taxes were collected by the taxation district. Except for interest on refunds under s. 70.511 (2) (b) that is paid with respect to property that was assessed under s. 70.995 and that is not paid by the department of administration under s. 70.511 (2) (bm), the amount determined may not include any interest.

74.41(5) (5) Notice and payment.

74.41(5)(a)(a) The department of revenue shall certify to the clerk of the taxation district the amount determined under sub. (4) (a) or (b) and shall furnish a copy of the certification to each affected taxing jurisdiction.

74.41(5)(b) (b) Each taxing jurisdiction to which an amount is charged back under sub. (4) (b) shall pay the amount certified under par. (a) to the taxation district treasurer by February 15 of the year following the determination under sub. (3). By February 15 of the year following the determination under sub. (3), the taxation district treasurer shall pay the amounts to be shared with other taxing jurisdictions.

74.41(6) (6) No effect on mill rate limits. A tax levied by a taxation jurisdiction to fund an amount which the taxing jurisdiction is required to pay under sub. (5) shall not be considered in determining whether the taxing jurisdiction is in compliance with any statutorily imposed mill rate limit.

74.41 History History: 1987 a. 378; 1991 a. 39; 1995 a. 408; 2001 a. 16; 2005 a. 405.



74.42 Charge back of personal property taxes; subsequent distributions.

74.42  Charge back of personal property taxes; subsequent distributions.

74.42(1)(1)  Charge back. No earlier than February 2 and no later than April 1, the taxation district treasurer may charge back to each taxing jurisdiction within the taxation district, except this state, its proportionate share of those personal property taxes for which the taxation district settled in full the previous year, which were delinquent at the time of settlement, which have not been collected in the intervening year, and which remain delinquent, if the taxes are owed by an entity that has ceased operations, or filed a petition for bankruptcy, or are due on personal property that has been removed from the next assessment roll. At the same time, if there are charge-backs, the taxation district treasurer shall charge back to the county the state's proportionate share of those taxes. No later than the first May 1 after receipt of a notice of a charge-back, the taxing jurisdiction shall pay to the taxation district treasurer the amount due, and the state shall pay to the proper county treasurer the amount due.

74.42(2) (2) Subsequent distributions. An amount equal to any delinquent personal property taxes charged back under sub. (1) which are subsequently collected by the taxation district, minus the cost of collecting those taxes, shall be proportionately distributed to each taxing jurisdiction to which the delinquent taxes were charged back under sub. (1). Distributions under this subsection shall be made on May 15, August 15, November 15 and February 15.

74.42 History History: 1987 a. 378; 1989 a. 104; 1991 a. 39; 1995 a. 278; 2009 a. 171.



74.43 Return of unpaid taxes, special assessments and special charges.

74.43  Return of unpaid taxes, special assessments and special charges.

74.43(1)(1)  Delivery of tax roll. Except as provided in s. 74.12, on or before February 20, the taxation district treasurer, except the treasurer of a city authorized to act under s. 74.87, shall transfer the tax roll to the county treasurer. The tax roll transferred to the county treasurer shall meet all of the following conditions:

74.43(1)(a) (a) Contain all information required under s. 70.65 (2) (a) to (d) and (f).

74.43(1)(b) (b) Conform with the format required by the department of revenue under s. 70.09 (3).

74.43(1)(c) (c) Reflect all payments received by the taxation district treasurer.

74.43(2) (2) Correction of property description. If the county treasurer discovers any error or inadequacy in the description of any property in the tax roll, he or she may correct the description in the tax roll at any time prior to issuance of the tax certificate under s. 74.57. If the county treasurer corrects a description of property, he or she shall keep a record identifying the place where each correction is made, briefly describing the correction and specifying the date when the correction was made.

74.43(3) (3) County treasurer to accept unpaid taxes. If the roll is delivered under sub. (1), the county treasurer shall accept all unpaid real property taxes, special assessments, special charges and special taxes contained in the tax roll.

74.43 History History: 1987 a. 378; 1991 a. 39.



74.45 Certificate of delinquent taxes; endorsement of treasurer's bond.

74.45  Certificate of delinquent taxes; endorsement of treasurer's bond.

74.45(1)(1)  Certificate of delinquent taxes by county treasurer. After the taxation district treasurer transfers the tax roll under s. 74.12 or 74.43, the county treasurer shall prepare a certificate of the amount that is delinquent on real property and the amount that is not delinquent but payable in subsequent installments on real property and the amount of delinquent special assessments, special charges and special taxes.

74.45(2) (2) Endorsement of taxation district treasurer's bond. After the taxation district treasurer has fulfilled the requirements for settlement with the county under s. 74.25 or 74.30, the county treasurer if requested to do so, shall endorse the bond of the taxation district treasurer executed under s. 70.67 (1) as satisfied and paid. The endorsement fully discharges the taxation district treasurer and his or her sureties from the obligations of the bond, unless the return of the taxation district treasurer under s. 74.43 is false. If the return is false, the bond continues in force and the taxation district treasurer and his or her sureties are subject to action upon the bond for all deficiencies and damages resulting from the false return.

74.45 History History: 1987 a. 378; 1991 a. 39.



74.47 Interest and penalty on delinquent amounts.

74.47  Interest and penalty on delinquent amounts.

74.47(1)(1)  Interest. The interest rate on delinquent general property taxes, special charges, special assessments and special taxes included in the tax roll for collection is one percent per month or fraction of a month.

74.47(2) (2) Penalty allowed.

74.47(2)(a)(a) Any county board and the common council of any city authorized to act under s. 74.87 may by ordinance impose a penalty of up to 0.5% per month or fraction of a month, in addition to the interest under sub. (1), on any delinquent general property taxes, special assessments, special charges and special taxes included in the tax roll.

74.47(2)(b) (b) Any ordinance enacted under par. (a) may specify that the penalty under this subsection shall apply to any general property taxes, special assessments, special charges and special taxes that are delinquent on the effective date of the ordinance.

74.47(3) (3) Distribution.

74.47(3)(a)(a) All interest and penalties collected by the county treasurer on payments of real property taxes and special taxes shall be retained by the county treasurer for the county.

74.47(3)(b) (b) All interest and penalties on payments of delinquent special assessments and special charges collected by the county treasurer of a county which settles for unpaid special assessments and special charges under s. 74.29 shall be retained by the county treasurer for the county.

74.47(3)(c) (c) All interest on payments of delinquent special assessments and special charges collected by the county treasurer of a county which does not settle for unpaid special assessments and special charges under s. 74.29 shall, along with the delinquent amounts that have been paid, be paid to the taxing jurisdiction which assessed the special assessment or special charge as follows:

74.47(3)(c)1. 1. If collected on or before July 31, as part of the settlement under s. 74.29.

74.47(3)(c)2. 2. If collected after July 31 and before issuance of the tax certificate under s. 74.57, on or before September 15.

74.47(3)(d) (d) All interest and penalties on delinquent general property taxes, special assessments, special charges and special taxes collected on or before July 31 by the treasurer of a taxation district which has enacted an ordinance under s. 74.12 shall be retained by the taxation district treasurer for the taxation district.

74.47(3)(e) (e) All interest and penalties on payments of delinquent personal property taxes collected by the taxation district treasurer shall be retained by the taxation district treasurer for the taxation district.

74.47(3)(f) (f) All penalties on payments of delinquent special assessments and special charges collected by the county treasurer of a county which does not settle for unpaid special assessments and special charges shall be retained by the county treasurer for the county.

74.47 History History: 1987 a. 378; 1989 a. 104; 1991 a. 39.



74.485 Charge for converting agricultural land.

74.485  Charge for converting agricultural land.

74.485(1)(1)  Definition. In this section, "agricultural land" has the meaning given in s. 70.32 (2) (c) 1g.

74.485(2) (2) Conversion charge. Except as provided in sub. (4), a person who owns land that has been assessed as agricultural land under s. 70.32 (2r) and who converts the land's use so that the land is not eligible to be assessed as agricultural land under s. 70.32 (2r), as determined by the assessor of the taxation district in which the land is located, shall pay a conversion charge to the county in which the land is located in an amount, calculated by the county treasurer, that is equal to the number of acres converted multiplied by the amount of the difference between the average fair market value of an acre of agricultural land sold in the county in the year before the year that the person converts the land, as determined under sub. (3), and the average equalized value of an acre of agricultural land in the county in the year before the year that the person converts the land, as determined under sub. (3), multiplied by the following:

74.485(2)(a) (a) Five percent, if the converted land is more than 30 acres.

74.485(2)(b) (b) Seven and one-half percent, if the converted land is 30 acres or less but at least 10 acres.

74.485(2)(c) (c) Ten percent, if the converted land is less than 10 acres.

74.485(3) (3) Value determination. Annually, the department of revenue shall determine the average equalized value of an acre of agricultural land in each county in the previous year, as provided under s. 70.57, and the average fair market value of an acre of agricultural land sold in each county in the previous year based on the sales in each county in the previous year of parcels of agricultural land that are 38 acres or more to buyers who intend to use the land as agricultural land.

74.485(4) (4) Exceptions and deferral.

74.485(4)(a)(a) A person who owns land that has been assessed as agricultural land under s. 70.32 (2r) and who converts the land's use so that the land is not eligible to be assessed as agricultural land under s. 70.32 (2r) is not subject to a conversion charge under sub. (2) if the converted land may be assessed as undeveloped under s. 70.32 (2) (a) 5., as agricultural forest under s. 70.32 (2) (a) 5m., as productive forest land under s. 70.32 (2) (a) 6., or as other under s. 70.32 (2) (a) 7. or if the amount of the conversion charge determined under sub. (2) represents less than $25 for each acre of converted land.

74.485(4)(b) (b) If a person owes a conversion charge under sub. (2), the treasurer of the county in which the person's land is located may defer payment of the conversion charge to the succeeding taxable year if the person demonstrates to the assessor of the taxation district in which the land is located that the person's land will be used as agricultural land in the succeeding taxable year. A person who receives a deferral under this paragraph is not subject to the conversion charge under sub. (2) related to the deferral, if the person's land is used as agricultural land in the succeeding taxable year. If the land of a person who receives a deferral under this paragraph is not used as agricultural land in the succeeding taxable year, the person shall pay the conversion charge with interest at the rate of 1% a month, or fraction of a month, from the date that the treasurer granted a deferral to the date that the conversion charge is paid.

74.485(5) (5) Payment. Except as provided in sub. (4), a person who owes a conversion charge under sub. (2) shall pay the conversion charge to the county in which the person's land related to the conversion charge is located no later than 30 days after the date that the conversion charge is assessed. A conversion charge that is not paid on the date it is due is considered delinquent and shall be paid with interest at the rate of 1% a month, or fraction of a month, from the date that the conversion charge is assessed to the date that the conversion charge is paid. The county shall collect an unpaid conversion charge as a special charge against the land related to the conversion charge.

74.485(6) (6) Distribution. A county that collects a conversion charge under this section shall distribute 50% of the amount of the conversion charge to the taxation district in which the land related to the conversion charge is located. If the land related to the conversion charge is located in 2 or more taxation districts, the county shall distribute 50% of the amount of the conversion charge to the taxation districts in proportion to the equalized value of the land related to the conversion charge that is located in each taxation district. A taxation district shall distribute 50% of any amount it receives under this subsection to an adjoining taxation district, if the taxation district in which the land related to the conversion charge is located annexed the land related to the conversion charge from the adjoining taxation district in either of the 2 years preceding a distribution under this subsection.

74.485(7) (7) Notice. A person who owns land that has been assessed as agricultural land under s. 70.32 (2r) and who sells the land shall notify the buyer of the land of all of the following:

74.485(7)(a) (a) That the land has been assessed as agricultural land under s. 70.32 (2r).

74.485(7)(b) (b) Whether the person who owns the land and who is selling the land has been assessed a conversion charge under sub. (2) related to the land.

74.485(7)(c) (c) Whether the person who owns the land and who is selling the land has been granted a deferral under sub. (4) related to the land.

74.485(8) (8) Taxation district assessor. The assessors of the taxation districts located in the county shall inform the county treasurer and the real property lister of all sales of agricultural land located in the county. No later than 15 days after the board of review has adjourned, the assessors shall also deliver to the county treasurer all information necessary to compute the conversion charges assessed under this section.

74.485(9) (9) Administration. The county in which the land as described in sub. (1) is located shall administer the conversion charge under this section.

74.485 History History: 2001 a. 109; 2003 a. 33; 2007 a. 210.



74.49 Payment of delinquent taxes in installments.

74.49  Payment of delinquent taxes in installments.

74.49(1)(1)  Installments allowed. Delinquent property taxes, special assessments, special charges and special taxes may be paid to the appropriate treasurer in partial payments of not less than $20, unless the treasurer agrees to accept a lower amount.

74.49(2) (2) Principal and interest.

74.49(2)(a)(a) The treasurer shall determine that portion of a partial payment to be applied as principal by dividing the amount of the partial payment by a figure which is the sum of one plus a figure which is the product of the number of months of delinquency, as determined under s. 74.11, 74.12 or 74.87:

74.49(2)(a)1. 1. Times 0.01, if no penalty under s. 74.47 (2) applies; or

74.49(2)(a)2. 2. Times a decimal which reflects the applicable percentage, if a penalty under s. 74.47 (2) applies.

74.49(2)(b) (b) The amount of the payment that is in excess of the amount of principal determined under par. (a) is the interest and penalty accrued from the date of the delinquency on the amount of the partial payment which is principal. After any partial payment is made, subsequent determinations of interest and penalty shall be computed only on the unpaid balance of the principal, from the date of the delinquency as determined under s. 74.11, 74.12 or 74.87.

74.49 History History: 1987 a. 378; 1991 a. 39.



74.51 Discharge of delinquent taxes.

74.51  Discharge of delinquent taxes.

74.51(1) (1)  Payment to discharge delinquency. Any person may, at any time before issuance of a tax certificate under s. 74.57, discharge delinquent real property taxes, special assessments, special charges or special taxes on real property by paying the delinquent amounts, together with interest and any penalty provided under s. 74.47 (2).

74.51(2) (2) Receipts for taxes paid. After a payment is made under sub. (1), the treasurer shall execute duplicate receipts showing the name of the person making the payment, the date of the payment, the description of the property upon which the payment was made and the amount paid. One copy of the receipt shall be delivered to the person making the payment and the other copy filed in the treasurer's office.

74.51 History History: 1987 a. 378.



74.53 Personal liability for delinquent taxes and other costs.

74.53  Personal liability for delinquent taxes and other costs.

74.53(1)(1)  Recovery of taxes and costs against persons. Except as provided in subs. (3) and (5), a county or a municipality may bring a civil action against a person to recover any of the following amounts that are included in the tax roll for collection and any of the amounts under pars. (b) and (c) that are not included in the tax roll for collection:

74.53(1)(a) (a) Delinquent real property taxes, special charges, special assessments and special taxes, not including amounts under pars. (b) and (c), that were delinquent during the period that the person owned the property.

74.53(1)(b) (b) The cost of razing and removing property and restoring the site to a dust-free and erosion-free condition incurred under s. 66.0413 (1) (br) 2., (f), (g) or (i), (2) (d) or (4) or of filling an excavation incurred under s. 66.0427 if the person owned the property when the property was razed and removed and the site restored or the excavation was filled, or if the person owned the property while the order to raze the property was recorded in the register of deeds office.

74.53(1)(c) (c) The cost of abating a public nuisance under s. 254.595 or 823.04 if the person owned the property when the public nuisance was abated.

74.53(2) (2) Co-owner liability. Co-owners of property are jointly and severally liable for the payment of real property taxes, assessments or costs collectible under sub. (1).

74.53(3) (3) Limitation. A county or a city authorized to act under s. 74.87 may not proceed against any person under sub. (1) for amounts under sub. (1) (a) unless the property against which the amounts are levied in the tax roll is included in a tax certificate issued under s. 74.57.

74.53(4) (4) Recovery limited. A county or a municipality that proceeds against a property owner under this section may not recover more than the amount owed plus interest and penalties.

74.53(5) (5) Prior approval; notice. No action may be commenced under sub. (1) for the amounts under sub. (1) (a) unless it is approved by the county board or the governing body of the municipality. The clerk shall mail, to the last-known address of the person against whom an action is proposed to be commenced, advance written notice of the time and place the county board will meet to consider approval of legal action. A county board or the governing body of the municipality may abrogate its duty to approve and notice each action to be commenced under sub. (1) by adopting an ordinance waiving the duty and specifying procedures by which an action under sub. (1) may be commenced.

74.53(6) (6) Action by taxing jurisdiction. A taxing jurisdiction may bring a civil action under this section against a person to recover special assessments as defined in s. 75.36 (1) and special charges levied by it for which the county or municipality did not settle in full or which were not fully paid by proceeds distributed under s. 75.05 or 75.36. Any amount recovered in an action under this subsection shall be reported to the county or city treasurer, who shall subtract it from the amount owed for purposes of sub. (4).

74.53(7) (7) Appointment of receiver. A court may appoint a receiver to take charge of property included in a tax certificate under s. 74.57 if a county or a city authorized to act under s. 74.87 proceeds against the owner of the property under this section. The receiver shall manage the property, collect rents and apply income to the payment of delinquent real property taxes.

74.53 History History: 1987 a. 378; 1989 a. 104, 347, 359; 1993 a. 27, 382, 453, 491; 1997 a. 27; 1999 a. 68, 150; 2001 a. 38.

74.53 Annotation A land contract vendor is not an owner of real estate under this section. City of Milwaukee v. Greenberg, 163 Wis. 2d 28, 471 N.W.2d 33 (1991).



74.55 Action to collect delinquent personal property taxes.

74.55  Action to collect delinquent personal property taxes.

74.55(1)(1)  Civil action. Delinquent personal property taxes, together with any interest and penalty under s. 74.47, may be recovered by the taxation district in a civil action, including an action under ch. 799, if the action is brought within 6 years after the January 1 of the year in which the taxes are required to be paid.

74.55(2) (2) Certain property not exempt from execution. In a proceeding to enforce a judgment rendered in an action under this section to recover delinquent personal property taxes, the personal property on which the taxes were delinquent is not exempt from execution under s. 815.18.

74.55 History History: 1987 a. 378.



74.57 Issuance of tax certificate.

74.57  Issuance of tax certificate.

74.57(1) (1)  Issuance. Annually, on September 1, the county treasurer shall issue to the county a tax certificate which includes all parcels of real property included in the tax roll for which real property taxes, special charges, special taxes or special assessments remain unpaid at the close of business on August 31.

74.57(2) (2) Effect.

74.57(2)(a)(a) Issuance of a tax certificate commences the redemption period on all real property included in the tax certificate unless s. 74.59 (2) applies.

74.57(2)(b) (b) Two years after the issuance of the tax certificate, unless s. 74.59 (2) or 75.03 applies, the county is entitled, as to any property included in the tax certificate which has not been redeemed, to do any of the following:

74.57(2)(b)1. 1. Take a tax deed under s. 75.14.

74.57(2)(b)2. 2. Commence an action to foreclose the certificate under s. 75.19.

74.57(2)(b)3. 3. Commence an action to foreclose the tax lien represented by the certificate under s. 75.521.

74.57(3) (3) Certificate not transferable. Except as provided under s. 74.635, the county may not sell, assign, or otherwise transfer a tax certificate. However, if a city authorized to act under s. 74.87 pays delinquent taxes under an agreement entered into under s. 74.83, the county treasurer shall issue or reissue tax certificates to the city on all property for which the delinquent taxes have been paid.

74.57(4) (4) Form.

74.57(4)(a)(a) The tax certificate shall group by taxation district all parcels for which real property taxes, special assessments, special charges or special taxes remain unpaid.

74.57(4)(b) (b) Unless it is issued by a city authorized to act under s. 74.87, the tax certificate shall:

74.57(4)(b)1. 1. Contain a legal description of each parcel of property.

74.57(4)(b)2. 2. For each parcel, state the amount of the unpaid real estate taxes, special assessments, special charges or special taxes and the date from which the interest and any penalty accrue.

74.57(4)(b)3. 3. State the earliest date upon which the county may be entitled to a tax deed or equivalent evidence of title.

74.57(4)(c) (c) The format of the tax certificate shall be prescribed by the department of revenue under s. 70.09 (3).

74.57(4)(d) (d) If a parcel of property is redeemed after the tax certificate is issued, the date on which the property was redeemed shall be noted on the certificate, together with the amount for which the property was redeemed.

74.57(5) (5) Certain lands exempt. This section does not apply to public lands held on contract, lands mortgaged to the state or lands subject to s. 74.65.

74.57 History History: 1987 a. 378; 1989 a. 104; 1991 a. 39; 2003 a. 33.



74.59 Notice of issuance of tax certificate.

74.59  Notice of issuance of tax certificate.

74.59(1) (1)  Notice of issuance of tax certificate.

74.59(1)(a)(a) Within 90 days after issuance of the tax certificate under s. 74.57, the county treasurer shall mail a notice to each owner of record, as shown in the tax roll, of property included in the certificate for which real property taxes, special assessments, special charges or special taxes remain unpaid as of the date the notice is mailed. Unless it is issued by a city authorized to act under s. 74.87, the notice shall state all of the following:

74.59(1)(a)1. 1. That real property taxes, special assessments, special charges or special taxes remain unpaid as of the date of mailing on property which the tax roll shows is owned by the addressee.

74.59(1)(a)2. 2. That the records showing the delinquency under subd. 1. are available for inspection in the treasurer's office.

74.59(1)(a)3. 3. That, on the previous September 1, a tax certificate was issued to the county for all property for which real property taxes, special assessments, special charges or special taxes remained unpaid at the close of business on August 31.

74.59(1)(a)4. 4. That failure to pay the delinquent real property taxes, special charges, special taxes or special assessments will result in eventual transfer, no earlier than 2 years after issuance of the tax certificate, of the ownership of the property to the county.

74.59(1)(b) (b) The format of the notice under this subsection shall be prescribed by the department of revenue under s. 70.09 (3).

74.59(2) (2) Notice not timely mailed. If a treasurer fails to mail the notice required under sub. (1), the notice may be mailed later and the 2-year period of redemption commences on the date of the mailing.

74.59(3) (3) Affidavit of mailing. After completing the mailing under sub. (1) or (2), the treasurer, except the treasurer of a city authorized to proceed under s. 74.87, shall sign an affidavit attesting that the treasurer has complied with the mailing requirements under this section. The affidavit shall do all of the following:

74.59(3)(a) (a) Identify the property owners and the addresses to which the notice was mailed.

74.59(3)(b) (b) Contain a description of each parcel of property, as shown on the tax certificate, for which a notice was mailed.

74.59(3)(c) (c) State the amount of unpaid real property taxes, special assessments, special charges or special taxes for each description of property included under par. (b).

74.59(4) (4) Effect of not receiving notice. Failure of a person to receive a notice under this section does not affect the ability of a county or city to acquire ownership of property for which a tax certificate has been issued.

74.59 History History: 1987 a. 378; 1991 a. 39.



74.61 Correction of description on tax certificate.

74.61  Correction of description on tax certificate.

74.61(1)(1)  Error discovered. If the treasurer determines that the description of any property in a tax certificate is erroneous, the treasurer shall direct the assessor of the taxation district in which the property is located to prepare and deliver to the county treasurer an affidavit that provides a correct description of the property.

74.61(2) (2) Notice to interested persons. After the treasurer receives the affidavit, he or she shall notify any person with a recorded interest in the property that the description of the property is to be corrected as shown in the assessor's affidavit. The format of the notice shall be prescribed by the department under s. 70.09 (3). Notice shall be given as provided in s. 801.11 (4).

74.61(3) (3) Objection; court resolution. Not more than 20 days after notice is given under sub. (2), any person with a recorded interest in the property may file with the treasurer a written objection to the proposed correction of the description of the property. If an objection is filed and cannot be resolved, the treasurer shall bring an action in circuit court to correct the property description.

74.61(4) (4) No objection; description corrected. If no objection is made under sub. (3), the treasurer shall correct the description as prescribed in the affidavit of the assessor. The treasurer shall verify in writing on the tax certificate that the correction was made and shall sign the verification. Any tax certificate corrected under this section is valid as of the date the tax certificate was originally issued, and any tax deed or equivalent evidence of title issued on the corrected tax certificate is valid.

74.61 History History: 1987 a. 378.



74.63 Retention of tax certificate and other information.

74.63  Retention of tax certificate and other information. Following issuance of a tax certificate under s. 74.57 and notice of issuance under s. 74.59, the treasurer shall retain all of the following:

74.63(1) (1) The tax certificate.

74.63(2) (2) The affidavit of mailing, executed under s. 74.59 (3).

74.63(3) (3) The tax roll upon which were included the real property taxes, special charges, special taxes or special assessments for which the tax certificate was issued.

74.63 History History: 1987 a. 378.



74.635 Sale of tax certificate revenues.

74.635  Sale of tax certificate revenues.

74.635(1) (1)  Definitions. In this section:

74.635(1)(a) (a) "County" includes a city that is authorized to act under s. 74.87.

74.635(1)(b) (b) "Tax certificate" means a tax certificate issued under s. 74.57.

74.635(1)(c) (c) "Tax certificate revenues" means, with respect to each parcel of real property included in a tax certificate, payments of real property taxes, special charges, special taxes, and special assessments indicated on a tax certificate, including interest and penalties on such amounts.

74.635(2) (2) Sale. A county may sell to any person all or a portion of the county's right to receive tax certificate revenues. The county shall distribute the proceeds from a sale under this subsection as provided under s. 75.05.

74.635(3) (3) Administration. A county may enter into an agreement for the sale of the county's right to receive tax certificate revenues. The agreement may include any provisions that the county considers necessary and may permit any person who purchases all or any portion of a county's right to receive tax certificate revenue to sell, assign, or otherwise transfer such right, in whole or in part, to another person.

74.635 History History: 2003 a. 33.



74.65 Lands acquired by state.

74.65  Lands acquired by state.

74.65(1) (1)  Excluded from tax certificate. A tax certificate may not, at the time of issuance, include real property which was acquired by the state after taxes have become a lien on the property. Within a reasonable time after the tax roll in which the delinquent real property taxes, special charges, special taxes or special assessments charged to such property are included is delivered to the county treasurer under s. 74.43, or within a reasonable time after a delinquency occurs, if it occurs after delivery of the tax roll to the county treasurer, or, if the roll is retained by a city authorized to act under s. 74.87, on or before July 1, the treasurer shall certify to the state agency acquiring the property the amount of the delinquency, including interest and penalty, and include the description of the property contained in the tax roll. Within a reasonable time after receipt of the certification from the treasurer, the state agency shall transmit the certification and a voucher to the department of administration, directing that the amount of delinquency, including interest and penalty, be paid.

74.65(2) (2) No tax deeds issued. No tax deed or equivalent evidence of title may be issued for real property which is acquired by the state after a tax certificate which included the property was issued. A state agency which purchases property which is included on an outstanding tax certificate shall pay to the treasurer an amount sufficient to redeem the property. If by mistake a tax deed or equivalent evidence of title is issued contrary to this subsection and the state brings an action to set aside the deed or equivalent evidence of title, the court shall require, as a condition of relief, that the state indemnify the county, city authorized to act under s. 74.87 or persons having an interest in the property which is founded upon the tax deed or equivalent evidence of title.

74.65(3) (3) How liens paid. The amount of unpaid liens against property purchased by the state shall, when paid, be charged to the appropriation to which the purchase price is charged. Liens on property forfeited under s. 24.28 shall be paid out of the appropriation to which payments by the person forfeiting the property were credited.

74.65 History History: 1987 a. 378.



74.67 Effect on taxes of revision of taxing jurisdiction boundary.

74.67  Effect on taxes of revision of taxing jurisdiction boundary. A revision of the boundaries of a taxing jurisdiction after the January assessment date does not affect the levy or collection of property taxes based upon that assessment. Section 66.0235 governs any adjustment of assets and liabilities following revision of the boundaries.

74.67 History History: 1987 a. 378; 1999 a. 150 s. 672.



74.69 Timely payment.

74.69  Timely payment.

74.69(1)(1)  General rule. If payment is required by this chapter to be made by a taxpayer on or before a certain date, the payment is timely if it is mailed in a properly addressed envelope, postmarked before midnight of the last day prescribed for making the payment, with postage prepaid, and is received by the proper official not more than 5 days after the prescribed date for making the payment.

74.69(2) (2) Postal service delay. A payment which fails to satisfy the requirements of sub. (1) solely because of a delay or administrative error of the U.S. postal service shall be considered to be timely.

74.69(3) (3) County determination of postal service delay or error.

74.69(3)(a)(a) In this subsection, "late payment" means a payment required under s. 74.11 or 74.12 which is not timely made under sub. (1).

74.69(3)(b) (b) Any person required to pay interest or a penalty because of a late payment may, within 10 days of payment of interest or a penalty, but not later than December 1 of the year that the general property tax, special tax, special charge or special assessment was due, file a written request with the county treasurer requesting that the county board find that the late payment was timely under sub. (1) because the sole reason it was not timely was a delay or administrative error on the part of the U.S. postal service. The county board shall act on the request within 30 days after receipt of the request by the treasurer.

74.69(3)(c) (c) The county board shall find that a late payment was timely under sub. (1) if it determines that the sole reason the payment was not timely was a delay or administrative error by the U.S. postal service. If it so finds, the county board shall direct that any interest or penalty paid because of the late payment be reimbursed to the taxpayer by the taxation district or county which collected the interest or penalty. A taxation district treasurer or county treasurer shall comply with a directive issued under this paragraph within 10 days.

74.69(3)(d) (d) The county board may delegate the authority to make a determination under this subsection to any committee of the county board or committee or official of the county.

74.69(3)(e) (e) This subsection does not affect the authority of a taxation district treasurer or county treasurer to consider payment timely under sub. (1) if the treasurer concludes that the payment fails to satisfy the requirements of sub. (1) solely due to a delay or administrative error by the U.S. postal service.

74.69(3)(f) (f) This section does not apply to a city authorized to proceed under s. 74.87.

74.69 History History: 1987 a. 378.



74.71 Treasurer's receipts.

74.71  Treasurer's receipts. When a taxation district treasurer pays money to a county treasurer under this chapter, the county treasurer shall give the taxation district treasurer a receipt prescribed by the department of revenue for the amount paid.

74.71 History History: 1987 a. 378; 1991 a. 39.



74.73 Rights of occupant or tenant who pays taxes.

74.73  Rights of occupant or tenant who pays taxes. An occupant or tenant of property who pays real property taxes, special assessments, special charges or special taxes levied against the property, including any interest or penalties, may recover the amounts paid, plus interest at the rate of 1.0% per month or portion of a month, from the person under whom he or she is an occupant or tenant. Unless otherwise agreed between the parties, the occupant or tenant may deduct the amounts paid, plus interest, from rental payments otherwise due to the person under whom he or she is an occupant or tenant.

74.73 History History: 1987 a. 378.



74.75 Vacancies in office; how taxes collected.

74.75  Vacancies in office; how taxes collected. If property within a taxation district is not assessed because of a vacancy in a county, city, village or town office, the department of revenue shall appoint a person certified under s. 73.09 to perform the functions of the office of assessor. If property taxes, special charges, special assessments or special taxes are not collected on property because of a vacancy in a city, other than a city authorized to proceed under s. 74.87, village or town office, the county treasurer shall perform the functions of taxation district treasurer.

74.75 History History: 1987 a. 378.



74.77 Effect on lien of payment of taxes by lienholder.

74.77  Effect on lien of payment of taxes by lienholder.

74.77(1)(1)  Payment increases lien. A person who holds a lien on real property and pays real property taxes, special assessments, special charges or special taxes levied against the property or any interest or penalty increases the amount of his or her most senior lien against the property by the amount paid, plus interest at the rate of 1.0% per month or fraction of a month. An increase in the amount of a lien by this section does not affect the priority or enforcement of the lien.

74.77(2) (2) Applicability. This section applies to all payments made by lien holders, regardless of whether they are made against current amounts, delinquent amounts or in redemption under ch. 75.

74.77 History History: 1987 a. 378.



74.79 Lienholder may contest tax.

74.79  Lienholder may contest tax.

74.79(1) (1) Any person who holds a lien on real property has the remedies of a property owner to contest, as to that property, the legality or validity of any real property tax, special assessment, special charge or special tax or the validity of a tax certificate issued under s. 74.57.

74.79(2) (2) A county to which a tax certificate has been issued under s. 74.57 has the remedies of a property owner to contest, as to any property included in the tax certificate, the assessed value of the property and the legality or validity of any real property tax, special assessment, special charge or special tax.

74.79 History History: 1987 a. 378; 1993 a. 453.



74.81 Procedure in authorized city.

74.81  Procedure in authorized city. In any city authorized by its charter to sell land for nonpayment of city taxes, the provisions of this subchapter relating to the time and place of payment and returns and settlements of the taxes and charges in the duplicate county tax roll shall apply in order to conform as nearly as may be to the procedure prescribed and followed under that charter, but otherwise the provisions of this subchapter shall govern.

74.81 History History: 1987 a. 378.



74.83 Agreements.

74.83  Agreements. Any 1st class city may enter into agreements to pay delinquent state, county, metropolitan sewerage district and technical college district real or personal property taxes, including accrued interest and penalties thereon, applicable to property located in that city at any stage in the proceedings for collection and enforcement of those taxes and thereafter collect and enforce those taxes, including interest and penalties on them, in its own name in accordance with any of the procedures or remedies applicable to the collection and enforcement of delinquent city, state, county, metropolitan sewerage district and technical college district taxes under this chapter and ch. 75.

74.83 History History: 1987 a. 378; 1993 a. 399, 491.



74.87 Payments in authorized cities.

74.87  Payments in authorized cities.

74.87(1) (1)  Definition. In this section, "city" means a city authorized by its charter to sell land for nonpayment of taxes.

74.87(2) (2) When payable generally. Except as provided in subs. (3) and (4), in a city, general property taxes, special charges and special assessments shall be paid to the city treasurer on or before January 31.

74.87(3) (3) Optional payment schedule.

74.87(3)(a)(a) The common council of a city may, by ordinance, permit payment in 10 equal installments, without interest, of general property taxes, special charges and special assessments of the city, other than for special assessments for which no payment extension is allowed. Each installment shall be paid on or before the last day of each month from January through October. Taxes on personal property may be paid in installments under this subsection if, on or before January 31 of the year in which the tax becomes due, the taxpayer has first paid to the city treasurer taxes on personal property levied by all taxing jurisdictions other than the city. The amounts and time of payment of city general property taxes, special assessments and charges in the city tax roll shall be as provided in the charter of the city.

74.87(4) (4) Optional payment schedule for certain taxes and charges. The common council of a city may, by ordinance, permit the payment in 7 equal installments, without interest, of a portion of all general property taxes and special charges in the duplicate county tax roll or of any tax or charge levied by a metropolitan sewerage district under ss. 200.21 to 200.65. Each installment shall be paid on or before the last day of each month from January through July.

74.87(5) (5) Exercise of installment option. The taxpayer may exercise the option provided under sub. (3) or (4) by making the first installment payment on or before January 31 of the year in which the general property taxes, special assessments or special charges are due.

74.87(6) (6) Late payment of installments.

74.87(6)(a)(a) If one installment only is not paid on the due date, that installment is not delinquent and does not render the unpaid balance delinquent, but the installment shall be collected, together with interest and penalty as provided under s. 74.47 from the day following the due date.

74.87(6)(b) (b) If a 2nd installment under sub. (3) is not paid on the due date, the city treasurer shall declare the unpaid balance delinquent and the general property taxes, special assessments and special charges shall be collected by the city treasurer together with interest and penalty as provided under s. 74.47 from the preceding February 1.

74.87(6)(c) (c) If a 2nd installment under sub. (4) is not paid on the due date, the entire unpaid balance is delinquent and shall be returned to the county treasurer for collection.

74.87(6)(d) (d) If the final installment is not paid by the end of the month following the due date, the delinquent unpaid balance shall be collected, with interest and penalty as provided under s. 74.47, from the preceding February 1.

74.87(7) (7) Payment considered timely. A payment is timely under subs. (2) to (4) under any of the following conditions:

74.87(7)(a) (a) It is mailed in a properly addressed envelope and received by the city treasurer with postage prepaid and the envelope is postmarked before midnight of the last date prescribed for making the payment.

74.87(7)(b) (b) It is received by the city treasurer by mail or otherwise within 5 days of the prescribed date.

74.87(7)(c) (c) If the only reason that the requirements of par. (a) or (b) are not met is delay by, or an administrative error of, the U.S. postal service.

74.87(8) (8) Return of tax roll. On or before February 25, the treasurer of a city acting under this section shall return the duplicate county tax roll to the county treasurer. The city treasurer shall collect delinquent city general property taxes, special assessments and special charges as provided in the city charter, except that the city treasurer shall certify all delinquent taxes levied by a metropolitan sewerage district that is created under ss. 200.21 to 200.65 to the county treasurer for collection.

74.87 History History: 1987 a. 378; 1991 a. 39; 1999 a. 150 s. 672.






75. Land sold for taxes.

75.001 Definitions.

75.001  Definitions. In this chapter, unless the context clearly indicates otherwise:

75.001(1) (1) "Tax" means real property taxes, special assessments as defined under s. 74.01 (3), special charges as defined under s. 74.01 (4) and special taxes as defined under s. 74.01 (5).

75.001(2) (2) "Tax deed" means a tax deed executed under s. 75.14, a deed executed under s. 75.19 or a judgment issued under s. 75.521.

75.001 History History: 1987 a. 378.



75.002 Timely payment.

75.002  Timely payment.

75.002(1)(1) When payment is required under this chapter to be made on or before a certain date, the payment is timely if it is mailed in a properly addressed envelope, postmarked before midnight of the last date prescribed for making the payment, with postage prepaid, and is received by the proper official not more than 5 days after the prescribed date for making the payment.

75.002(2) (2) A payment which fails to satisfy the requirements of sub. (1) solely because of a delay or administrative error of the U.S. postal service shall be considered to be timely made.

75.002 History History: 1987 a. 378.



75.01 Redemption.

75.01  Redemption.

75.01(1)(1)

75.01(1)(a)(a) As used in this subsection, "recording" means the presentation of a tax deed to the register of deeds for record and acceptance of it.

75.01(1)(b) (b) Any person, prior to the recording of a tax deed based on a tax certificate issued on land for nonpayment of taxes, may redeem the land described in the tax certificate. Redemption shall be made by paying to the county treasurer the amount of the unpaid taxes stated in the tax certificate plus the interest and penalty as provided under s. 74.47, computed from the date of accrual as specified in the tax certificate plus any other charges authorized by law to be imposed on the tax certificate following its issuance. If there is a redemption before the recording, the tax deed, as it relates to the land redeemed, shall be void.

75.01(1)(c) (c) The provisions of this chapter relating to redemption, conveyance, rights of action, limitation and other proceedings shall apply to all swamp and overflowed lands that have been or may be contracted for sale by any county board.

75.01(4) (4)

75.01(4)(a)(a) Redemption of land subject to a tax certificate may be made in partial payments of not less than $20, unless the county treasurer agrees to accept a smaller amount. The making of partial payments shall not operate to extend the period of redemption.

75.01(4)(b) (b) Each partial payment shall be applied first to pay all charges authorized by law, then to pay the interest and penalty accrued and then to pay the principal of the tax. The portion of the payment to be applied as principal shall be ascertained by dividing the amount of the payment by the sum of one plus a figure that is the product of either .01 or a decimal reflecting the applicable percentage under s. 74.47, multiplied by the number of months of delinquency, counting any part of a month as a full month. This amount of principal shall be deducted from the amount offered in payment and the remainder of it shall be the interest accrued from the date of accrual specified in the tax certificate on that portion of the tax that is offered to be paid. Interest on any new balance of principal sum shall be figured from the date of accrual specified in the tax certificate.

75.01 History History: 1977 c. 26; 1981 c. 167; 1987 a. 378.

75.01 Annotation Redemption under sub. (1) (b) may occur up to the time of the filing of a valid tax deed. The filing of a void tax deed does not prevent redemption. There is no authority for the retroactive amendment of a void tax deed. Theige v. County of Vernon, 221 Wis. 2d 731, 586 N.W.2d 15 (Ct. App. 1998), 97-0959.

75.01 Annotation An owner is entitled to redeem part of a parcel of land sold for taxes before the tax deed is recorded by filing with the county treasurer an application for proration of taxes containing a legal description of the portion sought to be redeemed. 58 Atty. Gen. 39.

75.01 Annotation An interested person may redeem land sold for the nonpayment of taxes up until the time a tax deed conveying the same is recorded. Sections 74.46 and 75.14 (1) are discussed. 63 Atty. Gen. 592.



75.03 Redeeming lands of minors or individuals adjudicated incompetent.

75.03  Redeeming lands of minors or individuals adjudicated incompetent.

75.03(1)(1)

75.03(1)(a)(a) The lands of minors or any interest they may have acquired in lands prior to or after the date the lands became subject to a tax certificate may be redeemed at any time before such minors come of age and during one year thereafter if such lands did not accrue delinquent taxes for 5 or more consecutive years prior to or after such acquisition, but no such redemption shall be construed as redeeming the interest of any other person in such lands. The lands of persons adjudged mentally incompetent or any interest they may have acquired in lands prior to the date the lands became subject to a tax certificate and which did not accrue delinquent taxes for 5 or more consecutive years prior to or after such acquisition, may be redeemed at any time during disability and during one year thereafter. Redemption shall be made under s. 75.01.

75.03(1)(b) (b) The heirs of any such minor who dies after the minor's title to the lands shall accrue and before the expiration of the time when, if the minor had lived, the minor might have redeemed the lands, may also, if minors, redeem the interest of the minor in the lands within the time in which the minor could, if living, have redeemed the same; and if not minors they may redeem within one year from the time their title so accrues and within the time in which the minor could, if living, have redeemed the same.

75.03(2) (2) The period of redemption of lands or any interest in the lands of minors or persons adjudged mentally incompetent, which they acquired prior or subsequent to the date the lands became subject to a tax certificate and which lands accrued delinquent taxes for 5 or more consecutive years, prior to or after such acquisition, shall not be extended under sub. (1).

75.03(3) (3) If a tax certificate includes lands or any interest in lands which are held by a minor or a person adjudged mentally incompetent, and those lands have accrued delinquent taxes for 5 or more years, and the time for issuance of a deed upon the certificate has not expired, the county may either foreclose by action under s. 75.19 or take title under s. 75.14 or 75.521 and foreclose any right of redemption or interest of any minor or person adjudged mentally incompetent by separate action under s. 75.19. In such action the minor or person adjudged mentally incompetent must appear by guardian ad litem as provided by law, and the guardian, if the person has one, shall be joined as a party defendant.

75.03 History History: 1977 c. 83; 1987 a. 378; 2005 a. 387.



75.04 Redemption receipt and entries.

75.04  Redemption receipt and entries. Upon the redemption of any lands subject to a tax certificate by payment to the county treasurer, the treasurer shall execute to the person so redeeming a receipt specifying the land redeemed and the amount of the redemption money paid on each parcel separately. The treasurer shall enter on the tax certificate the information required under s. 74.57 (4) (d).

75.04 History History: 1987 a. 378.



75.05 Disposition of redemption money.

75.05  Disposition of redemption money. The county treasurer shall distribute and retain funds paid to redeem land subject to a tax certificate as follows:

75.05(1) (1) Partial payments of delinquent real property taxes shall be retained by the county and applied as provided in s. 75.01 (4) (b).

75.05(2) (2) Payments of delinquent real property taxes, plus any interest and penalties, shall be retained by the county.

75.05(3) (3) Payments of delinquent special taxes, plus any interest and penalties, shall be retained by the county.

75.05(4) (4) Payments of delinquent special assessments or special charges for which the county settled under s. 74.29, plus any interest and penalties, shall be retained by the county.

75.05(5) (5) Payments of delinquent special assessments or special charges for which the county did not settle for under s. 74.29, plus any interest, shall be paid within 15 days after the last day of the month in which the payments were received by the county treasurer to the taxing jurisdiction which levied the special assessment or special charge. Penalties on special assessments and special charges for which the county did not settle for under s. 74.29 shall be retained by the county.

75.05 History History: 1987 a. 378; 1991 a. 39.



75.06 Applicability of chapter to 1st class cities.

75.06  Applicability of chapter to 1st class cities. For purposes of this chapter, "county" includes a city authorized to proceed under s. 74.87. Unless the context specifically indicates otherwise, all powers granted to counties by this chapter are granted to that city; all powers and duties granted to county governing bodies and officials are granted to the counterpart governing body and officials of that city; and all procedures and forms prescribed by this chapter as applicable to counties shall be applicable to that city, with the modifications necessary to retain substantial conformity with this chapter.

75.06 History History: 1987 a. 378.



75.07 Redemption notices; publication.

75.07  Redemption notices; publication.

75.07(1) (1) Each county treasurer shall, at least 6 and not more than 10 months before the expiration of the time for redeeming lands subject to a tax certificate, except lands subject to s. 75.521 that are located in a city authorized to proceed under s. 74.87, cause to be published as a class 2 notice, under ch. 985, in the county in which the lands are located, a list of all unredeemed lands, specifying each tract or lot, the name of the person to whom assessed, if any, and the amount of taxes, charges and interest, calculated to the last day of redemption, due on each parcel, together with a notice that unless such lands are redeemed on or before the last day of redemption, which shall be specified, they will be conveyed to the county. The county treasurer, for the purpose of such list, may condense such descriptions when such condensed description will reasonably describe the premises.

75.07(2) (2)

75.07(2)(a)(a) Before publishing such list such treasurer shall carefully compare the same with the tax certificate describing the lands to be included in the list to be published. If upon such examination there be found any omission or erroneous description in the tax certificate, such parcel of land in the description of which the omission or error shall occur shall not be advertised for redemption, but shall be deleted from the tax certificate in which it was originally included and placed in the next-issued tax certificate.

75.07(2)(b) (b) If the number of the description in the lists of lands to be advertised for redemption by the county treasurer shall exceed 3,000, the treasurer shall then let by contract the publication of such list to the lowest bidder upon a notice, written or printed, to be delivered to and left with the publisher or one of the publishers of each newspaper printed as aforesaid, at least 10 days prior to the time at which such contract shall be let.

75.07(2)(c) (c) Any county treasurer who shall willfully refuse or neglect to perform any duty required by this section or who shall keep back and not report any unredeemed lands for the purpose of evading its provisions shall forfeit the full amount of the penalty of the treasurer's official bond, one half of which, when collected, shall be paid to the person prosecuting therefor and the residue into the treasury of the state for the use of the school fund; provided further, that no county treasurer shall be liable to any penalty for causing such publication to be made in a weekly newspaper published in such county for the length of time hereinbefore named prior to the date of the treasurer's notice, when by reason of accident or other cause more than one week has intervened between the dates of the actual issue of such newspaper to subscribers, if such delay at any one time shall not have exceeded 3 days; but every such newspaper, for the purpose of this section shall be deemed to have been regularly published once in each week as hereinbefore provided.

75.07 History History: 1987 a. 378.

75.07 Annotation Sub. (1) requiring publication of a redemption notice prior to the expiration of the time to redeem lands sold for taxes is directory only; failure to include in such publication the name of the person to whom the taxes were assessed does not invalidate a subsequent tax deed. 63 Atty. Gen. 116.

75.07 Annotation In publishing redemption notices for tax delinquent lands under (1), a county treasurer is not authorized to omit the names of persons to whom such property was last assessed. 63 Atty. Gen. 118.



75.09 Notice, how posted.

75.09  Notice, how posted. If no newspaper be published in such county the county treasurer shall also, at least 3 months previous to the time limited for the redemption of any lands subject to a tax certificate, cause to be posted up copies of the list and notice specified in s. 75.07 in at least 4 public places in the county, one of which copies shall be posted up in some conspicuous place in the treasurer's office.

75.09 History History: 1987 a. 378.



75.10 Mistake in notice.

75.10  Mistake in notice. Whenever, by mistake or otherwise, such treasurer neglects or fails to include in the treasurer's published list any such tract or tracts of land or to publish such list in accordance with the requirements of law, the same may be published at any time within 2 years after the expiration of the period of redemption. Such publication shall be made in the same manner and for the same time as prescribed in the preceding sections, and such treasurer shall specify in the treasurer's notice accompanying such published list when the time for making redemption of such lands from such sale will expire, which time shall not be less than 6 nor more than 10 months from the expiration of the full 2 weeks required for the aforesaid publication. All tax deeds made upon such tracts of land after the expiration of the regular period of redemption shall, after the expiration of such extended period of redemption, be as valid and effectual as if such publication had been made at the time required in such section.

75.10 History History: 1987 a. 378.



75.105 Cancellation of delinquent real property taxes on property contaminated by hazardous substances.

75.105  Cancellation of delinquent real property taxes on property contaminated by hazardous substances.

75.105(1)(1)  Definitions. In this section:

75.105(1)(a) (a) "Department" means the department of natural resources.

75.105(1)(b) (b) "Discharge" has the meaning given in s. 292.01 (3).

75.105(1)(c) (c) "Hazardous substance" has the meaning given in s. 292.01 (5).

75.105(2) (2) Cancellation authorized. At any time before the recording of a tax deed based on a tax certificate issued on property for nonpayment of taxes, the governing body of a county may cancel all or a portion of the unpaid real property taxes for which a tax certificate has been issued plus interest and penalties on those taxes on the property if all of the following apply:

75.105(2)(a) (a) The property is contaminated by a hazardous substance.

75.105(2)(b) (b) An environmental assessment has been conducted and concludes that the property is contaminated by the discharge of a hazardous substance.

75.105(2)(c) (c) The owner of the property or another person agrees to clean up the property by restoring the environment to the extent practicable and minimizing the harmful effects from a discharge of a hazardous substance in accordance with rules that the department promulgates.

75.105(2)(d) (d) The owner of the property or another person presents to the county or city an agreement entered into with the department to investigate and clean up the property.

75.105(2)(e) (e) The owner of the property agrees to maintain and monitor the property as required under rules that the department promulgates and under any contract entered into under those rules.

75.105(3) (3) Administration. Upon the cancellation of all or a portion of real property taxes under sub. (2), the county treasurer shall execute and provide to the owner of the property a statement identifying the property for which taxes have been canceled and shall enter on the tax certificate the date upon which the taxes were canceled and the amount of taxes canceled.

75.105(4) (4) Certain cities authorized. A city authorized to proceed under s. 74.87 may act under this section with respect to unpaid real property taxes for which it has settled with other taxing jurisdictions.

75.105 History History: 1997 a. 27; 1999 a. 32.



75.106 Assignment of property contaminated by hazardous substances.

75.106  Assignment of property contaminated by hazardous substances.

75.106(1)(1)  Definitions. In this section:

75.106(1)(a) (a) "Brownfield" has the meaning given in s. 238.13 (1) (a), except that, for purposes of this section, "brownfield" also means abandoned, idle, or underused residential facilities or sites, the expansion or redevelopment of which is adversely affected by actual or perceived environmental contamination.

75.106(1)(b) (b) "Department" means the department of natural resources.

75.106(1)(c) (c) "Discharge" has the meaning given in s. 292.01 (3).

75.106(1)(d) (d) "Hazardous substance" has the meaning given in s. 292.01 (5).

75.106(2) (2) Assignment authorized. Before a judgment is issued under s. 75.521, the governing body of a county may assign to a person the county's right to take judgment with respect to any parcel that is subject to the county's foreclosure action under s. 75.521, if all of the following apply:

75.106(2)(a) (a) The governing body of the county provides written notice to the governing body of the city, town or village in which the parcel that is subject to the county's foreclosure action is located at least 15 days before the governing body of the county meets to consider the approval of the assignment.

75.106(2)(b) (b) The governing body of the county produces a written assignment that is signed on behalf of the county, the assignee and the city, town or village in which the parcel that is subject to the county's foreclosure action is located.

75.106(2)(c) (c) The assignment identifies the parcel for which a judgment is assigned.

75.106(2)(d) (d) The parcel for which a judgment is assigned is a brownfield.

75.106(2)(e) (e) The assignment requires an environmental assessment of the parcel and requires that the department be provided the results of that assessment before a final judgment under s. 75.521 related to the parcel is granted to the assignee.

75.106(2)(f) (f) The assignment requires that, if the parcel is contaminated by the discharge of a hazardous substance, as determined by the assessment under par. (e), and if the assignee elects to accept the judgment assigned under this subsection regardless of the contamination, the assignee enter into an agreement with the department, before a final judgment is issued under s. 75.521 related to the parcel, to clean up the parcel to the extent practicable; to minimize any harmful effects from the hazardous substance pursuant to rules the department promulgates; and to maintain and monitor the parcel pursuant to rules the department promulgates.

75.106(2)(g) (g) The assignment and an affidavit from the county treasurer that attests to the county governing body's approval of the assignment are filed with the court that is presiding over the county's foreclosure action under s. 75.521.

75.106(3) (3) Judgment. If a county assigns a judgment under sub. (2) and the county is entitled to a final judgment in the county's foreclosure action under s. 75.521, the court that is presiding over the foreclosure action shall grant a judgment to the assignee under sub. (2) on the parcel that is the subject of the assignment and shall grant a separate judgment to the county for parcels that are not the subjects of an assignment. The court shall enter a judgment ordering and adjudging that the assignee is vested with an estate in fee simple absolute in the parcel that is the subject of the assignment and the court shall enter a judgment ordering and adjudging that the county is vested with an estate in fee simple absolute in all parcels that are not the subjects of an assignment. A judgment under this subsection is subject to all unpaid taxes and charges that are subsequent to the latest dated tax lien appearing on the list specified in s. 75.521 (3) (b) and to recorded restrictions as provided by s. 75.14.

75.106(4) (4) Ownership. An assignee who is granted a judgment under sub. (3) shall take title to, and is the owner of, the parcel that is the subject of the assignment, except that a person who commences an action under s. 75.521 (14a) related to the parcel shall commence the action against only the county that assigned judgment to the parcel under sub. (2). An assignment under sub. (2) may provide that an assignee under sub. (2) shall indemnify the county that makes the assignment and hold the county harmless against any loss, expense, liability or damage that the county may incur as a result of an action under s. 75.521 (14a).

75.106 History History: 1999 a. 121; 2005 a. 93; 2011 a. 32.



75.11 Compensation of printer.

75.11  Compensation of printer. The printer who publishes the list and notice of the time when the redemption of land subject to a tax certificate will expire shall receive compensation therefor the same as is provided for legal notices under ch. 985, except that when the same is published under contract, as provided by law, the printer shall receive the compensation fixed by such contract and no more.

75.11 History History: 1987 a. 378.



75.115 Rights of persons who have an interest in mineral rights.

75.115  Rights of persons who have an interest in mineral rights. Notwithstanding ss. 75.14 (1), 75.16, 75.19 and 75.521 (3) (am) 4., (5), (8) and (13) (b), the failure of an owner of a fee simple interest in surface rights to pay property taxes on land does not extinguish the rights of a holder of a fee simple interest in severed mineral rights related to that land.

75.115 History History: 1993 a. 391.



75.12 Deed, notice of application for.

75.12  Deed, notice of application for.

75.12(1) (1) No tax deed shall be issued on any lot or tract of land subject to a tax certificate unless a written notice of application for tax deed shall have been served upon the owner, or one of the owners of record in the office of register of deeds of the county wherein the land is situated. If such lot or tract be improved by a dwelling house, or building used for business purposes, or a building used for agricultural purposes, and in any of said cases, such building has been actually occupied for the purpose specified for 30 days immediately prior to the date of service of the notice of application for tax deed, or if such lot or tract of land has been occupied and cultivated for agricultural purposes for 30 days within the period of 6 months immediately prior to the date of service of the notice of application for the tax deed, then notice of application for tax deed shall be served upon the occupant or one of the occupants thereof. If the records of the office of register of deeds in the county where such land is situated show that such lot or tract of land is encumbered by an unsatisfied mortgage or mortgages, such notice of application for tax deed shall be served upon at least one of the mortgagees in each such mortgage, or upon the last assignee or one of the last assignees of each such mortgage, if the assignment is recorded.

75.12(2) (2) Such notice shall state the date of the tax certificate, the description of the lands involved, the amount of the delinquency and that such amount will bear interest and penalty as provided by law, and shall give notice that after the expiration of 3 months from the date of service of such notice the county will apply for a tax deed. A notice of application for a tax deed shall not be served earlier than 88 days prior to the earliest date on which the county is entitled to a deed.

75.12(3) (3) The notice of application for tax deed may be served by the county treasurer or any person acting for the treasurer. The notice shall be served in the manner that service of a summons in a court of record is made, or by certified mail, with return receipt of the addressee only demanded. If notice cannot be given by use of either of the foregoing methods, the county treasurer or the treasurer's agent shall make an affidavit setting forth the effort to make service, the inability to do so, and shall file the affidavit with the county clerk. In such cases the notice shall be published by the county treasurer as a class 3 notice, under ch. 985, in the county. The affidavit of the county treasurer or the treasurer's agent as to inability to secure service personally or by certified mail, together with proof of publication of the notice, shall be deemed completed service of the notice of application for tax deed.

75.12(4) (4) Before the tax deed is issued, proof of service, or the returned certified mail receipt, or proof of publication of the notice of application for tax deed shall be filed with the officer authorized by law to issue the tax deed, and a copy of the proof of service, returned certified mail receipt, or proof of publication with evidence of the cost of publication shall be retained by the county treasurer. A person subsequently redeeming a lot or tract of land, or any part or interest therein, shall pay in addition to the amount required to redeem the lot or tract, $1.50 for each person served with the notice or, if notice is sent by certified mail, the cost of sending any notices by certified mail, plus the cost of publication of the notice. If there is no occupant of the lands as hereinbefore defined, the county treasurer shall file an affidavit to that effect with the officer authorized by law to issue the tax deed.

75.12(6) (6) No tax deed shall be taken upon any notice of application therefor after one year from the last date of service of such notice.

75.12(7) (7) This section shall supersede all provisions of law, including the provisions of any city charter, which are in conflict with it.

75.12 History History: 1979 c. 145; 1981 c. 210; 1987 a. 378; 1995 a. 225.

75.12 Annotation Due process requires that every owner of a recorded interest, including a mineral interest under s. 706.057, be provided written notice of an application for a tax deed. 74 Atty. Gen. 59.



75.13 Filing affidavit.

75.13  Filing affidavit. If a proper affidavit of service of notice of application for tax deed or a proper proof of nonoccupancy, in due form, as provided in s. 75.12, has heretofore been filed with the county clerk, the fact that such affidavit of service of notice or affidavit of nonoccupancy or such proof has not been otherwise filed shall not be alleged or raised in any action or proceeding attacking or questioning the title of the county or its successors in interest in the land which was the subject of the notice or proof.

75.13 History History: 1979 c. 89; 1987 a. 378.



75.14 Deeds, execution of; rights under; evidence.

75.14  Deeds, execution of; rights under; evidence.

75.14(1)(1) If any land subject to a tax certificate shall not be redeemed the county clerk shall, after the expiration of the time prescribed by law for the redemption thereof, on presentation of the tax certificate and proof of service of notice, execute in the name of the state and of the county, as such officer thereof, under the clerk's hand and the seal of the county, to the county and its assigns, a deed of the land so remaining unredeemed, and shall acknowledge the same which shall vest in the county an absolute estate in fee simple in such land subject, however, to recorded restrictions and redemption as provided in this chapter; and such deed duly witnessed and acknowledged shall be presumptive evidence of the regularity of all the proceedings, from the valuation of the land by the assessor up to and including the execution of the deed, and may be recorded with the like effect as other conveyances of land. No deed may be issued under this section until the county board, by resolution, orders issuance of the deed.

75.14(2) (2) The county clerk shall not issue a deed of any parcel of land until by carefully comparing the advertised list of the same for redemption with the tax certificate, the clerk shall find that the description of such parcel of land so to be conveyed has been correctly and fully published, in such advertised list of redemptions; and if upon such examination the county clerk shall find any error or omission in any such advertised description the clerk shall enter opposite the description of said land in the tax certificate a statement of the fact of such error or omission. If the description of said land in the tax certificate is in error, the county board shall cause such certificate to be canceled, as it relates to that parcel, and direct the county treasurer to correct the description thereof, using the procedure under s. 74.61, and include the parcel in the tax certificate next issued under s. 74.57. If the error or omission is in only the advertised list of redemptions, the county treasurer shall correct and readvertise the same for redemption in the next such publication and the period of redemption shall be extended thereby an additional year.

75.14(4) (4) Whenever a deed in the chain of title shall contain valid and enforceable restrictions and covenants running with the land, as hereinafter defined and limited, said restrictions and covenants shall survive and be enforceable after the issuance of a tax deed to the same extent that they would be enforceable against a voluntary grantee of the owner of the title immediately prior to the delivery of the tax deed. This subsection shall apply to the usual restrictions and covenants limiting the use of property, the type, character and location of building, covenants against nuisances and what the former parties deemed to be undesirable conditions, in, upon and about the property, covenants to contribute to the cost of maintaining private roads, and other similar restrictions and covenants; but this subsection shall not protect covenants creating any debt or lien against or upon the property, or that will require the owner to expend money for any purpose, except such as may require the owner to keep the premises in a sightly condition, contribute to the cost of maintaining private roads, or to abate undesirable conditions. During the period that the county is the owner of lands so acquired it shall not be required to expend any money to keep the premises in sanitary or sightly condition or to contribute to the cost of maintaining private roads or to abate nuisances or undesirable conditions, but its successors in title shall be subject thereto and to covenants and restrictions as provided in this section. Any rights the former owner had to enforce the restrictions and covenants to which this subsection is applicable against the grantor and other parties owning property subject to such restrictions and covenants, except forfeitures, right of reentry, or reverter, shall likewise survive to the county as grantee in said tax deed and to successors and assigns.

75.14 History History: 1987 a. 378.

75.14 Annotation When a county accepts a tax deed, all property rights vest in fee simple in the county. A county has no statutory authority to rescind a tax deed that was lawfully issued and to thereby unilaterally impose property ownership on a third party. An attempted rescission has no effect on ownership of the property containing the landfill. Jackson County v. Department of Natural Resources, 2006 WI 96, 293 Wis. 2d 497, 717 N.W.2d 713, 04-2582.

75.14 Annotation An income tax lien is extinguished by a tax deed under s. 75.14 or by a judgment under s. 75.521. 62 Atty. Gen. 234.



75.143 Defer taking of tax deed.

75.143  Defer taking of tax deed.

75.143(1) (1) In this section:

75.143(1)(a) (a) "Dwelling" means any building that contains one or 2 dwelling units and any land included with that building in the same entry on the tax roll.

75.143(1)(b) (b) "Dwelling unit" means a structure or that part of a structure used as a home, residence or sleeping place by one person or by 2 or more persons maintaining a common household, to the exclusion of all others.

75.143(2) (2) The council of any city authorized to proceed under s. 74.87 may by ordinance direct its treasurer to defer the taking of tax deeds by the city on dwellings. The ordinance shall designate the period of time that the taking of a tax deed shall be deferred after the one-year period provided by law. The deferral period may not exceed 2 years. The deferral shall apply to those delinquent taxes and assessments incurred while the dwelling was owned and occupied by the person who owns and occupies the building at the beginning of the deferral period. If the owner ceases to occupy the dwelling during the deferral period, the city treasurer shall take a tax deed on the dwelling as soon as practicable. A city adopting an ordinance under this section may require the dwelling owner to submit proof that the owner is eligible for a deferral under this section.

75.143 History History: 1981 c. 322; 1987 a. 378.



75.144 Rights of persons claiming adverse possession.

75.144  Rights of persons claiming adverse possession.

75.144(1)(1)  Titles subject to claim of ownership by adverse possession. Subject to subs. (2) to (4), titles that are obtained under this chapter are subject to claims of ownership by adverse possession under s. 893.25.

75.144(2) (2) Claims of ownership by adverse possession barred.

75.144(2)(a)(a) If a county obtains a survey of property complying with par. (b) and mails notice concerning the property complying with par. (c) and if no action concerning the property is commenced under sub. (3) on or before the date set forth in the notice, any claim to ownership of the property by adverse possession under s. 893.25 is barred.

75.144(2)(b) (b) The survey under par. (a) shall show all of the following:

75.144(2)(b)1. 1. The size and location of the property.

75.144(2)(b)2. 2. The exterior boundaries of the property.

75.144(2)(b)3. 3. The locations of any visible structures and the dimensions of any principal buildings on the property.

75.144(2)(b)4. 4. Any boundary fences, apparent easements, roadways and visible encroachments on the property.

75.144(2)(c) (c) The treasurer of the county seeking to transfer title to property under this chapter shall mail the notice under par. (a), at least 8 weeks before the date that title to the property will be transferred, to the last-known address of each owner of an interest in other real property that has a common boundary with the property. The treasurer shall attach a list containing the legal description of the property to the notice. The notice shall appear in at least 10-point boldface type or its equivalent and shall read as follows:

NOTICE REGARDING TRANSFER
OF ADJACENT PROPERTY

TAKE NOTICE THAT ANY PERSON THAT HAS OR CLAIMS TO HAVE A RIGHT, TITLE OR INTEREST IN ANY REAL PROPERTY THAT IS DESCRIBED IN THE ATTACHED LIST IS HEREBY NOTIFIED THAT .... (name of the county) WILL TRANSFER TITLE TO THE REAL PROPERTY DESCRIBED IN THE ATTACHED LIST ON .... (date of transfer of title).

TAKE FURTHER NOTICE THAT YOU ARE RECEIVING THIS NOTICE BECAUSE YOU HAVE AN INTEREST IN REAL PROPERTY THAT BORDERS ON A PIECE OF REAL PROPERTY DESCRIBED IN THE ATTACHED LIST. THE TREASURER OF .... (name of the county) HAS A COPY OF A SURVEY OF ALL REAL PROPERTY THAT IS DESCRIBED IN THE ATTACHED LIST. THE SURVEY SHOWS THE SIZE AND LOCATION OF THE REAL PROPERTY, ITS EXTERIOR BOUNDARIES, THE LOCATION OF ANY VISIBLE STRUCTURES ON THE PROPERTY, THE DIMENSIONS OF ANY PRINCIPAL BUILDINGS ON THE PROPERTY AND ANY BOUNDARY FENCES, APPARENT EASEMENTS, ROADWAYS AND VISIBLE ENCROACHMENTS. YOU MAY WISH TO LOOK AT THE SURVEY TO MAKE SURE THAT YOU DO NOT CLAIM ANY RIGHT, TITLE OR INTEREST IN THE REAL PROPERTY. IF YOU BELIEVE THAT THE SURVEY SHOWS THAT SOME OF THE REAL PROPERTY TO BE TRANSFERRED BELONGS TO YOU, YOU HAVE THE RIGHT TO ATTEMPT TO PROVE THAT THE REAL PROPERTY BELONGS TO YOU UNDER THE WISCONSIN LAW AND YOU MAY WISH TO CONSULT AN ATTORNEY.

75.144(3) (3) Asserting claim of ownership by adverse possession.

75.144(3)(a)(a) Except as provided in par. (b), any person claiming ownership by adverse possession under s. 893.25 of property whose title will be or has been transferred under this chapter may commence an action to establish title as provided in s. 893.25.

75.144(3)(b) (b) Any person claiming ownership by adverse possession under s. 893.25 of property for which a survey has been obtained and notice mailed in compliance with sub. (2) may commence an action to establish title as provided in s. 893.25, but the action is barred if not commenced on or before the date of transfer of title that is set forth in the notice.

75.144(4) (4) Reimbursements upon establishing title by adverse possession. Any person who establishes title by adverse possession as provided in s. 893.25 to property whose title would have been or was transferred under this chapter shall reimburse the county for the actual costs of any survey of the property obtained under sub. (2) and shall reimburse any former title holders for any amount of real estate taxes paid by the title holders on the property for any part of the 5 years preceding the date of entry of the judgment that establishes title by adverse possession.

75.144 History History: 1985 a. 247; 1987 a. 378.



75.145 Correction of description by action.

75.145  Correction of description by action. Any tax deed issued by a county containing an incomplete, indefinite or incorrect real estate description, and which description follows that set forth in the tax certificate upon which such tax deed issued, may be corrected in an action brought in the circuit court in the same manner as actions for the reformation of instruments. Such deed so corrected shall be valid as of the date of the first issue.

75.145 History History: 1987 a. 378.



75.16 Deed, by whom executed; form.

75.16  Deed, by whom executed; form. All deeds of lands given under s. 75.14 shall be executed by the county clerk in the name of the state of Wisconsin and of the county as the grantors therein, and shall be substantially in the following or other equivalent form:

To all to whom these presents shall come, greeting:

Whereas, ...., treasurer of the county of ...., has deposited in the office of the county clerk of the county of ...., in the state of Wisconsin, a tax certificate of said county, whereby it appears, as the fact is, that the following described piece (or pieces) or parcel (or parcels) of land lying and being situated in the county of ...., to wit: (Here describe the lands) was (or were) included in the tax certificate issued to the county of .... on .... ...., .... (date), for the nonpayment of real property taxes, special assessments, special charges or special taxes, in the amount of .... dollars and .... cents, in the whole, which sum was the amount assessed and due and unpaid on said tract (or several tracts) of land, and whereas it further appears, as the fact is, that the owner (or owners) or claimant (or claimants) of said land has (or have) not redeemed from said certificate the lands which were included as aforesaid, and said lands continue to remain unredeemed, whereby said described lands have become forfeited and the said county is entitled to a conveyance thereof:

Now, therefore, know all by these presents that the county of ...., in said state, and the state of Wisconsin, in conformity to law, have given and hereby do give, grant and convey the tract (or several tracts) of land above described, together with the hereditaments and appurtenances, to the said county of .... and its assigns, to their sole use and benefit forever.

In testimony whereof, I, ...., the clerk of the county of ...., have executed this deed pursuant to and in virtue of the authority in me vested by the statutes of the state of Wisconsin, and for and on behalf of said state and the county of .... aforesaid, and have hereunto subscribed my name officially and affixed the seal of the said .... (name it), at .... in said county of ...., this .... day of ...., .... (year)

[L. S.]

A. B.

(Here give official designation.)

Done in presence of

....

....

75.16 History History: 1975 c. 94 s. 91 (8); 1987 a. 378; 1997 a. 250; 1999 a. 32.

75.16 Annotation The recitation in a tax deed that a repealed procedure had been followed rendered the deed void. The filing of a void tax deed does not prevent redemption under s. 75.01. There is no authority for the retroactive amendment of a void tax deed. Theige v. County of Vernon, 221 Wis. 2d 731, 586 N.W.2d 15 (Ct. App. 1998), 97-0959.



75.17 Transfer of contaminated land to a municipality.

75.17  Transfer of contaminated land to a municipality.

75.17(1)(1) In this section:

75.17(1)(a) (a) "Hazardous substance" has the meaning given in s. 292.01 (5).

75.17(1)(b) (b) "Municipality" means a city, village or town.

75.17(2) (2) If a county does not take a tax deed for property that is subject to a tax certificate and that is contaminated by a hazardous substance, within 2 years after the expiration of the redemption period that is described under s. 75.14 (1) and specified in s. 74.57 (2) (a) and (b) (intro.), the county shall take a tax deed for such property upon receiving a written request to do so from the municipality in which the property is located. The county may then retain ownership of the property or, if the county does not wish to retain ownership of the property, the county shall transfer ownership of the property to the municipality, for no consideration, within 180 days after receiving the written request from the municipality.

75.17 History History: 1999 a. 9.



75.19 Foreclosure of certificate.

75.19  Foreclosure of certificate. A county holding a tax certificate, instead of taking a tax deed, may foreclose the certificate by action as in a case of a mortgage on real estate at any time after 2 years from the date of the certificate, except that when costs incurred by any city or village for razing, removing and restoration of the site to a dust-free and erosion-free condition are included in the amount due for taxes, the period of redemption shall be one year from the date of the certificate. The county may, in any case involving the right of redemption or interest of any minor or person adjudged mentally incompetent, after a tax deed has been issued under this chapter, foreclose the right of redemption or interest of the minor or person adjudged mentally incompetent. In such an action the minor or person adjudged mentally incompetent must appear by guardian ad litem, and the general guardian, if the person has one, shall be joined as a party defendant. All the laws and rules of practice relating to the foreclosure of mortgages, as to the persons necessary and proper to be made parties, pleading, evidence, the judgment of foreclosure and sale, the right of the county to be subrogated to the benefits of all liens upon the premises necessarily satisfied by the county in order to save the lien of the certificate, the right of the defendants or any of them to redeem the premises at any time before sale and costs and disbursements, including the necessary expenses for an abstract of title, shall, so far as they are applicable, prevail in such actions. When costs are allowed to the county, the costs, exclusive of disbursements, shall be discretionary with the court but shall not exceed the amount of the certificates at issue in the action, and the costs when allowed shall be an additional lien upon the property described in the certificates. The defendant may, in all cases within the time limited by law for answering the complaint, execute and deliver to the county a quitclaim deed of the lands described in the complaint, conveying all the right, title and interest of the defendant at the time of the commencement of the suit or may, within such time, either after having delivered the deed or without delivery, answer disclaiming any title to the lands in question at the time of the commencement of the suit, in either of which cases the county shall not recover costs against any defendant who quitclaims or who shall establish the disclaimer at the trial. The sale in such actions shall be conducted, certificates made and filed, the report made and confirmed and a deed executed and delivered in the same manner and with the same effect as in actions for foreclosure of mortgages.

75.19 History History: 1977 c. 83, 174, 203, 272; 1981 c. 322; 1987 a. 378; 1989 a. 347.



75.195 Extended time for beginning tax foreclosure.

75.195  Extended time for beginning tax foreclosure.

75.195(1)(1) In this section:

75.195(1)(a) (a) "Dwelling" means any building that contains one or 2 dwelling units and any land included with that building in the same entry on the tax roll.

75.195(1)(b) (b) "Dwelling unit" means a structure or that part of a structure used as a home, residence or sleeping place by one person or by 2 or more persons maintaining a common household, to the exclusion of all others.

75.195(2) (2) The council of any city authorized to proceed under s. 74.87 may by ordinance direct its treasurer to defer the foreclosure of tax certificates held by the city on dwellings. The ordinance shall designate the period of time that the foreclosure of tax certificates shall be deferred after the period provided by law. The deferral period may not exceed 2 years. The deferral shall apply to those delinquent taxes and assessments incurred while the dwelling was owned and occupied by the person who owns and occupies the building at the beginning of the deferral period. If the owner ceases to occupy the dwelling during the deferral period, the city treasurer shall foreclose the tax certificate on the dwelling as soon as practicable. A city adopting an ordinance under this section may require the dwelling owner to submit proof that the owner is eligible for a deferral under this section.

75.195 History History: 1981 c. 322; 1987 a. 378.



75.20 Limitations on certificates and issue of deeds; life of tax certificate liens.

75.20  Limitations on certificates and issue of deeds; life of tax certificate liens.

75.20(1) (1)  Tax certificates; when void. Tax certificates shall be void after 11 years following December 31 of the year in which such certificates were dated.

75.20(2) (2) County treasurer to cancel all outlawed taxes. No deed shall be issued or action commenced on any tax certificate whatever after it shall have become void by virtue of the statute of limitations provided in this section. The interest in the land represented by such certificate shall terminate upon the last date upon which a deed could have been issued thereon, or an action could have been commenced thereon if no summons and complaint was served and filed prior to such date. The county treasurer shall cancel all tax certificates which have become void by limitation and shall make an entry in the treasurer's record of unredeemed property subject to a tax certificate evidencing such cancellation.

75.20(3) (3) Certification of cancellation to local treasurer. Whenever the county treasurer shall cancel a tax certificate which has become void by virtue of any statutes of limitation the county treasurer shall within 30 days thereafter in writing certify such cancellation to the proper town, city or village treasurer who shall make entry thereof in his or her records. Such cancellation need not be so certified in cases where the county has settled in full with the town, city or village.

75.20(4) (4) Stay by injunction not part of limitation. When the issuing of a deed on a tax certificate or certificates or the commencement of an action thereon shall be stayed by injunction, the time of the continuance of such injunction shall not be a part of the time hereinabove limited in this section as the life of a tax certificate.

75.20 History History: 1975 c. 198; 1981 c. 390 s. 252; 1983 a. 189; 1987 a. 378.



75.22 Validity; immaterial errors.

75.22  Validity; immaterial errors. If after the issuance of a tax certificate or conveyance to the county of any lands subject to a tax certificate and within the time hereinafter prescribed it shall be discovered that the certificate was invalid, the county board shall make an order, briefly stating the reason therefor, directing that the certificate, as it applies to the affected lands, or deed be canceled. But no certificate or conveyance shall be deemed invalid within the meaning of this section by reason of any mistake or irregularity in any of the tax proceedings not affecting the groundwork of the tax; nor shall any county be liable to pay or refund any moneys by reason of any such mistake or irregularity.

75.22 History History: 1987 a. 378.

75.22 Annotation A defect in the groundwork of the tax means a defect or irregularity that necessarily affects the principle of the tax and shows that it must be unjust and unequal or an illegality or irregularity that results in an inequitable burden. In order for a county to argue that it has the authority to set aside a tax deed under this section, it would be required to show the property was inequitably taxed resulting in the property owner paying more than its equitable share of the tax. Jackson County v. Department of Natural Resources, 2006 WI 96, 293 Wis. 2d 497, 717 N.W.2d 713, 04-2582.



75.23 Canceled deeds, certificates of county clerk.

75.23  Canceled deeds, certificates of county clerk. Whenever the county board shall order the cancellation of any tax deed, the county clerk shall furnish to the owner of the lands described in such deed, upon request therefor, a certificate in writing, executed under the clerk's hand and official seal, stating the fact of such cancellation, the date thereof, the description of the lands as to which such deed is canceled, the date of such deed, the date of the issuance of the tax certificate upon which such deed is based and the reason for such cancellation. Such certificate may be recorded in the office of the register of deeds of the county where the lands therein described are located, and such record shall be prima facie evidence of the facts therein stated and of the cancellation of the tax deed therein mentioned as to the lands therein described.

75.23 History History: 1987 a. 378.



75.24 Limitation, claims under illegal deed or certificate.

75.24  Limitation, claims under illegal deed or certificate. Every action brought or claim presented against any county for the recovery of any sum of money on account of any defective or void tax certificate or tax deed made or issued by any such county shall be commenced or presented during the life of such tax certificates on which such deed was issued in accordance with the limitations as provided in s. 75.20; and whenever an action relating to the validity of a tax certificate or tax deed shall have been commenced within the time above limited and a final judgment shall not be rendered in such action until after the expiration of the time so limited, in such case an action may be commenced or claim presented on account of such certificate or deed within one year after final judgment declaring the same void.

75.24 History History: 1987 a. 378.



75.25 Lien of reassessed tax.

75.25  Lien of reassessed tax.

75.25(1) (1) If the county board, on making an order directing the refunding of money on account of the invalidity of any tax certificate or tax deed, shall be satisfied that the lands described in such certificate or deed were justly taxable for such tax or some portion thereof, it shall fix the amount of such tax justly chargeable thereon on each parcel thereof, and direct the same to be assessed in the next assessment of county taxes, with interest thereon at the same rate that would have applied had the tax been collected before the tax certificate was issued, or the land been redeemed from the time when such tax was due and payable to the end of the tax levy year in which such tax will be placed on the tax roll as a reassessment; and the county clerk, in the clerk's next apportionment of county taxes, shall charge the same as a special tax to the town, city or village in which such lands are situated, specifying the particular tract of land upon which the same are to be assessed and the amount chargeable to each parcel and the year when the original tax was assessed, and certify the same to the clerk of the proper town, city or village; and the clerk receiving such certificate shall enter the same on the tax roll accordingly. The lien of any tax reassessed as provided in this section shall attach to the land as of the date when such tax as originally levied became a lien and shall continue and constitute the lien of any tax certificate issued upon such lands for such reassessed tax. Such lien shall be superior to the lien of any tax certificate issued upon such land dated after the date of the lien of such reassessed tax but prior to the date of the tax certificate issued upon such land for such reassessed tax.

75.25(2) (2) Whenever the county board cancels a defective or void tax certificate or tax deed and such lands cannot be justly taxed for the item in question, the county clerk shall charge the respective town, city or village wherein such lands are situated in the clerk's next apportionment of county taxes with the amount of the refund, if any, occasioned by the invalidity of such tax certificate or tax deed. That charge shall be in the amount of the tax without interest.

75.25 History History: 1987 a. 378.



75.26 Limitation.

75.26  Limitation.

75.26(1)(1)

75.26(1)(a)(a) No action may be maintained by the grantee or anyone claiming under the grantee to recover the possession of any land or any interest in land which has been conveyed by deed for the nonpayment of taxes unless one of the following conditions is met:

75.26(1)(a)1. 1. The action is brought within 3 years next after the date of the execution of the deed.

75.26(1)(a)2. 2. The land demanded is, when conveyed, vacant and unoccupied and remains so, unless the action is brought within 3 years next after the date of the recording of the deed.

75.26(1)(a)3. 3. The grantee or those claiming under the grantee have been in actual, not constructive, possession of the land demanded for 3 successive years during the 5 years next after the recording of the deed.

75.26(1)(b) (b) Notwithstanding par. (a), if the former owner takes possession of any land conveyed by deed for the nonpayment of taxes at any time within the 3 months after the expiration of 3 years from the date of the execution of the deed, the grantee in the tax deed or those claiming under the grantee may bring and maintain an action to recover possession of the land at any time within the 3 months after the expiration of 3 years from the date of the execution of the deed.

75.26(2) (2) Tax deed voided. If the original owner, or anyone claiming under the original owner, of lands that have been conveyed by deed for the nonpayment of taxes, pays the taxes assessed against the lands continuously for the 5 years after the execution of the tax deed, without actual notice of the existence of the tax deed, the tax deed is void.

75.26 History History: 1991 a. 316; 1997 a. 253.



75.27 Limitation on former owner.

75.27  Limitation on former owner. No action shall be maintained by the former owner or any person claiming under the former owner to recover the possession of any land or any interest therein which shall have been conveyed by deed for the nonpayment of taxes or to avoid such deed against any person claiming under such deed unless such action shall be brought within 3 years next after the recording of such deed. Whenever any such action shall be commenced upon any tax deed heretofore or hereafter issued after the expiration of 3 years from the date of the recording of such deed, such deed, if executed substantially in the form prescribed by law for the execution of tax deeds, shall be conclusive evidence of the existence and legality of all proceedings from and including the assessment of the property for taxation up to and including the execution of such deed.

75.27 History History: 1991 a. 316.



75.28 Application of all limitations.

75.28  Application of all limitations.

75.28(1) (1) The limitation for bringing actions under s. 75.27 or any other limitation in favor of a tax deed or a tax certificate, except in case of actual possession founded on a tax deed or as otherwise provided in this section, does not apply in the following cases:

75.28(1)(a) (a) If the taxes for the nonpayment of which the land was included in a tax certificate and the tax deed executed were paid prior to the inclusion of the land in the tax certificate.

75.28(1)(b) (b) If the land was redeemed as provided by law.

75.28(1)(c) (c) If the land was exempt from taxation.

75.28(1)(d) (d) If a single tax deed only has been issued and the original owner has, before the issuance of the tax deed, paid all taxes levied against the land for the 3 years after the year for which the land was returned delinquent and sold.

75.28(2) (2)

75.28(2)(a)(a) The tax deed grantee or the assigns of the tax deed grantee may, at any time after the tax deed is issued and recorded, serve a notice on the owner of record of the original title, stating that he, she or they hold a tax deed on the land of the original owner and giving a description of the land so deeded and a reference to the volume and page where the tax deed is recorded. The notice shall be served in the same manner as a summons in a court of record or by registered mail, addressed to the owner of record. Proof of service of the notice shall be filed in the office of the clerk of the county in which the lands are situated.

75.28(2)(b) (b) If the post-office address of the owner of record of the original title is unknown, the tax deed grantee, or the assigns of the tax deed grantee, may file in the office of the county clerk of the county in which the lands are situated an affidavit that he, she or they are unable, with due diligence, to make personal service of the notice or to ascertain the post-office address of the former owner. Upon filing the affidavit, the tax deed grantee, or the assigns of the tax deed grantee, may publish the notice as a class 3 notice, under ch. 985, in the county where the land described in the tax deed is located. Proof of publication of the notice shall be filed in the office of the county clerk.

75.28(3) (3)

75.28(3)(a)(a) If the notice described in sub. (2) is served and filed, or if the notice is published and proof of publication is filed, 30 days or more before the expiration of 3 years from the date of recording the tax deed, the limitation provided by s. 75.27 applies. If the notice is not so served and filed, or if the notice is not published and proof of publication is not filed, the limitation under s. 75.27 is extended until the expiration of 30 days after the day on which the notice is served and filed or published and proof filed.

75.28(3)(b) (b) In any action brought by the original owner to set aside a tax deed after the service or publication and filing of the notice described in sub. (2), the original owner, in case the original owner prevails, shall as a condition of relief pay to the tax deed claimant the sum of $5 for each description and the costs of serving or publishing the notice, in addition to all other costs and charges now provided for by law. The provisions of law regulating costs and charges for the service of a summons in a court of record apply to and govern the amount that may be charged for the service or publication of the notice.

75.28 History History: 1987 a. 378; 1991 a. 316; 1997 a. 253.



75.285 Action; condition precedent.

75.285  Action; condition precedent. No action or proceeding shall be maintained by the former owner or any person claiming under the former owner, based upon the invalidity of any tax certificate or tax deed due to the failure of the county treasurer to give notice under s. 74.59, unless there is deposited with the clerk of circuit court, at the time the action is commenced under s. 801.02, an amount of money equal to either the full amount of all delinquent taxes currently outstanding against the parcel of property which is the subject of the action, plus interest and penalty under s. 74.47, or if the county has taken a tax deed, the full amount payable under s. 75.36 (3) (a) and (b). The deposited funds shall be held by the clerk of circuit court and paid out as directed by the judgment in the action or proceeding.

75.285 History History: 1981 c. 390; 1987 a. 378.



75.29 Actions of ejectment, when barred.

75.29  Actions of ejectment, when barred.

75.29(1) (1) Subject to sub. (2), no action to quiet title, to remove a cloud on title; to cancel, to annul or to set aside any tax deed; of ejectment, of trespass, of waste or for other injury to land shall be brought as to lands purporting to be conveyed by a tax deed void on its face after the expiration of 3 years from the time of the recording of the deed.

75.29(2) (2) The limitation period under sub. (1) does not apply unless each of the following occurs:

75.29(2)(a) (a) The original owner or those claiming under the original owner have failed to pay or redeem all of the taxes levied on the lands from the time of the levy of the tax for the nonpayment of which the tax deed was issued to the time of the recording of the tax deed.

75.29(2)(b) (b) The grantee in the tax deed or those claiming under the grantee in the tax deed have paid or redeemed all of the taxes levied on the lands for the 3 years after the recording of the tax deed.

75.29 History History: 1991 a. 316; 1997 a. 253.



75.30 Action by original owner if deed is void, when barred.

75.30  Action by original owner if deed is void, when barred. No action may be brought by the original owner for the recovery of lands purporting to be conveyed for the nonpayment of taxes by a deed void on its face after the expiration of 5 years from the date of the recording of the tax deed, if the grantee in the tax deed has taken actual possession of the land within 2 years after the recording of the tax deed and has actually and continuously maintained possession of the lands to the end of the 5-year period from the recording of the deed.

75.30 History History: 1997 a. 253.



75.31 "Possession" defined.

75.31  "Possession" defined. What shall constitute a possession of lands within the meaning of ss. 75.26 to 75.30 and the extent of such possession shall be governed by the rules prescribed for determining an adverse possession by a person claiming title founded upon a written instrument.



75.32 Taxation and sale of lands held by counties.

75.32  Taxation and sale of lands held by counties. Real property upon which the county holds a tax certificate shall continue liable to taxation, but when a tax deed shall be issued to the county such property shall thereafter be exempt from taxation until the same is sold by the county. The county clerk shall annually, before February 1, furnish to the assessors of each town a list of the lands in such town exempt under this section. Nothing in this section shall be so construed as to apply to lands owned by minors or persons adjudged mentally incompetent.

75.32 History History: 1977 c. 29 s. 1647 (6); 1977 c. 83, 203; 1987 a. 378.



75.35 Sale of tax-deeded lands; purchase of adjacent lands.

75.35  Sale of tax-deeded lands; purchase of adjacent lands.

75.35(1)(1)  Definition. In this section "tax-deeded lands" means lands which have been acquired by a county through enforcement of the collection of delinquent taxes by tax deed, foreclosure of tax certificate, deed in lieu of tax deed, action in rem under s. 75.521 or other means.

75.35(2) (2) Power of county to sell tax-deeded lands.

75.35(2)(a)(a) Except as provided in s. 75.69, any county shall have the power to sell and convey its tax-deeded lands in such manner and upon such terms as the county board may by ordinance or resolution determine, including without restriction because of enumeration, sale by land contract, or by quitclaim or warranty deed with mortgage from vendee to secure any unpaid balance of the purchase price. Such mortgage may be foreclosed in the same manner as any other mortgage. The title to lands conveyed by land contract shall remain in the county until fully paid for and in the event of default in such payment the county may foreclose the land contract with costs and reasonable attorney fees. When such land contract runs to a person or private corporation, the lands therein conveyed shall be placed on the tax roll and be subject to taxation the same as though absolute title thereto was vested in the purchaser under such land contract. Such purchaser shall be liable to pay all taxes against such land and in the event of failure to make such payment the county may pay the same and add the sum so paid to the amount due on the land contract.

75.35(2)(c) (c) Any conveyance by land contract or deed or satisfaction of mortgage shall be executed by the county clerk under the clerk's hand and the seal of the county.

75.35(2)(d) (d) The county board may delegate its power to manage and sell tax-deeded lands to a committee constituted of such personnel and in such manner and compensated at such rate as the county board may by ordinance determine, provided that the compensation and mileage of county board members serving on such committee shall be limited and restricted as provided in s. 59.13 (2), or the county board may delegate the power of acquisition, management and sale of tax-deeded lands or any part of such power to such officer and departments of the county as the county board may by ordinance determine. Such ordinance shall prescribe the policy to be followed in the acquisition, management and sale of tax-deeded land and shall prescribe generally the powers and duties of such committee, officers, departments, employees and agents. The county board is authorized to engage licensed real estate brokers and salespersons to assist in selling such lands and pay a commission for such service and to advertise such sale in such manner as it deems proper. The county board may appropriate such sums of money as may be necessary to carry out the provisions of this section.

75.35(2)(e) (e) Any county acting either by its board or by delegated authority as provided in this section may sell and convey tax-deeded lands to the former owner or owners thereof and such conveyance shall not operate to revive any tax certificate lien or any other lien whatsoever which was cut off and rendered void by the tax deed, foreclosure of tax certificate, deed in lieu of tax deed, action in rem under s. 75.521 or other means by which the county acquired title to such land, nor shall it revive the lien of any tax certificate or tax dated subsequently to the date on which the county acquired its title. The enactment into statute law of the provisions of this paragraph shall not be deemed an expression of legislative intent that the prior common law of this state was otherwise than as herein provided.

75.35(2)(f) (f) If special assessments, as defined in s. 75.36 (1), levied on the tax-deeded land have not been settled in full under s. 74.29 or otherwise paid to the taxing jurisdiction that levied the special assessments, the taxing jurisdiction may purchase the tax-deeded land by notifying the county of its intent to do so at any time within one year after the period of redemption has expired but prior to the date upon which the tax-deeded land is sold to another person by the county. The amount for which the tax-deeded land may be purchased shall be the sum of the following:

75.35(2)(f)1. 1. All expenses incurred by the county to obtain marketable title to the property, except that the time of county employees and officers may not be included in those expenses. The county may establish a reasonable estimate of the average cost to obtain marketable title to property which it may use instead of determining the actual costs for any parcel sold by the county.

75.35(2)(f)2. 2. All amounts of unpaid general property taxes, special assessments, special charges and special taxes levied against the property sold, including interest and penalties imposed under s. 74.47 previously paid to taxing jurisdictions by the county.

75.35(2)(f)3. 3. Any withdrawal tax and any withdrawal fee due under s. 77.84 (3) (b).

75.35(2)(f)4. 4. Any unpaid special assessments or special charges that were not levied by the taxing jurisdiction purchasing the tax-deeded land. The county shall pay any amounts received under this subdivision to the taxing jurisdiction which levied the special assessment or special charge.

75.35(3) (3) Preference to former owner to repurchase. The county board may, at its option, by ordinance provide that in the sale of tax-deeded lands, the former owner who lost his or her title through delinquent tax collection enforcement procedure, or his or her heirs, may be given such preference in the right to purchase such lands as such ordinance shall provide. Such ordinance may provide that such sale be exempt from any or all provisions of s. 75.69 if the net proceeds from the sale to the former owner as determined under s. 75.36 (3) will be sufficient to pay all special assessments and special charges to which the property is subject, including interest imposed under s. 74.47, or if the county settles in full with the taxing jurisdiction for special assessments, as defined in s. 75.36 (1), to which the property is subject. Such ordinance shall not apply to tax-deeded lands which have been improved for or dedicated to a public use by the county subsequent to its acquisition thereof.

75.35(4) (4) Purchase of adjacent lands. A county may purchase lands adjacent to tax-deeded lands in cases where the county board determines that such purchase will improve the salability of such tax-deeded lands or will create access to streets or highways for lands lacking such access.

75.35(7) (7) Liability precluded. Absent fraud, no county is liable for acts or omissions associated with the sale of property under this section.

75.35 History History: 1987 a. 27, 378; 1989 a. 104; 1993 a. 184; 1995 a. 201; 2003 a. 228.

75.35 Cross-reference Cross-reference: See s. 59.52 (6) for power of county to direct county clerk to sell or contract for sale and conveyance of land owned by county, whether acquired by tax deed or otherwise.

75.35 Annotation An ordinance under sub. (3) allowed a mortgagor to reacquire foreclosed property free of the mortgage lien. Bank of Commerce v. Waukesha County, 89 Wis. 2d 715, 279 N.W.2d 237 (1979).



75.36 County acquisition and sale of property.

75.36  County acquisition and sale of property.

75.36(1)(1)  Definition. In this section, "special assessments" means unpaid installments of special assessments which were levied on real property prior to the date that the county acquired the real property by taking of a tax deed under this chapter. "Special assessments" includes amounts delinquent when the property became subject to a tax certificate, installments which became delinquent during the time the property is subject to a tax certificate and all installments payable after the date the county takes a tax deed under this chapter. "Special assessments" does not include unpaid amounts of special assessments deferred under s. 66.0715 (2), unless the taxing jurisdiction has acted under s. 66.0715 (2) (b).

75.36(2) (2) Acquisition of property by county, effect on liabilities.

75.36(2)(a)(a) If property is acquired by a county taking a tax deed under this chapter, the county is not required to pay any special charges or special assessments until the property is sold by the county. In the case of lands designated as forest croplands or managed forest lands, the county is not required to pay any taxes under s. 77.04, 77.07 or 77.87 until the forest crop is cut. The liens of the tax certificate and of all general property taxes, special assessments, special charges and special taxes levied against the property shall merge in the county's title.

75.36(2)(b) (b) If the county did not settle for unpaid special assessments or special charges under s. 74.29, the county treasurer shall notify all taxing jurisdictions that the county has acquired the property under this chapter. Each taxing jurisdiction shall certify to the county treasurer the unpaid special assessments and special charges to which the property is subject.

75.36(2)(c) (c) If the county's title to the lands taken by tax deed is adjudged to be void, the county shall reinstate any canceled taxes and any liens previously merged under par. (a).

75.36(2m) (2m) Notice; proceeds. Upon acquisition of a tax deed under this chapter if sub. (4) applies, the county treasurer shall notify the former owner, by registered mail or certified mail sent to the former owner's mailing address on the tax bill, that the former owner may be entitled to a share of the proceeds of a future sale. If the former owner does not request, in writing, payment within 60 days after receipt of that notice, the former owner forfeits all claim to those proceeds. If the former owner timely requests payment, the county shall send to the former owner the proceeds identified in sub. (3) (c) minus any delinquent taxes, interest and penalties owed by the former owner to the county in regard to other property and minus the greater of the following amounts:

75.36(2m)(a) (a) Five hundred dollars plus 50% of the amount obtained by subtracting $500 from the proceeds identified in sub. (3) (c).

75.36(2m)(b) (b) The actual costs of the sale as specified under sub. (3) (a) plus 2% of the sale price plus all amounts disbursed under sub. (3) (b) and plus the amount of property taxes that would have been owed on the property for the year during which the sale occurs if the county had not acquired the property.

75.36(3) (3) Distribution of proceeds of sale. If a county sells property that was acquired by taking of a tax deed under this chapter, the county treasurer shall do all of the following:

75.36(3)(a) (a) Determine the net proceeds from the sale of the property by subtracting from the sale price all of the following:

75.36(3)(a)1. 1. The following costs, including personnel costs associated with them: foreclosure costs, record-keeping costs, legal costs, advertising costs and title insurance costs. A county may establish a reasonable estimate of the average costs under this subdivision incurred with respect to property sold after the taking of a tax deed which it may use instead of determining the actual costs for any parcel sold by the county.

75.36(3)(a)1m. 1m. The following actual costs, including personnel costs associated with them: maintenance costs that are required for compliance with building codes or health orders, board-up costs, clean-up costs, demolition costs and all other costs that are reasonable and necessary to sell the property except costs under subd. 2.

75.36(3)(a)2. 2. The amount of real estate agent or broker fees paid for selling the property.

75.36(3)(a)3. 3. All amounts of unpaid general property taxes, special assessments, special charges and special taxes levied against the property sold, including interest and penalties imposed under s. 74.47 previously paid to taxing jurisdictions by the county.

75.36(3)(b) (b) From the net proceeds of the sale of the property, as determined under par. (a), first pay any withdrawal tax and withdrawal fee due under s. 77.84 (3) (b) and then pay to taxing jurisdictions all special assessments and special charges to which the property is subject, including interest and any penalties imposed under s. 74.47. If the net proceeds are not sufficient to pay all outstanding amounts due, the net proceeds shall be prorated to each taxing jurisdiction based upon the ratio that the amount of all special assessments and special charges due that taxing jurisdiction bears to the amount of all special assessments and special charges levied against the property sold, including interest and any penalties imposed under s. 74.47. Amounts payable under this paragraph shall be paid to the taxing jurisdiction within 15 days after the last day of the month in which sale proceeds become available to the county.

75.36(3)(c) (c) Distribute any remaining net proceeds that are subject to sub. (4).

75.36(4) (4) Homestead proceeds. If the former owner had used the property sold as the former owner's homestead at any time during the 5 years preceding the county's acquisition of it under this chapter, the county shall distribute the remainder of the sale proceeds to that former owner.

75.36 History History: 1987 a. 378 ss. 120, 122; 1989 a. 104; 1997 a. 72, 224; 1999 a. 150 s. 672; 2001 a. 30 s. 108; 2003 a. 228.



75.365 Agreements as to delinquent taxes.

75.365  Agreements as to delinquent taxes.

75.365(1) (1)  Counties may enter. Written agreements may be entered into and be operative between a county and any town, city, village, metropolitan sewerage district or area, drainage district, or any other territory, area or district for the benefit of which any taxes may be levied, therein, upon prior authorization and approval thereof by the governing bodies thereof, providing for the disposition of liabilities of the county to such municipality upon or arising out of the return to said county of delinquent taxes; the disposition of tax certificates of which the county may be the holder or owner; the liabilities of the county arising by virtue of its acquiring such tax certificates, and the disposition of such liabilities; the taking of tax deeds by the county; the liabilities of the county arising out of the taking of such tax deeds and the disposition of such liabilities; the sale of the lands upon which such tax deeds are so taken, or both; and the determination and disposition of any and all liabilities of the county in respect to any of the foregoing.

75.365(2) (2) Liability of county limited. Such agreements may include provisions that the county upon acting pursuant to such agreement and the provisions thereof shall not be accountable or liable for any amount greater than that realized by it upon the sale of said lands to which it takes tax deed thereunder or the amounts set forth in said agreement, and that in acting pursuant to such agreement the county shall not incur or be subjected to any liability to anyone except as therein set forth and that if such county should by reason of acting thereunder incur or be subjected to any other or different liability to pay or account in respect to such delinquent taxes, then such local municipality will reimburse the county for such excess liability and indemnify it against any loss or damage that the county may sustain by reason of acting pursuant to such agreement; provided, that the city, town or village entering into such agreement may make payment, settlement or compromise of special assessment bonds to preclude or relieve the county from being subjected to liability thereon.

75.365(3) (3) Sale under agreement. In the event of such agreement the county may sell any of the land to which it takes tax deed pursuant thereto, and that the title conveyed by the county upon such sale shall be in fee simple and free and clear from all tax liens or claims arising out of delinquent special assessments, delinquent general taxes, or both, except delinquent special assessments, delinquent or unpaid general taxes, or both, returned to the county after such sale by the county. Such agreement may provide that the county may sell any land, to which it has taken tax deed thereunder, at private or public sale. The county or the local municipality in which the land is situated may purchase such land when sold by the county pursuant to such agreement.

75.365(4) (4) Applicability. This section shall be controlling and operative in respect to delinquent taxes authorized by the proper governing body to be imposed against lands, whether heretofore or hereafter returned delinquent, and the provisions hereof shall be applicable to such taxes, except that it does not repeal any of the provisions of the general statutes nor affect the applicability thereof to situations not covered herein.

75.365 History History: 1987 a. 378.



75.37 Waste on land subject to a tax certificate.

75.37  Waste on land subject to a tax certificate.

75.37(1) (1) It shall be unlawful for any person or corporation to cut, destroy or remove any logs, wood or timber or any buildings, fixtures and other improvements assessed as real property from any land included in a tax certificate for the nonpayment of taxes while such taxes remain unpaid; and if any person shall cut, destroy or remove the same from such lands during the time aforesaid the county treasurer of the county in which such lands are situated shall issue a warrant under the treasurer's hand and seal to the sheriff, giving therein a description of such lands, the amount of such taxes, with interest and charges thereon then remaining unpaid and the years for which the same are unpaid, commanding such sheriff forthwith to seize such logs, wood, timber, buildings, fixtures and improvements, or materials salvaged therefrom, wherever the same may be found and to sell the same or a sufficient amount thereof to satisfy such taxes, with the interest and charges thereon and the costs of such seizure and sale.

75.37(2) (2) The sheriff shall receive such warrant and execute the same as therein directed, as in case of levy and sale on execution, and make return thereof with his or her doings thereon to the county treasurer within 60 days after the receipt of the same and pay over all money collected thereon to such treasurer.

75.37 History History: 1987 a. 378.



75.375 Waste on lands subject to a tax certificate; penalty.

75.375  Waste on lands subject to a tax certificate; penalty. Any person who shall willfully, maliciously or wantonly injure, destroy or commit waste upon any lands, tenements, or anything appertaining thereto which has been included in a tax certificate for the nonpayment of taxes while such taxes remain unpaid may be fined not more than $500 or imprisoned not more than 90 days or both.

75.375 History History: 1987 a. 378.



75.377 Inspection of property subject to tax certificate.

75.377  Inspection of property subject to tax certificate. A county may enter any real property for which a tax certificate has been issued under s. 74.57, or may authorize another person to enter the real property, to determine the nature and extent of environmental pollution, as defined in s. 299.01 (4).

75.377 History History: 1993 a. 453; 1995 a. 227; 1999 a. 150 s. 286; Stats. 1999 s. 75.377.



75.39 Action to bar former owner.

75.39  Action to bar former owner. A county, as the grantee named in any deed made by a county clerk, which conveys lands subject to a tax certificate which has not been redeemed may, at any time within 3 years after the date of such conveyance, commence an action against the person or persons owning the lands described in such conveyance at the time the lands were included in the tax certificate upon which such conveyance was made, or any parcel thereof or interest therein, or against any person or persons claiming under such owner or owners, for the purpose of barring such former owner or owners and those claiming under them of all right, title, interest or claim in such lands.

75.39 History History: 1987 a. 378.



75.40 Action, where and how brought.

75.40  Action, where and how brought. Such action must be brought in the circuit court of the county in which the lands or some parcel of them, the title of which is sought to be barred by such action, are situated. The county, as plaintiff in such action, may include in its complaint all the lands described in such conveyance, or any separate parcel, or as many separate parcels thereof as it sees fit. The county shall make defendants of all persons who were the former owners of the several parcels of land included in the complaint or those claiming under them or claiming any interest therein.

75.40 History History: 1987 a. 378.



75.41 Complaint.

75.41  Complaint. The complaint in such action shall contain: a description of all the lands the title to which is sought to be barred by such action; a statement that the county claims title to such lands under a deed made by the county clerk and a copy of such deed; the name or names of the former owner or owners of the several tracts of land described therein or the names of the persons claiming under such owner or owners, specifying the persons claiming each separate parcel thereof; and the amount of all delinquent taxes at the time the deed was issued.

75.41 History History: 1987 a. 378.



75.42 Defense, answer.

75.42  Defense, answer.

75.42(1)(1) The defendants in such action may answer severally, or such of them as are jointly interested in any separate parcel or parcels of land described in the complaint may answer jointly, either to the whole complaint or to any separate cause of action stated therein, that the action thereon was not commenced within the time limited by s. 75.39; that the lands described in such complaint or some part or parts thereof to which the defendant or defendants so answering claim title or some interest therein were not liable to taxation at the time the tax for the nonpayment of which the land was included in a tax certificate and conveyed as specified in the complaint was levied; or that the tax for the nonpayment of which said lands purport to have been included in a tax certificate was in fact paid before the land was included in the certificate; or that the land was redeemed as provided by law; or that the deed, a copy of which is set forth in the complaint, was never executed by the officer whose name is subscribed thereto; or that the lands described in the complaint or some part thereof were improved, occupied or cultivated as described in s. 75.12 (1), and that no notice was served upon the defendant or owner or occupant, as required by s. 75.12, and no other defense to such action shall be set up by any defendant or defendants unless the defendant or defendants setting up the same shall, at the time of filing the answer, deposit with the clerk of the court in which such action is pending, for the use of the county as plaintiff in such action, the amount of all delinquent taxes, plus interest and penalty, due on the parcel or parcels of land as to which they defend, at the time the deed was issued, together with interest thereon at the rate of 8% per year from the date of the tax certificate upon which such deed was issued; and shall state in the answer the fact that such deposit has been made, and the amount thereof, and that such defendant is ready to pay such portion of the costs and disbursements in the action as shall be adjudged just and reasonable, in case the county shall elect to receive such deposit and release to said defendant or defendants the parcel or parcels of land on account of which such deposit is made; and any defendant or defendants making the deposit and offer aforesaid may set up in their answer any other matter of defense which will avoid such deed; but no answer merely alleging the defendant's title, or denying the county's title to the lands described in such complaint, or any part or parcel thereof, or which merely alleges that the deed to the county is void shall be a sufficient answer; but every answer shall state specifically the grounds on which the defendant or defendants rely for avoiding the deed of the county.

75.42(2) (2) The defendant may, in all cases within the time limited by law for answering the complaint, execute and deliver to the county a quitclaim deed of the lands described in the complaint, conveying all the right, title and interest of such defendant at the time of the commencement of the suit; or may, within such time, either after having delivered such deed or without such delivery, answer disclaiming any title to the land in question at the time of the commencement of the suit, in either of which cases the county shall not recover costs personally against any such defendant who quitclaims as aforesaid or who shall establish such disclaimer upon the trial of such action. In no case shall costs be taxed as a personal claim against any defendant for attorney fees in excess of $25.

75.42 History History: 1979 c. 110 s. 60 (13); 1987 a. 378.



75.43 Election to receive deposit; costs.

75.43  Election to receive deposit; costs. The county may, at any time within 20 days after receiving an answer showing that a deposit has been made by any defendant or defendants as provided in s. 75.42, give notice to such defendant or defendants that it elects to receive such deposit and that it will, at a time specified in such notice, apply to the clerk of the circuit court, circuit judge or a circuit court commissioner to adjust the costs and disbursements which said defendant or defendants ought to pay, and that upon the payment of the costs and disbursements so adjudged the county will release to such defendant or defendants all right, title and claim which it has to the parcel or parcels of land on account of which the deposit is made by virtue of any deed made for the nonpayment of taxes; and unless the costs are paid within 20 days after the same shall have been so adjusted the clerk of the court shall, upon presentation of an affidavit showing the nonpayment thereof, enter judgment therefor in favor of the county and against the defendant, which shall be enforced as other money judgments.

75.43 History History: 1987 a. 378; 2001 a. 61.



75.44 Release.

75.44  Release. On the payment of the costs by such defendant or defendants or the collection thereof the county shall execute a release to said defendant or defendants of all such right, title, interest or claim in said parcel or parcels of lands, duly acknowledging the same, and deliver it to the said defendant or defendants; and thereupon said action shall be discontinued as to the said parcel or parcels of land so released.

75.44 History History: 1987 a. 378.



75.45 Deed as evidence.

75.45  Deed as evidence. In any action maintained under the provisions of this chapter the production of a deed, a copy of which is set forth in the complaint substantially in the form prescribed by law or a certified copy of the record thereof, shall be presumptive evidence of an absolute title in fee simple in the county, as the grantee therein named or its assigns in and to the land therein described.

75.45 History History: 1987 a. 378.



75.46 Trial; defendant's interest.

75.46  Trial; defendant's interest. All issues of fact and of law joined in any such action shall be tried by the court unless the court shall otherwise direct or unless a party to an issue of fact in any such action shall demand a trial by jury, in which case such issues shall be tried by jury as other issues of fact; and on the trial of every such action every defendant shall be deemed to have a redeemable interest in all the lands described in the county's complaint in respect to which any relief or judgment is sought against such defendant, unless it be otherwise alleged therein.

75.46 History History: 1987 a. 378.



75.47 Separate trials.

75.47  Separate trials. The trial of any issue of fact or of law in such action joined with any defendant or defendants claiming title to and defending as to any separate parcel or parcels of land shall be had separately and a separate judgment may be rendered on such issue.



75.48 Effect of judgment.

75.48  Effect of judgment. If a judgment shall be rendered either for want of an answer or upon the trial of an issue of law or fact in favor of the county and against the defendants claiming such lands or against a defendant or defendants claiming any separate parcel or parcels thereof, such judgment shall forever bar such defendants and all others claiming under them, after the filing of a notice of the pendency of such action as provided by law, from all right, title or interest in said lands or in such separate parcel or parcels thereof.

75.48 History History: 1987 a. 378.



75.49 Judgment for defendant.

75.49  Judgment for defendant. If in any such action judgment be rendered in favor of any defendant claiming any parcel or parcels of said lands or interest therein, such judgment shall adjudge that there be released to such defendant all the county's right, title or claim, at the time of the commencement of the action, by virtue of any deed made for the nonpayment of taxes to the land or interest as to which such judgment is rendered, and that the defendant recover the defendant's costs and disbursements in the action; and the money, if any, deposited by such defendant upon answering shall be applied in payment of such costs, and the surplus of such deposit, if any, shall be paid to the county.

75.49 History History: 1987 a. 378.



75.50 Unknown owners.

75.50  Unknown owners. If the county as plaintiff in such action cannot ascertain who are the proper persons to make defendants as to any tract or parcel of land described in the complaint, it may allege the fact in the complaint and they may be proceeded against as nonresident defendants and shall be described in the proceedings as unknown owners.

75.50 History History: 1987 a. 378.



75.52 Judgment a bar, when.

75.52  Judgment a bar, when. No such action shall be commenced by any person under the provisions of this chapter after a judgment shall have been rendered against that person in any action founded on such tax deed commenced by that person or those under whom that person claims for the recovery of the possession of the lands described in such deed or any part thereof, nor after a judgment shall have been rendered against that person in an action brought by the former owner to recover possession of the lands described in such deed or any part thereof.

75.52 History History: 1991 a. 316.



75.521 Foreclosure of tax liens by action in rem.

75.521  Foreclosure of tax liens by action in rem.

75.521(1)(1)  Definitions. Wherever used or referred to in this section, unless a different meaning clearly appears from the context:

75.521(1)(a) (a) "County" means one of the counties of the state of Wisconsin.

75.521(1)(b) (b) "Tax lien" means the lien or interest evidenced by any tax certificate upon which a tax deed may be applied for as provided by law.

75.521(1)(c) (c) "Treasurer" means the treasurer of a county.

75.521(2) (2) Application of this section.

75.521(2)(a)(a) Adoption of method. Notwithstanding the provisions of any other general, special or local law relating to foreclosure of tax certificates, taking of tax deeds upon tax certificates, and perfecting such tax deed title by bar former owner action or quiet title action, or conveyance from former owners of any interest in said lands, the governing body of any county may elect to enforce the collection of tax liens, the taking of tax title in the name of such county to tax delinquent lands and the perfecting of such tax title in the county in the cases where this section applies by means of the methods provided for in this section. Such election shall be evidenced by an ordinance to such effect in substantially the following form:

"ORDINANCE ELECTING TO PROCEED UNDER
SECTION 75.521 Wis. Stats. IN RELATION TO
THE ENFORCEMENT OF COLLECTION OF TAX LIENS.

The county board of supervisors of the county of .... do ordain as follows:

From and after .... (here insert dates) the .... (here insert name of county) elects to adopt the provisions of section 75.521 Wis. Stats. for the purpose of enforcing tax liens in such county in the cases where the procedure provided by such section is applicable."

Upon the adoption of such ordinance, the provisions of this section shall be applicable to such county and the treasurer need not, thereafter, proceed upon its tax certificates in cases where this section is applicable in any of the other methods provided by ch. 75 or its charter provisions but may do so at the treasurer's option.

75.521(2)(b) (b) Rescission of election to operate under section 75.521. Any county, after at least one year from the adoption of such ordinance, may rescind such election by an ordinance to such effect, which ordinance shall be adopted in the same manner as the original ordinance. Upon the adoption of a rescinding ordinance, the provisions of this section shall cease to be applicable to such county.

75.521(2)(c) (c) Saving clause. Neither the election to adopt s. 75.521 nor the election to rescind the same shall affect any action or proceeding for foreclosure of the tax lien commenced prior to such election or rescission and such action or proceeding may be continued in the same manner as though such election or rescission had not been made.

75.521(2)(d) (d) Provisions of in rem method supersede. Whenever any county shall have adopted this section and is using the procedure herein provided, the provisions of this section shall, with respect to the particular tax liens being collected, supersede the provisions of all general, special or local laws relating to the collection of tax liens by such county in conflict therewith, provided that nothing contained in this subsection nor any use made of the procedure provided in this section shall prevent the use of other procedures provided for in other sections of the statutes in the collection of other tax liens at the option of the county treasurer.

75.521(3) (3) Commencement of proceeding to foreclose tax lien.

75.521(3)(a)(a) Whenever any land has been included in a tax certificate, the treasurer may file in the office of the clerk of the circuit court of the county, one or more lists of parcels of property affected by unpaid tax liens as shown on the tax certificates in the treasurer's office. The treasurer may file the list when any of the following time periods elapses after the date of the tax certificate:

75.521(3)(a)1. 1. One year, if razing, removing and restoration of the site to a dust-free and erosion-free condition costs incurred by any city or village are included in the amount due for taxes.

75.521(3)(a)2. 2. One year, if the tax certificate is held by any city authorized to proceed under s. 74.87 or by any county that has a population of 500,000 or more.

75.521(3)(a)4. 4. Two years, if none of the conditions specified in subds. 1. and 2. applies.

75.521(3)(am) (am) The parcels shall be numbered consecutively in the list prepared under par. (a). The list shall be known as the "List of Tax Liens of .... County Being Foreclosed by Proceeding in Rem .... (year) No. ...." and shall bear the following caption:

"State of Wisconsin

Circuit court

.... County

In the matter of the foreclosure of tax liens under section 75.521 Wisconsin Statutes by .... County, List of Tax Liens for .... (year), Number ....". The list shall contain as to each parcel, the following:

75.521(3)(am)1. 1. A brief description sufficient to identify each parcel affected by such tax lien. The description shall state the lot, block and section number of any parcel upon any tract, the plat or map of which is recorded and filed in the office of the register of deeds of such county. If the lands be unplatted an engineer's metes and bounds description shall be a sufficient description.

75.521(3)(am)2. 2. The name or names of the last owner or owners and mortgagee or mortgagees of the parcel as the ownership or mortgage interest appears of record in the office of the register of deeds of the county in which the parcel is situated, and the state of Wisconsin if it has a determined but unpaid death tax lien, a filed, nonoutlawed income or franchise tax warrant or a judgment entered in the judgment and lien docket, all in the county where the parcel is situated.

75.521(3)(am)3. 3. A statement of the amount of the principal sum of each tax lien in the hands of the county treasurer, together with the date from which and the rate at which interest shall be computed on said principal sum.

75.521(3)(am)4. 4. A petition to the court for judgment vesting title to each of said parcels of land in the county, as of the date of entry of judgment and barring any and all claims whatsoever of the former owner or any person claiming through and under the former owner since the date of filing the list of tax liens in the office of the clerk of the circuit court.

75.521(3)(am)5. 5. The names of all municipalities, other than the foreclosing county, having any right, title or interest in the land or in the tax liens or in the proceeds thereof.

75.521(3)(b) (b) Such list of tax liens shall be verified by the affidavit of the county treasurer and shall be posted in the treasurer's office. The filing of such list of tax liens in the office of the clerk of the circuit court shall constitute and have the same effect as the filing and recording in the office of the register of deeds of such county of a separate and individual notice of the pendency of such proceeding as to each parcel described in such list, and likewise, not withstanding any other provision of law, shall constitute the commencement of a special proceeding by the county against each parcel of real estate therein described and have the same effect as the filing or recording of an individual and separate petition or complaint by the county against each parcel of real estate therein described to enforce the payment of the tax liens against such property.

75.521(3)(c) (c) A copy of the petition and so much of the list of tax liens as shall include the description of a particular parcel shall be mailed by registered or certified mail, return receipt requested, by the county treasurer to the last-known post-office address of each owner and mortgagee of record, the state of Wisconsin in the instances specified in par. (am) 2., and to each municipality, other than the foreclosing county, having any right, title or interest in the land or in the tax liens or the proceeds thereof. An affidavit of the treasurer setting forth the names of the owners, mortgagees, the state of Wisconsin in the proper case and municipalities for whom a post-office address has been ascertained, giving the addresses and stating that notice was mailed, giving the date of mailing, and stating that no present post-office address was ascertainable for the other owners and mortgagees, shall be filed and constitute full compliance with this paragraph.

75.521(3m) (3m) Extended time for foreclosing tax liens.

75.521(3m)(a)(a) In this subsection:

75.521(3m)(a)1. 1. "Dwelling" means any building that contains one or 2 dwelling units and any land included with that building in the same entry on the tax roll.

75.521(3m)(a)2. 2. "Dwelling unit" means a structure or that part of a structure used as a home, residence or sleeping place by one person or by 2 or more persons maintaining a common household, to the exclusion of all others.

75.521(3m)(b) (b) The common council of any city authorized to proceed under s. 74.87 may by ordinance direct its treasurer to defer the foreclosure of tax liens on dwellings. The ordinance shall designate the period of time that the foreclosure of tax liens shall be deferred after the one-year period provided under sub. (3) (a) 1. and 2. The deferral period may not exceed 2 years. The deferral shall apply to those delinquent taxes and assessments incurred while the dwelling was owned and occupied by the person who owns and occupies the building at the beginning of the deferral period. If the owner ceases to occupy the dwelling during the deferral period, the city treasurer shall foreclose the tax lien on the dwelling as soon as practicable. A city adopting an ordinance under this subsection may require the dwelling owner to submit proof that the owner is eligible for a deferral under this subsection.

75.521(4) (4) Duty of the clerk of circuit court. Each clerk of the circuit court with whom the list of tax liens is filed shall index it by year and list number, and alphabetically by the names of those set forth in the list, under sub. (3) (am) 2., in a separate record kept for that purpose and the clerk shall be entitled to a fee of $3 for receiving, filing and indexing of each such list, in lieu of any other fees to which he or she might otherwise be entitled for those services. The circuit court of the county in which the delinquent list is filed has jurisdiction of the proceeding authorized by this section.

75.521(5) (5) Rights of persons having an interest in parcels of land affected by tax liens. Every person, including any municipal taxing district other than the county, having any right, title or interest in, or lien upon, any parcel described in such list may redeem such parcel by paying all of the sums mentioned in such list of tax liens together with interest thereon and the reasonable costs that the county incurred to initiate the proceedings under sub. (3) plus the person's share of the reasonable costs of publication under sub. (6), or such portion thereof as is due for the interest therein or part thereof owned by such person which amount shall be determined by the county treasurer on application, before the expiration of the redemption period mentioned in the notice published pursuant to sub. (6), or may serve a verified answer upon the county treasurer of such county, as provided in sub. (7). The caption of such answer shall contain a reference to the number or numbers of the parcels concerned as shown by the treasurer's list. Such answer must be served on said county treasurer and filed in the office of the clerk of the circuit court within 30 days after the date mentioned in the notice published pursuant to sub. (6), as the last day for redemption. In the event of the failure to redeem or answer by any person having the right to redeem or answer within the time herein limited, such person, and all persons claiming under and through that person, from and after the date of the filing of said list of tax liens with the clerk of the circuit court, shall be forever barred and foreclosed of all his or her right, title and interest in and to the parcel described in such list of tax liens and a judgment in foreclosure may be taken as herein provided. Upon redemption as permitted by this section, the person redeeming shall be entitled to a certificate evidencing such redemption from the county treasurer of such county, describing the property in the same manner as it is described in such list of tax liens and the fact of such redemption shall be noted upon the tax rolls in the office of the county treasurer, who shall file a certified copy of such redemption certificate with the clerk of the circuit court and upon such filing, such clerk shall note the word "Redeemed" and the date of such filing opposite the description of said parcel on such list of tax liens. Such notation shall operate to cancel the notice of pendency of proceeding with respect to such parcel or such portion thereof. The person so redeeming shall be entitled to add the amount paid in redemption to the face amount of any lien which the person may have against said lands and to have interest thereon until paid.

75.521(6) (6) Public notice of in rem proceeding. Upon the filing of such list in the office of the clerk of the circuit court, the county treasurer forthwith shall prepare a notice that such list of tax liens and petition has been so filed and a copy thereof posted in the office of said county treasurer. The treasurer shall cause such notice, together with the list of tax liens and petition, to be published as a class 3 notice, under ch. 985. Such notice shall be in substantially the following form:

NOTICE OF COMMENCEMENT OF PROCEEDING

IN REM TO FORECLOSE TAX LIENS

BY .... COUNTY

(Here insert list of tax liens and petition as filed in office of clerk of the circuit court.)

Take notice That all persons having or claiming to have any right, title or interest in or lien upon the real property described in the list of tax liens, No. ...., on file in the office of the clerk of the circuit court of .... county, dated ...., and hereinabove set forth, are hereby notified that the filing of such list of tax liens in the office of the clerk of the circuit court of .... county constitutes the commencement by said .... county of a special proceeding in the circuit court for .... county to foreclose the tax liens therein described by foreclosure proceeding in rem and that a notice of the pendency of such proceeding against each piece or parcel of land therein described was filed in the office of the clerk of the circuit court on .... (insert date). Such proceeding is brought against the real property herein described only and is to foreclose the tax liens described in such list. No personal judgment will be entered herein for such taxes, assessments or other legal charges or any part thereof.

Take further notice That all persons having or claiming to have any right, title or interest in or lien upon the real property described in said list of tax liens are hereby notified that a certified copy of such list of tax liens has been posted in the office of the county treasurer of .... county and will remain posted for public inspection up to and including .... (here insert date at least 8 weeks from the date of the first publication of this notice) which date is hereby fixed as the last day for redemption.

Take further notice That any person having or claiming to have any right, title or interest in or lien upon any such parcel may, on or before said .... (insert redemption final date), redeem such delinquent tax liens by paying to the county treasurer of .... county, the amount of all such unpaid tax liens and in addition thereto, all interest and penalties which have accrued on said unpaid tax liens, computed to and including the date of redemption, plus the reasonable costs that the county incurred to initiate the proceedings plus the person's share of the reasonable costs of publication under sub. (6).

.... County

By ....

County Treasurer

75.521(7) (7) Right of person having an interest in or lien upon parcels described in list of tax liens, to answer petition.

75.521(7)(a)(a) Every person having any right, title or interest in or lien upon any parcel described in such list of tax liens, may serve a duly verified answer upon the county treasurer for such county, setting forth in detail, the nature and amount of that person's interest and objecting to the proposed foreclosure upon one or more of the following grounds only:

75.521(7)(a)1. 1. That the lands in which such person is interested, described in such list of tax liens, were not liable to taxation, special assessment, special charge or special tax at the time the tax, special assessment, special charge or special tax for the nonpayment of which the tax lien arises, was levied.

75.521(7)(a)2. 2. That the tax, special assessment, special charge or special tax for the nonpayment of which said tax lien arises, was in fact paid before the last day of the redemption period provided by law.

75.521(7)(a)3. 3. That the tax lien is barred by the statute of limitations.

75.521(7)(b) (b) No other defense to the petition of said county set forth in such tax list, shall be set up. Such answer must be filed in the office of the clerk of the circuit court and served upon the county treasurer of such county within 30 days after the date hereinabove mentioned, as the last date for redemption.

75.521(8) (8) Duty of the court to enter judgment in default cases. In the event of the failure to redeem or answer by any person having the right to redeem or answer as hereinabove provided, such person and all persons claiming under and through that person, from and after the date of the filing of the list of tax liens in the office of the clerk of the circuit court of the county, shall be forever barred and foreclosed of all right, title and interest and equity of redemption in and to the parcel described in such list of the tax liens, and upon filing of an affidavit of such default or failure of redemption by the county treasurer of such county, the court in which such list of tax liens is filed, shall render final judgment ordering and adjudging that the county is vested with an estate in fee simple absolute in such lands, subject, however, to all unpaid taxes and charges which are subsequent to the latest dated valid tax lien appearing on the list specified in sub. (3) (b) and to recorded restrictions as provided by s. 75.14 (4) and all persons, both natural and artificial, including the state of Wisconsin, infants, individuals adjudicated incompetent, absentees, and nonresidents who may have had any right, title, interest, claim, lien or equity of redemption in such lands, are forever barred and foreclosed of such right, title, interest, claim, lien or equity of redemption. Such judgment shall be deemed to be based on the latest dated valid tax lien appearing on the list of tax liens. No personal judgment shall be entered against any person having or claiming to have any right, title or interest in or lien upon said lands. Such judgment shall have the effect of the issuance of a tax deed or deeds and of judgment to bar former owners and quiet title thereon.

75.521(9) (9) Filing of affidavit. All affidavits of filing, publication, posting, mailing or other acts required by this section, shall be made by the person performing such acts and shall be filed in the office of the clerk of the circuit court of the county in which the property subject to such tax lien is situated and shall, together with all other documents required in this section, filed in such office, constitute and become part of the judgment roll in such foreclosure proceeding.

75.521(10) (10) Contested issues and trial thereof. If a duly verified answer is served upon the county treasurer within the period mentioned in sub. (7), the court shall hear and determine the issues raised by the petition and answer in the same manner and under the same rules as it hears and determines civil actions, except as in this section otherwise provided. Upon such trial, proof that such tax, special assessment, special charge or special tax, together with any interest or penalty which may have been due was paid, or that the property was not subject to tax, special assessment, special charge or special tax, or that such tax lien is barred by the statute of limitations, shall constitute a complete defense. Whenever an answer is interposed as herein provided, there shall be a severance of the proceeding as to any parcel or parcels of land in which such answering defendant has any right, title or interest as alleged in his or her answer, and as to the other parcels in such list, the proceeding shall proceed as provided in sub. (8).

75.521(11) (11) Preference over other proceedings and actions. Any proceeding brought pursuant to this section shall be given preference over all other causes and actions not on trial and no such proceeding shall be referred.

75.521(12) (12) Presumptions of validity; guardian ad litem.

75.521(12)(a)(a) The county need not plead or prove the various steps, proceedings and notices for the assessment and levy of the taxes, assessments or other lawful charges against the lands set forth in the list of tax liens and all such taxes, assessments or other lawful charges and the lien thereof shall be presumed to be valid. A defendant alleging any jurisdictional defect or invalidity in the tax, special assessment, special charge or special tax, because of which said land was not liable to taxation, special assessment or other lawful charge, must particularly specify in the defendant's answer such jurisdictional defect or invalidity and must affirmatively establish such defense.

75.521(12)(b) (b) This section shall apply to and be valid and effective with respect to all defendants even though one or more be infants, individuals adjudicated incompetent, absentees or nonresidents of the state of Wisconsin, provided that a guardian ad litem shall be appointed to serve for all persons known or unknown who have or may have an interest in the lands described in any list and who are or may be minors or individuals adjudicated incompetent at the date of filing such list. Such guardian ad litem may be appointed by the court without notice, and the fee for the services of the guardian ad litem as fixed by the court shall be paid by the county.

75.521(13) (13) Judgment, contents.

75.521(13)(a)(a) Where, as to any parcel in the list of tax liens, an answer has been interposed by a party and the court shall determine in favor of such party upon such answer, the court shall make a final judgment divesting said parcel of the lien alleged to have accrued against same.

75.521(13)(b) (b) In the event that the court shall determine that the issue raised by the answer of the defendant is without merit, a final judgment to such effect shall be entered ordering and adjudging that the county is vested with an estate in fee simple absolute in such lands subject, however, to all unpaid taxes and charges which are subsequent to the latest dated tax lien appearing on the list specified in sub. (3) (b) and to recorded restrictions as provided by s. 75.14, and all persons, both natural and artificial, including the state of Wisconsin, infants, individuals adjudicated incompetent, absentees and nonresidents who may have had any right, title, interest, claim, lien or equity of redemption in such lands, are forever barred and foreclosed of such right, title, interest, claim, lien or equity of redemption. Such judgment shall be deemed to be based on the latest dated tax lien appearing on the list of tax liens. Such judgment shall have the effect of the issuance of a tax deed or deeds and of judgment to bar former owners and quiet title thereon.

75.521(14) (14) Judgment to be recorded. A certified copy of the judgment of the court in both default and contested cases shall be recorded by the prevailing party in the office of the register of deeds of such county.

75.521(14a) (14a) Damages. Any person who was the owner of any right, title or interest in land which was lost by judgment of foreclosure as provided in this section may within 2 years from the date of entry of such judgment, in the cases hereinafter mentioned other than fraud and within 6 years in the case of fraud, commence an action in the circuit court against the county to recover the fair market value of the person's interest therein at the date of entry of said judgment of foreclosure in rem. If the court determines that such person's right, title and interest in said land was unjustly foreclosed and lost because said person's interest in such lands was not subject to taxation, special assessment, special charge or special tax at the time of the levy of the tax, assessment or charge, for nonpayment of which said lands were foreclosed, or that in fact such tax, special assessment, special charge or special tax was paid by said owner, or that the tax lien upon which the judgment of foreclosure in rem was based was barred by the statute of limitations, or if such person lost said property through fraud without fault on his or her part, the court shall determine the fair market value of said land or of said person's interest therein as hereinabove set forth. The fair market value shall not exceed the amount arrived at by dividing the assessed valuation of such lands in the year in which such judgment in rem was entered by the percentage ratio of real estate assessments prevailing for the taxing district in which the lands were located as set forth in the equalization for state tax purposes of the same year. The court shall award judgment to such plaintiff in such amount, together with reasonable attorney fees to be fixed by the court, and the plaintiff's costs and disbursements of such action. The amount awarded the plaintiff shall be reduced by the total amount due, as of the date of entry of such judgment, for all current taxes and upon all tax certificates held by the county on such date that the court shall find were valid. Upon payment of the judgment the county may charge back as a tax to any taxing district the amount which such district received from the county in payment of taxes and interest on said land either by distribution of proceeds of sale thereof by the county or through other payment by the county to the extent that it exceeds the amount distributable to such district had the same been based upon the payment of the taxes and interest found by the court to be properly payable at the time of the entry of the judgment of foreclosure and applied in reduction of the amount awarded to the plaintiff hereunder.

75.521 History History: 1977 c. 174; 1979 c. 34, 89; 1983 a. 52, 192, 302, 538; 1987 a. 27, 378; 1989 a. 330, 347; 1991 a. 39, 316; 1993 a. 301, 490; 1995 a. 224, 225, 417; 1997 a. 72, 250; 1999 a. 96; 2005 a. 387.

75.521 Annotation The county's failure to fully comply with the statute renders a foreclosure judgment void. A judgment may not be valid as to one party but void as to another. Waukesha County v. Young, 106 Wis. 2d 244, 316 N.W.2d 362 (1982).

75.521 Annotation Judgment under this section extinguishes all rights, titles, and interests in foreclosed property, including a claim based on adverse possession. Published notice was sufficient. Leciejewski v. Sedlak, 116 Wis. 2d 629, 342 N.W.2d 734 (1984).

75.521 Annotation The role of a guardian ad litem appointed under sub. (12) (b) is outlined. Waukesha County v. Tadych, 197 Wis. 2d 653, 541 N.W.2d 782 (Ct. App. 1995), 94-0170.

75.521 Annotation A municipality may constitutionally retain the excess proceeds of a tax lien foreclosure and sale if there has been notice sufficient to meet due process requirements. Due process does not require notices to state that should the tax lien be foreclosed and property sold the municipality may retain all the proceeds. Ritter v. Ross, 207 Wis. 2d 477, 558 N.W.2d 909 (Ct. App. 1996).

75.521 Annotation If the provisions of this section are not followed, the remedies of this section are not available. A county's failure to fully comply with the statute renders the foreclosure judgment void. Topps v. Walworth County, 2003 WI App 30, 260 Wis. 2d 225, 659 N.W.2d 177, 02-0653.

75.521 Annotation A reasonable reading of sub. (3) (am) 2. and (c) is that they direct a county to set forth the names of the owners and mortgagees for whom a post-office address is identified in the records that are located in the office of the register of deeds, relating to each affected parcel. Nowhere in the statute does the legislature direct counties, before compiling a list of "unknown addresses" under sub. (3) (c), to search elsewhere if no address appears in the records relating to an affected parcel. Juneau County v. Associated Bank, N.A. 2013 WI App 29, 346 Wis. 2d 264, 828 N.W.2d 262, 12-1304.

75.521 Annotation An income tax lien is extinguished by tax deed under 75.14 or by judgment under 75.521. 62 Atty. Gen. 234.



75.54 Reassessment of taxes by order of court.

75.54  Reassessment of taxes by order of court.

75.54(1) (1) In all actions in any court of this state in which either party seeks to avoid or set aside in whole or in part any assessment, tax or tax proceeding or reassessment, if the court is of the opinion, after holding a hearing, that, for any reason affecting the groundwork of the tax and all of the property in any taxation district, the assessment, tax or tax proceeding should be set aside, the court shall immediately stay all proceedings in the action and in all other actions affecting the assessment, tax or tax proceeding in the taxation district until a reassessment of the property in the taxation district can be made. The proper officers of the municipality constituting the taxation district or in which the district is located shall reassess the property in the taxation district in the manner specified in the statutes and levy upon the reassessed property the amount of taxes for the year in question. A reassessment under this subsection shall be made by the assessor of the taxation district or by the person the court appoints, and the assessment roll shall be submitted to and passed upon by the board of review in the manner and after the same notice as that which is given in the case of the original assessment.

75.54(2) (2)

75.54(2)(a)(a) Upon completion of the review by the board of review under sub. (1), the clerk of the town, village or city in which the reassessed district is situated shall extend upon the assessment roll the taxes lawfully levied upon and apportioned to the property described in the tax roll for the year in question. The tax roll and the tax extended on the tax roll under this section are a public record and are prima facie evidence in any legal proceeding of all of the following:

75.54(2)(a)1. 1. The amount of tax justly chargeable against the party seeking to set aside or avoid the original assessment, tax or tax proceeding and the amount of tax upon all lands respecting which the action was brought.

75.54(2)(a)2. 2. The amount of tax justly chargeable against every other person and all other lands included in the tax roll for the year in question.

75.54(2)(b) (b) The reassessment and tax roll as corrected under this section shall be completed and filed with the clerk of the taxation district within 90 days from the date of entry of the order for reassessment unless the court upon motion and cause shown extends the time.

75.54(3) (3)

75.54(3)(a)(a) Upon completion and filing of the tax roll under sub. (2), notice of the reassessment shall be given by the clerk of the taxation district to the clerk of the court in which the action challenging the tax is pending. The clerk of court shall give notice of the reassessment to the attorneys for the parties to the action and to the attorneys in all other actions pending in which the validity of the original assessment may be involved.

75.54(3)(b) (b) If any party to an action seeking to set aside or avoid the original assessment, tax or tax proceeding desires to contest the validity of a reassessment made under this section, that party shall, within 20 days after notice of the completion and filing of the reassessment and tax roll, file written objections to the reassessment or tax roll with the clerk of the court where the action is pending and serve a copy of those objections upon the attorney for the opposing party within 5 days after filing.

75.54(3)(c) (c) Upon the filing and service of the written objections under par. (b), the court may direct that the issue raised by the objections be tried summarily by the court, which shall make an order sustaining or overruling the objections. If the objections are sustained, the court shall do one of the following:

75.54(3)(c)1. 1. Hold the reassessment or tax roll to be invalid and order subsequent reassessments of the tax in the manner and form provided in this section.

75.54(3)(c)2. 2. Determine and fix the amount of tax to be paid by the party or parties contesting the original assessment, tax or tax proceeding, and, for that purpose, the court may proceed to take any further evidence that is necessary to determine the tax.

75.54(4) (4)

75.54(4)(a)(a) If under sub. (3) the reassessment and tax roll are held by the court to be regular and valid or if no objections to the reassessment and tax roll are filed, the court shall make an order requiring the party or parties contesting the original assessment, tax or tax proceeding to pay into court, for the use and benefit of the party entitled thereto, the amount that by the reassessment the contesting party or parties justly ought to pay. If the amount of tax imposed upon the property of the contesting party by the reassessment, or by the subsequent determination and order of the court, equals or exceeds the amount imposed on the property by the original assessment and tax roll, the party or parties contesting the validity of the assessment shall be adjudged to pay the costs of the suit. Otherwise, upon complying with the order of the court, the contesting party or parties are entitled to judgment with costs.

75.54(4)(b) (b) No judgment rendered in any action under this section affects the validity of any tax against any person other than the parties to the action or affects property that is not described in the complaint in the action.

75.54(5) (5) A stay of proceedings and reassessment in accordance with sub. (1) shall be ordered in all cases in which a tax that has been reassessed by any county, town or village board or common council for one or more years is adjudged uncollectible or void for any reason affecting the groundwork of the tax so as to require a reassessment in order to determine the amount properly due. If the reassessed tax has been levied in different years it is not necessary to make separate assessment rolls for each year. The valuations for each year may be placed opposite the description of the property on the assessment roll in columns headed with the figures of the year, so that the valuations for each year of reassessments are distinct from the valuations for other years entered upon the tax roll. All of the provisions of this section apply to the making and completion of, and to objections and further proceedings in respect to, an assessment under this subsection. An assessment under this subsection shall be treated with respect to each year that it purports to embrace as if it were a separate reassessment roll for that year.

75.54(5g) (5g) The value of property reassessed under this section shall be fixed, as nearly as possible, as of the day as of which the original assessment was made, and the rules for determining the value of the property are those provided by law.

75.54(5r) (5r) This section applies to all actions.

75.54(6) (6) In any action under this section in which the evidence enables the court to determine, with reasonable certainty, the amount of taxes that were justly chargeable against the lands involved in the action, the court, may proceed to judgment without staying proceedings or ordering a reassessment, if it finds that it is for the best interests of all parties to the action that it should do so.

75.54 History History: 1991 a. 316; 1997 a. 253.

75.54 Annotation When an initial assessment was unchallenged but annual percentage increases were voided, the "groundwork" of the tax was unaffected under sub. (1). Kaskin v. Board of Review, 91 Wis. 2d 272, 282 N.W.2d 620 (Ct. App. 1979).

75.54 Annotation The trial court may determine taxes under either s. 74.74 [now 74.39] or 75.54. Judicial determination of taxes is not an unconstitutional "levy." Fontana v. Village of Fontana-on-Geneva Lake, 107 Wis. 2d 226, 319 N.W.2d 900 (Ct. App. 1982). Affirmed. 111 Wis. 2d 215, 330 N.W.2d 211 (1983).

75.54 Annotation The court erred in ordering an area reassessment without holding a hearing under sub. (1). Hemker v. Huggett, 114 Wis. 2d 320, 338 N.W.2d 335 (Ct. App. 1983).



75.55 Application of section 75.54.

75.55  Application of section 75.54. Section 75.54 shall be construed to permit the reassessment, by or under the direction or authority of any city, of the property, real and personal, therein, which city, before and until the passage of these statutes, was authorized by law to make its own tax sales, tax certificates and tax deeds by its own proper officers. And in and for and in respect to every such city and the property, real and personal, therein the mayor and council thereof, the assessors thereof, the city clerk thereof, the board of equalization thereof, and the city treasurer thereof shall, as to any such city and the wards therein, respectively exercise all the powers and perform all the duties and proceed in the manner hereinbefore provided in respect to towns, villages and other cities, and exercise the powers and perform the duties devolved upon the board of supervisors, upon the assessors, upon the town clerk, upon the board of review and upon the town treasurer, respectively, for the reassessment of taxes and the collection thereof.



75.61 Actions related to tax certificates.

75.61  Actions related to tax certificates.

75.61(1) (1)  One-year limitation. Every action enumerated in s. 75.57, 1955 stats., and s. 66.0731, and every action or proceeding to set aside any inclusion of land in a tax certificate for the nonpayment of taxes, or to cancel any tax certificate, or to restrain the issuing of any tax certificate, or tax deed, for any error or defect going to the validity of the assessment, and affecting the groundwork of such tax, or on account of any void or defective special assessment, shall be commenced within one year from the date of issuance of the tax certificate under s. 74.57, and not thereafter. In every action brought to set aside any such inclusion of land in a tax certificate, or to cancel any tax certificate, or to restrain the issuing of any tax deed upon any ground whatever not going to the validity of the assessment and affecting the groundwork of such tax, special assessment, special charge or special tax, the plaintiff, if he or she shows himself or herself otherwise entitled to judgment, shall, before the entry thereof within a reasonable time to be fixed by the court, pay into the court for the county or city authorized to act under s. 74.87 holding the tax certificate the amount for which such land is delinquent, with interest on all such amounts at the rate of 8% per year from the times of payment until the money is paid into court; and in default of such payment within the time so fixed the defendant shall have judgment in the action. This provision as to the payment into court to be made by the plaintiff shall apply to all actions brought to cancel any tax deed, or to remove the cloud upon any title created by any tax certificate or tax deed where the action impeaches the tax deed or tax certificate upon any grounds whatever not affecting the groundwork of the tax for the nonpayment of which such deed or tax certificate was issued.

75.61(2) (2) Tax certificates of county, discount on. Whenever the county holds tax certificates upon real estate and the owner of said real estate or any person, firm, association, corporation or limited liability company holding a valid lien thereon shall claim the assessment of said real estate to be greater than the value that can ordinarily be obtained therefor at private sale, the respective town board, village board or city council where said real estate is situated may take proof under oath of the value of said real estate and make a finding thereon. Upon the filing of said finding with the county treasurer, the treasurer shall accept from said owner or lienholder the proper proportional tax on said real estate based upon the value so found, together with the proper charges, as in the case of redemption of tax certificates, shall cancel said tax certificate as it relates to that real estate, and shall give to said owner or lienholder a receipt for said tax. The difference between the tax as returned and the amount of such proportional tax, exclusive of charges, received by the county as a result of the compromise shall be charged to the town, village or city which returned the same and may be included by the county as a special charge in the next tax levy against such town, city or village.

75.61 History History: 1979 c. 110; 1987 a. 378; 1993 a. 112; 1999 a. 150 s. 672.



75.62 Procedure in actions related to tax certificates.

75.62  Procedure in actions related to tax certificates.

75.62(1)(1)  Conditional payment. Whenever any action or special proceeding is hereafter commenced to set aside any inclusion of lands in a tax certificate for the nonpayment of taxes, or to cancel any tax certificate, or to restrain the issuing of any tax certificate or tax deed, or to set aside any tax, for any error or defect going to the validity of the assessment and affecting the groundwork of such tax, within 20 days after the commencement of such action the plaintiff in such action or special proceeding shall pay or cause to be paid to the county, town, city, or village officer entitled to receive the same, the amount of taxes, interest and charges levied against the said lands involved in such action, as a condition of maintaining said action.

75.62(2) (2) Reassessment; proceeding. If in said action or proceeding a reassessment is ordered, the court shall, upon the completion of said reassessment made in the manner required by statute, determine the amount which, according to said reassessment, the plaintiff ought justly to have paid upon the lands involved in said action or special proceeding.

75.62(3) (3) Judgment. The plaintiff in such action or special proceeding shall be entitled to recover judgment for the amount, if any, the plaintiff so paid in excess of the amount the court shall finally determine the plaintiff ought to have paid on the lands involved in said action or proceeding, with interest from the date of such payment.

75.62(4) (4) Payment of judgment. Payment of any judgment so recovered by the plaintiff, shall be made forthwith by the treasurer of any such county, town, city or village, upon presentation of a certified copy thereof, without other or further order. The treasurer shall preserve said copy of said judgment as the treasurer's warrant for such payment and shall require the satisfaction of record of said judgment upon the making of such payment. The amount of any judgment so paid by the county treasurer shall be charged to the proper town, city or village and may be included by the county as a special charge against such town, city or village if such judgment shall be the result of an error or defect caused by said town, city or village or official thereof.

75.62 History History: 1987 a. 378; 1989 a. 56; 1991 a. 316.



75.63 Ejectment as to public lands; conditions.

75.63  Ejectment as to public lands; conditions.

75.63(1) (1)

75.63(1)(a)(a) No action may be commenced, maintained or prosecuted by or on behalf of the original owner or any person claiming title through or under the original owner to recover possession of or in any way involving the title to any lands conveyed to this state by any county, or attempted to be so conveyed, and sold by this state to any person until all of the following have been paid into the treasury of the county where the lands are located:

75.63(1)(a)1. 1. All taxes levied and assessed on the lands from the date of the sale of the lands by the state.

75.63(1)(a)2. 2. All legal charges for assessing and collecting the taxes described in subd. 1, and interest thereon at the rate of 8% per year from the January 15 in each year during which the lands were assessed, commencing with the January following the first assessment after the sale.

75.63(1)(a)3. 3. All delinquent taxes levied upon and returned against the lands that were unpaid when the lands were conveyed or attempted to be conveyed to the state, together with interest on those delinquent taxes at the rate and in the manner described in subd. 2.

75.63(1)(b) (b) All money paid into a county treasury under par. (a) shall be retained in the treasury pending the conclusion of the action described in par. (a) (intro.). The money shall be returned to the party paying or depositing the money if the party fails to maintain the action. If the action is maintained, an amount equal to the delinquent taxes and interest described in par. (a) shall be retained by the county. The remainder shall be paid over to the person purchasing the lands from the state or that person's legal representatives.

75.63(2) (2) If the title to any such lands shall be adjudged to be in such original owner or party claiming title through or under the original owner they shall be deemed to be and shall be subject to taxation during the time the same were held by the state in like manner as if they had not been conveyed to or held by it, and the taxes for such period shall be levied and assessed upon such lands and collected in like manner as other taxes upon real estate. In all such actions the court shall enter an order requiring the plaintiff therein, within a reasonable time to be fixed in the order, to comply with this section by payment of the taxes, charges and interest as provided herein, and in default of compliance therewith the court shall dismiss the action. Nothing herein contained shall be construed as amending or repealing s. 75.26, 75.27 or 75.61.

75.63 History History: 1973 c. 189; 1977 c. 29 s. 1646 (3); 1977 c. 273; 1979 c. 110 s. 60 (13); 1991 a. 316; 1997 a. 253; 2005 a. 253.



75.64 No jurisdiction; issue of deed postponed; deposit.

75.64  No jurisdiction; issue of deed postponed; deposit.

75.64(1)(1) In all cases to set aside any inclusion of lands in a tax certificate, or to cancel any tax certificate or to enjoin or restrain the issuing of a tax deed because the lands included in the certificate were not liable to taxation or because the taxes on the lands were paid prior to the inclusion in the tax certificate or because the lands have been redeemed according to law, the owner of, or any person interested in, the lands covered by the lien of the certificate may, at any time before final judgment is entered, deposit with the county clerk the amount for which the lands are delinquent, with interest from the date of the inclusion in the tax certificate to the date of the deposit and penalty as provided under s. 74.47, together with the legal charges on it.

75.64(2) (2) The clerk or treasurer shall retain such deposit until the final determination of the action, and if the certificate is vacated and set aside or if the issuing of the deed is permanently restrained, the money deposited shall, at the time of entry of judgment or at any later time, upon demand, be returned to the person depositing it. If final judgment is rendered in the action sustaining the validity of the inclusion of the land in a tax certificate, and of the tax certificate, the court shall compute the interest upon the certificate from the date of the deposit to the date of judgment and penalty as provided under s. 74.47 and add it to the costs and disbursements taxable in the action and to the amount of the deposit, and shall enter judgment against the plaintiff for the total amount, and no tax deed may be issued upon the certificate unless the plaintiff fails to pay to the clerk or treasurer, for the use of the owner of the certificate, the amount of the judgment within 20 days after its rendition, together with interest on it.

75.64 History History: 1981 c. 167; 1987 a. 378.



75.67 Procedure in populous counties containing authorized city.

75.67  Procedure in populous counties containing authorized city.

75.67(1)(1) In counties having a population of 500,000 or more containing a city authorized to proceed under s. 74.87, whenever either such county or city acquires any property by tax deed or by quitclaim deed or by any other means, the issuance of other tax certificates and the redemption and cancellation thereof shall be as provided by this section.

75.67(2) (2) All tax certificates issued upon such property by such county or city on the same day or subsequent to the date of issuance of the certificate upon which such deed was acquired, and which certificates are owned by such county or city at the time of the acquisition of the property, shall be assigned to such county or city so owning such property. On any issuance of tax certificate subsequent to the acquisition of such property after the first Monday of August in any year, such county or city so owning such land shall be the exclusive recipient of the tax certificates. Any issuance of a tax certificate in violation of these provisions shall be null and void. It is the duty of the city and the county treasurer to give the other, as the case may be, written notice of the acquisition of such property within 24 hours, Sundays and holidays excluded, after such tax deed or other conveyance has been acquired; and upon receipt of such notice it is the duty of such treasurer, as the case may be, to make entry of such notice upon the treasurer's records.

75.67(3) (3)

75.67(3)(a)(a) Whenever such property has been so acquired, the city treasurer shall notify the county clerk and the county treasurer, or the county clerk shall notify the city treasurer, as the case may be, in writing thereof within 24 hours thereafter, Sundays and holidays excluded. The county treasurer or the city treasurer upon receipt of such notice shall forthwith charge the amount, without interest or penalties, of all city, county, state and metropolitan sewerage district current and delinquent taxes, all unpaid installments of special assessments and other assessments, charges and tax certificates which are liens upon the land, and which are held by or due to such county or city, as the case may be, and upon which the time limitations of s. 75.20 have not expired, to a "tax deed in force" account, and such taxes, assessments and certificates shall thereby be considered as paid or redeemed and such taxes shall be marked paid or redeemed on the tax roll, as the case may be; thereafter the amounts thereof owned by or due to such county shall be charged back against such city and such amounts thereof owned or held by or due to such city shall be credited to such city in the next tax levy upon such city by the county.

75.67(3)(b) (b) On or before October 1 of each year, the city treasurer and the county treasurer shall respectively furnish the other with an itemized statement of the amounts so charged by the treasurer, as the case may be, to the city's or county's "tax deed in force" account as a result of tax deeds taken by the city or county. The county clerk shall include an itemized statement of such amounts in the apportionment filed by the clerk. If any such tax deed is set aside, the city treasurer and the county treasurer shall respectively credit the other with the amounts so charged with respect to the deed set aside, and the amounts and entries by either treasurer with reference thereto, comprising said amounts shall be as though no charge had been made to a "tax deed in force" account; and the city treasurer and the county treasurer, respectively, shall, on or before October 1 of each year, advise the other of such credits due.

75.67(3)(c) (c) In the event that such property is so acquired by such city while the county tax roll is in the possession of its city treasurer, the latter shall consider such taxes as paid and mark the tax roll accordingly, and furnish the county treasurer with a statement thereof upon a form provided by the county. The city treasurer shall return such records to the county treasurer with the delinquent county tax roll, and shall receive credit therefor the same as for delinquent taxes. The amount for which such credit is given shall be included in the amount to be charged back to such city in succeeding apportionment of county taxes.

75.67 History History: 1985 a. 135; 1987 a. 27, 378.



75.69 Sale of tax delinquent real estate.

75.69  Sale of tax delinquent real estate.

75.69(1) (1) Except as provided in sub. (1m), no tax delinquent real estate acquired by a county may be sold unless the sale and appraised value of such real estate has first been advertised by publication of a class 3 notice, under ch. 985. Any county may accept the bid most advantageous to it but, at the first attempt to sell the property, every bid less than the appraised value of the property shall be rejected. Any county is authorized to sell for any amount any land previously advertised for sale after advertising the sale of such land by publication of a class 1 notice, under ch. 985; except that no property may be sold for an amount that is less than the property's appraised value unless the county board or a committee designated by the county board has reviewed and approved such a sale and no property may be sold for an amount that is less than the amount of the highest bid unless the county board or a committee designated by the county board prepares a written statement, available for public inspection, that explains the reasons for accepting a bid that is less than the highest bid. In this subsection, "appraised value" means the value determined, at the discretion of the county board, by the county board, a committee designated by the county board, or a certified appraiser, as defined in s. 458.01 (7).

75.69(1m) (1m)

75.69(1m)(a)(a) Subsection (1) does not apply to counties with a population of 500,000 or more.

75.69(1m)(b) (b) Notwithstanding sub. (1), any county may advertise the sale of any or all of its real estate that has been tax delinquent for at least 4 years by publishing a class 3 notice under ch. 985, indicating in which municipality or municipalities and in which ward or wards the real estate is located and the place and date for filing written bids but without listing specific parcels or appraised values for the parcels, if the county makes readily available in the courthouse a list of the parcels and the appraised value of each parcel.

75.69(2) (2) This section shall not apply to exchange of property under s. 59.69 (8), to withdrawal and sale of county forest lands, nor to the sale or exchange of lands to or between municipalities or to the state.

75.69(3) (3) This section shall apply to all tax delinquent lands regardless of the date of acquisition by the county.

75.69(4) (4) No tax delinquent real estate may be sold by a county under this section unless notice of such sale is mailed to the clerk of the municipality in which the real estate is located at least 3 weeks prior to the time of the sale. Any county may sell tax delinquent real estate by open or closed bid.

75.69 History History: 1983 a. 344; 1987 a. 378; 1995 a. 201; 2003 a. 123.

75.69 Annotation Counties may not transfer county owned mineral rights, acquired through nonpayment of taxes to private persons without following the appraisal and public sale provisions of this section. 67 Atty. Gen. 236.

75.69 Annotation When a county proceeds under sub. (1), it can accept a bid it considers, in good faith, to be most advantageous to the county in view of the criteria in the bid notice. 70 Atty. Gen. 1.






76. Taxation of public utilities and insurers.

76.01 Railroads and utilities, assessment.

76.01  Railroads and utilities, assessment. The department of revenue shall make an annual assessment of the property of all railroad companies, of all conservation and regulation companies, of all sleeping car companies, of all air carriers and of all pipeline companies, within this state, for the purpose of levying and collecting taxes thereon, as provided in this subchapter.

76.01 History History: 1971 c. 23; 1979 c. 102 s. 236 (1); 1983 a. 27; 1985 a. 29; 1991 a. 39; 1995 a. 351.

76.01 Annotation The department's formula for determining the portion of an airline system's value subject to Wisconsin taxation does not offend the commerce clause, due process, or this section. Northwest Airlines, Inc. v. DOR, 77 Wis. 2d 152, 252 N.W.2d 337 (1977).



76.02 Definitions.

76.02  Definitions. In ss. 76.01 to 76.26:

76.02(1) (1) "Air carrier company" means any person engaged in the business of transportation in aircraft of persons or property for hire on regularly scheduled flights, except an air carrier company whose property is exempt from taxation under s. 70.11 (42) (b). In this subsection, "aircraft" means a completely equipped operating unit, including spare flight equipment, used as a means of conveyance in air commerce.

76.02(2) (2) "Company", without other designation or qualification, includes any railroad company, any conservation and regulation company, any express company, any air carrier company, any pipeline company and any sleeping car company, as defined in this section, to which "company" is applied.

76.02(3) (3) "Conservation and regulation company" means any person organized under the laws of this state for the conservation and regulation of the height and flow of water in public reservoirs within this state.

76.02(4) (4) "Department", without other designation, means the department of revenue.

76.02(5) (5) "Pipeline company" means any person that is not a light, heat and power company, as defined by s. 76.28 (1), and that is engaged in the business of transporting or transmitting gas, gasoline, oils, motor fuels or other fuels by means of pipelines.

76.02(6) (6) "Railroad company" means any person owning and operating a railroad, or operating a railroad in this state, or owning or operating any station, depot, track, terminal or bridge in this state, for railroad purposes, except that "railroad company" does not include any county, city, village or town or any combination of them.

76.02(6m) (6m) "Repair facility" means property on which a roundhouse, a repair shop, and a turntable are located and at which railcars and locomotives are built, maintained, and repaired.

76.02(7) (7) "Sleeping car company" means any person that is not a railroad company and that owns any dining, buffet, chair, parlor or sleeping cars that are used upon railroads within this state, unless the ownership of those cars is identical to that of the railroads on which they are operated.

76.02(8) (8) "Special property" means the property of companies that is assessed under ss. 76.01 to 76.26.

76.02 History History: 1971 c. 23; 1971 c. 125 s. 521; 1977 c. 29; 1979 c. 102 s. 236 (1); 1981 c. 20; 1983 a. 27 ss. 1268j, 1268L, 2202 (45); 1985 a. 29; 1989 a. 31; 1991 a. 39; 1993 a. 27; 1995 a. 27, 225, 351; 1997 a. 35; 2001 a. 16.

76.02 Annotation Sub. (1) is constitutional. Northwest Airlines, Inc. v. Department of Revenue, 2006 WI 88, 293 Wis. 2d 202, 717 N.W.2d 280, 04-0319.



76.025 Miscellaneous provisions.

76.025  Miscellaneous provisions.

76.025(1) (1) The property taxable under s. 76.13 shall include all franchises, and all real and personal property of the company used or employed in the operation of its business, excluding property that is exempt from the property tax under s. 70.11 (39) and (39m), such motor vehicles as are exempt under s. 70.112 (5) and treatment plant and pollution abatement equipment exempt under s. 70.11 (21). The taxable property shall include all title and interest of the company referred to in such property as owner, lessee or otherwise, and in case any portion of the property is jointly used by 2 or more companies, the unit assessment shall include and cover a proportionate share of that portion of the property jointly used so that the assessments of the property of all companies having any rights, title or interest of any kind or nature whatsoever in any such property jointly used shall, in the aggregate, include only one total full value of such property.

76.025(2) (2) If the property of any company defined in s. 76.28 (1), except a qualified wholesale electric company as defined in s. 76.28 (1) (gm), is located entirely within a single town, village or city, it shall be subject to local assessment and taxation.

76.025(3) (3) Any air carrier company engaged solely in intrastate transportation and using the facilities of only one airport within this state is exempt from taxation under this subchapter and is subject to local assessment and taxation.

76.025(4) (4) Nothing in this subchapter shall be construed to result in the levy, assessment or collection of taxes on property of a municipal water utility created under s. 198.22.

76.025 History History: 1997 a. 35 ss. 267 to 269, 271, 272; 1999 a. 9; 2001 a. 16; 2007 a. 19.

76.025 Annotation The exemption for water and air pollution equipment in sub. (1) is allowed to a public utility for equipment purchased or constructed before the effective date for sub. (1). Wisconsin Electric Power Co. v. DOR, 59 Wis. 2d 106, 207 N.W.2d 841 (1973).



76.03 Unit assessment and situs for taxation.

76.03  Unit assessment and situs for taxation.

76.03(1) (1) The property, both real and personal, including all rights, franchises and privileges used in and necessary to the prosecution of the business of any company enumerated in s. 76.02 shall be deemed personal property for the purposes of taxation, and shall be valued and assessed together as a unit.

76.03(2) (2) In case any of the property used in the business of a company defined in s. 76.02 is operated in connection with the property used in the same business or any other business therein described, all such property, rights, franchises and privileges shall be valued and assessed together as a unit, unless, in the opinion of the department of revenue, such properties are so segregated that separate assessments thereof should be made.

76.03(3) (3) The place of assessment and taxation of property subject to taxation under the provisions of this subchapter is fixed at the capitol of the state.

76.03(4) (4) Every person, company or companies, as defined in s. 76.02, shall be the representative of every title and interest in the property so operated or used either as owner, lessee or otherwise, and notice to the operating and using company or companies shall be notice to all interests in the property for the purposes of taxation. The assessment and taxation of the property of any company in the name of the operating or using company or companies shall be deemed and held an assessment and taxation of all the title and interest in such property of any kind or nature. Nothing herein contained shall be deemed to authorize the assessment and taxation of the interests of the state or of any county, city, village or town in any property used for highways or elevated roads and leased to or used by another.

76.03 History History: 1977 c. 418; 1979 c. 102 s. 236 (1); 1983 a. 27; 1997 a. 237; 1999 a. 9.



76.04 Reports of companies; penalty.

76.04  Reports of companies; penalty.

76.04(1) (1) Every company defined in s. 76.02 shall, annually, file a true and accurate statement in such manner and form and setting forth such facts as the department shall deem necessary to enforce ss. 76.01 to 76.26. The annual reports for railroad companies, sleeping car companies and express companies shall be filed on or before April 15 and for conservation and regulation companies, air carriers and pipeline companies on or before May 1.

76.04(1m) (1m) For sufficient reason shown the department may upon written request allow such further time for making and filing the report under sub. (1) as it may deem necessary, but not to exceed 30 days. If any company fails to file such report within the time prescribed or as extended under this subsection, the department shall add to the taxes due from such company $250 if the report is not filed within 15 days after the due date or extended due date and an additional $250 for each month or part of a month thereafter during which the report is not filed, except that the total penalty may not exceed $2,500. No company may in any action or proceeding contest the imposition of such penalty.

76.04(2) (2) The forms for all reports required by ss. 76.01 to 76.26 shall be prescribed and furnished by the department of revenue.

76.04 History History: 1971 c. 125 s. 521; 1983 a. 27; 1985 a. 29; 1991 a. 39; 1995 a. 351.



76.05 Refusal or neglect to report.

76.05  Refusal or neglect to report.

76.05(1) (1) If any company defined in s. 76.02 or its officers or agents shall refuse or neglect to make any reports required by s. 76.04 or by the department, or shall refuse or neglect to permit an inspection and examination of its records, books, accounts or papers when requested by the department, or shall refuse or neglect to appear before the department in obedience to a summons, such company shall be estopped to question or impeach the action or determination of the department except upon satisfactory proof of fraud or mistake injurious to the company.

76.05(2) (2) Upon a showing by the department under s. 73.16 (4), no company shall be allowed in any action or proceeding to question the amount or valuation of its property as assessed by the department unless such company shall have made and filed with the department a full and complete report of the facts and information prescribed by s. 76.04 and called for by the department thereunder. If the department has not made a showing under s. 73.16 (4), the company shall make a full and complete report of all facts and information mentioned in said s. 76.04 within 15 days after notice by mail of the amount of the assessment of the property of such company, and shall appear before the department at a time designated by it and make a full disclosure of all property liable to assessment and taxation under this subchapter and show the full value of such property to the satisfaction of the department.

76.05 History History: 1979 c. 102 s. 236 (1); 2011 a. 68; s. 35.17 correction in sub. (2).



76.06 General powers of investigation.

76.06  General powers of investigation. In any matter material to the valuation, assessment or taxation of property under this subchapter, the department may, in its discretion, exercise any and all of the powers conferred upon it by ss. 73.03 and 73.04 (1); and every state, county, city, village, town and other public officer shall make return to the department in such form as it shall prescribe, of all information it shall call for. Persons serving the process of the department shall receive the same compensation allowed by law to sheriffs for similar service; and persons appearing before the department in obedience to its summons shall, in the discretion of the department, receive the same compensation as a witness in the circuit court; such fees and compensation to be audited by the department of administration on the certificate of the department, and charged to the proper appropriation for the department of revenue. The records, books, accounts and papers of any company defined in s. 76.02 to be assessed under this subchapter, except as otherwise provided, shall be subject to the visitation, inspection and examination by said department or by such person as it may designate for that purpose.

76.06 History History: 1979 c. 102 s. 236 (1).



76.07 Assessment.

76.07  Assessment.

76.07(1)(1)  Duty of department. The department on or before August 1 in each year in the case of railroad companies and sleeping car companies, and on or before September 15 in the case of air carrier companies, conservation and regulation companies and pipeline companies, shall, according to its best knowledge and judgment, ascertain and determine the full market value of the property of each company within the state.

76.07(2) (2) Relation to state valuation; description. The value of the property of each of said companies for assessment shall be made on the same basis and for the same period of time, as near as may be, as the value of the general property of the state is ascertained and determined. The department shall prepare an assessment roll and place thereon after the name of each of said companies assessed, the following general description of the property of such company, to wit: "Real estate, right-of-way, tracks, stations, terminals, appurtenances, rolling stock, equipment, franchises and all other real estate and personal property of said company," in the case of railroads, and "Real estate, right-of-way, poles, wires, conduits, cables, devices, appliances, instruments, franchises and all other real and personal property of said company," in the case of conservation and regulation companies, and "Real estate, appurtenances, rolling stock, equipment, franchises, and all other real estate and personal property of said company," in the case of sleeping car and air carrier companies, and "Land and land rights, structures, improvements, mains, pumping and regulation equipment, services, appliances, instruments, franchises and all other real and personal property of said company," in the case of pipeline companies, which description shall be deemed and held to include the entire property and franchises of the company specified and all title and interest therein.

76.07(3) (3) Assessment. For the purpose of determining the full market value of the property of each company appearing on the assessment roll, the department may view and inspect the property of such company and shall consider the reports filed in compliance with s. 76.04 and the reports and returns of the company filed in the office of any officer of this state, and other evidence or information bearing upon the full market value of the property of the company assessed. In case of companies which own or use property lying partly within and partly without the state, the department shall value and assess only the property within this state, using the methods under subs. (4g) and (4r). When the full market value of the property of a company within this state has been determined, the amount shall be entered upon the assessment roll opposite the name of the company and shall be the assessment of the entire property of such company within this state for the levy of taxes thereon, subject to review and correction. The department shall thereupon give notice by certified mail to each company assessed of the amount of its assessment as entered upon such roll.

76.07(4g) (4g) Determining the property in this state. The department shall determine the property in this state of railroad companies, air carrier companies, pipeline companies and telephone companies in the following manner:

76.07(4g)(a) (a) Railroad companies. For railroad companies:

76.07(4g)(a)1. 1. Determine the ton miles of revenue freight handled in this state.

76.07(4g)(a)2. 2. Divide the amount under subd. 1. by the ton miles of revenue freight handled everywhere.

76.07(4g)(a)3. 3. Divide the fraction under subd. 2. by 3.

76.07(4g)(a)4. 4. Determine the number of cars originated, terminated, received at connections, delivered at connections or otherwise handled in this state.

76.07(4g)(a)5. 5. Divide the amount under subd. 4. by the number of cars originated, terminated, received at connections, delivered at connections or otherwise handled everywhere.

76.07(4g)(a)6. 6. Divide the fraction under subd. 5. by 6.

76.07(4g)(a)7. 7. Determine the tons of revenue freight on line, both originated and terminated, and at connections, both received and delivered, in this state.

76.07(4g)(a)8. 8. Divide the amount under subd. 7. by the tons of revenue freight on line, both originated and terminated, and at connections, both received and delivered, everywhere.

76.07(4g)(a)9. 9. Divide the fraction under subd. 8. by 6.

76.07(4g)(a)10. 10. Determine the depreciated cost of road property owned or rented by the company and used in the operation of the company's business in this state.

76.07(4g)(a)11. 11. Determine the depreciated cost of migratory road property owned or rented by the company and used in the operation of the company's business.

76.07(4g)(a)12. 12. Multiply the amount under subd. 11. by a fraction the numerator of which is the unit miles in this state and the denominator of which is the unit miles everywhere.

76.07(4g)(a)13. 13. Divide the sum of the amounts under subds. 10. and 12. by the depreciated cost of road property everywhere.

76.07(4g)(a)14. 14. Divide the fraction under subd. 13. by 3.

76.07(4g)(a)15. 15. Add the fractions under subds. 3., 6., 9. and 14.

76.07(4g)(a)16. 16. Multiply the fraction under subd. 15. by the full market value of the company's property everywhere.

76.07(4g)(b) (b) Air carrier companies. For air carrier companies:

76.07(4g)(b)1. 1. Determine the depreciated original cost of the real and tangible personal property owned or rented by the company in this state and used in the operation of the company's business.

76.07(4g)(b)2. 2. Determine the depreciated original cost of the company's migratory tangible personal property owned or rented by the company and used in the operation of the company's business.

76.07(4g)(b)3. 3. Multiply the amount under subd. 2. by a fraction the numerator of which is the total of flight hours in this state and the denominator of which is the flight hours everywhere.

76.07(4g)(b)4. 4. Add the amounts under subds. 1. and 3.

76.07(4g)(b)5. 5. Divide the amount under subd. 4. by the depreciated original cost of the real and tangible personal property owned or rented by the company everywhere and used in the operation of the company's business.

76.07(4g)(b)6. 6. Divide the fraction under subd. 5. by 3.0.

76.07(4g)(b)7. 7. Determine transport revenue by adding revenue received for transporting passengers and property on flights either originating at, or connecting at, airports in this state.

76.07(4g)(b)8. 8. Determine transport-related revenue by adding public service revenue allocated to this state on the basis of routes for which the company is authorized to receive subsidy payments, mutual aid allocated to this state on the basis of the ratio of transport revenues allocated to this state to transport revenues everywhere in the previous year, in-flight sales allocated to this state as they are allocated under s. 77.522 and all other transport-related revenues from sales made in this state.

76.07(4g)(b)9. 9. Divide the sum of the amounts under subds. 7. and 8. by the transport and transport-related revenues everywhere.

76.07(4g)(b)10. 10. Divide the fraction under subd. 9. by 3.0.

76.07(4g)(b)11. 11. Determine the tons of revenue passengers and revenue cargo first received either as originating traffic or as connecting traffic in this state or finally discharged by the company in this state.

76.07(4g)(b)12. 12. Determine the tons of revenue passengers and revenue cargo received or finally discharged at airports everywhere.

76.07(4g)(b)13. 13. Divide the amount under subd. 11. by the amount under subd. 12.

76.07(4g)(b)14. 14. Divide the fraction under subd. 13. by 3.0.

76.07(4g)(b)15. 15. Add the fractions under subds. 6., 10. and 14.

76.07(4g)(b)16. 16. Multiply the fraction under subd. 15. by the full market value of the company's property everywhere.

76.07(4g)(c) (c) Natural gas pipelines. For natural gas pipelines, except liquefied gas pipelines:

76.07(4g)(c)1. 1. Determine the gross cost of gas plant in service in this state, except motor vehicles exempt from the property tax under s. 70.112 (5), and of all other property owned or rented by the company and used in the operation of the company's business in this state and included in the base for purposes of rate regulation by the federal energy regulatory commission.

76.07(4g)(c)2. 2. Determine the gross cost of gas plant in service everywhere, except motor vehicles specified under s. 70.112 (5), and of all other property owned or rented by the company and used in the operation of the company's business everywhere and included in the base for purposes of rate regulation by the federal energy regulatory commission.

76.07(4g)(c)3. 3. Divide the amount under subd. 1. by the amount under subd. 2.

76.07(4g)(c)4. 4. Multiply the fraction under subd. 3. by the full market value of the company's property everywhere.

76.07(4g)(d) (d) Other pipeline companies. For pipeline companies except those under par. (c):

76.07(4g)(d)1. 1. Determine the gross cost of line of pipe owned or rented by the company and used in the operation of the company's business in this state.

76.07(4g)(d)2. 2. Determine the gross cost of line of pipe owned or rented by the company and used in the operation of the company's business everywhere.

76.07(4g)(d)3. 3. Divide the amount under subd. 1. by the amount under subd. 2.

76.07(4g)(d)4. 4. Multiply the fraction under subd. 3. by 3.

76.07(4g)(d)5. 5. Divide the fraction under subd. 4. by 4.

76.07(4g)(d)6. 6. Determine the barrel miles transported in this state.

76.07(4g)(d)7. 7. Determine the barrel miles transported everywhere.

76.07(4g)(d)8. 8. Divide the amount under subd. 6. by the amount under subd. 7.

76.07(4g)(d)9. 9. Divide the fraction under subd. 8. by 5.

76.07(4g)(d)10. 10. Determine the number of barrels received and delivered in this state.

76.07(4g)(d)11. 11. Determine the number of barrels received and delivered everywhere.

76.07(4g)(d)12. 12. Divide the amount under subd. 10. by the amount under subd. 11.

76.07(4g)(d)13. 13. Divide the fraction under subd. 12. by 20.

76.07(4g)(d)14. 14. Determine the gross cost of line of pipe everywhere.

76.07(4g)(d)15. 15. Determine the gross cost of all property owned or rented by the company and used in the company's business everywhere.

76.07(4g)(d)16. 16. Divide the amount under subd. 14. by the amount under subd. 15.

76.07(4g)(d)17. 17. Add the fractions under subds. 5., 9. and 13. and multiply that result by the fraction under subd. 16.

76.07(4g)(d)18. 18. Determine the gross cost of property owned or rented by the company and used in the operation of the company's business other than pipe in this state.

76.07(4g)(d)19. 19. Determine the gross cost of all property owned or rented by the company and used in the operation of the company's business everywhere.

76.07(4g)(d)20. 20. Divide the amount under subd. 18. by the amount under subd. 19.

76.07(4g)(d)21. 21. Add the fraction under subd. 17. to the fraction under subd. 20.

76.07(4g)(d)22. 22. Multiply the fraction under subd. 21. by the full market value of the company's property everywhere.

76.07(4r) (4r) Adjustment of factors. In making the determinations under sub. (4g), the department may adjust any factor or use any other factor in order to reflect more accurately the company's property in this state if in the department's judgment the factor or combination of factors does not produce a substantially just and correct determination or if during the 12 months preceding the assessment date any of the following conditions applies:

76.07(4r)(a) (a) The company began operating in this state and the results of its operations during the first year materially distort the allocation of property to this state.

76.07(4r)(b) (b) The company's service was interrupted so that the allocation of property to this state is materially distorted.

76.07(4r)(c) (c) The company acquired or disposed of assets having a substantial value that are situated so as materially to distort the allocation of property to this state.

76.07(4r)(d) (d) Another event occurred which materially distorted the allocation of property to this state.

76.07(5) (5) Full market value.

76.07(5)(a)(a) The full market value of the operating property of a company listed in s. 76.01 shall be determined by applying recognized appraisal methods, which may include, but are not limited to, the capitalized income, cost, and stock and debt indicators of value, regardless of the method of accounting for legitimate business purposes used by the taxpayer. The department shall give due consideration to generally accepted accounting principles and regulated accounting practices.

76.07(5)(b) (b) The department shall promulgate rules relating to the general principles of the indicators of value under par. (a).

76.07 History History: 1971 c. 23; 1981 c. 20; 1983 a. 27; 1985 a. 29; 1987 a. 399; 1989 a. 31; 1991 a. 39; 1993 a. 205, 490; 1995 a. 351; 2009 a. 2.

76.07 Annotation A railroad's working capital was properly assessed as operating property. The valuation of railroads is discussed. Soo Line Railroad Co. v. DOR, 97 Wis. 2d 56, 292 N.W.2d 869 (1980).

76.07 Annotation The application of sub. (4g) (b) 11. to 13. is discussed. United Airlines, Inc. v. DOR, 226 Wis. 2d 409, 595 N.W.2d 49 (Ct. App. 1999), 98-2299.



76.075 Adjustments of assessments.

76.075  Adjustments of assessments. Within 4 years after the due date, or extended due date, of the report under s. 76.04, any person subject to taxation under this subchapter may request the department to make, or the department may make, an adjustment to the data under s. 76.07 (4g) or (4r) submitted by the person. If an adjustment under this section results in an increase in the tax due under this subchapter, the person shall pay the amount of the tax increase plus interest on that amount at the rate of 1% per month from the due date or extended due date of the report under s. 76.04 until the date of final determination and interest at the rate of 1.5% per month from the date of final determination until the date of payment. If an adjustment under this section results in a decrease in the tax due under this subchapter, the department shall refund the appropriate amount plus interest at the rate of 0.75% per month from the due date or extended due date under s. 76.04 until the date of refund. Sections 71.74 (1) and (2) and 71.75 (6) and (7), as they apply to income and franchise tax adjustments, apply to adjustments under this section. Review of the adjustments is as stated in s. 76.08.

76.075 History History: 1989 a. 31.



76.08 Review of assessment.

76.08  Review of assessment.

76.08(1) (1) Notice of the assessments determined under s. 76.07 and of adjustments under s. 76.075 shall be given by certified mail to each company the property of which has been assessed, and the notice of assessment shall be mailed on or before the assessment date specified in s. 76.07 (1). Any company aggrieved by the assessment or adjustment of its property thus made may have its assessment or adjustment redetermined by the Dane County circuit court if within 30 days after notice of assessment or adjustment is mailed to the company under s. 76.07 (3) an action for the redetermination is commenced by filing a summons and complaint with that court, and service of authenticated copies of the summons and complaint is made upon the department of revenue. No answer need be filed by the department and the allegations of the complaint in opposition to the assessment or adjustment shall be deemed denied. Upon the filing of the summons and complaint the court shall set the matter for hearing without a jury. If the plaintiff fails to file the summons and complaint within 5 days of service upon the department, the department may file a copy thereof with the court in lieu of the original. The department may be named as the defendant in any such action and shall appear and be represented by its counsel in all proceedings connected with the action but, on the request of the secretary of revenue, the attorney general may participate with or serve in lieu of departmental counsel. In an action for redetermination of an adjustment, only the issues raised in the department's adjustment under s. 76.075 may be raised.

76.08(2) (2) If as the result of an action pursuant to sub. (1) the assessment as found by the department is increased by the court, any resulting increase in the tax shall be collected upon final determination of the action as other taxes levied and assessed under ss. 76.01 to 76.26 are collected.

76.08 History History: 1971 c. 125 s. 521; Sup. Ct. Order, 67 Wis. 2d 585, 751 (1975); 1977 c. 449; 1989 a. 31.



76.09 Assessment of omitted property.

76.09  Assessment of omitted property. Any property subject to assessment under this subchapter which has been omitted from assessment or which has not been included in any assessment already made in any of the 5 next previous years by mistake or inadvertence unless previously reassessed for the same year or years, shall be entered by the department upon its assessment and tax roll once additionally for each year so omitted, designating each additional entry as omitted for the year of omission and fixing the valuation and tax to each entry for a former year as the same should then have been assessed according to the best judgment of the department. The proceedings related to an assessment under this section shall be had and hearings given as far as practicable in accordance with this subchapter.

76.09 History History: 1979 c. 102 s. 236 (1); 1995 a. 225.

76.09 Annotation A decision based on a view of law that is subsequently overturned is not a mistake under this section. Wisconsin Central Limited v. DOR, 2000 WI App 14, 232 Wis. 2d 323, 606 N.W.2d 226, 99-0194.



76.10 Review of state assessment; notice of hearing; decision; time limits; notice of decision; action to review decision; error adjusted.

76.10  Review of state assessment; notice of hearing; decision; time limits; notice of decision; action to review decision; error adjusted.

76.10(1) (1) Every company defined in s. 76.02 shall, on or before October 1 in each year, be entitled, on its own motion, to present evidence before the department relating to the state assessment made in the preceding year pursuant to s. 70.575. On request, in writing, for such hearing or presentation, the department shall fix a time therefor within 60 days after such application is filed, the same to be conducted in such manner as the department directs. Notice of such hearing shall be mailed to any company requesting a hearing and shall be published in the official state paper. Within 30 days after the conclusion of such hearing the department shall enter an order either affirming the state assessment or ordering correction thereof as provided in sub. (2). A copy of such order shall be sent by certified mail to the company or companies requesting such hearing and to any interested party who has made an appearance in such proceeding. The department may, on its own motion, correct such state assessment. Any company having filed application for review of the state assessment pursuant to this section, or any other interested party participating in such hearing, if aggrieved by the order entered by the department, may bring an action in the circuit court for Dane County within 30 days after the entry of such order to have said order set aside and a redetermination made of the state assessment. In any such action or in any hearing before the department pursuant to this section, any interested party may appear and be heard. An interested party includes any division of government whose revenues would be affected by any adjustment of the state assessment.

76.10(2) (2) Whenever, in reviewing the valuation of the general property of the state, under the provisions of this section, the department shall determine that the valuation last made by it of the general property of the state under s. 70.575 was too high or too low, it shall adjust the next state assessment to correct such error; and any mistake discovered in any return, either by omission or otherwise, of any tax reported, or because of failure to report, shall be considered by the department in fixing the average tax rate for the year following, by adding to or deducting from the total tax returned the amount of such mistake or omission.



76.11 Aggregate of all general property taxes.

76.11  Aggregate of all general property taxes.

76.11(1) (1) The department on or before August 15, upon returns from the secretary of state or from county, town, city and village officers, or both, shall ascertain and determine the aggregate tax in the whole state for state, county and local purposes levied on the general property of the state, excluding special assessments on property for local improvements, and when the aggregate of all taxes, state, county and local consolidated is thus ascertained and determined, the amount thereof shall be entered on the records of the department.

76.11(2) (2) When the officers of any county, town, city or village shall have failed to return the amount of state, county and local taxes, levied on property therein within the time required by law, the department may inspect and examine or cause an inspection and examination of the records of such officers, to procure the required information, and when no return is made and no information can be procured, the state, county and local taxes levied in such town, city or village in the prior year may be used in determining the aggregate taxes specified in sub. (1). Any county, town, city or village officer who shall fail to make the report or reports required by this subchapter shall be subject to a penalty of not less than $25 nor more than $150, to be recovered in a proper action in the name of the state of Wisconsin in any court of competent jurisdiction; and any expense necessarily incurred by the department in procuring the information not reported as required by law by any such officer shall be a special charge against the county, town, city or village whose officer shall have so failed to furnish the required information and shall be collected in the same manner as other special charges.

76.11 History History: 1979 c. 102 s. 236 (1); 1985 a. 29.



76.125 Net tax rate for commercial and manufacturing property.

76.125  Net tax rate for commercial and manufacturing property.

76.125(1)(1) Using the statement of assessments under s. 70.53 and the statement of taxes under s. 69.61, the department shall determine the net rate of taxation of commercial property under s. 70.32 (2) (a) 2., of manufacturing property under s. 70.32 (2) (a) 3. and of personal property under s. 70.30 as provided in subs. (2) to (6). The department shall enter that rate on the records of the department.

76.125(2) (2) For each taxation district add the assessed values of the property specified in sub. (1).

76.125(3) (3) Multiply the amount under sub. (2) by the taxation district's net tax rate.

76.125(4) (4) Add the amounts under sub. (3) for all taxation districts.

76.125(5) (5) Determine the value, as equalized under s. 70.57, of all the property in this state of the types specified in sub. (1).

76.125(6) (6) Divide the amount under sub. (4) by the amount under sub. (5).

76.125 History History: 1985 a. 29; 1987 a. 399; 1995 a. 27.



76.126 Average net rate of taxation.

76.126  Average net rate of taxation. The department shall compute the average net rate of taxation by subtracting the aggregate state property tax credits paid under s. 79.10 from the aggregate tax determined under s. 76.11 and dividing that result by the state assessment of the general property of the state upon which those taxes were levied. The department shall enter that rate upon the department's records.

76.126 History History: 1987 a. 399.



76.13 Levy; tax roll; lien.

76.13  Levy; tax roll; lien.

76.13(1) (1) The department shall compute and levy a tax upon the property of each company defined in s. 76.02, as assessed in the manner specified in ss. 76.07 and 76.08, at the average net rate of taxation determined under s. 76.126. The amount of tax to be paid by each such company shall be extended upon a tax roll opposite the description of the property of the respective companies. The tax rolls for all companies required to be assessed on or before August 1 in each year under s. 76.07 (1) shall be completed on or before August 10, and for all companies required to be assessed on or before September 15 in each year under s. 76.07 (1) shall be completed on or before October 1; and the department shall thereupon attach to each such roll a certificate signed by the secretary of revenue, which shall be as follows:

"I hereby certify that the foregoing tax roll includes the property of all railroad companies, sleeping car companies, air carrier companies, conservation and regulation companies or pipeline companies, as the case may be, defined in s. 76.02, liable to taxation in this state; that the valuation of the property of each company as set down in said tax roll is the full market value thereof as assessed by the department of revenue, except as changed by court judgment, and that the taxes thereon charged in said tax roll have been assessed and levied at the average net rate of taxation in this state, as required by law".

76.13(2) (2) Every tax roll upon completion shall be delivered to the secretary of administration. The department shall notify, by certified mail, all companies listed on the tax roll of the amount of tax due, which shall be paid to the department. The payment dates provided for in sub. (2a) shall apply. The payment of one-fourth of the tax of any company may, if the company has brought an action in the Dane County circuit court under s. 76.08, be made without delinquent interest as provided in s. 76.14 any time prior to the date upon which the appeal becomes final, but any part of the tax ultimately required to be paid shall bear interest from the original due date to the date the appeal became final at the rate of 12% per year and at 1.5% per month thereafter until paid. The taxes extended against any company after the same become due, with interest, shall be a lien upon all the property of the company prior to all other liens, claims, and demands whatsoever, except as provided in ss. 292.31 (8) (i) and 292.81, which lien may be enforced in an action in the name of the state in any court of competent jurisdiction against the property of the company within the state as an entirety.

76.13(2a) (2a) Taxes levied under this section shall be paid to the department in semiannual installments, on May 10 and November 10, on a partially estimated basis. The May 10 payment shall be at least 50% of the total tax assessed for the previous calendar year or 40% of the tax assessed for the current calendar year. Any amounts not paid when due shall become delinquent and shall be subject to interest under s. 76.14. The payment of 25% of the tax of any company may, if the company has brought an action in the Dane County circuit court under s. 76.08, be made without delinquent interest as provided in s. 76.14 any time prior to the date upon which the appeal becomes final, but any part thereof ultimately required to be paid shall bear interest from the original due date to the date the appeal becomes final at the rate of 12% per year and at 1.5% per month thereafter until paid. Companies with a tax liability under this section of less than $2,000 are not required to make semiannual payments but shall pay the full amount of taxes due on or before November 10.

76.13(3) (3) If the Dane County circuit court, after such roll is delivered to the secretary of administration, increases or decreases the assessment of any company, the department shall immediately redetermine the tax of the company on the basis of the revised assessment, and shall certify and deliver the revised assessment to the secretary of administration as a revision of the tax roll. If the amount of tax upon the assessment as determined by the court is less than the amount paid by the company, the secretary of administration shall refund the excess to the company with interest at the rate of 9% per year. If the amount of the tax upon the assessment as determined by the court is in excess of the amount of the tax as determined by the department, interest shall be paid on the additional amount at the rate of 12% per year from the date of entry of judgment to the date the judgment becomes final, and at 1.5% per month thereafter until paid.

76.13 History History: 1971 c. 23, 125, 215; 1975 c. 39, 224; 1977 c. 29, 418; 1979 c. 110 ss. 60 (11), (13); 1981 c. 20; 1983 a. 27; 1985 a. 29; 1987 a. 399; 1989 a. 336; 1991 a. 39; 1993 a. 453; 1995 a. 227, 351; 1997 a. 27; 2003 a. 33.



76.14 Remedies for nonpayment of taxes.

76.14  Remedies for nonpayment of taxes. All taxes levied under this subchapter upon the property of any company defined in s. 76.02, which are not paid at the time provided by law, shall thereupon become delinquent and bear interest at the rate of 1.5% per month until actually paid. Upon a showing by the department under s. 73.16 (4), the failure of any such company to pay the taxes and interest so required of the company within 60 days after the entry of final judgment dismissing in whole or in part any action of the company to restrain or set aside a tax, or the failure of the company within 60 days after the entry of final judgment in favor of the state for the taxes and interest to pay the judgment shall be cause for forfeiture of all the rights, privileges and franchises granted by special charter or obtained under general laws, by or under which the company is organized and its business is operated. The attorney general upon the showing by the department under s. 73.16 (4) shall proceed by action to have forfeiture of such rights, privileges and franchises of the company duly declared. Any such company, at any time before the final judgment for forfeiture of such rights, privileges and franchises is rendered, may be permitted, absent a showing by the department under s. 73.16 (4), to pay the taxes, interest and the costs of the action upon special application to the court in which the action is pending upon such terms as the court directs. Section 71.91, as it applies to the collection of delinquent taxes under ch. 71, applies to the collection of delinquent taxes under this subchapter.

76.14 History History: 1971 c. 215; 1977 c. 29; 1979 c. 102 s. 236 (1); 2011 a. 68; 2013 a. 20.



76.15 Reassessment.

76.15  Reassessment.

76.15(1)(1) If any tax levied under the provisions of s. 76.13 shall be adjudged illegal and nonenforceable, or shall be set aside by any court of the state of competent jurisdiction, it shall be the duty of the department, whether any part of the taxes assessed and levied have been paid or not, to forthwith reascertain and redetermine the value of the property of the companies or the value of the general property of the state or the average rate of taxation throughout the state as may be required; and when such reascertainment and redetermination has been made, to make a duplicate of the original assessment roll and to extend the taxes thereon according to such reassessment, and when such duplicate roll has been made and the taxes extended thereon in the manner provided in this section, it shall be of the same force and effect as the original assessment made in accordance with law. The proceedings for such reassessment and for the extension, payment and collection of taxes upon such duplicate assessment roll shall be conducted in the method originally provided for as near as may be. The department shall fix the time and place for the hearings or proceedings for the reassessment and give notice thereof by mail to the companies.

76.15(2) (2) The power to reassess the property of any company defined in s. 76.02 and the general property of the state, and to redetermine the average rate of taxation, may be exercised under sub. (1) as often as may be necessary until the amount of taxes legally due from any such company for any year under ss. 76.01 to 76.26 has been finally and definitely determined. Whenever any sum or part thereof, levied upon any property subject to taxation under ss. 76.01 to 76.26 so set aside has been paid and not refunded, the payment so made shall be applied upon the reassessment upon the property, and the reassessment of taxes to that extent shall be deemed to be satisfied. When the tax roll on the reassessment is completed and delivered to the secretary of administration, the department shall immediately notify by certified mail each of the several companies taxed to pay the amount of the taxes extended on the tax roll within 30 days.

76.15 History History: 1977 c. 418; 1993 a. 205; 2003 a. 33.



76.16 Separate valuation of repair facilities, docks, piers, wharves, ore yards, elevators, car ferries and oil pipeline terminal facilities.

76.16  Separate valuation of repair facilities, docks, piers, wharves, ore yards, elevators, car ferries and oil pipeline terminal facilities. After the property of a company is first valued as a whole, if any repair facilities, docks, ore yards, piers, wharves, grain elevators or car ferries used in transferring freight or passengers between cars and vessels or transfer of freight cars located on car ferries, or if any oil pipeline terminal facilities shall be included in such valuation, then for the purpose of accounting to the proper taxation districts, the department shall make a separate valuation of each such repair facility, dock, ore yard, pier, wharf, grain elevator, including the approaches thereto, or car ferries and of each oil pipeline terminal facility. As used herein, an approach shall be an immediate access facility commencing at the switching point which leads primarily to the terminal facility. For the purpose of defining the oil pipeline terminal facilities affected by this section, such facilities shall begin where the incoming pipeline enters the terminal storage facility site.

76.16 History History: 1973 c. 333; 2001 a. 16; 2005 a. 25.



76.17 Immaterial irregularities.

76.17  Immaterial irregularities. No tax assessed upon any of the general property of the state and no average rate determined by said department as herein required, shall be held invalid on account of any assessment or tax roll not having been made or proceedings had within the time required by law, or on account of the property having been assessed without the name of the owner, or in the name of any corporation or person other than the owner, or on account of any other irregularity, informality or omission, if the method and manner of ascertaining and determining the average rate of taxation on property in this state is in substantial accordance with law.



76.18 Presumption of regularity.

76.18  Presumption of regularity. The proceedings of the department shall be presumed to be regular and the determination of the department shall not be impaired, vitiated or set aside by any court upon any grounds not affecting the substantial justice of the tax. The provisions in this subchapter prescribing a date or period at or within which an act shall be performed or determination made by the department shall be deemed directory only, and no failure to perform any such act or make such determination at or within the time prescribed therefor shall affect the validity of such act or of any determination made by the department, unless it appears that substantial injustice has resulted therefrom. Nothing in this subchapter shall preclude the court in any proceeding before it under s. 76.08 from redetermining the assessment of the property of any company defined in s. 76.02 when in the judgment of the court the assessment should be substantially less or more than the assessment as determined by the department.

76.18 History History: 1979 c. 102 s. 236 (1).



76.22 Tax lien; sale.

76.22  Tax lien; sale.

76.22(1)(1) The taxes levied upon and extended against the property of any company defined in s. 76.02, after the same become due, with interest thereon, shall become a lien upon the property of such company within the state prior to all other liens, debts, claims or demands whatsoever, except as provided in ss. 292.31 (8) (i) and 292.81, which lien may be enforced in an action in the name of the state in any state court of competent jurisdiction against such company and against the property of such company within the state. The place of the trial shall not be changed from the county in which any such action is commenced, except upon consent of parties.

76.22(2) (2) The action to recover taxes and interest and to enforce the same as a lien shall be an action in equity and shall be commenced and carried on and judgment entered according to the laws of the state and the rules and practice of courts of equity so far as applicable. No reference shall be made to take testimony or to hear, try and determine the issues of fact in the action. The judgment shall fix the amount of taxes and interest, adjudge the same a lien on the property of the company and provide for the sale of such property in 90 days after the entry of judgment upon publication of the notice of sale as a class 3 notice, under ch. 985. The judgment shall bear interest at the rate of 10% per year from the date of entry until finally paid.

76.22(3) (3) The secretary of administration for and in the name of the state may bid at the sale and the state may become the purchaser of the property of any such company under a judgment for its sale for taxes, interest, and costs.

76.22 History History: 1977 c. 135; 1979 c. 110 s. 60 (13); 1993 a. 453; 1995 a. 227; 1997 a. 27; 2003 a. 33.



76.23 Exemption from other taxation.

76.23  Exemption from other taxation. The taxes imposed by this chapter upon the property of the companies defined in s. 76.02 shall be in lieu of all other taxes on such property necessarily used in the operation of the business of such companies in this state, except that the companies shall be subject to special assessment for local improvements in cities, villages and towns. If a general structure is used in part for operating the business of any company defined in s. 76.02 and in part for nonoperating purposes, that general structure shall be assessed for taxation under this chapter at the percentage of its full market value that fairly measures and represents the extent of its use for operating purposes and the balance shall be subject to local assessment and taxation, except that the entire general structure is subject to special assessments for local improvements. All property not necessarily used in operating the business of any company defined in s. 76.02 is exempted from taxation under this chapter and is subject to local assessment and taxation. The taxes so imposed and paid by such companies shall also be in lieu of all taxes on the shares of stock of such companies owned or held by individuals of this state and such shares of stock in the hands of individuals shall be exempt from further taxation.

76.23 History History: 1981 c. 20; 1993 a. 246.

76.23 Annotation Freight houses constructed on railroad property by a railroad that were used by various companies for unloading and loading freight cars, where no storage took place, were necessarily used in the operation of the railroad and were not subject to local taxation. Chicago, Milwaukee, St. Paul & Pacific Railroad Co. v. City of Milwaukee, 47 Wis. 2d 88, 176 N.W.2d 580 (1970).



76.24 Distribution of revenue.

76.24  Distribution of revenue.

76.24(1) (1) All taxes collected from companies defined in s. 76.02 under this subchapter shall be transmitted by the department to the secretary of administration and become a part of the general fund for the use of the state, except that taxes paid into the state treasury by any air carrier or railroad company shall be deposited in the transportation fund.

76.24(2) (2)

76.24(2)(a)(a) All taxes paid by any railroad company derived from or apportionable to repair facilities, docks, ore yards, piers, wharves, grain elevators, and their approaches, or car ferries on the basis of the separate valuation provided for in s. 76.16, shall be distributed annually from the transportation fund to the towns, villages, and cities in which they are located, pursuant to certification made by the department of revenue on or before August 15. Beginning with amounts distributed in 2011, the amount distributed to any town, village, or city under this paragraph may not be less than the amount distributed to it in 2010 under this paragraph.

76.24(2)(am) (am)

76.24(2)(am)1.1. All taxes paid by any pipeline company derived from or apportionable to oil pipeline terminal facilities on the basis of the separate valuation under s. 76.16 shall be distributed annually from the appropriation under s. 20.855 (4) (bm) to the towns, villages, and cities in which the facilities are located, pursuant to certification made by the department of revenue no later than November 1.

76.24(2)(am)2. 2. If a municipality received a distribution under subd. 1. in 2011, the amount that the municipality receives under subd. 1. in 2013, and in each year thereafter, shall be no less than the amount received in 2011, except that, if the annual amount of the tax paid under this subchapter by the pipeline company with oil pipeline terminal facilities in the municipality is less than 200 percent of the amount of the payment the municipality received in 2011 attributable to the pipeline company, the amount shall be no less than an amount equal to 50 percent of the annual total tax paid under this subchapter by the pipeline company with oil pipeline terminal facilities in the municipality.

76.24(2)(b) (b) If the state is compelled to refund in whole or in part any of the taxes which have been distributed to municipalities under par. (a), such municipalities shall repay to the state for deposit in the transportation fund the amount of such tax so received by them, and the department of administration shall certify the amounts to be repaid to the state to the county clerks of the counties in which such municipalities are located for levy and collection from the municipalities as other state taxes are levied and collected.

76.24(2)(bm) (bm) If the state is compelled to refund in whole or in part any of the taxes which have been distributed to municipalities under par. (am), the municipalities shall repay to the state, for deposit in the general fund, the amount of such tax received by them, and the department of administration shall certify the amounts to be repaid to the state to the county clerks of the counties in which the municipalities are located for levy and collection from the municipalities as other state taxes are levied and collected.

76.24(2)(c) (c) If an error in any past distribution roll is discovered, the same may be corrected by making the proper addition to or subtraction from any of the 3 subsequent distribution rolls.

76.24 History History: 1971 c. 125, 215; 1973 c. 90; 1973 c. 243 s. 82; 1973 c. 333, 336; 1975 c. 39, 224; 1977 c. 29, 142, 272, 418; 1979 c. 34; 1979 c. 102 s. 236 (1); 1981 c. 20; 2001 a. 16; 2003 a. 33; 2005 a. 25; 2011 a. 32; 2013 a. 20.



76.25 Experts and employees.

76.25  Experts and employees. The department is authorized and empowered to employ expert engineers, expert accountants and such clerks and assistants as may be necessary to properly perform the duties imposed by this subchapter and in the work of the valuation and taxation of the property of the companies.

76.25 History History: 1979 c. 102 s. 236 (1).



76.26 Court fees.

76.26  Court fees. The fees of the sheriff and one deputy, and of the clerk of the court and one deputy, for attendance upon the court for the trial of any action under ss. 76.01 to 76.26 shall be audited by the department of administration upon the certification of said clerk and approval by the attorney general, paid out of the state treasury and charged to the appropriation for circuit courts.

76.26 History History: 1971 c. 125 s. 521.



76.28 License fee for light, heat and power companies.

76.28  License fee for light, heat and power companies.

76.28(1)(1)  Definitions. In this section:

76.28(1)(a) (a) "Apportionment factor" means a fraction the numerator of which is the sum of the property factor, the payroll factor and the sales factor and the denominator of which is the number 3.

76.28(1)(b) (b) "Book cost of utility plant" has the meaning set forth in the uniform system of accounts established by the public service commission.

76.28(1)(c) (c) "Department" means the department of revenue.

76.28(1)(d) (d) "Gross revenues" for a light, heat and power company other than a qualified wholesale electric company or a transmission company means total environmental control charges paid to the company under a financing order issued under s. 196.027 (2) and total operating revenues as reported to the public service commission except revenues for interdepartmental sales and for interdepartmental rents as reported to the public service commission and deductions from the sales and use tax under s. 77.61 (4), except that the company may subtract from revenues either the actual cost of power purchased for resale, as reported to the public service commission, by a light, heat and power company, except a municipal light, heat and power company, that purchases under federal or state approved wholesale rates more than 50% of its electric power from a person other than an affiliated interest, as defined in s. 196.52 (1), if the revenue from that purchased electric power is included in the seller's gross revenues or the following percentages of the actual cost of power purchased for resale, as reported to the public service commission, by a light, heat and power company, except a municipal light, heat and power company that purchases more than 90% of its power and that has less than $50,000,000 of gross revenues: 10% for the fee assessed on May 1, 1988, 30% for the fee assessed on May 1, 1989, and 50% for the fee assessed on May 1, 1990, and thereafter. For a qualified wholesale electric company, "gross revenues" means total business revenues from those businesses included under par. (e) 1. to 4. For a transmission company, "gross revenues" means total operating revenues as reported to the public service commission, except revenues for transmission service that is provided to a public utility that is subject to the license fee under sub. (2) (d), to a public utility, as defined in s. 196.01 (5), or to a cooperative association organized under ch. 185 for the purpose of providing electricity to its members only. For an electric utility, as defined in s. 16.957 (1) (g), "gross revenues" does not include low-income assistance fees collected by the electric utility under s. 16.957 (4) (a) or (5) (a). For a generator public utility, "gross revenues" does not include any grants awarded to the generator public utility under s. 16.958 (2) (b). For a wholesale supplier, as defined in s. 16.957 (1) (w), "gross revenues" does not include any low-income assistance fees that are received from a municipal utility or retail electric cooperative or under a joint program established under s. 16.957 (5) (f). For a municipal utility, "gross revenues" does not include low-income assistance fees received by the municipal utility from a municipal utility or retail electric cooperative under a joint program established under s. 16.957 (5) (f).

76.28(1)(e) (e) "Light, heat and power companies" means any person, association, company or corporation, including corporations described in s. 66.0813, qualified wholesale electric companies and transmission companies and except only business enterprises carried on exclusively either for the private use of the person, association, company or corporation engaged in them, or for the private use of a person, association, company or corporation owning a majority of all outstanding capital stock or who control the operation of business enterprises and except electric cooperatives taxed under s. 76.48 that engage in any of the following businesses:

76.28(1)(e)1. 1. Generating and furnishing gas for lighting or fuel or both.

76.28(1)(e)2. 2. Supplying water for domestic or public use or for power or manufacturing purposes.

76.28(1)(e)3. 3. Generating, transforming, transmitting or furnishing electric current for light, heat or power.

76.28(1)(e)4. 4. Generating and furnishing steam or supplying hot water for heat, power or manufacturing purposes.

76.28(1)(e)5. 5. Transmitting electric current for light, heat or power.

76.28(1)(eg) (eg) "Municipal utility" has the meaning given in s. 16.957 (1) (q).

76.28(1)(em) (em) "Net production of electricity" means the total of electricity generated minus the power used to operate the generating plant.

76.28(1)(f) (f) "Payroll factor" means a fraction the numerator of which is the total amount paid in this state during the tax period by the taxpayer for compensation and the denominator of which is the total compensation paid everywhere during the tax period, except that compensation solely related to the production of nonoperating revenues shall be excluded from the numerator and denominator of the payroll factor and except that compensation related to the production of both operating and nonoperating revenue shall be partially excluded from the numerator and denominator of the payroll factor so as to exclude as near as possible the portion of compensation related to the production of nonoperating revenue. Compensation is paid in this state if the individual's service is performed entirely within this state, or if the individual's service is performed both within and outside this state but the service performed outside this state is incidental to the individual's service within this state, or if some of the service is performed in this state and the base of operations or, if there is no base of operations, the place from which the service is directed or controlled is in this state or the base of operations or the place from which the service is directed or controlled is not in any state in which part of the service is performed and the individual's residence is in this state. In this paragraph, "compensation" includes management and service fees paid to an affiliated service corporation pursuant to 15 USC 79.

76.28(1)(g) (g) "Property factor" means a fraction the numerator of which is the average book cost of utility plant located in this state for the tax period and the denominator of which is the average book cost of utility plant located everywhere for the tax period. The average book cost of utility plant shall be determined by averaging the beginning and year end balances at original cost, including construction work in progress, but the secretary of revenue may require the averaging of monthly book costs during the tax period if that is reasonably required to reflect properly the average value of the taxpayer's property.

76.28(1)(gm) (gm) "Qualified wholesale electric company" means all of the following:

76.28(1)(gm)1. 1. Any person that owns or operates facilities for the generation and sale of electricity to a public utility, as defined in s. 196.01 (5), or to any other entity that sells electricity directly to the public, except that "qualified wholesale electric company" does not include any person that sells less than 95% of its net production of electricity or that does not own, operate, or control electric generating facilities that have a total power production capacity of at least 50 megawatts.

76.28(1)(gm)2. 2. A wholesale merchant plant, as defined in s. 196.491 (1) (w), that has a total power production capacity of at least 50 megawatts.

76.28(1)(gr) (gr) "Retail electric cooperative" has the meaning given in s. 16.957 (1) (t).

76.28(1)(h) (h) "Sales factor" means a fraction the numerator of which is the taxpayer's total sales of electricity, gas, water and steam in this state reported to the public service commission for the tax period and the denominator of which is the taxpayer's total sales of electricity, gas, water and steam everywhere as reported to the public service commission for the tax period.

76.28(1)(i) (i) "Tax period" means the calendar year preceding the year for which the license fee is assessed.

76.28(1)(j) (j) "Transmission company" has the meaning given in s. 196.485 (1) (ge).

76.28(2) (2) Imposition.

76.28(2)(a)(a) Except as provided in s. 76.29, there is imposed on every light, heat and power company an annual license fee to be assessed by the department on or before May 1, 1985, and every May 1 thereafter measured by the gross revenues of the preceding year; excluding for the tax period, as defined in s. 76.29 (1) (f), gross revenues that are subject to the license fee under s. 76.29; at the rates and by the methods set forth under pars. (b) to (d). The fee shall become delinquent if not paid when due and when delinquent shall be subject to interest at the rate of 1.5% per month until paid. Payment in full of the May 1 assessment constitutes a license to carry on business for the 12-month period commencing on the preceding January 1.

76.28(2)(b) (b) For private light, heat and power companies, for 1985, an amount equal to the apportionment factor multiplied by the sum of:

76.28(2)(b)1. 1. Gross revenues from the sale of gas services multiplied by 0.47%; and

76.28(2)(b)2. 2. All other gross revenues multiplied by 1.63%.

76.28(2)(c) (c) Except as provided under par. (e), for private light, heat and power companies for 1986 and thereafter, an amount equal to the apportionment factor multiplied by the sum of:

76.28(2)(c)1. 1. Gross revenues from the sale of gas services multiplied by 0.97%; and

76.28(2)(c)2. 2. All other gross revenues multiplied by 3.19%.

76.28(2)(d) (d) Except as provided under par. (e), for municipal light, heat and power companies, an amount equal to the gross revenues, except gross revenues from operations within the municipality that operates the company, multiplied by the rates under par. (b) or (c).

76.28(2)(e) (e) For transmission companies, an amount equal to the gross revenues multiplied by the rates under par. (c).

76.28(3) (3) Payments.

76.28(3)(a)(a) On or before May 10, 1985, each light, heat and power company shall pay to the department a license fee for 1985 as imposed under sub. (2).

76.28(3)(b) (b) Beginning with calendar year 1985, a portion of the license fees imposed under sub. (2) shall be paid to the department on an estimated basis. Payment of 45% of the total estimated liability of the May 1, 1986, assessment is due on or before May 10, 1985. The remainder of the May 1, 1986, assessment is due on or before November 10, 1985. Settlement for overpayments and underpayments of the May 1, 1986, assessment shall be made by the methods under par. (c).

76.28(3)(c) (c) Beginning with calendar year 1986, the license fees prescribed by sub. (2) shall be paid to the department on an estimated basis. Remittances of semiannual installments of the total estimated payments for the then current calendar year shall be due on or before May 10 and November 10 of the current year. With respect to the license fee assessment under sub. (2) (a), each light, heat and power company shall, on each May 10, pay or be credited an amount which is equal to the difference between the May 1 assessment and the sum of the semiannual installment payments made in the preceding calendar year. The additional amount shall be added to the semiannual installment due on May 10; if there has been an overpayment the amount of the overpayment shall be credited to the semiannual installment due May 10. If any light, heat and power company that has a liability for the current year fails to make semiannual payments of at least 55% of the assessed liability for the current calendar year or 50% of the assessed liability for the subsequent calendar year, any amounts not paid when due shall become delinquent and shall be subject to interest at the rate of 1.5% per month.

76.28(3)(d) (d) Light, heat and power companies with a liability under this section of less than $2,000 are not required to make an installment payment but shall pay the full amount of the license fees due on or before May 10 of the year of assessment.

76.28(4) (4) Redetermination.

76.28(4)(a)(a) If after filing the reports specified in sub. (7) and after the department's computation and assessment of license fees under sub. (2) it is determined that the amount of gross revenues reported is in error, the department shall compute the additional license fee to be paid or the amount of the overpayment of license fee to be refunded, as the case may be. If an additional license fee is due, the department shall give notice to the light, heat and power company against whom the license fee is to be levied. All such additional assessments and claims for refunds for excess license fees paid are subject to the same procedure for review and final determination as additional income or franchise tax assessments and claims for refunds under ch. 71 as far as the same may be applicable, except that appeals of denials of claims for refunds shall be made directly to the tax appeals commission and except that the additional license fees shall become delinquent 60 days after notice provided in this subsection or, if review proceedings are held, 60 days following final determination of the review proceedings. All additional license fees shall bear interest at the rate of 12% per year from the time they should have been paid to the date on which the additional fees shall become delinquent if unpaid.

76.28(4)(b) (b) In the case of overpayments of license fees by any light, heat and power company under par. (a), the department shall certify the overpayments to the department of administration, which shall audit the amount of the overpayments and the secretary of administration shall pay the amounts determined by means of the audit. All refunds of license fees under this subsection shall bear interest at the annual rate of 9% from the date of the original payment to the date when the refund is made. The time for making additional levies of license fees or claims for refunds of excess license fees paid, in respect to any year, shall be limited to 4 years after the time the report for such year was filed.

76.28(5) (5) Remedies. Delinquent license fees of any light, heat and power company, together with penalties and interest, for a lien upon all property of such company prior to all other liens, claims and demands, which lien may be enforced in an action in the name of the state in any court of competent jurisdiction against the property of such company within the state as an entirety. The remedies for nonpayment of taxes specified in s. 76.14 apply to nonpayment of license fees, penalties and interest referred to under this section.

76.28(6) (6) Administration.

76.28(6)(a)(a) The records, books, accounts and papers of any light, heat and power company are subject to inspection and examination by the secretary of revenue or by the person that the secretary designates for that purpose.

76.28(6)(b) (b) If any light, heat and power company that is required under this section to file a report fails to file a report within the time prescribed by law or as extended under sub. (7), and upon a showing by the department under s. 73.16 (4), there shall be added to the amount required to be shown as license fees on the report 5% of the amount of such fees if the failure is for not more than one month, with an additional 5% for each additional month or fraction thereof during which the failure continues, not exceeding 25% in the aggregate.

76.28(6)(c) (c) If any light, heat and power company fails to make a report as required by sub. (7) within the time required, the department may enter an assessment against such company in a sum representing the approximate amount of the license fees, together with penalties and interest, for which such company may be liable as estimated by the department. Notice of such assessment shall be given by certified mail, and unless a report conforming to the requirements of this section is filed within 15 days of such notice, such estimated assessment shall become final. Thereafter the light, heat and power company assessed shall be forever barred from questioning the correctness of the same in any action or proceeding.

76.28(7) (7) Statements. Every light, heat, and power company shall, on or before March 1 in each year, make and return to the department, in the form and upon the forms that the department prescribes, a true statement of the operation of the company's business during the preceding calendar year, including provision of the "amount shown in the account plus leased property" for purposes of the payment to municipalities and counties under s. 79.04. The statement shall be certified by the president and treasurer of the company or 2 of the company's principal officers. For sufficient reason shown, the department may, upon written request, allow any further time for making and filing the statement that the department considers necessary but not to exceed 30 days. If any company fails to file the statement within the time prescribed or as extended under this subsection, the department shall add to the taxes due from that company $25, and no company may contest the imposition of that penalty in any action or proceeding.

76.28(8) (8) Transfer of ownership. If any light, heat or power company discontinues service through sale, merger or abandonment of its property or otherwise, the company acquiring that property or undertaking to provide service in the area of the former company shall assume the license fees due under this section, but the liability of the acquiring company is limited to those license fees which have accrued from January 1 of the previous calendar year to the date of the order of the public service commission approving the sale, merger or discontinuance of service.

76.28(9) (9) Property subject to local tax. The license fees imposed by this section upon the gross revenues of light, heat and power companies as defined in sub. (1) (e) shall be in lieu of all other taxes on all property used and useful in the operation of the business of such companies in this state, except that the same shall be subject to special assessments for local improvements. If a general structure is used and useful in part in the operation of the business of those companies in this state and in part for nonoperating purposes, the license fees imposed by this section are in place of the percentage of all other taxes on the property that fairly measures and represents the extent of the use and usefulness in the operation of the business of those companies in this state, and the balance is subject to local assessment and taxation, except that the entire general structure is subject to special assessments for local improvements. Property under s. 76.025 (2) shall not be taxed under this section, but shall be subject to local assessment and taxation.

76.28(10) (10) Standing to challenge assessment. In case any light, heat or power company fails to make a report as required by sub. (7) within the time required, the department may enter an assessment against that company in a sum representing the approximate amount of the license fees, together with penalties and interest, for which that company may be liable as estimated by the department. Notice of that assessment shall be given by certified mail, and unless a report conforming to the requirements of this section is filed within 15 days of that notice, that estimated assessment shall become final. Thereafter the light, heat or power company assessed shall be forever barred from questioning the correctness of the assessment in any action or proceeding.

76.28(11) (11) Payment before contesting. No action or proceeding, except a petition for redetermination under sub. (4), may be brought by a light, heat or power company against this state to contest any assessment of a tax under this section unless the taxpayer first pays to this state the amount of tax assessed. If the taxpayer prevails in an action or proceeding, this state shall settle with the taxpayer, including payment of interest at 9% per year on the amount of the money paid from the date of payment until the date of judgment.

76.28 History History: 1983 a. 27, 405; 1985 a. 29, 120; 1987 a. 27; 1993 a. 205; 1995 a. 27, 351; 1997 a. 35; 1999 a. 9; 1999 a. 150 s. 672; 2001 a. 16, 107; 2003 a. 33, 152; 2005 a. 141; 2011 a. 68.



76.29 License fee for selling electricity at wholesale.

76.29  License fee for selling electricity at wholesale.

76.29(1)(1)  Definitions. In this section:

76.29(1)(a) (a) "Apportionment factor" has the meaning given in s. 76.28 (1) (a).

76.29(1)(b) (b) "Department" means the department of revenue.

76.29(1)(c) (c) "Electric cooperative" has the meaning given in s. 76.48 (1g) (c).

76.29(1)(d) (d) "Gross revenues" means total revenues from the sale of electricity for resale by the purchaser of the electricity.

76.29(1)(e) (e) "Light, heat, and power companies" has the meaning given in s. 76.28 (1) (e).

76.29(1)(f) (f) "Tax period" means each calendar year or portion of a calender year.

76.29(2) (2) Imposition. There is imposed on every light, heat, and power company and electric cooperative that owns an electric utility plant, an annual license fee to be assessed by the department on or before May 1, 2005, and every May 1 thereafter, measured by the gross revenues of the preceding tax period in an amount equal to the apportionment factor multiplied by gross revenues multiplied by 1.59%. The fee shall become delinquent if not paid when due and when delinquent shall be subject to interest at the rate of 1.5% per month until paid.

76.29(3) (3) Administration. Section 76.28 (3) (c) and (4) to (11), as it applies to the fee imposed under s. 76.28 (2), applies to the fee imposed under this section.

76.29 History History: 2001 a. 16; 2007 a. 20.



76.30 Confidentiality provisions.

76.30  Confidentiality provisions.

76.30(1) (1)  Divulging information. Except as provided in sub. (2), no person may divulge or circulate or offer to obtain, divulge or circulate any information provided by a company taxed under this subchapter, except a company taxed under s. 76.28, to the department, including information which may be furnished by the department as provided in this section. This subsection does not prohibit publication by any newspaper of information lawfully derived from that information for purposes of argument or prohibit any public speaker from referring to such information in any address. This subsection does not prohibit the department from publishing statistics classified so as not to disclose the identity of particular taxpayers. This subsection does not prohibit employees or agents of the department from offering or submitting any return, claim, schedule, exhibit, writing or audit report or a copy of, and any information derived from, any of those documents as evidence into the record of any contested matter involving the department in proceedings or litigation on state tax matters if that evidence has reasonable probative value.

76.30(2) (2) Persons qualified to examine returns for specified purposes. Subject to sub. (3) and to rules of the department, any information under sub. (1) is open to examination by only the following persons and the contents thereof may be divulged or used only as follows:

76.30(2)(a) (a) The secretary of revenue or any officer, agent or employee of the department.

76.30(2)(b) (b) The attorney general and department of justice employees.

76.30(2)(c) (c) Members of any legislative committee on organization or its authorized agents provided the examination is approved by a majority vote of a quorum of its members and the tax return or claim information is disclosed only in a meeting closed to the public. The committee may disclose information to the senate or assembly or to other legislative committees if the information does not disclose the identity of particular returns, claims or reports and the items thereof. The department shall provide assistance to the committees or their authorized agents in order to identify returns and claims deemed necessary by them to accomplish the review and analysis of tax policy.

76.30(2)(d) (d) Public officers of the federal government or other state governments or the authorized agents of such officers, where necessary in the administration of the tax laws of such governments, to the extent that such government accords similar rights of examination or information to officials of this state.

76.30(2)(e) (e) The person who filed or submitted the information, or to whom the information relates or by the person's authorized agent or attorney.

76.30(2)(f) (f) Any person examining information pursuant to a court order duly obtained upon a showing to the court that the information is relevant to a pending court action or pursuant to a subpoena signed by a judge of a court of record ordering the department's custodian of returns or claims to produce information in open court in a court action pending before the judge.

76.30(2)(g) (g) Employees of the legislative fiscal bureau to the extent that the department considers the examination necessary for those employees to perform their duties under contracts or agreements between the department and the bureau relating to the review and analysis of tax policy and the analysis of state revenue collections.

76.30(2)(h) (h) Employees and members of the public service commission, and employees of the department of transportation, to the extent that the department of revenue considers the examination necessary for those members and employees to perform their duties.

76.30(2)(i) (i) The secretary of revenue and employees of that department for the purposes of preparing and maintaining the list of persons with unpaid tax obligations as described in s. 73.03 (62) so that the list of such persons is available for public inspection.

76.30(3) (3) Restriction on use of information. The use of information obtained under sub. (2) is restricted to the discharge of duties imposed upon the persons by law or by the duties of their office or by order of a court as provided under sub. (2) (f).

76.30(4) (4) Charge for costs. The department may charge for the reasonable cost of divulging information under this section.

76.30(5) (5) District attorneys. District attorneys may examine information under sub. (1) as follows:

76.30(5)(a) (a) Such information may be examined for use in preparation for any judicial proceeding or any investigation which may result in a judicial proceeding involving the taxes under this subchapter if any of the following applies:

76.30(5)(a)1. 1. The taxpayer is or may be a party to such proceeding.

76.30(5)(a)2. 2. The treatment of an item reflected in such information is or may be related to the resolution of an issue in the proceeding or investigation.

76.30(5)(a)3. 3. The information relates or may relate to a transactional relationship between the taxpayer and a person who is or may be a party to the proceeding which affects or may affect the resolution of an issue in such proceeding or investigation.

76.30(5)(b) (b) When the department allows examination of information under par. (a):

76.30(5)(b)1. 1. If the department has referred the case to a district attorney, the department may make disclosure on its own motion.

76.30(5)(b)2. 2. If a district attorney requests examination of information relating to a person, the request must be in writing, clearly identify the requester and the person to whom the information relates and explain the need for the information. The department may then allow the examination of information so requested and the information may be examined and used solely for the proceeding or investigation for which it was requested.

76.30(5)(c) (c) Such information may be examined for use in preparation for any administrative or judicial proceeding or an investigation which may result in such proceeding pertaining to the enforcement of a specifically designated state criminal statute not involving tax administration to which this state or a governmental subdivision thereof is a party. Such information may be used solely for the proceeding or investigation for which it is requested.

76.30(5)(d) (d) The department may allow an examination of information under par. (c) only if a district attorney petitions a court of record in this state for an order allowing the examination and the court issues an order after finding all of the following:

76.30(5)(d)1. 1. There is reasonable cause to believe, based on information believed to be reliable, that a specific criminal act has been committed.

76.30(5)(d)2. 2. There is reason to believe that such information is probative evidence of a matter in issue related to the commission of the criminal act.

76.30(5)(d)3. 3. The information sought to be examined cannot reasonably be obtained from any other source, unless it is determined that, notwithstanding the reasonable availability of the information from another source, the information constitutes the most probative evidence of a matter in issue relating to the commission of such criminal act.

76.30(5)(e) (e) If the department determines that examination of information ordered under par. (d) would identify a confidential informant or seriously impair a civil or criminal tax investigation, the department may deny access and shall certify the reason therefor to the court.

76.30 History History: 1991 a. 39; 2005 a. 25.



76.31 Determination of ad valorem tax receipts for hub facility exemptions.

76.31  Determination of ad valorem tax receipts for hub facility exemptions. By July 1, 2004, and every July 1 thereafter, the department shall determine the total amount of the tax imposed under subch. I of ch. 76 that was paid by each air carrier company, as defined in s. 70.11 (42) (a) 1., whose property is exempt from taxation under s. 70.11 (42) (b) for the most recent taxable year that the air carrier company paid the tax imposed under subch. I of ch. 76. The total amount determined under this section shall be transferred under s. 20.855 (4) (fm) to the transportation fund.

76.31 History History: 2001 a. 16.



76.39 Car line taxes.

76.39  Car line taxes.

76.39(1)(1) For the purposes of this section:

76.39(1)(am) (am) "Average net rate of taxation" means the average net rate of taxation determined under s. 76.126 as of June of the year prior to the assessment.

76.39(1)(b) (b) "Car line company" means any person, not operating a railroad, engaged in whole or in part in the business of leasing or furnishing car line equipment to a railroad.

76.39(1)(c) (c) "Car line equipment" means any railroad car or other equipment used in railroad transportation under an agreement providing for rental of such car or other equipment.

76.39(1)(cm) (cm) "Department" means the department of revenue.

76.39(1)(d) (d) "Gross earnings" means all receipts by a car line company from operation of car line equipment.

76.39(1)(e) (e) "Gross earnings in this state" means all gross earnings on intrastate business of a car line company from operation of car line equipment, and also gross earnings on interstate business in the proportion that the Wisconsin car miles are of the total car miles of such interstate business. The gross earnings not based on mileage shall be allocated to this state in the ratio of each carrier's average annual freight car miles in Wisconsin to the carrier's total freight car miles in all states.

76.39(2) (2) There is levied annually a gross earnings tax in lieu of all property taxes on the car line equipment of a car line company equal to the gross earnings in this state multiplied by the average net rate of taxation. Every railroad company operating in this state shall, upon making payment to each car line company for use of its cars, withhold the amount of the tax imposed under this subsection on the car line company.

76.39(3) (3) Every railroad company operating in this state shall file annually with the department, on or before April 15, on a form prepared by the department, a true and accurate statement of all rentals paid to each car line company during the previous calendar year and shall remit to the department the amount of the tax required to be withheld under sub. (2). Every car line company, which during the previous calendar year has received gross earnings in this state from a source other than a railroad company operating in this state, shall, on or before April 15, on a form prepared by the department, file with the department a true and accurate statement of such gross earnings in this state and the name of the company from which received and shall remit to the department the amount of the tax imposed under sub. (2) on such gross earnings in this state. The payment dates provided for in sub. (3a) shall apply. Upon written request received by the department before April 15, the department may grant an extension of not to exceed 30 days for the filing of the report and the payment of the taxes levied in this section. If any railroad company or car line company fails to file such report when due, or as extended by the department, and upon a showing by the department under s. 73.16 (4), there shall be added to the amount required to be shown as gross earnings tax on the report 5% of the amount thereof if the failure is for not more than one month, with an additional 5% for each additional month or fraction thereof during which the failure continues, not exceeding 25% in the aggregate. If any railroad company or car line company fails to pay all taxes due within the time prescribed or as extended by the department, the unpaid taxes shall be delinquent, and shall be subject to interest under sub. (4). All taxes, late filing fees, penalties and interest shall be deposited in the general fund.

76.39(3a) (3a) The tax due under this section shall be paid to the department. Payments of semiannual installments of the total liability for the calendar year shall be due on or before September 10 of the year prior to the assessment and on April 15 of the year of the assessment. If any railroad company or car line company fails to pay on or before September 10 at least 50% of the tax liability for the current calendar year or 50% of the tax liability for the subsequent calendar year, the amount not paid is delinquent and is subject to interest under sub. (4) (c). If any railroad company or car line company fails to pay on or before April 15 the difference between the current year's assessment and the amount paid toward that assessment, the amount not paid is delinquent and is subject to interest under sub. (4) (c). Companies with a tax liability under this section of less than $2,000 are not required to make semiannual payments but shall pay the full amount of taxes due on or before April 15 of the year of the assessment.

76.39(4) (4)

76.39(4)(a)(a) The records, books, leases and all accounts pertaining to the car line business of any railroad or car line company shall be subject to audit by the department. In any case in which it is determined that the amount of tax paid was in error, the department shall determine the additional tax or refund, as the case may be.

76.39(4)(b) (b) Additional assessments may be made provided notice thereof is given within 4 years of the date the annual statement was filed; however, if no statement was filed or if the statement filed was incorrect and was filed with intent to defeat or evade the tax, an additional assessment may be made at any time upon the discovery of gross earnings in this state by the department. Refunds may be made provided claim therefor is filed in writing with the department within 4 years of the date the annual statement was filed.

76.39(4)(c) (c) All additional assessments and claims for refund shall be subject to the same procedure for review and final determination as is provided with respect to additional assessments and refunds of income or franchise taxes in chs. 71 and 73, except that appeals of denials of claims for refunds shall be made directly to the tax appeals commission and except as the same may conflict with this section. Delinquent taxes shall be subject to interest at the rate of 1.5% per month until paid.

76.39(4)(d) (d) All refunds shall be certified by the department to the department of administration which shall audit the amount of the refunds and the secretary of administration shall pay the amount, together with interest at the rate of 9% per year from the date payment was made. All additional taxes shall bear interest at the rate of 12% per year from the time they should have been paid to the date upon which the additional taxes shall become delinquent if unpaid.

76.39(5) (5) Delinquent taxes, penalties, interest and late filing fees shall be a lien upon the property of any railroad company or car line company prior to all other liens, claims and demands, except as provided in ss. 292.31 (8) (i) and 292.81, which lien may be enforced in any action in the name of the state in any court of competent jurisdiction. All provisions of law for enforcing payment of delinquent income or franchise taxes under ch. 71 or enforcing payment of delinquent taxes based on the value of property under this chapter shall be available to collection of taxes on gross receipts in this state levied under this section.

76.39 History History: 1971 c. 215; 1975 c. 39, 224; 1977 c. 29, 418; 1979 c. 110 ss. 21, 60 (13); 1981 c. 20; 1983 a. 27, 189; 1985 a. 120; 1987 a. 399; 1991 a. 39; 1993 a. 453; 1995 a. 227, 237; 1997 a. 27; 2003 a. 33; 2005 a. 25; 2011 a. 68.



76.46 Powers of investigation.

76.46  Powers of investigation.

76.46(1) (1) The department may, whenever in its opinion such action is necessary, examine or cause to be examined the books and records of any railroad company or car line company in order to verify the accuracy of the reports submitted to the department.

76.46(2) (2) If any railroad company defined in s. 76.02, or any car line company defined in s. 76.39, refuses or neglects to make any reports required under subch. I, or refuses or neglects to permit an examination of its books and records, accounts and papers, when requested so to do by the department, or refuses or neglects to appear before the department in obedience to its summons, it shall be estopped to question or impeach the action or determination of the department, or validity of any assessment made by the department.

76.46(3) (3) No such company shall be allowed in any action or proceeding to question the assessment and taxation of its property as determined by the department, unless it has made and filed with such department a full and complete report of the facts and information prescribed by law and called for by the department.

76.46 History History: 1979 c. 102 s. 237.



76.48 License fees, electric cooperatives.

76.48  License fees, electric cooperatives.

76.48(1g) (1g) In this section:

76.48(1g)(a) (a) "Apportionment factor" has the meaning under s. 76.28 (1) (a).

76.48(1g)(b) (b) "Book cost of utility plant" has the meaning set forth in the uniform system of accounts prescribed by the U.S. rural electrification administration in bulletin 181-1, dated January 1, 1978.

76.48(1g)(c) (c) "Electric cooperative" means a cooperative association organized under ch. 185 that carries on the business of generating, transmitting or distributing electric energy to its members at wholesale or retail.

76.48(1g)(d) (d) "Gross revenues" means total operating revenues, except revenues for interdepartmental sales and for interdepartmental rents, less deductions from the sales and use tax under s. 77.61 (4) and, in respect to any electric cooperative that purchases more than 50% of the power it sells, less the actual cost of power purchased for resale by an electric cooperative, if the revenue from that purchased electric power is included in the seller's gross revenues or if the electric cooperative purchased more than 50% of the power it sold in the year prior to January 1, 1988, from a seller located outside this state. For an electric cooperative, "gross revenues" does not include grants awarded to the electric cooperative under s. 16.958 (2) (b). For a retail electric cooperative, "gross revenues" does not include low-income assistance fees collected by the retail electric cooperative under s. 16.957 (5) (a), low-income assistance fees received by the retail electric cooperative from a retail electric cooperative or municipal utility under a joint program established under s. 16.957 (5) (f). For a wholesale supplier, as defined in s. 16.957 (1) (w), "gross revenues" does not include any low-income assistance fees that are received from a municipal utility, as defined in s. 16.957 (1) (q), or retail electric cooperative or under a joint program established under s. 16.957 (5) (f).

76.48(1g)(dm) (dm) "Municipal utility" has the meaning given in s. 16.957 (1) (q).

76.48(1g)(e) (e) "Payroll factor" has the meaning under s. 76.28 (1) (f).

76.48(1g)(f) (f) "Property factor" has the meaning under s. 76.28 (1) (g).

76.48(1g)(fm) (fm) "Retail electric cooperative" has the meaning given in s. 16.957 (1) (t).

76.48(1g)(g) (g) "Sales factor" means a fraction the numerator of which is the electric cooperative's total sales of electricity in this state, not including sales to out-of-state purchasers that are delivered to transmission facilities in this state, for the tax period and the denominator of which is the electric cooperative's total sales of electricity for the tax period.

76.48(1g)(h) (h) "Tax period" has the meaning under s. 76.28 (1) (i).

76.48(1r) (1r) Except as provided in s. 76.29, every electric cooperative shall pay, in lieu of other general property and income or franchise taxes, an annual license fee equal to its apportionment factor multiplied by its gross revenues; excluding for the tax period, as defined in s. 76.29 (1) (f), gross revenues that are subject to the license fee under s. 76.29; multiplied by 3.19%. Real estate and personal property not used primarily for the purpose of generating, transmitting or distributing electric energy are subject to general property taxes. If a general structure is used in part to generate, transmit or distribute electric energy and in part for nonoperating purposes, the license fee imposed by this section is in place of the percentage of all other general property taxes that fairly measures and represents the extent of the use in generating, transmitting or distributing electric energy, and the balance is subject to local assessment and taxation, except that the entire general structure is subject to special assessments for local improvements.

76.48(2) (2) Every electric cooperative shall on or before March 15 in each year make and return to the department of revenue, in the form and upon the forms that the department prescribes, a true statement of the gross receipts from the operation of the cooperative's business during the preceding calendar year together with such other information that the department requires to enforce this section. The statement shall be verified by the president and treasurer of the electric cooperative making the return. Upon written request, the department may grant an extension for filing the return, not to exceed 30 days. If any electric cooperative fails to file the return within the time prescribed by law, or as extended by the department, the department shall add to the taxes due from the electric cooperative $25, and the electric cooperative may not contest the imposition of that penalty in any action or proceeding.

76.48(3) (3) On or before May 1 in each year, the department of revenue shall compute and assess the license fees provided for in sub. (1r) and certify the amounts due the secretary of administration. The department shall notify each electric cooperative of the amount of the license fees so assessed. The fees shall become delinquent if not paid when due and when delinquent shall be subject to interest at the rate of 1.5% per month on the amount of license fee until paid. The interest shall be collected by the department and, upon collection, forwarded to the secretary of administration and retained by the state. The payment dates provided for in sub. (3a) shall apply.

76.48(3a) (3a) License fees due under this section shall be paid to the department on an estimated basis. Payments of semiannual installments of the estimated tax liability for the subsequent year shall be due on or before May 10 and November 10 of the current year. With respect to the license fee assessment under sub. (3), each electric cooperative shall on each May 10 pay or be credited an amount which is equal to the difference between the May 1 assessment and the sum of the semiannual installment payments made in the preceding calendar year. The additional amount shall be added to the semiannual installment due on May 10. If there has been an overpayment the amount of the overpayment shall be credited to the semiannual installment due May 10. If any electric cooperative fails to make semiannual payments of at least 55% of the tax assessed for the current calendar year or 50% of the tax assessed for the subsequent calendar year, any amounts not paid when due shall become delinquent and shall be subject to interest under sub. (3). Associations with a liability under this section of less than $2,000 are not required to make semiannual payments but shall pay the full amount of license fees due on or before May 10 of the year of assessment.

76.48(4) (4) All license fees provided in sub. (1r) shall be deposited in the general fund for use of the state.

76.48(5) (5) Additional assessments may be made, if notice of such assessment is given, within 4 years of the date the annual return was filed, but if no return was filed, or if the return filed was incorrect and was filed with intent to defeat or evade the tax, an additional assessment may be made at any time upon the discovery of gross revenues by the department. Refunds may be made if a claim for the refund is filed in writing with the department within 4 years of the date the annual return was filed. Refunds shall bear interest at the rate of 9% per year and shall be certified by the department to the secretary of administration who shall audit the amounts of such overpayments and pay the amount audited. Additional assessments shall bear interest at the rate of 12% per year from the time they should have been paid to the date upon which they shall become delinquent if unpaid.

76.48(6) (6) All additional assessments and claims for refund shall be subject to the same procedure for review and final determination as is provided with respect to additional assessments and refunds of income or franchise taxes under chs. 71 and 73, except that appeals of denials of claims for refunds shall be made directly to the tax appeals commission and except as such procedure conflicts with this section.

76.48 History History: 1971 c. 125, 215; 1973 c. 12; 1975 c. 39, 224; 1977 c. 29, 142, 272, 418; 1979 c. 110 s. 60 (11), (13); 1979 c. 207; 1981 c. 20; 1983 a. 27; 1985 a. 120; 1987 a. 27, 399; 1991 a. 39; 1999 a. 9; 2001 a. 16, 107; 2003 a. 33; 2005 a. 141.



76.54 Motor carriers and urban transit companies; municipal taxation.

76.54  Motor carriers and urban transit companies; municipal taxation. No city, village or town shall impose a license tax upon either of the following:

76.54(1) (1) Any common motor carrier of property or of passengers, any contract motor carrier or any private motor carrier on account of any operation of a motor vehicle which is subject to registration or taxation under ch. 341.

76.54(2) (2) Any corporation or other person engaged in urban mass transportation of passengers as defined in s. 71.38.

76.54 History History: 1987 a. 312 s. 17.



76.60 Fire and marine insurers; license fees.

76.60  Fire and marine insurers; license fees. Every insurer doing a fire or marine insurance business, other than domestic insurers and insurers excepted under s. 76.61, shall pay to the state, in respect to marine insurance a tax of 0.5% and in respect to fire insurance a tax of 2.375% on the amount of its gross premiums, as calculated under s. 76.62. In case any insurer discontinues business in this state and reinsures the whole or a part of its risks without making payment of this tax, the insurer accepting such reinsurance shall pay the tax. If several insurers make such reinsurance the tax shall be apportioned among the insurers in proportion to the original premiums upon the business in this state so reinsured by each such insurer. Upon the payment of the tax provided in this section, and the fees required by s. 601.31, such insurer may be licensed to transact its business until May 1 in the ensuing year, unless before then its license is revoked or forfeited according to law.

76.60 History History: 1971 c. 125; 1979 c. 102 s. 20; Stats. 1979 s. 76.60; 1989 a. 31.



76.61 Town mutual insurers; taxes, charges, dues and license fees.

76.61  Town mutual insurers; taxes, charges, dues and license fees. No town mutual insurer organized under or subject to ch. 612 shall be required to pay any taxes, charges, dues or license fees to the state except those charges and dues provided for in ss. 601.31, 601.32, 601.45 and 601.93.

76.61 History History: 1971 c. 125; 1973 c. 243; 1975 c. 372 s. 41; 1979 c. 102 ss. 21, 236 (3), (4); Stats. 1979 s. 76.61.



76.62 License fees; calculation of.

76.62  License fees; calculation of. All license fees and taxes levied under any provision of law upon gross premiums other than life insurance premiums against any insurer shall be uniformly calculated on the amount of gross premiums received for direct insurance less return premiums and cancellations and returns from savings and gains on all insurance other than reinsurance by the insurer during the preceding year in this state.

76.62 History History: 1979 c. 102 s. 22; Stats. 1979 s. 76.62; 1989 a. 31.



76.63 Casualty insurance; license fees.

76.63  Casualty insurance; license fees.

76.63(1) (1) Every insurer doing a casualty or surety business, other than domestic insurers and insurers exempted under s. 76.61, shall pay to the state 2% of its gross premiums, as calculated under s. 76.62, on all policies or contracts which have been written on the lives of residents or on property in this state.

76.63(2) (2) Every domestic stock insurer which insures against financial loss by reason of nonpayment of principal, interest and other sums agreed to be paid under the terms of any note or bond or other evidence of indebtedness secured by a mortgage, deed of trust or other instrument constituting a lien or charge on real estate shall pay to the state on or before March 1 in each year 2% of its gross premiums, as calculated under s. 76.62, on all policies or contracts which have been written on the lives of residents or on property in this state.

76.63 History History: 1971 c. 125; 1975 c. 372; 1979 c. 102 s. 23; Stats. 1979 s. 76.63; 1989 a. 31.



76.635 Credit for investment in certified capital companies.

76.635  Credit for investment in certified capital companies.

76.635(1)(1)  Definitions. In this section:

76.635(1)(a) (a) "Certified capital company" has the meaning given in s. 560.29 (1) (a), 2009 stats.

76.635(1)(b) (b) "Certified capital investment" has the meaning given in s. 560.29 (1) (b), 2009 stats.

76.635(1)(c) (c) "Investment date" has the meaning given in s. 560.29 (1) (d), 2009 stats.

76.635(1)(d) (d) "Investment pool" has the meaning given in s. 560.29 (1) (e), 2009 stats.

76.635(1)(e) (e) "Qualified investment" has the meaning given in s. 560.29 (1) (g), 2009 stats.

76.635(2) (2) Credit. An insurer that makes a certified capital investment may credit against the fees due under s. 76.60, 76.63, 76.65, 76.66 or 76.67, for 10 years beginning with the year of the investment, either 10% of that investment or the amount by which the sum of the insurer's certified capital investments and the insurer's qualified investments exceeds the insurer's qualified investments in the taxable year before the insurer first claimed the credit under this section, whichever is less.

76.635(3) (3) Carry-forward. If the credit under sub. (2) is not entirely offset against the fees under s. 76.60, 76.63, 76.65, 76.66 or 76.67 otherwise due, the unused balance may be carried forward and credited against those fees in the following years to the extent that it is not offset by those fees otherwise due in all the years between the year in which the investment was made and the year in which the carry-forward credit is claimed.

76.635(4) (4) Recapture.

76.635(4)(a)(a) If a certified capital company is decertified, or an investment pool is disqualified, under s. 560.37, 2005 stats., before the certified capital company fulfills the investment requirement under s. 560.34 (1m) (a) 1., 2005 stats., with respect to the investment pool, any insurer that has received a credit under this section with respect to that investment pool shall repay that credit to the commissioner of insurance, for deposit in the general fund, and may not claim more credit in respect to that investment pool.

76.635(4)(b) (b) If a certified capital company fulfills the investment requirement under s. 560.34 (1m) (a) 1., 2005 stats., with respect to an investment pool but the certified capital company is decertified, or an investment pool is disqualified, under s. 560.37, 2005 stats., before the certified capital company fulfills the investment requirement under s. 560.34 (1m) (a) 2., 2005 stats., for that investment pool, any insurer that has received a credit under this section with respect to that investment pool shall repay all credits that were claimed for taxable years after the taxable year that includes the 3rd anniversary of the investment date of the investment pool and may claim no more credits for taxable years after the taxable year that includes the 3rd anniversary of the investment date of the investment pool.

76.635(5) (5) Sale of credit. An insurer may sell a credit under this section to another insurer that is subject to taxation under this subchapter if the insurer notifies the commissioner of insurance of the sale and includes with that notification a copy of the transfer documents.

76.635(6) (6) Nullification of credit precluded. This state may not impose a new tax or change an existing tax in order to nullify the credit created under this section.

76.635 History History: 1997 a. 215; 1999 a. 30; 2005 a. 259; 2007 a. 20; 2011 a. 32.



76.636 Credit for certain development zone activities.

76.636  Credit for certain development zone activities.

76.636(1)(1)  Definitions. In this section:

76.636(1)(a) (a) "Brownfield" means an industrial or commercial facility in which expansion or redevelopment is complicated by environmental contamination.

76.636(1)(b) (b) "Development zone" means any of the following:

76.636(1)(b)1. 1. A development zone under s. 238.30 or s. 560.70, 2009 stats.

76.636(1)(b)2. 2. A development opportunity zone under s. 238.395 or s. 560.795, 2009 stats.

76.636(1)(b)3. 3. An enterprise development zone under s. 238.397 or s. 560.797, 2009 stats.

76.636(1)(b)4. 4. An agricultural development zone under s. 238.398 or s. 560.798, 2009 stats.

76.636(1)(c) (c) "Environmental remediation" means removal or containment of environmental pollution, as defined in s. 299.01 (4), and restoration of soil or groundwater that is affected by environmental pollution, as defined in s. 299.01 (4), in a brownfield if that removal, containment, or restoration fulfills the requirement under s. 71.47 (1de) (a) 1., unless an investigation of the property determines that remediation is required and that remediation is not undertaken.

76.636(1)(d) (d) "Full-time job" has the meaning given in s. 238.30 (2m).

76.636(1)(e) (e) "Member of a targeted group" means any of the following, if the person has been certified in the manner under s. 71.47 (1dj) (am) 3. by a designated local agency, as defined in s. 71.47 (1dj) (am) 2.:

76.636(1)(e)1. 1. A person who resides in an area designated by the federal government as an economic revitalization area.

76.636(1)(e)2. 2. A person who is employed in an unsubsidized job but meets the eligibility requirements under s. 49.145 (2) and (3) for a Wisconsin Works employment position.

76.636(1)(e)3. 3. A person who is employed in a trial job, as defined in s. 49.141 (1) (n), 2011 stats., or in a trial employment match program job, as defined in s. 49.141 (1) (n).

76.636(1)(e)4. 4. A person who is eligible for child care assistance under s. 49.155.

76.636(1)(e)5. 5. A person who is a vocational rehabilitation referral.

76.636(1)(e)6. 6. An economically disadvantaged youth.

76.636(1)(e)7. 7. An economically disadvantaged veteran.

76.636(1)(e)8. 8. A supplemental security income recipient.

76.636(1)(e)9. 9. A general assistance recipient.

76.636(1)(e)10. 10. An economically disadvantaged ex-convict.

76.636(1)(e)11. 11. A qualified summer youth employee, as defined in 26 USC 51 (d) (7).

76.636(1)(e)12. 12. A dislocated worker, as defined in 29 USC 2801 (9).

76.636(1)(e)13. 13. A food stamp recipient.

76.636(2) (2) Credits. Except as provided in s. 73.03 (35), and subject to s. 238.385 or s. 560.785, 2009 stats., for any taxable year for which an insurer is entitled under s. 238.395 or s. 560.795 (3), 2009 stats., to claim tax benefits or certified under s. 238.365 (3), 238.397 (4), or 238.398 (3) or s. 560.765 (3), 2009 stats., s. 560.797 (4), 2009 stats., or s. 560.798 (3), 2009 stats., the insurer may claim as a credit against the fees due under s. 76.60, 76.63, 76.65, 76.66, or 76.67 the following amounts:

76.636(2)(a) (a) Fifty percent of the amount expended for environmental remediation in a development zone.

76.636(2)(b) (b) The amount determined by multiplying the amount determined under s. 238.385 (1) (b) or s. 560.785 (1) (b), 2009 stats., by the number of full-time jobs created in a development zone and filled by a member of a targeted group and by then subtracting the subsidies paid under s. 49.147 (3) (a) for those jobs.

76.636(2)(c) (c) The amount determined by multiplying the amount determined under s. 238.385 (1) (c) or s. 560.785 (1) (c), 2009 stats., by the number of full-time jobs created in a development zone and not filled by a member of a targeted group and by then subtracting the subsidies paid under s. 49.147 (3) (a) for those jobs.

76.636(2)(d) (d) The amount determined by multiplying the amount determined under s. 238.385 (1) (bm) or s. 560.785 (1) (bm), 2009 stats., by the number of full-time jobs retained, as provided in the rules under s. 238.385 or s. 560.785, 2009 stats., excluding jobs for which a credit has been claimed under s. 71.47 (1dj), in an enterprise development zone under s. 238.397 or s. 560.797, 2009 stats., and for which significant capital investment was made and by then subtracting the subsidies paid under s. 49.147 (3) (a) for those jobs.

76.636(2)(e) (e) The amount determined by multiplying the amount determined under s. 238.385 (1) (c) or s. 560.785 (1) (c), 2009 stats., by the number of full-time jobs retained, as provided in the rules under s. 238.385 or s. 560.785, 2009 stats., excluding jobs for which a credit has been claimed under s. 71.47 (1dj), in a development zone and not filled by a member of a targeted group and by then subtracting the subsidies paid under s. 49.147 (3) (a) for those jobs.

76.636(3) (3) Carry-forward. If the credit under sub. (2) is not entirely offset against the fees under s. 76.60, 76.63, 76.65, 76.66, or 76.67 otherwise due, the unused balance may be carried forward and credited against those fees for the following 15 years to the extent that it is not offset by those fees otherwise due in all the years between the year in which the expense was made and the year in which the carry-forward credit is claimed.

76.636(4) (4) Credit precluded. If the certification of a person for tax benefits under s. 238.365 (3), 238.397 (4), or 238.398 (3) or s. 560.765 (3), 2009 stats., s. 560.797 (4), 2009 stats., or s. 560.798 (3), 2009 stats., is revoked, or if the person becomes ineligible for tax benefits under s. 238.395 (3) or s. 560.795 (3), 2009 stats., that person may not do any of the following:

76.636(4)(a) (a) Claim credits under this section for any of the following:

76.636(4)(a)1. 1. The taxable year that includes the day on which the certification is revoked.

76.636(4)(a)2. 2. The taxable year that includes the day on which the person becomes ineligible for tax benefits.

76.636(4)(a)3. 3. Succeeding taxable years.

76.636(4)(b) (b) Carry over unused credits from previous years to offset the fees under s. 76.60, 76.63, 76.65, 76.66, or 76.67 for any of the following:

76.636(4)(b)1. 1. The taxable year that includes the day on which certification is revoked.

76.636(4)(b)2. 2. The taxable year that includes the day on which the person becomes ineligible for tax benefits.

76.636(4)(b)3. 3. Succeeding taxable years.

76.636(5) (5) Carry-over precluded. If a person who is entitled under s. 238.395 (3) or s. 560.795 (3), 2009 stats., to claim tax benefits or certified under s. 238.365 (3), 238.397 (4), or 238.398 (3) or s. 560.765 (3), 2009 stats., s. 560.797 (4), 2009 stats., or s. 560.798 (3), 2009 stats., for tax benefits ceases business operations in the development zone during any of the taxable years that that zone exists, that person may not carry over to any taxable year following the year during which operations cease any unused credits from the taxable year during which operations cease or from previous taxable years.

76.636(6) (6) Administration. Any insurer who claims a credit under sub. (2) shall include with the insurer's annual return under s. 76.64 a copy of its certification for tax benefits and a copy of its verification of expenses from the department of commerce or the Wisconsin Economic Development Corporation.

76.636 History History: 2005 a. 259; 2007 a. 20, 97; 2009 a. 180; 2011 a. 32; 2013 a. 20.



76.637 Economic development credit.

76.637  Economic development credit.

76.637(1) (1)  Definition. In this section, "claimant" means an insurer who files a claim under this section and is certified under s. 238.301 (2) or s. 560.701 (2), 2009 stats., and authorized to claim tax benefits under s. 238.303 or s. 560.703, 2009 stats.

76.637(2) (2) Filing claims. Subject to the limitations under this section, ss. 238.301 to 238.306, and ss. 560.701 to 560.706, 2009 stats., for taxable years beginning after December 31, 2008, a claimant may claim as a credit against the fees due under s. 76.60, 76.63, 76.65, 76.66, or 76.67 the amount authorized for the claimant under s. 238.303 or s. 560.703, 2009 stats.

76.637(3) (3) Limitations. No credit may be allowed under this section unless the insurer includes with the insurer's annual return under s. 76.64 a copy of the claimant's certification under s. 238.301 (2) or s. 560.701 (2), 2009 stats., and a copy of the claimant's notice of eligibility to receive tax benefits under s. 238.303 (3) or s. 560.703 (3), 2009 stats.

76.637(4) (4) Administration. If an insurer's certification is revoked under s. 238.305 or s. 560.705, 2009 stats., or if an insurer becomes ineligible for tax benefits under s. 238.302 or s. 560.702, 2009 stats., the insurer may not claim credits under this section for the taxable year that includes the day on which the certification is revoked; the taxable year that includes the day on which the insurer becomes ineligible for tax benefits; or succeeding taxable years and the insurer may not carry over unused credits from previous years to offset the fees imposed under ss. 76.60, 76.63, 76.65, 76.66, or 76.67 for the taxable year that includes the day on which certification is revoked; the taxable year that includes the day on which the insurer becomes ineligible for tax benefits; or succeeding taxable years.

76.637 History History: 2009 a. 2; 2011 a. 32.



76.638 Early stage seed investment credit.

76.638  Early stage seed investment credit.

76.638(1) (1)  Definitions. In this section, "fund manager" means an investment fund manager certified under s. 238.15 (2) or s. 560.205 (2), 2009 stats.

76.638(2) (2) Filing claims. For taxable years beginning after December 31, 2008, subject to the limitations provided under this subsection and s. 238.15 or s. 560.205, 2009 stats., an insurer may claim as a credit against the fees imposed under s. 76.60, 76.63, 76.65, 76.66, or 76.67, 25 percent of the insurer's investment paid to a fund manager that the fund manager invests in a business certified under s. 238.15 or s. 560.205 (1), 2009 stats.

76.638(3) (3) Investment basis. The Wisconsin adjusted basis of any investment for which a credit is claimed under sub. (2) shall be reduced by the amount of the credit that is offset against the fees imposed under s. 76.60, 76.63, 76.65, 76.66, or 76.67.

76.638(4) (4) Carry-forward. If the credit under sub. (2) is not entirely offset against the fees under s. 76.60, 76.63, 76.65, 76.66, or 76.67 otherwise due, the unused balance may be carried forward and credited against those fees for the following 15 years to the extent that it is not offset by those fees otherwise due in all the years between the year in which the expense was made and the year in which the carry-forward credit is claimed.

76.638 History History: 2009 a. 2; 2011 a. 32.



76.64 Quarterly installments.

76.64  Quarterly installments. Insurers shall pay installments of the total estimated payment under ss. 76.60, 76.63, 76.65 and 76.66 on or before April 15, June 15, September 15 and December 15. Every insurer shall make a return for the preceding calendar year on or before March 1 setting forth the information that the commissioner of insurance reasonably requires, on forms prescribed by the commissioner. On or before March 1, the insurer shall pay any additional amount due for the preceding calendar year. Overpayment will be credited on the amount due April 15.

76.64 History History: 1979 c. 102 s. 24; Stats. 1979 s. 76.64; 1981 c. 20; 1985 a. 29; 1989 a. 31.



76.645 Penalties.

76.645  Penalties.

76.645(1)(1)  Late payment. An insurer that fails to make quarterly payments under s. 76.64 of at least 25% of either the total tax paid for the previous calendar year or 80% of the actual tax for the current calendar year is liable, in addition to the amount due, for interest of 1.5% of the amount due and unpaid for each month or part of a month that the amount due, together with any interest, remains unpaid.

76.645(2) (2) Negligence. An insurer that fails to pay an amount due, or file a return required, under s. 76.64, and upon a showing by the department of revenue under s. 73.16 (4), is liable for the greater of the following amounts:

76.645(2)(a) (a) Five hundred dollars.

76.645(2)(b) (b) Five percent of the amount due for each month or fraction of a month during which the failure continues, but not more than 25% of the amount due.

76.645 History History: 1985 a. 29; 2011 a. 68.



76.65 Life insurers; license fee.

76.65  Life insurers; license fee. Every insurer doing a life insurance business within this state, except fraternals as defined in s. 614.01, shall pay into the state treasury as an annual license fee for transacting such business the amounts following:

76.65(1) (1) Domestic insurers.

76.65(1)(a)(a) If such insurer is organized under the laws of this state, it shall pay as an annual license fee 3.5% upon its gross income from all sources for the preceding calendar year except interest required to provide and maintain reserves according to the laws of this state, and except premiums collected on policies of insurance and contracts for annuities. No domestic insurer shall, however, in any year pay in the aggregate for license fee as prescribed in this paragraph an amount in excess of the annual license fee which would have been payable by it in such year under sub. (2) had it been operating as a foreign insurer subject to sub. (2). Any domestic insurer having in excess of $750,000,000 of insurance in force as of December 31 of the preceding calendar year, excluding therefrom any reinsurance assumed on which premium taxes are payable by the ceding insurer, shall not pay less in the aggregate for a license fee as prescribed in this paragraph than the amount of the annual license fee which would have been payable by it in such year under sub. (2) had it been operating as a foreign insurer subject to sub. (2). Payments under this paragraph shall be made annually on or before March 1.

76.65(1)(b) (b) In computing the fee under par. (a), the amount of such gross income shall, after deducting the excepted portions thereof, be multiplied by a fraction the numerator of which is the net investment income applicable to life insurance and annuities and the denominator of which is the total net investment income, as set forth in the annual statement forms for such year as approved by the commissioner of insurance.

76.65(2) (2) Foreign insurers. If any such insurer is organized outside of this state, it shall pay into the state treasury, as such annual license fee, 2% upon the excess of the gross premiums received in money or otherwise during the preceding calendar year on all policies or contracts of insurance on the lives of residents of this state after deducting all sums apportioned to premium paying policies on the lives of residents of this state from annual distribution of profits, savings, earnings or surplus which before the expiration of the calendar year next succeeding such apportionment have been either paid in cash or applied in part payment of premiums.

76.65 History History: 1971 c. 215, 289; 1975 c. 373; 1979 c. 102 s. 25; Stats. 1979 s. 76.65; 1981 c. 20.

76.65 Annotation Life insurance policy dividends left with the insurance company to accumulate at interest beyond the expiration of the calendar year are not to be treated as dividends "paid in cash" under 76.34 (2) [now 76.65]. Because of long-standing administrative construction, current dividends applied to purchase additional paid-up insurance are not reportable as gross premiums and thus, not taxable under 76.34 (2). Accumulated dividends so applied are reportable and taxable. 59 Atty. Gen. 152.



76.655 Health Insurance Risk-Sharing Plan assessments credit.

76.655  Health Insurance Risk-Sharing Plan assessments credit.

76.655(1)(1)  Definitions. In this section, "claimant" means an insurer, as defined in s. 149.10 (5), 2011 stats., who files a claim under this section.

76.655(2) (2) Filing claims. Subject to the limitations provided under this section, for taxable years beginning after December 31, 2005, and before January 1, 2015, a claimant may claim as a credit against the fees imposed under ss. 76.60, 76.63, 76.65, 76.66 or 76.67 an amount that is equal to the amount of assessment under s. 149.13, 2011 stats., that the claimant paid in the claimant's taxable year, multiplied by the percentage determined under sub. (3).

76.655(3) (3) Limitations.

76.655(3)(a)(a) The department of revenue, in consultation with the office of the commissioner of insurance, shall determine the percentage under sub. (2) for each claimant for each taxable year. The percentage shall be equal to $5,000,000 divided by the aggregate assessment under s. 149.13, 2011 stats., except that for taxable years beginning after December 31, 2013, and before January 1, 2015, the percentage shall be equal to $1,250,000 divided by the aggregate assessment under s. 149.13, 2011 stats., and shall not exceed 100 percent. The office of the commissioner of insurance shall provide to each claimant that participates in the cost of administering the plan the aggregate assessment at the time that it notifies the claimant of the claimant's assessment. The aggregate amount of the credit under this subsection and ss. 71.07 (5g), 71.28 (5g), and 71.47 (5g) for all claimants participating in the cost of administering the plan under ch. 149, 2011 stats., shall not exceed $5,000,000 in each fiscal year.

76.655(3)(b) (b) The amount of any credits that a claimant is awarded under this section for taxable years beginning after December 31, 2005, and before January 1, 2008, may first be claimed against the fees imposed under ss. 76.60, 76.63, 76.65, or 76.67 for taxable years beginning after December 31, 2007, and in the manner determined by the department of revenue.

76.655(4) (4) Carry-forward. If the credit under sub. (2) is not entirely offset against the fees imposed under ss. 76.60, 76.63, 76.65, 76.66, or 76.67 that are otherwise due, the unused balance may be carried forward and credited against those fees in the following 15 years to the extent that it is not offset by those fees otherwise due in all the years between the year in which the assessment was paid and the year in which the carry-forward credit is claimed.

76.655(5) (5) Sunset. No credit may be claimed under this section for taxable years beginning after December 31, 2014. Credits under this section for taxable years that begin before January 1, 2015, may be carried forward to taxable years that begin after December 31, 2014.

76.655 History History: 2005 a. 74; 2013 a. 20, 116.



76.66 Retaliatory taxation of nondomestic insurers.

76.66  Retaliatory taxation of nondomestic insurers.

76.66(1)(1) In this section, "taxes" means the taxes imposed on nondomestic insurers under ss. 76.60, 76.63, 76.65 (2) and 601.93 less offsets allowed against those taxes under s. 646.51 (7) or the amounts imposed on domestic insurers by another state or foreign country for similar purposes.

76.66(2) (2) If another state or foreign country requires a domestic insurer doing business in that state or country to pay taxes greater in the aggregate than the aggregate amount of taxes that a nondomestic insurer doing business in this state would pay, each insurer domiciled in that state or foreign country shall pay to this state for the same year the amount that a domestic insurer doing a similar business would be required to pay to the other state or foreign country.

76.66 History History: 1979 c. 102 s. 26; Stats. 1979 s. 76.66; 1983 a. 27; 1989 a. 31.

76.66 Annotation Section 646.51 (7) is applicable to franchise taxes, income taxes, and fire department dues. Only Wisconsin's assessments are used for offsets against Wisconsin taxes. If assessments are reimbursed, the tax credit should be recaptured. 72 Atty. Gen. 17.



76.67 Reciprocal taxation of foreign insurers.

76.67  Reciprocal taxation of foreign insurers.

76.67(1) (1) In this section, "taxes" means the taxes imposed on foreign insurers under ss. 76.60, 76.63, 76.65 (2) and 601.93 less offsets allowed against those taxes under s. 646.51 (7) or the amounts imposed on domestic insurers by another state for similar purposes.

76.67(2) (2) If any domestic insurer is licensed to transact insurance business in another state, this state may not require similar insurers domiciled in that other state to pay taxes greater in the aggregate than the aggregate amount of taxes that a domestic insurer is required to pay to that other state for the same year less the credits under ss. 76.635, 76.636, 76.637, 76.638, and 76.655, except that the amount imposed shall not be less than the total of the amounts due under ss. 76.65 (2) and 601.93 and, if the insurer is subject to s. 76.60, 0.375% of its gross premiums, as calculated under s. 76.62, less offsets allowed under s. 646.51 (7) or under ss. 76.635, 76.636, 76.637, 76.638, and 76.655 against that total, and except that the amount imposed shall not be less than the amount due under s. 601.93.

76.67 History History: 1975 c. 372 s. 41; 1979 c. 34; 1979 c. 102 s. 26; 1979 c. 177; Stats. 1979 s. 76.67; 1983 a. 27; 1989 a. 31; 1999 a. 30; 2005 a. 74, 259; 2009 a. 2, 28.



76.68 License; issuance; collection of fees.

76.68  License; issuance; collection of fees.

76.68(1) (1) Every license issued under this subchapter and chs. 600 to 646 shall certify that payment of the license fee or tax and the fee required by s. 601.31 (1) (b) has been made, be signed by the commissioner of insurance and be in a form approved by the attorney general.

76.68(2) (2) No suit may be brought to restrain or enjoin the collection of any license fee or tax imposed or provided for by this subchapter, and the fees required by s. 601.31. Any action to recover any license fee or tax imposed or provided for by this subchapter or any fee required under s. 601.31, shall be brought in the circuit court for Dane County within 6 months from the time of the payment. The state may be served in the suit as provided in s. 801.11 (3). This subsection is the exclusive remedy by which to recover any license fee or tax imposed or provided for by this subchapter or any fee required under s. 601.31.

76.68(3) (3) No action may be commenced to compel the issuance of the certificate of authority provided for by chs. 600 to 646 until the license fee imposed by this subchapter and the fees under s. 601.31 have been fully paid.

76.68(4) (4) The attorney general shall institute suit in the circuit court for Dane County to recover any license fees or tax not paid within the time prescribed by this subchapter, and the fees required by s. 601.31.

76.68 History History: 1971 c. 40 s. 93; 1971 c. 260; Sup. Ct. Order, 67 Wis. 2d 585, 773 (1975); 1977 c. 339; 1979 c. 32 s. 92 (5); 1979 c. 89 s. 543; 1979 c. 102 ss. 26, 237; 1979 c. 177; Stats. 1979 s. 76.68; 2007 a. 170.



76.69 Deduction for personal property taxes.

76.69  Deduction for personal property taxes. Any domestic insurer may deduct from the license fee imposed on the insurer for any year under s. 76.65 (1) an amount equal to one-half of the general property taxes paid for the previous year on personal property in this state which is used in the operation of its business and not held primarily for investment purposes, but no such deduction may exceed 25% of the license fee.

76.69 History History: 1971 c. 289; 1979 c. 102 s. 26; Stats. 1979 s. 76.69.



76.80 Definitions.

76.80  Definitions. In this subchapter:

76.80(1) (1) "Department" means the department of revenue.

76.80(3) (3) "Telecommunications services" means the transmission of voice, video, facsimile or data messages, including telegraph messages, except that "telecommunications services" does not include video service, as defined in s. 66.0420 (2) (y), radio, one-way radio paging or transmitting messages incidental to transient occupancy in hotels, as defined in s. 254.61 (3).

76.80(4) (4) "Telephone company" means any person that provides to another person telecommunications services, including the resale of services provided by another telephone company. "Telephone company" does not include a person who operates a private shared telecommunications system, as defined in s. 196.201 (1), and who is not otherwise a telephone company.

76.80 History History: 1995 a. 351 ss. 17, 18, 32; 2007 a. 42; 2009 a. 276.



76.81 Imposition.

76.81  Imposition. There is imposed a tax on the real property of, and the tangible personal property of, every telephone company, excluding property that is exempt from the property tax under s. 70.11 (39) and (39m), motor vehicles that are exempt under s. 70.112 (5), property that is used less than 50% in the operation of a telephone company, as provided under s. 70.112 (4) (b), and treatment plant and pollution abatement equipment that is exempt under s. 70.11 (21). Except as provided in s. 76.815, the rate for the tax imposed on each description of real property and on each item of tangible personal property is the net rate for the prior year for the tax under ch. 70 in the taxing jurisdictions where the description or item is located. The real and tangible personal property of a telephone company shall be assessed as provided under s. 70.112 (4) (b).

76.81 History History: 1995 a. 351; 1997 a. 237; 2001 a. 16; 2007 a. 19.



76.815 Combined reporting.

76.815  Combined reporting. For taxes payable in 1998 and 1999, telephone companies that have more than 150,000 access lines in this state may submit a combined report of their items of personal property. Any company that does so shall pay the tax on those items at a rate that reflects the company's weighted average property tax rate based on the value and location of its real property in this state.

76.815 History History: 1995 a. 351.



76.82 Assessment.

76.82  Assessment. The department, using the methods that it uses to assess property under s. 70.995, shall assess the property that is taxable under s. 76.81, including property that is exempt under s. 70.11 (27) from the tax under ch. 70, at its value as of January 1.

76.82 History History: 1995 a. 351.



76.83 Report; payment.

76.83  Report; payment. On or before March 1, every telephone company shall send to the department a completed form that the department prescribes. Upon written request, the department may extend the time for filing the report by no more than 30 days. The requirements for payment of taxes under s. 76.13 (2a), as they apply to the tax under subch. I, apply to the tax under this subchapter.

76.83 History History: 1995 a. 351.



76.84 Administration.

76.84  Administration.

76.84(1)(1) On or before October 1, the department shall notify each telephone company that is subject to the tax under s. 76.81 of the assessed value of its property.

76.84(2) (2) On or before November 1, the department shall notify each telephone company that is subject to the tax under s. 76.81 of the amount of that tax.

76.84(4) (4) Sections 76.03 (4), 76.05, 76.06, 76.075, 76.08, 76.09, 76.13 (1), (2) and (3), 76.14, 76.18, 76.22, 76.23, 76.25 and 76.28 (4) to (6), as they apply to the tax under subch. I, apply to the tax under this subchapter.

76.84(5) (5) Section 71.91, as it applies to the collection of delinquent taxes under ch. 71, applies to the collection of delinquent taxes under this subchapter.

76.84 History History: 1995 a. 351; 1997 a. 27; 2013 a. 20.



76.90 Definitions.

76.90  Definitions. In this subchapter:

76.90(1) (1) "Basic local exchange service" has the meaning given in s. 196.01 (1g)

76.90(2) (2) "Commercial mobile service" has the meaning given in 47 USC 332 (d).

76.90(3) (3) "Department" means the department of revenue.

76.90 History History: 1995 a. 351; 1997 a. 27.



76.91 Imposition.

76.91  Imposition.

76.91(1)(1) For 1999 and 2000, there is imposed on each person that is licensed by the federal communications commission to provide commercial mobile service and on each person that, on June 6, 1996, provides basic local exchange service a transitional adjustment fee. Taxpayers shall pay the tax during May 1998, November 1998, May 1999, November 1999 and May 2000. For each month that a fee is due under this subchapter, the taxpayer shall pay to the department an amount calculated as follows:

76.91(1)(a) (a) Determine the amount that the taxpayer would pay during that month, taking into account the reconciliation of the previous year's estimated payments, if the taxpayer were assessed the tax under s. 76.38, 1993 stats., at a rate of 5.77%.

76.91(1)(b) (b) Subtract from the amount under par. (a) the taxpayer's payment during that month of the tax under subch. IV.

76.91(1m) (1m) If the amount calculated under sub. (1) is a negative amount and the taxpayer's annual gross revenue under s. 76.38, 1993 stats., is less than $10,000,000, the taxpayer may claim a credit against the fee imposed under this subchapter as follows:

76.91(1m)(a) (a) For the transitional adjustment fee paid for 1999, the taxpayer may consider the negative amount calculated under sub. (1) to be a positive amount and may claim a credit in an amount equal to 60% of the positive amount.

76.91(1m)(b) (b) For the transitional adjustment fee paid for the year 2000, the taxpayer may consider the negative amount calculated under sub. (1) to be a positive amount and may claim a credit in an amount equal to 40% of the positive amount.

76.91(2) (2) If a person that is licensed by the federal communications commission to provide commercial mobile service in this state is a telephone company under s. 76.02 (9u), 1993 stats., on June 6, 1996, the calculation of the fee under this subchapter is limited to that person's activities as a provider of commercial mobile service in this state.

76.91 History History: 1995 a. 351; 1997 a. 27; 1999 a. 9.



76.92 Report; payment.

76.92  Report; payment. On or before March 1, every taxpayer that is subject to the fee under this subchapter shall send to the department a completed form that the department prescribes. Upon written request, the department may extend the time for filing the report by no more than 30 days.

76.92 History History: 1995 a. 351.



76.93 Administration.

76.93  Administration.

76.93(1)(1) On or before May 1, the department shall notify each taxpayer that is subject to the fee under s. 76.91 of the amount of that fee.

76.93(2) (2) Sections 76.03 (4), 76.04 (1), 76.05, 76.06, 76.14, 76.18, 76.22, 76.24 (1), 76.25 and 76.28 (4) to (6), as they apply to the tax under subch. I, apply to the fee under this subchapter.

76.93 History History: 1995 a. 351.






77. Taxation of forest croplands; real estate transfer fees; sales and use taxes; county and special district sales and use taxes; managed forest land; economic development surcharge; local food and beverage tax; local rental car tax; premier resort area taxes; state rental vehicle fee; dry cleaning fees.

77.01 Purposes.

77.01  Purposes. It is the intent of this subchapter to encourage a policy of protecting from destructive or premature cutting the forest growth in this state, and of reproducing and growing for the future adequate crops through sound forestry practices of forest products on lands not more useful for other purposes, so that such lands shall continue to furnish recurring forest crops for commercial use with public hunting and fishing as extra public benefits, all in a manner which shall not hamper the towns in which such lands lie from receiving their just tax revenue from such lands.

77.01 History History: 1971 c. 215; 1985 a. 332 s. 251 (2).

77.01 Annotation Requests by individual legislators and town or county boards for delay in issuing orders pursuant to ch. 77, present no basis for withholding actions by the department. 61 Atty. Gen. 134.



77.015 Lands in villages included.

77.015  Lands in villages included. Sections 77.01 to 77.14 shall apply to villages for the same purposes as specified in s. 77.01 and where in such sections the words "town" or "towns" appear they shall be substituted, for the purposes of this section, by the words "village" or "villages," respectively.

77.015 History History: 1981 c. 390.



77.02 Forest croplands.

77.02  Forest croplands.

77.02(1)(1)  Petition. The owner of an entire quarter quarter section, fractional lot or government lot as determined by U.S. government survey plat, excluding public roads and railroad rights-of-way that may have been sold, may file with the department of natural resources a petition stating that the owner believes the lands therein described are more useful for growing timber and other forest crops than for any other purpose, that the owner intends to practice forestry thereon, that all persons holding encumbrances thereon have joined in the petition and requesting that such lands be approved as "Forest Croplands" under this subchapter. Whenever any such land is encumbered by a mortgage or other indenture securing any issue of bonds or notes, the trustee named in such mortgage or indenture or any amendment thereto may join in such petition, and such action shall for the purpose of this section be deemed the action of all holders of such bonds or notes. Land for which a petition is submitted under sub. (4) is exempt from the size requirements specified under this subsection.

77.02(2) (2) Notice of hearing, adjournment. Upon receipt of such petition the department of natural resources shall investigate the same and shall file a listing of descriptions with the town chairperson. For petitions received prior to May 1, the department shall within the same calendar year cause a notice that such petition has been filed to be published as a class 3 notice, under ch. 985, in the newspaper having the largest general circulation in the county in which the lands are located, and notice by registered mail shall be given to the town clerk of any town in which the lands are located. Such notice shall contain the name of the petitioner, a description of the lands and a statement that any resident of or taxpayer in the town may within 15 days from the date of publication of the notice file a request with the department that it conduct a public hearing on the petition. Upon receipt of such a request the department shall conduct a public hearing on the petition. The department may conduct a public hearing on any petition without a request, if it deems it advisable to do so. Notice of the time and place of such hearing and a description, in specific or general terms, as the department deems advisable, of the property requested to be approved as "Forest Croplands" shall be given to persons making the request, the owner of such land and to the assessor of towns in which it is situated, by mail, at least one week before the day of hearing. The notice also shall be published as a class 1 notice, under ch. 985, in a newspaper having general circulation in the county in which such land is located, at least one week before the day of the hearing. Such hearing may be adjourned and no notice of the time and place of such adjourned hearing need be given, excepting the announcement thereof by the presiding officer at the hearing at which the adjournment is had.

77.02(3) (3) Decision, copies.

77.02(3)(a)(a) After receiving all the evidence offered at any hearing held on the petition and after making such independent investigation as it sees fit the department shall make its findings of fact and make and enter an order accordingly. If it finds that the facts give reasonable assurance that a stand of merchantable timber will be developed on such descriptions within a reasonable time, and that such descriptions are then held permanently for the growing of timber under sound forestry practices, rather than for agricultural, mineral, shoreland development of navigable waters, recreational, residential or other purposes, and that all persons holding encumbrances against such descriptions have in writing agreed to the petition, the order entered shall grant the request of the petitioner on condition that all unpaid taxes against said descriptions be paid within 30 days thereafter; otherwise the department of natural resources shall deny the request of the petitioner.

77.02(3)(b) (b) If the request of a petitioner is granted under par. (a) or sub. (4), a copy of such order shall be filed with the department of revenue, the supervisor of equalization and the clerk of each town, and the order shall be recorded with the register of deeds of each county, in which any of the lands affected by the order are located. The register of deeds shall record the entry, transfer or withdrawal of all forest croplands in a suitable manner on the county records. The register of deeds may collect recording fees under s. 59.43 (2) from the owner.

77.02(3)(c) (c) Except as provided in sub. (4) (b), any order of the department relating to the entry of forest croplands issued on or before November 20 of any year shall take effect on January 1 of the following calendar year, but all orders issued after November 20 shall take effect on January 1 of the calendar year following the calendar year in which orders issued on or before November 20 would have been effective.

77.02(4) (4) Exemption for certain smaller parcels.

77.02(4)(a)(a) A landowner of a parcel that is less than a quarter quarter section in size may petition the department of natural resources to allow the land to be entered as forest croplands under this section. The department shall grant the petition and issue an order entering the land as forest croplands if all of the following apply:

77.02(4)(a)1. 1. The landowner of the parcel is a nonprofit archery club.

77.02(4)(a)2. 2. The parcel of land was part of a quarter quarter section or lot that was entered as forest croplands before January 1, 1968.

77.02(4)(a)3. 3. The parcel of land was divided from the section or lot and was sold to the landowner before January 1, 2009.

77.02(4)(b) (b) An order issued under par. (a) shall take effect on the date of its issuance. Notwithstanding the 25-year or 50-year requirement under s. 77.03, the date for the ending of a order entered under par. (a) shall be the same date as the date for the ending of the order that applies to the section or lot from which the parcel was divided.

77.02(4)(c) (c) Subsections (2) and (3) (a) do not apply to a petition submitted under this subsection.

77.02(4)(d) (d) The taxes and penalties under s. 77.10 do not apply to a parcel affected by an order of withdrawal if an order of entry is subsequently issued for the parcel under par. (a). If an order of withdrawal is issued for such a parcel after the issuance of the order for entry under par. (a), the landowner shall be liable for all withdrawal taxes and penalties under s. 77.10 that would have been levied on the parcel if the parcel had continuously been subject to the original order of entry issued for the entire quarter quarter section or lot.

77.02 History History: 1971 c. 215; 1975 c. 45; 1977 c. 29 s. 1647 (2); 1977 c. 418; 1983 a. 275 s. 15 (3); 1985 a. 332 s. 251 (2); 1989 a. 56 s. 258; 1991 a. 316; 1993 a. 301; 1995 a. 201; 2009 a. 28.

77.02 Annotation In order to be eligible for entry under the forest crop law the lands must be continuous or contiguous and 40 or more acres in size. 58 Atty. Gen. 8.



77.03 Taxation of forest croplands.

77.03  Taxation of forest croplands. After the filing and recording of the order with the officers under s. 77.02 (3) the lands described therein shall be "Forest Croplands", on which taxes shall thereafter be payable only as provided under this subchapter. The enactment of ss. 77.01 to 77.14, petition by the owner and the making of the order under s. 77.02 (3) or (4) (a) shall constitute a contract between the state and the owner, running with the lands, for a period of 25 or 50 years at the election of the applicant at the time the petition is filed, unless withdrawn under s. 77.10, with privilege of renewal by mutual agreement between the owner and the state, whereby the state as an inducement to owners and prospective purchasers of forest croplands to come under ss. 77.01 to 77.14 agrees that, unless withdrawn under s. 77.10, no change in or repeal of ss. 77.01 to 77.14 shall apply to any land then accepted as forest croplands, except as the department of natural resources and the owner may expressly agree in writing and except as provided in s. 77.17. If at the end of the contract period the land is not designated as managed forest land under subch. VI, the merchantable timber on the land shall be estimated by an estimator jointly agreed upon by the department of natural resources and the owner, and if the department and the owner fail to agree on an estimator, the judge of the circuit court of the district in which the lands lie shall appoint a qualified forester, whose estimate shall be final, and the cost thereof shall be borne jointly by the department of natural resources and the owner; and the 10% severance tax paid on the stumpage thereon in the same manner as if the stumpage had been cut. The owners by such contract consent that the public may hunt and fish on the lands, subject to such rules as the department of natural resources prescribes regulating hunting and fishing.

77.03 History History: 1971 c. 215; 1979 c. 89; 1985 a. 29; 1989 a. 31; 1993 a. 301; 2009 a. 28.

77.03 Annotation This section creates a right of access across an owner's non-enrolled lands to reach the owner's landlocked enrolled lands for purposes of hunting and fishing. 71 Atty. Gen. 163.



77.04 Taxation.

77.04  Taxation.

77.04(1)(1)  Tax roll. The clerk on making up the tax roll shall enter as to each forest cropland description in a special column or some other appropriate place in such tax roll headed by the words "Forest Croplands" or the initials "F.C.L.", which shall be a sufficient designation that such description is subject to this subchapter. Such land shall thereafter be assessed and be subject to review under ch. 70, and such assessment may be used by the department of revenue in the determination of the tax upon withdrawal of such lands as forest croplands as provided in s. 77.10 for entries prior to 1972 or for any entry under s. 77.02 (4) (a). The tax upon withdrawal of descriptions entered as forest croplands after December 31, 1971, may be determined by the department of revenue by multiplying the last assessed value of the land prior to the time of the entry by an annual ratio computed for the state under sub. (2) to establish the annual assessed value of the description. No tax shall be levied on forest croplands except the specific annual taxes as provided, except that any building located on forest cropland shall be assessed as personal property, subject to all laws and regulations for the assessment and taxation of general property.

77.04(2) (2) Tax per acre; payment; penalty. The "acreage share" shall be computed at the rate of 10 cents per acre on all lands entered prior to 1972 or entered under s. 77.02 (4) (a). On all lands entered after December 31, 1971, the "acreage share" shall be computed every 10 years to the nearest cent by the department of revenue at the rate of 20 cents per acre multiplied by a ratio using the equalized value of the combined residential, commercial, manufacturing, agricultural, undeveloped, agricultural forest, and productive forest land classes under s. 70.32 (2) within the state in 1972 as the denominator, and using equalized value for these combined land classes in 1982 and every 10th year thereafter as the numerator. All owners shall pay to the taxation district treasurer the acreage share on each description on or before January 31. If the acreage share is not paid when due to the taxation district treasurer it shall be subject to interest and penalty as provided under ss. 74.11 (11), 74.12 (10) and 74.47. These lands shall be returned as delinquent and a tax certificate under subch. VII of ch. 74 shall be issued on them. After 2 years from the date of the issuance of a tax certificate, the county clerk shall promptly take a tax deed under ch. 75. On taking such deed the county clerk shall certify that fact and specify the descriptions to the department of natural resources.

77.04(3) (3) Apportionment of forest cropland income. Out of all moneys received by any town from any source on account of forest croplands in such town, the town treasurer shall on or before November 15 pay 20% to the county treasurer and retain the remainder.

77.04 History History: 1971 c. 215; 1975 c. 39, 211; 1977 c. 418; 1981 c. 20, 167, 391; 1983 a. 275 s. 15 (8); 1983 a. 405, 538; 1985 a. 332 s. 251 (2); 1987 a. 378; 2003 a. 33; 2009 a. 28.



77.05 State contribution.

77.05  State contribution. The department of natural resources shall pay before June 30 annually to the town treasurer, from the appropriation under s. 20.370 (5) (bv), 20 cents for each acre of land in the town that is described as forest croplands under this subchapter.

77.05 History History: 1971 c. 215; 1975 c. 39 s. 734; 1977 c. 29 s. 1656 (38); 1977 c. 418; 1979 c. 34 s. 2102 (39) (a); 1991 a. 39; 1995 a. 27.



77.06 Forestation.

77.06  Forestation.

77.06(1)(1)  Cutting timber regulated. No person shall cut any merchantable wood products on any forest croplands where the forest crop taxes are delinquent nor until 30 days after the owner has filed with the department of natural resources a notice of intention to cut, specifying by descriptions and the estimated amount of wood products to be removed and the proportion of present volume to be left as growing stock in the area to be cut. The department of natural resources may require a bond executed by some surety company licensed in this state or other surety for such amount as may reasonably be required for the payment to the department of natural resources of the severance tax hereinafter provided. The department, after examination of the lands specified, may prescribe the amount of forest products to be removed. Cutting in excess of the amount prescribed shall render the owner liable to double the severance tax prescribed in s. 77.06 (5) and subject to cancellation under s. 77.10. Merchantable wood products include all wood products except wood used for fuel by the owner.

77.06(2) (2) Appraisal of timber, zones. Each year the department of natural resources, at the time and place it shall fix and after such public notice as it deems reasonable, shall hold a public hearing. After the hearing the department shall make and file, open to public inspection, a determination of the reasonable stumpage values of the wood products usually grown in the several towns in which any forest croplands lie. A public hearing under this section shall be held prior to August 1 of each year and the determination of stumpage values made by the department of natural resources shall take effect on November 1 of that year. If the department of natural resources finds there is a material variance in the stumpage values in the different localities, it may fix separate zones and determine the values for each zone.

77.06(3) (3) Revaluation. As to any locality or zone in which the department of natural resources deems there has been no material variance from the preceding year in stumpage values, it may omit to make any new valuation in any year, in which event the last preceding valuation shall continue in force until changed in a succeeding year.

77.06(4) (4) Cutting reported. Within 30 days after completion of cutting on any land description, but not more than one year after filing of the notice of intention to cut, the owner shall transmit to the department of natural resources on forms provided by the department a written statement of the products so cut, specifying the variety of wood, kind of product, and quantity of each variety and kind as shown by the scale or measurement thereof made on the ground as cut, skidded, loaded, delivered, or by tree scale certified by a qualified forester when stumpage is sold by tree measurement. The department of natural resources may accept such reports as sufficient evidence of the facts, or may either with or without hearing and notice of time and place thereof to such owner, investigate and determine the fact of the quantity of each variety and kind of product so cut during said periods preceding such reports.

77.06(5) (5) Tax levy on right to cut timber. The department of natural resources shall assess and levy against the owner a severance tax on the right to cut and remove wood products covered by reports under this section, at the rate of 10% of the value of the wood products based upon the stumpage value established under s. 77.91 (1). Upon making the assessment, the department of natural resources shall mail a duplicate of the certificate by registered mail to the owner who made the report of cutting at the owner's last-known post-office address. The tax assessed is due and payable to the department of natural resources on the last day of the next month following the date the certificate is mailed to the owner. The proceeds of the tax shall be paid into the forestry account of the conservation fund for distribution under s. 77.07 (3).

77.06 History History: 1971 c. 215; 1977 c. 29, 224; 2009 a. 365.



77.07 Severance tax.

77.07  Severance tax.

77.07(1)(1)  Liability for taxes, liens. The owner of the land shall be personally liable for any severance tax because of any wood products cut therefrom, which tax shall also be a lien on such wood products wherever situated and in whatever form, or if mingled with other products, then on the common mass, until paid, while in the possession of such owner, or of any other person than a purchaser for value without notice in the usual course of business.

77.07(2) (2) Penalty, collections. If any severance tax remain unpaid for 30 days after it becomes due, there shall then be added a penalty of 10 percent, and such tax and penalty shall thereafter draw interest at the rate of one percent per month until paid. At the expiration of said 30 days the department of natural resources shall report to the attorney general any unpaid severance tax, adding said penalty, and the attorney general shall thereupon proceed to collect the same with penalty and interest by suit against the owner and by attachment or other legal means to enforce the lien and by action on the bond mentioned in s. 77.06 (1), or by any or all such means.

77.07(3) (3) Distribution of severance tax. All severance taxes collected under this subchapter shall be distributed as follows: The state shall retain an amount equal to the total acreage payments on the lands to which the severance taxes relate, made by the state under s. 77.05, and all penalties imposed under sub. (2) and s. 77.06 (1), and the balance shall be paid to the town treasurer to be apportioned as provided in s. 77.04 (3).

77.07 History History: 1971 c. 215; 1977 c. 29; 1985 a. 332 s. 251 (2); 2009 a. 177.



77.08 Supplemental severance tax.

77.08  Supplemental severance tax. At any time within one year after any cutting should have been reported, the department of natural resources after due notice to the owner and opportunity to be heard, and on evidence duly made a matter of record, may determine whether the quantity of wood products cut from any such land, did in fact substantially exceed the amount on which the severance tax theretofore levied was based, and if so shall assess a supplemental severance tax which, in all respects, shall have the same force and effect as the former severance tax, except only it shall not be a lien on any property the title of which has passed to a purchaser for value without notice.



77.09 False reports, penalties.

77.09  False reports, penalties.

77.09(1) (1) Any person who fails to report or shall intentionally make any false statement or report to the department of natural resources required by s. 77.06 shall forfeit not more than $1,000. An action under this section shall not be a bar to a cancellation of entry and order of withdrawal under s. 77.10.

77.09(2) (2) The procedure in ss. 23.50 to 23.85 applies to actions brought under sub. (1).

77.09 History History: 1989 a. 79.



77.10 Withdrawal of forest croplands.

77.10  Withdrawal of forest croplands.

77.10(1) (1)  Investigations, cancellations, conveyances.

77.10(1)(a)(a) The department of natural resources shall on the application of the department of revenue or the owner of any forest croplands or the town board of the town in which said lands lie and may on its own motion at any time cause an investigation to be made and hearing to be had as to whether any forest croplands shall continue under this subchapter. If on such hearing after due notice to and opportunity to be heard by the department of revenue, the town and the owner, the department of natural resources finds that any such lands are not meeting the requirements set forth in s. 77.02 or that the owner has made use of the land for anything other than forestry or has failed to practice sound forestry on the land, the department of natural resources shall cancel the entry of such description and issue an order of withdrawal, and the owner shall be liable for the tax and penalty under sub. (2). Copies of the order of withdrawal specifying the description shall be filed by the department of natural resources with all officers designated to receive copies of the order of entry and withdrawal and this subchapter shall not thereafter apply to the lands withdrawn, except s. 77.07 so far as it may be needed to collect any previously levied severance or supplemental severance tax. If the owner shall not repay the amounts on or before the last day of February next succeeding the return of such lands to the general property tax roll as provided in sub. (4), the department of natural resources shall certify to the county treasurer the descriptions and the amounts due, and the county treasurer shall sell such lands as delinquent as described in s. 77.04 (2). Whenever any county clerk has certified to the taking of tax deed under s. 77.04 (2) the department of natural resources shall issue an order of withdrawal as to the lands covered in such tax deed. Such order may also be issued when examination of tax records reveals prolonged delinquency and noncompliance with the requirements of s. 77.04 (2).

77.10(1)(b) (b) Whenever any owner of forest croplands conveys such land the owner shall, within 10 days of the date of the deed, file with the department of natural resources on forms prepared by the department a transfer of ownership signed by the owner and an acceptance of transfer signed by the grantee certifying that the grantee intends to continue the practice of forestry on such land. The department of natural resources shall immediately issue a notice of transfer to all officers designated to receive copies of orders of entry and withdrawal. Whenever a purchaser of forest croplands declines to certify his or her intention to continue the practice of forestry thereon, such action shall constitute cause for cancellation of entry under par. (a) without hearing.

77.10(2) (2) Election to withdraw lands.

77.10(2)(a)(a)

77.10(2)(a)1.1. Any owner of forest croplands may elect to withdraw all or any of such lands from under this subchapter, by filing with the department of natural resources a declaration withdrawing from this subchapter any description owned by such person which he or she specified, and by payment by such owner to the department of natural resources within 60 days the amount of tax due from the date of entry or the most recent date of renewal, whichever is later, as determined by the department of revenue under s. 77.04 (1) with simple interest thereon at 12% per year, less any severance tax and supplemental severance tax or acreage share paid thereon, with interest computed according to the rule of partial payments at the rate of 12% per year.

77.10(2)(a)2. 2. The amount of the tax shall be determined by the department of revenue and furnished to the department of natural resources, which shall determine the exact amount of payment. When the tax rate or assessed value ratio of the current year has not been determined the rate of the preceding tax year may be used. On receiving such payment the department of natural resources shall issue an order of withdrawal and file copies thereof with the department of revenue, the supervisor of equalization and the clerk of the town, and shall record the order with the register of deeds of the county, in which the land lies. The land shall then cease to be forest croplands.

77.10(2)(b) (b) Upon receipt of any taxes under this section by the state, the department of natural resources shall first deduct all moneys paid by the state on account of the lands under s. 77.05 with interest on the moneys computed according to the rule of partial payments at the rate of interest paid under par. (a) by the person withdrawing such lands. The department shall within 20 days remit the balance to the town treasurer who shall pay 20% to the county treasurer and retain the remainder.

77.10(2)(c) (c) Land subject to a contract under s. 77.03 that is withdrawn and the ownership of which is transferred to the federal government, the state or a local governmental unit, as defined in s. 66.0131 (1) (a), is not subject to the tax payment calculated under par. (a) if the land will be used for a public road, railroad, utility right-of-way, park, recreational trail, wildlife or fish habitat area or a public forest.

77.10(4) (4) Taxation after withdrawal. When any description ceases to be a part of the forest croplands, by virtue of any order of withdrawal issued by the department of natural resources, taxes thereafter levied thereon shall be payable and collectible as if such description had never been under this subchapter.

77.10 History History: 1971 c. 215; 1975 c. 39 s. 734; 1977 c. 29, 201, 447; 1979 c. 110 s. 60 (13); 1983 a. 275 s. 15 (3); 1985 a. 332 s. 251 (2); 1987 a. 399; 1989 a. 79; 1991 a. 39, 316; 1993 a. 301; 1999 a. 150 s. 672.



77.105 Ferrous mining.

77.105  Ferrous mining.

77.105(1)(1) The department may not issue an order of withdrawal under s. 77.10 (1) based on the cutting of timber or other forest crops or other activities on forest cropland if all of the following requirements are met:

77.105(1)(a) (a) The cutting or activity is necessary to engage in bulk sampling, as defined in s. 295.41 (7).

77.105(1)(b) (b) The area that will be affected by the cutting or the activity does not exceed 5 acres.

77.105(1)(c) (c) A bulk sampling plan has been filed with the department under s. 295.45 and all approvals that are required for bulk sampling have been issued by the department.

77.105(1)(d) (d) The revegetation plan that is part of the bulk sampling plan described under par. (c) includes forestry practices that will ensure that the timber, forest crops, and other vegetation that will be cut or otherwise affected will be restored to the greatest extent possible.

77.105(2) (2) The requirement under sub. (1) (d) does not apply to forest cropland that is within a mining site described in a preapplication notification under s. 295.465 or in an application for a ferrous mining permit under s. 295.58.

77.105 History History: 2013 a. 1.



77.11 Accounts of department of natural resources.

77.11  Accounts of department of natural resources. The department of natural resources shall keep a set of forest croplands books in which shall always appear as to each description in each town containing any forest croplands, the amount of taxes paid by the state to the town and received by the state from the owner. All tax payments shall be paid out of and receipts credited to the forestry account of the conservation fund.

77.11 History History: 1977 c. 29.



77.12 Review of findings, venue.

77.12  Review of findings, venue. Any finding of fact made under this subchapter after due notice and hearing is final unless it is set aside or modified by the circuit court for either Dane County or the county in which the land lies. Any person may bring an action for that purpose in either of those courts within 30 days after the making of the finding sought to be reviewed.

77.12 History History: 1985 a. 332 s. 251 (2); 1997 a. 253.



77.125 Signatures.

77.125  Signatures.

77.125(1)(1) The signature of an official or an employee of the department of natural resources may be stamped, printed, or otherwise reproduced on an order under ss. 77.01 to 77.14 after the official or employee adopts the stamped, printed, or otherwise reproduced signature as his or her facsimile signature.

77.125(2) (2) The signature or the facsimile signature under sub. (1) of an official or an employee of the department of natural resources meets the requirement under s. 706.05 (2) (a).

77.125(3) (3) The requirement of s. 706.05 (2) (b) does not apply to orders issued under this subchapter.

77.125 History History: 2009 a. 365.



77.13 Termination of forest croplands program.

77.13  Termination of forest croplands program.

77.13(1)(1) On and after July 20, 1985, no person may petition the department of natural resources requesting it to approve any land as forest croplands under this subchapter.

77.13(2) (2) On and after January 1, 1986, the department of natural resources may not act on any petition requesting the designation of land as forest croplands, issue any order entering land as forest croplands or enter into a renewal of any forest croplands contract under this subchapter.

77.13(3) (3) Subsections (1) and (2) do not apply to any petition submitted under s. 77.02 (4).

77.13 History History: 1985 a. 29; 1987 a. 27; 2009 a. 28.



77.14 Forest croplands information, protection, appropriation.

77.14  Forest croplands information, protection, appropriation. The department of natural resources shall publish and distribute information regarding the method of taxation of forest croplands under this subchapter, and may employ a fire warden in charge of fire prevention in forest croplands. All actual and necessary expenses incurred by the department of natural resources or by the department of revenue in the performance of their duties under this subchapter shall be paid from the appropriation made in s. 20.370 (1) (mv) upon certification by the department incurring such expenses.

77.14 History History: 1975 c. 39 s. 734; 1977 c. 29 s. 1656 (38); 1979 c. 32; 1979 c. 34 s. 2102 (39) (a); 1985 a. 332 s. 251 (2); 2003 a. 33.



77.17 Contracts for land in the lower Wisconsin state riverway.

77.17  Contracts for land in the lower Wisconsin state riverway. An owner of timber that is exempt under s. 30.44 (3) (c) 1. shall comply with a rule regulating timber cutting and harvesting promulgated under s. 30.42 (1) (d):

77.17(1) (1) If the rule is not inconsistent with the contract entered into under s. 77.03; or

77.17(2) (2) If the owner agrees to modify the contract entered into under s. 77.03 to require compliance with the rules.

77.17 History History: 1989 a. 31; 2013 a. 54.



77.21 Definitions.

77.21  Definitions. In this subchapter:

77.21(1) (1) "Conveyance" includes deeds and other instruments for the passage of ownership interests in real estate, including contracts and assignments of a vendee's interest therein, including instruments that are evidence of a sale of time-share property, as defined in s. 707.02 (32), and including leases for at least 99 years but excluding leases for less than 99 years, easements and wills.

77.21(1e) (1e) "Mergers of corporations" means the merger or combination of 2 or more corporations, nonstock corporations, limited liability companies, or limited partnerships, or any combination thereof, under a plan of merger or a plan of consolidation permitted by the laws that govern the entities.

77.21(1k) (1k) "Partition" means the division among several persons of real property, including noncontiguous real property, that belongs to them as co-owners.

77.21(1m) (1m) "Real estate" includes, but is not limited to, fixtures; roots, vines and trees of perennial crops; stock in a cooperative building; improvements on leased land; timber; and minerals.

77.21(2) (2) "Register" means the register of deeds for the county in which particular real estate is located.

77.21(3) (3) "Value" means:

77.21(3)(a) (a) In the case of any conveyance not a gift, the amount of the full actual consideration paid therefor or to be paid, including the amount of any lien or liens thereon; and

77.21(3)(b) (b) In case of a gift, or any deed of nominal consideration or any exchange of properties, the estimated price the property would bring in an open market and under the then prevailing market conditions in a sale between a willing seller and a willing buyer, both conversant with the property and at prevailing general price levels.

77.21 History History: 1971 c. 150; 1989 a. 31; 1991 a. 39; 1993 a. 112; 1999 a. 9; 2001 a. 44.

77.21 Annotation A memorandum announcing a reorganization of a land-owning partnership into a limited liability company and that the LLC was now the owner of the real estate was a document intended to transfer title to real estate. The receipt by members of ownership interests in the LLC was for value so that there was a conveyance under sub. (1) subject to taxation under s. 77.22. Wolter v. DOR, 231 Wis. 2d 651, 605 N.W.2d 283 (Ct. App. 1999), 99-0671.



77.22 Imposition of real estate transfer fee.

77.22  Imposition of real estate transfer fee.

77.22(1) (1) There is imposed on the grantor of real estate a real estate transfer fee at the rate of 30 cents for each $100 of value or fraction thereof on every conveyance not exempted or excluded under this subchapter. In regard to land contracts the value is the total principal amount that the buyer agrees to pay the seller for the real estate. This fee shall be collected by the register at the time the instrument of conveyance is submitted for recording. Except as provided in s. 77.255, at the time of submission the grantee or his or her duly authorized agent or other person acquiring an ownership interest under the instrument, or the clerk of court in the case of a foreclosure under s. 846.16 (1), shall execute a return, signed by both grantor and grantee, on the form prescribed under sub. (2). The register shall enter the fee paid on the face of the deed or other instrument of conveyance before recording, and, except as provided in s. 77.255, submission of a completed real estate transfer return and collection by the register of the fee shall be prerequisites to acceptance of the conveyance for recording. The register shall have no duty to determine either the correct value of the real estate transferred or the validity of any exemption or exclusion claimed. If the transfer is not subject to a fee as provided in this subchapter, the reason for exemption shall be stated on the face of the conveyance to be recorded by reference to the proper subsection under s. 77.25.

77.22(2) (2) The secretary of revenue shall prescribe the form required under sub. (1). Forms filed on or after July 1, 2009, shall be filed electronically in the manner prescribed by the secretary. The secretary may waive the requirement to file electronically if the secretary determines, based on a written application for a waiver, that the requirement causes an undue hardship. The form shall include an application for a credit under s. 79.10 (5) and shall provide for the submission of the following:

77.22(2)(a) (a) The value of the ownership interest transferred by the instrument of conveyance.

77.22(2)(b) (b) The amount of the fee payable under this section.

77.22(2)(c) (c) Whether the real estate transferred is subject to certification under s. 101.122 (4) (a), waiver under s. 101.122 (4) (b) or stipulation under s. 101.122 (4) (c).

77.22(2)(d) (d) If the real estate transferred is not subject to certification under s. 101.122 (4) (a), waiver under s. 101.122 (4) (b) or stipulation under s. 101.122 (4) (c), the reason why it is not so subject or the form prescribed by the department of safety and professional services under s. 101.122 (6).

77.22(2)(e) (e) The financing terms under which agricultural land is transferred that are relevant to determining only the value of the property.

77.22(2)(f) (f) Any other information the secretary requires.

77.22 History History: 1971 c. 150; 1977 c. 29; 1981 c. 20; 1985 a. 54; 1985 a. 174 ss. 1, 2, 7; 1985 a. 332; 1987 a. 27; 1989 a. 31; 1991 a. 269; 1993 a. 307; 1995 a. 27 ss. 3475m to 3476, 9116 (5); 2007 a. 219; 2011 a. 32.

77.22 Annotation The transfer by all owners of property held as a in tenancy in common to a partnership consisting of all the original tenants in common was a taxable conveyance. DOR v. Mark, 168 Wis. 2d 288, 483 N.W.2d 302 (Ct. App. 1992).

77.22 Annotation A memorandum announcing a reorganization of a land-owning partnership into a limited liability company and that the LLC was now the owner of the real estate was a document intended to transfer title to real estate. The receipt by members of ownership interests in the LLC was for value so that there was a conveyance under s. 77.21 (1) subject to taxation under sub. (1). Wolter v. DOR, 231 Wis. 2d 651, 605 N.W.2d 283 (Ct. App. 1999), 99-0671.

77.22 Annotation There need not be both a conveyance and consideration with value for a transfer to be subject to the transfer fee. F.M. Management Co. v. Department of Revenue, 2004 WI App 19, 269 Wis. 2d 526, 674 N.W.2d 922, 03-1536.



77.23 Disposition of fees and returns.

77.23  Disposition of fees and returns. On or before the 15th day of each month the register shall submit to the county treasurer transfer fees collected together with the returns filed in the office during the preceding month for the treasurer's transmission to the department of revenue under s. 77.24 and shall submit to the county treasurer, or to the city treasurer if the property is located in a city that collects taxes under s. 74.87, all applications for credits under s. 79.10 (5) that the county register of deeds receives during the preceding month.

77.23 History History: 1975 c. 338, 421; 1979 c. 153; 1985 a. 174; 1993 a. 301, 412; 1995 a. 27.



77.24 Division of fee.

77.24  Division of fee. Twenty percent of all fees collected under this subchapter shall be retained by the county and the balance shall be transmitted to the state. Remittances shall be made monthly by the county treasurers to the department of revenue by the 15th day of the month following the close of the month in which the fee was collected. The remittance to the department shall be accompanied by the returns executed under s. 77.22.

77.24 History History: 1977 c. 29; 1981 c. 20.



77.25 Exemptions from fee.

77.25  Exemptions from fee. The fees imposed by this subchapter do not apply to a conveyance:

77.25(1) (1) Prior to October 1, 1969.

77.25(2) (2) From the United States or from this state or from any instrumentality, agency or subdivision of either.

77.25(2g) (2g) By gift, to the United States or to this state or to any instrumentality, agency or subdivision of either.

77.25(2r) (2r) Under s. 236.29 (1) or (2) or 236.34 (1) (e) or for the purpose of a road, street or highway, to the United States or to this state or to any instrumentality, agency or subdivision of either.

77.25(3) (3) Which, executed for nominal, inadequate or no consideration, confirms, corrects or reforms a conveyance previously recorded.

77.25(4) (4) On sale for delinquent taxes or assessments.

77.25(5) (5) On partition.

77.25(6) (6) Pursuant to mergers of corporations.

77.25(6d) (6d) Pursuant to partnerships registering as limited liability partnerships under s. 178.40.

77.25(6m) (6m) Pursuant to the conversion of a business entity to another form of business entity under s. 179.76, 180.1161, 181.1161, or 183.1207, if, after the conversion, the ownership interests in the new entity are identical with the ownership interests in the original entity immediately preceding the conversion.

77.25(7) (7) By a subsidiary corporation to its parent for no consideration, nominal consideration or in sole consideration of cancellation, surrender or transfer of capital stock between parent and subsidiary corporation.

77.25(8) (8) Between parent and child, stepparent and stepchild, parent and son-in-law or parent and daughter-in-law for nominal or no consideration.

77.25(8m) (8m) Between husband and wife.

77.25(8n) (8n) Between an individual and his or her domestic partner under ch. 770.

77.25(9) (9) Between agent and principal or from a trustee to a beneficiary without actual consideration.

77.25(10) (10) Solely in order to provide or release security for a debt or obligation.

77.25(10m) (10m) Solely to designate a TOD beneficiary under s. 705.15.

77.25(11) (11) By will, descent or survivorship.

77.25(11m) (11m) By nonprobate transfer on death under s. 705.15.

77.25(12) (12) Pursuant to or in lieu of condemnation.

77.25(13) (13) Of real estate having a value of $1,000 or less.

77.25(14) (14) Under a foreclosure or a deed in lieu of a foreclosure to a person holding a mortgage or to a seller under a land contract.

77.25(15) (15) Between a corporation and its shareholders if all of the stock is owned by persons who are related to each other as spouses, as lineal ascendants, lineal descendants or siblings, whether by blood or by adoption, or as spouses of siblings, if the transfer is for no consideration except the assumption of debt or stock of the corporation and if the corporation owned the property for at least 3 years.

77.25(15m) (15m) Between a partnership and one or more of its partners if all of the partners are related to each other as spouses, as lineal ascendants, lineal descendants or siblings, whether by blood or by adoption, or as spouses of siblings and if the transfer is for no consideration other than the assumption of debt or an interest in the partnership.

77.25(15s) (15s) Between a limited liability company and one or more of its members if all of the members are related to each other as spouses, as lineal ascendants, lineal descendants or siblings, whether by blood or by adoption, or as spouses of siblings and if the transfer is for no consideration other than the assumption of debt or an interest in the limited liability company.

77.25(16) (16) To a trust if a transfer from the grantor to the beneficiary of the trust would be exempt under this section.

77.25(17) (17) Of a deed executed in fulfillment of a land contract if the proper fee was paid when the land contract or an instrument evidencing the land contract was recorded.

77.25(18) (18) To a local exposition district under subch. II of ch. 229.

77.25(20) (20) Made under s. 184.15.

77.25(21) (21) Of transmission facilities or land rights to the transmission company, as defined in s. 196.485 (1) (ge), under s. 196.485 (5) (b) or (c) or (6) (a) 1. in exchange for securities, as defined in s. 196.485 (1) (fe).

77.25 History History: 1971 c. 150; 1985 a. 39; 1987 a. 27; 1991 a. 39, 202, 269; 1993 a. 112, 263, 307; 1995 a. 458; 1997 a. 140; 1999 a. 9, 162; 2001 a. 44; 2005 a. 206; 2009 a. 28; 2013 a. 66.

77.25 Annotation Corporate stock constitutes "actual consideration" under sub. (9). Gottfried, Inc. v. DOR, 145 Wis. 2d 715, 429 N.W.2d 508 (Ct. App. 1988).

77.25 Annotation A principal/agent relationship for purposes of sub. (9) must be examined as of the date of the conveyance. Washington National Development Co. v. DOR, 194 Wis. 2d 567, 535 N.W.2d 71 (Ct. App. 1995).

77.25 Annotation Exemptions are strictly construed against granting the exemption. While subs. (15m) and (15s) exempt transfers between family members and family business entities, they do not exempt transfers from one family business to another even though the same transaction, had it been completed in 2 separate transfers, would have been exempt. Wolter v. DOR, 231 Wis. 2d 651, 605 N.W.2d 283 (Ct. App. 1999), 99-0671.

77.25 Annotation Sub. (15s) applies only if the members of the limited liability company are human. The requirement that all of the members of the LLC be related to each other was reasonably interpreted to reject the argument that if there is only one member, that member need not be human because neither humans nor entities may be related to themselves. F.M. Management Co. v. Department of Revenue, 2004 WI App 19, 269 Wis. 2d 526, 674 N.W.2d 922, 03-1536.

77.25 Annotation There is no family member exemption under sub. (15m) when the transfer is between partnerships rather than from a partnership to exempted family members. For the exemption to apply, the partner or partners who are involved in the conveyance must be human beings, not just legal entities. Turner v. DOR, 2004 WI App 82, 271 Wis. 2d 760, 679 N.W.2d 880, 03-1517.



77.255 Exemptions from return.

77.255  Exemptions from return. No return is required with respect to conveyances exempt under s. 77.25 (1), (2r), (4) or (11) from the fee imposed under s. 77.22. No return is required with respect to conveyances exempt under s. 77.25 (2) unless the transferor is also a lender for the transaction.

77.255 History History: 1983 a. 27; 1987 a. 27; 1991 a. 39.



77.26 Powers of investigation, additional fees, refunds, penalties.

77.26  Powers of investigation, additional fees, refunds, penalties.

77.26(1)(1) The department of revenue may examine any records of any party to a conveyance to determine the real estate transfer fee due and the accuracy of the return submitted.

77.26(2) (2) If the department of revenue determines that the amount of the real estate transfer fee reported was in error or that an exemption was improperly claimed, the department shall compute the additional transfer fee to be paid by, or the amount of the overpayment of transfer fee to be refunded to, the grantor.

77.26(3) (3) All additional assessments and claims for refund are subject to the applicable notice provisions and procedures for review, final determination, collection, interest and penalties provided for additional income or franchise tax assessments and claims for refund under ch. 71.

77.26(4) (4) The department of revenue shall collect additional real estate transfer fees and divide the amount collected with the appropriate county in the proportion under s. 77.24.

77.26(5) (5) In the case of overpayment of transfer fees by any grantor under sub. (2), the department of revenue shall certify the overpayment to the department of administration for payment of the refund to the grantor.

77.26(6) (6) The department of revenue shall notify the appropriate county treasurer of any refund paid by the state, and the appropriate county treasurer shall increase the county's next payment to the state to reimburse the state for the county's share of the refund.

77.26(7) (7) No person may make additional assessments of transfer fees or claim a refund of excess transfer fees paid after 4 years have elapsed from the date the transfer fee was due under s. 77.22.

77.26(8) (8) If the department of revenue determines that the value reported on the return under s. 77.22 is understated by 25% or more or that an exemption was improperly claimed under s. 77.25, the department shall assess and collect a penalty of $25 or 25% of the additional fee due, whichever is greater, in the manner that additional transfer fees are collected.

77.26 History History: 1983 a. 27; 1991 a. 39.



77.265 Confidentiality.

77.265  Confidentiality. Grantor and grantee social security numbers and grantor and grantee telephone numbers from real estate transfer returns shall be confidential, but the returns, and the information contained in the returns, may be disclosed as follows:

77.265(1) (1) The department of revenue shall distribute information from the returns to local assessors. The local assessors shall maintain the confidentiality of social security numbers and telephone numbers from the returns.

77.265(2) (2) The local assessor shall permit the inspection of all returns filed under this subchapter for property within any local unit of government for which property taxes are levied by the chief elected official, or a person designated by the official, of that unit upon the adoption of a resolution by the governing body of the unit directing the official to inspect the returns for the purpose of reviewing the basis upon which equalized values were established by the department of revenue under s. 70.57, and the official or designee shall maintain the confidentiality of grantor and grantee social security numbers and telephone numbers from the returns.

77.265(3) (3) The returns may be used in any proceeding involving the requisite amount of the fee and may be produced in any proceeding subject to a valid subpoena or court order, but the court, or adjudicating agency, and the parties shall maintain the confidentially of social security numbers and telephone numbers from the returns.

77.265(4) (4) The department of workforce development may use the returns under s. 106.50, but shall maintain the confidentiality of social security numbers and telephone numbers from the returns.

77.265(5) (5) The department of revenue, county real property listers under s. 70.09, and local assessors and their employees and agents may use the returns, but shall maintain the confidentiality of social security numbers and telephone numbers from the returns.

77.265(6) (6) Governmental agencies that acquire real property for public purposes, or that administer taxes, may use the returns, but shall maintain the confidentiality of social security numbers and telephone numbers from the returns.

77.265(7) (7) In a condemnation proceeding or in an appeal of an assessment of real property, the property owners and the owners' agents may inspect the returns after signing a written agreement to maintain the confidentiality of social security numbers and telephone numbers from the returns inspected.

77.265(8) (8) A county may use the returns to develop a tract index, but shall maintain the confidentiality of social security numbers and telephone numbers from the returns.

77.265(9) (9) The department of revenue may make available to the public all information obtained from the returns except social security numbers and telephone numbers from the returns.

77.265 History History: 1993 a. 412 ss. 3, 4; 1995 a. 27 ss. 3479, 9130 (4); 1997 a. 3; 1999 a. 82; 2007 a. 219.



77.27 Penalty for falsifying value.

77.27  Penalty for falsifying value. Any person who intentionally falsifies value on a return required to be filed under this subchapter may for each such offense be fined not more than $1,000 or imprisoned in the county jail not more than one year, or both.

77.27 Annotation This section is violated when a value is intentionally falsified on a Wisconsin real estate transfer return. Falsely declaring a transfer as a sale when it is in fact a gift does not constitute a violation, nor will it support the issuance of a false swearing complaint under s. 946.32, but it may constitute a gift tax avoidance in violation of s. 72.86 (6), 1989 stats. 62 Atty. Gen. 251.



77.29 Fee for recording.

77.29  Fee for recording. In any county in which the register of deeds is compensated on a fee basis, the county shall pay the register of deeds an additional amount equal to 25% of the recording fees for all deeds or other instruments conveying real estate evidencing transfers subject to fee under this subchapter.

77.29 History History: 1991 a. 316.



77.30 Rules.

77.30  Rules. The secretary of revenue may adopt, pursuant to ch. 227, such rules as the secretary deems necessary in the administration of this subchapter and may proceed under s. 73.03 (9) to enforce its provisions.

77.30 History History: 1991 a. 316.



77.51 Definitions.

77.51  Definitions. Except where the context requires otherwise, the definitions given in this section govern the construction of terms in this subchapter.

77.51(1a) (1a)

77.51(1a)(a)(a) "Additional digital goods" means all of the following, if they are transferred electronically:

77.51(1a)(a)1. 1. Greeting cards.

77.51(1a)(a)2. 2. Finished artwork.

77.51(1a)(a)3. 3. Periodicals.

77.51(1a)(a)4. 4. Video or electronic games.

77.51(1a)(a)5. 5. Newspapers or other news or information products.

77.51(1a)(b) (b) For purposes of this subchapter, the sale, license, lease, or rental of or the storage, use, or other consumption of a digital code is treated the same as the sale, license, lease, or rental of or the storage, use, or other consumption of any additional digital goods for which the digital code relates.

77.51(1ag) (1ag) "Advertising and promotional direct mail" means direct mail that has the primary purpose of attracting public attention to a product, person, business, or organization or to attempt to sell, popularize, or secure financial support for a product, person, business, or organization.

77.51(1b) (1b) "Alcoholic beverage" means a beverage that is suitable for human consumption and that contains 0.5 percent or more of alcohol by volume.

77.51(1ba) (1ba) "Ancillary services" means services that are associated with or incidental to providing telecommunications services, including detailed telecommunications billing, directory assistance, vertical service, and voice mail services.

77.51(1c) (1c) "Biotechnology" means the application of biotechnologies, including recombinant deoxyribonucleic acid techniques, biochemistry, molecular and cellular biology, genetics, genetic engineering, biological cell fusion, and other bioprocesses, that use living organisms or parts of an organism to produce or modify products to improve plants or animals or improve animal health, develop microorganisms for specific uses, identify targets for small molecule pharmaceutical development, or transform biological systems into useful processes and products.

77.51(1d) (1d) "Biotechnology business" means a business, as certified by the department in the manner prescribed by the department, that is primarily engaged in the application of biotechnologies that use a living organism or parts of an organism to produce or modify products to improve plants or animals, develop microorganisms for specific uses, identify targets for small molecule pharmaceutical development, or transform biological systems into useful processes and products.

77.51(1f) (1f) "Bundled transaction" means the retail sale of 2 or more products, not including real property and services to real property, if the products are distinct and identifiable products and sold for one nonitemized price. "Bundled transaction" does not include any of the following:

77.51(1f)(a) (a) The sale of any products for which the sales price varies or is negotiable based on the purchaser's selection of the products included in the transaction.

77.51(1f)(b) (b)

77.51(1f)(b)1.1. The retail sale of tangible personal property and a service, if the tangible personal property is essential to the use of the service, and provided exclusively in connection with the service, and if the true object of the transaction is the service.

77.51(1f)(b)2. 2. The retail sale of a service and items, property, or goods under s. 77.52 (1) (b), (c), or (d), if such items, property, or goods are essential to the use of the service, and provided exclusively in connection with the service, and if the true object of the transaction is the service.

77.51(1f)(c) (c) The retail sale of services, if one of the services is essential to the use or receipt of another service, and provided exclusively in connection with the other service, and if the true object of the transaction is the other service.

77.51(1f)(d) (d) A transaction that includes taxable and nontaxable products, if the seller's purchase price or the sales price of the taxable products is no greater than 10 percent of the seller's total purchase price or sales price of all the bundled products, as determined by the seller using either the seller's purchase price or sales price, but not a combination of both, or, in the case of a service contract, the full term of the service contract.

77.51(1f)(e) (e) The retail sale of taxable tangible personal property, or items, property, or goods under s. 77.52 (1) (b), (c), or (d) and tangible personal property, or items, property, or goods under s. 77.52 (1) (b), (c), or (d) that is exempt from the taxes imposed under this subchapter, if the transaction includes food and food ingredients, drugs, durable medical equipment, mobility-enhancing equipment, prosthetic devices, or medical supplies and if the seller's purchase price or the sales price of the taxable tangible personal property, or items, property, or goods under s. 77.52 (1) (b), (c), or (d) is no greater than 50 percent of the seller's total purchase price or sales price of all the tangible personal property, or items, property, or goods under s. 77.52 (1) (b), (c), or (d) included in what would otherwise be a bundled transaction, as determined by the seller using either the seller's purchase price or the sales price, but not a combination of both.

77.51(1fd) (1fd) "Business" includes any activity engaged in by any person or caused to be engaged in by any person with the object of gain, benefit or advantage, either direct or indirect, and includes also the furnishing and distributing of tangible personal property, or items, property, or goods under s. 77.52 (1) (b), (c), or (d), or taxable services for a consideration by social clubs and fraternal organizations to their members or others.

77.51(1fm) (1fm) "Candy" means a preparation of sugar, honey, or other natural or artificial sweetener combined with chocolate, fruit, nuts, or other ingredients or flavorings in the form of bars, drops, or pieces. "Candy" does not include a preparation that contains flour or that requires refrigeration.

77.51(1fr) (1fr) "Catalog" means a printed and bound, stitched, sewed, or stapled book containing a list and description of property or services for sale, regardless of whether a price is specified.

77.51(1g) (1g) "Certified service provider" means an agent that is certified jointly by the states that are signatories to the agreement, as defined in s. 77.65 (2) (a), and that performs all of a seller's sales tax and use tax functions related to the seller's retail sales, except that a certified service provider is not responsible for a retailer's obligation to remit tax on the retailer's own purchases.

77.51(1m) (1m) "Cloth diaper" means a cloth diaper used for sanitary purposes.

77.51(1n) (1n) "Computer" means an electronic device that accepts information in digital or similar form and that manipulates such information to achieve a result based on a sequence of instructions.

77.51(1p) (1p) "Computer software" means a set of coded instructions designed to cause a computer or automatic data processing equipment to perform a task.

77.51(1pd) (1pd) "Computer software maintenance contract" means a contract that obligates a vendor of computer software to provide a customer with future updates or upgrades to computer software, computer software support services, or both.

77.51(1r) (1r) "Conference bridging service" means an ancillary service that links 2 or more participants of an audio or video conference call and may include providing a telephone number, but does not include the telecommunications services used to reach the conference bridge.

77.51(2) (2) "Contractors" and "subcontractors" are the consumers of tangible personal property or items or goods under s. 77.52 (1) (b) or (d) used by them in real property construction activities and the sales and use tax applies to the sale of tangible personal property or items or goods under s. 77.52 (1) (b) or (d) to them. A contractor engaged primarily in real property construction activities may use resale certificates only with respect to purchases of tangible personal property or items or goods under s. 77.52 (1) (b) or (d) which the contractor has sound reason to believe the contractor will sell to customers for whom the contractor will not perform real property construction activities involving the use of such tangible personal property or items or goods under s. 77.52 (1) (b) or (d). In this subsection, "real property construction activities" means activities that occur at a site where tangible personal property or items or goods under s. 77.52 (1) (b) or (d) that are applied or adapted to the use or purpose to which real property is devoted are affixed to that real property, if the intent of the person who affixes that property is to make a permanent accession to the real property. In this subsection, "real property construction activities" does not include affixing property subject to tax under s. 77.52 (1) (c) to real property or affixing to real property tangible personal property that remains tangible personal property after it is affixed.

77.51(2d) (2d) "Custom farming services" include services performed by a veterinarian to animals that are farm livestock or work stock and used exclusively in the business of farming.

77.51(2k) (2k) "Delivered electronically" means delivered to a purchaser by means other than by tangible storage media.

77.51(2m) (2m) "Delivery charges" means charges by a seller to prepare and deliver tangible personal property, or items, property, or goods under s. 77.52 (1) (b), (c), or (d), or services to a location designated by the purchaser of the tangible personal property, or items, property, or goods under s. 77.52 (1) (b), (c), or (d), or services, including charges for transportation, shipping, postage, handling, crating, and packing.

77.51(3) (3) "Department" means the department of revenue, its duly authorized employees and agents.

77.51(3c) (3c) "Detailed telecommunications billing service" means an ancillary service that separately indicates information pertaining to individual calls on a customer's billing statement.

77.51(3m) (3m) "Diaper service" means a business primarily engaged in the lease or rental, delivery and laundering of cloth diapers.

77.51(3n) (3n) "Dietary supplement" means a product, other than tobacco, that is intended to supplement a person's diet, if all of the following apply:

77.51(3n)(a) (a) The product contains any of the following ingredients or any combination of any of the following ingredients:

77.51(3n)(a)1. 1. A vitamin.

77.51(3n)(a)2. 2. A mineral.

77.51(3n)(a)3. 3. An herb or other botanical.

77.51(3n)(a)4. 4. An amino acid.

77.51(3n)(a)5. 5. A dietary substance that is intended for human consumption to supplement the diet by increasing total dietary intake.

77.51(3n)(a)6. 6. A concentrate, metabolite, constituent, or extract.

77.51(3n)(b) (b) The product is intended for ingestion in tablet, capsule, powder, soft-gel, gel-cap, or liquid form, or, if not intended for ingestion in such forms, is not represented as conventional food and is not represented for use as the sole item of a meal or diet.

77.51(3n)(c) (c) The product is required to be labeled as a dietary supplement as required under 21 CFR 101.36.

77.51(3p) (3p) "Digital audiovisual works" means a series of related images that, when shown in succession, impart an impression of motion, along with accompanying sounds, if any, and that are transferred electronically. "Digital audiovisual works" includes motion pictures, musical videos, news and entertainment programs, and live events, but does not include video greeting cards or video or electronic games.

77.51(3pa) (3pa) "Digital audio works" means works that result from the fixation of a series of musical, spoken, or other sounds that are transferred electronically, including prerecorded or live music, prerecorded or live readings of books or other written materials, prerecorded or live speeches, ringtones, or other sound recordings but not including audio greeting cards sent by electronic mail.

77.51(3pb) (3pb) "Digital books" means works that are generally recognized in the ordinary and usual sense as books and are transferred electronically. "Digital books" includes any literary work, other than a digital audio work or digital audiovisual work, that is expressed in words, numbers, or other verbal or numerical symbols or indicia, if the literary work is generally recognized in the ordinary and usual sense as a book, work of fiction or nonfiction, or a short story, but does not include newspapers or other news or information products, periodicals, chat room discussions, or blogs.

77.51(3pc) (3pc) "Digital code" means a code that provides the person who holds the code a right to obtain an additional digital good, a digital audiovisual work, digital audio work, or digital book and that may be obtained by any means, including tangible forms and electronic mail, regardless of whether the code is designated as song code, video code, or book code. "Digital code" includes codes used to access or obtain any specified digital goods, or any additional digital goods that have been previously purchased, and promotion cards or codes that are purchased by a retailer or other business entity for use by the retailer's or entity's customers. "Digital code" does not include the following:

77.51(3pc)(a) (a) A code that represents any redeemable card, gift card, or gift certificate that entitles the holder of such card or certificate to select any specified digital goods or additional digital goods at the cash value indicated by the card or certificate.

77.51(3pc)(b) (b) Digital cash that represents a monetary value that a customer may use to pay for a future purchase.

77.51(3pd) (3pd) "Direct mail" means printed material that is delivered or distributed by the U.S. postal service or other delivery service to a mass audience or to addressees on a mailing list provided by or at the direction of the purchaser of the printed material, if the cost of the printed material or any tangible personal property or items, property, or goods under s. 77.52 (1) (b), (c), or (d) included with the printed material is not billed directly to the recipients of the printed material. "Direct mail" includes any tangible personal property, or items, property, or goods under s. 77.52 (1) (b), (c), or (d) provided directly or indirectly by the purchaser of the printed material to the seller of the printed material for inclusion in any package containing the printed material, including billing invoices, return envelopes, and additional marketing materials. "Direct mail" does not include multiple items of printed material delivered to a single address.

77.51(3pe) (3pe) "Directory assistance" means an ancillary service that provides telephone numbers or addresses.

77.51(3pf) (3pf) "Distinct and identifiable product" does not include any of the following:

77.51(3pf)(a) (a) Packaging, including containers, boxes, sacks, bags, bottles, and envelopes; and other materials, including wrapping, labels, tags, and instruction guides; that accompany, and are incidental or immaterial to, the retail sale of any product.

77.51(3pf)(b) (b) A product that is provided free of charge to the consumer in conjunction with the required purchase of another product, if the sales price of the other product does not vary depending on whether the product provided free of charge is included in the transaction.

77.51(3pf)(c) (c) Any items specified under sub. (12m) (a) or (15b) (a).

77.51(3pj) (3pj) "Drug" means a compound, substance, or preparation, or any component of them, other than food and food ingredients, dietary supplements, or alcoholic beverages, to which any of the following applies:

77.51(3pj)(a) (a) It is listed in the United States Pharmacopoeia, Homeopathic Pharmacopoeia of the United States, or National Formulary, or any supplement to any of them.

77.51(3pj)(b) (b) It is intended for use in diagnosing, curing, mitigating, treating, or preventing a disease.

77.51(3pj)(c) (c) It is intended to affect a function or structure of the body.

77.51(3pm) (3pm) "Durable medical equipment" means equipment, including the repair parts and replacement parts for the equipment, that is primarily and customarily used for a medical purpose related to a person; that can withstand repeated use; that is not generally useful to a person who is not ill or injured; and that is not placed in or worn on the body. "Durable medical equipment" does not include mobility-enhancing equipment.

77.51(3pn) (3pn) "Eight hundred service" means a telecommunications service that allows a caller to dial a toll-free number without incurring a charge for the call and is marketed under "800," "855," "866," "877," or "888" toll-free calling, or any other number designated as toll-free by the federal communications commission.

77.51(3po) (3po) "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities.

77.51(3r) (3r) "File" means mail or deliver a document that the department prescribes to the department or, if the department prescribes another method of submitting or another destination, use that other method or submit to that other destination.

77.51(3rm) (3rm) "Finished artwork" means the final art used for actual reproduction by photomechanical or other processes or for display purposes, but does not include Web site or home page designs. "Finished artwork" includes all of the following items regardless of whether such items are reproduced:

77.51(3rm)(a) (a) Drawings.

77.51(3rm)(b) (b) Paintings.

77.51(3rm)(c) (c) Designs.

77.51(3rm)(d) (d) Photographs.

77.51(3rm)(e) (e) Lettering.

77.51(3rm)(f) (f) Paste-ups.

77.51(3rm)(g) (g) Mechanicals.

77.51(3rm)(h) (h) Assemblies.

77.51(3rm)(i) (i) Charts.

77.51(3rm)(j) (j) Graphs.

77.51(3rm)(k) (k) Illustrative materials.

77.51(3rn) (3rn) "Fixed wireless service" means a telecommunications service that provides radio communication between fixed points.

77.51(3t) (3t) "Food and food ingredient" means a substance in liquid, concentrated, solid, frozen, dried, or dehydrated form, that is sold for ingestion, or for chewing, by humans and that is ingested or chewed for its taste or nutritional value. "Food and food ingredient" does not include alcoholic beverages or tobacco.

77.51(4m) (4m) "Gun club" includes a trapshooting club, skeet-shooting club, sporting-clay club, rifle and pistol club, sportsmen's club, hunting club, rod and gun club, hunting and fishing club, and conservation club. "Gun club" does not include a wild animal farm or bird hunting preserve licensed under ch. 169.

77.51(5) (5) For purposes of subs. (13) (e) and (f) and (15a) and s. 77.52 (2m), "incidental" means depending upon or appertaining to something else as primary; something necessary, appertaining to, or depending upon another which is termed the principal; or something incidental to the main purpose of the service. Tangible personal property or items, property, or goods under s. 77.52 (1) (b), (c), or (d) transferred by a service provider is incidental to the service if the purchaser's main purpose or objective is to obtain the service rather than the property, items, or goods, even though the property, items, or goods may be necessary or essential to providing the service.

77.51(5d) (5d) "International telecommunications services" means telecommunications services that originate or terminate in the United States, including the District of Columbia and any U.S. territory or possession and originate or terminate outside of the United States, including the District of Columbia and any U.S. territory or possession.

77.51(5f) (5f) "Internet access services" means sending messages and information transmitted through the use of local, toll and wide-area telephone service; channel services; telegraph services; teletypewriter; computer exchange services; cellular mobile telecommunications service; specialized mobile radio; stationary two-way radio; paging service; or any other form of mobile and portable one-way or two-way communications; or any other transmission of messages or information by electronic or similar means between or among points by wire, cable, fiber optics, laser, microwave, radio, satellite or similar facilities. "Internet access services" does not include telecommunications services to the extent that such services are taxable under s. 77.52 (2) (a) 5. am.

77.51(5m) (5m) For purposes of s. 77.585 (9), "Internet equipment used in the broadband market" means equipment that is capable of transmitting data packets or Internet signals at speeds of at least 200 kilobits per second in either direction.

77.51(5n) (5n) "Interstate telecommunications services" means telecommunications services that originate in one state or U.S. territory or possession and terminate in a different state or U.S. territory or possession.

77.51(5r) (5r) "Intrastate telecommunications services" means telecommunications services that originate in one state or U.S. territory or possession and terminate in the same state or U.S. territory or possession.

77.51(6) (6) "In this state" or "in the state" means within the exterior limits of the state of Wisconsin.

77.51(7) (7)

77.51(7)(a)(a) "Lease or rental" means any transfer of possession or control of tangible personal property or items, property, or goods under s. 77.52 (1) (b), (c), or (d) for a fixed or indeterminate term and for consideration and includes:

77.51(7)(a)1. 1. A transfer that includes future options to purchase or extend.

77.51(7)(a)2. 2. Agreements related to the transfer of possession or control of motor vehicles or trailers, if the amount of any consideration may be increased or decreased by reference to the amount realized on the sale or other disposition of such motor vehicles or trailers, consistent with section 7701 (h) (1) of the Internal Revenue Code.

77.51(7)(b) (b) "Lease or rental" does not include any of the following:

77.51(7)(b)1. 1. A transfer of possession or control of tangible personal property or items, property, or goods under s. 77.52 (1) (b), (c), or (d) under a security agreement or deferred payment plan, if such agreement or plan requires transferring title to the tangible personal property or items, property, or goods under s. 77.52 (1) (b), (c), or (d) after making all required payments.

77.51(7)(b)2. 2. A transfer of possession or control of tangible personal property or items, property, or goods under s. 77.52 (1) (b), (c), or (d) under any agreement that requires transferring title to the tangible personal property or items, property, or goods under s. 77.52 (1) (b), (c), or (d) after making all required payments and after paying an option price that does not exceed the greater of $100 or 1 percent of the total amount of the required payments.

77.51(7)(b)3. 3. Providing tangible personal property or items, property, or goods under s. 77.52 (1) (b), (c), or (d) along with an operator, if the operator is necessary for the tangible personal property or items, property, or goods under s. 77.52 (1) (b), (c), or (d) to perform in the manner for which it is designed and if the operator does more than maintain, inspect, or set up the tangible personal property or items, property, or goods under s. 77.52 (1) (b), (c), or (d).

77.51(7)(c) (c)

77.51(7)(c)1.1. Transfers described under par. (a) are considered a lease or rental, regardless of whether such transfer is considered a lease or rental under generally accepted accounting principles, or any provision of federal or local law, or any other provision of state law.

77.51(7)(c)2. 2. Transfers described under par. (b) are not considered a lease or rental, regardless of whether such transfer is considered a lease or rental under generally accepted accounting principles, or any provision of federal or local law, or any other provision of state law.

77.51(7g) (7g) "Load-and-leave" means delivery to a purchaser by using a tangible storage media that is not physically transferred to the purchaser.

77.51(7h) (7h)

77.51(7h)(a)(a) "Manufacturing" means the production by machinery of a new article of tangible personal property or item or property under s. 77.52 (1) (b) or (c) with a different form, use, and name from existing materials, by a process popularly regarded as manufacturing, and that begins with conveying raw materials and supplies from plant inventory to the place where work is performed in the same plant and ends with conveying finished units of tangible personal property or item or property under s. 77.52 (1) (b) or (c) to the point of first storage in the same plant. "Manufacturing" includes:

77.51(7h)(a)1. 1. Crushing, washing, grading and blending sand, rock, gravel and other minerals.

77.51(7h)(a)2. 2. Ore dressing, including the mechanical preparation, by crushing and other processes, and the concentration, by flotation and other processes, of ore, and beneficiation, including the preparation of ore for smelting.

77.51(7h)(a)3. 3. Conveying work in progress directly from one manufacturing process to another in the same plant; testing or inspecting, throughout the manufacturing process, the new article of tangible personal property or item or property under s. 77.52 (1) (b) or (c) that is being manufactured; storing work in progress in the same plant where the manufacturing occurs; assembling finished units of tangible personal property or item or property under s. 77.52 (1) (b) or (c); and packaging a new article of tangible personal property or items or property under s. 77.52 (1) (b) or (c), if the manufacturer, or another person on the manufacturer's behalf, performs the packaging and if the packaging becomes part of the new article as it is customarily offered for sale by the manufacturer.

77.51(7h)(b) (b) "Manufacturing" does not include storing raw materials or finished units of tangible personal property or items or property under s. 77.52 (1) (b) or (c), research or development, delivery to or from the plant, or repairing or maintaining plant facilities.

77.51(7k) (7k) "Mobile wireless service" means a telecommunications service for which the origination or termination points of the service's transmission, conveyance, or routing are not fixed, regardless of the technology used to transmit, convey, or route the service. "Mobile wireless service" includes a telecommunications service provided by a commercial mobile radio service provider.

77.51(7m) (7m) "Mobility-enhancing equipment" means equipment, including the repair parts and replacement parts for the equipment, that is primarily and customarily used to provide or increase the ability of a person to move from one place to another; that may be used in a home or motor vehicle; and that is generally not used by a person who has normal mobility. "Mobility-enhancing equipment" does not include a motor vehicle or any equipment on a motor vehicle that is generally provided by a motor vehicle manufacturer. "Mobility-enhancing equipment" does not include durable medical equipment.

77.51(8) (8) "Newspaper" means those publications which are commonly understood to be newspapers and which are printed and distributed periodically at daily, weekly or other short intervals for the dissemination of current news and information of a general character and of a general interest to the public. In addition, any publication which qualifies as a newspaper under s. 985.03 (1) is a newspaper. "Newspaper" also includes advertising supplements if they are printed by a newspaper and distributed as a component part of one of that newspaper's publications or if they are printed by a newspaper or a commercial printer and sold to a newspaper for inclusion in publications of that newspaper. A "newspaper" does not include handbills, circulars, flyers, or the like, advertising supplements not described in this subsection which are distributed with a newspaper, nor any publication which is issued to supply information on certain subjects of interest to particular groups, unless such publication otherwise qualifies as a newspaper within this subsection. In this subsection, advertising is not considered news of a general character and of a general interest.

77.51(8m) (8m) "Nine hundred service" means an inbound toll telecommunications service purchased by a subscriber that allows the subscriber's customers to call the subscriber's prerecorded announcement or live service. "Nine hundred service" does not include any charge for collection services provided by the seller of the telecommunications services to the subscriber or for any product or service the subscriber sells to the subscriber's customers. A "nine hundred service" is designated with the "900" number or any other number designated by the federal communications commission.

77.51(9) (9) "Occasional sales" includes:

77.51(9)(a) (a) Isolated and sporadic sales of tangible personal property, or items, property, or goods under s. 77.52 (1) (b), (c), or (d), or taxable services where the infrequency, in relation to the other circumstances, including the sales price and the gross profit, support the inference that the seller is not pursuing a vocation, occupation or business or a partial vocation or occupation or part-time business as a vendor of personal property, or items, property, or goods under s. 77.52 (1) (b), (c), or (d), or taxable services. No sale of any tangible personal property, or items, property, or goods under s. 77.52 (1) (b), (c), or (d), or taxable service may be deemed an occasional sale if at the time of such sale the seller holds or is required to hold a seller's permit, except that this provision does not apply to an organization required to hold a seller's permit solely for the purpose of conducting bingo games and except as provided in par. (am).

77.51(9)(am) (am) The sale of personal property or items, property, or goods under s. 77.52 (1) (b), (c), or (d), other than inventory held for sale, previously used by a seller to conduct its trade or business at a location after that person has ceased actively operating in the regular course of business as a seller of tangible personal property, or items, property, or goods under s. 77.52 (1) (b), (c), or (d), or taxable services at that location, even though the seller holds a seller's permit for one or more other locations.

77.51(9)(e) (e) Five or fewer auctions that are the sale of personal farm property or household goods and that are held by the same auctioneer at the same location during the year. In this paragraph, with respect to indoor locations, "location" means a building, except that in the case of a shopping center or a shopping mall "location" means a store.

77.51(9p) (9p) "One nonitemized price" does not include a price that is separately identified by product on a binding sales document, or other sales-related document, that is made available to the customer in paper or electronic form, including an invoice, a bill of sale, a receipt, a contract, a service agreement, a lease agreement, a periodic notice of rates and services, a rate card, or a price list.

77.51(9r) (9r)

77.51(9r)(a)(a) "Other direct mail" means any direct mail that is not advertising and promotional direct mail, regardless of whether advertising and promotional direct mail is included in the same mailing. "Other direct mail" includes all of the following:

77.51(9r)(a)1. 1. Transactional direct mail that contains personal information specific to the addressee, including invoices, bills, account statements, and payroll advices.

77.51(9r)(a)2. 2. Any legally required mailings, including privacy notices, tax reports, and stockholder reports.

77.51(9r)(a)3. 3. Other nonpromotional direct mail, including newsletters and informational pieces, that is delivered to existing or former shareholders, customers, employees, or agents.

77.51(9r)(b) (b) "Other direct mail" does not include printed materials that result from developing billing information or providing any data processing service that is more than incidental, as defined in sub. (5), to producing the other direct mail.

77.51(9s) (9s) "Paging service" means a telecommunications service that transmits coded radio signals to activate specific pagers and may include messages or sounds.

77.51(10) (10) "Person" includes any natural person, firm, partnership, limited liability company, joint venture, joint stock company, association, public or private corporation, the United States, the state, including any unit or division of the state, any county, city, village, town, municipal utility, municipal power district or other governmental unit, cooperative, unincorporated cooperative association, estate, trust, receiver, personal representative, any other fiduciary, any other legal entity, and any representative appointed by order of any court or otherwise acting on behalf of others.

77.51(10b) (10b) For purposes of sub. (7h), "plant" means a parcel of property or adjoining parcels of property, including parcels that are separated only by a public road, and the buildings, machinery, and equipment that are located on the parcel, that are owned by or leased to the manufacturer.

77.51(10c) (10c) For purposes of sub. (7h), "plant inventory" does not include unsevered mineral deposits.

77.51(10d) (10d) "Prepaid calling service" means the right to exclusively access telecommunications services, if that right is paid for in advance of providing such services, requires using an access number or authorization code to originate calls, and is sold in predetermined units or dollars that decrease with use in a known amount.

77.51(10f) (10f) "Prepaid wireless calling service" means a telecommunications service that provides the right to utilize mobile wireless service as well as other nontelecommunications services, including the download of digital products delivered electronically, content, and ancillary services, and that is paid for prior to use and sold in predetermined units or dollars that decrease with use in a known amount.

77.51(10m) (10m)

77.51(10m)(a)(a) "Prepared food" means:

77.51(10m)(a)1. 1. Food and food ingredients sold in a heated state.

77.51(10m)(a)2. 2. Food and food ingredients heated by the retailer, except as provided in par. (b).

77.51(10m)(a)3. 3. Food and food ingredients sold with eating utensils that are provided by the retailer of the food and food ingredients, including plates, bowls, knives, forks, spoons, glasses, cups, napkins, or straws. In this subdivision, "plate" does not include a container or packaging used to transport food and food ingredients. For purposes of this subdivision, a retailer provides utensils if any of the following applies:

77.51(10m)(a)3.a. a. The utensils are available to purchasers and the retailer's sales of prepared food under subds. 1., 2., and 4., and food for which plates, bowls, glasses, or cups are necessary to receive the food, are more than 75 percent of the retailer's total sales of all food and food ingredients, as determined under par. (c).

77.51(10m)(a)3.b. b. For retailers not described under subd. 3. a., the retailer's customary practice is to physically give or hand the utensils to the purchaser, except that plates, bowls, glasses, or cups that are necessary for the purchaser to receive the food and food ingredients need only be made available to the purchaser.

77.51(10m)(a)4. 4. Except as provided in par. (b), 2 or more food ingredients mixed or combined by a retailer for sale as a single item.

77.51(10m)(b) (b) "Prepared food" does not include:

77.51(10m)(b)1. 1. For purposes of par. (a) 2. and 4., 2 or more food ingredients mixed or combined by a retailer for sale as a single item, if the retailer's primary classification in the North American Industry Classification System, 2002 edition, published by the federal office of management and budget, is manufacturing under subsector 311, not including bakeries and tortilla manufacturing under industry group number 3118.

77.51(10m)(b)2. 2. For purposes of par. (a) 2. and 4., 2 or more food ingredients mixed or combined by a retailer for sale as a single item, sold unheated, and sold by volume or weight.

77.51(10m)(b)3. 3. For purposes of par. (a) 2. and 4., bakery items made by a retailer, including breads, rolls, pastries, buns, biscuits, bagels, croissants, donuts, danish, cakes, tortes, pies, tarts, muffins, bars, cookies, and tortillas.

77.51(10m)(b)4. 4. For purposes of par. (a) 4., food and food ingredients that are only sliced, repackaged, or pasteurized by a retailer.

77.51(10m)(b)5. 5. For purposes of par. (a) 4., eggs, fish, meat, and poultry, and foods containing any of them in raw form, that require cooking by the consumer, as recommended by the food and drug administration in chapter 3, part 401.11 of its food code to prevent food-borne illnesses.

77.51(10m)(c) (c)

77.51(10m)(c)1.1. The percentage specified under par. (a) 3. a. shall be determined using the following:

77.51(10m)(c)1.a. a. A numerator that includes sales of prepared food, as defined in par. (a) 1., 2., and 4., and food for which plates, bowls, glasses, or cups are necessary to receive the food, but not including alcoholic beverages.

77.51(10m)(c)1.b. b. A denominator that includes all food and food ingredients, including prepared food, candy, dietary supplements, and soft drinks, but not including alcoholic beverages.

77.51(10m)(c)2. 2.

77.51(10m)(c)2.a.a. If the percentage determined under subd. 1. is 75 percent or less, utensils are considered to be provided by the retailer if the retailer's customary practice is to physically give or hand the utensils to the purchaser or, in the case of plates, bowls, glasses, or cups that are necessary to receive the food, to make such items available to the purchaser.

77.51(10m)(c)2.b. b. If the percentage determined under subd. 1. is greater than 75 percent, utensils are considered to be provided by the retailer if the utensils are made available to the purchaser.

77.51(10m)(c)3. 3. For a retailer whose percentage determined under subd. 1. is greater than 75 percent, an item sold by the retailer that contains 4 or more servings packaged as one item and sold for a single price does not become prepared food simply because the retailer makes utensils available to the purchaser of the item, but does become prepared food if the retailer physically gives or hands utensils to the purchaser of the item, except that plates, bowls, glasses, or cups necessary for the purchaser to receive the food need only be made available to the purchaser. For purposes of this subdivision 3., serving sizes are based on the information contained on the label of each item sold, except that, if the item has no label, the serving size is based on the retailer's reasonable determination.

77.51(10m)(c)4. 4.

77.51(10m)(c)4.a.a. Except as provided in subd. 4. b., if a retailer sells food items that have a utensil placed in a package by a person other than the retailer, the utensils are considered to be provided by the retailer.

77.51(10m)(c)4.b. b. Except as provided in subds. 2. and 3., if a retailer sells food items that have a utensil placed in a package by a person other than the retailer and the person's primary classification in the North American Industry Classification System, 2002 edition, published by the federal office of management and budget, is manufacturing under subsector 311, the utensils are not considered to be provided by the retailer.

77.51(10m)(c)5. 5. For purposes of par. (a) 3., a retailer shall determine the percentage for the retailer's tax year or business fiscal year, based on the retailer's data from the retailer's prior tax year or business fiscal year, as soon as practical after the retailer's accounting records are available, but not later than 90 days after the day on which the retailer's tax year or business fiscal year begins. For a retailer with more than one establishment in this state, a single determination under subd. 1. that combines the information for all of the retailer's establishments in this state shall be made annually, as provided in this subdivision, and apply to each of the retailer's establishments in this state. A retailer that has no prior tax year or business fiscal year shall make a good faith estimate of its percentage for purposes of par. (a) 3. for the retailer's first tax year or business fiscal year and shall adjust the estimate prospectively after the first 3 months of the retailer's operations if the actual percentage is materially different from the estimated percentage.

77.51(10n) (10n) "Prescription" means an order, formula, or recipe that is issued by any oral, written, electronic, or other means of transmission and by a person who is authorized by the laws of this state to issue such an order, formula, or recipe.

77.51(10r) (10r) "Prewritten computer software" means computer software, including prewritten upgrades, that is not designed and developed by the author or other creator to the specifications of a specific purchaser. The combining of 2 or more "prewritten computer software" programs or prewritten portions of computer software does not cause the combination to be other than "prewritten computer software." "Prewritten computer software" includes software designed and developed by the author or other creator to the specifications of a specific purchaser if it is sold to a person other than the specific purchaser. For purposes of this subsection, if a person modifies or enhances computer software of which the person is not the author or creator, the person is the author or creator only of the person's modifications or enhancements. "Prewritten computer software" or a prewritten portion of computer software that is modified or enhanced to any degree, with regard to a modification or enhancement that is designed and developed to the specifications of a specific purchaser, remains "prewritten computer software," except that if there is a reasonable, separately stated charge or an invoice or other statement of the price given to the purchaser for the modification or enhancement, the modification or enhancement is not "prewritten computer software."

77.51(10rn) (10rn) "Primarily" means more than 50 percent.

77.51(10s) (10s) "Private communication service" means a telecommunications service that entitles the customer to exclusive or priority use of a communications channel or group of communications channels, regardless of the manner in which the communications channel or group of communications channels is connected, and includes switching capacity, extension lines, stations, and other associated services that are provided in connection with the use of such channel or channels.

77.51(11) (11) "Printing" and "imprinting" include lithography, photolithography, rotogravure, gravure, letterpress, silk screen printing, multilithing, multigraphing, mimeographing, photostating, steel die engraving and similar processes.

77.51(11b) (11b) "Prison" means a prison described in s. 302.01, except it does not include the correctional institution under s. 301.046 (1) if the institution is the prisoner's place of residence and does not include a Type 2 prison, as defined in s. 301.01 (6).

77.51(11d) (11d) For purposes of subs. (1ag), (1f), (3pf), and (9p) and ss. 77.52 (20) and (21), 77.522, and 77.54 (51), (52), and (60), "product" includes tangible personal property, and items, property, and goods under s. 77.52 (1) (b), (c), and (d), and services.

77.51(11m) (11m) "Prosthetic device" means a replacement, corrective, or supportive device, including the repair parts and replacement parts for the device, that is placed in or worn on the body to artificially replace a missing portion of the body; to prevent or correct a physical deformity or malfunction; or to support a weak or deformed portion of the body.

77.51(12) (12) "Purchase" includes:

77.51(12)(a) (a) Any transfer of title, possession, ownership, enjoyment, or use by: cash or credit transaction, exchange, barter, lease or rental, conditional or otherwise, in any manner or by any means whatever of tangible personal property or items, property, or goods under s. 77.52 (1) (b), (c), or (d) for a consideration, including any transaction for which a person's books and records show the transaction created, with regard to the transferee, an obligation to pay a certain amount of money or an increase in accounts payable or, with regard to the transferor, a right to receive a certain amount of money or an increase in accounts receivable.

77.51(12)(b) (b) A transaction whereby the possession of property, or items, property, or goods under s. 77.52 (1) (b), (c), or (d) is transferred but the seller retains the title as security for the payment of the price.

77.51(12m) (12m)

77.51(12m)(a)(a) "Purchase price" means the total amount of consideration, including cash, credit, property, and services, for which tangible personal property, or items, property, or goods under s. 77.52 (1) (b), (c), or (d), or services are sold, licensed, leased, or rented, valued in money, whether paid in money or otherwise, without any deduction for the following:

77.51(12m)(a)1. 1. The seller's cost of the property or items, property, or goods under s. 77.52 (1) (b), (c), or (d) sold.

77.51(12m)(a)2. 2. The cost of materials used, labor or service cost, interest, losses, all costs of transportation to the seller, all taxes imposed on the seller, except as provided in par. (b) 3m., and any other expense of the seller.

77.51(12m)(a)3. 3. Charges by the seller for any services necessary to complete a sale, not including delivery and installation charges.

77.51(12m)(a)4. 4.

77.51(12m)(a)4.a.a. Delivery charges, except as provided in par. (b) 4.

77.51(12m)(a)4.b. b. If a shipment includes property or items that are subject to tax under this subchapter and property or items that are not subject to tax under this subchapter, the amount of the delivery charge that the seller allocates to the property and items that are subject to tax under this subchapter is based either on the total purchase price of the property and items that are subject to tax under this subchapter as compared to the total purchase price of all the property and items or on the total weight of the property and items that are subject to tax under this subchapter as compared to the total weight of all the property and items, except that if the seller does not make the allocation under this subd. 4. b., the purchaser shall allocate the delivery charge amount, consistent with this subd. 4. b.

77.51(12m)(a)5. 5. Installation charges.

77.51(12m)(b) (b) "Purchase price" does not include:

77.51(12m)(b)1. 1. Discounts, including cash, terms, or coupons, that are not reimbursed by a 3rd party, except as provided in par. (c); that are allowed by a seller; and that are taken by a purchaser on a sale.

77.51(12m)(b)2. 2. Interest, financing, and carrying charges from credit that is extended on a sale of tangible personal property, or items, property, or goods under s. 77.52 (1) (b), (c), or (d), or services, if the amount of the interest, financing, or carrying charges is separately stated on the invoice, bill of sale, or similar document that the seller gives to the purchaser.

77.51(12m)(b)3. 3. Any taxes legally imposed directly on the purchaser that are separately stated on the invoice, bill of sale, or similar document that the seller gives to the purchaser.

77.51(12m)(b)3m. 3m. Taxes imposed on the seller that are separately stated on the invoice, bill of sale, or similar document that the seller gives to the purchaser if the law imposing or authorizing the tax provides that the seller may, but is not required to, pass on to and collect the tax from the user or consumer.

77.51(12m)(b)4. 4. Delivery charges for direct mail, if the delivery charges for direct mail are separately stated on the invoice, bill of sale, or similar document that the seller gives to the purchaser.

77.51(12m)(b)5. 5. In all transactions in which an article of tangible personal property, an item under s. 77.52 (1) (b), property under s. 77.52 (1) (c), or a good under s. 77.52 (1) (d) is traded toward the purchase of an article, item, property, or good of greater value, the amount of the purchase price that represents the amount allowed for the article, item, property, or good traded, except that this subdivision does not apply to any transaction to which subd. 7. or 8. applies.

77.51(12m)(b)6. 6. If a person who purchases a motor vehicle presents a statement issued under s. 218.0171 (2) (cq) to the seller at the time of purchase, and the person presents the statement to the seller within 60 days from the date of receiving a refund under s. 218.0171 (2) (b) 2. b., the trade-in amount specified in the statement issued under s. 218.0171 (2) (cq), but not to exceed the purchase price from the sale of the motor vehicle. This subdivision applies only to the first motor vehicle purchased by a person after receiving a refund under s. 218.0171 (2) (b) 2. b.

77.51(12m)(b)7. 7. Thirty-five percent of the purchase price, excluding trade-ins, of a new manufactured home, as defined in s. 101.91 (11). This subdivision does not apply to a lease or rental.

77.51(12m)(b)8. 8. At the retailer's option; except that after the retailer chooses an option the retailer may not use the other option for other sales without the department's written approval; either 35 percent of the purchase price of a modular home, as defined in s. 101.71 (6), or an amount equal to the purchase price of the home minus the cost of materials that become an ingredient or component part of the home.

77.51(12m)(c) (c) "Purchase price" includes consideration received by the seller from a 3rd party, if:

77.51(12m)(c)1. 1. The seller actually receives consideration from a 3rd party, other than the purchaser, and the consideration is directly related to a price reduction or discount on a sale.

77.51(12m)(c)2. 2. The seller is obliged to pass the price reduction or discount to the purchaser.

77.51(12m)(c)3. 3. The amount of the consideration that is attributable to the sale is a fixed amount and the seller is able to determine that amount at the time of the sale to the purchaser.

77.51(12m)(c)4. 4. One of the following also applies:

77.51(12m)(c)4.a. a. The purchaser presents a coupon, certificate, or other documentation to the seller to claim the price reduction or discount, if the coupon, certificate, or other documentation is authorized, distributed, or granted by the 3rd party with the understanding that the 3rd party will reimburse the seller for the amount of the price reduction or discount.

77.51(12m)(c)4.b. b. The purchaser identifies himself or herself to the seller as a member of a group or organization that may claim the price reduction or discount.

77.51(12m)(c)4.c. c. The seller provides an invoice to the purchaser, or the purchaser presents a coupon, certificate, or other documentation to the seller, that identifies the price reduction or discount as a 3rd-party price reduction or discount.

77.51(12p) (12p) "Purchaser" means a person to whom a sale of tangible personal property is made or to whom a service is furnished.

77.51(13) (13) "Retailer" includes:

77.51(13)(a) (a) Every seller who makes any sale, regardless of whether the sale is mercantile in nature, of tangible personal property, or items, property, or goods under s. 77.52 (1) (b), (c), or (d), or a service specified under s. 77.52 (2) (a).

77.51(13)(am) (am) Any person making any retail sale of a motor vehicle, aircraft, snowmobile, recreational vehicle, as defined in s. 340.01 (48r), trailer, semitrailer, all-terrain vehicle, utility terrain vehicle, or boat registered or titled, or required to be registered or titled, under the laws of this state or of the United States.

77.51(13)(b) (b) Every person engaged in the business of making sales of tangible personal property or items, property, or goods under s. 77.52 (1) (b), (c), or (d) for storage, use or consumption or in the business of making sales at auction of tangible personal property or items, property, or goods under s. 77.52 (1) (b), (c), or (d) owned by the person or others for storage, use or other consumption.

77.51(13)(c) (c) When the department determines that it is necessary for the efficient administration of this subchapter to regard any salespersons, representatives, peddlers or canvassers as the agents of the dealers, distributors, supervisors or employers under whom they operate or from whom they obtain the tangible personal property or items, property, or goods under s. 77.52 (1) (b), (c), or (d) sold by them, irrespective of whether they are making the sales on their own behalf or on behalf of such dealers, distributors, supervisors or employers, the department may so regard them and may regard the dealers, distributors, supervisors or employers as retailers for purposes of this subchapter.

77.51(13)(d) (d) Every wholesaler to the extent that the wholesaler sells tangible personal property or items, property, or goods under s. 77.52 (1) (b), (c), or (d) to a person other than a seller as defined in sub. (17) provided such wholesaler is not expressly exempt from the sales tax on such sale or from collecting the use tax on such sale.

77.51(13)(e) (e) A person selling tangible personal property or items, property, or goods under s. 77.52 (1) (b), (c), or (d) to a service provider who transfers the property, items, or goods in conjunction with the selling, performing or furnishing of any service and the property, items, or goods are incidental to the service, unless the service provider is selling, performing or furnishing services under s. 77.52 (2) (a) 7., 10., 11. and 20. This subsection does not apply to sub. (2).

77.51(13)(f) (f) A service provider who transfers tangible personal property or items, property, or goods under s. 77.52 (1) (b), (c), or (d) in conjunction with but not incidental to the selling, performing or furnishing of any service and a service provider selling, performing or furnishing services under s. 77.52 (2) (a) 7., 10., 11. and 20. This subsection does not apply to sub. (2).

77.51(13)(i) (i) A person selling items, property, or goods under s. 77.52 (1) (b), (c), or (d), materials, or supplies to barbers, beauty shop operators, or bootblacks for use by them in the performance of their services.

77.51(13)(j) (j) A person selling items, property, and goods under s. 77.52 (1) (b), (c), and (d), materials, and supplies to producers of X-ray films.

77.51(13)(k) (k) With respect to a lease, any person deriving rentals from a lease of tangible personal property or items, property, or goods under s. 77.52 (1) (b), (c), or (d) sourced to this state as provided under s. 77.522.

77.51(13)(m) (m) A person selling tangible personal property or items, property, or goods under s. 77.52 (1) (b), (c), or (d) to a veterinarian to be used or furnished by the veterinarian in the performance of services in some manner related to domestic animals, including pets or poultry.

77.51(13)(n) (n) A person selling household furniture, furnishings, equipment, appliances or other items of tangible personal property or items, property, or goods under s. 77.52 (1) (b), (c), or (d) to a landlord for use by tenants in leased or rented living quarters.

77.51(13)(o) (o) A person selling drugs for animals to a veterinarian. As used in this paragraph, "animal" includes livestock, pets and poultry.

77.51(13)(p) (p) All persons described in this subsection regardless of all of the following:

77.51(13)(p)1. 1. Whether the transaction is mercantile in nature.

77.51(13)(p)2. 2. Whether the seller sells smaller quantities from inventory.

77.51(13)(p)3. 3. Whether the seller makes or intends to make a profit on the sale.

77.51(13)(p)4. 4. Whether the seller or the buyer receives a benefit the seller or buyer bargained for.

77.51(13)(p)5. 5. The percentage of the seller's total sales that the sale represents.

77.51(13)(p)6. 6. Any activities other than those described in pars. (a) to (o) in which the seller is engaged.

77.51(13g) (13g) Except as provided in sub. (13h), "retailer engaged in business in this state", for purposes of the use tax, means any of the following:

77.51(13g)(a) (a) Any retailer owning any real property in this state or leasing or renting out any tangible personal property, or items or property under s. 77.52 (1) (b) or (c), located in this state or maintaining, occupying or using, permanently or temporarily, directly or indirectly, or through a subsidiary, or agent, by whatever name called, an office, place of distribution, sales or sample room or place, warehouse or storage place or other place of business in this state.

77.51(13g)(b) (b) Any retailer having any representative, agent, salesperson, canvasser or solicitor operating in this state under the authority of the retailer or its subsidiary for the purpose of selling, delivering or the taking of orders for any tangible personal property, or items, property, or goods under s. 77.52 (1) (b), (c), or (d), or taxable services.

77.51(13g)(c) (c) Any retailer selling tangible personal property, or items, property, or goods under s. 77.52 (1) (b), (c), or (d), or taxable services for storage, use, or other consumption in this state, unless otherwise limited by federal law.

77.51(13g)(d) (d) Any person who has an affiliate in this state, if the person is related to the affiliate and if the affiliate uses facilities or employees in this state to advertise, promote, or facilitate the establishment of or market for sales of items by the related person to purchasers in this state or for providing services to the related person's purchasers in this state, including accepting returns of purchases or resolving customer complaints. For purposes of this paragraph, 2 persons are related if any of the following apply:

77.51(13g)(d)1. 1. One person, or each person, is a corporation and one person and any person related to that person in a manner that would require a stock attribution from the corporation to the person or from the person to the corporation under section 318 of the Internal Revenue Code owns directly, indirectly, beneficially, or constructively at least 50 percent of the corporation's outstanding stock value.

77.51(13g)(d)2. 2. One person, or each person, is a partnership, estate, or trust and any partner or beneficiary; and the partnership, estate, or trust and its partners or beneficiaries; own directly, indirectly, beneficially, or constructively, in the aggregate, at least 50 percent of the profits, capital, stock, or value of the other person or both persons.

77.51(13g)(d)3. 3. An individual stockholder and the members of the stockholder's family, as defined in section 318 of the Internal Revenue Code, owns directly, indirectly, beneficially, or constructively, in the aggregate, at least 50 percent of both persons' outstanding stock value.

77.51(13h) (13h) "Retailer engaged in business in this state", notwithstanding sub. (13g), beginning on the applicable date does not include a foreign corporation that is the publisher of printed materials the only activities of which in this state do not exceed the storage of its raw materials for any length of time in this state in or on property owned by a person other than the foreign corporation and the delivery of its raw materials to another person in this state if that storage and delivery are for printing by that other person, and the purchase from a printer of a printing service or of printed materials in this state for the publisher and the storage of the printed materials for any length of time in this state in or on property owned by a person other than the publisher and do not exceed maintaining, occupying and using, directly or by means of another person, a place that is in this state, that is not owned by the publisher and that is used for the distribution of printed materials. In this subsection, "applicable date" for publishers of books and periodicals other than catalogs means January 1, 1980, and for all other publishers means January 1, 1990. In this subsection "raw materials" means tangible personal property which becomes an ingredient or component part of the printed materials or which is consumed or destroyed or loses its identity in the printing of the printed materials.

77.51(13r) (13r) Any person purchasing from a retailer as defined in sub. (13) shall be deemed the consumer of the tangible personal property, or items, property, or goods under s. 77.52 (1) (b), (c), or (d), or services purchased.

77.51(13rm) (13rm) "Retail sale" or "sale at retail" means any sale, lease, or rental for any purpose other than resale, sublease, or subrent.

77.51(13rn) (13rn) "Ringtones" means digitized sound files that are downloaded onto a device and that may be used to alert the customer regarding a communication, but not including ringback tones or other digital audio files that are not stored on the purchaser's communication device.

77.51(13s) (13s) "Safety classes" means all classes approved by the department of natural resources related to hunting, including hunting with a bow, and related to firearms, all-terrain vehicles, utility terrain vehicles, boats, and snowmobiles.

77.51(14) (14) "Sale" includes any of the following: the transfer of the ownership of, title to, possession of, or enjoyment of tangible personal property, or items, property, or goods under s. 77.52 (1) (b), (c), or (d), or services for use or consumption but not for resale as tangible personal property, or items, property, or goods under s. 77.52 (1) (b), (c), or (d), or services and includes:

77.51(14)(a) (a) Any sale at an auction with respect to tangible personal property or items, property, or goods under s. 77.52 (1) (b), (c), or (d) which are sold to a successful bidder, except the sale of tangible personal property, items, or goods sold at auction which are bid in by the seller and on which title does not pass to a new purchaser.

77.51(14)(b) (b) The furnishing or distributing of tangible personal property, or items, property, or goods under s. 77.52 (1) (b), (c), or (d), or taxable services for a consideration by social clubs and fraternal organizations to their members or others.

77.51(14)(c) (c) A transaction whereby the possession of tangible personal property or items, property, or goods under s. 77.52 (1) (b), (c), or (d) are transferred but the seller retains the title as security for the payment of the price.

77.51(14)(f) (f) The furnishing, preparing or serving for consideration of food, meals, confections or drinks.

77.51(14)(h) (h) A transfer for a consideration of the title or possession of tangible personal property or items, property, or goods under s. 77.52 (1) (b), (c), or (d) which have been produced, fabricated, or printed to the special order of the customer or of any publication.

77.51(14)(j) (j) The granting of possession of tangible personal property or items, property, or goods under s. 77.52 (1) (b), (c), or (d) by a lessor to a lessee, or to another person at the direction of the lessee. Such a transaction is deemed a continuing sale.

77.51(14)(m) (m) A transaction for which a person's books and records show the transaction created, with regard to the transferee, an obligation to pay a certain amount of money or an increase in accounts payable or, with regard to the transferor, a right to receive a certain amount of money or an increase in accounts receivable.

77.51(14)(n) (n) All activities described in this subsection regardless of all of the following:

77.51(14)(n)1. 1. Whether the transaction is mercantile in nature.

77.51(14)(n)2. 2. Whether the seller sells smaller quantities from inventory.

77.51(14)(n)3. 3. Whether the seller makes or intends to make a profit on the sale.

77.51(14)(n)4. 4. Whether the seller or the buyer receives a benefit the seller or buyer bargained for.

77.51(14)(n)5. 5. The percentage of the seller's total sales that the sale represents.

77.51(14)(n)6. 6. Any activities other than those described in sub. (13) (a) to (o) in which the seller is engaged.

77.51(14a) (14a) For purposes of ss. 77.54, 77.55, and 77.56, "sale" includes licenses, leases, and rentals.

77.51(14g) (14g) "Sale" does not include:

77.51(14g)(a) (a) The transfer of property or items, property, or goods under s. 77.52 (1) (b), (c), or (d) to a corporation upon its organization solely in consideration for the issuance of its stock;

77.51(14g)(b) (b) The contribution of property or items, property, or goods under s. 77.52 (1) (b), (c), or (d) to a newly formed partnership solely in consideration for a partnership interest therein;

77.51(14g)(bm) (bm) The contribution of property or items, property, or goods under s. 77.52 (1) (b), (c), or (d) to a limited liability company upon its organization solely in consideration for a membership interest;

77.51(14g)(c) (c) The transfer of property or items, property, or goods under s. 77.52 (1) (b), (c), or (d) to a corporation, solely in consideration for the issuance of its stock, pursuant to a merger or consolidation;

77.51(14g)(cm) (cm) The transfer of property or items, property, or goods under s. 77.52 (1) (b), (c), or (d) to a limited liability company, solely in consideration for a membership interest, pursuant to a merger;

77.51(14g)(d) (d) The distribution of property or items, property, or goods under s. 77.52 (1) (b), (c), or (d) by a corporation to its stockholders as a dividend or in whole or partial liquidation;

77.51(14g)(e) (e) The distribution of property or items, property, or goods under s. 77.52 (1) (b), (c), or (d) by a partnership to its partners in whole or partial liquidation;

77.51(14g)(em) (em) The distribution of property or items, property, or goods under s. 77.52 (1) (b), (c), or (d) by a limited liability company to its members in whole or partial liquidation;

77.51(14g)(f) (f) Repossession of property or items, property, or goods under s. 77.52 (1) (b), (c), or (d) by the seller from the purchaser when the only consideration is cancellation of the purchaser's obligation to pay the remaining balance of the purchase price;

77.51(14g)(fm) (fm) The transfer of transmission facilities, as defined in s. 196.485 (1) (h), to a transmission company, as defined in s. 196.485 (1) (ge), after the organizational start-up date, as defined in s. 196.485 (1) (dv), of such company in exchange for securities, as defined in s. 196.485 (1) (fe);

77.51(14g)(g) (g) The transfer of property or items, property, or goods under s. 77.52 (1) (b), (c), or (d) in a reorganization as defined in section 368 of the internal revenue code in which no gain or loss is recognized for franchise or income tax purposes; or

77.51(14g)(h) (h) Any transfer of all or substantially all the property or items, property, or goods under s. 77.52 (1) (b), (c), or (d) held or used by a person in the course of an activity requiring the holding of a seller's permit, if after the transfer the real or ultimate ownership of the property, items, or goods is substantially similar to that which existed before the transfer. For the purposes of this section, stockholders, bondholders, partners, members or other persons holding an interest in a corporation or other entity are regarded as having the real or ultimate ownership of the property, items, or goods of the corporation or other entity. In this paragraph, "substantially similar" means 80% or more of ownership.

77.51(15a) (15a)

77.51(15a)(a)(a) "Sales, lease, or rental for resale, sublease, or subrent" includes transfers of tangible personal property or items, property, or goods under s. 77.52 (1) (b), (c), or (d) to a service provider that the service provider transfers in conjunction with but not incidental to the selling, performing, or furnishing of any service, and transfers of tangible personal property or items, property, or goods under s. 77.52 (1) (b), (c), or (d) to a service provider that the service provider physically transfers in conjunction with the selling, performing, or furnishing services under s. 77.52 (2) (a) 7., 10., 11., or 20. This paragraph does not apply to sub. (2).

77.51(15a)(b) (b) "Sales, lease, or rental for resale, sublease, or subrent" does not include any of the following:

77.51(15a)(b)1. 1. The sale of building materials, supplies, and equipment to owners, contractors, subcontractors, or builders for use in real property construction activities or the alteration, repair, or improvement of real property, regardless of the quantity of such materials, supplies, and equipment sold.

77.51(15a)(b)2. 2. Any sale of tangible personal property or items, property, or goods under s. 77.52 (1) (b), (c), or (d) to a purchaser even though such property, items, or goods may be used or consumed by some other person to whom such purchaser transfers the property, items, or goods without valuable consideration, such as gifts, and advertising specialties distributed at no charge and apart from the sale of other tangible personal property, or items, property, or goods under s. 77.52 (1) (b), (c), or (d) or service.

77.51(15a)(b)3. 3. Transfers of tangible personal property or items, property, or goods under s. 77.52 (1) (b), (c), or (d) to a service provider that the service provider transfers in conjunction with the selling, performing, or furnishing of any service, if the tangible personal property or items, property, or goods under s. 77.52 (1) (b), (c), or (d) are incidental to the service, unless the service provider is selling, performing, or furnishing services under s. 77.52 (2) (a) 7., 10., 11., or 20.

77.51(15a)(b)4. 4. A sale of tangible personal property or items, property, or goods under s. 77.52 (1) (b), (c), or (d) to a contractor or subcontractor for use in the performance of contracts with the United States or its instrumentalities for the construction of improvements on or to real property.

77.51(15b) (15b)

77.51(15b)(a)(a) "Sales price" means the total amount of consideration, including cash, credit, property, and services, for which tangible personal property, or items, property, or goods under s. 77.52 (1) (b), (c), or (d) or services are sold, licensed, leased, or rented, valued in money, whether received in money or otherwise, without any deduction for the following:

77.51(15b)(a)1. 1. The seller's cost of the property or items, property, or goods under s. 77.52 (1) (b), (c), or (d) sold.

77.51(15b)(a)2. 2. The cost of materials used, labor or service cost, interest, losses, all costs of transportation to the seller, all taxes imposed on the seller, except as provided in par. (b) 3m., and any other expense of the seller.

77.51(15b)(a)3. 3. Charges by the seller for any services necessary to complete a sale, not including delivery and installation charges.

77.51(15b)(a)4. 4.

77.51(15b)(a)4.a.a. Delivery charges, except as provided in par. (b) 4.

77.51(15b)(a)4.b. b. If a shipment includes property or items that are subject to tax under this subchapter and property or items that are not subject to tax under this subchapter, the amount of the delivery charge that the seller allocates to the property and items that are subject to tax under this subchapter is based either on the total sales price of the property and items that are subject to tax under this subchapter as compared to the total sales price of all the property and items or on the total weight of the property and items that are subject to tax under this subchapter as compared to the total weight of all the property and items.

77.51(15b)(a)5. 5. Installation charges.

77.51(15b)(b) (b) "Sales price" does not include:

77.51(15b)(b)1. 1. Discounts, including cash, terms, or coupons, that are not reimbursed by a 3rd party, except as provided in par. (c); that are allowed by a seller; and that are taken by a purchaser on a sale.

77.51(15b)(b)2. 2. Interest, financing, and carrying charges from credit that is extended on a sale of tangible personal property, or items, property, or goods under s. 77.52 (1) (b), (c), or (d), or services, if the amount of the interest, financing, or carrying charges is separately stated on the invoice, bill of sale, or similar document that the seller gives to the purchaser.

77.51(15b)(b)3. 3. Any taxes legally imposed directly on the purchaser that are separately stated on the invoice, bill of sale, or similar document that the seller gives to the purchaser.

77.51(15b)(b)3m. 3m. Taxes imposed on the seller that are separately stated on the invoice, bill of sale, or similar document that the seller gives to the purchaser if the law imposing or authorizing the tax provides that the seller may, but is not required to, pass on to and collect the tax from the user or consumer.

77.51(15b)(b)4. 4. Delivery charges for direct mail, if the delivery charges for direct mail are separately stated on the invoice, bill of sale, or similar document that the seller gives to the purchaser.

77.51(15b)(b)5. 5. In all transactions in which an article of tangible personal property, an item under s. 77.52 (1) (b), property under s. 77.52 (1) (c), or a good under s. 77.52 (1) (d) is traded toward the purchase of an article, item, property, or good of greater value, the amount of the sales price that represents the amount allowed for the article, item, property, or good traded, except that this subdivision does not apply to any transaction to which subd. 7. or 8. applies.

77.51(15b)(b)6. 6. If a person who purchases a motor vehicle presents a statement issued under s. 218.0171 (2) (cq) to the seller at the time of purchase, and the person presents the statement to the seller within 60 days from the date of receiving a refund under s. 218.0171 (2) (b) 2. b., the trade-in amount specified in the statement issued under s. 218.0171 (2) (cq), but not to exceed the sales price from the sale of the motor vehicle. This subdivision applies only to the first motor vehicle purchased by a person after receiving a refund under s. 218.0171 (2) (b) 2. b.

77.51(15b)(b)7. 7. Thirty-five percent of the sales price, excluding trade-ins, of a new manufactured home, as defined in s. 101.91 (11). This subdivision does not apply to a lease or rental.

77.51(15b)(b)8. 8. At the retailer's option; except that after the retailer chooses an option the retailer may not use the other option for other sales without the department's written approval; either 35 percent of the sales price of a modular home, as defined in s. 101.71 (6), or an amount equal to the sales price of the home minus the cost of materials that become an ingredient or component part of the home.

77.51(15b)(c) (c) "Sales price" includes consideration received by the seller from a 3rd party, if:

77.51(15b)(c)1. 1. The seller actually receives consideration from a 3rd party, other than the purchaser, and the consideration is directly related to a price reduction or discount on a sale.

77.51(15b)(c)2. 2. The seller is obliged to pass the price reduction or discount to the purchaser.

77.51(15b)(c)3. 3. The amount of the consideration that is attributable to the sale is a fixed amount and the seller is able to determine that amount at the time of the sale to the purchaser.

77.51(15b)(c)4. 4. One of the following also applies:

77.51(15b)(c)4.a. a. The purchaser presents a coupon, certificate, or other documentation to the seller to claim the price reduction or discount, if the coupon, certificate, or other documentation is authorized, distributed, or granted by the 3rd party with the understanding that the 3rd party will reimburse the seller for the amount of the price reduction or discount.

77.51(15b)(c)4.b. b. The purchaser identifies himself or herself to the seller as a member of a group or organization that may claim the price reduction or discount.

77.51(15b)(c)4.c. c. The seller provides an invoice to the purchaser, or the purchaser presents a coupon, certificate, or other documentation to the seller, that identifies the price reduction or discount as a 3rd-party price reduction or discount.

77.51(16) (16) "Sales tax" means the tax imposed by s. 77.52.

77.51(17) (17) "Seller" includes every person selling, licensing, leasing, or renting tangible personal property or items, property, or goods under s. 77.52 (1) (b), (c), or (d) or selling, performing, or furnishing services of a kind the sales price from the sale, license, lease, rental, performance, or furnishing of which is required to be included in the measure of the sales tax, regardless of all of the following:

77.51(17)(a) (a) Whether the transaction is mercantile in nature.

77.51(17)(b) (b) Whether the seller sells smaller quantities from inventory.

77.51(17)(c) (c) Whether the seller makes or intends to make a profit on the sale.

77.51(17)(d) (d) Whether the seller or the buyer receives a benefit the seller or buyer bargained for.

77.51(17)(e) (e) The percentage of the seller's total sales that the sale represents.

77.51(17)(f) (f) Any activities other than those described in sub. (13) (a) to (o) in which the seller is engaged.

77.51(17m) (17m) "Service address" means any of the following:

77.51(17m)(a) (a) The location of the telecommunications equipment to which a customer's telecommunications service is charged and from which the telecommunications service originates or terminates, regardless of where the telecommunications service is billed or paid.

77.51(17m)(b) (b) If the location described under par. (a) is not known by the seller who sells the telecommunications service, the location where the signal of the telecommunications service originates, as identified by the seller's telecommunications system or, if the signal is not transmitted by the seller's telecommunications system, by information that the seller received from the seller's service provider.

77.51(17m)(c) (c) If the locations described under pars. (a) and (b) are not known by the seller who sells the telecommunications service, the customer's place of primary use.

77.51(17r) (17r) "Sign" means write one's signature or, if the department prescribes another method of authenticating, use that other method.

77.51(17w) (17w) "Soft drink" means a beverage that contains less than 0.5 percent of alcohol and that contains natural or artificial sweeteners. "Soft drink" does not include a beverage that contains milk or milk products; soy, rice, or similar milk substitutes; or more than 50 percent vegetable or fruit juice by volume.

77.51(17x) (17x) "Specified digital goods" means digital audio works, digital audiovisual works, and digital books. For purposes of this subchapter, the sale, license, lease, or rental of or the storage, use, or other consumption of a digital code is treated the same as the sale, license, lease, or rental of or the storage, use, or other consumption of any specified digital goods for which the digital code relates.

77.51(18) (18) "Storage" includes any keeping or retention in this state of tangible personal property or items, property, or goods under s. 77.52 (1) (b), (c), or (d) purchased from a retailer for any purpose except sale in the regular course of business.

77.51(20) (20) "Tangible personal property" means personal property that can be seen, weighed, measured, felt, or touched, or that is in any other manner perceptible to the senses, and includes electricity, gas, steam, water, and prewritten computer software, regardless of how it is delivered to the purchaser.

77.51(21) (21) "Taxpayer" means the person who is required to pay, collect, or account for or who is otherwise directly interested in the taxes imposed by this subchapter, including a certified service provider.

77.51(21n) (21n) "Telecommunications services" means electronically transmitting, conveying, or routing voice, data, audio, video, or other information or signals to a point or between or among points. "Telecommunications services" includes the transmission, conveyance, or routing of such information or signals in which computer processing applications are used to act on the content's form, code, or protocol for transmission, conveyance, or routing purposes, regardless of whether the service is referred to as a voice over Internet protocol service or classified by the federal communications commission as an enhanced or value-added nonvoice data service. "Telecommunications services" does not include any of the following:

77.51(21n)(a) (a) Data processing and information services that allow data to be generated, acquired, stored, processed, or retrieved and delivered to a purchaser by an electronic transmission, if the purchaser's primary purpose for the underlying transaction is the processed data.

77.51(21n)(b) (b) Installing or maintaining wiring or equipment on a customer's premises.

77.51(21n)(c) (c) Tangible personal property.

77.51(21n)(d) (d) Advertising, including directory advertising.

77.51(21n)(e) (e) Billing and collection services provided to 3rd parties.

77.51(21n)(f) (f) Internet access services.

77.51(21n)(g) (g) Radio and television audio and video programming services, regardless of the medium in which the services are provided, including cable service, as defined in 47 USC 522 (6), audio and video programming services delivered by commercial mobile radio service providers, as defined in 47 CFR 20.3, and the transmitting, conveying, or routing of such services by the programming service provider.

77.51(21n)(h) (h) Ancillary services.

77.51(21n)(i) (i) Digital products delivered electronically, including software, music, video, reading materials, or ringtones.

77.51(21p) (21p) "Tobacco" means cigarettes, cigars, chewing tobacco, pipe tobacco, and any other item that contains tobacco.

77.51(21q) (21q) "Transferred electronically" means accessed or obtained by the purchaser by means other than tangible storage media.

77.51(22) (22)

77.51(22)(a)(a) "Use" includes the exercise of any right or power over tangible personal property, or items, property, or goods under s. 77.52 (1) (b), (c), or (d), or taxable services incident to the ownership, possession or enjoyment of the property, items, goods, or services, or the results produced by the services, including installation or affixation to real property and including the possession of, or the exercise of any right or power over tangible personal property, or items, property, or goods under s. 77.52 (1) (b), (c), or (d), by a lessee under a lease, except that "use" does not include the activities under sub. (18).

77.51(22)(b) (b) In this subsection "enjoyment" includes a purchaser's right to direct the disposition of property or items, property, or goods under s. 77.52 (1) (b), (c), or (d), whether or not the purchaser has possession of the property, items, or goods. "Enjoyment" also includes, but is not limited to, having shipped into this state by an out-of-state supplier printed material which is designed to promote the sale of property, or items, property, or goods under s. 77.52 (1) (b), (c), or (d), or services, or which is otherwise related to the business activities, of the purchaser of the printed material or printing service.

77.51(22)(bm) (bm) In this subsection, "exercise of any right or power over tangible personal property, or items, property, or goods under s. 77.52 (1) (b), (c), or (d), or taxable services" includes distributing, selecting recipients, determining mailing schedules, or otherwise directing the distribution, dissemination, or disposal of tangible personal property, or items, property, or goods under s. 77.52 (1) (b), (c), or (d), or taxable services, regardless of whether the purchaser of such property, items, goods, or services owns or physically possesses, in this state, the property, items, goods, or services.

77.51(23) (23) "Use tax" means the tax imposed by s. 77.53.

77.51(24) (24) "Value-added nonvoice data service" means a service that otherwise meets the definition of telecommunications services, in which computer processing applications are used to act on the form, content, code, or protocol of the information or data provided by the service and are used primarily for a purpose other than for transmitting, conveying, or routing data.

77.51(25) (25) "Vertical service" means an ancillary service that is provided with one or more telecommunications services and allows customers to identify callers and to manage multiple calls and call connections, including conference bridging services.

77.51(26) (26) "Voice mail service" means an ancillary service that allows a customer to store, send, or receive recorded messages, not including any vertical service that the customer must have to use the voice mail service.

77.51 History History: 1973 c. 333; 1975 c. 39, 41, 99, 224; 1975 c. 413 s. 18; 1977 c. 29, 418; 1979 c. 1 ss. 57 to 59, 61, 62; 1979 c. 174; 1981 c. 20; 1981 c. 79 s. 17; 1983 a. 23, 27; 1983 a. 189 ss. 92 to 108, 329 (12); 1983 a. 510, 538; 1983 a. 544 ss. 13 to 46, 47 (1) (b); 1985 a. 29, 332; 1987 a. 27, 399; 1989 a. 31, 335, 336; 1991 a. 39, 269, 316; 1993 a. 16, 112, 184; 1997 a. 27, 237; 1999 a. 9, 83; 2001 a. 45, 102; 2003 a. 48; 2005 a. 25, 327, 441, 479; 2007 a. 11, 20, 130; 2009 a. 2 ss. 225 to 345, 389; 2009 a. 12 s. 18; 2009 a. 28 ss. 1830b to 1836h, 1844 to 1846; 2009 a. 276, 330; 2011 a. 208; 2013 a. 20 ss. 1475 to 1484, 1489 to 1491.

77.51 Annotation A tax on personal property assets was upheld since the seller had a permit under sub. (10) (a) [now sub. (9) (a)]. Ramrod, Inc. v. DOR, 64 Wis. 2d 499, 219 N.W.2d 604 (1974).

77.51 Annotation Provisions of the UCC as to the time title passes are inapplicable to sales tax law. Application of s. 77.51 is discussed. Harold W. Fuchs Agency, Inc. v. DOR, 91 Wis. 2d 283, 282 N.W.2d 625 (Ct. App. 1979).

77.51 Annotation The sale of business assets of a taxpayer who held a seller's permit was not exempted as an "occasional sale" under sub. (10) (a) [now sub. (9) (a)]. Constitutionality is discussed. Midcontinent Broadcasting Co. v. DOR, 98 Wis. 2d 379, 297 N.W.2d 191 (1980).

77.51 Annotation A manhole fabricator was not engaged in real property construction activities under sub. (2). Advance Pipe & Supply v. DOR, 128 Wis. 2d 431, 383 N.W.2d 502 (Ct. App. 1986).

77.51 Annotation Photocopying expenses billed to a law firm's clients are not subject to sales tax. Frisch, Dudek & Slattery v. DOR, 133 Wis. 2d 444, 396 N.W.2d 355 (Ct. App. 1986).

77.51 Annotation Whether articles of personal property are fixtures and thus real estate, is determined by the following tests: 1) actual physical annexation to the real estate; 2) application or adaptation to the use or purpose to which the realty is devoted; and 3) an intention on the part of the person making the annexation to make a permanent accession to the freehold. All City Communication Company, Inc. v. DOR, 2003 WI App 77, 263 Wis. 2d 394, 661 N.W.2d 845, 02-1201.

77.51 Annotation For the use tax to apply to intercompany transfers with wholly-owned subsidiaries, the subsidiaries that transferred the fixed assets must be considered "retailers" under s. 77.51 (13). It is not the case that Wisconsin has a statutory scheme that taxes all transfers of tangible personal property, unless an explicit exemption applies. When the person transferring tangible personal property lacks mercantile intent, he or she will not be subject to tax, even though no explicit exemption applies. Wisconsin Department of Revenue v. River City Refuse Removal, Inc. 2007 WI 27, 299 Wis. 2d 561, 729 N.W.2d 396, 04-2468.



77.52 Imposition of retail sales tax.

77.52  Imposition of retail sales tax.

77.52(1) (1)

77.52(1)(a)(a) For the privilege of selling, licensing, leasing or renting tangible personal property at retail a tax is imposed upon all retailers at the rate of 5% of the sales price from the sale, license, lease or rental of tangible personal property sold, licensed, leased or rented at retail in this state, as determined under s. 77.522.

77.52(1)(b) (b) For the privilege of selling, licensing, leasing, or renting at retail coins and stamps of the United States that are sold, licensed, leased, rented, or traded as collectors' items above their face value, a tax is imposed on all retailers at the rate of 5 percent of the sales price from the sale, license, lease, or rental of such coins and stamps.

77.52(1)(c) (c) For the privilege of leasing property that is affixed to real property, a tax is imposed on all retailers at the rate of 5 percent of the sales price from the lease of such property, if the lessor has the right to remove the leased property upon breach or termination of the lease agreement, unless the lessor of the leased property is also the lessor of the real property to which the leased property is affixed.

77.52(1)(d) (d) A tax is imposed on all retailers at the rate of 5 percent of the sales price from the sale, lease, license, or rental of specified digital goods and additional digital goods at retail for the right to use the specified digital goods or additional digital goods on a permanent or less than permanent basis and regardless of whether the purchaser is required to make continued payments for such right.

77.52(1b) (1b) All sales, licenses, leases, or rentals of tangible personal property or items, property, or goods under sub. (1) (b), (c), or (d) at retail in this state are subject to the tax imposed under sub. (1) unless an exemption in this subchapter applies.

77.52(1m) (1m) The sales tax applies to the receipts of operators of vending machines located on army, navy or air force installations in this state and dispensing tangible personal property. This subsection shall not be deemed to require payment of sales tax measured by receipts of such operators who lease the machines to exchanges of the army, air force, navy or marine corps which acquire title to and sell the merchandise through the machines to authorized purchasers from such exchanges. The term "operator" as used in this subsection, means any person who owns or possesses vending machines and who controls the operations of the machines as by placing the merchandise therein or removing the coins therefrom, and who has access thereto for any purpose connected with the sale of merchandise through the machines, and whose compensation is based, in whole or in part, upon receipts from sales made through such machines.

77.52(2) (2) For the privilege of selling, licensing, performing or furnishing the services described under par. (a) at retail in this state, as determined under s. 77.522, to consumers or users, regardless of whether the consumer or user has the right of permanent use or less than the right of permanent use and regardless of whether the service is conditioned on continued payment from the purchaser, a tax is imposed upon all persons selling, licensing, performing or furnishing the services at the rate of 5% of the sales price from the sale, license, performance or furnishing of the services.

77.52(2)(a) (a) The tax imposed herein applies to the following types of services:

77.52(2)(a)1. 1. The furnishing of rooms or lodging to transients by hotelkeepers, motel operators and other persons furnishing accommodations that are available to the public, irrespective of whether membership is required for use of the accommodations. In this subdivision, "transient" means any person residing for a continuous period of less than one month in a hotel, motel or other furnished accommodations available to the public. In this subdivision, "hotel" or "motel" means a building or group of buildings in which the public may obtain accommodations for a consideration, including, without limitation, such establishments as inns, motels, tourist homes, tourist houses or courts, lodging houses, rooming houses, summer camps, apartment hotels, resort lodges and cabins and any other building or group of buildings in which accommodations are available to the public, except accommodations, including mobile homes as defined in s. 101.91 (10), manufactured homes as defined in s. 101.91 (2), and recreational vehicles as defined in s. 340.01 (48r), rented for a continuous period of more than one month and accommodations furnished by any hospitals, sanatoriums, or nursing homes, or by corporations or associations organized and operated exclusively for religious, charitable or educational purposes provided that no part of the net earnings of such corporations and associations inures to the benefit of any private shareholder or individual. In this subdivision, "one month" means a calendar month or 30 days, whichever is less, counting the first day of the rental and not counting the last day of the rental.

77.52(2)(a)2. 2.

77.52(2)(a)2.a.a. Except as provided in subd. 2. b. and c., the sale of admissions to amusement, athletic, entertainment or recreational events or places except county fairs, the sale, rental or use of regular bingo cards, extra regular cards, special bingo cards and the sale of bingo supplies to players and the furnishing, for dues, fees or other considerations, the privilege of access to clubs or the privilege of having access to or the use of amusement, entertainment, athletic or recreational devices or facilities, including the sale or furnishing of use of recreational facilities on a periodic basis or other recreational rights, including but not limited to membership rights, vacation services and club memberships.

77.52(2)(a)2.b. b. Taxable sales do not include the sale of admissions by a gun club, including the sale of a gun club membership, if the gun club is a nonprofit organization and if the gun club provides safety classes to at least 25 individuals in the calendar year.

77.52(2)(a)2.c. c. Taxable sales do not include the sale of admissions by a nonprofit organization to participate in any sports activity in which more than 50 percent of the participants are 19 years old or younger.

77.52(2)(a)5. 5.

77.52(2)(a)5.a.a. The sale of Internet access services.

77.52(2)(a)5.am. am. The sale of prepaid calling services and intrastate, interstate, and international telecommunications services, except interstate 800 services.

77.52(2)(a)5.c. c. The sale of ancillary services, except detailed telecommunications billing services.

77.52(2)(a)5m. 5m. The sale of services that consist of recording telecommunications messages and transmitting them to the purchaser of the service or at that purchaser's direction, but not including services that are taxable under subd. 5. or services that are incidental, as defined in s. 77.51 (5), to another service that is not taxable under this subchapter and sold to the purchaser of the incidental service.

77.52(2)(a)6. 6. Laundry, dry cleaning, pressing, and dyeing services, except when performed on raw materials or goods in process destined for sale, except when performed on cloth diapers by a diaper service, and except when the service is performed by the customer through the use of self-service machines.

77.52(2)(a)7. 7. Photographic services including the processing, printing and enlarging of film as well as the service of photographers for the taking, reproducing and sale of photographs.

77.52(2)(a)8m. 8m. The towing and hauling of motor vehicles by a tow truck, as defined in s. 340.01 (67n), unless at the time of towing or hauling a sale sourced to this state under s. 77.522 of the motor vehicle to the purchaser would be exempt from the taxes imposed under this subchapter, not including the exempt sale of a motor vehicle to a nonresident under s. 77.54 (5) (a) and nontaxable sales described under s. 77.585 (8).

77.52(2)(a)9. 9. Parking or providing parking space for motor vehicles and aircraft for a consideration and docking or providing storage space for boats for a consideration.

77.52(2)(a)10. 10. Except for services provided by veterinarians and except for installing or applying tangible personal property, or items or goods under sub. (1) (b) or (d), that, subject to par. (ag), when installed or applied, will constitute an addition or capital improvement of real property, the repair, service, alteration, fitting, cleaning, painting, coating, towing, inspection, and maintenance of all items of tangible personal property or items, property, or goods under sub. (1) (b), (c), or (d), unless, at the time of that repair, service, alteration, fitting, cleaning, painting, coating, towing, inspection, or maintenance, a sale in this state of the type of property, item, or good repaired, serviced, altered, fitted, cleaned, painted, coated, towed, inspected, or maintained would have been exempt to the customer from sales taxation under this subchapter, other than the exempt sale of a motor vehicle or truck body to a nonresident under s. 77.54 (5) (a) and other than nontaxable sales under s. 77.522 or unless the repair, service, alteration, fitting, cleaning, painting, coating, towing, inspection, or maintenance is provided under a contract that is subject to tax under subd. 13m. The tax imposed under this subsection applies to the repair, service, alteration, fitting, cleaning, painting, coating, towing, inspection, or maintenance of items listed in par. (ag), regardless of whether the installation or application of tangible personal property or items, property, or goods under sub. (1) (b), (c), or (d) related to the items is an addition to or a capital improvement of real property, except that the tax imposed under this subsection does not apply to the original installation or the complete replacement of an item listed in par. (ag), if that installation or replacement is a real property construction activity under s. 77.51 (2).

77.52(2)(a)11. 11. The producing, fabricating, processing, printing, or imprinting of tangible personal property or items, property, or goods under sub. (1) (b), (c), or (d) for a consideration for consumers who furnish directly or indirectly the materials used in the producing, fabricating, processing, printing, or imprinting. This subdivision does not apply to the printing or imprinting of tangible personal property or items, property, or goods under sub. (1) (b), (c), or (d) that results in printed material, catalogs, or envelopes that are exempt under s. 77.54 (25), (25m), or (59).

77.52(2)(a)12. 12. The sale of cable television system services, or video services, as defined in s. 66.0420 (2) (y), including installation charges.

77.52(2)(a)13m. 13m. The sale of contracts, including service contracts, maintenance agreements, computer software maintenance contracts for prewritten computer software, and warranties, that provide, in whole or in part, for the future performance of or payment for the repair, service, alteration, fitting, cleaning, painting, coating, towing, inspection, or maintenance of tangible personal property or items, property, or goods under s. 77.52 (1) (b), (c), or (d), unless the sale, license, lease, or rental in this state of the property, items, or goods to which the contract relates is or was exempt, to the purchaser of the contract, from taxation under this subchapter.

77.52(2)(a)20. 20. The sale of landscaping and lawn maintenance services including landscape planning and counseling, lawn and garden services such as planting, mowing, spraying and fertilizing and shrub and tree services.

77.52(2)(ag) (ag) For purposes of par. (a) 10., the following items shall be considered to have retained their character as tangible personal property, regardless of the extent to which the item is fastened to, connected with, or built into real property:

77.52(2)(ag)1. 1. Furnaces.

77.52(2)(ag)2. 2. Boilers.

77.52(2)(ag)3. 3. Stoves.

77.52(2)(ag)4. 4. Ovens, including associated hoods and exhaust systems.

77.52(2)(ag)5. 5. Heaters.

77.52(2)(ag)6. 6. Air conditioners.

77.52(2)(ag)7. 7. Humidifiers.

77.52(2)(ag)8. 8. Dehumidifiers.

77.52(2)(ag)9. 9. Refrigerators.

77.52(2)(ag)10. 10. Coolers.

77.52(2)(ag)11. 11. Freezers.

77.52(2)(ag)12. 12. Water pumps.

77.52(2)(ag)13. 13. Water heaters.

77.52(2)(ag)14. 14. Water conditioners and softeners.

77.52(2)(ag)15. 15. Clothes washers.

77.52(2)(ag)16. 16. Clothes dryers.

77.52(2)(ag)17. 17. Dishwashers.

77.52(2)(ag)18. 18. Garbage disposal units.

77.52(2)(ag)19. 19. Radios and radio antennas.

77.52(2)(ag)20. 20. Incinerators.

77.52(2)(ag)21. 21. Television receivers and antennas.

77.52(2)(ag)22. 22. Record players.

77.52(2)(ag)23. 23. Tape players.

77.52(2)(ag)24. 24. Jukeboxes.

77.52(2)(ag)25. 25. Vacuum cleaners.

77.52(2)(ag)26. 26. Furniture and furnishings.

77.52(2)(ag)27. 27. Carpeting and rugs.

77.52(2)(ag)28. 28. Bathroom fixtures.

77.52(2)(ag)29. 29. Sinks.

77.52(2)(ag)30. 30. Awnings.

77.52(2)(ag)31. 31. Blinds.

77.52(2)(ag)32. 32. Gas and electric logs.

77.52(2)(ag)33. 33. Heat lamps.

77.52(2)(ag)34. 34. Electronic dust collectors.

77.52(2)(ag)35. 35. Grills and rotisseries.

77.52(2)(ag)36. 36. Bar equipment.

77.52(2)(ag)37. 37. Intercoms.

77.52(2)(ag)38. 38. Recreational, sporting, gymnasium, and athletic goods and equipment including, by way of illustration but not of limitation, all of the following:

77.52(2)(ag)38.a. a. Bowling alleys.

77.52(2)(ag)38.b. b. Golf practice equipment.

77.52(2)(ag)38.c. c. Pool tables.

77.52(2)(ag)38.d. d. Punching bags.

77.52(2)(ag)38.e. e. Ski tows.

77.52(2)(ag)38.f. f. Swimming pools.

77.52(2)(ag)39. 39. Equipment in offices, business facilities, schools, and hospitals but not in residential facilities including personal residences, apartments, long-term care facilities, as defined under s. 16.009 (1) (em), prisons, mental health institutes, as defined in s. 51.01 (12), centers for the developmentally disabled, as defined in s. 51.01 (3), Type 1 juvenile correctional facilities, as defined in s. 938.02 (19), or similar facilities including, by way of illustration but not of limitation, all of the following:

77.52(2)(ag)39.a. a. Lamps.

77.52(2)(ag)39.b. b. Chandeliers.

77.52(2)(ag)39.c. c. Fans.

77.52(2)(ag)39.d. d. Venetian blinds.

77.52(2)(ag)39.e. e. Canvas awnings.

77.52(2)(ag)39.f. f. Office and business machines.

77.52(2)(ag)39.g. g. Ice and milk dispensers.

77.52(2)(ag)39.h. h. Beverage-making equipment.

77.52(2)(ag)39.i. i. Vending machines.

77.52(2)(ag)39.j. j. Soda fountains.

77.52(2)(ag)39.k. k. Steam warmers and tables.

77.52(2)(ag)39.L. L. Compressors.

77.52(2)(ag)39.m. m. Condensing units and evaporative condensers.

77.52(2)(ag)39.n. n. Pneumatic conveying systems.

77.52(2)(ag)40. 40. Laundry, dry cleaning, and pressing machines.

77.52(2)(ag)41. 41. Power tools.

77.52(2)(ag)42. 42. Burglar alarm and fire alarm fixtures.

77.52(2)(ag)43. 43. Electric clocks.

77.52(2)(ag)44. 44. Electric signs.

77.52(2)(am) (am) For purposes of par. (a) 12. "cable television system" means any facility which, for a fee, regularly amplifies and transmits by wire, coaxial cable, lightwave or microwave, simultaneously to 50 or more subscribers, programs broadcast by television or radio stations or originated by themselves or any other party. "Cable television system" does not include a master antenna system which serves one residential, commercial or government building or complex of buildings under common ownership or control if that facility does not provide any broadcast signals other than those which may be viewed in that facility.

77.52(2m) (2m)

77.52(2m)(a)(a) With respect to the services subject to tax under sub. (2), no part of the charge for the service may be deemed a sale or rental of tangible personal property or items, property, or goods under sub. (1) (b), (c), or (d) if the property, items, or goods transferred by the service provider are incidental to the selling, performing or furnishing of the service, except as provided in par. (b).

77.52(2m)(b) (b) With respect to the services subject to tax under sub. (2) (a) 7., 10., 11. and 20., all property or items, property, or goods under s. 77.52 (1) (b), (c), or (d) physically transferred, or transferred electronically, to the customer in conjunction with the selling, performing or furnishing of the service is a sale of tangible personal property or items, property, or goods under s. 77.52 (1) (b), (c), or (d) separate from the selling, performing or furnishing of the service.

77.52(2n) (2n) The selling, licensing, performing, or furnishing of the services described under sub. (2) (a) at retail in this state, as determined under s. 77.522, is subject to the tax imposed under sub. (2) unless an exemption in this subchapter applies.

77.52(3) (3) The taxes imposed by this section may be collected from the consumer or user.

77.52(5) (5) The department may by rule provide that the amount collected by the retailer from the consumer or user in reimbursement of the retailer's tax be displayed separately from the list price, the price advertised in the premises, the marked price, or other price on the sales check or other proof of sale.

77.52(7) (7) Every person desiring to operate as a seller within this state who holds a valid certificate under s. 73.03 (50) shall file with the department an application for a permit for each place of operations. Every application for a permit shall be made upon a form prescribed by the department and shall set forth the name under which the applicant intends to operate, the location of the applicant's place of operations, and the other information that the department requires. Except as provided in sub. (7b), the application shall be signed by the owner if a sole proprietor; in the case of sellers other than sole proprietors, the application shall be signed by the person authorized to act on behalf of such sellers. A nonprofit organization that has a sales price taxable under s. 77.54 (7m) shall obtain a seller's permit and pay taxes under this subchapter on all taxable sales prices received after it is required to obtain that permit. If that organization becomes eligible later for the exemption under s. 77.54 (7m) except for its possession of a seller's permit, it may surrender that permit.

77.52(7b) (7b) Any person who may register under sub. (7) may designate an agent, as defined in s. 77.524 (1) (ag), to register with the department under sub. (7), in the manner prescribed by the department.

77.52(9) (9) After compliance with sub. (7) and s. 77.61 (2) by the applicant, the department shall grant and issue to each applicant a separate permit for each place of operations within the state. A permit is not assignable and is valid only for the person in whose name it is issued and for the transaction of operations at the place designated in it. It shall at all times be conspicuously displayed at the place for which it was issued.

77.52(11) (11) If any person fails to comply with any provision of this subchapter relating to the sales tax or any rule of the department relating to the sales tax adopted under this subchapter, is delinquent in respect to any tax imposed by the department or fails timely to file any return or report in respect to any tax under ch. 71, 72, 76, 77, 78 or 139 after having been requested to file that return or report, the department upon hearing, after giving the person 10 days' notice in writing specifying the time and place of hearing and requiring the person to show cause why the permit should not be revoked or suspended, may revoke or suspend any one or more of the permits held by the person. The department shall give to the person written notice of the suspension or revocation of any of the permits. The notices required in this subsection may be served personally or by mail in the manner prescribed for service of notice of a deficiency determination. If the department suspends or revokes a permanent permit under this subsection, it may grant a temporary permit that is valid for one month and may then grant additional temporary permits if the person pays all amounts owed under this chapter for the month for which the previous temporary permit was issued. Persons who receive a temporary permit waive the notice requirement under s. 77.61 (2). The department shall not issue a new permanent permit after the revocation of a permit unless it is satisfied that the former holder of the permit will comply with the provisions of this subchapter, the rules of the department relating to the sales tax and the provisions relating to other taxes administered by the department.

77.52(12) (12) A person who operates as a seller in this state without a permit or after a permit has been suspended or revoked or has expired, unless the person has a temporary permit under sub. (11), and each officer of any corporation, partnership member, limited liability company member, or other person authorized to act on behalf of a seller who so operates, is guilty of a misdemeanor. Except for a person who is registered in accordance with the agreement, as defined in s. 77.65 (2) (a), permits shall be held only by persons actively operating as sellers of tangible personal property, or items, property, or goods under sub. (1) (b), (c), or (d), or taxable services. Any person not so operating shall forthwith surrender that person's permit to the department for cancellation. The department may revoke the permit of a person found not to be actively operating as a seller of tangible personal property, or items, property, or goods under sub. (1) (b), (c), or (d), or taxable services.

77.52(13) (13) For the purpose of the proper administration of this section and to prevent evasion of the sales tax it shall be presumed that all receipts are subject to the tax until the contrary is established. The burden of proving that a sale of tangible personal property, or items, property, or goods under sub. (1) (b), (c), or (d), or services is not a taxable sale at retail is upon the person who makes the sale unless that person takes from the purchaser an electronic or a paper certificate, in a manner prescribed by the department, to the effect that the property, item, good, or service is purchased for resale or is otherwise exempt, except that no certificate is required for the sale of tangible personal property, or items, property, or goods under sub. (1) (b), (c), or (d), or services that are exempt under s. 77.54 (7), (7m), (8), (10), (11), (14), (15), (17), (20n), (21), (22b), (31), (32), (35), (36), (37), (42), (44), (45), (46), (51), and (52).

77.52(14) (14)

77.52(14)(a)(a) The certificate referred to in sub. (13) relieves the seller of the tax otherwise applicable only if the seller obtains a fully completed exemption certificate, or the information required to prove the exemption, from a purchaser no later than 90 days after the date of the sale of the tangible personal property, or items, property, or goods under sub. (1) (b), (c), or (d), or services, except as provided in par. (am). The certificate under sub. (13) shall not relieve the seller of the tax otherwise applicable if the seller fraudulently fails to collect sales tax, solicits the purchaser to claim an unlawful exemption, or accepts an exemption certificate from a purchaser who claims to be an entity that is not subject to the taxes imposed under this subchapter, if the subject of the transaction sought to be covered by the exemption certificate is received by the purchaser at a location operated by the seller in this state and the exemption certificate clearly and affirmatively indicates that the claimed exemption is not available in this state. The certificate referred to in sub. (13) shall provide information that identifies the purchaser and shall indicate the basis for the claimed exemption and a paper certificate shall be signed by the purchaser. The certificate shall be in such form as the department prescribes by rule.

77.52(14)(am) (am)

77.52(14)(am)1.1. If the seller has not obtained a fully completed exemption certificate or the information required to prove the exemption, as provided in par. (a), the seller may, no later than 120 days after the department requests that the seller substantiate the exemption, either provide proof of the exemption to the department by other means or obtain, in good faith, a fully completed exemption certificate from the purchaser.

77.52(14)(am)2. 2. An exemption certificate is received by the seller in good faith if the certificate claims an exemption for which all of the following apply:

77.52(14)(am)2.a. a. It was an exemption authorized by law on the date of the transaction in the jurisdiction where the transaction is sourced.

77.52(14)(am)2.b. b. It could be applicable to the property, item, good, or service being purchased.

77.52(14)(am)2.c. c. It is reasonable for the purchaser's type of business.

77.52(14)(am)3. 3. If the seller obtains the information described in subd. 2., the seller is relieved of any liability for the tax on the transaction unless it is discovered through the audit process that the seller had knowledge, or had reason to know, at the time such information was provided that the information relating to the exemption claimed was materially false or the seller otherwise knowingly participated in activity intended to purposefully evade the tax that is properly due on the transaction. In order to enforce this subdivision, the state must establish that the seller had knowledge, or had reason to know, at the time the information was provided that the information was materially false.

77.52(14)(bm) (bm) A certified service provider is relieved from liability for the tax otherwise applicable to the same extent as the seller, who is the certified service provider's client, is relieved from liability for the tax otherwise applicable under par. (a) or (am).

77.52(15) (15) If a purchaser who purchases tangible personal property, or items, property, or goods under s. 77.52 (1) (b), (c), or (d), or taxable services without paying a sales tax or use tax on such purchase because such property, items, goods, or services were for resale makes any use of the property, items, goods, or services other than retention, demonstration or display while holding the property, items, goods, or services for sale, lease or rental in the regular course of the purchaser's operations, the use shall be taxable to the purchaser under s. 77.53 as of the time that the property, items, goods, or services are first used by the purchaser, and the purchase price of the property, items, goods, or services to the purchaser shall be the measure of the tax.

77.52(16) (16) Any person who gives a resale certificate for property, or items, property, or goods under sub. (1) (b), (c), or (d), or services which that person knows at the time of purchase is not to be resold by that person in the regular course of that person's operations as a seller for the purpose of evading payment to the seller of the amount of the tax applicable to the transaction is guilty of a misdemeanor. Any person certifying to the seller that the sale of property, or items, property, or goods under sub. (1) (b), (c), or (d), or taxable service is exempt, knowing at the time of purchase that it is not exempt, for the purpose of evading payment to the seller of the amount of the tax applicable to the transaction, is guilty of a misdemeanor.

77.52(17) (17) If a purchaser gives a certificate with respect to the purchase of fungible goods and thereafter commingles these goods with other fungible goods not so purchased but of such similarity that the identity of the constituent goods in the commingled mass cannot be determined, sales from the mass of commingled goods shall be deemed to be sales of the goods so purchased until a quantity of commingled goods equal to the quantity of purchased goods so commingled has been sold.

77.52(17m) (17m)

77.52(17m)(a)(a) A person who holds a valid certificate issued under s. 73.03 (50) may apply for a direct pay permit by filing a completed form that the department prescribes.

77.52(17m)(b) (b) The department shall issue a direct pay permit, at the beginning of a taxpayer's taxable year, if the following requirements are fulfilled:

77.52(17m)(b)1. 1. Because of the nature of the applicant's business, issuing the permit will significantly reduce the work of administering the taxes under this subchapter.

77.52(17m)(b)2. 2. The applicant's accounting system will clearly indicate the amount of tax that the applicant owes under this subchapter.

77.52(17m)(b)3. 3. The applicant makes enough purchases that are taxable under this subchapter to justify the expense of regular audits by the department.

77.52(17m)(b)4. 4. The applicant is not liable for delinquent taxes; including costs, penalties, surcharges and interest; under ch. 71, 72, 76, 78 or 139 or this chapter of $400 or more if any part of the tax is delinquent for at least 5 months.

77.52(17m)(b)5. 5. It is in this state's best interests to issue the permit.

77.52(17m)(b)6. 6. The applicant purchases enough tangible personal property or items, property, or goods under s. 77.52 (1) (b), (c), or (d) under circumstances that make it difficult to determine whether the property, items, or goods will be subject to a tax under this subchapter.

77.52(17m)(b)7. 7. The applicant holds a permit under sub. (9) or is registered under s. 77.53 (9).

77.52(17m)(c) (c) A holder of a permit that is issued under par. (b) may not transfer or assign it.

77.52(17m)(d) (d) The department may revoke a permit that is issued under par. (b) if the holder misuses it or the department determines that revocation is in this state's best interests.

77.52(17m)(e) (e) A retailer may not collect a tax under this subchapter, and is not liable for a tax under this subchapter, on any sale, except those of a type specified as ineligible for an exemption under this paragraph by a rule promulgated by the department, for which the buyer furnishes to the retailer a copy of the permit that is issued under par. (b) or a statement that the buyer holds such a permit, a statement of that permit's number and a statement of the date that the permit was issued.

77.52(17m)(f) (f) A person who holds a permit that is issued under par. (b) shall keep a record of all retailers from whom the person made a purchase for which the person used a permit that is issued under par. (b) and shall do one of the following:

77.52(17m)(f)1. 1. Fulfill the requirements for an exempt sale under par. (e) for every purchase that the person makes that may be exempt under that paragraph and pay the tax under s. 77.53 (1) to the department on all of those purchases for which the tax is due.

77.52(17m)(f)2. 2. Maintain accounting records that show the tax under ss. 77.52 (1) and (2) and 77.53 (3) paid on each purchase during each reporting period under s. 77.58 and the total tax paid during each reporting period, pay the tax under ss. 77.52 (1) and (2) and 77.53 (3) on either all or none of the purchases made from each retailer during each reporting period and pay the tax under s. 77.53 (1) to the department on all of the purchases for which the tax is due.

77.52(18) (18)

77.52(18)(am)(am) If any retailer liable for any amount of tax under this subchapter sells out the retailer's business or stock of goods or quits the business, the retailer's successors or assigns shall withhold sufficient of the purchase price to cover such amount until the former owner produces a receipt from the department that it has been paid or a certificate stating that no amount is due.

77.52(18)(bm) (bm) If the purchaser of a stock of goods fails to withhold from the purchase price as required, the purchaser becomes personally liable for the payment of the amount required to be withheld by the purchaser to the extent of the purchase price valued in money. Within 60 days after receiving a written request from the purchaser for a certificate, or within 60 days from the date the former owner's records are made available for audit, whichever period expires later, but in any event not later than 90 days after receiving the request, the department shall either issue the certificate or mail notice to the purchaser at the purchaser's address as it appears on the records of the department of the amount that must be paid as a condition of issuing the certificate. Failure of the department to mail the notice will release the purchaser from any further obligation to withhold the purchase price as above provided. The obligation of the successor may be enforced within 4 years of the time the retailer sells out the retailer's business or stock of goods or at the time that the determination against the retailer becomes final, whichever event occurs later.

77.52(19) (19) The department shall by rule provide for the efficient collection of the taxes imposed by this subchapter on sales of tangible personal property, or items, property, or goods under sub. (1) (b), (c), or (d), or services by persons not regularly engaged in selling at retail in this state or not having a permanent place of business, but who are temporarily engaged in selling from trucks, portable roadside stands, concessions at fairs and carnivals, and the like. The department may authorize such persons to sell property or items, property or goods under sub. (1) (b), (c), or (d) or sell, perform, or furnish services on a permit or nonpermit basis as the department by rule prescribes and failure of any person to comply with such rules constitutes a misdemeanor.

77.52(20) (20)

77.52(20)(a)(a) Except as provided in par. (b), the entire sales price of a bundled transaction is subject to the tax imposed under this subchapter.

77.52(20)(b) (b) At the retailer's option, if the retailer can identify, by reasonable and verifiable standards from the retailer's books and records that are kept in the ordinary course of its business for other purposes, including purposes unrelated to taxes, the portion of the price that is attributable to products that are not subject to the tax imposed under this subchapter, that portion of the sales price is not taxable under this subchapter. This paragraph does not apply to a bundled transaction that contains food and food ingredients, drugs, durable medical equipment, mobility enhancing equipment, prosthetic devices, or medical supplies.

77.52(21) (21)

77.52(21)(a)(a) Except as provided in par. (b), a person who provides a product that is not distinct and identifiable because it is provided free of charge, as provided in s. 77.51 (3pf) (b), is the consumer of the product that is provided free of charge and shall pay the tax imposed under this subchapter on the purchase price of that product.

77.52(21)(b) (b) Except as provided in sub. (2m) (a), a person who provides a product that is not distinct and identifiable because it is provided free of charge to a purchaser who must also purchase another product that is subject to the tax imposed under this subchapter from that person in the same transaction may purchase the product provided free of charge without tax, for resale.

77.52(22) (22) With regard to transactions described in s. 77.51 (1f) (b), the service provider is the consumer of the tangible personal property or items, property, or goods under sub. (1) (b), (c), or (d) and shall pay the tax imposed under this subchapter on the purchase price of the property, items, or goods.

77.52(23) (23) With regard to transactions described in s. 77.51 (1f) (c), the service provider is the consumer of the service that is essential to the use or receipt of the other service and shall pay the tax imposed under this subchapter on the purchase price of the service that is essential to the use or receipt of the other service.

77.52 History History: 1973 c. 156; 1975 c. 39; 1977 c. 29, 142, 418; 1979 c. 174, 221; 1981 c. 20, 317; 1983 a. 2, 27; 1983 a. 189 ss. 99, 103, 107, 329 (12); 1983 a. 341, 510, 544; 1985 a. 29, 149; 1987 a. 27, 399; 1989 a. 31, 335; 1991 a. 39, 316; 1993 a. 112, 213, 308, 437; 1995 a. 27, 225, 351; 1997 a. 27, 237, 291; 1999 a. 9, 83; 1999 a. 150 s. 672; 2001 a. 16, 104, 109; 2003 a. 33, 321; 2005 a. 149, 327, 344; 2007 a. 11, 20, 42, 97; 2009 a. 2, 12, 28, 330; 2011 a. 18, 32; 2013 a. 20.

77.52 Annotation Meals served by a religious order in carrying out its religious work were not subject to sales tax for that portion of charges made to guests for lodging, food, and use of the order's facilities. Kollasch v. Adamany, 104 Wis. 2d 552, 313 N.W.2d 47 (1981).

77.52 Annotation Sub. (18) provides no relief from successor liability when the entire purchase price is paid to a secured creditor. Kastengren v. DOR, 179 Wis. 2d 587, 508 N.W.2d 431 (Ct. App. 1993).

77.52 Annotation Contractors are considered to be the consumers of personal property used by them in real property construction and are subject to sales tax. Performing a real property construction activity for an exempt entity does not make a contractor exempt. Zignego Co., Inc. v. DOR, 211 Wis. 2d 819, 565 N.W.2d 590 (Ct. App. 1997), 96-1965.

77.52 Annotation A resort's sale of flexible time-share interests in condominiums was subject to sales tax. Sub. (2) (a) 1., as applied to sales of flexible time-shares, does not violate the Art. VIII, s.1,"uniformity clause," nor does it violate guarantees of equal protection. Telemark Development, Inc. v. DOR, 218 Wis. 2d 809, 581 N.W.2d 585 (Ct. App. 1998), 97-3133.

77.52 Annotation A communications tower constructed on leased land was properly deemed "personal property." The owner of the tower was liable for sales tax on proceeds from renting or leasing space on the tower, and a renter of space on the tower was liable for use tax on its rental of space on the tower. All City Communication Company, Inc. v. DOR, 2003 WI App 77, 263 Wis. 2d 394, 661 N.W.2d 845, 02-1201.

77.52 Annotation Whether Milwaukee Symphony Orchestra concerts were entertainment events, ticket sales to which are subject to sales tax under sub. (2) (a) 2., depends on the "primary purpose" of the event. The determination is a holistic one that looks to the motivation, mission, or purpose of the sponsoring organization, as well as any evidence of the motivation and reaction of those paying admission and ultimately the nature of the place or event itself. If the primary purpose of an event or place is 50 percent or more "amusement, athletic, entertainment or recreational," then admission to the event or place is taxable under this provision of the statute. Milwaukee Symphony Orchestra v. DOR, 2010 WI 33, 324 Wis. 2d 68, 781 N.W.2d 674, 08-1684.



77.522 Sourcing.

77.522  Sourcing.

77.522(1)(1)  General.

77.522(1)(a)(a) In this section:

77.522(1)(a)1. 1. "Receive" means taking possession of tangible personal property or items or property under s. 77.52 (1) (b) or (c); making first use of services; or taking possession or making first use of digital goods under s. 77.52 (1) (d), whichever comes first. "Receive" does not include a shipping company taking possession of tangible personal property or items or property under s. 77.52 (1) (b) or (c) on a purchaser's behalf.

77.522(1)(a)2. 2. "Transportation equipment" means any of the following:

77.522(1)(a)2.a. a. Locomotives and railcars that are used to carry persons or property in interstate commerce.

77.522(1)(a)2.b. b. Trucks and truck tractors that have a gross vehicle weight rating of 10,001 pounds or greater, trailers, semitrailers, and passenger buses, if such vehicles are registered under the international registration plan under s. 341.405 and operated under the authority of a carrier that is authorized by the federal government to carry persons or property in interstate commerce.

77.522(1)(a)2.c. c. Aircraft that are operated by air carriers that are authorized by the federal government or a foreign authority to carry persons or property in interstate or foreign commerce.

77.522(1)(a)2.d. d. Containers that are designed for use on the vehicles described in subd. 2. a. to c. and component parts attached to or secured on such vehicles.

77.522(1)(b) (b) Except as provided in par. (c) and subs. (3), (4), and (5), the location of a sale is determined as follows:

77.522(1)(b)1. 1. If a purchaser receives the product at a seller's business location, the sale is sourced to that business location.

77.522(1)(b)2. 2. If a purchaser does not receive the product at a seller's business location, the sale is sourced to the location where the purchaser, or the purchaser's designated donee, receives the product, including the location indicated by the instructions known to the seller for delivery to the purchaser or the purchaser's designated donee.

77.522(1)(b)3. 3. If the location of a sale of a product cannot be determined under subds. 1. and 2., the sale is sourced to the purchaser's address as indicated by the seller's business records, if the records are maintained in the ordinary course of the seller's business and if using that address to establish the location of a sale is not in bad faith.

77.522(1)(b)4. 4. If the location of a sale of a product cannot be determined under subds. 1. to 3., the sale is sourced to the purchaser's address as obtained during the consummation of the sale, including the address indicated on the purchaser's payment instrument, if no other address is available and if using that address is not in bad faith.

77.522(1)(b)5. 5. If the location of a sale of a product cannot be determined under subds. 1. to 4., including the circumstance in which the seller has insufficient information to determine the locations under subds. 1. to 4., the location of the sale is determined as follows:

77.522(1)(b)5.a. a. If the item sold is tangible personal property or an item or property under s. 77.52 (1) (b) or (c), the sale is sourced to the location from which the tangible personal property or item or property under s. 77.52 (1) (b) or (c) is shipped.

77.522(1)(b)5.b. b. If the item sold is a digital good or computer software delivered electronically, the sale is sourced to the location from which the digital good or computer software was first available for transmission by the seller, not including any location that merely provided the digital transfer of the product sold.

77.522(1)(b)5.c. c. If a service is sold, the sale is sourced to the location from which the service was provided.

77.522(1)(c) (c)

77.522(1)(c)1.1. Except as provided in subd. 3., the sale of advertising and promotional direct mail, including a sale characterized under the laws of this state as the sale of a service when that service is an integral part of the production and distribution of printed material that meets the definition of advertising and promotional direct mail, is sourced to the location from which the advertising and promotional direct mail is shipped, if the purchaser does not provide to the seller a direct pay permit, an exemption certificate claiming direct mail, or other information that indicates the appropriate taxing jurisdiction to which the advertising and promotional direct mail is delivered to the ultimate recipients. If the purchaser provides an exemption certificate claiming direct mail or direct pay permit to the seller, the purchaser shall source the sales to the jurisdictions to which the advertising and promotional direct mail is delivered to the recipients and pay or remit, as appropriate, to the department the tax imposed under s. 77.53 on all purchases for which the tax is due and the seller, in the absence of bad faith, is relieved of all obligation to collect, pay, or remit the tax on any transaction to which the direct pay permit or exemption certificate applies. If the purchaser provides delivery information indicating the jurisdictions to which the advertising and promotional direct mail is to be delivered to the recipients, the seller shall source the sale to those jurisdictions and collect and remit the tax according to the delivery information provided by the purchaser and, in the absence of bad faith, the seller shall be relieved of any further obligation to collect tax on the sale of advertising and promotional direct mail for which the seller has sourced the sale and collected tax pursuant to the delivery information provided by the purchaser. If a transaction is a bundled transaction that includes advertising and promotional direct mail, this subdivision only applies if the primary purpose of the transaction is the sales of products or services that meet the definition of advertising and promotional direct mail.

77.522(1)(c)2. 2. The sale of other direct mail, including a sale characterized under the laws of this state as the sale of a service when that service is an integral part of the production and distribution of printed material that meets the definition of other direct mail, is sourced under par. (b) 3. if the purchaser does not provide to the seller a direct pay permit or an exemption certificate claiming direct mail. If the purchaser provides an exemption certificate claiming direct mail or direct pay permit to the seller, the purchaser shall source the sale to the jurisdictions to which the other direct mail is to be delivered to the recipients and the purchaser shall pay or remit, as appropriate, to the department the tax imposed under s. 77.53 on all purchases for which the tax is due and the seller, in the absence of bad faith, is relieved of all obligation to collect, pay, or remit tax on any transaction to which the direct pay permit or exemption certificate claiming direct mail applies.

77.522(1)(c)3. 3. If advertising and promotional direct mail and other direct mail are included in a single mailing, the sale of that mailing is sourced the same as a sale of other direct mail.

77.522(1)(c)4. 4. Transactions that include the development of billing information or the provision of a data processing service that is more than incidental to producing direct mail are not direct mail and are sourced under par. (b), but transactions that include incidental data processing services are direct mail and are sourced under this paragraph. For purposes of this subdivision, "incidental" has the meaning given in s. 77.51 (5).

77.522(3) (3) Lease or rental.

77.522(3)(a)(a) Except as provided in pars. (b) and (c), with regard to the first or only payment on the lease or rental, the lease or rental of tangible personal property or items, property, or goods under s. 77.52 (1) (b), (c), or (d) is sourced to the location determined under sub. (1) (b). Subsequent periodic payments on the lease or rental are sourced to the property's, item's, or good's primary location as indicated by an address for the property, item, or good that is provided by the lessee and that is available to the lessor in records that the lessor maintains in the ordinary course of the lessor's business, if the use of such an address does not constitute bad faith. The location of a lease or rental as determined under this paragraph shall not be altered by any intermittent use of the property, item, or good at different locations.

77.522(3)(b) (b) The lease or rental of motor vehicles, trailers, semitrailers, and aircraft, that are not transportation equipment, is sourced to the primary location of such motor vehicles, trailers, semitrailers, or aircraft as indicated by an address for the property that is provided by the lessee and that is available to the lessor in records that the lessor maintains in the ordinary course of the lessor's business, if the use of such an address does not constitute bad faith, except that a lease or rental under this paragraph that requires only one payment is sourced to the location determined under sub. (1) (b). The location of a lease or rental as determined under this paragraph shall not be altered by any intermittent use of the property at different locations.

77.522(3)(c) (c) The lease or rental of transportation equipment is sourced to the location determined under sub. (1) (b).

77.522(3)(d) (d) A license of tangible personal property or items, property, or goods under s. 77.52 (1) (b), (c), or (d) shall be treated as a lease or rental of such tangible personal property, items, property, or goods under this subsection.

77.522(4) (4) Telecommunications.

77.522(4)(a)(a) In this subsection:

77.522(4)(a)1. 1. "Air-to-ground radiotelephone service" means a radio service in which common carriers are authorized to offer and provide radio telecommunications service for hire to subscribers in aircraft.

77.522(4)(a)2. 2. "Call-by-call basis" means any method of charging for telecommunications services by which the price of such services is measured by individual calls.

77.522(4)(a)3. 3. "Communications channel" means a physical or virtual path of communications over which signals are transmitted between or among customer channel termination points.

77.522(4)(a)4. 4. "Customer" means a person who enters into a contract with a seller of telecommunications services or, in any transaction for which the end user is not the person who entered into a contract with the seller of telecommunications services, the end user of the telecommunications services. "Customer" does not include a person who resells telecommunications services or, for mobile telecommunications services, a serving carrier under an agreement to serve a customer outside the home service provider's licensed service area.

77.522(4)(a)5. 5. "Customer channel termination point" means the location where a customer inputs or receives communications.

77.522(4)(a)6. 6. "End user" means the person who uses a telecommunications service. In the case of an entity, "end user" means the individual who uses the telecommunications service on the entity's behalf.

77.522(4)(a)7. 7. "Home service provider" means a home service provider under section 124 (5) of P.L. 106-252.

77.522(4)(a)8. 8. "Mobile telecommunications service" means a mobile telecommunications service under 4 USC 116 to 126, as amended by P.L. 106-252.

77.522(4)(a)9. 9. "Place of primary use" means the residential street address or the primary business street address of the customer. In the case of mobile telecommunications services, "place of primary use" means a street address within the licensed service area of the home service provider.

77.522(4)(a)10. 10. "Postpaid calling service" means a telecommunications service that is obtained by paying for it on a call-by-call basis using a bankcard, travel card, credit card, debit card, or similar method, or by charging it to a telephone number that is not associated with the location where the telecommunications service originates or terminates. "Postpaid calling service" includes a telecommunications service, not including a prepaid wireless calling service, that would otherwise be a prepaid calling service except that the service provided to the customer is not exclusively a telecommunications service.

77.522(4)(a)14. 14. "Radio service" means a communication service provided by the use of radio, including radiotelephone, radiotelegraph, paging, and facsimile service.

77.522(4)(a)15. 15. "Radiotelegraph service" means transmitting messages from one place to another by means of radio.

77.522(4)(a)16. 16. "Radiotelephone service" means transmitting sound from one place to another by means of radio.

77.522(4)(b) (b) Except as provided in pars. (d) to (j), the sale of a telecommunications service that is sold on a call-by-call basis is sourced to the taxing jurisdiction for sales and use tax purposes where the call originates and terminates, in the case of a call that originates and terminates in the same such jurisdiction, or the taxing jurisdiction for sales and use tax purposes where the call originates or terminates and where the service address is located.

77.522(4)(c) (c) Except as provided in pars. (d) to (j), the sale of a telecommunications service that is sold on a basis other than a call-by-call basis is sourced to the customer's place of primary use.

77.522(4)(d) (d) The sale of a mobile telecommunications service, except an air-to-ground radiotelephone service and a prepaid calling service, is sourced to the customer's place of primary use.

77.522(4)(e) (e) The sale of a postpaid calling service is sourced to the location where the signal of the telecommunications service originates, as first identified by the seller's telecommunications system or, if the signal is not transmitted by the seller's telecommunications system, by information that the seller received from the seller's service provider.

77.522(4)(f) (f) The sale of a prepaid calling service or a prepaid wireless calling service is sourced to the location determined under sub. (1) (b), except that, if the service is a prepaid wireless calling service and the location cannot be determined under sub. (1) (b) 1. to 4., the prepaid wireless calling service occurs at the location determined under sub. (1) (b) 5. c. or at the location associated with the mobile telephone number, as determined by the seller.

77.522(4)(g) (g)

77.522(4)(g)1.1. The sale of a private communication service for a separate charge related to a customer channel termination point is sourced to the location of the customer channel termination point.

77.522(4)(g)2. 2. The sale of a private communication service in which all customer channel termination points are located entirely in one taxing jurisdiction for sales and use tax purposes is sourced to the taxing jurisdiction in which the customer channel termination points are located.

77.522(4)(g)3. 3. If the segments are charged separately, the sale of a private communication service that represents segments of a communications channel between 2 customer channel termination points that are located in different taxing jurisdictions for sales and use tax purposes is sourced to an equal percentage in both such jurisdictions.

77.522(4)(g)4. 4. If the segments are not charged separately, the sale of a private communication service for segments of a communications channel that is located in more than one taxing jurisdiction for sales and use tax purposes is sourced to each such jurisdiction in a percentage determined by dividing the number of customer channel termination points in that jurisdiction by the number of customer channel termination points in all jurisdictions where segments of the communications channel are located.

77.522(4)(h) (h) The sale of an Internet access service is sourced to the customer's place of primary use.

77.522(4)(i) (i) The sale of an ancillary service is sourced to the customer's place of primary use.

77.522(4)(j) (j) If the location of the customer's service address, channel termination point, or place of primary use is not known, the location where the seller receives or hands off the signal shall be considered, for purposes of this section, the customer's service address, channel termination point, or place of primary use.

77.522(5) (5) Florists.

77.522(5)(a)(a) For purposes of this subsection, "retail florist" means a person engaged in the business of selling cut flowers, floral arrangements, and potted plants and who prepares such flowers, floral arrangements, and potted plants. "Retail florist" does not include a person who sells cut flowers, floral arrangements, and potted plants primarily by mail or via the Internet.

77.522(5)(b) (b) Sales by a retail florist are sourced to the location determined by rule by the department.

77.522 History History: 2009 a. 2, 28, 276, 330; 2013 a. 20.



77.524 Seller and 3rd-party liability.

77.524  Seller and 3rd-party liability.

77.524(1) (1) In this section:

77.524(1)(ag) (ag) "Agent" means a person appointed by a seller to represent the seller before the states that are signatories to the agreement, as defined in s. 77.65 (2) (a).

77.524(1)(am) (am) "Certified automated system" means software that is certified jointly by the states that are signatories to the agreement, as defined in s. 77.65 (2) (a), and that is used to calculate the sales tax and use tax imposed under this subchapter and subch. V on a transaction by each appropriate jurisdiction, to determine the amount of tax to remit to the appropriate state, and to maintain a record of the transaction.

77.524(1)(c) (c) "Seller" has the meaning given in s. 77.65 (2) (e).

77.524(1g) (1g) "Certified service provider" means an agent that is certified jointly by the states that are signatories to the agreement, as defined in s. 77.65 (2) (a), and that performs all of a seller's sales tax and use tax functions related to the seller's retail sales, except that a certified service provider is not responsible for a retailer's obligation to remit tax on the retailer's own purchases.

77.524(2) (2) A certified service provider is the agent of the seller with whom the certified service provider has contracted and is liable for the sales and use taxes that are due the state on all sales transactions that the provider processes for a seller, except as provided in sub. (3).

77.524(3) (3) A seller that contracts with a certified service provider is not liable for sales and use taxes that are due the state on transactions that the provider processed, unless the seller has misrepresented the type of items that the seller sells or has committed fraud. The seller is subject to an audit on transactions that the certified service provider processed only if there is probable cause to believe that the seller has committed fraud or made a material misrepresentation. The seller is subject to an audit on transactions that the certified service provider does not process. The states that are signatories to the agreement, as defined in s. 77.65 (2) (a), may jointly check the seller's business system and review the seller's business procedures to determine if the certified service provider's system is functioning properly and to determine the extent to which the seller's transactions are being processed by the certified service provider.

77.524(4) (4) A person that provides a certified automated system is responsible for the system's proper functioning and is liable to this state for tax underpayments that are attributable to errors in the system's functioning. A seller that uses a certified automated system is responsible and liable to this state for reporting and remitting sales and use tax.

77.524(5) (5) A seller that has a proprietary system for determining the amount of tax that is due on transactions and that has signed an agreement with the states that are signatories to the agreement, as defined in s. 77.65 (2) (a), establishing a performance standard for the system is liable for the system's failure to meet the performance standard.

77.524 History History: 2001 a. 16; 2003 a. 321; 2009 a. 2.



77.525 Reduction to prevent double taxation.

77.525  Reduction to prevent double taxation. Any person who is subject to the tax under s. 77.52 (2) (a) 5. on telecommunications services that terminate in this state and who has paid a similar tax on the same services to another state may reduce the amount of the tax remitted to this state by an amount equal to the similar tax properly paid to another state on those services or by the amount due this state on those services, whichever is less. That person shall refund proportionally to the persons to whom the tax under s. 77.52 (2) (a) 5. was passed on an amount equal to the amounts not remitted.

77.525 History History: 1997 a. 27; 2001 a. 109; 2009 a. 2.



77.53 Imposition of use tax.

77.53  Imposition of use tax.

77.53(1) (1) Except as provided in sub. (1m), an excise tax is levied and imposed on the use or consumption in this state of taxable services under s. 77.52 purchased from any retailer, at the rate of 5% of the purchase price of those services; on the storage, use or other consumption in this state of tangible personal property and items or property under s. 77.52 (1) (b) or (c) purchased from any retailer, at the rate of 5% of the purchase price of the property or items; on the storage, use, or other consumption of goods in this state under s. 77.52 (1) (d) purchased from any retailer, if the purchaser has the right to use the goods on a permanent or less than permanent basis and regardless of whether the purchaser is required to make continued payments for such right, at the rate of 5 percent of the purchase price of the goods; and on the storage, use or other consumption of tangible personal property or items, property, or goods under s. 77.52 (1) (b), (c), or (d) manufactured, processed or otherwise altered, in or outside this state, by the person who stores, uses or consumes it, from material purchased from any retailer, at the rate of 5% of the purchase price of that material.

77.53(1b) (1b) The storage, use, or other consumption in this state of tangible personal property or items, property, or goods under s. 77.52 (1) (b), (c), or (d), and the use or other consumption in this state of a taxable service, purchased from any retailer is subject to the tax imposed in this section unless an exemption in this subchapter applies.

77.53(1m) (1m) For motor vehicles that are used for a purpose in addition to retention, demonstration or display while held for sale in the regular course of business by a dealer who is licensed under ss. 218.0101 to 218.0163, the base for the tax imposed under sub. (1) is the following:

77.53(1m)(a) (a) If the motor vehicle is assigned to and used by an employee of the dealer for whom the dealer is required to withhold amounts for federal income tax purposes or by a person who both has an ownership interest in the dealership and actively participates in the day-to-day operation of the dealership, $96 per month for each motor vehicle registration plate held by the dealer, except that beginning in 1997 the department shall annually, as of January 1, adjust the dollar amount under this paragraph, rounded to the nearest whole dollar, to reflect the annual percentage change in the U.S. consumer price index for all urban consumers, U.S. city average, as determined by the U.S. department of labor, for the 12 months ending on June 30 of the year before the change. In this paragraph, "actively participates" means performs services for the motor vehicle dealership; including selling, accounting, managing and consulting; for more than 500 hours in a taxable year for which the person receives compensation, and "actively participates" does not include services performed only in the capacity of an investor; including studying and reviewing financial statements or reports on the operation of the business, preparing or compiling summaries or analyses of the finances of the business for the investor's own use or monitoring the finances or operations of the activity in a nonmanagerial capacity.

77.53(1m)(b) (b) If the motor vehicle is used by the dealer or any person other than an employee of the dealer, the lease value as shown in the lease value tables that the internal revenue service prepares to interpret section 61 of the internal revenue code.

77.53(2) (2) Every person storing, using, or otherwise consuming in this state tangible personal property, or items, property, or goods specified under s. 77.52 (1) (b), (c), or (d), or taxable services purchased from a retailer is liable for the tax imposed by this section. The person's liability is not extinguished until the tax has been paid to this state, but a receipt with the tax separately stated from a retailer engaged in business in this state or from a retailer who is authorized by the department, under such rules as it prescribes, to collect the tax and who is regarded as a retailer engaged in business in this state for purposes of the tax imposed by this section given to the purchaser under sub. (3) relieves the purchaser from further liability for the tax to which the receipt refers.

77.53(3) (3) Every retailer engaged in business in this state and making sales of tangible personal property, or items, property, or goods under s. 77.52 (1) (b), (c), or (d), or taxable services that are sourced to this state under s. 77.522, shall, at the time of making the sales, collect the tax from the purchaser and give to the purchaser a receipt in the manner and form prescribed by the department.

77.53(5) (5) The tax required to be collected by the retailer constitutes a debt owed by the retailer to the state.

77.53(7) (7) The tax required to be collected by the retailer from the purchaser shall be displayed separately from the list price, the price advertised in the premises, the marked price, or other price on the sales check, invoice or other proof of sale.

77.53(8) (8) Any person violating sub. (3) or (7) is guilty of a misdemeanor.

77.53(9) (9) Every retailer selling tangible personal property, or items, property, or goods under s. 77.52 (1) (b), (c), or (d), or taxable services for storage, use or other consumption in this state shall register with the department and obtain a certificate under s. 73.03 (50) and give the name and address of all agents operating in this state, the location of all distribution or sales houses or offices or other places of business in this state, the standard industrial code classification of each place of business in this state and the other information that the department requires. Any person who may register under this subsection may designate an agent, as defined in s. 77.524 (1) (ag), to register with the department under this subsection, in the manner prescribed by the department.

77.53(9m) (9m)

77.53(9m)(a)(a) Any person who is not otherwise required to collect any tax imposed by this subchapter and who makes sales to persons within this state of tangible personal property, or items, property, or goods under s. 77.52 (1) (b), (c), or (d), or taxable services the use of which is subject to tax under this subchapter may register with the department under the terms and conditions that the department imposes and shall obtain a valid certificate under s. 73.03 (50) and thereby be authorized and required to collect, report, and remit to the department the use tax imposed by this subchapter.

77.53(9m)(b) (b) Any person who may register under par. (a) may designate an agent, as defined in s. 77.524 (1) (ag), to register with the department under par. (a), in the manner prescribed by the department.

77.53(9m)(c) (c) The registration under par. (a) by a person who is not otherwise required to collect any tax imposed by this subchapter shall not be used as a factor in determining whether the seller has nexus with this state for any tax at any time.

77.53(10) (10) For the purpose of the proper administration of this section and to prevent evasion of the use tax and the duty to collect the use tax, it is presumed that tangible personal property, or items, property, or goods under s. 77.52 (1) (b), (c), or (d), or taxable services sold by any person for delivery in this state is sold for storage, use, or other consumption in this state until the contrary is established. The burden of proving the contrary is upon the person who makes the sale unless that person takes from the purchaser an electronic or paper certificate, in a manner prescribed by department, to the effect that the property, or items, property, or goods under s. 77.52 (1) (b), (c), or (d), or taxable service is purchased for resale, or otherwise exempt from the tax, except that no certificate is required for the sale of tangible personal property, or items, property, or goods under s. 77.52 (1) (b), (c), or (d), or services that are exempt under s. 77.54 (7), (7m), (8), (10), (11), (14), (15), (17), (20n), (21), (22b), (31), (32), (35), (36), (37), (42), (44), (45), (46), (51), and (52).

77.53(11) (11)

77.53(11)(a)(a) The certificate under sub. (10) relieves the person selling the property, or items, property, or goods under s. 77.52 (1) (b), (c), or (d), or service of the tax otherwise applicable only if the seller obtains a fully completed exemption certificate, or the information required to prove the exemption, from the purchaser no later than 90 days after the date of the sale of the tangible personal property, or items, property, or goods under s. 77.52 (1) (b), (c), or (d), or taxable service, except as provided in par. (b). The certificate under sub. (10) shall not relieve the seller of the tax otherwise applicable if the seller fraudulently fails to collect sales tax or solicits the purchaser to claim an unlawful exemption, or accepts an exemption certificate from a purchaser who claims to be an entity that is not subject to the taxes imposed under this subchapter, if the subject of the transaction sought to be covered by the exemption certificate is received by the purchaser at a location operated by the seller in this state and the exemption certificate clearly and affirmatively indicates that the claimed exemption is not available in this state. The certificate shall provide information that identifies the purchaser and shall indicate the basis for the claimed exemption and a paper certificate shall be signed by the purchaser. The certificate shall be substantially in the form that the department prescribes by rule.

77.53(11)(b) (b)

77.53(11)(b)1.1. If the seller has not obtained a fully completed exemption certificate or the information required to prove the exemption, as provided in par. (a), the seller may, no later than 120 days after the department requests that the seller substantiate the exemption, either provide proof of the exemption to the department by other means or obtain, in good faith, a fully completed exemption certificate from the purchaser.

77.53(11)(b)2. 2. An exemption certificate is received by the seller in good faith if the certificate claims an exemption for which all of the following apply:

77.53(11)(b)2.a. a. It was an exemption authorized by law on the date of the transaction in the jurisdiction where the transaction is sourced.

77.53(11)(b)2.b. b. It could be applicable to the property, item, good, or service being purchased.

77.53(11)(b)2.c. c. It is reasonable for the purchaser's type of business.

77.53(11)(b)3. 3. If the seller obtains the information described in subd. 2., the seller is relieved of any liability for the tax on the transaction unless it is discovered through the audit process that the seller had knowledge, or had reason to know, at the time such information was provided that the information relating to the exemption claimed was materially false or the seller otherwise knowingly participated in activity intended to purposefully evade the tax that is properly due on the transaction. In order to enforce this subdivision, the state must establish that the seller had knowledge, or had reason to know, at the time the information was provided that the information was materially false.

77.53(12) (12) If a purchaser who gives a certificate makes any storage or use of the property, or items, property, or goods under s. 77.52 (1) (b), (c), or (d), or service other than retention, demonstration, or display while holding it for sale in the regular course of operations as a seller, the storage or use is taxable as of the time the property, or items, property, or goods under s. 77.52 (1) (b), (c), or (d), or service is first so stored or used.

77.53(13) (13) If a purchaser gives a certificate with respect to the purchase of fungible goods and thereafter commingles these goods with other fungible goods not so purchased but of such similarity that the identity of the constituent goods in the commingled mass cannot be determined sales from the mass of commingled goods shall be deemed to be sales of the goods so purchased until a quantity of commingled goods equal to the quantity of purchased goods so commingled has been sold.

77.53(14) (14) It is presumed that tangible personal property, or items, property, or goods under s. 77.52 (1) (b), (c), or (d), or taxable services shipped or brought to this state by the purchaser were purchased from or serviced by a retailer.

77.53(16) (16) If the purchase, rental or lease of tangible personal property, or items, property, or goods under s. 77.52 (1) (b), (c), or (d), or service subject to the tax imposed by this section was subject to a sales tax by another state in which the purchase was made, the amount of sales tax paid the other state shall be applied as a credit against and deducted from the tax, to the extent thereof, imposed by this section, except no credit may be applied against and deducted from a sales tax paid on the purchase of advertising and promotional direct mail, if the advertising and promotional direct mail purchaser did not provide to the seller a direct pay permit, an exemption certificate claiming advertising and promotional direct mail, or other information that indicates the appropriate taxing jurisdiction to which the advertising and promotional direct mail is delivered to the ultimate recipients. In this subsection "sales tax" includes a use or excise tax imposed on the use of tangible personal property, or items, property, or goods under s. 77.52 (1) (b), (c), or (d), or taxable service by the state to which the sale was sourced and "state" includes the District of Columbia and the commonwealth of Puerto Rico but does not include the several territories organized by congress.

77.53(16m) (16m) If the purchase, rental, license, or lease of tangible personal property, or items, property, or goods under s. 77.52 (1) (b), (c), or (d), or service subject to the tax imposed by this section was sourced to tribal lands and, prior to imposing the tax under this subchapter, was subject to a sales tax by a federally recognized American Indian tribe or band in this state, the amount of sales tax paid to the tribe or band may, as determined by an agreement between the department and the tribal council under s. 73.03 (65), be applied as a credit against and deducted from the tax, to the extent thereof, imposed by this section. In this subsection "sales tax" includes a use or excise tax imposed on the use of tangible personal property, or items, property, or goods under s. 77.52 (1) (b), (c), or (d), or taxable service by the tribe or band.

77.53(17) (17) This section does not apply to tangible personal property or items, property, or goods under s. 77.52 (1) (b), (c), or (d) purchased outside this state, as determined under s. 77.522, other than motor vehicles, boats, snowmobiles, recreational vehicles, as defined in s. 340.01 (48r), trailers, semitrailers, all-terrain vehicles, utility terrain vehicles, and airplanes registered or titled or required to be registered or titled in this state, which is brought into this state by a nondomiciliary for the person's own storage, use or other consumption while temporarily within this state when such property, item, or good is not stored, used or otherwise consumed in this state in the conduct of a trade, occupation, business or profession or in the performance of personal services for wages or fees.

77.53(17m) (17m) This section does not apply to a boat purchased in a state contiguous to this state, as determined under s. 77.522, by a person domiciled in that state if the boat is berthed in this state's boundary waters adjacent to the state of the domicile of the purchaser and if the transaction was an exempt occasional sale under the laws of the state in which the purchase was made.

77.53(17r) (17r) This section does not apply to an aircraft if all of the following requirements are fulfilled:

77.53(17r)(a) (a) It is purchased in another state, as determined under s. 77.522.

77.53(17r)(b) (b) Its owner or lessee has paid all of the sales and use taxes imposed in respect to it by the state where it was purchased.

77.53(17r)(c) (c) If the owner or lessee is a corporation, that corporation, and all corporations with which that corporation may file a consolidated return for federal income tax purposes, neither is organized under the laws of this state nor has real property or other tangible personal property; except aircraft and such property as hangars, accessories, attachments, fuel and parts required for operation of aircraft; in this state at the time the aircraft is registered in this state.

77.53(17r)(d) (d) If the owner or lessee is a partnership, all of the corporate partners fulfill the requirements under par. (c) and none of the general partners and none of the limited partners who has management or control responsibilities is domiciled in this state and the partnership has no other tangible personal property and no real property; except aircraft and such property as hangars, accessories, attachments, fuel and parts required for operation of aircraft; in this state at the time the aircraft is registered in this state.

77.53(17r)(dm) (dm) If the owner or lessee is a limited liability company, all of the corporate members fulfill the requirements under par. (c) and none of the managers and none of the members who has management or control responsibilities is domiciled in this state and the limited liability company has no other tangible personal property and no real property; except aircraft and such property as hangars, accessories, attachments, fuel and parts required for operation of aircraft; in this state at the time the aircraft is registered in this state.

77.53(17r)(e) (e) If the owner or lessee is an individual, the owner or lessee is not domiciled in this state.

77.53(17r)(f) (f) If the owner or lessee is an estate, a trust, a cooperative, or an unincorporated cooperative association; that estate, that trust and its grantor or that cooperative or association does not have real property or other tangible personal property; except aircraft and such property as hangars, accessories, attachments, fuel and parts required for operation of aircraft; in this state at the time the aircraft is registered in this state.

77.53(17r)(g) (g) The department has not determined that the owner, if the owner is a corporation, trust, partnership or limited liability company, was formed to qualify for the exception under this subsection.

77.53(18) (18) This section does not apply to the storage, use or other consumption in this state of household goods or items, property, or goods under s. 77.52 (1) (b), (c), or (d) for personal use or to aircraft, motor vehicles, boats, snowmobiles, mobile homes, manufactured homes, as defined in s. 101.91 (2), recreational vehicles, as defined in s. 340.01 (48r), trailers, semitrailers, all-terrain vehicles, and utility terrain vehicles, for personal use, purchased by a nondomiciliary of this state outside this state, as determined under s. 77.522, 90 days or more before bringing the goods, items, or property into this state in connection with a change of domicile to this state.

77.53 History History: 1971 c. 125, 211; 1977 c. 29, 418; 1979 c. 1, 174; 1981 c. 317; 1983 a. 2; 1985 a. 29; 1987 a. 27, 268, 399; 1991 a. 39, 316; 1993 a. 16, 112; 1995 a. 27, 209; 1997 a. 27, 41, 237; 1999 a. 31; 2001 a. 109; 2003 a. 321; 2005 a. 441; 2007 a. 11, 20; 2009 a. 2, 28, 276, 330; 2011 a. 208; 2013 a. 20.

77.53 Annotation For a taxpayer to use tangible personal property for use tax purposes the taxpayer must own, possess, or enjoy the property and exercise some right or power over the property in Wisconsin. A taxpayer's purpose in entering into a transaction is not dispositive of whether the property is subject to use tax. The substance and realities of a taxpayer's activities are determinative. The exercise of a right or power over property encompasses financial or economic control as well as physical control. G & G Trucking, Inc. v. DOR, 2003 WI App 228, 267 Wis. 2d 847, 672 N.W.2d 80, 02-2648.

77.53 Annotation For the use tax to apply to intercompany transfers with wholly-owned subsidiaries, the subsidiaries that transferred the fixed assets must be considered "retailers" under s. 77.51 (13). It is not the case that Wisconsin has a statutory scheme that taxes all transfers of tangible personal property, unless an explicit exemption applies. When the person transferring tangible personal property lacks mercantile intent, he or she will not be subject to tax, even though no explicit exemption applies. Wisconsin Department of Revenue v. River City Refuse Removal, Inc. 2007 WI 27, 299 Wis. 2d 561, 729 N.W.2d 396, 04-2468.



77.535 Increases; building materials.

77.535  Increases; building materials. Increases in the rates of the taxes under this subchapter do not apply to building materials purchased by persons engaged in constructing, altering, repairing or improving real estate for others when the materials so purchased by those persons are affixed and made a structural part of real estate in the fulfillment of a written contract for a fixed price not subject to change or modification, or to a formal written bid that cannot be altered or withdrawn, if the contract is entered into or the bid is made before the effective date of the sales and use tax rate increase.

77.535 History History: 1981 c. 317.



77.54 General exemptions.

77.54  General exemptions. There are exempted from the taxes imposed by this subchapter:

77.54(1) (1) The sales price from the sale of and the storage, use or other consumption in this state of tangible personal property, and items and property under s. 77.52 (1) (b) and (c), and services the sales price from the sale of which, or the storage, use or other consumption of which, this state is prohibited from taxing under the constitution or laws of the United States or under the constitution of this state.

77.54(2) (2) The sales price from the sales of and the storage, use, or other consumption of tangible personal property or item under s. 77.52 (1) (b) that is used exclusively and directly by a manufacturer in manufacturing an article of tangible personal property or item or property under s. 77.52 (1) (b) or (c) that is destined for sale and that becomes an ingredient or component part of the article of tangible personal property or item or property under s. 77.52 (1) (b) or (c) destined for sale or is consumed or destroyed or loses its identity in manufacturing the article of tangible personal property or item or property under s. 77.52 (1) (b) or (c) destined for sale, except as provided in sub. (30) (a) 6.

77.54(2m) (2m) The sales price from the sales of and the storage, use, or other consumption of tangible personal property or services that are used exclusively and directly by a manufacturer in manufacturing shoppers guides, newspapers, or periodicals and that become an ingredient or component of shoppers guides, newspapers, or periodicals or that are consumed or lose their identity in the manufacture of shoppers guides, newspapers, or periodicals, whether or not the shoppers guides, newspapers, or periodicals are transferred without charge to the recipient. In this subsection, "shoppers guides," "newspapers," and "periodicals" have the meanings under sub. (15). The exemption under this subdivision does not apply to advertising supplements that are not newspapers.

77.54(3) (3)

77.54(3)(a)(a) The sales price from the sales of and the storage, use, or other consumption of tractors and machines, including accessories, attachments, and parts, lubricants, nonpowered equipment, and other tangible personal property, or items or property under s. 77.52 (1) (b) or (c), that are used exclusively and directly, or are consumed or lose their identities, in the business of farming, including dairy farming, agriculture, horticulture, floriculture, silviculture, and custom farming services, but excluding automobiles, trucks, and other motor vehicles for highway use; excluding personal property that is attached to, fastened to, connected to, or built into real property or that becomes an addition to, component of, or capital improvement of real property; and excluding tangible personal property, or items or property under s. 77.52 (1) (b) or (c), used or consumed in the erection of buildings or in the alteration, repair, or improvement of real property, regardless of any contribution that that personal property, or item or property under s. 77.52 (1) (b) or (c), makes to the production process in that building or real property and regardless of the extent to which that personal property, or item or property under s. 77.52 (1) (b) or (c), functions as a machine, except as provided in par. (c).

77.54(3)(b) (b) In par. (a):

77.54(3)(b)1. 1. "Building" has the meaning given under s. 70.111 (10) (a) 1.

77.54(3)(b)2. 2. "Machine" means an assemblage of parts that transmits force, motion and energy from one part to another in a predetermined manner.

77.54(3)(b)3. 3. "Used exclusively" means used to the exclusion of all other uses except for other use not exceeding 5% of total use.

77.54(3)(c) (c) For purposes of this subsection, the following items retain their character as tangible personal property, regardless of the extent to which they are fastened to, connected to or built into real property:

77.54(3)(c)1. 1. Auxiliary power generators.

77.54(3)(c)2. 2. Bale loaders.

77.54(3)(c)3. 3. Barn cleaners and elevators.

77.54(3)(c)4. 4. Conveyors.

77.54(3)(c)5. 5. Feed elevators and augers.

77.54(3)(c)6. 6. Grain dryers and grinders.

77.54(3)(c)7. 7. Milk coolers.

77.54(3)(c)8. 8. Milking machines; including piping, pipeline washers and compressors.

77.54(3)(c)9. 9. Powered feeders, excluding platforms and troughs constructed from ordinary building materials.

77.54(3)(c)10. 10. Silo unloaders.

77.54(3m) (3m) The sales price from the sale of and the storage, use or other consumption of the following items if they are used exclusively by the purchaser or user in the business of farming; including dairy farming, agriculture, horticulture, floriculture, silviculture, and custom farming services:

77.54(3m)(a) (a) Seeds for planting.

77.54(3m)(b) (b) Plants.

77.54(3m)(c) (c) Feed.

77.54(3m)(d) (d) Fertilizer.

77.54(3m)(e) (e) Soil conditioners.

77.54(3m)(f) (f) Animal bedding.

77.54(3m)(g) (g) Sprays, pesticides and fungicides.

77.54(3m)(h) (h) Breeding and other livestock.

77.54(3m)(i) (i) Poultry.

77.54(3m)(j) (j) Farm work stock.

77.54(3m)(k) (k) Baling twine and baling wire.

77.54(3m)(L) (L) Containers for fruits, vegetables, grain, hay, silage and animal wastes.

77.54(3m)(m) (m) Plastic bags, plastic sleeves and plastic sheeting used to store or cover hay or silage.

77.54(4) (4) The sales price from the sale of tangible personal property and items and property under s. 77.52 (1) (b) and (c) and the storage, use or other consumption in this state of tangible personal property and items and property under s. 77.52 (1) (b) and (c), which is the subject of any such sale, by any elementary school or secondary school, exempted as such from payment of income or franchise tax under ch. 71, whether public or private.

77.54(5) (5) The sales price from the sale of and the storage, use or other consumption of:

77.54(5)(a) (a) Aircraft, including accessories, attachments, fuel and parts therefor, sold to persons using such aircraft as certified or licensed carriers of persons or property in interstate or foreign commerce under authority of the laws of the United States or any foreign government, or sold to any foreign government for use by such government outside this state and aircraft, motor vehicles or truck bodies sold to persons who are not residents of this state and who will not use such aircraft, motor vehicles or trucks for which the truck bodies were made in this state otherwise than in the removal of such aircraft, motor vehicles or trucks from this state.

77.54(5)(am) (am) Modular homes, as defined in s. 101.71 (6), and manufactured homes, as defined in s. 101.91 (2), that are used in real property construction activities outside this state.

77.54(5)(b) (b) Motor trucks, truck tractors, road tractors, buses, trailers and semitrailers, and accessories, attachments, parts, supplies and materials therefor, sold to common or contract carriers who use such motor trucks, truck tractors, road tractors, buses, trailers and semitrailers exclusively as common or contract carriers, including the urban mass transportation of passengers as defined in s. 71.38.

77.54(5)(c) (c) Motor vehicles which are not required to be licensed for highway use and which are exclusively and directly used in conjunction with waste reduction or recycling activities which reduce the amount of solid waste generated, reuse solid waste, recycle solid waste, compost solid waste or recover energy from solid waste. For the purposes of this paragraph, "solid waste" means garbage, refuse, sludge or other materials or articles, whether these materials or articles are discarded or purchased, including solid, semisolid, liquid or contained gaseous materials or articles resulting from industrial, commercial, mining or agricultural operations or from domestic use or from public service activities.

77.54(5)(d) (d) Mobile units used for mixing and processing and the motor vehicle or trailer on which the unit is mounted, including accessories, attachments, parts, supplies and materials for those vehicles, trailers and units.

77.54(6) (6) The sales price from the sale of and the storage, use or other consumption of:

77.54(6)(a) (a) Machines and specific processing equipment and repair parts or replacements thereof, exclusively and directly used by a manufacturer in manufacturing tangible personal property or items or property under s. 77.52 (1) (b) or (c) and safety attachments for those machines and equipment.

77.54(6)(b) (b) Containers, labels, sacks, cans, boxes, drums, bags or other packaging and shipping materials for use in packing, packaging or shipping tangible personal property or items or property under s. 77.52 (1) (b) or (c), if the containers, labels, sacks, cans, boxes, drums, bags, or other packaging and shipping materials are used by the purchaser to transfer merchandise to customers.

77.54(6)(bm) (bm) Meat casing, wrapping paper, tape, containers, labels, sacks, cans, boxes, drums, bags or other packaging and shipping materials for use in packing, packaging or shipping meat or meat products regardless of whether such items are used to transfer merchandise to customers.

77.54(6)(c) (c) Fuel converted to electric energy, gas or steam by utilities and that portion of the amount of fuel converted to steam for purposes of resale by persons other than utilities.

77.54(6r) (6r) The exemption under sub. (6) shall be strictly construed.

77.54(7) (7)

77.54(7)(a)(a) Except as provided in pars. (b) to (d), the occasional sales of tangible personal property, items and property under s. 77.52 (1) (b) and (c), and services and the storage, use or other consumption in this state of tangible personal property and items and property under s. 77.52 (1) (b) and (c) the transfer of which to the purchaser is an occasional sale.

77.54(7)(b) (b) If the item transferred is a motor vehicle, snowmobile, recreational vehicle, as defined in s. 340.01 (48r), trailer, semitrailer, all-terrain vehicle, utility terrain vehicle, or aircraft and the item is registered or titled, or required to be registered or titled, in this state or if the item is a boat that is registered or titled, or required to be registered or titled, in this state or under the laws of the United States, the exemption under par. (a) applies only if all of the following conditions are fulfilled:

77.54(7)(b)1. 1. The item is transferred to a child, spouse, parent, father-in-law, mother-in-law, daughter-in-law or son-in-law of the transferor or, if the item is a motor vehicle, from the transferor to a corporation owned solely by the transferor or by the transferor's spouse.

77.54(7)(b)2. 2. The item has been registered or titled in the name of the transferor.

77.54(7)(b)3. 3. The transferor is not engaged in the business of selling the type of item that is transferred.

77.54(7)(c) (c) The exemption under par. (a) does not apply to the sale of bingo supplies to players or to the sale, rental or use of regular bingo cards, extra regular cards and special bingo cards.

77.54(7)(d) (d) The exemption under par. (a) does not apply to sales by a nonprofit organization.

77.54(7m) (7m) Occasional sales of tangible personal property, or items or property under s. 77.52 (1) (b) or (c), or services, including admissions or tickets to an event; by a neighborhood association, church, civic group, garden club, social club or similar nonprofit organization; not involving entertainment for which payment in the aggregate exceeds $500 for performing or as reimbursement of expenses unless access to the event may be obtained without payment of a direct or indirect admission fee; conducted by the organization if the organization is not engaged in a trade or business and is not required to have a seller's permit. For purposes of this subsection, an organization is engaged in a trade or business and is required to have a seller's permit if its sales of tangible personal property, and items, property, and goods under s. 77.52 (1) (b), (c), and (d), and services, not including sales of tickets to events, and its events occur on more than 20 days during the year, unless its receipts do not exceed $25,000 during the year. The exemption under this subsection does not apply to the sales price from the sale of bingo supplies to players or to the sale, rental or use of regular bingo cards, extra regular cards and special bingo cards.

77.54(8) (8) Charges for insurance, not including contracts under s. 77.52 (2) (a) 13m., where such charges are separately set forth upon the invoice given by the seller to the purchaser.

77.54(9) (9) The sales price from sales of tickets or admissions to public and private elementary and secondary school activities, where the entire net proceeds therefrom are expended for educational, religious or charitable purposes.

77.54(9a) (9a) The sales price from sales to, and the storage by, use by or other consumption of tangible personal property, and items and property under s. 77.52 (1) (b) and (c), and taxable services by:

77.54(9a)(a) (a) This state or any agency thereof, the University of Wisconsin Hospitals and Clinics Authority, the Wisconsin Aerospace Authority, the Wisconsin Economic Development Corporation, and the Fox River Navigational System Authority.

Effective date text (a) This state or any agency thereof, the University of Wisconsin Hospitals and Clinics Authority, the Wisconsin Aerospace Authority, the Health Insurance Risk-Sharing Plan Authority, the Wisconsin Economic Development Corporation, and the Fox River Navigational System Authority.

77.54(9a)(b) (b) Any county, city, village, town or school district in this state.

77.54(9a)(c) (c) A county-city hospital established under s. 66.0927.

77.54(9a)(d) (d) A sewerage commission organized under s. 281.43 (4) or a metropolitan sewerage district organized under ss. 200.01 to 200.15 or 200.21 to 200.65.

77.54(9a)(e) (e) Any other unit of government in this state or any agency or instrumentality of one or more units of government in this state.

77.54(9a)(ed) (ed) Any federally recognized American Indian tribe or band in this state.

77.54(9a)(em) (em) Any joint local water authority created under s. 66.0823.

77.54(9a)(f) (f) Any corporation, community chest fund, foundation or association organized and operated exclusively for religious, charitable, scientific or educational purposes, or for the prevention of cruelty to children or animals, except hospital service insurance corporations under s. 613.80 (2), no part of the net income of which inures to the benefit of any private stockholder, shareholder, member or corporation.

77.54(9a)(g) (g) A local exposition district under subch. II of ch. 229.

77.54(9a)(h) (h) A local cultural arts district under subch. V of ch. 229.

77.54(9a)(i) (i) A cemetery company or corporation described under section 501 (c) (13) of the Internal Revenue Code, if the tangible personal property or taxable services are used exclusively by the cemetery company or corporation for the purposes of the company or corporation.

77.54(10) (10) The sales price from the sale of all admission fees, admission stickers or camping fees under s. 27.01 (7) to (11) and all admission fees to any museum operated by a nonprofit corporation under a lease agreement with the state historical society.

77.54(11) (11) The sales price from the sales of and the storage, use or other consumption in this state of motor vehicle fuel, general aviation fuel or alternate fuel, subject to taxation under ch. 78, unless the motor vehicle fuel or alternate fuel tax is refunded under s. 78.75 because the buyer does not use the fuel in operating a motor vehicle upon the public highways.

77.54(11m) (11m) The sales price from the sales of and the storage, use, or other consumption of vegetable oil or animal fat that is converted into motor vehicle fuel that is exempt under s. 78.01 (2n) from the taxes imposed under s. 78.01 (1).

77.54(12) (12) The sales price from the sales of and the storage, use or other consumption in this state of rail freight or passenger cars, locomotives or other rolling stock used in railroad operations, or accessories, attachments, parts, lubricants or fuel therefor.

77.54(13) (13) The sales price from the sales of and the storage, use or other consumption in this state of commercial vessels and barges of 50-ton burden or over primarily engaged in interstate or foreign commerce or commercial fishing, and the accessories, attachments, parts and fuel therefor.

77.54(14) (14) The sales price from the sales of and the storage, use, or other consumption in this state of drugs that are any of the following:

77.54(14)(a) (a) Prescribed for the treatment of a human being by a person authorized to prescribe the drugs, and dispensed on prescription filled by a registered pharmacist in accordance with law.

77.54(14)(b) (b) Furnished by a licensed physician, surgeon, podiatrist, or dentist to a patient who is a human being for treatment of the patient.

77.54(14)(c) (c) Furnished by a hospital for treatment of any person pursuant to the order of a licensed physician, surgeon, podiatrist, or dentist.

77.54(14)(d) (d) Sold to a licensed physician, surgeon, podiatrist, dentist, or hospital for the treatment of a human being.

77.54(14)(e) (e) Sold to this state or any political subdivision or municipal corporation thereof, for use in the treatment of a human being.

77.54(14)(em) (em) Furnished for the treatment of a human being by a medical facility or clinic maintained by this state or any political subdivision or municipal corporation thereof.

77.54(14)(f) (f) Furnished without charge to any of the following if the drug may not be dispensed without a prescription:

77.54(14)(f)1. 1. A physician.

77.54(14)(f)2. 2. A surgeon.

77.54(14)(f)3. 3. A nurse anesthetist.

77.54(14)(f)4. 4. An advanced practice nurse.

77.54(14)(f)5. 5. An osteopath.

77.54(14)(f)6. 6. A dentist who is licensed under ch. 447.

77.54(14)(f)7. 7. A podiatrist who is licensed under ch. 448.

77.54(14)(f)8. 8. An optometrist who is licensed under ch. 449.

77.54(14m) (14m) For purposes of sub. (14), insulin furnished by a registered pharmacist to a person for treatment of diabetes as directed by a physician shall be deemed dispensed on prescription.

77.54(14r) (14r) For purposes of sub. (14) hospital has the meaning ascribed to it in s. 50.33 (2).

77.54(15) (15) The sales price from the sale of and the storage, use or other consumption of all newspapers, of periodicals sold by subscription and regularly issued at average intervals not exceeding 3 months, or issued at average intervals not exceeding 6 months by an educational association or corporation sales to which are exempt under sub. (9a) (f), of controlled circulation publications sold to commercial publishers for distribution without charge or mainly without charge or regularly distributed by or on behalf of publishers without charge or mainly without charge to the recipient and of shoppers guides which distribute no less than 48 issues in a 12-month period. In this subsection, "shoppers guide" means a community publication delivered, or attempted to be delivered, to most of the households in its coverage area without a required subscription fee, which advertises a broad range of products and services offered by several types of businesses and individuals. In this subsection, "controlled circulation publication" means a publication that has at least 24 pages, is issued at regular intervals not exceeding 3 months, that devotes not more than 75% of its pages to advertising and that is not conducted as an auxiliary to, and essentially for the advancement of, the main business or calling of the person that owns and controls it.

77.54(16) (16) The sales price from the sale of and the storage, use or other consumption of fire trucks and fire fighting equipment, including accessories, attachments, parts and supplies therefor, sold to volunteer fire departments.

77.54(17) (17) The sales price from the sales of and the storage, use or other consumption of water, that is not food and food ingredient, when delivered through mains.

77.54(18) (18) When the sale of a service or tangible personal property, or items, property, and goods under s. 77.52 (1) (b), (c), and (d), that was previously exempt or not taxable under this subchapter becomes taxable, and the service or tangible personal property, or item, property, or good under s. 77.52 (1) (b), (c), or (d) is furnished under a written contract by which the seller is unconditionally obligated to provide the service or tangible personal property, or item, property, or good under s. 77.52 (1) (b), (c), or (d) for the amount fixed under the contract, the seller is exempt from sales or use tax on the sales price for services or tangible personal property, or items, property, or goods under s. 77.52 (1) (b), (c), or (d) provided until the contract is terminated, extended, renewed or modified. However, from the time the service or tangible personal property, or item, property, or good under s. 77.52 (1) (b), (c), or (d) becomes taxable until the contract is terminated, extended, renewed or modified the user is subject to use tax, measured by the purchase price, on the service or tangible personal property, or item, property, or good under s. 77.52 (1) (b), (c), or (d) purchased under the contract.

77.54(20n) (20n)

77.54(20n)(a)(a) The sales price from the sale of and the storage, use, or other consumption of food and food ingredients, except candy, soft drinks, dietary supplements, and prepared food.

77.54(20n)(b) (b) The sales price from the sale of and the storage, use, or other consumption of food and food ingredients, except soft drinks, sold by hospitals, sanatoriums, nursing homes, retirement homes, and community-based residential facilities, as defined in s. 50.01 (1g), and any facility certified or licensed under ch. 48, including prepared food that is sold to the elderly or handicapped by persons providing mobile meals on wheels. In this paragraph, "retirement home" means a nonprofit residential facility where 3 or more unrelated adults or their spouses have their principal residence and where support services, including meals from a common kitchen, are available to residents.

77.54(20n)(c) (c) The sales price from the sale of and the storage, use, or other consumption of food and food ingredients, furnished in accordance with any contract or agreement or paid for to such institution through the use of an account of such institution, by a public or private institution of higher education to any of the following:

77.54(20n)(c)1. 1. An undergraduate student, a graduate student, or a student enrolled in a professional school if the student is enrolled for credit at the public or private institution of higher education and if the food and food ingredients are consumed by the student.

77.54(20n)(c)2. 2. A national football league team.

77.54(20r) (20r) The sales price from the sales of and the storage, use, or other consumption of candy, soft drinks, dietary supplements, and prepared foods, and disposable products that are transferred with such items, furnished for no consideration by a restaurant to the restaurant's employee during the employee's work hours.

77.54(21) (21) The sales price from the sales of and the storage, use or other consumption of caskets and burial vaults for human remains.

77.54(22b) (22b) The sales price from the sale of and the storage, use, or other consumption of durable medical equipment that is for use in a person's home, mobility-enhancing equipment, and prosthetic devices, and accessories for such equipment or devices, if the equipment or devices are used for a human being.

77.54(23m) (23m) The sales price from the sale of or the storage, use or other consumption of motion picture film or tape, and motion pictures or radio or television programs for listening, viewing, or broadcast, and advertising materials related thereto, sold to a motion picture theater or radio or television station.

77.54(25) (25) The sales price from the sale of and the storage of printed material which is designed to advertise and promote the sale of merchandise, or to advertise the services of individual business firms, which printed material is purchased and stored for the purpose of subsequently transporting it outside the state by the purchaser for use thereafter solely outside the state. This subsection does not apply to catalogs and the envelopes in which the catalogs are mailed.

77.54(25m) (25m) The sales price from the sale of and the storage, use, or other consumption of catalogs, and the envelopes in which the catalogs are mailed, that are designed to advertise and promote the sale of merchandise or to advertise the services of individual business firms.

77.54(26) (26) The sales price from the sales of and the storage, use, or other consumption of tangible personal property and items and property under s. 77.52 (1) (b) and (c) which becomes a component part of an industrial waste treatment facility that is exempt under s. 70.11 (21) or that would be exempt under s. 70.11 (21) if the property were taxable under ch. 70, or tangible personal property and items and property under s. 77.52 (1) (b) and (c) which becomes a component part of a waste treatment facility of this state or any agency thereof, or any political subdivision of the state or agency thereof as provided in s. 40.02 (28). The exemption includes replacement parts therefor, and also applies to chemicals and supplies used or consumed in operating a waste treatment facility and to purchases of tangible personal property and items and property under s. 77.52 (1) (b) and (c) made by construction contractors who transfer such property to their customers in fulfillment of a real property construction activity. This exemption does not apply to tangible personal property and items and property under s. 77.52 (1) (b) and (c) installed in fulfillment of a written construction contract entered into, or a formal written bid made, prior to July 31, 1975.

77.54(26m) (26m) The sales price from the sale of and the storage, use or other consumption of waste reduction or recycling machinery and equipment, including parts therefor, exclusively and directly used for waste reduction or recycling activities which reduce the amount of solid waste generated, reuse solid waste, recycle solid waste, compost solid waste or recover energy from solid waste. The exemption applies even though an economically useful end product results from the use of the machinery and equipment. For the purposes of this subsection, "solid waste" means garbage, refuse, sludge or other materials or articles, whether these materials or articles are discarded or purchased, including solid, semisolid, liquid or contained gaseous materials or articles resulting from industrial, commercial, mining or agricultural operations or from domestic use or from public service activities.

77.54(27) (27) The sales price from the sale of semen used for artificial insemination of livestock.

77.54(28) (28) The sales price from the sale of and the storage, use or other consumption to or by the ultimate consumer of supplies used to determine blood sugar level.

77.54(29) (29) The sales price from the sales of and the storage, use or other consumption of equipment used in the production of maple syrup.

77.54(30) (30)

77.54(30)(a)(a) The sales price from the sale of:

77.54(30)(a)1. 1. Coal, fuel oil, propane, steam, peat, fuel cubes produced from solid waste and wood used for fuel sold for residential use.

77.54(30)(a)1m. 1m. Biomass, as defined in s. 196.378 (1) (ar), that is used for fuel sold for residential use.

77.54(30)(a)2. 2. Electricity and natural gas sold during the months of November, December, January, February, March and April for residential use.

77.54(30)(a)3. 3. Electricity sold for use in farming, including but not limited to agriculture, dairy farming, floriculture, silviculture, and horticulture.

77.54(30)(a)4. 4. Any residue that is used as fuel in a business activity and that results from the harvesting of timber or the production of wood products, including slash, sawdust, shavings, edgings, slabs, leaves, wood chips, bark and wood pellets manufactured primarily from wood or primarily from wood residue.

77.54(30)(a)5. 5. Fuel sold for use in farming, including but not limited to agriculture, dairy farming, floriculture, silviculture, and horticulture.

77.54(30)(a)6. 6. Fuel and electricity consumed in manufacturing tangible personal property, or items or property under s. 77.52 (1) (b) or (c), in this state.

77.54(30)(a)7. 7. Fuel sold for use in motorboats that are regularly employed in carrying persons for hire for sport fishing in and upon the outlying waters, as defined in s. 29.001 (63), and the rivers and tributaries specified in s. 29.2285 (2) (a) 1. and 2., if the owner and all operators are licensed under s. 29.514 to operate the boat for that purpose.

77.54(30)(b) (b) For purposes of this subsection, electricity or natural gas is considered sold at the time of billing. If the billing is by mail, the time of billing is the day on which the billing is mailed.

77.54(30)(c) (c) If fuel or electricity is sold partly for a use exempt under this subsection and partly for a use which is not exempt under this subsection, no tax shall be collected on that percentage of the sales price equal to the percentage of the fuel or electricity which is used for an exempt use, as specified in an exemption certificate provided by the purchaser to the seller.

77.54(30)(d) (d) In this subsection "residential use" means use in a structure or portion of a structure which is a person's permanent residence, but does not include use in transient accommodations, as specified in s. 77.52 (2) (a) 1., motor homes, travel trailers or other recreational vehicles.

77.54(30)(e) (e) For purposes of this subsection, a seller of electricity or natural gas is not required to comply with the requirement of obtaining exemption certificates under s. 77.52 (13) for sales of electricity or natural gas to accounts not covered by par. (c) which are properly classified as residential or farms pursuant to schedules which are filed for rate tariff purposes with the public service commission under s. 196.19 and which are in force at the time of the sales or are properly so classified for classification purposes as directed by the federal rural electrification administration. Nothing in this paragraph shall be construed to broaden the exemption specified in par. (a).

77.54(30)(f) (f) Sellers of coal, fuel oil, propane, steam, peat, fuel cubes produced from solid waste and wood used for fuel shall not be required to obtain an exemption certificate under s. 77.52 (13) from a purchaser if all the fuel sold is for residential use and the seller maintains adequate records to identify which sales are exempt.

77.54(31) (31) The sales price from the sale of and the storage, use or other consumption in this state, but not the lease or rental, of used mobile homes, as defined in s. 101.91 (10), and used manufactured homes, as defined in s. 101.91 (12).

77.54(32) (32) The sales price from charges, including charges for a search, imposed by an authority, as defined in s. 19.32 (1), for copies of a public record that a person may examine and use under s. 16.61 (12) or for copies of a record under s. 19.35 (1).

77.54(33) (33) The sales price from sales of and the storage, use or other consumption of drugs used on farm livestock, not including workstock.

77.54(35) (35) The sales price from the sales of tangible personal property, or items or property under s. 77.52 (1) (b) or (c), tickets, or admissions by any baseball team affiliated with the Wisconsin Department of American Legion baseball.

77.54(36) (36) The sales price from the rental for a continuous period of one month or more of a mobile home, as defined in s. 101.91 (10), or a manufactured home, as defined in s. 101.91 (2), that is used as a residence. In this subsection, "one month" means a calendar month or 30 days, whichever is less, counting the first day of the rental and not counting the last day of the rental.

77.54(37) (37) The sales price from revenues collected under s. 256.35 (3) and the surcharge established by rule by the public service commission under s. 256.35 (3m) (f) for customers of wireless providers, as defined in s. 256.35 (3m) (a) 6.

77.54(38) (38) The sales price from the sale of and the storage, use or other consumption of snowmobile trail groomers and attachments for them that are purchased, stored, used or consumed by a snowmobile club that meets at least 3 times a year, that has at least 10 members, that promotes snowmobiling and that participates in the department of natural resources' snowmobile program under s. 350.12 (4) (b).

77.54(39) (39) The sales price from the sale of and the storage, use or other consumption of off-highway, heavy mechanical equipment such as feller bunchers, slashers, delimbers, chippers, hydraulic loaders, loaders, skidder-forwarders, skidders, timber wagons and tractors used exclusively and directly in the harvesting or processing of raw timber products in the field by a person in the logging business. In this subsection, "heavy mechanical equipment" does not include hand tools such as axes, chains, chain saws and wedges.

77.54(41) (41) The sales price from the sale of building materials, supplies and equipment to; and the storage, use or other consumption of those kinds of property by; owners, contractors, subcontractors or builders if that property is acquired solely for or used solely in, the construction, renovation or development of property that would be exempt under s. 70.11 (36).

77.54(42) (42) The sales price from the sale of and the storage, use or other consumption of animal identification tags provided under s. 93.06 (1h) and standard samples provided under s. 93.06 (1s).

77.54(43) (43) The sales price from the sale of and the storage, use or other consumption of raw materials used for the processing, fabricating or manufacturing of, or the attaching to or incorporating into, printed materials that are transported and used solely outside this state.

77.54(44) (44) The sales price from the collection of low-income assistance fees that are charged under s. 16.957 (4) (a) or (5) (a).

77.54(45) (45) The sales price from the sale of and the use or other consumption of a onetime license or similar right to purchase admission to professional football games at a football stadium, as defined in s. 229.821 (6), that is granted by a municipality; a local professional football stadium district; or a professional football team or related party, as defined in s. 229.821 (12); if the person who buys the license or right is entitled, at the time the license or right is transferred to the person, to purchase admission to at least 3 professional football games in this state during one football season.

77.54(46) (46) The sales price from the sale of and the storage, use, or other consumption of the U.S. flag or the state flag. This subsection does not apply to a representation of the U.S. flag or the state flag.

77.54(46m) (46m) The sales price from the sale of and the storage, use, or other consumption of telecommunications services, if the telecommunications services are obtained by using the rights to purchase telecommunications services, including purchasing reauthorization numbers, by paying in advance and by using an access number and authorization code; and if the tax imposed under s. 77.52 or 77.53 was previously paid on the sale or purchase of such rights.

77.54(47) (47) The sales price from the sale of and the storage, use, or other consumption of all of the following:

77.54(47)(a) (a) Live game birds and clay pigeons that are sold to bird hunting preserves licensed under s. 169.19.

77.54(47)(b) (b) Clay pigeons that are sold to a shooting facility, if any of the following applies:

77.54(47)(b)1. 1. The shooting facility is required to pay the tax imposed under s. 77.52 on the sales price from charges for shooting at the facility.

77.54(47)(b)2. 2. The shooting facility is a nonprofit organization that charges for shooting at the facility, but is not required to pay the tax imposed under s. 77.52 on its sales price from such charges because the charges are for occasional sales, as provided under sub. (7m), or because the charges satisfy the exemption under s. 77.52 (2) (a) 2. b.

77.54(49) (49) The sales price from the sale of and the storage, use, or other consumption of taxable services and tangible personal property or items or property under s. 77.52 (1) (b) or (c), that are physically transferred to the purchaser as a necessary part of services that are subject to the taxes imposed under s. 77.52 (2) (a) 7., 10., 11., and 20., if the seller and the purchaser of such services and property or item are members of the same affiliated group under section 1504 of the Internal Revenue Code and are eligible to file a single consolidated return for federal income tax purposes. For purposes of this subsection, if a seller purchases a taxable service, or item or property under s. 77.52 (1) (b) or (c), or tangible personal property, as described in this subsection, that is subsequently sold to a member of the seller's affiliated group and the sale is exempt under this subsection from the taxes imposed under this subchapter, the original purchase of the taxable service, or item or property under s. 77.52 (1) (b) or (c), or tangible personal property by the seller is not considered a sale for resale or exempt under this subsection.

77.54(50) (50) The sales price from the sale of and the storage, use, or other consumption of specified digital goods or additional digital goods, if the sale of and the storage, use, or other consumption of such goods sold in a tangible form is exempt from, or not subject to, taxation under this subchapter.

77.54(51) (51) The sales price from the sales of and the storage, use, or other consumption of products sold in a transaction that would be a bundled transaction, except that it contains taxable and nontaxable products as described in s. 77.51 (1f) (d), and except that the first person combining the products shall pay the tax imposed under this subchapter on the person's purchase price of the taxable items.

77.54(52) (52) The sales price from the sales of and the storage, use, or other consumption of products sold in a transaction that would be a bundled transaction, except that the transaction meets the conditions described in s. 77.51 (1f) (e).

77.54(54) (54) The sales price from the sale of and the storage, use, or other consumption of tangible personal property, and items and property under s. 77.52 (1) (b) and (c), and taxable services that are sold by a home exchange service that receives moneys from the appropriation account under s. 20.485 (1) (g) and is operated by the department of veterans affairs.

77.54(55) (55) The sales price from the police and fire protection fee imposed under s. 196.025 (6).

77.54(56) (56)

77.54(56)(a)(a) Beginning July 1, 2011, the sales price from the sale of and the storage, use, or other consumption of a product whose power source is wind energy, direct radiant energy received from the sun, or gas generated from anaerobic digestion of animal manure and other agricultural waste, if the product produces at least 200 watts of alternating current or 600 British thermal units per day, except that the exemption under this subsection does not apply to an uninterruptible power source that is designed primarily for computers.

77.54(56)(b) (b) Except for the sale of electricity or energy that is exempt from taxation under sub. (30), beginning on July 1, 2011, the sales price from the sale of and the storage, use, or other consumption of electricity or energy produced by a product described under par. (a).

77.54(57) (57)

77.54(57)(a)(a) In this subsection:

77.54(57)(a)1d. 1d. "Animals" include bacteria, viruses, and other microorganisms.

77.54(57)(a)2. 2. "Machinery" has the meaning given in s. 70.11 (27) (a) 2.

77.54(57)(a)5. 5. "Qualified research" has the meaning given in sub. (57d) (a) 4.

77.54(57)(a)6. 6. "Used exclusively" has the meaning given in sub. (3) (b) 3.

77.54(57)(b) (b) The sales price from the sale of and the storage, use, or other consumption of all of the following:

77.54(57)(b)3. 3. Machines and specific processing equipment, including accessories, attachments, and parts for the machines or equipment, that are used exclusively and directly in raising animals that are sold primarily to a biotechnology business, a public or private institution of higher education, or a governmental unit for exclusive and direct use by any such entity in qualified research or manufacturing.

77.54(57)(b)4. 4. The items listed in sub. (3m) (a) to (m), drugs, semen for artificial insemination, fuel, and electricity that are used exclusively and directly in raising animals that are sold primarily to a biotechnology business, a public or private institution of higher education, or a governmental unit for exclusive and direct use by any such entity in qualified research or manufacturing.

77.54(57d) (57d)

77.54(57d)(a)(a) In this subsection:

77.54(57d)(a)1. 1. "Building" has the meaning given in s. 70.111 (10) (a) 1.

77.54(57d)(a)2. 2. "Combined group" has the meaning given in s. 71.255 (1) (a).

77.54(57d)(a)3. 3. "Machinery" has the meaning given in s. 70.11 (27) (a) 2.

77.54(57d)(a)4. 4. "Qualified research" means qualified research as defined under section 41 (d) (1) of the Internal Revenue Code, except that it includes qualified research that is funded by a member of a combined group for another member of a combined group.

77.54(57d)(a)5. 5. "Used exclusively" has the meaning given in sub. (3) (b) 3.

77.54(57d)(b) (b) The sales price from the sale of and the storage, use, or other consumption of machinery and equipment, including attachments, parts, and accessories, and other tangible personal property or items or property under s. 77.52 (1) (b) or (c) that are sold to any of the following and that are consumed or destroyed or lose their identities while being used exclusively and directly in qualified research:

77.54(57d)(b)1. 1. A person engaged in manufacturing in this state at a building assessed under s. 70.995.

77.54(57d)(b)2. 2. A person engaged primarily in biotechnology in this state.

77.54(57d)(b)3. 3. A combined group member who is conducting qualified research for another combined group member and that other combined group member is a person described under subd. 1. or 2.

77.54(58) (58) The sales price from the sale of and the storage, use, or other consumption of snowmaking and snow-grooming machines and equipment, including accessories, attachments, and parts for the machines and equipment and the fuel and electricity used to operate such machines and equipment, that are used exclusively and directly for snowmaking and snow grooming at ski hills, ski slopes, and ski trails.

77.54(59) (59) The sales price from the sales of and the storage, use, or other consumption of advertising and promotional direct mail.

77.54(60) (60)

77.54(60)(a)(a) In this subsection, "lump sum contract" means a contract to perform real property construction activities and to provide tangible personal property, items or property under s. 77.52 (1) (b) or (c), or taxable services and for which the contractor quotes the charge for labor, services of subcontractors, tangible personal property, items and property under s. 77.52 (1) (b) and (c), and taxable services as one price, including a contract for which the contractor itemizes the charges for labor, services of subcontractors, tangible personal property, items and property under s. 77.52 (1) (b) and (c), and taxable services as part of a schedule of values or similar document.

77.54(60)(b) (b) The sales price from the sale of and the storage, use, or other consumption of tangible personal property, items and property under s. 77.52 (1) (b) and (c), and taxable services that are sold by a contractor as part of a lump sum contract, if the total sales price of all such taxable products is less than 10 percent of the total amount of the lump sum contract. Except as provided in par. (c), the contractor is the consumer of such taxable products and shall pay the tax imposed under this subchapter on the taxable products.

77.54(60)(c) (c) If the lump sum contract is entered into with an entity that is exempt from taxation under sub. (9a), the contractor is the consumer of all taxable products used by the contractor in real property construction activities, but the contractor may purchase without tax, for resale, tangible personal property, items and property under s. 77.52 (1) (b) and (c), and taxable services that are sold by the contractor as part of the lump sum contract with the entity and that are not consumed by the contractor in real property construction activities.

77.54(61) (61) The sales price from the sale of and the storage, use, or other consumption of the following by a person primarily engaged, as determined by the department, in commercial printing, book printing, or support activities for printing described under 323111, 323117, and 323120 of the North American Industry Classification System:

77.54(61)(a) (a) Computers and servers used primarily to store copies of the product that are sent to a digital printer, a platemaking machine, or a printing press or used primarily in prepress or postpress activities.

77.54(61)(b) (b) Tangible personal property purchased from out-of-state sellers that are temporarily stored, remain idle, and not used in this state and that are then delivered and used solely outside of this state.

77.54(61)(c) (c) In this subsection:

77.54(61)(c)1. 1. "Postpress activities" include paper bronzing, die-cutting, edging, embossing, folding, gilding, gluing, and indexing.

77.54(61)(c)2. 2. "Prepress activities" include making print-ready plates, typesetting, trade binding, and sample mounting.

77.54(61)(c)3. 3. "Temporarily" means not more than 180 days.

77.54 History History: 1971 c. 64, 154, 215, 311; 1973 c. 90, 156, 240; 1975 c. 39, 96, 102, 146, 200; 1977 c. 29; 1977 c. 83 ss. 13, 26; 1977 c. 250, 368, 418; 1979 c. 1, 34, 87, 174; 1981 c. 20; 1981 c. 79 s. 18; 1981 c. 96 s. 67; 1981 c. 264; 1981 c. 282 s. 47; 1981 c. 317; 1983 a. 27 ss. 1284d to 1284np, 2202 (38); 1983 a. 189 ss. 101, 106, 329 (5), (12), (13); 1983 a. 192, 287, 405, 426, 498, 510, 538, 544; 1985 a. 29, 149, 332; 1987 a. 27; 1987 a. 312 s. 17; 1987 a. 399; 1989 a. 31, 238, 270, 335, 359; 1991 a. 37, 39, 269, 316; 1993 a. 16, 263, 332; 1995 a. 27, 125, 225, 227; 1997 a. 27, 35, 41, 184, 237, 291; 1999 a. 9, 65, 83; 1999 a. 150 s. 672; 1999 a. 167; 2001 a. 16, 103, 109; 2003 a. 99, 128; 2005 a. 25, 74, 141, 149, 335, 366, 479; 2007 a. 11, 19, 20, 97, 130; 2009 a. 2, 28, 185, 204, 330; 2011 a. 7, 10, 32, 208, 260; 2013 a. 20, 145.

77.54 Annotation A taxpayer in the business of processing scrap metal is engaged in manufacturing under s. 77.51 (27) [now s. 77.54 (6m)]. H. Samuels Co. v. DOR, 70 Wis. 2d 1076, 236 N.W.2d 250 (1975).

77.54 Annotation A carrier's contract status is established under the "primary business test" if the carrier's primary occupation is the supplying of transportation for compensation, even though the operator owns the goods at the time of transport and carries them for the purpose of sale. If, however, the operator's primary business is manufacturing or another noncarrier commercial enterprise, a determination must be made as to whether the motor operations are in furtherance of the primary business or are conducted as a related enterprise with the purpose of profiting from the transportation. Gensler v. DOR, 70 Wis. 2d 1108, 236 N.W.2d 648 (1975).

77.54 Annotation The sale of a supper club's furnishings and equipment was an "occasional sale" under s. 77.54 (7). Three Lions Supper Club v. DOR, 72 Wis. 2d 546, 241 N.W.2d 190 (1976).

77.54 Annotation Consumption of gas at interstate pipeline compressor stations in Wisconsin is protected from state use tax by the commerce clause. Midwestern Gas Transmission Co. v. DOR, 84 Wis. 2d 261, 267 N.W.2d 253 (1978).

77.54 Annotation To satisfy s. 77.51 (27) [now s. 77.54 (7h)], a change in name must be attributable to a change in the nature, purpose, and function of the article. DOR v. Bailey-Bohrman Steel Corp. 93 Wis. 2d 602, 287 N.W.2d 715 (1980).

77.54 Annotation Semitrailers are "truck bodies" under sub. (5) (a). DOR v. Trudell Trailer Sales, 104 Wis. 2d 39, 310 N.W.2d 612 (1981).

77.54 Annotation A vending machine company, which placed machines in schools and hospitals, was the "seller" of the products dispensed by its machines. Servomation Corp. v. DOR, 106 Wis. 2d 616, 317 N.W.2d 464 (1982).

77.54 Annotation Under the "use or function" test, a greenhouse was a "machine" used in floriculture under sub. (3). DOR v. Greiling, 112 Wis. 2d 602, 334 N.W.2d 118 (1983).

77.54 Annotation The exemption under sub. (9a) (f) is limited to services used by tax-exempt organizations and does not extend to services by those foundations. DOR v. EAA Aviation Foundation, 143 Wis. 2d 681, 422 N.W.2d 458 (Ct. App. 1988).

77.54 Annotation Calf hutches are not "machines" exempt from sales tax under sub. (3). L.T. Hampel Corp. v. DOR, 157 Wis. 2d 422, 459 N.W.2d 598 (Ct. App. 1990).

77.54 Annotation Motor vehicles and machinery used with motor vehicles are not used "directly" in recycling activities and are not exempt under sub. (26m). DOR v. Parks-Pioneer, 170 Wis. 2d 44, 487 N.W.2d 63 (Ct. App. 1992).

77.54 Annotation The exemption for occasional sales under sub. (7) cannot apply to a seller who continues to make sales in a business after the business was sold and surrender of the sales tax permit was attempted. Carrion Corp. v. DOR, 179 Wis. 2d 254, 507 N.W.2d 356 (Ct. App. 1993).

77.54 Annotation "Merchandise" as used in sub. (6) (b) denotes commodities that are bought and sold. Luetzow Industries v. DOR, 197 Wis. 2d 917, 541 N.W.2d 810 (Ct. App. 1995).

77.54 Annotation A Mississippi River excursion boat that embarked from a Wisconsin port, crossed into out-of-state water without landing in that state, then disembarked in Wisconsin was not engaged in "interstate commerce" under sub. (13). LaCrosse Queen, Inc. v. DOR, 208 Wis. 2d 439, 561 N.W.2d 686 (1997), 95-2754.

77.54 Annotation Newspaper carriers were found not to be customers of a publisher. The sub. (6) (b) exemption for packing material was not applicable to materials used to package newspapers for delivery to the carriers. Madison Newspapers, Inc. v. DOR, 228 Wis. 2d 745, 599 N.W.2d 51 (Ct. App. 1999), 98-2980.

77.54 Annotation A corporation is a "resident of this state" under sub. (5) (a) if it is domiciled in Wisconsin and incorporated under the laws of this state. DOR v. Johnson Welding & Manufacturing Co., Inc. 2000 WI App 179, 238 Wis. 2d 243, 617 N.W.2d 193, 99-2429.



77.55 Exemptions from sales tax.

77.55  Exemptions from sales tax.

77.55(1) (1) There is exempted from the computation of the amount of the sales tax the sales price from the sale of any tangible personal property, or items or property under s. 77.52 (1) (b) or (c), or services to:

77.55(1)(a) (a) The United States, its unincorporated agencies and instrumentalities.

77.55(1)(b) (b) Any incorporated agency or instrumentality of the United States wholly owned by the United States or by a corporation wholly owned by the United States.

77.55(2) (2) There is exempted from the computation of the amount of the sales tax the sales price from sales of tangible personal property, and items and property under s. 77.52 (1) (b) and (c), to a common or contract carrier, shipped by the seller via the purchasing carrier under a bill of lading whether the freight is paid in advance, or the shipment is made freight charges collect, to a point outside this state and the property or item is actually transported to the out-of-state destination for use by the carrier in the conduct of its business as a carrier.

77.55(2m) (2m) There is exempted from the computation of the amount of sales tax the sales price from sales of railroad crossties to a common or contract carrier, shipped wholly or in part by way of the purchasing carrier under a bill of lading, whether the freight is paid in advance or the shipment is made freight charges collect, to a point outside this state if the property is transported to the out-of-state destination for use by the carrier in the conduct of its business as a carrier. Interruption of the shipment for storage, drying, processing or creosoting of the railroad crossties in this state does not invalidate the exemption under this subsection.

77.55(3) (3) There is exempted from the computation of the amount of the sales tax the sales price from sales of tangible personal property, and items and property under s. 77.52 (1) (b) and (c), purchased for use solely outside this state and delivered to a forwarding agent, export packer, or other person engaged in the business of preparing goods for export or arranging for their exportation, and actually delivered to a port outside the continental limits of the United States prior to making any use thereof.

77.55 History History: 1985 a. 29; 1999 a. 83; 2009 a. 2, 28.



77.56 Exemptions from use tax.

77.56  Exemptions from use tax.

77.56(1) (1) The storage, use or other consumption in this state of tangible personal property, and items, property, and goods under s. 77.52 (1) (b), (c), and (d), the sales price from the sale of which is reported to the department in the measure of the sales tax, is exempted from the use tax.

77.56(2) (2) The loan by an automobile dealer of a motor vehicle to any school or school district for a driver training educational program conducted by the school or school district is exempt from the use tax.

77.56(3) (3) The donation to an entity specified under s. 77.54 (9a) of property that has been purchased tax-free for resale or upon the presentation of a valid exemption certificate is exempt from the use tax.

77.56 History History: 1989 a. 31; 1995 a. 27; 2009 a. 2, 28.



77.57 Liability of purchaser.

77.57  Liability of purchaser. If a purchaser certifies in writing to a seller that the tangible personal property or items, property, or goods under s. 77.52 (1) (b), (c), or (d) purchased will be used in a manner or for a purpose entitling the seller to regard the sales price from the sale as exempted by this subchapter from the computation of the amount of the sales tax and uses the property or items, property, or goods under s. 77.52 (1) (b), (c), or (d) in some other manner or for some other purpose, the purchaser is liable for payment of the sales tax. The tax shall be measured by the sales price of the property or items, property, or goods under s. 77.52 (1) (b), (c), or (d) to the purchaser.

77.57 History History: 1983 a. 405; 2009 a. 2.

77.57 Annotation A seller is not relieved of liability if the purchaser's certificate on its face fails to state a legal basis for exempting the sale. DOR v. Moebius Printing Co. 89 Wis. 2d 610, 279 N.W.2d 213 (1979).



77.58 Returns and payments.

77.58  Returns and payments.

77.58(1) (1) The taxes imposed by this subchapter for each calendar quarter are due and payable on the last day of the month next succeeding the calendar quarter for which imposed except that:

77.58(1)(a) (a) If the amount of tax for any calendar quarter exceeds $1,200, the department may require by written notice to the taxpayer that the taxes imposed on and after the date specified in the notice are due and payable on the last day of the month next succeeding the calendar month for which imposed.

77.58(1)(b) (b) If the amount of tax for any calendar quarter exceeds $3,600, the department may require by written notice to the taxpayer that the taxes imposed on and after the date specified in the notice are due and payable on the 20th day of the month next succeeding the calendar month for which imposed. The payment is timely if it fulfills the requirements under s. 77.61 (14).

77.58(1m) (1m) Persons who owe amounts under this subchapter shall pay them by mailing or delivering them to the department or, if the department prescribes another method of submitting or another destination, those persons shall pay those amounts in that other method or to that other destination.

77.58(2) (2) A return shall be filed by the last day of the month next succeeding each calendar quarter for taxes imposed for the preceding calendar quarter except that:

77.58(2)(a) (a) If payments are required to be made monthly and are due and payable on the last day of the month next succeeding the calendar month for which imposed under sub. (1) (a), a return shall be filed by the last day of the month next succeeding each calendar month for taxes imposed for the preceding calendar month.

77.58(2)(b) (b) If payments are required to be made monthly and are due and payable on the 20th day of the month next succeeding the calendar month for which imposed under sub. (1) (b), a return shall be filed by the 20th day of the month next succeeding each calendar month for taxes imposed for the preceding calendar month.

77.58(2)(c) (c) Returns and payments under this section are timely if they meet the requirements under s. 77.61 (14).

77.58(2)(d) (d) Except for a seller who uses a certified service provider, a seller who registers through the streamlined sales tax governing board's central registration system and indicates at the time of registration that it anticipates making no sales into this state is not required to file a return in this state until such time as it makes a taxable sale that is sourced to this state under s. 77.522. Once a seller to which this provision applies makes a taxable sale that is sourced to this state under s. 77.522, that seller is required to file a return that is due by the last day of the month following the last day of the calendar quarter in which the sale occurred and shall continue to file returns by the last day of the month following the last day of each calendar quarter thereafter, unless the seller is notified in writing by the department of a different filing frequency.

77.58(3) (3)

77.58(3)(a)(a) Except as provided in sub. (2) (d), for purposes of the sales tax a return shall be filed by every seller. Except as provided in sub. (2) (d), for purposes of the use tax a return shall be filed by every retailer engaged in business in this state and by every person purchasing tangible personal property, or items, property, or goods under s. 77.52 (1) (b), (c), or (d), or services, the storage, use or other consumption of which is subject to the use tax, who has not paid the use tax due to a retailer required to collect the tax. If a qualified subchapter S subsidiary is not regarded as a separate entity under ch. 71, the owner of that subsidiary shall elect to either include the information for that subsidiary on the owner's return or file a separate electronic return for that entity. If a single-owner entity is disregarded as a separate entity under ch. 71, the owner shall elect to either include the information from the entity on the owner's return or file a separate electronic return for that entity. If an owner that owns more than one entity that is disregarded as a separate entity under ch. 71 elects to file a separate return for one of its disregarded entities, the owner shall file separate returns for all of its disregarded entities. Returns filed under this paragraph shall be signed by the person required to file the return or by a duly authorized agent but need not be verified by oath.

77.58(3)(b) (b) The return shall show the amount of the taxes for the period covered by the return and such other information as the department deems necessary for the proper administration of this subchapter.

77.58(4) (4) The person required to file the return shall deliver the return together with a remittance of the amount of the tax due to the office of the department or such other place as the department designates in the manner and form prescribed by the department.

77.58(5) (5) The department, if it deems it necessary to ensure payment to or facilitate the collection by the state of the amount of taxes, may require returns and payments of the amount of taxes for other than quarterly periods. The department may, if satisfied that the revenues will be adequately safeguarded, permit returns and payments of the amount of taxes for other than quarterly periods. Such returns or payments shall be due or payable by the last day of the month next succeeding the end of the reporting or paying period, except that the department may require by written notice to the taxpayer that the returns or payments shall be due or payable by the 20th day of the month next succeeding the end of the reporting or paying period. Any person who discontinues business or who does not hold a valid permit under s. 77.52 (9) prior to the end of a reporting period shall, within 30 days after such discontinuance or after the date on which the person ceases to hold a valid permit, file a return and pay the taxes due from the beginning of such reporting period. If a business is discontinued and a final report thereon has been made covering all payments due or refunds claimed as provided in this section, the account shall be closed, the seller's permit terminated and, notwithstanding any other provisions of this section, no further reports may be required.

77.58(6) (6) For the purposes of the sales tax, the sales price from rentals, licenses, or leases of tangible personal property or items, property, or goods under s. 77.52 (1) (b), (c), or (d) shall be reported and the tax paid in accordance with such rules as the department prescribes.

77.58(6m) (6m)

77.58(6m)(a)(a) The department may, in cases where it is satisfied that an undue hardship would otherwise result, permit the reporting of a sales price or purchase price on some basis other than the accrual basis.

77.58(6m)(b) (b) The entire sales price of credit transactions shall be reported in the period in which the sale is made without reduction in the amount of tax payable by the retailer by reason of the retailer's transfer at a discount of any open account, note, conditional sales contract, lease contract, or other evidence of indebtedness.

77.58(7) (7) The department for good cause may extend for not to exceed one month the time for making any return or paying any amount required to be paid by this subchapter. The extension may be granted at any time provided a request therefor is filed with the department within or prior to the period for which the extension is requested.

77.58(8) (8) In any case in which a retailer who has accepted a resale or exemption certificate is subsequently required to pay a sales or use tax measured by the sale, the retailer may recover the amount of the tax as a debt due from the person who furnished such certificate.

77.58(9a) (9a) In addition to filing a return as provided in this section, a person described under s. 77.524 (3), (4), or (5) shall provide to the department any information that the department considers necessary for the administration of this subchapter, in the manner prescribed by the department, except that the department may not require that the person provide such information to the department more than once every 180 days.

77.58 History History: 1971 c. 316; 1975 c. 39, 199; 1977 c. 29, 142; 1979 c. 1, 174, 221, 355; 1981 c. 20; 1983 a. 405; 1991 a. 316; 1995 a. 27; 1997 a. 27; 2009 a. 2, 28, 330; 2013 a. 20.



77.585 Return adjustments.

77.585  Return adjustments.

77.585(1)(1)

77.585(1)(a)(a) In this subsection, "bad debt" means the portion of the sales price or purchase price that the seller has previously reported as taxable under this subchapter, and for which the seller has paid the tax, and that the seller may claim as a deduction under section 166 of the Internal Revenue Code. "Bad debt" does not include financing charges or interest, sales or use taxes imposed on the sales price or purchase price, uncollectible amounts on tangible personal property or items, property, or goods under s. 77.52 (1) (b), (c), or (d) that remain in the seller's possession until the full sales price or purchase price is paid, expenses incurred in attempting to collect any debt, debts sold or assigned to 3rd parties for collection, and repossessed property or items.

77.585(1)(b) (b) A seller may claim as a deduction on a return under s. 77.58 the amount of any bad debt that the seller writes off as uncollectible in the seller's books and records and that is eligible to be deducted as a bad debt for federal income tax purposes, regardless of whether the seller is required to file a federal income tax return. A seller who claims a deduction under this paragraph shall claim the deduction on the return under s. 77.58 that is submitted for the period in which the seller writes off the amount of the deduction as uncollectible in the seller's books and records and in which such amount is eligible to be deducted as bad debt for federal income tax purposes. If the seller subsequently collects in whole or in part any bad debt for which a deduction is claimed under this paragraph, the seller shall include the amount collected in the return filed for the period in which the amount is collected and shall pay the tax with the return.

77.585(1)(c) (c) For purposes of computing a bad debt deduction or reporting a payment received on a previously claimed bad debt, any payment made on a debt or on an account is applied first to the price of the tangible personal property, or items, property, or goods under s. 77.52 (1) (b), (c), or (d), or service sold, and the proportionate share of the sales tax on that property, or items, property, or goods under s. 77.52 (1) (b), (c), or (d), or service, and then to interest, service charges, and other charges related to the sale.

77.585(1)(d) (d) A seller may obtain a refund of the tax reported for any bad debt amount deducted under par. (b) that exceeds the amount of the seller's taxable sales as provided under s. 77.59 (4), except that the period for making a claim as determined under s. 77.59 (4) begins on the date on which the return on which the bad debt could be claimed would have been required to be submitted to the department under s. 77.58.

77.585(1)(e) (e) If a seller is using a certified service provider, the certified service provider may claim a bad debt deduction under this subsection on the seller's behalf if the seller has not claimed and will not claim the same deduction. A certified service provider who receives a bad debt deduction under this subsection shall credit that deduction to the seller and a certified service provider who receives a refund under this subsection shall submit that refund to the seller.

77.585(1)(f) (f) If a bad debt relates to the retail sales of tangible personal property, or items, property, or goods under s. 77.52 (1) (b), (c), or (d), or taxable services that were sourced to this state and to one or more other states, as determined under s. 77.522, the total amount of such bad debt shall be apportioned among the states to which the underlying sales were sourced in a manner prescribed by the department to arrive at the amount of the deduction under par. (b).

77.585(2) (2) If a lessor of tangible personal property or items, property, or goods under s. 77.52 (1) (b), (c), or (d) has reimbursed the vendor for the sales tax on the sale of the property, items, or goods by the vendor to the lessor, the tax due from the lessor on the rental receipts may be offset by a credit equal to the tax otherwise due on the rental receipts from the property, items, or goods for the reporting period. The credit shall expire when the cumulative rental receipts equal the sales price upon which the vendor paid sales taxes to this state.

77.585(3) (3) If a purchaser of tangible personal property or items, property, or goods under s. 77.52 (1) (b), (c), or (d) has reimbursed the vendor of the property, items, or goods for the sales tax on the sale and subsequently, before making any use of the property, items, or goods other than retention, demonstration, or display while holding it for sale or rental, makes a taxable sale of the property, items, or goods the tax due on the taxable sale may be offset by the tax reimbursed.

77.585(4) (4) A seller may claim a deduction on any part of the sales price or purchase price that the seller refunds in cash or credit as a result of returned tangible personal property or items, property, or goods under s. 77.52 (1) (b), (c), or (d) or adjustments in the sales price or purchase price after the sale has been completed, if the seller has included the refunded price in a prior return made by the seller and has paid the tax on such price, and if the seller has returned to the purchaser in cash or in credit all tax previously paid by the purchaser on the amount of the refund at the time of the purchase. A deduction under this subsection shall be claimed on the return for the period in which the refund is paid.

77.585(5) (5) No reduction in the amount of tax payable by the retailer is allowable in the event that tangible personal property or items, property, or goods under s. 77.52 (1) (b), (c), or (d) sold on credit are repossessed except where the entire consideration paid by the purchaser is refunded to the purchaser or where a credit for a worthless account is allowable under sub. (1).

77.585(6) (6) A purchaser who is subject to the use tax on the storage, use, or other consumption of fuel may claim a deduction from the purchase price that is subject to the use tax for fuel taxes refunded by this state or the United States to the purchaser that is included in the purchase price of the fuel.

77.585(7) (7) For sales tax purposes, if a retailer establishes to the department's satisfaction that the sales tax has been added to the total amount of the sales price and has not been absorbed by the retailer, the total amount of the sales price shall be the amount received exclusive of the sales tax imposed.

77.585(8) (8)

77.585(8)(a)(a) A sale or purchase involving transfer of ownership of tangible personal property, or items or property under s. 77.52 (1) (b) or (c), is completed at the time when possession is transferred by the seller or the seller's agent to the purchaser or the purchaser's agent, except that for purposes of sub. (1) a common carrier or the U.S. postal service shall be considered the agent of the seller, regardless of any f.o.b. point and regardless of the method by which freight or postage is paid.

77.585(8)(b) (b)

77.585(8)(b)1.1. Except as provided in subd. 2., a sale or purchase involving a digital good under s. 77.52 (1) (d) is completed at the time when possession is transferred by the seller or the seller's agent to the purchaser or the purchaser's agent or when the digital good is first used, whichever comes first.

77.585(8)(b)2. 2. A sale or purchase of a product transferred electronically, including a digital good under s. 77.52 (1) (d), that is sold by subscription, is completed at the time when the payment for the subscription is due to the seller. For purposes of this subdivision, "subscription" means an agreement with a seller that grants the consumer the right to obtain products transferred electronically from within one or more product categories having the same tax treatment, in a fixed quantity or for a fixed period of time, or both.

77.585(9) (9)

77.585(9)(a)(a) Subject to 2005 Wisconsin Act 479, section 17, a purchaser may claim as a deduction that portion of its purchase price of Internet equipment used in the broadband market for which the tax was imposed under this subchapter, if the purchaser certifies to the department of commerce, in the manner prescribed by the department of commerce, that the purchaser will, within 24 months after July 1, 2007, make an investment that is reasonably calculated to increase broadband Internet availability in this state. The purchaser shall claim the deduction in the same reporting period as the purchaser paid the tax imposed under this subchapter.

77.585(9)(b) (b) Every person who is required to make the investment under par. (a) shall, within 60 days after the end of the year in which the investment is made, file a report with the department of commerce that provides a detailed description of the investment, including the amount invested. The department of commerce shall provide copies of the report to the department of administration, the department of revenue, and the public service commission.

77.585(10) (10) A retailer who receives an exemption certificate that complies with s. 77.52 (14) after reporting a sale covered by the exemption certificate as taxable, having paid the tax to the department, and having returned to the buyer in cash or in credit all tax previously paid by the buyer, may claim a deduction on the return filed for the reporting period in which the exemption certificate is received, for the sales price or purchase price previously reported as taxable. This subsection does not apply if the reporting period in which the exemption certificate is received is in a taxable year of the retailer that is subsequent to the taxable year of the retailer in which the sale covered by the exemption certificate occurred. For purposes of this subsection, the taxable year of the retailer is the same as the retailer's taxable year under ch. 71.

77.585 History History: 2009 a. 2 ss. 473, 474, 492; 2009 a. 28, 330; 2013 a. 20.



77.59 Deficiency and refund determinations.

77.59  Deficiency and refund determinations.

77.59(1) (1) The department may, by office audit, determine the tax required to be paid to the state or the refund due to any person pursuant to this subchapter. The determination may be made upon the basis of the facts contained in the return being audited or upon the basis of any other information within the department's possession. The determination shall be presumed to be correct and the burden of proving it to be incorrect shall be upon the person challenging the correctness thereof. One or more such office audit determinations may be made of the amount due for any one or for more than one period.

77.59(2) (2) The department may, by field audit, determine the tax required to be paid to the state or the refund due to any person under this subchapter. The determination may be made upon the basis of the facts contained in the return being audited or upon any other information in the department's possession. The determination may be made on the basis of sampling, whether or not the person being audited has complete records of transactions and whether or not the person being audited consents. The department may examine and inspect the books, records, memoranda and property of any person in order to verify the tax liability of that person or of another person. The department may subpoena any person to give testimony under oath before it and to produce whatever books, records or memoranda are necessary in order to enable the department to verify the tax liability of that person or of another person. The determination shall be presumed to be correct and the burden of proving it to be incorrect shall be upon the person challenging its correctness. A determination by the department in a field audit becomes final at the expiration of the appeal periods provided in sub. (6), and the tax liability of the taxpayer for the period audited may not be subsequently adjusted except as provided in sub. (4) (b), (8) or (8m). If the taxpayer files or is required to file more than one return for the taxpayer's fiscal year or for a calendar year, the determination made by field audit for that fiscal or calendar year shall be based on the receipts, purchases, deductions and exemptions for the entire fiscal or calendar year.

77.59(2m) (2m) The department may audit, or may authorize others to audit, sellers and certified service providers who are registered with the department pursuant to the agreement, as defined in s. 77.65 (2) (a).

77.59(3) (3) No determination of the tax liability of a person may be made unless written notice of the determination is given to the taxpayer within 4 years after the due date of the taxpayer's Wisconsin income or franchise tax return or, if exempt, within 4 years of the 15th day of the 4th month of the year following the close of the calendar or fiscal year, within 4 years of the dissolution of a corporation or within 4 years of the date any sales and use tax return required to be filed for any period in that year was filed, whichever is later. The notice required under this paragraph shall specify whether the determination is an office audit determination or a field audit determination, and it shall be in writing. If the department is unable to obtain service by mail, publication of it as a class 3 notice, under ch. 985, shall be service of notice in any case where notice is required under this subchapter.

77.59(3m) (3m) If the taxpayer has consented in writing to the giving of notice of determination after the time under sub. (3), the notice may be given, and the taxpayer may file a claim for a refund, at any time prior to the expiration of the period agreed upon. The period so agreed upon may be extended by subsequent agreements in writing.

77.59(4) (4)

77.59(4)(a)(a) Except as provided in sub. (3m), at any time within 4 years after the due date of a person's corresponding Wisconsin income or franchise tax return or, if exempt, within 4 years of the 15th day of the 4th month of the year following the close of the calendar or fiscal year for which that person files a claim, that person may, unless a determination by the department by office or field audit of a seller has been made and unless a determination by office audit of a buyer other than an audit in which the tax that is the subject of the refund claim was not adjusted has been made and unless a determination by field audit of the buyer has been made, file with the department a claim for refund of taxes paid to the department by that person. If the amount of the claim is at least $50 or if either the seller has ceased doing business, the buyer is being field audited or the seller may no longer file a claim, the buyer may, within the time period under this subsection, file a claim with the department for a refund of the taxes paid to the seller. A claim is timely if it fulfills the requirements under s. 77.61 (14). A buyer may claim a refund under this paragraph only on a form prescribed by the department, only by signing that form and only if the seller signs the form unless the department waives that requirement. If both a buyer and a seller file a valid claim for the same refund, the department may pay either claim. The claim for refund shall be regarded as a request for determination. The determination thus requested shall be made by the department within one year after the claim for refund is received by it unless the taxpayer has consented in writing to an extension of the one-year time period prior to its expiration.

77.59(4)(b) (b) A claim for refund that is not to be passed along to customers under sub. (8m) may be made within 2 years of the determination of a tax assessed by office audit or field audit and paid if the tax was not protested by the filing of a petition for redetermination. A claim is timely if it fulfills the requirements under s. 77.61 (14). No claim may be allowed under this paragraph for any tax self-assessed by the taxpayer. If a claim is filed under this paragraph, the department may make an additional assessment in respect to any item that was a subject of the prior assessment.

77.59(5) (5) The department may offset the amount of any refund for a period, together with interest on the refund, against deficiencies for another period, and against penalties and interest on the deficiencies, or against any amount of whatever kind, due and owing on the books of the department from the person who is entitled to the refund. If the refund is to be paid to a buyer, the department may also set off amounts in the manner in which it sets off income tax and franchise tax refunds under s. 71.93 and may set off amounts for child support or maintenance or both in the manner in which it sets off income taxes under ss. 49.855 and 71.93 (3), (6) and (7).

77.59(5m) (5m) A seller who receives a refund under sub. (4) (a) or (b) of taxes that the seller has collected from buyers, who collects amounts as taxes erroneously from buyers, but who does not remit such amounts to the state, or who is entitled to a refund under sub. (4) (a) or (b) that is offset under sub. (5), shall submit the taxes and related interest to the buyers from whom the taxes were collected, or to the department if the seller cannot locate the buyers, within 90 days after the date of the refund, after the date of the offset, or after discovering that the seller has collected taxes erroneously from the buyers. If the seller does not submit the taxes and related interest to the department or the buyers within that period, the seller shall submit to the department any part of a refund or taxes that the seller does not submit to a buyer or to the department along with a penalty of 25% of the amount not submitted or, in the case of fraud, a penalty equal to the amount not submitted. A person who collects amounts as taxes erroneously from buyers for a real property construction activity or nontaxable service may reduce the taxes and interest that he or she is required to submit to the buyer or to the department under this subsection for that activity or service by the amount of tax and interest subsequently due and paid on the sale of or the storage, use, or other consumption of tangible personal property, or items, property, or goods under s. 77.52 (1) (b), (c), or (d) that are used by the person in that activity or service and transferred to the buyer.

77.59(6) (6) Except as provided in sub. (4) (b), a determination by the department is final unless, within 60 days after receipt of the notice of the determination, the taxpayer, or other person directly interested, petitions the department for a redetermination. A petition is timely if it fulfills the requirements under s. 77.61 (14). In the case of notice served by publication, the 60-day period commences with the last day of publication of the notice.

77.59(6)(a) (a) Within 6 months of the receipt by the department of the petition for redetermination, the department shall notify the petitioner of its redetermination. The redetermination shall become final 60 days after receipt by the petitioner of notice of the redetermination unless, within that 60-day period, the petitioner appeals the redetermination under par. (b).

77.59(6)(b) (b) Appeals from the department's redeterminations shall be governed by the statutes applicable to income or franchise tax appeals but all appeals from decisions of the tax appeals commission with respect to the taxes imposed by this subchapter shall be appealed to the circuit court for Dane County or to the circuit court for the county where the taxpayer's commercial domicile, as defined in s. 71.01 (1b), is located, where the taxpayer owns other property, or where the taxpayer transacts business in this state.

77.59(6)(c) (c) The department shall notify any person who files a petition for redetermination that the person may deposit the entire deficiency determination, including any penalty or interest, with the department when the petition is filed or at any time before the department makes its redetermination. Any deposited amount which is refunded shall bear interest at the rate of 3 percent per year during the time the funds were on deposit. A person may also pay any portion of a deficiency determination admitted to be correct and the payment shall be considered an admission of the validity of that portion of the deficiency determination and may not be recovered in an appeal or in any other action or proceeding.

77.59 Cross-reference Cross-reference: See also s. Tax 1.14, Wis. adm. code.

77.59(7) (7) If the department believes that the collection of any tax imposed by this subchapter will be jeopardized by delay, it shall notify the person determined to owe the tax of its intention to proceed under s. 71.91 (5) for collection of the amount determined to be owing, including penalties and interest. Such notice shall be by certified or registered mail or by personal service and the warrant of the department shall not issue if the person, within 10 days after such notice furnishes a bond in such amount not exceeding double the amount determined to be owing and with such sureties as the department approves, conditioned upon the payment of so much of the taxes, interest, and penalties as shall finally be determined to be due. Nothing in this subsection shall affect the review of determinations of tax as provided in this subchapter and any amounts collected under this subsection shall be deposited with the department and disbursed after final determination of the taxes as are amounts deposited under ss. 71.89 (1) and 71.90 (2).

77.59(8) (8) Notwithstanding any other provision of this subchapter, if a person fails to file a report or return required by this subchapter or files a false or fraudulent report or return with the intent in either case to defeat or evade tax required to be paid, the department may determine the proper tax due at any time and without regard to when such failure or filing occurred and without regard to whether a field audit determination was previously made. The department may, at any time, examine and inspect any of the books, records, memoranda, or property of any person and make whatever inquiry, including the subpoena of persons, necessary to the determination of whether a failure to file or a filing was with the intent to defeat or evade the tax.

77.59(8m) (8m) Within the time period under sub. (4), the department of revenue may refund excess taxes paid to it under this chapter, even if the person applying for the refund has been field audited in respect to those taxes, if the applicant's customers have filed valid claims for refunds with the applicant and if the refund is passed along to those customers.

77.59(9) (9)

77.59(9)(a)(a) Except as provided in par. (b), if any person fails to file a return, the department shall make an estimate of the amount of the sales price of the person's sales, or, as the case may be, of the amount of the total purchase price of tangible personal property, or items, property, or goods under s. 77.52 (1) (b), (c), or (d), or taxable service sold or purchased by the person, the sale by or the storage, use, or other consumption of which in this state is subject to sales or use tax. The estimate shall be made for the period in respect to which the person failed to make a return and shall be based upon any information which is in the department's possession or may come into its possession. Upon the basis of this estimate the department shall compute and determine the amount required to be paid to the state, adding to the sum thus arrived at a penalty equal to 25% thereof. One or more such determinations may be made for one or for more than one period. When a business is discontinued a determination may be made at any time thereafter, within the periods specified in sub. (3), as to liability arising out of that business.

77.59(9)(b) (b) If a seller is not required to register and obtain a permit under s. 77.52 (7) or 77.53 (9), but has registered and obtained a permit under s. 77.52 (7) or 77.53 (9) and has failed to timely file a return that is due, the department shall notify the seller of the failure to file and provide the seller at least 30 days to file the return prior to making the estimate described in par. (a), except that if the seller has a history of not filing returns, or filing returns late, the department may make the estimate under par. (a) without providing such notice.

77.59(9m) (9m) If the department determines that a liability exists under this subchapter and that the liability may be owed by more than one person, the department may assess the entire amount to each person, specifying that it is assessing in the alternative. If the department determines that a liability exists under this subchapter and that the liability may be for either sales taxes or use taxes, the department may make an assessment for both taxes, specifying that it is assessing in the alternative.

77.59(9n) (9n)

77.59(9n)(a)(a) Notwithstanding s. 73.03 (47), and except as provided in par. (b), no seller or certified service provider is liable for tax, interest, or penalties imposed on a transaction under this subchapter if the seller or certified service provider charged and collected the incorrect amount of the sales or use tax as a result of relying on erroneous data provided in the databases under s. 73.03 (61) (e) and (f).

77.59(9n)(b) (b) Notwithstanding s. 73.03 (47), no seller or certified service provider is liable for the tax, interest, or penalties imposed on a transaction under this subchapter if the seller or certified service provider failed to collect the sales and use taxes due on an item or transaction because the seller or certified service provider relied on the certification under s. 73.03 (61) (b). This paragraph does not apply to a seller or certified service provider who has incorrectly classified an item or transaction into a specific product category, unless such classification was approved by the states that are signatories to the agreement, as defined in s. 77.65 (2) (a). If the state determines that it has incorrectly classified an item or transaction, sellers and certified service providers that do not revise the classification of the item or transaction within 10 days after receiving notice from the department that an item or transaction was incorrectly classified are liable for the tax, interest, or penalties imposed on the item or transaction for the incorrect classification after the 10-day period.

77.59(9n)(c) (c) Except as otherwise provided in this paragraph, a purchaser is not liable for the tax, interest, or penalties imposed on a transaction under this subchapter if the seller or certified service provider from whom the purchaser made the purchase relied on erroneous data provided in the databases under s. 73.03 (61) (e) and (f) or if the purchaser relied on erroneous data provided in the databases under s. 73.03 (61) (e) and (f). With respect to reliance on the database provided under s. 73.03 (61) (e), the relief provided under this paragraph is limited to the erroneous classification in the database of terms defined in this subchapter and specifically identified in the database as being "taxable," "exempt," "included in sales price" or "excluded from sales price," or "included in the definition" or "excluded from the definition." With respect to reliance on the database provided under s. 73.03 (61) (f), the relief provided under this paragraph does not apply to transactions by which the product is received by the purchaser at the business location of the seller.

77.59(9p) (9p)

77.59(9p)(a)(a) If a customer purchases a service that is subject to 4 USC 116 to 126, as amended by P.L. 106-252, and if the customer believes that the amount of the tax assessed for the service under this subchapter or the place of primary use or taxing jurisdiction assigned to the service is erroneous, the customer may request that the service provider correct the alleged error by sending a written notice to the service provider. The notice shall include a description of the alleged error, the street address for the customer's place of primary use of the service, the account name and number of the service for which the customer seeks a correction, and any other information that the service provider reasonably requires to process the request. Within 60 days from the date that a service provider receives a request under this paragraph, the service provider shall review its records to determine the customer's taxing jurisdiction. If the review indicates that there is no error as alleged, the service provider shall explain the findings of the review in writing to the customer. If the review indicates that there is an error as alleged, the service provider shall correct the error and shall refund or credit the amount of any tax collected erroneously, along with the related interest, as a result of the error from the customer in the previous 48 months, consistent with s. 77.59 (4). A customer may take no other action against the service provider, or commence any action, to correct an alleged error in the amount of the tax assessed under this subchapter on a service that is subject to 4 USC 116 to 126, as amended by P.L. 106-252, or to correct an alleged error in the assigned place of primary use or taxing jurisdiction, unless the customer has exhausted his or her remedies under this paragraph.

77.59(9p)(b) (b) If a customer purchases a service that is not subject to 4 USC 116 to 126, as amended by P.L. 106-252, tangible personal property, or items, property, or goods under s. 77.52 (1) (b), (c), or (d), and if the customer believes that the amount of the tax assessed for the sale of the service, property, items, or goods under this subchapter is erroneous, the customer may request that the seller correct the alleged error by sending a written notice to the seller. The notice shall include a description of the alleged error and any other information that the seller reasonably requires to process the request. Within 60 days from the date that a seller receives a request under this paragraph, the seller shall review its records to determine the validity of the customer's claim. If the review indicates that there is no error as alleged, the seller shall explain the findings of the review in writing to the customer. If the review indicates that there is an error as alleged, the seller shall correct the error and shall refund the amount of any tax collected erroneously, along with the related interest, as a result of the error from the customer, consistent with s. 77.59 (4). A customer may take no other action against the seller, or commence any action against the seller, to correct an alleged error in the amount of the tax assessed under this subchapter on a service that is not subject to 4 USC 116 to 126, as amended by P.L. 106-252, tangible personal property, or items, property, or goods under s. 77.52 (1) (b), (c), or (d) unless the customer has exhausted his or her remedies under this paragraph.

77.59(9r) (9r) With regard to a purchaser's request for a refund under this section, a seller is presumed to have reasonable business practices if the seller uses a certified service provider, a certified automated system, as defined in s. 77.524 (1) (am), or a proprietary system certified by the department to collect the taxes imposed under this subchapter and if the seller has remitted to the department all taxes collected under this subchapter, less any deductions, credits, or allowances.

77.59(10) (10) As used in this section, "tax" or "taxes" include penalties and interest.

77.59 History History: 1975 c. 186; 1979 c. 174, 203, 221; 1981 c. 20; 1983 a. 27; 1985 a. 29; 1985 a. 261 ss. 13g, 13m, 13t; 1987 a. 312 s. 17; 1991 a. 39, 269; 1993 a. 308, 437; 1995 a. 404; 2003 a. 33; 2005 a. 49; 2007 a. 20; 2009 a. 2 ss. 386, 493 to 498; 2009 a. 28, 330; 2013 a. 20.

77.59 Annotation A "spot check" by the department of a taxpayer's records for a single month was a "field audit" under sub. (2) covering that period only. DOR v. Moebius Printing Co. 89 Wis. 2d 610, 279 N.W.2d 213 (1979).

77.59 Annotation All persons who have paid excess sales tax may file a claim for a refund under sub. (4) regardless of whether the taxes were paid to a retailer or to the department. Dairyland Harvestore v. DOR, 151 Wis. 2d 799, 447 N.W.2d 56 (Ct. App. 1989).

77.59 Annotation If a sales and use tax return is never filed, the statute of limitations under sub. (3) never begins to run. Zignego Co., Inc. v. DOR, 211 Wis. 2d 819, 565 N.W.2d 590 (Ct. App. 1997), 96-1965.



77.60 Interest and penalties.

77.60  Interest and penalties.

77.60(1) (1)

77.60(1)(a)(a) Except as provided in par. (b), unpaid taxes shall bear interest at the rate of 12% per year from the due date of the return until paid or deposited with the department. Taxes refunded to the seller shall bear interest at 3 percent per year from the due date of the return to the date on which the refund is certified on the refund rolls. An extension of time within which to file a return shall not extend the due date of the return for purposes of interest computation. Taxes refunded to the buyer shall bear interest at 3 percent per year from the last day of the month following the month during which the buyer paid the tax to the date on which the refund is certified on the refund rolls.

77.60(1)(b) (b) Any unpaid taxes for a calendar year or a fiscal year resulting from a field audit shall bear interest at the rate of 12% per year from the due date of the taxpayer's Wisconsin income or franchise tax return for that calendar or fiscal year or, if exempt, from the 15th day of the 4th month of the year after the close of the calendar or fiscal year for which the taxes are due to the date on which the taxes are paid or, if unpaid, become delinquent, whichever is earlier.

77.60(1m) (1m) All nondelinquent payments of additional amounts owed shall be applied in the following order: penalties, interest, tax principal.

77.60(2) (2) Upon a showing by the department under s. 73.16 (4), delinquent sales and use tax returns shall be subject to a $20 late filing fee unless the return was not timely filed because of the death of the person required to file. The fee shall not apply if the department has failed to issue a seller's permit or a use tax registration within 30 days of the receipt of an application for a seller's permit or use tax registration accompanied by the fee established under s. 73.03 (50), if the person does not hold a valid certificate under s. 73.03 (50), and the security required under s. 77.61 (2) has not been placed with the department. Delinquent sales and use taxes shall bear interest at the rate of 1.5% per month until paid. The taxes imposed by this subchapter shall become delinquent if not paid:

77.60(2)(a) (a) In the case of a timely filed return, on or before the due date of the return, or on or before the expiration of an extension period if one has been granted.

77.60(2)(b) (b) In the case of no return filed or a return filed late, by the due date of the return.

77.60(2)(c) (c) In the case of deficiency determinations, on or before the due date specified in the notice of deficiency, except that if the determination is contested before the tax appeals commission or in the courts, on or before the 30th day following the date on which the order or judgment representing the final determination becomes final.

77.60(3) (3) If an incorrect return is filed, and upon a showing by the department under s. 73.16 (4), the entire tax finally determined shall be subject to a penalty of 25%, or 50% in the case of returns under s. 77.61 (1) (c), of the tax exclusive of interest or other penalty.

77.60(4) (4) In case of failure to file any return required under authority of s. 77.58 by the due date, determined with regard to any extension of time for filing, and upon a showing by the department under s. 73.16 (4), there shall be added to the amount required to be shown as tax on such return 5% of the amount of such tax if the failure is not for more than one month, with an additional 5% for each additional month or fraction thereof during which such failure continues, not exceeding 25% in the aggregate. For purposes of this subsection, the amount of tax required to be shown on the return shall be reduced by the amount of any part of the tax which is paid on or before the due date prescribed for payment of the tax and by the amount of any credit against the tax which may be claimed upon the return.

77.60(5) (5) If a person fails to file a return when due or files a false or fraudulent return with intent in either case to defeat or evade the tax imposed by this subchapter, a penalty of 50% shall be added to the tax required to be paid, exclusive of interest and other penalties.

77.60(6) (6) Any person who fails to furnish any return required to be made or who fails to furnish any data required by the department is guilty of a misdemeanor.

77.60(7) (7) Any person, including an officer of a corporation, required to make, render, sign or verify any report or return required by this subchapter who makes a false or fraudulent report or return or who fails to furnish a report or return when due with the intent, in either case, to defeat or evade the tax imposed by this subchapter, is guilty of a misdemeanor.

77.60(8) (8) Any person engaged in the business of making sales at retail who is at the same time engaged in some other kind of business, occupation or profession not taxable under this subchapter, shall keep books to show separately the transactions used in determining the tax herein levied. In the event of such person failing to keep such separate books, there shall be levied upon the person a tax at the rate provided in s. 77.52 or 77.53 on the receipts of both or all of the person's businesses, occupations or professions.

77.60(9) (9) Any person who is required to collect, account for or pay the amount of tax imposed under this subchapter and who willfully fails to collect, account for or pay to the department shall be personally liable for such amounts, including interest and penalties thereon, if that person's principal is unable to pay such amounts to the department. The personal liability of such person as provided in this subsection shall survive the dissolution of the corporation or other form of business association. Personal liability may be assessed by the department against such person under this subchapter for the making of sales tax determinations against retailers and shall be subject to the provisions for review of sales tax determinations against retailers, but the time for making such determinations shall not be limited by s. 77.59 (3). "Person", in this subsection, includes an officer, employee or other responsible person of a corporation or other form of business association or a member, employee or other responsible person of a partnership, limited liability company or sole proprietorship who, as such officer, employee, member or other responsible person, is under a duty to perform the act in respect to which the violation occurs.

77.60(10) (10) It is unlawful for any person to aid, abet or assist another in making any false or fraudulent return or false statement in any return required by this subchapter, with intent to defraud the state or evade payment of the tax, or any part thereof, imposed by this subchapter. Anyone in violation hereof shall be guilty of a misdemeanor.

77.60(11) (11) Whenever a person collects tax moneys imposed under s. 77.52, 77.53 or 77.71 from a consumer, user or purchaser, the person receives those tax moneys as trust funds and state property. Any person who intentionally fails or refuses to pay over those tax moneys to the state at the time required by this subchapter or who fraudulently withholds, appropriates or uses any of those tax moneys is guilty of theft under s. 943.20, punishable as specified in s. 943.20 (3) according to the amount of tax moneys involved. This subsection applies regardless of the person's interest in those tax moneys. Payment to creditors in preference to the payment of those tax moneys to the state by any person is prima facie evidence of an intent to fraudulently use those tax moneys.

77.60(12) (12) A person who negligently files an incorrect and excessive claim for a refund under s. 77.59 is subject to a penalty of 25% of the difference between the amount claimed and the amount that should have been claimed. A person who fraudulently files an incorrect claim for a refund under s. 77.59 is subject to a penalty of 100% of the difference between the amount claimed and the amount that should have been claimed.

77.60(13) (13) A person who uses any of the following documents in a manner that is prohibited by or inconsistent with this subchapter, or provides incorrect information to a seller or certified service provider related to the use of such documents or regarding an exemption to the taxes imposed under this subchapter, shall pay a penalty of $250 for each invoice or bill of sale related to the prohibited or inconsistent use or incorrect information:

77.60(13)(a) (a) An exemption certificate described under ss. 77.52 (13) and 77.53 (10).

77.60(13)(b) (b) A direct pay permit under s. 77.52 (17m).

77.60(13)(c) (c) An exemption certificate claiming direct mail.

77.60 History History: 1975 c. 39, 186; 1979 c. 110 s. 60 (13); 1979 c. 221, 230; 1981 c. 20; 1983 a. 27; 1985 a. 29; 1987 a. 399; 1991 a. 39, 269, 316; 1993 a. 16, 112, 408, 437; 1995 a. 27, 428; 1997 a. 237, 314; 1999 a. 9; 2009 a. 2; 2011 a. 68; 2013 a. 20.

77.60 Annotation The petitioner did not identify an equal protection problem when arguing that the absence of a limitations period in sub. (9), when compared with the general 4-year limitations period applicable to liability under s. 77.59 (3), lacked a rational basis. Rashaed v. Department of Revenue, 2014 WI App 7, ___ Wis. 2d ___, ___ N.W.2d ___, 13-0366.



77.61 Administrative provisions.

77.61  Administrative provisions.

77.61(1) (1)

77.61(1)(a)(a) No motor vehicle, boat, snowmobile, recreational vehicle, as defined in s. 340.01 (48r), trailer, semitrailer, all-terrain vehicle, utility terrain vehicle, or aircraft shall be registered or titled in this state unless the registrant presents proof that the sales or use taxes imposed by this subchapter have been paid.

77.61(1)(b) (b) In the case of motor vehicles, boats, snowmobiles, recreational vehicles, as defined in s. 340.01 (48r), trailers, semitrailers, all-terrain vehicles, utility terrain vehicles, or aircraft purchased from a retailer, the registrant shall present proof that the tax has been paid to such retailer.

77.61(1)(c) (c) In the case of motor vehicles, boats, snowmobiles, recreational vehicles, as defined in s. 340.01 (48r), trailers, semitrailers, all-terrain vehicles, utility terrain vehicles, or aircraft registered or titled, or required to be registered or titled, in this state purchased from persons who are not retailers, the purchaser shall file a sales tax return and pay the tax prior to registering or titling the motor vehicle, boat, snowmobile, recreational vehicle, as defined in s. 340.01 (48r), semitrailer, all-terrain vehicle, utility terrain vehicle, or aircraft in this state.

77.61(2) (2) In order to protect the revenue of the state:

77.61(2)(a) (a) Except as provided in par. (b), the department may require any person who is or will be liable to it for the tax imposed by this subchapter to place with it, before or after a permit is issued, the security, not in excess of $15,000, that the department determines. In determining the amount of security to require under this subsection, the department may consider the person's payment of other taxes administered by the department and any other relevant facts. If any taxpayer fails or refuses to place that security, the department may refuse or revoke the permit. If any taxpayer is delinquent in the payment of the taxes imposed by this subchapter, the department may, upon 10 days' notice, recover the taxes, interest, costs and penalties from the security placed with the department by the taxpayer in the following order: costs, penalties, delinquent interest, delinquent tax. No interest may be paid or allowed by the state to any person for the deposit of security. Any security deposited under this subsection shall be returned to the taxpayer if the taxpayer has, for 24 consecutive months, complied with all the requirements of this subchapter.

77.61(2)(b) (b) A certified service provider who has contracted with a seller, and filed an application, to collect and remit sales and use taxes imposed under this subchapter on behalf of the seller shall submit a surety bond to the department to guarantee the payment of sales and use taxes, including any penalty and interest on such payment. The department shall approve the form and contents of a bond submitted under this paragraph and shall determine the amount of such bond. The surety bond shall be submitted to the department within 60 days after the date on which the department notifies the certified service provider that the certified service provider is registered to collect sales and use taxes imposed under this subchapter. If the department determines, with regard to any one certified service provider, that no bond is necessary to protect the tax revenues of this state, the secretary of revenue or the secretary's designee may waive the requirements under this paragraph with regard to that certified service provider. Any bond submitted under this paragraph shall remain in force until the secretary of revenue or the secretary's designee releases the liability under the bond.

77.61(3m) (3m) A retailer shall use a straight mathematical computation to determine the amount of the tax that the retailer may collect from the retailer's customers. The retailer shall calculate the tax amount by combining the applicable tax rates under this subchapter and subch. V and multiplying the combined tax rate by the sales price or purchase price of each item or invoice, as appropriate. The retailer shall calculate the tax amount to the 3rd decimal place, disregard tax amounts of less than 0.5 cent, and consider tax amounts of at least 0.5 cent but less than 1 cent to be an additional cent. The use of a straight mathematical computation, as provided in this subsection, shall not relieve the retailer from liability for payment of the full amount of the tax levied under this subchapter.

77.61(4) (4)

77.61(4)(a)(a) Every seller and retailer and every person storing, using or otherwise consuming in this state tangible personal property, or items, property, or goods under s. 77.52 (1) (b), (c), or (d), or taxable services purchased from a retailer shall keep such records, receipts, invoices, and other pertinent papers and records, including machine-readable records, in such form as the department requires. The department may, after giving notice, require any person to keep whatever records are needed for the department to compute the sales or use taxes the person should pay. Thereafter, the department shall add to any taxes assessed on the basis of information not contained in the records required a penalty of 25% of the amount of the tax so assessed in addition to all other penalties under this chapter.

77.61(4)(c) (c) For reporting the sales tax and collecting and reporting the use tax imposed on the retailer under s. 77.53 (3) and the accounting connected with it, retailers, not including certified service providers that receive compensation under s. 73.03 (61) (h), may deduct 0.5 percent of those taxes payable or $10 for that reporting period required under s. 77.58 (1) and not more than $1,000 for that reporting period, whichever is greater, but not more than the amount of the sales taxes or use taxes that is payable under ss. 77.52 and 77.53 (3) for that reporting period required under s. 77.58 (1), as administration expenses if the payment of the taxes is not delinquent. For purposes of calculating the retailer's discount under this paragraph, the taxes on retail sales reported by retailers under subch. V, including taxes collected and remitted as required under s. 77.785, shall be included if the payment of those taxes is not delinquent.

77.61(5) (5)

77.61(5)(a)(a) It is unlawful for the department or any person having an administrative duty under this subchapter to make known in any manner whatever the business affairs, operations or information obtained by an investigation of records and equipment of any retailer or any other person visited or examined in the discharge of official duty, or the amount or source of income, profits, losses, expenditures, or any particular thereof, set forth or disclosed in any return, or to permit any return or copy thereof to be seen or examined by any person. This paragraph does not prohibit the department of revenue from publishing statistics classified so as not to disclose the identity of particular returns or reports and the items thereof. This paragraph does not prohibit employees or agents of the department of revenue from offering or submitting information obtained by investigation or any return or any schedule, exhibit or writing pertaining to a return or any copy of, or information derived from, any of those documents as evidence into the record of any contested matter involving the department in proceedings or litigation on state tax matters if that evidence has reasonable probative value. This paragraph does not prohibit employees or agents of the department of revenue from informing a buyer or seller who has filed a claim for a refund that a refund has been paid to a seller or buyer with respect to the same transaction.

77.61(5)(b) (b) Subject to pars. (c) and (d) and to the rules of the department, any sales tax or use tax returns or any schedules, exhibits, writings or audit reports pertaining to the returns, on file with the department, shall be open to examination by any of the following persons or the contents thereof divulged or used as provided in the following cases and only to the extent therein authorized:

77.61(5)(b)1. 1. The secretary of revenue, or any officer, agent or employee of the department of revenue.

77.61(5)(b)2. 2. The attorney general and department of justice employees.

77.61(5)(b)3. 3. Members of the senate committee on organization or its authorized agents or the assembly committee on organization or its authorized agents provided the examination is approved by a majority vote of a quorum of its members and the tax return information is disclosed only in a meeting closed to the public. The committee may disclose tax return information to the senate or assembly or to other legislative committees if the information does not disclose the identity of particular returns or reports and the items of particular returns or reports. The department of revenue shall provide assistance to the committees or their authorized agents in order to identify returns that are considered necessary by them to accomplish the review and analysis of tax policy.

77.61(5)(b)4. 4. Public officers of the federal government or other state governments or the authorized agents of those officers, where necessary in the administration of the laws of the federal government or other state governments, to the extent that the federal government or other state governments accord similar rights of examination or information to officials of this state.

77.61(5)(b)5. 5.

77.61(5)(b)5.a.a. The person who filed or submitted the return, or to whom the return relates or by that person's authorized agent or attorney.

77.61(5)(b)5.b. b. The person required to file reports on collection or taxes withheld from another.

77.61(5)(b)6. 6. Any person examining a return pursuant to a court order duly obtained upon a showing to the court that the information contained in the return is relevant to a pending court action or pursuant to a subpoena signed by a judge of a court of record ordering the department's custodian of returns to produce a return in open court in a court action pending before the judge.

77.61(5)(b)7. 7. Any person against whom the department asserts liability under this subchapter, including a successor, guarantor or surety.

77.61(5)(b)8. 8. Employees of this state, to the extent that the department deems the examination necessary for the employees to perform their duties under contracts or agreements between the department and any other department, division, bureau, board or commission of this state relating to the administration of tax laws.

77.61(5)(b)9. 9. The administrator of the lottery division in the department for the purpose of withholding of lottery winnings under s. 565.30 (5).

77.61(5)(b)10. 10. A licensing department or the supreme court, if the supreme court agrees, for the purpose of denial, nonrenewal, discontinuation and revocation of a license based on tax delinquency under s. 73.0301.

77.61(5)(b)11. 11. The department of children and families or a county child support agency under s. 59.53 (5) in response to a request under s. 49.22 (2m).

77.61(5)(b)12. 12. The secretary of revenue and employees of that department for the purposes of preparing and maintaining the list of persons with unpaid tax obligations as described in s. 73.03 (62) so that the list of such persons is available for public inspection.

77.61(5)(c) (c) Copies of sales tax or use tax returns, schedules, exhibits, writings or audit reports shall not be furnished to the persons listed under par. (b), except persons under par. (b) 5. or under an agreement between the department and another agency of government.

77.61(5)(d) (d) The use of information obtained under par. (b) or (c) is restricted to the discharge of duties imposed upon the persons by law or by the duties of their office or by order of a court as specified under par. (b) 6.

77.61(5)(e) (e) The department may charge for the reasonable cost of divulging information under this subsection.

77.61(5)(f) (f) District attorneys may examine tax information of persons on file with the department of revenue as follows:

77.61(5)(f)1. 1. Such tax information may be examined for use in preparation for any judicial proceeding or any investigation which may result in a judicial proceeding involving sales or use tax if:

77.61(5)(f)1.a. a. The taxpayer is or may be a party to such proceeding;

77.61(5)(f)1.b. b. The treatment of an item reflected in such tax information is or may be related to the resolution of an issue in the proceeding or investigation; or

77.61(5)(f)1.c. c. The tax information relates or may relate to a transactional relationship between the taxpayer and a person who is or may be a party to the proceeding which affects or may affect the resolution of an issue in such proceeding or investigation.

77.61(5)(f)2. 2. When the department of revenue allows examination of tax information under subd. 1.:

77.61(5)(f)2.a. a. If the department has referred the case to a district attorney, the department may make disclosure on its own motion.

77.61(5)(f)2.b. b. If a district attorney requests examination of tax information relating to a person, the request must be in writing, clearly identify the requester and the person to whom the information relates and explain the need for the information. The department may then allow the examination of tax information so requested and the information may be examined and used solely for the proceeding or investigation for which it was requested.

77.61(5)(f)3. 3. Such tax information may be examined for use in preparation for any administrative or judicial proceeding or an investigation which may result in such proceeding pertaining to the enforcement of a specifically designated state criminal statute not involving tax administration to which this state or a governmental subdivision thereof is a party. Such tax information may be used solely for the proceeding or investigation for which it is requested.

77.61(5)(f)4. 4. The department of revenue may allow an examination of tax information under subd. 3. only if a district attorney petitions a court of record in this state for an order allowing the examination and the court issues an order after finding:

77.61(5)(f)4.a. a. There is a reasonable cause to believe, based on information believed to be reliable, that a specific criminal act has been committed;

77.61(5)(f)4.b. b. There is reason to believe that such tax information is probative evidence of a matter in issue related to the commission of such criminal act; and

77.61(5)(f)4.c. c. The information sought to be examined cannot reasonably be obtained from any other source, unless it is determined that, notwithstanding the reasonable availability of the information from another source, the tax information constitutes the most probative evidence of a matter in issue relating to the commission of such criminal act.

77.61(5)(f)5. 5. If the department determines that examination of tax information ordered under subd. 4. would identify a confidential informant or seriously impair a civil or criminal tax investigation, the department may deny access and shall certify the reason therefor to the court.

77.61(5)(fm) (fm) The department of revenue shall inform each requester of the amount paid or payable under s. 77.52 for any reporting period and reported on a return filed by any city, village, town, county, school district, special purpose district or technical college district; whether that amount was paid by the statutory due date; the amount of any tax, fees, penalties or interest assessed by the department; and the total amount due or assessed under s. 77.52 but unpaid by the filer, except that the department may not divulge tax return information that in the department's opinion violates the confidentiality of that information with respect to any person other than the units of government and districts specified in this paragraph. The department shall provide to the requester a written explanation if it fails to divulge information on grounds of confidentiality. The department shall collect from the person requesting the information a fee of $4 for each return.

77.61(5)(g) (g) Any person violating this subsection may be fined not less than $100 nor more than $500, or imprisoned not less than one month nor more than 6 months, or both.

77.61(5m) (5m)

77.61(5m)(a)(a) In this subsection, "personally identifiable information" means any information that identifies a person.

77.61(5m)(b) (b) A certified service provider may use personally identifiable information as necessary only for the administration of its system to perform a seller's sales and use tax functions and shall provide consumers clear and conspicuous notice of its practice regarding such information, including what information it collects, how it collects the information, how it uses the information, how long, if at all, it retains the information, and under what circumstances it discloses the information to states participating in the agreement, as defined in 77.65 (2) (a).

77.61(5m)(c) (c) A certified service provider may collect, use, and retain personally identifiable information only to verify exemption claims, to document the correct assignment of taxing jurisdictions, to investigate fraud, and to ensure its system's reliability.

77.61(5m)(d) (d) A certified service provider shall provide sufficient technical, physical, and administrative safeguards to protect personally identifiable information from unauthorized access and disclosure.

77.61(5m)(e) (e) For purposes of this subchapter, the state shall provide to consumers public notice of the state's practices related to collecting, using, and retaining personally identifiable information.

77.61(5m)(f) (f) The state shall not retain personally identifiable information obtained for purposes of administering this subchapter unless the state is otherwise required to retain the information by law or as provided under the agreement, as defined in s. 77.65 (2) (a).

77.61(5m)(g) (g) For purposes of this subchapter, the state shall provide an individual reasonable access to that individual's personally identifiable information and the right to correct any inaccurately recorded information.

77.61(5m)(h) (h) If any person, other than another state that is a signatory to the agreement, as defined in s. 77.65 (2) (a), or a person authorized under state law to access the information, requests access to an individual's personally identifiable information, the state shall make a reasonable and timely effort to notify the individual of the request.

77.61(6) (6)

77.61(6)(a)(a) No person, except the person who filed the return or claim, may inspect a return or claim, or any information derived from a return or claim, that is filed under this subchapter unless that person does so in performing the duties of his or her position. Violation of this paragraph by a state employee is grounds for dismissal.

77.61(6)(b) (b) If any person is charged with a violation of par. (a), the secretary of revenue shall notify each taxpayer whose return or claim was improperly inspected by that person.

77.61(6)(c) (c) Any person who is notified under par. (b) may bring an action for damages in regard to the inspection.

77.61(6)(d) (d) Any person who violates par. (a) shall upon conviction be fined not less than $100 nor more than $500 or imprisoned for not less than one month nor more than 6 months or both.

77.61(8) (8) In any case in which a refund is authorized or prescribed in this subchapter, or in the rules of the department related to the administration hereof, no such refund shall be made if the total amount thereof is less than $2 unless specifically requested on the appropriate form designated by the department.

77.61(9) (9) The department may by rule require the filing, submission, preparation or retention of such information returns, exemption and resale certificates and other forms, reports and data as it requires for the proper administration of this subchapter. Any person who fails or refuses to file, submit, prepare or retain such returns, certificates, forms, reports or data, at the time and place and in the manner required, is guilty of a misdemeanor for each such failure or refusal.

77.61(11) (11) Any city, village or town clerk or other official whose duty it is to issue licenses or permits to engage in a business involving the sale at retail of tangible personal property or items, property, or goods under s. 77.52 (1) (b), (c), or (d) subject to tax under this subchapter, or the furnishing of services so subject to tax, shall, before issuing such license or permit, require proof that the person to whom such license or permit is to be issued is the holder of a seller's permit or use tax registration certificate, is registered to collect, report, and remit use tax under this subchapter, or has been informed by an employee of the department that the department will issue a seller's permit or use tax registration certificate to that person or register that person to collect, report, and remit use tax.

77.61(12) (12)

77.61(12)(a)(a) No natural person shall be excused from testifying or from producing any books, papers, records or memoranda in any investigation, or upon any hearing when ordered to do so by the secretary of revenue or the secretary's designee upon the ground that the testimony or evidence, documentary or otherwise, may tend to incriminate or subject the person to criminal penalty, but no such natural person so ordered shall be prosecuted or subjected to any criminal penalty for, or on account of such testimony or books, papers, records or memoranda which the person produces upon such investigation or hearing. No person so testifying shall be exempt from prosecution and punishment for perjury in so testifying.

77.61(12)(b) (b) The immunity provided under par. (a) is subject to the restrictions under s. 972.085.

77.61(13) (13) No injunction shall issue to stay proceedings for assessment or collection of any taxes levied under this subchapter.

77.61(14) (14) Documents and payments required or permitted under this subchapter that are mailed are timely furnished, filed or made if they are mailed in a properly addressed envelope with the postage duly prepaid, if the envelope is postmarked, or marked or recorded electronically as provided under section 7502 (f) (2) (c) of the Internal Revenue Code, before midnight of the due date and if the document or payment is received by the department, or at the destination that the department prescribes, within 5 days after the prescribed date. Documents and payments that are not mailed are timely if they are received on or before the due date by the department or at the destination that the department designates. For purposes of this subsection, "mailed" includes delivery by a delivery service designated under section 7502 (f) of the Internal Revenue Code.

77.61(15) (15) Notwithstanding any provision of ss. 179.76, 180.1161, 181.1161, and 183.1207, a business entity that converts to another business entity under s. 179.76, 180.1161, 181.1161, or 183.1207 shall be subject to the provisions under this subchapter applicable to liquidations, reorganizations, and business entity formations.

77.61(16) (16) Any person who remits taxes and files returns under this subchapter may designate an agent, as defined in s. 77.524 (1) (ag), to remit such taxes and file such returns with the department in a manner prescribed by the department.

77.61(17) (17) With regard to services subject to the tax under s. 77.52 (2) or the lease, rental, or license of tangible personal property and property, items, and goods specified under s. 77.52 (1) (b), (c), and (d), an increase in the tax rate applies to the first billing period beginning on or after the rate increase's effective date and a decrease in the tax rate applies to bills that are rendered on or after the rate decrease's effective date.

77.61(18) (18) The department shall notify sellers with respect to any change in the rate of the taxes imposed under this subchapter at least 30 days prior to the change's effective date and any such change shall take effect on January 1, April 1, July 1, or October 1.

77.61(19) (19) A person who fails to produce records or documents, as provided under s. 73.03 (9) or 77.59 (2), that support amounts or other information required to be shown on a return required under s. 77.58 may be subject to any of the following penalties, as determined by the department, except that the department may not impose a penalty under this subsection if the person shows that under all facts and circumstances the person's response, or failure to respond, to the department's request was reasonable or justified by factors beyond the person's control:

77.61(19)(a) (a) The disallowance of deductions, credits, exemptions, or inclusions of additional taxable sales or additional taxable purchases to which the requested records relate.

77.61(19)(b) (b) A penalty for each violation of this subsection that is equal to the greater of $500 or 25 percent of the amount of the additional tax on any adjustment made by the department that results from the person's failure to produce the records.

77.61(19)(c) (c) The department shall promulgate rules to administer this subsection and the rules shall include a standard response time, a standard for noncompliance, and penalty waiver provisions.

77.61(19m) (19m)

77.61(19m)(a)(a) A single-owner entity that is disregarded as a separate entity under ch. 71 is disregarded as a separate entity for purposes of this subchapter.

77.61(19m)(b) (b) A single-owner entity that is disregarded as a separate entity under ch. 71 on July 1, 2009, shall be treated under this subchapter as an entity separate from its owner for purposes of the sale, license, lease, or rental of and the storage, use, or other consumption of tangible personal property or items, property, or goods under s. 77.52 (1) (b), (c), or (d) purchased by the single-owner entity or its owner prior to July 1, 2009.

77.61(19m)(c) (c) A single-owner entity that is disregarded as a separate entity under ch. 71 on July 1, 2009, shall be treated under this subchapter as an entity separate from its owner for purchases of building materials, if the materials are affixed and made a structural part of real estate, and the amount payable to the contractor is fixed without regard to the costs incurred in performing a written contract that was irrevocably entered into prior to July 1, 2009, or that resulted from the acceptance of a formal written bid accompanied by a bond or other performance guaranty that was irrevocably submitted before July 1, 2009.

77.61(20) (20) The sale, license, lease, or rental of a product may be taxed only once under this subchapter regardless of whether such sale, license, lease, or rental is subject to taxation under more than one imposition provision under this subchapter.

77.61 History History: 1971 c. 125; 1975 c. 186, 224; 1977 c. 29, 200, 418; 1979 c. 89, 125, 174; 1981 c. 20; 1983 a. 189 s. 329 (12); 1983 a. 405; 1983 a. 544 s. 47 (1); 1985 a. 29, 41; 1987 a. 27, 92, 119, 246; 1989 a. 31, 122, 359; 1991 a. 39, 269, 316; 1993 a. 205, 399; 1995 a. 27, 233, 280; 1997 a. 27, 191, 237; 1999 a. 83; 2001 a. 44, 103; 2005 a. 25, 49; 2007 a. 11, 20; 2009 a. 2, 28, 276; 2011 a. 68, 208.

77.61 Annotation Since the immunity under s. 885.25 (2) or sub. (12) is merely coextensive with a defendant's rights against self-incrimination, which does not attach to the records of a corporation, a defendants' claim of immunity for delivering corporate records has no merit. State v. Alioto, 64 Wis. 2d 354, 219 N.W.2d 585 (1974).



77.62 Collection of delinquent sales and use taxes.

77.62  Collection of delinquent sales and use taxes. The department of revenue may exercise the powers vested in it by ss. 71.80 (12), 71.82 (2), 71.91 (1) (a) and (c), (2) to (7), 71.92 and 73.0301 in connection with collection of delinquent sales and use taxes including, without limitation because of enumeration, the power incorporated by reference in s. 71.91 (5) (j), and the power to:

77.62(1) (1) Use the warrant procedures under ss. 71.80 (12), 71.91 (1) (a) and (c) and (2) to (5m) and 71.92.

77.62(2) (2) Release real property from the lien of a warrant.

77.62(3) (3) Satisfy warrants.

77.62(4) (4) Approve installment payment agreements.

77.62(5) (5) Compromise on the basis of ability to pay.

77.62(6) (6) Compromise delinquent estimated assessments on the basis of fairness and equity.

77.62 History History: 1975 c. 224; 1987 a. 312 s. 17; 1995 a. 233; 1997 a. 237; 1999 a. 83; 2013 a. 20.

77.62 Cross-reference Cross-reference: See s. 73.03 (27) for provision as to writing off uncollectible sales and use taxes.



77.63 Collection compensation.

77.63  Collection compensation. The following persons may retain a portion of sales and use taxes collected on retail sales under this subchapter and subch. V in an amount determined by the department and by contracts that the department enters into jointly with other states as a member state of the streamlined sales tax governing board pursuant to the agreement, as defined in s. 77.65 (2) (a):

77.63(1) (1) A certified service provider.

77.63(2) (2) A seller that uses a certified automated system, as defined in s. 77.524 (1) (am).

77.63(3) (3) A seller that sells tangible personal property, or items, property, or goods under s. 77.52 (1) (b), (c), or (d), or taxable services in at least 5 states that are signatories to the agreement, as defined in s. 77.65 (2) (a); that has total annual sales revenue of at least $500,000,000; that has a proprietary system that calculates the amount of tax owed to each taxing jurisdiction in which the seller sells tangible personal property, or items, property, or goods under s. 77.52 (1) (b), (c), or (d), or taxable services; and that has entered into a performance agreement with the states that are signatories to the agreement, as defined in s. 77.65 (2) (a). For purposes of this subsection, "seller" includes an affiliated group of sellers using the same proprietary system to calculate the amount of tax owed in each taxing jurisdiction in which the sellers sell tangible personal property, or items, property, or goods under s. 77.52 (1) (b), (c), or (d), or taxable services.

77.63 History History: 2009 a. 2.



77.65 Uniform sales and use tax administration.

77.65  Uniform sales and use tax administration.

77.65(1)(1)  Short title. This section shall be known as the "Uniform Sales and Use Tax Administration Act."

77.65(2) (2) Definitions. In this section:

77.65(2)(a) (a) "Agreement" means the streamlined sales and use tax agreement, including amendments to the agreement.

77.65(2)(b) (b) "Department" means the department of revenue.

77.65(2)(d) (d) "Sales tax" means the tax imposed under ss. 77.52, 77.57, and 77.71 (1).

77.65(2)(e) (e) "Seller" means any person who sells, licenses, leases, or rents tangible personal property, or items, property, or goods under s. 77.52 (1) (b), (c), or (d), or services.

77.65(2)(f) (f) "State" means any state of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.

77.65(2)(g) (g) "Use tax" means the tax imposed under ss. 77.53 and 77.71 (2), (3), and (4).

77.65(3) (3) Department authority. The department may enter into the agreement to simplify and modernize sales tax and use tax administration in order to substantially reduce the tax compliance burden for all sellers and for all types of commerce. The department may act jointly with other states that are signatories to the agreement to establish standards for the certification of a certified service provider and certified automated system and to establish performance standards for multistate sellers. The department may promulgate rules to administer this section, may procure jointly with other states that are signatories to the agreement goods and services in furtherance of the agreement, and may take other actions reasonably required to implement this section. The secretary of revenue or the secretary's designee may represent this state before the states that are signatories to the agreement.

77.65(4) (4) Agreement requirements. The department may not enter into the agreement unless the agreement requires that a state that is a signatory to the agreement do all of the following:

77.65(4)(a) (a) Limit the number of state sales and use tax rates.

77.65(4)(b) (b) Limit the application of any maximums on the amount of state sales and use tax that is due on a transaction.

77.65(4)(c) (c) Limit thresholds on the application of sales and use tax.

77.65(4)(d) (d) Establish uniform standards for the sourcing of transactions to the appropriate taxing jurisdictions, for administering exempt sales, and for sales and use tax returns and remittances.

77.65(4)(e) (e) Develop and adopt uniform definitions related to sales and use tax.

77.65(4)(f) (f) Provide, with all states that are signatories to the agreement, a central electronic registration system that allows a seller to register to collect and remit sales and use taxes for all states that are signatories to the agreement.

77.65(4)(fm) (fm) Provide that a seller who registers with the central electronic registration system under par. (f) may cancel the registration at any time, as provided under uniform procedures adopted by the governing board of the states that are signatories to the agreement, but is required to remit any Wisconsin taxes collected pursuant to the agreement to the department.

77.65(4)(g) (g) Provide that the state shall not use a seller's registration with the central electronic registration system under par. (f), and the subsequent collection and remittance of sales and use taxes in the states that are signatories to the agreement, to determine whether the seller has sufficient connection with the state for the purpose of imposing any tax.

77.65(4)(h) (h) Restrict variances between the state tax bases and local tax bases.

77.65(4)(i) (i) Administer all sales and use taxes imposed by local jurisdictions within the state so that sellers who collect and remit such taxes are not required to register with, or submit returns or taxes to, local jurisdictions and are not subject to audits by local jurisdictions.

77.65(4)(j) (j) Restrict the frequency of changes in any local sales and use tax rates and provide notice of any such changes.

77.65(4)(k) (k) Establish effective dates for the application of local jurisdictional boundary changes to local sales and use tax rates and provide notice of any such changes.

77.65(4)(L) (L) Provide monetary allowances to sellers and certified service providers as outlined in the agreement.

77.65(4)(m) (m) Certify compliance with the agreement before entering into the agreement and maintain compliance with the agreement.

77.65(4)(n) (n) Adopt a uniform policy, with the states that are signatories to the agreement, for certified service providers that protects a consumer's privacy and maintains tax information confidentiality.

77.65(4)(o) (o) Appoint, with the states that are signatories to the agreement, an advisory council to consult with in administering the agreement. The advisory council shall consist of private sector representatives and representatives from states that are not signatories to the agreement.

77.65(5) (5) Cooperating states. The agreement entered into under this section is an accord among cooperating states to further their governmental functions and provides a mechanism among the cooperating states to establish and maintain a cooperative, simplified system for the application and administration of sales and use taxes that are imposed by each state that is a signatory to the agreement.

77.65(6) (6) Limited binding and beneficial effect.

77.65(6)(a)(a) The agreement entered into under this section binds, and inures to the benefit of, only the states that are signatories to the agreement. Any benefit that a person may receive from the agreement is established by this state's law and not by the terms of the agreement.

77.65(6)(b) (b) No person shall have any cause of action or defense under the agreement or because of the department entering into the agreement. No person may challenge any action or inaction by any department, agency, other instrumentality of this state, or any political subdivision of this state on the ground that the action or inaction is inconsistent with the agreement.

77.65(6)(c) (c) No law of this state, or the application of such law, may be declared invalid on the ground that the law, or the application of such law, is inconsistent with the agreement.

77.65(7) (7) Relationship to state law. No provision of the agreement in whole or in part invalidates or amends any law of this state and the state becoming a signatory to the agreement shall not amend or modify any law of this state.

77.65 History History: 2001 a. 16; 2009 a. 2.



77.66 Certification for collection of sales and use tax.

77.66  Certification for collection of sales and use tax. The secretary of revenue shall determine and periodically certify to the secretary of administration the names of persons, and affiliates, as defined in s. 16.70 (1b), of persons, who make sales of tangible personal property, or items, property, or goods under s. 77.52 (1) (b), (c), or (d), and taxable services that are subject to the taxes imposed under this subchapter but who are not registered to collect and remit such taxes to the department or, if registered, do not collect and remit such taxes.

77.66 History History: 2003 a. 33; 2009 a. 2.



77.67 Amnesty for new registrants.

77.67  Amnesty for new registrants.

77.67(1) (1) A seller is not liable for uncollected and unpaid taxes, including penalties and interest, imposed under this subchapter and subch. V on sales made to purchasers in this state before the seller registers under par. (a), if all of the following apply:

77.67(1)(a) (a) The seller registers with the department, in a manner that the department prescribes, to collect and remit the taxes imposed under this subchapter and subch. V on sales to purchasers in this state in accordance with the agreement, as defined in s. 77.65 (2) (a).

77.67(1)(b) (b) The seller registers under par. (a) no later than 365 days after the effective date of this state's participation in the agreement under s. 77.65 (2) (a), as determined by the department.

77.67(1)(c) (c) The seller was not registered to collect and remit the taxes imposed under this subchapter and subch. V during the 365 consecutive days immediately before the effective date of this state's participation in the agreement under s. 77.65 (2) (a), as determined by the department.

77.67(1)(d) (d) The seller has not received a notice of the commencement of an audit from the department or, if the seller has received a notice of the commencement of an audit from the department, the audit has been fully resolved, including any related administrative and judicial processes, at the time that the seller registers under par. (a).

77.67(1)(e) (e) The seller has not committed or been involved in a fraud or an intentional misrepresentation of a material fact.

77.67(1)(f) (f) The seller collects and remits the taxes imposed under this subchapter and subch. V on sales to purchasers in this state for at least 3 consecutive years after the date on which the seller's collection obligation begins.

77.67(2) (2) Subsection (1) does not apply to taxes imposed under this subchapter and subch. V that are due from the seller for purchases made by the seller.

77.67 History History: 2009 a. 2.



77.70 Adoption by county ordinance.

77.70  Adoption by county ordinance.

77.70(1) (1) Any county desiring to impose county sales and use taxes under this subchapter may do so by the adoption of an ordinance, stating its purpose and referring to this subchapter. The rate of the tax imposed under this subsection is 0.5 percent of the sales price or purchase price. The county sales and use taxes may be imposed only for the purpose of directly reducing the property tax levy and only in their entirety as provided in this subchapter. That ordinance shall be effective on the first day of January, the first day of April, the first day of July or the first day of October. A certified copy of that ordinance shall be delivered to the secretary of revenue at least 120 days prior to its effective date. The repeal of any such ordinance shall be effective on December 31. A certified copy of a repeal ordinance shall be delivered to the secretary of revenue at least 120 days before the effective date of the repeal.

77.70 History History: 1985 a. 41, 120; 1987 a. 27; 1991 a. 39; 2009 a. 2, 28.

77.70 Annotation A county may not impose a tax upon admissions to amusements except as part of a general sales and use tax at the statutorily prescribed rate of one-half of 1%. 58 Atty. Gen. 212.

77.70 Annotation A county board may not control municipal use of county sales tax revenue. 60 Atty. Gen. 387.

77.70 Annotation Funds received from a county sales and use tax may be budgeted by the county board to reduce the amount of the county wide property tax levy or to defray the cost of any item that can be funded by a county-wide property tax. OAG 1-98.



77.705 Adoption by resolution; baseball park district.

77.705  Adoption by resolution; baseball park district. A local professional baseball park district created under subch. III of ch. 229, by resolution under s. 229.68 (15), may impose a sales tax and a use tax under this subchapter at a rate of no more than 0.1% of the sales price or purchase price. Those taxes may be imposed only in their entirety. The resolution shall be effective on the first January 1, April 1, July 1, or October 1 that begins at least 120 days after the adoption of the resolution. Any moneys transferred from the appropriation account under s. 20.566 (1) (gd) to the appropriation account under s. 20.835 (4) (gb) shall be used exclusively to retire the district's debt. Any moneys received under s. 341.14 (6r) (b) 13. b. and credited to the appropriation account under s. 20.835 (4) (gb) shall be used exclusively to retire the district's debt.

77.705 History History: 1995 a. 56; 1999 a. 167; 2005 a. 25; 2009 a. 2, 28.



77.706 Adoption by resolution; football stadium district.

77.706  Adoption by resolution; football stadium district. A local professional football stadium district created under subch. IV of ch. 229, by resolution under s. 229.824 (15), may impose a sales tax and a use tax under this subchapter at a rate of 0.5% of the sales price or purchase price. Those taxes may be imposed only in their entirety. The imposition of the taxes under this section shall be effective on the first January 1, April 1, July 1, or October 1 that begins at least 120 days after the certification of the approval of the resolution by the electors in the district's jurisdiction under s. 229.824 (15). Any moneys transferred from the appropriation account under s. 20.566 (1) (ge) to the appropriation account under s. 20.835 (4) (ge) shall be used exclusively to retire the district's debt.

77.706 History History: 1999 a. 167; 2005 a. 25; 2009 a. 2.



77.707 Sunset.

77.707  Sunset.

77.707(1)(1) Retailers and the department of revenue may not collect a tax under s. 77.705 for any local professional baseball park district created under subch. III of ch. 229 after the last day of the calendar quarter that is at least 120 days from the date on which the local professional baseball park district board makes a certification to the department of revenue under s. 229.685 (2), except that the department of revenue may collect from retailers taxes that accrued before the day after the last day of that calendar quarter and fees, interest and penalties that relate to those taxes.

77.707(2) (2) Retailers and the department of revenue may not collect a tax under s. 77.706 for any local professional football stadium district created under subch. IV of ch. 229 after the last day of the calendar quarter that is at least 120 days from the date on which the local professional football stadium district board makes all of the certifications to the department of revenue under s. 229.825 (3), except that the department of revenue may collect from retailers taxes that accrued before the day after the last day of that calendar quarter and fees, interest and penalties that relate to those taxes.

77.707 History History: 1995 a. 56; 1999 a. 167; 2009 a. 2.



77.71 Imposition of county and special district sales and use taxes.

77.71  Imposition of county and special district sales and use taxes. Whenever a county sales and use tax ordinance is adopted under s. 77.70 or a special district resolution is adopted under s. 77.705 or 77.706, the following taxes are imposed:

77.71(1) (1) For the privilege of selling, licensing, leasing, or renting tangible personal property and the items, property, and goods specified under s. 77.52 (1) (b), (c), and (d), and for the privilege of selling, licensing, performing, or furnishing services a sales tax is imposed upon retailers at the rates under s. 77.70 in the case of a county tax or at the rate under s. 77.705 or 77.706 in the case of a special district tax of the sales price from the sale, license, lease, or rental of tangible personal property and the items, property, and goods specified under s. 77.52 (1) (b), (c), and (d), except property taxed under sub. (4), sold, licensed, leased, or rented at retail in the county or special district, or from selling, licensing, performing, or furnishing services described under s. 77.52 (2) in the county or special district.

77.71(2) (2) An excise tax is imposed at the rates under s. 77.70 in the case of a county tax or at the rate under s. 77.705 or 77.706 in the case of a special district tax of the purchase price upon every person storing, using, or otherwise consuming in the county or special district tangible personal property, or items, property, or goods specified under s. 77.52 (1) (b), (c), or (d), or services if the tangible personal property, item, property, good, or service is subject to the state use tax under s. 77.53, except that a receipt indicating that the tax under sub. (1), (3), or (4) has been paid relieves the buyer of liability for the tax under this subsection and except that if the buyer has paid a similar local tax in another state on a purchase of the same tangible personal property, item, property, good, or service that tax shall be credited against the tax under this subsection and except that for motor vehicles that are used for a purpose in addition to retention, demonstration, or display while held for sale in the regular course of business by a dealer the tax under this subsection is imposed not on the purchase price but on the amount under s. 77.53 (1m).

77.71(3) (3) An excise tax is imposed upon a contractor engaged in construction activities within the county or special district at the rates under s. 77.70 in the case of a county tax or at the rate under s. 77.705 or 77.706 in the case of a special district tax of the purchase price of tangible personal property or items, property, or goods under s. 77.52 (1) (b), (c), or (d) that are used in constructing, altering, repairing, or improving real property and that became a component part of real property in that county or special district, except that if the contractor has paid the sales tax of a county or special district in this state on that tangible personal property, item, property, or good, or has paid a similar local sales tax in another state on a purchase of the same tangible personal property, item, property, or good, that tax shall be credited against the tax under this subsection.

77.71(4) (4) An excise tax is imposed at the rates under s. 77.70 in the case of a county tax or at the rate under s. 77.705 or 77.706 in the case of a special district tax of the purchase price upon every person storing, using, or otherwise consuming a motor vehicle, boat, recreational vehicle, as defined in s. 340.01 (48r), or aircraft, if that property must be registered or titled with this state and if that property is to be customarily kept in a county that has in effect an ordinance under s. 77.70 or in a special district that has in effect a resolution under s. 77.705 or 77.706, except that if the buyer has paid a similar local sales tax in another state on a purchase of the same property that tax shall be credited against the tax under this subsection.

77.71 History History: 1985 a. 41; 1987 a. 27; 1995 a. 27, 56; 1999 a. 167; 2007 a. 11; 2009 a. 2, 28; 2011 a. 32.



77.72 General rule.

77.72  General rule. For the purposes of this subchapter, all retail sales of tangible personal property, and items, property, and goods specified under s. 77.52 (1) (b), (c), and (d), and taxable services are sourced as provided in s. 77.522.

77.72 History History: 1985 a. 41; 2001 a. 109; 2009 a. 2.



77.73 Jurisdiction to tax.

77.73  Jurisdiction to tax.

77.73(2)(2) Counties and special districts do not have jurisdiction to impose the tax under s. 77.71 (2) in regard to items, property, and goods under s. 77.52 (1) (b), (c), and (d), and tangible personal property, except snowmobiles, trailers, semitrailers, all-terrain vehicles, and utility terrain vehicles, purchased in a sale that is consummated in another county or special district in this state that does not have in effect an ordinance or resolution imposing the taxes under this subchapter and later brought by the buyer into the county or special district that has imposed a tax under s. 77.71 (2).

77.73(3) (3) Counties and special districts have jurisdiction to impose the taxes under this subchapter on retailers who file, or who are required to file, an application under s. 77.52 (7) or who register, or who are required to register, under s. 77.53 (9) or (9m), regardless of whether such retailers are engaged in business in the county or special district, as provided in s. 77.51 (13g). A retailer who files, or is required to file, an application under s. 77.52 (7) or who registers, or is required to register, under s. 77.53 (9) or (9m) shall collect, report, and remit to the department the taxes imposed under this subchapter for all counties or special districts that have an ordinance or resolution imposing the taxes under this subchapter.

77.73 History History: 1985 a. 41; 1995 a. 56; 2009 a. 2, 28; 2011 a. 32, 208.



77.74 Seller permits.

77.74  Seller permits. An additional seller's permit shall not be required of any retailer who has been issued a permit under subch. III.



77.75 Reports.

77.75  Reports. Every person subject to county or special district sales and use taxes shall, for each reporting period, record that person's sales made in the county or special district that has imposed those taxes separately from sales made elsewhere in this state and file a report as prescribed by the department of revenue.

77.75 History History: 1985 a. 41; 1995 a. 56; 1997 a. 27; 2009 a. 2, 28; 2011 a. 32.



77.76 Administration.

77.76  Administration.

77.76(1)(1) The department of revenue shall have full power to levy, enforce, and collect county and special district sales and use taxes and may take any action, conduct any proceeding, impose interest and penalties, and in all respects proceed as it is authorized to proceed for the taxes imposed by subch. III. The department of transportation and the department of natural resources may administer the county and special district sales and use taxes in regard to items under s. 77.61 (1).

77.76(2) (2) Judicial and administrative review of departmental determinations shall be as provided in subch. III for state sales and use taxes, and no county or special district may intervene in any matter related to the levy, enforcement, and collection of the taxes under this subchapter.

77.76(3) (3) From the appropriation under s. 20.835 (4) (g) the department shall distribute 98.25% of the county taxes reported for each enacting county, minus the county portion of the retailers' discounts, to the county and shall indicate the taxes reported by each taxpayer, no later than 75 days following the last day of the calendar quarter in which such amounts were reported. In this subsection, the "county portion of the retailers' discount" is the amount determined by multiplying the total retailers' discount by a fraction the numerator of which is the gross county sales and use taxes payable and the denominator of which is the sum of the gross state and county sales and use taxes payable. The county taxes distributed shall be increased or decreased to reflect subsequent refunds, audit adjustments and all other adjustments of the county taxes previously distributed. Interest paid on refunds of county sales and use taxes shall be paid from the appropriation under s. 20.835 (4) (g) at the rate paid by this state under s. 77.60 (1) (a). The county may retain the amount it receives or it may distribute all or a portion of the amount it receives to the towns, villages, cities and school districts in the county. Any county receiving a report under this subsection is subject to the duties of confidentiality to which the department of revenue is subject under s. 77.61 (5) and (6).

77.76(3m) (3m) From the appropriation under s. 20.835 (4) (gb) the department, for the first 2 years of collection, shall distribute 97% of the taxes reported for each local professional baseball park district that has imposed taxes under this subchapter, minus the district portion of the retailers' discounts, to the local professional baseball park district no later than the end of the 3rd month following the end of the calendar quarter in which such amounts were reported. From the appropriation under s. 20.835 (4) (gb) the department, after the first 2 years of collection, shall distribute 98.5% of the taxes reported for each local professional baseball park district that has imposed taxes under this subchapter, minus the district portion of the retailers' discount, to the local professional baseball park district no later than the end of the 3rd month following the end of the calendar quarter in which such amounts were reported. At the time of distribution the department shall indicate the taxes reported by each taxpayer. In this subsection, the " district portion of the retailers' discount" is the amount determined by multiplying the total retailers' discount by a fraction the numerator of which is the gross local professional baseball park district sales and use taxes payable and the denominator of which is the sum of the gross state and local professional baseball park district sales and use taxes payable. The local professional baseball park district taxes distributed shall be increased or decreased to reflect subsequent refunds, audit adjustments and all other adjustments of the local professional baseball park district taxes previously distributed. Interest paid on refunds of local professional baseball park district sales and use taxes shall be paid from the appropriation under s. 20.835 (4) (gb) at the rate paid by this state under s. 77.60 (1) (a). Any local professional baseball park district receiving a report under this subsection is subject to the duties of confidentiality to which the department of revenue is subject under s. 77.61 (5) and (6).

77.76(3p) (3p) From the appropriation under s. 20.835 (4) (ge) the department of revenue shall distribute 98.5% of the taxes reported for each local professional football stadium district that has imposed taxes under this subchapter, minus the district portion of the retailers' discount, to the local professional football stadium district no later than the end of the 3rd month following the end of the calendar quarter in which such amounts were reported. At the time of distribution the department of revenue shall indicate the taxes reported by each taxpayer. In this subsection, the "district portion of the retailers' discount" is the amount determined by multiplying the total retailers' discount by a fraction the numerator of which is the gross local professional football stadium district sales and use taxes payable and the denominator of which is the sum of the gross state and local professional football stadium district sales and use taxes payable. The local professional football stadium district taxes distributed shall be increased or decreased to reflect subsequent refunds, audit adjustments and all other adjustments of the local professional football stadium district taxes previously distributed. Interest paid on refunds of local professional football stadium district sales and use taxes shall be paid from the appropriation under s. 20.835 (4) (ge) at the rate paid by this state under s. 77.60 (1) (a). Any local professional football stadium district receiving a report under this subsection is subject to the duties of confidentiality to which the department of revenue is subject under s. 77.61 (5) and (6).

77.76(4) (4) There shall be retained by the state 1.5% of the taxes collected for taxes imposed by special districts under ss. 77.705 and 77.706 and 1.75% of the taxes collected for taxes imposed by counties under s. 77.70 to cover costs incurred by the state in administering, enforcing, and collecting the tax. All interest and penalties collected shall be deposited and retained by this state in the general fund.

77.76 History History: 1985 a. 29, 41; 1991 a. 37, 269; 1995 a. 56; 1999 a. 9, 167; 2001 a. 16; 2009 a. 28; 2011 a. 32, 68.



77.77 Transitional provisions.

77.77  Transitional provisions.

77.77(1) (1)

77.77(1)(a)(a) The sales price from services subject to the tax under s. 77.52 (2) or the lease, rental, or license of tangible personal property and property, items, and goods specified under s. 77.52 (1) (b), (c), and (d), is subject to the taxes under this subchapter, and the incremental amount of tax caused by a rate increase applicable to those services, leases, rentals, or licenses is due, beginning with the first billing period starting on or after the effective date of the county ordinance, special district resolution, or rate increase, regardless of whether the service is furnished or the property, item, or good is leased, rented, or licensed to the customer before or after that date.

77.77(1)(b) (b) The sales price from services subject to the tax under s. 77.52 (2) or the lease, rental, or license of tangible personal property and property, items, and goods specified under s. 77.52 (1) (b), (c), and (d) is not subject to the taxes under this subchapter, and a decrease in the tax rate imposed under this subchapter on those services first applies, beginning with bills rendered on or after the effective date of the repeal or sunset of a county ordinance or special district resolution imposing the tax or other rate decrease, regardless of whether the service is furnished or the property, item, or good is leased, rented, or licensed to the customer before or after that date.

77.77(3) (3) The sale of building materials to contractors engaged in the business of constructing, altering, repairing or improving real estate for others is not subject to the taxes under this subchapter, and the incremental amount of tax caused by the rate increase applicable to those materials is not due, if the materials are affixed and made a structural part of real estate, and the amount payable to the contractor is fixed without regard to the costs incurred in performing a written contract that was irrevocably entered into prior to the effective date of the county ordinance, special district resolution, or rate increase or that resulted from the acceptance of a formal written bid accompanied by a bond or other performance guaranty that was irrevocably submitted before that date.

77.77 History History: 1985 a. 41; 1995 a. 56; 2009 a. 2, 28; 2011 a. 32.



77.78 Registration.

77.78  Registration. No motor vehicle, boat, snowmobile, recreational vehicle, as defined in s. 340.01 (48r), trailer, semitrailer, all-terrain vehicle, utility terrain vehicle, or aircraft that is required to be registered by this state may be registered or titled by this state unless the registrant files a sales and use tax report and pays the county tax and special district tax at the time of registering or titling to the state agency that registers or titles the property. That state agency shall transmit those tax revenues to the department of revenue.

77.78 History History: 1985 a. 41; 1995 a. 56; 2007 a. 11; 2009 a. 28; 2011 a. 32, 208.



77.785 Duties of retailers.

77.785  Duties of retailers.

77.785(1)(1) All retailers shall collect and report the taxes under this subchapter on the sales price from leases and rentals of property or items, property, and goods under s. 77.52 (1) (b), (c), and (d) under s. 77.71 (4).

77.785(2) (2) Prior to registration or titling, a retailer of a boat, aircraft, motor vehicle, manufactured home, as defined in s. 101.91 (2), or recreational vehicle, as defined in s. 340.01 (48r), shall collect the taxes under this subchapter on sales of items under s. 77.71 (4). The retailer shall remit those taxes to the department of revenue along with payments of the taxes under subch. III.

77.785 History History: 1985 a. 41; 1987 a. 141; 2007 a. 11; 2009 a. 2.



77.79 Relation to subch. III.

77.79  Relation to subch. III. The provisions of subch. III; including those related to exemptions, exceptions, exclusions and the retailers' discount; that are consistent with this subchapter, as they apply to the taxes under that subchapter, apply to the taxes under this subchapter.

77.79 History History: 1985 a. 41; 1999 a. 32.



77.80 Purpose.

77.80  Purpose. The purpose of this subchapter is to encourage the management of private forest lands for the production of future forest crops for commercial use through sound forestry practices, recognizing the objectives of individual property owners, compatible recreational uses, watershed protection, development of wildlife habitat and accessibility of private property to the public for recreational purposes.

77.80 History History: 1985 a. 29.



77.81 Definitions.

77.81  Definitions. In this subchapter:

77.81(1) (1) "Department" means the department of natural resources.

77.81(1m) (1m) "Fixed sampling equipment" means physical equipment that will be in the same location for more than 24 hours and that is used for the evaluation of a proposed ferrous mining site, including equipment that is used for boring, drilling, bulk sampling, or obtaining climatological data or other data relating to the environment or the state's natural resources.

77.81(2) (2) "Forestry" means managing forest lands and their related resources, including trees and other plants, animals, soil, water and air.

77.81(2m) (2m) "Independent certified plan writer" means a plan writer certified by the department but who is not acting under contract with the department under s. 77.82 (3) (g).

77.81(3) (3) "Merchantable timber" means standing trees which, because of their size and quality, are salable.

77.81(4) (4) "Municipality" means a town, village, or city.

77.81(5) (5) "Nonprofit organization" means a nonprofit corporation, a charitable trust, or other nonprofit association that is described in section 501 (c) (3) of the Internal Revenue Code and is exempt from federal income tax under section 501 (a) of the Internal Revenue Code.

77.81(5m) (5m) "Proposed ferrous mining site" means a proposed mining site, as described under s. 295.46 (1), for which the person proposing to engage in ferrous mining has provided preapplication notification under s. 295.465.

77.81(6) (6) "Recreational activities" include hunting, fishing, hiking, sight-seeing, cross-country skiing, horseback riding, and staying in cabins.

77.81 History History: 1985 a. 29; 2003 a. 228; 2005 a. 25; 2007 a. 20; 2013 a. 81.



77.82 Managed forest land; application.

77.82  Managed forest land; application.

77.82(1) (1)  Eligibility requirements.

77.82(1)(a)(a) A parcel of land is eligible for designation as managed forest land only if it fulfills the following requirements:

77.82(1)(a)1. 1. It consists of at least 10 contiguous acres, except as provided in this subdivision. The fact that a lake, river, stream or flowage, a public or private road or a railroad or utility right-of-way separates any part of the land from any other part does not render a parcel of land noncontiguous. If a part of a parcel of at least 10 contiguous acres is separated from another part of that parcel by a public road, that part of the parcel may be enrolled in the program, even if that part is less than 10 acres, if that part meets the requirement under subd. 2. and is not ineligible under par. (b).

77.82(1)(a)2. 2. At least 80% of the parcel must be producing or capable of producing a minimum of 20 cubic feet of merchantable timber per acre per year.

77.82(1)(b) (b) The following land is not eligible for designation as managed forest land:

77.82(1)(b)1. 1. A parcel of which more than 20% consists of land that is unsuitable for producing merchantable timber, including water, marsh, muskeg, bog, rock outcrops, sand dunes, farmland, roadway or railroad and utility rights-of-way.

77.82(1)(b)2. 2. A parcel that is developed for commercial recreation, for industry or for any other use determined by the department to be incompatible with the practice of forestry.

77.82(1)(b)3. 3. A parcel that is developed for a human residence.

77.82(1)(bn) (bn) For purposes of par. (b) 3., the department by rule shall define "human residence" to include a residence of the applicant regardless of whether it is the applicant's primary residence. The definition may also include up to one acre surrounding the residence for a residence that is not the applicant's primary residence.

77.82(1)(c) (c) In addition to the requirements under pars. (a) and (b), for land subject to an application under sub. (4m), all forest croplands owned by the applicant on the date on which the application is filed that are located in the municipality or municipalities for which the application is filed shall be included in the application.

77.82(2) (2) Application. Any owner of land may file an application with the department to designate any eligible parcel of land as managed forest land. An application may include any number of eligible parcels under the same ownership. Each application shall include all of the following:

77.82(2)(a) (a) The name and address of each owner.

77.82(2)(b) (b) The legal description or the location and acreage of each parcel of land.

77.82(2)(c) (c) The legal description of the area in which the parcel is located.

77.82(2)(cm) (cm) A copy of an instrument that has been recorded in the office of the register of deeds of each county in which the property is located that shows the ownership of the land subject to the application.

77.82(2)(d) (d) A description of the physical characteristics of the land, in sufficient detail to enable the department to determine if it meets the eligibility requirements under sub. (1).

77.82(2)(dm) (dm) A proposed management plan.

77.82(2)(e) (e) A statement of the owner's forest management objectives for the production of merchantable timber, in sufficient detail to provide direction for the approval of the proposed management plan. The application may also state additional forest management objectives, which may include wildlife habitat management, aesthetic considerations, watershed management and recreational use.

77.82(2)(f) (f) Proof that each person holding any encumbrance on the land agrees that the application may be filed.

77.82(2)(g) (g) A map, diagram or aerial photograph showing the location and acreage of any area that will be designated as closed to the public under s. 77.83.

77.82(2)(h) (h) Whether the land will be designated as managed forest land for 25 or 50 years.

77.82(2m) (2m) Fees for applications and management plans.

77.82(2m)(a)(a) An application under sub. (2), (4m), or (12) shall be accompanied by a nonrefundable application recording fee of $20 unless a different amount for the fee is established by the department by rule at an amount equal to the average expense to the department for recording an order issued under this subchapter.

77.82(2m)(ac) (ac) If the department prepares a management plan under sub. (3) (am), the department shall collect from the applicant the management plan fee established under par. (am).

77.82(2m)(ag) (ag) If a proposed management plan accompanying an application filed under sub. (2), (4m), or (12) is not approved by the department under its initial review under sub. (3) (ar), and if the department agrees to complete the proposed management plan under sub. (3) (ar), the department shall collect from the applicant the management plan fee established under par. (am).

77.82(2m)(am) (am) The department shall by rule establish on an annual basis a nonrefundable fee that the department shall charge for a management plan prepared or completed by the department. The fee shall be based on the comparable commercial market rate that is charged for preparation of such management plans.

77.82(2m)(c) (c) A proposed management plan is exempt from the management plan fee under par. (ag) if it is prepared or completed by an independent certified plan writer instead of by the department.

77.82(2m)(d) (d) All of the application recording fees collected under par. (a) shall be credited to the appropriation under s. 20.370 (1) (cr).

77.82(2m)(dm) (dm)

77.82(2m)(dm)1.1. Of each management plan fee, $300 or the entire fee, whichever is less, that is collected under par. (ag) shall be credited to the appropriation under s. 20.370 (1) (cx).

77.82(2m)(dm)2. 2. Any amount not credited to the appropriation under s. 20.370 (1) (cx), as calculated in subd. 1., shall be deposited into the conservation fund for forestry purposes.

77.82(3) (3) Management plan.

77.82(3)(ag)(ag) A proposed management plan shall cover the entire acreage of each parcel subject to the application and shall be prepared by an independent certified plan writer or by the department if par. (am) applies.

77.82(3)(am) (am) If the department determines that an applicant is not able to have a proposed management plan prepared by a certified independent plan writer, the department shall prepare the plan. The department shall promulgate rules establishing the criteria that shall be met in order to determine that an applicant is unable to prepare such a plan.

77.82(3)(ar) (ar) For a proposed management plan prepared by an independent certified plan writer, the department, after considering the owner's forest management objectives as stated under sub. (2) (e), shall review and either approve or disapprove the proposed management plan. If the department disapproves the proposed plan, it shall inform the applicant of the changes necessary to qualify the plan for approval upon subsequent review. At the request of the applicant, the department may agree to complete the proposed management plan.

77.82(3)(c) (c) To qualify for approval, a management plan shall include all of the following:

77.82(3)(c)1. 1. The name and address of each owner of the land.

77.82(3)(c)2. 2. The legal description of the parcel or of the area in which the parcel is located.

77.82(3)(c)3. 3. A statement of the owner's forest management objectives.

77.82(3)(c)4. 4. A map, diagram or aerial photograph which identifies both forested and unforested areas of the land, using conventional map symbols indicating the species, size and density of vegetation and the other major features of the land.

77.82(3)(c)5. 5. A map, diagram or aerial photograph which identifies the areas designated as open and closed under s. 77.83.

77.82(3)(c)6. 6. A description of the forestry practices, including harvesting, thinning and reforestation, that will be undertaken during the term of the order, specifying the period of time in which each will be completed.

77.82(3)(c)7. 7. A description of soil conservation practices that may be necessary to control any soil erosion that may result from the forestry practices specified under subd. 6.

77.82(3)(d) (d) The management plan may also specify activities that will be undertaken for the management of forest resources other than trees, including wildlife habitat, watersheds and aesthetic features.

77.82(3)(e) (e) A management plan shall contain a statement that the owner agrees to comply with all of its terms and with the conditions of this subchapter and shall be signed by the owner and a representative of the department.

77.82(3)(f) (f) An owner and the department may mutually agree to amend a management plan.

77.82(3)(g) (g) The department shall certify plan writers and shall promulgate rules specifying the qualifications that a person must satisfy to become a certified plan writer. For management plans prepared or completed by the department under this subsection, the department may contract with plan writers certified by the department to prepare and complete these plans.

77.82(4) (4) Additions to managed forest land. An owner of land that is designated as managed forest land under an order that takes effect on or after April 28, 2004, may file an application with the department to designate as managed forest land an additional parcel of land if the additional parcel is at least 3 acres in size and is contiguous to any of that designated land. The application shall be accompanied by a nonrefundable $20 application recording fee unless a different amount for the fee is established by the department by rule at an amount equal to the average expense to the department of recording an order issued under this subchapter. The fee shall be deposited in the conservation fund and credited to the appropriation under s. 20.370 (1) (cr). The application shall be filed on a department form and shall contain any additional information required by the department.

77.82(4g) (4g) Designation of additional managed forest land for certain owners.

77.82(4g)(a)(a) If an owner of land that is designated as managed forest land under an order that takes effect before April 28, 2004, wishes to have an additional parcel of land that is at least 10 acres in size and that satisfies the other requirements in sub. (1) designated as managed forest land, the owner may file an application with the department under sub. (2) for a new order covering the additional land.

77.82(4g)(b) (b) If an owner of land that is designated as managed forest land under an order that takes effect before April 28, 2004, wishes to have designated as managed forest land an additional parcel of land that is at least 3 acres in size, that does not satisfy the requirements in sub. (1), and that is contiguous to any of that designated land, the owner may withdraw the designated land from the original order and may file an application with the department under sub. (2) for a new order covering both the withdrawn land and the additional land. The withdrawal tax and the withdrawal fee under s. 77.88 (5) and (5m) do not apply to a withdrawal under this paragraph.

77.82(4m) (4m) Conversion of forest croplands to managed forest land.

77.82(4m)(a)(a) An owner of land that is entered as forest croplands under s. 77.02 may file an application with the department under sub. (2) to convert all or a portion of the land to managed forest land, subject to sub. (1) (c).

77.82(4m)(b) (b) An application under this subsection shall specify whether the order designating the land as managed forest land will remain in effect for 25 years or 50 years, as elected by the owner.

77.82(4m)(d) (d) An owner of land who has filed a conversion application under this subsection and for whom the department is preparing or completing a management plan may withdraw the request and have it prepared by an independent certified plan writer if the owner determines that the department is not preparing or completing the management plan in a timely manner.

77.82(5) (5) Notice of application; request for denial.

77.82(5)(a)(a) Upon receipt of an application under sub. (2), (4) or (4m), the department shall provide written notice of the application to each clerk of each municipality in which the land is located.

77.82(5)(b) (b) The governing body of any municipality in which the proposed managed forest land is located or a resident or property tax payer of such a municipality may, within 15 days after the notice under par. (a) is provided, request the department to deny the application on the grounds that the land fails to meet the eligibility requirements under sub. (1) or that, if the addition is approved, the entire parcel will fail to meet those eligibility requirements. The request shall be in writing and shall specify the reason for believing that the land is or would be ineligible.

77.82(6) (6) Investigation; hearing.

77.82(6)(a)(a) The department shall conduct any investigation necessary to reach a decision on an application.

77.82(6)(b) (b)

77.82(6)(b)1.1. If the department determines, after receipt of a request under sub. (5) (b) or as a result of its investigation, that further information is needed, it may schedule a public hearing to take testimony relating to the eligibility of the land.

77.82(6)(b)2. 2. At least 10 days before the date of the hearing, the department shall mail written notice of the date, time, and place of the hearing to the applicant, to each person who submitted a request under sub. (5) (b), and to the clerk of each municipality in which the land is located.

77.82(6)(b)3. 3. A public hearing held under this paragraph may be adjourned. No notice of the adjourned hearing is required other than an announcement of the date, time and place given at the initial hearing by the person presiding at the hearing.

77.82(7) (7) Decision.

77.82(7)(a)(a) After considering the testimony presented at the public hearing, if any, the facts discovered by its investigation and the land use in the area in which the land is located, the department shall approve an application under sub. (2) or (4m) if it determines all of the following:

77.82(7)(a)1. 1. That the land meets the eligibility requirements under sub. (1).

77.82(7)(a)2. 2. That all facts stated in the application are correct.

77.82(7)(a)3. 3. That a stand of merchantable timber will be developed on at least 80% of the land within a reasonable period of time.

77.82(7)(a)4. 4. That the use of the land as managed forest land is not incompatible with the existing uses of the land in each municipality in which it is located.

77.82(7)(a)5. 5. That there are no delinquent taxes on the land.

77.82(7)(b) (b) After considering the testimony presented at the public hearing, if any, and the facts discovered by its investigation, the department shall approve an application under sub. (4) if it determines all of the following:

77.82(7)(b)1. 1. That all facts stated in the application are correct.

77.82(7)(b)2. 2. That the total parcel with the addition will meet the eligibility requirements under sub. (1).

77.82(7)(b)3. 3. That there are no delinquent taxes on either the land originally designated or on the proposed additional parcel.

77.82(7)(b)4. 4. That the owner agrees to any amendments to the management plan determined by the department to be necessary as a result of the addition.

77.82(7)(c) (c) Except as provided in par. (d), if an application is received on or before June 1 of any year, the department shall investigate and shall either approve the application and issue the order under sub. (8) or deny the application before the following November 21. An application received after June 1 shall be acted on by the department as provided in this subdivision before the November 21 of the year following the year in which the application is received.

77.82(7)(d) (d) The department shall approve or disapprove an application under par. (a) that is filed under sub. (4m) within 3 years after the date on which the application is filed with the department.

77.82(8) (8) Order. If an application under sub. (2), (4m), or (12) is approved, the department shall issue an order designating the land as managed forest land for the time period specified in the application. If an application under sub. (4) is approved, the department shall amend the original order to include the additional parcel. The department shall provide the applicant with a copy of the order or amended order and shall also file a copy with the department of revenue, the supervisor of assessments, and the clerk of each municipality in which the land is located, and shall record the order with the register of deeds in each county in which the land is located.

77.82(9) (9) Effective date of order. An order or amended order under sub. (8) issued before November 21 of any year takes effect on the January 1 after the date of issuance. An order or amended order under sub. (8) issued on or after November 21 of any year takes effect on the 2nd January 1 after the date of issuance.

77.82(10) (10) Denial. If the department denies an application, it shall notify the applicant in writing, stating the reason for the denial.

77.82(11) (11) Duration. An order under this subchapter remains in effect for the period specified in the application unless the land is withdrawn under s. 77.84 (3) (b) or 77.88. An amendment to or repeal of this subchapter does not affect the terms of an order or management plan, except as expressly agreed to in writing by the owner and the department and except as provided in sub. (11m).

77.82(11g) (11g) Withdrawal tax on converted forest croplands prohibited. No tax or interest may be assessed under s. 77.10 (2) (a) on land converted to managed forest land pursuant to an application approved under sub. (7) (d).

77.82(11m) (11m) Orders for the land in the lower Wisconsin state riverway. An owner of timber that is exempt under s. 30.44 (3) (c) 2. shall comply with a rule regulating timber cutting and harvesting promulgated under s. 30.42 (1) (d):

77.82(11m)(a) (a) If the rule is not inconsistent with the order issued under sub. (8); or

77.82(11m)(b) (b) If the owner agrees to amend the order issued under sub. (8) to require compliance with the rules.

77.82(12) (12) Renewal. An owner of managed forest land may file an application with the department under sub. (2) for renewal of the order. An application for renewal shall be filed no later than the June 1 before the expiration date of the order. The application shall specify whether the owner wants the order renewed for 25 or 50 years. The provisions under subs. (5), (6), and (7) do not apply to an application under this subsection. The department may deny the application only if the land fails to meet the eligibility requirements under sub. (1), if the owner has failed to comply with the management plan that is in effect on the date that the application for renewal is filed, or if there are delinquent taxes on the land. If the application is denied, the department shall state the reason for the denial in writing.

77.82 History History: 1985 a. 29; 1989 a. 31; 1993 a. 16, 131, 301, 491; 1995 a. 27; 1997 a. 27, 35, 237; 2001 a. 109; 2003 a. 228; 2005 a. 25, 64, 299; 2007 a. 97; 2009 a. 365; 2011 a. 260 s. 80.



77.83 Closed, open and restricted areas.

77.83  Closed, open and restricted areas.

77.83(1) (1)  Closed areas.

77.83(1)(a)(a) An owner may designate land subject to a managed forest land order as closed to public access. The closed area may consist of either:

77.83(1)(a)1. 1. Up to 160 acres in each municipality, of which not more than 80 acres in each municipality may be land designated as managed forest land before April 28, 2004.

77.83(1)(a)2. 2. One or a combination of any 2 of the following in each municipality:

77.83(1)(a)2.a. a. A quarter quarter section.

77.83(1)(a)2.b. b. A government lot as determined by the U.S. government survey plat.

77.83(1)(a)2.c. c. A fractional lot as determined by the U.S. government survey plat.

77.83(1)(b) (b) If any area of an owner's managed forest land is already designated as closed, an addition to the land approved under s. 77.82 (7) (b) may be designated as closed only under the following conditions:

77.83(1)(b)1. 1. The addition does not result in increasing the closed portion of the land to an area greater than that permitted under par. (a).

77.83(1)(b)2. 2. The additional area is contiguous to the area that is already designated as closed.

77.83(1)(c) (c) If all or any part of an owner's closed managed forest land is withdrawn or transferred as provided under s. 77.88, the owner may designate a different or an additional closed area if it meets the requirements of par. (b).

77.83(1m) (1m) Modification of designation. For a managed forest land order that takes effect on or after April 28, 2004, the owner of the managed forest land may modify the designation of a closed or open area 2 times during the term of the order. For a managed forest land order that takes effect before April 28, 2004, the owner of the managed forest land may modify the designation of a closed or open area 2 times during the period beginning with April 28, 2004, and ending with the expiration date of the order, regardless of whether the owner has previously modified the designation as authorized by rules promulgated by the department.

77.83(2) (2) Open areas; restrictions.

77.83(2)(a)(a) Except as provided in pars. (b) and (c) and subs. (1) and (2m), each owner of managed forest land shall permit public access to the land for the purposes of hunting, fishing, hiking, sight-seeing, and cross-country skiing.

77.83(2)(am) (am)

77.83(2)(am)1.1. For land designated as managed forest land under an order that takes effect on or after October 27, 2007, no person may enter into a lease or other agreement for consideration if the purpose of the lease or agreement is to permit persons to engage in a recreational activity.

77.83(2)(am)2. 2. For land designated as managed forest land under an order that took effect before October 27, 2007, all of the following apply:

77.83(2)(am)2.a. a. An owner of managed forest land may enter into a lease or other agreement for consideration that permits persons to engage in a recreational activity if the lease or agreement terminates before the January 1 immediately following October 27, 2007.

77.83(2)(am)2.b. b. A lease or other agreement for consideration that permits persons to engage in a recreational activity and that is in effect on October 27, 2007 shall be void beginning on the January 1 immediately following October 27, 2007.

77.83(2)(am)3. 3. Subdivisions 1. and 2. do not apply to any lease or other agreement if the consideration involved solely consists of reasonable membership fees charged by a nonprofit organization and the lease or agreement is approved by the department.

77.83(2)(b) (b) An owner may restrict public access to any area of open managed forest land which is within 300 feet of any building or within 300 feet of a commercial logging operation that conforms to the management plan.

77.83(2)(c) (c) An owner may prohibit the use of motor vehicles, as defined under s. 340.01 (35), or snowmobiles, as defined under s. 340.01 (58a), or both on any open managed forest land. At the request of an owner, the department may provide assistance in enforcing the prohibition.

77.83(2m) (2m) Proposed ferrous mining sites.

77.83(2m)(a)(a) The requirement under sub. (2) (a) that public access be permitted on managed forest land designated as open does not apply to an area of land within a proposed ferrous mining site that is located within 600 feet of fixed sampling equipment or within 600 feet of either side of a road that is used for purposes associated with ferrous mining.

77.83(2m)(b) (b) In addition to any managed forest land for which access is restricted under par. (a), the department may restrict public access to open managed forest land within a proposed ferrous mining site for any of the purposes specified in sub. (2) (a) if the department determines that it is necessary to ensure the safety of the public, the employees and agents of the person proposing to engage in ferrous mining, or the employees and agents of regulatory bodies.

77.83(2m)(c) (c) No restriction under par. (a) or (b) applies after whichever of the following 3 dates occurs first:

77.83(2m)(c)1. 1. The date on which the department approves or denies the application for a ferrous mining permit for the proposed ferrous mining site.

77.83(2m)(c)2. 2. The date on which the department determines that the person who proposed to engage in ferrous mining has ceased to pursue a mining permit for the proposed ferrous mining site.

77.83(2m)(c)3. 3.

77.83(2m)(c)3.a.a. The 730th day after the date on which the person proposing to engage in ferrous mining provides to the department a preapplication notification under s. 295.465, except as provided in subd. 3. b.

77.83(2m)(c)3.b. b. December 14, 2015, if the person proposing to engage in ferrous mining has provided to the department the preapplication notification before December 14, 2013.

77.83(2m)(d) (d) The department may extend the date under par. (c) 3. for a period of up to 2 additional years if the department determines, after consulting with the person proposing to engage in ferrous mining and other regulatory bodies, that it is likely that the person, the department, or another regulatory body will need additional time to conduct evaluation activities at the proposed ferrous mining site during that period.

77.83(2m)(e) (e) Notwithstanding pars. (a) and (b), public access shall always be permitted on open managed forest land within a proposed ferrous mining site for any of the following:

77.83(2m)(e)1. 1. Fishing that occurs within 50 feet of the water's edge of a class I or class II trout stream.

77.83(2m)(e)2. 2. Deer hunting during the regular fall open season for hunting deer with firearms that begins on the Saturday immediately preceding the 4th Thursday in November.

77.83(2m)(g) (g) The department shall post information regarding public access to managed forest land located in a proposed ferrous mining site on the department's Internet site. The information shall include all of the following:

77.83(2m)(g)1. 1. The areas where public access is permitted, and which activities, as specified in sub. (2) (a), are allowed in each area.

77.83(2m)(g)2. 2. The dates and times that each activity allowed under subd. 1. is permitted in a given area.

77.83(3) (3) Signs. An owner may post signs specifying the designation of or restrictions applicable to any area of managed forest land. The department may, by rule, specify design standards for these signs.

77.83(4) (4) Penalty.

77.83(4)(a)(a) Any person who fails to comply with sub. (2) (a) or any rule promulgated under sub. (3) shall forfeit not more than $500.

77.83(4)(b) (b) Any person who fails to comply with sub. (2) (am) shall forfeit an amount equal to the total amount of consideration received by the person as a result of violating sub. (2) (am) or $500, whichever is greater.

77.83 History History: 1985 a. 29; 1989 a. 79; 1993 a. 131; 2003 a. 228; 2005 a. 299; 2007 a. 20; 2013 a. 81.



77.84 Taxation of managed forest land.

77.84  Taxation of managed forest land.

77.84(1) (1)  Tax roll. Each clerk of a municipality in which the land is located shall enter in a special column or other appropriate place on the tax roll the description of each parcel of land designated as managed forest land, and shall specify, by the designation "MFL-O" or "MFL-C", the acreage of each parcel that is designated open or closed under s. 77.83. The land shall be assessed and is subject to review under ch. 70. Except as provided in this subchapter, no tax may be levied on managed forest land, except that any building on managed forest land is subject to taxation as personal property under ch. 70.

77.84(2) (2) Acreage share; payment for closed land.

77.84(2)(a)(a) For managed forest land orders that take effect before April 28, 2004, each owner of managed forest land shall pay to each municipal treasurer an acreage share of 74 cents per acre on or before January 31.

77.84(2)(am) (am) For managed forest land orders that take effect on or after April 28, 2004, each owner of managed forest land shall pay to each municipal treasurer, on or before January 31, an amount that is equal to 5 percent of the average statewide property tax per acre of property classified under s. 70.32 (2) (a) 6., as determined under par. (cm), for each acre of managed forest land.

77.84(2)(b) (b) For managed forest land orders that take effect before April 28, 2004, in addition to the payment under par. (a), each owner shall pay $1 for each acre that is designated as closed under s. 77.83 and for each acre that is located in a proposed ferrous mining site and that is not open to all of the outdoor activities specified in s. 77.83 (2) (a) for any part of the previous calendar year. The payment shall be made to each municipal treasurer on or before January 31.

77.84(2)(bm) (bm) For managed forest land orders that take effect on or after April 28, 2004, in addition to the payment under par. (am), each owner of managed forest land shall pay to each municipal treasurer, on or before January 31, an amount that is equal to 20 percent of the average statewide property tax per acre of property classified under s. 70.32 (2) (a) 6., as determined under par. (cm), for each acre that is designated as closed under s. 77.83 and for each acre that is located in a proposed ferrous mining site and that is not open to all of the outdoor activities specified in s. 77.83 (2) (a) for any part of the previous calendar year.

77.84(2)(bp) (bp) For managed forest land orders that take effect before April 28, 2004, in addition to the payments under pars. (a) and (b), each owner of managed forest land shall pay to each municipal treasurer, on or before January 31, an amount that is equal to 15 percent of the average statewide property tax per acre of property classified under s. 70.32 (2) (a) 6., as determined under par. (cm), for each acre that is located in a proposed ferrous mining site, and that is not open to all of the outdoor activities specified in s. 77.83 (2) (a) for any part of the previous calendar year.

77.84(2)(c) (c) In 1992 and each 5th year thereafter, the department of revenue shall adjust the amounts under pars. (a) and (b) by multiplying the amount specified by a ratio using as the denominator the department of revenue's estimate of the average statewide tax per acre of property classes under s. 70.32 (2) (b) 4., 1993 stats., s. 70.32 (2) (b) 5., 1993 stats., and s. 70.32 (2) (b) 6., 1993 stats., for 1986 and, as the numerator, the department of revenue's estimate of the average tax per acre for the same classes of property for the year in which the adjustment is made.

77.84(2)(cm) (cm) For purposes of determining the per acre amounts under pars. (am) and (bm), in 2004 and in 2007 and each 5th year thereafter, the department of revenue shall determine the average statewide tax per acre of property classified under s. 70.32 (2) (a) 6. by multiplying the average equalized value of property classified under s. 70.32 (2) (a) 6., as determined under s. 70.57, by the average tax rate determined under s. 76.126.

77.84(3) (3) Delinquency.

77.84(3)(a)(a) The procedures specified for the collection of delinquent taxes under ch. 74, and for the sale of land for delinquent taxes under ch. 75 apply to taxes returned delinquent under this subsection. Immediately upon the expiration of 2 years after the date the county acquires a tax certificate, the county clerk shall take a tax deed as provided under ch. 75. The county clerk shall certify to the department that a tax deed has been taken and shall include the legal description of the land subject to the tax deed.

77.84(3)(b) (b) Immediately after receiving the certification of the county clerk that a tax deed has been taken, the department shall issue an order withdrawing the land as managed forest land. The notice requirement under s. 77.88 (1) does not apply to the department's action under this paragraph. The department shall notify the county treasurer of the amount of the withdrawal fee under s. 77.88 (5m) and the withdrawal tax, as determined under s. 77.88 (5). The amount of the tax and the fee shall be payable to the department under s. 75.36 (3) if the property is sold by the county. The amount shall be credited to the conservation fund.

77.84 History History: 1985 a. 29; 1987 a. 378; 1995 a. 27; 1997 a. 35; 2003 a. 228; 2005 a. 299; 2013 a. 81.



77.85 State contribution.

77.85  State contribution. The department shall pay before June 30 annually the municipal treasurer, from the appropriation under s. 20.370 (5) (bv), 20 cents for each acre of land in the municipality that is designated as managed forest land under this subchapter and for each acre of land in the municipality that has been withdrawn under s. 77.885 but for which payments under s. 77.84 (2) are being made.

77.85 History History: 1985 a. 29; 1991 a. 39; 1995 a. 27; 2009 a. 28.



77.86 Forestry practices.

77.86  Forestry practices.

77.86(1)(1)  Cutting regulated.

77.86(1)(a)(a) Except as provided under sub. (6), no person may cut merchantable timber on managed forest land on which the payment under s. 77.84 (2) is delinquent.

77.86(1)(b) (b) Except as provided under sub. (6), an owner who intends to cut merchantable timber on managed forest land shall, at least 30 days before the cutting is to take place, on a form provided by the department, file a notice of intent to cut and request approval of the proposed cutting from the department.

77.86(1)(c) (c) If the proposed cutting conforms to the management plan and is consistent with sound forestry practices, the department shall approve the request.

77.86(1)(d) (d) If the proposed cutting does not conform to the management plan or is not consistent with sound forestry practices, the department shall assist the owner in developing an acceptable proposal before approving the request.

77.86(2) (2) Bond. The department may require an owner who intends to cut merchantable timber on managed forest land to file with the department a noncancelable bond furnished by a surety company licensed to do business in this state in the amount expected to be required as payment of the yield tax under s. 77.87 (1).

77.86(3) (3) Time limit. All cutting specified in the notice under sub. (1) (b) shall be commenced within one year after the date the proposed cutting is approved. The owner shall report to the department the date on which the cutting is commenced.

77.86(4) (4) Reporting. Within 30 days after completion of any cutting approved under this section, the owner shall report to the department, on a form provided by the department, a description of the species of wood, kind of product and the quantity of each species cut as shown by the scale or measurement made on the ground as cut, skidded, loaded or delivered, or by tree scale certified by a forester acceptable to the department if the wood is sold by tree measurement.

77.86(5) (5) Penalties.

77.86(5)(a)(a) Any person who fails to file the notice required under sub. (1) (b), who fails to file a report as required under sub. (4), or who files a false report under sub. (4) shall forfeit not more than $1,000.

77.86(5)(b) (b) Any owner who cuts merchantable timber in violation of this section is subject to a forfeiture equal to 20% of the current value of the merchantable timber cut, based on the stumpage value established under s. 77.91 (1).

77.86(6) (6) Exception. This section does not apply to an owner who cuts wood on managed forest land for use as fuel in the owner's dwelling.

77.86 History History: 1985 a. 29; 2009 a. 365.



77.87 Yield tax.

77.87  Yield tax.

77.87(1)(1)  Taxation. The department shall assess a yield tax against each owner who cuts merchantable timber and files a report under s. 77.86. If the owner fails to timely file a report under s. 77.86 (4), the department shall determine the value of the merchantable timber cut for the assessment of the yield tax. The yield tax shall equal 5% of the value of the merchantable timber cut, based on the stumpage value established under s. 77.91 (1). The department shall mail a copy of the certificate of assessment to the owner at the owner's last-known address.

77.87(1g) (1g) Exemption. For a managed forest land order that takes effect on or after April 28, 2004, the owner of the managed forest land is exempt from payment of the yield tax under sub. (1) for the first 5 years of the managed forest land order. The exemption under this subsection does not apply to any of the following orders:

77.87(1g)(a) (a) An order converting forest cropland to managed forest land pursuant to an application approved under s. 77.82 (7) (d).

77.87(1g)(b) (b) A renewal order for a managed forest land order under s. 77.82 (12).

77.87(1g)(c) (c) An order under s. 77.82 (8) that designates as managed forest land forest cropland that was subject to a contract under s. 77.03.

77.87(1g)(d) (d) An order for which an application is filed under s. 77.82 (4g) (b).

77.87(2) (2) Supplemental yield tax. At any time within one year after a report is filed under s. 77.86 (4), the department, after notifying the owner and providing the owner with the opportunity for a hearing, may determine whether the report is accurate. If the department determines that the quantity of merchantable timber cut exceeded the amount on which the tax was assessed under sub. (1), the department shall assess a supplemental yield tax on the additional amount as provided under sub. (1).

77.87(3) (3) Payment. A tax assessed under sub. (1) or (2) is due and payable to the department on the last day of the next month following the date the certificate is mailed to the owner. The department shall collect interest at the rate of 12% per year on any tax that is paid later than the due date. Amounts received shall be credited to the conservation fund.

77.87(4) (4) Owner's liability. The owner is personally liable for a tax assessed under sub. (1) or (2). An unpaid tax becomes a lien against the merchantable timber that was cut. If the merchantable timber cut is mingled with other wood products, the unpaid tax becomes a lien against all of the wood products while they are in the owner's possession, or in the possession of any person other than a purchaser for value without notice in the usual course of business.

77.87(5) (5) Delinquency. If a tax due under this section is not paid on or before the last day of the August following the date specified under sub. (3), the department shall certify to the taxation district clerk the description of the land and the amount due for the tax and interest. The taxation district clerk shall enter the delinquent amount on the property tax roll as a special charge.

77.87 History History: 1985 a. 29; 1991 a. 39; 2003 a. 228; 2005 a. 64; 2009 a. 365.



77.875 Grazing restricted.

77.875  Grazing restricted. An owner of managed forest land may not permit domesticated animals to graze on managed forest land.

77.875 History History: 1985 a. 29.



77.876 Noncompliance assessment.

77.876  Noncompliance assessment.

77.876(1) (1)  Assessment. The department shall certify to each municipality in which the property is located an owner's failure to complete a forestry practice during the period of time required under an applicable management plan, and the municipality shall impose a noncompliance assessment of $250 against the owner for each failure. The department shall mail a copy of the certificate of assessment to the owner at the owner's last-known address and to the municipality.

77.876(2) (2) Payment. An assessment under sub. (1) is due and payable to the municipality on the last day of the month following the date the certificate is mailed to the owner. The municipality shall collect interest at the rate of 12 percent per year on any assessment that is paid later than the due date.

77.876(3) (3) Owner's liability. The owner is personally liable for an assessment under sub. (1). An unpaid assessment becomes a lien against the merchantable timber cut. If the merchantable timber cut is mingled with other wood products, the unpaid assessment becomes a lien against all of the wood products while they are in the owner's possession or in the possession of any person other than a purchaser for value without notice in the usual course of business.

77.876(4) (4) Delinquency. If an assessment due under sub. (1) is not paid on or before the last day of the August following the date specified under sub. (2), the municipality shall certify to the taxation district clerk the description of the land and the amount due for the assessment and interest. The taxation district clerk shall enter the delinquent amount on the property tax roll as a special charge.

77.876 History History: 2003 a. 228; 2005 a. 299.



77.88 Withdrawal; transfer of ownership; nonrenewal.

77.88  Withdrawal; transfer of ownership; nonrenewal.

77.88(1)(1)  Withdrawal by department order.

77.88(1)(a)(a) The department may, at the request of the owner of managed forest land or of the governing body of any municipality in which any managed forest land is located, or at its own discretion, investigate to determine whether the designation as managed forest land should be withdrawn. Except as provided in par. (am), the department shall notify the owner of the land and the mayor of the city, the chairperson of the town, or the president of the village in which the land is located of the investigation.

77.88(1)(am) (am) If a city or village is organized under subch. I of ch. 64, the department shall notify the president of the city council or village board of any investigation under par. (a).

77.88(1)(b) (b) Following an investigation under par. (a), the department may order the withdrawal of all or any part of a parcel of managed forest land for any of the following reasons:

77.88(1)(b)1. 1. Failure of the land to conform to an eligibility requirement under s. 77.82 (1).

77.88(1)(b)2. 2. The owner's failure to comply with this subchapter or the management plan.

77.88(1)(b)3. 3. Cutting by the owner in violation of s. 77.86.

77.88(1)(b)4. 4. The owner's development or use of any part of the parcel for a purpose which is incompatible with the purposes specified in s. 77.80.

77.88(1)(b)5. 5. The owner's posting of signs or otherwise denying access to open managed forest land.

77.88(1)(c) (c) If the department determines that land should be withdrawn, it shall issue an order withdrawing the land as managed forest land and shall assess against the owner the tax under sub. (5) and the withdrawal fee under sub. (5m).

77.88(2) (2) Sale or transfer of ownership.

77.88(2)(a)(a) Except as provided in par. (am), an owner may sell or otherwise transfer ownership of all or part of the owner's managed forest land if the land transferred is one of the following:

77.88(2)(a)1. 1. An entire parcel of managed forest land.

77.88(2)(a)2. 2. All of an owner's managed forest land within a quarter quarter section.

77.88(2)(a)3. 3. All of an owner's managed forest land within a government lot or fractional lot as determined by the U.S. government survey plat.

77.88(2)(am) (am) If the land transferred under par. (a) does not meet the eligibility requirements under s. 77.82 (1), the department shall issue an order withdrawing the land from managed forest land designation and shall assess against the owner a withdrawal tax under sub. (5) and the withdrawal fee under sub. (5m).

77.88(2)(b) (b) If the land remaining after a transfer under par. (a) is contiguous and meets the eligibility requirements under s. 77.82 (1) (a) 2. and (b), it shall continue to be designated as managed forest land until the expiration of the existing order, even if the parcel contains less than 10 acres. Notwithstanding s. 77.82 (12), an owner may not file an application with the department for renewal of the order if the parcel contains less than 10 acres. No withdrawal tax under sub. (5) or withdrawal fee under sub. (5m) may be assessed when the remaining land is withdrawn at the expiration of the order.

77.88(2)(c) (c) If the remaining land does not meet the eligibility requirements under s. 77.82 (1) (a) 2. and (b), the department shall issue an order withdrawing the land and shall assess against the owner the withdrawal tax under sub. (5) and the withdrawal fee under sub. (5m). Notwithstanding s. 77.90, the owner is not entitled to a hearing on an order withdrawing land under this paragraph.

77.88(2)(d) (d)

77.88(2)(d)1.1. Within 30 days after a transfer of ownership, the transferee shall, on a form provided by the department, file with the department a report of the transfer signed by the transferee. The transferee shall pay a $100 fee that will accompany the report. The fee shall be deposited in the conservation fund. Twenty dollars of the fee or a different amount of the fee as may be established under subd. 2. shall be credited to the appropriation under s. 20.370 (1) (cr). The department shall immediately notify each person entitled to notice under s. 77.82 (8).

77.88(2)(d)2. 2. The department may establish by rule a different amount of each fee under subd. 1. that will be credited to the appropriation under s. 20.370 (1) (cr). The amount shall be equal to the average expense to the department of recording an order issued under this subchapter.

77.88(2)(e) (e) The transferred land shall remain managed forest land if the transferee, within 30 days after the transfer, certifies to the department an intent to comply with the existing management plan for the land and with any amendments to the plan, and provides proof that each person holding any encumbrance on the land agrees to the designation. The transferee may designate an area of the transferred land closed to public access as provided under s. 77.83. The department shall issue an order continuing the designation of the land as managed forest land under the new ownership.

77.88(2)(f) (f) If the transferee does not provide the department with the certification required under par. (e), the department shall issue an order withdrawing the land and shall assess against the transferee the withdrawal tax under sub. (5) and the withdrawal fee under sub. (5m). Notwithstanding s. 77.90, the transferee is not entitled to a hearing on an order withdrawing land under this paragraph.

77.88(3) (3) Voluntary withdrawal. An owner may request that the department withdraw all or any part of the owner's land meeting one of the requirements specified under sub. (2) (a) 1. to 3. If any remaining land meets the eligibility requirements under s. 77.82 (1), the department shall issue an order withdrawing the land subject to the request and shall assess against the owner the withdrawal tax under sub. (5) and the withdrawal fee under sub. (5m). If the land being withdrawn is within a proposed ferrous mining site, the department shall issue the order within 30 days after receiving the request.

77.88(3g) (3g) Withdrawal for construction of a residence.

77.88(3g)(a)(a) In this subsection, "parcel" means the acreage of contiguous land that is under the same ownership and that is described in the application for designation of that land as managed forest land.

77.88(3g)(am) (am) Except as provided in par. (b), upon the request of an owner to withdraw at least one acre of the owner's land as managed forest land, the department shall order withdrawal of the land if all of the following apply:

77.88(3g)(am)1. 1. The purpose for which the owner requests that the department withdraw the land is to construct a human residence.

77.88(3g)(am)2. 2. The land was designated as managed forest land before October 11, 1997.

77.88(3g)(am)3. 3. If the land is not subject to a city, village, town, or county zoning ordinance that establishes a minimum acreage for the construction of a human residence, the owner requests that the department withdraw not more than 3 acres of land.

77.88(3g)(am)4. 4. If the land is subject to a city, village, town, or county zoning ordinance that establishes a minimum acreage for the construction of a human residence that is more than one acre, the owner requests that the department withdraw not more than the acreage of land required by the applicable zoning ordinance for construction of a human residence.

77.88(3g)(b) (b) The department may not order withdrawal of land under par. (am) from a parcel of managed forest land if the department has previously ordered withdrawal of land under par. (am) from that parcel of managed forest land.

77.88(3m) (3m) Withdrawal for failure to pay personal property taxes. If an owner of managed forest land has not paid the personal property tax due for a building on managed forest land before the February settlement date under s. 74.30 (1), the municipality in which the building is located shall certify to the department that a delinquency exists and shall include the legal description of the managed forest land on which the building is located in the certification. Immediately after receiving the certification, the department shall issue an order withdrawing the land as managed forest land and shall assess against the owner of the land the withdrawal tax under sub. (5) and the withdrawal fee under sub. (5m). Notwithstanding s. 77.90, the owner is not entitled to a hearing on an order withdrawing land under this subsection.

77.88(4) (4) Nonrenewal. If an owner does not file with the department an application to renew a managed forest land order, the department shall order the land withdrawn at the expiration of the order. No withdrawal tax under sub. (5) or withdrawal fee under sub. (5m) may be assessed.

77.88(5) (5) Withdrawal tax. The withdrawal tax shall be determined as follows:

77.88(5)(a) (a) Except as provided in pars. (am), (ar), and (b), for land withdrawn during a managed forest land order, the withdrawal tax shall be the higher of the following:

77.88(5)(a)1. 1. An amount equal to the past tax liability multiplied by the number of years the land was designated as managed forest land, less any amounts paid by the owner under ss. 77.84 (2) (a), (am), and (bp) and 77.87.

77.88(5)(a)2. 2. Five percent of the stumpage value of the merchantable timber on the land, less any amounts paid by the owner under ss. 77.84 (2) (a), (am), and (bp) and 77.87.

77.88(5)(ab) (ab) In this subsection:

77.88(5)(ab)1. 1. "Expanded order" means an order approved under s. 77.82 (8) for which an application is filed under s. 77.82 (4g) (b).

77.88(5)(ab)2. 2. "Original order" means the order from which designated land is withdrawn as authorized under s. 77.82 (4g) (b).

77.88(5)(am) (am) For land that is withdrawn within 10 years after the date on which an initial managed forest land order was issued under s. 77.82 (8) for an application approved under s. 77.82 (7) (d), the withdrawal tax shall be the higher of the following:

77.88(5)(am)1. 1. The amount calculated under par. (a).

77.88(5)(am)2. 2. The amount calculated under s. 77.10 (2) that would have applied to the land on the date on which the order was issued for the land under s. 77.82 (8).

77.88(5)(ar) (ar) If any land designated as managed forest land under an expanded order is withdrawn before the expiration date of the original order, the withdrawal tax shall be the sum of the following:

77.88(5)(ar)1. 1. For the portion of the land that is designated as managed forest land under the original order, an amount equal to the product of the total net property tax rate in the municipality in the year prior to the year in which the expanded order is approved and the assessed value of the land for the same year, as computed by the department of revenue, multiplied by the number of years under the original order, less any amounts paid by the owner under ss. 77.84 (2) (a) and (bp) and 77.87 during the time the land was designated as managed forest land under the original order.

77.88(5)(ar)2. 2. An amount equal to the product of the total net property tax rate in the municipality in the year prior to this withdrawal and the assessed value of the land for the same year, as computed by the department of revenue, multiplied by the number of years the land was designated as land under the expanded order, less any amounts paid by the owner under ss. 77.84 (2) (am) and (bp) and 77.87 during the time the land is designated as managed forest land under the expanded order.

77.88(5)(b) (b) For land withdrawn after the renewal of a managed forest land order, the withdrawal tax shall be the higher of the following:

77.88(5)(b)1. 1. An amount equal to the past tax liability multiplied by the number of years since the renewal, less any amounts paid by the owner under ss. 77.84 (2) (a), (am), and (bp) and 77.87.

77.88(5)(b)2. 2. Five percent of the stumpage value of the merchantable timber on the land, less any amounts paid by the owner under ss. 77.84 (2) (a), (am), and (bp) and 77.87.

77.88(5)(c) (c) For purposes of pars. (a) 1. and (b) 1., if the parcel of land is located in a single municipality, the past tax liability is an amount equal to the product of the total net property tax rate for that municipality in the year prior to the withdrawal multiplied by the assessed value of the parcel of land for the same year, as computed by the department of revenue. For purposes of pars. (a) 1. and (b) 1., if the parcel is located in more than one municipality, the past tax liability is an amount equal to the sum of the products calculated by multiplying the total net property tax rate for each municipality in the year prior to the withdrawal by the corresponding assessed value of the land in that municipality for the same year, as computed by the department of revenue.

77.88(5g) (5g) Estimates of withdrawal tax.

77.88(5g)(a)(a) Upon the request of an owner of managed forest land, the department of revenue, with the assistance of the department, shall prepare an estimate of the amount of withdrawal tax that would be assessed under sub. (5) if the department were to issue an order to withdraw the land under this section.

77.88(5g)(b) (b) A request from an owner under this subsection shall be accompanied by a nonrefundable fee payable to the department of revenue of either $100 or the alternative nonrefundable fee calculated under par. (c), whichever is greater.

77.88(5g)(c) (c) The alternative nonrefundable fee shall be calculated by multiplying the total number of whole and partial acres by $5.

77.88(5m) (5m) Withdrawal fee. The withdrawal fee assessed by the department under subs. (1) (c), (2) (am), (c), and (f), (3), and (3m) shall be $300.

77.88(6) (6) Determination of stumpage value. In determining the stumpage value of merchantable timber for purposes of this section, an estimator agreed upon by the parties or, if they cannot agree, a forester appointed by a judge of the circuit court in the county in which the land is located shall estimate the volume of merchantable timber on the land. The estimate obtained shall be final. The department shall determine the current stumpage value of the merchantable timber, based on the applicable stumpage value established under s. 77.91 (1). The owner shall pay the entire cost of obtaining the estimate.

77.88(7) (7) Payment; delinquency. Taxes under sub. (5) and fees under sub. (5m) are due and payable to the department on the last day of the month following the effective date of the withdrawal order. Amounts received shall be credited to the conservation fund. If the owner of the land fails to pay the tax or fee, the department shall certify to the taxation district clerk the amount due. The taxation district clerk shall enter the delinquent amount on the property tax roll as a special charge.

77.88(8) (8) Exception.

77.88(8)(a)(a) No withdrawal tax or withdrawal fee may be assessed against an owner who does any of the following:

77.88(8)(a)1. 1. Transfers ownership of managed forest land for a public road or railroad or utility right-of-way.

77.88(8)(a)2. 2. Transfers ownership of managed forest land for a park, recreational trail, wildlife or fish habitat area or a public forest to the federal government, the state or a local governmental unit, as defined in s. 66.0131 (1) (a).

77.88(8)(a)3. 3. Transfers ownership of or leases not more than 10 acres of managed forest land to a county, city, village, or town for siting a public safety communications tower.

77.88(8)(b) (b) The department may not order withdrawal of land remaining after a transfer of ownership is made under par. (a) 1., 2., or 3., after a lease is entered into under par. (a) 3., or after the department orders withdrawal of land under sub. (3g) (am) unless the remainder fails to meet the eligibility requirements under s. 77.82 (1).

77.88(9) (9) Order; miscellaneous provisions.

77.88(9)(a)(a) Each withdrawal order issued under this section shall include the legal description of the land withdrawn.

77.88(9)(b) (b) The department shall notify the owner in writing of the withdrawal order, stating the reason for the withdrawal.

77.88(9)(c) (c) The department shall mail a copy of the withdrawal order to each person specified under s. 77.82 (8).

77.88(9)(d) (d)

77.88(9)(d)1.1. Except as provided in subd. 2., a withdrawal order issued before December 15 of any year takes effect on the January 1 after the date of issuance, and a withdrawal order issued on or after December 15 of any year takes effect on the 2nd January 1 after the date of issuance.

77.88(9)(d)2. 2. An order that is issued for a withdrawal of land that is located within a proposed ferrous mining site takes effect on the date the order is issued.

77.88(9)(e) (e) If less than a total parcel of managed forest land is withdrawn, the department shall amend the order under s. 77.82 and the management plan to correct the description of the remaining land.

77.88(10) (10) Applicable taxes. Chapter 70 applies to any land withdrawn from the managed forest land program under this section.

77.88(11) (11) Liability for previous taxes. Withdrawal of land under this section does not affect the liability of the owner for previously levied taxes under s. 77.84 or 77.87.

77.88 History History: 1985 a. 29; 1991 a. 39; 1993 a. 16, 131; 1995 a. 27; 1999 a. 150 s. 672; 2003 a. 228; 2005 a. 64, 299; 2009 a. 186, 365; 2013 a. 20, 81.

77.88 Annotation The withdrawal provision of sub. (2) (f) is directory upon the DNR and therefore does not require the DNR to withdraw the subject property from the managed forest land program due to noncompliance with certification requirements. Warnecke v. Warnecke, 2006 WI App 62, 292 Wis. 2d 438, 713 N.W.2d 109, 05-0021.



77.883 Ferrous mining.

77.883  Ferrous mining.

77.883(1)(1) The department may not issue an order of withdrawal under s. 77.88 (1) based on the cutting of timber or other activities on managed forest land if all of the following requirements are met:

77.883(1)(a) (a) The cutting or activity is necessary to engage in bulk sampling, as defined in s. 295.41 (7).

77.883(1)(b) (b) The area that will be affected by the cutting or the activity does not exceed 5 acres.

77.883(1)(c) (c) A bulk sampling plan has been filed with the department under s. 295.45 and all approvals that are required for bulk sampling have been issued by the department.

77.883(1)(d) (d) The revegetation plan that is part of the bulk sampling plan described under par. (c) includes forestry practices that will ensure that the merchantable timber and other vegetation that will be cut or otherwise affected will be restored to the greatest extent possible.

77.883(2) (2) The requirement under sub. (1) (d) does not apply to managed forest land that is within a mining site described in a preapplication notification under s. 295.465 or in an application for a mining permit under s. 295.58.

77.883(3) (3) Section 77.86 (1) (c) and (d) do not apply to cutting of timber or another activity on managed forest land if all of the requirements in sub. (1) (a) to (d) are met.

77.883 History History: 2013 a. 1.



77.885 Withdrawal of tribal lands.

77.885  Withdrawal of tribal lands. Upon request of an Indian tribe, the department shall order the withdrawal of land that is owned in fee that is designated as managed forest land from the managed forest land program. No withdrawal tax under s. 77.88 (5) or withdrawal fee under s. 77.88 (5m) may be assessed against an Indian tribe for the withdrawal of such land if all of the following apply:

77.885(1) (1) The Indian tribe provides the department the date of the order to transfer the land to the United States to be held in trust for the tribe.

77.885(2) (2) The tribe and the department have in effect a written agreement under which the tribe agrees that the land shall continue to be treated as managed forest land until the date on which the managed forest land order would have expired.

77.885 History History: 2009 a. 28.



77.89 Distribution of moneys received.

77.89  Distribution of moneys received.

77.89(1) (1)  Payment to municipalities. By June 30 of each year, the department, from the appropriation under s. 20.370 (5) (bv), shall pay 100 percent of each payment received under ss. 77.84 (3) (b) and 77.87 (3) and 100 percent of each withdrawal tax payment received under s. 77.88 (7) to the treasurer of each municipality in which is located the land to which the payment applies.

77.89(2) (2) Payment to counties.

77.89(2)(a)(a) Each municipal treasurer shall pay 20% of each payment received under sub. (1) and under ss. 77.84 (2) (a), (am), and (bp), 77.85, and 77.876 to the county treasurer and shall deposit the remainder in the municipal treasury. The payment to the county treasurer for money received before November 1 of any year shall be made on or before the November 15 after its receipt. For money received on or after November 1 of any year, the payment to the county treasurer shall be made on or before November 15 of the following year.

77.89(2)(b) (b) The municipal treasurer shall pay all amounts received under s. 77.84 (2) (b) and (bm) to the county treasurer, as provided under ss. 74.25 and 74.30. The county treasurer shall, by June 30 of each year, pay all amounts received under this paragraph to the department. All amounts received by the department shall be credited to the conservation fund and shall be reserved for land acquisition, resource management activities, and grants under s. 77.895.

77.89 History History: 1985 a. 29; 1987 a. 378; 1991 a. 39; 1995 a. 27; 2003 a. 228, 327; 2005 a. 253, 299; 2007 a. 20; 2013 a. 81.

77.89 Annotation "Each municipality" in sub. (1) means every municipality where the property is presently located, not every municipality where the property has ever been located. When a parcel was annexed by a village and removed from the program, the village, and not the town that previously contained the parcel, was entitled to the withdrawal tax payment under sub. (1). Town of Somerset v. Department of Natural Resources, 2011 WI App 55, 332 Wis. 2d 777, 798 N.W.2d 282, 10-1501.



77.895 Grants for land acquisitions for outdoor activities.

77.895  Grants for land acquisitions for outdoor activities.

77.895(1)(1)  Definitions. In this section:

77.895(1)(a) (a) "Board" means the managed forest land board.

77.895(1)(b) (b) "Land" means land in fee simple, conservation easements, and other easements in land.

77.895(1)(c) (c) "Local governmental unit" means a city, village, town, or county.

77.895(1)(d) (d) "Nonprofit conservation organization" has the meaning given in s. 23.0955 (1).

77.895(2) (2) Program. The department shall establish a program to award grants to nonprofit conservation organizations, to local governmental units, and to itself to acquire land to be used for hunting, fishing, hiking, sightseeing, and cross-country skiing. The board shall administer the program and award the grants under the program.

77.895(3) (3) Requirements. The department, in consultation with the board, shall promulgate rules establishing requirements for awarding grants under this section. The rules promulgated under this subsection shall include all of the following:

77.895(3)(a) (a) A requirement that the board give higher priority to counties over other grant applicants in awarding grants under this section.

77.895(3)(b) (b) A requirement that, in awarding grants to counties under this section, the board give higher priority to counties that have higher numbers of acres that are designated as closed under s. 77.83.

77.895(3)(c) (c) A requirement that, in awarding grants to towns under this section, the board give higher priority to towns that have higher numbers of acres that are designated as closed under s. 77.83.

77.895(3)(d) (d) A requirement that no grant may be awarded under this section without it being approved by the board of each county in which the land to be acquired is located.

77.895(3)(e) (e) Requirements concerning the use of sound forestry practices on land acquired under this section.

77.895(3)(fm) (fm) A requirement that no more than 10 percent of grant funding available under this section may be used to acquire parcels of land that are less than 10 acres in size.

77.895(3)(gm) (gm) A requirement that land acquired with a grant under this section be open to hunting, fishing, and trapping during all applicable hunting, fishing, and trapping seasons.

77.895(4) (4) Use of land. Land acquired under this section may be used for purposes in addition to those specified in sub. (2) if the additional uses are compatible with the purposes specified in sub. (2).

77.895 History History: 2007 a. 20.



77.90 Right to hearing.

77.90  Right to hearing. An applicant under s. 77.82 or an owner of managed forest land who is adversely affected by a decision of the department under this subchapter is entitled to a contested case hearing under ch. 227.

77.90 History History: 1985 a. 29; 2009 a. 365.



77.905 Procedure in forfeiture actions.

77.905  Procedure in forfeiture actions. The procedure in ss. 23.50 to 23.85 applies to actions to recover forfeitures brought under this subchapter.

77.905 History History: 1989 a. 79.



77.91 Miscellaneous provisions.

77.91  Miscellaneous provisions.

77.91(1) (1)  Stumpage values. Each year the department shall establish reasonable stumpage values for the merchantable timber grown in the municipalities in which managed forest land is located. If the department finds that stumpage values vary in different parts of the state, it may establish different zones and specify the stumpage value for each zone. The stumpage value shall take effect on November 1 of each year. Notwithstanding s. 227.11, the department may not promulgate or have in effect rules that established stumpage values.

77.91(2) (2) Publication of information.

77.91(2)(a)(a) The department, with the cooperation of the University of Wisconsin-Extension, shall publish and distribute information describing the managed forest land program, including the applicable taxes and penalties and the forestry and resource management practices that are acceptable as part of a management plan.

77.91(2)(b) (b) The department shall prepare, update annually and, by March 31 of each year, offer for sale to the public information describing the location of managed forest land designated as open under s. 77.83.

77.91(3) (3) Study. The department and the University of Wisconsin-Extension shall study and evaluate the first 5 years of the operation of the managed forest land program to determine whether it has achieved the purposes specified under s. 77.80 and shall, before January 1, 1992, submit a report of their findings and recommendations to the chief clerk of each house of the legislature, for distribution to the appropriate standing committees under s. 13.172 (3). This subsection applies from July 1, 1989 to December 31, 1991.

77.91(3m) (3m) Report to legislature. Beginning with calendar year 1992, the department shall calculate for each calendar year whether the amount of land exempt from penalty or tax under s. 77.10 (2) (c) or 77.88 (8) that is withdrawn during that calendar year under s. 77.10 or 77.88 exceeds 1% of the total amount of land that is subject to contracts under subch. I or subject to orders under this subchapter on December 31 of that calendar year. If the amount of withdrawn or classified land that is so exempt exceeds 1%, the department shall make a report of its calculations to the governor and the chief clerk of each house of the legislature for distribution to the appropriate standing committees under s. 13.172 (3).

77.91(4) (4) Expenses. Except as provided in sub. (5), the department's expenses for the administration of this subchapter shall be paid from the appropriation under s. 20.370 (1) (mv).

77.91(5) (5) Recording. Each register of deeds who receives notice of an order under this subchapter shall record the action as provided under s. 59.43 (1). The department shall pay the register of deeds the fee specified under s. 59.43 (2) (ag) 1. from the appropriation under s. 20.370 (1) (cr). If the amount in the appropriation under s. 20.370 (1) (cr) in any fiscal year is insufficient to pay the full amount required under this subsection in that fiscal year, the department shall pay the balance from the appropriation under s. 20.370 (1) (mv).

77.91(6) (6) Signatures.

77.91(6)(a)(a) The signature of an official or an employee of the department may be stamped, printed or otherwise reproduced on an order under this subchapter after the official or employee adopts the stamped, printed or otherwise reproduced signature as his or her facsimile signature.

77.91(6)(b) (b) The signature or the facsimile signature under par. (a) of an official or an employee of the department meets the requirements under s. 706.05 (2) (a).

77.91(6)(c) (c) The requirements of s. 706.05 (2) (b) do not apply to orders issued under this subchapter.

77.91 History History: 1985 a. 29; 1987 a. 186; 1991 a. 39; 1993 a. 16; 1995 a. 27, 201, 225; 2003 a. 33; 2009 a. 365; 2013 a. 54.



77.92 Definitions.

77.92  Definitions. In this subchapter:

77.92(1m) (1m) "File" means mail or deliver a document that the department prescribes to the department or, if the department prescribes another method of submitting or another destination, use that other method or submit to that other destination.

77.92(3) (3) "Gross tax liability" means a corporation's tax liability under ch. 71, without regard to any tax credit.

77.92 History History: 1989 a. 335; 1991 a. 39, 269; 1993 a. 16, 112, 490; 1995 a. 27, 209; 1997 a. 27; 1999 a. 9; 2001 a. 16; 2003 a. 99, 135, 255, 326; 2005 a. 74, 361, 479, 483; 2007 a. 20, 96; 2009 a. 2, 28, 265, 269, 295, 332; 2011 a. 32, 212; 2011 a. 260 s. 80; 2013 a. 20.



77.93 Applicability.

77.93  Applicability. For the privilege of doing business in this state, there is imposed an economic development surcharge on the following entities:

77.93(1) (1) All corporations required to file a return under subch. IV or V of ch. 71 that have at least $4,000,000 in gross receipts from all activities for the taxable year except corporations that are exempt from taxation under s. 71.26 (1) and that have no unrelated business income reportable under s. 71.24 (1m). The surcharge is imposed on the tax-option corporation, not on its shareholders, except that if a tax-option corporation's surcharge is delinquent, its shareholders are jointly and severally liable for it.

77.93(4) (4) All insurers that are required to file a return under subch. VII of ch. 71 and that have at least $4,000,000 in gross receipts from all activities for the taxable year.

77.93 History History: 1989 a. 335; 1991 a. 39, 269; 1993 a. 16, 112; 1995 a. 27; 1997 a. 27; 1999 a. 9; 2011 a. 32; 2013 a. 20.

77.93 Annotation This section does not violate the constitutional guaranty of equal protection. Love, Voss & Murray v. DOR, 195 Wis. 2d 189, 536 N.W.2d 189 (Ct. App. 1995), 94-2185.



77.935 Single-owner entities.

77.935  Single-owner entities. A single-owner entity that is disregarded as a separate entity under ch. 71 is disregarded as a separate entity under this subchapter. The owner of that entity shall include the information from the entity on the owner's return under this subchapter.

77.935 History History: 1997 a. 27.



77.94 Surcharge determination.

77.94  Surcharge determination.

77.94(1) (1) Except as provided in sub. (2), the surcharge imposed under s. 77.93 is an amount equal to the amount calculated by multiplying gross tax liability for the taxable year of the corporation by 3%, or in the case of a tax-option corporation an amount equal to the amount calculated by multiplying net income under s. 71.34 by 0.2%, up to a maximum of $9,800, or $25, whichever is greater.

77.94(2) (2)

77.94(2)(a)(a) In this subsection:

77.94(2)(a)1. 1. "Begins to do business" includes but is not limited to a change in corporate form and the occurrence of any event that creates a short taxable year for purposes of the taxes under ch. 71.

77.94(2)(a)2. 2. "Ceases to do business" includes but is not limited to a change in corporate form and the occurrence of any event that creates a short taxable year for purposes of the taxes under ch. 71.

77.94(2)(b) (b) If an entity begins to do business in this state after the beginning of its taxable year or ceases to do business in this state before the end of its taxable year, subject to the maximum and minimum surcharge, the surcharge imposed on it under s. 77.93 is calculated as follows:

77.94(2)(b)1. 1. Multiply its gross tax liability for the taxable year by a fraction the numerator of which is 365 and, if the entity begins to do business in this state after the beginning of its taxable year, the denominator of which is the number of days from the day that it begins to do business in this state until the end of its taxable year and, if the entity ceases to do business in this state before the end of its taxable year, the denominator of which is the number of days from the beginning of its taxable year until the day that it ceases to do business in this state and, if the entity both begins to do business in this state after the beginning of its taxable year and ceases to do business in this state before the end of its taxable year, the denominator of which is the number of days from the day that it begins to do business in this state to the day that it ceases to do business in this state.

77.94(2)(b)2. 2. Determine the surcharge that would be imposed under sub. (1) on the amount calculated under subd. 1.

77.94(2)(b)3. 3. Divide the surcharge under subd. 2. by the fraction under subd. 1.

77.94 History History: 1989 a. 335; 1991 a. 39, 60; 1993 a. 16; 1999 a. 9; 2001 a. 16; 2013 a. 20.



77.95 Interest and penalties.

77.95  Interest and penalties. The interest and penalty provisions under ss. 71.82 (1) (a) and (b) and (2) (a) and (b), 71.83 (1) (a) 1., 2. and 7. and (b) 1., (2) (a) 1. to 3m. and (b) 1. to 3. and (3) and 71.85, as they apply to the taxes under ch. 71, apply to the surcharge under this subchapter.

77.95 History History: 1989 a. 335; 1991 a. 39; 1993 a. 16; 2011 a. 68.



77.96 Administration.

77.96  Administration.

77.96(1)(1) An entity's taxable year for the surcharge under this subchapter is the same as the entity's taxable year for the taxes under ch. 71.

77.96(2) (2) The surcharge under this subchapter is due on the date on which the entity's return under ch. 71 is due without regard to any extension.

77.96(3) (3) The department of revenue shall levy, enforce and collect the surcharge under this subchapter.

77.96(4) (4) Sections 71.74 (1) to (3), (6), (7) and (9) to (15), 71.75 (1), (2), (4), (5) and (6) to (10), 71.76, 71.77, 71.78 (1) to (8), 71.80 (1) (a) to (d), (3), (3m), (6), (8) to (12), (14) and (18), 71.87, 71.88, 71.89, 71.90, 71.91 and 71.93, as they apply to the taxes under ch. 71, apply to the surcharge under this subchapter.

77.96(5) (5) Each person subject to a surcharge under s. 77.93 shall, on or before the due date, including extensions, for filing under ch. 71, file an accurate statement of its gross tax liability. Payments made after the due date under sub. (2) and on or before the due date under this subsection are not delinquent but are subject to interest at the rate of 12% per year.

77.96(5m) (5m) Persons who owe amounts under this subchapter shall mail or deliver those amounts to the department of revenue or, if that department prescribes another method of submitting or another destination, those persons shall use that other method or submit those amounts to that other destination.

77.96(6) (6) The department of revenue shall refer to the surcharge under this subchapter as the economic development surcharge.

77.96 History History: 1989 a. 335; 1991 a. 39, 269, 315; 1993 a. 16; 1997 a. 27; 1999 a. 9; 2011 a. 32; 2013 a. 20.



77.97 Use of revenue.

77.97  Use of revenue. The department of revenue shall deposit the surcharge, interest and penalties collected under this subchapter in the economic development fund under s. 25.49.

77.97 History History: 1989 a. 335; 1991 a. 39; 2007 a. 20; 2011 a. 32.



77.98 Imposition.

77.98  Imposition.

77.98(1)(1) A local exposition district under subch. II of ch. 229 may impose a tax on the retail sale, except sales for resale, within the district's jurisdiction under s. 229.43 of all of the following:

77.98(1)(a) (a) Alcoholic beverages, as defined in s. 77.51 (1b), if the alcoholic beverages are for consumption on the seller's premises.

77.98(1)(b) (b) Candy, as defined in s. 77.51 (1fm).

77.98(1)(c) (c) Prepared food, as defined in s. 77.51 (10m).

77.98(1)(d) (d) Soft drinks, as defined in s. 77.51 (17w).

77.98(2) (2) The items described under sub. (1) (a) to (d) are not subject to tax if they qualify for an exemption from the sales tax under s. 77.54 (1), (4), (7) (a), (7m), (9), (9a), (20n) (b) or (c), or (20r).

77.98(3) (3) For purposes of sub. (1) (a), "premises" shall be broadly construed and shall include the lobby, aisles, and auditorium of a theater or the seating, aisles, and parking area of an arena, a rink, or a stadium, or the parking area of a drive-in or an outdoor theater. The premises of a caterer with respect to catered meals or beverages shall be the place where served.

77.98 History History: 1993 a. 263; 2009 a. 2, 330.



77.981 Rate.

77.981  Rate. The tax under s. 77.98 is imposed on the sale of taxable products at the rate of 0.25% of the sales price, except that the district, by a vote of a majority of the authorized members of its board of directors, may impose the tax at the rate of 0.5% of the sales price. A majority of the authorized members of the district's board may vote that, if the balance in a special debt service reserve fund of the district is less than the requirement under s. 229.50 (5), the tax rate under this subchapter is 0.5%. The 0.5% rate shall be effective on the next January 1, April 1, July 1 or October 1, and this tax is irrepealable if any bonds issued by the district and secured by the special debt service reserve fund are outstanding.

77.981 History History: 1993 a. 263; 2009 a. 2.



77.9815 Exemption.

77.9815  Exemption. Any retailer whose liability for the tax under this subchapter would be less than $5 for a year is exempt from that tax for that year.

77.9815 History History: 1997 a. 27.



77.982 Administration.

77.982  Administration.

77.982(1)(1) The department of revenue shall administer the tax under this subchapter and may take any action, conduct any proceeding and impose interest and penalties.

77.982(2) (2) Sections 77.51 (1f), (3pf), (9p), (12m), (14), (14g), (15a), and (15b), 77.52 (1b), (3), (5), (13), (14), and (18) to (23), 77.54 (51) and (52), 77.58 (1) to (5), (6m), and (7), 77.522, 77.585, 77.59, 77.60, 77.61 (2), (3m), (5), (6), (8), (9), (12) to (15), and (19m), and 77.62, as they apply to the taxes under subch. III, apply to the tax under this subchapter. Section 77.73, as it applies to the taxes under subch. V, applies to the tax under this subchapter.

77.982(3) (3) From the appropriation under s. 20.835 (4) (gg), the department of revenue shall distribute 97.45% of the taxes collected under this subchapter for each district to that district and shall indicate to the district the taxes reported by each taxpayer in that district, no later than the end of the month following the end of the calendar quarter in which the amounts were collected. The taxes distributed shall be increased or decreased to reflect subsequent refunds, audit adjustments, and all other adjustments. Interest paid on refunds of the tax under this subchapter shall be paid from the appropriation under s. 20.835 (4) (gg) at the rate under s. 77.60 (1) (a). Those taxes may be used only for the district's debt service on its bond obligations. Any district that receives a report along with a payment under this subsection is subject to the duties of confidentiality to which the department of revenue is subject under s. 77.61 (5) and (6).

77.982(4) (4) Persons who are subject to the tax under this subchapter shall register with the department of revenue. Any person who is required to register; including any person authorized to act on behalf of a corporation, partnership or other person who is required to register; who fails to do so is guilty of a misdemeanor.

77.982 History History: 1993 a. 263, 491; 1999 a. 9; 2003 a. 203; 2007 a. 20; 2009 a. 2, 330; 2011 a. 18, 68; 2013 a. 20.



77.983 Discontinuation.

77.983  Discontinuation. Retailers and the department of revenue may not collect taxes under this subchapter for any district after the calendar quarter during which all bonds issued by the district under subch. II of ch. 229 during the first 60 months after April 26, 1994, and any debt issued to fund or refund those bonds, are retired or for more than 2 years if bonds have not been issued during that time, except that the department may collect from retailers taxes that accrued before that calendar quarter, or before the end of that 2-year period, and interest and penalties that relate to those taxes. If taxes are collected and no bonds are issued, the district may use the revenue for any lawful purpose.

77.983 History History: 1993 a. 263.



77.99 Imposition.

77.99  Imposition. A local exposition district under subch. II of ch. 229 may impose a tax at the rate of 3% of the sales price on the rental, but not for rerental and not for rental as a service or repair replacement vehicle, within the district's jurisdiction under s. 229.43, of Type 1 automobiles, as defined in s. 340.01 (4) (a), by establishments primarily engaged in short-term rental of passenger cars without drivers, for a period of 30 days or less, unless the sale is exempt from the sales tax under s. 77.54 (1), (4), (7) (a), (7m), (9) or (9a). If the state makes a payment under s. 229.50 (7) to a district's special debt service reserve fund, a majority of the district's authorized board of directors may vote to increase the tax rate under this subchapter to 4%. A resolution to adopt the taxes imposed under this section, or an increase in the tax rate, shall be effective on the first January 1, April 1, July 1, or October 1 following the adoption of the resolution or tax increase.

77.99 History History: 1993 a. 263; 2009 a. 2.



77.991 Administration.

77.991  Administration.

77.991(1)(1) The department of revenue shall administer the tax under this subchapter and may take any action, conduct any proceeding and impose interest and penalties.

77.991(2) (2) Sections 77.51 (12m), (14), (14g), (15a), and (15b), 77.52 (1b), (3), (5), (13), (14), (18), and (19), 77.58 (1) to (5), (6m), and (7), 77.522, 77.585, 77.59, 77.60, 77.61 (2), (3m), (5), (6), (8), (9), (12) to (15), and (19m), and 77.62, as they apply to the taxes under subch. III, apply to the tax under this subchapter. Section 77.73, as it applies to the taxes under subch. V, applies to the tax under this subchapter. The renter shall collect the tax under this subchapter from the person to whom the passenger car is rented.

77.991(3) (3) From the appropriation under s. 20.835 (4) (gg), the department of revenue shall distribute 97.45% of the taxes collected under this subchapter for each district to that district and shall indicate to the district the taxes reported by each taxpayer in that district, no later than the end of the month following the end of the calendar quarter in which the amounts were collected. The taxes distributed shall be increased or decreased to reflect subsequent refunds, audit adjustments, and all other adjustments. Interest paid on refunds of the tax under this subchapter shall be paid from the appropriation under s. 20.835 (4) (gg) at the rate under s. 77.60 (1) (a). Those taxes may be used only for the district's debt service on its bond obligations. Any district that receives a report along with a payment under this subsection is subject to the duties of confidentiality to which the department of revenue is subject under s. 77.61 (5).

77.991(4) (4) Persons who are subject to the tax under this subchapter shall register with the department of revenue. Any person who is required to register; including any person authorized to act on behalf of a corporation, partnership or other person who is required to register; who fails to do so is guilty of a misdemeanor.

77.991 History History: 1993 a. 263; 1999 a. 9; 2003 a. 203; 2007 a. 20; 2009 a. 2, 330; 2011 a. 18, 68; 2013 a. 20.



77.992 Discontinuation.

77.992  Discontinuation. Retailers and the department of revenue may not collect taxes under this subchapter for any district after the calendar quarter during which all bonds issued by the district under subch. II of ch. 229 during the first 60 months after April 26, 1994, and any debt issued to fund or refund those bonds, are retired or for more than 2 years if bonds have not been issued during that time, except that the department may collect from retailers taxes that accrued before that calendar quarter, or before the end of that 2-year period, and interest and penalties that relate to those taxes. If taxes are collected and no bonds are issued, the district may use the revenue for any lawful purpose.

77.992 History History: 1993 a. 263.



77.994 Premier resort area tax.

77.994  Premier resort area tax.

77.994(1) (1) Except as provided in subs. (2) and (3), a municipality or a county all of which is included in a premier resort area under s. 66.1113 may, by ordinance, impose a tax at a rate of 0.5% of the sales price from the sale, license, lease, or rental in the municipality or county of property, items, goods, or services that are taxable under subch. III made by businesses that are classified in the standard industrial classification manual, 1987 edition, published by the U.S. office of management and budget, under the following industry numbers:

77.994(1)(ad) (ad) 5311 — Department stores.

77.994(1)(am) (am) 5331 — Variety stores.

77.994(1)(b) (b) 5399 — Miscellaneous general merchandise stores.

77.994(1)(c) (c) 5441 — Candy, nut and confectionary stores.

77.994(1)(d) (d) 5451 — Dairy product stores.

77.994(1)(e) (e) 5461 — Retail bakeries.

77.994(1)(em) (em) 5499 — Miscellaneous food stores.

77.994(1)(f) (f) 5541 — Gasoline service stations.

77.994(1)(fa) (fa) 5611 — Men's and boys' clothing and accessory stores.

77.994(1)(fb) (fb) 5621 — Women's clothing stores.

77.994(1)(fc) (fc) 5632 — Women's accessory and specialty stores.

77.994(1)(fd) (fd) 5641 — Children's and infants' wear stores.

77.994(1)(fe) (fe) 5651 — Family clothing stores.

77.994(1)(ff) (ff) 5661 — Shoe stores.

77.994(1)(fg) (fg) 5699 — Miscellaneous apparel and accessory stores.

77.994(1)(g) (g) 5812 — Eating places.

77.994(1)(h) (h) 5813 — Drinking places.

77.994(1)(i) (i) 5912 — Drug stores and proprietary stores.

77.994(1)(j) (j) 5921 — Liquor stores.

77.994(1)(k) (k) 5941 — Sporting goods stores and bicycle shops.

77.994(1)(ka) (ka) 5942 — Bookstores.

77.994(1)(kb) (kb) 5943 — Stationery stores.

77.994(1)(kc) (kc) 5944 — Jewelry stores.

77.994(1)(kd) (kd) 5945 — Hobby, toy, and game shops.

77.994(1)(L) (L) 5946 — Camera and photographic supply stores.

77.994(1)(m) (m) 5947 — Gift, novelty and souvenir shops.

77.994(1)(ma) (ma) 5948 — Luggage and leather goods stores.

77.994(1)(mb) (mb) 5949 — Sewing, needlework, and piece goods stores.

77.994(1)(mc) (mc) 5992 — Florists.

77.994(1)(md) (md) 5993 — Tobacco stores and stands.

77.994(1)(me) (me) 5994 — News dealers and newsstands.

77.994(1)(mf) (mf) 5999 — Miscellaneous retail stores.

77.994(1)(n) (n) 7011 — Hotels and motels.

77.994(1)(o) (o) 7032 — Sporting and recreational camps.

77.994(1)(p) (p) 7033 — Recreational vehicle parks and campsites.

77.994(1)(pa) (pa) 7922 — Theatrical producers (except motion picture) and miscellaneous theatrical services.

77.994(1)(pb) (pb) 7929 — Bands, orchestras, actors, and other entertainers and entertainment groups.

77.994(1)(q) (q) 7948 — Racing, including track operation.

77.994(1)(qa) (qa) 7991 — Physical fitness facilities.

77.994(1)(r) (r) 7992 — Public golf courses.

77.994(1)(s) (s) 7993 — Coin-operated amusement devices.

77.994(1)(t) (t) 7996 — Amusement parks.

77.994(1)(ta) (ta) 7997 — Membership sports and recreation clubs.

77.994(1)(u) (u) 7999 — Amusement and recreational services, not elsewhere classified.

77.994(2) (2) Either a county or a municipality within that county, but not both, may impose a tax under sub. (1).

77.994(3) (3)

77.994(3)(a)(a) Any municipality that enacted an ordinance imposing the tax under sub. (1) that became effective before January 1, 2000, may amend the ordinance to increase the tax rate under this section to 1 percent. The amended ordinance is effective on the dates provided under s. 77.9941 (1).

77.994(3)(b) (b)

77.994(3)(b)1.1. Subject to subd. 2., any municipality that enacted an ordinance imposing the tax under sub. (1) that became effective before January 1, 2000, may amend the ordinance to increase the tax rate under this section to a maximum of 1.25 percent. The amended ordinance is effective on the dates provided under s. 77.9941 (1).

77.994(3)(b)2. 2. Before an amendment to an ordinance that is described in subd. 1. may take effect, all of the following must occur:

77.994(3)(b)2.a. a. The governing body of the municipality must adopt a resolution proclaiming its intent to increase the rate of premier resort area tax.

77.994(3)(b)2.b. b. The resolution must be approved by a majority of the electors in the municipality voting on the resolution at a referendum, to be held at the first spring primary or election or partisan primary or general election following by at least 70 days the date of adoption of the resolution.

77.994(4) (4)

77.994(4)(a)(a) Except as provided in par. (b), no seller or certified service provider, as defined in s. 77.51 (1g), is liable for the tax, interest, or penalties imposed under this subchapter on a transaction in which the seller or certified service provider charged and collected the incorrect amount of tax imposed under this subchapter on the sale of a product that was shipped to the purchaser's location within a premier resort area, until such time as a database identifying the addresses subject to each premier resort area tax is available to all sellers and certified service providers.

77.994(4)(b) (b) The relief from liability described in par. (a) does not apply to transactions which are sourced to the seller's place of business under s. 77.522 (1) (b) 1.

77.994 History History: 1997 a. 27; 1999 a. 150 s. 672; 2001 a. 30; 2005 a. 25; 2009 a. 2, 28; 2013 a. 20.



77.9941 Administration.

77.9941  Administration.

77.9941(1)(1) The ordinance under s. 77.994 is effective on January 1, April 1, July 1 or October 1. The municipality or county shall deliver a certified copy of that ordinance, or an amended ordinance under s. 77.994 (3), to the secretary of revenue at least 120 days before its effective date.

77.9941(3) (3) A municipality or county that imposes a tax under s. 77.994 may repeal that ordinance. A repeal is effective on December 31. The municipality or county shall deliver a certified copy of the repeal ordinance to the secretary of revenue at least 60 days before its effective date.

77.9941(3m) (3m)

77.9941(3m)(a)(a) The department of revenue may promulgate rules interpreting the classifications under s. 77.994 (1) and specifying means of determining the classifications of business. If there is a dispute whether a business is in one of the classifications under s. 77.994 (1), the department of revenue's decision is final.

77.9941(3m)(b) (b) The department of revenue shall provide appropriate guidance regarding the application of the tax imposed under this subchapter to all persons who hold a sales tax permit issued by the department. Any retail outlet that would have been classified as a tourism related retailer under s. 77.994 (1), but for the fact that it is a retail outlet for a manufacturer or wholesaler, shall be considered a tourism related retailer for purposes of s. 77.994 (1).

77.9941(4) (4) Sections 77.72, 77.73, 77.74, 77.75, 77.76 (1), (2), and (4), 77.77 (1), 77.785 (1), and 77.79, as they apply to the taxes under subch. V, apply to the tax under this subchapter.

77.9941(5) (5) From the appropriation under s. 20.835 (4) (gd) the department shall distribute 97% of the taxes under this subchapter reported, for each municipality or county that has imposed the tax, minus the municipality's or county's portion of the retailers' discounts, to the municipality or county and shall indicate the taxes reported by each taxpayer, no later than the end of the 3rd month following the end of the calendar quarter in which such amounts were reported. In this subsection, the "municipality's or county's portion of the retailers' discount" is the amount determined by multiplying the total retailers' discount by a fraction the numerator of which is the gross sales and use taxes payable under this subchapter and the denominator of which is the sum of the gross state sales and use taxes and the sales taxes and use taxes payable under this subchapter. The taxes under this subchapter distributed shall be increased or decreased to reflect subsequent refunds, audit adjustments and all other adjustments of the taxes under this subchapter previously distributed. Interest paid on refunds of sales and use taxes under this subchapter shall be paid from the appropriation under s. 20.835 (4) (gd) at the rate paid by this state under s. 77.60 (1) (a). Any municipality or county receiving a report under this subsection is subject to the duties of confidentiality to which the department of revenue is subject under s. 77.61 (5) and (6).

77.9941 History History: 1997 a. 27; 2005 a. 25; 2009 a. 2, 28; 2011 a. 68.



77.995 Imposition.

77.995  Imposition.

77.995(1)(1) In this section:

77.995(1)(a) (a) Except as provided in par. (b), "limousine" means a passenger automobile that has a capacity of 10 or fewer persons, excluding the driver; that has a minimum of 5 seats behind the driver; and that is operated for hire on an hourly basis under a prearranged contract for the transportation of passengers on public roads and highways along a route under the control of the person who hires the vehicle and not over a defined regular route.

77.995(1)(b) (b) "Limousine" does not include taxicabs, hotel or airport shuttles or buses, buses employed solely in transporting school children or teachers, vehicles owned and operated without charge or remuneration by a business entity for its own purposes, vehicles used in car pools or van pools, public agency vehicles that are not operated as a commercial venture, vehicles operated as part of the employment transit assistance program under s. 106.26, ambulances or any vehicle that is used exclusively in the business of funeral directing.

77.995(2) (2) There is imposed a fee at the rate of 5 percent of the sales price on the rental, but not for rerental and not for rental as a service or repair replacement vehicle of Type 1 automobiles, as defined in s. 340.01 (4) (a); of recreational vehicles, as defined in s. 340.01 (48r); of motor homes, as defined in s. 340.01 (33m); and of camping trailers, as defined in s. 340.01 (6m) by establishments primarily engaged in short-term rental of vehicles without drivers, for a period of 30 days or less, unless the sale is exempt from the sales tax under s. 77.54 (1), (4), (7) (a), (7m) or (9a). There is also imposed a fee at the rate of 5 percent of the sales price on the rental of limousines.

77.995 History History: 1997 a. 27, 237; 1999 a. 80, 83, 186; 2001 a. 105; 2005 a. 25; 2007 a. 11; 2009 a. 2.



77.9951 Administration.

77.9951  Administration.

77.9951(1)(1) The department of revenue shall administer the fee under this subchapter and may take any action, conduct any proceeding and impose interest and penalties.

77.9951(2) (2) Sections 77.51 (3r), (12m), (14), (14g), (15a), and (15b), 77.52 (1b), (3), (5), (13), (14), (18), and (19), 77.58 (1) to (5), (6m), and (7), 77.522, 77.585, 77.59, 77.60, 77.61 (2), (3m), (5), (6), (8), (9), (12) to (15), and (19m), and 77.62, as they apply to the taxes under subch. III, apply to the fee under this subchapter. The renter shall collect the fee under this subchapter from the person to whom the vehicle is rented.

77.9951(3) (3) Persons who are subject to the fee under this subchapter shall register with the department of revenue. Any person who is required to register; including any person authorized to act on behalf of a corporation, partnership or other person who is required to register; who fails to do so is guilty of a misdemeanor.

77.9951 History History: 1997 a. 27; 2007 a. 20; 2009 a. 2, 28, 330; 2011 a. 18, 68; 2013 a. 20.



77.996 Definitions.

77.996  Definitions. In this subchapter:

77.996(1) (1) "Department" means the department of revenue.

77.996(2) (2) "Dry cleaning facility" means a facility that cleans apparel or household fabrics for the general public using a dry cleaning product, other than the following facilities:

77.996(2)(a) (a) Coin-operated facilities.

77.996(2)(b) (b) Facilities that are located on U.S. military installations.

77.996(2)(c) (c) Industrial laundries.

77.996(2)(d) (d) Commercial laundries.

77.996(2)(e) (e) Linen supply facilities.

77.996(2)(f) (f) Facilities that are located at a prison or other penal institution.

77.996(2)(g) (g) Facilities that are located at a nonprofit hospital or at a nonprofit health care institution.

77.996(2)(h) (h) Facilities that are located on property that is owned by the U.S. government or by this state.

77.996(2)(i) (i) Formal wear rental firms.

77.996(3) (3) "Dry cleaning product" means a hazardous substance used to clean apparel or household fabrics, except a hazardous substance used to launder apparel or household products.

77.996(4) (4) "Formal wear" includes tuxedos, suits and dresses, but does not include costumes, table linens or household fabrics.

77.996(5) (5) "Formal wear rental firm" means a facility that rents formal wear to the general public and dry cleans only the formal wear that it rents to the general public.

77.996(6) (6) "Gross receipts" means the sales price, as defined in s. 77.51 (15b), except as provided in s. 77.585 (7), of tangible personal property and taxable services sold by a dry cleaning facility. "Gross receipts" does not include the license fee imposed under s. 77.9961 (1m) that is passed on to customers.

77.996(7) (7) "Launder" means to use water and detergent as the main process for cleaning apparel or household fabrics.

77.996 History History: 1997 a. 27; 1999 a. 9; 2001 a. 16; 2003 a. 312; 2005 a. 253; 2009 a. 2; 2013 a. 20.



77.9961 License and fee.

77.9961  License and fee.

77.9961(1)(1)

77.9961(1)(a)(a) No person may operate a dry cleaning facility in this state unless the person completes and submits to the department an application for a license on a form that the department prescribes.

77.9961(1)(b) (b) The department may require, before or after the license is issued, that any person who submits an application for a license under par. (a) provide a security deposit to the department. For purposes of this paragraph, s. 77.61 (2), as it applies to a security deposit related to a seller's permit, applies to the security deposit required under this subsection.

77.9961(1)(c) (c) Subject to par. (b), the department shall issue a license to each person who completes and submits an application for a license under par. (a). If a dry cleaning facility is sold, the seller may transfer the license to the buyer. A license is valid until the license is surrendered by the person to whom the license was issued or transferred or until the license is revoked by the department as provided in par. (e). A license is valid only for the facility designated by the license and the license holder shall display the license prominently in the facility to which the license applies.

77.9961(1)(d) (d) Section 77.52 (12), as it applies to a person who operates as a seller without a seller's permit, applies to a person who operates a dry cleaning facility without a license issued under this subsection.

77.9961(1)(e) (e) The department may revoke a license issued under this subsection if the person who holds the license fails to comply with any provision of this subchapter related to the fees imposed under this subchapter or any rule promulgated by the department related to the fees imposed under this subchapter, is delinquent with respect to taxes imposed by the department, or fails to timely file a return or report with respect to taxes imposed under chs. 71, 72, 76, 77, 78, or 139 after having been requested to file the return or report. Section 77.52 (11), as it applies to revoking a seller's permit, applies to revoking a license issued under this subsection.

77.9961(1m) (1m) Every person operating a dry cleaning facility shall pay to the department a fee for each dry cleaning facility that the person operates. The fee shall be paid in installments, as provided in sub. (2), and each installment is equal to 2.8 percent of the gross receipts from the previous 3 months from dry cleaning apparel and household fabrics, but not from formal wear the facility rents to the general public.

77.9961(2) (2) Persons who owe a fee under this section shall pay it in installments on or before April 25, July 25, October 25 and January 25.

77.9961(3) (3) The department shall mail to each dry cleaning facility of which it is aware a form on which to apply for a license under this section.

77.9961 History History: 1997 a. 27; 1999 a. 9; 2003 a. 312, 326; 2007 a. 20, 96.



77.9962 Dry cleaning products fee.

77.9962  Dry cleaning products fee. There is imposed on each person who sells a dry cleaning product to a dry cleaning facility a fee equal to $5 per gallon of perchloroethylene sold and 75 cents per gallon of any dry cleaning product sold, other than perchloroethylene. The fees for the previous 3 months are due on January 25, April 25, July 25, and October 25.

77.9962 History History: 1997 a. 27; 2001 a. 16.



77.9964 Administration.

77.9964  Administration.

77.9964(1)(1) The department shall administer the fees under this subchapter.

77.9964(2) (2) Except as provided in s. 77.9961 (1) (b), (d), and (e), ss. 71.74 (1) to (3), (7), (9), and (10) to (12), 71.75 (1), (2), (6), (7), (9), and (10), 71.77 (1) and (4) to (8), 71.78 (1) to (4) and (5) to (8), 71.80 (1) (a) and (b), (4) to (6), (8) to (12), (14), (17), and (18), 71.82 (1) and (2) (a) and (b), 71.83 (1) (a) 1. and 2. and (b) 1., 2., and 6., (2) (a) 1. to 3m. and (b) 1. to 3., and (3), 71.87, 71.88, 71.89, 71.90, 71.91 (1) (a), (2), (3), and (4) to (7), 71.92, and 71.93 as they apply to the taxes under ch. 71 apply to the fees under this subchapter.

77.9964(3) (3) The department shall deposit all of the revenue that it collects under this subchapter in the fund under s. 25.48.

77.9964(4) (4) The department shall reimburse the owner or operator of a formal wear rental firm an amount equal to the sum of any fees paid by the owner or operator under s. 77.9961 (1) prior to October 29, 1999.

77.9964 History History: 1997 a. 27; 1999 a. 9; 2003 a. 312; 2011 a. 68.



77.9965 Sunset.

77.9965  Sunset. This subchapter does not apply after June 30, 2032.

77.9965 History History: 1997 a. 27.






78. Motor vehicle and general aviation fuel taxes.

78.005 Definitions.

78.005  Definitions. In this subchapter:

78.005(1) (1) "Alcohol" means fuel ethanol, except denaturant and water, that is at least 98% ethanol by volume. "Alcohol" also means ethanol derivative substances that are capable of use as a blendstock, including ethyl tertiary butyl ether, methanol, methanol derivative substances and methyl tertiary butyl ether.

78.005(2) (2) "Blending" means the mixing of one or more petroleum products, with or without another product, and regardless of the original character of the product blended, if the product obtained by the blending is capable of use in the generation of power for the propulsion of a motor vehicle. "Blending" does not include mixing that occurs in refining by the original refiner of crude petroleum nor mixing of lubricating oil in the production of lubricating oils and greases.

78.005(3) (3) "Bulk plant" means a motor vehicle fuel storage facility, other than a terminal, that is primarily used to redistribute motor vehicle fuel by transporting it in vehicles.

78.005(4) (4) "Department" means the department of revenue.

78.005(5) (5) "Diesel fuel" means any liquid fuel capable of use in discrete form or as a blended component in the operation of diesel-type engines in motor vehicles including number one and number 2 fuel oils, except that kerosene is not "diesel fuel" unless it is blended with diesel fuel for use in motor vehicles that have a diesel-type engine.

78.005(6) (6) "Export" means deliver across the boundaries of this state by or for the seller or purchaser from a place of origin in this state.

78.005(6m) (6m) "File" means mail or deliver a document that the department prescribes to the department or, if the department prescribes another method of submitting or another destination, use that other method or submit to that other destination.

78.005(7) (7) "Gasoline" means gasoline, casing head or natural gasoline, benzol, benzine, naphtha, and any blend stock or additive that is sold for blending with gasoline other than products typically sold in containers of less than 5 gallons. "Gasoline" includes a liquid prepared, advertised, offered for sale, sold for use as, or used in the generation of power for the propulsion of a motor vehicle, including a product obtained by blending together any one or more products of petroleum, with or without another product, and regardless of the original character of the petroleum products blended, if the product obtained by the blending is capable of use in the generation of power for the propulsion of a motor vehicle. "Gasoline" also includes transmix. "Gasoline" does not include diesel fuel, commercial or industrial naphthas or solvents manufactured, imported, received, stored, distributed or sold for exclusive use other than as a fuel for a motor vehicle.

78.005(8) (8) "Import" means deliver across the boundaries of this state by or for the seller or purchaser from a place of origin outside this state.

78.005(9) (9) "Licensee" means a person who is licensed under s. 78.09.

78.005(10) (10) "Manufacturing" means producing motor vehicle fuel by refining or preparing motor vehicle fuel by any process involving substantially more than the blending of motor vehicle fuel.

78.005(11) (11) "Mobile machinery and equipment" includes a vehicle which is self-propelled by an internal combustion engine or motor but not designed or used primarily for the transportation of persons or property and only incidentally operated or moved over a highway such as farm tractors, ditch digging apparatus, power shovels, drag lines, earth-moving equipment and machinery and road construction and maintenance machinery such as asphalt spreaders, bituminous mixers, bucket loaders, ditchers, leveling graders, finishing machines, motor graders, paving mixers, road rollers, scarifiers and earth-moving scrapers. "Mobile machinery and equipment" does not include dump trucks or self-propelled vehicles originally designed for the transportation of persons or property to which machinery has been attached such as truck-mounted transit mixers, cranes, shovels, welders, air compressors, well-boring apparatus, corn shellers, lime spreaders and feed grinders.

78.005(12) (12) "Motor vehicle" means any automobile, truck, truck-tractor, tractor, bus, vehicle or other conveyance that is self-propelled by an internal combustion engine or motor and licensed for highway use, except that "motor vehicle" does not include mobile machinery and equipment.

78.005(13) (13) "Motor vehicle fuel" means gasoline or diesel fuel.

78.005(13b) (13b) "Pay" means mail or deliver funds to the department or, if the department prescribes another method of payment or another destination, use that other method or submit to that other destination.

78.005(13g) (13g) "Recreational motorboat" means a motorboat used predominantly for the entertainment, amusement or recreation of the owner of the motorboat, whether or not it is used in a trade or business.

78.005(13j) (13j) "Renewable fuel" means fuel that is produced from renewable biomass and that is used to replace or reduce the quantity of fossil fuel used in motor vehicle fuel. "Renewable fuel" includes biodiesel fuel, as defined in s. 168.14 (2m).

78.005(13m) (13m) "Retail dealer" means a person, other than a wholesaler distributor, who engages in the business of selling or distributing motor vehicle fuel to the end user in this state.

78.005(13r) (13r) "Sign" means write one's signature or, if the department prescribes another method of authenticating, use that other method.

78.005(14) (14) "Supplier" includes a person who imports, or acquires immediately upon import, motor vehicle fuel by pipeline or marine vessel from a state, territory or possession of the United States or from a foreign country into a terminal and who is registered under 26 USC 4101 for tax-free transactions in gasoline. "Supplier" also includes a person who produces in this state; or imports into a terminal or bulk plant; or acquires immediately upon import by truck, railcar or barge into a terminal; alcohol or alcohol derivative substances. "Supplier" also includes a person who produces, manufactures or refines motor vehicle fuel in this state. "Supplier" also includes a person who acquires motor vehicle fuel pursuant to an industry terminal exchange agreement or by a 2-party exchange under section 4105 of the Internal Revenue Code. "Supplier" does not include a retail dealer or wholesaler who merely blends alcohol with gasoline before the sale or distribution of the product. "Supplier" does not include a terminal operator who merely handles in a terminal motor vehicle fuel consigned to the terminal operator.

78.005(15) (15) "Terminal" means a motor vehicle fuel storage and distribution facility that is supplied by a pipeline or a marine vessel and from which motor vehicle fuel may be removed at a rack. "Terminal" does not include any facility at which motor vehicle fuel blend stocks and additives are used in the manufacture of products other than motor vehicle fuel and from which no motor vehicle fuel is removed.

78.005(16) (16) "Terminal operator" means the person who by ownership or contractual agreement is charged with the responsibility for, or physical control over, and operation of a terminal. If co-venturers own a terminal, "terminal operator" means the person who is appointed to exercise the responsibility for, or physical control over, and operation of the terminal.

78.005(17) (17) "Transmix" means the buffer between 2 different products in a pipeline shipment, or a mix of 2 different products in a refinery or terminal, that results in an off-grade mixture.

78.005(18) (18) "Wholesaler distributor" means a person who acquires motor vehicle fuel from a supplier or from another wholesaler distributor for subsequent sale at wholesale and distribution by tank cars or tank trucks or both.

78.005 History History: 1993 a. 16 ss. 1829 to 1845, 1860, 1862, 1863, 1867; 1993 a. 437; 1995 a. 113; 1997 a. 27, 35; 2005 a. 25; 2009 a. 401; 2013 a. 54.



78.01 Tax imposed; collected; exceptions.

78.01  Tax imposed; collected; exceptions.

78.01(1) (1)  Imposition of tax and by whom paid. An excise tax at the rate determined under ss. 78.015 and 78.017 is imposed on all motor vehicle fuel received by a supplier for sale in this state, for sale for export to this state or for export to this state except as otherwise provided in this chapter. The motor vehicle fuel tax is to be computed and paid as provided in this chapter. Except as otherwise provided in this chapter, a person who receives motor vehicle fuel under s. 78.07 shall collect from the purchaser of the motor vehicle fuel that is received, and the purchaser shall pay to the person who receives the motor vehicle fuel under s. 78.07, the tax imposed by this section on each sale of motor vehicle fuel at the time of the sale, irrespective of whether the sale is for cash or on credit. In each subsequent sale or distribution of motor vehicle fuel on which the tax has been collected as provided in this subsection, the tax collected shall be added to the selling price so that the tax is paid ultimately by the user of the motor vehicle fuel.

78.01(2) (2) Gasoline exemptions. No tax is hereby imposed upon or with respect to the following:

78.01(2)(a) (a) Gasoline exported by a person licensed to export. Gasoline carried out of this state in the ordinary fuel tank of a motor vehicle is not gasoline exported.

78.01(2)(b) (b) Gasoline sold to and used by the United States or its agencies if that sale is evidenced by proper documentation.

78.01(2)(d) (d) Gasoline sold to a common motor carrier as defined in ch. 194, if that carrier certifies to the department that the gasoline is for use in the operation of a motor vehicle for the urban mass transportation of passengers as defined in s. 71.38.

78.01(2)(e) (e) Gasoline sold for nonhighway use in mobile machinery and equipment; other than use in a snowmobile, an all-terrain vehicle or utility terrain vehicle that is not registered for private use under s. 23.33 (2) (d) or a recreational motorboat; and delivered directly into the consumer's storage tank in an amount of not less than 100 gallons.

78.01(2)(f) (f) Gasoline sold to a general aviation fuel dealer licensed under s. 78.56 for use in an aircraft, as defined in s. 78.55 (2), and delivered directly into the dealer's storage tank in a volume of at least 100 gallons.

78.01(2m) (2m) Diesel fuel exemptions. No tax is imposed under sub. (1), and no supplier, wholesaler or retail dealer may collect a tax, on diesel fuel that is purchased by an end user if that fuel fulfills the requirements under sub. (2p) or fulfills one of the following conditions:

78.01(2m)(a) (a) It is exported by a person who is licensed to export.

78.01(2m)(b) (b) It is sold to and used by the United States or one of its agencies and that sale is evidenced by proper documentation.

78.01(2m)(c) (c) It is sold for use as a heating oil.

78.01(2m)(d) (d) It is sold for use in trains.

78.01(2m)(e) (e) It is sold to a common motor carrier, as defined in s. 194.01 (1), if that carrier certifies to the department that the diesel fuel is to be used in the operation of a motor vehicle for the urban mass transportation of passengers, as defined in s. 71.38.

78.01(2m)(f) (f) It is dyed diesel fuel and is sold for off-highway use other than use in a snowmobile, an all-terrain vehicle or utility terrain vehicle that is not registered for private use under s. 23.33 (2) (d) or (2g) or in a recreational motorboat or if no claim for a refund for the tax on the diesel fuel may be made under s. 78.75 (1m) (a) 3.

78.01(2m)(g) (g) It is exported by an unlicensed person who has paid the tax on it to the state of destination, as evidenced by a bill of lading.

78.01(2n) (2n) Personal renewable fuel producer exemption. No tax is imposed under sub. (1) on the first 1,000 gallons of renewable fuel produced or converted from another purpose each year by an individual and used by that individual in his or her personal motor vehicle, if the individual does not sell any such renewable fuel during that year.

78.01(2p) (2p) Dyed fuel. If indelible dye has been added to diesel fuel before or upon withdrawal at a terminal or refinery rack, that fuel may be used only for an exempt purpose. At the option of the supplier, the dye may be either dye required to be added under federal environmental protection agency requirements or dye that meets specifications of, and is in an amount required by, the department.

78.01(2r) (2r) Refunds for exempt transactions.

78.01(2r)(a)(a) The ultimate consumer shall assign his or her claim for a refund on undyed exempt diesel fuel and on all exempt gasoline to the person from whom the ultimate consumer purchased the fuel.

78.01(2r)(b) (b) A licensed exporter who has purchased diesel fuel from a supplier, paid the tax on it, removed it from a terminal or a refinery for delivery in this state and exported it may claim a refund for that tax by presenting to the department within 3 years after the date of purchase a written statement, under the penalties for perjury, that lists the amount of diesel fuel purchased and exported and that indicates that the purchase price and the tax have been paid.

78.01(2s) (2s) Liability precluded. A licensed supplier who is unable to recover the tax from a purchaser is not liable for the tax and, with proper documentation, may credit the amount of tax against a later remittance of taxes. A wholesaler distributor who is unable to recover the tax from another wholesaler distributor or from a retail dealer is not liable for the tax and, by supplying proper documentation, may apply to the department for a refund.

78.01 History History: 1979 c. 221; 1981 c. 20; 1983 a. 27; 1985 a. 153; 1987 a. 27; 1987 a. 312 s. 17; 1987 a. 399; 1989 a. 31; 1991 a. 39, 316; 1993 a. 16, 437; 1995 a. 113; 1997 a. 27, 237; 2009 a. 401; 2011 a. 208.



78.015 Annual adjustment of tax rate.

78.015  Annual adjustment of tax rate.

78.015(1) (1) Before April 1 the department shall recompute and publish the rate for the tax imposed under s. 78.01 (1). The new rate per gallon shall be calculated by multiplying the rate in effect at the time of the calculation by the amount obtained under sub. (2). After the calculation of the rate that takes effect on April 1, 2006, the department shall make no further calculation under this subsection and sub. (2).

78.015(2) (2) Divide the annual average U.S. consumer price index for all urban consumers, U.S. city average, as determined by the U.S. department of labor, for the previous year by that annual average for the year before the previous year.

78.015(4) (4) The rate calculated under this section shall be rounded to the nearest 0.1 cent.

78.015(5) (5) The rate calculated under this section is effective on the April 1 after the calculation.

78.015 History History: 1983 a. 27; 1991 a. 39; 1993 a. 16, 437; 1997 a. 27; 2005 a. 85.



78.017 Adjustment in 1997.

78.017  Adjustment in 1997. On November 1, 1997, the rate of the tax imposed under s. 78.01 (1) is increased by one cent.

78.017 History History: 1997 a. 27.



78.07 Motor vehicle fuel received.

78.07  Motor vehicle fuel received.

78.07(1) (1) Except as provided in subs. (1a) and (3), motor vehicle fuel that is produced, refined, blended or manufactured, or imported for manufacturing, by any person at a refinery, marine terminal, pipeline terminal, pipeline tank farm or place of manufacture is received by a supplier when the motor vehicle fuel is removed from a refinery, marine terminal, pipeline terminal, pipeline tank farm or place of manufacture and placed in tank cars, tank trucks, tank wagons or other types of transportation equipment, containers or facilities at such refinery, marine terminal, pipeline terminal, pipeline tank farm or place of manufacture or when the motor vehicle fuel is placed in any tank or other container from which sales or deliveries not involving transportation of the motor vehicle fuel are made directly.

78.07(1a) (1a) Motor vehicle fuel shipped by pipeline spur to an airport hydrant system is received when the motor vehicle fuel is received from the main pipeline into the initial or primary storage facility or holding terminal by the owner of the storage facility or holding terminal.

78.07(3) (3) Except as provided in subs. (1) and (1a), motor vehicle fuel imported is received at the time and place of unloading by the person for whose account that shipment or delivery is made.

78.07(4) (4) Any product that is not motor vehicle fuel and that is blended as a component part of motor vehicle fuel other than at a refinery, marine terminal, pipe line terminal, pipe line tank farm or place of manufacture is received by such person who is the owner of that product at the time and place the blending is completed.

78.07(5) (5) Renewable fuel exempt under s. 78.01 (2n) from the tax under s. 78.01 (1) is not received for the purposes of this section.

78.07 History History: 1983 a. 27, 37; 1991 a. 316; 1993 a. 16; 2009 a. 401; 2013 a. 20.



78.09 Supplier and exporter licenses.

78.09  Supplier and exporter licenses.

78.09(1) (1) No person may import motor vehicle fuel into; or sell, use, transport or store motor vehicle fuel in; this state, unless the tax on that motor vehicle fuel has been paid to, or tax liability accrued by, a holder of an unrevoked supplier license issued by the department, except that a supplier is exempt from that requirement for motor vehicle fuel manufactured in this state or imported by pipeline or marine barge and stored in a terminal in this state, and except that a supplier of alcohol is exempt from that requirement for alcohol imported by barge, railcar or transport truck. A supplier who does not transact business in this state and who has no contacts with this state except sales to wholesaler distributors or retail dealers in another state who ship motor vehicle fuel into this state may apply for, and may be given, a supplier's license under this subsection and thereby submit to the jurisdiction of this state for purposes of this subchapter.

78.09(2) (2) To procure a license, a supplier who holds a valid certificate issued under s. 73.03 (50) shall file with the department an application signed by the owner of the business if the owner is an individual, partnership or unincorporated association or by the president and secretary if the owner is a corporation.

78.09(3) (3) No person may export motor vehicle fuel unless that person has obtained an export license or a supplier license or has paid the destination state motor vehicle fuel tax to the supplier and can demonstrate proof of export in the form of a destination state bill of lading.

78.09(4) (4) In order to obtain a license to export motor vehicle fuel to another specified state, a person shall be licensed either to collect and remit motor vehicle fuel taxes or to deal in tax-free motor vehicle fuel in that other specified state of destination.

78.09(5) (5) To procure an export license, an exporter who holds a valid certificate issued under s. 73.03 (50) shall file with the department an application signed by the owner of the business if the owner is an individual, partnership or unincorporated association or by the president and secretary if the owner is a corporation.

78.09(6) (6) Subject to conditions established by the department, the department shall provide for the payment of the tax imposed by this subchapter by a person importing motor vehicle fuel from a bulk plant located outside of this state.

78.09(7) (7) Subject to conditions established by the department, the department shall provide for export by and the certification for exemption from the tax imposed by this subchapter to a wholesale distributor exporting motor vehicle fuel out of a bulk plant to a destination outside of this state.

78.09 History History: 1991 a. 316; 1993 a. 16; 1995 a. 27; 1997 a. 27; 2013 a. 54.



78.10 Licensing process.

78.10  Licensing process.

78.10(1)(1)  Application. Application for a license to receive motor vehicle fuel under s. 78.07 shall be made upon a form prepared and furnished by the department and, in the case of a supplier, the form shall be accompanied by a copy of the applicant's license under 26 USC 4101. The application shall be subscribed by the applicant and shall contain the information that the department reasonably requires for the administration of this subchapter. Only a person who holds a valid certificate under s. 73.03 (50) may apply for a license under this subsection.

78.10(2) (2) Investigation. The department shall investigate each applicant under sub. (1). No license shall be issued if the department deems that the applicant does not hold a valid certificate under s. 73.03 (50), the application is not filed in good faith, the applicant is not the real party in interest and the license of the real party in interest has been revoked for cause, or other reasonable cause for nonissuance exists.

78.10(3) (3) Hearing. Before refusing to issue a license, the department shall grant the applicant a hearing, of which the applicant shall be given at least 5 days' written notice.

78.10(4) (4) Issue. If the application and the bond under s. 78.11, if that bond is required, are approved, the department shall issue a license.

78.10(6) (6) Transfer forbidden. A license under this section is not transferable to another person.

78.10(7) (7) Display of license. Each license shall be preserved and conspicuously displayed at the place of business for which issued.

78.10 History History: 1991 a. 316; 1993 a. 16; 1995 a. 27; 1997 a. 27.



78.11 Bond.

78.11  Bond.

78.11(1)(1)  Amount.

78.11(1)(a)(a) To protect the revenues of this state, the department may require any person liable to the department for the tax imposed by this subchapter to place with it, either before or after a license under s. 78.09 is issued, security in the amount which the department determines. The amount of security required may be increased or decreased as the department deems necessary, but shall not exceed 3 times the licensee's average monthly liability for taxes under this subchapter, as estimated by the department. If any applicant or licensee fails or refuses to place such security, the department may refuse to issue or may revoke the license. If any taxpayer is delinquent in the payment of taxes imposed by this subchapter, the department may, upon 10 days' notice, recover the taxes, interest, penalties, costs and disbursements from the taxpayer's security placed with the department. No interest shall be paid or allowed by the state to any person for the deposit of the security.

78.11(1)(b) (b) The security required by this subsection may be in the form of a surety bond furnished to the department payable to the state to secure payment of any motor vehicle fuel taxes, interest and penalties accrued under this subchapter, together with the costs and disbursements incurred in the collection thereof. The department shall prescribe the form and contents of the bond.

78.11(2) (2) Release of surety. The surety upon a bond required under sub. (1) may elect to conditionally cancel the bond at any time by filing with the licensee and the department written notice of such conditional cancellation. The surety so filing shall not be discharged from any liability already accrued or which may accrue under the bond before the expiration of 60 days after the filing of said notice. If the licensee does not within 60 days after receiving such notice file a new bond satisfactory to the department with the department, the licensee's license shall be automatically revoked. If a new bond is furnished by a licensee, the department shall cancel and surrender the old bond of the licensee as soon as it is satisfied that all liability under the old bond has been fully discharged.

78.11(3) (3) Additional bond; when required. If liability upon the bond filed by any licensee is discharged or reduced by judgment rendered, payment made or otherwise, or if in the opinion of the department, the bond of any licensee has become insufficient by the subsequent insolvency, death or removal of the sureties or any of them, or if for any cause any such bond is deemed insufficient as to sureties or amount, the department shall require any such licensee to give and file additional surety or new bonds in the same manner and form and with sureties satisfactory to the department. If any such licensee fails to file such additional bond within 5 days after written notice from the department, then that licensee's license shall be automatically revoked.

78.11(4) (4) Liability on bond continues. The validity of any bond shall not be affected by the suspension, revocation or cancellation of any license under s. 78.09 or by partial recovery upon the bond or by the execution of any new bond.

78.11 History History: 1973 c. 90; 1991 a. 316; 1993 a. 16.



78.12 Reports to department; computation of tax.

78.12  Reports to department; computation of tax.

78.12(1)(1)  Gallons to be reported. For the purpose of the administration of this section, each receipt, shipment or delivery of motor vehicle fuel shall be reported in U.S. standard liquid gallons (231 cubic inches).

78.12(2) (2) Reports of licensees. Each licensee shall, not later than the last day of each month, file a report for the month before the month during which the report is due.

78.12(3) (3) Reports of others. Any person, including a terminal operator, who is not a licensee and who either uses any motor vehicle fuel in this state or who has possession of any motor vehicle fuel (other than that contained in the ordinary fuel tank attached to a motor vehicle) upon which the motor vehicle fuel tax has not been paid or the liability therefor has not been incurred by any licensee in this state shall file a report and pay the tax on that motor vehicle fuel and shall be subject to this subchapter in the same manner as is provided for licensees.

78.12(4) (4) Computation of tax. At the time when the tax is due under sub. (5), the licensee shall compute that tax as follows:

78.12(4)(a) (a) For gasoline:

78.12(4)(a)1. 1. Subtract the number of gallons under s. 78.01 (2r) for the taxable period from the number of gallons received during the taxable period.

78.12(4)(a)2. 2. Subtract from the amount under subd. 1. an amount equal to 0.0125 multiplied by the number of gallons under subd. 1.

78.12(4)(a)3. 3. Subtract from the amount under subd. 2. an amount equal to 0.001 multiplied by the number of gallons under subd. 1.

78.12(4)(a)4. 4. Multiply the number of gallons under subd. 3. by the rate published under s. 78.015 as increased under s. 78.017.

78.12(4)(b) (b) For diesel fuel:

78.12(4)(b)1. 1. Subtract the number of gallons under s. 78.01 (2r) for the taxable period from the number of gallons received during the taxable period.

78.12(4)(b)2. 2. Multiply the number of gallons under subd. 1. by the rate published under s. 78.015 as increased under s. 78.017.

78.12(5) (5) Payment of tax. Licensed suppliers shall pay taxes on motor vehicle fuel no later than the 15th day of the month for motor vehicle fuel sold during the previous month. At the option of a wholesaler distributor, a licensed supplier shall allow the wholesaler distributor to delay paying the tax to the licensed supplier until the date that the tax is due to this state. A wholesaler distributor who makes delayed payments shall make the payments by electronic funds transfer. If a wholesaler distributor fails to make timely payments, the licensed supplier may terminate the right of the wholesaler distributor to make delayed payments. Each licensed supplier shall notify the department of each wholesaler distributor who makes delayed payments of the tax. The department may require any wholesaler distributor who makes delayed payments of the tax to furnish the department a surety bond payable to this state in an amount not to exceed 3 times the highest estimated monthly tax owed by the wholesaler distributor. Whenever the wholesaler distributor pays the licensed supplier, the licensed supplier shall credit the wholesaler distributor's account for the amount of tax reduction that results from the calculation under s. 78.12 (4) (a) 2.

78.12 History History: 1973 c. 333; 1975 c. 180, 421; 1977 c. 418; 1979 c. 221; 1985 a. 153; 1987 a. 399; 1991 a. 39, 316; 1993 a. 16, 437; 1997 a. 27; 2005 a. 85.

78.12 Annotation Sub. (3), when read in conjunction with related statutes, provides that a purchaser of motor vehicle fuel from a licensed supplier is liable to DOR for the tax when the purchaser does not pay the tax to the supplier as required by s. 78.01 (1) but does collect the tax from the customers to whom the purchaser sells the fuel and when DOR gives a credit to the supplier for the tax it paid as authorized by s. 78.01 (2s). Bender v. DOR, 2005 WI App 31, 278 Wis. 2d 731, 693 N.W.2d 311, 04-0766.



78.13 Notice by licensee of discontinuance, sale or transfer of business; final report.

78.13  Notice by licensee of discontinuance, sale or transfer of business; final report.

78.13(1) (1)  Notice required. Whenever any licensee doing business under this subchapter ceases to do business, that licensee shall notify the department in writing immediately. That notice shall specify the date when the licensee ceases doing business and, in the event of the sale or transfer of the business, the name and address of the purchaser or transferee thereof.

78.13(2) (2) Final reports. Every licensee shall, upon the cessation of business or upon the cancellation or revocation of a license, make a report as required under s. 78.12 and pay all motor vehicle fuel taxes, interest and penalties due the state. Such payment shall be made under s. 78.12 (5).

78.13 History History: 1973 c. 333; 1975 c. 180, 421; 1981 c. 20; 1987 a. 399; 1991 a. 189; 1993 a. 16.



78.15 Theft of tax moneys.

78.15  Theft of tax moneys. If any licensee sells any motor vehicle fuel upon which the tax imposed by this subchapter has become due and has not been paid, all motor vehicle fuel tax moneys received by that licensee because of that sale are trust funds in that licensee's hands and the property of this state. Any licensee who fails or refuses to pay over to the state the tax on motor vehicle fuel at the time required under s. 78.12 (5) or who fraudulently withholds or appropriates or otherwise uses such moneys or any portion thereof belonging to this state is guilty of theft and shall be punished as provided by law for the crime of theft, irrespective of whether or not that licensee has or claims to have any interest in the moneys so received by that licensee.

78.15 History History: 1991 a. 316; 1993 a. 16.



78.155 Penalties for misuse of dyed diesel fuel.

78.155  Penalties for misuse of dyed diesel fuel.

78.155(1)(1) Any person who sells dyed diesel fuel to a buyer who the person knows or has reason to know will use the dyed diesel fuel for a purpose that is taxable under this subchapter shall pay to the department a penalty of $1,000 or twice the amount of tax that should have been paid on the dyed diesel fuel, whichever is greater.

78.155(2) (2) Any person who knows or has reason to know that he or she used dyed diesel fuel for a purpose that is taxable under this subchapter shall pay to the department a penalty of $1,000 or twice the amount of tax that should have been paid on the dyed diesel fuel, whichever is greater.

78.155(3) (3) Any retailer who does not conspicuously label a fuel pump, or other delivery facility, that dispenses dyed diesel fuel so as to notify customers that it contains dyed diesel fuel shall pay to the department a penalty of $1,000.

78.155 History History: 1993 a. 437.



78.19 Refund for fuel destroyed.

78.19  Refund for fuel destroyed. If any motor vehicle fuel in the possession of a licensee is destroyed by fire, lightning, storm, flood or accident not caused by the willful act of that licensee or any employee thereof, before it is sold or used by that licensee, and if the licensee applies to the department and proves the destruction or loss satisfactorily to the department, the department shall authorize a tax credit or shall refund the amount of tax paid thereon. Such application or claim shall be filed with the department within 15 days after the motor vehicle fuel is destroyed or lost or the tax credit or refund will not be allowed.

78.19 History History: 1991 a. 316; 1993 a. 16.



78.20 Refund to retailers.

78.20  Refund to retailers.

78.20(1)(1) In this section, "invoice" means the top copy and not a carbon copy.

78.20(1m) (1m) Any person who operates a service station, store, garage or other place of business within this state for the retail sale of gasoline therefrom who has paid the tax required by this subchapter on the gasoline received into that person's storage at such place of business shall be reimbursed and repaid 0.5% of such tax to cover shrinkage and evaporation losses upon making and filing a claim.

78.20(2) (2) Such claim shall be filed not later than one year after the date of purchase of the gasoline or the claim will not be allowed.

78.20(3) (3) The supplier shall furnish each retailer with an invoice prepared at the time of delivery, and the retailer shall send that invoice or a list of purchases to the department when making claim for refund. The supplier shall ensure that the invoice contains the following information: date of sale; name and address of supplier; name and address of retailer, which name must be the name of the claimant and be uniform on all invoices; number of gallons purchased and the price per gallon; and the amount of Wisconsin motor vehicle fuel tax on the gasoline as a separate item. If the retailer sends invoices to the department, the retailer shall send a separate invoice for each sale and delivery and each invoice shall be legibly written. If the retailer sends a list of purchases to the department, the retailer shall retain for 4 years the invoices that are evidence of those purchases and allow the department to inspect them.

78.20(4) (4) On the filing of a claim under sub. (3), accompanied by the invoice or a list of purchases, the department shall determine the amount of refund due. The department may make such investigation of the correctness of the facts stated in such claim as it deems necessary. When the department has approved such claim it shall reimburse the claimant under this section out of the moneys collected under this chapter to be used for carrying out this section. No claim for refund shall be denied or the payment thereof withheld for failure of the invoice or list of purchases to show the amount of the Wisconsin motor vehicle fuel tax on the gasoline as a separate item if the amount of such tax is determinable from the information stated on the invoice or list of purchases.

78.20(5) (5) The right of any person to a refund under this section shall not be assignable and the application for a refund shall be made by the same person who purchased the gasoline as shown in the invoice by the person selling the same, and by no other person, and the proceeds or amount of such refund as determined by the department shall be paid to the person whose name appears on the seller's invoice and to no other person.

78.20 History History: 1989 a. 31; 1991 a. 316; 1993 a. 437; 1997 a. 27.



78.21 Seizure and sale.

78.21  Seizure and sale.

78.21(1)(1) The department may seize, the department of transportation may seize and the department of transportation may request any police officer to seize, any motor vehicle fuel and the vehicle or other means of transporting it if the person who possesses the motor vehicle fuel does any of the following:

78.21(1)(a) (a) Imports, sells, uses, delivers or stores in this state motor vehicle fuel if the tax on the motor vehicle fuel has not been paid, dye has been added to the motor vehicle fuel or liability for the tax has not been incurred by the holder of an unrevoked supplier license, unless a supplier possesses the motor vehicle fuel and the motor vehicle fuel is manufactured in this state or imported by pipeline or barge and stored in this state and unless an alcohol supplier possesses the motor vehicle fuel and has imported it by barge, railcar or transport truck into a terminal in this state or unless an agricultural user possesses the motor vehicle fuel and that motor vehicle fuel is dyed.

78.21(1)(b) (b) Exports motor vehicle fuel unless the person has an export license or a supplier's license or has paid the motor vehicle fuel tax of the destination state to the supplier and has a bill of lading that proves the export.

78.21(1)(c) (c) Operates or maintains a motor vehicle on any highway in this state with dyed fuel, unless the vehicle is a truck that is used principally for agricultural purposes and is marked with an agricultural use plate or tag or unless the motor vehicle is a truck that has received the fuel in a jurisdiction that permits the introduction of dyed fuel of that color and type into the motor vehicle fuel tank of highway vehicles.

78.21(1)(d) (d) Engages in a business for which a license is required under s. 78.09 and does not have that license.

78.21(1)(e) (e) Operates a transport truck to ship diesel fuel on the highways of the state, destined for delivery in this state, as shown on the shipping papers and does not have on board a shipping paper that sets out on its face a notation that the load is exempt if it is exempt or taxable if it is taxable.

78.21(2) (2) The department of transportation may promulgate rules to interpret sub. (1).

78.21 History History: 1993 a. 16.



78.215 Separate fuel supply tanks required.

78.215  Separate fuel supply tanks required. Every motor vehicle operated by diesel fuel shall be equipped with a diesel fuel supply tank separate from and in no way connected to any cargo tank on or attached to that motor vehicle.

78.215 History History: 1993 a. 16.



78.22 Motor vehicle fuel floor tax.

78.22  Motor vehicle fuel floor tax.

78.22(1) (1)  Floor tax imposed. On the date any motor vehicle fuel tax rate change becomes effective under s. 78.01, a floor tax is hereby imposed upon every person who is in possession of any motor vehicle fuel held for sale or resale and on which the motor vehicle fuel tax already has been imposed. The person shall determine the volume of motor vehicle fuel and shall file by the 15th day of the month in which the new tax rate becomes effective a return, together with any tax due on it, determined in accordance with sub. (2).

78.22(2) (2) Floor tax or refund computation. The amount of any motor vehicle fuel floor tax or refund shall be computed by multiplying the number of gallons of motor vehicle fuel held in inventory as determined under sub. (1) by the difference between the tax rate already paid and the new tax rate, and the resulting figure shall be expressed in dollars.

78.22(3) (3) Administration. Sections 71.74 (1), (2), (10), (11), (13) and (14), 71.75 (4) to (7), 71.82 (2) (a) and (b), 71.83 (2) (b) 3., 71.88 (1) (a) and (2) (a), 71.89 to 71.91, 71.92, 73.01 and 73.015 apply to the administration of this section.

78.22(4) (4) Late filing fee. Any person who fails to file a motor vehicle fuel floor tax return when due shall pay a late filing fee of $10. A return that is mailed is filed in time if it is mailed in a properly addressed envelope with postage duly prepaid and the envelope is officially postmarked, or marked or recorded electronically as provided under section 7502 (f) (2) (c) of the Internal Revenue Code, on the date due and the return is actually received by the department or at the destination that the department prescribes within 5 days of the due date. A return that is not mailed is timely if it is received on or before the due date by the department or at the destination that the department prescribes. For purposes of this subsection, "mailed" includes delivery by a delivery service designated under section 7502 (f) of the Internal Revenue Code.

78.22(5) (5) Delinquent interest. If the tax imposed in this section is not paid when due, interest at the rate of 1.5% per month accrues from the date the tax became due until paid.

78.22(6) (6) Penalty. If any person liable for the tax files a false or fraudulent return, there shall be added to the tax an amount equal to the tax the person evaded or attempted to evade.

78.22 History History: 1981 c. 20; 1987 a. 312 s. 17; 1993 a. 16; 1997 a. 27; 2005 a. 49.



78.39 Definitions.

78.39  Definitions. In this subchapter:

78.39(1) (1) "Alternate fuels" means all combustible gases and liquids suitable for generation of power for propulsion of motor vehicles, except that "alternate fuels" does not include motor vehicle fuel, as defined in s. 78.005 (13), or general aviation fuel, as defined in s. 78.55 (3).

78.39(2) (2) "Alternate fuels dealer" means any person, including the state and any political subdivision of the state, but not including the United States or its agencies except to the extent now or hereafter permitted by the constitution and laws of the United States, in the business of handling alternate fuels who delivers any part of the alternate fuels into the fuel supply tank or tanks of a motor vehicle not then owned or controlled by that person or to a retailer or user if the supplier reports and pays the tax under s. 78.40 (1).

78.39(3) (3) "Alternate fuels user" means the owner or other person, including the state and any political subdivision of the state, but not including the United States or its agencies except to the extent now or hereafter permitted by the constitution and laws of the United States, responsible for the operation of a motor vehicle at the time an alternate fuel is placed in the fuel supply tank or tanks of the motor vehicle while the vehicle is within this state.

78.39(4) (4) "Department" means the department of revenue.

78.39(4m) (4m) "File" means mail or deliver a document that the department prescribes to the department or, if the department prescribes another method of submitting or another destination, use that other method or submit to that other destination.

78.39(5) (5) "Motor vehicle" has the meaning given in s. 78.005 (12).

78.39(5d) (5d) "Pay" has the meaning given in s. 78.005 (13b).

78.39(5m) (5m) "Sign" has the meaning given in s. 78.005 (13r).

78.39(6) (6) "Supplier" has the meaning given in s. 78.005 (14).

78.39(7) (7) "Use" means the receipt, delivery, or placing of alternate fuels into the fuel supply tank of a motor vehicle in this state, by an alternate fuels user and the delivery to a retailer or user if the supplier reports and pays the tax under s. 78.40 (1).

78.39 History History: 1993 a. 16 ss. 1907, 1918, 1920; 1997 a. 27; 1999 a. 83; 2005 a. 49.



78.40 Tax imposed; collected; exceptions.

78.40  Tax imposed; collected; exceptions.

78.40(1) (1)  Imposition of tax and by whom paid. An excise tax at the rate determined under ss. 78.405 and 78.407 is imposed on the use of alternate fuels. The tax, with respect to all alternate fuel delivered by an alternate fuel dealer into supply tanks of motor vehicles in this state, attaches at the time of delivery and shall be collected by the dealer from the alternate fuels user and shall be paid to the department. The tax, with respect to alternate fuels acquired by any alternate fuels user other than by delivery by an alternate fuel dealer into a fuel supply tank of a motor vehicle, or of a snowmobile, an all-terrain vehicle or utility terrain vehicle that is not registered for private use under s. 23.33 (2) (d) or (2g) or a recreational motorboat, attaches at the time of the use of the fuel and shall be paid to the department by the user. The department may permit any supplier of alternate fuels to report and pay to the department the tax on alternate fuels delivered into the storage facility of an alternate fuels user or retailer which will be consumed for alternate fuels tax purposes or sold at retail.

78.40(2) (2) Exceptions. No tax is hereby imposed upon or with respect to the following:

78.40(2)(a) (a) Alternate fuels used by the United States or its agencies where such use is evidenced by an exemption certificate executed by an authorized representative of the U.S. government or agency thereof certifying that the fuel used is for the exclusive consumption by the U.S. government or its agencies.

78.40(2)(c) (c) Alternate fuels used by a common motor carrier as defined in ch. 194, if the carrier certifies to the department that the fuel is for use in the operation of a motor vehicle for the urban mass transportation of passengers as defined in s. 71.38.

78.40 History History: 1979 c. 11, 221; 1981 c. 20; 1983 a. 27; 1985 a. 302; 1987 a. 27; 1987 a. 312 s. 17; 1991 a. 39; 1993 a. 16; 1995 a. 113; 1997 a. 27; 2011 a. 208.



78.405 Annual adjustment of the tax rate.

78.405  Annual adjustment of the tax rate.

78.405(1) (1) Before April 1, the department annually shall calculate the rate for the tax under s. 78.40 as follows:

78.405(1)(a) (a) Determine the standard number of British thermal units per gallon generated by gasoline.

78.405(1)(b) (b) Determine the standard number of British thermal units per gallon generated by each kind of alternate fuel that is sold in this state.

78.405(1)(c) (c) For each kind of alternate fuel sold in this state, divide the result under par. (b) by the result under par. (a).

78.405(1)(d) (d) For each kind of alternate fuel sold in this state, multiply the result under par. (c), expressed as a decimal, by the rate for the tax under s. 78.01 as adjusted for the current year under s. 78.015.

78.405(2) (2) The rates determined under sub. (1) are effective on the April 1 after they are calculated.

78.405 History History: 1983 a. 27; 1991 a. 39; 1997 a. 27.



78.407 Adjustment in 1997.

78.407  Adjustment in 1997. On November 1, 1997, the rate of the tax imposed under s. 78.40 (1) is increased by one cent.

78.407 History History: 1997 a. 27.



78.47 Alternate fuels license.

78.47  Alternate fuels license. No person may act as an alternate fuels dealer in this state unless the person holds a valid alternate fuels license issued by the department and a valid certificate under s. 73.03 (50). Except for alternate fuel which is delivered by an alternate fuels dealer into a fuel supply tank of any motor vehicle in this state, no person may use an alternate fuel in this state unless the person holds a valid alternate fuel license issued by the department or unless the alternate fuel has been delivered by a supplier who is authorized under s. 78.40 (1) to report and pay the tax on behalf of the user or retailer.

78.47 History History: 1979 c. 11; 1985 a. 302; 1993 a. 16; 1997 a. 27.



78.48 Application; form; investigation; bond; issue.

78.48  Application; form; investigation; bond; issue.

78.48(1)(1)  Application. Application for an alternate fuels license shall be made upon a form prepared and furnished by the department. It shall be subscribed by the applicant and shall contain the information that the department reasonably requires for the administration of this subchapter. Only a person who holds a valid certificate under s. 73.03 (50) may apply for a license under this subsection.

78.48(2) (2) Investigation. The department shall investigate each applicant under sub. (1). No license may be issued if the department deems that the applicant does not hold a valid certificate under s. 73.03 (50), the application is not filed in good faith, the applicant is not the real party in interest and the license of the real party in interest has been revoked for cause, or other reasonable cause for nonissuance exists.

78.48(3) (3) Hearing. Before refusing to issue a license, the department shall grant the applicant a hearing, of which the applicant shall be given at least 5 days' written notice.

78.48(4) (4) Issue. If the application and the bond under sub. (9), if that bond is required, are approved, the department shall issue a license in as many copies as the licensee has places of business for which an alternate fuels license is required.

78.48(6) (6) Transfer forbidden. An alternate fuels license is not transferable to another person or to another place of business.

78.48(7) (7) Display of license. Each license shall be preserved and conspicuously displayed at the place of business for which issued.

78.48(8) (8) Discontinuance. Upon the discontinuance of the business licensed at any place, the copy of the license issued for such place shall be immediately surrendered to the department.

78.48(9) (9) Bond.

78.48(9)(a)(a) To protect the revenues of this state, the department may require any person liable to the department for the tax imposed by this subchapter to place with it, either before or after an alternate fuels license is issued, security in an amount which the department determines. The amount of security required may be increased or decreased as the department deems necessary, but shall not exceed 3 times the licensee's average monthly liability for taxes under this subchapter, as estimated by the department. If any applicant or licensee fails or refuses to place such security, the department may refuse to issue or may revoke the license. If any taxpayer is delinquent in the payment of taxes imposed by this subchapter, the department may, upon 10 days' notice, recover the taxes, interest, penalties, cost and disbursements from the taxpayer's security placed with the department. No interest shall be paid or allowed by the state to any person for the deposit of the security.

78.48(9)(b) (b) The security required by this subsection may be in the form of a surety bond furnished to the department payable to the state to secure payment of alternate fuels taxes, interest and penalties accrued under this subchapter, together with costs and disbursements incurred in the collection thereof. The department shall prescribe the form and contents of the bond.

78.48(9)(c) (c) Section 78.11 (2) to (4), regarding licensees' bonds, also applies to bonds furnished by alternate fuels applicants and licensees under this subsection.

78.48 History History: 1973 c. 90; 1991 a. 316; 1993 a. 16; 1995 a. 27; 1997 a. 27.



78.49 Reports to department; computation of tax.

78.49  Reports to department; computation of tax.

78.49(1)(1)  Reports of alternate fuels licensees.

78.49(1)(a)(a) For the purpose of determining the amount of liability to the state for the tax under this subchapter, except as provided in par. (b), each alternate fuels licensee shall, not later than the last day of each month, file a monthly report for the next preceding month. Such report shall contain a declaration by the licensee that the statements contained therein are accurate and are a true return of the amount of the alternate fuels tax due and shall be signed by the licensee or the licensee's duly authorized agent.

78.49(1)(b) (b) The department may allow alternate fuels licensees whose tax liability is less than $500 per quarter to file on a quarterly basis. Quarterly reports shall be filed on or before the last day of the next month following the end of each calendar quarter. The report shall contain the declaration, subscription and information specified in par. (a).

78.49(2) (2) Reports of others. Any person who is not an alternate fuels licensee and who uses any alternate fuel in this state upon which the tax under this subchapter has not been paid or the liability therefor has not been incurred by any alternate fuels licensee in this state shall file a report and pay the tax on such fuel and shall be subject to this subchapter in the same manner as are alternate fuels licensees.

78.49(3) (3) Computation of tax. Each alternate fuels licensee at the time of making the monthly or quarterly report shall compute and pay to the department the full amount of the alternate fuels tax for the next preceding month or quarter. The amount of the tax shall be computed as follows: the number of gallons of alternate fuels delivered or placed by the licensee into the fuel supply tanks of motor vehicles or sold to a retailer if the supplier reports and pays the tax under s. 78.40 (1) shall be multiplied by the amount provided in s. 78.40 (1) and the resulting figure shall be the amount of the alternate fuels tax for the next preceding month or quarter.

78.49 History History: 1973 c. 333; 1975 c. 180, 421; 1979 c. 221; 1981 c. 20; 1985 a. 302; 1993 a. 16; 1997 a. 27.



78.50 Notice by alternate fuels licensee of cessation, sale or transfer of business; final report.

78.50  Notice by alternate fuels licensee of cessation, sale or transfer of business; final report.

78.50(1) (1)  Notice required. Whenever any alternate fuels licensee ceases to perform any of the acts for which an alternate fuels license is required, the licensee shall notify the department in writing. That notice shall give the date of cessation, and in the event of sale or transfer of the business, the name and address of the purchaser or transferee thereof.

78.50(2) (2) Final report. Every alternate fuels licensee shall, upon such cessation, sale or transfer of the business or upon the cancellation or revocation of a license, make a report as required in s. 78.49 and pay all alternate fuels taxes, interest and penalties due the state. Such payment shall be made to the department.

78.50 History History: 1973 c. 333; 1975 c. 180, 421; 1981 c. 20; 1987 a. 399; 1991 a. 316; 1993 a. 16.



78.51 Theft of alternate fuels tax moneys.

78.51  Theft of alternate fuels tax moneys. All sums paid by a purchaser of an alternate fuel to an alternate fuels dealer as alternate fuels taxes which have not been paid to the state are public moneys, the property of the state of Wisconsin. Any alternate fuels dealer who fails or refuses to pay over to the state the tax on an alternate fuel at the time required in this chapter, or who fraudulently withholds or appropriates or otherwise uses such moneys or any portion thereof belonging to the state is guilty of theft and shall be punished as provided by law for the crime of theft, irrespective of whether that alternate fuels dealer has or claims to have any interest in such moneys so received by that dealer.

78.51 History History: 1991 a. 316; 1993 a. 16.



78.52 Separate fuel supply tanks required.

78.52  Separate fuel supply tanks required. Every motor vehicle operated by alternate fuel shall be equipped with an alternate fuel supply tank separate from and in no way connected to any cargo tank on or attached to such motor vehicle.

78.52 History History: 1993 a. 16.



78.53 Presumption.

78.53  Presumption. For the purpose of enforcing this subchapter, it shall be prima facie presumed that all alternate fuel received by an alternate fuels dealer or an alternate fuels user into storage and dispensing equipment designed to fuel motor vehicles is to be transferred or delivered by the dealer or user into the supply tanks of motor vehicles.

78.53 History History: 1993 a. 16.



78.55 Definitions.

78.55  Definitions. In this chapter:

78.55(1) (1) "Air carrier company" has the meaning given in s. 70.11 (42) (a) 1.

78.55(2) (2) "Aircraft" means any contrivance, except those owned by an air carrier company, invented, used or designed for navigation or flight in the air.

78.55(2g) (2g) "Department" means the department of revenue.

78.55(2r) (2r) "File" means mail or deliver a document that the department prescribes to the department or, if the department prescribes another method of submitting or another destination, use that other method or submit to that other destination.

78.55(3) (3) "General aviation fuel" means products placed in the fuel supply tank of aircraft, commonly or commercially known as aviation gasoline and jet turbine fuel and other combustible gases and liquids suitable for the generation of power for propulsion of aircraft.

78.55(4) (4) "General aviation fuel dealer" means any person, including the state and any political subdivision of the state, but not including the United States or its agencies, in the business of handling general aviation fuel who places any part of the fuel into the fuel supply tank of an aircraft not then owned by that person or into the bulk storage facilities of a general aviation fuel user.

78.55(5) (5) "General aviation fuel user" means the owner or other person, including the state and any political subdivision of the state, but not including the United States or its agencies or air carrier companies, who is responsible for the operation of an aircraft at the time general aviation fuel is placed in the fuel supply tank of the aircraft while the aircraft is within this state.

78.55(5m) (5m) "Pay" means mail or deliver funds to the department or, if the department prescribes another method of payment or another destination, use that other method or submit to that other destination.

78.55(6) (6) "Sign" means write one's signature or, if the department prescribes another method of authenticating, use that other method.

78.55 History History: 1981 c. 20; 1997 a. 27, 35; 2001 a. 16.



78.555 Tax imposed; rate; collected.

78.555  Tax imposed; rate; collected. An excise tax of 6 cents per gallon is imposed on all general aviation fuel sold, used or distributed in this state except as otherwise provided in this chapter. The general aviation fuel tax is to be computed and paid as provided in this chapter. Except as otherwise provided in this chapter, the general aviation fuel licensee, shall collect from the purchaser and the purchaser shall pay to the licensee the tax imposed by this section on each sale of general aviation fuel by the licensee at the time of the sale, irrespective of whether the sale is for cash or on credit. In each subsequent sale or distribution of general aviation fuel on which the tax has been collected as provided in this subsection, the tax collected shall be added to the selling price so that the tax is paid ultimately by the user of the general aviation fuel.

78.555 History History: 1981 c. 20.



78.56 General aviation fuel license.

78.56  General aviation fuel license. No person may act as a general aviation fuel dealer in this state unless the person is the holder of a valid general aviation fuel license issued to the person by the department and is the holder of a valid certificate under s. 73.03 (50).

78.56 History History: 1981 c. 20; 1997 a. 27.



78.57 Application; form; investigation; bond; issue.

78.57  Application; form; investigation; bond; issue.

78.57(1)(1)  Application. Application for a general aviation fuel license shall be made on a form prepared and furnished by the department. It shall be subscribed by the applicant and shall contain the information that the department reasonably requires for the administration of this chapter. Only a person who holds a valid certificate under s. 73.03 (50) may apply for a license under this subsection.

78.57(2) (2) Investigation. The department shall investigate each applicant under sub. (1). No license may be issued if the department determines any of the following:

78.57(2)(a) (a) That the application was not filed in good faith.

78.57(2)(b) (b) That the applicant is not the real party in interest and the license of the real party in interest has been revoked for cause.

78.57(2)(c) (c) That the applicant does not hold a valid certificate under s. 73.03 (50).

78.57(2)(d) (d) That other reasonable cause for nonissuance exists.

78.57(3) (3) Hearing. Before refusing to issue a license, the department shall grant the applicant a hearing, of which he or she shall be given at least 5 days' advance written notice.

78.57(4) (4) Issue. If the application and the bond under sub. (9), if that bond is required, are approved, the department shall issue a license in as many copies as the licensee has places of business for which a general aviation fuel license is required.

78.57(6) (6) Transfer forbidden. A general aviation fuel license is not transferable to another person or to another place of business.

78.57(7) (7) Display of license. Each license shall be preserved and conspicuously displayed at the place of business for which issued.

78.57(8) (8) Discontinuance. Upon the discontinuance of the business licensed at any place, the copy of the license issued for that place shall be immediately surrendered to the department.

78.57(9) (9) Bond.

78.57(9)(a)(a) To protect the revenues of this state, the department may require any person liable to the department for the tax imposed by this subchapter to place with it, either before or after a general aviation fuel license is issued, security in an amount which the department determines. The amount of security required may be increased or decreased as the department deems necessary, but may not exceed 3 times the licensee's average monthly liability for taxes under this subchapter, as estimated by the department. If an applicant or licensee fails or refuses to place such security, the department may refuse to issue or may revoke the license. If any taxpayer is delinquent in the payment of taxes imposed by this subchapter, the department may, upon 10 days' advance written notice, recover the taxes, interest, penalties, cost and disbursements from the taxpayer's security placed with the department. No interest may be paid or allowed by the state to any person for the deposit of the security.

78.57(9)(b) (b) The security required by this subsection may be in the form of a surety bond furnished to the department payable to the state to secure payment of any and all general aviation fuel taxes, interest and penalties accrued under this subchapter, together with costs and disbursements incurred in the collection thereof. The department shall prescribe the form and contents of the bond.

78.57(9)(c) (c) Section 78.11 (2) to (4), regarding motor vehicle fuel licensees' bonds, also applies to bonds furnished by general aviation fuel applicants and licensees under this subsection.

78.57 History History: 1981 c. 20; 1993 a. 16; 1995 a. 27; 1997 a. 27.



78.58 Reports to department; computation of tax.

78.58  Reports to department; computation of tax.

78.58(1)(1)  Reports of general aviation fuel licensees.

78.58(1)(a)(a) For the purpose of determining the amount of the licensee's liability to the state for the tax imposed by this subchapter, except as provided in par. (b), each general aviation fuel licensee shall, not later than the 20th day of each month, file a monthly report for the next preceding month. The licensee or the licensee's duly authorized agent shall sign the report.

78.58(1)(b) (b) The department may allow a licensee whose tax liability is less than or equal to $500 per quarter to file on a quarterly basis. The licensee shall file the quarterly report for the next preceding quarter on or before the 20th day of each quarter.

78.58(2) (2) Reports of others. Any person, not a general aviation fuel licensee, who places any general aviation fuel in the fuel supply tank of an aircraft in this state upon which the general aviation fuel tax has not been paid or the liability therefor has not been incurred by any general aviation fuel licensee in this state, shall file a report and make payment of the tax on the general aviation fuel and shall be subject to this chapter in the same manner as is provided for general aviation fuel licensees.

78.58(3) (3) Computation of tax. Each general aviation fuel licensee at the time of making the monthly or quarterly report shall compute and pay the full amount of the general aviation fuel tax for the next preceding month or quarter, which shall be computed as follows: the number of gallons of general aviation fuel placed into the fuel supply tanks of an aircraft or into bulk storage facilities by the general aviation fuel licensee, multiplied by 0.06 and the resulting figure expressed in dollars.

78.58 History History: 1981 c. 20; 1993 a. 16; 1997 a. 27, 41.



78.59 Notice by general aviation fuel licensee of cessation, sale or transfer of business; final report.

78.59  Notice by general aviation fuel licensee of cessation, sale or transfer of business; final report.

78.59(1)(1)  Notice required. Whenever any general aviation fuel licensee ceases to perform any of the acts for which a general aviation fuel license is required, the licensee shall notify the department in writing. The notice shall give the date of cessation and, in the event of sale or transfer of the business, the name and address of the purchaser or transferee thereof.

78.59(2) (2) Final report. Every general aviation fuel licensee shall, upon such cessation, sale or transfer of the business or upon the cancellation or revocation of a license, make a report as required in s. 78.58 and pay all general aviation fuel taxes and penalties due the state.

78.59 History History: 1981 c. 20; 1987 a. 399; 1993 a. 16; 1997 a. 27.



78.60 Theft of general aviation fuel tax moneys.

78.60  Theft of general aviation fuel tax moneys. All sums paid by a purchaser of general aviation fuel to any general aviation fuel dealer as general aviation fuel taxes, which have not theretofore been paid to the state, are public moneys, the property of this state. Any general aviation fuel dealer who fails or refuses to pay over to the state the tax on general aviation fuel at the time required in this chapter or who fraudulently withholds or appropriates or otherwise uses such moneys or any portion thereof belonging to the state is guilty of theft and shall be punished as provided by law for the crime of theft, irrespective of whether such general aviation fuel dealer has or claims to have any interest in such moneys so received.

78.60 History History: 1981 c. 20.



78.61 Presumption.

78.61  Presumption. For the purpose of enforcing this chapter, it is prima facie presumed that all general aviation fuel received by a general aviation fuel dealer or a general aviation fuel user into storage and dispensing equipment designed to fuel aircraft is to be transferred or delivered by the dealer or user into the supply tanks of aircraft.

78.61 History History: 1981 c. 20, 314.



78.62 Exemptions.

78.62  Exemptions. This subchapter does not apply to aviation fuel delivered to or used by the United States or its agencies or to an air carrier company.

78.62 History History: 1981 c. 20.



78.64 Definitions.

78.64  Definitions. In this subchapter:

78.64(1) (1) "Alternate fuels" has the meaning given in s. 78.39 (1).

78.64(2) (2) "Department" means the department of revenue.

78.64(3) (3) "Motor vehicle fuel" has the meaning given in s. 78.005 (13).

78.64 History History: 1993 a. 16.



78.65 Suspension and revocation of licenses.

78.65  Suspension and revocation of licenses.

78.65(1) (1) If a general aviation fuel licensee or licensee under s. 78.09 or 78.47 violates any provision of this chapter and the department deems good cause exists for suspension or revocation by reason of such violation, it may suspend such person's license, or, after a hearing of the charges is held, it may revoke such license. No license may be suspended unless the holder of the license has been notified of a hearing to be held on the charges and no license may be revoked until after the holder of the license has been notified of a hearing and has been afforded an opportunity to appear and testify. The department shall notify the licensee in writing of the time and place a hearing of the charges shall be held. The notice shall contain a statement of the alleged violation, and shall be served upon the licensee at least 10 days prior to the hearing, either by personal delivery to the licensee, or by mailing by registered mail to the address of the licensee as shown in the application. At the time and place fixed in the notice, the department shall proceed to a hearing of the charges, and the licensee shall be afforded an opportunity to present in person or by counsel statements, testimony, evidence and argument pertinent to the charges or to any defense thereto. The department may continue the hearing from time to time but not more than 60 days. After the hearing, the department shall rescind the order of suspension, if any, and for good cause shown shall either suspend the license for a period of time or revoke the license.

78.65(3) (3) Upon the suspension or revocation of any license, the department shall request the holder thereof to surrender to it immediately all copies of licenses issued to the holder, and the holder shall surrender promptly all such copies to the department.

78.65 History History: 1981 c. 20; 1987 a. 399; 1991 a. 316; 1993 a. 16.



78.66 Records to be kept by licensees.

78.66  Records to be kept by licensees.

78.66(1) (1) Every general aviation fuel licensee and licensee under s. 78.09 or 78.47 shall keep a record of all purchases, receipts, sales, distribution and consumption of each kind or trade name of motor vehicle fuel, crude petroleum and general aviation fuel and each alternate fuel.

78.66(2) (2) Every licensee shall keep true and accurate records of all stocks of motor vehicle fuel, crude petroleum and general aviation fuel and each alternate fuel on hand. Every licensee shall take a physical inventory of those fuels on hand at each licensed location at the close of business on the last day of every month.

78.66(3) (3) Every licensee shall retain the records of the inventory required by sub. (2) and all other records required by this section available for the inspection by the department, and upon demand of the department, any licensee shall furnish a statement under oath reflecting the contents of any record to be kept under this section.

78.66(4) (4) The department may require any person who keeps records in machine-readable form for federal fuel tax purposes to keep those records in the same form for purposes of the taxes under this chapter.

78.66 History History: 1981 c. 20; 1991 a. 39; 1993 a. 16; 1997 a. 27.



78.67 Timely filing.

78.67  Timely filing. When the final date provided in this chapter for the filing of any report or claim or for the remittance of any tax or penalty falls on a Saturday, Sunday or legal holiday, the next secular or business day shall be the final date. The provisions on timely filing under s. 71.80 (18) apply to the reports, claims and remittances under this chapter.

78.67 History History: 1985 a. 302; 1987 a. 312 s. 17; 1993 a. 16.



78.68 Returns; failure to pay; refunds.

78.68  Returns; failure to pay; refunds.

78.68(1) (1) Unpaid taxes shall bear interest at the rate of 12% per year from the due date of the tax until paid or deposited with the department, and all refunded taxes bear interest at the rate of 3 percent per year from the due date of the return to the date on which the refund is certified on the refund rolls.

78.68(1m) (1m) All payments of additional amounts owed shall be applied in the following order: penalties, interest, tax principal.

78.68(2) (2) Delinquent tax returns are subject to a $10 late filing fee. Delinquent motor vehicle fuel, alternate fuels and general aviation fuel taxes bear interest at the rate of 1.5% per month until paid. The taxes imposed by this chapter are delinquent if not paid as follows:

78.68(2)(a) (a) In the case of a timely filed return, no return or a late return, on or before the due date of the tax; or

78.68(2)(b) (b) In the case of a deficiency determination of taxes, within 2 months after the date of demand.

78.68(3) (3) If an incorrect return is filed, and upon a showing by the department under s. 73.16 (4), the entire tax finally determined is subject to a penalty of 25% of the tax exclusive of interest or other penalty.

78.68(4) (4) In case of failure to file any return required under ss. 78.12, 78.49, and 78.58 by the due date, and upon a showing by the department under s. 73.16 (4), there shall be added to the amount required to be shown as tax on that return 5% of the amount of the tax if the failure is for not more than one month, and an additional 5% of the tax for each additional month or fraction thereof during which the failure continues, not exceeding 25% of the tax in the aggregate. For purposes of this subsection, the amount of tax required to be shown on the return shall be reduced by the amount of any part of the tax which is paid on or before the due date prescribed for payment of the tax and by the amount of any credit against the tax which may be claimed upon the return.

78.68(5) (5) If a person fails to file a return when due or files a false or fraudulent return with intent in either case to defeat or evade the taxes imposed by this chapter, a penalty of 50% of the tax shall be added to the tax required to be paid, exclusive of interest and other penalties.

78.68(6) (6) Any person who fails to furnish any return required to be made or who fails to furnish any data required by the department may be fined not more than $500 or imprisoned for not more than 30 days or both.

78.68(7) (7) Any person, including an officer of a corporation or a manager of a limited liability company, who is required to make, render, sign or verify any report or return required by this chapter and who makes a false or fraudulent report or return or who fails to furnish a report or return when due with the intent, in either case, to defeat or evade the tax imposed by this subchapter may be fined not more than $500 or imprisoned for not more than 30 days or both.

78.68(8) (8) No person may aid, abet or assist another in making any false or fraudulent return or false statement in any return required by this chapter with intent to defraud the state or evade payment of the tax, or any part thereof, imposed by this chapter. Any person who violates this subsection may be fined not more than $500 or imprisoned for not more than 30 days or both.

78.68(9) (9) Before any tax becomes due, if the department has reason to believe that any licensee intends or is likely to evade or attempt to evade payment of the tax when due, or intends or is likely to convey, dispose of, or conceal his or her property or abscond from the state, or do any other act which would render the state insecure in collecting the tax when due, the department may demand payment forthwith of all taxes upon all motor vehicle fuel received under s. 78.07, general aviation fuel placed in the fuel supply tank of an aircraft or in bulk storage facilities or alternate fuel used, as defined in s. 78.39 (7), by the licensee, which shall immediately become payable and collectible as if delinquent, and the property of the licensee shall be subject to attachment as provided in s. 78.70.

78.68(10) (10) Except as provided in ss. 78.19, 78.20 (2) and 78.75 (1m) (b), s. 71.75 (2) and (4) to (7) as it applies to the taxes under ch. 71 applies to the taxes under this chapter. Sections 71.74 (13), 71.75 (9) and (10), 71.80 (3), 71.93, 71.935, and 73.03 (52), (52m), and (52n), as they apply to refunds of the taxes under ch. 71 apply to the refund of the taxes under this chapter.

78.68 History History: 1973 c. 333; 1977 c. 29, 289, 418; 1981 c. 20; 1983 a. 368; 1987 a. 399; 1991 a. 39; 1993 a. 16, 112, 205, 437; 2011 a. 68; 2013 a. 20.



78.69 Appeals.

78.69  Appeals. Sections 71.88 (1) (a) and (2) (a), 71.89 and 71.90 as they apply to the taxes under ch. 71 apply to the taxes under this chapter.

78.69 History History: 1977 c. 29 s. 1654 (1); 1977 c. 273; 1991 a. 39.



78.70 Actions to collect tax and penalties.

78.70  Actions to collect tax and penalties.

78.70(1) (1)  Department authority. The department may collect delinquent motor vehicle fuel, alternate fuel and general aviation fuel taxes in the manner provided for the collection of delinquent income and franchise taxes under ss. 71.80 (12), 71.82 (2), 71.91 (1) (a) and (c) and (2) to (7), 71.92 and 73.0301, including proceeding under the authority incorporated by reference in s. 71.91 (5) (j) and the authority to:

78.70(1)(a) (a) Use the warrant procedures under ss. 71.74 (14), 71.80 (12), 71.82 (2), 71.91 (1) (a) and (c) and (2) to (5m) and 71.92.

78.70(1)(b) (b) Release real property from the lien of a warrant.

78.70(1)(c) (c) Satisfy warrants.

78.70(1)(d) (d) Approve installment payment agreements.

78.70(1)(e) (e) Compromise on the basis of ability to pay.

78.70(1)(f) (f) Compromise delinquent estimated determinations on the basis of fairness and equity.

78.70(2) (2) Attachment. Delinquent motor vehicle fuel, general aviation fuel or alternate fuel tax shall also be collectible and enforceable by a writ of attachment brought by the attorney general or district attorney in the name of the state against the lands, goods, chattels, credits or other personal property of the licensee, and for the purpose of this section, the licensee shall be deemed to be a nonresident of this state, and such attachment shall be governed in all respects by the provisions of law relating to attachments against nonresidents, but no attachment bond shall be required of the state, nor shall an indemnity bond be required or demanded of any sheriff or constable serving such writ of attachment, and no sheriff or constable shall be liable in damages on account of levying any attachment when acting under the direction of the attorney general or district attorney.

78.70(3) (3) Garnishment. The sheriff or constable shall also summon the persons named in said writ of attachment as garnishees, and all persons within the sheriff's or constable's county whom the attorney general or district attorney shall designate as having any property, effects, choses in action or credits in their possession or power, belonging to the defendant, or who are in anywise indebted to such defendant, the same as if their names had been inserted in such writ.

78.70(4) (4) Assessment constitutes prima facie evidence. In any action or proceeding for the collection of the tax from the licensee, or any penalties imposed in connection therewith, an assessment by the department, made pursuant to this chapter, of the amount of the motor vehicle fuel, alternate fuel or general aviation fuel taxes, or any penalties imposed in connection therewith, due from the licensee, shall constitute prima facie evidence of the claim of the state, and the burden of proof shall be upon the licensee to show that the assessment was incorrect and contrary to law.

78.70(5) (5) No waiver. Nothing in this section shall be construed as forfeiting or waiving any right to collect said tax and penalties by an action upon any bond that may be filed with the department under this chapter, or by suit, or otherwise, and in case such suit, action or proceeding has been instituted for the collection of said tax, such suit, action or other proceeding shall not be construed as waiving any other right herein provided.

78.70(6) (6) Personal liability. Any officer, employee, fiduciary or agent who is responsible for paying taxes, interest, penalties or other charges under this chapter incurred by another person, as defined in s. 77.51 (10), is personally liable for those taxes, interest, penalties or other charges. Sections 71.88 (1) (a) and (2) (a), 71.89 and 71.90, as they apply to appeals of income or franchise tax assessments, apply to appeals of assessments under this subsection.

78.70(7) (7) Statutes of limitations. Section 71.77 as it applies to the taxes under ch. 71 applies to the taxes under this chapter, except that the period during which notice of an additional assessment shall be given begins on the due date of the report under this chapter.

78.70 History History: 1977 c. 29, 418; 1981 c. 20; 1985 a. 29 ss. 1502, 3202 (46) (d); 1987 a. 312 ss. 8, 17; 1991 a. 39, 316; 1993 a. 16; 1995 a. 233, 408; 1997 a. 237.



78.71 Motor vehicle fuel, general aviation fuel and alternate fuels taxes are preferred claims.

78.71  Motor vehicle fuel, general aviation fuel and alternate fuels taxes are preferred claims.

78.71(1) (1) If the property of any licensee is seized upon any mesne or final process of any court of this state, or when the business of any licensee is suspended by the action of creditors or put into the hands of any assignee, receiver or trustee, all motor vehicle fuel, general aviation fuel or alternate fuels tax moneys and penalties due the state from the licensee shall be considered preferred claims and the state shall be a preferred creditor and shall be paid in full.

78.71(2) (2) If the property of any consumer of motor vehicle fuel, general aviation fuel or alternate fuel is seized upon any mesne or final process of any court of this state, or when the business of any consumer of motor vehicle fuel, general aviation fuel or alternate fuel is suspended by the action of creditors or put into the hands of any assignee, receiver or trustee, all amounts due any licensee for motor vehicle fuel, general aviation fuel or alternate fuels taxes paid to the state by the licensee on motor vehicle fuel, general aviation fuel or alternate fuel purchased from it by the consumer shall be considered preferred claims and the licensee shall be a preferred creditor to that extent and shall be paid in full for such taxes paid.

78.71 History History: 1981 c. 20; 1993 a. 16.



78.72 Preference given actions to enforce this chapter.

78.72  Preference given actions to enforce this chapter. All proceedings and hearings, civil or criminal, arising under this chapter shall be given preference.

78.72 History History: 1983 a. 219.



78.73 Criminal penalties.

78.73  Criminal penalties.

78.73(1)(1)  Acts forbidden. Any person who does any of the following may be fined not more than $500 or imprisoned not more than 6 months or both:

78.73(1)(a) (a) Displays, or causes or permits to be displayed, or has possession of, any license knowing the same to be fictitious, or to have been suspended, canceled, revoked or altered;

78.73(1)(b) (b) Lends to, or knowingly permits the use by, one not entitled thereto, any license issued to the person lending it or permitting it to be used;

78.73(1)(c) (c) Displays or represents as the person's own any license not issued to the person displaying the same;

78.73(1)(d) (d) Uses a false or fictitious name or gives a false or fictitious address in any application or form required by this chapter, or otherwise commits a fraud in any application, record, report or claim for refund;

78.73(1)(dm) (dm) Presents an exemption certificate under s. 78.01 (2) (e) or obtains motor vehicle fuel tax-free under s. 78.01 (2) (f), and uses the fuel obtained tax-free on the basis of the certificate in a manner other than the manner for which the certificate was issued;

78.73(1)(dr) (dr) Uses motor vehicle fuel purchased tax-free and obtained from the storage tank of a general aviation fuel dealer, as defined in s. 78.55 (4), in a motor vehicle for highway purposes;

78.73(1)(e) (e) Uses any false or fictitious name or address when purchasing or obtaining motor vehicle fuel or general aviation fuel or alternate fuels from any source for sale or consumption in this state; or

78.73(1)(f) (f) Violates a provision of this chapter, except as provided in pars. (a) to (e) and subs. (2) to (4).

78.73(2) (2) Selling without a license. Each day in which any person acts as a licensee without a license shall constitute a separate offense, and for each such offense may be fined not more than $5,000 or imprisoned in the county jail for not more than one year or both.

78.73(3) (3) Attempt to assign license. Any person who assigns or attempts to assign a license issued under this chapter, or who fails to display the license conspicuously at the person's place of business, shall be fined not more than $25 or imprisoned for not more than 10 days for each such offense.

78.73(4) (4) Failure to report or pay. Any person who fails or refuses to make a report or payment as provided in this chapter shall be fined not more than $5,000 or imprisoned in the county jail for not more than one year or both.

78.73 History History: 1981 c. 20; 1985 a. 153; 1987 a. 27; 1989 a. 31; 1991 a. 316; 1993 a. 16; 1997 a. 27, 237.



78.74 Remedies and penalties are cumulative.

78.74  Remedies and penalties are cumulative. All of the remedies, prosecutions and penalties under this chapter shall be cumulative; no action for recovery of one penalty shall be a bar to or affect the recovery of any other penalty or be a bar to any criminal prosecution.



78.75 Refund; procedure; claim unassignable.

78.75  Refund; procedure; claim unassignable.

78.75(1) (1) In this section, "invoice" means the top copy and not a carbon copy.

78.75(1m) (1m)

78.75(1m)(a)(a)

78.75(1m)(a)1.1. Except as provided under subds. 2. and 2m., a person who uses motor vehicle fuel or an alternate fuel upon which has been paid the tax required under this chapter, for the purpose of operating a taxicab for the transportation of passengers, for the purpose of operating a motorboat exempt from registration as a motor vehicle under s. 341.05 (20) on privately owned land or for any purpose other than operating a motor vehicle upon the public highways, shall be reimbursed and repaid the amount of the tax paid upon making and filing a claim if the claim is for the tax on 100 gallons or more.

78.75(1m)(a)2. 2. A person who uses motor vehicle fuel or an alternate fuel upon which has been paid the tax required under this chapter for the purpose of operating a snowmobile, as defined under s. 340.01 (58a), an aircraft, as defined under s. 78.55 (2), or a motorboat, as defined under s. 30.50 (6), unless the motorboat is not a recreational motorboat, may not be reimbursed or repaid the amount of tax paid.

78.75(1m)(a)2m. 2m. A person who uses motor vehicle fuel or an alternate fuel upon which has been paid the tax required under this chapter for the purpose of operating an all-terrain vehicle, as defined under s. 340.01 (2g), or a utility terrain vehicle, as defined under s. 23.33 (1) (ng), may not be reimbursed or repaid the amount of tax paid unless the all-terrain vehicle or utility terrain vehicle is registered for private use under s. 23.33 (2) (d) or (2g).

78.75(1m)(a)3. 3. Claims under subd. 1. shall be made and filed. The forms shall indicate that refunds are not available for motor vehicle fuel or alternate fuels used for motorboats, except motorboats exempt from registration as motor vehicles under s. 341.05 (20) and motorboats that are not recreational motorboats, or motor vehicle fuel or alternate fuels used for snowmobiles and that the estimated snowmobile motor vehicle fuel or alternate fuels tax payments are used for snowmobile trails and areas. The forms shall indicate that refunds are not available for motor vehicle fuel or alternate fuels used for all-terrain vehicles or utility terrain vehicles unless the vehicle is registered for private use under s. 23.33 (2) (d) or (2g) and shall indicate that estimated all-terrain vehicle or utility terrain vehicle motor vehicle fuel or alternate fuels tax payments are used for all-terrain vehicle trails and areas. The forms shall also indicate that refunds are not available for the tax on less than 100 gallons. The department shall distribute forms in sufficient quantities to each county clerk.

78.75(1m)(b) (b) Such claim shall be filed not later than 12 months after the date of purchase of the motor vehicle fuel or alternate fuel, or the claim shall not be allowed.

78.75(1m)(c) (c) The seller, upon request, shall furnish each purchaser with an invoice prepared at the time of delivery, and the purchaser shall send that invoice or a list of purchases to the department when making a claim for refund. The invoice shall contain the following information: date of sale; name and address of seller; name of purchaser, which name must be the name of the claimant; number of gallons purchased; the type of fuel; the purchase price; and the amount of Wisconsin motor vehicle fuel or alternate fuels tax as a separate item. If the purchaser sends invoices to the department, the purchaser shall send a separate invoice for each sale and delivery, and the invoice shall be legibly written and shall comply with the foregoing requirements. If the purchaser sends a list of purchases to the department, the purchaser shall retain for 4 years the invoices that are evidence of those purchases and allow the department to inspect them. The claim shall state whether or not the applicant owns an automobile or truck or any other motor-driven machinery or appliance which consumes motor vehicle fuel or an alternate fuel; the total number of gallons of motor vehicle fuel or alternate fuel purchased; the number of gallons of such motor vehicle fuel or alternate fuel purchased on which refund is claimed; a detailed statement of the consumption of such motor vehicle fuel or alternate fuel on which a refund is claimed, describing the machinery, equipment or appliance in which consumed, giving the serial or manufacturer's number of the motor and the approximate number of gallons consumed in each; or if such fuel were not consumed in any such machinery, equipment or appliance, then a description of the purposes for which the fuel was consumed with the approximate number of gallons consumed for each purpose; a statement whether or not deduction has been made for motor vehicle fuel or alternate fuels consumed in applicant's automobile or truck; and such other information as the department deems necessary.

78.75(1m)(e) (e) On the filing of a claim under par. (a), accompanied by the invoice or list of purchases, the department shall determine the amount of refund due. The department may make such investigation of the correctness of the facts stated in such claim as it deems necessary and may require a claimant to submit records to substantiate the claim. When the department has approved such claim, it shall reimburse the claimant out of the moneys collected under this chapter to be used for carrying out this section. No refund shall be claimed by or allowed to any person on account of any motor vehicle fuel or alternate fuel carried from this state in the ordinary fuel tank of a motor vehicle.

78.75(1m)(f) (f) The penalty provided in this chapter for presenting a false or fraudulent statement shall be printed in full on the claim form.

78.75(2) (2) The right of any person to a refund under this section shall not be assignable and the application for a refund shall be made by the same person who purchased the motor vehicle fuel or alternate fuel as shown in the invoice by the person selling the same, and by no other person, and the proceeds or amount of such refund as determined by the department shall be paid to the person whose name appears on the seller's invoice and to no other person.

78.75 History History: 1973 c. 33; 1977 c. 29; 1979 c. 221; 1981 c. 390 s. 252; 1983 a. 189 s. 329 (33); 1985 a. 29; 1987 a. 27; 1989 a. 31; 1993 a. 16, 437; 1995 a. 113, 408; 1997 a. 27, 291; 2011 a. 208.



78.77 Registration of transporters; records to be kept.

78.77  Registration of transporters; records to be kept.

78.77(1)(1) No person may transport motor vehicle fuel, general aviation fuel or alternate fuels by truck, trailer, semitrailer or other vehicle on any highway in this state from a point without this state to a point within this state, from a point within this state to a point without this state or for hire, as defined in s. 194.01 (4), unless that person has a valid certificate under s. 73.03 (50) and is registered with the department and unless the registration number furnished by the department for the vehicle preceded by the letters W.D.R. is prominently displayed on the vehicle by painting the registration number on each side and on the rear of the vehicle in characters not less than 5 inches in height with a stroke not less than three-fourths inch in width. The registration is valid until it is suspended, revoked for cause or canceled. A registration is not transferable to another person or place of business. Application for registration shall be upon forms prescribed by the department and shall furnish such information concerning the applicant as the department requires. The application shall show the name and address of the applicant, a description of the truck, trailer, semitrailer or other vehicle, the license number and the state in which issued, the name and address of the licensee, the capacity in gallons of the fuel tank or tanks, the serial number of the trailer, semitrailer or other vehicle, and the serial and motor number of any truck.

78.77(2) (2) Every person transporting motor vehicle fuel, general aviation fuel or alternate fuels upon the highways of this state who obtains the motor vehicle fuel, general aviation fuel or alternate fuel from a refinery, marine terminal, pipeline terminal, pipeline tank farm or place of manufacture shall, while transporting the motor vehicle fuel, general aviation fuel or alternate fuel, carry a copy of the manifest, which shall be serially numbered and shall show the date of loading, name of refinery, marine terminal, pipeline terminal, pipeline tank farm or place of manufacture where loaded, point of origin, destination state, name of shipper, kind of motor vehicle fuel, general aviation fuel or alternate fuel and number of gallons. The refiner, marine terminal, pipeline terminal, pipeline tank farm or place of manufacture where the fuel is loaded shall prepare and furnish the manifest. Each shipment of motor vehicle fuel, general aviation fuel or alternate fuel by truck, trailer, semitrailer or other vehicle shall have one manifest. Delivery of any shipment may be made to one or more unlicensed places of business at the direction of the licensee under s. 78.09 or 78.47 or general aviation fuel dealer whose name and address appear on the manifest and for whose account the shipment is made if the licensee's or general aviation fuel dealer's copy of the manifest is supported by delivery tickets each showing the manifest number and complete information concerning the delivery and the original or copy of the delivery ticket is at the time of delivery presented to the person to whom any part of the shipment is delivered. Every person transporting motor vehicle fuel, general aviation fuel or alternate fuel shall keep complete and accurate records of all such fuel transported.

78.77(3) (3) Any person who transports motor vehicle fuel, general aviation fuel or an alternate fuel upon the highways of this state by truck, tractor, trailer, semitrailer or any vehicle which is not required to be registered under sub. (1) shall have his or her name and address painted on each side of the vehicle not less than 5 inches in height; if the vehicle is operated by a licensee duly licensed in this state, the trade insignia or trade name regularly used by such licensee for tank vehicle identification together with the name of the city, village or town from which the vehicle is customarily operated may be substituted for the name and address of the licensee. Each such person shall keep complete and accurate records of all motor vehicle fuel, general aviation fuel or alternate fuel purchased, consumed, sold or otherwise distributed.

78.77(4) (4) No person transporting motor vehicle fuel, general aviation fuel or an alternate fuel upon the highways of this state or any person who has custody of the records of motor vehicle fuel, general aviation fuel or alternate fuels transported upon the highways of this state may refuse at any time to divulge to the department, its agents or employees any information demanded by the department, its agents or employees concerning motor vehicle fuel, general aviation fuel or alternate fuel transported or being transported.

78.77(5) (5) Book records, sales tickets, invoices, delivery tickets, bills of lading, loading tickets or manifests, and other papers pertaining to the transportation, purchase, sale or distribution of motor vehicle fuel, general aviation fuel and alternate fuels shall be retained and shall be subject to inspection by the department.

78.77 History History: 1977 c. 29; 1981 c. 20; 1983 a. 189 s. 329 (29); 1991 a. 39; 1993 a. 16, 246; 1997 a. 27.



78.78 Reports by transporters; exceptions.

78.78  Reports by transporters; exceptions.

78.78(1) (1) Every agent or employee of every railroad company, pipeline company, motor truck or motor tank car company, water transportation company, and every other common carrier transporting motor vehicle fuel, general aviation fuel or alternate fuels, either in interstate or intrastate commerce, which originates at or is destined to a point in this state, and every person transporting motor vehicle fuel, general aviation fuel or alternate fuels interstate, which transportation originates at or is destined to a point in this state, who has the custody of books and records showing the transportation, shall report all the transportation to the department on forms prescribed and furnished by it. A supplier or terminal operator may rely on information about the destination of fuel provided under this subsection by an exporter. Only the exporter is liable for the tax due as a result of diverting the fuel from the represented destination state.

78.78(2) (2) The reports under sub. (1) shall cover monthly periods, and shall be filed with the department on or before the 30th day after the close of the month covered by the report, and shall contain the following information: the name and address of the transporter, the month and year covered by the report, the date of unloading, the initials and number of the car if shipped by rail, the loading ticket or manifest number and the registration number required by s. 78.77 if shipped by truck transport, the name of the consignor, the point of origin, the name of the consignee, the name of the person to whom delivery has in fact been made if other than the original named consignee, the point of unloading, and the quantity of each shipment in gallons.

78.78(3) (3) Any transporter who fails to file timely a report required under this section shall pay to the department a late filing fee of $10. A report that is mailed is timely if it is mailed in a properly addressed envelope with 1st class postage, if the envelope is postmarked on or before the due date and if the report is received by the department or at the destination that the department prescribes within 5 days after the due date. A report that is not mailed is timely if it is received on or before the due date by the department or at the destination that the department prescribes.

78.78 History History: 1981 c. 20; 1985 a. 187; 1993 a. 16, 437; 1997 a. 27.



78.79 Duty of department to enforce fuel tax provisions; promulgate rules.

78.79  Duty of department to enforce fuel tax provisions; promulgate rules. The department shall enforce this chapter and see that all violations thereof are promptly prosecuted, and that all moneys received by licensees and other persons and in their hands as trust funds and due the state are recovered and collected. The department may promulgate reasonable rules relating to the administration and enforcement of this chapter, and rules to govern its proceedings and to regulate the mode and manner of all investigations and hearings.

78.79 History History: 1987 a. 27; 1989 a. 31.



78.80 Departmental examinations; information; penalty.

78.80  Departmental examinations; information; penalty.

78.80(1)(1) The department, or any deputy, employee or agent appointed in writing, is authorized at any time during the business day to examine the books, records, papers, receipts, invoices, storage tanks and any equipment of any licensee under s. 78.09 or 78.47, broker, dealer, general aviation fuel licensee or other person, purchaser or common carrier, pertaining to motor vehicle fuel, crude petroleum or general aviation fuel or alternate fuels to verify the truth and accuracy of any statement, report or return, or to ascertain whether or not the taxes imposed by this chapter have been paid or to determine the financial responsibility of any licensee for the payment of motor vehicle fuel or general aviation fuel or alternate fuels taxes. The department may redetermine taxes and may allow credits for overpayments due to error. The department may determine any person's liability for a tax under this chapter on the basis of sampling, whether or not the person being audited has complete records of transactions and whether or not the person being audited consents.

78.80(1m) (1m) Sections 71.74 (1), (2), (10) and (11) and 71.75 (4) as they apply to the taxes under ch. 71 apply to the taxes under this chapter. Section 71.74 (13) as it applies to the collection of taxes under ch. 71 applies to the collection of taxes under this chapter.

78.80(2) (2) The department may hold hearings, issue subpoenas, administer oaths to witnesses, take the sworn testimony of any person and cause it to be transcribed into writing and conduct such investigations as it may deem necessary. If any broker, dealer, general aviation fuel licensee, licensee under s. 78.09 or 78.47, purchaser or common carrier, or any other person refuses access to the books, records, papers, receipts, invoices, storage tanks and other equipment, and if any witness fails or refuses to obey any subpoena or fails or refuses to testify before the department, then the department shall certify the names and facts to any court of competent jurisdiction and the court shall enter such order as the enforcement of this chapter and justice shall require.

78.80(3) (3) Sections 71.78 (1) and (4) to (9) and 71.83 (2) (a) 3., relating to confidentiality of income, franchise and gift tax returns, apply to any information obtained from any person on a motor vehicle fuel, general aviation fuel or alternate fuels tax return, report, schedule, exhibit or other document or from an audit report pertaining to the same.

78.80(4) (4) The department of revenue shall inform each requester of the amount paid or payable under ss. 78.01, 78.40 and 78.555 and reported on a return filed by any city, village, town, county, school district, special purpose district or technical college district; whether that amount was paid by the statutory due date; the amount of any tax, fees, penalties or interest assessed by the department; and the total amount due or assessed under ss. 78.01, 78.40 and 78.555 but unpaid by the filer, except that the department may not divulge tax return information that in the department's opinion violates the confidentiality of that information with respect to any person other than the units of government and districts specified in this subsection. The department shall provide to the requester a written explanation if it fails to divulge information on grounds of confidentiality. The department shall collect from the person requesting the information a fee of $4 for each return.

78.80 History History: 1977 c. 289 ss. 2, 11m; 1979 c. 110; 1981 c. 20; 1987 a. 246, 312; 1991 a. 39; 1993 a. 16, 399; 1995 a. 428.



78.81 Attorney general and district attorney to prosecute; place of trial.

78.81  Attorney general and district attorney to prosecute; place of trial.

78.81(1) (1) Upon request of the department, the attorney general or proper district attorney shall prosecute any action to enforce this chapter.

78.81(2) (2) Any action brought under this chapter may be brought either in the circuit court for Dane County or in the proper court in the county wherein the defendant resides or has its principal place of business.



78.82 Municipalities not to tax motor vehicle fuel or alternate fuels.

78.82  Municipalities not to tax motor vehicle fuel or alternate fuels. No county, city, village, town or other political subdivision shall levy or collect any excise, license, privilege or occupational tax upon motor vehicle fuel or alternate fuels or upon the buying, selling, handling or consuming of motor vehicle fuel or alternate fuels.

78.82 History History: 1993 a. 16.






79. State revenue sharing.

79.005 Definitions.

79.005  Definitions. In this subchapter:

79.005(1b) (1b) "Alternative energy resource" means a renewable resource, as defined in s. 196.378 (1) (h); garbage, as defined in s. 289.01 (9); or nonvegetation-based industrial, commercial, or household waste.

79.005(1d) (1d) "Baseload electric generating facility" means an electric generating facility that has a capacity factor that is greater than 60%, as determined by the public service commission.

79.005(1f) (1f) "Capacity factor" means the anticipated actual annual output of an electric generating facility expressed as a percentage of the facility's potential output. For purposes of this subchapter, the public service commission may review the capacity factor of an electric generating facility at any time.

79.005(1g) (1g) "Cogeneration production plant" means an electric generating facility that produces electricity and another form of thermal energy, including heat or steam, that is used for industrial, commercial, heating, or cooling purposes.

79.005(1m) (1m) "Municipality" means any town, village or city in this state. If a municipality is located in more than one county, payments under this subchapter shall be computed using data for the municipality as a whole.

79.005(2) (2) "Population" means the number of persons residing in each municipality and county of the state as last determined by the department of administration under s. 16.96.

79.005(2m) (2m) "Power generation unit" means a complete set of electric generating equipment, as defined in s. 196.52 (9) (a) 1., that, collectively, is sufficient to generate electric power.

79.005(3) (3) "Production plant" does not include substations and general structures.

79.005(4) (4) "Repowered" means any of the following:

79.005(4)(a) (a) Replacing the boiler on an existing fossil fuel steam unit with a combustion turbine and heat recovery steam generator and reusing the steam turbine and heat rejection system.

79.005(4)(b) (b) Adding a heat recovery steam generator to a simple cycle combustion turbine.

79.005(4)(c) (c) Demolishing or abandoning an existing power generation unit and replacing it with a new power generation unit at the same site.

79.005(4)(d) (d) Replacing steam generating equipment at a combustion-based renewable facility, as defined in s. 196.378 (1) (g), that is located in this state, to increase efficiency or capacity, if the facility remains a combustion-based renewable facility, as defined in s. 196.378 (1) (g), after replacing the equipment.

79.005 History History: 1971 c. 125, 215; 1975 c. 39; 1981 c. 20 s. 1169; 1989 a. 336; 2003 a. 31; 2005 a. 141.



79.006 New incorporations.

79.006  New incorporations. The information needed for the determinations under this chapter shall be calculated as follows: for those years for which the necessary data does not exist, the data for the new municipality and the municipality from which it was formed shall be combined and the sum shall be apportioned to each municipality in proportion to its respective full value in the first year of assessment of the new municipality; if the municipality is formed before April 1, the department of administration shall certify the population of the newly created municipality, and the corrected population of the municipality from which it was formed, and those figures shall be used for distributions under this chapter in the year after the incorporation.

79.006 History History: 1981 c. 20; 1995 a. 216.



79.01 Accounts established.

79.01  Accounts established.

79.01(1) (1) There is established an account in the general fund entitled the "Expenditure Restraint Program Account." There shall be appropriated to that account $25,000,000 in 1991, in 1992, and in 1993; $42,000,000 in 1994; $48,000,000 in each year beginning in 1995 and ending in 1999; $57,000,000 in the year 2000 and in the year 2001; $57,570,000 in 2002; and $58,145,700 in 2003 and in each year thereafter.

79.01(2d) (2d) There is established an account in the general fund entitled the "County and Municipal Aid Account." The total amount to be distributed in 2011 to counties and municipalities from the county and municipal aid account is $824,825,715 and the total amount to be distributed to counties and municipalities in 2012, and in each year thereafter, from the county and municipal aid account is $748,075,715.

79.01(2m) (2m) There is established an account in the general fund entitled the "Public Utility Distribution Account," referred to in this chapter as the "public utility account." There shall be appropriated to the public utility account the sums specified in s. 79.04.

79.01 History History: 1971 c. 125; 1973 c. 90; 1973 c. 243 s. 82; 1973 c. 283, 336; 1975 c. 39; 1977 c. 29, 203; 1979 c. 221; 1989 a. 336; 1993 a. 16, 437; 1999 a. 9; 2001 a. 16, 109; 2003 a. 31; 2009 a. 28; 2011 a. 32.



79.015 Statement of estimated payments.

79.015  Statement of estimated payments. The department of revenue, on or before September 15 of each year, shall provide to each municipality and county a statement of estimated payments to be made in the next calendar year to the municipality or county under ss. 79.035, 79.04, and 79.05.

79.015 History History: 1981 c. 20, 61, 93; 1983 a. 27 ss. 1294, 2202 (45); 1985 a. 29; 1987 a. 27; 1989 a. 336; 1993 a. 16; 2001 a. 109; 2003 a. 33; 2011 a. 32.



79.02 Shared revenue distributions.

79.02  Shared revenue distributions.

79.02(1) (1) The department of administration, upon certification by the department of revenue, shall distribute shared revenue payments to each municipality and county on the 4th Monday in July and the 3rd Monday in November.

79.02(2) (2)

79.02(2)(a)(a) In this subsection, "estimated payments" means the amounts in the statement provided to the county or municipality under s. 79.015.

79.02(2)(b) (b) Subject to ss. 59.605 (4) and 70.995 (14) (b), payments in July shall equal 15% of the municipality's or county's estimated payments under ss. 79.035 and 79.04 and 100% of the municipality's estimated payments under s. 79.05.

79.02(3) (3)

79.02(3)(a)(a) Subject to s. 59.605 (4), payments to each municipality and county in November shall equal that municipality's or county's entitlement under ss. 79.035, 79.04, and 79.05 for the current year, minus the amount distributed to the municipality or county in July.

79.02(3)(e) (e) For the distribution in 2004 and subsequent years, the total amount of the November payments to each county and municipality under s. 79.035 shall be reduced by an amount equal to the amount of supplements paid from the appropriation accounts under s. 20.435 (4) (b) and (gm) that the county or municipality received for the fiscal year in which a payment is made under this section, as determined under s. 49.45 (51).

79.02 History History: 1983 a. 27; 1985 a. 29 ss. 1505p, 1505t, 3202 (46); 1985 a. 120; 1987 a. 27; 1989 a. 336; 1991 a. 307; 1993 a. 16; 1999 a. 150 s. 672; 2001 a. 109; 2003 a. 33, 170, 320; 2005 a. 254; 2009 a. 28; 2011 a. 32.



79.035 County and municipal aid.

79.035  County and municipal aid.

79.035(1) (1) Each county and municipality shall receive a payment from the county and municipal aid account and from the appropriation account under s. 20.835 (1) (r) in an amount determined under this section.

79.035(3) (3) For the distribution in 2011, each county and municipality shall receive a payment under this section that is equal to the amount of the payment determined for the county or municipality under s. 79.02 (4), 2009 stats., in 2010.

79.035(4) (4)

79.035(4)(a)(a) For the distribution in 2012, the total amount of the payments to all municipalities under this section shall be reduced by $47,663,400 and the total amount of the payments to all counties under this section shall be reduced by $29,086,600.

79.035(4)(b) (b)

79.035(4)(b)1.1. To calculate the reduction under this subsection for each municipality, the department of revenue shall first divide $47,663,400 by the total population of all municipalities. The department shall then adjust the result of the calculation to establish a per capita amount applied to all municipalities so that the reduction for each municipality is no more than the maximum allowable reduction under this subsection for that municipality and so that the total reductions to county and municipal aid payments for municipalities under this subsection is $47,663,400.

79.035(4)(b)2. 2. To calculate the reduction under this subsection for each county, the department of revenue shall first divide $29,086,600 by the total population of all counties. The department shall then adjust the result of the calculation to establish a per capita amount applied to all counties so that the reduction for each county is no more than the maximum allowable reduction under this subsection for that county and so that the total reductions to county and municipal aid payments for counties under this subsection is $29,086,600.

79.035(4)(c) (c)

79.035(4)(c)1.1. The reduction for a municipality that has a population of less than 2,500 is the amount calculated by multiplying the amount determined under par. (b) 1. by the municipality's population, multiplied by the quotient of the municipality's population divided by 2,500.

79.035(4)(c)2. 2. Except as provided under par. (h), the reduction determined under this paragraph may not exceed the lesser of an amount equal to 15 percent of the municipality's payment under this section in 2011, prior to any reduction under s. 79.02 (3) (e), or 10 cents for each $1,000 of the municipality's equalized value, as determined under s. 70.57.

79.035(4)(d) (d)

79.035(4)(d)1.1. The reduction for a municipality that has a population of at least 2,500, but no greater than 10,000, is the amount equal to 10 cents for each $1,000 of the municipality's equalized value, as determined under s. 70.57, plus the amount determined as follows:

79.035(4)(d)1.a. a. Multiply the amount determined under par. (b) 1. by the municipality's population.

79.035(4)(d)1.b. b. Subtract 2,500 from the municipality's population.

79.035(4)(d)1.c. c. Divide the number determined under subd. 1. b. by 7,500.

79.035(4)(d)1.d. d. Multiply the number determined under subd. 1. a. by the number determined under subd. 1. c.

79.035(4)(d)2. 2. Except as provided in par. (h), the reduction determined under this paragraph may not exceed the lesser of an amount equal to 15 percent of the municipality's payment under this section in 2011, prior to any reduction under s. 79.02 (3) (e), or 15 cents for each $1,000 of the municipality's equalized value, as determined under s. 70.57.

79.035(4)(e) (e)

79.035(4)(e)1.1. The reduction for a municipality that has a population greater than 10,000, but no greater than 50,000, is the amount equal to 15 cents for each $1,000 of the municipality's equalized value, as determined under s. 70.57, plus the amount determined as follows:

79.035(4)(e)1.a. a. Multiply the amount determined under par. (b) 1. by the municipality's population.

79.035(4)(e)1.b. b. Subtract 10,000 from the municipality's population.

79.035(4)(e)1.c. c. Divide the number determined under subd. 1. b. by 40,000.

79.035(4)(e)1.d. d. Multiply the number determined under subd. 1. a. by the number determined under subd. 1. c.

79.035(4)(e)2. 2. Except as provided in par. (h), the reduction determined under this paragraph may not exceed the lesser of an amount equal to 15 percent of the municipality's payment under this section in 2011, prior to any reduction under s. 79.02 (3) (e), or 25 cents for each $1,000 of the municipality's equalized value, as determined under s. 70.57.

79.035(4)(f) (f)

79.035(4)(f)1.1. The reduction for a municipality that has a population greater than 50,000, but no greater than 110,000, is the amount equal to 25 cents for each $1,000 of the municipality's equalized value, as determined under s. 70.57, plus the amount determined as follows:

79.035(4)(f)1.a. a. Multiply the amount determined under par. (b) 1. by the municipality's population.

79.035(4)(f)1.b. b. Subtract 50,000 from the municipality's population.

79.035(4)(f)1.c. c. Divide the number determined under subd. 1. b. by 60,000.

79.035(4)(f)1.d. d. Multiply the number determined under subd. 1. a. by the number determined under subd. 1. c.

79.035(4)(f)2. 2. Except as provided in par. (h), the reduction determined under this paragraph may not exceed the lesser of an amount equal to 15 percent of the municipality's payment under this section in 2011, prior to any reduction under s. 79.02 (3) (e), or 30 cents for each $1,000 of the municipality's equalized value, as determined under s. 70.57.

79.035(4)(g) (g) The reduction for a municipality that has a population greater than 110,000 is an amount equal to 30 cents for each $1,000 of the municipality's equalized value, as determined under s. 70.57, plus an amount equal to the municipality's population multiplied by the amount determined under par. (b) 1., except that the reduction determined under this paragraph may not exceed the lesser of an amount equal to 25 percent of the municipality's payment under this section in 2011, prior to any reduction under s. 79.02 (3) (e), or 35 cents for each $1,000 in equalized value, as determined under s. 70.57.

79.035(4)(h) (h) The reduction determined under par. (c), (d), (e), or (f) for a town or village may not exceed the lesser of an amount equal to 25 percent of the town's or village's payment under this section in 2011, prior to any reduction under s. 79.02 (3) (e), or the amount determined under par. (c) 2., (d) 2., (e) 2., or (f) 2. based on equalized value.

79.035(4)(i) (i) The reduction for a county is the amount determined under par. (b) 2. multiplied by the county's population, except that the reduction determined under this paragraph may not exceed the lesser of an amount equal to 25 percent of the county's payment under this section in 2011, prior to any reduction under s. 79.02 (3) (e), or 15 cents for each $1,000 of the county's equalized value, as determined under s. 70.57.

79.035(5) (5) For the distribution in 2013 and subsequent years, each county and municipality shall receive a payment under this section that is equal to the amount of the payment determined for the county or municipality under this section for 2012.

79.035 History History: 2001 a. 109; 2003 a. 33, 164, 320, 327; 2009 a. 28; 2011 a. 32 ss. 2191b to 2191k, 2193d.



79.04 Public utility distribution.

79.04  Public utility distribution.

79.04(1) (1) Annually, except for production plants that begin operation after December 31, 2003, or begin operation as a repowered production plant after December 31, 2003, and except as provided in sub. (4m), the department of administration, upon certification by the department of revenue, shall distribute to a municipality having within its boundaries a production plant, general structure, or substation, used by a light, heat, or power company assessed under s. 76.28 (2) or 76.29 (2), except property described in s. 66.0813 unless the production plant or substation is owned or operated by a local governmental unit located outside of the municipality, or by an electric cooperative assessed under ss. 76.07 and 76.48, respectively, or by a municipal electric company under s. 66.0825 the amount determined as follows:

79.04(1)(a) (a) An amount from the public utility account determined by multiplying by 3 mills in the case of a town, and 6 mills in the case of a city or village, the first $125,000,000 of the amount shown in the account, plus leased property, of each public utility except qualified wholesale electric companies, as defined in s. 76.28 (1) (gm), on December 31 of the preceding year for "production plant, exclusive of land," "general structures," and "substations," in the case of light, heat and power companies, electric cooperatives or municipal electric companies, for all property within a municipality in accordance with the system of accounts established by the public service commission or rural electrification administration, less depreciation thereon as determined by the department of revenue and less the value of treatment plant and pollution abatement equipment, as defined under s. 70.11 (21), as determined by the department of revenue plus an amount from the public utility account determined by multiplying by 3 mills in the case of a town, and 6 mills in the case of a city or village, of the first $125,000,000 of the total original cost of production plant, general structures, and substations less depreciation, land and approved waste treatment facilities of each qualified wholesale electric company, as defined in s. 76.28 (1) (gm), as reported to the department of revenue of all property within the municipality. The total of amounts, as depreciated, from the accounts of all public utilities for the same production plant is also limited to not more than $125,000,000. The amount distributable to a municipality under this subsection and sub. (6) in any year shall not exceed $300 times the population of the municipality, except that, beginning with payments in 2009, the amount distributable to a municipality under this subsection and sub. (6) in any year shall not exceed $425 times the population of the municipality.

79.04(1)(b) (b)

79.04(1)(b)1.1. Beginning with the distribution under this subsection in 1991, and ending with the distribution under this subsection in 2008, the amount determined under par. (a) to value property used by a light, heat or power company in a municipality may not be less than the amount determined to value the property for the distribution to the municipality under this subsection in 1990, subject to subds. 2., 3. and 4.

79.04(1)(b)2. 2. When a light, heat or power company no longer uses property described under par. (a) as production plant, substation, or general structure in a municipality, the amount established under subd. 1. shall be reduced by the proportion that the property that is no longer used bears to the total value of all property described in par. (a) in the municipality. The proportion shall be determined according to the proportional value of the property when the light, heat or power company stops using the property.

79.04(1)(b)3. 3. The amount of a distribution under this paragraph, as affected by subd. 1., may not exceed the per capita amount established under par. (a).

79.04(1)(b)4. 4. If property of a light, heat or power company described under par. (a) is included in the value of property for the distribution to the municipality under this subsection in 1990 and is located in territory annexed by another municipality after December 31, 1989, the amount established under subd. 1. shall be reduced annually by one-fifth of the value of the property located in the annexed territory for 5 consecutive years, beginning with the distribution in 1994 or with the first distribution after the year in which the annexation occurs, whichever is later.

79.04(1)(c) (c)

79.04(1)(c)1.1. The payment for any municipality in which a production plant is located, which the public service commission certifies to the department of revenue will produce a nominal rated capacity of 200 megawatts or more, shall be no less than $75,000 annually, except that the amount distributable to a municipality in any year shall not exceed the per capita limit specified in par. (a).

79.04(1)(c)2. 2. If a production plant is located in more than one municipality, the total payment under subd. 1. shall be apportioned according to the amounts shown on the preceding December 31 for the production plant in the account described in par. (a) for "production plant exclusive of land" within each municipality for all public utilities except qualified wholesale electric companies, as defined in s. 76.28 (1) (gm), or according to the value as reported to the department of revenue under par. (a) of the production plant within each municipality for each qualified wholesale electric company. The payment to each municipality under this subdivision shall be no less than $15,000 annually.

79.04(1)(c)3. 3. If a production plant with a nominal rated capacity of 200 megawatts or more is decommissioned or becomes nonutility property, the $75,000 minimum guaranteed payment under subd. 1. shall continue but diminish by $7,500 annually, except that the minimum guaranteed payment under this subdivision shall cease in the year following the first year in which the property becomes taxable by the taxation district. In this subdivision, "nonutility property" has the meaning set forth in the uniform system of accounts established by the public service commission. This subdivision does not apply after the distributions in 2004.

79.04(2) (2)

79.04(2)(a)(a) Annually, except for production plants that begin operation after December 31, 2003, or begin operation as a repowered production plant after December 31, 2003, and except as provided in sub. (4m), the department of administration, upon certification by the department of revenue, shall distribute from the public utility account to any county having within its boundaries a production plant, general structure, or substation, used by a light, heat or power company assessed under s. 76.28 (2) or 76.29 (2), except property described in s. 66.0813 unless the production plant or substation is owned or operated by a local governmental unit that is located outside of the municipality in which the production plant or substation is located, or by an electric cooperative assessed under ss. 76.07 and 76.48, respectively, or by a municipal electric company under s. 66.0825 an amount determined by multiplying by 6 mills in the case of property in a town and by 3 mills in the case of property in a city or village the first $125,000,000 of the amount shown in the account, plus leased property, of each public utility except qualified wholesale electric companies, as defined in s. 76.28 (1) (gm), on December 31 of the preceding year for "production plant, exclusive of land," "general structures," and "substations," in the case of light, heat and power companies, electric cooperatives or municipal electric companies, for all property within the municipality in accordance with the system of accounts established by the public service commission or rural electrification administration, less depreciation thereon as determined by the department of revenue and less the value of treatment plant and pollution abatement equipment, as defined under s. 70.11 (21), as determined by the department of revenue plus an amount from the public utility account determined by multiplying by 6 mills in the case of property in a town, and 3 mills in the case of property in a city or village, of the total original cost of production plant, general structures, and substations less depreciation, land and approved waste treatment facilities of each qualified wholesale electric company, as defined in s. 76.28 (1) (gm), as reported to the department of revenue of all property within the municipality. The total of amounts, as depreciated, from the accounts of all public utilities for the same production plant is also limited to not more than $125,000,000. The amount distributable to a county under this subsection and sub. (6) in any year shall not exceed $100 times the population of the county, except that, beginning with payments in 2009, the amount distributable to a county under this subsection and sub. (6) in any year shall not exceed $125 times the population of the county.

79.04(2)(am) (am)

79.04(2)(am)1.1. Beginning with the distribution under this subsection in 1991, and ending with the distribution under this subsection in 2008, the amount determined under par. (a) to value property used by a light, heat or power company in a county may not be less than the amount determined to value the property for the distribution to the county under this subsection in 1990, subject to subds. 2. and 3.

79.04(2)(am)2. 2. When a light, heat or power company no longer uses property described under par. (a) as production plant, substation, or general structure in a county, the amount established under subd. 1. shall be reduced by the proportion that the property that is no longer used bears to the total value of all property described in par. (a) in the county. The proportion shall be determined according to the proportional value of the property when the light, heat or power company stops using the property.

79.04(2)(am)3. 3. The amount of a distribution under this paragraph, as affected by subd. 1., may not exceed the per capita amount established under par. (a).

79.04(2)(b) (b) The payment under par. (a) for any county in which a production plant is located, which the public service commission certifies to the department of revenue will produce a nominal rated capacity of 200 megawatts or more, shall be not less than $75,000 annually, except that the amount distributable to a county in any year shall not exceed the per capita limit specified in par. (a).

79.04(3m) (3m) For purposes of determining the amount of the payments under subs. (1) and (2), the payments for a municipality and county in which an ash disposal facility that is owned and operated by an electric cooperative is operating prior to July 30, 2003, shall be calculated to include an amount that is equal to the net book value of the ash disposal facility multiplied by 2.

79.04(4) (4)

79.04(4)(a)(a) Annually, in addition to the amounts distributed under subs. (1), (5), (6), and (7), the department of administration shall distribute $50,000 to a municipality if spent nuclear fuel is stored within the municipality on December 31 of the preceding year. If a spent nuclear fuel storage facility is located within one mile of a municipality, that municipality shall receive $10,000 annually and the municipality where that storage facility is located shall receive $40,000 annually.

79.04(4)(b) (b) Annually, in addition to the amounts distributed under subs. (2), (5), (6), and (7), the department of administration shall distribute $50,000 to a county if spent nuclear fuel is stored within the county on December 31 of the preceding year. If a spent nuclear fuel storage facility is located at a production plant located in more than one county, the payment shall be apportioned according to the formula under sub. (1) (c) 2., except that the formula, as it applies to municipalities in that subdivision, applies to counties in this paragraph. The payment under this paragraph may not be less than $10,000 annually.

79.04(4m) (4m)

79.04(4m)(a)(a) Except as provided in par. (b), beginning with distributions in 2009, for production plants described under subs. (1) and (2), if in any year the payments to the municipality and county in which the production plant is located would be greater under subs. (6) and (7) (c) 1. based on the production plant's name-plate capacity than under sub. (1) or (2) based on the depreciated net book value of the production plant, the municipality and county shall receive payments under subs. (6) and (7) (c) 1., rather than under sub. (1) or (2), beginning in that year and in each year thereafter.

79.04(4m)(b) (b) For municipalities where production plants are located, if the combination of amounts determined for production plants under sub. (1) or under subs. (6) and (7) (c) 1. and the amounts determined for substations and general structures under sub. (1) are less for a municipality than the amount determined under sub. (1) based on the value of the property used to calculate the municipality's payment in 1990, reduced to reflect the value of property that is no longer in use, the municipality's payment shall be calculated under sub. (1) using the value of the property used to calculate the municipality's payment in 1990, reduced to reflect the value of property no longer in use.

79.04(5) (5)

79.04(5)(a)(a) Beginning with the distributions in 2005, if property that was exempt from the property tax under s. 70.112 (4) and that was used to generate power by a light, heat, or power company, except property under s. 66.0813, unless the production plant is owned or operated by a local governmental unit located outside of the municipality, or by an electric cooperative, or by a municipal electric company under s. 66.0825, is decommissioned, the municipality shall be paid, from the public utility account, an amount calculated by subtracting an amount equal to the property taxes paid for that property during the current year to the municipality for its general operations from the following percentages of the payment that the municipality received under this section during the last year that the property was exempt from the property tax:

79.04(5)(a)1. 1. In the first year that the property is taxable, 100%.

79.04(5)(a)2. 2. In the 2nd year that the property is taxable, 80%.

79.04(5)(a)3. 3. In the 3rd year that the property is taxable, 60%.

79.04(5)(a)4. 4. In the 4th year that the property is taxable, 40%.

79.04(5)(a)5. 5. In the 5th year that the property is taxable, 20%.

79.04(5)(b) (b) Beginning with the distributions in 2005, if property that was exempt from the property tax under s. 70.112 (4) and that was used to generate power by a light, heat, or power company, except property under s. 66.0813, unless the production plant is owned or operated by a local governmental unit located outside of the municipality, or by an electric cooperative, or by a municipal electric company under s. 66.0825, is decommissioned, the county shall be paid, from the public utility account, an amount calculated by subtracting an amount equal to the property taxes paid for that property during the current year to the county for its general operations from the following percentages of the payment the county received under this section during the last year that the property was exempt from the property tax:

79.04(5)(b)1. 1. In the first year that the property is taxable, 100%.

79.04(5)(b)2. 2. In the 2nd year that the property is taxable, 80%.

79.04(5)(b)3. 3. In the 3rd year that the property is taxable, 60%.

79.04(5)(b)4. 4. In the 4th year that the property is taxable, 40%.

79.04(5)(b)5. 5. In the 5th year that the property is taxable, 20%.

79.04(6) (6)

79.04(6)(a)(a) Annually, beginning in 2005, for production plants that begin operation after December 31, 2003, or begin operation as a repowered production plant after December 31, 2003, except as provided in sub. (4m), the department of administration, upon certification by the department of revenue, shall distribute payments from the public utility account, as determined under par. (b), to each municipality and county in which a production plant is located, if the production plant has a name-plate capacity of at least one megawatt and is used by a light, heat, or power company assessed under s. 76.28 (2) or 76.29 (2), except property described in s. 66.0813, unless the production plant is owned or operated by a local governmental unit located outside of the municipality; by a qualified wholesale electric company, as defined in s. 76.28 (1) (gm); by a wholesale merchant plant, as defined in s. 196.491 (1) (w); by an electric cooperative assessed under ss. 76.07 and 76.48, respectively; or by a municipal electric company under s. 66.0825.

79.04(6)(b) (b) Subject to pars. (c) and (d), each municipality entitled to a payment under par. (a) and each county in which such a municipality is located shall receive a payment equal to a portion of an amount that is equal to the number of megawatts that represents the production plant's name-plate capacity, multiplied by $2,000.

79.04(6)(c) (c)

79.04(6)(c)1.1. If the production plant is located in a city or village, the city or village receives a payment equal to two-thirds of the amount determined under par. (b) and the county in which the city or village is located receives a payment equal to one-third of the amount determined under par. (b). If the production plant is located in a town, the town receives a payment equal to one-third of the amount determined under par. (b), and the county in which the town is located receives a payment equal to two-thirds of the amount determined under par. (b). If a municipality is located in more than one county, the county in which the production plant is located shall receive the county portion of the payment.

79.04(6)(c)2. 2. For the purpose of determining the amount of the payment under par. (b), if a production plant is located in more than one municipality, the payment amount under par. (b) shall be divided among the municipalities in which the plant is located based on the net book value of that portion of the plant located in each municipality as of December 31, 2004, or as of the date on which the plant is operational, whichever is later.

79.04(6)(c)3. 3. For the purpose of determining the amount of the payment under par. (b), if a production plant is located in more than one county, the payment amount under par. (b) shall be divided among the counties in which the plant is located based on the net book value of that portion of the plant located in each county as of December 31, 2004, or as of the date on which the plant is operational, whichever is later.

79.04(6)(d) (d) The total amount distributable to a municipality under this subsection and sub. (1) in any fiscal year shall not exceed an amount equal to the municipality's population multiplied by $300, and the total amount distributable to a county under this subsection and sub. (2) in any year shall not exceed an amount equal to the county's population multiplied by $100.

79.04(7) (7)

79.04(7)(a)(a) Beginning with payments in 2005, if a production plant, as described in sub. (6) (a), other than a nuclear-powered production plant, is built on the site of, or on a site adjacent to, an existing or decommissioned production plant; or is built on a site purchased by a public utility before January 1, 1980, that was identified in an advance plan as a proposed site for a production plant; or is built on, or on a site adjacent to, brownfields, as defined in s. 238.13 (1) (a) or s. 560.13 (1) (a), 2009 stats., after December 31, 2003, and has a name-plate capacity of at least one megawatt, each municipality and county in which such a production plant is located shall receive annually from the public utility account a payment in an amount that is equal to the number of megawatts that represents the production plant's name-plate capacity, multiplied by $600.

79.04(7)(b) (b) Beginning with payments in 2005, if a production plant, as described in sub. (6) (a), that is a baseload electric generating facility is built after December 31, 2003, and has a name-plate capacity of at least 50 megawatts, each municipality and county in which such a production plant is located shall receive annually from the public utility account a payment in an amount that is equal to the number of megawatts that represents the production plant's name-plate capacity, multiplied by $600.

79.04(7)(c) (c)

79.04(7)(c)1.1. Except as provided in subd. 2., beginning with payments in 2005, if a production plant, as described in sub. (6) (a), that derives energy from an alternative energy resource is built after December 31, 2003, and has a name-plate capacity of at least one megawatt, each municipality and county in which such a production plant is located shall receive annually from the public utility account a payment in an amount that is equal to the number of megawatts that represents the production plant's name-plate capacity, multiplied by $1,000.

79.04(7)(c)1m. 1m. Beginning with payments in 2005, if a cogeneration production plant, as described in sub. (6) (a), is built and completed after December 31, 2003, and has a name-plate capacity of at least one megawatt, each municipality and county in which such a cogeneration production plant is located shall receive annually from the public utility account a payment in an amount that is equal to the number of megawatts that represents the cogeneration production plant's name-plate capacity, multiplied by $1,000. Any municipality or county that receives a payment under this subdivision in any year may not receive a payment under subd. 1. in that year, if the payment under subd. 1. is based on the same production plant as the payment under this subdivision.

79.04(7)(c)2. 2. If a production plant as described under subd. 1. fires an alternative energy resource together with a fuel other than an alternative energy resource, the number of megawatts used to calculate the payment under subd. 1. is the number of megawatts that represents the production plant's name-plate capacity multiplied by a percentage that represents the energy content of the alternative energy resource in the year prior to the year in which the payment is made as compared to the total energy content of the alternative energy resource and the other fuel in the year prior to the year in which the payment is made.

79.04(7)(d) (d) For the purpose of determining the amount of any payment under this subsection, if a production plant is located in more than one municipality or county, the payment amount shall be divided among the municipalities or counties in which the plant is located based on the net book value of that portion of the plant located in each municipality or county as of December 31, 2004, or as of the date on which the plant is operational, whichever is later.

79.04 History History: 1971 c. 125, 215; 1973 c. 90 ss. 387, 391g; 1973 c. 243 s. 82; 1975 c. 39, 224; 1977 c. 29, 418; 1979 c. 34; 1983 a. 27; 1985 a. 29, 39; 1987 a. 27; 1989 a. 31; 1993 a. 16, 307; 1995 a. 27; 1999 a. 150 s. 672; 2001 a. 16; 2001 a. 30 s. 108; 2003 a. 31, 33, 89, 320; 2005 a. 253, 254; 2007 a. 19, 20, 226; 2009 a. 28; 2011 a. 32.



79.05 Expenditure restraint program.

79.05  Expenditure restraint program.

79.05(1) (1) In this section:

79.05(1)(a) (a) "Full value" means the value determined under s. 70.57 including the value of tax increments under s. 66.1105.

79.05(1)(am) (am) "Inflation factor" means a percentage equal to the average annual percentage change in the U.S. consumer price index for all urban consumers, U.S. city average, as determined by the U.S. department of labor, for the 12 months ending on September 30 of the year before the statement under s. 79.015, except that the percentage under this paragraph shall not be less than zero.

79.05(1)(b) (b) "Municipal budget" means the municipality's general fund.

79.05(1)(c) (c) "Property tax levy rate" means the amount determined as follows:

79.05(1)(c)1. 1. Subtract the tax increment under s. 66.1105 from the total property tax levy.

79.05(1)(c)2. 2. Subtract the tax incremental value under s. 66.1105 from the full value.

79.05(1)(c)3. 3. Divide the amount under subd. 1. by the amount under subd. 2.

79.05(1)(d) (d) "Valuation factor" means a percentage equal to 60% of the percentage change in the municipality's equalized value due to new construction less improvements removed between the year before the statement under s. 79.015 and the previous year, but not less than zero nor greater than 2.

79.05(2) (2) A municipality is eligible for a payment under sub. (3) if it fulfills all of the following requirements:

79.05(2)(a) (a) Its property tax levy rate established during the year before the statement under s. 79.015 is greater than 5 mills.

79.05(2)(c) (c) Its municipal budget; exclusive of principal and interest on long-term debt and exclusive of revenue sharing payments under s. 66.0305, recycling fee payments under s. 289.645, unreimbursed expenses related to an emergency declared under s. 323.10, expenditures from moneys received pursuant to P.L. 111-5, and expenditures made pursuant to a purchasing agreement with a school district whereby the municipality makes purchases on behalf of the school district; for the year of the statement under s. 79.015 increased over its municipal budget as adjusted under sub. (6); exclusive of principal and interest on long-term debt and exclusive of revenue sharing payments under s. 66.0305, recycling fee payments under s. 289.645, unreimbursed expenses related to an emergency declared under s. 323.10, expenditures from moneys received pursuant to P.L. 111-5, and expenditures made pursuant to a purchasing agreement with a school district whereby the municipality makes purchases on behalf of the school district; for the year before that year by less than the sum of the inflation factor and the valuation factor, rounded to the nearest 0.10%.

79.05(2m) (2m) Annually, on November 1, the department of revenue shall certify the appropriate percentage change in the consumer price index that is to be used in the requirement under sub. (1) (am) to the joint committee on finance.

79.05(3) (3) Each municipality that qualifies under sub. (2) shall receive a payment calculated as follows:

79.05(3)(a) (a) Subtract 5 mills from the municipality's property tax levy rate.

79.05(3)(b) (b) Multiply the amount under par. (a) by the municipality's full value.

79.05(3)(c) (c) Divide the amount under par. (b) by the total of the amounts under par. (b) for all municipalities that qualify.

79.05(3)(d) (d) Multiply the amount under par. (c) by the amount for the year under s. 79.01 (1).

79.05(5) (5) No municipality may, for the purpose of qualifying for a payment under this section, establish a fund, other than a general fund, that does not conform to generally accepted accounting principles promulgated by the governmental accounting standards board or its successor bodies.

79.05(6) (6)

79.05(6)(a)(a) If a municipality transfers to another governmental unit responsibility for providing any service that the municipality provided in the preceding year, its budget for the preceding year shall be decreased to reflect the cost that the municipality incurred to provide that service, as determined by the department of revenue.

79.05(6)(b) (b) If a municipality increases the services that it provides by adding responsibility for providing a service transferred to it from another governmental unit in any year, its budget for the preceding year shall be increased to reflect the cost of that service, as determined by the department of revenue.

79.05(6)(c) (c) If a municipality receives payments from another governmental unit for providing a service to that other governmental unit, pursuant to a contract with the municipality, the municipality receiving the payments shall not include the amounts of the payments in its budget for the year in which it receives the payments, for the purpose of determining eligibility under sub. (2) (c).

79.05 History History: 1989 a. 336; 1991 a. 39, 61; 1993 a. 16; 1999 a. 9; 1999 a. 150 s. 672; 2001 a. 16; 2009 a. 11, 28; 2011 a. 32, 106, 258; 2013 a. 20; s. 13.92 (2) (i).



79.08 Corrections.

79.08  Corrections. If the department of administration or the department of revenue determines by August 15 of the year following any distribution under this subchapter that there was an overpayment or underpayment made in any certification by the department of revenue or resulting from populations changed as a result of a final court determination or a census determination under s. 16.96 (2) (dm) or (e) or in the distribution by the department of administration, the overpayment or underpayment shall be corrected as provided in this section. No corrections to the elements of any distribution may be made after August 15 of the year following the distribution. Any overpayment shall be corrected by reducing the subsequent year's distribution under this subchapter. Any underpayment shall be corrected by increasing the subsequent year's distribution under this subchapter. Corrections shall be made in the distributions to all municipalities and counties affected by the error. Corrections shall be without interest.

79.08 History History: 1973 c. 158, 333; 1977 c. 29; 1979 c. 34; 1981 c. 20; 1983 a. 27; 1985 a. 29; 1987 a. 27; 1989 a. 31, 336; 1991 a. 39.



79.09 Administration.

79.09  Administration. Counties and municipalities shall submit the information required under this subchapter by the department of revenue on forms prescribed by the department. Annually, each county and municipality may contract with a certified public accountant licensed under ch. 442 to compile and submit to the department the information required.

79.09 History History: 1975 c. 39; 1985 a. 29.



79.095 State aid; computers.

79.095  State aid; computers.

79.095(1) (1)  Definitions. In this section:

79.095(1)(a) (a) "Department" means the department of revenue.

79.095(1)(b) (b) "Gross tax rate" means the property tax rate without consideration of the credits under subch. II.

79.095(1)(bm) (bm) "Special purpose district" means a metropolitan sewerage district organized under subch. II of ch. 200, a town sanitary district organized under subch. IX of ch. 60, a metropolitan sewerage district created under s. 200.05, or a public inland lake protection and rehabilitation district organized under subch. IV of ch. 33.

79.095(1)(c) (c) "Taxing jurisdiction" means a municipality, county, school district, special purpose district, tax incremental district, environmental remediation tax incremental district, or technical college district.

79.095(2) (2) Reporting. Each municipality shall report to the department the following information:

79.095(2)(a) (a) On or before the 2nd Monday in June, the value of the property that is exempt under s. 70.11 (39) and (39m) in each taxing jurisdiction for which the municipality assesses property.

79.095(2)(b) (b) On or before December 31, the tax rate used for each tax incremental district for which the municipality assesses property and for each environmental remediation tax incremental district for which the municipality assesses property.

79.095(3) (3) Review by department. The department shall adjust each rate reported under sub. (2) (b) to a full-value rate. The department shall review and correct the information submitted under sub. (2) (a), shall determine the full value of all of the property reported under sub. (2) (a) and of all the property under s. 70.995 (12r) and, on or before October 1, shall notify each taxing jurisdiction of the full value of the property that is exempt under s. 70.11 (39) and (39m) and that is located in the jurisdiction. The department shall adjust the full value that is reported to taxing jurisdictions under this subsection in the year after an error occurs or a value has been changed due to an appeal. All disputes between the department and municipalities about the value of the property reported under sub. (2) (a) or of the property under s. 70.995 (12r) shall be resolved by using the procedures under s. 70.995 (8).

79.095(4) (4) Payment. The department shall calculate the payments due each taxing jurisdiction under this section by multiplying the full value as of the January 1 of the preceding year of the property that is exempt under s. 70.11 (39) and (39m) and that is located in the jurisdiction by the full-value gross tax rate of the jurisdiction for the preceding year. The department shall certify the amount of the payment due each taxing jurisdiction to the department of administration, which shall make the payments on or before the 4th Monday in July. For purposes of ch. 121, school districts shall treat the payments made in July under this subsection as if they had been received in the previous school year.

79.095 History History: 1997 a. 237; 2001 a. 16, 30; 2005 a. 25, 418; 2013 a. 20.



79.10 Wisconsin state property tax relief.

79.10  Wisconsin state property tax relief.

79.10(1) (1)  Definitions. In this section:

79.10(1)(b) (b) "Average school tax levies" means the average of the school tax levies for the 3 years preceding the assessment year to which the tax credit is to apply.

79.10(1)(d) (d) "Municipality" means any town, village or city in this state. Where a municipality is located in more than one county the portion thereof in each county shall be considered a separate municipality.

79.10(1)(dm) (dm) "Principal dwelling" means any dwelling that is used by the owner of the dwelling as a primary residence on January 1 of the year preceding the allocation of a credit under sub. (9) (bm) and includes improvements that are classified, under ch. 70, as taxable real property or personal property.

79.10(1)(e) (e) "School tax levies" means property taxes levied in a municipality for elementary and secondary school districts and for county children with disabilities education board programs under s. 115.817, net of municipal surplus funds applied against those levies.

79.10(1)(g) (g) "School tax rate" means the taxes levied by school districts, as defined in s. 115.01 (3), as reflected on each property tax bill divided by the estimated fair market value of the property as reflected on each tax bill.

79.10(1m) (1m)

79.10(1m)(a)(a) Each municipality shall notify the department of revenue of the total amount of credits allocated under sub. (9) (bm).

79.10(1m)(b) (b) Counties and municipalities shall submit to the department of revenue all data related to the lottery and gaming credit and the first dollar credit as requested by the department of revenue.

79.10(2) (2) Notice to municipalities.

79.10(2)(a)(a) On or before November 20 of the year preceding the distribution under sub. (7m) (a) or (cm), the department of revenue shall notify the clerk of each town, village and city of the estimated fair market value, as determined under sub. (11) (c), to be used to calculate the lottery and gaming credit under sub. (5) and of the amount to be distributed to it under sub. (7m) (a) or (cm). The anticipated receipt of such distribution shall not be taken into consideration in determining the tax rate of the municipality but shall be applied as tax credits.

79.10(2)(b) (b) On or before November 20 of the year preceding the distribution under sub. (7m) (c) or (cm), the department of revenue shall notify the clerk of each town, village, and city of the estimated fair market value, as determined under sub. (11) (d), used to calculate the first dollar credit under sub. (5m) and of the amount to be distributed to it under sub. (7m) (c) or (cm). The anticipated receipt of such distribution shall not be taken into consideration in determining the tax rate of the municipality but shall be applied as tax credits.

79.10(4) (4) School levy tax credit. Except as provided in sub. (5m), the amount appropriated under s. 20.835 (3) (b) shall be distributed to municipalities in proportion to their share of the sum of average school tax levies for all municipalities.

79.10(5) (5) Lottery and gaming credit. Each municipality shall receive, from the appropriation under s. 20.835 (3) (q), an amount determined by multiplying the school tax rate by the estimated fair market value, not exceeding the value determined under sub. (11) (c), of every principal dwelling that is located in the municipality and for which a claim for the credit under sub. (9) (bm) is made by the owner of the principal dwelling.

79.10(5m) (5m) First dollar credit. Each municipality shall receive, from the appropriation under s. 20.835 (3) (b), an amount determined by multiplying the school tax rate by the estimated fair market value, not exceeding the value determined under sub. (11) (d), of every parcel of real property with improvements that is located in the municipality.

79.10(6m) (6m) Corrections of state property tax credit payments.

79.10(6m)(a)(a) Except as provided in pars. (b) and (c), if the department of administration or the department of revenue determines by October 1 of the year of any distribution under subs. (4), (5), and (5m) that there was an overpayment or underpayment made in that year's distribution by the department of administration to municipalities, as determined under subs. (4), (5), and (5m), because of an error by the department of administration, the department of revenue or any municipality, the overpayment or underpayment shall be corrected as provided in this paragraph. Any overpayment shall be corrected by reducing the subsequent year's distribution, as determined under subs. (4), (5), and (5m), by an amount equal to the amount of the overpayment. Any underpayment shall be corrected by increasing the subsequent year's distribution, as determined under subs. (4), (5), and (5m), by an amount equal to the amount of the underpayment. Corrections shall be made in the distributions to all municipalities affected by the error. Corrections shall be without interest.

79.10(6m)(b) (b) If, after March 1 of the year of any distribution under sub. (5), a municipality discovers an error in the notice that the municipality furnished under sub. (1m) that resulted in an overpayment of that year's distribution to the municipality, as determined under sub. (5), the municipality shall correct the error and notify the department of revenue of the correction on a form that the department prescribes. If, after March 1 of the year of any distribution under sub. (5), the department of administration or the department of revenue discovers an error in the notice that the municipality furnished under sub. (1m) that resulted in an overpayment of that year's distribution to the municipality, as determined under sub. (5), the department of administration or the department of revenue shall notify the municipality and the municipality shall correct the error. The municipality may pay the amount of the overpayment to the department of revenue and, if the municipality chooses to make such a payment, shall submit the payment with the form prescribed under this paragraph. If the municipality does not pay the amount of the overpayment, the department of administration may collect the amount of the overpayment as a special charge to the municipality or may correct the overpayment as provided under par. (a). Payments under this paragraph shall be without interest and shall be deposited in the lottery fund.

79.10(6m)(c) (c) If, after March 1 of the year of any distribution under sub. (5), a municipality discovers an error in the notice that the municipality furnished under sub. (1m) that resulted in an underpayment of that year's distribution to the municipality, as determined under sub. (5), the municipality shall correct the error and notify the department of revenue on a form that the department prescribes. If, after March 1 of the year of any distribution under sub. (5), the department of administration or the department of revenue discovers an error in the notice that the municipality furnished under sub. (1m) that resulted in an underpayment of that year's distribution to the municipality, as determined under sub. (5), the department of administration or the department of revenue shall notify the municipality and the municipality shall correct the error. The department of revenue may either pay the amount of the underpayment to the municipality, from the appropriation under s. 20.835 (3) (q), or correct the underpayment as provided under par. (a). Payments under this paragraph shall be without interest.

79.10(7m) (7m) Distribution.

79.10(7m)(a)(a) School tax credit.

79.10(7m)(a)1.1. Except as provided in par. (cm), the amount determined under sub. (4) shall be distributed by the department of administration to the counties on the 4th Monday in July.

79.10(7m)(a)2. 2. Except as provided in par. (cm), the county treasurer shall settle for the amounts distributed under this paragraph on the 4th Monday in July with each municipality and taxing jurisdiction in the county not later than August 20. Failure to settle timely under this subdivision subjects the county treasurer to the penalties under s. 74.31.

79.10(7m)(b) (b) Lottery and gaming credit.

79.10(7m)(b)1.1. Except as provided in par. (cm), the amount determined under sub. (5) with respect to claims filed for which the municipality has furnished notice under sub. (1m) by March 1 shall be distributed from the appropriation under s. 20.835 (3) (q) by the department of administration to the county in which the municipality is located on the 4th Monday in March.

79.10(7m)(b)2. 2. Except as provided in par. (cm), the county treasurer shall settle for the amounts distributed on the 4th Monday in March under this paragraph with each taxation district and each taxing jurisdiction within the taxation district not later than April 15. Failure to settle timely under this subdivision subjects the county treasurer to the penalties under s. 74.31.

79.10(7m)(c) (c) First dollar credit.

79.10(7m)(c)1.1. Except as provided in par. (cm), the amount determined under sub. (5m) shall be distributed from the appropriation under s. 20.835 (3) (b) by the department of administration to the counties on the 4th Monday in July.

79.10(7m)(c)2. 2. Except as provided in par. (cm), the county treasurer shall settle for the amounts distributed on the 4th Monday in July under this paragraph with each municipality and taxing jurisdiction in the county not later than August 20. Failure to settle timely under this subdivision subjects the county treasurer to the penalties under s. 74.31.

79.10(7m)(cm) (cm) Distribution to certain municipalities.

79.10(7m)(cm)1.1.

79.10(7m)(cm)1.a.a. If, in any year, the total of the amounts determined under subs. (4), (5), and (5m) for any municipality is $3,000,000 or more, the municipality, with the approval of the majority of the members of the municipality's governing body, may notify the department of administration to distribute the amounts directly to the municipality and the department of administration shall distribute the amounts at the time and in the manner provided under pars. (a) 1., (b) 1., and (c) 1.

79.10(7m)(cm)1.b. b. The treasurer of the municipality shall settle for the amounts distributed under pars. (a) 1. and (c) 1. on the 4th Monday in July with the appropriate county treasurer not later than August 15. Failure to settle timely under this subdivision subjects the treasurer of the municipality to the penalties under s. 74.31. On or before August 20, the county treasurer shall settle with each taxing jurisdiction, including towns, villages, and cities, except 1st class cities, in the county.

79.10(7m)(cm)1.c. c. The treasurer of the municipality shall settle for the amounts distributed under par. (b) 1. on the 4th Monday in March with each taxing jurisdiction within the taxation district not later than April 15. Failure to settle timely under this subdivision subjects the treasurer of the municipality to the penalties under s. 74.31. On or before August 20, the county treasurer shall settle with each taxing jurisdiction, including towns, villages, and cities, except 1st class cities, in the county.

79.10(7m)(cm)2. 2.

79.10(7m)(cm)2.a.a. The department of administration shall distribute the amounts determined under subs. (4), (5), and (5m) directly to any municipality that enacts an ordinance under s. 74.12 at the time and in the manner provided under pars. (a) 1., (b) 1., and (c) 1.

79.10(7m)(cm)2.b. b. The treasurer of the municipality shall settle for the amounts distributed under pars. (a) 1. and (c) 1. on the 4th Monday in July with the appropriate county treasurer not later than August 15. Failure to settle timely under this subdivision subjects the treasurer of the municipality to the penalties under s. 74.31. On or before August 20, the county treasurer shall settle with each taxing jurisdiction, including towns, villages, and cities, except 1st class cities, in the county.

79.10(7m)(cm)2.c. c. The treasurer of the municipality shall settle for the amounts distributed under par. (b) 1. on the 4th Monday in March with each taxing jurisdiction within the taxation district not later than April 15. Failure to settle timely under this subdivision subjects the treasurer of the municipality to the penalties under s. 74.31. On or before August 20, the county treasurer shall settle with each taxing jurisdiction, including towns, villages, and cities, except 1st class cities, in the county.

79.10(8) (8) Delayed payments.

79.10(8)(a)(a) If a county receives a payment under this section that, under s. 16.53, is made after the date specified in this section, that county shall as soon as possible distribute to each municipality and taxing jurisdiction in the county, the municipality's and taxing jurisdiction's share of the payment and of the interest in respect to that payment.

79.10(8)(b) (b) If a municipality receives a payment under this section that, under s. 16.53, is made after the date specified in this section, that municipality shall as soon as possible distribute to each taxing district for which the municipality collects taxes that district's share of the payment and of the interest in respect to that payment.

79.10(9) (9) Credit against tax liability.

79.10(9)(b)(b) Property tax relief credit. Except as provided in ss. 79.175 and 79.18, every property taxpayer of the municipality having assessed property shall receive a tax credit in an amount determined by applying the percentage of the amount of the value of property assessed to the taxpayer to the amount of the distribution to be made to the municipality under sub. (7m) (a), as stated in the November 20 notification from the department of revenue, except that no taxpayer may receive a credit larger than the total amount of property taxes to be paid on each parcel for which tax is levied for that year by that taxpayer.

79.10(9)(bm) (bm) Lottery and gaming credit. Except as provided in ss. 79.175 and 79.18, a lottery and gaming credit shall be allocated to every principal dwelling for which a credit is claimed under sub. (10) in an amount determined by multiplying the estimated fair market value of the principal dwelling, not exceeding the value determined under sub. (11), by the school tax rate.

79.10(9)(bn) (bn) First dollar credit. Except as provided in ss. 79.175 and 79.18, and subject to s. 79.15, the first dollar credit shall be allocated to every parcel of real estate on which improvements are located in an amount determined by multiplying the estimated fair market value of the property, not exceeding the value determined under sub. (11) (d), by the school tax rate.

79.10(9)(c) (c) Credits shown on tax bill.

79.10(9)(c)1.1. The lottery and gaming credit under par. (bm) shall reduce the property taxes otherwise payable on property that is eligible for that credit and if the property owner completes the information required under sub. (10) (a) or (b).

79.10(9)(c)2. 2. The credit under par. (b) shall reduce the property taxes otherwise payable.

79.10(9)(c)3. 3. The credit under par. (bn) shall reduce the property taxes otherwise payable.

79.10(9)(d) (d) Credit limit. No taxpayer may receive in respect to any parcel credits under this subchapter that exceed the total amount of property taxes due on that parcel.

79.10(10) (10) Claiming the lottery and gaming credit.

79.10(10)(a)(a) Beginning with property taxes levied in 1999, the owner of a principal dwelling may claim the credit under sub. (9) (bm) by applying for the credit on a form prescribed by the department of revenue. A claimant shall attest that, as of the certification date, the claimant is an owner of property and that such property is used by the owner in the manner specified under sub. (1) (dm). The certification date is January 1 of the year in which the property taxes are levied. The claimant shall file the application for the lottery and gaming credit with the treasurer of the county in which the property is located or, if the property is located in a city that collects taxes under s. 74.87, with the treasurer of the city in which the property is located. Subject to review by the department of revenue, a treasurer who receives a completed application shall direct that the property described in the application be identified on the next tax roll as property for which the owner is entitled to receive a lottery and gaming credit. A claim that is made under this paragraph is valid for as long as the property is eligible for the credit under sub. (9) (bm).

79.10(10)(b) (b) A person who becomes eligible for a credit under sub. (9) (bm) may claim the credit by filing an application, on a form prescribed by the department of revenue, with the treasurer of the county in which the property is located or, if the property is located in a city that collects taxes under s. 74.87, with the treasurer of the city in which the property is located. Claims made under this paragraph are valid for as long as the property is eligible for the credit under sub. (9) (bm).

79.10(10)(bm) (bm)

79.10(10)(bm)1.1. A person who is eligible for a credit under sub. (9) (bm) but whose property tax bill does not reflect the credit may claim the credit by applying to the treasurer of the taxation district in which the property is located for the credit under par. (a) by January 31 following the issuance of the person's property tax bill. The treasurer shall compute the amount of the credit; subtract the amount of the credit from the person's property tax bill; notify the person of the reduced amount of the property taxes due; issue a refund to the person if the person has paid the property taxes in full; and enter the person's property on the next tax roll as property that qualifies for a lottery and gaming credit. Claims made under this subdivision are valid for as long as the property is eligible for the credit under sub. (9) (bm).

79.10(10)(bm)2. 2. A person who may apply for a credit under subd. 1. but who does not timely apply for the credit under subd. 1. may apply to the department of revenue no later than October 1 following the issuance of the person's property tax bill. Subject to review by the department, the department shall compute the amount of the credit; issue a check to the person in the amount of the credit; and notify the treasurer of the county in which the person's property is located or the treasurer of the taxation district in which the person's property is located, if the taxation district collects taxes under s. 74.87. The treasurer shall enter the person's property on the next tax roll as property that qualifies for a lottery and gaming credit. Claims made under this subdivision are valid for as long as the property is eligible for the credit under sub. (9) (bm).

79.10(10)(bn) (bn)

79.10(10)(bn)1.1. If a person who owns and uses property as specified under sub. (1) (dm), as of the certification date under par. (a), transfers the property after the certification date, the transferee may apply to the treasurer of the county in which the property is located or, if the property is located in a city that collects taxes under s. 74.87, to the treasurer of the city in which the property is located for the credit under sub. (9) (bm) on a form prescribed by the department of revenue. The transferee shall attest that, to the transferee's knowledge, the transferor used the property in the manner specified under sub. (1) (dm) as of the certification date under par. (a). A claim that is made under this subdivision is valid for as long as the property is eligible for the credit under sub. (9) (bm).

79.10(10)(bn)2. 2. A person who is eligible for a credit under subd. 1. but whose property tax bill does not reflect the credit may claim the credit by applying to the treasurer of the taxation district in which the property is located for the credit by January 31 following the issuance of the person's property tax bill. Claims made after January 31, but no later than October 1 following the issuance of the person's property tax bill, shall be made to the department of revenue. Paragraph (bm), as it applies to processing claims made under that paragraph, applies to processing claims made under this subdivision.

79.10(10)(c) (c) If a person who is certified under par. (a) to claim the credit under sub. (9) (bm) becomes ineligible for the credit under sub. (9) (bm), that person shall, within 30 days of becoming ineligible, notify the treasurer of the county in which the property is located or, if the property is located in a city that collects taxes under s. 74.87, the treasurer of the city in which the property is located.

79.10(10)(d) (d) If the department of revenue determines that a credit was extended to a taxpayer who was not entitled to the credit for reasons other than that the taxpayer failed to complete the information required under par. (a), the department of revenue shall instruct the appropriate taxation district to collect the credit as a special charge on the next property tax bill issued for the property.

79.10(10)(e) (e) A county or a city, if the city collects taxes under s. 74.87, may use a certification procedure other than the certification procedure under par. (a) if all of the following apply:

79.10(10)(e)1. 1. The certification procedure includes a method to identify taxable property that is used as the property owner's principal dwelling.

79.10(10)(e)2. 2. The certification procedure includes a procedure that is similar in effect to the procedure described in par. (bm).

79.10(10)(e)3. 3. The certification procedure is approved by the department of revenue.

79.10(10)(f) (f) Each county and city that administers the credit under sub. (9) (bm) shall implement a procedure to periodically verify the eligibility of properties for which a credit is claimed. In 2004, and every 5th year thereafter, each county and city that administers the credit under sub. (9) (bm) shall file a report with the department of revenue, in the manner and at the time prescribed by the department of revenue, that describes the procedures that the county or city uses to verify the credits claimed under this subsection and evaluates the efficacy of such procedures.

79.10(11) (11) Lottery and gaming credit estimated fair market value.

79.10(11)(a)(a) For property taxes levied in 1997 and thereafter, the estimated fair market value shall be determined under par. (b).

79.10(11)(b) (b) Before October 1, the department of administration shall determine the total funds available for distribution under the lottery and gaming credit in the following year and shall inform the joint committee on finance of that total. Total funds available for distribution shall be all moneys projected to be transferred to the lottery fund under ss. 20.455 (2) (g) and 20.505 (8) (am), (g) and (jm) and all existing and projected lottery proceeds and interest for the fiscal year of the distribution, less the amount estimated to be expended under ss. 20.455 (2) (r), 20.566 (2) (r), and 20.835 (2) (q) and less the required reserve under s. 20.003 (5). The joint committee on finance may revise the total amount to be distributed if it does so at a meeting that takes place before October 16. If the joint committee on finance does not schedule a meeting to take place before October 16, the total determined by the department of administration shall be the total amount estimated to be distributed under the lottery and gaming credit in the following year.

79.10(11)(c) (c) Before October 16, the department of administration shall inform the department of revenue of the total amount available for distribution under the lottery and gaming credit in the following year. Before November 20, the department of revenue shall calculate, to the nearest $100, the estimated fair market value necessary to distribute the total amount available for distribution under the lottery and gaming credit in the following year.

79.10(11)(d) (d) Before November 20, the department of revenue shall calculate, to the nearest $100, the estimated fair market value necessary to distribute the total amount available for distribution under s. 79.15.

79.10 History History: 1971 c. 125 ss. 412, 521; Stats. 1971 s. 79.10; 1973 c. 90; 1975 c. 39, 199; 1977 c. 29, 418; 1979 c. 110 s. 60 (11); 1981 c. 20 ss. 1174 to 1182n, 2202 (45) (b); 1981 c. 93, 314, 317; 1983 a. 2 ss. 6 to 10, 12; 1983 a. 3, 27; 1983 a. 189 s. 329 (17m); 1983 a. 395; 1985 a. 4, 29, 39, 120; 1987 a. 27, 378; 1991 a. 39, 225, 269, 323; 1993 a. 16; 1995 a. 27; 1997 a. 27, 164; 1999 a. 5, 9, 83, 84, 185; 2001 a. 16; 2003 a. 33; 2005 a. 399; 2007 a. 20, 190; 2009 a. 28, 180; 2013 a. 20.



79.11 Payment of tax credits.

79.11  Payment of tax credits.

79.11(1) (1) The extension of the tax credits authorized by s. 79.10 on the tax roll shall be deemed payment of that portion of the total tax due on property to which such credits are applicable.

79.11(2) (2) Except as provided in s. 79.10 (10) (d), the payment of the difference between the total tax which is due on any property less the amount of the tax credits applicable to such property authorized by this subchapter shall be considered payment in full of the property taxes due thereon in that year.

79.11(3) (3)

79.11(3)(a)(a) In those cities, villages and towns where the payment of property taxes is authorized to be made in installments, such installment payments shall be based on the net amount of taxes due after the tax credits authorized by this subchapter have been applied.

79.11(3)(b) (b) Notwithstanding ss. 74.11 (2) (b) and 74.12 (2) (b), the lottery and gaming credit shall be deducted in its entirety from the first installment. This paragraph does not apply to the payment of taxes in installments under s. 74.87.

79.11 History History: 1971 c. 125 s. 411; Stats. 1971 s. 79.11; 1991 a. 39, 323; 1997 a. 27; 1999 a. 5.



79.13 Farmland tax relief credit.

79.13  Farmland tax relief credit.

79.13(1) (1) In the 1999-2000 fiscal year, the amount that is estimated to be expended from the appropriation under s. 20.835 (2) (dn) is $15,000,000.

79.13(2) (2)

79.13(2)(a)(a) In the 2000-01 fiscal year, the amount that is estimated to be expended from the appropriation under s. 20.835 (2) (q) is $15,000,000, plus the amount that is estimated to be expended from the appropriation under s. 20.835 (2) (dn) in the previous fiscal year and less the actual amount that is expended from the appropriation under s. 20.835 (2) (dn) in the previous fiscal year.

79.13(2)(b) (b) In the 2001-02 fiscal year, and in each fiscal year thereafter, the amount that is estimated to be expended from the appropriation under s. 20.835 (2) (q) is $15,000,000, plus the amount that is estimated to be expended from the appropriation under s. 20.835 (2) (q) in the previous fiscal year and less the actual amount that is expended from the appropriation under s. 20.835 (2) (q) in the previous fiscal year.

79.13 History History: 1999 a. 5, 9.



79.14 School levy tax credit.

79.14  School levy tax credit. The appropriation under s. 20.835 (3) (b), for the payments under s. 79.10 (4), is $319,305,000 in 1994, 1995, and 1996; $469,305,000 beginning in 1997 and ending in 2006; $593,050,000 in 2007; $672,400,000 in 2008; $747,400,000 in 2009; $732,550,000 in 2010, 2011, and 2012; and $747,400,000 in 2013 and in each year thereafter.

79.14 History History: 1991 a. 39, 315; 1995 a. 27; 2005 a. 25; 2007 a. 20; 2009 a. 28; 2013 a. 20.



79.15 Improvements credit.

79.15  Improvements credit. The total amount paid each year to municipalities from the appropriation account under s. 20.835 (3) (b) for the payments under s. 79.10 (5m) is $75,000,000 in 2009, $145,000,000 in 2010, and $150,000,000 in 2011 and in each year thereafter.

79.15 History History: 2007 a. 20; 2009 a. 28.



79.175 Excess tax credit corrections.

79.175  Excess tax credit corrections. If a municipality applies excess tax credits on the tax roll under s. 79.10 (9), the municipal clerk shall correct the excess application by deducting the excess amount from the appropriate credits in the following year.

79.175 History History: 1975 c. 39; 1981 c. 20, 314; 1985 a. 29 s. 3202 (56) (b), (f); 1991 a. 39.



79.18 Insufficient tax credit corrections.

79.18  Insufficient tax credit corrections. If a municipality applies insufficient tax credits on the tax roll under s. 79.10 (9), the municipal clerk shall correct the deficiency by adding the deficient amount to the appropriate credits in the following year.

79.18 History History: 1975 c. 39; 1981 c. 20; 1985 a. 29 s. 3202 (56) (b), (f); 1987 a. 27; 1991 a. 39.






82. Town highways.

82.01 Definitions.

82.01  Definitions. In this chapter, the following words and phrases have the designated meanings unless specifically noted:

82.01(1) (1) "Department" means the department of transportation.

82.01(2) (2) "Freeholder" means a person who owns a fee simple or life estate interest in land, a person who is a land contract vendee, or a person who has an interest in land arising under ch. 766.

82.01(3) (3) "Highway order" means an order laying out, altering, or discontinuing a highway or a part of a highway, that contains a legal description of what the order intends to accomplish and a scale map of the land affected by the order.

82.01(4) (4) "Laid out" means any formal act or process by which a municipality determines the location of a highway.

82.01(5) (5) "Legal description" means a complete description of land without internal references to any other document, and shall be described in one of the following ways:

82.01(5)(a) (a) By metes and bounds commencing at a monument at the section or quarter section corner or at the end of a boundary line of a recorded private claim or federal reservation in which the annexed land is located and in one of the following ways:

82.01(5)(a)1. 1. By government lot.

82.01(5)(a)2. 2. By recorded private claim.

82.01(5)(a)3. 3. By quarter section, section, township, and range.

82.01(5)(b) (b) If the land is located in a recorded and filed subdivision or in an area that is subject to a certified survey map, by reference as described in s. 236.28 or 236.34 (3).

82.01(5)(c) (c) If the land is depicted in a transportation project plat filed or recorded under s. 84.095, by reference as described in s. 84.095 (7) (a).

82.01(6) (6) "Municipality" means a city, village, or town.

82.01(7) (7) "Opened" means the completion of work on a highway that places the highway in a condition ready for public use.

82.01(8) (8) "Recorded highway" means a highway for which the order laying out or altering the highway, or a certified copy of the order, has been recorded in the office of the register of deeds in the county in which the highway is situated or, for highways that were laid out or altered before January 1, 2005, in the office of the clerk of the town or the county in which the highway is situated.

82.01(9) (9) "Town line highway" means a highway that runs on or across the boundary line between a town and another town, a village, or a city.

82.01(10) (10) "Unrecorded highway" means a highway that is not a recorded highway.

82.01(11) (11) "Worked" means action of the town in regularly maintaining a highway for public use, including hauling gravel, grading, clearing or plowing, and any other maintenance by or on behalf of the town on the road.

82.01 History History: 2003 a. 214 s. 20, 154.



82.03 Duties of town board.

82.03  Duties of town board.

82.03(1) (1)  Oversight of highways, superintendent of highways.

82.03(1)(a)(a) The town board shall have the care and supervision of all highways under the town's jurisdiction, including the highways specified in s. 83.06. The town board may appoint in writing a superintendent of highways to supervise, under the board's direction, the construction, repair, and maintenance of the highways and bridges under the town's jurisdiction. Where no superintendent of highways is appointed, it shall be the duty of the town board to perform all of the duties that are prescribed by law for the superintendent of highways to perform, including keeping the highways passable at all times.

82.03(1)(b) (b) The town board may appoint more than one superintendent of highways. If more than one superintendent is appointed, the town board shall divide the town into as many districts as there are superintendents. The districts shall be numbered and a superintendent shall be assigned to each district. A superintendent may be a member of the town board.

82.03(1)(c) (c) The town board shall fix the compensation and may require and set the amount of a bond of the superintendent. The town board may reimburse the superintendent for expenses incurred in performing his or her duties as superintendent.

82.03(1)(d) (d) The town board shall provide the superintendent of highways with necessary forms and books made in compliance with standards prescribed by the department.

82.03(2) (2) Funding and equipment. The town board shall provide machinery, implements, material, and equipment needed to construct, maintain, and repair the highways and bridges under the town's jurisdiction, and for those purposes may acquire by purchase or by condemnation under ch. 32 stone, gravel, sand, clay, earth, gravel pits, stone quarries, and interests in land under s. 83.07. The total sum spent under this subsection in any year for construction, maintenance, and repair of highways and bridges may not exceed the product of $5,000 multiplied by the miles of highway under the jurisdiction of the town measured by the most recent highway mileage for the town, as determined under s. 86.302, unless one of the following occurs:

82.03(2)(a) (a) A greater sum is authorized by the town meeting.

82.03(2)(b) (b) The town board, by resolution, submits to the electors of the town as a referendum at a general or special town election the question of exceeding the limit set under this subsection. A copy of the resolution shall be filed as provided in s. 8.37. The board shall abide by the majority vote of the electors of the town on the question. The question shall read as follows:

Shall the town of .... spend up to $.... over ...., which is the annual limit of the product of $5,000 multiplied by the miles of highway under the jurisdiction of the town measured by the most recent highway mileage for the town, as determined under section 86.302 of the Wisconsin Statutes, for the construction, maintenance, and repair of its highways and bridges?

FOR SPENDING⍽ AGAINST SPENDING⍽

82.03(3) (3) Oversight of superintendent. The town board shall direct the superintendent of highways in the performance of the superintendent's official duties.

82.03(4) (4) Control of expenditures. The town board shall direct when and where all highway funds shall be expended.

82.03(5) (5) Maintenance.

82.03(5)(a)(a) The town supervisors may enter any lands near any highway in the town to construct necessary drains or ditches or embankments for the improvement or protection of the highway.

82.03(5)(b) (b) The town supervisors may enter any private lands with their employees and agents for the following purposes:

82.03(5)(b)1. 1. To remove weeds and brush to keep the highway reasonably safe for travel.

82.03(5)(b)2. 2. To erect or remove snow fences to keep highways reasonably free from snow and open for travel during the winter season.

82.03(5)(c) (c) To erect on the right-of-way fences other than snow fences.

82.03(6) (6) Liability.

82.03(6)(a)(a) The town shall be responsible for any damage resulting from activities undertaken under the authority granted by sub. (5). The owner of lands entered upon or used for any of the purposes identified in sub. (5) may apply to the town board to appraise the resulting damages, and such damages may be determined by agreement. If the parties are unable to agree upon the damages, the board shall make an award of damages and file the award with the town clerk, and the clerk shall give notice, by certified mail with return receipt requested, of the filing to the owner.

82.03(6)(b) (b) Within 60 days after the date of filing of a town board's award of damages under par. (a), the owner may appeal to the circuit court following the same procedures provided under s. 32.05 (10) for condemnation proceedings. The clerk of courts shall enter the appeal as an action pending in the court with the owner as plaintiff and the town as defendant. The action shall proceed as an action in the court subject to all of the provisions of law relating to actions brought therein, but the only issue to be tried shall be the amount of just compensation to be paid by the town, and the action shall have precedence over all other actions not then on trial. The action shall be tried by jury unless waived by both the plaintiff and the defendant. The amount of the town's award shall not be disclosed to the jury during the trial. Costs shall be allowed or litigation expenses awarded in an action under this paragraph in the same manner as provided under s. 32.28 for condemnation proceedings.

82.03(7) (7) Highway names. The town board shall, by ordinance, assign a name to each of the roads that are under the town's jurisdiction. No road name may be used on more than one road within the jurisdiction of the town.

82.03(8) (8) Use of dams as roadways. The town board may contract with the owner of a dam that has a roadway on it for the use of the roadway. The contract shall provide who shall be responsible for keeping the roadway in repair and may be for a period of time that the board determines.

82.03(9) (9) Rustic roads. As specified in s. 83.42, the town board shall maintain the rustic roads under its jurisdiction and may apply to have a highway designated as a rustic road or withdrawn from the rustic road system.

82.03(10) (10) Additions to and deletions from county trunk highway system. The town board shall approve or deny additions to and deletions from the county trunk highway system as provided in s. 83.025 (1).

82.03(11) (11) Emergency closure of county trunk highway. The town chairperson may close county trunk highways when they have been rendered dangerous for travel and immediately notify the county highway commissioner under s. 83.09.

82.03(12) (12) Controlled-access highways. The town board shall work with the county and other governmental bodies in establishing and maintaining controlled-access highways under s. 83.027.

82.03(13) (13) County-controlled highways in a town. The town board may contract under s. 83.035 with the county to enable the county to construct and maintain streets and highways in the town.

82.03(14) (14) Purchase of equipment. The town board may purchase road building and maintenance supplies from the county under s. 83.018.

82.03(15) (15) Agreements with other governmental bodies. The town board, under s. 83.027 (9), may enter into agreements with other governmental bodies respecting the financing, planning, establishment, improvement, maintenance, use, regulation, or vacation of controlled-access highways or other public ways in their respective jurisdictions.

82.03(16) (16) County aid highways. The town board may improve county aid highways under s. 83.14.

82.03(17) (17) Highway lighting. The town board may provide lighting for highways located in the town under s. 60.50 (4).

82.03(18) (18) Solid waste transportation. The town board may designate highways on which solid waste may be transported under s. 60.54.

82.03(19) (19) Tunnels under highways. The town board shall ensure that all tunnels constructed pursuant to s. 82.37 are constructed in accordance with the requirements of s. 82.37 and are kept in good repair by the landowner.

82.03 History History: 2003 a. 214 ss. 106 to 116, 122, 150, 155, 156; 2005 a. 253.

82.03 Annotation The duty to keep highways passable is made mandatory by former ss. 81.01 and 81.03 [now ss. 82.03 and 82.05], when read together. State ex rel. Cabott, Inc. v. Wojcik, 47 Wis. 2d 759, 177 N.W.2d 828 (1970).

82.03 Annotation A town has initial authority to name town roads under sub. (7). However, the town's authority is subject to the county's discretionary authority under s. 59.54 (4) to establish a road naming and numbering system for the specific purpose of aiding in fire protection, emergency services, and civil defense. A county may cooperate with a town regarding road name changes, but ultimately the county has authority to implement name changes, even if a town does not consent, when the name changes are made under s. 59.54 (4). Liberty Grove Town Board v. Door County Board of Supervisors, 2005 WI App 166, 284 Wis. 2d 814, 702 N.W.2d 33, 04-2358.



82.05 Superintendent of highways.

82.05  Superintendent of highways.

82.05(1) (1) The term of office of highway superintendents shall be one year from the date of their appointment.

82.05(2) (2) The superintendent of highways shall supervise the construction and maintenance of all highways in the superintendent's district that are required to be maintained by the town, and keep them passable at all times, and perform such other services in connection with the highways as the town board requires. The superintendent may arrange for the prosecution of the highway work as the superintendent considers necessary and appoint any overseers that the highway work requires.

82.05(3) (3) When any highway under the superintendent's charge becomes impassable, the superintendent shall put the highway in passable condition as soon as practicable. Upon actual notice of the existence of any depression, ditch, hump, or embankment that impedes the use of any highway under the superintendent's charge, the superintendent, or in the absence of a superintendent the chairperson of the town board, shall as soon as practicable take action to make the highway safe for travel, which may include closing the highway.

82.05(4) (4) The superintendent shall routinely notify the town board of all highway work.

82.05 History History: 1991 a. 316; 2003 a. 214 ss. 117, 118, 157, 158; Stats. 2003 s. 82.05.

82.05 Annotation The duty to keep highways passable is made mandatory by former ss. 81.01 and 81.03 [now ss. 82.03 and 82.05], when read together. State ex rel. Cabott, Inc. v. Wojcik, 47 Wis. 2d 759, 177 N.W.2d 828 (1970).



82.08 Town bridges or culverts; construction and repair; county aid.

82.08  Town bridges or culverts; construction and repair; county aid.

82.08(1)(1)  Petitions. A town that has voted to construct or repair any bridge or culvert on a highway maintained by the town may file a petition for county aid with the county highway commissioner. The petition shall describe the location and size of the bridge or culvert and shall contain a statement that the town has provided the funds required by sub. (3).

82.08(2) (2) Funding requirements.

82.08(2)(a)(a) Except as provided in par. (b), upon receipt of a petition for a bridge or culvert with a 36-inch or greater span, or a structure of equivalent capacity to carry water, the county board shall appropriate the sum required by sub. (3) and shall levy a tax therefor. The tax, when collected, shall be held in a separate account administered by the county highway committee.

82.08(2)(b) (b) If on January 1, 2003, a county has a policy of providing funding only for bridges and culverts larger than the requirement of par. (a), the county may refuse to fund bridges and culverts that do not meet the minimum requirements of that policy. The minimum size bridge or culvert that a county is required to fund under this section may be raised, but not lowered, by the affirmative vote of a majority of the towns in the county. The county board of any county that has never granted aid under this section may, in its discretion, refuse all petitions under sub. (1).

82.08(3) (3) Shared cost. The town and county shall each pay one-half of the cost of construction or repair. In determining the cost of construction or repair of any bridge or culvert, the cost of constructing or repairing any approach not exceeding 100 feet in length shall be included.

82.08(4) (4) Emergency petition. Whenever the construction or repair of any bridge or culvert must be made without delay, the town board may file its petition with the county clerk and the county highway committee, explaining the necessity for immediate construction or repairs. It shall then be the duty of the town board and the county highway committee to construct or repair the bridge or culvert as soon as practicable. The construction or repair of a bridge or culvert undertaken pursuant to this subsection shall entitle the town to the same county aid that the town would have been entitled to had it filed its petition with the county board as provided in sub. (1).

82.08(5) (5) Supervision over design, construction, and cost. The county highway committee and the town board shall have full charge of design, sizing, letting, inspecting, and accepting the construction or repair, but the town board may leave the matter entirely in the hands of the county highway committee. The county highway committee and the town board must agree on the cost of the project and must consult each other during construction.

82.08(6) (6) Construction requirements. No county order may be drawn under sub. (2) for the construction of a bridge or culvert unless the design and construction comply with requirements under s. 84.01 (23).

82.08(7) (7) No tax. Except as provided in ss. 61.48 and 84.14 (3), nothing contained in this section shall authorize the levy of a tax upon the property in any city or village that is required to maintain its own bridges.

82.08(8) (8) Administration charge. The county may charge the towns that apply for aid under this section an administration charge. The administration charge shall be fixed as a percentage of the total costs of administering aid under this section and the percentage shall be no more than the percentage that the county charges the state for records and reports.

82.08 History History: 1977 c. 190; 1981 c. 296; 1983 a. 192 s. 303 (2); 1983 a. 532; 2003 a. 214 ss. 140 to 145, 147, 159; Stats. 2003 s. 82.08.

82.08 Annotation The county is obligated to pay its half of the cost of construction or repair of a bridge even if the final cost exceeds the amount the town requested in the petition. An estimate is sufficient in a petition for aid. Costs need not be determined exactly. Town of Grand Chute v. Outagamie County, 2004 WI App 35, 269 Wis. 2d 657, 676 N.W.2d 540, 03-1897.

82.08 Annotation The bridge at issue in this case was not a "bridge on a highway maintainable by the town" under s. 81.38 because the bridge aid petition did not request funding to help connect the bridge to a highway maintainable by the town, there was no existing highway extending to the planned bridge site at the time of the petition, and the bridge was not connected to a highway maintainable by the town upon completion. Section 81.38 requires funding for only those bridges built on highways in existence at the time of a bridge's construction. Town of Madison v. County of Dane, 2008 WI 83, 311 Wis. 2d 402, 752 N.W.2d 260, 06-2554.

82.08 Annotation Although a 2003 act changed the phrase "highway maintainable" to "highway maintained," this amendment did not change the substantive meaning of the statute. Town of Madison v. County of Dane, 2008 WI 83, 311 Wis. 2d 402, 752 N.W.2d 260, 06-2554.



82.09 County aid for dams used for bridges.

82.09  County aid for dams used for bridges. A town board may file a petition with the county board stating that the town board has voted to acquire the right to use a roadway on a dam. The petition shall contain a legal description and scale map of the dam and roadway, and shall state the amount agreed to be paid to the owner for the use of the roadway. Upon receipt of a petition, the county board shall appropriate a sum equal to 50 percent of the amount agreed to be paid for the use. The county board shall, on the order of the chairperson of the county board and county clerk, cause such sum to be paid to the treasurer of the town whenever the town board notifies the county highway commissioner that a contract for the use of the roadway has been executed.

82.09 History History: 2003 a. 214 s. 151.



82.10 Initiation of procedures.

82.10  Initiation of procedures.

82.10(1) (1)  Application for highway changes. Six or more resident freeholders may apply to the town board to have a highway laid out, altered, or discontinued. The application shall be in writing and shall be delivered to the town clerk. The application shall contain all of the following:

82.10(1)(a) (a) A legal description of the highway to be discontinued or of the proposed highway to be laid out or altered.

82.10(1)(b) (b) A scale map of the land that would be affected by the application.

82.10(2) (2) Resolution. Notwithstanding sub. (1), the town board may initiate the process of laying out, altering, or discontinuing a town highway by the introduction of a resolution. The resolution shall contain all of the following:

82.10(2)(a) (a) A legal description of the highway to be discontinued or of the proposed highway to be laid out or altered.

82.10(2)(b) (b) A scale map of the land that would be affected by the resolution.

82.10(3) (3) Notice requirements. Upon receipt of an application under sub. (1) or the introduction of a resolution under sub. (2), the board shall provide notice of the time that and the place where it will meet to consider the application or resolution. The notice shall contain a legal description of the highway to be discontinued or of the proposed highway to be laid out or altered and a scale map of the land that would be affected by the application or resolution.

82.10(4) (4) Notice recipients.

82.10(4)(a)(a) The town board or, at the town board's direction, the applicants shall publish a class 3 notice under ch. 985 and shall, at least 30 days before the hearing, give notice by registered mail to all of the following:

82.10(4)(a)1. 1. The owners of record of lands through which the highway may pass.

82.10(4)(a)2. 2. The owners of record of all lands abutting the highway.

82.10(4)(a)3. 3. The department of natural resources.

82.10(4)(a)4. 4. The county land conservation committee in each county through which the highway may pass.

82.10(4)(a)5. 5. The secretary of transportation, if the highway that is the subject of the application or resolution is located within one-quarter mile of a state trunk highway or connecting highway.

82.10(4)(a)6. 6. The commissioner of railroads, if there is a railroad highway crossing, within the portion of the highway that is the subject of the application or resolution.

82.10(4)(b) (b) If procedures are begun under sub. (1), the applicants shall bear the cost of publication. If the procedures are begun under sub. (2), the town shall bear the cost of publication.

82.10(5) (5) Lis pendens. In the case of an application under sub. (1), the applicant shall file a lis pendens under s. 840.11. In the case of a resolution under sub. (2), the board shall file a lis pendens within 10 days of the introduction of the resolution.

82.10 History History: 2003 a. 214 ss. 29, 34 to 38, 161; 2009 a. 107, 223.



82.11 Meeting.

82.11  Meeting.

82.11(1)(1) The town supervisors shall personally examine the highway or proposed highway that is the subject of an application or resolution under s. 82.10. At the time and place stated in the notice under s. 82.10, the town board shall hold a public hearing to decide, in its discretion, whether granting the application or resolution is in the public interest. Before the town board holds a public hearing on or takes any action on the application or resolution, the town board must be satisfied, by affidavit of the applicant or otherwise, that the notices in s. 82.10 (4) have been given.

82.11(2) (2)

82.11(2)(a)(a) No town official may act in laying out, altering, or discontinuing a highway if acting would result in a violation of the code of ethics under s. 19.59 or of a local ordinance enacted under s. 19.59 (1m). If a town official is prevented from acting, the remaining town officials shall act.

82.11(2)(b) (b) Every town shall have a written policy on how the town board will act on an application or resolution when there are fewer than 2 supervisors in the town who are able to act on the application or resolution. In the absence of a policy, the town clerk may act. If the town clerk is prevented from acting, the treasurer may act.

82.11 History History: 2003 a. 214 ss. 33, 40, 162.



82.12 Highway order.

82.12  Highway order.

82.12(1)(1) A town board shall make a determination upon any application or resolution to lay out, alter, or discontinue any highway within 90 days after receipt of the application or introduction of a resolution.

82.12(2) (2) If the board determines under sub. (1) to lay out, alter, or discontinue any highway, it shall issue a highway order. The highway order shall be recorded with the register of deeds for the county in which the highway is or will be located and shall be filed with the town clerk. The town clerk shall submit a certified copy of the order to the county highway commissioner. If the town has an official map, the order shall be incorporated into the official map.

82.12(3) (3) The determination not to issue a highway order shall be final for one year. No application to lay out, alter, or discontinue a highway shall be filed within one year from the date of a determination not to issue a highway order covering the highway or portion of the highway covered in the refused application.

82.12 History History: 2003 a. 214 ss. 42, 74, 76, 163.



82.13 Highways to school buildings.

82.13  Highways to school buildings. Upon being notified that a public school in a town lacks highway access, the town board shall lay out a highway to the public school, using the procedures in this subchapter. No application for the highway shall be necessary. Section 82.12 (3) shall not apply to proceedings under this section.

82.13 History History: 2003 a. 214 s. 72; Stats. 2003 s. 82.13.



82.14 Acquiring rights to land; damages from discontinuance.

82.14  Acquiring rights to land; damages from discontinuance.

82.14(1)(1) Unless the acquisition can be made by mutual agreement, the town board shall utilize the procedures under s. 32.05 to acquire rights to land for the purpose of laying out or altering a town highway.

82.14(2) (2) If lands acquired by contract for highway purposes are encumbered, and the owners of the fee and of the encumbrance do not agree on the allocation of any damages to be paid due to the taking, the damages may be paid to the clerk of the circuit court of the county in which the land is located. Upon the application of any interested party and upon not less than 5 days' written notice to the other party, the court may apportion the damages paid to the clerk among the parties.

82.14(3) (3) An owner of property abutting on a discontinued highway whose property is damaged by the discontinuance may recover damages as provided in ch. 32.

82.14 History History: 2003 a. 214 ss. 82, 164.



82.15 Appeal of a highway order.

82.15  Appeal of a highway order. Any person aggrieved by a highway order, or a refusal to issue such an order, may seek judicial review under s. 68.13. If the highway is on the line between 2 counties, the appeal may be in the circuit court of either county.

82.15 History History: 2003 a. 214.

82.15 Annotation The judge's role is administrative and not judicial. Entry of judgment is beyond a circuit judge's jurisdiction under this section. Town of Taycheedah v. Webb, 118 Wis. 2d 362, 348 N.W.2d 591 (Ct. App. 1984).

82.15 Annotation This section contemplates certiorari review under s. 68.13 as the prescribed method for review of a highway order or of a refusal to issue such an order. Section 68.13 establishes both the procedure and a time limit for seeking review of a highway order under most circumstances. Inasmuch as the plaintiffs were seeking a determination that a town's refusal to issue a highway order was not in accordance with law, they should have proceeded under s. 68.13. Dawson v. Town of Jackson, 2011 WI 77, 336 Wis. 2d 318, 801 N.W.2d 316, 09-0120.



82.16 Highway orders; presumptions.

82.16  Highway orders; presumptions.

82.16(1) (1) Every order laying out, altering, or discontinuing a highway under this chapter, and any order restoring the record of a highway, shall be presumptive evidence of the facts therein stated and of the regularity of all the proceedings prior to the making of the order.

82.16(2) (2) The validity of an order described in sub. (1), if fair on its face, is not open to collateral attack, but may be challenged in an action brought under s. 82.15.

82.16(3) (3) It shall be presumed that a release was given by the owners of the lands over which the highway was laid out and the public shall be entitled to use the full width of the highway, as laid out, without further compensation if all of the following apply:

82.16(3)(a) (a) An order laying out the highway has been filed for more than 30 years.

82.16(3)(b) (b) No award of damages or agreement or release has been filed.

82.16(3)(c) (c) The highway, or a part of the highway, has been used by the public and public money has been expended on the highway for at least 5 years.

82.16 History History: 1979 c. 323; 2003 a. 214 ss. 94 to 96, 166; Stats. 2003 s. 82.16; 2003 a. 327.



82.17 Highway papers, where filed.

82.17  Highway papers, where filed. All applications, orders, awards, bonds, and other papers relating to the laying out, altering, or discontinuing of highways under this chapter shall be promptly filed in the office of the town, city, or village clerk where the highway is located, except as otherwise specifically provided in this chapter.

82.17 History History: 2003 a. 214 s. 93; Stats. 2003 s. 82.17.



82.18 Width of highways.

82.18  Width of highways. Except as otherwise provided in this chapter, highways laid out under this chapter shall be laid out at least 66 feet wide unless, in the town board's discretion, that width is impractical. If the town board determines that a 66-foot width is impractical, the width shall be determined by the town board but shall be at least 49.5 feet in width. When no width is specified in the highway order, the highway shall be 66 feet wide.

82.18 History History: 1999 a. 97; 2003 a. 214 s. 43; Stats. 2003 s. 82.18.



82.19 Discontinuance of highways.

82.19  Discontinuance of highways.

82.19(1) (1) An unrecorded highway, or any part of an unrecorded highway, that has become or is in the process of becoming a public highway by user in any town may be discontinued using the procedures under ss. 82.10 to 82.12. Any proceedings to discontinue an unrecorded highway shall not be evidence of the acceptance at any time by the town of the highway or any part of the highway.

82.19(2) (2)

82.19(2)(a)(a) Every highway shall cease to be a public highway 4 years from the date on which it was laid out, except the parts of the highway that have been opened, traveled, or worked within that time.

82.19(2)(b) (b)

82.19(2)(b)1.1. In this paragraph, "vehicular travel" means travel using any motor vehicle required to be registered under ch. 341 or exempt from registration under s. 341.05.

82.19(2)(b)2. 2. Any highway that has been entirely abandoned as a route of vehicular travel, and on which no highway funds have been expended for 5 years, shall be considered discontinued.

82.19(2)(c) (c) This subsection does not apply to state or county trunk highways or to any highway, street, alley, or right-of-way that provides public access to a navigable lake or stream.

82.19 History History: 2003 a. 214 ss. 83 to 85, 92, 167.

82.19 Annotation Whether a highway has been entirely abandoned for a discontinuation to occur under sub. (2) depends on whether the highway has remained open to all who had occasion to use it. Even if a single family and their guests used the highway, that could be sufficient to keep it from being abandoned. Lange v. Tumm, 2000 WI App 160, 237 Wis. 2d 752, 615 N.W.2d 187, 99-3247.

82.19 Annotation An owner may not convert a public highway to a private road by taking control of the road and leading others to believe that they need permission to use it, even when the state or local government has discontinued maintenance of the road. A public highway is not entirely abandoned if it is used only by the owner of the land over which the highway lies. Under sub. (2), the identity of the user is irrelevant. Markos v. Schaller, 2003 WI App 174, 266 Wis. 2d 470, 668 N.W.2d 755, 02-1824.

82.19 Annotation That a roadway was overgrown and difficult or impossible for vehicles to travel without damage and that members of the public sought permission to use the road were considerations that underpinned a finding that the road was not open to all. Povolny v. Totzke, 2003 WI App 184, 266 Wis. 2d 852, 668 N.W.2d 834, 02-3011.

82.19 Annotation To establish abandonment under this section, the higher burden of proof of clear and convincing evidence, rather than the lower preponderance of the evidence standard, must be applied. Town of Schoepke v. Rustick, 2006 WI App 222, 296 Wis. 2d 471, 723 N.W. 2d 770, 05-3183.



82.20 Removal of fences from highway; notice.

82.20  Removal of fences from highway; notice.

82.20(1) (1) If the town board issues an order to lay out or alter a highway through enclosed, cultivated, or improved lands, the town board or highway superintendent shall give the owner or occupant of the lands through which the proposed highway will pass written notice of its, his, or her intent to remove the fences in the path of the new or altered highway. The notice shall state when the town board or highway superintendent intends to remove the fences, which shall not be less than 30 days from the date on which the notice was given to the owner or occupant. If the owner or occupant does not remove the fences before the time stated in the notice, the town board or highway superintendent shall remove the fences and may charge the landowner for the costs of the removal under s. 66.0627.

82.20(2) (2) The notice under sub. (1) shall not be sent until the time for filing an appeal under s. 82.15 has expired and no appeal was taken or until all appeals under s. 82.15 have been brought to a final determination.

82.20(3) (3) This section does not authorize the opening of a highway through enclosed, cultivated, or improved lands or the removal of fences between May 15 and September 15, except in cases of emergency to be determined by the town board.

82.20 History History: 1991 a. 316; 1999 a. 97; 2003 a. 214 ss. 77 to 79; Stats. 2003 s. 82.20.



82.21 Highways on and across town and municipal lines.

82.21  Highways on and across town and municipal lines.

82.21(1)(1)  Initiating the procedure. The procedure to lay out, alter, or discontinue a highway on the line between a town and another town, a city, or a village, or a highway extending from one town into an adjoining town, city, or village, shall begin only when one of the following occurs in each affected municipality:

82.21(1)(a) (a) Six resident freeholders of the town, city, or village deliver an application to lay out, alter, or discontinue a town line highway to the clerk of every town, city, or village that would be affected by the proposal.

82.21(1)(b) (b) The town board, city council, or village board introduces a resolution to lay out, alter, or discontinue a town line highway.

82.21(2) (2) Contents of the application or resolution. An application or resolution under sub. (1) shall contain a legal description of the highway to be discontinued or of the proposed highway to be laid out or altered and a scale map of the land that would be affected by the application. Upon completion of the requirements of sub. (1), the governing bodies of the municipalities, acting together, shall proceed under ss. 82.10 to 82.13.

82.21(3) (3) Appointment of city or village commissioners. Upon receipt of an application or introduction of a resolution, the city council or village board may appoint 3 commissioners to act on behalf of the affected city or village in all respects. The commissioners shall be duly sworn to faithfully discharge their duties as commissioners before entering upon those duties.

82.21(4) (4) Apportionment of authority and responsibility.

82.21(4)(a)(a) A highway order issued by 2 towns or by a town and a city or village may designate the part of the highway that each shall construct and repair, and pay the damages for, if any. As to the portion of the highway that the town, city, or village agrees to construct, keep in repair, and pay damages for, the town, city, or village shall have all of the authority and be subject to all of the responsibility in relation to that part of the highway as if that part were wholly located in the town, city, or village.

82.21(4)(b) (b) Two town boards or a town board and a city council or village board, meeting together, may make an order in accordance with par. (a) apportioning or reapportioning the authority and responsibility for a town line highway or any part of a town line highway that they consider advisable, if any of the following conditions exists:

82.21(4)(b)1. 1. No apportionment has been made in a highway order.

82.21(4)(b)2. 2. The highway or part of the highway had its origin in user.

82.21(4)(b)3. 3. In the judgment of the town boards, or the town board and the city council or village board, circumstances have been so altered since the last apportionment of the highway or part of the highway that the current apportionment has been rendered inequitable or impracticable.

82.21(4)(c) (c) An order made under par. (b) shall be filed with the clerk of each affected municipality and shall have the same effect as an apportionment made in connection with the original highway order.

82.21(4)(d) (d) Any written order or agreement made before August 27, 1947, by a majority of the supervisors of each town concerned, acting together, apportioning, or reapportioning a town line highway has the same effect as though made on or after August 27, 1947.

82.21(5) (5) Appeal of apportionment.

82.21(5)(a)(a) If an order laying out or altering a town line highway has not apportioned the authority and responsibility for the highway or if a municipality considers the current apportionment to be inequitable, an affected municipality may apply to the circuit judge of the county in which the affected municipality is located, for the appointment of 3 commissioners to apportion the authority and responsibility between each affected municipality. The municipality filing the application shall serve a copy of the application on the clerk of each municipality to be affected. The circuit judge may set the time and place of the hearing before the commissioners at least 10 days after the application is filed with the judge.

82.21(5)(b) (b) Upon receipt of an application under par. (a), the circuit judge shall appoint 3 residents of the county as commissioners. The commissioners shall, on not less than 10 days' notice nor more than 60 days' notice in writing to the clerk of each affected municipality, apportion the authority and responsibility of each affected municipality on account of the highway. The commissioners shall make the determination in writing and shall file the determination with the clerk of each affected municipality. The commissioners' determination shall have the same effect as an order made under sub. (4).

82.21(6) (6) Where papers filed. All awards, notices, and papers required to be filed shall be filed in the office of the clerk of each affected municipality. Any highway orders issued under this section shall be recorded with the register of deeds for any county in which the highway is or will be located.

82.21 History History: 2003 a. 214 ss. 46 to 53, 58, 60, 169.

82.21 Annotation "Acting together" in sub. (2) does not require that separate votes taken by two governing bodies in deciding an application to lay out, alter, or discontinue a public highway on or across municipal lines be counted in the aggregate as if the two bodies voted as one. Approval of both boards is necessary to approve an application. Dawson v. Town of Jackson, 2011 WI 77, 336 Wis. 2d 318, 801 N.W.2d 316, 09-0120.



82.23 Municipal line bridges.

82.23  Municipal line bridges. Unless otherwise provided by statute or agreement, every highway bridge on a city, village, or town boundary shall be repaired and maintained by any adjoining municipality in which the bridge is located. The cost of repairs and maintenance shall be paid by the adjoining municipalities in proportion to the last equalized valuation of the property in the adjoining municipalities.

82.23 History History: 2003 a. 214 s. 54.



82.25 Highway taxes for limited-use road.

82.25  Highway taxes for limited-use road. Notwithstanding s. 60.10 (1) (a) and (2) (a), the town board may levy and collect a tax on property located in a recorded and filed plat that existed on January 1, 2003, situated in a town requiring the approval of such town board, and adjoining a private road used by the public located therein, and on property adjoining, where the owner regularly uses such road which is not a portion of any town, county, state, or federal highway system, not exceeding 3 mills for each dollar of assessed valuation thereof. The proceeds of the tax shall be expended for the improvement and maintenance of any private roads used by the public located within the recorded and filed plat. The town board shall not expend any of the funds collected under this section upon a private driveway.

82.25 History History: 1985 a. 29; 1991 a. 316; 1997 a. 35; 1999 a. 96; 2003 a. 214 s. 129.



82.27 Landlocked property and property with insufficient highway access.

82.27  Landlocked property and property with insufficient highway access.

82.27(1) (1)  Definition. In this section, "advantages" means the greater of the following:

82.27(1)(a) (a) The increase in value of the landlocked property after the highway is laid out or the way or road is widened.

82.27(1)(b) (b) The administrative costs under sub. (5), and the estimated cost of constructing or widening the highway, including both the cost of constructing a turnaround, if one is necessary, and the damages paid to the owner of the land over which the highway is laid out or the way or road is widened.

82.27(2) (2) Application. The owner of real estate located within a town may apply to the town board to have a highway laid out to the owner's land. Except as provided in sub. (7), the application shall be delivered to the town clerk of the town in which the real estate is located. The application shall contain an affidavit, executed by the applicant, that describes the affected real estate and recites facts that satisfy the board that the circumstances either in par. (a) or in par. (b) exist:

82.27(2)(a) (a) The real estate is shut out from all public highways by being surrounded by real estate owned by other persons, or by real estate owned by other persons and by water, and that the owner is unable to purchase a right-of-way to a public highway from the owners of the adjoining real estate or that such a right-of-way cannot be purchased except at an exorbitant price, which price shall be stated in the affidavit.

82.27(2)(b) (b)

82.27(2)(b)1.1. The owner is the owner of a private way or road, whose width shall be stated in the affidavit, that leads from the described real estate to a public highway but the way or road is too narrow to afford the owner reasonable access from the described real estate to the public highway; and

82.27(2)(b)2. 2. The owner is unable to purchase a right-of-way from the described real estate to a public highway, or is unable to purchase land on either or both sides of the existing way or road to make the way or road of sufficient width or that the right-of-way or additional land cannot be purchased except at an exorbitant price, which price shall be stated in the affidavit.

82.27(3) (3) Setting the hearing date; notice. Upon receipt of an application under sub. (2), the town board shall set a time and place to conduct a hearing regarding the application. The hearing shall be held after 10 days and within 30 days of the receipt of the application by the town board. Notice of the time and place of the hearing shall be served as required by s. 82.10 and published as a class 2 notice under ch. 985.

82.27(4) (4) Hearing.

82.27(4)(a)(a) The town board shall meet at the time and place stated in the notice and decide, in its discretion, whether to grant the application. The board may grant the application by either laying out a new highway across the surrounding land or by adding land to the existing way or road described in the affidavit. If the board decides to lay out a new highway, the new highway shall be at least 66 feet wide unless the board determines this width to be impracticable. If the board decides to widen an existing way or road, the resulting highway shall not be less than 49.5 feet nor more than 66 feet in width.

82.27(4)(b) (b) The town board shall determine the damages to the owner or owners of the real estate on which the highway shall be laid out or from whom land shall be taken and the advantages to the applicant. The town board may not determine damages in an amount exceeding the price stated in the affidavit of the applicant.

82.27(4)(c) (c) Upon laying out a highway or widening a private way or road, the town board shall issue a highway order. If it is necessary to include a turnaround, the turnaround shall be laid out on the applicant's land. The applicant shall pay the town treasurer the amount determined as advantages within 30 days of the board's decision. Within 10 days of payment, the town board shall file the order with the town clerk and record the order with the register of deeds for the county in which the land is located.

82.27(5) (5) Charging costs to the applicant. If the town board grants the application, the items listed in pars. (a) to (d) may be included in the determination of advantages. If the town board denies the application, 50 percent of all of the following may be charged to the applicant as a special charge under s. 66.0627:

82.27(5)(a) (a) Attorney fees reasonably incurred by the town.

82.27(5)(b) (b) The cost of any survey or the fee of any expert on valuation, or both, reasonably incurred by the town.

82.27(5)(c) (c) Administrative costs such as clerical costs and publication costs.

82.27(5)(d) (d) If special meetings are held only for the purpose of considering the application, per diem compensation for the supervisors.

82.27(6) (6) Real estate landlocked by sale. In a town, if the owner of land that is accessible or that is provided with an easement to a public highway subdivides and transfers any part of the land, the owner shall provide a cleared easement at least 66 feet in width that shall be continuous from the highway to the part of the subdivision sold. If the seller fails to provide the required easement, the town board may, pursuant to proceedings under this section, lay out a road at least 66 feet wide from the inaccessible land to the public highway over the remaining lands of the seller without assessment of damages or compensation to the seller.

82.27(7) (7) Laying out a highway to an adjoining town. If it is impracticable to lay out a highway to an existing highway that is in the town where the land is situated, a landowner may apply to have a highway laid out to a highway in an adjoining town. The application shall comply with the requirements of sub. (2), except that the affidavit shall also state that it is impracticable to lay out a new highway to an existing highway in the town where the land is located and that it is practicable to lay out a highway to an existing highway in the adjoining town. The owner shall execute the application in duplicate and present one copy to the clerk of the town where the land is located and one copy to the clerk of the town where the proposed highway is to be laid out. The town boards shall proceed as provided in this section, except that all orders and notices shall be signed by both boards, and all papers required to be filed shall be made in duplicate and filed with each town clerk. The applicant shall pay the amount determined as advantages to the treasurer of the town in which the applicant's land is situated within 30 days of the decision. The order shall be recorded within 10 days of payment. All damages assessed shall be paid by the town where the applicant's land is situated.

82.27(8) (8) Highway to islands in Mississippi River.

82.27(8)(a)(a) The owner of an island in the bottoms of the Mississippi River may submit an application under this section if the island is shut out from the bank of the river and from all highway access by islands, sloughs, and the lands of others, and the owner cannot purchase any highway access at a reasonable price.

82.27(8)(b) (b) The application shall describe the affected land and shall contain an affidavit that recites the facts in par. (a).

82.27(8)(c) (c) The town shall not be liable for lack of repair or for defects in a highway laid out pursuant to this subsection, nor shall the town be liable for any accident or injury on a highway laid out under this subsection.

82.27(9) (9) Limit on applications. The determination to deny an application under this section shall be final for the term of 3 years. No application to lay out a highway to the same property shall be considered within 3 years from the date of the refusal.

82.27(10) (10) Highway to remain public for at least 2 years. A highway laid out under this section shall be a public road and shall remain and be maintained as a public road for at least 2 years from the date of the order.

82.27 History History: 2003 a. 214 ss. 63 to 71, 170.

82.27 Annotation A town board need not lay the road over land of the seller under former s. 80.13 (5) [now sub. (6)] but may lay the road over land of another under former s. 80.13 (3) [now sub. (4)]. Gaethke v. Town of Clay Banks, 86 Wis. 2d 495, 273 N.W.2d 764 (1979).

82.27 Annotation In the exercise of the discretion provided for under former s. 80.13 (3) [now sub. (4)], the town board may elect not to lay out a town road at all. Tagatz v. Township of Crystal Lake, 2001 WI App 80, 243 Wis. 2d 108, 626 N.W.2d 876, 00-1035.



82.28 Highways and bridges on state boundaries.

82.28  Highways and bridges on state boundaries. The board of any town or county that is bounded in part by a river or a highway that is also a state boundary line may enter into an agreement with any adjoining municipality or county in the other state for the maintenance, construction, and reconstruction of boundary line highways and bridges. The costs shall be apportioned by agreement.

82.28 History History: 2003 a. 214.



82.29 Highways abutted by state park lands; discontinuance or relocation.

82.29  Highways abutted by state park lands; discontinuance or relocation. Any part of a highway lying wholly within state park lands may be discontinued or relocated by the state agency having jurisdiction over the state park by filing written notice of the discontinuance or relocation with the clerk of the municipality that has jurisdiction over the highway and upon approval by the municipality after holding a hearing as provided in s. 82.10. No discontinuance or relocation under this section may deprive a landowner of all highway access. This section does not apply to state trunk highways or connecting highways.

82.29 History History: 1977 c. 29 s. 1654 (3); 2003 a. 214 s. 30; Stats. 2003 s. 82.29.



82.31 Validation of highways.

82.31  Validation of highways.

82.31(1) (1)  Recorded highways. Any recorded highway that has been laid out under this chapter is a legal highway only to the extent that it has been opened and worked for 3 years. Any laid out highway that has not been fully and sufficiently described or recorded or for which the records have been lost or destroyed is presumed to be 66 feet wide.

82.31(2) (2) Unrecorded highways.

82.31(2)(a)(a) Except as provided in pars. (b) and (c), any unrecorded highway that has been worked as a public highway for 10 years or more is a public highway and is presumed to be 66 feet wide.

82.31(2)(b) (b) No road or bridge built upon the bottoms and sloughs of the Mississippi River by citizens or a municipality of any other state shall become a legal highway or a charge upon the town in which the road is located unless upon petition the highway is legally laid out by the town board.

82.31(2)(c) (c) No lands granted for highway purposes that did not become a legal highway prior to July 1, 1913, shall become a legal highway unless the grant is accepted by the town board or by the town meeting of the town where the lands and proposed highway are located, and until a resolution of acceptance of the grant is recorded in the office of the town clerk.

82.31 History History: 2003 a. 214 ss. 21 to 23.

82.31 Annotation When a governmental unit shows public use of a road for 20 years or public maintenance for 10 years, a landowner claiming that the road is private has the burden of proving permissive use. Ruchti v. Monroe, 83 Wis. 2d 551, 266 N.W.2d 309 (1978).

82.31 Annotation When a highway was established by user, the existence of ancient fences within 2 rods of either side of the center of the highway was sufficient to rebut the sub. (2) presumption that the highway was 4 rods in width. Threlfall v. Town of Muscoda, 190 Wis. 2d 121, 527 N.W.2d 367 (Ct. App. 1994).

82.31 Annotation The test under sub. (2) for whether a highway has been "worked" is whether the work demonstrates the public's ownership of the road so that the public use of the road is not merely permissive. Continuous work on a road by a public entity is more likely to demonstrate ownership than sporadic work. County of Langlade v. Kaster, 202 Wis. 2d 448, 550 N.W.2d 722 (Ct. App. 1996), 95-2694.

82.31 Annotation When documents indicate an intent to dedicate roadways to the public, in the absence of official acceptance by the municipality, prior acceptance by the general public users prevents revocation of the offer to dedicate. Nothing prevents the acceptance of the ongoing offer by a municipality. Upon formal acceptance the municipality becomes liable for maintenance and for damages that might result from defects. Cohn v. Town of Randall, 2001 WI App 176, 247 Wis. 2d 118, 633 N.W.2d 674, 00-2176.

82.31 Annotation A street is presumed to be 66 feet wide unless rebutted, by a preponderance of the evidence, by those contending that the street is some other width. Village of Brown Deer v. Balisterri, 2013 WI App 137, ___ Wis. 2d ___, ___ N.W.2d ___, 13-0748.

82.31 Annotation The general definition of highway in s. 990.01 (12) governs and does not have any limitation restricting the definition to vehicular traffic. Case law has extended the definition of highway to include roads, streets, bridges, sidewalks, driveway aprons, and shoulders of the highway. Village of Brown Deer v. Balisterri, 2013 WI App 137, ___ Wis. 2d ___, ___ N.W.2d ___, 13-0748.

82.31 Annotation Rights-of-way boundaries of nondedicated roads are discussed. 69 Atty. Gen. 87.



82.33 Lost records; how restored; effect.

82.33  Lost records; how restored; effect.

82.33(1) (1) Whenever the record of the laying out of any highway has been lost or destroyed, the board of the town in which the highway is located, upon notice being served in accordance with s. 82.10 (4), may make a new record of the highway. The notice shall state the time when and the place where the board will decide whether to make the new record. The notice shall contain a legal description of the highway for which the proposed record will be made and a scale map of the land that would be affected. Notice need not be given to persons who waive the notice or consent to the issuance of the order.

82.33(2) (2) At the time and place stated in the notice, the town board shall hold a public hearing regarding the proposed new record, and shall make a new record as it considers proper. If the board finds that the highway is a legal highway, the record of which has been lost or destroyed, the board shall issue a written order stating those facts and specifying the course, width, and other pertinent description of the highway. The order shall be filed with the town clerk and recorded in the office of the register of deeds for the county in which the highway is located. Any number of highways may be included in one notice or order under this section. A failure or refusal to make a new record for any highway does not preclude a subsequent proceeding for that purpose.

82.33(3) (3) Any person through whose land a highway described in an order filed under sub. (2) passes may appeal under s. 82.15 on the grounds that the highway described in the order was not a legal highway in fact. No person may call into question the regularity of proceedings under this section except owners of land on whom notice should have been served but in fact was not and persons claiming under those owners.

82.33 History History: 1999 a. 97; 2003 a. 214 s. 98; Stats. 2003 s. 82.33.



82.35 Temporary highways and detours; damages.

82.35  Temporary highways and detours; damages.

82.35(1)(1) The town board, upon its own motion, may lay out and open temporary highways through any lands in the following situations:

82.35(1)(a) (a) When any highway is practically impassable or dangerous to travel.

82.35(1)(b) (b) When the town board considers it necessary to suspend travel on a highway or on any part of a highway due to construction, repair, or other reasons.

82.35(2) (2)

82.35(2)(a)(a) The board may contract in writing with the owner or lessee of any land through which it proposes to lay out a temporary highway, as to the location of the highway, and the damages that the owner or lessee is to receive. The contract shall be filed with the town clerk.

82.35(2)(b) (b) In the absence of a contract under par. (a), the board shall determine the location of the temporary highway and the award of damages. Unless an emergency exists, the board shall serve the landowner with notice of the location of the highway and the award of damages and shall provide the landowner with 48 hours to object. The town board shall file a written order with the town clerk specifying the location of the temporary highway and the damages awarded.

82.35(2)(c) (c) The owner or occupant of any land occupied by a temporary highway may, at any time after it is opened and within 30 days after it is vacated or discontinued, apply to the town board to determine the owner's or occupant's damages.

82.35(3) (3) If a temporary highway is opened in connection with or on account of road or bridge construction, the damages agreed upon or awarded pursuant to this section may be treated as part of the construction cost and paid out of the construction funds.

82.35(4) (4) A temporary highway shall exist only so long as needed and shall be considered vacated and discontinued when the permanent highway is again opened for public travel.

82.35 History History: 1991 a. 316; 2003 a. 214 ss. 124 to 127, 172; Stats. 2003 s. 82.35.



82.37 Tunnel under highway by landowner.

82.37  Tunnel under highway by landowner. The owner of land on both sides of a town highway may construct a tunnel under the highway, and may erect fences that are necessary for the use of the tunnel. The tunnel shall not interfere with or endanger travel on the highway. The owner shall maintain the tunnel and shall be liable for all damages that occur as a result of the failure to keep the tunnel in repair. Unless authorized by a town meeting, the tunnel shall not be less than 25 feet in length. The electors of the town at an annual town meeting may authorize the construction of a tunnel that is less than 25 feet, but at least 16 feet in length.

82.37 History History: 1989 a. 56, 359; 2003 a. 214 s. 138; Stats. 2003 s. 82.37.



82.50 Town road standards.

82.50  Town road standards.

82.50(1)(1) The following minimum geometric design standards are established for improvements on town roads: - See PDF for table

82.50(1)(a) (a) Local service, intermittent traffic

82.50(1)(a)1. 1. Right-of-way 3 rods

82.50(1)(a)2. 2. Roadway width 20 feet

82.50(1)(a)3. 3. Surface width 16 feet

82.50(1)(b) (b) Under 100 ADT

82.50(1)(b)1. 1. Right-of-way 3 rods

82.50(1)(b)2. 2. Roadway width 24 feet

82.50(1)(b)3. 3. Surface width 18 feet

82.50(1)(b)4. 4. Maximum grades 9%-11%

82.50(1)(c) (c) 100 to 250 ADT

82.50(1)(c)1. 1. Right-of-way 4 rods

82.50(1)(c)2. 2. Roadway width 26 feet

82.50(1)(c)3. 3. Surface width 20 feet

82.50(1)(c)4. 4. Maximum grades 8%-11%

82.50(1)(d) (d) 251 to 400 ADT

82.50(1)(d)1. 1. Right-of-way 4 rods

82.50(1)(d)2. 2. Roadway width 32 feet

82.50(1)(d)3. 3. Surface width 22 feet

82.50(1)(d)4. 4. Maximum grades 6%-8%

82.50(1)(d)5. 5. Curvature 6°-12.5°

82.50(1)(e) (e) 401 to 1,000 ADT

82.50(1)(e)1. 1. Right-of-way 4 rods

82.50(1)(e)2. 2. Roadway width 34 feet

82.50(1)(e)3. 3. Surface width 22 feet

82.50(1)(e)4. 4. Maximum grades 5%-8%

82.50(1)(e)5. 5. Curvature 5 °-12.5°

82.50(1)(f) (f) 1,001 to 2,400 ADT

82.50(1)(f)1. 1. Right-of-way 4 rods

82.50(1)(f)2. 2. Roadway width 44 feet

82.50(1)(f)3. 3. Surface width 24 feet

82.50(1)(f)4. 4. Maximum grades 5%-7%

82.50(1)(f)5. 5. Curvature 4.5°-7.5°

82.50(1)(g) (g) Over 2,400 State trunk standards

82.50(2) (2) The department may approve deviations from the minimum standards in special cases where the strict application of the standards is impractical and where such deviation is not contrary to the public interest and safety and the intent of this section.

82.50(3) (3) This section does not apply to improvements on town roads existing on October 1, 1992.

82.50 History History: 1981 c. 20; 1987 a. 137 s. 6; 1989 a. 56; 1991 a. 39; 1993 a. 490; 1999 a. 85; 2003 a. 214 s. 182; Stats. 2003 s. 82.50.



82.51 Rules for town road bridge standards.

82.51  Rules for town road bridge standards. The department shall establish by rule uniform minimum design standards for the improvement of town road bridges.

82.51 History History: 1981 c. 20; 1987 a. 137 s. 6; 2003 a. 214 s. 83; Stats. 2003 s. 82.51.



82.52 Rules for town road standards.

82.52  Rules for town road standards. The department shall establish by rule uniform minimum geometric standards for the improvement of existing town roads.

82.52 History History: 1991 a. 39; 2003 a. 214 s. 184; Stats. 2003 s. 82.52.






83. County highways.

83.001 Definition.

83.001  Definition. In this chapter, "department" means the department of transportation.

83.001 History History: 1985 a. 223.



83.01 County highway commissioner.

83.01  County highway commissioner.

83.01(1) (1)  Election or appointment.

83.01(1)(a)(a) Except as provided under pars. (b) and (c), the county board shall elect a county highway commissioner. If the county board fails to elect a county highway commissioner, the county shall not participate in state allotments for highways.

83.01(1)(b) (b) In counties having a population of 500,000 or more, the county highway commissioner shall also be the director of public works. The person holding the position of county highway commissioner and director of public works, under the classified service, on June 16, 1974, shall continue in that capacity under civil service status until death, resignation or removal from such position. Thereafter the county executive shall appoint as successor a director of transportation who shall assume the duties of county highway commissioner and director of public works and is subject to confirmation by the county board, as provided in s. 59.17 (2) (bm).

83.01(1)(c) (c) Except as provided under par. (b), in any county with a county executive or a county administrator, the county executive or county administrator shall appoint and supervise the county highway commissioner. The appointment is subject to confirmation by the county board unless the county board, by ordinance, elects to waive confirmation or unless the appointment is made under a civil service system competitive examination procedure established under s. 59.52 (8) or ch. 63. Notwithstanding s. 83.01 (7) (a) and (b), the highway commissioner is subject only to the supervision of the county executive or county administrator.

83.01(2) (2) Term.

83.01(2)(a)(a) Unless the county board establishes a different term of service by ordinance, the county highway commissioner shall serve for a term of 2 years, except as provided in par. (b).

83.01(2)(b) (b) Unless the county board establishes a different term of service under par. (a), upon his or her first election or appointment the county highway commissioner shall serve until the first Monday in January of the 2nd year succeeding the year of the election or appointment.

83.01(3) (3) Salary. The salary of the county highway commissioner shall be as determined under s. 59.22.

83.01(4) (4) Office and assistants. The county board shall provide the county higher commissioner with suitable offices and such assistants as are necessary for the proper performance of the commissioner's duties.

83.01(5) (5) Bond. The county highway commissioner shall give bond in such sum as the county board shall from time to time require.

83.01(6) (6) Payment of salaries. The salaries, expenses of maintaining an office and the necessary traveling expenses of the county highway commissioner, assistants and special highway patrolmen in counties having such patrolmen may be paid monthly out of the general fund after being audited and approved by the county highway committee. All such expenditures out of the general fund shall be reimbursed out of moneys received under s. 86.30.

83.01(7) (7) Duties.

83.01(7)(a)(a) Except as provided under s. 83.015 (2) (b), the county highway commissioner shall have charge, under the direction of the county highway committee, of the construction of highways built with county aid and of the maintenance of all highways maintained by the county.

83.01(7)(b) (b) Except as provided under s. 83.015 (2) (b), the county highway commissioner shall perform all duties required by the county board and by the county highway committee and shall do or cause to be done all necessary engineering and make all necessary examinations for the establishment, construction, improvement and maintenance of highways. The county highway commissioner shall establish such grades and make such surveys and maps or cause the same to be made as the commissioner considers proper, and examine the highways and report as to the condition of roads, bridges and culverts, and make estimates of the cost of the improvement thereof, and of the cost of any relocation when required to do so or when the commissioner considers the same reasonably necessary.

83.01(7)(c) (c) The county highway commissioner shall have charge of all county road machinery and tools, and shall be responsible to the county board for their proper maintenance, repair and storage, and shall in the annual report required under par. (d) make a complete inventory of the same, which inventory shall show the date of purchase, the location and condition of such machinery and tools, and the cost and present value thereof.

83.01(7)(d) (d) The county highway commissioner shall make an annual report to the department and to the county board at its annual meeting containing an itemized statement of all expenditures made from the county road and bridge fund during the year ending November 1. The commissioner shall include in the report an itemized estimate of the amount needed to properly maintain the county trunk highways in the county for the succeeding year and shall make such recommendations as deemed advisable.

83.01(7)(e) (e) The county highway commissioner and the commissioner's employees may enter private lands for the purpose of making surveys or inspections.

83.01(7)(f) (f) Whenever any fence encroaches upon any highway on the county trunk or state trunk system, the county highway commissioner may issue an order requiring the owner or occupant of the land to which such fence is appurtenant to remove the fence from the highway within 30 days. The order shall be served personally or by registered mail. If the fence is not sooner removed the commissioner shall, after the expiration of 30 days, remove the fence. The commissioner shall keep an accurate account of the expense thereof which shall be paid by the county. The expense shall be charged to the town in which such lands are situated and shall be added to its tax roll as a special tax against such lands, and shall be collected and accounted for as other county taxes are. If the claim of encroachment is disputed, the dispute shall be decided in the manner prescribed by s. 86.04 (3).

83.01(7)(g) (g) The county commissioner shall compile and maintain a record of the laying out, alteration, or discontinuance of all highways in the county outside the limits of cities and villages. The record shall be known as the county highway register and be kept in the manner or form prescribed by the department. The county highway commissioner or agents shall have access to the records of town clerks and may have temporary custody of such as are necessary for the purpose of making accurate and appropriate copies thereof. The department shall assist in the compilation of the records and shall furnish to the county highway commissioner such information as the department deems appropriate relative to the laying out of military, territorial, and such other roads as have been authorized by the legislature. The information contained in the county highway register shall be kept together in a location within the county that provides a safe repository for records as determined by the county board and shall be accessible to the public. Such county highway register may be supplemented from time to time by the county highway commissioner and such supplemental information is to be treated in the same fashion as the original county highway register all of which shall be admissible in evidence.

83.01 History History: 1973 c. 262; 1977 c. 29 ss. 1654 (8) (c), (d), (f), 1656 (43); 1977 c. 273; 1981 c. 217; 1985 a. 29; 1985 a. 223 s. 5; 1989 a. 171; 1991 a. 316; 1995 a. 201; 1997 a. 35; 2005 a. 41, 401.

83.01 Annotation Counties are without the power to furnish equipment or supplies or to contract to do repair work on private roads and driveways. 61 Atty. Gen. 304.

83.01 Annotation County highway commissioners are appointed by the county board. Their salary is to be fixed, and may be changed during their term, under s. 59.15 (2) [now 59.22(2)]. 63 Atty. Gen. 286.

83.01 Annotation A county board may provide for an indefinite term of office for a highway commissioner. 80 Atty. Gen. 46.



83.013 County traffic safety commissions.

83.013  County traffic safety commissions.

83.013(1) (1)

83.013(1)(a)(a) For each county, the county highway commissioner or a designated representative, the chief county traffic law enforcement officer or a designated representative, the county highway safety coordinator, and a representative designated by the county board from each of the disciplines of education, medicine and law and 3 representatives involved in law enforcement, highways and highway safety designated by the secretary of transportation shall comprise a traffic safety commission that shall meet at least quarterly to review traffic accident data from the county and other traffic safety related matters. The county board chairperson, or the county executive or county administrator in a county having such offices, may appoint additional persons to serve as a member of the county traffic safety commission. The commissions shall designate a person to prepare and maintain a spot map showing the locations of traffic accidents on county and town roads and on city and village streets if the population of the city or village is less than 5,000 and to maintain traffic accident data received from cities, villages and towns with a population of 5,000 or more under s. 66.0141. Upon each review, the commission shall make written recommendations for any corrective actions it deems appropriate to the department, the county board, the county highway committee or any other appropriate branch of local government.

83.013(1)(b) (b) Counties may combine for the purposes of par. (a), if desired.

83.013(1)(c) (c) The commissions shall file a report on each meeting with the department.

83.013(2) (2) The department shall furnish each commission with traffic accident data and uniform traffic citation data for the rural, federal, state, and county highways in the jurisdictions represented in each commission, which shall identify the accident rates and arrest rates on their highways, and shall also furnish a suitable map for use in spotting accidents.

83.013 History History: 1971 c. 125, 279; 1975 c. 381, 421; 1977 c. 29; 1981 c. 314; 1983 a. 291; 1985 a. 223 s. 5; 1993 a. 246; 1997 a. 27; 1999 a. 150 s. 672.



83.015 County highway committee.

83.015  County highway committee.

83.015(1) (1)  Election; compensation; term.

83.015(1)(a)(a) Except as otherwise provided in par. (c) each county board at the annual meeting shall by ballot elect a committee of not less than 3 nor more than 5 persons, to serve for one year, beginning either as soon as elected or on January 1 following their election, as designated by the county board, and until their successors are elected. Any vacancy in the committee may be filled until the next meeting of the county board by appointment made by the chairperson of the board. The committee shall be known as the "county highway committee", and shall be the only committee representing the county in the expenditure of county funds in constructing or maintaining, or aiding in constructing or maintaining highways.

83.015(1)(b) (b) The members of the county highway committee shall be reimbursed for their necessary expenses incurred in the performance of their duties, and shall be paid the same per diem for time necessarily spent in the performance of their duties as is paid to members of other county board committees, not, however, exceeding $500 for per diem, in addition to necessary expenses, to any member in any year. A different amount may be fixed as a maximum by the county board.

83.015(1)(c) (c) Notwithstanding par. (a), each county board may fix the number of members on the county highway committee, the membership, manner of appointment, method of filling vacancies and the terms of the members.

83.015(1)(d) (d) The town chairperson of each town in which county aid construction is performed shall be a member of the county highway committee, or shall act with such committee, on all matters affecting such construction in the town, if the town has voted a portion of the cost thereof.

83.015(2) (2) Powers and duties.

83.015(2)(a)(a) Except as provided under par. (b), the county highway committee shall purchase and sell county road machinery as authorized by the county board, determine whether each piece of county aid construction shall be let by contract or shall be done by day labor, enter into contracts in the name of the county, and make necessary arrangements for the proper prosecution of the construction and maintenance of highways provided for by the county board, enter private lands with their employees to remove weeds and brush and erect or remove fences that are necessary to keep highways open for travel during the winter, direct the expenditure of highway maintenance funds received from the state or provided by county tax, meet from time to time at the county seat to audit all payrolls and material claims and vouchers resulting from the construction of highways and perform other duties imposed by law or by the county board.

83.015(2)(b) (b) In any county with a highway commissioner appointed under s. 83.01 (1) (b) or (c), the county highway committee shall be only a policy-making body determining the broad outlines and principles governing administration and the county highway commissioner shall have the administrative powers and duties prescribed for the county highway committee under par. (a), sub. (3) (a) and ss. 27.065 (4) (b) and (13), 32.05 (1) (a), 82.08, 83.01 (6), 83.013, 83.018, 83.025 (1) and (3), 83.026, 83.035, 83.04, 83.05 (1), 83.07 to 83.09, 83.12, 83.14 (6), 83.17, 83.18, 83.42 (3) and (4), 84.01 (5), 84.06 (3), 84.07 (1) and (2), 84.09 (1), (3) (a) to (c) and (4), 84.10 (1), 86.04 (1) and (2), 86.07 (2), 86.19 (3), 86.34 (1m), 114.33 (5), 349.07 (2), 349.11 (4) and (10) and 349.15 (2). No statutory power, duty or function specified elsewhere for the county highway commissioner may be deemed impliedly repealed for the sole reason that reference to it has been omitted in this paragraph.

83.015(3) (3) Cost accounting system.

83.015(3)(a)(a) Each county board, except in counties of a population of 500,000 or over, shall provide for and require the county highway committee and county highway department to use the system of cost accounting devised by the department of revenue.

83.015(3)(b) (b) Any variations, adjustments, corrections and revisions in the system shall be made annually so as to be effective on January 1 of each year following the proposed change.

83.015(3)(c) (c) Any changes so proposed in order to become effective shall be mutually agreed upon by the department and a majority of the county highway departments of the state.

83.015(3)(d) (d) The department may insist on the adoption of the uniform system in any county before entering into agreements with such county for the maintenance of state trunk highways.

83.015 History History: 1971 c. 211 s. 124; 1977 c. 29 ss. 915, 1654 (8) (c); 1979 c. 110, 147; 1985 a. 29; 1985 a. 223 ss. 2, 5; 1987 a. 27; 1989 a. 56 s. 258; 1997 a. 27; 2003 a. 214; 2013 a. 20.

83.015 Annotation This section does not preclude county boards from auditing county highway committee vouchers prior to payment thereof from county funds. However, the board's audit authority is limited to determining whether the expenditure is within the scope of the committee's statutory or delegated authority. 63 Atty. Gen. 136.



83.016 Traffic patrol officers, appointment, duties, bond.

83.016  Traffic patrol officers, appointment, duties, bond.

83.016(1)(1) The county board, or one of its committees to which it may delegate such authority, may appoint traffic officers for the enforcement of laws relating to the highways or their use, or the maintenance of order upon or near the highways. Traffic officers may arrest without warrant any person who, in their presence, violates any law relating to highways or the maintenance of order upon or near highways. Any traffic officer, sheriff, constable or other police officer may make such arrest without warrant on the request of any other traffic officer, sheriff, constable or police officer in whose presence any such offense has been committed. The appointment of any traffic officer may be revoked at any time by the county board or one of its committees to which it may delegate such authority. No traffic officer shall receive or accept from or for any person he or she has arrested, any money or other thing of value, as or in lieu of bail or for the person's appearance before a court, or to cover or be applied to the payment of fines or costs, or as a condition of such person's release.

83.016(2) (2) Traffic officers, before exercising their powers, shall be provided with a badge by the county board or its designee which shall be worn when on duty.

83.016(3) (3) Traffic officers shall furnish bonds in a sum fixed by the county board to indemnify the county for any and all claims arising out of the performance of their duties. The cost of such bonds shall be paid by the county. In lieu of furnishing bonds, such officers may be included in a schedule or blanket bond under s. 19.07 (1) (b).

83.016 History History: 1977 c. 29 s. 1654 (7) (b); 1977 c. 43, 203.



83.018 Road supplies; committee may sell to municipalities.

83.018  Road supplies; committee may sell to municipalities. The county highway committee is authorized to sell road building and maintenance supplies on open account to any city, village, town or school district within the county; and any such city, village, town or school district is authorized to purchase such supplies.

83.018 Annotation It is permissible for a county highway department to sell road sand or salt to municipalities, either for their own use or for resale, if, in good faith, county officials believe that the purchaser does not intend to resell the sand or salt for a private purpose. Generally, a county may not sell road maintenance supplies to a private party that intends to resell the supplies on the private market. OAG 2-01.



83.02 County aid highways.

83.02  County aid highways.

83.02(1)(1) The system of prospective state highways heretofore selected by the county boards and approved by the highway commission are hereby validated but without prejudice to the exercise of the power to change such systems. Such systems are hereby designated as the county aid highway system.

83.02(2) (2) The department, on the petition of at least 100 freeholders, may, after investigation, make such alterations in the system of county aid highways as it deems necessary to serve the public interest.

83.02(3) (3) The county board may alter such systems as provided in s. 83.025 (1).

83.02 History History: 1977 c. 29 s. 1654 (8) (c); 1977 c. 418 s. 924 (48); 1985 a. 223 ss. 3, 5.



83.025 County trunk highways.

83.025  County trunk highways.

83.025(1) (1)

83.025(1)(a)(a) The systems of county trunk highways heretofore selected by county boards and approved by the department are hereby validated. Changes may be made in the county trunk system by the county board as provided in this section. The county board in making the changes may order the county highway committee to lay out new highways and acquire the interests necessary by the procedures under s. 83.08. A county board may not make additions to a county trunk system from a city or village street or town road without the consent of the department and of the governing body of the city, village or town in which the proposed addition is located. A county board may not make deletions from a county trunk system without the approval of the department, and, except as provided in this paragraph and par. (d), without the approval of the governing body of the city, village or town in which the proposed deletion is located or, in the case of a proposed deletion affecting more than one city, village or town, without the approval of a majority of the governing bodies of such cities, villages or towns.

83.025(1)(b) (b) The county board, or the county highway committee, shall, by conference with the boards or highway committees of adjoining counties, or otherwise, cause their respective county trunk systems to join so as to make continuous lines of travel between the counties. Any highway which is a part of the county trunk system shall, by virtue thereof, be a portion of the system of county aid highways.

83.025(1)(c) (c) Any city or village street or portion thereof selected as a portion of the county trunk system prior to May 1, 1939, shall be a portion of the county trunk system. All streets or highways in any city or village over which is routed a county trunk highway or forming connections through the city or village between portions of the county trunk highway system shall be a part of the county trunk system unless the governing body of the city or village, by resolution, removes the street or highway from the system, but the removal shall apply only to that portion of any street or highway which is situated wholly within the city or village.

83.025(1)(d) (d) In counties having a population of 500,000 or more the county board may remove from the county trunk highway system any part thereof which lies within an incorporated village or city, but the removal shall not be effected until one year after annexation proceeding affecting the area in question has become final.

83.025(1)(e) (e) Whenever a county has completed a functional and jurisdictional classification of highways and the classification plan has been approved by the county board, the local governing bodies and the department, those roads and streets allocated to the county's jurisdiction will be known as county trunk highways. Additions and deletions from the county trunks under this paragraph in the various municipalities may be made as provided in pars. (a) and (d).

83.025(2) (2) The county trunk system shall be marked and maintained by the county. No county shall be responsible for the construction and maintenance of a city or village street on the county trunk highway system to a greater width than are those portions of such system outside the village or city and connecting with such street. When a portion of a county trunk highway extending from one county to another has less mileage than is practical for a patrol section, such portion shall be patrolled by the county in which the major portion of the highway lies, and each county shall bear its proportionate share of the expense of maintenance, payable monthly. The marking and signing of the county trunk highway systems shall be uniform throughout the state, as prescribed by the department.

83.025(3) (3) The county highway committee, subject to the approval of the county board, may enter into agreements with the department as provided in s. 86.25 (2).

83.025 History History: 1973 c. 160; 1977 c. 29 s. 1654 (8) (d); 1985 a. 223; 1993 a. 246.

83.025 Annotation Sub. (1), as amended by ch. 160, laws of 1973, does not require counties to develop a functional and jurisdictional classification of highways. Nor is a properly approved classification plan a prerequisite to a county board's exercise of its authority pursuant to sub. (1) to incorporate town roads into the county trunk highway system without prior approval of town boards. 63 Atty. Gen. 125.



83.026 Federal aid secondary highways.

83.026  Federal aid secondary highways. The county highway committee shall cooperate with the department in the selection of a system of federal aid secondary and feeder roads within the meaning of the Federal Aid Road Act approved July 11, 1916 (39 Stats. at L. 355), and all acts amendatory thereof and supplementary thereto. The county highway committee shall request and consider recommendations from the governing bodies of municipalities within the county as to eligible highways and streets within such municipalities to be selected as part of such system. The highways and streets selected by the committee to be a part of such system shall be subject to the approval of the county board.

83.026 History History: 1977 c. 29 s. 1654 (8) (c); 1985 a. 223 s. 5.



83.027 Controlled-access highways.

83.027  Controlled-access highways.

83.027(1) (1)  Authority of county board; procedure. The legislature declares that the effective control of traffic entering upon or leaving intensively traveled highways is necessary in the interest of public safety, convenience and the general welfare. The county board may designate as controlled-access highways the portions of the county trunk system on which, after traffic engineering surveys, investigations and studies, it finds, determines and declares that the average traffic potential is in excess of 1,000 vehicles per 24-hour day, except such controlled-access designation shall not be effective in cities, villages and towns until the decision of the county board has been referred to and approved by the governing body of such city, village or town. Such designation of a portion of any county trunk highway in any county as a controlled-access highway shall not be effected until after a public hearing in the matter has been held in the county courthouse or other convenient public place within the county following notice by publication of a class 3 notice, under ch. 985. If the county board then finds that the average traffic potential is as provided by this subsection, and that the designation of the highway as a controlled-access highway is necessary in the interest of public safety, convenience and the general welfare, it shall make its finding, determination and declaration to that effect, specifying the character of the controls to be exercised. Copies of the finding, determination and declaration shall be recorded with the register of deeds, filed with the county clerk, and published in the newspaper in which the notice of hearing was published, and the order shall be effective on such publication. At the time of designating such controlled-access mileage, the total of such mileage in any county shall not exceed 35% of the county trunk mileage in such county on the preceding January 1 as published by the department.

83.027(2) (2) Controlled-access highway defined. For the purposes of this section, a controlled-access highway is a highway on which the traffic is such that the county board has found, determined and declared it to be necessary, in the interest of the public safety, convenience and the general welfare to prohibit entrance upon and departure from the highway or street except at places specially designated and provided for such purposes, and to exercise special controls over traffic on such highway or street.

83.027(3) (3) Construction; other powers of county board. In order to provide for the public safety, convenience and the general welfare, the county board may use an existing highway or provide new and additional facilities for a controlled-access highway and so design the same and its appurtenances, and so regulate, restrict or prohibit access to or departure from it as the county board deems necessary or desirable. The county board may eliminate intersections at grade of controlled-access highways with existing highways or streets, by grade separation or service road, or by closing off such roads and streets at the right-of-way boundary line of such controlled-access highway and may divide and separate any controlled-access highway into separate roadways or lanes by raised curbings, dividing sections or other physical separations or by signs, markers, stripes or other suitable devices, and may execute any construction necessary in the development of a controlled-access highway including service roads or separation of grade structures.

83.027(4) (4) Connections with other highways. After the establishment of any controlled-access highway, no street or highway or private driveway, shall be opened into or connected with any controlled-access highway without the previous consent and approval of the county board, in writing, which shall be given only if the public interest shall be served thereby and shall specify the terms and conditions on which such consent and approval is given.

83.027(5) (5) Use of highway. No person shall have any right of entrance upon or departure from or travel across any controlled-access highway, or to or from abutting lands, except at places designated and provided for such purposes, and on such terms and conditions as may be specified from time to time by the county board.

83.027(6) (6) Abutting owners. After the designation of a controlled-access highway, the owners or occupants of abutting lands shall have no right or easement of access, by reason of the fact that their property abuts on the controlled-access highway or for other reason, except only the controlled right of access and of light, air or view.

83.027(7) (7) Special crossing permits. Whenever property held under one ownership is severed by a controlled-access highway, the county board may permit a crossing at a designated location, to be used solely for travel between the severed parcels, and such use shall cease if such parcels pass into separate ownership.

83.027(8) (8) Right-of-way. Any lands or other private or public property or interest in such property needed to carry out the purposes of this section may be acquired by the county board as provided in ss. 83.07 and 83.08.

83.027(9) (9) Cooperative agreements. To facilitate the purposes of this section, the county board and the governing bodies of a city, town or village are authorized to enter into agreements with each other or with the federal government respecting the financing, planning, establishment, improvement, maintenance, use, regulation or vacation of controlled-access highways or other public ways in their respective jurisdictions.

83.027(10) (10) Local service roads. In connection with the development of any controlled-access highway, the county board and city, town or village highway authorities are authorized to plan, designate, establish, use, regulate, alter, improve, maintain or vacate local service roads and streets or to designate as local service roads and streets any existing roads or streets, and to exercise jurisdiction over local service roads in the same manner as is authorized over controlled-access highways under this section if, in their opinion, such local service roads or streets shall serve the necessary purposes.

83.027(11) (11) Commercial enterprises. No commercial enterprise shall be authorized or conducted within or on property acquired for or designated as a controlled-access highway.

83.027(12) (12) Unlawful use of highway; penalties. It is unlawful for any person to drive any vehicle into or from a controlled-access highway except through an opening provided for that purpose. Any person who violates this provision may be fined not more than $100 or imprisoned not more than 30 days or both.

83.027(13) (13) Vacating. A controlled-access highway shall remain such until vacated by order of the county board. The discontinuance of all county trunk highway routings over a highway established as a controlled-access highway shall summarily vacate the controlled-access status of such section of highway only after a traffic engineer survey investigation and study finds, determines and declares that the vacating of the controlled-access status is in the public interest. Such vacating shall not be effected until after a public hearing is held in the county courthouse or other convenient place within the county, following notice by publication as provided in sub. (1). The county board shall record formal notice of any vacation of a controlled-access highway with the register of deeds of the county wherein such highway lies.

83.027 History History: 1971 c. 186; 1977 c. 29 s. 1654 (8) (c); 1985 a. 223 s. 5; 1993 a. 246, 490.

83.027 Annotation This section must be satisfied to create a controlled-access highway. However, a county may adopt an ordinance to control driveway access from private property to a public thoroughfare without creating a controlled-access highway. Mommsen v. Schueller, 228 Wis. 2d 627, 599 N.W.2d 21 (Ct. App. 1999), 98-3095.



83.03 County aid; local levy; donations.

83.03  County aid; local levy; donations.

83.03(1) (1) The county board may construct or improve or repair or aid in constructing or improving or repairing any highway or bridge in the county.

83.03(2) (2) If any county board determines to improve any portion of a county trunk highway with county funds, it may assess not more than 40% of the cost of the improvement but not over $1,000 in any year against the town, village or city in which the improvement is located as a special tax. The county clerk shall certify the tax to the town, village or city clerk who shall put the same in the next tax roll, and it shall be collected and paid into the county treasury as other county taxes are levied, collected and paid. A portion or all of such special assessment may be paid by donation.

83.03(3) (3) The county board may accept donations to the county of money or lands for highway or bridge purposes, and apply the donations in accordance with the wishes of the donor as nearly as is practicable.

83.03(4) (4) Any county may, by any lawful means, provide funds to match or supplement state or federal aid for the construction, reconstruction or improvement, under ch. 84, of any highway, street or bridge which it is authorized to construct, reconstruct or improve, and to pay such funds to the department or state treasury as provided in s. 84.03 (1) (b).

83.03 History History: 1977 c. 29 s. 1654 (8) (c); 1985 a. 29; 1985 a. 223 s. 5.

83.03 Annotation Sub. (2) prohibits a county from imposing upon municipalities to share the cost of county road and bridge repair; it does not release a municipality from a voluntary agreement to contribute. Fond du Lac County v. Town of Rosendale, 149 Wis. 2d 326, 440 N.W.2d 818 (Ct. App. 1989).

83.03 Annotation A county board in a county with a county executive cannot enact an ordinance precluding the highway commissioner from determining that the county highway department will perform any of the work on any joint county highway project under ss. 83.03 and 83.035 if a contracting local municipality requests that all of the work on the project be competitively bid and let to private companies. OAG 2-11.



83.035 Streets and highways, construction.

83.035  Streets and highways, construction. Any county board may provide by ordinance that the county may, through its highway committee or other designated county official or officials, enter into contracts with cities, villages and towns within the county borders to enable the county to construct and maintain streets and highways in such municipalities.

83.035 Annotation Counties may charge 1% of a project cost administrative fee for work done on municipal roads. 63 Atty. Gen. 321.

83.035 Annotation Effective January 1, 2010, with respect to any public works or public construction project whose estimated cost exceeds $25,000, state prevailing wage rates must be paid to the employees of a local unit of government that enters into an intergovernmental agreement under this section to perform services for another local unit of government upon such a project. OAG 5-09.

83.035 Annotation Projects involving county highway contracts entered into by the county highway committee or the county highway commissioner under ss. 83.035 and 83.04 (1) are exempt from county competitive bidding requirements. OAG 5-09.

83.035 Annotation A county board in a county with a county executive cannot enact an ordinance precluding the highway commissioner from determining that the county highway department will perform any of the work on any joint county highway project under ss. 83.03 and 83.035 if a contracting local municipality requests that all of the work on the project be competitively bid and let to private companies. OAG 2-11.



83.04 Highway construction by county; noncontract work; payments.

83.04  Highway construction by county; noncontract work; payments.

83.04(1)(1) All highway improvements made by the county highway committee shall be by contract, unless the committee determines that some other method would better serve the public interest. The manner of advertising for bids and the forms of bids, contracts and bonds shall be substantially those used by the department. In letting a contract the county highway committee acts for the county.

83.04(2) (2) If it is deemed inadvisable to let a contract for highway construction, the county highway committee may direct the county highway commissioner to proceed with the construction as noncontract work, and the commissioner may, under the supervision of the committee, employ and purchase the necessary labor and materials.

83.04(3) (3) During construction the work and materials shall be inspected by the county highway commissioner or by inspectors employed by the commissioner with the approval of the county highway committee. Upon the completion of any highway job by or for the county on the county aid system or for which county aid has been granted the work shall be inspected by the county highway commissioner, and if found in conformity with plans and specifications, the commissioner shall so find and notify the county highway committee and the county clerk thereof and that the improvement has been accepted.

83.04(4) (4) Upon contract construction final payment shall not be made until the work has been accepted as complete by the county highway commissioner. In case of noncontract work payment shall be made monthly upon verified, detailed, statements and payrolls prepared by the county highway commissioner and approved and allowed by the county highway committee, and all payments shall be made by orders on the county treasurer in the ordinary form signed by the chairperson of the county board and the county clerk, unless the county has adopted some different method of making disbursements, in which event it shall be according to such method and all orders shall be drawn upon and paid out of the fund provided for such construction. Said statements and payrolls shall be filed with the county clerk.

83.04(5) (5) When final payment has been made upon any highway improvement, any funds remaining in the county treasurer's hands which were provided by any subdivision of the county for that particular improvement, shall be placed together with the county's balance available for that job to the credit of such subdivision of the county, and shall be used to increase the funds available for the next construction job in said subdivision, and any such balance in the bridge fund may be transferred to the road fund or vice versa by the town or village board with the approval of the county highway committee.

83.04(6) (6) No order shall be drawn on the county road or bridge fund in excess of the funds available for the particular improvement for which drawn, without the authority of the county board or the county highway committee.

83.04 History History: 1977 c. 29 s. 1654 (8) (c); 1983 a. 192 s. 303 (2); 1985 a. 223 s. 5; 1991 a. 316.

83.04 Annotation Projects involving county highway contracts entered into by the county highway committee or the county highway commissioner under ss. 83.035 and 83.04 (1) are exempt from county competitive bidding requirements. OAG 5-09.



83.05 Improving streets over 18 feet wide.

83.05  Improving streets over 18 feet wide.

83.05(1) (1) When a portion of the system of county aid highways in any city is to be improved, and the funds from the city and county are available therefor, the city may determine that the roadways shall be paved to a greater width than 18 feet. If it so decides, the city may determine the type of improvement, the width, and all other features of the construction, subject to the approval of the county highway committee. And said committee shall fix the amount per linear foot of the improvement to be paid by the county. The city shall then improve the street in the manner provided generally for making street improvements. The work shall be done under the supervision of the city, but subject to the inspection of the county highway commissioner.

83.05(2) (2) Upon the completion of the work the county's share of the cost shall be paid to the contractor as though the county had been an immediate party to the contract. Unless specifically authorized by the county, the payment by the county shall not exceed the cost of 22 feet of the width of the pavement, as well as a portion of the costs of grading, draining, and appertaining structures. The balance of the expense of the improvement shall be borne by the city, and shall be provided in the manner in which expense of street improvement is ordinarily met. Assessments of benefits may be made by the city against abutting property in the manner provided where the improvement is done solely at the expense of the city, but such assessments of benefits shall not exceed the difference between the cost of the improvement and the amount contributed thereto by the county.

83.05(3) (3) The provisions of subs. (1) and (2) shall apply to villages and towns subject to the approval of the county board.

83.05 History History: 1993 a. 246, 248.



83.06 Maintenance of county aid highways.

83.06  Maintenance of county aid highways. All streets and highways improved with county aid under this chapter shall be maintained by the towns, cities and villages in which they lie but this provision shall not diminish or otherwise affect the duty of the county with respect to any street or highway which is a portion of the county trunk highway system, nor the powers of the county conferred by s. 83.03 (1) and (2) or s. 83.035.



83.065 County road and bridge fund; tax levy.

83.065  County road and bridge fund; tax levy. The county board shall annually levy a tax of not more than 2 mills on the dollar, in addition to all other taxes, and the proceeds shall be known as the "County Road and Bridge Fund". Expenditures from said fund shall be made only for the purposes of constructing and maintaining highways and bridges under this chapter and for purchasing, operating, renting and repairing machinery, quarries and gravel pits used in such construction and maintenance.



83.07 Acquisition of lands, quarries, gravel pits; relocation; eminent domain.

83.07  Acquisition of lands, quarries, gravel pits; relocation; eminent domain.

83.07(1) (1) The county highway committee or town board may acquire any lands or interest therein needed to carry out the provisions of this chapter. Whenever the county highway committee or town board is unable to acquire the same by purchase at a reasonable price such property may be acquired by condemnation under ch. 32.

83.07(1a) (1a) The county highway committee or town board may purchase or accept donations of remnants of tracts or parcels of land remaining at the time or after it has acquired portions of the tracts or parcels by purchase or condemnation where in the judgment of the county highway committee or town board the acquisition of the remnant would assist in rendering just compensation to a landowner, a part of whose lands have been taken for highway purposes, and would serve to minimize the overall cost of the taking by the public.

83.07(2) (2) In case the county highway committee or town board deems it desirable to acquire any lands or the right to take stone, gravel, clay or other material, from private lands for use in the execution of the committee's or board's duty, or to acquire the right of access to any lands, or the right of drainage across any lands, the committee or board may purchase or condemn such lands or right and take title thereto in the name of the county or town, and the cost thereof shall be paid out of the highway improvement funds.

83.07(3) (3) When lands are acquired under this section to relocate or straighten any highway or to provide easier curves at highway intersections, and tracts not more than 2 acres in area remain separated from the main body of land from which they are acquired, the county highway committee or town board may, if it deems the acquisition of such minor tracts advisable or necessary to beautify the highway or to protect public travel, acquire such minor tracts in the name of the county or the town. Tracts in excess of 2 acres of like character may be acquired by agreement.

83.07(4) (4) In case the county highway committee or the town board is unable to acquire needed lands or rights by contract, such committee or board may acquire the same in the name of the county or town by eminent domain, as provided in ch. 32.

83.07 History History: 1997 a. 253.



83.08 Acquisition of lands and interest therein.

83.08  Acquisition of lands and interest therein.

83.08(1) (1)

83.08(1)(a)(a) The county highway committee may acquire by gift, devise, purchase or condemnation any lands or interests in lands for the improvement, maintenance, relocation or change of any county aid or other highway or street or any bridge on a county aid or other highway or street that the county is empowered to improve or aid in improving or to maintain. The county highway committee may purchase or accept donations of remnants of tracts or parcels of land remaining at the time or after it has acquired portions of those tracts or parcels by purchase or condemnation where in the judgment of the committee the acquisition of the remnant would assist in rendering just compensation to a landowner, a part of whose lands have been taken for highway purposes, and would serve to minimize the overall cost of the taking by the public.

83.08(1)(b) (b) Whenever the county highway committee considers it necessary to acquire any lands or interests in land for any purpose described in par. (a), it shall so order. The order or a separate map or plat shall show the old and new locations and the lands or interests required. The committee shall file a copy of the order and map with the county clerk or, in lieu of filing a copy of the order and map, may file or record a plat in accordance with s. 84.095. The committee shall attempt to obtain easements or title in fee simple by conveyance of the lands or interests required, at a price, including damages, considered reasonable by the committee. The instrument of conveyance shall name the county as grantee and shall be filed with the county clerk and recorded in the office of the register of deeds.

83.08(2) (2) If any of the needed lands or interests therein cannot be purchased expeditiously for a price deemed reasonable by the committee, the committee may acquire the same by condemnation under ch. 32.

83.08(3) (3) The cost of land and rights so acquired, including any damages allowed and other expenses connected therewith, shall be paid out of available improvement or maintenance funds.

83.08(4) (4) Subject to s. 84.09 (3) (c) and to the approval of the department, the county board is authorized and empowered to sell at public sale, or to sell at private sale for fair market value to an owner of adjacent property, property, owned by the county in fee for highway purposes, when the county board shall determine that such property is no longer necessary for the county's use for highway purposes. The funds derived from such sale shall be deposited in the county highway fund and the expense incurred in connection with the sale shall be paid from that fund. However, approval of the department is not required where county funds only have been used.

83.08 History History: 1977 c. 29 s. 1654 (8) (c); 1985 a. 223 s. 5; 1997 a. 253, 282; 1999 a. 32; 2003 a. 212, 327.

83.08 Annotation Absent express language to the contrary, courts presume that the grantor of land to be used for roadways intended to convey only an easement. A deed using the term "right of way" should be construed as conveying an easement unless the instrument, considered as a whole, indicates that the parties intended the passage of fee title. Berger v. Town of New Denmark, 2012 WI App 26, 339 Wis. 2d 336, 810 N.W.2d 833, 11-1807.



83.09 Emergency repairs of county trunk highways.

83.09  Emergency repairs of county trunk highways. Whenever a flood or other casualty renders any county trunk highway dangerous for travel, the town chairperson may immediately close it and notify the county highway commissioner thereof, and the commissioner shall promptly make repairs necessary to render the highway safe for travel. If sufficient funds are not available in the county maintenance fund, the commissioner may, with the consent of the chairperson of the county board or of the county highway committee, make the necessary repairs, and the cost thereof shall be paid as soon as funds are available.

83.09 History History: 1983 a. 192 s. 303 (2); 1989 a. 56 s. 258; 2003 a. 214.



83.11 Marking section and quarter section corners in highways.

83.11  Marking section and quarter section corners in highways. Any county board may provide that section and quarter section corners in any highway constructed in whole or in part with county funds may be marked with suitable permanent monuments or markers; and the expense of putting in and maintaining such markers shall be paid out of the county road and bridge fund or other county fund as may be determined by the county board.



83.12 Cattle passes.

83.12  Cattle passes. As a part of any highway improvement or as a separate project under this chapter, cattle passes across highways may be constructed at places determined by the county highway committee to be necessary and practical.



83.13 Guideboards.

83.13  Guideboards. The county board may erect and maintain guideboards on county aid and county trunk highways which are not part of the state trunk highway system, the cost to be paid out of such fund as the board shall direct.



83.14 County aid on town and village initiative.

83.14  County aid on town and village initiative.

83.14(1)(1) Any town meeting or village board may vote a tax of not less than $500 to improve a designated portion of a county aid highway and may accept cash donations for such purposes, and when accepted subsequent proceedings shall be the same as if a tax of like amount had been voted. Highways in villages shall not be eligible to improvement under this section wherever the buildings fronting the highways average more than one to each 60 lineal feet of highway. The tax shall not exceed 2 mills on the dollar on the taxable property but every town and village may vote $500, and such tax shall be paid to the county treasurer when the county taxes are paid. If the total cost of the improvement approved by the town meeting or village board exceeds the amount which it is permitted by this subsection to raise by taxation in the current year, it may vote a tax of not to exceed the same amount for the succeeding year or years.

83.14(2) (2) When the tax has been voted the town or village board shall petition the county board at its next annual meeting to appropriate at least an equal amount as the county's share of the cost of the proposed improvement. The petition shall designate the highway to be improved and state the character of the improvement and the amount which has been voted therefor.

83.14(3) (3) The county board shall thereupon appropriate for the improvement a sum equal to or greater than the amount voted therefor by the town or village; and shall raise the same by tax on all the taxable property of the county.

83.14(4) (4) No county shall be required to appropriate in any year over $2,000 for work in any town or village.

83.14(5) (5) The improvement shall be performed, supervised and paid for and accepted in the same manner as other county aid work.

83.14(6) (6) Construction shall not begin until the funds to pay for the same are in the county treasury and the plans and specifications have been approved by the county highway committee. After any town has voted the tax such town may borrow money for such improvement in anticipation of the tax levy and the appropriation to be made by the county board, and pay the same into the county treasury as an advance, after which construction may proceed. The county shall reimburse the town for such advance when the necessary funds become available.

83.14(7) (7) Towns and villages may take the initiative in the improvement of county aid highways by issuing bonds and the funds produced by such bond issue shall be handled and expended as though raised by taxation. If the county has not appropriated a sum at least equal to the funds raised by the town or village or to the proceeds of the town or village bonds advanced to the county for such improvements, the town or village board may petition the county pursuant to sub. (2) for an amount equal to one-half of such funds or of the principal maturing on such bonds in each year and the county shall appropriate its share as provided in sub. (3), subject to the limitation in sub. (4), until the county has appropriated an amount equal to the amount raised by the town or village or to the proceeds of the bonds thus advanced. This procedure may also be used to repay funds borrowed and advanced by a town or village for such improvements, as provided in sub. (6).

83.14(8) (8) The county clerk shall, on or before January 1 of each year, file with the department a written statement setting forth the petitions granted by the county board and the improvements determined upon under s. 83.03, the location, character and contemplated cost of each improvement, and the amount to be paid by the county and town or village for making each improvement.

83.14 History History: 1977 c. 29 s. 1654 (8) (c); 1977 c. 272; 1985 a. 223 s. 5.



83.15 Aid by county for state line bridge or highway.

83.15  Aid by county for state line bridge or highway. The county board of any county bounded in part by a river, or by a highway, either of which is also a state boundary line may aid any municipality of such county in the construction of a bridge across such river or any part thereof, or in the reconstruction of the highway including its bridges by an appropriation therefor not exceeding one-third of the cost of such bridge or of such highway.



83.16 County may contract with foreign county.

83.16  County may contract with foreign county. The board of supervisors of any county in this state bordering on any stream or highway which is the boundary line between such county and a county in another state is authorized in conjunction with the board of supervisors of such adjoining county in such other state, to construct and maintain a bridge or bridges across such river at a place or places within the limits of such county or reconstruct such highway including its bridges as may be agreed upon by the respective boards of supervisors, whenever said board of supervisors deems it necessary, and to enter into a contract with such board of supervisors of the adjoining county of such other state for the construction, maintenance and repair of such bridges or highway.



83.17 County may assume compensation liability; agreements with localities.

83.17  County may assume compensation liability; agreements with localities. Whenever a county contributes funds to a highway project undertaken by a town, village or city in the county or a city, town or village has its highways maintained by the county with local funds, the county through its county highway committee may assume the liability under ch. 102 of the town, village or city to any employee on such project, and may by agreement with the governing body of the town, village or city provide for the amount the town, village or city shall pay to the county for the assumption of such liability. The action of the county highway committee shall remain in effect until the county board by resolution disapproves of the action.

83.17 History History: 1975 c. 147 s. 54; 1979 c. 89.



83.18 Entry on lands.

83.18  Entry on lands. For constructing or maintaining any highway by the county, the county highway committee or commissioner shall possess all of the powers to acquire and enter lands conferred upon town boards by s. 82.03 (2) and (5).

83.18 History History: 1985 a. 29 s. 3202 (56); 2003 a. 214.



83.19 Temporary highways and detours.

83.19  Temporary highways and detours. When any highway which is maintained or to be maintained by the county shall be practically impassable or be dangerous to travel or when it shall be deemed necessary on account of construction or repair work thereon or for other reasons to suspend travel upon any part of such highway, the county highway commissioner may lay out and open temporary highways for the accommodation of public travel through any lands, and the county highway commissioner shall possess the powers conferred by s. 82.35 upon town boards. Said powers shall be exercised by the county highway commissioner in like manner and the procedure shall be the same except that the contract and orders and claim for damages and other papers relating to the matter shall be filed with the county clerk, and claims for damages shall be acted upon by the county board in the manner provided by s. 893.80.

83.19 History History: 1977 c. 285 s. 12; 1979 c. 323 s. 33; 1991 a. 316; 2003 a. 214.



83.20 Highways, lighting.

83.20  Highways, lighting. Any county may provide for lighting of improved highways maintained by the county or the construction of which has been aided by the county or state, and of bridges located thereon.



83.42 Rustic roads system.

83.42  Rustic roads system.

83.42(1)(1)  Purpose. In order to create and preserve rustic and scenic roads for vehicular, bicycle, electric personal assistive mobility device, and pedestrian travel in unhurried, quiet and leisurely enjoyment; to protect and preserve recreational driving, culture, beauty, trees, vegetation and wildlife by establishing protective standards of rustic road design, access, speed, maintenance and identification, which will promote a continuous system of rustic roads and scenic easements for the public health and welfare; a state system of rustic roads is created.

83.42(2) (2) Definitions. In this section:

83.42(2)(a) (a) "Board" means the rustic roads board in the department.

83.42(2)(b) (b) "Municipality" means a city, village or town.

83.42(3) (3) Designation as a rustic road. Any county highway committee or the governing body of any municipality may apply to the board for the designation of any highway under its jurisdiction as a rustic road. The board shall approve or deny the application for designation of a highway as a rustic road submitted under this subsection.

83.42(4) (4) Withdrawal of highways from rustic roads system. After holding a public hearing, any county highway committee, or the governing body of any municipality, which has jurisdiction over a rustic road may apply to the board for the removal of a highway from the rustic roads system. The board shall approve or deny the application for removal of the highway from its designation as a rustic road.

83.42(5) (5) Joint jurisdiction of highways. Highways under the joint jurisdiction of 2 or more municipalities or a municipality and a county or 2 or more counties may not be designated rustic roads or be withdrawn from the rustic roads system until after approval by:

83.42(5)(a) (a) The governing bodies of all affected municipalities; and

83.42(5)(b) (b) The county highway committees of all affected counties; and

83.42(5)(c) (c) The board.

83.42(7) (7) Local authority. The county highway committees, the municipalities and the counties shall have the same authority over rustic roads as they possess over other highways under their jurisdiction except as otherwise provided in this section.

83.42(8) (8) Aids. State aids for rustic roads shall be determined in accordance with the general transportation aids provisions of s. 86.30.

83.42(8m) (8m) Rustic road marking signs; state payment. The department shall pay the costs of furnishing and installing rustic roads marking signs on officially designated rustic roads from the appropriation under s. 20.395 (3) (eq).

83.42(9) (9) Rules and standards. The board shall promulgate rules and establish standards for the maintenance, identification, construction, use and preservation of the rustic roads system.

83.42 History History: 1973 c. 142; 1979 c. 100, 154, 355; 1981 c. 20 s. 2202 (51) (c); 1983 a. 55; 1985 a. 223 s. 5; 1991 a. 39; 1995 a. 338; 2001 a. 90.






84. State trunk highways; federal aid.

84.001 Definitions.

84.001  Definitions. As used in this chapter unless the context requires another interpretation:

84.001(1) (1) "Department" means the department of transportation.

84.001(1m) (1m) "Division of hearings and appeals" means the division of hearings and appeals in the department of administration.

84.001(1r) (1r) "Intelligent transportation system" means a specialized computer system or other electronic, information processing, communication, or technical system, including roadway detector loops, closed circuit television, permanent variable message signs, or ramp meters, that is used to improve the efficiency or safety of a surface transportation system.

84.001(2) (2) "Secretary" means the secretary of transportation.

84.001 History History: 1977 c. 29; 1983 a. 27; 1993 a. 16; 2001 a. 16.



84.01 Department powers and duties.

84.01  Department powers and duties.

84.01(1) (1)  Offices. The department shall maintain its principal office at Madison and district offices at such other cities, villages and towns as the necessities of the work demand.

84.01(2) (2) Powers and duties; general provision. The department shall have charge of all matters pertaining to the expenditure of state and federal aid for the improvement of highways, and shall do all things necessary and expedient in the exercise of such supervision.

84.01(3) (3) District offices. Any internal reorganization of the department under s. 15.02 shall provide for maintenance by the department of district offices throughout the state.

84.01(5) (5) Advise local authorities. The department shall advise towns, villages, cities and counties with regard to the construction and maintenance of any highway or bridge, when requested. On the request of any town, village, city or county board, or county highway committee, any supervision or engineering work necessary in connection with highway improvements by any town, village, city or county may be performed by the department and charged at cost to such town, village, city or county.

84.01(6) (6) Surveys and plans. The department shall make provision for and direct the surveys, plans, construction, inspection and maintenance of all highways, whenever the construction or maintenance is under its jurisdiction.

84.01(6m) (6m) Goals and accountability measures for economic development programs.

84.01(6m)(a)(a) In this subsection, "economic development program" means a program or activity having the primary purpose of encouraging the establishment and growth of business in this state, including the creation and retention of jobs, and that satisfies all of the following:

84.01(6m)(a)1. 1. The program receives funding from the state or federal government that is allocated through an appropriation under ch. 20.

84.01(6m)(a)2. 2. The program provides financial assistance, tax benefits, or direct services to specific industries, businesses, local governments, or organizations.

84.01(6m)(b) (b) The department, in consultation with the Wisconsin Economic Development Corporation, shall do all of the following for each economic development program administered by the department:

84.01(6m)(b)1. 1. Establish clear and measurable goals for the program that are tied to statutory policy objectives.

84.01(6m)(b)2. 2. Establish at least one quantifiable benchmark for each program goal described in subd. 1.

84.01(6m)(b)3. 3. Require that each recipient of a grant or loan under the program submit a report to the department. Each contract with a recipient of a grant or loan under the program shall specify the frequency and format of the report to be submitted to the department and the performance measures to be included in the report.

84.01(6m)(b)4. 4. Establish a method for evaluating the projected results of the program with actual outcomes as determined by evaluating the information described in subds. 1. and 2.

84.01(6m)(b)5. 5. Annually and independently verify, from a sample of grants and loans, the accuracy of the information required to be reported under subd. 3.

84.01(6m)(b)6. 6. Establish by rule a requirement that the recipient of a grant or loan under the program of at least $100,000 submit to the department a verified statement signed by both an independent certified public accountant licensed or certified under ch. 442 and the director or principal officer of the recipient to attest to the accuracy of the verified statement, and make available for inspection the documents supporting the verified statement. The department shall include the requirement established by rule under this subdivision in the contract entered into by a grant or loan recipient.

84.01(6m)(b)7. 7. Establish by rule policies and procedures permitting the department to do all of the following if a recipient of a grant or loan or tax benefits under the program submits false or misleading information to the department or fails to comply with the terms of a contract entered into with the department under the program and fails to provide to the satisfaction of the department an explanation for the noncompliance:

84.01(6m)(b)7.a. a. Recoup payments made to the recipient.

84.01(6m)(b)7.b. b. Withhold payments to be made to the recipient.

84.01(6m)(b)7.c. c. Impose a forfeiture on the recipient.

84.01(7) (7) Experiments, meetings, conventions. The department shall conduct such investigations and experiments, hold such public meetings and attend or be represented at such meetings and conventions inside or outside of the state as may, in its judgment, tend to promote improved highways, and shall cooperate with state and national organizations in experiments and work for the advancement of improved highways.

84.01(8) (8) Donations. The department shall receive gifts, appropriations and bequests made to it or to the state for highway purposes, pay all moneys received by it into the state treasury, and, as far as practicable, expend the same in accordance with the wishes of the donor, such expenditures to be audited and paid as other disbursements of the department are audited and paid, and shall apportion the allotments of state highway funds among the counties and municipalities as provided by law.

84.01(9) (9) County trunk system.

84.01(9)(a)(a) The department shall review the system of county trunk highways and alter the same so as to connect the system of adjoining counties into continuous and direct routes.

84.01(9)(b) (b) To insure modern safe design in the construction of county trunk highways, the department shall establish rules providing uniform minimum design standards for the improvement of county trunk highways. "Improvement" as used in this paragraph includes construction, reconstruction and the processes incidental to building, fabricating or bettering a highway, but not maintenance.

84.01(10) (10) Right of entry. The department or its authorized representatives may enter private lands to make surveys or inspections.

84.01(11) (11) Reports and bulletins. The department shall issue such bulletins, pamphlets and literature as it deems necessary.

84.01(11m) (11m) Economic development assistance coordination and reporting.

84.01(11m)(a)(a) The department shall coordinate any economic development assistance with the Wisconsin Economic Development Corporation.

84.01(11m)(b) (b) Annually, no later than October 1, the department shall submit to the joint legislative audit committee and to the appropriate standing committees of the legislature under s. 13.172 (3) a comprehensive report assessing economic development programs, as defined in sub. (6m) (a), administered by the department. The report shall include all of the information required under s. 238.07 (2). The department shall collaborate with the Wisconsin Economic Development Corporation to make readily accessible to the public on an Internet-based system the information required under this subsection.

84.01(12) (12) Acting county commissioner. The secretary of transportation shall appoint, upon the request of any county board, a county highway commissioner, who shall have all the powers and duties conferred by statutes upon county highway commissioners.

84.01(13) (13) Engineering services. The department may engage such engineering, consulting, surveying, or other specialized services as it deems advisable. Any engagement of services under this subsection is exempt from ss. 16.70 to 16.75, 16.755 to 16.82, and 16.85 to 16.89, but ss. 16.528, 16.752, 16.753, and 16.754 apply to such engagement. Any engagement involving an expenditure of $3,000 or more shall be by formal contract approved by the governor. The department shall conduct a uniform cost-benefit analysis, as defined in s. 16.70 (3g), of each proposed engagement under this subsection that involves an estimated expenditure of more than $300,000 in accordance with standards prescribed by rule of the department. The department shall review periodically, and before any renewal, the continued appropriateness of contracting pursuant to each engagement under this subsection that involves an estimated expenditure of more than $300,000.

84.01(14) (14) Laboratories. The department shall maintain in connection with the performance of necessary engineering for highway work and other functions, a materials testing and research laboratory and adequate facilities for highway marking and signing.

84.01(15) (15) Federal aid systems of highways. The department shall plan, select, lay out, add to, decrease, revise, construct, reconstruct, improve and maintain, or arrange for maintenance by subdivisions of the state or by any other means, the national system of interstate highways, federal aid highway system, system of secondary and feeder roads, federal aid grade crossings projects, federal forest highway systems and projects and other highway and related projects, all within the meaning of Title 23, USC and all acts amendatory thereof and supplementary thereto, and the federal regulations issued under such code; and receive all funds provided by any source to match or supplement such federal aid funds, and expend such funds in accordance with the requirements of acts of congress or of this state making such funds available and cooperate with federal authorities and subdivisions of the state in carrying out this subsection. This subsection shall not limit the other powers of the department relative to federal aid for highways.

84.01(16) (16) Notice of estimated transportation aid. Annually, not later than October 1, the department shall notify each county and municipal clerk of the estimated transportation aid to the county or municipality for the following calendar year.

84.01(17) (17) Improvements for next 6 years. In each odd-numbered year, the department shall determine, as far as possible, what improvements will be made during the following 6-year period, and shall notify the county clerks prior to February 1 of each even-numbered year, as to the improvements in their respective counties. Such notice shall also be given to the department of natural resources and to the department of agriculture, trade and consumer protection.

84.01(18) (18) Plan for transportation financing for next 10 years. The department shall submit a 10-year plan that includes an estimate of total transportation fund revenues, proposed bonding, and estimated debt service for each year of the 10-year period covered by the plan. The plan shall include various scenarios with different levels of transportation spending, from bond or cash sources, and different levels of revenues, with at least one scenario resulting in achieving a stable debt service percentage by the end of the 10-year period. For any scenario resulting in an increasing debt service percentage, the plan shall identify the potential consequences for specific transportation programs of reduced net revenues.

84.01(19) (19) Notaries public. The department is authorized to expend from its proper appropriations a sum sufficient to pay all fees and expenses necessarily incurred in qualifying employees deemed necessary as notaries public and securing notarial seals or rubber stamps; but such notaries shall receive no fees for notarial services rendered to the state.

84.01(21) (21) Motor vehicle weighing stations. The department, as a part of the improvement and maintenance of highways, may acquire, construct and maintain lands and facilities, including scales or weighing stations, for weighing, measuring or inspecting vehicles and loads operating on any public highway in the state. Lands necessary may be adjacent or contiguous to the highway and weighing station facilities may be constructed and maintained upon the traveled portion of the highway or any other part thereof. The department may not construct or locate a motor vehicle weighing facility in or adjacent to the village of Rockland in La Crosse County.

84.01(23) (23) Bridge standards. The department shall adopt standards and specifications for the design and construction of county, town, village, and city bridges, arches or culverts. The standards and specifications shall be developed after consultation with the department of natural resources, and shall be directed at preventing undue impairment of public rights in navigable waters. All highway bridges, arches, and culverts constructed or reconstructed by a county, town, village, or city shall be done in accordance with these standards and specifications.

84.01 Cross-reference Cross-reference: See also ch. Trans 207, Wis. adm. code.

84.01(26) (26) Cooperative agreements. The department may, by agreement with the appropriate authority of an adjoining state, arrange for performing, financing and sharing of cost of construction, maintenance and operation of any bridge or other transportation project over or upon interstate boundary waters and approaches thereto under joint jurisdiction of the department and a governmental agency of the adjoining state.

84.01(27) (27) Urban mass transit systems. The department may encourage generally and provide, without limitation by enumeration, for the construction of exclusive or preferential bus lanes, highway control devices, bus passenger loading areas and terminal facilities, including shelters, fringe and corridor parking facilities to serve bus, car pool and other public mass transportation passengers and, with the approval of the local authority charged with the maintenance of the highway facility, preferential lanes for car pool vehicles. All moneys granted or allotted to this state as federal aid for the purposes specified in this subsection shall be expended by the department in accordance with the act of congress relating to such federal aid funds.

84.01(28) (28) Transportation administrative facilities. The department may acquire, construct, develop, enlarge or improve administrative or operating facilities for its use under s. 13.48 (10) or 84.01 (30).

84.01(29) (29) Planting of trees. The department shall by rule establish procedures for increasing the number of hardy and aesthetically pleasing trees planted on state trunk highway rights-of-way, while maintaining highway safety.

84.01(30) (30) Build-operate-lease or transfer agreements. The department may enter into build-operate-lease or transfer agreements with private entities for the construction of transportation projects, including any projects to be financed under s. 84.59 for transportation administrative facilities under s. 84.01 (28) and, for projects that are not purchased by the state upon their completion, for the maintenance and operation of such projects. A project under this subsection may be constructed on state-owned land. An agreement under this subsection may not be entered into unless the department determines that the agreement advances the public interest, and the private entity has prior experience in design, construction, site development and environmental impact analysis and, for a project that is not expected to be purchased by the state upon its completion, has the capability of maintaining and operating the facility upon completion of the project. The following provisions shall be contained in any build-operate-lease or transfer agreement under this subsection, except that they shall be included in an agreement for a sale of property under par. (g) 3. only if they are relevant to that sale:

84.01(30)(a) (a) A provision specifying that title is held by the private entity until title is transferred to the department pursuant to a lease with option to purchase at the appraised value or purchase at the appraised value of the constructed project upon its completion.

84.01(30)(b) (b) If the agreement contains a lease that provides for payments to be made by the state from moneys that have not been appropriated at the time that the agreement is entered into, a provision containing the statement required under s. 16.75 (3).

84.01(30)(c) (c) A provision specifying that the project shall be constructed in accordance with requirements and specifications approved by the department of administration or, if the project is not a transportation administrative facility, approved by the department of transportation.

84.01(30)(d) (d) A provision permitting inspection by agents of the department of transportation until title transfers as provided under par. (a) or by agents of the department of administration during construction.

84.01(30)(e) (e) If applicable, a provision specifying that any operation and maintenance under the agreement by the private entity shall be conducted in accordance with requirements and specifications approved by the department.

84.01(30)(f) (f) A provision establishing a mechanism for the resolution of disputes.

84.01(30)(g) (g)

84.01(30)(g)1.1. In this paragraph, "park-and-ride facility" means a facility with a parking lot and, within a reasonable walking distance, a station or transfer point where commuters access a mass transit system.

84.01(30)(g)2. 2. If the department determines that such a provision advances the public interest, a provision exempting the private entity from the restrictions under ss. 84.25 (11) and 86.19 (1), and specifying any requirements that the department determines will practicably advance the purposes of ss. 84.25 (11) and 86.19 (1). This subdivision applies only to park-and-ride facilities.

84.01(30)(g)3. 3. Notwithstanding any other statute except ss. 13.48 (14) (am) and 16.848 (1), the department may sell, at the appraised value, the real estate upon which a park-and-ride facility is or may be located, if the department determines that the sale is in the best interests of the public and the department determines that the real estate will be used in a manner consistent with the state's transportation interests.

84.01(31) (31) Accommodation of utility facilities within highway rights-of-way. Notwithstanding ss. 84.06 (4), 84.063, 84.065, and 84.093, the department may, upon finding that it is feasible and advantageous to the state, negotiate and enter into an agreement to accept any plant or equipment used for the conveyance, by wire, optics, radio signal, or other means, of voice, data, or other information at any frequency over any part of the electromagnetic spectrum, or to accept any services associated with the collection, storage, forwarding, switching, and delivery incidental to such communication, as payment for the accommodation of a utility facility, as defined in s. 84.063 (1) (b), within a highway right-of-way. Any agreement under this subsection is exempt from ss. 16.70 to 16.75, 16.755 to 16.82, and 16.85 to 16.89, but ss. 16.528, 16.752, and 16.754 apply to such agreement.

84.01(32) (32) Confidentiality of bidder information.

84.01(32)(a)(a) The department may not disclose to any person any information requested by the department for the purpose of complying with 49 CFR 26, as that section existed on October 1, 1999, that relates to an individual's statement of net worth, a statement of experience, or a company's financial statement, including the gross receipts of a bidder.

84.01(32)(b) (b) This subsection does not prohibit the department from disclosing information to any of the following persons:

84.01(32)(b)1. 1. The person to whom the information relates.

84.01(32)(b)2. 2. Any person who has the written consent of the person to whom the information relates to receive such information.

84.01(32)(b)3. 3. Any person to whom 49 CFR 26, as that section existed on October 1, 1999, requires or specifically authorizes the department to disclose such information.

84.01(33) (33) Highway project design inventory. By July 1, 2014, and continuously thereafter, the department shall maintain an inventory of completed designs for highway projects such that the estimated costs of the inventory of projects for each program is not less than 30 percent of the annual amount of funding provided to each program. The department shall maintain an inventory for each of the following:

84.01(33)(a) (a) Major highway projects under s. 84.013 (2) (a).

84.01(33)(b) (b) Reconditioning, reconstruction, and resurfacing projects under s. 84.013 (2) (b).

84.01(34) (34) Farmland preservation exemption. Chapter 91 and ordinances adopted, rules promulgated, and agreements entered into under that chapter apply to the department only with respect to buildings, structures, and facilities to be used for administrative or operating functions, including buildings, land, and equipment to be used for the motor vehicle emission inspection and maintenance program under s. 110.20.

84.01(35) (35)

84.01(35)(a)(a) In this subsection:

84.01(35)(a)1. 1. "Bikeway" has the meaning given in s. 84.60 (1) (a).

84.01(35)(a)2. 2. "Pedestrian way" has the meaning given in s. 346.02 (8) (a).

84.01(35)(b) (b) Except as provided in par. (c), and notwithstanding any other provision of this chapter or ch. 82, 83, or 85, the department shall ensure that bikeways and pedestrian ways are established in all new highway construction and reconstruction projects funded in whole or in part from state funds or federal funds appropriated under s. 20.395 or 20.866.

84.01(35)(c) (c) The department shall promulgate rules identifying exceptions to the requirement under par. (b), but these rules may provide for an exception only if any of the following apply:

84.01(35)(c)1. 1. Bicyclists or pedestrians are prohibited by law from using the highway that is the subject of the project.

84.01(35)(c)2. 2. The cost of establishing bikeways or pedestrian ways would be excessively disproportionate to the need or probable use of the bikeways or pedestrian ways. For purposes of this subdivision, cost is excessively disproportionate if it exceeds 20 percent of the total project cost. The rules may not allow an exception under this subdivision to be applied unless the secretary of transportation, or a designee of the secretary who has knowledge of the purpose and value of bicycle and pedestrian accommodations, reviews the applicability of the exception under this subdivision to the particular project at issue.

84.01(35)(c)3. 3. Establishing bikeways or pedestrian ways would have excessive negative impacts in a constrained environment.

84.01(35)(c)4. 4. There is an absence of need for the bikeways or pedestrian ways, as indicated by sparsity of population, traffic volume, or other factors.

84.01(35)(c)5. 5. The community where pedestrian ways are to be located refuses to accept an agreement to maintain them.

84.01(36) (36) Sponsorship agreements.

84.01(36)(a)(a) In this subsection, "sponsor" means any person, whether public or private, that enters into an agreement with the department under par. (b).

84.01(36)(b) (b) Notwithstanding ss. 86.19 (1) and 86.191 (1), the department may enter into sponsorship agreements under which the department displays advertising, promotional, or sponsorship material, or other information, associated with the sponsor at locations owned or controlled by the department in exchange for the sponsor's payment of fees or provision of services to the department. Sponsorship agreements may include sponsor recognition placed on such property of the department as department documents, highway maps, the department's Internet site, department vehicles, and equipment owned or controlled by the department.

84.01(36)(d) (d) All fees received under this subsection shall be deposited in the general fund and credited to the appropriation account under s. 20.395 (3) (eg).

84.01(36)(e) (e) For each agreement under par. (b), the contract shall be awarded on the basis of competitive proposals in accordance with procedures established by the department. Requests for proposals shall be advertised in the manner determined by the department. Each contract shall be awarded to the person submitting the most advantageous competitive proposal as determined by the department. If the proposal of the person submitting the most advantageous competitive proposal is determined by the department to be less than the estimated reasonable value to the department or not in the public interest, the department may reject all proposals. The secretary shall enter into each contract on behalf of the state. Every such contract is exempted from ss. 16.70 to 16.75, 16.755 to 16.82, 16.87, and 16.89, but ss. 16.528, 16.752, 16.753, and 16.754 apply to the contract.

84.01 History History: 1971 c. 40, 125; 1973 c. 12; 1973 c. 243 s. 82; 1975 c. 189; 1977 c. 29 ss. 918 to 924, 1654 (1), (8) (a), (f), 1656 (43); 1977 c. 190, 272; 1979 c. 221, 314; 1981 c. 346 s. 38; 1983 a. 27, 130; 1985 a. 29, 300; 1987 a. 27; 1989 a. 31, 125, 345; 1993 a. 246; 1995 a. 225, 338; 1997 a. 27, 106; 1999 a. 9; 2001 a. 16; 2005 a. 25, 89, 392, 410; 2007 a. 20, 97, 125; 2009 a. 28; 2011 a. 32, 167; 2013 a. 20.



84.011 Who to sign contracts.

84.011  Who to sign contracts. The secretary, or the secretary's designees, may sign and execute in the name of the department any conveyance or any contract or agreement with the federal government or its departments, subdivisions of this state, other states or subdivisions of other states, corporations, limited liability companies, associations, partnerships and individuals.

84.011 History History: 1977 c. 29; 1993 a. 112, 490; 2007 a. 135.



84.012 Setoffs.

84.012  Setoffs. All amounts owed by this state under this chapter are subject to being set off under s. 73.12.

84.012 History History: 1985 a. 29.



84.013 Highway projects.

84.013  Highway projects.

84.013(1)(1) In this section:

84.013(1)(a) (a) "Major highway project" means a project, except a project providing an approach to a bridge over a river that forms a boundary of the state, a high-cost state highway bridge project under s. 84.017, or a southeast Wisconsin freeway megaproject under s. 84.0145, that satisfies any of the following:

84.013(1)(a)1m. 1m. The project has a total cost of more than $30,000,000, subject to adjustment under sub. (2m), and involves any of the following:

84.013(1)(a)1m.a. a. Constructing a new highway 2.5 miles or more in length.

84.013(1)(a)1m.b. b. Reconstructing or reconditioning an existing highway by either relocating 2.5 miles or more of the existing highway or adding one or more lanes 5 miles or more in length to the existing highway.

84.013(1)(a)1m.c. c. Improving to freeway standards 10 miles or more of an existing divided highway having 2 or more lanes in either direction.

84.013(1)(a)2m. 2m. The project has a total cost of more than $75,000,000, subject to adjustment under sub. (2m), and is not described in subd. 1m.

84.013(1)(b) (b) "Reconditioning" means work in addition to resurfacing. "Minor reconditioning" includes pavement widening and shoulder paving. "Major reconditioning" includes improvement of an isolated grade, curve, intersection or sight distance problem to improve safety. Major reconditioning projects may require additional property acquisition.

84.013(1)(c) (c) "Reconstruction" means total rebuilding of an existing highway to improve maintainability, safety, geometrics and traffic service. It is accomplished basically on existing alignment, and major elements may include flattening of hills and grades, improvement of curves, widening of the roadbed, and elimination or shielding of roadside obstacles. Normally reconstruction will require additional property acquisition.

84.013(1)(d) (d) "Resurfacing" means placing a new surface on an existing highway to provide a better all-weather surface and a better riding surface, and to extend or renew the pavement life. It generally involves no improvement in capacity or geometrics. Resurfacing may include some elimination or shielding of roadside obstacles, culvert replacements, signals, marking, signing and intersection improvements. Usually no additional property acquisition is required; except possible minor acquisition for drainage and intersection improvements.

84.013(2) (2)

84.013(2)(a)(a) Subject to ss. 84.014 (6) (b), 84.555, and 86.255, major highway projects shall be funded from the appropriations under ss. 20.395 (3) (bq) to (bx) and (ct) and (4) (jq) and 20.866 (2) (ur) to (uum) and (uus).

84.013(2)(b) (b) Except as provided in ss. 84.017 and 84.555, and subject to ss. 84.014 (6) (c) and 86.255, reconditioning, reconstruction and resurfacing of highways shall be funded from the appropriations under ss. 20.395 (3) (cq) to (cx) and 20.866 (2) (uur) and (uut).

84.013(2m) (2m) The department shall annually adjust the amounts specified in sub. (1) (a) 1m. and 2m. to reflect the annual change in the Wisconsin Department of Transportation Price Index, Yearly Moving Average, as maintained by the department or, if at any time the department no longer maintains this index, another suitable index as determined by the department. Beginning in 2012, prior to October 1 of each year, the department shall compute the annual adjustment required under this subsection and shall publish the new adjusted amount applicable under sub. (1) (a) 1m. and 2m., which amount shall become effective on October 1 of that year. The department may not adjust the amounts specified in sub. (1) (a) 1m. and 2m. to an amount less than that specified in sub. (1) (a) 1m. and 2m.

84.013(3) (3) The department may proceed with construction of the following major highway projects:

84.013(3)(ab) (ab) STH 11 extending approximately 7.6 miles from west of Burlington to STH 36/83 east of Burlington, designated as the Burlington bypass, in Walworth and Racine counties.

84.013(3)(ac) (ac) USH 12 extending approximately 11.6 miles from the junction of USH 12 and I 90/94 to approximately 0.75 miles south of Ski Hi Road in Sauk County.

84.013(3)(ad) (ad) Notwithstanding s. 13.489 (4) (c), any project approved by the transportation projects commission under s. 13.489 (4m) (b).

84.013(3)(ae) (ae) USH 53 extending approximately 6.2 miles between I 90 and USH 14/61 near 7th Street in La Crosse, La Crosse County.

84.013(3)(ag) (ag) STH 57 extending approximately 17.3 miles from the junction of STH 57 with CTH "A" to STH 42 in Kewaunee and Door counties.

84.013(3)(ai) (ai) USH 141 extending approximately 15.4 miles between Lemere Road and 6th Road in Oconto and Marinette counties.

84.013(3)(bd) (bd) I 39/90 extending approximately 45 miles from USH 12/18 in Dane County to the Illinois-Wisconsin state line in Rock County.

84.013(3)(bh) (bh) STH 38 extending approximately 9 miles from CTH "K" in Racine County to Oakwood Road in Milwaukee County.

84.013(3)(bp) (bp) USH 10 and USH 10/STH 441 extending approximately 5 miles from CTH "CB" in Winnebago County to Oneida Street in Calumet County.

84.013(3)(bt) (bt) STH 15 extending approximately 11 miles from STH 76 to USH 45, near New London, in Outagamie County.

84.013(3)(kg) (kg) STH 16 and STH 16/67 extending approximately 7.4 miles from the junction of STH 16 with the Rock River to the STH 16/67 interchange east of Oconomowoc, designated as the Oconomowoc bypass, in Jefferson and Waukesha counties.

84.013(3)(km) (km) USH 53 extending approximately 7.5 miles between USH 53 south of the USH 53/STH 93 interchange in Eau Claire and the USH 53/STH 124 interchange south of Chippewa Falls, designated as the Eau Claire Freeway, in Eau Claire and Chippewa counties.

84.013(3)(pm) (pm) STH 26 extending approximately 48 miles between I 90 in Janesville and STH 60 north of Watertown in Rock, Jefferson, and Dodge counties.

84.013(3)(ps) (ps) I 39/USH 51 extending approximately 8 miles from south of Fox Glove Road to north of Bridge Street, designated as the Wausau beltline, in Marathon County.

84.013(3)(ra) (ra) STH 23 between STH 67 and USH 41 in Sheboygan and Fond du Lac counties.

84.013(3)(rb) (rb) The Rock County transportation plan, consisting of STH 11 extending southeasterly approximately 6.1 miles between STH 11 west of Janesville and the intersection of USH 51 and STH 351, designated as the Janesville bypass, and STH 81 and STH 213 extending southerly approximately 2.5 miles between STH 213 west of Beloit and the state line, designated as the Beloit bypass, in Rock County.

84.013(3)(re) (re) USH 12 extending approximately 18.2 miles between the USH 12/14 interchange area in Middleton and STH 60 in Dane and Sauk counties.

84.013(3)(rj) (rj) STH 64 extending approximately 14.3 miles between STH 64 northeast of Houlton and STH 65 east of New Richmond, designated as the Houlton to New Richmond project, in St. Croix County.

84.013(3)(rm) (rm) USH 151 between CTH "D" and STH 149, designated as the Fond du Lac bypass, in Fond du Lac County.

84.013(3)(tc) (tc) USH 12 extending between USH 12 approximately 1.5 miles northwest of Whitewater and USH 12 approximately 1.0 mile east of CTH "P", designated as the Whitewater bypass, in Jefferson and Walworth counties.

84.013(3)(tr) (tr) STH 110 between USH 41 and approximately 1.5 miles north of STH 116 in Winnebago County.

84.013(3)(xb) (xb) USH 151 between the south interchange with STH 73 south of Columbus and USH 41 at Fond du Lac.

84.013(3)(ye) (ye) USH 10 between Appleton and Marshfield, in Winnebago, Outagamie, Waupaca, Portage and Wood counties.

84.013(3)(zb) (zb) USH 41 extending from 1.5 miles south of Frog Pond Road in Oconto County to 1.3 miles north of Schacht Road in Marinette County.

84.013(3)(zd) (zd) USH 14 from approximately 2 miles west of Westby to 1.5 miles south of Viroqua in Vernon County.

84.013(3)(zh) (zh) USH 18 from Main Street in the city of Prairie du Chien to STH 60 in the town of Bridgeport in Crawford County.

84.013(3)(zp) (zp) USH 41 from 0.5 miles south of STH 26 to 0.5 miles north of Breezewood Lane in the city of Neenah in Winnebago County.

84.013(3)(zt) (zt) USH 41 from Orange Lane in the town of Lawrence, one mile south of CTH "F" to CTH "M" in Brown County.

84.013(3m) (3m)

84.013(3m)(c)(c) The department shall complete the design work for any major highway project involving STH 57 between CTH "A" near Dyckesville and STH 42 in Kewaunee and Door counties by December 31, 2003.

84.013(3m)(d) (d) If the department reconstructs any part of STH 78 located in the village of Merrimac in Sauk County and requires water and sewer utilities lying beneath this reconstructed part of STH 78 to be relocated to a lower depth, the department shall pay 75 percent of the cost of relocating these water and sewer utilities.

84.013(3m)(e) (e) The department shall begin the major highway project enumerated under sub. (3) (ra) no later than July 1, 2009.

84.013(3m)(f) (f) The department shall construct an interchange on I 90/94/39 at Cuba Valley Road in Dane County if the federal highway administration approves the location of an interchange at that location and if the department receives a commitment for funding the full construction cost of the project from sources other than state funds.

84.013(3m)(g) (g) The department shall begin construction of the following projects no later than December 31, 2015:

84.013(3m)(g)1. 1. A grade-separated interchange at CTH "V" and USH 151 in Fond du Lac County.

84.013(3m)(g)2. 2. A grade-separated crossing of CTH "T" over USH 151 in Fond du Lac County.

84.013(3m)(i) (i) In conjunction with the resurfacing project on STH 102, the department shall construct a bicycle and pedestrian path and bridge, including lighting, along STH 102 from State Road to Fayette Avenue in the village of Rib Lake in Taylor County if the village contributes at least $60,000 to the cost of the bicycle and pedestrian path project.

84.013(3m)(k) (k) Notwithstanding s. 13.489 (1m) (e), the department shall, in the 2013-15 fiscal biennium, commence the preparation of an environmental impact statement, as defined in s. 13.489 (1c) (b), for a proposed major highway project involving USH 12 from the city of Elkhorn to the city of Whitewater.

84.013(4) (4)

84.013(4)(a)(a) Subject to s. 13.489 (1m), in preparation for future major highway projects, the department may perform engineering and design work and studies for possible major highway projects not listed under sub. (3), but no major highway may be constructed unless the project is listed under sub. (3) or approved under sub. (6).

84.013(4)(b) (b) The department may not, within any 6-year period, construct a highway project consisting of separate contiguous projects which do not individually qualify as major highway projects but which in their entirety would constitute a major highway project without first submitting the project to the transportation projects commission for its recommendations and report and without specific authorization under sub. (3), except as provided in par. (c) and sub. (6).

84.013(4)(c) (c) The department may construct highway projects involving STH 59 between STH 164 on the eastern edge of the city of Waukesha and Calhoun Road in Waukesha County and STH 59 from Calhoun Road to the Waukesha County line in Waukesha County without first submitting the projects to the transportation projects commission for its recommendations and report and without specific authorization under sub. (3).

84.013(5) (5) Commencing with the 1985-87 biennial budget bill and biennially thereafter, the department shall request adjustments to the list of major highway projects under sub. (3) as listed projects are completed, projects are approved under sub. (6) and new projects are ready for construction. The department shall submit the proposed biennial adjustments for major highway projects to the transportation projects commission for review and recommendation as provided under s. 13.489.

84.013(6) (6) If following the enactment of the biennial budget bill the department determines that a highway project which was initially planned or designed as a reconditioning, reconstruction or resurfacing project is a major highway project and is ready for construction, the department shall submit the proposal for the specific project to the transportation projects commission for review and recommendation as provided under s. 13.489. After the transportation projects commission has submitted its report on the project, the department may request approval of the specific project as a major highway project from the joint committee on finance. If the joint committee on finance approves the project, the committee shall make such transfer of funds among the highway appropriations as deemed necessary and the department may proceed with construction.

84.013(6m) (6m) Notwithstanding sub. (1) (a), if a highway improvement project within the corporate limits of a city, village or town has a cost of more than $2,000,000, the city, village or town may, by resolution, petition the transportation projects commission to designate the project as a major highway project. This subsection does not apply to a highway improvement project on a freeway within the corporate limits of a city, village or town. The department may not construct a highway improvement project designated as a major highway project by the transportation projects commission under this subsection without specific authorization under sub. (3).

84.013(9) (9) If the department determines that a business development having a payroll exceeding $10,000,000 in a calendar year is being located within a 3-mile radius of the intersection of I 90 and Town Line Road in Rock County, the department shall construct an interchange funded from the appropriations under s. 20.395 (3) (cq) to (cx) off of I 90 to Town Line Road.

84.013 History History: 1983 a. 27; 1985 a. 29 ss. 1564 to 1566g, 3202 (51); 1987 a. 27 ss. 10cm, 1654un to 1654uws; 1987 a. 403; 1989 a. 31; 1991 a. 39; 1993 a. 16, 237, 246; 1995 a. 27 s. 9116 (5); 1995 a. 113; 1997 a. 27; 1999 a. 9; 2001 a. 16, 109; 2003 a. 33; 2005 a. 25; 2007 a. 20; 2009 a. 28, 276; 2011 a. 32, 257; 2013 a. 20; s. 13.92 (2) (i).



84.014 Southeast Wisconsin freeway rehabilitation; Marquette interchange reconstruction project.

84.014  Southeast Wisconsin freeway rehabilitation; Marquette interchange reconstruction project.

84.014(1) (1) In this section:

84.014(1)(a) (a) "Interim repair" means any improvement not specified in a notice given under s. 84.01 (17) that is needed to remedy unanticipated roadway deficiencies.

84.014(1)(b) (b) "Marquette interchange" means all highways, including ramps and shoulders, encompassing I 43, I 94, and I 794 in Milwaukee County within the area bordered by 25th Street to the west, North Avenue to the north, the southern end of Burnham Canal to the south, and the Milwaukee River to the east.

84.014(1)(c) (c) "Reconstruction" means the rebuilding of highways and bridges, including improvements to enhance highway safety, design, or capacity. The term includes activities associated with such rebuilding, including design engineering, traffic mitigation, property acquisition, and utility facility relocation. The term does not include interim repairs.

84.014(1)(d) (d) "Rehabilitation" means the reconditioning, reconstruction, or resurfacing, as defined in s. 84.013 (1) (b) to (d), of a freeway or the adding of one or more lanes to the freeway, and includes interim repairs.

84.014(1)(e) (e) "Southeast Wisconsin freeway" means a state trunk highway, located in Kenosha, Milwaukee, Ozaukee, Racine, Walworth, Washington, or Waukesha county, that has 4 or more lanes of traffic physically separated by a median or barrier and that gives preference to through traffic by limiting access to interchanges only.

84.014(2) (2) Subject to ss. 84.555 and 86.255, any southeast Wisconsin freeway rehabilitation projects, including the Marquette interchange reconstruction project and projects that involve adding one or more lanes 5 miles or more in length to the existing freeway, may be funded from the appropriations under ss. 20.395 (3) (cr), (ct), (cw), and (cy) and 20.866 (2) (uum) and (uup).

84.014(3) (3) The department may not expend from the appropriations under s. 20.395 (3) (cr) and (cy) more than $160,643,900 in the 2001-03 fiscal biennium for the Marquette interchange reconstruction project, unless the expenditure of more funds is approved or modified and approved by the joint committee on finance. From funds that would otherwise be expended from the appropriations under s. 20.395 (3) (cr) and (cy) for other southeast Wisconsin freeway rehabilitation projects, the department may exceed the expenditure limit for the 2001-03 fiscal biennium to meet project deadlines if the department makes a reduction in subsequent allocations for the Marquette interchange reconstruction project that is equal to the amount by which the applicable expenditure limit was exceeded.

84.014(4) (4) The department may transfer the funding of southeast Wisconsin freeway rehabilitation projects between the appropriations for s. 20.395 (3) (cr) and (cy) to minimize project costs.

84.014(5) (5) The department shall design the reconstruction of I 94 in Milwaukee and Waukesha counties, other than the Marquette interchange, to allow for expansion of capacity for vehicular traffic on I 94 in these counties to meet the projected vehicular traffic capacity needs, as determined by the department, for 25 years following the completion of such reconstruction.

84.014(5m) (5m)

84.014(5m)(ag)(ag) In this subsection:

84.014(5m)(ag)1. 1. "I 94 north-south corridor" means the Mitchell interchange of I 43, I 94, and I 894 in Milwaukee County, I 94 from the Illinois-Wisconsin state line in Kenosha County proceeding northerly through the Mitchell interchange to Howard Avenue in Milwaukee County, I 43/894 from the Mitchell interchange proceeding westerly to 35th Street in Milwaukee County, the STH 119 Airport Spur Parkway between I 94 and General Mitchell International Airport in Milwaukee County, and all freeways, roadways, shoulders, interchange ramps, frontage roads, and collector road systems adjacent or related to these routes or interchanges.

84.014(5m)(ag)2. 2. "Zoo interchange" means all freeways, including related interchange ramps, roadways, and shoulders, and all adjacent frontage roads and collector road systems, encompassing I 94, I 894, and USH 45 in Milwaukee County within the area bordered by I 894/USH 45 at Lincoln Avenue to the south, I 94 at 70th Street to the east, I 94 at 124th Street to the west, and USH 45 at Burleigh Street to the north.

84.014(5m)(am) (am) Notwithstanding any other provision of this section, the department may not expend any moneys from the appropriations under s. 20.395 (3) (cr), (cw), and (cy) for a southeast Wisconsin freeway rehabilitation project that involves adding one or more lanes 5 miles or more in length to the existing freeway unless the project is specifically enumerated in a list under par. (b).

84.014(5m)(b) (b) The department may proceed with the following southeast Wisconsin freeway rehabilitation projects:

84.014(5m)(b)2. 2. Reconstruction of the I 94 north-south corridor.

84.014(5m)(b)3. 3. Reconstruction of the Zoo interchange.

84.014(6) (6)

84.014(6)(a)(a) A southeast Wisconsin freeway rehabilitation project under this section may not simultaneously be considered a southeast Wisconsin freeway megaproject under s. 84.0145.

84.014(6)(b) (b) Notwithstanding sub. (5m), a southeast Wisconsin freeway rehabilitation project under this section may also be considered a major highway project, eligible for funding under s. 84.013 (2) (a), if the project meets the criteria for a major highway project under s. 84.013 (1) (a) and satisfies all applicable requirements under ss. 13.489 and 84.013.

84.014(6)(c) (c) Notwithstanding sub. (5m), a southeast Wisconsin freeway rehabilitation project under this section may also be eligible for funding under s. 84.013 (2) (b) if the project is not considered a southeast Wisconsin freeway megaproject under s. 84.0145 or a major highway project under s. 84.013.

84.014 History History: 2001 a. 16, 109; 2005 a. 25; 2007 a. 20; 2009 a. 28; 2011 a. 32; 2013 a. 20.



84.0145 Southeast Wisconsin freeway megaprojects.

84.0145  Southeast Wisconsin freeway megaprojects.

84.0145(1)(1) In this section:

84.0145(1)(a) (a) "I 94 north-south corridor" has the meaning given in s. 84.014 (5m) (ag) 1.

84.0145(1)(b) (b) "Southeast Wisconsin freeway" has the meaning given in s. 84.014 (1) (e).

84.0145(1)(c) (c) "Southeast Wisconsin freeway megaproject" means any project on a southeast Wisconsin freeway having a total cost of more than $500 million, subject to adjustment under sub. (4).

84.0145(1)(d) (d) "Zoo interchange" has the meaning given in s. 84.014 (5m) (ag) 2.

84.0145(2) (2) Subject to sub. (3) and s. 86.255, any southeast Wisconsin freeway megaproject may be funded only from the appropriations under ss. 20.395 (3) (aq), (av), (ax), and (ct) and 20.866 (2) (uup) and (uur).

84.0145(3) (3)

84.0145(3)(a)(a) The department may not encumber or expend any moneys for construction of a southeast Wisconsin freeway megaproject unless the project is specifically enumerated in a list under par. (b).

84.0145(3)(b) (b) The department may provide funding for the following southeast Wisconsin freeway megaprojects:

84.0145(3)(b)1. 1. The I 94 north-south corridor project.

84.0145(3)(b)2. 2. The Zoo interchange project.

84.0145(4) (4) The department shall annually adjust the amount specified in sub. (1) (c) to reflect the annual change in the Wisconsin Department of Transportation Price Index, Yearly Moving Average, as maintained by the department or, if at any time the department no longer maintains this index, another suitable index as determined by the department. Beginning in 2012, prior to October 1 of each year, the department shall compute the annual adjustment required under this subsection and shall publish the new adjusted amount applicable under sub. (1) (c), which amount shall become effective on October 1 of that year. The department may not adjust the amount specified in sub. (1) (c) to an amount less than that specified in sub. (1) (c).

84.0145 History History: 2011 a. 32; 2013 a. 20.



84.015 Federal highway aid accepted.

84.015  Federal highway aid accepted.

84.015(1) (1) The state of Wisconsin assents to the provisions of Title 23, USC and all acts of congress amendatory thereof and supplementary thereto. The state of Wisconsin declares its purpose and intent to give assent to all federal highway acts and to make provisions that will insure receipt by this state of any federal highway aids that have been or may be allotted to the state including all increased and advanced appropriations, and insure that such highways and related facilities in this state as may be eligible to be improved or constructed in accordance with any such federal highway acts may be improved, constructed and maintained in accordance therewith. The good faith of the state is pledged to make available funds sufficient to adequately carry out such construction and maintenance.

84.015(2) (2) The department may enter into all contracts and agreements with the United States relating to the construction and maintenance of streets and highways and related facilities under Title 23, USC and all acts amendatory thereof and supplementary thereto, submit such scheme or program of construction and maintenance as may be required by said code or rules and regulations of the United States promulgated thereunder and do all other things necessary fully to carry out the cooperation contemplated and provided for by said code.

84.015 History History: 1977 c. 29 s. 1654 (8) (a).



84.016 Major interstate bridge projects.

84.016  Major interstate bridge projects.

84.016(1) (1) In this section, "major interstate bridge project" means a project involving the construction or reconstruction of a bridge on the state trunk highway system, including approaches, that crosses a river forming a boundary of the state and for which this state's estimated cost share is at least $100,000,000.

84.016(2) (2) Notwithstanding ss. 84.013, 84.51, 84.52, 84.53, 84.555, and 84.95, but subject to s. 86.255, this state's share of costs for any major interstate bridge project, including preliminary design work for the project, may be funded only from the appropriations under ss. 20.395 (3) (dq), (dv), and (dx) and 20.866 (2) (ugm).

84.016 History History: 2009 a. 28; 2011 a. 30, 32.



84.017 High-cost state highway bridge projects.

84.017  High-cost state highway bridge projects.

84.017(1)(1) In this section, "high-cost state highway bridge project" means a project involving the construction or rehabilitation of a bridge on the state trunk highway system, including approaches, that has a total estimated cost of more than $150,000,000, but does not include any major interstate bridge project, as defined in s. 84.016 (1), or any project involving a bridge that is part of a southeast Wisconsin freeway megaproject enumerated under s. 84.0145 (3) (b).

84.017(2) (2) Subject to sub. (3) and s. 86.255, any high-cost state highway bridge project may be funded only from the appropriations under ss. 20.395 (3) (dr), (dw), and (dy) and 20.866 (2) (uup).

84.017(3) (3)

84.017(3)(a)(a) During the 2011-13 fiscal biennium, the department may encumber or expend moneys from any of the appropriations under s. 20.395 (3) (aq), (av), (ax), (br), (bq), (bv), (bx), (cq), (cv), and (cx) for preliminary costs associated with the reconstruction of the Hoan Bridge and approaches to the east bank of the Milwaukee River on I-794 in Milwaukee County.

84.017(3)(b) (b)

84.017(3)(b)1.1. Subject to subd. 2., during the 2013-15 fiscal biennium, the department may encumber or expend moneys from any of the appropriations under s. 20.395 (3) (aq), (av), (ax), (br), (bq), (bv), (bx), (cq), (cv), and (cx) for any costs associated with the reconstruction of the Hoan Bridge, including approaches, that exceed $226,000,000.

84.017(3)(b)2. 2. The department may not encumber or expend more than $10,000,000 from the appropriations specified in subd. 1. during the 2013-15 fiscal biennium for the purpose specified in subd. 1. unless the department submits to the joint committee on finance a request for authorization to encumber or expend the moneys and the joint committee on finance approves the request.

84.017(4) (4) A high-cost state highway bridge project under this section may not be considered a southeast Wisconsin freeway megaproject under s. 84.0145.

84.017 History History: 2011 a. 32; 2013 a. 20.



84.02 State trunk highway system.

84.02  State trunk highway system.

84.02(1) (1)  Designation. The system of highways known as the trunk highway system heretofore selected and laid out by the legislature and by the highway commission and by special legislative state trunk highway committees and approved by said highway commission and as revised, altered and changed by and under authority vested by law in the highway commission, is hereby validated and confirmed and designated the state trunk highway system but without prejudice to the exercise of the power given to change such system, and all acts by which parts of said system were heretofore adopted or declared to be trunk highways are confirmed and validated. Section 82.19 (2) does not apply to the state trunk highway system.

84.02(2) (2) County line highways apportioned. The apportionment heretofore made by the highway commission of portions of the state trunk highway system that lie on county lines is hereby ratified. The portion of such county line highways assigned to any county shall be considered as lying wholly within such county, and all the provisions for construction and maintenance shall apply to such portion just as though it lay wholly within the county to which assigned. Bridges on the state trunk highway system which span streams forming the boundary between 2 counties shall be considered as lying one-half in each county.

84.02(3) (3) Changes in system.

84.02(3)(a)(a) Changes may be made in the state trunk system by the department, if it deems that the public good is best served by making the changes. The department, in making the changes, may lay out new highways by the procedure under this subsection. Due notice shall be given to the localities concerned of the intention to make changes or discontinuances, and if the change proposes to lay a highway via a new location and the distance along such deviation from the existing location exceeds 2 1/2 miles, then a hearing in or near the region affected by the proposed change shall be held prior to making the change effective. The notice shall also be given to the secretary of natural resources either by registered mail or personally. Whenever the department decides to thus change more than 2 1/2 miles of the system the change shall not be effective until the decision of the department has been referred to and approved by the county board of each county in which any part of the proposed change is situated. A copy of the decision shall be filed in the office of the clerk of each county in which a change is made or proposed. Where the distance along the deviation from the existing location exceeds 5 miles the change shall constitute an addition to the state trunk highway system. The preexisting route shall continue to be a state trunk highway unless the county board of each county in which any part of the relocation lies and the department mutually agree to its discontinuance as a state trunk highway. Whenever such county board or boards and the department cannot so agree the department shall report the problem to the next ensuing session of the legislature for determination.

84.02(3)(b) (b) The action of any town, village or county board or city council discontinuing, relocating or altering any highway on the state trunk system shall be void unless the department approves the same in writing.

84.02(4) (4) Guideboards; warnings; route marking.

84.02(4)(a)(a) The department shall mark the highways of the state trunk highway system and also the connecting highways. The markers shall be uniform, except that the numbers thereon shall correspond with the numbers given to various routes by the department and found on the official highway maps issued by the department. No similar design or marker shall be used for marking other highway routes.

84.02(4)(b) (b) No person shall mark any other highway routes or trails unless the route marked shall coincide exactly with the state trunk system. No such routes shall be marked until exact descriptions of the routes selected for marking have been filed with and the routes and markings approved by the department. Every route laid out and marked shall be made to conform to the state trunk system, and the person responsible for the marking of such route shall remove or erase such marks from every portion of such route which does not coincide with the state trunk highway system. The department shall report to the department of financial institutions any violations of or failure to comply with the provisions of this subsection, and the department of financial institutions shall thereupon revoke the privilege, license or incorporation of the offender, and the department shall cause the offending marks to be erased, removed or destroyed. The expense of such erasure, removal or destruction shall be paid out of funds appropriated to the department, and may be recovered in the name of the state from the person responsible for such unauthorized marking.

84.02(4)(c) (c) The department shall erect and maintain such standard guide and warning signs and lighting as it deems necessary within the right-of-way along the state trunk system, and it is unlawful to erect any lighting or display any other guide or warning signs upon the state trunk system, except in cases of emergency or when approved by the department. Any erection in violation hereof may be removed by the department.

84.02(4)(d) (d) The department may cooperate with the Public Roads Administration or other designated agency of the federal government in formulating and adopting or changing a uniform system of numbering, or designating highways of interstate character within this state, and in the selection and erection of uniform danger signals and safety devices for the protection and direction of traffic.

84.02(4)(e) (e) The department shall adopt a manual establishing a uniform system of traffic control devices for use upon the highways of this state. The system shall be consistent with and, so far as practicable, conform to current nationally recognized standards for traffic control devices.

84.02(4)(f) (f) The department shall adopt a manual establishing a uniform system of signs, signals, markings and devices for the purpose of regulating, warning or guiding bicycle traffic on highways, streets and bikeways, as defined in s. 84.60 (1) (a). The system, shall be consistent with and shall conform to the system established under par. (e).

84.02(5) (5) Maps.

84.02(5)(a)(a) As often as it deems necessary, the department shall publish highway service maps showing the state trunk highway system and such other main highways and other features as may seem desirable. Such highway service maps shall be sold by the department at a price to be fixed by it, which shall be not less than cost. The department may permit the use of its digital base map data for other maps and publications and may charge a fair fee for such use. The department shall make and publish or duplicate such highway service maps as are required for its use, and shall publish folded highway maps of Wisconsin for free distribution to the public. The department shall ensure that the folded highway maps bear information regarding the requirements of s. 347.48 (4).

84.02(5)(b) (b) Upon publication of the highway service maps, the department shall distribute without charge 50 of these maps to each officer and member of the legislature. Any officer or member of the legislature may request additional highway service maps. The request may be written or oral. The fee for the additional maps shall be the fee set by the department under par. (a).

84.02(5)(c) (c) Upon publication of the folded highway maps, the department shall distribute without charge 500 of these maps to each officer and member of the legislature and 300 of these maps to the legislative reference bureau. Any officer or member of the legislature may request additional folded highway maps. The request may be written or oral. No charge may be made for the additional folded highway maps.

84.02(5)(d) (d) The highway service maps and folded highway maps published by the department for sale or distribution to the public under par. (a) shall include all of the following:

84.02(5)(d)1. 1. Identification of each veterans memorial highway or bridge designated under this chapter.

84.02(5)(d)2. 2. Identification of the location of each of the following:

84.02(5)(d)2.a. a. Memorial Park in the city of Arcadia in Trempealeau County.

84.02(5)(d)2.b. b. The All Veterans' Memorial in the village of Clear Lake in Polk County.

84.02(5)(d)2.c. c. The Highground Veterans Memorial Park near the city of Neillsville in Clark County.

84.02(5)(d)2.d. d. The Milwaukee County War Memorial Center in the city of Milwaukee in Milwaukee County.

84.02(5)(d)2.e. e. The Richard I. Bong Veterans Heritage Center in the city of Superior in Douglas County.

84.02(5)(d)2.f. f. The Wisconsin Korean War Veterans Memorial in the village of Plover in Portage County.

84.02(5)(d)2.g. g. The Northern Wisconsin Veterans Memorial Cemetery near the city of Spooner in Washburn County.

84.02(5)(d)2.h. h. The Southern Wisconsin Veterans Memorial Cemetery near the village of Union Grove in Racine County.

84.02(5)(d)2.i. i. The Central Wisconsin Veterans Memorial Cemetery at King near the city of Waupaca in Waupaca County.

84.02(5)(d)2.j. j. The Wisconsin Veterans Home at King near the city of Waupaca in Waupaca County.

84.02(5)(d)2.k. k. The Wisconsin Veterans Home at Union Grove near the village of Union Grove in Racine County.

84.02(5)(d)2.L. L. The Wisconsin Veterans Museum in the city of Madison in Dane County.

84.02(5)(d)2.m. m. The Wisconsin National Guard Museum in the village of Camp Douglas in Juneau County.

84.02(6) (6) Alternate routes through cities, villages and towns. In cases where any state trunk highway passes near but not through the central or business portion of any city, village or town, the department may upon petition of any city, village or town designate an alternate route through such central or business portion, and shall install suitable marking to guide travelers over such alternate route. No such designation shall be made unless the department finds that public travel will be benefited. Any such designation may be revoked on 30 days' notice to the city, village or town if the department finds that public travel is not benefited. Such designation shall impose no responsibility on the state, except the cost of marking in the first instance. Such alternate routes shall be constructed and maintained and kept clear of snow, in a condition satisfactory to the department without expense to the state, and the department may require assurances to that effect before making such designation.

84.02(7) (7) Additions from county trunk highways. Whenever the traffic on any county trunk highway averages in any year 250 or more vehicles daily, the county board may by resolution request that such county trunk highway be added to the state trunk highway system. A copy of such resolution shall be filed with the department. If after investigation the department finds that the traffic on said county trunk highway meets the requirements of this subsection, it may by order add said highway to the state trunk highway system, but the total additions under this subsection shall not exceed 500 miles. Whenever the traffic on any portion of a state trunk highway averages in any year 150 or less vehicles daily, the county board of the county wherein such state trunk highway is situated may by resolution request that such be transferred to the county trunk highway system. A copy of such resolution shall be filed with the department. If after investigation the department finds that the traffic on said state trunk highway is as stated in said resolution, it may order said highway taken from the state trunk highway system and made a county trunk highway.

84.02(8) (8) Jurisdictional transfers: state-local agreements.

84.02(8)(a)(a) The department may make additions or deletions to the state trunk highway system by entering into a jurisdictional transfer agreement with any local unit of government. Addition to or deletion of any part of the state trunk highway system under this subsection may be made without regard to any mileage limitation or procedural requirement imposed under this section or chapter 518, laws of 1947.

84.02(8)(b) (b) The jurisdictional transfer agreement must be approved by the department and the governing body of any municipality or county board involved before the transfer of any highway becomes effective.

84.02(8)(c) (c) A jurisdictional transfer agreement may contain any terms and conditions that the department and the local unit of government may deem necessary regarding maintenance or rehabilitation of any highway transferred.

84.02(10) (10) Temporary routes; detours.

84.02(10)(a)(a) In case it is impracticable to maintain any portion of the state trunk highway system as laid out, pending its improvement or construction, the department may designate a temporary route as part of the state trunk highway system, and in such case the temporary route shall be considered part of the state trunk highway system in every respect, except that it may not be constructed as a state trunk highway.

84.02(10)(b) (b) When any portion of the state trunk highway system is impassable or dangerous to travel or when it shall be deemed necessary because of construction or maintenance work or for other reasons to suspend all or part of the travel thereon, the department may route such travel over a detour around such portion of the state trunk highway system. Such detour may be routed over any other public highway or temporary highway which may be improved or maintained as part of the cost of constructing or maintaining the state trunk highway system to the extent necessary, as determined by the department, because of such additional travel. Such routing of state trunk highway traffic over other public highways shall not alter the existing status of such other public highways.

84.02(11) (11) Connecting highways. The state trunk highway system shall not include the marked routes thereof over the streets or highways in municipalities which the department has designated as being connecting highways. Those municipal streets or highways so excluded as state trunk highways but marked as such and designated as connecting highways are further described and the aids determined therefor under s. 86.32.

84.02(12) (12) State trunk system maps. The department shall maintain in its permanent record a map of each county on a scale of not less than one-half inch per mile showing the official layout of the state trunk highway system. Annually, as soon as practical after January 1, a copy of such map, showing the official layout of the state trunk highway system in each county as it existed at the close of the previous calendar year, shall be filed with the county clerk and county highway commissioner thereof.

84.02(13) (13) Priority. The department shall give high priority to the completion of the STH 28/USH 41 interchange in Washington County as part of the USH 41 corridor project.

84.02(14) (14) I 39 interchange. If a waiver from the federal department of transportation is required for the construction of an interchange at the intersection of I 39 and Kowalski Road in Marathon County, and if the state department of transportation determines that construction of the interchange will have no adverse impact on safety in the vicinity of the intersection, the state department of transportation shall request a waiver to permit construction of the interchange. If a waiver is granted, or if the state department of transportation determines both that a waiver is not required and that such construction will have no adverse impact on safety in the vicinity of the intersection, the department of transportation shall design the interchange specified in this subsection and allocate funds from the appropriations under s. 20.395 (3) (cq) to (cx) sufficient to construct the interchange.

84.02(15) (15) USH 51 reconstruction project in Dane County. The department shall commence, in the 2007-08 fiscal year, the preparation of an environmental impact statement or environmental assessment, as applicable, for the USH 51 north segment reconstruction project in Dane County, which includes expanding USH 51 to a 4-lane divided highway from the intersection of USH 51 and Reardon Road to just north of the intersection of USH 51 and CTH "V"/Grinde Road in the village of DeForest. The department shall commence construction of this project no later than December 31, 2012.

84.02 History History: 1971 c. 323 s. 27; 1973 c. 185; 1977 c. 29 ss. 926, 1654 (3), (6) (b), (8) (a); 1977 c. 272; 1979 c. 34, 221; 1981 c. 248, 346; 1983 a. 27; 1985 a. 29; 1989 a. 31; 1993 a. 246, 490; 1995 a. 27; 1999 a. 9; 2001 a. 16; 2003 a. 214; 2007 a. 20; 2009 a. 126; 2013 a. 20.

84.02 Annotation A local unit of government is without jurisdiction to unilaterally change a segment of the state highway system. 61 Atty. Gen. 263.



84.03 Federal aid; state and local funds.

84.03  Federal aid; state and local funds.

84.03(1) (1)  State and federal aid.

84.03(1)(a)(a) All moneys granted or allotted to the state of Wisconsin as federal aid for highways and all state appropriations and other funds available to match or supplement such federal aid funds and so utilized by the department shall be expended by the department in accordance with the act of congress relating to such federal aid funds.

84.03(1)(b) (b) Funds provided by any county, city, village or town to construct, reconstruct or improve any highway, street or bridge with state or federal aid under this chapter, shall be paid to the department or to the state treasury as the department may require and shall be expended in accordance with s. 84.06 and the federal acts relating to such federal aid. The use of state or federal aid in the construction, reconstruction or improvement of any highway, street or bridge not on the state trunk highway system shall not relieve the county, city, village or town of any obligation to maintain such highway, street or bridge. The department may allot to any city of the 1st class any state and federal highway funds to which such city may be entitled for the purpose of the payment of interest, debt charges, amortization or retirement of street or highway bonds issued pursuant to s. 67.05 or other applicable provisions of law. Such cities may use such highway funds so allotted for such purposes, paying interest, debt charges and costs, amortization or retirement of such bonds.

84.03(1)(c) (c) On any highway, street or bridge hereafter constructed, reconstructed or improved with state or federal aid under this chapter, the location, form and character of informational, regulatory and warning signs, curb and pavement or other markings, and traffic signals installed or placed by any public authority or other agency shall be subject to the approval of the department; and the department is directed to approve only such installations as will promote the safe and efficient utilization of the highways, streets and bridges.

84.03(2) (2) Federal appropriations adjustments.

84.03(2)(a)(a) In this subsection:

84.03(2)(a)1. 1. "Amount of federal funds" means the sum of federal revenues received under the federal Intermodal Surface Transportation Efficiency Act of 1991, as amended, or under a substantially similar federal legislative act. "Amount of federal funds" does not include the first $300,000,000 of federal moneys received by the state, pursuant to federal legislation enacted during the 111th Congress, for the purpose of reviving the economy of the United States, which moneys are intended to be used for transportation purposes.

84.03(2)(a)2. 2. "The schedule" means the schedule under s. 20.005 (3) as published in the biennial budget act for the first fiscal year of a fiscal biennium and as approved by the joint committee on finance under s. 20.004 (2) for the 2nd fiscal year of a fiscal biennium.

84.03(2)(b) (b)

84.03(2)(b)1.1. Subject to subd. 2., the secretary shall submit annually to the joint committee on finance a plan identifying how the secretary proposes to adjust the department's appropriations for that state fiscal year to reflect the most recent estimate of the amount of federal funds that the department will be appropriated in that state fiscal year. The secretary shall submit the plan by the later of the following:

84.03(2)(b)1.a. a. December 1.

84.03(2)(b)1.b. b. Thirty days after the enactment of the federal legislation described under par. (a) 1. for that federal fiscal year.

84.03(2)(b)1.c. c. Thirty days after the enactment of the applicable federal appropriation bill for that federal fiscal year.

84.03(2)(b)2. 2. The secretary is required to submit a plan under subd. 1. only if the department's most recent estimate of the amount of federal funds that the department will be appropriated under s. 20.395 in the current state fiscal year is less than 95% or more than 105% of the amount of federal funds shown in the schedule for the appropriations under s. 20.395 in that fiscal year.

84.03(2)(c) (c) After receiving a plan under par. (b) 1., the cochairpersons of the joint committee on finance jointly shall determine whether the plan is complete. If the joint committee on finance meets and either approves or modifies and approves a plan submitted under par. (b) 1. within 14 days after the cochairpersons determine that the plan is complete, the secretary shall implement the plan as approved by the committee. If the joint committee on finance does not meet and either approve or modify and approve a plan submitted under par. (b) 1. within 14 days after the cochairpersons determine that the plan is complete, the secretary shall implement the proposed plan. If the joint committee on finance approves a plan under s. 84.555 for a state fiscal year, the joint committee on finance may modify a plan implemented under this paragraph for that fiscal year.

84.03(4) (4) Park East Freeway corridor cost sharing.

84.03(4)(a)(a) The maximum state share of costs for the project for the demolition of the Park East Freeway corridor in Milwaukee County, as provided in an agreement entered into on April 20, 1999, between the city of Milwaukee, Milwaukee County, and the state, shall be $8,000,000, of which $6,800,000 shall be federal interstate cost estimate funds received by the state.

84.03(4)(b) (b) The local share of costs of the project described in par. (a) shall be not less than the amount of $17,000,000 provided for in the agreement specified under par. (a), of which $14,450,000 shall be federal interstate cost estimate funds received by the city or county.

84.03(9) (9) Improving state trunks; landscaping and acquiring wayside areas.

84.03(9)(a)(a) Subject to s. 86.255, that part of the appropriation made by s. 20.395 (3), not required for the other purposes therein provided, may be used by the department for the improvement and traffic service of the state trunk highway system and connecting highways, for the purchase and operation of equipment, making surveys for locating local road materials, testing of materials, and for other purposes provided in this section, and to match or supplement federal aid for the construction, reconstruction or improvement of the federal aid highway system, secondary or feeder roads, the elimination of hazards at railroad grade crossings and for any other highway purpose for which the state may match or supplement federal aid funds pursuant to any act of congress. Where such funds are used for the improvement of the state trunk highway system or connecting highways or to match or supplement federal aid they shall be expended in accordance with s. 84.06 and any applicable act of congress. Any funds expended pursuant to this paragraph shall be expended by the department on such projects within the provisions of this paragraph, and executed in such manner as the department shall from time to time determine will best meet the needs of travel and best promote the general welfare. Such funds may be used for improvements, within the provisions of this paragraph, independent of or in conjunction with other funds available for such improvements. Subject to s. 86.255, the requirements of any federal highway act, or regulations issued thereunder, may be met from such appropriation.

84.03(9)(b) (b) In addition to the purposes provided in par. (a) there may be expended by the department a sum sufficient, not exceeding $20,000, for marking highways as civil defense evacuation routes as requested by the secretary of local affairs and development prior to September 1, 1980 or the secretary of the department of administration on or after September 1, 1980.

84.03(10) (10) Improvement of connecting highways. All connecting highways shall be constructed or reconstructed by the state in the same manner as portions of the state trunk highway system. It shall not be compulsory for the state to construct or reconstruct any such highway to a greater width than those portions of the state trunk system connecting therewith.

84.03 History History: 1971 c. 125; 1973 c. 243 s. 82; 1977 c. 29 ss. 928, 929, 1654 (1), (3), (8) (a), 1656 (43); 1977 c. 272; 1977 c. 418 ss. 572, 573, 929 (55); 1979 c. 34 s. 2102 (52) (a); 1979 c. 361; 1983 a. 130; 1987 a. 27; 1997 a. 86; 1999 a. 9; 2001 a. 16, 109; 2003 a. 33; 2009 a. 2; 2011 a. 257.



84.04 Roadside improvement.

84.04  Roadside improvement.

84.04(1) (1) As used in this section:

84.04(1)(a) (a) "Overlook" means a graded terrace, often enclosed by a masonry retaining wall, located on roadside areas where favorable topographic conditions provide an exceptional view or offscape from the road.

84.04(1)(b) (b) "Roadside" means that portion of the right-of-way not occupied by surface courses, curbs, paved gutters, or paved median strips or by other highway structures.

84.04(1)(c) (c) "Roadside improvement" means the application of the principles of landscape architecture to highway planning, design, location, and construction.

84.04(1)(d) (d) "Turnout" means an informal surfaced or unsurfaced parking space for one or more cars or trucks, constructed at selected locations on roadsides in open country for purposes of rest and relaxation.

84.04(1)(e) (e) "Wayside" means an area of land adjacent or in close proximity to the highway, with facilities developed for the convenience, comfort, and enjoyment of the motoring public, these developments to include parking, sanitary, cooking, and picnicking facilities, together with any other facility or improvement which the department deems desirable or necessary to accommodate travelers and provide convenient and safe access thereto by pedestrians and vehicles. "Wayside" includes rest areas.

84.04(1)(f) (f) "Windbreak hedge" means a narrow planting of trees or shrubs for protection against the drifting of snow or sand.

84.04(2) (2) The department may construct and maintain parking areas, including car pool parking areas, waysides, overlooks, windbreak hedges, turnouts and carry on roadside improvement along, or in close proximity with state trunk highways. These activities may be performed within highway rights-of-way and upon lands otherwise publicly owned or controlled, or on lands acquired in proximity therewith. The department may acquire lands needed for such purposes.

84.04(4) (4)

84.04(4)(a)(a) At each rest area constructed and maintained by the department along an interstate highway designated under s. 84.29 (2), the department shall, subject to pars. (b) and (c), permanently display a POW/MIA flag on an outdoor flagpole.

84.04(4)(b) (b) If a rest area described in par. (a) has fewer than 2 outdoor flagpoles, the department may display a POW/MIA flag at a suitable location indoors or, if the department determines after consultation with at least 2 of the state's veterans organizations that no suitable location indoors exists for the display of a POW/MIA flag, the department may display a poster or literature or both relating to the POW/MIA flag at a suitable location indoors in lieu of displaying the flag.

84.04(4)(c) (c) Upon receipt of sufficient contributions, including in-kind contributions, from interested parties, including any county, city, village, or town, to cover the costs of displaying POW/MIA flags or posters or literature as specified in pars. (a) and (b), the department shall display the flags or posters or literature. No state funds, other than from the receipt of contributions under this paragraph, may be expended for the display of the flags or posters or literature.

84.04(4)(d) (d) If a rest area described in par. (a) has fewer than 2 outdoor flagpoles, any facilities improvement project at the rest area commenced after April 13, 2006, shall include installation of outdoor flagpoles so that the rest area has at least 2 outdoor flagpoles.

84.04 History History: 1973 c. 333 s. 201w; 1977 c. 29 ss. 930, 931, 1654 (6) (b), (8) (a); 1977 c. 101, 272; 1983 a. 189; 1985 a. 29; 1993 a. 490; 1997 a. 253; 2003 a. 33; 2005 a. 239.



84.05 Railroad crossing improvements.

84.05  Railroad crossing improvements. On a highway which the department has authority to construct and which crosses a railroad, if the department determines that the construction or reconstruction of a grade separation or the rearrangement or elimination of a grade crossing or other rearrangement of the highway or tracks is necessary in the interest of public safety or for convenience of public travel, the department shall make a plan of the construction proposed and an estimate of the cost thereof, including the cost of needed right-of-way; and shall endeavor to make an arrangement with all persons concerned as to all matters involved in the plan, including the portion of the cost of the contemplated work which the persons shall defray. If the department is unable to contract with the persons concerned as to the distribution and payment of the cost of the work or the maintenance thereof, the department shall lay the matter before the office of the commissioner of railroads, and the office of the commissioner of railroads shall review the proceedings and hold a hearing thereon in accordance with ss. 195.28 and 195.29, and shall fix the portion of the cost of the construction and of the maintenance which is to be paid by the persons or corporations concerned, and the portion of the cost, if any, to be paid by the public, which portion shall be paid from the transportation fund. The office of the commissioner of railroads shall determine the benefits, if any, which will inure to other highways, and apportion and charge to the units of government responsible for the construction of such other highways a fair portion of the cost.

84.05 History History: 1977 c. 29 s. 1654 (8) (b), (9) (f); 1981 c. 347 s. 80 (2); 1985 a. 187; 1993 a. 16, 123.



84.06 Highway construction.

84.06  Highway construction.

84.06(1) (1)  Definitions. In this section:

84.06(1)(a) (a) Subject to par. (b), "improvement" or "highway improvement" includes all of the following:

84.06(1)(a)1. 1. Construction, reconstruction, rehabilitation, and processes incidental to building, fabricating, or bettering a highway or street.

84.06(1)(a)2. 2. Highway operations or activities that are life-cycle or investment driven and that are based on an asset management philosophy in which taking action adds service life by preventing or delaying deterioration of highway system functionality.

84.06(1)(b) (b) "Improvement" or "highway improvement" does not include any of the following:

84.06(1)(b)1. 1. Maintenance activities described in s. 84.07 (1).

84.06(1)(b)2. 2. The installation, replacement, rehabilitation, or maintenance of highway signs, highway lighting, or pavement markings or the maintenance of traffic control signals or intelligent transportation systems, unless incidental to building, fabricating, or bettering a highway or street.

84.06(1m) (1m) Plans. The department may prepare plans, estimates and specifications and undertake and perform all surveys, investigations and engineering work for any highway improvement within its jurisdiction. When provision has been made for the necessary funds for any such highway improvement and, if federal aid is to be utilized, when the project has been approved by the proper federal authorities, the department may proceed as provided in this section, with due regard to any applicable federal requirement or regulation.

84.06(2) (2) Bids, contracts.

84.06(2)(a)(a) All such highway improvements shall be executed by contract based on bids unless the department finds that another method as provided in sub. (3) or (4) would be more feasible and advantageous. Bids shall be advertised for in the manner determined by the department. Except as provided in s. 84.075, the contract shall be awarded to the lowest competent and responsible bidder as determined by the department. If the bid of the lowest competent bidder is determined by the department to be in excess of the estimated reasonable value of the work or not in the public interest, all bids may be rejected. The department shall, so far as reasonable, follow uniform methods of advertising for bids and may prescribe and require uniform forms of bids and contracts. Except as provided in par. (b), the secretary shall enter into the contract on behalf of the state. Every such contract is exempted from ss. 16.70 to 16.75, 16.755 to 16.82, 16.87 and 16.89, but ss. 16.528, 16.752, 16.753, and 16.754 apply to the contract. Any such contract involving an expenditure of $1,000 or more shall not be valid until approved by the governor. The secretary may require the attorney general to examine any contract and any bond submitted in connection with the contract and report on its sufficiency of form and execution. The bond required by s. 779.14 (1m) is exempt from approval by the governor and shall be subject to approval by the secretary. This subsection also applies to contracts with private contractors based on bids for maintenance under s. 84.07.

84.06(2)(b) (b) The department may designate the governing body of a city, county, village or town as its agent on behalf of the state to perform those bidding and contracting responsibilities under par. (a) that the department determines are appropriate to delegate. An agent so designated who enters into a contract under this subsection shall do so on behalf of the department and the state, and the state shall be a party to the contract. Any such contract is subject to the conditions specified for contracts entered into by the secretary. The department may authorize an agent who is designated under this paragraph to perform bidding and contracting responsibilities under par. (a) to administer the resulting contract on behalf of the state.

84.06(3) (3) Contracts with county or municipality; direct labor; materials. If the department finds that it would be more feasible and advantageous to have the improvement performed by the county in which the proposed improvement is located and without bids, the department may, by arrangement with the county highway committee of the county, enter into a contract satisfactory to the department to have the work done by the county forces and equipment. In such contract the department may authorize the county to purchase, deliver, and store materials and may fix the rental rates of small tools and equipment. The contract shall be between the county and the state and shall not be based on bids, and may be entered into on behalf of the county by the county highway committee and on behalf of the state by the secretary. Such contract is exempted from s. 779.14 and from all provisions of chs. 16 and 230, except ss. 16.753 and 16.754. If the total estimated indebtedness to be incurred exceeds $5,000 the contract shall not be valid until approved by the governor. The provisions of this subsection relating to agreements between a county and the state shall also authorize and apply to such arrangements between a city, town, or a village and the state. In such cases, the governing body of the city, town, or village shall enter into the agreement on behalf of the municipality.

84.06(4) (4) Special contracts with railroads and utilities. If an improvement undertaken by the department will cross or affect the property or facilities of a railroad or public utility company, the department may, upon finding that it is feasible and advantageous to the state, arrange to perform portions of the improvement work affecting such facilities or property or perform work of altering, rearranging, or relocating such facilities by contract with the railroad or public utility. Such contract shall be between the railroad company or public utility and the state and need not be based on bids. The contract may be entered into on behalf of the state by the secretary. Every such contract is exempted from s. 779.14 and from all provisions of chs. 16 and 230, except ss. 16.528, 16.752, 16.753, and 16.754. No such contract in which the total estimated debt to be incurred exceeds $5,000 shall be valid until approved by the governor. As used in this subsection, "public utility" means the same as in s. 196.01 (5), and includes a telecommunications carrier as defined in s. 196.01 (8m), and "railroad" means the same as in s. 195.02. "Property" as used in this subsection includes but is not limited to tracks, trestles, signals, grade crossings, rights-of-way, stations, pole lines, plants, substations, and other facilities. Nothing in this subsection shall be construed to relieve any railroad or public utility from any financial obligation, expense, duty, or responsibility otherwise provided by law relative to such property.

84.06(6) (6) Excess cost. Any excess in construction cost over the funds made available for any piece of work, shall be paid from unobligated funds as the department may determine, and any balance shall be credited to the appropriation from which the work was financed.

84.06(7) (7) Inspection and payment. The department may provide for the inspection of each piece of work to insure its proper performance. All indebtedness incurred under this section for any highway improvement shall be paid out of the available funds subject, if federal aid is utilized, to any applicable federal requirement or regulation.

84.06(8) (8) Contract for materials. Whenever an improvement has been determined upon and provision has been made for fully financing the cost the department, if it concludes that a probable saving can be effected thereby, may contract for any or all of the materials to be used in the improvement and for the delivery and storage of said materials at suitable points, and pay for the same out of any funds available for the improvement.

84.06(9) (9) Cattle passes. As a part of any highway improvement or as a separate project under this section, cattle passes may be constructed at places determined to be necessary and practical.

84.06(10) (10) Study required for highway development projects. The department shall conduct a study of the costs and benefits of each major highway development project which is commenced after July 1, 1980, and funded from the appropriation under s. 20.395 (3) (bq).

84.06(11) (11) State trails. As a part of any highway improvement or as a separate project under this section, a portion of a hiking trail, cross-country ski trail, bridle trail or bicycle trail under the management of a state agency, municipality or nonprofit corporation may be incorporated into the highway right-of-way, and facilities for safe crossing of the highway may be provided.

84.06(12) (12) Borrow sites.

84.06(12)(a)(a) In this subsection:

84.06(12)(a)1. 1. "Borrow" means soil or a mixture of soil and stone, gravel, or other material suitable for use in the construction of embankments or other similar earthworks constructed as part of a state highway construction project.

84.06(12)(a)2. 2. "Borrow site" means any site from which borrow is excavated for use in a specified state highway construction project.

84.06(12)(a)3. 3. "Political subdivision" means a city, village, town, or county.

84.06(12)(b) (b) No zoning ordinance enacted under s. 59.69, 60.61, 60.62, 61.35, or 62.23 may apply to a borrow site if all of the following apply:

84.06(12)(b)1. 1. The borrow site is located on a property near the site of the state highway construction project on which the borrow is to be used.

84.06(12)(b)2. 2. The owner of the property has consented to the establishment of the borrow site on his or her property.

84.06(12)(b)3. 3. The borrow site is used solely for the specified state highway construction project and solely during the period of construction of the specified state highway construction project.

84.06(12)(b)4. 4. The owner of the property on which the borrow site is located agrees to any noise abatement or landscaping measures required by the governing body of the political subdivision during the period of use.

84.06(12)(b)5. 5. The owner of the property on which the borrow site is located agrees to reasonably restore the site after the period of use.

84.06(12)(c) (c) This subsection does not apply to any borrow site opened for use after July 1, 2011.

84.06(13) (13) Expenditures for intelligent transportation systems and traffic control signals.

84.06(13)(a)(a) The installation, replacement, or rehabilitation of traffic control signals and intelligent transportation systems, not incidental to another highway improvement, may be funded only from the appropriations under s. 20.395 (3) (eq), (et), (ev), (eu), (ex), and (ez).

84.06(13)(b) (b) No later than September 1, 2014, and annually thereafter until September 1, 2019, the department shall prepare and submit a report under s. 13.172 (3) to the standing committees of the legislature with jurisdiction over transportation matters on the expenditures from s. 20.395 (3) (et), (eu), and (ez) and on any other pertinent information related to traffic signals and intelligent transportation systems.

84.06 History History: 1971 c. 125; 1977 c. 29 ss. 932, 1654 (8) (a); 1977 c. 196 s. 131; 1977 c. 273; 1979 c. 32 s. 92 (9); 1979 c. 34, 314; 1983 a. 27; 1983 a. 524 ss. 31, 50; 1985 a. 225 s. 100; 1985 a. 300, 332; 1987 a. 98, 399; 1989 a. 31, 345; 1993 a. 496; 1995 a. 27; 1997 a. 237; 2001 a. 16; 2005 a. 410; 2009 a. 28; 2013 a. 20.

84.06 Cross-reference Cross-reference: See s. 103.50 for regulation of hours of labor and wage rates under highway contracts based on bids under 84.06 (2).

84.06 Annotation The department of transportation may reevaluate a bidder's prior qualification or reject the lowest bid on the ground of irresponsibility of the successful bidder, but, in both instances notice and an opportunity for hearing on the reevaluation must be given to the contractor. 63 Atty. Gen. 60.



84.063 Utility facilities relocation.

84.063  Utility facilities relocation.

84.063(1) (1)  Definitions. In this section:

84.063(1)(a) (a) "Highway improvement" means a state trunk highway improvement project.

84.063(1)(b) (b) "Utility facility" means any pipe, pipeline, duct, wire line, conduit, pole, tower, equipment or other structure, whether aboveground or underground, used for any of the following:

84.063(1)(b)1. 1. The transmission or distribution of electrical power or light.

84.063(1)(b)2. 2. The transmission, distribution or delivery of heat, water, gas, sewer, telegraph or telecommunication services.

84.063(2) (2) Notification.

84.063(2)(a)(a) If a utility facility is within the right-of-way of a proposed highway improvement, the department shall identify the owner and notify the owner in writing of the proposed improvement.

84.063(2)(b) (b) Within a specified period after the date the notice is received, the utility facility owner shall provide the department with a description and the general location of each utility facility in the proposed highway improvement right-of-way.

84.063(3) (3) Plans.

84.063(3)(a)(a) If a utility facility owner provides the information required under sub. (2), the department shall send the utility facility owner at least one set of available project plans for the proposed highway improvement, including the location of the owner's existing utility facilities.

84.063(3)(b) (b) Within a specified period after receiving the project plans, the owner shall provide the department with a work plan. The period of time within which the owner is required to provide the department with a work plan shall reflect whether the utility facility owner is required to coordinate its work plan with another utility facility owner. The work plan provided by the owner shall include all of the following:

84.063(3)(b)1. 1. A copy of the project plans that verifies the location of all of the owner's existing utility facilities specified on the plans by the department and that identifies the owners' proposed location of relocated or additional utility facilities within the right-of-way of the proposed improvement.

84.063(3)(b)2. 2. A plan and a schedule of working days necessary to obtain any approval required by a governmental agency and to accomplish any proposed relocation or adjustment required by the proposed improvement.

84.063(3)(c) (c) The department shall review and approve a work plan submitted under par. (b) for compliance with permit requirements and to ensure that the plan is reasonable. Approval of a work plan under this paragraph does not waive any requirement for approval of the work plan by any other governmental agency. The utility facility owner shall notify the department when all required approvals have been obtained. After receiving notification that all approvals have been obtained, the department shall notify the owner of the date on which the owner may proceed with its utility facility relocation work.

84.063(3)(d) (d) The department shall notify the utility facility owner of any change in the highway improvement that requires additional relocation or adjustment of utility facilities. The department and the owner shall agree on a reasonable time to accomplish the additional work.

84.063(4) (4) Responsibilities.

84.063(4)(a)(a) If additional utility facility relocation or adjustment work is required under sub. (3) (d), the department shall reimburse the owner for the additional work.

84.063(4)(b) (b) The project contractor shall be responsible for any damages negligently caused to a utility facility.

84.063(4)(c) (c) If the utility facility owner fails to comply with sub. (3), the department or its contractor shall not be liable to the owner for damages to a utility facility resulting from the highway improvement if the department or its contractor complies with s. 182.0175 (2), and the owner shall be liable to the department or its contractor for damages resulting from the failure to comply.

84.063(5) (5) Rules. The department shall promulgate rules to implement and administer this section.

84.063 History History: 1991 a. 39; 1999 a. 85.



84.065 Railroad and utility alteration and relocation loan program.

84.065  Railroad and utility alteration and relocation loan program.

84.065(1)(1)  Purpose. The purpose of this section is to promote the state's interest in preserving and improving state trunk and connecting highways by means of a program to provide loans for railroad and public utility alterations and relocations associated with highway improvement projects.

84.065(2) (2) Definitions. In this section:

84.065(2)(a) (a) "Improvement" has the meaning given in s. 84.06 (1).

84.065(2)(b) (b) "Public utility" has the meaning given in s. 196.01 (5) and includes a telecommunications carrier, as defined in s. 196.01 (8m).

84.065(2)(c) (c) "Railroad" has the meaning given in s. 195.02 (1).

84.065(3) (3) Administration. The department shall administer a loan program to assist public utilities and railroads with the costs of utility and railroad alterations and relocations that are associated with state trunk and connecting highway improvement projects and that are not subject to reimbursement by the department. The department shall have all powers necessary and convenient to implement this section, including the following powers:

84.065(3)(a) (a) To specify conditions of eligibility for loans under this section. Such conditions shall include the requirement that the utility or railroad alteration or relocation must be part of a planned state trunk or connecting highway improvement project.

84.065(3)(b) (b) To receive applications for loans under this section and to prescribe the form, nature and extent of the information which shall be contained in applications.

84.065(3)(c) (c) To establish standards for the approval of loans under this section.

84.065(3)(d) (d) To enter into loan agreements with applicants to ensure the proper use and prompt repayment of loans under this section. The loan agreement shall permit the loan to be repaid without interest before the date on which the contract for the improvement project with which the utility or railroad alteration is associated is awarded. The loan agreement shall require the payment of interest on the outstanding balance of any loan that is not repaid by the date on which that contract is awarded, accruing from the date on which that contract is awarded. Interest shall be charged at a rate equal to the weekly prime rate for the week prior to the date on which the contract is awarded, as reported by the federal reserve board in federal reserve statistical release H. 15, plus 1%. The loan agreement shall require repayment of the principal and payment of any accrued interest within one year of the date on which the contract is awarded.

84.065(3)(e) (e) To audit and inspect the records of loan recipients.

84.065(4) (4) Funds. Subject to s. 86.255, the department may make loans under this section from the appropriations under s. 20.395 (3) (bv) and (cv). The total outstanding balance of loans under this section may not exceed $500,000.

84.065(5) (5) Rules. The department may promulgate rules as necessary to implement this section.

84.065 History History: 1989 a. 31; 1991 a. 39; 1993 a. 496; 1999 a. 9.



84.07 Maintenance of state trunk highways.

84.07  Maintenance of state trunk highways.

84.07(1) (1)  Routine maintenance. Subject to sub. (1r), the state trunk highway system shall be maintained by the state at state expense. The department shall prescribe by rule specifications for such maintenance and may contract with any county highway committee or municipality to have all or certain parts of the work of maintaining the state trunk highways within or beyond the limits of the county or municipality, including interstate bridges, performed by the county or municipality, and any county or municipality may enter into such contract. Maintenance activities include the application of protective coatings, the removal and control of snow, the removal, treatment and sanding of ice, interim repair of highway surfaces and adjacent structures, and all other operations, activities and processes required on a regular, continuing basis for the preservation of the highways on the state trunk system, and including the care and protection of trees and other roadside vegetation and suitable planting to prevent soil erosion or to beautify highways pursuant to s. 66.1037, and all routine measures deemed necessary to provide adequate traffic service. Maintenance activities also include the installation, replacement, rehabilitation, or maintenance of highway signs, highway lighting, and pavement markings, and the maintenance of traffic control signals and intelligent transportation systems. The department may contract with a private entity for services or materials or both associated with the installation, replacement, rehabilitation, or maintenance of highway signs, highway lighting, and pavement markings and the maintenance of traffic control signals and intelligent transportation systems.

84.07(1b) (1b) Emergency repair and protection of state trunk highways. To accomplish prompt repair, protection or preservation of any state trunk highway which has been closed or is being jeopardized by extraordinary damage by flood, structure failure, slides, or other extraordinary condition of necessity and emergency, the department may, if it is deemed for the best interest of the state, proceed at once to repair or protect the highway with forces and services of private constructors and agencies, summarily engaged by the department and cause said work to be done by negotiated contract or agreement without calling for competitive bids, provided that any such contract or agreement involving an estimated expenditure in excess of $10,000 shall be subject to approval of the governor before it becomes effective.

84.07(1m) (1m) Mass transit system, maintenance. When the public mass transportation system uses a state trunk highway, such facilities shall be maintained by the state at state expense in accordance with this section. Maintenance shall be performed within the highway right-of-way, upon facilities and lands within the highway corridor, and upon such terminal and parking facilities as may be reasonably adjacent to the highway corridor.

84.07(1r) (1r) Sponsorship agreements. The department may enter into sponsorship agreements under s. 84.01 (36) that require the sponsor to perform maintenance activities, in accordance with the department's standards, for the benefit of the department.

84.07(2) (2) Repayment for state work.

84.07(2)(a)(a) Except as provided in par. (b), when any county or municipality maintains the state trunk highways within or beyond the limits of the county or municipality, including interstate bridges, in compliance with the arrangement with the department, the department shall pay the actual cost of the maintenance, including the allowance for materials and the use of county or municipal machinery and overhead expenses agreed upon in advance. Except as provided in par. (b), the payments shall be made upon presentation by the county highway committee or municipal clerk of a properly itemized and verified account. For payments made under this paragraph, the county highway committee or municipal clerk shall present the itemized accounts for maintenance work no later than one month following the period during which the work is performed.

84.07(2)(b) (b) When any county or municipality maintains the state trunk highways within or beyond the limits of the county or municipality, including interstate bridges, in compliance with the arrangement with the department, the department and the county or municipality may agree to a payment method and terms other than that specified in par. (a), including payment according to a contract price for maintenance services rather than payment of the actual cost of the maintenance.

84.07(3) (3) Weed control. The highway patrolman shall destroy all noxious weeds as provided in s. 66.0407 on any highway which he or she patrols.

84.07(4) (4) Emergency repairs; blocking streets or roads; detours. Except in case of emergency, no city, village or town shall obstruct any street or road over which any state trunk highway is marked unless it first makes arrangements with the department for marking a detour.

84.07(5) (5) County highway department maintenance capacity and funding. The department shall work cooperatively with county highway departments to determine an appropriate level of state work sufficient to fully utilize manpower and equipment needed for winter maintenance.

84.07 History History: 1971 c. 125; 1975 c. 39; 1975 c. 394 s. 27; 1975 c. 421; 1977 c. 29 ss. 933 to 935, 1654 (8) (a); 1977 c. 418; 1979 c. 161; 1985 a. 29; 1993 a. 246; 1999 a. 150 s. 672; 2001 a. 16; 2003 a. 33, 214; 2011 a. 32; 2013 a. 20.



84.072 Unified disadvantaged business certification program.

84.072  Unified disadvantaged business certification program.

84.072(1)(1)  Definitions. In this section:

84.072(1)(a) (a) "Business" means a sole proprietorship, partnership, limited liability company, joint venture, or corporation that is operated for profit.

84.072(1)(am) (am) "Certifying authority" means the department or, if authorized under sub. (5m), a municipality or county.

84.072(1)(b) (b) "Disadvantaged business" means a business that is all of the following:

84.072(1)(b)1. 1. At least 51% owned by one or more disadvantaged individuals who are U.S. citizens or persons lawfully admitted to the United States for permanent residence, as defined in 8 USC 1101 (a) (20).

84.072(1)(b)2. 2. Controlled in its management and daily business operations by one or more of the disadvantaged individuals who own the business.

84.072(1)(b)3. 3. A small business concern within the meaning given in 49 CFR 26.5.

84.072(1)(c) (c) "Disadvantaged individual" means an individual found by a certifying authority to be socially and economically disadvantaged within the meaning given in 49 CFR 26.5.

84.072(1)(d) (d) "Municipality" means a city, village, or town.

84.072(2) (2) Certification.

84.072(2)(a)(a) Any business may apply to a certifying authority for certification as a disadvantaged business. All applications shall be sworn and notarized. A certifying authority shall certify as a disadvantaged business any business that meets the requirements under 49 CFR 26, subpart D, for such certification. A certifying authority shall follow all certification procedures and standards provided in 49 CFR 26 and all certification determinations shall strictly conform with 49 CFR 26 and federal guidelines established under that section. A certifying authority shall complete review and issue a decision concerning an application within 90 days after receiving the completed application, except that a certifying authority may extend its review period to not more than 150 days if, within those 90 days, the certifying authority provides written notice to the applicant specifying the reasons for the extension. No person may certify a business as a disadvantaged business for purposes of 49 CFR 26, except as provided in this section. A certifying authority may charge and collect reasonable fees for reviewing an application submitted under this paragraph.

84.072(2)(b) (b)

84.072(2)(b)1.1. Except as provided in sub. (6), a certifying authority is not required to review an application submitted by a business that has its principal place of business in another state, unless the business is certified as a disadvantaged business under a unified certification program that strictly conforms to 49 CFR 26 and to which that other state is a party.

84.072(2)(b)2. 2. If the department receives an application for a business that is certified as a disadvantaged business under a federally approved unified certification program pursuant to 49 CFR 26, the department may do any of the following:

84.072(2)(b)2.a. a. Grant certification in reliance of the certification determination under the federally approved unified certification program.

84.072(2)(b)2.b. b. Make an independent certification determination based on material submitted by the other certifying agency, supplemented by whatever additional information the department may request from the applicant.

84.072(2)(b)2.c. c. Require the applicant to undergo the application process without regard to the other certification.

84.072(2)(b)3. 3. If a certifying authority that is a municipality or county receives an application for a business that is certified as a disadvantaged business under a federally approved unified certification program pursuant to 49 CFR 26, the certifying authority shall forward the application to the department for purposes of subd. 2.

84.072(2)(c) (c) A certifying authority shall cooperate with any directive from the federal government under authority of 49 CFR 26 concerning certification under this section.

84.072(2)(d) (d) Certification under this section is valid for 3 years, unless the department removes certification under sub. (4) or the certification is removed as provided in 49 CFR 26.87 or 26.89. A certifying authority may not require a business that is certified under this section to reapply during the 3-year period after its certification, unless the factual basis on which the certification is made materially changes.

84.072(2)(e) (e) No certification of a business as a disadvantaged business for purposes of federal transportation assistance programs before September 1, 2001, is valid for contracts executed after February 28, 2002. Beginning on March 1, 2002, only a business certified under this section qualifies as a disadvantaged business enterprise for purposes of 49 CFR 26.

84.072(2m) (2m) Confidentiality.

84.072(2m)(a)(a) A certifying authority may not disclose to any person any information that relates to an individual's statement of net worth, a statement of experience, or a company's financial statement, including the gross receipts of a bidder, or to any documentation submitted in support of those statements, if the information was obtained for the purpose of complying with 49 CFR 26, as that section existed on October 1, 1999.

84.072(2m)(b) (b) This subsection does not prohibit a certifying authority from disclosing information to any of the following persons:

84.072(2m)(b)1. 1. The person to whom the information relates.

84.072(2m)(b)2. 2. If the certifying authority is a municipality or county, to the department.

84.072(2m)(b)3. 3. If the certifying authority is the department, to a municipality or county authorized under sub. (5m).

84.072(2m)(b)4. 4. Any person who has the written consent of the person to whom the information relates to receive such information.

84.072(2m)(b)5. 5. Any person to whom 49 CFR 26, as that section existed on October 1, 1999, requires or specifically authorizes the certifying authority to disclose such information.

84.072(2m)(b)6. 6. The federal department of transportation, if the certifying authority discloses the information for the purposes of a certification appeal proceeding in which the disadvantaged status of the individual is in question.

84.072(3) (3) Implied consent. Any municipality, county, or other person, including the Wisconsin Aerospace Authority created under subch. II of ch. 114, that accepts federal moneys from the appropriations under s. 20.395 (1) (bx), (2) (ax), (dx), (fx), or (mx), or (3) (bx), (cx), or (ex), or accepts other federal moneys for highway, transit, airport, or spaceport purposes, after September 1, 2001, is considered to have given consent to the unified certification disadvantage business program administered under this section.

84.072(4) (4) Requirements of certified businesses. A business certified as a disadvantaged business shall, within 30 days after a change in the business's size, disadvantaged status, ownership, or control that could preclude its certification as a disadvantaged business under 49 CFR 26, notify the department of that change by sworn and notarized statement. A business certified as a disadvantaged business shall submit annually to the department a sworn, notarized statement attesting that there have been no changes to the business's size, disadvantaged status, ownership or control, or its gross receipts, that would preclude its certification as a disadvantaged business under 49 CFR 26. The notice shall include a statement that the business meets the size and gross receipts criteria for certification and shall include documentary evidence supporting that statement. The department shall remove the certification of any disadvantaged business that fails to provide the statement within 13 months after certification under this section, or within 13 months after it last submitted to the department the information required under this subsection, whichever is later.

84.072(5) (5) Directory of certified businesses. The department shall maintain a list of all businesses certified as a disadvantaged business by a certifying authority or by a state that is a party to an agreement under sub. (6). The list shall include the business name, address, telephone number, and types of work that the business is certified to perform as a disadvantaged business. The department shall make the list and any updated information available to any person, at no charge, on the Internet and in printed format. The department shall update the list at least annually, but shall update the electronic list available on the Internet by including additions, deletions, or other changes to the list as soon as the department makes such an addition, deletion, or other change.

84.072(5m) (5m) Certification by a municipality or county. The department may authorize any municipality or county to certify a business as a disadvantaged business. The authorization shall be in writing and shall require the municipality or county to conform strictly to the standards and processes provided in this section and rules promulgated under this section. The authorization shall be valid for one year. The authorization shall require the municipality or county to provide written notice to the department of any certification decision. The written notice shall include all of the information contained in the directory maintained under sub. (5). The authorization shall require the municipality or county to forward applications to the department under sub. (2) (b) 3. Certification by a municipality or county is valid for 3 years, unless the department removes certification under sub. (4) or the certification is removed as provided in 49 CFR 26.87 or 26.89. No municipality or county authorized under this subsection may hear any appeals or complaints regarding certification decisions.

84.072(6) (6) Reciprocal certification agreements. Notwithstanding sub. (2) (a), the department may enter into a reciprocal agreement with any other state establishing a joint unified certification program that strictly conforms to 49 CFR 26. The agreement may authorize the other state to certify as a disadvantaged business any business that is based in this state, or may authorize the department to certify as a disadvantaged business any business based in that other state.

84.072(7) (7) Certification appeals and complaints.

84.072(7)(a)(a) Any business whose application for certification is denied, or is not reviewed within the time limits prescribed in sub. (2) (a), or whose certification is removed, may appeal that action as provided in 49 CFR 26.89 to the department.

84.072(7)(b) (b) Any person may file with the department a signed, written complaint that a business that a certifying authority has certified under this section is not eligible for such certification. The department shall investigate complaints that it finds are supported by credible evidence. If, upon investigation, the department finds reasonable cause to believe that a business is not eligible for certification, the department shall notify the business of its findings in writing and shall proceed in the manner provided under 49 CFR 26.87.

84.072(8) (8) Applicability. This section does not apply if federal law does not require, as a condition of using federal funds, this state to establish goals for the participation of disadvantaged businesses or the employment of disadvantaged individuals in projects using federal funds.

84.072 History History: 2001 a. 16, 104; 2005 a. 335.



84.075 Contracting with minority businesses and disabled veteran-owned businesses.

84.075  Contracting with minority businesses and disabled veteran-owned businesses.

84.075(1c) (1c) In this section:

84.075(1c)(a) (a) "Disabled veteran-owned business" means a business certified by the department of administration under s. 16.283 (3).

84.075(1c)(b) (b) "Minority business" means a business certified by the department of administration under s. 16.287 (2).

84.075(1m) (1m)

84.075(1m)(a)(a) In purchasing services under s. 84.01 (13), in awarding construction contracts under s. 84.06 and in contracting with private contractors and agencies under s. 84.07, the department shall attempt to ensure that 5 percent of the total amount expended in each fiscal year is paid to contractors, subcontractors, and vendors that are minority businesses. In attempting to meet this goal, the department may award any contract to a minority business that submits a qualified responsible bid that is no more than 5 percent higher than the low bid.

84.075(1m)(b) (b) In purchasing services under s. 84.01 (13), in awarding construction contracts under s. 84.06 and in contracting with private contractors and agencies under s. 84.07, the department may award any contract to a disabled veteran-owned business that submits a qualified responsible bid that is no more than 5 percent higher than the low bid unless doing so would violate the provisions of any federal law or regulation or any contract between the department and a federal agency or would otherwise result in a reduction of the amount of federal highway aid received by this state.

84.075(1m)(c) (c) If a contractor, subcontractor, or vendor is both a minority business and a disabled veteran-owned business, the department may award a contract under par. (a) or (b) but the qualified responsible bid must be no more than 5 percent higher than the low bid, as provided under pars. (a) and (b).

84.075(2) (2) The contractor shall report to the department any amount of the contract paid to subcontractors and vendors which are minority businesses or disabled veteran-owned businesses.

84.075(3) (3) The department shall at least semiannually, or more often if required by the department of administration, report to the department of administration the total amount of money it has paid to contractors, subcontractors, and vendors that are minority businesses and that are disabled veteran-owned businesses under ss. 84.01 (13), 84.06, and 84.07 and the number of contacts with minority businesses and disabled veteran-owned businesses in connection with proposed purchases and contracts. In its reports, the department shall include only amounts paid to businesses certified by the department of safety and professional services as minority businesses or disabled veteran-owned businesses.

84.075 History History: 1983 a. 27; 1983 a. 390 ss. 4, 6; 1987 a. 27; 2009 a. 299; 2011 a. 32; 2011 a. 260 s. 80.



84.076 Disadvantaged business demonstration and training program.

84.076  Disadvantaged business demonstration and training program.

84.076(1)(1)  Definitions. In this section:

84.076(1)(a) (a) "Disadvantaged individual" means a minority group member, a woman or any other individual found by the department to be socially and economically disadvantaged within the meaning given in 49 CFR 26.5, unless successfully challenged as provided in 49 CFR 26.89.

84.076(1)(b) (b) "Disadvantaged business" has the meaning given in s. 84.072 (1) (b).

84.076(1)(c) (c) "Minority business" has the meaning given under s. 16.287 (1) (e) 1.

84.076(1)(d) (d) "Minority group member" has the meaning given under s. 16.287 (1) (f).

84.076(2) (2) Administration.

84.076(2)(a)(a) The secretary shall administer a demonstration and training program for the purpose of developing the capability of disadvantaged businesses to participate in construction projects funded under s. 20.395 (3) (bq), (bv), (bx), (cq), (cv), (cx), (eq), (ev) and (ex). From the amounts appropriated under those paragraphs, the secretary shall allocate $4,000,000 each fiscal year for the awarding of contracts under this section. The secretary shall attempt to ensure that 75% of the amount so allocated each fiscal year is for the awarding of contracts under this section to minority businesses. The secretary may award 100% of the amount so allocated each fiscal year to one disadvantaged business.

84.076(2)(b) (b) The secretary shall establish requirements for programs of preapprenticeship training and management and technical assistance designed to develop the expertise of disadvantaged individuals and disadvantaged businesses in transportation construction.

84.076(3) (3) Bids, contracts. Section 84.06 (2) applies to bids and contracts under this section, except that the secretary shall reject low bids that do not satisfy the requirements under sub. (4). Each bid submitted under this section shall include the agreement specified under sub. (4) and, as a condition, a goal that at least 25% of the total number of workers in all construction trades employed on the project will be disadvantaged individuals.

84.076(4) (4) Contractor responsibilities. Each contractor shall agree to do one of the following in its bid submitted under sub. (3):

84.076(4)(a) (a)

84.076(4)(a)1.1. Assure that the contractor has developed a program of preapprenticeship training that satisfies the requirements established by the secretary under sub. (2) (b) and has experience in providing the training to disadvantaged individuals; and

84.076(4)(a)2. 2. Assure that the contractor has developed and has experience in providing a program of management and technical assistance to disadvantaged business subcontractors. The management and technical assistance program shall satisfy the requirements established by the secretary under sub. (2) (b) and shall include all of the following:

84.076(4)(a)2.a. a. On-site administrative support.

84.076(4)(a)2.b. b. Assistance with managing scheduling, finances and property.

84.076(4)(a)2.c. c. The provision of other management services necessary to assist disadvantaged businesses in developing construction capabilities and opportunities for participation in construction projects.

84.076(4)(b) (b) Obtain from a subcontractor that has experience in providing training to disadvantaged individuals a program of preapprenticeship training that satisfies the requirements established by the secretary under sub. (2) (b), and assure that the subcontractor has experience in providing a program of management and technical assistance to disadvantaged business contractors, and that the subcontractor's management and technical assistance program satisfies the requirements established by the secretary under sub. (2) (b) and includes all of the requirements of par. (a) 2. A subcontractor under this paragraph need not be a disadvantaged business, but if the subcontractor is not a disadvantaged business, it may not be included within the goal established under sub. (3).

84.076(5) (5) Sunset. This section does not apply after the later of the following:

84.076(5)(a) (a) September 30, 1997.

84.076(5)(b) (b) The date on which federal law does not require, as a condition of using federal funds, that this state establish goals for the participation of disadvantaged businesses or the employment of disadvantaged individuals in projects using federal funds.

84.076 History History: 1987 a. 399; 1989 a. 31; 1991 a. 39; 1993 a. 112; 1995 a. 113; 1997 a. 27; 2001 a. 16; 2011 a. 32.

84.076 Annotation This section is unconstitutional as applied to goals for disadvantaged business subcontractor participation in exclusively state-funded projects, but constitutional as applied to federally-funded projects. Milwaukee County Pavers Assoc. v. Fiedler, 731 F. Supp. 1395 (1990).



84.078 Use of recovered material.

84.078  Use of recovered material.

84.078(1) (1) In this section:

84.078(1)(am) (am) "High-volume industrial waste" means fly ash, bottom ash, paper mill sludge or foundry process waste, or any other waste with similar characteristics specified by the department of natural resources by rule.

84.078(1)(ar) (ar) "Highway improvement" has the meaning given in s. 84.06 (1).

84.078(1)(bc) (bc) "Operator" has the meaning given in s. 292.31 (8) (a) 1.

84.078(1)(be) (be) "Owner" has the meaning given in s. 292.31 (8) (a) 2.

84.078(1)(bg) (bg) "Person" means an individual, owner, operator, corporation, limited liability company, partnership, association, municipality, interstate agency, state agency or an officer or agent of a state agency, federal agency, department or instrumentality.

84.078(1)(bm) (bm) "Recovered material" means a material that is recovered or derived from solid waste.

84.078(2) (2) The department shall use or encourage the use of the maximum possible amount of recovered material, including glass, wastepaper, pavement and high-volume industrial waste as surfacing material, structural material, landscaping material and fill for all highway improvements, consistent with standard engineering practices. The department shall specify the proportion of recovered material that may be used in various types of highway improvements.

84.078(3) (3)

84.078(3)(a)(a) Notwithstanding chs. 160, 281 to 285 and 289 to 299, no person is required to take or pay for any remedial or corrective action as a result of environmental pollution resulting from the use of high-volume industrial waste in a highway improvement project if all of the following apply:

84.078(3)(a)1. 1. The high-volume industrial waste is incorporated into the highway improvement in accordance with the policies, guidelines and rules applicable to the highway improvement at the time of the design of the improvement and at the time of certification under subd. 2.

84.078(3)(a)2. 2. The department of natural resources certifies to the department of transportation, before the time that the department of transportation advertises for bids for the improvement, that the high-volume industrial waste intended to be used and the design for the use of the high-volume industrial waste comply with all applicable state requirements or standards administered by the department of natural resources.

84.078(3)(b) (b) The exemption under par. (a) extends to the transportation of high-volume industrial waste to or from the site of a highway improvement and to the storage of high-volume industrial waste at the site of a highway improvement. The exemption provided under par. (a) continues to apply after the date of certification by the department of natural resources under par. (a) 2., notwithstanding the occurrence of any of the following:

84.078(3)(b)1. 1. Statutes or rules are amended that would impose greater responsibilities on the department of transportation.

84.078(3)(b)2. 2. Alterations due to construction, maintenance, utility installation or other activities by the department of transportation or approved by the department of transportation after the completion of the highway improvement affect the high-volume industrial waste at the site of the highway improvement.

84.078(3)(c) (c) The department of transportation and the department of natural resources may enter into agreements establishing standard lists of high-volume industrial waste that may be used in highway improvements and designs for the use of high-volume industrial waste in highway improvements that comply with rules of the department of natural resources applicable at the time of the design of the highway improvement in order to simplify certification under par. (a) 2. to the greatest extent possible.

84.078(3)(d) (d)

84.078(3)(d)1.1. Except as provided in subd. 3., no state agency may commence an action or proceeding under federal law to require remedial action or to recover the costs of remedying environmental pollution related to the use of high-volume industrial waste in a highway improvement certified under par. (a) 2.

84.078(3)(d)2. 2. Except as provided in subd. 3., no person may commence an action under state law to require remedial action or to recover the costs of remedying environmental pollution related to the use of high-volume industrial waste in a highway improvement certified under par. (a) 2.

84.078(3)(d)3. 3. If the department of transportation is named as a defendant or a respondent in an action or proceeding under federal law to require remedial action, or to recover the costs of remedying environmental pollution, related to the use of high-volume industrial waste in a highway improvement that satisfies the requirements under par. (a), the department of transportation may do any of the following:

84.078(3)(d)3.a. a. Commence an action or proceeding under federal or state law to require remedial action, or to recover the costs of remedying environmental pollution, related to the use of high-volume industrial waste in that highway improvement.

84.078(3)(d)3.b. b. Commence an action or proceeding to enforce any stipulation, agreement or judgment resulting from an action or proceeding described in this subdivision.

84.078 History History: 1987 a. 27, 110; 1987 a. 403 s. 106; Stats. 1987 s. 84.078; 1989 a. 335; 1995 a. 27, 227.



84.08 Franchises.

84.08  Franchises. No franchise or permit granted by any town or village or city to any corporation to use any state trunk highway shall become effective unless such franchise or permit has been approved by the department. The order of the department shall provide for or approve the method by which the work authorized by the franchise or permit is to be done or by which the highway is to be restored to its former condition.

84.08 History History: 1977 c. 29 s. 1654 (8) (a).



84.09 Acquisition of lands and interests therein.

84.09  Acquisition of lands and interests therein.

84.09(1)(1) The department may acquire by gift, devise, purchase or condemnation any lands for establishing, laying out, widening, enlarging, extending, constructing, reconstructing, improving and maintaining highways and other transportation related facilities, or interests in lands in and about and along and leading to any or all of the same; and after establishment, layout and completion of such improvements, the department may, subject to any prior action under s. 13.48 (14) (am) or 16.848 (1), convey such lands thus acquired and not necessary for such improvements, with reservations concerning the future use and occupation of such lands so as to protect such public works and improvements and their environs and to preserve the view, appearance, light, air and usefulness of such public works. Whenever the department deems it necessary to acquire any such lands or interests therein for any transportation related purpose, it shall so order and in such order or on a map or plat show the old and new locations and the lands and interests required, and shall file a copy of the order and map with the county clerk and county highway committee of each county in which such lands or interests are required or, in lieu of filing a copy of the order and map, may file or record a plat in accordance with s. 84.095. For the purposes of this section the department may acquire private or public lands or interests in such lands. When so provided in the department's order, such land shall be acquired in fee simple. Unless it elects to proceed under sub. (3), the department shall endeavor to obtain easements or title in fee simple by conveyance of the lands or interests required at a price, including any damages, deemed reasonable by the department. The instrument of conveyance shall name the state as grantee and shall be recorded in the office of the register of deeds. The purchase or acquisition of lands or interests therein under this section is excepted and exempt from s. 20.914 (1). The department may purchase or accept donations of remnants of tracts or parcels of land existing at the time or after it has acquired portions of such tracts or parcels by purchase or condemnation for transportation purposes where in the judgment of the department such action would assist in making whole the landowner, a part of whose lands have been taken for transportation purposes and would serve to minimize the overall costs of such taking by the public.

84.09(2) (2) If any of the needed lands or interests therein cannot be purchased expeditiously for a price deemed reasonable by the department, the department may acquire the same by condemnation under ch. 32.

84.09(3) (3)

84.09(3)(a)(a) The department may order that all or certain parts of the required land or interests therein be acquired by the county highway committee. When so ordered, the committee and the department shall appraise and agree on the maximum price, including damages, considered reasonable for the lands or interests to be so acquired. The committee shall endeavor to obtain easements or title in fee simple by conveyance of the lands or interests required, as directed in the department's order. The instrument of conveyance shall name the county as grantee, shall be subject to approval by the department, and shall be recorded in the office of the register of deeds and filed with the department. If the needed lands or interests therein cannot be purchased expeditiously within the appraised price, the county highway committee may acquire them by condemnation under ch. 32.

84.09(3)(b) (b) Any property of whatever nature acquired in the name of the county pursuant to this section or any predecessor shall be conveyed to the state without charge by the county highway committee and county clerk in the name of the county when so ordered by the department.

84.09(3)(c) (c) The county highway committee when so ordered by the department is authorized and empowered to sell and shall sell at public or private sale, subject to such conditions and terms authorized by the department, any and all buildings, structures, or parts thereof, and any other fixtures or personalty acquired in the name of the county under this section or any predecessor. Any instrument in the name of the county, transferring title to the property mentioned in the foregoing sentence, shall be executed by the county highway committee and the county clerk. The proceeds from such sale shall be deposited with the state in the appropriate transportation fund and the expense incurred in connection with such sale shall be paid from such fund.

84.09(3)(d) (d) Section 59.52 (6) (c) shall not apply to any conveyance or transfer made under this section.

84.09(3m) (3m) The department may order that all or certain parts of the required land or interest therein be acquired for the department by a board, commission or department of the city, village or town within whose limits the land is located. The city board or city, village or town commission or department shall be created or selected by the common council, village board or town board subject to the approval of the department. When so ordered, the board, commission or department created or selected and the department shall appraise and agree on the maximum price, including damages, considered reasonable for the lands or interests to be so acquired. The city, village or town board, commission or department shall endeavor to obtain easements or title in fee simple by conveyance of the lands or interests required, as directed in the department's order. The instrument of conveyance shall name the state as grantee and shall be recorded in the office of the register of deeds. If the needed lands or interests therein cannot be purchased expeditiously within the appraised price, the city, village or town board, commission or department may, subject to approval by the department, acquire them by condemnation in the name of the state under ch. 32. The city, village or town attorney may act as counsel in any proceedings brought under authority of this subsection. Special counsel may be employed with the consent of the governor and the secretary. The city, village or town, upon agreement with the department, may pay for the land or interests acquired from city, village or town funds made available for such purpose or not otherwise appropriated, as an advance subject to reimbursement by the department or as part of the city's, village's or town's contribution toward the cost of the improvement.

84.09(4) (4) The cost of the lands and interests acquired and damages allowed pursuant to this section, expenses incidental thereto, expenses of the county highway committee incurred in performing duties under this section and the county highway committee's customary per diem, or a per diem not to exceed the lawful rate permitted for members of county boards if the highway committee members receive an annual salary, are paid out of the available improvement or maintenance funds. Members of a highway committee who receive an annual salary shall be entitled to the per diem paid, as compensation for their services, in addition to their annual salary fixed pursuant to s. 59.10 (3) (i).

84.09(5) (5)

84.09(5)(a)(a) Subject to pars. (b) and (c) and any prior action under s. 13.48 (14) (am) or 16.848 (1), and subject to the approval of the governor, the department may sell at public or private sale property of whatever nature owned by the state and under the jurisdiction of the department when the department determines that the property is no longer necessary for the state's use for transportation purposes and, if real property, the real property is not the subject of a petition under s. 16.310 (2). The department shall present to the governor a full and complete report of the property to be sold, the reason for the sale, and the minimum price for which the same should be sold, together with an application for the governor's approval of the sale. The governor shall thereupon make such investigation as he or she may deem necessary and approve or disapprove the application. Upon such approval and receipt of the full purchase price, the department shall by appropriate deed or other instrument transfer the property to the purchaser. The approval of the governor is not required for public or private sale of property having an appraised value at the time of sale of not more than $15,000, for the transfer of surplus state real property to the department of administration under s. 16.310, or for the transfer of surplus state personal property to the department of tourism under sub. (5s). The funds derived from sales under this subsection shall be deposited in the transportation fund, and the expense incurred by the department in connection with the sale shall be paid from such fund.

84.09(5)(b) (b) Subject to the approval of the governor in the manner, scope, and form specified in par. (a), with respect to the sale of property acquired by the department for a project that is completed after May 25, 2006, the department shall, and with respect to the sale of property acquired by the department for a project that is completed before May 25, 2006, the department may offer for sale or transfer ownership of the property that the department determines is no longer necessary for the state's use for transportation purposes, if the property is not the subject of a petition under s. 16.310 (2). This disposition process shall take place within 24 months of the completion of the transportation project for which the property was acquired. Except as provided in par. (c) 3., the department shall offer limited and general marketable properties at appraised value, as determined by a state-certified or licensed appraiser, for not less than 12 months. If the department does not sell the property at or above its appraised value, the department shall offer the property for sale by means of sealed bids or public auction. For the purposes of this paragraph, a project is completed when final payment is made under the contract for the project.

84.09(5)(c) (c)

84.09(5)(c)1.1. Subject to any prior action under s. 13.48 (14) (am) or 16.848 (1), prior to conducting a public sale on a generally marketable surplus land parcel under par. (b), the department shall contact the county, municipality, and the local school district where the land parcel is located and the department of natural resources to solicit interest in acquiring the parcel for public use. Upon notification from the department, the county, municipality, local school district, and department of natural resources must respond to the department, stating their interest in the land for public use, within 60 days. Failure to respond within 60 days constitutes noninterest in the land parcel.

84.09(5)(c)2. 2. Except as provided in subd. 2m. and subject to any prior action under s. 13.48 (14) (am) or 16.848 (1), if a county, a municipality, a local school district, or the department of natural resources expresses interest in acquiring the land for public use, the department shall offer the county, municipality, local school district, or department of natural resources the property at its appraised value if all of the following are true:

84.09(5)(c)2.a. a. The county, municipality, local school district, or department of natural resources provides a plan to the department identifying the proposed public use for the land parcel and the acreage involved in the public use.

84.09(5)(c)2.b. b. The public use would benefit a cross-section of the population.

84.09(5)(c)2.c. c. The land parcel will not be purchased for the generation of profit either through the sale price or its long-term intended public use.

84.09(5)(c)2m. 2m. If a county, municipality, or a local school district expresses interest in acquiring the land for public use related to transportation or infrastructure, the department may, subject to any prior action under s. 13.48 (14) (am) or 16.848 (1), offer the county, municipality, or the local school district the property, for less than the appraised value of the property, if all of the following are true:

84.09(5)(c)2m.a. a. The county, municipality, or local school district provides a plan to the department identifying the proposed use of the property for transportation or infrastructure purposes.

84.09(5)(c)2m.b. b. The county, municipality, or local school district agrees to a permanent restriction on the use of the land for the purpose identified.

84.09(5)(c)3. 3. If the conditions of subd. 2. are met, the department shall transfer ownership of the land parcel to the county, municipality, local school district, or department of natural resources upon receipt of the appraised value of the land parcel. If the conditions of subd. 2m. are met, the department shall transfer ownership of the land parcel to the county, municipality, or local school district upon receipt of the agreed purchase price of the land parcel. Ownership of the land parcel shall be transferred contingent upon the public use identified under subd. 2., and shall remain in the ownership of the public entity preserving the public use.

84.09(5m) (5m) Subject to the approval of the governor in the manner, scope, and form provided by sub. (5) (a), and subject to any prior action under s. 13.48 (14) (am) or 16.848 (1), the department may convey lands or interests therein acquired pursuant to this section and improvements installed thereon to municipalities within whose limits such lands or interests therein are located. The conveyance of said lands or interests therein and improvements shall restrict the use of the premises by the municipality to the uses for which they were acquired, except that said lands or interests therein declared by the department to be excess may be so conveyed without restrictions as to use. This subsection shall apply only to the sale of property acquired by the department for a project that is completed before May 25, 2006. The department may sell property that is acquired by the department for a project that is completed after May 25, 2006, to a municipality under sub. (5) (c), as applicable.

84.09(5r) (5r) In lieu of the sale or conveyance of property under sub. (5) or (5m), the department may, subject to the approval of the governor, donate real property that is adjacent to the veterans memorial site located at The Highground in Clark County and owned by the state and under the jurisdiction of the department to the Wisconsin Vietnam Veterans Memorial Project, Inc., for the purpose of the veterans memorial site located at The Highground in Clark County for the purpose of a memorial hall specified in s. 70.11 (9). The department may donate property under this subsection only when the department determines that the property is no longer necessary for the state's use for transportation purposes and is not the subject of a petition under s. 16.310 (2) and is transferred with a restriction that the donee may not subsequently transfer the real property to any person except to this state, which shall not be charged for any improvements thereon. Such restriction shall be recorded in the office of the register of deeds in the county in which the property is located. The department shall present to the governor a full and complete report of the property to be donated, the reason for the donation, and the minimum price for which the property could likely be sold under sub. (5), together with an application for the governor's approval of the donation. The governor shall thereupon make such investigation as he or she considers necessary and approve or disapprove the application. Upon such approval, the department shall by appropriate deed or other instrument transfer the property to the donee. The approval of the governor is not required for donation of property having an appraised value at the time of donation of not more than $15,000. Any expense incurred by the department in connection with the donation shall be paid from the transportation fund.

84.09(5s) (5s) In lieu of the sale or conveyance of personal property under sub. (5), the department of transportation may, upon the request of the department of tourism, transfer to the department of tourism, at no cost, personal property that is owned by the state and under the jurisdiction of the department of transportation and that the department of transportation has determined is no longer necessary for the state's use for highway purposes.

84.09(6) (6) Subject to any prior action under s. 13.48 (14) (am) or 16.848 (1), lands held by any other state department or independent agency may, with the approval of the governor, be conveyed to the department in the manner prescribed by statute and, if none is prescribed, then by a conveyance authorized by appropriate order or resolution of the head of the department or independent agency concerned.

84.09(7) (7) When transportation funds or federal aid are involved in financing an expressway project under s. 59.84, the department, proceeding under the general authority in this section, may order that all or certain parts of the required land or interests therein shall be acquired by the county board or its designated standing committee. When so ordered, the county board or its designated standing committee and the department shall appraise and agree on the maximum price, including all damages recoverable in condemnation proceedings, considered reasonable for the lands or interests to be so acquired. The county board or its designated standing committee shall endeavor to obtain easements or title in fee simple by conveyance of the lands or interests required, to the county or the state as grantee, all as directed in the department's order. The instrument of conveyance shall be subject to approval by the department, and shall be recorded in the office of the register of deeds and filed with the department. If the needed lands or interests therein cannot be purchased expeditiously within the agreed appraised price, the county board or its designated standing committee may acquire them by condemnation under ch. 32, but any award by the county board or its designated standing committee in excess of the agreed appraisal price shall be subject to review by the department. For the purposes and in the manner provided in s. 59.84 (2) (d) 1., when so directed in the department's order, the county board or its designated standing committee may acquire remnants, and with the approval of the department the county board may dispose of remnants and may improve, use, maintain or lease lands and interests acquired and held in trust for the state until they are actually needed for expressway construction. The net proceeds of the sales or rentals shall be remitted to the state or retained and used for expressway purposes when so directed by the department.

84.09(8) (8)

84.09(8)(a)(a) In this subsection, "surplus land" means land under the jurisdiction of the department which is unused and not needed for department operations or included in the department's plan for construction or development.

84.09(8)(b) (b) Biennially, beginning on January 1, 1984, the department shall submit to the state building commission and the joint committee on finance an inventory of surplus land containing a general description of the location and an estimated value of each parcel. For each inventory submitted after May 25, 2006, the inventory shall contain a report including the estimated marketable value totals, by marketable type, of the land parcels, the net gain and net sale of surplus properties in the previous 2-year period, and a summary of the 5 most recent reports submitted under this paragraph.

84.09 History History: 1971 c. 40; 1973 c. 118 s. 7; 1977 c. 29 ss. 936, 1654 (1), (8) (a), (b); 1977 c. 272, 418; 1979 c. 310; 1983 a. 27; 1991 a. 39; 1993 a. 246; 1995 a. 201, 406; 1997 a. 27, 35, 282; 1999 a. 83, 186; 2003 a. 33, 211, 327; 2005 a. 25, 392; 2007 a. 20; 2011 a. 32; 2013 a. 20.

84.09 Annotation Federal law required consideration and minimization of impact on lands containing Indian artifacts in designing a highway project, but did not specifically require mitigation. Condemnation for mitigation outside the highway right-of-way was not authorized by this section. Mitton v. DOT, 184 Wis. 2d 738, 516 N.W.2d 709 (1994).

84.09 Annotation Neither the interest of a potential purchaser of property for sale under sub. (5) nor the general public's interest in such sales are within the zone of interests the statute is intended to protect. As such, a potential purchaser does not have standing to bring an action based on violation of the procedures under sub. (5). Chenequa Land Conservancy, Inc. v. Village of Hartland, 2004 WI App 144, 275 Wis. 2d 533, 685 N.W.2d 573, 03-2486.

84.09 Annotation The commission has the power to condemn lands of one property owner to provide a public access road to another property owner who would otherwise be landlocked. 61 Atty. Gen. 36.

84.09 Annotation The highway commission may properly engage in hardship acquisitions under this section without the filing of an environmental impact statement under either federal or state law, but must in such instances comply with the requirements of ss. 84.09 and 32.25 (1). 62 Atty. Gen. 200.



84.093 Cooperative acquisition of rights-of-way.

84.093  Cooperative acquisition of rights-of-way.

84.093(1)(1) The department, acting in the public interest, may contract with a public utility, as defined in s. 196.01 (5), or with a rural electric cooperative association, as described in s. 32.02 (10), for the receipt or furnishing of services, or the joint exercise of any power or duty required or authorized by law, relating to the acquisition, development or maintenance of rights-of-way to be used jointly by the department and a public utility or rural electric cooperative association. If parties to a contract under this section have varying powers or duties under the law, each may act under the contract to the extent of its lawful powers and duties. This section shall be interpreted liberally in favor of cooperative action between the department and a public utility or rural electric cooperative association.

84.093(2) (2) Any contract under this section may provide a plan for administration of the function or project, which may include provisions as to proration of the expenses involved, deposit and disbursement of funds appropriated, submission and approval of budgets and formation and letting of contracts.

84.093 History History: 1997 a. 91; 1999 a. 32 s. 166.



84.095 Transportation project plats.

84.095  Transportation project plats.

84.095(1) (1)  Definitions. In this section:

84.095(1)(a) (a) "Parcel" means one or more pieces of land, or interests or rights in land, under the same ownership or control to be acquired or disposed of for a project and depicted on a plat.

84.095(1)(b) (b) "Parcel number" means a unique number assigned to each parcel depicted on a plat.

84.095(1)(c) (c) "Plat" means a map that is prepared for a project, or a part of a project. The plat shall consist of a single sheet or a detail and a title sheet.

84.095(1)(d) (d) "Project" means a public transportation or transportation-related improvement project.

84.095(1)(e) (e) "Project number" means a unique number assigned to the project by the department or the city, village, town or county that is undertaking the project.

84.095(1)(f) (f) "Title sheet" means a sheet that includes, but is not limited to, limits of the project, location map, and identification of plat symbols and abbreviations.

84.095(2) (2) Filing or recording plats.

84.095(2)(a)(a) The department, or a city, village, town, or county, may submit any order or resolution relating to a project in the form of a plat for filing or recording in the office of the register of deeds in the county in which the parcel is located. The plat may include a separate title sheet and shall be filed or recorded within 20 days after the plat is signed under sub. (4) (a) 4. The register of deeds shall file or record any plat submitted under this subsection as a transportation project plat. A project authorized by an order or resolution may be described in more than one plat. Whenever a project is described in more than one plat, each plat may be submitted separately for filing or recording.

84.095(2)(b) (b)

84.095(2)(b)1.1. Plats filed or recorded under this section are for parcel or right of way delineation purposes only and do not effect a transfer or encumbrance of any title to real or personal property.

84.095(2)(b)2. 2. Submitting a plat for filing or recording under this section satisfies the requirements of ss. 32.05 (1), 83.08 (1), 84.09 (1) and 114.33 (6) with respect to filing with the county clerk or county highway committee any orders, resolutions, maps or plats for a project.

84.095(3) (3) Amending and correcting plats.

84.095(3)(a)(a) An order, resolution or plat filed or recorded under this section may be amended or vacated only by the entity that submitted the order, resolution or plat for filing or recording. Any amendment or vacation of an order, resolution or plat filed or recorded under this section may be filed or recorded. The office of the register of deeds shall make suitable notations on the plat affected by an amendment or vacation that is filed or recorded. The register of deeds shall number any amendments to a plat consecutively in the order filed or recorded and shall describe each amendment as follows:

Amendment .... (number) of transportation project plat .... (project number), recorded in volume .... (number) of transportation project plats, page .... (number), on .... (date), .... (county name) register of deeds, and located in .... (quarter section, section, township and range; recorded private claim; or federal reservation).

84.095(3)(b) (b) Corrections to a plat may be made only by the entity that prepared or submitted the plat for filing or recording and only if the correction does not affect the interests or rights required. Corrections to a plat shall be made by filing or recording with the register of deeds an affidavit of correction that identifies the affected plat and states the defect in or change to the plat along with the correct information. An affidavit of correction may not be used to reconfigure parcels or rights and interests required for the project. Affidavits of correction may be used to correct distances, angles, directions, bearings, chords, lot and block numbers, street names, or other scrivener errors. The register of deeds shall make suitable notations on the plat to which the affidavit refers. The record of the affidavit of correction, or a certified copy of the record, is prima facie evidence of the facts stated in the affidavit.

84.095(4) (4) Plat detail and format.

84.095(4)(a)(a) No plat may be filed or recorded in any office of a register of deeds unless the plat includes a certification that it contains all of the following, either as part of the drawing or written elsewhere on the plat:

84.095(4)(a)1. 1. An official order or resolution of the department, city, village, town or county authorizing the project. If the plat is to be used only to delineate existing highway right-of-way, the plat must refer to a resolution or revised relocation order from a previous project. If a recorded or revised relocation order does not exist, the department may establish right-of-way.

84.095(4)(a)2. 2. The project number.

84.095(4)(a)3. 3. The plat number, the date on which the plat was prepared and the signature of the person under whose direction the plat was prepared.

84.095(4)(a)4. 4. The signature of the person authorized by the department or the city, village, town or county to sign the plat.

84.095(4)(a)5. 5. A scale, north arrow and basis of reference.

84.095(4)(a)7. 7. The coordinate reference and datum.

84.095(4)(a)8. 8. The existing and new locations of the transportation facility.

84.095(4)(a)9. 9. The delineation of each parcel. For each parcel, a description of the following shall be included:

84.095(4)(a)9.a. a. The parcel number.

84.095(4)(a)9.b. b. The right, title or interest in land required.

84.095(4)(a)9.c. c. The area of the parcel required.

84.095(4)(a)11. 11. Reference to platted land surveys or other surveys of record and the locations of known monuments established for such surveys.

84.095(4)(a)12. 12. The locations of known public land survey monuments.

84.095(4)(b) (b) In addition to the information required under par. (a), a plat for a highway project shall include the following:

84.095(4)(b)1. 1. The designation of the highway and any adjacent or intersecting streets or highways by name, number or letter.

84.095(4)(b)2. 2. A description of the reference line for the highway by bearing and distance.

84.095(4)(b)3. 3. The location of the highway reference line by bearing and distance from a boundary line of a section or from a recorded private claim or federal reservation.

84.095(4)(b)4. 4. A description of the highway right-of-way boundaries by bearing and distance.

84.095(4)(b)5. 5. The locations of existing reference lines and right-of-way lines.

84.095(4)(c) (c) Notwithstanding its depiction on a plat, the boundary of a parcel extends to the boundary of the adjoining property parcel or body of water.

84.095(4)(d) (d) The requirements under this section and in Wisconsin Administrative Code AE-7.08, entitled "U.S. public land survey monument record" in effect on January 1, 2004, contain all of the requirements for a transportation project plat.

84.095(5) (5) Surveyor's certificate. A plat prepared for filing or recording under this section shall include a certificate of a land surveyor registered under s. 443.06 that the plat is a correct representation of the project described and that the identification and location of each parcel can be determined from the plat. This subsection does not apply to plats prepared by the department.

84.095(6) (6) Plat dimensions and media.

84.095(6)(a)(a) No plat may be filed or recorded in the office of a register of deeds unless the plat has a one-inch margin on all sides, and is produced on any material that is capable of clearly legible reproduction or other media that is acceptable to the register of deeds. The dimensions of the plat shall be 22 inches wide by 30 inches long. Larger plats may be used if acceptable to the register of deeds and agreeable to the agency who submitted the plat. A plat that is submitted for filing or recording shall contain a blank space at least 3 inches by 3 inches in size for use by the register of deeds.

84.095(6)(b) (b) The requirements of s. 59.43 (2m) do not apply to plats submitted under this section.

84.095(7) (7) Description for parcels and remnant parcels.

84.095(7)(a)(a) Whenever a plat has been filed or recorded under this section, any parcel depicted in the plat that is required for a project by conveyance or eminent domain proceedings shall be described as follows:

Parcel .... (number) of transportation project plat .... (project number), recorded in volume .... (number) of transportation project plats, page .... (number), as document .... (number), recorded in .... (county name), Wisconsin.

84.095(7)(b) (b) A description under par. (a) is a sufficient legal description for purposes of s. 32.05 or 706.05 (2m) (a).

84.095(7)(c) (c) Subsequent conveyances, mortgages, and other instruments affecting title to an adjoining parcel of land and its associated rights or interests may refer to the parcel description in par. (a) as an exception to the conveyance.

84.095(7)(d) (d) The plat may be used to depict remnant parcels to be disposed of or to delineate existing highway right-of-way.

84.095(8) (8) Indexing of plats.

84.095(8)(a)(a) The register of deeds shall index plats filed or recorded under this section in the manner described in s. 59.43 (12m), whether or not the county board has enacted an ordinance requiring such an index.

84.095(8)(b) (b) Within 3 working days after the date on which a plat is submitted for recording under this section, the register of deeds shall assign a document number and volume and page of recording for the plat and the register of deeds shall provide written notice of the recording information to the agency that submitted the plat.

84.095(8m) (8m) Surplus parcels. The department may not divide a surplus parcel, as defined by the department, under this section.

84.095(9) (9) Local review. No state agency, city, village, town or county may require the review or approval of a plat as a condition of filing or recording the plat if the plat is prepared in accordance with this section.

84.095 History History: 1997 a. 282; 2005 a. 446.



84.10 Maintenance and operation of bridges not on state trunks.

84.10  Maintenance and operation of bridges not on state trunks.

84.10(1)(1) The amounts allocated under s. 20.395 (3) (cq) and (eq) for the purposes described in this subsection shall be expended by the department for the maintenance and operation of bridges not on the state trunk highway system which were constructed, reconstructed, or purchased under s. 84.11 before August 9, 1989, and under s. 84.12 and free bridges located in connecting highways in 4th class cities, and towns, which have a length, not including approaches, of 300 feet or more, or a swing or lift span. Except as provided in a jurisdictional transfer agreement under s. 84.16, all matters relating to the maintenance and operation of such bridges shall be under the control of the department. Maintenance and operation shall not include the roadway lighting system and shall not include snow and ice removal and control for bridges located on connecting highways. Notwithstanding any other provision of law, the department shall designate and mark the bridge specified in s. 84.1024 in the manner and under the conditions specified in s. 84.1024. The department may arrange with any county highway committee or with any city, village or town for the operation or maintenance or both of any such bridge; and any county highway committee, city, village or town may enter into such arrangement. This subsection does not apply to sub. (2).

84.10(2) (2) The joint committee on finance may transfer moneys to s. 20.395 (3) (cq) from any other segregated revenue appropriations of the department for state operations from the transportation fund, upon request of the department, for the purpose of supplementing moneys allocated under s. 20.395 (3) (cq) for the rehabilitation of a local bridge for which improvement is a state responsibility and which has been posted with a weight limitation as provided in s. 349.16 (2).

84.10 History History: 1971 c. 125 s. 522 (1); 1973 c. 243 s. 82; 1977 c. 29; 1979 c. 34 s. 2102 (52) (a); 1989 a. 31; 1991 a. 39; 1993 a. 246; 1997 a. 27; 2007 a. 6.



84.101 Military memorial highways and bridges.

84.101  Military memorial highways and bridges. The department shall maintain all markers that designate any state trunk highway or bridge on the state trunk highway system as a memorial that is associated with the armed forces or any branch or unit of the armed forces, any specific soldier or soldiers, any armed forces award or honor, or any war or armed conflict, or that is otherwise military in nature, and, notwithstanding ss. 84.1028 (2), 84.1029 (2), 84.1031 (2), 84.1034 (2), 84.1036 (2), 84.1039 (2), and 84.1041 (2), the department shall bear the cost, in an amount not to exceed a total of $2,000 per year on a statewide basis, of such maintenance and shall only perform maintenance under this section in amounts above that sum to the extent that the department has received local or private funding for such maintenance.

84.101 History History: 2007 a. 167.



84.1018 Veterans of the American Revolution Memorial Bridge.

84.1018  Veterans of the American Revolution Memorial Bridge.

84.1018(1)(1) The department shall designate and, subject to sub. (2), mark the bridge on I 39/90/94 across the Wisconsin River between the towns of Dekorra and Caledonia in Columbia County as the "Veterans of the American Revolution Memorial Bridge," as a living memorial to and in honor of veterans who are buried in Wisconsin who served this nation in the American Revolution.

84.1018(2) (2) Upon receipt of sufficient contributions from interested parties, including any county, city, village, or town, to cover the costs of erecting and maintaining markers, the department shall erect and maintain, at the 2 interstate rest areas located nearest to the bridge specified in sub. (1), markers identifying the bridge as the "Veterans of the American Revolution Memorial Bridge." No state funds, other than from the receipt of contributions under this subsection, may be expended for the erection or maintenance of the markers.

84.1018 History History: 2007 a. 161 s. 1; 2009 a. 180 s. 97; Stats. 2009 s. 84.1018.



84.1019 Fifty-seventh Field Artillery Brigade Memorial Highway.

84.1019  Fifty-seventh Field Artillery Brigade Memorial Highway.

84.1019(1)(1) The department shall designate and, subject to sub. (2), mark the entire route of STH 57, commencing at STH 59 in the city of Milwaukee in Milwaukee County and proceeding northerly to STH 42 in the village of Sister Bay in Door County, as the "57th Field Artillery Brigade Memorial Highway" as a living memorial to and in honor of the members of the 57th Field Artillery Brigade of the Wisconsin national guard, also known as the "Iron Brigade," who have bravely served their country with pride, distinction, sacrifice, devotion, and honor since World War I, including deployment to Afghanistan.

84.1019(2) (2) Upon receipt of sufficient contributions from interested parties, including any county, city, village, or town, to cover the costs of erecting and maintaining markers along the route specified in sub. (1) to clearly identify to motorists the designation of the route as the "57th Field Artillery Brigade Memorial Highway," the department shall erect and maintain the markers. No state funds, other than from the receipt of contributions under this subsection, may be expended for the erection or maintenance of the markers.

84.1019 History History: 2007 a. 163 s. 1; 2009 a. 180 s. 96; Stats. 2009 s. 84.1019.



84.102 Governor Nelson Dewey Memorial Highway.

84.102  Governor Nelson Dewey Memorial Highway. In order to commemorate the first governor of the state of Wisconsin, the department shall designate and mark as the "Governor Nelson Dewey Memorial Highway" STH 81 from its junction with STH 35 in Grant County to Cassville, Governor Dewey's hometown.

84.102 History History: 1989 a. 76.



84.1021 Georgia O'Keeffe Memorial Highway.

84.1021  Georgia O'Keeffe Memorial Highway.

84.1021(1) (1) The department shall designate and, subject to sub. (2), mark the route of STH 19 from Sun Prairie to Marshall in Dane County as the "Georgia O'Keeffe Memorial Highway" in recognition of the artistic contributions and accomplishments of Georgia O'Keeffe, who was born in the town of Sun Prairie in 1887.

84.1021(2) (2) Upon receipt of sufficient contributions from interested parties, including any county, city, village, or town, to cover the costs of erecting and maintaining markers along the route specified in sub. (1) to clearly identify to motorists the designation of the route as the "Georgia O'Keeffe Memorial Highway," the department shall erect and maintain the markers. No state funds, other than from the receipt of contributions under this subsection, may be expended for the erection or maintenance of the markers.

84.1021 History History: 2005 a. 137.



84.10215 Stephen Ambrose Memorial Highway.

84.10215  Stephen Ambrose Memorial Highway.

84.10215(1)(1) The department shall designate and, subject to sub. (2), mark the route of USH 12 from CTH "P" to County Line Road in the city of Whitewater as the "Stephen Ambrose Memorial Highway" in recognition and appreciation of the significant scholastic and literary accomplishments of American historian Stephen Ambrose, who spent much of his early life in the city of Whitewater, began his academic career by attending the University of Wisconsin-Madison, and has deep roots in south central Wisconsin.

84.10215(2) (2) Upon receipt of sufficient contributions from interested parties, including any county, city, village, or town, to cover the costs of erecting and maintaining markers along the route specified in sub. (1) to clearly identify to motorists the designation of the route as the "Stephen Ambrose Memorial Highway," the department shall erect and maintain the markers. No state funds, other than from the receipt of contributions under this subsection, may be expended for the erection or maintenance of the markers.

84.10215 History History: 2009 a. 172.



84.10217 Lee and Lynn Copen Memorial Highway.

84.10217  Lee and Lynn Copen Memorial Highway.

84.10217(1)(1) The department shall designate and, subject to sub. (2), mark the route of STH 50 from 60th Avenue to 70th Avenue in Kenosha County as the "Lee and Lynn Copen Memorial Highway" in recognition and appreciation of: their legacy of community service; Lee's distinguished and outstanding service as a 25-year veteran of the Kenosha County Sheriff's Department; Lynn's nationally recognized and invaluable advocacy as the Victim/Witness Coordinator for the Kenosha County District Attorney's office and as a volunteer in the community; and Lee and Lynn Copen's shared dedication to justice.

84.10217(2) (2) Upon receipt of sufficient contributions from interested parties, including any county, city, village, or town, to cover the costs of erecting and maintaining markers along the route specified in sub. (1) to clearly identify to motorists the designation of the route as the "Lee and Lynn Copen Memorial Highway," the department shall erect and maintain the markers. No state funds, other than from the receipt of contributions under this subsection, may be expended for the erection or maintenance of the markers.

84.10217 History History: 2009 a. 193 s. 1; 2011 a. 260 s. 80.



84.1022 Green Bay Ethnic Trail.

84.1022  Green Bay Ethnic Trail.

84.1022(1) (1) The department shall designate and mark a transportation corridor commencing at the state line in Kenosha County and proceeding northerly to Green Bay in Brown County as the "Green Bay Ethnic Trail" to commemorate the historical achievements and contributions of earlier ethnic settlements along the shore of Lake Michigan.

84.1022(2) (2) The transportation corridor shall consist of the following highway route:

84.1022(2)(a) (a) In Kenosha County, commencing at Russel Road at the Illinois-Wisconsin state line and proceeding northerly for approximately 16.7 miles on STH 31 to its junction with CTH "MM" in Racine County.

84.1022(2)(b) (b) In Racine County, proceeding northerly for approximately 0.9 mile on CTH "MM" to its junction with STH 38; then proceeding westerly for approximately 1.0 mile on STH 38 to its junction with STH 31; then proceeding northerly for approximately 4.0 miles on STH 31 to its junction with STH 32; and then proceeding northerly for approximately 6.9 miles on STH 32 to its junction with 10th Avenue in the city of South Milwaukee in Milwaukee County. The route shall include STH 32 commencing at Four Mile Road and proceeding northerly for approximately 2 miles to its junction with STH 31.

84.1022(2)(c) (c) In Milwaukee County, proceeding northerly for approximately 1.6 miles on 10th Avenue to its junction with STH 32; then proceeding northerly for approximately 0.8 mile on STH 32 to its junction with STH 62; then proceeding northerly for approximately 1.8 miles on STH 62 to its junction with Layton Avenue in the city of Cudahy; then proceeding westerly for approximately 0.1 mile on Layton Avenue to its junction with Kinnickinnic Avenue; then proceeding northerly for approximately 2.2 miles on Kinnickinnic Avenue to its junction with STH 32; then proceeding northerly for approximately 2.3 miles on STH 32 to its junction with 1st Street in the city of Milwaukee; then proceeding northerly for approximately 0.5 mile on 1st Street to its junction with STH 59; then proceeding westerly for approximately 0.1 mile on STH 59 to its junction with 2nd Street; then proceeding northerly for approximately 0.6 mile on 2nd Street to its junction with N. Plankinton Avenue; then proceeding northerly for approximately 0.6 mile on N. Plankinton Avenue to its junction with Kilbourn Avenue; then proceeding westerly for approximately 0.1 mile on Kilbourn Avenue to its junction with N. Old World 3rd Street; then proceeding northerly for approximately 0.7 mile on N. Old World 3rd Street to Dr. Martin Luther King Jr. Drive; then proceeding northerly for approximately 3.0 miles on Dr. Martin Luther King Jr. Drive to its junction with STH 57; and then proceeding northerly for approximately 9.9 miles on STH 57 to its junction with Green Bay Road in the village of Thiensville in Ozaukee County.

84.1022(2)(d) (d) In Ozaukee County, proceeding northerly for approximately 5.7 miles on Green Bay Road to its junction with S. Falls Road in the village of Grafton; then proceeding northerly for approximately 0.2 mile on S. Falls Road to its junction with 12th Avenue; then proceeding northerly for approximately 1.8 miles on 12th Avenue to its junction with Green Bay Road; then proceeding northerly for approximately 2.8 miles on Green Bay Road to its junction with Green Bay Avenue in the village of Saukville; then proceeding northeasterly for approximately 1.0 mile on Green Bay Avenue to its junction with STH 33; then proceeding easterly for approximately 1.1 miles on STH 33 to its junction with Green Bay Road; then proceeding northerly for approximately 1.0 mile on Green Bay Road to its junction with Hillcrest Drive; then proceeding easterly for approximately 0.1 mile on Hillcrest Drive to its junction with CTH "LL"; and then proceeding northeasterly for approximately 11.9 miles on CTH "LL" to its junction with CTH "LLL" in Sheboygan County.

84.1022(2)(e) (e) In Sheboygan County, proceeding northerly for approximately 0.2 mile on CTH "LLL" to its junction with Main Street in the village of Cedar Grove; then proceeding northerly for approximately 0.9 mile on Main Street to its junction with STH 32; then proceeding northerly for approximately 18.1 miles on STH 32 to its junction with STH 42; and then proceeding northerly for approximately 6.7 miles on STH 42 to its junction with Pioneer Road in the village of Spring Valley in Manitowoc County.

84.1022(2)(f) (f) In Manitowoc County, proceeding northwesterly for approximately 0.8 mile on Pioneer Road to its junction with STH 42; then proceeding northerly for approximately 11.0 miles on STH 42 to its junction with US 151; then proceeding easterly for approximately 0.5 mile on US 151 to its junction with CTH "R"; and then proceeding northwesterly for approximately 20.6 miles on CTH "R" to its junction with CTH "T" in Brown County.

84.1022(2)(g) (g) In Brown County, proceeding northwesterly for approximately 0.6 mile on CTH "T" to its junction with E. Main Street in the village of Denmark; then proceeding westerly for approximately 0.2 mile on E. Main Street to its junction with Green Bay Road; then proceeding northwesterly for approximately 0.5 mile on Green Bay Road to its junction with CTH "R"; then proceeding northwesterly for approximately 1.8 miles on CTH "R" to its junction with Steve's Cheese Road; then proceeding northwesterly for approximately 1.0 mile on Steve's Cheese Road to its junction with CTH "R"; then proceeding northwesterly for approximately 0.8 mile on CTH "R" to its junction with Stage Coach Road; then proceeding northwesterly for approximately 1.3 miles on Stage Coach Road to its junction with CTH "R"; and then proceeding northwesterly for approximately 9.6 miles on CTH "R", ending at the easterly shore of the Fox River in the city of Green Bay.

84.1022(3) (3) The department shall erect markers at regular intervals along the route specified in sub. (2), including at appropriate areas historical markers, to clearly identify to motorists each change from one road, street or highway to another road, street or highway along the designated route. The department shall erect historical markers at appropriate areas along the designated route. Any marker erected by the department shall clearly identify to motorists the designation of the route in commemoration of the diverse ethnic heritage along the shore of Lake Michigan in this state.

84.1022 History History: 1993 a. 6.



84.10225 Rock River Trail Scenic and Historic Route.

84.10225  Rock River Trail Scenic and Historic Route.

84.10225(1)(1) The department shall designate and, subject to sub. (2), mark the following route, through Rock, Dane, Jefferson, Dodge, and Fond du Lac counties, as the "Rock River Trail Scenic and Historic Route" to increase public appreciation of the river, its scenic beauty, and the historic landmarks along the river's course:

84.10225(1)(a) (a) Commencing in Rock County, at the Illinois-Wisconsin state line where Shirland Avenue crosses the bridge from Illinois over the Rock River and enters Wisconsin and proceeding into the city of Beloit; turning left on Water Street, then proceeding to Mill Street; turning right on Broad Street; turning left on State Street; turning right on Public Avenue; turning left on Pleasant Street, which is also USH 51, then proceeding to Riverside Drive toward Janesville; turning left on Happy Hollow Road and proceeding across the river; then turning right on CTH "D," which is also Afton Road, and proceeding into the city of Janesville.

84.10225(1)(b) (b) In the city of Janesville, proceeding from CTH "D" and turning right on W. Rockport Road; turning left on Center Avenue, which is also USH 51, and then following USH 51 across the river toward Centerway; turning left on N. Parker Drive, which is also USH 51, west on Memorial Drive and crossing the river; turning right on N. Washington Street, which is also CTH "E"; turning left on USH 14; turning right on CTH "H" toward Fulton; turning right on CTH "M" toward Indianford; then turning left on CTH "F" toward the city of Edgerton.

84.10225(1)(c) (c) In the city of Edgerton, proceeding on CTH "F" to S. Main Street; turning right on E. Fulton Street, which is also STH 59; then proceeding as provided in par. (d) or (e).

84.10225(1)(d) (d) Proceeding in the city of Edgerton east on STH 59 across the river at Newville; then turning left on CTH "N" and proceeding to the east; then turning left on STH 26 toward the city of Fort Atkinson; then, in Jefferson County, proceeding on the main route north on STH 26 to business route STH 26 to Janesville Avenue; then turning right on W. Milwaukee Avenue in the city of Fort Atkinson.

84.10225(1)(e) (e) If the route in par. (d) is not taken, then proceeding in the city of Edgerton east on STH 59; turning left on E. Mallwood Drive; turning left on N. Hillside Road and proceeding into Dane County; then, in Dane County, turning right on STH 106 toward Jefferson County and Fort Atkinson; then, in Jefferson County, proceeding east on STH 106 to Riverside Drive in the city of Fort Atkinson; then, in the city of Fort Atkinson, turning right on Robert Street, which is also USH 12, and proceeding across the river; then turning left on W. Milwaukee Avenue.

84.10225(1)(f) (f) In Jefferson County, proceeding in the city of Fort Atkinson on W. Milwaukee Avenue; turning left on S. Main Street, which is also business route STH 26, and proceeding across the river to N. Main Street; turning right on N. 3rd Street; turning left on N. High Street; then turning right on CTH "K" to S. Rockwell Avenue in the city of Jefferson.

84.10225(1)(g) (g) In the city of Jefferson, proceeding on S. Rockwell Avenue and turning right on S. Main Street, also known as business route STH 26; proceeding to N. Main Street; turning left on W. Puerner Street and proceeding across the river; turning right on N. Jackson Avenue, which is also CTH "N," and proceeding to the village of Johnson Creek; turning right on CTH "B" and then proceeding across the river to Aztalan Street.

84.10225(1)(h) (h) In the village of Johnson Creek, proceeding on Aztalan Street and turning left on Union Street, which is also CTH "Y"; then proceeding to Jefferson Road, toward the city of Watertown.

84.10225(1)(i) (i) In the city of Watertown, proceeding on Jefferson Road; turning left on S. Church Street, which is also business route STH 26; turning right on W. Milwaukee Street; turning left on S. Water Street, before the bridge; turning right on W. Main Street, which is also STH 19, and proceeding across the river to E. Main Street; turning left on N. 6th Street; turning left on E. Madison Street; turning right on N. 4th Street and proceeding across the river; turning right on Labaree Street; turning left on Boughton Street; turning right on Park View Lane; turning right on Hall Street; bearing right on E. Main Street; turning right on E. Main Street, which is also STH 19, and proceeding across the river; turning left on S. Concord Avenue, which is also CTH "E"; turning left on Oconomowoc Avenue and proceeding across the river; turning right on East Gate Drive; turning right on River Road; turning right on Hustisford Road; turning right on CTH "P" and proceeding across the river; turning left on CTH "E"; turning left on North Side Drive; turning left on CTH "F" and proceeding across the river to Ixonia; turning right on STH 16; turning left on Rock River Road and proceeding across the river; turning right on River Valley Road; turning right on Gopher Hill Road; turning right on CTH "CW" and proceeding across the river; then turning left on N. River Road and proceeding to Highview Road toward Dodge County.

84.10225(1)(j) (j) In Dodge County, proceeding on Highview Road across the river; turning right on CTH "O" and proceeding across the river to Ashippun; turning left on STH 67; turning left on CTH "EE"; turning left on Monroe Road; turning right on CTH "MM"; turning left on CTH "EE"; turning left on Elmwood Road and proceeding across the river; turning right on Riverview Road; then turning right on CTH "R" to S. Lake Street in the village of Hustisford.

84.10225(1)(k) (k) In the village of Hustisford, proceeding on S. Lake Street, then bearing right on E. Griffith Street; turning left on N. Ann Street; turning right on W. Tweedy Street, which is also CTH "R," and proceeding across the river; turning left on CTH "E"; turning left on CTH "S" and proceeding across the river; then turning right on Main Street Road and proceeding to Main Street, which is also STH 33, in the city of Horicon.

84.10225(1)(L) (L) In the city of Horicon, proceeding on Main Street, which is also STH 33, to Highway Street, then to Barstow Street, and then proceeding across the river to S. Vine Street and the intersection with E. Lake Street to begin the loop known as the Horicon Marsh Parkway; turning left on E. Lake Street and proceeding across the river to W. Lake Street, which is also CTH "E"; turning right on STH 26; turning right on CTH "I"; turning right on STH 49 and proceeding across the river; turning right on CTH "Z"; turning right on Rockvale Road; turning left on Dohrman Road; turning right on CTH "TW"; turning right on STH 28 and proceeding to Clason Street; turning right on E. Lake Street, which is also STH 33; then proceeding to S. Vine Street to end the loop known as the Horicon Marsh Parkway.

84.10225(1)(m) (m) Proceeding to the northern terminus of the Rock River Trail Scenic and Historic Route by, from the Horicon Marsh Parkway, turning left on STH 49 toward the city of Waupun; turning right on Gateway Street in the city of Waupun; turning right on Fond du Lac Street and proceeding across the river, in Fond du Lac County; turning left on Spring Street and proceeding to E. Spring Street; turning left on N. Madison Street, which is also CTH "M," and proceeding across the river; turning right on Monroe Street; turning left on N. Forest Street; turning right on E. Main Street and proceeding to W. Main Street; turning right on County Park Road, which is also CTH "MMM"; then proceeding to the northern trail head at the south branch of the Rock River in Waupun County Park.

84.10225(1)(n) (n) If the route in par. (m) is not taken, then proceeding to the eastern terminus of the Rock River Trail Scenic and Historic Route by, from the Horicon Marsh Parkway, turning south on Dohrman Road; turning left on CTH "TW" toward the village of Kekoskee; proceeding in the village of Kekoskee on CTH "TW" across the river; turning right on CTH "Y" and proceeding to Kekoskee Street in the city of Mayville; turning right, in the city of Mayville, on Furnace Street, which is also CTH "Y"; turning left on Taylor Street, which is also CTH "Y"; turning right on N. Main Street, which is also CTH "Y"; turning left on Bridge Street, which is also CTH "Y," and proceeding across the river; turning right on S. German Street, which is also CTH "Y," and proceeding across the river; turning left on Gill Road and proceeding across the river; turning left on CTH "AY"; turning right on McArthur Road toward the village of Theresa; turning left, in the village of Theresa, on Wisconsin Street; proceeding to W. Rock River Street; proceeding to E. Rock River Street; turning right on Mill Street; then proceeding to the eastern trail head at the east branch of the Rock River in Rivers Edge Park in the village of Theresa.

84.10225(2) (2)

84.10225(2)(a)(a) Subject to par. (b), upon receipt of sufficient contributions from interested parties, including any county, municipality, state agency other than the department, or federal agency, to cover the costs of fabricating, erecting, and maintaining markers along the route specified in sub. (1) to clearly identify to motorists the designation of the route as the "Rock River Trail Scenic and Historic Route," the department shall erect and maintain the markers.

84.10225(2)(b) (b)

84.10225(2)(b)1.1. Except as provided in subd. 2., the department may not encumber or expend any state funds from any appropriation to the department under s. 20.395 for the costs of fabrication, erection, maintenance, or replacement of markers identified in par. (a).

84.10225(2)(b)2. 2. The department may encumber or expend funds received as contributions to cover the costs of fabrication, erection, maintenance, or replacement of markers identified in par. (a), which may include funds received from another state agency for this purpose.

84.10225(2)(b)3. 3. The department may not encumber or expend any federal funds from any appropriation to the department under s. 20.395 for the costs of fabrication, erection, maintenance, or replacement of markers identified in par. (a) except federal funds expressly allocated by federal law or by the applicable federal agency for the markers identified in par. (a).

84.10225 History History: 2013 a. 30.



84.1023 Avery Wilber Memorial Bridge.

84.1023  Avery Wilber Memorial Bridge.

84.1023(1) (1) Upon completion of the construction of a bridge on STH 156 across the Shioc River in the town of Navarino in Shawano County, the department shall designate and, subject to sub. (2), mark the bridge as the "Avery Wilber Memorial Bridge" as a living memorial to and in honor of a World War II hero.

84.1023(2) (2) Upon receipt of sufficient contributions from interested parties, including any county, city, village, or town, to cover the costs of erecting and maintaining markers for the bridge specified in sub. (1) to identify clearly to motorists the designation of the bridge as the "Avery Wilber Memorial Bridge," the department shall erect and maintain the markers as provided in sub. (1). No state funds, other than from the receipt of contributions under this subsection, may be expended for the erection or maintenance of the markers.

84.1023 History History: 2007 a. 30.



84.1024 Veterans Memorial Bridge.

84.1024  Veterans Memorial Bridge.

84.1024(1) (1) The department shall designate and, subject to sub. (2), mark the 4th Street bridge, under the department's jurisdiction under s. 84.10 (1), on CTH "L" across the Wisconsin River in the city of Tomahawk in Lincoln County as "Veterans Memorial Bridge" as a living memorial to and in honor of all Wisconsin veterans, living and dead, of all wars in which the United States has engaged.

84.1024(2) (2) Upon receipt of sufficient contributions from interested parties, including any county, city, village, or town, to cover the costs of erecting and maintaining markers at the bridge specified in sub. (1) to clearly identify to motorists the designation of the bridge as "Veterans Memorial Bridge," the department shall erect and maintain the markers. No state funds, other than from the receipt of contributions under this subsection, may be expended for the erection or maintenance of the markers.

84.1024 History History: 2007 a. 6.



84.1025 Frank Lloyd Wright Memorial Highway.

84.1025  Frank Lloyd Wright Memorial Highway. In recognition of the architectural accomplishments of Frank Lloyd Wright, the department shall designate and mark as the "Frank Lloyd Wright Memorial Highway" USH 14 commencing at Richland Center and proceeding easterly to Madison.

84.1025 History History: 1991 a. 27, 39.



84.1026 Wisconsin Law Enforcement Officers Highway.

84.1026  Wisconsin Law Enforcement Officers Highway.

84.1026(1)(1) The department shall designate and, subject to sub. (2), mark the route of USH 151, commencing at the Wisconsin-Iowa border and proceeding easterly to Manitowoc, as the "Wisconsin Law Enforcement Officers Highway" to commemorate and honor all law enforcement officers of this state for their dedicated public service in defending and protecting life, health, and property.

84.1026(2) (2) Upon receipt of sufficient contributions from interested parties, including any county, city, village, or town, to cover the costs of erecting and maintaining markers along the route specified in sub. (1) to clearly identify to motorists the designation of the route as the "Wisconsin Law Enforcement Officers Highway," the department shall erect and maintain the markers. No state funds, other than from the receipt of contributions under this subsection, may be expended for the erection or maintenance of the markers.

84.1026 History History: 2003 a. 218, 327.



84.1027 Wisconsin Fire Fighters and Emergency Medical Technicians Highway.

84.1027  Wisconsin Fire Fighters and Emergency Medical Technicians Highway.

84.1027(1) (1) The department shall designate and, subject to sub. (2), mark the route of STH 54, commencing at Algoma in Kewaunee County and proceeding westerly to the Wisconsin-Minnesota border, as the "Wisconsin Fire Fighters and Emergency Medical Technicians Highway" to recognize and honor all fire fighters and emergency medical technicians of this state for their dedicated service to the public in protecting life, health, and property.

84.1027(2) (2) Upon receipt of sufficient contributions from interested parties, including any county, city, village, or town, to cover the costs of erecting and maintaining markers along the route specified in sub. (1) to clearly identify to motorists the designation of the route as the "Wisconsin Fire Fighters and Emergency Medical Technicians Highway," the department shall erect and maintain the markers. No state funds, other than from the receipt of contributions under this subsection, may be expended for the erection or maintenance of the markers.

84.1027 History History: 2003 a. 218.



84.1028 Wisconsin Fire Fighters-EMT/Citizen Soldier Bridge.

84.1028  Wisconsin Fire Fighters-EMT/Citizen Soldier Bridge.

84.1028(1)(1) The department shall designate and, subject to sub. (2), mark the westbound lanes of any bridge on STH 29 across the Chippewa River in Chippewa County as the "Wisconsin Fire Fighters-EMT/Citizen Soldier Bridge" to recognize and honor all fire fighters and emergency medical technicians of this state for their dedicated service to the public in protecting life, health, and property, and in recognition of the right of the citizens of this state to keep and bear arms and as a tribute to all citizen soldiers of this state.

84.1028(2) (2) Upon receipt of sufficient contributions from interested parties, including any county, city, village, or town, to cover the costs of erecting and maintaining markers on the bridge specified in sub. (1) to clearly identify to motorists the designation of the bridge as the "Wisconsin Fire Fighters-EMT/Citizen Soldier Bridge," the department shall erect and maintain the markers. No state funds, other than from the receipt of contributions under this subsection, may be expended for the erection or maintenance of the markers.

84.1028 History History: 2003 a. 218.



84.1029 Wisconsin Law Enforcement/Citizen Soldier Bridge.

84.1029  Wisconsin Law Enforcement/Citizen Soldier Bridge.

84.1029(1)(1) The department shall designate and, subject to sub. (2), mark the eastbound lanes of any bridge on STH 29 across the Chippewa River in Chippewa County as the "Wisconsin Law Enforcement/Citizen Soldier Bridge" to recognize and honor all law enforcement agencies in this state for their tireless efforts in preventing and detecting crime and enforcing state and local laws, and in recognition of the right of the citizens of this state to keep and bear arms and as a tribute to all citizen soldiers of this state.

84.1029(2) (2) Upon receipt of sufficient contributions from interested parties, including any county, city, village, or town, to cover the costs of erecting and maintaining markers on the bridge specified in sub. (1) to clearly identify to motorists the designation of the bridge as the "Wisconsin Law Enforcement/Citizen Soldier Bridge," the department shall erect and maintain the markers. No state funds, other than from the receipt of contributions under this subsection, may be expended for the erection or maintenance of the markers.

84.1029 History History: 2003 a. 218.



84.103 Veterans Memorial Highways.

84.103  Veterans Memorial Highways.

84.103(1) (1)  Wisconsin Veterans Memorial Highway. The department shall designate and mark the following routes as parts of the "Wisconsin Veterans Memorial Highway" as living memorials to and in honor of all Wisconsin veterans, living and dead, of all wars in which the United States has engaged:

84.103(1)(a) (a) I 94 commencing at Milwaukee and proceeding westerly to Madison.

84.103(1)(b) (b) I 90 and I 94 commencing at Madison and proceeding northwesterly to the junction of I 90 and I 94 approximately 2 miles east of Tomah.

84.103(1)(c) (c) I 90 commencing at the junction in par. (b) and proceeding westerly to La Crosse.

84.103(1)(e) (e) I 94 commencing at the junction in par. (b) and proceeding northwesterly to Hudson.

84.103(1)(f) (f) I 90 commencing at Madison and proceeding southerly to Beloit.

84.103(1)(g) (g) I 94 commencing at Milwaukee and proceeding southerly to the state line.

84.103(1m) (1m) World War I Veterans Memorial Highway. The department shall designate and mark STH 29 commencing at Kewaunee and proceeding westerly to the state line at Prescott as the "World War I Veterans Memorial Highway" as a living memorial to and in honor of all Wisconsin veterans, living and dead, of World War I.

84.103(1r) (1r) World War II Veterans Memorial Highway. The department shall designate and mark USH 41 commencing at Milwaukee and proceeding northerly to Marinette as the "World War II Veterans Memorial Highway" as a living memorial to and in honor of all Wisconsin veterans, living and dead, of World War II.

84.103(1t) (1t) Purple Heart Memorial Highway. The department shall designate USH 14 commencing at the Wisconsin-Minnesota border and proceeding easterly to Richland Center as the "Purple Heart Memorial Highway" as a permanent memorial to and in honor of all persons wounded, injured or killed as the direct result of enemy action who have been awarded this high honor in the name of the president of the United States. The department shall erect a permanent memorial marker along this route to identify the designation of the highway under this subsection.

84.103(2) (2) Korean War Veterans Memorial Highway. The department shall designate and mark the route of USH 51, extending from the Wisconsin-Illinois border to the Wisconsin-Michigan border, as the "Korean War Veterans Memorial Highway" as a living memorial to and in honor of all Wisconsin veterans, living and dead, of the Korean war.

84.103(3) (3) Vietnam War Veterans Memorial Highway. The department shall designate and mark the route of USH 10, commencing at Manitowoc and proceeding westerly to the Wisconsin-Minnesota border, as the "Vietnam War Veterans Memorial Highway" as a living memorial to and in honor of all Wisconsin veterans, living and dead, of the Vietnam war.

84.103(4) (4) Markers. The department shall erect at regular intervals along the routes of the highways under this section markers, including at appropriate areas historical markers, to clearly identify to motorists the respective designations of the highways as memorials to Wisconsin veterans.

84.103 History History: 1977 c. 29 ss. 938, 1654 (8) (a); 1987 a. 117, 399; 1989 a. 31, 343; 1993 a. 347.



84.1031 Citizen Soldier Highway.

84.1031  Citizen Soldier Highway.

84.1031(1) (1) The department shall designate and, subject to sub. (2), mark, the route of STH 27, commencing at Brule and proceeding southerly to Prairie du Chien, as the "Citizen Soldier Highway" in recognition of the right of the citizens of this state to keep and bear arms and as a tribute to all Wisconsin veterans, members of the national guard and any other reserve component of the U.S. armed forces, law enforcement officers, and fire fighters, and to the first citizen soldiers of this state, American Indians.

84.1031(2) (2) Upon receipt of sufficient contributions from interested parties, including any county, city, village, or town, to cover the costs of erecting and maintaining markers along the route specified in sub. (1) to clearly identify to motorists the designation of the route as the "Citizen Soldier Highway," the department shall erect and maintain the markers. No state funds, other than from the receipt of contributions under this subsection, may be expended for the erection or maintenance of the markers.

84.1031 History History: 2003 a. 218.



84.10315 128th Infantry Memorial Highway.

84.10315  128th Infantry Memorial Highway.

84.10315(1) (1) The department shall designate and, subject to sub. (2), mark the entire route of STH 128, commencing at STH 72 in Pierce County and proceeding northerly to STH 64 in St. Croix County, as the "128th Infantry Memorial Highway" to honor the members of the 128th Battalion of the 32nd Infantry Brigade for bravery, sacrifice, and devotion in their service in Iraq as well as World Wars I and II.

84.10315(2) (2) Upon receipt of sufficient contributions from interested parties, including any county, city, village, or town, to cover the costs of erecting and maintaining markers for the route specified in sub. (1) to clearly identify the designation of the route as the "128th Infantry Memorial Highway," the department shall erect and maintain 2 markers, at separate locations, for the route. No state funds, other than from the receipt of contributions under this subsection, may be expended for the erection or maintenance of the markers.

84.10315 History History: 2013 a. 18.



84.1032 Blue Star Memorial Highway.

84.1032  Blue Star Memorial Highway. The department shall designate STH 23 commencing at Sheboygan and proceeding westerly to the Sheboygan County line as a "Blue Star Memorial Highway" to commemorate and honor the armed forces of the United States of America and all individuals who have served or will serve in this nation's armed forces.

84.1032 History History: 1993 a. 20.



84.1033 Leo Frigo Memorial Bridge.

84.1033  Leo Frigo Memorial Bridge. No later than 6 months after May 9, 2002, the department shall designate and mark the bridge on I 43 across the Fox River in the city of Green Bay as the "Leo Frigo Memorial Bridge" in recognition and appreciation of Leo Frigo, a civic and philanthropic leader in the Green Bay area whose legacy includes one of the largest food pantry programs in the nation for feeding the hungry.

84.1033 History History: 2001 a. 101.



84.1034 Airborne Brigade, 173rd, Highway.

84.1034  Airborne Brigade, 173rd, Highway.

84.1034(1) (1) The department shall designate and, subject to sub. (2), mark the entire route of STH 173, commencing at STH 21 in Monroe County and proceeding northeasterly to STH 73 in the city of Nekoosa in Wood County, as the "173rd Airborne Brigade Highway" as a living memorial to and in honor of the members of the 173rd Airborne Brigade, also known as the "Sky Soldiers," who bravely served their country and brought great credit to this state from 1963 to 1972, including deployment to Vietnam in 1965 as the first major ground combat unit of the U.S. army to serve there, and who have continued to serve in Europe since the year 2000.

84.1034(2) (2) Upon receipt of sufficient contributions from interested parties, including any county, city, village, or town, to cover the costs of erecting and maintaining markers along the route specified in sub. (1) to clearly identify to motorists the designation of the route as the "173rd Airborne Brigade Highway," the department shall erect and maintain the markers. No state funds, other than from the receipt of contributions under this subsection, may be expended for the erection or maintenance of the markers.

84.1034 History History: 2005 a. 238.



84.10345 Nichole M. Frye Memorial Bridge.

84.10345  Nichole M. Frye Memorial Bridge. The department shall designate and mark the bridge on STH 141 in the town of Lena in Oconto County as the "Nichole M. Frye Memorial Bridge" in honor and recognition of Nichole M. Frye, who sacrificed her life in Operation Iraqi Freedom.

84.10345 History History: 2005 a. 338; 2007 a. 97 s. 105.



84.1035 Peace Memorial Highway.

84.1035  Peace Memorial Highway. The department shall designate and mark USH 53 commencing at La Crosse and proceeding northerly to Superior as the "Peace Memorial Highway" to commemorate the contributions and devotion of the citizens of this state to international peace and greater understanding among nations. The department shall erect markers at regular intervals along the route, including at appropriate areas historical markers, to clearly identify to motorists the designation of the highway as a memorial to international peace.

84.1035 History History: 1989 a. 343.



84.10355 Governor Patrick Lucey Highway.

84.10355  Governor Patrick Lucey Highway. The department shall designate the route of STH 35 from the village of Ferryville in Crawford County to the city of Prairie du Chien in Crawford County as the "Governor Patrick Lucey Highway" in recognition and appreciation of Patrick J. Lucey, who served with distinction as both the governor of Wisconsin from 1971 to 1977 and as the U.S. Ambassador to Mexico from 1977 to 1979. The department shall mark this route, by erecting and maintaining appropriate signs, to clearly identify to motorists the route as the "Governor Patrick Lucey Highway."

84.10355 History History: 2013 a. 20.



84.1036 Major Richard I. Bong Memorial Highway.

84.1036  Major Richard I. Bong Memorial Highway.

84.1036(1)(1) The department shall designate and, subject to sub. (2), mark the route of USH 2, extending from the Wisconsin-Minnesota border to the Wisconsin-Michigan border, as the "Major Richard I. Bong Memorial Highway" in recognition and appreciation of the many military accomplishments of Major Richard I. Bong during World War II, including being awarded the Congressional Medal of Honor in 1944 and being widely known as America's greatest war ace.

84.1036(2) (2) Upon receipt of sufficient contributions from interested parties, including any county, city, village, or town, to cover the costs of erecting and maintaining markers along the route specified in sub. (1) to clearly identify to motorists the designation of the route as the "Major Richard I. Bong Memorial Highway," the department shall erect and maintain the markers. No state funds, other than from the receipt of contributions under this subsection, may be expended for the erection or maintenance of the markers.

84.1036 History History: 2003 a. 218.



84.1037 Donald K. "Deke" Slayton Memorial Highway.

84.1037  Donald K. "Deke" Slayton Memorial Highway.

84.1037(1)(1) The department shall designate and, subject to sub. (2), mark STH 27 in Monroe County commencing at Sparta and proceeding southerly to Cashton as the "Donald K. `Deke' Slayton Memorial Highway" as a living memorial to and in honor of Donald K. "Deke" Slayton, who brought credit to this state and, in particular, Monroe County for his contribution to this country's space program as one of the 7 original astronauts and as a participant in the first joint United States-Soviet space mission.

84.1037(2) (2) Upon receipt of sufficient contributions from interested parties, including any county, city, village, or town, to cover the cost of erecting and maintaining markers along the route specified in sub. (1) to clearly identify to motorists the designation of the route as the "Donald K. `Deke' Slayton Memorial Highway," the department shall erect and maintain the markers. No state funds, other than from the receipt of contributions under this subsection, may be expended for the erection or maintenance of the markers.

84.1037 History History: 2001 a. 16 s. 2307m; 2001 a. 104 s. 72.



84.1038 Iron Brigade Memorial Highway.

84.1038  Iron Brigade Memorial Highway. The department shall designate and mark, consistent with any standards that may be developed by the department for memorial highway designations, USH 12 from the state line in Walworth County to the state line in St. Croix County as the "Iron Brigade Memorial Highway" as a living memorial to and in honor of the members of the Second, Sixth and Seventh Wisconsin regiments who served in the Iron Brigade of the Union army in the Civil War of 1861 to 1865.

84.1038 History History: 1993 a. 442.



84.1039 84th Division "Railsplitters" Memorial Highway.

84.1039  84th Division "Railsplitters" Memorial Highway.

84.1039(1)(1) The department shall designate and mark, subject to sub. (2), STH 33 commencing at La Crosse and proceeding easterly to Port Washington as the "84th Division `Railsplitters' Memorial Highway" as a living memorial to and in honor of the men and women of the 84th Division who by their bravery and sacrifice in World Wars I and II brought great credit to this state and to their division, which traces its lineage back to the service of Abraham Lincoln in this state during the Blackhawk war of 1832.

84.1039(2) (2) Upon receipt of sufficient contributions from interested parties, including any county, city, village or town, to cover the cost of erecting and maintaining markers along the route specified in sub. (1) to clearly identify to motorists the designation of the route as the "84th Division `Railsplitters' Memorial Highway", the department shall erect and maintain the markers. No state funds, other than from the receipt of contributions under this subsection, may be expended for the erection or maintenance of the markers.

84.1039 History History: 1995 a. 297.



84.104 32nd Division Memorial Highway.

84.104  32nd Division Memorial Highway. In order to commemorate the 32nd Infantry Division, also known as The Red Arrow Division, which, while composed mainly of men from Wisconsin, Illinois and Michigan, brought fame and glory to these states during World Wars I and II by their sacrifice, devotion and bravery and which is now established as a Wisconsin national guard division, the department is directed to establish a highway memorial designated route 32 by renumbering certain existing highways linking Illinois and Michigan through Wisconsin. Beginning at the Illinois-Wisconsin state line renumber state trunk highway 42 to a point where it joins the present Wisconsin state trunk highway 32 at Sheboygan; continuing over the present Wisconsin state trunk highway 32 north to the junction with U.S. highway 8 at Laona; continuing over the present Wisconsin state trunk highway 32 north to junction with U.S. highway 45 at Three Lakes; thence north on U.S. highway 45 to Michigan-Wisconsin state line at Land O'Lakes. The department is further directed that in addition to the numeral 32, the highway markers on this highway carry a red arrow, and that historical markers be erected and maintained along the highway in honor of the 32nd Division and its members.

84.104 History History: 1977 c. 29 s. 1654 (8) (a).



84.1041 Freedoms Bridge.

84.1041  Freedoms Bridge.

84.1041(1)(1) The department shall designate and, subject to sub. (2), mark the bridge on STH 13 across the south fork of the Flambeau River in the town of Fifield in Price County that, as of November 20, 2003, has been numbered B-50-21 by the department as "Freedoms Bridge" in honor and recognition of all veterans who fought to preserve freedoms in the Korean War.

84.1041(2) (2) Upon receipt of sufficient contributions from interested parties, including any county, city, village, or town, to cover the costs of erecting and maintaining markers at the bridge specified in sub. (1) to clearly identify to motorists the designation of the bridge as "Freedoms Bridge," the department shall erect and maintain the markers. No state funds, other than from the receipt of contributions under this subsection, may be expended for the erection or maintenance of the markers.

84.1041 History History: 2003 a. 68.



84.10415 Steven Drees Memorial Bridge.

84.10415  Steven Drees Memorial Bridge. The department shall designate and mark the bridge on USH 41 across the Peshtigo River in the city of Peshtigo as the "Steven Drees Memorial Bridge" in honor of Private First Class Steven Drees, a member of the 2nd Battalion, 12th Infantry Regiment, 4th Brigade Combat Team, 4th Infantry Division, United States Army, who died on June 28, 2009, as a result of combat wounds suffered on June 24, 2009, while serving in Afghanistan.

84.10415 History History: 2009 a. 127.



84.10416 Veterans Memorial Bridge in Marinette County.

84.10416  Veterans Memorial Bridge in Marinette County.

84.10416(1)(1) The department shall designate and, subject to sub. (2), mark, but not beyond the Wisconsin-Michigan border, the bridge on USH 141 across the Menominee River in the city of Niagara in Marinette County as "Veterans Memorial Bridge" as a living memorial to and in honor of all Wisconsin veterans, living and dead, of all wars in which the United States has engaged.

84.10416(2) (2) Upon receipt of sufficient contributions from interested parties, including any county, city, village, or town, to cover the costs of erecting and maintaining markers for the bridge specified in sub. (1) to clearly identify to motorists the designation of the bridge as the "Veterans Memorial Bridge," the department shall erect and maintain the markers. No state funds, other than from the receipt of contributions under this subsection, may be expended for the erection or maintenance of the markers.

84.10416 History History: 2011 a. 48.



84.1042 Lloyd Spriggle Memorial Bridge.

84.1042  Lloyd Spriggle Memorial Bridge. The department shall designate and mark, consistent with any standards that may be developed by the department for memorial highway designations, the bridge on USH 63 across the Wisconsin channel in Pierce County as the "Lloyd Spriggle Memorial Bridge" in recognition and appreciation of Lloyd Spriggle, a local civic leader of Pierce County who actively worked for over 50 years to preserve and protect the environment and to improve the water quality and the beauty of the rivers, streams, lakes and forests of this state.

84.1042 History History: 1993 a. 364.



84.1043 Cinco De Mayo Memorial Highway.

84.1043  Cinco De Mayo Memorial Highway. In recognition of the day of celebration that commemorates Mexico's victory over an invading French army on May 5, 1862, and in recognition and appreciation of the contributions and cultural heritage of Hispanics in the state whose ancestors originated in Mexico, the department shall designate and mark as the "Cinco De Mayo Memorial Highway" the route of STH 59 within the city of Milwaukee.

84.1043 History History: 1991 a. 39.



84.1044 John R. Plewa Memorial Lake Parkway.

84.1044  John R. Plewa Memorial Lake Parkway. The department shall designate and mark I 794 and STH 794 in Milwaukee County commencing from the Daniel Webster Hoan Memorial Bridge and proceeding southerly to the intersection with East Layton Avenue as the "John R. Plewa Memorial Lake Parkway" in recognition and appreciation of the life of John R. Plewa and his public service as a member of the Wisconsin legislature for more than 20 years.

84.1044 History History: 1999 a. 9.



84.1045 Roland Kampo Bridge.

84.1045  Roland Kampo Bridge. The department shall designate and mark, consistent with any standards that may be developed by the department for memorial highway designations, the Little Lake Butte des Morts bridge on STH 441 in Winnebago County as the "Roland Kampo Bridge" in recognition and appreciation of Roland Kampo, a local civic leader of the Fox valley region who was instrumental in the creation of the tri-county expressway in Calumet, Outagamie and Winnebago counties.

84.1045 History History: 1993 a. 237.



84.1046 Airborne Forces Memorial Bridge.

84.1046  Airborne Forces Memorial Bridge.

84.1046(1) (1) The department shall mark the bridge across the Wisconsin River on USH 10 in the city of Stevens Point as the "Airborne Forces Memorial Bridge" in recognition and appreciation of the military service performed by members of the airborne forces of the U.S. armed services, who served in time of war and in time of peace.

84.1046(2) (2) The department shall erect a sign on each end of the bridge to clearly identify to motorists the marking of the bridge under this section. In cooperation with the applicable local municipalities, the department shall erect a permanent granite monument in close proximity to the bridge. The department shall design the permanent granite monument after consultation with the badger state chapter of the 82nd airborne division association. The department shall not expend more than $5,000 for the erection of the monument and the signs under this subsection.

84.1046 History History: 1993 a. 278; 1993 a. 491 s. 136; Stats. 1993 s. 84.1046.



84.1047 POW/MIA Memorial Highway.

84.1047  POW/MIA Memorial Highway. The department shall designate the route of STH 13, commencing at Wisconsin Dells and proceeding northerly to Superior as the "POW/MIA Memorial Highway" as a living memorial to and in honor of all prisoners of war, ex-prisoners of war and those who are currently or were formerly missing in action, of all wars in which the United States has engaged. The department shall erect markers at appropriate locations in close proximity to the route of the highway under this section to commemorate the designation of the highway.

84.1047 History History: 1993 a. 396 s. 1; 1993 a. 491 s. 137; Stats. 1993 s. 84.1047.



84.1048 Polish Heritage Highway.

84.1048  Polish Heritage Highway.

84.1048(1) (1) In recognition of the outstanding contributions that Polish Americans have made to the vitality and quality of life in central Wisconsin, the department shall designate STH 66, commencing at Stevens Point and proceeding easterly to Rosholt, as the "Polish Heritage Highway" to commemorate and honor the achievements of central Wisconsin residents of Polish ancestry.

84.1048(2) (2) Upon receipt of contributions totaling not less than $800 from interested parties, including any city, village, town or county, the department shall erect markers along STH 66 in the following locations:

84.1048(2)(a) (a) One marker at the east end of Stevens Point to clearly identify the designation of the route to motorists proceeding easterly.

84.1048(2)(b) (b) One marker at the east end of Rosholt to clearly identify the designation of the route to motorists proceeding westerly.

84.1048(3) (3) No state funds may be used for the erection of any marker under this section.

84.1048 History History: 1997 a. 27.



84.1049 Polish Veterans Memorial Highway.

84.1049  Polish Veterans Memorial Highway. In recognition of their courageous, dutiful and selfless service to this state and the U.S. armed forces, the department shall designate and mark STH 160, commencing at STH 29 at Angelica and proceeding easterly to STH 32 at Pulaski, as the "Polish Veterans Memorial Highway" to commemorate and honor the military service and patriotism shown by this state's Polish veterans throughout its history.

84.1049 History History: 1997 a. 27.



84.105 National parkways.

84.105  National parkways.

84.105(1)(1)  Department of transportation to cooperate with federal agencies. The legislature of the state of Wisconsin hereby declares that the intent of this section is to assent to any act of the United States congress authorizing the development of any national parkway located wholly or partly within the state of Wisconsin, to the full extent that is necessary to secure any benefits under such act, provided that the hunting of migratory waterfowl and other game and fishing shall not be prohibited or otherwise restricted by the United States government or any of its designated agencies in control of said project, and to authorize the appropriate state boards, commissions, departments and the governing bodies of counties, cities, towns and villages and especially the department of transportation to cooperate in the planning and development of all national parkways that may be proposed for development in Wisconsin, with any agency or department of the government of the United States in which is vested the necessary authority to construct or otherwise develop such national parkways. Whenever authority shall exist for the planning and development of any national parkway, of which any portion shall be located in this state, it shall be the duty of the department of transportation to make such investigations and studies in cooperation with the appropriate federal agency, and such state boards, commissions and departments as shall have an interest in such parkway development, to the extent that shall be desirable and necessary in order to provide that the state shall secure all advantages that may accrue through such parkway development and that the interests of the counties, cities, villages and towns along the route shall be conserved.

84.105(2) (2) Definitions. For the purposes of this section, all terms applying to any parkway, such as "secretary", "parkway", "scenic landscape", "sightly or safety easement", "access", "parkway road", "parkway development", "national parkway", "frontage", and other or similar terms, which are defined in any act of the United States Congress applicable to such national parkway, shall have the meanings set forth in such act. The term "national parkway" as used in this section shall mean and include the Great River Road and appurtenances thereto, as provided in section 14 of P.L. 83-350, or any other parkway or road in Wisconsin projected in general accordance with the recommended plan set forth in the joint report submitted to the congress November 28, 1951, by the secretaries of commerce and interior pursuant to the act of August 24, 1949 (P.L. 81-262) to the end that the department shall have authority to act with reference to them as provided by this section.

84.105(3) (3) Department shall make investigations. The department shall have full authority to make such investigations, surveys, studies and plans in connection with any proposed national parkway or parkway development as it shall deem necessary or desirable in order to determine if the proposed development, under the terms of the act of the United States Congress applicable to such parkway or any regulations under such act, are advantageous to the state. Such parkway development may be any portion of the proposed parkway, which it may be proposed to construct as a project under such act. The department may hold such hearings in connection with such investigations as it deems necessary or desirable, and shall give notice of such hearings by publication of a class 2 notice, under ch. 985, in the area affected.

84.105(4) (4) Finding and determination. When the department has completed its investigations with respect to any proposed national parkway development, it shall make its findings and determination with respect to such proposed development. Such finding and determination shall state whether or not such proposed national parkway development is deemed advantageous to the state, shall include such information with respect to the development as shall be necessary to state its character and extent, and shall estimate the cost thereof and separately, the amount and character of lands necessary to be acquired in fee simple and in easements, with their cost, and needed to carry out the development.

84.105(5) (5) Parkway to be state trunk highway. If the department, after such investigations and studies, shall find that the proposed parkway development is advantageous to the state, it shall have full authority to perform, on behalf of the state, each and every duty required of the state by the act of the U.S. congress applicable to such parkway development, in order to secure the proposed development project for the state. For the purposes of such development project, the parkway shall be a portion of the state trunk highway system.

84.105(6) (6) Right-of-way and easements. All lands for right-of-way to be acquired in fee simple and all easements necessary to be acquired for the purposes of the proposed national parkway development shall be acquired by the department in the name of the state, as may be required by the act of the U.S. congress applicable thereto. Any lands owned by the state, or by any county, city, village or town, may be conveyed to the United States for the purposes of the parkway in the manner provided by law. The department may acquire such lands by gift, purchase agreement, or by exercising the right of eminent domain in any manner that may be provided by law for the acquirement of lands for public purposes. The department may convey such lands to the U.S. government or any of its agencies, as may be required by the act of the U.S. congress applicable to such national parkway.

84.105(7) (7) Liberal construction. All powers granted in this section shall be liberally construed in favor of the department and any proposed national parkway development projects.

84.105 History History: 1973 c. 333 s. 201w; 1977 c. 29 ss. 939, 1654 (8) (a), (c), 1656 (43); 1979 c. 32; 1989 a. 359; 1993 a. 490.



84.1051 Gaylord Nelson Highway.

84.1051  Gaylord Nelson Highway.

84.1051(1) (1) The department shall designate and, subject to sub. (2), mark the entire route of USH 63 as the "Gaylord Nelson Highway" in recognition and appreciation of Gaylord Nelson, the native son of Clear Lake who served with distinction as both the governor from 1959 to 1963 and a U.S. senator from 1963 to 1981, and whose legacy includes numerous environmental achievements, including the founding of Earth Day, the creation of the Knowles-Nelson Stewardship Program, and the preservation of the Apostle Islands in Lake Superior.

84.1051(2) (2) Upon receipt of sufficient contributions from interested parties, including any county, city, village, or town, to cover the costs of erecting and maintaining markers along the route specified in sub. (1) to clearly identify to motorists the designation of the route as the "Gaylord Nelson Highway," the department shall erect and maintain the markers. No state funds, other than from the receipt of contributions under this subsection, may be expended for the erection or maintenance of the markers.

84.1051 History History: 2009 a. 116.



84.1053 Jeannetta Simpson-Robinson Memorial Highway.

84.1053  Jeannetta Simpson-Robinson Memorial Highway.

84.1053(1)(1) The department shall designate and, subject to sub. (2), mark the route of I 43, commencing at the North Avenue interchange in the city of Milwaukee and proceeding northerly to the Keefe Avenue and Atkinson Avenue interchange in the city of Milwaukee, as the "Jeannetta Simpson-Robinson Memorial Highway" in recognition and appreciation of the good works of Jeannetta Simpson-Robinson, a lifelong community leader and activist who championed the poor, the disadvantaged, children, and peaceful non-violent resolutions to conflicts.

84.1053(2) (2) Upon receipt of sufficient contributions from interested parties, including any county, city, village, or town, to cover the costs of erecting and maintaining markers along the route specified in sub. (1) to clearly identify to motorists the designation of the route as the "Jeannetta Simpson-Robinson Memorial Highway," the department shall erect and maintain the markers. No state funds, other than from the receipt of contributions under this subsection, may be expended for the erection or maintenance of the markers.

84.1053 History History: 2009 a. 151 s. 1; 2011 a. 260 s. 80.



84.106 Scenic byways program.

84.106  Scenic byways program.

84.106(1g) (1g)  Definitions. In this section:

84.106(1g)(a) (a) "Connecting highway" has the meaning given in s. 340.01 (9).

84.106(1g)(b) (b) "Highway" has the meaning given in s. 340.01 (22).

84.106(1g)(c) (c) "Local highways" has the meaning given in s. 86.31 (1) (c) for "local roads."

84.106(1g)(d) (d) "State trunk highway" has the meaning given in s. 340.01 (60).

84.106(1m) (1m) Designation. The department shall develop, implement, and administer a program to designate highways or portions of highways in this state, including, notwithstanding sub. (2), state trunk highways, connecting highways, and local highways, that have outstanding scenic, historic, cultural, natural, recreational, or archaeological qualities as scenic byways. The department may seek designation by the federal government of a highway designated as a scenic byway under this section as a national scenic byway or as an All-American Road.

84.106(2) (2) Rules. The department shall promulgate rules under this section consistent with 23 USC 162 and regulations established under that section.

84.106(3) (3) Marking highways. Highways designated as scenic byways under this section may be marked with signs conforming with the manual of uniform traffic control devices adopted by the department under s. 84.02 (4) (e) that identify the highway as a scenic byway. The department shall have exclusive authority to erect these signs, and shall bear all expense in connection with the erection and maintenance of the signs, on state trunk highways. The local authority with jurisdiction over the highway, for maintenance purposes, shall have exclusive authority to erect these signs, and shall bear all expense in connection with the erection and maintenance of the signs, on local highways and connecting highways.

84.106 History History: 1999 a. 9; 2011 a. 147.



84.107 Great River Road.

84.107  Great River Road.

84.107(1)(1) The department shall designate and mark as the "Great River Road" the route in Grant, Crawford, Vernon, La Crosse, Trempealeau, Buffalo, Pepin and Pierce counties commencing at the Wisconsin-Illinois border and proceeding northerly on STH 35 to its junction with STH 133; then proceeding westerly on STH 133 to its junction with CTH "VV" near Cassville; then proceeding northerly on CTH "VV" to its junction with CTH "A"; then proceeding westerly on CTH "A" to its junction with CTH "X" in Bagley; then proceeding northerly on CTH "X" to its junction with CTH "C"; then proceeding easterly on CTH "C" to its junction with STH 35, with all of the preceding highways in Grant County; then proceeding northerly on STH 35 to its junction with USH 14/61 in La Crosse County; then proceeding northerly on USH 14/61 to its junction with USH 53; then proceeding northerly on USH 53 to its junction with STH 35; then proceeding northerly on STH 35 to its junction with Business 35/CTH "HD" near Holmen; then proceeding northerly on Business 35/CTH "HD" to its junction with STH 35; then proceeding northerly on STH 35 to its junction with USH 10 in Pierce County; and then proceeding westerly on USH 10 to the Wisconsin-Minnesota border.

84.107(2) (2) If the department, after investigations and studies, finds that any proposed Great River Road development is advantageous to the state, it shall have full authority to perform, on behalf of the state, each and every duty required of the state, in order to secure and complete the proposed development project. For the purposes of such development projects, the Great River Road shall be a portion of the state trunk highway system.

84.107 History History: 1993 a. 357.



84.11 Local bridge construction and reconstruction.

84.11  Local bridge construction and reconstruction.

84.11(1)(1)  Definitions. In this section:

84.11(1)(a) (a) "Construction" includes reconstruction.

84.11(1)(b) (b) "Local bridge" means a bridge which is not on the state trunk highway system or on marked routes of the state trunk highway system designated as connecting highways.

84.11(1g) (1g) Administration. The department shall administer the local bridge construction program and shall have all powers necessary and convenient to implement this section.

84.11(1m) (1m) Eligibility and project extent. Local bridges are eligible for construction under this section. Projects under this section include all approaches and embankments, acquisition of lands necessary for right-of-way or other purposes, and all other necessary appurtenances.

84.11(1r) (1r) Rules. The department shall promulgate rules to implement this section. The rules shall include criteria for selecting and evaluating projects which are eligible for construction under this section.

84.11(2) (2) Initiation of proceedings. Proceedings for the construction of a bridge project under sub. (1m) may be initiated by a petition filed with the department. The petition shall state that the petitioner desires such construction, and the approximate location thereof, and that, in the opinion of petitioner, the construction is necessary and is a bridge project eligible for construction under this section. The petition may be filed by any county, city, village or town. The petition shall be duly adopted by the governing body of the county, city, village or town, and a certified copy of the adopted petition shall be filed with the department.

84.11(3) (3) Hearing. Within 60 days of the receipt of a petition under sub. (2), the department shall fix a time and place for a hearing and give notice of the hearing by publication of a class 2 notice, under ch. 985, in the vicinity of the proposed bridge project. Notice shall also be given by registered letter addressed to the clerks of the counties, cities, villages and towns in which any part of the bridge project will be located. The notice shall also be given to the secretary of natural resources either by registered mail or personally. The hearing may be held in any county, city, village or town in which any part of the bridge project will be located.

84.11(4) (4) Finding, determination, and order. After such hearing the department shall make such investigation as it considers necessary in order to make a decision in the matter. If the department finds that the construction is necessary it shall determine the location of the project and whether the project is eligible for construction under this section. The department shall also determine the character and kind of bridge most suitable for such location and estimate separately the cost of the bridge portion and the entire project. The department shall make its finding, determination, and order, in writing, and file a certified copy thereof with the clerk of each county, city, village, and town in which any portion of the bridge project will be located and also with the secretary of state and the secretary of administration. The determination of the location of the project made by the department and set forth in its finding, determination, and order shall be conclusive as to such location and shall constitute full authority for laying out new streets or highways or for any relocations of highways made necessary for the construction of the project and for acquirement of any lands necessary for such streets or highways, relocation or construction. The estimate of cost made by the department shall be conclusive insofar as cost may determine eligibility of construction under this section.

84.11(5m) (5m) Apportionment of cost. The state shall pay one-third of the cost of projects constructed under sub. (1m), the county or counties in which the bridge project is located shall pay one-third, and the one or more cities, villages and towns in which any part of the bridge project is located shall pay one-third, except that to the extent discretionary federal aid for highways allocated to Wisconsin is used to finance any portion of the cost of the project, the portion of the cost to be borne by the state and any county, city, village or town, respectively, shall be proportionately reduced. The portion to be paid by the counties shall be borne equally by the counties in which the bridge project is located, except that no bridge project shall be considered as located within a county unless an entrance to the bridge proper is wholly or partly within the limits of that county. If a bridge project wholly within one county is located in more than one city, village or town, their respective portions of the cost shall be in proportion to their respective assessed valuations as last equalized by the county board prior to the date of the department's finding, determination and order. If such cities, villages or towns are located in more than one county, the portion of the cost paid by all cities, villages and towns shall first be apportioned equally according to the number of counties, and then to the cities, villages and towns in each county in proportion to their respective assessed valuations as provided in this subsection.

84.11(5n) (5n) Design-build contracts.

84.11(5n)(a)(a) In this subsection, "design-build contract" means a contract for a project under which the engineering, design and construction services are provided by a single entity.

84.11(5n)(b) (b) Notwithstanding any other provision of this section and ss. 84.01 (13) and 84.06 (2), the department may enter into a design-build contract for the design and construction of a bridge for which funding is provided under s. 84.11 (5), 1993 stats., and for which no contract for construction is awarded before May 1, 1999. The department may enter into a contract under this paragraph only if all of the following conditions are met:

84.11(5n)(b)1. 1. The design-build contract is awarded through a competitive selection process that utilizes, at a minimum, contractor qualifications, quality, completion time and cost as award criteria. In order to be eligible to participate in the selection process, the contractor must be prequalified by the department as a design consultant and as a contractor.

84.11(5n)(b)2. 2. The design-build contract is approved by the secretary of the federal department of transportation under an experimental program described under section 1307 (d) of P.L. 105-178 pursuant to the authority granted under section 1307 (e) of P.L. 105-178.

84.11(5n)(b)3. 3. The design-build contract is approved by the governor.

84.11(5n)(c) (c) No later than 5 years after October 29, 1999, the department shall submit a report to the governor, and to the legislature under s. 13.172 (2), describing the effectiveness of the design-build process contracting procedures under this subsection.

84.11(5r) (5r) Milwaukee 6th Street viaduct cost sharing. Notwithstanding sub. (5m), the costs for any project governed by an agreement that is in effect before June 30, 1993, for which funding is provided under s. 84.11 (5), 1993 stats., and for which no contract for construction is awarded before May 1, 1999, shall be paid as specified in an agreement entered into on or after April 20, 1999, by the city and county in which the bridge is wholly located and this state.

84.11(6) (6) Provision of portions of costs by local units. If the department makes a finding and determination favorable to the construction of any bridge project under this section, it shall issue an order to proceed with the project according to the priorities for projects established under sub. (1r). The governing body of each county, city, village and town required by the order to pay a portion of the cost of the project shall at its next regular or special meeting determine the method and initiate proceedings to provide such portion. Within 5 days after the adjournment of such meeting the governing body of any such city, village or town shall cause its clerk to certify the action of such governing body to the county clerk and the department. Within 5 days after the adjournment of such meeting of the county board the county clerk shall certify the action of the county board to the department. The governing body of any such county, city, village or town, in addition to the portion which it is by such order required to pay, and the governing body of any other county, city, village or town which will be especially benefited by the construction of such bridge may provide all or part of the portion which any county, city, village or town is by such order required to pay or which the state is required to pay.

84.11(6a) (6a) County board action. If any city, village or town which is required by the order of the department to pay a portion of the cost of a bridge project under sub. (1m) fails to comply with sub. (6) and provide the portion of the cost which it is required to pay, or if the city, village or town does not hold a regular or special meeting within 30 days after the date of the department's finding, determination and order, the county board of the county in which the city, village or town is located may take action to provide such portion, and to assess all or part thereof against the city, village or town as a special tax, in one or more installments as the county board determines. The county clerk shall certify the tax or each installment of the tax to the clerk of the city, village or town, who shall place it in the next tax roll; and it shall be levied, collected and paid into the county treasury as are other county taxes.

84.11(7m) (7m) Execution and control of work. Subject to the control and supervision over the navigable waters of the state conferred by law upon the department of natural resources, and the control exercised by the United States, the construction under this section of any bridge project shall be wholly under the supervision and control of the department. The secretary shall make and execute all contracts and have complete supervision over all matters pertaining to such construction and shall have the power to suspend or discontinue proceedings or construction relative to any bridge project at any time in the event any county, city, village or town fails to pay the amount required of it as to any project under sub. (1m), or in the event the secretary determines that sufficient funds to pay the state's part of the cost of the bridge project are not available. All moneys provided by counties, cities, villages and towns shall be deposited in the state treasury, when required by the secretary, and paid out on order of the secretary. Any of such moneys deposited for a project eligible for construction under sub. (1m) which remain in the state treasury after the completion of the project shall be repaid to the respective counties, cities, villages and towns in such amounts as to result in the distribution provided in sub. (5m).

84.11(8) (8) Maintenance and operation. The county, city, village or town in which a bridge project is located is responsible for the maintenance and operation of a bridge constructed under this section. Except as provided in a jurisdictional transfer agreement under s. 84.16, this subsection does not apply to a bridge constructed under this section before August 9, 1989.

84.11(9) (9) Exceptions. Nothing in this section prevents construction of a local bridge under other applicable programs.

84.11 History History: 1971 c. 323 s. 27; 1973 c. 336 s. 78; 1975 c. 49; 1977 c. 29 ss. 940, 1654 (8) (a); 1981 c. 346; 1983 a. 27; 1989 a. 31; 1997 a. 252; 1999 a. 9; 2001 a. 103; 2003 a. 33.



84.115 Bridge in Door County.

84.115  Bridge in Door County.

84.115(1) (1) Notwithstanding ss. 84.11 and 84.14, and subject to sub. (3) (b), the department shall construct a bridge in the city of Sturgeon Bay in Door County that connects upper Door County and lower Door County. Construction of the bridge shall commence not later than one year after July 27, 2005, and prior to reconstruction of the Michigan Street Bridge in the city of Sturgeon Bay in Door County.

84.115(2) (2)

84.115(2)(a)(a) In this subsection, "design-build procurement process" means a method of contracting for a project under which the engineering, design, and construction services are provided by a single private entity or consortium that is selected as part of a single bidding process for the project.

84.115(2)(b) (b) Notwithstanding ss. 84.01 (13), 84.06 (2), and 84.11 (5n), the department may utilize a design-build procurement process for the project specified in sub. (1) if all of the following conditions are met:

84.115(2)(b)1. 1. The contract is awarded through a competitive selection process that utilizes, at a minimum, contractor qualifications, quality, completion time, and cost as award criteria. To be eligible to participate in the selection process, a bidder must have prior experience in design and construction and must be prequalified by the department as a design consultant and as a contractor.

84.115(2)(b)2. 2. The contract is approved by the appropriate federal authority if, in the judgment of the secretary, such approval is necessary for purposes relating to state eligibility for federal aid.

84.115(3) (3)

84.115(3)(a)(a) Notwithstanding s. 84.11 (5m), the bridge project specified in sub. (1) shall be funded only from the appropriations under s. 20.395 (3) (cq), (cv), and (cx).

84.115(3)(b) (b) Door County shall contribute $1,500,000 to fund its share of the costs of the bridge project specified in sub. (1). The city of Sturgeon Bay shall acquire lands necessary for rights-of-way and other purposes, and construct or reconstruct as necessary all highway approaches, associated with construction of the bridge specified in sub. (1), but shall not otherwise be required to contribute to the costs of the bridge project specified in sub. (1).

84.115 History History: 2005 a. 25.



84.12 Interstate bridges.

84.12  Interstate bridges.

84.12(1)(1)  Eligibility. All bridge projects which include bridges located over any state boundary waters shall be eligible to construction and reconstruction under this section, but such eligibility shall not require that any such project be constructed under this section exclusively or bar any eligible project from construction under any other provision of law that may be applicable. Projects shall include all approaches and embankments, all lands necessary for right-of-way or other purposes, and all other necessary appurtenances. Such bridge projects shall be classified as follows:

84.12(1)(a) (a) Any bridge project not included in par. (b).

84.12(1)(b) (b) Any bridge project so located as to form an interstate connection between the state trunk highway system of this state and the corresponding system of the adjoining state, and where such bridge and approach in the adjoining state is under the jurisdiction of the state highway department of the said state.

84.12(2) (2) Initiation of proceedings.

84.12(2)(a)(a) By county, city, village or town. Proceedings under this section may be initiated by a petition filed with the department by any county, city, village or town in which a portion of the bridge project will be located. The petition shall state that the petitioner desires such construction and the approximate location thereof; and shall further state that, in the opinion of petitioner, such construction is necessary and is a bridge project eligible under this section. The petition shall be duly adopted by the governing body of the county, city, village or town and a certified copy of the petition, as adopted, shall be filed with the department.

84.12(2)(b) (b) By the department. Proceedings under this section may also be initiated by the department on its own motion stating the approximate location of the construction and that it appears to be necessary and to be a bridge project eligible under this section.

84.12(3) (3) Hearing, investigation and negotiations. Within 60 days of the receipt of such a petition or on its own motion, the department shall fix a time and place for a hearing. The department shall give notice and hold the hearing in the manner provided by s. 84.11 (3). The department shall also give notice by registered letter addressed to the transportation department of the adjoining state and to the governing body of the county, and of the city, village or town of the adjoining state in which any portion of the bridge project will be located. The department may make such investigation as it deems necessary and conduct such negotiations with the transportation department and other authorities in the adjoining state as it deems advisable.

84.12(4) (4) Finding, determination, and order. If the department finds that the construction is necessary, and that provision has been made or will be made by the adjoining state or its subdivisions to bear its or their portions of the cost of the project, the department, in cooperation with the state highway department of the adjoining state, shall determine the location thereof, the character and kind of bridge and other construction most suitable at such location, estimate the cost of the project, and determine the respective portions of the estimated cost to be paid by each state and its subdivisions. In the case of projects eligible to construction under sub. (1) (a) the department shall further determine the respective portions of the cost to be paid by this state and by its subdivisions which are required to pay portions of the cost. The department, after such hearing, investigation, and negotiations, shall make its finding, determination, and order in writing and file a certified copy thereof with the clerk of each county, city, village, or town in this state in which any part of the bridge project will be located, with the secretary of state, and the secretary of administration and with the state highway department of the adjoining state. The determination of the location set forth in the finding, determination, and order of the department shall be conclusive as to such location and shall constitute full authority for laying out new streets or highways or for any relocations of the highways made necessary for the construction of the project and for acquiring lands necessary for such streets or highways, relocation or construction.

84.12(5) (5) Apportionment of cost. The portion of the cost of such project to be paid by this state and its subdivisions shall be borne as follows:

84.12(5)(a) (a) The cost of projects eligible to construction under sub. (1) (a) to be borne by this state and its subdivisions shall be borne by the state and the counties, cities, villages and towns in which any part of the project in this state will be located in the manner and proportion provided by s. 84.11 (5) (a) and (am), 1987 stats.

84.12(5)(b) (b) The cost of projects eligible to construction under sub. (1) (b), to be borne by this state and its subdivisions shall be borne by the state; provided that such cost may be shared in the manner and proportion provided in s. 84.11 (5) (b), 1987 stats., by the one or more counties, cities, villages and towns in which any part of the bridge project in this state will be located and by the application and matching of federal aid in the manner and proportion provided in s. 84.11 (5) (b), 1987 stats.

84.12(6) (6) Provision of costs by local units. When the department has made and filed its finding, determination and order favorable to the construction of any bridge project under this section, the governing body of each county, city, village and town of this state required by the order to pay a portion of the cost, in the case of bridge projects eligible to construction under sub. (1) (a), shall take action at its next regular or special meeting to arrange to provide such portion. Within 5 days after the adjournment of such meeting the clerk of the governing body of the city, village or town shall certify the action of the governing body to the county clerk and the department. Within 5 days after the adjournment of such meeting of the county board the clerk shall certify the action of the county board to the department. In the case of projects eligible to construction under sub. (1) (b), when the department shall have made and filed its finding, determination and order favorable to such construction, the governing body of each county, city, village and town in which any part of the bridge project in this state will be located shall take action at its next meeting to determine what amount, if any, shall be offered and paid toward such construction and to arrange to provide any amount so determined upon. Such action shall be certified to the department within 5 days after any such meeting.

84.12(7) (7) Execution and control of work. Subject to the control and supervision over the navigable waters of the state conferred upon the department of natural resources, and the control exercised by the United States, the construction under this section of any bridge project shall be under the joint supervision and control of the department and of the transportation department of the other state concerned. If the transportation department of the other state is not authorized to act jointly with this state in such bridge project arrangements may be made with such subdivisions of the other state as may have proper authority, represented by their proper officers. Control shall be exercised in the manner deemed most expedient by the secretary and such department or by the secretary and the officers of the subdivisions of the other state concerned in the construction. Contracts for the construction of said bridge projects may be made and executed by the secretary and the transportation department of the other state jointly, or jointly by the secretary and such subdivisions of the other state as may participate in the construction, or by appropriate agreement between the parties with respect to financing and control of the work, the authority of either state may contract for all or part of the construction. The secretary may suspend or discontinue proceedings or construction relative to any bridge project at any time in the event any county, city, village or town fails to pay the amount required of it as to any project eligible to construction under sub. (1) (a) or offered by it as to any project eligible to construction under sub. (1) (b), or in the event the secretary determines that sufficient funds to pay the state's part of the cost of the bridge project are not available. All moneys available from this state, or its subdivisions, shall be deposited in the state treasury when required by the secretary and shall be paid out only upon the order of the secretary. Moneys deposited by such subdivisions which remain in the state treasury after the completion of such project shall be repaid to the respective subdivisions in the proportion paid in.

84.12(8) (8) Connection with state trunk highway system. To carry out this section the department may add to the state trunk highway system any bridge constructed or purchased under this section, and any road or street eligible to become a portion of the state trunk highway system, which will form the most reasonable and practical connection from such bridge to the state trunk highway system. In such cases limitations on the total mileage included in the state trunk highway system shall not apply.

84.12(9) (9) Construction of interstate toll facilities. Adjoining states may construct toll facilities, including bridges and land crossings over any state boundary waters, under the following terms and conditions:

84.12(9)(a) (a) The bridge construction authority or the state highway authority of the adjoining state shall petition the secretary that such toll bridge construction is necessary because the petitioning state lacks funds sufficient to join with this state in equally sharing the costs of a free bridge. The secretary shall thereupon cause a thorough investigation of the matter to be made including without limitation by enumeration: the suitability and advisability of any proposed location, the financial limitations of the adjoining state and the economic effect of the proposed bridge upon the economy and welfare of this state. The department shall hold a public hearing and give notice thereof by registered letter addressed to the transportation department of the adjoining state and to the governing body of the county, city, village or town of this state and the adjoining state in which any part of the bridge project is proposed to be located. The department shall also publish a class 3 notice, under ch. 985, in the official state newspaper of this state.

84.12(9)(b) (b) The department shall within 60 days after the conclusion of such hearing submit a full report of findings and conclusions to the secretary of transportation and the governor. Such findings and conclusions may be based on evidence secured by the department in any form and is not limited to facts determined from evidence at the public hearing mentioned above. If it is determined that it is in the best interest of the economy and welfare of the state that such bridge be constructed at a location agreeable to the department and the highway department of the adjoining state, and such determination is approved by the secretary of transportation and the governor, the following is authorized:

84.12(9)(b)1. 1. The department is authorized to acquire all necessary lands within this state and build, construct and maintain necessary approaches to the bridge within this state;

84.12(9)(b)2. 2. The department is authorized to make contributions or commitments out of funds available for highway construction in Wisconsin. Contributions shall not exceed 50% of the total costs of the toll facility, but shall only be made if the findings of the department, as approved by the secretary of transportation and the governor that such contributions are for the best interests of the economy and welfare of this state.

84.12(9)(b)3. 3. The toll bridge shall be exempt from all taxes assessed by this state.

84.12(9)(b)4. 4. All findings and conclusions approved by the secretary of transportation and governor shall be published by a class 1 notice, under ch. 985, in the official state newspaper. The findings and conclusions shall not be subject to administrative review under ch. 227 and shall only be set aside if it is determined by a court of competent jurisdiction that there is not substantial evidence to sustain the decision of the department as approved by the secretary of transportation and the governor. Action to contest the decision shall be commenced no later than 30 days after the date of publication thereof.

84.12 History History: 1973 c. 336 s. 78; 1977 c. 29 ss. 941, 1654 (8) (a), 1656 (43); 1989 a. 31; 1993 a. 490; 2003 a. 33.



84.13 Purchase of toll bridges.

84.13  Purchase of toll bridges.

84.13(1) (1) Any toll bridge eligible to be reconstructed as a free bridge under s. 84.11 or 84.12 may be purchased under such section and made a free bridge, and the procedure in such case, so far as applicable, shall be the same as for the construction or reconstruction of bridges. If the department is unable to agree with the owners of such toll bridge as to purchase price, the toll bridge may be condemned by exercising the right of eminent domain under ch. 32. Any toll bridge so purchased or acquired may be later reconstructed under this chapter in the same manner as other free bridges may be reconstructed.

84.13(2) (2) The department may enter into and consummate agreements with the United States for the acquisition by the United States and subsequent transfer to this state of such toll bridge as provided by 5 Stat. 4071, 23 USC 129, as subsequently amended or supplemented from time to time. Any toll bridge so acquired may be later reconstructed under this chapter in the same manner as other free bridges may be reconstructed.

84.13 History History: 1977 c. 29 ss. 942, 1654 (8) (b); 1981 c. 347 s. 80 (2); 1993 a. 16.



84.135 Purchase of interstate toll bridges.

84.135  Purchase of interstate toll bridges.

84.135(1) (1) The legislature intends by the enactment of this section to provide a means for the ultimate conversion of interstate toll bridges located in part in this state to free bridges. Where any portion of an interstate toll bridge on a route of a state trunk highway is located outside this state, it may be acquired pursuant to the provisions of this section in lieu of the methods of acquisition provided in s. 84.13.

84.135(2) (2) The department, on its own initiative or upon petition adopted by a majority vote of the governing body of a county, town, city or village, may acquire such bridge by purchase or by exercising the right of eminent domain in such court as may have jurisdiction thereof and in accordance with the laws applicable thereto; or, with the consent and approval of the department, and on such terms and conditions as it may prescribe, such right of eminent domain may be exercised by the county, city or other political subdivision in which any part of such interstate toll bridge is located and revenue bonds for the acquisition of such bridge out of tolls may be issued in accordance with the statutes relating to municipal borrowing insofar as the same may be applicable. In acquiring such bridge the department, county, town, city or village may proceed as provided by ch. 32.

84.135(3) (3) Such bridge may be acquired by the department subject to an agreement whereby all or part of the acquisition cost will be advanced to or later paid to the state by a county, town, city or village in which any part of such bridge is located, from the proceeds of revenue bonds or other source, and the department will convey the bridge to such political subdivision. Pursuant to such agreement, such bridge shall be maintained and operated by such political subdivision from the date it is acquired by the state.

84.135(4) (4) If, under the provisions of this section, any bridge is acquired by, or conveyed by the department to a county, town, city or village, such political subdivision shall maintain and operate the same under the direction of the department, charging such tolls as may be fixed by the department. Such tolls shall be used for the maintenance, repair and operation of such bridge and to repay, or provide a sinking fund sufficient to amortize, within a period of not to exceed 20 years from the date of acquisition thereof, the acquisition cost of such bridge, including reasonable interest and financing costs, paid by such political subdivision. After such cost has been repaid, or a sinking fund sufficient for such amortization has been so provided, title to such bridge shall revert to the state and the bridge shall thereafter be maintained and operated by the department free of tolls, as part of the state trunk highway system.

84.135(5) (5) Any acquisition costs incurred by the state pursuant to this section shall be paid from any funds available for the improvement of state trunk highways and connecting highways.

84.135(6) (6) Any such bridge may be acquired, operated, maintained and reconstructed in cooperation with an adjoining state or municipality thereof.

84.135 History History: 1977 c. 29 s. 1654 (3), (8) (a).



84.14 Bridge construction.

84.14  Bridge construction.

84.14(1)(1)  Order of construction. The department shall hold hearings on proposed bridge projects under ss. 84.11 and 84.12 in the order in which they are initiated. The secretary shall allot aid for the construction, reconstruction or purchase of bridges and the department may undertake such projects in the order the secretary deems advisable.

84.14(3) (3) Participation in town bridge construction. Whenever any municipality has participated in the cost of the construction, reconstruction, or purchase of a bridge under s. 84.11 or 84.12, the property in such municipality shall thereafter be subject to taxation by the county for the construction and repair of bridges within the county under s. 82.08.

84.14(4) (4) Legality of proceedings heretofore had. All bridges constructed, reconstructed or purchased pursuant to proceedings initiated by petitions filed with the highway commission prior to September 25, 1929, or by the highway commission on its own motion, under s. 87.02, 1927 stats., s. 87.03, 1927 stats., s. 87.04, 1927 stats., s. 87.05, 1927 stats., or s. 87.055, 1927 stats., as those sections existed prior to September 25, 1929, shall be construed to have been constructed, reconstructed or purchased under s. 84.11 or 84.12, and shall be operated and maintained as provided by s. 84.15.

84.14 History History: 1977 c. 29; 1983 a. 36; 1987 a. 403 s. 256; 2003 a. 214.



84.15 Bridges.

84.15  Bridges.

84.15(1)(1)  Maintenance and operation of intrastate bridges. Except as provided in a jurisdictional transfer agreement under s. 84.16, all matters relating to the maintenance and operation of bridges constructed, reconstructed or purchased under s. 84.11 before August 9, 1989, shall be under the jurisdiction and complete control of the department and the cost of such maintenance and operation thereof shall be the direct obligation of the state. Such portion of the approaches as may be determined by the department shall be considered a part of such bridge for maintenance and operation purposes. The portion of the approaches or highway not considered a part of such bridge for maintenance and operation purposes as determined by the department shall be maintained by the town, city or village in which it lies but this provision shall not diminish or otherwise affect the duty of the county with respect to the county trunk highways or the state with respect to the state trunk highways. Authority is given the department to carry fire or tornado insurance, or both, on bridges where such hazard exists and the premium on such insurance shall be included as a portion of such maintenance and operation costs.

84.15(2) (2) Across bay of Great Lakes. In the case of any intrastate bridge built across a bay of any of the Great Lakes, the maintenance under sub. (1) shall be deemed to include repair or reconstruction necessitated by any accidental damage done to such bridge by vessels using such bay, or some other catastrophe, in which event the department may use for such repair or reconstruction moneys available for the construction of such bridges.

84.15(3) (3) Interstate bridges, Wisconsin's share. The provisions of this section shall also apply to all interstate bridges constructed, reconstructed or purchased under s. 84.12; and the term "bridge" as used in sub. (1) means Wisconsin's portion of such interstate bridges.

84.15 History History: 1977 c. 29 s. 1654 (8) (a); 1989 a. 31.



84.16 Jurisdictional transfers of bridges.

84.16  Jurisdictional transfers of bridges.

84.16(1) (1) The department may transfer its jurisdiction over bridges constructed, reconstructed or purchased under s. 84.11 before August 9, 1989, or under s. 84.12 to any local unit of government by entering into a jurisdictional transfer agreement with the local unit of government. Deletion of any part of the state trunk highway system under this section may be made without regard to any mileage limitation or procedural requirement imposed under s. 84.02 or chapter 518, laws of 1947.

84.16(2) (2) The jurisdictional transfer agreement must be approved by the department and the governing body of any municipality or county board involved before the transfer of any bridge becomes effective.

84.16(3) (3) A jurisdictional transfer agreement may contain any terms and conditions that the department and the local unit of government may deem necessary regarding maintenance or rehabilitation of any bridge transferred.

84.16 History History: 1989 a. 31.



84.17 Bridge inspection and inventory.

84.17  Bridge inspection and inventory.

84.17(1) (1) In this section:

84.17(1)(a) (a) "Highway" means all public ways and thoroughfares specified in s. 340.01 (22).

84.17(1)(b) (b) "Highway bridge" means a bridge on a highway in this state which crosses waterways, other topographical barriers, other highways or railroads.

84.17(1)(c) (c) "Rehabilitating" means making major repairs necessary to restore the structural integrity of a highway bridge or making repairs necessary to correct a major safety defect.

84.17(2) (2) The department shall conduct an inspection and inventory of all highway bridges on the highways in this state. The inspection and inventory of local highway bridges shall be done in consultation with local authorities. The department shall complete the inspection and inventory required under this subsection prior to July 1, 1979, if it is practicable to do so, and in any case prior to December 31, 1980, and shall submit the inspection and inventory report to the federal government in accordance with the provisions of 23 USC 144. The inspection and inventory shall include all highway bridges on any highway in the state. The department shall classify each highway bridge according to its safety, serviceability and necessity for public use and shall determine the cost of rehabilitating the highway bridge or of replacing the highway bridge with a comparable facility. The department shall adopt standards for the highway bridge inspection and inventory program under this subsection.

84.17(3) (3) After the initial inspection and inventory under sub. (2) is completed, all highway bridges in the state shall be inspected on a continuing basis as determined by the department. The department shall establish standards for the continuing inspection program. The responsibility for the continuing inspection program shall be as follows:

84.17(3)(a) (a) The department shall be responsible for inspecting the highway bridges on the state trunk highway system.

84.17(3)(b) (b) Local authorities and other authorities shall be responsible for inspecting highway bridges on highways under their jurisdictions.

84.17 History History: 1979 c. 7.



84.18 Local bridge program.

84.18  Local bridge program.

84.18(1) (1)  Purpose. The local bridge program is created to accelerate the reconstruction or rehabilitation of seriously deteriorating local bridges.

84.18(2) (2) Definitions. In this section:

84.18(2)(a) (a) "Coordinating agency" means the county which coordinates the submission of applications from eligible applicants within the county to the department.

84.18(2)(b) (b) "Eligible applicant" means county, city, village, town or combination thereof.

84.18(2)(c) (c) "Entitlement" means the amount of aids a coordinating agency will be eligible to receive under this section as determined under sub. (5).

84.18(2)(d) (d) "Local bridge" means a bridge which is not on the state trunk highway system or on marked routes of the state trunk highway system designated as connecting highways.

84.18(2)(e) (e) "Local bridge project" means a project for the design and construction or rehabilitation of a seriously deteriorating local bridge and minimum approaches.

84.18(2)(f) (f) "Seriously deteriorating local bridge" means a local bridge exhibiting deficiencies that meet the criteria established by the department.

84.18(3) (3) Administration. The department shall administer a local bridge program which provides an entitlement of funds to the coordinating agency for the reconstruction or rehabilitation of seriously deteriorating local bridges. The department shall provide the same percentage of the cost of a local bridge project as the percent established under 23 USC 144 (f).

84.18(4) (4) Applications. Any eligible applicant may apply to the coordinating agency for funds under this section. A separate application is required for each local bridge project. The application shall describe the specific local bridge project for which funds are to be used. The department shall prescribe the form, nature and extent of information to be contained in the application.

84.18(5) (5) Determination of entitlement. The department shall determine the entitlement to the coordinating agency based upon the ratio between the estimated cost of reconstructing or rehabilitating seriously deteriorating local bridges in that county and the estimated cost of reconstructing or rehabilitating the seriously deteriorating local bridges in the state which are eligible under this section, exclusive of any bridge that is programmed for construction under an order by the department under s. 84.11 (4). The estimated cost of reconstructing or rehabilitating the seriously deteriorating local bridges in the state and individual counties shall be based upon those bridges identified in the inventory of bridges made under s. 84.17.

84.18(6) (6) Execution and control of work. Subject to s. 30.2022 and the control exercised by the United States, the construction under this section of any local bridge project shall be wholly under the supervision and control of the department. The secretary shall make and execute all contracts and have complete supervision over all matters pertaining to such construction and shall have the power to suspend or discontinue proceedings or construction relative to any bridge project at any time in the event any county, city, village or town fails to pay the amount required of it for any project eligible for construction under this section, or if the secretary determines that sufficient funds to pay the state's part of the cost of such bridge project are not available. All moneys provided by counties, cities, villages and towns shall be deposited in the state treasury, when required by the secretary, and paid out on order of the secretary. Any of the moneys deposited for a project eligible for construction under this section which remain in the state treasury after the completion of the project shall be repaid to the respective county, city, village or town in proportion to the amount each deposited.

84.18(7) (7) Rules. The department shall adopt rules to implement this section.

84.18(8) (8) Exceptions. Nothing in this section prevents construction or rehabilitation projects under other bridge programs if applicable.

84.18 History History: 1981 c. 20, 314; 1989 a. 31; 2003 a. 118.



84.185 Transportation facilities economic assistance and development.

84.185  Transportation facilities economic assistance and development.

84.185(1)(1)  Definitions. In this section:

84.185(1)(a) (a) "Business" means a company located in this state, a company that has made a firm commitment to locate a facility in this state, or a group of companies at least 80 percent of which are located in this state.

84.185(1)(am) (am) "Economic development project" means a business development that directly and significantly increases the number of jobs in this state.

84.185(1)(b) (b) "Governing body" means a county board, city council, village board, town board, regional planning commission or transit commission under s. 59.58 (2) or 66.1021.

84.185(1)(bm) (bm) "Grant ceiling" means the department's maximum financial participation in an improvement.

84.185(1)(c) (c) "Improvement" includes construction, reconstruction and the activities, operations and processes incidental to building, fabricating or bettering a transportation facility, but not maintaining or operating a transportation facility.

84.185(1)(ce) (ce) "Job" means a position providing full-time equivalent employment. "Job" does not include initial training before an employment position begins.

84.185(1)(cm) (cm) "Political subdivision" means a county, city, town, or village.

84.185(1)(d) (d) "Transportation facility" means any of the following:

84.185(1)(d)1. 1. A highway as defined in s. 340.01 (22).

84.185(1)(d)2. 2. A runway, taxiway or apron of an airport as defined in s. 114.002 (7).

84.185(1)(d)3. 3. A harbor improvement as defined in s. 85.095 (1) (b).

84.185(1)(d)4. 4. Rail property consisting of an industrial lead, spur, team track property or trackside intermodal transfer facility.

84.185(1)(d)5. 5. A segment of railroad track, if the conditions under sub. (2) (c) are met.

84.185(2) (2) Approval of improvements.

84.185(2)(a)(a) The secretary may approve the improvement of a transportation facility under this section if the improvement is a component of an economic development project.

84.185(2)(b) (b) The secretary may approve an improvement under this section only after determining all of the following:

84.185(2)(b)1. 1. Whether the improvement is a justified transportation need. An improvement qualifies as a justified transportation need only when the secretary determines that the costs of the improvement are substantially balanced by significant transportation benefits resulting from the improvement.

84.185(2)(b)2. 2. The cost of the improvement.

84.185(2)(b)3. 3. The ratio of the cost of the improvement to the increase in the number of jobs in this state resulting directly from the improvement or economic development project.

84.185(2)(b)4. 4. The number of jobs which the improvement or economic development project will cause to be retained or increased in this state.

84.185(2)(b)5. 5. Whether the political subdivision will contribute, from funds not provided by this state, not less than 50% of the cost of the improvement.

84.185(2)(b)6. 6. The value of the expenditures required for local infrastructure relating to the improvement.

84.185(2)(b)7. 7. Whether the improvement is compatible and complementary to other transportation facilities and improvements in the political subdivision.

84.185(2)(b)8. 8. Whether the improvement serves a public purpose.

84.185(2)(b)9. 9. Whether the improvement is unlikely to be made without assistance under this section.

84.185(2)(b)10. 10. Whether the improvement will be located in an area of high unemployment or low average income.

84.185(2)(b)11. 11. Whether the improvement will contribute to the economic growth of this state and the well-being of the residents of this state.

84.185(2)(b)12. 12. Whether a business that would be helped by an improvement is financially sound.

84.185(2)(b)14. 14. Whether the improvement would have a significant negative impact on other businesses.

84.185(2)(c) (c) The secretary may approve the relocation of a segment of railroad track as an improvement of a transportation facility if the land on which the track lies is necessary for the expansion or continued operation of an existing business facility and the conditions under pars. (a) and (b) are met.

84.185(3) (3) Department share.

84.185(3)(a)(a) When awarding a grant under this section, the department shall establish a grant ceiling. Except as provided in par. (b) 2., the grant ceiling shall not be amended after the secretary has approved an application for funding. Except as provided in par. (b), the grant ceiling shall be the lesser of the following:

84.185(3)(a)1. 1. 50% of the anticipated cost of the improvement.

84.185(3)(a)2. 2. Five thousand dollars for each job in this state resulting directly from the improvement or economic development project.

84.185(3)(b) (b)

84.185(3)(b)1.1. If the secretary finds that special circumstances exist, the secretary may increase the grant ceiling determined under par. (a).

84.185(3)(b)2. 2. The secretary may increase the grant ceiling determined under par. (a) by $50,000 if the secretary determines that all of the following apply:

84.185(3)(b)2.a. a. The improvement includes the construction, expansion or rehabilitation of a rail spur or other facility related to railroads.

84.185(3)(b)2.b. b. The applicant demonstrates that the improvement will result in a reduction in the amount of motor truck traffic entering or exiting the area or community in which the improvement is located.

84.185(3)(b)2.c. c. The department received the application for assistance under this section before April 27, 1998, and either the improvement was not completed by that date or not all reimbursements under this section were made by that date.

84.185(3)(b)3. 3. The department may reduce the grant ceiling determined under par. (a) for any reason, including the following:

84.185(3)(b)3.a. a. The grant ceiling determined under par. (a) is based on 50% of the anticipated cost of the improvement and would result in a grant exceeding $1 million.

84.185(3)(b)3.b. b. Grants for all eligible applications would exceed available funds.

84.185(3m) (3m) Review of applications. The department shall accept, review, and make determinations on applications for assistance under this section on a continuing, year-round basis. The department shall make a determination on each application for assistance under this section within a reasonable time after its receipt by the department.

84.185(4) (4) Rules. The department shall promulgate rules establishing criteria for making determinations under this section. The rules shall include criteria to rank projects and make competitive selections, and criteria and procedures for the repayment of loans made under sub. (6m).

84.185(6m) (6m) Administration. From the appropriations under s. 20.395 (2) (iq), (iv) and (ix), upon the approval of the secretary under sub. (2), the department may make improvements to or provide other assistance for the improvement of a transportation facility under sub. (1) (d) 1. to 3. or provide other assistance for the improvement of a transportation facility under sub. (1) (d) 4. or 5. The department may make loans from the appropriations under s. 20.395 (2) (iq) and (iw) for the improvement of a transportation facility. The state share of costs for the improvement of a transportation facility, including any loans made under this subsection for the improvement of the transportation facility, may not exceed 50% of the cost of the improvement.

84.185(7m) (7m) Agreements. The department may enter into agreements with a governing body or private source, or both, respecting the financing of an improvement under this section.

84.185(8m) (8m) Exception. Nothing in this section prevents the improvement of a transportation facility under other applicable provisions.

84.185(8r) (8r) Ethanol production facilities. The department may not make a grant under this section after July 27, 2005, for an improvement related to an economic development project that involves the construction of an ethanol production facility, unless the department determines a competitive bidding process is used for the construction of the ethanol production facility.

84.185(9) (9) Exclusion of private roads. No private road or driveway, as defined in s. 340.01 (46), may be improved under this section.

84.185 History History: 1987 a. 27; 1989 a. 31; 1991 a. 39; 1993 a. 16; 1997 a. 237; 2001 a. 109; 2005 a. 25; 2007 a. 20; 2011 a. 32.



84.20 State repair and maintenance of highways and streets.

84.20  State repair and maintenance of highways and streets. Damage to any county trunk or town highway or city or village street caused by reason of its use as a detour designated by the department or for hauling materials incident to the maintenance, repair or construction by the department of any state trunk highway or street over which a state trunk highway is routed, shall be repaired by the department. Such highway or street shall also be maintained by the department during such use. Subject to s. 86.255, the cost of such repairs and maintenance shall be paid from funds appropriated and available to the department for the maintenance and improvement of state trunk highways and connecting highways under s. 20.395 (3).

84.20 History History: 1973 c. 333 s. 201w; 1977 c. 29 ss. 1654 (3), (6) (b), (8) (a), 1656 (43); 1999 a. 9.



84.25 Controlled-access highways.

84.25  Controlled-access highways.

84.25(1) (1)  Authority of department; procedure. The legislature declares that the effective control of traffic entering upon or leaving intensively traveled highways is necessary in the interest of public safety, convenience and the general welfare. The department is authorized to designate as controlled-access highways the rural portions of the state trunk system on which, after traffic engineering surveys, investigations and studies, it shall find, determine and declare that the average traffic potential is in excess of 2,000 vehicles per 24-hour day. Such designation of a portion of any state trunk highway in any county as a controlled-access highway shall not be effected until after a public hearing in the matter has been held in the county courthouse or other convenient public place within the county following notice by publication of a class 3 notice, under ch. 985, in a newspaper published in the county. If the department shall then find that the average traffic potential is as provided by this subsection, and that the designation of the highway as a controlled-access highway is necessary in the interest of public safety, convenience and the general welfare, it shall make its finding, determination and declaration to that effect, specifying the character of the controls to be exercised. Copies of the finding, determination and declaration shall be recorded with the register of deeds, and filed with the county clerk, and published as a class 1 notice, under ch. 985, in the newspaper in which the notice of hearing was published, and the order shall be effective on such publication. Not more than 1,500 miles of highway shall be designated as controlled-access highways under authority of this section.

84.25(2) (2) Controlled-access highway defined. For the purposes of this section, a controlled-access highway is a highway on which the traffic is such that the department has found, determined and declared it to be necessary, in the interest of the public safety, convenience and the general welfare to prohibit entrance upon and departure from the highway or street except at places specially designated and provided for such purposes, and to exercise special controls over traffic on such highway or street.

84.25(3) (3) Construction; other powers of department. In order to provide for the public safety, convenience and the general welfare, the department may use an existing highway or provide new and additional facilities for a controlled-access highway and so design the same and its appurtenances, and so regulate, restrict or prohibit access to or departure from it as the department deems necessary or desirable. The department may eliminate intersections at grade of controlled-access highways with existing highways or streets, by grade separation or service road, or by closing off such roads and streets at the right-of-way boundary line of such controlled-access highway and may divide and separate any controlled-access highway into separate roadways or lanes by raised curbings, dividing sections or other physical separations or by signs, markers, stripes or other suitable devices, and may execute any construction necessary in the development of a controlled-access highway including service roads or separation of grade structures.

84.25(4) (4) Connections by other highways. After the establishment of any controlled-access highway, no street or highway or private driveway, shall be opened into or connected with any controlled-access highway without the previous consent and approval of the department in writing, which shall be given only if the public interest shall be served thereby and shall specify the terms and conditions on which such consent and approval is given.

84.25(5) (5) Use of highway. No person shall have any right of entrance upon or departure from or travel across any controlled-access highway, or to or from abutting lands except at places designated and provided for such purposes, and on such terms and conditions as may be specified from time to time by the department.

84.25(6) (6) Abutting owners. After the designation of a controlled-access highway, the owners or occupants of abutting lands shall have no right or easement of access, by reason of the fact that their property abuts on the controlled-access highway or for other reason, except only the controlled right of access and of light, air or view.

84.25(7) (7) Special crossing permits. Whenever property held under one ownership is severed by a controlled-access highway, the department may permit a crossing at a designated location, to be used solely for travel between the severed parcels, and such use shall cease if such parcels pass into separate ownership.

84.25(8) (8) Right-of-way. Any lands or other private or public property or interest in such property needed to carry out the purposes of this section may be acquired by the department in the manner provided in s. 84.09.

84.25(9) (9) Cooperative agreements. To facilitate the purposes of this section, the department and the governing bodies of a city, county, town or village are authorized to enter into agreements with each other or with the federal government respecting the financing, planning, establishment, improvement, maintenance, use, regulation or vacation of controlled-access highways or other public ways in their respective jurisdictions.

84.25(10) (10) Local service roads. In connection with the development of any controlled-access highway, the department and county, city, town or village highway authorities are authorized to plan, designate, establish, use, regulate, alter, improve, maintain, or vacate local service roads and streets or to designate as local service roads and streets any existing roads or streets, and to exercise jurisdiction over local service roads in the same manner as is authorized over controlled-access highways under the provisions of this section, if, in their opinion, such local service roads or streets shall serve the necessary purposes.

84.25(11) (11) Commercial enterprises. No commercial enterprise, except a vending facility which is licensed by the department of workforce development and operated by blind or visually impaired persons, or a commercial enterprise exempted from this subsection by an agreement under s. 84.01 (30) (g), shall be authorized or conducted within or on property acquired for or designated as a controlled-access highway.

84.25(12) (12) Unlawful use of highway; penalties. It shall be unlawful for any person to drive any vehicle into or from a controlled-access highway except through an opening provided for that purpose. Any person who violates this provision shall be punished by a fine of not more than $100 or by imprisonment for not more than 30 days, or by both such fine and imprisonment.

84.25(13) (13) Vacating. A controlled-access highway shall remain such until vacated by order of the department. The discontinuance of all state trunk highway routings over a highway established as a controlled-access highway shall summarily vacate the controlled-access status of such section of highway only after a traffic engineer survey investigation and study finds, determines and declares that the vacating of the controlled-access status is in the public interest. Such vacating shall not be effected until after a public hearing is held in the county courthouse or other convenient place within the county, following notice by publication under sub. (1). The department shall record formal notice of any vacation of a controlled-access highway with the register of deeds of the county wherein such highway lies. When the county board, or county boards in the case of boundary line roads, by resolution enacted and filed with the department prior to the vacating of a controlled-access by the department, requests that the controlled-access highway be continued pursuant to s. 83.027, then and thereafter all authority established by s. 83.027 shall be in effect with respect to such controlled-access highway, except that the county need not comply with s. 83.027 (1), and the department shall be relieved of any further authority for such controlled-access highway.

84.25 History History: 1977 c. 29 s. 1654 (8) (a); 1987 a. 258; 1993 a. 490; 1995 a. 27 ss. 3520, 9130 (4); 1997 a. 3; 1999 a. 9.

84.25 Annotation This section does not mean that once access is granted it may not be taken away. Estoppel is seldom applied against a government and would not be justified under the facts. Surety Savings & Loan Association v. State, 54 Wis. 2d 438, 195 N.W.2d 464 (1972).



84.27 Institution roads.

84.27  Institution roads. The department may administer a program to improve highways forming convenient connections between the University of Wisconsin System and state charitable or penal institutions, and the state trunk highway system, or to construct roadways under or over state trunk highways that pass through the grounds thereof, or to construct and maintain all drives and roadways on such grounds or the grounds of the state capitol. Within the limitations and for the purposes of this section, work may be performed by or under the supervision or authority of the department, upon the request for such work filed by the board of regents of the University of Wisconsin System or the state boards, commissions, departments or officers, respectively, as to such work in connection with the institution controlled by them. The cost of any work under this section shall be the responsibility of the board of regents of the University of Wisconsin System or the state boards, commissions, departments or officers involved.

84.27 History History: 1971 c. 100 s. 23; 1973 c. 243 s. 82; 1977 c. 29 ss. 1654 (8) (b), 1656 (43); 1979 c. 34 s. 2102 (52) (a); 1981 c. 20.



84.28 State park, forest and riverway roads.

84.28  State park, forest and riverway roads.

84.28(1) (1) Moneys from the appropriation under s. 20.370 (7) (mc) may be expended for the renovation, marking and maintenance of a town or county highway located within the boundaries of any state park, state forest or other property under the jurisdiction of the department of natural resources. Moneys from the appropriation under s. 20.370 (7) (mc) may be expended for the renovation, marking and maintenance of a town or county highway located in the lower Wisconsin state riverway as defined in s. 30.40 (15). Outside the lower Wisconsin state riverway as defined in s. 30.40 (15), or outside the boundaries of these parks, forests or property, moneys from the appropriation under s. 20.370 (7) (mc) may be expended for the renovation, marking and maintenance of roads which the department of natural resources certifies are utilized by a substantial number of visitors to state parks, state forests or other property under the jurisdiction of the department of natural resources. The department of natural resources shall authorize expenditures under this subsection. The department of natural resources shall rank projects eligible for assistance under a priority system and funding may be restricted to those projects with highest priority. In ranking projects, the department of natural resources shall consider whether the project is for the renovation, marking, or maintenance of roads used for forestry management on property under the jurisdiction of the department of natural resources.

84.28(2) (2) The department may administer a program for the construction, maintenance and marking of roads, including fire roads, service areas, trailer or vehicle parking stalls or parking areas and other facilities consistent with highway construction and for the marking of scenic routes in the state parks, state forests, the lower Wisconsin state riverway as defined under s. 30.40 (15), state fish hatcheries, other public used areas under the jurisdiction of the department of natural resources and other public lands as defined in ch. 24, for highways or fire roads leading from the most convenient state trunk highways to such lands, and for the relocation and construction of state trunk highways in or near state parks when required in the interests of public safety. Within the limitations and for the purposes of this section, work may be performed by or under the supervision or authority or with the approval of the department, upon the request for such work filed by the department of natural resources as to the lower Wisconsin state riverway, as defined in s. 30.40 (15), or as to state park or forest lands, or by the board of commissioners of the public lands as to other classes of public lands. Outside the lower Wisconsin state riverway, as defined in s. 30.40 (15), and outside the limits of the park, state forest and public land areas, direct connections to the most convenient state trunk highway may be built or maintained under this section. Roads in unincorporated areas within 5 miles of the boundaries of the Horicon national wildlife refuge or the Horicon marsh wildlife area may be built or maintained under this section upon request of the town board, if the department of transportation certifies that such roads are or will be used by a substantial number of visitors to such area. Costs incurred under this section shall be the responsibility of the department of natural resources, commissioners of public lands or town board, as appropriate.

84.28 History History: 1971 c. 164; 1973 c. 243 s. 82; 1975 c. 181; 1977 c. 29 ss. 1654 (8) (a), 1656 (43); 1979 c. 34 s. 2102 (52) (a); 1981 c. 20; 1983 a. 27; 1989 a. 31; 1997 a. 27; 2011 a. 32.



84.29 National system of interstate highways.

84.29  National system of interstate highways.

84.29(1)(1)  Department of transportation to cooperate with federal agencies. The legislature of the state of Wisconsin hereby declares that the intent of this section is to assent to acts of the United States Congress heretofore and hereafter enacted, authorizing development of the national system of interstate highways located wholly or partly within the state of Wisconsin to the full extent that it is necessary or desirable to secure any benefits under such acts and to authorize the appropriate state boards, commissions, departments, and the governing bodies of counties, cities, towns and villages, and especially the department of transportation, to cooperate in the planning, development and construction of the national system of interstate highways that may be proposed for development in Wisconsin, with any agency or department of the government of the United States in which is vested the necessary authority to construct or otherwise develop or aid in the development of such system. Whenever authority shall exist for the planning and development of a national system of interstate highways of which any portion shall be located in this state, it shall be the duty of the department of transportation to make such investigations and studies in cooperation with the appropriate federal agency, and such state boards, commissions, departments and municipalities as shall have interest in such system development, to the extent that shall be desirable and necessary to provide that the state shall secure all advantages that may accrue through such interstate system development and that the interest of municipalities along such system shall be conserved.

84.29(2) (2) Routes of interstate system, state trunk highways. Upon finding by the department that the development of any proposed highway as a route of the national system of interstate highways, hereinafter designated the interstate system or interstate highways, or any portion thereof, including the laying out, construction, maintenance and operation of any part thereof as a freeway or expressway, is in the promotion of the public and social welfare of the state and for the benefit of public travel, the department is empowered and it shall have full authority to lay out, construct, operate and maintain such highway as a part of the state trunk highway system. Except as otherwise provided by this section, all provisions of law relative to the acquisition of land for highway purposes and for surveys, plans, establishing, laying out, widening, enlarging, extending, constructing, reconstructing, improving, maintaining and financing of other state trunk highways shall apply to the interstate highways undertaken in this state.

84.29(3) (3) Changes in existing highways and utilities. It is recognized that in the construction of interstate highways in this state to modern standard and design, mutually agreed upon by the department and the federal agency, to promote the public and social welfare, and benefit public travel of the state, and meet the needs of national defense, it will become necessary for the department to make or cause to be made changes in the location, lines and grades of existing public highways, railroads and public utility transmission lines and facilities.

84.29(4) (4) Laying new highways for interstate system. Upon finding and determination by the department that it is not in the public interest and that it is impractical to establish the route of the interstate system on or along an existing state trunk highway, the department is authorized and empowered to lay out and establish a new and additional state trunk highway for the interstate highway. As an interstate highway may be established, laid out and constructed on a new location as an expressway or freeway which is not on and along an existing public highway, no right of access to the highway shall accrue to or vest in any abutting property owner. As an interstate highway may be established, laid out and constructed as an expressway or freeway on and along an existing public highway, reasonable provision for public highway traffic service or access to abutting property shall be provided by means of frontage roads as a part of the interstate highway development, or the right of access to or crossing of the public highway shall be acquired on behalf of the state as a part of the interstate highway improvement project. The occupation or use of any part of an existing public highway is authorized for the construction of the interstate system. The action of the department relative to establishment, layout, location or relocation of any part of the interstate system shall be conclusive.

84.29(5) (5) Construction of grade separations at intersections. In the furtherance of the public interest and general welfare of the state and the traveling public in the development of the interstate system, the department is authorized and empowered to construct grade separations at intersections of any interstate highway with other public highways and railroads and to change and adjust the lines of public highways and if necessary combine or relocate the same to adjust traffic service to grade separation structures. The entire cost of grade separations and relocations and alterations of local roads as so determined by the department shall be a part of the construction of and financed as a part of the cost of the interstate highway. The department may by agreement with a county or municipality or by order summarily vacate or relocate any town, county, city or village highway as part of the construction of an interstate highway but shall pay any damage legally payable under existing law to any property owner directly injured by the vacation or relocation of such street or highway. The department is empowered to enter into agreement with the unit of government having jurisdiction over the local highway relocated or altered as a part of the interstate highway improvement with respect to maintenance thereof, and in the absence of mutual agreement to the contrary, such relocated or altered highway shall be maintained by the unit of government having jurisdiction thereof before it was so relocated or altered, except any parts thereof which the department determines to be useful in the operation of or for access to the interstate highway, which parts shall be maintained by the state, subject to s. 84.07 (1r), as a part of the interstate highway. The action by the department relative to vacation and relocation or combining a public highway under jurisdiction of any county, town, city or village shall be conclusive.

84.29(6) (6) Power to relocate and close highways.

84.29(6)(a)(a) Without limiting the authority extended by other provisions of this section, the department is authorized on behalf of the state, to enter into an agreement with the governing body of any county or municipality having jurisdiction over any highway and, as provided in such agreement, to relocate any such highway or to close the same at or near the point of intersection with any interstate highway, or to make provision for carrying such highway over or under the interstate highway, and may do any and all things on such highway as may be necessary to lay out, acquire rights-of-way for, and build the same.

84.29(6)(b) (b) No highway of any kind shall be opened into or connected with the interstate highway by a municipality unless the department approves the same and fixes the terms and conditions on which such connection shall be made. The department may give or withhold its approval or fix such terms and conditions as it deems will best serve the public interest.

84.29(7) (7) Powers granted liberally construed. All powers granted in this section shall be liberally construed in favor of the state in the furtherance of the expeditious and orderly construction of any interstate highway project.

84.29(8) (8) Establishing freeway status. After adoption of an order by the department laying out and establishing any portion of the interstate system as an expressway or freeway, the highway described in the order shall have the status of a freeway or expressway for all purposes of this section. Such order shall not affect private property rights of access to preexisting public highways, and any property rights taken shall be acquired in the manner provided by law. No previously existing public highway shall be converted into a freeway or expressway without acquiring by donation, purchase, or condemnation the right of access thereto of the owners of abutting lands.

84.29 History History: 1977 c. 29 ss. 944, 1654 (8) (a), (c); 1977 c. 43, 203; 1993 a. 490; 2013 a. 20.



84.295 Freeways and expressways.

84.295  Freeways and expressways.

84.295(1) (1)  Legislative intent. In the interest of promoting public safety and convenience and the general welfare, the legislature of the state of Wisconsin declares that the intent of this section is to provide for the development of a well balanced and integrated state trunk highway system further modernized and improved to adequate standards to provide needed increased traffic capacity, relieve the congestion on overtaxed existing highways, and otherwise more adequately serve the present and anticipated future needs of highway travel, and toward that end to prevent conflicting costly economic development on areas of lands to be available as right-of-way when needed for future highway construction.

84.295(2) (2) Investigations, surveys and studies. As a function in the improvement of state trunk highways and connecting highways the department is authorized to make investigations, surveys and studies of the present and anticipated needs for the improvement of desirable, probable additions to the state trunk highway system, and to otherwise carry out the expressed intent of this section.

84.295(3) (3) Designating freeways and expressways. Where the department finds that the volume and character of the traffic to be served thereby warrant the construction or the acquisition of right-of-way for the ultimate construction of a highway to accommodate 4 or more lanes for moving traffic and that such development is in the public interest, it may by order designate as freeways or expressways segments of state trunk highways having currently assignable traffic volumes in excess of 4,000 vehicles per day. The findings, determinations and orders of the department under this subsection shall be recorded. Except as otherwise provided by this section, all provisions of law relative to the acquisition or dedication by subdivision plat or otherwise, of land and interests in land for highway purposes, and relative to surveys, plans, establishing, laying out, widening, enlarging, extending, constructing, improving, maintaining and financing of state trunk highways shall apply to the segments designated freeways or expressways pursuant to this section. The "Hampton Avenue Corridor" in Milwaukee County shall not be designated as a freeway or expressway under this subsection.

84.295(4) (4) Changes in existing highways and utilities. It is recognized that in the construction of freeways or expressways to modern standard and design, to promote the public and social welfare and benefit public travel of the state, it will become necessary for the department to make or cause to be made changes in the location, lines and grades of existing public highways, railroads and public utility transmission lines and facilities.

84.295(4m) (4m) Municipal utility relocation; freeway construction.

84.295(4m)(a)(a) The state shall pay 90% of the eligible costs of the relocation or replacement of any municipal utility facilities required by the construction of any freeway undertaken by the department. The affected municipal utility shall pay the balance of such costs.

84.295(4m)(b) (b) This subsection applies only to relocations or replacements that:

84.295(4m)(b)1. 1. Involve municipal utility facilities located on publicly held lands prior to such relocation or replacement;

84.295(4m)(b)2. 2. Are not eligible for state reimbursement under any other provision of law; and

84.295(4m)(b)3. 3. Take place after July 1, 1976.

84.295(4m)(c) (c) In administering this subsection the department shall use the same procedures and accounting principles as are applicable to utility relocations and replacements for which full reimbursement is required by law.

84.295(4m)(d) (d) In order to be eligible for reimbursement under this subsection, any entry upon or occupation of state freeway right-of-way after relocation or replacement by a metropolitan sewerage district acting under s. 200.11 (5) (b) shall be done in a manner acceptable to the department.

84.295(4m)(e) (e) In this subsection:

84.295(4m)(e)1. 1. "Eligible costs" mean the actual costs of relocating or replacing utility facilities less the:

84.295(4m)(e)1.a. a. Salvage value of the old facilities;

84.295(4m)(e)1.b. b. Used life credit on the old facilities; and

84.295(4m)(e)1.c. c. Cost of any upgrading of the facilities being replaced or relocated made solely for the benefit and at the election of the utility and not attributable to the freeway construction.

84.295(4m)(e)2. 2. "Municipal utility facilities" mean any utility facilities owned by any town, village, or city or any joint local water authority created under s. 66.0823 or any town sanitary district established under subch. IX of ch. 60, or under the jurisdiction of any metropolitan sewerage district established under ss. 200.01 to 200.15.

84.295(4m)(e)3. 3. "Publicly held lands" include any right or interest in real estate held by the state or by any county, city, village, town or other body politic and corporate.

84.295(5) (5) Designating highways as freeways or expressways. Where a state trunk highway is established on a new location which is not on or along an existing public highway, and the state trunk highway is designated as a freeway or expressway no right of access to the highway shall accrue to or vest in any abutting property owner. Where a state trunk highway is on or along any highway which is open and used for travel and is designated as a freeway or expressway, reasonable provision for public highway traffic service or access to abutting property shall be provided by means of frontage roads as a part of the freeway or expressway development, or the right of access to or crossing of the public highway shall be acquired on behalf of the state as a part of the freeway or expressway improvement project. The occupation or use of any part of an existing public highway is authorized for the construction of a freeway or expressway. The action of the department relative to designation, layout, location or relocation of any part of a freeway or expressway shall be conclusive.

84.295(6) (6) Construction of grade separations at intersections. In the furtherance of the public interest and general welfare of the state and the traveling public in the development of freeways or expressways, the department is authorized and empowered to construct grade separations at intersections of any freeway or expressway with other public highways and railroads and to change and adjust the lines of public highways and if necessary combine, relocate or extend the same to adjust traffic service to grade separation structures. The entire cost of grade separations and relocations, alterations or extensions of local roads as so determined by the department shall be a part of the construction of and financed as a part of the cost of the freeway or expressway. The department may by agreement with a county or municipality or by order summarily vacate or relocate any town, county, city or village highway as part of the construction of a freeway or expressway but shall pay any damage legally payable under existing law to any property owner directly injured by the vacation or relocation of such street or highway. The department is empowered to enter into agreement with the units of government having jurisdiction over a local highway relocated, altered or extended as a part of the freeway or expressway improvement with respect to maintenance thereof, and in the absence of mutual agreement to the contrary, such relocated, altered or extended highway shall be maintained by the unit of government having jurisdiction thereof before it was so relocated, altered or extended, except any parts thereof which the department determines to be useful in operation of or for access to the freeway or expressway, including structures over the freeway or expressway, which parts shall be maintained by the state, subject to s. 84.07 (1r), as a part of the freeway or expressway. The action by the department relative to vacation, relocation, extension or combining of a public highway under jurisdiction of any county, town, city or village shall be conclusive.

84.295(7) (7) Authority to relocate and close highways.

84.295(7)(a)(a) Without limiting the authority extended by other provisions of this section the department may, on behalf of the state, enter into an agreement with the governing body of any county or municipality having jurisdiction over any highway and, as provided in such agreement, relocate or extend any such highway or close the same at or near the point of intersection with any freeway or expressway, or make provision for carrying such highway over or under the freeway or expressway, and may do any and all things on such highway as may be necessary to lay out, acquire rights-of-way for, and build the same.

84.295(7)(b) (b) No highway of any kind shall be opened into or connected with a freeway or expressway by a municipality unless the department approves the same and fixes the terms and conditions on which such connections shall be made. The department may give or withhold its approval or fix such terms and conditions as it deems will best serve the public interest.

84.295(8) (8) Powers granted liberally construed. The provisions of this section are not restricted by other provisions of the statutes, and all powers granted in this section shall be liberally construed in favor of the state in the furtherance of the expeditious and orderly construction of any freeway or expressway project and in the furtherance of the orderly operation of a freeway or expressway designated pursuant to this section.

84.295(9) (9) Establishing freeway status. After the adoption of an order by the department laying out and designating any portion of a state trunk highway as a freeway or expressway, the highway described in the order shall have the status of a freeway or expressway for all purposes of this section. Such orders shall not affect private property rights of access to preexisting public highways, and any property rights to be taken shall be acquired in the manner provided by law. No previously existing public highway shall be developed as a freeway or expressway without acquiring by donation, purchase or condemnation the right of access thereto of the owners of abutting land.

84.295(10) (10) Establishing locations and right-of-way widths for future freeways or expressways.

84.295(10)(a)(a) Where, as the result of its investigations and studies, the department finds that there will be a need in the future for the development and construction of segments of a state trunk highway as a freeway or expressway, and where the department determines that in order to prevent conflicting costly economic development on areas of lands to be available as rights-of-way when needed for such future development, there is need to establish, and to inform the public of, the approximate location and widths of rights-of-way needed, it may proceed to establish such location and the approximate widths of rights-of-way in the following manner. It shall hold a public hearing in the matter in a courthouse or other convenient public place in or near the region to be affected by the proposed change, which public hearing shall be advertised and held as are state trunk highway change hearings. The department shall consider and evaluate the testimony presented at the public hearing. It may make a survey and prepare a map showing the location of the freeway or expressway and the approximate widths of the rights-of-way needed for the freeway or expressway, including the right-of-way needed for traffic interchanges with other highways, grade separations, frontage roads and other incidental facilities and for the alteration or relocation of existing public highways to adjust traffic service to grade separation structures and interchange ramps. The map shall also show the existing highways and the property lines and record owners of lands needed. Upon approval of the map by the department, a notice of such action and the map showing the lands or interests therein needed in any county shall be recorded in the office of the register of deeds of such county. Notice of the action and of the recording shall be published as a class 1 notice, under ch. 985, in such county, and within 60 days after recording, notice of the recording shall be served by registered mail on the owners of record on the date of recording. With like approval, notice and publications, and notice to the affected record owners, the department may from time to time supplement or change the map.

84.295(10)(b) (b) After such location is thus established, within the area of the rights-of-way as shown on the map or in such proximity thereto as to result in consequential damages when the right-of-way is acquired, no one shall erect or move in any additional structure, nor rebuild, alter or add to any existing structure, without first giving to the department by registered mail 60 days' notice of such contemplated construction, alteration or addition describing the same, provided that this prohibition and requirement shall not apply to any normal or emergency repairs or replacements which are necessary to maintain an existing structure or facility in approximately its previously existing functioning condition. When the right-of-way is acquired, no damages shall be allowed for any construction, alterations or additions in violation of this paragraph.

84.295(10)(c) (c) Without limiting any authority otherwise existing, any of the rights-of-way needed may be acquired at any time by the state or by the county or municipality in which such freeway or expressway is located. If one owner's contiguous land is acquired to an extent which is less than the total thereof shown on the map as needed, consequential damages to the portion not acquired shall be allowed if found to exist.

84.295 History History: 1971 c. 252; 1975 c. 425; 1977 c. 29 ss. 945, 1654 (3); (8) (a); 1983 a. 532 s. 36; 1993 a. 301, 490; 1999 a. 150 s. 672; 2013 a. 12, 20.



84.30 Regulation of outdoor advertising.

84.30  Regulation of outdoor advertising.

84.30(1) (1)  Legislative findings and purpose. To promote the safety, convenience and enjoyment of public travel, to preserve the natural beauty of Wisconsin, to aid in the free flow of interstate commerce, to protect the public investment in highways, and to conform to the expressed intent of congress to control the erection and maintenance of outdoor advertising signs, displays and devices adjacent to the national system of interstate and defense highways, it is hereby declared to be necessary in the public interest to control the erection and maintenance of billboards and other outdoor advertising devices adjacent to said system of interstate and federal-aid primary highways and the Great River Road.

84.30(2) (2) Definitions. In this section, unless the context otherwise requires:

84.30(2)(a) (a) "Adjacent area" means an area which is adjacent to and within 660 feet of the nearest edge of the right-of-way of any interstate or primary highway or the Great River Road, which 660 feet distance shall be measured horizontally along a line normal or perpendicular to the center line of the highway.

84.30(2)(b) (b) "Business area" means any part of an adjacent area which is zoned for business, industrial or commercial activities under the authority of the laws of this state; or not zoned, but which constitutes an unzoned commercial or industrial area as defined in par. (k). In adjacent areas along the interstate system business areas shall be limited to commercial or industrial zones within the boundaries of incorporated municipalities, as those boundaries existed on September 1, 1959, and all other areas where the land-use as of September 1, 1959, was clearly established by state law as industrial or commercial.

84.30(2)(c) (c) "Center line of the highway" means a line equidistant from the edges of the median separating the main-traveled ways of a divided highway, or the center line of the main-traveled way of a nondivided highway.

84.30(2)(d) (d) "Commercial or industrial activities" for purposes of unzoned industrial and commercial areas mean those activities generally recognized as commercial or industrial by local zoning authorities in this state, except that none of the following activities shall be considered commercial or industrial:

84.30(2)(d)1. 1. Outdoor advertising structures.

84.30(2)(d)2. 2. Agricultural, forestry, ranching, grazing, farming and similar activities, including, but not limited to wayside fresh produce stands.

84.30(2)(d)3. 3. Activities normally or regularly in operation less than 3 months of the year.

84.30(2)(d)4. 4. Transient or temporary activities.

84.30(2)(d)5. 5. Activities not visible from the main-traveled way.

84.30(2)(d)6. 6. Activities more than 660 feet from the nearest edge of the right-of-way.

84.30(2)(d)7. 7. Railroad tracks and minor sidings.

84.30(2)(d)8. 8. Areas which are predominantly used for residential purposes.

84.30(2)(e) (e) "Erect" means to construct, build, raise, assemble, place, affix, attach, create, paint, draw, or in any other way bring into being or establish; but it does not include any of the foregoing activities when performed as an incident to the change of advertising message or customary maintenance of the sign structures.

84.30(2)(em) (em) "Great River Road" means any highway officially designated as part of the Great River Road system by the department and approved by the appropriate authority of the federal government and any highway designated as part of the Great River Road under s. 84.107. Signs along the Great River Road shall be regulated as are signs along primary highways.

84.30(2)(f) (f) "Interstate highway" means any highway at any time officially designated as a part of the national system of interstate and defense highways by the department and approved by the appropriate authority of the federal government.

84.30(2)(fm) (fm) "Landmark sign" means a sign of historic or artistic significance, the preservation of which is consistent with the purposes of this section, as determined by the department, including signs on farm structures or natural surfaces.

84.30(2)(g) (g) "Maintain" means to allow to exist.

84.30(2)(h) (h) "Main-traveled way" means the through traffic lanes exclusive of frontage roads, auxiliary lanes and ramps.

84.30(2)(i) (i) "Primary highway" means any highway, other than an interstate highway, at any time officially designated as a part of the federal-aid primary system by the department and approved by the appropriate authority of the federal government.

84.30(2)(j) (j) "Sign" means any outdoor advertising sign, display, device, notice, figure, painting, drawing, message, placard, poster, billboard, or other thing, which is designed, intended, or used to advertise or inform, any part of the advertising or informative contents of which is visible from any place on the main-traveled way of any portion of an interstate highway or primary highway.

84.30(2)(k) (k) "Unzoned commercial or industrial areas" mean those areas which are not zoned by state or local law, regulation or ordinance, and on which there is located one or more permanent structures devoted to a commercial or industrial activity or on which a commercial or industrial activity is actually conducted whether or not a permanent structure is located thereon, and the area along the highway extending outward 800 feet from and beyond the edge of such activity. Each side of the highway will be considered separately in applying this definition. All measurements shall be from the outer edges of the regularly used buildings, parking lots, storage or processing and landscaped areas of the commercial or industrial activities, not from the property lines of the activities, and shall be along or parallel to the edge or pavement of the highway.

84.30(2)(km) (km) "Urban area" means any area which is an urbanized area or urban place, as determined by the department under 23 USC 101 (a) and regulations adopted thereunder and approved by the appropriate federal authority. Maps of urban area boundaries shall be available for inspection at offices of the department and copies of such maps shall be provided at cost to anyone requesting the same.

84.30(2)(L) (L) "Zoned commercial or industrial areas" mean those areas which are zoned for business, industry, commerce or trade pursuant to a state or local zoning ordinance or regulation.

84.30(2m) (2m) Conditional uses and special exceptions not considered. No uses of real property that are authorized by special zoning permission, including uses by conditional use, special exception, zoning variance or conditional permit, may be considered when determining whether the area is a business area.

84.30(3) (3) Signs prohibited. No sign visible from the main-traveled way of any interstate or federal-aid highway may be erected or maintained, except the following:

84.30(3)(a) (a) Directional and other official signs, including, but not limited to, signs pertaining to natural wonders, scenic and historical attractions, which are required or authorized by law, and which comply with rules which shall be promulgated by the department relative to their lighting, size, number, spacing and such other requirements as are appropriate to implement this section, but such rules shall not be inconsistent with, nor more restrictive than, such national standards as may be promulgated from time to time by the secretary of transportation of the United States under 23 USC 131 (c).

84.30(3)(b) (b) Signs advertising the sale or lease of property upon which they are located if such signs comply with rules of the department.

84.30(3)(c) (c) Signs advertising activities conducted on the property on which they are located if such on-property signs comply with applicable federal law and the June 1961 agreement between the department and the federal highway administrator relative to control of advertising adjacent to interstate highways. No on-property sign may be erected in a location where it constitutes a traffic hazard. If the department issues permits for outdoor advertising signs, the department is not required to issue permits for on-property signs that conform to the requirements of this paragraph. On-property signs may be illuminated, subject to the following restrictions:

84.30(3)(c)1. 1. Signs that contain, include or are illuminated by any flashing, intermittent or moving light or lights are prohibited, except electronic signs permitted by rule of the department.

84.30(3)(c)2. 2. Signs that are not effectively shielded as to prevent beams or rays of light from being directed at any portion of the traveled ways of the interstate or federal-aid primary highway and that are of such intensity or brilliance as to cause glare or to impair the vision of the driver of any motor vehicle, or that otherwise interfere with any driver's operation of a motor vehicle, are prohibited.

84.30(3)(c)3. 3. No sign may be so illuminated that it interferes with the effectiveness of or obscures an official traffic sign, device or signal.

84.30(3)(d) (d) Signs located in business areas on March 18, 1972.

84.30(3)(e) (e) Signs to be erected in business areas subsequent to March 18, 1972 which when erected will comply with sub. (4).

84.30(3)(f) (f) Signs located in urban areas outside the adjacent area.

84.30(3)(g) (g) Landmark signs lawfully in existence on October 22, 1965.

84.30(3)(h) (h) Signs outside the adjacent area which are not erected with the purpose of their message being read from the main-traveled way of an interstate or primary highway.

84.30(3)(i) (i) Signs on farm buildings which are utilized by owners of the building for agricultural purposes if the signs promote a Wisconsin agricultural product unless prohibited by federal law.

84.30(3)(j) (j)

84.30(3)(j)1.1. Signs erected by the Crime Stoppers, the nationwide organization affiliated with local police departments, on or before October 14, 1997, without regard to whether the department has issued a license for the sign. The department may not remove a sign authorized under this paragraph unless the sign does not conform to federal requirements. The requirements under s. 86.19 do not apply to signs described in this subdivision.

84.30(3)(j)2. 2. Notwithstanding subd. 1., whenever a sign authorized under this paragraph requires replacement due to damage or deterioration, the department shall require the sign to be licensed under sub. (10) and to meet all of the requirements of this section and s. 86.19.

84.30(4) (4) Sign criteria. The department shall effectively control or cause to be controlled, the erection and maintenance of outdoor advertising signs, displays and devices that are erected subsequent to March 18, 1972 in all business areas. Whenever a bona fide county or local zoning authority has made a determination of customary use, as to size, lighting and spacing such determination may be accepted in lieu of controls by agreement in the zoned commercial and industrial areas within the geographical jurisdiction of such authority. In all other business areas, the criteria set forth below shall apply:

84.30(4)(a) (a) Size of signs shall be as follows:

84.30(4)(a)1. 1. The maximum areas for any one sign shall be 1,200 square feet with a maximum height of 30 feet and maximum length of 60 feet, inclusive of any border and trim but excluding the base or apron, supports and other structural members.

84.30(4)(a)2. 2. The areas shall be measured by the smallest square, rectangle, triangle, circle or combination thereof which will encompass the entire sign.

84.30(4)(a)3. 3. The maximum size limitations shall apply to each side of a sign structure and signs may be placed back-to-back, side-by-side, or in V-type construction with not more than 2 displays to each facing, and such sign structure shall be considered as one sign.

84.30(4)(b) (b) Signs may be illuminated, subject to the following restrictions:

84.30(4)(b)1. 1. Signs which contain, include, or are illuminated by any flashing, intermittent, or moving light or lights are prohibited, except those specified in par. (bm) and those giving public service information such as time, date, temperature, weather, or similar information.

84.30(4)(b)2. 2. Signs which are not effectively shielded as to prevent beams or rays of light from being directed at any portion of the traveled ways of the interstate or federal-aid primary highway and which are of such intensity or brilliance as to cause glare or to impair the vision of the driver of any motor vehicle, or which otherwise interfere with any driver's operation of a motor vehicle are prohibited.

84.30(4)(b)3. 3. No sign shall be so illuminated that it interferes with the effectiveness of, or obscures an official traffic sign, device, or signal.

84.30(4)(bm) (bm) Signs may contain multiple or variable messages, including messages on louvers that are rotated and messages formed solely by use of lights or other electronic or digital displays, that may be changed by any electronic process, subject to all of the following restrictions:

84.30(4)(bm)1. 1. Each change of message shall be accomplished in one second or less.

84.30(4)(bm)2. 2. Each message shall remain in a fixed position for at least 6 seconds.

84.30(4)(bm)3. 3. The use of traveling messages or segmented messages is prohibited.

84.30(4)(bm)4. 4. The department, by rule, may prohibit or establish restrictions on the illumination of messages to a degree of brightness that is greater than necessary for adequate visibility.

84.30(4)(c) (c) Spacing of signs shall be as follows:

84.30(4)(c)1. 1. On interstate and federal-aid primary highways signs may not be located in such a manner as to obscure, or otherwise physically interfere with the effectiveness of an official traffic sign, signal, or device, obstruct or physically interfere with the driver's view of approaching, merging, or intersecting traffic.

84.30(4)(c)2. 2. On interstate highways and freeways on the federal-aid primary system no 2 structures shall be spaced less than 500 feet apart. Outside of incorporated villages and cities, no structure may be located adjacent to or within 500 feet of an interchange, intersection at grade, or safety rest area. Said 500 feet shall be measured along the interstate or freeway from the beginning or ending of pavement widening at the exit from or entrance to the main-traveled way.

84.30(4)(c)3. 3. On nonfreeway federal-aid primary highways outside incorporated villages and cities, no 2 structures shall be spaced less than 300 feet apart. Within incorporated villages and cities, no 2 structures shall be spaced less than 100 feet apart.

84.30(4)(c)4. 4. The spacing between structures provisions in subds. 1., 2. and 3. do not apply to structures separated by buildings or other obstructions in such a manner that only one sign-facing located within the spacing distances in subds. 1., 2. and 3. is visible from the highway at any one time.

84.30(4)(c)5. 5.

84.30(4)(c)5.a.a. Official and on-premises signs, as defined in 23 USC 131 (c), and structures that are not lawfully maintained shall not be counted nor shall measurements be made from them for purposes of determining compliance with spacing requirements.

84.30(4)(c)5.b. b. The minimum distances between structures shall be measured along the nearest edge of the pavement between points directly opposite the signs along each side of the highway and shall apply only to structures located on the same side of the highway.

84.30(4)(d) (d)

84.30(4)(d)1.1. Signs shall not be erected or maintained which imitate or resemble any official traffic sign, signal or device.

84.30(4)(d)2. 2. Signs shall not be erected or maintained upon trees, or painted or drawn upon rocks or other natural features, except landmark signs.

84.30(4)(d)3. 3. Signs shall not be erected or maintained which are structurally unsafe or in substantial disrepair.

84.30(5) (5) Nonconforming signs.

84.30(5)(a)(a) Signs outside of business areas which are lawfully in existence on March 18, 1972 but which do not conform to the requirements herein are declared nonconforming and shall be removed by the end of the 5th year from said date.

84.30(5)(b) (b) A sign lawfully erected after March 18, 1972 and which subsequently does not conform to this section shall be removed by the end of the 5th year after it becomes nonconforming.

84.30(5)(bm) (bm) Signs lawfully erected, but which do not conform to the requirements of sub. (3) (c), are declared nonconforming but are not subject to removal, except as otherwise provided in this paragraph. To allow such signs to exist, to perform customary maintenance thereon or to change the advertising message thereof, does not constitute a violation of sub. (3), but to enlarge, replace or relocate such signs, or to erect additional signs, shall constitute a violation subjecting the sign to removal without compensation, unless upon completion of such work all signs upon the property conform to the requirements of sub. (3).

84.30(5)(c) (c) Should any commercial or industrial activity, which has been used in defining or delineating an unzoned area, cease to operate, the unzoned area shall be redefined or redelineated based on the remaining activities. Any signs located within the former unzoned area but located outside the unzoned area, based on its new dimensions, shall become nonconforming.

84.30(5)(d) (d) The department shall give highest priority to the removal or relocation of signs advertising products of general availability in commercial channels when such signs fail to conform under this subsection.

84.30(5m) (5m) Mars Cheese Castle signs in Kenosha County. Notwithstanding any other provision of law and any local ordinance or other restrictions on signs, the Mars Cheese Castle business in Kenosha County may relocate its on-premises signs located near the intersection of I 94 and STH 142 in Kenosha County and maintain such signs at their new location.

84.30(5r) (5r) Signs nonconforming under local ordinances that are realigned because of state highway projects.

84.30(5r)(a)(a) In this subsection, "realignment" means relocation on the same site.

84.30(5r)(b) (b) If a highway project of the department causes the realignment of a sign that does not conform to a local ordinance, the realignment shall not affect the sign's nonconforming status under the ordinance.

84.30(5r)(c) (c) If in connection with a highway project of the department the department proposes the realignment of a sign that does not conform to a local ordinance, the department shall notify the governing body of the municipality or county where the sign is located and which adopted the ordinance of the sign's proposed realignment. Upon receiving this notice, the governing body may petition the department to acquire the sign and any real property interest of the sign owner. If the department succeeds in condemning the sign, the governing body that made the petition to the department shall pay to the department an amount equal to the condemnation award, less relocation costs for the sign that would have been paid by the department if the sign had been realigned rather than condemned. Notwithstanding s. 86.30 (2) (a) 1. and (b) 1., 1g., and 1r., if the governing body fails to pay this amount, the department may reduce the municipality's or county's general transportation aid payment under s. 86.30 by an equal amount.

84.30(5r)(d) (d) This subsection does not permit the alteration or movement of a sign that is nonconforming under this section.

84.30(6) (6) Just compensation. The department shall pay just compensation upon the removal or relocation on or after March 18, 1972, of any of the following signs which are not then in conformity with this section, regardless of whether the sign was removed because of this section:

84.30(6)(a) (a) Signs lawfully in existence on March 18, 1972.

84.30(6)(b) (b) Signs lawfully in existence on land adjoining any highway made an interstate or primary highway after March 18, 1972.

84.30(6)(c) (c) Signs lawfully erected on or after March 18, 1972.

84.30(7) (7) Measure. The just compensation required by sub. (6) shall be paid for the following:

84.30(7)(a) (a) The taking from the owner of such sign, all right, title and interest in and to the sign and the owner's leasehold relating thereto, including severance damages to the remaining signs which have a unity of use and ownership with the sign taken, shall be included in the amounts paid to the respective owner, excluding any damage to factories involved in manufacturing, erection, maintenance or servicing of any outdoor advertising signs or displays.

84.30(7)(b) (b) The taking of the right to erect and maintain such signs thereon from the owner of the real property on which the sign is located.

84.30(8) (8) Agreed price. Compensation required under subs. (6) and (7) shall be paid to the person entitled thereto. If the department and the owner reach agreement on the amount of compensation payable to such owner in respect to any removal or relocation, the department may pay such compensation to the owner and thereby require or terminate the owner's rights or interests by purchase. If the department and the owner do not reach agreement as to such amount of compensation, the department or owner may institute an action to have such compensation determined under s. 32.05.

84.30(9) (9) Sign information. On and after March 18, 1972 all signs, or structures on which there are displays, shall have stated thereon the names and addresses of the owner thereof, and the date of its erection; but if the address of the owner is on file with the department it need not be stated thereon.

84.30(10) (10) License requirement.

84.30(10)(a)(a) On or after January 1, 1972, no person shall engage or continue to engage in the business of outdoor advertising in areas subject to this section without first obtaining a license therefor from the department. The fee for the issuance of a license or for the renewal thereof shall be $250 payable in advance. Each license shall remain in force until the next succeeding December 31 and may be renewed annually.

84.30(10)(b) (b) Application for license or a renewal thereof shall be made on forms to be furnished by the department, shall contain such information as the department requires and shall be verified under oath by the applicant or an authorized officer or agent. Renewal applications shall be filed on or before the December 1 preceding the expiration date. Upon receipt of an application containing all required information, in due form and properly executed, together with any bond required by par. (c) and upon payment of the required license fee, the department shall issue a license to the applicant or renew the existing license.

84.30(10)(c) (c) No license to engage or continue to engage in the business of outdoor advertising shall be granted to any applicant who does not reside in this state or, in the case of a foreign corporation or foreign limited liability company not authorized to do business in this state until such applicant files with the department a bond payable to the state and with a surety approved by the attorney general, in the sum of $5,000 conditioned upon the licensee observing and fulfilling all applicable provisions of this section. Upon default thereof the department may enforce the collection of such bond in any court of competent jurisdiction. The bond shall remain in effect so long as any obligation of such licensee to the state remains unsatisfied.

84.30(10)(d) (d) The department may, after a hearing with 30 days' prior written notice to the licensee, revoke the license if the department finds that the licensee has knowingly made false statements in the application or is violating this section. Such revocation shall not become effective if within 30 days after written notice of the findings has been given to the licensee, he or she corrects such false statement or terminates any such violation.

84.30(10m) (10m) Annual permit fee requirement. The department may promulgate a rule requiring persons specified in the rule to pay annual permit fees for signs. The rule shall specify that no permit fee may be charged for an off-premises advertising sign that is owned by a nonprofit organization. If the department establishes an annual permit fee under this subsection, failure to pay the fee within 2 months after the date on which payment is due is evidence that the sign has been abandoned for the purposes of s. Trans 201.10 (2) (f), Wis. Adm. Code.

84.30(11) (11) Department removal. Any sign erected in an adjacent area after March 18, 1972, in violation of this section or the rules promulgated under this section, may be removed by the department upon 60 days' prior notice by registered mail to the owner thereof and to the owner of the land on which said sign is located, unless such sign is brought into conformance within said 60 days. No notice shall be required to be given to the owner of a sign whose name is not stated on the sign or on the structure on which it is displayed, or whose address is not stated thereon or is not on file with the department.

84.30(12) (12) Federal compliance. The department on behalf of the state is authorized and directed to seek agreement with the secretary of transportation of the United States acting under the provisions of 23 USC 131, as amended, that the provisions of this section are in conformance with that federal law and provide effective control of outdoor advertising signs as set forth therein.

84.30(13) (13) Federal funds. The department may accept any allotment of funds by the United States, or any agency thereof, appropriated to carry out the purposes of 23 USC 131, as amended, from time to time. The department shall take such steps as are necessary from time to time to obtain from the United States, or the appropriate agency thereof, funds allotted and appropriated, under 23 USC 131 for the purposes of paying the federal government's 75% of the just compensation to be paid to sign owners and owners of real property under 23 USC 131 (g) and this section.

84.30(14) (14) Department rules. The department may promulgate rules deemed necessary to implement and enforce this section. The department shall promulgate rules to restrict the erection and maintenance of signs as to their lighting, size, number and spacing when such signs are visible from the highway but outside the adjacent area. The department shall by rule establish a priority system for the removal or relocation of all signs not specified in sub. (5) (d) which fail to conform to the requirements of sub. (5).

84.30(15) (15) Funds required. Despite any contrary provision in this section no sign shall be required to be removed unless at the time of removal there are sufficient funds, from whatever source, appropriated and immediately made available to the department with which to pay the just compensation required and unless at such time the federal funds, required to be contributed to this state under 23 USC 131 have been appropriated and are immediately available to the state for the payment of compensation which is eligible for federal participation.

84.30(16) (16) Severability. If any provision or clause of this section or application thereof to any person or circumstances is held invalid, such invalidity shall not affect other provisions or applications of the section which can be given effect without the invalid provision or application, and to this end the provisions of this section are declared to be severable. If any portion of this section is found not to comply with federal law and federal billboard removal compensation that portion shall be void without affecting the validity of other provisions of the section.

84.30(17) (17) Transportation fund. All fees collected for the issuance of permits provided for under this section shall be paid into the transportation fund.

84.30(18) (18) Hearings; transcripts. Hearings concerning sign removal notices under sub. (11) or the denial or revocation of a sign permit or license shall be conducted before the division of hearings and appeals as are hearings in contested cases under ch. 227. The decision of the division of hearings and appeals is subject to judicial review under ch. 227. Any person requesting a transcript of the proceedings from the division of hearings and appeals shall pay the amount established by the division of hearings and appeals by rule for the transcript.

84.30 History History: 1971 c. 197; 1975 c. 196, 340, 418; 1977 c. 29 ss. 946, 1654 (1), (8) (a); 1977 c. 43, 273; 1977 c. 418 s. 924 (48); 1979 c. 90 s. 24; 1979 c. 154, 253; 1981 c. 347; 1983 a. 92, 189, 463; 1989 a. 56; 1991 a. 316; 1993 a. 16, 112, 357; 1997 a. 27; 1999 a. 9, 185; 2001 a. 109; 2005 a. 149, 464; 2007 a. 20; 2011 a. 32.

84.30 Annotation This section is the exclusive remedy for determining just compensation for signs meeting the criteria of sub. (6). Compensation includes the value of the sign structure, leasehold value, and location, but it does not include attorney fees. Vivid, Inc. v. Fiedler, 219 Wis. 2d 764, 580 N.W.2d 644 (1998), 96-1900.

84.30 Annotation This section did not prevent the leaseholder of a sign subject to an administrative order for removal due to discontinuance of a legal nonconforming use from pursuing judicial review of the administrative review of the order under s. 227.52. Eller Media, Inc. v. Division of Hearings and Appeals, 2001 WI App 269, 249 Wis. 2d 198, 637 N.W.2d 96, 00-3497.

84.30 Annotation Sub. (3) (a) provides 2 separate conditions. A sign must: 1) be required or authorized by law, and 2) comply with rules promulgated by the Wisconsin DOT that are no more restrictive than national standards. The "no more restrictive" language does not apply to the "required or authorized by law" condition. "Authorized by law" is a reference to whether a sign is authorized by a law other than this section and rules promulgated thereunder. Because there is no limitation on the source of other law, there is no reason why other law may not be a local zoning ordinance. Donaldson v. Town of Spring Valley, 2008 WI App 61, 311 Wis. 2d 223, 750 N.W.2d 506, 07-1418.

84.30 Annotation The administrative and judicial review provided in sub. (18) is the exclusive procedure for challenging the legality of a sign after issuance of a removal order, even when DOT has removed the sign. A determination under sub. (18) that a sign is legal is a necessary predicate to just compensation for the sign. The entire statutory scheme provides for a determination on the legality of a sign under sub. (18) and, if the ultimate determination is that the sign is legal, there is a procedure in subs. (7) and (8) for obtaining just compensation. This scheme adequately provides the means both to challenge a removal order on the ground a sign is legal and to obtain just compensation if that challenge succeeds. Lamar Central Outdoor, LLC v. DOT, 2008 WI App 187, 315 Wis. 2d 190, 762 N.W.2d 745, 08-0439.

84.30 Annotation Persons in the business of erecting on-premise signs are subject to the licensing requirement of sub. (10) (a). 66 Atty. Gen. 295.

84.30 Annotation Outdoor sign regulation in Eden and Wisconsin. Larsen, 1972 WLR 153.



84.305 Vegetation obstructing view of outdoor advertising signs.

84.305  Vegetation obstructing view of outdoor advertising signs.

84.305(1)(1) In this section:

84.305(1)(b) (b) "Main-traveled way" has the meaning given in s. 84.30 (2) (h).

84.305(1)(cm) (cm) "Natural snow fence" means vegetation in a highway right-of-way that functions as a berm or barrier to inhibit the accumulation of snow on the highway during the winter season.

84.305(1)(e) (e) "Sign" has the meaning given in s. 84.30 (2) (j), but also includes any sign that is attached to a building or similar structure, that is within 100 feet of a highway right-of-way, and that advertises activities conducted on the property on which it is located.

84.305(1)(g) (g) "Unzoned commercial or industrial area" means an area that is not zoned by state or local law, regulation, or ordinance, and on which a sign is located within 500 feet of one or more permanent structures devoted to an ongoing commercial or industrial activity.

84.305(1)(h) (h) "Vegetation" means any tree, shrub, hedge, woody plant, or grass.

84.305(1)(i) (i) "Viewing zone" means, with respect to a sign, the area commencing at the point on the main-traveled way of the highway nearest the sign and extending, in a direction opposite of the direction of travel in the nearest through traffic lanes, in a line along the highway parallel to the highway pavement edge for a distance of 1,000 feet.

84.305(1)(j) (j) "Zoned commercial or industrial areas" has the meaning given in s. 84.30 (2) (L).

84.305(2) (2) Notwithstanding ss. 66.1037 and 86.03, and subject to sub. (2m), upon application, the department shall issue permits to sign owners for the trimming or removal of vegetation that is located in the right-of-way of a highway under the jurisdiction of the department for maintenance purposes and that obstructs a sign if, within a distance of 500 continuous feet along any portion of the viewing zone, any portion of the face of the sign is not viewable because of an obstruction to sight by vegetation in the highway right-of-way.

84.305(2m) (2m)

84.305(2m)(a)(a) The department may not issue a permit under this section authorizing the trimming or removal of vegetation obstructing the view of a sign if the department first collected a permit fee under s. 84.30 (10m) for that sign within the immediately preceding 5 years. This paragraph does not apply with respect to a sign that is attached to a building or similar structure, that is within 100 feet of a highway right-of-way, and that advertises activities conducted on the property on which it is located.

84.305(2m)(b) (b) The department may impose on a permit under this section any condition or restriction determined to be necessary or suitable by the department if the permit application seeks authorization for the trimming or removal of vegetation at or with respect to any of the following:

84.305(2m)(b)1. 1. An archaeological site or site of a federally recognized American Indian tribe or band.

84.305(2m)(b)2. 2. A location that is part of a known habitat of endangered species or threatened species under s. 29.604.

84.305(2m)(b)3. 3. Vegetation that serves as a junkyard screen, as described in s. 84.31.

84.305(2m)(c) (c) The department may deny an application under this section for a permit for a sign for which the department has issued a removal order and the removal order was received by the sign owner prior to the department's receipt of the application.

84.305(3) (3)

84.305(3)(a)(a) Subject to pars. (d) to (h) and subs. (2m) (b), (4), and (6), a permit issued under this section authorizes the permittee to trim or remove obstructing vegetation to the extent necessary to eliminate the obstruction and provide an unobstructed view of a sign for 500 continuous feet within the viewing zone. A permit issued under this section shall specify the vegetation or the portion of the highway right-of-way to which the permit applies.

84.305(3)(b) (b) An application for a permit under this section shall specifically describe the work proposed by the applicant. The department shall grant or deny an application for a permit under this section, and notify the applicant of the department's decision, within 60 days of receipt of the application. If the department denies an application for a permit under this section, the department shall notify the applicant of reasons for the denial.

84.305(3)(d) (d) A permit issued under this section may not authorize trimming or removal of vegetation located within a municipality and within 10 feet of the nearest edge of the highway pavement without prior approval for the trimming or removal from the municipality.

84.305(3)(g) (g) A permit issued under this section may not authorize the permittee to clear-cut any highway right-of-way. The permit authorizes the permittee to trim or remove only the vegetation specified in the permit, or only vegetation within the area of the right-of-way specified in the permit, in accordance with the terms of the permit. All trimming of vegetation authorized under a permit shall be performed in compliance with applicable standards of the American National Standards Institute, but if the trimming cannot be accomplished in compliance with these standards, the vegetation may be removed and replaced as provided in sub. (5).

84.305(3)(h) (h) All trimming and removal of vegetation under a permit issued under sub. (2), and all planting of vegetation under sub. (5), shall be conducted within the hours of the day and days of the week specified by the department in the permit.

84.305(4) (4) Each permit issued under this section shall authorize the permittee to employ 3rd-party contractors, including any arborist or landscape contractor, to perform work authorized under the permit. A permittee shall be responsible for any such work performed by a contractor on behalf of the permittee that is not authorized by the permit as if the work were performed directly by the permittee.

84.305(5) (5)

84.305(5)(a)(a) Subject to par. (ar), each permit issued under this section shall require a permittee that removes any tree with a diameter of 4 inches or more as measured at 3 feet from the ground, or any other vegetation with a diameter of 4 inches or more, to plant comparable replacement vegetation to compensate for all such vegetation removed, in compliance with the requirements under pars. (d) and (e).

84.305(5)(ag) (ag) Each permit issued under this section shall require a permittee that removes vegetation to also remove the vegetation's stump, to grade level, and to dispose of all vegetation removed, including the stump, at a location away from the highway right-of-way.

84.305(5)(ar) (ar) The department may require that, if vegetation that serves as a natural snow fence cannot be trimmed in compliance with the standards specified in sub. (3) (g) and is removed, this vegetation shall be replaced with an equally effective, substitute means of controlling blowing and drifting snow, which means may be synthetic or artificial.

84.305(5)(d) (d)

84.305(5)(d)1.1. In planting replacement vegetation under par. (a), the permittee shall determine the diameters of all trees with a diameter of 4 inches or more, as measured at 3 feet from the ground, and of all other vegetation with a diameter of 4 inches or more, that was removed and shall calculate the sum total of these diameters for each category of vegetation, such as for trees, for shrubs, and for hedges. In calculating the sum total of these diameters, the permittee shall not include in the calculation the diameter of any vegetation that was dead, diseased, or determined to be an invasive species at the time of its removal.

84.305(5)(d)2. 2. The permittee shall plant sufficient replacement vegetation with a diameter of at least 2 inches so that the sum total of the diameters of the replacement vegetation, for each category of vegetation, at least equals the sum total of the diameters as calculated under subd. 1. for that category.

84.305(5)(e) (e)

84.305(5)(e)1.1. Subject to subd. 2., the department shall determine where replacement vegetation required under this subsection is to be planted.

84.305(5)(e)2. 2. Replacement vegetation required under this subsection shall be planted in the highway right-of-way not farther than 10 miles from the location of the removed vegetation being replaced. Replacement vegetation may not be planted in front of a sign.

84.305(6) (6)

84.305(6)(a)(a) The department shall have authority to supervise and determine how the work authorized under a permit issued under this section is carried out.

84.305(6)(b) (b) The department may impose any condition or restriction on a permit issued under this section that the department customarily imposes in connection with work performed on highway rights-of-way.

84.305(7) (7) Nothing in this section prohibits a sign owner and the department from voluntarily negotiating for, and the department from authorizing without the issuance of a permit under this section, the trimming or removal of any vegetation in a highway right-of-way in order to provide an unobstructed view of a sign, except in situations where sub. (3) (d) would apply if a permit were issued under this section. Nothing in this section restricts the department's authority with respect to departmental maintenance operations in the rights-of-way of highways under the department's jurisdiction.

84.305(8) (8) Any person aggrieved by a decision of the department under this section, or by the department's failure to act on an application within the time limits specified in this section, is entitled, upon request, to a contested case hearing before the division of hearings and appeals in the department of administration, and to judicial review thereof, in accordance with ch. 227.

84.305 History History: 2005 a. 465; 2011 a. 230.



84.31 Regulation of junkyards.

84.31  Regulation of junkyards.

84.31(1) (1)  Declaration of purpose; public nuisances. In order to promote the public safety, health, welfare, convenience and enjoyment of public travel, to protect the public investment in public highways, to preserve and enhance the scenic beauty of lands bordering public highways, to attract tourists and promote the prosperity, economic well-being and general welfare of the state, it is declared to be in the public interest to regulate and restrict the establishment, operation and maintenance of junkyards in areas adjacent to interstate and primary highways within this state. All junkyards in violation of this section are declared public nuisances.

84.31(2) (2) Definitions. In this section:

84.31(2)(a) (a) "Automobile graveyard" means an establishment or place of business which is maintained, used, or operated for storing, keeping, buying or selling wrecked, scrapped, ruined or dismantled motor vehicles or motor vehicle parts. Ten or more such vehicles constitute an automobile graveyard.

84.31(2)(am) (am) "Department" means the department of transportation.

84.31(2)(b) (b) "Illegal junkyard" means a junkyard which is established, expanded or maintained in violation of any statute or rule promulgated thereunder or local ordinance.

84.31(2)(c) (c) "Industrial activities" mean those activities generally recognized as industrial by local zoning authorities in this state, including scrap metal processors, except that none of the following activities shall be considered industrial:

84.31(2)(c)1. 1. Agricultural, forestry, ranching, grazing, farming and similar activities, including, but not limited to wayside fresh produce stands.

84.31(2)(c)2. 2. Activities normally or regularly in operation less than 3 months of the year.

84.31(2)(c)3. 3. Transient or temporary activities.

84.31(2)(c)4. 4. Activities not visible from the main-traveled way.

84.31(2)(c)5. 5. Activities more than 300 feet from the nearest edge of the right-of-way.

84.31(2)(c)6. 6. Railroad tracks and minor sidings.

84.31(2)(c)7. 7. Activities conducted in structures which are principally used for residential purposes.

84.31(2)(c)8. 8. Junkyards, excluding scrap metal processors.

84.31(2)(d) (d) "Interstate highway" means any highway at any time officially designated as a part of the national system of interstate and defense highways by the department and approved by the appropriate authority of the federal government.

84.31(2)(e) (e) "Junk" means any old or scrap metal, metal alloy, synthetic or organic material, or waste, or any junked, ruined, dismantled or wrecked motor vehicle or machinery, or any part thereof.

84.31(2)(f) (f) "Junkyard" means any place which is owned, maintained, operated or used for storing, keeping, processing, buying or selling junk, including refuse dumps, garbage dumps, automobile graveyards, scrap metal processors, auto-wrecking yards, salvage yards, auto-recycling yards, used auto parts yards and temporary storage of automobile bodies or parts awaiting disposal as a normal part of a business operation when the business will continually have like materials located on the premises, and sanitary landfills. The definition does not include litter, trash, and other debris scattered along or upon the highway, or temporary operations and outdoor storage of limited duration.

84.31(2)(g) (g) "Primary highway" means any highway, other than an interstate highway, at any time officially designated as part of the federal-aid primary system by the department and approved by the appropriate authority of the federal government.

84.31(2)(h) (h) "Scrap metal processor" means a fixed location at which machinery and equipment are utilized for the processing and manufacturing of iron, steel or nonferrous metallic scrap into prepared grades and whose principal product is scrap iron, scrap steel or nonferrous metal scrap for sale for remelting purposes.

84.31(2)(i) (i) "Screened" means hidden from view in a manner compatible with the surrounding environment.

84.31(2)(j) (j) "Unzoned industrial areas" mean those areas which are not zoned by state law or local ordinance, and on which there is located one or more permanent structures devoted to an industrial activity other than scrap metal processing or on which an industrial activity other than scrap metal processing, is actually conducted whether or not a permanent structure is located thereon, and the area along the highway extending outward 800 feet from and beyond the edge of such activity. Each side of the highway will be considered separately in applying this definition. All measurements shall be from the outer edges of the regularly used buildings, parking lots, storage or processing and landscaped areas of the industrial activities, not from the property lines of the activities, and shall be along or parallel to the edge or pavement of the highway.

84.31(2)(k) (k) "Zoned" includes the establishment of districts without restrictions on use.

84.31(2)(L) (L) "Zoned industrial area" means any area zoned industrial by a state law or local ordinance.

84.31(3) (3) Junkyards; prohibition; exceptions. No person may own, establish, expand or maintain a junkyard, any portion of which is within 1,000 feet of the nearest edge of the right-of-way of any interstate or primary highway, except the following:

84.31(3)(a) (a) Those which are not visible from the main-traveled way of an interstate or primary highway.

84.31(3)(b) (b) Those which are screened so as not to be visible from the main-traveled way of an interstate or primary highway.

84.31(3)(c) (c) Those which are located in a zoned or unzoned industrial area.

84.31(4) (4) Nonconforming junkyards; screening; removal.

84.31(4)(a)(a) A nonconforming junkyard is any junkyard which:

84.31(4)(a)1. 1. Was lawfully established and maintained prior to June 11, 1976, but which does not comply with this section or rules adopted under this section. A junkyard shall be considered nonconforming under this section even if it was maintained in violation of rules related to screening adopted under s. 289.05 (1).

84.31(4)(a)2. 2. Is lawfully established on or after June 11, 1976, but which subsequently does not comply with this section or rules adopted under this section.

84.31(4)(b) (b) A junkyard has a nonconforming status only to the extent that it is not in compliance with this section or rules adopted under this section or rules related to screening adopted under s. 289.05 (1) at the time this section or rules adopted under it or under s. 289.05 (1) become applicable to the junkyard. A junkyard retains its nonconforming status as long as it is not abandoned, destroyed or discontinued, or extended, enlarged or substantially changed, or otherwise altered so as to be in violation of any state statute or rule or local ordinance. A junkyard is presumed to be abandoned if inactive for more than one year.

84.31(4)(c) (c) Every nonconforming junkyard shall be screened, relocated, removed or disposed of within 5 years after it becomes nonconforming. The department shall cause nonconforming junkyards to be screened, relocated, removed or disposed of in accordance with this section and rules adopted under this section.

84.31(4)(d) (d) The department may contract for such services and acquire such property or interests therein as are necessary to accomplish the screening, relocation, removal or disposal of a nonconforming junkyard. Acquisition may be by gift, purchase, exchange or the power of eminent domain under ch. 32. Acquired property may be sold or otherwise disposed of by the department as it deems proper. Disposal of property acquired under this section is not subject to approval by the governor or other state agency.

84.31(4)(e) (e) If a junkyard is screened by the department, the department shall retain title to the screening material where practicable, but the owner and operator of the junkyard shall maintain the screening. Any owner or operator who fails to maintain the screening is subject to the penalty under sub. (6) (c).

84.31(5) (5) Availability of funds. Any other provision of this section to the contrary notwithstanding, no nonconforming junkyard is required to be screened, relocated, removed or disposed of by the department unless there are sufficient state funds appropriated and available to the department for such purposes and unless federal funds have been appropriated and are immediately available to the state for the purpose of federal participation required under 23 USC 136.

84.31(6) (6) Illegal junkyards.

84.31(6)(a)(a) If a junkyard is an illegal junkyard but not a nonconforming junkyard, the department shall give the owner or operator thereof notice of the illegal status of the junkyard. The notice shall specify the respects in which the junkyard is illegal and shall state that unless the junkyard is brought into compliance with the law within 30 days at the expense of the owner or operator, the department shall take one or more of the courses of action authorized in par. (b). The notice shall inform the owner or operator that if he or she requests a hearing on the matter in writing within the 30-day period, a hearing shall be conducted by the division of hearings and appeals as are hearings in contested cases under ch. 227. Requests for hearings shall be served on the department and the division of hearings and appeals.

84.31(6)(b) (b) If the owner or operator of a junkyard is given notice under par. (a) and does not bring the junkyard into compliance within 30 days and a hearing is not requested, or does not bring the junkyard into compliance after a hearing on the matter and a determination that compliance is required, the department may, in addition to any other remedies available under law:

84.31(6)(b)1. 1. Petition a court of appropriate jurisdiction to, and such court shall, issue an order compelling compliance.

84.31(6)(b)2. 2. Enter upon the land where the junkyard is located and relocate, remove or dispose of the junkyard and collect the cost of relocation, removal or disposal from the owner or operator of the junkyard, who shall be jointly and severally liable for such costs.

84.31(6)(b)3. 3. Request the district attorney to commence an action to collect the forfeiture under par. (c).

84.31(6)(c) (c) Any person who owns, establishes or maintains a junkyard in violation of this section or any rule adopted under this section and which is not a nonconforming junkyard may be required to forfeit not less than $25 nor more than $1,000 for each offense. Each day in violation constitutes a separate offense.

84.31(7) (7) Rules. The department may adopt rules to accomplish the purposes of this section and to comply with the requirements of 23 USC 136, as amended, and rules and guidelines adopted thereunder. In interpreting this section, the department may be guided by federal law and interpretations approved by appropriate authorities of the federal government.

84.31(8) (8) Agreements.

84.31(8)(a)(a) The department may enter into agreements with the designated authority of the federal government relating to the control of junkyards and may take such action as is necessary to comply with the terms of such agreements.

84.31(8)(b) (b) The department and another state agency may enter into agreements for the purpose of assigning to the other state agency the responsibility for the administration of this section and rules adopted under this section. To the extent responsibility for administration is assigned to the other agency under such agreements, the other state agency shall have the same powers and duties conferred on the department under this section. The department shall reimburse the other state agency from the appropriation under s. 20.395 (3) (cq) and (cx) for all expenses, including administrative expenses, incurred by the other state agency in connection with the screening, relocation, removal or disposal of junkyards under the authority assigned to the other state agency, except that no moneys may be reimbursed for the acquisition of land or interests in land contrary to s. 86.255.

84.31(9) (9) Other laws. Nothing in this section shall be construed to abrogate or affect any law or ordinance which is more restrictive than this section. The provisions of this section are in addition to and do not supersede the requirements under ss. 59.55 (5), 175.25, 218.205 to 218.23 and 289.05 to 289.32, or rules or ordinances adopted thereunder which apply to junkyards. Provisions of this section apply to any junkyard licensed or permitted by a local unit of government or another state agency.

84.31 History History: 1975 c. 340; 1977 c. 29 ss. 947, 1654 (8) (a), 1656 (43); 1977 c. 377 s. 30; 1979 c. 34 s. 2102 (39) (g), (52) (a); 1981 c. 347 s. 80 (2); 1983 a. 189; 1985 a. 182 s. 57; 1987 a. 351; 1993 a. 16; 1995 a. 201, 227; 1997 a. 35; 1999 a. 9.



84.40 Department; relation to nonprofit corporations.

84.40  Department; relation to nonprofit corporations.

84.40(1)(1) As used in this section, unless the context requires otherwise:

84.40(1)(a) (a) "Existing highways and other improvements," in relation to any conveyance, lease or sublease made under sub. (2) (a), (b) and (c), means any portion of the national system of interstate and defense highways in this state, including all bridges, tunnels, overpasses, underpasses, interchanges, lighting, approaches, signing, weighing stations, administration, storage and other buildings, facilities or appurtenances which in the judgment of the department are needed or useful for interstate highway purposes, and all improvements and additions thereto which were erected, constructed or installed prior to the making of such conveyance, lease or sublease.

84.40(1)(b) (b) "New highways and other improvements," in relation to any conveyance, lease or sublease made under sub. (2) (a), (b) and (c), means any portion of the national system of interstate and defense highways in this state, including all bridges, tunnels, overpasses, underpasses, interchanges, lighting, approaches, signing, weighing stations, administration, storage and other buildings, facilities or appurtenances which in the judgment of the department are needed or useful for interstate highway purposes, and all improvements and additions thereto or to existing interstate highways and other improvements which are erected, constructed or installed after the making of such conveyance, lease or sublease.

84.40(1)(c) (c) "Nonprofit-sharing corporation" means a nonstock corporation which was in existence on May 1, 1967 and was organized under ch. 181 or corresponding prior general corporation laws.

84.40(2) (2) In order to provide new highways or improve existing highways and to enable the construction and financing thereof, to refinance any indebtedness created by a nonprofit corporation for new highways or making additions or improvements to existing highways located on public right-of-way available for highway purposes or on lands owned by the nonprofit corporation, or for any one or more of said purposes, but for no other purpose unless authorized by law, the department:

84.40(2)(a) (a) Subject to any prior action under s. 13.48 (14) (am) or 16.848 (1), may sell and convey to a nonprofit-sharing corporation any public right-of-way available for highway purposes and any existing highways or other improvements thereon owned by the state or under the jurisdiction of the department for such consideration and upon such terms and conditions as the department deems in the public interest.

84.40(2)(b) (b) May lease to a nonprofit-sharing corporation, for terms not exceeding 30 years each, any public right-of-way available for highway purposes and any existing highways or improvements thereon owned by the state or under the jurisdiction of the department upon such terms, conditions and rentals as the department deems in the public interest.

84.40(2)(c) (c) May lease or sublease from such nonprofit-sharing corporation, and make available for public use, any such public right-of-way available for highway purposes and existing highways and other improvements conveyed or leased to such corporations under pars. (a) and (b), and any new highways or other improvements constructed upon such public right-of-way available for highway purposes or upon any other land owned by such corporation, upon such terms, conditions and rentals, subject to available appropriations, as the department deems in the public interest. With respect to any property conveyed to such corporation under par. (a), such lease from such corporation may be subject or subordinated to one or more mortgages of such property granted by such corporation.

84.40(2)(d) (d) Shall enter into lease and sublease agreements under par. (c) for highway projects only when the projects meet the department's standard specifications for road and bridge construction and when arrangements are made that all construction be under the direct supervision of the department.

84.40(2)(e) (e) May establish, operate and maintain highways and other improvements leased or subleased under par. (c).

84.40(2)(f) (f) Shall submit the plans and specifications for all such new highways or other improvements and all conveyances, leases and subleases and purchase agreements made under this subsection to the governor for approval before they are finally adopted, executed and delivered.

84.40(2)(g) (g) May pledge and assign, subject to available appropriations, all moneys provided by law for the purpose of the payment of rentals pursuant to leases and subleases entered into under par. (c) as security for the payment of rentals due and to become due under any lease or sublease of such highways and other improvements made under par. (c).

84.40(2)(h) (h) Shall, upon receipt of notice of any assignment by any such corporation of any lease or sublease made under par. (c), or of any of its rights under any such lease or sublease, recognize and give effect to such assignments, and pay to the assignee thereof rentals or other payments then due or which may become due under any such lease or sublease which has been so assigned by such corporation.

84.40(2)(i) (i) May purchase and acquire from such nonprofit-sharing corporation any right-of-way available for highway purposes and any new highways and other improvements for which leases and subleases have been executed pursuant to par. (c) upon such terms and conditions as the department deems in the public interest.

84.40(3) (3) All lease and sublease agreements executed under this section and all contracts entered into pursuant to the lease and sublease agreements shall be processed, governed by and performed in accordance with all applicable state and federal laws and regulations. Sections 66.0901, 84.015, 84.03 and 84.06 are applicable to all contractual instruments for the construction of highway projects subject to lease and sublease in the same manner as they are applicable to the department.

84.40(4) (4) All conveyances, leases and subleases made under this section shall be made, executed and delivered in the name of the department and signed by the secretary or the secretary's designees.

84.40 History History: 1977 c. 29 ss. 948, 1654 (8) (a); 1981 c. 314; 1993 a. 490; 1999 a. 150 s. 672; 2013 a. 20.



84.41 State liability; applicable laws; tax exemption; securing of federal aids.

84.41  State liability; applicable laws; tax exemption; securing of federal aids.

84.41(1) (1)  Liability of state. The state shall be liable for accrued rentals and for any other default under any lease or sublease executed under s. 84.40 and may be sued therefor on contract as in other contract actions pursuant to ch. 775, but it shall not be necessary for the lessor under any such lease or sublease or any assignee of such lessor or any person or other legal entity on behalf of such lessor to file any claim with the legislature prior to the commencement of any such action. However, the corporation or bondholders may not reenter or take possession of the highway land, easements or structures by reason of any default in the payment of rent or for any other reason.

84.41(2) (2) Application of state laws. All laws of this state including those pertaining to the regulation of motor vehicles and highways, shall apply to the projects subject to lease and sublease executed under s. 84.40.

84.41(3) (3) Employment regulations. Employment regulations set forth in s. 103.50 pertaining to wages and hours shall apply to all projects constructed under s. 84.40 in the same manner as such laws apply to projects on other state highways. Where applicable, the federal wages and hours law known as the Davis-Bacon act shall apply.

84.41(4) (4) Contractor's liens; performance and payment bonds. The provisions of s. 779.15 pertaining to contractor's liens and related matters, and s. 779.14 relating to performance and payment bonds, shall apply in the same manner as such law applies to other state highway construction projects.

84.41(5) (5) Tax exemption. All lands leased and re-leased under any approved project shall be exempt from taxation.

84.41(6) (6) No state debt created. Nothing contained in this section or s. 84.40 shall create a debt of the state.

84.41(7) (7) Securing of federal aids. The department shall do all things necessary to secure federal aids in carrying out the purposes of this section and s. 84.40.

84.41 History History: 1977 c. 29 s. 1654 (8) (a); 1979 c. 32 s. 92 (5), (9).



84.42 Limitations on bonding.

84.42  Limitations on bonding. The department's authority to act under ss. 84.40 and 84.41 is limited to completion of highway I-94 between Tomah and Eau Claire, the interstate bridge, including the approaches, on highway I-94 at Hudson and highway I-90 between Tomah and La Crosse.

84.42 History History: 1977 c. 29 s. 1654 (8) (a).



84.51 Construction of state highways.

84.51  Construction of state highways.

84.51(1) (1) The secretary with approval of the governor and subject to the limits of s. 20.866 (2) (ur), (us) and (uu) may direct that state debt be contracted for the purposes set forth in subs. (2) and (3) subject to the limits set forth in subs. (2) and (3). Said debts shall be contracted in accordance with ch. 18.

84.51(2) (2) It is the intent of the legislature that state debt not to exceed $185,000,000 for the construction of highways be appropriated over a 6-year period except that if funds allocated to any project hereunder are not used for such project or if additional highway construction funds are made available hereunder, they shall first be used for development of state trunk highway 45 from the intersection with highway 41 to and including the West Bend bypass, and except that no funds shall be used for the construction of the proposed Bay freeway and no funds shall be used for the "Augusta Bypass" project in Eau Claire County. Nothing in this section shall be construed so as to allow the redevelopment of state trunk highway 83 in Washington and Waukesha counties. U.S. numbered highway 16 from Tomah to the interchange with I-90 east of Sparta shall be retained as part of the state highway system in the same route as in use on November 1, 1969. The improvement project for state trunk highway 23 from Sheboygan to Fond du Lac shall be undertaken as swiftly as practicable.

84.51(3) (3) It is the intent of the legislature that state debt not to exceed $15,000,000 shall be incurred for the acquisition, construction, reconstruction, resurfacing, development, enlargement or improvement of the connecting highway facility known as the 27th Street viaduct in Milwaukee County.

84.51 History History: 1971 c. 40, 202, 264, 307; 1973 c. 90; 1977 c. 29; 1981 c. 20; 1983 a. 212; 1989 a. 56 s. 259.



84.52 Construction of intrastate and interstate bridges.

84.52  Construction of intrastate and interstate bridges.

84.52(1)(1) The secretary, with the approval of the governor and subject to the limits of s. 20.866 (2) (ug), may direct that state debt be contracted for the construction of bridges as set forth in sub. (2) and subject to the limits set therein. Said debts shall be contracted in accordance with ch. 18.

84.52(2) (2) It is the intent of the legislature that state debt not to exceed $46,849,800 may be incurred for the construction or reconstruction of local bridges as provided by s. 84.11 and interstate bridges as provided by s. 84.12. Construction under this subsection shall be in accordance with the bridge needs of the state as determined in the biennial budget bill.

84.52 History History: 1973 c. 333; 1977 c. 29; 1981 c. 27; 1989 a. 31.



84.53 Matching of federal aid.

84.53  Matching of federal aid.

84.53(1) (1) The secretary with the approval of the governor, subject to the limits of s. 20.866 (2) (ut), may direct that state debt be contracted for the matching of federal aid as set forth in sub. (2) and subject to the limits set therein. Said debt shall be contracted in accordance with ch. 18.

84.53(2) (2) It is the intent of the legislature that state debt not to exceed $10,000,000 may be incurred for the purpose of matching federal aid for the construction of highway facilities.

84.53 History History: 1973 c. 333; 1977 c. 29



84.555 Additional funding of major highway and rehabilitation projects.

84.555  Additional funding of major highway and rehabilitation projects.

84.555(1)(1) Notwithstanding ss. 84.51 and 84.59, major highway projects, as defined under s. 84.013 (1) (a), for the purposes of ss. 84.06 and 84.09, southeast Wisconsin freeway rehabilitation projects under s. 84.014, and state highway rehabilitation projects for the purposes specified in s. 20.395 (3) (cq), may be funded with the proceeds of general obligation bonds issued under s. 20.866 (2) (uum) if all of the following conditions are satisfied:

84.555(1)(a) (a) The department's most recent estimate of the amount of federal funds, as defined in s. 84.03 (2) (a) 1., that the department will be appropriated under s. 20.395 in the current state fiscal year is less than 95% of the amount of federal funds shown in the schedule, as defined in s. 84.03 (2) (a) 2., for the appropriations under s. 20.395 in that fiscal year.

84.555(1)(b) (b) The secretary has submitted a plan to the joint committee on finance for the use of proceeds of general obligation bonds issued under s. 20.866 (2) (uum) and the joint committee on finance has approved the plan, except that the secretary may not submit, and the joint committee on finance may not approve, a plan for the use of an amount of proceeds of general obligation bonds that exceeds the difference between the amount of federal funds, as defined in s. 84.03 (2) (a) 1., actually available to the department to be appropriated under s. 20.395 in the current state fiscal year and the amount of federal funds shown in the schedule, as defined in s. 84.03 (2) (a) 2., for the appropriations under s. 20.395 in that fiscal year.

84.555(1m) (1m) Notwithstanding sub. (1) and ss. 84.51 and 84.59, the proceeds of general obligation bonds issued under s. 20.866 (2) (uum) are allocated for expenditure obligations under s. 84.95 and s. 84.014, the proceeds of general obligation bonds issued under s. 20.866 (2) (uup) may be used to fund expenditure obligations for the Marquette interchange reconstruction project under s. 84.014, for the reconstruction of the I 94 north-south corridor, as defined in s. 84.014 (5m) (ag) 1., for the reconstruction of the Zoo interchange, as defined in s. 84.014 (5m) (ag) 2., for southeast Wisconsin freeway megaprojects under s. 84.0145, and for high-cost state highway bridge projects under s. 84.017, and the proceeds of general obligation bonds issued under s. 20.866 (2) (uur) may be used to fund expenditure obligations for southeast Wisconsin freeway megaprojects under s. 84.0145.

84.555(2) (2) The joint committee on finance may approve, or modify and approve, a plan received under sub. (1) (b) using the procedure specified in s. 84.03 (2) (c). No plan submitted under sub. (1) (b) may be implemented unless the joint committee on finance has approved, or modified and approved, the plan.

84.555(3) (3) The secretary may submit a plan under sub. (1) (b) at any time during a state fiscal year after the condition specified in sub. (1) (a) is satisfied for that fiscal year.

84.555 History History: 2001 a. 109; 2003 a. 33; 2005 a. 25; 2007 a. 20, 100; 2011 a. 32; 2013 a. 20.



84.56 Additional funding for major highway projects.

84.56  Additional funding for major highway projects. Notwithstanding ss. 84.51, 84.53, 84.555, and 84.59, major highway projects, as defined under s. 84.013 (1) (a), for the purposes of ss. 84.06 and 84.09, may be funded with the proceeds of general obligation bonds issued under s. 20.866 (2) (uus).

84.56 History History: 2009 a. 28.



84.57 Additional funding for certain state highway rehabilitation projects.

84.57  Additional funding for certain state highway rehabilitation projects.

84.57(1) (1) Notwithstanding ss. 84.51, 84.53, 84.555, 84.59, and 84.95, and subject to sub. (2), state highway rehabilitation projects for the purposes specified in s. 20.395 (6) (aq) may be funded with the proceeds of general obligation bonds issued under s. 20.866 (2) (uut).

84.57(2) (2) Only state highway reconstruction projects, pavement replacement projects, and bridge replacement projects may be funded with the proceeds of general obligation bonds issued under s. 20.866 (2) (uut).

84.57 History History: 2009 a. 28.



84.59 Funding of transportation facilities and highway projects.

84.59  Funding of transportation facilities and highway projects.

84.59(1)(1) Transportation facilities under s. 84.01 (28) and major highway projects as defined under s. 84.013 (1) (a) for the purposes under ss. 84.06 and 84.09 may be funded with the proceeds of revenue obligations issued subject to and in accordance with subch. II of ch. 18.

84.59(2) (2)

84.59(2)(a)(a) The department may, under s. 18.561 or 18.562, deposit in a separate and distinct fund outside the state treasury, in an account maintained by a trustee, revenues derived under s. 341.25. The revenues deposited are the trustee's revenues in accordance with the agreement between this state and the trustee or in accordance with the resolution pledging the revenues to the repayment of revenue obligations issued under this section.

84.59(2)(b) (b) The department may, under s. 18.562, deposit in a separate and distinct special fund outside the state treasury, in an account maintained by a trustee, revenues derived under ss. 341.09 (2) (d), (2m) (a) 1., (4), and (7), 341.14 (2), (2m), (6) (d), (6m) (a), (6r) (b) 2., (6w), and (8), 341.145 (3), 341.16 (1) (a) and (b), (2), (2e), and (2m), 341.17 (8), 341.19 (1) (a), 341.25, 341.255 (1), (2) (a), (b), and (c), and (5), 341.26 (1), (2), (2m) (am) and (b), (3), (3m), (4), (5), and (7), 341.264 (1), 341.265 (1), 341.266 (2) (b) and (3), 341.268 (2) (b) and (3), 341.269 (2) (b), 341.30 (3), 341.305 (3), 341.307 (4) (a), 341.308 (3), 341.36 (1) and (1m), 341.51 (2), and 342.14 and from any payments received with respect to agreements or ancillary arrangements entered into under s. 18.55 (6) with respect to revenue obligations issued under this section. The revenues deposited are the trustee's revenues in accordance with the agreement between this state and the trustee or in accordance with the resolution pledging the revenues to the repayment of revenue obligations issued under this section. Revenue obligations issued for the purposes specified in sub. (1) and for the repayment of which revenues are deposited under this paragraph are special fund obligations, as defined in s. 18.52 (7), issued for special fund programs, as defined in s. 18.52 (8).

84.59(3) (3) The secretary may pledge revenues received or to be received in any fund established under sub. (2) to secure revenue obligations issued under this section. The pledge shall provide for the transfer to this state of all pledged revenues, including any interest earned on the revenues, which are in excess of the amounts required to be paid under s. 20.395 (6) (as). The pledge shall provide that the transfers be made at least twice yearly, that the transferred amounts be deposited in the transportation fund and that the transferred amounts are free of any prior pledge.

84.59(4) (4) The department shall have all other powers necessary and convenient to distribute the pledged revenues and to distribute the proceeds of the revenue obligations in accordance with subch. II of ch. 18.

84.59(5) (5) The department may enter into agreements with the federal government or its agencies, political subdivisions of this state or private individuals or entities to insure or in any other manner provide additional security for the revenue obligations issued under this section.

84.59(6) (6) The building commission may contract revenue obligations when it reasonably appears to the building commission that all obligations incurred under this section can be fully paid from moneys received or anticipated and pledged to be received on a timely basis. Except as provided in this subsection, the principal amount of revenue obligations issued under this section may not exceed $3,768,059,300, excluding any obligations that have been defeased under a cash optimization program administered by the building commission, to be used for transportation facilities under s. 84.01 (28) and major highway projects for the purposes under ss. 84.06 and 84.09. In addition to the foregoing limit on principal amount, the building commission may contract revenue obligations under this section as the building commission determines is desirable to refund outstanding revenue obligations contracted under this section, to make payments under agreements or ancillary arrangements entered into under s. 18.55 (6) with respect to revenue obligations issued under this section, and to pay expenses associated with revenue obligations contracted under this section.

84.59(7) (7) Unless otherwise expressly provided in resolutions authorizing the issuance of revenue obligations or in other agreements with the holders of revenue obligations, each issue of revenue obligations under this section shall be on a parity with every other revenue obligation issued under this section and in accordance with subch. II of ch. 18.

84.59 History History: 1983 a. 27, 212; 1985 a. 29; 1987 a. 27; 1989 a. 31; 1991 a. 39; 1993 a. 16; 1995 a. 113; 1997 a. 27; 1999 a. 9; 2001 a. 16; 2003 a. 33; 2005 a. 25; 2007 a. 20; 2009 a. 28, 135; 2011 a. 32; 2013 a. 20.



84.60 Bikeways.

84.60  Bikeways.

84.60(1)(1) In this section:

84.60(1)(a) (a) "Bikeway" means a public path, trail, lane or other way, including structures, traffic control devices and related support facilities and parking areas, designated for use by bicycles, electric personal assistive mobility devices, and other vehicles propelled by human power. The term also includes "bicycle lane" as defined in s. 340.01 (5e) and "bicycle way" as defined in s. 340.01 (5s).

84.60(1)(b) (b) "Highway" means any state trunk highway, national parkway, expressway, interstate highway or freeway.

84.60(2) (2) The department may establish a bikeway separately or in conjunction with any existing highway.

84.60(3) (3) Bikeways established under this section shall be considered highways for the purposes of ss. 84.06, 84.07 and 84.09.

84.60 History History: 1977 c. 29; 2001 a. 90.



84.95 General obligation bonding for highway rehabilitation projects.

84.95  General obligation bonding for highway rehabilitation projects. Notwithstanding ss. 84.51, 84.53, and 84.59, state highway rehabilitation projects for the purposes specified in s. 20.395 (3) (cq) may, under s. 84.555, be funded with the proceeds of general obligation bonds issued under s. 20.866 (2) (uum) and such projects may be funded with the proceeds of general obligation bonds issued under s. 20.866 (2) (uur).

84.95 History History: 2003 a. 33; 2005 a. 25.






85. Department of transportation.

85.01 Definitions.

85.01  Definitions. In this chapter:

85.01(1) (1) "Department" means the department of transportation.

85.01(2) (2) "Division of hearings and appeals" means the division of hearings and appeals in the department of administration.

85.01(2m) (2m) "Operator" has the meaning given in s. 340.01 (41).

85.01(3) (3) "Rail property" means all fixed property, real or personal, used in operating a railroad.

85.01(4) (4) "Rail property improvements" means rails, ties, switches, spurs, buildings, signals, trestles, bridges and other property, exclusive of land, that may be used in operating a railroad.

85.01(5) (5) "Railroad" means a railroad as defined in s. 195.02 (1) and any company, association, corporation or person managing, maintaining, operating or in possession of a railroad in whole or in part within this state whether as owner, contractor, lessee, mortgagee, trustee, assignee or receiver.

85.01(7) (7) "Railway" means a corporation described in s. 193.01, 1983 stats.

85.01(8) (8) "Secretary" means the secretary of transportation.

85.01 History History: 1971 c. 125 s. 417; Stats. 1971 s. 85.01; 1973 c. 90; 1977 c. 29; 1981 c. 347; 1983 a. 27 ss. 1332, 1333, 1339, 1344, 1345; 1985 a. 29, 135; 1985 a. 187 s. 45; 1993 a. 16; 2003 a. 297; 2005 a. 179.



85.013 Hearings.

85.013  Hearings.

85.013(1)(1) Except as provided in sub. (2), any hearing under s. 227.42 granted by the department may be conducted before the division of hearings and appeals which shall decide the matter.

85.013(2) (2)

85.013(2)(a)(a) The secretary shall designate employees of the department as hearing examiners to preside over all hearings arising under ch. 344.

85.013(2)(b) (b) Any hearing under s. 227.42 shall be held before the tax appeals commission under s. 73.01 if the hearing concerns an additional assessment, refund or denial of refund under any of the following:

85.013(2)(b)1. 1. The international registration plan under s. 341.405.

85.013(2)(b)2. 2. A fuel tax agreement under s. 341.45.

85.013 History History: 1993 a. 16; 1999 a. 145.



85.015 Transportation assistance contracts.

85.015  Transportation assistance contracts. All contracts entered into under this chapter to provide financial assistance in the areas of railroads, urban mass transit, specialized transportation, and harbors are subject to ss. 16.528, 16.752, and 16.753 but are exempt from ss. 16.70 to 16.75, 16.755 to 16.82, 16.85 to 16.87, and 16.875 to 16.89.

85.015 History History: 1981 c. 20; 1985 a. 300; 1989 a. 345; 2005 a. 410.



85.02 Planning, promotion and protection.

85.02  Planning, promotion and protection.

85.02(1) (1) The department may direct, undertake and expend state and federal aid for planning, promotion and protection activities in the areas of highways, motor vehicles, traffic law enforcement, aeronautics and astronautics, railroads, waterways, specialized transportation services, mass transit systems and for any other transportation mode. All state, regional and municipal agencies and commissions created under authority of law shall to the extent practicable, when dealing with transportation, follow the recommendations made by the secretary.

85.02(2) (2) The department shall implement the policy specified in s. 1.12 (6) in making all decisions, orders, and rules affecting the siting of new electric transmission facilities.

85.02 History History: 1973 c. 90; 1979 c. 34; 1981 c. 20; 2003 a. 89; 2005 a. 335.



85.0205 Expenditures for aesthetic elements.

85.0205  Expenditures for aesthetic elements.

85.0205(1)(1) Except as provided in subs. (2) and (3), the department may not expend more than 1.5 percent of the project costs of any highway improvement project on elements that the department determines are primarily related to the aesthetic preferences of communities adjacent to the project, generally known as community sensitive solutions.

85.0205(2) (2) Subsection (1) does not apply if any of the following apply:

85.0205(2)(a) (a) The elements are included in a federal record of decision or similar federal project approval issued prior to July 2, 3013.

85.0205(2)(b) (b) The inclusion of the elements is required to receive approval for the use of federal funds on the project.

85.0205(3) (3) The department may expend more than the amount permitted under sub. (1) if the expenditures in excess of the amount permitted are reimbursed by another party.

85.0205 History History: 2013 a. 20.



85.021 Transportation alternatives program.

85.021  Transportation alternatives program.

85.021(1) (1)  Definitions. In this section:

85.021(1)(a) (a) "Eligible entity" has the meaning given in 23 USC 213 (c) (4) (B).

85.021(1)(b) (b) "Transportation alternatives" has the meaning given in 23 USC 101 (a).

85.021(2) (2) Program.

85.021(2)(a)(a) The department may administer a program to award grants of assistance to any eligible entity for transportation alternatives activities consistent with federal regulations promulgated under 23 USC 213. The grants shall be awarded from the appropriations under s. 20.395 (2) (js), (jv), and (jx).

85.021(2)(b) (b) Any project for which a grant is awarded under par. (a) shall be commenced within 4 years from the date that the grant is awarded. For purposes of this paragraph, a planning project is commenced when a planning study is begun and an infrastructure project is commenced when construction is begun.

85.021 History History: 2013 a. 20.



85.022 Multimodal transportation studies.

85.022  Multimodal transportation studies.

85.022(1) (1) The department shall administer a program to study multimodal transportation. The department may make grants or pay contract costs from the appropriations under s. 20.395 (2) (hq) and (hx) for multimodal transportation studies and preliminary engineering of public transportation projects. The department may provide grants or contract with any person under this section to study interurban and intraurban area multimodal transportation, including an analysis of the potential impact of a transportation facility on local and statewide economic development. A study may consider any of the following:

85.022(1)(a) (a) Present and future transit ridership.

85.022(1)(b) (b) Existing railroad and other transportation right-of-way and potential right-of-way availability.

85.022(1)(c) (c) The capacity of alternative transit facilities.

85.022(1)(d) (d) Parking availability.

85.022(1)(e) (e) Plans for completing transit projects.

85.022(1)(f) (f) The creation of a regional operating authority.

85.022(1)(g) (g) Analysis of alternative means of financing, including public and private cost-sharing.

85.022(1)(h) (h) Coordination of rail passenger services with existing publicly operated mass transit systems.

85.022(1)(i) (i) Technologies, costs, benefits and projected ridership of conventional rail passenger service, or of high-speed rail service.

85.022(1)(j) (j) Express bus service.

85.022(1)(k) (k) Commuter rail service.

85.022(1)(L) (L) Travel data.

85.022(1)(m) (m) Urban rail transit systems.

85.022(2) (2)

85.022(2)(a)(a) The department shall study high-speed rail service in the southern transportation corridor between this state and the state of Minnesota.

85.022(2)(b) (b)

85.022(2)(b)1.1. Except as provided in subd. 2., funds may be expended under par. (a) only to match funds, at the ratio of 1 to 1, from the state of Minnesota for the study.

85.022(2)(b)2. 2. No funds may be expended under par. (a) unless the federal government contributes funds for a study under par. (a) in an amount equal to the total amount of funds from this state and the state of Minnesota for the study.

85.022(3) (3) A recipient of funding under this section shall make the results of its study available to any interested city, village, town or county.

85.022 History History: 1989 a. 31; 1991 a. 39; 1993 a. 16, 246; 1995 a. 113; 2005 a. 25; 2009 a. 28.



85.023 Planning for bicycle facilities.

85.023  Planning for bicycle facilities. The department shall assist any regional or municipal agency or commission in the planning, promotion and development of bikeways as defined in s. 84.60 (1) (a). The department shall draft model local zoning ordinances for the planning, promotion and development of bikeways and bicycle racks.

85.023 History History: 1979 c. 221.



85.025 Highway and bridge projects.

85.025  Highway and bridge projects. The department shall adopt by rule criteria for selecting and evaluating all highway and bridge projects which are constructed from the appropriations under s. 20.395 (3) (bq), (bv), (bx), (cq), (cv) and (cx).

85.025 History History: 1979 c. 221, 355; 1991 a. 39.



85.028 Milwaukee east-west transportation corridor.

85.028  Milwaukee east-west transportation corridor. Upon implementation of a funding source to provide local funds for a Milwaukee east-west transportation corridor project, local units of government that will be affected by such a project shall reimburse the transportation fund for 50% of the nonfederal share of preliminary engineering costs relating to a Milwaukee east-west transportation corridor project.

85.028 History History: 1993 a. 437 ss. 180, 267, 268; 1999 a. 85.



85.03 Federal reduction or termination of aid.

85.03  Federal reduction or termination of aid. All appropriations made to the department under s. 20.395 are subject to the specific provision that if federal government funding of any portion of a program under s. 20.395 is reduced or terminated, the secretary may terminate or reduce state participation in the program in such proportion as the secretary considers appropriate.

85.03 History History: 1971 c. 125 s. 417; Stats. 1971 s. 85.02; 1973 c. 90 ss. 397e, 560 (4); Stats. 1973 s. 85.03; 1991 a. 316.



85.035 Reduction of department appropriations.

85.035  Reduction of department appropriations. Subject to s. 85.62, where the secretary deems that economic conditions warrant, the secretary, in conjunction with submission of estimates under s. 16.50, may recommend to the secretary of administration that authorized department appropriations be reduced to reflect revenue deficiencies.

85.035 History History: 1977 c. 29; 1981 c. 30; 2007 a. 20; 2009 a. 178.



85.04 Acquisition of replacement lands.

85.04  Acquisition of replacement lands. If federal law prohibits the acquisition of lands determined by the secretary to be necessary for transportation purposes unless replacement lands are provided, the department may acquire by gift, devise, purchase or condemnation any lands or interests in lands necessary to satisfy the replacement requirement.

85.04 History History: 1977 c. 418.

85.04 Annotation This section applies only when federal law requires acquisition of replacement lands. When acquiring replacement lands is one option for gaining federal approval, this section does not apply. Mitton v. Transportation Dept. 179 Wis. 2d 321, 507 N.W.2d 126 (Ct. App. 1993). Affirmed on other grounds. Mitton v. Transportation Dept. 184 Wis. 2d 738, 516 N.W.2d 709 (1994).



85.05 Evaluation of proposed major highway projects.

85.05  Evaluation of proposed major highway projects. The department by rule shall establish a procedure for numerically evaluating projects considered for enumeration under s. 84.013 (3) as a major highway project. The evaluation procedure may include any criteria that the department considers relevant. The rules shall establish a minimum score that a project shall meet or exceed when evaluated under the procedure established under this section before the department may recommend the project to the transportation projects commission for consideration under s. 13.489 (4). This section does not apply to major highway projects identified in s. 84.013 (3) (ad).

85.05 History History: 1997 a. 86; 1999 a. 9; 2011 a. 32.



85.052 Change management system for major highway projects.

85.052  Change management system for major highway projects. The department shall develop and implement a change management system for providing fiscal and management oversight for all major highway projects funded from any appropriation specified in s. 84.013 (2) (a).

85.052 History History: 2003 a. 217.



85.055 Passenger railroad station improvements.

85.055  Passenger railroad station improvements.

85.055(1)(1) In this section, "Local governmental unit" means a city, village, town or county or an agency or subdivision of a city, village, town or county.

85.055(2) (2) The department shall administer a passenger railroad station improvement grant program. From the appropriation under s. 20.395 (2) (ct), the department shall award grants to local governmental units or private entities for the construction or rehabilitation of passenger railroad stations along existing or proposed rail passenger routes. The amount of a grant awarded under this section shall be limited to an amount equal to 33% of the cost of the project or $60,000, whichever is less.

85.055(3) (3) The department may not award a grant under this section to a public entity unless the governing body of the city, town, village or county has adopted a resolution supporting the proposed project.

85.055 History History: 1999 a. 9.



85.06 Rail passenger service assistance and promotion.

85.06  Rail passenger service assistance and promotion.

85.06(1)(1)  Definitions. In this section:

85.06(1)(a) (a) "Amtrak" means the national railroad passenger corporation.

85.06(1)(b) (b) "Local governmental unit" has the meaning given in s. 59.72 (1) (c).

85.06(2) (2) Program. The department shall administer a rail passenger service assistance and promotion program and may do any of the following:

85.06(2)(a) (a) Conduct financial and technical planning for rail passenger service in this state and evaluate existing rail passenger service.

85.06(2)(b) (b) Contract with Amtrak, railroads or other persons to provide rail passenger service or support services, equipment, station improvements, passenger platforms, equipment maintenance shops, parking areas or other support facilities for rail passenger service. The contract may provide for the sale or lease of any equipment or facilities acquired by the department under par. (g). Notwithstanding s. 16.75 (1) and (2m), the department may contract under this paragraph without competitive bidding or competitive sealed proposals.

85.06(2)(c) (c) Consult with other states and with local governmental units regarding service levels for additional rail passenger service in this state.

85.06(2)(d) (d) Monitor the quality of rail passenger service in this state.

85.06(2)(e) (e) Conduct or contract for marketing studies and promotional activities to increase rail passenger service ridership in this state, to identify potential riders and to educate the public about the availability and advantages of rail passenger service.

85.06(2)(f) (f) Apply for and accept federal funds for rail passenger service.

85.06(2)(g) (g) Acquire equipment or facilities for the purpose of providing rail passenger service or support services for rail passenger service.

85.06(2)(h) (h) Enter into agreements with other states to assist or promote rail passenger service.

85.06 History History: 1991 a. 39; 1995 a. 113, 201; 1997 a. 27.



85.061 Rail passenger route development.

85.061  Rail passenger route development.

85.061(1) (1)  Definition. In this section, "Amtrak" means the national railroad passenger corporation.

85.061(2) (2) Legislative findings. The legislature finds that private capital and local governmental financial and technical resources are unable to fully meet the transportation needs of all citizens. It is determined that the program authorized under this section, including the improvement of the property or facilities of a railroad, whether publicly or privately owned, is a legitimate governmental function serving proper public purposes.

85.061(3) (3) Program.

85.061(3)(a)(a) The department shall administer a rail passenger route development program. From the appropriation under s. 20.866 (2) (up), the department may fund any of the following:

85.061(3)(a)1. 1. Capital costs related to Amtrak service extension routes or other rail service routes between the cities of Milwaukee and Madison, between the cities of Milwaukee and Green Bay, between the cities of Milwaukee and Chicago, between the cities of Madison and Eau Claire, and between the cities of Madison and La Crosse. Any route between the cities of Milwaukee and Green Bay funded under the program shall provide service to population centers along the route in a manner that makes the route most economically feasible.

85.061(3)(a)2. 2. Railroad track or rail passenger station improvements related to an Amtrak service extension route between the city of Milwaukee and Waukesha County, or the establishment of commuter rail service between these jurisdictions.

85.061(3)(a)3. 3. Rail passenger station improvements related to an existing rail passenger service.

85.061(3)(b) (b) The department may not use any proceeds from the bond issue authorized under s. 20.866 (2) (up) unless the joint committee on finance approves the use of the proceeds and, with respect to a route under par. (a) 1. or 2., the department submits evidence to the joint committee on finance that Amtrak or the applicable railroad has agreed to provide rail passenger service on that route. The department may contract with Amtrak, railroads or other persons to perform the activities under the program.

85.061 History History: 1993 a. 16; 1995 a. 113; 1997 a. 27; 2007 a. 20.



85.062 Major transit capital improvement projects.

85.062  Major transit capital improvement projects.

85.062(1)(1) In this section, "major transit capital improvement project" means a project that has a total cost of more than $5,000,000 and which involves any of the following:

85.062(1)(a) (a) Construction of a separate roadway designated for use by buses or other high-occupancy modes of travel.

85.062(1)(b) (b) Initial construction or expansion of a light rail transit system.

85.062(1)(c) (c) Initial construction or expansion of a commuter rail transit system. In this paragraph, "commuter rail" has the meaning given in s. 85.064 (1) (a).

85.062(2) (2) No major transit capital improvement project may be constructed using any state transportation revenues unless the major transit capital improvement project is specifically enumerated in a list under sub. (3). Notwithstanding s. 84.013 (4), a major transit capital improvement project that is enumerated under sub. (3) may be constructed without being included in the list of major highway projects under s. 84.013 (3).

85.062(3) (3) The department may proceed with construction of the following major transit capital improvement projects:

85.062(3)(a) (a) The Dane County commuter rail project.

85.062(3)(b) (b) Any project resulting from the Milwaukee Downtown Transit Connector Study of the Wisconsin Center District.

85.062 History History: 1993 a. 437; 2003 a. 33; 2009 a. 28; 2011 a. 32.



85.064 Commuter rail transit system development.

85.064  Commuter rail transit system development.

85.064(1)(1) In this section:

85.064(1)(a) (a) "Commuter rail" means rail passenger service, operating primarily on a dedicated right-of-way on existing railroad tracks used for rail freight service or intercity rail passenger service between and within metropolitan and suburban areas, connecting these areas with large business or urban centers in this state or another. Commuter rail usually operates during peak travel times with limited stops and in conjunction with other transit modes as part of a regional transit system.

85.064(1)(b) (b) "Political subdivision" means any city, village, town, county, or transit commission organized under s. 59.58 (2) or 66.1021 or recognized under s. 66.0301 within this state.

85.064(2) (2)

85.064(2)(a)(a) The department shall administer a commuter rail transit system development grant program. From the appropriations under s. 20.395 (2) (ct), (cu), the department may award grants to political subdivisions for the development or extension of commuter rail transit systems in this state.

85.064(2)(b) (b) Upon completion of a planning study to the satisfaction of the department, any political subdivision may apply to the department for a grant for the purpose specified in par. (a). No grant may be awarded under this section for a project unless the project meets the eligibility criteria established by the department under sub. (3).

85.064(2)(c) (c) The amount of a grant awarded under this section shall be limited to an amount equal to 50% of the portion of the project cost in excess of the federal aid funding for the project or 25% of the total project cost, whichever is less.

85.064(3) (3) The department shall prescribe the form, nature, and extent of information that shall be contained in applications for grants under this section and shall establish criteria for evaluating applications and determining eligibility for the award of grants under this section.

85.064 History History: 2003 a. 33; 2005 a. 25; 2009 a. 28; 2011 a. 32.



85.065 Urban rail line relocations.

85.065  Urban rail line relocations.

85.065(1) (1)

85.065(1)(a)(a) Any county, city, village, town or combination thereof may apply to the department for a study of the cost and benefits of the location and form of railroad lines, associated facilities, and railroad operations within an urban area. Upon receiving such application, the department may undertake or contract for a study to determine the extent to which the existing location of such lines, facilities and operations serves the public interests in:

85.065(1)(a)1. 1. Reliable, economical and expeditious commercial transportation;

85.065(1)(a)2. 2. Safe and orderly movement of pedestrian and vehicular traffic;

85.065(1)(a)3. 3. Coordinated and environmentally sound planning for development or preservation of the area; and

85.065(1)(a)4. 4. Conservation of scarce land or energy resources.

85.065(1)(b) (b) The study shall be performed in consultation with the applicant and other interested parties and shall result in a report describing alternatives to the existing location and form of such railroad lines, facilities and operations which assesses each alternative in light of those criteria.

85.065 History History: 1977 c. 29.



85.067 Midwest interstate passenger rail compact.

85.067  Midwest interstate passenger rail compact. The midwest interstate passenger rail compact is enacted into law and entered into by this state with all other states legally joining therein substantially in the following form:

MIDWEST INTERSTATE
PASSENGER RAIL COMPACT

The contracting states solemnly agree:

85.067(1) (1) Article I — Statement of Purpose. Through joint or cooperative action, the purposes of this compact are to do all of the following:

85.067(1)(a) (a) Promote development and implementation of improvements to intercity passenger rail service in the midwest.

85.067(1)(b) (b) Coordinate interaction among elected state officials in the midwest and their designees on passenger rail issues.

85.067(1)(c) (c) Promote development and implementation of long-range plans for high-speed passenger rail service in the midwest and among other regions of the United States.

85.067(1)(d) (d) Work with the public and private sectors at the federal, state, and local levels to ensure coordination among the various entities having an interest in passenger rail service and to promote interests of the midwestern region regarding passenger rail.

85.067(1)(e) (e) Support efforts of transportation agencies that are involved in developing and implementing passenger rail service in the midwest.

85.067(2) (2) Article II — Establishment of the Commission. To further the purposes of this compact, a midwest interstate passenger rail commission, hereinafter called "the commission," is created to carry out the duties specified in this compact.

85.067(3) (3) Article III — Commission Membership.

85.067(3)(a)(a) The commission shall consist of 4 resident members of each state as follows:

85.067(3)(a)1. 1. The governor or the governor's designee who shall serve during the term of office of the governor, or until a successor is named;

85.067(3)(a)2. 2. Two legislators, one from each house (or 2 legislators from any unicameral legislature), who shall serve 2-year terms, or until successors are appointed, and who shall be appointed by the appropriate appointing authority in each house of the legislature; and

85.067(3)(a)3. 3. One member of the private sector who shall be appointed by the governor and shall serve during the tenure of office of the governor, or until a successor is named.

85.067(3)(am) (am) All vacancies shall be filled in accordance with the laws of the appointing states. Any commissioner appointed to fill a vacancy shall serve until the end of the incomplete term. Each member state shall have equal voting privileges, as determined by the bylaws of the commission.

85.067(3)(b) (b) The manner of appointment of commission members, terms of office consistent with the terms of this compact, provisions for removal and suspension, and manner of appointment to fill vacancies shall be determined by each party state under its laws, but each commissioner shall be a resident of the state of appointment.

85.067(3)(c) (c) All members of the commission shall serve without compensation from the commission.

85.067(4) (4) Article IV — Powers and Duties of the Commission.

85.067(4)(a)(a) The duties of the commission are to:

85.067(4)(a)1. 1. Advocate for the funding and authorization necessary to make passenger rail improvements a reality for the region.

85.067(4)(a)2. 2. Identify and seek to develop ways that states can form partnerships, including with rail industry and labor, to implement improved passenger rail service in the region.

85.067(4)(a)3. 3. Seek development of a long-term, interstate plan for high-speed passenger rail service implementation.

85.067(4)(a)4. 4. Cooperate with other agencies, regions, and entities to ensure that the midwest is adequately represented and integrated into national plans for passenger rail development.

85.067(4)(a)5. 5. Adopt bylaws governing the activities and procedures of the commission, and addressing, among other subjects, the powers and duties of officers, the voting rights of members of the commission, voting procedures, commission business, and any other purposes necessary to fulfill the duties of the commission.

85.067(4)(a)6. 6. Expend such funds as required to carry out the powers and duties of the commission.

85.067(4)(a)7. 7. Report on the activities of the commission to the legislatures and governors of the member compacting states on an annual basis.

85.067(4)(b) (b) In addition to its exercise of the duties specified in par. (a), the commission is empowered to:

85.067(4)(b)1. 1. Provide multistate advocacy necessary to implement passenger rail systems or plans, as approved by the commission.

85.067(4)(b)2. 2. Work with local elected officials, economic development planning organizations, and similar entities to raise the visibility of passenger rail service benefits and needs.

85.067(4)(b)3. 3. Educate other state officials, federal agencies, other elected officials, and the public on the advantages of passenger rail as an integral part of an intermodal transportation system in the region.

85.067(4)(b)4. 4. Work with federal agency officials and members of congress to ensure the funding and authorization necessary to develop a long-term, interstate plan for high-speed passenger rail service implementation.

85.067(4)(b)5. 5. Make recommendations to member states.

85.067(4)(b)6. 6. If requested by each state participating in a particular project and under the terms of a formal agreement approved by the participating states and the commission, implement or provide oversight for specific rail projects.

85.067(4)(b)7. 7. Establish an office and hire staff as necessary.

85.067(4)(b)8. 8. Contract for or provide services.

85.067(4)(b)9. 9. Assess dues, in accordance with the terms of this compact.

85.067(4)(b)10. 10. Conduct research.

85.067(4)(b)11. 11. Establish committees.

85.067(5) (5) Article V — Officers. The commission shall elect annually, from among its members, a chairperson, a vice chairperson who shall not be a resident of the state represented by the chairperson, and other officers as approved by the commission in its bylaws. The officers shall perform the functions and exercise the powers that are specified in the bylaws of the commission.

85.067(6) (6) Article VI — Meetings and Commission Administration.

85.067(6)(a)(a) The commission shall meet at least once in each calendar year, and at such other times as may be determined by the commission.

85.067(6)(b) (b) Commission business shall be conducted in accordance with the procedures and voting rights specified in the bylaws of the commission.

85.067(7) (7) Article VII — Finance.

85.067(7)(a)(a) Except as otherwise provided for, the moneys necessary to finance the general operations of the commission in carrying forth its duties, responsibilities, and powers as stated herein shall be appropriated to the commission by the compacting states, when authorized by the respective legislatures, by equal apportionment among the compacting states. Nothing in this compact shall be construed to commit a member state to participate in financing a rail project except as provided by law of a member state.

85.067(7)(b) (b) The commission may accept, for any of its purposes and functions, donations, gifts, grants, and appropriations of money, equipment, supplies, materials, and services from the federal government, from any party state or from any department, agency, or municipality thereof, or from any institution, person, firm, or corporation.

85.067(7)(c) (c) All expenses incurred by the commission in executing the duties imposed upon it by this compact shall be paid by the commission out of the funds available to it. The commission shall not issue any debt instrument. The commission shall submit to the officer designated by the laws of each party state, periodically as required by the laws of each party state, a budget of its actual past and estimated future expenditures.

85.067(8) (8) Article VIII — Enactment, Effective Date, and Amendments.

85.067(8)(a)(a) The states of Illinois, Indiana, Iowa, Kansas, Michigan, Minnesota, Missouri, Nebraska, North Dakota, Ohio, South Dakota, and Wisconsin are eligible to join this compact. Upon approval of the commission, according to its bylaws, other states may also be declared eligible to join the compact.

85.067(8)(b) (b) As to any eligible party state, this compact shall become effective when its legislature shall have enacted the same into law, provided that the compact shall not become initially effective until enacted into law by any 3 party states incorporating the provisions of this compact into the laws of such states.

85.067(8)(c) (c) Amendments to the compact shall become effective upon their enactment by the legislatures of all compacting states.

85.067(9) (9) Article IX — Withdrawal, Default, and Termination.

85.067(9)(a)(a) Withdrawal from this compact shall be by enactment of a statute repealing the same and shall take effect one year after the effective date of such statute. A withdrawing state shall be liable for any obligations that it may have incurred prior to the effective date of withdrawal.

85.067(9)(b) (b) If any compacting state shall at any time default in the performance of any of its obligations, assumed or imposed, in accordance with the provisions of this compact, all rights, privileges, and benefits conferred by this compact or agreements hereunder shall be suspended from the effective date of such default as fixed by the commission, and the commission shall stipulate the conditions and maximum time for compliance under which the defaulting state may resume its regular status. Unless such default shall be remedied under the stipulations and within the time period set forth by the commission, this compact may be terminated with respect to such defaulting state by affirmative vote of a majority of the other commission members. Any such defaulting state may be reinstated, upon vote of the commission, by performing all acts and obligations as stipulated by the commission.

85.067(10) (10) Article X — Construction and Severability. The provisions of this compact entered into hereunder shall be severable and, if any phrase, clause, sentence, or provision of this compact is declared to be contrary to the constitution of any compacting state or of the United States or the applicability thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this compact entered into hereunder shall be held contrary to the constitution of any compacting state, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters. The provisions of this compact entered into pursuant hereto shall be liberally construed to effectuate the purposes thereof.

85.067 History History: 2007 a. 117.



85.07 Highway safety coordination.

85.07  Highway safety coordination.

85.07(1) (1)  Duties. The secretary, under the direction of the governor, shall coordinate the highway safety activities of the various agencies of state government; evaluate and make recommendations to the governor with respect to program proposals submitted by state agencies and political subdivisions for federal and state funds in conjunction with the federal highway safety program; advise the governor on matters relating to highway safety and the implementation of the federal highway safety program in this state; and assist governmental units and private organizations in the planning and execution of programs relating to highway safety.

85.07(2) (2) Council on highway safety. The council on highway safety shall confer with the secretary or the secretary's designee on matters of highway safety and with respect to the functions of the secretary, under the direction of the governor, and shall advise the secretary on such matters. The council shall meet with the secretary or the secretary's designee at least once each quarter.

85.07(3) (3) Information; reports; recommendation. The secretary shall furnish all information requested by the governor or by any member of the legislature, and shall report biennially in accordance with s. 15.04 (1) (d), including therein a report relating to the implementation of the comprehensive highway safety program in this state. This report shall include but not be limited to:

85.07(3)(a) (a) Current statistical information on motor vehicle accidents, injuries and deaths and their related causation factors.

85.07(3)(am) (am) An assessment of the impact of mental and physical impairments upon the ability of a driver to exercise reasonable control over a motor vehicle.

85.07(3)(b) (b) The implementation of highway safety performance standards promulgated by the state or federal government.

85.07(3)(c) (c) A general accounting of all state or federal funds expended in implementing the comprehensive highway safety program.

85.07(3)(d) (d) Recommendations for additional legislation, programs and funds necessary for the effective implementation of a comprehensive highway safety program.

85.07(3)(e) (e) Current statistical information compiled from the information submitted under sub. (8) (b).

85.07(4) (4) Bicycle rules. The department shall publish literature setting forth the state rules governing bicycles and their operation and shall distribute and make such literature available without charge to local enforcement agencies, safety organizations, and schools and to any other person upon request.

85.07(6) (6) Drinking age study. The department shall study the impact of raising the legal drinking age to 21 and report the results of its study to the chief clerk of each house of the legislature for distribution to the legislature under s. 13.172 (2) by January 1, 1988, 1989, 1990 and 1991. All other state agencies shall cooperate with the department in conducting the study. The department shall study the effect of the change in the drinking age on all of the following:

85.07(6)(a) (a) Motor vehicle accident and fatality rates for persons 16 to 26 years of age including blood alcohol content and time and location of accidents.

85.07(6)(b) (b) Alcohol and other drug use by persons 10 to 21 years of age.

85.07(6)(c) (c) Per capita alcohol beverages consumption in this state.

85.07(6)(d) (d) Arrests and other enforcement actions by law enforcement agencies and universities related to alcohol and other drug use by persons 12 to 26 years of age.

85.07(6)(e) (e) Referrals and admissions of persons 12 to 21 years of age to alcohol treatment programs and facilities.

85.07(6)(f) (f) Alcohol and other drug related utilization of crisis services and suicide rates of persons 12 to 21 years of age.

85.07(7) (7) Federal funds.

85.07(7)(a)(a) The department shall annually prepare a plan to use, for purposes of state and local emergency medical services, at least 25% of any federal funds transferred under 23 USC 153 (h). The department shall prepare the plan after consulting with the council on highway safety, the department of health services and the emergency medical services board. Funds expended under the plan may not be used to supplant other federal and state funds used for emergency medical services purposes. Funds may not be expended under the plan unless any necessary federal approval of the plan has been obtained.

85.07(7)(b) (b) When evaluating and selecting proposed hazard elimination projects to be funded using federal funds available under 23 USC 152, the department shall consider the reduction in motor vehicle accidents that will result from the proposed projects, except that, if a proposed project will reduce the response time of emergency vehicles, the department shall consider both the reduction in motor vehicle accidents that will result from the proposed project and the public safety benefits that will result from a reduction in the response time of emergency vehicles.

85.07(8) (8) Police pursuit information.

85.07(8)(a)(a) In this subsection, "police pursuit" means an active attempt by a traffic officer in a police vehicle to apprehend one or more occupants of a moving motor vehicle, the operator of which is resisting apprehension by disregarding the officer's visual or audible signal to stop his or her vehicle, increasing the speed of the vehicle or extinguishing the lights of the vehicle.

85.07(8)(b) (b) Not later than August 15 of each year, each law enforcement agency, as defined in s. 165.83 (1) (b), that uses police vehicles shall report to the department, on a form prescribed by the department, information on police pursuit engaged in during the preceding 12 months by law enforcement officers employed by that agency. The information shall include the circumstances of the police pursuit, including the distance, location and maximum speed of the pursuit; the reasons for commencing the police pursuit; and the outcome of the police pursuit, including the number if any of resulting deaths or great bodily injuries and an estimate of the value of any resulting property damage, if any. The department shall collect and maintain information submitted under this paragraph for not less than 10 years.

85.07 History History: 1973 c. 182; 1975 c. 200; 1977 c. 196 s. 131; 1979 c. 34 ss. 19 to 24; Stats. 1979 s. 85.07; 1983 a. 74; 1985 a. 337; 1987 a. 40, 403; 1993 a. 251; 1995 a. 27 s. 9126 (19); 1997 a. 88; 1999 a. 9, 85; 2007 a. 20 s. 9121 (6) (a).



85.075 Rail program rules.

85.075  Rail program rules. The department shall adopt rules to carry out the railroad programs under ss. 85.08 and 85.09.

85.075 History History: 1983 a. 27; 1985 a. 135 s. 85.



85.077 Railroad projects and competitive bidding.

85.077  Railroad projects and competitive bidding.

85.077(1)(1) Except as provided in subs. (2) and (4), if a project involving the construction, rehabilitation, improvement, demolition, or repair of rail property or rail property improvements is funded in any part with public funds, the department or the recipient of the public funds shall let the project by contract on the basis of competitive bids and shall award the contract to the lowest responsible bidder.

85.077(2) (2) The provisions of sub. (1) do not apply if any of the following applies:

85.077(2)(a) (a) The project is in response to a public emergency.

85.077(2)(am) (am) The project is for the installation or maintenance of warning devices at railroad highway crossings.

85.077(2)(b) (b) The estimated cost of the project is less than $25,000.

85.077(2)(c) (c) The project involves only rail property or rail property improvements owned or leased by a railroad and the project is to be performed by the railroad using its own employees.

85.077(3) (3) The department or the recipient of public funds may not subdivide a project into more than one contract, allocate work or workers in any manner, or transfer the jurisdiction of a project to avoid the requirements of sub. (1).

85.077(4) (4) If no responsible bid is received, the contract may be awarded without complying with sub. (1).

85.077 History History: 2009 a. 28.



85.08 Freight railroad assistance.

85.08  Freight railroad assistance.

85.08(1) (1)  Legislative findings. The legislature finds that private capital and local governmental financial and technical resources are unable to fully meet the transportation needs of all citizens. It is determined that the programs authorized under this section are legitimate governmental functions serving proper public purposes.

85.08(2) (2) General powers. The department shall administer the programs of financial and technical assistance under this section for the purpose of assistance to or restoration of freight railroad service and shall maximize the use of available federal aid in conjunction with the allocation of state aid. The department may exercise those powers necessary to establish freight railroad assistance programs, including authority:

85.08(2)(b) (b) To plan, promote and engage in financial and technical assistance programs for continuing, restoring and operating rail branch line transportation services.

85.08(2)(c) (c) To maintain adequate programs of investigation, research, promotion and development in connection with transportation programs authorized under this section and to provide for public participation in these programs.

85.08(2)(d) (d) To comply with federal regulations affecting federal transportation service continuation or restoration, or operating assistance programs.

85.08(2)(e) (e) To enter into joint service agreements or other agreements providing for mutual cooperation related to transportation services and projects, including joint applications for federal aids with any county or other body public and corporate.

85.08(2)(f) (f) To receive, use or reallocate federal funds, grants, gifts and aids.

85.08(2)(g) (g) To adopt rules necessary to effectuate and enforce this section and to prescribe conditions and procedures, including auditing and accounting methods and practices, to assure compliance in carrying out the purposes for which state financial and technical assistance is made.

85.08(2)(i) (i) To make and execute contracts with the federal government, any other state or any county, city, village, town, railroad, or any transit commission organized under s. 59.58 (3), 66.0301 or 66.1021, to ensure the continuance and improvement of quality transportation service at reasonable rates or to provide for rail service on rail property owned by the state.

85.08(2)(j) (j) To audit the operating revenues and expenditures of all transportation systems participating in the aids program under this section in accordance with accounting methods and practices prescribed by the department.

85.08(2)(k) (k) To allow other uses of rail corridors owned by the state that are being used for freight rail service when such uses serve the purpose of providing assistance to or restoration of freight rail service, and to regulate the safety and compatibility of such uses with the provision of freight rail service by issuing a permit for any such use.

85.08(2)(L) (L) To acquire rail property for the purpose of preserving freight rail service or improving the efficiency of freight rail service if, in the department's judgment, the public interest requires acquisition of the rail property.

85.08(3) (3) Coordination and cooperation.

85.08(3)(a)(a) The department shall coordinate the transportation activities of the state to effectuate the purposes of this section and is responsible for negotiating with the federal government for transportation service programs authorized under this section.

85.08(3)(b) (b) The department may cooperate with other states in connection with the acquisition, rehabilitation, construction or operation of any transportation properties within this state or in other states in order to carry out the purposes of this section. The department may enter into contractual arrangements for such purposes, including joint acquisition of transportation properties with other states and entering into leases jointly with other states affected thereby.

85.08(4) (4) Rail planning and technical assistance grants. Upon its own initiative or upon application by a government agency, the department may make grants of financial assistance and provide technical assistance for rail system, service and technical studies.

85.08(4m) (4m) Freight railroad loans and grants.

85.08(4m)(a)(a) Purpose; findings. The purpose of this subsection is to assist in the preservation and improvement of freight rail service in this state. The legislature finds that private capital and local government contributions are insufficient for adequate freight rail service. The legislature finds that freight rail service preservation and improvement bear a significant relationship to the conservation of energy, the preservation of existing economic and tax bases and the maintenance of a balanced transportation system. The legislature further finds that these are proper governmental functions and that the programs authorized under this subsection are therefore valid governmental functions serving proper public purposes. It is the intent of this subsection to promote the public good by preserving and improving freight rail service in this state.

85.08(4m)(b) (b) Definitions. In this subsection:

85.08(4m)(b)1. 1. "Eligible applicant" means a county, municipality or town or agency thereof, a railroad, a current or potential user of freight rail service or a transit commission organized under s. 59.58 (3), 66.0301 or 66.1021.

85.08(4m)(b)3. 3. "Rail service" means a level of rail service which the department determines to be an acceptable level of service.

85.08(4m)(c) (c) Railroad facilities acquisition grants and loans. The department may make grants to eligible applicants for the purpose of preserving freight rail service through the acquisition of rail property. The grant may be composed of state funds, federal funds, state property, the use of state property, or any combination of state funds, federal funds, state property, and the use of state property. No grant for the acquisition of rail property improvements may exceed 80% of the acquisition cost. No grant for the acquisition of rail property exclusive of rail property improvements may exceed 100% of the acquisition cost. The department shall give priority in awarding grants to those projects for which the applicant agrees to pay greater than 20% of the cost of the acquisition of rail property improvements. A grant may be made to an eligible applicant before or after abandonment of a railroad line as defined in s. 85.09 (3). The department may permit an eligible applicant's share of an increase in the acquisition cost of rail property or rail property improvements to be paid in installments if the increase in acquisition cost is caused by negotiation or litigation. No grant may be made under this paragraph for the acquisition of rail property if the acquisition price exceeds an amount deemed reasonable by the department. If a grant is made to an eligible applicant under this paragraph, the department may award a loan to the eligible applicant for not more than 15% of the acquisition cost. A grant of money or a loan made under this paragraph shall be paid from the appropriation under s. 20.395 (2) (bq), (bu), or (bx) or 20.866 (2) (uw). The department shall administer this program and shall have all powers necessary and convenient to implement this paragraph and par. (d), including the following powers:

85.08(4m)(c)1. 1. To develop the specifications and provisions of the grants and loans which are made to eligible applicants.

85.08(4m)(c)2. 2. To receive and review applications for grants and loans and to prescribe the form, nature and extent of the information which shall be contained in applications.

85.08(4m)(c)3. 3. To determine whether the proposed rail service to be provided on the rail property acquired, rehabilitated or constructed with financial assistance under this paragraph or par. (d) has a likelihood of attaining and sustaining economic self-sufficiency and to employ such findings in the awarding of grants and loans.

85.08(4m)(c)4. 4. To determine whether the rail property to be acquired with financial assistance under this paragraph offers satisfactory opportunity for alternate public use or recovery of public funds and to employ such findings in the awarding of grants and loans.

85.08(4m)(c)5. 5. To make and execute agreements with eligible applicants for grants and loans. These agreements shall ensure that any public purpose served by the financial assistance is appropriately maintained by the eligible applicant, that rail service on the line is adequately continued and that the required corridor preservation, maintenance, rehabilitation and improvement activities are performed.

85.08(4m)(c)6. 6. To determine whether rail service is being adequately continued and the grantee or, if applicable, the railroad providing service on the affected rail line is performing any corridor preservation, maintenance or improvement activities that are required by the department on a rail line for which a grant is made under this paragraph or par. (d). If, without the approval of the department, rail service is discontinued or the grantee disposes of any portion of the rail property for which financial assistance was obtained under this paragraph or par. (d), or if corridor preservation, maintenance or improvement activities are inadequate, including failing to meet any federal or state safety or performance standards specified in the agreement with the department or established by departmental rule, the rail property for which financial assistance was obtained shall revert to the ownership and control of the department unless the department elects to accept repayment from the grantee of the full amount of all grants and loans received from the department for the line, including any interest accrued on loans.

85.08(4m)(c)7. 7. To provide technical assistance to the eligible applicant and any railroad using the rail property in a manner deemed necessary by the department.

85.08(4m)(d) (d) Railroad rehabilitation and construction grants and loans. The department may make grants to eligible applicants for the purpose of rehabilitating or constructing rail property improvements. Construction shall be limited to that which is required to continue rail service on a particular line or to provide alternative rail service when a line has been abandoned. A grant under this paragraph may be composed of state funds, federal funds, state property, the use of state property, technical assistance, or any combination of state funds, federal funds, state property, the use of state property, and technical assistance. The value of a grant may not exceed 80% of the costs of rehabilitation or construction. The department shall give priority in awarding grants to those projects for which the applicant agrees to pay greater than 20% of the costs of rehabilitation or construction. If a grant is made to an eligible applicant under this paragraph, the department may award a loan to the eligible applicant for not more than 15% of the rehabilitation or construction costs. A grant may be made before or after abandonment of a railroad line as defined in s. 85.09 (3). A grant or loan made under this paragraph shall be paid from the appropriation under s. 20.395 (2) (bq), (bu), or (bx) or 20.866 (2) (uw).

85.08(4m)(e) (e) Freight rail infrastructure improvement loans.

85.08(4m)(e)1.1. Upon the request of an eligible applicant, the department may negotiate and enter into a loan agreement with the eligible applicant for purposes of rehabilitating a rail line or to finance an economic development and transportation efficiency project, including a project designed to promote safety or the viability of a statewide system of freight rail service, to assist intermodal freight movement or to provide industry access to a rail line. A loan made under this paragraph shall finance a project that confers a public benefit or enhances economic development in this state. Loans made under this paragraph shall be paid from the appropriation under s. 20.395 (2) (bu), (bw) or (bx).

85.08(4m)(e)2. 2. Projects for which a loan made under this paragraph may be used include all of the following:

85.08(4m)(e)2.a. a. Line upgrades that will expand the use of a rail line for the public benefit, including increased passenger service and increased use of double-stack technology and piggyback service.

85.08(4m)(e)2.b. b. Rail branch line stabilization or upgrading.

85.08(4m)(e)2.c. c. Projects associated with rail intermodal facilities, such as terminals, team tracks, docks, conveyers and other loading and unloading facilities.

85.08(4m)(e)2.d. d. Relocation of a freight rail off-loading facility that has been agreed to by the owner of the facility; the city, village or town in which the facility is located; and the city, village or town in which the facility will be relocated.

85.08(4m)(e)2.e. e. Rail line relocation or consolidation.

85.08(4m)(e)3. 3. Loans made under this paragraph shall be allocated by the department on bases that protect the public interest, including a cost-benefit analysis. A loan made under this paragraph may cover up to 100% of a project's cost.

85.08(4m)(e)4. 4. The department shall administer this program and shall have all powers necessary and convenient to implement this paragraph, including the following powers:

85.08(4m)(e)4.a. a. To establish standards and schedules for railroad infrastructure improvement projects and to establish the specifications and provisions of a loan that is made to an eligible applicant.

85.08(4m)(e)4.b. b. To establish the level and period of rail service to be provided by the railroad in any loan agreement.

85.08(4m)(e)4.c. c. To negotiate and establish the financial participation required of an eligible applicant in any loan agreement.

85.08(4m)(e)4.d. d. To provide technical assistance to an eligible applicant.

85.08(4m)(e)5. 5. An application for a loan under this paragraph may not be made if an abandonment or discontinuance application is pending on the line or portion of line, or the line or portion of line on which the rail property improvements are located has been designated by the railroad to the federal surface transportation board on its system diagram map as anticipated to be the subject of an abandonment or discontinuance application within a 3-year period following the date of the application or the date on which the loan is scheduled, unless the secretary determines that this restriction may be waived for a particular application.

85.08(4m)(g) (g) Exemption from bond requirements. The secretary may exempt contracts involving the performance of labor or furnishing of materials for any public improvement or public work under the railroad rehabilitation and construction program of par. (d) or the loan program for freight rail infrastructure improvements under par. (e) from the performance and payment bond requirements of s. 779.14 if the secretary determines that:

85.08(4m)(g)1. 1. Adequate guarantees or warranties are provided for by contract;

85.08(4m)(g)2. 2. Adequate safeguards are provided by accounting and payment controls;

85.08(4m)(g)3. 3. Adequate security is available;

85.08(4m)(g)4. 4. Public benefits of proceeding with the project substantially outweigh the risk of waiving the performance and payment bond requirements of s. 779.14; and

85.08(4m)(g)5. 5. The project cannot proceed in a timely and efficient manner unless the performance and payment bond requirements of s. 779.14 are waived in whole or in part.

85.08(5) (5) Assistance to rural areas.

85.08(5)(a)(a) In this subsection, "rural municipality" means any of the following:

85.08(5)(a)1. 1. A city, town or village with a population of 4,000 or less.

85.08(5)(a)2. 2. A city, town or village that is located in a county with a population density of less than 150 persons per square mile.

85.08(5)(b) (b) In awarding assistance under this section, the department shall make a good faith effort to select eligible applicants that represent or will benefit various geographical regions and populations of this state, including rural municipalities.

85.08 History History: 1977 c. 29, 418; 1979 c. 34 ss. 912 to 932, 2102 (52) (b); 1979 c. 221; 1981 c. 20; 1983 a. 27; 1985 a. 29; 1987 a. 27; 1989 a. 31; 1991 a. 269; 1993 a. 16, 437, 491; 1995 a. 113, 201; 1999 a. 150 s. 672; 2005 a. 179; 2011 a. 32.



85.085 Private road crossings.

85.085  Private road crossings.

85.085(1b) (1b) In this section, "rehabilitated" means a significant rebuilding of railroad track that restores severely deteriorated track to a minimum service standard or, for track that is at or above a minimum service standard, that increases the service standard of the track.

85.085(1m) (1m) The department shall make payments from the appropriation under s. 20.395 (2) (bu) to fund the rebuilding of any private road crossing across the tracks of a rail transit commission within this state if the applicable tracks of the rail transit commission were rehabilitated during the 1992-93 fiscal year or thereafter, the private road crossing has not been rebuilt since the tracks were rehabilitated and the private road crossing user obtains a private road crossing permit from the applicable rail transit commission.

85.085(2) (2) The department shall make payments from the appropriation under s. 20.395 (2) (bu) to reimburse any private road crossing user for costs incurred by the user in financing the rebuilding of a private road crossing across the tracks of a rail transit commission within this state if the applicable tracks of the rail transit commission were rehabilitated during the 1992-93 fiscal year or thereafter and the private road crossing user has obtained a private road crossing permit from the applicable rail transit commission.

85.085(3) (3) The department shall not make any payment under this section unless the applicable private road crossing permit provides that the rail transit commission shall, at the user's sole cost and expense, maintain, repair and renew the private road crossing. "Maintain, repair and renew" does not include any rebuilding of a private road crossing that is required because the applicable tracks have been rehabilitated.

85.085 History History: 1993 a. 354; 1995 a. 113.



85.09 Acquisition of abandoned rail property.

85.09  Acquisition of abandoned rail property.

85.09(1) (1)  Definitions. As used in this section:

85.09(1)(b) (b) "Municipality" means any city, village or town.

85.09(1)(c) (c) "State agency" means state departments and independent agencies.

85.09(1)(d) (d) "System diagram map" means the map required under federal law to be filed with the department by the railroad operating in this state that indicates rail lines in the process of abandonment, rail lines the railroad expects to abandon and the rail lines that are under study by the railroad for possible abandonment in the future.

85.09(2) (2) First right of acquisition.

85.09(2)(a)(a) The department of transportation shall have the first right to acquire, for present or future transportational or recreational purposes, any property used in operating a railroad or railway, including land and rails, ties, switches, trestles, bridges, and the like located on that property, that has been abandoned. The department of transportation may, in connection with abandoned rail property, assign this right to a state agency, the board of regents of the University of Wisconsin System, any county or municipality, or any transit commission. Acquisition by the department of transportation may be by gift, purchase, or condemnation in accordance with the procedure under s. 32.05. In addition to its property management authority under s. 85.15, the department of transportation may, subject to any prior action under s. 13.48 (14) (am) or 16.848 (1), lease and collect rents and fees for any use of rail property pending discharge of the department's duty to convey property that is not necessary for a public purpose. No person owning abandoned rail property, including any person to whom ownership reverts upon abandonment, may convey or dispose of any abandoned rail property without first obtaining a written release from the department of transportation indicating that the first right of acquisition under this subsection will not be exercised or assigned. No railroad or railway may convey any rail property prior to abandonment if the rail property is part of a rail line shown on the railroad's system map as in the process of abandonment, expected to be abandoned, or under study for possible abandonment unless the conveyance or disposal is for the purpose of providing continued rail service under another company or agency. Any conveyance made without obtaining such release is void. The first right of acquisition of the department of transportation under this subsection does not apply to any rail property declared by the department to be abandoned before January 1, 1977. The department of transportation may acquire any abandoned rail property under this section regardless of the date of its abandonment.

85.09(2)(b) (b) The first right of acquisition under this subsection applies only to the following property:

85.09(2)(b)1. 1. In unincorporated areas, any land measured 50 feet from the center line of each outermost track bed and any land between such tracks.

85.09(2)(b)2. 2. In incorporated areas, any land measured 33 feet from the center line of each outermost track bed and any land between such tracks.

85.09(2)(b)3. 3. Any property not included in subds. 1. and 2. that consists of a loading or unloading facility, a vehicular access facility, or a building that is, in the department's judgment, suitable for a freight or rail passenger station.

85.09(3) (3) Determination of abandonment. For purposes of this section, rail property shall be deemed abandoned if par. (a) or (b) applies:

85.09(3)(a) (a) A certificate or approval of abandonment has been issued by the federal surface transportation board or federal court or any other federal or state agency having jurisdiction over the rail property.

85.09(3)(b) (b) A certificate or approval of abandonment is not required and the use of the rail property for railroad or railway purposes has been discontinued with the intent not to resume. Intent not to resume may be inferred from circumstances including, but not limited to, the following:

85.09(3)(b)1. 1. If the rail property is not used for railroad purposes for 2 consecutive years.

85.09(3)(b)2. 2. If the facilities on the rail property are removed or rendered unfit for service.

85.09(3)(b)3. 3. If the rail property is used for other than railroad purposes.

85.09(4) (4) Acquisition and conveyance. Upon its own initiative, the department may determine at any time whether the rail property is abandoned, and whether it is in the best interest of the state to acquire the rail property. Within 90 days after being requested by any state agency, any railroad or any county or municipality in which the rail property is located, the department shall, subject to sub. (5) (b), make a determination of the abandonment status and, if found to be abandoned, shall determine whether it is in the best interest of the public to acquire the rail property. If it is determined to acquire the rail property or any part or interest therein, the department shall, within 180 days of the determination of its abandoned status, or the interstate commerce commission's final order permitting the abandonment, or the termination of any efforts to negotiate an agreement for continual operation of rail service on the line, whichever occurs last, determine the fair market value of the rail property and acquire the rail property at a price deemed reasonable by the department or make a relocation order under s. 32.05. In making its determination, the department shall consider long-range potential for use of the rail property for restoration of railroad service and for other transportation related purposes. The department shall solicit the opinions of appropriate state agencies, affected counties and municipalities and other interested persons. The department shall give due consideration to an expressed desire by a state agency or an affected county or municipality to acquire, in whole or in part, the rail property under consideration. Subject to any prior action under s. 13.48 (14) (am) or 16.848 (1) and subject to sub. (6), all or part of any interest in abandoned rail property acquired by the department under this section or under s. 66.941 (7), 1975 stats., may be subsequently conveyed to another state agency or a county or municipality for transportational purposes, recreational purposes, scenic purposes or for the purpose of constructing a correctional institution, or to a railroad for continued railroad transportation operations when the railroad has operated on the rail property for 5 years and the department may make such conveyances for such purposes. Any determination of the department under this section that rail property is not abandoned shall not preclude the undertaking of a subsequent investigation and determination concerning the same rail property or any portion thereof. If at any time subsequent to the acquisition of rail property under this section the department determines that the rail property is not suitable for transportational purposes, recreational purposes, scenic purposes or for the purpose of constructing a correctional institution, or that the rail property or any interest therein may be conveyed to any other person on terms which are not inconsistent with the potential use of the rail property for transportational purposes, recreational purposes, scenic purposes or for the purpose of constructing a correctional institution or which yield a benefit, including financial benefits, to the state which outweighs the benefit derived from the rail property if used for transportational purposes, recreational purposes, scenic purposes or for the purpose of constructing a correctional institution, the department may convey the rail property or such interest therein, subject to any prior action under s. 13.48 (14) (am) or 16.848 (1) and subject to sub. (6). The department shall give notice of its intention to make the conveyance, and state and local units of government shall have the first 6 months in which to exercise their opportunity to acquire the rail property or interest therein. The railroad from which the rail property was acquired shall have the next 6 months in which to exercise its opportunity to reacquire the rail property or interest therein.

85.09(4i) (4i) Disposal of rail property. The department, subject to any prior action under s. 13.48 (14) (am) or 16.848 (1), shall sell at public or private sale rail property acquired under sub. (4) when the department determines that the rail property is not necessary for a public purpose and, if real property, the real property is not the subject of a petition under s. 16.310 (2). Upon receipt of the full purchase price, the department shall, by appropriate instrument, transfer the rail property to the purchaser. The funds derived from sales under this subsection shall be deposited in the transportation fund, and the expense incurred by the department in connection with the sale shall be paid from the appropriation under s. 20.395 (2) (bq).

85.09(4m) (4m) Relocation plan. The department is exempt from s. 32.25 (1) if the department determines that acquiring rail property under this section will not result in any displaced persons as defined in s. 32.19 (2) (e). The department shall file a statement of its determinations with the department of administration.

85.09(5) (5) Duties of railroads and others.

85.09(5)(a)(a) Any railroad which places a rail line or portion of a line on a system diagram map shall within 60 days of such action provide to the department one legible copy of each map in the railroad's possession which shows rail property boundaries or engineering stations for the line involved. At the same time the railroad shall provide to the department all other pertinent information in its possession requested by the department relating to the title to the rail property covered by the line involved. The department shall determine the reasonable cost to the railroad of providing documents and information under this paragraph and shall reimburse the railroad in this amount. Any conveyance by the railroad made without providing the information required by this paragraph is void.

85.09(5)(b) (b) Any state agency, railroad, county or municipality which requests the department to make a determination of abandonment status and public interest in acquisition of rail property under sub. (4) shall provide a formal legal description of the rail property which is the subject of the request. The department may decline to take action on requests which do not contain an adequate description of the rail property involved. When the department provides a release of its first right to acquire rail property, the state agency, railroad, county or municipality which receives the release shall within 90 days have the release recorded by the register of deeds for each county in which the rail property is located.

85.09(6) (6) State rights subordinate to federal law. To the extent that the first or subsequent rights of acquisition under this section conflict with rights conferred by 49 USC 10905 (f) (4) or 10910 (h), the rights conferred by this section are subordinate to such federal rights and shall take effect only when consistent with 49 USC 10905 (f) (4) and 10910 (h).

85.09(7) (7) Rules. The department may adopt such rules as it deems necessary to accomplish the purposes of this section.

85.09 History History: 1977 c. 29, 418; 1979 c. 34 s. 1018; Stats. 1979 s. 85.09; 1981 c. 20; 1983 a. 27, 192; 1985 a. 29 ss. 1583 to 1586, 3200 (51); 1985 a. 332 s. 253; 1987 a. 5; 1989 a. 31; 1991 a. 39; 1993 a. 16; 1995 a. 27 ss. 3525, 9116 (5); 2003 a. 33; 2005 a. 179; 2007 a. 20; 2011 a. 32; 2013 a. 20.



85.095 Harbor assistance program.

85.095  Harbor assistance program.

85.095(1) (1)  Definitions. In this section:

85.095(1)(a) (a) "Eligible applicant" means a county, municipality, town or agency thereof, a board of harbor commissioners organized under s. 30.37, or a person who owns a harbor facility.

85.095(1)(am) (am) "Harbor facility" has the meaning given in s. 30.01 (3).

85.095(1)(b) (b) "Harbor improvements" means any dock wall repair and maintenance, construction of new dock walls, dredging of materials from a harbor or the placement of dredged materials in containment facilities.

85.095(2) (2) Administration. The department, in consultation with the Wisconsin coastal management council created under s. 14.019, shall administer the harbor assistance program and shall have the following powers:

85.095(2)(a) (a) To make grants for the purpose of reimbursing eligible applicants for moneys expended to make harbor improvements and to fund other harbor assistance and improvement projects. The amount of a grant may not exceed 80% of the moneys expended by the eligible applicant for harbor improvements.

85.095(2)(b) (b) To establish criteria for evaluating applications for harbor assistance grants in order to provide for the disbursement of grants. In establishing these criteria, the department shall give priority to applicants based on the amount of tonnage and waterborne transportation handled in the harbor.

85.095(2)(c) (c) To receive and review applications for grants under this section and to prescribe the form, nature and extent of the information which shall be contained in the applications.

85.095(2)(d) (d) To direct, with the approval of the governor, that state debt subject to the limitations in s. 20.866 (2) (uv) be contracted in accordance with ch. 18 to fund harbor improvements and other harbor assistance and improvement projects.

85.095(3) (3) Planning requirements.

85.095(3)(a)(a) Except as provided in par. (c), no grant may be made under this section unless the eligible applicant submits information to the department regarding harbor projects for which the eligible applicant may request state aid under this section or federal aid, or both, during the next 3-year period. The information shall be submitted prior to the April 1 which precedes the fiscal year in which the eligible applicant seeks aid under this section.

85.095(3)(b) (b) The department shall, by rule, establish the starting date of each 3-year period and the form, nature and extent of the notice required under par. (a).

85.095(3)(c) (c) The department may waive the requirements under this subsection.

85.095(4) (4) Harbor improvements on Mississippi River. An eligible applicant may receive a grant under this section for harbor improvements located on an island in the Mississippi River regardless of the state in which the island is located if the island is owned by a city, village, town or county in this state.

85.095(5) (5) Private harbor facility eligibility.

85.095(5)(a)(a) Notwithstanding subs. (2) and (3), the department may award a grant under this section to fund harbor improvements and other harbor assistance and improvement projects to a privately owned harbor facility only if the harbor facility is to be held open for public use for at least 10 years following completion of the improvement or project for which reimbursement is provided under sub. (2) (a) or for any period specified by the department in any grant agreement, whichever is longer.

85.095(5)(b) (b) If the recipient of a grant described under par. (a) fails to hold the harbor facility open for public use for the period specified in par. (a), the grant recipient shall repay the grant funds to the department to the extent and in the manner directed by the department, and the department shall include this requirement in any grant agreement with the grant recipient.

85.095 History History: 1979 c. 34, 221, 355; 1981 c. 314; 1983 a. 27; 1987 a. 27, 399; 1989 a. 31, 359; 1995 a. 27 s. 9116 (5); 1995 a. 130; 2003 a. 208; 2011 a. 32.



85.10 Sale of aerial photographic survey products.

85.10  Sale of aerial photographic survey products. The department may sell to any person the selection of photographic products from the aerial photographic survey conducted under s. 23.325. The department may retain an amount equal to the costs that it incurs in selling and reproducing the photographic products.

85.10 History History: 1977 c. 418; 1979 c. 175 s. 53; 1987 a. 27; 1991 a. 39.



85.103 Disclosure of personal identifiers.

85.103  Disclosure of personal identifiers.

85.103(1) (1) In this section, "personal identifier" means a name, social security number, telephone number, street address, post-office box number or 9-digit extended zip code.

85.103(2) (2) The department shall include on any form for application for original registration under s. 341.08, for application for renewal of registration under s. 341.08, for application for a certificate of title under s. 342.06, for application for a license or identification card or renewal of a license or identification card under s. 343.14 and for application for a special identification card under s. 343.51, a place for the individual to designate that the individual's personal identifiers may not be disclosed in information compiled or maintained by the department that contains the personal identifiers of 10 or more individuals, a statement indicating the effect of making such a designation and a place for an applicant or registrant who has made a designation under this subsection or sub. (3) to reverse the designation.

85.103(3) (3) The department shall provide to an individual upon request a form that includes a place for the individual to designate that the individual's personal identifiers may not be disclosed in information compiled or maintained by the department that contains the personal identifiers of 10 or more individuals, a statement indicating the effect of making such a designation and a place for an applicant or registrant who has made a designation under this subsection or sub. (2) to reverse the designation.

85.103(4) (4) The department shall treat a designation made under s. 341.08 (1m), 1997 stats., s. 342.06 (1) (i), 1997 stats., s. 343.14 (2m), 1997 stats., or s. 343.51 (1m), 1997 stats., as if the designation were made under sub. (2) or (3).

85.103(5) (5) In providing a person with any information that is collected or prepared by the department and that consists in whole or in part of the personal identifiers of 10 or more persons, the department may not disclose the personal identifier of any person who has made a designation under sub. (2) or (3), except as provided in sub. (6).

85.103(6) (6) The department may disclose the personal identifier of any person who has made a designation under sub. (2) or (3) if the department discloses the personal identifier under s. 341.17 (9), 342.06, 343.027, 343.14, 343.234, 343.235, 343.24 (3) and (4), or 343.247.

85.103(7) (7)

85.103(7)(a)(a) The department shall establish by rule a reasonable period for complying with designations made under subs. (2) and (3).

85.103(7)(b) (b) If an unanticipated number of designations result in the department not being able to comply with a reasonable effort with designations made under subs. (2) and (3) within the period established by the department under par. (a), the department may establish the temporary extension by rule, using the procedure under s. 227.24.

85.103 History History: 1999 a. 88; 2001 a. 93; 2005 a. 25, 59; 2009 a. 326.



85.105 Sale of motor vehicle records.

85.105  Sale of motor vehicle records.

85.105(1) (1) Notwithstanding s. 343.24 (2m), the department may contract with a person to periodically furnish that person with any records on computer tape or other electronic media that contain information from files of motor vehicle accidents or uniform traffic citations and that were produced for or developed by the department for purposes related to maintenance of the operating record file database. The department and the person desiring to contract with the department shall make a good faith effort to negotiate the purchase price for the records to be provided under this section.

85.105(2) (2) Beginning with contracts entered into, extended, modified or renewed on November 1, 2000, in providing information under this section that contains the personal identifiers, as defined in s. 85.103 (1), of 10 or more individuals, the department may not include a personal identifier of any person who has made a designation under s. 85.103 (2) or (3).

85.105 History History: 1997 a. 27 s. 5504, 5505; Stats. 1997 s. 85.105; 1999 a. 88, 185.



85.107 Scholarship and loan repayment incentive grant program.

85.107  Scholarship and loan repayment incentive grant program.

85.107(1)(1)  Purpose. The scholarship and loan repayment incentive grant program is created to assist in improving the representation of targeted group members within job classifications in which targeted group members are underutilized in the department.

85.107(2m) (2m) Definitions. In this section:

85.107(2m)(am) (am) "Person with a disability" means any person who has a physical or mental disability that constitutes or results in a substantial barrier to employment.

85.107(2m)(b) (b) "Targeted group member" means a person with disabilities, or a person who belongs to a class of race, color, or sex, whose percent of the workforce within any job classification in the department is less than that class's percent of the statewide labor market for such job activities.

85.107(3) (3) Administration. From the appropriation under s. 20.395 (4) (aq), the department may:

85.107(3)(a) (a) Award scholarships to targeted group members who are enrolled full time and registered as sophomores, juniors or seniors in a bachelor degree program offered by an accredited institution of higher education in this state. Scholarships under this paragraph shall not exceed the following amounts:

85.107(3)(a)1. 1. For a sophomore, $1,500.

85.107(3)(a)2. 2. For a junior, $2,000.

85.107(3)(a)3. 3. For a senior, $2,500.

85.107(3)(am) (am) Award scholarships of not more than $2,000 each to any targeted group member who is registered in his or her 2nd year of full-time enrollment in an associate degree program, as defined in s. 38.01 (1), or vocational diploma program, as defined in s. 38.01 (11), at a technical college in this state.

85.107(3)(b) (b)

85.107(3)(b)1.1. Make loan repayment grants to targeted group members who are employed by the department and have education loans outstanding. Subject to subd. 2., loan repayment grants under this subdivision shall not exceed the following amounts:

85.107(3)(b)1.a. a. After one year of employment by the department, $1,000.

85.107(3)(b)1.b. b. After 2 years of employment by the department, an additional $1,200.

85.107(3)(b)1.c. c. After 3 years of employment by the department, an additional $1,700.

85.107(3)(b)1.d. d. After 4 years of employment by the department, an additional $2,100.

85.107(3)(b)2. 2. The total amount of loan repayment grants under this paragraph made to an employee shall not exceed the amount of the employee's education loans outstanding.

85.107(4) (4) Rule making. The department shall promulgate rules to implement and administer this section.

85.107 History History: 1987 a. 27; 2001 a. 16.



85.12 Statewide public safety radio management program.

85.12  Statewide public safety radio management program.

85.12(1)(1) The department shall administer a statewide public safety radio management program. From the appropriations under s. 20.395 (5) (dk) and (dq), the department may provide statewide tower site management, public safety frequency management, public safety database administration and planning services related to statewide public safety radio management.

85.12(2) (2) The department shall maintain any existing communications equipment at state patrol towers and stations that is used by emergency medical services programs under s. 256.12 unless the cost of maintaining the equipment exceeds the benefits that will result from such maintenance.

85.12(3) (3) The department may contract with any local governmental unit, as defined in s. 16.97 (7), to provide that local governmental unit with services under this section.

85.12 History History: 1993 a. 16; 1999 a. 9, 185; 2001 a. 16; 2003 a. 33; 2007 a. 130.



85.13 Cost of traffic violation and registration program.

85.13  Cost of traffic violation and registration program. The department shall develop a system for charging local units of government or other authority as defined in s. 345.28 (1) (a) for the cost of the development and operation of the traffic violation and registration program under ss. 341.08 (4m), 341.10 (7) and (7m), 341.63 (1) (c), 345.28 (4) and 345.47 (1) (d) based on the number of transactions processed by the local unit of government or other authority. A notice under s. 345.28 (4) submitted by an authority with respect to unpaid towing and storage charges shall be considered a separate transaction for purposes of this section. No notices under s. 345.28 (4) submitted by an authority or under s. 345.47 (1) (d) submitted by the court may be processed by the department unless the local unit of government or other authority involved has paid the department the appropriate amount determined by the department under this section.

85.13 History History: 1979 c. 221 s. 903x; 1981 c. 165; 1983 a. 330; 2003 a. 201.



85.14 Payments by credit card or other electronic payment mechanism; electronic transactions.

85.14  Payments by credit card or other electronic payment mechanism; electronic transactions.

85.14(1) (1)

85.14(1)(a)(a) The department may accept payment by credit card, debit card, or any other electronic payment mechanism of any fee that is required to be paid to the department. The department shall determine which fees may be paid by credit card, debit card, or any other electronic payment mechanism and the manner in which the payments may be made. If the department permits the payment of a fee by credit card, debit card, or any other electronic payment mechanism, the department may charge a convenience fee for each transaction in an amount to be established by rule. The convenience fee shall approximate the cost to the department for providing this service to persons who request it. If the department permits the payment of a fee by credit card, debit card, or any other electronic payment mechanism, the department may charge a service fee of $2.50 for each transaction until a rule is promulgated under this paragraph.

85.14(1)(b) (b) If the secretary of administration assesses any charges against the department relating to the payment of fees by credit cards, debit cards, or other electronic payment mechanisms, the department shall pay, from the appropriation under s. 20.395 (5) (cg), to the secretary of administration or to any person designated by the secretary of administration the amount of these assessed charges.

85.14(1)(c) (c) The department may contract for services relating to the payment of fees by credit cards, debit cards, or other electronic payment mechanisms under this subsection. Any charges associated with a contract under this paragraph shall be paid from the appropriations under s. 20.395 (5) (cg) and (cq).

85.14(2) (2) The department shall certify to the secretary of administration the amount of charges associated with the use of credit cards that is assessed to the department on deposits accepted under s. 345.26 (3) (a) by state traffic patrol officers and state motor vehicle inspectors, and the secretary of administration shall pay the charges from moneys under s. 59.25 (3) (j) and (k) that are reserved for payment of the charges under s. 20.907 (5) (e) 12e.

85.14(3) (3) The department may establish procedures for conducting any transaction in an electronic format or using an electronic process. Any form prescribed by the department may be prescribed in an automated format to facilitate the department's authority under this subsection.

85.14(4) (4) The department may promulgate rules requiring a person to pay an additional fee for conducting an in-person, telephone, or paper transaction in lieu of using an electronic filing or submission option when the department has made an electronic filing or submission option available. These rules providing for an additional fee shall not apply to individuals unless the department offered an electronic filing or submission option in connection with a service on July 1, 2011, and the department charged an additional fee to individuals for electing this option as of that date. These rules may provide for exemptions from the additional fee for designated categories of persons or transactions. The fee authorized under this subsection is in addition to any other fee that may be imposed by the department.

85.14 History History: 1985 a. 29; 1989 a. 31; 1991 a. 39; 1995 a. 201; 2003 a. 33; 2009 a. 28; 2011 a. 32.



85.15 Property management.

85.15  Property management.

85.15(1)(1) Subject to any prior action under s. 13.48 (14) (am) or 16.848 (1), the department may improve, use, maintain or lease any property acquired for highway, airport or any other transportation purpose until the property is actually needed for any such purpose and may permit use of the property for purposes and upon such terms and conditions as the department deems in the public interest.

85.15(2) (2) The department shall credit to the appropriation account under s. 20.395 (4) (ew) the amount, if any, by which moneys received in any year from the sale or lease of property acquired by the department exceeds $2,750,000. The department shall use 50% of any proceeds credited to this appropriation account from the sale or lease of any property to supplement the costs of management and operations of the district office of the department that initiated the sale or lease of that property.

85.15 History History: 1977 c. 29; 1991 a. 269; 1997 a. 27; 2013 a. 20.



85.16 Department rules and forms.

85.16  Department rules and forms.

85.16(1) (1) The secretary may make reasonable and uniform orders and rules deemed necessary to the discharge of the powers, duties and functions vested in the department. The secretary may also prescribe forms for applications, notices and reports required by law to be made to the department or which are deemed necessary to the efficient discharge of all powers, duties and functions and prescribe the form and manner in which those applications, notices and reports may be filed or submitted.

85.16(2) (2) Any person violating an order, determination or rule adopted under chs. 84 to 86, 110, 114, 218 and 341 to 349 and not subject to another statutory penalty shall be required to forfeit not less than $20 nor more than $400.

85.16 History History: 1983 a. 175 ss. 1, 3; 1983 a. 538; 1989 a. 31.



85.17 Storage of highway salt.

85.17  Storage of highway salt.

85.17(1) (1)  Definitions. In this section:

85.17(1)(a) (a) "Highway salt" means bulk quantities of a chloride intended for application to highways during winter months, and includes mixtures in any proportion of sand and chlorides.

85.17(1)(b) (b) "Waters of the state" has the meaning specified under s. 281.01 (18).

85.17(2) (2) Storage of highway salt. Every person who stores highway salt shall comply with the standards adopted under sub. (3).

85.17(3) (3) Standards. The department shall adopt by rule standards for the storage of highway salt for the purpose of protecting the waters of the state from harm due to contamination by dissolved chlorides. The rule shall comply with ch. 160. The rule may include different standards for various types of chlorides, or for mixtures of sand and chlorides. The rule may not require the storage of mixtures of sand and chlorides in a building or structure. The rule may include different standards for various storage facilities and conditions, quantities of highway salt and times during the year when salt is stored. All standards under this section shall provide substantially similar protection for the waters of the state.

85.17(4) (4) Information. The department may collect and publish information relating to this section and distribute it to municipalities and persons subject to this section.

85.17(5) (5) Enforcement.

85.17(5)(a)(a) The department shall enforce this section.

85.17(5)(b) (b) The department may enter and inspect, during regular business hours, places where highway salt is stored on private or public property.

85.17(5)(c) (c) The department shall conduct periodic inspections, at least once annually, of each location where highway salt is stored, to ascertain compliance with this section.

85.17(5)(d) (d) The department shall issue special orders directing and requiring compliance with the rules and standards of the department adopted under this section whenever, in the judgment of the department, the rules or standards are threatened with violation, are being violated or have been violated.

85.17(5)(e) (e) The circuit court for any county where violation of such an order occurs has jurisdiction to enforce the order by injunctive and other appropriate relief.

85.17(6) (6) Penalty. Any person who violates this section or any rule or order adopted under this section shall forfeit not less than $10 nor more than $1,000 for each violation. Each violation of this section or any rule or order under this section constitutes a separate offense and each day that a violation continues is a separate offense.

85.17 History History: 1983 a. 410; Stats. 1983 s. 85.16; 1983 a. 538 s. 118; Stats. 1983 s. 85.17; 1995 a. 227.



85.18 Groundwater protection.

85.18  Groundwater protection. The department shall comply with the requirements of ch. 160 in the administration of any program, responsibility or activity assigned or delegated to it by law.

85.18 History History: 1983 a. 410.



85.19 Construction site erosion control.

85.19  Construction site erosion control.

85.19(1) (1)  Standards. The department, in consultation with the department of natural resources under s. 281.33 (3) (a) 2., shall, by rule, establish standards for the control of soil erosion related to highway and bridge construction that is funded in whole or in part with state or federal funds. The standards shall require the use of best management practices.

85.19(2) (2) Training.

85.19(2)(a)(a) The department shall establish a program of training for persons who prepare plans for, review plans for, conduct inspections of or engage in construction activities subject to the standards under sub. (1). The department shall do all of the following:

85.19(2)(a)1. 1. Identify those persons involved in plan preparation, plan review, construction supervision or inspections who are required to be trained.

85.19(2)(a)4. 4. Identify other persons who may benefit from the training program, and encourage those persons to enroll in the training program.

85.19(2)(b) (b) The department may impose fees for the training program.

85.19(2)(c) (c) The department shall establish the training program in consultation with the department of natural resources.

85.19(2)(d) (d) Any training required under this subsection may be conducted by the department or by another person with the approval of the department.

85.19 History History: 1991 a. 309; 2013 a. 20.



85.193 Borrow and material disposal sites for transportation projects.

85.193  Borrow and material disposal sites for transportation projects.

85.193(1)(1)  Definitions. In this section:

85.193(1)(a) (a) "Borrow" means soil or a mixture of soil and stone, gravel, or other material suitable for use in the construction of embankments or other similar earthworks constructed as part of a transportation project.

85.193(1)(b) (b) "Borrow site" means a site off of the transportation project property from which borrow is excavated for use in a transportation project.

85.193(1)(c) (c) "Material disposal site" means a site off of the transportation project property used for the lawful disposal of surplus materials from a transportation project and that is under the direct control of the transportation project contractor or a transportation project subcontractor. "Material disposal site" does not include a private landfill that is not managed by the transportation project contractor or a transportation project subcontractor or a landfill that is owned or directly controlled by a political subdivision.

85.193(1)(d) (d) "Political subdivision" means a city, village, town, or county.

85.193(1)(e) (e) "Transportation project" means a construction or maintenance project directed and supervised by the department that relates to an airport, railroad, highway, bridge, or other transportation facility and that is subject to an agreement under s. 30.2022.

85.193(2) (2) Exemption from local zoning. No zoning ordinance enacted under s. 59.69, 60.61, 60.62, 61.35, or 62.23 may apply to a borrow site or material disposal site if all of the following apply:

85.193(2)(a) (a) The owner of the property consents to the establishment of a site on his or her property.

85.193(2)(b) (b) The department determines that the site is not a commercial establishment that has a fixed place of business from which the establishment regularly supplies processed or manufactured materials or products.

85.193(2)(c) (c) The transportation project contractor assumes sole responsibility for the operation of the site.

85.193(2)(d) (d) The site is used solely for the specified transportation project and solely during the period of construction of the specified transportation project.

85.193(2)(e) (e) The transportation project contractor or a transportation project subcontractor does not crush, screen, wash, blast, or apply another manufacturing process to mineral aggregate from the borrow site, on or off the borrow site, to produce finished aggregate products.

85.193(2)(g) (g) The transportation project contractor complies with all of the following:

85.193(2)(g)1. 1. Any applicable noise limit standards for mine and quarry operations established under s. 101.15 (2) (e).

85.193(2)(g)2. 2. Any applicable restoration requirements for construction site erosion control established under s. 85.19 (1) and any applicable restoration requirements established under an agreement under s. 30.2022.

85.193 History History: 2011 a. 32.



85.195 Coordination with land conservation committees.

85.195  Coordination with land conservation committees.

85.195(1)(1) In this section, "land conservation committee" means a committee established under s. 92.06 or its designated representative.

85.195(2) (2) Before commencing construction on a highway construction project, the department shall consult with the local land conservation committee to determine the presence and extent of local practices to conserve soil and water resources within the county, including surface and subsurface drainage systems.

85.195 History History: 1997 a. 27.



85.20 Urban mass transit operating assistance program.

85.20  Urban mass transit operating assistance program.

85.20(1)(1)  Definitions. In this section:

85.20(1)(ag) (ag) " Disabled persons" means individuals who, by reason of illness, injury, age, congenital malfunction, or other temporary or permanent incapacity or disability, are unable without special planning or design to use mass transit facilities and services as effectively as persons who are not so affected.

85.20(1)(am) (am) "Elderly persons" means individuals age 65 or over.

85.20(1)(b) (b) "Eligible applicant" means a local public body in an urban area which is served by an urban mass transit system incurring an operating deficit.

85.20(1)(d) (d) "Local public body" includes counties, municipalities or towns, or agencies thereof; transit or transportation commissions or authorities and public corporations established by law or by interstate compact to provide mass transportation services and facilities or 2 or more of any such bodies acting jointly under s. 66.0301 to 66.0303.

85.20(1)(e) (e) "Mass transit system" means transportation by bus, shared-ride taxicab, rail, or other conveyance, either publicly or privately owned, that provides the public with general or special service on a regular and continuing basis.

85.20(1)(f) (f) "Operating deficit" means the amount by which the total operating expenses incurred in the operation of an urban mass transit system exceeds the amount of operating revenue derived therefrom.

85.20(1)(g) (g) "Operating expenses" mean costs accruing to an urban mass transit system by virtue of its operations, including costs to subsidize fares paid by disabled persons for transportation within the urban area of the eligible applicant, and maintenance. "Operating expenses" do not include costs accruing to an urban mass transit system from services provided by a publicly owned urban mass transit system under a contract awarded on the basis of competitive bids unless the urban mass transit system's bid used the fully allocated cost methodology described in sub. (8). For a publicly owned system, operating expenses do not include profit, return on investment or depreciation as costs. If a local public body contracts for the services of a privately owned system on the basis of competitive bids, operating expenses may include as costs depreciation on the facilities and equipment that the privately owned system acquired without benefit of public financial assistance, profit and return on investment. If a local public body contracts for the services of a privately owned system on the basis of negotiated procurement, operating expenses may include as costs depreciation on the facilities and equipment that the privately owned system acquired without benefit of public financial assistance. In an urban area which is served exclusively by shared-ride taxicab systems, operating expenses may include costs to subsidize reasonable fares paid by all users for transportation within the urban area of the eligible applicant.

85.20(1)(h) (h) "Operating revenues" mean income accruing to an urban mass transit system by virtue of its operations, but do not include income accruing from operations under a contract awarded on the basis of competitive bids to a publicly owned urban mass transit system that did not use the fully allocated cost methodology described in sub. (8).

85.20(1)(hm) (hm) "Reasonable fare" means a charge for mass transit service which complies with rules of the department relating to the fairness of such charges for purposes of this section.

85.20(1)(j) (j) "Revenue passenger trip" means a trip taken on an urban mass transit system by any passenger who pays a fare to use an urban mass transit system, or by any passenger for whom a fare has been paid by another under a contract or other arrangement with an urban mass transit system.

85.20(1)(k) (k) "Urban area" means any area that includes a city or village having a population of 2,500 or more that is appropriate, in the judgment of the department, for an urban mass transit system or an area that includes 2 American Indian reservations and that is served by a mass transit system operated by a transit commission.

85.20(1)(L) (L) "Urban mass transit system" means a mass transit system operating within an urban area.

85.20(2) (2) Purpose. The purpose of this section is to promote the general public good by preserving and improving existing urban mass transit systems in this state and encouraging their effective and efficient operation.

85.20(3) (3) Administration. The department shall administer the urban mass transit operating assistance program and shall have all the powers necessary and convenient to implement this section, including the following powers:

85.20(3)(a) (a) To receive applications for aid under this section and to prescribe the form, nature and extent of information which shall be contained in applications.

85.20(3)(b) (b) To make and execute contracts with any eligible applicant to ensure the continuance and improvement of quality urban mass transit service at reasonable fares. No such contract may be effective for a period of more than one year in length and no such contract may be enforced against the state unless the following conditions are met:

85.20(3)(b)1. 1. The eligible applicant pays the operating deficit of the urban mass transit systems involved in accordance with a schedule approved by the department;

85.20(3)(b)2. 2. The participating urban mass transit system provides reduced fare programs for elderly and disabled persons during nonpeak hours. Such reduced fares may not exceed one-half of the full adult cash fare applicable during peak hours of operation; and

85.20(3)(b)3. 3. The eligible applicant establishes and maintains accounting procedures and documentation requirements as prescribed or approved by the department.

85.20(3)(b)4. 4. The eligible applicant complies with any applicable provisions of ss. 59.58 (2) (j) 2., (k) 2. and (L) and (3) (h) 2. and (j) and 66.1021 (10) (b), (11) (b) and (12) with respect to limitation on service.

85.20(3)(c) (c) Except as provided in par. (cm), to audit the operating revenues and expenses of all urban mass transit systems participating in the program in accordance with generally accepted accounting principles and practices. Except as provided in par. (cm), the audits shall be the basis for computing the maximum share of state and federal aids each eligible applicant can apply against operating deficits for each state aid contract period.

85.20(3)(cm) (cm) To conduct an audit of a privately owned urban mass transit system with which a local public body contracts for services on the basis of competitive bids to determine that system's compliance with the terms of that contract for services. An audit under this paragraph shall be the basis for computing the maximum share of state and federal aids that an eligible applicant that contracts with a privately owned urban mass transit system on the basis of competitive bids may apply against operating deficits for each state aid contract period.

85.20(3)(cr) (cr) To conduct a management performance audit of all urban mass transit systems participating in the program at least once every 5 years.

85.20(3)(d) (d) To apply for and receive federal grants for the department or as requested on behalf of eligible recipients.

85.20(3m) (3m) User-side subsidy programs.

85.20(3m)(a)(a) In this subsection, "user-side subsidy" means a voucher provided by an eligible applicant directly to a mass transit system user for use in full or partial payment of a mass transit system fare.

85.20(3m)(b) (b) After June 30, 1991, if an eligible applicant's urban mass transit system operates a user-side subsidy program, that system may include user contributions under the user-side subsidy program in its calculation of operating expenses for purposes of sub. (4m).

85.20(4m) (4m) State aids. Payments of state aids appropriated for this program shall be in accordance with the terms and conditions of contracts executed between the department and eligible applicants. State aid payments shall be subject to the following limitations:

85.20(4m)(a) (a) The department shall pay annually to the eligible applicant described in subd. 6. cm. the amount of aid specified in subd. 6. cm. The department shall pay annually to the eligible applicant described in subd. 6. d. the amount of aid specified in subd. 6. d. The department shall allocate an amount to each eligible applicant described in subd. 6. e., 7., or 8. to ensure that the sum of state and federal aids for the projected operating expenses of each eligible applicant's urban mass transit system is equal to a uniform percentage, established by the department, of the projected operating expenses of the mass transit system for the calendar year. The department shall make allocations as follows:

85.20(4m)(a)6. 6.

85.20(4m)(a)6.cm.cm. From the appropriation under s. 20.395 (1) (ht), the department shall pay $61,724,900 for aid payable for calendar years 2012 to 2014 and $64,193,900 for calendar year 2015 and thereafter, to the eligible applicant that pays the local contribution required under par. (b) 1. for an urban mass transit system that has annual operating expenses of $80,000,000 or more. If the eligible applicant that receives aid under this subd. 6. cm. is served by more than one urban mass transit system, the eligible applicant may allocate the aid between the urban mass transit systems in any manner the eligible applicant considers desirable.

85.20(4m)(a)6.d. d. From the appropriation under s. 20.395 (1) (hu), the department shall pay $16,219,200 for aid payable for calendar years 2012 to 2014 and $16,868,000 for calendar year 2015 and thereafter, to the eligible applicant that pays the local contribution required under par. (b) 1. for an urban mass transit system that has annual operating expenses in excess of $20,000,000 but less than $80,000,000. If the eligible applicant that receives aid under this subd. 6. d. is served by more than one urban mass transit system, the eligible applicant may allocate the aid between the urban mass transit systems in any manner the eligible applicant considers desirable.

85.20(4m)(a)6.e. e. From the appropriation under s. 20.395 (1) (hw), the department may pay the uniform percentage for each eligible applicant for a commuter or light rail system that has been enumerated under s. 85.062 (3). An eligible applicant may not receive aid under subd. 6. cm. or d., 7., or 8. for a commuter rail or light rail transit system.

85.20(4m)(a)7. 7.

85.20(4m)(a)7.a.a. From the appropriation under s. 20.395 (1) (hr), beginning with aid payable for calendar year 2002 and for each calendar year thereafter, the uniform percentage for each eligible applicant served by an urban mass transit system operating within an urbanized area having a population as shown in the 2010 federal decennial census of at least 50,000 or receiving federal mass transit aid for such area, and not specified in subd. 6.

85.20(4m)(a)7.b. b. For the purpose of making allocations under subd. 7. a., the amounts for aids are $23,267,200 in calendar years 2012 and 2013, $23,544,900 in calendar year 2014, and $24,486,700 in calendar year 2015 and thereafter. These amounts, to the extent practicable, shall be used to determine the uniform percentage in the particular calendar year.

85.20(4m)(a)8. 8.

85.20(4m)(a)8.a.a. From the appropriation under s. 20.395 (1) (hs), beginning with aid payable for calendar year 2002 and for each calendar year thereafter, the uniform percentage for each eligible applicant served by an urban mass transit system operating within an area having a population as shown in the 2010 federal decennial census of less than 50,000 or receiving federal mass transit aid for such area.

85.20(4m)(a)8.b. b. For the purpose of making allocations under subd. 8. a., the amounts for aids are $5,267,000 in calendar years 2012 and 2013, $4,989,300 in calendar year 2014, and $5,188,900 in calendar year 2015 and thereafter. These amounts, to the extent practicable, shall be used to determine the uniform percentage in the particular calendar year.

85.20(4m)(b) (b)

85.20(4m)(b)1.1. Except as provided in subd. 2., each eligible applicant shall provide a local contribution, exclusive of user fees, toward operating expenses in an amount equal to at least 20% of state aid allocations to that eligible applicant under this section.

85.20(4m)(b)2. 2. Subdivision 1. does not apply to an eligible applicant that is served exclusively by a shared-ride taxicab system.

85.20(4m)(em) (em) The sum of the state aid allocations made to each applicant under par. (a) may not exceed any of the following:

85.20(4m)(em)1. 1. An amount equal to the same percentage of the audited operating expenses for the project year of the applicant's urban mass transit system that is specified for allocations to the applicant under par. (a) 6. to 8.

85.20(4m)(em)2. 2. The nonfederal share of the audited operating deficit for the project year of the applicant's urban mass transit system.

85.20(4m)(em)3. 3. Five times the amount of an eligible applicant's required local contribution under par. (b) 1.

85.20(4m)(er) (er) Eligible applicants shall repay the department any overpayments in state aids under this section which are made because of differences between projected financial data and audited financial data or because of differences between projected financial data and contract compliance audits.

85.20(4m)(f) (f) If more than one local public body contributes assistance to the operation of an urban mass transit system, the state aids allocated under this section shall be distributed among the contributors in accordance with any cost-sharing agreement that is filed with the department. If no agreement is filed, the aids shall be distributed among the contributors in proportion to their contributions.

85.20(4r) (4r) Expansion of service. An eligible applicant shall notify the department if the eligible applicant anticipates receiving new or expanded services provided by an urban mass transit system in a manner that will increase operating expenses. The eligible applicant shall provide the notice during the calendar year preceding the calendar year in which the new or expanded services will first be provided. The notice shall include an estimate of the projected annual operating expenses of the new or expanded services.

85.20(4s) (4s) Payment of aids under the contract. The contracts executed between the department and eligible applicants under this section shall provide that the payment of the state aid allocation under sub. (4m) (a) for the last quarter of the state's fiscal year shall be provided from the following fiscal year's appropriation under s. 20.395 (1) (hr), (hs), (ht), (hu), or (hw).

85.20(5) (5) Regulation. For such time as any urban mass transit system participates in this program, it shall be exempt from regulation under ch. 194.

85.20(6) (6) Planning requirements. As a condition of eligibility to receive state aids, an applicant is required to do all of the following:

85.20(6)(a) (a) Annually prepare and submit to the department a 4-year transit development program, in the form and manner prescribed by the department. The rules adopted to implement this paragraph and par. (b) shall be compatible with applicable federal regulations.

85.20(6)(b) (b) Establish multiyear service and performance goals and assess the effectiveness of its mass transit system in relation to those goals at intervals specified by the department by rule.

85.20(6)(c) (c) Disclose to the department the amount of federal aid over which the eligible applicant has spending discretion and that the eligible applicant intends to apply towards operating expenses for a calendar year.

85.20(6m) (6m) Local segregated account required.

85.20(6m)(a)(a) Notwithstanding sub. (4m), the department may not pay state aid under this section to an eligible applicant unless the eligible applicant does all of the following:

85.20(6m)(a)1. 1. Establishes and administers a separate segregated account from which moneys may be used only for purposes related to a mass transit system.

85.20(6m)(a)2. 2. Deposits in the account established under subd. 1. all moneys received from this state and from the federal government for a mass transit system.

85.20(6m)(b) (b) If an eligible applicant does not meet the requirements under par. (a) at the time that aid should be paid under this section, the aid payment may be forfeited.

85.20(6m)(c) (c) Rules implementing this subsection may not require any eligible applicant to do any of the following:

85.20(6m)(c)1. 1. Pay expenses related to law enforcement using moneys from an account established under this subsection.

85.20(6m)(c)2. 2. Maintain separate checking accounts to implement this subsection, if the eligible applicant implements this subsection by segregating revenues and expenditures described in this subsection in the eligible applicant's bookkeeping system.

85.20(7) (7) Cost-efficiency standards.

85.20(7)(a)(a) The department shall establish cost-efficiency standards for the urban mass transit system specified in sub. (4m) (a) 6. to 8. The contracts executed between the department and eligible applicants under this section for any period beginning on or after January 1, 1997, shall provide that the department may do any of the following if costs are incurred by the eligible applicant's urban mass transit system which are inconsistent with the standards established under this subsection:

85.20(7)(a)1. 1. Exclude those costs from operating expenses for purposes of sub. (4m).

85.20(7)(a)2. 2. Reduce the amount of state aid allocation under sub. (4m) (a).

85.20(7)(b) (b) The department shall specify by rule the cost-efficiency standards under this subsection, including rules for the implementation of par. (a) 1. and 2.

85.20(7)(c) (c) Beginning with contracts for aid payable for calendar year 2000, the department may not enter into a contract for payment of state aids under sub. (4m) unless the rules promulgated under this subsection are in effect and unless the contract requires the urban mass transit system to comply with those rules as a condition of receiving aid under sub. (4m).

85.20(8) (8) Fully allocated cost bidding. If a local public body solicits bids to contract for services, the bids of a publicly owned urban mass transit system shall use a fully allocated cost methodology established by the department by rule. The fully allocated cost methodology shall do all of the following:

85.20(8)(a) (a) Be based on generally accepted accounting principles.

85.20(8)(b) (b) Consider all shared costs and direct costs of the mass transit system that are related to and support the service being considered. A publicly owned urban mass transit system's costs include all subsidies provided to the system, including operating subsidies, capital grants and the use of public facilities.

85.20(8)(c) (c) Assign each cost of a publicly owned urban mass transit system to one of the following categories:

85.20(8)(c)1. 1. Costs that depend on the number of vehicle hours operated, including operators' salaries and fringe benefits.

85.20(8)(c)2. 2. Costs that depend on the number of vehicle miles traveled, including fuel costs, maintenance costs and maintenance personnel salaries and fringe benefits.

85.20(8)(c)3. 3. Costs that depend on the maximum number of vehicles that are in service during the day, including administrative and capital costs.

85.20 History History: 1973 c. 90, 333; 1975 c. 39; 1977 c. 29; 1979 c. 34 ss. 911p, 911r, 2102 (52) (a); 1979 c. 110 s. 60 (11); 1981 c. 20 ss. 1202 to 1207, 1232 to 1233; Stats. 1981 s. 85.20; 1983 a. 27; 1985 a. 29; 1987 a. 27, 399; 1989 a. 31; 1991 a. 39, 239; 1993 a. 16, 279; 1995 a. 113, 201; 1997 a. 27; 1999 a. 9; 1999 a. 150 ss. 626, 672; 2001 a. 4, 16, 38; 2003 a. 33; 2005 a. 25; 2007 a. 20; 2009 a. 28; 2011 a. 32; 2013 a. 20.



85.205 Paratransit aids.

85.205  Paratransit aids.

85.205(1)(1)  Definitions. In this section:

85.205(1)(a) (a) "Eligible applicant" has the meaning given in s. 85.20 (1) (b).

85.205(1)(b) (b) "Paratransit service" means comparable transportation service required by the federal Americans with Disabilities Act for individuals with disabilities who are unable to use fixed route transportation services.

85.205(1)(c) (c) "Urban mass transit system" has the meaning given in s. 85.20 (1) (L).

85.205(2) (2) Administration.

85.205(2)(a)(a) From the appropriation under s. 20.395 (1) (hq), the department shall provide aid payments to eligible applicants that receive state aid payments under s. 85.20 (4m) and that are served by an urban mass transit system that provides paratransit service to assist those eligible applicants in providing paratransit service.

85.205(2)(b) (b) In awarding grants under par. (a), the department shall do all of the following:

85.205(2)(b)1. 1. Maximize the level of paratransit service provided by urban mass transit systems serving eligible applicants.

85.205(2)(b)2. 2. Give priority to eligible applicants for maintaining paratransit service provided by urban mass transit systems on July 1, 2011.

85.205 History History: 2011 a. 32.



85.21 Specialized transportation assistance program for counties.

85.21  Specialized transportation assistance program for counties.

85.21(1)(1)  Purpose. The purpose of this section is to promote the general public health and welfare by providing financial assistance to counties providing transportation services for elderly and disabled persons, and to thereby improve and promote the maintenance of human dignity and self-sufficiency by affording the benefits of transportation services to those people who would not otherwise have an available or accessible method of transportation.

85.21(2) (2) Definitions. In this section:

85.21(2)(a) (a) "Copayment" means the fee imposed on a person for the use of the specialized transportation service.

85.21(2)(b) (b) "County proportionate share" means the amount allocated to a county under this section which is based on the total amount appropriated for purposes of this section during the current fiscal year multiplied by the ratio of the number of elderly and disabled persons in the county to the total number of elderly and disabled persons in this state and which provides for a minimum base amount for each county, as determined by the department.

85.21(2)(c) (c) "Designated service area" means that area to be provided specialized transportation service for any fiscal year.

85.21(2)(cm) (cm) "Disabled person" means any individual who, because of any temporary or permanent physical or mental condition or institutional residence is unable without special facilities or special planning or design to use available transportation facilities and services as effectively as persons who are not so affected.

85.21(2)(d) (d) "Elderly person" means any individual age 65 or over.

85.21(2)(e) (e) "Eligible applicant" means any county or agency thereof.

85.21(2)(f) (f) "Human service vehicle" has the meaning given in s. 340.01 (23g).

85.21(2)(g) (g) "Specialized transportation service" means a transportation system, either publicly or privately owned, which provides to elderly or disabled persons general or special service on a regular and continuing basis in a designated service area.

85.21(3) (3) Administration. The department shall administer the specialized transportation service assistance program and shall have all the powers necessary and convenient to implement this section, including the following powers:

85.21(3)(a) (a) To receive and review county plans for specialized transportation service assistance under this section and to prescribe the form, nature and extent of the information which shall be contained in the county plans. County plans may also include specialized transportation services to persons age 55 or over.

85.21(3)(b) (b) To determine the county proportionate share in accordance with a generally accepted statistical methodology and practice.

85.21(3)(c) (c) To make and execute contracts with counties to ensure the provision of specialized transportation service. Payments under such contracts to eligible applicants shall not exceed the county proportionate share, except as supplemented under par. (e) or (f). A contract under this section shall require the county to make a matching contribution of 20 percent of the contract amount and to furnish information determined necessary by the department for periodic program monitoring and year-end auditing and evaluation. A contract may permit a county to hold aids received under this section on or after July 2, 1983, in trust, according to rules promulgated by the department, for the purpose of providing services authorized under this section or of acquiring or maintaining equipment used for services authorized under this section or both. All aids held in trust, as well as any accumulated interest, not expended for the authorized purposes, shall be returned to the department for deposit in the transportation fund. Nothing in this paragraph entitles a county to any investment interest accumulated prior to the time the aid payment is actually received by the county.

85.21(3)(e) (e) If any county fails to apply to the department for its entire county proportionate share by January 1 of any fiscal year, the department may distribute the remaining amount by supplemental application and supplemental contract with other counties.

85.21(3)(f) (f) Notwithstanding the determination of county proportionate share under par. (b), to make supplemental payments under contracts to eligible applicants under this section. The department shall make supplemental payments under this paragraph to ensure that payments to any eligible applicant for calendar year 1994 and for each calendar year thereafter are at least equal to payments made to the eligible applicant for calendar year 1992.

85.21(3m) (3m) Service prohibitions.

85.21(3m)(b)(b) Notwithstanding ss. 111.321, 111.322, and 111.335, and subject to par. (bm), no specialized transportation service that is operated by a county or that contracts with a county for services under this section may do any of the following:

85.21(3m)(b)4. 4. Employ as an operator of a human service vehicle any person who the specialized transportation service knows or should have known does not meet the requirements for a school endorsement specified under s. 343.12 (7) and (8) and any rule established by the department under s. 343.12 (7) and (8).

85.21(3m)(b)5. 5. Employ as an operator of a human service vehicle any person who the specialized transportation service knows or should have known does not possess a valid operator's license issued under ch. 343 or by another jurisdiction that authorizes the operation of any human service vehicle to be operated by that operator.

85.21(3m)(b)7. 7. Employ as an operator of a human service vehicle any person for whom the specialized transportation service has not obtained an operating record as required under par. (dm).

85.21(3m)(b)10. 10. Employ as an operator of a human service vehicle any person who has not, within the previous 24 months, been fully trained in the proper use of all passenger restraint systems available in the human service vehicle operated by that operator.

85.21(3m)(bm) (bm) Notwithstanding par. (b) 4. and 7., a specialized transportation service that is operated by a county or that contracts with a county for services under this section may employ as an operator of a human service vehicle any person holding a valid school bus endorsement under s. 343.12 that was issued or renewed within 4 years prior to employment.

85.21(3m)(d) (d) Notwithstanding ss. 111.321, 111.322, and 111.335, prior to employing any person, other than a person holding a valid school bus endorsement under s. 343.12 that was issued or renewed within 4 years prior to employment, as an operator, a specialized transportation service shall obtain from the records maintained by the department of justice, and the department of justice shall provide, a criminal history search of the person. Notwithstanding ss. 111.321, 111.322, and 111.335, if the person who is the subject of the criminal history search is not a resident of this state, or if at any time within the 3 years preceding the date of the search that person has not been a resident of this state, the specialized transportation service shall make a good faith effort to obtain promptly from any state in which the person is a resident, or was a resident within the 3 years preceding the date of the search, information that is equivalent to a criminal history.

85.21(3m)(dm) (dm)

85.21(3m)(dm)1.1. Every specialized transportation service that is operated by a county or that contracts with a county for services under this section shall, prior to employing any person, other than a person holding a valid school bus endorsement under s. 343.12 that was issued or renewed within the previous 4 years, as an operator of a human service vehicle, obtain the person's operating record from the department under s. 343.24 or, if the operating record has already been obtained by another entity, from that entity if there are reasonable grounds to believe that the operating record obtained from that entity is accurate and was furnished by the department to that entity not more than 2 months previously.

85.21(3m)(dm)2. 2. No later than every 4 years, every specialized transportation service that is operated by a county or that contracts with a county for services under this section shall obtain, in the manner provided in subd. 1., an updated operating record for any person employed as an operator of a human service vehicle by the specialized transportation service.

85.21(4) (4) County plan provisions; copayments.

85.21(4)(a)(a) The county may establish the transportation of elderly and disabled persons to medical, nutritional and work-related activities as the priority for the specialized transportation services.

85.21(4)(b) (b) Specialized transportation services may at the discretion of the county be open to the general public on a space-available basis.

85.21(4)(c) (c)

85.21(4)(c)1.1. The county shall either require a copayment by the user of the specialized transportation service or provide the user with an opportunity to make a voluntary contribution to the cost of the service.

85.21(4)(c)2. 2. The county shall establish the amount of copayment if copayment is required and shall recommend an amount for a voluntary contribution if an opportunity to make a voluntary contribution is provided. The county shall establish the method by which the copayment or voluntary contribution is collected from the user.

85.21(4)(c)3. 3. The county shall collect and incorporate into the county plan data regarding the purposes and activities for which individuals use the specialized transportation services.

85.21(4)(c)4. 4. A county may exempt a user from payment under subd. 1. if an emergency exists, if the user does not have the economic resources to make a payment or if the user is not competent to make a payment.

85.21(4)(d) (d) A county may not use aids provided under this section to support the regular route services of an urban mass transit system receiving state aids under s. 85.20. A county may use aids provided under this section to support subsystems of urban mass transit systems that provide special services to elderly or disabled persons.

85.21 History History: 1981 c. 20 ss. 1220m, 1221, 1221m, 1233m, 1234; 1981 c. 93; 1983 a. 27, 189; 1985 a. 29; 1987 a. 27; 1991 a. 239; 1993 a. 16; 2003 a. 297, 327; 2005 a. 147, 438.



85.215 Tribal elderly transportation grant program.

85.215  Tribal elderly transportation grant program. The department shall award grants to federally recognized American Indian tribes or bands to assist in providing transportation services for elderly persons. Grants awarded under this section shall be paid from the appropriation under s. 20.395 (1) (ck). The department shall prescribe the form, nature, and extent of the information that shall be contained in an application for a grant under this section. The department shall establish criteria for evaluating applications and for awarding grants under this section.

85.215 History History: 2009 a. 28.



85.22 Capital assistance program for specialized transportation.

85.22  Capital assistance program for specialized transportation.

85.22(1)(1)  Purpose. The purpose of this section is to promote the general public health and welfare by providing capital assistance to eligible applicants providing transportation services to elderly and disabled persons.

85.22(2) (2) Definitions. In this section:

85.22(2)(ag) (ag) "Disabled person" means any individual who, because of any temporary or permanent physical or mental condition or institutional residence is unable without special facilities or special planning or design to use available transportation facilities and services as effectively as persons who are not so affected.

85.22(2)(am) (am) "Eligible applicant" means any applicant that meets eligibility requirements for federal assistance under 49 USC 5310 (a) and is one of the following:

85.22(2)(am)1. 1. A private, nonprofit organization.

85.22(2)(am)2. 2. A local public body that satisfies one of the following conditions:

85.22(2)(am)2.a. a. After submission and approval of the certification by the department, certifies to the governor that no private, nonprofit organization is readily available to provide transportation services to elderly and disabled persons in the proposed service area.

85.22(2)(am)2.b. b. Is approved by the department to coordinate transportation services to elderly and disabled persons in a proposed service area.

85.22(2)(b) (b) "Elderly person" means any individual age 55 or older.

85.22(2)(c) (c) "Local public body" has the meaning given in s. 85.20 (1) (d), except as limited by rule of the department.

85.22(3) (3) Administration. The department shall administer the grant program and shall have all the powers necessary and convenient to implement this section, including the following powers:

85.22(3)(a) (a) To receive and review annually applications for aid under this section and to prescribe the form, nature and extent of information which shall be contained in applications. Each applicant shall indicate whether the transportation services it provides or proposes to provide conflict with any transportation services being assisted under s. 85.21.

85.22(3)(b) (b) To establish criteria for evaluating all applications and for placing each application in a statewide priority ranking for distribution of available federal and state moneys.

85.22(3)(c) (c) To make and execute agreements with eligible applicants to provide for the undertaking of transportation services to elderly or disabled persons.

85.22(3)(d) (d) To audit the records of all eligible applicants receiving aids under this section in accordance with generally accepted accounting principles and practices.

85.22(3)(e) (e) To require eligible applicants receiving aids under this subsection to furnish information deemed necessary by the department.

85.22(3)(f) (f) To apply for and receive federal grants on behalf of eligible recipients.

85.22(3)(g) (g) To establish an annual application cycle for the program.

85.22(3)(h) (h) To establish, by rule, standards for the coordination of transportation services to elderly and disabled persons for purposes of s. 85.22 (2) (am) 2. b. These standards may require certification by a local public body that any application for aid under this section shall be consistent with the recommendations of a local coordinating committee on transportation that has membership which is, in the department's judgment, sufficient to provide for adequate coordination of services available in the applicable area.

85.22(4) (4) Amount and use of aid.

85.22(4)(a)(a) Commencing with the highest ranked application and to the extent that state moneys are available, the department shall offer to each eligible applicant an amount of state aid such that the sum of federal and state aid received by an applicant does not exceed any of the following:

85.22(4)(a)1. 1. The percentage, specified by the department by rule, of the estimated capital project costs.

85.22(4)(a)2. 2. For the specific type or category of capital equipment for which aid is paid, the percentage of the estimated capital costs that are eligible for federal aid.

85.22(4)(b) (b) State aids available under this section shall not be available for operating purposes.

85.22 History History: 1981 c. 20 s. 1222; 1991 a. 239; 1993 a. 437; 1999 a. 9.



85.23 Rural public transportation assistance program.

85.23  Rural public transportation assistance program. The department may administer a program for the distribution of rural public transportation aids made available to the state under section 18 of the urban mass transportation act of 1964, as amended, or under any similar federal act.

85.23 History History: 1981 c. 20 s. 1223.



85.24 Transportation employment and mobility program.

85.24  Transportation employment and mobility program.

85.24(1)(1)  Purpose. The purpose of this section is to promote the conservation of energy, reduce traffic congestion, improve air quality, enhance the efficient use of existing transportation systems, and enhance the success of welfare-to-work programs by providing efficient and effective transportation services that link low-income workers with jobs, training centers, and child care facilities, by planning and promoting demand management and ride-sharing programs, and by providing technical and financial assistance to public and private organizations for job access and employment transportation assistance programs and for the development and implementation of demand management and ride-sharing programs.

85.24(2) (2) Definitions. In this section:

85.24(2)(a) (a) "Demand management" means policies and programs designed to reduce the number of automobile trips, especially during peak hours of traffic congestion, including policies and programs designed to do any of the following:

85.24(2)(a)1. 1. Promote the reduction of unnecessary single-occupancy automobile trips.

85.24(2)(a)2. 2. Promote alternatives to automobile travel, such as biking and walking.

85.24(2)(a)3. 3. Encourage the use of high-occupancy modes of travel, such as ride sharing and all forms of public transportation.

85.24(2)(a)4. 4. Increase the convenience of alternatives to single-occupancy automobile trips, such as appropriate land-use planning and preferential parking privileges for car and van pools.

85.24(2)(ag) (ag) "Job access and employment transportation assistance" means policies and programs that are directed at resolving the transportation needs of low-income workers and recipients of public assistance with respect to transportation to-and-from jobs, including welfare-to-work programs, and activities related to their employment.

85.24(2)(b) (b) "Ride sharing" means the use of a single motor vehicle by 2 or more persons for the purpose of commuting to and from their places of employment or attendance at postsecondary institutions, and includes commuting by means of a car pool or a van pool.

85.24(2)(br) (br) "Transportation employment and mobility" means policies and programs that encompass demand management, ride sharing, and job access and employment transportation assistance.

85.24(3) (3) Administration.

85.24(3)(a)(a) The department of transportation shall be the lead state agency in demand management and ride-sharing activities and shall collaborate with the department of workforce development in job access and employment transportation assistance programs. The department of transportation shall have all powers necessary to develop and implement a state transportation employment and mobility program that includes the coordination of demand management, ride-sharing, and job access and employment transportation assistance activities in this state; the promotion and marketing of demand management, ride-sharing, and job access and employment transportation assistance activities; the dissemination of technical information; the provision of technical and financial assistance to public and private organizations for the planning, development, and implementation of demand management, ride-sharing, and job access and employment transportation assistance programs; and the development and distribution of computer and manual ride-matching systems.

85.24(3)(b) (b) The department may apply for and receive federal grants on its own behalf or as requested on behalf of other private and public organizations.

85.24(3)(c) (c) The department may administer a program for the distribution of any federal funds for ride sharing, demand management, and job access and employment transportation assistance that are made available to the state.

85.24(3)(d) (d) The department may award grants from the appropriation under s. 20.395 (1) (bs) to public and private organizations for the development and implementation of demand management, ride-sharing, and job access and employment transportation assistance programs. As a condition of obtaining a grant under this paragraph, a public or private organization may be required to provide matching funds at any percentage. For demand management and ride-sharing purposes, the department shall give priority in the awarding of grants to those programs that provide the greatest reduction in automobile trips, especially during peak hours of traffic congestion. The department shall have all powers necessary and convenient to implement this paragraph, including the following powers:

85.24(3)(d)1. 1. To promulgate, by rule, procedures and criteria for the review and award of grants under this paragraph.

85.24(3)(d)2. 2. To receive and review applications for grants and to prescribe the form, nature and extent of the information which shall be contained in applications.

85.24(3)(d)3. 3. To audit and inspect the records of grant recipients.

85.24(3)(d)4. 4. To require reports from grant recipients as needed.

85.24(4) (4) Confidentiality of information.

85.24(4)(a)(a) Except as provided in par. (b), a record containing any of the following information collected under this section relating to any applicant for ride-sharing services shall be kept confidential and may not be inspected or copied under s. 19.35 (1):

85.24(4)(a)1. 1. Residential address and phone number.

85.24(4)(a)2. 2. The time of beginning and ending work.

85.24(4)(a)3. 3. Current mode of commuting between home and workplace.

85.24(4)(a)4. 4. Type of ride-sharing service information requested.

85.24(4)(b) (b) Paragraph (a) does not prohibit the disclosure of the information to the extent necessary to administer the ride-sharing program nor, if requested under s. 49.22 (2m), does it prohibit disclosure of the name or address of a person or of his or her employer to the department of children and families or a county child support agency under s. 59.53 (5).

85.24(4)(c) (c) Any person who willfully discloses or who, under false pretenses, willfully requests or obtains information in violation of par. (a) may be required to forfeit not more than $500 for each violation. This paragraph does not apply to information disclosed, requested or obtained to the extent necessary to administer the ride-sharing program or, if requested under s. 49.22 (2m), to the department of children and families or a county child support agency under s. 59.53 (5).

85.24 History History: 1981 c. 20; 1991 a. 39; 1995 a. 423; 1997 a. 191; 2001 a. 16; 2007 a. 20.



85.245 Congestion mitigation and air quality improvement program.

85.245  Congestion mitigation and air quality improvement program.

85.245(1)(1) The department may administer a program for the distribution of federal funds for congestion mitigation and air quality improvement projects made available to the state under 23 USC 149. The cost of any project shall be funded from the appropriations under s. 20.395 (2) (kv) and (kx).

85.245(2) (2) The department shall pay to the department of natural resources $624,000 in fiscal year 1993-94 and $552,000 in fiscal year 1994-95 from the appropriation under s. 20.395 (2) (kx) for air quality improvement related to mobile sources of air contaminants.

85.245 History History: 1993 a. 16.



85.25 Disadvantaged business mobilization assistance program.

85.25  Disadvantaged business mobilization assistance program.

85.25(1)(1)  Findings and purpose. The legislature finds that the lack of working capital is a major barrier to the participation of certain businesses in construction contracts with the department. This problem is most acute for newer, less experienced businesses, and, in particular, for disadvantaged businesses, many of which lack the assets necessary to obtain financing under normal business lending standards. The disadvantaged business mobilization assistance program is created to assist disadvantaged businesses in obtaining working capital in order to participate in construction contracts with the department and to increase the representation of disadvantaged businesses among contractors performing on construction projects for the department.

85.25(2) (2) Definitions. In this section:

85.25(2)(a) (a) "Business development organization" means the Wisconsin Housing and Economic Development Authority under s. 234.02 or any private organization that prepares business and loan plans for and provides other financial, management, and technical assistance to disadvantaged businesses.

85.25(2)(b) (b) "Deficiency" means the unpaid principal amount of a defaulted mobilization loan guaranteed under sub. (4). "Deficiency" does not include any interest, any origination fees or other charges relating to the guaranteed loan or any expenses incurred by the lender in enforcing the security interest taken in the capital equipment or other asset resulting from the proceeds of the guaranteed loan.

85.25(2)(c) (c) "Disadvantaged business" means any of the following:

85.25(2)(c)1m. 1m. A sole proprietorship, partnership, limited liability company, joint venture or corporation that fulfills all of the following requirements:

85.25(2)(c)1m.a. a. It is at least 51% owned, controlled and actively managed by a disadvantaged individual, as defined in s. 84.076 (1) (a).

85.25(2)(c)1m.b. b. It is currently performing a useful business function as defined in s. 16.287 (1) (h).

85.25(2)(c)2m. 2m. A disabled veteran-owned business, as defined in s. 84.075 (1c) (a).

85.25(2)(d) (d) "Guaranteed loan" means a mobilization loan which is guaranteed by a business development organization under a grant under sub. (3).

85.25(2)(e) (e) "Mobilization loan" means a short-term loan, as specified by the department by rule, to a disadvantaged business to provide working capital in order to finance the purchase of capital equipment, insurance or any other service or consumable good necessary to enable the disadvantaged business to participate in transportation-related construction contracts with the department.

85.25(2)(f) (f) "Participating lender" means a bank, credit union, savings bank, savings and loan association or other person who makes mobilization loans.

85.25(3) (3) Administration. The department shall administer the disadvantaged business mobilization assistance program. Subject to sub. (4), the department may make grants for the purpose specified in sub. (1) to a business development organization in order to provide funding for the guarantee by the business development organization of a mobilization loan made by a participating lender to a disadvantaged business certified by the department.

85.25(4) (4) Rule making. The department shall promulgate rules to implement the disadvantaged business mobilization assistance program. The rules shall specify all of the following:

85.25(4)(a) (a) Conditions for eligibility of a business development organization for a grant under sub. (3).

85.25(4)(b) (b) Conditions for eligibility of a disadvantaged business for a guaranteed loan. The conditions may include requirements relating to certification of a disadvantaged business by the department.

85.25(4)(c) (c) Conditions for the guarantee of a mobilization loan by a business development organization applying for a grant under sub. (3). The conditions shall include requirements relating to the term of a mobilization loan. The conditions may include a requirement for execution of a guarantee agreement between the business development organization and the participating lender and review of such an agreement by the department. The conditions may specify a percentage of principal of any mobilization loan which must be guaranteed by a business development organization applying for a grant under sub. (3). The conditions may include requirements relating to the rate of a mobilization loan. The conditions may include requirements relating to defaulted mobilization loans and deficiencies.

85.25(4)(d) (d) Conditions relating to the total principal amounts of all mobilization loans which may be guaranteed by business development organizations at one time, not to exceed $1,500,000.

85.25(4)(e) (e) Conditions under which a business development organization may not guarantee additional mobilization loans. The conditions shall include a prohibition on the guarantee of additional mobilization loans by a business development organization if the amount of the grant to the business development organization not yet expended under the disadvantaged business mobilization assistance program is equal to or less than $100,000.

85.25(4)(f) (f) Conditions under which a grant made under sub. (3) to a business development organization may be required to be repaid.

85.25(5) (5) Moral obligation. Recognizing its moral obligation to do so, the legislature expresses its expectation and aspiration that, if ever called upon to do so, it shall make an appropriation from the transportation fund to meet all demands for funds relating to defaulted mobilization loans and deficiencies under this section.

85.25 History History: 1987 a. 399; 1989 a. 31; 1991 a. 221; 1993 a. 112; 2001 a. 104; 2009 a. 299; 2011 a. 32.



85.26 Intercity bus assistance program.

85.26  Intercity bus assistance program.

85.26(1) (1)  Definitions. In this section:

85.26(1)(a) (a) "Intercity bus service" means regularly scheduled bus service for the general public that operates with limited stops over fixed routes connecting 2 or more urban areas not in close proximity, that has the capacity for transporting baggage carried by passengers, and that makes meaningful connections with scheduled intercity bus service to more distant points if service to more distant points is available.

85.26(1)(b) (b) "Net operating loss" means the portion of the reasonable costs of operating an intercity bus service route that cannot reasonably be financed from revenues derived from the route.

85.26(1)(c) (c) "Political subdivision" means a city, village, town, or county.

85.26(2) (2) Administration.

85.26(2)(a)(a) The department shall develop and administer an intercity bus assistance program to increase the availability of intercity bus service in this state. Under this program, the department may do any of the following:

85.26(2)(a)1. 1. Contract with private providers of intercity bus service to support intercity bus service routes of the provider.

85.26(2)(a)2. 2. Make grants to political subdivisions to support intercity bus service routes having an origin or destination in the political subdivision.

85.26(2)(b) (b) All expenditures under the program shall be made from the appropriations under s. 20.395 (1) (bq), (bv), and (bx). The department may not enter into any contract under par. (a) 1., or award any grant under par. (a) 2., that provides funds to support any intercity bus service route in an amount exceeding the lesser of the following:

85.26(2)(b)1. 1. Fifty percent of the net operating loss of the intercity bus service route.

85.26(2)(b)2. 2. The portion of the net operating loss of the intercity bus service route for which federal funds are not available.

85.26(2)(c) (c)

85.26(2)(c)1.1. The department shall prescribe the form, nature, and extent of the information which shall be contained in an application for a grant under par. (a) 2.

85.26(2)(c)2. 2. The department shall establish criteria for evaluating applications for grants under par. (a) 2.

85.26 History History: 2009 a. 28.



85.28 Driver license reinstatement training program.

85.28  Driver license reinstatement training program. The department shall administer a driver license reinstatement training program. From the appropriation under s. 20.395 (5) (cq), the department may contract with public or private entities for programs that provide persons whose driver's license has been revoked or suspended under the laws of this state with training and assistance in meeting the requirements of ch. 343 for license reinstatement.

85.28 History History: 1993 a. 16.



85.30 Type 1 motorcycle, moped and motor bicycle safety program.

85.30  Type 1 motorcycle, moped and motor bicycle safety program. The department shall develop and administer a Type 1 motorcycle, moped and motor bicycle safety program. The program shall include operational skills training, safety education and public awareness and such other elements as the department deems desirable. The safety education program for Type 1 motorcycles shall include instruction as to the proper eye protection to be worn during hours of darkness. The department may make grants under this program for establishment of courses which further the aims of this program. The department shall adopt rules to implement this section.

85.30 History History: 1981 c. 20; 1983 a. 243, 534, 538; 1985 a. 65, 135.



85.31 Information for tax bills.

85.31  Information for tax bills. By October 1, the department shall provide to the department of revenue the information about the aids paid under s. 86.30 to each municipality and county that will enable the department of revenue to furnish to taxation districts the information required under s. 73.03 (31).

85.31 History History: 1985 a. 12.



85.32 Statewide trauma care system transfer.

85.32  Statewide trauma care system transfer. Beginning July 1, 2000, and annually thereafter, the secretary shall transfer $80,000 from the appropriation under s. 20.395 (5) (dq) to the appropriation under s. 20.435 (1) (kx) for the purposes of the statewide trauma care system under s. 256.25.

85.32 History History: 1999 a. 9; 2007 a. 130.



85.35 Motor carrier projects program.

85.35  Motor carrier projects program. The department may administer a program for the study of motor carrier operations and may participate in projects, including pilot projects in cooperation with other jurisdictions, for the evaluation of programs affecting motor carriers.

85.35 History History: 1987 a. 27.



85.51 State traffic patrol services.

85.51  State traffic patrol services.

85.51(1) (1)  Special events fee. The department may charge an event sponsor, as defined by rule, a fee, in an amount calculated under a uniform method established by rule, for security and traffic enforcement services provided by the state traffic patrol at any public event for which an admission fee is charged for spectators. The department may not impose a fee for such services except as provided in this section.

85.51(2) (2) Security and traffic enforcement services fee. The department may charge any person a fee, in an amount calculated under a uniform method established by rule, for security and traffic enforcement services provided by the state traffic patrol during that person's installation, inspection, removal, relocation, or repair of a utility facility, as defined in s. 30.40 (19), located on a highway, as defined in s. 340.01 (22), if that person requests such services in writing.

85.51(3) (3) Use of fees. All moneys received under this section shall be deposited in the general fund and credited to the appropriation account under s. 20.395 (5) (dg).

85.51 History History: 1997 a. 27; 2001 a. 16.



85.515 Federal REAL ID Act implementation date.

85.515  Federal REAL ID Act implementation date.

85.515(1)(1) If the secretary determines, prior to May 11, 2008, that the department will be ready to complete full implementation of the provisions of the federal REAL ID Act, as incorporated into 2007 Wisconsin Act 20, by May 11, 2008, the secretary shall, prior to May 11, 2008, send a notice to the legislative reference bureau for publication in the Wisconsin Administrative Register that states that the provisions of 2007 Wisconsin Act 20 related to implementation of the federal REAL ID Act will become effective on May 11, 2008.

85.515(2) (2) If the secretary determines that the department will not be ready to complete full implementation of the provisions of the federal REAL ID Act, as incorporated into 2007 Wisconsin Act 20, by May 11, 2008, the secretary shall do all of the following:

85.515(2)(a) (a) As soon as the secretary determines that the department will not be ready to complete full implementation of the provisions of the federal REAL ID Act, as incorporated into 2007 Wisconsin Act 20, by May 11, 2008, send a notice to the legislative reference bureau for publication in the Wisconsin Administrative Register that states that the department will not be ready to complete full implementation of the provisions of the federal REAL ID Act, as incorporated into 2007 Wisconsin Act 20, by May 11, 2008.

85.515(2)(b) (b) As soon as the department is ready to complete full implementation of the provisions of the federal REAL ID Act, as incorporated into 2007 Wisconsin Act 20, send a notice to the legislative reference bureau for publication in the Wisconsin Administrative Register that states the date on which the provisions of 2007 Wisconsin Act 20 related to implementation of the federal REAL ID Act will become effective.

85.515 History History: 2007 a. 20.



85.52 Transportation infrastructure loan program.

85.52  Transportation infrastructure loan program.

85.52(1)(1)  Definitions. In this section:

85.52(1)(ac) (ac) "Capital project" has the meaning given in 49 USC 5302.

85.52(1)(ag) (ag) "Eligible applicant" means a county, city, village, town or combination thereof, Amtrak, as defined in s. 85.061 (1), a railroad, as defined in s. 85.01 (5), a private nonprofit organization that is an eligible applicant under s. 85.22 (2) (am), or a transit commission created under s. 59.58 (2) or 66.1021.

85.52(1)(am) (am) "Fund" means the transportation infrastructure loan fund established under s. 25.405.

85.52(1)(bm) (bm) "Other assistance" has the meaning given in P.L. 104-59, section 350 (L) (3).

85.52(1)(c) (c) "Revenue obligation" has the meaning given in s. 18.52 (5).

85.52(2) (2) Acceptance of federal capitalization grants. The department may enter into an agreement with the U.S. department of transportation to receive a capitalization grant under P.L. 104-59, section 350. The agreement may contain any provision required by P.L. 104-59, section 350, and any regulation, guideline or policy adopted under that section.

85.52(3) (3) Administration.

85.52(3)(a)(a) The department shall administer a transportation infrastructure loan program to make loans, and to provide other assistance, to eligible applicants for highway projects or transit capital projects. The department of transportation may not make a loan or provide other assistance under the program unless the secretary of administration approves of the loan or other assistance and determines that the amounts in the fund, together with anticipated receipts, will be sufficient to fully pay principal and interest costs incurred on the revenue obligations issued under sub. (5). Loans or other assistance under the program for highway projects shall be credited to the highway account. Loans or other assistance under the program for transit capital projects shall be credited to the transit account.

85.52(3)(bm) (bm) Any loan made under the program shall comply with P.L. 104-59, section 350, and any regulation, guideline or policy adopted under that section. The department may not provide other assistance under the program to an eligible applicant unless such assistance complies with P.L. 104-59, section 350, and any regulation, guideline or policy adopted under that section.

85.52(3)(cm) (cm) The joint committee on finance may transfer moneys, at the request of the department, in amounts not to exceed the amounts necessary to meet the requirements under P.L. 104-59, section 350, from the transportation fund to the transportation infrastructure loan fund. The department shall submit to the joint committee on finance for its review and approval proposed reductions among the transportation fund appropriations to the department equal to the amount transferred under this paragraph. The joint committee on finance may approve, disapprove or modify the proposed reductions. Upon approval of the proposed reductions, as may be modified by the committee, an amount equivalent to each approved reduction is lapsed from the appropriation account for each reduced appropriation to the transportation fund.

85.52(4) (4) Rules.

85.52(4)(a)(a) The department of transportation and the department of administration shall promulgate rules necessary to implement the transportation infrastructure loan program. The rules shall specify the terms and conditions of loans or other assistance provided under the program and shall establish criteria for determining which eligible applicants and which projects are eligible to receive loans or other assistance under the program. The criteria shall include all of the following:

85.52(4)(a)1. 1. The impact of funding a project under the program on accelerating the completion of a major highway project under s. 84.013.

85.52(4)(a)2. 2. The statewide and local economic impact of the projects.

85.52(4)(a)3. 3. The level of commitment by the eligible applicant to the project.

85.52(4)(a)4. 4. The type and quality of intermodal transportation facilities affected by the project.

85.52(4)(b) (b) The department of transportation and the department of administration may charge and collect fees, established jointly by rules, from eligible applicants to recover the costs of administering the program.

85.52(4m) (4m) Investment management. The department of administration may:

85.52(4m)(a) (a)

85.52(4m)(a)1.1. Subject to par. (b), direct the investment board under s. 25.17 (2) (e) to make any investment of the fund, or in the collection of the principal and interest of all moneys loaned or invested from such fund.

85.52(4m)(a)2. 2. Subject to par. (b), purchase or acquire, commit on a standby basis to purchase or acquire, sell, discount, assign, negotiate, or otherwise dispose of, or pledge, hypothecate or otherwise create a security interest in, loans as the department of administration may determine, or portions or portfolios of participations in loans, made or purchased under this section. The disposition may be at the price and under the terms that the department of administration determines to be reasonable and may be at public or private sale.

85.52(4m)(b) (b) The department of administration shall take an action under par. (a) only if all of the following conditions occur:

85.52(4m)(b)1. 1. The action provides a financial benefit to the transportation infrastructure fund.

85.52(4m)(b)2. 2. The action does not contradict or weaken the purposes of the transportation infrastructure loan fund.

85.52(4m)(b)3. 3. The building commission approves the action before the department of administration acts.

85.52(5) (5) Revenue obligations.

85.52(5)(a)(a) The transportation infrastructure loan program is a revenue-producing enterprise or program as defined in s. 18.52 (6).

85.52(5)(b) (b) Deposits, appropriations or transfers to the fund for the purposes specified in s. 20.395 (2) (pq) may be funded with the proceeds of revenue obligations issued subject to and in accordance with subch. II of ch. 18. Revenue obligations issued under this section shall not exceed $100 in principal amount, excluding obligations issued to refund outstanding revenue obligations.

85.52(5)(c) (c) The department of administration may, under s. 18.561 or 18.562, deposit in a separate and distinct fund in the state treasury or in an account maintained by a trustee outside the state treasury, any portion of the revenues derived under s. 25.405 (2). The revenues deposited with a trustee outside the state treasury are the trustee's revenues in accordance with the agreement between this state and the trustee or in accordance with the resolution pledging the revenues to the repayment of revenue obligations issued under this subsection.

85.52(5)(d) (d) The building commission may pledge any portion of revenues received or to be received in the fund established in par. (c) or the transportation infrastructure loan fund to secure revenue obligations issued under this subsection.

85.52(5)(e) (e) The department of administration has all other powers necessary and convenient to distribute the pledged revenues and to distribute the proceeds of the revenue obligations in accordance with subch. II of ch. 18.

85.52(5)(f) (f) The department of administration may enter into agreements with the federal government, political subdivisions of this state, individuals or private entities to insure or in any other manner provide additional security for the revenue obligations issued under this subsection.

85.52(5)(g) (g) Revenue obligations may be contracted by the building commission when it reasonably appears to the building commission that all obligations incurred under this subsection can be fully paid on a timely basis from moneys received or anticipated to be received by the fund.

85.52(5)(h) (h) Unless otherwise expressly provided in resolutions authorizing the issuance of revenue obligations or in other agreements with the holders of revenue obligations, each issue of revenue obligations under this subsection shall be on a parity with every other revenue obligation issued under this subsection and in accordance with subch. II of ch. 18.

85.52 History History: 1997 a. 27, 237; 1999 a. 9; 1999 a. 150 s. 672.



85.53 Pretrial intoxicated driver intervention grant program.

85.53  Pretrial intoxicated driver intervention grant program.

85.53(1)(1) In this section:

85.53(1)(a) (a) "Defendant" means a person accused of or charged with a 2nd or subsequent violation of operating while intoxicated.

85.53(1)(b) (b) "Eligible applicant" means a city, village, town, county or private nonprofit organization.

85.53(1)(bg) (bg) "Hazardous inhalant" means a substance that is ingested, inhaled, or otherwise introduced into the human body in a manner that does not comply with any cautionary labeling that is required for the substance under s. 100.37 or under federal law, or in a manner that is not intended by the manufacturer of the substance, and that is intended to induce intoxication or elation, to stupefy the central nervous system, or to change the human audio, visual, or mental processes.

85.53(1)(c) (c) "Intoxicant" means any alcohol beverage, hazardous inhalant, controlled substance, controlled substance analog or other drug, or any combination thereof.

85.53(1)(d) (d) "Operating while intoxicated" means a violation of s. 346.63 (1) or (2m) or a local ordinance in conformity therewith or of s. 346.63 (2) or (6), 940.09 (1) or 940.25.

85.53(2) (2) The department shall administer the pretrial intoxicated driver intervention grant program. The program shall award grants to eligible applicants to administer a local pretrial intoxicated driver intervention program that, prior to the sentencing of a defendant for operating while intoxicated, does all of the following:

85.53(2)(a) (a) Identifies the defendant and notifies him or her of the availability and cost of the program and that, if the defendant is convicted, a court will consider the defendant's participation in the program when imposing a sentence.

85.53(2)(b) (b) Monitors the defendant's use of intoxicants to reduce the incidence of abuse.

85.53(2)(c) (c) Treats the defendant's abuse of intoxicants to reduce the incidence of abuse.

85.53(2)(d) (d) Reports to the court on the defendant's participation in the program.

85.53(2)(e) (e) Requires program participants to pay a reasonable fee to participate in the program. Such a fee may not exceed 20% of the actual per capita cost of the program.

85.53(3) (3) Grants under this section shall be paid from the appropriation under s. 20.395 (5) (jr). The amount of a grant may not exceed 80% of the amount expended by an eligible applicant for services related to the program.

85.53(4) (4)

85.53(4)(a)(a) Not later than December 31 of each even-numbered year, the department shall submit a report to the legislature under s. 13.172 (2) that states the number of individuals arrested for a 2nd or subsequent offense of operating while intoxicated; the number of individuals who completed a local pretrial intoxicated driver intervention program; the percentage of successful completion of all individuals who commence such a program; the number of individuals who, after completing such a program, are arrested for a 3rd or subsequent offense of operating while intoxicated; and the number of individuals eligible to participate in a program who did not complete a program and who, after becoming eligible to participate in the program, are arrested for a 3rd or subsequent offense of operating while intoxicated.

85.53(4)(b) (b) An eligible applicant who receives a grant under sub. (2) shall, not later than December 31 of the year for which the grant was made, submit a report to the speaker of the assembly and to the president of the senate in the manner described in s. 13.172 (3) summarizing the results of the pretrial intoxicated driver intervention program administered by the eligible applicant and providing any additional information required by the department.

85.53(5) (5) Consent to participate in a local pretrial intoxicated driver intervention program funded under this section is not an admission of guilt and the consent may not be admitted in evidence in a trial for operating while intoxicated. No statement relating to operating while intoxicated, made by the defendant in connection with any discussions concerning the program or to any person involved in the program, is admissible in a trial for operating while intoxicated.

85.53 History History: 1997 a. 27; 1999 a. 9, 185; 2013 a. 83.



85.55 Safe-ride grant program.

85.55  Safe-ride grant program. The department may award grants to any county or municipality or to any nonprofit corporation, as defined in s. 66.0129 (6) (b), to cover the costs of transporting persons suspected of having a prohibited alcohol concentration, as defined in s. 340.01 (46m), from any premises licensed under ch. 125 to sell alcohol beverages to their places of residence. The amount of a grant under this section may not exceed 80 percent of the costs necessary to provide the service. The liability of a provider of a safe-ride program to persons transported under the program is limited to the amounts required for an automobile liability policy under s. 344.15 (1). Grants awarded under this section shall be paid from the appropriation under s. 20.395 (5) (ek).

85.55 History History: 1999 a. 109; 2003 a. 33; 2009 a. 263.



85.605 Professional football stadium maintenance and operating costs.

85.605  Professional football stadium maintenance and operating costs.

85.605(1)(1) In this section:

85.605(1)(am) (am) "District board" has the meaning given in s. 229.821 (5).

85.605(1)(b) (b) "Football stadium" has the meaning given in s. 229.821 (6).

85.605(1)(c) (c) "Football stadium facilities" has the meaning given in s. 229.821 (7).

85.605(1)(d) (d) "Professional football team" means a professional football team described in s. 229.823.

85.605(2) (2) From the appropriation under s. 20.395 (1) (ig), the department annually shall deposit payments into the fund established under s. 229.8257 by each local professional football stadium district created under subch. IV of ch. 229. The amount of any deposit under this section shall be the sum of money credited to the appropriation account under s. 20.395 (1) (ig) during the previous fiscal year that is attributable to the professional football team whose home stadium, as defined in s. 229.821 (8), is located in the local professional football stadium district over which the district board that established the fund has jurisdiction.

85.605 History History: 1999 a. 167.



85.61 Compliance with federal Help America Vote Act.

85.61  Compliance with federal Help America Vote Act.

85.61(1)(1) The secretary of transportation and the administrator of the elections division of the government accountability board shall enter into an agreement to match personally identifiable information on the official registration list maintained by the government accountability board under s. 6.36 (1) with personally identifiable information in the operating record file database under ch. 343 and vehicle registration records under ch. 341 to the extent required to enable the secretary of transportation and the administrator of the elections division of the government accountability board to verify the accuracy of the information provided for the purpose of voter registration.

85.61(2) (2) The secretary of transportation shall enter into an agreement with the commissioner of the federal social security administration for the purpose of verifying whether the name, date of birth, and social security number of an individual in the operating record file database under ch. 343 or vehicle registration records under ch. 341 match the information contained in the records of the social security administration. The agreement shall include safeguards to ensure the maintenance of the confidentiality of any personally identifiable information disclosed and procedures to permit the secretary of transportation to use any applicable personally identifiable information disclosed for purposes related to maintenance of departmental records.

85.61 History History: 2003 a. 265; 2007 a. 1.



85.62 Transportation fund balance and appropriation reductions.

85.62  Transportation fund balance and appropriation reductions.

85.62(1)(1) During any fiscal biennium, if at any time the department determines that, at the close of the fiscal biennium, net appropriations and fund reserves from the transportation fund will exceed estimated transportation fund revenues by more than $30,000,000, the department shall develop a plan to eliminate, by the close of the fiscal biennium, this projected deficit by reducing state funds appropriations under s. 20.395, other than those for debt service and sum sufficient appropriations, from the transportation fund. This plan may not include the reduction of any state funds appropriation if the reduction would violate a condition imposed by the federal government on the receipt of federal funds or if the reduction would violate the federal or state constitution. The secretary shall submit this plan to the joint committee on finance.

85.62(2) (2) If the cochairpersons of the joint committee on finance do not notify the secretary within 14 working days after the date on which the secretary submits the plan under sub. (1) that the committee has scheduled a meeting for the purpose of reviewing the plan, the secretary shall implement the plan. If, within 14 working days after the date on which the secretary submits the plan, the cochairpersons of the joint committee on finance notify the secretary that the committee has scheduled a meeting for the purpose of reviewing the plan, the secretary may implement the plan only as approved, or modified and approved, by the committee.

85.62(3) (3) Notwithstanding ss. 13.101 (6) and 20.001 (3) (c), if a plan is implemented as provided under sub. (2), the appropriation accounts shall be reduced as specified in the plan implemented under sub. (2).

85.62 History History: 2007 a. 20.



85.63 Surveying reference station system.

85.63  Surveying reference station system.

85.63(1) (1) The department shall administer a surveying reference station system consisting of all of the following:

85.63(1)(a) (a) A passive system consisting of a network of monuments located throughout the state that are used to generate latitude, longitude, and elevation data.

85.63(1)(b) (b) An active surveying reference station system consisting of reference stations statewide that continuously transmit global positioning system data to a system server, and the server that receives and processes the data received from the reference stations.

85.63(2) (2) The department may charge a fee for providing access to the system under sub. (1) in an amount to be established by rule. All fees received under this subsection shall be deposited in the general fund and credited to the appropriation account under s. 20.395 (3) (jg).

85.63 History History: 2013 a. 20.






86. Miscellaneous highway provisions.

86.001 Definitions.

86.001  Definitions. In this chapter:

86.001(1m) (1m) "Department" means the department of transportation.

86.001(2) (2) "Division of hearings and appeals" means the division of hearings and appeals in the department of administration.

86.001(2m) (2m) "Office" means the office of the commissioner of railroads.

86.001(3) (3) "Secretary" means the secretary of transportation.

86.001 History History: 1987 a. 137; 1991 a. 39; 1993 a. 16, 123.



86.01 Materials left in highway; penalty.

86.01  Materials left in highway; penalty. It shall be unlawful for any highway superintendent or any other person to leave any materials in the traveled portion of any highway not closed to public travel in piles or rows after sunset without placing within one hour after sunset upon such piles or at the end of such rows a lighted lantern containing sufficient oil or fuel to keep the same burning until daylight. Any person violating any of the provisions of this section shall be liable to a fine of not less than $10 nor more than $100.



86.02 Injury to highway.

86.02  Injury to highway. Any person who shall injure any highway by obstructing or diverting any creek or watercourse or sluiceway, or by dragging logs or timber thereon, or by any other act, shall be liable in treble damages, to be recovered by the political division chargeable with the maintenance of highway injured, and the amount recovered shall be credited to the highway maintenance fund.



86.021 Highways, cultivation of; injury by farm machinery.

86.021  Highways, cultivation of; injury by farm machinery.

86.021(1)(1) No person shall, within the limits of any public highway, plow, cultivate or otherwise work any lands in such manner as to interfere with or obstruct the drainage in any public highway ditch, nor shall any person operate any farm or other machinery on, over, along or across any public highway in such manner as to materially damage the said highway.

86.021(2) (2) Any person who shall violate the provisions of this section shall be guilty of a misdemeanor, and upon conviction thereof shall be punished by a fine of not less than $10 nor more than $50, or by imprisonment in the county jail not less than 10 days nor more than 30 days, and shall in addition pay the whole cost of restoring the ditch or highway, or both, to their former condition.



86.022 Obstructing highway with embankment or ditch.

86.022  Obstructing highway with embankment or ditch. Any person who shall willfully or maliciously make any ditch, depression or embankment or place any obstruction in any public highway intended or calculated to impede or incommode the use of such highway, or who shall place any obstruction in any ditch constructed to drain any highway, shall be guilty of a misdemeanor and upon conviction shall be punished by a fine of not less than $10 nor more than $100.



86.025 Camping on highways.

86.025  Camping on highways. It shall be unlawful for any person or persons to camp in wagons, tent or otherwise on the public highways or lands adjacent thereto, after a notice to remove therefrom by the owners of such adjacent lands, or the owner of land abutting on the highway, or by a member of the board of supervisors or any trustee of any town or village where such camping place is made. Any person or persons violating the provisions of this section shall be deemed guilty of a misdemeanor, and upon conviction thereof shall be fined not exceeding $10, or imprisoned in the county jail not exceeding 30 days, or both.



86.03 Trees on and adjacent to highway.

86.03  Trees on and adjacent to highway.

86.03(1) (1)  Removal of fallen trees. If any tree falls from adjacent land into any highway, the owner or occupant of the land shall immediately remove the tree from the highway. It shall be the duty of every highway patrolman, street commissioner, or other officer in charge of the maintenance of streets or highways, to remove from any highway any fallen tree or trees therein.

86.03(2) (2) Ownership. All trees on land over which any highway is laid out shall be for the use of the owner of the land or person otherwise entitled thereto, except trees that have been acquired by and for the public in the acquisition of the highway right-of-way and except such trees within the highway as may be requisite to make or repair the highways on the land or within one mile of the same; but no trees reserved for shade or ornament, unless acquired by the public, shall be used for such purpose.

86.03(3) (3) Planting trees and shrubs in highway. Any person owning or occupying land adjoining any highway may, with the approval of the public authority maintaining the highway, plant, cultivate and maintain trees, shrubs or hedges on the side of the highway contiguous to and within 10 feet of that person's land. Such trees, shrubs or hedges shall be cut or removed only by the owner or occupant of the abutting land or by the public authority having control of the highway.

86.03(4) (4) Cutting or injuring trees on highway. No person shall cut down, break, girdle, bruise the bark, or in any other manner injure, or allow any animal under that person's control to injure, any public or private trees, shrubs, or hedges growing within the highway, except as the owner thereof or the public authority maintaining the highway may cut down, trim and remove trees, shrubs, and hedges for the purpose of and conducing to the benefit and improvement of the owner's land or the highway facility, subject to sub. (7).

86.03(5) (5) Mutilation of trees. It shall be unlawful for any person to injure, mutilate, cut down, or destroy any shade tree growing on or within any street or highway in any village in this state, unless express permission to do so has been granted by the village's board of trustees.

86.03(6) (6) Fines. Except as provided in sub. (7), any person violating any of the provisions of this section shall be deemed guilty of a misdemeanor and upon conviction thereof shall be punished by a fine not to exceed $25 for each tree or shrub damaged, felled or destroyed.

86.03(7) (7) Cutting of veterans memorial trees; penalty. No person may cut or trim any tree planted along any federal or state trunk highway as a memorial to the men and women who served in the armed forces of the United States in time of war, without the written permission of the department. Violations of this section shall be punishable by a fine of not less than $10 nor more than $200 or by imprisonment for not more than 30 days or both. Nothing in this section shall interfere with the rights of abutting property owners in those trees.

86.03 History History: 1991 a. 316; 1993 a. 490; 2001 a. 107; 2005 a. 22, 253.



86.04 Highway encroachments.

86.04  Highway encroachments.

86.04(1) (1)  Order for removal. If any highway right-of-way shall be encroached upon, under or over by any fence, stand, building or any other structure or object, and including encroachments caused by acquisition by the public of new or increased widths of highway right-of-way, the department, in case of a state trunk highway, the county highway committee, in case of a county trunk highway, or the city council, village or town board, in case of a street or highway maintained by or under the authority of any city, village or town, may order the occupant or owner of the land through or by which the highway runs, and to which the encroachment shall be appurtenant, to remove the encroachment beyond the limits of the highway within 30 days. The order shall specify the extent and location of the encroachment with reasonable certainty, and shall be served upon the occupant or owner of the land through or by which the highway runs, and to which the encroachment shall be appurtenant.

86.04(2) (2) Nonremoval. If the occupant or owner upon whom the order is served shall not deny such encroachment, under sub. (3), and the encroachment is not removed within 30 days after the service of such order, the occupant or owner shall forfeit $1 for every day after the expiration of that time during which the encroachment continues. An action to recover such penalty may be brought in any court of record in the county. In all cases where a judgment is rendered, the judgment shall order that the occupant or owner remove the encroachment within the time fixed by the judgment, and upon failure to obey the order, the department, county highway committee, or city council, village or town board, as appropriate, may remove the encroachment and recover from the occupant or owner the cost thereof.

86.04(3) (3) Denial of encroachment, procedure. If, within 30 days after being served with the order issued under sub. (1), the owner or occupant delivers a denial in writing of the alleged encroachment to the ordering body, or fails to make a denial, the ordering body may commence an action to remove the encroachment in a court of record in the county where the property is located.

86.04 History History: 1977 c. 29 s. 1654 (8) (c); 1977 c. 273; 1987 a. 137 s. 6; 1991 a. 316; 1993 a. 490; 1995 a. 225.

86.04 Cross-reference Cross-reference: For highway obstructions see s. 86.022.

86.04 Annotation Adverse possession is a defense to an encroachment action under this section. Department of Transportation v. Black Angus Steak House, 111 Wis. 2d 342, 330 N.W.2d 240 (Ct. App. 1983).



86.05 Entrances to highways restored.

86.05  Entrances to highways restored. Whenever it is necessary, in making any highway improvement to cut or fill or otherwise grade the highway in front of any entrance to abutting premises, a suitable entrance to the premises shall be constructed as a part of the improvements; and if the premises are divided by the highway, then one such entrance shall be constructed on each side of the highway. Thereafter each entrance shall be maintained by the owner of the premises. During the time the highway is under construction, the state, county, city, village or town shall not be responsible for any damage that may be sustained through the absence of an entrance to any such premises.



86.06 Highways closed to travel; penalties.

86.06  Highways closed to travel; penalties.

86.06(1) (1) Whenever any highway is impassable or unsafe for travel or during the construction or repair of any such highway and until it is ready for traffic the authorities in charge of the maintenance or construction thereof may keep it closed by maintaining barriers at each end of the closed portion. The barriers shall be of such material and construction and so placed as to indicate that the highway is closed and shall conform to the standards for traffic control devices in the manual adopted by the department of transportation under s. 84.02 (4) (e).

86.06(2) (2) Any person who, without lawful authority, removes, takes down, alters the position of, destroys, passes over or beyond any barrier so erected, or travels with any vehicle upon any portion of a highway closed by barriers as in this section provided, or walks or travels in any manner upon the materials placed thereon as part of the repair or construction work, shall be liable to a fine of not less than $10 nor more than $100, or to imprisonment not less than 10 nor more than 60 days, or both, and in addition thereto shall be liable for all damages done to the highway, said damages to be recovered by such governmental agency.

86.06 Annotation If a county has a contract to maintain state trunk highways, the county highway commissioner can temporarily close a highway in case of emergency. 67 Atty. Gen. 335.

86.06 History History: 2011 a. 246.



86.07 Digging in highways or using bridges for advertising.

86.07  Digging in highways or using bridges for advertising.

86.07(1)(1) Any person who draws, paints, prints or pastes upon any culvert, bridge or guard rail on any highway shall be fined not less than $10 nor more than $200 or imprisoned for not more than 30 days or both.

86.07(2) (2) No person shall make any excavation or fill or install any culvert or make any other alteration in any highway or in any manner disturb any highway or bridge without a permit therefor from the highway authority maintaining the highway. Such permit shall contain the statement and be subject to the condition that the work shall be constructed subject to such rules and regulations as may be prescribed by said authority and be performed and completed to its satisfaction, and in the case of temporary alterations that the highway or bridge shall be restored to its former condition, and that the permittee shall be liable to the town or county or state, as the case may be, for all damages which occur during the progress of said work or as a result thereof. Nothing herein shall abridge the right of the department or the county board or its highway committee to make such additional rules, regulations and conditions not inconsistent herewith as may be deemed necessary and proper for the preservation of highways, or for the safety of the public, and to make the granting of any such permit conditional thereon. If any culvert is installed or any excavation or fill or any other alteration is made in violation of the provisions of this subsection, the highway may be restored to its former condition by the highway authority in charge of the maintenance thereof; and any person who violates this subsection shall be punished by a fine of not less than $5 nor more than $100, or by imprisonment not exceeding 6 months, or both.

86.07(2a) (2a) The restriction or depriving of used access to highways from abutting lands through the use of posts under any program to delineate driveways is prohibited.

86.07(3) (3) The prohibitions in this section do not apply to highway authorities in the performance of their duties.

86.07 History History: 1977 c. 29 s. 1654 (8) (c); 1987 a. 137 s. 6; 1989 a. 335.

86.07 Annotation An existing right of access in s. 32.09 (6) (b) includes the right of an abutting property owner to gain ingress and egress, subject to criteria for granting permits for access points under s. 86.07 (2). Restriction of access was a compensable taking. Narloch v. Department of Transportation, 115 Wis. 2d 419, 340 N.W.2d 542 (1983).

86.07 Annotation Sub. (2) is not a broad grant of authority to promulgate regulations for the preservation of highways or for the safety of the public. It is a statement that the legislature does not intend in sub. (2) to limit the authority DOT has independent of this section to impose conditions or promulgate rules regarding excavations, fill, culverts, or other alterations or disturbances to a highway as long as the conditions and rules are consistent with sub. (2). Sub. (2) does not authorize DOT to regulate land divisions that are not subdivisions within the meaning of s. 236.02 (12). Wisconsin Builders Association v. DOT, 2005 WI App 160, 285 Wis. 2d 472, 702 N.W.2d 433, 04-2388.

86.07 Annotation If the department of transportation (DOT) confirms a district office's decision to revoke a permit under s. 86.073 (3), the DOT must "notify the applicant of a right to hearing before the division of hearings and appeals." This language, while not explicit, very clearly implies a right to revoke driveway permits and the only reasonable reading of the relevant statutes is that they allow the DOT to revoke a driveway permit. J & E Investments LLC v. Division of Hearings and Appeals, 2013 WI App 90, ___ Wis. 2d ___, ___ N.W.2d ___, 12-2081.



86.073 Review of denial of permit.

86.073  Review of denial of permit.

86.073(1) (1) If a district office of the department denies a request for a permit under s. 86.07 (2) to construct an entrance to a state trunk highway from abutting premises or revokes a permit issued under s. 86.07 (2), the department shall, upon written request by the applicant within 30 days after the denial, review the decision of the district office.

86.073(2) (2) After review, the department may reverse, confirm or modify the decision of the district office.

86.073(3) (3) If the department confirms or modifies the decision of the district office, the department shall notify the applicant of the action and the grounds for the action and shall also notify the applicant of a right to a hearing before the division of hearings and appeals. Upon written request by the applicant within 30 days after the notice is mailed to the applicant, the division of hearings and appeals shall schedule a hearing to be held within 60 days after receipt of the request.

86.073 History History: 1983 a. 177; 1993 a. 16.

86.073 Annotation If the department of transportation (DOT) confirms a district office's decision to revoke a permit under sub. (3), the DOT must "notify the applicant of a right to hearing before the division of hearings and appeals." This language, while not explicit, very clearly implies a right to revoke driveway permits and the only reasonable reading of the relevant statutes is that they allow the DOT to revoke a driveway permit. J & E Investments LLC v. Division of Hearings and Appeals, 2013 WI App 90, ___ Wis. 2d ___, ___ N.W.2d ___, 12-2081.



86.075 Highway authorities to notify drainage board of highway construction.

86.075  Highway authorities to notify drainage board of highway construction. Whenever a highway crossing any draining ditch of a drainage district governed by ch. 88 is being constructed or reconstructed or a culvert in any such ditch is being replaced, the highway authority in charge of such work shall consult with the drainage board having jurisdiction of such district for the purpose of determining the depth at which such drainage ditch was laid out. If any culvert or similar opening in a highway is installed at a grade higher than the depth at which such drainage ditch was laid out, the expenses involved in any future lowering of the culvert pursuant to s. 88.68 (4) shall be borne by the unit of government in charge of maintenance of the highway unless the highway authority in charge of the installation was misled by the drainage board as to the proper grade at which to install the culvert. This section applies only to work done after January 1, 1965.



86.08 Dust-free surfacing at licensed dairy or meat packing plants.

86.08  Dust-free surfacing at licensed dairy or meat packing plants.

86.08(1)(1) The duly constituted authority charged with the maintenance of any highway not having a dust-free surface shall cause the main traveled portion thereof within 400 feet of any licensed dairy or meat packing plant to be rendered dust-free by palliative treatment or an improved surface approved by the department. The cost of such treatment or surface shall be paid from the funds for maintenance or improvement of highways which shall be made available by the division of government responsible for the highway.

86.08(2) (2) If such treatment or surface is not applied by the division of government responsible on or before June 1 of any year, the county shall cause the work to be done. It shall keep an accurate account of the cost of such work and the county clerk shall, on or before November 1 of each year, certify to the department the cost of such work. The amount so certified shall be credited to the county in its allotment and deducted from the allotment to the division of government responsible.

86.08 History History: 1977 c. 29 s. 1654 (8) (c); 1987 a. 137 s. 6.



86.09 Access to cemetery preserved.

86.09  Access to cemetery preserved. In all cases where the paving, improvement, change of grade or any other change in the condition of any street or highway in this state shall operate to cut off, impede or obstruct the access or approach from such highway to a cemetery, it shall be the duty of the local or state authorities in charge of such paving, improvement or change to include in such work provisions for and to effect such grading and improvement of the access and approach to such cemetery as shall be necessary to preserve such access or approach in an equal degree of usability. And whenever in any city, village or town such paving, improvement or change of grade or condition heretofore made has operated so as to cut off, impede or obstruct the access or approach from such highway to a cemetery, it shall be the duty of the council or board of such city, village or town upon the request of any person to restore such access or approach to its former condition of usefulness, and to provide for such work in the same way that street or highway improvements are provided.



86.10 Salvage in highway construction.

86.10  Salvage in highway construction. Materials removed from a highway incident to its improvement or maintenance which are suitable for reuse or have a market value, and which are not used in or disposed of under the contract for the work, shall become the property of the duly constituted authority maintaining the highway from which the material was removed and may be used or disposed of by such authority in the manner as in its judgment is for the best interest of the public, and any money received for such material shall be paid into the maintenance fund.



86.105 Snow removal in private driveways.

86.105  Snow removal in private driveways. The governing body of any county, town, city or village may enter into contracts to remove snow from private roads and driveways.

86.105 Annotation This section must be construed narrowly. Plowing of private parking lots is not authorized. Only in exceptional circumstances would plowing private driveways be permissible. 67 Atty. Gen. 304.



86.11 Highways; railroad crossings; grade separation.

86.11  Highways; railroad crossings; grade separation. Whenever any highway crosses a railroad at grade and the town, village or county board or the city council or city commissioners other than in a city of the first class, as the case may be, shall deem it for the best interest of the public that said highway and railroad shall cross at separate grades, and when an agreement can be made between such board and the railroad company as to the manner of constructing of such separated grade crossing and doing the necessary work they may contract therefor; and such board shall after entering into such contract levy a tax sufficient to raise the money required to carry out such contract on its part, which tax shall be collected at the time and in the manner as other taxes are, and when collected shall be set aside as a special fund and used for said purpose. The plans for such grade separation shall have the approval of the department before the contract shall be binding or the change shall be made.

86.11 History History: 1977 c. 29 s. 1654 (10) (e).



86.12 Highway railroad grade crossings; construction and repair.

86.12  Highway railroad grade crossings; construction and repair.

86.12(1)(1) All railroad companies owning or operating tracks crossing streets or highways at grade shall keep the surface of the crossings between the tracks and rails and extending 4 feet on either side of the outside rails, in good condition and repair for highway travel. The county board or the common council, village board or town board of the municipality in which the crossing is located may, by resolution, require any such railroad company to pave, plank, repair, change or otherwise improve the crossings, as the needs require. The clerk of the county, city, village or town shall serve a copy of the resolution upon the local agent of the railroad company.

86.12(2) (2) If a railroad company fails to comply with the resolution in sub. (1) within 30 days after service of the resolution, the county board, common council, village board or town board may file a complaint with the office alleging the failure. The office shall investigate and determine the matter in controversy as provided in ch. 195. An order issued by the office under this subsection has the same effect as an order in a proceeding brought under ch. 195.

86.12 History History: 1977 c. 29 s. 1654 (10) (b); 1977 c. 72; 1985 a. 29; 1993 a. 16, 123.



86.13 Railroads to maintain highway crossings.

86.13  Railroads to maintain highway crossings.

86.13(1)(1) When any street or highway crosses any railroad track at grade, the company owning or operating the railroad shall grade, construct and maintain in good and safe condition for public travel the portion of such street or highway extending across said track. When such street or highway shall be or is about to be paved, surfaced or otherwise improved, the railway company shall improve, pave or surface such crossing between the tracks and rails and extending 4 feet beyond the outside rails on its right-of-way in substantially the same manner as the adjacent highway and with substantially the same materials, but this provision applies in cities only when the work is under ch. 83 or 84.This section shall not restrict the application of s. 66.0727 relating to special assessments against railroads for street improvements.

86.13(2) (2) The public board, committee or officer in charge of an improvement of a portion of a street or highway adjacent to a railroad crossing shall notify the railway company of the company's responsibility to make the improvement in sub. (1). The notice to the company shall be in writing and shall specify with reasonable certainty the work to be done by the company and may be served on any station agent of the company in this state. But failure to give such notice shall not prevent a recovery from the company of such sum as may be equitably due for the performance of a duty imposed by this section upon the company.

86.13(3) (3) If any railroad company fails to grade, construct, pave, surface or otherwise improve or maintain in good and safe condition for public travel as required by this section any street or highway crossing after having been notified so to do by the officer in charge thereof or of the highway improvement for 30 days after such notification, the highway authorities may file a complaint with the office. The office shall investigate and determine the matter in controversy as provided in ch. 195. An order issued by the office under this subsection has the same effect as an order in a proceeding brought under ch. 195.

86.13(5) (5) Any railroad company that receives notice from the department under this section with respect to a state trunk highway may file a claim for reimbursement with the department. The department shall reimburse claimants for 85% of the eligible costs incurred in the repair of a highway grade crossing. No claim for reimbursement may be paid by the department under this subsection unless the department approved the plans and estimated cost of the project prior to the start of the project. The department may inspect each completed project to verify the amount of the claim for reimbursement. The department shall create a procedure for establishing the priority for projects with respect to state trunk highways under this section for the purpose of programming reimbursements.

86.13 History History: 1977 c. 29; 1979 c. 34; 1981 c. 20; 1985 a. 29; 1987 a. 137 s. 6; 1993 a. 16, 123, 490; 1999 a. 150 s. 672.



86.135 Railroad highway crossings; traffic control.

86.135  Railroad highway crossings; traffic control. All railroad companies, and their officers, agents, and employees, constructing, maintaining, or repairing railroad highway crossings shall comply with the traffic control provisions directed to the safe and expeditious movement of traffic through construction and maintenance zones and to the safety of the work force performing these operations contained in the manual establishing a uniform system of traffic control as adopted by the department under s. 84.02 (4) (e).

86.135 History History: 1983 a. 27; 1987 a. 137 s. 6.



86.14 Strength of bridges.

86.14  Strength of bridges.

86.14(1)(1) After July 1, 1943, no bridge or culvert shall be constructed in any highway unless it shall be designed to have sufficient strength to carry at least 15 ton truck loading in accordance with standard specifications covering design for structures as adopted by the department and in force at the time of design. Repairs to any bridge or culvert shall be of substantial character, strengthening same as much as practical.

86.14(2) (2) Any person who subjects any bridge or culvert to a load in excess of maximum limitations on weight of vehicles on highways imposed by law or regulations thereunder or limitation as to gross weight of vehicles as posted on or at any such bridge or culvert shall be liable for double the amount of damages that may be caused thereby. There shall be no recovery for any injury to that person or to the property in that person's keeping.

86.14(3) (3) Every person who willfully injures any highway structure shall be liable for treble damages to the subdivision of the state chargeable with the maintenance or repair of such structure.

86.14 History History: 1977 c. 29 s. 1654 (8) (c); 1987 a. 137 s. 6; 1991 a. 316.

86.14 Annotation The value of a bridge is its value to its owner. Determinative factors include opinion evidence, cost, use, cost of restoration, ease or likelihood of repair, continued usefulness, and the age and condition of the bridge. Town of Fifield v. State Farm Insurance Co. 119 Wis. 2d 220, 349 N.W.2d 684 (1984).



86.15 Donations of highway aid to adjoining municipalities.

86.15  Donations of highway aid to adjoining municipalities.

86.15(1)(1) Any town, city or village to which is or has been bequeathed or donated money or other property for the construction of a proposed highway or the improvement of an existing highway, either or both of the terminals or any part of which highway are outside the limits of such town, city or village, may accept such bequest or donation, and with the consent of the councils of the cities, the boards of the towns and villages and the boards or other bodies in control of any state lands, through or into which such proposed highway may be constructed or such existing highway may be improved, which permission said councils and boards are hereby authorized to grant, may enter such towns, cities, villages, and state land, and may do all other things necessary for the purpose of carrying out the terms and conditions of such bequest or donation.

86.15(2) (2) Any city, of the fourth class, however organized, may appropriate a sum not to exceed one-fourth of one mill on each dollar of the assessed valuation of such city, according to the last preceding assessment therein, for the purpose of aiding any adjoining town, city or village in the construction or improvement of any highway or part thereof in accordance with the terms and conditions of any bequest or donation to such adjoining town, city or village, and any part of such moneys so appropriated may be expended within or without the corporate limits of such city.



86.16 Utility lines on highways; place of poles; penalty.

86.16  Utility lines on highways; place of poles; penalty.

86.16(1)(1) Any person, firm or corporation, including any foreign corporation authorized to transact business in this state may, subject to ss. 30.44 (3m), 30.45 and 196.491 (3) (d) 3m., with the written consent of the department with respect to state trunk highways, and with the written consent of local authorities with respect to highways under their jurisdiction, including connecting highways, construct and operate telegraph, telephone or electric lines, or pipes or pipelines for the purpose of transmitting messages, water, heat, light or power along, across or within the limits of the highway.

86.16(2) (2) All poles used in the construction of such lines shall be set in such manner as not to interfere with the use of such highway by the public, nor with the use of the adjoining land by the owner thereof; and all pole lines shall hereafter be constructed so as to meet the requirements of the provisions of the state electrical code promulgated by the public service commission.

86.16(3) (3) No tree shall be cut, trimmed or the branches thereof cut or broken in the construction or maintenance of any such line without the consent of the owner of the tree.

86.16(4) (4) Any person erecting any telephone, telegraph, electric light or other pole or stringing any telephone, telegraph, electric light or other wire, or constructing any pipes or pipe lines in violation of the provisions of this section shall forfeit a sum not less than $10 nor more than $50.

86.16(5) (5) Any person, firm or corporation whose written application for permission to construct such lines within the limits of a highway has been refused, or has been on file with the department or local authority for 20 days and no action has been taken thereon, may file with the department or local authority a notice of appeal to the division of hearings and appeals. The department or local authority shall thereupon return all of the papers and action of the department or local authority to the division of hearings and appeals, and the division of hearings and appeals shall hear and try and determine the appeal on 10 days' notice to the department or local authority, and the applicant. The order entered by the division of hearings and appeals shall be final.

86.16 History History: 1977 c. 29 s. 1654 (8) (d), (e); 1979 c. 34; 1981 c. 347 s. 80 (2); 1989 a. 31; 1993 a. 16, 490; 1997 a. 204; 2007 a. 63.

86.16 Annotation Pipelines to transport water under sub. (1) include wastewater as well as freshwater pipelines. Review of a town's refusal to grant permission to a city to construct a sewer line was within the scope of DHA's authority under sub. (5). Town of Barton v. Division of Hearings & Appeals, 2002 WI App 169, 256 Wis. 2d 628, 649 N.W.2d 293, 01-1209.



86.17 Taking water from highway streams.

86.17  Taking water from highway streams.

86.17(1) (1) The general public shall have the right to use and take water from any spring, creek or running water that may be found running in or across the limits of any public highway, provided that this section shall not interfere with the tunneling or piping of water for the purpose of draining or improving lands on either side of such highway.

86.17(2) (2) Any person who shall wantonly interfere with the free use of the water from any spring or in any creek or stream running across or in any highway shall be guilty of a misdemeanor and be liable to any person damaged thereby for all damages sustained.



86.18 Milwaukee County highways; location, alteration, maintenance.

86.18  Milwaukee County highways; location, alteration, maintenance.

86.18(1)(1) The county board of any county having a population of 250,000 or more may acquire, establish, lay out, relocate, widen, enlarge, extend, pave, repave, improve and maintain county trunk highways therein, and when requested by resolution adopted by the governing body of any municipality situated therein, any other highway located in such municipality; to construct and lay water pipes, sewers, curbs, gutters and all other public facilities in such highways; to make assessments of benefits and damages, levy assessments, and issue assessment certificates and bonds in the making of and paying for said improvement to the same extent as is given to cities on the same subject matter.

86.18(2) (2) In acquiring property for any purpose covered by sub. (1) the county board shall proceed under ch. 32, except that the board shall determine the necessity of the taking, and the county highway commissioner shall perform all the duties of the commissioners in making awards and appraisals under s. 32.05.

86.18(3) (3) Any party to the condemnation proceedings may appeal from the award of the county highway commissioner in the manner provided for appeals from awards of commissioners in ch. 32 and such appeal shall be heard and delivered as are appeals in ch. 32.

86.18(4) (4) The county highway commissioner shall have all the powers now given to the city board of public works in making assessments of benefits and damages in highway improvements, and the same proceedings shall be had and taken after the highway commissioner's report is filed with the county clerk as by s. 66.0703 is had and taken in the report of such board of public works in city assessments. Notices of both the preliminary and final reports shall be published as a class 2 notice, under ch. 985, in the official county paper, and the date of hearing in each case shall not be earlier than 5 days after the last insertion. Appeals from the final determination of the highway commissioner may be had, and shall thereafter be heard as provided in s. 66.0703 (12) and such remedy shall be exclusive.

86.18 History History: 1989 a. 31; 1991 a. 32; 1999 a. 150 s. 672.



86.185 Populous counties; power over county trunk highways.

86.185  Populous counties; power over county trunk highways. Counties having a population of at least 150,000 may exercise any corresponding power over county trunk highways that is conferred upon cities in the widening or improving and maintaining of state trunk or county trunk highways, the constructing or laying of water pipes, sewers and all other public service facilities therein, and in the levying of special assessments and issuing of assessment certificates and special improvement bonds.

86.185 History History: 1989 a. 31.



86.19 Highway signs, regulation, prohibition.

86.19  Highway signs, regulation, prohibition.

86.19(1)(1) Except as provided in sub. (1m) or s. 84.01 (30) (g), no sign shall be placed within the limits of any street or highway except such as are necessary for the guidance or warning of traffic or as provided by ss. 60.23 (17m) and 66.0429. The authorities charged with the maintenance of streets or highways shall cause the removal therefrom and the disposal of all other signs.

86.19(1m) (1m) Notwithstanding sub. (1), the department shall place 100 signs near highways and in waysides that display a slogan or logo, or both, developed by the department of agriculture, trade and consumer protection to promote Wisconsin agricultural products. The signs shall be placed in prominent locations where they are likely to be seen by tourists from other states, except that no sign may be placed in violation of federal law.

86.19(1r) (1r) The department shall maintain the directional sign existing on October 29, 1999, that is located along I 43 for America's Black Holocaust Museum in Milwaukee County. The department may not charge any fee related to the sign maintained under this subsection.

86.19(2) (2) The department shall prescribe regulations with respect to the erection of signs on public highways. Such regulations shall have the full force of law. No advertising sign shall use prominently any words, or combination of words, commonly used for the guidance or warning of travel, nor shall any advertising sign be erected or be permitted to remain in any place or manner so as to endanger travel on the highways, either by reason of causing an obstruction to the view or otherwise.

86.19(3) (3) Any person who shall erect any sign on any public highway, or elsewhere in violation of any of the provisions of this section or the regulations of the department, or without the written consent of the department if the sign is to be erected on a state trunk highway, the county highway committee in the case of a county trunk highway, or the city council, village or town board in case of a street or highway maintained by a city, village or town, shall be fined not less than $10 nor more than $100, and for a second or subsequent violation shall be fined not less than $10 nor more than $500.

86.19(4) (4) This section shall not be construed as prohibiting the erection of such historical monuments or markers within the limits of public streets and highways as shall be approved by the department. The name of a newspaper on a newspaper tube or receptacle shall not be deemed a sign within the meaning of this section.

86.19(5) (5) The department shall assign to each county and local authority responsible for the placement and maintenance of signs, guide boards, mile posts, signals or markers erected for the warning, instruction or information of the public a code number which the county or local authority shall place on each warning, instruction or information device at the time of replacement or new installation of such device.

86.19(6) (6) At the request of any city, village or town, the department shall erect directional signs on state trunk highways at the intersection of those highways with streets or other highways where the streets or other highways lead to the city, village or town, provided the city, village or town is located within 5 miles of the intersection and provided the city, village or town agrees to pay for the installation and maintenance of the sign. The directional sign shall show the name of the city, village or town. For the purpose of this subsection, the term "intersection" includes exit ramps from any expressway or freeway or interstate highway.

86.19 History History: 1975 c. 169; 1977 c. 29 s. 1654 (8) (c); 1977 c. 188; 1983 a. 92; 1987 a. 137 s. 6; 1987 a. 205; 1993 a. 246; 1999 a. 9; 1999 a. 150 s. 672.



86.191 Advertising in highways prohibited, where.

86.191  Advertising in highways prohibited, where.

86.191(1)(1) No person shall erect, or cause to be erected, any advertising, direction, guide, warning or other sign or marker within any public highway within a distance of 1,000 feet from the intersection of any 2 or more highways, when such intersection is beyond the corporate limits of any city or villages, unless permission is first obtained from the officials charged with the maintenance of such highways. The name of a newspaper on a newspaper tube or receptacle shall not be deemed to be any advertising, direction, guide, warning or other sign or marker within the meaning of this section.

86.191(2) (2) In case any person shall violate the provisions of this section, the authorities in charge of the maintenance of the highway upon which such violation occurs shall promptly remove such advertising, direction, guide, warning or other sign or marker.

86.191(3) (3) If any signs at present exist in the public right-of-way on any highway within 1,000 feet of the intersection of any 2 or more highways or streets beyond the limits of any incorporated city or village which are, in the opinion of the officials in charge of the maintenance of such highway, a menace to the safety of the public traveling along such highways, said officials shall notify the owners of such signs to remove the same, or to remove the danger producing features, and in case the owners do not do so, or in case the owners cannot be found with reasonable effort, the authorities in charge of said highway shall remove said signs from within the right-of-way.

86.191(4) (4) The triangles bounded by any 2 adjacent intersecting highways and a line drawn between the points on the center lines of said highways 1,000 feet from the intersection of their center lines, are declared prohibited ground for the erection of any danger producing advertising signs, when such intersection is beyond the corporate limits of any city or village. No advertising sign, design or insignia shall hereafter be erected within said triangles which will endanger the safety of the public traveling along any highways, and if there now exist in any such triangle any advertising signs, designs, or insignia endangering the safety of the public traveling along such highways, the authorities in charge of the maintenance of such highways shall take up the matter with the owner of the sign and with the owner of the land, and shall cause the same to be removed, or to be so altered as to remove the danger producing features. Within the same triangles the authorities in charge of maintaining any road shall require the property owner to minimize the obstruction to the view across the triangle insofar as is possible, and shall make such arrangements with the property owner as will make travel on the intersecting highways as safe as is reasonably possible.

86.191(5) (5) Any person who violates sub. (1), (3), or (4) shall be guilty of a misdemeanor and on conviction thereof shall be punished by a fine of not less than $25 nor more than $100 for each offense, or by imprisonment in the county jail for a period not exceeding 30 days, or by both such fine and imprisonment in the discretion of the court.

86.191(6) (6)

86.191(6)(a)(a) In this subsection, "business entity" has the meaning given in s. 13.62 (5), but does not include any real estate broker or salesperson licensed under ch. 452 or any other individual selling real estate or personal property owned by the individual.

86.191(6)(b) (b) Subject to subs. (1) and (4) and s. 86.19, and except as provided in par. (d), no business entity may place, or cause to be placed, within a highway right-of-way any sign that advertises or promotes a business identified on the sign or a business whose telephone number or Internet web site address appears on the sign.

86.191(6)(c) (c) If a sign described in par. (b) has been placed within a highway right-of-way and the business identified on the sign or whose telephone number or Internet web site address appears on the sign had the sign made, there is a rebuttable presumption that this business caused the sign to be placed in violation of par. (b).

86.191(6)(d) (d) This subsection does not apply to any of the following:

86.191(6)(d)1. 1. Any sign placed with the permission of an official charged with the maintenance of the highway.

86.191(6)(d)2. 2. Any sign authorized under s. 60.23 (17m), 66.0429, 84.01 (30) (g), 84.30, 86.195, or 86.196.

86.191(6)(d)3. 3. The name of a newspaper on a newspaper tube or receptacle.

86.191(6)(d)4. 4. Any sign advertising a yard sale, garage sale, rummage sale, or similar event.

86.191(6)(d)5. 5. Any sign advertising an event associated with a church or school.

86.191(6)(e) (e) Any business entity violating this subsection is subject to a forfeiture of not more than $50 for each offense. Each sign placed in violation of par. (b) constitutes a separate offense.

86.191 History History: 1991 a. 316; 1993 a. 490; 2009 a. 227.



86.192 Penalty for injuring guide board, markers, etc.

86.192  Penalty for injuring guide board, markers, etc.

86.192(1)(1) No person may injure, deface or remove any sign, guide board, mile post, signal or marker erected by the state or by any municipality thereof for the warning, instruction or information of the public. The following warning shall be affixed to the front of each such sign, guide board, mile post, signal or marker: "WARNING: $25 to $100 fine or imprisonment for removing or tampering with this sign."

86.192(1m) (1m) No person may possess any sign, guide board, mile post, signal or marker of the type erected by the state or by any municipality for the warning, instruction or information of the public, unless the person can demonstrate that he or she obtained it in a legal manner. Possession of such a sign, guide board, mile post, signal or marker creates a rebuttable presumption of illegal possession. In this subsection, "possession" means the presence of such a sign, guide board, mile post, signal or marker on premises owned or controlled by the person, including but not limited to a rented apartment, rented room or dormitory room. Persons who voluntarily notify a law enforcement agency of the presence on their premises of such a sign, guide board, mile post, signal or marker shall be exempt from prosecution under this subsection.

86.192(2) (2) Any person who violates this section shall be fined $25 for the first violation, $100 for a subsequent violation, or imprisoned not exceeding 30 days for the first violation, or 60 days for a subsequent violation, or both fined and imprisoned in the discretion of the court. The court may, in addition, order any such person either to restore or replace any such damaged sign, mile post, signal or marker, or to pay the cost thereof.

86.192(3) (3) On conviction of any person of a violation of this section, the person or persons who informed against and aided in the prosecution of such offense to conviction shall be paid by the court one-half of the amount of the fine paid into the court.

86.192(4) (4) Any person who violates this section is guilty of a Class H felony if the injury, defacement or removal causes the death of a person.

86.192 History History: 1975 c. 169, 421; 1997 a. 283; 2001 a. 109.



86.195 Specific information signs.

86.195  Specific information signs.

86.195(1) (1)  Definitions. Unless defined differently in this section, the terms used in this section are defined in accordance with the manual of uniform traffic control devices adopted by the department under s. 84.02 (4) (e). In this section:

86.195(1)(am) (am) "Business" includes an attraction, whether public or private, described in sub. (3) (e).

86.195(1)(ar) (ar) "Business sign" means a separately attached sign mounted on the rectangular sign panel to show the brand, symbol, trademark, or name, or combination of these, for a motorist service available on a crossroad at or near an interchange or an intersection.

86.195(1)(c) (c) "Motorist service" means a business which qualifies under sub. (3).

86.195(1)(d) (d) "Specific information sign" means a rectangular sign panel which displays:

86.195(1)(d)1. 1. One or more of the words "GAS", "FOOD", "LODGING", "CAMPING", or "ATTRACTION";

86.195(1)(d)2. 2. Directional information; and

86.195(1)(d)3. 3. One or more business signs.

86.195(2) (2) Signs and fees.

86.195(2)(a)(a) Except as provided in par. (ag), the department may authorize the erection and maintenance of a specific information sign upon the request of any person within the right-of-way of a federal-aid primary highway or within the right-of-way of a federal-aid secondary highway under the jurisdiction of the department, except that no specific information sign may be erected within any city, village or town unless the specific information sign is erected in compliance with rules promulgated by the department for such signs in a city, village or town.

86.195(2)(ag) (ag) On and after May 8, 1990, the department may not authorize the erection of a specific information sign under par. (a) unless the highway is one of the following highways under the jurisdiction of the department:

86.195(2)(ag)1. 1. I 43 from I 90 at Beloit to USH 41 at Green Bay.

86.195(2)(ag)2. 2. I 90 from the state line in Rock County to the state line in La Crosse County.

86.195(2)(ag)3. 3. I 94 from the state line in Kenosha County to the state line in St. Croix County.

86.195(2)(ag)4. 4. STH 11 from STH 81 west of Monroe to I 43 at Delavan.

86.195(2)(ag)5. 5. STH 11 from I 43 at Elkhorn to STH 32 at Racine.

86.195(2)(ag)6. 6. STH 13 from STH 97 at Marshfield to STH 182 at Park Falls.

86.195(2)(ag)7. 7. STH 16 from STH 67 at Oconomowoc to I 94 at Waukesha.

86.195(2)(ag)8. 8. STH 21 from I 94 north of Tomah to CTH "Z" in the town of Strongs Prairie in Adams County and from STH 13 north of the village of Friendship in Adams County to USH 41 at Oshkosh.

86.195(2)(ag)9. 9. STH 23 from STH 44 at Ripon to I 43 at Sheboygan.

86.195(2)(ag)10. 10. STH 26 from I 90 at Janesville to USH 41 south of Oshkosh.

86.195(2)(ag)11. 11. STH 29 from USH 41 at Green Bay to I 94 west of Elk Mound.

86.195(2)(ag)12. 12. STH 33 from USH 41 at Allenton to STH 32 at Port Washington.

86.195(2)(ag)13. 13. STH 36 from STH 50 at Springfield to STH 100 at Milwaukee.

86.195(2)(ag)14. 14. STH 50 from STH 120 at Lake Geneva to STH 32 at Kenosha.

86.195(2)(ag)15. 15. STH 53 from I 94 at Eau Claire to I 535 at Superior.

86.195(2)(ag)16. 16. STH 57 from I 43 at Green Bay to Sturgeon Bay.

86.195(2)(ag)16m. 16m. STH 172 from I 43 southeast of Green Bay to USH 41 at Ashwaubenon.

86.195(2)(ag)17. 17. USH 2 from USH 53 east of Superior to the state line in Iron County.

86.195(2)(ag)18. 18. USH 8 from the state line in Polk County to USH 53 west of Cameron.

86.195(2)(ag)19. 19. USH 8 from USH 51 southeast of Bradley to STH 47 at Monico.

86.195(2)(ag)20. 20. USH 10 from STH 13 south of Marshfield to STH 42 at Manitowoc.

86.195(2)(ag)21. 21. USH 12 from the state line in Walworth County to STH 67 north of Elkhorn.

86.195(2)(ag)22. 22. USH 12 from I 90 east of Madison to I 90 north of Wisconsin Dells.

86.195(2)(ag)23. 23. USH 18 from STH 35 at Prairie du Chien to USH 151 east of Dodgeville.

86.195(2)(ag)24. 24. USH 41 from STH 181 at Milwaukee to the state line in Marinette County.

86.195(2)(ag)25. 25. USH 45 from USH 41 at Richfield to STH 28 at Kewaskum.

86.195(2)(ag)26. 26. USH 45 from USH 41 at Appleton to USH 8 at Monico.

86.195(2)(ag)27. 27. USH 51 from STH 78 north of Portage to USH 2 at Hurley.

86.195(2)(ag)28. 28. USH 63 from I 94 south of Baldwin to USH 2 west of Ashland.

86.195(2)(ag)29. 29. USH 64 from the state line in St. Croix County to USH 63 east of New Richmond.

86.195(2)(ag)30. 30. USH 78 from I 90 south of Portage to USH 51 north of Portage.

86.195(2)(ag)31. 31. USH 141 from I 43 at Green Bay to the state line in Marinette County.

86.195(2)(ag)32. 32. USH 151 from STH 11 south of Dickeyville to CTH "WH" northeast of Fond du Lac in Fond du Lac County.

86.195(2)(ag)33. 33. STH 441 between the Roland Kampo Bridge and USH 41, designated as the tri-county expressway, in Calumet, Outagamie and Winnebago counties.

86.195(2)(ag)34. 34. USH 53 from I 90 at La Crosse to STH 35 north of Holmen.

86.195(2)(ag)35. 35. USH 14 from USH 12/18 at Madison to STH 138 at Oregon.

86.195(2)(ag)36. 36. USH 12 from CTH "P" in Walworth County to Tri County Road in Rock County.

86.195(2)(am) (am) Notwithstanding par. (a), no specific information sign may be erected within any county having a population over 500,000.

86.195(2)(b) (b)

86.195(2)(b)1.1. Subject to sub. (4) (c), upon the request of any person, the department may authorize the installation and maintenance of a business sign on an existing specific information sign.

86.195(2)(b)3. 3. The person requesting installation of a business sign shall provide, at his or her expense, a business sign which meets specifications established by the department.

86.195(2)(b)4. 4. Nothing in this section prohibits a person requesting installation of a business sign under sub. (3) (e) from advertising or displaying information on any sign under s. 84.30, subject to any limitation on such signs under s. 84.30.

86.195(2)(c) (c) A person who requests the erection or installation of a sign under par. (a) or (b) shall pay to the department an annual permit fee of $40 to cover administrative costs and the cost of inspection of the signs erected or installed under this section. In addition, the person requesting a sign under par. (a) or (b) shall pay a fee for the manufacture, installation and maintenance of the specific information sign and the installation and maintenance of the business sign.

86.195(2)(d) (d) The department shall contract for the erection, installation and maintenance of signs under this section. The department may require the contractor to provide liability insurance for purposes of this section.

86.195(3) (3) Motorist services. Specific information signs may only include business signs for the following categories of motorist services: "GAS", "FOOD", "LODGING", "CAMPING", and "ATTRACTION". To qualify for display on a specific information sign a business must meet the following standards for the respective category of motorist service:

86.195(3)(a) (a) "GAS" shall have:

86.195(3)(a)1. 1. Vehicle services including fuel, oil and water;

86.195(3)(a)2. 2. Restroom facilities and drinking water;

86.195(3)(a)3. 3. Continuous operation of at least 16 hours a day, 7 days a week for freeways and expressways, and continuous operation of at least 12 hours a day, 7 days a week for other highways, provided automotive fuel is available under the energy fuel allocation program established under P.L. 93-159; and

86.195(3)(a)4. 4. Public telephone.

86.195(3)(b) (b) "FOOD" shall have:

86.195(3)(b)1. 1. Licensing or approval, where required:

86.195(3)(b)2. 2. Regular operation at least 5 days a week, opening for service no later than 10 a.m. and remaining open until at least 7 p.m.;

86.195(3)(b)3. 3. Fifty percent of the sales price, as defined in s. 77.51 (15b), of the business is from the sale of food and food ingredients, as defined in s. 77.51 (3t), that are taxable under subch. III of ch. 77 or that are bakery items produced by the seller; and

86.195(3)(b)4. 4. Public telephone.

86.195(3)(c) (c) "LODGING" shall have:

86.195(3)(c)1. 1. Licensing or approval, where required;

86.195(3)(c)2. 2. Adequate sleeping accommodations; and

86.195(3)(c)3. 3. Public telephone.

86.195(3)(d) (d) "CAMPING" shall have:

86.195(3)(d)1. 1. Licensing or approval, where required;

86.195(3)(d)2. 2. Adequate parking accommodations; and

86.195(3)(d)3. 3. Modern sanitary facilities and drinking water.

86.195(3)(e) (e) "ATTRACTION" shall have all of the following:

86.195(3)(e)1. 1. A primary purpose of providing amusement, historical, cultural, or leisure activities to the public.

86.195(3)(e)2. 2. Regional significance. For purposes of this subdivision, an agricultural research station owned or managed by a university has regional significance regardless of the number of visitors to the station.

86.195(3)(e)3. 3. Adequate parking accommodations.

86.195(4) (4) Location.

86.195(4)(a)(a) Specific information signs shall be located so as to take advantage of natural terrain, to have the least impact on the scenic environment and to avoid visual conflict with other signs within the highway right-of-way.

86.195(4)(b) (b) The relative location of successive specific information signs near a particular intersection shall be in the following order, as seen by the traveling public: "ATTRACTION", "CAMPING", "LODGING", "FOOD" and "GAS".

86.195(4)(c) (c) No business sign under sub. (3) (e) may be erected or maintained on a highway for a business that is more directly reached by any other highway on which specific information signs are authorized under sub. (2). No more than one business sign under sub. (3) (e) may be erected or maintained on a highway, for each direction of travel, for the same business.

86.195(5) (5) Criteria.

86.195(5)(a)(a) Distance to services.

86.195(5)(a)1.1. Except as provided in subds. 2. to 4., a motorist service may not be located more than 3 miles from the federal-aid primary or secondary highway on which the specific information sign for the motorist service is erected.

86.195(5)(a)2. 2. Except as provided in subds. 3. and 4., if no business in the category of motorist service is available within the 3-mile limit, the limit in subd. 1. may be extended in 3-mile increments to a maximum distance of 15 miles from the federal-aid primary or secondary highway until a business in the category of motorist service is reached.

86.195(5)(a)3. 3. Except as provided in subd. 4., if no business in the category of motorist service is available within the 3-mile limit, the limit in subd. 1. may, on or after May 8, 1990, be extended to a maximum distance of not more than 5 miles from the highway.

86.195(5)(a)4. 4. A business in the category of motorist service specified in sub. (3) (e) may not be located more than 30 miles from the federal-aid primary or secondary highway on which the specific information sign for the motorist service is erected.

86.195(5)(b) (b) Number of signs permitted. No more than one specific information sign for each category of motorist service may be erected along an approach to an interchange or intersection. No specific information sign may contain more than 6 business signs.

86.195(5)(c) (c) Conformity with discrimination laws. Each business identified as a motorist service on a specific information sign shall, as a condition of eligibility for erection, installation and maintenance of a sign under this section, give written assurance to the department that the business conforms with all applicable laws concerning the provisions of public accommodations without regard to race, religion, color, sex or national origin.

86.195(6) (6) Composition.

86.195(6)(a)(a) Specific information signs and business signs shall have a blue reflectorized background with a white reflectorized border and white reflectorized legend. Sign panels may be illuminated.

86.195(6)(b) (b) The design, lettering, spacing and size of specific information signs and business signs shall conform with the federal standards on specific information signs adopted under 23 USC 131 (f) on November 1, 1982 and with the manual of uniform traffic control devices adopted by the department under s. 84.02 (4) (e).

86.195(7) (7) Exit ramp signs. If motorist services are not visible from the ramp terminal at single exit interchanges on freeways and expressways, specific information signs shall be installed along the ramp or at the ramp terminal and may be provided along the crossroad.

86.195(8) (8) Seasonal services. Any sign for a "LODGING" or "CAMPING" motorist service which is operated on a seasonal basis shall be removed or covered during off seasons. The cost of removal and replacement or covering and uncovering shall be included in the fee paid.

86.195(9) (9) Sign removal.

86.195(9)(a)(a) A sign may be removed upon the following grounds:

86.195(9)(a)1. 1. Failure to comply with the applicable motor service standards under sub. (3).

86.195(9)(a)2. 2. Failure to comply with the assurance of nondiscrimination required by sub. (5) (c).

86.195(9)(a)3. 3. Failure to pay the permit fee or the fee for the erection, installation or maintenance of a sign.

86.195(9)(b) (b) Contested cases concerning removals under this subsection shall be heard and decided by the division of hearings and appeals.

86.195(9)(c) (c) Sign removal shall not affect a sign requester's liability for unpaid fees.

86.195(10) (10) Compliance with federal law.

86.195(10)(a)(a) Subsections (2) to (8) are adapted from and in substantial conformity with the federal standards promulgated by the U.S. secretary of transportation under 23 USC 109 (d), 131 (f) and 315 as codified in 23 CFR 655.301 to 655.310 (1980).

86.195(10)(b) (b) If, after November 1, 1982, the federal standards become more restrictive, the department shall submit proposed legislation to the appropriate standing committees of the legislature, as designated by the presiding officer of each house to bring this section into compliance with the federal standards. The department may promulgate an emergency administrative rule under s. 227.24 which supersedes this section until such time as the legislature acts on the legislation submitted under this paragraph or until the expiration of the effective period of the rule under s. 227.24 (1) (c) or (2), whichever comes first.

86.195 History History: 1981 c. 362, 391; 1985 a. 29; 1985 a. 182 s. 57; 1987 a. 137; 1987 a. 403 s. 256; 1989 a. 98, 315; 1991 a. 265, 269, 315; 1993 a. 16, 237, 246; 1997 a. 124, 237; 1999 a. 9; 2005 a. 63, 136, 309; 2007 a. 55; 2009 a. 2, 28, 153; 2013 a. 20.



86.196 Tourist-oriented directional signs.

86.196  Tourist-oriented directional signs.

86.196(1) (1) In this section:

86.196(1)(a) (a) "Tourist-oriented directional sign" means a sign providing identification of and directional information for tourist-related businesses, services or activities.

86.196(1)(b) (b) "Tourist-related business, service or activity" means a business, service or activity the major portion of whose income or visitors is derived during the normal business season from motorists not residing in the immediate area where the business, service or activity is located.

86.196(1)(c) (c) "Urban areas" means the areas located within the urban area boundaries contained in the January 1, 1989, document prepared by the department in cooperation with the federal highway administration and entitled "Urban Federal Aid Systems".

86.196(2) (2) The department shall establish by rule standards for tourist-oriented directional signs. The rule shall conform to federal standards for tourist-oriented directional signs adopted under 23 USC 131 (q) and with the manual of uniform traffic control devices adopted by the department under s. 84.02 (4) (e). The rule shall include all of the following:

86.196(2)(a) (a) Criteria for eligibility for signing.

86.196(2)(b) (b) Criteria for limiting or excluding businesses, services and activities that maintain signs that do not conform to requirements under s. 84.30.

86.196(2)(c) (c) Provisions for fees to cover costs of sign manufacture, erection and maintenance to be collected through a permit system.

86.196(2)(d) (d) Provisions specifying sign design and composition.

86.196(2)(f) (f) Criteria for determining when to permit advance signing.

86.196(2)(g) (g) Criteria for determining when to permit signing for facilities that are not located on a crossroad of a highway upon which tourist-oriented directional signs are permitted.

86.196(2)(h) (h) Criteria for signing at at-grade intersections of expressways.

86.196(2)(i) (i) Provisions specifying conditions under which the time of operation of a business, service or activity is shown.

86.196(2)(j) (j) Provisions for covering or removing signs during off seasons for businesses, services and activities operated on a seasonal basis.

86.196(2)(k) (k) Provisions specifying the maximum number of signs permitted per intersection.

86.196(2)(L) (L) Provisions for limiting the number of signs and for establishing information centers when the number of eligible sign applicants exceeds the maximum number of tourist-oriented directional signs permitted.

86.196(2)(m) (m) Provisions to integrate specific information signs erected under s. 86.195 with tourist-oriented directional signs erected under this section.

86.196(3) (3) Upon the request of any person, a local authority that has adopted an ordinance permitting the erection of tourist-oriented directional signs may authorize their erection within the right-of-way of any highway under the jurisdiction of the local authority, except that tourist-oriented directional signs may be erected only outside of urban areas and not within the right-of-way of a freeway or the right-of-way of any highway designated in s. 86.195 (2) (ag) for specific information signs. No tourist-oriented directional sign may be erected unless it is erected in compliance with rules promulgated by the department for such signs.

86.196(4) (4) The department may contract for the erection, installation and maintenance of tourist-oriented directional signs within the right-of-way of any highway under the jurisdiction of the department, except that tourist-oriented directional signs may be erected only outside of urban areas and not within the right-of-way of a freeway or the right-of-way of any highway designated in s. 86.195 (2) (ag) for specific information signs. No tourist-oriented directional sign may be erected unless it is erected in compliance with rules promulgated by the department for such signs.

86.196(5) (5) A tourist-related business, service or activity may not be located more than 5 miles from the highway on which the tourist-oriented directional sign for that business, service or activity is erected.

86.196(6) (6) Notwithstanding any eligibility criteria established under this section and rules promulgated under this section, the department shall install and maintain, on I 94 in Milwaukee County, 2 signs meeting the specifications under this section and rules promulgated under this section. One sign shall be viewable from the northbound lanes of I 94 and shall be located between Rawson Avenue and College Avenue. The other sign shall be viewable from the eastbound lanes of I 94 and shall be located in the proximity of the Waukesha County line. Both signs shall highlight lakefront attractions in the city of Milwaukee and shall include information about the Milwaukee Art Museum, the Betty Brinn Children's Museum, Discovery World, Summerfest, and the Milwaukee County War Memorial.

86.196 History History: 1989 a. 98, 315; 2007 a. 20.



86.20 Interstate bridge corporations.

86.20  Interstate bridge corporations. Any corporation organized for the purpose of constructing, operating and maintaining a bridge over navigable boundary waters of this state and authorized by congress to erect such bridge shall have all the rights and powers with respect to entry upon, and acquisition, of real estate for the construction, operation and maintenance of such bridge, with the necessary approaches, terminals and appurtenances thereto, that are possessed by railroad corporations.



86.21 Interstate toll bridges.

86.21  Interstate toll bridges.

86.21(1) (1) Any county or town, or any village or city however organized, bordering upon any navigable waters which form the boundary line between this and another state, may construct, maintain and operate a foot and vehicular toll bridge over and across such river or waters, commencing at a point within or near the limits of such county, town, village or city, and may acquire land in this and in such other state for approaches, abutments and piers, or may acquire, maintain and operate any such toll bridge which spans any such river or waters, whether such bridge is located wholly or partly only within the boundaries of this state and whether such bridge is located within or only partly within and partly without the limits of such county, town, village or city.

86.21(2) (2)

86.21(2)(a)(a) Before any such toll bridge is constructed or acquired under this section, a resolution authorizing the construction or acquisition thereof, and specifying the method of payment therefor, shall be adopted by a majority of the members of the governing body of such county, town, village or city at a regular meeting, after publication of said resolution, as a class 2 notice, under ch. 985. The resolution shall include a general description of the property it is proposed to acquire or construct. Any county, town, village or city constructing or acquiring a toll bridge under this section may provide for the payment of the same or any part thereof from the general fund, from taxation, or from the proceeds of either municipal bonds, revenue bonds or as otherwise provided by law. Such resolution shall not be effective until 15 days after its passage and publication. If within said 15 days a petition conforming to the requirements of s. 8.40 is filed with the clerk of such municipality, and filed as provided in s. 8.37, signed by at least 20% of the electors thereof requesting that the question of acquiring such toll bridge be submitted to the said electors, such question shall be submitted at the next general or regular municipal election that is held not sooner than 70 days from the date of filing such petition. The question submitted to the electors shall specify the method of payment for such toll bridge as provided in the resolution for the acquisition thereof. If no such petition is filed, or if the majority of votes cast at such referendum election are in favor of the acquisition of such toll bridge, then the resolution of the governing body for the acquisition of such toll bridge shall be in effect.

86.21(2)(b) (b) Where such payment is to be made in whole or in part through the issuance of revenue bonds, such bonds shall be issued as provided in s. 66.0621. The amount of all incidental expenses incurred in connection with the construction or acquisition of the bridge and in connection with the authorization and issuance of the bonds may be included in the amount for which bonds are issued. Such revenue bonds shall be payable solely from the revenues to be derived from the operation of the bridge or bridges as acquired or constructed, and shall not constitute an indebtedness of the county, town, village or city. Any toll bridge property owned or acquired pursuant to this section is declared to be a public utility. The provisions of s. 66.0805 shall be applicable to the management of such bridge and the provisions of ss. 66.0621 and 66.0805 shall govern insofar as they may be applicable. For purposes of management, operation and financing, 2 or more such bridges, whether acquired or constructed, may be combined into a single project or public utility, and such revenue bonds may be issued payable from the revenues of such combined project or utility.

86.21 History History: 1983 a. 207; 1989 a. 192; 1999 a. 150 s. 672; 1999 a. 182; 2005 a. 146; 2011 a. 75.



86.22 Interstate railroad bridges must have convenient approaches.

86.22  Interstate railroad bridges must have convenient approaches. Each corporation incorporated under the laws of this state and granted a franchise or permit by the U.S. congress to construct, maintain and operate a railroad bridge and provide for the passage of persons and vehicles across the waters forming a boundary line between this and any other state and to forever maintain the bridge in accessible and serviceable condition, shall construct or cause to be constructed, approaches making the bridge accessible and serviceable for the use of persons and vehicles as a connection between this state and the state connected therewith by the bridge, so that the bridge shall be accessible and serviceable to persons and vehicles at the time such bridge is used for railroad service, and if any such corporation fails or refuses to comply with this section within one year from the time the bridge is used for railroad service the charter of the corporation granted by this state shall thereupon be forfeited, as a result of the failure or refusal to comply with this section, without any further action whatever and the corporation shall forthwith discontinue the transaction or operation of its business in this state.

86.22 History History: 1979 c. 110, 355; 1985 a. 187.



86.23 Maintenance of drawbridges owned jointly.

86.23  Maintenance of drawbridges owned jointly.

86.23(1)(1) Each swing or drawbridge built or purchased by any city and town or by any other 2 municipalities, situated so that a part of the bridge is in one municipality and a part in another, shall be operated and maintained at the joint expense of the municipalities that built or purchased the bridge in proportion to the amount of the cost of the bridge borne by each. If either municipality does not provide for or pay its full share of the expense of operating or maintaining the bridge in any year the other may provide for or pay the expense.

86.23(2) (2) A municipality that pays any portion of another municipality's share of the expenses of operating and maintaining a bridge under sub. (1) may recover the amount of the payment from the defaulting municipality, with interest from the time of payment and costs of suit. No action under this subsection to recover a payment may be brought until 30 days after demand of payment is made.

86.23 History History: 1997 a. 253.



86.25 Municipal cooperation as to highways improved with state or federal aid.

86.25  Municipal cooperation as to highways improved with state or federal aid.

86.25(1) (1) Any county, city, village or town may by any lawful means provide funds to match or supplement state or federal aid for the construction, reconstruction or improvement, under ch. 84, of any highway, street or bridge which it is authorized to construct, reconstruct or improve, and to pay such funds to the department or state treasury as provided in s. 84.03 (1) (b).

86.25(1m) (1m) If lands or interests in lands necessary for an improvement under ch. 84 are acquired by a county or local municipality specifically for such improvement, the department may reimburse such county or local municipality therefor from funds available for such improvement.

86.25(2) (2) Any county, city, village or town, through its governing body or a committee which it may designate, may enter into agreements with the department providing for the construction, reconstruction or improvement with state or federal aid, of highways, streets or bridges which such county, city, village or town is authorized to construct, reconstruct or improve, providing for the subsequent maintenance by such county, city, village or town of any such highway, street or bridge improved with state or federal aid which it has authority to maintain, and providing for the subsequent regulation as to the location, form and character of informational, regulatory and warning signs, curb and pavement or other markings and traffic signals on any such highway, street or bridge improved with state or federal aid.

86.25(3) (3) Any city, village or town may levy special assessments under s. 66.0703 not exceeding the cost to the city, village or town against the property benefited thereby to provide funds to match or supplement state or federal aid or both for the construction, reconstruction or improvement under ch. 84, or under any other statute of any highway or street which it is authorized to construct, reconstruct or improve, and any city, village or town is authorized to pay the proceeds of such assessments, certificates or special assessment bonds issued to finance the improvement to the department or state treasury as provided in s. 84.03 (1) (b).

86.25(4) (4) Sections 61.54, 62.15 and 66.0901 (1) and (2) to (9) shall not apply to funds provided or agreements made pursuant to this section.

86.25 History History: 1977 c. 29 s. 1654 (8) (c); 1977 c. 418 s. 924 (48); 1981 c. 314; 1987 a. 137 s. 6; 1993 a. 246; 1995 a. 225; 1999 a. 150 s. 672; 2009 a. 173; 2011 a. 32.



86.255 Limitation on moneys used to purchase land remote from highway project.

86.255  Limitation on moneys used to purchase land remote from highway project.

86.255(1) (1) Notwithstanding ss. 84.09 and 86.25, beginning with purchase contracts executed on October 29, 1999, and with relocation orders initially filed under ch. 32 on October 29, 1999, the department may not encumber or expend any moneys from the appropriations under s. 20.395 (3) for purposes related to the purchase of land, easements, or development rights in land, unless the land or interest in land is purchased in association with a highway project and the land or interest in land is located within one-quarter mile of the highway.

86.255(2) (2) Subsection (1) does not apply to any of the following:

86.255(2)(a) (a) The purchase of any land that is acquired as compensatory mitigation for another wetland, as defined in s. 23.32 (1), that will suffer an adverse impact by degradation or destruction as part of a highway project.

86.255(2)(b) (b) The purchase of any land, easements, or development rights in land, under an agreement executed in the name of the department before October 29, 1999, or under a relocation order filed under ch. 32 before October 29, 1999.

86.255 History History: 1999 a. 9.



86.257 Transfer of highways.

86.257  Transfer of highways. The department or a political subdivision, as defined in s. 86.31 (1) (d), may transfer jurisdiction and ownership of, or other property interest in, a highway that is under the jurisdiction of the department or political subdivision to a federally recognized American Indian tribe or band in this state or an agency of the United States government that is acting on behalf of a federally recognized American Indian tribe or band in this state by entering into a jurisdictional transfer agreement with the tribe or band or agency. The jurisdictional transfer agreement shall contain all of the following:

86.257(1) (1) A dispute resolution procedure.

86.257(2) (2) A provision that requires that the transferred highway remain open to the use of the public as a matter of right for the purposes of vehicular traffic unless the tribe or band or agency conducts proceedings, makes findings, and meets other conditions for discontinuation that would be applicable to the governing body of a 1st class city under s. 62.73, if the highway is located in a 1st class city; the governing body of a village or city, except a 1st class city, under s. 66.1003, if the highway is located in a village or city, except a 1st class city; or the governing body of a town under s. 82.10, if the highway is located in a town.

86.257 History History: 2009 a. 231.



86.30 General transportation aids.

86.30  General transportation aids.

86.30(1) (1)  Definitions. In this section:

86.30(1)(b) (b) "Mileage aids" means the amount determined under sub. (2) (a) 3.

86.30(1)(c) (c) "Municipality" means a city, village or town.

86.30(1)(d) (d) "Share of costs" means the amount determined under sub. (2) (a) 2. a. or b.

86.30(1)(e) (e) "Statewide county average cost-sharing percentage" means a factor determined for counties by which multiyear average costs under s. 86.303 are multiplied to fully distribute the amounts specified in sub. (9) (b) for the purpose of determining the share of costs.

86.30(1)(f) (f) "Statewide municipal average cost-sharing percentage" means a factor determined for municipalities by which multiyear average costs under s. 86.303 are multiplied to fully distribute the amounts specified in sub. (9) (c) for the purpose of determining the share of costs.

86.30(1)(g) (g) "Three-year average costs" means the amount determined based on the 3 most recent years of actual costs established under s. 86.303.

86.30(2) (2) Transportation aids distribution.

86.30(2)(a)(a) Amount of aids payment.

86.30(2)(a)1.1. Except as provided in pars. (b), (d) and (dm) and s. 86.303, the amount of transportation aids payable by the department to each county shall be the aids amount calculated under subd. 2. and to each municipality shall be the aids amount calculated under subd. 2. or 3., whichever is greater. If the amounts calculated for a municipality under subd. 2. or 3. are the same, transportation aids to that municipality shall be paid under subd. 2.

86.30(2)(a)2. 2.

86.30(2)(a)2.a.a. The share of costs for a municipality is the amount determined by multiplying the statewide municipal average cost-sharing percentage by the municipality's multiyear average costs under s. 86.303.

86.30(2)(a)2.b. b. The share of costs for a county is the amount determined by multiplying the statewide county average cost-sharing percentage by the county's multiyear average costs under s. 86.303.

86.30(2)(a)3. 3. For each mile of road or street under the jurisdiction of a municipality as determined under s. 86.302, the mileage aid payment shall be $2,117 in calendar years 2013 and 2014 and $2,202 in calendar year 2015 and thereafter.

86.30(2)(b) (b) Minimum and maximum payments.

86.30(2)(b)1.1. Except as provided under par. (d) and s. 86.303 (5), no municipality whose aid is determined under par. (a) 2. may receive an increase in its annual transportation aid payment in excess of 15% of its last previous calendar year aid payment or a decrease in its annual transportation aid payment in excess of 10 percent of its last previous calendar year transportation aid payment.

86.30(2)(b)1g. 1g. Except as provided under par. (d) and s. 86.303 (5), no municipality whose aid is determined under par. (a) 3. may receive a decrease in its annual transportation aid payment in excess of 10 percent of its last previous calendar year transportation aid payment.

86.30(2)(b)1r. 1r. Except as provided under s. 86.303, no county may receive an increase in its annual transportation aid payment in excess of 15% of its last previous calendar year aid payment. Except as provided under par. (dm) and s. 86.303, no county may receive a decrease in its annual transportation aid payment in excess of 10 percent of its last previous calendar year transportation aid payment.

86.30(2)(b)2. 2. The last previous calendar year aid payment to a municipality whose aid is determined under par. (a) 3. is adjusted in proportion to changes in the mileage under the jurisdiction of the municipality before an adjustment under subd. 1g. is made.

86.30(2)(d) (d) Aid limitation based on reported costs. No municipality may be paid an amount under this section greater than 85% of its 3-year average costs.

86.30(2)(dm) (dm) Fiscal limits aid reductions.

86.30(2)(dm)1.1. If the department of revenue requests the department to reduce the aids paid to a county under par. (e), the department shall reduce those aids by the amount specified under s. 59.605 (4) (b).

86.30(2)(dm)2. 2. An amount equal to the amount of the reductions under subd. 1. is lapsed to the transportation fund.

86.30(2)(dr) (dr) Aid reduction related to outdoor advertising sign condemnation. The department may reduce aids paid to a county or municipality under par. (e) as provided in s. 84.30 (5r) (c).

86.30(2)(e) (e) Aid payments. General transportation aids under this section shall be calculated and distributed on the basis of a calendar year. General transportation aids to municipalities shall be paid in 4 equal installments on the first Monday in January, April, July and October. General transportation aids to counties shall be paid in 3 installments consisting of 25 percent of the amount under sub. (9) (b) on the first Monday in January, 50 percent of the amount under sub. (9) (b) on the first Monday in July, and 25 percent of the amount under sub. (9) (b) on the first Monday in October. If adjustments are necessary, the department may adjust any of the scheduled aid payments in a calendar year. The payments shall be made from the appropriation under s. 20.395 (1) (as) or (at) for the fiscal year in which the payments are made.

86.30(2)(f) (f) Corrections of aid payments. In making corrections to transportation aid payments under this section:

86.30(2)(f)1. 1. If the sum of all underpayments and overpayments results in a net underpayment, the net underpayment shall be paid from the appropriation under s. 20.395 (1) (ar).

86.30(2)(f)2. 2. If the sum of all underpayments and overpayments results in a net overpayment, the net overpayment shall be returned to the transportation fund.

86.30(7) (7) Use of aids. All transportation aids distributed under this section shall be used for transportation related expenditures.

86.30(9) (9) Aids calculations.

86.30(9)(b)(b) For the purpose of calculating and distributing aids under sub. (2), the amounts for aids to counties are $94,615,600 in calendar years 2013 and 2014 and $98,400,200 in calendar year 2015 and thereafter. These amounts, to the extent practicable, shall be used to determine the statewide county average cost-sharing percentage in the particular calendar year.

86.30(9)(c) (c) For the purpose of calculating and distributing aids under sub. (2), the amounts for aids to municipalities are $308,904,300 in calendar years 2013 and 2014 and $321,260,500 in calendar year 2015 and thereafter. These amounts, to the extent practicable, shall be used to determine the statewide municipal average cost-sharing percentage in the particular calendar year.

86.30(11) (11) Local segregated account required.

86.30(11)(a)(a) Notwithstanding sub. (2), the department may not pay state aid under this section to a municipality or county unless the municipality or county does all of the following:

86.30(11)(a)1. 1. Establishes and administers a separate segregated account from which moneys may be used only for purposes related to local highways.

86.30(11)(a)2. 2. Deposits in the account established under subd. 1. all moneys received from this state and from the federal government for local highway purposes.

86.30(11)(b) (b) If a municipality or county does not meet the requirements under par. (a) at the time that aid should be paid under this section, the aid payment may be forfeited.

86.30(11)(c) (c) Rules implementing this subsection may not require any eligible applicant to do any of the following:

86.30(11)(c)1. 1. Pay expenses related to law enforcement using moneys from an account established under this subsection.

86.30(11)(c)2. 2. Maintain separate checking accounts to implement this subsection, if the eligible applicant implements this subsection by segregating revenues and expenditures described in this subsection in the eligible applicant's bookkeeping system.

86.30 History History: 1977 c. 29; 1979 c. 32 s. 92 (1); 1979 c. 34 ss. 934b, 2102 (52) (a); 1981 c. 20, 248; 1983 a. 27; 1985 a. 29 ss. 1604 to 1616r; 3202 (51); 1987 a. 27; 1989 a. 31; 1991 a. 39, 269; 1993 a. 16; 1995 a. 113, 338; 1997 a. 27; 1999 a. 9; 1999 a. 150 s. 672; 2001 a. 16; 2003 a. 33; 2005 a. 25; 2007 a. 20, 226; 2009 a. 28; 2011 a. 32; 2013 a. 20.



86.302 Local roads; inventory.

86.302  Local roads; inventory.

86.302(1d) (1d)

86.302(1d)(a)(a) "Highway" has the meaning given in s. 340.01 (22).

86.302(1d)(b) (b) "Municipality" means a city, village or town.

86.302(1g) (1g) Except as provided in sub. (1m), beginning on January 1, 2001, the board of every town, village and county, and the governing body of every city, shall file with the department not later than December 15 of every year, a certified plat of the municipality or county showing the highways under its jurisdiction and the mileage thereof to be open and used for travel as of the succeeding January 1. The department may use the plats in making computations of transportation aids. One-half of the mileage of highways on boundary lines shall be considered as lying in each municipality or county.

86.302(1m) (1m)

86.302(1m)(a)(a)

86.302(1m)(a)1.1. In lieu of filing a certified plat under sub. (1g), if a municipality or county has not added or deleted jurisdictional mileage since filing its last preceding certified plat under sub. (1g), its board or governing body may file a certified statement to that effect with the department.

86.302(1m)(a)2. 2. Notwithstanding subd. 1., the department may require every municipality and county to file a certified plat under sub. (1g) with the department in the year after the year in which a federal decennial census is conducted.

86.302(1m)(b) (b) Upon incorporation of a village or city, the board of the village and the governing body of the city shall file with the department a certified plat of the village or city showing the highways under its jurisdiction and the mileage thereof to be open and used for travel as of the date of incorporation, which may be used by the department in making computations of transportation aids. One-half of the mileage of highways on boundary lines shall be considered as lying in the village or city.

86.302(2) (2) Not later than December 15, 2001, and biennially thereafter, each municipality and county shall assess the physical condition of highways under its jurisdiction, using a pavement rating system approved by the department and report the results of that assessment to the department. The department shall assess the accuracy of mileage or other data concerning highways reported by municipalities and counties and may use field investigations to verify a portion of the data constituting a valid random sample or such specialized sample as the department considers appropriate. The department shall cooperate with and provide assistance to local units of government in their efforts under this subsection. Information collected under this subsection is inadmissible as evidence, except to show compliance with this subsection.

86.302(3) (3) For the purposes of transportation aid determinations under s. 86.30, the department shall use changes in the highway mileage of a municipality or county indicated on the certified plat filed under sub. (1g) in making computations of transportation aids to be paid beginning in the 2nd year following the year in which the certified plat is filed. The department shall consider the following factors:

86.302(3)(a) (a) New highways.

86.302(3)(b) (b) Abandoned highways.

86.302(3)(c) (c) Changes in jurisdictional mileage responsibilities for existing highways.

86.302(4) (4) Islands of this state consisting of one or more towns shall receive all state aids regularly payable to towns under s. 86.30. For purposes of determining aids payable under s. 86.30, mileage under the jurisdiction of an island under this subsection includes the number of miles equal to the distance between an island port and the closest mainland port where such distance is regularly traveled by a licensed ferry transporting persons, cars, trucks, buses and other mechanized equipment.

86.302 History History: 1977 c. 29; 1981 c. 20; 1983 a. 27; 1987 a. 27 ss. 1675m, 1684m; 1989 a. 31; 1991 a. 39; 1995 a. 216; 1999 a. 9.



86.303 Cost determinations.

86.303  Cost determinations.

86.303(4)(4)  Multiyear average costs.

86.303(4)(a)(a) The multiyear average costs used to determine the share of cost aids amount for local units of government shall be based on the 6 most recent years for which actual costs are available.

86.303(4)(b) (b) In the case of municipalities formed within the previous 6 years, the information needed for the determinations under this section shall be calculated as follows: for those years for which the necessary data does not exist, the data for the new municipality and the municipality from which it was formed shall be combined and the sum shall be apportioned to each municipality in proportion to the total mileage of highways under their respective jurisdictions. In making these calculations, the department shall use the certified plats filed under s. 86.302 (1g).

86.303(5) (5) Annual costs data.

86.303(5)(ag)(ag) In this subsection, "working day" has the meaning given in s. 227.01 (14).

86.303(5)(am) (am) The department, with the assistance of the department of revenue and representatives of local governments and their associations appointed by the secretary, shall prescribe a uniform cost reporting procedure.

86.303(5)(b) (b) Cost data shall be reported on a calendar year basis, and financial report forms or a written request for extension shall be submitted to the department of revenue as provided under pars. (c) and (d). All extensions under this paragraph shall be until May 15 and no extension beyond that date may be granted.

86.303(5)(c) (c) The department and the department of revenue shall prescribe a statewide uniform financial reporting procedure under s. 73.10 for municipalities having a population of 2,500 or less. The financial report form or a written request for extension shall be submitted to the department of revenue by March 31 by municipalities having a population of 2,500 or less for the purposes under this section. All extensions under this paragraph shall be until May 15 and no extension beyond that date may be granted. The department of revenue shall forward the highway-related cost data to the department.

86.303(5)(d) (d) The department and the department of revenue shall prescribe a statewide uniform financial reporting procedure under s. 73.10 for counties having a population of more than 2,500 and municipalities having a population of more than 2,500. The financial report forms or a written request for extension shall be submitted to the department of revenue by May 1 by counties having a population of more than 2,500 and municipalities having a population of more than 2,500 for the purposes under this section. All extensions under this paragraph shall be until May 15 and no extension beyond that date may be granted. The department of revenue shall forward the highway-related cost data to the department. Counties having a population of 25,000 or more and municipalities having a population of 25,000 or more are required to submit a financial report form to the department of revenue under this paragraph and financial reports under par. (g).

86.303(5)(e) (e) Except as provided in par. (f), if a county or municipality fails to submit a substantially complete and accurate financial report form by the applicable date under par. (c) or (d) each year, the aids payable to the county or municipality during the following year shall be equal to 90% of the aids actually paid to the county or municipality under s. 86.30 (2) during the preceding year.

86.303(5)(f) (f) If a county or municipality submits a substantially complete and accurate financial report form within 30 calendar days after the applicable date under par. (c) or (d), the aids payable to the county or municipality for the following year shall be reduced by an amount equal to 1% of the aids payable to the county or municipality for the following year for each working day after the date required in par. (c) or (d) that the report form is actually submitted, subject to the following limitations:

86.303(5)(f)1. 1. The amount of the reduction may not exceed 10% of the aids payable to the county or municipality under s. 86.30 (2) for the following year.

86.303(5)(f)2. 2. The amount of aids payable to the county or municipality under s. 86.30 (2) during the following year may not be reduced to less than 90% of the aids actually paid to the county or municipality under s. 86.30 (2) during the preceding year.

86.303(5)(g) (g) The department and the department of revenue shall prescribe a uniform financial reporting procedure under s. 73.10 for counties having a population of 25,000 or more and municipalities having a population of 25,000 or more for the purposes under this section and for the purposes of administering other local aid programs, as defined by the department of revenue by rule. The financial reports specified by the department of revenue shall be submitted to that department by July 31 each year. The department of revenue shall forward the highway-related cost data from the reports to the department.

86.303(5)(h) (h) Except as provided in par. (i), if a county or municipality under par. (g) fails to submit the financial reports required under par. (g) by July 31 each year, the aids payable to the county or municipality during the following year shall be equal to 90% of the aids actually paid to the county or municipality under s. 86.30 (2) during the preceding year.

86.303(5)(i) (i) If a county or municipality under par. (g) submits the financial reports required under par. (g) within 30 calendar days after July 31, the aids payable to the county or municipality for the following year shall be reduced by an amount equal to 1% of the aids payable to the county or municipality for the following year for each working day after July 31 that the report form is actually submitted, subject to the following limitations:

86.303(5)(i)1. 1. The amount of the reduction may not exceed 10% of the aids payable to the county or municipality under s. 86.30 (2) for the following year.

86.303(5)(i)2. 2. The amount of aids payable to the county or municipality under s. 86.30 (2) during the following year may not be reduced to less than 90% of the aids actually paid to the county or municipality under s. 86.30 (2) during the preceding year.

86.303(5)(j) (j) The aids payable to a county or municipality that is required to submit a financial report form under par. (d) and financial reports under par. (g) shall be reduced under any applicable provision of par. (e), (f), (h) or (i), subject to the limitations under pars. (f) and (i).

86.303(6) (6) Eligible cost items. All public road, street or alley construction and maintenance expenditures within the right-of-way are generally reportable as eligible cost items.

86.303(6)(a) (a) Maintenance items include without limitation because of enumeration:

86.303(6)(a)1. 1. Pavement and curb and gutter repair.

86.303(6)(a)2. 2. Maintenance of bridges, culverts and storm sewers.

86.303(6)(a)3. 3. Snow plowing and ice control.

86.303(6)(a)4. 4. Maintenance of traffic control devices.

86.303(6)(b) (b) Construction items include without limitation because of enumeration:

86.303(6)(b)1. 1. Storm drainage systems, culverts and bridges.

86.303(6)(b)2. 2. Grading, base and surface.

86.303(6)(b)3. 3. Marking, signs and traffic control signals.

86.303(6)(b)4. 4. Engineering.

86.303(6)(b)5. 5. Right-of-way acquisition, including relocation assistance.

86.303(6)(c) (c) The following other costs to the extent they are highway related are reportable:

86.303(6)(c)1. 1. Machinery and vehicle costs.

86.303(6)(c)2. 2. Expenditures for buildings required for road or street purposes.

86.303(6)(c)3. 3. Interest cost related to funds borrowed to finance any eligible cost item.

86.303(6)(c)4. 4. Street lighting costs.

86.303(6)(cm) (cm) Some portion of law enforcement costs determined by the department, in consultation with the representatives appointed under sub. (5) (am), may be reported as eligible cost items. The department may establish different portions under this paragraph for different classes of counties or municipalities.

86.303(6)(d) (d) Road, street or alley costs not eligible include costs that are financed with public funds other than road or street funds, items that are by statute, ordinance or local policy not a public expense or responsibility and all administrative costs. Costs not eligible include costs incurred on every way or place in private ownership and used for vehicular travel only by the owner and those having express or implied permission from the owner and every road, alley or driveway upon the grounds of public institutions.

86.303(6)(e) (e) Cost data shall not include state or federal contributions to the work, all other public agency fund contributions, and all private contributions other than local assessments or special assessments paid by governmental agencies.

86.303(6)(f) (f) The department shall provide a manual of cost reporting guidelines which further details eligible and ineligible costs.

86.303(7) (7) Cost review and audit.

86.303(7)(a)(a) The department shall analyze the county and municipal highway-related cost data to identify that data that does not conform to reasonable averages and statistical groups or with previous reported costs. The department may request information from those municipalities or counties to explain the deviation. If not satisfied, the department may order the municipality or county to conduct and report to the department an independent certified audit of its financial report or, if the county or municipality has already conducted an audit of its financial report which complies with requirements under 31 USC 7501 to 7505, may require the county or municipality to provide the department with an itemization of data comprising that audit. The costs of an audit or of providing the department itemized data comprising an audit shall be a reportable cost item if the audit substantially verifies the original financial report.

86.303(7)(b) (b) If the county or municipality fails to conduct an independent audit when ordered to do so by the department, the aids payable during the following year shall be equal to 90% of the aids actually paid during the preceding year. If the department has reason to believe that the 90% payment will be greater than the actual payment should be, the department may itself order an independent audit and deduct the audit costs from the transportation aids paid to the county or municipality under s. 86.30 (2). Any underpayment or overpayment of aids resulting from financial reporting errors shall be rectified by adjusting aids paid in the following year.

86.303(7)(c) (c) Any municipality having a population of 2,500 or less which has submitted its financial report form may amend it prior to March 31 or prior to May 15 if a written request for extension has been received by the department of revenue. Any county or any municipality having a population over 2,500 which has submitted its financial report form may amend it prior to May 1 or prior to May 15 if a written request for extension has been received by the department of revenue. Any amendments shall be submitted to the department of revenue. Any county or municipality which desires to amend its financial report form after May 15 shall submit an independent, certified audit to the department of revenue no later than August 15.

86.303(7)(d) (d) Any county or municipality that desires to amend past-year cost reports shall submit an independent, certified audit to the department. Any county or municipality that desires to amend past-year financial report forms shall submit amendments to the department of revenue.

86.303 History History: 1977 c. 29; 1979 c. 34, 221; 1981 c. 20; 1983 a. 27, 192, 405; 1985 a. 29, 332; 1987 a. 27; 1989 a. 167; 1991 a. 39; 1995 a. 216; 1997 a. 106; 1999 a. 9.



86.305 Eligibility for transportation aids.

86.305  Eligibility for transportation aids. The restriction of access to a street under s. 66.0429 (3) may not affect the eligibility of a city to receive any state transportation aids.

86.305 History History: 1993 a. 113; 1999 a. 150 s. 672.



86.31 Local roads improvement program.

86.31  Local roads improvement program.

86.31(1) (1)  Definitions. In this section:

86.31(1)(a) (a) "County highway improvement program district" means a group of counties established by the department by rule under sub. (6) (f).

86.31(1)(am) (am) "County highway improvement program district committee" means a committee established by the department by rule under sub. (6) (f) consisting of all of the county highway commissioners from counties within a county highway improvement program district.

86.31(1)(ar) (ar) "Entitlement" means the amount of aid made available under sub. (3) for reimbursement within a county for the components specified in sub. (3) (a) 1. to 3.

86.31(1)(b) (b) "Improvement" means a highway construction project with a projected design life of at least 10 years or a feasibility study of a highway construction project with a projected design life of at least 10 years.

86.31(1)(c) (c) "Local roads" means county trunk highways, town roads, or streets under the authority of cities or villages.

86.31(1)(d) (d) "Political subdivision" means a county, city, village or town.

86.31(1)(e) (e) "Program" means the local roads improvement program.

86.31(1)(f) (f) "Street" has the meaning given in s. 340.01 (64).

86.31(2) (2) Administration.

86.31(2)(a)(a) The department shall administer a local roads improvement program to accelerate the improvement of seriously deteriorating local roads by reimbursing political subdivisions for improvements. The selection of improvements that may be funded under the program shall be performed by officials of each political subdivision, consistent with par. (h) and the requirements of subs. (3), (3g), (3m), and (3r). The department shall notify each county highway commissioner of any deadline that affects eligibility for reimbursement under the program no later than 15 days before such deadline.

86.31(2)(b) (b) Except as provided in par. (d), improvements for highway construction projects funded under the program shall be under contracts. Such contracts shall be awarded on the basis of competitive bids and shall be awarded to the lowest responsible bidder. If a city or village does not receive a responsible bid for an improvement, the city or village may contract with a county for the improvement. Subject to s. 59.52 (30), a town may contract with a county for the improvement subject to the criteria and procedures promulgated as rules under sub. (6) (h).

86.31(2)(c) (c) Improvements consisting of feasibility studies funded under the program may be performed by political subdivisions or the department of transportation, including the making and execution of all contracts.

86.31(2)(d) (d) County trunk highway improvements funded under the program, including the hauling and laying of asphaltic hot mix, may be performed by county highway departments, subject to the following restrictions:

86.31(2)(d)1m. 1m. The county highway department demonstrates that it is cost-effective for it to perform the work and that competitive bidding is to be used for improvements with an estimated total cost at least equal to the total funds allocated for its county trunk highway improvements under the program during the current biennium.

86.31(2)(d)4. 4. Contracts for the purchase of asphaltic hot mix shall be awarded on the basis of competitive sealed bidding.

86.31(2)(d)5. 5. Each county highway improvement program district committee shall do all of the following with respect to any work to be performed by any county highway department within the county highway improvement program district:

86.31(2)(d)5.a. a. Review the proposed work and determine that it is cost-effective for the county highway department to perform the work.

86.31(2)(d)5.b. b. Approve the proposed work prior to its being performed by the county highway department.

86.31(2)(e) (e) The department of transportation may not require as a condition of reimbursement that the design and construction of any improvement with eligible costs totaling $65,000 or less be certified by a registered professional engineer.

86.31(2)(h) (h) A double seal coat project on a town road may be funded under the program if it has a projected life of at least 10 years, similar projects in the same geographic area have performed satisfactorily, and the county highway commissioner of the county in which the project is located approves the project's eligibility for funding.

86.31(3) (3) Entitlement component.

86.31(3)(a)(a) Funds provided under s. 20.395 (2) (fr) shall be distributed under this subsection. For purposes of entitlement, the program shall consist of the following components:

86.31(3)(a)1. 1. County trunk highway improvements.

86.31(3)(a)2. 2. Town road improvements.

86.31(3)(a)3. 3. City and village street improvements.

86.31(3)(b) (b) From the appropriation under s. 20.395 (2) (fr), the department shall allocate funds for entitlement as follows:

86.31(3)(b)1. 1. For county trunk highway improvements, 43%.

86.31(3)(b)2. 2. For town road improvements, 28.5%.

86.31(3)(b)3. 3. For city and village street improvements, 28.5%.

86.31(3)(c) (c) Entitlements for each component under this subsection will be determined by a formula and calculated for each county, except that cities and villages with a population of 20,000 or more shall receive a proportionate share of the entitlement for city and village street improvements for the applicable county. No county may receive less than 0.5% of the total funds allocated to counties for county trunk highway improvements under par. (b) 1.

86.31(3g) (3g) County trunk highway improvements — discretionary grants. From the appropriation under s. 20.395 (2) (ft), the department shall allocate $5,127,000 in fiscal years 2011-12 and 2012-13, $4,727,000 in fiscal year 2013-14, and $5,127,000 in fiscal year 2014-15 and each fiscal year thereafter, to fund county trunk highway improvements with eligible costs totaling more than $250,000. The funding of improvements under this subsection is in addition to the allocation of funds for entitlements under sub. (3).

86.31(3m) (3m) Town road improvements — discretionary grants. From the appropriation under s. 20.395 (2) (ft), the department shall allocate $732,500 in fiscal year 2009-10 and in fiscal year 2010-11, and $5,732,500 in fiscal year 2011-12 and each fiscal year thereafter, to fund town road improvements with eligible costs totaling $100,000 or more. The funding of improvements under this subsection is in addition to the allocation of funds for entitlements under sub. (3).

86.31(3r) (3r) Municipal street improvements — discretionary grants. From the appropriation under s. 20.395 (2) (ft), the department shall allocate $1,020,000 in fiscal year 2007-08, $1,040,400 in fiscal year 2008-09, and $976,500 in fiscal year 2009-10 and each fiscal year thereafter, to fund municipal street improvement projects having total estimated costs of $250,000 or more. The funding of improvements under this subsection is in addition to the allocation of funds for entitlements under sub. (3).

86.31(3t) (3t) Payments related to environmental review of local projects. Notwithstanding limitations on the amount and use of aids provided under this section, or on eligibility requirements for receiving aids under this section, and subject to any applicable interagency agreement between the department of transportation and the department of natural resources, the department of transportation may make a payment in each fiscal year to the department of natural resources to support 3.0 full-time equivalent positions in the department of natural resources related to the environmental review of local transportation projects. Notwithstanding sub. (3), any payment under this subsection shall be made from the appropriation under s. 20.395 (2) (fr) before making any other allocation of funds under sub. (3). After the department of transportation makes the payment under this subsection, the allocation of funds under sub. (3) shall be reduced proportionately to reflect the amount of the payment.

86.31(4) (4) Reimbursement for improvements. All costs of an improvement funded under this section shall be the responsibility of the political subdivision. At the completion of an improvement, the political subdivision may apply to the department for reimbursement of not more than 50% of eligible costs in the manner and form prescribed by the department.

86.31(5) (5) Exceptions. Nothing in this section prevents improvements under other highway aid programs if applicable.

86.31(6) (6) Rules. The department shall promulgate rules to implement and administer the program. The rules shall include all of the following:

86.31(6)(a) (a) Criteria for county administrative responsibilities.

86.31(6)(b) (b) Reallocation of any uncommitted funds, including a procedure to reallocate uncommitted funds between counties.

86.31(6)(c) (c) Formulas and procedures for entitlements and reimbursements for each program component under sub. (3) (a) 1. to 3.

86.31(6)(d) (d) Procedures for reimbursements for county trunk highway improvements under sub. (3g), for town road improvements under sub. (3m) and for municipal street improvements under sub. (3r).

86.31(6)(e) (e) Procedures for the selection and administration of improvements.

86.31(6)(f) (f) Procedures for the establishment, administration and operation of county highway improvement program districts and county highway improvement program district committees.

86.31(6)(g) (g) Specific criteria for making determinations of cost-effectiveness under sub. (2) (d) 5. a. and procedures for review by the department of disputes relating to whether proposed work to be performed by a county highway department is cost-effective for purposes of sub. (2) (d) 5. a.

86.31(6)(h) (h) Subject to s. 59.52 (30), criteria and procedures for contracting with a county for a town road improvement that includes at least all of the following:

86.31(6)(h)1. 1. A requirement that a written and sealed estimate of the cost of the improvement that includes the source of the estimate be prepared prior to the time set for the opening of bids for the improvement and not be opened until after the opening of all bids.

86.31(6)(h)2. 2. A requirement that all bids may be rejected and the contract awarded to a county for the improvement if the lowest bid exceeds the cost estimate under subd. 1. by at least 10% and the town board notifies the 2 lowest bidders or, if only one bid was received, the bidder to provide information on the accuracy of the cost estimate under subd. 1.

86.31(6)(h)3. 3. A requirement that the amount of the contract with a county for the improvement be at least 10% below the lowest bid received for the improvement.

86.31(6)(h)4. 4. A provision that permits rebidding if the amount of the proposed contract with a county for the improvement is less than 10% below the lowest bid received for the improvement.

86.31 History History: 1991 a. 39, 269; 1993 a. 16, 437; 1997 a. 27; 1999 a. 9; 2001 a. 16; 2003 a. 33; 2005 a. 25; 2007 a. 20; 2009 a. 28; 2011 a. 32, 257; 2013 a. 49.



86.312 Local roads for job preservation program.

86.312  Local roads for job preservation program.

86.312(1)(1) In this section:

86.312(1)(a) (a) "Job" means an employment position providing full-time equivalent employment. "Job" does not include initial training before an employment position begins.

86.312(1)(b) (b) "Local roads" means streets under the authority of cities or villages, county trunk highways or town roads.

86.312(1)(c) (c) "Political subdivision" means any city, village, town or county.

86.312(1)(d) (d) "Population" means the number of inhabitants in the previous year determined by the department of administration under s. 16.96 (2) for purposes of revenue sharing distribution.

86.312(1)(e) (e) "Project" means the development, construction, repair or improvement of a local road.

86.312(2) (2)

86.312(2)(a)(a) The department shall administer a local roads for job preservation program to award grants to political subdivisions for any project that the department determines is necessary to support business and retain jobs in the vicinity of the local road. The department may award grants under this section for any costs related to a project, including costs of acquiring rights-of-way, planning, designing, engineering, and constructing a local road. The department may specify the pavement to be used in any project funded under this section for the purpose of enhancing the pavement life and cost-effectiveness of the project.

86.312(2)(b) (b) The department may, upon application, award a grant to any political subdivision under this section for a project if the secretary determines all of the following:

86.312(2)(b)1. 1. That if the project is not completed, the political subdivision could lose a number of jobs equal to or greater than 5% of the population of the political subdivision, or that the project is necessary to retain jobs of one or more employer who employs at least 5% of the work force residing in the political subdivision.

86.312(2)(b)2. 2. That the political subdivision will provide the local share required under sub. (3).

86.312(3) (3) Each political subdivision that receives a grant under this section shall provide a local contribution toward the costs of the project in an amount equal to at least 20% of the cost of the project.

86.312(4) (4)

86.312(4)(a)(a) Except as provided in this subsection, grants under this section may be paid from the appropriations under ss. 20.395 (2) (fb) and (fz) and 20.866 (2) (uwz). Notwithstanding par. (b), the department may pay from the appropriation under s. 20.866 (2) (uwz) that portion of a grant that is intended to be used to acquire rights-of-way or to plan, design or engineer a project.

86.312(4)(b) (b)

86.312(4)(b)1.1. Except as provided in subds. 2. and 3., the portion of any grant awarded under this section for local road construction shall be paid from the appropriation under s. 20.395 (2) (fz).

86.312(4)(b)2. 2. Except as provided in subd. 3., if the portion of any grant awarded under this section for local road construction exceeds the amount of unencumbered funds under s. 20.395 (2) (fz), the department shall pay from the appropriation under s. 20.395 (2) (fb) the amount by which that portion exceeds the unencumbered funds available in the appropriations under s. 20.395 (2) (fz).

86.312(4)(b)3. 3. If the portion of any grant awarded under this section for local road construction exceeds the amount of unencumbered funds under s. 20.395 (2) (fb) and (fz), the department shall pay from the appropriation under s. 20.866 (2) (uwz) the amount by which that portion exceeds the unencumbered funds available in the appropriations under s. 20.395 (2) (fb) and (fz).

86.312(5) (5) Costs incurred by a city, village, town or county for a project awarded under this section are not eligible for reimbursement under s. 86.31.

86.312(6) (6) The sum of grants awarded under this section may not exceed $10,000,000.

86.312 History History: 1999 a. 146; 2001 a. 109.



86.315 County forest road aids.

86.315  County forest road aids.

86.315(1) (1) From the appropriation under s. 20.395 (1) (fu), the department shall annually, on March 10, pay to counties having county forests established under ch. 28, for the improvement of public roads within the county forests which are open and used for travel and which are not state or county trunk highways or town roads and for which no aids are paid under s. 86.30, the amount of $336 per mile of road designated in the comprehensive county forest land use plan as approved by the county board and the department of natural resources. If the amount appropriated under s. 20.395 (1) (fu) is insufficient to make the payments required under this subsection, the department shall prorate the amount appropriated in the manner it considers desirable.

86.315(2) (2) The amounts allotted under this section shall be paid into the county forest road fund and shall be administered by the committee designated to administer the county forest program for the maintenance, brush control, snow plowing and rebuilding of the roads.

86.315(3) (3) County forest roads must meet the minimum design standards under s. 82.50 (1) (a) 2. and 3. in order to qualify for aids under this section.

86.315(4) (4)

86.315(4)(a)(a) Except as provided in par. (b), the committee designated to administer the county forest program shall, not later than September 15 of every odd-numbered year, file with the department and the county clerk a certified plat of the county forests showing the roads to be open and used for travel as of the succeeding January 1. The certified plat shall show the mileage of the roads for use by the department in making computations of road aids under this section.

86.315(4)(b) (b) The committee designated to administer the county forest program need not file a certified plat under par. (a) if the county has not added or deleted public road mileage within the county forests as specified in sub. (1) since the committee last filed a certified plat under par. (a).

86.315 History History: 1987 a. 137; 1989 a. 31; 1995 a. 113; 1997 a. 27; 2003 a. 214.



86.32 Connecting highways.

86.32  Connecting highways.

86.32(1)(1) The department may designate, or rescind the designation of, certain marked routes of the state trunk highway system over the streets or highways in any municipality for which the municipality will be responsible for maintenance and traffic control and the maintenance and operation of any swing or lift bridge. Such maintenance, operation and traffic control of the connecting highways and swing and lift bridges shall be subject to review and approval by the department. Those marked routes of the state trunk highway system designated as connecting streets prior to July 1, 1977, shall become the connecting highways in municipalities which are eligible for aids payments under this section. The character of travel service provided by a route, uniformity of maintenance, the effect on the maintaining agency, and the municipality's maintenance capability will be considerations by the secretary, in cooperation with the municipalities and counties in making changes in the connecting highways of the state trunk highway system in municipalities. The decision of the secretary to designate or rescind a designation may be appealed to the division of hearings and appeals, which may affirm, reverse or modify the secretary's decision.

86.32(2) (2)

86.32(2)(a)(a) Cities, villages and towns shall be reimbursed for actual costs, as approved by the department, incurred in maintaining and operating lift bridges. Documentation of costs shall be submitted by each city, village and town by January 31 and reimbursement shall be made, starting in 1982-83, on the first Monday in July for costs incurred during the prior calendar year. If the amount appropriated under s. 20.395 (1) (ft) is insufficient to pay the actual costs approved by the department for the maintenance and operation of lift bridges, the department shall prorate the amount appropriated in the manner it deems desirable.

86.32(2)(am) (am) Reimbursement for maintenance of connecting highways shall be determined using the following rates per lane mile:

86.32(2)(am)7. 7. For 1995,1996 and 1997, $10,468 per lane mile for municipalities having a population over 500,000; $9,696 per lane mile for municipalities having a population of 150,001 to 500,000; $8,641 per lane mile for municipalities having a population of 35,001 to 150,000; $7,612 per lane mile for municipalities having a population of 10,000 to 35,000; and $6,558 per lane mile for municipalities having a population under 10,000.

86.32(2)(am)8. 8. For 1998 and thereafter, $11,724 per lane mile for municipalities having a population over 500,000; $10,860 per lane mile for municipalities having a population of 150,001 to 500,000; $9,678 per lane mile for municipalities having a population of 35,001 to 150,000; $8,525 per lane mile for municipalities having a population of 10,000 to 35,000; and $7,345 per lane mile for municipalities having a population under 10,000.

86.32(2)(b) (b)

86.32(2)(b)1.1. For the first 2 lanes of a highway, the applicable rate per lane mile shall be paid in full. For the 2nd 2 lanes of a highway, the payable rate per lane mile shall be 75% of the appropriate rate per lane mile prescribed in this section. For the 3rd 2 lanes, and any additional lanes, of highway, the payable rate per lane mile shall be 50% of the appropriate rate per lane mile prescribed in this section.

86.32(2)(b)2. 2. For the purpose of this section, the term "lane miles" means miles of through traffic carrying lanes and does not include lanes on which parking is permitted. Lane miles on any section of connecting highway which have been certified by the department for payment purposes under this section shall not be increased unless they are needed for through traffic and approved by the department. The "lane miles" as of January 1, 1977, are the certified lane miles.

86.32(2)(b)3. 3. The amount appropriated under s. 20.395 (1) (fq) shall be distributed according to the per lane mile rate established in this subsection.

86.32(2)(b)4. 4. Annual connecting highway aids shall be paid in 4 installments on the first Monday in July, October, January and April. Unless fiscal year adjustments are necessary, the July and October installments shall equal the January and April installments of the previous fiscal year. If fiscal year adjustments are necessary, the department shall make these fiscal year adjustments in the July installment. If a fiscal year adjustment is made in the July installment, the next subsequent October installment shall equal the average of the most recent January, April and July installments.

86.32(2)(b)5. 5. If the amount appropriated under s. 20.395 (1) (fq) is insufficient to make the payments for lane mile reimbursement under this subsection, the department shall prorate the amount appropriated in the manner it deems desirable.

86.32(4) (4) Municipalities may arrange to participate in the cost of improvement projects on connecting highways. When a connecting highway is reconstructed the municipality shall be required to pay to the department the construction cost of that part of the connecting highway on which parking is to be permitted. However, if lanes on which parking is permitted are required for through traffic and parking is no longer allowed, the department shall reimburse the municipality for the remaining life of those lanes based on a pavement life of 25 years and the original municipal cost for the lanes.

86.32 History History: 1973 c. 333 s. 201w; 1975 c. 224 s. 146; 1977 c. 29; 1979 c. 34, 221; 1981 c. 20; 1981 c. 347 s. 80 (2); 1983 a. 27; 1985 a. 29 ss. 1618 to 1620, 3202 (51); 1987 a. 27; 1989 a. 31; 1991 a. 39; 1993 a. 16, 246; 1995 a. 113; 1997 a. 27; 1999 a. 85.



86.33 Population estimates.

86.33  Population estimates. Population determination for the purpose of calculating aids under ss. 86.30 and 86.32 shall be based on the final population estimates arrived at by the department of administration under s. 16.96 as of November 30 of the preceding year.

86.33 History History: 1973 c. 333 s. 201w; 1977 c. 29.



86.34 Disaster damage aids.

86.34  Disaster damage aids.

86.34(1g) (1g) In this section:

86.34(1g)(a) (a) "Catastrophic highway failure" means the sudden failure of a major element or segment of the highway system due to a cause that is external to a highway, but does not include any failure primarily attributable to gradual and progressive deterioration or lack of proper maintenance of a highway.

86.34(1g)(b) (b) "Disaster" means any of the following:

86.34(1g)(b)1. 1. A severe storm, flood, fire, tornado, mudslide, or other natural event external to a highway or a catastrophic highway failure.

86.34(1g)(b)2. 2. An event or recurring damage caused by any governmental unit or person acting under the direction or approval of, or permit issued by, any governmental unit and in response to an event described in subd. 1.

86.34(1g)(c) (c) "Governmental unit" means the state or any state agency, as defined in s. 20.001 (1); any county, city, village, town, or other political subdivision of the state; or the federal government or any of its agencies.

86.34(1g)(d) (d) "Highway" means a highway, as defined in s. 340.01 (22), that is not on the state trunk highway system.

86.34(1m) (1m)

86.34(1m)(a)(a) When any highway is damaged by a disaster, the county highway committee, or the governing body of the municipality having jurisdiction over the maintenance of the highway, may adopt a petition for aid under this section and file a certified copy of the petition with the department. To be eligible for aid the petition shall be filed not later than 2 months after the occurrence of the disaster damage, except as provided in par. (b). All such petitions shall state the dates on which the disaster damage occurred and as nearly as practical state the location, nature, and extent of the damage.

86.34(1m)(b) (b) The department may extend the filing deadline under par. (a) if it appears reasonably likely that federal disaster aid may be forthcoming or when widespread or continuous disaster damage makes an evaluation of damage difficult.

86.34(1m)(c) (c) A county or municipality having jurisdiction over the facilities damaged may apply for both state and federal aid for damage to the facilities pending a determination of eligibility. If federal aid is granted for damage to a particular facility, the federal aid shall be in lieu of aid otherwise available for such damage under this section.

86.34(2) (2) The department shall make such investigation as it deems necessary and within 6 months from the date of filing the petition shall make its determination as to the granting of aid, the amount thereof, and the conditions under which it is granted. In making its determination the department shall cause an estimate to be made of the cost of repairing or replacing the facilities damaged or destroyed to standards and efficiency similar to those existing immediately before the damage or destruction, and also an estimate of the cost of reconstructing the facilities to a higher type or improving any such facilities if determined to be warranted and advisable. Except as provided in subs. (2m) and (6), the amount of aid payable for damage caused by a disaster described in sub. (1g) (b) 1. shall be 75 percent of the cost of repair or replacement to standards similar to those existing immediately before the damage or destruction, plus 50% of the increased cost of the reconstruction to a higher type or the improvement of any of the facilities. Except as provided in subs. (2m) and (6), the amount of aid payable for damage caused by a disaster described in sub. (1g) (b) 2. shall be 70 percent of the cost of repair or replacement to standards similar to those existing immediately before the damage or destruction. The department may revise estimates on the basis of additional facts. The county, town, village, or city shall pay the remainder of the cost not allowed as aid, but this shall not invalidate any other provision of the statutes whereby the cost may be shared by the county and the town, village, or city.

86.34(2m) (2m) Subject to sub. (6), if the department's estimate under sub. (2) of the cost of repair or improvement of the facilities determined by the department to be eligible for aid is $15,000 or less, the department shall offer the petitioner an amount of aid equal to 75% of the total amount of the department's estimate for damage caused by a disaster described in sub. (1g) (b) 1. or 70 percent of the total amount of the department's estimate for damage caused by a disaster described in sub. (1g) (b) 2. If the petitioner accepts aid under this subsection, the aid shall be paid to the petitioner or, subject to sub. (5), the county, and no other form of aid is available under this section for the repair or improvement of such facilities.

86.34(3) (3) Aid allotted under sub. (2) shall be held to the credit of the county, town, city or village for not more than 2 years or for such other period as the department may grant, and, except as otherwise provided in this section, shall be paid to the treasurer thereof upon presentation to and approval by the department of certified statements setting forth the cost of the construction, reconstruction, repair or improvement of the facilities determined by the department to be eligible for aid. The certified statement shall set forth separately the amount expended on each such facility. The aid to be paid shall be the summation of the amounts determined or revised under sub. (2), as adjusted by the certified statements approved by the department. This subsection does not apply to aid awarded under sub. (2m).

86.34(5) (5) Any town, city or village may, and at the discretion of the department shall, arrange to have such work for which aid is granted performed by the county, and in such case, on order of the town, city or village, the aid from the state for such work shall be paid to the county.

86.34(6) (6) The department may not pay aid under this section in excess of $1,000,000, in connection with disaster damage resulting from a single disaster, unless the payment of aid is approved by the governor.

86.34(7) (7) Beginning in the 2nd fiscal year of the 2013-15 fiscal biennium, and in the 2nd fiscal year of each fiscal biennium thereafter, the department shall calculate the amount of aid paid under this section, during the biennium, in excess of $1,000,000, in connection with disaster damage resulting from a single disaster. The amount calculated under this subsection shall be transferred under s. 20.855 (4) (fr) from the general fund to the transportation fund in the 2nd fiscal year of each fiscal biennium.

86.34 History History: 1971 c. 125 s. 522 (1); 1973 c. 333 s. 201w; 1977 c. 29 ss. 981, 1654 (8) (c); 1979 c. 34 s. 2102 (52) (a); 1979 c. 110 s. 60 (12); 1981 c. 20; 1985 a. 29 s. 3202 (51); 1987 a. 137 s. 6; 1993 a. 16, 437; 2013 a. 20.






87. Flood control.

87.01 Definitions.

87.01  Definitions. In this chapter:

87.01(1) (1) "Department" means the department of natural resources.

87.01(2) (2) "Drainage area" means any parcel or parcels of land within the area whose drainage causes or contributes to flood conditions upon or in the vicinity of a designated stream or body of water.

87.01(3) (3) "Equalized assessed value" means:

87.01(3)(a) (a) As applied to any town, village or city, the value of the real property therein as determined by the department of revenue under s. 70.57;

87.01(3)(b) (b) As applied to any tract of land, such proportion of the assessed value thereof, as determined by the local assessor, as the equalized assessed value of all the real estate in the town, village or city in which such tract is located bears to the aggregate assessed value of the real estate in such town, village or city, as determined by its assessor;

87.01(3)(c) (c) As applied to a parcel of land, such proportion of the equalized assessed value of the tract of which such parcel is a part, as the department shall determine to correctly represent the relative value of such parcel as compared with the remainder of the tract.

87.01(4) (4) "Owner" means any person, partnership, association or corporation having the fee title or any lesser estate in lands, except estates at will and by sufferance.

87.01(5) (5) "Parcel of land" means that portion of a tract of land which is benefited by the abatement or diminution of flood conditions.

87.01(6) (6) "Public corporation" means any county, town, village, city, school district, board of park commissioners and any other public body empowered to hold property, borrow money or levy taxes.

87.01(7) (7) "Public service corporation" means any corporation specified in s. 201.01.

87.01(8) (8) "Tract of land" means all of the land separately assessed as a unit for the purpose of general taxation pursuant to s. 70.23.

87.01 History History: 1981 c. 20; 1983 a. 189; 1985 a. 225; 1987 a. 282; 1993 a. 490; 1997 a. 140; 1999 a. 150.



87.02 Powers of department.

87.02  Powers of department. To accomplish the purposes of ss. 87.01 to 87.17, the department of natural resources is hereby authorized and empowered:

87.02(1) (1) To order the straightening, widening, altering, deepening, changing or the removing of obstructions from the course of any river, watercourse, pond, lake, creek or natural stream, ditch, drain or sewer, and the concentration, diversion or division of the flow of water therein; provided, that in the case of navigable waters no such work shall substantially impair the navigability thereof.

87.02(2) (2) To order the construction and maintenance or the removal of ditches, canals, levees, dikes, dams, sluices, revetments, reservoirs, holding basins, floodways, pumping stations, sewers and siphons, and any other works reasonably adapted or required to accomplish the purposes of said ss. 87.01 to 87.17.



87.03 Petition for flood works.

87.03  Petition for flood works. Any 25 owners of lands which have been recurrently flooded by the waters of any designated stream, lake or pond or any tributaries thereof, or any public corporation within whose boundaries are located any lands subject to such overflow, may file with the department a written petition setting forth:

87.03(1) (1) The necessity for the construction of such works of improvement as will abate or substantially diminish the overflow of such lands, together with a statement that the construction of such works is required by the public health, safety, convenience or welfare;

87.03(2) (2) A general description of the purpose of the contemplated improvement and of the territory proposed to be benefited by the construction thereof. Said description need not be given by metes and bounds nor by legal or political subdivisions but shall be sufficient if it designate in general terms the territory proposed to be benefited by the improvement;

87.03(3) (3) A prayer for appropriate action and relief.



87.04 Action on petition.

87.04  Action on petition.

87.04(1)(1) Upon the filing of any petition as authorized by s. 87.03, the department shall give the project a name embodying the name of the principal river or body of water involved in the project, and shall fix a date and place of hearing upon the petition, the date being so fixed as to allow for the giving of the notice herein provided for. The department shall publish in each county in which any portion of the territory referred to in the petition is located, a class 3 notice, under ch. 985, stating the nature of the proceeding and the time and place of the proposed hearing, and shall also forward a copy of such notice to the county clerk of each such county. Each such county clerk shall thereupon mail a copy of the notice to the clerk of each town, village and city within that clerk's county. The failure of any county clerk to comply with the foregoing requirements shall not, however, affect the jurisdiction of the department to proceed.

87.04(2) (2) If the petition alleges that the proposed project will be located wholly upon land owned by the petitioners, that the stream affected is nonnavigable, or if navigable in fact, is not navigable for any substantial commercial or major recreational purposes, that the project is required by public health, safety, convenience or welfare and that the petitioners desire to construct and operate the project as a cooperative enterprise, the department may hear the petition upon due notice to the petitioners and to the town clerk of each town in which the project is located. If the department finds that the allegations of the petition are true, it may authorize the petitioners to proceed with the construction and operation of the project subject to plans to be approved by the department and all other procedural requirements of this chapter may thereafter be omitted, provided that the petitioners shall be jointly and severally liable for any damage to the property of others resulting from said project.

87.04 History History: 1991 a. 316.



87.05 Scope of hearing.

87.05  Scope of hearing. The hearing under s. 87.04 shall be confined to the question whether the improvement prayed for in the petition is required by the public health, safety, convenience or welfare. Any person interested may appear at such hearing in person or by attorney and be heard upon said question without the filing of any formal pleading. In considering and deciding this question the department may consider investigations and reports made by the engineering staff and by the U.S. government or an officer or agency thereof, provided such reports are made a part of the record of the hearing. If at the close of such hearing the department determines that the public health, safety, convenience or welfare require the abatement or substantial diminution of the flood conditions referred to in the petition, it shall make written findings to that effect and shall direct the hearing upon the petition to proceed; but if its finding is to the contrary, it shall enter an order dismissing the petition.



87.06 Court review of dismissal.

87.06  Court review of dismissal. An order dismissing the petition shall be subject to review in the manner provided in ch. 227. An order directing the hearing to proceed shall not be subject to review except upon review of the final order made pursuant to s. 87.07.



87.07 Preliminary order.

87.07  Preliminary order.

87.07(1)(1)  Survey and report. If the department's order, made pursuant to s. 87.05, shall direct the hearing to proceed, the department shall at the same time direct its engineering department to make a survey in the form of a preliminary investigation and to file a report:

87.07(1)(a) (a) Determining and showing upon a map the lands, whether contiguous or not, which will be benefited by the abatement or substantial diminution of the flood conditions referred to in the petition; defining by legal description each parcel of such lands, other than those owned by public corporations or public service corporations; stating the most recent equalized assessed value of each such parcel of land, and stating the amount of benefit estimated to be derived by each such parcel from the abatement or substantial diminution of such flood conditions;

87.07(1)(b) (b) Giving a general description of the real property of any public corporation and the real and personal property of any public service corporation which will be benefited by the abatement or substantial diminution of the flood conditions referred to in the petition; stating the fair value of each parcel of real estate and piece of personal property so described, and determining the amount of benefit estimated to be derived by each of such parcels of real estate and pieces of personal property from the abatement or substantial diminution of such flood conditions; for the purposes of ss. 87.01 to 87.17, streets and highways shall be deemed to be the property of the public corporation which is under legal duty to maintain them;

87.07(1)(c) (c) Defining by political subdivisions the drainage area, and stating the most recent equalized assessed value of the real estate in each of the political subdivisions constituting such area;

87.07(1)(d) (d) Recommending the means deemed to be the most practical, considering cost and efficiency, for so abating or diminishing the flood conditions referred to in the petition as to effect the public purpose found by the department in its order made pursuant to s. 87.05, and stating the estimated cost of the improvement necessary to put such means into effect.

87.07(2) (2) Notice of preliminary report, hearing. Upon the filing of such preliminary engineering report with the department, it shall forward a copy thereof to the county clerk of each county in whole or in part within the drainage area as set forth in said report, at least 30 days before the date fixed by the department for further hearing upon the petition. The department shall fix a date for such further hearing and shall publish a class 3 notice thereof, under ch. 985, in each county in whole or in part within the drainage area as set forth in the report, and shall mail a copy of the notice to each party who appeared at the preliminary hearing.

87.07(2m) (2m) Petition. At any time prior to the further hearing and final findings upon the several matters covered by said preliminary reports, owners who represent a majority of the lands owned by the original petitioners may file with the department a written petition requesting that no further proceeding be had. Upon receipt of such petition requesting no further proceeding and a determination by the department that same is signed by the required number of property owners, the department shall enter an order dismissing the original petition.

87.07(3) (3) Hearing on report, findings.

87.07(3)(a)(a) At the further hearing held pursuant to the notice under sub. (2), any person interested may appear in person or by attorney and be heard upon the matters covered by the preliminary engineering report, without the filing of any formal pleading on behalf of the person. The department shall make final findings upon the matters covered by the preliminary engineering report, including detailed plans and specifications for the work of constructing the improvement. In determining the estimated cost of the improvement the department shall determine and state separately:

87.07(3)(a)1. 1. The estimated cost of the lands and interest in lands necessary to be acquired for the improvement;

87.07(3)(a)2. 2. The estimated aggregate of the contract prices for the construction of the improvement;

87.07(3)(a)3. 3. The estimated expense to be incurred during the construction of the improvement for engineering, superintendence, clerical expense and other overhead expenses by the flood control board in charge of the construction; and

87.07(3)(a)4. 4. The estimated expense to be incurred by the flood control board for operation and maintenance of the improvement during the first 18 months after its completion.

87.07(3)(b) (b) The department shall also find, as to each of the landowners, public corporations and public service corporations owning property to be benefited by the proposed improvement, and as to each parcel of land so benefited, and as to each of the public corporations required by s. 87.10 to contribute toward the cost of each improvement:

87.07(3)(b)1. 1. The maximum amount collectible from the parcel of land, public corporation or public service corporation under the provisions of s. 87.09; and

87.07(3)(b)2. 2. The amount actually required to be collected from the public corporation, public service corporation or parcel of land to meet the estimated cost of the improvement, which amount shall be, as to each parcel of land, public corporation and public service corporation, a uniform percentage of the total amount found by the department to be collectible therefrom.

87.07(4) (4) Benefits and costs decisive. If the aggregate of the amounts collectible, as thus found by the department, exceeds the estimated cost of construction of the improvement, the department shall order that the work of constructing such improvement proceed. If such aggregate amount collectible is less than the estimated cost of such improvement, the department shall enter an order dismissing the petition, unless the difference between said aggregate amounts be deposited in cash with the secretary of administration within one year. Such deposit may be made by any person or any public or private corporation. Upon the making of such deposit, the department shall enter a further order that the work of constructing the improvement proceed.

87.07(5) (5) Court review. Any such order may be reviewed in the manner provided in ch. 227, except that if any finding as to the amount of benefit to any property shall be challenged upon such review the petitioner shall be entitled to a trial by jury upon demand.

87.07 History History: 1987 a. 403; 2003 a. 33.



87.075 Special procedure.

87.075  Special procedure.

87.075(1)(1) Notwithstanding any other provision of this chapter, the department may, as provided in this section, at any time after directing the hearing upon the petition to proceed made under s. 87.05, issue an order stating that a flood control board shall be appointed as provided in s. 87.12, in which event such a board shall be forthwith appointed. If such an order is issued, the procedures stated in ss. 87.07, 87.08, 87.09, 87.10 and 87.11 and any other section predicated thereon may be dispensed with.

87.075(2) (2) An order may be issued under this section under the following circumstances:

87.075(2)(a) (a) That the proposed project will be financed in whole or in part by funds to be received from municipalities, other governmental agencies or others.

87.075(2)(b) (b) That the benefit to public health, safety, convenience and welfare which will result from the project is such as to justify the initial and subsequent cost of the project. In making this determination the department may consider and give effect to the nature and purpose for which funds have been or may be made available for the project.

87.075(2)(c) (c) That the public interest requires that a flood control board should be appointed and commence functioning as provided in this section without following the normal procedure otherwise prescribed under this chapter.

87.075(3) (3) In making its determination under this section, the department may consider and base its determination in whole or in part upon any plans or study made by any governmental agency, as well as upon any other material deemed by it to be relevant to such determination.

87.075(4) (4) When a flood control board is appointed under this section it shall:

87.075(4)(a) (a) Forthwith cause all necessary surveys and studies to be made and plans and specifications prepared for the project.

87.075(4)(b) (b) Submit plans and specifications to the department for approval.

87.075(4)(c) (c) Cause the project to be constructed under contract let by public bids in accordance with the plans and specifications as approved by the department. The flood control board may subsequently modify the plans and specifications as originally approved, subject to approval of the department.

87.075(4)(d) (d) Operate and maintain the completed project.

87.075(4)(e) (e) Annually on or before March 15, assess the cost of construction, maintenance and operation of the project against the municipalities involved in the proportion that the equalized assessed value of real property located in the floodplain of the portion of the waterway in each municipality involved, exclusive of public park lands, bears to the total of such equalized assessed value for all municipalities involved. Such assessment shall be based upon data furnished by local assessors who shall forward to the secretary of the flood control board all data requested, by certified mail, within 30 days from receipt of such request. In the event the local assessor shall fail to comply with such request within the time specified, the flood control board shall conduct whatever studies are necessary in its judgment to determine the equalized assessed value of affected lands within such municipality, and the cost of such studies shall be charged to such municipality. When the flood control board determines the amount each municipality is required to pay, it shall certify that amount to each respective municipality. It shall thereupon be the duty of each municipality to pay said amount to the flood control board not later than 60 days from receipt of such certificate. The municipality may raise the funds required in the manner provided in s. 87.076.

87.075(5) (5) The flood control board appointed under this section shall have all powers contained herein as well as other sections of this chapter. In the event of conflict between the provisions of this section and other sections of this chapter, the provisions of this section shall control.



87.076 Financing.

87.076  Financing. Any flood control project other than a project described in s. 87.04 (2) may, in addition to any other method of financing mentioned in this chapter, be financed from funds received in whole or in part by the flood control board from any governmental agency or other person. To implement this section, every municipality may obtain and provide funds for a flood control project:

87.076(1) (1) By levying a special assessment as provided in s. 66.0703.

87.076(2) (2) By borrowing money and issuing bonds as provided in ch. 67.

87.076(3) (3) By grants or donations.

87.076(4) (4) By exercise of the general power of taxation.

87.076 History History: 1999 a. 150 s. 672.



87.08 Petition of board; modification of order, court review.

87.08  Petition of board; modification of order, court review. Upon petition of the flood control board organized pursuant to s. 87.12 for the purpose of carrying out the final order of the department, the department may at any time, after public hearing, modify its final orders insofar as the same relate to the plans and specifications therein adopted by it for the construction of the improvement, but no such modification shall materially change the basic plan of the improvement. The hearing upon application for such modification shall be held upon notice to the clerk of each town, village and city containing property found by the department to be benefited by the improvement. Such order for modification may be reviewed in the same manner as the final order.



87.085 Federal cooperation.

87.085  Federal cooperation. Any public corporation or flood control board acting under its powers and in conformity with state law may enter into an agreement with an agency of the federal government to cooperate in the construction, operation or maintenance of any federally authorized project contemplated under this chapter or to assume any potential liability appurtenant to such project and may do all things necessary to consummate the agreement. Such public corporation or flood control board may jointly or separately enter into such an agreement with an agency of the federal government carrying such terms and provisions concerning the division of costs and responsibilities as may be mutually agreed upon.



87.09 Assessment of benefits.

87.09  Assessment of benefits. The department shall determine the parcel or parcels of land benefited directly or indirectly and shall levy such assessment in proportion to the benefit accruing to such parcel or parcels of land.



87.095 Public park lands not benefited by improvement.

87.095  Public park lands not benefited by improvement. For the purposes of this chapter it is determined that public park lands are not benefited either directly or indirectly by such improvement, and shall not be considered in the assessment of benefits made by the department or by the flood control board acting under the provisions of s. 87.075 or 87.076.



87.10 Collection of assessments; bonds.

87.10  Collection of assessments; bonds.

87.10(1) (1) Upon the making of a final order directing the work to proceed, as provided in s. 87.07, the department shall forward a certified copy of its findings and the order based thereon to the clerk of each town, village and city in which any land or other property benefited by the improvement is located; to the clerk of each public corporation owning property found to be benefited thereby, and to the clerk of each town, village and city found to be located within the drainage area. It shall thereupon be the duty:

87.10(1)(a) (a) Of each town, village and city in which is located any benefited land owned otherwise than by a public corporation, or in which is located any benefited property of a public service corporation, to levy as a special assessment against the land or other property so benefited the amount which the department has found that such property should contribute to the cost of the improvement, and to collect the same in connection with the next ensuing collection of general taxes in said town, village or city. The governing body of such town, village or city may, in its discretion, make such special assessment payable in annual installments;

87.10(1)(b) (b) Of each public corporation owning property found by the department to be benefited, to raise the amount which the department shall have found that such property should contribute to the cost of the improvement;

87.10(1)(c) (c) Of each town, village or city containing lands or other property found to be benefited by the improvement, to raise the amount which the department shall have found such town, village or city should contribute to the cost of the improvement;

87.10(1)(d) (d) Of each town, village or city within the drainage area, to raise the amount which the department shall have found such town, village or city should contribute to the cost of the improvement.

87.10(2) (2) The amount required to be raised by any public corporation pursuant to sub. (1) (b), (c) and (d) of this section may be raised by the issuance of bonds or by the levy of general taxes, or may be paid out of any funds of such public corporation legally available for such purpose; provided, however, that no bonds shall be issued until provision has been made to pay the liability that will accrue thereunder. Every public corporation electing to raise such sums wholly or in part by general taxation may lawfully do so, even though the tax rate of such public corporation for the year of such levy may thus be increased beyond the legal limit otherwise applicable. The moneys to be provided by any public corporation pursuant to this section, except the deferred installments of special assessments, shall be on hand and available by March 15 following the department's final order, unless the time between the certification of such order and March 15 is insufficient for the raising of such moneys. All such moneys shall be held by the treasurer of such public corporation in a separate fund until paid over to the flood control board created pursuant to s. 87.12.



87.11 When benefits exceed cost; when costs will exceed benefits; temporary borrowing; maintenance fund.

87.11  When benefits exceed cost; when costs will exceed benefits; temporary borrowing; maintenance fund.

87.11(1)(1) If, after all contracts for construction of the improvement have been let, the aggregate of the contract prices, as certified by the flood control board created pursuant to s. 87.12, added to the department's estimated cost of acquiring the necessary lands and of overhead expense and of the first 18 months' operation and maintenance, exceeds the amount estimated by the department as the total cost of the improvement, but is less than the total amount found by the department to be collectible under s. 87.09, the work of constructing the improvement shall nevertheless proceed and the several public corporations shall provide, not later than the time fixed for the next ensuing general tax collection therein, the amounts required to make up the deficiency, in the same proportions as the original amounts were provided by such public corporations.

87.11(2) (2) But should the total cost, as ascertained and certified by the flood control board after the letting of the contracts, in the manner hereinabove set forth, exceed the total amount found by the department to be collectible under s. 87.09, all contracts for the construction of the work shall be null and void. At the expiration of one year after such certification, any moneys held by the secretary of administration on account of the project shall be refunded to the persons by whom they were paid to the secretary of administration; and funds in the hands of the flood control board shall be refunded to the public corporation by which they were paid to such board; any funds held by any town, village, or city, having been collected by special assessments against property benefited, shall be refunded to the owners of such property; any funds raised by any public corporation by the issuance of bonds on account of such proposed improvements shall constitute a fund for the retirement or payment of such bonds; and any fund held by any public corporation, having been raised otherwise than by special assessments or bond issues, shall be available for the general purposes of such public corporation. Provided, however, that if within one year after the last mentioned certification of the flood control board there shall be deposited with the treasurer of said board a sum equal to the difference between the aggregate cost of constructing the improvement as estimated by the department and the aggregate cost thereof as determined and certified by the flood control board after the letting of the contracts, said board shall proceed to relet the contracts for the construction of the improvement and to complete the same unless the aggregate of such new contract prices, together with the department's estimate of the cost of acquiring lands and of overhead expenses and of the first 18 months' operation and maintenance, shall again exceed the amount found by the department to be collectible under s. 87.09. The deposit herein referred to may be made by any person or any public or private corporation.

87.11(3) (3) If, after the letting of the contracts and during the progress of the work, it develops that the cost of completing the work exceeds the amount available therefor, the flood control board may borrow temporarily the amounts required for completing the work, upon promissory notes executed by the board, payable with interest on or before the 15th day of March next ensuing; and each town, village and city containing property found by the department to be benefited by the improvement shall upon certification of the flood control board as to the amount to be raised by such town, village or city to repay such temporary loan, include in its next general tax levy the amount so certified. Such certification by the flood control board shall require each such town, village and city to raise the same proportion of the sum required to pay the temporary loan as the total amount previously contributed by such town, village or city pursuant to s. 87.10 (1) (c) bears to the total amount contributed by all of such towns, villages and cities thereunder. If, by reason of the deferred collection of special assessments as authorized in s. 87.10 (1) (a), funds shall be required by the board before they are actually available, the board may borrow such funds upon its promissory notes payable with interest on or before March 15 of the year in which such deferred installments become due, and shall repay such loan out of the proceeds of such installments.

87.11(4) (4) If it shall develop that the total cost of constructing the improvement is less than the total amount available for the payment of such cost, the excess, except as provided in s. 87.13, shall constitute the commencement of the fund provided for in s. 87.14 for the maintenance and operation of the improvement.

87.11 History History: 1971 c. 211; 2003 a. 33.



87.12 Flood control board, creation, duties, powers, pay, funds.

87.12  Flood control board, creation, duties, powers, pay, funds.

87.12(1)(1) If the department directs the work of constructing the improvement to proceed as provided in s. 87.07, it shall certify the fact of the making of such order to the governor, together with a statement of the county in which the major part of the proposed improvement, as determined by the estimated cost thereof, is to be located and the county in which the largest amount of property to be benefited, as determined by the equalized assessed value thereof, is located. The governor shall thereupon appoint a board to take charge of the construction and the maintenance and operation of the improvement, whose membership shall be determined as follows:

87.12(1)(a) (a) One member to be certified by the board of supervisors of the county in which the major part of the proposed improvement is located;

87.12(1)(b) (b) One member to be certified by the board of supervisors of the county in which the largest amount of property to be benefited is located;

87.12(1)(c) (c) One member to be chosen by the governor from the drainage area.

87.12(2) (2) The board so appointed shall serve for a term of 6 years and until their successors are duly appointed and qualified. Succeeding appointments shall be made in the same manner as original appointments. Any vacancy occurring by reason of the death, resignation or removal from the state, or permanent disability of any person thus appointed, shall be filled in the manner provided for the original appointment of such person. The county board making any such certification of an appointee may at any time certify to the governor the name of another appointee to succeed him or her, and the governor shall thereupon name such new appointee as a member of the board and the tenure of the former appointee shall terminate. The governor may at any time appoint another person to succeed the person chosen by the governor on said board and the tenure of the latter shall thereupon terminate.

87.12(3) (3) The board thus constituted shall be a body corporate and shall be known as " .... Flood Control Board," the name to commence with the name of the river or body of water defined by the department pursuant to s. 87.04 as being the principal river or body of water involved in the project. The board shall organize by the election of one of its members as chairperson and one as treasurer, who shall be removable at the pleasure of the board. It shall also appoint a secretary, who need not be a member of the board and who shall likewise be removable at pleasure.

87.12(4) (4) Each member of the board shall file the official oath with the department, and the treasurer of the board shall file with the department the official bond, which shall be approved by the department and shall be in amount as follows: Up to the completion of the construction of the improvement, not less than 50% of the total cost thereof as estimated by the department; for the first 18 months thereafter, not less than 50% of the cost of operation and maintenance during said period as estimated by the department; and thereafter, not less than 50% of the annual cost of maintenance and operation as certified by the board pursuant to s. 87.14, except that in case of an addition to or reconstruction pursuant to s. 87.15, and during the period of such work such bond shall be in an additional amount not less than one-half the cost of such addition or reconstruction as estimated by the department.

87.12(5) (5) It shall be the duty of the flood control board to construct the proposed improvement by contract according to the plans and specifications prescribed by the department. No contract for such work shall be let or indebtedness therefor incurred until there shall actually be in the hands of the several treasurers, as provided in s. 87.10, or in the process of collection, the entire sum called for in said section, except the deferred installments, if any, of special assessments, or the amount therefor is assured by contract, lease, sale or lease with option to purchase, as provided in s. 87.18. The board shall have authority to require the treasurers of the public corporations to certify from time to time the amounts actually on hand for such purpose, the amounts in process of collection, and the amounts to be collected upon deferred installments of special assessments. The board shall apply for and obtain all necessary permits from the federal government. It shall have the power to enter upon any land for the purpose of making necessary examinations and surveys, and this right shall extend to its duly authorized assistants, representatives and employees, including any contractor engaged to do any part of the work of constructing the improvement, together with the representatives and employees of any such contractor; but any such contractor shall be responsible for any damage the contractor may do. The board has power to borrow money for the construction of a reservoir and to issue its corporate bonds for the amount so borrowed, securing the same by a mortgage on the reservoir property. The rate of interest shall not exceed 6% nor shall the time of repayment exceed 30 years.

87.12(6) (6) The board shall have the power to institute and prosecute in the manner provided in ch. 32 of the statutes such eminent domain proceedings as may be necessary in the construction of said improvement. When necessary for that purpose, this right of eminent domain shall be dominant over the rights of eminent domain of public or private corporations or governmental agencies. The board shall also have the power to acquire any lands or interest therein necessary for the aforesaid purpose, by gift, purchase or lease. Any title acquired by condemnation or gift, purchase or lease shall be held in the name of the flood control board in trust for the several towns, villages and cities and contributing, as provided in s. 87.10 (1) (c) and (d), in proportion to the amounts of their several contributions. The board shall have the power to employ engineers, attorneys, agents, assistants, clerks, employees and laborers as it may deem advisable for the proper execution of its duties, and to fix their compensation.

87.12(7) (7) Each member of the board shall receive compensation at the rate of $10 for each day or major part thereof actually devoted to the performance of duties as such member and shall also be reimbursed the actual necessary expenses incurred by the member in the performance of such duties, upon verified statements in each case which shall be duly audited by the board and filed with the secretary.

87.12(8) (8) All moneys of the board shall be deposited in credit unions, savings banks, savings and loan associations or state or national banks designated by the board, and shall be drawn out only upon checks, share drafts or other drafts signed by the chairperson and the treasurer of the board. As funds are required by the board for the work of constructing the improvement, the board shall by resolution requisition the amounts required from the treasurers of the public corporations holding money available for that purpose under s. 87.10, and each treasurer shall pay the amount requisitioned to the board. The amount to be requisitioned at any time from any treasurer shall bear the same proportion to the total amount requisitioned at that time, as the amount certified by the treasurer under this section to be on hand and available bears to the total amount certified by all of the treasurers to be on hand and available.

87.12 History History: 1983 a. 368; 1991 a. 221, 316; 1993 a. 184.



87.13 Disbursements by board.

87.13  Disbursements by board. All sums which shall be deposited with the secretary of administration under s. 87.07 (4) for the construction of the improvement shall be paid by the secretary of administration to the flood control board upon requisitions from said board. If any moneys, other than those for operation and maintenance during the first 18 months, remain unexpended in the hands of the flood control board or subject to their requisition after the completion of the construction of the improvement, and if the funds for construction of the improvement shall have been in part raised through voluntary contributions under s. 87.07 (4) or 87.11 (2), the amounts thus contributed, or such proportion thereof as the funds remaining in the hands of the board or subject to its requisition will pay, shall be returned to the persons or corporations who made such voluntary contributions, in proportion to the amounts contributed by them.

87.13 History History: 2003 a. 33.



87.14 Operation and maintenance.

87.14  Operation and maintenance. The flood control board is authorized to sell, lease, or lease with power to purchase, any reservoir proposed to be constructed, in the process of construction or completed, to a duly organized river improvement company as defined by s. 182.016, on such terms and conditions as are approved by the department of natural resources as hereinafter provided. Unless so leased or sold it shall be the duty of the flood control board to maintain and operate said improvement. The cost of operation and maintenance during the period intervening between the completion of said improvement and the date when funds provided under this section become available shall be paid from the funds provided for maintenance pursuant to the estimate made by the department as provided in s. 87.07 (3). Prior to the first day of November in each year the flood control board shall certify to the clerk of each town, village and city in which lands to be benefited by the improvement are located an estimated budget, detailed as far as practicable, of the cost of operation and maintenance of said improvement for the succeeding calendar year, together with the amount due upon any judgments outstanding against the board, except those judgments from which the board has appealed or intends to appeal, and shall certify at the same time the portion of such cost to be borne by each such town, village and city. This shall be determined in the same manner and according to the same proportions as provided in s. 87.10 (1) (c). It shall thereupon become the duty of each such town, village and city to include in its next succeeding tax levy the amount so certified and to forward such amount, on or before March 15 following, to the flood control board.



87.15 Repairs, replacements and extensions; procedure.

87.15  Repairs, replacements and extensions; procedure. Whenever the flood control board shall determine and certify that repairs or replacements are necessary to such an extent as to amount to a partial reconstruction of the improvement rather than ordinary maintenance, or whenever said board shall determine that material additions, extensions or betterments to said improvement are necessary, the board shall file a petition with the department setting forth the necessity for such repairs, replacements, additions, extensions or betterments, and thereupon the department shall proceed to make the same determinations and certifications as in the case of an original petition for the construction of the improvement, except that the enumeration of lands or other property benefited and of the political subdivisions included within the drainage area shall be the same as in the original order for the construction of the improvement, unless the department shall affirmatively find that changes in such enumeration are necessary because of errors in the original findings.



87.16 Court proceedings given preference.

87.16  Court proceedings given preference. Any action brought in any court for the purpose of enjoining, preventing or interfering with the construction, repairing, reconstruction, operation or maintenance of the improvement ordered by the department, or any part thereof, except actions to review the orders of the department under ss. 87.01 to 87.17, shall be given preference in the circuit court. An appeal shall be given preference.

87.16 History History: 1977 c. 187, 449; 1983 a. 219.



87.17 Trespass, penalty.

87.17  Trespass, penalty. Any person who shall willfully, maliciously or wantonly destroy, injure, remove, meddle or tamper with any portion of the improvements constructed pursuant to ss. 87.01 to 87.17, whether during construction or after completion of the same, or shall willfully, maliciously or wantonly obstruct, interfere with or hamper the flood control board or any of its assistants, agents, servants or employees, or any contractor employed by it in the work of constructing, repairing, reconstructing, operating or maintaining the same, shall be guilty of a misdemeanor and upon conviction shall be punished by imprisonment in the county jail not more than one year, or by fine not exceeding $1,000, or both.



87.18 Lease, sale and lease with option to purchase the project.

87.18  Lease, sale and lease with option to purchase the project. Whenever the flood control project consists of a storage reservoir and authority to create, operate and maintain a reservoir on the river affected by such storage reservoir is vested in a duly organized river improvement company as defined by s. 182.016, and the petitioners file with the department of natural resources a petition and a proposed contract with such improvement company for a lease, sale, or lease with option to purchase said reservoir, and the department finds the terms and conditions of such contract are sufficient to assure the payment of the amount the board will be obligated to pay for the cost of the reservoir and the maintenance and operation of the same, and the project will secure effective flood control and promotion of the public welfare, then notices, proceedings and assessments provided by ss. 87.04 to 87.12 are not required. The department, however, shall make findings as required by s. 87.05 and shall order that the flood control board be appointed and shall so certify to the governor as provided by s. 87.12. The governor shall thereupon appoint the board as provided in said s. 87.12. The proposed contract filed with the department by petitioners for the sale, lease, or lease with option to purchase said reservoir property shall not be binding upon the board so appointed unless the board approves such contract. Upon approval the board shall so report to the department and file with it a final contract executed by the board and lessee or purchaser. The department has authority to approve or disapprove such contract. If the department approves such contract, then it shall be final and the department shall thereupon order the board to proceed with the work. When such reservoir property is sold and the purchase price has been fully paid and any indebtedness assumed by the purchaser has been paid and discharged, including the fees and expenses of the board, and the department so finds, the said board shall thereupon be dissolved by order of the department.



87.30 Floodplain zoning.

87.30  Floodplain zoning.

87.30(1)(1)  State powers.

87.30(1)(a)(a) If any county, city or village does not adopt a reasonable and effective floodplain zoning ordinance within one year after hydraulic and engineering data adequate to formulate the ordinance becomes available, the department shall, upon petition of an interested state agency or a municipality or upon its own motion as soon as practicable and after public hearing, determine and fix by order the limits of any or all floodplains within a county, city or village within which serious damage may occur. Thereafter the department shall as soon as practicable after public hearing adopt a floodplain zoning ordinance applicable to a county, city or village, except that no floodplain zoning ordinance may be enacted unless the hydraulic and engineering studies necessary to determine the floodway or floodplain limits, or both, if both limits are deemed necessary by the department, have been made at state or federal expense. If the department utilizes hydraulic and engineering studies previously completed, the department shall be responsible for ensuring that the studies are reasonable and accurate. Thirty days' notice of all hearings on floodplain determination or zoning before the department shall be given to the county, city or village clerk, the clerks of all towns where lands may be affected and to the department of transportation. Exhibits and testimony shall be a part of the official record. Failure of a county, city or village to adopt a floodplain zoning ordinance for an area where appreciable damage from floods is likely to occur or to adopt an ordinance which will result in a practical minimum of flood damage in an area shall be prima facie proof of the necessity for action specified under this paragraph by the department. The department shall make a decision in writing of insufficiency of any county, city or village floodplain zoning ordinance before adopting an ordinance superseding a county, village or city ordinance. All orders of the department under this subsection which either fix the limits of floodplains or enact local floodplain zoning ordinances shall, when they are in final draft form and before they are issued, be referred to the appropriate committees of the legislature, where the procedure under s. 227.19 shall apply. Section 227.15 does not apply to the orders of the department under this section. Orders of the department under this section shall, after becoming effective, be deemed rules for purposes of s. 227.26, and may be suspended by the joint committee for review of administrative rules.

87.30(1)(b) (b) All final orders, determinations or decisions made under this subsection shall be subject to review under ch. 227 and be effective 20 days after the same have been served unless such order, determination and decision specifies a different date upon which the same shall be effective. Such floodplain determination and zoning ordinance shall be of the same effect as if adopted by the county, city or village. Thereafter it is the duty of the county, city, village and town officials to administer and enforce the ordinance in the same manner as if the county, city or village had adopted it. Floodplain determinations and zoning ordinances so adopted may be modified by the county, city or village concerned only with the written consent of the department except that nothing in this subsection may be construed to prohibit a county, city, village or town from adopting a floodplain ordinance more restrictive than that adopted by the state.

87.30(1)(c) (c) Except as provided under par. (a), the cost of such floodplain determination and ordinance promulgation and enforcement by the state shall be assessed against the county, city or village concerned and collected in substantially the same manner as other taxes levied by the state.

87.30(1)(d) (d) For an amendment to a floodplain zoning ordinance that affects an activity that meets all of the requirements under s. 281.165 (2), (3) (a), or (4) (a), the department may not proceed under this subsection, or otherwise review the amendment, to determine whether the ordinance, as amended, is insufficient.

87.30(1d) (1d) Improvements to nonconforming buildings.

87.30(1d)(a)(a) In this subsection:

87.30(1d)(a)1. 1. "Nonconforming building" has the meaning specified by rule by the department for purposes of floodplain zoning under this section and includes a building with a nonconforming use.

87.30(1d)(a)2. 2. "Nonconforming use" has the meaning specified by rule by the department for purposes of floodplain zoning under this section.

87.30(1d)(a)3. 3. "Nonflood disaster" means a fire or an ice storm, tornado, windstorm, mudslide or other destructive act of nature, but excludes a flood.

87.30(1d)(b) (b) For nonconforming buildings that are damaged or destroyed by a nonflood disaster a floodplain zoning ordinance shall permit the repair, reconstruction or improvement of any such nonconforming building, in order to restore it after the nonflood disaster except as provided in par. (c).

87.30(1d)(c) (c) A floodplain zoning ordinance may not permit the repair, reconstruction or improvement of a nonconforming building if the nonconforming building, after repair, reconstruction or improvement, will fail to meet one or more of the minimum requirements applicable to such a nonconforming building under 42 USC 4001 to 4129 or under the regulations promulgated thereunder.

87.30(1g) (1g) Regulation of floodproofed basements. The department may not promulgate any rule or impose any restriction that does any of the following:

87.30(1g)(a) (a) Results in an ordinance or other regulation containing provisions for floodproofed residential basements that are more restrictive than those imposed by the federal emergency management agency.

87.30(1g)(b) (b) Allows the department to deny an exception for such basements if the federal emergency management agency has granted an exception under 44 CFR 60.6.

87.30(1m) (1m) Jurisdiction over drainage ditches limited. Notwithstanding any other provision of law or administrative rule promulgated thereunder, a floodplain zoning ordinance required under sub. (1) does not apply to lands adjacent to farm drainage ditches if:

87.30(1m)(a) (a) Such lands are not within the floodplain of a natural navigable stream or river;

87.30(1m)(b) (b) Those parts of the drainage ditches adjacent to these lands were nonnavigable streams before ditching; and

87.30(1m)(c) (c) Such lands are maintained in nonstructural agricultural use.

87.30(2) (2) Enforcement and penalties.

87.30(2)(a)(a) Except as provided in par. (b), every structure, building, fill, or development placed or maintained within any floodplain in violation of a zoning ordinance adopted under this section, or s. 59.69, 61.35 or 62.23 is a public nuisance and the creation thereof may be enjoined and maintenance thereof may be abated by action at suit of any municipality, the state or any citizen thereof. Any person who places or maintains any structure, building, fill or development within any floodplain in violation of a zoning ordinance adopted under this section, or s. 59.69, 61.35 or 62.23 may be fined not more than $50 for each offense. Each day during which such violation exists is a separate offense.

87.30(2)(b) (b) Paragraph (a) does not apply to a structure, building, fill, or development placed or maintained as part of a mining operation covered by a mining permit under s. 295.58 except to the extent that regulation of the placement or maintenance of the structure, building, fill, or development is required for compliance with a floodplain zoning ordinance as provided under s. 295.607 (3).

87.30 History History: 1971 c. 164; 1975 c. 232, 301, 422; 1977 c. 29 s. 1654 (8) (c); 1977 c. 437, 447; 1979 c. 34 s. 2102 (58) (b); 1981 c. 339; 1985 a. 182; 1995 a. 201, 311, 455; 1999 a. 9; 2011 a. 6; 2013 a. 1.

87.30 Annotation A flood plain zoning ordinance adopted by the DNR under sub. (1) was a "rule" under s. 227.01. Citizens for Sensible Zoning, Inc. v. DNR, 90 Wis. 2d 804, 280 N.W.2d 702 (1979).

87.30 Annotation The trial court erred when it placed the burden on the department to prove theat the city's ordinance was not reasonable and effective. City of La Crosse v. DNR, 120 Wis. 2d 168, 353 N.W.2d 68 (Ct. App. 1984).

87.30 Annotation An area need not be navigable to be a lakebed. The ordinary high water mark was determinative. State v. Trudeau, 139 Wis. 2d 91, 408 N.W.2d 337 (1987).

87.30 Annotation There is nothing in the DNR's general grant of authority to regulate floodplains that permits the agency to write rules that nullify the discretion over variance decisions that the legislature has specifically committed to local boards of adjustment. To the extent that a DNR rule prohibits county boards of adjustment from granting variances from flood elevation requirements when the proper statutory standards for variances have otherwise been met, it is invalid. State v. Outagamie County Board of Adjustment, 2001 WI 78, 244 Wis. 2d 613, 628 N.W.2d 376, 98-1046.

87.30 Annotation County floodplain zoning ordinances adopted by the department under this section do not need approval of town boards in order to become effective within all unincorporated areas of the county. 62 Atty. Gen. 264.

87.30 Annotation The necessity of zoning variance or amendments notice to the Wisconsin department of natural resources under the shoreland zoning and navigable waters protection acts. Whipple, 57 MLR 25.

87.30 Annotation The public trust doctrine. 59 MLR 787.

87.30 Annotation Floodplain, wetland and shoreland regulation in Wisconsin. Johnson. WBB May 1988.



87.304 Regulation of historic property in floodplains.

87.304  Regulation of historic property in floodplains.

87.304(1)(1)  Definitions. In this section:

87.304(1)(a) (a) "Historic property" means any building, structure or object that is any of the following:

87.304(1)(a)1. 1. Individually listed on the national register of historic places in Wisconsin or the state register of historic places.

87.304(1)(a)2. 2. Included in a district which is listed on the national register of historic places in Wisconsin and has been determined by the state historical society to contribute to the historic significance of the district.

87.304(1)(a)3. 3. Individually listed on the list of locally designated historic places under s. 44.45.

87.304(1)(b) (b) "National register of historic places in Wisconsin" has the meaning given in s. 44.31 (5).

87.304(2) (2) Treatment of historic property.

87.304(2)(a)(a) The department shall by rule promulgate procedures for use by cities, villages and counties in doing all of the following:

87.304(2)(a)1. 1. Issuing variances to floodplain zoning ordinances that will be consistent with 44 CFR 60.6 but that will allow repair or rehabilitation of historic properties in floodplains to the maximum extent feasible.

87.304(2)(a)2. 2. Providing sufficient measures for public safety and protection for property in floodplains.

87.304(2)(b) (b) The rules promulgated under par. (a) may include different procedures for floodway and flood-fringe areas.

87.304 History History: 1991 a. 39; 2007 a. 96.



87.305 Use of certain facilities on St. Feriole island.

87.305  Use of certain facilities on St. Feriole island.

87.305(1)(1)  Department approval. Notwithstanding s. 87.30 or any rule promulgated, order issued or ordinance adopted under that section, the department shall authorize the connection of a sanitary sewer line from the sewerage treatment plant in the city of Prairie du Chien and connection of the public water system of the city of Prairie du Chien to the railroad depot and the Dousman hotel on St. Feriole island and shall authorize historic use of the Dousman hotel as a hotel, as defined under s. 254.61 (3), if all of the following conditions are met:

87.305(1)(a) (a) The department approves the developer's plans and specifications for floodproofing the railroad depot and the Dousman hotel.

87.305(1)(b) (b) The department approves the city of Prairie du Chien's flood warning system and emergency evacuation plan and the city of Prairie du Chien agrees to test the evacuation plan at least once each year.

87.305(1)(c) (c) The department informs the U.S. army corps of engineers, the department of transportation, the division of emergency management and the state historical society of its intention to authorize connection of sewer service and a water system to the railroad depot and the Dousman hotel and occupancy of the hotel and either:

87.305(1)(c)1. 1. Those agencies do not object within 30 days after receiving a copy of the notice; or

87.305(1)(c)2. 2. Any objections of those agencies are resolved in negotiations between those agencies, the city of Prairie du Chien and the developer.

87.305(1)(d) (d) The state historic preservation officer reviews the developer's plans for preservation or rehabilitation of the Dousman hotel and certifies that the preservation or rehabilitation will be consistent with the standards used by the U.S. secretary of the interior to certify rehabilitations under 26 USC 47 (c) (2).

87.305(2) (2) Revocation of approval. The department may revoke the approval granted under sub. (1) if any of the following occur:

87.305(2)(a) (a) A floodproofing and flood warning system are not constructed substantially as designed in the plans and specifications approved by the department under sub. (1) (a).

87.305(2)(b) (b) The owner or operator of the railroad depot and the Dousman hotel fails to maintain the floodproofing system substantially as designed in the plans and specifications approved by the department under sub. (1) (a).

87.305(2)(c) (c) The city of Prairie du Chien fails to maintain the flood warning system and to test the emergency evacuation plan at least once each year.

87.305(2)(d) (d) The state historic preservation officer determines that the preservation or rehabilitation of the Dousman hotel is not consistent with the standards used by the U.S. secretary of the interior to certify rehabilitations under 26 USC 47 (c) (2).

87.305 History History: 1987 a. 282; 1993 a. 27; 1995 a. 27, 247, 378; 1997 a. 252.



87.31 Floodplain and shoreland mapping assistance program.

87.31  Floodplain and shoreland mapping assistance program.

87.31(1)(1)  Department to administer; purpose. The department shall administer a floodplain and shoreland mapping assistance program to provide counties, cities and villages with financial assistance to produce adequate topographical mapping of floodplain and shoreland areas and to delineate floodplain and floodway boundaries, to assist in the establishment and administration of floodplain and shoreland ordinances.

87.31(2) (2) Criteria. The department shall develop on a statewide basis a priority list for awarding mapping grants. The criteria for establishing the priority list includes but is not limited to:

87.31(2)(a) (a) The adequacy of existing mapping.

87.31(2)(b) (b) The existence of an approved floodplain or shoreland zoning ordinance.

87.31(2)(c) (c) The status of studies to develop flood profiles for the areas to be mapped.

87.31(2)(d) (d) The potential for future development in the areas to be mapped.

87.31(2)(e) (e) The potential for flood damage in the areas to be mapped.

87.31(2)(f) (f) Applications made by 2 or more counties, cities or villages which would enable mapping of an entire river system.

87.31(2)(g) (g) The availability of funds for mapping from other sources.

87.31(3) (3) Procedure. The department shall establish by rule the procedure for application for and awarding of mapping grants.

87.31(4) (4) Application. A county, city or village which seeks a mapping grant shall submit a grant application which includes:

87.31(4)(a) (a) The location, length and extent of the river or shorelands to be mapped.

87.31(4)(b) (b) The estimated cost of and time required to complete the proposed mapping.

87.31(4)(c) (c) The information necessary to determine the priority of the application under sub. (2).

87.31(4)(d) (d) A statement that the applicant will assume responsibility for administering any subcontracts with mapping contractors.

87.31(4)(e) (e) A statement that the applicant will adopt the resultant map, if approved by the department, as the official zoning map and any necessary ordinances or amendments within 6 months after the department approves the map.

87.31(4)(f) (f) Any other information required by rule by the department.

87.31(5) (5) Grants.

87.31(5)(a)(a) Prior to February 8, 1986, the department shall make grants-in-aid from the appropriation under s. 20.370 (4) (gc), 1983 stats., or s. 20.370 (4) (fc), 1985 stats., to a county, city or village which qualifies under the mapping grant program. A grant-in-aid may not exceed 50% of the expected cost of the topographical mapping.

87.31(5)(b) (b) Upon approval by the department and acceptance by the applicant, the department may make available 75% of the mapping grant award. The department shall make available the remaining 25% of the mapping grant at the time the applicant adopts the resultant map as approved by the department as the official zoning map and any necessary ordinances and amendments.

87.31(5)(c) (c) A grant is valid for one year after the date of acceptance but the department may extend this period up to 3 years if warranted by the circumstances.

87.31(6) (6) Failure to adopt map. If a mapping grant recipient fails to adopt the map as the official zoning map or fails to adopt any necessary ordinances or amendments within 6 months after the department approves the map without adequate justification as determined by the department, the recipient may not receive any further state funds under the mapping grant program and shall be required to reimburse the department for state funds already received under the program.

87.31(7) (7) Sunset. After February 8, 1986, no county, city or village may submit a grant application under sub. (4) and the department may not award any additional grants-in-aid under sub. (5).

87.31 History History: 1979 c. 34; 1983 a. 27 s. 2202 (38); 1985 a. 29 s. 3202 (39); 1985 a. 120.






88. Drainage of lands.

88.01 Definitions.

88.01  Definitions. In this chapter, unless the context requires otherwise:

88.01(1) (1) "Benefits" includes all pecuniary advantages accruing to lands from the construction of the drain or proposed drain.

88.01(2) (2) "Board" or "drainage board" means the board created and appointed under s. 88.16, 1991 stats., or under s. 88.17.

88.01(2m) (2m) "Bond" means any bond, note or other obligation of a drainage board issued under this chapter, including any refunding bond.

88.01(3) (3) "Clerk of court" means the clerk of circuit court.

88.01(4) (4) "Cost of construction" includes damages to lands both within and outside the district, reasonable attorney fees for petitioners and the board, and all other reasonable and necessary expenses incurred in the organization of and in the construction and completion of the works of a drainage district.

88.01(5) (5) "County treasurer" means the treasurer of the county in which the drainage board having jurisdiction of the drainage district is located.

88.01(6) (6) "Court" means the circuit court of the county in which the drainage district is located or the circuit court having jurisdiction of the proceedings in any drainage district located in more than one county.

88.01(7) (7) "District" means any drainage district subject to this chapter.

88.01(8) (8) "Drain" means any device for the drainage of water from land or the protection of land from water, including open ditches, tiles, pipelines, pumps and levees.

88.01(8m) (8m) "Duck Creek Drainage District" has the meaning given in s. 30.01 (1nm).

88.01(9) (9) "Interested person" includes the state or any agency or subdivision thereof.

88.01(10) (10) "Judge" means the judge of the circuit court having jurisdiction of the proceedings of any drainage district, or the person sitting for the judge.

88.01(11) (11) "Land" or "lands" means any real property or interest therein, whether privately or publicly owned, including railroad rights-of-way, public highways, streets and alleys.

88.01(12) (12) "Mortgagee" means every person holding a mortgage or an assignment of a mortgage against lands within a drainage district or proposed drainage district whose name and post-office address is known to the board or whose mortgage or assignment is legally recorded and contains the post-office address of such mortgagee or assignee.

88.01 History History: 1977 c. 449 ss. 193 to 195, 497; 1983 a. 189; 1989 a. 31; 1993 a. 456, 490; 1999 a. 9; 2005 a. 253.



88.02 Outstanding securities and contracts not affected.

88.02  Outstanding securities and contracts not affected. Nothing in this chapter may render more difficult the collection of outstanding bonds or notes of any drainage organization or impair the obligation of any contract made by the organization or defeat any vested property right of the organization. No assessment of supplemental benefits nor any reassessment of benefits may disturb any previous assessment for the cost of construction while bonds or notes based on the construction are unpaid. Assessments shall remain liens upon the same lands and claims against the same corporations in the same amounts as when first assessed and recorded, until the bonds and notes based on the construction are paid or refunded.

88.02 History History: 1993 a. 456.



88.03 Drainage proceedings equitable in nature.

88.03  Drainage proceedings equitable in nature. All court proceedings under this chapter are equitable in nature. The court may in any proceeding bring in new parties as if they were original parties to the proceeding.

88.03 History History: 1977 c. 449; 1993 a. 456.



88.032 Amendment of documents.

88.032  Amendment of documents.

88.032(1) (1) Any document or paper filed or entered in a proceeding before the court may at any time be amended, modified or corrected by the court as the facts warrant and upon such notice as the court orders.

88.032(2) (2) Any document or paper filed or entered in a proceeding before the drainage board may at any time be amended, modified or corrected by the drainage board as the facts warrant and upon such notice as the drainage board orders, except that no amendment, modification or correction of any assessment may be made after the issuance of money obligations based on the assessment if the result of the amendment, modification or correction would be to render the obligations more difficult to collect.

88.032 History History: 1993 a. 456 ss. 10, 11.



88.04 General rules relating to signatures on petitions.

88.04  General rules relating to signatures on petitions.

88.04(1)(1) Any person entitled to sign a petition to the court or the drainage board under this chapter may sign through an agent. The authority of the agent shall be in writing and shall be filed with the drainage board but need not be acknowledged, sealed or witnessed.

88.04(2) (2) If any minor or individual adjudicated incompetent owns land in a drainage district or proposed drainage district or proposed annex to a drainage district, the guardian or next of kin of the minor or individual may sign petitions under this chapter for and on behalf of the minor or incompetent.

88.04 History History: 1991 a. 316; 1993 a. 456; 2005 a. 387.



88.05 General rules applicable to notices of hearings.

88.05  General rules applicable to notices of hearings. If a hearing is required on a petition or report filed with the court or a petition filed with the drainage board under this chapter, the following rules apply unless some different procedure is expressly provided under this chapter:

88.05(1) (1) In the case of a court hearing:

88.05(1)(a) (a) The order fixing the time and place of the hearing shall be made by the court.

88.05(1)(b) (b) The notice of hearing is sufficient in form and substance if it recites all of the following:

88.05(1)(b)1. 1. That a particular petition or report has been filed.

88.05(1)(b)2. 2. The place of filing.

88.05(1)(b)3. 3. That it is subject to the inspection of all interested persons.

88.05(1)(b)4. 4. If a petition, the request for relief, or the substance of the request.

88.05(1)(b)5. 5. The time and place of the hearing.

88.05(1)(b)6. 6. That all objections to the jurisdiction of the court or to the sufficiency or legality of any petition or report shall be filed with the clerk of court in writing before the hearing and that the objections must be set forth clearly and in detail.

88.05(2) (2) In the case of a drainage board hearing:

88.05(2)(a) (a) The order fixing the time and place of the hearing shall be made by the drainage board.

88.05(2)(b) (b) The notice of hearing is sufficient in form and substance if it recites all of the following:

88.05(2)(b)1. 1. That a particular petition or report has been filed.

88.05(2)(b)2. 2. The place of filing.

88.05(2)(b)3. 3. That it is subject to the inspection of all interested persons.

88.05(2)(b)4. 4. If a petition, the request for relief, or the substance of the request.

88.05(2)(b)5. 5. The time and place of the hearing.

88.05(2)(b)6. 6. That all objections to the jurisdiction of the drainage board or to the sufficiency or legality of any petition, report or assessment or to the equity of any assessment or award of damages shall be filed with the drainage board in writing before the hearing and that the objections shall be set forth clearly and in detail.

88.05(3) (3) Notice of hearing shall be given by both mailing and publication, as follows:

88.05(3)(a) (a) The notice shall be mailed, at least 20 days before the date set for hearing, to those persons designated by the applicable section as entitled to receive notice. Ordinary mail may be used.

88.05(3)(b) (b) The notice shall be published as a class 3 notice, under ch. 985, in the affected area. The last insertion shall be not more than 20 days before the hearing.

88.05(4) (4) For the purpose of convenience of cross reference, persons commonly designated by specific sections of this chapter as entitled to receive notice are grouped as follows:

88.05(4)(a) (a) The chairperson of the county highway committee except in a county with a highway commissioner appointed under s. 83.01 (1) (c), the highway commissioner; the chairperson of the county land conservation committee in the county involved; the secretary of natural resources; the state drainage engineer; and, where a railroad company is involved, the person specified in sub. (6).

88.05(4)(b) (b) The persons enumerated in par. (a) and all owners of record whose lands may be affected.

88.05(4)(c) (c) The persons enumerated in par. (a) and all owners and mortgagees of lands affected whose names and post-office addresses are known or can with reasonable diligence be ascertained.

88.05(5) (5) In the case of a court hearing, in lieu of the service by mail specified in sub. (3), the notice of hearing may be served as provided in s. 801.11 for the service of a summons, at least 20 days before the time fixed for hearing. The service is sufficient to give the court complete jurisdiction over the parties and their lands without any other service.

88.05(6) (6) Railroad companies shall file with the department of financial institutions a document stating the name and post-office address of the person upon whom any notice required by this chapter may be served.

88.05(7) (7) In the case of a court hearing, the board shall file with the court proof of publication and service of the notice required by this section. The certificate or affidavit of the person who made the service, publication or mailing, or who knows the facts, is sufficient proof of service, publication or mailing.

88.05(8) (8) Failure to give notice as provided by this section or to announce any adjournment does not defeat the jurisdiction of either the court or the drainage board. If a failure to give legal notice to any person entitled to notice is discovered before an order is entered, the court or drainage board shall adjourn the hearing and direct the giving of proper notice. If a failure to give the notice is discovered after the order is entered, the court or drainage board may order the person not served with notice to show cause why that person should not be bound by the order already entered. In any case, notice may be waived by appearance or by a written waiver filed with the court or drainage board.

88.05 History History: Sup. Ct. Order, 67 Wis. 2d 585, 773 (1975); 1977 c. 449; 1981 c. 346 s. 38; 1985 a. 29; 1991 a. 316; 1993 a. 184, 456, 491; 1995 a. 27.



88.06 General procedure for obtaining consent or approval of the court in drainage proceedings.

88.06  General procedure for obtaining consent or approval of the court in drainage proceedings. Whenever any action by the drainage board requires the consent or approval of the court and no other procedure is expressly provided, the procedure in this section applies:

88.06(1) (1) The board shall file with the clerk of court a petition asking the court's consent to or approval of the particular action that the board proposes to take.

88.06(2) (2) Upon receipt of the petition the court shall fix the time and place of the hearing on the petition and shall order the board to give notice of the hearing as provided in s. 88.05 (1) (b) to the persons specified in s. 88.05 (4) (b).

88.06(3) (3) At the hearing any interested person may appear and testify either for or against the petition, subject to the requirements of s. 88.07 (1). If the court is satisfied that the board's proposed action will be in the best interests of the districts involved, it shall grant the petition and approve the report, subject to the changes and conditions that it considers advisable. Otherwise, the court shall dismiss the petition.

88.06(4) (4) If a petition, which is basically the same in substance as a petition which has been decided or dismissed, is filed within 3 years after the dismissal, the court may refuse to order a hearing on the petition or to take any other action with respect to it.

88.06 History History: 1977 c. 135 s. 19; 1993 a. 456.



88.065 General procedure for drainage board hearings.

88.065  General procedure for drainage board hearings. If this chapter requires the drainage board to conduct a hearing before issuing an order and no other procedure is expressly provided, the following procedure applies:

88.065(1) (1) Upon receipt of the petition, the drainage board shall fix a time and place of hearing on the petition and shall give notice of the hearing as provided in s. 88.05 (2) (b) to the persons specified in s. 88.05 (4) (b).

88.065(2) (2) At the hearing, any interested person may appear and testify either for or against the petition or object to the report assessing costs. If the drainage board is satisfied that the proposed action will be in the best interests of the districts involved, the board shall grant the petition and issue the order, subject to the changes and conditions that the board considers advisable. Otherwise, the drainage board shall dismiss the petition.

88.065(3) (3) If a petition, which is basically the same in substance as a petition which has been decided or dismissed, is filed within 3 years after the dismissal, the drainage board may refuse to order a hearing on the petition or to take any other action with respect to the petition.

88.065(4) (4) Except as provided in sub. (5), all meetings of the drainage board are subject to subch. V of ch. 19.

88.065(5) (5)

88.065(5)(a)(a) A gathering of drainage board members solely for one or more of the following purposes is not a meeting, as defined in s. 19.82 (2):

88.065(5)(a)1. 1. Observing, supervising or undertaking the construction, maintenance or improvement of drains.

88.065(5)(a)2. 2. Observing, supervising or undertaking the construction or maintenance of highways, railroads, bridges, utilities or other similar structures that may affect drains in any drainage district.

88.065(5)(a)3. 3. Collecting information by observation, survey or measurement or by discussions with an affected landowner at the site of a drainage ditch or a proposed drainage ditch.

88.065(5)(a)4. 4. Responding to natural disasters affecting a drain.

88.065(5)(b) (b) Any action taken by a drainage board under par. (a) shall be reported by the board's secretary at the next meeting of the drainage board for inclusion in the board's minutes.

88.065(5)(c) (c) A drainage board may not take any action at a gathering under par. (a) if the action will result in an increase in the assessment against any property in the drainage district.

88.065 History History: 1993 a. 456.



88.07 General rules; drainage proceedings in court.

88.07  General rules; drainage proceedings in court.

88.07(1)(1) All objections made to the jurisdiction of the court or to the sufficiency or legality of any petition or report shall be in writing. The objections shall be set forth clearly and in detail and shall be filed with the clerk of court before the hearing.

88.07(2) (2) Several petitions may be filed in any proceeding. At any time before the sufficiency of the signers of the petitions has been adjudicated, additional signers may be added to the petitions with like effect as if they had signed the original petition.

88.07(3) (3) At any time before but not after the hearing has begun on any petition filed under this chapter, any petitioner may withdraw his or her name from the petition upon filing in court an undertaking with sufficient sureties to be approved by the court. The undertaking shall be conditioned that if the withdrawal of names reduces the number of signers below the number required by the section under which the petition is filed and thereby deprives the court of jurisdiction, the withdrawing petitioner will pay into court the costs of the drainage proceeding incurred prior to and including the making and entry of the order denying the relief requested in the petition and will pay into court the expenses incurred on the petition before his or her withdrawal.

88.07(4) (4) For satisfactory cause the court may adjourn any hearing for a period of not more than one month at any one adjournment. The adjournment of any meeting or hearing beyond the time, or failure to act within the time, provided in this chapter does not affect the jurisdiction of either the court or the drainage board, but a subsequent hearing shall be had and notice of the time and place thereof shall be given.

88.07(5) (5) Any hearing under this chapter may be adjourned by the court or presiding judge or, in his or her absence, by the clerk of court.

88.07 History History: 1977 c. 135, 449; 1993 a. 456.



88.08 Costs in drainage proceedings.

88.08  Costs in drainage proceedings.

88.08(1) (1) In all proceedings under this chapter involving a petition to the court, the court shall by order tax the taxable costs of the proceeding. If costs are taxed against the drainage board, they shall not go against the board members personally but shall be paid out of the district funds or from funds received from the petitioners unless the court orders otherwise.

88.08(2) (2) If a petition for organization of a drainage district is dismissed before the appointment of a drainage board in the county, the order taxing costs shall be entered against the petitioners and in favor of any person who advanced moneys, rendered services or incurred other liabilities in prosecuting or contesting such proceedings, for the amount of such moneys, services and incurred liabilities.

88.08(3) (3) If proceedings are dismissed in any case where a drainage board has been appointed in the county, the order taxing costs shall be entered against the petitioners and in favor of the board for all costs, expenses and liabilities incurred by the board or by any other person in prosecuting or contesting such proceedings and for the benefit of those who have rendered services or advanced or loaned money in prosecuting or contesting such proceedings.

88.08(4) (4) Before any order taxing costs is entered, a petitioner or the board or a person contesting the proceedings shall file with the clerk of the court a duly verified itemized statement of all costs, attorney fees, and other liabilities incurred in prosecuting or contesting such proceedings, upon which an order shall be issued requiring the petitioners to show cause why an order taxing costs should not be entered against them for the amount of costs, attorneys' fees and other liabilities. Notice of hearing of such order to show cause shall be given to the petitioners as provided in s. 88.05 (3). Such order need not contain an itemized statement of such account, but shall state where such account is filed.

88.08(5) (5) The petitioners shall, between themselves, contribute to the payment of such costs in proportion to the number of acres of land owned by them within the boundaries of the district or proposed district at the time of filing the petition.

88.08 History History: 1977 c. 449; 2005 a. 253.



88.09 Certiorari; drainage board decisions.

88.09  Certiorari; drainage board decisions. Any person subject to an order or rule of the drainage board may, within 30 days after publication of the order or rule, commence an action seeking the remedy available by certiorari. The court may not stay proceedings involving the order or rule when an action is commenced, but may, on application, on notice to the board and for cause, grant a restraining order. The board is not required to return the original papers acted upon by it, but may return certified or sworn copies of the papers. If necessary for the proper disposition of the matter, the court may take evidence, or appoint a referee to take evidence and report findings of fact and conclusions of law as the court directs, which shall constitute a part of the proceedings upon which the determination of the court shall be made. The court may reverse or affirm, wholly or partly, or may modify, the order or rule brought up for review.

88.09 History History: 1977 c. 187 s. 134; 1983 a. 219; 1993 a. 456.



88.10 Guardian ad litem; failure to appoint.

88.10  Guardian ad litem; failure to appoint. Failure to appoint a guardian ad litem in a proceeding under this chapter is not jurisdictional, but when the failure is discovered a guardian ad litem shall be appointed and an order served upon the guardian ad litem to show cause why the minor or individual adjudicated incompetent should not be bound by all prior proceedings pertaining to the drainage district. On such a hearing the court shall enter such order or judgment as the facts warrant.

88.10 History History: 1991 a. 316; 1993 a. 456; 1999 a. 83; 2005 a. 387.



88.11 Assistance to drainage districts.

88.11  Assistance to drainage districts.

88.11(1) (1) The department of agriculture, trade and consumer protection shall employ an engineer, who shall be the state drainage engineer, to improve district operations. The department shall do all of the following:

88.11(1)(a) (a) Perform inspections in drainage districts to determine compliance with this section.

88.11(1)(b) (b) Review and approve district maintenance plans including ditch designs; installation and maintenance of structures; and plans for drainage, drainage control, soil conservation and water conservation, and require alteration of plans and existing structures in order to achieve and maintain compliance with performance standards established under par. (i).

88.11(1)(c) (c) Provide guidance to drainage boards and professional engineers in developing district surveys and maintenance plans.

88.11(1)(d) (d) Review and approve district designs for new ditches and structures, assist districts in developing hydrologic and hydraulic information about project effectiveness, and require alteration of the designs in order to achieve and maintain compliance with performance standards established under par. (i).

88.11(1)(e) (e) Coordinate district activities with the department of natural resources.

88.11(1)(f) (f) Assist districts in applying for permits under s. 88.31.

88.11(1)(g) (g) Provide guidelines for compliance with federal and state agricultural and conservation programs.

88.11(1)(h) (h) Establish, by rule, procedures for assessments and reassessments.

88.11(1)(i) (i) Establish, by rule, performance standards for drainage district structures, ditches, maintenance and operations, in order to minimize adverse effects on water quality. The performance standards shall be consistent with any requirements imposed by the department of natural resources under s. 88.31.

88.11(1)(j) (j) Prepare reports for the purposes of sub. (3).

88.11(1)(k) (k) Establish, by rule, a procedure for an investigation of whether a drainage district complies with this section and any requirements imposed by the department under this section.

88.11(1)(L) (L) In cooperation with the state drainage engineer, produce an educational pamphlet in 2009, and every 3 years thereafter, that describes the function of drainage districts, costs that may be assessed to persons whose property is located in a drainage district, and contact information for the state drainage engineer. The pamphlet shall be distributed, upon request, to drainage boards and to any person who requests the pamphlet.

88.11(1m) (1m) The department of agriculture, trade and consumer protection may perform any functions related to drainage districts that the department considers appropriate.

88.11(2) (2) The state drainage engineer shall provide technical assistance to improve district operations on the request of the department of natural resources, drainage board, landowners in the district or the judge.

88.11(3) (3) If the area proposed for drainage exceeds 200 acres in a single project, the board or the petitioners, before the hearing on the report under s. 88.34, 88.36 or 88.77, shall procure a report of the department of agriculture, trade and consumer protection on all of the following:

88.11(3)(a) (a) The location, design, feasibility and cost of the proposed outlet drains.

88.11(3)(b) (b) A general description of the additional drainage necessary to reclaim the land fully for general agricultural purposes, and its probable cost.

88.11(3)(c) (c) A general comparison of the benefits in the different parts of the district on the basis of the location and design of the proposed drains.

88.11(3)(d) (d) The physical features of the land to be drained.

88.11(4) (4) The board or the petitioners, with the aid of an engineer having the qualifications specified in s. 88.21 (5), shall make the necessary survey and evaluation as directed by the department of agriculture, trade and consumer protection for its report.

88.11(6) (6) A drainage district shall comply with the rules promulgated under this section and any requirements imposed by the department of agriculture, trade and consumer protection under this section.

88.11(7) (7) The department of agriculture, trade and consumer protection may issue a special order directing the immediate cessation of work regulated under this section until the necessary plan approval is obtained or until the project complies with this section.

88.11(8) (8) Any person who violates this section may be required to forfeit not less than $25 nor more than $500 for each violation. Each day of continued violation constitutes a separate offense.

88.11 History History: 1989 a. 31 ss. 2200d, 2200k; 1991 a. 309; 1993 a. 456; 2001 a. 103; 2007 a. 121.



88.12 Proceedings when drainage area is in more than one county.

88.12  Proceedings when drainage area is in more than one county.

88.12(1)(1) If a proposed drainage district lies in more than one county, the petition for organization of the district shall be filed in the court of the county containing the largest acreage proposed for drainage by the petition, and the court of that county has jurisdiction of the organization of the drainage district.

88.12(2) (2) In cases affecting a multicounty drainage district, copies of all court orders and judgments shall be filed in the court of each of the other counties in which the drainage district is located.

88.12(3) (3) If a drainage district lies in more than one county, the drainage board of the county containing the largest acreage that is drained or proposed for drainage has jurisdiction of the operation of the drainage district. The drainage board that initially has jurisdiction of the operation of a drainage district retains that jurisdiction even if the drained acreage is subsequently changed, unless the drainage board that initially has jurisdiction agrees with the drainage board of any other county containing land of the drainage district to transfer jurisdiction.

88.12(4) (4) All moneys collected on behalf of the drainage district in the other counties shall be transmitted to the treasurer of the county in which the drainage board has jurisdiction.

88.12 History History: 1977 c. 449; 1993 a. 456.



88.13 Right to enter lands of drainage district.

88.13  Right to enter lands of drainage district. Whenever necessary for any purpose connected with the organization of a district or the construction, maintenance or repair of drains and other works, members of the board, representatives of the department of agriculture, trade and consumer protection, and persons intending to bid on or to whom contracts have been let for the construction of the works within a district and their respective agents and employees may go upon any lands proposed for inclusion or included within a district or on adjoining lands, and are not guilty of trespass therefor but are liable for unnecessary damage caused to crops or structures.

88.13 History History: 1989 a. 31.



88.14 Controversies between districts.

88.14  Controversies between districts.

88.14(1) (1) If a controversy arises out of the relationship of 2 or more drainage districts that are subject to the jurisdiction of a single drainage board, the board may hold hearings and take whatever other action it considers necessary toward settling the controversy, including the issuance of orders.

88.14(2) (2) If a controversy arises out of the relationship of 2 or more drainage districts that are subject to the jurisdiction of 2 or more drainage boards, the boards shall attempt to settle the controversy and may hold hearings and take whatever other action they consider necessary to accomplish that objective. If the drainage boards are unable to settle the controversy, the matter shall be submitted to arbitration under ch. 788.

88.14 History History: 1977 c. 449; 1993 a. 456.



88.145 Limitation of damages and suits.

88.145  Limitation of damages and suits. In any action against a drainage district, drainage board, drainage board member, drainage board employee or an owner of land within the district who undertakes work approved by the drainage board, s. 893.80 is applicable and the limit on the amount recoverable by any person under s. 893.80 (3) applies to the drainage board, the members and employees of the drainage board, the drainage district and any owner of land within the district who undertakes work approved by the drainage board. This section does not apply to actions commenced under s. 19.37, 19.97 or 281.99.

88.145 History History: 1993 a. 456; 1995 a. 158; 1997 a. 27.



88.16 Notification requirements, engineering study.

88.16  Notification requirements, engineering study.

88.16(1)(1) If a board takes any action which results in the hiring of an engineer to conduct a study that is related to the operation of a drain, or the district, the board shall send, as soon as possible, written notice of the action to all of the following:

88.16(1)(a) (a) The governing body of the city, village, or town that has jurisdiction over the area which is subject to the engineering study.

88.16(1)(b) (b) The governing body of the county that has jurisdiction over the area which is subject to the engineering study.

88.16(1)(c) (c) The governing body of any city or village that has extraterritorial jurisdiction over the area which is subject to the engineering study.

88.16(2) (2) As soon as possible after the engineering study is completed, the board shall send written notice to the governing bodies which received notice under sub. (1) informing them of the study's completion and providing them information as to where the study may be reviewed.

88.16(3) (3) A board's failure to notify under sub. (1) does not invalidate any decision made or action taken by the board.

88.16 History History: 2007 a. 121.



88.161 Transition for certain drainage districts.

88.161  Transition for certain drainage districts. A drainage district operating under s. 88.16, 1989 stats., becomes a drainage district under this chapter as a matter of law on June 1, 1993. The records, assessments, funds and indebtedness of such a drainage district become the records, assessments, funds and indebtedness of the drainage district that takes its place. Before June 1, 1993, the circuit court of each county having a drainage district that has elected to operate under s. 88.16, 1989 stats., shall appoint a county drainage board under s. 88.17, if none exists, to take the place of the board of drainage commissioners of a district that elected to operate under s. 88.16, 1989 stats. The terms of office of the members of the new board commence on June 1, 1993.

88.161 History History: 1991 a. 309.



88.17 Appointment and organization of drainage board.

88.17  Appointment and organization of drainage board.

88.17(1)(1) The court shall appoint a drainage board either upon the filing of a petition for organization of a drainage district under this chapter in a county that does not already have a drainage board or upon the filing of a petition by a landowner in a drainage district or the state drainage engineer for appointment of a drainage board in a county that already has a drainage district. The board shall consist of 3 persons. One member of the original board shall be appointed for a term of one year, one for 2 years and one for 3 years. Upon the expiration of the term of office of a board member, the court shall appoint a successor for a 3-year term in the same manner as the original appointment was made.

88.17(2) (2) A drainage board may by rule, after the original board is appointed, increase the number of members to 5. In the rule increasing the number of members, the board shall provide for staggered terms, with all members serving terms of 5 years. After increasing the number of board members, the board may, by rule, reduce the number of members to 3, but only if the size of the board is reduced as vacancies occur on the board.

88.17(2d) (2d) The board shall notify the court if any position on the board becomes vacant and the court shall appoint a successor. The board shall notify the court if the size of the board is increased under sub. (2) and the court shall appoint the additional board members. If a position on the board remains vacant for more than 6 months, either the state drainage engineer or any landowner in a drainage district subject to the jurisdiction of the board may petition the court to appoint a successor.

88.17(2h) (2h) The court shall appoint drainage board members from among persons recommended by any of the following:

88.17(2h)(a) (a) The committee on agriculture and extension education created under s. 59.56 (3) (b), which shall recommend at least 3 persons for each position to be filled.

88.17(2h)(b) (b) At least 3 landowners owning property in a drainage district that is subject to the jurisdiction of the drainage board.

88.17(2p) (2p) In appointing members, the court shall attempt to assure that at least one of the members serving on the drainage board at any time is an experienced farmer who is familiar with drainage and that another of the members is familiar to some extent with drainage engineering.

88.17(2t) (2t) A drainage board member shall serve until a successor is appointed and qualified.

88.17(3) (3) Each member of the board shall take and file the official oath.

88.17(4) (4) Ownership of or interest in lands sought to be drained does not disqualify a person from acting as a member of the drainage board, but any board member may request the court to, and the court may in its discretion, appoint a suitable person to act in a member's place when the board is considering matters pertaining to the particular drainage district in which the member is interested.

88.17(5) (5) When all its members have been duly sworn and qualified, the drainage board is a permanent body corporate and is subject to all rules of law applicable to public corporations.

88.17(6) (6) The board shall organize by election one of its members president and another of its members secretary. A majority of the board constitutes a quorum to do business. In the absence of a quorum, any member present may adjourn any meeting and make announcement thereof.

88.17(7) (7) Each board member shall be reimbursed for actual and reasonable expenses incurred in the performance of the member's duties and, in addition, shall receive as compensation for actual and necessary services a per diem in an amount determined by the drainage board, not to exceed $40. In addition, the county board may reimburse drainage board members for actual and reasonable expenses incurred in performance of duties on behalf of the county.

88.17(8) (8) Each board member shall keep an accurate record of services rendered and expenses incurred by the member, together with the date thereof and the district for which services were rendered or in connection with which expenses were incurred. Board members shall file their bills for compensation and expenses with the county treasurer. Each bill shall indicate the district to which specific items are to be charged or the proportion of the bill to be paid by specified districts. The county treasurer, as treasurer of drainage districts, shall pay the bill if funds are available for that purpose and shall charge the accounts of the respective drainage districts liable for the bill in accordance with the order allowing the bill.

88.17(9) (9) The court may by order abolish the drainage board if there no longer are any drainage districts in the county.

88.17 History History: 1977 c. 449; 1991 a. 316; 1993 a. 456; 1995 a. 201.



88.172 Limited liability of drainage board members.

88.172  Limited liability of drainage board members.

88.172(1)(1) Except as provided in subs. (2) and (3), a drainage board member is not liable to any other person for damages, settlements, fees, fines, penalties or other monetary liabilities arising from a breach of, or failure to perform, any duty resulting solely from his or her status as a drainage board member, unless the person asserting liability proves that the breach or failure to perform constitutes any of the following:

88.172(1)(a) (a) A willful failure to deal fairly with any person in connection with a matter in which the drainage board member has a material conflict of interest.

88.172(1)(b) (b) A violation of criminal law, unless the drainage board member had reasonable cause to believe that his or her conduct was lawful or no reasonable cause to believe that his or her conduct was unlawful.

88.172(1)(c) (c) A transaction from which the drainage board member derived an improper personal profit.

88.172(1)(d) (d) Willful misconduct.

88.172(2) (2) Except as provided in sub. (3), this section does not apply to any of the following:

88.172(2)(a) (a) A civil or criminal proceeding brought by or on behalf of any governmental unit, authority or agency.

88.172(2)(b) (b) A proceeding brought by any person for a violation of state or federal law if the proceeding is brought under an express private right of action created by state or federal statute.

88.172(3) (3) Subsection (2) does not apply to a proceeding brought by a governmental unit, authority or agency in its capacity as a private party or contractor.

88.172 History History: 1993 a. 456.



88.18 County treasurer to serve as treasurer of drainage districts.

88.18  County treasurer to serve as treasurer of drainage districts.

88.18(1)(1) The county treasurer shall serve as treasurer of all drainage districts under the jurisdiction of the drainage board. All moneys collected for or payable to any such drainage district shall be turned over to or paid to the county treasurer and shall be paid out by the treasurer only upon proper warrants of the drainage board. The county treasurer may retain for the benefit of the county a portion of the interest received on drainage district funds held by the county treasurer, not to exceed the cost to the county treasurer of providing services to the drainage board under this chapter, the cost to the zoning administrator of maintaining drainage board records under s. 88.19 and the cost to the zoning administrator of providing copies of drainage board records to the drainage board.

88.18(2) (2) The county treasurer shall keep a separate account for each drainage district in which the treasurer shall charge such district with all amounts paid out on its behalf pursuant to sub. (1) and shall credit the district with:

88.18(2)(a) (a) All sums received in payment of drainage assessments of that district, including penalties and interest on the sums.

88.18(2)(e) (e) All other sums received on account of the drainage district other than interest received on drainage district funds held by the county treasurer.

88.18(3) (3) The drainage board may appoint a treasurer who shall act as the deputy of the county treasurer. The drainage board may assign any part or all of the county treasurer's duties under this chapter to the drainage board treasurer. The drainage board treasurer shall be reimbursed for actual and reasonable expenses incurred in the performance of the treasurer's duties in the same manner as provided for drainage board member expenses under s. 88.17 (8). The drainage board shall require a bond from the drainage board treasurer in an amount, set by the board, that is sufficient to exceed the greatest amount of funds expected to be held in his or her custody, and with the sureties that the drainage board requires. The bond shall be conditioned in substantially the same form as the ordinary bond required from the county treasurer, with the necessary changes.

88.18 History History: 1987 a. 378; 1991 a. 316; 1993 a. 456.



88.19 Board to keep records.

88.19  Board to keep records.

88.19(1) (1) It is the duty of the secretary of the board to keep records of all drainage proceedings. The secretary shall also maintain a minute book in which the secretary shall enter the minutes of the board meetings. The secretary shall be compensated for such services under s. 88.17 (7) and (8).

88.19(2) (2) The secretary of the board shall keep a complete record of the assessed lands in each district under the board's jurisdiction. Such records shall be so arranged that they will readily show, for each parcel of land assessed, the latest confirmed assessment of benefits and the total assessments for costs which have been made against such lands, with adequate space provided for noting all payments of assessments for costs or installments thereof. The secretary of the board shall periodically check with the county treasurer to determine what drainage assessments or installments thereof have been paid and shall note such payments in the records required to be kept pursuant to this subsection.

88.19(3) (3) The secretary of the board is legal custodian of all drainage records and the secretary shall comply with subch. II of ch. 19. Upon request for any of the drainage records by the county treasurer, the secretary of the board shall furnish the county treasurer with a copy of the records specified in sub. (2).

88.19(4) (4)

88.19(4)(a)(a) Subject to pars. (b) and (d), and subject to criteria and standards under rules that the department of agriculture, trade and consumer protection shall promulgate, all of the following shall occur:

88.19(4)(a)1. 1. The drainage board secretary shall distribute drainage board records to the state drainage engineer and to the county zoning administrator.

88.19(4)(a)2. 2. The drainage board and the county zoning administrator shall retain certain records of the drainage board.

88.19(4)(b) (b) The secretary of the drainage board and the county zoning administrator shall maintain in perpetuity any records consisting of an order creating or altering the boundaries of a district, maps or descriptions of the boundaries of a district, profiles and cross sections of any drains and an order levying original or supplemental assessments for costs.

88.19(4)(c) (c) The drainage board and the county administrator may destroy obsolete drainage board records.

88.19(4)(d) (d) Before any records may be destroyed under this subsection, the secretary of the drainage board and the county zoning administrator shall give at least 60 days' prior written notice of the proposed destruction to the state historical society, which may preserve records that it determines to be of historical interest, and shall give at least 60 days' prior written notice to the state drainage engineer, who may preserve records determined to be of interest to the department of agriculture, trade and consumer protection.

88.19(5) (5) The state drainage engineer shall examine the records in the possession of all drainage board secretaries and drainage districts and the records received from clerks of court under 1993 Wisconsin Act 456, section 118, and may examine any other records held by any person relating to drainage in this state. The state drainage engineer shall determine the records that are required to be preserved under sub. (4) and make copies of the records. The state drainage engineer shall retain a copy of the records and deliver a copy to the county zoning administrator.

88.19(6) (6) The secretary of the drainage board, under sub. (4), shall provide a copy of drainage board records created after May 13, 1994, to the state drainage engineer and the county zoning administrator.

88.19(7) (7) The county zoning administrator shall maintain the records delivered under sub. (5) and any records provided under sub. (6) as provided under sub. (4).

88.19 History History: 1991 a. 316; 1993 a. 456.



88.20 Conflict of interest prohibited.

88.20  Conflict of interest prohibited.

88.20(1) (1) No member of a drainage board shall be interested directly or indirectly:

88.20(1)(a) (a) In any contract with the drainage board; or

88.20(1)(b) (b) In any contract for work or materials in or for a drainage district; or

88.20(1)(c) (c) In any contract for the sale of machinery or materials for or to the drainage board; or

88.20(1)(d) (d) In the wages or supplies of persons employed on work in or for a drainage district.

88.20(2) (2) No board member shall deal in securities of a drainage district.



88.21 General powers of the drainage board.

88.21  General powers of the drainage board. In addition to other powers expressly granted or necessarily implied, the drainage board may:

88.21(1) (1) Adopt and use a corporate seal.

88.21(2) (2) Sue and be sued and compromise suits and controversies.

88.21(3) (3) Bring all necessary actions for the collection of moneys and forfeitures belonging to a district under its jurisdiction and for the protection and preservation of all works and property thereof.

88.21(4) (4) Obtain injunctions to prevent unlawful interference with the performance of its duties or exercise of any of its powers.

88.21(5) (5) Employ legal counsel, engineers and other assistants. Any engineer employed by the board shall be selected from a list of professional engineers approved by the department of agriculture, trade and consumer protection. The department of agriculture, trade and consumer protection shall furnish each drainage board, upon request, a list of professional engineers whom it considers qualified by training and experience to give competent advice in drainage matters.

88.21(6) (6) Purchase or condemn such lands, whether within or outside a district, as are necessary for the construction, cleaning out, repair and maintenance of the drainage system and its works. Condemnation shall be as provided by ch. 32.

88.21(8) (8) Level or permit the leveling of spoil banks and excavated materials to allow cultivation or use for roadway or other lawful purposes if such use will not interfere with the proper functioning of the drains.

88.21(9) (9) Purchase or lease and maintain and operate the equipment and machinery necessary to construct, maintain or repair the drains within the districts under its jurisdiction, including the control of weeds or brush through use of herbicides.

88.21(10) (10) Purchase, construct, maintain and operate all levees, bulkheads, reservoirs, silt basins, holding basins, floodways, floodgates and pumping machinery necessary to the successful drainage or protection of any district or of any considerable area thereof, whether located within or outside the district.

88.21(11) (11) Call district meetings to report on the affairs of the district and to obtain the opinions and suggestions of landowners in the district with regard to the affairs of the district.

88.21(12) (12) Adopt rules and issue orders, which shall be published as a class 1 notice under ch. 985. In addition, any order that pertains to a specific named person or property shall be served on the person or owner of the property in the manner provided for service of a summons under s. 801.11. The court has jurisdiction to enforce an order of the drainage board by injunctive or other appropriate relief.

88.21(13) (13) Authorize legal counsel for the board to represent an individual owner of land with respect to any matter that arises under this chapter.

88.21 History History: 1989 a. 31; 1993 a. 456.

88.21 Annotation A drainage board is subject to shoreland zoning ordinances, as is any other person. Although soil conservation districts and drainage districts are created for a different purpose, some activities of both accomplish similar ends; therefore, each district retains control over those activities which it undertakes for the purposes for which it was created. 63 Atty. Gen. 355.

88.21 Annotation Chapter 30 applies to navigable ditches that were originally navigable streams. If a navigable ditch was originally nonnavigable or had no previous stream history, DNR's jurisdiction depends upon the facts of each situation. 63 Atty. Gen. 493.



88.212 Required actions for the drainage board.

88.212  Required actions for the drainage board. In addition to other powers expressly granted or necessarily implied, the drainage board shall:

88.212(1) (1) Beginning in 2009, and every 3 years thereafter, provide written notice to every person who owns land that is located within the drainage district that such land is in the district. The notice shall also include contact information for every member of the drainage board.

88.212(2) (2) Annually, provide contact information for every member of the drainage board to the state drainage engineer and to the clerk of every city, village, town, and county in which the drainage district is located.

88.212(3) (3) Not later than November 1 of each year, provide the clerk of each taxation district in which the drainage district is located a list of every assessment issued by the drainage board from November 1 of the previous year to October 31 of the current year. The information shall specify the assessment amount for every parcel in the district.

88.212 History History: 2007 a. 121.



88.215 Landowner petitions.

88.215  Landowner petitions. The owners of land in a district may petition the drainage board to hold a district meeting. The petition shall be signed by at least 10% of the owners of land within the district or by the owners of at least 10% of the lands within the district. The drainage board shall either schedule a district meeting to be held within 60 days after receiving the petition or deny the petition, by issuing a published order, within 60 days after receiving the petition. The drainage board may deny the petition only on the grounds that it is unreasonable.

88.215 History History: 1993 a. 456.



88.22 Power of board to contract with the federal government and other agencies.

88.22  Power of board to contract with the federal government and other agencies. The drainage board may:

88.22(1) (1) Enter into agreements with the U.S. government or an officer or agency thereof to permit the drainage of lands owned or occupied by such government or agency, through the use of the drains of which the board has charge. Such agreement may result in adding lands to the drainage district, may provide for apportionment of the assessments for costs of repairs, maintenance and administration with respect to the draining of such lands, and may authorize the U.S. government or its officer or agency to repair, maintain, deepen, widen and change drains located upon lands owned or occupied by such government or agency as long as such change does not impair the drainage rights of other owners through such lands. No such agreement shall permit the draining of raw sewerage in any such drains.

88.22(2) (2) Negotiate and obtain a loan from the federal government or any officer or agency thereof, or from any other public or private loan agency, for the purpose of paying or redeeming outstanding bonds and other obligations of a district under its jurisdiction. Such loan may be negotiated upon such terms and conditions as the board deems to be in the best interest of the district, including without restriction by reason of enumeration provisions for:

88.22(2)(a) (a) Extending the time of payment of delinquent and unmatured installments of assessments for cost of construction, inclusive of interest accrued thereon, for a period of not to exceed 40 years.

88.22(2)(b) (b) Deferring payment of any portion of the principal of unpaid and unmatured assessments of cost of construction, inclusive of interest already accrued thereon, for a period of not to exceed 10 years and provide for the payment of such delinquent and unpaid assessments of cost of construction in equal annual installments over a period of years.

88.22(2)(c) (c) Arrange with the holders of bonds and notes and other creditors of the district for surrender of their claims against the district and for accepting money or bonds in payment thereof.

88.22(3) (3) Enter into contracts with the U.S. government or an officer or agency thereof to accept the benefits of any federal law pertaining to flood prevention or the conservation, development, utilization and disposal of water. Without restriction by reason of enumeration, the contracts may provide that the district on whose behalf the contract is negotiated will:

88.22(3)(a) (a) Provide without cost to the United States all lands necessary for the construction of the project and for the subsequent maintenance and operation of the project.

88.22(3)(b) (b) Contribute such part of the first cost of construction of such project as is agreed upon with the United States, either in cash or in credits, for purchase of material or performance of work forming part of the project.

88.22(3)(c) (c) Hold and save the United States harmless from claims for damages to any property resulting from construction of the works of the project.

88.22(3)(d) (d) Maintain and operate all the works after completion of the project in accordance with regulations prescribed by the U.S. government or any officer or agency thereof.

88.22 History History: 1971 c. 323 s. 27; 1981 c. 346 s. 38; 1993 a. 456; 1995 a. 225.



88.23 Power of board to levy assessments for costs.

88.23  Power of board to levy assessments for costs.

88.23(1)(1) In addition to the assessments for cost of construction authorized by s. 88.35, the board may issue orders to levy assessments for costs of maintenance and repair or for any other lawful expenditures of a drainage district. All of the assessments shall be apportioned on the confirmed benefits then in effect in the district assessed.

88.23(2r) (2r) The board may authorize one or more owners of land in a drainage district to prepare a proposed assessment for cost of construction or maintenance and repair.

88.23(3) (3) Assessments made under this section are subject to ss. 88.40 to 88.43. In no case may the total assessments against any land exceed the benefits assessed against that land unless an interested person agrees to pay such excess and furnishes the drainage board with sufficient security for the excess benefits or unless the assessment is for the purpose of covering the cost of repair and maintenance as defined in s. 88.63.

88.23(4) (4) The board may borrow money and issue notes or bonds based upon any assessments levied under this section in the same manner as for original assessments.

88.23 History History: 1971 c. 67; 1993 a. 456.



88.24 Board to file annual report.

88.24  Board to file annual report. On or before December 1 of each year the board shall file with the department of agriculture, trade and consumer protection; the town board or town zoning committee; the city council, plan commission, or plan committee; and the county zoning administrator, in which district territory is located, a separate report, for the preceding year ending August 31, on each drainage district under the board's jurisdiction. All local units of government that receive the report shall consider it before making any zoning or planning decisions that may affect a drainage district that is located within its boundaries. The reports shall constitute part of the records of the districts reported on, shall be verified by the oath of one or more of the board members, and shall contain:

88.24(1) (1) A financial statement.

88.24(2) (2) A statement of all bonds paid or issued during the preceding year.

88.24(3) (3) A statement of all work done during the preceding year, specifying where the same was done and the cost thereof.

88.24(4) (4) A statement of the district's practices and policies.

88.24 History History: 1993 a. 456; 2007 a. 121.



88.27 Who may petition for organization of a drainage district.

88.27  Who may petition for organization of a drainage district.

88.27(1)(1) Except as provided in sub. (1m), any of the following may petition for the organization of a drainage district under this chapter:

88.27(1)(a) (a) The owners of more than one-half in area of the lands, excluding lands owned by this state, proposed to be included within the drainage district.

88.27(1)(b) (b) The majority of landowners within the proposed drainage district, owning at least one-third in area of the lands, excluding lands owned by this state, proposed to be included within such district.

88.27(1m) (1m) A state agency, as defined in s. 16.61 (2) (d), may not petition for the organization of a drainage district.

88.27(2) (2) No petition having as many signers as are required by this section shall be declared void, but the court may at any time permit the petition to be amended in form and substance to conform to the facts, if the facts justify the organization of a district. All petitions for the organization of the same or substantially the same district filed prior to the hearing under s. 88.34 shall be considered by the court as one petition, and all signatures to such petitions shall be counted in determining the jurisdiction of the court.

88.27 History History: 1993 a. 456.



88.28 Contents of petition.

88.28  Contents of petition.

88.28(1) (1) A petition for organization of a drainage district shall be filed with the court and shall set forth:

88.28(1)(a) (a) A description of the lands proposed to be included in the district and that they will be improved by drainage.

88.28(1)(b) (b) That the public health or public welfare will be promoted by the drainage.

88.28(1)(c) (c) A map or sketch of the area sought to be drained, with the proposed drains shown thereon.

88.28(1)(d) (d) That the cost of construction will not exceed 75% of the appraised benefits arising from such drainage.

88.28(1)(e) (e) A proposed name or number for the district.

88.28(1)(f) (f) The names and addresses of the owners and mortgagees of all lands in the district, so far as known to the petitioners.

88.28(1)(g) (g) A request for the organization of the drainage district.

88.28(1)(h) (h) If the purpose of such petition is the enlargement, repair or maintenance of a drain, heretofore constructed under any law of this state, the petition shall give a general description of the drain with such particulars as the petitioners deem important.

88.28(1)(i) (i) The quality and character of soils and subsoils in the proposed district.

88.28(1)(j) (j) A soil map of the proposed district.

88.28(1)(k) (k) The present agricultural value of the lands.

88.28(1)(L) (L) The kind of crops which will be grown on the land after drainage.

88.28(2) (2) In lieu of meeting with the requirements of sub. (1) (d), the petitioners may file with the petition a written agreement that they will pay such portion of the cost of construction as exceeds 75% of the appraised benefits to all lands resulting from the construction of the proposed drainage works.

88.28(3) (3) The petition need not be verified.

88.28 History History: 1977 c. 449; 1993 a. 456; 2007 a. 121 s. 6.



88.29 Referral of petition to board; examination of lands; hearing by board.

88.29  Referral of petition to board; examination of lands; hearing by board.

88.29(1) (1) Upon receipt of a petition for organization of a drainage district the court or judge by order shall refer the petition to the drainage board and order the board to report thereon.

88.29(2) (2) When a petition has been so referred to the board, the board, with the aid of an engineer having the qualifications specified in s. 88.21 (5), shall examine the lands described in the petition and all other lands that the board believes will be benefited or damaged by the proposed work and shall consider whether the drains as proposed in the petition are satisfactory.

88.29(3) (3) The board also shall hold a hearing on the petition to ascertain the sufficiency of the signers and to hear all interested persons who desire to be heard for or against the petition.

88.29(4) (4) The board shall fix a time and place of the hearing on the petition, on or conveniently near the lands described in the petition, and shall give notice of the hearing as provided in s. 88.05 (2) (b) to the persons specified in s. 88.05 (4) (c).

88.29(5) (5) The notice shall describe the lands involved and may be in substantially the following form:

"Notice is hereby given that the drainage board of .... County will meet on the .... day of ...., .... (year), at .... o'clock, .... M. at the (here describe the place of meeting) to consider the petition filed in the circuit court of .... County to drain lands among which are the following: (here describe the lands described in the petition). All persons interested may appear and be heard on the petition.

Dated ....

................

................

................

Drainage Board".

88.29(6) (6) The board may adjourn the hearing to a time and place that it considers convenient or necessary. The board shall either make a public announcement of the time and place of the adjournment or give notice as provided in s. 88.05 (2) (b) to the persons specified in s. 88.05 (4) (a) and also by publication of the notice once in the vicinity in a newspaper qualified under ch. 985, such publication to be not more than 20 days nor less than 10 days before the date set for the adjourned hearing.

88.29 History History: 1979 c. 175 s. 50; 1993 a. 456; 1997 a. 250.



88.31 Special procedure in cases affecting navigable waters.

88.31  Special procedure in cases affecting navigable waters.

88.31(1)(1) If it is necessary to enter upon any waters that may be navigable, or to acquire and remove any dam or obstruction from the waters, or to clean out, widen, deepen or straighten any stream that may be navigable, the board shall file with the department of natural resources an application for a permit to do the work. The board shall file with the application any information that the board or the department of natural resources considers necessary. The department shall specify by rule the information to be included in an application. The application shall state that the public health or welfare will be promoted by the removal of the dam or other obstruction or by the straightening, cleaning out, deepening or widening of the waters and that other public rights in and public uses of the waters will not be materially impaired. The application shall be duly verified.

88.31(2) (2) Upon receipt of the application the department of natural resources shall fix a time and place for a hearing on the application, not less than 3 nor more than 8 weeks from the date of filing, at a place convenient to the interested parties. If the application is for a permit to remove a dam, notice of the hearing shall be given to all interested persons as provided by s. 31.06. In all other cases, the department shall direct the applicant to give notice under s. 88.05 (2) (b) to the persons specified in s. 88.05 (4) (b).

88.31(3) (3) At the hearing on the application, all interested persons may appear and be heard. The department also may make an independent investigation of the situation.

88.31(4) (4) Upon the conclusion of the hearing and investigation, the department of natural resources shall grant the permit if it finds:

88.31(4)(a) (a) That the public health and welfare will be promoted by the proposed removal of the dam or other obstructions or by the proposed straightening, cleaning out, deepening or widening of such waters; and

88.31(4)(b) (b) That the proposed work is necessary to the proper operation of the proposed drainage system; and

88.31(4)(c) (c) That the proposed work will not materially impair the navigability of any such waters and will not materially impair any other public right in or public uses of such waters. The enjoyment of natural scenic beauty is declared to be a public right to be considered along with other public rights.

88.31(4m) (4m) The department of natural resources shall grant or deny the permit within 6 weeks after the conclusion of the hearing on the application.

88.31(5) (5) When granting a permit under this section the department of natural resources also shall establish the minimum level at which the affected waters may be maintained.

88.31(6) (6) The department of natural resources may require the applicant for the permit to submit a plan for the work to be done in the waters in question and may amend or modify such plan before approving it. The department may at any time, on the application of any interested person, further amend such plan when the same can be done without materially impairing the navigability of any such waters and without materially impairing any other public right.

88.31(7) (7) Upon granting a permit under this section, the department forthwith shall transmit to the secretary of the drainage board a copy of the permit and the relevant findings, orders and approved plans.

88.31(7m) (7m) The Duck Creek Drainage District is exempt from the permit requirements and procedures under subs. (1) to (7).

88.31(8) (8) Subject to other restrictions imposed by this chapter, a drainage board which has obtained all of the permits as required under this chapter and ch. 30 may:

88.31(8)(a) (a) Do all acts necessary in and about the surveying, laying out, constructing, repairing, altering the course of, enlarging, clearing, deepening, widening, protecting and maintaining any drain in, through, or upon such waters, both within and beyond the limits of the drainage district; and

88.31(8)(b) (b) Procure, purchase or condemn by proceedings had under ch. 32, riparian rights, rights of flowage, dams and waterpowers in such waters, both within and beyond the limits of the drainage district.

88.31(9) (9) In all cases a drainage district is liable to the owner of riparian rights, rights of flowage, dams and waterpowers for all property taken and for all damages which may be occasioned to such property by reason of any work done on it. Such damages shall be determined either by agreement, award of damages or condemnation proceedings and shall be paid by the drainage district before the work is done in the same manner in which payments are made where lands are acquired by railroad companies under condemnation proceedings.

88.31 History History: 1993 a. 456; 1999 a. 9.



88.32 Report to the court.

88.32  Report to the court.

88.32(1)(1) Within 30 days after the final adjournment of the hearing provided for in s. 88.29, the board shall report in writing to the court:

88.32(1)(a) (a) Whether the petition has the required number of signers;

88.32(1)(b) (b) Whether the lands described in the petition will be improved by drainage;

88.32(1)(c) (c) Whether other lands in the vicinity, draining to, from, or through the proposed drains, require drainage and if so a description of the same;

88.32(1)(d) (d) Whether such drainage is feasible;

88.32(1)(e) (e) Whether the public health or public welfare will be promoted by the proposed work;

88.32(1)(f) (f) Whether the drains proposed in the petition will best accomplish the drainage prayed for and the area that should be drained;

88.32(1)(g) (g) Whether the benefits from such work will exceed the cost of construction by the required amount;

88.32(1)(h) (h) Such other facts as in the opinion of the board will aid the court in its decision upon the report.

88.32(2) (2) The board may recommend to the court an increase or decrease in the area proposed in the petition to be drained. If the proposed drains are not satisfactory the board shall recommend other drains.

88.32(3) (3) In determining whether public health and welfare will be promoted, the board shall include in its consideration whether the cumulative effect of such drainage over a period of time will affect the temperature of the water of lakes or streams, or will lower the water levels of lakes or streams or of the subterranean sources that supply private and public water systems, and whether the general need for the type of land that will be made available for cultivation or other purposes by such drainage is sufficiently great to warrant the possible harmful effects described above.

88.32(3m) (3m) If the area of the proposed district exceeds 200 acres, the report shall be submitted to the department of agriculture, trade and consumer protection before it is filed with the court. Within 45 days after receipt of the report, the department shall return it with a copy of the report prepared under s. 88.11 (3) with its recommendation for approval or disapproval for the creation of the district.

88.32(4) (4) The board shall attach to its report proof of the service of notice of hearing on the petition together with a copy of its minutes of such hearing.

88.32 History History: 1993 a. 246, 456; 2007 a. 121.



88.33 Drainage project may be stopped prior to organization of district.

88.33  Drainage project may be stopped prior to organization of district.

88.33(1) (1) At any time prior to the entry of the order organizing a drainage district, the owners who represent a majority of the lands described in the petition for drainage or who represent a majority of the lands contained in the report of the drainage board may file with the court a petition requesting that no further proceeding be had and that no further expense chargeable to the proposed drainage district be incurred.

88.33(2) (2) Upon receipt of the petition the court shall fix a time and place of the hearing on the petition and shall cause notice of the hearing to be given as provided in s. 88.05 (1) (b) to the persons specified in s. 88.05 (4) (b). If on the hearing the court finds that the petition is signed by the required number of owners, that notice of the hearing was properly given, and that the conditions of sub. (3) have been met, it shall enter an order directing that the proceedings to organize the district cease.

88.33(3) (3) As a condition of issuing the order under sub. (2), the court shall require those petitioners under this section who also were petitioners under s. 88.27 to pay the expenses of the hearing under this section and all expenses incurred to date in connection with the proceedings to organize the district.

88.33 History History: 1993 a. 456.



88.34 Hearing by the court; organization of drainage district.

88.34  Hearing by the court; organization of drainage district.

88.34(1)(1) When the board has filed its report with the court, including any reports required by s. 88.11, the court shall fix a time and place of hearing on the report and shall cause notice to be given under s. 88.05 (1) (b) to the persons specified in s. 88.05 (4) (c).

88.34(2) (2) The order fixing the hearing may be in substantially the following form and a copy of the order may be served as notice of the hearing:

"Circuit court for .... County,

In the matter of the .... drainage.

Whereas a report has been filed in this court by the county drainage board recommending the drainage of the following described lands: (here describe the lands reported for drainage).

It is ordered that the report be heard and examined before this court on the .... day of ...., .... (year), at .... o'clock .... M. at the (here state the place of hearing) at which time and place all interested persons may appear and be heard. All objections must be in writing and comply with s. 88.07 (1).

Dated ....

.... ....

Circuit Judge"

88.34(3) (3) The court shall make an order organizing the drainage district and direct the board to proceed with all convenient speed if on such hearing the court finds each of the following facts:

88.34(3)(a) (a) That the petition or petitions have sufficient signers.

88.34(3)(b) (b) That the lands described in the petitions together with any additional lands recommended by the board for drainage will be improved by the proposed work.

88.34(3)(c) (c) That the public health or public welfare will be promoted thereby.

88.34(3)(d) (d) That the cost of construction will not exceed 75% of the benefits to be derived from the proposed work.

88.34(3)(f) (f) That the proposed work will not materially injure or impair fish habitat or wildlife habitat or scenic beauty or the conservation of natural resources or other public rights or interests.

88.34(4) (4) If the court finds the facts stated in sub. (3) (a), (b), (c) and (f) but finds that the cost of construction will exceed 75% of the benefits to be derived from the proposed work, the court nevertheless shall organize the drainage district if, within 10 days, petitioners file with the court a bond with sufficient sureties to be approved by the court and conditioned for the payment of the excess or deposits and leaves with the court a sum of money that the court determines will cover the excess.

88.34(5) (5) Unless the conditions specified in sub. (3) or (4) are met, the court shall deny the petition and shall tax the taxable costs of the proceedings as provided in s. 88.08.

88.34(6) (6) The court may include in a proposed drainage district any lands requiring drainage and lying adjacent to the lands described in the petition and shall not lose jurisdiction by reason of bringing in lands not described in the petition.

88.34(7) (7) If there are petitions before the court to organize 2 or more drainage districts and the court is of the opinion that the territory in the proposed districts should be included in one district or in a lesser number of districts than the petitions call for, the court may by order organize such territory into such number of districts as it deems will best conform to the purposes of this chapter, or the court may annex any territory asking to be organized as a drainage district to a district already organized.

88.34(8) (8) The territory in a district need not be all in one body if:

88.34(8)(a) (a) It is so situated that the public health or public welfare will be promoted by drainage of each separate body thereof; and

88.34(8)(b) (b) The cost of construction in each separate body thereof will not exceed 75% of the benefits to be derived from the proposed work therein; and

88.34(8)(c) (c) The court is satisfied that the proposed work can be more cheaply done or maintained in a single district than otherwise.

88.34(9) (9) The order organizing a drainage district shall be recorded with the register of deeds of each county in which lands of the district are located.

88.34 History History: 1977 c. 135 s. 19; 1977 c. 449; 1989 a. 31; 1993 a. 301, 456; 1997 a. 250.



88.35 Laying out drains, assessment of benefits and award of damages in newly organized district.

88.35  Laying out drains, assessment of benefits and award of damages in newly organized district.

88.35(1) (1) Upon the organization of a drainage district, the board shall with the aid of an engineer having the qualifications specified in s. 88.21 (5):

88.35(1)(a) (a) Lay out drains of sufficient depth to adequately drain the lands proposed to be drained, including the preparation of profiles showing the grades of all drains and a map showing the boundaries of the drainage district and the proposed location of all drains;

88.35(1)(b) (b) Assess the benefits that will accrue to each parcel of land benefited;

88.35(1)(c) (c) Award damages to such lands as will be damaged;

88.35(1)(d) (d) Estimate the cost of construction;

88.35(1)(e) (e) Assess the cost of construction against the benefited lands in proportion to the benefits received by each;

88.35(1)(f) (f) Estimate the annual cost of maintenance and operation of the drainage district.

88.35(2) (2) In laying out the drains the board shall not be confined to the points of commencement, routes or end points of the drains or the number, extent or size of the drains, or the location, plan or extent of any drain as proposed by the petition under s. 88.28, but shall locate, design, lay out and plan the drains in the manner that seems best to the board to promote the public health or welfare and to drain or to protect the lands of the parties interested with the least damage and greatest benefit to all of the affected lands. In determining the sufficiency of the depth and capacity of the drains, the board shall consider whether other lands lie above and drain in the direction of, through and along the general course of the proposed drains.

88.35(3) (3) If the board finds that the drainage district, as described in the petition under s. 88.28, will not embrace all the lands that will be benefited by the proposed work or that it will include lands that will not be benefited or do not need to be included in the drainage district for any purpose, it may extend or contract the boundaries of the district so as to include or exclude all such lands using the procedures in s. 88.78 or 88.80.

88.35(4) (4) In assessing benefits to farm lands, the board shall ascertain and consider the depth, quality and character of the surface and subsoils, the thoroughness of drainage, the difficulty of drainage, the uses to which the land when drained will be adapted, and all other material elements entering into the increase in the value of such land resulting from the proposed work.

88.35(5) (5) If the damages to any land exceeds the assessment for cost of construction levied against such land the excess shall be paid out of the assessment for cost of construction levied against all lands.

88.35(5m) (5m) If navigable waters are affected by the proposed drainage, the drainage board shall obtain a permit under s. 88.31. This subsection does not apply to the Duck Creek Drainage District.

88.35(6) (6) Upon the completion of its duties under subs. (1) to (5m), the board shall prepare a written report, including a copy of any maps, plans or profiles that it has prepared. The assessment of benefits and awards of damages shall be set forth in substantially the following form: [See Figure 88.35 (6) below]

88.35(7) (7) If the area of the district exceeds 200 acres, the report shall be submitted to the department of agriculture, trade and consumer protection. Within 45 days after its receipt, the department shall return it with a copy of the report prepared under s. 88.11 (3) and the department's approval or disapproval of the report prepared under sub. (6). - See PDF for table

88.35 History History: 1979 c. 110; 1989 a. 31; 1993 a. 456; 1999 a. 9; 2007 a. 121.



88.36 Hearing on report.

88.36  Hearing on report.

88.36(1)(1) Upon the completion of the report provided for in s. 88.35, the drainage board shall fix the time and place of the hearing on the report and shall cause notice of the hearing to be given under s. 88.05 (2) (b) to the persons specified in s. 88.05 (4) (c).

88.36(2) (2) At the hearing on the report the drainage board shall hear all objections to the report by any person who feels aggrieved.

88.36(3) (3) With regard to objections relating to assessment of benefits against or award of damages to specified lands, any evidence may be introduced which tends to establish what assessments or awards would be equitable as compared with other lands in the district.

88.36(4) (4) If the drainage board finds that the report requires modification or amendment, it shall modify or amend the report as the facts warrant.

88.36(5) (5) Upon a determination by the board that the report is final, the board shall proceed with the work as provided in s. 88.62.

88.36(6) (6) The board may not proceed with the work unless it finds that the cost of construction of the work necessary under the order will not exceed 75% of the total assessment of benefits against those lands whose assessments of benefits and awards of damages are sought to be confirmed by the order.

88.36 History History: 1977 c. 135 s. 19; 1993 a. 456; 1995 a. 225.



88.40 Assessments for costs to be certified to register of deeds; assessments are lien on lands.

88.40  Assessments for costs to be certified to register of deeds; assessments are lien on lands.

88.40(1) (1) Immediately after the issuance of a drainage board order levying any assessments for costs, whether original or supplemental, the drainage board shall record in the office of the register of deeds in each county in which the assessed lands are situated a certified copy of the order, including a true description of each parcel of land in that county that was so assessed and the amount that it was assessed.

88.40(2) (2) From the time of recording the order confirming such assessments for costs until they are paid, such assessments and the interest thereon are a first lien upon the lands assessed and take priority over all other liens or mortgages except liens for general taxes and liens under ss. 292.31 (8) (i) and 292.81, regardless of the priority in time of such other liens or mortgages.

88.40(3) (3) When any assessment which is a lien on land has been fully paid, the board shall execute in writing a satisfaction of such lien. Such satisfaction may be recorded in the office of the register of deeds.

88.40 History History: 1993 a. 453, 456; 1995 a. 227; 1997 a. 27.



88.405 Assessment for connection to district drain.

88.405  Assessment for connection to district drain. When any new drain is connected to an existing district drain, whether or not the area drained by the new drain is within the drainage district, the drainage board by order may assess against the newly drained land a reasonable share of the cost of constructing the existing district drain. If an assessment is made under this section and the area drained by the new drain is not within the drainage district, the drainage board shall proceed under s. 88.78 to annex the land to the drainage district.

88.405 History History: 1993 a. 456.



88.41 Payment of assessments for costs.

88.41  Payment of assessments for costs.

88.41(1) (1) All assessments for costs are due and payable 4 months after the date on which the order making the assessments is issued unless the drainage board by order directs that the assessments may be paid in installments. Assessments shall be paid to the county treasurer as treasurer of the drainage district.

88.41(2) (2) At the time of issuing an order making assessments for costs, or at any time after issuance of the order but before the issuance of bonds or notes which are a lien on the assessments, the drainage board may order the assessments for costs to be payable in annual installments. The drainage board shall order the installments to be payable in such amounts and at such times as will be convenient for the accomplishment of the proposed work or for the payment of the principal and interest of the notes or bonds of the drainage district, subject to the following limitations:

88.41(2)(a) (a) The number of annual installments may not exceed 15 in the case of assessments for cost of construction or 3 in the case of assessments for cost of repairs.

88.41(2)(b) (b) The first installment is due and payable on September 1 following the drainage board's order directing payment in installments and one installment, together with all accrued interest, is due and payable on September 1 of each succeeding year, except that the drainage board in its order may direct a delay in the commencement of the payment of installments for the cost of construction to September 1 of some year not more than 5 years after September 1 of the year in which the first payment otherwise would be due.

88.41(3) (3) Any owner of land assessed for costs may, at any time before the board contracts to borrow money upon notes or bonds based upon such assessment, pay to the county treasurer as treasurer of the drainage district the amount of the assessment against the owner's land or any tract thereof, together with any interest due thereon.

88.41(4) (4) The following rules govern interest on assessments for costs:

88.41(4)(a) (a) All assessments for costs shall draw interest at the rate of 6% per year unless the drainage board orders a different rate.

88.41(4)(b) (b) Interest shall run from the date of confirmation of the assessment unless the drainage board orders the interest to commence at a later date, but interest shall be waived if the assessment is paid within 60 days after the date of confirmation.

88.41(4)(c) (c) If installment payments have been authorized pursuant to sub. (2), interest shall be computed as of September 1 and is payable annually on that date.

88.41(4)(e) (e) Interest shall be collected in the same manner as the principal of the assessment.

88.41(4)(f) (f) If it becomes necessary to certify past due assessments to the clerk of the town, village or city for collection, the provisions of s. 88.42 relating to interest also are applicable.

88.41 History History: 1979 c. 110 s. 60 (13); 1991 a. 316; 1993 a. 456; 1997 a. 27.



88.42 Unpaid drainage assessments to be collected as taxes.

88.42  Unpaid drainage assessments to be collected as taxes.

88.42(1)(1) The secretary of the drainage board shall, in accordance with s. 88.19, keep a separate record of all assessments in each drainage district under the board's jurisdiction. On or before December 1 of each year, the secretary shall certify all past due assessments for costs, including past due installments, to the clerk of the town, village or city in which the delinquent lands are located or assessed, specifying the amount due from each tract, parcel or easement. The amount certified shall include interest at the rate of 6% per year computed through December 31 of the current year.

88.42(2) (2) Each town, village and city clerk shall insert in the tax roll for each year, but in a column separate from the general tax, the amounts certified to that clerk by the secretary of the board under sub. (1). Such assessments and interest shall be collected in the same manner as general taxes, except that the personal property of natural persons and private corporations, and all lands except those against which assessments were made, are not liable to seizure and sale therefor.

88.42(3) (3) In case of failure to certify or collect the unpaid assessments in any one year or if mistakes are made in certifying or collecting assessments, the same may be certified, corrected and collected in any subsequent year.

88.42(4) (4) All drainage assessments collected by the city, village or town treasurer shall be settled under s. 74.23, 74.25 or 74.30 with the county treasurer of the county in which the drainage board with jurisdiction of the district is located, and the city, village or town treasurer shall obtain and file the proper receipt for the assessments. The county treasurer shall promptly credit the amounts received under this subsection to the drainage districts entitled to the amounts.

88.42 History History: 1979 c. 110 s. 60 (13); 1987 a. 378; 1991 a. 316; 1993 a. 456; 1995 a. 225.



88.43 Collection of assessments as delinquent taxes.

88.43  Collection of assessments as delinquent taxes.

88.43(1)(1) If the amounts certified to the town, village or city clerk under s. 88.42 are not collected by the town, village or city treasurer, such treasurer shall return them to the county treasurer, in the same manner and at the same time as delinquent taxes, but separately therefrom. The county treasurer shall collect unpaid drainage assessments under subch. VII of ch. 74.

88.43(4) (4) Unless in conflict with this chapter, the rules of law in chs. 74 and 75 which are applicable to the collection of general taxes apply to the collection of delinquent drainage assessments.

88.43 History History: 1987 a. 378; 1989 a. 56.



88.44 Contesting validity of assessments.

88.44  Contesting validity of assessments.

88.44(1) (1) If an interested person petitions the drainage board for review of the validity of any order assessing benefits or costs, correcting omitted assessments, reassessing benefits or apportioning benefits upon division of a parcel, the drainage board shall fix a time and place of hearing and require all interested persons to show cause why the assessment should be modified. The order to show cause shall be served as provided in s. 801.11 upon such persons as the court directs.

88.44(2) (2) Any person objecting to the validation of the assessment shall, on or before the day fixed for the hearing, file a written statement of the person's objections with the drainage board. The drainage board shall hear the objections at the time fixed for the hearing and shall enter an order directing all necessary amendments and curing all defects in the former proceedings or shall render valid and binding the former order.

88.44(3) (3) No drainage assessment is void or voidable for irregularity in the proceedings unless it is shown that the assessment is inequitable.

88.44(4) (4) An interested person shall submit a petition under sub. (1) and obtain either the decision of the drainage board under this section or a denial of the petition for a hearing before seeking judicial review of the drainage board's order levying an assessment.

88.44 History History: 1991 a. 316; 1993 a. 456.



88.45 Procedure upon discovering omitted assessments.

88.45  Procedure upon discovering omitted assessments.

88.45(1)(1) Upon learning of an omission to assess benefits or to assess costs or to award damages to any lands in a district, the board shall issue an order making the assessments or awards that the board considers just.

88.45(2) (2) No omission to assess benefits or to assess for costs or to award damages to any lands in a district renders any assessment in the district voidable.

88.45(3) (3) This section is retroactive.

88.45 History History: 1993 a. 456.



88.46 Reassessment of benefits.

88.46  Reassessment of benefits.

88.46(1) (1) At any time after the expiration of 5 years from the order of the board assessing benefits in a drainage district, owners of land in the district may petition the drainage board for a reassessment of benefits on the ground that the original assessment of benefits is inequitable and unjust. The petition shall be signed by at least one-tenth of the owners of land within the district or by the owners of at least one-tenth of the lands within the district.

88.46(2) (2) Upon receipt of a petition meeting the requirements of sub. (1), the board shall either schedule a hearing on the matter to be held within 60 days after receiving the petition or issue an order denying the petition within 60 days after receiving the petition. If it appears to the board that the original assessment of benefits throughout the drainage district was uniformly low or substantially so, by reason of the application of a substandard evaluation or other cause, the board shall issue an order adjusting all benefits in the district so as to correct the inequities and injustices.

88.46(4) (4) A reassessment under this section supersedes all prior assessments of benefits, subject in every case to s. 88.02.

88.46 History History: 1979 c. 110 s. 60 (11); 1993 a. 456.



88.47 Apportionment of assessments when assessed parcel is divided.

88.47  Apportionment of assessments when assessed parcel is divided. If any tract of land which has been assessed benefits as a unit subsequently is divided into smaller parcels, the board shall issue an order to apportion the assessment, and any unpaid assessment for costs based thereon, among the several divisions in a manner that is equitable.

88.47 History History: 1977 c. 449; 1993 a. 456.



88.48 Assessment of county and municipal lands.

88.48  Assessment of county and municipal lands.

88.48(1)(1) Lands owned by a county, town, village or city may be assessed benefits, awarded damages and assessed for costs the same as other lands within the district. Notice of hearing on the report assessing benefits against such lands shall be served on the clerk of the county, town, village or city in the same manner as upon resident landowners.

88.48(2) (2) As assessments for costs levied against any city, village, or town become due, the board shall certify the assessments to the clerk of the city, village, or town, and the clerk shall place them upon the next tax roll. If the assessments exceed one-fourth of one percent of the assessed value of the property in the city, village, or town for the last previous assessed valuation, the assessments shall be paid in installments of one-fourth of one percent of the valuation for each year until paid unless the drainage board orders them paid in smaller amounts.

88.48 History History: 1993 a. 456; 2009 a. 177.

88.48 Annotation A town sanitary district is subject to assessment by a drainage board. State ex rel. Town of Norway v. Racine County Drainage Board, 220 Wis. 2d 595, 583 N.W.2d 437 (Ct. App. 1998), 97-2861.



88.49 Assessment of one district by another; judgment against district.

88.49  Assessment of one district by another; judgment against district. If one district, by order of the drainage board, has assessed another district for special benefits, or if a money judgment has been rendered against any district, the board shall assess upon the lands of the district that is liable a sum that is sufficient to pay the assessment or judgment. The drainage board may order that the assessment be payable in installments.

88.49 History History: 1993 a. 456.



88.50 When state lands subject to assessment; right-of-way across state lands.

88.50  When state lands subject to assessment; right-of-way across state lands.

88.50(1) (1) Agricultural lands owned by the state are subject to assessment in drainage proceedings. Other lands owned by the state are not subject to such assessment. Whenever the state acquires lands against which drainage assessments have been made and which no longer will be subject to assessment, the state shall pay the district all unpaid assessments against such lands, whether due or not. The secretary of the board then shall remove the lands from the district's assessment roll. Acquisition of such lands by the state shall not be construed as prohibiting maintenance of existing drains.

88.50(2) (2) No drain may be constructed on lands owned by the state or on lands on which the state exercises management control by easement, lease or otherwise, without the written permission of the agency responsible for the lands. The agency shall grant such permission upon application made to it, unless it finds after notice and public hearing thereon that the proposed drain will be injurious to the use of the property for the purposes for which it was acquired by the agency. Any administrative decision on the application, or any findings or order of the agency after public hearing, made hereunder shall be subject to review under ch. 227.

88.50 History History: 1993 a. 490.



88.54 Borrowing money.

88.54  Borrowing money.

88.54(1)(1) At any time after the filing of a petition for organization of a drainage district but before the court issues an order organizing the drainage district, the drainage board may, with the consent of the court, borrow money in the name of the proposed drainage district to defray the expenses of organization.

88.54(2) (2) The board may borrow money in an amount not exceeding the then unpaid assessments for costs, for the purpose of paying any or all obligations of a drainage district or for refunding existing notes or bonds. The board may secure the indebtedness by notes or bonds of the district, bearing interest at a rate approved by the board and running not beyond one year after the due date of the last installment of the assessments on account of which the money was borrowed. The notes and bonds constitute a lien upon all confirmed assessments for costs that are unpaid at the time the notes are given or bonds issued. Board members are not personally liable on the notes or bonds.

88.54(3) (3) If the board desires to borrow money upon the notes or bonds of a drainage district to be paid during a series of years and after the lapse of a period of not more than 3 years, the board shall first publish a class 2 notice, under ch. 985, to invite proposals to furnish the money desired at the most favorable rate of interest or, if notes or bonds are issued at a specific rate of interest approved by the board, proposals to purchase the notes or bonds at the best premium. If the advertisement is made without success and if the board is unable to sell the notes or bonds at par or above, the board may sell the notes or bonds at private sale at the best price it can obtain for them.

88.54(4) (4) If at any time the board finds that a district does not have or will not have sufficient funds on hand to pay any lawful indebtedness of the district when the indebtedness becomes due, or if any extraordinary emergency requires borrowing, the board may borrow money to pay the indebtedness or meet the emergency. If the amount to be borrowed does not exceed $8,000 and the loan does not run beyond one year, the board may borrow the money without holding a hearing. In other cases, s. 88.065 applies. When necessary, additional assessments to pay the loans shall be made under s. 88.23.

88.54(6) (6) Except in the case of refunding bonds, no evidence of indebtedness of a district running for more than one year is valid unless approved by the attorney general and unless it bears a statement showing the approval.

88.54(7) (7) The board shall keep a record of all bonds and notes issued on behalf of a district. Such record shall show with respect to each bond and note the number, series, date, principal, rate of interest and date of maturity thereof, the date when interest is due thereon and any payments made. If a bond or note is refunded it shall be marked "Refunded by No. ....". The board shall execute all bonds or notes it offers to the public that mature after more than one year as provided in s. 67.08 (1) and may register these bonds or notes under s. 67.09.

88.54 History History: 1983 a. 24; 1987 a. 275; 1991 a. 316; 1993 a. 456.



88.55 Refunding district obligations.

88.55  Refunding district obligations.

88.55(1) (1) The drainage board may refund bonds of the district and issue new bonds of the district payable over a term determined by the board. The aggregate principal amount of the new bonds shall not exceed the aggregate principal amount of the refunded bonds and the unpaid accrued interest on them. The new bonds shall bear interest at a rate approved by the board.

88.55(2) (2) When bonds of the district have been refunded or are about to be refunded under sub. (1), the board may, on petition of one or more landowners or of the board, extend the time in which to pay assessments for construction to September 1 next preceding the due date of a like portion of the refunding bonds which are liens thereon. In such event, the face of all unpaid past due assessments so extended, together with all interest, penalties and charges, shall be a lien on the lands against which the assessments were originally made. The board may make all orders and do all other things necessary to carry into effect the extension of time.

88.55 History History: 1993 a. 456.



88.56 Compromise and discharge of obligations.

88.56  Compromise and discharge of obligations.

88.56(1)(1) Whenever a drainage district is unable to pay its bonds and notes in full, the board may enter into a written compromise agreement with the owners of not less than 70% of its obligations. When such agreement has been signed by members of the board and the owners of 70% of such obligations, all creditors of the district are subject to such agreement to the same extent as those signing the agreement, and their claims shall be treated in all respects as if they had executed such agreement.

88.56(2) (2) Whenever a drainage district is unable to pay its obligations in full, the board may file with the court a petition for an order approving a settlement of claims and directing an equitable distribution of net assets among the creditors of the district. Such petition shall list the available assets of the district, the obligations of the district, the owners of such obligations and their names and addresses or, if unknown, a statement of that fact, and shall state whether a compromise agreement has been executed under sub. (1). If such agreement has been executed, a copy thereof shall be attached to the petition.

88.56(3) (3) Upon receiving a petition under sub. (2), the court shall enter an order fixing a time not less than 4 months nor more than 6 months after receipt of the petition within which creditors shall present their claims for examination and allowance. The order shall also fix a time and place for hearing on claims and publication and notice shall be given under s. 88.05 (1) (b) to all creditors of the district whose names and addresses are known.

88.56(4) (4) The court shall receive, examine and adjust all claims and demands against the district. At the time set for hearing on claims, any claim may be allowed which is accompanied by a statement of account verified by affidavit and to which no objection is received, except that no claim shall be allowed until the court is satisfied that it is just.

88.56(5) (5) The court shall make a statement embracing a list of the claims presented against the district and those presented as a set-off. Such statement shall show how much was allowed and how much disallowed in each case, together with the final balance, whether in favor of the creditor or the district. Such statement shall be filed by the judge and shall stand as the judgment of the court. The court may make an order directing that the available balance of the funds of the district, after costs are paid, be distributed among the district's creditors as equity requires and discharging the district from further liability on its obligations.

88.56(6) (6) All claims against a district which are not filed within the time limited by this section are barred.

88.56 History History: 1993 a. 456.



88.61 Laying out drains, assessment of benefits and award of damages in existing drainage district.

88.61  Laying out drains, assessment of benefits and award of damages in existing drainage district. After the organization of a drainage district and the construction of drains under the procedures in ss. 88.35 and 88.36, if the drainage board proposes to construct additional drains in the existing drainage district, it shall prepare reports, assess benefits and damages, conduct a hearing and determine costs and benefits substantially as provided under ss. 88.35 and 88.36.

88.61 History History: 1993 a. 456.



88.62 Conditions relative to doing of work.

88.62  Conditions relative to doing of work.

88.62(1) (1) The drainage board may authorize the drainage district to do its own work or the board may enter into contracts to have the work done. The board may advertise for bids and shall do so in all cases where the work to be done will cost in excess of $25,000. When the board is required to advertise for bids, the board shall publish a class 2 notice, under ch. 985, and other notices that the board considers appropriate, and the work shall be let to the lowest responsible bidder unless in the board's opinion the bid is unreasonably high and a lower bid can be obtained. The board may continue the letting of the work from time to time, and may reject any or all bids.

88.62(2) (2) Before the board or its contractor may enter on lands for the construction of any drain on the lands, any damages awarded to the owners of the lands in excess of assessments against the lands for the cost of construction must have been paid or tendered. If the owner is unknown or the board for any other reason cannot safely pay the owner, it may deposit the net damages in an escrow account for the benefit of the owner or other party who is entitled to the damages, to be paid or distributed when payment can be made to the owner or other party or released after 5 years, whichever occurs first. Notwithstanding ch. 177, any funds not claimed in 5 years may be retained by the drainage board for the benefit of the drainage district for which the funds are held, after the board publishes a class 2 notice under ch. 985 and mails notice to the last-known address of each owner or other party regarding the existence of the unclaimed funds. The payment has the same effect as a tender to and acceptance of damages by the person entitled to the damages.

88.62(3) (3)

88.62(3)(a)(a) If drainage work is undertaken in navigable waters, the drainage board shall obtain a permit under s. 30.20 or 88.31 or ch. 31, as directed by the department of natural resources, except as provided in par. (b).

88.62(3)(b) (b) If drainage work is undertaken in navigable waters located in the Duck Creek Drainage District, the board for that district shall obtain a permit under s. 30.20 or ch. 31, as directed by the department of natural resources.

88.62 History History: 1987 a. 275; 1991 a. 316; 1993 a. 456; 1999 a. 9; 2007 a. 122.



88.63 Maintenance and repair of drains.

88.63  Maintenance and repair of drains.

88.63(1g) (1g) In this section "maintenance and repair" refers to the restoration of a drain or any part thereof as nearly as practicable to the same condition as when originally constructed or subsequently improved, including resloping of open ditches and leveling of spoil banks or excavated materials, and such routine operations as from time to time may be required to remove obstructions and preserve the efficiency of the drains. The terms do not include any substantial or material alteration, enlargement or extension of the drainage system of the district.

88.63(1m) (1m) It is the duty of the drainage board to maintain in good condition the drains in all districts under the board's jurisdiction and to repair such drains when necessary. The board shall have all drains under its jurisdiction inspected annually to determine the need for maintenance and repair work. The board shall apportion the cost of such inspection to the various districts involved and the cost shall be paid out of any funds of the district available for maintenance and repair. The board may hire an inspector or authorize one or more owners of land in the drainage district to make the inspection or members of the board may themselves make the inspection.

88.63(2) (2) The board shall establish a fund for the payment of costs of maintenance and repair. Whenever the amount of the fund falls below an amount equivalent to 5% of the confirmed benefits currently in effect in the district, the board shall levy an additional assessment under s. 88.23 for maintenance and repair. Assessments for costs of maintenance and repair shall be apportioned on the basis of the confirmed benefits then in effect in the district but may be made notwithstanding the fact that assessments of benefits in the district may have been exhausted by previous assessments for other costs. Assessments for costs of maintenance and repair, including costs incurred and per diems earned by board members under sub. (1m), are not limited by the extent of unexhausted assessments of benefits in the district and shall not be counted in determining whether there are unexhausted assessments of benefits against which assessments for costs other than those authorized by this section may be made.

88.63(4) (4) The drainage board may use the funds assessed for maintenance and repair to pay for the costs of undertaking or defending a lawsuit involving the board, a board member or a drainage district or for representing an owner of land in a drainage district as provided in s. 88.21 (13). The board shall allocate the costs to individual drainage districts in an equitable manner.

88.63 History History: 1993 a. 456; 2001 a. 103.

88.63 Annotation Chapter 30 applies to navigable ditches that were originally navigable streams. If a navigable ditch was originally nonnavigable or had no previous stream history, the department's jurisdiction depends upon the facts of each situation. Section 31.33 applies to nonnavigable artificial waterways insofar as is necessary to protect navigable waters and owners of flooded waters. 63 Atty. Gen. 493.



88.64 Assessment against municipalities for enlargement or maintenance of drains.

88.64  Assessment against municipalities for enlargement or maintenance of drains.

88.64(1) (1) In this section:

88.64(1)(a) (a) "Enlarge" means to increase the capacity of a drain to convey water, including adding facilities such as pumps or lift stations, by performing any necessary construction.

88.64(1)(b) (b) "Municipality" means a city, village or town.

88.64(2) (2) A drainage board may assess a municipality with territory upstream from any drain for any costs of enlarging or maintaining the drain that are attributable to increased water flow from land within the municipality. If the drainage board assesses a portion of the costs of enlarging or maintaining a drain against a municipality, the drainage board shall use the procedure under this section.

88.64(3) (3) The drainage board shall obtain a report prepared by a professional engineer who is selected from the list specified in s. 88.21 (5). The report shall include all of the following:

88.64(3)(a) (a) The construction and costs that are necessary to restore the drain so that it conveys the same amount of water as when most recently constructed or enlarged.

88.64(3)(b) (b) The construction and costs that are necessary to enlarge the drain to convey the flow of water from any land in the drainage district or upstream from the drainage district that has been newly drained since the drain was most recently constructed or enlarged.

88.64(3)(c) (c) The construction and costs that are necessary to enlarge the drain to convey the flow of surface water from upstream sources that represents an increase in flow since the drain was most recently constructed or enlarged.

88.64(3)(d) (d) Of the increased flow identified in par. (c), the amount of that flow that is attributable to each municipality with territory in the watershed above the drain, based proportionally on all of the following:

88.64(3)(d)1. 1. The increased flow into the drain from impermeable surfaces such as roads, parking lots or roofs since the drain was most recently constructed or enlarged, whether or not the impermeable surfaces are within the watershed.

88.64(3)(d)2. 2. The increased flow into the drain from the discharge of wastewater from a sewage treatment plant since the drain was most recently constructed or enlarged, whether or not the source of the wastewater is within the watershed.

88.64(3)(e) (e) The maintenance costs that are attributable to the flow of surface water from upstream sources that represents an increase in flow since the drain was most recently constructed or enlarged.

88.64(4) (4) Upon completion of the report under sub. (3), the drainage board shall set a time and place for a hearing on the report and shall give the notice under s. 88.05 (2) (b) to the persons specified in s. 88.05 (4) (c) and to the clerk of each municipality identified in the report as responsible for a portion of the costs of enlarging or maintaining the drain. At the hearing on the report, the drainage board shall hear all objections to the report by any aggrieved person. Representatives of a municipality may introduce evidence that tends to establish a different allocation of costs. If the drainage board finds that the report requires modification or amendment, it shall modify or amend the report as the facts warrant.

88.64(5) (5) At the conclusion of the hearing and after completion of the final report, the drainage board shall issue an order directing each municipality to pay the portion of the cost of enlarging or maintaining the drain as determined in the report. If the drainage board orders or allows landowners in the drainage district to pay for the costs of enlarging or maintaining the drain in installments, the drainage board shall permit a municipality to pay the assessment in installments. The drainage board shall mail the order to the clerk of each municipality by certified mail.

88.64(6) (6) Any municipality affected by the order may, within 120 days after receipt of the order under sub. (5), request the state drainage engineer to review the final report and order of the drainage board. The state drainage engineer shall complete the review of the final report and order within 120 days after receiving the request from the municipality. The state drainage engineer shall issue a report on whether the drainage board order complies with the report prepared under sub. (3), including a recommendation that the drainage board affirm, modify and affirm or reverse the order. The state drainage engineer shall mail a copy of the report and recommendation to the drainage board and to each municipality that is subject to an order under sub. (5). Upon receiving the state drainage engineer's report and recommendation, the drainage board shall promptly issue an order to affirm, modify and affirm or reverse its previous order and mail the order by certified mail to the clerk of each municipality affected by the order and the state drainage engineer. The municipalities that request the state drainage engineer to review the report and order shall jointly pay the actual and necessary costs of the review and the payment shall be credited to the appropriation under s. 20.115 (7) (ga).

88.64(7) (7) A municipality affected by a drainage board order issued under sub. (5) or (6) may seek review of the order under s. 88.09, except that a municipality may commence the action within 120 days after receiving the order.

88.64(8) (8) If a municipality pays the costs assessed by an order issued under sub. (5) or (6), it shall pay the costs or make the first payment of the costs on the February 15 following adoption by the municipality of its next annual budget after the order is issued.

88.64 History History: 1993 a. 456.



88.66 Construction and repair of drains crossing railroad right-of-way.

88.66  Construction and repair of drains crossing railroad right-of-way.

88.66(1)(1) If necessary for proper drainage, the board may lay out and construct drains across any railway right-of-way within a district. As soon as the drain has been constructed up to such right-of-way, the railway company shall open its right-of-way and permit such drain to cross the same.

88.66(2) (2) Every district whose drains cross the right-of-way of a railway company is liable to such company for the reasonable cost of opening its right-of-way and also for the cost of the culverts and bridges made necessary by such drain. The drainage board shall include such costs in its cost of construction, as set forth in its report of benefits and damages, and shall award them as damages to the railway company. The bridge or culvert shall be designed by the district's engineer and the design submitted to the railway company for approval. If a dispute arises as to the adequacy of the design, either party may submit the dispute to the office of the commissioner of railroads by filing with the office a statement as to the facts involved and the nature of the dispute. The office shall investigate and determine the matter in controversy in accordance with ch. 195, and any order it makes in such proceeding has the same effect as an order in any other proceeding properly brought under ch. 195.

88.66(3) (3)

88.66(3)(a)(a) Whenever the cleaning out, deepening or reconstruction of a drain crossing a railway right-of-way requires the lowering of a culvert through such right-of-way in order to provide effective drainage, the drainage board shall proceed as provided in subs. (4) to (7). Except as provided in par. (b), the expenses involved in such lowering shall be borne by the drainage district or as provided by mutual agreement between the railway company and the drainage board.

88.66(3)(b) (b) Whenever a railroad is being constructed or reconstructed across a drainage district's drain, or a culvert in such drain is being replaced, the railway company shall consult with the drainage board having jurisdiction of such district for the purpose of determining the depth at which such drain was laid out. If any culvert or similar opening in a railway right-of-way is installed at a grade higher than the depth at which such drain was laid out, the expenses involved in any future lowering of the culvert pursuant to par. (a) shall be borne by the railway company unless the company was misled by the drainage board as to the proper grade at which to install the culvert. This paragraph applies only to work done after June 13, 1964.

88.66(4) (4) Whenever it becomes necessary to open a railway right-of-way in order to permit cleaning out or repairing any district drain, the board shall ascertain the reasonable cost thereof and, except as otherwise provided in sub. (3), shall award such cost as damages to the railway company in the board's report when assessing the cost of repairs.

88.66(5) (5) Upon receiving 30 days' notice in writing, any railway company across whose right-of-way any drainage district drain is laid out shall open its right-of-way to permit the board and its contractors, agents or employees to construct, clean out or repair such drain.

88.66(6) (6) If the railway company fails to open its right-of-way as required by this section, the board may at any time after the expiration of 30 days from the giving of the notice specified in sub. (5) open such right-of-way along the lines of such drains and construct, clean out or repair the same and may recover from the railway company the reasonable expense of opening the right-of-way.

88.66(7) (7) The district constructing, cleaning out or repairing a drain across the right-of-way of a railway company shall so prosecute the work as not to delay traffic upon such railway for longer than is absolutely necessary.

88.66 History History: 1977 c. 29 s. 1654 (9) (f); 1981 c. 347; 1993 a. 16, 123, 490.



88.67 Construction and repair of drains crossing utility installations; laying utility installations across drains.

88.67  Construction and repair of drains crossing utility installations; laying utility installations across drains.

88.67(1)(1) Whenever the construction, reconstruction, clean out or repair of a drain makes necessary the removal or raising of a utility installation in order to permit the passage of a dredge or other machinery or whenever the lowering of an underground utility installation is necessary in order to provide effective drainage, the owner of the utility installation, upon being given 30 days' written notice stating the place where such dredge or machinery will pass or that lowering is necessary to provide effective drainage, shall remove, raise or lower the utility installation as requested by the board. Except as provided in sub. (3), the expenses involved in such removal, raising or lowering shall be borne by the drainage district or as provided by mutual agreement between the drainage board and the owner of the utility installation.

88.67(2) (2) If after the 30 days' notice specified in sub. (1) the owner of the utility installation fails to remove, raise or lower the same, the board may do so and may recover from the owner of the installation the cost of the removal, raising or lowering.

88.67(3) (3) Whenever an underground utility installation is being laid or relaid across a drainage district's drain, the owner of the utility installation shall consult with the drainage board having jurisdiction of such district for the purpose of determining the grade at which such drain was laid out. If an underground utility installation is laid at a grade higher than the grade at which the drain was laid out, the expenses involved in any future lowering of the utility installation shall be borne by the owner of the utility installation unless the owner was misled by the drainage board as to the proper grade at which to lay the utility installation. This subsection applies only to work done after June 13, 1964.

88.67(4) (4) In this section "utility installation" includes any sluice or pipe carrying any gas or liquid, or any wire, conduit or cable used for conducting electricity or for any other purpose, whether or not such installation is owned by a public utility.



88.68 Construction of drain across public highway; construction of bridges across drains.

88.68  Construction of drain across public highway; construction of bridges across drains.

88.68(1) (1) Any drain across a public highway shall be constructed according to like specifications and at the same time as the drain above such highway is constructed.

88.68(2) (2) If the construction of a drain across a public highway makes necessary the construction or reconstruction of a bridge, the drainage board and the officers in charge of maintenance of the highway shall try to agree on the best method of constructing or reconstructing the bridge. If they are unable to agree, the matter shall be submitted to arbitration under ch. 788. If it is determined to reconstruct or add to the bridge, the district shall pay the costs incident to the reconstruction or addition. If it is determined to construct a new bridge, the drainage district shall pay to the unit of government responsible for the maintenance of the highway a sum that is considered equivalent to the value of the bridge in place at the time of the construction of the drain.

88.68(3) (3) If the unit of government in charge of maintenance of a highway decides to construct a new bridge across a drain, the officers in charge of such construction shall notify the drainage board thereof by registered mail addressed to the secretary of the board. If the board within 10 days after receiving such notice notifies the officers in charge of construction of the bridge that it desires such bridge to be constructed with a certain clear span, the bridge shall be constructed in accordance with the board's order. If the board's order requires the bridge to be built of greater span than is necessary for proper drainage of flood waters, any excess cost resulting from such order shall be paid by the drainage district.

88.68(4) (4) Whenever the cleaning out, deepening or reconstruction of a drain crossing a public highway requires the lowering of a culvert through such highway in order to provide effective drainage, the drainage board may proceed to lower such culvert only after obtaining a permit under s. 86.07 (2). In lieu of issuing a permit, the authority in charge of maintenance of the highway may proceed to do the work itself. Except as provided in s. 86.075, the expenses involved in such lowering shall be borne by the drainage district, or as provided by mutual agreement between the highway authority and the drainage board.

88.68 History History: 1993 a. 456.



88.69 District liable for damage to land outside its boundaries.

88.69  District liable for damage to land outside its boundaries.

88.69(1)(1) A drainage district is liable for any damages resulting to lands outside its boundaries because of work done within its boundaries. In this subsection "damages" means only such damages as could be recovered against a natural person for like injury resulting from like work. No action shall be taken to collect damages to outside lands until the damages actually have resulted. In cases of construction of new drains, the state may proceed pursuant to ch. 813 to prevent damage or injury to lands owned by the state.

88.69(2) (2) If through the construction of a drain by a higher district a lower drainage district incurs extra expense in providing means to carry off the waters or remove the sediment flowing from the higher district, the higher district is liable for such increased cost. The amount of such increased cost may be agreed upon between the districts or may be recovered in an action at law.

88.69 History History: Sup. Ct. Order, 67 Wis. 2d 585, 774 (1975).



88.70 Formation of subdistrict to obtain more thorough drainage.

88.70  Formation of subdistrict to obtain more thorough drainage.

88.70(1)(1) If the owners of land in a part of a drainage district desire a more thorough or different drainage than the drains of the district currently provide or than the planned reconstruction will provide, a majority of the owners may petition the board to have specified lands set aside as a subdistrict of the drainage district in order to permit a more thorough or different drainage.

88.70(2) (2) The board shall fix a time and place of a hearing on the petition and shall cause notice to be given under s. 88.05 (2) (b) to the persons specified in s. 88.05 (4) (b).

88.70(3) (3) If the drainage board is satisfied that the public health or public welfare will be promoted by more thorough or different drainage and that the benefits of the drainage will exceed the cost of construction, the drainage board shall order that a subdistrict of the drainage district be formed, give it a name or number and fix its boundaries.

88.70(4) (4) After organizing the subdistrict, the board shall prepare a plan and specifications for the more thorough or different drainage, estimate the cost of construction of the drainage, estimate the cost of all additional bridges made necessary because of the drainage, and assess benefits against and award damages to all lands in the subdistrict that are benefited or damaged by the more thorough or different drainage. Assessments and awards shall be made substantially as provided in s. 88.35.

88.70(5) (5) Nothing in this section is intended to relieve owners of lands in the subdistrict of the proportionate share of their obligations to the district in which the subdistrict was formed.

88.70 History History: 1993 a. 456.



88.71 Enlarging or supplementing existing drains.

88.71  Enlarging or supplementing existing drains.

88.71(1)(1) Whenever the board is petitioned by the owners of one-tenth of the lands in a district to enlarge existing drains or to lay out and construct new drains in such district, or whenever the board is of the opinion that the plan of drainage of the district is or will be insufficient to effect a thorough drainage of such district or any portion thereof, and that enlarged or supplemental drains are required to effect such drainage, the board shall cause to be prepared plans and specifications for the enlargement of existing drains or for the construction of sufficient supplemental drains to complete the drainage of such district.

88.71(1m) (1m) If the drainage board is satisfied that the public health or welfare will be promoted by the enlarged or supplemental drains and that the benefits from the drains will exceed the cost of construction, the drainage board shall order the construction of the enlarged or supplemental drains.

88.71(2) (2) The board shall estimate the cost of construction of the enlargements or supplemental drains together with the cost of all additional bridges that the district must build and shall assess the costs against the lands benefited, as provided in ss. 88.35 and 88.36 and in this subsection. The board shall award to each parcel of land the damages caused to the land by the supplemental work and shall assess benefits against the lands benefited by the supplemental work. The benefits shall be apportioned and assessed so that all assessed lands are required to pay a sum total for the construction of the total drainage proportionate to the actual benefits received by the lands from the total drainage.

88.71 History History: 1993 a. 456.



88.72 Removal of dams or other obstructions in drainage outlets.

88.72  Removal of dams or other obstructions in drainage outlets.

88.72(1)(1) The owners of more than one-tenth of the lands within any district may file with the drainage board a petition setting forth:

88.72(1)(a) (a) That the drains constructed within such district do not afford an adequate outlet for drainage;

88.72(1)(b) (b) That it is necessary in order to give an adequate outlet to remove certain dams or other obstructions from waters or streams or to deepen, straighten or widen the same either within or beyond the boundaries of such district; and

88.72(1)(c) (c) That the public health and the public welfare will be promoted by such work and that the navigability of such waters or streams and other public rights therein will not be materially impaired.

88.72(2) (2) Upon receiving a petition under sub. (1), the drainage board shall fix a time and place of a hearing on the petition and shall cause notice of the hearing to be given under s. 88.05 (2) (b) to the persons specified in s. 88.05 (4) (a), to the owner of any dam sought to be removed and to all riparian owners affected by the removal.

88.72(3) (3) At the hearing on the petition, any interested person may appear and contest its sufficiency and the necessity for the work. If the drainage board finds that the petition has the proper number of signers and that to afford an adequate outlet it is necessary to remove dams or other obstructions from waters and streams which may be navigable, or to straighten, clean out, deepen or widen any waters or streams either within or beyond the limits of the district, the board shall obtain any permit that is required under this chapter or ch. 30 or 31.

88.72(4) (4) Within 30 days after the department of natural resources has issued all of the permits as required under this chapter and chs. 30 and 31, the board shall proceed to estimate the cost of the work, including the expenses of the proceeding together with the damages that will result from the work, and shall, within a reasonable time, award damages to all lands damaged by the work and assess the cost of the work against the lands in the district in proportion to the assessment of benefits then in force.

88.72(5) (5) The drainage board may grant the petition and order the additional work done only if the drainage board is satisfied that:

88.72(5)(a) (a) The intended result can be effectively achieved by additional work at a reasonable cost;

88.72(5)(b) (b) The public welfare will be promoted by such additional work;

88.72(5)(c) (c) The cost of such additional work, when added to all expenses previously incurred by the district will not exceed the total benefits theretofore assessed; and

88.72(5)(d) (d) A petition, which is the same in substance or effect as the current petition, has not previously been denied by the drainage board.

88.72 History History: 1973 c. 336; 1993 a. 456; 1999 a. 9.



88.73 Providing drainage for lands assessed but not adequately drained.

88.73  Providing drainage for lands assessed but not adequately drained.

88.73(1)(1) Any person owning lands that have been assessed for costs of construction but which are in need of drainage because of being shut off from access to any district drain or because the slope of the land is such that it is impractical to drain the land into a district drain without crossing the lands of others may file with the drainage board a verified petition stating such facts, including a description of the lands sought to be drained and asking that a drain be laid out from the petitioner's lands to the district drain.

88.73(2) (2) The petitioner and all persons whose lands will be directly affected by the proposed drain may, in writing, waive any or all notices of hearings and may consent to an immediate hearing on the petition, upon which the drainage board may enter an order to construct the drain. The board's order shall include all of the provisions of s. 88.35 (1). If no written waiver or consent is filed by all persons immediately interested, the procedure on a petition under this section shall be substantially as outlined in ss. 88.35 and 88.36.

88.73 History History: 1991 a. 316; 1993 a. 456.



88.77 Annexation of lands upon petition of owners.

88.77  Annexation of lands upon petition of owners.

88.77(1)(1) If owners of lands adjacent to any drainage district want the lands to be annexed to the district, they may file with the drainage board a petition for annexation. The petition must be signed either by more than one-half of all of the owners of lands in the proposed annex, who shall represent more than one-third of the lands in the proposed annex, or by the owners of more than one-half of the lands in the proposed annex. The petition shall describe the lands sought to be annexed and shall set forth the names of the owners of all of those lands so far as the owners are known. The petition shall be accompanied by a plat showing the original district and the proposed annex.

88.77(2) (2) If the undrained portion of the area proposed to be annexed to the district exceeds 200 acres, the drainage board shall request the report described under s. 88.11 (3) from the department of agriculture, trade and consumer protection on the annexation. Within 60 days after the request, the department shall prepare and return a copy of the report and its approval or disapproval, as provided under s. 88.35 (7).

88.77(3) (3) When the drainage board receives the reports required by s. 88.11, the board shall fix a time and place of a hearing on the petition under sub. (1) and shall cause notice of the hearing to be given under s. 88.05 (2) (b) to the persons specified in s. 88.05 (4) (c).

88.77(4) (4) The drainage board shall issue an order annexing the territory to the drainage district if at the hearing the board finds all of the following facts:

88.77(4)(a) (a) That the petition has sufficient signers.

88.77(4)(b) (b) That the lands described in the petition, together with any additional lands recommended by the board for drainage, will be improved by the proposed annexation.

88.77(4)(c) (c) That the public health or public welfare will be promoted by the annexation.

88.77(4)(d) (d) That the cost of construction will not exceed 75% of the benefits to be derived from the proposed work.

88.77(4)(e) (e) That the proposed work will not materially injure or impair fish or wildlife habitat, scenic beauty, the conservation of natural resources or other public rights or interests.

88.77(5) (5) If the board finds the facts stated in sub. (4) (a) to (c) and (e) but finds that the cost of construction will exceed 75% of the benefits to be derived from the proposed work, the board nevertheless shall annex the territory to the drainage district if, within 10 days of the order being issued under sub. (4), the petitioners file with the board a bond with sufficient sureties to be approved by the board and conditioned for the payment of the excess or the petitioners deposit and leave with the board a sum of money that the board determines will cover the excess.

88.77(6) (6) Upon issuance of the order annexing the territory to the drainage district, the drainage board shall proceed as provided under ss. 88.35 and 88.36.

88.77 History History: 1993 a. 456; 2007 a. 121.



88.78 Annexation of benefited lands.

88.78  Annexation of benefited lands.

88.78(1) (1) Whenever any lands outside a drainage district are in fact receiving the benefits of any drain of such district but such fact was not evident or was inadvertently overlooked at the time of organization of the district, such benefited lands may be annexed under the procedure prescribed in this section.

88.78(2) (2) Any owner of land within the district may file with the board a petition to have the benefited lands annexed to the district and assessed benefits and assessed for costs as other lands in the district. The petition shall describe the benefited lands and how they are benefited. Upon the filing of the petition, the drainage district shall issue an order directing that the owners of the benefited lands be notified of the filing and the contents of the petition and requiring the owners to show cause at a fixed time and place, not less than 20 days after the petition is filed, why their lands should not be brought into the district and assessed.

88.78(3) (3) Any owner of lands sought to be annexed may object to the petition at the hearing thereon. If the drainage board is satisfied that any or all of the lands are receiving benefits from any district drain, the drainage board shall so find in writing and shall issue an order requiring that the benefited lands be made a part of the district.

88.78(4) (4) The board shall assess benefits and assess for costs and award damages to each tract of the annexed lands.

88.78 History History: 1993 a. 456.



88.79 Consolidation of drainage districts in process of organization.

88.79  Consolidation of drainage districts in process of organization.

88.79(1)(1) Two or more drainage districts petitioned for or in the process of organization may, upon order of the court, be consolidated to form a single drainage district. The order of consolidation may be issued only after a public hearing as specified in this section.

88.79(2) (2) The consolidation process may be initiated either by the court on its own motion, by recommendation of the board made to the court, or by petition signed by the owners of at least 10% of the lands in each of the districts sought to be consolidated. If such districts are under the jurisdiction of different courts, the proceeding shall be conducted by the court having jurisdiction of the larger area.

88.79(3) (3) The court shall fix a time and place of a hearing on the proposed consolidation and shall cause notice of the hearing to be given under s. 88.05 (1) (b) to the persons specified in s. 88.05 (4) (b). If the court after the hearing is of the opinion that the drainage districts would be benefited by the proposed consolidation, it shall so order, giving a name to the consolidated district.

88.79 History History: 1993 a. 456.



88.791 Consolidation of existing drainage districts.

88.791  Consolidation of existing drainage districts.

88.791(1)(1) Two or more existing drainage districts may, upon an order issued by the drainage board, be consolidated to form a single drainage district. An order of consolidation may be issued only after a public hearing as specified in this section.

88.791(2) (2) The consolidation process may be initiated by a petition that is signed by the owners of at least 10% of the lands in each of the districts sought to be consolidated.

88.791(3) (3) The drainage board shall fix a time and place of a hearing on the proposed consolidation and shall cause notice of the hearing to be given under s. 88.05 (2) (b) to the persons specified in s. 88.05 (4) (b). If after the hearing the drainage board is of the opinion that the drainage districts would be benefited by the proposed consolidation, it shall so order, giving a name to the consolidated district.

88.791(4) (4) Upon entry of the order of consolidation, the records of the districts so consolidated shall be the records of the consolidated district.

88.791(5) (5) Assessments made against lands in the several districts so consolidated shall remain in full force and the lien thereof is not affected by such consolidation.

88.791(6) (6) After such consolidation, the benefits of the consolidated district may be reassessed to render them just and equitable as a basis for future assessments for costs, subject to s. 88.02.

88.791 History History: 1993 a. 456 ss. 100, 101.



88.80 Withdrawal of lands from drainage district.

88.80  Withdrawal of lands from drainage district.

88.80(1)(1) Any person owning lands within a drainage district may, under an order issued by the drainage board, withdraw the lands from the district if:

88.80(1)(a) (a) All benefits assessed against such lands have been paid; and

88.80(1)(b) (b) The lands to be withdrawn will receive no benefit from the drainage district; and

88.80(1)(c) (c) The drainage district will not be materially injured by the withdrawal of such lands.

88.80(2) (2) The petition for the withdrawal shall be filed with the board. The board shall determine whether all benefits assessed against the land have been paid.

88.80(3) (3) When the petition has been filed, the drainage board shall fix the time and place of a hearing on the petition and shall cause notice of the hearing to be given under s. 88.05 (2) (b) to the persons specified in s. 88.05 (4) (b). If the drainage board finds that the conditions of sub. (1) have been met, it shall issue an order detaching the lands from the district. The drainage board may require the petitioner to pay the expenses connected with the hearing.

88.80 History History: 1993 a. 456.



88.81 Proceedings to suspend operations of drainage district.

88.81  Proceedings to suspend operations of drainage district.

88.81(1)(1)

88.81(1)(a)(a) The owners of land representing 90% or more of the confirmed benefits in a drainage district, excluding benefits received by land owned by this state, may file with the drainage board a petition requesting that the board conduct no further proceedings and incur on behalf of the district no further expense if the petition is filed within 2 years after the order organizing the district is issued under s. 88.34.

88.81(1)(b) (b) The owners of land representing 67% or more of the confirmed benefits in a drainage district, excluding benefits received by land owned by this state, may file with the drainage board a petition requesting that the board conduct no further proceedings and incur on behalf of the district no further expense if the petition is filed at least 2 years after the order organizing the district is issued under s. 88.34.

88.81(1)(bm) (bm) Except as provided in par. (bs), the owner of any land in a drainage district may file with the drainage board a petition requesting that the board conduct no further proceedings and incur on behalf of the district no further expense if the petition is filed at least 20 years after the latest assessment for costs against land in the drainage district.

88.81(1)(bs) (bs) A state agency, as defined in s. 16.61 (2) (d), may not petition for the suspension of operations of a drainage district.

88.81(1)(c) (c) Upon receipt of a petition, the drainage board shall fix a time and place of a hearing on the petition and shall cause notice of the hearing to be given under s. 88.05 (2) (b) to the persons specified in s. 88.05 (4) (b).

88.81(2) (2) If after the hearing the drainage board finds that the petition is signed by the required number of owners, that notice of the hearing was properly given, and that the conditions of sub. (3) have been met, it shall issue an order directing that no more work be done in or expense incurred on behalf of the district. The order does not dissolve the district or in any way affect existing contracts. The district remains liable for all its debts existing at the time of issuance of the drainage board order suspending operations, and the board shall continue to levy such additional assessments for costs as are necessary to meet existing obligations.

88.81(3) (3) As a condition of issuing the order under sub. (2), the drainage board shall require the petitioners under this section to pay the expenses of the hearing under this section and all expenses, if any, incurred in connection with specific current projects whose completion would be affected by the drainage board order.

88.81(4) (4) An order suspending operations of a drainage district remains in effect until a like application upon like notice requesting that work be continued is heard and determined in favor of petitioners.

88.81 History History: 1977 c. 449; 1983 a. 483; 1993 a. 456.



88.82 Dissolution of drainage districts.

88.82  Dissolution of drainage districts.

88.82(1) (1)

88.82(1)(a) (a) The owners of land representing 90% or more of the confirmed benefits in a drainage district, excluding benefits received by land owned by this state, may file with a court having jurisdiction on this matter a petition for the dissolution of the district if the petition is signed by those owners and if the petition is filed within 2 years after the order organizing the district is issued under s. 88.34.

88.82(1)(b) (b) The owners of land representing 67% or more of the confirmed benefits in a drainage district, excluding benefits received by land owned by this state, may file with a court having jurisdiction on this matter a petition for the dissolution of the district if the petition is signed by those owners and if the petition is filed at least 2 years after the order organizing the district is issued under s. 88.34.

88.82(1)(bm) (bm) Except as provided in par. (bs), the owner of any land in a drainage district may file with the court a petition for the dissolution of the district if the petition is filed at least 20 years after the latest assessment for costs against land in the drainage district.

88.82(1)(bs) (bs) A state agency, as defined in s. 16.61 (2) (d), may not petition for the dissolution of a drainage district.

88.82(1)(c) (c) In any county in which all land has been incorporated in cities or villages, the county board of supervisors is authorized to file the petition.

88.82(1)(d) (d) Upon the filing of a petition for dissolution under this section, the court shall fix the time and place of a hearing on the petition and shall cause notice of the hearing to be given under s. 88.05 (1) (b) to the persons specified under s. 88.05 (4) (b).

88.82(2) (2) No district shall be dissolved until all its debts have been paid unless:

88.82(2)(a) (a) Funds to pay such debts, including any interest thereon, have been deposited with the county treasurer; or

88.82(2)(b) (b) The lands of the district have been assessed to the full amount of the confirmed assessed benefits and such assessments either have been paid in full or tax certificates have been issued for the lands under s. 74.57.

88.82(3) (3) If the court is satisfied upon the hearing that the conditions stated in sub. (2) have been met, that the petition is signed by the required number of owners, and that the public welfare will be promoted by dissolution of the district, it shall enter an order dissolving the drainage district. If the court enters an order dissolving the drainage district, it shall order dissolution of the entire drainage district and may not order dissolution of part of the district.

88.82(4) (4) If the county treasurer has on hand any funds belonging to such dissolved district, the treasurer shall forthwith make distribution thereof among the several landowners in the district in proportion to the last confirmed assessment of benefits in the district. If there is any doubt as to the ownership of such lands, the owners claiming the right to participate in such funds shall make satisfactory proof of ownership to the court.

88.82(5) (5) If the county treasurer has funds on hand belonging to a drainage district which has been inactive for 6 or more years, he or she shall publish in the county, as a class 3 notice, under ch. 985, a notice of intent to file with the court having jurisdiction thereof a petition for dissolution of the drainage district, except that such notice is not required if funds on hand are less than $100. Ninety days after the last publication provided for in this subsection, the county treasurer shall file such petition together with objections, if any, and if dissolution is ordered, such funds held by the county treasurer shall revert and pass to the county for the benefit of the county. If the funds on hand are less than $100, such funds shall automatically revert and pass to the county general fund.

88.82(6) (6) Any drains which have been constructed by a drainage district dissolved under this section or under prior law shall remain common waterways for the use of all landowners in the dissolved district. Any such landowner may make repairs thereto at the landowner's own expense. Any person who in any manner obstructs or injures any such drain is liable for all damages caused to any person thereby and in addition may be fined not more than $100.

88.82(7) (7) In the alternative in any county in which all land has been incorporated in cities or villages if a drainage board is abolished or if a drainage district passes out of existence, any funds being held by the county treasurer shall revert and pass to the county for the benefit of the county.

88.82 History History: 1975 c. 324, 421; 1983 a. 483; 1987 a. 378; 1991 a. 32, 316; 1993 a. 456.

88.82 Annotation Although the "public welfare" concept escapes precise definition, and necessarily involves consideration of numerous factors, it does not, in the context of ch. 88, permit reference to any benefit imaginable. With no formal charge or authority, the claimed willingness of other entities to assume drainage duties has little bearing on whether elimination of the district will promote the public welfare. A district's popularity is not an appropriate measure of whether dissolution promotes the public welfare. A circuit court's desire to end discord cannot supply the basis for its public welfare finding. Town of Stiles v. Stiles/Lena Drainage District, 2010 WI App 87, 327 Wis. 2d 491, 787 N.W.2d 876, 09-0556.



88.83 Transfer of district to city or village jurisdiction.

88.83  Transfer of district to city or village jurisdiction.

88.83(1)(1) The owners of a majority of the land in any drainage district located entirely within the corporate limits of a city or village may petition the drainage board having jurisdiction of the district to transfer jurisdiction thereof to the city or village.

88.83(1m) (1m) The owners of a majority of the land lying within the corporate limits of a city or village in any drainage district located partially within the corporate limits of a city or village may petition the drainage board having jurisdiction of the district to transfer jurisdiction of that part of the district located within the city or village to the city or village if the district and the city or village are in agreement regarding the terms of transfer.

88.83(1r) (1r) The owners of a majority of the land lying within the limits of a town in any drainage district located partially within the limits of the town may petition the drainage board having jurisdiction of the district to transfer jurisdiction of that part of the district located within the town to the town if the district and the town are in agreement regarding the terms of transfer. The provisions of subs. (3), (4) and (5) governing the transfer of a section of a drainage district to a city or village are applicable to a transfer under this subsection.

88.83(2) (2) Upon receiving a petition under this section the drainage board shall fix the time and place of the hearing on the petition and shall cause notice of the hearing to be given under s. 88.05 (2) (b) to the persons specified in s. 88.05 (4) (b).

88.83(3) (3) If the drainage board finds upon the hearing that the petition is signed by the owners of a majority of the land in the district, or by a majority of the owners in that part of the district lying within the corporate limits of a city or village, it shall issue an order transferring jurisdiction of the district or part of the district to the city or village. If the order transfers jurisdiction of the entire district, the drainage district shall cease to exist as a district under this chapter and shall automatically come under the jurisdiction of the governing body of the city or village in which the district is located. If the order transfers jurisdiction of only a part of the district, the section transferred shall automatically come under the jurisdiction of the governing body of the city or village in which the district is located. After a transfer, all proceedings with reference to the drainage district or part of the district shall be under the city or village drainage law.

88.83(4) (4) As an alternative, proceedings covered by this section may be initiated by a resolution of the governing body of a city or village. The resolution shall state that the city or village is willing to accept the drain or part of the drain and to administer it under the laws pertaining to the operation of drains by the city or village, and that the public interest requires that the city or village take over the operation of the drain or part of the drain. The resolution shall be published as a class 1 notice under ch. 985. The city or village may petition the drainage board having jurisdiction of the drain to issue an order transferring jurisdiction of the district or part of the district to the city or village. No hearing may be held on the petition until 30 days have elapsed from the date of publication of the notice. A copy of the petition, together with a copy of the resolution, shall be served on the county clerk of the county in which the drain is located, and also upon the board having jurisdiction of the drain. After the hearing the drainage board may issue an order transferring jurisdiction of the drain or part of the drain to the city or village. If an order is issued that transfers jurisdiction of the entire district, the drainage district shall cease to exist as a district under this chapter and shall automatically come under the jurisdiction of the governing body of the city or village in which the district is located. If the order transfers jurisdiction of only a part of the district, the section transferred shall automatically come under the jurisdiction of the governing body of the city or village in which the district is located. After a transfer, all proceedings with reference to the drainage district or part of the district shall be under the city or village drainage law.

88.83(5) (5) Upon entry of the order transferring jurisdiction of such district to such city or village, the county treasurer shall pay to the city or village treasurer of such city or village all moneys in the county treasurer's hands which belong to such drainage district. Upon entry of an order transferring jurisdiction of a part of a district to the city or village in which it is located, the county treasurer shall pay to the city or village treasurer a proportional share of the moneys in the county treasurer's hands which belong to the drainage district based upon assessed benefits transferred less a proportional share of outstanding indebtedness.

88.83 History History: 1979 c. 110 s. 60 (11); 1991 a. 316; 1993 a. 456.



88.87 Road grades not to obstruct natural drainage, landowners not to obstruct highway drainage; remedies.

88.87  Road grades not to obstruct natural drainage, landowners not to obstruct highway drainage; remedies.

88.87(1)(1) It is recognized that the construction of highways and railroad grades must inevitably result in some interruption of and changes in the preexisting natural flow of surface waters and that changes in the direction or volume of flow of surface waters are frequently caused by the erection of buildings, dikes and other facilities on privately owned lands adjacent to highways and railroad grades. The legislature finds that it is necessary to control and regulate the construction and drainage of all highways and railroad grades so as to protect property owners from damage to lands caused by unreasonable diversion or retention of surface waters due to a highway or railroad grade construction and to impose correlative duties upon owners and users of land for the purpose of protecting highways and railroad grades from flooding or water damage.

88.87(2) (2)

88.87(2)(a)(a) Whenever any county, town, city, village, railroad company or the department of transportation has heretofore constructed and now maintains or hereafter constructs and maintains any highway or railroad grade in or across any marsh, lowland, natural depression, natural watercourse, natural or man-made channel or drainage course, it shall not impede the general flow of surface water or stream water in any unreasonable manner so as to cause either an unnecessary accumulation of waters flooding or water-soaking uplands or an unreasonable accumulation and discharge of surface waters flooding or water-soaking lowlands. All such highways and railroad grades shall be constructed with adequate ditches, culverts, and other facilities as may be feasible, consonant with sound engineering practices, to the end of maintaining as far as practicable the original flow lines of drainage. This paragraph does not apply to highways or railroad grades used to hold and retain water for cranberry or conservation management purposes.

88.87(2)(b) (b) Drainage rights and easements may be purchased or condemned by the public authority or railroad company having control of the highway or railroad grade to aid in the prevention of damage to property owners which might otherwise occur as a result of failure to comply with par. (a).

88.87(2)(c) (c) If a city, village, town, county or railroad company or the department of transportation constructs and maintains a highway or railroad grade not in accordance with par. (a), any property owner damaged by the highway or railroad grade may, within 3 years after the alleged damage occurred, file a claim with the appropriate governmental agency or railroad company. The claim shall consist of a sworn statement of the alleged faulty construction and a description, sufficient to determine the location of the lands, of the lands alleged to have been damaged by flooding or water-soaking. Within 90 days after the filing of the claim, the governmental agency or railroad company shall either correct the cause of the water damage, acquire rights to use the land for drainage or overflow purposes, or deny the claim. If the agency or company denies the claim or fails to take any action within 90 days after the filing of the claim, the property owner may bring an action in inverse condemnation under ch. 32 or sue for such other relief, other than damages, as may be just and equitable.

88.87(2)(d) (d) Failure to give the requisite notice by filing a claim under par. (c) does not bar action on the claim if the city, village, town, county, railroad company or department of transportation had actual notice of the claim within 3 years after the alleged damage occurred and the claimant shows to the satisfaction of the court that the delay or failure to give the requisite notice has not been prejudicial to the defendant city, village, town, county, railroad company or department of transportation.

88.87(3) (3)

88.87(3)(a)(a) It is the duty of every owner or user of land who constructs any building, structure or dike or otherwise obstructs the flow of stream water through any watercourse or natural or man-made channel or obstructs the flow of surface water through any natural or man-made channel, natural depression or natural draw through which surface waters naturally flow:

88.87(3)(a)1. 1. To provide and at all times maintain a sufficient drainage system to protect a downstream highway or railroad grade from water damage or flooding caused by such obstruction, by directing the flow of surface waters into existing highway or railroad drainage systems; and

88.87(3)(a)2. 2. To protect an upstream highway or railroad grade from water damage or flooding caused by such obstruction, by permitting the flow of such water away from the highway or railroad grade substantially as freely as if the obstruction had not been created.

88.87(3)(b) (b) Whoever fails or neglects to comply with a duty imposed by par. (a) is liable for all damages to the highway or railroad grade caused by such failure or neglect. The authority in charge of maintenance of the highway or the railroad company which constructed or maintains the railroad grade may bring an action to recover such damages. An action under this paragraph shall be commenced within the time provided by s. 893.59 or be barred.

88.87(3)(c) (c) The authorities in charge of maintenance of highways or railroad companies maintaining railroad grades and their agents and employees may enter any lands for the purpose of removing an obstruction in a watercourse or highway drainage ditch which is in violation of par. (a) and which is flooding or causing damage to a highway under its jurisdiction.

88.87(4) (4) If a railway company fails to comply with sub. (2), any person aggrieved thereby may file a complaint with the office of the commissioner of railroads setting forth the facts. The office shall investigate and determine the matter in controversy in accordance with ch. 195, and any order it makes in such proceeding has the same effect as an order in any other proceeding properly brought under ch. 195.

88.87 History History: 1977 c. 29 s. 1654 (8) (c), (9) (f); 1979 c. 323; 1981 c. 347; 1993 a. 16, 123, 456.

88.87 Annotation Sub. (2) (c) requirements are mandatory conditions precedent to bringing an action under this section. Van v. Town of Manitowoc Rapids, 150 Wis. 2d 929, 442 N.W.2d 557 (Ct. App. 1989).

88.87 Annotation This statute preempts common law claims; the claims period under sub. (2) (c) begins to run when the damage is first discovered and is not extended if damage continues. Pruim v. Town of Ashford, 168 Wis. 2d 114, 483 N.W.2d 242 (Ct. App. 1992).

88.87 Annotation Despite a finding that a railroad was not responsible for increased water flow that resulted in flooding, an order to the railroad to install a drainage pipe was proper. Soo Line Railroad v. Commissioner of Transportation, 170 Wis. 2d 543, 489 N.W.2d 672 (Ct. App. 1992).

88.87 Annotation Sub. (2) (a) imposes a duty on railroads to refrain from impeding water flow. The railroad commissioner may act prospectively under sub. (4) to prevent flooding. Sub. (2) (c) applies when there has been actual damage, but does not require actual damage for the commissioner to act under sub. (4). Chicago & North Western Transportation Co v. Commissioner of Railroads, 204 Wis. 2d 1, 553 N.W.2d 845 (Ct. App. 1996), 95-2509.

88.87 Annotation This section does not impose on a circuit court a positive duty to grant injunctive relief under specified conditions, but provides an alternative remedy to an action for damages under ch. 32. The common law preference for legal over equitable relief applies. As such, to obtain an injunction it must be shown that the injunction is necessary to prevent future harm to the property and there is no adequate legal remedy. Kohlbeck v. Reliance Construction Company, Inc. 2002 WI App 142, 256 Wis. 2d 235, 647 N.W.2d 277, 01-1404.

88.87 Annotation Parties who can state a claim against DOT under both ss. 32.10 and 88.87 may choose to file suit in either Dane County or the county in which the property lies. Kohlbeck v. Reliance Construction Company, Inc. 2002 WI App 142, 256 Wis. 2d 235, 647 N.W.2d 277, 01-1404.

88.87 Annotation The state was not a proper party for claims against the Department of Transportation as the two are distinct legal entities. Service on the state of a summons and complaint that named the state and not the DOT as a party does not constitute service on the DOT necessary to establish personal jurisdiction over the DOT. Hoops Enterprises, III, LLC v. Super Western, Inc. 2013 WI App 7, 345 Wis. 2d 733, 827 N.W.2d 120, 12-0062.



88.88 Railroad to construct ditch or sluiceway across right-of-way.

88.88  Railroad to construct ditch or sluiceway across right-of-way.

88.88(1)(1) Whenever the owner of land desires to drain the same by a blind or open ditch and, to properly drain such land, a connecting ditch or sluiceway should be constructed across the right-of-way of a railway company, such owner shall file with the depot agent of such company nearest to such land a written petition stating the kind of ditch proposed to be built and requesting the company to construct a ditch or sluiceway across its right-of-way which will conform thereto. Within 60 days after the filing of such petition, the railway company shall construct such ditch or sluiceway. The petitioner shall pay the cost of such construction and shall assume all expenses in connection with maintaining such ditch or sluiceway on the railroad's right-of-way.

88.88(2) (2) If the railway company fails to comply with sub. (1), the person aggrieved thereby may file a complaint with the office of the commissioner of railroads setting forth the facts. The office shall investigate and determine the matter in controversy in accordance with ch. 195, and any order it makes in such proceeding has the same effect as an order in any other proceeding properly brought under ch. 195.

88.88 History History: 1977 c. 29 s. 1654 (9) (f); 1981 c. 347; 1993 a. 16, 123, 490.



88.89 Roads not to obstruct natural watercourse.

88.89  Roads not to obstruct natural watercourse.

88.89(1)(1) Whenever any embankment, grade, culvert or bridge, including the approaches to the culvert or bridge, built or maintained by any person across a natural watercourse or natural draw obstructs the watercourse or draw so that waters therein are set back or diverted upon any lands in a drainage district, the person who built the embankment, grade, culvert or bridge shall enlarge the waterway through the embankment, grade, culvert or bridge and the approaches thereto so that it will not set back or divert waters upon lands in the district.

88.89(2) (2) The drainage board or the owner of any land upon which water is set back or diverted by the obstruction described in sub. (1) may serve notice upon the owner or maintainer of the embankment, grade, culvert or bridge to enlarge the opening for the waterway or to make new openings in order to permit the water to pass without being set back or diverted onto the lands of the district. If the owner of or person maintaining the embankment, grade, culvert or bridge fails to comply with the directive of the notice within 60 days after receiving the notice, the drainage board on its own behalf, or on petition of the injured landowner, may conduct a hearing under sub. (3).

88.89(3) (3) Upon receipt of a petition under sub. (2), the drainage board shall fix the time and place of a hearing on the petition and shall issue an order to the owner or maintainer of the embankment, grade, culvert or bridge to show cause why an order directing the work to be done should not be issued. At least 10 days before the time fixed for the hearing on the petition, the order to show cause shall be served on the owner or maintainer, or on both if both are named in the petition, as prescribed in s. 801.11 for the service of a summons.

88.89(4) (4) If the drainage board is satisfied that the embankment, grade, bridge or culvert so obstructs the watercourse or draw that it causes water to be set back or diverted upon lands in the drainage district, the drainage board shall issue an order to the owner or maintainer of the embankment, grade, bridge or culvert to enlarge the waterway or construct a new waterway through the embankment, grade, bridge or culvert, as the facts warrant. The period of time that the embankment, grade, bridge or culvert has been in existence is no defense to a proceeding under this section.

88.89(5) (5) Any person who fails to comply with an order issued under this section is liable to the injured party for all damages caused by the failure.

88.89 History History: Sup. Ct. Order, 67 Wis. 2d 585, 774 (1975); 1977 c. 449; 1993 a. 456; 1995 a. 225.



88.90 Removal of obstructions from natural watercourses.

88.90  Removal of obstructions from natural watercourses.

88.90(1)(1) Whenever any natural watercourse becomes obstructed so that the natural flow of water along the same is retarded by the negligent action of the owner, occupant or person in charge of the land on which the obstruction is located, the owner or occupant of any lands damaged by such obstruction may request the removal thereof by giving notice in writing to such owner, occupant or person in charge of the land on which the obstruction is located.

88.90(2) (2) If the obstruction is not removed within 6 days after receipt of such notice and if the obstruction is located in a village or town, the owner or occupant of the damaged lands may make complaint to the village or town board, filing at the same time a copy of the notice. The village trustees or town supervisors, after viewing the watercourse and upon being satisfied that the complaint is just, shall make recommendations in writing to the owner or occupant of the lands where the obstruction is located, for the removal of such obstruction. If such recommendations are not followed within a reasonable time, the village or town board shall order the obstruction removed. The cost of view and of removal shall be charged and assessed against the lands from which the obstruction was removed and shall be collected as other special assessments are collected.

88.90(3) (3) Whenever any natural watercourse becomes obstructed through natural causes, the owner or occupant of any lands damaged by the effect which the obstruction has upon the flow of the water may go upon the land where the obstruction is located and remove it at that person's own expense. Such person is not guilty of trespass for entry upon the land but is liable for damage caused to crops or structures. The rights and privileges conferred by this subsection also extend to the agents or employees of the person causing the obstruction to be removed.

88.90(4) (4) This section does not in any manner limit the scope of s. 88.87.

88.90 History History: 1991 a. 316; 1995 a. 315.

88.90 Annotation Before proceeding under sub. (3), a permit to remove materials from the bed of a navigable waterway under s. 30.20 is required. State v. Dwyer, 91 Wis. 2d 440, 283 N.W.2d 448 (Ct. App. 1979).

88.90 Annotation If a municipality charges and assesses costs authorized under this section, it may collect them in the same manner it collects special assessments under s. 66.0703. However, if the municipality charges and assesses those costs under the authority granted under this section, it need not comply with the requirements for special assessments contained in s. 66.0703. Neither the cost of viewing and removal under sub. (2) and the cost of service to the property under s. 66.0703 includes the cost of legal services incurred by the municipality in defending against challenges to the removal of materials from a ditch. Robinson v. Town of Bristol, 2003 WI App 97, 264 Wis. 2d 318, 667 N.W.2d 14, 02-1247.



88.91 Penalty for placing obstruction in ditches.

88.91  Penalty for placing obstruction in ditches.

88.91(1)(1) Except as authorized by s. 88.93, no person shall place any kind of obstruction to the free flow of water, including any soil willfully deposited, in any drainage ditch, constructed under any drainage law of this state or lawfully constructed by any other person, without first obtaining the written consent of the drainage board or other person or authority in charge of such ditch.

88.91(2) (2) Any person violating this section may be fined not more than $100 and in addition is liable to the drainage district and to all persons whose ditches or lands are injured by such obstruction for all damages caused by the obstruction.

88.91 History History: 1975 c. 108.



88.92 Private drains not to be connected with district drains.

88.92  Private drains not to be connected with district drains.

88.92(1)(1) Except as provided in s. 88.93 no person may connect any drain with a district drain, extend any drain that connects with a district drain or remove any spoil bank except under written plans and specifications approved by the drainage board and under any conditions imposed by the drainage board. The drainage board may issue an order directing the removal or modification of a drain connected or extended in violation of this section or issue an order directing the restoration of any spoil bank removed in violation of this section, including violations that occurred before May 13, 1994.

88.92(2) (2)

88.92(2)(a)(a) In this subsection, "damages" includes the payments that the drainage district would have received during the time that the illegal connection or extension existed if the territory drained by the illegal connection or extension had been annexed to the district and an assessment for connection of the drain under s. 88.405 had been levied.

88.92(2)(b) (b) Any person who violates sub. (1) is liable to the district for all damages caused by the violation.

88.92(3) (3) The board shall preserve a copy of any plans and specifications approved under sub. (1).

88.92 History History: 1993 a. 456.



88.93 Right to take water from drainage ditch.

88.93  Right to take water from drainage ditch. Any owner of lands which are located in or which adjoin a drainage district and which border on a drainage ditch may take water from such ditch for use in flooding lands for cranberry culture or for irrigation, if such water is taken from the ditch in such a manner as not to injure the ditch and the taking thereof does not materially defeat the purposes of such drainage and, in case the water is to be used for irrigation, the permit required under s. 30.18 (2) (a) 2. has been obtained.

88.93 History History: 1985 a. 60.



88.94 Drains for individual landowners.

88.94  Drains for individual landowners.

88.94(1) (1) Whenever any owner of agricultural lands desires to install drainage upon not more than 80 acres of such land, the owner may present a petition to the drainage board or, if there is no drainage board in the county, to the town supervisors of the town in which such land is located. Such petition shall set forth that:

88.94(1)(a) (a) The petitioner desires to install drainage upon agricultural lands owned by the petitioner;

88.94(1)(b) (b) Because of the contour of the land there is no suitable outlet on lands owned by the petitioner;

88.94(1)(c) (c) The proposed drain will promote the general welfare and health of the community;

88.94(1)(d) (d) It is impractical for the petitioner to drain the land without crossing the lands of others; and

88.94(1)(e) (e) It is desired that a drain be laid out to a suitable natural outlet, specifying the course of the drain and location of the proposed outlet and ownership of lands through which such proposed drain would be laid.

88.94(2) (2) After receiving the petition the drainage board or supervisors of the town shall promptly fix the time and place of a hearing on the petition and shall give notice of the hearing under s. 88.05 (2) (b) to the owners and occupants of all lands through or along which the drain may pass and to the persons specified in s. 88.05 (4) (a).

88.94(3) (3) At the time and place fixed for hearing, the drainage board or town supervisors shall meet and hear all interested persons wishing to appear for or against the petition. If the board or supervisors decide that the facts set out in the application are true, that a drain is necessary and that the benefits will exceed the cost of construction, they shall by order lay out a drain through which applicant's lands may be drained as a public drain. Otherwise, they shall deny the application. An order laying out a drain shall specify the benefits and damages to lands of others through which such drain will be laid out and shall provide that the drain may not be constructed until the excess of damages over benefits, if any, has been paid to the landowners entitled thereto. The order also shall contain a description of the location of the drain and specifications therefor. Lands of others shall not be assessed for costs even though benefited by the drain.

88.94(4) (4) Within 10 days after the making of an order laying out a drain, the board or supervisors shall cause a copy of the order to be sent by registered mail to each owner through whose lands the drain will pass, but failure to mail the copy within 10 days does not render the order void. Such order is final unless appealed from to the circuit court within 30 days after the mailing of the copy thereof as provided in this subsection.

88.94(5) (5) Within 30 days after the time for appeal from the order has expired or after the order is confirmed on appeal, the board or supervisors shall cause a copy of the order to be recorded with the register of deeds of the county in which the lands are located. Thereupon, the drain becomes a public drain and the applicant may proceed with construction after having paid any excess of damages over benefits as specified in the order.

88.94(6) (6) This section does not authorize entry upon lands of another without the consent of the owner thereof during any time when there is any growing crop on such land, and no order issued under this section is effective to authorize such entry.

88.94(7) (7) This section does not apply to the installation or construction of a drain across the right-of-way of any railroad company, proceedings for which shall be as provided in s. 88.88.

88.94(8) (8) Expenses incurred by the drainage board under this section shall be paid by the petitioner.

88.94 History History: 1991 a. 316; 1993 a. 301, 456, 490.






90. Fences.

90.01 Fence viewers.

90.01  Fence viewers. The supervisors in their respective towns, the alderpersons of cities in their respective aldermanic districts, and the trustees of villages in their respective villages shall be fence viewers.

90.01 History History: 1971 c. 304 s. 29 (1); 1993 a. 184.

90.01 Annotation Town supervisors are not authorized by this chapter to settle boundary disputes. 70 Atty. Gen. 187.



90.02 Legal fences; space between ground and bottom.

90.02  Legal fences; space between ground and bottom.

90.02(1)(1) In this section, "high tensile wire" means wire with a tensile strength of 1,235 to 1,450 mega pascals or 179,000 to 210,000 pounds per square inch.

90.02(1m) (1m) The following and none other are legal and sufficient fences:

90.02(1m)(a) (a) A fence of strong woven wire not less than 26 inches wide with 3 barbed wires or 3 high tensile wires above.

90.02(1m)(b) (b) A fence of strong woven wire not less than 30 inches wide with 2 barbed wires or 2 high tensile wires above.

90.02(1m)(c) (c) A fence of strong woven wire not less than 46 inches wide with one barbed wire or one high tensile wire above.

90.02(1m)(d) (d) A fence of strong woven wire not less than 50 inches wide.

90.02(1m)(e) (e) A fence of boards firmly fastened to posts well set, not more than 8 feet apart, the space between the boards to the height of 30 inches to be not more than 6 inches and at no point to be more than 10 inches.

90.02(1m)(f) (f) A fence of 2 boards with 3 barbed wires or 3 high tensile wires above, firmly fastened to sufficient posts well set not more than 8 feet apart, the space between the boards to be not more than 6 inches.

90.02(1m)(g) (g) A fence of 3 or more wires not less than No. 12, with pickets not less than 4 feet long properly woven in or fastened thereto, and set not more than 6 inches apart.

90.02(1m)(h) (h) All fences consisting of rails, boards, wires or walls, or any combination thereof, and all brooks, rivers, ponds, creeks, ditches, or hedges, which shall, in the judgment of the fence viewers, be equivalent to either of the fences before mentioned.

90.02(1m)(i) (i) The following minimum requirements shall constitute a standard electric fence and shall be a legal fence when agreed to in writing by the adjoining property owners. Such a fence shall consist of 2 strands of strong, tightly stretched wire, charged by a standard approved electric or battery fencer, and the top wire not over 36 inches and not less than 34 inches from the ground, measured at the post, and firmly fastened with insulators to sufficient post, firmly set, and not over 2 rods apart.

90.02(1m)(j) (j) A fence not less than 48 inches high of 4 or more barbed wires or high tensile wires spaced evenly on a steel post of any diameter or on a wood post at least 3 inches in diameter. Existing fences of a lesser standard are legal until they are rebuilt, repaired or replaced.

90.02(2) (2) The strands of woven wire shall not be smaller than No. 12 wire and the cross wires shall not be smaller than No. 16 wire; the strands shall not be more than 8 inches apart, and the cross wires not more than 12 inches apart. All wires must be tightly stretched and securely fastened to sufficient posts firmly set not more than 16 feet apart, except as provided in sub. (1m) (f) or (i) and except that the posts may be set not more than 20 feet apart if the wire is high tensile wire. The space between barbed wires or high tensile wires shall not exceed 8 inches; and the space between the top board or upper edge of woven wire and the bottom barbed wire or high tensile wire shall not exceed 6 inches.

90.02(3) (3) Fences shall not be less than 50 inches high, and the bottom of the fence shall be not more than 4 inches from the ground, measurements to be made at the posts.

90.02 History History: 1995 a. 41, 225, 417.



90.03 Partition fences; when required.

90.03  Partition fences; when required. The respective occupants of adjoining lands used and occupied for farming or grazing purposes, and the respective owners of adjoining lands when the lands of one of such owners is used and occupied for farming or grazing purposes, shall keep and maintain partition fences between their own and the adjoining premises in equal shares so long as either party continues to so occupy the lands, except that the occupants of the lands may agree to the use of markers instead of fences, and such fences shall be kept in good repair throughout the year unless the occupants of the lands on both sides otherwise mutually agree.

90.03 History History: 1995 a. 41.



90.035 Public fences.

90.035  Public fences. Where the 2 parties, one of whom is the state or a subdivision thereof, agree that a fence is reasonably necessary, the duty to erect and maintain partition fences shall apply equally to the state, as provided in s. 90.03, and its subdivisions as occupants of lands whenever such lands are bounded by privately owned agricultural or grazing lands.



90.04 Effect of fences on action for trespass by animals.

90.04  Effect of fences on action for trespass by animals. Owners of lands who do not maintain and keep in repair lawful partition fences may not recover any damages for trespasses by the animals of owners of any adjoining lands with whom partition fences might have been maintained if such lands had been enclosed; but the construction of such a fence does not relieve the owner of swine, horses, sheep or goats from liability for any damage they commit upon the enclosed premises of an adjoining owner.

90.04 History History: 1995 a. 148.



90.05 How partition made.

90.05  How partition made.

90.05(1)(1)

90.05(1)(a) (a) Every partition of a fence or of the line upon which partition fences are to be built between owners of adjoining lands, after being recorded in the town clerk's office, obligates the owners, their heirs and assigns to build and maintain the fence in accordance with the partition, if any of the following conditions is met:

90.05(1)(a)1. 1. The partition is made by the owners of the adjoining lands and is in writing, signed and sealed by the owners and witnessed by 2 witnesses.

90.05(1)(a)2. 2. The partition is made by fence viewers in the manner provided under this chapter and is in writing under their hands.

90.05(1)(b) (b) A partition made in accordance with par. (a) shall remain in effect so long as the adjoining land on each side respectively remains in the same ownership, and after a severance of ownership until a new partition of the fence is made.

90.05(1)(c) (c) An owner, or the owner's heirs or assigns, are not obligated to build or maintain any part of a partition fence during any time when none of the adjoining lands is occupied for farming or grazing.

90.05(2) (2) If a fence is constructed by a subdivider under a town ordinance adopted under s. 60.23 (19) and the land adjoining the subdivision is not subdivided, the partition under sub. (1) shall require that an undivided one-half of the fence be maintained by the owner of the adjoining land not subdivided and one-half of the fence divided into equal shares be maintained by all of the owners of the adjoining subdivided land.

90.05 History History: 1977 c. 229; 1983 a. 532 s. 36; 1991 a. 316; 1997 a. 253.



90.06 Relocation of fence.

90.06  Relocation of fence.

90.06(1)(1) When any owner or occupant of land builds a fence before a boundary line has been located between that land and any adjoining land and the location of the boundary line establishes that the fence is located on the adjoining land, the person who built the fence or that person's grantee, devisee or heirs shall be the owner of the fence. The owner of the fence shall relocate the fence to the boundary line within 30 days after service of written notice of the location of the fence upon the owner of the fence by the owner or occupant of the land upon which the fence is located.

90.06(2) (2) The notice under sub. (1) shall be served personally on the fence owner or by leaving a copy of the notice at the fence owner's usual place of abode with some member of the fence owner's family who is of suitable age and discretion. If the notice is left with a family member, the family member shall be informed of the contents of the notice.

90.06(3) (3) If the relocation of the fence is not made within 30 days after service of the notice under sub. (2), the party who served or caused the notice to be served may relocate the fence to the boundary line and recover the expense of doing so from the fence owner. However, no fence that is subject to relocation under this section shall be relocated by the party giving the notice during a time when annual crops will be damaged unless the owners or occupants of the adjoining lands mutually agree.

90.06 History History: 1991 a. 316; 1997 a. 253.



90.07 Division of partition fence.

90.07  Division of partition fence.

90.07(1) (1) A division of a partition fence, or the line upon which a partition fence between adjoining lands shall be built, may be made by fence viewers in the following cases:

90.07(1)(a) (a) When a division of a partition fence, or the line upon which a partition fence between adjoining lands shall be built, shall not have been made in the manner prescribed by s. 90.05, either of the owners of adjoining lands may have the line between that person's land and the adjoining land of any other person divided, and the portion upon which the respective owners shall erect their share of the partition fence assigned, regardless of whether that person's land be enclosed or not and regardless of whether such adjoining land be enclosed or not.

90.07(1)(b) (b) When any lands belonging to different persons in severalty shall have been occupied in common or without a partition fence between them and one of the occupants shall be desirous to occupy that occupant's part in severalty, and the other shall refuse or neglect, on demand, to divide with the desiring occupant the line where the fence ought to be built or to build a sufficient fence on the part of the line belonging to the other occupant, when divided, the occupant desiring it may have the same divided and the share of each assigned.

90.07(1)(c) (c) When any controversy shall arise about the right of the respective occupants in partition fences or their obligation to maintain the same, either party may have the line divided and the share of each assigned.

90.07(2) (2) In either such case application may be made to 2 or more fence viewers of the town where the lands lie or to 2 or more fence viewers of 2 towns, if the lands lie in 2 towns, who, after 8 days' notice in writing to each party to be served as a summons is in a civil action in a court of record or by registered mail with return receipt requested in the case of a party who does not reside in this state, shall, in writing, divide the partition fence or line and assign to each owner or occupant that party's share thereof; and in each of said cases they shall also therein direct the time within which each party shall build or repair, as may be proper, that party's share of the fence, having regard to the season of the year, and shall file such decision in the town clerk's office, who shall record the same. If either party refuses or neglects to build or repair within the time so assigned that party's part of the fence the other may, after having completed his or her own part, build or repair such part and recover the expense thereof as provided in s. 90.11.

90.07(3) (3) Whenever practicable, in determining the division of a new line fence, when facing a farm, going around the farm to the right, the first one-half of the line fence belongs to the farm faced.

90.07 History History: 1991 a. 316.



90.08 Partition of fences in water.

90.08  Partition of fences in water. Where a partition fence running into the water is necessary to be made the same shall be done in equal shares unless otherwise agreed by the parties, and in case either party shall refuse or neglect to make or maintain the share belonging to that party similar proceedings shall be had as in case of other fences and with the like effect.

90.08 History History: 1991 a. 316.



90.09 Partition when land bounded by water.

90.09  Partition when land bounded by water.

90.09(1) (1) When the boundary line between enclosed lands owned by different persons is a river, brook, pond or creek, which of itself is not a sufficient fence, and it is impracticable, without unreasonable expense, for a partition fence to be built on the true boundary line, and either owner or occupant refuses to join in making a partition fence on either side of the river, brook, pond or creek, or they disagree respecting making a partition fence, either party may apply to 2 or more fence viewers of the town, who, after giving notice as provided in s. 90.07, shall proceed to view the river, brook, pond or creek.

90.09(2) (2) If the fence viewers determine that the river, brook, pond or creek is not a sufficient fence and that it is impracticable, without unreasonable expense, to build a fence on the true boundary line, the fence viewers shall, in writing under their hands, determine how or on which side of the river, brook, pond or creek the fence shall be built or whether the fence shall be built partly on one side and partly on the other side. The fence viewers shall assign to each owner or occupant that owner's or occupant's share of the fence and the time within which the respective parties shall build the fence. The fence viewers shall file their determination in the office of the town clerk, who shall record the determination.

90.09(3) (3) If either party refuses or neglects to build that party's part of the fence within the time assigned by the fence viewers, the other party may, after having completed his or her own part, build the other party's part and recover the expense of building the other party's part of the fence as provided under s. 90.11.

90.09(4) (4) If the fence viewers determine that it is impracticable, either from the formation of the banks of the river, brook, pond or creek or for any other reason, to maintain any fence along or near the boundary line, they shall give written notice to the parties of that determination.

90.09 History History: 1991 a. 316; 1997 a. 253.



90.10 Compulsory repair of fence.

90.10  Compulsory repair of fence. If any person neglects to repair or rebuild any partition fence that by law that person is required to maintain, the aggrieved party may complain to 2 or more fence viewers of the town, who, after giving notice as provided in s. 90.07, shall examine the fence. If the fence viewers determine that the fence is insufficient, they shall inform the delinquent party of the insufficiency and direct the delinquent party to repair or rebuild the fence within a time that the fence viewers determine is reasonable. If the fence is not repaired or rebuilt within the time fixed by the fence viewers, the complainant may repair or rebuild the fence and recover the expense of repairing or rebuilding the fence as provided under s. 90.11.

90.10 History History: 1991 a. 316; 1997 a. 253.



90.11 Cost of repairs.

90.11  Cost of repairs.

90.11(1)(1)

90.11(1)(a) (a) Whenever any owner or occupant of land has built, repaired or rebuilt any fence, pursuant to the provisions of this chapter, that the adjoining owner or occupant has been lawfully directed by fence viewers to build, repair or rebuild but has failed to do within the time prescribed, the owner or occupant who built, repaired or rebuilt the fence may complain to any 2 or more fence viewers of the town.

90.11(1)(b) (b) The fence viewers complained to under par. (a) shall, after having given notice to the defaulting adjoining owner or occupant as provided in s. 90.07, examine the fence and ascertain the expense of building, repairing or rebuilding the fence. If the fence viewers adjudge the fence sufficient they shall give to the complaining party a certificate under their hands of their decision and of the amount of the expense of building, repairing or rebuilding the fence and of the fees of the fence viewers.

90.11(1)(c) (c) Upon receipt of the fence viewers' certificate, the complaining party may demand the amount of the expense determined by the fence viewers, together with the fence viewers' fees, from the defaulting, adjoining owner or occupant. If the adjoining owner or occupant fails to pay the expenses and fees for one month after the complaining party has demanded payment, the amount of expenses and fees together with interest at the rate of 1% per month shall constitute a special charge and lien against the adjoining owner's or occupant's lands and may be recovered in the manner provided in sub. (2).

90.11(2) (2)

90.11(2)(a)(a) The complaining party may file the certificate executed and delivered to him or her under sub. (1) (b) with the clerk of the town in which the lands charged with the expense and fees set forth in the certificate are located. Upon the filing of the certificate, the town clerk shall issue a warrant for the amount of the listed expenses and fees upon the town treasurer payable to the person to whom the certificate was executed and delivered.

90.11(2)(b) (b) The amount paid by the town treasurer under par. (a) together with interest at the rate of 1% per month shall be included by the town clerk in the next tax roll as a special charge against the lands charged with the expense and fees. The special charge shall be collected by the town treasurer with the other taxes in the town. Any special charge under this paragraph remaining unpaid shall be added to the list of delinquent taxes returned to the county treasurer. The county treasurer shall collect the delinquent special charge or sell the land as for delinquent taxes. All proceedings in relation to the sale of land for a delinquent special charge shall be the same in all respects as in the case of land sold for other delinquent taxes. Every county treasurer who shall collect or receive any moneys on account of delinquent charges under this subsection shall pay the moneys received to the treasurer of the proper town.

90.11 History History: 1991 a. 316; 1997 a. 253.

90.11 Annotation The remedy in this section is the exclusive remedy available for the recovery of costs of repairing a fence that an adjoining owner or occupant had been lawfully directed by fence viewers to build or repair. The fence viewers' determination of recoverable expenses is subject to common law certiorari review. Tomaszewski v. Giera, 2003 WI App 65, 260 Wis. 2d 569, 659 N.W.2d 882, 02-2409.



90.12 Apportionment of cost of fence.

90.12  Apportionment of cost of fence. When, in any controversy that may arise between occupants of adjoining lands as to their respective rights in any partition fence, it shall appear to the fence viewers that either of the occupants had, before any complaint made to them, voluntarily erected the whole fence, or more than that occupant's just share of the same, or otherwise become proprietor thereof, the other occupant shall pay for so much as may be assigned to him or her to repair or maintain; the just value thereof which the other occupant ought to pay shall be ascertained by proceeding as prescribed in s. 90.11.

90.12 History History: 1991 a. 316.



90.13 Partition fence on newly enclosed land.

90.13  Partition fence on newly enclosed land.

90.13(1)(1) When any previously unenclosed land is enclosed, the owner or occupant of the newly enclosed land shall pay for 50% of each partition fence standing upon the line between that owner's or occupant's land and the enclosure of any other owner or occupant, unless the line has been previously divided. If the line has been previously divided, the owner or occupant of the newly enclosed land shall pay the value of the fence on the part of the line previously assigned to that owner or occupant. In either case, the value of the fence at the time shall be ascertained on the application of either adjoining owner or occupant as provided in s. 90.11, if the parties do not agree.

90.13(2) (2) If the responsible owner or occupant fails to pay the value for 60 days after the value has been ascertained and demand made, the proprietor of the fence may recover the value with the fence viewers' fees and costs.

90.13 History History: 1991 a. 316; 1997 a. 253.



90.14 Fence on town line.

90.14  Fence on town line. In all cases where the line upon which a partition fence is to be made or to be divided is the boundary line between towns or partly in one town and partly in another a fence viewer shall be taken from each town; and divisions of such fences by them or by agreement of the parties shall be recorded in the office of the clerk of each town.



90.15 Fees of viewers; neglect of duty.

90.15  Fees of viewers; neglect of duty. A fence viewer is entitled to the following fees and expenses for services rendered under this chapter: daily employment, mileage, service of notice or process and folios written. The rate of pay for the fees and expenses shall be set by the viewer's city, village or town. The fees and expenses shall be paid equally by the parties to the controversy, and if any of them neglect to pay the same within 30 days after the services are performed, each fence viewer may recover from delinquent parties jointly double the amount of the fees and expenses. A fence viewer who neglects to perform his or her duties shall forfeit $5 and be liable to the injured party for damages. Fence viewers may administer oaths for purposes of this chapter.

90.15 History History: 1979 c. 221.



90.16 Record of partition.

90.16  Record of partition. Every partition of a division fence or line made by fence viewers, signed and recorded as hereinbefore provided, and the record or a certified copy thereof, shall be presumptive evidence of the regularity of all the proceedings prior to the making thereof.



90.20 Fencing of farm-raised deer that are not white-tailed deer.

90.20  Fencing of farm-raised deer that are not white-tailed deer.

90.20(1)(1)  Definitions. In this section:

90.20(1)(a) (a) "Farm-raised deer" has the meaning given in s. 95.001 (1) (ag).

90.20(1)(b) (b) "Heavily galvanized" means having a zinc coating weighing 230 grams per square meter or 0.8 ounces per square foot.

90.20(1)(c) (c) "High tensile" means having a tensile strength of 179,000 to 210,000 pounds per square inch.

90.20(1)(d) (d) "Medium tensile" means having a tensile strength of 101,000 to 123,000 pounds per square inch.

90.20(2) (2) Specifications. Unless s. 90.21 or 95.55 (1) (c) applies, any person who keeps farm-raised deer shall keep the farm-raised deer enclosed by a fence that meets all of the following requirements:

90.20(2)(a) (a) Except for animals of the genus rangifer, the fence is at least 7 feet 10 inches high and is a woven wire fence that satisfies sub. (3), is a high tensile fence that satisfies sub. (4) or, if made of other materials, is of a design and level of strength that provides equivalent retentive capacity. The top 6 inches of the fence may consist of a single strand of smooth high tensile wire.

90.20(2)(b) (b) For animals of the genus rangifer, the fence is at least 5 feet high and is a woven wire fence that satisfies sub. (3), is a high tensile fence that satisfies sub. (4) or, if made of other materials, is of a design and level of strength that provides equivalent retentive capacity.

90.20(2)(c) (c) If the fence is made with wood posts, all of the following apply:

90.20(2)(c)1. 1. The posts are at least 12 feet long.

90.20(2)(c)2. 2. The tops of the line posts are, if rectangular, at least 3.5 inches in the smallest dimension or, if round, at least 3.5 inches in diameter.

90.20(2)(c)3. 3. The tops of the corner and gate posts are, if rectangular, at least 5.5 inches in the smallest dimension or, if round, at least 5.5 inches in diameter.

90.20(2)(c)4. 4. The wires are held securely to the posts, allowing for free movement of the horizontal line wires, using 9-gauge staples of at least 1.5 inch size.

90.20(2)(d) (d) If the fence is made with steel or iron posts, the posts are at least 11 feet long or, if the posts are of the type known as T post, the posts are at least 10 feet long.

90.20(2)(e) (e) The wires are installed on the side of the fence toward the farm-raised deer except at corners.

90.20(3) (3) Woven wire fence. A woven wire fence satisfies the requirements of this subsection if all of the following apply:

90.20(3)(a) (a) The wire is 14 1/2 gauge or heavier.

90.20(3)(b) (b) If the wire is 14 1/2 gauge, the mesh is not larger than 36 square inches.

90.20(3)(c) (c) If the wire is heavier than 14 1/2 gauge, the mesh is not larger than 48 square inches.

90.20(3)(d) (d) The posts are not more than 12 feet apart.

90.20(4) (4) High tensile fence. A high tensile fence satisfies the requirements of this subsection if all of the following apply:

90.20(4)(a) (a) The horizontal line wires are not less than 2.5 millimeters in size and are heavily galvanized high tensile wire.

90.20(4)(b) (b) The vertical stay wires are not less than 2.5 millimeters in size and are heavily galvanized medium tensile wire.

90.20(4)(c) (c) The knot wire is not less than 2.24 millimeters in size and is heavily galvanized mild steel.

90.20(4)(d) (d) The distance between vertical stay wires is not more than 6 inches.

90.20(4)(e) (e) The distance between horizontal line wires is not more than 4 inches in the bottom foot of the fence, is not more than 6.5 inches in the next 2 feet of the fence and is not more than 8.5 inches in the rest of the fence.

90.20(4)(f) (f) The posts are not more than 20 feet apart.

90.20 History History: 1995 a. 79; 2001 a. 56; 2005 a. 409.



90.21 Fencing of farm-raised deer; white-tailed deer.

90.21  Fencing of farm-raised deer; white-tailed deer.

90.21(1)(1)  Definitions. In this section:

90.21(1)(a) (a) "Department" means the department of natural resources.

90.21(1)(b) (b) "Farm-raised deer" has the meaning given in s. 95.001 (1) (ag).

90.21(2) (2) Requirements.

90.21(2)(a)(a) No person may keep farm-raised deer if any of the farm-raised deer are white-tailed deer unless all of the farm-raised deer are contained in a fenced area for which the person holds a valid fence inspection certificate issued by the department under this section.

90.21(2)(b) (b) The department may not issue a fence inspection certificate under this section for a fence that is used to contain farm-raised deer that are white-tailed deer unless the fence meets the requirements established by the department by rule under sub. (6).

90.21(2)(c) (c) No person may apply for registration under s. 95.55 in order to keep farm-raised deer that are white-tailed deer without being first issued a fence inspection certificate under this section.

90.21(2)(d) (d) Notwithstanding pars. (a) and (b), a person may keep farm-raised deer and the department shall issue a fence inspection certificate under this section if the fence complies with s. 95.55 (1) (c) 2.

90.21(3) (3) Fees.

90.21(3)(a)(a) The fee for a fence inspection certificate issued under this section is $50 for a fenced area that is less than 80 acres in size and $100 for a fenced area that is 80 acres or more in size.

90.21(3)(b) (b) If a person expands a fenced area that is less than 80 acres in size during the period that the fence inspection certificate issued under this section is valid so that the fenced area is 80 acres or more in size, the person shall apply for a new fence inspection certificate and pay an additional fee of $50.

90.21(3)(c) (c) A fence inspection certificate issued under par. (a) or (b) shall be valid from the date of issuance until the 10th December 31 following the date of issuance.

90.21(4) (4) New operations; driving out of wild deer. A person who is starting an operation to keep farm-raised deer that are white-tailed deer and who is applying for a fence inspection certificate under this section shall make a reasonable effort to drive any wild white-tailed deer from the area to be fenced before the area is completely closed. No person may place any baiting material in attempt to attract white-tailed deer to remain in the fenced area. If the department issues a certificate under this section, the department shall determine whether any white-tailed deer remaining in the area after the area is completely closed will be killed or will be sold to the holder of the certificate. If the white-tailed deer are to be killed, the department shall determine how the deer will be killed. If the white-tailed deer are to be sold, the holder of the certificate shall pay the department the fair market value for each deer.

90.21(5) (5) Existing operations. A person who holds a license under s. 29.871, 1999 stats., on January 1, 2003, may continue to keep white-tailed deer, and the department shall automatically issue the person a fence inspection certificate under this section that will be valid during the period beginning on January 1, 2003, and ending on the 30th day after the effective date of the rules promulgated under sub. (6).

90.21(6) (6) Rules. The department shall promulgate rules to establish requirements for fences for which fence inspection certificates are issued under this section. If the rules include provisions authorizing the placement of fences in navigable bodies of water, s. 30.12 does not apply to fences placed in compliance with these rules.

90.21(7) (7) Enforcement authority. If a fence fails to comply with the requirements established by rule under sub. (6), the department may issue an order directing the person who is required to maintain the fence to bring the fence into compliance within 10 days after the issuance of the order. If the person fails to comply with the order within 10 days of its issuance, the department may revoke the applicable fence inspection certificate.

90.21(8) (8) Penalties.

90.21(8)(a)(a) Any person who violates this section, or a rule promulgated under this section, shall be subject to a forfeiture of not more than $200.

90.21(8)(b) (b) In addition to or in lieu of the forfeiture specified in par. (a), a court may suspend a fence inspection certificate issued under this section, a registration issued under s. 95.55 that authorizes the defendant to keep farm-raised deer, or both, for a period of up to 3 years.

90.21(8)(c) (c) The department may revoke any fence inspection certificate issued under this section to which any of the following applies:

90.21(8)(c)1. 1. The holder fails to comply with an order issued under sub. (7).

90.21(8)(c)2. 2. The department determines that the certificate was fraudulently procured, or erroneously issued.

90.21 History History: 2001 a. 56, 105; 2005 a. 409.






91. Farmland preservation.

91.01 Definitions.

91.01  Definitions. In this chapter:

91.01(1) (1) "Accessory use" means any of the following land uses on a farm:

91.01(1)(a) (a) A building, structure, or improvement that is an integral part of, or is incidental to, an agricultural use.

91.01(1)(b) (b) An activity or business operation that is an integral part of, or incidental to, an agricultural use.

91.01(1)(c) (c) A farm residence.

91.01(1)(d) (d) A business, activity, or enterprise, whether or not associated with an agricultural use, that is conducted by the owner or operator of a farm, that requires no buildings, structures, or improvements other than those described in par. (a) or (c), that employs no more than 4 full-time employees annually, and that does not impair or limit the current or future agricultural use of the farm or of other protected farmland.

91.01(1)(e) (e) Any other use that the department, by rule, identifies as an accessory use.

91.01(1m) (1m) "Agricultural enterprise area" means an area designated in accordance with s. 91.84.

91.01(2) (2) "Agricultural use" means any of the following:

91.01(2)(a) (a) Any of the following activities conducted for the purpose of producing an income or livelihood:

91.01(2)(a)1. 1. Crop or forage production.

91.01(2)(a)2. 2. Keeping livestock.

91.01(2)(a)3. 3. Beekeeping.

91.01(2)(a)4. 4. Nursery, sod, or Christmas tree production.

91.01(2)(a)4m. 4m. Floriculture.

91.01(2)(a)5. 5. Aquaculture.

91.01(2)(a)6. 6. Fur farming.

91.01(2)(a)7. 7. Forest management.

91.01(2)(a)8. 8. Enrolling land in a federal agricultural commodity payment program or a federal or state agricultural land conservation payment program.

91.01(2)(b) (b) Any other use that the department, by rule, identifies as an agricultural use.

91.01(3) (3) "Agriculture-related use" means any of the following:

91.01(3)(a) (a) An agricultural equipment dealership, facility providing agricultural supplies, facility for storing or processing agricultural products, or facility for processing agricultural wastes.

91.01(3)(b) (b) Any other use that the department, by rule, identifies as an agriculture-related use.

91.01(5) (5) "Base farm tract" means one of the following:

91.01(5)(a) (a) All land, whether one parcel or 2 or more contiguous parcels, that is in a farmland preservation zoning district and that is part of a single farm on the date that the department under s. 91.36 (1) first certifies the farmland preservation zoning ordinance covering the land or on an earlier date specified in the farmland preservation zoning ordinance, regardless of any subsequent changes in the size of the farm.

91.01(5)(b) (b) Any other tract that the department by rule defines as a base farm tract.

91.01(6) (6) "Certified farmland preservation plan" means a farmland preservation plan that is certified as determined under s. 91.12.

91.01(7) (7) "Certified farmland preservation zoning ordinance" means a zoning ordinance that is certified as determined under s. 91.32.

91.01(8) (8) "Chief elected official" means the mayor of a city or, if the city is organized under subch. I of ch. 64, the president of the council of that city, the village president of a village, the town board chairperson of a town, or the county executive of a county, or, if the county does not have a county executive, the chairperson of the county board of supervisors.

91.01(9) (9) "Comprehensive plan" has the meaning given in s. 66.1001 (1) (a).

91.01(10) (10) "Conditional use" means a use allowed under a conditional use permit, special exception, or other special zoning permission issued by a political subdivision.

91.01(11) (11) "County land conservation committee" means a committee created under s. 92.06 (1).

91.01(12) (12) "Department" means the department of agriculture, trade and consumer protection.

91.01(13) (13) "Farm" means all land under common ownership that is primarily devoted to agricultural use.

91.01(14) (14) "Farm acreage" means size of a farm in acres.

91.01(15) (15) "Farmland preservation agreement" means any of the following agreements between an owner of land and the department under which the owner agrees to restrict the use of land in return for tax credits:

91.01(15)(a) (a) A farmland preservation agreement or transition area agreement entered into under s. 91.13, 2007 stats., or s. 91.14, 2007 stats.

91.01(15)(b) (b) An agreement entered into under s. 91.60 (1).

91.01(16) (16) "Farmland preservation area" means an area that is planned primarily for agricultural use or agriculture-related use, or both, and that is one of the following:

91.01(16)(a) (a) Identified as an agricultural preservation area or transition area in a farmland preservation plan described in s. 91.12 (1).

91.01(16)(b) (b) Identified under s. 91.10 (1) (d) in a farmland preservation plan described in s. 91.12 (2).

91.01(17) (17) "Farmland preservation plan" means a plan for the preservation of farmland in a county, including an agricultural preservation plan under subch. IV of ch. 91, 2007 stats.

91.01(18) (18) "Farmland preservation zoning district" means any of the following:

91.01(18)(a) (a) An area zoned for exclusive agricultural use under an ordinance described in s. 91.32 (1).

91.01(18)(b) (b) A farmland preservation zoning district designated under s. 91.38 (1) (c) in an ordinance described in s. 91.32 (2).

91.01(19) (19) "Farm residence" means any of the following structures that is located on a farm:

91.01(19)(a) (a) A single-family or duplex residence that is the only residential structure on the farm or is occupied by any of the following:

91.01(19)(a)1. 1. An owner or operator of the farm.

91.01(19)(a)2. 2. A parent or child of an owner or operator of the farm.

91.01(19)(a)3. 3. An individual who earns more than 50 percent of his or her gross income from the farm.

91.01(19)(b) (b) A migrant labor camp that is certified under s. 103.92.

91.01(20) (20) "Gross farm revenues" has the meaning given in s. 71.613 (1) (g).

91.01(20m) (20m) "Livestock" means bovine animals, equine animals, goats, poultry, sheep, swine, farm-raised deer, farm-raised game birds, camelids, ratites, and farm-raised fish.

91.01(21) (21) "Nonfarm residence" means a single-family or multi-family residence other than a farm residence.

91.01(22) (22) "Nonfarm residential acreage" means the total number of acres of all parcels on which nonfarm residences are located.

91.01(22m) (22m) "Overlay district" means a zoning district that is superimposed on one or more other zoning districts and imposes additional restrictions on the underlying districts.

91.01(23) (23) "Owner" means a person who has an ownership interest in land.

91.01(23m) (23m) "Permitted use" means a use that is allowed without a conditional use permit, special exception, or other special zoning permission.

91.01(24) (24) "Political subdivision" means a city, village, town, or county.

91.01(25) (25) "Prime farmland" means any of the following:

91.01(25)(a) (a) An area with a class I or class II land capability classification as identified by the natural resources conservation service of the federal department of agriculture.

91.01(25)(b) (b) Land, other than land described in par. (a), that is identified as prime farmland in a certified farmland preservation plan.

91.01(26) (26) "Prior nonconforming use" means a land use that does not conform with a farmland preservation zoning ordinance, but that existed lawfully before the farmland preservation zoning ordinance was enacted.

91.01(27) (27) "Protected farmland" means land that is located in a farmland preservation zoning district, is covered by a farmland preservation agreement, or is otherwise legally protected from nonagricultural development.

91.01(28) (28) "Taxable year" has the meaning given in s. 71.01 (12).

91.01 History History: 2009 a. 28.

91.01 Annotation Wisconsin's Working Lands: Securing Our Future. Matson. Wis. Law. Dec. 2009.



91.02 Rule making.

91.02  Rule making.

91.02(1)(1) The department shall promulgate rules that set forth technical specifications for farmland preservation zoning maps under s. 91.38 (1) (d).

91.02(2) (2) The department may promulgate rules for the administration of this chapter, including rules that do any of the following:

91.02(2)(a) (a) Identify accessory uses under s. 91.01 (1) (e).

91.02(2)(b) (b) Identify agricultural uses under s. 91.01 (2) (b).

91.02(2)(c) (c) Identify agriculture-related uses under s. 91.01 (3) (b).

91.02(2)(d) (d) Identify base farm tracts under s. 91.01 (5) (b).

91.02(2)(e) (e) Specify requirements for certification under s. 91.18 (1) (b).

91.02(2)(f) (f) Require information in an application for certification of a farmland preservation plan or amendment under s. 91.20 (4).

91.02(2)(g) (g) Specify types of ordinance amendments for which certification is required under s. 91.36 (8) (b) 3.

91.02(2)(h) (h) Specify exceptions to the requirement that land in a farmland preservation zoning district be included in a farmland preservation area under s. 91.38 (1) (g).

91.02(2)(i) (i) Specify requirements for certification of a farmland preservation zoning ordinance under s. 91.38 (1) (i).

91.02(2)(j) (j) Require information in an application for certification of a farmland preservation zoning ordinance or amendment under s. 91.40 (5).

91.02(2)(k) (k) Authorize additional uses in a farmland preservation zoning district under s. 91.42 (4).

91.02(2)(L) (L) Authorize additional uses as permitted uses in a farmland preservation zoning district under s. 91.44 (1) (g).

91.02(2)(m) (m) Authorize additional uses as conditional uses in a farmland preservation zoning district under s. 91.46 (1) (j).

91.02(2)(p) (p) Require information in an application for a farmland preservation agreement under s. 91.64 (2) (h).

91.02(2)(r) (r) Prescribe procedures for compliance monitoring under s. 91.82 (3).

91.02 History History: 2009 a. 28; 2011 a. 253.



91.03 Intergovernmental cooperation.

91.03  Intergovernmental cooperation. State agencies shall cooperate with the department in the administration of this chapter and in other matters related to the preservation of farmland in this state. State agencies shall, to the extent feasible, cooperate in sharing and standardizing relevant information, identifying and mapping significant agricultural resources, and planning and evaluating the impact of state actions on agriculture.

91.03 History History: 2009 a. 28.



91.04 Department to report.

91.04  Department to report. At least once every 2 years, beginning not later than December 31, 2011, the department shall submit a farmland preservation report to the board of agriculture, trade and consumer protection and provide copies of the report to the department of revenue and the department of administration. The department shall prepare the report in cooperation with the department of revenue and shall include all of the following in the report:

91.04(1) (1) A review and analysis of farmland availability, uses, and use trends in this state, including information related to farmland conversion statewide and by county.

91.04(2) (2) A review and analysis of relevant information related to the farmland preservation program under this chapter and associated tax credit claims under subch. IX of ch. 71, including information related to all of the following:

91.04(2)(a) (a) Participation in the program by political subdivisions and landowners.

91.04(2)(b) (b) Tax credit claims by landowners, including the number of claimants, the amount of credits claimed, acreage covered by tax credit claims, the amount of credits claimed under zoning ordinances and under farmland preservation agreements, and relevant projections and trends.

91.04(2)(c) (c) The number, identity, and location of counties with certified farmland preservation plans.

91.04(2)(d) (d) Trends and developments related to certification of farmland preservation plans.

91.04(2)(e) (e) The number, identity, and location of political subdivisions with certified farmland preservation zoning ordinances.

91.04(2)(f) (f) Trends and developments related to certification of farmland preservation zoning ordinances.

91.04(2)(g) (g) The number, nature, and location of agricultural enterprise areas.

91.04(2)(h) (h) The number and location of farms covered by farmland preservation agreements, including new farmland preservation agreements, and the number and location of farms for which farmland preservation agreements have expired.

91.04(2)(i) (i) Conservation compliance by landowners under s. 91.80 and compliance activities by county land conservation committees under s. 91.82.

91.04(2)(j) (j) Rezoning of land out of farmland preservation zoning districts under s. 91.48.

91.04(2)(k) (k) Program costs, cost trends, and cost projections.

91.04(2)(L) (L) Key issues related to program performance and key recommendations, if any, for enhancing the program.

91.04 History History: 2009 a. 28; 2011 a. 32.



91.10 County plan required; planning grants.

91.10  County plan required; planning grants.

91.10(1) (1) By January 1, 2016, a county shall adopt a farmland preservation plan that does all of the following:

91.10(1)(a) (a) States the county's policy related to farmland preservation and agricultural development, including the development of enterprises related to agriculture.

91.10(1)(b) (b) Identifies, describes, and documents other development trends, plans, or needs, that may affect farmland preservation and agricultural development in the county, including trends, plans, or needs related to population and economic growth, housing, transportation, utilities, communications, business development, community facilities and services, energy, waste management, municipal expansion, and environmental preservation.

91.10(1)(c) (c) Identifies, describes, and documents all of the following:

91.10(1)(c)1. 1. Agricultural uses of land in the county at the time that the farmland preservation plan is adopted, including key agricultural specialities, if any.

91.10(1)(c)2. 2. Key agricultural resources, including available land, soil, and water resources.

91.10(1)(c)3. 3. Key infrastructure for agriculture, including key processing, storage, transportation, and supply facilities.

91.10(1)(c)4. 4. Significant trends in the county related to agricultural land use, agricultural production, enterprises related to agriculture, and the conversion of agricultural lands to other uses.

91.10(1)(c)5. 5. Anticipated changes in the nature, scope, location, and focus of agricultural production, processing, supply, and distribution.

91.10(1)(c)6. 6. Goals for agricultural development in the county, including goals related to the development of enterprises related to agriculture.

91.10(1)(c)7. 7. Actions that the county will take to preserve farmland and to promote agricultural development.

91.10(1)(c)7m. 7m. Policies, goals, strategies, and proposed actions to increase housing density in areas that are not identified under par. (d).

91.10(1)(c)8. 8. Key land use issues related to preserving farmland and to promoting agricultural development and plans for addressing those issues.

91.10(1)(d) (d) Clearly identifies areas that the county plans to preserve for agricultural use and agriculture-related uses, which may include undeveloped natural resource and open space areas but may not include any area that is planned for nonagricultural development within 15 years after the date on which the plan is adopted.

91.10(1)(dm) (dm) Describes the rationale used to determine which areas to identify under par. (d).

91.10(1)(e) (e) Includes maps that clearly delineate all areas identified under par. (d), so that a reader can easily determine whether a parcel is within an identified area.

91.10(1)(f) (f) Clearly correlates the maps under par. (e) with text that describes the types of land uses planned for each area on a map.

91.10(1)(g) (g) Identifies programs and other actions that the county and local governmental units within the county may use to preserve the areas identified under par. (d).

91.10(2) (2) If the county has a comprehensive plan, the county shall include the farmland preservation plan in its comprehensive plan and shall ensure that the farmland preservation plan is consistent with the comprehensive plan. The county may incorporate information contained in other parts of the comprehensive plan into the farmland preservation plan by reference.

91.10(3) (3) To adopt a farmland preservation plan under sub. (1), a county shall follow the procedures under s. 66.1001 (4) for the adoption of a comprehensive plan.

91.10(4) (4) The department may provide information and assistance to a county in developing a farmland preservation plan under sub. (1).

91.10(5) (5) A county shall notify the department before the county holds a public hearing on a proposed farmland preservation plan under sub. (1) or on any amendment to a farmland preservation plan. The county shall include a copy of the proposed farmland preservation plan or amendment in the notice. The department may review and comment on the plan or amendment.

91.10(6) (6)

91.10(6)(a)(a) From the appropriation under s. 20.115 (7) (dm) or (tm), the department may award a planning grant to a county to provide reimbursement for up to 50 percent of the county's cost of preparing a farmland preservation plan required under sub. (1). In determining priorities for awarding grants under this subsection, the department shall consider the expiration dates for plan certification under s. 91.14.

91.10(6)(b) (b) The department shall enter into a contract with a county to which it awards a planning grant under par. (a) before the department distributes any grant funds to the county. In the contract, the department shall identify the costs that are eligible for reimbursement through the grant.

91.10(6)(c) (c) The department may distribute grant funds under this subsection only after the county shows that it has incurred costs that are eligible for reimbursement under par. (b). The department may not distribute more than 50 percent of the amount of a grant under this subsection for a farmland preservation plan before the county submits the farmland preservation plan for certification under s. 91.16.

91.10 History History: 2009 a. 28.



91.12 Certified plan.

91.12  Certified plan. The following farmland preservation plans are certified, for the purposes of this chapter and s. 71.613:

91.12(1) (1) An agricultural preservation plan that was certified under s. 91.06, 2007 stats., if the certification has not expired.

91.12(2) (2) A farmland preservation plan that was certified under s. 91.16 if the certification has not expired or been withdrawn.

91.12 History History: 2009 a. 28.



91.14 Expiration of plan certification.

91.14  Expiration of plan certification.

91.14(1) (1) Except as provided under sub. (4), the certification of a farmland preservation plan that was certified under s. 91.06, 2007 stats., expires on the date provided in the certification or, if the certification does not provide an expiration date, on the following date:

91.14(1)(a) (a) December 31, 2011, for a county with an increase in population density of more than 9 persons per square mile.

91.14(1)(b) (b) December 31, 2012, for a county with an increase in population density of more than 3.75 but not more than 9 persons per square mile.

91.14(1)(c) (c) December 31, 2013, for a county with an increase in population density of more than 1.75 but not more than 3.75 persons per square mile.

91.14(1)(d) (d) December 31, 2014, for a county with an increase in population density of more than 0.8 but not more than 1.75 persons per square mile.

91.14(1)(e) (e) December 31, 2015, for a county with an increase in population density of not more than 0.8 person per square mile.

91.14(2) (2) The certification of a farmland preservation plan that the department certifies under s. 91.16 expires on the date specified under s. 91.16 (2).

91.14(3) (3) For the purposes of sub. (1), a county's increase in population density is the number by which the county's population per square mile based on the department of administration's 2007 population estimate under s. 16.96 exceeds the county's population per square mile based on the 2000 federal census.

91.14(4) (4) The secretary of agriculture, trade and consumer protection may delay the date for the expiration of a county's farmland preservation plan for up to 2 years beyond the date under sub. (1) upon a written request from the county demonstrating to the secretary's satisfaction that a delay would allow the county to concurrently develop a farmland preservation plan and a comprehensive plan or an update to a comprehensive plan.

91.14 History History: 2009 a. 28.



91.16 Certification of plan by the department.

91.16  Certification of plan by the department.

91.16(1) (1)  General. The department may certify a farmland preservation plan or an amendment to a farmland preservation plan as provided in this section.

91.16(2) (2) Certification period.

91.16(2)(a)(a) The department may certify a farmland preservation plan for a period that does not exceed 10 years. The department shall specify the expiration date of the certification of the farmland preservation plan in the certification.

91.16(2)(b) (b) The certification of an amendment to a certified farmland preservation plan expires on the date that the certification of the farmland preservation plan expires, except that the department may treat a comprehensive revision of a certified farmland preservation plan as a new farmland preservation plan and shall specify an expiration date for the certification of the revised farmland preservation plan as provided in par. (a).

91.16(3) (3) Scope of department review.

91.16(3)(a)(a) The department may certify a county's farmland preservation plan or an amendment to the farmland preservation plan based on the county's certification under s. 91.20 (3), without conducting any additional review or audit.

91.16(3)(b) (b) The department may do any of the following before it certifies a county's farmland preservation plan or amendment:

91.16(3)(b)1. 1. Review the farmland preservation plan or amendment for compliance with s. 91.18.

91.16(3)(b)2. 2. Review and independently verify the application for certification, including the statement under s. 91.20 (3).

91.16(4) (4) Denial of certification. The department shall deny a county's application for certification of a farmland preservation plan or amendment if the department finds any of the following:

91.16(4)(a) (a) That the farmland preservation plan or amendment does not comply with the requirements in s. 91.18.

91.16(4)(b) (b) That the application for certification does not comply with s. 91.20.

91.16(5) (5) Written decision; deadline. The department shall grant or deny an application for certification under this section no more than 90 days after the day on which the county submits a complete application, unless the county agrees to an extension. The department shall issue its decision in the form required by s. 227.47 (1).

91.16(6) (6) Conditional certification. The department may grant an application for certification under this section subject to conditions specified by the department in its decision under sub. (5). The department may certify a farmland preservation plan or amendment contingent upon the county board adopting the farmland preservation plan or amendment as certified.

91.16(7) (7) Effective date of certification. A certification under this section takes effect on the day on which the department issues its decision, except that if the department specifies conditions under sub. (6), the certification takes effect on the day on which the department determines that the county has met the conditions.

91.16(8) (8) Effectiveness of plan amendments. For purposes of this chapter and s. 71.613, a certified farmland preservation plan does not include an amendment adopted after July 1, 2009, unless the department certifies the amendment.

91.16(9) (9) Withdrawal of certification. The department may withdraw a certification that it granted under sub. (3) (a) if the department finds that the farmland preservation plan materially violates the requirements under s. 91.18.

91.16 History History: 2009 a. 28.



91.18 Requirements for certification of plan.

91.18  Requirements for certification of plan.

91.18(1) (1) A farmland preservation plan qualifies for certification under s. 91.16 if it complies with all of the following:

91.18(1)(a) (a) The requirements in s. 91.10 (1) and (2).

91.18(1)(b) (b) Any other requirements that the department specifies by rule.

91.18(2) (2) An amendment to a farmland preservation plan qualifies for certification under s. 91.16 if it complies with all of the requirements in sub. (1) that are relevant to the amendment and it does not cause the farmland preservation plan to violate any of the requirements in sub. (1).

91.18 History History: 2009 a. 28.



91.20 Applying for certification of plan.

91.20  Applying for certification of plan. A county seeking certification of a farmland preservation plan or amendment to a farmland preservation plan shall submit all of the following to the department in writing, along with any other relevant information that the county chooses to provide:

91.20(1) (1) The proposed farmland preservation plan or amendment.

91.20(2) (2) All of the following background information:

91.20(2)(a) (a) A concise summary of the farmland preservation plan or amendment, including key changes from any previously certified farmland preservation plan.

91.20(2)(b) (b) A concise summary of the process by which the farmland preservation plan or amendment was developed, including public hearings, notice to and involvement of other governmental units within the county, approval by the county, and identification of any key unresolved issues between the county and other governmental units within the county related to the farmland preservation plan or amendment.

91.20(2)(c) (c) The relationship of the farmland preservation plan or amendment to any county comprehensive plan.

91.20(3) (3) A statement, signed by the county corporation counsel and the county planning director or chief elected official, certifying that the farmland preservation plan or amendment complies with all of the requirements in s. 91.18.

91.20(4) (4) Other relevant information that the department requires by rule.

91.20 History History: 2009 a. 28.



91.30 Authority to adopt.

91.30  Authority to adopt. A political subdivision may adopt and administer a farmland preservation zoning ordinance in accordance with s. 59.69, 60.61, 60.62, or 62.23.

91.30 History History: 2009 a. 28.



91.32 Certified ordinance.

91.32  Certified ordinance. The following zoning ordinances are certified, for the purposes of this chapter and s. 71.613:

91.32(1) (1) An exclusive agricultural use zoning ordinance that was certified under s. 91.06, 2007 stats., if the certification has not expired or been withdrawn.

91.32(2) (2) A farmland preservation zoning ordinance that was certified under s. 91.36 if the certification has not expired or been withdrawn.

91.32 History History: 2009 a. 28.



91.34 Expiration of zoning certification.

91.34  Expiration of zoning certification.

91.34(1) (1) Except as provided under sub. (4), the certification of a farmland preservation zoning ordinance that was certified under s. 91.06, 2007 stats., expires on the date provided in the certification or, if the certification does not provide an expiration date, on the following date:

91.34(1)(a) (a) December 31, 2012, for a county with an increase in population density of more than 9 persons per square mile or a city, village, or town in such a county.

91.34(1)(b) (b) December 31, 2013, for a county with an increase in population density of more than 3.75 but not more than 9 persons per square mile or a city, village, or town in such a county.

91.34(1)(c) (c) December 31, 2014, for a county with an increase in population density of more than 1.75 but not more than 3.75 persons per square mile or a city, village, or town in such a county.

91.34(1)(d) (d) December 31, 2015, for a county with an increase in population density of more than 0.8 but not more than 1.75 persons per square mile or a city, village, or town in such a county.

91.34(1)(e) (e) December 31, 2016, for a county with an increase in population density of not more than 0.8 person per square mile or a city, village, or town in such a county.

91.34(2) (2) The certification of a farmland preservation zoning ordinance that the department certifies under s. 91.36 expires on the date specified under s. 91.36 (2).

91.34(3) (3) For the purposes of sub. (1), a county's increase in population density is the number by which the county's population per square mile based on the department of administration's 2007 population estimate under s. 16.96 exceeds the county's population per square mile based on the 2000 federal census.

91.34(4) (4) The secretary of agriculture, trade and consumer protection may delay the date for the expiration of a political subdivision's farmland preservation zoning ordinance for up to 2 years beyond the date under sub. (1) upon a written request from the political subdivision demonstrating to the secretary's satisfaction that a delay would allow the political subdivision to concurrently develop a farmland preservation zoning ordinance and a comprehensive plan or an update to a comprehensive plan.

91.34 History History: 2009 a. 28.



91.36 Certification of zoning ordinance by the department.

91.36  Certification of zoning ordinance by the department.

91.36(1)(1)  General. The department may certify a farmland preservation zoning ordinance or an amendment to a farmland preservation zoning ordinance as provided in this section.

91.36(2) (2) Certification period.

91.36(2)(a)(a) The department may certify a farmland preservation zoning ordinance for a period that does not exceed 10 years. The department shall specify the expiration date of the certification of the farmland preservation zoning ordinance in the certification.

91.36(2)(b) (b) The certification of an amendment to a certified farmland preservation zoning ordinance expires on the date that the certification of the farmland preservation zoning ordinance expires, except that the department may treat a comprehensive revision of a certified farmland preservation zoning ordinance as a new farmland preservation zoning ordinance and specify an expiration date for the certification of the revised farmland preservation zoning ordinance as provided in par. (a).

91.36(3) (3) Scope of department review.

91.36(3)(a)(a) The department may certify a farmland preservation zoning ordinance or amendment to a farmland preservation zoning ordinance based on statements submitted under s. 91.40 (3) and (4), without conducting any additional review or audit.

91.36(3)(b) (b) The department may do any of the following before it certifies a farmland preservation zoning ordinance or amendment:

91.36(3)(b)1. 1. Review the farmland preservation zoning ordinance or amendment for compliance with the requirements under s. 91.38.

91.36(3)(b)2. 2. Review and independently verify the application for certification, including the statements under s. 91.40 (3) and (4).

91.36(4) (4) Denial of certification. The department shall deny an application for certification of a farmland preservation zoning ordinance or amendment if the department finds any of the following:

91.36(4)(a) (a) That the farmland preservation zoning ordinance or amendment does not comply with the requirements in s. 91.38.

91.36(4)(b) (b) That the application for certification does not comply with s. 91.40.

91.36(5) (5) Written decision; deadline. The department shall grant or deny an application for certification under this section no more than 90 days after the day on which the political subdivision submits a complete application, unless the political subdivision agrees to an extension. The department shall issue its decision in the form required by s. 227.47 (1).

91.36(6) (6) Conditional certification. The department may grant an application for certification under this section subject to conditions specified by the department in its decision under sub. (5). The department may certify a farmland preservation zoning ordinance or amendment contingent upon the political subdivision adopting the farmland preservation zoning ordinance or amendment as certified.

91.36(7) (7) Effective date of certification. A certification under this section takes effect on the day on which the department issues the certification, except that if the department specifies conditions under sub. (6), the certification takes effect on the day on which the department determines that the political subdivision has met the conditions.

91.36(8) (8) Amendments to ordinances; certification.

91.36(8)(a)(a) Except as provided in par. (b), an amendment to a certified farmland preservation zoning ordinance is automatically considered to be certified as part of the certified farmland preservation zoning ordinance.

91.36(8)(b) (b) An amendment to a certified farmland preservation zoning ordinance that is one of the following and that is adopted after July 1, 2009, is not automatically considered to be certified:

91.36(8)(b)1. 1. An amendment that is a comprehensive revision of a certified farmland preservation zoning ordinance.

91.36(8)(b)2. 2. An amendment that extends coverage of a certified farmland preservation zoning ordinance to a town that was not previously covered.

91.36(8)(b)3. 3. An amendment of a type specified by the department by rule that may materially affect compliance of the certified farmland preservation zoning ordinance with the requirements under s. 91.38.

91.36(8)(c) (c) The department may withdraw certification of a farmland preservation zoning ordinance if, as a result of an amendment adopted after July 1, 2009, the amended farmland preservation zoning ordinance fails to comply with the requirements under s. 91.38. This paragraph applies regardless of whether the farmland preservation zoning ordinance was originally certified under s. 91.06, 2007 stats., or under this section.

91.36(8)(d) (d) A political subdivision shall notify the department in writing whenever the political subdivision adopts an amendment that is described in par. (b) 1. to 3. to a certified farmland preservation zoning ordinance. The political subdivision shall include a copy of the amendment in the notice. This paragraph does not apply to an amendment that rezones land out of a farmland preservation zoning district.

91.36 History History: 2009 a. 28.



91.38 Requirements for certification of ordinance.

91.38  Requirements for certification of ordinance.

91.38(1)(1) A farmland preservation zoning ordinance does not qualify for certification under s. 91.36 unless all of the following apply:

91.38(1)(a) (a) The farmland preservation zoning ordinance includes jurisdictional, organizational, and enforcement provisions that are necessary for proper administration.

91.38(1)(c) (c) The farmland preservation zoning ordinance clearly designates farmland preservation zoning districts in which land uses are limited in compliance with s. 91.42.

91.38(1)(d) (d) The farmland preservation zoning ordinance includes maps that clearly delineate each farmland preservation zoning district, so that a reader can easily determine whether a parcel is within a farmland preservation zoning district; that are correlated to the text under par. (e); and that comply with technical specifications that the department establishes by rule.

91.38(1)(e) (e) The text of the farmland preservation zoning ordinance clearly describes the types of land uses authorized in each farmland preservation zoning district.

91.38(1)(f) (f) The farmland preservation zoning ordinance is substantially consistent with a certified farmland preservation plan.

91.38(1)(g) (g) Except as provided by the department by rule, land is not included in a farmland preservation zoning district unless the land is included in a farmland preservation area identified in the county certified farmland preservation plan.

91.38(1)(h) (h) If an overlay district, such as an environmental corridor, is superimposed on a farmland preservation zoning district, all of the following apply:

91.38(1)(h)1. 1. The farmland preservation zoning ordinance clearly identifies the overlay district as such.

91.38(1)(h)2. 2. The overlay district is shown on the maps under par. (d) in a way that allows a reader to easily identify the underlying farmland preservation zoning district and its boundaries.

91.38(1)(h)3. 3. The overlay district does not remove land use restrictions from the underlying farmland preservation zoning district.

91.38(1)(i) (i) The farmland preservation zoning ordinance complies with any other requirements that the department specifies by rule.

91.38(2) (2) An amendment to a farmland preservation zoning ordinance qualifies for certification under s. 91.36 if it complies with all of the requirements in sub. (1) that are relevant to the amendment and it does not cause the farmland preservation zoning ordinance to violate any of the requirements in sub. (1).

91.38(3) (3) The limits on land uses in farmland preservation districts under s. 91.42 are minimum standards for certification of a farmland preservation zoning ordinance under s. 91.36.

91.38 History History: 2009 a. 28.



91.40 Applying for certification of ordinance.

91.40  Applying for certification of ordinance. A political subdivision seeking certification of a farmland preservation zoning ordinance or amendment to a farmland preservation zoning ordinance shall submit all of the following to the department in writing, along with any other relevant information that the political subdivision chooses to provide:

91.40(1) (1) The complete farmland preservation zoning ordinance or amendment proposed for certification.

91.40(2) (2) All of the following background information:

91.40(2)(a) (a) A concise summary of the farmland preservation zoning ordinance or amendment, including key changes from any previously certified farmland preservation zoning ordinance.

91.40(2)(b) (b) A concise summary of the process by which the farmland preservation zoning ordinance or amendment was developed, including public hearings, notice to and involvement of other governmental units, approval by the political subdivision, and identification of any key unresolved issues with other governmental units related to the farmland preservation zoning ordinance or amendment.

91.40(2)(c) (c) A description of the relationship of the farmland preservation zoning ordinance or amendment to the county certified farmland preservation plan, including any material inconsistencies between the farmland preservation zoning ordinance or amendment and the county certified farmland preservation plan.

91.40(3) (3) A statement, signed by the county planning director or the chief elected official, certifying that the farmland preservation zoning ordinance or amendment complies with s. 91.38 (1) (f) and (g).

91.40(4) (4) A statement, signed by the applicant's attorney or chief elected official, certifying that the farmland preservation zoning ordinance or amendment complies with all applicable requirements in s. 91.38.

91.40(5) (5) Other relevant information that the department requires by rule.

91.40 History History: 2009 a. 28; 2011 a. 258.



91.42 Land use in farmland preservation zoning districts; general.

91.42  Land use in farmland preservation zoning districts; general. A farmland preservation zoning ordinance does not qualify for certification under s. 91.36, if the farmland preservation zoning ordinance allows a land use in a farmland preservation zoning district other than the following land uses:

91.42(1) (1) Uses identified as permitted uses in s. 91.44.

91.42(2) (2) Uses identified as conditional uses in s. 91.46.

91.42(3) (3) Prior nonconforming uses, subject to s. 59.69 (10), 60.61 (5), or 62.23 (7) (h).

91.42(4) (4) Other uses allowed by the department by rule.

91.42 History History: 2009 a. 28.



91.44 Permitted uses.

91.44  Permitted uses.

91.44(1)(1) Except as provided in s. 84.01 (34), a farmland preservation zoning ordinance does not comply with s. 91.42 if the farmland preservation zoning ordinance allows as a permitted use in a farmland preservation zoning district a land use other than the following land uses:

91.44(1)(a) (a) Agricultural uses.

91.44(1)(b) (b) Accessory uses.

91.44(1)(c) (c) Agriculture-related uses.

91.44(1)(d) (d) Nonfarm residences constructed in a rural residential cluster in accordance with an approval of the cluster as a conditional use under s. 91.46 (1) (e).

91.44(1)(e) (e) Undeveloped natural resource and open space areas.

91.44(1)(f) (f) A transportation, utility, communication, or other use that is required under state or federal law to be located in a specific place or that is authorized to be located in a specific place under a state or federal law that preempts the requirement of a conditional use permit for that use.

91.44(1)(g) (g) Other uses identified by the department by rule.

91.44(2) (2) The department may promulgate rules imposing additional limits on the permitted uses that may be allowed in a farmland preservation zoning district in order for a farmland preservation zoning ordinance to comply with s. 91.42.

91.44 History History: 2009 a. 28.



91.46 Conditional uses.

91.46  Conditional uses.

91.46(1)(1)  General. Except as provided in s. 84.01 (34), a farmland preservation zoning ordinance does not comply with s. 91.42 if the farmland preservation zoning ordinance allows as a conditional use in a farmland preservation zoning district a land use other than the following land uses:

91.46(1)(a) (a) Agricultural uses.

91.46(1)(b) (b) Accessory uses.

91.46(1)(c) (c) Agriculture-related uses.

91.46(1)(d) (d) Nonfarm residences that qualify under sub. (2) or that meet more restrictive standards in the farmland preservation zoning ordinance.

91.46(1)(e) (e) Nonfarm residential clusters that qualify under sub. (3) or that meet more restrictive standards in the farmland preservation zoning ordinance.

91.46(1)(f) (f) Transportation, communications, pipeline, electric transmission, utility, or drainage uses that qualify under sub. (4).

91.46(1)(g) (g) Governmental, institutional, religious, or nonprofit community uses, other than uses covered by par. (f), that qualify under sub. (5).

91.46(1)(h) (h) Nonmetallic mineral extraction that qualifies under sub. (6).

91.46(1)(i) (i) Oil and gas exploration or production that is licensed by the department of natural resources under subch. II of ch. 295.

91.46(1)(j) (j) Other uses allowed by the department by rule.

91.46(1m) (1m) Additional limitations. The department may promulgate rules imposing additional limits on the conditional uses that may be allowed in a farmland preservation zoning district in order for a farmland preservation zoning ordinance to comply with s. 91.42.

91.46(2) (2) Nonfarm residences. A proposed new nonfarm residence or a proposal to convert a farm residence to a nonfarm residence through a change in occupancy qualifies for the purposes of sub. (1) (d) if the political subdivision determines that all of the following apply:

91.46(2)(a) (a) The ratio of nonfarm residential acreage to farm acreage on the base farm tract on which the residence is or will be located will not be greater than 1 to 20 after the residence is constructed or converted to a nonfarm residence.

91.46(2)(b) (b) There will not be more than 4 dwelling units in nonfarm residences, nor, for a new nonfarm residence, more than 5 dwelling units in residences of any kind, on the base farm tract after the residence is constructed or converted to a nonfarm residence.

91.46(2)(c) (c) The location and size of the proposed nonfarm residential parcel, and, for a new nonfarm residence, the location of the nonfarm residence on that nonfarm residential parcel, will not do any of the following:

91.46(2)(c)1. 1. Convert prime farmland from agricultural use or convert land previously used as cropland, other than a woodlot, from agricultural use if on the farm there is a reasonable alternative location or size for a nonfarm residential parcel or nonfarm residence.

91.46(2)(c)2. 2. Significantly impair or limit the current or future agricultural use of other protected farmland.

91.46(3) (3) Nonfarm residential cluster. A political subdivision may issue one conditional use permit that covers more than one nonfarm residence in a qualifying nonfarm residential cluster. A nonfarm residential cluster qualifies for the purposes of sub. (1) (e) if all of the following apply:

91.46(3)(a) (a) The parcels on which the nonfarm residences would be located are contiguous.

91.46(3)(b) (b) The political subdivision imposes legal restrictions on the construction of the nonfarm residences so that if all of the nonfarm residences were constructed, each would satisfy the requirements under sub. (2).

91.46(4) (4) Transportation, communications, pipeline, electric transmission, utility, or drainage use. A transportation, communications, pipeline, electric transmission, utility, or drainage use qualifies for the purposes of sub. (1) (f) if the political subdivision determines that all of the following apply:

91.46(4)(a) (a) The use and its location in the farmland preservation zoning district are consistent with the purposes of the farmland preservation zoning district.

91.46(4)(b) (b) The use and its location in the farmland preservation zoning district are reasonable and appropriate, considering alternative locations, or are specifically approved under state or federal law.

91.46(4)(c) (c) The use is reasonably designed to minimize conversion of land, at and around the site of the use, from agricultural use or open space use.

91.46(4)(d) (d) The use does not substantially impair or limit the current or future agricultural use of surrounding parcels of land that are zoned for or legally restricted to agricultural use.

91.46(4)(e) (e) Construction damage to land remaining in agricultural use is minimized and repaired, to the extent feasible.

91.46(5) (5) Governmental, institutional, religious, or nonprofit community use. A governmental, institutional, religious, or nonprofit community use qualifies for the purposes of sub. (1) (g) if the political subdivision determines that all of the following apply:

91.46(5)(a) (a) The use and its location in the farmland preservation zoning district are consistent with the purposes of the farmland preservation zoning district.

91.46(5)(b) (b) The use and its location in the farmland preservation zoning district are reasonable and appropriate, considering alternative locations, or are specifically approved under state or federal law.

91.46(5)(c) (c) The use is reasonably designed to minimize the conversion of land, at and around the site of the use, from agricultural use or open space use.

91.46(5)(d) (d) The use does not substantially impair or limit the current or future agricultural use of surrounding parcels of land that are zoned for or legally restricted to agricultural use.

91.46(5)(e) (e) Construction damage to land remaining in agricultural use is minimized and repaired, to the extent feasible.

91.46(6) (6) Nonmetallic mineral extraction. Nonmetallic mineral extraction qualifies for the purposes of sub. (1) (h) if the political subdivision determines that all of the following apply:

91.46(6)(a) (a) The operation complies with subch. I of ch. 295 and rules promulgated under that subchapter, with applicable provisions of the local ordinance under s. 295.13 or 295.14, and with any applicable requirements of the department of transportation concerning the restoration of nonmetallic mining sites.

91.46(6)(b) (b) The operation and its location in the farmland preservation zoning district are consistent with the purposes of the farmland preservation zoning district.

91.46(6)(c) (c) The operation and its location in the farmland preservation zoning district are reasonable and appropriate, considering alternative locations outside the farmland preservation zoning district, or are specifically approved under state or federal law.

91.46(6)(d) (d) The operation is reasonably designed to minimize the conversion of land around the extraction site from agricultural use or open space use.

91.46(6)(e) (e) The operation does not substantially impair or limit the current or future agricultural use of surrounding parcels of land that are zoned for or legally restricted to agricultural use.

91.46(6)(f) (f) The farmland preservation zoning ordinance requires the owner to restore the land to agricultural use, consistent with any required locally approved reclamation plan, when extraction is completed.

91.46 History History: 2009 a. 28.



91.48 Rezoning of land out of a farmland preservation zoning district.

91.48  Rezoning of land out of a farmland preservation zoning district.

91.48(1)(1) A political subdivision with a certified farmland preservation zoning ordinance may rezone land out of a farmland preservation zoning district without having the rezoning certified under s. 91.36, if the political subdivision finds all of the following, after public hearing:

91.48(1)(a) (a) The land is better suited for a use not allowed in the farmland preservation zoning district.

91.48(1)(b) (b) The rezoning is consistent with any applicable comprehensive plan.

91.48(1)(c) (c) The rezoning is substantially consistent with the county certified farmland preservation plan.

91.48(1)(d) (d) The rezoning will not substantially impair or limit current or future agricultural use of surrounding parcels of land that are zoned for or legally restricted to agricultural use.

91.48(2) (2) A political subdivision shall by March 1 of each year provide to the department a report of the number of acres that the political subdivision has rezoned out of a farmland preservation zoning district under sub. (1) during the previous year and a map that clearly shows the location of those acres.

91.48(3) (3) A political subdivision that is not a county shall by March 1 of each year submit a copy of the information that it reports to the department under sub. (2) to the county in which the political subdivision is located.

91.48(4) (4) If a political subdivision fails to comply with sub. (2), the department may withdraw the certification granted under s. 91.06, 2007 stats., or under s. 91.36 for the political subdivision's farmland preservation zoning ordinance.

91.48 History History: 2009 a. 28; 2011 a. 32; 2011 a. 257 s. 56.



91.50 Exemption from special assessments.

91.50  Exemption from special assessments.

91.50(1)(1) Except as provided in sub. (3), no political subdivision, special purpose district, or other local governmental entity may levy a special assessment for sanitary sewers or water against land in agricultural use, if the land is located in a farmland preservation zoning district.

91.50(2) (2) A political subdivision, special purpose district, or other local governmental entity may deny the use of improvements for which the special assessment is levied to land that is exempt from the assessment under sub. (1).

91.50(3) (3) The exemption under sub. (1) does not apply to an assessment that an owner voluntarily pays, after the assessing authority provides notice of the exemption under sub. (1).

91.50 History History: 2009 a. 28.



91.60 Farmland preservation agreements; general.

91.60  Farmland preservation agreements; general.

91.60(1)(1)  Agreements authorized. The department may enter into a farmland preservation agreement that complies with s. 91.62 with the owner of land that is eligible under sub. (2).

91.60(2) (2) Eligible land. Land is eligible if all of the following apply:

91.60(2)(a) (a) The land is operated as part of a farm that produced at least $6,000 in gross farm revenues during the taxable year preceding the year in which the owner applies for a farmland preservation agreement or a total of at least $18,000 in gross farm revenues during the last 3 taxable years preceding the year in which the owner applies for a farmland preservation agreement.

91.60(2)(b) (b) The land is located in a farmland preservation area identified in a certified farmland preservation plan.

91.60(2)(c) (c) The land is in an agricultural enterprise area designated under s. 91.84.

91.60(3) (3) Prior agreements.

91.60(3)(a)(a) Except as provided in par. (c) or s. 91.66, a farmland preservation agreement entered into before July 1, 2009, remains in effect for the term specified in the agreement and under the terms that were agreed upon when the agreement was last created, extended, or renewed.

91.60(3)(b) (b) The department may not extend or renew a farmland preservation agreement entered into before July 1, 2009.

91.60(3)(c) (c) The department and an owner of land who entered into a farmland preservation agreement before July 1, 2009, may agree to modify the farmland preservation agreement in order to allow the owner to claim the tax credit under s. 71.613 rather than the tax credit for which the owner would otherwise be eligible.

91.60 History History: 2009 a. 28.



91.62 Farmland preservation agreements; requirements.

91.62  Farmland preservation agreements; requirements.

91.62(1)(1)  Contents. The department may not enter into a farmland preservation agreement unless the agreement does all of the following:

91.62(1)(a) (a) Specifies a term of at least 15 years.

91.62(1)(b) (b) Includes a correct legal description of the tract of land covered by the farmland preservation agreement.

91.62(1)(c) (c) Includes provisions that restrict the tract of land to the following uses:

91.62(1)(c)1. 1. Agricultural uses and accessory uses.

91.62(1)(c)2. 2. Undeveloped natural resource and open space uses.

91.62(2) (2) Form. The department shall specify a form for farmland preservation agreements that complies with s. 59.43 (2m).

91.62(3) (3) Effectiveness. A farmland preservation agreement takes effect when it is signed by all owners of the land covered by the farmland preservation agreement and by the department.

91.62(4) (4) Recording. The department shall provide a copy of a signed farmland preservation agreement to a person designated by the signing owners and shall promptly present the signed agreement to the register of deeds for the county in which the land is located for recording.

91.62(5) (5) Change of ownership. A farmland preservation agreement is binding on a person who purchases land during the term of a farmland preservation agreement that covers the land.

91.62 History History: 2009 a. 28.



91.64 Applying for a farmland preservation agreement.

91.64  Applying for a farmland preservation agreement.

91.64(1)(1)  Submitting an application. An owner who wishes to enter into a farmland preservation agreement shall submit an application signed by the owner and each person required to be identified under sub. (2) (f), on a form provided by the department, to the county clerk of the county in which the land is located.

91.64(2) (2) Contents of application. A person submitting an application under sub. (1) shall include all of the following in the application:

91.64(2)(a) (a) The name and address of each person who has an ownership interest in the land proposed for coverage by the agreement.

91.64(2)(b) (b) The location of the land proposed for coverage, indicated by street address, global positioning system coordinates, or township, range, and section.

91.64(2)(c) (c) The legal description of the land proposed for coverage.

91.64(2)(d) (d) A map or aerial photograph of the land proposed for coverage, showing parcel boundaries, residences and other structures, and significant natural features.

91.64(2)(e) (e) Information showing that the land proposed for coverage is eligible under s. 91.60 (2).

91.64(2)(f) (f) A description of every existing mortgage, easement, and lien, other than liens on growing crops, on land proposed for coverage, including the name and address of the person holding the lien, mortgage, or easement.

91.64(2)(h) (h) Any other information required by the department by rule.

91.64(2)(i) (i) Any fee under sub. (2m).

91.64(2m) (2m) County processing fee. A county may charge a reasonable fee for processing an application for a farmland preservation agreement.

91.64(3) (3) County review.

91.64(3)(a)(a) A county shall review an application under sub. (2) to determine whether the land proposed for coverage meets the requirements under s. 91.60 (2) (b) and (c). The county shall provide its findings to the applicant in writing within 60 days after the day on which the county clerk receives a complete application.

91.64(3)(b) (b) If the county finds under par. (a) that the land proposed for coverage meets the requirements under s. 91.60 (2) (b) and (c), the county shall promptly send all of the following to the department, along with any other comments that the county chooses to provide:

91.64(3)(b)1. 1. The original application, including all of the information provided with the application.

91.64(3)(b)2. 2. A copy of the county's findings.

91.64(4) (4) Department action on application.

91.64(4)(a)(a) The department may prepare a farmland preservation agreement that complies with s. 91.62 and enter into the farmland preservation agreement under s. 91.60 (1) based on a complete application and on county findings under sub. (3) (b).

91.64(4)(b) (b) The department may decline to enter into a farmland preservation agreement for any of the following reasons:

91.64(4)(b)1. 1. The application is incomplete.

91.64(4)(b)2. 2. The land is not eligible land under s. 91.60 (2).

91.64 History History: 2009 a. 28; 2013 a. 20.



91.66 Terminating a farmland preservation agreement.

91.66  Terminating a farmland preservation agreement.

91.66(1)(1) The department may terminate a farmland preservation agreement or release land from a farmland preservation agreement at any time if all of the following apply:

91.66(1)(a) (a) All of the owners of land covered by the farmland preservation agreement consent to the termination or release, in writing.

91.66(1)(b) (b) The department finds that the termination or release will not impair or limit agricultural use of other protected farmland.

91.66(1)(c) (c) The owners of the land pay to the department, for each acre or portion thereof released from the farmland preservation agreement, a conversion fee equal to 3 times the per acre value, for the year in which the farmland preservation agreement is terminated or the land is released, of the highest value category of tillable cropland in the city, village, or town in which the land is located, as specified by the department of revenue under s. 73.03 (2a).

91.66(1m) (1m) All conversion fees received under sub. (1) (c) shall be deposited in the working lands fund.

91.66(2) (2) The department shall provide a copy of its decision to terminate a farmland preservation agreement or release land from a farmland preservation agreement to a person designated by the owners of the land and shall present a copy of the decision to the register of deeds for the county in which the land is located for recording.

91.66 History History: 2009 a. 28.



91.68 Violations of farmland preservation agreements.

91.68  Violations of farmland preservation agreements.

91.68(1)(1) The department may bring an action in circuit court to do any of the following:

91.68(1)(a) (a) Enforce a farmland preservation agreement.

91.68(1)(b) (b) Restrain, by temporary or permanent injunction, a change in land use that violates a farmland preservation agreement.

91.68(1)(c) (c) Seek a civil forfeiture for a change in land use that violates a farmland preservation agreement.

91.68(2) (2) A forfeiture under sub. (1) (c) may not exceed twice the fair market value of the land covered by the agreement at the time of the violation.

91.68 History History: 2009 a. 28.



91.70 Farmland preservation agreements; exemption from special assessments.

91.70  Farmland preservation agreements; exemption from special assessments.

91.70(1) (1) Except as provided in sub. (3), no political subdivision, special purpose district, or other local governmental entity may levy a special assessment for sanitary sewers or water against land in agricultural use, if the land is covered by a farmland preservation agreement.

91.70(2) (2) A political subdivision, special purpose district or other local governmental entity may deny the use of improvements for which the special assessment is levied to land that is exempt from the assessment under sub. (1).

91.70(3) (3) The exemption under sub. (1) does not apply to an assessment that an owner voluntarily pays, after the assessing authority provides notice of the exemption under sub. (1).

91.70 History History: 2009 a. 28.



91.80 Soil and water conservation by persons claiming tax credits.

91.80  Soil and water conservation by persons claiming tax credits. An owner claiming farmland preservation tax credits under s. 71.613 shall comply with applicable land and water conservation standards promulgated by the department under ss. 92.05 (3) (c) and (k), 92.14 (8), and 281.16 (3) (b) and (c).

91.80 History History: 2009 a. 28.



91.82 Compliance monitoring.

91.82  Compliance monitoring.

91.82(1) (1)  County responsibility.

91.82(1)(a)(a) A county land conservation committee shall monitor compliance with s. 91.80.

91.82(1)(b) (b) For the purpose of par. (a), a county land conservation committee shall inspect each farm for which the owner claims farmland preservation tax credits under subch. IX of ch. 71 at least once every 4 years.

91.82(1)(c) (c) For the purpose of par. (a), a county land conservation committee may do any of the following:

91.82(1)(c)1. 1. Inspect land that is covered by a farmland preservation agreement or farmland preservation zoning and that is in agricultural use.

91.82(1)(c)2. 2. Require an owner to certify, not more than annually, that the owner complies with s. 91.80.

91.82(1)(d) (d) At least once every 4 years, the department shall review each county land conservation committee's compliance with par. (b).

91.82(2) (2) Notice of noncompliance.

91.82(2)(a)(a) A county land conservation committee shall issue a written notice of noncompliance to an owner if the committee finds that the owner has done any of the following:

91.82(2)(a)1. 1. Failed to comply with s. 91.80.

91.82(2)(a)2. 2. Failed to permit a reasonable inspection under sub. (1) (c) 1.

91.82(2)(a)3. 3. Failed to certify compliance as required under sub. (1) (c) 2.

91.82(2)(b) (b) A county land conservation committee shall provide to the department of revenue a copy of each notice of noncompliance issued under par. (a).

91.82(2)(c) (c) If a county land conservation committee determines that an owner has corrected the failure described in a notice of noncompliance under par. (a), it shall withdraw the notice of noncompliance and notify the owner and the department of revenue of the withdrawal.

91.82(3) (3) Procedure. The department may promulgate rules prescribing procedures for the administration of this section by land conservation committees.

91.82 History History: 2009 a. 28.



91.84 Agricultural enterprise areas; general.

91.84  Agricultural enterprise areas; general.

91.84(1) (1)  Designation.

91.84(1)(a)(a)

91.84(1)(a)1.1. The department may by order designate agricultural enterprise areas targeted for agricultural preservation and development.

91.84(1)(a)2. 2. The department may by order modify or terminate the designation of an agricultural enterprise area.

91.84(1)(b) (b) Subject to par. (c), the department may designate agricultural enterprise areas with a combined area of not more than 1,000,000 acres of land.

91.84(1)(c) (c) Before January 1, 2012, the department may designate not more than 15 agricultural enterprise areas with a combined area of not more than 200,000 acres of land.

91.84(1)(e) (e) The department may not designate an area as an agricultural enterprise area unless all of the following apply:

91.84(1)(e)1. 1. The department receives a petition requesting the designation and the petition complies with s. 91.86.

91.84(1)(e)3. 3. The parcels in the area are contiguous. Parcels that are only separated by a lake, stream, or transportation or utility right-of-way are contiguous for the purposes of this subdivision.

91.84(1)(e)4. 4. The area is located entirely in a farmland preservation area identified in a certified farmland preservation plan.

91.84(1)(e)5. 5. The land in the area is primarily in agricultural use.

91.84(1)(f) (f) In designating agricultural areas under this subsection, the department shall give preference to areas that include at least 1,000 acres of land.

91.84(1m) (1m) Publication of order. The department shall publish a notice of an order designating, modifying, or terminating an agricultural enterprise area, including a general description of the towns affected by the order, in the official state newspaper.

91.84(2m) (2m) Effectiveness of prior designations. A rule designating an agricultural enterprise area under s. 91.84 (2), 2009 stats., remains in effect until December 31, 2012.

91.84(3) (3) Effect of designation. The designation of an area under sub. (1) allows owners of eligible land within the area to enter into farmland preservation agreements with the department. If the department modifies or terminates the designation of an area under sub. (1) and that modification or termination results in land covered by a farmland preservation agreement no longer being located in a designated area, the farmland preservation agreement remains in effect for the remainder of its term, but the department may not extend or renew the farmland preservation agreement.

91.84(4) (4) Map. In an order designating an agricultural enterprise area, the department shall include a map that clearly shows the boundaries of the proposed agricultural enterprise area so that a reader can easily determine whether a parcel of land is located within the agricultural enterprise area. The department shall make the map available on its Internet site.

91.84(5) (5) Effective date of orders. The designation of an agricultural enterprise area takes effect on January 1 of the calendar year following the year in which the order designating the area is published, unless the order specifies a later effective date. An order modifying or terminating the designation of an agricultural enterprise area takes effect upon publication under sub. (1m).

91.84 History History: 2009 a. 28; 2011 a. 253.



91.86 Agricultural enterprise area; petition.

91.86  Agricultural enterprise area; petition.

91.86(1) (1)  Definition. In this section, "eligible farm" means a farm that produced at least $6,000 in gross farm revenues during the taxable year preceding the year in which a petition is filed requesting the department to designate an area in which the farm is located as an agricultural enterprise area or a total of at least $18,000 in gross farm revenues during the 3 taxable years preceding the year in which a petition is filed.

91.86(2) (2) Petitioners.

91.86(2)(a)(a) The department may consider a petition requesting that it designate an area as an agricultural enterprise area if all of the following jointly file the petition:

91.86(2)(a)1. 1. Each political subdivision in which any part of the proposed agricultural enterprise area is located.

91.86(2)(a)2. 2. Owners of at least 5 eligible farms located in the area.

91.86(2)(b) (b) Each petitioner under par. (a) who is an individual shall sign the petition. For a petitioner that is not an individual, an authorized officer or representative shall sign the petition.

91.86(3) (3) Contents of petition.

91.86(3)(a)(a) The department may not approve a petition requesting that it designate an area as an agricultural enterprise area unless the petition contains all of the following:

91.86(3)(a)1. 1. The correct legal name and principal address of each petitioner.

91.86(3)(a)2. 2. A summary of the petition that includes the purpose and rationale for the petition.

91.86(3)(a)3. 3. A map that clearly shows the boundaries of the proposed agricultural enterprise area so that a reader can easily determine whether a parcel of land is located within the proposed area.

91.86(3)(a)4. 4. Information showing that the proposed agricultural enterprise area meets the requirements under s. 91.84 (1) (e).

91.86(3)(a)5. 5. A clear description of current land uses in the proposed agricultural enterprise area, including current agricultural uses, agriculture-related uses, transportation, utility, energy, and communication uses, and undeveloped natural resource and open space uses.

91.86(3)(a)6. 6. A clear description of the agricultural land use and development goals for the proposed agricultural enterprise area, including proposed agricultural uses, agriculture-related uses, and relevant transportation, utility, energy, and communication uses.

91.86(3)(a)7. 7. A plan for achieving the goals under subd. 6., including any planned investments, grants, development incentives, cooperative agreements, land or easement purchases, land donations, and promotion and public outreach activities.

91.86(3)(a)8. 8. A description of any current or proposed land use controls in the proposed agricultural enterprise area, including farmland preservation agreements.

91.86(3)(b) (b) Petitioners under sub. (2) may include in the petition the names and addresses of other persons who propose to cooperate in achieving the goals under par. (a) 6.

91.86 History History: 2009 a. 28, 276.






92. Soil and water conservation and animal waste management.

92.02 Legislative intent.

92.02  Legislative intent.

92.02(1)(1) The legislature finds that the soil resources of this state are being depleted by wind and water erosion and that the waters of this state are being polluted by nonpoint sources of pollution. The legislature further finds that these are statewide problems endangering the health and welfare of the state's citizens, its recreational resources, agricultural productivity and industrial base.

92.02(2) (2) The legislature declares it to be the policy of this state to halt and reverse the depletion of the state's soil resources and pollution of its waters.

92.02(3) (3) It is the intent of the legislature to implement this policy by enacting this soil and water conservation law to:

92.02(3)(a) (a) Establish goals and standards for conservation of soil and water resources;

92.02(3)(b) (b) Provide for cost sharing, technical assistance, educational programs and other programs to conserve soil and water resources;

92.02(3)(c) (c) Encourage coordinated soil and water conservation planning and program implementation; and

92.02(3)(d) (d) Enable the regulation of harmful land use and land management practices by county ordinance where necessary to achieve the purposes of this chapter.

92.02 History History: 1981 c. 346; 1983 a. 410 s. 2200 (2); 1985 a. 332 s. 251 (8).



92.025 State soil erosion control goals.

92.025  State soil erosion control goals. It is the intent of the legislature that:

92.025(1) (1) Statutory goal. The soil erosion rate on each individual cropland field in the state does not exceed the tolerable erosion level on or after January 1, 2000.

92.025(2) (2) Interim goals; counties. The soil erosion rate in each county in the state does not exceed 1.5 times the tolerable erosion level on or after July 1, 1990 and does not exceed the tolerable erosion level on or after July 1, 1993.

92.025(3) (3) Interim goals; individual cropland fields. The soil erosion rate in each individual cropland field in the state does not exceed 3 times the tolerable erosion level on or after July 1, 1990, and does not exceed 2 times the tolerable erosion level on or after July 1, 1995.

92.025(4) (4) Interim goal; state-run farms. The soil erosion rate on individual cropland fields of farms owned by the University of Wisconsin System or any other department or agency of state government does not exceed the tolerable soil erosion level on or after July 1, 1990.

92.025 History History: 1985 a. 29.



92.03 Definitions.

92.03  Definitions. In this chapter:

92.03(1) (1) "Agency" means any department, agency, board, commission, committee, council, officer, subdivision or instrumentality, corporate or otherwise, of this state.

92.03(2) (2) "Board" means the land and water conservation board created under s. 15.135 (4).

92.03(3) (3) "Department" means the department of agriculture, trade and consumer protection.

92.03(4) (4) "Landowner" means any person over 18 years of age and any partnership, limited liability company, firm, or corporation that holds title to land lying within a county, whether or not this land is subject to easement, mortgage, lien, lease, or restrictive covenant, except that this term does not include any person who is under guardianship, a person who is adjudicated incompetent, or a person who is mentally ill. A person, partnership, limited liability company, firm, or corporation is deemed to hold title to land if the person, partnership, limited liability company, firm, or corporation has any of the following:

92.03(4)(a) (a) Title as sole owner.

92.03(4)(b) (b) Title as a joint owner.

92.03(4)(c) (c) Title as owner of an undivided interest.

92.03(4)(d) (d) Title as sole or joint trustee or as sole or joint assignee.

92.03(4)(e) (e) A land contract vendee's interest therein.

92.03(5) (5) "Land user" means any person who uses land as an operator, lessor or renter.

92.03(6) (6) "Secretary" means the secretary of the department.

92.03 History History: 1981 c. 346; 1983 a. 410 s. 2200 (2); 1985 a. 332 s. 251 (8); 1993 a. 16, 112; 2005 a. 387.



92.04 Land and water conservation board.

92.04  Land and water conservation board.

92.04(1) (1)  Powers.

92.04(1)(a)(a) Hearings. The board may hold public hearings in the performance of its functions.

92.04(1)(b) (b) Delegation. The board may delegate to its chairperson or to one or more of its members any of its powers or duties.

92.04(1)(c) (c) Soil and water conservation studies and recommendations. The board may make studies and recommendations on matters relating to soil and water conservation.

92.04(2) (2) Duties.

92.04(2)(a)(a) Advise secretary and department. The board shall advise the secretary and department on matters relating to exercise of the department's authority under this chapter.

92.04(2)(b) (b) Review land and water resource management plans. The board shall review land and water resource management plans prepared under s. 92.10 and make recommendations to the department on approval or disapproval of those plans.

92.04(2)(d) (d) Review plans. The board shall review annual grant allocation plans developed under s. 92.14 (6) (b) and make recommendations to the department on approval, modification or disapproval of the plans.

92.04(2)(e) (e) Review joint evaluation plan. The board shall review the evaluation plan prepared under s. 92.14 (13). After its review, the board shall make recommendations on the plan to the department and to the department of natural resources.

92.04(2)(f) (f) Review annual reports. The board shall review the annual reports under ss. 92.14 (12) and 281.65 (4) (o).

92.04(2)(g) (g) Advise the University of Wisconsin System. The board shall advise the University of Wisconsin System annually on needed research and educational programs relating to soil and water conservation.

92.04(2)(h) (h) State erosion control goals; compliance and evaluation. The board shall review compliance with state soil erosion control goals established under s. 92.025. The board shall notify the department and the legislature if these goals are not achieved or if it is unlikely that these goals will be achieved.

92.04(2)(i) (i) Tolerable erosion levels. The board shall establish a tolerable erosion level based on an erosion rate which is acceptable and maintains long-term soil productivity.

92.04(2)(j) (j) Records. The board shall keep a full and accurate record of all proceedings before it and all actions taken by it.

92.04(2)(k) (k) Review of pollution abatement determinations. The board shall review and affirm or reverse decisions of county land conservation committees under s. 281.20 (3) (b) when review is requested under s. 281.20 (5). The board may conduct an informal hearing that is not a contested case under ch. 227.

92.04(2)(L) (L) Review of critical site determinations. The board shall review and affirm or reverse decisions of county land conservation committees under s. 281.65 (7) (a) 2. when review is requested under s. 281.65 (7) (b). The board may conduct an informal hearing which is not a contested case under ch. 227.

92.04(3) (3) Rules review.

92.04(3)(a)(a) Board review. The board shall review all rules of the department relating to implementation of this chapter prior to promulgation.

92.04(3)(b) (b) Submission for review. Before submitting proposed rules to the legislative council staff under s. 227.15, the department shall submit the proposed rules to the board for comment. The board has 30 days to submit comments on the proposed rules to the department.

92.04(3)(c) (c) Emergency rules. If the department promulgates an emergency rule under s. 227.24, it shall provide a copy of the rule to the board prior to publication of the rule in the official state paper.

92.04(3)(d) (d) Hearing. The chairperson of the board, or his or her designee from the board, may cochair with the department any public hearing held by the department on proposed rules.

92.04(3)(e) (e) Dissenting report. The department shall submit to the board a copy of the report required under s. 227.19 (2) on proposed rules. The board may prepare a dissenting report stating its recommendations on the proposed rules. The board shall prepare any dissenting report within 10 days from the date of receipt of the department's report. The department shall attach the dissenting report to the department's report, send them to the presiding officer of each house of the legislature and distribute copies under s. 227.19 (2). The department shall cause a statement to appear in the Wisconsin administrative register to the effect that a dissenting report of the board was submitted to the presiding officer of each house of the legislature.

92.04(3)(f) (f) No rule-making power. The board has no rule-making authority on matters relating to soil and water conservation.

92.04 History History: 1981 c. 346; 1983 a. 410 s. 2200 (2); 1983 a. 416; 1985 a. 29; 1985 a. 182 s. 57; 1985 a. 332 s. 251 (8); 1987 a. 27; 1993 a. 16, 166; 1995 a. 227; 1997 a. 27; 2009 a. 276.



92.05 Department.

92.05  Department.

92.05(1)(1)  Central agency. The department is the central agency of this state responsible for setting and implementing statewide soil and water conservation policies and administering the state's soil and water conservation programs. The department shall coordinate its soil and water conservation program with the nonpoint source water pollution abatement program established under s. 281.65, the inland lake protection and rehabilitation program established under ch. 33 and other programs with objectives related to soil and water conservation administered by the department of natural resources or by other state or federal agencies.

92.05(2) (2) Powers.

92.05(2)(a)(a) Accept gifts. The department may accept contributions of money or gifts for soil and water conservation purposes.

92.05(2)(b) (b) Require reports. The department may require reports from the counties as needed.

92.05(3) (3) Duties.

92.05(3)(a)(a) Information. The department shall keep county land conservation committee members generally informed of activities and experience useful to them.

92.05(3)(b) (b) Development; coordination. The department shall assist in developing and coordinating the plans and programs of each county.

92.05(3)(c) (c) Rules. The department shall promulgate rules governing implementation of this chapter and distribution of state or federal funds by the department to the counties. The department shall comply with the procedures under s. 92.04 (3) in promulgating these rules.

92.05(3)(d) (d) Advise University of Wisconsin System. The department shall advise the University of Wisconsin System annually on developing research and educational programs relating to soil and water conservation.

92.05(3)(e) (e) Studies. The department may undertake studies and investigations and make and issue reports and recommendations with respect to state soil and water conservation program needs. Biennially, the department shall prepare a state soil and water conservation report. This report shall include a description of present soil and water resource uses and a projection of future trends, an assessment of soil and water conservation problems in relation to soil and water resource use practices and any actions necessary to correct or solve these problems including specific goals, action schedules, program evaluation criteria and provisions for the coordination of these actions with programs developed by other agencies for the development, management and conservation of soil, water and related natural resources. This report shall include the identification of counties and specific parcels within these counties where soil and water conservation problems are most acute and recommendations for actions necessary to correct or solve these problems.

92.05(3)(f) (f) Nonpoint source water pollution abatement. The department shall perform the duties specified for the department in the nonpoint source water pollution abatement program under s. 281.65 (5).

92.05(3)(g) (g) Watershed protection and flood prevention act. The department has responsibility over programs provided by 16 USC 1001 to 1008 relating to the planning and carrying out of works of improvement for soil and water conservation and other purposes.

92.05(3)(h) (h) Model ordinances. The department shall make available model ordinances for counties and municipalities concerning regulation and control of land use and land management practices as authorized under s. 92.11.

92.05(3)(i) (i) Provide staff. The department shall provide staff to assist the board in performing its statutory duties.

92.05(3)(j) (j) Milkhouse wastewater. The department, in consultation with appropriate state and federal agencies, shall promulgate guidelines for determining eligibility for financial assistance under ss. 92.14 and 281.65 for milkhouse wastewater.

92.05(3)(k) (k) Nutrient management rules. The department shall promulgate rules to improve agricultural nutrient management in this state. The rules shall be consistent with rules promulgated under s. 281.16 (3) and shall include incentives, educational and outreach provisions and compliance requirements.

92.05(3)(L) (L) Technical assistance; performance standards. The department shall provide technical assistance to county land conservation committees and local units of government for the development of ordinances that implement standards adopted under s. 92.07 (2), 92.15 (2) or (3) or 281.16 (3). The department's technical assistance shall include preparing model ordinances, providing data concerning the standards and reviewing draft ordinances to determine whether the draft ordinances comply with applicable statutes and rules.

92.05 History History: 1981 c. 346; 1983 a. 410 s. 2200 (2); 1985 a. 332 s. 251 (8); 1987 a. 27; 1991 a. 309; 1995 a. 227; 1997 a. 27; 1999 a. 9; 2009 a. 28.



92.06 Land conservation committees.

92.06  Land conservation committees.

92.06(1) (1)  Creation; membership.

92.06(1)(a)(a) Creation. Each county board shall create a land conservation committee.

92.06(1)(b) (b) Membership.

92.06(1)(b)1.1. The county board shall appoint to the land conservation committee at least 2 persons who are members of the committee on agriculture and extension education created under s. 59.56 (3) (b).

92.06(1)(b)2. 2. The county board shall appoint to the land conservation committee a person who is the chairperson of the county farm service agency committee created under 16 USC 590h (b) or other county farm service agency committee member designated by the chairperson of the county farm service agency committee.

92.06(1)(b)3. 3. The county board may appoint to the land conservation committee any number of members who are also members of the county board.

92.06(1)(b)4. 4. The county board may appoint to the land conservation committee up to 2 members who are not members of the county board.

92.06(1)(c) (c) Terms. Each member of the land conservation committee shall serve for a term of 2 years or until a successor is appointed, whichever is longer.

92.06(1)(d) (d) Reimbursement. Each member of the land conservation committee shall be reimbursed for necessary expenses and shall be paid the same per diem as members of other county board committees.

92.06(1)(e) (e) Programs and responsibilities. The county board may assign other programs and responsibilities to the land conservation committee.

92.06(2) (2) Designated representatives. The county board shall designate a representative of each county committee with responsibilities related to natural resource management to serve as an adviser to the land conservation committee. The county board shall designate, at a minimum, representatives from any county zoning or land use, forestry, parks and solid waste committees. In addition, the land conservation committee may invite any state, federal or local agency with which the county or committee has a memorandum of understanding to designate a representative to advise the land conservation committee.

92.06(4) (4) Public participation. The committee shall actively solicit public participation in the planning and evaluation of soil and water conservation programs.

92.06 History History: 1981 c. 346; 1985 a. 29; 1995 a. 201; 2011 a. 263.

92.06 Annotation Appointments to the conservation committee are made by the county board, not the county executive. 76 Atty. Gen. 173.

92.06 Annotation Committee responsibilities and prohibitions of private interests in public contracts are discussed. 76 Atty. Gen. 184.



92.07 Land conservation committee; powers.

92.07  Land conservation committee; powers.

92.07(1)(1)  Powers generally. Each land conservation committee may carry out the powers delegated to the committee subject to the approval of the county board.

92.07(2) (2) Standards. Each land conservation committee may develop and adopt standards and specifications for management practices to control erosion, sedimentation and nonpoint source water pollution. The standards and specifications for agricultural facilities and practices that are constructed or begun on or after October 14, 1997, and, if cost-sharing is available to the owner or operator under s. 92.14 or 281.65 or from any other source, for agricultural facilities and practices that are constructed or begun before that date shall be consistent with the performance standards, prohibitions, conservation practices and technical standards under s. 281.16 (3). The land conservation committee shall use the rules promulgated under s. 281.16 (3) (e) to determine whether cost-sharing is available.

92.07(3) (3) Distribute funds. Each land conservation committee may distribute and allocate federal, state and county funds made available to the committee for cost-sharing programs or other incentive programs for improvements and practices relating to soil and water conservation on private or public lands, and within the limits permitted under these programs, to determine the methods of allocating these funds.

92.07(5) (5) Educational and other programs. Each land conservation committee may encourage research and educational, informational and public service programs, advise the University of Wisconsin System on educational needs and assist the University of Wisconsin System and the department in implementing educational programs under ss. 36.25 (7), 59.56 (3) and 92.05.

92.07(6) (6) Preventive and control measures and works of improvement. Each land conservation committee may carry out preventive and control measures and works of improvement for flood prevention and for conservation, development, utilization and control of water within the county. These preventive and control measures and works of improvement may include, but are not limited to, changes in the use of land and use of engineering operations such as terraces, terrace outlets, desilting basins, floodwater retarding structures, floodways, dikes and ponds, methods of cultivation and the growing of vegetation. These preventive and control measures and works of improvement may be carried out on lands owned or controlled by this state or any of its agencies, with the cooperation of the agency administering and having jurisdiction of the land, and on any other lands within the county upon obtaining the consent of the landowner or the necessary rights or interests in the land.

92.07(7) (7) Assistance. Each land conservation committee, in the name of the county, may cooperate with, enter into agreements with, or furnish financial, technical, planning or other assistance to any agency, governmental or otherwise, or any landowner or land user within the incorporated or unincorporated parts of the county, in carrying out resource conservation operations and works of improvement for flood prevention or for the conservation, development, utilization and protection of soil and water resources within the county.

92.07(7m) (7m) Assistance to the department of transportation. Each land conservation committee shall cooperate with the department of transportation as requested under s. 85.195.

92.07(8) (8) Obtain property. Each land conservation committee, in the name of the county, may obtain options upon and acquire, by purchase, exchange, lease, gift, grant, bequest, devise or otherwise, any property or rights or interests in property or in water. A land conservation committee may maintain, administer and improve any properties acquired. A land conservation committee may receive income from these properties on behalf of the county and may expend this income in carrying out the purposes and provisions of this chapter. A land conservation committee may sell, lease or otherwise dispose of the property or interests in property in furtherance of the purposes and the provisions of this chapter.

92.07(9) (9) Machinery availability. Each land conservation committee may make available, on terms it may prescribe, to landowners and land users within the incorporated and unincorporated parts of the county, agricultural and engineering machinery and equipment, fertilizer, seeds and seedlings, and other material or equipment which will assist the landowners and land users in carrying on operations upon their lands for the conservation of soil resources, for the prevention and control of soil erosion, for flood prevention, for the conservation, development and utilization of water or for the prevention of nonpoint source water pollution.

92.07(10) (10) Structures. Each land conservation committee may construct, improve, operate and maintain structures necessary or convenient for the performance of any of the operations or activities authorized in this chapter.

92.07(11) (11) Administration of projects or programs. Each land conservation committee, in the name of the county, may acquire, by purchase, lease or otherwise, and administer, any soil conservation, flood prevention, water management or nonpoint source water pollution abatement project or combinations of these projects, and participate in programs concerned with the conservation of natural resources located within the county undertaken by the United States or any of its agencies, or by this state or any of its agencies. A land conservation committee may administer, as agent of the United States or any of its agencies, or of this state or any of its agencies, any soil conservation, flood prevention, water management, water quality improvement, nonpoint source water pollution abatement, erosion control, erosion prevention project or resource conservation program within the county. A land conservation committee may act as agent for the United States, or any of its agencies, or for this state or any of its agencies, in connection with the acquisition, construction, operation or administration of any resource conservation program within the county. A land conservation committee, on behalf of the county, may accept donations, gifts and contributions in money, services, materials or otherwise from any source and use or expend these moneys, services, materials or other contributions in carrying on its operations.

92.07(12) (12) Contracts; rules. Each land conservation committee, in the name of the county, may make and execute contracts and other instruments necessary or convenient to the exercise of its powers.

92.07(13) (13) Contributions; agreements. As a condition to extending any benefits under this chapter to, or the performance of work upon, any lands not owned or controlled by this state or any of its agencies, a land conservation committee may require contributions in money, services, materials or otherwise to any operations conferring the benefits, and may require landowners and land users to enter into and perform agreements or covenants respecting the use of land as will lead to conservation of soil and water resources.

92.07(14) (14) Enter upon lands. Each land conservation committee may enter upon any lands within the county to examine the land and make surveys or plans for soil and water conservation without being liable for trespass in the reasonable performance of these duties. This authorization applies to the land conservation committee members and their agents.

92.07(15) (15) Administration and enforcement of ordinances. A land conservation committee may, if authorized by the county board, administer and enforce those provisions of an ordinance enacted under s. 101.65 (1) (a) related to construction site erosion, a zoning ordinance enacted under s. 59.693 or an ordinance enacted under authority granted under s. 101.1206.

92.07 History History: 1981 c. 346; 1983 a. 410 s. 2200 (2); 1985 a. 332 s. 251 (8); 1991 a. 309; 1993 a. 16; 1995 a. 201; 1997 a. 27; 1999 a. 9; 2009 a. 28; 2011 a. 32.

92.07 Cross-reference Cross-reference: See ss. 59.70 (20) (c) and 60.10 (2) (i) for authorization of county or town appropriations.



92.09 Land conservation committee staff.

92.09  Land conservation committee staff. The land conservation committee may employ county soil and water conservation staff, subject to the approval of the county board. The county soil and water conservation staff is responsible for the administration of the county soil and water conservation program and may exercise the powers granted to the land conservation committee.

92.09 History History: 1981 c. 346.



92.10 Land and water resource management planning program.

92.10  Land and water resource management planning program.

92.10(1)(1)  Creation. There is created a land and water resource management planning program. The department, board and land conservation committees jointly shall develop and administer this program.

92.10(2) (2) Purposes. The purposes of the land and water resource management planning program are to conserve long-term soil productivity, protect the quality of related natural resources, enhance water quality and focus on severe soil erosion problems.

92.10(4) (4) Implementation; department duties.

92.10(4)(a)(a) Data. The department shall develop a systematic method of collecting and organizing data related to soil erosion. The department shall cooperate with the department of administration under s. 16.967 in developing this methodology or any related activities related to land information collection.

92.10(4)(c) (c) Plan assistance. The department shall assist land conservation committees in preparing land and water resource management plans.

92.10(4)(d) (d) Plan review. The department shall review and approve or disapprove land and water resource management plans submitted by the land conservation committees. The department may require land conservation committees to indicate specific projects to be funded under each plan and the related cost-sharing rates.

92.10(5) (5) Implementation; board duties.

92.10(5)(a)(a) Plan review. The board shall review land and water resource management plans submitted by the land conservation committees and make recommendations to the department.

92.10(5)(b) (b) Solicit comments. The board shall solicit comments on land conservation committee plans from the agencies identified as advisers to the board under s. 15.135 (4).

92.10(6) (6) Implementation; committee duties.

92.10(6)(a)(a) Plan preparation. A land conservation committee shall prepare a land and water resource management plan that, at a minimum, does all of the following:

92.10(6)(a)1. 1. Includes an assessment of water quality and soil erosion conditions throughout the county, including any assessment available from the department of natural resources.

92.10(6)(a)2. 2. Specifies water quality objectives for each water basin, priority watershed, as defined in s. 281.65 (2) (c), and priority lake, as defined in s. 281.65 (2) (be).

92.10(6)(a)3. 3. Identifies the best management practices to achieve the objectives under subd. 2. and to achieve the tolerable erosion level under s. 92.04 (2) (i).

92.10(6)(a)4. 4. Identifies applicable performance standards and prohibitions related to the control of pollution from nonpoint sources, as defined in s. 281.65 (2) (b), and to soil erosion control, including those under this chapter and chs. 281 and 283 and ss. 59.692 and 59.693.

92.10(6)(a)5. 5. Includes a multiyear description of planned county activities, and priorities for those activities, related to land and water resources, including those designed to meet the objectives specified under subd. 2. and to ensure compliance with the standards and prohibitions identified under subd. 4.

92.10(6)(a)6. 6. Describes a system to monitor the progress of activities described in the plan.

92.10(6)(a)7. 7. Includes a strategy to provide information and education related to soil and water resource management.

92.10(6)(a)8. 8. Describes methods for coordinating activities described in the plan with programs of other local, state and federal agencies.

92.10(6)(b) (b) Notification. A land conservation committee shall notify landowners and land users of the results of any determinations concerning soil erosion rates and nonpoint source water pollution, and provide an opportunity for landowners and land users to present information relating to the accuracy of the determinations during preparation of the land and water resource management plan.

92.10(6)(c) (c) Hearings. A land conservation committee shall hold one or more public hearings on the land and water resource management plan.

92.10(6)(d) (d) Plan submission. A land conservation committee shall submit the land and water resource management plan to the board and department.

92.10(8) (8) Duties of the department of natural resources. The department of natural resources shall provide counties with assistance in land and water resource management planning, including providing available water quality data and information, providing training and support for water resource assessments and appraisals and providing related program information.

92.10 History History: 1981 c. 346; 1983 a. 524; 1985 a. 29; 1987 a. 27; 1989 a. 31; 1997 a. 27 ss. 2488s to 2489L, 9456 (3m); 1999 a. 9; 2003 a. 33 s. 2811; 2003 a. 48 ss. 10, 11; 2003 a. 206 s. 23; 2005 a. 25 ss. 1742, 2493.



92.11 Regulation of local soil and water resource management practices.

92.11  Regulation of local soil and water resource management practices.

92.11(1)(1)  Proposed ordinances. To promote soil and water conservation or nonpoint source water pollution abatement, a county, city, village or town may enact ordinances for the regulation of land use, land management and pollutant management practices.

92.11(2) (2) Applicability; contents.

92.11(2)(a)(a) An ordinance enacted under this section may be applicable throughout the county or to any part of the county, including both incorporated and unincorporated areas.

92.11(2)(b) (b) An ordinance enacted under this section may prohibit land uses and land management practices which cause excessive soil erosion, sedimentation, nonpoint source water pollution or storm water runoff.

92.11(3) (3) Presentation; notice; hearing; county board adoption. Any ordinance proposed by the land conservation committee under this section shall be presented to the county board together with a report on the need for the ordinance and its expected economic and environmental impact. Within 2 weeks after its receipt, the county board shall publish the proposed ordinance as a class 2 notice, under ch. 985, in a newspaper having general circulation throughout the county and make the report available for public inspection. The county board shall hold one or more public hearings on the proposed ordinance before taking final action. The county board shall adopt, adopt with revisions or disapprove the ordinance.

92.11(4) (4) Referendum; local approval required.

92.11(4)(a)(a) Definition. As used in this subsection, "affected area" means the entire town, all of a village within the county or all of a city within a county if an ordinance adopted under this section or a revision to an ordinance adopted under this section is applicable to any part of the town, village or city.

92.11(4)(b) (b) Referendum required. No ordinance adopted under this section and no revision to an ordinance adopted under this section may take effect in any affected area in that county unless the ordinance or revision is approved by referendum.

92.11(4)(c) (c) Wording of ballot question; procedure. The county board shall include the wording of the question to be placed before the electors in the referendum as a part of the ordinance adopted under this section or the revision to an ordinance adopted under this section. Upon the adoption of the ordinance or revision the county board shall forward a copy of the ordinance or revision to the county clerk who shall cause the question to be placed before the voters of the affected area in the next spring or general election occurring not less than 70 days after the adoption of the ordinance or revision. The form of the ballot shall correspond substantially to the form prescribed under s. 5.64 (2).

92.11(4)(d) (d) Approval; disapproval. If the question placed before the electors in the referendum is approved by a majority of all votes cast on that subject in an affected area in that county, the ordinance adopted under this section or the revision to an ordinance adopted under this section takes effect in that affected area. Otherwise, the ordinance or revision does not take effect in that affected area.

92.11(5) (5) Enforcement.

92.11(5)(a)(a) The county board shall by ordinance prescribe administrative procedures and provide personnel necessary for the enforcement of any ordinance enacted under this section. Ordinances enacted under this section may be enforced through civil forfeiture or through issuance of an injunction by the circuit court in an action initiated by the county or land conservation committee. The court may award reasonable attorney fees to any plaintiff in a successful action for enforcement through injunction.

92.11(5)(b) (b) At least one year before the county or land conservation committee may initiate an action for enforcement, the land conservation committee shall make a reasonable effort to contact the landowner or land user in person and to furnish the landowner or land user all of the following:

92.11(5)(b)1. 1. An explanation orally and in writing of the reasons for the excessive soil erosion.

92.11(5)(b)2. 2. A management plan which, if followed, would reduce soil erosion to a rate established as acceptable by the land conservation committee. The management plan shall, with reasonable limits, set forth all of the options which are available to the landowner or land user to achieve acceptable soil erosion rates.

92.11(5)(b)3. 3. An explanation of the financial aids and technical assistance which are available to the landowner or land user. These may include, but are not necessarily limited to, cost-sharing, loans, tax incentives and technical assistance available from the land conservation committee and other agencies.

92.11(6) (6) Board of adjustment. The county board shall provide for the appointment of a board of adjustment in any county which adopts an ordinance under this section.

92.11(7) (7) Construction. Any ordinance enacted under this section shall be liberally construed in favor of the county. It shall be construed as setting minimum requirements for the purposes stated and not as a limitation on other powers granted the county board and land conservation committee.

92.11 History History: 1981 c. 346; 1987 a. 27; 1993 a. 246; 1999 a. 182; 2011 a. 75.

92.11 Annotation An ordinance passed under this section may be applicable to incorporated as well as unincorporated areas of the county. 77 Atty. Gen. 87.



92.115 Municipal soil conservation on private lands.

92.115  Municipal soil conservation on private lands. Any city, village or town by its governing body or through a committee designated by it for the purpose, may contract to do soil conservation work on privately owned lands but no contract may involve more than $1,000 for any one person and the amount of work done for any one person may not exceed $1,000 annually.

92.115 History History: 1975 c. 312; 1981 c. 317, 346; 1999 a. 150 s. 371; Stats. 1999 s. 92.115.



92.12 Intergovernmental cooperation.

92.12  Intergovernmental cooperation. Counties, cities, villages, towns and public agencies with natural resource responsibilities in the same or different counties may cooperate in carrying out the purposes of this chapter. If a problem of soil or water conservation is defined in part by drainage basin boundaries beyond a single county's borders or otherwise transcends these borders, the respective counties, cities, villages, towns and public agencies with natural resource responsibilities may enter into mutually binding agreements and contracts containing, but not limited to, provisions for mutually enforced and administered regulatory ordinances and cost-sharing distribution arrangements.

92.12 History History: 1981 c. 346; 1983 a. 410 s. 2200 (2); 1985 a. 332 s. 251 (8).



92.13 State and local agencies to cooperate.

92.13  State and local agencies to cooperate. Agencies of the state having jurisdiction over, or charged with the administration of any state-owned lands, and any county or other governmental subdivision of the state having jurisdiction over, or charged with the administration of any county-owned or other publicly owned lands, shall cooperate to the fullest extent with the land conservation committee in carrying out programs under this chapter. The land conservation committee may enter and perform work upon these publicly owned lands. The provisions of land conservation practices ordinances enacted under s. 92.11 are applicable to these publicly owned lands, and shall be in all respects observed by the agencies administering the lands.

92.13 History History: 1981 c. 346; 1983 a. 410 s. 2200 (2); 1985 a. 332 s. 251 (8).



92.14 Soil and water resource management program.

92.14  Soil and water resource management program.

92.14(1)(1)  Definitions. In this section:

92.14(1)(a) (a) "Best management practices" has the meaning given under s. 281.65 (2) (a).

92.14(1)(b) (b) "Nonpoint source" has the meaning given under s. 281.65 (2) (b).

92.14(1)(c) (c) "Priority watershed" has the meaning given under s. 281.65 (2) (c).

92.14(2) (2) Establishment. There is created a soil and water resource management program, which has all of the following purposes:

92.14(2)(a) (a) Enhancing protection of surface water and groundwater resources in this state.

92.14(2)(c) (c) Providing statewide financial and technical assistance for land and water conservation activities at the county level.

92.14(2)(d) (d) Promoting cost-effective land and water conservation activities.

92.14(2)(e) (e) Promoting soil and water conservation by persons claiming farmland preservation tax credits under subch. IX of ch. 71.

92.14(2)(g) (g) Promoting and attaining the soil erosion control goals specified under s. 92.025.

92.14(2)(h) (h) Encouraging innovative local strategies, regulations and incentives to address soil and source water conservation activities.

92.14(2)(i) (i) Increasing local technical assistance to address soil and water resource problems.

92.14(2)(j) (j) Enhancing the administration and coordination of state nonpoint source water pollution abatement activities by the department and the department of natural resources, including providing a single process for grant application, funding allocation, reporting and evaluation.

92.14(3) (3) Basic allocations to counties. To help counties fund their land and water conservation activities, the department shall award an annual grant from the appropriation under s. 20.115 (7) (c), (qe), or (qf) or s. 20.866 (2) (we) to any county land conservation committee that has a land and water resource management plan approved by the department under s. 92.10 (4) (d), and that, by county board action, has resolved to provide any matching funds required under sub. (5g). The county may use the grant for land and water resource management planning and for any of the following purposes, consistent with the approved land and water resource management plan:

92.14(3)(a) (a) County land conservation personnel to administer and implement activities directly related to any of the following:

92.14(3)(a)1. 1. Compliance with soil and water conservation requirements applicable to persons claiming farmland preservation tax credits under subch. IX of ch. 71.

92.14(3)(a)2. 2. Animal waste management activities and ordinances under s. 92.16.

92.14(3)(a)4. 4. Nonpoint source water pollution abatement activities.

92.14(3)(a)5. 5. Other conservation activities determined by the county to be necessary for conservation and resource management in that county.

92.14(3)(b) (b) Grants to farmers for implementing best management practices required under a shoreland management ordinance enacted under s. 92.17, including reimbursement for all of the following:

92.14(3)(b)1. 1. The cost of fencing that the landowner installs in order to comply with the ordinance.

92.14(3)(b)2. 2. The cost of providing a well for livestock if, as a result of complying with the ordinance, the livestock does not have adequate access to water for drinking purposes.

92.14(3)(c) (c) Implementing land and water resource management projects approved in plans under s. 92.10.

92.14(3)(d) (d) Implementing land and water resource management projects undertaken to comply with soil and water conservation requirements applicable to persons claiming farmland preservation tax credits under subch. IX of ch. 71.

92.14(3)(e) (e) Construction of a facility or system related to animal waste management by a farmer who has received a notice of discharge under ch. 283 or management practices required under a notice to a farmer under s. 281.20 (3). The amount of a grant for management practices required under a notice to a farmer under s. 281.20 (3) shall be based on the cost of the method of controlling nonpoint source pollution that the department determines to be the most cost-effective.

92.14(3)(f) (f) Training required under s. 92.18 or any other training necessary to prepare personnel to perform job duties related to this section or s. 281.65.

92.14(3)(g) (g) Technical assistance, education and training, ordinance development or administration related to this chapter or s. 281.65.

92.14(5g) (5g) Matching funds.

92.14(5g)(a)(a) Except as provided in par. (b), if a grant under sub. (3) provides funding for salary and fringe benefits for more than one county staff person, a county shall provide matching funds, as determined by the department by rule, equal to 30% of the cost of salary and fringe benefits for the 2nd staff person and 50% of the cost of salary and fringe benefits for any additional staff persons for whom the grant provides funding.

92.14(5g)(b) (b) For a grant awarded for a year before 2010, the department shall require a county to provide matching funds for priority watershed project staff equal to not less than 10% nor more than 30% of the staff funding that was provided to the county for 1997 for a priority watershed that was designated before July 1, 1998. This paragraph does not apply to matching funds for priority watershed project staff after the termination date that was in effect on October 6, 1998, for the priority watershed project.

92.14(5r) (5r) Annual grant request. Every land conservation committee shall prepare annually a grant request that describes the land and water resource staffing needs and activities to be undertaken or funded by the county under this chapter and ss. 281.65 and 281.66 and the funding needed for those purposes. The grant request shall be consistent with the county's plan under s. 92.10. The land conservation committee shall submit the grant request to the department.

92.14(6) (6) Administration of grants.

92.14(6)(b)(b) The department and the department of natural resources shall prepare an annual grant allocation plan identifying the amounts to be provided to counties under this section and ss. 281.65 and 281.66. In the allocation plan, the departments shall attempt to provide funding under this section for an average of 3 staff persons per county with full funding for the first staff person, 70% funding for the 2nd staff person and 50% funding for any additional staff persons and to provide an average of $100,000 per county for cost-sharing grants. The department shall submit that plan to the board.

92.14(6)(d) (d) The board shall review the annual allocation plan submitted to it under par. (b) and make recommendations to the department of agriculture, trade and consumer protection and the department of natural resources on approval, modification or disapproval of the plan.

92.14(6)(g) (g) Every grant awarded to a county under this section and s. 281.65 shall be consistent with the plans under s. 92.15, 1985 stats., and under this section and ss. 92.10 and 281.65.

92.14(6)(gm) (gm) A county may not provide cost-sharing funds using funds provided under this section in an amount that exceeds 70% of the cost of a project, except in cases of economic hardship, as defined by the department by rule.

92.14(6)(h) (h)

92.14(6)(h)1.1. A county may not provide cost-sharing funds using funds provided under this section for the construction of any facility or system related to animal waste management unless all of the following conditions are met:

92.14(6)(h)1.a. a. The facility or system is necessary to meet surface water or groundwater quality objectives.

92.14(6)(h)1.b. b. The facility or system is designed consistent with rules of the department and with the technical standards of the county and is designed to be constructed and operated to avoid water pollution.

92.14(6)(h)1.c. c. The facility or system will use the most cost-effective method to meet water quality standards.

92.14(6)(h)1.d. d. The grant for the facility or system, combined with all other governmental funding, is no more than an amount specified by the department by rule, except that there is no limit on the amount of the grant if the principal purpose of the facility or system is to prevent or control barnyard runoff.

92.14(6)(h)3. 3. Nothing in this paragraph affects the authority of the department of natural resources to act under ch. 283.

92.14(6)(i) (i) No cost-sharing funds from any grant awarded under this section may be distributed to a landowner or land user unless he or she, by contract with the grant recipient, agrees to do all of the following:

92.14(6)(i)1. 1. Maintain any funded practice for its normal expected life, replace it with an equally effective practice or improvement or repay the cost-sharing funds to the grant recipient.

92.14(6)(i)2. 2. Conduct all land management and pollutant management activities in substantial accordance with the performance standards, prohibitions, conservation practices and technical standards under s. 281.16 and with plans approved under this section, under s. 92.15, 1985 stats., and under ss. 92.10 and 281.65, or to repay the cost-sharing funds.

92.14(6)(k) (k) The department shall identify by rule the types of cost-shared practices and the minimum grant amounts for cost-sharing grants that require any subsequent owner of the property to maintain the cost-shared practice for the life of the cost-shared practice, as determined by the department.

92.14(6)(L) (L) A county may provide cost-sharing funds from a grant under this section to replace a structure or facility at a new location, rather than to repair or reconstruct the structure or facility, if the relocation reduces water pollution and replacement is cost-effective compared to repairing or reconstructing the structure or facility.

92.14(6)(m) (m) The department of agriculture, trade and consumer protection and the department of natural resources shall assist counties in conducting the activities for which grants under sub. (3) may be used.

92.14(7) (7) Maintenance of effort. The department may not make a grant to a county under this section in any fiscal year unless that county enters into an agreement with the department to maintain or increase its aggregate expenditures from other sources for land and water conservation activities at or above the average level of such expenditures in its 2 fiscal years preceding August 1, 1987.

92.14(8) (8) Rules. In consultation with the department of natural resources, the department shall promulgate rules to administer this section and the department's duties under s. 281.65.

92.14(10) (10) Training. The department may contract with any person for services to administer or implement this chapter, including information and education and training.

92.14(12) (12) Annual report. Annually, the department, in cooperation with the department of natural resources, shall submit a report on the progress of the program under this section and s. 281.65 to the board.

92.14(13) (13) Evaluation plan. The department, jointly with the department of natural resources, shall prepare a plan, which includes water quality monitoring and analysis, for evaluating the program administered under this section and s. 281.65 and submit the plan to the board. The board shall make recommendations to the department and the department of natural resources on the plan. The department shall review and approve or disapprove the plan and shall notify the board of its final action on the plan. The department shall implement any part of the plan for which the plan gives it responsibility.

92.14(14) (14) Application, allocation, reporting and evaluation. The department, jointly with the department of natural resources, shall develop a single set of grant application, reporting and evaluation forms for use by counties receiving grants under this section and ss. 281.65 and 281.66. The department, jointly with the department of natural resources, shall implement a single process for grant application, funding allocation, reporting and evaluation for counties receiving grants under this section and ss. 281.65 and 281.66.

92.14(14m) (14m) Coordination. The department of agriculture, trade and consumer protection and the department of natural resources, jointly, shall review applications from counties for grants under sub. (5r) and, for projects and activities selected to receive funding shall determine whether to provide funding under this section or under s. 281.65 or 281.66.

92.14(15) (15) Financial information. The department shall consult with the department of natural resources when it prepares the information which it submits to the department of administration under s. 16.42.

92.14 History History: 1987 a. 27, 297; 1989 a. 56; 1991 a. 39, 309; 1993 a. 16, 166, 213; 1995 a. 27, 225, 227; 1997 a. 27; 1999 a. 9, 185; 2001 a. 16; 2009 a. 28.



92.15 Local regulation of livestock operations.

92.15  Local regulation of livestock operations.

92.15(1) (1) In this section:

92.15(1)(a) (a) "Livestock operation" means a feedlot or other facility or a pasture where animals are fed, confined, maintained or stabled.

92.15(1)(b) (b) "Local governmental unit" means a political subdivision of this state, a special purpose district in this state, an instrumentality or corporation of such a political subdivision or special purpose district, a combination or subunit of any of the foregoing or an instrumentality of the state and any of the foregoing.

92.15(2) (2) Notwithstanding ss. 92.11 and 92.17, a local governmental unit may enact regulations of livestock operations that are consistent with and do not exceed the performance standards, prohibitions, conservation practices and technical standards under s. 281.16 (3).

92.15(3) (3)

92.15(3)(a)(a) Notwithstanding ss. 92.11 and 92.17, a local governmental unit may enact regulations of livestock operations that exceed the performance standards, prohibitions, conservation practices and technical standards under s. 281.16 (3) only if the local governmental unit demonstrates to the satisfaction of the department of agriculture, trade and consumer protection or the department of natural resources that the regulations are necessary to achieve water quality standards under s. 281.15.

92.15(3)(b) (b) The department of agriculture, trade and consumer protection and the department of natural resources shall, by rule, specify procedures for review and approval of proposed local governmental unit regulations under par. (a).

92.15(4) (4) A local governmental unit may not apply a regulation under sub. (2) or (3) to a livestock operation that exists on October 14, 1997, unless the local governmental unit determines, using the rules promulgated under s. 281.16 (3) (e), that cost-sharing is available to the owner or operator of the livestock operation under s. 92.14 or 281.65 or from any other source.

92.15(5) (5) Any livestock operation that exists on October 14, 1997, and that is required to obtain a permit under s. 283.31 or that receives a notice of discharge under ch. 283 may continue to operate as a livestock operation at the same location notwithstanding s. 59.69 (10) (am) or 62.23 (7) (h) or any zoning ordinance enacted under s. 59.69, 60.61, 60.62, 61.35 or 62.23 (7), if the livestock operation is a lawful use or a legal nonconforming use under any zoning ordinance enacted under s. 59.69, 60.61, 60.62, 61.35 or 62.23 (7) on October 14, 1997.

92.15 History History: 1997 a. 27; 1999 a. 9; 2011 a. 170.



92.16 Manure storage facilities.

92.16  Manure storage facilities. A county, city, village or town may enact an ordinance requiring manure storage facilities constructed after July 2, 1983, to meet the technical standards of the county, city, village or town and rules of the department. The department shall adopt rules for ordinances setting standards and criteria for construction of manure storage facilities.

92.16 History History: 1983 a. 27; Stats. 1983 s. 92.16; 1983 a. 410 s. 24n; Stats. 1983 s. 92.34; 1985 a. 8 s. 10; Stats. 1985 s. 92.16; 1987 a. 27; 1993 a. 246.

92.16 Annotation An ordinance passed under this section is applicable only in unincorporated areas of the county. 77 Atty. Gen. 87.



92.17 Shoreland management.

92.17  Shoreland management.

92.17(1) (1)  Guidelines ordinance. The guidelines for a shoreland management ordinance shall establish standards for activities related to the purpose of maintaining and improving surface water quality.

92.17(2) (2) Authority to enact ordinance.

92.17(2)(a)(a) A city or village may enact a shoreland management ordinance.

92.17(2)(ag) (ag) A county may enact a shoreland management ordinance. A county shoreland management ordinance does not apply in any town that enacts an ordinance under par. (ar).

92.17(2)(ar) (ar) A town may enact a shoreland management ordinance that is prepared under sub. (1).

92.17(2)(b) (b) If a county, city or village proposes to enact an ordinance based on the guidelines prepared under sub. (1), or if a town proposes to enact a shoreland management ordinance, the county, city, village or town shall submit a draft of the ordinance to the department.

92.17(2)(c) (c) The board shall review a draft of an ordinance submitted under par. (b) and make recommendations to the department.

92.17(2)(d) (d) The department shall review and approve or disapprove a draft of an ordinance submitted under par. (b).

92.17(2)(e) (e) A county, city or village may enact an ordinance based on the guidelines prepared under sub. (1) only if the draft of the ordinance is approved by the department under par. (d). A town may enact a shoreland management ordinance only if the draft of the ordinance is approved by the department under par. (d).

92.17(2m) (2m) Authority to enforce ordinance. A county may not enforce a shoreland management ordinance unless the county uses funds provided under s. 92.14 (3) for grants for the purposes under s. 92.14 (3) (b). A city, village or town may not enforce a shoreland management ordinance unless the county in which the city, village or town is located uses funds provided under s. 92.14 (3) for grants for the purposes under s. 92.14 (3) (b).

92.17(2r) (2r) Department not to require enactment. The department may not require a county, city, village or town to enact an ordinance under this section as a condition of any other program administered by the department.

92.17(4) (4) Cooperation. The department shall consult with the governing bodies of counties, cities, villages and towns to secure voluntary uniformity of regulations, so far as practicable, shall identify low-cost practices and shall extend assistance to counties, cities, villages and towns under this section.

92.17 History History: 1991 a. 309; 1993 a. 213; 1999 a. 9.



92.18 Training and certification.

92.18  Training and certification.

92.18(1) (1) The department shall, by rule, establish a program of training and certification for persons who review plans for, conduct inspections of or engage in activities under any of the following:

92.18(1)(a) (a) This chapter.

92.18(1)(b) (b) Section 281.65, if those activities relate to agricultural practices.

92.18(2) (2) The department shall do all of the following:

92.18(2)(a) (a) Identify those persons involved in plan review or inspections who are required to obtain certification.

92.18(2)(b) (b) Establish the requirements for and the term of initial certification, and the requirements for recertification upon expiration of that term. To the extent possible, the department shall establish the requirements for certification in conformance with the engineering approval system used by the federal soil conservation service in providing technical assistance under 7 CFR 610.1 to 610.5. The department may require applicants to pass an examination in order to receive initial certification.

92.18(2)(c) (c) Establish different levels of certification as the department determines is appropriate.

92.18(2)(d) (d) Identify persons other than inspectors and plan reviewers who may benefit from the training program, and encourage those persons to enroll in the training program.

92.18(2m) (2m) If a person is certified under this section to review plans for, or conduct inspections of, a type of agricultural engineering practice at one of the levels under sub. (2) (c), the department shall allow the person to review plans for, or conduct inspections of, all types of agricultural engineering practices at that same level without requiring any additional certification.

92.18(3) (3) The department may impose fees for the training and certification program.

92.18(4) (4) The department shall promulgate rules under this section in consultation with the department of natural resources.

92.18(5) (5) Any training required under this section may be conducted by the department or the department of natural resources or by another person with the approval of the department.

92.18(6) (6) The department may suspend or revoke a certification under this section for failure to comply with this section or rules promulgated under this section.

92.18 History History: 1991 a. 309; 1995 a. 227; 1999 a. 9.






93. Department of agriculture, trade and consumer protection.

93.01 Definitions.

93.01  Definitions. The following terms, wherever used in chs. 93 to 100 or in any order, regulation or standard made thereunder, have the meaning here indicated, unless the context otherwise requires:

93.01(1b) (1b) "Agriculture" includes aquaculture.

93.01(1d) (1d) "Aquaculture" means the controlled cultivation of aquatic plants and animals.

93.01(1m) (1m) "Business" includes any business, except that of banks, savings banks, credit unions, savings and loan associations, and insurance companies. "Business" includes public utilities and telecommunications carriers to the extent that their activities, beyond registration, notice, and reporting activities, are not regulated by the public service commission and includes public utility and telecommunications carrier methods of competition or trade and advertising practices that are exempt from regulation by the public service commission under s. 196.195, 196.202, 196.203, 196.206, 196.219, 196.499, or 196.50 (2) (i) or by other action of the commission.

93.01(2) (2) "Cooperative association" includes cooperatives and foreign cooperatives as defined in ss. 185.01 and 193.005.

93.01(3) (3) "Department" means the department of agriculture, trade and consumer protection.

93.01(4) (4) "Documents" includes books, papers, accounts, records and correspondence.

93.01(5) (5) "Farm products" includes all products of agriculture, horticulture, dairying, livestock, poultry and bee raising.

93.01(6) (6) "Food products" includes all articles and commodities used for food, drink, confectionary or condiment.

93.01(7) (7) "Grade" includes, in the case of food products or farm products, grade according to quality, quantity, type, variety, size, weight, dimensions or shape of the products, and, in the case of receptacles, grade according to quality, type, size, weight, content, dimensions, or shape of the receptacle.

93.01(8) (8) "Marketing", as applied to food products or farm products, includes packing, storing, loading, offering or shipping to a point within the state, if any of these acts is for a commercial purpose, or selling.

93.01(9) (9) "Marketing", as applied to receptacles, means using receptacles in marketing food products or farm products.

93.01(10) (10) "Pests" include any living stage of insects, mites, nematodes, slugs, snails or other invertebrate animals injurious to plants, plant products, animals and humans; any bacteria, fungi, other parasitic plants or reproductive parts thereof, viruses, mycoplasma, protozoans or infectious substances which cause disease in or damage to plants or plant products; any host upon which a plant pest is dependent for the completion of all or a portion of its life cycle; and any other living organism classified as a pest under s. 94.69 (1) (a).

93.01(11) (11) "Possession", as applied to receptacles, means possessing them in the course of possessing food products or farm products for commercial purposes.

93.01(12) (12) "Possession", when used in ss. 93.09 and 93.10, means possession after the product or receptacle is ready for marketing.

93.01(13) (13) "Production" includes mining, manufacturing, agriculture, horticulture, dairying and livestock, poultry and bee raising.

93.01(14) (14) "Products" include all articles and commodities in general use.

93.01(15) (15) "Secretary" means the secretary of agriculture, trade and consumer protection.

93.01 History History: 1975 c. 94 s. 91 (10); 1975 c. 394, 422; 1977 c. 29 s. 1650m (2), (4); 1983 a. 189; 1987 a. 271; 1991 a. 39, 221; 1993 a. 213, 496; 1997 a. 237; 2003 a. 63; 2005 a. 441; 2011 a. 22.



93.02 Staff.

93.02  Staff. The secretary shall appoint all staff necessary for the carrying out of the duties of the department, all of whom shall be under the classified service except the deputy secretary, the assistant deputy secretary, and, subject to s. 230.08 (4) (a), the administrators of divisions. Each such deputy secretary, assistant deputy secretary, or administrator shall be appointed by the secretary with the approval of the board.

93.02 History History: 1977 c. 418; 2013 a. 20.



93.03 Offices of department, hearings, investigations.

93.03  Offices of department, hearings, investigations. The principal office of the department shall be in Madison, but, with the approval of the governor, other offices may be maintained elsewhere in the state as may be necessary for the efficient functioning of the department. Hearings, investigations and meetings necessary to the carrying out of any of the duties of the department may be conducted anywhere within or without the state, as the department determines to be for the best interests of the state and the parties immediately concerned.



93.06 Department powers.

93.06  Department powers. The department may:

93.06(1) (1) Information. Obtain and furnish:

93.06(1)(a) (a) Information relating to prices, profits and costs involved in the production or distribution of products and to the supply, demand, sales, purchases, deliveries, receipts, offers, acceptances, storage and commercial movement of products and to any other factors affecting the market value of products or market conditions.

93.06(1)(b) (b) Information regarding the sources of supply of products necessary for the people of the state and the location of markets for Wisconsin products.

93.06(1)(c) (c) Information relating to economy and efficiency in the distribution of products.

93.06(1)(d) (d) Information relating to the selection of proper shipping routes, adoption of advisable shipping methods, avoidance of delays incident to transportation and to other distribution problems connected with transportation.

93.06(1)(e) (e) Lists of persons engaged in the production or distribution of products.

93.06(1)(f) (f) Information regarding products and situations that are the subject of laws under its supervision.

93.06(1d) (1d) Fees. Charge a fee to a person requesting information published under sub. (1), but the fee may not exceed the department's cost of publishing the requested information.

93.06(1f) (1f) Animal health inspection and testing. Perform animal health inspections and tests and examine animal health documentation at the state fair, the world dairy expo, the world beef expo, the midwest horse fair, and other livestock exhibitions held in this state and attended by participants from outside of this state, as specified by the department by rule. The department may charge a fee to the sponsor of the exhibition to cover the reasonable costs of the department's inspection and testing services whether or not the sponsor requests the services. This subsection does not apply to county fairs or other local livestock exhibitions.

93.06(1g) (1g) Certificates of veterinary inspection. Furnish, to veterinarians in this state, forms to be used by them in issuing certificates of veterinary inspection. The department may charge a $2 fee for each form unless the department specifies a different fee by rule.

93.06(1h) (1h) Animal health supplies. Sell, at not more than its cost, animal identification tags to persons who are required or authorized to use those identification tags.

93.06(1m) (1m) Service inspections of farm products. Upon request or for grading or certification purposes, inspect animals, plants, farm products, food products and agricultural commodities, as defined in s. 96.01 (3). Inspection may include examination, diagnosis, sample collection and analysis, weighing and testing and the supervision of any of those activities. Facilities, equipment, vehicles and vessels used in the production, processing, storage or distribution of the animals, plants, farm products, food products or agricultural commodities may be inspected. Inspection and certification may be performed in cooperation with any federal agency. To enable any such inspection and certification service, the department may charge uniform fees and may bring an action to recover the fees, including reasonable costs of collection.

93.06(1n) (1n) Electronic processing.

93.06(1n)(a)(a) Accept and process by electronic means applications and payments for licenses, permits, registrations and certificates that are issued by the department.

93.06(1n)(b) (b) Accept and process by electronic means requests and payments for goods and services that the department is authorized to provide.

93.06(1n)(c) (c) Promulgate rules specifying fees to cover the department's electronic processing costs under pars. (a) and (b). The fees under this paragraph are in addition to any other fees required to be paid to the department.

93.06(1p) (1p) Service testing related to department programs. Provide inspection services, diagnostic services and analytical or testing services upon request if the requested service is related to an authorized department program and serves program objectives. The department may charge a fee to cover its cost to provide the requested services.

93.06(1pm) (1pm) Testing of petroleum products. The department may perform, or contract for the performance of, testing of petroleum products other than testing provided under ch. 168. The department may establish a schedule of fees for such petroleum product testing services. The department shall credit all revenues received from fees established under this subsection to the appropriation account under s. 20.115 (1) (gc). Revenues from fees established under this subsection may be used by the department to pay for testing costs, including laboratory supplies and equipment amortization, for such products.

93.06(1q) (1q) Agricultural development services. Provide agricultural development services upon request and charge a fee for those services, but the fee may not exceed the department's cost of providing those services.

93.06(1qm) (1qm) Loans for rural development. Make loans, and charge interest and origination fees and take security for those loans, as required to receive federal funding for the development of rural business enterprises or for rural economic development.

93.06(1r) (1r) Test, time or seal pasteurizers. Upon request of a dairy plant operator or an applicant for a dairy plant license, test, time or seal pasteurizers. The department may charge a fee to cover its cost for the testing, timing or sealing service, regardless of whether the testing, timing or sealing is required by law.

93.06(1s) (1s) Standard samples. Provide standard samples representing product or commodity grades and charge a fee for the samples, but the fee may not exceed the department's cost of providing those services.

93.06(1w) (1w) Review of dairy or food processing equipment and plans. Upon request, review dairy or food processing equipment before its installation at, or review plans for the construction of, a dairy plant, as defined in s. 97.20 (1) (a), a dairy farm, as defined in s. 97.22 (1) (a), a food warehouse, as defined in s. 97.27 (1) (b), a food processing plant, as defined in s. 97.29 (1) (h), a retail food establishment, as defined in s. 97.30 (1) (c), or an establishment, as defined in s. 97.42 (1) (d). The department may charge a fee to cover its cost for providing such review service, regardless of whether the review is required by law.

93.06(1z) (1z) Interest on overdue service fees. Establish an interest rate for, and charge interest on, an overdue payment for fees for any service rendered under sub. (1m), (1p), (1r) or (1w). The department may charge interest on an overdue payment beginning on the day after the payment due date that is stated on the fee invoice sent to a recipient of such service. The department shall state the interest rate charged for an overdue payment on the fee invoice, and may charge the recipient of the service not more than that rate on an overdue payment. An interest rate established under this subsection may not exceed the amount of the interest rate under s. 814.04 (4).

93.06(2) (2) Statements. Prescribe a form of statement to be used at each regular payment date by every cheese factory, butter factory, condensary or milk receiving plant to any person from whom milk is purchased or received on a butterfat or cheese basis.

93.06(3) (3) Food or fuel scarcity. With the consent of the governor, after public hearing, issue general or special orders to avert, relieve or terminate a scarcity of food products or fuel in this state.

93.06(4) (4) Law enforcement. At the request of the attorney general or of any district attorney, assist in the enforcement of any of the following statutes relating to trade: ss. 133.03 to 133.07, 133.10, 133.12 to 133.15, 133.17, 134.01, 185.94, 193.105, 784.04 and 939.31.

93.06(5) (5) Public markets; cooperative associations.

93.06(5)(a)(a) Give assistance in the organization, operation or reorganization of such public markets as are authorized by law, and of cooperative associations and unincorporated cooperative associations.

93.06(5)(b) (b) By general order, prescribe uniform systems of accounting for public markets or cooperative associations and unincorporated cooperative associations, and may, by general or special order, require any such market or association to render report, in form indicated by the department, to show the nature and volume of business, resources, liabilities, profits, losses and any other facts bearing upon the financial condition of the market or association.

93.06(6) (6) Cooperatives.

93.06(6)(a)(a) By general or special order, require any cooperative association or unincorporated cooperative association doing business in this state to file with the department a verified copy of its bylaws and of any exclusive contract of sale or agency between the association and its members or patrons.

93.06(6)(b) (b) Investigate the management of any cooperative association or unincorporated cooperative association doing business in this state, and make the facts relating to the management of the association available to the members of the association, when a request for a management investigation has been filed with the department, signed by all of the directors or by at least 20% of the members of associations of less than 500 members or by at least 100 members of associations of 500 or more members. The department shall fix and collect a fee for investigations under this paragraph, which shall be the actual cost of the investigation.

93.06(6)(c) (c) By general or special order, require any cooperative association or unincorporated cooperative association doing business in this state or in the process of organization to file with the department a report of its promotion expenses.

93.06(6)(d) (d) Set aside a portion of its funds as a cooperative educational fund. The money so set aside shall be used to acquaint producers and consumers with the advantages to the general public of cooperative handling of farm and dairy products and for instruction and research to increase the efficiency of cooperative marketing associations.

93.06(7) (7) Deny, suspend or revoke licenses. Deny, suspend or revoke any permit, certificate, registration or license if the applicant therefor or holder thereof is not fit, qualified or equipped or has violated or failed to obey any applicable law, order or regulation, or has misrepresented or intentionally failed to disclose a material fact in making the application. In determining whether any person is fit, qualified or equipped, the department shall consider, among other things, character and conduct, including past compliance or noncompliance with law. The department may follow the procedure provided for special orders in s. 93.18, or the applicant or permit holder, certificate holder, registrant or licensee may, within 10 days after notice of denial, suspension or revocation, demand such procedure. Rehearing and judicial review shall be as provided in ch. 227.

93.06(8) (8) Prescribe conditions of licenses. Except as provided in s. 93.135, issue any permit, certificate, registration or license on a temporary or conditional basis, contingent upon pertinent circumstances or acts. If the temporary or conditional permit, certificate, registration or license is conditioned upon compliance with chs. 93 to 100, ch. 126, a rule promulgated by the department or a regulation adopted under s. 97.41 (7) within a specified period of time and the condition is not met within the specified period, the permit, certificate, registration or license shall be void.

93.06(9) (9) Investigations. Collect, report and illustrate the results of investigations.

93.06(10) (10) Warning notices. Dispose of minor violations of the laws under its supervision without prosecution by issuing written notice or warning whenever it appears that the public interest will be adequately protected.

93.06(10m) (10m) Farmland preservation collections. Enter into contracts to collect amounts owed to the state under ch. 91, 2007 stats., as the result of the relinquishment of, or the release of land from, a farmland preservation agreement or as the result of the rezoning of land zoned for exclusive agricultural use.

93.06(11) (11) Interagency cooperation.

93.06(11)(a)(a) Cooperate with, and enter into agreements with, political subdivisions of this state or any department or agency of this state, other states, or of the United States for the purpose of carrying out its functions, and securing uniformity of regulations. Agreements may authorize the agents and employees of such agencies to enforce the laws and regulations administered by this department. When so engaged, agents and employees of cooperating agencies shall have the same powers as employees of the department and shall act under the direction and control of the department.

93.06(11)(b) (b) Enter into cooperative agreements with other governmental departments and agencies of this state and the United States which authorize employees of the department to enforce the laws and regulations administered by such agencies which are directly related to the laws and regulations of this state administered by the department. Every such agreement may provide for reimbursement to this state for the cost of such enforcement activity.

93.06(13) (13) Plant protection agreements. Enter into cooperative agreements with corporations, associations, foundations and individuals to carry out plant protection activities under ch. 94.

93.06 History History: 1973 c. 206; 1975 c. 39; 1975 c. 94 s. 3; 1975 c. 414 s. 28; 1977 c. 181; 1979 c. 32 s. 92 (6), (12); 1979 c. 209; 1983 a. 203; 1985 a. 30 s. 42; 1989 a. 31, 174, 282; 1991 a. 39; 1993 a. 16; 1995 a. 400; 1997 a. 27, 191, 253; 1999 a. 9, 186; 2001 a. 16, 56, 103; 2005 a. 25, 441; 2007 a. 20; 2009 a. 28; 2011 a. 257; 2013 a. 20 s. 1595.



93.07 Department duties.

93.07  Department duties. It shall be the duty of the department:

93.07(1) (1) Regulations. To make and enforce such regulations, not inconsistent with law, as it may deem necessary for the exercise and discharge of all the powers and duties of the department, and to adopt such measures and make such regulations as are necessary and proper for the enforcement by the state of chs. 93 to 100, which regulations shall have the force of law.

93.07(2) (2) Forms. To prescribe forms for all applications, notices and reports required to be made to the department or which are necessary in its work.

93.07(3) (3) Promotion of agriculture. To promote the interests of agriculture, dairying, horticulture, manufacturing, commercial fishing and the domestic arts and to advertise Wisconsin and its dairy, food, and agricultural products by conducting campaigns of education throughout the United States and in foreign markets. Such campaigns shall include the distribution of educational and advertising material concerning Wisconsin and its plant, animal, food, and dairy products. The department shall coordinate efforts by the state to advertise and promote agricultural products of this state, with the Wisconsin Economic Development Corporation where appropriate. The department shall submit its request and plan for market development program expenditures for each biennium with its biennial budget request. The plan shall include the identification and priority of expenditures for each market development program activity.

93.07(4) (4) State aid to Livestock Breeders Association. To receive and examine, prior to its transmission to the department of administration, the biennial request for state aid of the Wisconsin Livestock Breeders Association; to transmit and make recommendations upon this request to the department of administration and the governor; and to advise as to the manner of expending and accounting for state moneys appropriated to that organization.

93.07(5) (5) Advice to university of Wisconsin system. To give advice to the state superintendent of public instruction as to the courses in agricultural economics to be given in the University of Wisconsin System.

93.07(6) (6) Exhibits. Upon authorization by the governor, to make such public exhibits as will tend to inform the public of the work of the department, and to give such aid in farmers' institutes, dairy and food and farmers' conventions and the agricultural department of the state university as may be deemed advisable.

93.07(7) (7) Information.

93.07(7)(a)(a) To collect from the several counties information concerning the extent, condition and prices of farm crops; the number, conditions of health and value of farm animals; prevailing conditions of weather, and such other information as the department may deem of value to the agricultural interests of the state, and to publish monthly statements of such reports, for free distribution among the farmers and other interested persons of the state.

93.07(7)(b) (b) To collect and publish, in the form best calculated to attract to the state desirable immigrants and capital, information relating to the advantages and opportunities offered by this state to the farmer, the merchant, the manufacturer, the home seeker, and the summer visitor. The publication shall be subject to s. 35.29 and shall be in form of circulars, folders and pamphlets, and may be translated and printed in foreign languages; to cause to be inserted in newspapers, magazines and farm papers appropriate notices, and to maintain permanent exhibits in populous centers, if the department shall determine that the best interests of the state will be advanced thereby.

93.07(7)(c) (c) To furnish free, in its discretion, copies of the publications printed under its direction to advancement associations, and societies organized to promote immigration and the development and enrichment of the state, when application is made therefor; to furnish other persons such copies as may be requested at the actual cost of printing; and the money received for such copies shall be paid into the state treasury and credited to the appropriation from which said cost of printing was paid.

93.07(7)(d) (d) To obtain from the heads of the several departments of the state government, the faculty of the state university and the several state institutions, and they are hereby directed to furnish to the department upon request, such information as may be at their command relating to the resources of this state.

93.07(8) (8) Agricultural seeds. To fix standards of germination for agricultural seeds.

93.07(9) (9) Groundwater protection. To comply with the requirements of ch. 160 in the administration of any program, responsibility or activity assigned or delegated to it by law.

93.07(10) (10) Animal health; quarantine. To protect the health of animals located in this state and of humans residing in this state and to determine and employ the most efficient and practical means for the prevention, suppression, control, and eradication of communicable diseases among animals. For these purposes, the department may establish, maintain, enforce, and regulate such quarantine and such other measures relating to the importation, movement, and care of animals and their products, the disinfection of suspected localities and articles, and the disposition of animals, as the department determines are necessary. The definition of "communicable disease" in s. 990.01 (5g) does not apply to this subsection.

93.07(10m) (10m) Rules for domestic animals. To promulgate rules specifying which animals are domestic animals for purposes of s. 169.01 (7). The rules shall specify that fur-bearing animals to which s. 29.627 applies are domestic animals.

93.07(11) (11) Humane activities. To cooperate with humane societies and assist duly appointed humane officers in the enforcement of the laws relating to humane education and the prevention of cruelty to animals.

93.07(12) (12) Plant pests. To conduct surveys and inspections for the detection and control of pests injurious to plants, make, modify, and enforce reasonable rules needed to prevent the dissemination of pests, declare and manage emergencies relating to the detection and control of pests injurious to plants, provided that such declaration does not supersede the authority of the chief state forester under s. 23.114 or the department of natural resources under s. 26.30, and suggest methods of control.

93.07(13) (13) Inspection of apiaries. To inspect apiaries, furnish information to owners and caretakers with respect to the eradication and prevention of diseases and pest infestations injurious to honeybees.

93.07(14) (14) Poultry slaughterhouses. To prescribe regulations for the slaughtering of poultry for market.

93.07(15) (15) Cooperation. To cooperate with and provide technical assistance to the several counties, towns, villages and cities in the expenditure of funds raised by the said counties, towns, villages and cities for the control of plant pests or animal diseases.

93.07(16m) (16m) Laboratory fees, out-of-state users. To charge each out-of-state person receiving a service from any department laboratory a service fee, the amount of which equals at least 100% of the amount of the department's costs to provide the laboratory service, including administrative and facility costs.

93.07(17) (17) Promotion of marketing.

93.07(17)(a)(a) To promote the efficient marketing of the dairy and farm products of Wisconsin, through cooperative marketing associations now in operation or which may be organized hereafter.

93.07(17)(b) (b) To study the possibilities for increasing the markets for Wisconsin dairy and farm products, and through publications, advertising and other appropriate methods to endeavor to extend and improve these markets.

93.07(17)(c) (c) To center the efforts of the department in the performance of its duties under this subsection upon the development of a centralized system of the cooperative marketing of dairy products of Wisconsin. The department may at any time, however, with the approval of the governor, extend its operations to other farm products, for the purpose of developing similar centralized systems for the cooperative marketing of such Wisconsin farm products.

93.07(17)(d) (d) To encourage the consumption of Wisconsin cheese by designing an official logotype to serve as a recognizable identification mark appropriate for affixation to and display in connection with cheese produced in this state as provided in s. 100.057.

93.07(18) (18) Goals and accountability measures for economic development programs.

93.07(18)(a)(a) In this subsection, "economic development program" means a program or activity having the primary purpose of encouraging the establishment and growth of business in this state, including the creation and retention of jobs, and that satisfies all of the following:

93.07(18)(a)1. 1. The program receives funding from the state or federal government that is allocated through an appropriation under ch. 20.

93.07(18)(a)2. 2. The program provides financial assistance, tax benefits, or direct services to specific industries, businesses, local governments, or organizations.

93.07(18)(b) (b) In consultation with the Wisconsin Economic Development Corporation, to do all of the following for each economic development program administered by the department of agriculture, trade and consumer protection:

93.07(18)(b)1. 1. Establish clear and measurable goals for the program that are tied to statutory policy objectives.

93.07(18)(b)2. 2. Establish at least one quantifiable benchmark for each program goal described in subd. 1.

93.07(18)(b)3. 3. Require that each recipient of a grant or loan under the program submit a report to the department. Each contract with a recipient of a grant or loan under the program shall specify the frequency and format of the report to be submitted to the department and the performance measures to be included in the report.

93.07(18)(b)4. 4. Establish a method for evaluating the projected results of the program with actual outcomes as determined by evaluating the information described in subds. 1. and 2.

93.07(18)(b)5. 5. Annually and independently verify, from a sample of grants and loans, the accuracy of the information required to be reported under subd. 3.

93.07(18)(b)6. 6. Establish by rule a requirement that the recipient of a grant or loan under the program of at least $100,000 submit to the department a verified statement signed by both an independent certified public accountant licensed or certified under ch. 442 and the director or principal officer of the recipient to attest to the accuracy of the verified statement, and make available for inspection the documents supporting the verified statement. The department shall include the requirement established by rule under this subdivision in the contract entered into by a grant or loan recipient.

93.07(18)(b)7. 7. Establish by rule policies and procedures permitting the department to do all of the following if a recipient of a grant or loan or tax benefits under the program submits false or misleading information to the department or fails to comply with the terms of a contract entered into with the department under the program and fails to provide to the satisfaction of the department an explanation for the noncompliance:

93.07(18)(b)7.a. a. Recoup payments made to the recipient.

93.07(18)(b)7.b. b. Withhold payments to be made to the recipient.

93.07(18)(b)7.c. c. Impose a forfeiture on the recipient.

93.07(19) (19) Pest control compact. To cooperate with the insurance fund established by the pest control compact ratified and enacted by chapter 583, laws of 1965. The secretary shall be the compact administrator for this state.

93.07(20) (20) Economic development assistance coordination and reporting.

93.07(20)(a)(a) The department shall coordinate any economic development assistance with the Wisconsin Economic Development Corporation.

93.07(20)(b) (b) Annually, no later than October 1, to submit to the joint legislative audit committee and to the appropriate standing committees of the legislature under s. 13.172 (3) a comprehensive report assessing economic development programs, as defined in sub. (18) (a), administered by the department. The report shall include all of the information required under s. 238.07 (2). The department shall collaborate with the Wisconsin Economic Development Corporation to make readily accessible to the public on an Internet-based system the information required under this subsection.

93.07(21) (21) Statistics. To compile at least once in 2 years statistics relating to the dairy industry in this state, and for that purpose may forward to the owner or manager of any creamery, cheese factory, or condensary, or to any other person dealing in or manufacturing dairy products, forms calling for specific information relating to the dairy industry. In the case of cheese factories, the information called for shall include the number of pounds each of American, Swiss, limburger and brick cheese made in each factory. A person subject to this subsection shall, within 60 days from the receipt of the forms from the department, complete and return the forms to the department. All questions propounded and all information required by the forms shall be answered and furnished, so far as it is within the power of the person completing the form to answer the questions or furnish the information. The department may take other necessary steps to secure full and complete information and statistics relating to the dairy industry, and to promote the welfare of the dairy industry.

93.07(22) (22) County fair coordinator. To designate an employee of the department to serve as county fair coordinator.

93.07(24) (24) Enforcement of laws. To enforce chs. 88 and 93 to 100 and all other laws entrusted to its administration, and especially:

93.07(24)(a) (a) To enforce the laws regarding the production, manufacture and sale, offering or exposing for sale or having in possession with intent to sell, of any dairy, food or drug product.

93.07(24)(b) (b) To enforce the laws regarding the adulteration or misbranding of any articles of food, drink, condiment or drug.

93.07(24)(c) (c) To inspect any milk, butter, cheese, lard, syrup, coffee, tea or other article of food, drink, condiment or drug made or offered for sale within this state which it may suspect or have reason to believe to be impure, unhealthful, misbranded, adulterated or counterfeit, or in any way unlawful.

93.07(24)(d) (d) To prosecute or cause to be prosecuted any person engaged in the manufacture or sale, offering or exposing for sale or having in possession with intent to sell, of any adulterated dairy product or of any adulterated, misbranded, counterfeit, or otherwise unlawful article or articles of food, drink, condiment or drug.

93.07(26) (26) Alternative fuel refueling facilities. To pursue the establishment and maintenance of sufficient alternative fuel refueling facilities at public retail outlets to meet the traveling needs of the public.

93.07 History History: 1971 c. 125; 1975 c. 189, 323, 394; 1979 c. 34, 129, 221, 361; 1981 c. 20, 291; 1981 c. 391 s. 210; 1983 a. 410; 1985 a. 29; 1987 a. 27, 186; 1987 a. 399 ss. 307p, 443yx; 1987 a. 403; 1989 a. 56; 1991 a. 39, 269, 309; 1993 a. 216; 1995 a. 27 ss. 3554 to 3556, 9116 (5), 9145 (1); 1995 a. 79, 450; 1997 a. 27, 192; 1999 a. 107; 2001 a. 56, 107, 109; 2005 a. 166; 2007 a. 125; 2009 a. 108, 401; 2011 a. 32, 229.



93.075 Policy of cooperative marketing adopted.

93.075  Policy of cooperative marketing adopted. The history of the farm marketing problem in the state and nation, as well as throughout the world, points to a solution chiefly through cooperative marketing efforts of producers. It is, hence, declared to be the policy of this state, in advancing the general good and public welfare, to assist in the organization and development of cooperative associations for production and marketing purposes along lines of dairy and other farm products.

93.075 History History: 1975 c. 394 s. 10; Stats. 1975 s. 93.075.



93.08 Access for law enforcement.

93.08  Access for law enforcement. In performing their duties or in enforcing the laws entrusted to their administration, the department and its authorized agents may do all of the following:

93.08(1) (1) Enter, within reasonable hours, any field, orchard, garden, packing ground, building, freight or express office, warehouse, car, vessel, vehicle, room, cellar, storehouse, cold storage plant, packing house, stockyard, railroad yard or any other place of business, which it may be necessary or desirable for them to enter.

93.08(2) (2) Open any box, carton, parcel, package or other receptacle, inspect the contents thereof, and, upon payment or tender of the market value, take samples of any product or material contained therein.

93.08(3) (3) Inspect products and materials and collect and test samples of them.

93.08 History History: 1989 a. 282.

93.08 Annotation A warrantless inspection of a dairy farm under authority of ss. 93.08, 93.15 (2), 97.12 (1), and related administrative rules made without prior notice and without the owner being present was not unconstitutional. Because the administrative rules govern operations, equipment, and processes not typically conducted in residential areas, the rules and statutes sufficiently preclude making warrantless searches of residences. Lundeen v. Dept. of Agriculture, 189 Wis. 2d 255, 525 N.W.2d 758 (Ct. App. 1994).

93.08 Annotation This section authorizes the stop and search of vehicles transporting livestock in Wisconsin so long as certain constitutional safeguards are met. 77 Atty. Gen. 172.



93.09 Standards and regulations.

93.09  Standards and regulations.

93.09(1) (1) The department, after public hearing, may establish standards for the grade of food products and farm products and for receptacles therefor and may prescribe regulations governing the marks or tags which may be required upon food products or farm products or upon receptacles therefor, for the purpose of showing the name, address or serial number of the person producing or marketing the product or receptacle, the grade of the product or receptacle, the quality, quantity, type, variety, size, weight, dimensions or shape of the product or the quality, type, size, weight, content, dimensions or shape of the receptacle.

93.09(2) (2) No standard or regulation under this section, which is repugnant to any requirement made mandatory under federal law, shall apply to products or receptacles which are being shipped from the state in interstate commerce.

93.09(3) (3) No standard shall apply to products or receptacles coming from outside the state but such products or receptacles may be required to be marked or tagged to indicate that they came from outside the state and to show any other fact regarding which marking or tagging may be required under this section; provided, that such products or receptacles, at the time when marking or tagging is required, have ceased to be in interstate commerce.

93.09(4) (4) No standard established under this section for the grade of any food product or farm product shall affect the right of any person to dispose of such product without conforming to the standard, but such person may be required to mark or tag such product, in such a manner as the department may direct, to indicate that it is not intended to be marketed as of a grade contained in the standard and to show any other fact regarding which marking or tagging may be required under this section.

93.09(5) (5) No standard or regulation shall be established or prescribed under this section which is in conflict with any standard or regulation contained in or heretofore promulgated under authority of any other statute of the state.

93.09(6) (6) No standard or regulation shall be established or prescribed by the department of agriculture, trade and consumer protection under this section in any case where any other state department, commission or official has authority to establish such a standard or prescribe such a regulation, unless the department of agriculture, trade and consumer protection establishes the standard or prescribes the regulation jointly with such other department, commission or official. No standard or regulation shall be established or prescribed by any other state department, commission or official in any case where the department of agriculture, trade and consumer protection has authority to establish such a standard or prescribe such a regulation under this section, unless such other department, commission or official establishes the standard or prescribes the regulation jointly with the department of agriculture, trade and consumer protection. The governor shall act as arbiter in case of disagreement or conflict of authority between the department of agriculture, trade and consumer protection and any other state department, commission or official under this section.

93.09(8) (8) Whenever any standard or regulation under this section has become effective, no person marketing or having in his or her possession for commercial purposes any product or receptacle to which the standard is applicable shall represent such product or receptacle, unless in a manner authorized by the department, as being of any grade other than a grade contained in such standard, except as to products or receptacles included in subs. (2) and (3); and no person marketing or having in his or her possession for commercial purposes any product or receptacle to which the standard is applicable shall represent such product or receptacle as being of a grade contained in the standard, when as a matter of fact such product or receptacle is below the requirements of such grade and no person shall market or have in his or her possession for commercial purposes any product or receptacle unless the marking or tagging thereon conforms to the regulation prescribed under this section; and no person shall market or have in his or her possession for commercial purposes any product or receptacle, to which any such marking or tagging regulation is applicable, if such marking or tagging thereon is false or misleading; provided, that representing a product or receptacle as being of a grade contained in the standard, when as a matter of fact such product or receptacle is below the requirements of such grade, shall not be a violation of this section, if the product or receptacle bears the official certificate of an inspector licensed under s. 93.11; provided, further, that possession, under this section, shall not include possession by a carrier or other bailee.

93.09(9) (9)

93.09(9)(a)(a) Whenever the department finds that any person marketing or having in his or her possession any product or receptacle to which the standard is applicable has intentionally violated sub. (8), the department, after opportunity for hearing has been given to that person, may, by special order, do any of the following:

93.09(9)(a)1. 1. Revoke the person's right to represent any product or receptacle to which the standard is applicable as being of any grade contained in the standard.

93.09(9)(a)2. 2. Require the person to mark or tag the product or receptacle as provided in sub. (4).

93.09(9)(b) (b) The department may, without hearing, suspend the right described in par. (a) 1. for a period not exceeding 10 days, pending investigation.

93.09(9)(c) (c) The department may restore the right to any person from whom it has been revoked if the person gives satisfactory evidence warranting restoration.

93.09(10) (10) Whenever any standard is established under this section the department, by regulation, may require any person marketing products or receptacles to which such standard is applicable to secure a permit and pay uniform fees to the department sufficient to cover the cost of the supervision of the grading and inspection provided for in the standard.

93.09 History History: 1977 c. 29 s. 1650m (4); 1993 a. 492; 1997 a. 253.



93.10 Inspector's certificate.

93.10  Inspector's certificate.

93.10(1) (1) The department, as a means of enforcing the standard for the grade of any food product or farm product or for any receptacle therefor, may, by general order, after public hearing, require any such product or receptacle to bear the official certificate of an inspector licensed under s. 93.11.

93.10(2) (2) Whenever the department has required any product or receptacle to bear the official certificate of an inspector licensed under s. 93.11, no person marketing or having in his or her possession for commercial purposes any such product or receptacle shall remove, mutilate or alter the official certificate thereon or represent such product or receptacle, unless in a manner authorized by the department, as being of any grade other than the grade designated by the official certificate thereon, except as to products or receptacles included in s. 93.09 (2) and (3); and no person shall market or have in his or her possession for commercial purposes any such product or receptacle unless such product or receptacle bears the official certificate of an inspector licensed under s. 93.11, except as to products or receptacles included in s. 93.09 (2), (3) and (4); provided, that such a product or receptacle may be marketed or had in possession without an official certificate issued at the point of shipment if such product or receptacle is destined for shipment to a point within the state, where the shipper has arranged for the issuance of an official certificate; provided, further, that possession under this section, shall not include possession by a carrier or other bailee.

93.10 History History: 1993 a. 492.



93.11 Licensing of inspectors.

93.11  Licensing of inspectors.

93.11(1) (1) Except as provided in s. 93.135, the department, upon presentation of satisfactory evidence that the applicant is competent, may issue a license to any person to certify the grade of food products or farm products or of receptacles therefor, for which standards have become effective under s. 93.09. The purpose of such certification may be either to enforce the standard or merely to furnish to an interested party an official statement of the grade. A certificate issued under this section, unless superseded by a finding as provided in sub. (4), shall be accepted in any court of this state as prima facie evidence of the facts to which the certificate relates.

93.11(2) (2) Applications for a license, or any renewal of a license, shall be submitted on forms prescribed by the department and be accompanied by a fee of $25. All licenses, unless sooner rescinded or revoked, shall expire on September 30 of the 2nd year commencing after the date of issuance or renewal. As a condition to the issuance or renewal of a license, applicants shall demonstrate to the satisfaction of the department their competency to act as an inspector by education, training, experience or examination as the department requires.

93.11(3) (3) The department may, by general order after public hearing, fix and cause to be collected a reasonable, uniform fee for certification where necessary for the adequate enforcement of an order issued under s. 93.10. The department shall fix and cause to be collected a reasonable, uniform fee for certification where the purpose of such certification is merely to furnish to an interested party an official statement of the grade.

93.11(4) (4) Any person affected by a certification made under this section may appeal to the department from such certification within a reasonable time to be prescribed in regulations issued by the department. The department shall thereupon make an investigation to determine the true grade of the product or receptacle and shall issue a finding thereof. Such a finding shall be accepted in any court of this state as prima facie evidence of the facts to which the finding relates.

93.11(5) (5) The department shall charge and collect a reasonable fee for any appeal taken under this section but shall refund such fee if the appeal is sustained.

93.11(6) (6)

93.11(6)(a)(a) The department, after opportunity for hearing has been given the licensee, may, by special order, revoke any license issued under this section, whenever the department finds any of the following:

93.11(6)(a)1. 1. That the licensee is adjudicated incompetent.

93.11(6)(a)2. 2. That the licensee has made material false statements in order to obtain a license.

93.11(6)(a)3. 3. That the licensee has knowingly or carelessly issued any false or improper certificate of grade.

93.11(6)(a)4. 4. That the licensee has accepted money or other consideration, directly or indirectly, as compensation for any neglect or improper performance of duty.

93.11(6)(a)5. 5. That the licensee has violated chs. 93 to 100 or any regulation made under chs. 93 to 100.

93.11(6)(b) (b) The department may, without hearing, suspend a licensee's right to act under this section for a period not exceeding 10 days, pending investigation.

93.11(6)(c) (c) The department may restore the license of any person whose license has been revoked under this subsection if the person gives satisfactory evidence warranting restoration.

93.11(7) (7) No person shall certify or attempt to certify that the grade of any food product or farm product or of any receptacle therefor conforms or does not conform to the standard established under s. 93.09, unless such person holds an unrevoked and unsuspended license issued under this section. No person shall influence or attempt to influence any licensee to neglect or improperly perform the licensee's duty. No licensee shall knowingly issue any false or improper certificate of grade or accept money or other consideration, directly or indirectly, as compensation for any neglect or improper performance of the licensee's duty.

93.11(8) (8) Chapter 230 shall not apply to inspectors licensed under this section who receive no salary or are handled merely upon a fee basis.

93.11 History History: 1975 c. 39; 1977 c. 196 s. 131; 1979 c. 129; 1993 a. 492; 1997 a. 191, 253; 1999 a. 83; 2005 a. 387.



93.12 Laboratories, approval of.

93.12  Laboratories, approval of.

93.12(1) (1) It is the purpose of this section to assure the reliability and quality of manual and automated laboratory examinations made for the protection of the health of the public.

93.12(2) (2) Any laboratory that is established and operated to perform bacteriological or microscopic examinations of milk, water and food products for the purpose of protecting the health of the public shall apply to the department for an evaluation of the examinations and appropriate certification.

93.12(3) (3) The department shall designate which laboratory examinations it deems necessary for the protection of the health of the public. Substantial failure of any laboratory to show evidence of quality control procedures, sufficient to comply with current standards and practice as prescribed by the department, shall result in denial or revocation of the certificate of approval. The department shall provide for consultation on laboratory methods and procedures.

93.12(4) (4) The department, after conducting an evaluation for each specialty area and after receiving a fee for each specialty area from the laboratory, shall issue a certificate of approval to the laboratory covering those examinations which have met the minimum standards established by the department. The department shall issue an interim certificate of approval for an approved laboratory that applies for initial certification, which shall be valid for the remainder of the calendar year for which it is issued. Certification renewals shall be issued on a calendar-year basis. Specialty fees for certification of an initially certified laboratory and a certified laboratory that applies to expand its current certification with newly established specialties shall be prorated at one-twelfth of the annual fee for each month remaining in the calendar year for which the certificate of approval is issued. A certificate of approval shall be revoked by the department if the minimum standards established by the department for certification are not met within 2 successive evaluations. Fees collected under this subsection shall be credited to the appropriation under s. 20.115 (1) (gb).

93.12(5) (5) The department shall establish uniform minimum standards to be used in the evaluation and certification of laboratory examinations. The department shall submit any rules proposed under this subsection which affect the laboratory certification program under s. 299.11 to the department of natural resources and to the state laboratory of hygiene for review and comment. These rules may not take effect unless they are approved by the department of natural resources within 6 months after submission.

93.12(6) (6) Laboratories required to apply to the department under sub. (2) shall not operate without a certificate of approval. Any lab which operates without a certificate of approval shall be fined not less than $100 nor more than $1,000. Each day such violation continues shall constitute a separate offense.

93.12(7) (7) The department shall promulgate rules establishing a fee schedule to offset the cost of the certification of laboratories and the collection of fees under sub. (4).

93.12(8) (8) The department shall enter into a memorandum of understanding with the department of natural resources setting forth the responsibilities of each department in administering the laboratory certification programs under sub. (5) and s. 299.11. The memorandum of understanding shall include measures to be taken by each department to avoid duplication of application and compliance procedures for laboratory certification.

93.12(9) (9) The department shall recognize the certification or registration of a laboratory by the department of natural resources under s. 299.11 and shall accept the results of any test conducted by a laboratory certified or registered to conduct that category of test under that section.

93.12 History History: 1975 c. 39, 198, 224; 1977 c. 29; 1979 c. 34; 1981 c. 291; 1983 a. 410; 1991 a. 178; 1993 a. 16; 1993 a. 27 s. 303; Stats. 1993 s. 252.22; 1995 a. 27 ss. 6324g to 6324k; Stats. 1995 s. 93.12; 1995 a. 227.



93.135 License denial, nonrenewal, suspension or restriction based on failure to pay support or taxes.

93.135  License denial, nonrenewal, suspension or restriction based on failure to pay support or taxes.

93.135(1)(1) Except as provided in sub. (1m), the department shall require each applicant who is an individual to provide the department with the applicant's social security number as a condition of issuing or renewing any of the following:

93.135(1)(a) (a) A license under s. 93.11.

93.135(1)(am) (am) A license under s. 93.35 (4).

93.135(1)(b) (b) A license under s. 94.10 (2), (3) or (3g).

93.135(1)(bm) (bm) A license under s. 94.43.

93.135(1)(c) (c) A registration under s. 94.50 (2).

93.135(1)(cm) (cm) A license under s. 94.64 (3).

93.135(1)(d) (d) A license under s. 94.65 (2).

93.135(1)(dm) (dm) A license under s. 94.66 (2).

93.135(1)(e) (e) A license under s. 94.68 (1).

93.135(1)(em) (em) A license under s. 94.685.

93.135(1)(f) (f) A license under s. 94.703.

93.135(1)(fm) (fm) A license under s. 94.704.

93.135(1)(g) (g) A certification under s. 94.705.

93.135(1)(gm) (gm) A license under s. 94.72 (5).

93.135(1)(gs) (gs) A registration under s. 95.60.

93.135(1)(h) (h) A license under s. 95.68 (2).

93.135(1)(hm) (hm) A license under s. 95.69 (2).

93.135(1)(i) (i) A license under s. 95.71 (2).

93.135(1)(im) (im) A license under s. 95.72 (2).

93.135(1)(j) (j) A license under s. 97.17 (2).

93.135(1)(jm) (jm) A license under s. 97.175 (2).

93.135(1)(k) (k) A license under s. 97.20 (2).

93.135(1)(km) (km) A license under s. 97.21 (2) or (3).

93.135(1)(L) (L) A license under s. 97.22 (2).

93.135(1)(m) (m) A license under s. 97.27 (2).

93.135(1)(mm) (mm) A license under s. 97.29 (2).

93.135(1)(n) (n) A license under s. 97.30 (2).

93.135(1)(nm) (nm) A license or registration certificate under s. 97.42 (2).

93.135(1)(p) (p) A license under s. 98.145.

93.135(1)(pm) (pm) A license under s. 98.146.

93.135(1)(q) (q) A license under s. 98.16 (2).

93.135(1)(qm) (qm) A license under s. 98.18 (1) (a).

93.135(1)(r) (r) A license under s. 99.02 (1).

93.135(1)(rg) (rg) A certification or registration under s. 168.23 (3).

93.135(1)(rm) (rm) A license under s. 126.56.

93.135(1)(s) (s) A license under s. 126.26.

93.135(1)(sm) (sm) A license under s. 126.11.

93.135(1m) (1m)

93.135(1m)(a)(a) If an individual who applies for the issuance or renewal of a license, registration, registration certificate or certification specified in sub. (1) does not have a social security number, the department shall require the applicant, as a condition of issuing or renewing the license, registration, registration certificate or certification, to submit a statement made or subscribed under oath or affirmation that the applicant does not have a social security number. The statement shall be in the form prescribed by the department of children and families.

93.135(1m)(b) (b) A license, registration, registration certificate or certification specified in sub. (1) that is issued in reliance on a statement submitted under par. (a) is invalid if the statement is false.

93.135(2) (2) The department of agriculture, trade and consumer protection may not disclose any information received under sub. (1) to any person except to the department of children and families in accordance with a memorandum of understanding under s. 49.857.

93.135(3) (3) The department shall deny an application for the issuance or renewal of a license, registration, registration certificate or certification specified in sub. (1) or shall suspend or restrict a license, registration, registration certificate or certification specified in sub. (1) for failure to make court-ordered payments of child or family support, maintenance, birth expenses, medical expenses or other expenses related to the support of a child or a former spouse or failure to comply, after appropriate notice, with a subpoena or warrant issued by the department of children and families or a county child support agency under s. 59.53 (5) and relating to paternity or child support proceedings, as required in a memorandum of understanding under s. 49.857.

93.135(4) (4) The department shall deny an application for the issuance or renewal of certification or registration under s. 168.23 (3), or shall suspend or restrict such a certification or registration, if the department of revenue certifies under s. 73.0301 that the holder of the certification or registration is liable for delinquent taxes.

93.135 History History: 1997 a. 191; 1999 a. 9; 2001 a. 16; 2007 a. 20; 2013 a. 20.



93.14 Power to conduct hearings; secure evidence; witness fees.

93.14  Power to conduct hearings; secure evidence; witness fees.

93.14(1)(1) The department or any of its authorized agents may, in relation to any matter within the department's power, conduct hearings, administer oaths, issue subpoenas and take testimony.

93.14(2) (2) The witnesses and officers who subpoena them shall be entitled to the fees allowed in courts of record. Such fees shall be audited and paid by the state in the same manner as other expenses of the department are audited and paid. No witness subpoenaed at the instance of any party other than the department shall be entitled to payment of fees by the state, unless the department certifies that the testimony of such witness was material.

93.14(3) (3) Any person who shall unlawfully fail to attend as a witness or refuse to testify may be coerced as provided in s. 885.12.

93.14(4) (4) A record of all hearings shall be kept in the office of the department. All hearings shall be public.



93.15 Reports to department; inspections.

93.15  Reports to department; inspections.

93.15(1) (1) The department may, by general or special order, require persons engaged in business to file with the department, at such time and in such manner as the department may direct, sworn or unsworn reports or sworn or unsworn answers in writing to specific questions, as to any matter which the department may investigate.

93.15(2) (2) The department or any of its authorized agents may have access to and may copy any document, or any part thereof, which is in the possession or under the control of any person engaged in business, if such document, or such part thereof, is relevant to any matter which the department may investigate.

93.15(3) (3) No person shall refuse or fail to render any report or answer required under this section at such time and in such manner as the department may prescribe. No person shall refuse, neglect or fail to submit, for the purpose of inspection or copying, any document demanded under this section. No person shall willfully make any false entry or statement in any report or answer required or document demanded under this section. No person shall willfully fail to make full and true entries and statements in any report or answer required or document demanded under this section. No person shall, for the purpose of embarrassing the department in the conduct of any investigation, hearing or proceeding, remove out of the state or mutilate or alter any document. No person shall, except through judicial process, resist or obstruct any official or subordinate of the department in the exercise of the official's or subordinate's lawful authority.

93.15 History History: 1993 a. 492.

93.15 Annotation A warrantless inspection of a dairy farm under authority of ss. 93.08, 93.15 (2), 97.12 (1), and related administrative rules made without prior notice and without the owner being present was not unconstitutional. Because the administrative rules govern operations, equipment, and processes not typically conducted in residential areas, the rules and statutes sufficiently preclude making warrantless searches of residences. Lundeen v. Dept. of Agriculture, 189 Wis. 2d 255, 525 N.W.2d 758 (Ct. App. 1994).



93.16 Preliminary investigation.

93.16  Preliminary investigation.

93.16(1) (1) The department may, at any time, conduct such preliminary investigation as is necessary and proper to determine whether a hearing or proceeding ought to be begun under the provisions of this chapter.

93.16(2) (2) The authority contained in ss. 93.14 and 93.15 may be used in the conduct of such preliminary investigation.



93.17 Immunity; perjury.

93.17  Immunity; perjury.

93.17(1)(1) Except as to a hearing or proceeding under s. 93.06 (3) or as to an investigation preliminary thereto, no person may be excused from testifying or rendering a report or answer or producing or submitting a document, in response to a demand made under s. 93.14 or 93.15, upon the ground or for the reason that the testimony or report or answer or document required of him or her may tend to incriminate him or her or subject him or her to a penalty or forfeiture; but no natural person may be prosecuted or subjected to any penalty or forfeiture for or on account of testifying or rendering a report or answer or producing or submitting a document, in response to a demand made under s. 93.14 or 93.15, and no testimony so given or report or answer so rendered or document so produced or submitted may be received against him or her in any criminal action, investigation or proceeding; provided, that no natural person so testifying may be exempt from prosecution and punishment for perjury committed by him or her in so testifying or for misrepresentation or concealment committed by him or her in so rendering a report or answer or so producing or submitting a document.

93.17(2) (2) The immunity provided under sub. (1) is subject to the restrictions under s. 972.085.

93.17 History History: 1989 a. 122.



93.18 Hearings; orders; service; procedure; revocation.

93.18  Hearings; orders; service; procedure; revocation.

93.18(1)(1) General orders, standards and regulations shall be adopted, amended and repealed as prescribed in ch. 227.

93.18(2) (2) The department, in any matter relating to issuing, revoking or amending a special order relating to named persons, except as provided in sub. (3), shall serve upon the person complained against a complaint in the name of the department and a notice of a public hearing thereon to be held not sooner than 10 days after such service. The person complained against shall be entitled to be heard in person, or by agent or attorney and shall be entitled to process to compel the attendance of witnesses.

93.18(3) (3) The department, after acting pursuant to s. 100.37 or 100.41 to 100.43 to order the sale or distribution of any substance, article, furnishing, fabric, product or related material ceased, shall give written notice of its finding to the manufacturer, seller or other person responsible for placing the item in the channels of trade in this state. After such notice no person may sell, remove or otherwise dispose of such item except as directed by the department. Any person affected by such notice may demand a prompt hearing to determine the validity of the department's findings. The hearing, if requested, shall be held as expeditiously as possible but not later than 30 days after notice. A request for hearing does not operate to stay enforcement of the order during the pendency of the hearing. The person petitioning for a hearing shall be entitled to the same rights specified under sub. (2).

93.18(4) (4) The department shall serve a copy of any special order upon the person against whom the order is issued.

93.18(5) (5) Complaint, notice, order or other process of the department may be served as may be a summons, and a subpoena as provided by s. 885.03, and either may be served by registered mail to an address furnished by the person or concern to either the department or the secretary of state. Service may be proved by affidavit. Service in any event may be also by registered mail addressed to the person or concern and proved by the post-office return receipt, in which case the time of service is the date borne by the receipt.

93.18(6) (6) The testimony presented and the proceedings at hearings shall be taken by a stenographic reporter or otherwise recorded and when necessary shall be transcribed. The secretary shall make his or her findings and determination thereon. The department shall make rules of procedure and practice not inconsistent with any law governing such procedure or practice.

93.18 History History: 1975 c. 117; 1993 a. 492.



93.20 Enforcement costs.

93.20  Enforcement costs.

93.20(1)(1)  Definition. In this section, "action" means an action that is commenced in court by, or on behalf of, the department of agriculture, trade and consumer protection to enforce chs. 88, 91 to 100 or 126.

93.20(2) (2) Enforcement costs order. If a court imposes costs under s. 814.04 or 973.06 against a defendant in an action, the court may order that defendant to reimburse the department for reasonable, documented enforcement costs incurred by the department to prepare and prosecute that action. The prosecutor shall present evidence of the enforcement costs and the defendant shall be given an opportunity to refute that evidence. If any cost that a court orders a defendant to pay under this section may also be recovered by the department under s. 814.04 or 973.06, the department may recover that cost only under this section, but that cost is not limited to the amounts specified in s. 814.04 or 973.06.

93.20 History History: 1991 a. 39; 1993 a. 213; 1995 a. 216; 2001 a. 16; 2009 a. 28.



93.21 Penalties.

93.21  Penalties.

93.21(1)(1)  Failing to furnish information. Any owner or manager of any creamery, cheese factory, butter factory, condensary or milk receiving plant, and any person dealing in or manufacturing dairy products, who fails to furnish the statement prescribed under s. 93.06 (2) to every person from whom milk is purchased or received, or who fails to comply with s. 93.07 (21), shall be fined not to exceed $200 or imprisoned in the county jail not to exceed 6 months or both.

93.21(2) (2) Obstructing officers. Any person who obstructs or interferes with an officer or employee of the department in the performance of his or her duty or who refuses to permit access or sampling under s. 93.08:

93.21(2)(a) (a) May be fined not more than $1,000 or imprisoned for not more than 6 months or both.

93.21(2)(b) (b) In lieu of the penalty under par. (a), may be required to forfeit not more than $2,000.

93.21(3) (3) Violation of order or regulation. Any person who violates s. 93.09 (8), 93.10 (2) or 93.11 (7), or who willfully violates or refuses, neglects or fails to obey any order or regulation of the department, shall be punished as in sub. (1).

93.21(4) (4) Failure to obey orders. Any person who willfully violates s. 93.14 (3) or 93.15 (3), or who willfully violates or refuses, neglects or fails to obey any order issued under s. 93.06 (3), shall, for each offense, be fined not more than $5,000 or imprisoned for not more than one year in the county jail or both.

93.21(5) (5) Late filing fee.

93.21(5)(a)(a) In this subsection, "license" means a permit, certificate, registration, or license issued by the department under chs. 91 to 100, 126, or 173.

93.21(5)(b) (b) A person who files an application for the renewal or reissuance of a license after the license has expired shall pay, in addition to the fee for the license, an additional fee equal to 20% of the license fee or $5, whichever is greater. For purposes of this section, an application for a license shall not be considered an application for the renewal or reissuance of the license if the application is filed more than one year after the date of expiration of the original license.

93.21(6) (6) Fraudulent use of official seals. Any person who falsifies, alters, forges, counterfeits or fraudulently issues or uses any official certificate, seal, stamp or mark of the department or any official sealing, stamping or marking device of the department:

93.21(6)(a) (a) May be fined not more than $10,000 or imprisoned for not more than one year in the county jail or both.

93.21(6)(b) (b) In lieu of the penalty under par. (a), may be required to forfeit not more than $10,000.

93.21 History History: 1989 a. 282; 1993 a. 16; 1997 a. 253; 2001 a. 16; 2009 a. 90.



93.22 Enforcement provisions.

93.22  Enforcement provisions.

93.22(1) (1) In cases arising under chs. 88 and 93 to 100, the department may be represented by its attorney.

93.22(2) (2) The department may, with the approval of the governor, appoint special counsel to prosecute or assist in the prosecution of any case arising under chs. 88 and 93 to 100. The cost of such special counsel shall be charged to the appropriation for the department.

93.22(3) (3) In any criminal or civil action under chs. 88 and 93 to 100, any exception, exemption, proviso, excuse or qualification contained in any of said chapters, or in any order, standard or regulation thereunder, may be proved by the defendant, but need not be specified or negatived in the information or complaint, and, if so specified or negatived, no proof in relation to the matters so specified or negatived, shall be required of the plaintiff.

93.22 History History: 1977 c. 29 s. 1650m (4); 1991 a. 309; 1993 a. 213.



93.23 Local fairs.

93.23  Local fairs.

93.23(1)(1)  State aid to county fairs and agricultural societies. State aid appropriated by s. 20.115 (4) (b) to counties and agricultural societies, associations or boards shall be paid subject to the following conditions:

93.23(1)(a) (a)

93.23(1)(a)1.1. To each county, and any organized agricultural society, association, or board in the state that complies with the requirements of this section, 95 percent of the first $8,000 paid in net premiums and 70 percent of all net premiums paid in excess of $8,000 at its annual fair upon livestock, articles of production, educational exhibits, agricultural implements and tools, domestic manufactures, mechanical implements, and productions, but not more than $10,000 per fair, subject to equitable prorating if the total amount due exceeds the amount available and to all of the following:

93.23(1)(a)1.a. a. No single premium paid shall exceed the sum of $35 to a single person, or $75 for any town or other group premium.

93.23(1)(a)1.b. b. No fair, association, or board shall receive state aid unless its premium list, entry fees, and charges conform to uniform premium lists and other rules established under subd. 2., both as to premiums offered, amounts to be paid, entry fees to be charged, and all other charges for exhibiting.

93.23(1)(a)2. 2. In order to have a more equitable distribution of state aid among fairs and to effect wider participation and interest by the public in exhibits, the department may prescribe uniform premium lists setting forth classes of exhibits which will be approved for the purposes of state aid, premium awards in such classes and entry qualifications, fees and charges for exhibitors. All fairs shall receive aid in the same manner and there may be no restrictions on the number of fairs at which an exhibitor may participate and be eligible to receive state-aided premium awards.

93.23(1)(b) (b) Except as provided in par. (c), state aid shall be paid on the premiums awarded at only one fair in each county. If the county conducts a fair such state aid shall be paid to the county. If the county does not conduct a fair such state aid shall be paid to the one society, board or association which conducts a fair and is designated by the county board.

93.23(1)(c) (c) All societies, boards and associations which received state aid in 1950 shall continue to remain eligible therefor so long as they continue to operate a fair each year in conformity with the applicable law and the regulations.

93.23(1)(d) (d) The proper officers of each county agricultural society, association or board entitled to state aid under this subsection shall submit to the department a complete accounting system for such society, association or board and no state aid shall be paid to such society, association or board until a satisfactory system of accounts has been approved by the department, and installed according to its instructions. Such officers shall, within 120 days after any fair held by their organization, cause to be made and published as a class 1 notice, under ch. 985, in the county in which the fair is held, a financial statement showing the financial condition of the organization before and after the fair unless such fair is owned and operated by a county, in which case the financial statement shall be published as part of the county board proceedings after the approval thereof by the county board. Such financial statement shall include all receipts, disbursements, accounts receivable and accounts payable in connection with the operation of the fair as the department requires.

93.23(1)(e) (e) Not later than 30 days after the close of the fair each year the county clerk, or the person appointed to file the statements under this paragraph by the county board, agricultural society, association, or board claiming state aid, shall file with the department, on forms provided by the department, an itemized statement verified on oath, showing net premiums actually paid or to be paid at the preceding fair, which must correspond with uniform premium lists and other requirements under par. (a). The statement shall also include a statement that at the fair all gambling devices whatsoever, the sale of intoxicating liquors, excepting fermented malt beverages, as defined in s. 125.02 (6), and wine, as defined in s. 125.02 (22), and exhibitions of immoral character were prohibited and excluded from the fairgrounds and all adjacent grounds under the authority or control of the county board, agricultural society, association, or board claiming state aid. On or before December 31 of the year in which the fair is held, the person filing the statements under this paragraph shall furnish the department a statement of receipts and disbursements, attendance, and any other information that the department requires. Upon receipt of the required report, each fair shall be paid 100%, or the prorated percentage, of the aid due the preceding year.

93.23(1)(f) (f) If it appears from such report, and the department shall be satisfied that such county agricultural fairs have been maintained pursuant to the rules and regulations prescribed by it, and that the premiums are the net amount actually paid or to be paid in cash to bona fide exhibitors, it shall certify to the department of administration in favor of each such county agricultural society, association or board the amounts due under the provisions of par. (a) and the department of administration shall then audit such report. If it appears from any such report that any premiums have been paid to other than bona fide exhibitors, or that premiums have been paid or used in any way contrary to the intent of this subsection, then the department may withhold payment of such state aid until suitable adjustment is made.

93.23(1)(g) (g) The department may visit and inspect, when necessary, the records, grounds, buildings, or other property of any society, association, or board receiving state aid under this subsection, and it shall have access to the grounds, buildings, and records at all times.

93.23(1)(i) (i) Incorporated dairy or livestock associations, upon substantial compliance with pars. (a) to (g), shall be entitled to the state aid therein provided for upon premiums paid for dairy products or livestock or upon articles pertaining to the production or manufacture of such products or the raising of such livestock, in any county in which no annual fair is held by any organized agricultural society, association, or board. State aid shall be paid to but one such dairy or livestock association in any one county. All moneys received by any such association shall be paid out by it for the premiums provided for in this subsection substantially as provided in sub. (2).

93.23(1)(j) (j)

93.23(1)(j)1.1. Subject to subds. 2. to 5., to each county, and any organized agricultural society, association, or board in the state that complies with the requirements of this section, for the purpose of encouraging and fostering the breeding, development, and improvement of standard bred horses in this state, 50% of each purse of $400 and 50% of each purse of $500 paid by it to the owners of the successful contestants in a 2-year-old trot, 2-year-old pace, 3-year-old trot and 3-year-old pace.

93.23(1)(j)2. 2. Any organization described in subd. 1. may stage any of the events described in subd. 1. but shall not receive state aid for more than one each of the events described in subd. 1. in any calendar year.

93.23(1)(j)3. 3. No colt shall be eligible to enter or start in any event described in subd. 1. unless the colt is owned by one or more qualified electors of this state or the colt has trained continuously within the state for not less than 60 days prior to June 15 of the year in which the event is contested. No 2-year-old or 3-year-old colt shall be eligible to enter or start in any event described in subd. 1., unless the colt is owned, raised, and trained by one or more qualified electors of this state, and unless it is the foal of a mare owned at the time of foaling by one or more qualified electors of this state.

93.23(1)(j)4. 4. The required number of entries and starters in any event described in subd. 1. shall be 6 to enter and 4 to start. An owner may enter any number of colts but shall not be allowed to start more than 2 colts in the same event. Entry fees for each colt shall not exceed 2% of the purse and shall be payable on or before a closing date to be fixed by the organization staging the event. The organization may, at its option, increase the purse and may also add the entrance money to the purse and divide the added sums among the starters as it sees fit. Money divisions and conditions other than those prescribed in this paragraph shall be uniform throughout the state and shall be fixed annually for the next succeeding year by a joint resolution adopted by the boards of directors of the Wisconsin Breeders and Harness Horse Association and Wisconsin Association of Fairs, and certified to the department on or before December 31 in each year. If the boards of directors of the Wisconsin Breeders and Harness Horse Association and Wisconsin Association of Fairs fail in any year to adopt and certify the resolution required under this subdivision, the money divisions and conditions for the next succeeding year shall be fixed by the department.

93.23(1)(j)5. 5. On or before December 31 in each year, the county clerk, or the person appointed to file the statement under this subdivision by the society, association, or board claiming state aid, shall file with the department, on forms provided by the department, a statement, verified on oath, showing a true and correct summary of the results of each colt event, the name and address of, and the amount paid to, the owner of each colt, and that the event was conducted as provided in this paragraph. Thereupon, state aid shall be certified and paid as provided by par. (f).

93.23(2) (2) Use of funds. Subject to sub. (1), all moneys received by any such society, association or board, either from the state or any other source, after paying the necessary incidental expenses thereof, shall be paid out annually, by bank check or draft, in each individual case, for premiums awarded, in such sums as its bylaws, rules and regulations shall direct, on such live animals, articles of production, educational exhibits, agricultural implements and tools, domestic manufactures, mechanical implements and productions as are the growth and manufacture of the district which such society, association or board represents, but livestock, the growth of any other county, state or country, may receive the same premiums as those which are the growth of the district where fair is located, should the society, association or board governing so decide. Provided, that moneys received by any such society, association or board from a source other than from the state, may be paid out for trials or exhibitions of speed, or other contests, for which published premiums have been offered.

93.23(3) (3) Entry fee to exhibit may be charged. Any board, fair association, society or other agency conducting an agricultural fair or exhibition may charge an entry fee for each exhibit which shall not exceed 10% of the total amount of the value of the premiums offered for the class of which such proposed exhibit will be a part if entered.

93.23(4) (4) Police power. The department and the principal officers of the Northern Wisconsin state fair and of any county agricultural or industrial society have full jurisdiction and control of the grounds on which the department or society may exhibit, and all the streets and alleys and other grounds adjacent to the grounds during exhibitions, so far as may be necessary to exclude from there all other exhibitions, booths, stands or other temporary places for the retail or sale of any kind of alcohol beverages or other articles that they deem objectionable. The department, the president of any such society, or, in the president's absence, any vice president, may appoint necessary police officers to assist in preserving the peace and enforcing the regulations upon the ground and adjacent streets, who, for this purpose, shall have all the powers of a constable and be entitled to similar fees.

93.23(5) (5) Action to recover entrance fee. Any person entering any horse for any race under the auspices of any agricultural society shall be liable to such society for the entrance fee which shall be due and payable at the time the race shall be called for which such horse is entered; and upon failure to pay such fee when due such society may maintain an action therefor against the person so entering such horse. No horse entered in any race shall be exempt from execution or attachment issued in an action brought for the recovery of the whole or any part of such entrance fee.

93.23(6) (6) Fraud as to record or name of horse.

93.23(6)(a)(a) No person shall knowingly enter or cause to be entered, drive or ride in competition for any purse or prize offered by any agricultural, trotting, racing, industrial or other corporation or association, or by any person any horse under an assumed name or out of its proper class where such purse or prize is to be decided by a contest of speed nor shall any person knowingly misrepresent or fraudulently conceal the public performance, in any former contest or trial of speed, of any horse which the person enters or proposes to enter for competition in any such contest.

93.23(6)(b) (b) The name of any horse for the purpose of entering the same in competition within the meaning of this section shall be that by which such animal has once contested for a purse or prize except as provided by the code or printed rules of the corporation or association under which the contest for which any subsequent entry of such animal is advertised to be conducted; and the class to which any such animal belongs for the purpose of being entered in a contest of speed within the meaning of this section shall be determined by its public performance in any previous contest or trial of speed as provided by the printed rules under which the contest was conducted. The penalty provided for knowingly misrepresenting or fraudulently concealing the public performance in any former contest of any such animal shall be imposed whether the person guilty thereof succeeds or fails in an attempt to make an entry thereof.

93.23(7) (7) False premium list or statement. No officer of any organized agricultural society, association or board in this state, in pretended compliance with sub. (1), shall willfully make or file any false or fraudulent list or statement.

93.23(8) (8) Penalties. Any person violating this section may be fined not more than $200 or imprisoned not more than 6 months or both.

93.23 History History: 1971 c. 125 s. 215; 1971 c. 211 s. 126; 1975 c. 308, 421; 1981 c. 79 s. 17; 1985 a. 10, 135; 1987 a. 283; 1989 a. 56; 1991 a. 39; 1993 a. 492; 2001 a. 16, 104, 107; 2003 a. 33; 2007 a. 20; 2009 a. 28; 2011 a. 129; s. 35.17 correction in (1) (e).



93.29 Exposition center grants.

93.29  Exposition center grants.

93.29(1) (1) Beginning in fiscal year 1994-95, the department may grant $240,000 in each fiscal year to Dane County to assist Dane County in paying for the expansion of and ongoing costs of operating an exposition center and for the costs of hosting the world dairy expo at the exposition center if all of the following conditions are met:

93.29(1)(a) (a) Dane County completes the expansion of the exposition center before June 1, 1995.

93.29(1)(b) (b) Dane County enters into a written agreement with the department, before receiving the grant proceeds in each fiscal year, that specifies the conditions for the use of the grant proceeds, including reporting and auditing requirements.

93.29(1)(c) (c) Dane County agrees to submit an itemized accounting, verified on oath, to the department within 30 days after the last day of the fiscal year in which Dane County receives a grant, that states how the grant proceeds were used.

93.29(2) (2) The department shall make the grants under sub. (1) from the appropriation under s. 20.115 (4) (f).

93.29(3) (3) The department may not make a grant under sub. (1) after June 30, 2014.

93.29 History History: 1993 a. 16; 2005 a. 25.



93.30 World dairy expo.

93.30  World dairy expo.

93.30(1)(1) The secretary shall approve any plans for the expenditure of appropriations under s. 20.115 (4) (e) to the World Dairy Expo, Inc., for activities that expand business opportunities for the persons of the dairy industry that are located in this state. Of the amounts appropriated under s. 20.115 (4) (e), $33,250 in each fiscal year may be expended only to the extent that a county, city, village, or town pays to World Dairy Expo, Inc., an amount that is not less than 50% of the department's payment.

93.30(2) (2) Any moneys received by World Dairy Expo, Inc., under this section shall be used only for the purposes described in sub. (1).

93.30(3) (3) Not later than 30 days after the close of the exposition each year World Dairy Expo, Inc., shall file with the department, on forms provided by it, an itemized account verified on oath, showing amounts actually paid or to be paid. The verified account shall correspond with the plans approved by the secretary under sub. (1). On or before December 31 of the year in which the exposition is held, World Dairy Expo, Inc., shall furnish the department with a statement of receipts and disbursements, attendance, and such other information relating to the exposition as the department may require. Upon receipt of such statement the department shall pay World Dairy Expo, Inc., the aid due for the preceding year.

93.30 History History: 1973 c. 333; 1975 c. 394 s. 8; Stats. 1975 s. 93.30; 1989 a. 31; 2001 a. 103.



93.31 Livestock breeders association.

93.31  Livestock breeders association. The secretary of the Wisconsin livestock breeders association shall on and after July 1 of each year make a report to the department, signed by the president, treasurer, and secretary of the association, setting forth in detail the receipts and disbursements of the association for the preceding fiscal year in such form and detail together with such other information as the department may require. On receipt of such reports, if the department is satisfied that the business of the association has been efficiently conducted during the preceding fiscal year and in the interest of and for the promotion of the special agricultural interests of the state and for the purpose for which the association was organized and if the final statement shows that all the receipts together with the state aid have been accounted for and disbursed for the proper and necessary purposes of the association, and in accordance with the laws of the state, then the department shall file a certificate with the secretary of administration and he or she shall pay to the treasurer of the association the amount of the appropriations made available for the association by s. 20.115 (4) (a) for the conduct of junior livestock shows and other livestock educational programs. The association may upon application to the state purchasing agent, upon such terms as he or she may require, obtain printing for the association under the state contract.

93.31 History History: 1971 c. 125; 1975 c. 394 s. 25; Stats. 1975 s. 93.31; 1977 c. 29 s. 1650m (4); 1977 c. 273; 1991 a. 39; 1993 a. 213; 1999 a. 5; 2003 a. 33.



93.32 Agriculture in the classroom program.

93.32  Agriculture in the classroom program. From the appropriation account under s. 20.115 (4) (q), the department shall provide grants to the organization that conducts an agriculture in the classroom program in cooperation with the federal department of agriculture to help teachers educate students about agriculture.

93.32 History History: 2001 a. 16.



93.33 Agricultural education and workforce development council.

93.33  Agricultural education and workforce development council.

93.33(1)(1)  Definition. In this section, "council" means the agricultural education and workforce development council.

93.33(2) (2) Functions.

93.33(2)(a)(a) The council shall seek to do all of the following:

93.33(2)(a)1. 1. Increase the hiring and retention of well-qualified employees in industries related to agriculture, food, and natural resources.

93.33(2)(a)2. 2. Promote the coordination of educational systems to develop, train, and retrain employees for current and future careers related to agriculture, food, and natural resources.

93.33(2)(a)3. 3. Develop support for employment in fields related to agriculture, food, and natural resources.

93.33(2)(a)4. 4. Recommend policies and other changes to improve the efficiency of the development and provision of agricultural education across educational systems.

93.33(2)(b) (b) The council shall seek to accomplish the purposes under par. (a) by advising state agencies on matters related to integrating agricultural education and workforce development systems, including all of the following:

93.33(2)(b)1. 1. The coordination of programs.

93.33(2)(b)2. 2. The exchange of information related to educational and workforce development needs.

93.33(2)(b)3. 3. The monitoring and evaluation of programs.

93.33(2)(c) (c) The council shall identify criteria for evaluating the success of its activities, shall evaluate the success of its activities using those criteria, and shall annually report the results of the evaluation in the report under sub. (5).

93.33(3) (3) Committees.

93.33(3)(a)(a) The council shall create an executive committee that includes the secretary of agriculture, trade and consumer protection or his or her designee and the state superintendent of public instruction or his or her designee. The council shall select members of the executive committee so that fewer than half of the members of the executive committee are state employees. The executive committee shall provide guidance to the council and to staff that support the functions of the council. The executive committee shall meet between meetings of the council.

93.33(3)(b) (b) The executive committee may create other committees to assist the council in its work. The committee members may include members of the council, employees of the agencies and educational institutions with members on the council, employees of other state agencies, representatives of organizations, and others. The council and the executive committee shall consider the need for committees on the subjects within the scope of the council's functions under sub. (2) and other subjects determined to be appropriate by the council and the executive committee. A committee shall annually provide a written summary of its meetings and activities to the executive committee for review and inclusion in the report under sub. (5).

93.33(4) (4) Assistance. The department of agriculture, trade and consumer protection, the department of public instruction, the department of workforce development, the department of natural resources, the technical college system, the College of Agricultural and Life Sciences of the University of Wisconsin-Madison, the School of Veterinary Medicine of the University of Wisconsin-Madison, the College of Business, Industry, Life Science, and Agriculture of the University of Wisconsin-Platteville, the College of Agriculture, Food, and Environmental Sciences of the University of Wisconsin-River Falls, and the College of Natural Resources of the University of Wisconsin-Stevens Point may assist the council in performing its functions.

93.33(4m) (4m) Meetings. The council shall meet at least annually and may meet at other times on the call of at least 6 members or on the call of the executive committee. Section 15.09 (3) does not apply to the council.

93.33(4s) (4s) Reviews.

93.33(4s)(a)(a) The department of public instruction shall annually prepare a review of agricultural education programs in primary and secondary schools.

93.33(4s)(b) (b) The technical college system shall annually prepare a review of agricultural education programs in technical colleges.

93.33(4s)(c) (c) Each of the individuals specified in s. 15.137 (2) (a) 8. and the chancellor of the University of Wisconsin-Extension, jointly or individually, shall annually prepare a review of agricultural education programs in the University of Wisconsin System, with input from or review by the University of Wisconsin System administration.

93.33(5) (5) Annual report. In September of each year, the council shall submit a report to the appropriate standing committees of the legislature as determined by the speaker of the assembly and the president of the senate, under s. 13.172 (3), the governor, the secretary of agriculture, trade and consumer protection, the state superintendent of public instruction, the secretary of workforce development, the secretary of natural resources, the chief executive officer of the Wisconsin Economic Development Corporation, the president of the University of Wisconsin System, the director of the technical college system, the chancellor of the University of Wisconsin-Extension, the chancellor of the University of Wisconsin-Madison, the chancellor of the University of Wisconsin-Platteville, the chancellor of the University of Wisconsin-River Falls, and the chancellor of the University of Wisconsin-Stevens Point. The council shall include all of the following in the report:

93.33(5)(a) (a) A summary of the activities of the council during the fiscal year ending on the preceding June 30.

93.33(5)(am) (am) The reviews prepared under sub. (4s).

93.33(5)(b) (b) The council's reaction to the reviews prepared under sub. (4s).

93.33(5)(c) (c) A list of current and anticipated challenges related to agricultural education.

93.33(5)(d) (d) Recommendations of the council, including any recommendations related to the structure of the council or the termination of the council.

93.33(5)(e) (e) Dissents of any council member related to the activities and recommendations of the council.

93.33 History History: 2007 a. 223; 2011 a. 32.



93.35 Weather modification.

93.35  Weather modification.

93.35(1) (1)  Definitions. In this section:

93.35(1)(b) (b) "Operation" means the performance of any weather modification activity undertaken for the purpose of producing or attempting to produce any form of modifying effect upon the weather within a specified geographical area over a specified time interval.

93.35(1)(c) (c) "Weather modification" means any activity performed with the intention of producing artificial changes in the composition, motions and resulting behavior of the atmosphere.

93.35(2) (2) Weather modification license and permit required. No person may engage in weather modification activities without obtaining a professional weather modification license under sub. (4) and a weather modification operational permit under sub. (6).

93.35(3) (3) Exemptions.

93.35(3)(a)(a) A person may engage in the following activities without obtaining a license and permit under this section:

93.35(3)(a)1. 1. Activities for protection against fire, frost or fog.

93.35(3)(a)2. 2. Activities normally conducted for purposes other than inducing, increasing, decreasing or preventing hail, precipitation or tornadoes.

93.35(3)(b) (b) The department may, by rule, exempt any other activities under this subsection deemed necessary.

93.35(3)(c) (c) Activities exempted under this subsection shall be conducted so as not to interfere with authorized weather modification operations.

93.35(4) (4) Professional weather modification license; fees.

93.35(4)(a)(a) The department shall prescribe by rule, the procedure and criteria for issuance of professional weather modification licenses under this section. The criteria shall be consistent with qualifications recognized by national or international professional and scientific associations concerned with weather modification and meteorology and shall carry out the purposes of this section.

93.35(4)(b) (b) A person may obtain a license under this subsection by demonstrating to the satisfaction of the department, competence necessary to engage in weather modification operations and payment of $100 for an annual license which expires on October 31 of each year. Renewal licenses are $20 annually. A renewal license shall be issued in the same manner as an initial license.

93.35(5) (5) License suspension; revocation; nonrenewal. The department may suspend, revoke or refuse to renew a license for any of the following reasons:

93.35(5)(a) (a) Incompetency.

93.35(5)(b) (b) Dishonest practice.

93.35(5)(c) (c) False or fraudulent representation in obtaining a permit.

93.35(5)(d) (d) Failure to comply with any of the provisions of this section or any rules promulgated under this section.

93.35(5)(e) (e) Aiding other persons to fail to comply with any of the provisions of this section or any rules promulgated under this section.

93.35(6) (6) Weather modification permit; fees; scope.

93.35(6)(a)(a) The department shall prescribe, by rule, the procedure and criteria for issuance of weather modification permits under this section. The criteria shall be designed to carry out the purposes of this section.

93.35(6)(b) (b) An applicant for a permit shall file with the department an application containing the following information:

93.35(6)(b)1. 1. Applicant's name and address.

93.35(6)(b)2. 2. Name and address of the person on whose behalf the operation is to be conducted.

93.35(6)(b)3. 3. Indication that the applicant holds, or if the applicant is an organization rather than an individual, demonstration that the individual in control of the project holds a valid license issued under sub. (4).

93.35(6)(b)4. 4. Proof of financial responsibility under sub. (7).

93.35(6)(b)5. 5. A complete operational plan for the project including a specific statement of the nature and object of the plan, a map of the proposed operating area which specifies the primary target area and the area reasonably expected to be affected, a statement of the approximate time of the operation, a list of materials and methods to be used in conducting the operation, an emergency shutdown procedure which states conditions under which operations must be suspended because of possible danger to the public health, safety and welfare or to the environment.

93.35(6)(b)6. 6. Any other detailed information required by the department.

93.35(6)(c) (c) The department shall give public notice by newspaper, radio or television announcement in the area of the state reasonably expected to be affected by operations conducted under a permit that it is considering an application for a permit, and hold a public hearing for the purpose of obtaining information from the public concerning the effects of issuing or refusing to issue the permit.

93.35(6)(d) (d) The department may issue the operational permit if it determines that:

93.35(6)(d)1. 1. The applicant holds, or if the applicant is an organization rather than an individual, demonstrates that the individual in control of the project holds a valid professional weather modification license issued under sub. (4);

93.35(6)(d)2. 2. The applicant has furnished proof of financial responsibility in accordance with sub. (7);

93.35(6)(d)3. 3. The project is reasonably conceived to improve water quality or quantity, reduce losses from weather hazards, provide economic benefits to the people of this state, advance or enhance scientific knowledge or otherwise carry out the objectives and purposes of this section;

93.35(6)(d)4. 4. The project is designed to include adequate safeguards to minimize possible damage to the public health, safety or welfare or to the environment;

93.35(6)(d)5. 5. The project will not adversely affect another operation for which a permit has been issued;

93.35(6)(d)6. 6. The applicant has complied with the permit fee requirement under par. (g); and

93.35(6)(d)7. 7. The applicant has complied with and the project conforms to such other criteria for issuance of permits as have been established by rules and regulations of the department under this section.

93.35(6)(e) (e) In order to carry out the objectives and purposes of this section, the department may condition and limit permits as to primary target area, time of the operation, materials and methods to be used in conducting the operation, emergency shutdown procedure and any other operational requirements as may be established by the department.

93.35(6)(f) (f) The department shall issue only one permit at a time for operations in any geographic area if 2 or more operations conducted within the conditions and limits of the permits might adversely interfere with each other.

93.35(6)(g) (g) The fee for each permit or renewal of a permit is $100, payable to the department prior to permit issuance or renewal. If the cost of the operation is more than $10,000 and the operation will be conducted under contract, the permit fee shall be equivalent to one percent of the value of the contract. If the operation will not be conducted under contract and is estimated, by the department, to cost more than $10,000, the permit fee shall be equivalent to one percent of the estimated costs.

93.35(6)(h) (h) A separate permit is required for each operation. When an operation is conducted under contract, a permit is required for each separate contract. Each permit or renewal permit shall expire one year from the date of its issuance. The department may conditionally approve a project for a continuous time period in excess of one year's duration. Permits for the operations must be renewed annually. In approving the renewal of a permit for a continuous program, the department shall review and approve the permittee's operational record, and then may issue a renewal of the permit for the operation to continue.

93.35(6)(i) (i) The permittee shall confine his or her activities within the limits specified in the permit, except to the extent that the limits are modified by the department. The permittee shall comply with any conditions of the permit as originally issued or as subsequently modified by the department.

93.35(7) (7) Proof of financial responsibility. Proof of financial responsibility is made by showing to the satisfaction of the department that the permittee has the ability to respond in damages to liability which might reasonably result from the operation for which the permit is sought. Proof of financial responsibility may, but shall not be required to, be shown by:

93.35(7)(a) (a) Presentation to the department of proof of a prepaid noncancelable insurance policy against liabilities in an amount set by the department; or

93.35(7)(b) (b) Filing with the department a corporate surety bond, cash or negotiable securities in an amount approved by the department.

93.35(8) (8) Modification of permit.

93.35(8)(a)(a) The department may revise the conditions and limits of a permit if:

93.35(8)(a)1. 1. The permittee is given notice and a reasonable opportunity for a hearing on the need for a revision; and

93.35(8)(a)2. 2. It appears to the department that a modification of the conditions and limits of a permit is necessary to protect the public health, safety and welfare or the environment.

93.35(8)(b) (b) If it appears to the department that an emergency situation exists or is impending which could endanger the public health, safety or welfare or the environment, the department may, without prior notice or a hearing, immediately modify the conditions and limits of a permit, or order temporary suspension of the permit. The issuance of such an order shall include notice of a hearing to be held within 10 days thereafter on the question of permanently modifying the conditions and limits or continuing the suspension of the permit. Failure to comply with an order temporarily suspending an operation or modifying the conditions and limits of a permit shall be grounds for immediate revocation of the permit and of the license of the person controlling the operation.

93.35(8)(c) (c) It shall be the responsibility of the permittee to notify the department of any emergency which can reasonably be foreseen, or of any existing emergency situations which might be caused or affected by the operation. Failure by the permittee to so notify the department of any existing emergency, or any impending emergency which should have been foreseen, may be grounds, at the discretion of the department, for revocation of the permit and of the license of the person controlling the operation.

93.35(9) (9) Suspension, revocation, refusal to renew permit.

93.35(9)(a)(a) The department may suspend or revoke a permit if it appears that the permittee no longer has the qualifications necessary for the issuance of an original permit or has violated any provision of this section or of any of the rules and regulations issued under this section.

93.35(9)(b) (b) The department may refuse to renew a permit if it appears from the operational records and reports of the permittee that an original permit would not be issuable for the operation, or if the permittee has violated any provision of this section or of any of the rules issued under this section.

93.35(10) (10) Restoration of license or permit.

93.35(10)(a)(a) At any time after the suspension or revocation of a license or permit under sub. (9) (a) the department may restore it to the licensee or permittee upon a finding that the requirements for issuance of an original license or permit have been met by the licensee or permittee.

93.35(10)(b) (b) At any time after the refusal to renew a license or permit under sub. (9) (b) the department may renew it upon a finding that the requirements for issuance of an original license or permit have been met by the licensee or permittee.

93.35(11) (11) Decision review. Any decision made by the department under this section is reviewable under ch. 227.

93.35(12) (12) Records and reports.

93.35(12)(a)(a) In order to aid in research and development of weather modification and to aid in the protection of the public health, safety and welfare and the environment, any person conducting any weather modification in this state or elsewhere by undertaking operations within this state shall keep records and file reports at times and in the manner and form as may be required by rules issued under this section.

93.35(12)(b) (b) Record and report forms may be developed by the department showing the method of weather modification employed in the operation, the type of equipment used, the kind and amount of each material used, the times and places the equipment was operated, the times when there was modifiable weather but the permittee did not operate and the reasons for not operating, the name and address of each individual, other than the licensee, who participates or assists in the operation, the manner in which operations do not conform to the conditions and limits of the permit as established under sub. (6) or as modified under sub. (8), weather observations and records specified by the department and any other necessary data the department may, by rule, require.

93.35(12)(c) (c) The records and reports which are in the custody of the department and which have been filed with it under this section or under the rules made under this section shall be kept open for public examination as public documents.

93.35(13) (13) State immunity. Nothing in this section shall be construed to impose or accept any liability or responsibility by the state, its agencies and the officers and employees of the state or its agencies for any injury caused by any persons who conduct weather modification operations.

93.35(14) (14) Liability.

93.35(14)(a)(a) An operation conducted under the license and permit requirements of this section is not an ultrahazardous or an abnormally dangerous activity which makes the licensee or permittee subject to liability without fault.

93.35(14)(b) (b) Dissemination of materials and substances into the atmosphere by a permittee acting within the conditions and limits of his or her permit shall not give rise to the contention that the use of the atmosphere constitutes trespass.

93.35(14)(c) (c) Except as provided in pars. (a) and (b) and in sub. (13) nothing in this section shall prevent any person adversely affected by a weather modification operation from recovering damages resulting from intentional harmful actions or negligent conduct by a permittee.

93.35(14)(d) (d) Failure to obtain a license and permit before conducting an operation, or operational activities which knowingly constitute a violation of the conditions or limits of a permit, shall constitute negligence.

93.35(14)(e) (e) The fact that a person holds a license or was issued a permit under this section, or that the person has complied with the rules made by the department under this section, is not admissible as a defense in any legal action which may be brought against the person.

93.35(15) (15) Enforcement; penalty.

93.35(15)(a)(a) Any person who violates this section or any rules promulgated under this section shall be fined not more than $1,000 or imprisoned for not more than 6 months or both.

93.35(15)(b) (b) The department may apply to a court of competent jurisdiction for an injunction, either temporary or permanent, to restrain violations of this section or rules promulgated under this section.

93.35 History History: 1977 c. 87; 1981 c. 237; 1997 a. 191.



93.40 Dairy promotion.

93.40  Dairy promotion.

93.40(1)(1)  Duties. The department shall:

93.40(1)(a) (a) Promote the sale of Wisconsin dairy products.

93.40(1)(b) (b) Stimulate, promote, advertise and publicize the dairy industry in this state.

93.40(1)(c) (c) Create an accurate national and international image of the state dairy industry.

93.40(1)(d) (d) Encourage all farmers and dairy businesses to participate in available education programs.

93.40(1)(e) (e) Encourage and cooperate with communities, groups and individuals in the state in pursuing the dairy promotion objectives of the department.

93.40(1)(f) (f) Coordinate and stimulate the orderly and ecologically sound development of the dairy industry throughout the state.

93.40(1)(g) (g) Promote the growth of the dairy industry through research, planning, and assistance, including grants and loans to dairy producers and grants to persons operating processing plants.

93.40(2) (2) Sales. The department shall annually formulate a plan to encourage the marketing of dairy products and the promotion of the dairy industry of the state for the ensuing year, and shall implement the plan. The department shall cooperate with farmers, dairy businesses and organizations to assure coordination with private plans and programs.

93.40(3) (3) Services. The department may:

93.40(3)(a) (a) Collect and disseminate information as to the availability and the economic and nutritional advantages of dairy products.

93.40(3)(b) (b) Establish, manage and operate permanent or temporary dairy promotion centers to be operated by the department in cooperation with the department of tourism tourist information centers along major highways into the state.

93.40(3)(c) (c) Provide advice and service to persons or groups engaged in the dairy industry.

93.40(3)(d) (d) Conduct research into the status and needs of the dairy industry.

93.40(4) (4) Advertising. The department shall plan and conduct a program of advertising designed to promote the dairy industry. Any contracts engaging a private agency to conduct an advertising or promotion program under this subsection shall reserve to the department the right to terminate the contract if the service is unsatisfactory to the department. The department shall encourage and coordinate the efforts of public and private organizations to publicize the dairy industry. Any public or private organization not organized or incorporated for profit may apply to the department for advertising funds under this section. Prior to applying for these funds, each prospective applicant shall submit a plan and budget specifying the media to be used, the market to be approached, the dairy product or component of the dairy industry to be promoted and the applicant's estimated expenditures and receipts for the various projects within the plan. The department may promulgate rules imposing additional requirements to ensure that public funds are efficiently used to promote dairy products and the dairy industry of this state.

93.40 History History: 1981 c. 357; 1987 a. 186; 1991 a. 39; 1995 a. 27; 2011 a. 32; 2013 a. 20.



93.41 Stray voltage.

93.41  Stray voltage.

93.41(1)(1) The department shall participate in the stray voltage program established under s. 196.857.

93.41(2) (2) The department shall develop informational and educational materials on stray voltage and provide those materials to the public in cooperation with the University of Wisconsin-Extension and the technical college system board and shall study the need for any other state action not in effect under this section or s. 196.857 necessary to protect the public health and welfare from the harmful effects of stray voltage.

93.41(3) (3) The department shall impose annual fees upon rural electric cooperatives organized under ch. 185. The amount of the fees shall total the amount appropriated under s. 20.115 (3) (jm). The fees received under this subsection shall be credited to the appropriation account under s. 20.115 (3) (jm).

93.41 History History: 1987 a. 27, 399; 1991 a. 39; 1993 a. 16, 399; 1995 a. 27; 1997 a. 27; 2001 a. 103.



93.42 Center for international agribusiness marketing.

93.42  Center for international agribusiness marketing.

93.42(1)(1) The department shall establish and operate a center for international agribusiness marketing. The center shall promote the export of this state's agricultural and agribusiness products in foreign markets by:

93.42(1)(a) (a) Assisting in the performance of market research and planning to identify international marketing opportunities for the state's products and firms and providing technical assistance on international marketing to individual businesses.

93.42(1)(b) (b) Organizing and participating in trade shows and trade missions to foreign markets.

93.42(1)(c) (c) Coordinating federal, regional, state and local marketing information which may lead to export opportunities for the state's products.

93.42(1)(d) (d) Assisting persons considering direct investments, joint ventures, licensing or other business arrangements for the production of agribusiness products in this state.

93.42(1)(e) (e) Cooperating with the Wisconsin Economic Development Corporation in promoting the state's products through the state's foreign trade offices.

93.42 History History: 1985 a. 58; 1995 a. 27 ss. 3566, 3566e, 9116 (5); 2011 a. 32.



93.44 Commodity promotion.

93.44  Commodity promotion.

93.44(1)(1) The department shall initiate projects to promote commodities produced in this state.

93.44(2) (2) The department shall allow all products and commodities produced or manufactured in this state that meet the standards established by the department to be included in the department's promotional campaign that uses the phrase "Something Special from Wisconsin", which phrase is a certified mark that is registered under federal law. The department may establish standards to be used to prohibit or limit the use of the certified mark to preserve its marketing value and significance. The standards may prohibit or limit the use of the certified mark based upon the grade or quality of a product or commodity and the standards may prohibit the use of the certified mark by a product or commodity which imitates a product or commodity for which there is a standard of identity established under state or federal law.

93.44(3) (3) The department shall develop at least one slogan or logo, or both, for the promotion of Wisconsin agricultural products for display on signs placed by the department of transportation under s. 86.19 (1m).

93.44(4) (4) The department by rule may establish a fee for the use of the mark and any slogan or logo under this section. The fees shall be credited to the appropriation under s. 20.115 (3) (L).

93.44 History History: 1981 c. 357; 1983 a. 92; 1991 a. 39.



93.45 Buy local, buy Wisconsin.

93.45  Buy local, buy Wisconsin. The department shall conduct a program to increase awareness and consumption of locally produced foods and related products and to increase the production and improve the distribution of foods and related products for local consumption. In the program, the department shall emphasize the development of regional food and cultural tourism trails and the development of regional food systems through activities such as creating or expanding facilities for the processing and distribution of food for local consumption; creating or supporting networks of producers; and strengthening connections between producers, retailers, institutions, and consumers and nearby producers.

93.45 History History: 2007 a. 20.



93.46 Agricultural diversification.

93.46  Agricultural diversification.

93.46(1) (1) The department shall establish an agricultural diversification program and shall do all of the following:

93.46(1)(a) (a) Conduct market research and develop long-range plans to determine potential for the production and marketing of agricultural crops and livestock.

93.46(1)(b) (b) Provide assistance to individuals and organizations on marketing strategies, agricultural product processing and other matters related to agricultural diversification.

93.46(1)(c) (c) Coordinate the agricultural diversification program with technical assistance programs of other agencies.

93.46(1)(d) (d) Promote and assist the development and use of industrial and commercial products from agricultural commodities and from the production of these commodities, including all of the following:

93.46(1)(d)1. 1. Alternative fuels, including fuels that are considered to be renewable fuels under the renewable fuel program under 42 USC 7545 (o).

93.46(1)(d)2. 2. Heat.

93.46(1)(d)3. 3. Electricity, including electricity that satisfies the requirements in s. 196.378 (2).

93.46(1)(d)4. 4. Marketable credits for reducing emissions of greenhouse gases, as defined in s. 285.78 (1) (c), derived from appropriate management practices used in the production of the agricultural commodity.

93.46(1e) (1e) The department shall promote and assist the development and use of the products identified in sub. (1) (d) 1. to 4. in cooperation with and with the assistance of the department of natural resources and the University of Wisconsin-Extension.

93.46(1m) (1m)

93.46(1m)(a)(a) The department shall promote the development and growth of commercial aquaculture in this state by doing all of the following:

93.46(1m)(a)1. 1. Providing advice, service and training to persons who are interested in the commercial aquaculture industry.

93.46(1m)(a)2. 2. Coordinating the aquaculture activities of the department with the aquaculture activities of the department of natural resources and the University of Wisconsin System.

93.46(1m)(a)3. 3. Conducting meetings on a quarterly basis between representatives of the department, the department of natural resources and the University of Wisconsin System to exchange information regarding the progress of their efforts to promote commercial aquaculture in this state.

93.46(1m)(b) (b) The department of natural resources shall assist persons in obtaining any license or approval required by any state or federal agency to conduct a commercial aquaculture operation.

93.46(1m)(c) (c) The University of Wisconsin System shall, in cooperation with the commercial aquaculture industry, conduct applied and on-site research, outreach activities and on-site demonstrations relating to commercial aquaculture in this state.

93.46(2) (2)

93.46(2)(a)(a) The department shall make agricultural and forestry research and development grants. The department may provide grants to fund demonstration projects, feasibility analyses and applied research directed toward new or alternative technologies and practices that will stimulate agricultural and forestry development and economic activity.

93.46(2)(b) (b) The department may not award a grant under this subsection unless the grant is for a project conducted in this state that has at least one of the following purposes:

93.46(2)(b)1. 1. Creation of jobs in the agricultural industry.

93.46(2)(b)2. 2. New capital investment and expansion in the agricultural industry.

93.46(2)(b)3. 3. Agricultural product market development and expansion.

93.46(2)(b)4. 4. Diversification and expansion of the production, processing and distribution of agricultural products.

93.46(2)(b)4m. 4m. Diversification and expansion of the production, processing, and distribution of forestry products that are used to produce alternative fuels, heat, or electricity.

93.46(2)(b)5. 5. Commercial application of new technologies or practices related to agricultural products.

93.46(2)(b)5m. 5m. Commercial application of new technologies or practices related to the production of alternative fuels, heat, or electricity from forestry products.

93.46(2)(b)6. 6. Increased use of surplus agricultural products.

93.46(2)(b)7. 7. Improvement of the competitive position of this state's agricultural industry.

93.46(2)(b)8. 8. Efficient use of farmland and other agricultural resources.

93.46(2)(c) (c) The department may not fund any project under this subsection if the proposed length of the project exceeds 3 years. The total funding to a single project under this subsection may not exceed $50,000.

93.46(2)(dm) (dm) If the department receives an application under this subsection for a grant for a forestry-related project, analysis, or applied research, the department shall do all of the following:

93.46(2)(dm)1. 1. Consult with the department of natural resources in evaluating the grant application.

93.46(2)(dm)2. 2. If the department of agriculture, trade and consumer protection awards the grant, require the grant recipient to coordinate its activities under the grant with any forestry-related programs identified by the department of natural resources in the consultation under subd. 1.

93.46(2)(e) (e) The department may not make a grant under this subsection that exceeds 67 percent of project costs.

93.46(4) (4) The department may not make a grant under this section for an ethanol production facility on which construction begins after July 27, 2005, unless a competitive bidding process is used for the construction of the ethanol production facility.

93.46 History History: 1989 a. 31; 1991 a. 39; 1993 a. 403, 414; 1995 a. 27 s. 9116 (5); 2005 a. 25; 2007 a. 125; 2009 a. 401; 2011 a. 32.



93.47 Bioenergy council.

93.47  Bioenergy council.

93.47(1)(1) The bioenergy council shall identify voluntary best management practices for sustainable biomass and biofuels production, which may include consideration of practices related to choosing biomass species, where to plant, crop management, harvest, and processing and transport, and factors such as soil management, chemical inputs, carbon sequestration in soil and root mass, plant and animal biodiversity, and other factors at the discretion of the council. The council shall consider efforts relating to sustainable biomass and biofuels production conducted by other entities, including the council on forestry.

93.47(2) (2) The council shall report its findings, at least biennially, to agencies and private parties that assist producers of biofuel feedstocks and biofuels, as determined by the council.

93.47 History History: 2009 a. 401.



93.48 Buy local grant program.

93.48  Buy local grant program.

93.48(1) (1) The department may award grants from the appropriation under s. 20.115 (4) (am) to individuals or organizations to fund projects that are designed to increase the sale of agricultural products grown in this state that are purchased in close proximity to where they are produced. The department may not award a grant under this section unless the applicant contributes matching funds equal to at least 50 percent of the costs of the project. The department shall promulgate rules for the program under this section.

93.48(2) (2) The department may make grants under this section for any of the following purposes:

93.48(2)(a) (a) To create, promote, and support regional food and cultural tourism trails.

93.48(2)(b) (b) To promote the development of regional food systems through activities such as creating or expanding facilities for the processing and distribution of food for local consumption; creating or supporting networks of producers; and strengthening connections between producers, retailers, institutions, and consumers and nearby producers.

93.48 History History: 2007 a. 20; 2013 a. 20.



93.49 Farm to school programs.

93.49  Farm to school programs.

93.49(1) (1)  Definition. In this section, "farm to school program" means a program to connect schools with nearby farms to provide children with locally produced fresh fruits and vegetables, dairy products, and other nutritious, locally produced foods in school breakfasts, lunches, and snacks; help children develop healthy eating habits; provide nutritional and agricultural education; and improve farmers' incomes and direct access to markets.

93.49(2) (2) Department responsibilities.

93.49(2)(a)(a) The department shall promote farm to school programs. The department shall encourage schools, as part of farm to school programs, to purchase food produced in this state and to provide nutritional and agricultural education, including farm visits, cooking demonstrations, and composting and gardening at schools.

93.49(2)(b) (b) The department shall do all of the following in carrying out its responsibilities under par. (a):

93.49(2)(b)1. 1. Identify impediments to providing locally produced fresh fruits and vegetables, dairy products, and other nutritious, locally produced foods in school breakfasts, lunches, and snacks and seek to reduce those impediments.

93.49(2)(b)2. 2. Advise other state agencies and local agencies on actions to promote farm to school programs and coordinate the department's activities under this subsection with related activities of other state agencies, including the department of public instruction and the department of health services, local agencies, and nonprofit organizations.

93.49(2)(b)3. 3. Promote communications between local farmers and schools and sales of food from local farmers to schools.

93.49(2)(b)4. 4. Conduct training and provide technical assistance for school food service personnel and managers, farmers, and food distributors and processors concerning farm to school programs and food safety and procurement.

93.49(2)(b)5. 5. Promote farm to school programs through a public education campaign.

93.49(2)(b)6. 6. Provide information on its Internet site concerning farm to school programs.

93.49(2)(b)7. 7. Consult with the farm to school council and other interested persons.

93.49(3) (3) Grant program.

93.49(3)(a)(a) From the appropriation under s. 20.115 (4) (as), the department shall provide grants to school districts, in coordination with the department of public instruction, and to nonprofit organizations, farmers, and any other entities for the creation and expansion of farm to school programs. The department shall give preference to proposals that are innovative or that provide models that other school districts can adopt.

93.49(3)(b) (b) The department may provide funding under this subsection for projects that do any of the following:

93.49(3)(b)1. 1. Create, expand, diversify, or promote production, processing, marketing, and distribution of food produced in this state for sale to schools in this state.

93.49(3)(b)2. 2. Create, expand, or renovate facilities, including purchases of equipment for the facilities, that would ensure the use of food produced in this state in schools in this state.

93.49(3)(b)3. 3. Provide, expand, or promote training for food service personnel, farmers, and distributors.

93.49(3)(b)4. 4. Provide, expand, or promote nutritional and agricultural education in the classroom.

93.49(3)(c) (c) The department shall consult with the farm to school council and other interested persons to establish grant priorities for each fiscal year.

93.49(4) (4) Rules. The department shall promulgate rules for the administration of this section.

93.49(5) (5) Reports. At least annually, the farm to school council shall report to the legislature under s. 13.172 (2) and to the secretary on the needs and opportunities for farm to school programs.

93.49 History History: 2009 a. 293.



93.50 Farm mediation and arbitration program.

93.50  Farm mediation and arbitration program.

93.50(1)(1)  Definitions. In this section:

93.50(1)(a) (a) "Action" means a court action involving a dispute described in sub. (3) (am) 2. to 6. in which at least one party is a farmer or a court action by a creditor against a farmer for payment of a debt; to enforce or foreclose a security interest, lien or mortgage; or to repossess or declare a creditor's interest in real property. "Action" includes garnishment, replevin, execution of judgment, involuntary receivership and supplementary creditor's proceedings.

93.50(1)(am) (am) "Agricultural property" means real property that is used principally for farming, real property that is a farmer's principal residence and any land contiguous to the residence, personal property that is used as security to finance farming or personal property that is used for farming.

93.50(1)(c) (c) "Creditor" means any person who has a claim against agricultural property or against a farmer affecting the farmer's agricultural property, whether the claim is matured or unmatured, liquidated or unliquidated, secured or unsecured, fixed or contingent. "Creditor" includes the county treasurer of a county in which agricultural property is located if property taxes, special assessments that have been settled in full by the county under s. 74.29, special charges or special taxes levied or assessed against the agricultural property are subject to a tax certificate issued under s. 74.57.

93.50(1)(d) (d) "Farmer" means a farmer, as defined in s. 102.04 (3), who owns or leases land that is agricultural property and whose gross sales of farm products for the preceding year equaled or exceeded the product of 2,088 multiplied by the federal minimum hourly wage under 29 USC 206 (a) 1., except that the department may waive the gross sales requirement if the department determines that extraordinary personal circumstances warrant waiver.

93.50(1)(e) (e) "Farming" has the meaning given under s. 102.04 (3).

93.50(1)(f) (f) "Livestock feeding contract" means an agreement between a farmer and another person under which one party cares for and feeds livestock owned by the other party.

93.50(1)(g) (g) "Procurement contract" has the meaning given for "vegetable procurement contract" in s. 126.55 (15).

93.50(2) (2) Mediators and arbitrators.

93.50(2)(a)(a) Selection of mediators. The department shall select as mediators persons who have the character and ability to serve as mediators and who have knowledge of financial or agricultural matters or of mediation processes. The department shall ensure that each mediator receives sufficient training in mediation processes, resolving conflicts, farm credit and other subjects to develop or maintain the skills necessary to perform his or her functions under this section.

93.50(2)(am) (am) Selection of arbitrators. The department shall select as arbitrators persons who have the character and ability to serve as arbitrators and who have knowledge of arbitration or other conflict resolution processes. The department may provide training in arbitration processes, resolving conflicts or agricultural issues as part of process of selecting arbitrators or to arbitrators selected by the department to enable arbitrators to maintain the skills necessary to perform their functions under this section.

93.50(2)(b) (b) Compensation of mediators and arbitrators. Mediators and arbitrators shall be compensated for travel and other necessary expenses in amounts approved by the department.

93.50(2)(c) (c) Immunity of mediators and arbitrators. Mediators and arbitrators are immune from civil liability for any act or omission within the scope of their performance of their powers and duties under this section.

93.50(2)(d) (d) Forms and publicity. The department shall prepare all forms necessary for the administration of this section and shall ensure that forms are disseminated and that the availability of mediation and arbitration under this section is publicized.

93.50(2)(e) (e) Exclusion from open records law. All mediators and arbitrators shall keep confidential all information and records obtained in conducting mediation and arbitration. The department shall keep confidential all information and records that may serve to identify any party to mediation and arbitration under this section. Any information required to be kept confidential under this paragraph may be disclosed if the department and the parties agree to disclosure.

93.50(2)(f) (f) Rule making. The department may promulgate rules necessary to implement this section. The department may promulgate rules defining owners and creditors of agriculturally related businesses and permitting owners and creditors of such businesses to participate in mediation and arbitration subject to the same terms and conditions applicable to farmers and creditors under this section.

93.50(2m) (2m) Suspension of court action to allow for voluntary mediation or arbitration.

93.50(2m)(a)(a) During the pendency of any action, the court may, upon the written stipulation of all parties to the action that they wish to engage in mediation or arbitration under this section, enter an order suspending the action.

93.50(2m)(b) (b) A suspension order under par. (a) suspends all orders and proceedings for the time period specified in the suspension order. In specifying the time period, the court shall exercise its discretion for the purpose of permitting the parties to engage in mediation or arbitration without prejudice to the rights of any person. The suspension order may include such other terms and conditions as the court may deem appropriate. The suspension order may be revoked upon motion of any person or upon motion of the court.

93.50(2m)(c) (c) If all parties to the action agree, by written stipulation, that all issues before the court are resolved by mediation or arbitration under this section, the court shall dismiss the action.

93.50(2m)(d) (d) If the parties do not agree under par. (c) or if the court revokes the suspension order under par. (b), the action shall proceed as if no mediation or arbitration had been attempted.

93.50(3) (3) Mediation process.

93.50(3)(a)(a) Participation in mediation. A farmer or a person having a dispute with a farmer who wishes to resolve a dispute between them, either before an action has been initiated to which they are parties or after entry of a suspension order in an action to which they are parties under sub. (2m), may participate in mediation under this section in accordance with this subsection if the dispute is of a kind specified in par. (am).

93.50(3)(am) (am) Disputes that may be mediated. The following kinds of disputes may be mediated under this section:

93.50(3)(am)1. 1. A dispute between a farmer and a creditor involving the farmer's agricultural property and the creditor's claim affecting the agricultural property.

93.50(3)(am)2. 2. A dispute over a procurement contract.

93.50(3)(am)3. 3. A dispute over a livestock feeding contract.

93.50(3)(am)4. 4. A dispute in which one party alleges that an action by, or condition of the property of, the other party is a nuisance.

93.50(3)(am)5. 5. A dispute involving air, water or soil contamination or other environmental issues.

93.50(3)(am)6. 6. A kind of dispute specified as eligible for mediation by the department by rule.

93.50(3)(am)7. 7. A dispute that is not specified under subds. 1. to 6. if all of the parties to the dispute request mediation of the dispute.

93.50(3)(b) (b) Request for mediation; agreement to mediate. To participate in mediation, the farmer or other party to a dispute described in par. (am) shall submit a request for mediation to the department on forms prepared by the department. The department may not proceed under this section until the farmer and the other party have submitted an agreement to mediate.

93.50(3)(e) (e) Selection of mediator. If the department has obtained the agreement under par. (b), the farmer and the other party may request the department to provide the names, mailing addresses and qualifications of up to 3 mediators located in the geographical area in which the agricultural property or farmer is located. The parties shall select a mediator or, upon request of the parties, the department shall designate a mediator for the parties.

93.50(3)(f) (f) Mediation. The function of the mediator is to encourage a voluntary settlement among the parties. The mediator may not compel a settlement. The mediator shall schedule meetings of the parties, direct the parties to prepare for the meetings, attempt to achieve a mediated resolution to the issues among the parties and, if the parties request, assist the parties in preparing a written agreement. All mediation meetings shall be held in this state and be conducted under the laws of this state.

93.50(3)(g) (g) Effect of mediation. The parties may at any time withdraw from mediation. The parties have full responsibility for reaching and enforcing any agreement among them. A mediation agreement may include an agreement for the payment of property taxes, special assessments that have been settled in full by the county under s. 74.29, special charges or special taxes assessed against agricultural property that are subject to a tax certificate issued under s. 74.57 in installments, as long as the agreement is not inconsistent with county board policy. After the expiration of the time period specified in the suspension order under sub. (2m), the parties may no longer participate in the mediation process regarding the same subject matter under this section unless the parties and the mediator agree to continue the mediation.

93.50(4) (4) Arbitration process.

93.50(4)(a)(a) Disputes for arbitration. A party to a procurement contract that contains an agreement to submit contract disputes to arbitration wishing to resolve a dispute over the procurement contract or a farmer or creditor wishing to resolve a dispute between them involving the farmer's agricultural property and the creditor's interest in a mortgage, land contract, lien, security interest or judgment affecting the agricultural property, either before an action has been initiated to which they are parties or after entry of a suspension order in an action to which they are parties under sub. (2m), may participate in arbitration under this section in accordance with this subsection and subject to ch. 788.

93.50(4)(b) (b) Request for arbitration; agreement to arbitrate. To participate in arbitration, the farmer and other party under par. (a) shall submit a request for arbitration to the department on a form prepared by the department. After receipt of the request, if the parties wish to proceed to arbitration under this subsection, the department shall require the parties to enter into an agreement to binding arbitration on a form prepared by the department.

93.50(4)(e) (e) Selection of arbitrator. After the department has obtained the agreement under par. (b), the farmer and the other party may request the department to provide the names, mailing addresses and qualifications of up to 3 arbitrators located in the geographical area in which the agricultural property or farmer is located. The parties shall select an arbitrator or, upon request of the parties, the department shall designate an arbitrator for the parties.

93.50(5) (5) Other creditors; no delay. With respect to mediation or arbitration between parties before an action has been initiated to which they are parties, no agreement to mediate or to arbitrate, or the fact that mediation or arbitration is currently occurring, may have the effect of delaying, postponing or extending any time limits in any legal proceeding commenced to enforce a mortgage, land contract, lien, security interest or judgment commenced by a creditor other than the creditor or creditors participating in the mediation or arbitration.

93.50 History History: 1989 a. 31; 1991 a. 39; 1993 a. 249, 250; 1997 a. 27, 252, 264; 2001 a. 16.



93.51 Farmer assistance.

93.51  Farmer assistance.

93.51(1)(1)  Definitions. In this section:

93.51(1)(a) (a) "Farmer" has the meaning given in s. 93.50 (1) (d).

93.51(1)(b) (b) "Farming" has the meaning given in s. 102.04 (3).

93.51(2) (2) Assistance program.

93.51(2)(a)(a) The department may provide consultation and assistance to distressed farmers, which may include but is not limited to providing employment and retraining counseling for farmers needing employment other than farming, operating a program in which volunteers advise or counsel farmers about financial matters and other concerns and operating a crisis hotline for farmers.

93.51(2)(b) (b) The department may make grants to low-income farmers for the purpose of paying all or part of the tuition for a farmer who enrolls in a course on farm and business management techniques offered by a technical college.

93.51(2)(c) (c) The department may promulgate rules necessary to implement this section.

93.51(3) (3) Advisors.

93.51(3)(a)(a) The department may select volunteers to provide advice and counseling services to distressed farmers. Advisors shall have expertise and experience in relevant areas of knowledge.

93.51(3)(b) (b) The department shall provide any necessary training to advisors.

93.51(3)(c) (c) Advisors shall be compensated for travel and other necessary expenses in amounts approved by the department.

93.51(3)(d) (d) Advisors and the department shall keep confidential all information obtained in the process of providing advice or counseling. Any such information contained in a record is not subject to the right of public inspection and copying under s. 19.35 (1). This paragraph does not apply to information relating to possible criminal misconduct.

93.51 History History: 1989 a. 31; 1991 a. 39; 1993 a. 399; 1997 a. 264.



93.52 Dairy farmer exit-entry program.

93.52  Dairy farmer exit-entry program. The department shall administer a program to assist in the transfer of farm operations from persons exiting the dairy industry to persons wishing to enter the industry, including assistance in negotiating the financial and legal aspects of farm transfers. The department shall keep confidential information obtained under the program. Any such information contained in a record is not subject to the right of public inspection and copying under s. 19.35 (1).

93.52 History History: 1997 a. 264.



93.53 Beginning farmer and farm asset owner tax credit eligibility.

93.53  Beginning farmer and farm asset owner tax credit eligibility.

93.53(1)(1)  Definitions. In this section:

93.53(1)(a) (a) "Agricultural asset" means machinery, equipment, facilities, or livestock that is used in farming.

93.53(1)(b) (b) "Beginning farmer" means an individual who meets the conditions specified in sub. (2).

93.53(1)(c) (c) "Educational institution" means the Wisconsin Technical College System, the University of Wisconsin-Extension, the University of Wisconsin-Madison, or any other institution that is approved by the department under sub. (6) (a).

93.53(1)(d) (d) "Established farmer" means a person who meets the conditions specified in sub. (3).

93.53(1)(e) (e) "Farming" has the meaning given in section 464 (e) (1) of the Internal Revenue Code.

93.53(1)(f) (f) "Financial management program" means a course in farm financial management that is offered by an educational institution.

93.53(2) (2) Beginning farmer. An individual is a beginning farmer for the purposes of s. 71.07 (8r), 71.28 (8r), or 71.47 (8r) if, at the time that the individual submits an application under sub. (4), all of the following apply:

93.53(2)(a) (a) The individual has a net worth of less than $200,000.

93.53(2)(b) (b) The individual has farmed for fewer than 10 years out of the preceding 15 years.

93.53(2)(c) (c) The individual has entered into a lease for a term of at least 3 years with an established farmer for the use of the established farmer's agricultural assets by the beginning farmer.

93.53(2)(d) (d) The individual uses the leased agricultural assets for farming.

93.53(3) (3) Established farmer. A person is an established farmer for the purposes of s. 71.07 (8r), 71.28 (8r), or 71.47 (8r) if, at the time that the person submits an application under sub. (4), all of the following apply:

93.53(3)(a) (a) The person has engaged in farming for a total of at least 10 years.

93.53(3)(b) (b) The person owns agricultural assets.

93.53(3)(c) (c) The person has entered into a lease for a term of at least 3 years with a beginning farmer for the use of the person's agricultural assets by the beginning farmer.

93.53(4) (4) Applications.

93.53(4)(a)(a) In order for an experienced farmer to claim the farm asset owner tax credit under s. 71.07 (8r) (b) 2., 71.28 (8r), or 71.47 (8r), the experienced farmer and the beginning farmer who is leasing agricultural assets from the experienced farmer shall each submit an application to the department.

93.53(4)(b) (b) An established farmer shall include in the application under this subsection the established farmer's name and address, information showing that the established farmer satisfies the conditions in specified in sub. (3), a description of the leased agricultural assets and their location, a copy of the lease, and any other information required by the department.

93.53(4)(c) (c) A beginning farmer shall include all of the following in an application under this subsection:

93.53(4)(c)1. 1. The beginning farmer's name and address.

93.53(4)(c)2. 2. Information showing that the beginning farmer satisfies the conditions in sub. (2).

93.53(4)(c)3. 3. A business plan that includes a current balance sheet and projected balance sheets for 3 years, cash flow statements, and income statements along with a detailed description of all significant accounting assumptions used in developing the financial projections.

93.53(4)(c)4. 4. A description of the beginning farmer's education, training, and experience in the type of farming in which the beginning farmer uses the leased agricultural assets.

93.53(4)(c)5. 5. A copy of the beginning farmer's completed federal profit or loss from farming form, schedule F, or other documentation approved by the department under sub. (6).

93.53(4)(c)6. 6. Any other information required by the department.

93.53(4)(d) (d) If a beginning farmer wishes to claim the beginning farmer educational credit under s. 71.07 (8r) (b) 1., the beginning farmer shall also include in the application under this subsection a description of the financial management program completed by the beginning farmer and a statement of the amount that the beginning farmer paid the educational institution to enroll in the financial management program.

93.53(5) (5) Evaluation and certification.

93.53(5)(a)(a) The department shall review applications submitted under sub. (4) (a).

93.53(5)(b) (b) The department shall provide an established farmer with a certificate of eligibility for the farm asset owner tax credit under s. 71.07 (8r) (b) 2., 71.28 (8r), or 71.47 (8r) if all of the following apply:

93.53(5)(b)1. 1. The established farmer's application complies with sub. (4) (b).

93.53(5)(b)2. 2. The beginning farmer's application complies with sub. (4) (c).

93.53(5)(b)3. 3. The department determines that the business plan submitted under sub. (4) (c) 3. and the education, training, or experience described under sub. (4) (c) 4. show that the beginning farmer has sufficient resources and education, training, or experience for the type of farming in which the beginning farmer uses the leased agricultural assets.

93.53(5)(c) (c) The department shall provide a beginning farmer with a certificate of eligibility for the beginning farmer educational credit under s. 71.07 (8r) (b) 1. if the department has issued a certificate of eligibility under par. (b) for the experienced farmer from whom the beginning farmer leases farm assets and the information provided under sub. (4) (d) shows that the beginning farmer has completed a financial management program.

93.53(6) (6) Department authority.

93.53(6)(a)(a) The department may approve providers of courses in farm financial management for the purposes of the beginning farmer educational credit under s. 71.07 (8r) (b) 1.

93.53(6)(b) (b) The department may approve alternative documentation for the purposes of sub. (4) (c) 5.

93.53(6)(c) (c) The department may assist beginning farmers to develop business plans for the purposes of sub. (4) (c) 3. and may assist in the negotiation of leases of farm assets that may enable persons to qualify for tax credits under s. 71.07 (8r), 71.28 (8r), or 71.47 (8r).

93.53 History History: 2009 a. 28.



93.535 Dairy manufacturing facility investment credit.

93.535  Dairy manufacturing facility investment credit.

93.535(1)(1) The department shall implement a program to certify taxpayers, including taxpayers who are members of dairy cooperatives, as eligible for the dairy manufacturing facility investment credit under ss. 71.07 (3p), 71.28 (3p), and 71.47 (3p).

93.535(2) (2) If the department certifies a taxpayer under sub. (1), the department shall determine the amount of credits to allocate to that taxpayer. The total amount of dairy manufacturing facility investment credits allocated to taxpayers in fiscal year 2007-08 may not exceed $600,000 and the total amount of dairy manufacturing facility investment credits allocated to taxpayers who are not members of dairy cooperatives in fiscal year 2008-09, and in each fiscal year thereafter, may not exceed $700,000. The total amount of dairy manufacturing facility investment credits allocated to taxpayers who are members of dairy cooperatives in fiscal year 2009-10 may not exceed $600,000 and the total amount of dairy manufacturing facility investment credits allocated to taxpayers who are members of dairy cooperatives in fiscal year 2010-11, and in each fiscal year thereafter, may not exceed $700,000.

93.535(3) (3) The department shall inform the department of revenue of every taxpayer certified under sub. (1) and the amount of credits allocated to the taxpayer.

93.535(4) (4) The department, in consultation with the department of revenue, shall promulgate rules to administer this section.

93.535 History History: 2007 a. 20; 2009 a. 2; 2011 a. 32 s. 3369; Stats. 2011 s. 93.535.



93.54 Food processing plant and food warehouse investment credit.

93.54  Food processing plant and food warehouse investment credit.

93.54(1)(1) The department shall implement a program to certify taxpayers as eligible for the food processing plant and food warehouse investment credit under ss. 71.07 (3rn), 71.28 (3rn), and 71.47 (3rn).

93.54(2) (2) If the department certifies a taxpayer under sub. (1), the department shall determine the amount of credits to allocate to that taxpayer. The total amount of food processing plant and food warehouse investment credits allocated to taxpayers in fiscal year 2009-10 may not exceed $600,000 and the total amount of food processing plant and food warehouse investment credits allocated to taxpayers in fiscal year 2010-11, and in each fiscal year thereafter, may not exceed $700,000.

93.54(3) (3) The department shall inform the department of revenue of every taxpayer certified under sub. (1) and the amount of credits allocated to the taxpayer.

93.54(4) (4) The department, in consultation with the department of revenue, shall promulgate rules to administer this section.

93.54 History History: 2009 a. 295; 2011 a. 32 s. 3367; Stats. 2011 s. 93.54; 2011 a. 260 s. 80.



93.545 Meat processing facility investment credit.

93.545  Meat processing facility investment credit.

93.545(1)(1) The department shall implement a program to certify taxpayers as eligible for the meat processing facility investment credit under ss. 71.07 (3r), 71.28 (3r), and 71.47 (3r).

93.545(2) (2) If the department certifies a taxpayer under sub. (1), the department shall determine the amount of credits to allocate to that taxpayer. The total amount of meat processing facility investment credits allocated to taxpayers in fiscal year 2009-10 may not exceed $300,000 and the total amount of meat processing facility investment credits allocated to taxpayers in fiscal year 2010-11, and in each fiscal year thereafter, may not exceed $700,000.

93.545(3) (3) The department shall inform the department of revenue of every taxpayer certified under sub. (1) and the amount of credits allocated to the taxpayer.

93.545(4) (4) The department, in consultation with the department of revenue, shall promulgate rules to administer this section.

93.545 History History: 2009 a. 2; 2011 a. 32 s. 3370; Stats. 2011 s. 93.545.



93.547 Woody biomass harvesting and processing credit.

93.547  Woody biomass harvesting and processing credit.

93.547(1)(1) The department shall implement a program to certify taxpayers as eligible for the woody biomass harvesting and processing credit under ss. 71.07 (3rm), 71.28 (3rm), and 71.47 (3rm).

93.547(2) (2) If the department certifies a taxpayer under sub. (1), the department shall determine the amount of credits to allocate to that taxpayer. The total amount of woody biomass harvesting and processing credits allocated to taxpayers in any fiscal year may not exceed $900,000. In each fiscal year, the department shall allocate $450,000 in tax credits to businesses that, individually, have no more than $5,000,000 in gross receipts from doing business in this state for the taxable year in which the credit is claimed.

93.547(3) (3) The department shall inform the department of revenue of every taxpayer certified under sub. (1) and the amount of credits allocated to the taxpayer.

93.547(4) (4) The department, in consultation with the department of revenue, shall promulgate rules to administer this section.

93.547 History History: 2009 a. 269; 2011 a. 32 s. 3372; Stats. 2011 s. 93.547.



93.55 Chemical and container collection grants.

93.55  Chemical and container collection grants.

93.55(1)(1)  Definitions. In this section:

93.55(1)(a) (a) "Chemical" means a chemical, including a pesticide, that is used for agricultural purposes.

93.55(1)(b) (b) "Pesticide" has the meaning given in s. 94.67 (25).

93.55(2) (2) Collection grants. The department may award a grant to a county for a chemical and container collection program. A grant under this subsection may not fund more than 75 percent of the cost of a program. Costs eligible for funding include the cost of establishing a collection site for chemicals and chemical containers, the cost of transporting chemical containers to a dealer or distributor for refill and reuse or to a hazardous waste facility, as defined in s. 291.01 (8), and costs associated with the proper use and handling and disposal or recycling of chemicals and chemical containers. Grants shall be paid from the appropriation under s. 20.115 (7) (va).

93.55(2m) (2m) Farmer liability. To the extent permitted under federal regulations, a county establishing a chemical and container collection program under sub. (2), in cooperation with the department, shall ensure that a farmer, as defined in s. 102.04 (3), who participates in the program is not liable for chemicals or chemical containers collected under the program after the farmer relinquishes control over the chemicals or chemical containers.

93.55 History History: 1989 a. 335; 1991 a. 39; 1995 a. 227; 2003 a. 33; 2007 a. 20.



93.57 Household hazardous waste.

93.57  Household hazardous waste. The department shall administer a grant program to assist municipalities and regional planning commissions in creating and operating local programs for the collection and disposal of household hazardous waste. The department may also provide grants under this section for county, municipal, and regional planning commission programs to collect unwanted prescription drugs. The department may not make a grant under this section in an amount that exceeds 75 percent of the cost of a program. The department shall allocate two-thirds of the funds available from the appropriation account under s. 20.115 (7) (va) in each fiscal year for grants under this section.

93.57 History History: 1985 a. 29; 1995 a. 227 s. 699; Stats. 1995 s. 299.41; 2001 a. 109; 2003 a. 33 s. 2481s; Stats. 2003 s. 93.57; 2007 a. 20.



93.70 Conservation reserve enhancement program.

93.70  Conservation reserve enhancement program.

93.70(1)(1) The department may expend funds from the appropriation account under s. 20.866 (2) (wf) to improve water quality, erosion control and wildlife habitat through participation by this state in the conservation reserve enhancement program as approved by the secretary of the federal department of agriculture under 16 USC 3834 (f) (4).

93.70(2) (2) The department may not make a payment under sub. (1) to a person whose name appears on the statewide support lien docket under s. 49.854 (2) (b), unless the person provides to the department a payment agreement that has been approved by the county child support agency under s. 59.53 (5) and that is consistent with rules promulgated under s. 49.858 (2) (a).

93.70 History History: 1999 a. 9; 2003 a. 33.



93.73 Purchase of agricultural conservation easements.

93.73  Purchase of agricultural conservation easements.

93.73(1)(1)  Legislative findings. The legislature finds all of the following:

93.73(1)(a) (a) That the preservation of farmland is important for current and future agricultural production in this state, including the production of food and other products needed to sustain the life, health, and welfare of the people of this state.

93.73(1)(b) (b) That the preservation of farmland is important for the current and future state economy and for the current and future environment of this state.

93.73(1)(c) (c) That purchases of agricultural conservation easements, as provided in this section, serve important public purposes of statewide significance.

93.73(1m) (1m) Definitions. In this section:

93.73(1m)(a) (a) "Agricultural conservation easement" means a conservation easement, as defined in s. 700.40 (1) (a), the purpose of which is to assure the availability of land for agricultural use.

93.73(1m)(b) (b) "Agricultural use" means any of the following:

93.73(1m)(b)1. 1. Any of the following activities conducted for the purpose of producing an income or livelihood:

93.73(1m)(b)1.a. a. Crop or forage production.

93.73(1m)(b)1.b. b. Keeping livestock.

93.73(1m)(b)1.c. c. Beekeeping.

93.73(1m)(b)1.d. d. Nursery, sod, or Christmas tree production.

93.73(1m)(b)1.e. e. Floriculture.

93.73(1m)(b)1.f. f. Aquaculture.

93.73(1m)(b)1.g. g. Fur farming.

93.73(1m)(b)1.h. h. Forest management.

93.73(1m)(b)1.i. i. Enrollment of land in a federal agricultural commodity payment program or a federal or state agricultural land conservation payment program.

93.73(1m)(b)2. 2. Any other use that the department, by rule, identifies as an agricultural use.

93.73(1m)(c) (c) "Cooperating entity" means a political subdivision or nonprofit conservation organization.

93.73(1m)(d) (d) "Fair market value" means value as determined by a professional appraisal that is approved by the department.

93.73(1m)(dm) (dm) "Livestock" means bovine animals, equine animals, goats, poultry, sheep, swine, farm-raised deer, farm-raised game birds, camelids, ratites, and farm-raised fish.

93.73(1m)(e) (e) "Nonprofit conservation organization" means a nonstock corporation, charitable trust, or other entity whose purposes include the acquisition of property for conservation or agricultural preservation purposes, that is described in section 501 (c) (3) of the Internal Revenue Code, that is exempt from federal income tax under section 501 (a) of the Internal Revenue Code, and that is a qualified organization under section 170 (h) (3) of the Internal Revenue Code.

93.73(1m)(f) (f) "Political subdivision" means a city, village, town, or county.

93.73(1m)(g) (g) "Professional appraisal" means an appraisal conducted by a certified general appraiser, as defined in s. 458.01 (8).

93.73(1m)(h) (h) "Purchase cost" means the amount paid to a landowner to acquire an agricultural conservation easement from the landowner.

93.73(1m)(i) (i) "Transaction costs" means out-of-pocket expenses incurred in connection with the acquisition, processing, recording, and documentation of an agricultural conservation easement, including out-of-pocket expenses for land surveys, land descriptions, real estate appraisals, title verification, preparation of legal documents, reconciliation of conflicting property interests, documentation of existing land uses, and closing. "Transaction costs" does not include costs incurred by a cooperating entity for staffing, overhead, or operations.

93.73(2) (2) Program.

93.73(2)(a)(a) The department shall administer a program under which it, together with cooperating entities, purchases agricultural conservation easements from willing landowners. The department may pay as its share of the cost to purchase an agricultural conservation easement under this section an amount that does not exceed the sum of the following:

93.73(2)(a)1. 1. Fifty percent of the fair market value of the agricultural conservation easement.

93.73(2)(a)2. 2. The reasonable transaction costs related to the purchase of the agricultural conservation easement.

93.73(2)(am) (am) The willingness of a landowner to convey an agricultural conservation easement for less than full market value does not reduce the amount that the department may pay as its share of the cost to purchase the agricultural conservation easement.

93.73(2)(b) (b) The department, after consultation with the council under sub. (13), shall solicit applications under sub. (3). The department shall issue each solicitation in writing and shall publish a notice announcing the solicitation. In soliciting applications, the department may specify the total amount of funds available, application deadlines, application requirements and procedures, preliminary criteria for evaluating applications, and other relevant information.

93.73(3) (3) Application. A cooperating entity may apply to participate in the program under this section by submitting an application that complies with requirements contained in the department's solicitation under sub. (2) (b) and that contains all of the following:

93.73(3)(a) (a) Identifying information for the cooperating entity, including information showing that the cooperating entity is a political subdivision or nonprofit conservation organization.

93.73(3)(b) (b) A description of the land that would be subject to the proposed agricultural conservation easement, including location, acreage, and current use.

93.73(3)(c) (c) The name and address of each owner of land that would be subject to the proposed agricultural conservation easement.

93.73(3)(d) (d) Evidence that all of the owners under par. (c) are willing to convey the proposed agricultural conservation easement.

93.73(3)(e) (e) An indication that the cooperating entity is willing to arrange the purchase of the proposed agricultural conservation easement in accordance with this section and share in the purchase cost, subject to reimbursement under sub. (9) of the department's agreed upon share of the costs.

93.73(3)(f) (f) The purpose of and rationale for the proposed agricultural conservation easement.

93.73(3)(g) (g) Information needed to evaluate the application using the criteria in sub. (4) and in the department's solicitation under sub. (2) (b).

93.73(4) (4) Application evaluation criteria. The department may not approve an application under sub. (3) unless all of the land that would be subject to the proposed agricultural conservation easement is in a farmland preservation area, as defined in s. 91.01 (16), and the department determines that purchase of the proposed agricultural conservation easement will serve a public purpose. In making this determination, the department shall consider all of the following criteria:

93.73(4)(a) (a) The value of the proposed agricultural conservation easement in preserving or enhancing agricultural production capacity in this state.

93.73(4)(b) (b) The importance of the proposed agricultural conservation easement in protecting or enhancing the waters of the state or in protecting or enhancing other public assets.

93.73(4)(c) (c) The extent to which the proposed agricultural conservation easement would conserve important or unique agricultural resources, such as prime soils and soil resources that are of statewide importance or are unique.

93.73(4)(d) (d) The extent to which the proposed agricultural conservation easement would be consistent with local land use plans and zoning ordinances, including any certified farmland preservation plans and zoning ordinances under ch. 91.

93.73(4)(e) (e) The extent to which the proposed agricultural conservation easement would enhance an agricultural enterprise area designated under s. 91.84.

93.73(4)(f) (f) The availability, practicality, and effectiveness of other methods to preserve the land that would be subject to the proposed agricultural conservation easement.

93.73(4)(h) (h) The proximity of the land that would be subject to the proposed agricultural conservation easement to other land that is protected for agricultural use or conservation use and the extent to which the proposed agricultural conservation easement would enhance that protection.

93.73(4)(i) (i) The likely cost-effectiveness of the proposed agricultural conservation easement in preserving land for agricultural use.

93.73(4)(j) (j) The likelihood that the land that would be subject to the proposed agricultural conservation easement would be converted to nonagricultural use if the land is not protected by the proposed agricultural conservation easement.

93.73(4)(k) (k) The apparent willingness of each landowner to convey the proposed agricultural conservation easement.

93.73(5) (5) Preliminary approval of applications. The department may give preliminary approval to an application under sub. (3) after evaluating the application under sub. (4) and consulting with the council under sub. (13). The department shall give its preliminary approval in writing. Approval of an application is contingent on the signing of a contract under sub. (6m).

93.73(6) (6) Information related to proposed easement. A cooperating entity that receives a preliminary approval under sub. (5) shall submit all of the following to the department:

93.73(6)(a) (a) A copy of the proposed instrument for conveying the agricultural conservation easement.

93.73(6)(b) (b) A professional appraisal of the proposed agricultural conservation easement, other than an appraisal obtained by an owner of the land that would be subject to the proposed agricultural conservation easement.

93.73(6)(c) (c) A statement of the purchase cost of the agricultural conservation easement.

93.73(6)(d) (d) An estimate of the transaction costs that the cooperating entity will incur in connection with the purchase of the proposed agricultural conservation easement.

93.73(6)(e) (e) The record of a complete search of title records that verifies ownership of the land that would be subject to the proposed agricultural conservation easement and identifies any potentially conflicting property interests, including any liens, mortgages, easements, or reservations of mineral rights.

93.73(6)(f) (f) Documentation showing to the satisfaction of the department that any material title defects will be eliminated and any materially conflicting property interests will be subordinated to the proposed agricultural conservation easement or eliminated.

93.73(6d) (6d) Second appraisal. The department shall obtain its own independent appraisal of a proposed agricultural conservation easement for which the department has given preliminary approval under sub. (5) if the fair market value of the proposed agricultural conservation easement is estimated by the department to be more than $350,000.

93.73(6h) (6h) Review by joint committee on finance. The department may not enter into a contract under sub. (6m) with respect to the purchase of a proposed conservation easement if the department's share of the purchase costs and transaction costs would exceed $750,000 unless it first notifies the joint committee on finance in writing of the proposal. If the cochairpersons of the committee do not notify the department within 14 working days after the date of the department's notification that the committee has scheduled a meeting to review the proposal, the department may enter into the contract. If, within 14 working days after the date of the notification by the department, the cochairpersons of the committee notify the department that the committee has scheduled a meeting to review the proposal, the department may enter into the contract only upon approval of the committee. A proposal as submitted by the department is approved unless a majority of the members of the committee who attend the meeting to review the proposal vote to modify or deny the proposal.

93.73(6m) (6m) Contract with cooperating entity. Subject to subs. (6d) and (6h), after a cooperating entity complies with sub. (6) and the department determines that the proposed instrument of conveyance complies with sub. (7), the department and the cooperating entity may enter into a written contract that specifies the terms and conditions of the department's participation in the purchase of the proposed agricultural conservation easement. The cooperating entity shall agree to pay the full purchase cost and the transaction costs related to the purchase of the proposed agricultural conservation easement, subject to reimbursement under sub. (9) of the department's agreed upon share of the costs.

93.73(7) (7) Purchase of easement. After a cooperating entity has entered into a contract under sub. (6m), the cooperating entity may, in accordance with the contract, purchase the agricultural conservation easement on behalf of the cooperating entity and the department if the agricultural conservation easement does all of the following:

93.73(7)(a) (a) Prohibits the land subject to the agricultural conservation easement from being developed for a use that would make the land unavailable or unsuitable for agricultural use.

93.73(7)(b) (b) Continues in perpetuity.

93.73(7)(c) (c) Provides that the cooperating entity and the department, on behalf of this state, are both holders of the agricultural conservation easement.

93.73(7)(d) (d) Prohibits any holder of the agricultural conservation easement other than the department from transferring or relinquishing the holder's interest without 60 days' prior notice to the department.

93.73(7)(e) (e) Complies with any other conditions specified in the contract under sub. (6m).

93.73(8) (8) Acceptance and recording of easement. A cooperating entity that purchases an agricultural conservation easement under sub. (7) shall submit the agricultural conservation easement to the department for its acceptance. Upon acceptance by the department, the cooperating entity shall promptly record the agricultural conservation easement and acceptance with the register of deeds of the county in which the land subject to the agricultural conservation easement is located and shall provide to the department a copy of the recorded instrument conveying the agricultural conservation easement, certified by the register of deeds under s. 59.43 (1) (i).

93.73(9) (9) Payment. The department shall reimburse a cooperating entity for the department's agreed upon portion of the purchase cost and transaction costs related to the purchase of an agricultural conservation easement after the cooperating entity does all of the following:

93.73(9)(a) (a) Complies with sub. (8).

93.73(9)(b) (b) Submits documentation showing that any material title defects have been eliminated and any materially conflicting property interests have been eliminated or subordinated to the agricultural conservation easement, as required by the contract under sub. (6m).

93.73(9)(c) (c) Submits proof of the amount of the purchase cost and transaction costs that the cooperating entity has paid, consistent with the contract under sub. (6m).

93.73(10) (10) Transfer or relinquishment of holder's interest. The transfer or relinquishment of another holder's interest does not affect the department's interest in an agricultural conservation easement.

93.73(11) (11) Enforcement of easement. The department or any other holder of an agricultural conservation easement purchased under this section may enforce and defend the agricultural conservation easement.

93.73(12) (12) Record of easements. The department shall maintain a record of all agricultural conservation easements purchased under this section.

93.73(13) (13) Council. The department shall appoint a council under s. 15.04 (1) (c) to advise the department on the administration of this section.

93.73(14) (14) Rules. The department shall promulgate a rule, consistent with sub. (1m) (i), relating to allowable transaction costs for the program under this section.

93.73 History History: 2009 a. 28; 2011 a. 32.



93.80 Arsenic in wood.

93.80  Arsenic in wood. The department, jointly with the department of safety and professional services, shall review scientific evidence to determine whether there is a substantial likelihood that wood treated with copper, chromium, and arsenic is harmful to the environment or to human health.

93.80 History History: 2001 a. 16; 2011 a. 32.



93.90 Livestock facility siting and expansion.

93.90  Livestock facility siting and expansion.

93.90(1) (1) This section is an enactment of statewide concern for the purpose of providing uniform regulation of livestock facilities.

93.90(1m) (1m) Definitions. In this section:

93.90(1m)(a) (a) "Animal unit" has the meaning given in s. NR 243.03 (3), Wis. Adm. Code.

93.90(1m)(b) (b) "Application for approval" means an application for approval of a livestock facility siting or expansion.

93.90(1m)(c) (c) "Board" means the livestock facility siting review board.

93.90(1m)(d) (d) "Expansion" means an increase in the number of animals fed, confined, maintained, or stabled.

93.90(1m)(e) (e) "Livestock facility" means a feedlot or facility, other than a pasture, where animals used in the production of food, fiber, or other animal products are or will be fed, confined, maintained, or stabled for a total of 45 days or more in any 12-month period. "Livestock facility" does not include an aquaculture facility.

93.90(1m)(f) (f) "Political subdivision" means a city, village, town, or county.

93.90(2) (2) Department duties.

93.90(2)(a)(a) For the purposes of this section, the department shall promulgate rules specifying standards for siting and expanding livestock facilities. In promulgating the rules, the department may incorporate by cross-reference provisions contained in rules promulgated under ss. 92.05 (3) (c) and (k), 92.14 (8), 92.16, and 281.16 (3) and ch. 283. The department may not promulgate rules under this paragraph that conflict with rules promulgated under s. 92.05 (3) (c) or (k), 92.14 (8), 92.16, or 281.16 (3) or ch. 283.

93.90(2)(b) (b) In promulgating rules under par. (a), the department shall consider whether the proposed standards, other than those incorporated by cross-reference, are all of the following:

93.90(2)(b)1. 1. Protective of public health or safety.

93.90(2)(b)1m. 1m. Practical and workable.

93.90(2)(b)2. 2. Cost-effective.

93.90(2)(b)3. 3. Objective.

93.90(2)(b)4. 4. Based on available scientific information that has been subjected to peer review.

93.90(2)(b)5. 5. Designed to promote the growth and viability of animal agriculture in this state.

93.90(2)(b)6. 6. Designed to balance the economic viability of farm operations with protecting natural resources and other community interests.

93.90(2)(b)7. 7. Usable by officials of political subdivisions.

93.90(2)(c) (c) The department shall review rules promulgated under par. (a) at least once every 4 years.

93.90(2)(d) (d) The secretary shall appoint a committee of experts to advise the department on the promulgation of the rules under par. (a) and on the review of rules under par. (c).

93.90(2)(e) (e) In addition to the rules under par. (a), the department shall promulgate rules that do all of the following:

93.90(2)(e)1. 1. Specify the information and documentation that must be provided in an application for approval in order to demonstrate that a livestock facility siting or expansion complies with applicable state standards under sub. (2) (a).

93.90(2)(e)2. 2. Specify the information and documentation that must be included in a record of decision making under sub. (4) (b).

93.90(3) (3) Political subdivision authority.

93.90(3)(a)(a) Notwithstanding ss. 33.455, 59.03 (2) (a), 59.69, 60.10 (2) (i), 60.61, 60.62, 61.34 (1), 61.35, 62.11 (5), 62.23, 66.0415, 92.07 (2), 92.11, and 92.15 (3) (a), a political subdivision may not disapprove or prohibit a livestock facility siting or expansion unless at least one of the following applies:

93.90(3)(a)1. 1. The site is located in a zoning district that is not an agricultural zoning district.

93.90(3)(a)2. 2. The site is located in an agricultural zoning district in which the proposed new or expanded livestock facility is prohibited, subject to pars. (b) and (c).

93.90(3)(a)3. 3. The proposed new or expanded livestock facility violates an ordinance adopted under s. 59.692, 59.693, 60.627, 61.351, 61.353, 61.354, 62.231, 62.233, 62.234, or 87.30.

93.90(3)(a)4. 4. The proposed new or expanded livestock facility violates a building, electrical, or plumbing code that is consistent with the state building, electrical, or plumbing code for that type of facility.

93.90(3)(a)5. 5. The proposed new or expanded livestock facility will have 500 or more animal units and violates a state standard under sub. (2) (a).

93.90(3)(a)6. 6. The proposed new or expanded livestock facility will have 500 or more animal units and violates a requirement that is more stringent than the state standards under sub. (2) (a) if the political subdivision does all of the following:

93.90(3)(a)6.a. a. Adopts the requirement by ordinance before the applicant files the application for approval.

93.90(3)(a)6.b. b. Bases the requirement on reasonable and scientifically defensible findings of fact, adopted by the political subdivision, that clearly show that the requirement is necessary to protect public health or safety.

93.90(3)(a)8. 8. The proposed new or expanded livestock facility will have fewer than 500 animal units but will exceed a size threshold for requiring a special exception or conditional use permit that was incorporated into the political subdivision's ordinances before July 19, 2003, and the proposed new or expanded livestock facility violates a state standard under sub. (2) (a).

93.90(3)(a)9. 9. The proposed new or expanded livestock facility will have fewer than 500 animal units but will exceed a size threshold for requiring a special exception or conditional use permit that was incorporated into the political subdivision's ordinances before July 19, 2003, and the proposed new or expanded livestock facility violates a requirement that is more stringent than the state standards under sub. (2) (a) if the political subdivision does all of the following:

93.90(3)(a)9.a. a. Adopts the requirement by ordinance before the applicant files the application for approval.

93.90(3)(a)9.b. b. Bases the requirement on reasonable and scientifically defensible findings of fact, adopted by the political subdivision, that clearly show that the requirement is necessary to protect public health or safety.

93.90(3)(ae) (ae) A political subdivision that requires a special exception or conditional use permit for the siting or expansion of any of the following livestock facilities shall require compliance with the applicable state standards under sub. (2) (a) as a condition of issuing the special exception or conditional use permit:

93.90(3)(ae)1. 1. A new or expanded livestock facility that will have 500 or more animal units.

93.90(3)(ae)2. 2. A new or expanded livestock facility that will have fewer than 500 animal units but that will exceed a size threshold for requiring a special exception or conditional use permit that was incorporated into the political subdivision's ordinances before July 19, 2003.

93.90(3)(am) (am) Notwithstanding par. (ae), a political subdivision may apply to a new or expanded livestock facility described in par. (ae) 1. or 2., as a condition of issuing a special exception or conditional use permit, a setback requirement that is less stringent than a setback requirement under sub. (2) (a) if the setback requirement is incorporated in the political subdivision's ordinances as a numerical standard.

93.90(3)(ar) (ar) Notwithstanding par. (ae) a political subdivision may apply to a new or expanded livestock facility described in par. (ae) 1. or 2., as a condition of issuing a special exception or conditional use permit, a requirement that is more stringent than the state standards under sub. (2) (a) if the political subdivision does all of the following:

93.90(3)(ar)1. 1. Adopts the requirement by ordinance before the applicant files the application for approval.

93.90(3)(ar)2. 2. Bases the requirement on reasonable and scientifically defensible findings of fact, adopted by the political subdivision, that clearly show that the requirement is necessary to protect public health or safety.

93.90(3)(b) (b) Notwithstanding ss. 59.69, 60.61, 60.62, 61.35, and 62.23, a political subdivision may not prohibit a type of livestock facility in an agricultural zoning district based on number of animal units if livestock facilities of that type with fewer animal units are allowed in that zoning district, unless the political subdivision also has an agricultural zoning district in which livestock facilities of that type are permitted or conditional uses without respect to number of animal units.

93.90(3)(c) (c) Notwithstanding ss. 59.69, 60.61, 60.62, 61.35, and 62.23, a political subdivision may not enact or enforce a zoning ordinance with a category of agricultural district in which livestock facilities are prohibited unless the political subdivision bases that prohibition on reasonable and scientifically defensible findings of fact, adopted by the political subdivision, that clearly show that the prohibition is necessary to protect public health or safety.

93.90(3)(d) (d) Notwithstanding ss. 92.15 (4) and 281.16 (3) (e), a political subdivision that requires compliance with state standards under sub. (2) (a) as a condition of issuing a special exception or conditional use permit for an expanded livestock facility is not required to determine that cost-sharing is available to the operator of the livestock facility for facilities or practices needed to comply with those standards if the livestock facility will have 500 or more animal units.

93.90(3)(e) (e) Notwithstanding ss. 59.69, 60.61, 60.62, 61.35, and 62.23, a political subdivision may not enact a requirement that a person obtain a special exception or conditional use permit for the expansion of a livestock facility that exists when the requirement takes effect, except that a political subdivision may enact a requirement that a person obtain a special exception or conditional use permit for the expansion of a livestock facility that exists when the requirement takes effect if the requirement applies only when the number of animal units that the livestock facility will have after expansion will exceed by more than 20 percent the largest number of animal units that were at the livestock facility for at least 90 days in the 12-month period before the requirement takes effect.

93.90(3)(f) (f) For the purposes of this subsection, the number of animal units that a livestock facility will have is the largest number of animal units that will be fed, confined, maintained, or stabled at the livestock facility on at least 90 days in any 12-month period.

93.90(4) (4) Political subdivision procedure.

93.90(4)(a)(a) No later than 45 days after a political subdivision receives an application for approval, the political subdivision shall notify the applicant whether the application for approval is complete and, if it is not complete, what information is needed to complete the application for approval. As soon as the applicant has provided all of the required information, the political subdivision shall notify the applicant that the application for approval is complete.

93.90(4)(b) (b) A political subdivision shall make a record of its decision making on an application for approval, including a recording of any public hearing, copies of documents submitted at any public hearing, and copies of any other documents provided to the political subdivision in connection with the application for approval.

93.90(4)(c) (c) A political subdivision shall base its decision on an application for approval on written findings of fact that are supported by the evidence in the record under par. (b).

93.90(4)(d) (d) Except as provided in par. (e), a political subdivision shall approve or disapprove an application for approval no more than 90 days after the day on which it notifies the applicant that the application for approval is complete. If an applicant complies with the rules promulgated under sub. (2) (e) 1. and the information and documentation provided by the applicant is sufficient to establish, without considering any other information or documentation, that the application complies with applicable requirements for approval, the political subdivision shall approve the application unless the political subdivision finds, based on other clear and convincing information or documentation in the record, that the application does not comply with applicable requirements.

93.90(4)(e) (e) A political subdivision may extend the time limit in par. (d) if the political subdivision needs additional information to determine whether to approve or deny the application for approval, if the applicant makes a material modification to the application for approval, or for other good cause specified in writing by the political subdivision.

93.90(5) (5) Review of siting decisions.

93.90(5)(a)(a) In this subsection "aggrieved person" means a person who applied to a political subdivision for approval of a livestock facility siting or expansion, a person who lives within 2 miles of a livestock facility that is proposed to be sited or expanded, or a person who owns land within 2 miles of a livestock facility that is proposed to be sited or expanded.

93.90(5)(b) (b) An aggrieved person may challenge the decision of a political subdivision on an application for approval on the grounds that the political subdivision incorrectly applied the state standards under sub. (2) (a) that are applicable to the livestock facility siting or expansion or violated sub. (3), by requesting the board to review the decision. An aggrieved person is not required to exhaust the political subdivision's administrative remedies before requesting review by the board. An aggrieved person shall request a review under this paragraph within 30 days after the political subdivision approves or disapproves the application for approval or, if the aggrieved person chooses to exhaust the political subdivision's administrative remedies, within 30 days after the final decision in the political subdivision's administrative review process.

93.90(5)(bm) (bm) Upon receiving a request under par. (b), the board shall notify the political subdivision of the request. The political subdivision shall provide a certified copy of the record under sub. (4) to the board within 30 days after the day on which it receives the notice.

93.90(5)(c) (c) Upon receiving the certified copy of the record under par. (bm), the board shall determine whether the challenge is valid. The board shall make its decision without deference to the decision of the political subdivision and shall base its decision only on the evidence in the record under sub. (4) (b). In a case that involves the application of requirements related to water quality, the board shall consult with the department of agriculture, trade and consumer protection or with the department of natural resources concerning the application of the requirements related to water quality. The board shall make its decision within 60 days after the day on which it receives the certified copy of the record under par. (bm), except that the board may extend this time limit for good cause specified in writing by the board.

93.90(5)(d) (d) If the board determines that a challenge is valid, the board shall reverse the decision of the political subdivision. The decision of the board is binding on the political subdivision, subject to par. (e). If a political subdivision fails to comply with a decision of the board that has not been appealed under par. (e), an aggrieved person may bring an action to enforce the decision.

93.90(5)(e) (e) An aggrieved person or the political subdivision may appeal the decision of the board to circuit court. The filing of an appeal does not in itself stay the effect of a decision of the board.

93.90(5)(f) (f) A circuit court to which a decision of the board is appealed under par. (e) shall review the decision of the board based on the evidence in the record under sub. (4) (b).

93.90 History History: 2003 a. 235; 2013 a. 80.

93.90 Annotation Under sub. (3) (a) a political subdivision must approve a livestock siting or expansion application, unless a listed exception applies, and generally preempts a town's preexisting authority to impose conditions when it is approving a siting or expansion. Adams v. State, 2010 WI App 88, 327 Wis. 2d 676, 787 N.W.2d 941, 09-0608.

93.90 Annotation The Livestock Facility Siting Review Board may reverse individual improper conditions under sub. (5) without reversing a siting or expansion approval in whole, at least in the absence of an argument by the approving municipality or other interested party that the defective conditions could be replaced with proper conditions. Adams v. State, 2010 WI App 88, 327 Wis. 2d 676, 787 N.W.2d 941, 09-0608. Affirmed. 2012 WI 85, 342 Wis. 2d 444, 820 N.W.2d 404, 09-0608.

93.90 Annotation By requiring the promulgation of state standards for livestock facility siting, the legislature expressly withdrew, with limited exceptions, the power of political subdivisions to enforce varied and inconsistent livestock facility siting standards, to disapprove livestock facility siting permits, and to condition the grant of a livestock facility siting permit on any requirement other than the state standards. Adams v. State of Wisconsin, 2012 WI 85, 342 Wis. 2d 444, 820 N.W.2d 404, 09-0608.

93.90 Annotation Wisconsin's New Livestock Facility Siting Rule. Lamb. Wis. Law. Feb. 2007.






94. Plant industry.

94.01 Plant inspection and pest control authority.

94.01  Plant inspection and pest control authority.

94.01(1)(1) In the conduct of survey and inspectional programs for the detection, prevention and control of pests, the department may impose quarantines or such other restrictions on the importation into or movement of plants or other material within this state as necessary to prevent or control the dissemination or spread of injurious pests.

94.01(2) (2) In accordance with sub. (1), the department, by summary order, may prohibit the removal of any plant, host plant, or other pest-harboring material from any private or public property, or any area of the state which in its judgment contains or is exposed to injurious pests, except under such conditions as in its judgment are necessary to prevent the dissemination or spread of pests, giving written notice thereof to the owner or person in charge of the property. While such order is in effect no person with knowledge thereof shall cause or permit the removal of any such plant, host plant or other pest-harboring material from such property or area, unless it is in compliance with the conditions of such order. Orders issued under this subsection shall be in writing, have the force and effect of an order issued under s. 93.18, and are subject to right of hearing before the department, if requested within 10 days after date of service. Any party affected by the order may request a preliminary or informal hearing pending the scheduling and conduct of a full hearing.

94.01(3) (3) No person may obstruct or interfere with the examination or testing, by authorized inspectors and agents of the department, of any plants or other material suspected of being infested or infected with any injurious pests; nor may any person move any plants, plant parts, pests or pest-harboring materials contrary to the terms of any quarantine, rule, notice or order under this section.

94.01(4) (4) The department, through its authorized agents or inspectors, may enter at all reasonable times any property for purposes of inspection, investigation and control of suspected pest infestations or infections and may intercept, stop and detain for official inspection any person, truck, vessel, aircraft or other conveyance believed to be carrying plants or other materials infested or infected with pests, and may seize and destroy any such plants or other materials moved, shipped or transported in violation of any law, rule, quarantine notice or order.

94.01 History History: 1975 c. 394 s. 18; Stats. 1975 s. 94.01.



94.02 Abatement of pests.

94.02  Abatement of pests.

94.02(1)(1) If the department finds any premises, or any plants, plant parts, or pest-harboring materials located thereon are so infested or infected with injurious pests as to constitute a hazard to plant or animal life in the state, or any area thereof, it may notify the owner or person having charge of such premises to that effect, and the owner or person in charge shall, within 10 days after such notice, cause the treatment of the premises or the treatment or removal and destruction of infested or infected plants, host plants or other pest-harboring material as directed in the notice. No person may violate the terms of any notice received under this subsection, nor may any damages be awarded to the owner for such treatment, removal or destruction. Any person affected by a notice or order may appeal to the department and request a hearing under s. 94.01 (2).

94.02(2) (2) If the owner or person in charge fails to comply with the terms of the notice, within 10 days after receiving it, the department or any cooperating local unit of government may proceed to treat the premises or to treat or destroy the infested or infected plants or other material. The expense of such abatement shall be certified to the town, city or village clerk and assessed, collected and enforced against the premises upon which such expense was incurred as taxes are assessed, collected, and enforced, and shall be paid to the cooperating unit of government incurring the expense, or into the general fund if the control work was conducted by the department.

94.02(3) (3) If a serious pest outbreak constituting a significant threat to agricultural production or plant life occurs, and cannot be adequately controlled by individual property owners or local units of government in any area of this state, the department may petition the joint committee on finance for emergency funds with which to conduct needed control work independently or on a cooperative basis with the federal or local units of government.

94.02(4) (4) This section does not affect the authority of the department of natural resources under ch. 26.

94.02 History History: 1975 c. 394 ss. 5, 19; 1975 c. 421; Stats. 1975 s. 94.02; 1977 c. 418; 1981 c. 20; 2011 a. 254.



94.03 Shipment of pests and biological control agents; permits.

94.03  Shipment of pests and biological control agents; permits.

94.03(1)(1) No person may sell or offer for sale, or move, transport, deliver, ship or offer for shipment, any pest, as defined in s. 93.01 (10) or any biological control agent as defined in sub. (2), without a permit as prescribed by rules of the department. Such rules may provide for reasonable exemptions from permit requirements. Permits may be issued only after the department determines that the proposed shipment or use will not create sufficient hazard to warrant refusal of a permit. Permits shall be affixed to the outside of every shipping container or accompany the shipment as the department directs.

94.03(2) (2) The department may by rule regulate and control the sale and use of biological control agents to assure their safety and effectiveness in the control of injurious pests and to prevent the introduction or use of biological control agents which may be injurious to persons or property or useful plant or animal life. The term "biological control agent" as used in this section means any living organism which because of its parasitic, predatory or other biological characteristics may be effective for use in the suppression or control of pests by biological rather than chemical means.

94.03 History History: 1975 c. 394 ss. 6, 17; 1983 a. 189 s. 329 (20).



94.10 Nursery stock; inspection and licensing.

94.10  Nursery stock; inspection and licensing.

94.10(1)(1)  Definitions. In this section:

94.10(1)(a) (a) "Christmas tree grower" means a person who grows evergreen trees in this state for eventual cutting and sale as Christmas trees.

94.10(1)(b) (b) "Nonprofit organization" means an organization described in section 501 (c) of the Internal Revenue Code that is exempt from federal income tax under section 501 (a) of the Internal Revenue Code.

94.10(1)(c) (c) "Nursery" means premises in this state on which a person propagates or grows nursery stock for sale. "Nursery" does not include heeling-in grounds or other premises where a person holds nursery stock for purposes other than propagation or growth.

94.10(1)(d) (d) "Nursery dealer" means a person who sells, offers for sale, or distributes nursery stock from one or more locations in this state, except that "nursery dealer" does not include any of the following:

94.10(1)(d)1. 1. An employee of a person licensed under sub. (2).

94.10(1)(d)2. 2. A nursery grower licensed under sub. (3) who only sells, offers for sale, or distributes nursery stock that the nursery grower has grown.

94.10(1)(e) (e) "Nursery grower" means a person who owns or operates a nursery in this state, except that "nursery grower" does not include an employee of a person licensed under sub. (3).

94.10(1)(f) (f) "Nursery stock" means plants and plant parts that can be propagated or grown, except that "nursery stock" does not include seeds, sod, cranberry cuttings, annuals, or cut Christmas trees.

94.10(1)(g) (g) "Officially inspected source" means any of the following:

94.10(1)(g)1. 1. A nursery dealer licensed under sub. (2).

94.10(1)(g)2. 2. A nursery grower licensed under sub. (3).

94.10(1)(g)3. 3. A source outside this state that the department recognizes under sub. (10) as an officially inspected source.

94.10(1)(j) (j) "Sell" means to transfer ownership, for consideration.

94.10(2) (2) Nursery dealer; annual license.

94.10(2)(a)(a) License required. Except as provided in par. (f), no person may operate as a nursery dealer without an annual license from the department. A nursery dealer license expires on February 20. A nursery dealer license may not be transferred to another person.

94.10(2)(b) (b) Applying for a license. A person applying for a nursery dealer license under par. (a) shall apply on a form provided by the department. An applicant shall provide all of the following to the department:

94.10(2)(b)1. 1. The applicant's legal name and address and any other name under which the applicant does business.

94.10(2)(b)2. 2. The address of each location in this state at which the applicant proposes to hold nursery stock for sale or distribution.

94.10(2)(b)3. 3. The license fee required under par. (c).

94.10(2)(b)4. 4. The surcharge required under par. (d), if any.

94.10(2)(b)5. 5. Other information reasonably required by the department for licensing purposes, including information related to the types and sources of nursery stock that the applicant sells or distributes from locations in this state.

94.10(2)(c) (c) License fee. Except as otherwise provided by the department by rule, a nursery dealer shall pay the following annual license fee, based on the nursery dealer's annual purchases determined under par. (e):

94.10(2)(c)1. 1. If the nursery dealer has annual purchases of no more than $5,000, $30.

94.10(2)(c)2. 2. If the nursery dealer has annual purchases of more than $5,000 but not more than $20,000, $50.

94.10(2)(c)3. 3. If the nursery dealer has annual purchases of more than $20,000 but not more than $100,000, $100.

94.10(2)(c)4. 4. If the nursery dealer has annual purchases of more than $100,000 but not more than $200,000, $150.

94.10(2)(c)5. 5. If the nursery dealer has annual purchases of more than $200,000 but not more than $500,000, $200.

94.10(2)(c)6. 6. If the nursery dealer has annual purchases of more than $500,000 but not more than $2,000,000, $300.

94.10(2)(c)7. 7. If the nursery dealer has annual purchases of more than $2,000,000 but not more than $3,000,000, $400.

94.10(2)(c)8. 8. If the nursery dealer has annual purchases of more than $3,000,000, the amount of the nursery dealer's annual purchases times 0.0005.

94.10(2)(cm) (cm) Fee exemption. Notwithstanding par. (c), the department may not require an individual who is eligible for the veterans fee waiver program under s. 45.44 to pay a nursery dealer license fee.

94.10(2)(d) (d) Surcharge for operating without a license. In addition to the fee required under par. (c), an applicant for a nursery dealer license shall pay a surcharge equal to the amount of that fee if the department determines that, within 365 days before submitting the application, the applicant operated as a nursery dealer without a license in violation of par. (a). Payment of the surcharge does not relieve the applicant of any other penalty or liability that may result from the violation, but does not constitute evidence of a violation of par. (a).

94.10(2)(e) (e) Annual purchases; nursery dealer.

94.10(2)(e)1.1. For the purposes of par. (c) the amount of a nursery dealer's annual purchases is the total cost that the nursery dealer incurred during the nursery dealer's last completed fiscal year for all nursery stock that the nursery dealer acquired for sale or distribution from locations in this state, except as provided in subd. 2. The amount of a nursery dealer's annual purchases does not include the cost of nursery stock that the nursery dealer grows under a license under sub. (3) or an equivalent license in another state.

94.10(2)(e)2. 2. If a nursery dealer made no purchases of nursery stock during the nursery dealer's last completed fiscal year, the amount of annual purchases is the nursery dealer's good faith prediction of purchases described in subd. 1. during the nursery dealer's current fiscal year.

94.10(2)(f) (f) Exemptions. Paragraph (a) does not apply to any of the following:

94.10(2)(f)1. 1. A person who sells or distributes nursery stock only at retail and whose total sales from all locations in this state during the license year do not exceed $250.

94.10(2)(f)2. 2. A person who sells or distributes nursery stock solely for the benefit of a nonprofit organization, for a total of not more than 7 consecutive days in this state during the license year.

94.10(3) (3) Nursery grower; annual license.

94.10(3)(a)(a) License required. Except as provided in par. (f), no person may operate as a nursery grower without an annual license from the department. A nursery grower license expires on February 20. A nursery grower license may not be transferred to another person.

94.10(3)(b) (b) Applying for a license. A person applying for a nursery grower license under par. (a) shall apply on a form provided by the department. An applicant shall provide all of the following to the department:

94.10(3)(b)1. 1. The applicant's legal name and address and any other name under which the applicant does business.

94.10(3)(b)2. 2. The address of each location in this state at which the applicant operates a nursery or holds nursery stock for sale or distribution.

94.10(3)(b)3. 3. The license fee required under par. (c).

94.10(3)(b)4. 4. The surcharge required under (d), if any.

94.10(3)(b)5. 5. Other information reasonably required by the department for licensing purposes, including information related to the types of nursery stock that the applicant grows in this state.

94.10(3)(c) (c) License fee. Except as otherwise provided by the department by rule, a nursery grower shall pay the following annual license fee, based on the nursery grower's annual sales determined under par. (e):

94.10(3)(c)1. 1. If the nursery grower has annual sales of no more than $5,000, $40.

94.10(3)(c)2. 2. If the nursery grower has annual sales of more than $5,000 but not more than $20,000, $75.

94.10(3)(c)3. 3. If the nursery grower has annual sales of more than $20,000 but not more than $100,000, $125.

94.10(3)(c)4. 4. If the nursery grower has annual sales of more than $100,000 but not more than $200,000, $200.

94.10(3)(c)5. 5. If the nursery grower has annual sales of more than $200,000 but not more than $500,000, $350.

94.10(3)(c)6. 6. If the nursery grower has annual sales of more than $500,000 but not more than $2,000,000, $600.

94.10(3)(c)7. 7. If the nursery grower has annual sales of more than $2,000,000, $1,200.

94.10(3)(cm) (cm) Fee exemption. Notwithstanding par. (c), the department may not require an individual who is eligible for the veterans fee waiver program under s. 45.44 to pay a nursery grower license fee.

94.10(3)(d) (d) Surcharge for operating without a license. In addition to the fee required under par. (c), an applicant for a nursery grower license shall pay a surcharge equal to the amount of that fee if the department determines that, within 365 days before submitting that application, the applicant operated as a nursery grower without a license in violation of par. (a). Payment of the surcharge does not relieve the applicant of any other penalty or liability that may result from the violation, but does not constitute evidence of a violation of par. (a).

94.10(3)(e) (e) Annual sales; nursery grower.

94.10(3)(e)1.1. For the purposes of par. (c) the amount of a nursery grower's annual sales is the nursery grower's gross receipts, during the nursery grower's last completed fiscal year, from the sale, consignment, or other distribution of nursery stock that the nursery grower grew at nurseries in this state, except as provided in subd. 2.

94.10(3)(e)2. 2. If, during a nursery grower's last completed fiscal year, the nursery grower made no sales of nursery stock that the nursery grower grew at nurseries in this state, the amount of annual sales is the nursery grower's good faith prediction of sales described in subd. 1. during the nursery grower's current fiscal year.

94.10(3)(f) (f) Exemptions. Paragraph (a) does not apply to any of the following:

94.10(3)(f)1. 1. A nursery grower who sells or distributes nursery stock only at retail and whose total sales from all locations in this state during the license year do not exceed $250.

94.10(3)(f)2. 2. A person who sells or distributes nursery stock solely for the benefit of a nonprofit organization, for a total of not more than 7 consecutive days in this state during the license year.

94.10(3g) (3g) Christmas tree grower; annual license.

94.10(3g)(a)(a) License required. Except as provided in par. (e), no person may operate as a Christmas tree grower without an annual license from the department. A Christmas tree grower license expires on February 20. A Christmas tree grower license may not be transferred to another person.

94.10(3g)(b) (b) Applying for a license. A person applying for a Christmas tree grower license under par. (a) shall apply on a form provided by the department. An applicant shall provide all of the following to the department:

94.10(3g)(b)1. 1. The applicant's legal name and address and any other name under which the applicant does business.

94.10(3g)(b)2. 2. The address of each location in this state at which the applicant grows evergreen trees for eventual sale as Christmas trees or at which the applicant holds Christmas trees for sale.

94.10(3g)(b)3. 3. The license fee required under par. (c).

94.10(3g)(b)4. 4. Other information reasonably required by the department for licensing purposes.

94.10(3g)(c) (c) License fee. Except as otherwise provided by the department by rule, a Christmas tree grower shall pay the following annual license fee, based on the Christmas tree grower's annual sales determined under par. (d):

94.10(3g)(c)1. 1. If the Christmas tree grower has annual sales of no more than $5,000, $20.

94.10(3g)(c)2. 2. If the Christmas tree grower has annual sales of more than $5,000 but not more than $20,000, $55.

94.10(3g)(c)3. 3. If the Christmas tree grower has annual sales of more than $20,000 but not more than $100,000, $90.

94.10(3g)(c)4. 4. If the Christmas tree grower has annual sales of more than $100,000 but not more than $200,000, $150.

94.10(3g)(c)5. 5. If the Christmas tree grower has annual sales of more than $200,000 but not more than $500,000, $250.

94.10(3g)(c)6. 6. If the Christmas tree grower has annual sales of more than $500,000 but not more than $2,000,000, $450.

94.10(3g)(c)7. 7. If the Christmas tree grower has annual sales of more than $2,000,000, $900.

94.10(3g)(cm) (cm) Fee exemption. Notwithstanding par. (c), the department may not require an individual who is eligible for the veterans fee waiver program under s. 45.44 to pay a Christmas tree grower license fee.

94.10(3g)(d) (d) Annual sales; Christmas tree grower.

94.10(3g)(d)1.1. For the purposes of par. (c) the amount of a Christmas tree grower's annual sales is the Christmas tree grower's gross receipts, during the Christmas tree grower's last completed fiscal year, from the sale, consignment, or other distribution of Christmas trees that the Christmas tree grower grew at locations in this state, except as provided in subd. 2.

94.10(3g)(d)2. 2. If, during a Christmas tree grower's last completed fiscal year, the Christmas tree grower made no sales of Christmas trees that the Christmas tree grower grew at locations in this state, the amount of annual sales is the Christmas tree grower's good faith prediction of sales described in subd. 1. during the Christmas tree grower's current fiscal year.

94.10(3g)(e) (e) Exemption. Paragraph (a) does not apply to a Christmas tree grower who sells or distributes Christmas trees only at retail and whose total Christmas tree sales in this state during the license year do not exceed $250.

94.10(3m) (3m) Notice of new locations.

94.10(3m)(a)(a) The holder of a nursery dealer license shall notify the department in writing before adding, during a license year, any new location at which the license holder will hold nursery stock for sale. The license holder shall specify the address of the new location in the notice.

94.10(3m)(b) (b) The holder of a nursery grower license shall notify the department in writing before adding, during the license year, any new location at which the license holder will operate a nursery or hold nursery stock for sale. The license holder shall specify the address of the new location in the notice.

94.10(3m)(c) (c) The holder of a Christmas tree grower license shall notify the department in writing before adding, during the license year, any new location at which the license holder will grow evergreen trees for eventual sale as Christmas trees or hold Christmas trees for sale.

94.10(4) (4) Records.

94.10(4)(a)(a) Nursery stock received. Each nursery dealer, nursery grower, and Christmas tree grower shall keep a record of every shipment of nursery stock received by the nursery dealer, nursery grower, or Christmas tree grower. The nursery dealer, nursery grower, or Christmas tree grower shall include all of the following in the record:

94.10(4)(a)1. 1. A description of the types of nursery stock, and the quantity of nursery stock of each type, included in the shipment.

94.10(4)(a)2. 2. The name and address of the source of the shipment.

94.10(4)(b) (b) Nursery stock shipped. Each nursery grower and nursery dealer shall keep a record of every shipment of nursery stock that the nursery grower or nursery dealer sells or distributes to another nursery grower, nursery dealer, or Christmas tree grower. The nursery grower or nursery dealer shall include all of the following in the record:

94.10(4)(b)1. 1. A description of the types of nursery stock, and the quantity of nursery stock of each type, included in the shipment.

94.10(4)(b)2. 2. The name and address of the nursery grower, nursery dealer, or Christmas tree grower receiving the shipment.

94.10(4)(c) (c) Records retained and made available. A person who is required to keep records under par. (a) or (b) shall retain those records for at least 3 years and shall make those records available for inspection and copying by the department upon request.

94.10(5) (5) Labeling nursery stock.

94.10(5)(a)(a) Nursery stock shipped to grower or dealer. No person may sell or distribute any shipment of nursery stock to a nursery grower or nursery dealer, and no nursery grower or nursery dealer may accept a shipment of nursery stock, unless that shipment is labeled with all of the following:

94.10(5)(a)1. 1. The name and address of the person selling or distributing the shipment to the nursery grower or nursery dealer.

94.10(5)(a)2. 2. A certification, by the person under subd. 1., that all of the nursery stock included in the shipment is from officially inspected sources.

94.10(5)(b) (b) Unlabeled shipments. Each nursery grower, nursery dealer, and Christmas tree grower shall promptly report to the department any shipment of nursery stock tendered to the nursery grower, nursery dealer, or Christmas tree grower that is not fully labeled according to par. (a).

94.10(5)(c) (c) Nursery stock sold at retail. A person selling nursery stock at retail shall ensure that the nursery stock is labeled with the common or botanical name of the nursery stock.

94.10(6) (6) Care of nursery stock.

94.10(6)(a)(a) Adequate facilities. A nursery grower or nursery dealer shall maintain facilities that are reasonably adequate for the care and keeping of nursery stock held for sale, so that the nursery grower or nursery dealer can keep the nursery stock in healthy condition pending sale.

94.10(6)(b) (b) Reasonable examinations. Nursery growers and nursery dealers shall make reasonable examinations of nursery stock held for sale to determine whether that nursery stock is capable of reasonable growth, is infested with injurious pests or is infected with disease.

94.10(7) (7) Prohibitions.

94.10(7)(a)(a) Nursery dealers. No nursery dealer may misrepresent that the nursery dealer is a nursery grower.

94.10(7)(b) (b) Nursery growers and dealers. No nursery grower or nursery dealer may do any of the following:

94.10(7)(b)1. 1. Sell, offer to sell or distribute any nursery stock that the nursery grower or nursery dealer knows, or has reason to know, is infested with plant pests or infected with plant diseases that may be spread by the sale or distribution of that nursery stock.

94.10(7)(b)1m. 1m. Obtain, hold, sell, offer to sell or distribute nursery stock from any source other than an officially inspected source.

94.10(7)(b)2. 2. Sell, offer to sell or distribute any nursery stock that the nursery grower or nursery dealer knows, or has reason to know, will not survive or grow.

94.10(7)(b)3. 3. Misrepresent the name, origin, grade, variety, quality, or hardiness of any nursery stock or make any other false or misleading representation in the advertising or sale of nursery stock.

94.10(7)(b)4. 4. Conceal nursery stock to avoid inspection by the department, falsify any record required under this section or make any false or misleading statement to the department.

94.10(7)(c) (c) Christmas tree grower. No Christmas tree grower may obtain nursery stock from any source other than an officially inspected source.

94.10(8) (8) Department inspection. The department may inspect nurseries and premises at which nursery stock is held for sale or distribution. The department may inspect premises at which evergreen trees are grown for eventual sale as Christmas trees and premises at which Christmas trees are held for sale or distribution.

94.10(9) (9) Department orders.

94.10(9)(a)(a) Holding orders and remedial orders. An authorized employee or agent of the department may, by written notice, order a nursery grower or nursery dealer to do any of the following:

94.10(9)(a)1. 1. Temporarily hold nursery stock pending inspection by the department.

94.10(9)(a)2. 2. Remedy violations of this section.

94.10(9)(a)3. 3. Refrain from importing weeds or pests that threaten agricultural production or the environment in this state.

94.10(9)(a)4. 4. Permanently withhold nursery stock from sale or distribution, if the sale or distribution would violate this section or an order issued under this section and the violation cannot be adequately remedied in another manner.

94.10(9)(a)5. 5. Destroy or return, without compensation from the department, nursery stock that is sold or distributed in violation of this section, or an order issued under this section, if the violation cannot be adequately remedied in another manner.

94.10(9)(b) (b) Hearing. If the recipient of an order under par. (a) requests a hearing on that order, the department shall hold an informal hearing within 10 days unless the recipient of the order consents to a later date for an informal hearing. The request for a hearing is not a request under s. 227.42 (1). If a contested matter is not resolved at the informal hearing, the recipient of the order is entitled to a class 2 contested case hearing under ch. 227. The department is not required to stay an order under par. (a) pending the outcome of any hearing under this paragraph.

94.10(10) (10) Reciprocal agreements with other states.

94.10(10)(a)(a) General. The department may enter into reciprocal agreements with other states to facilitate interstate shipments of nursery stock.

94.10(10)(b) (b) Officially inspected sources. As part of an agreement under par. (a), the department may recognize sources of nursery stock in another state as officially inspected sources.

94.10(10)(c) (c) Inspection and certification standards. An agreement under par. (a) may specify standards and procedures for all of the following:

94.10(10)(c)1. 1. Inspecting officially inspected sources of nursery stock.

94.10(10)(c)2. 2. Inspecting and certifying interstate shipments of nursery stock.

94.10 History History: 1975 c. 394 ss. 20, 22; 1975 c. 421; Stats. 1975 s. 94.10; 1983 a. 189; 1989 a. 31; 1993 a. 16; 1995 a. 27; 1999 a. 9; 2007 a. 62; 2011 a. 209.



94.11 Special inspections; fees.

94.11  Special inspections; fees. Persons applying for any special inspection and certification of nursery stock or other plants or material as to freedom from infestation or infection shall pay a reasonable fee to cover travel and other expenses of the department.

94.11 History History: 1975 c. 394 s. 23; Stats. 1975 s. 94.11.



94.26 Cranberry culture; maintenance of dams, etc.

94.26  Cranberry culture; maintenance of dams, etc. Any person owning lands adapted to the culture of cranberries may build and maintain on any land owned by the person such dams upon any watercourse or ditch as shall be necessary for the purpose of flowing such lands, and construct and keep open upon, across and through any lands such drains and ditches as shall be necessary for the purpose of bringing and flooding or draining and carrying off the water from such cranberry growing lands, or for the purpose of irrigation, fertilization and drainage of any other lands owned by the person; provided, that no such dams or ditches shall injure any other dams or ditches theretofore lawfully constructed and maintained for a like purpose by any other person.

94.26 History History: 1993 a. 492.

94.26 Annotation This section exempts cranberry growers from the permit requirements of s. 30.18 for diversion of water for agricultural purposes. State v. Zawistowski, 95 Wis. 2d 250, 290 N.W.2d 303 (1980).



94.27 Liability for damages.

94.27  Liability for damages. Any person who builds or maintains any dam or constructs or keeps open any ditch or drain under s. 94.26 is liable to persons whose lands are overflowed or otherwise injured by the dam, ditch or drain for the full sum of damages sustained, which shall be ascertained under s. 94.28 and recovered under ss. 94.28 to 94.30.

94.27 History History: 1993 a. 492; 1997 a. 253.



94.28 Arbitrators to fix damages.

94.28  Arbitrators to fix damages.

94.28(1) (1) If a person claiming damages from a dam, ditch or drain cannot agree with the person liable to pay the damages under s. 94.27, the damage claimant shall select one disinterested arbitrator and give notice of the selection to the person against whom the damages are claimed. The person from whom damages are claimed shall, within 10 days after receipt of the notice, select another disinterested arbitrator, not of kin to any of the parties interested in maintaining the dams, ditches or drains, and give notice of the selection to the claimant and to the persons selected as arbitrators.

94.28(2) (2)

94.28(2)(a)(a) The persons selected as arbitrators under sub. (1) shall, within 20 days after notice of their appointment, do all of the following:

94.28(2)(a)1. 1. Appoint a disinterested 3rd person to act as arbitrator with them.

94.28(2)(a)2. 2. Fix a time and place at which the arbitrators shall meet to determine the claimant's damages.

94.28(2)(a)3. 3. Give notice of the appointment of the 3rd arbitrator and the time and place of hearing to the interested parties.

94.28(2)(b) (b) At the time and place fixed under par. (a) 2., the arbitrators shall view the premises and hear the proofs and allegations of the parties. Within 10 days thereafter, the arbitrators, or any 2 of them, shall make duplicate statements of the proceedings had by them and of the amount that they order to be paid to the claimant for the claimant's damages and the amount to be paid by the respective parties for the arbitrators' fees and the costs of the proceedings. The arbitrators shall deliver a copy of the statement and order to each party. Within 20 days thereafter, the amount so ordered shall be paid by the party of whom required unless an appeal is taken as provided under s. 94.29.

94.28 History History: 1993 a. 492; 1997 a. 253.



94.29 Appeal.

94.29  Appeal. If either party is not satisfied with the award the party may, within 10 days after the delivery of the copy thereof to him or her, serve upon either of the arbitrators notice of appeal from their award to the circuit court of the county in which the lands or any part thereof are situated and pay to the arbitrators the whole amount of their fees plus the fee prescribed in s. 814.61 (8) (am) 1.; and if the party required to pay the damages gives notice of an appeal therefrom he or she shall file with the notice of appeal an undertaking, signed by 2 or more sureties, to be approved by at least 2 of the arbitrators, in double the amount of the award, conditioned to pay any judgment that may be rendered against the party upon appeal. Upon filing the notice of appeal and undertaking, when required, the arbitrators, or 2 of them, shall, within 10 days, make and sign a full statement of the proceedings had by them and of their award and file the same with the clerk of circuit court and pay the fee prescribed in s. 814.61 (8) (am) 1.; and thereupon the clerk shall enter an action in which the claimant is the plaintiff, which shall be deemed then at issue, and proceedings shall be had thereon in like manner as in other civil actions in the court. Unless the appellant obtains a more favorable judgment upon appeal, he or she shall pay costs; otherwise, the respondent.

94.29 History History: 1981 c. 317; 1993 a. 16; 1995 a. 27.



94.30 Rights on payment.

94.30  Rights on payment.

94.30(1)(1) If neither party appeals from the award under s. 94.28 and the responsible party pays the full amount of damages and costs awarded within the time prescribed under s. 94.28 (2) (b) or if, upon an appeal, a final judgment is rendered in favor of the claimant and the responsible party pays the judgment and all costs awarded to the claimant within 60 days after entry of the final judgment, that responsible party shall have the perpetual right to maintain and keep the dams, ditches or drains that caused the damage in good condition and repair. Neither the responsible party nor the responsible party's assigns shall be liable for the payment of any further damages on account of the dams, ditches or drains.

94.30(2) (2) If the responsible party fails to make payment as described in sub. (1) within the applicable prescribed time, the responsible party shall forfeit all right under this chapter to maintain the dams, ditches or drains that caused the damage.

94.30 History History: 1993 a. 492; 1997 a. 253.



94.31 Service of notice.

94.31  Service of notice. In all cases arising under ss. 94.26 to 94.30 when it shall be necessary to serve any notice upon any person who may be out of the state or whose whereabouts shall not be known to the person desiring to serve the same, such notice may be served upon any agent or employee of such person who may be found within this state, and such service shall have the same effect as if it was made upon the party interested.



94.32 Pay of arbitrators.

94.32  Pay of arbitrators. The arbitrators appointed under s. 94.28 shall each receive $3 per day for their services, to be paid in whole or in part by either party as the arbitrators determine.

94.32 History History: 1997 a. 253.



94.35 Cranberry Growers Association.

94.35  Cranberry Growers Association. The Wisconsin Cranberry Growers Association shall obtain and publish information relative to the cultivation and production of cranberries. The association shall hold semiannual meetings in August and January at such place as it shall determine.

94.35 History History: 1983 a. 524.



94.38 Agricultural and vegetable seeds; definitions.

94.38  Agricultural and vegetable seeds; definitions. When used in ss. 94.38 to 94.46 unless the context requires otherwise:

94.38(1) (1) "Advertisement" means all representations, other than those on the label, disseminated in any manner or by any means relating to seed within the scope of ss. 94.38 to 94.46.

94.38(2) (2) "Agricultural seed" includes the seeds of grass, forage, cereal, fiber crops and lawn seeds and any other kinds of seeds commonly recognized and sold within this state for sowing purposes as agricultural seeds or mixtures thereof, and may include noxious weed seeds if used as agricultural seed.

94.38(7) (7) "Label" means the display of written, printed or graphic matter upon or attached to the container of seed or, for seed sold in bulk quantities, included with the invoice or shipping document furnished the purchaser at time of delivery.

94.38(8) (8) "Labeler" means any person who as grower, processor, jobber, distributor or seller labels or accepts responsibility for labeling information pertaining to any container or lot of agricultural seed or vegetable seed and whose name and address are required by the department by rule to appear on the label.

94.38(10) (10) "Lawn seed" means the seed of grasses, clovers or other agricultural seeds or mixtures thereof commonly used or sold for seeding lawns, parks or turf areas in this state.

94.38(11) (11) "Lot" means a definite quantity of seed identified by a lot number or other mark, every portion or bag of which is uniform within recognized tolerances for the factors which appear in the labeling.

94.38(14) (14) "Preinoculated seed" means legume seed which has received an application, prior to sale, of a culture of bacteria which will effectively inoculate the legume as shown by nodulation of the roots, growth of the plants and accumulation of nitrogen in the plants.

94.38(16) (16) "Record" means all information relating to lot, identification, source, origin, variety, amount, processing, blending, testing, labeling, sale and distribution of seed and includes a file sample of each lot.

94.38(18) (18) "Seizure" means the taking of legal custody over seed by court order.

94.38 History History: 1975 c. 39, 308; 1983 a. 189; 1985 a. 138; 1993 a. 112; 2009 a. 28.



94.385 Seed label requirements.

94.385  Seed label requirements.

94.385(1) (1) No person may sell, distribute, or offer or expose for sale in this state a container of agricultural seed or vegetable seed for seeding or sprouting purposes unless the container bears or has attached to it in a conspicuous place a label containing the information required by the department by rule.

94.385(2) (2) Except as provided under s. 94.43 (2), no person may sell in this state a bulk lot of agricultural or vegetable seed for seeding or sprouting purposes unless the person includes with the invoice or shipping document furnished the purchaser at time of delivery a label containing the information required by the department by rule.

94.385 History History: 1985 a. 138; 2009 a. 28.



94.40 Seed certification.

94.40  Seed certification.

94.40(2)(2) The Wisconsin Crop Improvement Association, a nonprofit organization incorporated under the laws of this state, in cooperation with the University of Wisconsin-Madison College of Agricultural and Life Sciences and the department, shall be the certifying agency for the certification of agricultural seed and vegetable seed in the state.

94.40(3) (3) The Wisconsin Crop Improvement Association, in cooperation with the University of Wisconsin-Madison College of Agricultural and Life Sciences and the department, shall establish standards and procedures for the certification of agricultural seed and vegetable seed, subject to approval of the department. Standards and procedures established under this subsection shall comply with rules promulgated by the department and be no less stringent than those prescribed by the Association of Official Seed Certifying Agencies.

94.40(4) (4) The Wisconsin Crop Improvement Association, in cooperation with the University of Wisconsin-Madison College of Agricultural and Life Sciences and the department, shall be the certifying agency for the certification of weed free mulch, hay, and straw, and shall base its certifications on the standards of the North American Weed Management Association.

94.40 History History: 1973 c. 335 s. 12; 1977 c. 29 s. 1650m (4); 1985 a. 138; 2009 a. 28.



94.41 Prohibitions.

94.41  Prohibitions.

94.41(1)(1) It is unlawful for any person to sell, distribute or offer or expose for sale any agricultural or vegetable seed:

94.41(1)(a) (a) Unless the test to determine the percentage of germination required by the department by rule is completed within a 12-month period immediately prior to the end of the month in which the seed is sold, distributed or offered or exposed for sale, except that seed packaged in hermetically sealed containers may be sold, distributed or offered or exposed for sale under any conditions that the department prescribes by rule, for a period of 36 months following the end of the month in which the seed is tested. No seed in hermetically sealed containers may be sold, distributed or offered or exposed for sale beyond that 36-month period unless it is retested within the 9-month period immediately prior to the end of the month in which it is sold, distributed, or offered or exposed for sale and the retested seed is labeled with the extended expiration date.

94.41(1)(b) (b) Not labeled in accordance with rules promulgated by the department, or containing any labeling statements which modify or deny label information required under rules promulgated by the department, or having any other false or misleading labeling.

94.41(1)(c) (c) Pertaining to which there has been a false or misleading advertisement, claim or representation.

94.41(1)(d) (d) Containing prohibited noxious weed seeds in excess of tolerances established by rules of the department.

94.41(1)(h) (h) Represented to be certified seed by means of any labeling, advertisement or other representations unless it is certified and bears an official certification label.

94.41(1)(i) (i) Having attached thereto a blue label, unless such label is an official certification label authorized for use on such seed by a seed certifying agency.

94.41(1)(j) (j) When the inoculum applied to preinoculated seed is ineffective as determined by standards established by rules of the department.

94.41(1)(k) (k) Not certified by an official seed certifying agency, if labeled under the variety name of a variety of seed which is protected by and can only be sold as a class of certified seed under a certificate of plant variety protection issued under the federal plant variety protection act (7 USC 2321 et. seq.), provided that seed from a certified lot may be labeled as to variety name when used in a mixture by, or with the approval of, the owner of the variety.

94.41(2) (2) It is unlawful for any person:

94.41(2)(a) (a) To detach, alter, deface or destroy any label attached to or accompanying seed, or to alter or substitute seed in a manner which would defeat the purposes of the rules of the department relating to the labeling of seed or result in the sale or distribution of seed in violation of ss. 94.38 to 94.46 or rules promulgated under those sections.

94.41(2)(b) (b) To disseminate any false or misleading advertisements, or make any false or misleading claims concerning agricultural or vegetable seeds in any manner or by any means.

94.41(2)(c) (c) To hinder or obstruct in any way, any authorized person in the performance of the person's duties under ss. 94.38 to 94.46.

94.41(2)(d) (d) To fail to comply with a "stop sale" order or to make any other disposition of any lot of seed contrary to the provisions of such order.

94.41(2)(e) (e) To use the word "trace" as a substitute for any labeling required under rules of the department relating to the composition of seeds or seed mixtures.

94.41(2)(f) (f) To use the word "type" in any labeling in connection with the name of any agricultural seed variety.

94.41(2)(g) (g) To make a false declaration of gross annual sales on any application for a seed labeler's license or to fail to keep available for inspection by the department accurate records of gross annual sales of seeds sold in this state as a labeler.

94.41 History History: 1973 c. 194, 195; 1985 a. 138; 1993 a. 492; 2009 a. 28.



94.42 Exemptions.

94.42  Exemptions. The provisions of ss. 94.38 to 94.46 do not apply to:

94.42(1) (1) Seed or grain not intended for sowing purposes, except where it is made to appear by labeling, advertising or other representations that it is available for purchase or is being sold, distributed or offered or exposed for sale as seed; or where it is represented as being suitable for use as seed by such terms as cleaned, processed, treated, tested, certified or terms of similar import.

94.42(2) (2) To seed in storage in, or being transported or consigned to, a cleaning or processing establishment for cleaning or processing; but any labeling or other representation which may be made with respect to the uncleaned or unprocessed seed shall be subject to ss. 94.38 to 94.46.

94.42(3) (3) Any carrier in respect to any seed delivered or consigned to it by others for transportation in the ordinary course of its business as a carrier.

94.42(4) (4) Any person in respect to any seed sold, distributed or offered or exposed for sale which was incorrectly labeled or represented as to kind, variety or origin, provided that the seeds cannot be identified by examination thereof, unless the person has failed to obtain an invoice, genuine grower's declaration or other labeling information reasonably necessary to insure the seed is as represented.

94.42 History History: 1985 a. 138.



94.43 Seed labeler's license.

94.43  Seed labeler's license.

94.43(1) (1) Every person whose name and address are required to appear on the label of any seed as the labeler or person responsible for the labeling of the seed under the rules of the department relating to the labeling of seed, and every person who opens any bag or container of seed and sells any part of the seed contained therein, shall obtain a seed labeler's license from the department before selling, distributing or offering or exposing, the seed for sale in this state.

94.43(2) (2) No person may sell, distribute or offer or expose for sale in this state any seed not labeled by the holder of a seed labeler's license whose name and address are on the label, except that no license shall be required to sell seed of one's own production if it is delivered to the purchaser only on the farm premises where grown or to sell seed only in bags or other closed containers labeled by the holder of a seed labeler's license. Labels are not required for seed packaged at time of sale at retail by the holder of a seed labeler's license if the bin or other container from which the seed is sold bears a label and the seed with its labeling may be readily examined by the purchaser prior to sale. Seed sold by a licensed labeler under this exception shall be considered as having been sold under his or her label for purposes of computing license fees under sub. (3).

94.43(3) (3) Application for a seed labeler's license shall be submitted on a form prescribed by the department and shall be accompanied by a fee based on the gross sales of seed within the state by the applicant under his or her own label during the previous 12 months prior to filing the application. Fees for a labeler's license shall be computed on gross sales according to the following schedule, except that the department may specify different fees by rule:

94.43(3)(a) (a) For gross sales that are less than $10,000: $25.

94.43(3)(b) (b) For gross sales that are $10,000 or more but less than $50,000: $50.

94.43(3)(c) (c) For gross sales that are $50,000 or more but less than $100,000: $100.

94.43(3)(d) (d) For gross sales that are $100,000 or more but less than $250,000: $300.

94.43(3)(e) (e) For gross sales that are $250,000 or more but less than $500,000: $500.

94.43(3)(f) (f) For gross sales that are $500,000 or more but less than $1,000,000: $750.

94.43(3)(g) (g) For gross sales that are $1,000,000 or more but less than $10,000,000: $1,000.

94.43(3)(h) (h) For gross sales that are $10,000,000 or more but less than $100,000,000: $1,500.

94.43(3)(i) (i) For gross sales that are $100,000,000 or more: $2,500.

94.43(4) (4) The license fee for a new applicant or for a person who did not sell seed under his or her own label during the previous 12 months shall be the minimum fee of $25 for the first year or any part thereof.

94.43(4m) (4m) The fees imposed under subs. (3) and (4) shall be credited to the appropriation under s. 20.115 (7) (gm).

94.43(5) (5) The licenses shall expire on December 31 of each year. Licenses shall not be transferable and no fee or any portion thereof shall be refunded after the license has been issued.

94.43 History History: 1985 a. 138; 1989 a. 31; 1991 a. 269; 1999 a. 83; 2009 a. 28.



94.44 Records.

94.44  Records. Each person whose name is required to appear on the label as the labeler of agricultural or vegetable seeds under rules of the department shall maintain complete records of each lot of seed sold or labeled for a period of 2 years after final sale or disposition of the seed, except that a file sample of the seed need be kept for only one year and except that this section does not require a record of the sale or disposal of each portion of a lot sold at retail in quantities of less than 40 pounds. All records and samples pertaining to any lot of seed shall be accessible for inspection by the department during customary business hours.

94.44 History History: 2009 a. 28.



94.45 Powers and authority of the department.

94.45  Powers and authority of the department.

94.45(1) (1) The department is authorized:

94.45(1)(a) (a) To enter during regular business hours all places of business, warehouses, freight depots, cars, trucks and all other places where seed is stored, transported, sold or exposed for sale. The department is empowered to sample any container of seed, analyze and test the samples and inspect all records relating to any lot of seed in order to secure evidence of violation of ss. 94.38 to 94.46.

94.45(1)(b) (b) To establish and maintain a seed laboratory for the testing and analysis of seed.

94.45(1)(c) (c) To make purity and germination tests of seed for persons on request and for this purpose may prescribe rules governing such testing and fix and collect charges for tests made.

94.45(1)(d) (d) To cooperate with the U.S. department of agriculture and other agencies in seed law enforcement.

94.45(1)(e) (e) To publish at least once a year, in such form as the department deems proper, information concerning the inspection and sales of seed and the results of the analysis of official samples of agricultural and vegetable seeds distributed within the state.

94.45(6) (6) The department shall promulgate rules that do all of the following:

94.45(6)(a) (a) Prescribe standards for the labeling, distribution, and sale of agricultural seed and vegetable seed.

94.45(6)(b) (b) Govern methods of sampling, inspecting, analyzing, testing, and examining agricultural seed and vegetable seed.

94.45(6)(c) (c) Prescribe tolerances for purity and rate of germination of agricultural seed and vegetable seed.

94.45(6)(d) (d) Prescribe tolerances for the occurrence of noxious weed seeds in agricultural seed and vegetable seed.

94.45(6)(e) (e) Identify noxious weeds and prohibited noxious weeds.

94.45(6)(f) (f) Govern the issuance of seed labeler licenses.

94.45(6)(g) (g) Govern the administration and enforcement of ss. 94.38 to 94.46.

94.45 History History: 1975 c. 39, 308; 1983 a. 189 s. 329 (20); 2009 a. 28.



94.46 Stop sale; penalties; enforcement.

94.46  Stop sale; penalties; enforcement.

94.46(1) (1) The department may issue a written or printed "stop sale" order to the owner or custodian of any lot of agricultural or vegetable seed not conforming with ss. 94.38 to 94.46, or rules thereunder. The order shall specify the sections of the law or rules violated and shall prohibit the sale or other disposition of the seed except as the department authorizes or directs. Unless the seed is brought into compliance with the law or rules and is released from the "stop sale" order, or other disposition is agreed upon in writing within 30 days after service of the order, the seed shall be disposed of as the department by notice in writing may direct. This shall not preclude the voluntary signing of a disposal agreement without the issuance of a "stop sale" order. Any notice or order hereunder may be served personally or by mail and shall have the effect of a special order under s. 93.18 subject to review under ch. 227 if within 10 days after service of any notice or order, the owner or custodian files with the department a written request for a hearing. Final disposition of the seed shall be stayed during pendency of the hearing but the "stop sale" order shall remain in effect.

94.46(2) (2) Any lot of agricultural or vegetable seed not in compliance with ss. 94.38 to 94.46, or rules thereunder, or not disposed of in accordance with any disposal agreement or order under sub. (1), shall be subject to seizure on complaint of the department to a court of competent jurisdiction. If the court finds the seed to be in violation of law and orders the condemnation of said seed, it shall be denatured, processed, destroyed, relabeled or otherwise disposed of as the court directs.

94.46(3) (3) In addition to or in lieu of other remedies provided for enforcement of ss. 94.38 to 94.46, the department may apply to the circuit court for a temporary or permanent injunction to prevent, restrain, or enjoin any person from violating ss. 94.38 to 94.46 or any rules or orders issued thereunder.

94.46(4) (4)

94.46(4)(a)(a) Any person violating ss. 94.38 to 94.46 or rules promulgated thereunder shall forfeit not less than $100 nor more than $500 for the first offense. For any subsequent offense occurring within 5 years of a previous offense, the person shall forfeit, for each offense, not less than $200 nor more than $1,000. The 5-year period shall be measured from the dates of the violations which resulted in convictions.

94.46(4)(b) (b) Any person who knowingly violates ss. 94.38 to 94.46 or rules promulgated thereunder may be fined not more than $500 or imprisoned not more than 6 months or both.

94.46 History History: 1985 a. 138.



94.50 Cultivated ginseng.

94.50  Cultivated ginseng.

94.50(1)(1)  Definitions. In this section:

94.50(1)(a) (a) "Cultivated ginseng" means ginseng dry root, live root, tissue culture or seed that is grown or nurtured in this state by a person.

94.50(1)(b) (b) "Dealer" means a person who buys cultivated ginseng for the purpose of resale, except that it does not include a person who buys cultivated ginseng dry root solely for the purpose of final retail sale to consumers in the United States.

94.50(1)(c) (c) "Ginseng" means Panax quinquefolius L.

94.50(1)(d) (d) "Grower" means a person who grows cultivated ginseng and who sells cultivated ginseng to a dealer.

94.50(1)(e) (e) "Out-of-state cultivated ginseng" means ginseng that is grown or nurtured outside this state by a person.

94.50(2) (2) Growers and dealers; registration. No person may act as a grower or a dealer unless he or she is registered with the department. Any person who acts as a dealer and a grower shall register as both. Registrations shall be made annually on a form provided by the department. Registrations expire on December 31 of each year. A dealer, other than an individual who is eligible for the veterans fee waiver program under s. 45.44, shall pay to the department an annual registration fee of $25. The department shall assign a registration number to each person registered under this subsection. All moneys collected under this subsection shall be credited to the appropriation account under s. 20.115 (7) (ga).

94.50(3) (3) Sale or shipment of cultivated ginseng.

94.50(3)(a)(a) Except as provided in par. (f), no person may sell or ship cultivated ginseng to a dealer or ship cultivated ginseng out of this state unless the cultivated ginseng is accompanied by a valid completed shipment certificate which specifies the year of harvest. The person selling or shipping the cultivated ginseng shall complete a valid shipment certificate provided by the department. The person selling or shipping the cultivated ginseng shall on a valid form provided by the department report to the department within 30 days after the sale or shipment, the source of all of the cultivated ginseng included in the sale or shipment. Each person who completes a shipment certificate or report form shall retain a duplicate copy.

94.50(3)(b) (b) The department shall upon request provide each registered grower and dealer with shipment certificates and report forms required under par. (a). The department shall stamp each shipment certificate and report form with the registration number of the grower or dealer. A shipment certificate and report form is valid only if used during the registration period for which the stamp registration number of the grower or dealer was issued. The department may charge a reasonable fee to recover the costs related to providing shipment certificates and report forms. All moneys collected under this paragraph shall be credited to the appropriation account under s. 20.115 (7) (ga).

94.50(3)(c) (c) No dealer may purchase or receive cultivated ginseng unless it is accompanied by a completed shipment certificate. A dealer shall retain the original copy of each shipment certificate he or she receives.

94.50(3)(d) (d) No dealer may purchase or receive out-of-state cultivated ginseng unless the ginseng is accompanied by a valid written certificate, issued by the state of origin, certifying that the shipment consists solely of out-of-state cultivated ginseng. The certificate shall include the source, year of harvest, and dry weight of the out-of-state cultivated ginseng included in the shipment. A dealer shall retain a copy of each written certificate he or she receives.

94.50(3)(e) (e) No person may import out-of-state cultivated ginseng into this state, unless the imported shipment is accompanied by a valid shipment certificate issued by the state of origin. No person may ship out-of-state cultivated ginseng under a shipment certificate issued by this state.

94.50(3)(f) (f) Paragraph (a) does not apply to a person who sells or ships cultivated ginseng dry root to a person outside of this state who is buying or receiving the cultivated ginseng dry root solely for the purpose of final retail sale to consumers in the United States, if the person selling or shipping keeps a written record of the sale or shipment which shall include all of the following:

94.50(3)(f)1. 1. The name and address of the purchaser or recipient.

94.50(3)(f)2. 2. The dry weight of the cultivated ginseng dry root included in the sale or shipment.

94.50(3)(f)3. 3. The date of the sale or shipment.

94.50(3)(f)4. 4. The source of all of the cultivated ginseng dry root included in the sale or shipment.

94.50(3)(f)5. 5. The year in which the cultivated ginseng dry root was harvested.

94.50(4) (4) Inspection or submission of records. A dealer or grower shall make all records that are required to be kept under this section available upon request to the department for inspection and copying. A dealer or grower registered in this state shall submit all records upon request to the department that are kept outside of this state and that are required to be kept under this section.

94.50(5) (5) False information. No person may include false information on any document or record required under this section, or submit false information to the department in connection with a registration under sub. (2). No person may knowingly accept or retain a document or record required under this section that contains false information to facilitate the sale or shipment of ginseng in violation of this section or s. 29.611.

94.50(6) (6) Public inspection of documents and records.

94.50(6)(a)(a) Documents and records relating to transactions in cultivated ginseng dry root submitted under this section by a grower or dealer to the department are not open to public inspection.

94.50(6)(b) (b) Documents and records relating to transactions in cultivated ginseng live root, tissue culture or seed which are submitted by a grower or dealer to the department under this section shall be open to public inspection under subch. II of ch. 19.

94.50(7) (7) Enforcement actions. The department may by an order deny, suspend or revoke the registration of a dealer or a grower and may invalidate shipment certificates completed by the dealer or grower, if the department finds that the dealer or grower has violated this section. The department may by a summary order and without prior notice or hearing, suspend or invalidate the registration and shipment certificates of a dealer or grower if the department finds that there is a need for immediate action to prevent a violation of this section. An order issued under this subsection shall be in writing, have the force and effect of an order issued under s. 93.18, and is subject to a right of hearing before the department, if requested within 10 days after service. Hearings on summary orders shall be conducted within 10 days after receipt of a request for hearing. Enforcement of a summary order shall not be stayed pending the hearing.

94.50(8) (8) Penalty. A person violating this section shall forfeit not more than $500 for each violation.

94.50 History History: 1983 a. 27, 462; 1985 a. 29; 1997 a. 248; 1999 a. 9; 2011 a. 209.



94.64 Fertilizer.

94.64  Fertilizer.

94.64(1)(1)  Definitions. As used in this section:

94.64(1)(a) (a) "Brand or product name" means a name term, design or trademark used in connection with one or more grades of fertilizer and which identifies the product as fertilizer.

94.64(1)(b) (b) "Bulk fertilizer" means fertilizer distributed in a nonpackaged form.

94.64(1)(c) (c) "Custom mixed fertilizer" means a mixed fertilizer formulated according to individual specifications furnished by the consumer prior to mixing.

94.64(1)(d) (d) "Distribute" means to import, consign, sell, offer for sale, solicit orders for sale, or otherwise supply fertilizer for sale or use in this state.

94.64(1)(e) (e) "Fertilizer" means any substance, containing one or more plant nutrients, which is used for its plant nutrient content and which is designed for use or claimed to have value in promoting plant growth, except unmanipulated animal or vegetable manures, marl, liming material, sewage sludge other than finished sewage sludge products, and wood ashes. "Fertilizer" includes fertilizer materials, mixed fertilizers, custom mixed fertilizers, nonagricultural fertilizers and all other fertilizers or mixtures of fertilizers, regardless of type or form.

94.64(1)(f) (f) "Fertilizer material" means an element or chemical compound, or a substance manufactured by chemical reaction, which:

94.64(1)(f)1. 1. Contains one or more plant nutrients; and

94.64(1)(f)2. 2. Constitutes a component of fertilizer or is used to compound fertilizer.

94.64(1)(fm) (fm) "Finished sewage sludge product" means a product consisting in whole or in part of sewage sludge that is distributed to the public and that is disinfected by means of composting, pasteurization, wet air oxidation, heat treatment or other means.

94.64(1)(g) (g) "Grade" means the percentage guarantee of total nitrogen, available phosphorus or available phosphate, and soluble potassium or soluble potash stated in the same order as listed in this paragraph.

94.64(1)(h) (h) "Guaranteed analysis" means the percentage of each plant nutrient guaranteed or claimed to be present.

94.64(1)(i) (i) "Label" means any written, printed or graphic matter on or attached to packaged fertilizer or which is used to identify fertilizer distributed in bulk or held in bulk storage.

94.64(1)(j) (j) "Labeling" means all labels and other written, printed or graphic matter upon or accompanying fertilizer at any time, and includes advertising or sales literature.

94.64(1)(k) (k) "Manufacture" means to process, granulate, compound, produce, mix, blend or alter the composition of fertilizer or fertilizer materials.

94.64(1)(L) (L) "Mixed fertilizer" means a fertilizer containing any combination or mixture of fertilizer materials, or a fertilizer material and any other substance. A fertilizer material that contains impurities incident to the normal manufacturing or processing operations of that fertilizer material is not a mixed fertilizer as a result of the presence of such impurities unless the impurities are claimed as plant nutrients or fertilizer materials.

94.64(1)(Lm) (Lm) "Nonagricultural fertilizer" means any fertilizer distributed for nonfarm use, such as for home gardens, lawns, shrubbery, flowers, golf courses, parks, cemeteries, greenhouses or nurseries or for research or experimental purposes.

94.64(1)(m) (m) "Official sample" means a sample of fertilizer taken by a representative of the department in accordance with methods prescribed by department rules.

94.64(1)(n) (n) "Packaged fertilizer" means any type of fertilizer sold in closed containers.

94.64(1)(o) (o) "Percent" and "percentage" mean the percentage by weight.

94.64(1)(p) (p) "Plant nutrient" means boron, calcium, chlorine, copper, iron, magnesium, manganese, molybdenum, nitrogen, phosphorus or available phosphate, potassium or potash, sodium, sulfur, zinc or any other chemical element recognized as a plant nutrient by department rule.

94.64(1)(pm) (pm) "Sewage sludge" means the residue material resulting from the treatment of sewage. In this paragraph, "sewage" has the meaning specified in s. 281.01 (13).

94.64(1)(q) (q) "Special-use fertilizer" means fertilizer designed and labeled for use in remedying nutrient deficiencies which are unique to certain crops or certain local areas.

94.64(1)(r) (r) "Ton" means a net ton of 2,000 pounds avoirdupois.

94.64(1)(t) (t) "Unmanipulated animal or vegetable manure" means animal or vegetable manure which has not been treated by mechanical drying, grinding or pelletizing, by adding a substance or by any other means.

94.64(2) (2) Labeling.

94.64(2)(a)(a) Any packaged fertilizer, including packaged custom mixed fertilizer, distributed in this state shall have placed on or affixed to the package a label setting forth in clearly legible and conspicuous form the following information:

94.64(2)(a)1. 1. Name and address of the licensed manufacturer or distributor.

94.64(2)(a)2. 2. Brand or product name.

94.64(2)(a)3. 3. Grade.

94.64(2)(a)4. 4. Guaranteed analysis.

94.64(2)(a)5. 5. Net weight.

94.64(2)(b) (b) Any fertilizer distributed in this state in bulk shall be accompanied by a written or printed invoice or statement to be furnished to purchaser at time of delivery containing in clearly legible and conspicuous form the following information:

94.64(2)(b)1. 1. Name and address of the licensed manufacturer or distributor.

94.64(2)(b)2. 2. Name and address of the purchaser.

94.64(2)(b)3. 3. Date of sale.

94.64(2)(b)4. 4. Brand or product name.

94.64(2)(b)5. 5. Grade.

94.64(2)(b)6. 6. Guaranteed analysis.

94.64(2)(b)7. 7. Net weight.

94.64(2)(c) (c) In lieu of grade and guaranteed analysis, custom mixed fertilizer sold in bulk may be labeled to show the weight and grade of each material in the mixture and total weight of the mixture. Grade shall be indicated if a grade is specified by the purchaser.

94.64(2)(d) (d) All fertilizer in bulk storage shall be identified with a label attached to the storage bin or container giving the name or grade of the product.

94.64(2)(e) (e)

94.64(2)(e)1.1. Guaranteed analysis for the primary nutrients of nitrogen, phosphorus and potassium shall be expressed on the label in the following order and form: - See PDF for table

94.64(2)(e)2. 2. If elemental guarantees are required by department rule under sub. (9) (a), the guaranteed analysis shall be expressed in terms of percentage of available phosphorus and potassium.

94.64(2)(e)3. 3. Additional plant nutrients, besides nitrogen, phosphorus and potassium, claimed to be present in any form or manner shall be guaranteed on the elemental basis. Other beneficial substances or compounds, determinable by laboratory methods, may be guaranteed if approved by the department.

94.64(3) (3) Fertilizer license.

94.64(3)(a)(a)

94.64(3)(a)1.1. Except as provided in subd. 2., no person may manufacture or distribute fertilizer in this state without an annual license from the department. A separate license is required for each business location and each mobile unit at which the person manufactures fertilizer. A license shall expire on August 14 annually and is not transferable between persons or locations.

94.64(3)(a)2. 2. Notwithstanding subd. 1., a person who distributes only any of the following is not required to obtain a license under subd. 1.:

94.64(3)(a)2.a. a. Fertilizer materials to manufacturers for further manufacturing.

94.64(3)(a)2.b. b. Packaged fertilizer that is in its original container as packaged and labeled by the manufacturer or distributor.

94.64(3)(a)2.c. c. Bulk fertilizer that the person obtains for resale purposes from a licensed manufacturer or distributor and that is labeled as required under sub. (2) (b) 1., 4., 5. and 6., with label information furnished by the licensed manufacturer or distributor.

94.64(3)(b) (b) An applicant for a license under par. (a) shall submit an application on a form provided by the department. The application shall include information reasonably required by the department for licensing purposes. As part of the application, the applicant shall identify each business location or mobile unit that the applicant uses to manufacture fertilizer in this state. The application shall be accompanied by all applicable fees under sub. (3r).

94.64(3m) (3m) NPK Percentage requirement; exemption permits.

94.64(3m)(a)(a) No person may distribute mixed fertilizer in which the sum of the guarantees for nitrogen, available phosphate and soluble potash totals less than 24% unless:

94.64(3m)(a)1. 1. The mixed fertilizer is exempted from this requirement by department rule; or

94.64(3m)(a)2. 2. The mixed fertilizer is a nonagricultural or special-use fertilizer and the person obtains a permit from the department authorizing its distribution as a nonagricultural or special-use fertilizer.

94.64(3m)(b) (b) An application for a permit under par. (a) 2. shall be on a form prescribed by the department and shall be accompanied by a proposed product label and a nonrefundable fee of $25. The department may require that the applicant substantiate, by scientific evidence:

94.64(3m)(b)1. 1. The efficacy and usefulness of the nonagricultural or special-use fertilizer if applied under conditions existing in this state at the amount and frequency recommended by the applicant.

94.64(3m)(b)2. 2. The truth of any statement made in the proposed product label or in the permit application.

94.64(3m)(c) (c)

94.64(3m)(c)1.1. If the department finds that the applicant has fulfilled the requirements of par. (b), the department shall issue the permit.

94.64(3m)(c)2. 2. If the department finds that the applicant has failed to meet the requirements of par. (b), the department shall issue a notice of denial of the permit.

94.64(3m)(d) (d) Any person who wishes to change the active ingredient contents or the recommended amount or frequency of application of a nonagricultural or special-use fertilizer for which the person has received a permit under par. (c), shall apply to the department for an amended permit. Paragraphs (b) and (c) apply to the issuance of amended permits.

94.64(3m)(e) (e) No person who has been issued a permit or amended permit under this subsection may:

94.64(3m)(e)1. 1. Transfer the permit or amended permit to another person.

94.64(3m)(e)2. 2. Distribute or promote the distribution of the nonagricultural or special-use fertilizer using any performance, use or efficacy claim which exceeds that allowed by the permit or amended permit or which is inconsistent with the approved product label.

94.64(3m)(f) (f) Issuance of a permit or amended permit under this subsection is neither an endorsement nor a warranty by the department.

94.64(3r) (3r) License fees and surcharges.

94.64(3r)(a)(a) A person applying for a license under sub. (3) shall pay the following annual license fees:

94.64(3r)(a)1. 1. For each business location and each mobile unit that the applicant uses to manufacture fertilizer in this state, $30.

94.64(3r)(a)2. 2. If the applicant distributes, but does not manufacture, fertilizer in this state, $30.

94.64(3r)(b) (b) Beginning with the license year that begins on August 15, 2013, a person applying for a license under sub. (3) shall pay the following agricultural chemical cleanup surcharges, unless the department establishes different surcharges under s. 94.73 (15):

94.64(3r)(b)1. 1. For each business location and each mobile unit that the applicant uses to manufacture fertilizer in this state, other than a business location or mobile unit that is also licensed under s. 94.685 or 94.703, $11.20.

94.64(3r)(b)2. 2. If the applicant distributes, but does not manufacture, fertilizer in this state, $11.20.

94.64(3r)(c) (c) The department shall deposit the license fees collected under par. (a) in the agrichemical management fund. The department shall deposit the surcharges collected under par. (b) in the agricultural chemical cleanup fund.

94.64(4) (4) Tonnage fees and surcharges.

94.64(4)(a)(a) Requirement. Except as provided in par. (b), a person who is required to be licensed under sub. (3) and who sells or distributes fertilizer in this state shall pay to the department the following fees and surcharges on all fertilizer that the person sells or distributes in this state:

94.64(4)(a)1. 1. A basic fee of 30 cents per ton for fertilizer sold or distributed beginning on July 1, 2001, and ending on June 30, 2012, and 23 cents per ton for fertilizer sold or distributed after June 30, 2012, with a minimum fee of $25.

94.64(4)(a)2. 2. A research fee of 17 cents per ton, with a minimum fee of $1.

94.64(4)(a)3. 3. An additional research fee of 10 cents per ton, with a minimum fee of $1.

94.64(4)(a)4. 4. A groundwater fee of 10 cents per ton, with a minimum fee of $1.

94.64(4)(a)5. 5. An agricultural chemical cleanup surcharge of 35 cents per ton on all fertilizer that the person sells or distributes in this state after June 30, 2014, unless the department establishes a different surcharge under s. 94.73 (15).

94.64(4)(a)6. 6. Beginning on October 29, 1999, a weights and measures inspection fee of 2 cents per ton, with a minimum fee of $1.

94.64(4)(b) (b) Exemptions. Paragraph (a) does not apply to any of the following:

94.64(4)(b)1. 1. Fertilizer sold or distributed to a manufacturer for use in the further manufacture or processing of fertilizer.

94.64(4)(b)2. 2. Fertilizer sold or distributed to a person licensed under sub. (3) (a), for resale by that person.

94.64(4)(c) (c) Use of fees and surcharges.

94.64(4)(c)1.1. The department shall deposit the fee under par. (a) 1. in the agrichemical management fund.

94.64(4)(c)2. 2. The department shall credit the fee under par. (a) 2. to the appropriation account under s. 20.115 (7) (h).

94.64(4)(c)3. 3. The department shall credit the fees collected under par. (a) 3. to the appropriation account under s. 20.285 (1) (k) for the University of Wisconsin-Extension outreach services.

94.64(4)(c)4. 4. The department shall deposit the fee under par. (a) 4. in the environmental fund for environmental management.

94.64(4)(c)5. 5. The department shall deposit the surcharge under par. (a) 5. in the agricultural chemical cleanup fund.

94.64(4)(c)6. 6. The department shall credit the fee under par. (a) 6. to the appropriation account under s. 20.115 (1) (j).

94.64(5) (5) Tonnage report and fee payment.

94.64(5)(a)(a) Requirement. A person who is required to pay fees or surcharges under sub. (4) shall do all of the following by August 14 annually:

94.64(5)(a)1. 1. File with the department a report that states the number of tons of each grade of fertilizer sold or distributed in this state during the 12 months ending on June 30 of that year on which the person is required to pay those fees or surcharges.

94.64(5)(a)2. 2. Pay the fees and surcharges under sub. (4) on the tonnage reported under subd. 1.

94.64(5)(b) (b) Extended deadline. The department may extend the filing deadline under par. (a) for up to 30 days for cause, in response to a request filed before August 14.

94.64(5)(c) (c) Late payment. If a person fails to pay a fee or surcharge when due under this section, the amount of the fee or surcharge is increased by $10 or 10% of the amount that the fee or surcharge would have been if paid when due, whichever is greater.

94.64(5)(d) (d) Tonnage equivalents. A tonnage report under par. (a) 1. shall report liquid fertilizer tonnage in terms of dry fertilizer tonnage equivalents, as prescribed by the department.

94.64(5)(e) (e) Audit. The department may audit a tonnage report under par. (a) 1., including the records on which the tonnage report is based.

94.64(6) (6) Records. A person who manufactures, sells or distributes fertilizer in this state shall keep records showing the grades and quantities of fertilizer manufactured, sold or distributed in this state. The person shall keep the records relating to the 12 months covered by a report under sub. (5) (a) 1. for at least 24 months following the date of filing the report. The person shall make the records available to the department for inspection and copying upon request.

94.64(6m) (6m) Records confidential. The department may not disclose information obtained under sub. (5) or (6) that reveals the grades or amounts of fertilizer sold or distributed by any person. This subsection does not prohibit the department from preparing and distributing aggregate information that does not reveal the grades or amounts of fertilizer sold or distributed by individual sellers or distributors.

94.64(6p) (6p) Summary license suspension.

94.64(6p)(a)(a) The department may by written notice, without prior hearing, summarily suspend the license of any person who fails to file a report or pay a fee or surcharge as required under sub. (5).

94.64(6p)(b) (b) A summary license suspension under par. (a) takes effect on the date specified in the notice, which may be no sooner than 10 days after the date on which the notice is received by the recipient.

94.64(6p)(c) (c) A person whose license is suspended under par. (a) may request a meeting concerning the suspension. The department shall hold an informal meeting with the requester as soon as reasonably possible and not more than 10 days after the requester makes the request in writing, unless the requester agrees to a later date. If the matter is not resolved at the informal meeting, the requester may request a formal contested case hearing under ch. 227. A request for a hearing does not stay a summary suspension under par. (a).

94.64(6p)(d) (d) A person who is required to pay a fee or surcharge under sub. (5) remains obligated to pay the fee or surcharge regardless of whether the person continues to be licensed under this section.

94.64(7) (7) Prohibitions. It is unlawful for any person:

94.64(7)(a) (a) To distribute any fertilizer in violation of this section or rules promulgated under this section.

94.64(7)(b) (b) To make any false, deceptive or misleading guarantee, claim or representation in connection with the distribution of fertilizer.

94.64(7)(c) (c) To manufacture or distribute any fertilizer without a license required by sub. (3).

94.64(7)(d) (d) To make any false or misleading statement in an application for a license or in any inspection fee or statistical report, or in any other statement or report filed with the department.

94.64(8) (8) Inspection, sampling and analysis.

94.64(8)(a)(a) The department shall inspect, sample and analyze fertilizer distributed within the state at such time and place and to such extent as is necessary to determine compliance with this section.

94.64(8)(b) (b) The department may enter, at all reasonable times, any building, conveyance or premises used in the manufacture and distribution of fertilizer in this state to determine compliance with this section and to stop any conveyance transporting fertilizer for the purpose of inspecting and sampling the fertilizer and examining its labeling.

94.64(8)(c) (c) Manufacturers or distributors of fertilizer shall submit to the department, on request, fertilizer samples, copies of labeling or any other data or information which the department requests concerning composition and claims and representations made for fertilizer manufactured or distributed by them in this state.

94.64(8m) (8m) Fertilizer research funds.

94.64(8m)(a)(a) Use of funds. At the end of each fiscal year, the moneys collected under sub. (4) (a) 2. and s. 94.65 (6) (a) 3. shall be forwarded to the University of Wisconsin System to be used for research on soil management, soil fertility, plant nutrition problems and for research on surface water and groundwater problems which may be related to fertilizer usage; for dissemination of the results of the research; and for other designated activities tending to promote the correct usage of fertilizer materials.

94.64(8m)(b) (b) Fertilizer research council. The fertilizer research council shall recommend projects to be financed by fertilizer research funds. Members of the council shall meet at least annually to select projects to recommend for funding. The recommendations shall be made by majority vote of the council. If the University of Wisconsin System is unable to carry on the projected research, the council may recommend other appropriate nonprofit research institutions or agencies for receipt of funds.

94.64(9) (9) Rules. The department may promulgate rules:

94.64(9)(a) (a) Requiring that the guaranteed analysis of phosphorus and potassium be expressed in the elemental form. If adopted, such rule shall not take effect prior to July 1, 1972, and shall provide for an additional period of at least 5 years during which both the oxide and the elemental guarantees for phosphorus and potassium may be given on the same label.

94.64(9)(b) (b) Regulating the sale and labeling of fertilizer, including warning or caution statements or directions for use in connection with the labeling of fertilizer.

94.64(9)(c) (c) Governing methods of sampling, testing, examining and analyzing fertilizer.

94.64(9)(d) (d) Prescribing tolerances for deficiencies found in percentages of plant nutrient guaranteed to be present.

94.64(9)(e) (e) Prescribing the manner in which grade and guaranteed analysis shall be declared on the label.

94.64(9)(f) (f) Establishing standards of identity and purity for fertilizer materials.

94.64(9)(g) (g) Prescribing standards for the exemption of mixed fertilizers from the requirement under sub. (3m) (a).

94.64(9)(h) (h) Establishing standards and procedures to review an application for a permit or an amended permit for the distribution of a nonagricultural or special-use fertilizer under sub. (3m) (b).

94.64(10) (10) Publication. The department shall publish, at least annually, and in such form as it deems proper, information concerning the sales of fertilizers, together with other data on their production and use as it considers advisable, and a report of the results of the analyses based on official samples of fertilizers sold within the state compared with the analyses guaranteed on the product label. Information concerning the production and use of fertilizers shall be shown separately for the periods July 1 to December 31 and January 1 to June 30 of each year. No disclosure shall be made of the operations of any person.

94.64(11) (11) Enforcement.

94.64(11)(a)(a) Stop sale orders. The department may issue and enforce a written or printed stop sale order to the owner or custodian of any lot or container of fertilizer distributed in violation of this section or of rules promulgated under this section. The order shall prohibit the sale or removal of the fertilizer, except as authorized by the department, until it has been brought into compliance with the law or until a plan for disposition is agreed upon with the department in writing. The stop sale order shall have the effect of a special order under s. 93.18 and shall be subject to judicial review if, within 10 days after service of the order, a request for a hearing is made to the department.

94.64(11)(b) (b) Temporary holding orders. A temporary holding order may be issued whenever the department has reason to believe any lot or container of fertilizer may not be in compliance with the law pending further evaluation or laboratory examination and analysis. A temporary holding order shall be effective for no more than 15 days but may be extended for an additional 15-day period as may reasonably be necessary to complete sampling, analysis and evaluation of the fertilizer and its labeling. The fertilizer shall be released prior to the expiration of such temporary period if found to be in compliance with the law. If found to be in violation of the law, the temporary holding order shall be extended by notice, in writing, to the owner or custodian and a stop sale order issued prohibiting the further movement or disposition of the fertilizer without consent of the department, subject to the right of hearing before the department if requested within 10 days after service of such notice and stop sale order.

94.64(11)(c) (c) Seizure, condemnation and sale. Fertilizer not in compliance with this section shall be subject to seizure on complaint of the department to a court having jurisdiction. If the court finds that the fertilizer is in violation of this section and orders the seizure thereof, it shall be disposed of as the court directs. Disposition shall not be ordered by the court without first granting the owner or custodian, at his or her request, reasonable opportunity to reprocess or relabel the fertilizer under supervision of the department to bring it into compliance with this section.

94.64(11)(d) (d) Injunction. Upon petition of the department any court having equity jurisdiction may grant a temporary or permanent injunction restraining any person from violating or continuing to violate this section or any rules thereunder notwithstanding the existence of other remedies at law.

94.64(12) (12) Penalties.

94.64(12)(a)(a) Any person who violates this section or any rule issued thereunder shall forfeit $50 for the first violation and not less than $200 nor more than $500 for any subsequent violation. Any willful violation shall constitute a misdemeanor and any person convicted thereof shall be fined not less than $250 nor more than $5,000 or imprisoned in the county jail not more than one year or both.

94.64(12)(b) (b) It is the duty of each district attorney to whom any violation is reported to cause appropriate actions or proceedings to be instituted for the collection of forfeitures or enforcement of other remedies. In any enforcement action the court may, in addition to other penalties provided in this subsection, order restitution to any party injured by the purchase of fertilizer sold in violation of the law. If the violator is convicted of a crime, restitution shall be in accordance with s. 973.20.

94.64 History History: 1977 c. 418; 1981 c. 57; 1983 a. 189 ss. 121, 329 (20); 1983 a. 410; 1985 a. 147; 1987 a. 398; 1989 a. 31; 1991 a. 39, 112; 1993 a. 16, 417, 492; 1995 a. 4, 176, 227; 1997 a. 27; 1999 a. 9, 32; 2003 a. 33; 2005 a. 25; 2007 a. 20; 2011 a. 32; 2013 a. 20.

94.64 Annotation A local government is not preempted by s. 94.701 (3) (a) from regulating the phosphorous content in weed and feed products. A weed and feed product is both a pesticide, which under s. 94.701 (3) (a), only the state can regulate, and a fertilizer, which local government can regulate. The definition of both "pesticide" and "fertilizer" as including a mixture of the two preserves both state regulation of pesticides and local regulation of fertilizers. The state regulates the pesticide components of the mixed products, local government the fertilizer components. Croplife America. Inc. v. City of Madison, 432 F.3d 732 (2005).



94.643 Restrictions on the use and sale of fertilizer containing phosphorus.

94.643  Restrictions on the use and sale of fertilizer containing phosphorus.

94.643(1) (1)  Definitions. In this section:

94.643(1)(a) (a) "Fertilizer" has the meaning given in s. 94.64 (1) (e), except that "fertilizer" does not include manipulated animal or vegetable manure or finished sewage sludge product.

94.643(1)(ag) (ag) "Finished sewage sludge product" has the meaning given in s. 94.64 (1) (fm).

94.643(1)(ar) (ar) "Manipulated" means ground; pelletized; mechanically dried; packaged; supplemented with substances, including plant nutrients, that do not contain phosphorus; or otherwise treated in a manner designed to facilitate sale or distribution as a fertilizer or soil or plant additive.

94.643(1)(b) (b) "Turf" means land, including residential property, golf courses, and publicly owned land, that is planted in closely mowed, managed grass, except that "turf" does not include pasture, land used to grow grass for sod, or any other land used for agricultural production.

94.643(2) (2) Restrictions on use.

94.643(2)(a)(a) Except as provided in par. (b), no person may intentionally apply to turf fertilizer that is labeled as containing phosphorus or available phosphate.

94.643(2)(b) (b)

94.643(2)(b)1.1. Paragraph (a) does not apply to a person who applies fertilizer in order to establish grass, using seed or sod, during the growing season in which the person began establishing the grass.

94.643(2)(b)2. 2. Paragraph (a) does not apply to a person who applies fertilizer to an area if the soil in the area is deficient in phosphorus, as shown by a soil test performed no more than 36 months before the application by a laboratory.

94.643(2)(c) (c) No person may apply fertilizer, manipulated animal or vegetable manure, or finished sewage sludge product to turf when the ground is frozen.

94.643(2)(d) (d) No person may intentionally apply turf fertilizer, manipulated animal or vegetable manure, or finished sewage sludge product to an impervious surface. A person who accidentally applies turf fertilizer, manipulated animal or vegetable manure, or finished sewage sludge product to an impervious surface shall immediately remove it.

94.643(3) (3) Restriction on sale. No person may sell at retail turf fertilizer that is labeled as containing phosphorus or available phosphate if the person knows that the purchaser intends to use the fertilizer for a purpose other than one of the following:

94.643(3)(a) (a) For establishing grass, using seed or sod, during the growing season in which the purchaser began establishing the grass.

94.643(3)(b) (b) For application to an area if the soil in the area is deficient in phosphorus, as shown by a soil test performed no more than 36 months before the application by a laboratory.

94.643(3)(c) (c) For application to pasture, land used to grow grass for sod, or any other land used for agricultural production.

94.643(4) (4) Restriction on display. No person who sells fertilizer at retail may display turf fertilizer that is labeled as containing phosphorus or available phosphate. A person who sells fertilizer at retail may post a sign advising customers that turf fertilizer containing phosphorus is available upon request for uses permitted by sub. (2) (b).

94.643(5) (5) Penalty. Any person who violates this section may be required to forfeit not more than $50 for a first violation and not less than $200 nor more than $500 for a 2nd or subsequent violation.

94.643 History History: 2009 a. 9.



94.645 Fertilizer and pesticide storage.

94.645  Fertilizer and pesticide storage.

94.645(1) (1)  Definitions. In this section:

94.645(1)(a) (a) "Bulk fertilizer" has the meaning specified under s. 94.64 (1) (b).

94.645(1)(b) (b) "Bulk pesticide" means liquid pesticide in a container larger than 55 gallons or solid pesticide in undivided quantities greater than 100 pounds.

94.645(1)(c) (c) "Distribute" means to import, consign, sell, offer for sale, solicit orders for sale or otherwise supply fertilizer or pesticide for sale or use in this state.

94.645(1)(d) (d) "Fertilizer" has the meaning specified under s. 94.64 (1) (e), except that this term does not include anhydrous ammonia.

94.645(1)(e) (e) "Manufacture" means to process, granulate, compound, produce, mix, blend or alter the composition of fertilizer or to manufacture, formulate, prepare, compound, propagate, package, label or process any pesticide.

94.645(1)(f) (f) "Pesticide" has the meaning specified under s. 94.67 (25).

94.645(1)(g) (g) "Waters of the state" has the meaning specified under s. 281.01 (18).

94.645(2) (2) Storage.

94.645(2)(a)(a) Except as provided in par. (b), every person who manufactures or distributes bulk fertilizer or bulk pesticides shall comply with the storage standards adopted under sub. (3).

94.645(2)(b) (b) This section does not apply to containers for liquid pesticide larger than 55 gallons if the larger containers are designed for emergency storage of leaking containers which are 55 gallons or smaller and are used only for that purpose.

94.645(3) (3) Rules. The department shall adopt by rule standards for the storage of bulk fertilizer or bulk pesticides, for the purpose of protecting the waters of the state from harm due to contamination by fertilizer or pesticides. The rule shall apply to all persons who manufacture or distribute bulk fertilizer or bulk pesticides. The rule shall comply with ch. 160. The rule may include different standards for new and existing facilities, but all standards shall provide substantially similar protection for the waters of the state.

94.645(4) (4) Enforcement.

94.645(4)(a)(a) The department shall enforce this section. The department may, by special order under s. 93.18, prohibit a violation of rules promulgated under this section and require necessary measures to correct the violation. Special orders may be issued on a summary basis, without prior complaint, notice or hearing, where necessary to protect public health or the environment. A summary special order is subject to a subsequent right of hearing before the department, if a hearing is requested within 10 days after the date on which the order is served. Any party affected by the special order may request a preliminary or informal hearing pending the scheduling and conduct of a full hearing. Hearings, if requested, shall be conducted as expeditiously as possible after receipt of a request for hearing. Enforcement of a summary special order shall not be stayed pending hearing, except as otherwise ordered by the department.

94.645(4)(b) (b) The circuit court for any county where violation of such an order occurs has jurisdiction to enforce the special order by injunctive and other appropriate relief.

94.645(5) (5) Penalties. Any person who violates this section or any rule or order adopted under this section shall forfeit not less than $10 nor more than $1,000 for each violation. Each violation of this section or any rule or order under this section constitutes a separate offense and each day of continued violation is a separate offense.

94.645 History History: 1983 a. 410; 1985 a. 135 s. 85; 1995 a. 227.



94.65 Soil and plant additives.

94.65  Soil and plant additives.

94.65(1) (1)  Definitions. In this section:

94.65(1)(a) (a) "Active ingredient" means a component of a soil or plant additive from which the soil or plant additive derives all or part of its value or effectiveness and which is:

94.65(1)(a)1. 1. A living microorganism; or

94.65(1)(a)2. 2. Defined as an active ingredient by department rule.

94.65(1)(b) (b) "Brand or product name" means a name, term, design or trademark which identifies the product.

94.65(1)(c) (c) "Distribute" means to import, consign, sell, offer for sale, solicit orders for sale or otherwise supply for use in this state.

94.65(1)(d) (d) "Inert ingredient" means a component of a soil or plant additive which does not affect the performance or efficacy of the soil or plant additive.

94.65(1)(e) (e) "Label" means the display of written, printed or graphic matter which is attached to, or forms a part of, the immediate container of a soil or plant additive, or which accompanies a bulk distribution of soil or plant additive.

94.65(1)(em) (em) "Sewage sludge" has the meaning specified in s. 94.64 (1) (pm).

94.65(1)(f) (f) "Soil or plant additive" means any substance which is intended to be applied to seeds, soil or plants and which is designed for use or claimed to have value in promoting or sustaining plant growth; improving crop yield or quality; promoting or sustaining the fertility of the soil; or favorably modifying the structural, physical or biological properties of the soil for agricultural purposes. "Soil or plant additive" does not include:

94.65(1)(f)1. 1. Fertilizer, as defined in s. 94.64 (1) (e).

94.65(1)(f)2. 2. Liming material, as defined in s. 94.66 (1) (am), if the liming material is distributed solely for the purposes stated in s. 94.66 (1) (am).

94.65(1)(f)3. 3. Wood ashes or unmanipulated animal or vegetable manure, unless distributed under another name or description.

94.65(1)(f)4. 4. Pesticides registered under 7 USC 136 or by the department.

94.65(1)(f)5. 5. Any other substance exempted by department rule.

94.65(1)(g) (g) "Unmanipulated animal or vegetable manure" has the meaning specified in s. 94.64 (1) (t).

94.65(2) (2) License.

94.65(2)(a)(a) Except as provided under par. (b), no person may manufacture or distribute a soil or plant additive in this state unless the person first obtains an annual license from the department. Application for a license or for renewal of a license shall be made on forms provided by the department and shall be accompanied by an annual license fee of $25. All licenses expire on March 31.

94.65(2)(b) (b) No license is required of a person who distributes a soil or plant additive of a license holder, if the person:

94.65(2)(b)1. 1. Distributes the soil or plant additive under the name of the license holder and in the original container packaged and labeled by the license holder; and

94.65(2)(b)2. 2. Makes no content or performance claim for the soil or plant additive other than the written claim of the license holder.

94.65(3) (3) Permit.

94.65(3)(a)(a)

94.65(3)(a)1.1. Except as provided under subds. 2. and 3., no person may distribute a soil or plant additive in this state unless the person first obtains a permit from the department. A separate permit must be obtained for the distribution of each soil or plant additive.

94.65(3)(a)2. 2. No permit is required of a person who distributes a soil or plant additive for which a permit has been issued to a permit holder, if the person:

94.65(3)(a)2.a. a. Distributes the soil or plant additive under the name of the permit holder and in the original container packaged and labeled by the permit holder; and

94.65(3)(a)2.b. b. Makes no content or performance claim for the soil or plant additive other than the written claim of the permit holder.

94.65(3)(a)3. 3. No permit is required for the landspreading of sewage sludge under a pollutant discharge elimination system permit issued by the department of natural resources under s. 283.31 or 283.35.

94.65(3)(b) (b) The applicant shall apply for a permit on a form provided by the department and shall submit with the application a proposed product label and a nonrefundable fee of $100. The department may require that the applicant provide substantiation of application information under sub. (4). The department may also require the applicant to make affirmative label and advertising disclosures if, in the absence of the disclosures, the department determines that the label or advertising of a soil or plant additive is deceptive or misleading.

94.65(3)(c) (c)

94.65(3)(c)1.1. Except as provided in s. 93.135, if the department finds that the applicant has fulfilled the requirements of par. (b), the department shall issue a permit.

94.65(3)(c)2. 2. If the department finds that the applicant has failed to fulfill the requirements of par. (b), the department shall issue a notice of denial of the permit.

94.65(3)(d) (d)

94.65(3)(d)1.1. Any person who wishes to change the active ingredient contents or the recommended amount or frequency of application of a soil or plant additive for which the person has received a permit under par. (c) 1. shall apply to the department for an amended permit. Paragraphs (b) and (c) apply to the issuance of amended permits.

94.65(3)(d)2. 2. Any person who wishes to revise the label of a soil or plant additive for which the person has received a permit under par. (c) 1., including a label revision which does not necessitate the issuance of an amended permit, shall file the revised label with the department prior to distributing the soil or plant additive bearing the revised label.

94.65(3)(e) (e) No person who has been issued a permit or amended permit under this subsection may:

94.65(3)(e)1. 1. Transfer the permit or amended permit to another person.

94.65(3)(e)2. 2. Distribute or promote the distribution of the soil or plant additive using any performance, use or efficacy claim which exceeds that allowed by the permit or amended permit or which is inconsistent with the approved product label.

94.65(3)(f) (f) Issuance of a permit or amended permit under this subsection is neither an endorsement nor a warranty by the department.

94.65(4) (4) Substantiation requirements.

94.65(4)(a)(a) As a condition to the issuance of a permit or amended permit under sub. (3), the department may require that the applicant substantiate, by scientific evidence:

94.65(4)(a)1. 1. The efficacy and usefulness of the soil or plant additive if applied under conditions existing in this state at the amount and frequency recommended by the applicant.

94.65(4)(a)2. 2. The truthfulness of any statement made on the proposed soil or plant additive label or in a permit or amended permit application.

94.65(4)(b) (b) The department may require that the substantiation under par. (a) 1. include replicable results of controlled experimental studies using the soil or plant additive, the names and qualifications of the researchers performing the studies and a complete description of the conditions and procedures of the studies.

94.65(4)(c) (c) The department may request assistance from the University of Wisconsin-Madison College of Agricultural and Life Sciences in evaluating any substantiating evidence required under this subsection.

94.65(5) (5) Label. Every soil or plant additive distributed in this state shall be clearly and conspicuously labeled with the following information:

94.65(5)(a) (a) The name and address of the permit holder under sub. (3).

94.65(5)(b) (b) The brand or product name of the soil or plant additive.

94.65(5)(c) (c) The net weight or liquid measure of the soil or plant additive contained in the package, container or bulk shipment to which the label refers.

94.65(5)(d) (d) The specific purpose or use for which the soil or plant additive is claimed to be effective.

94.65(5)(e) (e) Complete directions for use of the soil or plant additive, including the recommended amount and frequency of application.

94.65(5)(f) (f) A guaranteed analysis of the contents of the soil or plant additive which shall include:

94.65(5)(f)1. 1. The name and percentage by weight of each active ingredient, listed under the heading "ACTIVE INGREDIENTS". For microbiological products, the statement of active ingredients shall state the number and kind of viable microorganisms per milliliter of liquid product, or per gram of nonliquid product.

94.65(5)(f)2. 2. The name and percentage by weight of each inert ingredient, listed under the heading "INERT INGREDIENTS".

94.65(5)(g) (g) Any other information required by department rule.

94.65(6) (6) Fees, reports and records.

94.65(6)(a)(a) Each person holding a permit for the distribution of a soil or plant additive under sub. (3) shall:

94.65(6)(a)1. 1. Annually by March 31, file with the department a tonnage report setting forth the number of tons of each soil or plant additive distributed during the preceding year by that person or by any other person authorized under sub. (3) (a) 2. to distribute under the name of that person and pay to the department a fee of 25 cents per ton so distributed. The minimum total fee is $25.

94.65(6)(a)2. 2. Maintain, for 2 years following the date the tonnage report required under subd. 1. is filed, distribution records upon which the tonnage report is based. The permit holder shall make the distribution records available for inspection, copying and audit by the department upon request.

94.65(6)(a)3. 3. Annually by March 31, pay to the department a research fee of 10 cents for each ton of soil or plant additive distributed as described in the tonnage report filed under subd. 1. The minimum research fee is $1 for 10 tons or less. The department shall credit this fee to the appropriation account under s. 20.115 (7) (h).

94.65(6)(a)4. 4. Annually by March 31, pay to the department a groundwater fee of 10 cents for each ton of soil or plant additive distributed, as described in the tonnage report filed under subd. 1. The minimum groundwater fee is $1 for 10 tons or less. All groundwater fees shall be credited to the environmental fund for environmental management.

94.65(6)(b) (b) If by March 31 a person holding a permit under sub. (3) has failed to file a tonnage report or to pay the inspection fee required under par. (a), the department may summarily suspend or revoke the permit or license issued under this section. A penalty of 10% of the inspection fee due shall be assessed against the permit holder for all inspection fees not paid when due. The minimum total penalty is $10. An unpaid inspection fee or penalty shall constitute a debt owed the department by the permit holder until paid. The department may not issue or renew a license or issue a permit or amended permit to a person owing an unpaid inspection fee or penalty.

94.65(6)(c) (c) The department shall deposit fees collected under pars. (a) 1. and (b) and subs. (2) (a) and (3) (b) in the agrichemical management fund.

94.65(7) (7) Prohibitions. No person may:

94.65(7)(a) (a) Distribute a soil or plant additive in violation of this section or of rules promulgated under this section.

94.65(7)(b) (b) Distribute a soil or plant additive which is toxic or injurious to plants when applied according to label directions.

94.65(7)(c) (c) Make, in connection with the distribution or promotion of a soil or plant additive, any false, deceptive or misleading claim, representation or label statement.

94.65(7)(d) (d) Make, in connection with the distribution or promotion of a soil or plant additive, any performance, use or efficacy claim:

94.65(7)(d)1. 1. Which exceeds the authorization of a permit issued for distribution of the soil or plant additive under this section;

94.65(7)(d)2. 2. Which is inconsistent with the product label; or

94.65(7)(d)3. 3. Without having scientific substantiation for the claim at the time the claim is made.

94.65(7)(e) (e) Make any false, deceptive or misleading statement in a permit application or in a report or other document submitted to the department under this section.

94.65(7)(f) (f) Distribute a soil or plant additive under a label which has not been filed with the department.

94.65(7)(g) (g) Imply or directly state that the department endorses or warrants the efficacy of a soil or plant additive.

94.65(8) (8) Inspection, sampling and analysis.

94.65(8)(a)(a) The department may inspect, sample and analyze a soil or plant additive distributed in this state and investigate possible violations of this section and of rules promulgated under this section.

94.65(8)(b) (b) The department may enter at all reasonable times any building, conveyance or premises used in the manufacture or distribution of soil or plant additives in this state to inspect or sample a soil or plant additive.

94.65(8)(c) (c) Upon request of the department, a distributor of a soil or plant additive shall provide the department with a product sample, copy of advertising or label or any other data or information concerning the composition of the soil or plant additive or concerning any claim or representation made in connection with the soil or plant additive.

94.65(9) (9) Rules. The department may promulgate rules to implement and administer this section.

94.65(10) (10) Enforcement.

94.65(10)(a)(a) Temporary holding order.

94.65(10)(a)1.1. If the department has reasonable cause to believe that a soil or plant additive is being distributed in this state in violation of this section or of rules promulgated under this section, the department may serve a written order upon the owner or custodian of the soil or plant additive, temporarily prohibiting the distribution or movement of the product, pending further inspection, sampling or laboratory analysis. No person may distribute or move for any purpose the soil or plant additive described in the temporary holding order while the order is in effect unless the department has approved the distribution or movement.

94.65(10)(a)2. 2. The temporary holding order remains in effect for 60 days after the date of service, unless the order is terminated earlier by the department under subd. 3.

94.65(10)(a)3. 3. If the department determines that the distribution of the soil or plant additive does not violate this section or rules promulgated under this section, the department shall promptly terminate the temporary holding order by giving written notice to the owner or custodian.

94.65(10)(b) (b) Extended holding order.

94.65(10)(b)1.1. If the department determines that the distribution of the soil or plant additive is in violation of this section or of rules promulgated under this section, the department may extend the order by serving written notice on the owner or custodian of the soil or plant additive. No person may distribute, move or dispose of the soil or plant additive described in the extended holding order unless the department has approved the distribution, movement or disposition.

94.65(10)(b)2. 2. An extended holding order remains in effect until the department and the owner or custodian of the soil or plant additive have agreed on conditions of final disposition of the soil or plant additive or until the department authorizes or directs other disposition.

94.65(10)(c) (c) Right to hearing. Holding orders under pars. (a) and (b) are subject to a right of hearing before the department if a request for hearing is made within 10 days after the date of service of the notice of the temporary or extended holding order.

94.65(10)(d) (d) Injunction. Upon petition of the department, any court having equity jurisdiction may grant an injunction or order under s. 813.025 (2) for any violation of this section or of rules promulgated under this section.

94.65(11) (11) Penalties.

94.65(11)(a)(a) Any person who violates this section or a rule promulgated under this section shall forfeit not more than $500 for each violation.

94.65(11)(b) (b) Any person who willfully violates this section shall be fined not more than $5,000 or imprisoned not more than one year in the county jail or both. Restitution shall be in accordance with s. 973.20, except that an injured party shall receive the amount determined under s. 973.20 plus $50.

94.65(12) (12) Damages. Any person suffering damages because of a violation of this section by another person may sue for damages in any court of competent jurisdiction and may recover twice the amount of the proven loss, together with costs including reasonable attorney fees, notwithstanding s. 814.04 (1).

94.65 History History: 1985 a. 147; 1987 a. 398; 1989 a. 31; 1991 a. 39, 112; 1993 a. 16; 1995 a. 176, 227; 1997 a. 27,191.



94.66 Sale of agricultural lime; license; penalty.

94.66  Sale of agricultural lime; license; penalty.

94.66(1)(1) Unless the context requires otherwise:

94.66(1)(am) (am) "Liming material" means any material which contains calcium or calcium and magnesium compounds, is capable of neutralizing soil acidity and is manufactured, sold or distributed for the purpose of neutralizing soil acidity or liming barns. "Liming material" includes any form of limestone, quicklime, hydrated lime, marl, paper mill refuse lime, blast furnace slag or mine tailings.

94.66(1)(b) (b) "Person" means an individual, firm, association, limited liability company, corporation or county.

94.66(2) (2) No person may engage in the business of selling or distributing liming material in this state without first obtaining a license therefor from the department unless the person is engaged in the business of selling or distributing such product produced by another already licensed to do business under this section.

94.66(3) (3) Application for license shall be made upon forms furnished upon request by the department and shall state the applicant's name and business address, the exact location of places of manufacture of the applicant's products, a description of the products that are to be sold, and any other information that the department requires. An application may be amended upon written notice from the applicant.

94.66(4) (4) Each application shall be accompanied by a fee of $10.

94.66(5) (5) Licenses to engage in the selling or distribution of liming material shall expire on December 31 next following date of issue.

94.66(6) (6)

94.66(6)(a)(a) Every person engaged in the business of selling or distributing liming material shall furnish each purchaser on final delivery of a lot or order of liming material a written statement showing total amount delivered in tons and the grade thereof as defined in par. (b). A written statement setting forth the grade of the liming material being transported shall accompany each vehicle when making delivery. All liming material shall be distributed on a scale weight basis, except that where no weighing facilities are readily available and on prior approval of the department, liming materials may be distributed by volume if each vehicle transporting liming materials is accurately and conspicuously marked to show cubic yard capacity from which the seller must guarantee a ton weight equivalent based on rules established by the department. This paragraph does not apply to marl or paper mill refuse lime as these materials are distributed on an equivalent cubic yard basis as prescribed by department rule.

94.66(6)(b) (b)

94.66(6)(b)1.1. "Neutralizing index" means the effectiveness of liming material to change soil acidity expressed as a whole number calculated by the following method. The summation of the following 3 quantities is obtained:

94.66(6)(b)1.a. a. The percentage of material passing a U.S. standard 8 mesh sieve, but retained by a U.S. standard 20 mesh sieve is multiplied by 0.2;

94.66(6)(b)1.b. b. The percentage of material passing a U.S. standard 20 mesh sieve, but retained by a U.S. standard 60 mesh sieve is multiplied by 0.6; and

94.66(6)(b)1.c. c. The percentage of material passing a U.S. standard 60 mesh sieve is multiplied by 1.0.

94.66(6)(b)2. 2. This summation is multiplied by the calcium carbonate equivalent of the liming material under consideration to obtain the neutralizing index. The formula is: Neutralizing index = [(%8-20 mesh × 0.2) + (%20-60 mesh × 0.6) + (%finer than 60 mesh × 1.0)] × % calcium carbonate equivalent.

94.66(6)(b)3. 3. "Index zones" means the classification of liming material into numerical ranges of neutralizing indexes.

94.66(6)(c) (c) All weights as called for under par. (a) shall be expressed on the basis of not more than 8% of moisture. For the purposes of the specifications in par. (b), "calcium carbonate equivalent" means the acid neutralizing capacity of oven-dried material expressed as the percentage by weight of calcium carbonate. In addition to the grade designation, the actual screen analysis and neutralizing value may be given. Any misleading representation on the written statement of guarantee is unlawful.

94.66(7) (7) The department shall enforce this section by inspectors, chemical analyses and other appropriate methods and for such purposes employees and agents of the department shall have free access during business hours to all places of business, buildings and vehicles used in the manufacture, transportation, sale or storage of liming material.

94.66(8) (8) Except as provided in s. 93.135, the department may revoke a license, after reasonable notice, only for willful failure to comply with any of the provisions of this section and in the event the license is revoked the licensee may have the order of revocation reviewed by the circuit court of the county wherein the producing plant is located and the review by the court shall be of all questions therein whether of fact or law; any such appeal must be taken within 20 days of the date of the service of the order of revocation upon the licensee.

94.66(9) (9) A fee of one and one-quarter cent per ton on all liming materials, or the equivalent amount on marl and paper mill refuse lime, sold within the state, with a minimum fee of $1 shall be paid annually, for the preceding calendar year, on or before February 1 each year to the department by the licensee. These fees shall be used for research on liming materials or crop response thereto by the University of Wisconsin-Madison College of Agricultural and Life Sciences, for the dissemination of the results of such research, and for other activities that will tend to promote the correct usage of liming materials. In case the University of Wisconsin-Madison College of Agricultural and Life Sciences is unable to carry on the recommended program the department may contract with another appropriate institution or agency.

94.66 History History: 1973 c. 335 s. 12; 1977 c. 29; 1983 a. 318; 1985 a. 147; 1993 a. 112, 492; 1997 a.191; 1999 a. 83; 2001 a. 107.



94.67 Pesticides; definitions.

94.67  Pesticides; definitions. In ss. 94.67 to 94.71:

94.67(1) (1) "Active ingredient" means any ingredient which will:

94.67(1)(a) (a) Prevent, destroy, repel or mitigate pests;

94.67(1)(b) (b) Accelerate or retard the rate of growth or rate of maturation or otherwise alter the behavior of ornamental or crop plants or the product of the plants through physiological action;

94.67(1)(c) (c) Cause the leaves or foliage to drop from a plant; or

94.67(1)(d) (d) Artificially accelerate the drying of plant tissue.

94.67(2) (2) "Agricultural commodity" means any plant or part of a plant, animal or animal product produced by a person primarily for sale, consumption, propagation or other use by humans or animals.

94.67(3) (3) "Animal" means all vertebrate and invertebrate species, including but not limited to persons and other mammals, birds, fish and shellfish.

94.67(3m) (3m) "Business location" means any place from which a commercial application business operates on a regular basis as a commercial applicator for hire, except that it does not include a motor vehicle that contains a mobile telephone unit which is used to take pesticide application orders.

94.67(4) (4) "Certified applicator" means a private applicator certified by the department to use restricted-use pesticides or a commercial applicator certified by the department to use or direct the use of pesticides under s. 94.705.

94.67(5) (5)

94.67(5)(a)(a) "Commercial application business" means a corporation, a limited liability company, a cooperative association, an unincorporated cooperative association, a partnership, a natural person doing business as a sole proprietor or other nongovernmental business entity that does either of the following:

94.67(5)(a)1. 1. Operates as a commercial applicator for hire.

94.67(5)(a)2. 2. Uses or directs the use of a restricted-use pesticide as a commercial applicator, either directly or through an employee.

94.67(5)(b) (b) "Commercial application business" does not include a veterinary clinic that uses or directs the use of a pesticide if the pesticide is used or directed to be used only by a veterinarian or veterinary technician while lawfully practicing within the scope of his or her license or certificate.

94.67(6) (6) "Commercial applicator" means a person, whether or not a private applicator with respect to some uses, who uses or directs the use of any pesticide, either directly or through an employee, for any purpose or on any property other than as a private applicator. "Commercial applicator" does not include:

94.67(6)(a) (a) A person who applies a pesticide, other than a restricted-use pesticide, solely for household purposes in and around the person's residence.

94.67(6)(b) (b) A person who contracts with a commercial applicator for hire to apply a pesticide for the person, if the person does not otherwise use or direct the use of a pesticide as a commercial applicator.

94.67(6)(c) (c) A veterinarian or veterinary technician who uses or directs the use of a pesticide only while lawfully practicing within the scope of his or her license or certificate.

94.67(7) (7) "Commercial applicator for hire" means a commercial applicator who uses or directs the use of a pesticide as an independent contractor for hire, either directly or through an employee. "Commercial applicator for hire" does not include a provider of janitorial, cleaning or sanitizing services if the provider of the services uses no pesticides other than sanitizers, disinfectants and germicides, or a veterinarian or veterinary technician who uses a pesticide only while lawfully practicing within the scope of his or her license or certificate.

94.67(8) (8) "Dealer" means a person engaged in the sale of pesticides to consumers.

94.67(9) (9) "Defoliant" means any pesticide labeled, designed or intended for use in causing the leaves or foliage to drop from a plant with or without causing abscission.

94.67(10) (10) "Desiccant" means a pesticide labeled, designed or intended for use in artificially accelerating the drying of plant tissue.

94.67(10m) (10m) "Directs the use" means to select a pesticide for use by another person or to instruct or control the application of a pesticide by another person and to be available if and when needed during that application. "Directs the use" may, but does not necessarily, mean to be physically present at the time and place a pesticide is being applied.

94.67(11) (11) "Distributor" means a person engaged in the sale of pesticides for resale and includes a person who sells at wholesale or retail.

94.67(12) (12) "Environment" includes water, air, land and all plants and persons and other animals living in or on the water, air or land and the interrelationships which exist among them.

94.67(13) (13) "Federal act" means the federal insecticide, fungicide, and rodenticide act, as amended (7 USC 136 et. seq.) and regulations issued under that act.

94.67(14) (14) "Fungus" means any non-chlorophyll-bearing plant of a lower order than mosses and liverworts (thallophyte), including but not limited to rusts, smuts, mildews, molds and yeasts except those on or in persons or other animals and those on or in processed food, beverages or pharmaceuticals.

94.67(15m) (15m)

94.67(15m)(a)(a) "Individual commercial applicator" means a natural person who does any of the following:

94.67(15m)(a)1. 1. Personally uses or directs the use of any pesticide as a commercial applicator for hire, or as an employee of a commercial applicator for hire. This subdivision does not apply to a person performing janitorial, cleaning or sanitizing services if the person uses no pesticides other than sanitizers, disinfectants and germicides.

94.67(15m)(a)2. 2. Personally uses a restricted-use pesticide as a commercial applicator.

94.67(15m)(a)3. 3. Directs the use of a pesticide by a person specified under subd. 1. or 2.

94.67(15m)(b) (b) "Individual commercial applicator" does not include a veterinarian or veterinary technician who uses or directs the use of a pesticide only while lawfully practicing within the scope of his or her license or certificate.

94.67(16) (16) "Inert ingredient" means an ingredient which is not an active ingredient.

94.67(17) (17) "Ingredient statement" means a statement which contains the name and percentage of each active ingredient and the total percentage of all inert ingredients in the pesticide; and if the pesticide contains arsenic in any form, a statement of the percentages of total and water soluble arsenic, calculated as elementary arsenic.

94.67(18) (18) "Insect" means any of the numerous small invertebrate animals generally having the body segmented, usually belonging to the class insecta, comprising 6-legged, usually winged forms, including but not limited to beetles, bugs, bees and flies and other allied classes of arthropods whose members are wingless and usually have more than 6 legs, including but not limited to spiders, mites, ticks, centipedes and wood lice.

94.67(19) (19) "Label" means the written, printed, or graphic matter on, or attached to, the pesticide or any of its containers or wrappers.

94.67(20) (20) "Labeler" means a person who affixes his or her label to the pesticide or any of its containers or labeling.

94.67(21) (21) "Labeling" means all labels and all other written, printed or graphic matter accompanying the pesticide at any time or the matter to which reference is made on the label or in literature accompanying the pesticide, except current official publications of state agricultural colleges, experiment stations and extension services or any other state or federal agency authorized by law to conduct research in the field of pesticides.

94.67(21m) (21m) "Licensee" means a person required to obtain a license under s. 94.68, 94.685, 94.703 or 94.704.

94.67(22) (22) "Nematode" means invertebrate animals of the phylum nemathelminthes and class nematoda, consisting of unsegmented worms with elongated fusiform or saclike bodies covered with cuticle and inhabiting soil, water, plants or plant parts. Nematodes may also be called nemas or eelworms.

94.67(23) (23) "Person of limited English language ability" means a person whose ability to use the English language is limited because of the use of a non-English language in his or her family or in his or her daily surroundings and who has difficulty performing in English as a result of limited English language ability.

94.67(24) (24) "Pest" means any insect, rodent, nematode, fungus, weed or any other form of terrestrial or aquatic plant or animal life or virus, bacteria or other micro-organism, except viruses, bacteria or other micro-organisms on or in living persons or other living animals, declared to be a pest under the federal act or rules of the department.

94.67(25) (25) "Pesticide" means any substance or mixture of substances labeled or designed or intended for use in preventing, destroying, repelling or mitigating any pest, or as a plant regulator, defoliant or desiccant.

94.67(25m) (25m) "Pesticide product" means a pesticide, all of the containers in commerce of which are labeled with a unique combination of all of the following:

94.67(25m)(a) (a) The brand name.

94.67(25m)(b) (b) The pesticide registration number assigned to the pesticide under the federal act.

94.67(25m)(c) (c) The name of the pesticide labeler.

94.67(26) (26) "Plant regulator" means any pesticide labeled or designed or intended for use, through physiological action, in accelerating or retarding the rate of growth or maturation, or for otherwise altering the behavior of plants or the produce of the plant, but does not include substances to the extent labeled or designed or intended for use as plant nutrients, trace elements, nutritional chemicals, plant inoculants and soil amendments. The term also excludes nutrient mixtures or soil amendments commonly known as vitamin-hormone horticultural products intended for improvement, maintenance, survival, health and propagation of plants, if they are not labeled, designed or intended for use for pest destruction and are nontoxic and nonpoisonous in the undiluted packaged concentration.

94.67(26m) (26m) "Private applicator" means a person who uses or directs the use of any pesticide for the purpose of producing any agricultural commodity on property owned or rented by the person or the person's employer, or on property of another person if the pesticide is used without compensation other than the trading of goods or services between producers of agricultural commodities on an exchange basis. "Private applicator" does not include a veterinarian or veterinary technician who uses a pesticide only while lawfully practicing within the scope of his or her license or certificate.

94.67(27) (27) "Produce" or "manufacture" means to manufacture, formulate, prepare, compound, propagate, package, label or process any pesticide.

94.67(28) (28) "Producer" or "manufacturer" means the person who produces or manufactures any pesticide.

94.67(29) (29) "Protect health and the environment" means protection against any unreasonable adverse effects on the environment.

94.67(30) (30) "Registrant" means a person who has registered any pesticide under the federal act or rules of the department.

94.67(31) (31) "Restricted-use pesticide" means a pesticide for which certain or all of its uses are classified as being for restricted use under the federal act.

94.67(33) (33) "Unreasonable adverse effects on the environment" means unreasonable risk to persons or the environment, taking into account the economic, social and environmental costs and benefits of the use of any pesticide.

94.67(33m) (33m) "Veterinarian" means an individual who is licensed as a veterinarian under ch. 453.

94.67(33t) (33t) "Veterinary technician" means an individual who is certified as a veterinary technician under ch. 453.

94.67(34) (34) "Weed" means any plant which grows where not wanted.

94.67 History History: 1975 c. 94 s. 91 (10); 1977 c. 106, 273; 1985 a. 135; 1987 a. 27; 1989 a. 279; 1993 a. 16, 112; 1995 a. 321; 2005 a. 441.



94.675 Pesticides; adulteration.

94.675  Pesticides; adulteration. A pesticide is adulterated:

94.675(1) (1) If its strength, quality, purity or effectiveness falls below the standards expressed on the label.

94.675(2) (2) If any substance has been substituted wholly or in part for the articles.

94.675(3) (3) If any valuable constituent of the article has been wholly or in part abstracted.

94.675(4) (4) If it does not bear an identifying label or it does not conform to the name or description of ingredients given on the label.

94.675 History History: 1999 a. 83.



94.676 Pesticides; misbranding.

94.676  Pesticides; misbranding. A pesticide is misbranded if:

94.676(1) (1) Its labeling bears any statement, design or graphic representation relative to the pesticide, or to its ingredients, which is false or misleading in any particular.

94.676(2) (2) It is an imitation of, or is offered for sale under, the name of another pesticide.

94.676(3) (3) It is contained in a package or other container or wrapping which does not conform to the standards established under the federal act or rules of the department.

94.676(4) (4) Its label does not bear the registration number assigned to each establishment in which it was produced as required under the federal act or rules of the department.

94.676(5) (5) Any word, statement or other information required under the authority of the federal act or ss. 94.67 to 94.71 to appear on the label or labeling is not prominently placed on the label or labeling with conspicuousness, compared with other words, statements, designs or graphic matter in the labeling, and in terms so as to render it likely to be read and understood by the ordinary person under customary conditions of purchase and use.

94.676(6) (6) The labeling does not contain directions or instructions for use which are necessary for effecting the purpose for which the product is intended and which, if complied with, are adequate to protect health and the environment.

94.676(7) (7) The label does not contain a warning or caution statement which may be necessary and which, if complied with, is adequate to protect health and the environment.

94.676(8) (8) The label does not bear an ingredient statement on that part of the immediate container which is presented or displayed under customary conditions of purchase and on the outside container or wrapper of the retail package, if there is one, through which the ingredient statement on the immediate container cannot be clearly read, except that a pesticide is not misbranded under this subsection if:

94.676(8)(a) (a) The size or form of the immediate container, or the outside container or wrapper of the retail package, makes it impracticable to place the ingredient statement on the part which is presented or displayed under customary conditions of purchase; and

94.676(8)(b) (b) The ingredient statement appears prominently on another part of the immediate container, or outside container or wrapper, when authorized under the federal act.

94.676(9) (9) The labeling does not contain a statement of the use classification under which the pesticide is registered under the federal act or rules of the department.

94.676(10) (10) There is not affixed to its container and to the outside container or wrapper of the retail package, if any, through which the required information on the container can be read clearly, a label bearing:

94.676(10)(a) (a) The name and address of the producer, registrant or person for whom produced;

94.676(10)(b) (b) The name, brand or trademark under which the pesticide is sold;

94.676(10)(c) (c) The net weight or measure of the contents subject to variations as authorized under state or federal law; and

94.676(10)(d) (d) The registration number and use classification assigned to the pesticide when required under the federal act.

94.676(11) (11) The pesticide contains any substance or substances in quantities highly toxic to persons, unless the label bears, in addition to other required labeling:

94.676(11)(a) (a) The sign of the "skull and crossbones";

94.676(11)(b) (b) The word "POISON" prominently in red on a background of distinctly contrasting color; and

94.676(11)(c) (c) An antidote statement of a practical treatment, first aid or otherwise, in case of pesticide poisoning.

94.676(12) (12) Its labeling contains statements, claims or directions for use which, if complied with, would violate any laws of this state or the federal act relating to the sale or use of pesticides.

94.676 History History: 1975 c. 94 s. 91 (10); 1977 c. 106.



94.68 Pesticides; licensing of manufacturers and labelers.

94.68  Pesticides; licensing of manufacturers and labelers.

94.68(1)(1) No person may manufacture, formulate, package, label or otherwise produce pesticides for sale or distribution in this state, or sell or offer to sell pesticides to purchasers in this state, whether or not the sales are made wholly or partially in this state or another state, without a license from the department. A license expires on December 31 annually and is not transferable. No license is required of persons engaged only in the following:

94.68(1)(a) (a) The sale or distribution of pesticides at wholesale or retail in the immediate, unbroken container of licensed manufacturers as manufactured, produced, packaged or labeled by them.

94.68(1)(b) (b) The sale of pesticides or active ingredients to licensed manufacturers for use as a basic ingredient in the manufacture or formulation of another pesticide or for further processing, packaging or labeling.

94.68(1)(c) (c) The blending of fertilizer-pesticide mixtures in accordance with the registered pesticide label at the customer's request for use on property owned, rented or controlled by the customer, or blending mixtures according to registered pesticide label uses for custom application by the blender. The mixtures may not be resold or redistributed.

94.68(1)(d) (d) The sale or application, as certified commercial applicators of pesticides or pesticide-fertilizer mixtures, mixed or blended by them for their own use in the commercial application of pesticides if the pesticides used for mixing and blending were obtained from a licensee under this section.

94.68(2) (2)

94.68(2)(a)(a) An application for a license under sub. (1) shall be made on a form prescribed by the department. An applicant shall submit all of the following with the application:

94.68(2)(a)1. 1. All fees and surcharges required under s. 94.681.

94.68(2)(a)2. 2. A report identifying each pesticide that the applicant sells or distributes for use in this state and the gross revenue that the applicant derived from the sale or distribution of each pesticide during the preceding year, as defined in s. 94.681 (1) (d).

94.68(2)(b) (b) The department may not disclose sales revenue information obtained under par. (a) 2.

94.68(3) (3) At least 15 days before a person holding a license under this section begins to sell or distribute for use in this state a pesticide product that was not identified in the person's most recent annual license application, the person shall file a supplementary report with the information required under sub. (2) (a) 2. and any fees and surcharges required under s. 94.681. The department may not disclose sales revenue information obtained under this subsection.

94.68(5) (5) Manufacturers or labelers of pesticides shall submit to the department on request, product samples, copies of labeling or any other data or information which the department requests concerning composition and claims and representations made for pesticides manufactured or labeled by them in this state.

94.68(6) (6) The department may require a person licensed under sub. (1) to submit to the department any information which is needed in the administration of ss. 94.67 to 94.71 or ch. 160. The licensee may designate any information submitted under this subsection as a trade secret as defined in s. 134.90 (1) (c). The department may require the licensee to substantiate that the information is in fact a trade secret. Any information which the department determines to be a trade secret shall be kept confidential by the department. The department may enter into agreements with any person to allow for the review of trade secret information if the department ensures that the trade secret information will be kept confidential. The department may require a licensee to submit a summary of trade secret information for the purpose of providing information to the public.

94.68(7) (7) A license under this section does not constitute a registration of individual pesticide products within the meaning of the federal act, nor does it authorize any pesticide sale or distribution otherwise prohibited by law.

94.68 History History: 1977 c. 106; 1983 a. 410; 1985 a. 236; 1987 a. 27; 1989 a. 31; 1991 a. 39, 112; 1993 a. 16; 1997 a. 27.



94.681 Pesticide manufacturers and labelers: fees and surcharges.

94.681  Pesticide manufacturers and labelers: fees and surcharges.

94.681(1)(1)  Definitions. In this section:

94.681(1)(a) (a) "Household pesticide" means a pesticide that is any of the following:

94.681(1)(a)1. 1. A sanitizer.

94.681(1)(a)2. 2. A disinfectant.

94.681(1)(a)3. 3. A germicide.

94.681(1)(a)4. 4. An insect repellant that is applied to the human body or to clothing.

94.681(1)(a)5. 5. A pesticide that is used exclusively for the treatment of household pets.

94.681(1)(a)6. 6. A pesticide product that is labeled exclusively for household, lawn or garden use if the product either is sold in ready-to-use form or is sold exclusively in container sizes of less than one gallon.

94.681(1)(a)7. 7. A solid or liquid pesticide product that is used exclusively for the treatment of swimming pools, spas or hot tubs.

94.681(1)(b) (b) "Industrial pesticide" means a pesticide that is not a household pesticide and that is one of the following:

94.681(1)(b)1. 1. Solely labeled for use on wood and contains pentachlorophenol, coal tar creosote or inorganic arsenical wood preservatives.

94.681(1)(b)2. 2. Labeled for use in controlling algae, fungi, bacteria, other microscopic organisms or mollusks in or on one or more of the following and for no other use except for a use described in par. (a) 6. or 7.:

94.681(1)(b)2.a. a. Textiles, paper, leather, plastic, vinyl or other synthetic materials, metal or rubber.

94.681(1)(b)2.b. b. Paints, varnishes, other coating products, lubricants or fuels.

94.681(1)(b)2.c. c. Commercial, construction, manufacturing or industrial fluids, including adhesives, additives and pigments.

94.681(1)(b)2.d. d. Commercial, construction, manufacturing or industrial processes, equipment, devices or containers, other than those used in the production or storage of human food or animal feed.

94.681(1)(b)2.e. e. Air washing, cooling or heat transfer systems.

94.681(1)(b)2.f. f. Medical equipment.

94.681(1)(b)2.g. g. Drinking water or wastewater systems.

94.681(1)(c) (c) "Nonhousehold pesticide" means a pesticide that is not a household pesticide or an industrial pesticide.

94.681(1)(cm) (cm) "Payment period" means the 12 months ending on September 30 of the calendar year for which a license is sought under s. 94.68.

94.681(1)(d) (d) "Preceding year" means the 12 months ending on September 30 of the year immediately preceding the year for which a license is sought under s. 94.68.

94.681(1)(e) (e) "Primary producer" means a person who manufactures an active ingredient that is used to manufacture or produce a pesticide.

94.681(2) (2) Annual license fee. An applicant for a license under s. 94.68 shall pay an annual license fee for each pesticide product that the applicant sells or distributes for use in this state. The amount of the fee is based on sales of pesticide products during the payment period. An applicant shall pay an estimated fee before the start of each license year as provided in sub. (3s) (a) and shall make a fee adjustment payment before the end of the license year if required under sub. (3s) (b). Except as provided in sub. (5) or (6), the fee for each pesticide product is as follows:

94.681(2)(a) (a) For each household pesticide product:

94.681(2)(a)1. 1. If the applicant sells less than $25,000 of the product during the payment period for use in this state, $265.

94.681(2)(a)2. 2. If the applicant sells at least $25,000 but less than $75,000 of the product during the payment period for use in this state, $750.

94.681(2)(a)3. 3. If the applicant sells at least $75,000 of the product during the payment period for use in this state, $1,500.

94.681(2)(b) (b) For each industrial pesticide product:

94.681(2)(b)1. 1. If the applicant sells less than $25,000 of the product during the payment period for use in this state, $315.

94.681(2)(b)2. 2. If the applicant sells at least $25,000 but less than $75,000 of the product during the payment period for use in this state, $860.

94.681(2)(b)3. 3. If the applicant sells at least $75,000 of that product during the payment period for use in this state, $3,060.

94.681(2)(c) (c) For each nonhousehold pesticide product:

94.681(2)(c)1. 1. If the applicant sells less than $25,000 of that product during the payment period for use in this state, $320.

94.681(2)(c)2. 2. If the applicant sells at least $25,000 but less than $75,000 of the product during the payment period for use in this state, $890.

94.681(2)(c)3. 3. If the applicant sells at least $75,000 of the product during the payment period for use in this state, $3,060 plus 0.2% of the gross revenues from sales of the product during the payment period for use in this state.

94.681(3) (3) Nonhousehold pesticides; cleanup surcharge. An applicant for a license under s. 94.68 shall pay an agricultural chemical cleanup surcharge for each nonhousehold pesticide product that the applicant sells or distributes for use in this state. The amount of the surcharge is based on sales of nonhousehold pesticide products during the payment period. An applicant shall pay an estimated surcharge before the start of each license year as provided in sub. (3s) (a) and shall make a surcharge adjustment payment before the end of the license year if required by sub. (3s) (b). Except as provided in sub. (6) or under s. 94.73 (15), the amount of the surcharge is as follows:

94.681(3)(a) (a) If the applicant sells less than $25,000 of the product during the payment period for use in this state, $2.80.

94.681(3)(b) (b) If the applicant sells at least $25,000 but less than $75,000 of that product during the payment period for use in this state, $96.

94.681(3)(c) (c) If the applicant sells at least $75,000 of that product during the payment period for use in this state, an amount equal to 0.60 percent of gross revenues from sales of the product during the payment period for use in this state.

94.681(3m) (3m) Wood preservatives; cleanup surcharge. An applicant for a license under s. 94.68 shall pay an environmental cleanup surcharge for each pesticide product that is not a household pesticide and is solely labeled for use on wood and contains pentachlorophenol or coal tar creosote that the applicant sells or distributes in this state. The amount of the surcharge is based on sales of pesticide products that are not household pesticides and are solely labeled for use on wood and contain pentachlorophenol or coal tar creosote during the payment period. An applicant shall pay an estimated surcharge before the start of each license year as provided in sub. (3s) (a) and shall make a surcharge adjustment payment before the end of the license year if required by sub. (3s) (b). Except as provided in sub. (6), the amount of the surcharge is as follows:

94.681(3m)(a) (a) If the applicant sells less than $25,000 of the product during the payment period for use in this state, $5.

94.681(3m)(b) (b) If the applicant sells at least $25,000 but less than $75,000 of that product during the payment period for use in this state, $170.

94.681(3m)(c) (c) If the applicant sells at least $75,000 of that product during the payment period for use in this state, an amount equal to 1.1% of gross revenues from sales of the product during the payment period for use in this state.

94.681(3s) (3s) Payment of fees and surcharges.

94.681(3s)(a)(a) Before the start of a license year, an applicant shall estimate the gross revenues that the applicant will receive from sales of each pesticide product during the payment period that ends during the year for which a license is sought under s. 94.68 and shall pay the amounts under subs. (2), (3), and (3m) based on that estimate. At least 15 days before beginning to sell a new pesticide product in this state, a licensee shall estimate the gross revenues that the applicant will receive from sales of that pesticide product during the payment period in which the licensee begins to sell the pesticide product and shall pay the amounts under subs. (2), (3), and (3m) based on that estimate.

94.681(3s)(b) (b) Before the end of a license year, a licensee shall report to the department the gross revenues that the licensee received from sales of each pesticide product during the payment period that ended during the license year, as required under s. 94.68 (2) (a) 2., and shall reconcile the estimated payment made under par. (a) with the amounts actually due under subs. (2), (3), and (3m) as follows:

94.681(3s)(b)1. 1. If the amount due based on actual sales is greater than the amount paid based on estimated sales, the licensee shall pay the additional amount due.

94.681(3s)(b)2. 2. If the amount due based on actual sales is less than the amount paid based on estimated sales, the licensee may request the department to reimburse the licensee for the amount of the overpayment.

94.681(3s)(b)3. 3. If the amount due based on actual sales equals the amount paid based on estimated sales, no action is required.

94.681(3s)(c) (c)

94.681(3s)(c)1.1. Except as provided in subd. 2., if a licensee's total payment due under par. (b) is more than 20% of the total amount paid under par. (a), the licensee shall pay a penalty equal to 20% of the total amount due under par. (b). The penalty under this subdivision is in addition to any late filing fee under s. 93.21 (5).

94.681(3s)(c)2. 2. Subdivision 1. does not apply to a licensee if the licensee's payments under par. (a) are based on estimates of gross revenues from sales for each pesticide product that equal at least 90% of the licensee's gross revenues from sales of the pesticide product during the preceding year.

94.681(4) (4) Primary producers; well compensation fee. A primary producer applying for a license under s. 94.68 shall pay a well compensation fee of $150.

94.681(5) (5) Unreported pesticide; increased license fee. If a person applying for or holding a license under s. 94.68 sells or distributes a pesticide product for use in this state without having filed a report for the product under s. 94.68 (2) (a) 2. or (3), the license fee for that product is twice the amount determined under sub. (2).

94.681(6) (6) Discontinued pesticide; final license fee and cleanup surcharge.

94.681(6)(a)(a) A person holding a license under s. 94.68 who stops selling or distributing a pesticide product for use in this state shall do all of the following:

94.681(6)(a)1. 1. Notify the department by December 31 of the year in which the person stops selling or distributing the pesticide product for use in this state.

94.681(6)(a)2. 2. By March 31 of the year following the year in which the person stopped selling or distributing the pesticide product for use in this state, file a report with the department showing the gross revenue that the person derived from the sale of the pesticide product for use in this state from October 1 of the year in which the person stopped selling or distributing the pesticide product to December 31 of the year in which the person stopped selling or distributing the pesticide product.

94.681(6)(a)3. 3. By March 31 of the year following the year in which the person stopped selling or distributing the pesticide product for use in this state, pay a final license fee for the pesticide product, calculated under sub. (2) based on the sales of the pesticide product during the period specified in subd. 2.

94.681(6)(a)4. 4. If the product is a nonhousehold pesticide, pay a final agricultural chemical cleanup surcharge calculated under sub. (3) based on sales of the product during the period specified in subd. 2.

94.681(6)(a)5. 5. If the product is a wood preservative to which sub. (3m) applies, pay a final environmental cleanup surcharge calculated under sub. (3m) based on sales of the product during the period specified in subd. 2.

94.681(6)(b) (b) The department may not disclose information obtained under par. (a) 2.

94.681(7) (7) Use of fees and surcharges.

94.681(7)(a)(a) License fees. The department shall deposit all license fees collected under subs. (2), (5) and (6) (a) 3. in the agrichemical management fund except as follows:

94.681(7)(a)1. 1. The department shall deposit an amount equal to $94 for each pesticide product for which an applicant pays a license fee in the environmental fund for environmental management.

94.681(7)(a)2. 2. The department shall deposit a hazardous household waste collection and disposal fee of $30 for each household pesticide product for which an applicant pays a license fee in the environmental fund for environmental management.

94.681(7)(b) (b) Nonhousehold pesticides; cleanup surcharge. The department shall deposit the surcharges collected under subs. (3) and (6) (a) 4. in the agricultural chemical cleanup fund.

94.681(7)(bm) (bm) Wood preservatives; cleanups surcharge. The department shall deposit the surcharges collected under subs. (3m) and (6) (a) 5. in the environmental fund for environmental management.

94.681(7)(c) (c) Well compensation fee. The department shall deposit the well compensation fees collected under sub. (4) in the environmental fund for environmental management.

94.681(8) (8) Fees and surcharges nonrefundable. The department may not refund a fee or surcharge under this section after the department issues a license under s. 94.68 to the person who paid the fee or surcharge, unless the fee or surcharge was not properly charged or collected.

94.681 History History: 1989 a. 31; 1997 a. 27; 1999 a. 9; 2003 a. 33; 2007 a. 20; 2011 a. 263; 2013 a. 20.



94.685 Pesticides; licensing of dealers and distributors of restricted-use pesticides.

94.685  Pesticides; licensing of dealers and distributors of restricted-use pesticides.

94.685(1) (1) No dealer or distributor may sell or offer to sell a restricted-use pesticide in this state, whether or not the sale is made wholly or partially in this state or another state, without a license issued by the department under this section. A license expires on December 31 annually and is not transferable.

94.685(2) (2)

94.685(2)(a)(a) A dealer or distributor applying for an annual license under sub. (1) shall apply on a form provided by the department. The application shall include the applicant's full name and the mailing address and street address of each business location from which the applicant sells, or intends to sell, restricted-use pesticides. The applicant shall submit the license fee and surcharge required under sub. (3) with the application.

94.685(2)(b) (b) No dealer or distributor may sell any restricted-use pesticide from a sales location opened during a license year until that dealer or distributor pays the license fee and surcharge required under sub. (3) for the new location.

94.685(3) (3)

94.685(3)(a)(a) A dealer or distributor shall pay the following annual license fee and surcharge for each location from which the dealer or distributor sells restricted-use pesticides:

94.685(3)(a)1. 1. A license fee of $60.

94.685(3)(a)2. 2. An agricultural chemical cleanup surcharge of $22.40, unless the department establishes a different surcharge under s. 94.73 (15).

94.685(3)(b) (b)

94.685(3)(b)1.1. The department shall deposit the fee under par. (a) 1. in the agrichemical management fund.

94.685(3)(b)2. 2. The department shall deposit the surcharge collected under par. (a) 2. in the agricultural chemical cleanup fund.

94.685 History History: 1987 a. 27; 1991 a. 269; 1993 a. 16, 490; 1997 a. 27; 2007 a. 20; 2013 a. 20.



94.69 Pesticides; rules.

94.69  Pesticides; rules.

94.69(1)(1) The department may promulgate rules:

94.69(1)(a) (a) To declare as a pest any form of plant or animal life or virus which is injurious to plants, persons, animals or substances.

94.69(1)(b) (b) To determine which pesticides and substances contained therein are highly toxic to persons.

94.69(1)(c) (c) To determine standards of coloring or discoloring for pesticides.

94.69(1)(d) (d) To carry out the provisions of ss. 94.67 to 94.71, including the sale, distribution or storage of pesticides, the collection and examination of pesticide samples, and the removal of pesticides from sale after registration has been canceled or if otherwise being sold, offered or exposed for sale in violation of the law or rules of the department.

94.69(1)(e) (e) To govern the labeling of pesticides, including the use of precautionary or warning statements, the declaration of ingredients, and the giving of adequate instructions or directions for use.

94.69(1)(f) (f) To establish reasonable standards for the packaging of those pesticides which the department finds require special care in packaging and to the extent found necessary to prevent injury to the public.

94.69(1)(g) (g) To require permits or notice to the department prior to the shipment or use of pesticides for experimental or research purposes, including conditions under which such permits may be granted or notice required.

94.69(1)(h) (h) To govern the conditions under which containers of pesticides may be transported, stored or disposed of.

94.69(1)(i) (i) To govern the use of pesticides, including their formulations, and to determine the times and methods of application and other conditions of use.

94.69(1)(j) (j) The department shall promulgate rules when it determines that it is necessary for the protection of persons or property from serious pesticide hazards and that its enforcement is feasible and will substantially eliminate or reduce such hazards. In making this determination the department shall consider the toxicity, hazard, effectiveness and public need for the pesticides, and the availability of less toxic or less hazardous pesticides or other means of pest control. These rules do not affect the application of any other statutes or rules promulgated under those statutes.

94.69(1)(k) (k) To register pesticides formulated for distribution and use within this state to meet special local needs as authorized under the federal act and impose fees reasonably calculated to cover the cost of registration.

94.69(1)(L) (L) To exempt any pesticides from the application of ss. 94.67 to 94.71 which are adequately regulated under other state or federal laws or which are of such a character that the regulation of their use is unnecessary for the protection of health and the environment.

94.69(2) (2)

94.69(2)(a)(a) Notwithstanding sub. (1) (i) and ss. 160.19 and 160.21, the department may not promulgate a rule prohibiting the use of atrazine in part or all of the area described in par. (b), based on a sample of groundwater taken before June 17, 1998, with a concentration of total chlorinated atrazine residue that attains or exceeds the enforcement standard if the concentration of total chlorinated atrazine residue in a subsequent sample of groundwater from the same sampling point is less than the enforcement standard, except that the department may promulgate a rule prohibiting the use of atrazine in part or all of the area described in par. (b) based on a sample of groundwater taken after June 17, 1998, in which the concentration of total chlorinated atrazine residue attains or exceeds the enforcement standard.

94.69(2)(b) (b) Paragraph (a) applies to an area in the town of North Lancaster, Grant County, described as follows: SE-1/4 of Sec. 7, S-1/2 of Sec. 8, SW-1/4 of Sec. 9, W-1/2 of Sec. 16, Sec. 17, E-1/2 of Sec. 18, NE-1/4 of Sec. 19, N-1/2 of Sec. 20 and NW-1/4 of Sec. 21, T. 5 N., R. 3 W.

94.69 History History: 1975 c. 94 s. 91 (10); 1977 c. 106; 1983 a. 410; 1997 a. 27, 237.

94.69 Cross-reference Cross-reference: See s. 94.709 for prohibition of use of DDT and exceptions to the prohibition.

94.69 Annotation When a criminal action is brought for a violation of the ch. 94 prohibition of the deposit of pesticides in public waters of the state, the proceeding is not barred by a civil action to recover the statutory value of the fish killed by the pesticides. 62 Atty. Gen. 130 (1974).



94.697 Railroad pesticide use.

94.697  Railroad pesticide use.

94.697(1) (1)  Definition. In this section "railroad" means a person that owns or operates any railroad or part of a railroad as a common carrier in this state.

94.697(2) (2) Information required.

94.697(2)(a)(a) No later than 48 hours before applying a pesticide to a right-of-way that a railroad owns or maintains, the railroad shall provide pesticide safety information at a central location accessible to employees of the railroad. A railroad shall include all of the following in the safety information provided under this paragraph:

94.697(2)(a)2. 2. The location and description of the area to be treated.

94.697(2)(a)3. 3. The name of the pesticide, its active ingredients, and its registration number under the federal act.

94.697(2)(a)4. 4. The approximate time and date that the pesticide is to be applied.

94.697(2)(a)5. 5. Any restricted entry interval specified on the pesticide labeling.

94.697(2)(a)6. 6. A description of where the information required to be on the pesticide label under the federal act or under ss. 94.67 to 94.71 is available for review.

94.697(2)(a)7. 7. Emergency medical contact information.

94.697(2)(b) (b) A railroad shall keep the information under par. (a) posted at the location accessible to employees of the railroad for at least 30 days after the day of application.

94.697(2)(c) (c) No later than 48 hours before applying a pesticide to a right-of-way that a railroad owns or maintains, the railroad shall provide all of the following to each individual who directly supervises employees who work in the area to be treated:

94.697(2)(c)1. 1. The information described in par. (a) 2. to 6.

94.697(2)(c)2. 2. A description of the central location where the railroad provides the pesticide safety information to employees under par. (a).

94.697(2)(e) (e) A railroad shall make available to the public on its Internet site a description of how to obtain answers to questions about pesticide use by the railroad, including a telephone number for the railroad and any toll-free number maintained by the department to provide information about pesticide use.

94.697(3) (3) Worker protection. A railroad shall provide pesticide safety training annually to its employees who work along railroad rights-of-way and in rail yards and to other employees who, due to the nature of their employment, work in areas to which pesticides have been applied and shall keep records, for each training session, of the date, the employees attending, and the name of the trainer and the trainer's employer. In the training under this subsection, a railroad shall include information about restricted entry intervals, requirements for personal protective equipment, how to read pesticide labels, and incident and complaint reporting.

94.697 History History: 2009 a. 286.



94.70 Pesticides; prohibited acts.

94.70  Pesticides; prohibited acts.

94.70(1) (1) No person may distribute, sell, offer for sale, hold for sale, ship, deliver for shipment or receive for distribution, delivery or sale to any person in this state whether or not the acts or transactions take place in intrastate commerce or between points within this state through any point outside this state, any pesticide:

94.70(1)(a) (a) Which has not been registered as required under the federal act or rules of the department.

94.70(1)(b) (b) About which claims are made, or directions for use are given, which differ in substance from representations made in connection with its registration under the federal act or rules of the department.

94.70(1)(c) (c) Which differs in composition from the composition represented in connection with its registration under the federal act or rules of the department.

94.70(1)(d) (d) Unless it is in the registrant's, manufacturer's or packer's unbroken immediate container and labeled as required under the federal act or rules of the department.

94.70(1)(e) (e) Which has not been colored or discolored as required under the federal act or rules of the department.

94.70(1)(f) (f) Which is adulterated or misbranded, or violates any other provision of the federal act or ss. 94.67 to 94.71 or rules of the department.

94.70(2) (2) The prohibitions of sub. (1) shall not apply to:

94.70(2)(a) (a) Any carrier while engaged in transporting a pesticide within this state, if such carrier permits the department on request to copy all records showing the transactions in and movement of the products.

94.70(2)(b) (b) Public officials of this state and the federal government engaged in the performance of their official duties.

94.70(2)(c) (c) Persons using or possessing a pesticide in accordance with the terms and conditions of an experimental use permit issued under the federal act or rules of the department.

94.70(2)(d) (d) Articles consigned for shipment to another state or for export to a foreign country, if prepared or packed according to the specifications or directions of the purchaser.

94.70(2)(e) (e) Any person shipping a substance or mixture of substances only in the conduct of screening tests to determine its usefulness or value as a pesticide or its toxicity or other properties and from which the person does not expect to receive any pest control benefit from its use.

94.70(3) (3) No person may:

94.70(3)(a) (a) Detach, alter, deface or destroy, in whole or in part, any label or labeling required under the federal act or under ss. 94.67 to 94.71 or rules under ss. 94.67 to 94.71, or add any substance to or take any substance from any pesticide in a manner that may defeat the purposes of the laws.

94.70(3)(b) (b) Use for personal advantage or reveal, other than to federal or state agencies, the courts, physicians, pharmacists or other persons requiring the information for the performance of their duties, any information relative to formulas acquired in the administration of ss. 94.67 to 94.71 which may be confidential under the federal act or otherwise constitute a trade secret as defined in s. 134.90 (1) (c).

94.70(3)(c) (c) Advertise pesticides registered for restricted-use as a registrant, manufacturer, wholesaler, dealer, retailer or other distributor without disclosing that the pesticides are classified as restricted-use pesticides.

94.70(3)(d) (d) Use or make available for use any restricted-use pesticide contrary to its labeling or other restrictions or exemptions imposed on its use under the federal act or the laws of this state.

94.70(3)(e) (e) Claim falsely to be a certified applicator in one or more uses of any pesticide.

94.70(3)(f) (f) Use or direct the use of pesticides as a certified applicator in categories of pesticide use and application for which no certification has been obtained.

94.70(3)(g) (g) Use any pesticide in a manner inconsistent with its labeling except as authorized by the department.

94.70(3)(h) (h) Use any pesticide under an experimental use permit contrary to the provisions of the permit.

94.70(3)(i) (i) Fail to maintain records or file reports as required under ss. 94.67 to 94.71 or rules under ss. 94.67 to 94.71 or falsify records or reports or any application filed with the department.

94.70(3)(j) (j) Violate any other provisions of ss. 94.67 to 94.71 or orders or rules issued under ss. 94.67 to 94.71.

94.70 History History: 1975 c. 94 s. 91 (10); 1977 c. 106; 1985 a. 236; 1987 a. 27.

94.70 Annotation A "negligence per se" instruction was appropriate when a violation of sub. (3) (g) damaged a beekeeper's hives. Bennett v. Larsen Co. 118 Wis. 2d 681, 348 N.W.2d 540 (1984).

94.70 Annotation Sub. (1) (b) was, as a matter of law, violated by the defendant when the federal label, which represented the minimum information that could have been submitted to the department, provided that application of the herbicide after 50% emergence might reduce yields, when a representative of the defendant told the plaintiff that the plaintiff's potatoes would only be singed a little by applying the herbicide after 50% emergence. Perzinski v. Chevron Chemical Co. 503 F.2d 654.



94.701 Pesticides; local regulation.

94.701  Pesticides; local regulation.

94.701(1) (1) This section is an enactment of statewide concern for the purpose of providing uniform regulation of pesticides.

94.701(2) (2) In this section, "political subdivision" means a city, village, town or county.

94.701(3) (3)

94.701(3)(a)(a) Except as provided in par. (b) or (c), a political subdivision may not prohibit the use of or otherwise regulate pesticides.

94.701(3)(b) (b) A political subdivision may enact an ordinance that does any of the following:

94.701(3)(b)1. 1. Regulates pesticide use on property in which the political subdivision has a fee simple ownership interest.

94.701(3)(b)2. 2. Zones areas with respect to pesticide manufacturing, distribution and disposal.

94.701(3)(b)3. 3. Implements any regulation of pesticides that the political subdivision is required by federal law or other state laws to implement.

94.701(3)(b)4. 4. Implements a cooperative agreement with the federal environmental protection agency under 7 USC 136u (a).

94.701(3)(b)5. 5. Prohibits conduct that is the same as conduct prohibited under ss. 94.69 to 94.71 or 7 USC 136 to 136y.

94.701(3)(b)6. 6. Requires that, when notification of pesticide use is required by state or federal law, notification of that use be given to the political subdivision.

94.701(3)(b)7. 7. Sets standards for fire prevention in the storage of a pesticide that poses a fire hazard.

94.701(3)(b)8. 8. Regulates pesticides pursuant to a storm water management program that is consistent with 40 CFR 122.26.

94.701(3)(c) (c) A political subdivision may enact an ordinance or enter into an agreement under s. 289.33 (9) relating to the storage, treatment or disposal of solid waste containing pesticides, pesticide containers or pesticide residues.

94.701(4) (4)

94.701(4)(a)(a)

94.701(4)(a)1.1. No later than March 1, 1994, a political subdivision shall provide the department with a copy of any ordinance that is authorized under sub. (3) and that is enacted before December 29, 1993.

94.701(4)(a)2. 2. A political subdivision may not enact an ordinance that is authorized under sub. (3) until it consults with the department. If a political subdivision enacts an ordinance that is authorized under sub. (3), it shall provide the department with a copy of the ordinance no later than 60 days after enactment.

94.701(4)(b) (b) Before March 1 of each year, a political subdivision with an ordinance that is authorized under sub. (3) (b) 5. shall notify the department of all enforcement actions taken under that ordinance during the preceding year.

94.701 History History: 1993 a. 116; 1995 a. 227.

94.701 Annotation A local government is not preempted by sub. (3) (a) from regulating the phosphorous content in weed and feed products. A weed and feed product is both a pesticide, which under sub. (3) (a), only the state can regulate, and a fertilizer, which local government can regulate. The definition of both "pesticide" and "fertilizer" as including a mixture of the two preserves both state regulation of pesticides and local regulation of fertilizers. The state regulates the pesticide components of the mixed products, local government the fertilizer components. Croplife America. Inc. v. City of Madison, 432 F.3d 732 (2005).



94.703 Pesticides; licensing of commercial application businesses.

94.703  Pesticides; licensing of commercial application businesses.

94.703(1)(1) No commercial application business may operate in this state without a license issued by the department under this section. A natural person who operates a commercial application business as sole proprietor, and who is also an individual commercial applicator, shall be licensed under this section and s. 94.704. A license issued under this section expires on December 31 annually and is not transferable.

94.703(2) (2) An application for a license under this section shall be submitted on a form provided by the department and shall be accompanied by the license fee required under sub. (3). The license application shall include all of the following information, which shall be promptly updated by the licensee in the event of any change during the license period:

94.703(2)(a) (a) The complete name, mailing address and street address of the licensee, and the business name, if any, under which the licensee operates as a commercial application business. The application shall specify whether the applicant is a natural person, corporation or other legal entity.

94.703(2)(b) (b) The street address of every business location from which the licensee operates as a commercial applicator for hire in this state or, if the business location has no street address, its legal description.

94.703(2)(c) (c) If the licensee employs any person to use pesticides, or to direct the use of restricted-use pesticides, the complete name and license number under s. 94.704 of each person so employed.

94.703(2)(d) (d) Any other information reasonably required by the department for the administration of this section.

94.703(3) (3)

94.703(3)(a)(a) A person applying for an annual license under this section shall pay the following annual license fee and surcharge for each business location that the person operates in this state, including each business location added during the license year:

94.703(3)(a)1. 1. A license fee of $70.

94.703(3)(a)2. 2. An agricultural chemical cleanup surcharge of $30.40, unless the department establishes a different surcharge under s. 94.73 (15).

94.703(3)(b) (b) For purposes of this subsection, a business location includes a site at which a licensee mixes or loads at least 1,500 pounds of active ingredient during a license year, excluding active ingredient that is applied at or immediately adjacent to the mixing or loading site. If a licensee mixes or loads a total of at least 1,500 pounds of active ingredient at 2 or more sites that are within 0.5 mile of each other, those sites shall be considered a single business location.

94.703(3)(c) (c)

94.703(3)(c)1.1. The department shall deposit the fees collected under par. (a) 1. in the agrichemical management fund.

94.703(3)(c)2. 2. The department shall deposit surcharges collected under par. (a) 2. in the agricultural chemical cleanup fund.

94.703(4) (4) No commercial application business may apply any pesticide, or direct the application of any pesticide by its employee, unless the pesticide application is made by an individual commercial applicator licensed under s. 94.704 and certified under s. 94.705 in the applicable pesticide use category.

94.703(5) (5) No licensee under this section may employ any natural person as an individual commercial applicator unless the employee is licensed under s. 94.704.

94.703 History History: 1987 a. 27; 1993 a. 16; 1997 a. 27; 2007 a. 20; 2013 a. 20.



94.704 Pesticides; licensing of individual commercial applicators.

94.704  Pesticides; licensing of individual commercial applicators.

94.704(1)(1) No person may act as an individual commercial applicator without a license issued by the department under this section. A license expires on December 31 annually and is not transferable. A licensee shall carry the license on his or her person at all times when acting as an individual commercial applicator. No license is required of a private applicator who applies pesticides solely as a private applicator or only on an occasional or incidental basis as a commercial applicator.

94.704(2) (2) An application for a license under this section shall be submitted on a form provided by the department and shall be accompanied by the license fee and surcharge required under sub. (3). A license application shall include all of the following information, which shall be promptly updated by the licensee in the event of any change during the license period:

94.704(2)(a) (a) The complete name, mailing address and street address of the licensee.

94.704(2)(b) (b) If the licensee is engaged in business as a sole proprietor, the licensee's business name and address if different than the licensee's personal name and address.

94.704(2)(c) (c) If the licensee is employed by a commercial application business, the name and address of the employing commercial application business.

94.704(2)(d) (d) Any other information reasonably required by the department for the administration of this section.

94.704(3) (3)

94.704(3)(a)(a) Except as provided in par. (b) or (bm), a person applying for an annual license under this section shall pay the following license fee and surcharge:

94.704(3)(a)1. 1. A license fee of $40, except that the license fee is $30 for the license years that begin on January 1, 1999, January 1, 2000, January 1, 2001, and January 1, 2002.

94.704(3)(a)2. 2. An agricultural chemical cleanup surcharge of $11.20, unless the department establishes a different surcharge under s. 94.73 (15).

94.704(3)(b) (b) No license fee is required under par. (a) for a government employee or an employee of a public or private educational institution if the employee's activities as an individual commercial applicator fall within the scope of his or her employment by the governmental unit or educational institution.

94.704(3)(bm) (bm) No license fee is required under par. (a) for an individual who is eligible for the veterans fee waiver program under s. 45.44.

94.704(3)(c) (c)

94.704(3)(c)1.1. The department shall deposit license fees collected under par. (a) 1. in the agrichemical management fund.

94.704(3)(c)2. 2. The department shall deposit the surcharges collected under par. (a) 2. in the agricultural chemical cleanup fund.

94.704(4) (4) No licensee under this section may use or direct the use of any pesticide unless the licensee is certified under s. 94.705 in the applicable use category.

94.704 History History: 1987 a. 27; 1993 a. 16; 1995 a. 27; 1997 a. 27; 1999 a. 9; 2007 a. 20; 2011 a. 209; 2013 a. 20.



94.705 Pesticides; certification requirements and standards.

94.705  Pesticides; certification requirements and standards.

94.705(1)(1)  Certification requirements.

94.705(1)(a)(a)

94.705(1)(a)1.1. No person may use or direct the use of a restricted-use pesticide as a private applicator unless the person is certified as a private applicator in the applicable pesticide use category under this section.

94.705(1)(a)2. 2. No person may use or direct the use of any pesticide as a commercial applicator unless the person is all of the following:

94.705(1)(a)2.a. a. Certified as a commercial applicator in the applicable pesticide use category under this section.

94.705(1)(a)2.b. b. Licensed as an individual commercial applicator under s. 94.704. This subd. 2. b. does not apply to a private applicator who uses or directs the use of a pesticide as a commercial applicator on an occasional or incidental basis only.

94.705(1)(b) (b) Applications for certification shall be submitted on forms prescribed by the department and shall specify the category of pesticide use and application for which application for certification is made. Certifications shall be valid for a period of 5 years from date of issuance or renewal, unless terminated or suspended by the department for failure to comply with the terms and conditions of its issuance or for violation of ss. 94.67 to 94.71 or rules or orders issued under ss. 94.67 to 94.71. Certifications may be changed or amended during the 5-year period for which issued by the addition of other categories of pesticide use and application for which the applicator was not certified at the beginning of the certification period, but all the changes or amendments shall expire concurrently with the end of the 5-year certification period.

94.705(1)(c) (c) A certified private applicator may be granted an additional 5 years of certification upon the expiration of his or her certification, under one of the certification options under sub. (5). A certified commercial applicator may be granted an additional 5 years of certification upon the expiration of his or her certification, subject to a written examination approved by the department.

94.705(1)(d) (d) Except as provided under sub. (4), no commercial applicator may be certified except upon satisfactory completion of a written examination. The examination shall be designed to test the applicant's competency in each category of pesticide use for which the applicant seeks certification.

94.705(2) (2) Certification standards. The department shall, by rule, adopt standards for the training and certification of private and commercial applicators, at least equal to but not to exceed federal standards adopted under the federal act. In the adoption of the standards, separate categories of pesticide use and application may be established for certification purposes depending on the specific types of pesticides used, the purposes for which they are used, types of equipment required in their application, the degree of knowledge and skill required and other factors which may warrant the creation of different categories. The standards shall provide that individuals to be certified must be competent with respect to the use and application of pesticides in the various categories of pesticide use and application for which certification is desired. For commercial applicators, competence in the use and handling of pesticides shall be determined on the basis of written examinations.

94.705(2m) (2m) Military instruction. Any relevant training that an applicant for certification under this section has obtained in connection with any military service, as defined in s. 111.32 (12g), counts toward satisfying the requirements for training for certification under this section if the applicant demonstrates to the satisfaction of the department that the training obtained by the applicant is substantially equivalent to the training required for certification.

94.705(3) (3) Records; reports. Certified commercial applicators, including nonresident commercial applicators, shall maintain records of amounts, dates, types, places and uses of all pesticides as prescribed by the department. Records shall be kept for 2 years and shall be open to and available for inspection at all reasonable times by the department or cooperating governmental enforcement agencies.

94.705(4) (4) Certification of nonresidents.

94.705(4)(a)(a) The department may, without examination or training in this state, certify a nonresident to use or direct the use of pesticides in a specific pesticide use category if the nonresident meets all of the following requirements:

94.705(4)(a)1. 1. The person is certified to use pesticides, in the same or similar pesticide use category, under laws or programs in the person's state of residence which have requirements for certification equivalent to this section and ss. 94.703 and 94.704 and the rules under this section and ss. 94.703 and 94.704. In order to be certified without examination as a commercial applicator in this state, the person must be certified as a commercial applicator in the person's state of residence.

94.705(4)(a)2. 2. The person's license or certification in the state of residence has not been denied, suspended or revoked under the federal act or by the state of residence.

94.705(4)(b) (b) An application for nonresident certification under par. (a) shall be made on a form provided by the department. The department may require an applicant to submit any information that is reasonably necessary for the administration of this subsection. An application under this subsection shall be accompanied by a nonrefundable fee of $75, except that no fee is required for the certification of a nonresident as a private applicator. The department shall deposit the fees collected under this paragraph in the agrichemical management fund.

94.705(4)(c) (c) A certification issued under this subsection expires on December 31 of the year of issuance and is not transferable. If the holder of a nonresident certification becomes a resident of this state, the nonresident certification may not be renewed after its expiration date.

94.705(5) (5) Private applicators. The department shall certify resident private applicators to use restricted-use pesticides in any of the following ways, as it deems appropriate:

94.705(5)(a) (a) Certification by training session. A private applicator may attend a pesticide applicator training session approved by the department. The training shall cover all areas of competency necessary to comply with standards under the federal act. No person seeking certification under this paragraph may be required to take a written examination in order to obtain certification. Upon successful completion of the training session the applicator shall be granted certification for 5 years.

94.705(5)(b) (b) Certification by examination. A private applicator may take a written examination approved by the department including all areas of competency necessary to comply with the federal act. Certification for 5 years shall be granted to the applicator upon successful completion of the examination. A private applicator may engage in a self-study program using training materials available in training sessions under par. (a). Written examinations shall be given at a designated department office, county extension office or at a site approved by the department.

94.705(5)(c) (c) Certification for emergency use. A person may apply for an emergency use certification. Only one emergency use certification shall be granted to a person. Thereafter, certification under par. (a) or (b) is necessary. The department shall conduct a specific evaluation of the applicant's ability to use and apply the pesticide safely and correctly and make any other evaluations deemed necessary by the department. The department shall notify the dealer by telephone that the applicant has been granted an emergency use certification. Written notice of the applicant's responsibility and liability shall be sent by the department to the dealer and the applicant. This certification shall be valid for a onetime specific use only. The department's evaluation shall be conducted at a designated department office, any University of Wisconsin-Extension office, or any other site approved by the department.

94.705(5)(d) (d) Certification for persons of limited English language ability. Persons of limited English language ability shall receive the training necessary to permit them to use and apply restricted-use pesticides. The department shall conduct an oral evaluation of each person to determine competency. Certification under this paragraph shall be required for use of each restricted-use pesticide. Each certificate shall state the specific restricted-use pesticide the person is certified to use or apply.

94.705 History History: 1977 c. 106; 1987 a. 27 ss. 1693cz to 1693ds, 1693dz; 1993 a. 16, 27; 1995 a. 27; 1997 a. 27; 2001 a. 103; 2011 a. 120.



94.707 Distribution and sale of certain pesticides.

94.707  Distribution and sale of certain pesticides.

94.707(1)(1)  Prohibition. No person may distribute, sell, offer for sale or use any pesticide product containing any of the following active ingredients:

94.707(1)(a) (a) 2,4,5-trichlorophenoxyacetic acid (2,4,5-T).

94.707(1)(b) (b) 2-(2,4,5-trichlorophenoxy) propionic acid (silvex).

94.707(1)(c) (c) Aldrin.

94.707(1)(d) (d) Chlordane.

94.707(1)(e) (e) Dieldrin.

94.707(1)(f) (f) Heptachlor.

94.707(1m) (1m) Use of daminozide on food-producing plants prohibited. No person may distribute, sell, offer for sale or use any pesticide product containing daminozide as an active ingredient and intended for use on a food-producing plant.

94.707(2) (2) Exemption. The prohibition under sub. (1) does not apply to a person using or possessing a pesticide product containing any active ingredient under sub. (1) (a) to (f) according to the terms and conditions of an experimental use permit issued under the federal act or rules of the department.

94.707(3) (3) Existing stocks.

94.707(3)(a)(a) No later than 6 months after the applicable date under par. (d), any person, except a dealer or distributor, who owned any quantity of a pesticide listed in sub. (1m) or containing an active ingredient listed in sub. (1) (c) to (f) on the applicable date under par. (d) shall return or deliver all of that pesticide to the manufacturer or to the dealer or distributor from whom he or she purchased the pesticide.

94.707(3)(b) (b) No later than one year after the applicable date under par. (d), any dealer or distributor who owned any amount of a pesticide listed in sub. (1m) or containing an active ingredient listed in sub. (1) (c) to (f) on the applicable date under par. (d) or who received any such pesticide under par. (a) shall return or deliver all of that pesticide to the manufacturer.

94.707(3)(c) (c) Within 30 days after receiving any pesticide under par. (a) or (b), a dealer, distributor or manufacturer shall pay the person from whom the pesticide was received the amount of money which that dealer, distributor or manufacturer charged that person for the quantity of pesticide received. No payment under this paragraph may exceed the fair market value of the pesticide immediately before the applicable date under par. (d).

94.707(3)(d) (d) The applicable dates for sub. (3) are the following:

94.707(3)(d)1. 1. For pesticide products containing the ingredients under sub. (1) (c) to (f), May 3, 1988.

94.707(3)(d)2. 2. For pesticide products containing the ingredient under sub. (1m), February 15, 1990.

94.707 History History: 1983 a. 397; 1987 a. 357; 1989 a. 52.



94.708 Pesticides; sale and use to control bats.

94.708  Pesticides; sale and use to control bats.

94.708(1)(1)  Definition. As used in this section, "bat control purposes" means for the purpose of killing, injuring, repelling or otherwise affecting the behavior of bats.

94.708(2) (2) Sale prohibited. Except as provided under sub. (4), no person may sell, hold for sale or distribute any pesticide except naphthalene for bat control purposes to a person in this state. No dealer may advertise in this state or recommend any pesticide for bat control purposes to a person in this state.

94.708(3) (3) Use prohibited. Except as provided under sub. (4), no person may use any pesticide except naphthalene for bat control purposes.

94.708(4) (4) Exception. The department shall promulgate rules establishing standards for the sale, advertisement and use of pesticides for emergency bat control. The department may issue a permit authorizing the use of a pesticide in accordance with the rules that it promulgates only in the case of an individual bat colony after a determination that there exists an outbreak of rabies that threatens public health or another situation where the existence of a colony of bats threatens the health or welfare of any person. The department may not base its determination on an isolated individual instance of a rabid bat.

94.708 History History: 1983 a. 353; 1997 a. 27.



94.709 Distribution and sale of DDT prohibited.

94.709  Distribution and sale of DDT prohibited.

94.709(1) (1) No person shall distribute, sell, offer for sale or use the chemical compound DDT (dichlorodiphenyltrichloroethane) or any of its isomers except as provided in this section. In sub. (2) "DDT" includes compounds isomeric with DDT.

94.709(2) (2)

94.709(2)(a)(a) In the event of the outbreak of an epidemic disease of humans or animals spread by insects which it is known can be controlled by DDT but cannot be adequately controlled by any other known pesticide, the department may authorize the use of DDT in controlling the epidemic upon a finding that:

94.709(2)(a)1. 1. A serious epidemic disease of humans or animals exists;

94.709(2)(a)2. 2. The disease is likely to spread rapidly unless insects which spread the disease are controlled; and

94.709(2)(a)3. 3. The only effective means of control is DDT.

94.709(2)(b) (b) In the event of the outbreak of a plant disease of epidemic proportions which threatens a significant portion of the affected crop and which is caused or spread by an insect which it is known can be controlled by DDT but cannot be adequately controlled by any other known pesticide, the department may authorize the use of DDT in controlling the epidemic upon a finding that:

94.709(2)(b)1. 1. An epidemic plant disease exists;

94.709(2)(b)2. 2. The disease threatens a significant portion of the affected crop; and

94.709(2)(b)3. 3. The only effective means of control is DDT.

94.709(2)(c) (c) The department also may authorize the use of DDT or its isomers or metabolites for specified research by educational institutions if it finds that no ecologically significant residues of DDT or its isomers or metabolites will be allowed to escape into the environment.

94.709 History History: 1971 c. 40 s. 93; 1977 c. 203; 1997 a. 27; 1997 a. 111 ss. 18 to 24; Stats. 1997 s. 94.709.



94.71 Pesticides; penalties; enforcement.

94.71  Pesticides; penalties; enforcement.

94.71(1) (1)  Penalties.

94.71(1)(a)(a)

94.71(1)(a)1.1. Any person who violates ss. 94.67 to 94.71 or any rules or orders issued under ss. 94.67 to 94.71 shall forfeit not less than $100 nor more than $500 for the first violation and not less than $200 nor more than $1,000 for any subsequent violation within 5 years.

94.71(1)(a)2. 2. Any commercial applicator, dealer or distributor who knowingly violates any provision of ss. 94.67 to 94.71 or any rules or orders issued under ss. 94.67 to 94.71 may be fined not more than $5,000 or imprisoned not more than one year in the county jail or both. Other persons, including private applicators who knowingly violate ss. 94.67 to 94.71 or any rules or orders issued under ss. 94.67 to 94.71 may be fined not more than $1,000 or imprisoned not more than 30 days or both.

94.71(1)(b) (b) Certified applicators shall be responsible for the acts of persons who are their employees or acting under their supervision and engaged in the use or application of pesticides.

94.71(2) (2) Seizures. If the department has reasonable cause to believe that any pesticide is in violation of ss. 94.67 to 94.71, it may deliver to the owner or custodian of the pesticide an order prohibiting the sale or movement of the pesticide until an analysis or examination has been completed. Such holding order shall not be effective for more than 60 days from the time of delivery thereof. The pesticide described in any holding order shall not be sold or moved for any purpose without the approval of the department. If the department, after analysis or examination, determines that the pesticide described in the order is not in violation of ss. 94.67 to 94.71, it shall promptly notify the owner or custodian of the pesticide and the notice shall terminate the holding order. If the analysis or examination shows that the pesticide is in violation of ss. 94.67 to 94.71, the owner or custodian of the pesticide shall be so notified. Upon receipt of notice the owner or custodian shall dispose of the pesticide only in a manner authorized by the department. The owner or custodian may within 10 days of receipt of notice petition for a hearing as provided in s. 93.18.

94.71(3) (3) Enforcement.

94.71(3)(a)(a) Examination of pesticides shall be made under the direction of the department for the purpose of determining whether they comply with the requirements of ss. 94.67 to 94.71. The department or any person may refer the facts to the district attorney for the county in which the violation occurred. In addition to or in lieu of any other remedies provided herein, the department may apply to a circuit court for a temporary or permanent injunction to prevent, restrain or enjoin violations of ss. 94.67 to 94.71 and any rules or special or summary orders issued thereunder.

94.71(3)(b) (b) Every registrant or other person whose name and address appears on the label of any pesticide as the manufacturer, packer, distributor or dealer, shall, to the extent that the registrant or other person is able to furnish to the department, on request, when found by the department to be necessary to prevent or control an imminent hazard to the public, a listing of all sales locations or warehouse locations maintained by the registrant or other person in this state for the sale or distribution of products registered by the registrant or other person or bearing the registrant's or other person's name and address as such manufacturer, packer, distributor or dealer; the name and address of all distributors or dealers selling or distributing such products in this state; and the name and address of all outside sales representatives employed by the registrant or other person in this state for the sale or distribution of such products.

94.71(3)(c) (c) In addition to other enforcement procedures, the department may issue a special order under s. 93.18 prohibiting the use, application, storage, distribution or sale of pesticides in violation of ss. 94.67 to 94.71 or rules issued under ss. 94.67 to 94.71. A special order may be issued under this paragraph to prevent or control pesticide contamination of groundwater under ss. 160.23 and 160.25. Special orders may be issued on a summary basis, without prior complaint, notice or hearing, where necessary to protect public health or the environment. A summary special order is subject to a subsequent right of hearing before the department, if requested within 10 days after the date on which the order is served. Any party affected by the order may request a preliminary or informal hearing pending the scheduling and conduct of a full hearing. Hearings, if requested, shall be conducted as expeditiously as possible after receipt of a request for a hearing. Enforcement of the order shall not be stayed pending action on the hearing.

94.71 History History: 1977 c. 106; 1983 a. 410; 1993 a. 492.

94.71 Annotation The legislature may constitutionally prescribe a criminal penalty for the violation of an administrative rule. State v. Courtney, 74 Wis. 2d 705, 247 N.W.2d 714 (1976).



94.715 Pest management for schools.

94.715  Pest management for schools.

94.715(1) (1)  Definitions. In this section:

94.715(1)(e) (e) "Pesticide" has the meaning given in s. 94.67 (25), except that "pesticide" does not include a germicide, sanitizer, or disinfectant.

94.715(2) (2) Requirements for school boards. A school board shall do all of the following:

94.715(2)(dm) (dm) Authorize pesticide application in a school or on school grounds to be conducted only by persons who are certified in the applicable pesticide use categories under s. 94.705.

94.715(2)(g) (g) Post notice of each pesticide application in a school or on school grounds at the time of the application and for at least 72 hours following the application.

94.715 History History: 2001 a. 16.



94.72 Commercial feed.

94.72  Commercial feed.

94.72(1)(1)  Definitions.

94.72(1)(a)(a) "Brand name" means any word, name, symbol or device, or any combination thereof identifying the commercial feed of a manufacturer or distributor and distinguishing it from that of others.

94.72(1)(b) (b) "Commercial feed" means all products or materials used or distributed for use as a feed or an ingredient in the mixing or manufacturing of feed for animals or birds, except the following:

94.72(1)(b)1. 1. Unmixed whole seeds or grains; as defined by United States grain standards.

94.72(1)(b)2. 2. The unmixed meals made directly from and consisting of the entire grains of corn, wheat, rye, barley, oats, buckwheat, flaxseed, kafir, milo and other seeds or grains. Such unmixed meals shall not be sold in violation of sub. (3).

94.72(1)(b)3. 3. Whole hays, straws, cottonseed hulls, stover and silage, when unmixed with other materials.

94.72(1)(b)4. 4. Meat and other portions of animal carcasses in their raw or natural state without further processing except freezing or denaturing.

94.72(1)(c) (c) "Custom-mixed feed" means commercial feed consisting of a mixture of commercial feeds or feed ingredients mixed on a custom basis at the request of the final purchaser at retail, and containing only commercial feed or feed ingredients in quantities and proportions as specifically directed by the purchaser in requesting the custom-mixing of the feed.

94.72(1)(d) (d) "Department" means department of agriculture, trade and consumer protection.

94.72(1)(e) (e) "Distribute" means to sell, offer to sell, exchange, barter or solicit orders for the sale of a feed product or otherwise to supply or furnish a feed product to purchasers in this state, whether or not the sales or transactions are made wholly or partially in this state or another state.

94.72(1)(f) (f) "Distributor" means any person who distributes a feed product for sale or distribution in this state.

94.72(1)(g) (g) "Feed ingredient" means each of the constituent materials making up or used in the manufacturing of a commercial feed.

94.72(1)(h) (h) "Feed product" means any commercial feed or other product or material used or distributed for use as a feed or an ingredient in the mixing or manufacturing of feed for animals or birds.

94.72(1)(i) (i) "Manufacture" means to mix, blend, process, package or label commercial feed.

94.72(1)(j) (j) "Product name" means the name of the commercial feed which identifies it as to kind, class or specific use.

94.72(2) (2) Labeling.

94.72(2)(a)(a) All manufacturers and distributors shall before distributing any commercial feed, except as otherwise provided under par. (b), have printed on, or attached to each bag, package, carton or delivered with each bulk lot thereof a plainly printed label in the English language clearly and truly stating:

94.72(2)(a)1. 1. The net weight of the contents of the package, bag, carton or bulk lot;

94.72(2)(a)2. 2. The product name and the brand name, if any, of the commercial feed;

94.72(2)(a)3. 3. The name and principal address of the manufacturer or person responsible for placing the commodity on the market;

94.72(2)(a)4. 4. The minimum percentage of crude protein;

94.72(2)(a)5. 5. The minimum percentage of crude fat;

94.72(2)(a)6. 6. The maximum percentage of crude fiber;

94.72(2)(a)7. 7. The name of each ingredient used in its manufacture except as may be exempt by department rule. The official names of all materials which have been so defined by the association of American feed control officials shall be used in the declaration of the names of ingredients, but no ingredient statement shall be required for single ingredient feeds officially defined by the association of American feed control officials. The department may by rule permit the use of a collective term for a group of ingredients which perform a similar function;

94.72(2)(a)8. 8. In the case of mixed feeds containing more than a total of 5% of one or more mineral ingredients, or other unmixed materials used as mineral supplements, and in the case of mineral feeds, mixed or unmixed, that are manufactured, represented and sold for the primary purposes of supplying mineral elements in rations for animals or birds, and that contain mineral elements generally regarded as dietary factors essential for normal nutrition, the minimum percentage of calcium (Ca), phosphorus (P) and iodine (I) and the maximum percentage of salt (NaCl), if those elements are present. If no nutritional properties other than those of a mineral nature are claimed for a mineral feed product, the percentages of crude protein, crude fat and crude fiber may be omitted;

94.72(2)(a)9. 9. In the case of feeds containing for their principal claim dietary factors in forms not expressible by the foregoing chemical components or are thereby inadequately described, a statement of guarantee as shall be specified by rules of the department;

94.72(2)(a)10. 10. Adequate directions for the safe and effective use of commercial feed containing drugs or antibiotics, or of any other feed as required under department rules;

94.72(2)(a)11. 11. Such precautionary or warning statements as the department may by rule require for the safe and effective use of specific kinds of commercial feed.

94.72(2)(b) (b) Custom-mixed feed shall be accompanied by a label, invoice, delivery slip or other shipping document, bearing the following information:

94.72(2)(b)1. 1. Name and address of the manufacturer.

94.72(2)(b)2. 2. Name and address of the purchaser.

94.72(2)(b)3. 3. Date of delivery.

94.72(2)(b)4. 4. The name and net weight of each feed ingredient used in the mixture, including the product name and brand name, if any, of commercial feeds used as a feed ingredient in the custom-mixed feed.

94.72(2)(b)5. 5. Adequate directions for the safe and effective use of custom-mixed feed containing drugs or antibiotics, or of such other custom-mixed feed the department by rule requires.

94.72(2)(b)6. 6. Such precautionary or warning statements as the department may by rule require for the safe and effective use of custom-mixed feed.

94.72(3) (3) Weed seeds. No commercial feed or unmixed meal shall be sold, distributed or offered or exposed for sale which contains germinative noxious weed seeds or other germinative weed seed excepting wild buckwheat seeds, in excess of such quantities as are unavoidably present with the most improved commercial practice of manufacture of such commercial feed or unmixed meal, provided that such germinative noxious weed seeds shall not be greater than one one-hundredths of one percent, or other germinative weed seeds excepting wild buckwheat seed shall not be greater than one-fourth of one percent, unless such presence is clearly and permanently indicated on the label. The term "noxious weed seeds" as used in this section shall mean the seeds of Canadian thistle, wild mustard and quack grass, either single or combined.

94.72(4) (4) Materials prohibited. No compounded commercial feed shall be sold, distributed or offered or exposed for sale which contains humus, peat, sphagnum moss, sawdust or other material of an organic nature having little or no feeding value.

94.72(5) (5) Commercial feed license.

94.72(5)(a)(a) No person may manufacture or distribute commercial feed in this state without a commercial feed license from the department, but no license shall be required of persons distributing only:

94.72(5)(a)1. 1. Packaged commercial feed in the original packages or containers of a licensed manufacturer or distributor as packaged and labeled by the manufacturer or distributor and whose name and address appear on the label as required under sub. (2) (a);

94.72(5)(a)2. 2. Bulk commercial feed in the form received from a licensee and labeled as required under sub. (2) with label information furnished by such licensee, except for net weight statement; or

94.72(5)(a)3. 3. Feeds custom-mixed by a person at retail, if commercial feeds used in the mixture are obtained from a licensee under this section and the person has evidence in the form of invoices or sales receipts indicating that the inspection fees on the commercial feed ingredients have been or will be paid by the licensee.

94.72(5)(b) (b) Applications for a license shall be made on forms prescribed by the department listing each business location used in the manufacture or distribution of commercial feed in this state and such other information the department requires. Applications shall be accompanied by a license fee of $25 for each separate place of business used in the manufacture of commercial feed, other than custom-mixed feed, in this state and an inspection fee as required under sub. (6). Applications of manufacturers or distributors having no established place of business in this state, but otherwise subject to a license under this section, shall be accompanied by a license fee of $25 in addition to the required inspection fees. All licenses shall expire on the last day of February of each year. Licenses are not transferable and no credit or refund may be granted for licenses held for less than a full license year. No new business locations may be put into operation during the license year without the payment of an additional fee of $25 for each new location.

94.72(6) (6) Inspection fees.

94.72(6)(a)(a) Fee amounts. Except as otherwise provided in this subsection, a person required to be licensed under sub. (5) shall pay the following annual inspection fees on all commercial feeds distributed in this state:

94.72(6)(a)1. 1. For commercial feeds distributed in this state, beginning on October 29, 1999, and ending on December 31, 2001, a feed inspection fee of 13 cents per ton.

94.72(6)(a)2. 2. For commercial feeds distributed in this state on or after January 1, 2002, a feed inspection fee of 23 cents per ton.

94.72(6)(a)3. 3. Beginning on October 29, 1999, for commercial feeds distributed in this state a weights and measures inspection fee of 2 cents per ton.

94.72(6)(am) (am) Tonnage reports and fee payments.

94.72(6)(am)1.1. By the last day of February annually, a person who is required to be licensed under sub. (5) shall file a tonnage report with the department showing the number of net tons of commercial feed that the person sold or distributed in this state during the preceding calendar year. By the last day of February annually, the person shall also pay the fees under par. (a) for commercial feed that the person sold or distributed in this state during the preceding calendar year, based on the tonnage report.

94.72(6)(am)2. 2. At the request of the department, a person filing a tonnage report under subd. 1. shall make the records upon which the tonnage report is based available to the department for inspection, copying and audit.

94.72(6)(am)3. 3. The department may not disclose information obtained from a tonnage report under subd. 1.

94.72(6)(b) (b) Responsibility. Except as provided in par. (d), if more than one manufacturer or distributor is involved in the chain of distribution, the one who first sells or distributes commercial feed for further sale is responsible for the payment of inspection fees for the feed. No inspection fees are required for commercial feeds sold under the name and label of another licensee if the inspection fees have been or will be paid by a previous manufacturer or distributor in the chain of distribution as evidenced by an invoice or sales receipt. No inspection fees are required for commercial feeds on which the inspection fees have been or will be paid by a previous manufacturer or distributor in the chain of distribution as evidenced by an invoice or sales receipt.

94.72(6)(c) (c) Invoice or receipt. A manufacturer or distributor who distributes commercial feed to another manufacturer or distributor except an exempt buyer shall indicate on the invoice or sales receipt that the inspection fees have been or will be paid either by the manufacturer or distributor who distributes the commercial feed or by a prior manufacturer or distributor in the chain of distribution.

94.72(6)(d) (d) Exemption. A manufacturer or distributor who is exempted from the license requirement under sub. (5) (a) and who maintains records required under par. (j) is not required to file tonnage reports or to pay inspection fees.

94.72(6)(e) (e) Credit for feed ingredient. A manufacturer located in this state may claim an inspection fee credit for commercial feed purchased and used as a feed ingredient in manufacturing another commercial feed if the commercial feed used as a feed ingredient is purchased from a licensee who has or will pay inspection fees on that feed as evidenced by an invoice or sales receipt. The manufacturer shall identify clearly on the tonnage report the amount of commercial feed used as a feed ingredient and the names of licensees from whom it was purchased.

94.72(6)(f) (f) Exempt buyers. A licensed manufacturer or distributor in this state who distributes 40% or more of the tonnage amount of commercial feed it manufactures or distributes in other states may request the department to be classified as an exempt buyer. An exempt buyer is responsible for the payment of inspection fees of all commercial feed it distributes. The department shall maintain a list of all exempt buyers and make the list available on request.

94.72(6)(g) (g) Credit for feed sold to exempt buyers. A licensed manufacturer or distributor may claim an inspection fee credit for commercial feed distributed to an exempt buyer. The manufacturer or distributor shall identify clearly on the tonnage report the name of the exempt buyer and the type and amount of commercial feed on which an inspection fee credit is claimed.

94.72(6)(h) (h) Credit for sales in other states. A manufacturer or distributor classified as an exempt buyer may claim an inspection fee credit for commercial feed distributed to purchasers in other states. The exempt buyer shall identify clearly on the tonnage report the type and amount of commercial feed on which an inspection fee credit is claimed. The exempt buyer shall maintain a record of all sales to purchasers in other states for which an inspection credit is claimed. This record shall be maintained for 3 years and be made available for inspection, copying or audit on request of the department.

94.72(6)(i) (i) Failure to file report or pay fees. The license of any manufacturer or distributor who has failed to file reports or pay fees when due shall be subject to immediate suspension or revocation. Unpaid fees shall constitute a debt until paid. No license may be granted or renewed until the required reports are filed and the fees are paid. A penalty of 10% of the amount due, with a minimum penalty of $10, shall be assessed against the licensee for all amounts not paid when due. The department may bring an action for the recovery of all fees not paid when due, including reasonable costs of collection.

94.72(6)(j) (j) Records. Each licensee shall maintain a record of all quantities and brands of commercial feed purchased for resale, purchased for further use, sold or distributed by the licensee in this state. A manufacturer or distributor who is exempted from the license requirement under sub. (5) (a) shall maintain, as a condition of the exemption, a record of all commercial feed purchased for resale or further use in the manufacture of custom-mixed feeds. This record shall include evidence in the form of invoices or sales receipts indicating that inspection fees have been or will be paid on the feed by a previous manufacturer or distributor. All records shall be maintained for a period of 3 years and be made available for inspection, copying or audit on request of the department.

94.72(8) (8) Adulteration and misbranding.

94.72(8)(a)(a) No person may sell or distribute any feed product which is adulterated or misbranded.

94.72(8)(b) (b) A feed product is adulterated if:

94.72(8)(b)1. 1. It bears or contains any poisonous or deleterious substance which may render it injurious to the health of animals or which is unsafe within the meaning of section 406, 408 or 409 of the federal food, drug and cosmetic act, 21 USC 346, 346a and 348.

94.72(8)(b)2. 2. It is, or bears or contains any color additive which is unsafe within the meaning of section 706 of the federal food, drug and cosmetic act, 21 USC 376.

94.72(8)(b)3. 3. A valuable component is omitted or abstracted from it in whole or part or a less valuable substance is substituted for a valuable component.

94.72(8)(b)4. 4. Its composition or quality falls below or differs from that which it is purported or represented to possess by its labeling.

94.72(8)(b)5. 5. It contains materials prohibited under sub. (4).

94.72(8)(c) (c) A feed product is misbranded if:

94.72(8)(c)1. 1. Its labeling is false or misleading in any particular.

94.72(8)(c)2. 2. It is sold or distributed under the name of another feed.

94.72(8)(c)3. 3. It is a commercial feed and is not labeled as required under subs. (2) and (3).

94.72(9) (9) Inspection. The department shall have free access during regular business hours to all places of business, mills, buildings, carriages, cars, vessels and parcels used in this state in the manufacture, transportation, importation, sale or storage of any feed product. The department may open any parcel containing or supposed to contain any feed product and take from the parcel in the manner prescribed in sub. (10) samples for analysis. The department may cause to be analyzed annually at least one sample so taken of every feed product found, exposed for sale or distributed in this state. Any feed product stored on the premises of a retail establishment shall be considered as being exposed for sale unless plainly labeled or placarded as not being offered for retail sale.

94.72(10) (10) Sampling, analysis. No action may be maintained for a violation of this section based upon an analysis of a sample from less than 10 separate original packages, unless there are less than 10 separate original packages in the lot, in which case portions for the official sample shall be taken from each original package. If the feed product is in bulk, portions shall be taken from not less than 10 different places in the lot but this does not exclude sampling in bulk when not exposed sufficiently to take portions from 10 different places, in which case portions are to be taken from as many places as practicable. If the sample procured is larger than is required, it shall be thoroughly mixed and quartered until a sample of suitable size remains. If requested the sample shall be divided into 2 parts, placed in suitable containers and sealed and one of the containers, if requested, shall be delivered to the person apparently in charge of the feeds. In sampling canned or small packaged goods, one entire can or small package is sufficient for examination. In sampling liquids or semiliquids a portion drawn from one container is sufficient for examination. The department shall analyze, or cause to be analyzed, the sample collected, and the result of the analysis, together with additional information as the department may deem advisable, shall be promptly transmitted to the manufacturer and to the dealer or person in whose possession the product was sampled, and shall be published annually. The manufacturer or person responsible for the placing of any commodity sampled upon the market or the dealer or person in whose possession the feed was found, upon request to the department within 10 days after the report is mailed, shall be furnished with a portion of the official sample. The methods of analysis shall be those in effect at the time by the association of official analytical chemists.

94.72(11) (11) Hearing. If it shall appear from the examination of any sample of feed or other evidence that any of the provisions of this section relating to accuracy of label statements have been violated, the department shall cause notice of such violation to be given to the manufacturer and the dealer from whom said sample was taken; any party so notified shall be given an opportunity to be heard under such rules and regulations as may be prescribed by the department. After such hearing, if it appears that any of the provisions of this section relating to accuracy of label statements have been violated, the department may certify the facts to the proper prosecuting attorney and furnish that officer with a copy of the results of the analysis or other examination of such sample, duly authenticated by the analyst or other officer making the examination, under the oath of such officer.

94.72(12) (12) Statistics. For the purpose of obtaining information bearing directly on the agricultural situation in this state each manufacturer or distributor selling commercial feeds to purchasers in this state shall submit on request of the department a confidential statement of total tonnage of differing brands or types of feed sold during any calendar year, the tonnage to be classified as requested by the department. If accurate information is not obtainable estimates shall be made.

94.72(13) (13) Authority. The department may:

94.72(13)(a) (a) Enforce the provisions of this section and prescribe and enforce administrative rules and regulations which shall be in harmony with the provisions of this section and the official pronouncements of the association of American feed control officials;

94.72(13)(b) (b) Temporarily order withdrawn from distribution any lot of a feed product if the department has reasonable cause to believe that it is being distributed in this state in violation of this section by serving written notice on the owner or custodian. A temporary order prohibits the distribution, movement or disposition of the feed product for up to 60 days after the service of the notice without the prior approval of the department pending further inspection, sampling or laboratory examination. If the department determines that the feed product is not being distributed in violation of this section after the inspection, analysis or examination, it shall immediately withdraw the order and promptly notify the owner or custodian. If the department determines that the feed product is being distributed in violation of this section, the department may extend the order by serving written notice on the owner or custodian. An extended order prohibits the distribution, movement or disposition of the feed product without the prior approval of the department. An extended order remains in effect until the final disposition of the feed is agreed upon or the feed is otherwise disposed of as the department authorizes or directs. If the final disposition is not agreed upon within 30 days after the service of notice of the extended order, the feed product shall be disposed of as the department by notice in writing may authorize or direct. Any order under this paragraph has the effect of a special order under s. 93.18 and is subject to the right to a hearing before the department if a request is received within 10 days after the service of the notice.

94.72(13)(c) (c) Cooperate with any agency of the United States government in the inspection of medicated feeds and establishments where such feed is manufactured.

94.72(13)(d) (d) Require persons manufacturing or distributing in this state any feed product to furnish the department with a label or facsimile thereof for the feed product sold or distributed by them.

94.72(14) (14) Penalty.

94.72(14)(a)(a) A person who violates this section or an order issued or a rule promulgated under this section shall be fined not more than $200 or imprisoned not more than 6 months or both.

94.72(14)(b) (b) In addition to any other penalty, an adulterated feed product is subject to seizure by court action, condemnation and disposition as the court directs and the proceeds from any sale shall be paid into the state treasury. The court may release the feed product seized when the requirements of this section have been complied with, and upon payment of all costs and expenses incurred by the state in any proceedings connected with the seizure.

94.72 History History: 1975 c. 39, 198, 199; 1977 c. 29 s. 1650m (4); 1979 c. 34; 1983 a. 189; 1985 a. 138; 1991 a. 39, 112; 1995 a. 4; 1997 a. 27, 253; 1999 a. 9.



94.73 Agricultural chemical cleanup program.

94.73  Agricultural chemical cleanup program.

94.73(1)(1)  Definitions. In this section:

94.73(1)(a) (a) "Agricultural chemical" means a substance that is a fertilizer or a nonhousehold pesticide and that is a hazardous substance, as defined in s. 299.01 (6).

94.73(1)(b) (b) "Corrective action" means action that is taken in response to a discharge and that is necessary to restore the environment to the extent practicable and to minimize the harmful effects of the discharge to the air, lands or waters of this state. "Corrective action" includes action taken or ordered by the department of natural resources under s. 292.11 (7) in response to a discharge, but does not include action ordered by the department of natural resources under s. 291.37 (2) or 291.95. "Corrective action" does not include action taken, or ordered to be completed, before January 1, 1989.

94.73(1)(c) (c) "Corrective action costs" means reasonable costs incurred in taking corrective action.

94.73(1)(e) (e) "Discharge" means the discharge, as defined in s. 292.01 (3), of an agricultural chemical.

94.73(1)(f) (f) "Fertilizer" has the meaning given in s. 94.64 (1) (e), except that it does not include nitrates or other forms of nitrogen found in the environment that cannot be attributed to a discharge.

94.73(1)(g) (g) "Nonhousehold pesticide" has the meaning given in s. 94.681 (1) (c).

94.73(1)(h) (h) "Responsible person" means a person who owns or controls an agricultural chemical that is discharged, a person who causes a discharge or a person on whose property an agricultural chemical is discharged or any of their successors in interest.

94.73(2) (2) Corrective action ordered or authorized by the department.

94.73(2)(a)(a) The department may issue an order requiring a responsible person to take corrective action. Except as provided in a memorandum of understanding under sub. (12), if a discharge involves a hazardous substance that may also become a hazardous waste, the department and the department of natural resources shall consult to determine whether corrective action should be taken under this section or s. 291.37 (2), 291.95 (1) or 292.31 (3).

94.73(2)(b) (b) An order under par. (a) shall include all of the following:

94.73(2)(b)1. 1. The name and address of the responsible person.

94.73(2)(b)2. 2. A description of the property on which the responsible person is required to take the corrective action.

94.73(2)(b)3. 3. A description of the corrective action required to be taken.

94.73(2)(b)4. 4. A date by which the responsible person is required to complete the corrective action.

94.73(2)(bg) (bg) The corrective action ordered under par. (a) may include any of the following:

94.73(2)(bg)1. 1. Investigation to determine the extent and severity of environmental contamination caused by the discharge.

94.73(2)(bg)2. 2. Containment, removal, treatment or monitoring of environmental contamination caused by the discharge if the containment, removal, treatment or monitoring complies with chs. 281 to 285 and 289 to 299.

94.73(2)(bg)3. 3. Transportation, storage, land application or disposal of contaminated materials, in compliance with chs. 281 to 285 and 289 to 299, except s. 281.48.

94.73(2)(c) (c) The department may issue an order under par. (a) on a summary basis without prior notice or a prior hearing if the department determines that a summary order is necessary to prevent imminent harm to public health or safety or to the environment. If the recipient of a summary order requests a hearing on that order, the department shall hold a hearing within 10 days after it receives the request unless the recipient agrees to a later hearing date. The department is not required to stay enforcement of a summary order issued under this paragraph pending the outcome of the hearing. If the responsible person prevails after a hearing, the department shall reimburse the responsible person from the appropriation under s. 20.115 (7) (wm) for the corrective action costs incurred as the result of the department's order.

94.73(2)(d) (d) Soil or water removed from a discharge site as part of a corrective action may only be spread on land if that spreading on land is in compliance with chs. 281 to 285 and 289 to 299 and if the department has given its written authorization.

94.73(2m) (2m) Corrective action ordered by the department of natural resources. The department of natural resources may take action under s. 292.11 (7) (a) or may issue an order under s. 292.11 (7) (c) in response to a discharge only if one or more of the following apply:

94.73(2m)(a) (a) The action or order is necessary in an emergency to prevent or mitigate an imminent hazard to public health, safety or welfare or to the environment.

94.73(2m)(b) (b) The department of agriculture, trade and consumer protection requests the department of natural resources to take the action or issue the order.

94.73(2m)(c) (c) The secretary of natural resources approves the action or order in advance after notice to the secretary of agriculture, trade and consumer protection.

94.73(2m)(d) (d) The department of natural resources takes action under s. 292.11 (7) (a) after the responsible person fails to comply with an order that was issued under s. 292.11 (7) (c) in compliance with this subsection.

94.73(2m)(e) (e) The department of natural resources takes the action or issues the order in compliance with a memorandum of understanding under sub. (12) between the department of agriculture, trade and consumer protection and the department of natural resources.

94.73(3) (3) Eligibility for reimbursement. A responsible person who takes corrective action may apply to the department for reimbursement of corrective action costs. Except as provided in sub. (3m), an applicant is eligible for reimbursement if all of the following conditions are met:

94.73(3)(a) (a) The applicant submits an application that complies with sub. (5) within 3 years after incurring the corrective action costs or after October 14, 1997, whichever is later.

94.73(3)(b) (b) The department finds that the corrective action costs incurred by the applicant are reasonable and the corrective action taken is necessary.

94.73(3)(c) (c) The applicant demonstrates, to the department's satisfaction, that the corrective action costs are not covered by insurance and have not been reimbursed from other sources.

94.73(3)(d) (d) The applicant has complied with every corrective action order issued to the applicant by the department under sub. (2) or the department of natural resources under s. 292.11 (7) (c).

94.73(3)(f) (f) The applicant, upon discovery of the discharge, promptly reported the discharge to the department or, if the applicant was required to report the discharge under s. 292.11 (2), to the department of natural resources.

94.73(3)(g) (g) If the discharge occurred at a pesticide mixing and loading site owned or operated by the applicant, the applicant has fully complied with rules promulgated by the department under sub. (11) (d) requiring registration of pesticide mixing and loading sites.

94.73(3)(h) (h) If the applicant was required to submit a work plan under sub. (4), the corrective action taken by the applicant was in accordance with a work plan approved by the department.

94.73(3m) (3m) Costs not eligible for reimbursement. An applicant under sub. (3) is not eligible for reimbursement of any of the following costs:

94.73(3m)(a) (a) Costs for corrective action taken in response to a discharge that is an intentional use of an agricultural chemical for agricultural purposes, unless the corrective action is ordered by the department under sub. (2) or by the department of natural resources under s. 292.11 (7) (c).

94.73(3m)(b) (b) Costs of reimbursing the department of natural resources for action taken under s. 292.11 (7) (a) or 292.31 (1), (3) or (7) because the applicant failed to respond adequately to a discharge.

94.73(3m)(c) (c) Costs for corrective action that a pesticide manufacturer or labeler takes in response to a discharge by that pesticide manufacturer or labeler.

94.73(3m)(d) (d) Costs for corrective action taken in response to a discharge that occurs while the agricultural chemical is being held or transported by a common carrier.

94.73(3m)(e) (e) Costs for corrective action taken in response to a discharge from a facility that is required to be licensed under s. 289.31 or that would be required to be licensed except that the department of natural resources has issued a specific exemption under s. 289.43 or rules promulgated under s. 289.05 (1) or (2).

94.73(3m)(f) (f) The cost of an activity that the department determines does not contribute to cleaning up a discharge.

94.73(3m)(g) (g) A cost related to the repair, replacement or upgrading of a facility, structure or equipment, except that, if a responsible person who applies for reimbursement demonstrates to the department's satisfaction that the removal of an existing structure is the least expensive corrective action alternative, the department may reimburse the responsible person the depreciated value of the structure as determined by the department by rule.

94.73(3m)(h) (h) Loss of income.

94.73(3m)(i) (i) Attorney fees.

94.73(3m)(j) (j) Costs of permanent relocation of residents.

94.73(3m)(k) (k) Decreased property values.

94.73(3m)(L) (L) The cost of a responsible person's time spent in planning and implementing the corrective action.

94.73(3m)(m) (m) Costs incurred for the review of corrective action work plans.

94.73(3m)(n) (n) Costs of aesthetic improvements.

94.73(3m)(o) (o) The cost of corrective action that is not in compliance with federal, state or local safety codes.

94.73(3m)(p) (p) A cost payable under an insurance or other contract.

94.73(3m)(q) (q) The cost of replacing discharged agricultural chemicals.

94.73(3m)(r) (r) The cost of providing alternative sources of drinking water, except that, subject to sub. (6) (b) to (f), the department may reimburse a responsible person who applies for reimbursement a total of not more than $50,000 for the replacement or restoration of private wells or for connection to a public or private water source if the department or the department of natural resources orders the well replacement or restoration or the connection in response to a discharge.

94.73(3m)(s) (s) Liability claims.

94.73(3m)(t) (t) Costs incurred by any federal, state or local governmental entity.

94.73(3m)(u) (u) Corrective action costs incurred by a responsible person in response to a discharge caused by that responsible person's intentional or grossly negligent violation of law, including ss. 94.645 or 94.67 to 94.71, a rule promulgated under those sections or an order issued under those sections.

94.73(3m)(v) (v) Other costs excluded by the department by rule.

94.73(3m)(w) (w) The cost of corrective action taken in response to a discharge from a bulk storage facility, owned or operated by a person who manufactures or distributes fertilizer or pesticide, that is located on property on which no bulk storage facility was located before July 2, 2013, unless the person filed construction plans for the bulk storage facility with the department before July 2, 2013.

94.73(4) (4) Work plan requirements.

94.73(4)(a)(a) Except as provided in par. (d), no responsible person may receive reimbursement for corrective action costs exceeding $7,500 unless the responsible person submits to the department in writing, and the department approves, a work plan for the corrective action before the corrective action is taken.

94.73(4)(b) (b) Except as agreed under sub. (12), the department of agriculture, trade and consumer protection shall promptly furnish the department of natural resources with a copy of each work plan submitted to the department of agriculture, trade and consumer protection under par. (a) for comment by the department of natural resources. Within 14 days after it receives a copy of a work plan or within a different time period agreed to under sub. (12), the department of natural resources may provide the department of agriculture, trade and consumer protection with any comments of the department of natural resources on the work plan. If the department of natural resources timely submits written comments on a proposed work plan, the department of agriculture, trade and consumer protection shall either incorporate those comments into the approved work plan or give the department of natural resources a written explanation of why the comments were not incorporated.

94.73(4)(c) (c) The department shall approve or reject a work plan submitted under par. (a) within 30 days after its submission. If the department fails to approve or reject the work plan within 30 days after its submission, the work plan approval requirement in par. (a) no longer applies.

94.73(4)(d) (d) This subsection does not apply to any of the following:

94.73(4)(d)1. 1. A reasonable and necessary corrective action taken on an emergency basis.

94.73(4)(d)2. 2. A corrective action taken before August 12, 1993.

94.73(5) (5) Application.

94.73(5)(a)(a) A responsible person who seeks reimbursement for corrective action costs shall submit an application to the department. The application shall be made on a form provided, and shall contain information reasonably required, by the department.

94.73(5)(b) (b) A responsible person may not submit more than one application under par. (a) within a 12-month period for the same discharge site.

94.73(5)(c) (c) Within 10 days from the date of the receipt of an application under par. (a), the department shall notify the applicant of the receipt of the application. The department shall grant or deny the application within 90 days after receipt of the application unless the applicant agrees to an extension.

94.73(5)(d) (d) Before or after the department receives an application under par. (a), the department may issue a preliminary opinion on whether an applicant is eligible for reimbursement of corrective action costs. The opinion is not binding on the department.

94.73(5)(e) (e) No person may make a false statement or misrepresentation on an application submitted under this section. A person who makes a false statement or misrepresentation on an application related to a corrective action is ineligible for reimbursement related to that corrective action and is ineligible for any reimbursement related to any other corrective action taken or ordered within 5 years after the date of the false statement or misrepresentation. If the responsible person has received any reimbursement for which the responsible person is ineligible under this paragraph, the responsible person shall refund the full amount of that reimbursement to the department. The amounts refunded to the department under this paragraph shall be deposited in the agricultural chemical cleanup fund.

94.73(6) (6) Amount of reimbursement.

94.73(6)(a)(a) If the department determines that a responsible person is eligible for reimbursement of corrective action costs under sub. (3), the department shall authorize reimbursement in the amount specified in this subsection and in the manner provided in sub. (7).

94.73(6)(am) (am) If more than one responsible person is eligible for reimbursement under sub. (3) for corrective action taken in response to one or more discharges at the same site, the combined amount paid to those responsible persons may not exceed the maximum amount specified for a single responsible person under this section, except as provided by the department by rule. The department shall allocate payments among the responsible persons according to rules promulgated by the department.

94.73(6)(b) (b) Except as provided in pars. (c) and (e), the department shall reimburse a responsible person an amount equal to 75% of the corrective action costs incurred for each discharge site that are greater than $3,000 and less than $400,000.

94.73(6)(c) (c) Except as provided in par. (e), the department shall reimburse a responsible person an amount equal to 75% of the corrective action costs incurred for each discharge site that are greater than $7,500 and less than $400,000 if any of the following applies:

94.73(6)(c)1. 1. The responsible person is required to be licensed under ss. 94.67 to 94.71.

94.73(6)(c)2. 2. The responsible person employs more than 25 persons.

94.73(6)(c)3. 3. The responsible person has gross annual sales of more than $2,500,000.

94.73(6)(d) (d) For the purposes for pars. (b) and (c), a discharge that occurs in the course of transporting an agricultural chemical is considered to have occurred at the site from which the agricultural chemical was being transported if the site from which the agricultural chemical was being transported is under the ownership or control of the person transporting the agricultural chemical.

94.73(6)(e) (e) The department may not reimburse corrective action costs that exceed $100,000 for any one discharge for which groundwater remediation is not ordered unless the criteria in rules promulgated under par. (f) are satisfied.

94.73(6)(f) (f) The department may promulgate rules under which it may provide reimbursement under pars. (b) and (c) for corrective action costs that exceed $100,000 at a site at which groundwater remediation is not ordered if the applicant obtains the approval of the department before incurring the costs and if the contamination is extensive or complex cleanup strategies are required. The rules shall establish criteria for exceeding the $100,000 limit, such as the size of the area contaminated or the type of agricultural chemical that is involved.

94.73(7) (7) Payment.

94.73(7)(a)(a) The department may make payments to a responsible person who is eligible for reimbursement under sub. (3) if the department has authorized reimbursement to that person under sub. (6). The department shall make payment from the appropriation account under s. 20.115 (7) (wm), subject to the availability of funds in that appropriation account. If there are insufficient funds to pay the full amounts authorized under sub. (6) to all eligible responsible persons, the department shall distribute payments in the order in which applications were received, unless the department specifies, by rule, a different order of payment.

94.73(7)(b) (b) The department may promulgate rules specifying the procedure by which, and the order in which, it will distribute payments under par. (a). The department may establish distribution priorities or formulas based on the severity of contamination, the time elapsed since corrective action costs were incurred or other factors that the department considers appropriate.

94.73(8) (8) Subrogation. The department is entitled to the right of subrogation for the reimbursement of corrective action costs to the extent that a responsible person who receives reimbursement of corrective action costs may recover the costs from a 3rd party. The amounts collected by the department under this subsection shall be deposited in the agricultural chemical cleanup fund.

94.73(11) (11) Rules. The department shall promulgate rules to implement this section. The department may promulgate rules regarding all of the following:

94.73(11)(a) (a) The form of the application required to be filed with the department by persons seeking reimbursement of corrective action costs.

94.73(11)(b) (b) The procedures to be used by the department in determining eligibility for and the amount of reimbursement for corrective action costs.

94.73(11)(c) (c) The procedures to be used in making annual payments under sub. (7).

94.73(11)(d) (d) Registration requirements for persons who own or operate pesticide mixing and loading sites.

94.73(11)(e) (e) Reasonable and customary charges for corrective action costs.

94.73(11)(f) (f) Payment priorities under sub. (7) among eligible responsible persons.

94.73(11)(g) (g) Requirements related to the contents of orders under sub. (2) or work plans under sub. (4) (a).

94.73(11)(h) (h) Corrective action costs that are not eligible for reimbursement under this section.

94.73(12) (12) Memorandum of understanding. The department and the department of natural resources shall enter into a memorandum of understanding establishing their respective functions in the administration of this section. The memorandum of understanding shall establish procedures to ensure that corrective actions taken under this section are consistent with actions taken under s. 292.11 (7). The department and the department of natural resources may request that the secretary of administration provide assistance in accomplishing the memorandum of understanding.

94.73(12m) (12m) Sample collection and analysis. For the purpose of investigating a discharge or exercising its authority under this section, the department may collect and analyze samples of plants, soil, surface water, groundwater and other material.

94.73(13) (13) Penalty. Any person who violates this section or an order issued or rule promulgated under this section shall forfeit not less than $10 nor more than $5,000 for each violation. Each day of continued violation is a separate offense.

94.73(14) (14) Enforcement. The department, the department of justice at the request of the department or any district attorney at the request of the department may bring an action in the name of the state to recover a forfeiture under sub. (13) or to seek an injunction restraining the violation of an order issued by the department under this section.

94.73(15) (15) Surcharge adjustments.

94.73(15)(a)(a) Subject to par. (am), the department may, by rule, modify any of the surcharges in ss. 94.64 (3r) (b) and (4) (a) 5., 94.681 (3), 94.685 (3) (a) 2., 94.703 (3) (a) 2., and 94.704 (3) (a) 2. The department shall adjust surcharge amounts as necessary to maintain a balance in the agricultural chemical cleanup fund at the end of each fiscal year of not more than $2,500,000.

94.73(15)(am) (am) The department may not increase a surcharge above the following amount:

94.73(15)(am)1. 1. Under s. 94.64 (3r) (b) 1. and 2., $20.

94.73(15)(am)2. 2. Under s. 94.64 (4) (a) 5., 63 cents per ton.

94.73(15)(am)3. 3. Under s. 94.681 (3) (a), $5.

94.73(15)(am)4. 4. Under s. 94.681 (3) (b), $170.

94.73(15)(am)5. 5. Under s. 94.681 (3) (c), 1.1 percent of gross revenues.

94.73(15)(am)6. 6. Under s. 94.685 (3) (a) 2., $40.

94.73(15)(am)7. 7. Under s. 94.703 (3) (a) 2., $55.

94.73(15)(am)8. 8. Under s. 94.704 (3) (a) 2., $20.

94.73(15)(b) (b) If the department proposes to promulgate a rule under par. (a) using the procedures under s. 227.24, the department shall notify the cochairpersons of the joint committee on finance before beginning those procedures. If the cochairpersons of the committee do not notify the secretary that the committee has scheduled a meeting for the purpose of reviewing the proposed rule, the department may begin the procedures under s. 227.24. If, within 14 working days after the date of the department's notification, the cochairpersons of the committee notify the secretary that the committee has scheduled a meeting for the purpose of reviewing the proposed rule, the department may not begin the procedures under s. 227.24 until the committee approves the proposed rule.

94.73 History History: 1993 a. 16, 437; 1995 a. 27, 227; 1997 a. 27, 86; 2001 a. 16; 2003 a. 33; 2005 a. 347; 2007 a. 20; 2013 a. 20.



94.74 Prevention of pollution from agricultural chemicals.

94.74  Prevention of pollution from agricultural chemicals.

94.74(1)(1) In this section, "agricultural chemical" has the meaning given in s. 94.73 (1) (a).

94.74(2) (2) The department may provide financial assistance to a business to pay not more than 50 percent of the costs of capital improvements designed to prevent pollution from agricultural chemicals. Under this section, the department may not provide funding for capital improvements at any site in an amount that exceeds $500,000 less any amount received under s. 94.73 for the site. The department may not expend more than $250,000 per fiscal year under this section.

94.74(3) (3) The department shall promulgate rules for determining eligible businesses, eligible projects, and allowable costs for financial assistance under this section.

94.74 History History: 2007 a. 20.



94.76 Honeybee disease and pest control.

94.76  Honeybee disease and pest control.

94.76(1) (1) The department shall maintain surveillance of the beekeeping industry for the detection and prevention of honeybee diseases and pests, and may promulgate or issue such rules or orders or adopt such control measures which in its judgment may be necessary to prevent, suppress or control the introduction, spread or dissemination of honeybee diseases and pests in this state.

94.76(2) (2) In the execution of its functions under this section, the department and its authorized agents shall have free access at all reasonable times to all apiaries, buildings, structures, rooms, vehicles or places where honeybees, beehives, beekeeping equipment or appliances, or honeybee products may be kept or stored, or in which they may be transported, and may open any package or container believed to contain honeybees, honeycombs, honeybee products, beekeeping equipment or appliances or any other materials capable of transmitting honeybee diseases or harboring pests, and obtain inspectional samples from such products or materials for further testing, examination or analysis.

94.76(3) (3) Honeybees shall be kept in movable frame hives. No person shall knowingly store, hold or expose honeybee products, beehives or any other beekeeping equipment or appliances in a manner which may contribute to the spread or dissemination of honeybee diseases or pests.

94.76(4) (4) No person may bring or cause to be brought into this state any honeybee, beehive, drawn comb or used beekeeping equipment or appliances without reporting the shipment to the department. Reports shall be made on forms furnished by the department which shall include the name and address of the consignor, name and address of the consignee, date and manner of shipment, and any further information that the department requires. All reports shall be accompanied by a certificate from an official inspector certifying that the materials have been inspected as required by the department by rule and are apparently free from honeybee diseases or pests.

94.76(5) (5) The department shall charge fees sufficient to cover the reasonable cost of inspections made at the request of any beekeeper to enable the interstate movement of beekeeping equipment or appliances, or honeybees or their products, and may bring an action for the payment thereof including reasonable costs of collection.

94.76 History History: 1975 c. 39; 1993 a. 216; 1995 a. 307.



94.761 Beekeepers, etc.; agricultural pursuit.

94.761  Beekeepers, etc.; agricultural pursuit. The moving, raising and producing of bees, beeswax, honey and honey products shall be deemed an agricultural pursuit. Any keeper of 50 or more hives of bees who is engaged in the foregoing activities is a farmer and engaged in farming for all statutory purposes.



94.77 Penalties.

94.77  Penalties.

94.77(1)(1) Any person who violates any provision of this chapter for which a specific penalty is not prescribed, or an order issued or rule promulgated under such a provision, may be fined not more than $1,000 for the first offense and may be fined not less than $500 nor more than $5,000 or imprisoned for not more than 6 months or both for each subsequent offense.

94.77(2) (2) In lieu of the criminal penalty under sub. (1), a person who violates any provision of this chapter for which a specific penalty is not prescribed, or an order issued or rule promulgated under such a provision, may be required to forfeit not less than $200 nor more than $5,000 or, for an offense committed within 5 years of an offense for which a penalty has been assessed under this section, may be required to forfeit not less than $400 nor more than $10,000.

94.77(3) (3) The department may seek an injunction restraining any person from violating this chapter or a rule promulgated under this chapter.

94.77 History History: 1999 a. 83; 2009 a. 42.






95. Animal health.

95.001 Definitions.

95.001  Definitions.

95.001(1)(1) As used in this chapter:

95.001(1)(ad) (ad) "Domestic animal" means any of the following:

95.001(1)(ad)1. 1. An animal that is a member of a species that has been domesticated by humans.

95.001(1)(ad)2. 2. A farm-raised deer, farm-raised game bird, or farm-raised fish.

95.001(1)(ad)3. 3. An animal that is listed as a domestic animal by rule by the department.

95.001(1)(ag) (ag) "Farm-raised deer" means a cervid that is kept in captivity or a cervid that is present in the wild and that has an ear tag or other mark identifying it as being raised on a farm.

95.001(1)(ah) (ah) "Farm-raised fish" means any fish egg that is present on a fish farm or any fish that is reared on a fish farm.

95.001(1)(ai) (ai) "Farm-raised game bird" has the meaning given in s. 169.01 (12m).

95.001(1)(aj) (aj) "Fish farm" means a facility at which a person hatches fish eggs or rears fish for the purpose of introduction into the waters of the state, human or animal consumption, permitting fishing, use as bait or fertilizer or any other purpose specified by the department by rule or for sale to another person to rear for one of those purposes.

95.001(1)(am) (am) "Net salvage value" means the salvage value of an animal plus any federal indemnity paid for the animal.

95.001(1)(b) (b) "Official vaccinate" means any female bovine animal officially reported to the department as having been vaccinated by an approved veterinarian at an age and in accordance with the procedures the department prescribes and which was properly tattooed at the time of vaccination as required by law or rules of the department.

95.001(1)(c) (c) "Paratuberculosis" means the disease of domestic ruminants, commonly known as Johne's disease, that is caused by mycobacterium paratuberculosis.

95.001(2) (2) The department shall promulgate rules defining the term "contagious or infectious diseases" as used in this chapter.

95.001 History History: 1979 c. 129 s. 11; 1981 c. 20; 1983 a. 189; 1989 a. 277; 1995 a. 79, 450; 2001 a. 56 ss. 119 to 122, 154.



95.01 Administration of drugs to horses.

95.01  Administration of drugs to horses.

95.01(1) (1) No person may administer a drug to a horse, either internally or externally, for the purpose of altering the performance of the horse in a horse pulling contest.

95.01(2) (2) Persons in charge of a horse pulling contest may require as a condition of participation in the contest that the exhibitor submit the exhibitor's horse for examination by a licensed veterinarian to determine the presence of drugs under sub. (1).

95.01 History History: 1973 c. 191; 1993 a. 492.



95.10 Feeding garbage to swine.

95.10  Feeding garbage to swine.

95.10(1) (1) Beginning July 1, 1968, it is unlawful for any person to feed public or commercial garbage to swine, or to deposit or receive such garbage on any premises where swine are kept, and no swine having fed on such garbage may be sold or removed from the premises.

95.10(3) (3) "Public or commercial garbage" as used in this section means putrescible animal or vegetable wastes containing animal parts, resulting from the handling, preparation, processing, cooking or consumption of food and which is collected from any source, and includes dead animals as defined in s. 95.72 (1) (c). The term does not apply to private household wastes not removed from the premises where produced.

95.10(4) (4) No indemnity shall be paid to the owner of any swine condemned or destroyed because of any infectious or communicable disease if such swine were located, at any time, on any premises receiving public or commercial garbage. No person shall fail or refuse to conform with the department order specifying the manner of disposal of such infected swine. The definition of "communicable disease" in s. 990.01 (5g) does not apply to this subsection.

95.10(5) (5) No person shall remove or permit the removal of any swine from any premises where public or commercial garbage is received, except to federally inspected slaughtering establishments and other slaughtering establishments approved by the state to receive diseased animals, and only if such swine are accompanied by a certificate of veterinary inspection.

95.10(6) (6) No person shall bring into this state any raw public or commercial garbage for feeding purposes or for deposit on any premises where swine are kept. Any garbage from vehicles serving food to passengers, if deposited in this state, shall be incinerated.

95.10 History History: 1981 c. 66, 291; 1981 c. 391 s. 210; 2001 a. 56.



95.11 Livestock branding.

95.11  Livestock branding.

95.11(1)(1)  Definitions. As used in this section:

95.11(1)(a) (a) "Brand" means an identification mark which is burned, tattooed or otherwise permanently marked onto livestock in accordance with department rules. A brand shall consist of a symbol, letter, or combinations of symbols, letters or numbers in a specific location but does not include ear notches or similar disfigurement, a mark which is solely a numeral or a mark required by law for official identification in disease control programs.

95.11(1)(b) (b) "Livestock" means cattle and horses.

95.11(2) (2) Adoption and use. Any person may adopt an exclusive brand by recording such brand under sub. (3).

95.11(3) (3) Recording; fees.

95.11(3)(a)(a) Any person desiring to adopt any brand, not the recorded brand of another person, shall forward to the department a facsimile of the desired brand, together with a written application and a recording fee. Upon receipt the department shall record the brand, unless the brand is of record as that of some other person or conflicts with the recorded brand of any person. If the brand does not qualify for recording, or there is a conflict between applications received on the same date, the facsimile and fee shall be returned to the applicant. If the brand is accepted, the ownership thereof shall vest from the date of filing.

95.11(3)(b) (b) In 1984 and every 10th year thereafter, every owner of a brand shall rerecord the brand according to department rules. At the expiration of each recording period the department shall notify every owner of a brand at the owner's address of record that the brand has not been rerecorded and that the brand must be rerecorded within 90 days. Failure to rerecord the brand is an abandonment of the brand, and it can be recorded by another applicant thereafter.

95.11(3)(c) (c) Any recorded brand is subject to transfer as personal property. Instruments evidencing transfer of a brand shall be recorded by the department upon payment of a transfer fee.

95.11(3)(d) (d) The fee for initial recording is $20, and for rerecording and transfer is $10. When any brand is recorded, the owner is entitled to one certified copy of the recorded brand. Additional certified copies may be obtained upon the payment of $2 for each copy.

95.11(4) (4) Suit by owner. An owner of a recorded brand may sue for injunctive relief and damages arising from an unauthorized use of the owner's brand on livestock and a judgment in the owner's favor may include costs and reasonable attorney fees.

95.11 History History: 1973 c. 239; 1993 a. 490, 492; 1995 a. 225.



95.12 False pedigree.

95.12  False pedigree. No person with intent to defraud shall obtain from any corporation, association, society or company organized for the purpose of improving breeds of domestic animals, a false certificate of registration of any such domestic animal in the herd or other register of any such corporation, association, society or company, or the transfer of any such certificate, or shall, with intent to defraud, give a false pedigree of any such domestic animal.

95.12 History History: 2001 a. 56.



95.13 Misrepresenting breed of domestic animal.

95.13  Misrepresenting breed of domestic animal. No person shall sell or barter or cause to be sold or bartered any domestic animal and represent, or cause to be represented that such domestic animal is a pure bred domestic animal, when in fact such domestic animal is not registered, or entitled to registry, in any pure breed registry maintained for such domestic animals; nor shall any person knowingly utter, pass or deliver to any person as true, any false, or altered pedigree; nor shall any person refuse to deliver proper certificate of registry for any domestic animal sold or transferred by the person, having represented at the time of sale or transfer, and as an inducement thereto, that such domestic animal was registered and that the person possessed and would deliver a certificate of registry as evidence thereof, or that such domestic animal was entitled to registry and that the person would secure such certificate and deliver the same.

95.13 History History: 1993 a. 492; 2001 a. 56.



95.14 Corporations to improve livestock.

95.14  Corporations to improve livestock.

95.14(1) (1) Three or more adult persons of this state may form a corporation, without capital stock, to be managed and directed as herein provided, for the purpose of improving the breeding of livestock by such means and methods as may be deemed most advisable, and to receive and manage contributions therefor made from time to time by way of gifts, deed, devise, bequest or otherwise, and to expend the income thereof for the purpose of the corporation. The work of any such corporation shall be entirely educational and designed by practical work with the breeder upon the farm to result in a better understanding and practical application of the scientific and technical principles taught in agricultural colleges and experiment stations, so as to effect the greatest possible coordination between the science and the art or practice of breeding, but such work shall not be merged with the work of any educational institution. Any corporation organized hereunder shall have authority to pay all necessary expenses properly incurred in carrying out the purposes of the corporation, including compensation to employees and to directors for services actually rendered in conducting the affairs of the corporation, but no pecuniary profit shall ever be paid to any incorporator or director.

95.14(2) (2) Any corporation organized under this section shall be managed and directed by a self-perpetuating board of directors of 5 members, consisting of the dean of the College of Agricultural and Life Sciences of the University of Wisconsin-Madison, who shall be permanent chairperson of the board, and 4 others to be appointed in the first instance by the incorporators; at least 3 of the 5 members shall always be representative livestock breeders of the state. If the dean of the College of Agricultural and Life Sciences fails to act as a member of the board by reason of refusal, disability, or vacancy in the chair of the dean, the remaining members of the board shall appoint a representative livestock breeder to act in his or her place on the board until the time as such refusal, disability, or vacancy in the chair ceases to exist. Whenever the dean of the College of Agricultural and Life Sciences becomes a member of the board of directors after any such interim, the dean shall automatically become chairperson of the board.

95.14(3) (3) The term of office of all members of the board, except the permanent chairperson, shall expire one each year by lot. The remaining members shall elect a member to succeed the person whose term shall have thus expired. Vacancies occurring during the year may be filled at once by the remaining members.

95.14(4) (4) Any such corporation shall have the general powers of other corporations and its articles of organization shall conform to s. 181.0202 with such modifications as this section requires.

95.14 History History: 1973 c. 335 s. 12; 1979 c. 32; 1993 a. 184; 1997 a. 79; 2001 a. 103.



95.17 Animal diseases; cooperation with United States.

95.17  Animal diseases; cooperation with United States. Whenever it is determined by the department and the state constitutional officers that it is necessary to combat dangerous diseases in animals in this state in cooperation with the U.S. department of agriculture and to destroy animals affected with or which have been exposed to any such disease or to destroy property in the disinfection of the premises or to do any other act or incur any other expense reasonably necessary in suppressing or combating such disease, the department may accept, on behalf of the state, the rules and regulations prepared by the U.S. department of agriculture under authority of an act of congress relating to the suppression of any such disease and cooperate with the authorities of the U.S. in the enforcement of their provisions; or it may follow such procedure as to inspection, vaccination, condemnation, appraisal, disinfection and other acts reasonably necessary in the suppression of such diseases as may be agreed upon and adopted by the department and the state constitutional officers with the representatives of the U.S. department of agriculture. Within the amount which may, subsequent to March 23, 1915, be appropriated for this purpose, the state shall pay such proportion of the expense incurred in suppressing or combating any such disease and in compensating owners of animals slaughtered under this section as shall be determined by and mutually agreed upon with the U.S. department of agriculture.

95.17 History History: 1975 c. 308; 2001 a. 56.



95.18 Animals in transit.

95.18  Animals in transit. Animals in transit in the state are subject to all the provisions of law relating to contagious or infectious diseases of animals, and to the regulations and orders of the department.



95.19 Diseased animals.

95.19  Diseased animals.

95.19(1)(1)  Definitions. In this section, "knowingly" means that the actor believes that the specified fact exists.

95.19(2) (2) Prohibitions. No person may do any of the following:

95.19(2)(a) (a) Import, sell, transport or exhibit an animal that is exposed to a contagious or infectious disease, except as provided in sub. (3) (a).

95.19(2)(b) (b) Import, sell, transport or exhibit an animal that is infected with a contagious or infectious disease, except as provided in sub. (3) (a).

95.19(2)(c) (c) Knowingly conceal that an animal that is imported, sold, transported or exhibited has been exposed to or infected with a contagious or infectious disease.

95.19(2)(d) (d) Knowingly misrepresent that an animal has not been exposed to or infected with a contagious or infectious disease.

95.19(2)(e) (e) Knowingly permit an animal that has been exposed to or infected with a contagious or infectious disease to commingle with other animals under conditions that may cause the disease to spread to an animal owned by another person.

95.19(3) (3) Rule making. The department may promulgate rules:

95.19(3)(a) (a) Authorizing the transport under a department permit of an animal exposed to or infected with a contagious or infectious disease for slaughter or other purposes prescribed by the department.

95.19(3)(b) (b) Specifying those contagious or infectious diseases to which the prohibitions of sub. (2), and the rules promulgated under par. (a), apply.

95.19(4) (4) Damages. A person who violates this section is liable to any person injured for damages sustained as a result of the violation.

95.19 History History: 1989 a. 277.

95.19 Annotation Use of the phrase "any person injured" does not show that the legislature intended to allow recovery under this section only when a violation of this section causes personal injuries, as opposed to economic losses. Wilson v. Tuxen, 2008 WI App 94, 312 Wis. 2d 705, 754 N.W.2d 220, 07-1964.

95.19 Annotation This section specifically gives the department the authority to specify which contagious or infectious diseases can create liability under sub. (2) (a) to (e), which it has done. The two claims found in sub. (2) (a) and (b) are strict liability statutes that are restricted by rule to specified diseases. Sub. (2) (c) to (e) prohibit 3 different kinds of knowing conduct. By rule, liability under sub. (2) (c) to (e) may be based on any disease that is either contagious or infectious. Wilson v. Tuxen, 2008 WI App 94, 312 Wis. 2d 705, 754 N.W.2d 220, 07-1964.



95.195 Diseases; implied warranty in sale of animals.

95.195  Diseases; implied warranty in sale of animals.

95.195(1)(1)  Definition. In this section, "covered disease" means a disease that the department specifies under sub. (4) (a) is covered by this section.

95.195(2) (2) Warranty. Except as provided in sub. (3), in every contract for the sale of an animal of a type specified by the department under sub. (4) (b), there is an implied warranty that the animal is not infected with a covered disease unless the seller discloses to the buyer in writing, prior to sale, all of the following:

95.195(2)(a) (a) The management classification of the animal's herd with respect to the covered disease.

95.195(2)(b) (b) If the animal is a reactor with respect to the covered disease, that the animal is a reactor.

95.195(3) (3) Exception. The warranty under sub. (2) does not apply to an animal sold directly to slaughter.

95.195(4) (4) Rules. The department shall promulgate rules that do all of the following:

95.195(4)(a) (a) Specify covered diseases.

95.195(4)(b) (b) Specify types of animals to which this section applies.

95.195(4)(c) (c) Prescribe a system for determining management classifications of herds with respect to covered diseases.

95.195 History History: 1989 a. 277; 1999 a. 160.

95.195 Annotation The legislature intended this section as an implied warranty in addition to the implied warranties found in ss. 402.314 and 402.315, not as a stand-alone provision. As a result, the provisions of ch. 402, including the notice of breach requirement in s. 402.607 (3) (a), apply to a claim for breach of the warranty under this section. Wilson v. Tuxen, 2008 WI App 94, 312 Wis. 2d 705, 754 N.W.2d 220, 07-1964.



95.197 Financial assistance for paratuberculosis testing.

95.197  Financial assistance for paratuberculosis testing.

95.197(1)(1) The department shall provide financial assistance to owners of livestock herds for conducting testing for paratuberculosis.

95.197(2) (2) The department shall promulgate rules for providing financial assistance under sub. (1).

95.197 History History: 1999 a. 9.



95.20 Import and movement of animals.

95.20  Import and movement of animals. The department may prohibit or regulate the importing of animals into this state or the movement of animals within this state if the department has reasonable grounds to believe that regulation or prohibition is necessary to prevent the introduction or spread of a disease in this state that threatens the health of animals or of humans.

95.20 History History: 1981 c. 291; 1981 c. 391 s. 210; 2001 a. 56.



95.21 Rabies control program.

95.21  Rabies control program.

95.21(1) (1)  Definitions. As used in this section:

95.21(1)(a) (a) "Humane officer" means an officer appointed under s. 173.03.

95.21(1)(am) (am) "Isolation facility" means a humane society shelter, veterinary hospital, municipal pound or other place specified by an officer which is equipped with a pen or cage which isolates the animal from contact with other animals.

95.21(1)(b) (b) "Officer" means a peace officer, local health officer, as defined in s. 250.01 (5), humane officer, warden, an employee designated by the department or other person designated by the governing body of the county, city, village or town.

95.21(1)(c) (c) "Owner" includes a person who owns, harbors, keeps or controls an animal.

95.21(1)(d) (d) "Peace officer" has the meaning designated under s. 939.22 (22).

95.21(1)(e) (e) "Veterinarian" has the meaning designated under s. 453.02 (7).

95.21(1)(em) (em) "Veterinary technician" has the meaning designated under s. 453.02 (12).

95.21(1)(f) (f) "Warden" has the meaning designated under s. 24.01 (11).

95.21(2) (2) Rabies vaccination required for dogs.

95.21(2)(a)(a) Requirement for vaccination. Except as provided in s. 174.054 or sub. (9) (d), the owner of a dog shall have the dog vaccinated against rabies by a veterinarian or, if a veterinarian is physically present at the location the vaccine is administered, by a veterinary technician, pursuant to s. 453.05 (2) (d), at no later than 5 months of age and revaccinated within one year after the initial vaccination. If the owner obtains the dog or brings the dog into this state after the dog has reached 5 months of age, the owner shall have the dog vaccinated against rabies within 30 days after the dog is obtained or brought into the state unless the dog has been vaccinated as evidenced by a current certificate of rabies vaccination from this state or another state. The owner of a dog shall have the dog revaccinated against rabies by a veterinarian or, if a veterinarian is physically present at the location the vaccine is administered, by a veterinary technician, pursuant to s. 453.05 (2) (d), before the date that the immunization expires as stated on the certificate of vaccination or, if no date is specified, within 3 years after the previous vaccination.

95.21(2)(b) (b) Issuance of certificate of rabies vaccination. The person who administers the vaccine under par. (a) shall complete and issue to the owner a certificate of rabies vaccination bearing a serial number and in the form approved by the department stating the owner's name and address, the name, sex, spayed or unspayed, neutered or unneutered, breed and color of the dog, the date of the vaccination, the type of rabies vaccine administered and the manufacturer's serial number, the date that the immunization expires as specified for that type of vaccine by the center for disease control of the U.S. department of health and human services and the city, village or town where the dog is required to be licensed.

95.21(2)(c) (c) Copies of certificate. The veterinarian shall keep a copy of each certificate of rabies vaccination in a file maintained for this purpose until the date that the immunization expires or until the dog is revaccinated whichever occurs first.

95.21(2)(e) (e) Rabies vaccination tag. After issuing the certificate of rabies vaccination, the person who administers the vaccine under par. (a) shall deliver to the owner a rabies vaccination tag of durable material bearing the same serial number as the certificate, the year the vaccination was given and the name, address and telephone number of the supervising veterinarian.

95.21(2)(f) (f) Tag to be attached. The owner shall attach the rabies vaccination tag or a substitute tag to a collar and a collar with the tag attached shall be kept on the dog at all times but this requirement does not apply to a dog during competition or training, to a dog while hunting, to a dog securely confined indoors, to a dog securely confined in a fenced area or to a dog while actively involved in herding or controlling livestock if the dog is under the control of its owner. The substitute tag shall be of a durable material and contain the same information as the rabies vaccination tag. The requirements of this paragraph do not apply to a dog which is not required to be vaccinated under sub. (2) (a).

95.21(2)(g) (g) Duplicate tag. The person who administers the vaccine under par. (a) may furnish a new rabies vaccination tag with a new serial number to an owner in place of the original tag upon presentation of the certificate of rabies vaccination. The person who administers the vaccine under par. (a) shall then indicate the new tag number on the certificate and keep a record in the file.

95.21(2)(h) (h) Cost. The owner shall pay the cost of the rabies vaccination and the cost associated with the issuance of a certificate of rabies vaccination and the delivery of a rabies vaccination tag.

95.21(3) (3) District quarantine.

95.21(3)(a)(a) Dogs confined. If a district is quarantined for rabies, all dogs within the district shall be kept securely confined, tied, leashed or muzzled. Any dog not confined, tied, leashed or muzzled is declared a public nuisance and may be impounded. All officers shall cooperate in the enforcement of the quarantine. The clerk of every town, city or village wholly or partly within the quarantine district shall promptly post in at least 3 public places in the town, city or village, notices of quarantine furnished by the department for posting.

95.21(3)(b) (b) Exemption of vaccinated dog from district quarantine. A dog which is immunized currently against rabies as evidenced by a valid certificate of rabies vaccination or other evidence is exempt from the district quarantine provisions of par. (a) if a rabies vaccination tag or substitute tag is attached to the dog's collar.

95.21(4) (4) Quarantine or sacrifice of an animal suspected of biting a person or being infected or exposed to rabies.

95.21(4)(a)(a) Quarantine or sacrifice of dog or cat. Except as provided in par. (d), an officer shall order a dog or cat quarantined if the officer has reason to believe that the animal bit a person, is infected with rabies or has been in contact with a rabid animal. If a quarantine cannot be imposed because the dog or cat cannot be captured, the officer may kill the animal. The officer may kill a dog or cat only as a last resort or if the owner agrees. The officer shall attempt to kill the animal in a humane manner and in a manner which avoids damage to the animal's head.

95.21(4)(b) (b) Sacrifice of other animals. An officer may order killed or may kill an animal other than a dog or cat if the officer has reason to believe that the animal bit a person or is infected with rabies. Except as provided in s. 95.36, if an animal of a species raised primarily to produce food for human consumption is killed under this paragraph, the owner is eligible for an indemnity payment in an amount equal to the indemnity provided under s. 95.31 (3). If the decision is made by an employee of the department, the indemnity shall be paid from the appropriation under s. 20.115 (2) (b). If the decision is made by another officer, the indemnity shall be paid from the dog license fund.

95.21(4)(c) (c) Sacrifice of a dog or cat. An officer may order killed or may kill a dog or cat if the owner of the dog or cat violates sub. (5) (a), (b) or (c).

95.21(4)(d) (d) Exception for law enforcement dogs.

95.21(4)(d)1.1. In this paragraph, "law enforcement agency" has the meaning given in s. 165.83 (1) (b).

95.21(4)(d)2. 2. The quarantine requirement in par. (a) does not apply to a dog that is used by a law enforcement agency and that bites a person while the dog is performing law enforcement functions if the dog is immunized against rabies as evidenced by a valid certificate of rabies vaccination or other evidence. The law enforcement agency shall have the dog examined by a veterinarian on the day of the incident or the next day, on the 10th day after the incident, and on one intervening day. The law enforcement agency shall ensure that the dog is confined when not performing law enforcement functions until the 3rd examination has been performed.

95.21(5) (5) Quarantine of dog or cat.

95.21(5)(a)(a) Delivery to isolation facility or quarantine on premises of owner. An officer who orders a dog or cat to be quarantined shall deliver the animal or shall order the animal delivered to an isolation facility as soon as possible but no later than 24 hours after the original order is issued or the officer may order the animal to be quarantined on the premises of the owner if the animal is immunized currently against rabies as evidenced by a valid certificate of rabies vaccination or other evidence. If an officer delivers a dog or orders a dog to be delivered to an isolation facility and the dog is exempt from the requirement to be vaccinated against rabies under sub. (9) (d), the owner of the dog may choose an isolation facility that is a veterinary hospital.

95.21(5)(b) (b) Health risk to humans. If a dog or cat is ordered to be quarantined because there is reason to believe that the animal bit a person, the custodian of an isolation facility or the owner shall keep the animal under strict isolation under the supervision of a veterinarian for at least 10 days after the incident occurred. In this paragraph, "supervision of a veterinarian" includes, at a minimum, examination of the animal on the first day of isolation, on the last day of isolation and on one intervening day. If the observation period is not extended and if the veterinarian certifies that the dog or cat has not exhibited any signs of rabies, the animal may be released from quarantine at the end of the observation period.

95.21(5)(c) (c) Risk to animal health.

95.21(5)(c)1.1. If a dog or cat is ordered to be quarantined because there is reason to believe that the animal has been exposed to a rabid animal and if the dog or cat is not currently immunized against rabies, the custodian of an isolation facility or the owner shall keep the animal leashed or confined for 180 days. The owner shall have the animal vaccinated against rabies between 155 and 165 days after the exposure to a rabid animal, unless the animal is exempt from the requirement to be vaccinated against rabies under sub. (9) (d).

95.21(5)(c)2. 2. If a dog or cat is ordered to be quarantined because there is reason to believe that the animal has been exposed to a rabid animal but if the dog or cat is immunized against rabies, the custodian of an isolation facility or the owner shall keep the animal leashed or confined for 60 days. The owner shall have the animal revaccinated against rabies as soon as possible after exposure to a rabid animal.

95.21(5)(d) (d) Sacrifice of a dog or cat exhibiting symptoms of rabies. If a veterinarian determines that a dog or cat exhibits symptoms of rabies during the original or extended observation period, the veterinarian shall notify the owner and the officer who ordered the animal quarantined and the officer or veterinarian shall kill the animal in a humane manner and in a manner which avoids damage to the animal's head. If the dog or cat is suspected to have bitten a person, the veterinarian shall notify the person or the person's physician.

95.21(6) (6) Delivery of carcass; preparation; examination by laboratory of hygiene. An officer who kills an animal shall deliver the carcass to a veterinarian or local health department, as defined in s. 250.01 (4). The veterinarian or local health department shall prepare the carcass, properly prepare and package the head of the animal in a manner to minimize deterioration, arrange for delivery by the most expeditious means feasible of the head of the animal to the state laboratory of hygiene and dispose of or arrange for the disposal of the remainder of the carcass in a manner which minimizes the risk of exposure to any rabies virus. The laboratory of hygiene shall examine the specimen and determine if the animal was infected with rabies. The state laboratory of hygiene shall notify the department, the veterinarian or local health department which prepared the carcass and, if the animal is suspected to have bitten a person, that person or that person's physician.

95.21(7) (7) Cooperation of veterinarian. Any practicing veterinarian who is requested to be involved in the rabies control program by an officer is encouraged to cooperate in a professional capacity with the department, the laboratory of hygiene, the local health department, as defined in s. 250.01 (4), the officer involved and, if the animal is suspected to have bitten a person, the person's physician.

95.21(8) (8) Responsibility for quarantine and laboratory expenses. The owner of an animal is responsible for any expenses incurred in connection with keeping the animal in an isolation facility, supervision and examination of the animal by a veterinarian, preparation of the carcass for laboratory examination and the fee for the laboratory examination. If the owner is unknown, the county is responsible for these expenses.

95.21(9) (9) Local programs.

95.21(9)(a)(a) This section does not prohibit or restrict a county, city, village or town from imposing a rabies control program with more restrictive provisions.

95.21(9)(b) (b) This section does not prohibit a county, city, village or town from imposing its own rabies control program if the department approves the program. The department may not approve a program unless it provides for at least 2 examinations of the quarantined animal by a veterinarian or a trained individual with veterinarian involvement during a 10-day isolation period. The department shall promulgate rules establishing criteria for the approval of programs under this paragraph and defining "trained individual" and "veterinarian involvement".

95.21(9)(c) (c) The department may provide training to persons who administer local rabies control programs or who conduct rabies examinations under those programs. The department may charge fees to cover the cost of training. The fees collected under this paragraph shall be credited to the appropriation under s. 20.115 (2) (j).

95.21(9)(d) (d) A city, village, or town may exempt the owner of a dog from the requirement to have the dog vaccinated against rabies for a year based on a letter from a veterinarian stating that vaccination is inadvisable because of a reaction to a previous vaccination, a physical condition, or a regimen of therapy that the dog is undergoing. The city, village, or town shall require the owner to provide a new letter for each year in which the owner seeks an exemption under this paragraph.

95.21(10) (10) Penalties.

95.21(10)(a)(a) Failure to obtain rabies vaccination. An owner who fails to have a dog vaccinated against rabies as required under sub. (2) (a) may be required to forfeit not less than $50 nor more than $100.

95.21(10)(b) (b) Refusal to comply with order or quarantine. An owner who refuses to comply with an order issued under this section to deliver an animal to an officer, isolation facility or veterinarian or who does not comply with the conditions of an order that an animal be quarantined shall be fined not less than $100 nor more than $1,000 or imprisoned not more than 60 days or both.

95.21(10)(c) (c) Other violation. A person who violates any provision of this section not specified under pars. (a) and (b) may be required to forfeit up to $50.

95.21 History History: 1979 c. 129, 289, 357; 1981 c. 285; 1981 c. 314 s. 144; 1983 a. 189 s. 329 (18); 1983 a. 451; 1985 a. 135, 184; 1993 a. 27; 1995 a. 450; 1997 a. 192, 217; 1999 a. 9; 2005 a. 236, 240; 2007 a. 37, 97.



95.22 Reporting animal diseases.

95.22  Reporting animal diseases.

95.22(1) (1) A veterinarian and the department of natural resources shall report to the department of agriculture, trade and consumer protection any disease specified in the rules promulgated under sub. (2) (a) each time a veterinarian or the department of natural resources discovers that such a disease is present in any animal in this state.

95.22(2) (2) The department shall promulgate rules that specify all of the following:

95.22(2)(a) (a) The diseases that a veterinarian or the department of natural resources must report under this section.

95.22(2)(b) (b) For each disease specified in par. (a), the deadline for reporting the disease after the date of its discovery.

95.22(2)(c) (c) The information that a veterinarian or the department of natural resources must include in his or her report.

95.22(2)(d) (d) Procedures to be used in preparing and submitting the report.

95.22(3) (3) The department of agriculture, trade and consumer protection shall notify the department of natural resources of the contents of any report submitted under sub. (1) by a veterinarian if the department of agriculture, trade and consumer protection determines that the disease that is the subject of the report may present a threat to any wild animals present in this state.

95.22(4) (4) The department shall provide the reports of any communicable diseases under sub. (1) to the department of health services and to the local health officer, as defined in s. 250.01 (5), for the area in which the animal is located.

95.22 History History: 1981 c. 291; 1981 c. 391 s. 210; 1993 a. 492; 1999 a. 83; 2001 a. 56, 109; 2003 a. 321; 2005 a. 198; 2007 a. 20 s. 9121 (6) (a).



95.23 Disease investigation and enforcement.

95.23  Disease investigation and enforcement.

95.23(1)(1) Authorized inspectors and agents of the department may enter at reasonable times any premises, building or place to investigate the existence of animal diseases or to investigate violations of or otherwise enforce the laws relating to animal health. Any animals or materials suspected of being infected may be examined or tested. No person shall obstruct or interfere with such investigation or enforcement work, or attempt to do so, in any manner, by threat or otherwise.

95.23(1m) (1m)

95.23(1m)(a)(a) The department may conduct surveillance testing to determine whether animals have chronic wasting disease, if the department has reason to believe that the animals have been exposed to chronic wasting disease.

95.23(1m)(b) (b) The department shall indemnify the owner of an animal that must be killed in order to conduct testing under par. (a) in an amount equal to two-thirds of the difference between the net salvage value and the appraised value of the animal but not more than $1,500 for one animal, except as provided in s. 95.31 (3m). The department may pay an indemnity under this paragraph from the appropriation account under s. 20.115 (2) (b) only if funds received by the department under s. 20.115 (2) (m) and (8) (ks) for the payment of indemnities are insufficient to pay the indemnity.

95.23(2) (2) Upon request of an authorized inspector or agent of the department, sheriffs and police officers shall assist in the enforcement of the laws relating to animal health.

95.23(3) (3) Upon reasonable notice from the department, owners or persons in charge of animals shall cause them to be restrained or confined so that they may be identified, examined and tested or otherwise treated or disposed of as authorized by law.

95.23(4) (4) When any animals or materials infected or suspected of being infected have been quarantined, no person shall remove them from the premises, or otherwise fail to comply with the terms of the quarantine, except upon written permit from the department.

95.23 History History: 2001 a. 108; 2005 a. 25.



95.232 Confidentiality of paratuberculosis records.

95.232  Confidentiality of paratuberculosis records. Any information kept by the department that identifies the owners of livestock herds infected, or suspected of being infected, with paratuberculosis is not subject to inspection or copying under s. 19.35 except as the department determines is necessary to protect the public health, safety or welfare.

95.232 History History: 1989 a. 31.



95.235 Sale of certain painted utensils.

95.235  Sale of certain painted utensils. Any person who sells, for the purpose of feeding livestock, any utensil painted with a substance having a toxic effect upon livestock when taken orally shall be punished under s. 95.99 (1).

95.235 History History: 1975 c. 41; 1979 c. 129 s. 15; 1981 c. 66 s. 8.



95.24 Living vaccine, hog cholera, anthrax, swine erysipelas.

95.24  Living vaccine, hog cholera, anthrax, swine erysipelas.

95.24(1)(1) No person shall have in his or her possession or furnish to another any live virus hog cholera vaccine, including vaccines produced from a modified or attenuated strain of hog cholera virus, except that such vaccines may be in the possession of a biological laboratory inspected and licensed by the federal government, persons having written approval from the department for its experimental use, or veterinarians having a permit from the department for its use in vaccinating or treating swine as necessary for export or for such other uses as are authorized by the department for the control of serious outbreaks of the disease.

95.24(3) (3)

95.24(3)(a)(a) No type of living vaccine for immunizing against anthrax or swine erysipelas may be administered to any domestic animal or sold or dispensed in this state without first having obtained the written approval of the chief veterinarian of the department. Approval to administer such vaccine shall be granted to licensed veterinarians only, and then only to qualify the domestic animal for export or in the event that any of the following has been established:

95.24(3)(a)1. 1. The domestic animals to be so treated are infected.

95.24(3)(a)2. 2. The domestic animals to be so treated are on premises known to be contaminated.

95.24(3)(a)3. 3. The domestic animals to be so treated have been exposed within 40 days to infection with the disease for which the living vaccine is prescribed as a proper immunizing agent.

95.24(3)(b) (b) Every veterinarian who so administers such living vaccine shall render to the department a report of the use and the results thereof at such time and in such manner as it may require.

95.24 History History: 1993 a. 213, 492; 2001 a. 56.



95.25 Tuberculosis control program.

95.25  Tuberculosis control program.

95.25(1) (1) In order to detect and control bovine tuberculosis the department may test for tuberculosis those cattle where indication of possible infection is disclosed by means of the slaughter cattle identification program and any other cattle, farm-raised deer or other species the department has reason to believe may be infected or exposed or considers necessary to test for any other reason. Tuberculosis tests authorized by the department shall be made at such times and in such manner as the department determines, in the light of the latest and best scientific and practical knowledge and experience.

95.25(2) (2) Upon reasonable notice, the department, its authorized agents and all inspectors and persons appointed or authorized to assist in the work of applying the tuberculin test, may enter any buildings or enclosures where cattle, farm-raised deer or other species are, for the purpose of making inspection and applying the tuberculin test, and any person who interferes therewith or obstructs them in their work or attempts to obstruct or prevent by force the inspection and the testing shall, in addition to the penalty prescribed therefor, be liable for all damages caused thereby to the state or to any person lawfully engaged in the work of inspection and testing.

95.25(2m) (2m) The owner or other person in possession of animals subject to inspection or testing under this section shall provide animal handling facilities to ensure the safety of the animals and the persons conducting the inspection or testing under this section.

95.25(3) (3) The department shall provide all the necessary equipment and supplies and inspectors and make all arrangements necessary for the carrying on and completion of the work authorized by this section. If any such equipment or supplies are no longer needed, they may be disposed of by the department of administration, and the proceeds derived from the sale shall be paid into the state treasury and credited to the appropriation for such testing.

95.25(4) (4) Retests of infected herds shall be made by the department at such intervals as the department deems necessary to protect the work already done and to preserve the modified accredited or tuberculosis free status of the state under the specifications and regulations of the U.S. department of agriculture and the agreements among the various states.

95.25(4m) (4m) The department is not liable for injury to or death of animals during inspection or testing under this section unless negligence by the department causes the injury or death.

95.25(5) (5) For each animal of a species raised primarily to produce food for human consumption, including farm-raised deer, condemned and slaughtered, except as provided in s. 95.36, the owner shall receive and, upon certificate of the department, the state shall pay two-thirds of the difference between the net salvage value and the appraised value of the animal, but the payment may not exceed $1,500 for an animal.

95.25(6) (6) The department may, with the owner's consent, condemn animals which have been exposed to tuberculosis or which are suspected of being infected, although such animals have not reacted to the tuberculosis tests.

95.25 History History: 1971 c. 125; 1975 c. 306; 1983 a. 361; 1991 a. 269; 1995 a. 79, 225, 450; 1997 a. 35.



95.26 Brucellosis control program.

95.26  Brucellosis control program.

95.26(3) (3) If the existence of brucellosis within the state results in the termination of its status as a certified brucellosis-free area by the U.S. department of agriculture, the department shall request the release of funds by the joint committee on finance from the appropriation under s. 20.865 (4) (a) to pay for official vaccination, as provided in s. 95.46 (2), of all female calves located within any county where the incidence of brucellosis disqualifies it for such designation.

95.26(4) (4) Cattle and American bison that are classified as "reactors" to the brucellosis test, whether or not conducted pursuant to this section, shall be slaughtered. A report of any test disclosing reactors shall be mailed to the owner thereof. The reactors shall be identified by a reactor tag and permanent mark as prescribed by the department. The owner shall effect slaughter of the reactors within 15 days of the date they are so identified, except that the department, for cause shown, may extend the time an additional 15 days. If the owner of reactors fails to comply with this subsection within the time limited, the department shall cause the removal and slaughter of the reactors. No indemnity shall be paid on any reactors disposed of by the department. No milk shall be sold from any reactors or from any herd of cattle in which reactors are kept contrary to the provisions of this section.

95.26(5) (5) When reactors to any brucellosis test are disclosed in a herd of cattle or American bison the department shall quarantine the entire herd by serving written notice thereof, either personally or by mail, on the owner or person in charge, but such quarantine shall not be imposed if the department, upon the basis of the clinical history of the herd with respect to brucellosis and the recommendation of the attending veterinarian, determines it is improbable that the cattle or American bison will contract brucellosis. No cattle or American bison subject to the quarantine shall be removed from the premises where the cattle or American bison are quarantined, except upon written permit of the department. The quarantine shall remain in full force until removed by the department. Such retests shall be conducted as the department finds necessary to eliminate all reactors or other evidence of infection in the herd.

95.26(5m) (5m)

95.26(5m)(a)(a) The department may obtain blood or tissue samples from swine and farm-raised deer to test for brucellosis.

95.26(5m)(b) (b) The department may condemn swine and farm-raised deer that are reactors to the brucellosis test and may quarantine the herd from which the reactors come.

95.26(6) (6) The department may acquire, equip and maintain laboratories, including mobile units and promulgate rules and regulations not inconsistent with law so as to effectively execute its functions under the brucellosis control program.

95.26(7) (7) For each animal of a species raised primarily to produce food for human consumption, including farm-raised deer, condemned and slaughtered, except as provided in ss. 95.36 and 95.48, the owner shall receive and, upon certificate of the department, the state shall pay two-thirds of the difference between the net salvage value and the appraised value of the animal, but the payment may not exceed $1,500 for an animal. With the consent of the owner the department may condemn, in infected herds, animals which have been exposed and which are suspected of being infected, although the animals have not reacted to the brucellosis tests.

95.26 History History: 1971 c. 125, 211; 1973 c. 333; 1975 c. 39, 308; 1977 c. 29; 1979 c. 34 s. 2102 (29) (a); 1981 c. 20; 1995 a. 450; 1999 a. 83; 2011 a. 281.



95.27 Pseudorabies control program; indemnities.

95.27  Pseudorabies control program; indemnities.

95.27(1)(1) In order to detect, control and eradicate pseudorabies the department shall obtain blood or tissue samples from Wisconsin swine on a systematic basis. The department shall test the samples for pseudorabies.

95.27(2) (2) In the eradication and control of pseudorabies, the department may, whenever such action is necessary to prevent or reduce the spread of disease, quarantine or condemn and order the destruction of any swine which in the opinion of the department are infected with or have been exposed to pseudorabies.

95.27(3) (3) The department may enter into cooperative agreements with the federal government or any department or other agency for the control and eradication of pseudorabies in this state, including the payment of indemnities authorized under this section.

95.27(4) (4) Subject to sub. (5) and s. 95.36, the department shall indemnify the owner of swine that have been condemned and destroyed under this section. The department shall pay to the owner for each animal destroyed the difference between the net salvage value and the appraised value of the animal, but the payment may not exceed $1,500 for an animal. State payments shall be made from the appropriation under s. 20.115 (2) (b).

95.27(5) (5) Indemnities may not be paid under this section unless the owner of affected swine enters into, and acts in accordance with, an agreement with the department for the eradication of pseudorabies. An agreement entered into under this section shall contain a plan for the eradication of pseudorabies and shall be based upon scientifically accepted methods. The department shall monitor the implementation of an agreement to determine compliance and to determine whether the agreement needs to be modified.

95.27(6) (6) The owner of any swine affected by this section may appeal an order made under this section by filing with the department a request for a hearing under s. 93.18 within 5 days after receipt of notice of the order.

95.27(7) (7) A person in control of any premises on which swine have died of pseudorabies shall promptly dispose of the carcasses as provided under s. 95.50 or have the carcasses removed by a renderer licensed under s. 95.72.

95.27(8) (8) The department may adopt rules that are necessary to administer this section.

95.27 History History: 1983 a. 132; 1987 a. 399; 1989 a. 31; 1991 a. 39, 109; 1995 a. 450.



95.30 Disposal of animals infected with tuberculosis.

95.30  Disposal of animals infected with tuberculosis. The owner of cattle or farm-raised deer tested and found to be afflicted with bovine tuberculosis shall ship them under the direction of the department to some place designated by it for immediate slaughter under U.S. government inspection, or under the inspection approved by the department.

95.30 History History: 1995 a. 79.



95.31 Condemnation of diseased animals.

95.31  Condemnation of diseased animals.

95.31(1) (1) The department may condemn animals that are affected with or exposed to a contagious or infectious disease if the department determines that it is necessary to do so to prevent or control the spread of the disease. Condemned animals shall be slaughtered or destroyed as directed by the department.

95.31(2) (2) If the department determines that it is necessary to condemn an animal under sub. (1), the department shall, in all cases where the payment of indemnities is authorized under this chapter, appraise the animal as provided in s. 95.32 and shall notify the owner in writing of the appraised value. The notice shall include the number and description of the animals and the name of the owner.

95.31(3) (3) In addition to the indemnities for specific animal diseases provided under ss. 95.25, 95.26 and 95.27 or under special emergency programs and subject to s. 95.36, the department shall pay indemnities on livestock condemned and slaughtered or destroyed because of other diseases if the department determines that the condemnation and slaughter or destruction is necessary to protect public health or the livestock industry. The indemnity under this subsection shall be two-thirds of the difference between net salvage value and appraised value, but may not exceed $1,500 for an animal, except as provided in sub. (3m). As used in this subsection, "livestock" means animals of species raised primarily to produce food for human consumption, including farm-raised deer.

95.31(3m) (3m) If the department condemns an animal because the animal is suspected to have a transmissible spongiform encephalopathy and the owner disposes of the carcass as directed by the department, the department shall increase the amount of the indemnity calculated under sub. (3) or s. 95.23 (1m) (b) by the costs of the destruction of the animal and of the disposal, transportation, and any necessary storage of the animal's carcass. An indemnity paid because of the condemnation of an animal to which this subsection applies may exceed $1,500.

95.31(4) (4) In the event of a major or serious outbreak of a contagious or infectious disease that may affect public health or the health of animals and that requires special control measures, the department may request the joint committee on finance to release funds appropriated under s. 20.115 (2) (b) as needed to conduct emergency control programs independently or in cooperation with federal or local units of government and, subject to s. 95.36, to pay indemnities on animals of species raised primarily to produce food for human consumption, including farm-raised deer, condemned and slaughtered or destroyed under the emergency control programs. For all indemnities paid under this subsection, the state shall pay two-thirds of the difference between the net salvage value and the appraised value of an animal, except that no payment may exceed $1,500 for an animal.

95.31 History History: 1977 c. 146; 1977 c. 449 s. 497; 1981 c. 20; 1989 a. 31; 1991 a. 269; 1995 a. 79, 450; 2001 a. 56; 2005 a. 25.



95.32 Appraised value.

95.32  Appraised value.

95.32(1)(1) The department shall determine the appraised value of an animal that is destroyed under s. 95.21 (4) (b), 95.23 (1m), 95.25, 95.26, 95.27 or 95.31 (3) or (4) if the animal's owner is eligible for an indemnity.

95.32(2) (2) Except as provided in sub. (3), the appraised value for an animal that is of an animal type that is frequently sold at public auction shall equal the average price paid for a commercial grade animal of the same animal type at public auction sales during a period specified by the department.

95.32(3) (3) The appraised value of a registered purebred animal of an animal type that is frequently sold at public auction shall equal 125% of the amount determined under sub. (2) for that animal type.

95.32(4) (4) Using a method specified under sub. (5) (c), the department shall determine the appraised value of an animal of an animal type that is not frequently sold at public auction.

95.32(5) (5)

95.32(5)(a)(a) The department shall promulgate rules specifying animal types for the purposes of this section. The animal types may be based on characteristics of animals that include species, gender and age. The rules shall specify whether each animal type is frequently sold at public auction.

95.32(5)(b) (b) The department shall promulgate rules specifying the period of public auction sales that will be used in the appraisal of each animal type to which sub. (2) applies. The period may not begin more than 6 months before the date on which the department makes the appraisal.

95.32(5)(c) (c) The department shall promulgate rules specifying methods for determining the appraised value of animals of animal types that are not frequently sold at public auction. The methods shall be as consistent as possible with the method under sub. (2).

95.32 History History: 1977 c. 146; 1977 c. 449 s. 497; 1981 c. 20; 1995 a. 450; 2001 a. 108.



95.33 Tubercular animals that do not react.

95.33  Tubercular animals that do not react. Whenever in the opinion of the department a bovine or farm-raised deer is afflicted with tuberculosis, although failing to react to the tubercular test, such animal shall be condemned and the appraisal and all subsequent procedure shall be the same as in the case of reactors.

95.33 History History: 1995 a. 79.



95.34 Slaughter on premises.

95.34  Slaughter on premises. The slaughter of diseased animals on the premises of the owner shall be made under the supervision and direction of the department or an assistant. If upon inspection of the carcass it is found, according to rules of inspection of the U.S. department of agriculture, to be unfit for human food, the inspector shall destroy it or cause it to be buried and covered with a sufficient quantity of lime to destroy it. The hide shall be disinfected and otherwise cared for according to said rules. If the carcass is fit to be used for human food it may be disposed of in accordance with the provisions made by the department.

95.34 History History: 1975 c. 308.



95.35 Scrapie eradication: indemnities.

95.35  Scrapie eradication: indemnities.

95.35(3) (3) The department may enter into cooperative agreements with the federal government or any department or other agency for the control and eradication of scrapie in this state.

95.35(6) (6) Every person in control of premises on which sheep or goats have died of scrapie shall promptly bury or dispose of the carcasses in accordance with rules prescribed by the department.

95.35 History History: 1981 c. 20; 1995 a. 450.



95.36 Indemnity not allowed.

95.36  Indemnity not allowed. The owners of animals condemned and slaughtered under the provisions of this chapter shall receive no indemnity therefor in the following cases:

95.36(1) (1) Animals owned by the United States, this state or any county, city, town or village.

95.36(2) (2) Animals brought into this state contrary to any provisions of law.

95.36(3) (3) Animals which the owner at the time of coming into possession of them knew or had reason to believe to be afflicted with contagious or infectious disease.

95.36(4) (4) Animals diseased at the time of arrival in this state.

95.36(5) (5) Animals which the owner has negligently or willfully exposed to contagious or infectious disease.

95.36(6) (6) Animals brought into this state that fail to pass successfully the retests subsequent to importation as required by regulation of the department.

95.36(7) (7) When the infected premises have not been disinfected, to the satisfaction of the department in such manner as to prevent the further spread of the disease.

95.36(8) (8) Unless the animal condemned and slaughtered was owned by the claimant at least 30 days prior to the test which discloses the reaction.

95.36(9) (9) Where the owner has received indemnity as a result of a former inspection or test, and has thereafter introduced into his or her herd any bovine contrary to law or the regulations of the department.

95.36(10) (10) If the owner of the animal has failed to comply with s. 95.51 (2).

95.36 History History: 1995 a. 225; 2003 a. 229.



95.37 Claims for indemnity.

95.37  Claims for indemnity.

95.37(1) (1) Claims against the state arising from the condemnation of animals shall be made by delivering to the department, to be forwarded to the department of administration, a request, giving the name and place of residence of the owner, the date on which the animals were condemned and the tag number of each animal, and also a statement of the salvage received and of the sum due from the state and any additional information that the department requires. The department shall promptly transmit all claims to the department of administration and accompany the same with a report of the sum due from the state and thereupon the claims may be audited and paid.

95.37(2) (2) Claims for indemnity based on condemnation and appraisal may be paid notwithstanding the death of the animal by means other than slaughter if satisfactory proof of death is filed with such claim.

95.37 History History: 1977 c. 216; 1977 c. 449 s. 497; 1995 a. 450.



95.38 Altering records; tampering with ear tags.

95.38  Altering records; tampering with ear tags.

95.38(1) (1) It shall be unlawful for any person to in any manner change any test record, falsely record any test, misrepresent the identification of any animal or any other material fact on any test record, certificate of veterinary inspection, vaccination record, claim for indemnity, or any disease control report or application to the department. It shall be unlawful for any person to induce or to conspire with another, either directly or indirectly, to do any of the said prohibited acts.

95.38(2) (2) No person is permitted to in any way tamper with, insert or remove from the ear of any animal any ear tag or registration mark which is or may be used for identification in disease control work except upon authorization from the department.

95.38(3) (3) The department may adopt rules that are necessary to administer this section.

95.38 History History: 1983 a. 132; 2001 a. 56.



95.39 Biological products.

95.39  Biological products.

95.39(1)(1) It is unlawful for any person to sell, furnish, give away or supply any tuberculin or any biological product containing Brucella organisms for use in this state unless all of the following conditions are met:

95.39(1)(a) (a) The label on the container thereof states the name and address of the manufacturer and the date of expiration.

95.39(1)(b) (b) The vendor, within 15 days, reports to the department the name of the recipient, the date and amount delivered.

95.39(1)(c) (c) The products are sold or delivered only to veterinarians licensed to practice in this state.

95.39(2) (2) It shall be unlawful for any person to use or dispose of any tuberculin until assured in writing by the person from whom received that its sale or delivery to said person has been reported to the department.

95.39(3) (3) Biological products produced or packed outside this state for the treatment, diagnosis or prevention of animal diseases and licensed by the federal government under experimental or special licenses may be sold, distributed or used only under such conditions as the department prescribes. The department may make such rules governing the conditions of manufacture, sale, distribution or use of biological products for the treatment, diagnosis or prevention of animal diseases as are necessary for the protection of animal health, including permit requirements or other restrictions on the importation, sale or experimental use of such products.

95.39 History History: 1995 a. 225.



95.40 Neutralizing tuberculosis test.

95.40  Neutralizing tuberculosis test.

95.40(1) (1) No person shall use or cause to be used tuberculin or any other agent upon cattle or farm-raised deer, by injection or otherwise, for the purpose of preventing a proper reaction when a tuberculin test is made.

95.40(2) (2) No person shall at any time or in any manner apply tuberculin to any animal except for the purpose of applying a tuberculin test. The result of every such test shall be reported to the department.

95.40 History History: 1995 a. 79.



95.41 Tuberculin; ear tags.

95.41  Tuberculin; ear tags.

95.41(1) (1) The department shall furnish and distribute tuberculin and circulars containing the rules and regulations for applying the tuberculin test upon application to all persons authorized to make such test.

95.41(2) (2) The department shall provide ear tags to be used for identifying cattle and farm-raised deer tested for purposes of disease control, and shall distribute the tags to persons authorized by the department to identify cattle and farm-raised deer.

95.41 History History: 1977 c. 216; 1979 c. 129; 1995 a. 79.



95.42 Revocation of permit to test.

95.42  Revocation of permit to test. Only veterinarians approved by the department may apply the tuberculin test to cattle and farm-raised deer, and no veterinarian applying the test may tag or brand reactors except as specifically authorized or directed by the department. Any veterinarian who fails to comply with this section and the rules and instructions furnished by the department shall forfeit all right to apply the tuberculin test.

95.42 History History: 1977 c. 216; 1979 c. 129; 1995 a. 79.



95.43 Application of brucellosis test.

95.43  Application of brucellosis test.

95.43(1) (1) The brucellosis test shall be applied only by approved veterinarians. Any veterinarian who fails to comply with the laws or regulations of the department relating to disease control may be denied such approval.

95.43(2) (2) Every veterinarian who applies the brucellosis test shall promptly reactor tag and permanently mark all reactors in conformity with the law and the regulations of the department, and shall promptly report the result of each test to the department. No person shall interfere in any way with the identification of reactors as required herein.

95.43 History History: 1981 c. 20; 1995 a. 155.



95.45 Certificates of veterinary inspection; tests for interstate shipment.

95.45  Certificates of veterinary inspection; tests for interstate shipment.

95.45(1)(1) Tests to determine the health status of animals for the purpose of interstate shipment shall be made only by licensed graduate veterinarians approved by the department. Such veterinarians shall report the results of every such test to the department in triplicate.

95.45(4) (4)

95.45(4)(a)(a) If the department requires that a certificate of veterinary inspection accompany an animal imported into this state, the veterinarian who issues the certificate shall file a copy of the certificate with the department.

95.45(4)(b) (b) If a certificate of veterinary inspection is required for a wild animal under s. 169.04 (2) (d) and (3) (a) or 169.06 (1) (d) 1., the veterinarian who issues the certificate shall file a copy of the certificate with the department of agriculture, trade and consumer protection. The department of agriculture, trade and consumer protection shall provide a copy of the certificate to the department of natural resources.

95.45(4)(c) (c) The department may promulgate rules to impose requirements on the form, issuance, and filing of certificates of veterinary inspection.

95.45(5) (5) Any certificate of veterinary inspection prepared under this chapter or ch. 169 shall comply with any rules that are promulgated by the department.

95.45 History History: 2001 a. 56.



95.46 Brucellosis vaccination; official vaccinates.

95.46  Brucellosis vaccination; official vaccinates.

95.46(1)(1) It is unlawful for any person other than an approved veterinarian to treat any bovine animal with any biological product containing Brucella organisms.

95.46(2) (2) No bovine animals may be vaccinated against brucellosis except calves within age ranges prescribed by department rules. Such calves may be vaccinated by approved veterinarians if officially reported to the department and permanently identified as official vaccinates as required under this section and rules of the department.

95.46(3) (3) All animals vaccinated by approved veterinarians shall be identified by a tattoo on the inner surface of the right ear of each such animal, using such symbols as the department by rule prescribes.

95.46(4) (4) All veterinarians shall use only vaccine provided under federal regulations or produced by or under the direction or supervision of the department. They shall identify the vaccinates as required in sub. (3) and record in triplicate on forms prepared by the department the information it requires. The veterinarian shall transmit one copy of the vaccination record to the department within 15 days after the date of vaccination, furnish one copy to the owner of the animals, and retain one copy for the veterinarian's own file.

95.46(6) (6) Official vaccinates need not be identified as reactors until they are past 20 months of age unless there is other evidence of infection in the herd.

95.46 History History: 1973 c. 123; 1979 c. 129.



95.48 Brucellosis indemnity restrictions.

95.48  Brucellosis indemnity restrictions.

95.48(1) (1) No indemnity for brucellosis shall be paid:

95.48(1)(a) (a) On steers.

95.48(1)(b) (b) On any animal unless reactor tagged and permanently marked as required by department regulation and unless the claim is accompanied by such proof, as the department may require, of (1) slaughter within the time limited, (2) actual salvage and (3) cleaning and disinfection of the premises.

95.48(1)(c) (c) On any animal vaccinated against brucellosis, other than official vaccinates, unless it can be established that such animal, subsequent to vaccination, returned to a negative status as established by a negative test conducted not less than 30 days prior to the test on which the claim is based but more than 30 days after vaccination.

95.48(1)(d) (d) Except as provided in sub. (2), on any animal which was a member of a herd into which was introduced any animal which failed to first pass a completely negative brucellosis test prior to movement as required by s. 95.49.

95.48(1)(e) (e) Except as provided in sub. (2), on any animal other than an official vaccinate which was a part of a herd any member of which, when above the maximum qualifying age for official vaccination, was treated with any biological product containing Brucella organisms.

95.48(2) (2) Notwithstanding the provisions of sub. (1) (d) and (e), indemnity shall be paid on such animals if the reaction is disclosed on any test conducted subsequent to the elimination without claim of all reactors disclosed on a complete herd test conducted after the time of making any addition or treating any animal as therein described.



95.49 Movement; sale.

95.49  Movement; sale.

95.49(1m)(1m) If this state is not designated Class Free under 9 CFR 78.41 or if this state is so designated but the department has promulgated rules under sub. (2m), no person may sell or move from one place to another any cattle born on or after June 1, 1984, unless it is accompanied by a report of complete negative brucellosis test conducted within 30 days before movement. This subsection does not apply to any of the following:

95.49(1m)(a) (a) Official vaccinates.

95.49(1m)(b) (b) Steers and spayed heifers.

95.49(1m)(c) (c) Animals consigned directly to slaughter establishments if the animals are moved and held in conformity with department rules.

95.49(1m)(d) (d) Male animals under 6 months of age and female animals under the maximum age allowable for vaccination as defined by rule.

95.49(1m)(e) (e) Animals not known to be reactors moved to the premises of an animal market operator licensed under s. 95.68 or an animal dealer licensed under s. 95.69, for sale and removal as provided in sub. (2).

95.49(1m)(f) (f) Animals which are moved for exhibition purposes if accompanied by a report of a negative brucellosis test conducted within 90 days.

95.49(1m)(g) (g) Animals moved by the owner between farm premises owned or operated by him or her.

95.49(1m)(h) (h) Feeder cattle sold or moved to an approved feedlot if the cattle are moved and held in conformity with department rules.

95.49(1m)(i) (i) Female beef breed cattle under one year of age if sold or moved for feeding purposes.

95.49(2) (2) Animals moved to the premises of an animal market or animal dealer pursuant to the exemption from brucellosis test in sub. (1m) (e) may be removed only in compliance with the brucellosis test requirements in sub. (1m).

95.49(2m) (2m) The department may promulgate emergency rules upon the outbreak in this state of brucellosis to prevent the movement and sale of cattle unaccompanied by reports of complete negative brucellosis tests.

95.49(3) (3) This section shall not be construed to authorize the movement of any animals in violation of any other provision of this chapter or of any quarantine or animal health regulation issued by the department as authorized by law.

95.49 History History: 1973 c. 123; 1981 c. 390 s. 252; 1983 a. 127; 1993 a. 16; 1995 a. 155; 2001 a. 56; 2011 a. 281.



95.50 Transportation and disposal of animal carcasses.

95.50  Transportation and disposal of animal carcasses.

95.50(1)(1)  Definitions. In this section:

95.50(1)(a) (a) "Carcass" means the dead body, or any part of the dead body, of a livestock animal or other domestic animal.

95.50(1)(b) (b) Notwithstanding s. 95.001 (2), "contagious or infectious disease" means a disease that is spread by contact, bodily secretions, or fomites or that is caused by a pathogenic agent.

95.50(1)(c) (c) "Diseased carcass" means the carcass of a livestock animal or other domestic animal if the animal was any of the following at the time of death:

95.50(1)(c)1. 1. Infected with a contagious or infectious disease.

95.50(1)(c)2. 2. Potentially infected with a contagious or infectious disease, based on known exposure to a contagious or infectious disease.

95.50(1)(c)3. 3. Reasonably suspected of being infected with a contagious or infectious disease, based on symptoms or testing.

95.50(1)(d) (d) "Fomite" means an inanimate object or a substance that transfers infectious organisms from one animal to another.

95.50(2) (2) Carcass transportation and disposal prohibitions. No person may do any of the following, either directly or through an employee or agent:

95.50(2)(a) (a) Transport or dispose of a carcass that the person knows or reasonably should know to be a diseased carcass in a manner that creates a significant and foreseeable risk of transmitting disease to humans or animals.

95.50(2)(b) (b) Dispose of a carcass in the waters of the state. This paragraph does not prohibit the use of farm-raised fish as bait.

95.50(3) (3) Timely disposition of carcasses. No person who owns or controls a carcass, or who owns or controls the land on which a carcass is located, may leave the carcass exposed to access by dogs or wild animals for more than 24 hours during the months of April to November or for more than 48 hours during the months of December to March if the person knows or reasonably should know that the carcass is exposed.

95.50(4) (4) Regulation of carcass transportation and disposal. The department may, by rule or order, regulate the transportation and disposal of carcasses to prevent and control contagious and infectious diseases.

95.50 History History: 2009 a. 42.



95.51 Livestock premises registration.

95.51  Livestock premises registration.

95.51(1) (1)  Definition. In this section, "livestock" means bovine animals, equine animals, goats, poultry, sheep, swine, farm-raised deer, and any other kind of animal that the department identifies by rule for the purposes of this section.

95.51(2) (2) Registration.

95.51(2)(a)(a) Except as provided under sub. (3m), no person may do any of the following at a location in this state unless that person registers that location with the department:

95.51(2)(a)1. 1. Keep any bovine animals, equine animals, goats, sheep, swine, poultry, or farm-raised deer.

95.51(2)(a)2. 2. Keep any other kind of livestock that the department identifies by rule.

95.51(2)(b) (b) A person shall register under par. (a) on a form provided by the department and shall provide all of the following information:

95.51(2)(b)1. 1. The registrant's legal name and any trade names under which the registrant keeps livestock in this state.

95.51(2)(b)2. 2. The registrant's business address.

95.51(2)(b)3. 3. The address of each location at which the registrant keeps livestock in this state.

95.51(2)(b)4. 4. The type of livestock kept at each location under subd. 3. and the type of livestock operation, using standards and guidelines from the national animal identification plan developed by the animal and plant health inspection service of the federal department of agriculture, to the extent practicable.

95.51(3) (3) Coordination. A person to whom sub. (2) applies may comply with sub. (2) as part of the registration process under s. 95.55 or 95.68 or the licensing process under s. 97.22.

95.51(3m) (3m) Exemptions. The department may promulgate rules specifying exemptions from sub. (2), including exemptions based on the number or type of livestock kept by a person or on the type of locations where a person keeps livestock.

95.51(4) (4) Premises code.

95.51(4)(a)(a) The department shall assign a unique identification code to each location registered under sub. (2) (a). The department shall use a uniform system to assign codes that is reasonably designed to facilitate animal health and disease control, interstate consistency, and interstate commerce. The department shall use a system that complies with any applicable standards established by the animal and plant health inspection service of the federal department of agriculture. The department shall use premises codes that are federally allocated for premises in this state.

95.51(4)(b) (b) The department shall establish and maintain an electronic data base related to livestock premises in this state. The department shall include in the data base the premises code assigned to each location under par. (a) and the registration information under this section that is associated with that premises code. The department may include in the data base global positioning system coordinates and other information that the department considers appropriate.

95.51(5) (5) Confidentiality.

95.51(5)(a)(a) Information that a person is required to provide to the department under sub. (2) and information that a person is required to provide to the department to request an exemption under sub. (3m) is not subject to public inspection under s. 19.35. Except as provided in pars. (b) and (c), the department may not disclose information provided under sub. (2) or provided to request an exemption under sub. (3m) to any other person or agency.

95.51(5)(b) (b) Paragraph (a) does not apply to information that a person is required to provide to the department under other laws.

95.51(5)(c) (c) The department may disclose information that a registrant provides under sub. (2) to any of the following:

95.51(5)(c)1. 1. A person to whom the registrant authorizes disclosure.

95.51(5)(c)2. 2. The animal and plant health inspection service of the federal department of agriculture, if the animal and plant health inspection service agrees not to disclose the information except in situations in which the department is authorized to disclose the information under subd. 1. or 4.

95.51(5)(c)3. 3. Any agent of the department under sub. (8).

95.51(5)(c)4. 4. Another person or agency if the department believes that the release is necessary to prevent or control disease or to protect public health, safety, or welfare. The department may disclose information under this subdivision subject to any confidentiality requirements that the department determines are appropriate under the circumstances.

95.51(5)(d) (d) Any agent of the department under sub. (8) may not disclose information provided under sub. (2) except to a person to whom the registrant or the department authorizes disclosure.

95.51(6) (6) Funding. The department shall seek federal funding for the administration of this section.

95.51(7) (7) Rules. The department may promulgate rules for the administration of this section. The department shall promulgate rules to govern the release of aggregate information under this section by the department.

95.51(8) (8) Contract agent. The department may contract with an agent to administer the registration program under this section on behalf of the department. The department may not authorize an agent to release aggregate information under this section.

95.51 History History: 2003 a. 229; 2011 a. 263.



95.55 Farm-raised deer.

95.55  Farm-raised deer.

95.55(1)(1)  Registration.

95.55(1)(a)(a) Except as provided in par. (b) and s. 169.04 (5m), no person may keep farm-raised deer unless the person is registered with the department under this section.

95.55(1)(b) (b)

95.55(1)(b)1.1. Establishments licensed under s. 97.42 may keep live farm-raised deer for slaughtering purposes for up to 72 hours without being registered under this section.

95.55(1)(b)2. 2. The department may promulgate rules to exempt groups of persons or species of farm-raised deer from the registration requirement under this section.

95.55(1)(c) (c) The department shall register a person to keep farm-raised deer in a fenced area that is located in this state and another state without having the entire area in this state enclosed with a fence if all of the following apply:

95.55(1)(c)1. 1. The person is keeping farm-raised deer in the fenced area on June 2, 2006.

95.55(1)(c)2. 2. The fenced area located in this state complies with the applicable fencing requirements under ss. 90.20 and 90.21, or the fencing requirements of the adjoining state, whichever are more stringent, as determined by the department of natural resources.

95.55(1)(c)3. 3. The person complies with all of the rules promulgated under this section for the prevention of disease in farm-raised deer or all such laws of the adjoining state, whichever are more stringent, as determined by the department of agriculture, trade and consumer protection.

95.55(1)(c)4. 4. The person has the carcass of each farm-raised deer that dies, in either state, inside the fenced area, from being harvested or from natural causes tested for chronic wasting disease and has the test results submitted to the department of agriculture, trade and consumer protection and to the department of natural resources.

95.55(1)(c)5. 5. The person notifies the department of agriculture, trade and consumer protection and the department of natural resources of the escape of any deer from the portion of the fenced area that is located in this state immediately upon discovering the escape.

95.55(1)(c)6. 6. The person does not release into this state any deer from the fenced area.

95.55(2) (2) Application. A person shall register under this section using a form provided by the department. The form shall be accompanied by the applicable fees specified under sub. (3). Upon registration, the department shall issue the person a registration certificate.

95.55(3) (3) Registration fee; reinspection fee.

95.55(3)(a)(a) The department shall, by rule, specify the fee for registration under this section. The department may not require an individual who is eligible for the veterans fee waiver program under s. 45.44 to pay a fee for registration under this section.

95.55(3)(b) (b)

95.55(3)(b)1.1. If the department reinspects the premises where farm-raised deer are kept because the department has found a violation of this chapter or rules promulgated under this chapter, the department shall charge the person registered under this section the reinspection fee specified under subd. 2.

95.55(3)(b)2. 2. The department shall specify the reinspection fee to be charged under subd. 1. by rule. The reinspection fee may not exceed the reasonable costs to reinspect the premises. The department may specify different reinspection fees for different premises.

95.55(3)(b)3. 3. A reinspection fee under this paragraph is payable when the reinspection is completed, and is due upon written demand from the department. The department may issue a demand for payment when it issues a registration renewal application form to the person registered to keep farm-raised deer under this section.

95.55(3c) (3c) Transfers.

95.55(3c)(a)(a) No person may transfer a registration certificate issued under this section or an ownership interest in a farm registered under this section except as provided in par. (b).

95.55(3c)(b) (b) An individual may transfer his or her registration certificate or his or her ownership interest in a farm registered under this section to a member of his or her immediate family.

95.55(3m) (3m) Authorization. A person who is registered under this section may do any of the following:

95.55(3m)(a) (a) Possess, propagate, purchase, sell, hunt, kill, and exhibit farm-raised deer.

95.55(3m)(b) (b) Hunt or sell or offer to sell the opportunity to hunt farm-raised deer that the person owns.

95.55(4) (4) Animal handling facilities. A person required to register under this section shall provide animal handling facilities to ensure the safety of farm-raised deer during handling and of the persons handling the farm-raised deer.

95.55(5) (5) Hunting.

95.55(5)(a)(a) A person hunting farm-raised deer is exempt from having any hunting approval issued under ch. 29 and is exempt from any closed season restrictions or bag limits established by the department of natural resources. In order to regulate the hunting of farm-raised deer, the department of agriculture, trade and consumer protection may promulgate rules to establish tagging requirements or other methods for identifying dead farm-raised deer that have been legally hunted or killed and to impose other conditions or requirements regulating the hunting of farm-raised deer. Section 29.314 applies to the hunting of farm-raised deer.

95.55(5)(b) (b) No owner of farm-raised deer may sell, or offer to sell, the opportunity to hunt farm-raised deer unless the farm-raised deer to be hunted are confined in an area of 80 contiguous acres or more, except as provided in pars. (bg) and (br).

95.55(5)(bg) (bg) The area required under par. (b) may be less than 80 contiguous acres if all of the following applies:

95.55(5)(bg)1. 1. The owner subject to par. (b) had a license for a deer farm issued under s. 29.871, 1999 stats., that was in effect on December 31, 2002, and that authorized persons other than the licensee or the licensee's employees to hunt deer.

95.55(5)(bg)2. 2. The owner was in compliance with the requirement to register with the department under this section beginning on January 1, 2003, and has been registered continuously since that date.

95.55(5)(bg)3. 3. The deer are confined in an area that is not less than the acreage subject to the deer farm license on December 31, 2002.

95.55(5)(bg)4. 4. Before January 1, 2003, the owner offered for sale the opportunity to hunt as authorized under the license.

95.55(5)(bg)5. 5. The owner submits to the department evidence that demonstrates that the owner meets the requirements of this paragraph, and the department verifies the evidence.

95.55(5)(bk) (bk) The evidence required under par. (bg) 5. that relates to par. (bg) 4. may include any of the following:

95.55(5)(bk)1. 1. A copy of the notice given by the owner to the department of natural resources before the taking of deer, as required under s. 29.871 (7), 1999 stats.

95.55(5)(bk)2. 2. The acknowledgement by the department of natural resources of the notice submitted by the owner before the taking of deer, as required under s. 29.871 (7), 1999 stats.

95.55(5)(bk)3. 3. An annual report submitted by the owner to the department of natural resources under s. 29.871 (12), 1999 stats.

95.55(5)(bk)4. 4. State or federal income tax records or sales tax records.

95.55(5)(bk)5. 5. A conditional use permit or other regulation imposed by a political subdivision.

95.55(5)(bk)6. 6. Receipts or other business records.

95.55(5)(bk)7. 7. Brochures, advertisements, Internet sites, or other promotional information.

95.55(5)(bm) (bm) An owner who wishes to demonstrate compliance with par. (bg) shall make application to the department no later than November 1, 2006.

95.55(5)(bn) (bn) Notwithstanding any authorization for hunting under this section, no person may do any of the following:

95.55(5)(bn)1. 1. Shoot or shoot at a farm-raised deer while hunting unless the person is in physical possession of the weapon.

95.55(5)(bn)2. 2. Provide or operate, or offer to provide or operate, a facility that allows a person the opportunity to hunt a farm-raised deer if the person who is hunting is in violation of subd. 1.

95.55(5)(br) (br) If an individual under this section to whom par. (bg) applies transfers his or her registration certificate or his or her ownership interest to a member of his or her immediate family under sub. (3c) (b), the area required under par. (b) may be less than 80 contiguous acres but may not be less than the acreage subject to the deer farm license on December 31, 2002.

95.55(5)(c) (c) The department of natural resources and the department of agriculture, trade and consumer protection shall cooperate with each other with respect to the hunting of farm-raised deer.

95.55(6) (6) Rules.

95.55(6)(a)(a) The department shall promulgate rules to regulate persons who keep farm-raised deer. The rules shall establish disease testing requirements for bovine tuberculosis and chronic wasting disease and may establish testing requirements for other diseases.

95.55(6)(b) (b) The rules promulgated under this subsection may include any of the following:

95.55(6)(b)1. 1. Standards to be followed by persons keeping farm-raised deer to prevent the spread of disease.

95.55(6)(b)2. 2. Provisions requiring that registration under this section be on an annual basis.

95.55(6)(b)3. 3. Exemptions from any annual registration requirements established under subd. 2.

95.55 History History: 1995 a. 79; 2001 a. 56; 2003 a. 179; 2005 a. 35, 359, 409; 2007 a. 97; 2009 a. 28; 2011 a. 209.



95.57 Poultry and farm-raised game birds; national poultry improvement program.

95.57  Poultry and farm-raised game birds; national poultry improvement program.

95.57(1) (1)  Participation in program. The department may promulgate rules to require that any of the following originate from a flock of a person participating in the national poultry improvement plan under 9 CFR part 145:

95.57(1)(a) (a) Poultry, including their eggs, that are used for breeding purposes.

95.57(1)(b) (b) Farm-raised game birds, including their eggs, that are used for breeding purposes.

95.57(2) (2) Fees. The department shall promulgate a rule to set any fee that it imposes on a person for participation in the national poultry improvement plan.

95.57 History History: 2001 a. 56.



95.60 Importing fish; fish farms.

95.60  Importing fish; fish farms.

95.60(1) (1) In this section, "waters of the state" has the meaning given in s. 281.01 (18).

95.60(2) (2)

95.60(2)(a)(a) Except as provided in sub. (9) and par. (e), no person may bring any fish or fish eggs into this state for the purpose of introduction into the waters of the state, of use as bait or of rearing in a fish farm without an annual permit issued by the department.

95.60(2)(b) (b) No person may bring any fish or fish eggs of the family salmonidae into this state for the purpose of introduction into the waters of the state unless the fish are certified, as provided in the rules promulgated under sub. (4s) (d), to be free of the diseases specified under sub. (4s) (d).

95.60(2)(c) (c) The department may require a person who is subject to par. (a) or (b) to notify the department before bringing fish or fish eggs into this state.

95.60(2)(e) (e) A person bringing fish or fish eggs from a fish farm in another state to a fish farm in this state is not required to have a permit under par. (a) if the person has a fish health certificate that covers the fish or fish eggs and that complies with the requirements for fish health certificates specified by the department by rule.

95.60(3) (3) The department may promulgate rules, applicable to persons who operate fish farms, that require any evidence of fish health that the department determines is necessary.

95.60(3m) (3m) A person who operates a fish farm shall annually register the fish farm with the department. The person registering the fish farm shall provide any evidence of fish health required under sub. (3) and shall identify the activities that will be engaged in, the species of fish that will be used, and the facilities that will be used on the fish farm.

95.60(4) (4)

95.60(4)(a)(a) The department may inspect a fish farm upon initial registration under sub. (3m) and at any other time.

95.60(4)(b) (b) The department may inspect fish and fish eggs subject to subs. (2) and (3) and the rules under sub. (4s) (b) to ensure the health of the fish and fish eggs. The inspection may include removal of reasonable samples of the fish and fish eggs for biological examination.

95.60(4)(c) (c) Except as provided in par. (d), a person who operates a fish farm shall keep records on purchases, sales and production of fish and fish eggs and any other records required by the department by rule. The department may inspect these records upon request.

95.60(4)(d) (d) A person who operates a fish farm is not required to keep records on the sale of fish to an individual for the individual's personal use. A person who buys fish under this paragraph may not introduce the fish into a public water body.

95.60(4m) (4m) The department shall maintain a registry of fish farms.

95.60(4s) (4s) The department shall do all of the following:

95.60(4s)(a) (a) In consultation with the department of natural resources, promulgate rules specifying requirements for the labeling and identification, in commerce, of fish reared in fish farms.

95.60(4s)(b) (b) In consultation with the department of natural resources, promulgate rules specifying fish health standards and requirements for certifying that fish meet those standards for the purpose of s. 29.736.

95.60(4s)(c) (c) Promulgate rules specifying the qualifications that a person who is not a veterinarian must satisfy in order to provide evidence of fish health.

95.60(4s)(d) (d) In consultation with the department of natural resources, promulgate rules specifying diseases and requirements for certifying that fish are free of those diseases for the purposes of sub. (2) (b).

95.60(4s)(e) (e) Promulgate rules establishing the period for which a record required under sub. (4) (c) must be retained.

95.60(5) (5) The department shall, by rule, specify the fees for permits, certificates, registration and inspections under this section, including any reinspection fees required under sub. (5m). The department may not require an individual who is eligible for the veterans fee waiver program under s. 45.44 to pay a fee for a permit under sub. (2) (a) or a registration under sub. (3m).

95.60(5m) (5m)

95.60(5m)(a)(a) If the department reinspects a fish farm because the department has found a violation of this chapter or rules promulgated under this chapter, the department shall charge the fish farm operator the reinspection fee specified under par. (b).

95.60(5m)(b) (b) The department shall specify the reinspection fee to be charged under par. (a) by rule. The reinspection fee may not exceed the reasonable costs to reinspect the fish farm. The department may specify different reinspection fees for different fish farms.

95.60(5m)(c) (c) A reinspection fee under this subsection is payable when the reinspection is completed, and is due upon written demand from the department. The department may issue a demand for payment when it issues a registration renewal application form to the fish farm operator.

95.60(6) (6) No person, except the department of natural resources, may rear lake sturgeon in a fish farm.

95.60(7) (7) Any information kept by the department that identifies the type or number of fish or fish eggs bought, raised or sold by a privately owned fish farm or the supplier or purchaser of those fish or fish eggs is not subject to inspection or copying under s. 19.35 (1) except as the department determines is necessary to protect fish health or prevent the spread of disease.

95.60(8) (8) The department may provide training to veterinarians and other persons who issue fish health certificates for the purposes of this section. The department may charge fees to recover the cost of providing the training.

95.60(9) (9)

95.60(9)(a)(a) Subsections (2) and (3m) do not apply to a person who places a net pen in a Great Lakes water body or a tributary of a Great Lakes water body under the authority of a general permit issued under s. 30.206 for the purpose described in s. 30.12 (3) (b).

95.60(9)(b) (b) After the date on which fish are placed in a net pen under the authority of a general permit issued under s. 30.206 for the purpose described in s. 30.12 (3) (b), the department's authority to regulate fish farms under this section does not apply to the fish that are held in that net pen.

95.60 History History: 1997 a. 27, 237; 1999 a. 32; 2001 a. 16, 56; 2003 a. 136; 2005 a. 25; 2009 a. 28; 2011 a. 207, 209; 2013 a. 75.



95.65 Intrastate transportation of white-tailed deer.

95.65  Intrastate transportation of white-tailed deer.

95.65(1)(1) In this section, "cervid" means a member of the family of animals that includes deer and moose.

95.65(2) (2) The department shall impose the same requirements on the intrastate transportation of white-tailed deer that it imposes on the intrastate transportation of other cervids.

95.65 History History: 2001 a. 109.



95.67 Proper use of animal care and disease control products.

95.67  Proper use of animal care and disease control products. No person may use chemical, biological or disease control products in the treatment or care of food producing animals without substantially complying with instructions, warnings and directions for use on the product label. No animal or food product including milk of the animal shall be marketed for processing or use as food prior to the time specified on the label of a product used in the treatment or care of the animal. This section applies neither to licensed veterinarians who prescribe or administer drugs in conformity with federal restrictions nor to persons using drugs in a manner prescribed by a licensed veterinarian. This section shall not prevent a farmer from administering animal disease control products to livestock in compliance with instructions on the product label.

95.67 History History: 1971 c. 240.



95.68 Animal markets.

95.68  Animal markets.

95.68(1)(1)  Definitions. In this section:

95.68(1)(ag) (ag) "Animal market" means any premises which are open to the public for the purpose of trading in livestock or wild animals and on which facilities are maintained for their yarding, feeding and watering prior to sale.

95.68(1)(ai) (ai) "Animal transport vehicle" has the meaning given in s. 95.71 (1) (dm).

95.68(1)(am) (am) "Equine animal" means a horse, mule, zebra, donkey or ass.

95.68(1)(b) (b) "Equine market" means an animal market that is open to the public solely for the purpose of trading in equine animals.

95.68(1)(d) (d) "Livestock" means bovine animals, sheep, goats, swine, farm-raised deer and equine animals.

95.68(1)(g) (g) "Wild animal" means a wild animal that is subject to regulation under ch. 169.

95.68(2) (2) License. Except as provided in sub. (2m), no person may operate an animal market without an annual license from the department. An animal market license expires on June 30 annually. A separate license is required for every animal market. A license is not transferable between persons or locations.

95.68(2m) (2m) Exemptions.

95.68(2m)(a)(a) A person is not required to obtain a license under sub. (2) to operate an occasional auction sale sponsored by a livestock breeder association or a youth agricultural organization if records of the transactions at the sale are maintained by an auctioneer registered under ch. 480 or by an animal dealer licensed under s. 95.69.

95.68(2m)(b) (b) The department may promulgate rules to exempt groups of persons from the licensing requirement under sub. (2) or the registration requirement under sub. (7) or both.

95.68(3) (3) Application. An application for a license under sub. (2) shall be made on a form provided by the department and shall include information reasonably required by the department for licensing purposes. An application shall be accompanied by the applicable fees and surcharges required under subs. (4) and (5).

95.68(4) (4) License fee; reinspection fee.

95.68(4)(a)(a) The department shall, by rule, specify the fee for an animal market license issued under this section.

95.68(4)(b) (b)

95.68(4)(b)1.1. If the department reinspects an animal market because the department has found a violation of this chapter or rules promulgated under this chapter, the department shall charge the animal market operator the reinspection fee specified under subd. 2.

95.68(4)(b)2. 2. The department shall specify the reinspection fee to be charged under subd. 1. by rule. The reinspection fee may not exceed the reasonable costs to reinspect the animal market. The department may specify different reinspection fees for different animal markets.

95.68(4)(b)3. 3. A reinspection fee under this paragraph is payable when the reinspection is completed, and is due upon written demand from the department. The department may issue a demand for payment when it issues a license renewal application form to the animal market operator.

95.68(5) (5) Surcharge and past fees.

95.68(5)(a)(a) An applicant for a license under sub. (2) shall pay a license fee surcharge of $100 if the department determines that within 365 days prior to submitting the license application the applicant did any of the following:

95.68(5)(a)1. 1. Operated an animal market without a license in violation of sub. (2).

95.68(5)(a)1m. 1m. Operated a livestock market, as defined in s. 95.68 (1) (e), 1999 stats., without a license in violation of s. 95.68 (2), 1999 stats.

95.68(5)(a)2. 2. Operated an unregistered animal transport vehicle in violation of sub. (7).

95.68(5)(a)2m. 2m. Operated an unregistered livestock vehicle, as defined in s. 95.71 (1) (g), 1999 stats., in violation of s. 95.68 (7), 1999 stats.

95.68(5)(b) (b) In addition to the surcharge under par. (a), an applicant for a license under sub. (2) shall pay the fees due for the year in which the applicant was in violation.

95.68(5)(c) (c) The payment of the surcharge and fees under this subsection does not relieve the applicant of other civil or criminal liability that may result from the failure to obtain a license or from the operation of an unregistered vehicle, but does not constitute evidence of a violation of a law.

95.68(6) (6) License contingent on fees. The department may not issue or renew a license under sub. (2) unless the applicant pays all fees and surcharges that are due under subs. (4) and (5) as set forth in a statement from the department. The department shall refund a fee or surcharge paid under protest if the department determines that the fee or surcharge was not due as a condition of licensing under this section. If a fee or surcharge is paid by check, a license issued in reliance upon that check is void if the check is not honored.

95.68(7) (7) Animal Transport vehicle registration. No animal market operator may operate an animal transport vehicle unless the animal transport vehicle is registered with the department in the name of the animal market operator. The animal transport vehicle shall be registered on a form provided by the department. The registration shall include a description and the serial number of the animal transport vehicle.

95.68(8) (8) Rules. The department may promulgate rules to regulate the operation of animal markets, including rules related to market operator qualifications, market construction and maintenance, construction and maintenance of animal transport vehicles, identification of animal transport vehicles, disease sanitation, humane treatment of animals, identification of animals, record keeping, reports to the department and compliance with applicable financial security requirements under state or federal law.

95.68(9) (9) Penalties. A person conducting a business regulated by this section after revocation of his or her license shall be fined not less than $500 nor more than $1,000 or imprisoned not to exceed 6 months or both.

95.68 History History: 1993 a. 16; 1995 a. 79, 95; 2001 a. 56; 2009 a. 28.



95.69 Animal dealers.

95.69  Animal dealers.

95.69(1)(1)  Definitions. In this section:

95.69(1)(c) (c) "Animal dealer" means a person who, as principal or agent, engages in the business of buying for resale or for slaughter, selling or exchanging livestock or wild animals. "Animal dealer" does not include any of the following:

95.69(1)(c)1. 1. An animal dealer employee.

95.69(1)(c)2. 2. The operator of a farm who sells livestock if the operator keeps them on the farm solely for dairy, breeding or feeding purposes and the operator is not otherwise engaged in the business of buying them for resale, slaughter, sale or exchange.

95.69(1)(c)2m. 2m. A person holding a license issued under s. 169.15, 169.18, 169.19, or 169.26 who sells wild animals if the person keeps them solely for breeding or feeding purposes and the person is not otherwise engaged in the business of buying them for resale, slaughter, sale or exchange.

95.69(1)(c)3. 3. An auctioneer registered under ch. 480 who conducts any of the following:

95.69(1)(c)3.a. a. A farm sale at which no livestock is sold on a consignment basis.

95.69(1)(c)3.b. b. A sale conducted at a state, county or district fair or a breeder association show.

95.69(1)(c)3.c. c. A sale conducted by a youth agricultural organization.

95.69(1)(d) (d) "Animal dealer employee" means an employee of a licensed animal dealer, who does business in the name of the licensed animal dealer.

95.69(1)(e) (e) "Animal market" has the meaning given in s. 95.68 (1) (ag).

95.69(1)(f) (f) "Animal transport vehicle" has the meaning given in s. 95.71 (1) (dm).

95.69(1)(g) (g) "Livestock" has the meaning given in s. 95.68 (1) (d).

95.69(1)(h) (h) "Wild animal" has the meaning given in s. 95.68 (1) (g).

95.69(2) (2) License. No person may operate as an animal dealer without an annual license from the department, except that no license is required of a person licensed as an animal market operator under s. 95.68. An animal dealer license expires on June 30 annually. An animal dealer license is not transferable.

95.69(2m) (2m) Exemption. The department may promulgate rules to exempt groups of persons from the licensing requirement under sub. (2) or the registration requirement under sub. (7) or both.

95.69(3) (3) Application. An application for a license under sub. (2) shall be made on a form provided by the department and shall include information reasonably required by the department for licensing purposes. An application shall be accompanied by the applicable fees and surcharges required under subs. (4) and (5).

95.69(4) (4) License fee; reinspection fee.

95.69(4)(a)(a) The department shall, by rule, specify the fee for an animal dealer license issued under this section.

95.69(4)(b) (b)

95.69(4)(b)1.1. If the department reinspects an animal dealer operation because the department has found a violation of this chapter or rules promulgated under this chapter, the department shall charge the animal dealer the reinspection fee specified under subd. 2.

95.69(4)(b)2. 2. The department shall specify the reinspection fee to be charged under subd. 1. by rule. The reinspection fee may not exceed the reasonable costs to reinspect the animal dealer operation. The department may specify different reinspection fees for different animal dealer operations.

95.69(4)(b)3. 3. A reinspection fee under this paragraph is payable when the reinspection is completed, and is due upon written demand from the department. The department may issue a demand for payment when it issues a license renewal application form to the animal dealer.

95.69(5) (5) Surcharge and past fees.

95.69(5)(a)(a) An applicant for a license under sub. (2) shall pay a license fee surcharge of $100 if the department determines that within 365 days prior to submitting the license application the applicant did any of the following:

95.69(5)(a)1. 1. Operated as an animal dealer without a license in violation of sub. (2).

95.69(5)(a)1m. 1m. Operated as a livestock dealer, as defined in s. 95.69 (1) (c), 1999 stats., without a license in violation of s. 95.69 (2), 1999 stats.

95.69(5)(a)2. 2. Operated an unregistered animal transport vehicle in violation of sub. (7).

95.69(5)(a)2m. 2m. Operated an unregistered livestock vehicle, as defined in s. 95.71 (1) (g), 1999 stats., in violation of s. 95.69 (7), 1999 stats.

95.69(5)(b) (b) In addition to the surcharge under par. (a), an applicant for a license under sub. (2) shall pay the fees due for the year in which the applicant was in violation.

95.69(5)(c) (c) The payment of the surcharge and fees under this subsection does not relieve the applicant of other civil or criminal liability that may result from the failure to obtain a license or from the operation of an unregistered vehicle but does not constitute evidence of a violation of a law.

95.69(6) (6) License contingent on fees. The department may not issue or renew a license under sub. (2) unless the applicant pays all fees and surcharges that are due under subs. (4) and (5) as set forth in a statement from the department. The department shall refund a fee or surcharge paid under protest if the department determines that the fee or surcharge was not due as a condition of licensing under this section. If a fee or surcharge is paid by check, a license issued in reliance upon that check is void if the check is not honored.

95.69(7) (7) Animal transport vehicle registration. No animal dealer may operate an animal transport vehicle unless the animal transport vehicle is registered with the department in the name of the animal dealer. The animal transport vehicle shall be registered in the name of the animal dealer on a form provided by the department. The registration shall include a description and the serial number of the animal transport vehicle.

95.69(8) (8) Rules. The department may promulgate rules to regulate animal dealers, including rules related to animal dealer qualifications, construction and maintenance of animal transport vehicles, identification of animal transport vehicles, disease sanitation, humane treatment of animals, identification of animals, record keeping, reports to the department and compliance with applicable financial security requirements under state or federal law.

95.69(8m) (8m) Transaction records. An auctioneer registered under ch. 480 who sells livestock or wild animals and who is not required to obtain a license under this section shall make records of the sales available to the department upon request for disease investigation purposes.

95.69(9) (9) Penalties. A person conducting a business regulated by this section after revocation of his or her license shall be fined not less than $500 nor more than $1,000 or imprisoned not to exceed 6 months or both.

95.69 History History: 1993 a. 16; 1995 a. 95; 2001 a. 56; 2009 a. 28.



95.71 Animal truckers.

95.71  Animal truckers.

95.71(1)(1)  Definitions. In this section:

95.71(1)(dm) (dm) "Animal transport vehicle" means any vehicle used to transport livestock or wild animals.

95.71(1)(e) (e) "Animal trucker" means a person engaged in the business of transporting for hire, by means of an animal transport vehicle, livestock and wild animals, except that "animal trucker" does not include an animal trucker employee.

95.71(1)(f) (f) "Animal trucker employee" means the employee of a person who holds an animal trucker license if the employee, in the name of the licensed animal trucker, operates an animal transport vehicle which is registered by the animal trucker and on which the name and the business address of the licensed animal trucker are prominently displayed.

95.71(1)(h) (h) "Livestock" has the meaning given in s. 95.68 (1) (d).

95.71(1)(i) (i) "Wild animal" has the meaning given in s. 95.68 (1) (g).

95.71(2) (2) License. No person may operate as an animal trucker without an annual license issued by the department. An animal trucker license authorizes an animal trucker to operate only those animal transport vehicles that are registered by the animal trucker under sub. (4). A license expires on June 30 annually. An animal trucker license is not transferable.

95.71(3) (3) Application. An application for an animal trucker license under sub. (2) shall be made on a form provided by the department. The application shall include information reasonably required by the department for licensing purposes. As part of the application, the applicant shall register every animal transport vehicle operated by the applicant as provided under sub. (4). An application shall be accompanied by the applicable fees and surcharges required under subs. (5) and (6).

95.71(4) (4) Animal transport vehicle registration. No animal trucker may operate an animal transport vehicle unless the animal transport vehicle is registered with the department in the name of the animal trucker. The animal transport vehicle shall be registered on a form provided by the department. The registration shall include a description and the serial number of the animal transport vehicle.

95.71(5) (5) License fee; registration fee; reinspection fee.

95.71(5)(a)(a) The department shall, by rule, specify the fee for an animal trucker license issued under this section.

95.71(5)(b) (b) The department shall, by rule, specify the fee to be paid for each animal transport vehicle registered under sub. (4). If during any license year an animal trucker registers an animal transport vehicle that was not registered with the animal trucker's annual license application under sub. (3), the animal trucker shall pay the fee required under this paragraph at the time of registration.

95.71(5)(c) (c)

95.71(5)(c)1.1. If the department reinspects an animal trucker operation because the department has found a violation of this chapter or rules promulgated under this chapter, the department shall charge the animal trucker the reinspection fee specified under subd. 2.

95.71(5)(c)2. 2. The department shall specify the reinspection fee to be charged under subd. 1. by rule. The reinspection fee may not exceed the reasonable costs to reinspect the animal trucker operation. The department may specify different reinspection fees for different animal trucker operations.

95.71(5)(c)3. 3. A reinspection fee under this paragraph is payable when the reinspection is completed, and is due upon written demand from the department. The department may issue a demand for payment when it issues a license renewal application form to the animal trucker.

95.71(6) (6) Surcharge and past fees.

95.71(6)(a)(a) An applicant for an animal trucker license shall pay a license fee surcharge of $100 if the department determines that within 365 days prior to submitting the license application the applicant did any of the following:

95.71(6)(a)1. 1. Operated as an animal trucker without a license in violation of sub. (2).

95.71(6)(a)1m. 1m. Operated as a livestock trucker, as defined in s. 95.71 (1) (e), 1999 stats., without a license in violation of s. 95.71 (2), 1999 stats.

95.71(6)(a)2. 2. Operated an unregistered animal transport vehicle in violation of sub. (4).

95.71(6)(a)2m. 2m. Operated an unregistered livestock vehicle, as defined in s. 95.71 (1) (g), 1999 stats., in violation of s. 95.71 (4), 1999 stats.

95.71(6)(b) (b) In addition to the surcharge under par. (a), an applicant for a license under sub. (2) shall pay the fees due for the year in which the applicant was in violation.

95.71(6)(c) (c) The payment of the surcharge and fees under this subsection does not relieve the applicant of other civil or criminal liability that may result from the failure to obtain a license or to register a vehicle but does not constitute evidence of a violation of a law.

95.71(7) (7) License contingent on fees. The department may not issue or renew a license under sub. (2) unless the license applicant pays all fees and surcharges that are due under subs. (5) and (6). The department shall refund a fee or surcharge paid under protest if the department determines that the fee or surcharge was not due as a condition of licensing under this section. If a fee or surcharge is paid by check, a license issued in reliance upon that check is void if the check is not honored.

95.71(8) (8) Rules. The department may promulgate rules to regulate animal truckers, including rules related to animal trucker qualifications, construction and maintenance of animal transport vehicles, identification of animal transport vehicles, disease sanitation, humane treatment of animals, identification of animals, record keeping, reports to the department and compliance with applicable financial security requirements under state or federal law.

95.71(9) (9) Penalties. A person conducting a business regulated by this section after revocation of his or her license shall be fined not less than $500 nor more than $1,000 or imprisoned not to exceed 6 months or both.

95.71 History History: 1993 a. 16; 2001 a. 56, 105; 2009 a. 28.



95.715 Feed lots and veal lots.

95.715  Feed lots and veal lots.

95.715(1) (1)  Definitions. In this section:

95.715(1)(a) (a) "Feeder cattle" means bovine animals that are kept for the sole purpose of feeding prior to slaughter, that are not more than 18 months old as evidenced by the absence of permanent teeth and that are one of the following:

95.715(1)(a)1. 1. Nonspayed females that are not parturient or postparturient.

95.715(1)(a)2. 2. Spayed heifers.

95.715(1)(a)3. 3. Steers.

95.715(1)(b) (b) "Feed lot" means a facility at which feeder cattle are assembled for feeding prior to slaughter.

95.715(1)(c) (c) "Veal calf" means a bovine animal of either sex that is not more than 120 days old and that is kept for the sole purpose of feeding prior to slaughter for veal.

95.715(1)(d) (d) "Veal lot" means a facility at which veal calves are assembled for feeding prior to slaughter.

95.715(2) (2) Approved feed lot.

95.715(2)(a)(a) The department may issue an annual permit designating a feed lot as an approved feed lot. A feed lot operator is not required to hold an approved feed lot permit.

95.715(2)(b) (b) If a person imports feeder cattle directly to an approved feed lot in this state, the department may by rule exempt that person from import rules and preimport testing rules promulgated by the department that apply to persons who import feeder cattle into this state.

95.715(2)(c) (c) Unless specifically authorized by the department, no person may remove feeder cattle or cattle commingled with feeder cattle from an approved feed lot except to a slaughtering establishment for slaughter.

95.715(2)(d) (d) The department may promulgate rules to specify permit fees under par. (a) and to regulate feed lots. The rules may include requirements related to the construction and maintenance of approved feed lots, the segregation of imported feeder cattle and record-keeping requirements related to feeder cattle.

95.715(3) (3) Approved veal lot.

95.715(3)(a)(a) The department may issue an annual permit designating a veal lot as an approved veal lot. A veal lot operator is not required to hold an approved veal lot permit.

95.715(3)(b) (b) If a person imports veal calves directly to an approved veal lot in this state, the department may by rule exempt that person from import rules and preimport testing rules promulgated by the department that apply to persons who import veal calves into this state.

95.715(3)(c) (c) Unless specifically authorized by the department, no person may remove veal calves or cattle commingled with veal calves from an approved veal lot except to a slaughtering establishment for slaughter.

95.715(3)(d) (d) The department may promulgate rules to regulate approved veal lots. The rules may include requirements related to the construction and maintenance of approved veal lots, the segregation of imported veal calves and record-keeping requirements related to veal calves.

95.715 History History: 1993 a. 16.



95.72 Transportation, processing and disposal of dead animals.

95.72  Transportation, processing and disposal of dead animals.

95.72(1)(1)  Definitions. In this section:

95.72(1)(a) (a) "Animal food processor" means a person, other than a renderer, engaged in the business of slaughtering animals or collecting or receiving dead animals in a raw or uncooked state for processing into animal food.

95.72(1)(b) (b) "Collector" means a person engaged only in the business of collecting or receiving dead animals for sale or delivery to a renderer, animal food processor, grease processor or operator of a fur farm and who does not otherwise process the dead animals.

95.72(1)(c) (c) "Dead animal":

95.72(1)(c)1. 1. Means any dead animal or part of a dead animal other than an animal slaughtered as food for humans.

95.72(1)(c)2. 2. Means an animal slaughtered as food for humans but which becomes unsuitable as food for humans.

95.72(1)(c)3. 3. Includes animals slaughtered or processed as food for animals and all inedible parts and by-products of animals slaughtered or processed as food for humans.

95.72(1)(c)4. 4. Does not include commercial feed as defined under s. 94.72 (1) (b) or fully rendered products of dead animals.

95.72(1)(cm) (cm) "Grease processor" means any person engaged in the business of collecting or receiving and melting or refining previously cooked materials containing dead animal fat or tallow or a combination of dead animal fat or tallow and vegetable oil to produce grease.

95.72(1)(d) (d) "Renderer" means a person engaged in the business of collecting or receiving dead animals for rendering or processing into grease or other products.

95.72(1)(e) (e) "Rendering or processing plant" means a plant or facility for slaughtering animals or collecting dead animals and rendering or processing them to produce grease or other products or a plant or facility for collecting or receiving and melting or refining previously cooked materials containing dead animal fat or tallow or a combination of dead animal fat or tallow and vegetable oil to produce grease.

95.72(2) (2) Licenses; fees.

95.72(2)(a)(a) Requirement. Except as provided in par. (b), no person may engage in the business of collecting or processing dead animals as a renderer, animal food processor, grease processor or collector unless the person pays a license fee and is issued an annual license by the department for that specific type of business operation.

95.72(2)(b) (b) Exemptions.

95.72(2)(b)1.1. A license is not required for a person who operates a slaughtering establishment licensed under s. 97.42 or inspected under the federal meat and poultry inspection acts if the establishment renders or disposes of offal or dead animals resulting from its operations only, but a person who operates a slaughtering establishment is subject to the transportation requirements under sub. (7) (b).

95.72(2)(b)2. 2. A license is not required for a person who operates a fur farm which collects or receives dead animals as food for fur-bearing animals produced by the fur farm, but a person who operates a fur farm is subject to transportation requirements under sub. (7) (b) and (c).

95.72(2)(b)3. 3. A license is not required for a person who is engaged solely in the collection or disposal of public or commercial garbage without the separate collection or retrieval of dead animals or dead animal parts for further sale, use or processing.

95.72(2)(b)4. 4. A license is not required for a person who collects or receives individual animal parts exclusively for the manufacture of glue, gelatin, pharmaceuticals or other specialty products.

95.72(2)(b)5. 5. A license is not required for a person who collects, receives or processes hides.

95.72(2)(b)6. 6. An animal food processor, grease processor or collector license is not required for a person who is licensed as a renderer.

95.72(2)(b)7. 7. A grease processor or collector license is not required for a person who is licensed as an animal food processor.

95.72(2)(b)8. 8. A collector license is not required for a person who is licensed as a grease processor.

95.72(2)(b)9. 9. A renderer or animal food processor license is not required for a person who is licensed as a grease processor if he or she does not render or process dead animals other than incidental solid animal parts that are commingled with previously cooked materials containing dead animal fat or tallow or a combination of dead animal fat or tallow and vegetable oil.

95.72(2)(c) (c) Application; fees; expiration; renewal.

95.72(2)(c)1.1. An applicant for a license shall submit a completed application form prescribed by the department which states the type of operation for which a license is desired, the business or plant location where operations are to be conducted and other information required by the department.

95.72(2)(c)2. 2. An applicant for a license as a renderer, grease processor or an animal food processor shall submit a fee of $200 for each separate plant where processing operations are to be conducted, and an applicant for an initial license shall submit the inspection fee required under par. (e).

95.72(2)(c)3. 3. An applicant for a license as a collector shall submit a fee of $100 for each separate business location from which operations are to be conducted.

95.72(2)(c)4. 4. Each license expires on February 28.

95.72(2)(c)5. 5. Subject to s. 93.135, a person may renew a license by submitting the required license fee and renewal form.

95.72(2)(d) (d) Issuance; standards. The department may not issue a license unless the applicant's plant or business location is suitably located, constructed and equipped for the type of operation for which a license is required, all vehicles, facilities and equipment are maintained in a clean and sanitary condition and all processing and other operations are conducted in compliance with this section and rules promulgated under sub. (5).

95.72(2)(e) (e) Inspection; fee. An applicant for an initial license as a renderer, grease processor or animal food processor shall submit an inspection fee of $25 for each separate plant to be operated by the applicant. The department may grant a temporary permit pending final action on the application, but the department may not issue the license unless it finds that the applicant's plant, premises, facilities and equipment are in compliance with the requirements of this section and rules promulgated under sub. (5). The department may not refund the inspection fee if the application is denied. Inspection fees are not required for the annual renewal of a license.

95.72(2)(f) (f) Nontransferable. No license issued under this section is transferable. In the case of any transfer of ownership of a plant or business for which a license is issued, the new owner shall apply for a new license.

95.72(3) (3) Rendering or processing plant location.

95.72(3)(a)(a) Except as provided in par. (b), no person may establish a rendering or processing plant within one-eighth mile of a dwelling, other than a dwelling associated with the rendering or processing plant, or within one-eighth mile of a public or private business building, but a rendering or processing plant is not required to cease operations because a dwelling or business building is constructed closer than one-eighth mile to an existing plant. This subsection does not prohibit the continued operation of the plant of a renderer, animal food processor or grease processor in existence on November 26, 1981, or the erection of new or improved rendering or processing plant facilities on the existing premises subject to provisions of any local ordinances.

95.72(3)(b) (b) A person may establish or expand a rendering or processing plant within one-eighth mile of a dwelling or a business building with the approval of the city, village, or town in which the rendering or processing plant would be located if animals will not be slaughtered in the rendering or processing plant and only animal parts will be processed in the rendering or processing plant.

95.72(4) (4) Rendering and processing plants; construction and operation.

95.72(4)(a)(a) New plants. No person may construct a rendering or processing plant unless it is constructed and equipped according to rules promulgated under sub. (5). No person may operate a rendering or processing plant unless the plant has sewage facilities and floor drains, all areas of the building and premises on which the plant is situated are kept in a clean and sanitary condition, and all operations are conducted to prevent the creation of a nuisance.

95.72(4)(b) (b) Closed vessels. A person who operates a rendering or processing plant shall conduct all rendering in closed vessels.

95.72(4)(c) (c) Disposal of dead animals.

95.72(4)(c)1.1. A person who operates a rendering or processing plant shall deposit all dead animals received for rendering or processing within the plant or other enclosed structure immediately upon their arrival.

95.72(4)(c)2. 2. A person who operates a rendering or processing plant shall dispose of an animal within 24 hours after its arrival during the days of Sunday to Friday, or within 48 hours after its arrival on a Saturday or a Sunday followed by a holiday, unless any of the following occurs:

95.72(4)(c)2.a. a. The department issues a permit allowing a longer amount of time.

95.72(4)(c)2.b. b. The carcass is received in a frozen condition and is disposed of within a reasonable period of time.

95.72(4)(c)2.c. c. Disposal of the animal within the time period is impossible and the department is so notified by telephone.

95.72(4)(d) (d) Diseased or contaminated animals. The department may detain or hold for further inspection dead animals or animal hides it suspects are affected with a highly contagious or infectious disease, or any dead animal products suspected of containing any poisonous or deleterious substance which may render the products unfit for use as food for animals. The department shall order the destruction of dead animals or any animal hides or products determined to be infected with a highly contagious or infectious disease or unfit for use as food for animals.

95.72(5) (5) Rules. The department shall promulgate rules governing the collection, transportation, processing, rendering and disposal of dead animals, entrails and paunch materials, the slaughtering of animals for animal food processing or rendering, the location, construction and maintenance of all buildings, facilities and equipment used in collecting, slaughtering and processing operations, the sale or use of dead animal products as food for animals, the issuance of licenses or permits and other rules for the conduct of operations subject to a license under this section.

95.72(6) (6) Inspection.

95.72(6)(a)(a) Initial inspection. Upon receipt of an application for an initial license as a renderer, grease processor or animal food processor, the department shall inspect the plant, premises, facilities and equipment to be used in conducting the business.

95.72(6)(b) (b) Annual inspection. The department shall inspect all plants, premises, facilities, equipment and transport vehicles used by each licensee at least once each year, and more often if necessary, to ensure that the licensee conducts the business operations in conformity with this section and rules promulgated under sub. (5).

95.72(6)(c) (c) Deficiencies. If the department finds that any of the applicant's or licensee's plants, premises, facilities, equipment or transport vehicles do not comply with the requirements of this section or rules promulgated under sub. (5), it shall notify the applicant or licensee in writing of the deficiencies and shall order the applicant or licensee to make appropriate changes. The department shall allow a reasonable time not exceeding 90 days for the applicant or licensee to make the changes. The department shall conduct a reinspection to determine compliance with the department's order or the need to order further changes. The department may allow an additional 90 days if it is necessary for the applicant or licensee to correct deficiencies discovered during the reinspection. Failure to correct deficiencies within the time allowed is grounds for the denial, suspension or revocation of the license or temporary permit.

95.72(7) (7) Transportation of dead animals.

95.72(7)(a)(a) License requirement. No person may transport dead animals on public highways in this state without a license issued under this section. A licensee may not transport dead animals under conditions not authorized by the license. This paragraph does not apply to persons exempt from obtaining a license under this section, a farmer transporting dead animals raised on his or her farm, the transportation of hides or fully rendered or processed dead animal products, the transportation of dead animals by government agencies or private agencies engaged in scientific research, persons transporting dead animals for destruction or burial, or animal truckers transporting animals which have died in transit if the dead animals are transported directly to a licensed renderer, animal food processor or collector.

95.72(7)(b) (b) Enclosure or covering of dead animals. No person may transport a dead animal on a public highway unless it is transported in a closed vehicle or container or unless it is completely covered with a tarpaulin or other suitable material. Vehicles or containers used for the transportation of dead animals shall be leakproof to prevent spilling or dripping of liquid waste. This paragraph does not apply to the transportation of animal hides or to a farmer transporting dead animals raised on his or her farm.

95.72(7)(c) (c) Permit. No licensee or fur farmer may operate any vehicle for the transportation of dead animals unless the person is issued a vehicle permit by the department. There is no charge for this permit. An applicant for a vehicle permit shall submit a completed application form prescribed by the department which states the applicant's name and address, vehicle identification and other information required by the department. The permit holder shall keep the permit with the vehicle for which it was issued.

95.72(7)(d) (d) Interstate transport. Except as provided in reciprocal agreements between this state and contiguous states, no dead animals or parts of dead animals which are raw or unrendered, except green or salted hides, may be transported into this state unless the requirements of this subsection and rules promulgated under sub. (5) relating to the transportation of dead animals are complied with.

95.72(8) (8) Truck transfer stations; permits. No person may own or operate a truck transfer station for the unloading or reloading of dead animals unless the person is issued a permit by the department. The department shall issue permits only to persons licensed under this section. Truck transfer stations may be used only for unloading or reloading dead animals for delivery to licensees under this section. No person may operate a truck transfer station unless the building is constructed, maintained and operated according to rules promulgated under sub. (5) and water and sewerage facilities are provided on the premises.

95.72(9) (9) Misrepresentation. No person may represent that he or she is engaged in or offer to provide services in connection with an activity for which a license is required under this section unless the person holds a license or permit for the activity issued under this section. All advertising by a person licensed under this section shall specify the activity for which the license was issued.

95.72(10) (10) Humane handling. Live downer animals picked up for animal food processing or rendering shall be slaughtered before loading for transport to a processing or rendering plant. Slaughtering shall be done by humane methods as defined in s. 95.80 (1) (a).

95.72(11) (11) Penalties. Any person who violates this section or any rule promulgated under this section shall forfeit not less than $500 nor more than $1,000.

95.72 History History: 1981 c. 66, 314; 1983 a. 111, 115; 1983 a. 189 s. 329 (20); 1989 a. 56; 1991 a. 39; 1995 a. 102; 1997 a. 191; 2001 a. 56; 2009 a. 398.



95.80 Humane slaughtering.

95.80  Humane slaughtering.

95.80(1)(1)  Definitions. As used in this section:

95.80(1)(a) (a) "Humane method" means:

95.80(1)(a)1. 1. Any method of slaughtering livestock which normally causes animals to be rendered insensible to pain by a single blow or shot of a mechanical instrument or by electrical, chemical or other means that is rapid and effective, before being shackled, hoisted, thrown, cast, or cut; or

95.80(1)(a)2. 2. The method of slaughtering, including handling and other preparation for slaughtering, required by or used in connection with the ritual of any religious faith, whereby the animal suffers loss of consciousness by anemia of the brain caused by the simultaneous and instantaneous severance of the carotid arteries with a sharp instrument.

95.80(1)(b) (b) "Livestock" means cattle, horses, swine, sheep, goats, farm-raised deer and other species of animals susceptible of use in the production of meat and meat products.

95.80(1)(c) (c) "Slaughterer" means any person operating a slaughterhouse licensed under s. 97.42, or registered under s. 97.44.

95.80(2) (2) Prohibition. No slaughterer may slaughter livestock except by a humane method.

95.80 History History: 1971 c. 40 s. 93; 1973 c. 206; 1983 a. 111, 189; 1995 a. 79.



95.99 Penalties.

95.99  Penalties.

95.99(1)(1) Any person who violates this chapter, or an order issued or a rule adopted under this chapter, for which a specific penalty is not prescribed shall, for the first offense, be fined not more than $1,000; and for any subsequent offense fined not less than $500 nor more than $1,000, or imprisoned not more than 6 months or both.

95.99(2) (2) The department may seek an injunction restraining any person from violating this chapter or any rule promulgated under this chapter.

95.99(3) (3) A person who violates this chapter or any rule promulgated or order issued under this chapter, for which a specific penalty is not prescribed, may be required to forfeit not less than $200 nor more than $5,000 for the first offense and may be required to forfeit not less than $400 nor more than $5,000 for the 2nd or subsequent offense committed within 5 years of an offense for which a penalty has been assessed under this section. A forfeiture under this subsection is in lieu of a criminal penalty under sub. (1).

95.99 History History: 1977 c. 216; 1979 c. 129; 1981 c. 66 ss. 4, 6; 1983 a. 111; 1995 a. 450.






96. Agricultural marketing act.

96.01 Agricultural marketing act; definitions.

96.01  Agricultural marketing act; definitions. As used in this chapter:

96.01(1) (1) "Affected commodity" means any agricultural commodity for which the production, marketing, processing, handling, sale or distribution of is included under the terms of a marketing order or marketing agreement or a proposed marketing order or marketing agreement.

96.01(2) (2) "Affected producer or handler" means any producer or handler of an affected commodity, except that it does not include a producer or handler not assenting to a marketing agreement.

96.01(3) (3) "Agricultural commodity" means any agricultural, horticultural (excepting floricultural), viticultural, vegetable, poultry, and livestock products produced in this state, including for use as a bioenergy feedstock, including milk and milk products, bees and honey, or any class, variety or utilization thereof, either in their natural state or as processed by a producer for the purpose of marketing such product or by a processor, but not including timber and wood products, except timber and wood products used as a bioenergy feedstock.

96.01(4) (4) "Assent" means a signed statement of affected producers or handlers consenting to the terms of a marketing agreement.

96.01(4m) (4m) "Bioenergy feedstock" means biomass used to produce energy, including transportation fuel, heat, or electricity.

96.01(5) (5) "Handler" means any person engaged in the business of distributing or placing an agricultural commodity in commercial channels, or any person engaged in the business of processing an agricultural commodity.

96.01(6) (6) "Marketing agreement" means an agreement entered into by the secretary under this chapter.

96.01(7) (7) "Marketing order" means an order issued by the secretary under this chapter.

96.01(8) (8) "Member-patron" means a person who is a member of a cooperative under ch. 185 or 193 and whose products are marketed through that cooperative.

96.01(9) (9) "Producer" means any person engaged in the business of producing or causing to be produced for market in commercial quantities any agricultural commodity.

96.01(10) (10) "Referendum" means any voting procedure under which affected producers or handlers may, by secret ballot, vote for or against the issuance, amendment or termination of a marketing order.

96.01(11) (11) "Vote" means to cast a ballot in a referendum or an election.

96.01 History History: 1977 c. 29 s. 1650m (2); 1981 c. 283, 314; 2005 a. 441; 2009 a. 401; 2011 a. 32.



96.02 Policy.

96.02  Policy. It is declared to be the policy of this state to promote orderly and efficient marketing of agricultural commodities and to prevent economic waste of the agricultural wealth of this state. Unfair methods of competition, lack of uniform grading and classification of agricultural commodities, and the inability of individual producers to obtain present markets or to develop new or larger markets for Wisconsin agricultural commodities result in disorderly marketing of such commodities. As a result agricultural producers are prevented from receiving a fair return for the products which they market. Such conditions jeopardize the continued production of adequate food and energy supplies for this and other states, and may result in unemployment with its attendant burdens on the citizens of this state. The production, processing and marketing of agricultural commodities within this state is hereby declared to be affected with a public interest and this chapter is enacted for the purpose of protecting the health, peace, safety and general welfare of the people of this state.

96.02 History History: 2009 a. 401.



96.03 Marketing orders.

96.03  Marketing orders.

96.03(1)(1)  Applicability. A marketing order is applicable to all producers and handlers included under the terms of the order.

96.03(2) (2) Provisions. A marketing order issued under this chapter may contain any of the following:

96.03(2)(a) (a) Provisions for market research and development programs to maintain present markets or to create new or additional markets for affected agricultural commodities produced in this state. Any such programs must be directed toward increasing the sale of the affected commodity without reference to a particular brand or trade name. No market development program may be funded under a marketing order which makes use of false or unwarranted claims on behalf of an affected commodity or disparages the quality, value, sale or use of any other agricultural commodity.

96.03(2)(b) (b) Provisions for funding research studies to improve production, processing or distribution of an affected commodity.

96.03(2)(c) (c) Provisions for educational programs designed to inform producers, handlers or other interested persons about quality improvement and nutritional value of the affected commodity, or about practices, procedures and methods used in the production, processing and marketing of the affected commodity.

96.03(2)(d) (d) Provisions for the development and funding of programs, jointly or cooperatively with public or private organizations, to carry out the purposes of a marketing order.

96.03(2)(e) (e) Provisions that establish a minimum volume or other standard for affected producers. The order may define the area of the state to be covered by the order, which may be all or any portion of the state, and it may provide that its provisions apply to all of the affected commodity produced or marketed within that area regardless of where sold or processed.

96.03 History History: 1981 c. 283, 391.



96.04 Marketing agreement.

96.04  Marketing agreement.

96.04(1)(1)  Applicability. A marketing agreement is applicable only to producers and handlers who assent to the agreement.

96.04(2) (2) Provisions. A marketing agreement entered into under this chapter may contain any of the following:

96.04(2)(a) (a) Provisions for the adoption of grading and other uniform standards of identity for an affected commodity, which may include condition, size or maturity or any other specified quality.

96.04(2)(b) (b) Provisions for uniform grading and inspection, or for minimum standards, of an affected commodity that is marketed in regular trade channels, except that any standard established may not be below any other minimum standard prescribed by law.

96.04(2)(c) (c) Provisions relating to the correction or prohibition of trade practices which are found to be unfair under s. 100.20.

96.04(2)(d) (d) Provisions that establish a minimum volume or other standard for affected producers. The agreement may define the area of the state to be covered by the agreement, which may be all or any portion of the state, and it may provide that its provisions apply to all of the affected commodity produced or marketed within that area regardless of where sold or processed.

96.04(2)(e) (e) Provisions establishing minimum prices at which the affected commodity may be purchased from producers in the area. Different minimum prices may be established for various areas in the state. Provision for the automatic adjustment of minimum prices according to predetermined conditions may be included. No marketing agreement containing a provision establishing minimum prices may conflict with, or be more restrictive than, any other marketing order or agreement under state or federal law. In establishing minimum prices for an affected commodity purchased from producers, all of the following economic factors shall be taken into consideration:

96.04(2)(e)1. 1. The differing methods by which the affected commodity is produced, processed and transported.

96.04(2)(e)2. 2. Estimated costs of production and transportation, including a reasonable return on management.

96.04(2)(e)3. 3. Changes in consumption.

96.04(2)(e)4. 4. Other economic factors which substantially and directly affect supply and demand of the affected commodity.

96.04(2)(f) (f) Provisions for the collection of fees to fully compensate for services needed to carry out the purposes of the agreement.

96.04 History History: 1981 c. 283 ss. 8, 41.



96.05 Marketing orders and agreements; creation, amendments and termination.

96.05  Marketing orders and agreements; creation, amendments and termination.

96.05(1) (1) Whenever the secretary has reason to believe that the issuance of a marketing order or agreement will effectuate the declared policy of this chapter with respect to any agricultural commodity, the secretary shall, on the secretary's own motion or upon petition of affected producers or handlers of the agricultural commodity, give due notice of and an opportunity for a public hearing upon a proposed marketing order or agreement.

96.05(1m) (1m) If the secretary, based on periodic assessments of markets for bioenergy feedstocks, determines that the issuance of a marketing order or agreement for bioenergy feedstocks will effectuate the declared policy of this chapter, the secretary shall propose the issuance of a marketing order or agreement under sub. (1) for bioenergy feedstocks.

96.05(2) (2) Petitions for a marketing order or agreement shall be signed by at least 5% of the producers or handlers of the affected commodity. The petitions shall include the name and mailing address of each petitioner, the quantities in which the affected commodity was produced or handled by them in the last preceding year, and a clear statement of the substance or nature of the proposed order or agreement, and shall be accompanied by a draft of the proposed order or agreement. Within a reasonable time after receipt of a petition, the secretary shall either schedule the proposal for public hearing as provided in sub. (1), or deny the petition in writing if in the judgment of the secretary the proposal exceeds the purposes or limitations of this chapter. If the petition is denied, the secretary shall give notice, within 60 days, of the denial and the notice shall include a clear statement of the specific reasons for the denial. Notice of the denial shall be published as a class 1 notice under ch. 985. If a petition is denied it may not be reconsidered by the secretary for a period of one year from the date of notice of the denial.

96.05(3) (3) Prior to the issuance of a notice of public hearing on any proposed marketing order or agreement, the secretary shall establish a list of producers or handlers of the affected commodity or make any existing list current. The list of producers or handlers who may be affected by the proposed order or agreement may be established from other records kept by the department or records that may be available from any other reliable source. The secretary may, as necessary in establishing lists or keeping existing lists current, require producers or handlers of the affected commodity to file with the secretary a report showing the producer's or handler's name and mailing address and the yearly average quantity of affected commodities produced or handled by the producer or handler in the 5 years preceding the date of the notice, or in such lesser period as the producer or handler has produced or handled the commodity in question.

96.05(4) (4) If the secretary requires the filing of reports, notice of the requirement shall be published as a class 1 notice, under ch. 985, and otherwise distributed or publicized within the affected areas in such a manner as the secretary deems necessary to ensure that effective notice is given of the report filing requirement. All reports shall be filed with the secretary within 20 days from the date of publication of the notice or within such other period as the secretary prescribes. The secretary shall keep such lists at all times as current as possible and may require information from affected producers or handlers at various times in accordance with rules prescribed by the secretary. No marketing order for any agricultural commodity shall be issued unless the secretary finds that the list established under this section represents at least a majority of the affected producers or handlers.

96.05(5) (5) The list of producers or handlers established by the department shall be final and conclusive in determining whether the issuance of a marketing order or marketing agreement has been approved by referendum or written assent, and in determining the eligibility of nominees and voters in elections for board members. Nothing in this section shall prohibit affected producers or handlers whose names and addresses are not on the department list from participating under this chapter and registering their names and addresses and, as required, quantities of commodities produced or handled by them, in connection with the execution of an assent, or the casting of a ballot in a referendum or election.

96.05(6) (6) Prior to conducting any hearing, or submitting a proposed marketing order or agreement to affected producers or handlers for their approval, the secretary may require petitioners to deposit with the department funds reasonably necessary to defray the costs and expenses that may be incurred by the department in establishing producer or handler lists, sending mail, issuing notices, conducting hearings and referendum or assent proceedings, and other related costs and expenses that may be incurred prior to issuing a marketing order or agreement. The secretary shall refund to petitioners all funds in excess of those actually used.

96.05(7) (7) A marketing order or marketing agreement may be amended or terminated as provided under s. 96.08. The secretary may suspend a marketing agreement whenever the secretary finds after a public hearing duly noticed that such an agreement cannot be reasonably enforced or is contrary to the purposes of this chapter.

96.05(8) (8) The secretary shall develop, maintain and distribute administrative policies and guidelines that establish uniform terms, conditions, definitions and nomenclature to be used in marketing orders and agreements.

96.05 History History: 1971 c. 31, 268; 1981 c. 283 ss. 7, 10; Stats. 1981 s. 96.05; 2009 a. 401.

96.05 Annotation Marketing orders are discussed. 64 Atty. Gen. 198.



96.06 Notice; hearing.

96.06  Notice; hearing.

96.06(1)(1) The notice for a public hearing under s. 96.05 shall be given as provided in s. 227.17 and shall be published as a class 1 notice under ch. 985 within affected areas of the state as prescribed by the secretary. Notice shall be given not less than 10 days nor more than 60 days prior to the date of hearing.

96.06(2) (2) The hearing shall be conducted in accordance with s. 227.18.

96.06 History History: 1981 c. 283 ss. 9, 12; 1981 c. 391; 1985 a. 182 s. 57.



96.07 Decisions.

96.07  Decisions.

96.07(1)(1) The secretary shall make and publish findings upon every material point controverted at the hearing and required by this chapter, and upon such other matters which may be relevant to the issuance, amendment or termination of a marketing order or agreement. The secretary shall issue a decision within 45 days after the close of the hearing based upon the findings and shall cause copies of the findings and recommended decision to be delivered or mailed to all parties of record appearing at the hearing or their attorneys of record. The decision shall contain the text in full of any order or agreement or amendment or termination of an existing order or agreement, and may deny or approve the proposal in its entirety or it may recommend a marketing order or agreement containing different terms or conditions from those contained in the proposal, but such decision shall be substantially within the purview of the notice of hearing and shall be supported by evidence taken at the hearing or by documents of which the secretary is authorized to take official notice. The secretary shall not approve the issuance, amendment or termination of any marketing order or agreement unless the secretary finds all of the following:

96.07(1)(a) (a) That the proposed issuance, amendment or termination is reasonably calculated to attain the objectives sought in the proposed marketing order or agreement.

96.07(1)(b) (b) That the proposed issuance, amendment or termination is in conformity with this chapter.

96.07(1)(c) (c) That the interests of consumers of such commodity are protected in that the powers of this chapter are being exercised only to the extent necessary to attain such objectives.

96.07(2) (2) The secretary shall deliver or mail copies of the decision to the same parties to whom copies of the findings are required to be sent. If the final decision denies the proposal in its entirety, no further action shall be taken by the secretary.

96.07 History History: 1981 c. 283 s. 11; Stats. 1981 s. 96.07.



96.08 Referendum and assent procedures.

96.08  Referendum and assent procedures.

96.08(1) (1)  Marketing order; referendum.

96.08(1)(a)(a) Every proposal for the creation of a marketing order shall include a proposed voting requirement from par. (b) to be used for the adoption of the proposal. The secretary shall receive testimony and evidence on the proposed voting requirement at the public hearing. The decision issued under s. 96.07 shall state which voting requirement will be used for the adoption of the proposal and that requirement may be different from the one contained in the proposal.

96.08(1)(b) (b) A marketing order may not become effective until the secretary finds that the needed voting requirement has been met. In determining whether the voting requirement under subd. 2. or 4. has been met the secretary may not consider any votes cast using the bloc voting procedure under sub. (3). One of the following voting requirements must be used. The secretary must find that a marketing order:

96.08(1)(b)1. 1. Is approved by producers on record with the department in a referendum conducted among producers directly affected by the marketing order. The producers directly affected shall be deemed to have approved a proposed order if 50% or more by number of producers on record with the department vote and if, of those voting, two-thirds or more by number who produce 50% or more of the volume of the affected commodity or 50% by number who produce two-thirds or more of the volume approve the proposed marketing order. Volume shall be determined on the basis of the quantity of the commodity produced in the last preceding marketing season.

96.08(1)(b)2. 2. Is approved in a referendum by 50% or more of the producers of the affected commodity who produced 50% or more of the volume in the last preceding marketing season.

96.08(1)(b)3. 3. Is approved by not less than 50% of the producers voting provided that 50% of the producers on the established list vote in the referendum.

96.08(1)(b)4. 4. Is approved by more than 50% of the affected producers voting in the referendum, provided that the marketing order provides for producer refunds.

96.08(1)(b)5. 5. Is approved in a referendum by 50% or more of the handlers on record with the department if the marketing order directly affects handlers.

96.08(1)(b)6. 6. Is approved in a referendum by 50% or more of the producers and 50% or more of the handlers on record with the department if the order directly affects producers and handlers.

96.08(1)(c) (c) An amendment to, or the termination of, a marketing order may not become effective until the secretary finds that the same voting requirement is met that was used to adopt the order.

96.08(2) (2) Marketing agreement; assent.

96.08(2)(a)(a) A marketing agreement may not become effective until the secretary finds that not less than 50% of the affected producers or handlers assent to the proposal.

96.08(2)(b) (b) An amendment to, or the termination of, a marketing agreement may not become effective until the secretary finds that not less than 50% of the producers or handlers who assented to the marketing agreement, assent to the proposed amendment or termination.

96.08(3) (3) Bloc voting and assent procedure.

96.08(3)(a)(a) In finding whether a marketing order is approved by referendum or a marketing agreement is assented to, the secretary shall consider the approval or disapproval of any agricultural cooperative marketing association, which is authorized by its members to cast a bloc vote or assent on behalf of its members as the approval or disapproval of the producers who are members of the agricultural cooperative marketing association, but any member of a cooperative may elect to vote or assent individually and be excluded from the bloc vote or assent by notifying the cooperative and the secretary in writing. At least 45 days prior to the commencement of a referendum or assent procedure, a cooperative that intends to cast a bloc vote or assent for its members shall notify its members of their right to vote or assent individually and be excluded from the bloc vote or assent, and it shall file with the department a list of its members for whom it is eligible to vote or assent. The secretary shall delete from the list the names of those producers who have filed notice of their intent to vote or assent individually. Notice by the cooperative to the department shall include a statement that it has complied with the notice requirements of this paragraph.

96.08(3)(b) (b) A cooperative association or an unincorporated cooperative association engaged in the marketing of affected commodities as the agent of its members may cast a bloc vote or assent for its members, except that it shall exclude from its bloc vote or assent any of its members who are also member-patrons of another cooperative or unincorporated cooperative association which intends to cast a bloc vote or assent for those members.

96.08 History History: 1981 c. 283; 2005 a. 441.



96.09 Marketing agreement council.

96.09  Marketing agreement council.

96.09(1) (1) The secretary may provide for the establishment of a council to assist in the administration of a marketing agreement.

96.09(2) (2) If the secretary establishes a marketing agreement council, its duties shall include, but not be limited to the following:

96.09(2)(a) (a) To recommend to the secretary administrative rules relating to the marketing agreement.

96.09(2)(b) (b) To receive and report to the secretary complaints of violations of the marketing agreement.

96.09(2)(c) (c) To recommend to the secretary amendments to the marketing agreement.

96.09(2)(d) (d) To advise the secretary in the collection of such information and data as the secretary deems necessary for the proper administration of the agreement.

96.09(2)(e) (e) To recommend to the secretary methods by which administrative costs of a marketing agreement can be recovered.

96.09(3) (3) A marketing agreement council is not a council under s. 15.09 and shall be governed exclusively by this chapter and s. 15.04 (1) (c).

96.09 History History: 1981 c. 283.



96.10 Marketing boards.

96.10  Marketing boards.

96.10(1)(1)  Selection. Every marketing order issued pursuant to this chapter shall provide for the establishment of a marketing board. If the marketing order affects directly only producers of a particular commodity, the members of the board shall be producers. If the marketing order affects directly only handlers of a particular commodity, the members of the board shall be handlers. If the marketing order affects directly both producers and handlers of a particular commodity, the board shall be composed of both producers and handlers. Each marketing order shall prescribe the representation on the board of affected parties. Each marketing order shall also prescribe the number and term of office of board members, the time limits within which nominations for the election of board members are to be filed and elections held and the manner in which vacancies are filled. Board members may be elected for staggered terms as specified in the marketing order. Persons who will serve on the board shall be selected by the affected producers and handlers by secret ballot according to area, size or any other measure providing for fair representation, as determined by the secretary, from a list of persons whose nominations have been filed with the secretary. Notice of the secretary's decision under s. 96.07, with respect to the issuance of a marketing order, shall contain a call for nominations and limit the time within which they can be filed. No marketing order may take effect until a marketing board has been elected. Nominations shall be signed by at least 5 persons qualified to vote for the candidates.

96.10(2) (2) Duties. The duties of a marketing board shall include but not be limited to the following:

96.10(2)(a) (a) To develop and recommend to the secretary administrative rules relating to the marketing order.

96.10(2)(b) (b) To receive, evaluate and report to the secretary complaints of violations of the marketing order.

96.10(2)(c) (c) To recommend to the producers and handlers directly affected by the marketing order or to the secretary amendments to the marketing order.

96.10(2)(d) (d) To develop procedures for assessments and for the collection of funds to cover expenses incurred in carrying out the programs and the administration of the marketing order.

96.10(2)(e) (e) To collect such information and data as necessary for the proper administration of the order.

96.10(2)(f) (f) To determine how the funds collected under the order are to be allocated in accordance with this chapter and the provisions of the order.

96.10(2)(g) (g) To prepare annually a report on the operation of the order for the previous marketing year.

96.10(3) (3) Incorporation. A marketing board shall incorporate under ch. 181 as a nonstock, nonmember corporation. The articles of incorporation shall be within the purposes and limitations of this chapter and the marketing order. The articles of incorporation and any amendment may not become effective until approved by the secretary. The secretary may not approve the articles of incorporation until the secretary finds that it contains procedures that are adequate to preserve the confidentiality of any information relating to the businesses of affected producers and handlers that is obtained under this chapter or the order. The marketing board shall adopt bylaws and amendments to the bylaws in consultation with the secretary.

96.10(4) (4) Bonding. The marketing board shall maintain a bond on its officers and employees in an amount of not less than 50% of the annual operating budget of the order.

96.10(5) (5) Administrative services. The marketing board may request the department to provide administrative services for the order. If requested, the department shall provide the services needed and the board shall reimburse the department for all of the costs incurred by the department in providing the services.

96.10(6) (6) Nature of a marketing board. A marketing board elected under an order is not a board under s. 15.07 and shall be governed exclusively by this chapter.

96.10 History History: 1981 c. 283 ss. 19, 26; Stats. 1981 s. 96.10.



96.11 Assessments.

96.11  Assessments.

96.11(1)(1) Each marketing order issued under this chapter shall provide for the levying and collection of assessments in sufficient amounts to defray the expenses incurred by the marketing board for program operations and administration of the order. Each marketing order shall indicate the maximum rate of any such assessment which may be collected and the proportion, if any, payable by each producer or handler directly affected by the marketing order. The marketing board may recommend to the secretary the assessment rate necessary to provide sufficient funds to cover the marketing order budget. The marketing board shall determine when assessments become due and payable and the units upon which the assessment rate applies. All assessments collected are payable to the marketing board.

96.11(2) (2) If the secretary finds that the marketing order budget or assessment rate exceeds the limitations of, or is contrary to, the declared purposes of this chapter or the marketing order, the secretary may disapprove the budget and any amendments to the budget, or assessment rate.

96.11(3) (3)

96.11(3)(a)(a)

96.11(3)(a)1.1. Except as provided under par. (c), a corn producer who sells corn that is subject to the assessment levied under sub. (1) under the marketing order for corn shall pay an additional assessment of 0.4 cents per bushel, to be collected and remitted to the marketing board in the manner provided in the marketing order for the assessment under sub. (1).

96.11(3)(a)2. 2. If the marketing order for corn provides for rebates under s. 96.13 (2), a producer to whom subd. 1. applies may obtain a rebate of the assessment paid under subd. 1. in the manner provided in the marketing order for obtaining a rebate of the assessment levied under sub. (1).

96.11(3)(b) (b) The marketing board for corn shall use the moneys received under par. (a) for the purposes of the marketing order for corn.

96.11(3)(c) (c)

96.11(3)(c)1.1. The department shall conduct a referendum on whether to terminate the assessment under par. (a) if after June 30, 2011, and before January 1, 2012, 10 percent of the producers who sell corn that is subject to the assessment levied under sub. (1) petition for a referendum. The assessment under par. (a) does not apply after June 30, 2012, if a referendum to terminate the assessment is approved by affected producers.

96.11(3)(c)2. 2. If the marketing order for corn is terminated, pars. (a) and (b) do not apply.

96.11 History History: 1981 c. 283 ss. 22, 29, 30; Stats. 1981 s. 96.11; 2007 a. 26.



96.12 Collection.

96.12  Collection. To ensure the proper collection of assessments, the marketing board may require:

96.12(1) (1) Any person subject to the assessment to give the board adequate assurance or security for its payment.

96.12(2) (2) Every affected producer or handler subject to the assessment to deposit with the board in advance an amount not to exceed 25% of the estimated total annual assessment payable by the person. At the close of the marketing year the sum so deposited shall be adjusted to the total of such assessments payable by the person.

96.12(3) (3) Handlers receiving the affected commodity to collect assessments from affected producers and remit such assessments to the marketing board. Lending agencies for commodity credit corporation loans to producers shall be deemed handlers for the purpose of this subsection. Handlers who are only collecting assessments from producers under this section are not considered affected handlers under the marketing order.

96.12 History History: 1981 c. 283 s. 31; Stats. 1981 s. 96.12.



96.13 Refunds.

96.13  Refunds.

96.13(1)(1) Assessments collected by the marketing board under any marketing order or as an advance deposit against the assessment shall be used by the marketing board only for the purpose of carrying out the purposes and provisions of the order, including the administrative costs.

96.13(2) (2) A marketing order may contain a provision granting producers who have paid an assessment under the order, and who do not favor the program developed under the order, the right to receive a refund of assessments paid upon submission of proof satisfactory to the marketing board that the assessment for which a refund is requested has been paid. Claims for producer refunds must be submitted on forms prescribed by the board and filed with the board within 90 days after the date the assessment became due and payable. All claims shall be audited and paid by the board within 60 days after receipt of the claim, or within such other reasonable period of time as may be necessary to determine the validity of the claim.

96.13(3) (3) Upon termination of any marketing order, any and all moneys remaining with the marketing board and not required to defray expenses or repay obligations incurred shall be returned to the affected producers or handlers in proportion to the assessments paid by each in the 2-year period preceding the date of the termination order. If the marketing board and the secretary find that the returnable amounts are so small that the computation and return of the remaining funds is impractical, the board may use the remaining funds to further any of the basic purposes or objectives of the terminated marketing order.

96.13 History History: 1981 c. 283 ss. 25, 33; Stats. 1981 s. 96.13.



96.14 Reports and accounting procedures.

96.14  Reports and accounting procedures.

96.14(1) (1) The secretary or a marketing board may require handlers and producers of agricultural commodities to file such information and reports as may be reasonably necessary to assist in carrying out the functions under this chapter.

96.14(2) (2) All assessments, appropriations and administrative costs for any marketing order or agreement created under this chapter shall be recorded, prepared and audited in accordance with generally accepted accounting principles.

96.14 History History: 1981 c. 283 ss. 20, 21, 27; Stats. 1981 s. 96.14.



96.15 Rules.

96.15  Rules. The secretary may, in consultation with the appropriate marketing board or council, issue such rules as necessary to facilitate the administration and enforcement of this chapter.

96.15 History History: 1981 c. 283 s. 23; Stats. 1981 s. 96.15.



96.16 Application of funds.

96.16  Application of funds. A marketing board may invest all assessments, gifts or grants that are collected or received by the board under a marketing order after consulting with the secretary. The board may not use funds received, collected or accrued under a marketing order for any purpose other than program operations and administration of the order. No such funds may be used for any other marketing order or to influence either state or federal legislation or rule making except rule making directly related to the order.

96.16 History History: 1981 c. 283 s. 32; 1987 a. 252.



96.17 Nonpayment and enforcement.

96.17  Nonpayment and enforcement.

96.17(1) (1) Any due and payable assessment levied under a marketing order or under s. 96.11 (3) (a) and every sum due under either a marketing order or agreement in a specified amount shall constitute a personal debt of every person so assessed or who is otherwise liable and the same sum shall be due and payable to the secretary or the marketing board according to the terms and conditions of the marketing order or agreement. In the event any person fails to pay the full amount of such assessment or such other sum on or before the due date, the secretary may add to such unpaid assessment or sum an amount not exceeding 10% of the amount due to defray the cost of enforcing collection. In the event any person fails to pay any due and payable assessment or sum, the secretary may bring a civil action against such person for collection, together with the above specified 10%.

96.17(2) (2) A person who violates a marketing order or agreement shall forfeit not less than $100 nor more than $500 for the first offense, and not less than $200 nor more than $1,000 for a subsequent offense. Each day of violation constitutes a separate offense.

96.17(3) (3) A person who intentionally violates a marketing order or agreement shall be fined not more than $10,000 or imprisoned not more than 9 months or both.

96.17(4) (4) Actions of a marketing board which exceed the articles of incorporation or violate the bylaws adopted by the board constitute violations of the order and the board members are individually subject to the penalties under subs. (2) and (3).

96.17(5) (5) The secretary may apply to a circuit court for an injunction to restrain any person from violating this chapter or a marketing order or agreement under this chapter.

96.17(6) (6) If a handler is not a resident or is not authorized to do business in this state, the handler may designate an agent upon whom service of process may be made in this state. The agent shall be a resident of this state or a corporation authorized to do business in this state. The designation shall be in writing and filed with the department of financial institutions. If no designation is made and filed or if process cannot be served in this state upon the designated agent, after reasonable effort, process may be served upon the department of financial institutions.

96.17 History History: 1981 c. 283 ss. 34 to 36; Stats. 1981 s. 96.17; 1995 a. 27; 2007 a. 26.



96.18 Price fixing.

96.18  Price fixing. Nothing contained in this chapter shall permit fixing of prices not otherwise permitted by law except as permitted under s. 96.04.

96.18 History History: 1973 c. 311; 1981 c. 283 s. 43; Stats. 1981 s. 96.18.



96.19 Restraint of trade.

96.19  Restraint of trade. In any civil or criminal action or proceeding for violation of any rule of statutory or common law against monopolies or combinations in restraint of trade, proof that the act complained of was done in compliance with this chapter or a marketing order or agreement issued under this chapter and in furtherance of the purposes and provisions of this chapter shall be a complete defense to such action or proceeding.

96.19 History History: 1981 c. 283 s. 42; Stats. 1981 s. 96.19.



96.20 Public record.

96.20  Public record.

96.20(1)(1) Each referendum shall be conducted by secret ballot, and the ballots and results shall be a matter of public record and open to inspection.

96.20(2) (2) All assents filed with the department for the approval of a marketing agreement, an amendment or the termination of an agreement are a matter of public record and open to inspection.

96.20(3) (3) All contracts made by a marketing board are a matter of public record and open to inspection.

96.20(4) (4) All annual reports on an order's operation issued by a marketing board are a matter of public record and open to inspection.

96.20(5) (5) All information relating to the businesses of producers and handlers that is obtained under this chapter is not a public record and is not available for inspection.

96.20 History History: 1981 c. 283 ss. 16, 39.






97. Food regulation.

97.01 Definitions.

97.01  Definitions. In this chapter, unless inconsistent with context:

97.01(1) (1) "Butter" means the clean, nonrancid product made by gathering in any manner the fat of fresh or ripened milk or cream into a mass, which also contains a small portion of the other milk constituents, with or without salt or added coloring matter, and contains not less than 80% of milk fat. Renovated or process butter is the product made by melting butter and reworking, without the addition or use of chemicals or any substances except milk, cream or salt, and contains not more than 16% of water and at least 80% of milk fat.

97.01(2) (2) "Color additive" includes as colors black, white and intermediate grays and means a material which is a dye, pigment, or other substance made by a process of synthesis or similar artifice, or extracted, isolated or otherwise derived, with or without intermediate or final change of identity from a vegetable, animal, mineral or other source and which, when added or applied to a food or any part thereof, is capable, alone or through reaction with other substance, of imparting color thereto; except that such term does not include any material which has been or hereafter is exempted under the federal act.

97.01(3) (3) "Contaminated with filth" applies to any food not securely protected from dust, dirt and, as far as may be necessary by all reasonable means, from all foreign or injurious contaminations.

97.01(4) (4) "Department" means the department of agriculture, trade and consumer protection.

97.01(4m) (4m) "Distressed food" means food, or packages or containers of food, that may have been damaged, or rendered unsafe or unsuitable for sale or use as food while being transported, stored, handled or sold or the food the label of which has been lost, defaced or obliterated.

97.01(5) (5) "Federal act" means the federal food, drug and cosmetic act, as amended (Title 21 USC 301 et seq.) or the federal wholesome meat act, as amended (Title 21 USC 71 et seq.), or the federal poultry products inspection act, as amended (Title 21 USC 451 et seq.), or the federal fair packaging and labeling act (Title 15 USC 1451 et seq.) which may be applicable.

97.01(6) (6) "Food" means:

97.01(6)(a) (a) Articles used for food or drink by persons.

97.01(6)(b) (b) Chewing gum.

97.01(6)(c) (c) Articles used for components of matters specified in pars. (a) and (b).

97.01(7) (7) "Food additive" means any substance, the intended use of which results or may be reasonably expected to result, directly or indirectly, in its becoming a component or otherwise affecting the characteristics of any food, (including any substance intended for use in producing, manufacturing, packing, processing, preparing, treating, packaging, transporting or holding food; and including any source of radiation intended for any such use), if such substance is not generally recognized, among experts qualified by scientific training and experience to evaluate its safety, as having been adequately shown through scientific procedures (or, in the case of a substance used in a food prior to January 1, 1958, through either scientific procedures or experience based on common use in food) to be safe under the conditions of its intended use; except that such term does not include a pesticide chemical in or on a raw agricultural commodity, or a pesticide chemical to the extent that it is intended for use or is used in the production, storage, or transportation of any raw agricultural commodity, or a color additive, or any substance used in accordance with a sanction or approval granted prior to the enactment of the food additives amendment of 1958, pursuant to the federal act.

97.01(8) (8) "Label" means a display of written, printed or graphic matter upon the immediate container of any article. A requirement made under this chapter that any word, statement, or other information appear on the label shall not be considered to be complied with unless such word, statement or other information also appears on the outside container or wrapper if any, of the retail package of such article, or is easily legible through the outside container or wrapper. "Immediate container" does not include package liners.

97.01(9) (9) "Labeling" means all labels and other written, printed or graphic matter upon an article or any of its containers or wrappers or accompanying the article.

97.01(10) (10)

97.01(10)(a)(a) "Milk" means the whole, fresh, clean, lacteal secretion obtained by the complete milking of one or more healthy cows. Milk shall contain not less than 3% of milk fat, and not less than 8.25% of milk solids not fat. Milk may be standardized by the addition or removal of cream or by the addition of skim milk. When so standardized milk sold in final package form shall contain not less than 3.25% of milk fat, and not less than 8.25% [8.7%] of milk solids not fat.

97.01(10)(b) (b) "Lowfat milk" means milk from which sufficient milk fat has been removed to produce a food having a milk fat content of either 0.5%, 1%, 1.5% or 2% and a milk solids not fat content of not less than 10%.

97.01(10)(c) (c) "Skim milk" means milk from which sufficient milk fat has been removed to reduce its milk fat content to less than 0.5% and which has a milk solids not fat content of not less than 9%.

Effective date text Section 4. Effective date. This act takes effect on the first day of the 3rd month commencing after the governor certifies, by executive order directed to the secretary of agriculture, trade and consumer protection and published in the official state newspaper, that all states contiguous to the borders of this state have in effect milk content requirements identical to those requirements created by this act.

97.01(11) (11) "Nonfat dry milk" means the product resulting from the removal of fat and water from milk, and contains the lactose, milk proteins and milk minerals in the same relative proportions as in the fresh milk from which made. It contains not over 5% by weight of moisture. The fat content is not over 1 1/2% by weight unless otherwise indicated.

97.01(12) (12) "Package" means any container or wrapper in which any food is enclosed for use in the delivery or display of that food to retail purchasers, but does not include:

97.01(12)(a) (a) Shipping containers or wrappings used solely for the transportation of any food in bulk or in quantity to manufacturers, packers or processors, or to wholesale or retail distributors.

97.01(12)(b) (b) Shipping containers or outer wrappings used by retailers to ship or deliver any food to retail customers if such containers and wrappings bear no printed matter pertaining to any particular commodity.

97.01(13) (13) "Pesticide chemical" means any substance which, alone, in chemical combination, or in formulation with one or more other substances is a "pesticide" within the meaning of s. 94.67 (25) and which is used in the production, storage or transportation of raw agricultural commodities.

97.01(14) (14) "Raw agricultural commodity" means any food in its raw or natural state, including all fruits that are washed, colored or otherwise treated in their unpeeled natural form prior to marketing.

97.01(14m) (14m) "Salvaging distressed food" means reconditioning or preparing distressed food for sale or use as food, including cleaning, culling, sorting, scouring, labeling, packaging, processing or treating the food.

97.01(15) (15) "Sell", "sale" or "sold" includes delivering, shipping, consigning, exchanging, offering or exposing for sale, or having in possession with intent to sell.

97.01(16) (16) "Whey cream" means that portion of whey rich in milk fat which is separated from whey by centrifugal force, is fresh and clean and contains not less than 30% of milk fat.

97.01 History History: 1975 c. 94 s. 91 (10); 1975 c. 308; 1977 c. 29 s. 1650m (4); 1977 c. 106 s. 15; 1983 a. 189, 261, 536; 1987 a. 276; 1995 a. 225.



97.02 Standards; adulterated food.

97.02  Standards; adulterated food. A food is adulterated:

97.02(1) (1) If it bears or contains any poisonous or deleterious substance which may render it injurious to health; but in case the substance is not an added substance such food shall not be considered adulterated under this paragraph if the quantity of such substance in such food does not ordinarily render it injurious to health.

97.02(2) (2) If it bears or contains any added poisonous or added deleterious substance, other than one which is a pesticide chemical in or on a raw agricultural commodity, a food additive or a color additive, which is unsafe within the meaning of the federal act or any deleterious substance not a necessary ingredient in its manufacture.

97.02(3) (3) If it is a raw agricultural commodity and it bears or contains a pesticide chemical which is unsafe within the meaning of the federal act.

97.02(4) (4) If it is or it bears or contains any food additive which is unsafe within the meaning of the federal act, but where a pesticide chemical has been used in or on a raw agricultural commodity in conformity with an exemption granted or tolerance prescribed under the federal act and the raw agricultural commodity has been subjected to processing such as canning, cooking, freezing, dehydrating or milling, the residue of the pesticide chemical remaining in or on the processed food shall, notwithstanding other provisions in this section, not be deemed unsafe if the residue in the processed food when ready-to-eat is not greater than the tolerance prescribed for the raw agricultural commodity.

97.02(5) (5) If it is or bears or contains any color additive which is unsafe within the meaning of the federal act or other provisions in this section.

97.02(6) (6) If it consists in whole or in part of a diseased, contaminated, filthy, putrid or decomposed substance, or if it is otherwise unfit for food.

97.02(7) (7) If it has been produced, prepared, packed or held under insanitary conditions whereby it may have become contaminated with filth, or whereby it may have been rendered diseased, unwholesome or injurious to health.

97.02(8) (8) If it is the product of a diseased animal or an animal which has died otherwise than by slaughter, or that has been fed upon the uncooked offal from a slaughterhouse.

97.02(9) (9) If its container is composed, in whole or in part, of any poisonous or deleterious substance which may render the contents injurious to health.

97.02(10) (10) If any valuable constituent has been in whole or in part omitted or abstracted therefrom.

97.02(11) (11) If any substance has been substituted wholly or in part therefor.

97.02(12) (12) If damage or inferiority has been concealed in any manner.

97.02(13) (13) If any substance has been added thereto or mixed or packed therewith so as to increase its bulk or weight, or reduce its quality or strength or make it appear better or of greater value than it is.

97.02(14) (14) If it is confectionary, and

97.02(14)(a) (a) Has partially or completely imbedded therein any nonnutritive object: provided, that this paragraph shall not apply in the case of any nonnutritive object if, in the judgment of the department as provided by regulations, such object is of practical functional value to the confectionary product and would not render the product injurious or hazardous to health;

97.02(14)(b) (b) Bears or contains any alcohol in excess of one-half of one percent by volume derived solely from the use of flavoring extracts; or

97.02(14)(c) (c) Bears or contains any nonnutritive substance; but this paragraph shall not apply to a safe nonnutritive substance which is in or on confectionary by reason of its use for some practical functional purpose in the manufacture, packaging, or storing of the confectionary if the use of the substance does not promote deception of the consumer or otherwise result in adulteration or misbranding in violation of this chapter. The department may, for the purpose of avoiding or resolving uncertainty as to the application of this paragraph, promulgate rules allowing or prohibiting the use of particular nonnutritive substances.

97.02 History History: 1971 c. 156; 1979 c. 89; 2005 a. 253; 2009 a. 177.



97.03 Standards; misbranding.

97.03  Standards; misbranding.

97.03(1) (1) A food is misbranded:

97.03(1)(a) (a) If its labeling is false or misleading in any particular.

97.03(1)(b) (b) If it is offered for sale under the name of another food.

97.03(1)(c) (c) If its container is so made, formed or filled as to be misleading.

97.03(1)(d) (d) If in package form, unless it bears a label containing all of the following:

97.03(1)(d)1. 1. The name and place of business of the manufacturer, packer or distributor.

97.03(1)(d)2. 2. An accurate statement of the quantity of the contents in terms of weight, measure or numerical count.

97.03(1)(e) (e) If any word, statement or other information required to appear on the label or labeling is not prominently placed thereon with such conspicuousness and in such terms as to render it likely to be read and understood by the ordinary individual under customary conditions of purchase and use.

97.03(1)(f) (f) If it is represented as a food for which a definition and standard of identity has been prescribed under s. 97.09 unless it conforms to such definition and standard and its label, except when its label complies with the federal act, bears the name of the food specified in the definition and standard and the common names of ingredients present in such food.

97.03(1)(g) (g) If it is represented as:

97.03(1)(g)1. 1. A food for which a standard of quality has been prescribed under s. 97.09 and its quality falls below such standard unless its label bears, in the manner and form as such regulations specify, a statement that it falls below such standard.

97.03(1)(g)2. 2. A food for which a standard or standards of fill of container have been prescribed under s. 97.09 and it falls below the standard of fill of container applicable thereto, unless its label bears, in the manner and form as such regulations specify, a statement that it falls below such standard.

97.03(1)(h) (h) If it is a food for which no definition or standard of identity has been prescribed unless it bears a label clearly giving the common or usual name of the food if any, and in case it is fabricated from 2 or more ingredients, the common or usual name of each such ingredient; provided that to the extent that compliance with this subdivision is impractical or results in deception or unfair competition, exemptions shall be established by departmental rule.

97.03(1)(i) (i) If it purports to be or is represented for special dietary uses, unless its label bears such information concerning its vitamin, mineral and other dietary properties as the department determines to be, and prescribes as, necessary in order to fully inform purchasers as to its value for such uses.

97.03(1)(k) (k) If it bears or contains any artificial flavoring, artificial coloring or chemical preservative, unless it bears a label stating that fact.

97.03(1)(m) (m) If it is a product intended as an ingredient of another food and when used according to the directions of the purveyor will result in the final food product being adulterated or misbranded.

97.03(1)(n) (n) If it is a color additive unless its packaging and labeling are in conformity with such packaging and labeling requirements applicable to such color additive prescribed under the federal act.

97.03(2) (2)

97.03(2)(a)(a) Packages of fresh fruits and vegetables, the contents of which are plainly visible to the purchaser shall be exempt from a declaration of numerical count and identity under this section if the package contains 6 units or less, except that when the quantity of the food is customarily expressed in terms of weight or measure, as distinguished from numerical count, the food shall bear a label declaring the quantity.

97.03(2)(b) (b) A food is exempt from labeling requirements under this section if the food, having been received in bulk containers by a retailer, is packaged by the retailer and displayed to the purchaser with a counter card, sign or other appropriate device bearing prominently and conspicuously the label information required by this section.

97.03(2)(c) (c) Sausage enclosed in a casing is exempt from labeling requirements under this section if it is displayed to the purchaser with a counter card, sign or other appropriate device bearing prominently and conspicuously the label information required by this section; but if the sausage is weighed at the time of sale a statement of weight is not required. If encased sausage is placed in another package, labeling requirements of this section apply.

97.03(2)(d) (d) Bakery products enclosed in transparent containers or enclosed in containers which provide a transparent opening to afford a clear view of the product are exempt from labeling requirements under this section when such products are sold at retail by the bakery operator or the bakery operator's employee direct to the consumer at the baker's own retail bakery service counter operated by the baker who has produced these products, and when displayed to the purchaser with a counter card, sign or other appropriate device bearing conspicuously the label information required under this section.

97.03(2)(e) (e) A food shall be exempt from the labeling requirements under this chapter if the food, in accordance with the practice of the trade, is to be processed, labeled or repacked in substantial quantities by the buyer, on condition that such food is not adulterated or misbranded under this chapter upon completion of such processing, labeling or repacking by the buyer.

97.03(3) (3)

97.03(3)(a)(a) Except as provided in par. (b), no person may use the term "butter" in the name or in connection with the name, designation, advertising or description of any article of food prepared and offered for sale or served with any meal for which a charge is made unless all of the fat contained in such article of food is butterfat. This paragraph does not prohibit any representation that a food is flavored with butter if at least 12% of the fat in such food is butterfat or if the food contains the concentrated flavor elements derived from natural butterfat in sufficient quantities to impart a characteristic butter flavor.

97.03(3)(b) (b) A person may use the term "light butter" or "lite butter" in the name or in connection with the name, designation, advertising or description of an article of food prepared and offered for sale or served with any meal if the product is produced to resemble butter, contains 52% butterfat within tolerances that are acceptable to the department, has at least one-third fewer calories than butter, is made from pasteurized milk or cream or both and contains 15,000 international units of vitamin A per pound within tolerances of good manufacturing practices. The product may contain only the following additional ingredients:

97.03(3)(b)1. 1. Partially skimmed or skim milk.

97.03(3)(b)2. 2. Buttermilk.

97.03(3)(b)3. 3. Whey and whey-derived ingredients.

97.03(3)(b)4. 4. Water.

97.03(3)(b)5. 5. Salt or salt substitutes.

97.03(3)(b)6. 6. Bacterial cultures.

97.03(3)(b)7. 7. Nutritive sweeteners.

97.03(3)(b)8. 8. Emulsifiers and stabilizers.

97.03(3)(b)9. 9. Safe and suitable color additives.

97.03(3)(b)10. 10. Natural flavors.

97.03(3)(b)11. 11. Safe and suitable ingredients that improve texture, prevent syneresis or extend the shelf life of the product.

97.03 History History: 1971 c. 156 ss. 2, 3, 5; 1977 c. 216; 1991 a. 111; 1993 a. 492; 1995 a. 225.



97.07 Interpretation.

97.07  Interpretation. If an article is alleged to be misbranded because the labeling is misleading, then in determining whether the labeling is misleading, there shall be taken into account not only representations made or suggested by statement, word, design, device, sound, or any combination thereof, but also the extent to which the labeling fails to reveal facts material in the light of such representations or material with respect to consequences which may result from the use of the article to which the labeling relates under the conditions of use prescribed in the labeling or under such conditions of use as are customary or usual.



97.09 Rules.

97.09  Rules.

97.09(1)(1) Definitions and standards of identity, composition, quality and fill of container for foods, and amendments thereto, now or hereafter adopted under the federal act or this chapter are definitions and standards of identity, composition, quality and fill of container under s. 97.03. However, when such action will promote honesty and fair dealing in the interest of consumers, the department may amend, stay or reject such federal regulations or make rules establishing definitions and standards of identity, composition, quality and fill of container for foods where no federal regulations exist, or which differ from federal regulations.

Effective date text Section 4. Effective date. This act takes effect on the first day of the 3rd month commencing after the governor certifies, by executive order directed to the secretary of agriculture, trade and consumer protection and published in the official state newspaper, that all states contiguous to the borders of this state have in effect milk content requirements identical to those requirements created by this act.

97.09(2) (2) Temporary permits granted under the federal act for interstate shipment of experimental packs of food varying from the requirements of federal definitions and standards of identity are automatically effective in this state under conditions set forth in such permits.

97.09(3) (3) The department may also issue temporary marketing permits upon a convincing showing of need to continue a market study where the interests of consumers are safeguarded. Such permits are subject to terms and conditions prescribed by departmental rules but may not be issued for a period exceeding 6 months plus one renewal period of 6 months after departmental review.

97.09(4) (4) The department may, by rule, establish and enforce standards governing the production, processing, packaging, labeling, transportation, storage, handling, display, sale, including retail sale, and distribution of foods that are needed to protect the public from the sale of adulterated or misbranded foods.

97.09(5) (5) The department shall promulgate rules establishing standards and procedures for the labeling of organic food. The rules may establish a process whereby organizations, businesses and firms certify that foods represented as organic foods comply with established standards. In this subsection, "organic food" means any food that is marketed using "organic" or any derivative of "organic" in its labeling or advertising.

97.09 History History: 1971 c. 156; 1983 a. 261, 536; 1987 a. 278.



97.10 Prohibited acts.

97.10  Prohibited acts.

97.10(1)(1) The sale of any food that is adulterated or misbranded is prohibited.

97.10(2) (2) It is unlawful to manufacture, prepare for sale, store, or sell food unless the food is protected from filth, flies, dust or other contamination or unclean, unhealthful or insanitary conditions.

97.10(3) (3) No person shall be subject to the penalties of s. 97.72 for having violated sub. (1), if he or she establishes a guaranty or undertaking signed by, and containing the name and address of the person residing in this state from whom the article was received in good faith, to the effect that such article is not adulterated or misbranded within the meaning of ss. 97.02 and 97.03.

97.10 History History: 1971 c. 156; 1983 a. 261.



97.12 Enforcement.

97.12  Enforcement.

97.12(1)(1) For the purpose of enforcing this chapter, the department and its agents may, at reasonable hours, enter and inspect any farm, factory, warehouse, building, room, establishment or place at or in which foods are manufactured, processed, packed, packaged, stored or held for sale, and may enter any vehicle used to transport or hold foods in commerce. The department and its agents may also secure samples or specimens of food and any product or substance that may affect food, examine and copy relevant documents and records and obtain photographic and other evidence needed to enforce this chapter. The department shall examine any samples secured and shall conduct other inspections and examinations needed to determine whether there is a violation of this chapter. The department shall pay or offer to pay the market value of samples taken.

97.12(2) (2)

97.12(2)(a)(a) Whenever any duly authorized inspector of the department has reasonable cause to believe that any food examined by him or her is adulterated or misbranded and is dangerous to health or misleading to the injury or damage of the purchaser or consumer, the inspector shall issue and deliver to the owner or custodian of the food a holding order prohibiting the sale or movement of the food for any purpose until the analysis or examination of the sample obtained has been completed. A holding order may be effective for a period of not longer than 14 days from the time of its delivery, but it may be reissued for one additional 14-day period if necessary to complete the analysis or examination of the food.

97.12(2)(b) (b) No food described in any such holding order so issued and delivered shall be sold or moved for any purpose without the approval of the department until such analysis or examination has been completed within the time specified in par. (a). If the department upon completed analysis or examination determines that the food described in such holding order is not adulterated or misbranded, then the owner or custodian thereof shall be promptly so notified in writing, and such holding order shall terminate upon such notification.

97.12(2)(c) (c) Where the analysis or examination shows that the food is adulterated or misbranded and is dangerous to health or misleading to the injury or damage of the purchaser or consumer, the owner or custodian of the food shall be so notified in writing within the effective time of the holding order. Such notice has the effect of a special order issued under s. 93.18. Upon receipt of a notice the food subject to the holding order may not be sold, moved, disposed of or brought into compliance with applicable standards without the approval of the department. If such food is not brought into compliance, sold, moved or disposed of within 30 days, or other agreed upon period of time, from the date the owner or custodian received notice that the food was adulterated or misbranded, the department may issue an order directing the disposition of the food. Such an order has the effect of a special order issued under s. 93.18.

97.12(2)(d) (d)

97.12(2)(d)1.1. Any person violating an order issued under this section may be fined not more than the maximum amount under subd. 2. or imprisoned not more than one year in the county jail or both.

97.12(2)(d)2. 2. The maximum fine under this paragraph equals $10,000 plus the retail value of the product moved, sold or disposed of in violation of the order issued under this section.

97.12(3) (3)

97.12(3)(a)(a) The department may issue a special order as provided under s. 93.18 to any person engaged in the production, processing, sale or distribution of food if the department finds a violation of this chapter or the rules promulgated under this chapter. An order shall state the violations found and shall specify a fixed period of time for correction. If the department finds that a piece of equipment, a facility or a practice used is a danger to public health, it may order that the situation be abated or eliminated immediately and that the equipment, facility or practice not be used until the violation is corrected and the correction is confirmed by the department. The department may, instead of issuing an order, accept written agreements of voluntary compliance which have the effect of an order.

97.12(3)(b) (b) The department may, by summary order and without prior notice or hearing, suspend a license or permit issued under this chapter if the department finds that there has been a substantial failure to comply with the applicable requirements of this chapter and the rules promulgated under this chapter and that the continuation of the violations constitutes a serious danger to public health. The order shall be in writing, have the force and effect of an order issued under s. 93.18, and is subject to right of hearing before the department, if requested within 10 days after date of service. Hearings, if requested, shall be conducted within 10 days after receipt of a request for a hearing. Enforcement of the order shall not be stayed pending action on the hearing.

97.12(4) (4) Any person who does either of the following may be fined not more than $5,000 or imprisoned not more than one year in the county jail or both:

97.12(4)(a) (a) Assaults, restrains, threatens, intimidates, impedes, interferes with, or otherwise obstructs a department inspector, employee or agent in the performance of his or her duties.

97.12(4)(b) (b) Gives false information to a department inspector, employee or agent with the intent to mislead the inspector, employee or agent in the performance of his or her duties.

97.12 History History: 1971 c. 156; 1983 a. 261.

97.12 Annotation A warrantless inspection of a dairy farm under authority of ss. 93.08, 93.15 (2), 97.12 (1), and related administrative rules made without prior notice and without the owner being present was not unconstitutional. Because the administrative rules govern operations, equipment, and processes not typically conducted in residential areas, the rules and statutes sufficiently preclude making warrantless searches of residences. Lundeen v. Dept. of Agriculture, 189 Wis. 2d 255, 525 N.W.2d 758 (Ct. App. 1994).



97.13 Sale of fish flour regulated.

97.13  Sale of fish flour regulated. No person shall sell any food product for human consumption within this state containing whole fish flour, except fish flour made from the normally edible portions of fish or fish protein concentrate. No package containing fish flour or fish protein concentrate shall be sold by any person unless it bears a statement declaring that the contents thereof are made only from the edible portions of fish.



97.17 Buttermaker and cheesemaker license.

97.17  Buttermaker and cheesemaker license.

97.17(1) (1) In this section the terms "buttermaker" and "cheesemaker" mean a person employed or who may be employed in a butter or a cheese factory who has charge of and supervision over the actual process of manufacturing butter or cheese, and shall not include a person employed in a butter or cheese factory for the purpose of assisting in the manufacture of such product. This section shall not affect a person making up a product produced on the person's farm, nor shall it be unlawful for a licensed cheesemaker employed in a licensed cheese factory to make butter or whey cream butter for the use or consumption only of the patrons thereof.

97.17(2) (2) No person shall engage as a buttermaker or cheesemaker unless the person has a license from the department. The license shall be issued by the department under regulations that the department shall prescribe relating to the qualifications of applicants for licenses. The qualifications shall include the applicant's record in operating and keeping in sanitary condition the butter or cheese factory in which the applicant has been employed.

97.17(3) (3) Application for a buttermaker's or cheesemaker's license shall be made upon a form furnished by the department. Upon receipt of the application the department shall issue a permit to the applicant to carry on the work of a buttermaker or cheesemaker. The permit shall have the force and effect of a license to a buttermaker or cheesemaker until a license shall have been issued to the applicant or until the applicant shall have been notified of the denial of the application. At the time that the permit is issued, the department shall furnish the applicant with the regulations incident to securing a license and also suggestions relating to the proper method of operating butter or cheese factories.

97.17(4) (4) Each application for a license shall be accompanied by a fee that is $50 unless otherwise established by department rule, except that an individual who is eligible for the veterans fee waiver program under s. 45.44 is not required to pay a fee.

97.17(6) (6) The license shall expire on the first day of January of the 2nd year commencing after the date of issuance or renewal. Renewal applications shall be submitted on department forms and be accompanied by the biennial license fee under sub. (4).

97.17 History History: 1977 c. 216; 1979 c. 342; 1987 a. 27; 1989 a. 174; 1991 a. 39; 1993 a. 492; 1995 a. 225; 2011 a. 209.



97.175 Butter and cheese grader license requirements.

97.175  Butter and cheese grader license requirements.

97.175(1)(1) In this section and ss. 97.176 and 97.177, "butter grader" or "cheese grader" means a person who grades butter or cheese.

97.175(2) (2) No person may act as a butter grader or a cheese grader without a license granted by the department. A person desiring a license shall apply on a form furnished by the department and shall pay to the department a fee that is $50 unless otherwise established by department rule, except that an individual who is eligible for the veterans fee waiver program under s. 45.44 is not required to pay a fee. Before issuing a license, the department shall require the applicant to demonstrate his or her competence to act as a butter grader or a cheese grader in a manner determined by the department. A license expires on September 30 of the 2nd year commencing after the date of issuance.

97.175(3) (3) Butter graders and cheese graders must act in accordance with the standards and requirements established under ss. 93.07, 97.176 and 97.177.

97.175(4) (4) The department may deny, suspend or revoke a license under this section by an order if the department finds that the applicant or licensee is not qualified to act as a butter grader or cheese grader or that the applicant or licensee has applied inaccurate grades or has obtained the license by fraud, perjury or through error. The department shall notify the applicant or licensee of the order and shall follow the procedures for issuing a special order under s. 93.18.

97.175 History History: 1983 a. 131; 1987 a. 27; 1991 a. 39; 2011 a. 209.



97.176 Butter; grading; label.

97.176  Butter; grading; label.

97.176(1) (1) It is unlawful to sell, offer or expose for sale, or have in possession with intent to sell, any butter at retail unless it has been graded. Butter shall be graded as follows:

97.176(1)(a) (a) Grade, Wisconsin, AA — 93 score;

97.176(1)(b) (b) Grade, Wisconsin, A — 92 score;

97.176(1)(c) (c) Grade, Wisconsin, B — 91-90 score;

97.176(1)(d) (d) Grade, Wisconsin, undergrade — all butter below Wisconsin B.

97.176(2) (2) United States AA, A, and B grades shall be accepted in lieu of the corresponding Wisconsin AA, A, and B grades, but all United States grades below B shall, for the purpose of this section, correspond to Wisconsin undergrade.

97.176(3) (3) As used in this section, score or grade means the grading of butter by its examination for flavor and aroma, body and texture, color, salt, package and by the use of other tests or procedures approved by the department for ascertaining the quality of butter in whole or in part.

97.176(4) (4) Details for methods and procedures to be used for ascertaining quality, for labeling, and for arbitrating disputes with respect to grades, shall be developed by the department as a result of public hearings to be held at a convenient location in the state.

97.176(5) (5) Butter from outside of the state sold within the state shall be provided with a label which indicates that it complies with the state grade standards as provided in this section and which indicates the grade in a manner equivalent to the requirements for butter manufactured and sold within the state.

97.176(6) (6) Butter that carries the state grade labels shall be graded by butter graders licensed under s. 97.175.

97.176(7) (7) No person, for himself or herself, or as an agent, shall advertise the sale of any butter at a stated price, unless the grade of the butter is set forth in such advertisement in not less than 10-point type.

97.176 History History: 1977 c. 29 s. 1650m (4); 1983 a. 131 s. 2; Stats. 1983 s. 97.176; 1991 a. 39; 1993 a. 492.



97.177 Cheese; grading; labeling.

97.177  Cheese; grading; labeling.

97.177(1) (1) The department shall by rule adopt standards for grades of cheese manufactured in Wisconsin.

97.177(2) (2) Cheese which carries a state grade must be graded by a cheese grader licensed under s. 97.175 and must conform to the standards for the grade. Graded cheese must be plainly labeled to indicate the grade of the cheese and the license number of the cheese grader.

97.177(3) (3) Cheese manufactured in Wisconsin must be labeled on either the cheese itself or the container at the factory where it is manufactured. The label must remain on the cheese until the cheese is used in a different food manufacturing process or relabeled by the buyer for later sale. The label must contain all of the following:

97.177(3)(a) (a) The type or variety of cheese.

97.177(3)(b) (b) The word Wisconsin or the code number 55.

97.177(3)(c) (c) The factory number designated by the department.

97.177(3)(d) (d) The date of manufacture.

97.177(3)(e) (e) The number of the vat in which the cheese was manufactured if more than one vat of cheese was manufactured in the factory on the same day.

97.177(4) (4) The department may adopt rules for the administration of this section.

97.177 History History: 1983 a. 131.



97.18 Oleomargarine regulations.

97.18  Oleomargarine regulations.

97.18(1) (1)

97.18(1)(a)(a) For the purposes of this section "oleomargarine" or "margarine" includes oleomargarine, margarine, butterine and other similar substances, fats and fat compounds sufficiently adaptable to the ordinary uses of butter, to lead readily to use as an alternative to butter, but this section shall not apply to lard, cream cheese, cheese food compounds, nor to any other dairy product made exclusively of milk or milk solids with or without added vitamins, if such product is sold or distributed in such manner and form as will clearly distinguish it from butter. Nor shall this section apply to shortenings not churned or emulsified in milk or cream or having a melting point of 112 degrees Fahrenheit or more as determined by the capillary tube method unless there is sold or given away with such shortening any compound which, when mixed with such shortening, makes oleomargarine, butterine or similar substances. Colored oleomargarine or margarine shall be made of domestic fats or oils and shall not be made of imported oils which include, without restriction because of enumeration, whale oil, coconut oil and palm oil.

97.18(1)(b) (b) "Colored oleomargarine" or "colored margarine" is oleomargarine or margarine having a tint or shade containing more than 1 6/10 degrees of yellow or of yellow and red collectively but with an excess of yellow over red, as measured in terms of Lovibond tintometer scales or its equivalent.

97.18(3) (3) No person shall sell, offer or expose for sale at retail any oleomargarine or margarine unless:

97.18(3)(a) (a) Such oleomargarine or margarine is packaged;

97.18(3)(b) (b) The net weight of the contents of any package sold in a retail establishment is one pound;

97.18(3)(c) (c) There appears on the label of the package the word "oleomargarine" or "margarine" in type or lettering at least as large as any other type or lettering on the label in a color of print which clearly contrasts with its background, and a full accurate statement of the ingredients contained in the oleomargarine or margarine; and

97.18(3)(d) (d) Each part of the contents of the package is contained in a wrapper or separate container which bears the word "oleomargarine" or "margarine" in type or lettering not smaller than 20-point type.

97.18(4) (4) The serving of colored oleomargarine or margarine at a public eating place as a substitute for table butter is prohibited unless it is ordered by the customer.

97.18(5) (5) The serving of oleomargarine or margarine to students, patients or inmates of any state institutions as a substitute for table butter is prohibited, except that such substitution may be ordered by the institution superintendent when necessary for the health of a specific patient or inmate, if directed by the physician in charge of the patient or inmate.

97.18(5m) (5m) The department of health services shall assist the department in the enforcement of this section and, in connection with inspections of food service operations at institutions and establishments under its inspectional jurisdiction, conduct compliance inspections and surveys, and report violations directly to the department.

97.18(6) (6) Any person who violates any provision of this section may be fined not less than $100 nor more than $500 or imprisoned not more than 3 months or both; and for each subsequent offense may be fined not less than $500 nor more than $1,000 or imprisoned in the county jail not less than 6 months nor more than one year.

97.18 History History: 1971 c. 125; 1973 c. 90; 1975 c. 41; 1977 c. 289 ss. 3m, 11; Stats. 1977 s. 97.18; 1995 a. 27 s. 9126 (19); 1995 a. 225; 1997 a. 35; 2007 a. 20 s. 9121 (6) (a).



97.20 Dairy plants.

97.20  Dairy plants.

97.20(1)(1)  Definitions. In this section:

97.20(1)(a) (a) "Dairy plant" means any place where a dairy product is manufactured or processed for sale or distribution, and includes a receiving station or transfer station.

97.20(1)(b) (b) "Dairy product" means milk or any product or by-product of milk, or any commodity in which milk or any milk product or by-product is a principal ingredient.

97.20(1)(c) (c) "Fluid milk product" has the meaning given under s. 97.24 (1) (ar).

97.20(1)(d) (d) "Grade A dairy plant" means a dairy plant required to hold a permit under sub. (3).

97.20(1)(e) (e) "Grade A milk" has the meaning given under s. 97.24 (1) (b).

97.20(1)(f) (f) "Grade A milk product" has the meaning given under s. 97.24 (1) (c).

97.20(1)(g) (g) "Milk" has the meaning given under s. 97.22 (1) (e).

97.20(1)(gm) (gm) "Milk producer" has the meaning given in s. 97.22 (1) (f).

97.20(1)(h) (h) "Processing plant" means a dairy plant engaged in pasteurizing, processing or manufacturing milk or dairy products.

97.20(1)(i) (i) "Receiving station" means a facility which is designed for the receipt and bulk storage of milk, and which is used to receive or store milk in bulk. "Receiving station" does not include a processing plant or a facility used to distribute pasteurized milk in bottled or packaged form to consumers.

97.20(1)(j) (j) "Transfer station" means a facility which is designed and used solely to transfer milk from one bulk transport vehicle to another without intervening storage.

97.20(2) (2) Dairy plant license.

97.20(2)(a)(a) License requirement. Except as provided in par. (e), no person, including this state, may operate a dairy plant without a valid license issued by the department for that dairy plant. A dairy plant license expires on April 30 annually and is not transferable between persons or locations.

97.20(2)(b) (b) License application. An application for a dairy plant license shall be made on a form provided by the department and shall be accompanied by each applicable fee required under subs. (2c) and (2n) to (2w). The application shall include all information reasonably required by the department for purposes of licensing. The application shall state whether the dairy plant is a processing plant, receiving station or transfer station, and shall describe the nature of any processing operations conducted at the dairy plant.

97.20(2)(d) (d) Issuance or renewal of license. The department may not issue or renew a dairy plant license unless all of the following conditions are met prior to licensing:

97.20(2)(d)1. 1. The license applicant pays all fees that are due and payable by the applicant under subs. (2c) to (2w), as set forth in a statement from the department. The department shall refund a fee paid under protest if the department determines that the fee was not due and payable as a condition of licensing under this subsection.

97.20(2)(d)2. 2. The license applicant has filed all financial information required under s. 126.44 and any security required under s. 126.47. If an applicant has not filed all financial information under s. 126.44 and any security required under s. 126.47, the department may issue a conditional dairy plant license under s. 93.06 (8) which prohibits the licensed operator from purchasing milk or fluid milk products from milk producers or their agents, but allows the operator to purchase milk or fluid milk products from other sources.

97.20(2)(d)3. 3. If the dairy plant is a new dairy plant, the department has inspected the dairy plant for compliance with this chapter and rules promulgated under this chapter.

97.20(2)(e) (e) License exemptions. A dairy plant license under this section is not required for:

97.20(2)(e)1. 1. A farm manufacturing or processing dairy products solely for consumption by the owner or operator of the farm, or members of the household or nonpaying guests or employees.

97.20(2)(e)2. 2. The retail preparation and processing of meals for sale directly to consumers or through vending machines, if the preparation and processing is covered under a restaurant permit or other permit issued under s. 254.64.

97.20(2)(e)3. 3. A retail food establishment licensed under s. 97.30 if the establishment processes dairy products solely for retail sale at the establishment.

97.20(2)(e)4. 4. A dairy plant that is exempted from licensing by department rule.

97.20(2)(e)5. 5. A food processing plant licensed under s. 97.29 that processes dairy products into a prepared food if all of the following apply:

97.20(2)(e)5.a. a. The dairy products used by the food processing plant are manufactured at a dairy plant from ingredients that are pasteurized or are produced under other processes that eliminate or reduce to an acceptable level the food safety hazards associated with the dairy products, including aseptically processed foods, high acid foods, heat treated foods, aged foods, cold pack foods, and similarly processed foods.

97.20(2)(e)5.b. b. The federal food and drug administration has not prescribed a standard of identity under title 21 of the code of federal regulations for the prepared food.

97.20(2)(f) (f) Added operations. No dairy plant may add a new category of dairy plant operations during the time period for which a dairy plant license was issued unless the dairy plant first notifies the department and obtains written authorization for the new category of operations. In this paragraph, "new category of operations" includes the manufacture or processing of any of the following which was not identified on the dairy plant's most recent license application:

97.20(2)(f)1. 1. Fluid milk products.

97.20(2)(f)2. 2. Cheese and related cheese products.

97.20(2)(f)3. 3. Frozen dessert dairy products.

97.20(2c) (2c) Dairy plant license fee.

97.20(2c)(a)(a) Annual license fee. An applicant for a dairy plant license shall pay an annual license fee specified under par. (b) as follows:

97.20(2c)(a)1. 1. An applicant for a license to operate a dairy plant that operated during the previous calendar year shall pay the basic annual license fee plus the supplementary dairy plant license fee based on the amount of milk that was delivered to the dairy plant from milk producers in the previous calendar year, whether or not that particular applicant operated the dairy plant during the previous calendar year.

97.20(2c)(a)2. 2. An applicant for a license to operate a dairy plant that has not been operated in the previous calendar year shall pay the basic annual license fee plus the supplementary dairy plant license fee that is established by department rule.

97.20(2c)(b) (b) License fee amounts. Unless otherwise established by department rule, the annual license fees required under par. (a) are a basic annual license fee of $80 for each dairy plant plus:

97.20(2c)(b)1. 1. For a grade A processing plant, a supplementary annual license fee of $650 if the plant received more than 2,000,000 pounds of milk from milk producers or of $500 if the plant received 2,000,000 pounds or less of milk from milk producers.

97.20(2c)(b)2. 2. For a processing plant that is not a grade A processing plant and that annually manufactures or processes more than 1,000,000 pounds of dairy products or more than 200,000 gallons of frozen dairy products, a supplementary annual license fee of $270.

97.20(2c)(b)3. 3. For a grade A receiving station, a supplementary annual license fee of $250.

97.20(2c)(c) (c) Surcharge for operating without license. An applicant for a dairy plant license shall pay a license fee surcharge if the department determines that within one year before submitting the license application, the applicant operated the dairy plant without a license in violation of sub. (2). The amount of the surcharge is $100, or $500 if the dairy plant operator procures milk or fluid milk products from milk producers or their agents. Payment of this license fee surcharge does not relieve the applicant of any other civil or criminal liability that results from the unlicensed operation of the dairy plant, but does not constitute evidence of any violation of law.

97.20(2g) (2g) Milk procurement fee.

97.20(2g)(a)(a) Monthly procurement fee. A dairy plant operator shall pay a milk procurement fee on or before the 18th day of each month in the amount specified under par. (b) as follows:

97.20(2g)(a)1. 1. The operator of a dairy plant that operated during the month preceding the month when the payment is due shall pay a milk procurement fee based on the amount of milk that was delivered to the dairy plant from milk producers in the month preceding the month when the payment is due, whether or not that particular dairy plant operator operated the dairy plant during the month preceding the month when the payment is due.

97.20(2g)(a)2. 2. The operator of a dairy plant that has not been operated in the month preceding the month when the payment is due shall pay a milk procurement fee in the month when the payment is due that is established by department rule.

97.20(2g)(b) (b) Milk procurement fee amounts. Unless otherwise established by department rule, milk procurement fees required under par. (a) are:

97.20(2g)(b)1. 1. For each 100 pounds of grade A milk received from milk producers, 0.4 cent.

97.20(2g)(b)2. 2. For each 100 pounds of all milk received from milk producers that is not grade A milk, 0.2 cent.

97.20(2g)(c) (c) Out-of-state milk shipments. A milk producer who ships milk to an out-of-state dairy plant shall pay a milk procurement fee, specified under par. (b), on that milk, unless the out-of-state dairy plant voluntarily pays that fee for the milk producer.

97.20(2n) (2n) Dairy plant reinspection fee.

97.20(2n)(a)(a) Reinspection fees. If the department reinspects a dairy plant because the department has found a violation of this chapter or rules promulgated under this chapter, the department shall charge the dairy plant operator the reinspection fee specified under par. (b). A reinspection fee is payable when the reinspection is completed, and is due upon written demand from the department. The department may issue a demand for payment when it issues a license renewal application form to the dairy plant operator.

97.20(2n)(b) (b) Reinspection fee amounts. Unless otherwise established by department rule, the fees for reinspection required under par. (a) are a basic fee of $40 for each dairy plant reinspection, plus:

97.20(2n)(b)1. 1. For a grade A processing plant, a supplementary reinspection fee of $160 if the plant received more than 2,000,000 pounds of milk from milk producers or of $125 if the plant received 2,000,000 pounds or less of milk from milk producers.

97.20(2n)(b)2. 2. For a processing plant that is not a grade A processing plant, a supplementary reinspection fee of $140.

97.20(2n)(b)3. 3. For a grade A receiving station, a supplementary reinspection fee of $60.

97.20(2r) (2r) Milk producer fees. A dairy plant operator shall pay milk producer license and reinspection fees on behalf of milk producers, subject to s. 97.22 (2) (c) and (4) (b). A milk producer reinspection fee is payable by a dairy plant operator when a dairy farm reinspection is completed, and is due upon written demand from the department. The department may issue a demand for payment when it issues a license renewal application to the dairy plant operator.

97.20(2w) (2w) Dairy product grading fee. An applicant for a license for a dairy plant that has been operated in the previous calendar year, that is not a grade A dairy plant and that produces butter or cheese shall pay a grading fee that, unless otherwise established by department rule, is 1.09 cents for each 100 pounds of butter or cheese that is gradable and produced by the dairy plant during the previous calendar year. An applicant for a license for a dairy plant that has not been operated in the previous calendar year, that is not a grade A dairy plant and that produces butter or cheese shall pay a grading fee that is established by the department by rule.

97.20(3) (3) Grade A dairy plant; permit.

97.20(3)(a)(a) Permit requirement. No person operating a dairy plant at which milk or fluid milk products are received, transferred, manufactured or processed may sell or distribute that milk or those fluid milk products as grade A milk or grade A milk products unless the person holds a valid grade A dairy plant permit issued by the department for that dairy plant. A grade A dairy plant permit expires on April 30 annually and is not transferable between persons or locations. A grade A dairy plant permit may be issued in the form of an endorsement on a dairy plant license under sub. (2). An application for a grade A dairy plant permit shall be made on a form provided by the department and shall be accompanied by each grade A dairy plant supplementary license fee required under sub. (2c).

97.20(3)(b) (b) Grade A standards. A grade A dairy plant shall comply with standards applicable to the receipt, transfer, manufacture, processing and distribution of grade A milk and grade A milk products under this chapter or rules of the department. A grade A dairy plant may not receive, transfer or process milk that is not grade A milk unless the department provides written authorization. Except as provided by the department by rule, the department may not grant that authorization unless the grade A dairy plant maintains separate facilities for the receipt, transfer and processing of milk that is not grade A milk.

97.20(3)(d) (d) Surcharge for operating without a permit. An applicant for a grade A dairy plant permit shall pay a grade A dairy plant permit surcharge of $100 if the department determines that, within one year prior to submitting the permit application, the applicant operated the dairy plant as a grade A dairy plant without a grade A permit, in violation of par. (a). Payment of this surcharge does not relieve the applicant of any other civil or criminal liability which results from a violation of par. (a), but does not constitute evidence of a violation of any law.

97.20(3)(e) (e) Permit contingent on payment of fees. The department may not issue or renew a grade A dairy plant permit until the permit applicant pays all applicable fees under this subsection or subs. (2c) to (2w). The department shall refund a fee paid under protest if the department determines that the fee was not required as a condition of the issuance of a grade A dairy plant permit under this subsection.

97.20(3g) (3g) Crisis hotline information. The department shall develop, and furnish to a dairy plant on request, a standard form containing information about the crisis hotline.

97.20(3m) (3m) Confidentiality. Any information kept by the department under this section or s. 97.24 that identifies individual milk producers who deliver milk to a dairy plant licensed under this section and that is a composite list for that dairy plant is not subject to inspection under s. 19.35 unless inspection is required under s. 126.70 or unless the department determines that inspection is necessary to protect the public health, safety or welfare.

97.20(4) (4) Rule making. The department may promulgate rules to establish amounts of fees required under subs. (2c) to (2w) or to govern the operation of dairy plants. The rules may include standards for the safety, wholesomeness and quality of dairy products; the construction, maintenance and sanitary operation of dairy plants; the design, installation, cleaning and maintenance of equipment and utensils; personnel sanitation; storage and handling of milk and fluid milk products; pasteurization and processing procedures; sampling and testing; and reports and record keeping. The rules may also set forth the duties of dairy plants to inspect dairy farms, collect and test producer milk samples and make reports to the department.

97.20 History History: 1971 c. 125, 156, 211; 1975 c. 39, 199; 1977 c. 203 s. 106; 1979 c. 257; 1983 a. 189, 203; 1987 a. 27, 399; 1989 a. 31, 174; 1991 a. 39, 269; 1993 a. 27; 2001 a. 16; 2011 a. 195.



97.21 Milk haulers and milk distributors.

97.21  Milk haulers and milk distributors.

97.21(1) (1)  Definitions. In this section:

97.21(1)(a) (a) "Bulk milk tanker" means a mobile bulk container used to transport milk, fluid milk products, whey or whey cream in bulk from a dairy farm, or to or from a dairy plant in this state. "Bulk milk tanker" includes a mobile bulk container which is permanently mounted on a motor vehicle or which is designed to be towed by a motor vehicle. "Bulk milk tanker" does not include a mobile bulk container which is used by a milk producer solely to transport that producer's own milk.

97.21(1)(am) (am) "Dairy plant" has the meaning given under s. 97.20 (1) (a).

97.21(1)(b) (b) "Fluid milk product" has the meaning given under s. 97.24 (1) (ar).

97.21(1)(c) (c) "Grade A milk" has the meaning given under s. 97.24 (1) (b).

97.21(1)(d) (d) "Milk" has the meaning given under s. 97.22 (1) (e).

97.21(1)(e) (e) "Milk distributor" means a person who distributes milk or fluid milk products. "Milk distributor" does not include a dairy plant, a milk hauler, a milk producer, as defined in s. 97.22 (1) (f), or a retail food establishment, as defined in s. 97.30 (1) (c).

97.21(2) (2) Bulk milk tanker; license; grade A permit.

97.21(2)(a)(a) License.

97.21(2)(a)1.1. Except as provided in subd. 2., no person may operate a bulk milk tanker in this state without a valid license issued by the department for that bulk milk tanker. That license expires on April 30 annually and is not transferable between persons or bulk milk tankers. An application for a license shall be made on a form provided by the department and shall be accompanied by applicable fees under sub. (4). The application shall include the applicant's name and address; a description of the bulk milk tanker including make, serial number and capacity; the city, village or town in which the bulk milk tanker is customarily kept; and any other information which the department may reasonably require for proper identification of the bulk milk tanker.

97.21(2)(a)2. 2. This paragraph does not apply to a person who operates a bulk milk tanker solely as an employee of a person who holds a license under this paragraph for that bulk milk tanker.

97.21(2)(b) (b) Grade A bulk milk tanker; permit. No person may operate a bulk milk tanker to transport milk or fluid milk products in bulk for sale or distribution without a valid grade A bulk milk permit issued annually by the department for that bulk milk tanker. A grade A bulk milk tanker permit is not transferable between persons or bulk milk tankers. A permit may be issued in the form of an endorsement on a bulk milk tanker license under par. (a). An application for a permit shall be made on a form provided by the department, and may be included with a license application under par. (a). The department may not charge a fee for a grade A bulk milk tanker permit issued under this paragraph.

97.21(3) (3) Milk distributors; license. No person may operate as a milk distributor without a valid license issued by the department. A milk distributor license expires on April 30 annually. An application for a license shall be made on a form provided by the department and shall be accompanied by applicable fees under sub. (4). The application shall include all information reasonably required by the department for purposes of issuing the license.

97.21(4) (4) Fees.

97.21(4)(a)(a) License fee. An applicant for a bulk milk tanker or milk distributor license shall pay the license fee specified under sub. (4m).

97.21(4)(b) (b) Reinspection fee. If the department reinspects a bulk milk tanker or the vehicle or facilities of a milk distributor because the department finds a violation of this chapter or rules promulgated under this chapter, the department shall charge the bulk milk tanker operator or milk distributor the reinspection fee specified under sub. (4m). The reinspection fee is payable when the reinspection is completed, and is due upon written demand from the department. The department may issue a demand for payment when it issues a license renewal application to the bulk milk tanker operator or milk distributor.

97.21(4)(c) (c) Surcharge for operating without a license. An applicant for a bulk milk tanker operator or milk distributor license shall pay a license fee surcharge of $100 or twice the amount of the annual license fee specified under sub. (4m), whichever is less if the department determines that, within one year prior to submitting the license application, the applicant operated without a license or grade A permit in violation of this section. Payment of this license fee surcharge does not relieve the applicant of any other civil or criminal liability which results from a violation of sub. (2) or (3), but does not constitute evidence of any violation of law.

97.21(4m) (4m) Fee amounts. Unless otherwise established by department rule, the fees required under sub. (4) (a) and (b) are:

97.21(4m)(a) (a) For a bulk milk tanker under sub. (2), an annual license fee of $30 and a reinspection fee of $30.

97.21(4m)(b) (b) For a milk distributor under sub. (3), an annual license fee of $50 and a reinspection fee of $20 for each storage facility operated by the milk distributor.

97.21(5) (5) Licensing contingent on payment of fees. The department may not issue or renew a bulk milk tanker or milk distributor license unless the license applicant pays all fees which are due and payable by the applicant under sub. (4), as set forth in a statement from the department. The department shall refund a fee paid under protest if the department determines that the fee was not due and payable as a condition of licensing under this section.

97.21(6) (6) Rule making. The department may promulgate rules to establish amounts of fees required under sub. (4) or to regulate bulk milk tanker operators and milk distributors. The rules may include standards for the construction, maintenance and sanitary operation of bulk milk tankers, milk distribution vehicles and milk distribution facilities; the design, installation, cleaning and maintenance of equipment and utensils; personnel sanitation; storage and handling of milk and fluid milk products; identification of bulk milk tankers and milk distribution vehicles; and record keeping.

97.21 History History: 1987 a. 399; 1989 a. 174; 1991 a. 39; 1995 a. 27.



97.22 Milk producers.

97.22  Milk producers.

97.22(1)(1)  Definitions. In this section:

97.22(1)(a) (a) "Dairy farm" means any place where one or more cows, sheep or goats are kept for the production of milk.

97.22(1)(b) (b) "Dairy plant" has the meaning given under s. 97.20 (1) (a).

97.22(1)(c) (c) "Fluid milk product" has the meaning given under s. 97.24 (1) (ar).

97.22(1)(d) (d) "Grade A milk" has the meaning given under s. 97.24 (1) (b).

97.22(1)(e) (e) "Milk" means the lacteal secretion of cows, sheep or goats, and includes skim milk and cream.

97.22(1)(f) (f) "Milk producer" means any person who owns or operates a dairy farm, and sells or distributes milk produced on that farm.

97.22(2) (2) License.

97.22(2)(a)(a) License required. No person may operate a dairy farm as a milk producer without a valid license issued by the department for that dairy farm. A license expires on April 30 annually and is not transferable between persons or dairy farms. Every milk producer shall comply with standards applicable to the production of milk and fluid milk products under this chapter and rules promulgated under this chapter.

97.22(2)(b) (b) License fee. Unless otherwise established by department rule, the fee for a milk producer license under par. (a) is $20, except that an individual who is eligible for the veterans fee waiver program under s. 45.44 is not required to pay a fee. The department also may establish by rule a reduced license fee for a producer who is properly inspected at least once annually by a special dairy farm inspector certified under sub. (7).

97.22(2)(c) (c) Dairy plant to pay license fee for milk producer. The operator of a dairy plant licensed under s. 97.20 shall pay the milk producer license fee under this subsection for every dairy farm from which the dairy plant receives milk at the time the fee payment is due. An applicant for a dairy plant license shall submit that fee with the applicant's dairy plant license application under s. 97.20. A dairy plant operator who pays a milk producer license fee may charge that fee back to the milk producer if the dairy plant operator notifies the milk producer in writing of the dairy plant operator's intent to charge the fee to the milk producer. A dairy plant operator may not discriminate between milk producers with respect to fee charges under this paragraph, but may charge back license fees to all milk producers who cease shipping milk to the dairy plant during the license year. A dairy plant operator who pays a milk producer license fee may not deduct the amount of the fee from any payment to the milk producer for milk that the dairy plant operator purchases from the milk producer.

97.22(3) (3) Grade A dairy farm permit.

97.22(3)(a)(a) Permit required. No milk producer may sell or distribute milk from his or her dairy farm as grade A milk without a valid grade A dairy farm permit issued by the department for that dairy farm. A grade A dairy farm permit expires on April 30 annually and is not transferable between persons or dairy farms. A grade A dairy farm permit may be issued in the form of an endorsement on a milk producer license under sub. (2). Every milk producer holding a grade A dairy farm permit shall comply with standards applicable to the production of grade A milk under this chapter or rules promulgated under this chapter.

97.22(4) (4) Reinspection and reinstatement fees.

97.22(4)(a)(a) Fee required.

97.22(4)(a)1.1. If the department or a special dairy inspector has found a violation of this chapter or rules promulgated under this chapter, and if the department has not lowered the grade of the milk that may be sold or distributed from the dairy farm because of the violation, the department shall charge the reinspection fee specified under par. (am) to reinspect the dairy farm.

97.22(4)(a)2. 2. If the department or a special dairy inspector has found a violation of this chapter or rules promulgated under this chapter, and if the department has lowered the grade of the milk that may be sold or distributed from the dairy farm because of the violation, the department shall charge the reinstatement fee specified under par. (am) to reinspect the dairy farm.

97.22(4)(a)3. 3. A reinspection or reinstatement fee is payable when the reinspection is completed, and is due upon written demand from the department.

97.22(4)(am) (am) Fee amounts. The reinspection fee under par. (a) 1., unless otherwise established by department rule, is $20. The reinstatement fee under par. (a) 2., unless otherwise established by department rule, is $40.

97.22(4)(b) (b) Dairy plant to pay reinspection or reinstatement fee for milk producer. The operator of a dairy plant licensed under s. 97.20 shall pay the dairy farm reinspection or reinstatement fee under this subsection for every milk producer who was shipping milk from the reinspected dairy farm to that dairy plant at the time the dairy farm was reinspected. The department may issue an annual statement of reinspection or reinstatement fees payable by the dairy plant, and may demand payment from the dairy plant on an annual basis, when it issues an application form for the renewal of the dairy plant's license under s. 97.20. A dairy plant operator who pays a dairy farm reinspection or reinstatement fee shall charge that fee back to the milk producer.

97.22(5) (5) Fees payable by milk producer if not paid by dairy plant. If a milk producer ships milk to a dairy plant which is not subject to licensure under s. 97.20, the unlicensed dairy plant may voluntarily pay the fees required under this section on behalf of the milk producer if the dairy plant is authorized by the milk producer to pay the fees. If no dairy plant pays the fees required under this section on behalf of a milk producer, the milk producer shall pay the fees.

97.22(6) (6) Dairy farm inspection; frequency. The department shall inspect every dairy farm other than a grade A dairy farm at least once every 2 years, and shall inspect every grade A dairy farm at the frequency required by the department by rule under s. 97.24.

97.22(7) (7) Special dairy farm inspectors. The department may certify a dairy plant employee or agent to inspect dairy farms on behalf of the department as a special dairy farm inspector. A special dairy farm inspector shall inspect dairy farms and make written reports to the department according to procedures prescribed by the department. The department may promulgate rules governing the certification of special dairy farm inspectors; defining the authority and responsibilities of those inspectors; establishing inspection and reporting requirements; and establishing procedures by which the department will review inspector performance.

97.22(8) (8) Rule making. The department may promulgate rules to establish the fees required under sub. (2) (b) or (4) (a) or to govern the operation of dairy farms by milk producers. The rules may include standards for any of the following:

97.22(8)(a) (a) The safety, wholesomeness and quality of milk.

97.22(8)(b) (b) The sanitary construction and maintenance of dairy farm facilities used in milk production.

97.22(8)(c) (c) The availability of safe and adequate water supplies for milk production.

97.22(8)(d) (d) The sanitary construction, maintenance and cleaning of equipment and utensils used in milk production.

97.22(8)(e) (e) Personnel sanitation related to milk production.

97.22(8)(f) (f) Sanitary procedures for the production of milk, including but not limited to the handling, transfer and storage of milk on a dairy farm.

97.22(10) (10) Confidentiality. Any information obtained and kept by the department under this section, under s. 97.24 or 97.52, or under rules promulgated under those sections, that pertains to individual milk producer production, milk fat and other component tests and quality records is not subject to inspection under s. 19.35 except as required under s. 126.70 or except as the department determines is necessary to protect the public health, safety or welfare.

97.22 History History: 1975 c. 39; 1987 a. 27, 399; 1989 a. 31; 1991 a. 39; 1993 a. 114; 2001 a. 16; 2011 a. 209.



97.23 Drug residues in milk.

97.23  Drug residues in milk.

97.23(1) (1) In this section:

97.23(1)(a) (a) "Dairy plant" has the meaning given in s. 97.20 (1) (a).

97.23(1)(b) (b) "Milk" has the meaning given in s. 97.22 (1) (e).

97.23(1)(c) (c) "Milk producer" has the meaning given in s. 97.22 (1) (f).

97.23(2) (2)

97.23(2)(a)(a) If, in accordance with a rule promulgated by the department under s. 93.07 (1), 97.09 (4), 97.20 (4), 97.22 (8), 97.24 (3) or 97.52, a dairy plant operator rejects a bulk milk shipment because it is adulterated with a drug residue and if the dairy plant operator incurs a monetary loss as a result of the rejection of the bulk milk shipment, the dairy plant operator may recover the amount of the monetary loss from the milk producer who caused the bulk shipment to be adulterated with the drug residue. A dairy plant operator may deduct the amounts recoverable by him or her under this paragraph from the proceeds of milk sold to or through the dairy plant operator by the milk producer who caused the adulteration.

97.23(2)(b) (b)

97.23(2)(b)1.1. Except as provided in subd. 2., the department may, by rule, require a dairy plant operator who rejects a bulk milk shipment because it is adulterated with a drug residue and who suffers a monetary loss as a result of the rejection of the bulk milk shipment to recover all or part of the monetary loss from the milk producer who caused the adulteration by deducting from the proceeds of milk sold by the milk producer an amount that is specified by the department by rule.

97.23(2)(b)2. 2. The department may not require a dairy plant operator who rejects a bulk milk shipment because it is adulterated with a drug residue to recover an amount that exceeds the dairy plant operator's actual monetary loss.

97.23 History History: 1991 a. 231.



97.24 Milk and milk products.

97.24  Milk and milk products.

97.24(1) (1)  Definitions. In this section:

97.24(1)(a) (a) "Dairy farm" means any place where one or more cows, sheep or goats are kept for the production of milk.

97.24(1)(am) (am) "Dairy plant" has the meaning given in s. 97.20 (1) (a).

97.24(1)(ar) (ar) "Fluid milk product" means cream, sour cream, half and half, whipped cream, concentrated milk, concentrated milk products, skim milk, flavored milk, buttermilk, cultured buttermilk, cultured milk, vitamin and mineral fortified milk or milk products, and any other product made by adding any substance to milk or any of these products.

97.24(1)(b) (b) "Grade A milk" means milk which is produced, processed and distributed in compliance with grade A standards established by the department by rule under this chapter.

97.24(1)(c) (c) "Grade A milk product" means a fluid milk product which is produced, processed and distributed in compliance with grade A standards established by the department by rule under this chapter.

97.24(1)(cm) (cm) "Milk" means the lacteal secretion of cows, sheep or goats, and includes skim milk and cream.

97.24(1)(d) (d) "Milk distributor" has the meaning given under s. 97.21 (1) (e).

97.24(1)(e) (e) "Milk hauler" means any person, other than a milk producer hauling his or her own milk only, who transports milk or fluid milk products to or from a dairy plant or a collecting point.

97.24(1)(f) (f) "Milk producer" means any person who owns or operates a dairy farm, and sells or distributes milk produced on that dairy farm.

97.24(2) (2) Requirements for milk and fluid milk products; grade A requirement.

97.24(2)(a)(a) No person may sell or distribute any milk unless that milk is produced, processed and distributed in compliance with standards established by the department by rule under this chapter.

97.24(2)(b) (b) No person may sell or distribute any milk or fluid milk products which are not grade A milk or grade A milk products to consumers, or to any restaurant, institution or retailer for consumption or resale to consumers. Grade A milk and grade A milk products shall be effectively pasteurized, and shall be produced, processed and distributed in compliance with standards established by the department by rule under this chapter.

97.24(2)(c) (c) No person may sell or distribute milk or fluid milk products which are labeled or otherwise represented as grade A milk or grade A milk products unless the milk and fluid milk products comply with this chapter and with standards established by the department by rule under this chapter.

97.24(2)(d) (d) This section does not prohibit:

97.24(2)(d)1. 1. The sale of milk or fluid milk products which are heat sterilized in hermetically sealed containers.

97.24(2)(d)2. 2. Incidental sales of milk directly to consumers at the dairy farm where the milk is produced.

97.24(2)(d)3. 3. Incidental sales of pasteurized milk at a dairy plant licensed under s. 97.20.

97.24(2)(d)4. 4. The sale of grade A milk or grade A milk products which are produced and processed under equivalent laws or rules of another state or a local governmental unit, as provided under sub. (4) (b).

97.24(3) (3) Rules. The department, in consultation with the department of health services, shall issue rules governing the production, transportation, processing, pasteurization, handling, identity, sampling, examination, labeling and sale of milk and fluid milk products; the inspection of dairy herds, dairy farms and dairy plants; the issuing and revocation of permits to milk producers and milk haulers, and of licenses to dairy plants and milk distributors. Insofar as permitted by the laws of this state, such rules shall be in reasonable accord with the minimum standards and requirements for milk and fluid milk products currently recommended and published by the U.S. public health service as a milk ordinance and code, except that the requirements for bottling and sterilization of bottles in such standards shall not apply to milk sold by a producer, selling only milk produced by the producer on the producer's dairy farm under the producer's own supervision, and selling such milk only in the producer's own milk house, which milk meets the requirements of grade A standards as set forth by the department of agriculture, trade and consumer protection, to a purchaser who has provided his or her own container, which has been sanitized in a manner comparable to the sanitizing of the utensils used in the production of milk by the producer, if the purchaser is purchasing milk for his or her own consumption.

97.24(4) (4) Legislative purpose; uniformity; reciprocity.

97.24(4)(a)(a) Regulation of the production, processing and distribution of milk and fluid milk products under minimum sanitary requirements which are uniform throughout this state and the United States is essential for the protection of consumers and the economic well-being of the dairy industry, and is therefore a matter of statewide concern; however, nothing in this section shall impair or abridge the power of any municipality or county to regulate milk or fluid milk products under sanitary requirements and standards which are in reasonable accord with those established under this section or the power to impose reasonable license permit and inspection fees which combined shall not exceed the cost of necessary inspection. A municipality or county may not impose any fee for its inspection of milk producers, dairy plant facilities or dairy products which are under the inspection supervision of another governmental unit within or without the state with a valid certification rating made or approved by the department. No governmental unit may impose or collect a fee directly from the producer. A license or permit fee not to exceed $25 annually may be imposed on milk distributors licensed under s. 97.22 and on dairy plants under the inspection supervision of another governmental unit which are engaged in the distribution of milk within a municipality or county.

97.24(4)(b) (b) No sanitary requirement or standard established under this section or contained in any ordinance may prohibit the sale of milk or fluid milk products which are produced and processed under laws or rules of any governmental unit, within or without this state, which are substantially equivalent to the requirements of the rules promulgated under this section, and which are enforced with equal effectiveness, as determined by a milk sanitation rating made or approved by the department, under rules promulgated under this section.

97.24(5) (5) Certification of Grade A dairy operations. The department shall conduct evaluation surveys of grade A dairy operations in this state to the extent necessary to certify to the federal food and drug administration, out-of-state markets, the federal public health service, and local health departments, the compliance rating of the grade A dairy operations based upon the sanitation and enforcement requirements of the grade A pasteurized milk ordinance of the federal public health service and its related documents. The department may promulgate rules establishing fees which may be charged to dairy plants to fund these activities.

97.24 History History: 1971 c. 125, 156, 228; 1973 c. 333; 1975 c. 39, 199; 1977 c. 29; 1979 c. 221; 1981 c. 390 s. 252; 1983 a. 189 ss. 128, 329 (20); 1987 a. 27, 399; 1989 a. 56 s. 259; 1993 a. 114; 1995 a. 27 s. 9126 (19); 2003 a. 33 ss. 1757, 1758, 2454; 2007 a. 20 s. 9121 (6) (a).



97.25 Use of synthetic bovine growth hormone; labeling of dairy products.

97.25  Use of synthetic bovine growth hormone; labeling of dairy products.

97.25(1) (1)  Definitions. In this section:

97.25(1)(a) (a) "Dairy plant" has the meaning given in s. 97.20 (1) (a).

97.25(1)(b) (b) "Dairy product" has the meaning given in s. 97.20 (1) (b).

97.25(1)(c) (c) "Milk producer" has the meaning given in s. 97.22 (1) (f).

97.25(2) (2) Prohibition. No person may place upon the label of a dairy product a statement indicating that the dairy product is not produced from herds being administered synthetic bovine growth hormone except as provided in sub. (3).

97.25(3) (3) Rules. The department shall promulgate rules authorizing the operator of a dairy plant licensed under s. 97.20, a retail food establishment licensed under s. 97.30 or a restaurant with a permit under s. 254.64 who complies with the rules to place upon the label of a dairy product the statement "Farmer-certified rBGH free." or an equivalent statement that is not false or misleading. The statement shall be based upon affidavits from milk producers stating that the milk producers do not use synthetic bovine growth hormone for the production of milk.

97.25(4) (4) Reciprocity. A person may sell a dairy product that is labeled for retail sale in another state the label of which indicates that the dairy product is not produced from herds being administered synthetic bovine growth hormone only if the dairy product is from a state identified by the department as having laws comparable to this state's laws on labeling dairy products not produced with synthetic bovine growth hormone and is labeled in compliance with the laws of that state.

97.25 History History: 1993 a. 476; 1995 a. 225.



97.27 Food warehouses.

97.27  Food warehouses.

97.27(1)(1)  Definitions. In this section:

97.27(1)(a) (a) "Cold-storage warehouse" means a warehouse in which food is to be stored at temperatures between zero and 50 degrees Fahrenheit.

97.27(1)(b) (b) "Food warehouse" means a warehouse used for the storage of food, and includes a cold-storage warehouse, frozen-food warehouse and frozen-food locker plant. "Food warehouse" does not include:

97.27(1)(b)2. 2. A warehouse used solely for the storage of grain or other raw agricultural commodities.

97.27(1)(b)3. 3. A retail food establishment, restaurant or other retail facility at which food is stored on a temporary basis incidental to retail preparation or sale.

97.27(1)(b)4. 4. A warehouse located in a dairy plant licensed under s. 97.20, a food processing plant licensed under s. 97.29, or a meat establishment licensed under s. 97.42, and used primarily for the storage of food ingredients or food products manufactured or processed at the licensed establishment.

97.27(1)(b)5. 5. A warehouse operated by a milk distributor licensed under s. 97.21 (3), and used primarily for the storage and distribution of milk and fluid milk products, as defined in s. 97.20 (1) (c) and (g).

97.27(1)(b)6. 6. A facility owned or operated by a consumer and used by that consumer to store food for the consumer's use.

97.27(1)(c) (c) "Frozen-food locker plant" means a warehouse in which individual locked compartments not exceeding 20 cubic feet in capacity are rented to consumers for the storage of food at temperatures at or below 5 degrees Fahrenheit.

97.27(1)(d) (d) "Frozen-food warehouse" means a warehouse at which food is to be stored at temperatures at or below 5 degrees Fahrenheit.

97.27(1)(dm) (dm) "Potentially hazardous food" means any food that can support rapid and progressive growth of infectious or toxicogenic microorganisms.

97.27(1)(e) (e) "Retail food establishment" has the meaning given under s. 97.30 (1) (c).

97.27(1)(f) (f) "Warehouse" means any building, room, structure or facility used for the storage of property.

97.27(2) (2) License required. No person may operate a food warehouse without a valid license issued by the department for the food warehouse. A food warehouse license expires on June 30 annually. Every food warehouse shall have a separate license. A license is not transferable between persons or food warehouse locations. Application for a license shall be made on a form provided by the department and shall be accompanied by applicable fees required under sub. (3). An application shall include information reasonably required by the department for licensing purposes.

97.27(3) (3) Fees.

97.27(3)(a)(a) License fee. An applicant for a food warehouse license shall pay the license fee specified under sub. (3m).

97.27(3)(b) (b) Reinspection fee. If the department reinspects a food warehouse because the department finds a violation of this chapter or rules promulgated under this chapter on a regularly scheduled inspection, the department shall charge the food warehouse operator the reinspection fee specified under sub. (3m). A reinspection fee is payable by the food warehouse operator when the reinspection is completed, and is due upon written demand from the department. The department may issue a demand for payment when it issues a license renewal application form to the food warehouse operator.

97.27(3)(c) (c) Surcharge for operating without a license. An applicant for a food warehouse license shall pay a license fee surcharge of $100 if the department determines that, within one year prior to submitting the license application, the applicant operated a food warehouse without a license in violation of this subsection. Payment of this license fee surcharge does not relieve the applicant of any other civil or criminal liability which results from the unlicensed operation of the food warehouse, but does not constitute evidence of a violation of law.

97.27(3m) (3m) Fee amounts. Unless otherwise established by department rule, the fees required under sub. (3) are:

97.27(3m)(a) (a) For a food warehouse that stores potentially hazardous food, and that has fewer than 50,000 square feet of storage area, an annual license fee of $50 and a reinspection fee of $50.

97.27(3m)(am) (am) For a food warehouse that stores potentially hazardous food, and that has 50,000 or more square feet of storage area, an annual license fee of $100 and a reinspection fee of $100.

97.27(3m)(b) (b) For a food warehouse that does not store potentially hazardous food, and that has fewer than 50,000 square feet of storage area, an annual license fee of $25 and a reinspection fee of $50.

97.27(3m)(c) (c) For a food warehouse that does not store potentially hazardous food, and that has 50,000 or more square feet of storage area, an annual license fee of $50 and a reinspection fee of $100.

97.27(4) (4) Licensing contingent on payment of fees. The department may not issue or renew a food warehouse license unless the license applicant pays all fees which are due and payable under sub. (3), as set forth in a statement from the department. The department shall refund a fee paid under protest if the department determines that the fee was not due and payable as a condition of licensing under this section.

97.27(5) (5) Rule making. The department may promulgate rules to establish the fees required under sub. (3) or to govern the sanitary operation of food warehouses. Rules may include any of the following:

97.27(5)(a) (a) Standards for the construction and maintenance of food storage facilities.

97.27(5)(b) (b) Standards for the storage, identification and handling of food.

97.27(5)(c) (c) Record-keeping requirements to show the length of time that food is kept in storage.

97.27(5)(d) (d) Freezing and temperature requirements applicable to frozen-food warehouses, frozen-food locker plants and cold-storage warehouses.

97.27 History History: 1987 a. 399; 1989 a. 174; 1991 a. 39, 210; 1999 a. 83.



97.29 Food processing plants.

97.29  Food processing plants.

97.29(1) (1)  Definitions. In this section:

97.29(1)(a) (a) "Alcohol beverage" has the meaning given under s. 125.02 (1).

97.29(1)(b) (b) "Bakery" means any place where bread, crackers, pasta or pies, or any other food product for which flour or meal is the principal ingredient, are baked, cooked or dried, or prepared or mixed for baking, cooking or drying, for sale as food.

97.29(1)(c) (c) "Bottling establishment" means any place where drinking water, soda water beverage or alcohol beverage is manufactured or bottled for sale. "Bottling establishment" does not include a retail establishment engaged in the preparation and sale of beverages under a license issued under s. 125.26 or 125.51 or a restaurant permit or other permit issued under s. 254.64.

97.29(1)(d) (d) "Canning" means the preservation and packaging in hermetically sealed containers of low-acid or acidified foods.

97.29(1)(e) (e) "Confectionary" means any place where candy, fruit, nutmeats or any other food product is manufactured, coated or filled with saccharine substances for sale as food.

97.29(1)(f) (f) "Drinking water" means water used or intended for use for human consumption. "Drinking water" includes distilled water, artesian water, spring water and mineral water, whether carbonated or uncarbonated, if consumed by humans or intended for human consumption.

97.29(1)(g) (g) "Food processing" means the manufacture or preparation of food for sale through the process of canning, extracting, fermenting, distilling, pickling, freezing, baking, drying, smoking, grinding, cutting, mixing, coating, stuffing, packing, bottling or packaging, or through any other treatment or preservation process. "Food processing" includes the activities of a bakery, confectionary or bottling establishment, and also includes the receipt and salvaging of distressed food for sale or use as food. "Food processing" does not include any of the following:

97.29(1)(g)1. 1. Activities covered under a dairy plant license issued under s. 97.20.

97.29(1)(g)2. 2. Activities covered under a meat or poultry establishment license issued under s. 97.42.

97.29(1)(g)3. 3. The retail preparation and processing of meals for sale directly to consumers or through vending machines if the preparation and processing is covered under a restaurant permit or other permit issued under s. 254.64.

97.29(1)(g)4. 4. Activities inspected by the federal department of agriculture under 21 USC 451 to 695 and 21 USC 1031 to 1056.

97.29(1)(g)5. 5. The extraction of honey from the comb, or the production and sale of raw honey or raw bee products by a beekeeper.

97.29(1)(g)6. 6. The washing and packaging of fresh fruits and vegetables if the fruits and vegetables are not otherwise processed at the packaging establishment.

97.29(1)(g)7. 7. The receipt and salvaging of distressed food for sale or use as food if the food is received, salvaged and used solely by a charitable organization and if contributions to the charitable organization are deductible by corporations in computing net income under s. 71.26 (2) (a).

97.29(1)(g)8. 8. Any other activity exempted by the department by rule.

97.29(1)(h) (h) "Food processing plant" means any place where food processing is conducted. "Food processing plant" does not include any establishment subject to the requirements of s. 97.30 or any restaurant or other establishment holding a permit under s. 254.64, to the extent that the activities of that establishment are covered by s. 97.30 or the permit under s. 254.64.

97.29(1)(hm) (hm) "Potentially hazardous food" has the meaning given in s. 97.27 (1) (dm).

97.29(1)(i) (i) "Soda water beverage" means all beverages commonly known as soft drinks or soda water, whether carbonated, uncarbonated, sweetened or flavored.

97.29(2) (2) License.

97.29(2)(a)(a) Requirement. Except as provided under par. (b), no person may operate a food processing plant without a valid license issued by the department for that food processing plant. A license expires on March 31 annually. Each food processing plant shall have a separate license. A license is not transferable between persons or locations. Application for a license shall be made on a form provided by the department and be accompanied by the applicable fees required under sub. (3). An applicant shall identify the categories of food processing activities which the applicant proposes to conduct at the food processing plant. An application shall include additional information which may reasonably be required by the department for licensing purposes.

97.29(2)(b) (b) Exemptions.

97.29(2)(b)1.1. If a dairy plant licensed under s. 97.20 or a meat establishment licensed under s. 97.42 is incidentally engaged in the operation of a food processing plant at the same location, the department may exempt by rule the dairy plant or meat establishment from licensing under this section.

97.29(2)(b)2. 2. A person is not required to obtain a license under this section to sell at retail food products that the person prepares and cans at home in this state if all of the following apply:

97.29(2)(b)2.a. a. The food products are pickles or other processed vegetables or fruits with an equilibrium pH value of 4.6 or lower.

97.29(2)(b)2.b. b. The person sells the food products at a community or social event or a farmers' market in this state.

97.29(2)(b)2.c. c. The person receives less than $5,000 per year from the sale of the food products.

97.29(2)(b)2.d. d. The person displays a sign at the place of sale stating: "These canned goods are homemade and not subject to state inspection."

97.29(2)(b)2.e. e. Each container of food product that is sold is labeled with the name and address of the person who prepared and canned the food product, the date on which the food product was canned, the statement "This product was made in a private home not subject to state licensing or inspection.", and a list of ingredients in descending order of prominence. If any ingredient originates from milk, eggs, fish, crustacean shellfish, tree nuts, wheat, peanuts, or soybeans, the list of ingredients shall include the common name of the ingredient.

97.29(2)(c) (c) Added operations. No food processing plant may add a new category of food processing operations during the time period for which a food processing plant license was issued unless the operator of the food processing plant first notifies the department and obtains written authorization for the new category of operations. "New category of food processing operations" may include any of the following operations which were not identified on the most recent license application for the food processing plant:

97.29(2)(c)1. 1. Bakery operations.

97.29(2)(c)2. 2. Confectionary operations.

97.29(2)(c)3. 3. Bottling establishment operations.

97.29(2)(c)4. 4. Canning operations.

97.29(2)(c)5. 5. Freezing, smoking or other food preservation operations which constitute a significant departure from the operations described in the most recent license application.

97.29(2)(c)6. 6. Any other category of food processing operations which constitutes a significant departure from the operations described in the most recent license application.

97.29(3) (3) Fees.

97.29(3)(a)(a) Annual license fee; all food processing plants. An applicant for a food processing plant license shall pay the license fee specified under par. (am), based on the dollar volume of production by the food processing plant during the previous license year. The annual dollar volume of production shall be determined by gross sales of the product processed during the license year, plus the inventory value of any portion of the product not sold. If the food processing plant was not licensed during the previous license year, the license applicant shall pay an estimated license fee based on projected annual production in the license year for which application is made. At the end of the license year for which an estimated fee has been paid, the licensee shall report to the department the actual production during the license year, and the license fee for that year shall be recomputed based on the actual production. If the license fee based on actual production differs from the estimated license fee, the licensee shall pay the balance due or receive a credit from the department on the next year's license fee.

97.29(3)(am) (am) Fee amounts. Unless otherwise required by department rule, the annual fees required under par. (a) are:

97.29(3)(am)1. 1. For a food processing plant that has an annual production of $25,000 or more but less than $250,000 and that is engaged in processing potentially hazardous food or in canning, an annual license fee of $120.

97.29(3)(am)2. 2. For a food processing plant that has an annual production of $250,000 or more and that is engaged in processing potentially hazardous food or in canning, an annual license fee of $270.

97.29(3)(am)3. 3. For a food processing plant that has an annual production of $25,000 or more but less than $250,000 and that is not engaged in processing potentially hazardous food or in canning, an annual license fee of $50.

97.29(3)(am)4. 4. For a food processing plant that has an annual production of $250,000 or more and that is not engaged in processing potentially hazardous food or in canning, an annual license fee of $110.

97.29(3)(am)5. 5. For a food processing plant that has an annual production of less than $25,000, an annual license fee of $40.

97.29(3)(b) (b) Canning operations; license fee surcharge. If a food processing plant is engaged in canning operations, a license applicant shall pay a license fee surcharge of $195, beginning with the license year which ends on March 31, 1989, which shall be added to the license fee under par. (a).

97.29(3)(c) (c) Reinspection fee. If the department reinspects a food processing plant because the department finds a violation of this chapter or rules promulgated under this chapter, the department shall charge the food processing plant operator the reinspection fee specified under par. (cm). The reinspection fee shall be based on the dollar volume of production by the food processing plant during the previous license year, and may include a reinspection fee surcharge for a food processing plant engaged in canning operations. The reinspection fee is payable when the reinspection is completed, and is due upon written demand from the department. The department may issue a demand for payment when it issues a license renewal application form to the food processing plant operator.

97.29(3)(cm) (cm) Fee amounts. Unless otherwise required by department rule, the reinspection fee required under par. (c) is:

97.29(3)(cm)1. 1. For a food processing plant that has an annual production of $25,000 or more but less than $250,000 and that is engaged in processing potentially hazardous food or in canning, the reinspection fee is $80.

97.29(3)(cm)2. 2. For a food processing plant that has an annual production of $250,000 or more and that is engaged in processing potentially hazardous food or in canning, the reinspection fee is $180.

97.29(3)(cm)3. 3. For a food processing plant that has an annual production of $25,000 or more but less than $250,000 and that is not engaged in processing potentially hazardous food or in canning, the reinspection fee is $50.

97.29(3)(cm)4. 4. For a food processing plant that has an annual production of $250,000 or more and that is not engaged in processing potentially hazardous food or in canning, the reinspection fee is $110.

97.29(3)(cm)5. 5. For a food processing plant that has an annual production of less than $25,000, the reinspection fee is $40.

97.29(3)(d) (d) Surcharge for operating without a license. An applicant for a food processing plant license shall pay a license fee surcharge if the department determines that, within one year prior to submitting a license application, the applicant operated the food processing plant without a license in violation of this subsection. The amount of the surcharge is $100. Payment of this license fee surcharge does not relieve the applicant of any other civil or criminal liability which results from the unlicensed operation of the food processing plant, but does not constitute evidence of a violation of any law.

97.29(3)(e) (e) Licensing contingent on payment of fees. The department may not issue or renew a food processing plant license unless the license applicant pays all fees which are due and payable under this subsection, as set forth in a statement from the department. The department shall refund a fee paid under protest if the department determines that the fee was not due and payable as a condition of licensing under this subsection.

97.29(4) (4) Food processing plants buying vegetables from producers. The department may not issue or renew a license to operate a food processing plant to any applicant who is a vegetable contractor, as defined in s. 126.55 (14), unless the applicant has filed all financial information required under s. 126.58 and any security that is required under s. 126.61. If an applicant has not filed all financial information required under s. 126.58 and any security that is required under s. 126.61, the department may issue a conditional license under s. 93.06 (8) that prohibits the licensed operator from procuring vegetables from a producer or a producer's agent, but allows the operator to procure vegetables from other sources.

97.29(5) (5) Rule making. The department may promulgate rules to establish the fees required under sub. (3) (a) or (c) or to govern the operation of food processing plants. Rules may include standards for the construction and maintenance of facilities; the design, installation, cleaning and maintenance of equipment and utensils; personnel sanitation; food handling and storage; sanitary production and processing; and food sources and food labeling.

97.29(6) (6) Information about home canning.

97.29(6)(a)(a) The department shall encourage persons to whom the exemption in sub. (2) (b) 2. applies to attend and complete training, that is approved by the department, concerning preparing and canning foods and to have their recipes and processes reviewed by a person who is knowledgeable about the food canning industry and who is recognized by the department as an authority on preparing and canning food.

97.29(6)(b) (b) The department, in cooperation with the University of Wisconsin-Extension, shall attempt to maximize the availability of information and technical services and support for persons who wish to home prepare and home can low-acid and acidified food products.

97.29 History History: 1987 a. 399; 1989 a. 31; 1989 a. 56 s. 259; 1991 a. 39; 1993 a. 27, 264; 1995 a. 460; 1997 a. 27; 2001 a. 16; 2009 a. 101.



97.30 Retail food establishments.

97.30  Retail food establishments.

97.30(1) (1)  Definitions. In this section:

97.30(1)(a) (a) "Agent city or county" means a city or county granted agent status by the department under s. 97.41.

97.30(1)(b) (b) "Food processing" has the meaning given under s. 97.29 (1) (g).

97.30(1)(bm) (bm) Except as provided by the department by rule, "potentially hazardous food" means a food that requires temperature control because it is in a form capable of supporting any of the following:

97.30(1)(bm)1. 1. Rapid and progressive growth of infectious or toxigenic microorganisms.

97.30(1)(bm)2. 2. Growth and toxin production of Clostridium botulinum.

97.30(1)(bm)3. 3. In raw shell eggs, growth of Salmonella enteritidis.

97.30(1)(c) (c) "Retail food establishment" means a permanent or mobile food processing facility where food processing is conducted primarily for direct retail sale to consumers at the facility, a mobile facility from which potentially hazardous food is sold to consumers at retail or a permanent facility from which food is sold to consumers at retail, whether or not that facility sells potentially hazardous food or is engaged in food processing. "Retail food establishment" does not include a restaurant or other establishment holding a permit under s. 254.64, to the extent that the activities of the establishment are covered by that permit.

97.30(2) (2) License.

97.30(2)(a)(a) Requirement. Except as provided under par. (b), no person may operate a retail food establishment without a valid license issued by the department or an agent city or county. Licenses expire on June 30 annually. Each retail food establishment shall have a separate license. A license is not transferable between persons or establishments. Application for a license shall be made on a form provided by the department, or by the agent city or county, and be accompanied by the applicable fees required under sub. (3) or s. 97.41. An application shall indicate whether food processing is conducted at the establishment and shall specify the nature of any food processing activities. An application shall include other information reasonably required by the department, or by the agent city or county, for licensing purposes.

97.30(2)(b) (b) Exemptions.

97.30(2)(b)1.1. A license is not required under this section for any of the following:

97.30(2)(b)1.a. a. A retail food establishment that sells only packaged foods or fresh fruits and vegetables, if the establishment does not sell potentially hazardous food and does not engage in food processing.

97.30(2)(b)1.b. b. A retail food establishment which is primarily engaged in selling fresh fruits and vegetables, honey, cider or maple syrup produced by the operator of the retail food establishment, if that retail food establishment is not engaged in other food processing activities.

97.30(2)(b)1.c. c. A retail food establishment which is exempted from licensing by the department by rule. If a restaurant or other establishment for which a permit has been issued under s. 254.64 is incidentally engaged in operating a retail food establishment at the same location, the department may exempt by rule the restaurant or establishment from licensing under this section. Rules under this subd. 1. c. shall conform to a memorandum of understanding between the department and the department of health services, under which the department of health services agrees to inspect the retail food establishment operations on behalf of the department.

97.30(2)(b)1.d. d. A retail food establishment where popcorn is popped, if the retail food establishment is not required to obtain a license under this section to sell or process any other food.

97.30(2)(b)2. 2. If a dairy plant licensed under s. 97.20, a food processing plant licensed under s. 97.29 or a meat establishment licensed under s. 97.42 is incidentally engaged in the operation of any retail food establishment at the same location, the department may exempt by rule that establishment from licensing under this section.

97.30(3) (3) Fees; retail food establishments licensed by department.

97.30(3)(a)(a) License fee. An applicant for a retail food establishment license shall pay the license fee specified under sub. (3m), based on gross receipts from food sales at the retail food establishment during the previous license year. If a retail food establishment was not licensed during the previous license year, a license applicant shall pay an estimated license fee based on projected gross receipts from food sales in the license year for which application is made. At the end of the license year for which an estimated fee has been paid, the licensee shall submit a report to the department stating the actual gross receipts from food sales during the license year. The license fee for that year shall be recomputed based on actual gross receipts. If the license fee based on actual gross receipts differs from the estimated license fee which was paid, the licensee shall pay the balance due or receive a credit from the department on the next year's license fee.

97.30(3)(am) (am) Weights and measures inspection fee. An applicant for a retail food establishment license shall pay the weights and measures inspection fee specified under sub. (3m), based on gross receipts from food sales at the retail food establishment during the previous license year. If a retail food establishment was not licensed during the previous license year, a license applicant shall pay an estimated weights and measures inspection fee based on projected gross receipts from food sales in the license year for which application is made. At the end of the license year for which an estimated fee has been paid, the licensee shall submit a report to the department stating the actual gross receipts from food sales during the license year. The weights and measures inspection fee for that year shall be recomputed based on actual gross receipts. If the weights and measures inspection fee based on actual gross receipts differs from the estimated weights and measures inspection fee which was paid, the licensee shall pay the balance due or receive a credit from the department on the next year's weights and measures inspection fee.

97.30(3)(b) (b) Reinspection fee. If the department reinspects a retail food establishment because the department finds a violation of this chapter or rules promulgated under this chapter, the department shall charge the retail food establishment operator the reinspection fee specified under sub. (3m). A reinspection fee is payable when the reinspection is completed, and is due upon written demand from the department. The department may issue a demand for payment when it issues a license renewal application form to the retail food establishment operator.

97.30(3)(c) (c) Surcharge for operating without a license. An applicant for a retail food establishment license shall pay a license fee surcharge of $100 or twice the amount of the annual license fee specified under sub. (3m) whichever is less, if the department determines that, within one year prior to submitting a license application, the applicant operated the retail food establishment without a license in violation of this subsection. Payment of this license fee surcharge does not relieve the applicant of any other civil or criminal liability which results from the unlicensed operation of the retail food establishment, but does not constitute evidence of a violation of any law.

97.30(3)(d) (d) Licensing contingent on payment of fees. The department may not issue or renew a retail food establishment license unless the license applicant pays all fees which are due and payable under this subsection and sub. (3m), as set forth in a statement from the department. The department shall refund a fee paid under protest if the department determines that the fee was not due and payable as a condition of licensing under this subsection.

97.30(3m) (3m) Fee amounts. Unless otherwise required by department rule, the fees required under sub. (3) are:

97.30(3m)(a) (a) For a retail food establishment that has annual food sales of $25,000 or more but less than $1,000,000 and that processes potentially hazardous food, the following amounts:

97.30(3m)(a)1. 1. An annual license fee of $90.

97.30(3m)(a)2. 2. A reinspection fee of $60.

97.30(3m)(a)3. 3. An annual weights and measures inspection fee of $45, except that this fee does not apply to a retail food establishment that is located in a municipality that has established a municipal department of weights and measures under s. 98.04 (1) or that recovers fees from the retail food establishment under s. 98.04 (2) for the purpose of enforcement of the provisions of ch. 98.

97.30(3m)(b) (b) For a retail food establishment that has annual food sales of $1,000,000 or more and that processes potentially hazardous food, the following amounts:

97.30(3m)(b)1. 1. An annual license fee of $210.

97.30(3m)(b)2. 2. A reinspection fee of $140.

97.30(3m)(b)3. 3. An annual weights and measures inspection fee of $100, except that this fee does not apply to a retail food establishment that is located in a municipality that has established a municipal department of weights and measures under s. 98.04 (1) or that recovers fees from the retail food establishment under s. 98.04 (2) for the purpose of enforcement of the provisions of ch. 98.

97.30(3m)(c) (c) For a retail food establishment that has annual food sales of $25,000 or more and that is engaged in food processing, but that does not process potentially hazardous food, the following amounts:

97.30(3m)(c)1. 1. An annual license fee of $80.

97.30(3m)(c)2. 2. A reinspection fee of $80.

97.30(3m)(c)3. 3. An annual weights and measures inspection fee of $25, except that this fee does not apply to a retail food establishment that is located in a municipality that has established a municipal department of weights and measures under s. 98.04 (1) or that recovers fees from the retail food establishment under s. 98.04 (2) for the purpose of enforcement of the provisions of ch. 98.

97.30(3m)(cm) (cm) For a retail food establishment that has annual food sales of less than $25,000 and that is engaged in food processing, an annual license fee of $40 and a reinspection fee of $40.

97.30(3m)(d) (d) For a retail food establishment that is not engaged in food processing, an annual license fee of $20 and a reinspection fee of $50.

97.30(4) (4) Fees; retail food establishment licensed by agent city or county. Subsection (3) does not apply to any retail food establishment licensed by an agent city or county under s. 97.41. An applicant for a retail food establishment license issued by an agent city or county shall pay fees established by the agent city or county under s. 97.41.

97.30(5) (5) Rule making. The department may promulgate rules to establish the fees required under sub. (3) or to govern the operation of retail food establishments. Rules may include standards for the construction and maintenance of facilities; the design, installation, cleaning and maintenance of equipment and utensils; personnel sanitation; food handling, display and storage; and food sources and food labeling.

97.30 History History: 1987 a. 399; 1989 a. 174; 1991 a. 39, 210; 1993 a. 16, 27, 264, 491; 1995 a. 27 ss. 3599, 9126 (19); 1997 a. 27; 1999 a. 9; 2007 a. 20 s. 9121 (6) (a).



97.32 Special dairy and food inspectors.

97.32  Special dairy and food inspectors.

97.32(1) (1) Special dairy and food inspectors may be appointed by the department for any factory, plant, receiving station, or group thereof, which buys or receives milk or cream for the purpose of manufacturing, processing or any other purpose whatsoever, upon petition therefor signed by more than two-thirds of the regular patrons of such factory, plant, receiving station, or group thereof, or by the officers of such factory, plant, receiving station or group thereof, or of the officers of any association organized under ch. 185 or 193 representing patrons of such factory, plant, receiving station or group thereof, and upon receiving satisfactory proof that such special dairy and food inspectors will be compensated in full for all services rendered and traveling expenses incurred upon and pursuant to such appointment as provided in this section. If the inspector is appointed pursuant to petition signed by the officers of an organization, such compensation and expenses shall be paid by such organization; and any factory, plant, receiving station or group thereof shall pay to the association the checkoff as contracted for between the member and the association. If appointed pursuant to petition signed by patrons, each patron of the factory, plant, receiving station or group thereof shall pay such proportion of the total amount of such compensation and expenses as the amount of milk or cream delivered thereto by the patron bears to the total amount delivered thereto by all patrons. The state shall not be liable for any such compensation or expenses.

97.32(3) (3) Each such special dairy and food inspector shall have all powers conferred by law upon dairy and food inspectors, shall at all times be under the supervision of the department and shall make such reports to the department as the department may require. The special dairy and food inspector shall supervise and inspect the weighing and testing of and shall inspect all milk, cream, butter or cheese delivered to such factory, plant, receiving station or group thereof, except that if the special dairy and food inspector be appointed upon petition by an association organized under ch. 185 or 193, the special dairy and food inspector shall perform duties only for its members, and for such purpose the special dairy and food inspector may use any or all weighing or testing apparatus in such factory, plant, receiving station or group thereof. In addition to the duties herein specifically prescribed, the special dairy and food inspector shall perform such duties as the patrons or organization compensating the special dairy and food inspector or the department may direct.

97.32(4) (4) An appointment of a special dairy and food inspector may be denied, suspended or revoked by the department as provided in s. 93.06 (7). Rehearing and judicial review shall be as provided in ch. 227.

97.32 History History: 1975 c. 308; 1975 c. 414 s. 28; 1993 a. 492; 2005 a. 441.



97.34 Bottled drinking water and soda water beverage; standards; sampling and analysis.

97.34  Bottled drinking water and soda water beverage; standards; sampling and analysis.

97.34(1) (1) In this section:

97.34(1)(a) (a) "Bottled drinking water" means all water packaged in bottles or similar containers and sold or distributed for drinking purposes. This term includes distilled water, artesian water, spring water and mineral water, whether carbonated or uncarbonated.

97.34(1)(b) (b) "Soda water beverage" means and includes all beverages commonly known as soft drinks or soda water, whether carbonated, uncarbonated, sweetened or flavored. This term does not include alcohol beverages.

97.34(2) (2)

97.34(2)(a)(a) The department shall promulgate by rule standards of purity for all ingredients used in the manufacture or bottling of soda water beverages or bottled drinking water which ensure a pure and unadulterated product.

97.34(2)(b) (b) No person may manufacture or bottle bottled drinking water for sale or distribution in this state unless the bottled drinking water complies with state drinking water standards adopted by the department of natural resources under s. 280.11, 281.15 or 281.17 (8) and with health-related enforcement standards adopted by the department of natural resources under ch. 160.

97.34(2)(c) (c) The department may require testing of bottled drinking water for substances subject to any standard under par. (b) and for any other substance if the department determines that the water system used as the source of the bottled drinking water has a potential of being contaminated, based on contamination of other water systems or groundwater in the vicinity. The department shall adopt by rule requirements for periodic sampling and analysis for the purposes of this subsection. The department shall require all analyses to be conducted by a laboratory certified under s. 299.11.

97.34(2)(d) (d) No person may manufacture or bottle bottled drinking water for sale or distribution in this state unless the water system used by the manufacturer or bottler complies with ch. 280 and rules promulgated by the department of natural resources under that chapter.

97.34(2)(e) (e) The department shall publish an annual report summarizing the results of bottled drinking water sampling and analysis.

97.34 History History: 1973 c. 126; 1981 c. 79 s. 17; 1983 a. 410; 1987 a. 27, 399; 1995 a. 227, 378; 1997 a. 35.



97.41 Retail food: agent status for local health departments.

97.41  Retail food: agent status for local health departments.

97.41(1)(1) In this section:

97.41(1)(a) (a) "Local board of health" has the meaning given in s. 250.01 (3).

97.41(1)(b) (b) "Local health department" has the meaning given in s. 250.01 (4).

97.41(1m) (1m) In the administration of this chapter, the department may enter into a written agreement with a local health department, if the jurisdictional area of the local health department has a population greater than 5,000, which designates the local health department as the agent of the department of agriculture, trade and consumer protection for issuing licenses to and making investigations or inspections of retail food establishments, as defined in s. 97.30 (1) (c). When the designation is made, no license other than the license issued by the local health department under this section may be required by the department of agriculture, trade and consumer protection or the local health department for the same operations. The department of agriculture, trade and consumer protection shall coordinate the designation of agents under this section with the department of health services to ensure that, to the extent feasible, the same local health department is granted agent status under this section and under s. 254.69 (2). Except as otherwise provided by the department of agriculture, trade and consumer protection, a local health department granted agent status shall regulate all types of establishments for which this subsection permits the department of agriculture, trade and consumer protection to delegate regulatory authority.

97.41(2) (2) A local health department granted agent status under this section shall meet standards adopted, by rule, by the department. The department shall annually evaluate the licensing, investigation and inspection program of each local health department granted agent status. If, at any time, a local health department granted agent status fails to meet the standards, the department may revoke its agent status.

97.41(3) (3) The department shall provide education and training to agents designated under this section to ensure uniformity in the enforcement of this chapter and rules adopted under this chapter.

97.41(4) (4)

97.41(4)(a)(a) Except as provided in par. (b), a local health department granted agent status under this section shall establish and collect the license fee for retail food establishments, as defined in s. 97.30 (1) (c). The local health department may establish separate fees for preinspections of new establishments, for preinspections of existing establishments for which a person intends to be the new operator or for the issuance of duplicate licenses. No fee may exceed the local health department's reasonable costs of issuing licenses to, making investigations and inspections of, and providing education, training and technical assistance to the establishments, plus the state fee established under sub. (5). A local health department which is granted agent status under this section or under s. 254.69, may issue a single license and establish and collect a single fee which authorizes the operation on the same premises of more than one type of establishment with respect to which it is granted agent status under this section or under s. 254.69 (2).

97.41(4)(b) (b) A local health department granted agent status under this section may contract with the department for the department to collect fees and issue licenses. The department shall collect from the local health department the actual and reasonable cost of providing the services.

97.41(5) (5) The department shall establish state fees for its costs related to setting standards for retail food establishments, as defined in s. 97.30 (1) (c), setting standards for agents under this section and monitoring and evaluating the activities of, and providing education and training to, agent local health departments. Agent local health departments shall include the state fees in the license fees established under sub. (4) (a), collect the state fees and reimburse the department for the state fees collected. The state fee may not exceed 20% of the license fee charged under s. 97.30 (3) for a license issued by the department.

97.41(6) (6) If, under this section, a local health department becomes an agent or its agent status is discontinued during a licensee's license year, the department and the local health department shall divide any license fee paid for that license year according to the proportions of the license year occurring before and after the local health department's agent status is granted or discontinued. No additional fee may be required during the license year due to the change in agent status.

97.41(7) (7) A local board of health may adopt and impose regulations on licensees and premises for which the local health department is the designated agent under this section, which are stricter than this chapter or rules promulgated by the department under this chapter. No such regulation may conflict with this chapter or rules promulgated by the department.

97.41(8) (8) This section does not limit the authority of the department to inspect establishments in jurisdictional areas of local health departments where agent status is granted if it inspects in response to an emergency, for the purpose of monitoring and evaluating the local health department's licensing, inspection and enforcement program or at the request of the local health department.

97.41(9) (9) The department shall hold a hearing under ch. 227 if any interested person, in lieu of proceeding under ch. 68, appeals to the department alleging any of the following:

97.41(9)(a) (a) A permit fee established by a local health department granted agent status exceeds the reasonable costs described under sub. (4) (a).

97.41(9)(b) (b) The person issuing, refusing to issue, suspending or revoking a permit or making an investigation or inspection of the appellant has a financial interest in a regulated establishment which may interfere with his or her ability to properly take that action.

97.41(9)(c) (c) That a license fee for a retail food establishment license issued by an agent local health department under this section exceeds the reasonable costs of that agent local health department for issuing the license, investigating and inspecting the establishment, and providing education, training and technical assistance to the establishment.

97.41 History History: 1983 a. 203; 1985 a. 29 ss. 1643y to 1645, 3202 (3); 1987 a. 27 ss. 1693hL, 3200 (4); 1987 a. 399, 403; 1989 a. 56; 1993 a. 27; 1995 a. 27 s. 9126 (19); 2007 a. 20 s. 9121 (6) (a).



97.42 Compulsory inspection of animals, poultry and carcasses.

97.42  Compulsory inspection of animals, poultry and carcasses.

97.42(1)(1)  Definitions. In this section:

97.42(1)(a) (a) "Animal" means cattle, sheep, swine, goats, farm-raised deer, horses, mules, and other equines.

97.42(1)(b) (b) "Capable of use as human food" applies to any carcass or part of a carcass of any animal or poultry or animal or poultry product unless it is denatured or otherwise identified as required by department rules, or is naturally inedible by humans.

97.42(1)(c) (c) "Carcass" means all parts, including the viscera, of slaughtered animals and poultry that are capable of being used for human food.

97.42(1)(d) (d) "Establishment" means a plant or premises, including retail premises, where animals or poultry are slaughtered for human consumption, or a plant or premises, including retail premises, where meat or poultry products or meat food products are processed, but shall not include:

97.42(1)(d)1. 1. Establishments subject to 21 USC 451 to 695.

97.42(1)(d)2. 2. Establishments subject to county or municipal meat and poultry inspection if such inspection is conducted pursuant to ordinances and regulations which are substantially equivalent to this section and which are enforced with equal effectiveness, and the inspection service is specifically approved by the department; however, sub. (2) shall apply to establishments subject to county or municipal meat and poultry inspection.

97.42(1)(d)3. 3. Premises of a person who is the owner of the animals to be slaughtered or of carcasses to be processed, and the resulting product is for exclusive use by him or her and members of his or her household and his or her nonpaying guests and employees.

97.42(1)(dm) (dm) "Farm-raised deer" has the meaning given in s. 95.001 (1) (ag).

97.42(1)(e) (e) "Inspector" means any person employed by the department or any cooperating agency who is authorized by the department to do any work or perform any duty in connection with the department's meat and poultry inspection program.

97.42(1)(f) (f) "Meat broker" means any person engaged in the business of buying or selling meat and poultry products, or meat and poultry food products on commission, or otherwise negotiating purchases or sales of such articles other than for the person's own account or as an employee of another person.

97.42(1)(fm) (fm) "Meat distributor" means a person who is engaged in the business of distributing in this state meat and poultry products at wholesale.

97.42(1)(g) (g) "Meat food products" means any article capable of use as human food which is derived or prepared in whole or in substantial and definite part from meat products or poultry products.

97.42(1)(h) (h) "Meat products" and "poultry products" means the carcasses or any parts of carcasses of animals and poultry capable of use as human food.

97.42(1)(i) (i) "Mobile processor" means a person who provides a meat processing service to the general public for compensation other than the trading of services on an exchange basis, and conducts the meat processing at the premises of the owner of the carcasses being processed.

97.42(1)(j) (j) "Mobile slaughterer" means a person who provides a slaughtering service to the general public for compensation other than the trading of services on an exchange basis, and conducts such slaughtering at the premises of the owners of the animals being slaughtered.

97.42(1)(k) (k) "Official inspection mark" means the symbol formulated under the rules of the department to state that the meat, poultry or product was inspected pursuant to such rules.

97.42(1)(L) (L) "Poultry" means any domesticated fowl, including but not limited to chickens, turkeys, geese, ducks or guineas, but shall not include commercially produced game birds.

97.42(1)(m) (m) "Unwholesome" means:

97.42(1)(m)1. 1. Unsound, injurious to health or otherwise rendered unfit for human food.

97.42(1)(m)2. 2. Consisting in whole or in part of any filthy, putrid or decomposed substance.

97.42(1)(m)3. 3. Processed, prepared, packed or held under unsanitary conditions whereby a carcass or parts thereof, or any meat or poultry product, may have become contaminated with filth or become injurious to human health.

97.42(1)(m)4. 4. Produced in whole or in part from diseased animals or poultry, except when such disease does not ordinarily render the carcasses of such animals or poultry unfit for human consumption, or from animals or poultry which have died otherwise than by slaughter.

97.42(1)(n) (n) "Veterinarian" means a graduate veterinarian of an accredited school of veterinary medicine who is qualified on the basis of training and experience, as determined by the department.

97.42(1)(o) (o) "Wholesome" means sound, healthful, clean and otherwise fit for human food.

97.42(2) (2) License; certificate of registration.

97.42(2)(a)(a) No person may operate an establishment as defined in sub. (1) (d) without a valid license issued by the department for each such establishment. That license expires on June 30 annually. No license may be issued unless the applicant has complied with the requirements of this section. The annual license fee is $200, except the annual license fee shall be $80 for those establishments engaged only in slaughtering uninspected animals or poultry or processing uninspected meat as a custom service, and not in other operations subject to a license under this section. No person may be required to obtain a license under s. 97.29 or 97.30 for activities licensed under this section or which is inspected under 21 USC 451 to 695.

97.42(2)(b) (b) Paragraph (a) does not apply to any person operating an establishment that only processes meat or poultry products, or meat or poultry food products, for sale directly to consumers at retail on the premises where the products were processed if only inspected meat is permitted on the premises and sales to restaurants and institutions are restricted to 25% of the volume of meat sales or $28,800 annually, whichever is less. No person exempt from licensure under this paragraph may sell any cured, smoked, seasoned, canned or cooked meat food products produced by that person to restaurants or institutions.

97.42(2)(c) (c) No person may operate as a mobile slaughterer or as a mobile processor without an annual registration certificate issued by the department, except that no registration certificate is required for a mobile slaughterer or a mobile processor who holds a license issued under par. (a). A registration certificate expires on June 30, annually. An application for an annual registration certificate shall be submitted on a form provided by the department and shall include information reasonably required by the department for registration purposes. The department shall promulgate rules regulating mobile slaughterers and mobile processors, including rules related to facilities, sanitation, identification of carcasses and record keeping.

97.42(2)(d) (d) No person may operate as a meat broker or meat distributor without an annual registration certificate issued by the department, except that no registration certificate is required for a meat broker or a meat distributor who holds a license issued under par. (a). A registration certificate expires on June 30, annually. An application for an annual registration certificate shall be made on a form provided by the department and shall include information reasonably required by the department for registration purposes.

97.42(3) (3) State inspection.

97.42(3)(a)(a) Examination before slaughter. For the purpose of preventing the sale and use in this state of meat products and poultry products which are unwholesome or otherwise unfit for human food, the department shall cause to be made, by inspectors who may be veterinarians on either a full-time or part-time basis under supervision of the department, examination and inspection of all animals and poultry before they are slaughtered in any establishment, except as provided in pars. (d) and (em). All animals and poultry found on such inspection to show symptoms of disease shall be condemned or set apart and slaughtered separately from all other animals and poultry, and when so slaughtered the carcasses thereof shall be subject to careful examination, inspection and disposition, in accordance with rules issued by the department.

97.42(3)(b) (b) Examination after slaughter. For the purpose stated in par. (a), the department shall cause to be made, by inspectors under supervision of the department, who may be veterinarians on either a full-time or part-time basis, an examination and inspection of the carcasses and parts thereof of all animals and poultry slaughtered at any establishment, except as provided in pars. (d) and (em). The carcasses and parts thereof of all animals and poultry found to be wholesome and fit for human food shall be marked, stamped, tagged or labeled by inspectors as "Wis. inspected and passed". Inspectors shall mark, stamp, tag or label as "Wis. inspected and condemned" all carcasses and parts thereof of animals and poultry found to be unwholesome or otherwise unfit for human food, and all carcasses and parts thereof so inspected and condemned shall be destroyed, in accordance with rules issued by the department. Inspection marks, stamps, tags and labels shall be prescribed by the department and shall include thereon the identification number of the establishment assigned by the department.

97.42(3)(c) (c) Reexaminations. Inspectors shall, when deemed advisable, reinspect carcasses, parts thereof or meat food products to determine whether the same have become unwholesome or in any other way unfit for human food. If any carcasses, parts thereof or meat food products, upon a reexamination, are found to be unwholesome or otherwise unfit for human food, they shall be destroyed, in accordance with rules issued by the department.

97.42(3)(d) (d) Custom service slaughtering. This subsection shall not apply to animals and poultry slaughtered as a custom service for the owner exclusively for use by the owner and members of the owner's household and the owner's nonpaying guests and employees, unless department inspection is specifically requested and performed at establishments where examinations before and after slaughter are required. The rules of the department shall make provision for the furnishing of such inspection service, subject to availability of inspector personnel, and for the identification of all animals and poultry custom slaughtered for the owners thereof without department inspection.

97.42(3)(e) (e) Periodic inspections. The department shall make periodic inspections of construction, operation, facilities, equipment, labeling, sanitation and wholesomeness of meat and poultry products, and meat food products at establishments or any other premises, including vehicles engaged in transportation of such products. Inspection of products and plant operations shall cover such operations as cutting and boning, curing and smoking, grinding and fabrication, manufacturing, packaging, labeling, storage and transportation. Periodic inspections of processing operations shall be conducted as uniformly as possible among establishments subject to overtime inspection under sub. (4) (f) to avoid the imposition of undue inspection fees against any establishment. Inspections at overtime rates shall only be held where necessary to assure wholesomeness and safety of products and compliance with the requirements of this section and rules of the department.

97.42(3)(em) (em) Slaughter of farm-raised deer. The requirements of pars. (a) and (b) do not apply to the slaughter of a farm-raised deer if its meat food products are not sold by a person holding a restaurant permit under s. 254.64 or by an operator of a retail food establishment, as defined under s. 97.30 (1) (c). The operator of an establishment in which farm-raised deer, their carcasses or their meat food products are examined and inspected under this subsection shall pay the department for the cost of the department's examination and inspection.

97.42(3)(f) (f) Label requirements. In addition to label requirements otherwise provided by law, meat food products shall bear a label, stamp, mark or tag including thereon the official inspection mark and identification number of the establishment where processed. Meat and poultry products processed and sold at retail to household consumers on the premises shall not require official inspection marks and identification numbers.

97.42(4) (4) Rules. The department may issue reasonable rules requiring or prescribing any of the following:

97.42(4)(a) (a) The inspection before and after slaughter of all animals and poultry killed or dressed for human consumption at any establishment.

97.42(4)(b) (b) The inspection and marking of carcasses or parts thereof intended for human consumption, and prohibiting the unauthorized use of any official inspection mark or simulation or counterfeit thereof.

97.42(4)(c) (c) The use of the official inspection mark by county and municipal inspection services approved by the department.

97.42(4)(d) (d) The seizure, retention and destruction for human consumption of any animal or poultry, carcasses, parts thereof, or meat food products which have not been inspected or passed or are unwholesome or adulterated or misbranded.

97.42(4)(e) (e) The hours and days in each week when slaughtering or processing may be conducted in any establishment subject to a license under sub. (2). The schedules so fixed shall be as nearly as possible in accord with existing industry standards of establishments subject to inspection. However, in order to avoid excessive costs for inspection and stay within the limit of appropriations, the schedules may require that:

97.42(4)(e)1. 1. Slaughtering or processing be conducted continuously during successive days and hours of the regular workweek for state employees;

97.42(4)(e)2. 2. The rate of slaughter for the different classes of animals and poultry conform to reasonable minimums per hour;

97.42(4)(e)3. 3. Inspection of animals and poultry slaughtered as a custom service be restricted to the time of the regular slaughter schedule fixed for the establishment. When inspection is provided for custom slaughtering and custom processing the inspection shall be conducted in accordance with sub. (3) (a) to (c) and rules prescribed under this subsection; and

97.42(4)(e)4. 4. The department be notified a reasonable time in advance of any deviation from existing schedules or when slaughtering or processing is to be conducted at times other than those specified under regularly established schedules.

97.42(4)(em) (em) The rate at which an operator of an establishment that slaughters farm-raised deer or processes the meat products of farm-raised deer shall pay the costs of examination and inspection under sub. (3) (em) and the manner in which the department shall collect those amounts.

97.42(4)(f) (f) Overtime agreements with the department whereby the operator of any establishment subject to a license under sub. (2), agrees to pay the cost for salaries, at overtime rates, and other expenses of department inspectors whenever slaughtering, carcass preparation, or the processing of meat or poultry products or meat food products is conducted beyond hours or days limited under par. (e), or on Saturdays, Sundays or holidays for state employees under s. 230.35 (4), or before 6 a.m. or after 6 p.m., or in excess of 40 hours in any week. Overtime charges for periodic inspections under sub. (3) (e) shall, insofar as possible, be limited to the minimum number of hours reasonably required for the conduct of such inspections. The department may assess overtime charges under this paragraph even though the department provides compensatory time in lieu of overtime compensation under s. 103.025.

97.42(4)(g) (g) Specifications and standards for location, construction, operation, facilities, equipment and sanitation for any premises, establishment or mobile facility where slaughter or processing is carried on, including custom slaughtering of animals or poultry and custom or retail processing of meat and poultry products.

97.42(4)(h) (h) Conditions of sanitation under which carcasses, parts of carcasses, poultry and meat and poultry products shall be stored, transported or otherwise handled by any person engaged in the business of buying, selling, freezing, storing, transporting or processing such products.

97.42(4)(i) (i) Record-keeping requirements for persons engaged in slaughtering or processing operations, or in the storage or transportation of meat, poultry, or meat food products, including record-keeping requirements for meat brokers and the registration of meat brokers with the department.

97.42(4)(j) (j) Any other rules reasonably necessary to the administration and enforcement of this section.

97.42(4m) (4m) Federal requirements. Except as provided in rules promulgated under sub. (4), the operator of an establishment that is required to be licensed under this section shall comply with 9 CFR parts 307 to 311, 313 to 315, 317 to 319, 416 and 417 and part 381 subparts G, H, I, J, K, L, O and P as they apply to federally licensed establishments.

97.42(5) (5) County and municipal inspections.

97.42(5)(a)(a) The department may enter into cooperative agreements with counties and municipalities for inspection and enforcement services required by this section and by approved meat and poultry inspection ordinances and regulations. Employees of counties and municipalities while performing such inspection and enforcement work shall have the same enforcement authority, within such counties or municipalities, as that granted to the department and its authorized agents.

97.42(5)(b) (b) No county or municipality may collect any fees or charges for meat or poultry inspection or enforcement from any licensee under this section, except for overtime inspection work and the inspection of farm-raised deer. Charges for overtime or for the inspection of farm-raised deer shall be on the same basis as and shall not exceed charges for overtime work or for the inspection of farm-raised deer prescribed by this section or by the rules of the department.

97.42(6) (6) Prohibitions.

97.42(6)(a)(a) No person shall slaughter any animals or poultry for the purpose of selling the meat products or poultry products thereof for human food, or sell, offer for sale or have in his or her possession with intent to sell such meat products or poultry products for human food, unless such animals and poultry and the carcasses thereof have been first inspected and approved as provided by any of the following:

97.42(6)(a)1. 1. This section and the rules issued thereunder.

97.42(6)(a)2. 2. The federal meat inspection act.

97.42(6)(a)3. 3. The federal poultry products inspection act.

97.42(6)(a)4. 4. County or municipal ordinances or regulations which are substantially equivalent to this section and which are enforced with equal effectiveness, if the inspection service is specifically approved by the department.

97.42(6)(b) (b) No person shall sell, offer for sale or have in possession with intent to sell any meat or poultry products, or meat food products unless they have been processed in accordance with this section, the federal meat inspection act, or county or municipal ordinances approved by the department.

97.42(6)(c) (c) No person shall slaughter horses, mules or other equines or process equine carcasses or meat at establishments where other animals or poultry are slaughtered or where other meat or poultry products are processed.

97.42(6)(d) (d) No county or municipality shall prohibit the sale of any meat products or poultry products if such meat products or poultry products are inspected and passed by the department, or by the U.S. department of agriculture, or by a county or municipal inspection service approved by the department, provided such meat products and poultry products are wholesome and not misbranded at the time of sale.

97.42(7) (7) Right of access. No person shall prevent or attempt to prevent an inspector or other officer or agent of the department from entering, at any time, any establishment or any other place where meat products or poultry products, or foods derived therefrom, are processed, sold or held for sale, for the purpose of any examination, inquiry or inspection in connection with the administration and enforcement of this section. The examination, inquiry or inspection may include taking samples, pictures and documentary and physical evidence pertinent to enforcement of this section.

97.42(8) (8) Interference with inspection. Any person who forcibly assaults, threatens, obstructs, impedes, intimidates or interferes with any person while engaged in the performance of his or her official duties under this section shall be fined not more than $5,000 or imprisoned in the county jail not to exceed one year or both.

97.42(9) (9) Tagging of facilities, equipment and product.

97.42(9)(a)(a) When in the opinion of the department, the use of any equipment, compartment, room or facilities which is unclean or unsanitary or improperly constructed could lead to contamination of the product, the department may attach a "Rejected" tag to it. No equipment, utensil, container, compartment, room or facility so tagged may be used until made acceptable and released by a department representative, or until such equipment is replaced with acceptable equipment.

97.42(9)(b) (b)

97.42(9)(b)1.1. When in the opinion of the department any carcass, meat or poultry product, meat food product, or supplies or ingredients used in the processing thereof may be unwholesome, adulterated or misbranded, or otherwise fail to meet standards or requirements of this section or rules adopted under this section, the department may tag them with a "Retained" tag to hold them for further inspection, analysis or examination. No carcass, meat or poultry product, meat food product, or supplies or ingredients so tagged may be used, removed from the premises or otherwise disposed of unless released by a department representative. Such products may not be retained for more than 30 days without prior notice to the owner or custodian and the right to an immediate hearing.

97.42(9)(b)2. 2. When in the opinion of the department any carcass, meat or poultry product, or supplies or ingredients used in the processing thereof is unwholesome, adulterated or misbranded, or otherwise fail to meet standards or requirements of this section or rules adopted under this section, the department may tag them with a "Detained" tag to hold them for destruction or other disposition. No carcass, meat or poultry product, meat food product, or supplies or ingredients so tagged may be used, removed from the premises or otherwise disposed of unless released by a department representative. Such products may not be destroyed or detained for more than 30 days without prior notice to the owner or custodian and the right to an immediate hearing.

97.42(9)(c) (c) No person may alter, deface or remove any tag from facilities, equipment, products or supplies to which it has been attached by a department inspector without the express consent or approval of the inspector or other department representative.

97.42(10) (10) Suspension. The department may, upon written notice, summarily suspend the operations in whole or in part at any establishment for substantial violations of this section or rules issued hereunder when, in the opinion of the department, a continuation of the operation would constitute an imminent danger to public health. The department may summarily suspend inspection at any establishment for acts punishable under sub. (8) where such acts substantially impair an inspector's ability to conduct an orderly inspection. Upon suspension of operations or inspection, the operator of the establishment may demand a hearing to determine whether the suspension should be vacated. The department shall, within 5 days after receipt of such demand, hold a hearing and adjudicate the issues as provided in ch. 227. A demand for hearing shall not, however, operate to stay the suspension pending the hearing.

97.42(11) (11) Exemption. This section shall not apply to owners of poultry with respect to poultry produced on the owner's farm, provided his or her sales do not exceed 1,000 fowl annually, and the birds are labeled and tagged to identify the name and address of the producer and are marked "NOT INSPECTED". Persons processing more than 1,000 fowl but less than 20,000 fowl shall be fully subject to the provisions of this section relating to licensing, sanitation, facilities and wholesomeness of product. If the department determines that the protection of consumers from unwholesome poultry products will not be impaired, it may exempt such persons from sub. (3) (a) and (b) provided the birds are labeled or tagged to identify the name and address of the producer and are marked "NOT INSPECTED".

97.42(12) (12) Substantial or repeated violations. The department may deny, revoke or suspend the license of any person for substantial or repeated violations of this section.

97.42 History History: 1971 c. 270 s. 104; 1973 c. 206; 1975 c. 308, 421; 1977 c. 196 s. 131; 1977 c. 216, 365; 1979 c. 110, 154; 1981 c. 314; 1983 a. 189, 261; 1983 a. 500 s. 44; 1985 a. 29; 1987 a. 399; 1989 a. 174; 1991 a. 39, 175, 269; 1993 a. 16, 27, 144, 492; 1995 a. 79, 225; 1999 a. 9, 185; 2001 a. 56.



97.43 Meat from dead or diseased animals.

97.43  Meat from dead or diseased animals.

97.43(1) (1) No meat from any diseased animal, or any dead animal as defined under s. 95.72 (1) (c), may be sold or used for human consumption, or dismembered or stored at premises where other food is sold or prepared for sale.

97.43(2) (2) No carcass meat or other part of any animal shall be fed to food-producing animals or to animals used for human consumption unless it has been thoroughly rendered or cooked.

97.43(3) (3) Subsection (1) shall not apply to meat from animals affected by any disease which does not ordinarily render such meat unfit for human consumption, provided the animals so affected have been slaughtered in establishments where meat inspection is maintained under s. 97.42 or the federal meat inspection act.

97.43(4) (4) Whoever violates this section is guilty of a Class H felony.

97.43 History History: 1971 c. 40 s. 93; 1979 c. 129 s. 6; Stats. 1979 s. 97.43; 1981 c. 66; 1985 a. 229; 1997 a. 283; 2001 a. 109.

97.43 AnnotationThis section is not unconstitutionally vague. State v. Ehlenfeldt, 94 Wis. 2d 347, 288 N.W.2d 786 (1980).



97.44 Identification of meat for animal feed; registration and records of buyers.

97.44  Identification of meat for animal feed; registration and records of buyers.

97.44(1) (1) No person shall buy, sell or transport any carcasses, parts thereof or meat or meat food products of any animals which are not intended for use as human food, unless they are denatured or otherwise identified as required by rules of the department or are naturally inedible by humans.

97.44(2) (2) Animal feed manufacturers and operators of fur farms, exempt from s. 95.72, shall register their names and business locations with the department if they engage in slaughtering animals or in buying dead animals or parts of the carcasses of such animals. The department, by rule, may require that they keep records of their purchase and disposition of such animals and carcass parts.

97.44(3) (3) As used in this section, "animals" means cattle, sheep, goats, swine, equines, farm-raised deer, as defined in s. 95.001 (1) (ag), and poultry, except in the phrase "animal feed manufacturers".

97.44 History History: 1975 c. 308; 1995 a. 79; 2001 a. 56.



97.45 Labeling of horsemeat.

97.45  Labeling of horsemeat.

97.45(1) (1) No person shall sell any horsemeat, unless it is conspicuously labeled, marked, branded or tagged "horsemeat" or, in case horsemeat is used as an ingredient in any animal or human food, unless such food is conspicuously labeled to show the presence of horsemeat.

97.45(2) (2) Whoever violates this section is guilty of a Class H felony.

97.45 History History: 1977 c. 216 s. 4; Stats. 1977 s. 97.45; 1985 a. 229; 1997 a. 283; 2001 a. 109.



97.46 Sale of certain foods regulated and restricted.

97.46  Sale of certain foods regulated and restricted.

97.46(1)(1) No person may, by himself or herself, or by his or her agents or servants, manufacture, sell, ship, consign, offer for sale, expose for sale or have in his or her possession with intent to sell for use or consumption within this state, any article of food within the meaning of s. 97.01, which contains formaldehyde, sulfurous acid or sulfites, boric acid or borates, salicylic acid or salicylates, saccharin, dulcin, glucin, beta naphthol, abrastol, asaprol, fluorides, fluoborates, fluosilicates or other fluorine compounds, or any other preservatives injurious to health. Nothing contained in this section prohibits the use of common salt, saltpeter, wood smoke, sugar, vinegar and condimental preservatives, such as turmeric, mustard, pepper and other spices. No person by himself or herself, or by agents or servants, may manufacture, sell, ship, consign, offer for sale, expose for sale or have in his or her possession with intent to sell for use or consumption within this state, any article of food within the meaning of s. 97.01, containing any added substance, article or ingredient possessing a preservative character or action other than the common salt, saltpeter, wood smoke, sugar, vinegar and condimental preservatives such as turmeric, mustard, pepper and other spices, unless the presence, name and proportionate amount of the added substance, article or ingredient is plainly disclosed to the purchaser.

97.46(2) (2) This section shall not be construed to prohibit the sale of dietary foods containing saccharin in containers labeled in accordance with s. 97.03, nor the use of sulfur dioxide or sulfites as anti-oxidants in the processing of potatoes, frozen apples, grape juice, reconstituted lemon juice or reconstituted lime juice provided such foods contain not more than 350 parts per million SO2; nor the use of sulfur dioxide in molasses or in the processing of dried fruits, dried vegetables, pickled vegetables or fruit pectin in amounts no more than may be necessary in good manufacturing practice. Any person who refreezes or offers for sale any refrozen fruit containing sulfur dioxide or sulfites as anti-oxidants in not more than 350 parts per million, may be fined not less than $100 nor more than $500 or imprisoned not more than 3 months or both, and for each subsequent offense may be fined not less than $500 nor more than $1,000 or imprisoned in the county jail not less than 6 months nor more than one year. The department may promulgate rules limiting the quantity therein for any such dried fruit, dried vegetables, pickled vegetables, fruit pectin or molasses.

97.46 History History: 1971 c. 156, 286, 307; 1979 c. 89.



97.47 Benzoic acid in foods.

97.47  Benzoic acid in foods. No person shall sell, offer, or expose for sale or have in possession with intent to sell for use or consumption in this state, any meat products or dairy products that contain added benzoic acid or benzoates; or any other article of food as defined in s. 97.01 that contains added benzoic acid or benzoates in excess of one-tenth of one percent. The presence shall be stated on the label. When in the preparation of food products for shipment they are preserved by any external application of benzoic acid or benzoates in such a manner that the preservative is necessarily removed mechanically, or by maceration in water, or otherwise, and directions for the removal of said preservative shall be printed on the covering or the package, this section shall be construed as applying only when said products are ready for consumption.

97.47 History History: 1971 c. 156, 286, 307; 2009 a. 177.



97.48 Dairy products, adding foreign fats; oleomargarine permitted.

97.48  Dairy products, adding foreign fats; oleomargarine permitted.

97.48(1)(1)

97.48(1)(a) (a) In this subsection "dairy product" means all of the following:

97.48(1)(a)1. 1. A product, except mellorine, described in 21 CFR 131 to 135.

97.48(1)(a)2. 2. "Butter" as described in s. 97.01 (1).

97.48(1)(a)2m. 2m. "Light butter" as described in s. 97.03 (3) (b).

97.48(1)(a)3. 3. "Yogurt", "lowfat yogurt" and "skim milk yogurt" or "nonfat yogurt" as described by rule by the department.

97.48(1)(b) (b) No person may sell any food product that is made to resemble a dairy product unless:

97.48(1)(b)1. 1. The food product bears a statement on the main display panel of the package or container stating that the food is an artificial product in letters not less than one-half the size of the product name, but in no case may the letters be smaller than 18 point type size; and

97.48(1)(b)2. 2. The label on the food product clearly states the major differences in ingredients and nutritional value between the artificial product and the dairy product it is made to resemble.

97.48(1)(c) (c) A food product is made to resemble a dairy product if any of the following occurs:

97.48(1)(c)1. 1. The food physically resembles a dairy product.

97.48(1)(c)2. 2. The packaging used resembles the packaging used for a dairy product.

97.48(1)(c)3. 3. The food is displayed in a retail establishment in the same manner as a dairy product.

97.48(1)(c)4. 4. Verbal or pictorial expressions are used on the food's labeling or in advertisements or other similar devices used to promote the food that state or imply that the food is a dairy product.

97.48(1)(d) (d) The department may adopt rules that are needed to implement and administer this subsection.

97.48(2) (2) This section does not prohibit the manufacture or sale of proprietary foods containing milk or skim milk to which have been added any fat or oil other than milk fat when such foods are clearly labeled to show their composition and the fact that they are to be sold exclusively for use as directed by physicians.

97.48(3) (3) This section does not prohibit the manufacture or sale of oleomargarine or margarine.

97.48(4) (4) The sale or serving of any product for use as a coffee cream or whitener in any restaurant or public eating establishment, other than cream, half and half or lighter varieties of cream, is prohibited. This subsection shall not apply to coffee whitener sold or dispensed by a vending machine provided such machine bears a prominently affixed label or legend stating that the coffee whitener sold or dispensed is not a dairy product or is an imitation dairy product.

97.48 History History: 1971 c. 212; 1977 c. 83; 1981 c. 345; 1983 a. 189 s. 329 (20); 1991 a. 111.

97.48 Annotation Although sub. (4) achieves the legitimate state interest of preventing fraudulent substitution of nondairy whiteners for cream without the knowledge or assent of the restaurant consumer, the statute imposes a clearly excessive burden upon interstate commerce. Coffee-Rich, Inc. v. Department of Agriculture, 70 Wis. 2d 265, 234 N.W.2d 270 (1975).



97.50 Adulterated, insanitary milk.

97.50  Adulterated, insanitary milk.

97.50(1) (1)  Insanitary milk. Milk which is drawn from cows kept in a filthy or unclean condition; or milk drawn from any sick cow or cow having running sores; or milk drawn from cows fed unwholesome food or on refuse or slops from distilleries or vinegar factories, unless such refuse or slop is mixed with other dry sanitary grain or feed to a consistency of thick mash; or milk drawn from cows within 15 days before or 5 days after calving; or milk which is drawn from cows that are kept in barns or stables which are not reasonably well lighted and ventilated, or that are kept in barns or stables that are filthy from an accumulation of animal feces and excreta or from any other cause; or milk to which has been added or into which has been introduced any coloring matter or chemical or preservative or deleterious or filthy substance; or milk kept or transported in dirty, rusty or open-seamed cans or other utensils; or milk that is stale, putrescent or putrid; or milk to which has been added any unclean or unwholesome substance; or milk contaminated by being kept in stables or barns occupied by animals, or kept exposed in dirty, foul or unclean places or conditions, is declared to be insanitary milk.

97.50(2) (2) Insanitary cream. Cream produced from insanitary milk; or cream produced by the use of a cream separator, which had not been thoroughly cleansed and scalded after last previous use; or cream produced by the use of a cream separator placed or stationed in any unclean or filthy place or in any building containing a stable wherein animals are kept, unless such separator is so shielded by partition from the stable portion of such building as to be free from all foul or noxious air or gases which issue or may issue from such place or stable; or cream that is stale, putrescent or putrid; or cream that is kept or transported in dirty, rusty or open-seamed cans or other utensils; or cream that has been kept exposed to foul or noxious air or gases in barns occupied by animals, or in foul or unclean places or conditions, is hereby declared to be insanitary cream.

97.50(3) (3) Adulterated milk. Any insanitary milk or any milk containing less than 3% of milk fat; or milk containing less than 8.25% of milk solids not fat; or milk which contains or to which has been added or into which has been introduced any foreign substance is adulterated milk.

97.50(4) (4) Adulterated cream. Any insanitary cream or any cream containing less than 18% of milk fat; or any cream produced from adulterated milk; or any cream which contains or to which has been added or into which has been introduced any foreign substance is adulterated cream.

97.50(5) (5) Sale of certain pasteurized milk or cream not prohibited. This section does not prohibit the sale of pasteurized milk or cream to which viscogen or sucrate of lime has been added solely for the purpose of restoring the viscosity, if the same be distinctly labeled in such manner as to advise the purchaser of its true character.

97.50(6) (6) Sale of certain skim milk not prohibited. This section does not prohibit the sale of skim milk when the same is sold as and for "skim milk".



97.52 Insanitary or adulterated milk and cream; sale; delivery prohibited.

97.52  Insanitary or adulterated milk and cream; sale; delivery prohibited. It is unlawful to sell or offer for sale, furnish or deliver, or have in possession or under control with intent to sell or offer for sale, or furnish, or deliver as food for persons, or to any dairy plant any adulterated or insanitary milk or cream. The department shall establish sanitary standards for the production, handling and transportation of milk, and prescribe rules whereby the intake of each producer of milk shall be inspected, sampled and tested by the sediment, methylene blue, or other tests, and insanitary milk or cream shall be rejected as food for persons or to be processed or manufactured for food for persons, and shall be identified, in a manner that will not prevent its use as food for animals, and rules for the keeping of the test records, the prevention of further delivery of insanitary milk or cream by such producer, and the correction of the insanitary condition.

97.52 History History: 1975 c. 94 s. 91 (10).



97.53 Adulteration of meats.

97.53  Adulteration of meats. No person shall offer or expose for sale, take offers for, or sell, or have in his or her possession with intent to sell for consumption within the state any sausage or chopped meat compound containing any artificial coloring, or chemical preservative or antiseptic, except common salt, sodium or potassium nitrate, sodium or potassium nitrite, sodium ascorbate, ascorbic acid, spices or wood smoke. Ascorbic acid and sodium ascorbate shall be limited to use in cooked cured comminuted meat food products in the amount of three-fourths of an ounce of ascorbic acid or seven-eighths of an ounce of sodium ascorbate for each 100 pounds of fresh uncured comminuted meat or meat by-products and, when used, they shall be included in the statement of ingredients either as "ascorbic acid" or "sodium ascorbate" as the case may be.

97.53 History History: 1993 a. 492.



97.56 Kosher meat.

97.56  Kosher meat.

97.56(1)(1) Under this section "kosher" means prepared in accordance with the Jewish ritual and sanctioned by Hebrew orthodox religious requirements.

97.56(2) (2) No person may, with intent to defraud, do any of the following:

97.56(2)(a) (a) Sell or expose for sale any meat or meat preparation, whether raw or prepared for human consumption, and falsely represent the meat or meat preparation to be kosher, and as having been prepared under and of a product or products sanctioned by the orthodox Hebrew religious requirements.

97.56(2)(b) (b) Falsely represent any food product or the contents of any package or container to be kosher and as having been prepared under and of a product or products sanctioned by the orthodox Hebrew religious requirements, by having or permitting to be inscribed on the package or container the word "kosher" in any language.

97.56(2)(c) (c) Sell or expose for sale in the same place of business both kosher and nonkosher meat or meat preparations, either raw or prepared for human consumption, unless all of that person's window signs and display advertising indicate, in block letters at least 4 inches in height, "Kosher and Nonkosher Meat Sold Here".

97.56(2)(d) (d) Expose for sale in any show window or place of business both kosher and nonkosher meat or meat preparations, either raw or prepared for human consumption, unless the person displays over each kind of meat or meat preparation so exposed a sign in block letters at least 4 inches in height reading "Kosher Meat", or "Nonkosher Meat", as the case may be.

97.56(3) (3) No person, with intent to defraud, may do any of the following:

97.56(3)(a) (a) Sell or expose for sale in any such restaurant or other place where food products are sold for consumption on the premises, any article of food or food preparations that is falsely represented to be kosher and as having been prepared in accordance with the orthodox Hebrew religious requirements.

97.56(3)(b) (b) Sell or expose for sale in any restaurant or other place both kosher and nonkosher food or food preparations for consumption on the premises when not prepared in accordance with the Jewish ritual and not sanctioned by the Hebrew orthodox religious requirements, unless the person's window signs and display advertising state, in block letters at least 4 inches in height, "Kosher and Nonkosher Food Served Here".

97.56 History History: 1993 a. 492; 1997 a. 253.



97.57 Planted or cultivated rice.

97.57  Planted or cultivated rice.

97.57(1) (1) In this section:

97.57(1)(a) (a) "Paddy-grown rice" means rice which is mechanically planted, mechanically harvested or cultivated with the use of chemical fertilizers or herbicides.

97.57(1)(b) (b) "Wild rice" means rice which is not mechanically harvested and which is cultivated without the use of any chemical fertilizer or herbicide.

97.57(2) (2) Any wholesaler or supplier who sells or offers for sale any paddy-grown rice which is not blended with any other rice may not label that paddy-grown rice "wild rice" unless he or she includes on the label, immediately before, after or above the largest words "wild rice", the word "paddy-grown" in legible, boldface print or type which is in distinct contrast to all other printed or graphic material on the label and in a type or print size which is not less than one-half the size of the largest type or print used in the words "wild rice" with which the word "paddy-grown" appears.

97.57(3) (3) No wholesaler or supplier may sell or offer for sale any rice labeled "100% natural wild rice" unless that rice is wild rice which is not blended with any other rice.

97.57 History History: 1987 a. 375.



97.72 Penalties.

97.72  Penalties.

97.72(1)(1) Any person who violates any of the provisions of this chapter for which a specific penalty is not prescribed shall be fined not less than $100 nor more than $1,000 or imprisoned for not more than 6 months, for the first offense; and for each subsequent offense, fined not less than $500 nor more than $5,000, or imprisoned for not less than 30 days nor more than one year in the county jail or both.

97.72(2) (2) In lieu of any criminal penalty provided under this chapter, a person who violates this chapter may be required to forfeit not more than $1,000 for each violation. If the prosecutor seeks to impose a forfeiture, he or she shall proceed under ch. 778.

97.72 History History: 1977 c. 216; 1979 c. 129; 1983 a. 261; 1985 a. 229; 1987 a. 398.



97.73 Injunction.

97.73  Injunction. In addition to penalties applicable to this chapter, the department may apply to any court of competent jurisdiction for a temporary or permanent injunction restraining any person from violating provisions of this chapter and rules or orders issued under this chapter.

97.73 History History: 1971 c. 156 s. 10; Stats. 1971 s. 97.73; 1983 a. 261.






98. Weights and measures.

98.01 Definitions.

98.01  Definitions. As used in this chapter, unless the context requires otherwise:

98.01(1) (1) "Incorrect" as applied to weights and measures and commodities includes any failure to comply with the requirements of this chapter or rules issued thereunder.

98.01(2) (2) "Inspector" means a state inspector of weights and measures.

98.01(3) (3) "Municipality" means a city or village.

98.01(4) (4) "Sealer" and "deputy sealer" means a sealer of weights and measures and deputy sealer of weights and measures of a municipality, respectively.

98.01(5) (5) "Sell", "sale" and "sold" include barter or exchange, and any offering or exposing for sale or possession with intent to sell.

98.01(6) (6) "Weight" means net weight when used in reference to a commodity.

98.01(7) (7) "Weights and measures" means weights and measures of every kind, instruments and devices for weighing and measuring, and any appliances and accessories used with any or all such instruments and devices, except meters for the measurement of electricity, gas (natural and manufactured) or water when the same are operated in a public utility system.

98.01 History History: 1983 a. 189.



98.02 Systems of weights and measures; special units.

98.02  Systems of weights and measures; special units.

98.02(1)(1) The system of weights and measures in customary use in the United States or the metric system of weights and measures shall be the only systems used for commercial purposes in this state. The definitions of basic units of weight and measure, the tables of weight and measure, and weights and measures equivalents, published by the national institute of standards and technology, shall govern weighing and measuring equipment and transactions in this state.

98.02(2) (2) The term "barrel", when used in connection with fermented malt beverages, means a unit of 31 gallons. The term "ton" means a unit of 2,000 pounds avoirdupois weight. The term "cord", when used in connection with wood intended for fuel purposes, means the amount of wood that is contained in a space of 128 cubic feet when the wood is ranked and well stowed.

98.02 History History: 1981 c. 79; 1989 a. 165.



98.03 State standards; specifications and tolerances.

98.03  State standards; specifications and tolerances.

98.03(1)(1) Weights and measures obtained by the state as standards and certified for use as such by the national institute of standards and technology shall be the state standards of weight and measure. They shall be in the custody of the department and shall be used only for verification of other standards.

98.03(2) (2) The department may issue rules governing the construction, installation and use of commercial weights and measures and prescribing tolerances therefor. The specifications, tolerances and regulations for commercial weighing and measuring devices issued by the national institute of standards and technology shall apply in this state except as modified by such rules.

98.03 History History: 1989 a. 165.



98.04 Municipalities.

98.04  Municipalities.

98.04(1)(1) Except as provided in sub. (2), a municipality having a population of more than 5,000, according to the most recent population estimate made by the department of administration under s. 16.96, shall enforce the provisions of this chapter within its jurisdiction. For this purpose, a municipality shall establish a municipal department of weights and measures. Each municipal department of weights and measures shall have such number of qualified sealers or inspectors as will ensure compliance with this chapter. Municipal sealers or inspectors shall have the same authority as sealers or inspectors of the department of agriculture, trade and consumer protection. The selection of municipal sealers or inspectors shall be from a list of applicants whose qualifications have been certified by the state or local civil service agency under the rules of the agency. The municipality shall procure and keep at all times a complete set of standards of weight and measure conforming to the state standards and shall submit the standards for certification at regular intervals as required by the department of agriculture, trade and consumer protection. The municipality shall keep a complete record of its work and annually shall file a report thereof with the department of agriculture, trade and consumer protection. The municipality may enact ordinances that regulate weights and measures and that are not in conflict with this chapter or the rules of the department of agriculture, trade and consumer protection. The municipality may assess fees that do not exceed the actual cost of its weights and measures program.

98.04(2) (2) A municipality that is required to establish a department of weights and measures under sub. (1) may contract with the department of agriculture, trade, and consumer protection to enforce the provisions of this chapter within the municipality's jurisdiction instead of establishing its own department if the department of agriculture, trade and consumer protection agrees to enter into such a contract. The department of agriculture, trade and consumer protection may charge the municipality fees sufficient to cover the department's costs under the contract. A municipality may recover an amount not to exceed the cost of these fees by assessing fees on the persons who receive services under the weights and measures program.

98.04 History History: 1983 a. 230; 1997 a. 27; 1999 a. 9.



98.05 Enforcement authority; measurement center laboratory.

98.05  Enforcement authority; measurement center laboratory.

98.05(1)(1) There is hereby conferred upon sealers and inspectors of weights and measures, police power; such sealers and inspectors shall be provided with suitable badges or insignia of authority and in the exercise of their functions shall exhibit the same, upon demand, to any person questioning their powers, and they are hereby empowered and authorized to make arrests, with or without formal warrant, of any persons violating any statute relating to weights and measures.

98.05(2) (2) Sealers or inspectors may enter and go into or upon any structure or premises, and may stop any person or vehicle for the purpose of enforcing this chapter. They shall inspect and test any weights and measures or commodities which are sold or used commercially as often as necessary to secure compliance with this chapter, and may seize as evidence, or reject and mark or tag as "rejected" those which are incorrect. A representative sample may be used as the basis to determine whether any lot is incorrect.

98.05(3) (3) Weights and measures and commodities that have been rejected may be confiscated and destroyed by a sealer or inspector if not corrected within 30 days or such longer period as the sealer or inspector may authorize, or if used or disposed of without the sealer's or inspector's written authorization.

98.05(4) (4) Sealers or inspectors may seal or mark with appropriate devices such weights and measures as are found upon inspection and test to be in conformance with this chapter.

98.05(5) (5) The department shall:

98.05(5)(a) (a) Establish and maintain a measurement center laboratory for the testing and calibration of weights and measures; and

98.05(5)(b) (b) Fix and collect charges sufficient to cover the cost for the testing and calibration done in the measurement center laboratory.

98.05 History History: 1993 a. 16, 492.



98.06 Method of sale of commodities.

98.06  Method of sale of commodities.

98.06(1) (1) Commodities in liquid form shall be sold by liquid measure and commodities not in liquid form shall be sold by weight but liquid commodities may be sold by weight and commodities not in liquid form may be sold by count or measure if such methods are in general use and give accurate information as to the quantity of commodity sold.

98.06(2) (2)

98.06(2)(a)(a) Berries and small fruits may be sold by measure only if in containers having capacities of one-half dry pint, one dry pint or one dry quart.

98.06(2)(b) (b) If a commodity is packaged in an aerosol container, it shall be sold by weight including the propellant.

98.06(3) (3) This section shall not apply to commodities sold in compliance with a state or federal law which prescribes another method of sale, or to commodities sold for immediate consumption on the premises where sold.

98.06 History History: 1999 a. 83.



98.07 Declaration of quantity.

98.07  Declaration of quantity.

98.07(1) (1) No commodity which is marked, tagged or labeled, or for which a sign is displayed, with a selling price, shall be sold unless the weight, measure or count of the commodity is conspicuously declared on the commodity or its tag, label or sign, but a declaration of count is not required if the selling price is for a single unit, or a set or combination of commodities customarily sold to and understood by consumers as a single unit, or if the commodity is packaged prior to sale and the package contains 6 units or less which can be easily counted without opening the package.

98.07(2) (2) No commodity shall be wrapped or its container made, formed or filled so as to mislead the purchaser; nor shall the qualifying term "when packed", or the terms "jumbo", "giant" or "full", or words of similar import that tend to mislead the purchaser as to the amount of the commodity, be used in connection with a declaration of quantity.

98.07(3) (3) With respect to commodities packaged prior to sale, the department shall issue rules permitting reasonable variations from declared quantity which unavoidably occur in good packaging and distribution practices.

98.07(4) (4) In order to prevent consumer deception, the department shall prescribe, by rule, standards for determining and declaring weight, measure or count, including the conspicuousness of quantity declarations.

98.07 History History: 1975 c. 308.



98.08 Price refunds; price information.

98.08  Price refunds; price information.

98.08(1) (1) A person who uses an electronic scanner to record the price of a commodity or thing and who sells the commodity or thing at a price higher than the posted or advertised price of that commodity or thing at least shall refund to a person who purchases the commodity or thing the difference between the posted or advertised price of the commodity or thing and the price charged at the time of sale.

98.08(2) (2) A person who sells a commodity or thing and who uses an electronic scanner to record the price of that commodity or thing shall display, in a conspicuous manner, a sign stating the requirements of sub. (1).

98.08 History History: 1995 a. 319.



98.12 Sale of ice cream and similar frozen products.

98.12  Sale of ice cream and similar frozen products. Ice cream, ice milk, water ices or other frozen desserts of a similar nature packaged prior to sale shall be sold by liquid measure. This section does not apply if the products are packaged at time of sale at retail or sold in quantities of less than one-half liquid pint.

98.12 History History: 1973 c. 178; 1983 a. 367; 1987 a. 78; 1999 a. 9.



98.13 Milk or cream tests; samples; patrons' statement.

98.13  Milk or cream tests; samples; patrons' statement.

98.13(1)(1) The Babcock or ether extraction tests shall be used to determine the milk fat content of milk or cream purchased by or sold to dairy plants, but the department may issue rules permitting the use of other methods or devices for testing and determining such milk fat content.

98.13(2) (2) Each sample used for testing shall be representative of the milk or cream from which taken. Composite samples shall consist of representative samples taken during a period not exceeding 16 consecutive days. The unused portion of tested samples shall be retained not less than 5 days after testing to enable retesting by the department.

98.13(3) (3) All purchasers of milk or cream from the producer, when using such milk fat tests to determine the value of any milk or cream received or bought by such purchaser, shall, when paying for such milk or cream, include an itemized statement to each patron showing the daily number of pounds of milk delivered, the total amount of butterfat content or test, transportation costs, and other charges and deductions for the period of time for which payment is made; except that the daily weights need not be shown on such statement if weight slips are furnished daily to producers.

98.13(4) (4) Whenever milk is sold under an agreement, express or implied, that the value of the milk shall be determined by its proportion of butter fat, the price to be paid shall be based on a 3.5% butter fat standard.

98.13(5) (5) To insure the accuracy of the milk fat tests prescribed herein the department shall issue rules governing the collection and care of samples, the conduct of tests and the keeping of test records.

98.13 History History: 1997 a. 253.



98.14 Standardization of Babcock pipettes.

98.14  Standardization of Babcock pipettes.

98.14(1) (1) All bottles and pipettes used in measuring milk or milk products to determine the percentage of fat in the milk or milk products shall have clearly blown or otherwise permanently marked in the side of the bottle or pipette the word "Sealed", and in the side of the pipette or the side or bottom of the bottle the name, initials or trademark of the manufacturer and the manufacturer's designating number, which designating number shall be different for each manufacturer and may be used in identifying bottles. The designating number shall be furnished by the department upon application by the manufacturer and upon the filing by the manufacturer of a bond in the sum of $1,000 with sureties to be approved by the attorney general, conditioned upon conformance with the requirements of this section. A record of the bonds furnished, the designating number, and to whom furnished, shall be kept in the office of the department.

98.14(2) (2) Any manufacturer who sells Babcock milk, cream or butter test bottles or milk pipettes, for use in this state, that do not comply with the provisions of this section shall be subject to a penalty of $500 to be recovered by the attorney general in an action brought in the name of the people of the state against the offender's bondsmen. No dealer shall use, for the purpose of determining the percent of milk fat in milk or milk products, any bottles or pipettes that do not comply with the provisions of this section.

98.14(3) (3) The department shall prescribe specifications with which the glassware described in this section shall comply. The unit of graduation for all Babcock glassware shall be the true cubic centimeter or the weight of one gram of distilled water at 4 degrees centigrade.

98.14(4) (4) Sealers of weights and measures are not required to seal Babcock milk, cream or butter test bottles or milk pipettes marked as in this section provided, but they shall from time to time make tests of individual bottles used by the various firms in the territory over which they have jurisdiction in order to ascertain whether the above provisions are being complied with and they shall report immediately to the department violations found.

98.14 History History: 1993 a. 492; 1997 a. 253.



98.145 Licensing of milk and cream testers.

98.145  Licensing of milk and cream testers.

98.145(1) (1) To secure fair and accurate tests to producers and manufacturers for the determination of the basis of payment or for settlement for such milk or cream, or for the purpose of official inspection, or for the making of records of dairy production, persons making such milk fat tests shall be licensed by the department as herein provided.

98.145(2) (2) No person may engage as a tester of milk or cream to determine its value for payment or for the purpose of official inspection or for records of dairy production for the purposes described above unless the person holds a license issued by the department; but no such license is required of a licensed cheesemaker or buttermaker. The license shall expire biennially on October 31 of the 2nd year commencing after the date of issuance or renewal. Each application for milk tester license or renewal thereof shall be accompanied by a fee of $50, except that an individual who is eligible for the veterans fee waiver program under s. 45.44 is not required to pay the fee. Each application shall be made upon forms provided by the department. If the department conducts a reinspection of any milk or cream tested by a person licensed under this subsection due to any violation of any federal or state law which the department determines in a regularly scheduled inspection of milk or cream tested by that person, the department shall charge that person $25 for that reinspection.

98.145(3) (3) To qualify for a milk and cream tester's license the applicant shall not have an arrest or conviction record, subject to ss. 111.321, 111.322 and 111.335, shall furnish 2 references who have known the applicant for at least one year and shall give proof of ability to perform the necessary duties to the satisfaction of the department by satisfactorily passing a written examination pertaining to milk and cream sampling and care of samples and use of the Babcock test or other test method approved by the department; and by actual demonstration in the laboratory of his or her ability to determine accurately the milk fat content of milk and cream including special emphasis on the handling and testing of composite samples of milk and cream.

98.145(4) (4) Unless provision is made for the testing of milk or cream by a duly licensed tester as provided herein, no dairy plant shall receive any milk or cream unless at least one employee is a milk and cream tester licensee who shall be responsible for the care of samples and the testing of milk and cream and who shall be regularly assigned to the duty of making such tests.

98.145(5) (5) This section shall not be construed to require the licensing of city or village sanitary or dairy inspectors.

98.145 History History: 1977 c. 216; 1981 c. 380; 1981 c. 391 s. 211; 1987 a. 27; 2011 a. 209.



98.146 Licensing milk weighers and samplers.

98.146  Licensing milk weighers and samplers.

98.146(1) (1) All persons except licensed cheesemakers and buttermakers taking weights and samples of milk in bulk tanks or measuring milk in bulk tanks to determine weight, on the farm premises where such milk is produced, shall be licensed by the department under this section, and no person who is not so licensed shall engage in such activities.

98.146(2) (2) Each application for a license under this section or license renewal shall be made on forms provided by the department and shall be accompanied by the license fee required under sub. (4), except that an individual who is eligible for the veterans fee waiver program under s. 45.44 is not required to pay the fee. The license shall expire biennially on September 30 of the 2nd year commencing after the date of issuance or renewal. The applicant shall not have an arrest or conviction record, subject to ss. 111.321, 111.322 and 111.335, and shall give proof of ability to engage in such weighing and sampling to the satisfaction of the department by satisfactorily passing a written examination pertaining to such activities. If the department conducts a reinspection of any measurement by a person licensed under this subsection due to any violation of any federal or state law which the department determines in a regularly scheduled inspection of that measurement, the department shall charge the holder of that license the reinspection fee required under sub. (4) for that reinspection.

98.146(3) (3) No dairy plant shall receive any milk required to be weighed and sampled by a licensee under this section unless it has been so weighed and sampled.

98.146(4) (4) The department may establish by rule the amount of license or reinspection fees required under sub. (2). Unless otherwise established by department rule, a license fee under sub. (2) is $40 and a reinspection fee under sub. (2) is $40.

98.146 History History: 1977 c. 216; 1981 c. 380; 1981 c. 391 s. 211; 1987 a. 27; 1991 a. 39; 2011 a. 209.



98.15 False testing.

98.15  False testing.

98.15(1)(1) No person shall manipulate, underread or overread or make any false determination by the Babcock test or any other test used for determining the value of milk or cream. No person shall make any false record or report of the results of any such test.

98.15(2) (2) A district attorney to whom any violation of this section is reported shall cause appropriate actions or proceedings to be instituted for the collection of a forfeiture or fine or for the enforcement of other remedies. In any enforcement action the court may, in addition to any other penalty provided, order restitution to any party injured by violation of this section. If the violator is convicted of a crime, restitution shall be in accordance with s. 973.20.

98.15 History History: 1979 c. 264; 1987 a. 398.

98.15 Annotation Sub. (1) did not preclude prosecution for felony fraud under s. 943.20 (1) (d) when the state alleged that the defendant misrepresented the quality of milk sold. State v. Ploeckelman, 2007 WI App 31, 299 Wis. 2d 251, 729 N.W.2d 784, 06-1180.



98.16 Vehicle scale operators; scale installation and testing.

98.16  Vehicle scale operators; scale installation and testing.

98.16(1)(1)  Definitions. In this section "vehicle scale" means a commercial scale that is designed to weigh loaded or unloaded highway, farm or industrial vehicles, except that it does not include a scale that is operated exclusively by this state.

98.16(2) (2) License for operator.

98.16(2)(am)(am) Except as provided in par. (dm), no person may operate a vehicle scale without an annual license from the department. A separate license is required for each scale. A license is not transferable between persons or scales. A license expires on March 31 annually.

98.16(2)(bm) (bm) The department shall provide a license application form for persons applying for a license. The form shall require all of the following:

98.16(2)(bm)1. 1. The applicant's correct legal name and business address and any trade name under which the applicant proposes to operate the vehicle scale.

98.16(2)(bm)2. 2. A description of the nature and location of the vehicle scale.

98.16(2)(bm)3. 3. Other information reasonably required by the department for licensing purposes.

98.16(2)(cm) (cm) A license application shall be accompanied by all of the following fees and surcharges:

98.16(2)(cm)1. 1. A license fee in the amount specified by the department by rule promulgated under sub. (4).

98.16(2)(cm)2. 2. A license fee surcharge, if the department determines that within one year prior to submitting the license application the applicant operated a vehicle scale without a license as required by par. (am). The license fee surcharge is $200, except that the department may establish a different surcharge by rule promulgated under sub. (4). The department may not issue a license under this subsection to an operator if the operator has failed to pay a license fee surcharge assessed against the operator. Payment of the license fee surcharge does not relieve the applicant of any other civil or criminal liability for the operation of a vehicle scale without a license but shall not constitute evidence of violation of a law.

98.16(2)(dm) (dm) Paragraph (am) does not apply to a person who operates a vehicle scale only as an employee of a person who is required to hold a license to operate the scale under this subsection.

98.16(2m) (2m) Permit for scale installation or construction; variance.

98.16(2m)(a)(a) No person may install or relocate a vehicle scale without a permit from the department. The department shall provide a permit application form for a person applying for a permit under this paragraph. An application for a permit under this paragraph shall be accompanied by a nonrefundable permit application fee in an amount established by the department by rule promulgated under sub. (4).

98.16(2m)(b) (b) A person who installs or relocates a vehicle scale shall comply with construction, operation, and maintenance standards and procedures established by the department by rule under sub. (4), except that the department may grant a variance from a construction standard if the department determines that the variance is justified by special circumstances. The department may impose conditions on the variance, including alternative construction standards, if the department determines the conditions are necessary. The department shall provide a variance application form for a person applying for a variance under this paragraph. An application for a variance under this paragraph shall be accompanied by a nonrefundable variance application fee in an amount established by the department by rule promulgated under sub. (4).

98.16(3m) (3m) Annual testing.

98.16(3m)(a)(a) The owner or operator of a scale with a weighing capacity of 5,000 pounds or more used for the commercial weighing of commodities shall cause the scales to be tested and inspected at least annually for accuracy by a person licensed under s. 98.18 (1).

98.16(3m)(b) (b) A person conducting a test under par. (a) shall do all of the following:

98.16(3m)(b)1. 1. Conduct the test and prepare a test report, according to rules promulgated by the department under sub. (4).

98.16(3m)(b)2. 2. Provide a copy of the test report to the operator of the vehicle scale and, if required by rules promulgated by the department under sub. (4), to other persons.

98.16(3m)(c) (c) An operator of a vehicle scale shall file with the department a copy of each test report prepared regarding the vehicle scale not more than 15 days after the operator receives the test report. If an operator fails to file a report as required in this paragraph, the department may assess a testing surcharge against the operator. The department may not issue a license under sub. (2) to an operator if the operator has failed to pay a testing surcharge assessed against the operator. If an operator fails to pay a testing surcharge assessed against the operator within 120 days after the department assessed the surcharge, the department may revoke the operator's license to operate the vehicle scale for which the operator has been assessed the surcharge.

98.16(3m)(d) (d) If a test under this subsection shows that a vehicle scale is inaccurate, the scale may not be used until the inaccuracy is corrected and the scale is determined to be accurate by a subsequent test under this subsection.

98.16(3m)(e) (e) No person may falsify a test, test result, or test report under this subsection.

98.16(3m)(f) (f) This section does not apply to a railway scale used exclusively for the weighing of commodities on railroad track vehicles.

98.16(4) (4) Rules. The department shall promulgate rules to regulate the construction, operation, testing, and maintenance of vehicle scales, including a rule specifying the amount of the fee under sub. (2) (cm) 1. The department may promulgate rules to adjust fees and surcharges under subs. (2) (cm) 2. and (2m) (a) and (b) and to impose a testing surcharge upon a vehicle scale operator if the operator fails to file a vehicle scale test report as required by a rule promulgated by the department under this subsection.

98.16 History History: 1993 a. 16; 1997 a. 27; 1999 a. 9; 2009 a. 28 ss. 2038 to 2054, 2063 to 2067; 2011 a. 263.



98.18 Installing and servicing weights and measures.

98.18  Installing and servicing weights and measures.

98.18(1)(1)  License required.

98.18(1)(a)(a) Except as provided in par. (bm), no person may engage in the business of installing, servicing, testing or calibrating weights and measures without a license from the department. A license expires on December 31 annually.

98.18(1)(bm) (bm) Paragraph (a) does not apply to any of the following:

98.18(1)(bm)1. 1. A person who installs, services, tests or calibrates weights and measures only as an employee of a person who is required under par. (a) to hold a license to perform those services.

98.18(1)(bm)2. 2. An inspector or metrologist employed by this state, a county or a municipality to test or calibrate weights and measures.

98.18(1d) (1d) License application. An applicant for a license issued under sub. (1) (a) shall apply on a form provided by the department. The applicant shall provide on the form information that is reasonably required by the department for issuing licenses under this section. The license application shall be accompanied by the applicable fees under subs. (1h) and (1p).

98.18(1h) (1h) License fees. Unless the department establishes different fees by rule, the following annual license fees shall apply:

98.18(1h)(a) (a) If the applicant solely engages in installing, servicing, testing or calibrating weights and measures that the applicant owns, the applicant for a license under sub. (1) (a) shall pay a license fee in the amount of $100.

98.18(1h)(b) (b) If the applicant installs, services, tests or calibrates weights or measures for others, the applicant for a license under sub. (1) (a) shall pay all of the following:

98.18(1h)(b)1. 1. A basic license fee of $200.

98.18(1h)(b)2. 2. A supplementary license fee of $50 for each additional business location if the applicant operates from more than one business location.

98.18(1m) (1m) Fee exemption. Notwithstanding sub. (1h), the department may not require an individual who is eligible for the veterans fee waiver program under s. 45.44 to pay a license fee.

98.18(1p) (1p) Surcharge for operating without a license. An applicant for a license under sub. (1) (a) shall pay a license fee surcharge of $200 in addition to the license fee if the department determines that within one year before making the application the applicant violated sub. (1) (a). Payment of this surcharge does not relieve the applicant of any other civil or criminal liability that the applicant may incur because of the violation of sub. (1) (a), but does not constitute evidence of violation of a law.

98.18(1t) (1t) License contingent on fee payment. The department may not issue or renew a license under sub. (1) (a) unless the applicant pays all fees required under subs. (1h) and (1p) as set forth in a statement issued by the department. The department shall refund a fee paid under protest if the department determines that the fee was not required to be paid under this section.

98.18(2) (2) Rules. The department may promulgate rules to establish license fees under sub. (1h) and to regulate the installation, servicing, testing and certification of weights and measures. The rules may include record-keeping and reporting requirements.

98.18(3) (3) Prohibited practices. A person who installs, services, tests or calibrates weights and measures may not do any of the following:

98.18(3)(a) (a) Install or adjust a weight or measure to make the weight or measure incorrect or to cause the weight or measure to violate this chapter or rules promulgated under this chapter.

98.18(3)(b) (b) Misrepresent that a weight or measure is correct.

98.18(3)(c) (c) Use any test weight or measure that has not been inspected, tested and approved by the department or by a laboratory certified by the national institute of standards and technology.

98.18 History History: 1993 a. 16; 1997 a. 27; 2011 a. 209.



98.21 Sale of bread.

98.21  Sale of bread.

98.21(1)(1) Except as provided in sub. (2), no person may manufacture for sale in this state, offer to sell or sell bread unless the bread is sold by weight.

98.21(2) (2) Subsection (1) does not apply to stale bread if the bread is conspicuously marked "stale bread" or is placed in a container conspicuously marked "stale bread" and sold as and for stale bread.

98.21 History History: 1971 c. 113; 1983 a. 14, 329; 1993 a. 492; 1999 a. 9.



98.22 Bulk deliveries sold in terms of weight and delivered by vehicle.

98.22  Bulk deliveries sold in terms of weight and delivered by vehicle.

98.22(1)(1) When a commodity in bulk is delivered by vehicle to an individual purchaser and the commodity is sold in terms of weight units, the delivery shall be accompanied by a duplicate delivery ticket with the following information clearly stated in ink or by means of other indelible marking equipment:

98.22(1)(a) (a) The name and address of the vendor.

98.22(1)(b) (b) The name and address of the purchaser.

98.22(1)(c) (c) The net weight of the delivery expressed in pounds.

98.22(1)(d) (d) The gross and tare weights of the delivery if the net weight of the delivery is derived from determination of gross and tare weights.

98.22(2) (2) Where milk is picked up at farms, only the identity of the vendor and the net weight need be stated.

98.22(3) (3) One of the duplicate delivery tickets required under sub. (1) shall be retained by the vendor, and the other shall be delivered to the purchaser at the time of delivery of the commodity, or shall be surrendered, on demand to the inspector or sealer, who may retain it as evidence and issue a weight slip in lieu thereof for delivery to the purchaser. If the purchaser carries away the purchase, the vendor shall be required only to give to the purchaser at the time of sale a delivery ticket stating the number of pounds of commodity delivered to the purchaser. If the commodity is to be weighed by the purchaser, the purchaser shall furnish the vendor the duplicate delivery ticket provided for in this section.

98.22 History History: 1993 a. 492; 1995 a. 225.



98.224 Vehicle tank meters.

98.224  Vehicle tank meters.

98.224(1)(1)  Definition. In this section, "vehicle tank meter" means a commercial meter used to measure liquid fuel, as defined in s. 98.225 (1).

98.224(2) (2) Operator licensed.

98.224(2)(a)(a) Except as provided in par. (e), no person may operate a vehicle tank meter without an annual license from the department. An annual license expires on October 31. A separate license is required for each vehicle tank meter. A license is not transferable between persons or vehicle tank meters.

98.224(2)(b) (b) To obtain a license under par. (a), a person shall submit an application on a form provided by the department. The application shall include all of the following:

98.224(2)(b)1. 1. The applicant's correct legal name and business address, and any trade name under which the applicant proposes to operate the vehicle tank meter.

98.224(2)(b)2. 2. A description of the vehicle tank meter, including the serial number or other identifying marks that appear on the meter and the vehicle on which the meter is mounted.

98.224(2)(b)3. 3. The fees and surcharges required under par. (c).

98.224(2)(b)4. 4. Other relevant information reasonably required by the department for licensing purposes.

98.224(2)(c) (c) An application under par. (b) shall include all of the following fees and surcharges:

98.224(2)(c)1. 1. A license fee established by the department by rule.

98.224(2)(c)2. 2. A surcharge established by the department by rule, if the department determines that within one year prior to submitting the application, the applicant operated the vehicle tank meter without a license required under par. (a). The department may not issue a license under this subsection to an operator if the operator has failed to pay a surcharge under this subdivision assessed against the operator.

98.224(2)(c)3. 3. A surcharge established by department rule if the department determines that, within one year prior to submitting the application, the applicant failed to comply with the reporting requirement under sub. (3). The department may not issue a license under this subsection to an operator if the operator has failed to pay a surcharge under this subdivision assessed against the operator.

98.224(2)(c)4. 4. Reinspection fees, if any, required under s. 98.255.

98.224(2)(d) (d) Payment of a surcharge under par. (c) 2. or 3. does not relieve the applicant of any other civil or criminal liability for a law violation, but is not evidence of a violation of this section.

98.224(2)(e) (e) Paragraph (a) does not apply to an individual who operates a vehicle tank meter only as an employee of a person who is required to hold a license under par. (a) to operate that vehicle tank meter.

98.224(3) (3) Testing and reporting. The operator of a vehicle tank meter shall have the meter tested for accuracy at least annually by a person who is licensed under s. 98.18 (1) to perform the testing. The operator, or the tester on behalf of the operator, shall report the results of each test to the department within 30 days after the testing is completed. The operator shall retain a test report for at least 3 years.

98.224(4) (4) Rules.

98.224(4)(a)(a) The department shall promulgate rules that establish all of the following:

98.224(4)(a)1. 1. License fee and surcharge amounts under sub. (2) (c).

98.224(4)(a)2. 2. Standards for the testing, reporting, and record keeping required under sub. (3).

98.224(4)(b) (b) The department may promulgate rules that establish standards for the construction, operation, and maintenance of vehicle tank meters.

98.224 History History: 2009 a. 28.



98.225 Deliveries of certain liquid fuels.

98.225  Deliveries of certain liquid fuels.

98.225(1) (1) In this section, "liquid fuel" means gasoline, kerosene, fuel oil, diesel fuel or alternate fuels, as defined in s. 78.39 (1).

98.225(2) (2) No person may sell liquid fuel by liquid measure and deliver it by a vehicle equipped with a pump and metering device unless the pump and metering device is equipped with a delivery ticket printer. Except as provided in sub. (3), the seller shall, at the time of delivery, either provide a copy of the delivery ticket printed by the delivery ticket printer to the purchaser or leave a copy at the place of delivery. The delivery ticket shall contain all of the following information:

98.225(2)(a) (a) The name and address of the seller.

98.225(2)(b) (b) The name and address of the purchaser.

98.225(2)(c) (c) A description of the liquid fuel delivered.

98.225(2)(d) (d) The meter reading showing the volume of liquid fuel delivered.

98.225(3) (3) If there is a malfunction with the delivery ticket printer, the seller shall, at the time of delivery, either provide the purchaser or leave at the place of delivery the information required under sub. (2) in written form.

98.225 History History: 1993 a. 234.



98.245 Liquefied petroleum gas sales.

98.245  Liquefied petroleum gas sales.

98.245(1) (1)  Sales except by units of measurement prohibited. It is unlawful to sell or offer to sell at retail any liquefied petroleum gas except by avoirdupois weight, specified in pounds; liquid measure, specified in gallons; or vapor measure, specified in cubic feet, or such other units as may be approved by the department.

98.245(2) (2) Packages to bear tare weight. When liquefied petroleum gas is sold or offered for sale at retail by weight, in portable containers, the tare weight of the container shall be plainly and conspicuously marked on the outside of the container. Tare weight shall not be construed to include the valve protecting cap, which shall be removed when weighing. It is unlawful to sell or offer or expose for sale liquefied petroleum gas in packages or containers which do not bear a statement as to tare weight as required by this section, or which packages or containers bear a false statement as to tare weight, provided packages intended to be used only once and clearly marked with the statement "not refillable" are exempt from this tare weight requirement.

98.245(3) (3) Refilling; credit. When liquefied petroleum gas is sold by the package or container, either by a refilling of a container or an exchange of containers, the vendor shall give the purchaser full credit for the unused liquid remaining in a container being exchanged or refilled.

98.245(4) (4) Correction to temperature of volume sold.

98.245(4)(a)(a) When liquefied petroleum gas is sold or delivered to a consumer as a liquid and by liquid measurement the volume of liquid so sold and delivered shall be corrected to a temperature of 60 degrees Fahrenheit through use of an approved volume correction factor table, or through use of a meter that is equipped with a sealed automatic compensating mechanism and that has been tested as required under sub. (8). All sale tickets shall show the delivered gallons, the temperature at the time of delivery and the corrected gallonage, or shall state that temperature correction was automatically made.

98.245(4)(b) (b) When liquefied petroleum gas is sold or delivered to a consumer in vapor form by vapor measurement, the volume of vapor so sold and delivered shall be corrected to a temperature of 60 degrees Fahrenheit through the use of a meter that is equipped with a sealed automatic temperature compensating mechanism. This paragraph shall apply to all meters installed for use in the vapor measurement of liquefied petroleum gas in vapor form after May 24, 1978. This paragraph does not prohibit the continued use of meters previously installed without a self-sealing automatic temperature compensating mechanism, but no such meter may be continued in use after January 1, 1986, unless brought into compliance with this paragraph. Subsection (8) does not apply to meters used to sell or deliver liquefied petroleum gas that are subject to this paragraph.

98.245(5) (5) Sales tickets to show quantity sold. Sales tickets or invoices shall show the quantity of liquefied petroleum gas sold, expressed in pounds, or gallons as set forth in sub. (4), or cubic feet, or other unit approved by the department. When vapor meters reading in approved units other than cubic feet are used, the invoice shall clearly indicate to the purchaser a factor to convert to cubic feet.

98.245(6) (6) Pumps and meters.

98.245(6)(a)(a) No person may sell liquefied petroleum gas and deliver it by a vehicle equipped with a pump and meter unless the meter is equipped with a delivery ticket printer and has been tested as required under sub. (8). Except as provided in par. (b), the seller shall, at the time of delivery, either provide a copy of the delivery ticket printed by the delivery ticket printer to the purchaser or leave a copy at the place of delivery. The delivery ticket shall contain all of the following information:

98.245(6)(a)1. 1. The name and address of the seller.

98.245(6)(a)2. 2. The name and address of the purchaser.

98.245(6)(a)3. 3. The meter reading showing the volume of liquefied petroleum gas delivered.

98.245(6)(b) (b) If there is a malfunction with the delivery ticket printer, the seller shall, at the time of delivery, either provide the purchaser or leave at the place of delivery the information required under par. (a) in written form.

98.245(7m) (7m) Meter operators licensed.

98.245(7m)(a)(a) No person may operate a meter to determine the amount of liquefied petroleum gas sold or delivered under sub. (4) (a) unless the person holds an annual license from the department under this subsection. An annual license expires on November 30. A separate license is required for each liquefied petroleum gas meter. A license is not transferable between persons or meters.

98.245(7m)(b) (b) To obtain a license under par. (a), a person shall submit an application on a form provided by the department. The application shall include all of the following:

98.245(7m)(b)1. 1. The applicant's correct legal name and business address, and any trade name under which the applicant proposes to operate the liquefied petroleum gas meter.

98.245(7m)(b)2. 2. A description of the liquefied petroleum gas meter, including the serial number or other identifying marks that appear on the meter, and if applicable, the vehicle on which the meter is mounted.

98.245(7m)(b)3. 3. The fees and surcharges required under par. (c).

98.245(7m)(b)4. 4. Other relevant information reasonably required by the department for licensing purposes.

98.245(7m)(c) (c) An application under par. (b) shall include the following fees and surcharges:

98.245(7m)(c)1. 1. A license fee established by department rule.

98.245(7m)(c)2. 2. A surcharge established by department rule, if the department determines that, within one year prior to submitting the application, the applicant operated the liquefied petroleum gas meter without a license required under par. (a). The department may not issue a license under this subsection to an operator if the operator has failed to pay a surcharge under this subdivision assessed against the operator.

98.245(7m)(c)3. 3. A surcharge established by the department by rule if the department determines that, within one year prior to submitting the application, the applicant failed to comply with a test reporting requirement under sub. (8). The department may not issue a license under this subsection to an operator if the operator has failed to pay a surcharge under this subdivision assessed against the operator.

98.245(7m)(c)4. 4. Reinspection fees, if any, required under s. 98.255.

98.245(7m)(d) (d) Payment of a surcharge under par. (c) 2. or 3. does not relieve the applicant of any other civil or criminal liability for a law violation, but is not evidence of a violation of this section.

98.245(7m)(e) (e) Paragraph (a) does not apply to an individual who operates a liquefied petroleum gas meter only as an employee of a person who is required to hold a license under par. (a) to operate that meter.

98.245(8) (8) Testing and reporting. A person that is required to hold a license under sub. (7m) to operate a liquefied petroleum gas meter shall have the meter tested for accuracy, at least annually, by a person who is licensed under s. 98.18 (1) to perform the test. The meter operator, or the tester on behalf of the meter operator, shall report the results of each test to the department within 30 days after the testing is completed. The operator shall retain a record of each test for at least 3 years.

98.245(9) (9) Rules.

98.245(9)(a)(a) The department shall promulgate rules that establish all of the following:

98.245(9)(a)1. 1. License fee and surcharge amounts under sub. (7m) (c).

98.245(9)(a)2. 2. Standards for the testing, reporting, and record keeping required under sub. (8).

98.245(9)(b) (b) The department may promulgate rules that establish standards for the construction, operation, and maintenance of liquefied petroleum gas meters.

98.245 History History: 1975 c. 308; 1977 c. 393; 1993 a. 234; 1995 a. 183; 1997 a. 27; 2009 a. 28.



98.246 Petroleum product sales.

98.246  Petroleum product sales.

98.246(1) (1) In this section, "petroleum products" has the meaning given under s. 168.01 (3).

98.246(2) (2) Petroleum products may not be sold from a terminal or storage facility in this state on any basis other than gross volume without correction for temperature.

98.246 History History: 1983 a. 251; 2013 a. 20.



98.255 Reinspection; fee.

98.255  Reinspection; fee.

98.255(1)(1) If the department reinspects a weight or measure because the department has found a violation of this chapter or a rule promulgated under this chapter, the department may charge the operator of the weight or measure a reinspection fee.

98.255(2) (2) The department shall establish the amount of the reinspection fee under sub. (1) by rule and may establish different reinspection fees for different types of weights and measures. The amount of a reinspection fee for a weight or measure may not exceed the department's average cost to reinspect that type of weight or measure.

98.255(3) (3) A reinspection fee under sub. (1) is payable after the reinspection is completed and is due upon written demand from the department. The department may issue a demand for payment when it issues an annual license application form to the operator of the weighing or measuring device.

98.255 History History: 2009 a. 28.



98.26 Prohibited acts; penalty; injunction.

98.26  Prohibited acts; penalty; injunction.

98.26(1) (1) A person who does any of the following acts shall forfeit not less than $100 nor more than $500 for the first offense and not less than $200 nor more than $1,000 for a subsequent offense. A person who intentionally does any of the following acts shall be fined not more than $10,000 or imprisoned not more than 9 months or both:

98.26(1)(a) (a) Hinders, obstructs or impersonates a sealer or inspector.

98.26(1)(b) (b) Uses or has in possession for use in buying or selling any commodity or service, or sells, any incorrect weight or measure or causes a weight or measure to be incorrect.

98.26(1)(c) (c) Represents in any manner a false quantity or price in connection with the purchase or sale, or any advertising thereof, of any commodity, thing or service.

98.26(1)(d) (d) Uses or disposes of any rejected weight or measure, or commodity, or removes therefrom any official tag, seal, stamp or mark, without written authority from a sealer or inspector.

98.26(1)(e) (e) Violates s. 98.15 (1).

98.26(1)(f) (f) Violates any other provision of this chapter or any rules promulgated under this chapter for which no specific penalty is prescribed.

98.26(2) (2) Upon application of the department or a municipality, a circuit court may grant a temporary or permanent injunction restraining any person from violating any provision of this chapter.

98.26 History History: 1979 c. 264; 1987 a. 250; 1995 a. 319.






99. Public warehouses.

99.01 Definitions.

99.01  Definitions. For the purpose of this chapter, unless the context otherwise requires:

99.01(1) (1) "Food" has the meaning specified in s. 97.01 (6).

99.01(2) (2) "Property" means goods as defined in s. 407.102 (1) (g). "Property" includes food; agricultural and commercial products, commodities or equipment; household furnishings; automobiles, boats, snowmobiles or other vehicles and conveyances; and all other items of a personal, family, household, agricultural, business or commercial nature which may be the subject of a contract of storage.

99.01(3) (3) "Public warehouse" means a warehouse that is operated by a public warehouse keeper for the storage for hire of the property of others. "Public warehouse" includes a food warehouse, as defined in s. 97.27 (1) (b), if the warehouse is operated by a public warehouse keeper on a storage for hire basis. "Public warehouse" does not include a frozen-food locker plant as defined in s. 97.27 (1) (c).

99.01(4) (4) "Public warehouse keeper" means any person who is required to be licensed under s. 99.02.

99.01(5) (5) "Warehouse" means any building, room, structure or facility used for the storage of property.

99.01 History History: 1983 a. 189; 1983 a. 500 ss. 2 to 6, 30; 1983 a. 538; 1985 a. 332 s. 253; 1987 a. 399; 1999 a. 83; 2009 a. 322.



99.015 Warehouses classified.

99.015  Warehouses classified. For the purposes of this chapter, public warehouses are classified as follows:

99.015(1) (1) Class 1 warehouses have less than 10,000 square feet of floor space.

99.015(2) (2) Class 2 warehouses have 10,000 square feet or over but less than 50,000.

99.015(3) (3) Class 3 warehouses have 50,000 square feet or over but less than 100,000.

99.015(4) (4) Class 4 warehouses have 100,000 square feet or over but less than 150,000.

99.015(5) (5) Class 5 warehouses have 150,000 square feet or over.

99.015 History History: 1983 a. 500 s. 34; Stats. 1983 s. 99.015; 1987 a. 399; 1999 a. 83.



99.02 Public warehouse keepers; licensing.

99.02  Public warehouse keepers; licensing.

99.02(1)(1)  Application. Except as provided in sub. (2), no person may operate a warehouse, including a cold-storage warehouse, for the storage of property as bailee for hire without a public warehouse keeper's license. A person desiring a public warehouse keeper's license shall apply on a form furnished by the department and shall set forth the location, size, character and equipment of the building or premises to be used by the applicant, the kinds of goods intended to be stored, the name of each partner if a partnership or of each member if a limited liability company, the names of the officers if a corporation, and such other facts as the department requires to show that the property proposed to be used is suitable for a warehouse and that the applicant is qualified as a public warehouse keeper. Subject to s. 93.135, if the property proposed to be used is suitable for a public warehouse and the applicant is otherwise qualified, a license shall be issued upon payment of the license fee under sub. (3) and the filing of security or insurance as required under s. 99.03.

99.02(2) (2) License not required. No license is required for any of the following:

99.02(2)(a) (a) A municipal corporation.

99.02(2)(c) (c) A person who operates a warehouse storing only grain, as defined under s. 126.01 (13).

99.02(2)(d) (d) A cooperative association or an unincorporated cooperative association storing farm products and merchandise for members.

99.02(2)(e) (e) A person who owns and uses warehouses for storage of manufactured dairy products, canned produce or dairy products, manufactured by the person.

99.02(2)(f) (f) A common carrier engaged solely in the transit and storage of property for periods not exceeding 30 days.

99.02(2)(g) (g) A person who stores property received under a writ of restitution under s. 799.44 (2) if that person was the plaintiff in the action that resulted in the issuance of the writ of restitution.

99.02(2)(h) (h) An agricultural society, association, or board that conducts a county or district fair and that receives aid under s. 93.23.

99.02(3) (3) Fees.

99.02(3)(a)(a) An applicant for a public warehouse keeper's license shall pay the following annual license fee, unless the fee is otherwise established by department rule:

99.02(3)(a)1. 1. For a Class 1 public warehouse, $50.

99.02(3)(a)2. 2. For a Class 2 public warehouse, $100.

99.02(3)(a)3. 3. For a Class 3 public warehouse, $150.

99.02(3)(a)4. 4. For a Class 4 public warehouse, $200.

99.02(3)(a)5. 5. For a Class 5 public warehouse, $250.

99.02(3)(b) (b) No license shall be issued for part of a year for less than the annual fee, and the license is not transferable. The license period expires June 30.

99.02(3)(c) (c) The department may exempt from the operation of this section a public warehouse or portion thereof if the operator has a license under the federal bonded warehouse act.

99.02(3)(d) (d) If the department conducts a reinspection of any warehouse operated by a person licensed under this section due to any violation of any federal or state law that the department determines in a regularly scheduled inspection of that warehouse, the department shall charge the license holder for the reinspection as follows:

99.02(3)(d)1. 1. The holder of a license under par. (a) 1.: $50.

99.02(3)(d)2. 2. The holder of a license under par. (a) 2.: $100.

99.02(3)(d)3. 3. The holder of a license under par. (a) 3.: $150.

99.02(3)(d)4. 4. The holder of a license under par. (a) 4.: $200.

99.02(3)(d)5. 5. The holder of a license under par. (a) 5.: $250.

99.02(3)(e) (e) An applicant for a public warehouse keeper's license shall pay a license fee surcharge of $100 if the department determines that, within one year before submitting the license application, the applicant operated the public warehouse without a license in violation of sub. (1). Payment of this license fee surcharge does not relieve the applicant of any other civil or criminal liability that results from the unlicensed operation of the public warehouse, but does not constitute evidence of any other violation of law.

99.02(4) (4) Sign posted. Every public warehouse keeper shall keep a conspicuous sign posted on the outside of each public warehouse, at its main entrance, which sign shall state clearly the name of the public warehouse keeper and that the warehouse is a public warehouse.

99.02 History History: 1983 a. 500 ss. 9, 10, 31, 33, 35, 37; Stats. 1983 s. 99.02; 1985 a. 29 s. 3202 (3); 1987 a. 27; 1989 a. 163, 282; 1991 a. 39; 1993 a. 112; 1995 a. 27; 1997 a. 191, 317; 1999 a. 83; 2001 a. 40; 2003 a. 321; 2005 a. 441.



99.03 Public warehouse keeper; security.

99.03  Public warehouse keeper; security.

99.03(1) (1)  Security required; form of security. Every applicant for a public warehouse keeper's license shall file with the department any of the following:

99.03(1)(a) (a) A commercial surety bond that is issued by a surety company licensed to do business in this state, that secures the applicant's faithful performance of all duties and obligations of a public warehouse keeper, that is payable to the department for the benefit of owners of stored property or their assignees, that is issued in a form acceptable to the department that provides that it may not be terminated without at least 30 days' written notice to the department.

99.03(1)(b) (b) An original or certified copy of a legal liability insurance policy that is payable to the department for the benefit of the owners of stored property or their assignees, that is in a form acceptable to the department and that provides that it may not be terminated except upon at least 30 days' written notice to the department.

99.03(1)(c) (c) A personal bond or 3rd-party guarantee in a form acceptable to the department and supported by one of the following forms of security held under sub. (3):

99.03(1)(c)1. 1. Cash.

99.03(1)(c)2. 2. A certificate of deposit.

99.03(1)(c)3. 3. Bonds.

99.03(1)(c)4. 4. An irrevocable bank letter of credit issued by a financial institution in this state.

99.03(1)(d) (d) If the warehouse keeper is engaged exclusively in storing wearing apparel, an original or certified copy of a bailee's customers' insurance policy that protects the owners of all stored property against loss or damage by fire, wind, water or theft, that names the department as an additional insured party for the benefit of owners of stored property, that is in a form acceptable to the department and that provides that it may not be terminated except upon 30 days' written notice to the department.

99.03(2) (2) Amount of security required. The aggregate amount of the security required under sub. (1) (a) to (c) shall be not less than the following:

99.03(2)(a) (a) For a Class 1 public warehouse, $10,000.

99.03(2)(b) (b) For a Class 2 public warehouse, $20,000.

99.03(2)(c) (c) For a Class 3 public warehouse, $30,000.

99.03(2)(d) (d) For a Class 4 public warehouse, $40,000.

99.03(2)(e) (e) For a Class 5 public warehouse, $50,000.

99.03(3) (3) Security held by department; release. The department or its agent shall hold security filed under sub. (1) (c). The security shall remain in effect, and the department may not release it, until one of the following occurs:

99.03(3)(a) (a) A period of 180 days elapses after the warehouse keeper gives notice to the department that the warehouse keeper is no longer in business.

99.03(3)(b) (b) A period of 180 days elapses after the warehouse keeper's license expires or is revoked.

99.03(3)(c) (c) The department determines that the warehouse keeper is no longer in business and that all claims of persons storing property at the warehouse have been satisfied.

99.03(4) (4) Use of a deductible clause. Nothing in this section prohibits the use of a deductible clause in any insurance policy by agreement between the public warehouse keeper and the insurer if the insurer remains liable to owners of stored property or their assignees for the deductible portion of any loss or damage to stored property.

99.03(5) (5) Notice of liability limits. At the time a contract to store property is entered into with individuals for the storage of noncommercial personal, family or household goods, the public warehouse keeper shall notify the property owner of any limit on the public warehouse keeper's liability for loss or damage to the property while in storage and of the property owner's responsibility to provide additional coverage if desired.

99.03(6) (6) Insufficient security; department order; license suspension. If the department finds that the security or insurance policy filed by a warehouse keeper does not comply with sub. (2) or that a bond or insurance policy has been canceled without the required notice to the department, the department may summarily suspend the warehouse keeper's license without notice or a hearing. A person adversely affected by an order under this subsection is entitled to a prompt hearing before the department upon request. A request for hearing does not stay an order under this subsection.

99.03 History History: 1983 a. 500 ss. 12, 36; Stats. 1983 s. 99.03; 1989 a. 163.



99.04 Suitable facilities and inspection.

99.04  Suitable facilities and inspection.

99.04(1) (1)  Facilities. All public warehouse facilities shall be suitable for the type of storage operations to be conducted and shall be maintained and operated in a manner which will reasonably protect property to be stored against loss or damage. No public warehouse keeper license may be issued or continued in effect if facilities used are unsuitable for the type of storage operation to be conducted or adequate safeguards are not taken for the protection of property against loss or damage while in storage. A public warehouse used for the storage of food is subject to ch. 97.

99.04(2) (2) Inspection. The department may inspect all public warehouses as necessary to secure compliance with this chapter or any rules of the department prescribing standards for the suitability of storage facilities, the maintenance of storage records and the safeguarding of property while in storage. For purposes of inspection and enforcement, the department shall have access to all public warehouses regulated under this chapter at all reasonable times.

99.04 History History: 1983 a. 500; 1987 a. 399; 1989 a. 163.



99.05 Receipts; records; standards.

99.05  Receipts; records; standards.

99.05(1) (1)  Receipts. Public warehouse keepers, at the time goods are received for storage, shall issue warehouse or storage receipts identifying goods placed in storage and inform storers of all terms and conditions of storage and may, for this purpose, use standard forms which are accepted in the warehousing industry and comply with the requirements of chs. 401 to 411 and this subchapter.

99.05(2) (2) Records. Every public warehouse keeper shall maintain a record of all property received for storage and of all warehouse or storage receipts issued. Such records shall be open at all reasonable times to inspection by the department. Persons holding an interest in stored property may inspect records relating to the property at reasonable times.

99.05(3) (3) Standards. Public warehouse keepers shall be subject to standards and duties of care as prescribed in s. 407.204 (1) and this chapter, and other provisions of law relating to the storage of goods for hire, including the issuance of warehouse receipts, maintenance of warehouse receipt registers and enforcement of warehouse keepers' liens.

99.05 History History: 1983 a. 500; 1991 a. 148, 304, 315.



99.06 Injunctions.

99.06  Injunctions. The department in the name of the state may commence an action to enjoin a violation of this chapter or any rule promulgated under this chapter and may prosecute such violation in any court of appropriate jurisdiction.

99.06 History History: 1983 a. 500 s. 39; Stats. 1983 s. 99.40; 1987 a. 399 s. 362; Stats. 1987 s. 99.06.



99.07 Penalties.

99.07  Penalties.

99.07(1)(1) Except as provided in sub. (2), a person who violates this chapter or rules promulgated under this chapter shall forfeit not less than $100 nor more than $500 for the first violation and not less than $200 nor more than $1,000 for a subsequent violation.

99.07(2) (2) A person who willfully violates this chapter or rules promulgated under this chapter shall be fined not less than $200 nor more than $1,000 or imprisoned not more than 6 months or both.

99.07(3) (3) Each day of violation constitutes a separate offense.

99.07 History History: 1983 a. 500; 1987 a. 399 s. 362; Stats. 1987 s. 99.07.



99.08 Rule-making authority.

99.08  Rule-making authority. The department may promulgate rules that are needed for the administration and enforcement of this chapter.

99.08 History History: 1983 a. 500; 1987 a. 399 s. 362; Stats. 1987 s. 99.08.






100. Marketing; trade practices.

100.01 Produce wholesalers, unfair conduct, liability for damages.

100.01  Produce wholesalers, unfair conduct, liability for damages.

100.01(1)(1)  Definitions. When used in this section:

100.01(1)(a) (a) "Broker" means a person engaged in negotiating sales or purchases of produce for or on behalf of the seller or the buyer.

100.01(1)(b) (b) "Commission merchant" means a person engaged in receiving produce for sale for or on behalf of another.

100.01(1)(c) (c) "Dealer" means a person who for resale buys, sells, offers or exposes for sale, or has in his or her possession with intent to sell, any produce except that raised by him or her and that purchased by him or her exclusively for his or her own sale at retail.

100.01(1)(d) (d) "Produce" means any kinds of fresh fruit or fresh vegetable, including potatoes and onions intended for planting.

100.01(1)(e) (e) "Produce wholesaler" means a commission merchant, dealer or broker.

100.01(2) (2) Unfair conduct. It shall be unlawful:

100.01(2)(a) (a) For a dealer to reject or fail to deliver in accordance with the contract, without reasonable cause, produce bought or sold or contracted to be bought or sold by such dealer.

100.01(2)(b) (b) For a commission merchant, without reasonable cause, to fail to deliver produce in accordance with the contract.

100.01(2)(c) (c) For a commission merchant to fail to render a true itemized statement of the sale or other disposition of a consignment of produce with full payment promptly in accordance with the terms of the agreement between the parties, or, if no agreement, within 15 days after receipt of the produce. Such statement of sale shall clearly express the gross amount for which the produce was sold and the proper, usual or agreed selling charge, and other expenses necessarily and actually incurred or agreed to in the handling thereof.

100.01(2)(d) (d) For a commission merchant or broker to make a fraudulent charge in respect to produce.

100.01(2)(e) (e) For a commission merchant or broker to discard, dump or destroy without reasonable cause produce received by the merchant or broker.

100.01(2)(f) (f) For a produce wholesaler to make for a fraudulent purpose or for the purpose of depressing the market a false or misleading statement concerning the grade, condition, markings, quality, quantity, market quotations or disposition of any produce or of the condition of the market therefor.

100.01(2)(g) (g) For a produce wholesaler to receive produce from another state or country for sale or resale within this state and give the buyer the impression that the commodity is of Wisconsin origin.

100.01(2)(h) (h) For a produce wholesaler, for a fraudulent purpose, to remove, alter or tamper with any card, stencil, stamp, tag, certificate or other notice placed upon any container or railroad car containing produce by the original packer or by or under authority of any federal or state inspector and bearing a certificate as to the grower, grade or quality of such produce.

100.01(3) (3) Acceptance implied. If any dealer fails to notify the seller of rejection within 24 hours after the dealer receives notice of arrival of the produce, the dealer will be deemed to have accepted it as being in accordance with the contract.

100.01(4) (4) Double damages. A produce wholesaler who violates any provision of sub. (2) shall be liable to any person injured thereby for twice the amount of damages sustained in consequence of such violation and such liability may be enforced by suit in any court of competent jurisdiction.

100.01 History History: 1983 a. 189; 1993 a. 492.

100.01 Annotation It defies common sense to think that the legislature intended to allow parties to contract around the double damages provision in sub. (4). Nothing in s. 100.01 suggests that the legislature intended the statute's applicability to rise or fall on the relative sophistication of the parties. Wisconsin Central Farms, Inc. v. Heartland Agricultural Marketing, Inc. 2006 WI App 199, 296 Wis. 2d 779, 724 N.W. 2d 364, 04-2971.



100.02 Commission merchants, duties, must account.

100.02  Commission merchants, duties, must account.

100.02(1)(1) No person receiving any fruits, vegetables, melons, dairy, or poultry products or any perishable farm products of any kind or character, other than cattle, sheep, hogs or horses, referred to in this section as produce, for or on behalf of another, may without good and sufficient cause therefor, destroy, or abandon, discard as refuse or dump any produce directly or indirectly, or through collusion with any person, nor may any person knowingly and with intent to defraud make any false report or statement to the person from whom any produce was received, concerning the handling, condition, quality, quantity, sale or disposition thereof, nor may any person knowingly and with intent to defraud fail truly and correctly to account and pay over to the consignor therefor.

100.02(2) (2) The department shall by rule provide for the making of prompt investigations and the issuing of certificates as to the quality and condition of produce received, upon application of any person shipping, receiving or financially interested in, the produce. The rules shall designate the classes of persons qualified and authorized to make the investigations and issue the certificates, except that any investigation shall be made and any certificate shall be issued by at least 2 disinterested persons in any case where the investigation is not made by an officer or employee of the department.

100.02(3) (3) A certificate made in compliance with the rules shall be prima facie evidence in all courts of the truth of the statements contained in the certificate as to the quality and condition of the produce; but if any such certificate is put in evidence by any party, in any civil or criminal proceeding, the opposite party shall be permitted to cross-examine any person signing the certificate, called as a witness at the instance of either party, as to his or her qualifications and authority and as to the truth of the statements contained in the certificate.

100.02 History History: 1977 c. 29; 1993 a. 213.



100.025 Classification of dairy heifer calves.

100.025  Classification of dairy heifer calves.

100.025(1) (1) As used in this section, "dairy heifer calf" means a female bovine animal, of a recognized dairy breed, at least 2 weeks and less than 4 months of age.

100.025(2) (2) The owner of the herd of origin of any healthy dairy heifer calf may classify such calf as a "Wisconsin Blue Tag" dairy heifer calf by certifying that he or she is the owner of the herd of origin; that the sire of such calf is a registered purebred sire; and that the dam is of the same breed as the sire. Such certification shall be on forms prescribed by the department and shall include identification of the calf and its sire and dam, and such other information as the department requires. Dairy heifer calves so classified shall be identified by the owner of the herd of origin or the owner's agent by inserting a blue ear tag in the right ear and shall be accompanied by the certificate.

100.025(4) (4) Blue ear tags for dairy heifer calves shall be purchased from the department. Each tag shall bear a distinctive serial number. No person shall possess or use, for identification pursuant to this section, ear tags which have not been issued by the department. Ear tag applicators and other supplies may be purchased from the department.

100.025(5) (5) No person shall falsely execute any herd owner's certificate or falsely represent the identity or classification of any calves provided for in this section.

100.025 History History: 1991 a. 201; 1993 a. 492.



100.04 Livestock production contracts.

100.04  Livestock production contracts.

100.04(1) (1)  Definition. In this section, "livestock" means swine, cattle, poultry, sheep, goats or farm-raised deer, as defined in s. 95.001 (1) (ag).

100.04(2) (2) Required contract terms. Every written contract under which livestock owned by one party is possessed by another party for breeding, feeding or the production of animal products shall set forth, in clear language, the manner in which any payments received because of the destruction of the livestock due to disease, fire or other unanticipated cause shall be divided between the party owning the livestock and the party possessing the livestock.

100.04(3) (3) Responsible party. The party who drafts or otherwise provides the text of a written contract described in sub. (2) is responsible for including language that fulfills the requirement of sub. (2).

100.04(4) (4) Resolution of disputes. If a written contract described in sub. (2) does not include language that fulfills the requirement of sub. (2) and one of the parties to the contract begins an action claiming an interest in payments received because of the destruction of livestock, the court shall divide the payments among the parties in an equitable manner.

100.04 History History: 1995 a. 210; 2001 a. 56.



100.05 Butter and cheese manufacturers; accounts accessible.

100.05  Butter and cheese manufacturers; accounts accessible.

100.05(1)(1) No operator of a butter factory or cheese factory wherein the value of the milk or cream delivered is determined by the sale of the product manufactured shall use or allow any other person, unless the other person is entitled to the benefit thereof, to use any milk or cream brought to the operator, without the consent of the owner thereof.

100.05(2) (2) The operator of a butter or cheese factory wherein the value of the milk or cream delivered is determined by the sale of the product manufactured shall keep or cause to be kept a correct account of the amount of milk or cream received daily, and of the number of pounds of butter, and the number and style of cheese made each day, and of the number of cheese cut or otherwise disposed of and the weight of each, and the number of pounds of whey cream sold, with the test.

100.05(3) (3) The account kept under sub. (2) shall be open to the inspection of any person furnishing milk to the operator and to the department, its chemists, assistants, inspectors and agents.

100.05 History History: 1993 a. 492; 1995 a. 225.



100.057 Wisconsin cheese logotype.

100.057  Wisconsin cheese logotype. The department shall design an official logotype appropriate for affixation to and display in connection with natural cheese meeting quality standards established by the department and manufactured in this state entirely from milk which is produced under standards which are equal to or greater than standards established under s. 97.24 and rules adopted under s. 97.24 or under minimum sanitary and quality standards prescribed under s. 97.52 and rules adopted under s. 97.52. The design shall consist of an outline of the boundaries of the state and the words "100% Wisconsin Cheese" and such other specifications as the department deems appropriate. Nothing in this section shall prohibit the use of other appropriate labels or logotypes.

100.057 History History: 1975 c. 323; 1977 c. 157.



100.07 Milk payments; audits.

100.07  Milk payments; audits.

100.07(1) (1) Whenever petitions signed by more than 60 percent of the producers of milk delivered to any dairy plant or petitions signed by more than 60 percent of the producers comprising any municipal milk shed shall be presented to the department asking for the audit of payments to producers, the department by investigation and public hearing shall determine the facts in support of and against such petition and render its decision thereon. The department by order shall define the plants and areas affected. All persons receiving from producers in any such plant or area milk any part of which is used for fluid distribution shall keep adequate records of all purchases and all usage or disposition of milk and shall make reports thereof as prescribed by the department. The department shall have free access to such records and shall after entry of such order audit the receipts and usage or disposition of milk and cream at intervals sufficiently frequent to keep the producers informed for bargaining purposes.

100.07(2) (2) Each such person shall deduct from the price to producers an amount sufficient to administer this section, to be the same for all, and not to exceed one-half cent per 100 pounds of milk received or its equivalent. Amounts so deducted are trust funds and shall be paid to the department.

100.07(3) (3) Whenever petitions signed by more than 51 percent of the producers of milk delivered to any such plant or in any such municipal milk shed shall be presented to the department asking for discontinuance of such auditing service, it shall promptly hold a public hearing to determine the sufficiency of such petitions, and if it shall appear that the required number of persons have so petitioned, the auditing service shall be ordered discontinued. Plants and areas now being audited by the department shall continue to receive such service until an order of discontinuance is made as herein provided.

100.07(4) (4) Authorized officials of any organization whose members are producers delivering milk to any such plant or in any such municipal milk shed may sign petitions for such auditing service or for the discontinuance thereof for and on behalf of the producer members of such organization.

100.07(5) (5) Any person who violates this section by failing to pay to the department the deductions required by this section, or by failing to make or to keep the required records or reports, or by willfully making any false entry in such records or reports, or by willfully failing to make full and true entries in such records or reports, or by obstructing, refusing or resisting other than through judicial process any department audit of such records, shall be fined not to exceed $200 or imprisoned in the county jail not more than 6 months or by both.

100.07(6) (6) Action to enjoin violation of this section may be commenced and prosecuted by the department in the name of the state in any court having equity jurisdiction.

100.07 History History: 2009 a. 177.



100.12 Refusal of commission merchant to furnish written statement of transaction prima facie evidence of gambling.

100.12  Refusal of commission merchant to furnish written statement of transaction prima facie evidence of gambling.

100.12(1)(1) Every person doing business as a commission merchant or broker shall furnish, upon demand, to any person for whom he or she has executed an order for the purchase or sale of a commodity, whether for immediate or future delivery, a written statement containing the following information:

100.12(1)(a) (a) The name of the party from whom the commodity was bought or to whom it was sold, whichever the case may be; and

100.12(1)(b) (b) The time when, the place where, and the price at which such commodity was bought or sold.

100.12(2) (2) Refusal upon demand to furnish the written statement specified in sub. (1) is prima facie evidence that the purchase or sale of the commodity was not a bona fide business transaction.

100.12(3) (3) Transactions by or between members of a lawfully constituted chamber of commerce or board of trade which has been organized pursuant to the laws of this state are prima facie valid if they are conducted in accordance with the charter of such chamber of commerce or board of trade and the rules, bylaws and regulations adopted thereunder.

100.12 History History: 1993 a. 492.



100.14 Uniform labels and trademarks.

100.14  Uniform labels and trademarks.

100.14(1) (1) The department may adopt uniform labels and trademarks for brands of Wisconsin products and shall, upon request, permit the use of such labels and trademarks by any person engaged in the production or distribution of products who complies with regulations issued by the department for the use of such labels or trademarks.

100.14(2) (2) The department of financial institutions shall, upon application of the department of agriculture, trade and consumer protection, record any such label or trademark under ss. 132.01 to 132.11. The department of agriculture, trade and consumer protection shall be entitled to protect such label or trademark under said sections and in any other manner authorized by law.

100.14 History History: 2011 a. 32.



100.15 Regulation of trading stamps.

100.15  Regulation of trading stamps.

100.15(1) (1) No person may use, issue or furnish within this state, in connection with the sale of any goods, any trading stamp or similar device, which entitles the purchaser to procure anything of value in exchange for the trading stamp or similar device.

100.15(3) (3) This section does not apply to:

100.15(3)(a) (a) Stamps, tokens, tickets, or similar devices, without any stated cash value, if such stamps, tokens, tickets, or similar devices are redeemable only in payment for parking privileges for automobiles or fares on urban passenger transit facilities.

100.15(3)(b) (b) A person who issues a trading stamp or other similar device, with the sale of any goods, which bears upon its face a stated cash value and is redeemable in cash upon presentation in amounts aggregating 25 cents or over of redemption value, or in merchandise at the option of the holder.

100.15(3)(c) (c) The publication by or distribution through newspapers, or other publications, of coupons in advertisements other than their own.

100.15(3)(d) (d) A coupon, certificate or similar device, which is within, attached to, or a part of any package or container as packed by the original manufacturer and is directly redeemed by such manufacturer.

100.15(3)(e) (e) A coupon, certificate or similar device, which is within, attached to, or a part of any package or container as packed by the original manufacturer or retailer and which is to be redeemed by a retailer or another manufacturer if:

100.15(3)(e)1. 1. The coupon, certificate or similar device clearly states the names and addresses of both the issuing manufacturer or retailer and any redeeming manufacturer; and

100.15(3)(e)2. 2. The issuing manufacturer or retailer is responsible to redeem the coupon, certificate or similar device if the redeeming retailer or manufacturer fails to do so.

100.15(3)(f) (f) A coupon, ticket, certificate, card or similar device issued, distributed or furnished by a retailer and redeemed by that retailer for any product or service the retailer sells or provides in the usual course of business. Redemption under this paragraph shall be made by the issuing retail outlet on request of the customer, and may be made by any other retail outlet operating under the same business name.

100.15(3)(g) (g) An entry blank or game piece redeemed for merchandise in a chance promotion exempt under s. 100.16 (2).

100.15 History History: 1977 c. 268; 1981 c. 351; 1983 a. 406; 1993 a. 213.



100.16 Selling with pretense of prize; in-pack chance promotion exception.

100.16  Selling with pretense of prize; in-pack chance promotion exception.

100.16(1)(1) No person shall sell or offer to sell anything by the representation or pretense that a sum of money or something of value, which is uncertain or concealed, is enclosed within or may be found with or named upon the thing sold, or that will be given to the purchaser in addition to the thing sold, or by any representation, pretense or device by which the purchaser is informed or induced to believe that money or something else of value may be won or drawn by chance by reason of the sale.

100.16(2) (2) This section does not apply to an in-pack chance promotion if all of the following are met:

100.16(2)(a) (a) Participation is available, free and without purchase of the package, from the retailer or by mail or toll-free telephone request to the sponsor for entry or for a game piece.

100.16(2)(b) (b) The label of the promotional package and any related advertising clearly states any method of participation and the scheduled termination date of the promotion.

100.16(2)(c) (c) The sponsor on request provides a retailer with a supply of entry forms or game pieces adequate to permit free participation in the promotion by the retailer's customers.

100.16(2)(d) (d) The sponsor does not misrepresent a participant's chances of winning any prize.

100.16(2)(e) (e) The sponsor randomly distributes all game pieces and maintains records of random distribution for at least one year after the termination date of the promotion.

100.16(2)(f) (f) All prizes are randomly awarded if game pieces are not used in the promotion.

100.16(2)(g) (g) The sponsor provides on request of a state agency a record of the names and addresses of all winners of prizes valued at $100 or more, if the request is made within one year after the termination date of the promotion.

100.16 History History: 1981 c. 351; 1997 a. 253.

100.16 Annotation A plan whereby a soft drink company would include with specified purchases a coupon for a Wisconsin lottery ticket that the customer could redeem at a retail lottery outlet would violate this section. 77 Atty. Gen. 303.



100.17 Guessing contests.

100.17  Guessing contests. No person or persons or corporations in their own name or under any assumed trade name, with intent to defraud, shall advertise or represent in printing or writing of any nature, any enigma, guessing or puzzle contest, offering to the participants therein any premium, prize or certificate entitling the recipient to a credit upon the purchase of merchandise in any form whatsoever; nor shall any person or corporation in the printing or writing, advertising or setting forth any such contests, fail to state definitely the nature of the prizes so offered; nor shall any person or corporation fail to state clearly upon all evidences of value issued as a result of such contest in the form of credit certificates, credit bonds, coupons, or other evidences of credit in any form whatsoever, whether the same are redeemable in money or are of value only as a credit upon the purchase of merchandise; nor shall any person or corporation issue to any person as a result of any such contest, any instrument in the form of a bank check or bank draft or promissory note or any colorable imitation of any of the foregoing; nor shall any person or corporation refuse or fail to award and grant the specific prizes offered to the persons determined to be entitled thereto under the terms of such contest, or fail to redeem any credit certificate, credit bonds, coupons or other evidences of credit issued as a result of any such contest, according to the terms thereof.



100.171 Prize notices.

100.171  Prize notices.

100.171(1)(1)  Definitions. In this section:

100.171(1)(a) (a) "Prize" means a gift, award or other item or service of value.

100.171(1)(b) (b)

100.171(1)(b)1.1. "Prize notice" means a notice given to an individual in this state that satisfies all of the following:

100.171(1)(b)1.a. a. Is or contains a representation that the individual has been selected or may be eligible to receive a prize.

100.171(1)(b)1.b. b. Conditions receipt of a prize on a payment from the individual or requires or invites the individual to make a contact to learn how to receive the prize or to obtain other information related to the notice.

100.171(1)(b)2. 2. "Prize notice" does not include any of the following:

100.171(1)(b)2.a. a. A notice given at the request of the individual.

100.171(1)(b)2.b. b. A notice informing the individual that he or she has been awarded a prize as a result of his or her actual prior entry in a game, drawing, sweepstakes or other contest, if the individual is awarded the prize stated in the notice.

100.171(1)(b)2.c. c. A notice given in the form of an in-pack chance promotion if it meets the requirements of s. 100.16 (2).

100.171(1)(c) (c) "Solicitor" means a person who represents to an individual that the individual has been selected or may be eligible to receive a prize.

100.171(1)(d) (d) "Sponsor" means a person on whose behalf a solicitor gives a prize notice.

100.171(1)(e) (e) "Verifiable retail value" of a prize means:

100.171(1)(e)1. 1. A price at which the solicitor or sponsor can demonstrate that a substantial number of the prizes have been sold by a person other than the solicitor or sponsor in the trade area in which the prize notice is given.

100.171(1)(e)2. 2. If the solicitor or sponsor is unable to satisfy subd. 1., no more than 1.5 times the amount the solicitor or sponsor paid for the prize.

100.171(2) (2) Written prize notice required. If a solicitor represents to an individual that the individual has been selected or may be eligible to receive a prize, the solicitor may not request, and the solicitor or sponsor may not accept, a payment from the individual in any form before the individual receives a written prize notice that contains all of the information required under sub. (3) (a) presented in the manner required under sub. (3) (b) to (f).

100.171(3) (3) Delivery and contents of written prize notices.

100.171(3)(a)(a) A written prize notice shall contain all of the following information presented in the manner required under pars. (b) to (f):

100.171(3)(a)1. 1. The name and address of the solicitor and sponsor.

100.171(3)(a)2. 2. The verifiable retail value of each prize the individual has been selected or may be eligible to receive.

100.171(3)(a)3. 3. If the notice lists more than one prize that the individual has been selected or may be eligible to receive, a statement of the odds the individual has of receiving each prize.

100.171(3)(a)4. 4. Any requirement or invitation for the individual to view, hear or attend a sales presentation in order to claim a prize, the approximate length of the sales presentation and a description of the property or service that is the subject of the sales presentation.

100.171(3)(a)5. 5. Any requirement that the individual pay shipping or handling fees or any other charges to obtain or use a prize.

100.171(3)(a)6. 6. If receipt of the prize is subject to a restriction, a statement that a restriction applies, a description of the restriction and a statement containing the location in the notice where the restriction is described.

100.171(3)(a)7. 7. Any limitations on eligibility.

100.171(3)(b) (b)

100.171(3)(b)1.1. The verifiable retail value and the statement of odds required in a written prize notice under par. (a) 2. and 3. shall be stated in immediate proximity to each listing of the prize in each place the prize appears on the written prize notice and shall be in the same size and boldness of type as the prize.

100.171(3)(b)2. 2. The statement of odds shall include, for each prize, the total number of prizes to be given away and the total number of written prize notices to be delivered. The number of prizes and written prize notices shall be stated in Arabic numerals. The statement of odds shall be in the following form: ".... (number of prizes) out of.... written prize notices".

100.171(3)(b)3. 3. The verifiable retail value shall be in the following form: "verifiable retail value: $....".

100.171(3)(c) (c) If an individual is required to pay shipping or handling fees or any other charges to obtain or use a prize, the following statement shall appear in immediate proximity to each listing of the prize in each place the prize appears in the written prize notice and shall be in not less than 10-point boldface type: "YOU MUST PAY $.... IN ORDER TO RECEIVE OR USE THIS ITEM."

100.171(3)(d) (d) The information required in a written prize notice under par. (a) 4. shall be on the first page of the written prize notice in not less than 10-point boldface type. The information required under par. (a) 6. and 7. shall be in not less than 10-point boldface type.

100.171(3)(e) (e) If a written prize notice is given by a solicitor on behalf of a sponsor, the name of the sponsor shall be more prominently and conspicuously displayed than the name of the promoter.

100.171(3)(f) (f) A solicitor or sponsor may not do any of the following:

100.171(3)(f)1. 1. Place on an envelope containing a written prize notice any representation that the person to whom the envelope is addressed has been selected or may be eligible to receive a prize.

100.171(3)(f)2. 2. Deliver a written prize notice that contains language, or is designed in a manner, that would lead a reasonable person to believe that it originates from a government agency, public utility, insurance company, consumer reporting agency, debt collector or law firm unless the written prize notice originates from that source.

100.171(3)(f)3. 3. Represent directly or by implication that the number of individuals eligible for the prize is limited or that an individual has been selected to receive a particular prize unless the representation is true.

100.171(4) (4) Sales presentations. If a prize notice requires or invites an individual to view, hear or attend a sales presentation in order to claim a prize, the sales presentation may not begin until the solicitor does all of the following:

100.171(4)(a) (a) Informs the individual of the prize, if any, that has been awarded to the individual.

100.171(4)(b) (b) If the individual has been awarded a prize, delivers to the individual the prize or the item selected by the individual under sub. (5) if the prize is not available.

100.171(5) (5) Prize award required; options if prize not available.

100.171(5)(a)(a) A solicitor who represents to an individual in a written prize notice that the individual has been awarded a prize shall provide the prize to the individual unless the prize is not available. If the prize is not available, the solicitor shall provide the individual with any one of the following items selected by the individual:

100.171(5)(a)1. 1. Any other prize listed in the written prize notice that is available and that is of equal or greater value.

100.171(5)(a)2. 2. The verifiable retail value of the prize in the form of cash, a money order or a certified check.

100.171(5)(a)3. 3. A voucher, certificate or other evidence of obligation stating that the prize will be shipped to the individual within 30 days at no cost to the individual.

100.171(5)(b) (b) If a voucher, certificate or other evidence of obligation delivered under par. (a) 3. is not honored within 30 days, the solicitor shall deliver to the individual the verifiable retail value of the prize in the form of cash, a money order or a certified check. The sponsor shall make the payment to the individual if the solicitor fails to do so.

100.171(6) (6) Compliance with other laws. Nothing in this section shall be construed to permit an activity prohibited by s. 945.02 (3).

100.171(7) (7) Penalties.

100.171(7)(a)(a) Whoever violates this section may be required to forfeit not less than $100 nor more than $5,000 for each violation.

100.171(7)(b) (b) Whoever intentionally violates this section is guilty of a Class I felony. A person intentionally violates this section if the violation occurs after the department or a district attorney has notified the person by certified mail that the person is in violation of this section.

100.171(8) (8) Enforcement. The department shall investigate violations of this section. The department or any district attorney may on behalf of the state:

100.171(8)(a) (a) Bring an action for temporary or permanent injunctive or other relief in any court of competent jurisdiction for any violation of this section. The court may, upon entry of final judgment, award restitution when appropriate to any person suffering loss because of a violation of this section if proof of such loss is submitted to the satisfaction of the court.

100.171(8)(b) (b) Bring an action in any court of competent jurisdiction for the penalties authorized under sub. (7).

100.171(9) (9) Private action. In addition to any other remedies, a person suffering pecuniary loss because of a violation by another person of this section may bring an action in any court of competent jurisdiction and shall recover all of the following:

100.171(9)(a) (a) The greater of $500 or twice the amount of the pecuniary loss.

100.171(9)(b) (b) Costs and reasonable attorney fees, notwithstanding s. 814.04.

100.171 History History: 1991 a. 269, 315; 1995 a. 27; 1997 a. 111 s. 28; Stats. 1997 s. 100.171; 1997 a. 283; 2001 a. 109.



100.173 Ticket refunds.

100.173  Ticket refunds.

100.173(1)(1) In this section:

100.173(1)(a) (a) "Originally scheduled date" means the date on which an entertainment or sporting event is scheduled to be held when a ticket for the event is purchased from the promoter of the event or the promoter's agent.

100.173(1)(b) (b) "Promoter" means a person who arranges, publicly promotes and causes the public offering for sale of tickets to an entertainment or sporting event. "Promoter" does not include a person whose only financial interest in an entertainment or sporting event is as a ticket seller or as the recipient of rental income for the site of the event.

100.173(1)(c) (c) "Sporting event" does not include a competitive sports activity between school teams or between teams that belong to an established sports league.

100.173(2) (2)

100.173(2)(a)(a) Except as provided in pars. (b), (c) and (d), every promoter of an entertainment or sporting event that is not held on the originally scheduled date shall refund to any person who purchased a ticket for the event from the promoter or the promoter's agent for that date the amount paid for the ticket, minus handling and service charges not exceeding $5 or 20% of the amount paid for the ticket, whichever is less, if any of the following applies:

100.173(2)(a)1. 1. The purchaser presents the ticket for an event that is canceled to the promoter or the promoter's agent no later than 90 days after the event is canceled.

100.173(2)(a)2. 2. The purchaser presents the ticket for an event that is rescheduled, or that the promoter represents to the public is being rescheduled, to the promoter or the promoter's agent no later than 30 days after the originally scheduled date.

100.173(2)(b) (b) Notwithstanding par. (a), and except as provided in par. (c), if the promoter of an entertainment or sporting event that is not held on the originally scheduled date is an organization described in section 501 (c) (3) of the internal revenue code that is exempt from federal income tax under section 501 (a) of the internal revenue code, the promoter shall be required to refund only that portion of the ticket price that the promoter attributes to the admission price of the event, minus handling and service charges not exceeding $5 or 20% of that portion of the ticket price, whichever is less, if all of the following apply:

100.173(2)(b)1. 1. The ticket states the portion of the ticket price that the promoter attributes to the admission price of the event and the portion of the ticket price that the promoter attributes to a donation.

100.173(2)(b)2. 2. The ticket states that the law applicable to ticket refunds applies only to the portion of the ticket price that the promoter attributes to the admission price of the event.

100.173(2)(c) (c) No promoter of an entertainment or sporting event who is required to give a ticket refund under this section may deduct service and handling charges from the amount paid for that ticket unless the ticket states, or the promoter informs the purchaser at the time of the ticket sale of, the amount that the promoter may deduct under par. (a) or (b) for handling and service charges.

100.173(2)(cm) (cm) Nothing in this subsection requires a promoter or promoter's agent to refund any amount paid by a purchaser for a service provided by the promoter or promoter's agent that is not included in the price of a ticket for an entertainment or sporting event, if the promoter or promoter's agent informs the purchaser when the service is purchased that the amount paid for the service is nonrefundable.

100.173(2)(d) (d) This subsection does not apply to any promoter of an entertainment or sporting event that is not held on the originally scheduled date because of inclement weather.

100.173(3) (3) Every promoter who is required to furnish a refund under sub. (2) shall furnish the refund to the purchaser no later than 60 days after presentation of the ticket by the purchaser to the promoter.

100.173(4) (4) The department shall investigate violations of this section. The department, or any district attorney upon informing the department, may, on behalf of the state, do any of the following:

100.173(4)(a) (a) Bring an action for temporary or permanent injunctive relief in any court of competent jurisdiction for any violation of this section. The relief sought by the department or district attorney may include the payment by a promoter into an escrow account of an amount estimated to be sufficient to pay for ticket refunds. The court may, upon entry of final judgment, award restitution when appropriate to any person suffering loss because of violations of this section if proof of such loss is submitted to the satisfaction of the court.

100.173(4)(b) (b) Bring an action in any court of competent jurisdiction for the recovery of a civil forfeiture against any person who violates this section in an amount not less than $50 nor more than $200 for each violation.

100.173 History History: 1991 a. 121; 1995 a. 27; 1997 a. 111 s. 8; Stats. 1997 s. 100.173.



100.174 Mail-order sales regulated.

100.174  Mail-order sales regulated.

100.174(1) (1) In this section:

100.174(1)(a) (a) "Buyer" means an individual who:

100.174(1)(a)1. 1. Is a resident of this state; and

100.174(1)(a)2. 2. While located in this state, receives a solicitation and orders goods from a seller for personal, family or household purposes.

100.174(1)(b) (b) "Delivery period" means the time period clearly disclosed to the buyer in the solicitation for a mail order within which the ordered goods are to be shipped or, if there is no such disclosure, 30 days after the date of payment for the ordered goods.

100.174(1)(c) (c) "Extended delivery period" means the extended period authorized under sub. (3).

100.174(1)(d) (d) "Mail order" means an order of goods by a buyer which the seller solicits and receives payment for without any face-to-face contact between the buyer and the seller.

100.174(1)(e) (e) "Payment" means:

100.174(1)(e)1. 1. Receipt by the seller of full or partial payment in the form of cash, check, money order or the like for a mail order; or

100.174(1)(e)2. 2. In a credit sale, the receipt by the seller of the information and authorization necessary to process the credit sale.

100.174(1)(f) (f) "Seller" means a person who engages in mail-order solicitations, and includes representatives, employees or agents of a seller, however designated by the seller.

100.174(1)(g) (g) "Shipped" and "shipping" mean:

100.174(1)(g)1. 1. Delivery to the buyer or the buyer's designee;

100.174(1)(g)2. 2. Delivery to a 3rd-party carrier for delivery to the buyer or the buyer's designee; or

100.174(1)(g)3. 3. Delivery to a place clearly disclosed in the solicitation along with notice to the buyer or the buyer's designee of the arrival of the goods.

100.174(2) (2) It is unlawful for a mail-order seller who receives payment from a buyer to permit the delivery period or extended delivery period, if any to elapse without complying with one of the following:

100.174(2)(a) (a) Shipping the ordered goods.

100.174(2)(b) (b) Mailing a full refund to the buyer and nullifying any financial obligation incurred by the buyer for any ordered goods not shipped during the delivery period or extended delivery period, if any. The refund and nullification shall be made within a reasonable time after the seller becomes aware that the goods cannot be shipped within the delivery period or extended delivery period, if any, but not later than the end of the delivery period or extended delivery period, if any.

100.174(2)(c) (c) Mailing the buyer notice as provided by subs. (3) and (4) during the delivery period and shipping the goods or making a full refund to and nullifying any obligation of the buyer for goods not shipped within the extended delivery period. The seller shall promptly make a full refund to and nullify any financial obligation of the buyer for goods not shipped if the seller receives a written cancellation request from the buyer during the extended delivery period.

100.174(3) (3) If the seller mails a notice which complies with sub. (4) to the buyer during the delivery period the delivery period may be extended to:

100.174(3)(a) (a) The date specified by the seller in the notice but not later than 30 days after the expiration of the delivery period; or

100.174(3)(b) (b) A later date authorized by the buyer in a written statement received by the seller within 30 days after the expiration of the delivery period and prior to cancellation under sub. (2).

100.174(4) (4) The notice required by sub. (3) shall clearly and conspicuously inform the buyer:

100.174(4)(a) (a) Of the specific date by which the goods will be shipped or that the shipping date is unknown.

100.174(4)(b) (b) That if the seller, prior to shipping the goods, receives a written statement from the buyer requesting cancellation of the mail order the mail order will be canceled and the seller will promptly make a full refund to and nullify any financial obligation of the buyer for goods not shipped.

100.174(4)(c) (c) That if the goods are not shipped by the date specified in the notice the mail order will be canceled and the seller will make a full refund to and nullify any financial obligation of the buyer for goods not shipped.

100.174(4)(d) (d) That the delivery period may not be extended beyond 30 days unless, within 30 days after the expiration of the delivery period and prior to the cancellation of the mail order under sub. (2), the seller receives written authorization from the buyer extending the delivery period to a specific later date.

100.174(5) (5) The department or any district attorney may on behalf of the state:

100.174(5)(a) (a) Bring an action for temporary or permanent injunctive or other relief in any circuit court for any violation of this section. The court may, in its discretion, make any order or judgment necessary to restore to any person any pecuniary loss suffered because of a violation of this section, if proof of the loss is submitted to the satisfaction of the court.

100.174(5)(b) (b) Bring an action in any circuit court for the recovery of a civil forfeiture against any person who violates this section in an amount of not less than $100 nor more than $1,000 for each violation.

100.174(6) (6) The department shall investigate violations of and enforce this section.

100.174(7) (7) In addition to any other remedies provided by law, any person suffering a pecuniary loss because of a violation of this section may bring a civil action in any circuit court to recover twice the amount of the pecuniary loss, together with costs and disbursements, including reasonable attorney fees, and for equitable relief as determined by the court.

100.174(8) (8) Any waiver by a buyer of the rights provided by this section is void.

100.174 History History: 1979 c. 62; 1995 a. 27; 1997 a. 111 s. 29; Stats. 1997 s. 100.174; 2005 a. 253.



100.175 Dating service contracts.

100.175  Dating service contracts.

100.175(1) (1) In this section, "dating service" means a service that purports to assist a person in obtaining friendship or companionship through a program in which a person is provided an opportunity to meet other persons.

100.175(2) (2) The seller of dating services shall give the buyer a copy of the written contract at the time that the buyer signs the contract.

100.175(3) (3) Every contract for a dating service shall contain all of the following:

100.175(3)(a) (a) A caption printed in boldface, uppercase type of not less than 10-point size entitled "CANCELLATION AND REFUNDS".

100.175(3)(b) (b) A provision under the caption stating: "Right to Cancel. You are permitted to cancel this contract until midnight of the 3rd day after the date on which you signed the contract. If within this time period you decide you want to cancel this contract, you may do so by notifying.... (the seller) by any writing mailed or delivered to.... (the seller) at the address shown on the contract, within the previously described time period. If you do so cancel, any payments made by you will be refunded within 21 days after notice of cancellation is delivered, and any evidence of any indebtedness executed by you will be canceled by.... (the seller) and arrangements will be made to relieve you of any further obligation to pay the same."

100.175(4) (4) Every contract for dating services shall be for a specified length of time not exceeding 2 years and shall clearly disclose the full price of the buyer's contractual obligation including any interest or other charges.

100.175(5) (5)

100.175(5)(a)(a) No person may collect or by contract require a buyer to pay more than $100 for dating services before the buyer receives or has the opportunity to receive those services unless the person selling dating services establishes proof of financial responsibility by maintaining any of the following commitments approved by the department in an amount not less than $25,000:

100.175(5)(a)1. 1. A bond.

100.175(5)(a)2. 2. A certificate of deposit.

100.175(5)(a)3. 3. An established escrow account.

100.175(5)(a)4. 4. An irrevocable letter of credit.

100.175(5)(b) (b) The commitment described in par. (a) shall be established in favor of or made payable to the state, for the benefit of any buyer who does not receive a refund under the contractual provision described in sub. (3). The person selling dating services shall file with the department any agreement, instrument or other document necessary to enforce the commitment against the person selling dating services or any relevant 3rd party, or both.

100.175(6) (6) Any contract for a dating service is unenforceable against the buyer and is a violation of this section if the contract does not comply with the requirements of this section or the seller fails to perform in accordance with the contractual provisions required under this section.

100.175(7) (7)

100.175(7)(a)(a) The department or any district attorney may on behalf of the state:

100.175(7)(a)1. 1. Bring an action for temporary or permanent injunctive or other relief in any court of competent jurisdiction for any violation of this section. The court may in its discretion, upon entry of final judgment, award restitution when appropriate to any person suffering loss because of violations of this section if proof of such loss is submitted to the satisfaction of the court.

100.175(7)(a)2. 2. Bring an action in any court of competent jurisdiction for the recovery of civil forfeitures against any person who violates this section in an amount not less than $100 nor more than $10,000 for each violation.

100.175(7)(b) (b) The department may bring an action in circuit court to recover on a financial commitment maintained under sub. (5) against a person selling dating services or relevant 3rd party, or both, on behalf of any buyer who does not receive a refund due under the contractual provision described in sub. (3).

100.175(7)(c) (c) Any person injured by a breach of a contract for dating services may bring a civil action to recover damages together with costs and disbursements, including reasonable attorney fees, and such other equitable relief as may be determined by the court.

100.175 History History: 1993 a. 390; 1995 a. 27; 1997 a. 111 s. 25; Stats. 1997 s. 100.175.



100.177 Fitness center and weight reduction center contracts.

100.177  Fitness center and weight reduction center contracts.

100.177(1)(1) In this section:

100.177(1)(ag) (ag) "Center" means a fitness center or a weight reduction center.

100.177(1)(am) (am) "Conspicuous" has the meaning designated under s. 421.301 (8).

100.177(1)(b) (b) "Contract for center services" or "contract" means any of the following:

100.177(1)(b)1. 1. A contract for membership in any center.

100.177(1)(b)2. 2. A contract for instruction, training, assistance or use of facilities primarily for physical exercise, in weight control, or in figure development.

100.177(1)(b)3. 3. A contract for instruction, supervision or counseling for diet or weight loss or maintenance.

100.177(1)(c) (c) "Fitness center" means an establishment that, for profit, provides as its primary purpose services or facilities that are purported to assist patrons in physical exercise, in weight control, or in figure development, including but not limited to a fitness center, studio, salon or club. "Fitness center" does not include an organization solely offering training or facilities in an individual sport or a weight reduction center.

100.177(1)(d) (d) "Operating day" means any calendar day on which the buyer may inspect and use the facilities and services of the center during a period of at least 8 hours.

100.177(1)(e) (e) "Weight reduction center" means an establishment that provides as its primary purpose instruction, supervision or counseling for diet or weight loss or maintenance, if physical exercise services are not provided on the premises.

100.177(2) (2) The seller shall give the buyer a copy of the written contract at the time the buyer signs the contract.

100.177(3) (3) Every contract for center services shall clearly and conspicuously disclose the identity and location of the center facilities available to the buyer. The contract shall disclose the general nature of each major facility and service that will be available including any conditions or restrictions on their use. The disclosures under this subsection may be made on a separate sheet provided to the buyer at the time the buyer signs the contract. If a facility or service is replaced by an equal or superior facility or service, the center is deemed in compliance with this subsection.

100.177(4) (4) Every contract for fitness center services shall provide that performance of all of the agreed upon facilities and services will be available for the buyer's use on a specified date no later than 6 months after the date the contract is signed by the buyer.

100.177(5) (5) Every contract for fitness center services shall be for a specified length of time not exceeding 2 years and shall clearly disclose the full price of the buyer's contractual obligation including any interest or other charges.

100.177(5m) (5m) Every contract for weight reduction center services shall be for a specified length of time not exceeding 2 years exclusive of any weight maintenance program. If the contract for weight reduction center services includes a weight maintenance program, the contract for weight reduction center services shall be for a specified length of time not exceeding 3 years. The contract for weight reduction center services shall clearly disclose the full price of the buyer's contractual obligation including any interest or other charges.

100.177(6) (6) Every contract for fitness center service shall contain:

100.177(6)(a) (a) A caption printed in boldface uppercase type of not less than 10-point size entitled "CANCELLATION AND REFUNDS".

100.177(6)(b) (b) A provision under the caption stating: "Right to Cancel. You are permitted to cancel this contract until midnight of the 3rd operating day after the date on which you signed the contract. If the facilities or services that are described in the contract are not available at the time you sign the contract, you have until midnight of the 3rd operating day after the day on which you received notice of their availability, to cancel the contract. If within this time period you decide you want to cancel this contract, you may do so by notifying .... (the seller) by any writing mailed or delivered to .... (the seller) at the address shown on the contract, within the previously described time period. If you do so cancel, any payments made by you, less a user fee of no more than $3 per day of actual use, will be refunded within 21 days after notice of cancellation is delivered, and any evidence of any indebtedness executed by you will be canceled by .... (the seller) and arrangements will be made to relieve you of any further obligation to pay the same."

100.177(6m) (6m) Every contract for weight reduction center service shall contain:

100.177(6m)(a) (a) A caption printed in boldface uppercase type of not less than 10-point size entitled "CANCELLATION AND REFUNDS".

100.177(6m)(b) (b) A provision under the caption stating: "Right to Cancel. You are permitted to cancel this contract until midnight of the 3rd operating day after the date on which you signed the contract. If the facilities or services that are described in the contract are not available at the time you sign the contract, you have until midnight of the 3rd operating day after the day on which you received notice of their availability, to cancel the contract. If within this time period you decide you want to cancel this contract, you may do so by notifying.... (the seller) by any writing mailed or delivered to.... (the seller) at the address shown on the contract, within the previously described time period. If you do so cancel, any payments made by you, less the value of services already provided to you, will be refunded within 21 days after notice of cancellation is delivered, and any evidence of any indebtedness executed by you will be canceled by.... (the seller) and arrangements will be made to relieve you of any further obligation to pay the same."

100.177(7) (7) If, at the time of execution of the center services contract, the facilities and services described in the contract are available for the buyer's use, the contract may include the written notice that the facilities and services are available as required by subs. (6) and (6m).

100.177(8) (8) No contract may require the buyer to pay more than $25 or 10% of the total contract price, whichever is less, prior to the date on which the customer receives written notice that the facilities and services described in the contract are available for full use by the buyer.

100.177(9) (9) No contract for fitness center services may require a buyer who exercises the contractual right to cancel to pay more than a $3 user fee per day of actual use of facilities and services by the buyer during the cancellation period. No contract for weight reduction center services may require a buyer who exercises the contractual right to cancel to pay more than the value of services provided before cancellation.

100.177(10) (10) Any right of action or defense arising out of a contract for center services that the buyer has against the seller is preserved against any assignee of or successor to the contract.

100.177(11) (11)

100.177(11)(a)(a) Every contract for center services shall provide that if any of the facilities or services described in the contract become unavailable or are no longer fully operational, before full receipt of the services and use of facilities for which the buyer contracted, the buyer is liable for only that portion of the total consideration proportional to the elapsed time portion of the contract at the time of the unavailability. The buyer is entitled to a refund of any other funds already paid.

100.177(11)(b) (b) A buyer has the option, in lieu of the proportional refund provided in par. (a), to choose to complete the unused portion of the contract including any renewal periods at the price disclosed in accordance with sub. (5) at another location which is owned, controlled, affiliated with or operated by the seller. Any such modification of the contract must be made in writing and may only modify the terms of the contract required under sub. (3) concerning the unavailable or no longer fully operational facilities or services.

100.177(11)(c) (c) Nothing in this subsection shall restrict a center's ability to:

100.177(11)(c)1. 1. Perform regular maintenance or make prompt equipment repairs.

100.177(11)(c)2. 2. Make improvements to the facilities or services.

100.177(11)(c)3. 3. Replace a facility or service with a superior facility or service.

100.177(12) (12) Every contract for center services shall provide that if the buyer is unable to make use of or receive the center services contracted for because of death or disability, the buyer is liable for only that portion of the total consideration proportional to the elapsed time portion of the contract at the time of the death or disability.

100.177(13) (13)

100.177(13)(a)(a) Subject to sub. (8), no center may collect or by contract require a buyer to pay more than $100 for center services before the buyer receives or has the opportunity to receive those services unless the center establishes, for each center location, proof of financial responsibility as described in par. (b).

100.177(13)(b) (b)

100.177(13)(b)1.1. Except as provided in subd. 3., a center may establish proof of financial responsibility required under par. (a) by maintaining an established escrow account approved by the department for all amounts received from buyers in advance of the receipt of services or by maintaining any of the following commitments approved by the department in an amount not less than $25,000, subject to subd. 2.:

100.177(13)(b)1.a. a. A bond.

100.177(13)(b)1.b. b. A certificate of deposit.

100.177(13)(b)1.d. d. An irrevocable letter of credit.

100.177(13)(b)2. 2. The commitment described in subd. 1. shall be established in favor of or made payable to the state, for the benefit of any buyer who does not receive a refund under sub. (11) (a). The center shall file with the department any agreement, instrument or other document necessary to enforce the commitment against the center or any relevant 3rd party, or both.

100.177(13)(b)3. 3. For 6 or more weight reduction centers owned or operated under the same trade name, the amount of the financial commitment under pars. (a) and (b) for those weight reduction centers is not required to exceed a total of $150,000. For a weight reduction center that submits to the department evidence satisfactory to the department that the weight reduction center collected a total of $50,000 or more but less than $100,000 from buyers of its center services in the previous calendar year, the amount of the financial commitment under pars. (a) and (b) is not required to exceed $10,000. For a weight reduction center that submits to the department evidence satisfactory to the department that the weight reduction center collected less than a total of $50,000 from buyers of its center services in the previous calendar year, the amount of the financial commitment under pars. (a) and (b) is not required to exceed $5,000.

100.177(14) (14) Any contract for center services is unenforceable against the buyer and is a violation of this section if:

100.177(14)(a) (a) The buyer entered into the contract in reliance upon any false, fraudulent, deceptive or misleading information, representation, notice or advertisement.

100.177(14)(b) (b) The contract does not comply with the requirements of this section.

100.177(14)(c) (c) The seller fails to perform in accordance with the contractual provisions under this section.

100.177(14)(d) (d) The contract contains a provision in which the buyer agrees to waive the requirements of this section.

100.177(15) (15)

100.177(15)(a)(a) The department shall investigate violations of this section or s. 100.178 (2) or (4). The department may on behalf of the state:

100.177(15)(a)1. 1. Bring an action for temporary or permanent injunctive or other relief in any court of competent jurisdiction for any violation of this section or s. 100.178 (2) or (4). The court may in its discretion, upon entry of final judgment, award restitution when appropriate to any person suffering loss because of violations of this section if proof of such loss is submitted to the satisfaction of the court.

100.177(15)(a)2. 2. Bring an action in any court of competent jurisdiction for the recovery of civil forfeitures against any person who violates this section or s. 100.178 (2) or (4) in an amount not less than $100 nor more than $10,000 for each violation.

100.177(15)(am) (am) The department may bring an action in circuit court to recover on a financial commitment maintained under sub. (13) against a center or relevant 3rd party, or both, on behalf of any buyer who does not receive a refund due under sub. (11) (a).

100.177(15)(b) (b) In addition to the remedies otherwise provided by law, any person injured by a violation of this section may bring a civil action for damages under s. 100.20 (5). Any person injured by a breach of a contract for center services may bring a civil action to recover damages together with costs and disbursements, including reasonable attorney fees, and such other equitable relief as may be determined by the court.

100.177 History History: 1977 c. 276; 1987 a. 385; 1991 a. 247; 1993 a. 239; 1995 a. 27; 1997 a. 111 s. 26; Stats. 1997 s. 100.177.



100.178 Fitness center staff requirements.

100.178  Fitness center staff requirements.

100.178(1) (1) In this section:

100.178(1)(b) (b) Notwithstanding s. 93.01 (3), "department" means the department of health services.

100.178(1)(c) (c) "Fitness center" has the meaning given under s. 100.177 (1) (c).

100.178(1)(d) (d) "Institution of higher education" has the meaning given under s. 39.32 (1) (a).

100.178(2) (2) A fitness center shall do any of the following:

100.178(2)(a) (a) At all times during which the fitness center is open and its facilities and services are available for use, have present on the premises of the fitness center at least one employee who has satisfactorily completed a course or courses in basic first aid and basic cardiopulmonary resuscitation taught by an individual, organization, or institution of higher education approved by the department and at least one employee who has current proficiency in the use of an automated external defibrillator achieved through instruction provided by an individual, organization, or institution of higher education that is approved under s. 46.03 (38) to provide such instruction.

100.178(2)(b) (b) Ensure that each of its employees, within 90 days after hire, satisfactorily completes at least one course in basic first aid and basic cardiopulmonary resuscitation taught by an individual, organization, or institution of higher education approved by the department and has current proficiency in the use of an automated external defibrillator achieved through instruction provided by an individual, organization, or institution of higher education that is approved under s. 46.03 (38) to provide such instruction.

100.178(4) (4) A fitness center shall post a notice or notices on its premises stating the requirements of sub. (2) and the penalty for a violation of sub. (2) under s. 100.177 (15) (a). The notice shall comply with the rules promulgated by the department under sub. (5) (d).

100.178(5) (5) The department shall promulgate rules establishing all of the following:

100.178(5)(a) (a) The minimum standards for the qualifications and training of an individual, including an individual associated with an organization or institution of higher education, who teaches basic first aid or basic cardiopulmonary resuscitation to fitness center employees under sub. (2).

100.178(5)(b) (b) The minimum hours of instruction and general content of the basic first aid and basic cardiopulmonary resuscitation courses taught to fitness center employees under sub. (2).

100.178(5)(c) (c) Procedures governing the department's approval of individuals, organizations and institutions meeting the standards established under pars. (a) and (b).

100.178(5)(d) (d) Specifications for the notice required under sub. (4) including:

100.178(5)(d)1. 1. Dimensions.

100.178(5)(d)2. 2. Print size or type.

100.178(5)(d)3. 3. The location or locations where the notice must be posted on the fitness center premises.

100.178(7) (7) A violation of sub. (2) or (4) is subject to s. 100.177 (15) (a). This subsection or s. 100.177 (15) (a) does not preclude a person injured as a result of a violation of this section from pursuing any other available equitable or legal relief.

100.178 History History: 1987 a. 385; 1995 a. 27 s. 9126 (19); 1997 a. 111 s. 27; Stats. 1997 s. 100.178; 2007 a. 20 s. 9121 (6) (a); 2007 a. 104.



100.18 Fraudulent representations.

100.18  Fraudulent representations.

100.18(1) (1) No person, firm, corporation or association, or agent or employee thereof, with intent to sell, distribute, increase the consumption of or in any wise dispose of any real estate, merchandise, securities, employment, service, or anything offered by such person, firm, corporation or association, or agent or employee thereof, directly or indirectly, to the public for sale, hire, use or other distribution, or with intent to induce the public in any manner to enter into any contract or obligation relating to the purchase, sale, hire, use or lease of any real estate, merchandise, securities, employment or service, shall make, publish, disseminate, circulate, or place before the public, or cause, directly or indirectly, to be made, published, disseminated, circulated, or placed before the public, in this state, in a newspaper, magazine or other publication, or in the form of a book, notice, handbill, poster, bill, circular, pamphlet, letter, sign, placard, card, label, or over any radio or television station, or in any other way similar or dissimilar to the foregoing, an advertisement, announcement, statement or representation of any kind to the public relating to such purchase, sale, hire, use or lease of such real estate, merchandise, securities, service or employment or to the terms or conditions thereof, which advertisement, announcement, statement or representation contains any assertion, representation or statement of fact which is untrue, deceptive or misleading.

100.18(2) (2)

100.18(2)(a)(a) In advertising or otherwise representing the sale or furnishing of any property or services combined with or conditioned on the purchase of any other property or services described in such advertisement or other representation, it is deceptive for a retailer to:

100.18(2)(a)1. 1. Fail to state the price or amount which must be paid for the property or services included in such sale, along with any other condition to the receipt of such property or services, if the advertisement or representation does not refer to the price of the property or services as the "regular price". The price or amount which must be paid shall be set forth clearly, conspicuously and in such manner that the total price or amount to be paid may be readily ascertained.

100.18(2)(a)2. 2. Sell the property or services at more than the regular price or fail to state any other condition to the receipt of the property or services included in the sale, if the advertisement or representation refers to the price of the property or services as the "regular price".

100.18(2)(a)3. 3. Mark up the regular price of the property or services which must be purchased.

100.18(2)(a)4. 4. Substitute property or services of inferior value or quality for the property or services which must be purchased.

100.18(2)(b) (b) This subsection does not apply to advertisements or representations concerning custom-made property.

100.18(2)(c) (c) In this subsection, "regular price" means the lowest price for the same quantity and quality of product or the same services, at which the seller or advertiser of the product or services openly and actively sold the product or services in the geographic trade area of the advertisement or representation during the seller's or advertiser's most recent and regular 30-day course of business.

100.18(3) (3) It shall be deemed deceptive advertising, within the meaning of this section, for any person, firm or corporation, engaged in the business of buying or selling new or secondhand furs, wearing apparel, jewelry, furniture, pianos, phonographs, or other musical instruments, motor vehicles, stocks, or generally any form of property, real, personal or mixed, or in the business of furnishing any kind of service or investment, to advertise such articles, property or service for sale or purchase, in any manner indicating that the sale or purchase is being made by a private party or householder not engaged in such business. And every such firm, corporation or association, engaged in any such business, in advertising goods, property or service for sale or purchase, shall affirmatively and unmistakably indicate and state that the seller or purchaser is a business concern and not a private party.

100.18(3m) (3m) It is deceptive advertising to represent the retailing of merchandise to be a selling-out or closing-out sale if the merchandise is not of a bankrupt, insolvent, assignee, liquidator, adjuster, trustee, personal representative, receiver, wholesaler, jobber, manufacturer, or of any business that is in liquidation, that is closing out, closing, or disposing of its stock, that has lost its lease or has been or is being forced out of business, or that is disposing of stock on hand because of damage by fire, water, or smoke. This subsection does not apply to any "closing-out sale" of seasonal merchandise or any merchandise having a designated model year if the person conducting the sale is continuing in business.

100.18(5) (5) Any person, firm, corporation or association engaged in any business mentioned in sub. (3), or in any other kind of business, whether conducting such business in a store, business block, residence or other building, shall at all times keep a conspicuous sign posted on the outside of his or her establishment and another conspicuous sign in the salesroom, which sign shall clearly state the name of the association, corporation or individual who actually owns said merchandise, property or service which is being offered to the public and not the name of any other person; provided, however, that the exterior sign shall not be required where the seller has no control over the exterior of the premises where such business is conducted.

100.18(6) (6) All advertising which shows or in any manner relates to the price at which motor fuel is offered for sale at retail, except multiple gallon computers attached to or forming a part of any dispensing equipment shall show only (a) the single gallon unit price including all applicable taxes in one amount or (b) the single gallon product price, the taxes applicable thereto, and the total single gallon unit price including all applicable taxes. In any such advertising, all numerals which represent either price or taxes shall be of the same type and size except that fractions of a cent shall be shown in figures one-half the height, width and prominence of the whole numbers.

100.18(8) (8) Every wholesaler and every other person selling or distributing motor fuel in this state shall keep posted in a conspicuous place, most accessible to the public at his or her place of business, and on every pump from which delivery is made directly into the fuel tank attached to a motor vehicle, a placard showing the net selling price per gallon of all grades of motor fuel and the amount of all taxes per gallon thereon. On pumps or other dispensing equipment from which motor fuel is sold and delivered directly into fuel supply tanks attached to motor vehicles, such posting shall be in figures not less than one inch high, except that no such placard shall be required on a computer pump whereon the total net selling price per gallon including all taxes is legibly shown on its face. Except for sales to drivers of motor vehicles used by physically disabled persons under s. 100.51 (5), all sales shall be made at the posted price. Delivery slips shall also show the net selling price per gallon of all grades of motor fuel and the amount of all taxes per gallon thereon. If the wholesaler or person has more than one place of business in this state, the wholesaler or person shall post that placard at all of his or her places of business. All prices posted shall remain in effect for at least 24 hours after they are posted. It shall be considered deceptive advertising to advertise or represent in any manner the price of motor fuel offered for sale at retail to be less than the price so posted on each pump.

100.18(9) (9)

100.18(9)(a)(a) It is deemed deceptive advertising, within the meaning of this section, for any person or any agent or employee thereof to make, publish, disseminate, circulate or place before the public in this state in a newspaper or other publication or in the form of book, notice, handbill, poster, bill, circular, pamphlet, letter, sign, placard, card, label or over any radio or television station or in any other way similar or dissimilar to the foregoing, an advertisement, announcement, statement or representation of any kind to the public relating to the purchase, sale, hire, use or lease of real estate, merchandise, securities, service or employment or to the terms or conditions thereof which advertisement, announcement, statement or representation is part of a plan or scheme the purpose or effect of which is not to sell, purchase, hire, use or lease the real estate, merchandise, securities, service or employment as advertised.

100.18(9)(b) (b) This section does not apply to the owner, publisher, printer, agent or employee of a newspaper or other publication, periodical or circular, or of a radio or television station, who in good faith and without knowledge of the falsity or deceptive character thereof, publishes, causes to be published or takes part in the publication of such advertisement.

100.18(9m) (9m) It is deemed deceptive advertising to misrepresent the nature of a local energy resource system under s. 101.175.

100.18(10) (10)

100.18(10)(a)(a) It is deceptive to misrepresent the nature of any business by use of the words manufacturer, factory, mill, importer, wholesaler or words of similar meaning, in a corporate or trade name or otherwise.

100.18(10)(b) (b) It is deceptive to represent the price of any merchandise as a manufacturer's or wholesaler's price, or a price equal thereto, unless the price is not more than the price which retailers regularly pay for the merchandise. The effective date of this subsection shall be January 1, 1962.

100.18(10m) (10m) It is deceptive or misleading advertising for a person who sells new motor vehicles to compare new motor vehicle selling prices, including the offered prices or the actual sale prices, to the manufacturer's suggested retail price for that vehicle unless it is clearly and conspicuously disclosed that the latter price is a manufacturer's suggested retail price and may not represent actual sale prices.

100.18(10r) (10r) It is deceptive and misleading for a person who is conducting business in a community or region from a location outside that community or region to use the name of the community or region, or other description of the community or region, in the corporate or trade name of the business or in any other information that is published if the use of the name or description of the location creates the misrepresentation that the business is located in the community or region.

100.18(11) (11)

100.18(11)(a)(a) The department of agriculture, trade and consumer protection shall enforce this section. Actions to enjoin violation of this section or any regulations thereunder may be commenced and prosecuted by the department in the name of the state in any court having equity jurisdiction. This remedy is not exclusive.

100.18(11)(b) (b)

100.18(11)(b)2.2. Any person suffering pecuniary loss because of a violation of this section by any other person may sue in any court of competent jurisdiction and shall recover such pecuniary loss, together with costs, including reasonable attorney fees, except that no attorney fees may be recovered from a person licensed under ch. 452 while that person is engaged in real estate practice, as defined in s. 452.01 (6). Any person suffering pecuniary loss because of a violation by any other person of any injunction issued under this section may sue for damages therefor in any court of competent jurisdiction and shall recover twice the amount of such pecuniary loss, together with costs, including reasonable attorney fees, except that no attorney fees may be recovered from a person licensed under ch. 452 while that person is engaged in real estate practice, as defined in s. 452.01 (6).

100.18(11)(b)3. 3. No action may be commenced under this section more than 3 years after the occurrence of the unlawful act or practice which is the subject of the action. No injunction may be issued under this section which would conflict with general or special orders of the department or any statute, rule or regulation of the United States or of this state.

100.18(11)(c) (c)

100.18(11)(c)1.1. Whenever the department has reason to believe that a person is in possession, custody or control of any information or documentary material relevant to the enforcement of this section it may require that person to submit a statement or report, under oath or otherwise, as to the facts and circumstances concerning any activity in the course of trade or commerce; examine under oath that person with respect to any activity in the course of trade or commerce; and execute in writing and cause to be served upon such person a civil investigative demand requiring the person to produce any relevant documentary material for inspection and copying.

100.18(11)(c)2. 2. The department, in exercising powers under this subsection, may issue subpoenas, administer oaths and conduct hearings to aid in any investigation.

100.18(11)(c)3. 3. Service of any notice by the department requiring a person to file a statement or report, or service of a subpoena upon a person, or service of a civil investigative demand shall be made in compliance with the rules of civil procedure of this state.

100.18(11)(c)4. 4. If a person fails to file any statement or report, or fails to comply with any civil investigative demand, or fails to obey any subpoena issued by the department, such person may be coerced as provided in s. 885.12, except that no person shall be required to furnish any testimony or evidence under this subsection which might tend to incriminate the person.

100.18(11)(d) (d) The department or the department of justice, after consulting with the department, or any district attorney, upon informing the department, may commence an action in circuit court in the name of the state to restrain by temporary or permanent injunction any violation of this section. The court may in its discretion, prior to entry of final judgment, make such orders or judgments as may be necessary to restore to any person any pecuniary loss suffered because of the acts or practices involved in the action, provided proof thereof is submitted to the satisfaction of the court. The department and the department of justice may subpoena persons and require the production of books and other documents, and the department of justice may request the department to exercise its authority under par. (c) to aid in the investigation of alleged violations of this section.

100.18(11)(e) (e) In lieu of instituting or continuing an action pursuant to this section, the department or the department of justice may accept a written assurance of discontinuance of any act or practice alleged to be a violation of this section from the person who has engaged in such act or practice. The acceptance of such assurance by either the department or the department of justice shall be deemed acceptance by the other state officials enumerated in par. (d) if the terms of the assurance so provide. An assurance entered into pursuant to this section shall not be considered evidence of a violation of this section, provided that violation of such an assurance shall be treated as a violation of this section, and shall be subjected to all the penalties and remedies provided therefor.

100.18(12) (12)

100.18(12)(a)(a) This section does not apply to the insurance business.

100.18(12)(b) (b) This section does not apply to a person licensed as a broker or salesperson under s. 452.09 while that person is engaged in real estate practice, as defined in s. 452.01 (6), unless that person has directly made, published, disseminated, circulated or placed before the public an assertion, representation or statement of fact with the knowledge that the assertion, representation or statement of fact is untrue, deceptive or misleading.

100.18 History History: 1977 c. 29 s. 1650m (4); 1979 c. 89, 327, 350; 1981 c. 351; 1983 a. 215; 1985 a. 284, 332; 1989 a. 31; 1991 a. 278; 1993 a. 158, 492; 1995 a. 27, 179; 1997 a. 111, 201; 2001 a. 102; 2003 a. 326.

100.18 Cross-reference Cross-reference: See s. 136.001 (2) concerning future service plans.

100.18 Annotation Sub. (1) applies to oral representations made in private conversations to prospective purchasers. State v. Automatic Merchandisers of America, Inc. 64 Wis. 2d 659, 221 N.W.2d 683 (1974).

100.18 Annotation A complaint alleging deceptive advertising contrary to sub. (1) stated a cause of action not only against the corporate defendant but against its officer personally when the complaint's use of the word "continue" indicated reference to both past and future conduct and when use of the word "defendants" referred to both the corporation and its officer. State v. Advance Marketing Consultants, Inc. 66 Wis. 2d 706, 225 N.W.2d 887 (1975).

100.18 AnnotationSub. (2) is constitutional. State v. Amoco Oil Co. 97 Wis. 2d 226, 293 N.W.2d 487 (1980).

100.18 Annotation The state may join as parties defendant assignees of contracts allegedly obtained by deceptive practices, even though the assignees did not engage in deception. State v. Excel Management Services, 111 Wis. 2d 479, 331 N.W.2d 312 (1983).

100.18 Annotation A consumer is protected from untrue, deceptive, or misleading representations made to promote the sale of a product. Advertising need not be involved. Bonn v. Haubrich, 123 Wis. 2d 168, 366 N.W.2d 503 (Ct. App. 1985).

100.18 Annotation Subs. (1) and (9) (a) require that a complaint do more than merely state that there were incentives to sell a more expensive product: it must allege instances of prohibited conduct to withstand a motion to dismiss. State v. American TV, 146 Wis. 2d 292, 430 N.W.2d 709 (1988). See also Meyer v. The Laser Vision Institute, LLC, 2006 WI App 70, 290 Wis. 2d 764, 714 N.W.2d 223, 05-1233.

100.18 Annotation A party prevailing on appeal is entitled to reasonable appellate attorney fees. Radford v. J.J.B. Enterprises, Ltd. 163 Wis. 2d 534, 472 N.W.2d 790 (Ct. App. 1991).

100.18 Annotation The statute of limitations under sub. (11) (b) 3. commences at the time of the act or transaction, not on the date of discovery. Skrupky v. Elbert, 189 Wis. 2d 31, 526 N.W.2d 264 (Ct. App. 1994).

100.18 Annotation When a claim of negligent representation was fully tried, it was not necessary that a claim under this section should have been pleaded in order for the plaintiff to assert a post-verdict claim for attorney fees under sub (11) (b) 2. Gorton v. American Cyanamid Co. 194 Wis. 2d 203, 533 N.W.2d 746 (1995).

100.18 Annotation An award of reasonable attorney fees under this section belongs to the person suffering the pecuniary loss, not the attorney. However, the ultimate ownership of the award may be controlled by the parties' fee agreement. Gorton v. Hostak, Henzl & Bichler, S.C. 217 Wis. 2d 493, 577 N.W.2d 617 (1998), 96-2776.

100.18 Annotation Sub. (11) (b) 3. is a statute of repose. A cause of action must be commenced within 3 years of the false representation regardless of when the resulting injury is discovered. Kain v. Bluemound East Industrial Park, Inc. 2001 WI App 230, 248 Wis. 2d 172, 635 N.W.2d 640, 00-2250.

100.18 Annotation This section provides a cause of action and remedies separate from common law claims of intentional misrepresentation, strict liability misrepresentation, and negligent misrepresentation. Kailin v. Armstrong, 2002 WI App 70, 252 Wis. 2d 676, 643 N.W.2d 132, 01-1152.

100.18 Annotation A statement made to one person may constitute a statement made to "the public" under this section. Once a contract was made, buyers are no longer "the public." The section is aimed at untrue, deceptive, or misleading statements made to induce certain actions. Statements made by the seller after a person entered into a contract to purchase do not cause the person to make the purchase or enter into the contract. Kailin v. Armstrong, 2002 WI App 70, 252 Wis. 2d 676, 643 N.W.2d 132, 01-1152.

100.18 Annotation The elements of a viable claim under this section are: 1) the defendant advertised the product; 2) the advertising was misleading; 3) the plaintiff suffered pecuniary loss as a result of the misleading advertising. Tietsworth v. Harley-Davidson, Inc. 2003 WI App 75, 261 Wis. 2d 755, 661 N.W.2d 450, 02-1034.

100.18 Annotation That the sellers themselves did not make any representations to the buyers with respect to the property sold and that the buyers cannot hold real estate agents liable under this section for misrepresentations the agents do not know are untrue does not require that the sellers cannot be held statutorily liable for the representations. Ricco v. Riva, 2003 WI App 182, 266 Wis. 2d 696, 669 N.W.2d 193, 02-2621.

100.18 Annotation A general statement that one's products are best is not actionable as a misrepresentation of fact and cannot support a claim under this section. Tietsworth v. Harley-Davidson, Inc. 2004 WI 32, 270 Wis. 2d 146, 677 N.W.2d 233, 02-1034.

100.18 Annotation When the statutory background of ss. 100.18 and 100.183 is considered, it becomes clear that the legislature does not intend "merchandise" in s. 100.18 to include articles of food. The only sanction for violating s. 100.183 is the criminal penalty specified in s. 100.26 (1) while s. 100.18 (1) is amenable to only civil remedies and cannot be enforced via a criminal prosecution. Gallego v. Wal-Mart Stores, Inc. 2005 WI App 244, 288 Wis. 2d 229, 707 N.W.2d 539, 04-2533.

100.18 Annotation A plaintiff remains a member of "the public" under this section unless a particular relationship exists between him or her and the defendant, the existence of which will depend upon its own peculiar facts and circumstances and must be tested by the statute in the light of those facts and circumstances. In this case, whether the plaintiff was a member of the public presented a question of fact. K&S Tool & Die Corp. v. Perfection Machinery Sales, Inc. 2007 WI 70, 301 Wis. 2d 109, 732 N.W.2d 792, 05-2148.

100.18 Annotation Although the reasonableness of a plaintiff's reliance may be relevant in considering whether the representation materially induced the plaintiff's pecuniary loss, the plaintiff does not have the burden of proving reasonable reliance. K&S Tool & Die Corp. v. Perfection Machinery Sales, Inc. 2007 WI 70, 301 Wis. 2d 109, 732 N.W.2d 792, 05-2148.

100.18 Annotation A plaintiff is not required to prove reasonable reliance as an element of a misrepresentation claim under this section, but the reasonableness of a plaintiff's reliance may be relevant in considering whether the representation materially induced (caused) the plaintiff to sustain a loss. The reasonableness of a person's actions in relying on representations is a defense and may be considered by a jury in determining cause. A court may determine that the representation did not materially induce the plaintiff's decision to act and that the plaintiff would have acted in the absence of the representation. Novell v. Migliaccio, 2008 WI 44, 309 Wis. 2d 132, 749 N.W.2d 544, 05-2852.

100.18 Annotation A nondisclosure is not an assertion, representation, or statement of fact under sub. (1), and silence is insufficient to support a claim under sub. (1). Goudy v. Yamaha Motor Corporation, USA, 2010 WI App 55, 324 Wis. 2d 441, 782 N.W.2d 114, 09-0617.

100.18 Annotation A reasonable jury could find that painting over evidence of a leaky basement was a representation that a basement did not leak. Any conduct capable of being turned into a statement of fact is a representation. There is no distinction between misrepresentations effected by words and misrepresentations effected by other acts. Novell v. Migliaccio, 2010 WI App 67, 325 Wis. 2d 230, 783 N.W.2d 897, 09-1576.

100.18 Annotation The state had a constitutional right to a jury trial on its claim under sub. (1). State v. Abbott Laboratories, 2012 WI 62, 341 Wis. 2d 510, 816 N.W.2d 145, 10-0232.

100.18 Annotation The plain language of the statute shows that statements or representations may be actionable even when contained in bills or other documents not traditionally considered "advertisements." The statute includes "bill" as an example of a document that may contain a deceptive or misleading representation and includes documents "similar or dissimilar" to the enumerated items, so long as that document contains misrepresentations. MBS-Certified Public Accountants, LLC v. Wisconsin Bell Inc. 2013 WI App 14, 346 Wis. 2d 173, 828 N.W.2d 575, 08-1830.

100.18 Annotation If a party violating this section could defend its actions using the voluntary payment rule, then the broad, remedial purpose of this section would be undermined. MBS-Certified Public Accountants, LLC v. Wisconsin Bell Inc. 2013 WI App 14, 346 Wis. 2d 173, 828 N.W.2d 575, 08-1830.

100.18 Annotation This section does not provide that a plaintiff may recover fees and costs only to the extent that the plaintiff has incurred fees and costs or is contractually obligated to pay fees and costs to its counsel. To the contrary, both sub. (11) (b) and Gorton support the idea that the award of attorney fees based on private counsel's work was appropriate in this case. State v. Abbott Laboratories, 2013 WI App 31, 346 Wis. 2d 565, 829 N.W.2d 753, 10-0232.

100.18 Annotation A salesperson engages in puffery when he or she gives voice to exaggerations reasonably to be expected of a seller as to the degree of quality of a product, the truth or falsity of which cannot be precisely determined. Exaggerations of this sort do not subject the speaker to liability under this section because they convey only the seller's opinion and are not capable of being substantiated or refuted. When a salesperson represented to a client that a specific problem had been fixed, the salesperson was making a specific, factual statement. That the salesperson may not have been familiar with the problems prior to the conversation, or had any idea whether they had been addressed, does not transform the factual statement into puffery. United Concrete & Construction, Inc. v. Red-D-Mix Concrete, Inc. 2013 WI 72, ___ Wis. 2d ___, ___ N.W.2d ___, 11-1566.

100.18 Annotation This section is reasonably geared toward notice and workable precision and is not so imprecise as to be constitutionally vague. Carpets By The Carload, Inc. v. Warren, 368 F. Supp. 1075.

100.18 Annotation One person can constitute "the public" under sub. (1). Jersild v. Aker, 775 F. Supp. 1198 (1991).

100.18 Annotation Actual interest payments incurred as a result of misrepresentations may be recovered by the defrauded party. Jersild v. Aker, 775 F. Supp. 1198 (1991).

100.18 Annotation The protections under this section are not restricted to Wisconsin residents. A cause of action under this section requires actual pecuniary loss, not a mere showing of deception. Demitropoulous v. Bank One Milwaukee, 915 F. Supp. 1399 (1996).

100.18 Annotation There is no indication that the application of this section is restricted to use by consumers. Stoughton Trailers, Inc. v. Henkmel Corp. 965 F. Supp. 1227 (1997).

100.18 Annotation Sub. (11) (b) 3. is a statute of repose to which the discovery rule does not apply. Staudt v. Artifex, 16 F. Supp. 2d 1023 (1998).

100.18 Annotation Under Wisconsin law the economic loss doctrine does not bar recovery under s. 100.18, and it does bar recovery under s. 895.80, at least under the facts of this case. Dow v. Poltzer, 364 F. Supp. 2d 931 (2005).

100.18 Annotation While plaintiff, a seller of goods through its Web site, may have been subject to misrepresentations regarding the source of customers directed to its web site from defendants' Web sites through a "typosquatting scheme," the misrepresentations could not be characterized as statements made to the public relating to the purchase of merchandise and were not subject to this section. Land's End, Inc. v. Remy, 447 F. Supp. 2d 941 (2006).

100.18 Annotation If the Wisconsin courts had intended to exclude from the law only contracting parties as members of the public, it could have stated the rule as whether the parties had a "contracting relationship," not the more general "particular relationship." There was a "particular relationship" when the plaintiff had an ongoing relationship with defendant for 13 years, selling as much as $12 million of merchandise in a single year, and thus plaintiff was not a member fo the public. Uniek, Inc. v. Dollar General Corporation, 474 F. Supp. 2d 1034 (2007).

100.18 Annotation This section does not explicitly require a misrepresentation to the plaintiff, only to "the public." However, the question is whether the representation materially induced the plaintiff's decision to act and whether the plaintiff would have acted in the absence of the representation. Grice Engineering, Inc. v. JG Innovations, Inc. 691 F. Supp. 2d 915 (2010).

100.18 Annotation This section does not provide a cause of action for misrepresentations made to non-parties; the Act is not designed to protect product manufacturers from the deceptive acts of their competitors. Riddell, Inc. v. Schutt Sports, Inc. 724 F. Supp. 2d 963, (2010).

100.18 Annotation This section applies to only commercial transactions. Thermal Design, Inc. v. American Society of Heating, 775 F. Supp. 2d 1082 (2011).

100.18 Annotation The Resurgence of Caveat Emptor: Puffery Undermines the Pro-Consumer Trend in Wisconsin's Misrepresentation Doctrine. Goretzke. 2003 WLR 171.

100.18 Annotation Protection for consumers against unfair and deceptive business. Jeffries, 57 MLR 559.

100.18 Annotation Private enforcement of consumer laws in Wisconsin. Waxman. WBB May 1983.

100.18 Annotation Wisconsin's Deceptive Trade Practices Act. Hinkston. Wis. Law. Oct. 2008.



100.182 Fraudulent drug advertising.

100.182  Fraudulent drug advertising.

100.182(1) (1) In this section, "drug" has the meaning specified in s. 450.01 (10).

100.182(2) (2) No person may advertise the availability of any drug or publish or circulate such an advertisement with the intent of selling, increasing the consumption of or generating interest in the drug if the advertisement contains any untrue, deceptive or misleading representations material to the effects of the drug.

100.182(3) (3) No person may expressly or impliedly represent that a substance may be used to obtain physical or psychological effects associated with the use of a drug in order to promote the sale of the substance unless it is lawfully marketed for human consumption under the United States food, drug and cosmetic act under 21 USC 301 to 392. A representation that the substance is not intended for human consumption is not a defense to prosecution for violating this subsection.

100.182(4) (4) No person may advertise a drug that the person knows is intentionally manufactured substantially to resemble a controlled substance or that the person represents to be of a nature, appearance or effect that will allow the recipient to display, sell, deliver, distribute or use the drug as a controlled substance, unless the drug is controlled under ch. 961.

100.182(5) (5)

100.182(5)(a)(a) Any district attorney, after informing the department, or the department may seek a temporary or permanent injunction in circuit court to restrain any violation of this section. Prior to entering a final judgment the court may award damages to any person suffering monetary loss because of a violation. The department may subpoena any person or require the production of any document to aid in investigating alleged violations of this section.

100.182(5)(b) (b) In lieu of instituting or continuing an action under this subsection, the department may accept a written assurance from a violator of this section that the violation has ceased. If the terms of the assurance so provide, its acceptance by the department prevents all district attorneys from prosecuting the violation. An assurance is not evidence of a violation of this section but violation of an assurance is subject to the penalties and remedies of violating this section.

100.182 History History: 1981 c. 90; 1985 a. 146 s. 8; 1995 a. 27, 448.



100.183 Fraud, advertising foods.

100.183  Fraud, advertising foods.

100.183(1) (1) No person, firm, corporation or association shall, with intent to sell, or increase the consumption thereof, or create an interest therein, make, publish, disseminate, circulate, or place before the public in this state, or cause, directly or indirectly to be made, published, disseminated, or placed before the public in this state, in a newspaper or other publication, or in the form of a book notice, handbill, poster, bill, circular or pamphlet, or in any other manner, an advertisement of any sort regarding articles of food, which advertisement contains any assertion, representation or statement which is untrue, deceptive or misleading.

100.183(2) (2) It shall be unlawful to advertise any dairy or other food product which is of a grade or quality inferior to or less valuable than the usual and ordinary grade established by common understanding or law for such product, or from which a more valuable portion has been removed, without plainly and conspicuously stating that the article advertised is below and inferior to the usual and ordinary grade.

100.183(3) (3) No person, for himself or herself or as an agent, shall advertise at a stated price the sale of turkeys, which have been graded by the U.S. department of agriculture, unless the federal grade is set forth in such advertisement in not less than 10-point type.

100.183 History History: 1993 a. 492.

100.183 Annotation When the statutory background of ss. 100.18 and 100.183 is considered, it becomes clear that the legislature does not intend "merchandise" in s. 100.18 to include articles of food. The only sanction for violating s. 100.183 is the criminal penalty specified in s. 100.26 (1) while s. 100.18 (1) is amenable to only civil remedies and cannot be enforced via a criminal prosecution. Gallego v. Wal-Mart Stores, Inc. 2005 WI App 244, 288 Wis. 2d 229, 707 N.W.2d 539, 04-2533.



100.184 Advertising foods for sale.

100.184  Advertising foods for sale. No person shall, himself or herself, or by a servant or agent, or as the servant or agent of any other person, advertise for sale any article of food in package form when the retail price is mentioned in such advertisement unless the actual weight or volume of the contents of such package as stated on the label shall be plainly and conspicuously set forth in such advertisement in not less than 5-point type.

100.184 History History: 1993 a. 492.



100.185 Fraud, advertising musical performances.

100.185  Fraud, advertising musical performances.

100.185(1)(1)  Definitions. In this section:

100.185(1)(a) (a) "Performing group" means a vocal or instrumental group that intends to advertise or perform under the name of a recording group.

100.185(1)(b) (b) "Recording group" means a vocal or instrumental group to whom all of the following apply:

100.185(1)(b)1. 1. At least one member of the group has released a commercial sound recording under the name of a group.

100.185(1)(b)2. 2. The member identified in subd. 1. has a right by virtue of use or operation to perform under the name of the group that released the commercial sound recording, and the member has not abandoned the recording group's name or the member's affiliation with the group that released the commercial sound recording.

100.185(1)(c) (c) "Sound recording" means a work that results from the fixation of a series of musical, spoken, or other sounds on a material object, including a disc, tape, or other phonorecord.

100.185(2) (2) Production. No person may advertise or conduct a live musical performance or production in this state through the use of a false, deceptive, or misleading affiliation, connection, or association between a performing group and a recording group. For purposes of this subsection, an advertisement, production, or performance is not false, deceptive, or misleading if any of the following applies:

100.185(2)(a) (a) The performing group is the authorized registrant and owner of a service mark for that group registered in the U.S. patent and trademark office.

100.185(2)(b) (b) At least one member of the performing group was a member of the recording group.

100.185(2)(c) (c) The live musical performance or production is identified in all advertising and promotion as a salute or tribute and the name of the performing group is not so closely related or similar to the name of the recording group as to be misleading or confusing to a reasonable person.

100.185(2)(d) (d) The performance or production is expressly authorized by the recording group.

100.185(3) (3) Enforcement.

100.185(3)(a)(a) If the attorney general or a district attorney has reason to believe that a person is advertising or conducting or intends to advertise or conduct a live musical performance or production in violation of sub. (2), the attorney general or district attorney may bring an action in the name of the state against the person to restrain the violation by temporary or permanent injunction. If a court issues a permanent injunction against a violation of this section by a defendant, the court may also order the defendant to pay to a person injured by the violation any amounts or property the defendant obtained as a result of the violation.

100.185(3)(b) (b) A court may require a person who violates sub. (2) to forfeit an amount not less than $5,000 nor more than $15,000 per violation. Each performance or production in violation of sub. (2) constitutes a separate violation.

100.185 History History: 2007 a. 15.



100.186 Linseed oil, white lead, zinc oxide, turpentine; standards; sale.

100.186  Linseed oil, white lead, zinc oxide, turpentine; standards; sale.

100.186(1)(1) No person shall sell as and for "raw flaxseed oil" or "raw linseed oil" any oil unless it is obtained from the seeds of the flax plant and unless it fulfills all the requirements for linseed oil laid down in the U.S. Pharmacopoeia; or as and for "boiled linseed oil" or "boiled flaxseed oil" any oil unless it has been prepared by heating pure raw linseed oil with or without the addition of not to exceed 4 percent of drier to a temperature not less than 225 degrees Fahrenheit. It is a violation of this section if said boiled linseed oil does not conform to the following requirements: First, its specific gravity at 60 degrees Fahrenheit must be not less than 935 thousandths and not greater than 945 thousandths; 2nd, its saponification value (koettstorfer figure) must not be less than 186; 3rd, its iodine number must not be less than 160; 4th, its acid value must not exceed 10; 5th, the volatile matter expelled at 212 degrees Fahrenheit must not exceed one-half of one percent; 6th, no mineral or other foreign oil or free rosin shall be present, and the amount of unsaponifiable matter as determined by standard methods shall not exceed 2.5 percent; 7th, the film left after flowing the oil over glass and allowing it to drain in a vertical position must dry free from tackiness in not to exceed 20 hours, at a temperature of about 70 degrees Fahrenheit.

100.186(2) (2) Nor shall any person sell any raw or boiled linseed oil except under its true name, and unless each tank car, tank, barrel, keg, can or vessel of such oil has distinctly and durably marked thereon in ordinary bold-faced capital letters, not smaller than 60-point type, the words "Pure Linseed Oil — Raw" or "Linseed Oil — Boiled," and the name and address of the manufacturer.

100.186(3) (3) Linseed oil compounds designed to take the place of raw or boiled linseed oil, whether sold under invented proprietary names or titles, or otherwise, shall bear conspicuously upon the containing receptacle in which the same is sold, in ordinary bold-faced capital letters not smaller than 60-point type, the word "Compound," followed immediately with the true distinctive names of the actual ingredients in the order of their greater preponderance, in the English language, in plain legible type of the same style, not smaller than 36-point type, in continuous list with no intervening matter of any kind and shall also bear the name and address of the manufacturer.

100.186(4) (4) No person shall sell:

100.186(4)(a) (a) As and for dry white lead any substance other than basic carbonate of lead or basic sulfate of lead;

100.186(4)(b) (b) As and for white lead in oil, any product other than basic carbonate of lead ground in pure linseed oil or basic sulfate of lead ground in pure linseed oil;

100.186(4)(c) (c) Any basic carbonate of lead ground in linseed oil, unless each receptacle containing it has distinctly and durably marked thereon the words, "white lead, basic carbonate, in oil," and the name and address of the manufacturer or jobber;

100.186(4)(d) (d) Any basic sulfate of lead ground in linseed oil, unless each receptacle containing it has distinctly and durably marked thereon the words "white lead, basic sulfate, in oil," and the name and address of the manufacturer or jobber;

100.186(4)(e) (e) As and for dry oxide of zinc, or zinc oxide, or zinc white, any substance other than commercially pure oxide of zinc;

100.186(4)(f) (f) As and for oxide of zinc in oil, or zinc oxide in oil, or zinc white in oil, any product other than commercially pure oxide of zinc ground in pure linseed oil;

100.186(4)(g) (g) Any oxide of zinc ground in linseed oil, unless each receptacle containing the same has distinctly and durably marked thereon the words "oxide of zinc in oil" or "zinc oxide in oil" or "zinc white in oil" and the name and address of the manufacturer or jobber.

100.186(5) (5) No person shall sell:

100.186(5)(a) (a) As and for turpentine, spirits of turpentine or oil of turpentine, any article except pure oil of turpentine distilled from the natural gum, dip or scrape of pine trees and unmixed with kerosene or other mineral oil or other foreign substance;

100.186(5)(b) (b) As and for wood turpentine or wood spirits of turpentine any article except the distillates and spirits prepared directly from or by the distillation of the wood of pine trees, and unmixed with kerosene or other mineral oil or other foreign substance;

100.186(5)(c) (c) Any oil of turpentine or wood spirits of turpentine except under its true name, and unless each tank car, tank, barrel, keg, can or vessel of such oil has distinctly and durably marked thereon in ordinary bold-faced capital letters, not smaller than 60-point type, the words "Oil of Turpentine" or "Wood Spirits of Turpentine" and the name and address of the manufacturer or jobber.

100.186 History History: 2009 a. 177.



100.187 Sale of honey and Wisconsin certified honey; rules, prohibitions.

100.187  Sale of honey and Wisconsin certified honey; rules, prohibitions.

100.187(1)(1) The department shall promulgate rules that do all the following:

100.187(1)(a) (a) Establish standards for products sold as honey that are consistent with the standard for honey under the Codex Alimentarius of the Food and Agriculture Organization of the United Nations and the World Health Organization, number 12-1981, as revised in 2001.

100.187(1)(b) (b) Establish standards for testing by private laboratories of samples submitted by persons who intend to sell honey produced in this state as Wisconsin certified honey to determine whether the samples meet the standards established under par. (a).

100.187(2) (2)

100.187(2)(a)(a) No person may label a product as Wisconsin certified honey or imply that a product is Wisconsin certified honey unless all of the following apply:

100.187(2)(a)1. 1. The product has been determined to meet the standards established under sub. (1) (a) by a laboratory whose testing procedures meet standards established under sub. (1) (b).

100.187(2)(a)2. 2. A summary of the results of the testing performed under subd. 1. has been submitted to the department and approved by the department.

100.187(2)(a)3. 3. The product was produced in this state.

100.187(2)(b) (b) The department shall investigate violations of this subsection and may bring an action for permanent or temporary injunctive or other relief in any circuit court against a person who violates this subsection.

100.187(3) (3)

100.187(3)(a)(a) No person may label a product as honey or imply that a product is honey unless the product meets the standards established under sub. (1) (a).

100.187(3)(b) (b) Any person who suffers damages as a result of a violation of this subsection may bring an action for damages against the violator for the amount of the person's damages or $1,000, whichever is greater. Notwithstanding s. 814.04 (1), a court shall award to a prevailing plaintiff in an action under this paragraph reasonable attorney fees.

100.187 History History: 2009 a. 169; 2011 a. 258.



100.19 Distribution methods and practices.

100.19  Distribution methods and practices.

100.19(1) (1) The methods of distribution and practices in the distribution of food products and fuel shall be free from needless waste and needless duplication which tend to increase the cost of such products to the consuming public. Methods of distribution and practices in the distribution of food products and fuel, wherever such waste or duplication tends to increase the costs of such products to the consuming public, are hereby prohibited.

100.19(2) (2) The department, after public hearing, may issue general orders forbidding methods of distribution or practices in distribution which are found by the department to cause waste or duplication as defined herein. The department, after public hearing, may issue general orders prescribing methods of distribution or practices in distribution which are found by the department to avoid waste or duplication as defined herein.

100.19(3) (3) The department, after public hearing, may issue a special order against any person, enjoining such person from employing any method of distribution or practice in distribution which is found by the department to cause waste or duplication as defined herein. The department, after public hearing, may issue a special order against any person, requiring such person to employ the method of distribution or practice in distribution which is found by the department to avoid waste or duplication as defined herein.



100.195 Unfair billing for consumer goods or services.

100.195  Unfair billing for consumer goods or services.

100.195(1)(1)  Definitions. In this section:

100.195(1)(a) (a) "Bill" means to represent to any consumer, directly or by implication, that the consumer is obligated to pay a stated amount for consumer goods or services. "Bill" includes to refer a payment to a collection agency or to make a statement representing that a payment obligation has been or may be referred to a collection agency or credit reporting agency.

100.195(1)(b) (b) "Consumer" means an individual to whom a seller sells or leases, or offers to sell or lease, consumer goods or services at retail.

100.195(1)(c) (c) "Consumer goods or services" means goods or services that are used or intended for use for personal, family, or household purposes. "Consumer goods or services" does not include any of the following:

100.195(1)(c)1. 1. The treatment of disease, as defined in s. 448.01 (2), by a health care provider, as defined in s. 155.01 (7), or the provision of emergency medical care.

100.195(1)(c)2. 2. Telecommunications services or television services.

100.195(1)(c)3. 3. Goods or services whose delivery is required by law even though the consumer has not agreed to purchase or lease those goods or services.

100.195(1)(c)4. 4. The sale or lease of a motor vehicle by a licensed motor vehicle dealer, as defined in s. 218.0101 (23) (a).

100.195(1)(c)5. 5. Services provided pursuant to an attorney-client relationship.

100.195(1)(d) (d) "Delivery" means transferring to a consumer's custody or making available for use by a consumer.

100.195(1)(e) (e) "Disclosure" means a clear and conspicuous statement that is designed to be readily noticed and understood by the consumer.

100.195(1)(f) (f) "Seller" means a seller or lessor of consumer goods or services, and includes any employee, agent, or representative acting on behalf of the seller.

100.195(1)(g) (g) "Telecommunications service" has the meaning given in s. 196.01 (9m).

100.195(1)(h) (h) "Television service" means all of the following:

100.195(1)(h)1. 1. Video service, as defined in s. 66.0420 (2) (y).

100.195(1)(h)2. 2. Services billed to consumers by a multichannel video programming distributor as defined under 47 USC 522 (13).

100.195(2) (2) Prohibitions. No seller may:

100.195(2)(a) (a) Bill a consumer for consumer goods or services that the consumer has not agreed to purchase or lease.

100.195(2)(b) (b) Bill a consumer for consumer goods or services at a price that is higher than a price previously agreed upon between the seller and consumer unless the consumer agrees to the higher price before the seller bills the consumer. This paragraph does not prohibit a seller from increasing the price of goods or services under a sale or lease agreement of indefinite duration if the seller gives the consumer reasonable disclosure of the proposed increase and the opportunity to cancel the agreement without penalty at or before the time of a delivery at the increased price. If a seller proposes an increased price at the time of a delivery of goods or services and the consumer elects to cancel the agreement, the seller shall pay the costs of returning the goods or services.

100.195(2)(c) (c) Bill a consumer for a delivery of consumer goods or services that the seller initiates under an agreement that is no longer in effect when the seller initiates the delivery.

100.195(2)(d) (d) Offer a consumer a prize or prize opportunity or free or reduced-price goods or services, the acceptance of which commits the consumer to receive or pay for other consumer goods or services, unless the seller makes a disclosure of that commitment at or before the time the consumer agrees to purchase the goods or services.

100.195(2)(e) (e) Misrepresent to a consumer, directly or by implication, that the consumer's failure to reject or return a delivery of consumer goods or services that was not authorized by the consumer constitutes an acceptance that obligates the consumer to pay for those goods or services.

100.195(3) (3) Exceptions.

100.195(3)(a)(a) Subsection (2) does not apply to the conduct of an agent or representative of a seller when providing billing services if the agent or representative did not know or have reason to know that its conduct violates sub. (2).

100.195(3)(b) (b) Subsection (2) (a) and (b) do not apply to any of the following:

100.195(3)(b)1. 1. A negative option plan, as defined in 16 CFR 425.1, if the negative option plan meets the requirements of 16 CFR 425.1.

100.195(3)(b)2. 2. A contractual plan or arrangement under which a seller, on a periodic basis, ships a similar type of goods to a consumer who has consented in advance to receive the goods on a periodic basis, if the plan or arrangement does not impose a binding commitment period or require a minimum purchase amount.

100.195(4) (4) Acceptance of free goods or services. For purposes of sub. (2), the acceptance of free goods or services does not, of itself, constitute an agreement to purchase or lease the goods or services.

100.195(5m) (5m) Penalties and remedies.

100.195(5m)(a)(a) The department may exercise its authority under ss. 93.14 and 93.15 to investigate violations of this section.

100.195(5m)(b) (b) Any person suffering pecuniary loss because of a violation of this section may commence an action to recover the pecuniary loss. If the person prevails, the person shall recover twice the amount of the pecuniary loss, or $200 for each violation, whichever is greater, together with costs, including reasonable attorney fees.

100.195(5m)(c) (c) The department may commence an action in the name of the state to restrain by temporary or permanent injunction a violation of this section. Before entry of final judgment, the court may make any necessary orders to restore to a person any pecuniary loss suffered by the person because of the violation.

100.195(5m)(d) (d) The department or a district attorney may commence an action in the name of the state to recover a forfeiture to the state of not less than $100 nor more than $10,000 for each violation of this section.

100.195(5m)(e) (e) A person who violates this section is subject to a fine of not less than $25 nor more than $5,000 or imprisonment not to exceed one year or both for each violation.

100.195 History History: 2005 a. 458; 2007 a. 42.



100.20 Methods of competition and trade practices.

100.20  Methods of competition and trade practices.

100.20(1)(1) Methods of competition in business and trade practices in business shall be fair. Unfair methods of competition in business and unfair trade practices in business are hereby prohibited.

100.20(1m) (1m) It is an unfair trade method of competition in business to represent the retailing of merchandise to be a selling-out or closing-out sale if the merchandise is not of a bankrupt, insolvent, assignee, liquidator, adjuster, trustee, personal representative, receiver, wholesaler, jobber, manufacturer, or of any business that is in liquidation, that is closing out, closing, or disposing of its stock, that has lost its lease or has been or is being forced out of business, or that is disposing of stock on hand because of damage by fire, water, or smoke. This subsection does not apply to any "closing-out sale" of seasonal merchandise or any merchandise having a designated model year if the person conducting the sale is continuing in business.

100.20(1n) (1n) It is an unfair method of competition or an unfair trade practice for any person to sell cigarettes to consumers in this state in violation of s. 139.345.

100.20(1r) (1r) It is an unfair method of competition in business or an unfair trade practice for a person who sells new motor vehicles to compare new motor vehicle selling prices, including the offered prices or the actual sale prices, to the manufacturer's suggested retail price for that vehicle unless it is clearly and conspicuously disclosed that the latter price is a manufacturer's suggested retail price and may not represent actual sale prices.

100.20(1t) (1t) It is an unfair trade practice for a person to provide any service which the person has the ability to withhold that facilitates or promotes an unfair method of competition in business, an unfair trade practice in business, or any other activity which is a violation of this chapter.

100.20(2) (2)

100.20(2)(a)(a) The department, after public hearing, may issue general orders forbidding methods of competition in business or trade practices in business which are determined by the department to be unfair. The department, after public hearing, may issue general orders prescribing methods of competition in business or trade practices in business which are determined by the department to be fair.

100.20(2)(b) (b) Notwithstanding par. (a), the department may not issue any order or promulgate any rule that regulates the provision of water or sewer service by a manufactured home community operator, as defined in s. 101.91 (8), or manufactured home community contractor, as defined in s. 101.91 (6m), or enforce any rule to the extent that the rule regulates the provision of such water or sewer service.

100.20(3) (3) The department, after public hearing, may issue a special order against any person, enjoining such person from employing any method of competition in business or trade practice in business which is determined by the department to be unfair or from providing service in violation of sub. (1t). The department, after public hearing, may issue a special order against any person, requiring such person to employ the method of competition in business or trade practice in business which is determined by the department to be fair.

100.20(4) (4) The department of justice may file a written complaint with the department alleging that the person named is employing unfair methods of competition in business or unfair trade practices in business or both. Whenever such a complaint is filed it shall be the duty of the department to proceed, after proper notice and in accordance with its rules, to the hearing and adjudication of the matters alleged, and a representative of the department of justice designated by the attorney general may appear before the department in such proceedings. The department of justice shall be entitled to judicial review of the decisions and orders of the department under ch. 227.

100.20(5) (5) Any person suffering pecuniary loss because of a violation by any other person of any order issued under this section may sue for damages therefor in any court of competent jurisdiction and shall recover twice the amount of such pecuniary loss, together with costs, including a reasonable attorney's fee.

100.20(6) (6) The department may commence an action in circuit court in the name of the state to restrain by temporary or permanent injunction the violation of any order issued under this section. The court may in its discretion, prior to entry of final judgment make such orders or judgments as may be necessary to restore to any person any pecuniary loss suffered because of the acts or practices involved in the action, provided proof thereof is submitted to the satisfaction of the court. The department may use its authority in ss. 93.14 and 93.15 to investigate violations of any order issued under this section.

100.20 History History: 1975 c. 308; 1985 a. 284; 1993 a. 158, 496; 1997 a. 229; 2001 a. 16, 102; 2003 a. 326; 2005 a. 25, 45.

100.20 Cross-reference Cross-reference: See s. 136.001 (2) concerning future service plans.

100.20 Annotation Department of agriculture rules prohibiting a chain distributor scheme are valid. Unfair practices that may be prohibited are not limited to those affecting competitors. HM Distributors of Milwaukee, Inc. v. Department of Agriculture, 55 Wis. 2d 261, 198 N.W.2d 598 (1972).

100.20 Annotation The elements of misappropriation are: 1) the expenditure of time, labor, or money creating the misappropriated thing; 2) competition; and 3) commercial damage to the plaintiff. Mercury Record Productions, Inc. v. Economic Consultants, Inc. 64 Wis. 2d 163, 218 N.W.2d 705 (1975).

100.20 Annotation The trial court properly relied upon an administrative rule promulgated under sub. (2) in instructing the jury. State v. Clausen, 105 Wis. 2d 231, 313 N.W.2d 819 (1982).

100.20 Annotation The state may join as parties defendant assignees of contracts allegedly obtained by deceptive practices even though the assignees did not engage in deception. State v. Excel Management Services, 111 Wis. 2d 479, 331 N.W.2d 312 (1983).

100.20 Annotation Attorney fees for successful appellate work are recoverable under sub. (5). Fees are recoverable even when the person is represented at no charge by a legal services organization. Shands v. Castrovinci, 115 Wis. 2d 352, 340 N.W.2d 506 (1983).

100.20 Annotation Sub. (6) does not require a threat of future harm in order to obtain an injunction. State v. Fonk's Mobile Home Park & Sales, Inc. 117 Wis. 2d 94, 343 N.W.2d 820 (Ct. App. 1983).

100.20 Annotation A plaintiff-tenant who prevails in an action for the violation of an order under this section is entitled to attorney fees irrespective of the amount of damages the landlord may recover in a counterclaim. Paulik v. Coombs, 120 Wis. 2d 431, 355 N.W.2d 357 (Ct. App. 1984).

100.20 Annotation In cases when a landlord complies with the notification requirements and provides an accounting of amounts withheld from a security deposit, an award of double damages under sub. (5) is subject to offset for actual damages to the landlord. A damage award in the amount of double the security deposit, regardless of the landlord's damages, applies when the landlord fails to provide the accounting. Pierce v. Norwick, 202 Wis. 2d 587, 550 N.W.2d 451 (Ct. App. 1996), 96-0067.

100.20 Annotation Illegal chain distribution schemes are discussed. State v. Fortune in Motion, Inc. 214 Wis. 2d 148, 570 N.W.2d 875 (Ct. App. 1997), 96-2002.

100.20 Annotation The lender liability limits under s. 422.208 (4) do not limit the liability of lenders subject to the Home Improvement Trade Practices Code promulgated under this section. A homeowner may proceed under sub. (5) when there is a violation of the Code. If a home improvement was financed by an interlocking consumer loan, full payment before discovering the violations of the Code does not eliminate the consumer's cause of action against an assignee of the loan for the total amount that the consumer was obligated for at the time of entering into the contract. Jackson v. DeWitt, 224 Wis. 2d 877, 592 N.W.2d 262 (Ct. App. 1999), 98-0493.

100.20 Annotation The ordinary civil burden of proof applies to actions for damages occasioned by a violation of an administrative rule adopted under sub. (2). Benkoski v. Flood, 2001 WI App 84, 242 Wis. 2d 652, 626 N.W.2d 851, 00-1250.

100.20 Annotation When the plaintiff lost a sale of property as the result of a violation of an administrative rule adopted under sub. (2), it was proper to double the lost sale price of property prior to deducting the market price of the property in setting damages under sub. (5). Benkoski v. Flood, 2001 WI App 84, 242 Wis. 2d 652, 626 N.W.2d 851, 00-1250.

100.20 Annotation A contract in violation of an administrative rule adopted under this section does not result in per se unenforceability of the contract. A lease provision requiring a tenant to pay all landlord attorney fees, in violation of a rule, was unenforceable because severing the clause from the remainder of the lease would undermine the goals of eliminating such clauses and preventing the intimidation of tenants that the clauses may cause. Baierl v. McTaggart, 2001 WI 107, 245 Wis. 2d 632, 629 N.W.2d 277, 98-3329.

100.20 Annotation Under Baierl, a lease containing a provision violating an administrative rule is not necessarily void, but rather, may be unenforceable by one or both parties under certain circumstances. While a landlord cannot seek damages for abandonment of a lease that contains a code violation, a tenant who seeks to prospectively enforce the lease waives his or her rights pursuant to Baierl in the event of a breach on the part of the tenant. By seeking to enforce a lease, a tenant reaffirms the terms of the lease and the landlord's reciprocal right to enforce those provisions. Dawson v. Goldammer, 2003 WI App 3, 259 Wis. 2d 664, 657 N.W.2d 432, 01-3075.

100.20 Annotation To sue for double damages, costs, and attorney's fees under sub. (5), a party must establish a pecuniary loss because of a violation. Failure to allege any pecuniary loss for an alleged administrative code violation barred recovery under sub. (5). Snyder v. Badgerland Mobile Homes, 2003 WI App 49, 260 Wis. 2d 770, 659 N.W.2d 887, 02-0714.

100.20 Annotation Holding individual wrongdoers accountable is necessary in order to adequately effectuate the purpose behind this section, protecting consumers from unfair dealings. When the corporate veil frustrates the purpose of a statute, it must be assumed that the legislature intended to pierce it. Rayner v. Reeves Custom Builders, Inc. 2004 WI App 231, 277 Wis. 2d 535, 691 N.W.2d 705, 03-3235.

100.20 Annotation Nothing in this section or ch. 97 evinces a legislative intent to preclude DATCP from declaring, by rule, that a violation of department rules governing food labeling is an unfair trade practice amenable to private enforcement action under sub. (5). Gallego v. Wal-Mart Stores, Inc. 2005 WI App 244, 288 Wis. 2d 229, 707 N.W.2d 539, 04-2533.

100.20 Annotation A tenant who opts to enforce a lease containing a prohibited attorney's fees provision pursuant to our holding in Dawson I may sever the provision and enforce the remaining legally valid lease terms. Dawson v. Goldammer, 2006 WI App 158, 295 Wis. 2d 728, 722 N.W.2d 106, 04-2507.

100.20 Annotation Wisconsin Administrative Code ch. ATCP 110, entitled Home Improvement Practices (HIPA), was adopted under authority of this section. Violations are governed by the discovery rule and the 6-year statute of limitations under s. 893.93 (1) (b). Sub. (5) authorizes the doubling of an entire damage award, even if a HIPA violation is combined with additional wrongdoing that contributes to the loss in question. A corporate employee may be personally liable for acts in violation of HIPA made on behalf of the corporate entity that employs the employee. Stuart v. Weisflog's Showroom Gallery, Inc. 2008 WI 22, 308 Wis. 2d 103, 746 N.W.2d 762, 05-0886.

100.20 Annotation Under sub. (5), a person suffering pecuniary loss because of a violation by any other person of any order issued under this section may sue for damages. Using the common understanding of the term "because of," the "pecuniary loss" is clearly the amount suffered to be paid as a result of the violation of the order. When a general order promulgated under sub. (2) prohibits the retention or receipt of the customer's money, the consumer suffers a pecuniary loss under sub. (5) in the amount that was wrongfully retained or received. Kaskin v. John Lynch Chevrolet-Pontiac Sales, Inc. 2009 WI App 65, 318 Wis. 2d 802, 767 N.W.2d 394, 08-1199.

100.20 Annotation An attorney fee award under sub. (5) is mandatory on successful claims. Boelter v. Tschantz, 2010 WI App 18, 323 Wis. 2d 208, 779 N.W.2d 467, 09-1011.

100.20 Annotation Allegations that a department rule prohibiting chain distributor schemes as an unfair trade practice abridged the 1st amendment protection of commercial speech were not so obviously without merit so as to be insubstantial for purposes of the statute requiring hearing and determination by 3-judge court. Holiday Magic, Inc. v. Warren, 497 F.2d 687 (1974).

100.20 Annotation Federal law did not preclude the enforcement of this section. Time Warner Cable v. Doyle, 847 F. Supp 635 (1994).

100.20 Annotation No private cause of action exists under s. 100.20 except for violations of a department order. Emergency One, Inc. v. Waterous Co., Inc. 23 F. Supp. 2d 959 (1998).

100.20 Annotation Protection for consumers against unfair and deceptive business. Jeffries, 57 MLR 559.

100.20 Annotation State Deceptive Trade Practices and Consumer Protection Acts: Should Wisconsin Lawyers be Susceptible to Liability Under Section 100.20? Anderson. 83 MLR 497.



100.201 Unfair trade practices in the dairy industry.

100.201  Unfair trade practices in the dairy industry.

100.201(1)(1)  Definitions. Unless context requires otherwise:

100.201(1)(a) (a) "Broker" means any person engaged in negotiating sales or purchases of selected dairy products for or on behalf of a retailer or wholesaler or both.

100.201(1)(b) (b)

100.201(1)(b)1.1. "Retailer" means every person making any sale of selected dairy products at retail within this state unless otherwise excepted; provided, that in the case of a person making both sales at retail and sales at wholesale such term shall apply only to the retail portion of such sales. "Retailer" does not include the United States, the state, any municipality as defined in s. 345.05 (1) (c), or any religious, charitable or educational organization or institution, but does include any other person engaged in the business of making retail sales wholly or in part for the person's own profit at an institution operated by such an exempt party.

100.201(1)(b)2. 2. For the purpose of this section any subsidiary or affiliate corporation, limited liability company, cooperative, or unincorporated cooperative association, and any officer, director, partner, member or manager of a corporation, cooperative, unincorporated cooperative association, partnership or limited liability company which is a retailer of selected dairy products, and any individual, corporation, cooperative, unincorporated cooperative association, partnership, limited liability company, association or any other business unit which owns, controls or franchises any retailer or which has any retailer as an affiliate, member or subsidiary, is deemed to be a retailer of selected dairy products and the prohibitions of sub. (2) shall also apply to any such person or business unit which sells any selected dairy product at wholesale.

100.201(1)(c) (c)

100.201(1)(c)1.1. "Selected dairy products" means:

100.201(1)(c)1.a. a. Milk, skim milk, fortified milk, flavored milk, flavored skim milk, buttermilk, cream, sour cream, half and half, whipping cream, whipped cream and cottage cheese; and

100.201(1)(c)1.b. b. Ice cream, ice milk, sherbet, custard, water ices, quiescently frozen ices and frozen dessert novelties manufactured from any such products.

100.201(1)(c)2. 2. The department may by rule, after hearing, designate as selected dairy products such other products derived in whole or in part from milk as it finds necessary to effectuate the purposes of this section.

100.201(1)(c)3. 3. In no event shall there be designated as selected dairy products any of the following:

100.201(1)(c)3.a. a. Powdered dry milk or powdered dry cream.

100.201(1)(c)3.b. b. Condensed, concentrated or evaporated milk in hermetically sealed containers.

100.201(1)(c)3.c. c. Butter or cheese, other than cottage cheese.

100.201(1)(d) (d) "Sell at retail," "sales at retail" and "retail sales" include any transfer for a valuable consideration made in the course of trade or conduct of the seller's business, of title to tangible personal property to the purchaser for consumption or use other than resale or further processing or manufacturing, and include any transfer of such property where title is retained by the seller as security for the payment of the purchase price.

100.201(1)(e) (e) "Sell at wholesale," "sales at wholesale" and "wholesale sales" include any transfer for a valuable consideration made in the course of trade or conduct of the seller's business, of title to tangible personal property to the purchaser for purposes of resale or further processing or manufacturing, and include any transfer of such property where title is retained by the seller as security for the payment of the purchase price.

100.201(1)(f) (f)

100.201(1)(f)1.1. "Wholesaler" means every person making sales of selected dairy products at wholesale within this state, unless otherwise excepted; provided, that in the case of a person making both sales at retail and sales at wholesale such term shall apply only to the wholesale portion of such business.

100.201(1)(f)2. 2. For the purpose of this section any subsidiary or affiliate corporation, limited liability company, cooperative, or unincorporated cooperative association, and any officer, director, partner, member or manager of a corporation, cooperative, unincorporated cooperative association, partnership or limited liability company which is a wholesaler of selected dairy products, is deemed to be a wholesaler of selected dairy products.

100.201(1m) (1m) Applicability. This section is applicable to consignment sales and a consignor shall be deemed to be a wholesaler and a consignee to be a retailer for the purposes of this section.

100.201(2) (2) Prohibitions. Each of the practices described in this subsection is declared to be an unfair trade practice. It is unlawful for any person to be engaged in such practices. No wholesaler shall:

100.201(2)(a) (a)

100.201(2)(a)1.1. Give or extend discounts or rebates, directly or indirectly, to retailers or other wholesalers on selected dairy products or give or extend to such purchasers any services connected with the delivery, handling or stocking of such products except in accordance with published price lists. A wholesaler may sell selected dairy products at a price different from or with services less than or additional to those in said published price list in order to meet a bona fide offer by a competitor to a particular retailer or wholesaler, but such discount, rebate or service shall not be given until the wholesaler first makes a written record of the date of such competitive offer, the terms thereof, the name of the retailer or wholesaler to whom made and the name of the competitor by whom made. Such record shall be available within this state for inspection and copying by any retailer or wholesaler upon the retailer's or wholesaler's written request therefor. It is the duty of every wholesaler under this subsection to prepare and publish as hereinafter provided current price lists giving the prices of all selected dairy products sold by the wholesaler at wholesale, directly or indirectly, to retailers or other wholesalers, including all discounts, rebates and services connected with the delivery, handling or stocking of such products, giving the effective dates of such prices, and giving the amount paid or anything of value given or granted by the wholesaler for such sales made through a broker as commission, brokerage, allowance or other compensation. Such price lists shall be available within this state for inspection and copying by any retailer or wholesaler upon the retailer's or wholesaler's written request therefor.

100.201(2)(a)2. 2. Every wholesaler shall file with the department the address of the wholesaler's principal business office in this state, if any. If a wholesaler has such a principal business address in this state written request for any record or price list required to be made available under this subsection shall be sent to such business office and the information requested shall be made available there. A wholesaler having no principal business office within this state shall file with the department or a designated agent approved by the department such current records or price lists required to be made available under this subsection. Such current records or price lists shall be available for inspection and copying by any retailer or wholesaler upon the retailer's or wholesaler's written request therefor. The failure or refusal of any wholesaler to make available for inspection and copying any record or price list required to be made available under this subsection within 24 hours after a request has been received or to file with the department current records or price lists as required shall be prima facie evidence of a violation of this subsection.

100.201(2)(a)3. 3. In case of the failure or refusal of any wholesaler to make available or file any record or price list as required by this paragraph, any court of record of competent jurisdiction shall, upon a showing of such failure or refusal, and upon notice, order said wholesaler to give to the retailer or wholesaler so requesting, within a specified time, an inspection thereof, with permission to make a copy therefrom, or to file such information with the department.

100.201(2)(b) (b) Discriminate in price, directly or indirectly, between different purchasers of selected dairy products of like grade and quality where the effect of such discrimination may be substantially to lessen competition or tend to create a monopoly, or to injure, destroy or prevent competition with any person who either grants or knowingly receives the benefit of such discrimination, or with customers of either of them. Proof made at any proceeding under this paragraph that there has been discrimination in price shall be prima facie evidence of the truth of such charges. The burden of rebutting such prima facie evidence by a showing of justification shall be upon the person charged with the violation. Nothing in this paragraph shall prevent any person charged with a violation of this paragraph from rebutting such prima facie evidence by showing that the person's lower price was made in good faith to meet an equally low price of a competitor. Nothing in this paragraph shall be construed to apply to the submission of bids to or sales to the United States, the state, any municipality as defined in s. 345.05 (1) (c), or any religious, charitable or educational organization or institution. Nothing in this paragraph shall prevent:

100.201(2)(b)1. 1. Price differentials which merely allow for differences in the cost of manufacture, sale or delivery resulting from the differing methods or quantities in which such selected dairy products are sold or delivered to such purchasers.

100.201(2)(b)2. 2. Persons engaged in selling selected dairy products from selecting their own customers in bona fide transactions and not in restraint of trade.

100.201(2)(b)3. 3. Price changes from time to time resulting from changing conditions affecting the market for or the marketability of the selected dairy products concerned, including but not limited to actual or imminent deterioration, obsolescence, distress sales under court process, or sales in good faith in discontinuance of business in the selected dairy products concerned.

100.201(2)(c) (c) Make payments of money, credit, gifts or loans to retailers as rental for the storage or display of selected dairy products on the premises where they are offered for sale by the retailer.

100.201(2)(d) (d) Make or underwrite loans to a retailer or become bound in any manner for the financial obligation of any retailer except that a wholesaler may lend money to a retailer for the purchase of equipment for the storage, transportation, and display of selected dairy products, provided the loan is for not more than 90% of the purchase price, bears at least a 5% annual interest rate, is payable in equal monthly installments over a period of not more than 48 months, and is secured by a security interest created by a security agreement specifying all payments by the retailer and duly filed by the wholesaler within 10 days after the making or underwriting of said loan, as provided in subch. V of ch. 409 regarding debtors who are located in this state.

100.201(2)(e) (e) Furnish, sell, give, lend or rent any equipment to a retailer except:

100.201(2)(e)1. 1. The wholesaler, under a bill of sale or security agreement describing the property sold and specifying the price and terms of sale duly filed by the wholesaler under subch. V of ch. 409 within 10 days after delivery of the equipment described therein, may sell equipment for the storage, transportation, and display of selected dairy products to the retailer but the selling price shall be not less than the cost to the wholesaler, less 10% per year depreciation, plus transportation and installation costs, plus at least 6%, but in no event shall it be less than $100 per unit. In filing bills of sale under this section, the filing officer shall follow the procedure under subch. V of ch. 409 regarding debtors who are located in this state insofar as applicable. If the wholesaler makes the sale under a security agreement, the terms of sale shall be no more favorable to the retailer than those under sub. (2) (d). Failure by any wholesaler to enforce the wholesaler's security interest under this paragraph or sub. (2) (d) if a retailer is in default for more than 90 days shall constitute prima facie evidence of a violation of this section. No wholesaler shall renegotiate a security agreement which is in default.

100.201(2)(e)2. 2. The wholesaler may provide without restriction coin-vending machines from which the product vended is consumed on the premises.

100.201(2)(e)3. 3. The wholesaler may furnish equipment to retailers for the storage, transportation or display of selected dairy products for one period of not longer than 10 consecutive days a year to any one retailer for use at a fair, exhibition, exposition or other event for agricultural, industrial, charitable, educational, religious or recreational purposes.

100.201(2)(e)4. 4. A wholesaler who furnishes, lends or rents the use of equipment for the storage or display of selected dairy products to any person exempt under sub. (1) (b) 1. shall not sell selected dairy products which will be stored or displayed in such equipment to any retailer using the equipment on the premises of such exempt person unless such retailer purchases said equipment in accordance with this paragraph or par. (d). Nothing in this paragraph shall limit sales of selected dairy products to retailers in conjunction with equipment furnished under subd. 3.

100.201(2)(e)5. 5. A wholesaler may sell or rent portable freezer cabinets, each with a storage capacity not exceeding 12 cubic feet, to retailers for the purpose of displaying frozen dessert novelties to retail customers.

100.201(2)(f) (f) Maintain or make repairs of any equipment owned by a retailer except those used exclusively for selected dairy products. On such repairs the wholesaler shall make charges for the service and parts at the same prices as are charged by 3rd persons rendering such service in the community where the retailer is located but in no event shall the charges be less than the cost thereof to the wholesaler plus a reasonable margin of profit.

100.201(2)(g) (g) Extend or give credit to any retailer in excess of 30 days payable 15 days thereafter.

100.201(2)(h) (h)

100.201(2)(h)1.1. Sell or offer to sell, directly or indirectly, any selected dairy product at less than cost with the purpose or intent of injuring, destroying or eliminating competition or a competitor or creating a monopoly, or where the effect may be any of the same. This paragraph shall apply to all sales, including those made to any instrumentality of state or local government and to all religious, charitable or educational organizations or institutions, but does not apply to sales made to the United States.

100.201(2)(h)2. 2. "Cost" of a selected dairy product to a wholesaler means that portion of all of the cost of raw product plus all costs of manufacturing, processing, packaging, handling, sale, delivery and overhead of such wholesaler which, under a system of accounting in accordance with sound accounting principles and reasonably adapted to the business of such wholesaler, is fairly allocable to such selected dairy product and the sale thereof to its customers or to a particular class thereof. Such cost shall include, but not be limited to, all expenses for labor, salaries, bonuses, fringe benefits, administration, rent, interest, depreciation, power, raw and processed ingredients, materials, packaging, supplies, maintenance of equipment, selling, advertising, transportation, delivery, credit losses, license and other fees, taxes, insurance, and other fixed and incidental operating expenses and costs of doing business.

100.201(2)(h)3. 3. The department may by rule after hearing adopt a uniform system of accounting to be used by the department in determining the cost of a selected dairy product and to require wholesalers to file reports of such cost based upon such adopted system of accounting.

100.201(2)(h)4. 4. Proof made at any proceeding under this paragraph of a sale or offer to sell, directly or indirectly, any selected dairy product at less than cost as determined by department rule, if adopted, shall be prima facie evidence that it was made with the purpose or intent of injuring, destroying or eliminating competition or a competitor or creating a monopoly and that the effect may be any of the same. The burden of rebutting such prima facie evidence shall be upon the person charged with a violation of this paragraph. Nothing in this paragraph shall prevent any person charged with a violation of this paragraph from rebutting such prima facie evidence by showing that the person's sale or offer to sell was made in good faith to meet competition.

100.201(2)(h)5. 5. This paragraph shall also apply to any retailer who owns, operates or otherwise contracts for, directly or indirectly, facilities for manufacturing or processing any selected dairy product, and to the cost of a selected dairy product, as defined in this paragraph, shall be added both the wholesale and retail markup as provided in s. 100.30.

100.201(2)(i) (i)

100.201(2)(i)1.1. Give, offer to give, furnish, finance or otherwise make available, directly or indirectly, to any retailer or to any other person doing business with a retailer anything of value which is connected with, or which aids or assists in, or which may induce or encourage, the purchase, handling, sale, offering for sale or promotion of the sale of the wholesaler's selected dairy products by a retailer or any other person doing business with a retailer, unless given, offered, furnished, financed or otherwise made available on proportionately equal terms to all other retailers or persons doing business with retailers. The term "anything of value" as used herein includes, but is not limited to:

100.201(2)(i)1.a. a. Any payment, discount, rebate, allowance, gift, goods, merchandise, privilege, contest, service or facility, whether or not given, offered, furnished, financed or otherwise made available in combination with or contingent on a purchase, or as compensation for or in consideration of the furnishing of any service or facility by or through a retailer.

100.201(2)(i)1.b. b. Any transaction involving the use of a coupon, token, slip, punch card, trading stamp or other device similar in nature, including any part of a container or package intended to be used as such device, and which transaction involves any participation by or purchase from a retailer.

100.201(2)(i)2. 2. Nothing in subd. 1. prevents:

100.201(2)(i)2.a. a. The good faith meeting of competition by offering or making available services and facilities offered or made available by a competitor.

100.201(2)(i)2.b. b. Transactions with retailers otherwise permitted under pars. (d), (e), (f) and (g) and sub. (3).

100.201(2)(i)3. 3. Nothing in this paragraph authorizes the sale of selected dairy products, or the furnishing of services or facilities in violation of pars. (a) to (h).

100.201(3) (3) Operation of retail outlet by wholesaler. Nothing in this section shall be interpreted to prohibit the operation of a retail outlet by a wholesaler for retail sales or to prohibit the use by the wholesaler in such retail outlet of any equipment or advertising or miscellaneous matter owned by the wholesaler provided that such retail outlet is under direct control and management of the wholesaler.

100.201(4) (4) Unlawful acts of retailers. It is unlawful for any retailer or any officer, director, employee or agent thereof to solicit or receive, directly or indirectly, from or through a wholesaler, broker or another retailer, anything which is prohibited by sub. (2), where the retailer, officer, director, employee or agent knows or, in the exercise of reasonable prudence, should know that the same is prohibited.

100.201(5) (5) Unlawful acts of brokers.

100.201(5)(a)(a) It is unlawful for a broker, or any officer or agent thereof, to participate, directly or indirectly, in any unfair trade practice described in sub. (2).

100.201(5)(b) (b) It is unlawful for a wholesaler to engage or offer to engage in any unfair trade practice described in sub. (2), directly or indirectly, through a broker.

100.201(6) (6) Fee on dairy products.

100.201(6)(a)(a)

100.201(6)(a)1.1. Except as provided in subd. 2., a manufacturer or processor of selected dairy products shall pay a fee under par. (c) on its sales of those selected dairy products to which all of the following apply:

100.201(6)(a)1.a. a. The sales are at wholesale or retail.

100.201(6)(a)1.b. b. The sales are made to persons in this state.

100.201(6)(a)1.c. c. The selected dairy products are packaged for sale to consumers.

100.201(6)(a)2. 2. Subdivision 1. does not apply to the operator of a retail food establishment licensed under s. 97.30 who manufactures or processes selected dairy products at that establishment solely for retail sale at that establishment.

100.201(6)(b) (b) The first person in this state to receive selected dairy products that are manufactured or processed outside of this state and that are packaged for sale to consumers shall pay a fee under par. (c) on sales of those selected dairy products to persons in this state.

100.201(6)(c) (c) The fee under this subsection is 5.49 cents per hundred pounds of ice cream products and 0.44 cent per hundred pounds of other dairy products or such other amount as specified by the department by rule. The fee shall be paid to the department by the 25th day of each month for sales made during the preceding month.

100.201(6)(d) (d) The failure to pay fees under this subsection within the time provided under par. (c) is a violation of this section. The department may also commence an action to recover the amount of any overdue fees plus interest at the rate of 2% per month for each month that the fees are delinquent.

100.201(6)(e) (e) The department shall keep confidential information obtained under this subsection concerning the amount of dairy products sold by specific manufacturers and processors.

100.201(7) (7) Applicability. The provisions of ss. 133.04 and 133.05 shall not apply to any conduct either permitted, required or prohibited under this section.

100.201(8) (8) Enforcement. It is the duty of the department to investigate, ascertain and determine whether this section or lawful orders issued hereunder are being violated and for such purposes the department shall have all the powers conferred by ch. 93.

100.201(8m) (8m) Jurisdiction. This section shall apply to transactions, acts or omissions which take place in whole or in part outside this state. In any action or administrative proceeding the department has jurisdiction of the person served under s. 801.11 when any act or omission outside this state by the defendant or respondent results in local injury or may have the effect of injuring competition or a competitor in this state or unfairly diverts trade or business from a competitor, if at the time:

100.201(8m)(a) (a) Solicitation or service activities were carried on within this state by or on behalf of the defendant or respondent; or

100.201(8m)(b) (b) Selected dairy products processed, serviced, distributed or manufactured by the defendant or respondent were received for resale in this state at retail or wholesale without regard to where sale or delivery takes place.

100.201(9) (9) Penalties.

100.201(9)(a)(a) Any person violating this section shall forfeit not less than $100 nor more than $5,000 for each violation.

100.201(9)(b) (b) The department, after public hearing held under s. 93.18, may issue a special order against any person requiring such person to cease and desist from acts, practices or omissions determined by the department to violate this section. Such orders shall be subject to judicial review under ch. 227. Any violation of a special order issued hereunder shall be punishable as a contempt under ch. 785 in the manner provided for disobedience of a lawful order of a court, upon the filing of an affidavit by the department of the commission of such violation in any court of record in the county where the violation occurred.

100.201(9)(c) (c) The department, in addition to or in lieu of any other remedies herein provided, may apply to a circuit court for a temporary or permanent injunction to prevent, restrain or enjoin any person from violating this section or any special order of the department issued hereunder, without being compelled to allege or prove that an adequate remedy at law does not exist.

100.201(9)(d) (d) The provisions of s. 93.06 (7) shall be applicable to violations of this section insofar as permits, certificates, registrations or licenses issued by the department for the manufacture, distribution, and sale of selected dairy products are concerned, provided that any suspension or revocation thereof pursuant to s. 93.06 (7) can be ordered only for failure to comply with any special order issued pursuant to par. (b) or with any permanent injunction issued pursuant to par. (c), should such failure continue after such order or such injunction becomes final on the completion of any review proceedings. In such proceedings the department shall follow the hearing procedure set forth in s. 93.18 for special orders. Judicial review shall be as provided in ch. 227.

100.201(9)(e) (e) Any person suffering pecuniary loss because of any violation of this section may sue for damages therefor in any court of competent jurisdiction and shall recover treble the amount of such pecuniary loss, together with costs, including a reasonable attorney's fee.

100.201(9)(f) (f) Any retailer or wholesaler may file a written verified complaint with the department alleging facts which, if proved, would support a charge that a person named therein is engaging in unfair trade practices as defined in this section. Whenever such a complaint is filed it is the duty of the department to proceed to hearing and adjudication as provided in par. (b).

100.201(9)(g) (g) A final judgment, decree or order hereafter rendered in any civil or criminal action or special proceeding, or in any special order proceeding under par. (b), brought by or on behalf of the state under this section to the effect that a defendant or respondent has violated said law shall be prima facie evidence against such defendant or respondent in any action or special proceeding brought by any other party against such defendant or respondent under said law, as to all matters respecting which said judgment, decree or order would be an estoppel as between the parties thereto but this subsection shall not apply to judgments, decrees or special orders entered by consent.

100.201(10) (10) Removal or sale of equipment. Any equipment furnished by wholesalers to retailers prior to August 17, 1963, shall be removed from the retailers' premises or sold pursuant to sub. (2) (d) or (e) by January 1, 1964. The minimum selling price of such equipment, if fully depreciated in accordance with sub. (2) (e), shall not be less than $10 per unit.

100.201(11) (11) Rule making. The department may promulgate rules which are necessary for the efficient administration of this section. The department may also promulgate rules which set standards for the nondiscriminatory sale and furnishing of services or facilities in connection with the sale or distribution of selected dairy products and for the good faith meeting of competition.

100.201 History History: 1971 c. 238; Sup. Ct. Order, 67 Wis. 2d 585, 774 (1975); 1975 c. 39, 199, 401; 1979 c. 32 s. 92 (13); 1979 c. 209 s. 4; 1983 a. 62; 1983 a. 189 ss. 133 to 135, 329 (20), (31); 1987 a. 399; 1993 a. 112, 492; 1995 a. 27, 225; 2001 a. 10, 72; 2005 a. 253, 441.



100.202 Contracts in violation void.

100.202  Contracts in violation void. All contracts and agreements made in violation of s. 100.201 are void.



100.203 Vehicle protection product warranties.

100.203  Vehicle protection product warranties.

100.203(1)(1)  Definitions. In this section:

100.203(1)(a) (a) "Administrator" means a party other than the warrantor whom the warrantor designates to be responsible for the administration of warranties.

100.203(1)(b) (b) "Commissioner" means the commissioner of insurance.

100.203(1)(c) (c) "Incidental costs" means expenses incurred by the warranty holder that are specified in the warranty and that are related to the failure of the vehicle protection product to perform as the warranty provides. "Incidental costs" include insurance policy deductibles, rental vehicle charges, the difference between the actual value of the stolen vehicle at the time of theft and the cost of a replacement vehicle, sales taxes, registration fees, transaction fees, and mechanical inspection fees.

100.203(1)(d) (d) "Office" means the office of the commissioner.

100.203(1)(e) (e) "Vehicle protection product" means a device, system, or service installed on or applied to a vehicle that is designed to prevent loss or damage to the vehicle. "Vehicle protection product" includes alarm systems, body-part marking products, steering locks, window-etch products, pedal and ignition locks, fuel and ignition kill switches, and electronic, radio, and satellite tracking devices.

100.203(1)(f) (f) "Warrantor" means a person who is obligated to the warranty holder under the terms of the warranty.

100.203(1)(g) (g) "Warranty" means a written representation, made to a warranty holder, that applies to a vehicle protection product and that asserts that the vehicle protection product will prevent specified loss or damage to a vehicle or the warrantor will pay the warranty holder specified incidental costs.

100.203(1)(h) (h) "Warranty holder" means the person who purchases a vehicle protection product that includes a warranty or who is a permitted transferee under the terms of the warranty.

100.203(1)(i) (i) "Warranty reimbursement insurance policy" means an insurance policy that is issued to a warrantor to provide reimbursement to the warrantor for, or to pay on behalf of the warrantor, all obligations incurred by the warrantor under the terms and conditions of the insured warranties sold by the warrantor.

100.203(2) (2) Registration and filing requirements of warrantors.

100.203(2)(a)(a) A person shall register with the office by filing a form prescribed by the commissioner before operating as a warrantor or representing to the public that the person is a warrantor.

100.203(2)(b) (b)

100.203(2)(b)1.1. Warrantor registration records shall be filed with the office annually and shall be updated within 30 days of any change.

100.203(2)(b)2. 2. The registration records shall contain the following information, which shall be available to the public:

100.203(2)(b)2.a. a. The warrantor's name, any names under which the warrantor does business in this state, the warrantor's principal office address, and the warrantor's telephone number.

100.203(2)(b)2.b. b. The name and address of the warrantor's agent for service of process in this state if other than the warrantor.

100.203(2)(b)3. 3. The registration records shall contain the following information, which is confidential and not available for inspection or copying under s. 19.35 (1):

100.203(2)(b)3.a. a. The name of the warrantor's executive officer directly responsible for the warrantor's vehicle protection product business.

100.203(2)(b)3.b. b. The name, address, and telephone number of any administrator that the warrantor designates to be responsible for the administration of warranties in this state.

100.203(2)(b)3.c. c. A copy of the warranty reimbursement insurance policy or other financial information required under sub. (3).

100.203(2)(b)3.d. d. A copy of each warranty that the warrantor plans to use in this state.

100.203(2)(b)3.e. e. A statement indicating that the warrantor qualifies to do business in this state under sub. (3) (a) or that the warrantor qualifies to do business in this state under sub. (3) (b).

100.203(2)(c) (c)

100.203(2)(c)1.1. If a registrant fails to register by the renewal deadline, the commissioner shall give the registrant written notice of the failure. The registrant shall have 30 days to complete the renewal before his or her registration is suspended.

100.203(2)(c)2. 2. If a registrant's registration is suspended under subd. 1., the suspension shall last until the registrant registers and pays any late payment, except that the registration shall be terminated one year after the renewal deadline if the registrant has not registered or paid any late payment.

100.203(2)(d) (d) A person who sells or solicits a sale of a vehicle protection product that includes a warranty but who is not a warrantor is not required to register as a warrantor to sell the vehicle protection product.

100.203(3) (3) Financial responsibility. No person may sell, or offer to sell, a vehicle protection product that includes a warranty unless the warrantor meets one of the following conditions:

100.203(3)(a) (a) The warrantor is insured under a warranty reimbursement insurance policy that meets the conditions specified in s. 632.185 (2) and has filed with the commissioner a copy of the warranty reimbursement insurance policy.

100.203(3)(b) (b) The warrantor's net worth, or the total of all outstanding ownership interests in the warrantor, is at least $50,000,000, or, if the warrantor is a subsidiary, the parent entity's net worth is at least $50,000,000. If the warrantor files with the U.S. Securities and Exchange Commission, the warrantor provides the commissioner with a copy of the warrantor's, or the parent entity's, most recent U.S. Securities and Exchange Commission form 10-K or form 20-f, filed within the preceding year pursuant to 15 USC 78L(b) or (g), 78m, or 78o(d). If the warrantor does not file with the U.S. Securities and Exchange Commission, the warrantor provides the commissioner a copy of the warrantor's, or the parent entity's, audited financial statements. If the warrantor's parent entity's forms or audited financial statements are filed to meet the condition specified under this subsection, then the parent entity shall agree to guarantee the obligations of the warrantor relating to warranties issued by the warrantor in this state.

100.203(4) (4) Disclosure to warranty holder.

100.203(4)(a)(a) Every warranty shall be written in clear language that is understandable to lay persons and shall be printed or typed in easy-to-read size and style of type. No warranty may be included with a vehicle protection product unless it meets all of the following conditions:

100.203(4)(a)1. 1. If the warrantor chooses to meet its financial responsibility obligations under sub. (3) (a):

100.203(4)(a)1.a. a. The warranty states that the obligations of the warrantor to the warranty holder are guaranteed under a warranty reimbursement insurance policy and states the name and address of the insurer.

100.203(4)(a)1.b. b. The warranty states that if a warranty holder makes a claim against a party other than the issuer of the warranty reimbursement insurance policy, the warranty holder may make a direct claim against the insurer if the warrantor fails to pay any claim or to meet any obligation under the terms of the warranty within 60 days after proof of loss has been filed with the warrantor.

100.203(4)(a)2. 2. The warranty identifies the warrantor, the seller, and the warranty holder.

100.203(4)(a)3. 3. The warranty sets forth the total purchase price and the payment terms. The purchase price of the vehicle protection product does not have to be preprinted on the warranty or sales agreement. The purchase price may be negotiated with the purchaser at the time of sale.

100.203(4)(a)4. 4. The warranty sets forth the procedure for making a claim, including a telephone number.

100.203(4)(a)5. 5. The warranty states the existence of any deductible amount.

100.203(4)(a)6. 6. The warranty specifies the payments or performance to be provided under the warranty, including payments for incidental costs, how the payments or performance will be calculated or determined, and any limitations, exceptions, or exclusions.

100.203(4)(a)7. 7. The warranty sets forth the conditions under which substitution will be allowed.

100.203(4)(a)8. 8. The warranty states all of the obligations and duties of the warranty holder.

100.203(4)(a)9. 9. The warranty sets forth any terms governing transferability of the warranty.

100.203(4)(a)10. 10. The warranty contains a disclosure that reads substantially as follows: "This agreement is a product warranty and is not insurance."

100.203(4)(a)11. 11. The warranty clearly states any terms and conditions governing the cancellation of the sale and warranty.

100.203(4)(b) (b) The seller of the warranty or the warrantor shall provide one of the following to the purchaser:

100.203(4)(b)1. 1. At the time of sale, a copy of the warranty.

100.203(4)(b)2. 2. At the time of sale, a receipt or other written evidence of the purchase of the vehicle protection product and, within 30 days after the purchase, a copy of the warranty.

100.203(5) (5) Warranty cancellation.

100.203(5)(a)(a) A warrantor may cancel the warranty only if the warranty holder does one of the following:

100.203(5)(a)1. 1. Fails to pay for the vehicle protection product to which the warranty applies.

100.203(5)(a)2. 2. Makes a material misrepresentation to the seller of the vehicle protection product to which the warranty applies or to the warrantor.

100.203(5)(a)3. 3. Commits fraud.

100.203(5)(a)4. 4. Substantially breaches the warranty holder's duties under the warranty.

100.203(5)(b) (b) A warrantor canceling a warranty shall mail written notice of cancellation to the warranty holder at the last address of the warranty holder in the warrantor's records at least 30 days prior to the effective date of the cancellation. The notice shall state the effective date of the cancellation and the reason for the cancellation.

100.203(6) (6) Prohibited acts.

100.203(6)(a)(a) A warrantor that is not an insurer, as defined in s. 600.03 (27), may not use in its name, contracts, or literature any of the terms, "insurance," "casualty," "surety," "mutual," or any other words descriptive of the insurance, casualty, or surety business. A warrantor may not use any name or description that is deceptively similar to the name or description of any insurance or surety corporation or to any other warrantor.

100.203(6)(b) (b) No warrantor may make any warranty claim that is untrue, deceptive, or misleading as provided in s. 100.18.

100.203(6)(c) (c) No person may require as a condition of sale or financing of a motor vehicle that a retail purchaser of a motor vehicle purchase a vehicle protection product that is not installed on the vehicle at the time of sale.

100.203(7) (7) Record keeping.

100.203(7)(a)(a) Warrantors shall keep accurate records of transactions regulated under this section.

100.203(7)(b) (b) A warrantor's records shall include all of the following:

100.203(7)(b)1. 1. Copies of all warranties under which the warrantor is obligated.

100.203(7)(b)2. 2. The name and address of each warranty holder to whom the warrantor is obligated.

100.203(7)(b)3. 3. The dates, amounts, and descriptions of all receipts, claims, and expenditures related to the warrantor's warranties.

100.203(7)(c) (c) A warrantor shall retain all required records pertaining to each warranty holder to whom the warrantor is obligated for at least 2 years after the specified period of coverage has expired. A warrantor discontinuing business in this state shall maintain its records until it furnishes the commissioner satisfactory proof that it has discharged all obligations to warranty holders in this state.

100.203(7)(d) (d) Warrantors shall make all records concerning transactions regulated under this section available to the commissioner.

100.203(8) (8) Sanctions; administrative penalty.

100.203(8)(a)(a) The commissioner may take necessary and appropriate action to enforce this section and the commissioner's rules and orders and to protect warranty holders. If a warrantor violates this section and the commissioner reasonably believes the violation threatens to render the warrantor insolvent or cause irreparable loss or injury to the property or business of any person located in this state, the commissioner may issue an order that does any of the following:

100.203(8)(a)1. 1. Prohibits the warrantor from engaging in the act that violates this section.

100.203(8)(a)2. 2. Prohibits the warrantor from providing any warranty that violates this section.

100.203(8)(a)3. 3. Imposes a forfeiture on the warrantor.

100.203(8)(b) (b)

100.203(8)(b)1.1. Prior to the effective date of any order issued under par. (a), the commissioner must provide written notice of the order to the warrantor and the opportunity for a hearing to be held within 10 business days after receipt of the notice.

100.203(8)(b)2. 2. Notwithstanding subd. 1., if the commissioner reasonably believes that the warrantor is or is about to become insolvent, prior notice and a hearing are not required.

100.203(8)(c) (c) A person aggrieved by an order issued under par. (a) may request a hearing before the commissioner. Section 601.62 applies to a hearing commenced under this paragraph.

100.203(8)(d) (d) At the hearing, the commissioner bears the burden of proving that the order issued under par. (a) is justified. Chapter 227 applies to a hearing request under this subsection.

100.203(8)(e) (e) The commissioner may bring an action in any court of competent jurisdiction for an injunction or other appropriate relief to enjoin a threatened or existing violation of this section or of a rule or order of the commissioner promulgated or issued under this section. An action filed under this paragraph may seek restitution on behalf of persons injured by a violation of this section or a violation of a rule or order of the commissioner promulgated or issued under this section.

100.203(8)(f) (f) A person who violates this section or a rule or order of the commissioner promulgated or issued under this section may be ordered to forfeit to the state an amount determined by the commissioner, but not more than $500 per violation and not more than $10,000 for all violations of a similar nature. Violations are of a similar nature if the violation consists of the same or similar course of conduct, action, or practice, irrespective of the number of times the conduct, action, or practice that violated this section or a rule or order promulgated or issued under this section occurred.

100.203 History History: 2003 a. 302.



100.205 Motor vehicle rustproofing warranties.

100.205  Motor vehicle rustproofing warranties.

100.205(1) (1) In this section:

100.205(1)(a) (a) "Advertisement" means any oral, written, printed or graphic statement, claim or representation concerning rustproofing which is made in connection with the solicitation or sale of rustproofing.

100.205(1)(b) (b) "Retail customer" means the person for whom rustproofing is ultimately intended.

100.205(1)(c) (c) "Rustproofing" means the application of materials and processes intended or represented to prevent or control rusting or corrosion of a motor vehicle as defined in s. 340.01 (35).

100.205(1)(d) (d) "Seller" means any person who sells rustproofing to a retail customer, including a person who sells a motor vehicle which has rustproofing listed as an element of the total selling price, whether or not ordered by the retail customer.

100.205(1)(e) (e) "Warranted party" means the retail customer or another person to whom warranty rights have been assigned or transferred under the warranty.

100.205(1)(f) (f) "Warrantor" means any person who gives or offers to give a warranty.

100.205(1)(g) (g) "Warranty" means any written representation, made to a retail customer, which asserts that the rustproofing will meet a specified level of performance or duration or establishes conditions under which the warrantor will compensate the retail customer or rectify any failure to meet the specified level of performance or duration.

100.205(2) (2) All rustproofing warranties shall be in writing and contain the following provisions:

100.205(2)(a) (a) The duration of the warranty.

100.205(2)(b) (b) Clear identification of all warrantors and their addresses, the name and address of the person to whom warranty claims are to be made and the place where inspection of the warranted motor vehicle is to be made.

100.205(2)(c) (c) Each condition limiting the warranted party's rights under the warranty.

100.205(2)(d) (d) The name and address of the insurer of the warranty in the event of the warrantor's insolvency or bankruptcy.

100.205(3) (3) No rustproofing warranty may contain:

100.205(3)(a) (a) A limit on the number of claims which can be made under the warranty.

100.205(3)(b) (b) A warrantor's option of returning the purchase price in lieu of other remedies under the warranty.

100.205(3)(c) (c) A limit on the liability of the warrantor for any reason relating to misapplication of the rustproofing product.

100.205(3)(d) (d) An invalidation of the warranty on failure of the retail customer or the seller to register the warranty with the warrantor, if the retail customer or the seller has documentary proof that the rustproofing was paid for.

100.205(3)(e) (e) An exclusion of warranty coverage for manufacturer defects unless the part of the motor vehicle excluded and the basis for exclusion is specified in the warranty.

100.205(3)(f) (f) A limit on the transferability of a warranty during the specified term of the warranty.

100.205(4) (4) Nothing in this section prevents a warrantor from designating a representative to perform duties under the warranty or relieves a warrantor of his or her responsibilities to a warranted party. A representative designated to perform duties under a warranty is not a warrantor unless he or she gives or offers to give a warranty.

100.205(5) (5)

100.205(5)(a)(a) No person may make any warranty advertisement which is untrue, deceptive or misleading as provided in s. 100.18.

100.205(5)(b) (b) The specified term of a warranty shall be limited to that period preceding an inspection by the warrantor which is required to maintain the validity or original coverage of the warranty.

100.205(5)(c) (c) Use of "lifetime" or similar terms may not be used in an advertisement or warranty unless the term refers to the motor vehicle receiving the rustproofing and is not limited by the transfer of ownership of the motor vehicle.

100.205(5)(d) (d) No warrantor may fail to have a motor vehicle inspected within 30 days after receiving a claim under the warranty, if the warranted party makes the motor vehicle available for inspection to the warrantor or the warrantor's designee within that period. The inspection shall be within 30 miles of the place of business of the seller of the rustproofing, unless waived by the warranted party.

100.205(5)(e) (e) No warrantor may fail to notify a warranted party in writing within 30 business days after inspecting the motor vehicle whether the warranty claim will be allowed or denied. If a claim is denied in whole or in part, the reason for that denial shall be stated in writing. Notification is effective on mailing the warrantor's determination to the last address supplied to the warrantor by the warranted party or on personal delivery to the warranted party.

100.205(5)(f) (f) No warrantor may fail to comply with the terms of its warranty.

100.205(5)(g) (g) No warrantor or seller may impose a charge or require the purchase of any additional service by the warranted party in order to have an inspection completed if the continued validity of the warranty requires the inspection.

100.205(6) (6) Every warrantor shall purchase a policy of insurance covering the financial integrity of its warranties. The policy of insurance shall be on a form approved by the commissioner of insurance and shall have the following minimum provisions:

100.205(6)(a) (a) The insurer shall be licensed to do business in this state or shall be an unauthorized foreign insurer, as defined in s. 600.03 (27), accepted by the office of the commissioner of insurance for surplus lines insurance in this state.

100.205(6)(b) (b) Each warranty issued in this state shall be covered by a policy of insurance.

100.205(6)(c) (c) In case of insolvency or bankruptcy of the warrantor, a warranted party may file a claim directly with the insurer.

100.205(6)(d) (d) In case of insolvency or bankruptcy of the warrantor, the insurer, upon receipt of a claim, shall cause a warranted party's vehicle to be inspected at the insurer's expense.

100.205(6)(e) (e) The termination provision shall state that the insurance provided shall continue with respect to all warranties issued before the date of termination.

100.205(7) (7) The department, or any district attorney on informing the department, may commence an action in circuit court in the name of the state to restrain by temporary or permanent injunction any violation of this section. The court may, before entry of final judgment and after satisfactory proof, make orders or judgments necessary to restore to any person any pecuniary loss suffered because of a violation of this section. The department may conduct hearings, administer oaths, issue subpoenas and take testimony to aid in its investigation of violations of this section.

100.205(8) (8) The department or any district attorney may commence an action in the name of the state to recover a forfeiture to the state of not more than $10,000 for each violation of this section.

100.205(9) (9)

100.205(9)(a)(a) In addition to other remedies, any person injured by a violation of this section may bring a civil action for damages under s. 100.20 (5).

100.205(9)(b) (b) Any person injured by a breach of a contract for rustproofing may bring an action against the warrantor or its insurer or both to recover damages, costs and disbursements, including reasonable attorney fees, and other relief determined by the court.

100.205 History History: 1983 a. 428; 1985 a. 29; 1995 a. 27; 2007 a. 168.

100.205 Annotation Wisconsin law authorizes, but does not require, the commissioner of insurance to demand periodic reports from an insurer relating to rustproofing warranties it insures. The commissioner has authority to require an insurer to increase the amount of insurance backing a rustproofer's warranties in Wisconsin. This section was not intended to negate the application of general insurance law to rustproofing warranties. 78 Atty. Gen. 113.

100.205 Annotation Remedies for motor vehicle purchasers. Nicks, WBB March, 1985.



100.206 Music royalty collections; fair practices.

100.206  Music royalty collections; fair practices.

100.206(1)(1)  Definitions. In this section:

100.206(1)(a) (a) "Copyright owner" means the owner of a copyright that is of a musical work and that is recognized and enforceable under 17 USC 101, et seq. "Copyright owner" does not include the owner of a copyright that is of a motion picture or audiovisual work or that is of part of a motion picture or audiovisual work.

100.206(1)(c) (c) "Musical work" means a nondramatic musical work or a work of a similar nature.

100.206(1)(d) (d) "Performing rights society" means an association or corporation that licenses the public performance of musical works on behalf of one or more copyright owners.

100.206(1)(e) (e) "Proprietor" means the owner of a retail establishment or a restaurant.

100.206(1)(f) (f) "Restaurant" includes an inn, bar, tavern or sports or entertainment facility in which the public may assemble and in which musical works may be performed or otherwise transmitted for the enjoyment of the public.

100.206(1)(g) (g) "Royalties" means the fees payable to a copyright owner or performing rights society for the public performance of a musical work.

100.206(2) (2) Duties. A performing rights society shall do all of the following:

100.206(2)(a) (a) File annually for public inspection with the department all of the following:

100.206(2)(a)1. 1. A certified copy of each document that is used at the time of filing by the performing rights society to enter into a contract with a proprietor who operates a retail establishment or restaurant in this state.

100.206(2)(a)2. 2. A list, that is the most current list available at the time of the filing, of the copyright owners who are represented by the performing rights society and of the musical works licensed by the performing rights society.

100.206(2)(b) (b) Make available, upon request of a proprietor, information as to whether a specific musical work is licensed under a contract entered into by the performing rights society and a copyright owner. A proprietor may request this information by telephone or other electronic means.

100.206(2)(c) (c) Make available, upon written request of a proprietor and at the sole expense of a proprietor, any of the information required to be on file under par. (a).

100.206(3) (3) Disclosure requirements.

100.206(3)(a)(a) No performing rights society may enter into, or offer to enter into, a contract for the payment of royalties by a proprietor unless the performing rights society, at the time of the offer or between the time of the offer and 72 hours before the execution of the contract, provides to the proprietor a written notice of all of the obligations of the performing rights society as specified under sub. (2). The written notice shall also contain a statement as to whether the performing rights society is in compliance with any applicable federal law or court order that relates to the rates and terms of royalties to be paid by the proprietor or that relates to the circumstances or methods under which contracts subject to this section are offered to the proprietor.

100.206(3)(b) (b) No performing rights society may make an incomplete or false disclosure in the written notice required under par. (a).

100.206(4) (4) Contract requirements.

100.206(4)(a)(a) A contract entered into or renewed in this state by a proprietor and a performing rights society for the payment of royalties shall be in writing and signed by the parties.

100.206(4)(b) (b) The information in the contract shall include all of the following:

100.206(4)(b)1. 1. The proprietor's name and commercial address and the name and location of each retail establishment and restaurant to which the contract applies.

100.206(4)(b)2. 2. The name of the performing rights society.

100.206(4)(b)3. 3. The length of the contract.

100.206(4)(b)4. 4. The schedule of rates and terms of the royalties to be collected under the contract, including any sliding scale or schedule for any increase or decrease of the rates during the term of the contract.

100.206(5) (5) Prohibited practices. No employee or agent of a performing rights society may do any of the following:

100.206(5)(a) (a) Enter the commercial premises of a proprietor to discuss a contract under this section with the proprietor or his or her employees, without identifying himself or herself and making known the purpose of the visit before commencing any further communication with the proprietor or the proprietor's employees.

100.206(5)(b) (b) Engage in any coercive conduct, act or practice that disrupts the commercial premises of a proprietor in a substantial manner.

100.206(5)(c) (c) Use or attempt to use any deceptive act or practice in negotiating a contract with a proprietor or in collecting royalties from a proprietor.

100.206(5)(d) (d) Fail to comply with the requirements imposed under subs. (2), (3) and (4).

100.206(6) (6) Civil remedy. Any person damaged as a result of a violation of this section may bring a civil action to recover damages, court costs and, notwithstanding s. 814.04 (1), reasonable attorney fees. The person may also request in the action any other legal or equitable relief.

100.206(7) (7) Other rights and remedies. This section does not limit any other right or remedy provided by law.

100.206 History History: 1995 a. 284; 1997 a. 35; 1997 a. 111 ss. 9, 11 to 16; Stats. 1997 s. 100.206.



100.207 Telecommunications services.

100.207  Telecommunications services.

100.207(1) (1)  Definition. In this section, "telecommunications service" has the meaning given in s. 196.01 (9m).

100.207(2) (2) Advertising and sales representations. A person may not make in any manner any statement or representation with regard to the provision of telecommunications service, including the rates, terms or conditions for telecommunications service, which is false, misleading or deceptive, or which omits to state material information with respect to the provision of telecommunications service that is necessary to make the statement not false, misleading or deceptive.

100.207(3) (3) Sales practices.

100.207(3)(a)(a) A person may not engage in negative option billing or negative enrollment of telecommunications services, including unbundled telecommunications services. A person may not bill a customer for any telecommunications service that the customer did not affirmatively order unless that service is required to be provided by law, the federal communications commission or the public service commission. A customer's failure to refuse a person's proposal to provide a telecommunications service is not an affirmative request for that telecommunications service.

100.207(3)(b) (b) A person may not charge a customer for telecommunications service provided after the customer has canceled that telecommunications service.

100.207(3)(c) (c) A person shall provide a customer who has ordered a telecommunications service through an oral solicitation with independent confirmation of the order within a reasonable time.

100.207(4) (4) Collection practices.

100.207(4)(a)(a) A person may not misrepresent that local exchange service may be disconnected for nonpayment of other telecommunications service.

100.207(4)(b) (b) A person may not unreasonably refuse to provide a detailed listing of charges for telecommunications service upon the request of a customer.

100.207(5) (5) Territorial application. Subsections (2) to (4) apply to any practice directed to any person in this state.

100.207(6) (6) Remedies and penalties.

100.207(6)(a)(a)

100.207(6)(a)1.1. If a person fails to comply with this section, any person or class of persons adversely affected by the failure to comply has a claim for appropriate relief, including damages, injunctive or declaratory relief, specific performance and rescission.

100.207(6)(a)2. 2. A person or class of persons entitled to relief under subd. 1. is also entitled to recover costs and disbursements.

100.207(6)(b) (b)

100.207(6)(b)1.1. The department of justice, after consulting with the department of agriculture, trade and consumer protection, or any district attorney upon informing the department of agriculture, trade and consumer protection, may commence an action in circuit court in the name of the state to restrain by temporary or permanent injunction any violation of this section. Injunctive relief may include an order directing telecommunications providers, as defined in s. 196.01 (8p), to discontinue telecommunications service provided to a person violating this section or ch. 196. Before entry of final judgment, the court may make such orders or judgments as may be necessary to restore to any person any pecuniary loss suffered because of the acts or practices involved in the action if proof of these acts or practices is submitted to the satisfaction of the court.

100.207(6)(b)2. 2. The department may exercise its authority under ss. 93.14 to 93.16 and 100.18 (11) (c) to administer this section. The department and the department of justice may subpoena persons and require the production of books and other documents, and the department of justice may request the department of agriculture, trade and consumer protection to exercise its authority to aid in the investigation of alleged violations of this section.

100.207(6)(c) (c) Any person who violates subs. (2) to (4) shall be required to forfeit not less than $25 nor more than $5,000 for each offense. Forfeitures under this paragraph shall be enforced by the department of justice, after consulting with the department of agriculture, trade and consumer protection, or, upon informing the department, by the district attorney of the county where the violation occurs.

100.207(6)(e) (e) Subject to par. (em), the department shall promulgate rules under this section.

100.207(6)(em) (em)

100.207(6)(em)1.1. Before preparing any proposed rule under this section, the department shall form an advisory group to suggest recommendations regarding the content and scope of the proposed rule. The advisory group shall consist of one or more persons who may be affected by the proposed rule, a representative from the department of justice and a representative from the public service commission.

100.207(6)(em)2. 2. The department shall submit the recommendations under subd. 1., if any, to the legislature as part of the report required under s. 227.19 (2) and to the board of agriculture, trade and consumer protection.

100.207(6)(f) (f) This section does not preempt the administration or enforcement of this chapter or ch. 133 or 196.Practices in violation of this section may also constitute unfair methods of competition or unfair trade practices under s. 100.20 (1) or (1t) or fraudulent representations under s. 100.18 (1) or violate ch. 133 or 196.

100.207 History History: 1993 a. 496; 1995 a. 27.

100.207 Annotation Application of the common law voluntary payment doctrine would undermine the manifest purposes of this section. The conflict between the statute's purpose and the common law defense leaves no doubt that the legislature intended that the common law defense should not be applied to bar claims under the statute. MBS-Certified Public Accountants, LLC v. Wisconsin Bell Inc. 2012 WI 15, 338 Wis. 2d 647, 809 N.W.2d 857, 08-1830.

100.207 Annotation Allegations that the defendants violated sub. (2) by billing in a false, misleading, or deceptive manner and by omitting information necessary to ensure that statements in the phone bills were not false, deceptive, or misleading stated a claim under sub. (2). Sub. (2) does not limit prohibited representations to those made directly to the party alleging the violation and does not limit prohibited representations to "advertisements" or "sales representations." MBS-Certified Public Accountants, LLC v. Wisconsin Bell Inc. 2013 WI App 14, 346 Wis. 2d 173, 828 N.W.2d 575, 08-1830.



100.208 Unfair trade practices in telecommunications.

100.208  Unfair trade practices in telecommunications.

100.208(1)(1) In this section, "telecommunications provider" has the meaning given in s. 196.01 (8p).

100.208(2) (2) The department shall notify the public service commission if any of the following conditions exists:

100.208(2)(a) (a) A telecommunications provider has been found by a court to have violated any provision of this chapter or of a rule promulgated under s. 100.20 (2) (a).

100.208(2)(b) (b) The department has issued an order under s. 100.20 (3) prohibiting a telecommunications provider from engaging in an unfair trade practice or method of competition.

100.208 History History: 1993 a. 496; 1997 a. 229.



100.209 Video programming service subscriber rights.

100.209  Video programming service subscriber rights.

100.209(1)(1)  Definitions. In this section:

100.209(1)(c) (c) "Multichannel video provider" means an interim cable operator, as defined in s. 66.0420 (2) (n), video service provider, as defined in s. 66.0420 (2) (zg), or multichannel video programming distributor, as defined in 47 USC 522 (13).

100.209(1)(d) (d) "Video programming" has the meaning given in s. 66.0420 (2) (x).

100.209(2) (2) Rights.

100.209(2)(a)(a) A multichannel video provider shall repair video programming service within 72 hours after a subscriber reports a service interruption or requests the repair if the service interruption is not the result of a natural disaster.

100.209(2)(b) (b) Upon notification by a subscriber of a service interruption, a multichannel video provider shall give the subscriber a credit for one day of video programming service if video programming service is interrupted for more than 4 hours in one day and the interruption is caused by the multichannel video provider.

100.209(2)(bm) (bm) Upon notification by a subscriber of a service interruption, a multichannel video provider shall give the subscriber a credit for each hour that video programming service is interrupted if video programming service is interrupted for more than 4 hours in one day and the interruption is not caused by the multichannel video provider.

100.209(2)(c) (c) A multichannel video provider shall give a subscriber at least 30 days' advance written notice before deleting a program service from its video programming service. A multichannel video provider is not required to give the notice under this paragraph if the multichannel video provider makes a channel change because of circumstances beyond the control of the multichannel video provider.

100.209(2)(d) (d) A multichannel video provider shall give a subscriber at least 30 days' advance written notice before instituting a rate increase.

100.209(2)(e) (e) If a multichannel video provider intends to disconnect a subscriber's video programming service, or a portion of that service, the multichannel video provider shall give the subscriber at least 10 days' advance written notice of the disconnection. A multichannel video provider is not required to give the notice under this paragraph if the disconnection is requested by the subscriber, is necessary to prevent theft of video programming service or is necessary to reduce or prevent signal leakage, as described in 47 CFR 76.611.

100.209(3) (3) Rules and orders allowed. This section does not prohibit the department from promulgating a rule or from issuing an order consistent with its authority under this chapter that gives a subscriber greater rights than the rights under sub. (2).

100.209(4) (4) Penalty; enforcement.

100.209(4)(a)(a) A person who violates sub. (2) may be required to forfeit not more than $1,000 for each offense and not more than $10,000 for each occurrence. Failure to give a notice required under sub. (2) (c) or (d) to more than one subscriber shall be considered to be one offense.

100.209(4)(b) (b) The department and the district attorneys of this state have concurrent authority to institute civil proceedings under this section.

100.209 History History: 1991 a. 296; 1995 a. 27; 1997 a. 111 s. 17; Stats. 1997 s. 100.209; 1999 a. 150 s. 672; 2007 a. 42; 2013 a. 20.



100.2095 Labeling of bedding.

100.2095  Labeling of bedding.

100.2095(1)(1) In this section, "bedding" means any mattress, upholstered spring, comforter, pad, cushion or pillow designed and manufactured for the purpose of sleeping or reclining.

100.2095(2) (2)

100.2095(2)(a)(a) All bedding shall be labeled to include a description of the material that is used in the manufacture of the bedding and the name and address of the manufacturer of the bedding and the person selling, offering for sale or consigning for sale the bedding. If any of the material used in the bedding has not previously been used in any other bedding, the phrase "manufactured of new material" shall appear on the label. If any of the material used in the bedding has previously been used in other bedding, the phrase "manufactured of secondhand material" shall appear on the label.

100.2095(2)(b) (b) For the purpose of labeling bedding under par. (a), the label shall be not less than 3 inches by 4.5 inches in size and shall be sewed to the bedding and the print appearing on the label shall be not less than one-eighth of an inch in height.

100.2095(3) (3) No person in the business of manufacturing, distributing or selling bedding may manufacture, distribute, sell, offer for sale, consign for sale or possess with intent to distribute, sell, offer for sale or consign for sale any article of bedding unless the bedding is labeled as provided in sub. (2).

100.2095(4) (4) No person in the business of selling bedding may sell, offer for sale, consign for sale or possess with intent to sell, offer for sale or consign for sale any article of bedding if the article of bedding contains any material that has been used in any hospital or has been used by or about any person having an infectious or contagious disease.

100.2095(5) (5) No person in the business of distributing or selling bedding, with intent to distribute, sell, offer for sale or consign for sale any article of bedding, may represent that any article of bedding, which contains material that has been previously used in other bedding, is manufactured of material that has not been previously used in other bedding.

100.2095(6) (6)

100.2095(6)(a)(a) Any person suffering pecuniary loss because of a violation of sub. (3), (4) or (5) may commence an action for the pecuniary loss and if the person prevails, the person shall recover twice the amount of the pecuniary loss or $200 for each violation, whichever is greater, together with costs, including reasonable attorney fees.

100.2095(6)(b) (b) The department may commence an action in the name of the state to restrain by temporary or permanent injunction a violation of sub. (3), (4) or (5). Before entry of final judgment, the court may make any necessary orders to restore to any person any pecuniary loss suffered by the person because of the violation.

100.2095(6)(c) (c) The department or any district attorney may commence an action in the name of the state to recover a forfeiture to the state of not less than $100 nor more than $10,000 for each violation of sub. (3), (4) or (5).

100.2095(6)(d) (d) A person who violates sub. (3), (4) or (5) may be fined not more than $10,000 or imprisoned for not more than 9 months or both. Each day of violation constitutes a separate offense.

100.2095 History History: 1997 a. 260; 1999 a. 32 s. 169; 2001 a. 109.



100.21 Substantiation of energy savings or safety claims.

100.21  Substantiation of energy savings or safety claims.

100.21(1)(1)  Definitions. In this section:

100.21(1)(a) (a) "Dwelling unit" means a dwelling, as defined under s. 101.61, a modular home, as defined under s. 101.71 (6), a manufactured home, as defined under s. 101.91 (2), or a multifamily dwelling, as defined under s. 101.971 (2).

100.21(1)(b) (b) "Energy savings or safety claim" means an advertisement or representation that:

100.21(1)(b)1. 1. A product is safe or meets any standard or measure of safety; or

100.21(1)(b)2. 2. A product or a consumer product, as defined in s. 100.42 (1) (c):

100.21(1)(b)2.a. a. Increases fuel or electrical efficiency;

100.21(1)(b)2.b. b. Reduces heat loss;

100.21(1)(b)2.c. c. Reduces relative consumption of or expenditures for fuel or electricity; or

100.21(1)(b)2.d. d. Meets any standard or measure of performance under subd. 2. a. to c.

100.21(1)(c) (c) "Insulation" means any material primarily designed to resist heat flow in a dwelling unit. "Insulation" does not include pipe or duct insulation except for duct wrap.

100.21(1)(d) (d) "Motor vehicle" has the meaning provided under s. 340.01 (35).

100.21(1)(e) (e) "Person" means any manufacturer, distributor, installer or seller of any product.

100.21(1)(f) (f) "Product" means:

100.21(1)(f)1. 1. Insulation.

100.21(1)(f)2. 2. Any system or device used in or around a dwelling unit for the heating of space or water or the generation of electricity, including any attachment or additive to the system or device. "Product" does not include any system, device, attachment or additive included in the original construction of a dwelling unit or in the sale or transfer of a dwelling unit.

100.21(1)(f)3. 3. Any fuel additive, including any motor vehicle fuel additive.

100.21(1)(f)4. 4. Any article used in a motor vehicle to promote fuel efficiency. "Product" does not include any original part or equipment in a motor vehicle as sold by the manufacturer or a licensed dealer or any substantially identical replacement part or equipment for the motor vehicle.

100.21(1)(g) (g) "`R' value" means the measure of resistance to heat flow through a material, computed as the reciprocal of the heat flow through a material expressed in British thermal units per hour per square foot per degree Fahrenheit at 75 degrees Fahrenheit mean temperature.

100.21(2) (2) Reasonable basis for claims.

100.21(2)(a)(a) No person may make an energy savings or safety claim without a reasonable and currently accepted scientific basis for the claim when the claim is made. Making an energy savings or safety claim without a reasonable and currently accepted scientific basis is an unfair method of competition and trade practice prohibited under s. 100.20.

100.21(2)(b) (b) An energy savings or safety claim made by a person other than a manufacturer does not violate par. (a) if the person relies in good faith on written materials distributed by the manufacturer and if the claim is limited to the representations in the materials. Any energy savings or safety claim made by a person other than a manufacturer, after the person is notified that no reasonable and currently accepted scientific basis for the claim has been submitted, is a violation of par. (a).

100.21(3) (3) Substantiating the claim.

100.21(3)(a)(a) Any person making an energy savings or safety claim shall, upon written request by the department, submit information upon which the person relied to substantiate the claim. Failure to submit information requested under this subsection is a violation of sub. (2) (a).

100.21(3)(b) (b) The department shall make available to any person any information submitted under this subsection unless protected from disclosure by state or federal law.

100.21(4) (4) Department powers.

100.21(4)(a)(a) The department may, after public hearing, issue general or special orders under s. 100.20:

100.21(4)(a)1. 1. Prohibiting any energy savings or safety claim that violates sub. (2);

100.21(4)(a)2. 2. Regulating the manner in which the energy savings or safety claim is made, including requiring accompanying disclosures to prevent unfairness or deception;

100.21(4)(a)3. 3. Prescribing any test method or other reasonable criteria by which the adequacy of the basis for any energy savings or safety claim is determined; or

100.21(4)(a)4. 4. Requiring corrective advertising to correct a violation of sub. (2).

100.21(4)(c) (c) The department shall cooperate with all other state agencies in the administration of this section, as provided in s. 20.901.

100.21(6) (6) Rule making. The department shall adopt rules that set standards which determine if a reasonable and currently accepted scientific basis exists for an energy savings or safety claim under sub. (2). Adoption of rules is not a prerequisite to enforcement of this section. To the extent feasible, the department shall incorporate nationally recognized standards into the rules.

100.21 History History: 1979 c. 221; 1983 a. 27 s. 2200 (25); 1991 a. 269; 1995 a. 27; 1999 a. 53; 2007 a. 11.



100.22 Discrimination in purchase of milk prohibited.

100.22  Discrimination in purchase of milk prohibited.

100.22(1)(1)  Prohibition. Except as provided in sub. (1m), no person engaged in the business of buying milk from producers for the purpose of manufacture, processing or resale may discriminate between producers in the price paid for milk or in services furnished in connection with the purchase of milk if the discrimination injures producers or injures, destroys or prevents competition between competing purchasers of milk.

100.22(1m) (1m) Milk pricing. A person engaged in the business of buying milk from producers for the purpose of manufacture, processing or resale may pay producers different prices for the purchase of milk based on differences in milk quality, if all of the following apply:

100.22(1m)(a) (a) Before making any payments to producers, the person engaged in the business of buying milk from producers establishes a payment method based on differences in milk quality determined by an actual measured difference in bacteria count, somatic cell count, enzyme level or drug residue findings in the milk.

100.22(1m)(b) (b) Before making any payments to producers, the person engaged in the business of buying milk from producers announces, and offers to make payments in accordance with, the payment method established under par. (a) to all producers from whom the person buys milk.

100.22(1m)(c) (c) The person engaged in the business of buying milk from producers makes payments to all milk producers from whom the person purchases milk in accordance with the payment method established under par. (a).

100.22(1m)(d) (d) The payment method established under par. (a) is not part of any other method used to discriminate between producers in the price paid for milk or in services furnished in connection with the purchase of milk.

100.22(2) (2) Contracts void. A contract in violation of this section or a special order issued under this section is void.

100.22(3) (3) Justification defense. It is a defense to a prosecution for violation of this section or a special order issued under this section to prove that the discrimination in price or services was done in good faith to meet competition or was commensurate with an actual difference in the quantity of or transportation charges or marketing expenses for the milk purchased.

100.22(4) (4) Enforcement.

100.22(4)(a)(a) The department may, after hearing, issue a special order enjoining violations of this section.

100.22(4)(b) (b) The department may, without alleging or proving that no other adequate remedy at law exists, bring an action to enjoin violations of this section or a special order issued under this section in the circuit court for the county where the alleged violation occurred.

100.22(5) (5) Penalties.

100.22(5)(a)(a) A person who violates this section shall forfeit not less than $100 nor more than $2,500.

100.22(5)(b) (b) A person who violates a special order issued under this section shall forfeit not less than $200 nor more than $5,000.

100.22 History History: 1981 c. 124; 1991 a. 269.

100.22 Annotation Application of volume premium rules to sales and delivery of milk from Wisconsin cows occurring at out-of-state processing plants would violate the commerce clause of the U.S. constitution. Dean Foods Co. v. Brancel, 187 F.3d 609 (1999).



100.23 Contract to market agricultural products; interference prohibited.

100.23  Contract to market agricultural products; interference prohibited.

100.23(1)(1)  Definition. In this section:

100.23(1)(a) (a) "Agricultural product" includes, but is not limited to, any agricultural commodity, as defined in s. 94.67 (2).

100.23(1)(b) (b) "Association" means an association of persons engaged in the production of agricultural products under 7 USC 291.

100.23(1)(c) (c) "Contract" means an agreement between a producer and an association, which agreement provides that all or a specified part of the person's production of one or more agricultural products by the person will be exclusively sold or marketed through or by the association or any facility furnished by it.

100.23(1)(d) (d) "Producer" means a person who produces agricultural products.

100.23(2) (2) Terms. No contract may have a term in excess of 5 years. A contract may be made self-renewing for periods not exceeding 5 years each, except that either party may terminate at the end of any term by giving written notice to the other party at least 30 days before the end of the term.

100.23(3) (3) Damages. A contract may require liquidated damages to be paid by the producer in the event of a breach of contract with the association. Liquidated damages may be either a percentage of the value of the products which are the subject of the breach, or a specified sum, but may not be more than 30% of the value of those products. If a specified sum is provided as liquidated damages, but such sum exceeds 30% of the value of the products which are the subject of the breach, the contract shall be construed to provide liquidated damages equal to 30% of the value of the products which are the subject of the breach.

100.23(4) (4) Breach of contract.

100.23(4)(a)(a) No person may breach, repudiate, interfere with, induce or attempt to induce or aid the breach of a contract.

100.23(4)(b) (b) If any person who has notice of the contract violates or threatens to violate par. (a), the association which is a party to the contract is entitled to all of the following remedies against that person, except as provided under sub. (5):

100.23(4)(b)1. 1. An injunction, including a temporary restraining order, to prevent or terminate any conduct which is prohibited under par. (a).

100.23(4)(b)2. 2. A decree of specific performance.

100.23(4)(b)3. 3. Damages.

100.23(4)(c) (c) If an association files a verified complaint showing a violation or threatened violation of par. (a), and a sufficient bond, the association is entitled to a temporary restraining order against any person violating par. (a).

100.23(4)(d) (d) The county in which an association has its registered agent or its principal office in this state is a proper venue for an action under this subsection by or against that association.

100.23(5) (5) Qualifications. No association is entitled to the remedies under sub. (4) (b) unless the association:

100.23(5)(a) (a) Is governed by the following procedures:

100.23(5)(a)1. 1. No person other than an association member may vote at any member meeting of the association.

100.23(5)(a)2. 2. At any member meeting of the association, each association member entitled to vote shall have one vote, except that the articles or bylaws may permit either or both:

100.23(5)(a)2.a. a. A member association to cast additional votes not exceeding a number equal to its membership.

100.23(5)(a)2.b. b. An association whose member-patrons include other associations to base voting in whole or in part on a patronage basis.

100.23(5)(a)3. 3. Voting by proxy shall not be allowed in any association.

100.23(5)(a)4. 4. The bylaws of the association may provide for representation of members at any member meeting by delegates apportioned territorially or by other districts or units.

100.23(5)(a)5. 5. An annual member meeting shall be held by the association at the time and place fixed in or pursuant to the bylaws of the association. In the absence of a bylaw provision, such meeting shall be held within 6 months after the close of the association's fiscal year at the call of the president or board.

100.23(5)(a)6. 6. Written notice, stating the place, day and hour of the association's annual member meeting shall be given not less than 7 days nor more than 60 days before the annual meeting at the direction of the person calling the meeting. Notice need be given only to members entitled to vote. Notice shall be given to members having limited voting rights if they have or may have the right to vote at the meeting.

100.23(5)(a)7. 7. At any annual member meeting at which members are to be represented by delegates, notice to such members may be given by notifying such delegates and their alternates. Notice may consist of a notice to all members or may be in the form of an announcement at the meeting at which such delegates or alternates were elected.

100.23(5)(a)8. 8. The association shall keep correct and complete books and records of account, and shall also keep minutes of the proceedings of meetings of its members, board and executive committee. The association shall keep at its principal office records of the names and addresses of all members and stockholders with the amount of stock held by each, and of ownership of equity interests. At any reasonable time, any association member or stockholder, or his or her agent or attorney, upon written notice stating the purposes thereof, delivered or sent to the association at least one week in advance, may examine for a proper purpose any books or records pertinent to the purpose specified in the notice. The board may deny a request to examine books and records if the board determines that the purpose is not directly related to the business or affairs of the association and is contrary to the best interests of the association.

100.23(5)(b) (b) Has a current annual report on file with the department of financial institutions which satisfies all of the following requirements:

100.23(5)(b)1. 1. Is signed by a principal officer or the general manager of the association.

100.23(5)(b)2. 2. Is on a form furnished to the association by the department of financial institutions using information given as of the date of the execution of the report.

100.23(5)(b)3. 3. Sets forth:

100.23(5)(b)3.a. a. The association's name and complete address.

100.23(5)(b)3.b. b. The names and addresses of the association's directors and principal officers.

100.23(5)(b)3.c. c. A statement, by class and par value, of the amount of stock which the association has authority to issue, and the amount of stock issued.

100.23(5)(b)3.d. d. A statement as to the general type of business in which the association was engaged during the 12 months preceding the date of the report.

100.23(5)(b)4. 4. Is filed with the department of financial institutions in each year following the year in which the association first filed the annual report required under this paragraph, during the calendar year quarter in which the anniversary of the filing occurs.

100.23(6) (6) Department of financial institutions duties. The department of financial institutions shall:

100.23(6)(a) (a) Provide forms for the report required under sub. (5) (b) to an association upon the request of that association.

100.23(6)(b) (b) Send by 1st class mail a form for the report required under sub. (5) (b) to each association which filed that report in the previous year, no later than 60 days prior to the end of the calendar year quarter in which that association first filed its report.

100.23(6)(c) (c) Upon receipt of a report required under sub. (5) (b), determine if the report satisfies the requirements of sub. (5) (b). If the department of financial institutions determines that the report does not satisfy all of those requirements, the department of financial institutions shall return the report to the association which filed it, along with a notice of any correction required. If the association files a corrected report within 30 days after the association receives that notice, the report shall be deemed timely filed for purposes of sub. (5) (b) 4.

100.23 History History: 1987 a. 89; 1995 a. 27.



100.235 Unfair trade practices in procurement of vegetable crops.

100.235  Unfair trade practices in procurement of vegetable crops.

100.235(1)(1)  Definitions. In this section:

100.235(1)(a) (a) "Affiliate" means any of the following persons or business entities:

100.235(1)(a)1. 1. An officer, director, partner, member, manager, major stockholder, employee or agent of a contractor.

100.235(1)(a)2. 2. A corporation or business entity that is owned, controlled or operated by any of the persons under subd. 1.

100.235(1)(b) (b) "Contractor" has the meaning given for "vegetable contractor" under s. 126.55 (14).

100.235(1)(c) (c) "Contractor's cost to grow" means the average cost, per unit weight of vegetable, incurred by the contractor and the contractor's subsidiaries and affiliates to grow a species of vegetable in a growing region, either during 3 of the preceding 5 years excluding the highest and lowest years, or, if the contractor has grown a vegetable species less than 5 consecutive years, during the most recent years available.

100.235(1)(d) (d) "Growing region" means one or more geographic areas in which the department determines that the cost to grow a particular species of vegetable tends to be reasonably similar.

100.235(1)(dm) (dm) "License year" has the meaning given under s. 126.55 (10m).

100.235(1)(e) (e) "Producer" means any person who produces and sells vegetables, or who grows vegetables under contract.

100.235(1)(f) (f) "Subsidiary" means a corporation or business entity that is owned, controlled or operated by a contractor.

100.235(1)(g) (g) "Vegetable" means a vegetable grown or sold for use in food processing, whether or not it is actually processed as food. "Vegetable" includes sweet corn but does not include grain.

100.235(1)(h) (h) "Vegetable procurement contract" means an agreement between a contractor and a producer, under which the contractor buys vegetables grown in this state from the producer or contracts with the producer to grow vegetables in this state.

100.235(2) (2) Contractor may not pay producer less than contractor's cost to grow. If a contractor and the contractor's affiliates and subsidiaries collectively grow more than 10% of the acreage of any vegetable species grown and procured by the contractor in any license year, the contractor shall pay a producer, for vegetables of that species tendered or delivered under a vegetable procurement contract, a price not less than the contractor's cost to grow that vegetable species in the same growing region. For vegetables contracted on a tonnage basis and for open-market tonnage purchased, acreage under this subsection shall be determined using the state average yield per acre during the preceding license year.

100.235(4) (4) Cost to grow; report to department upon request. If the department determines that a contractor and the contractor's affiliates and subsidiaries will collectively grow more than 10% of the acreage of any vegetable species grown and procured by the contractor during a license year, the department may require the contractor to file a statement of the contractor's cost to grow that vegetable species. The contractor shall file the report with the department within 30 days after the department makes its request, unless the department grants an extension of time. The department may permit the contractor to report different costs to grow for different growing regions if the contractor can define the growing regions to the department's satisfaction, and can show to the department's satisfaction that the contractor's costs to grow are substantially different between the growing regions.

100.235(5) (5) Department investigations; response to producer complaints. The department may, on its own initiative, investigate to determine whether any contractor has violated this section. If a producer or producer association files a written complaint with the department alleging a violation of sub. (2), the department shall investigate the complaint. The department is not required to investigate any complaint filed more than 180 days after the producer tendered or delivered the vegetables to the contractor.

100.235(6) (6) Additional reports; inspection and audit. For purposes of an investigation under sub. (5), the department may require a contractor to submit reports of acreage, tonnages, costs to grow, and amounts paid to producers. The department may require that the reports be certified by a certified public accountant, or the department may inspect and audit the contractor's records to verify that the reports are accurate.

100.235(7) (7) Reports are confidential. Reports submitted to the department under subs. (4) and (6) are confidential and not open to public inspection.

100.235(8) (8) Department findings and order. If the department completes an investigation in response to a complaint under sub. (5), the department shall issue written findings to the contractor and complainant, indicating whether the department has found a violation of sub. (2) by the contractor. If the department finds that the contractor has violated sub. (2), the department shall specify what it finds to be the contractor's cost to grow. Either the contractor or the complainant may demand a public hearing on the department's finding, under ch. 227.

100.235(9) (9) Uniform system of cost accounting; department rules. The department may promulgate rules prescribing a uniform system of cost accounting to be used by contractors in determining and reporting a contractor's cost to grow. The accounting system shall take into account cost differences attributable to factors affecting prices for vegetable species under vegetable procurement contracts.

100.235(10) (10) Private remedy. A producer who sustains a monetary loss as a result of a violation of this section by a contractor may recover the amount of the loss, together with costs, including all reasonable attorney fees, notwithstanding s. 814.04 (1).

100.235(11) (11) Penalties.

100.235(11)(a)(a) Forfeiture. Any person who violates this section or any rule promulgated or order issued under this section may be required to forfeit not less than $100 nor more than $10,000. Notwithstanding s. 165.25 (1), the department may commence an action to recover a forfeiture under this paragraph.

100.235(11)(b) (b) Fine or imprisonment. Any person who intentionally violates this section shall be fined not less than $100 nor more than $10,000 or imprisoned for not more than one year in the county jail or both for each violation.

100.235 History History: 1975 c. 67, 199; 1989 a. 31, 359; 1993 a. 112; 2001 a. 16.



100.24 Revocation of corporate authority.

100.24  Revocation of corporate authority. Any corporation, or limited liability company, foreign or domestic, which violates any order issued under s. 100.20 may be enjoined from doing business in this state and its certificate of authority, incorporation or organization may be canceled or revoked. The attorney general may bring an action for this purpose in the name of the state. In any such action judgment for injunction, cancellation or revocation may be rendered by the court, upon such terms as it deems just and in the public interest, but only upon proof of a substantial and willful violation.

100.24 History History: 1981 c. 124; 1993 a. 112.



100.25 Cumulative remedies.

100.25  Cumulative remedies. Nothing in ss. 100.22 to 100.24 shall be construed as repealing any other law of this state, but the remedies herein provided shall be cumulative to all other remedies provided by law in and for such cases.



100.26 Penalties.

100.26  Penalties.

100.26(1)(1) Any person who violates any provision of this chapter, except s. 100.18, 100.20, 100.206 or 100.51, for which no specific penalty is prescribed shall be fined not to exceed $200, or imprisoned in the county jail not more than 6 months or both.

100.26(2) (2) Any person violating s. 100.02 is guilty of a Class I felony.

100.26(3) (3) Any person who violates s. 100.15 or 100.19, or who intentionally refuses, neglects or fails to obey any regulation or order made or issued under s. 100.19 or 100.20, shall, for each offense, be fined not less than $25 nor more than $5,000, or imprisoned in the county jail for not more than one year or both.

100.26(4) (4) Any person who violates s. 100.18 (1) to (8) or (10) or 100.182 is subject to a civil forfeiture of not less than $50 nor more than $200 for each violation.

100.26(4m) (4m) Any person who violates s. 100.18 (10r) is subject to a civil forfeiture of not less than $100 nor more than $10,000 for each violation.

100.26(5) (5) Any person violating s. 100.18 (9) may be fined not more than $10,000 or imprisoned for not more than 9 months or both. Each day of violation constitutes a separate offense.

100.26(6) (6) The department, the department of justice, after consulting with the department, or any district attorney may commence an action in the name of the state to recover a civil forfeiture to the state of not less than $100 nor more than $10,000 for each violation of an injunction issued under s. 100.18, 100.182 or 100.20 (6). The department of agriculture, trade and consumer protection or any district attorney may commence an action in the name of the state to recover a civil forfeiture to the state of not less than $100 nor more than $10,000 for each violation of an order issued under s. 100.20.

100.26(7) (7) Any person violating s. 100.182 may be fined not more than $10,000 or imprisoned for not more than 9 months or both for each offense. Each unlawful advertisement published, printed or mailed on separate days or in separate publications, hand bills or direct mailings is a separate violation of this section.

100.26(8) (8) Any person who violates s. 100.46 may be required to forfeit not more than $100.

100.26(9) (9) Any person who violates s. 100.30 (7) (a) is subject to a forfeiture of not less than $50 nor more than $200 for each violation.

100.26 History History: 1975 c. 39; 1979 c. 327; 1981 c. 90; 1981 c. 124 s. 9; 1983 a. 500; 1985 a. 288; 1989 a. 31; 1993 a. 414; 1995 a. 27; 1997 a. 55, 111, 201, 253, 283; 1999 a. 32; 2001 a. 16, 109.

100.26 Annotation It was constitutionally proper for the legislature to authorize in sub. (3) the imposition of criminal penalties for the violation of department rules adopted pursuant to s. 100.20. State v. Lambert, 68 Wis. 2d 523, 229 N.W.2d 622 (1975).

100.26 Annotation "Intentionally" in sub. (3) modifies only "refuses," not "neglects or fails." Multiplicitous charges must be avoided. State v. Stepniewski, 105 Wis. 2d 261, 314 N.W.2d 98 (1982).

100.26 Annotation A conviction under sub. (3) without proof of criminal intent did not violate the due process clause. Stepniewski v. Gagnon, 732 F.2d 567 (1984).



100.261 Consumer protection surcharge.

100.261  Consumer protection surcharge.

100.261(1) (1) If a court imposes a fine or forfeiture for a violation of this chapter, ch. 98, a rule promulgated under this chapter or ch. 98, or an ordinance enacted under this chapter or ch. 98, the court shall also impose a consumer protection surcharge under ch. 814 in an amount equal to 25% of the fine or forfeiture imposed. If multiple violations are involved, the court shall base the consumer protection surcharge upon the total of the fine or forfeiture amounts for all violations. If a fine or forfeiture is suspended in whole or in part, the court shall reduce the surcharge in proportion to the suspension.

100.261(2) (2) If any deposit is made for a violation to which this section applies, the person making the deposit shall also deposit a sufficient amount to include the consumer protection surcharge under this section. If the deposit is forfeited, the amount of the consumer protection surcharge shall be transmitted to the secretary of administration under sub. (3). If the deposit is returned, the consumer protection surcharge shall also be returned.

100.261(3) (3)

100.261(3)(a)(a) The clerk of court shall collect and transmit the consumer protection surcharges imposed under ch. 814 to the county treasurer under s. 59.40 (2) (m). The county treasurer shall then make payment to the secretary of administration under s. 59.25 (3) (f) 2.

100.261(3)(b) (b) The secretary of administration shall deposit the consumer protection surcharges imposed under ch. 814 in the general fund and shall credit them to the appropriation account under s. 20.115 (1) (jb), subject to the limit under par. (c).

100.261(3)(c) (c) The amount credited to the appropriation account under s. 20.115 (1) (jb) may not exceed $185,000 in each fiscal year.

100.261 History History: 1999 a. 9; 2001 a. 16; 2003 a. 33, 139, 326.



100.263 Recovery.

100.263  Recovery. In addition to other remedies available under this chapter, the court may award the department the reasonable and necessary costs of investigation and an amount reasonably necessary to remedy the harmful effects of the violation and the court may award the department of justice the reasonable and necessary expenses of prosecution, including attorney fees, from any person who violates this chapter. The department and the department of justice shall deposit in the state treasury for deposit in the general fund all moneys that the court awards to the department, the department of justice or the state under this section. Ten percent of the money deposited in the general fund that was awarded under this section for the costs of investigation and the expenses of prosecution, including attorney fees, shall be credited to the appropriation account under s. 20.455 (1) (gh).

100.263 History History: 1995 a. 27; 1997 a. 36.



100.264 Violations against elderly or disabled persons.

100.264  Violations against elderly or disabled persons.

100.264(1)(1)  Definitions. In this section:

100.264(1)(a) (a) "Disabled person" means a person who has an impairment of a physical, mental or emotional nature that substantially limits at least one major life activity.

100.264(1)(b) (b) "Elderly person" means a person who is at least 62 years of age.

100.264(1)(c) (c) "Major life activity" means self-care, walking, seeing, hearing, speaking, breathing, learning, performing manual tasks or being able to be gainfully employed.

100.264(2) (2) Supplemental forfeiture. If a fine or a forfeiture is imposed on a person for a violation under s. 100.16, 100.17, 100.18, 100.182, 100.183, 100.20, 100.205, 100.207, 100.21, 100.30 (3), 100.35, 100.44 or 100.46 or a rule promulgated under one of those sections, the person shall be subject to a supplemental forfeiture not to exceed $10,000 for that violation if the conduct by the defendant, for which the violation was imposed, was perpetrated against an elderly person or disabled person and if the court finds that any of the following factors is present:

100.264(2)(a) (a) The defendant knew or should have known that the defendant's conduct was perpetrated against an elderly person or disabled person.

100.264(2)(b) (b) The defendant's conduct caused an elderly person or disabled person to suffer any of the following:

100.264(2)(b)1. 1. Loss or encumbrance of his or her primary residence.

100.264(2)(b)2. 2. Loss of principal employment or principal source of income.

100.264(2)(b)3. 3. Loss of more than 25% of the property that the elderly person or disabled person has set aside for retirement or for personal or family care or maintenance.

100.264(2)(b)4. 4. Loss of more than 25% of the total of payments to be received under a pension or retirement plan.

100.264(2)(b)5. 5. Loss of assets essential to the health or welfare of the elderly person or disabled person.

100.264(2)(c) (c) The defendant's conduct caused physical or emotional damage or economic loss, other than the losses specified in par. (b) 1. to 5., and elderly persons or disabled persons are more likely to suffer the loss than other persons due to their age, poor health, impaired understanding or restricted mobility.

100.264(3) (3) Priority for restitution. If the court orders restitution under s. 100.18 (11) (d), 100.182 (5) (a), 100.20 (6), 100.205 (7), 100.207 (6) (b) 1. or 100.44 (5) for a pecuniary or monetary loss suffered by a person, the court shall require that the restitution be paid by the defendant before the defendant pays any forfeiture imposed under this section.

100.264 History History: 1995 a. 382



100.265 List of gasohol and alternative fuel refueling facilities.

100.265  List of gasohol and alternative fuel refueling facilities. No later than December 31 annually, and at such other times as the department determines to be necessary, the department shall publish and transmit to the department of administration a list of all refueling facilities in the state at which gasohol, as defined in s. 16.045 (1) (d), or any alternative fuel, as defined in s. 16.045 (1) (b), is available. The list shall be organized by location and shall indicate which facilities are open to the public, which types of fuel are available at the facilities and which facilities are limited to use by certain employees or types of vehicles, and shall identify the employees or types of vehicles to which such use is limited.

100.265 History History: 1993 a. 351.



100.27 Dry cell batteries containing mercury.

100.27  Dry cell batteries containing mercury.

100.27(1) (1)  Definitions. In this section:

100.27(1)(a) (a) "Alkaline manganese battery" means a battery with a manganese dioxide electrode and an alkaline electrolyte.

100.27(1)(b) (b) "Alkaline manganese button cell battery" means an alkaline manganese battery that resembles a button in size and shape.

100.27(1)(c) (c) "Mercuric oxide battery" means a battery with a mercuric oxide electrode.

100.27(1)(d) (d) "Mercuric oxide button cell battery" means a mercuric oxide battery that resembles a button in size and shape.

100.27(1)(dg) (dg) "Zinc air battery" means a battery with a zinc anode, an alkaline electrolyte, and a cathode that is capable of catalyzing oxygen when present.

100.27(1)(dr) (dr) "Zinc air button cell battery" means a zinc air battery that resembles a button in size and shape.

100.27(1)(e) (e) "Zinc carbon battery" means a battery with a manganese dioxide electrode, a zinc electrode and an electrolyte that is not alkaline.

100.27(2) (2) Alkaline manganese batteries.

100.27(2)(a)(a) No person may sell or offer for sale an alkaline manganese battery that is manufactured after January 1, 1996, except for an alkaline manganese button cell battery, unless the manufacturer has certified to the department that the alkaline manganese battery contains no mercury that was intentionally introduced.

100.27(2)(b) (b) No person may sell or offer for sale an alkaline manganese button cell battery that is manufactured after January 1, 1996, unless the manufacturer has certified to the department that the alkaline manganese button cell battery contains no more than 25 milligrams of mercury.

100.27(3) (3) Zinc carbon batteries. No person may sell or offer for sale a zinc carbon battery that is manufactured after July 1, 1994, unless the manufacturer has certified to the department that the zinc carbon battery contains no mercury that was intentionally introduced.

100.27(5) (5) Mercuric oxide batteries. Beginning on July 1, 1994, no person may sell or offer for sale a mercuric oxide battery that is not a mercuric oxide button cell battery unless the manufacturer does all of the following:

100.27(5)(a) (a) Identifies a collection site, that has all required governmental approvals, to which persons may send used mercuric oxide batteries for recycling or proper disposal.

100.27(5)(b) (b) Informs each purchaser of one of its mercuric oxide batteries of the collection site identified under par. (a) and of the prohibition in s. 287.185 (2).

100.27(5)(c) (c) Informs each purchaser of one of its mercuric oxide batteries of a telephone number that the purchaser may call to get information about returning mercuric oxide batteries for recycling or proper disposal.

100.27(5)(d) (d) Informs the department and the department of natural resources of the collection site identified under par. (a) and the telephone number under par. (c).

100.27(5m) (5m) Zinc air button cell batteries. No person may sell at retail or offer for sale at retail a zinc air button cell battery that is manufactured after January 1, 2013, unless the manufacturer has certified to the department that the zinc air button cell battery contains no mercury that was intentionally introduced.

100.27(6) (6) List of certified batteries. The department shall compile and make available to the public a list of all batteries for which it has received certification under subs. (2), (3), and (5m).

100.27(7) (7) Penalties.

100.27(7)(a)(a) Any person who violates subs. (2) to (5m) shall forfeit not less than $50 nor more than $200.

100.27(7)(b) (b) Any manufacturer that submits a fraudulent certification under sub. (2), (3), or (5m) shall forfeit not less than $1,000 nor more than $10,000 for each violation.

100.27 History History: 1993 a. 74; 1995 a. 227; 2011 a. 201.



100.28 Sale of cleaning agents and water conditioners containing phosphorus restricted.

100.28  Sale of cleaning agents and water conditioners containing phosphorus restricted.

100.28(1) (1)  Definitions. In this section:

100.28(1)(a) (a) "Chemical water conditioner" means a water softening chemical or other substance containing phosphorus intended to treat water for machine laundry use.

100.28(1)(b) (b) "Cleaning agent" means any laundry detergent, laundry additive, dishwashing compound, cleanser, household cleaner, metal cleaner, degreasing compound, commercial cleaner, industrial cleaner, phosphate compound or other substance intended to be used for cleaning purposes.

100.28(2) (2) Restrictions; retail sales. Except as provided under sub. (3), no person may sell or offer to sell at retail:

100.28(2)(a) (a) General restriction; 0.5%. Any cleaning agent which contains more than 0.5% phosphorus by weight, other than a cleaning agent for nonhousehold machine dishwashing or for cleansing of medical and surgical equipment.

100.28(2)(b) (b) Restriction for nonhousehold machine dishwashing or cleansing of medical equipment; 8.7%. Any cleaning agent for nonhousehold machine dishwashing or for cleansing of medical and surgical equipment which contains more than 8.7% phosphorus by weight.

100.28(2)(c) (c) Restriction for water conditioner; 20%. Any chemical water conditioner which contains more than 20% phosphorus by weight.

100.28(2m) (2m) Restrictions; sale to retailer. Except as provided under sub. (3), no person may sell or offer to sell to a retailer:

100.28(2m)(a) (a) General restriction; 0.5%. Any cleaning agent which contains more than 0.5% phosphorus by weight, other than a cleaning agent for nonhousehold machine dishwashing or for cleansing of medical and surgical equipment.

100.28(2m)(b) (b) Restriction for nonhousehold machine dishwashing or cleansing of medical equipment; 8.7%. Any cleaning agent for nonhousehold machine dishwashing or for cleansing of medical and surgical equipment which contains more than 8.7% phosphorus by weight.

100.28(2m)(c) (c) Restriction for water conditioner; 20%. Any chemical water conditioner which contains more than 20% phosphorus by weight.

100.28(3) (3) Exemption; industrial processes and dairy equipment. Cleaning agents used for industrial processes and cleaning or for cleansing dairy equipment are not subject to this section.

100.28(4) (4) Penalty; enforcement.

100.28(4)(a)(a) A person who violates this section shall forfeit not less than $25 nor more than $25,000 for each violation. Each day on which the person sells or offers to sell in violation of this section constitutes a separate violation. Each place at which the person sells or offers to sell in violation of this section constitutes a separate violation.

100.28(4)(am) (am) If a court imposes a forfeiture under par. (a) on the manufacturer of a chemical water conditioner or cleaning agent for a violation of sub. (2m), the court may order the manufacturer to accept the return of the chemical water conditioner or cleaning agent that is the subject of the violation and to refund the purchase price to the retailer who purchased that chemical water conditioner or cleaning agent.

100.28(4)(b) (b) In lieu of or in addition to forfeitures under par. (a), the department may seek an injunction restraining any person from violating this section.

100.28(4)(c) (c) The department, or any district attorney upon the request of the department, may commence an action in the name of the state under par. (a) or (b).

100.28(4)(d) (d) Any action on a violation of this section may be commenced in the circuit court for the county in which the violation occurred, or in the case of multiple violations by a single defendant, in the circuit court for the county in which any of the violations occurred.

100.28 History History: 1983 a. 73; 1991 a. 115; 1995 a. 27; 2009 a. 63.



100.285 Reduction of toxics in packaging.

100.285  Reduction of toxics in packaging.

100.285(1) (1)  Definition. In this section, "packaging component" means any individual assembled part of a package, including any interior or exterior blocking, bracing, cushioning, weatherproofing, coating, closure, ink or label.

100.285(2) (2) Restriction. Except as provided in sub. (3), a manufacturer or distributor may not sell a package, packaging material or packaging component with a total concentration of lead, cadmium, mercury plus hexavalent chromium that exceeds:

100.285(2)(a) (a) Beginning on June 1, 1992, 600 parts per million.

100.285(2)(b) (b) Beginning on June 1, 1993, 250 parts per million.

100.285(2)(c) (c) Beginning on June 1, 1994, 100 parts per million.

100.285(3) (3) Exceptions.

100.285(3)(a)(a) Before June 1, 1996, sub. (2) does not apply with respect to a package, packaging material or packaging component made from recycled materials.

100.285(3)(b) (b) Subsection (2) does not apply with respect to a package, packaging material or packaging component if a higher total concentration of lead, cadmium, mercury plus hexavalent chromium is necessary to meet federal health or safety requirements.

100.285(3)(c) (c) Subsection (2) does not apply with respect to a package, packaging material or packaging component for which there is no feasible alternative that satisfies the limitations in sub. (2).

100.285(3)(d) (d) Subsection (2) does not apply with respect to lead foil purchased and used on or before December 31, 1992, to wrap the opening of a bottle that contains intoxicating liquor, as defined in s. 125.02 (8), or to any package that contains intoxicating liquor, as defined in s. 125.02 (8), if the package was filled and sealed on or before December 31, 1992.

100.285(5) (5) No penalty. A person who violates sub. (2) is not subject to a penalty.

100.285(6) (6) Report. The department shall review the effectiveness of subs. (1) to (5) and shall report the results of the review, including a recommendation of whether enforcement provisions and penalties should be instituted, on or before June 1, 1993, to the governor and to the chief clerk of each house of the legislature for distribution under s. 13.172 (2).

100.285 History History: 1989 a. 335; 1991 a. 36.



100.29 Sale of nonrecyclable materials.

100.29  Sale of nonrecyclable materials.

100.29(1) (1)  Definitions. In this section "new packaging" means packaging, including a container, made from a material or a combination of materials not used in any packaging, exclusive of any closure or label, that is in commerce in this state on or before May 11, 1990.

100.29(3) (3) New packaging.

100.29(3)(a)(a) If the department receives a complaint that there is not an adequate market to make recycling of a type of new packaging economically feasible, the department shall investigate the complaint. If the department determines that the product has been in commerce in this state for at least 3 years and that the complaint is well-founded, it shall inform the manufacturer or distributor of the new packaging and attempt to ensure an adequate market within a reasonable period through negotiations.

100.29(3)(b) (b) The department shall identify by rule a type of new packaging for food or beverages to which all of the following apply:

100.29(3)(b)1. 1. After at least 3 years in commerce in this state, there is not an adequate market to make recycling of the type of new packaging economically feasible.

100.29(3)(b)2. 2. The department received a complaint under par. (a) about the type of new packaging material.

100.29(3)(b)3. 3. Negotiations under par. (a) did not result in an adequate market.

100.29(3)(c) (c) The department shall promulgate rules for determining whether there is an adequate market to make recycling of new packaging economically feasible.

100.29 History History: 1989 a. 335.



100.295 Labeling of recycled, recyclable or degradable products.

100.295  Labeling of recycled, recyclable or degradable products.

100.295(1)(1)  Labeling standards. The department shall establish standards that must be met by products in order for any person to represent that the products are recycled, recyclable or degradable. The department shall establish standards that are consistent, to the greatest extent practicable, with nationwide industry consensus standards. In developing standards, the department shall consult with the department of natural resources and the council on recycling and consider purchasing specifications under s. 16.72 (2) (e) and (f) and any existing federal standards. The department shall give priority to establishing standards for specific products commonly represented as being recycled, recyclable or degradable.

100.295(2) (2) False advertising prohibited. No person may represent any product as being recycled, recyclable or degradable unless the product meets standards established under sub. (1).

100.295(3) (3) Penalty. Any person who violates sub. (2) may be required to forfeit not less than $100 nor more than $10,000 for each violation.

100.295 History History: 1989 a. 335.



100.297 Plastic container recycled content.

100.297  Plastic container recycled content.

100.297(1) (1)  Definition. In this section, "plastic container" means a plastic container, as defined in s. 100.33 (1) (c), that is required to be labeled under s. 100.33 (2).

100.297(2) (2) Prohibition. Except as provided in sub. (3), no person may sell or offer for sale at retail any product in a plastic container unless the plastic container consists of at least 10% recycled or remanufactured material, by weight beginning on January 1, 1995.

100.297(3) (3) Exception. Subsection (2) applies to a person who sells or offers to sell a product that is a food, beverage, drug, cosmetic or medical device and that is regulated under the federal food, drug and cosmetic act, 21 USC 301 to 394, in a plastic container only if the federal food and drug administration has approved the use of the specified recycled or remanufactured content in that plastic container.

100.297 History History: 1989 a. 335; 1993 a. 245.



100.30 Unfair sales act.

100.30  Unfair sales act.

100.30(1)(1)  Policy. The practice of selling certain items of merchandise below cost in order to attract patronage is generally a form of deceptive advertising and an unfair method of competition in commerce. Such practice causes commercial dislocations, misleads the consumer, works back against the farmer, directly burdens and obstructs commerce, and diverts business from dealers who maintain a fair price policy. Bankruptcies among merchants who fail because of the competition of those who use such methods result in unemployment, disruption of leases, and nonpayment of taxes and loans, and contribute to an inevitable train of undesirable consequences, including economic depression.

100.30(2) (2) Definitions. When used in this section unless context otherwise requires:

100.30(2)(a) (a) "Average posted terminal price" means the average posted rack price, as published by a petroleum price reporting service, at which motor vehicle fuel is offered for sale at the close of business on the determination date by all refiners and wholesalers of motor vehicle fuel at a terminal plus any excise, sales or use taxes imposed on the motor vehicle fuel or on its sale, any cost incurred for transportation and any other charges that are not otherwise included in the average posted rack price. In this paragraph, "average" means the arithmetic mean.

100.30(2)(am) (am)

100.30(2)(am)1.1. With respect to the sale of cigarettes or other tobacco products, fermented malt beverages or intoxicating liquor or wine, "cost to retailer" means the invoice cost of the merchandise to the retailer within 30 days prior to the date of sale, or replacement cost of the merchandise to the retailer, whichever is lower, less all trade discounts except customary discounts for cash, plus any excise taxes imposed on such merchandise or the sale thereof other than excise taxes collected by the retailer, and any cost incurred for transportation and any other charges not otherwise included in the invoice cost or the replacement cost of the merchandise as herein set forth, to which shall be added a markup to cover a proportionate part of the cost of doing business, which markup, in the absence of proof of a lesser cost, shall be 6% of the cost to the retailer as herein set forth.

100.30(2)(am)1m. 1m. With respect to the sale of motor vehicle fuel, "cost to retailer" means the following:

100.30(2)(am)1m.a. a. In the case of the retail sale of motor vehicle fuel by a refiner at a retail station owned or operated either directly or indirectly by the refiner, the refiner's lowest selling price to other retailers or to wholesalers of motor vehicle fuel on the date of the refiner's retail sale, less all trade discounts except customary discounts for cash, plus any excise, sales or use taxes imposed on the motor vehicle fuel or on its sale and any cost incurred for transportation and any other charges not otherwise included in the invoice cost of the motor vehicle fuel, plus a markup of 9.18% of that amount to cover a proportionate part of the cost of doing business; or the average posted terminal price at the terminal located closest to the retail station plus a markup of 9.18% of the average posted terminal price to cover a proportionate part of the cost of doing business; whichever is greater.

100.30(2)(am)1m.b. b. In the case of the retail sale of motor vehicle fuel by a wholesaler of motor vehicle fuel, who is not a refiner, at a retail station owned or operated either directly or indirectly by the wholesaler of motor vehicle fuel, the invoice cost of the motor vehicle fuel to the wholesaler of motor vehicle fuel within 10 days prior to the date of sale, or the replacement cost of the motor vehicle fuel, whichever is lower, less all trade discounts except customary discounts for cash, plus any excise, sales or use taxes imposed on the motor vehicle fuel or on its sale, and any cost incurred for transportation and any other charges not otherwise included in the invoice cost or replacement cost of the motor vehicle fuel, plus a markup of 9.18% of that amount to cover a proportionate part of the cost of doing business; or the average posted terminal price at the terminal located closest to the retail station plus a markup of 9.18% of the average posted terminal price to cover a proportionate part of the cost of doing business; whichever is greater.

100.30(2)(am)1m.c. c. In the case of the retail sale of motor vehicle fuel by a person other than a refiner or a wholesaler of motor vehicle fuel at a retail station, the invoice cost of the motor vehicle fuel to the retailer within 10 days prior to the date of sale, or the replacement cost of the motor vehicle fuel, whichever is lower, less all trade discounts except customary discounts for cash, plus any excise, sales or use taxes imposed on the motor vehicle fuel or on its sale and any cost incurred for transportation and any other charges not otherwise included in the invoice cost or the replacement cost of the motor vehicle fuel, plus a markup of 6% of that amount to cover a proportionate part of the cost of doing business; or the average posted terminal price at the terminal located closest to the retailer plus a markup of 9.18% of the average posted terminal price to cover a proportionate part of the cost of doing business; whichever is greater.

100.30(2)(am)1m.d. d. In the case of a retail sale of motor vehicle fuel by a refiner at a place other than a retail station, the refiner's lowest selling price to other retailers or to wholesalers of motor vehicle fuel on the date of the refiner's retail sale, less all trade discounts except customary discounts for cash, plus any excise, sales or use taxes imposed on the motor vehicle fuel or on its sale and any cost incurred for transportation and any other charges not otherwise included in the invoice cost of the motor vehicle fuel to which shall be added a markup to cover a proportionate part of the cost of doing business, which markup, in the absence of proof of a lesser cost, shall be 3% of the cost to the retailer as set forth in this subd. 1m. d.

100.30(2)(am)1m.e. e. In the case of a retail sale of motor vehicle fuel by a person other than a refiner at a place other than a retail station, the invoice cost of the motor vehicle fuel to the retailer within 10 days prior to the date of the sale, or the replacement cost of the motor vehicle fuel, whichever is lower, less all trade discounts except customary discounts for cash, plus any excise, sales or use taxes imposed on the motor vehicle fuel or on its sale and any cost incurred for transportation and any other charges not otherwise included in the invoice cost or the replacement cost of the motor vehicle fuel to which shall be added a markup to cover a proportionate part of the cost of doing business, which markup, in the absence of proof of a lesser cost, shall be 3% of the cost to the retailer as set forth in this subd. 1m. e.

100.30(2)(am)2. 2. With respect to the sale of merchandise other than cigarettes or other tobacco products, fermented malt beverages, intoxicating liquor or wine, or motor vehicle fuel, "cost to retailer" means the invoice cost of the merchandise to the retailer, or replacement cost of the merchandise to the retailer, whichever is lower, less all trade discounts except customary discounts for cash, plus any excise taxes imposed on such merchandise or the sale thereof other than excise taxes collected by the retailer, and any cost incurred for transportation and any other charges not otherwise included in the invoice cost or the replacement cost of the merchandise as herein set forth.

100.30(2)(b) (b) "Cost to retailer" and "cost to wholesaler" as defined in pars. (am) and (c) mean bona fide costs; and purchases made by retailers, wholesalers, wholesalers of motor vehicle fuel and refiners at prices which cannot be justified by prevailing market conditions within this state shall not be used in determining cost to the retailer and cost to the wholesaler. Prices at which purchases of merchandise other than motor vehicle fuel are made by retailers or wholesalers cannot be justified by prevailing market conditions in this state when they are below the lowest prices at which the manufacturer or producer of such merchandise sells to other retailers or wholesalers in this state. Prices at which sales of motor vehicle fuel are made by retailers, wholesalers, wholesalers of motor vehicle fuel and refiners cannot be justified by prevailing market conditions in this state when they are below the applicable cost to retailers and cost to wholesalers specified under pars. (am) and (c).

100.30(2)(c) (c)

100.30(2)(c)1.1.

100.30(2)(c)1.a.a. With respect to the sale of cigarettes or other tobacco products, fermented malt beverages or intoxicating liquor or wine, "cost to wholesaler" means, except as provided in subd. 1. b., the invoice cost of the merchandise to the wholesaler within 30 days prior to the date of sale, or the replacement cost of the merchandise to the wholesaler, whichever is lower, less all trade discounts except customary discounts for cash, plus any excise taxes imposed on the sale thereof prior to the sale at retail, and any cost incurred for transportation and any other charges not otherwise included in the invoice cost or the replacement cost of the merchandise as herein set forth, to which shall be added, except for sales at wholesale between wholesalers, a markup to cover a proportionate part of the cost of doing business, which markup, in the absence of proof of a lesser cost, shall be 3% of the cost to the wholesaler as herein set forth.

100.30(2)(c)1.b. b. For every person holding a permit as a distributor as defined in s. 139.30 (3) or as a multiple retailer as defined in s. 139.30 (8), with respect to that portion of the person's business which involves the purchase and sale of cigarettes "cost to wholesaler" means the cost charged by the cigarette manufacturer, disregarding any manufacturer's discount or any discount under s. 139.32 (5), plus the amount of tax imposed under s. 139.31. Except for a sale at wholesale between wholesalers, a markup to cover a proportionate part of the cost of doing business shall be added to the cost to wholesaler. In the absence of proof of a lesser cost, this markup shall be 3% of the cost to wholesaler as set forth in this subd. 1. b.

100.30(2)(c)1g. 1g. With respect to the wholesale sale of motor vehicle fuel by a refiner, "cost to wholesaler" means the refiner's lowest selling price to other retailers or to wholesalers of motor vehicle fuel on the date of the refiner's wholesale sale, less all trade discounts except customary discounts for cash, plus any excise, sales or use taxes imposed on the motor vehicle fuel or on its sale and any cost incurred for transportation and any other charges not otherwise included in the invoice cost of the motor vehicle fuel, to which shall be added a markup to cover a proportionate part of the cost of doing business, which markup, in the absence of proof of a lesser cost, shall be 3% of the cost to the wholesaler as set forth in this subdivision.

100.30(2)(c)1r. 1r. With respect to the wholesale sale of motor vehicle fuel by a person other than a refiner, "cost to wholesaler" means the invoice cost of the motor vehicle fuel to the wholesaler of motor vehicle fuel within 10 days prior to the date of the sale or the replacement cost of the motor vehicle fuel, whichever is lower, less all trade discounts except customary discounts for cash, plus any excise, sales or use taxes imposed on the motor vehicle fuel or on its sale and any cost incurred for transportation and any other charges not otherwise included in the invoice cost or the replacement cost of the motor vehicle fuel to which shall be added a markup to cover a proportionate part of the cost of doing business, which markup, in the absence of proof of a lesser cost, shall be 3% of the cost to the wholesaler as set forth in this subdivision.

100.30(2)(c)2. 2. With respect to the sale of merchandise other than cigarettes or other tobacco products, fermented malt beverages, intoxicating liquor or wine, or motor vehicle fuel, "cost to wholesaler" means the invoice cost of the merchandise to the wholesaler, or the replacement cost of the merchandise to the wholesaler, whichever is lower, less all trade discounts except customary discounts for cash, plus any excise taxes imposed on the sale thereof prior to the sale at retail, and any cost incurred for transportation and any other charges not otherwise included in the invoice cost or the replacement cost of the merchandise as herein set forth.

100.30(2)(cg) (cg)

100.30(2)(cg)1.1. Except as provided in subd. 2., "determination date" is the day preceding the day of the sale at retail of motor vehicle fuel.

100.30(2)(cg)2. 2. If a retailer sells motor vehicle fuel on a day other than the day on which the retailer last purchased any motor vehicle fuel and the sale of the motor vehicle fuel by the retailer occurs no later than 10 days after its last purchase by the retailer, "determination date" means any of the following dates selected by the retailer:

100.30(2)(cg)2.a. a. The day preceding the day of the sale of motor vehicle fuel by the retailer.

100.30(2)(cg)2.b. b. The day on which motor vehicle fuel was last purchased by the retailer.

100.30(2)(cj) (cj) "Existing price of a competitor" means a price being simultaneously offered to a buyer for merchandise of like quality and quantity by a person who is a direct competitor of the retailer, wholesaler, wholesaler of motor vehicle fuel or refiner and from whom the buyer can practicably purchase the merchandise.

100.30(2)(cL) (cL) "Petroleum price reporting service" means a wholesale petroleum product price reporting service that is recognized nationwide.

100.30(2)(cm) (cm) "Refiner" means a manufacturer, producer or refiner of motor vehicle fuel.

100.30(2)(d) (d) "Replacement cost" means the cost computed as specified in par. (am) or (c) at which the merchandise sold could have been bought by the retailer, wholesaler or wholesaler of motor vehicle fuel at any time if bought in the same quantity as the retailer's, wholesaler's or wholesaler of motor vehicle fuel's last purchase of the said merchandise.

100.30(2)(e) (e) "Retailer" includes every person engaged in the business of making sales at retail within this state, but, in the case of a person engaged in the business of selling both at retail and at wholesale, such term shall be applied only to the retail portion of such business.

100.30(2)(f) (f) With respect to the sale of merchandise other than motor vehicle fuel, "retailer" and "wholesaler" shall both be applied to any merchant who buys merchandise for resale at retail from the manufacturer or producer thereof and to any wholesaler under par. (L) 2. and, as to that merchandise or that wholesaler, the terms "cost to retailer" and "cost to wholesaler" as defined in pars. (am) and (c) shall both be applied, including the markup requirements.

100.30(2)(g) (g) "Sell", "sale" or "sold" includes any advertising or offer to sell or any transfer of merchandise where title is retained by the retailer, wholesaler, wholesaler of motor vehicle fuel or refiner as security for the payment of the purchase price. In determining the selling price of merchandise by wholesalers, wholesalers of motor vehicle fuel, retailers and refiners under this section, all fractions of a cent shall be carried to the next full cent.

100.30(2)(h) (h) "Sell at retail", "sales at retail" and "retail sale" mean any transfer for a valuable consideration, made in the ordinary course of trade or in the usual prosecution of the retailer's business, of title to tangible personal property to the purchaser for consumption or use other than resale or further processing or manufacturing.

100.30(2)(i) (i) "Sell at wholesale", "sales at wholesale" and "wholesale sales" include any transfer for a valuable consideration made in ordinary course of trade or the usual conduct of the wholesaler's business, of title to tangible personal property to the purchaser for purposes of resale or further processing or manufacturing.

100.30(2)(j) (j) "Terminal" means a motor vehicle fuel storage and distribution facility that is supplied by a pipeline or marine vessel, from which facility motor vehicle fuel may be removed at a rack and from which facility at least 3 refiners or wholesalers of motor vehicle fuel sell motor vehicle fuel.

100.30(2)(k) (k) In the case of retail sales of alcohol beverages, "trade discount" shall not include discounts in the form of cash or merchandise.

100.30(2)(L) (L) "Wholesaler" includes every person holding a permit as a multiple retailer under s. 139.30 (8) and every person engaged in the business of making sales at wholesale, other than sales of motor vehicle fuel at wholesale, within this state except as follows:

100.30(2)(L)1. 1. In the case of a person engaged in the business of selling both at wholesale and at retail, "wholesaler" applies only to the wholesale portion of that business.

100.30(2)(L)2. 2. In the case of a person holding a permit as a multiple retailer as defined in s. 139.30 (8), "wholesaler" applies to that portion of the person's business involving the purchase and sale of cigarettes and to any wholesale portion of that person's business.

100.30(2)(m) (m) "Wholesaler of motor vehicle fuel" includes any of the following:

100.30(2)(m)1. 1. A person who stores motor vehicle fuel and sells it through 5 or more retail outlets that the person owns or operates.

100.30(2)(m)2. 2. A person who acquires motor vehicle fuel from a refiner or as a sale at wholesale and stores it in a bulk storage facility other than a retail station for further sale and distribution.

100.30(2)(m)3. 3. A person engaged in the business of making sales at wholesale of motor vehicle fuel within this state.

100.30(2)(m)4. 4. A person engaged in the business of selling diesel fuel if that person's sales of diesel fuel accounted for at least 60% of that person's total sales of motor vehicle fuel in the previous year or, if that person did not engage in the business of selling diesel fuel in the previous year, if that person reasonably anticipates that sales of diesel fuel will account for at least 60% of that person's total sales of motor vehicle fuel in the current year.

100.30(2m) (2m) Definitions; construction.

100.30(2m)(a)(a) When one or more items of merchandise are furnished or sold in combination with or on condition of the purchase of one or more other items, or are so advertised, all items shall be included in determining cost under sub. (2) (am) or (c); and if any of the items included therein are separately priced, such separate price shall be subject to the requirements of this section.

100.30(2m)(b) (b) With respect to the sale of merchandise other than motor vehicle fuel, any retailer who also sells to other retailers shall use the invoice cost to other retailers in computing the selling price at retail under sub. (2) (am); and if that retailer is a manufacturer or producer, both sub. (2) (am) and (c) shall be used in computing the selling price at retail. In the absence of sales to other retailers, the manufacturer's or producer's invoice cost to wholesalers shall be used in computing the manufacturer's or producer's selling price at retail as provided in sub. (2) (am) and (c).

100.30(2m)(c) (c) When 2 or more terminals are included in the same geographic area by a petroleum price reporting service, they shall be considered one terminal for purposes of sub. (2) (am) 1m. a., b. and c.

100.30(3) (3) Illegality of loss leaders. Any sale of any item of merchandise either by a retailer, wholesaler, wholesaler of motor vehicle fuel or refiner, at less than cost as defined in this section with the intent or effect of inducing the purchase of other merchandise or of unfairly diverting trade from a competitor, impairs and prevents fair competition, injures public welfare and is unfair competition and contrary to public policy and the policy of this section. Such sales are prohibited. Evidence of any sale of any item of merchandise by any retailer, wholesaler, wholesaler of motor vehicle fuel or refiner at less than cost as defined in this section shall be prima facie evidence of intent or effect to induce the purchase of other merchandise, or to unfairly divert trade from a competitor, or to otherwise injure a competitor.

100.30(4) (4) Penalties. For any violation of sub. (3), the department or a district attorney may commence an action on behalf of the state to recover a forfeiture of not less than $50 nor more than $500 for the first violation and not less than $200 nor more than $2,500 for each subsequent violation.

100.30(5) (5) Special remedies. In addition to the penalties under sub. (4), both of the following remedies apply for a violation of sub. (3):

100.30(5)(a) (a) The department may issue a special order as provided in s. 93.18 against a retailer, wholesaler, wholesaler of motor vehicle fuel or refiner requiring the person to cease and desist from violating this section in the sale of cigarettes or other tobacco products, fermented malt beverages, intoxicating liquor or wine or motor vehicle fuel. The department or a district attorney may commence an action on behalf of the state against a retailer, wholesaler, wholesaler of motor vehicle fuel or refiner who violates a special order issued under this paragraph to recover a forfeiture of not less than $200 nor more than $5,000 for each violation.

100.30(5)(b) (b) The department or a district attorney may bring an action to enjoin a violation of this section without being compelled to allege or prove that an adequate remedy at law does not exist. An action under this paragraph may be commenced and prosecuted by the department or a district attorney, in the name of the state, in a circuit court in the county where the offense occurred or in Dane County, notwithstanding s. 801.50.

100.30(5m) (5m) Private cause of action. Any person who is injured or threatened with injury as a result of a sale or purchase of motor vehicle fuel in violation of sub. (3) may bring an action against the person who violated sub. (3) for temporary or permanent injunctive relief or an action against the person for 3 times the amount of any monetary loss sustained or an amount equal to $2,000, whichever is greater, multiplied by each day of continued violation, together with costs, including accounting fees and reasonable attorney fees, notwithstanding s. 814.04 (1). An action under this subsection may not be brought after 180 days after the date of a violation of sub. (3).

100.30(5r) (5r) Private cause of action; sale of tobacco products. Any person who is injured or threatened with injury as a result of a sale or purchase of cigarettes or other tobacco products in violation of this section may bring an action against the person who violated this section for temporary or permanent injunctive relief or an action against the person for 3 times the amount of any monetary loss sustained or an amount equal to $2,000, whichever is greater, multiplied by each day of continued violation, together with costs, including accounting fees and reasonable attorney fees, notwithstanding s. 814.04 (1).

100.30(6) (6) Exceptions.

100.30(6)(a)(a) The provisions of this section shall not apply to sales at retail or sales at wholesale where:

100.30(6)(a)1. 1. Merchandise is sold in bona fide clearance sales.

100.30(6)(a)2. 2. Perishable merchandise must be sold promptly in order to forestall loss.

100.30(6)(a)3. 3. Merchandise is imperfect or damaged or is being discontinued.

100.30(6)(a)4. 4. Merchandise is sold upon the final liquidation of any business.

100.30(6)(a)5. 5. Merchandise is sold for charitable purposes or to relief agencies.

100.30(6)(a)6. 6. Merchandise is sold on contract to departments of the government or governmental institutions.

100.30(6)(a)7. 7. The price of merchandise is made in good faith to meet an existing price of a competitor and is based on evidence in the possession of the retailer, wholesaler, wholesaler of motor vehicle fuel or refiner in the form of an advertisement, proof of sale or receipted purchase, price survey or other business record maintained by the retailer, wholesaler, wholesaler of motor vehicle fuel or refiner in the ordinary course of trade or the usual conduct of business.

100.30(6)(a)8. 8. Merchandise is sold by any officer acting under the order or direction of any court.

100.30(6)(a)9. 9. Motor vehicle fuel is sold by a person to a wholesaler of motor vehicle fuel, who may sell the motor vehicle fuel at either retail or wholesale.

100.30(6)(b) (b) No retailer or wholesaler may claim the exemptions under par. (a) 1. to 4. if he or she limits or otherwise restricts the quantity of such merchandise which can be purchased by any buyer or if he or she fails to conspicuously disclose the reason for such sale in all advertisements relating thereto and on a label or tag on such merchandise or on a placard where the merchandise is displayed for sale.

100.30(6)(c) (c) No person may claim the exemption under par. (a) 7. if that person holds a permit under subch. II of ch. 139.

100.30(6)(d) (d) No retailer or wholesaler may claim the exemption under par. (a) 7. if that wholesaler or retailer holds a permit under subch. II of ch. 139.

100.30(7) (7) Notification requirements.

100.30(7)(a)(a) If a retailer, wholesaler, wholesaler of motor vehicle fuel or refiner lowers in good faith the price of motor vehicle fuel below the applicable price specified under sub. (2) (am) 1m. to meet an existing price of a competitor, the person shall submit to the department notification of the lower price before the close of business on the day on which the price was lowered in the form and the manner required by the department.

100.30(7)(b) (b) Failure to comply with par. (a) creates a rebuttable presumption that the retailer, wholesaler, wholesaler of motor vehicle fuel or refiner did not lower the price to meet the existing price of a competitor.

100.30(7)(c) (c) If a retailer, wholesaler, wholesaler of motor vehicle fuel or refiner complies with par. (a), all of the following apply:

100.30(7)(c)1. 1. The department may not proceed under sub. (5) against the retailer, wholesaler, wholesaler of motor vehicle fuel or refiner.

100.30(7)(c)2. 2. The retailer, wholesaler, wholesaler of motor vehicle fuel or refiner is immune from liability under sub. (5m).

100.30 History History: 1973 c. 310; 1979 c. 34 ss. 950o to 950y, 2102 (3) (a); 1979 c. 176, 221; 1981 c. 79 s. 17; 1983 a. 189 ss. 136 to 138, 329 (20); 1983 a. 466; 1985 a. 313, 332; 1987 a. 175; 1993 a. 16; 1997 a. 55; 2001 a. 16.

100.30 Annotation The state constitution protects the right to a trial by jury for a civil suit brought under this section. Village Food & Liquor Mart v. H & S Petroleum, Inc. 2002 WI 92, 254 Wis. 2d 478, 647 N.W.2d 100, 00-2493.

100.30 Annotation The only reasonable construction of "terminal closest to the retailer" under sub. (2) (am) 1m. c. is the terminal closest to the location where the retail sale occurs, not the corporate headquarters of the seller. Gross v. Woodman's Food Market, Inc. 2002 WI App 295, 259 Wis. 2d 181, 655 N.W.2d 718, 01-1746.

100.30 Annotation Sub. (3) prohibits a sale at less than statutory cost if the seller had either an intent proscribed by the statute or the sale had an effect proscribed by the statute. Gross v. Woodman's Food Market, Inc. 2002 WI App 295, 259 Wis. 2d 181, 655 N.W.2d 718, 01-1746.

100.30 Annotation This section is not so vague that it constitutes a denial of due process. That a seller may be penalized even if the seller lacks the intent to violate the section does not violate due process. Gross v. Woodman's Food Market, Inc. 2002 WI App 295, 259 Wis. 2d 181, 655 N.W.2d 718, 01-1746.

100.30 Annotation There is no requirement in sub. (7) that a retailer must conduct a price survey within any particular time period. DATCP by rule recommends that sellers maintain daily price surveys, but the department does not require or even recommend a survey every 24 hours. 22 Shawano, LLC v. R. C. Samanta Roy Institute of Science and Technology, Inc. 2006 WI App 14, 289 Wis. 2d 196, 709 N.W.2d 98, 05-0427.

100.30 Annotation "Competitor" in the phrase "existing price of a competitor" in sub. (2) (cj) is not limited to competitors located in Wisconsin. Go America L.L.C. v. Kwik Trip, Inc. 2006 WI App 94, 292 Wis. 2d 795, 715 N.W.2d 746, 05-1512.

100.30 Annotation Sub. (2) (Lm) [now (2) (k)] qualifies the term "trade discount" in determining "cost to retailer" under sub. (2) (a) for sales of fermented malt beverages and intoxicating liquors. Sub. (2) (Lm) [now (2) (k)] is not a catchall prohibition against all trade discounts and does not apply to bona fide quantity discounts. 63 Atty. Gen. 516.

100.30 Annotation This section does not violate federal antitrust laws or constitutional due process. 77 Atty. Gen. 163.

100.30 Annotation Flying J, Inc. v. Van Hollen, 597 F. Supp. 2d 848, is reversed. The minimum markup provisions are not preempted by the Sherman Antitrust Act and are enforceable. Flying J, Inc. v. Van Hollen, 621 F.3d 658 (2010).

100.30 Annotation Wisconsin's unfair sales act — Unfair to whom? Waxman, 66 MLR 293 (1983).



100.305 Prohibited selling practices during periods of abnormal economic disruption.

100.305  Prohibited selling practices during periods of abnormal economic disruption.

100.305(1) (1)  Definitions. In this section:

100.305(1)(a) (a) "Consumer goods or services" means goods or services that are used primarily for personal, family, or household purposes.

100.305(1)(b) (b) "Emergency" includes any of the following:

100.305(1)(b)1. 1. A tornado, flood, fire, storm, or other destructive act of nature.

100.305(1)(b)2. 2. A disruption of energy supplies to the degree that a serious risk is posed to the economic well-being, health, or welfare of the public.

100.305(1)(b)3. 3. Hostile action.

100.305(1)(b)4. 4. A strike or civil disorder.

100.305(1)(c) (c) "Hostile action" means an act of violence against a person or property in the United States by a foreign power or by a foreign or domestic terrorist.

100.305(1)(d) (d) "Period of abnormal economic disruption" means a period of time during which normal business transactions in the state or a part of the state are disrupted, or are threatened to be disrupted, due to an emergency.

100.305(1)(e) (e) "Seller" means a manufacturer, producer, supplier, wholesaler, distributor, or retailer.

100.305(2) (2) Prohibition. No seller may sell, or offer to sell, in this state at wholesale or at retail, consumer goods or services at unreasonably excessive prices if the governor, by executive order, has certified that the state or a part of the state is in a period of abnormal economic disruption.

100.305(3) (3) Rules. The department shall promulgate rules to establish formulas or other standards to be used in determining whether a wholesale or retail price is unreasonably excessive.

100.305(4m) (4m) Enforcement; penalty. If a seller violates sub. (2), the department or, after consulting with the department, the department of justice, may do any of the following:

100.305(4m)(a) (a) Issue to the seller a warning notice specifying the action that the seller is required to take in order not to be in violation of sub. (2).

100.305(4m)(b) (b) Commence an action against the seller in the name of the state to recover a civil forfeiture of not more $10,000 or to temporarily or permanently restrain or enjoin the seller from violating sub. (2), or both.

100.305 History History: 2005 a. 450.



100.31 Unfair discrimination in drug pricing.

100.31  Unfair discrimination in drug pricing.

100.31(1) (1)  Definitions. In this section:

100.31(1)(a) (a) "Drug" means any substance subject to 21 USC 353 (b).

100.31(1)(b) (b) "Purchaser" means any person who engages primarily in selling drugs directly to consumers.

100.31(1)(c) (c) "Seller" means any person who trades in drugs for resale to purchasers in this state.

100.31(2) (2) Price discrimination prohibited. Every seller shall offer drugs from the list of therapeutically equivalent drugs published by the federal food and drug administration to every purchaser in this state, with all rights and privileges offered or accorded by the seller to the most favored purchaser, including purchase prices for similar volume purchases, rebates, free merchandise, samples and similar trade concessions. Nothing in this subsection prohibits the giving of a discount for volume purchases.

100.31(3) (3) Treble damages. Any purchaser damaged by violation of this section may bring an action against the seller to recover treble damages sustained by reason of such violation.

100.31(4) (4) Penalties. For any violation of this section, the department or a district attorney may commence an action on behalf of the state to recover a forfeiture of not less than $100 nor more than $10,000 for each offense. Each delivery of a drug sold to a purchaser at a price in violation of this section and each separate day in violation of an injunction issued under this section is a separate offense.

100.31(5) (5) Special remedies. The department or a district attorney may bring an action to enjoin a violation of this section without being compelled to allege or prove that an adequate remedy at law does not exist. An action under this subsection may be commenced and prosecuted by the department or a district attorney, in the name of the state, in a circuit court in the county where the offense occurred or in Dane County, notwithstanding s. 801.50.

100.31 History History: 1975 c. 168, 421, 422; 1983 a. 188, 189; 1993 a. 352.

100.31 Annotation State and local units of government are not "purchasers" under sub. (1), and sellers of drugs are not prohibited from offering or according to them pricing arrangements that are not made available to other purchasers. 65 Atty. Gen. 59.

100.31 Annotation "Most favored purchaser" under sub. (2) does not refer to purchasers outside Wisconsin. The constitutionality of this statute is upheld. K-S Pharmacies v. American Home Products, 962 F.2d 728 (1992).



100.315 Solicitation of contract using check or money order.

100.315  Solicitation of contract using check or money order.

100.315(1)(1) In this section, "check" has the meaning given in s. 217.02 (2).

100.315(2) (2)

100.315(2)(a)(a) Except as provided in par. (b), no person may solicit the purchase of goods or services by delivering to a recipient in this state a document that is or appears to be a check payable to the recipient, if the endorsement of the document purports to bind the recipient to purchasing goods or services and the recipient did not request the delivery of the document.

100.315(2)(b) (b) A person may offer an extension of credit by delivering to a recipient in this state a document described in par. (a) only if all of the following apply:

100.315(2)(b)1. 1. The document contains, on its face, both of the following:

100.315(2)(b)1.a. a. In at least 24-point type, a statement in substantially the following form: "THIS IS A SOLICITATION FOR A LOAN. READ THE ATTACHED DISCLOSURES BEFORE SIGNING THIS AGREEMENT."

100.315(2)(b)1.b. b. In at least 10-point type, a statement in substantially the following form: "By endorsing the back of this check, you accept our offer and agree to the terms of your loan agreement contained in the disclosure statement attached to this check."

100.315(2)(b)2. 2. Notification of the loan agreement being activated by endorsement is conspicuously printed in at least 10-point type on the back of the check in substantially the following form: "By endorsing this check, you agree to repay this loan according to the terms of the attached loan agreement."

100.315(2)(b)3. 3. The check is attached to a disclosure statement that is detachable and that contains in at least 14-point boldface type a statement that is conspicuously placed and is in substantially the following form: "This is a loan solicitation. If you cash this check, you are agreeing to borrow the sum of $ .... at the .... % rate of interest for a period of .... months. Your monthly payments will be $ .... for .... months. If you are late with a payment, you will be charged the following fees in addition to your monthly payment: (list fees). All other terms of this loan are clearly identified as loan terms and appear on the back of the check or on this attachment. Read these terms carefully before you cash this check. Cashing this check constitutes a loan transaction. You may cancel this loan by returning the amount of the check to the lender within 10 days of the date on which this check is cashed. You may prepay this loan agreement at anytime without penalty. READ THE AGREEMENT BEFORE SIGNING."

100.315(2)(b)4. 4. Within 3 business days after the date on which the check is processed by the lender's financial institution following negotiation of the check by the recipient, the lender who issued the check verbally discloses to the recipient the terms and conditions of the extension of credit and permits the recipient to return to the lender the amount borrowed. If the recipient returns the amount borrowed within 5 business days after the check is processed by the lender's financial institution following negotiation of the check by the recipient, the lender may not assess the recipient any penalty, finance charge, interest, or fee, and the lender may not take any action on the basis of the return that would affect the recipient's credit score.

100.315(2g) (2g) In the event a check described under sub. (2) (b) is obtained by a person other than the intended payee, and the check is cashed fraudulently or without authorization from the payee, the lender who issued the check shall do all of the following:

100.315(2g)(a) (a) Upon receipt of notification that intended payee did not negotiate the check, promptly provide the intended payee with a statement or affidavit to be signed by the intended payee confirming that the intended payee did not deposit or cash the check or receive the proceeds of the check. The lender shall provide the intended payee with the name and telephone number of a contact person designated by the lender to provide assistance to intended payees who have been victimized by the fraudulent negotiation of unsolicited checks and cease all collection activity against the intended payee until the lender completes an investigation into the transaction.

100.315(2g)(b) (b) Direct the intended payee to complete and return the confirmation statement to the lender or an affiliate of the lender.

100.315(2g)(c) (c) Within 30 days of the receipt of the confirmation statement, conduct a reasonable investigation to determine whether the check was fraudulently negotiated. Absent evidence to the contrary, the lender shall presume that the confirmation statement submitted by the intended payee is accurate. The lender shall notify the intended payee in writing of the results of the investigation. If it is determined that the check was cashed fraudulently, the lender shall take immediate action to remove the intended payee from all liability on the account and to request all credit reporting agencies to remove references to the transaction, if any, from the intended payee's credit reports.

100.315(2m) (2m) A consumer who is an intended payee of an unsolicited check under this section may bring an action against the violator to recover damages, costs, and, notwithstanding s. 814.04 (1), reasonable attorney fees.

100.315(2r) (2r) This section does not apply to a transaction in which the recipient of a check described under sub. (2) (b) has submitted an application or requested an extension of credit from the lender before receiving the check or instrument.

100.315(3) (3) The department shall investigate violations of this section and may bring an action against a person who violates this section to recover a forfeiture of not more than $100 for each solicitation sent in violation of this section, except that the forfeiture may not exceed $10,000 for each 7-day period in which the person violates this section.

100.315 History History: 2009 a. 150.



100.33 Plastic container labeling.

100.33  Plastic container labeling.

100.33(1) (1)  Definitions. In this section:

100.33(1)(a) (a) "Beverage" means any alcohol beverage, as defined in s. 125.02 (1), malt beverage, tea, bottled drinking water, as defined under s. 97.34 (1) (a), soda water beverage, as defined under s. 97.34 (1) (b), or fruit or vegetable juice or drink which is intended for human consumption.

100.33(1)(ad) (ad) "Blister pack" means a container in which an item has a covering of plastic film or preformed semirigid plastic and the covering is affixed to a rigid backing.

100.33(1)(ag) (ag) "Bottle" means a plastic container the neck of which is smaller than its body, with a screw-on or press-on lid.

100.33(1)(ar) (ar) "Labeling" means attaching information to or embossing or printing information on a plastic container.

100.33(1)(b) (b) "Material recovery" means the reuse, recycling, reclamation, composting or other recovery of useful materials from solid waste, with or without treatment.

100.33(1)(c) (c) "Plastic container" means an individual, separate, rigid plastic bottle, can, jar or carton, except for a blister pack, that is originally used to contain a product that is the subject of a retail sale, as defined under s. 100.30 (2) (h).

100.33(1)(d) (d) "Reclamation" means the treatment of solid waste and its return to productive use in a form or for a use that is different from its original form or use.

100.33(1)(e) (e) "Recycling" means the treatment of solid waste and its return to productive use in a form and for a use that is the same as or similar to the original form and use.

100.33(1)(f) (f) "Reuse" means the return of solid waste to productive use without treatment and without changing its form or use.

100.33(1)(g) (g) "Sales at retail" has the meaning given in s. 100.30 (2) (h).

100.33(1)(h) (h) "Sales at wholesale" has the meaning given in s. 100.30 (2) (i).

100.33(2) (2) Labeling rules required. The department shall promulgate rules establishing labeling requirements for plastic containers. The requirements shall be designed to provide information needed by operators of material recovery programs to facilitate the recycling, reclamation or reuse of plastic containers. The rules promulgated under this subsection shall permit a manufacturer of plastic containers and a person who places products in plastic containers to choose an appropriate method of labeling plastic containers. The department shall make an effort to develop rules which are consistent, to the greatest extent practicable, with national industry-wide plastic container coding systems. The rules shall exempt from the labeling requirements plastic containers that are readily identifiable because of their appearance.

100.33(3) (3) Prohibition.

100.33(3)(a)(a) Sale of plastic beverage bottles. On and after January 1, 1991, no person may sell or offer for sale at wholesale in this state a plastic beverage bottle with a capacity of 8 fluid ounces or more, or a beverage in such a plastic bottle, unless the bottle complies with the labeling requirements under sub. (2). On and after January 1, 1992, no person may sell or offer for sale at retail in this state a plastic beverage bottle with a capacity of 8 fluid ounces or more, or a beverage in such a plastic bottle, unless the bottle complies with the labeling requirements under sub. (2).

100.33(3)(b) (b) Sale of other plastic bottles.

100.33(3)(b)1.1. On and after January 1, 1991, no person may sell or offer for sale at wholesale in this state any plastic bottle with a capacity of 16 fluid ounces or more, or a product in such a plastic bottle, unless the bottle complies with the labeling requirements under sub. (2). On and after January 1, 1992, no person may sell or offer for sale at retail in this state any plastic bottle with a capacity of 16 fluid ounces or more, or a product in such a plastic bottle, unless the bottle complies with the labeling requirements under sub. (2).

100.33(3)(b)2. 2. On and after January 1, 1993, no person may sell or offer for sale at wholesale in this state any plastic bottle with a capacity of at least 8 fluid ounces but less than 16 fluid ounces, or a product in such a plastic bottle, unless the bottle complies with the labeling requirements under sub. (2). On and after January 1, 1994, no person may sell or offer for sale at retail in this state any plastic bottle with a capacity of at least 8 fluid ounces but less than 16 fluid ounces, or a product in such a plastic bottle, unless the bottle complies with the labeling requirements under sub. (2).

100.33(3)(b)3. 3. Subdivisions 1. and 2. do not apply to the sale or offer to sell of plastic beverage bottles or beverages in plastic bottles.

100.33(3)(c) (c) Sale of other plastic containers.

100.33(3)(c)1.1. On and after January 1, 1991, no person may sell or offer for sale at wholesale in this state any plastic container with a capacity of 16 fluid ounces or more, or a product in such a plastic container, unless the container complies with the labeling requirements under sub. (2). On and after January 1, 1992, no person may sell or offer for sale at retail in this state any plastic container with a capacity of 16 fluid ounces or more, or a product in such a plastic container, unless the container complies with the labeling requirements under sub. (2).

100.33(3)(c)2. 2. On and after January 1, 1992, no person may sell or offer for sale at wholesale in this state any plastic container with a capacity of at least 8 fluid ounces but less than 16 fluid ounces, or a product in such a plastic container, unless the container complies with the labeling requirements under sub. (2). On and after January 1, 1993, no person may sell or offer for sale at retail in this state any plastic container with a capacity of at least 8 fluid ounces but less than 16 fluid ounces, or a product in such a plastic container, unless the container complies with the labeling requirements under sub. (2).

100.33(3)(c)3. 3. Subdivisions 1. and 2. do not apply to the sale or offer to sell of any plastic bottles or any products in plastic bottles.

100.33(3m) (3m) Variances. Upon request, the department may grant a variance to a prohibition in sub. (3) for up to one year for a type of plastic container. The department may renew a variance. The department may only grant a variance if it is not technologically possible to label the plastic container.

100.33(4) (4) Penalty. Any person who violates sub. (3) shall forfeit not more than $500 for each violation. Each day of violation constitutes a separate offense.

100.33 History History: 1987 a. 293, 403; 1989 a. 31, 335.



100.335 Child's containers containing bisphenol A.

100.335  Child's containers containing bisphenol A.

100.335(1)(1) In this section, "child's container" means an empty baby bottle or spill-proof cup primarily intended by the manufacturer for use by a child 3 years of age or younger.

100.335(2) (2) No person may manufacture or sell, or offer for sale, at wholesale in this state a child's container that contains bisphenol A. A manufacturer or wholesaler who sells or offers for sale in this state a child's container that is intended for retail sale shall ensure the container is conspicuously labeled as not containing bisphenol A. A manufacturer or wholesaler who sells or offers for sale in this state a child's container that is not intended for retail sale shall do one of the following:

100.335(2)(a) (a) Ensure that the container is conspicuously labeled as not containing bisphenol A.

100.335(2)(b) (b) Confirm to the buyer that the container does not contain bisphenol A.

100.335(3) (3) No person may sell, or offer for sale, at retail in this state a child's container that contains bisphenol A. A person who sells or offers for sale at retail in this state a child's container shall ensure the container is conspicuously labeled as not containing bisphenol A.

100.335(4) (4)

100.335(4)(a)(a) The department may commence an action in the name of the state to restrain by temporary or permanent injunction a violation of this section.

100.335(4)(b) (b) The department or a district attorney may commence an action in the name of the state to recover a forfeiture to the state of not less than $100 nor more than $10,000 for each violation of sub. (2). A person who violates sub. (2) may be fined not more than $5,000 or imprisoned for not more than one year in the county jail or both.

100.335(4)(c) (c) The department or a district attorney may commence an action in the name of the state to recover a forfeiture to the state of not less than $50 nor more than $200 for each violation of sub. (3).

100.335(4)(d) (d) For purposes of this subsection, each child's container manufactured, sold, or offered for sale in violation of this section constitutes a separate violation.

100.335(5) (5) The department may, after notice and opportunity for hearing under s. 93.18, order a manufacturer or seller of a child's container in violation of this section to recall the container or to repair any defects in a container that has been sold. No person may refuse to comply with an order under this subsection.

100.335(6) (6) This section does not apply to the sale of a used child's container.

100.335(7) (7) If a court imposes a fine or forfeiture for a violation of this section, the court shall impose a bisphenol A surcharge under ch. 814 equal to 50 percent of the amount of the fine or forfeiture.

100.335 History History: 2009 a. 145.



100.35 Furs to be labeled.

100.35  Furs to be labeled.

100.35(1)(1) No person shall sell or offer or display for sale any coat, jacket or other garment made wholly or partially of fur without having attached thereto and conspicuously displayed a tag or label bearing in plain print in English the species of fur or pelt used therein. This section shall not apply to such garments as are displayed or offered for sale or sold at a price of less than $50.

100.35(2) (2) Any person violating this section shall be punished as in s. 100.26 (1).



100.36 Frauds; substitute for butter; advertisement.

100.36  Frauds; substitute for butter; advertisement. No person may use the word "butter" in any way in connection or association with the sale or exposure for sale or advertisement of any substance designed to be used as a substitute for butter. No person may use terms such as "cream", "creamery" or "dairy", or the name or representation of any breed of dairy cattle, or any combination of such words and representation, or any other words or symbols or combinations thereof commonly used in the sale of butter unless at least 40% of the substitute is butterfat. If the term "butter" is used in connection with the name of any such product, it shall be qualified so as to distinguish it from butter as defined in s. 97.01 (1). Nothing in this section prohibits a person from using the term "light butter" or "lite butter" in the manner provided in s. 97.03 (3) (b).

100.36 History History: 1983 a. 189 s. 329 (20); 1991 a. 111.



100.37 Hazardous substances act.

100.37  Hazardous substances act.

100.37(1) (1) In this section:

100.37(1)(a) (a) "Corrosive" means any substance which in contact with living tissue will cause destruction of tissue by chemical action, but does not refer to action on inanimate surfaces.

100.37(1)(b) (b) "Extremely flammable" applies to any substance which has a flash point at or below 20 degrees Fahrenheit as determined by the Tagliabue open cup tester, and "flammable" applies to any substance which has a flash point of above 20 degrees to 80 degrees Fahrenheit, as determined by the Tagliabue open cup tester; "combustible" applies to any substance which has a flash point above 80 degrees Fahrenheit to 150 degrees as determined by the Tagliabue open cup tester, except that flammability or combustibility of solids and of the contents of self-pressurized containers shall be determined by methods as prescribed under the federal hazardous substances act (15 USC 1261 et seq) or found by the department to be generally applicable to such materials or containers, and established by rules adopted by the department, which shall also define "flammable", "combustible" and "extremely flammable" in accordance with such methods.

100.37(1)(c) (c) "Hazardous substance" means:

100.37(1)(c)1. 1. Any substance or mixture of substances, including a toy or other article intended for use by children, which is toxic, is corrosive, is an irritant, is a strong sensitizer, is flammable or combustible, or generates pressure through decomposition, heat or other means, if such substance or mixture of substances may cause substantial personal injury or substantial illness during or as a proximate result of any customary or reasonably foreseeable handling or use, including reasonably foreseeable ingestion by children.

100.37(1)(c)2. 2. Any substances which the department by rule finds, pursuant to sub. (2) (a), meet the requirements of subd. 1.

100.37(1)(c)2m. 2m. Any substance included under sub. (2) (e) 2.

100.37(1)(c)3. 3. Any radioactive substance, if, with respect to such substance as used in a particular class of article or as packaged, the department determines by rule that the substance is sufficiently hazardous to require labeling in accordance with this section in order to protect the public health.

100.37(1)(c)4. 4. Any toy or other article intended for use by children which the department by rule determines in accordance with this section to present an electrical, mechanical or thermal hazard or to contain a toxic substance either in or on the toy or other article.

100.37(1)(c)5. 5. Except as otherwise provided in this section, "hazardous substance" does not apply to pesticides subject to ss. 94.67 to 94.71, to foods, drugs and cosmetics, to bullets or other ammunition, or gun powder for reloading ammunition, nor to substances intended for use as fuels when stored in containers and used in the heating, cooking or refrigeration system of a house, nor does it include any source material, special nuclear material or by-product material as defined in the atomic energy act of 1954, as amended, and regulations of the nuclear regulatory commission under such act.

100.37(1)(d) (d) "Highly toxic" means any substance which falls within any of the following categories: Produces death within 14 days in half or more of a group of 10 or more laboratory white rats each weighing between 200 and 300 grams, at a single dose of 50 milligrams or less per kilogram of body weight, when orally administered; or produces death within 14 days in half or more of a group of 10 or more laboratory white rats each weighing between 200 and 300 grams, when inhaled continuously for a period of one hour or less at an atmosphere concentration of 200 parts per million by volume or less of gas or vapor or 2 milligrams per liter by volume or less of mist or dust, provided such concentration is likely to be encountered by persons when the substance is used in any reasonably foreseeable manner; or produces death within 14 days in half or more of a group of 10 or more rabbits tested in a dosage of 200 milligrams or less per kilogram of body weight, when administered by continuous contact with the bare skin for 24 hours or less. If the department finds that available data on human experience with any substance indicate results different from those obtained on animals in the above named dosages or concentrations, the human data shall take precedence.

100.37(1)(e) (e) "Immediate container" does not include package liners.

100.37(1)(f) (f) "Irritant" means any substance not corrosive which on immediate, prolonged or repeated contact with normal living tissue will induce a local inflammatory reaction.

100.37(1)(g) (g) "Label" means a display of written, printed or graphic matter upon the immediate container of any substance or upon an article or tag attached thereto in the case of unpackaged articles; and a requirement made by or under authority of this section that any word, statement or other information appear on the label shall not be considered to be complied with unless such word, statement or other information also appears on the outside container or wrapper, if there is any, unless it is easily legible through the outside container or wrapper, and on all accompanying literature where there are directions for use, written or otherwise.

100.37(1)(h) (h) "Misbranded package" or "misbranded package of a hazardous substance" means a hazardous substance in a container intended or suitable for household use, and includes a toy or other article intended for use by children whether or not in package form, which, except as otherwise provided under sub. (2), fails to bear a label:

100.37(1)(h)1. 1. Which states conspicuously the name and place of business of the manufacturer, packer, distributor or seller; the common or usual name, or the chemical name if there is no common or usual name, of the hazardous substance or of each component which contributes substantially to its hazard, unless the department by rule permits or requires the use of a recognized generic name; the signal word "DANGER" on substances which are extremely flammable, corrosive or highly toxic; the signal word "WARNING" or "CAUTION" on all other hazardous substances; an affirmative statement of the principal hazards, such as "Flammable", "Combustible", "Vapor harmful", "Causes burns", "Absorbed through skin" or similar wording descriptive of the hazard; precautionary measures describing the action to be followed or avoided, except when modified by rule of the department pursuant to sub. (2); instruction, when necessary or appropriate, for first-aid treatment; the word "poison" for any hazardous substance which is highly toxic; instructions for handling and storage of packages which require special care in handling or storage; and the statement "Keep out of the reach of children", or its practical equivalent or, if the article is intended for use by children and is not a banned hazardous substance, adequate directions for the protection of children from the hazard; and

100.37(1)(h)2. 2. On which any statements required under subd. 1. are located prominently and are in the English language in conspicuous and legible type in contrast by typography, layout or color with other printed matter on the label.

100.37(1)(hm) (hm) "Practitioner" has the meaning given in s. 961.01 (19).

100.37(1)(i) (i) "Radioactive substance" means a substance which emits ionizing radiation.

100.37(1)(j) (j) "Strong sensitizer" means a substance which will cause on normal living tissue, through an allergic or photodynamic process, a hypersensitivity which becomes evident on reapplication of the same substances and which is designated as such by the department. Before designating any substance as a strong sensitizer, the department, upon consideration of the frequency of occurrence and severity of the reaction, shall find that the substance has a significant potential for causing hypersensitivity.

100.37(1)(k) (k) "Toxic" applies to any substance, other than a radioactive substance, which has the capacity to produce personal injury or illness to persons through ingestion, inhalation, or absorption through any body surface.

100.37(1m) (1m)

100.37(1m)(a)(a) An article may be determined to present an electrical hazard if, in normal use or when subjected to reasonably foreseeable damage or abuse, its design or manufacture may cause personal injury or illness by electric shock.

100.37(1m)(b) (b) An article may be determined to present a mechanical hazard if, in normal use or when subjected to reasonably foreseeable damage or abuse, its design or manufacture presents an unreasonable risk of personal injury or illness from any of the following:

100.37(1m)(b)1. 1. Fracture, fragmentation or disassembly of the article.

100.37(1m)(b)2. 2. Propulsion of the article, or any part or accessory of the article.

100.37(1m)(b)3. 3. Points or other protrusions, surfaces, edges, openings or closures.

100.37(1m)(b)4. 4. Moving parts.

100.37(1m)(b)5. 5. Lack or insufficiency of controls to reduce or stop motion.

100.37(1m)(b)6. 6. Self-adhering characteristics of the article.

100.37(1m)(b)7. 7. Aspiration or ingestion of the article, or any part or accessory of the article.

100.37(1m)(b)8. 8. Instability of the article.

100.37(1m)(b)9. 9. Any other aspect of the article's design or manufacture including the capability of producing sounds at a level of 138 decibels or higher.

100.37(1m)(c) (c) An article may be determined to present a thermal hazard if, in normal use or when subjected to reasonably foreseeable damage or abuse, its design or manufacture presents an unreasonable risk of personal injury or illness because of heat as from heated parts, substances or surfaces.

100.37(2) (2)

100.37(2)(a)(a) Whenever in the judgment of the department such action will promote the objectives of this section by avoiding or resolving uncertainty as to its application, the department may by rule declare to be a hazardous substance, for the purposes of this section, any substance or mixture of substances which it finds meets the requirements of sub. (1) (c) 1.

100.37(2)(b) (b) If the department finds that the requirements of this section are not adequate for the protection of the public health and safety in view of the special hazards presented by any particular hazardous substance, it may by rule establish such reasonable variations or additional requirements as it finds necessary for the protection of the public health and safety.

100.37(2)(c) (c) If the department finds that, because of the size of the package involved or because of the minor hazard presented by the substance contained therein, or for other good and sufficient reasons, full compliance with the labeling requirements otherwise applicable under this section is impracticable or is not necessary for the adequate protection of the public health and safety, it may exempt such substances from these requirements to the extent it determines to be consistent with adequate protection of the public health and safety.

100.37(2)(d) (d) The department may by rule prohibit the sale of a hazardous substance if it finds that notwithstanding cautionary labeling that is or may be required the degree or nature of the hazard involved in the presence or use of such substance is such that the public health and safety can only be protected by keeping such substance out of the channels of commerce in this state.

100.37(2)(e) (e)

100.37(2)(e)1.1. The department may summarily ban the sale or distribution of any hazardous substance or article if it finds that the hazard to public health or safety is so great that such hazard should not be permitted to continue. The department shall follow the procedure specified in s. 93.18 (3).

100.37(2)(e)2. 2. In addition to subd. 1. and except as provided in subd. 3., all of the following are hazardous substances, possess such a degree of hazard that adequate cautionary labeling cannot be written and may not be sold or distributed:

100.37(2)(e)2.a. a. Propyl nitrite, isopropyl nitrite and mixtures containing propyl nitrite or isopropyl nitrite.

100.37(2)(e)2.b. b. The nitrous acid esters of all alcohols having the formula of 5 carbon atoms, 12 hydrogen atoms and one oxygen atom including 1-pentyl nitrite, 2-pentyl nitrite, 3-pentyl nitrite, 2-methyl-1-butyl nitrite, 3-methyl-1-butyl nitrite (also known as isoamyl nitrite or isopentyl nitrite), 2-methyl-2-butyl nitrite (also known as tertiary pentyl nitrite), 3-methyl-2-butyl nitrite, 2, 2-dimethylpropyl nitrite (also known as neopentyl nitrite) and mixtures containing more than 5% of 1-pentyl nitrite, 2-pentyl nitrite, 3-pentyl nitrite, 2-methyl-1-butyl nitrite, 3-methyl-1-butyl nitrite, 2-methyl-2-butyl nitrite, 3-methyl-2-butyl nitrite or 2, 2-dimethyl nitrite.

100.37(2)(e)2.c. c. Ethyl chloride and ethyl nitrite.

100.37(2)(e)2.d. d. Any toy containing elemental mercury.

100.37(2)(e)3. 3. Subdivisions 1. and 2. do not apply to the sale or distribution of isoamyl nitrite (3-methyl-1-butyl nitrite) or ethyl chloride as prescription drugs obtained from, or pursuant to a valid prescription or order of, a practitioner while acting in the course of professional practice.

100.37(2)(f) (f) The department may by rule prescribe the methods of sale of hazardous substances, including but not limited to glues, cements and hobby kit fuels, and may regulate the manner of display and restrict access by the general public to hazardous substances.

100.37(2)(g) (g) The department may by rule prescribe package safety standards, including type of package material and safety closures for hazardous substances and pesticides, and may prohibit the sale of noncomplying or defective packages.

100.37(2)(h) (h) The department may by rule limit or ban the use of any ingredient or combination of ingredients in any hazardous substance if it finds such action necessary to adequately protect the public health and safety.

100.37(3) (3) The following acts and the causing thereof are prohibited:

100.37(3)(a) (a) The sale, or offering or exposing for sale of any misbranded package of a hazardous substance.

100.37(3)(b) (b) The alteration, mutilation, destruction, obliteration or removal of the whole or any part of the label of, or the doing of any other act with respect to, a hazardous substance, if such act is done while the substance is held for sale, and results in the hazardous substance being in a misbranded package.

100.37(3)(c) (c) The sale, or offering or exposing for sale of a hazardous substance in a reused food, drug or cosmetic container or in a container which, though not a reused container, is identifiable as a food, drug or cosmetic container by its labeling or by other identification. The reuse of a food, drug or cosmetic container as a container for a hazardous substance shall be deemed to be an act which results in the hazardous substance being in a misbranded package.

100.37(3)(d) (d) The sale or offering for sale of any hazardous substance contrary to this section or to any rule or order of the department issued under this section.

100.37(3)(e) (e) The sale or offering for sale, in violation of this section, of any article or substance which is a hazardous substance within the meaning of this section or the federal hazardous substances act (15 USC 1261 et seq).

100.37(4) (4) The department may apply to any court of competent jurisdiction for a temporary or permanent injunction restraining any person from violating sub. (3); irrespective of whether or not there exists an adequate remedy at law.

100.37(5) (5) If the department has reasonable cause to believe that any substance is in violation of this section or poses an imminent hazard to public health or safety, it may deliver to the owner or custodian thereof an order prohibiting the sale or movement of such substance until an analysis or examination has been completed. Such holding order is not effective for more than 14 days from the time of delivery thereof. The substance described in any such holding order may not be sold or moved for any purpose without the approval of the department. If the department, after analysis or examination, determines that the substance described in such order is not in violation of this section, it shall promptly notify the owner or custodian thereof and such notice shall terminate the holding order. If the analysis or examination shows that the substance is in violation of this section, the owner or custodian thereof shall be so notified in writing within the effective time of the holding order. Upon receipt of such notice the owner or custodian may dispose of the substance only as authorized by the department. The owner or custodian of the substance or article may within 10 days of receipt of such notice petition for a hearing as provided in s. 93.18.

100.37(6) (6) Nothing in this section shall affect the application of any law of this state specifically regulating any substance regulated by this section.

100.37(7) (7) Any manufacturer, distributor or retailer of a misbranded or banned package containing a hazardous substance shall, on demand of any person purchasing such products from it, if the package is misbranded at the time of sale or banned, repurchase such product and refund the full purchase price thereof to the purchaser making the demand for refund. If the purchaser is required to return the product to the manufacturer, distributor or retailer as a condition to the repurchase and refund, the purchaser shall be reimbursed for any reasonable and necessary charges incurred in its return.

100.37(8) (8) Whoever violates this section may be fined not more than $5,000 or imprisoned not more than one year in the county jail or both.

100.37 History History: 1975 c. 94 s. 91 (10); 1975 c. 117; 1983 a. 189 ss. 140, 141, 329 (20); 1991 a. 39; 1993 a. 34; 1995 a. 225, 448.

100.37 Annotation Federal preemption — The consumer product safety act of 1976 and its effect on Wisconsin law. 1977 WLR 813.



100.38 Antifreeze.

100.38  Antifreeze.

100.38(1)(1)  Definition. "Antifreeze" includes all substances intended for use as the cooling medium, or to be added to the cooling liquid, in the cooling system of internal combustion engines in order to prevent freezing of the cooling liquid, or to lower its freezing point.

100.38(2) (2) Adulteration. An antifreeze is adulterated if:

100.38(2)(a) (a) It consists in whole or in part of any substance which will render it injurious to the cooling system of an internal combustion engine; or

100.38(2)(b) (b) It will make the operation of an engine dangerous to the user; or

100.38(2)(c) (c) Its strength, quality or purity falls below the standards represented.

100.38(3) (3) Misbranding. An antifreeze shall be deemed to be misbranded if:

100.38(3)(a) (a) Its labeling is false or misleading in any particular; or

100.38(3)(b) (b) When in package form it does not bear a label containing the name and place of business of the manufacturer, packer, seller or distributor, together with an accurate statement of the quantity of the content in terms of weight and measure on the outside of the package; or

100.38(3)(c) (c) It does not bear a statement warning of any hazard of substantial injury to human beings which may result from the intended use or reasonably foreseeable misuse of the antifreeze, and which complies with the requirements of s. 100.37.

100.38(5) (5) Inspection. The department shall enforce this section by inspection, chemical analyses or any other appropriate method and the department may promulgate such rules as are necessary to effectively enforce this section.

100.38(6) (6) Enforcement. It is unlawful to sell any antifreeze which is adulterated or misbranded. In addition to the penalties provided under sub. (7), the department may bring an action to enjoin violations of this section.

100.38(7) (7) Penalty. Any person violating this section may be fined not less than $50 or not more than $500 for each offense.

100.38 History History: 1971 c. 40 s. 93; 1979 c. 89, 342.



100.383 Antifreeze; bittering required.

100.383  Antifreeze; bittering required.

100.383(1) (1) Any engine coolant or antifreeze that is sold within this state and that contains more than 10 percent ethylene glycol, shall contain, as a bittering agent, denatonium benzoate in a concentration of not less than 30 parts per million nor more than 50 parts per million.

100.383(2) (2) A manufacturer of an engine coolant or antifreeze described in sub. (1) shall maintain a record of the trade name, scientific name, and active ingredients of any bittering agent used in the engine coolant or antifreeze, and shall make the record available to the public upon request.

100.383(3) (3) Notwithstanding s. 100.38, a manufacturer, processor, distributor, recycler, or seller of an engine coolant or antifreeze that is described in sub. (1) is not liable to any person for any personal injury, death, property damage, environmental damage, including damage to natural resources, or economic loss caused by the inclusion of denatonium benzoate in the engine coolant or antifreeze, if the denatonium benzoate is present in a concentration required in sub. (1).

100.383(4) (4) This section does not apply to the sale of a motor vehicle that contains engine coolant or antifreeze or to antifreeze sold in containers with a capacity of 55 gallons or more.

100.383(5) (5) A person who violates this section may be imprisoned in the county jail for not more than 90 days or fined not more than $1,500 or both.

100.383 History History: 2009 a. 381.



100.41 Flammable fabrics.

100.41  Flammable fabrics.

100.41(1)(1)  Definitions. In this section:

100.41(1)(a) (a) "Article of wearing apparel" means any costume or article of clothing worn or designed to be worn by individuals.

100.41(1)(b) (b) "Clear and present hazard" means a hazard found by the department to constitute a demonstrable danger to human safety, life or property.

100.41(1)(c) (c) "Fabric" means any material woven, knitted, felted or otherwise produced from or in combination with any natural or synthetic fiber, film or substitute therefor which is manufactured or designed for use and may reasonably be expected to be used in any product or to cover any product.

100.41(1)(d) (d) "Federal act" means the federal flammable fabrics act, 15 USC 1191 et seq.

100.41(1)(e) (e) "Furnishing" means any type of furnishing made in whole or in part of fabric or related material and which is manufactured or designed for use and may reasonably be expected to be used in or around homes, offices or other places of assembly or accommodation.

100.41(1)(f) (f) "Product" means any article of wearing apparel, fabric or furnishing, including tents, awnings and knapsacks.

100.41(1)(g) (g) "Related material" means paper, plastic, rubber, synthetic film or synthetic foam which is manufactured or designed for use or which may reasonably be expected to be used in or on any product.

100.41(2) (2) Standards of flammability. The department may by rule prescribe standards of flammability that have been promulgated pursuant to the federal act.

100.41(3) (3) Prohibited acts. No person may manufacture for sale, sell or offer for sale in this state any furnishing, product, fabric or related material in violation of this section or of any standards or rules adopted by the department under this section, or which fails to conform with applicable standards under the federal act.

100.41(4) (4) Rules. In addition to standards of flammability, the department may by rule prescribe labeling requirements that have been established by rules promulgated pursuant to the federal act, and may ban the sale of any product or material if it finds that its flammability is such as to constitute a clear and present hazard to personal safety or property.

100.41(5) (5) Removal from sale. The department may summarily ban the sale or distribution of any furnishing, fabric, product or related material if it finds that the hazard of flammability is so great that such hazard should not be permitted to continue prior to the time a hearing can be held. The department shall follow the procedure specified in s. 93.18 (3).

100.41 History History: 1975 c. 117.



100.42 Product safety.

100.42  Product safety.

100.42(1)(1)  Definitions. In this section:

100.42(1)(a) (a) "Aircraft" has the meaning given under s. 114.002 (3).

100.42(1)(b) (b) "Boat" has the meaning given under s. 30.50 (2).

100.42(1)(c) (c) "Consumer product" means any article, or component part thereof, produced or distributed for sale, or sold to consumers for personal use, consumption or enjoyment in or around the home, or for recreational or other purposes; but does not include bullets or other ammunition, or gun powder for reloading ammunition, motor vehicles or motor vehicle equipment, aircraft or aircraft equipment, boats or marine equipment, pesticides, hazardous substances, food and drugs, including animal feeds and drugs, or other products to the extent that they are regulated under other state or federal laws, or the state is specifically preempted from further regulation under federal law.

100.42(1)(d) (d) "Drug" has the meaning given under s. 450.01 (10).

100.42(1)(e) (e) "Federal act" means the federal consumer product safety act, 15 USC 2051 et seq.

100.42(1)(f) (f) "Food" has the meaning given under s. 97.01 (6).

100.42(1)(g) (g) "Labeling" means all labels and other written, printed or graphic matter on or attached to or accompanying any consumer product.

100.42(1)(h) (h) "Motor vehicle" has the meaning given under s. 340.01 (35).

100.42(1)(i) (i) "Pesticide" has the meaning given under s. 94.67 (25).

100.42(2) (2) Safety standards. The department may by rule adopt consumer product safety standards that have been promulgated pursuant to the federal act.

100.42(3) (3) Removal from sale: repair or replacement.

100.42(3)(a)(a) The department may summarily ban the sale of any consumer product manufactured, sold or distributed in violation of this section or any rule adopted under this section, or which presents an unreasonable risk of injury or imminent hazard to the public health, welfare and safety. Any such product may be summarily banned notwithstanding the existence of applicable safety standards or action taken toward the development or adoption of a standard. The department shall follow the procedure specified in s. 93.18 (3).

100.42(3)(b) (b) If the department determines that a product presents a substantial hazard or risk of injury, the department may, after notice and opportunity for hearing under s. 93.18, order the manufacturer, distributor or retailer of such product:

100.42(3)(b)1. 1. To bring such product into compliance with requirements of applicable consumer product safety standards, to recall such product or to repair any defects in products which have been sold;

100.42(3)(b)2. 2. To replace such product with a like or equivalent product which complies with applicable consumer product safety standards or which does not contain the defect; or

100.42(3)(b)3. 3. To refund the purchase price of the product.

100.42(4) (4) Prohibited acts; enforcement. No person may manufacture, sell or distribute for sale any consumer product which is not in compliance with applicable consumer product safety standards under the federal act or rules of the department, or which has been banned as a hazardous product or ordered from sale by the department. No person may fail or refuse to comply with an order under sub. (3) (b) or any other rule or order under this section. In addition to other penalties and enforcement procedures, the department may apply to any court of competent jurisdiction for a temporary or permanent injunction restraining any person from violating this section or rules adopted under this section.

100.42(5) (5) Exemptions. Except with respect to a consumer product which is the subject of a temporary or permanent injunction or an order of the department banning its manufacture, sale or distribution, sub. (4) does not apply to any person who holds a certificate issued in accordance with section 14 (a) of the federal act to the effect that such consumer product conforms to all applicable consumer product safety standards under such act, unless such person knows that such consumer product does not conform; or to any person who relies in good faith on the representation of the manufacturer or distributor of such product that the product is not subject to an applicable safety standard under the federal act.

100.42 History History: 1975 c. 117; 1977 c. 106 s. 15; 1981 c. 20 s. 2202 (51) (a); 1983 a. 27 s. 2202 (38); 1983 a. 189 s. 329 (20); 1985 a. 146 s. 8.

100.42 Annotation Federal preemption—The consumer product safety act of 1976 and its effect on Wisconsin law. 1977 WLR 813.



100.43 Packaging standards; poison prevention.

100.43  Packaging standards; poison prevention.

100.43(1)(1)  Definitions. In this section:

100.43(1)(a) (a) "Cosmetic" means articles other than soap, applied to the human body or any part thereof for cleansing, beautifying, promoting attractiveness, or altering the appearance, or any component of any such article.

100.43(1)(b) (b) "Drug" has the meaning given under s. 450.01 (10), and includes animal drugs.

100.43(1)(c) (c) "Federal act" means the federal poison prevention packaging act, 15 USC 1471 et seq.

100.43(1)(d) (d) "Food" has the meaning given under s. 97.01 (6), and includes animal feeds.

100.43(1)(e) (e) "Hazardous substance" has the meaning given under s. 100.37 (1) (c).

100.43(1)(f) (f) "Household substance" means any substance customarily produced, distributed for sale, or sold to individuals for consumption or use in or about the household, or which is customarily kept or stored by individuals in or about the household, and which is a hazardous substance, a pesticide, a food, drug or cosmetic, or a substance intended for use as fuel when stored in a portable container and used in the heating, cooking, or refrigeration system of a house.

100.43(1)(g) (g) "Labeling" means all labels and other written, printed, or graphic matter upon any household substance or its package, or accompanying such substance.

100.43(1)(h) (h) "Package" means the immediate container or wrapping in which any household substance is contained for consumption, use or storage by individuals in or about the household and, for purposes of labeling conventional packaging under sub. (3), includes any outer container or wrapping used for retail display of any such substance to consumers. The term does not apply to shipping containers or wrappings used solely for the transportation of household substances in bulk or quantity to manufacturers, packers, or processors, or to wholesale or retail distributors thereof, or to containers or wrappings used by retailers to ship or deliver household substances to consumers, unless they are the only containers or wrappings used to ship or deliver the household substance to the consumer.

100.43(1)(i) (i) "Pesticide" has the meaning given under s. 94.67 (25).

100.43(1)(j) (j) "Special packaging" means packaging designed or constructed to make it significantly difficult for children under 5 years of age to open or obtain a toxic or harmful amount of the household substance contained therein within a reasonable time, but which may be readily opened by normal adults.

100.43(2) (2) Packaging standards. The department may by rule adopt special packaging standards that have been promulgated pursuant to the federal act.

100.43(3) (3) Conventional packaging exemptions.

100.43(3)(a)(a) The manufacturer or packer of a household substance subject to special packaging standards may, as necessary to make such substance available to elderly or handicapped persons unable to use such substances when packaged in compliance with such standards, package any household substances subject to such standards in conventional packaging of a single size which does not comply with such standard if:

100.43(3)(a)1. 1. The manufacturer or packer also supplies such substance in packages which comply with applicable standards; and

100.43(3)(a)2. 2. The packages bear conspicuous labeling stating: "This package for households without young children", or such other statement as may be prescribed under applicable standards.

100.43(3)(b) (b) If it is determined that a household substance packaged in noncomplying package is not also being supplied by the manufacturer or packer in popular size packages which comply with special packaging standards, the department may by special order require the manufacturer or packer of such substance to package it exclusively in special packaging complying with applicable standards.

100.43(3)(c) (c) A household substance, subject to special packaging standards, which is dispensed pursuant to a prescription of a physician, dentist, or other licensed medical practitioner may be sold in conventional or noncomplying packages when directed in such prescription or requested by the purchaser.

100.43(4) (4) Prohibited acts; enforcement.

100.43(4)(a)(a) No person may manufacture, distribute or sell any household substance which is not packaged in compliance with applicable special packaging standards under the federal act or rules of the department. No person may violate this section or any rule or order issued under this section.

100.43(4)(b) (b) The department may summarily ban the sale or distribution of any household substance which is sold or offered for sale in violation of this section or of any rules or order issued under this section. The department shall follow the procedure specified in s. 93.18 (3).

100.43(4)(c) (c) The department may apply to any court of competent jurisdiction for a temporary or permanent injunction restraining any person from violating this section, or any rule or order issued under this section.

100.43 History History: 1975 c. 117; 1977 c. 106 s. 15; 1977 c. 272; 1983 a. 189 s. 329 (20); 1985 a. 146 s. 8.



100.44 Identification and notice of replacement part manufacturer.

100.44  Identification and notice of replacement part manufacturer.

100.44(1)(1)  Definitions. In this section:

100.44(1)(a) (a) "Motor vehicle" means any motor-driven vehicle required to be registered under ch. 341 or exempt from registration under s. 341.05 (2), including a demonstrator or executive vehicle not titled or titled by a manufacturer or a motor vehicle dealer. "Motor vehicle" does not mean a moped, semitrailer or trailer designed for use in combination with a truck or truck tractor.

100.44(1)(b) (b) "Replacement part" means a replacement for any of the nonmechanical sheet metal or plastic parts that generally constitute the exterior of a motor vehicle, including inner and outer panels.

100.44(2) (2) Identification on replacement part. A replacement part that is not made by or for a person who manufactures motor vehicles shall have the logo or name of the manufacturer of the replacement part affixed to or inscribed on the replacement part. The logo or name shall be placed on the replacement part so that to the extent practicable it is visible after installation.

100.44(3) (3) Sale of unlabeled replacement parts. On or after January 1, 1993, no person may sell in this state or deliver for sale in this state a replacement part that is not made by or for a person who manufactures motor vehicles unless the replacement part identifies its manufacturer as required under sub. (2).

100.44(4) (4) Penalty. Any person who violates sub. (3) may be required to forfeit not more than $500 for each violation. Each day of violation constitutes a separate offense.

100.44(5) (5) Enforcement. For any violation of sub. (3), the department may, on behalf of the state, bring an action in any court of competent jurisdiction for the recovery of forfeitures authorized under sub. (4), for temporary or permanent injunctive relief and for any other appropriate relief. The court may make any order or judgment that is necessary to restore to any person any pecuniary loss suffered because of a violation of sub. (3) if proof of the loss is shown to the satisfaction of the court.

100.44 History History: 1991 a. 176.



100.45 Mobile air conditioners.

100.45  Mobile air conditioners.

100.45(1) (1)  Definitions. In this section:

100.45(1)(a) (a) "Approved refrigerant recovery equipment" means equipment that the department or an independent standards testing organization approved by the department determines will minimize the release of ozone-depleting refrigerant when the equipment is used to transfer ozone-depleting refrigerant from mobile air conditioners into storage tanks.

100.45(1)(ad) (ad) "Approved refrigerant recycling equipment" means equipment that the department or an independent standards testing organization approved by the department determines will treat ozone-depleting refrigerant removed from a mobile air conditioner so that the ozone-depleting refrigerant meets the standard of purity for recycled refrigerant from mobile air conditioners established under sub. (5) (a) 1.

100.45(1)(ag) (ag) "Distributor" has the meaning given in s. 218.0101 (6).

100.45(1)(ar) (ar) "Manufacturer" has the meaning given in s. 218.0101 (20), except that, if more than one person satisfies the definition in s. 218.0101 (20) with respect to a motor vehicle, "manufacturer" means the person who installs the mobile air conditioner that is in the motor vehicle when the motor vehicle is distributed for sale in this state.

100.45(1)(b) (b) "Mobile air conditioner" means mechanical vapor compression refrigeration equipment used to cool the driver or passenger compartment of a motor vehicle.

100.45(1)(c) (c) "Motor vehicle" has the meaning given in s. 340.01 (35).

100.45(1)(d) (d) "Ozone-depleting refrigerant" means a substance used in refrigeration that is or contains a class I substance, as defined in 42 USC 7671 (3) or a class II substance, as defined in 42 USC 7671 (4).

100.45(1)(dm) (dm) "State agency" means any office, department, agency, institution of higher education, association, society, or other body in state government created or authorized to be created by the constitution or any law which is entitled to expend moneys appropriated by law, including the legislature and the courts, the Wisconsin Housing and Economic Development Authority, the Bradley Center Sports and Entertainment Corporation, the University of Wisconsin Hospitals and Clinics Authority, the Wisconsin Health and Educational Facilities Authority, the Wisconsin Aerospace Authority, the Wisconsin Economic Development Corporation, and the Fox River Navigational System Authority.

100.45(1)(e) (e) "Trailer refrigeration equipment" means mechanical vapor compression refrigeration equipment used to cool a trailer designed for carrying property wholly on its own structure and for being drawn by a motor vehicle.

100.45(2) (2) Distribution of mobile air conditioners.

100.45(2)(a)(a) A manufacturer or distributor may not distribute for sale in this state a mobile air conditioner that contains ozone-depleting refrigerant and that is original equipment in a new motor vehicle.

100.45(2)(b) (b) The department may waive the application of par. (a) to a manufacturer or distributor for a period of one year if any of the following applies:

100.45(2)(b)1. 1. All substitutes for ozone-depleting refrigerant are toxic and their use is not safe for consumers, industry or the environment.

100.45(2)(b)2. 2. Substitutes for ozone-depleting refrigerant are not available in sufficient quantities for the manufacturer or distributor to comply with par. (a).

100.45(2)(b)3. 3. An acceptable mobile air conditioner cannot be manufactured in sufficient quantities for the manufacturer to comply with par. (a) and the progress made by the manufacturer or distributor toward complying with par. (a) is comparable with the progress made by other manufacturers and distributors toward complying with par. (a).

100.45(3) (3) Sale of refrigerant.

100.45(3)(a)(a) After December 31, 1990, no person may sell or offer to sell any ozone-depleting refrigerant in a container holding less than 15 pounds of ozone-depleting refrigerant.

100.45(3)(b) (b) No person may sell or offer to sell new or reclaimed ozone-depleting refrigerant for use in a mobile air conditioner or in trailer refrigeration equipment except to one of the following:

100.45(3)(b)1. 1. A person who intends to resell the ozone-depleting refrigerant.

100.45(3)(b)2. 2. A person who holds an annual registration certificate under sub. (4) (h).

100.45(3)(c) (c) No person may offer to sell, sell or otherwise transfer possession of ozone-depleting refrigerant that was removed from a mobile air conditioner but has not been reclaimed unless all of the following apply:

100.45(3)(c)1. 1. The person or another person uses approved refrigerant recovery equipment to remove the ozone-depleting refrigerant from mobile air conditioners.

100.45(3)(c)2. 2. The person provides to the department upon request the identity of each person to whom it sells or otherwise transfers possession of the recovered ozone-depleting refrigerant.

100.45(3)(c)3. 3. The person informs each person to whom it sells or otherwise transfers possession of the ozone-depleting refrigerant that the ozone-depleting refrigerant has not been reclaimed and, if the ozone-depleting refrigerant has not been recycled, that the ozone-depleting refrigerant has not been recycled.

100.45(3)(c)4. 4. All of the recovered ozone-depleting refrigerant is conveyed in a safe and timely manner to a refrigerant reclamation facility that is recognized by the department or to a person who holds an annual registration certificate under sub. (4) (h) for recycling and reuse or resale.

100.45(4) (4) Servicing. No person, including a state agency, may perform motor vehicle repair that releases or may release ozone-depleting refrigerant from a mobile air conditioner or trailer refrigeration equipment or may install or service a mobile air conditioner or trailer refrigeration equipment that contains ozone-depleting refrigerant unless all of the following apply:

100.45(4)(a) (a) The person does not use ozone-depleting refrigerant for cleaning purposes including to clean the interior or exterior surfaces of mobile air conditioners or trailer refrigeration equipment.

100.45(4)(b) (b) Whenever the person removes ozone-depleting refrigerant from a mobile air conditioner or trailer refrigeration equipment the person pumps the ozone-depleting refrigerant into storage tanks.

100.45(4)(c) (c) The person or another person does one of the following with any used ozone-depleting refrigerant:

100.45(4)(c)1. 1. Recycles the used ozone-depleting refrigerant using approved refrigerant recycling equipment at the establishment where the ozone-depleting refrigerant is removed or at another location and either reuses the recycled ozone-depleting refrigerant in servicing a mobile air conditioner or trailer refrigeration equipment or sells or otherwise transfers possession of the recycled ozone-depleting refrigerant for conveyance to a refrigerant reclamation facility that is recognized by the department.

100.45(4)(c)2. 2. Removes the used ozone-depleting refrigerant using approved refrigerant recovery equipment and sells or otherwise transfers possession of the recovered ozone-depleting refrigerant in compliance with sub. (3) (c).

100.45(4)(d) (d) The individuals who use the equipment under par. (c) have the qualifications established under sub. (5) (a) 2.

100.45(4)(e) (e) The person does not knowingly or negligently release ozone-depleting refrigerant to the environment, except for minimal releases that occur during efforts to recover or recycle ozone-depleting refrigerant removed from mobile air conditioners or trailer refrigeration equipment.

100.45(4)(f) (f) The person inspects and, if necessary, repairs mobile air conditioners or trailer refrigeration equipment that leaks or is suspected of leaking before putting additional ozone-depleting refrigerant into those mobile air conditioners or trailer refrigeration equipment.

100.45(4)(h) (h) The person holds an annual registration certificate from the department.

100.45(5) (5) Department duties. The department shall do all of the following:

100.45(5)(a) (a) Promulgate rules for the administration of this section including establishing all of the following:

100.45(5)(a)1. 1. A standard of purity for recycled refrigerant from mobile air conditioners that is based on recognized national industry standards.

100.45(5)(a)2. 2. Qualifications, which may include training or certification requirements, for individuals who use approved refrigerant recycling equipment or approved refrigerant recovery equipment to ensure that those individuals use procedures for containment of ozone-depleting refrigerant.

100.45(5)(a)3. 3. Fees to cover the costs of administering this section.

100.45(5)(b) (b) Identify approved refrigerant recycling equipment and approved refrigerant recovery equipment or approve independent testing organizations that may identify approved refrigerant recycling equipment and approved refrigerant recovery equipment.

100.45(5)(c) (c) Issue annual registration certificates to persons required to hold those certificates under sub. (4) (h).

100.45(5e) (5e) Department powers.

100.45(5e)(a)(a) Except as provided in par. (b), the department may promulgate rules providing that any portion of sub. (3) or (4) applies with respect to a substance used as a substitute for an ozone-depleting refrigerant.

100.45(5e)(b) (b) The department may not promulgate rules prohibiting the sale or offering for sale of any substance used as a substitute for an ozone-depleting refrigerant in a container holding less than 15 pounds of the substance or regulating an individual's noncommercial use of such a substance that is sold in such a container.

100.45(5m) (5m) Surcharge for operating without registration. An applicant for an annual registration certificate under sub. (5) (c) shall pay a registration fee surcharge of $160 if the department determines that, within one year before submitting the application, the applicant engaged in an activity for which a registration certificate is required under this section without holding a registration certificate. Payment of the registration fee surcharge does not relieve the applicant from any other civil liability that results from violations of this section, but does not constitute evidence of a violation of law.

100.45(6) (6) Penalties.

100.45(6)(a)(a) Any person who violates sub. (2) shall be required to forfeit $1,000. Each motor vehicle distributed in violation of sub. (2) constitutes a violation.

100.45(6)(b) (b) Any person who violates sub. (3) shall be required to forfeit not less than $50 nor more than $1,000. Each sale in violation of sub. (3) constitutes a violation.

100.45(6)(c) (c) Any person who violates sub. (4) shall be required to forfeit not less than $50 nor more than $1,000. Each repair, installation or servicing in violation of sub. (4) constitutes a violation.

100.45 History History: 1989 a. 284; 1991 a. 97; 1993 a. 243; 1997 a. 27, 165; 1999 a. 31; 2001 a. 16; 2005 a. 335; 2009 a. 28; 2011 a. 7, 10, 187; s. 35.17 correction in (1) (dm).



100.46 Energy consuming products.

100.46  Energy consuming products.

100.46(1) (1)  Energy conservation standards. The department may by rule adopt energy conservation standards for products that have been established in or promulgated under 42 USC 6291 to 6309.

100.46(2) (2) Prohibited acts; enforcement. No person may sell at retail, install or cause to be installed any product that is not in compliance with rules promulgated under sub. (1). In addition to other penalties and enforcement procedures, the department may apply to a court for a temporary or permanent injunction restraining any person from violating a rule adopted under sub. (1).

100.46 History History: 1993 a. 414.



100.47 Sales of farm equipment.

100.47  Sales of farm equipment.

100.47(1) (1)  Definition. In this section, "farm equipment" means a tractor or other machinery used in the business of farming.

100.47(2) (2) Safety equipment required. No person in the business of selling farm equipment may sell farm equipment unless, at the time of sale, the farm equipment is equipped with all of the following:

100.47(2)(a) (a) A power takeoff master shield, if a tractor.

100.47(2)(b) (b) A power takeoff driveline shield extending to the 2nd universal joint, if farm equipment powered by a tractor.

100.47(2)(c) (c) Lights and reflectors meeting the applicable requirements under ch. 347, if farm equipment that can be operated on a highway.

100.47(2)(d) (d) A slow moving vehicle emblem meeting standards and specifications established under s. 347.245, if farm equipment that can be operated on a highway.

100.47(3) (3) Disclosure. If farm equipment subject to sub. (2) (b) is equipped with a power takeoff shield that is not equivalent to the shield installed at the time of manufacture, the person who sells the farm equipment shall so notify the buyer in writing.

100.47(4) (4) Exceptions. Subsection (2) does not apply to:

100.47(4)(a) (a) Sales of farm equipment to another person in the business of selling farm equipment for the purpose of resale.

100.47(4)(b) (b) Sales of farm equipment for the purpose of salvage.

100.47(4)(c) (c) Sales by auction, unless the auctioneer holds title to the farm equipment being sold.

100.47(5) (5) Penalty. Any person who violates this section may be required to forfeit not more than $500 for each violation.

100.47 History History: 1993 a. 455; 1993 a. 491 s. 142; Stats. 1993 s. 100.47.



100.48 Hour meter tampering.

100.48  Hour meter tampering.

100.48(1) (1) In this section:

100.48(1)(ad) (ad) "All-terrain vehicle" has the meaning given in s. 340.01 (2g).

100.48(1)(ag) (ag) "Boat" has the meaning given in s. 30.50 (2).

100.48(1)(am) (am) "Farm equipment" means a tractor or other machinery used in the business of farming.

100.48(1)(b) (b) "Hour meter" means an instrument that measures and records the actual hours of operation of the vehicle or device to which the instrument is attached.

100.48(1)(c) (c) "Snowmobile" has the meaning given in s. 350.01 (12).

100.48(1)(d) (d) "Utility terrain vehicle" has the meaning given in s. 23.33 (1) (ng).

100.48(2) (2) No person may, either personally or through an agent, remove, replace, disconnect, reset, tamper with, alter, or fail to connect, an hour meter attached to farm equipment, a snowmobile, an all-terrain vehicle, a utility terrain vehicle, or a boat with the intent to defraud by changing or affecting the number of hours of operation indicated on the hour meter.

100.48(3) (3)

100.48(3)(a)(a) Nothing in this section shall prevent the service, repair or replacement of an hour meter if the number of hours of operation indicated on the hour meter remains the same as before the service, repair or replacement. If an hour meter attached to farm equipment, a snowmobile, an all-terrain vehicle, a utility terrain vehicle, or a boat is incapable of registering the same number of hours of operation as before its service, repair or replacement, the hour meter shall be adjusted to read zero, and a sticker shall be affixed by the owner of the vehicle or device to which the hour meter is attached or an agent, in proximity to the hour meter, specifying the number of hours of operation recorded on the hour meter prior to its service, repair or replacement and the date on which it was serviced, repaired or replaced. No person who services, repairs or replaces an hour meter attached to farm equipment, a snowmobile, an all-terrain vehicle, a utility terrain vehicle, or a boat that is incapable of registering the same number of hours of operation as before such service, repair or replacement may fail to adjust the hour meter to read zero or fail to affix the sticker required by this paragraph.

100.48(3)(b) (b) No person may, with intent to defraud, remove, replace or alter a sticker affixed to an hour meter as required under par. (a).

100.48(4) (4)

100.48(4)(a)(a) Any person who violates sub. (2) or (3) (b) with respect to an hour meter attached to farm equipment may be fined not more than $5,000 or imprisoned for not more than one year in the county jail, or both, for each violation.

100.48(4)(b) (b) Any person who violates sub. (3) (a) with respect to an hour meter attached to farm equipment may be required to forfeit not more than $500 for each violation.

100.48(4)(c) (c) Any person who violates sub. (2) or (3) with respect to an hour meter attached to a snowmobile, an all-terrain vehicle, a utility terrain vehicle, or a boat may be fined not more than $5,000 or imprisoned for not more than one year in the county jail, or both, for each violation.

100.48 History History: 1997 a. 278; 2003 a. 166; 2011 a. 208.



100.50 Products containing or made with ozone-depleting substances.

100.50  Products containing or made with ozone-depleting substances.

100.50(1) (1)  Definitions. In this section:

100.50(1)(a) (a) "Class I substance" has the meaning given in 42 USC 7671 (3).

100.50(1)(b) (b) "Class II substance" has the meaning given in 42 USC 7671 (4).

100.50(2) (2) Product labeling. Beginning on August 1, 1994, no person may represent in advertising or on a label that any product that the person manufactures, packages, distributes or sells is "ozone friendly" or use any similar description that implies that the product does not contribute to the depletion of stratospheric ozone if the product contains or is made with a class I substance or a class II substance.

100.50(3) (3) Sale of portable fire extinguishers. Beginning on August 1, 1994, no person may sell or offer to sell a portable fire extinguisher that contains a class I substance except for use by a commercial user.

100.50(4) (4) Fire-extinguishing products. Beginning on January 1, 1995, a person may make, package, sell or offer to sell a fire-extinguishing product that contains a class I substance only if the class I substance has been recycled or reclaimed and, in the case of a sale or offer to sell, if sale of the product is not prohibited under sub. (3).

100.50(5) (5) Return to manufacturer. After the sale of a product is prohibited under sub. (3) or (4), a retailer that purchased the product from the manufacturer for resale before the date on which the prohibition takes effect may return the product to the manufacturer and the manufacturer shall refund the purchase price to the retailer.

100.50(6) (6) Penalty; enforcement.

100.50(6)(a)(a) Any person who violates sub. (2), (3) or (4) shall be required to forfeit not less than $250 nor more than $1,000. Each day on which a person sells or offers to sell in violation of one of those provisions constitutes a separate offense.

100.50(6)(am) (am) If a court imposes a forfeiture under par. (a) on a person for a violation of sub. (2), (3) or (4), the court may order the person to accept the return of the product that is the subject of the violation and to refund the purchase price to the purchaser of that product.

100.50(6)(b) (b) In lieu of or in addition to the remedy under par. (a), the department may seek an injunction restraining any person from violating this section.

100.50(6)(c) (c) The department, or any district attorney upon the request of the department, may commence an action in the name of the state under par. (a) or (b).

100.50 History History: 1993 a. 243; 1995 a. 27.



100.51 Motor fuel dealerships.

100.51  Motor fuel dealerships.

100.51(1) (1)  Definitions. As used in this section:

100.51(1)(a) (a) "Dealer" has the meaning given under s. 135.02 (2).

100.51(1)(b) (b) "Dealership" has the meaning given under s. 135.02 (3).

100.51(1)(c) (c) "Designated family member" means the spouse or child of a motor fuel dealer who has been designated in the most recent motor fuel dealership agreement with the motor fuel grantor as the successor to ownership of the motor fuel dealership and who either inherits ownership of the motor fuel dealership by will or intestate succession or who, in the case of the legal incapacity of the dealer, is appointed by a court as guardian for the motor fuel dealership.

100.51(1)(d) (d) "Grantor" has the meaning given under s. 135.02 (5).

100.51(2) (2) Survivorship provisions required. Every motor fuel dealership agreement entered into, renewed or extended on or after December 1, 1987, shall contain all of the following provisions:

100.51(2)(a) (a) Any designated family member may succeed to the ownership of the motor fuel dealership if all of the following conditions are met:

100.51(2)(a)1. 1. The designated family member gives the motor fuel grantor written notice of the intention to succeed to ownership of the motor fuel dealership within 60 days after the motor fuel dealer's death or legal incapacity.

100.51(2)(a)2. 2. Upon request of the motor fuel grantor, the designated family member provides personal and financial information reasonably necessary to determine under par. (b) whether the succession should be honored.

100.51(2)(a)3. 3. The designated family member agrees to be bound by all terms and conditions of the existing motor fuel dealership agreement.

100.51(2)(a)4. 4. There does not exist good cause under par. (b) for refusing to honor the succession.

100.51(2)(b) (b) Good cause exists for refusing to honor a succession if a designated family member does not meet existing reasonable standards of the motor fuel grantor. The motor fuel grantor's existing reasonable standards may include requirements directly related to a person's management and technical skills, training and commercial experience, credit worthiness and other requirements directly related to a person's ability to operate the motor fuel dealership.

100.51(2)(c) (c) If a motor fuel grantor believes in good faith, after requesting information under par. (a) 2., that good cause exists for refusing to honor succession of the motor fuel dealership by a designated family member, the motor fuel grantor may, within 90 days after receipt of the information, give notice complying with par. (d) to the designated family member.

100.51(2)(d) (d) The notice under par. (c) shall be in writing and shall include all of the following:

100.51(2)(d)1. 1. A statement of the motor fuel grantor's refusal to honor succession and of the specific grounds constituting good cause for the refusal.

100.51(2)(d)2. 2. A statement of the motor fuel grantor's intent to terminate the existing motor fuel dealership agreement with the designated family member on a date not sooner than 90 days after the date the notice is given.

100.51(2)(e) (e) Except as provided in par. (f), if the notice under par. (c) is not given within the time period specified in par. (c), the motor fuel grantor may not terminate the existing motor fuel dealership agreement with the designated family member under this section and may only terminate the existing motor fuel dealership agreement as otherwise permitted by law.

100.51(2)(f) (f) Notwithstanding pars. (b) to (d) and ss. 135.03 and 135.04, the motor fuel grantor may terminate the existing motor fuel dealership agreement with the designated family member if, in the 12 months following receipt of the notice under par. (a) 1., the volume of motor fuel sold by the motor fuel dealership is less than 90% of the average annual volume of motor fuel sold by the motor fuel dealership in the 3 years preceding receipt of the notice under par. (a) 1., and the motor fuel grantor, within 15 months following receipt of the notice under par. (a) 1., gives notice in writing to the designated family member which includes all of the following:

100.51(2)(f)1. 1. A statement of the motor fuel grantor's intent to terminate the existing motor fuel dealership agreement with the designated family member on a date not sooner than 90 days after the date the notice is given.

100.51(2)(f)2. 2. A statement of the specific reasons for termination.

100.51(3) (3) Enforcement of survivorship rights.

100.51(3)(a)(a) The department on behalf of the state or any person who claims injury as a result of a violation of sub. (2) may bring an action for temporary or permanent injunctive relief in any circuit court. It is no defense to an action under this paragraph that an adequate remedy exists at law.

100.51(3)(b) (b) In any proceeding to determine whether good cause exists under sub. (2) (b), a motor fuel grantor has the burden of proving that the designated family member does not meet the motor fuel grantor's existing, reasonable standards.

100.51(4) (4) Hours of business.

100.51(4)(a)(a) No motor fuel grantor may require a motor fuel dealer, who has a dealership with the motor fuel grantor on May 17, 1988, to keep his or her business open for more than 16 hours per day.

100.51(4)(b) (b) Paragraph (a) applies to a motor fuel dealer after he or she renews or extends a motor fuel dealership agreement with a motor fuel grantor on or after May 17, 1988.

100.51(5) (5) Motor vehicles used by disabled; service.

100.51(5)(a)(a) In this subsection:

100.51(5)(a)1. 1. "Motor vehicle" has the meaning given in s. 340.01 (35).

100.51(5)(a)2. 2. "Pump" means a device used to dispense motor fuel for sale at retail.

100.51(5)(b) (b) A motor fuel dealer shall have an employee dispense motor fuel into a motor vehicle from a full-service pump at the same price as the motor fuel dealer charges the general public for the same grade of motor fuel dispensed from a self-service pump, if all of the following apply:

100.51(5)(b)1. 1. The motor vehicle displays special registration plates issued under s. 341.14 (1), (1a), (1m), or (1q) or a special identification card issued under s. 343.51 or is a motor vehicle registered in another jurisdiction and displays a registration plate, card or emblem issued by the other jurisdiction that designates that the vehicle is used by a physically disabled person.

100.51(5)(b)2. 2. The driver of the motor vehicle asks for the same price as charged for motor fuel dispensed from a self-service pump.

100.51(5)(b)3. 3. The motor fuel dealer sells motor fuel at retail from both full-service and self-service pumps.

100.51(5)(c) (c) An employee of a motor fuel dealer who dispenses motor fuel under par. (b) need not provide any other services that are not provided to a customer who uses a self-service pump.

100.51(5)(d) (d) A motor fuel dealer that violates par. (b) may be required to forfeit not more than $100 for each violation.

100.51(6) (6) Unblended gasoline sales requirement.

100.51(6)(a)(a) A motor fuel grantor that provides gasoline to a motor fuel dealer under a motor fuel dealership agreement shall offer gasoline to the motor fuel dealer that is not blended with ethanol and that is suitable for subsequent blending with ethanol and for resale. For purposes of this subsection, gasoline that is not blended with ethanol is not suitable for subsequent sale if the price charged for the unblended gasoline by the motor fuel grantor does not fairly reflect the average posted terminal price, as defined in s. 100.30 (2) (a).

100.51(6)(b) (b) No motor fuel dealership agreement or contract between a motor fuel dealer and a motor fuel grantor may require a motor fuel dealer to purchase ethanol for blending purposes only from the motor fuel grantor.

100.51(6)(c) (c) Nothing in this subsection prohibits a motor fuel dealership agreement from requiring the motor fuel dealer to blend gasoline received under par. (a) with a specified amount of ethanol by volume prior to the sale of the gasoline to the end user.

100.51(6)(d) (d) Nothing in this subsection prohibits a motor fuel dealership agreement from providing for the transfer of credits under 42 USC 7545 (o) (2) between the motor fuel dealer and the motor fuel grantor.

100.51(6)(f) (f) A motor fuel grantor is not liable for penalties or damages arising out of the subsequent blending by another person of gasoline provided under this subsection. A motor fuel dealer that purchases gasoline that is not blended with ethanol and later sells the gasoline blended with ethanol shall provide prominent notice to the motor fuel dealer's customers identifying the person that blended the gasoline with ethanol.

100.51(6)(g) (g) Paragraph (a) does not apply to the provision of gasoline by a motor fuel grantor to a motor vehicle fuel dealer located in a nonattainment area, as defined under s. 285.01 (30).

100.51 History History: 1987 a. 95, 399; 1989 a. 31; 1995 a. 27; 1997 a. 35; 1997 a. 111 s. 30; Stats. 1997 s. 100.51; 2009 a. 246, 401.



100.52 Telephone solicitations.

100.52  Telephone solicitations.

100.52(1) (1)  Definitions.

100.52(1)(b)(b) "Basic local exchange service" has the meaning in s. 196.01 (1g).

100.52(1)(bm) (bm) "Commercial mobile service" has the meaning given in s. 196.01 (2i).

100.52(1)(d) (d) "Nonresidential customer" means a person, other than a residential customer, who is furnished with telecommunications service by a telecommunications utility.

100.52(1)(e) (e) "Nonsolicitation directory" means the directory established in rules promulgated by the department under sub. (2) (b).

100.52(1)(f) (f) "Residential customer" means an individual who is furnished with basic local exchange service or commercial mobile service by a telecommunications utility, but does not include an individual who operates a business at his or her residence.

100.52(1)(g) (g) "Telecommunications service" has the meaning given in s. 196.01 (9m).

100.52(1)(h) (h) "Telecommunications utility" has the meaning given in s. 196.01 (10).

100.52(1)(i) (i) "Telephone solicitation" means the unsolicited initiation of a telephone conversation or text message for the purpose of encouraging the recipient of the telephone call or text message to purchase property, goods or services.

100.52(1)(j) (j) "Telephone solicitor" means a person, other than a nonprofit organization or an employee or contractor of a nonprofit organization, that employs or contracts with an individual to make a telephone solicitation.

100.52(2) (2) Nonsolicitation directory listing.

100.52(2)(a)(a) Upon a request by a residential customer, the department shall include in the nonsolicitation directory a listing indicating that the residential customer does not want to receive any telephone solicitation made on behalf of a telephone solicitor.

100.52(2)(b) (b) The department shall promulgate rules for establishing, maintaining, and semiannually updating a directory that includes listings of residential customers who do not wish to receive telephone solicitations made on behalf of telephone solicitors. The rules promulgated under this paragraph shall establish requirements and procedures for a residential customer to request a listing in the directory. The rules shall also require a residential customer who requests a listing in the directory to notify the department on a biennial basis if the residential customer wishes to continue to be included in the directory. The department shall eliminate a residential customer from the directory if the customer does not make the biennial notification.

100.52(2)(c) (c) Except for copies of the nonsolicitation directory that are provided to registered telephone solicitors under par. (d), the nonsolicitation directory is not subject to inspection, copying, or receipt under s. 19.35 (1) and may not be released by the department.

100.52(2)(d) (d) The department shall, on a semiannual basis, make the nonsolicitation directory available by electronic transmission only to telephone solicitors who are registered under sub. (3). Upon the request of a telephone solicitor registered under sub. (3), the department shall also provide a printed copy of the nonsolicitation directory to the telephone solicitor. A telephone solicitor who receives a copy of the directory, or to whom the directory is made available by electronic transmission, under this paragraph may not solicit or accept from any person, directly or indirectly, anything of value in exchange for providing the person with any information included in the copy.

100.52(3) (3) Registration of telephone solicitors.

100.52(3)(a)(a) The department shall promulgate rules that require any telephone solicitor who requires an employee or contractor to make a telephone solicitation to a residential customer in this state to register with the department, obtain a registration number from the department, and pay a registration fee to the department. The amount of the registration fee shall be based on the cost of establishing the nonsolicitation directory, and the amount that an individual telephone solicitor is required to pay shall be based on the number of telephone lines used by the telephone solicitor to make telephone solicitations. The rules shall also require a telephone solicitor that registers with the department to pay an annual registration renewal fee to the department. The amount of the registration renewal fee shall be based on the cost of maintaining the nonsolicitation directory.

100.52(3)(b) (b) The department shall promulgate rules that require an individual who makes a telephone solicitation on behalf of a telephone solicitor to identify at the beginning of the telephone conversation each of the following:

100.52(3)(b)1. 1. The telephone solicitor.

100.52(3)(b)2. 2. If different than the telephone solicitor, the person selling the property, goods, or services, or receiving the contribution, donation, grant, or pledge of money, credit, property, or other thing of any kind, that is the reason for the telephone solicitation.

100.52(4) (4) Telephone solicitor requirements.

100.52(4)(a)(a) A telephone solicitor or an employee or contractor of a telephone solicitor may not do any of the following:

100.52(4)(a)1. 1. Use an electronically prerecorded message in telephone solicitation without the consent of the recipient of the telephone call.

100.52(4)(a)2. 2. Make a telephone solicitation to a residential customer if the nonsolicitation directory that is provided or made available to the telephone solicitor under sub. (2) (d) includes a listing for the residential customer.

100.52(4)(a)3. 3. Make a telephone solicitation to a nonresidential customer if the nonresidential customer has provided notice by mail to the telephone solicitor that the nonresidential customer does not wish to receive telephone solicitations.

100.52(4)(b) (b) A telephone solicitor may not do any of the following:

100.52(4)(b)1. 1. Require an employee or contractor to make a telephone solicitation to a person in this state unless the telephone solicitor is registered with the department under the rules promulgated under sub. (3) (a).

100.52(4)(b)2. 2. Require an employee or contractor to make a telephone solicitation that violates par. (a).

100.52(4)(c) (c) A telephone solicitor or employee or contractor of a telephone solicitor that makes a telephone solicitation to a nonresidential customer shall, upon the request of the nonresidential customer, provide the mailing address for notifying the telephone solicitor that the nonresidential customer does not wish to receive telephone solicitations.

100.52(6) (6) Exceptions. Subsections (4) (a) 2. and 3. do not apply to a telephone solicitation that satisfies any of the following:

100.52(6)(a) (a) The telephone solicitation is made to a recipient in response to the recipient's request for the telephone solicitation.

100.52(6)(b) (b) The telephone solicitation is made to a recipient who is a current client of the person selling the property, goods, or services that is the reason for the telephone solicitation. This paragraph does not apply if the recipient is a current client of an affiliate of such a person, but is not a current client of such a person.

100.52(7) (7) Territorial application. This section applies to any interstate telephone solicitation received by a person in this state and to any intrastate telephone solicitation.

100.52(9) (9) Enforcement. The department shall investigate violations of this section and may bring an action for temporary or permanent injunctive or other relief for any violation of this section.

100.52(10) (10) Penalties.

100.52(10)(a)(a) Except as provided in par. (b), a person who violates this section may be required to forfeit $100 for each violation.

100.52(10)(b) (b) A telephone solicitor that violates sub. (4) may be required to forfeit not more than $100 for each violation.

100.52 History History: 2001 a. 16 ss. 2435 to 2446f, 2819b, 2821b; 2007 a. 226; 2011 a. 197.



100.525 Telephone records; obtaining, selling, or receiving without consent.

100.525  Telephone records; obtaining, selling, or receiving without consent.

100.525(1) (1) In this section:

100.525(1)(a) (a) "Caller identification record" means a record that is delivered electronically to the recipient of a telephone call simultaneously with the reception of the telephone call and that indicates the telephone number from which the telephone call was initiated or similar information regarding the telephone call.

100.525(1)(am) (am) "Customer" means a person who purchases telephone service.

100.525(1)(b) (b) "Telephone record" means a record in written, electronic, or oral form, except a caller identification record, that is created by a telephone service provider and that contains any of the following information with respect to a customer:

100.525(1)(b)1. 1. Telephone numbers that have been dialed by the customer.

100.525(1)(b)2. 2. Telephone numbers pertaining to calls made to the customer.

100.525(1)(b)3. 3. The time when calls were made by the customer or to the customer.

100.525(1)(b)4. 4. The duration of calls made by the customer or to the customer.

100.525(1)(c) (c) "Telephone service" means the conveyance of 2-way voice communication in analog, digital, or other form by any medium, including wire, cable, fiber optics, cellular, broadband personal communications services, or other wireless technologies, satellite, microwave, or at any frequency over any part of the electromagnetic spectrum. "Telephone service" includes the conveyance of voice communication over the Internet and telephone relay service.

100.525(1)(d) (d) "Telephone service provider" means a person who provides telephone service to a customer.

100.525(2) (2) No person may do any of the following:

100.525(2)(a) (a) Obtain, or attempt to obtain, a telephone record that pertains to a customer who is a resident of this state, without the customer's consent, by doing any of the following:

100.525(2)(a)1. 1. Making a false statement to an agent of a telephone service provider.

100.525(2)(a)2. 2. Making a false statement to a customer of a telephone service provider.

100.525(2)(a)3. 3. Knowingly providing to a telephone service provider a document that is fraudulent, that has been lost or stolen, or that has been obtained by fraud.

100.525(2)(b) (b) Ask another person to obtain a telephone record knowing that the person will obtain the telephone record in a manner prohibited under this section.

100.525(2)(c) (c) Sell or offer to sell a telephone record obtained in a manner prohibited under this section.

100.525(3) (3)

100.525(3)(a)(a) A person who violates this section is guilty of a Class I felony if the violation involves one telephone record.

100.525(3)(b) (b) A person who violates this section is guilty of a Class G felony if the violation involves 2 or more telephone records.

100.525(3)(c) (c) A person who violates this section is guilty of a Class E felony if the violation involves more than 10 telephone records.

100.525(4) (4)

100.525(4)(a)(a) In addition to the penalties authorized under sub. (3), a person who violates this section may be required to forfeit personal property used or intended to be used in the violation.

100.525(4)(b) (b) In an action to enforce this section, the court shall award to a person who is the subject of a telephone record involved in a violation of this section all of the following:

100.525(4)(b)1. 1. The amount of the person's pecuniary loss suffered because of a violation of this section, if proof of the loss is submitted to the satisfaction of the court, or $1,000, whichever is greater.

100.525(4)(b)2. 2. The amount of any gain to the violator as a result of the violation.

100.525(5) (5) This section does not apply to any of the following:

100.525(5)(a) (a) Action by a law enforcement agency in connection with the official duties of the law enforcement agency.

100.525(5)(b) (b) A disclosure by a telephone service provider, if any of the following applies:

100.525(5)(b)1. 1. The telephone service provider reasonably believes the disclosure is necessary to do any of the following:

100.525(5)(b)1.a. a. Provide telephone service to a customer.

100.525(5)(b)1.b. b. Protect an individual from fraudulent, abusive, or unlawful use of telephone service or a telephone record.

100.525(5)(b)2. 2. The disclosure is made to the National Center for Missing and Exploited Children.

100.525(5)(b)3. 3. The disclosure is authorized by state or federal law or regulation.

100.525(6) (6) A violation of this section may also constitute an unfair method of competition or unfair trade practice under s. 100.20 or a fraudulent representation under s. 100.18.

100.525 History History: 2005 a. 261; 2007 a. 97.



100.53 Vehicle rentals; title and registration fees.

100.53  Vehicle rentals; title and registration fees.

100.53(1)(1) In this section:

100.53(1)(ag) (ag) "Government fee" means any fee charged by a rental company to recover the cost of any fee or charge that is imposed by a government, airport or other transportation authority, or any other government agent that is deemed applicable to the rental of private vehicles in this state.

100.53(1)(am) (am) "Rental company" has the meaning given in s. 344.51 (1g) (c).

100.53(1)(b) (b) "Title or registration fee" means a fee charged by a rental company to recover the cost of registering or obtaining a certificate of title.

100.53(2) (2) No rental company may disseminate or make in this state an advertisement or representation that includes a statement of the rental rate for a private passenger vehicle, as defined in s. 344.57 (4), that is available for rent from a location in this state, unless one of the following applies:

100.53(2)(a) (a) The statement of the rental rate includes the amount of any title or registration fee or government fee charged by the rental company.

100.53(2)(b) (b) The advertisement or representation includes a statement that the customer must pay a title or registration fee or government fee, and the rental company notifies a customer of the amount of the title or registration fee or government fee before the customer enters into an agreement with the rental company.

100.53 History History: 2005 a. 25, 173, 254.



100.54 Access to credit reports.

100.54  Access to credit reports.

100.54(1) (1)  Definitions. In this section:

100.54(1)(a) (a) "Business day" means a business day, as defined in s. 421.301 (6), that is not a legal holiday under s. 995.20 or a federal legal holiday.

100.54(1)(b) (b) "Consumer report" has the meaning given in 15 USC 1681a (d).

100.54(1)(c) (c) "Consumer reporting agency" has the meaning given in s. 15 USC 1681a (f).

100.54(1)(d) (d) "Reseller" means a consumer reporting agency that acts only as a reseller of credit information by assembling and merging information contained in a database of another consumer reporting agency or multiple consumer reporting agencies, and does not maintain a permanent database of credit information from which new consumer reports are produced.

100.54(1)(e) (e) "Security freeze" means a notice included with an individual's consumer report that indicates that releases of the consumer report are subject to this section.

100.54(2) (2) Security freezes.

100.54(2)(a)(a) Except as provided in par. (c), a consumer reporting agency shall include a security freeze with an individual's consumer report if the individual does all of the following:

100.54(2)(a)1. 1. Sends a request by certified mail to an address designated by the consumer reporting agency, or sends a request directly to the consumer reporting agency by any other means that the consumer reporting agency may provide.

100.54(2)(a)2. 2. Provides the consumer reporting agency with proper identification.

100.54(2)(a)3. 3. If applicable, pays the fee specified in sub. (9).

100.54(2)(b) (b) No later than 5 business days after an individual satisfies the requirements under par. (a) 1. to 3., a consumer reporting agency shall include a security freeze with the individual's consumer report. No later than 10 business days after including the security freeze with the consumer report, the consumer reporting agency shall send the individual a notice that does all of the following:

100.54(2)(b)1. 1. Confirms that a security freeze is included with the individual's consumer report.

100.54(2)(b)2. 2. Includes a unique personal identification number, password, or other device for the individual to authorize release of the consumer report.

100.54(2)(b)3. 3. Describes the procedure for authorizing release of the consumer report.

100.54(2)(c) (c) Paragraph (a) does not apply to any of the following:

100.54(2)(c)1. 1. A reseller, except that if a reseller obtains from another consumer reporting agency an individual's consumer report that includes a security freeze, the reseller shall include the security freeze with any consumer report regarding the individual that the reseller maintains.

100.54(2)(c)2. 2. A consumer reporting agency that is a check services or fraud prevention services company which issues reports on incidents of fraud or authorizations for the purpose of approving or processing negotiable instruments, electronic funds transfers, or similar methods of payments.

100.54(2)(c)3. 3. A consumer reporting agency that is a deposit account information service company which issues reports regarding account closures due to fraud, substantial overdrafts, automated teller machine abuse, or similar negative information regarding an individual to inquiring financial institutions for use only in reviewing an individual's request for a deposit account at the inquiring financial institution.

100.54(3) (3) Prohibition. Except as provided in sub. (8), if an individual's consumer report includes a security freeze, a consumer reporting agency may not release the consumer report to any person for any purpose related to the extension of credit unless the individual gives prior authorization for the release under sub. (4).

100.54(4) (4) Release authorization.

100.54(4)(a)(a) An individual whose consumer report includes a security freeze may authorize a consumer reporting agency to release the report by doing all of the following:

100.54(4)(a)1. 1. Contacting the consumer reporting agency using a point of contact designated by the consumer reporting agency.

100.54(4)(a)2. 2. Providing proper identification and the personal identification number, password, or other device specified in sub. (2) (b) 2.

100.54(4)(a)3. 3. Specifying the time period for which the release is authorized.

100.54(4)(a)4. 4. If applicable, paying the fee specified in sub. (9).

100.54(4)(b) (b) If an individual satisfies the requirements under par. (a) 1. to 4., the consumer reporting agency shall release the individual consumer report during the time period specified by the individual, except that a consumer reporting agency is not required to release a consumer report sooner than 3 business days after the individual contacts the consumer reporting agency under par. (a) 1. A consumer reporting agency may establish procedures for releasing consumer reports sooner than 3 business days for individuals who satisfy the requirements under par. (a) 1. to 4. by telephone, facsimile, or the Internet, or by use of other electronic media.

100.54(5) (5) Release of reports. A consumer reporting agency may release an individual's consumer report that includes a security freeze if any of the following apply:

100.54(5)(a) (a) The individual authorizes the release under sub. (4).

100.54(5)(b) (b) The individual requests removal of the security freeze under sub. (6).

100.54(5)(c) (c) The consumer reporting agency included a security freeze with the consumer report due to a material misrepresentation of fact by the individual, if the consumer reporting agency notifies the individual in writing about the misrepresentation before the consumer reporting agency releases the consumer report.

100.54(6) (6) Removing security freezes.

100.54(6)(a)(a) An individual may request removal of a security freeze included with the individual's consumer report by doing all of the following:

100.54(6)(a)1. 1. Contacting the consumer reporting agency using a point of contact designated by the consumer reporting agency.

100.54(6)(a)2. 2. Providing proper identification and the personal identification number, password, or other device specified in sub. (2) (b) 2.

100.54(6)(a)3. 3. If applicable, paying the fee specified in sub. (9).

100.54(6)(b) (b) If an individual requests removal of a security freeze under par. (a), the consumer reporting agency shall remove the security freeze from the individual's consumer report no later than 3 business days after the individual satisfies the requirements under par. (a) 1. to 3. and the consumer reporting agency's release of the report is no longer subject to this section.

100.54(7) (7) Third parties.

100.54(7)(a)(a) If a 3rd party requests access to an individual's consumer report that includes a security freeze, the request is made in connection with the individual's application for an extension of credit, and the consumer reporting agency is prohibited under this section from releasing the report to the 3rd party, the 3rd party may treat the individual's application as incomplete.

100.54(7)(b) (b) This section does not prohibit a consumer reporting agency from advising a 3rd party that an individual's consumer report includes a security freeze and that the consumer reporting agency must obtain the individual's authorization before releasing the individual's consumer report.

100.54(8) (8) Exceptions. This section does not apply to an individual's consumer report that a consumer reporting agency releases to, or for, any of the following:

100.54(8)(a) (a)

100.54(8)(a)1.1.

100.54(8)(a)1.a.a. A person with whom the individual has, or had prior to assignment, an account or contract, including a demand deposit account; a person to whom the individual issued or is otherwise personally liable on a negotiable instrument; or a person who otherwise has a legitimate business need for the information in connection with a business transaction initiated by the individual; for the purpose of preventing or investigating potential fraud or theft of identity, reviewing the account, collecting the financial obligation owing for the account, contract, or negotiable instrument, or conducting the business transaction.

100.54(8)(a)1.b. b. A subsidiary, affiliate, or agent of a person specified in subd. 1. a.

100.54(8)(a)1.c. c. An assignee of a financial obligation owing by the individual to a person specified in subd. 1. a.

100.54(8)(a)1.d. d. A prospective assignee of a financial obligation owing by the individual to a person specified in subd. 1. a. in conjunction with the proposed purchase of the financial obligation.

100.54(8)(a)2. 2. For purposes of subd. 1. a., "reviewing the account" includes activities related to account maintenance, monitoring, credit line increases, and account upgrades and enhancements.

100.54(8)(b) (b) A subsidiary, affiliate, agent, assignee, or prospective assignee of a person to whom the consumer reporting agency has released the consumer report during the time period authorized by the individual under sub. (4).

100.54(8)(c) (c) Any state or local agency, law enforcement agency, court, or private collection agency acting pursuant to a court order, warrant, or subpoena.

100.54(8)(d) (d) A child support agency acting pursuant to 42 USC 651 to 669b.

100.54(8)(e) (e) The state or its agents or assigns acting to investigate fraud or acting to investigate or collect delinquent taxes or unpaid court orders or to fulfill any of its other statutory responsibilities.

100.54(8)(f) (f) The use of credit information for the purposes of prescreening as provided under 15 USC 1681b (c).

100.54(8)(g) (g) A person administering a credit file monitoring subscription service or similar service to which the individual has subscribed.

100.54(8)(h) (h) A person for the purpose of providing an individual with a copy of his or her consumer report upon the individual's request.

100.54(8)(i) (i) An insurer authorized to do business in this state that uses the consumer report in connection with the underwriting of insurance involving the individual. For purposes of this paragraph, "underwriting" consists of the activities described in the Federal Trade Commission's interpretation of 15 USC 1681b (a) (3) (C) in 16 CFR Part 600, App. A.

100.54(8)(j) (j) A person who intends to use the information for employment purposes.

100.54(9) (9) Fees.

100.54(9)(a)(a) Except as provided in par. (b), a consumer reporting agency may charge an individual a fee of no more than $10 each time that the individual requests a security freeze under sub. (2), authorizes release of a consumer report under sub. (4), or requests removal of a security freeze under sub. (6).

100.54(9)(b) (b) A consumer reporting agency may not charge a fee to an individual who submits evidence satisfactory to the consumer reporting agency that the individual made a report to a law enforcement agency under s. 943.201 (4) regarding the individual's personal identifying information or a personal identifying document. A copy of a law enforcement agency's report under s. 943.201 (4) is considered satisfactory evidence for purposes of this paragraph.

100.54(10) (10) Information changes.

100.54(10)(a)(a) Except as provided in par. (b), if a consumer reporting agency includes a security freeze in an individual's consumer report, the consumer reporting agency may not change the individual's name, date of birth, social security number, or address in the report unless, within 30 business days of changing the information, the consumer reporting agency sends written notice of the change to the individual. If the notice concerns a change of address, the consumer reporting agency shall send the notice to both the new and former address.

100.54(10)(b) (b) Notice is not required under par. (a) for changing abbreviations for names or streets, correcting spelling, transposing numbers, or making other technical changes.

100.54(11) (11) Notices. Whenever a consumer reporting agency is required to provide an individual with a notice under 15 USC 1681g regarding consumer rights under the federal credit reporting law, the consumer reporting agency shall also provide the individual with the following notice:

"Wisconsin Consumers Have the Right to Obtain a Security Freeze.

You have a right to include a "security freeze" with your credit report, which will prohibit a consumer reporting agency from releasing information in your credit report in connection with a credit transaction without your express authorization. A security freeze must be requested in writing by certified mail or by any other means provided by a consumer reporting agency. The security freeze is designed to prevent an extension of credit, such as a loan, from being approved in your name without your consent. However, you should be aware that using a security freeze to take control over who gets access to the personal and financial information in your credit report may delay, interfere with, or prohibit the timely approval of any subsequent request or application you make regarding a loan, credit, mortgage, or Internet credit card transaction, including an extension of credit at point of sale.

When you request a security freeze for your credit report, you will be provided a personal identification number or password to use if you choose to remove the security freeze from your credit report or authorize the release of your credit report for a period of time after the security freeze is in place. To provide that authorization you must contact the consumer reporting agency and provide all of the following:

(1) The personal identification number or password.

(2) Proper identification to verify your identity.

(3) The period of time for which the report shall be made available.

(4) Payment of the appropriate fee.

A security freeze does not apply to a person or its affiliates, or collection agencies acting on behalf of a person, with which you have an existing account, that requests information in your credit report for the purposes of reviewing or collecting the account. Reviewing the account includes activities related to account maintenance, monitoring, credit line increases, and account upgrades and enhancements.

Unless you are a victim of identity theft with a police report to verify the crime, a consumer reporting agency has the right to charge you no more than $10 to include a security freeze with your credit report, no more than $10 to authorize release of a report that includes a security freeze, and no more than $10 to remove a security freeze from your credit report."

100.54(12) (12) Rules. The department shall promulgate rules specifying what constitutes proper identification for purposes of subs. (2) (a) 2., (4) (a) 2., and (6) (a) 2. The rules shall be consistent with any requirements under federal credit reporting law pertaining to proper identification.

100.54(13) (13) Damages.

100.54(13)(a)(a) Any person who obtains a consumer report from a consumer reporting agency, requests a consumer reporting agency to include or remove a security freeze in a consumer report, or authorizes a consumer reporting agency to release a consumer report that includes a security freeze, under false pretenses or in knowing violation of, or in an attempt to knowingly violate, this section or federal law, shall be liable to the consumer reporting agency for actual damages sustained by the consumer reporting agency or $1,000, whichever is greater.

100.54(13)(b) (b) A person who fails to comply with this section is liable for any actual damages sustained by an individual as a result of the failure and, notwithstanding s. 814.04 (1), the costs of the action, including reasonable attorney fees.

100.54 History History: 2005 a. 140; 2007 a. 97.



100.545 Security freezes for protected consumers.

100.545  Security freezes for protected consumers.

100.545(1)(1)  Definitions. In this section:

100.545(1)(a) (a) "Consumer report" has the meaning given in 15 USC 1681a (d).

100.545(1)(b) (b) "Consumer reporting agency" has the meaning given in s. 15 USC 1681a (f).

100.545(1)(c) (c) "Protected consumer" means an individual who is one of the following:

100.545(1)(c)1. 1. Under the age of 16 years at the time a request for the placement of a security freeze is made under sub. (3) (a).

100.545(1)(c)2. 2. An individual for whom a guardian or conservator has been appointed.

100.545(1)(d) (d) "Record" means a compilation of information about a protected consumer that satisfies all of the following:

100.545(1)(d)1. 1. The compilation identifies the protected consumer.

100.545(1)(d)2. 2. The compilation is created by a consumer reporting agency solely for the purpose of complying with this section.

100.545(1)(e) (e) "Representative" means a person who provides to a consumer reporting agency sufficient proof of authority to act on behalf of a protected consumer.

100.545(1)(f) (f) "Security freeze for a protected consumer" means one of the following:

100.545(1)(f)1. 1. If a consumer reporting agency does not have a file pertaining to a protected consumer, a restriction placed on the protected consumer's record that prohibits, except as provided in this section, the consumer reporting agency from releasing the protected consumer's record.

100.545(1)(f)2. 2. If a consumer reporting agency has a file pertaining to the protected consumer, a restriction placed on the protected consumer's credit report that prohibits, except as provided in this section, the consumer reporting agency from releasing the protected consumer's credit report or any information derived from the protected consumer's credit report.

100.545(1)(g) (g) "Sufficient proof of authority' means documentation that shows a representative has authority to act on behalf of a protected consumer, including any of the following:

100.545(1)(g)1. 1. An order issued by a court.

100.545(1)(g)2. 2. A lawfully executed and valid power of attorney.

100.545(1)(g)3. 3. A written, notarized statement signed by a representative that expressly describes the authority of the representative to act on behalf of a protected consumer.

100.545(1)(h) (h) "Sufficient proof of identification" means information or documentation that identifies a protected consumer or a representative of a protected consumer, including any of the following:

100.545(1)(h)1. 1. A social security number or a copy of a social security card issued by the social security administration.

100.545(1)(h)2. 2. A certified or official copy of a birth certificate issued by the entity authorized to issue the birth certificate.

100.545(1)(h)3. 3. A copy of an operator's license issued under ch. 343 or under a comparable law of another state, an identification card issued under s. 343.50 or under a comparable law of another state, or any other government issued identification.

100.545(2) (2) Exceptions. This section does not apply to the use of a protected consumer's credit report or record by any of the following:

100.545(2)(a) (a) A person administering a credit file monitoring subscription service to which the protected consumer has subscribed or the representative of the protected consumer has subscribed on behalf of the protected consumer.

100.545(2)(b) (b) A person providing the protected consumer or the protected consumer's representative with a copy of the protected consumer's credit report on request of the protected consumer or the protected consumer's representative.

100.545(2)(c) (c) A person exempted under s. 100.54 (8) from the requirements of s. 100.54.

100.545(2)(d) (d) An insurance company for the purpose of conducting its ordinary business.

100.545(2)(e) (e) A consumer reporting agency's database or file that consists of information concerning, and used for, one or more of the following, but not for credit granting purposes:

100.545(2)(e)1. 1. Criminal record information.

100.545(2)(e)2. 2. Fraud prevention or detection.

100.545(2)(e)3. 3. Personal loss history information.

100.545(2)(e)4. 4. Employment, tenant, or other background screening.

100.545(3) (3) Placement of security freeze.

100.545(3)(a)(a) A consumer reporting agency shall place a security freeze for a protected consumer if the consumer reporting agency receives a request from the protected consumer's representative for the placement of the security freeze and the protected consumer's representative does all of the following:

100.545(3)(a)1. 1. Submits the request to the consumer reporting agency at the address or other point of contact and in the manner specified by the consumer reporting agency.

100.545(3)(a)2. 2. Provides to the consumer reporting agency sufficient proof of identification of the protected consumer and the representative.

100.545(3)(a)3. 3. Provides to the consumer reporting agency sufficient proof of authority to act on behalf of the protected consumer.

100.545(3)(a)4. 4. Pays to the consumer reporting agency a fee as provided in sub. (5).

100.545(3)(b) (b) If a consumer reporting agency does not have a file pertaining to a protected consumer when the consumer reporting agency receives a request under par. (a), the consumer reporting agency shall create a record for the protected consumer. Upon receiving the request, the consumer reporting agency shall verify that no file pertains to the protected consumer by checking for existing files relating to the protected consumer's name and social security number and for existing files relating only to the protected consumer's social security number. A record created under this paragraph may not be used to consider the protected consumer's creditworthiness, credit standing, credit capacity, character, general reputation, personal characteristics, or mode of living.

100.545(3)(c) (c) Within 30 days after receiving a request that meets the requirements of par. (a), a consumer reporting agency shall place a security freeze for the protected consumer.

100.545(3)(d) (d) Unless a security freeze for a protected consumer is removed in accordance with sub. (4) or (6), a consumer reporting agency may not release the protected consumer's credit report, any information derived from the protected consumer's credit report, or any record created for the protected consumer.

100.545(3)(e) (e) A security freeze for a protected consumer placed under par. (c) remains in effect until one of the following occurs:

100.545(3)(e)1. 1. The protected consumer or the protected consumer's representative requests the consumer reporting agency to remove the security freeze in accordance with sub. (4).

100.545(3)(e)2. 2. The security freeze is removed in accordance with sub. (6).

100.545(4) (4) Removal of security freeze.

100.545(4)(a)(a) If a protected consumer or a protected consumer's representative wishes to remove a security freeze for the protected consumer, the protected consumer or the protected consumer's representative shall do all of the following:

100.545(4)(a)1. 1. Submit a request for the removal of the security freeze to the consumer reporting agency at the address or other point of contact and in the manner specified by the consumer reporting agency.

100.545(4)(a)2. 2. Provide to the consumer reporting agency sufficient proof of identification of the protected consumer and one of the following:

100.545(4)(a)2.a. a. For a request by the protected consumer, proof that the sufficient proof of authority for the protected consumer's representative to act on behalf of the protected consumer is no longer valid.

100.545(4)(a)2.b. b. For a request by the representative of the protected consumer, sufficient proof of identification of the representative and sufficient proof of authority to act on behalf of the protected consumer.

100.545(4)(a)3. 3. Pay to the consumer reporting agency a fee as provided in sub. (5).

100.545(4)(b) (b) Within 30 days after receiving a request that meets the requirements of par. (a), the consumer reporting agency shall remove the security freeze for the protected consumer.

100.545(5) (5) Fees.

100.545(5)(a)(a) Except as provided in par. (b), a consumer reporting agency may not charge a fee for any service performed under this section.

100.545(5)(b) (b) A consumer reporting agency may charge a reasonable fee, not exceeding $10, for each placement or removal of a security freeze for a protected consumer.

100.545(5)(c) (c) Notwithstanding par. (b), a consumer reporting agency may not charge any fee under this section if any of the following applies:

100.545(5)(c)1. 1. The protected consumer's representative has obtained a police report or affidavit of alleged identity fraud against the protected consumer and provides a copy of the report or affidavit to the consumer reporting agency.

100.545(5)(c)2. 2. A request for the placement or removal of a security freeze is for a protected consumer who is under the age of 16 years at the time of the request and the consumer reporting agency has a file pertaining to the protected consumer.

100.545(6) (6) Material misrepresentations. A consumer reporting agency may remove a security freeze for a protected consumer or delete a record of a protected consumer if the security freeze was placed or the record was created based on a material misrepresentation of fact by the protected consumer or the protected consumer's representative.

100.545(7) (7) Penalty; enforcement.

100.545(7)(a)(a) A person who violates this section may be required to forfeit not more than $1,000 for each violation.

100.545(7)(b) (b) The department of agriculture, trade and consumer protection or the department of justice, after consulting with the department of agriculture, trade and consumer protection, may bring an action for temporary or permanent injunctive or other relief for any violation of this section or an action for the penalty authorized in par. (a).

100.545 History History: 2013 a. 78.



100.55 Furnishing or using certain consumer loan information to make solicitations.

100.55  Furnishing or using certain consumer loan information to make solicitations.

100.55(1) (1) In this section:

100.55(1)(a) (a) "Consumer" has the meaning given in 15 USC 1681a (c).

100.55(1)(b) (b) "Consumer report" has the meaning given in 15 USC 1681a (d).

100.55(1)(c) (c) "Consumer reporting agency" has the meaning given in 15 USC 1681a (f).

100.55(1)(d) (d) "Lender" means any of the following:

100.55(1)(d)1. 1. A financial institution, as defined in s. 214.01 (1) (jn).

100.55(1)(d)2. 2. A finance company licensed under ss. 138.09 or 218.0101 to 218.0163.

100.55(1)(d)3. 3. A mortgage banker or mortgage broker licensed under s. 224.72 or a mortgage loan originator licensed under s. 224.725.

100.55(1)(d)4. 4. Any other person, not identified in subds. 1. to 3., the primary business of which is to make loans or engage in lending activities in this state.

100.55(1)(e) (e) "Nonaffiliated 3rd party" means a person that is not related by common ownership or affiliated by common corporate control.

100.55(1)(f) (f) "Person" has the meaning given in 15 USC 1681a (b).

100.55(1)(g) (g) "Personal financial data provider" means any person, other than a consumer reporting agency, that regularly engages in whole or in part in the practice of assembling and furnishing to 3rd parties, for a fee or payment of dues, the identity of particular consumers and financial information relating to such consumers that is not generally available to the public, including information derived from any application by these consumers for an extension of credit or other nonpublic personal information, as defined in 15 USC 6809 (4), relating to these consumers.

100.55(1)(h) (h) "Prescreened consumer report" means a consumer report furnished by a consumer reporting agency under authority of 15 USC 1681b (a) (3) (A) and (c) (1) (B) to a person that the consumer reporting agency has reason to believe intends to use the information in connection with any credit transaction that involves the consumer on whom the information is to be furnished and that is not initiated by this consumer.

100.55(1)(i) (i) "Trigger lead" means information relating to a consumer that is furnished by a consumer reporting agency or personal financial data provider to a nonaffiliated 3rd party if all of the following apply:

100.55(1)(i)1. 1. The consumer has applied to a lender, other than the 3rd party to whom the information is furnished, for an extension of credit and the lender has provided the consumer's credit application, or information derived from or related to the consumer's credit application, to a consumer reporting agency or personal financial data provider for purposes of obtaining a consumer report or otherwise evaluating or rating the consumer's creditworthiness.

100.55(1)(i)2. 2. The information furnished to the 3rd party includes the consumer's name and address or telephone number, or other information that allows the 3rd party to identify the consumer.

100.55(1)(i)3. 3. The information furnished to the 3rd party contains, with respect to the extension of credit for which the consumer has applied under subd. 1., any identification of the amount of credit for which the consumer has applied or any other information that is related to the terms and conditions of credit for which the consumer has applied and that is not generally available to the public.

100.55(1)(i)4. 4. The consumer has not authorized the consumer reporting agency or personal financial data provider to provide the information to 3rd parties and has not initiated any credit transaction with the 3rd party.

100.55(1)(i)5. 5. The 3rd party to whom the information is furnished has not extended credit to the consumer on which an unpaid balance remains.

100.55(1)(j) (j) "Solicit" means the initiation of a communication to a consumer for the purpose of encouraging the consumer to purchase property, goods, or services or apply for an extension of credit. "Solicit" does not include communications initiated by the consumer or directed to the general public.

100.55(2) (2)

100.55(2)(a)(a) If any trigger lead is not a prescreened consumer report, no person may furnish the trigger lead to a nonaffiliated 3rd party unless the person reasonably believes that the 3rd party will not use the trigger lead to solicit any consumer identified in the trigger lead.

100.55(2)(b) (b) Any person that furnishes a trigger lead described in par. (a) to a nonaffiliated 3rd party shall establish and maintain procedures to reasonably ensure that the trigger lead will not be used to solicit any consumer identified in the trigger lead. These procedures shall include requiring any person that obtains a trigger lead described in par. (a) to identify the user of the trigger lead and to certify, in a manner similar to that required under 15 USC 1681e (a), the purpose for which the trigger lead is obtained and that the person will not use the trigger lead to solicit any consumer identified in the trigger lead.

100.55(2)(c) (c) No person that obtains a trigger lead described in par. (a) may use the trigger lead to solicit any consumer identified in the trigger lead.

100.55(3) (3)

100.55(3)(a)(a) If any trigger lead is a prescreened consumer report, a person that obtains a trigger lead and uses the trigger lead to solicit any consumer identified in the trigger lead may not utilize unfair or deceptive practices in soliciting the consumer.

100.55(3)(b) (b) For purposes of this subsection, unfair or deceptive practices include all of the following:

100.55(3)(b)1. 1. Failure to state in the initial phase of the solicitation that the person soliciting is not the lender, and is not affiliated with the lender, to which the consumer has applied for an extension of credit.

100.55(3)(b)2. 2. Failure in the initial solicitation to comply with any applicable requirement under 15 USC 1681b (a), (c), (e), and (f), 1681e (a), and 1681m (d).

100.55(3)(b)3. 3. Knowingly or negligently utilizing information regarding consumers who have made an election under 15 USC 1681b (e) to be excluded from prescreened consumer reports, who have registered their telephone numbers on the national do-not-call registry as provided in 47 CFR 64.1200, or who are listed in the nonsolicitation directory under s. 100.52 (2).

100.55(3)(b)4. 4. Soliciting consumers with offers of certain rates, terms, and costs, with intent to subsequently raise the rates or change the terms to the consumers' detriment.

100.55(3)(b)5. 5. Making false or misleading statements in connection with a credit transaction that is not initiated by the consumer.

100.55(4) (4)

100.55(4)(a)(a) Any person who violates sub. (2) or (3) may be required to forfeit not less than $100 nor more than $1,000 for each violation.

100.55(4)(b) (b) The department shall investigate violations of this section. The department or the department of justice, after consulting with the department, or any district attorney, upon informing the department, may on behalf of the state:

100.55(4)(b)1. 1. Bring an action for temporary or permanent injunctive or other relief for any violation of this section. In such an action for injunctive relief, irreparable harm is presumed. The court may, upon entry of final judgment, award restitution when appropriate to any person suffering loss because of a violation of this section if proof of such loss is submitted to the satisfaction of the court.

100.55(4)(b)2. 2. Bring an action in any court of competent jurisdiction for the penalties authorized under par. (a).

100.55(4)(c) (c) In addition to any other remedies, any person aggrieved by a violation of sub. (2) or (3) may bring a civil action for damages. In such an action, any person who violates sub. (2) or (3) shall be liable for twice the amount of actual damages caused by the violation or $500, whichever is greater, and, notwithstanding s. 814.04 (1), the costs of the action, including reasonable attorney fees. In such an action, the court may also award any equitable relief that the court determines is appropriate.

100.55 History History: 2007 a. 76; 2009 a. 2.



100.57 Tax preparers; privacy of client information.

100.57  Tax preparers; privacy of client information.

100.57(1)(1) In this section:

100.57(1)(a) (a) "Client" means a person whose tax return is prepared by a tax preparer.

100.57(1)(b) (b) "Tax preparer" means a person who, in exchange for compensation or expectation of compensation, prepares an income tax return of another person, but does not include any of the following:

100.57(1)(b)1. 1. An individual who or firm that is licensed under s. 442.08.

100.57(1)(b)2. 2. An individual who is licensed to practice law in this state.

100.57(1)(b)3. 3. An individual who is employed by a corporate trustee, bank, or trust company and who is authorized to provide fiduciary services under state or federal law.

100.57(2) (2) A tax preparer or entity that employs tax preparers may not disclose to another person information obtained in the course of preparing a client's tax return, unless all of the following apply:

100.57(2)(a) (a) The tax preparer or entity provides to the client a separate document that identifies all of the following:

100.57(2)(a)1. 1. The persons to whom the tax preparer or entity intends to disclose the information.

100.57(2)(a)2. 2. The specific information that the tax preparer or entity intends to disclose.

100.57(2)(a)3. 3. The purpose of the disclosure.

100.57(2)(b) (b) The document provided under par. (a) informs the client that the client may at any time revoke consent to the disclosure of information obtained in the course of preparing the client's tax return for a tax year by giving notice to the tax preparer or entity that prepared the client's tax return for the tax year.

100.57(2)(c) (c) The client signs the document provided by the tax preparer or entity under par. (a).

100.57(2)(d) (d) Within 30 days after the date on which the tax preparer or entity completes work on the client's tax return or the date on which the client signs the document provided by the tax preparer or entity under par. (a), whichever occurs first, the tax preparer or entity provides to the client a copy of the document signed by the client.

100.57(3) (3) Subsection (2) does not apply to the disclosure of information to any of the following:

100.57(3)(a) (a) A federal, state, or local governmental entity that is authorized to collect a tax.

100.57(3)(b) (b) A federal, state, or local law enforcement agency.

100.57(3)(c) (c) A court.

100.57(4) (4) A document provided by a tax preparer or entity under sub. (2) (a) shall remain valid for one year from the date on which it is signed by a client or until the client revokes consent to the disclosure of information obtained in the course of preparing the client's tax return, whichever occurs first.

100.57(5) (5) A tax preparer or entity shall retain a copy of the document provided to a client under sub. (2) (a) for as long as the tax preparer or entity retains the client's tax records for the tax year for which the client has consented to disclosure under sub. (2).

100.57(6) (6)

100.57(6)(a)(a) Any person suffering pecuniary loss because of a violation of this section may commence an action to recover the pecuniary loss. If the person prevails, the person shall recover twice the amount of the pecuniary loss, or $200 for each violation, whichever is greater, together with costs, including reasonable attorney fees, notwithstanding s. 814.04 (1).

100.57(6)(b) (b) The department may commence an action in the name of the state to restrain by temporary or permanent injunction a violation of this section. Before entry of final judgment, the court may make any necessary orders to restore to a person any pecuniary loss suffered by the person because of the violation.

100.57(6)(c) (c) The department or a district attorney may commence an action in the name of the state to recover a forfeiture to the state of not less than $100 nor more than $10,000 for each violation of this section.

100.57 History History: 2007 a. 176 s. 1; 2009 a. 180 s. 98; Stats. 2009 s. 100.57.



100.60 State renewable fuels goal.

100.60  State renewable fuels goal.

100.60(1) (1)  Definitions. In this section:

100.60(1)(a) (a) "Biodiesel" means a fuel that is comprised of monoalkyl esters of long chain fatty acids derived from vegetable oils or animal fats and that meets all of the applicable requirements of the American Society for Testing and Materials.

100.60(1)(b) (b) "Diesel-replacement renewable fuel" means any of the following:

100.60(1)(b)1. 1. Biodiesel.

100.60(1)(b)2. 2. Any other fuel that can substitute for petroleum-based diesel fuel, that is derived from a renewable resource, that meets all of the applicable requirements of the American Society for Testing and Materials for that fuel, and that the department of safety and professional services designates as a diesel-replacement renewable fuel under sub. (7) (a).

100.60(1)(c) (c) "Gasoline-replacement renewable fuel" means any of the following:

100.60(1)(c)1. 1. Ethanol.

100.60(1)(c)2. 2. Any other fuel that can substitute for gasoline, that is derived from a renewable resource, that meets all of the applicable requirements of the American Society for Testing and Materials for that fuel, and that the department of safety and professional services designates as a gasoline-replacement renewable fuel under sub. (7) (b).

100.60(1)(d) (d) "Motor vehicle fuel" means any substance used to fuel motor vehicles used for transportation on public roadways.

100.60(1)(e) (e) "Renewable fuel" means a gasoline-replacement renewable fuel or a diesel-replacement renewable fuel.

100.60(2) (2) Goals.

100.60(2)(a)(a) Definitions. In this subsection:

100.60(2)(a)1. 1. "Federal advanced biofuel volume" means the volume for the year listed in 42 USC 7545 (o) (2) (B) (i) (II) or determined by the federal environmental protection agency under 42 USC 7545 (o) (2) (B) (ii) for advanced biofuel, except as provided under par. (d).

100.60(2)(a)2. 2. "Federal biomass-based diesel volume" means the volume for the year listed in 42 USC 7545 (o) (2) (b) (i) (IV) or determined by the federal environmental protection agency under 42 USC 7545 (o) (2) (B) (ii) for biomass-based diesel, except as provided under par. (d).

100.60(2)(a)3. 3. "Federal cellulosic biofuel volume" means the volume for the year listed in 42 USC 7545 (o) (2) (B) (i) (III) or determined by the federal environmental protection agency under 42 USC 7545 (o) (2) (B) (ii) for cellulosic biofuel, except as provided under par. (d).

100.60(2)(a)4. 4. "Federal diesel-replacement renewable fuel percentage" means the number calculated as follows:

100.60(2)(a)4.a. a. Subtract the sum of the federal cellulosic biofuel volume and the federal biomass-based diesel volume from the federal advanced biofuel volume.

100.60(2)(a)4.b. b. Subtract the amount determined under subd. 4. a. from the federal renewable fuel volume.

100.60(2)(a)4.c. c. Divide the federal biomass-based diesel volume by the amount determined under subd. 4. b.

100.60(2)(a)5. 5. "Federal diesel-replacement renewable fuel volume" means the volume calculated as follows:

100.60(2)(a)5.a. a. Subtract the sum of the federal cellulosic biofuel volume and the federal biomass-based diesel volume from the federal advanced biofuel volume.

100.60(2)(a)5.b. b. Multiply the federal diesel-replacement renewable fuel percentage by the amount determined under subd. 5. a.

100.60(2)(a)5.c. c. Add the federal biomass-based diesel volume to the amount determined under subd. 5. b.

100.60(2)(a)6. 6. "Federal gasoline-replacement renewable fuel volume" means the volume calculated by subtracting the federal diesel-replacement renewable fuel volume from the federal renewable fuel volume.

100.60(2)(a)7. 7. "Federal renewable fuel volume" means the volume for the year listed in 42 USC 7545 (o) (2) (B) (i) (I) or determined by the federal environmental protection agency under 42 USC 7545 (o) (2) (B) (ii) for renewable fuel, except as provided under par. (d).

100.60(2)(a)8. 8. "State percentage of motor vehicle fuel sold nationally" for a year means the number calculated as follows:

100.60(2)(a)8.a. a. For each of the 3 years that preceded the year, divide the total volume of motor vehicle fuel sold in this state by the total volume of motor vehicle fuel sold nationally. If complete information for the most recent year is unavailable, the department may estimate sales for that year.

100.60(2)(a)8.b. b. Add the quotients calculated in subd. 8. a. and divide by 3.

100.60(2)(a)9. 9. "Year" means the year for which the gasoline-replacement renewable fuel goal or diesel-replacement renewable fuel goal is being determined.

100.60(2)(b) (b) Gasoline-replacement renewable fuels sales volume. The state goal for the minimum annual volume of gasoline-replacement renewable fuels sold in motor vehicle fuel in the state for a year is an amount calculated as follows:

100.60(2)(b)1. 1. Multiply the federal gasoline-replacement renewable fuel volume for the year by 1.1.

100.60(2)(b)2. 2. Multiply the amount determined under subd. 1. by the state percentage of motor vehicle fuel sold nationally for the year.

100.60(2)(c) (c) Diesel-replacement renewable fuels sales volume. The state goal for the minimum annual volume of diesel-replacement renewable fuels sold in motor vehicle fuel in the state for a year is an amount calculated as follows:

100.60(2)(c)1. 1. Multiply the federal diesel-replacement renewable fuel volume for the year by 1.1.

100.60(2)(c)2. 2. Multiply the amount determined under subd. 1. by the state percentage of motor vehicle fuel sold nationally for the year.

100.60(2)(d) (d) Federal volume adjustments.

100.60(2)(d)1.1. The department shall adjust a volume specified in par. (a) 1., 2., 3., or 7., in accordance with any waiver to the volume granted by the federal environmental protection agency under 42 USC 7545 (o) (7).

100.60(2)(d)2. 2. The department shall adjust a volume specified in par. (a) 1., 2., 3., or 7., by rule if the department determines that the regulations of the federal environmental protection agency adopted under 42 USC 7545 (o), other than 42 USC 7545 (o) (7), result in the actual volume of one of these types of fuel that is required to be sold under 42 USC 7545 (o) differing from the corresponding volume specified under par. (a) 1., 2., 3., or 7.

100.60(3) (3) Annual sales determination.

100.60(3)(a)(a) Annually, beginning in 2011, the department, in cooperation with and with assistance from the department of safety and professional services and the department of revenue, shall determine whether the annual goals for sales of renewable fuels in sub. (2) (b) and (c), for the previous year, were met in the state in that year.

100.60(3)(b) (b) The department may not include sales of gasoline-replacement renewable fuel or diesel-replacement renewable fuel in making the determination under par. (a) unless the fuel meets or exceeds applicable requirements for greenhouse gas emissions reduction under 42 USC 7545 (o) (1) (B) (i), (D), (E) or (2) (A) (i) or under 42 USC 7545 (o) (4).

100.60(4) (4) Assessment.

100.60(4)(a)(a) Except as provided in par. (b), if the department determines under sub. (3) (a) that an annual goal for sales of renewable fuels in sub. (2) (b) or (c), was not met, the department shall assess the cause and report its findings to the governor and, under s. 13.172 (3), to the standing committees of the legislature that oversee issues related to renewable fuel. The department shall include all of the following in the assessment:

100.60(4)(a)1. 1. A determination of whether renewable fuels are available in sufficient quantities and at prices comparable to the type of fuel that they replace, and if so, whether fluctuations in demand for renewable fuels are a cause of sales below the goal.

100.60(4)(a)2. 2. A determination of whether state or federal laws prevent or impede the sale of the renewable fuels in volumes that meet the goals in sub. (2).

100.60(4)(a)3. 3. An assessment of the motor vehicle fuel production, distribution, and marketing systems in this state to determine how practices could be changed to increase the volume of renewable fuel sold in this state.

100.60(4)(a)4. 4. A determination of whether requirements for renewable fuel sales by individual refiners, wholesalers, suppliers, distributors, retailers, or any other persons involved in the production, distribution, or marketing of motor vehicle fuel, would likely result in sales of volumes of renewable fuels that meet the goals in sub. (2).

100.60(4)(b) (b) If the department determines under sub. (3) (a) that an annual goal for sales of gasoline-replacement renewable fuels or diesel-replacement renewable fuels in sub. (2) (b) or (c), was not met in a year, the department has conducted an assessment under par. (a) for a previous year for the same category of renewable fuels, and the department determines that another assessment for the same category of renewable fuels will not further the purposes of this section, an assessment and report to the governor and the legislature under par. (a) are not required.

100.60(6) (6) Reporting.

100.60(6)(a)(a) The department shall consult with the department of safety and professional services and the department of revenue to determine if information necessary to make a determination under sub. (3) (a) or an assessment under sub. (4) is being collected by these agencies under laws in effect on June 2, 2010. If the information is not being collected, the department may request the department of safety and professional services and the department of revenue to collect the information if collection by one of these agencies is more cost-effective for state government and less burdensome for the persons subject to the reporting requirements than collection of the information by the department.

100.60(6)(b) (b) The department may require refiners, wholesalers, suppliers, distributors, retailers, or any other person involved in the production, distribution, or marketing of motor vehicle fuel to report information necessary to make a determination under sub. (3) (a) or an assessment under sub. (4).

100.60(6)(c) (c) If the department requires the reporting of information under par. (b), the department shall require the reporting of information relating to the feedstocks used to produce a renewable fuel sold in this state unless the department determines that this information is not reasonably available.

100.60(6)(d) (d) The department of revenue may collect information requested by the department under par. (a) in the reports under s. 78.12 (1) to (3).

100.60(7) (7) Department of safety and professional services authority.

100.60(7)(a)(a) The department of safety and professional services may promulgate a rule designating a fuel that can substitute for petroleum-based diesel fuel, that is derived from a renewable resource, and that meets all of the applicable requirements of the American Society for Testing and Materials for that fuel as a diesel-replacement renewable fuel for the purposes of this section.

100.60(7)(b) (b) The department of safety and professional services may promulgate a rule designating a fuel that can substitute for gasoline, that is derived from a renewable resource, and that meets all of the applicable requirements of the American Society for Testing and Materials for that fuel as a gasoline-replacement renewable fuel for the purposes of this section.

100.60(8) (8) Penalties.

100.60(8)(b)(b) Any person who fails to provide to the department information required under sub.(6) (b) shall forfeit not more than $1,000 for each violation.

100.60(8)(c) (c) Each violation of a requirement to provide information under sub. (6) (b) constitutes a separate offense, and each day of continued violation is a separate offense.

100.60(8)(d) (d)

100.60(8)(d)1.1. In lieu of any other penalty under this subsection, the department may directly assess a forfeiture by issuing an order against any person who violates a requirement to provide information under sub. (6) (b). The department may not assess a forfeiture exceeding $5,000 for each violation.

100.60(8)(d)2. 2. The department shall promulgate rules specifying the procedures governing the assessment of forfeitures under this paragraph including all of the following:

100.60(8)(d)2.a. a. The procedure for issuing an order for an alleged violation.

100.60(8)(d)2.b. b. The amount of a forfeiture that the department may assess for an alleged violation, subject to the limit in subd. 1. and the considerations in par. (e).

100.60(8)(d)2.c. c. The procedure for contesting an order issued for an alleged violation.

100.60(8)(d)2.d. d. The procedure for contesting the assessment of a forfeiture for an alleged violation.

100.60(8)(d)3. 3. The department shall remit all forfeitures paid under this paragraph to the secretary of administration for deposit in the school fund.

100.60(8)(d)4. 4. All forfeitures that are not paid as required under this paragraph shall accrue interest at the rate of 12 percent per year.

100.60(8)(d)5. 5. The attorney general may bring an action in the name of the state to collect any forfeiture imposed, or interest accrued, under this paragraph if the forfeiture or interest has not been paid after the exhaustion of all administrative and judicial reviews.

100.60(8)(e) (e) A court imposing a forfeiture under par. (b) or the department imposing a forfeiture under par. (d) shall consider all of the following in determining the amount of the forfeiture:

100.60(8)(e)1. 1. The appropriateness of the amount of the forfeiture considering the volume of business of the person subject to the forfeiture.

100.60(8)(e)2. 2. The gravity of the violation.

100.60(8)(e)3. 3. Any good faith attempt to achieve compliance after the person receives notice of the violation.

100.60 History History: 2009 a. 401; 2011 a. 32.



100.65 Residential contractors.

100.65  Residential contractors.

100.65(1) (1) In this section:

100.65(1)(a) (a) "Consumer" means an owner or possessor of residential real estate.

100.65(1)(b) (b) "Dwelling unit" means a structure or that part of a structure that is used or intended to be used for human habitation.

100.65(1)(c) (c) "Promise to pay or rebate" includes granting any allowance or offering any discount against fees to be charged or paying a consumer any form of compensation, gift, prize, bonus, coupon, credit, referral fee, or any other item of monetary value.

100.65(1)(d) (d) "Residential contractor" means a person who enters into a written or oral contract with a consumer to repair or replace a roof system or to perform any other exterior repair, replacement, construction, or reconstruction of residential real estate.

100.65(1)(e) (e) "Residential real estate" means residential property containing a one-family or 2-family dwelling.

100.65(1)(f) (f) "Roof system" includes roof coverings, roof sheathing, roof weatherproofing, and insulation.

100.65(2) (2) No residential contractor may, including in any advertisement, promise to pay or rebate all or any portion of a property insurance deductible as an incentive to a consumer entering into a written or oral contract with the residential contractor to repair or replace a roof system or to perform any other exterior repair, replacement, construction, or reconstruction of residential real estate.

100.65(3) (3) Before entering into a written contract with a consumer to repair or replace a roof system or to perform any other exterior repair, replacement, construction, or reconstruction of residential real estate, a residential contractor shall do all of the following:

100.65(3)(a) (a) Furnish the consumer with a statement in boldface type of a minimum size of 10 point in substantially the following form:

Please indicate whether, to the best of your knowledge, the work contemplated by this contract is related to a claim under a property insurance policy:

.... YES, to the best of my knowledge, the work contemplated by this contract is related to a claim under a property insurance policy.

.... NO, to the best of my knowledge, the work contemplated by this contract is not related to a claim under a property insurance policy.

Date ....

Customer's signature ....

Residential contractor's signature ....

You may cancel this contract at any time before midnight on the third business day after you have received written notice from your insurer that the claim has been denied in whole or in part under the property insurance policy. See the attached notice of cancellation form for an explanation of this right.

100.65(3)(b) (b) Furnish the consumer a completed form in duplicate that is attached to the contract, is easily detachable, and contains, in boldface type of a minimum size of 10 point, the following statement:

NOTICE OF CANCELLATION

If you are notified by your insurer that the claim under the property insurance policy has been denied in whole or in part, you may cancel the contract by personal delivery or by mailing by 1st class mail a signed and dated copy of this cancellation notice or other written notice to (name of contractor) at (contractor's business address) at any time before midnight on the third business day after you have received the notice from your insurer. If you cancel the contract, any payments made by you under the contract, except for certain emergency work already performed by the contractor, will be returned to you within 10 business days following receipt by the contractor of your cancellation notice.

I CANCEL THIS CONTRACT

Date ....

Customer's signature ....

100.65(4) (4) Before a consumer enters into a written contract with a residential contractor to repair or replace a roof system or to perform any other exterior repair, replacement, construction, or reconstruction of residential real estate, the consumer shall indicate to the residential contractor whether, to the best of the consumer's knowledge, the work contemplated by the contract is related to a claim under a property insurance policy. If the consumer makes the indication on the statement provided by the residential contractor under sub. (3) (a), the residential contractor shall retain the statement and provide the consumer with a copy of the statement.

100.65(5) (5) A consumer who enters into a written contract with a residential contractor to repair or replace a roof system or to perform any other exterior repair, replacement, construction, or reconstruction of residential real estate all or part of which is to be paid under a property insurance policy may cancel that contract prior to the end of the 3rd business day after the insured receives written notice from the insurer that the claim under the property insurance policy is denied in whole or in part. The consumer shall give the residential contractor written notice of cancellation by personal delivery of the notice or by 1st class mail to the residential contractor's address stated in the contract. If the notice is given by mail, the notice shall be postmarked before midnight of the 3rd business day after the insured receives written notice from the insurer of the denial of the claim. The notice shall be sufficient if the consumer uses the notice of cancellation form in sub. (3) (b) or provides other written notice that indicates the consumer's intent not to be bound by the contract.

100.65(6) (6) Within 10 days after a residential contractor receives a cancellation notice under sub. (5), the residential contractor shall return to the consumer any payments made, any deposits made, and any note or other evidence of indebtedness related to the contract. However, if the residential contractor has performed any emergency services, acknowledged by the consumer in writing to be necessary to prevent damage to the residential real estate, the residential contractor shall be entitled to the reasonable value of those services.

100.65(7) (7) Any provision in a written contract with a residential contractor to repair or replace a roof system or to perform any other exterior repair, replacement, construction, or reconstruction of residential real estate that requires the payment of any fee for anything except emergency services under sub. (6) is not enforceable against the consumer who has cancelled the contract under sub. (5).

100.65(8) (8) No residential contractor may represent or offer or advertise to represent a consumer or negotiate or offer or advertise to negotiate on behalf of a consumer with respect to any insurance claim related to the repair or replacement of a roof system or to the exterior repair, replacement, construction, or reconstruction of residential real estate. This subsection does not prohibit a residential contractor, with the express consent of an insured, from doing any of the following:

100.65(8)(a) (a) Discussing damage to the insured's property with the insured or an insurance company's representative.

100.65(8)(b) (b) Providing the insured an estimate for repair, replacement, construction, or reconstruction of the insured's property, submitting the estimate to the insured's insurance company, and discussing options for the repair, replacement, construction, or reconstruction with the insured or an insurance company's representative.

100.65(9) (9) Any person who violates this section shall forfeit not less than $500 nor more than $1,000 for each violation.

100.65 History History: 2013 a. 24.






101. Department of safety and professional services — regulation of industry, buildings and safety.

101.01 Definitions.

101.01  Definitions. In this chapter, the following words and phrases have the designated meanings unless a different meaning is expressly provided:

101.01(1m) (1m) "Department" means the department of safety and professional services.

101.01(2m) (2m) "Deputy" means any person employed by the department designated as a deputy, who possesses special, technical, scientific, managerial or personal abilities or qualities in matters within the jurisdiction of the department, and who may be engaged in the performance of duties under the direction of the secretary, calling for the exercise of such abilities or qualities.

101.01(3) (3) "Employee" means any person who may be required or directed by any employer, in consideration of direct or indirect gain or profit, to engage in any employment, or to go or work or be at any time in any place of employment.

101.01(4) (4) "Employer" means any person, firm, corporation, state, county, town, city, village, school district, sewer district, drainage district, long-term care district and other public or quasi-public corporations as well as any agent, manager, representative or other person having control or custody of any employment, place of employment or of any employee.

101.01(5) (5) "Employment" means any trade, occupation or process of manufacture, or any method of carrying on such trade, occupation or process of manufacture in which any person may be engaged, except in such private domestic service as does not involve the use of mechanical power and in farm labor as used in sub. (11).

101.01(6) (6) "Frequenter" means every person, other than an employee, who may go in or be in a place of employment or public building under circumstances which render such person other than a trespasser. Such term includes a pupil or student when enrolled in or receiving instruction at an educational institution.

101.01(7) (7) "General order" means such order as applies generally throughout the state to all persons, employments, places of employment or public buildings, or all persons, employments or places of employment or public buildings of a class under the jurisdiction of the department. All other orders of the department shall be considered special orders.

101.01(8) (8) "Local order" means any ordinance, order, rule or determination of any common council, board of alderpersons, board of trustees or the village board, of any village or city, a regulation or order of the local board of health, as defined in s. 250.01 (3), or an order or direction of any official of a municipality, upon any matter over which the department has jurisdiction.

101.01(9) (9) "Order" means any decision, rule, regulation, direction, requirement or standard of the department, or any other determination arrived at or decision made by the department.

101.01(10) (10) "Owner" means any person, firm, corporation, state, county, town, city, village, school district, sewer district, drainage district and other public or quasi-public corporations as well as any manager, representative, officer, or other person having ownership, control or custody of any place of employment or public building, or of the construction, repair or maintenance of any place of employment or public building, or who prepares plans for the construction of any place of employment or public building. This subchapter shall apply, so far as consistent, to all architects and builders.

101.01(11) (11) "Place of employment" includes every place, whether indoors or out or underground and the premises appurtenant thereto where either temporarily or permanently any industry, trade, or business is carried on, or where any process or operation, directly or indirectly related to any industry, trade, or business, is carried on, and where any person is, directly or indirectly, employed by another for direct or indirect gain or profit, but does not include any place where persons are employed in private domestic service which does not involve the use of mechanical power or in farming. "Farming" includes those activities specified in s. 102.04 (3), and also includes the transportation of farm products, supplies, or equipment directly to the farm by the operator of the farm or employees for use thereon, if such activities are directly or indirectly for the purpose of producing commodities for market, or as an accessory to such production. When used with relation to building codes, "place of employment" does not include any of the following:

101.01(11)(a) (a) An adult family home, as defined in s. 50.01 (1).

101.01(11)(b) (b) Except for the purposes of s. 101.11, a previously constructed building used as a community-based residential facility, as defined in s. 50.01 (1g), which serves 20 or fewer residents who are not related to the operator or administrator.

101.01(11)(c) (c) A home-based business, as defined by the department by rule.

101.01(12) (12) "Public building" means any structure, including exterior parts of such building, such as a porch, exterior platform, or steps providing means of ingress or egress, used in whole or in part as a place of resort, assemblage, lodging, trade, traffic, occupancy, or use by the public or by 3 or more tenants. When used in relation to building codes, "public building" does not include any of the following:

101.01(12)(a) (a) A previously constructed building used as a community-based residential facility as defined in s. 50.01 (1g) which serves 20 or fewer residents who are not related to the operator or administrator.

101.01(12)(b) (b) An adult family home, as defined in s. 50.01 (1).

101.01(12)(c) (c) A home-based business, as defined by the department by rule.

101.01(13) (13) "Safe" or "safety", as applied to an employment or a place of employment or a public building, means such freedom from danger to the life, health, safety or welfare of employees or frequenters, or the public, or tenants, or fire fighters, and such reasonable means of notification, egress and escape in case of fire, and such freedom from danger to adjacent buildings or other property, as the nature of the employment, place of employment, or public building, will reasonably permit.

101.01(14) (14) "Secretary" means the secretary of safety and professional services.

101.01(15) (15) "Welfare" includes comfort, decency and moral well-being.

101.01 History History: 1971 c. 185 ss. 1, 5; 1971 c. 228 ss. 15, 44; 1975 c. 413, 421; 1977 c. 29; 1983 a. 189 ss. 142, 143, 329 (4); 1985 a. 135 s. 83 (3); 1987 a. 161; 1993 a. 27, 184, 327; 1995 a. 27 ss. 3611 to 3629, 9116 (5); 1997 a. 237; 1999 a. 9; 2001 a. 16; 2007 a. 20; 2011 a. 32, 146.

101.01 Annotation In a safe place action by a plaintiff injured through contact with home power lines while installing aluminum trim on the premises, the power lines did not constitute a place of employment under sub. (2) (a) [now sub. (11)]. Although a "process or operation" was carried on by the transmission of electricity through the lines, no person was employed by the power company on the premises at the time of the injury. Barthel v. Wisconsin Electric Power Co. 69 Wis. 2d 446, 230 N.W.2d 863 (1975).

101.01 Annotation A vocational school was not place of employment. Korenak v. Curative Workshop Adult Rehabilitation Center, 71 Wis. 2d 77, 237 N.W.2d 43 (1976).

101.01 Annotation The right to make progress inspections and to stop construction for noncompliance with specifications is not an exercise of control sufficient to make an architect an owner under (2) (i) [now sub. (10)]. Luterbach v. Mochon Schutte Hackworthy Juerisson, Inc. 84 Wis. 2d 1, 267 N.W.2d 13 (1978).

101.01 Annotation "Safe employment" and "safe place of employment" are distinguished. There is a duty to provide safe employment to employees that does not extend to frequenters, while the duty to provide a safe place of employment does extend to frequenters. Leitner v. Milwaukee County, 94 Wis. 2d 186, 287 N.W.2d 803 (1980).

101.01 Annotation An Elks Club was a "place of employment." Schmorrow v. Sentry Ins. Co., 138 Wis. 2d 31, 405 N.W.2d 672 (Ct. App. 1987).

101.01 Annotation A person seeking directions to the location of an intended, but unknown, destination is a frequenter under sub. (2) (d) [now sub. (6)]. When such inquiry is not made, or has concluded, and the person deviates into an area he or she is not explicitly or impliedly invited into, frequenter status is lost. Monsivais v. Winzenried, 179 Wis. 2d 758, 508 N.W.2d 620 (Ct. App. 1993).

101.01 Annotation The duty of an owner of a multiple-unit residential dwelling under the safe place statute extends only to common areas. Antwaun A. v. Heritage Mutual Insurance Co. 228 Wis. 2d 44, 596 N.W.2d 456 (1999), 97-0332.

101.01 Annotation "Tenants" under sub. (12) refers to the number of units available in the building, not to the number of individuals in the building. Raymaker v. American Family Mutual Insurance Co. 2006 WI App 117, 293 Wis. 2d 392, 718 N.W.2d 154, 05-1557.



101.02 Powers, duties and jurisdiction of department.

101.02  Powers, duties and jurisdiction of department.

101.02(1)(1) The department shall adopt reasonable and proper rules and regulations relative to the exercise of its powers and authorities and proper rules to govern its proceedings and to regulate the mode and manner of all investigations and hearings.

101.02(2) (2) The department may sue and be sued.

101.02(3) (3) The department shall employ, promote and remove deputies, clerks and other assistants as needed, to fix their compensation, and to assign to them their duties; and shall appoint advisers who shall, without compensation except reimbursement for actual and necessary expenses, assist the department in the execution of its duties.

101.02(4) (4) The department shall collect, collate and publish statistical and other information relating to the work under its jurisdiction and shall make public reports in its judgment necessary.

101.02(5) (5)

101.02(5)(a)(a) The department shall conduct such investigations, hold such public meetings and attend or be represented at such meetings, conferences and conventions inside or outside of the state as may, in its judgment, tend to better the execution of its functions.

101.02(5)(b) (b) For the purpose of making any investigation with regard to any employment or place of employment or public building, the secretary may appoint, by an order in writing, any deputy who is a citizen of the state, or any other competent person as an agent whose duties shall be prescribed in such order.

101.02(5)(c) (c) In the discharge of his or her duties such agent shall have every power of an inquisitorial nature granted in this subchapter to the department, the same powers as a supplemental court commissioner with regard to the taking of depositions and all powers granted by law to a supplemental court commissioner relative to depositions.

101.02(5)(d) (d) The department may conduct any number of such investigations contemporaneously through different agents, and may delegate to such agent the taking of all testimony bearing upon any investigation or hearing. The decision of the department shall be based upon its examination of all testimony and records. The recommendations made by such agents shall be advisory only and shall not preclude the taking of further testimony if the department so orders nor preclude further investigation.

101.02(5)(e) (e) The secretary may direct any deputy who is a citizen to act as special prosecutor in any action, proceeding, investigation, hearing or trial relating to the matters within its jurisdiction.

101.02(5)(f) (f) Upon the request of the department, the department of justice or district attorney of the county in which any investigation, hearing or trial had under this subchapter is pending, shall aid the department in the investigation, hearing or trial and, under the supervision of the department, prosecute all necessary actions or proceedings for the enforcement and punishment of violations of this subchapter and all other laws of this state relating to the protection of life, health, safety and welfare.

101.02(6) (6)

101.02(6)(a)(a) All orders of the department in conformity with law shall be in force, and shall be prima facie lawful; and all such orders shall be valid and in force, and prima facie reasonable and lawful until they are found otherwise upon judicial review thereof pursuant to ch. 227 or until altered or revoked by the department.

101.02(6)(b) (b) All general orders shall take effect as provided in s. 227.22. Special orders shall take effect as therein directed.

101.02(6)(c) (c) The department shall, upon application of any employer or owner, grant such time as may be reasonably necessary for compliance with any order.

101.02(6)(d) (d) Any person may petition the department for an extension of time, which the department shall grant if it finds such an extension of time necessary.

101.02(6)(e) (e) Any employer or other person interested either because of ownership in or occupation of any property affected by any such order, or otherwise, may petition for a hearing on the reasonableness of any order of the department in the manner provided in this subchapter.

101.02(6)(f) (f) Such petition for hearing shall be by verified petition filed with the department, setting out specifically and in full detail the order upon which a hearing is desired and every reason why such order is unreasonable, and every issue to be considered by the department on the hearing. The petitioner shall be deemed to have finally waived all objections to any irregularities and illegalities in the order upon which a hearing is sought other than those set forth in the petition. All hearings of the department shall be open to the public.

101.02(6)(g) (g) Upon receipt of such petition, if the issues raised in such petition have theretofore been adequately considered, the department shall determine the same by confirming without hearing its previous determination, or if such hearing is necessary to determine the issues raised, the department shall order a hearing thereon and consider and determine the matter or matters in question at such times as shall be prescribed. Notice of the time and place of such hearing shall be given to the petitioner and to such other persons as the department may find directly interested in such decision.

101.02(6)(h) (h) Upon such investigation, if it shall be found that the order complained of is unjust or unreasonable the department shall substitute therefor such other order as shall be just and reasonable.

101.02(6)(i) (i) Whenever at the time of the final determination upon such hearing it shall be found that further time is reasonably necessary for compliance with the order of the department, the department shall grant such time as may be reasonably necessary for such compliance.

101.02(7) (7)

101.02(7)(a)(a) Nothing contained in this subchapter may be construed to deprive the common council, the board of alderpersons, the board of trustees or the village board of any village or city, or a local board of health, as defined in s. 250.01 (3), of any power or jurisdiction over or relative to any place of employment or public building, provided that, whenever the department shall, by an order, fix a standard of safety or any hygienic condition for employment or places of employment or public buildings, the order shall, upon the filing by the department of a copy of the order with the clerk of the village or city to which it may apply, be held to amend or modify any similar conflicting local order in any particular matters governed by the order of the department. Thereafter no local officer may make or enforce any order contrary to the order of the department.

101.02(7)(b) (b) Any person affected by any local order in conflict with an order of the department, may in the manner provided in s. 101.02 (6) (e) to (i), petition the department for a hearing on the ground that such local order is unreasonable and in conflict with the order of the department. The petition for such hearing shall conform to the requirements set forth for a petition in s. 101.02 (6) (e) to (i).

101.02(7)(c) (c) Upon receipt of such petition the department shall order a hearing thereon, to consider and determine the issues raised by such appeal, such hearing to be held in the village, city or municipality where the local order appealed from was made. Notice of the time and place of such hearing shall be given to the petitioner and such other persons as the department may find directly interested in such decision, including the clerk of the municipality or town from which such appeal comes. If upon such investigation it shall be found that the local order appealed from is unreasonable and in conflict with the order of the department, the department may modify its order and shall substitute for the local order appealed from such order as shall be reasonable and legal in the premises, and thereafter the said local order shall, in such particulars, be void and of no effect.

101.02(7m) (7m) Notwithstanding sub. (7) (a), no city, village or town may make or enforce any ordinance that is applied to any multifamily dwelling, as defined in s. 101.971 (2), and that does not conform to subch. VI and this section or is contrary to an order of the department under this subchapter, except that if a city, village or town has a preexisting stricter sprinkler ordinance, as defined in s. 101.975 (3) (a), that ordinance remains in effect, except that the city, village or town may take any action with regard to that ordinance that a political subdivision may take under s. 101.975 (3) (b).

101.02(8) (8)

101.02(8)(a)(a) No action, proceeding or suit to set aside, vacate or amend any order of the department or to enjoin the enforcement thereof, shall be brought unless the plaintiff shall have applied to the department for a hearing thereon at the time and as provided in s. 101.02 (6) (e) to (i), and in the petition therefor shall have raised every issue raised in such action.

101.02(8)(b) (b) Every order of the department shall, in every prosecution for violation thereof, be conclusively presumed to be just, reasonable and lawful, unless prior to the institution of prosecution for such violation a proceeding for judicial review of such order shall have been instituted, as provided in ch. 227.

101.02(9) (9) A substantial compliance with the requirements of this subchapter shall be sufficient to give effect to the orders of the department, and no order may be declared inoperative, illegal or void for any omission of a technical nature with respect to the requirements of this subchapter.

101.02(10) (10) Orders of the department under this subchapter shall be subject to review in the manner provided in ch. 227.

101.02(11) (11) Proof by any person, firm or corporation employing a contractor to construct, repair, alter or improve any building or structure, that such contractor in performing such work has failed to comply with any applicable order or regulation of the department promulgated under this chapter shall constitute a defense to any action for payment by such contractor to the extent that it shall bar recovery for any part of the work which fails to comply. Advancements paid to the contractor for work which fails to comply as well as any reasonable amount expended to effectuate compliance with any applicable order or regulation may be recovered from such contractor by way of counterclaim or in a separate action. This section shall not apply where plans or specifications were prepared by an architect or engineer licensed to do business in this state and the contract performed in accordance therewith.

101.02(12) (12) Every day during which any person or corporation, or any officer, agent or employee of a person or corporation, fails to observe and comply with any order of the department or to perform any duty specified under this subchapter shall constitute a separate and distinct violation of the order or of the requirements of this subchapter, whichever is applicable.

101.02(13) (13)

101.02(13)(a)(a) If any employer, employee, owner, or other person violates this subchapter, or fails or refuses to perform any duty specified under this subchapter, within the time prescribed by the department, for which no penalty has been specifically provided, or fails, neglects or refuses to obey any lawful order given or made by the department, or any judgment or decree made by any court in connection with this subchapter, for each such violation, failure or refusal, such employer, employee, owner or other person shall forfeit and pay into the state treasury a sum not less than $10 nor more than $100 for each such offense.

101.02(13)(b) (b) It shall be the duty of all officers of the state, the counties and municipalities, upon request of the department, to enforce in their respective departments, all lawful orders of the department, insofar as the same may be applicable and consistent with the general duties of such officers.

101.02(14) (14)

101.02(14)(a)(a) The secretary or any examiner appointed by the secretary may hold hearings and take testimony.

101.02(14)(b) (b) Each witness who appears before the department by its order shall receive for attendance the fees and mileage provided for witnesses in civil cases in courts of record, which shall be audited and paid by the state in the same manner as other expenses are audited and paid, upon the presentation of properly verified vouchers approved by the secretary, and charged to the proper appropriation for the department. No witness subpoenaed at the instance of an attorney under par. (cm) or at the instance of a party other than the department is entitled to compensation from the state for attendance or travel unless the department certifies that the testimony was material to the matter investigated.

101.02(14)(c) (c) The department or any party may in any investigation cause the depositions of witnesses residing within or without the state to be taken in the manner prescribed by law for like depositions in civil actions in circuit courts. The expense incurred by the state in the taking of such depositions shall be charged against the proper appropriations for the department.

101.02(14)(cm) (cm) A party's attorney of record may issue a subpoena to compel the attendance of a witness or the production of evidence. A subpoena issued by an attorney must be in substantially the same form as provided in s. 805.07 (4) and must be served in the manner provided in s. 805.07 (5). The attorney shall, at the time of issuance, send a copy of the subpoena to the appeal tribunal or other representative of the department responsible for conducting the proceeding.

101.02(14)(d) (d) A full and complete record shall be kept of all proceedings had before the department on any investigation and all testimony shall be taken down by the stenographer appointed by the department.

101.02(15) (15)

101.02(15)(a)(a) The department has such supervision of every employment, place of employment and public building in this state as is necessary adequately to enforce and administer all laws and all lawful orders requiring such employment, place of employment or public building to be safe, and requiring the protection of the life, health, safety and welfare of every employee in such employment or place of employment and every frequenter of such place of employment, and the safety of the public or tenants in any such public building. This paragraph does not apply to occupational safety and health issues covered by standards established and enforced by the federal occupational safety and health administration.

101.02(15)(b) (b) The department shall administer and enforce, so far as not otherwise provided for in the statutes, the laws relating to laundries, stores, licensed occupations, school attendance, bakeries, intelligence offices and bureaus, manufacture of cigars, sweatshops, corn shredders, woodsawing machines, fire escapes and means of egress from buildings, scaffolds, hoists, ladders and other matters relating to the erection, repair, alteration or painting of buildings and structures, and all other laws protecting the life, health, safety and welfare of employees in employments and places of employment and frequenters of places of employment.

101.02(15)(c) (c) Upon petition by any person that any employment or place of employment or public building is not safe, the department shall proceed, with or without notice, to make such investigation as may be necessary to determine the matter complained of.

101.02(15)(d) (d) After such hearing as may be necessary, the department may enter such order relative thereto as may be necessary to render such employment or place of employment or public building safe.

101.02(15)(e) (e) Whenever the department shall learn that any employment or place of employment or public building is not safe it may of its own motion, summarily investigate the same, with or without notice, and enter such order as may be necessary relative thereto.

101.02(15)(f) (f) The department shall investigate, ascertain and determine such reasonable classifications of persons, employments, places of employment and public buildings, as shall be necessary to carry out the purposes of this subchapter.

101.02(15)(g) (g) The secretary or any deputy of the department may enter any place of employment or public building, for the purpose of collecting facts and statistics, examining the provisions made for the health, safety and welfare of the employees, frequenters, the public or tenants therein and bringing to the attention of every employer or owner any law, or any order of the department, and any failure on the part of such employer or owner to comply therewith. No employer or owner may refuse to admit the secretary or any deputy of the department to his or her place of employment or public building.

101.02(15)(h) (h) The department shall investigate, ascertain, declare and prescribe what safety devices, safeguards or other means or methods of protection are best adapted to render the employees of every employment and place of employment and frequenters of every place of employment safe, and to protect their welfare as required by law or lawful orders.

101.02(15)(i) (i) The department shall ascertain and fix such reasonable standards and shall prescribe, modify and enforce such reasonable orders for the adoption of safety devices, safeguards and other means or methods of protection to be as nearly uniform as possible, as may be necessary to carry out all laws and lawful orders relative to the protection of the life, health, safety and welfare of employees in employments and places of employment or frequenters of places of employment.

101.02(15)(j) (j) The department shall ascertain, fix and order such reasonable standards or rules for the construction, repair and maintenance of places of employment and public buildings, as shall render them safe.

101.02(15)(jm) (jm) Paragraphs (a) to (j) do not apply to public employee occupational safety and health issues covered under s. 101.055.

101.02(15)(k) (k) Every employer and every owner shall furnish to the department all information that the department requires to administer and enforce this subchapter, and shall provide specific answers to all questions that the department asks relating to any information that the department requires.

101.02(15)(L) (L) Any employer receiving from the department any form requesting information that the department requires to administer and enforce this subchapter, along with directions to complete the form, shall properly complete the form and answer fully and correctly each question asked in the form. If the employer is unable to answer any question, the employer shall give a good and sufficient reason for his or her inability to answer the question. The employer's answers shall be verified under oath by the employer, or by the president, secretary or other managing officer of the corporation, if the employer is a corporation, and the completed form shall be returned to the department at its office within the period fixed by the department.

101.02(16) (16) The department shall comply with the requirements of ch. 160 in the administration of any program, responsibility or activity assigned or delegated to it by law.

101.02(18) (18) The department may establish a schedule of fees for publications and seminars provided by the department for which no fee is otherwise authorized, required or prohibited by statute. Fees established under this subsection for publications and seminars provided by the department may not exceed the actual cost incurred in providing those publications and seminars.

101.02(19) (19)

101.02(19)(a)(a) The department shall, after consulting with the department of health services, develop a report form to document contact with blood or body fluids that constitutes a significant exposure, for use under s. 252.15 (5g) (c). The form shall contain the following language for use by a person who may have had a significant exposure: "REMEMBER — WHEN YOU ARE INFORMED OF AN HIV TEST RESULT BY USING THIS FORM, IT IS A VIOLATION OF THE LAW FOR YOU TO REVEAL TO ANYONE ELSE THE IDENTITY OF THE PERSON WHO IS THE SUBJECT OF THAT TEST RESULT. (PENALTY: POSSIBLE JAIL AND UP TO $50,000 FINE)".

101.02(19)(b) (b) The department shall determine whether a report form that is not the report form under par. (a) that is used or proposed for use to document significant exposure to blood or body fluids, is substantially equivalent to the report form under par. (a).

101.02(20) (20)

101.02(20)(a)(a) For purposes of this subsection, "license" means a license, permit, or certificate of certification or registration issued by the department for an occupation or profession under s. 101.122 (2) (c), 101.15 (2) (e), 101.16 (3g), 101.17, 101.178 (2) or (3) (a), 101.63 (2) or (2m), 101.653, 101.73 (5) or (6), 101.82 (1m), (1v), and (2), 101.935, 101.95, 101.951, 101.952, 101.96 (2), 101.985 (1) to (3), 145.02 (4), 145.035, 145.045, 145.15, 145.16, 145.165, 145.17, 145.175, 145.18, or 167.10 (6m) or under rules promulgated under ch. 101 or 145.

101.02(20)(b) (b) Except as provided in par. (e), the department of safety and professional services may not issue or renew a license unless each applicant who is an individual provides the department of safety and professional services with his or her social security number and each applicant that is not an individual provides the department of safety and professional services with its federal employer identification number. The department of safety and professional services may not disclose the social security number or the federal employer identification number of an applicant for a license or license renewal except to the department of revenue for the sole purpose of requesting certifications under s. 73.0301 and to the department of workforce development for the sole purpose of requesting certifications under s. 108.227.

101.02(20)(c) (c) The department of safety and professional services may not issue or renew a license if the department of revenue certifies under s. 73.0301 that the applicant or licensee is liable for delinquent taxes or if the department of workforce development certifies under s. 108.227 that the applicant or licensee is liable for delinquent unemployment insurance contributions.

101.02(20)(d) (d) The department of safety and professional services shall revoke a license if the department of revenue certifies under s. 73.0301 that the licensee is liable for delinquent taxes or if the department of workforce development certifies under s. 108.227 that the licensee is liable for delinquent unemployment insurance contributions.

101.02(20)(e) (e)

101.02(20)(e)1.1. If an applicant who is an individual does not have a social security number, the applicant, as a condition of applying for or applying to renew a license shall submit a statement made or subscribed under oath or affirmation to the department of safety and professional services that the applicant does not have a social security number. The form of the statement shall be prescribed by the department of children and families.

101.02(20)(e)2. 2. Any license issued or renewed in reliance upon a false statement submitted by an applicant under subd. 1. is invalid.

101.02(21) (21)

101.02(21)(a)(a) In this subsection, "license" means a license, permit, or certificate of certification or registration issued by the department for an occupation or profession under s. 101.122 (2) (c), 101.15 (2) (e), 101.16 (3g), 101.17, 101.178 (2) or (3) (a), 101.63 (2) or (2m), 101.653, 101.73 (5) or (6), 101.82 (1m), (1v), and (2), 101.935, 101.95, 101.951, 101.952, 101.96 (2), 101.985 (1) to (3), 145.02 (4), 145.035, 145.045, 145.15, 145.16, 145.165, 145.17, 145.175, 145.18, or 167.10 (6m) or under rules promulgated under ch. 101 or 145.

101.02(21)(b) (b) As provided in the memorandum of understanding under s. 49.857 and except as provided in par. (e), the department of safety and professional services may not issue or renew a license unless the applicant provides the department of safety and professional services with his or her social security number. The department of safety and professional services may not disclose the social security number except that the department of safety and professional services may disclose the social security number of an applicant for a license under par. (a) or a renewal of a license under par. (a) to the department of children and families for the sole purpose of administering s. 49.22.

101.02(21)(c) (c) As provided in the memorandum of understanding under s. 49.857, the department may not issue or renew a license if the applicant or licensee is delinquent in making court-ordered payments of child or family support, maintenance, birth expenses, medical expenses or other expenses related to the support of a child or former spouse or if the applicant or licensee fails to comply, after appropriate notice, with a subpoena or warrant issued by the department of children and families or a county child support agency under s. 59.53 (5) and relating to paternity or child support proceedings.

101.02(21)(d) (d) As provided in the memorandum of understanding under s. 49.857, the department shall restrict or suspend a license issued by the department if the licensee is delinquent in making court-ordered payments of child or family support, maintenance, birth expenses, medical expenses or other expenses related to the support of a child or former spouse or if the licensee fails to comply, after appropriate notice, with a subpoena or warrant issued by the department of children and families or a county child support agency under s. 59.53 (5) and relating to paternity or child support proceedings.

101.02(21)(e) (e)

101.02(21)(e)1.1. If an applicant who is an individual does not have a social security number, the applicant, as a condition of applying for or applying to renew a license shall submit a statement made or subscribed under oath or affirmation to the department of safety and professional services that the applicant does not have a social security number. The form of the statement shall be prescribed by the department of children and families.

101.02(21)(e)2. 2. Any license issued or renewed in reliance upon a false statement submitted by an applicant under subd. 1. is invalid.

101.02(22) (22)

101.02(22)(a)(a) In this subsection, "insulating concrete form" means a hollow expandable polystyrene form that is filled with concrete.

101.02(22)(b) (b) Except as provided in par. (c), no later than April 1, 2007, the department shall provide a designation on every standard building permit form prescribed by the department under this chapter to indicate whether insulating concrete forms are being used in the construction of the building for which the permit is issued.

101.02(22)(c) (c) No later than June 1, 2006, the department shall provide the designation described under par. (b) on all electronic versions of every standard building permit form prescribed by the department under this chapter.

101.02(23) (23) The department shall include the following language on every standard building permit form prescribed by the department under this chapter: "YOU ARE RESPONSIBLE FOR COMPLYING WITH STATE AND FEDERAL LAWS CONCERNING CONSTRUCTION NEAR OR ON WETLANDS, LAKES, AND STREAMS. WETLANDS THAT ARE NOT ASSOCIATED WITH OPEN WATER CAN BE DIFFICULT TO IDENTIFY. FAILURE TO COMPLY MAY RESULT IN REMOVAL OR MODIFICATION OF CONSTRUCTION THAT VIOLATES THE LAW OR OTHER PENALTIES OR COSTS. FOR MORE INFORMATION, VISIT THE DEPARTMENT OF NATURAL RESOURCES WETLANDS IDENTIFICATION WEB PAGE OR CONTACT A DEPARTMENT OF NATURAL RESOURCES SERVICE CENTER."

101.02(24) (24)

101.02(24)(a)(a) In this subsection:

101.02(24)(a)1. 1. "Instruction" means any education, training, instruction or other experience related to an occupation or profession.

101.02(24)(a)2. 2. "License" means a license, permit, or certificate of certification or registration issued by the department for an occupation or profession under s. 101.122 (2) (c), 101.15 (2) (e), 101.16 (3g), 101.17, 101.177 (4) (a), 101.178 (2) or (3) (a), 101.63 (2) or (2m), 101.653, 101.654, 101.73 (5) or (6), 101.82 (1m), (1v), and (2), 101.935, 101.95, 101.951, 101.952, 101.985 (1) to (3), 145.02 (4), 145.035, 145.045, 145.15, 145.16, 145.165, 145.17, 145.175, 145.18, or 167.10 (6m) or under rules promulgated under ch. 101 or 145.

101.02(24)(b) (b) The department shall count any relevant instruction that an applicant for a license has obtained in connection with any military service, as defined in s. 111.32 (12g), toward satisfying the requirements for instruction for that license if the applicant demonstrates to the satisfaction of the department that the instruction obtained by the applicant is substantially equivalent to the instruction required for the license.

101.02 History History: 1971 c. 185 ss. 1 to 5, 7; 1971 c. 228 ss. 16, 42; Stats. 1971 s. 101.02; 1975 c. 39, 94; 1977 c. 29; 1981 c. 360; 1983 a. 410; 1985 a. 182 s. 57; 1987 a. 343; 1989 a. 31, 56, 139; 1991 a. 39, 269; 1993 a. 27, 184, 252, 414, 492; 1995 a. 27 ss. 3631 to 3649r, 9126 (19); 1995 a. 215; 1997 a. 191, 237; 1999 a. 9; 2001 a. 61; 2005 a. 251, 456; 2007 a. 20 ss. 2609 to 2613, 9121 (6) (a); 2007 a. 63, 203; 2009 a. 16, 28, 209, 373; 2011 a. 32, 120, 146; 2013 a. 20, 36; s. 35.17 correction in (21) (a) and (24) (a) 2.

101.02 Cross-reference Cross-reference: See s. 66.0119 for a provision authorizing special inspection warrants.

101.02 Annotation Safety rules promulgated under sub. (15) (h) applied to a frequenter of a new home construction site. Failure to instruct the jury that a violation of a safety standard constituted negligence per se was reversible error. Nordeen v. Hammerlund, 132 Wis. 2d 164, 389 N.W.2d 878 (Ct. App. 1986).

101.02 Annotation Every infrequent business-related activity in the home does not subject the homeowner to liability under the safe place statute. Geiger v. Milwaukee Guardian Insurance Co. 188 Wis. 2d 333, 524 N.W.2d 909 (Ct. App. 1994).

101.02 Annotation When an inspector determines that there is a violation of safety orders and a condition of extreme and imminent danger to a worker's life exists, the inspector may seek the assistance of a local law enforcement officer. The local law enforcement officer has a duty to render assistance unless in the officer's opinion other priority assignments take precedence. 59 Atty. Gen. 12.

101.02 Annotation The department's authority to adopt rules covering the safety of frequenters engaged in recreational activities at youth camps is limited to orders relating to the construction of public buildings on the premises, but only as to the structural aspects thereof, and to places of employment, but only as to those camps operated for profit. 59 Atty. Gen. 35.

101.02 Annotation The department has the power to promulgate reasonable safety standards for the protection of employees while working in and around motor vehicles used on the job. 59 Atty. Gen. 181.

101.02 Annotation The department may inspect those parts of boarding homes designed for 3 or more persons where employees work or those used by the public, but not interiors of private dwellings. It has no authority to license or register boarding homes nor to charge an inspection fee based upon the number of beds or rooms. 62 Atty. Gen. 107.

101.02 Annotation The department cannot enact a rule that would alter the common law rights and duties of adjoining landowners with respect to lateral support, although the department may specify 30 days as the minimum safety period in which an excavating owner must give notice to a neighbor of an intent to excavate. 62 Atty. Gen. 287.



101.025 Ventilation requirements for public buildings and places of employment.

101.025  Ventilation requirements for public buildings and places of employment.

101.025(1) (1) Notwithstanding s. 101.02 (1) and (15), any rule which requires the intake of outside air for ventilation in public buildings or places of employment shall establish minimum quantities of outside air that must be supplied based upon the type of occupancy, the number of occupants, areas with toxic or unusual contaminants and other pertinent criteria determined by the department. The department shall set standards where the mandatory intake of outside air may be waived. The department may waive the requirement for the intake of outside air where the owner has demonstrated that the resulting air quality is equivalent to that provided by outdoor air ventilation. The department may not waive the mandatory intake of outside air unless smoking is prohibited in the building or place of employment. In this subsection "smoking" means carrying any lighted tobacco product.

101.025(2) (2) In the case where the intake of outside air is waived, any person may file a written complaint with the department requesting the enforcement of ventilation requirements for the intake of outside air for a particular public building or place of employment. The complaints shall be processed in the same manner and be subject to the same procedures as provided in s. 101.02 (6) (e) to (i) and (8).

101.025(3) (3) The department may order the owner of any public building or place of employment which is the subject of a complaint under sub. (2) to comply with ventilation requirements adopted under sub. (1) unless the owner can verify, in writing, that the elimination of the provision for outside air in the structure in question does not impose a significant detriment to the employees or frequenters of the structure and that the health, safety and welfare of the occupants is preserved. Upon receipt of a written verification from the owner, the department shall conduct an investigation, and the department may issue an order to comply with ventilation requirements under sub. (1) if it finds that the health, safety and welfare of the employees or frequenters of the structure in question is best served by reinstating the ventilation requirements for that structure.

101.025(4) (4) For ventilation systems in public buildings and places of employment, the department shall adopt rules setting:

101.025(4)(a) (a) A maximum rate of leakage allowable from outside air dampers when the dampers are closed.

101.025(4)(b) (b) Maintenance standards for ventilation systems in public buildings and places of employment existing on April 30, 1980.

101.025(5) (5) To the extent that the historic building code applies to the subject matter of this section, this section does not apply to a qualified historic building if the owner elects to be subject to s. 101.121.

101.025 History History: 1979 c. 221; 1981 c. 341.



101.027 Energy conservation code for public buildings and places of employment.

101.027  Energy conservation code for public buildings and places of employment.

101.027(1) (1) In this section, "energy conservation code" means the energy conservation code promulgated by the department that sets design requirements for construction and equipment for the purpose of energy conservation in public buildings and places of employment.

101.027(2) (2) The department shall review the energy conservation code and shall promulgate rules that change the requirements of the energy conservation code to improve energy conservation. No rule may be promulgated that has not taken into account the cost of the energy conservation code requirement, as changed by the rule, in relationship to the benefits derived from that requirement, including the reasonably foreseeable economic and environmental benefits to the state from any reduction in the use of imported fossil fuel. The proposed rules changing the energy conservation code shall be submitted to the legislature in the manner provided under s. 227.19. In conducting a review under this subsection, the department shall consider incorporating, into the energy conservation code, design requirements from the most current national energy efficiency design standards, including the International Energy Conservation Code or an energy efficiency code other than the International Energy Conservation Code if that energy efficiency code is used to prescribe design requirements for the purpose of conserving energy in buildings and is generally accepted and used by engineers and the construction industry.

101.027(3) (3)

101.027(3)(a)(a) The department shall begin a review under sub. (2) whenever one of the following occurs:

101.027(3)(a)1. 1. A revision of the International Energy Conservation Code is published.

101.027(3)(a)2. 2. Three years have passed from the date on which the department last submitted to the legislature proposed rules changing the energy conservation code.

101.027(3)(b) (b) The department shall complete a review under sub. (2) as follows:

101.027(3)(b)1. 1. If the department begins a review under sub. (2) because a revision of the International Energy Conservation Code is published, the department shall complete its review of the energy conservation code, as defined in sub. (1), and submit to the legislature proposed rules changing the energy conservation code, as defined in sub. (1), no later than 18 months after the date on which the revision of the International Energy Conservation Code is published.

101.027(3)(b)2. 2. If the department begins a review under sub. (2) because 3 years have passed from the date on which the department last submitted to the legislature proposed rules changing the energy conservation code, the department shall complete its review of the energy conservation code and submit to the legislature proposed rules changing the energy conservation code no later than 9 months after the last day of the 3-year period.

101.027 History History: 1993 a. 242; 2005 a. 141.



101.03 Testimonial powers of secretary and deputy.

101.03  Testimonial powers of secretary and deputy. The secretary or any deputy secretary may certify to official acts, and take testimony.

101.03 History History: 1971 c. 228 s. 21; Stats. 1971 s. 101.03; 1977 c. 29; 1995 a. 27.



101.05 Exempt buildings and projects.

101.05  Exempt buildings and projects.

101.05(1) (1) No building code adopted by the department under this chapter shall affect buildings located on research or laboratory farms of public universities or other state institutions and used primarily for housing livestock or other agricultural purposes.

101.05(2) (2) A bed and breakfast establishment, as defined under s. 254.61 (1), is not subject to building codes adopted by the department under this subchapter.

101.05(3) (3) No standard, rule, code or regulation of the department under this subchapter applies to construction undertaken by the state for the purpose of renovation of the state capitol building.

101.05(4) (4) No standard, rule, order, code or regulation adopted, promulgated, enforced or administered by the department under this chapter applies to a rural school building if all of the following are satisfied:

101.05(4)(a) (a) The school building consists of one classroom.

101.05(4)(b) (b) The school building is used as a school that is operated by and for members of a bona fide religious denomination in accordance with the teachings and beliefs of the denomination.

101.05(4)(c) (c) The teachings and beliefs of the bona fide religious denomination that operates the school prohibit the use of certain products, devices or designs that are necessary to comply with a standard, rule, order, code or regulation adopted, promulgated, enforced or administered by the department under this chapter.

101.05(5) (5) No standard, rule, order, code, or regulation adopted, promulgated, enforced, or administered by the department under s. 101.025, 101.027, 101.12, 101.121, or 101.125 to 101.135 applies to a building used for farming, as defined by the department by rule.

101.05 History History: 1971 c. 329; 1983 a. 163; 1983 a. 538 s. 271; 1989 a. 31, 354; 1993 a. 27, 117; 1995 a. 27; 1999 a. 135; 2011 a. 146.



101.055 Public employee safety and health.

101.055  Public employee safety and health.

101.055(1) (1)  Intent. It is the intent of this section to give employees of the state, of any agency and of any political subdivision of this state rights and protections relating to occupational safety and health equivalent to those granted to employees in the private sector under the occupational safety and health act of 1970 (5 USC 5108, 5314, 5315 and 7902; 15 USC 633 and 636; 18 USC 1114; 29 USC 553 and 651 to 678; 42 USC 3142-1 and 49 USC 1421).

101.055(2) (2) Definitions. In this section, unless the context requires otherwise:

101.055(2)(a) (a) "Agency" means an office, department, independent agency, authority, institution, association, society, or other body in state government created or authorized to be created by the constitution or any law, and includes the legislature and the courts.

Effective date text (a) "Agency" means an office, department, independent agency, authority, institution, association, society, or other body in state government created or authorized to be created by the constitution or any law, and includes the legislature and the courts, but excludes the Health Insurance Risk-Sharing Plan Authority.

101.055(2)(b) (b) "Public employee" or "employee" means any employee of the state, of any agency or of any political subdivision of the state.

101.055(2)(c) (c) "Public employee representative" or "employee representative" means an authorized collective bargaining agent, an employee who is a member of a workplace safety committee or any person chosen by one or more public employees to represent those employees.

101.055(2)(d) (d) "Public employer" or "employer" means the state, any agency or any political subdivision of the state.

101.055(3) (3) Standards.

101.055(3)(a)(a) The department shall adopt, by administrative rule, standards to protect the safety and health of public employees. The standards shall provide protection at least equal to that provided to private sector employees under standards promulgated by the federal occupational safety and health administration, but no rule may be adopted by the department which defines a substance as a "toxic substance" solely because it is listed in the latest printed edition of the national institute for occupational safety and health registry of toxic effects of chemical substances. The department shall revise the safety and health standards adopted for public employees as necessary to provide protection at least equal to that provided to private sector employees under federal occupational safety and health administration standards, except as otherwise provided in this paragraph. Notwithstanding ss. 35.93 and 227.21, if the standards adopted by the department are identical to regulations adopted by a federal agency, the standards need not be published in full in the Wisconsin administrative code and register as provided in ss. 35.93 and 227.21 if the identical federal regulations are made available to the public at a reasonable cost and promulgated in accordance with ch. 227, except s. 227.21. The department may provide to the legislative reference bureau one or more Web addresses to provide electronic access to any standards adopted under this paragraph for publication in conjunction with the publication of the Wisconsin administrative code and register under s. 35.93.

Effective date text (a) The department shall adopt, by administrative rule, standards to protect the safety and health of public employees. The standards shall provide protection at least equal to that provided to private sector employees under standards promulgated by the federal occupational safety and health administration, but no rule may be adopted by the department which defines a substance as a "toxic substance" solely because it is listed in the latest printed edition of the national institute for occupational safety and health registry of toxic effects of chemical substances. The department shall revise the safety and health standards adopted for public employees as necessary to provide protection at least equal to that provided to private sector employees under federal occupational safety and health administration standards, except as otherwise provided in this paragraph. Notwithstanding ss. 35.93 and 227.21, if the standards adopted by the department are identical to regulations adopted by a federal agency, the standards need not be duplicated as provided in ss. 35.93 and 227.21 if the identical federal regulations are made available to the public at a reasonable cost, promulgated in accordance with ch. 227, except s. 227.21, and distributed in accordance with s. 35.84.

101.055(3)(b) (b) Standards adopted by the department shall contain appropriate provisions for informing employees about hazards in the workplace, precautions to be taken and emergency treatment practices to be used in the event of an accident or overexposure to a toxic substance. Standards shall include provisions for providing information to employees through posting, labeling or other suitable means. Where appropriate, standards adopted by the department shall contain provisions for the use of protective equipment and technological procedures to control hazards.

101.055(3)(c) (c) Standards adopted by the department relating to toxic substances or harmful physical agents, such as noise, temperature extremes and radiation, shall assure to the extent feasible that no employee will suffer material impairment of health or functional capacity through regular exposure. Where appropriate, standards adopted by the department relating to toxic substances and physical agents shall require the monitoring and measuring of employees' exposure to the substance or agent.

101.055(3)(d) (d) No standards adopted under this subsection may require a member of a volunteer or paid fire department maintained by a political subdivision of this state to complete more than 60 hours of training prior to participating in structural fire fighting.

101.055(4) (4) Variances.

101.055(4)(a)(a) Procedure. A public employer may apply to the department for a temporary variance under par. (b), an experimental variance under par. (c) or a permanent variance under par. (d) to any standard adopted under sub. (3) by filing a petition with the department specifying the standard for which the public employer seeks a variance and the reasons for which the variance is sought. In addition, the public employer seeking the variance shall provide a copy of the application to the appropriate public employee representatives and post a statement at the place where notices to employees are normally posted. The posted statement shall summarize the application, specify a place where employees may examine the application and inform employees of their right to request a hearing. Upon receipt of a written request by the employer, an affected employee or a public employee representative, the department shall hold a hearing on the application for a variance and may make further investigations. If a hearing has been requested, the department may not issue a variance until a hearing has been held. A variance issued under par. (b), (c) or (d) shall prescribe the methods and conditions which the employer must adopt and maintain while the variance is in effect.

101.055(4)(b) (b) Temporary variance. The department may grant a temporary variance before a standard goes into effect if the public employer complies with par. (a) and establishes that it is unable to comply with a standard by the standard's effective date because of unavailability of professional or technical personnel or of necessary materials or equipment or because necessary construction or alteration of facilities cannot be completed by the effective date. The employer shall also show that it is taking all available steps to safeguard employees against the hazard covered by the standard from which the variance is sought and shall possess and describe a program for coming into compliance with the standard as quickly as possible. If a hearing is requested, the department may state in writing that noncompliance with the standard is permitted for 180 days or until a decision is made after the hearing, whichever is earlier. A temporary variance shall be in effect for the period of time needed by the employer to achieve compliance with the standard or for one year, whichever is shorter. A temporary variance may be renewed no more than twice, and only if the public employer files an application for renewal at least 90 days before expiration of the temporary variance and complies with this paragraph and par. (a).

101.055(4)(c) (c) Experimental variance. The department may grant an experimental variance if the public employer complies with par. (a) and the department determines that the variance is necessary to permit the employer to participate in an experiment approved by the department to demonstrate or validate new or improved techniques to safeguard the health or safety of employees.

101.055(4)(d) (d) Permanent variance. The department may grant a permanent variance if the public employer complies with par. (a) and the department finds the employer has demonstrated by a preponderance of the evidence that the conditions and methods the employer uses or proposes to use provide employment or a place of employment which is as safe and healthful as that provided under the standard from which the employer seeks a permanent variance. A permanent variance may be modified or revoked upon application by the employer, an affected employee, a public employee representative or the department and after opportunity for a hearing, but not sooner than 6 months after issuance of the permanent variance.

101.055(5) (5) Inspections.

101.055(5)(a)(a) A public employee or public employee representative who believes that a safety or health standard or variance is being violated, or that a situation exists which poses a recognized hazard likely to cause death or serious physical harm, may request the department to conduct an inspection. The department shall provide forms which may be used to make a request for an inspection. If the employee or public employee representative requesting the inspection so designates, that person's name shall not be disclosed to the employer or any other person, including any agency except the department. If the department decides not to make an inspection, it shall notify in writing any employee or public employee representative making a written request. A decision by the department not to make an inspection in response to a request under this subsection is reviewable by the department under sub. (6) (a) 3. and is subject to judicial review under sub. (6) (a) 4.

101.055(5)(b) (b) An authorized representative of the department may enter the place of employment of a public employer at reasonable times, within reasonable limits and in a reasonable manner to determine whether that employer is complying with safety and health standards and variances adopted under subs. (3) and (4) or to investigate any situation which poses a recognized hazard likely to cause death or serious physical harm to a public employee regardless of whether a standard is being violated. No public employer may refuse to allow a representative of the department to inspect a place of employment. If an employer attempts to prevent a representative of the department from conducting an inspection, the department may obtain an inspection warrant under s. 66.0119. No notice may be given before conducting an inspection under this paragraph unless that notice is expressly authorized by the secretary or is necessary to enhance the effectiveness of the inspection.

101.055(5)(c) (c) A representative of the employer and a public employee representative shall be permitted to accompany a representative of the department on an inspection made under this subsection to aid in the inspection and to notify the inspector of any possible violation of a safety and health standard or variance or of any situation which poses a recognized hazard likely to cause death or serious physical harm to a public employee. The public employee representative accompanying the representative of the department on an inspection shall, with respect to payment received or withheld for time spent accompanying the department representative, receive treatment equal to that afforded to any representative of the employer who is present during an inspection, except that a public employer may choose to allow only one public employee representative at a time to accompany the department representative on an inspection without a reduction in pay. If a representative of the employer does not accompany the representative of the department on an inspection, at least one public employee representative shall be allowed to accompany the representative of the department on the inspection without a loss of pay. Where no public employee representative accompanies the representative of the department on an inspection, the representative of the department shall consult with a reasonable number of employees concerning matters of employee safety and health. The department shall keep a written record of the name of any person accompanying the department representative during the inspection, the name of any employee consulted and the name of any authorized collective bargaining agent notified of the inspection by the public employer under sub. (7) (e).

101.055(5)(d) (d) When making an inspection, a representative of the department may question privately any public employer or employee. No public employee shall suffer a loss in wages for time spent responding to any questions under this paragraph.

101.055(5)(e) (e) A representative of the department shall have access to the records required under sub. (7) (a) and (b) and to any other records maintained by a public employer which are related to the purpose of the inspection.

101.055(6) (6) Enforcement.

101.055(6)(a)(a) Orders.

101.055(6)(a)1.1. `Issuance.' If, as a result of inspection, the department finds a violation of a safety and health standard or variance or a condition which poses a recognized hazard likely to cause death or serious physical harm to a public employee, the department shall issue an order to the employer. A public employer who is in compliance with any standards or variances is deemed to be in compliance to the extent of the condition, practice, means, method, operation or process covered by that standard. The order shall describe the nature of the violation and the period of time within which the employer shall correct the violation. The department shall send a copy of the order to the top elected official of the political subdivision of which the public employer is a part and to the appropriate collective bargaining agent for the employees affected by the violation cited in the order, if a collective bargaining agent exists. If the order is issued as a result of an inspection requested by an employee or public employee representative, the department shall also send a copy of the order to that employee or public employee representative. Upon receipt of an order, the employer shall post the order at or near the site of violation for 3 days, or until the violation is abated, whichever is longer. The order shall be posted regardless of whether there has been a petition for a variance under sub. (4) or for a hearing under subd. 3. The employer shall ensure that the order is not altered, defaced or covered by other materials.

101.055(6)(a)2. 2. `Decision not to issue.' If the department decides not to issue an order in response to a request for inspection filed under sub. (5) (a), it shall mail written notice of that decision to the public employee or public employee representative who requested the investigation. A decision under this subdivision is reviewable by the department under subd. 3.

101.055(6)(a)3. 3. `Review by department.' A public employer or employee affected by an order or decision issued by the department under subd. 1. or 2. or sub. (5) (a) may obtain review of the order or decision by filing with the department a petition requesting a hearing and specifying the modification or change desired in the order or decision. A petition for a hearing must be filed with the department not later than 30 days after the order is issued or the written notification is mailed. If the department denies the request for a hearing, the denial shall be in writing and shall state the reasons for denial. If the department holds a hearing, it shall issue an order affirming, vacating or modifying the order or decision under subd. 1. or 2. or sub. (5) (a), within 30 days after the close of the hearing.

101.055(6)(a)4. 4. `Judicial review.' Orders and denials of requests for hearings under subd. 3. are subject to judicial review under ch. 227.

101.055(6)(b) (b) Injunction. Whenever a hazard exists in a public employer's place of employment which could reasonably be expected to cause death or serious physical harm before other procedures under this section can be carried out, the department may seek relief through an injunction or an action for mandamus as provided in chs. 783 and 813.If the department seeks an injunction or an action for mandamus, it shall notify the affected public employer and public employees of the hazard for which relief is being sought.

101.055(7) (7) Employer obligations for record keeping and notification.

101.055(7)(a)(a) A public employer shall maintain records of work-related injuries and illnesses and shall make reports of these injuries and illnesses to the department at time intervals specified by rule of the department. These records shall be available to the department, the employer's employees and the employees' representatives. This paragraph does not authorize disclosure of patient health care records except as provided in ss. 146.82 and 146.83.

101.055(7)(b) (b) A public employer shall maintain records of employee exposures to toxic materials and harmful physical agents which are required by safety and health standards adopted under sub. (3) to be monitored or measured. A representative of the department and any affected public employee and his or her public employee representative shall be permitted to observe the monitoring and measuring and shall have access to the employer's records of the monitoring and measuring. This paragraph does not authorize disclosure of patient health care records except as provided in ss. 146.82 and 146.83.

101.055(7)(c) (c) A public employer shall promptly notify a public employee who has been or is being exposed to any toxic material or harmful physical agent at a level which exceeds that prescribed by the safety and health standards of the department and shall inform that public employee of any corrective action being taken.

101.055(7)(d) (d) A public employer shall notify its employees of their protections and rights under this section by posting a summary of these protections and rights in the place of employment where notices to employees are usually posted.

101.055(7)(e) (e) When a representative of the department enters a public employer's place of employment to make an inspection, the employer shall notify an appropriate representative of any collective bargaining unit which represents the employer's employees. The employer shall give the name of the collective bargaining unit representatives notified of the inspection to the department representative making the inspection.

101.055(8) (8) Protection of public employees exercising their rights.

101.055(8)(ag)(ag) In this subsection, "division of equal rights" means the division of equal rights in the department of workforce development acting under the authority provided in s. 106.54 (4).

101.055(8)(ar) (ar) No public employer may discharge or otherwise discriminate against any public employee it employs because the public employee filed a request with the department, instituted or caused to be instituted any action or proceeding relating to occupational safety and health matters under this section, testified or will testify in such a proceeding, reasonably refused to perform a task which represents a danger of serious injury or death or exercised any other right related to occupational safety and health which is afforded by this section.

101.055(8)(b) (b) A public employee who believes that he or she has been discharged or otherwise discriminated against by a public employer in violation of par. (ar) may file a complaint with the division of equal rights alleging discrimination or discharge, within 30 days after the employee received knowledge of the discrimination or discharge.

101.055(8)(c) (c) Upon receipt of a complaint, the division of equal rights shall, except as provided in s. 230.45 (1m), investigate the complaint and determine whether there is probable cause to believe that a violation of par. (ar) has occurred. If the division of equal rights finds probable cause it shall attempt to resolve the complaint by conference, conciliation or persuasion. If the complaint is not resolved, the division of equal rights shall hold a hearing on the complaint within 60 days after receipt of the complaint unless both parties to the proceeding agree otherwise. Within 30 days after the close of the hearing, the division of equal rights shall issue its decision. If the division of equal rights determines that a violation of par. (ar) has occurred, it shall order appropriate relief for the employee, including restoration of the employee to his or her former position with back pay, and shall order any action necessary to ensure that no further discrimination occurs. If the division of equal rights determines that there has been no violation of par. (ar), it shall issue an order dismissing the complaint.

101.055(8)(d) (d) Orders of the division of equal rights under this subsection are subject to judicial review under ch. 227.

101.055(9) (9) Coordination of state safety and health programs. The department shall coordinate state safety and health programs and shall plan and conduct comprehensive safety and health loss prevention programs for state employees and facilities.

101.055(10) (10) Exception for certain political subdivisions. The department is not required to expend any resources to enforce this section in political subdivisions having 10 or less employees unless it has received a complaint.

101.055 History History: 1981 c. 360, 391; 1985 a. 182 s. 57; 1991 a. 39; 1995 a. 27 ss. 3652 to 3659, 9130 (4); 1995 a. 342; 1997 a. 3; 1999 a. 82; 1999 a. 150 s. 672; 2003 a. 33; 2005 a. 74; 2013 a. 20.

101.055 Annotation This section extends the coverage of OSHA to government employees. OSHA was meant to address tangible, measurable workplace hazards. The threat of on-the-job violence to a campus police officer is too abstract to be within the coverage afforded. The denial of a request for a hearing on a complaint seeking to require the provision of firearms to officers was proper. West v. Department of Commerce, 230 Wis. 2d 71, 601 N.W.2d 307 (Ct. App. 1999), 98-1693.



101.10 Storage and handling of anhydrous ammonia; theft of anhydrous ammonia and anhydrous ammonia equipment.

101.10  Storage and handling of anhydrous ammonia; theft of anhydrous ammonia and anhydrous ammonia equipment.

101.10(1)(1)  Definitions. In this section:

101.10(1)(a) (a) "Agricultural activity" means planting, cultivating, propagating, fertilizing, nurturing, producing, harvesting, or manufacturing agricultural, horticultural, viticultural, or dairy products; forest products; livestock; wildlife; poultry; bees; fish; shellfish; or any products of livestock, wildlife, poultry, bees, fish, or shellfish.

101.10(1)(b) (b) "Anhydrous ammonia equipment" means any equipment that is used in the application of anhydrous ammonia for an agricultural purpose or that is used to store, hold, transport, or transfer anhydrous ammonia.

101.10(1)(c) (c) "Transfer" means to remove from a container.

101.10(2) (2) Rules. The department shall promulgate rules that prescribe reasonable standards relating to the safe storage and handling of anhydrous ammonia.

101.10(3) (3) Prohibitions. No person may do any of the following:

101.10(3)(a) (a) Store, hold, or transport anhydrous ammonia in a container that does not meet all applicable requirements established by rules of the department promulgated under sub. (2).

101.10(3)(b) (b) Transfer or attempt to transfer anhydrous ammonia into a container that does not meet all applicable requirements established by rules of the department promulgated under sub. (2).

101.10(3)(c) (c) Transfer or attempt to transfer anhydrous ammonia without the consent of the owner of the anhydrous ammonia.

101.10(3)(d) (d) Intentionally cause damage to anhydrous ammonia equipment without the consent of the owner of the anhydrous ammonia equipment.

101.10(3)(e) (e) Intentionally take, carry away, use, conceal, or retain possession of anhydrous ammonia belonging to another or anhydrous ammonia equipment belonging to another, without the other's consent and with intent to deprive the owner permanently of possession of the anhydrous ammonia or anhydrous ammonia equipment.

101.10(3)(f) (f) Intentionally release or allow the escape of anhydrous ammonia belonging to another into the atmosphere. This paragraph does not apply if the owner has authorized the actor to exercise control over the anhydrous ammonia or has consented to its release.

101.10(4) (4) Penalties.

101.10(4)(a)(a) Any person who violates a rule of the department promulgated under sub. (2) may be required to forfeit not less than $10 nor more than $100 for each violation.

101.10(4)(b) (b) Except as provided in par. (c), any person who violates sub. (3) is guilty of a Class I felony. Notwithstanding s. 101.02 (12), each act in violation of sub. (3) constitutes a separate offense.

101.10(4)(c) (c) Any person who violates sub. (3) (a) or (b) while performing an agricultural activity or while performing an activity related to the construction, repair, alteration, location, installation, inspection, or operation of anhydrous ammonia equipment with the consent of the owner of the anhydrous ammonia equipment may be required to forfeit not less than $10 nor more than $100 for each violation.

101.10 History History: 2001 a. 3, 16, 73, 109; 2005 a. 14.



101.11 Employer's duty to furnish safe employment and place.

101.11  Employer's duty to furnish safe employment and place.

101.11(1)(1) Every employer shall furnish employment which shall be safe for the employees therein and shall furnish a place of employment which shall be safe for employees therein and for frequenters thereof and shall furnish and use safety devices and safeguards, and shall adopt and use methods and processes reasonably adequate to render such employment and places of employment safe, and shall do every other thing reasonably necessary to protect the life, health, safety, and welfare of such employees and frequenters. Every employer and every owner of a place of employment or a public building now or hereafter constructed shall so construct, repair or maintain such place of employment or public building as to render the same safe.

101.11(2) (2)

101.11(2)(a)(a) No employer shall require, permit or suffer any employee to go or be in any employment or place of employment which is not safe, and no such employer shall fail to furnish, provide and use safety devices and safeguards, or fail to adopt and use methods and processes reasonably adequate to render such employment and place of employment safe, and no such employer shall fail or neglect to do every other thing reasonably necessary to protect the life, health, safety or welfare of such employees and frequenters; and no employer or owner, or other person shall hereafter construct or occupy or maintain any place of employment, or public building, that is not safe, nor prepare plans which shall fail to provide for making the same safe.

101.11(2)(b) (b) No employee shall remove, displace, damage, destroy or carry off any safety device or safeguard furnished and provided for use in any employment or place of employment, nor interfere in any way with the use thereof by any other person, nor shall any such employee interfere with the use of any method or process adopted for the protection of any employee in such employment or place of employment or frequenter of such place of employment, nor fail or neglect to do every other thing reasonably necessary to protect the life, health, safety or welfare of such employees or frequenters.

101.11(3) (3) This section applies to community-based residential facilities as defined in s. 50.01 (1g).

101.11 History History: 1971 c. 185; Stats. 1971 s. 101.11; 1975 c. 413; 1987 a. 161 s. 13m.

101.11 Annotation Ordinary negligence can be compared with negligence founded upon the safe place statute. In making the comparison, a violation of the statute is not to be considered necessarily as contributing more than the common-law contributory negligence. Lovesee v. Allied Development Corp. 45 Wis. 2d 340, 173 N.W.2d 196 (1970).

101.11 Annotation When an apartment complex was managed for a fee by a management company, the company was carrying on a business there. Reduction of rent to one of the tenants for caretaking services constituted employment on the premises. A tenant who fell on the icy parking lot after the caretaker knew of the condition need only prove negligence in maintaining the premises. Wittka v. Hartnell, 46 Wis. 2d 374, 175 N.W.2d 248 (1970).

101.11 Annotation A public sidewalk is not made a place of employment merely because an employer constructed it and kept it free of ice and snow. Petroski v. Eaton Yale & Towne, Inc. 47 Wis. 2d 617, 178 N.W.2d 53 (1970).

101.11 Annotation The fact that a violation of the safe place statute is found puts the burden on the owner to rebut the presumption of causation but does not establish as a matter of law that the defendant's negligence was greater than the plaintiff's. Frederick v. Hotel Investments, Inc. 48 Wis. 2d 429, 180 N.W.2d 562 (1970).

101.11 Annotation A store must be held to have had constructive notice of a dangerous condition when it displayed shaving cream in spray cans on a counter and a 70-year old woman fell in cream sprayed on the white floor. Steinhorst v. H. C. Prange Co. 48 Wis. 2d 679, 180 N.W.2d 525 (1970).

101.11 Annotation The mere existence of a step up into a hospital lavatory was not an unsafe condition. Prelipp v. Wausau Memorial Hospital, 50 Wis. 2d 27, 183 N.W.2d 24 (1971).

101.11 Annotation Failure to light a parking lot can support a safe place action, but the evidence must show how long the light was burned out to constitute constructive notice. Low v. Siewert, 54 Wis. 2d 251, 195 N.W.2d 451 (1972).

101.11 Annotation A parking lot owned by a city that is a continuation of a store parking lot used by the public for attending the city zoo and the store, even though maintained by the private property owner, is not a place of employment. Gordon v. Schultz Savo Stores, Inc. 54 Wis. 2d 692, 196 N.W.2d 633 (1972).

101.11 Annotation Detailed construction specifications and the presence of engineers to insure compliance does not manifest control over the project so as to make the commission liable. Berger v. Metropolitan Sewerage Commission of Milwaukee, 56 Wis. 2d 741, 203 N.W.2d 87 (1973).

101.11 Annotation In a safe place action the employee's contributory negligence is less when his or her act or omission has been committed in the performance of job duties. McCrossen v. Nekoosa-Edwards Paper Co. 59 Wis. 2d 245, 208 N.W.2d 148 (1973).

101.11 Annotation A pier at a beach open to the public for a fee constitutes a place of employment. Any distinction between licensees and invitees is irrelevant, and the statute imposes a higher duty as to safety than the common law. Gould v. Allstar Insurance Co. 59 Wis. 2d 355, 208 N.W.2d 388 (1973).

101.11 Annotation A private road on the ground of a private racetrack that connected the track and a parking lot was subject to this section as to frequenters. Gross v. Denow, 61 Wis. 2d 40, 212 N.W.2d 2 (1973).

101.11 Annotation A one-eighth-inch variance in elevation between the sides of a ramp joint was too slight, as a matter of law, to constitute a violation of the safe place statute. Balas v. St. Sebastian's Congregation, 66 Wis. 2d 421, 225 N.W.2d 428 (1975).

101.11 Annotation An employer may be held liable under the safe place statute not only for failing to construct or maintain safety structures such as fences, but also for knowingly permitting employees or frequenters to venture into a dangerous area. Kaiser v. Cook, 67 Wis. 2d 460, 227 N.W.2d 50 (1975).

101.11 Annotation The safe place statute applies only to unsafe physical conditions, not to activities conducted on a premises. Korenak v. Curative Workshop Adult Rehabilitation Center, 71 Wis. 2d 77, 237 N.W.2d 43 (1976).

101.11 Annotation The duty to furnish a safe place of employment to employees does not impose a duty on a contractor for subcontractor's employees. A contractor can owe a duty to a frequenter, but only when a hazardous condition is under the supervision or control of the contractor. Barth v. Downey Co., Inc. 71 Wis. 2d 775, 239 N.W.2d 92 (1976).

101.11 Annotation Retention of control and supervision is required for recovery against a general contractor by a subcontractor's employee. Lemacher v. Circle Construction Co., Inc. 72 Wis. 2d 245, 240 N.W.2d 179 (1976).

101.11 Annotation The length of time a safe place defect must exist, in order to impose constructive notice of it on an owner, varies according to the nature of the business, the nature of the defect, and the public policy involved. May v. Skelley Oil Co. 83 Wis. 2d 30, 264 N.W.2d 574 (1978).

101.11 Annotation In safe place cases, comparative negligence instructions need not direct the jury to consider the defendant's higher duty of care. Brons v. Bischoff, 89 Wis. 2d 80, 277 N.W.2d 854 (1979).

101.11 Annotation Indemnity in a safe place action creates an effect identical to that of contribution. Barrons v. J. H. Findorff & Sons, Inc. 89 Wis. 2d 444, 278 N.W.2d 827 (1979).

101.11 Annotation A non-negligent indemnitor was liable to an indemnitee whose breach of a safe place duty was solely responsible for damages under the circumstances of the case. Dykstra v. Arthur G. McKee & Co. 92 Wis. 2d 17, 284 N.W.2d 692 (Ct. App. 1979); (aff'd) 100 Wis. 2d 120, 301 N.W.2d 201 (1981).

101.11 Annotation Architects have liability under the safe place statute only if they have a right of supervision and control, which must be determined from the agreement between the owner and the architect. If the duty exists, it is nondelagable. Hortman v. Becker Construction Co., Inc. 92 Wis. 2d 210, 284 N.W.2d 621 (1979).

101.11 Annotation "Safe employment" and "safe place of employment" are distinguished. There is a duty to provide safe employment to employees that does not extend to frequenters, while the duty to provide a safe place of employment does extend to frequenters. Leitner v. Milwaukee County, 94 Wis. 2d 186, 287 N.W.2d 803 (1980).

101.11 Annotation Evidence of a prior accident was admissible to prove notice of an unsafe condition. Callan v. Peters Construction Co. 94 Wis. 2d 225, 288 N.W.2d 146 (Ct. App. 1979).

101.11 Annotation That a lease allocates safe place duties between an owner and an employer/tenant does not nullify mutually shared statutory duties. Hannebaum v. Dirienzo & Bomier, 162 Wis. 2d 488, 469 N.W.2d 900 (Ct. App. 1991).

101.11 Annotation The safe place duty to keep a swimming pool in a condition to protect customers from injury was overcome when a person unreasonably dove into a pool of unknown depth. Wisnicky v. Fox Hills Inn, 163 Wis. 2d 1023, 473 N.W.2d 523 (Ct. App. 1991).

101.11 Annotation A county house of correction is subject to the safe place statute. Henderson v. Milwaukee County, 198 Wis. 2d 748, 543 N.W.2d 544 (Ct. App. 1995).

101.11 Annotation An alarm system does not relate to the structure of a building and therefore does not relate to a safe place of employment. It is a safety device that is the responsibility of the employer and not the building owner. Naaj v. Aetna Insurance Co. 218 Wis. 2d 121, 579 N.W.2d 815 (Ct. App. 1998), 96-3640.

101.11 Annotation The obligation of a lessor of a building is limited to structural or physical defects. A temporary condition maintained by the lessee does not impose safe place liability on the lessor. Powell v. Milwaukee Area Technical College District Bd. 225 Wis. 2d 794, 594 N.W.2d 403 (Ct. App. 1999), 97-3040.

101.11 Annotation A defect is "structural" if it resulted from materials used in its construction or from improper layout or construction. Conditions "associated with the structure" are those that involve the structure being out of repair or not being maintained in a safe manner. An owner sustains safe place liability for a structural defect regardless of knowledge of the defect, but with conditions related to the structure, no liability attaches without actual or constructive notice. Barry v. Employers Mutual Casualty Co. 2001 WI 101, 245 Wis. 2d 560, 630 N.W.2d 517, 98-2557.

101.11 Annotation The duties imposed on employers and property owners under this section are nondelegable. Barry v. Employers Mutual Casualty Co. 2001 WI 101, 245 Wis. 2d 560, 630 N.W.2d 517, 98-2557.

101.11 Annotation This section does not apply to unsafe conditions caused by an injured party's own negligence or recklessness. If a structure's alleged disrepair requires reckless or negligent conduct by the plaintiff for the plaintiff to injure herself or himself, the initial disrepair may not be construed as having caused the injury. Hofflander v. St. Catherine's Hospital, 2003 WI 77, 262 Wis. 2d 539, 664 N.W.2d 545, 00-2467.

101.11 Annotation Land that is merely appurtenant to a place where business is carried on is not a place of employment under s. 101.01 (11). An owner must have ownership, custody, or control of the place of employment and the premises appurtenant thereto. An owner of appurtenant land who does not also have ownership, custody, or control of the place cannot be liable for injuries sustained at the place. Binsfeld v. Conrad, 2004 WI App 77, 272 Wis. 2d 341, 679 N.W.2d 341, 03-1077.

101.11 Annotation If constructive notice is relied on, generally, evidence of the length of time that the unsafe condition existed is required to establish it. Constructive notice, without a showing of temporal evidence of the unsafe condition, may be imputed in a narrow class of cases where the method of merchandizing articles for sale to the public in the area where the harm occurred should have made that harm reasonably foreseeable at that location. Megal v. Green Bay Area Visitor & Convention Convention Bureau, Inc. 2004 WI 98, 274 Wis. 2d 162, 682 N.W.2d 857, 02-2932.

101.11 Annotation Ten years after a structure is substantially completed, s. 893.89 bars safe place claims under this section resulting from injuries caused by structural defects, as opposed to safe place claims resulting from injuries caused by unsafe conditions associated with the structure. Mair v. Trollhaugen Ski Resort, 2006 WI 61, 291 Wis. 2d 132, 715 N.W.2d 598, 04-1252.

101.11 Annotation The owner of a public building is liable for: 1) structural defects; and 2) unsafe conditions associated with the structure of the building. A structural defect is a hazardous condition inherent in the structure by reason of its design or construction. An unsafe condition arises from the failure to keep an originally safe structure in proper repair or properly maintained. A property owner is liable for injuries caused by a structural defect regardless of whether it had notice of the defect, but only liable for an unsafe condition when it had actual or constructive notice of the condition. Rosario v. Acuity, 2007 WI App 194, 304 Wis. 2d 713, 738 N.W.2d 608, 06-2421.

101.11 Annotation Safe is a relative term that does not mean completely free of any hazards. What constitutes a safe place depends on the facts and conditions present and the use to which the place is likely to be put. That a place could be made more safe does not mean that an owner has breached the duty of care established by sub. (1). When the agency having power to adopt orders to secure the safety of employees and frequenters of public buildings has issued a safety order concerning a particular situation, it establishes what is safe, and a jury or court cannot establish any other standard. Szalacinski v. Campbell, 2008 WI App 150, 314 Wis. 2d 286, 760 N.W.2d 420, 07-0667.

101.11 Annotation The trial court erred in finding no unsafe condition under the safe place statute when it applied a height requirement to a sidewalk crack. There is no mathematical deviation rule that is a standard for a safe sidewalk. The ultimate question is not what is a defect, or how many inches high was the obstruction or deep the depression, but solely whether under all circumstances affecting the sidewalk it was in a reasonably safe condition for public travel by persons exercising ordinary care for their own safety. Gulbrandsen v. H & D, Inc. 2009 WI App 138, 321 Wis. 2d 410, 773 N.W.2d 506, 08-2990.

101.11 Annotation The safe place statute includes a duty on employers to inspect premises to ensure that they are safe. Failure to comply renders the employer liable for the violation of the safe place statute. The duty to maintain does not arise until constructive knowledge of the defect exists, but if an adequate inspection would have revealed the defect and that inspection was not performed, the jury may infer constructive notice of the defect. The safe place statute applies the duty to maintain to both owners and employers alike. Gennrich v. Zurich American Insurance Company, 2010 WI App 117, 329 Wis. 2d 91, 789 N.W.2d 106, 09-2111.

101.11 Annotation A "structural defect" for which an owner sustains safe place liability for the defect regardless of knowledge of the defect arises from design or construction flaws when a building element is put in place, whether as an original part of a structure or as a replacement. This contrasts with features of a structure that were installed safely and then developed into a hazard. Wagner v. Cincinnati Casualty Co. 2011 WI App 85, 334 Wis. 2d 516, 800 N.W.2d 27, 10-1195.

101.11 Annotation The presence of asbestos in the air during and following routine repairs to defendant's buildings constituted an unsafe condition associated with the premises. Viola v. Wisconsin Electric Power Co. 2014 WI App 5, ___ Wis. 2d ___, ___ N.W.2d ___, 13-0022.

101.11 AnnotationThe safe place statute does not extend to vehicles. Hopkins v. Ros Stores, Inc. 750 F. Supp. 379 (1990).

101.11 Annotation Under the safe place statute, an owner is only absolved of its statutory duty if it relinquishes complete control of the premises to a contractor, and the premises are in a safe condition at that time. The owner must have control over the place such that it can carry out its duty to furnish a safe place of employment, but the control and custody of the premises need not be exclusive, nor is it necessary to have control for all purposes. Anderson v. P&G Paper Products Co. 924 F. Supp. 2d 996 (2013).



101.111 Excavations; protection of adjoining property and buildings.

101.111  Excavations; protection of adjoining property and buildings.

101.111(1)(1)  Definition. In this section "excavator" means any owner of an interest in land making or causing to be made an excavation.

101.111(2) (2) Cave-in prevention. Any excavator shall protect the excavation site in such a manner so as to prevent the soil of adjoining property from caving in or settling.

101.111(3) (3) Liability for underpinning and foundation extensions.

101.111(3)(a)(a) If the excavation is made to a depth of 12 feet or less below grade, the excavator may not be held liable for the expense of any necessary underpinning or extension of the foundations of buildings on adjoining properties.

101.111(3)(b) (b) If the excavation is made to a depth in excess of 12 feet below grade, the excavator shall be liable for the expense of any necessary underpinning or extension of the foundations of any adjoining buildings below the depth of 12 feet below grade. The owners of adjoining buildings shall be liable for the expense of any necessary underpinning or extension of the foundations of their buildings to the depth of 12 feet below grade.

101.111(4) (4) Notice. Unless waived by adjoining owners, at least 30 days prior to commencing the excavation the excavator shall notify, in writing, all owners of adjoining buildings of his or her intention to excavate. The notice shall state that adjoining buildings may require permanent protection. The owners of adjoining property shall have access to the excavation site for the purpose of protecting their buildings.

101.111(5) (5) Employees not liable. No worker who is an employee of an excavator may be held liable for his or her employer's failure to comply with this section.

101.111(6) (6) Failure to comply; injunction. If any excavator fails to comply with this section, any aggrieved person may commence an action to obtain an order under ch. 813 directing such excavator to comply with this section and restraining the excavator from further violation thereof. If the aggrieved person prevails in the action, he or she shall be reimbursed for all his or her costs and disbursements together with such actual attorney fees as may be approved by the court.

101.111(7) (7) Application of this section.

101.111(7)(a)(a) Subject to par. (b), this section applies to any excavation made after January 1, 1978.

101.111(7)(b) (b) This section does not apply to any excavation made under a contract awarded on or before January 1, 1978.

101.111 History History: 1977 c. 88.



101.12 Approval and inspection of public buildings and places of employment and components.

101.12  Approval and inspection of public buildings and places of employment and components.

101.12(1) (1) Except for plans that are reviewed by the department of health services under ss. 50.02 (2) (b) and 50.36 (2), the department shall require the submission of essential drawings, calculations and specifications for public buildings, public structures and places of employment including the following components:

101.12(1)(a) (a) Heating, ventilation, air conditioning and fire detection, prevention or suppression systems.

101.12(1)(b) (b) Industrial exhaust systems.

101.12(1)(c) (c) Elevators, escalators, lifts, as defined in s. 167.33 (1) (f), and power dumbwaiters.

101.12(1)(d) (d) Stadiums, grandstands and bleachers.

101.12(1)(e) (e) Amusement and thrill rides equipment.

101.12(2) (2) Plans of said buildings, structures and components shall be examined for compliance with the rules of the department and a statement of the examination returned to the designer and owner before construction is started. Nothing in this section shall relieve the designer of the responsibility for designing a safe building, structure or component.

101.12(3) (3) The department shall:

101.12(3)(a) (a) Accept the examination of essential drawings, calculations and specifications in accordance with sub. (1) performed by cities of the 1st class provided the same are examined in a manner approved by the department.

101.12(3)(am) (am)

101.12(3)(am)1.1. Accept the examination of essential drawings, calculations and specifications in accordance with sub. (1) performed by a 2nd class city in conformity with the requirements of this paragraph.

101.12(3)(am)2. 2. The department shall promulgate rules for the administration of a program to certify 2nd class cities to perform the examination of essential drawings, calculations and specifications in accordance with sub. (1).

101.12(3)(am)3. 3. A 2nd class city may apply for certification by the department for the purposes of this paragraph if that city employs at least one architect or one professional engineer who has been granted a certificate of registration under s. 443.10. The department shall certify a 2nd class city when the department determines and certifies the competency of all examiners employed by the city. The department shall review the competency of the examiners of a city that is certified under this paragraph on a regular basis and may revoke the certification of a city if the examiners do not meet standards specified by the department.

101.12(3)(am)4. 4. Owners within the 2nd class city may obtain examinations from the city or the department.

101.12(3)(am)5. 5. The department shall by rule set fees, to be collected by the 2nd class city and remitted to the department, to meet the department's costs in enforcing and administering its duties under this paragraph.

101.12(3)(b) (b) Accept the examination of essential drawings, calculations and specifications in accordance with sub. (1) for buildings containing less than 50,000 cubic feet of volume and alterations to buildings containing less than 100,000 cubic feet of volume performed by cities, villages, towns or counties, provided the same are examined in a manner approved by the department. The department shall determine and certify the competency of all such examiners.

101.12(3)(bm) (bm) Accept the review and determination performed by 1st class cities on variances for buildings if the variances are reviewed and decided on in a manner approved by the department.

101.12(3)(br) (br) Accept the review and determination on variances for buildings containing less than 50,000 cubic feet of volume and alterations to buildings containing less than 100,000 cubic feet of volume performed by certified municipalities if the department has certified the competency of a municipality to issue variances and if the variances are reviewed in a manner approved by the department. Owners may submit variances to the municipality or the department.

101.12(3)(c) (c) Determine and certify the competency of inspectors of boilers, unfired pressure vessels, refrigeration plants, elevators, escalators and power dumbwaiters.

101.12(3)(d) (d) Accept inspections at no cost performed by inspectors for whom evidence of competency has been furnished to the department.

101.12(3)(e) (e) Approve inspection service maintained or employed by owners or operators of boilers and unfired pressure vessels.

101.12(3)(f) (f) Accept inspections at no cost performed by approved owner or operator inspection service and provide shop inspection service when deemed necessary.

101.12(3)(g) (g) Accept inspection at no cost when performed by qualified and authorized inspectors for a city, village, town or county for the inspection of buildings and equipment located within the city, village, town or county. The department shall determine and certify the competency of all such inspectors.

101.12(3)(h) (h) Require all local officers not authorized by the department to grant approvals as provided in pars. (a) and (b) to deny permits or licenses for construction or use of public buildings, public structures and places of employment until the required drawings and calculations have been examined by the department.

101.12(5) (5)

101.12(5)(a)(a) In this subsection:

101.12(5)(a)1. 1. "Plans" means construction plans, designs, specifications and related materials filed with the department, city, village, town or county concerning a structure.

101.12(5)(a)2. 2. "Secure structure" means a building or other structure of a type which the department, city, village, town or county determines to have extraordinary security requirements, including but not limited to structures used:

101.12(5)(a)2.a. a. For the safekeeping of large sums of money, negotiable instruments, securities or other valuables;

101.12(5)(a)2.b. b. As a jail, correctional facility or other secure facility for persons in detention;

101.12(5)(a)2.c. c. For the safekeeping or evaluation of evidence in criminal proceedings or investigations;

101.12(5)(a)2.d. d. For the safekeeping of weapons, ordnance or explosives; or

101.12(5)(a)2.e. e. In the generation, transmission or distribution of electric power, fuels or communications.

101.12(5)(b) (b) A person requesting to inspect or copy plans shall submit a written application identifying the structure or proposed structure whose plans are sought to be inspected or copied, providing the full name and address of the requester and stating that any information obtained from the inspection or copying will not be used for any unlawful or unfair competitive purpose and that the information set forth in the application is true and correct. The department, city, village, town or county shall promptly transmit a copy of the application to the owner of the structure or proposed structure and the submitter of the plans being inspected or copied.

101.12(5)(c) (c) If an application submitted under par. (b) requests inspection or copying of plans for a secure structure or proposed secure structure that is or is anticipated to be owned by or leased to the state, the plans are not subject to the right of inspection or copying except as the department of administration otherwise provides by rule. If an application submitted under par. (b) requests inspection or copying of plans for any other secure structure or proposed secure structure, the department, city, village, town or county shall consider the information supplied in the application and weigh the possible harm to the public interest which may result from permitting inspection and copying of the plans against the benefits of allowing such inspection or copying. If the department, city, village, town or county determines that the possible harm to the public interest outweighs the benefit to the requester and to the public interest of allowing such inspection or copying, it may deny the application or grant it upon such conditions as it determines are necessary to protect the public interest. This paragraph does not apply to an application submitted by a law enforcement agency or person authorized to have access to the plans by lawful subpoena.

101.12(5)(d) (d) The department, city, village, town or county may charge a reasonable amount to defray its costs in providing copies of the plans.

101.12(6) (6)

101.12(6)(a)(a) By January 1, 1990, the department shall inspect all public schools constructed prior to January 1, 1950, to determine whether the schools comply with this subchapter and subch. IV, ch. 145 and life-safety plans established under par. (b) and to review the maintenance schedules established by school boards under s. 120.12 (5).

101.12(6)(b) (b) The department shall promulgate rules relating to the enforcement of this subchapter and subch. IV and ch. 145 for public schools constructed before 1930 and establishing life-safety plans for all public schools.

101.12 History History: 1971 c. 185; 1971 c. 228 s. 42; Stats. 1971 s. 101.12; 1973 c. 326; 1979 c. 64, 243; 1983 a. 27; 1989 a. 31, 347; 1991 a. 39; 1993 a. 16; 1995 a. 27 ss. 3660, 3660m, 9126 (19); 2007 a. 20 s. 9121 (6) (a); 2011 a. 199.

101.12 Annotation The state statutes and building code have not preempted the field as to school buildings; local building codes apply to the extent that they are not inconsistent. Hartford Union High School v. Hartford, 51 Wis. 2d 591, 187 N.W.2d 849 (1971).

101.12 Annotation Plans and specifications filed under s. 101.12 are public records and are available for public inspection. 67 Atty. Gen. 214.



101.1206 Erosion control; construction of public buildings and buildings that are places of employment.

101.1206  Erosion control; construction of public buildings and buildings that are places of employment.

101.1206(1)(1) The department shall establish statewide standards for erosion control at building sites that have a land disturbance that is less than one acre in area and that are for the construction of public buildings and buildings that are places of employment.

101.1206(2) (2) The department shall require the submission of plans for erosion control at construction sites described in sub. (1) to the department or to a county, city, village, or town to which the department has delegated authority under sub. (4) and shall require approval of those plans by the department or the county, city, village, or town.

101.1206(3) (3) The department shall require inspection of erosion control activities and structures at construction sites described in sub. (1) by the department or a county, city, village, or town to which the department has delegated authority under sub. (4).

101.1206(4) (4) The department may delegate authority under this section to a county, city, village or town.

101.1206(5) (5) Except as provided in sub. (5m), the authority of a county, city, village, or town with respect to erosion control at sites described in sub. (1) is limited to that authority delegated under sub. (4) and any other authority provided in rules promulgated under this section.

101.1206(5m) (5m) Notwithstanding subs. (1) and (5), a county, city, village, or town that has in effect on January 1, 1994, an ordinance that establishes standards for erosion control at building sites for the construction of public buildings and buildings that are places of employment may continue to administer and enforce that ordinance if the standards in the ordinance are more stringent than the standards established under sub. (1).

101.1206(6) (6) The department, or a county, city, village, or town to which the department delegates the authority to act under this subsection, may issue a special order directing the immediate cessation of work on a construction site described in sub. (1) until any required plan approval is obtained or until the site complies with standards established by rules promulgated under this section.

101.1206(7) (7) The department shall promulgate rules for the administration of this section.

101.1206 History History: 2011 a. 32 ss. 2331, 2898c to 2905; Stats. 2011 s. 101.1206; 2013 a. 20.



101.121 State historic building code.

101.121  State historic building code.

101.121(1) (1)  Purpose. It is the purpose of this section to provide alternative standards, when necessary, for the preservation or restoration of buildings or structures designated as historic buildings. The development and application of these alternative standards is a matter of statewide concern. These alternative standards are intended to facilitate the restoration of historic buildings so as to preserve their original or restored architectural elements and features, to encourage energy conservation, to permit a cost-effective approach to preservation and restoration and to provide for the health, safety and welfare of occupants and visitors in historic buildings.

101.121(2) (2) Definitions. In this section:

101.121(2)(a) (a) "Certified local register of historic property" means a register of historic property which is part of a historic preservation ordinance promulgated by a city, village, town or county if the ordinance is certified by the state historical society under s. 44.44.

101.121(2)(am) (am) "Historic building" means any building or structure that is significant in the history, architecture or culture of this state, its rural or urban communities or the nation.

101.121(2)(b) (b) "National register of historic places in Wisconsin" means the places in Wisconsin that are listed on the national register of historic places maintained by the U.S. department of the interior.

101.121(2)(c) (c) "Qualified historic building" means a historic building which:

101.121(2)(c)1. 1. Is listed on, or has been nominated by the state historical society for listing on, the national register of historic places in Wisconsin or the state register of historic places;

101.121(2)(c)2. 2. Is included in a district which is listed on, or has been nominated by the state historical society for listing on, the national register of historic places in Wisconsin or the state register of historic places, and has been determined by the state historical society to contribute to the historic significance of the district;

101.121(2)(c)2m. 2m. Is determined by the state historical society to be eligible for listing on the national register of historic places in Wisconsin or the state register of historic places;

101.121(2)(c)3. 3. Is listed on a certified local register of historic property; or

101.121(2)(c)4. 4. Is included in a district which is listed on a certified local register of historic property, and has been determined by the city, village, town or county to contribute to the historic significance of the district.

101.121(2)(d) (d) "State register of historic places" means the places in Wisconsin listed by the state historical society under s. 44.36, except for a place listed as an interim listing by the state historical society under s. 44.36 (5) (a) 3.

101.121(3) (3) Rules.

101.121(3)(a)(a) For any rule under this chapter or ch. 145 which applies to buildings, the department may provide an alternative rule which accomplishes the same general purpose and applies only to qualified historic buildings. These alternative rules shall permit, to the maximum extent possible, the use of original or duplicates of original materials, the maintenance of the original appearance of all components of a historic building and the use of original construction techniques. The department shall consult with the historic building code council regarding the development of alternative rules. All alternative rules taken together constitute the historic building code.

101.121(3)(b) (b) In order to permit the proper preservation or restoration of a qualified historic building, the department may grant a variance to any rule or alternative rule under this chapter or ch. 145 if the owner demonstrates that an alternative proposed by the owner accomplishes the same purpose as the rule or alternative rule. With respect to any variances requested under this chapter or ch. 145, the department shall give priority to processing variance requests by owners of qualified historic buildings. The department shall maintain a list of variances granted under this paragraph to owners of qualified historic buildings.

101.121(4) (4) Election.

101.121(4)(a)(a) Except as provided in par. (b), the owner of any qualified historic building may elect to be subject to the historic building code promulgated under sub. (3). Except as provided in s. 101.127, no owner who elects to be subject to the historic building code may be required to comply with any provision of any other building code, including but not limited to any county or municipal building code, or of any other local ordinance or regulation, if that provision concerns a matter dealt with in the historic building code.

101.121(4)(b) (b) Paragraph (a) does not apply to any owner of a nursing home as defined in s. 50.01 (3), a hospital as defined in s. 50.33 (2) (a) and (c) or an approved public or private treatment facility for alcoholics as defined in s. 51.45 (2) (b) and (c).

101.121 History History: 1981 c. 341; 1981 c. 391 s. 210; 1983 a. 189 s. 329 (5); 1985 a. 332; 1987 a. 395; 1991 a. 39; 1993 a. 471.



101.1215 Abrasive cleaning of historic buildings.

101.1215  Abrasive cleaning of historic buildings.

101.1215(1)(1) In this section:

101.1215(1)(a) (a) "Abrasive cleaning method" means any cleaning procedure that uses any of the following materials or tools:

101.1215(1)(a)1. 1. Abrasive materials, including sand, glass beads, ground slag, volcanic ash, crushed nutshells, rice husks, ground corncobs or crushed eggshells, carried in high-pressure or low-pressure air or water.

101.1215(1)(a)2. 2. High-pressure water.

101.1215(1)(b) (b) "Qualified historic building" has the meaning given in s. 101.121 (2) (c).

101.1215(2) (2) No person may use an abrasive cleaning method on the exterior of qualified historic buildings, except as authorized by department rule.

101.1215(3) (3) The department, in consultation with the state historical society and the department of administration, shall promulgate rules on the use of abrasive cleaning methods on the exterior of qualified historic buildings. The department may permit the use of any specific abrasive cleaning method on any specific building material only if it determines that the abrasive cleaning method will not cause irreparable damage to the building material to which it is applied.

101.1215(4) (4)

101.1215(4)(a)(a) Any person who uses an abrasive cleaning method in violation of this section may be required to forfeit not less than $100 nor more than $1,000 for each offense. Each day of continued violation constitutes a separate offense.

101.1215(4)(b) (b) Any owner of a qualified historic building who causes or permits the use of an abrasive cleaning method in violation of this section may be required to forfeit not less than $100 nor more than $1,000 for each offense. Each day of continued violation constitutes a separate offense.

101.1215 History History: 1993 a. 471.



101.122 Rental unit energy efficiency.

101.122  Rental unit energy efficiency.

101.122(1) (1)  Definitions. In this section:

101.122(1)(a) (a) "Dwelling unit" means a building or that part of a building which is used as a home or residence.

101.122(1)(b) (b) "Energy conservation measure" means any measure which increases the energy efficiency of a rental unit, including, but not limited to, the installation of caulking, weatherstripping, insulation and storm windows.

101.122(1)(c) (c) "Inspector" means a person certified under sub. (2) (c).

101.122(1)(d) (d) "Owner" means any person having a legal or equitable interest in a rental unit.

101.122(1)(e) (e) "Rental unit" means any rented dwelling units. "Rental unit" does not include:

101.122(1)(e)1. 1. Any building containing up to 4 dwelling units, one of which is owner-occupied.

101.122(1)(e)2. 2. Any building constructed after December 1, 1978, which contains up to 2 dwelling units.

101.122(1)(e)3. 3. Any building constructed after April 15, 1976, which contains more than 2 dwelling units.

101.122(1)(e)4. 4. Any dwelling unit not rented at any time from November 1 to March 31.

101.122(1)(e)5. 5. A building that is subject to a condominium declaration under ch. 703 and that contains 3 or more units, as defined in s. 703.02 (15).

101.122(1)(em) (em) "Thermal performance" means the gross heat loss from the building.

101.122(1)(f) (f) "Transfer" means a conveyance of an ownership interest in a rental unit by deed, land contract or judgment or conveyance of an interest in a lease in excess of one year. "Transfer" does not include a conveyance under chs. 851 to 879.

101.122(2) (2) Departmental duties. The department shall:

101.122(2)(a) (a)

101.122(2)(a)1.1. Promulgate rules which establish a code of minimum energy efficiency standards for the attics, sill boxes, heat and plumbing supply systems in unheated crawl spaces, shower heads, furnaces, boilers, air conditioners, appliances, lighting systems and storm windows and doors of rental units. The rules shall include a standard that establishes a maximum air infiltration rate of the thermal envelope, as defined by the department by rule. At the request of the owner of a rental unit, the department shall apply this air infiltration standard in lieu of the standard for storm windows and doors. The rules shall require installation of specified energy conservation measures. The present value benefits of each energy measure, in terms of saved energy over a 5-year period after installation, shall be more than the total present value cost of installing the measures.

101.122(2)(a)2. 2. In the rules adopted under this paragraph, the department may include a separate standard based on thermal performance.

101.122(2)(b) (b) Adopt rules setting standards for inspections and certifications under sub. (4), including but not limited to prescription of a standard certificate form.

101.122(2)(c) (c) Adopt rules for the certification, including provisions for suspension and revocation thereof, of inspectors for the purpose of inspecting rental units subject to any rule under this section. The rules shall include a maximum fee schedule for inspection and certification of rental units under sub. (4) by inspectors not employed by the department.

101.122(2)(d) (d) Provide training, assistance and information services to any inspector or person seeking to be certified as an inspector under par. (c).

101.122(2)(e) (e) Review the rules adopted under this section at least once every 5 years and may determine whether new energy conservation technologies meet the standards under sub. (3) (a) and whether the rules promulgated under par. (a) should require the use of those technologies.

101.122(2)(f) (f) Issue special orders which it deems necessary to secure compliance with this section and enforce the same by appropriate administrative and judicial proceedings.

101.122(2)(g) (g) Hear petitions regarding the enforcement of rules and special orders under this section according to the procedure established under s. 101.02 (6) (e) to (i) and (8).

101.122(3) (3) Departmental powers. The department may:

101.122(3)(a) (a) In rules adopted under sub. (2) (a), incorporate nationally recognized energy efficiency standards and vary standards according to:

101.122(3)(a)1. 1. Classes of energy use systems, including, but not limited to, building envelopes; heating, ventilating and air conditioning systems; lighting systems; appliances; and other fixtures which consume energy resources.

101.122(3)(a)2. 2. Climatic regions.

101.122(3)(b) (b) Hold hearings on any matter relating to this section and issue subpoenas to compel the attendance of witnesses and the production of evidence at the hearings.

101.122(3)(c) (c) Enforce stipulations entered into under sub. (4) (c) by use of the citation procedure under s. 778.25.

101.122(4) (4) Certification.

101.122(4)(a)(a) Except as provided under pars. (b) and (c), no owner may transfer a rental unit unless an inspector has inspected the unit and has issued a certificate stating that the unit satisfies applicable standards under sub. (2) (a) 1. or 2.

101.122(4)(b) (b) The department or an inspector employed by the city, village or town within which a rental unit scheduled for demolition within 2 years is located may issue a written waiver of the requirements of par. (a). The waiver shall be conditioned on demolition of the rental unit within 2 years of the date of the waiver. If demolition does not take place within 2 years of the issuance of the waiver, the department or the city, village or town may do one or more of the following:

101.122(4)(b)1. 1. Order demolition of the rental unit no sooner than 90 days after the order.

101.122(4)(b)2. 2. Withdraw any certificate of occupancy.

101.122(4)(b)3. 3. Order energy conservation measures necessary to bring the rental unit into compliance with applicable standards under sub. (2) (a).

101.122(4)(c) (c) The transferee of a rental unit may present a stipulation signed by the transferee and by the department or by the city, village or town within which the rental unit is located stating that the owner of the rental unit will bring the rental unit into compliance with the standards under sub. (2) (a) no later than one year after the date of the first transfer of the rental unit after the standards take effect under par. (a). The department, city, village or town signing the stipulation shall keep a copy of the stipulation and shall conduct an inspection of the rental unit no later than 180 days after the stipulated compliance date.

101.122(5) (5) Inspection. Any owner of a rental unit may request that an inspector inspect the owner's rental unit for the purpose of determining whether to issue a certificate under sub. (4). If an owner, after reasonable effort, is unable to procure an inspection, the department, within 14 days after receipt of a request by the owner shall perform the inspection and determine whether to issue a certificate. The department may establish a special fee under s. 101.19 (1g) for an inspection under which it performs this subsection. If any inspector determines not to issue a certificate, the inspector shall specify in writing the energy conservation measures necessary to make the rental unit comply with applicable standards under sub. (2) (a).

101.122(6) (6) Proof of certification or exclusion required for recordation. A register of deeds may not accept for recording any deed or other document of transfer of real estate which includes a rental unit unless the deed or document is accompanied by the certificate required under sub. (4) (a), a waiver under sub. (4) (b) or a stipulation under sub. (4) (c). The department shall prescribe for use under s. 77.22 (2) a form setting forth the reasons why transferred real estate is not subject to certification under sub. (4) (a), waiver under sub. (4) (b) or stipulation under sub. (4) (c). A register of deeds shall record the certificate, waiver or stipulation.

101.122(6m) (6m) Report to legislature. Annually, before March 1, the department shall submit a written report to the chief clerk of each house of the legislature, for distribution to the legislature, under s. 13.172 (2), on the impact of the requirements of this section.

101.122(6r) (6r) Municipal codes. After the effective date of the rules under sub. (4) (a), no city or village may enforce a code of minimum energy efficiency standards for rental units in the city or village unless the requirements of the code are at least as strict as the requirements of the code under sub. (2) (a).

101.122(6w) (6w) Exception. To the extent that the historic building code applies to the subject matter of this section, this section does not apply to a qualified historic building, as defined under s. 101.121 (2) (c), if the owner elects to be subject to s. 101.121.

101.122(7) (7) Penalty.

101.122(7)(a)(a) Inspectors. Any inspector falsifying a certificate issued under sub. (4) shall have his or her certification revoked and may be required to forfeit not more than $500 per dwelling unit in the rental unit for which the certificate is issued.

101.122(7)(b) (b) New owners. Any person who offers documents evidencing transfer of ownership for recordation and who, with intent to evade the requirements of this section, falsely states on the form under s. 77.22 (1) that the real property involved does not include a rental unit may be required to forfeit not more than $500 per dwelling unit in the rental unit being transferred.

101.122(7)(c) (c) Waiver. Any person who fails to comply with the requirements of a waiver issued under sub. (4) (b) may be required to forfeit not more than $500 per dwelling unit in the rental unit for which the waiver is issued.

101.122(7)(d) (d) Stipulation. Any person who fails to comply with the requirements of a stipulation under sub. (4) (c) may be required to forfeit not more than $500 per dwelling unit.

101.122(7)(e) (e) Citation. If a person fails to comply with the requirements of a stipulation under sub. (4) (c) by the date specified in the stipulation, the department or the city, village or town that entered into the stipulation with the person may, anytime after the first day of the first month beginning after the date specified in the stipulation, proceed under s. 778.25 to recover a forfeiture under par. (d). A person may be charged with multiple violations under par. (d) if each violation covers a period of at least 90 consecutive days of continued failure to comply, if there is no overlap between periods and if each period begins after the date by which a rental unit was to have been brought into compliance.

101.122 History History: 1979 c. 221; 1981 c. 341; 1983 a. 27, 233; 1985 a. 174; 1987 a. 186, 399; 1989 a. 56; 1991 a. 269; 1997 a. 288; 2011 a. 209.

101.122 Annotation This section applies to the state. 76 Atty. Gen. 207.



101.123 Smoking prohibited.

101.123  Smoking prohibited.

101.123(1)(1)  Definitions. In this section:

101.123(1)(ab) (ab) "Assisted living facility" means a community-based residential facility, as defined in s. 50.01 (1g), a residential care apartment complex, as defined in s. 50.01 (6d), or an adult family home, as defined in s. 50.01 (1) (b).

101.123(1)(abm) (abm) "Child care center" has the meaning given in s. 49.136 (1) (ad).

101.123(1)(ac) (ac) "Correctional facility" means any of the following:

101.123(1)(ac)1. 1. A state prison, as defined or named in s. 302.01, except a correctional institution under s. 301.046 (1) or 301.048 (4) (b) if the institution is the prisoner's place of residence and no one is employed there to ensure the prisoner's incarceration.

101.123(1)(ac)2. 2. A juvenile detention facility, as defined in s. 938.02 (10r), or a juvenile correctional facility, as defined in s. 938.02 (10p), except a juvenile correctional facility authorized under s. 938.533 (3) (b), 938.538 (4) (b), or 938.539 (5) if the facility is a private residence in which the juvenile is placed and no one is employed there to ensure that the juvenile remains in custody.

101.123(1)(ac)3. 3. A jail, as defined in s. 165.85 (2) (bg), a Huber facility under s. 303.09, a work camp under s. 303.10, a reforestation camp under s. 303.07, or a lockup facility under s. 302.30.

101.123(1)(ae) (ae) "Educational facility" means any building used principally for educational purposes in which a school is located or a course of instruction or training program is offered that has been approved or licensed by a state agency or board.

101.123(1)(aj) (aj) Notwithstanding s. 101.01 (5), "employment" means any trade, occupation, or process of manufacture or any method of carrying on such trade, occupation, or process of manufacture in which any person may be engaged.

101.123(1)(ak) (ak) "Enclosed place" means a structure or area that has all of the following:

101.123(1)(ak)1. 1. A roof.

101.123(1)(ak)2. 2. More than 2 substantial walls.

101.123(1)(ar) (ar) "Immediate vicinity of the state capitol" means the area directly adjacent to the state capitol building, as determined by rule of the department of administration. "Immediate vicinity of the state capitol" does not include any location that is more than six feet from the state capitol building.

101.123(1)(b) (b) "Inpatient health care facility" means a hospital, as defined in s. 50.33 (2), a county home established under s. 49.70, a county infirmary established under s. 49.72, a nursing home, as defined in s. 50.01 (3), a hospice, as defined in s. 50.90 (1), a Wisconsin veterans home under s. 45.50, or a treatment facility.

101.123(1)(bn) (bn) "Lodging establishment" means any of the following:

101.123(1)(bn)1. 1. A bed and breakfast establishment, as defined in s. 254.61 (1).

101.123(1)(bn)2. 2. A hotel, as defined in s. 254.61 (3).

101.123(1)(bn)3. 3. A tourist rooming house, as defined in s. 254.61 (6).

101.123(1)(d) (d) "Person in charge" means the person, or his or her agent, who ultimately controls, governs or directs the activities aboard a public conveyance or at a location where smoking is prohibited or regulated under this section.

101.123(1)(dj) (dj) Notwithstanding s. 101.01 (11), "place of employment" means any enclosed place that employees normally frequent during the course of employment, including an office, a work area, an elevator, an employee lounge, a restroom, a conference room, a meeting room, a classroom, a hallway, a stairway, a lobby, a common area, a vehicle, or an employee cafeteria.

101.123(1)(dn) (dn) "Private club" means a facility used by an organization that limits its membership and is organized for a recreational, fraternal, social, patriotic, political, benevolent, or athletic purpose.

101.123(1)(e) (e) "Public conveyance" means a mass transit vehicle as defined in s. 340.01 (28m), a school bus as defined in s. 340.01 (56), or any other device by which persons are transported, for hire, on a highway or by rail, water, air, or guidewire within this state, but does not include such a device while providing transportation in interstate commerce.

101.123(1)(eg) (eg) "Public place" means any enclosed place that is open to the public, regardless of whether a fee is charged or a place to which the public has lawful access or may be invited.

101.123(1)(f) (f) "Restaurant" means an establishment as defined in s. 254.61 (5).

101.123(1)(g) (g) "Retail establishment" means any store or shop in which retail sales is the principal business conducted.

101.123(1)(gg) (gg) "Retail tobacco store" means a retail establishment that does not have a "Class B" intoxicating liquor license or a Class "B" fermented malt beverages license and that generates 75 percent or more of its gross annual income from the retail sale of tobacco products and accessories.

101.123(1)(h) (h) "Smoking" means burning or holding, or inhaling or exhaling smoke from, any of the following items containing tobacco:

101.123(1)(h)1. 1. A lighted cigar.

101.123(1)(h)2. 2. A lighted cigarette.

101.123(1)(h)3. 3. A lighted pipe.

101.123(1)(h)4. 4. Any other lighted smoking equipment.

101.123(1)(hm) (hm) "Sports arena" means any stadium, pavilion, gymnasium, swimming pool, skating rink, bowling center, or other building where spectator sporting events are held.

101.123(1)(i) (i) "State institution" means a mental health institute, as defined in s. 51.01 (12), a center for the developmentally disabled, as defined in s. 51.01 (3), or a secure mental health facility at which persons are committed under s. 980.06.

101.123(1)(id) (id) "Substantial wall" means a wall with no opening or with an opening that either does not allow air in from the outside or is less than 25 percent of the wall's surface area.

101.123(1)(im) (im) "Tavern" means an establishment, other than a restaurant, that holds a "Class B" intoxicating liquor license or Class "B" fermented malt beverages license.

101.123(1)(in) (in) "Tobacco bar" means a tavern that generates 15 percent or more of its annual gross income from the sale on the tavern premises, other than from a vending machine, of cigars and tobacco for pipes.

101.123(1)(io) (io) "Tobacco product" means any form of tobacco prepared in a manner suitable for smoking but not including a cigarette.

101.123(1)(ip) (ip) "Treatment facility" means a publicly or privately operated inpatient facility that provides treatment of alcoholic, drug dependent, mentally ill, or developmentally disabled persons.

101.123(1)(j) (j) "Type 1 juvenile correctional facility" has the meaning given in s. 938.02 (19).

101.123(2) (2) Prohibition against smoking.

101.123(2)(a)(a) Except as provided in sub. (3), no person may smoke in any of the following enclosed places:

101.123(2)(a)1g. 1g. The state capitol.

101.123(2)(a)1m. 1m. Residence halls or dormitories owned or operated by a college or university.

101.123(2)(a)1r. 1r. Child care centers.

101.123(2)(a)2. 2. Educational facilities.

101.123(2)(a)3. 3. Inpatient health care facilities.

101.123(2)(a)4. 4. Theaters.

101.123(2)(a)5m. 5m. Correctional facilities.

101.123(2)(a)5t. 5t. State institutions.

101.123(2)(a)7. 7. Restaurants.

101.123(2)(a)7m. 7m. Taverns.

101.123(2)(a)7r. 7r. Private clubs.

101.123(2)(a)8. 8. Retail establishments.

101.123(2)(a)8d. 8d. Common areas of multiple-unit residential properties.

101.123(2)(a)8g. 8g. Lodging establishments.

101.123(2)(a)8r. 8r. State, county, city, village, or town buildings.

101.123(2)(a)9. 9. All enclosed places, other than those listed in subds. 1g. to 8r., that are places of employment or that are public places.

101.123(2)(d) (d) No person may smoke at any of the following outdoor locations:

101.123(2)(d)1. 1. In the immediate vicinity of the state capitol.

101.123(2)(d)2. 2. Anywhere on the premises of a child care center when children who are receiving child care services are present.

101.123(2)(d)3. 3. Anywhere on the grounds of a Type 1 juvenile correctional facility.

101.123(2)(d)4. 4. A location that is 25 feet or less from a residence hall or dormitory that is owned or operated by the Board of Regents of the University of Wisconsin System.

101.123(2)(e) (e) No person may smoke in any of the following:

101.123(2)(e)1. 1. A sports arena.

101.123(2)(e)2. 2. A bus shelter.

101.123(2)(e)3. 3. A public conveyance.

101.123(2m) (2m) Responsibility of persons in charge.

101.123(2m)(a)(a) No person in charge may allow any person to smoke in violation of sub. (2) at a location that is under the control or direction of the person in charge.

101.123(2m)(b) (b) A person in charge may not provide matches, ashtrays, or other equipment for smoking at the location where smoking is prohibited.

101.123(2m)(c) (c) A person in charge shall make reasonable efforts to prohibit persons from smoking at a location where smoking is prohibited by doing all of the following:

101.123(2m)(c)1. 1. Posting signs setting forth the prohibition and providing other appropriate notification and information concerning the prohibition.

101.123(2m)(c)2. 2. Refusing to serve a person, if the person is smoking in a restaurant, tavern, or private club.

101.123(2m)(c)3. 3. Asking a person who is smoking to refrain from smoking and, if the person refuses to do so, asking the person to leave the location.

101.123(2m)(d) (d) If a person refuses to leave a location after being requested to do so as provided in par. (c) 3., the person in charge shall immediately notify an appropriate law enforcement agency of the violation.

101.123(2m)(e) (e) A person in charge may take measures in addition to those listed in pars. (b) and (c) to prevent persons from being exposed to others who are smoking or to further ensure compliance with this section.

101.123(3) (3) Exceptions. The prohibition against smoking in sub. (2) (a) does not apply to the following:

101.123(3)(h) (h) A private residence.

101.123(3)(i) (i) A room used by only one person in an assisted living facility as his or her residence.

101.123(3)(j) (j) A room in an assisted living facility in which 2 or more persons reside if every person who lives in that room smokes and each of those persons has made a written request to the person in charge of the assisted living facility to be placed in a room where smoking is allowed.

101.123(3)(L) (L) A retail tobacco store that is in existence on June 3, 2009, and in which only the smoking of cigars and pipes is allowed.

101.123(3)(m) (m) A tobacco bar that is in existence on June 3, 2009, and in which only the smoking of cigars and pipes is allowed.

101.123(4m) (4m) Local authority. This section does not limit the authority of any county, city, village or town to enact ordinances or of any school district to adopt policies that, complying with the purpose of this section, protect the health and comfort of the public. If a county, city, village, or town enacts an ordinance, or if a school district adopts a policy, regulating or prohibiting outside smoking in certain areas as authorized under this subsection, the ordinance may apply only to public property under the jurisdiction of the county, city, village, town, or school district. Such ordinance shall provide that the person in charge of a restaurant, tavern, private club, or retail establishment located in an area subject to the ordinance may designate an outside area that is a reasonable distance from any entrance to the restaurant, tavern, private club, or retail establishment where customers, employees, or persons associated with the restaurant, tavern, private club, or retail establishment may smoke. Such ordinance may not define the term "reasonable distance" or set any specified measured distance as being a "reasonable distance."

101.123(6) (6) Uniform signs. The department shall, by rule, specify uniform dimensions and other characteristics of the signs required under sub. (2m). These rules may not require the use of signs that are more expensive than is necessary to accomplish their purpose.

101.123(7) (7) Signs for state agencies. The department shall arrange with the department of administration to have signs prepared and made available to state agencies for use in state facilities that set forth the prohibition against smoking.

101.123(8) (8) Penalties.

101.123(8)(a)(a) Any person who violates sub. (2) shall be subject to a forfeiture of not less than $100 nor more than $250 for each violation.

101.123(8)(d) (d) Except as provided in par. (dm) or (em), any person in charge who violates sub. (2m) (b) to (d) shall be subject to a forfeiture of $100 for each violation.

101.123(8)(dm) (dm) For violations subject to the forfeiture under par. (d), if the person in charge has not previously received a warning notice for a violation of sub. (2m) (b) to (d), the law enforcement officer shall issue the person in charge a warning notice and may not issue a citation.

101.123(8)(em) (em) No person in charge may be required under par. (d) to forfeit more than $100 in total for all violations of sub. (2m) (b) to (d) occurring on a single day.

101.123(9) (9) Injunction. Notwithstanding s. 165.60, state or local officials or any affected party may institute an action in any court with jurisdiction to enjoin repeated violations of this section.

101.123 History History: 1983 a. 211; 1985 a. 332 s. 253; 1987 a. 161 s. 13m; 1987 a. 403 s. 256; 1989 a. 97, 107, 251, 336; 1991 a. 28, 39, 130; 1993 a. 27, 313; 1995 a. 27 ss. 3661, 9126 (19); 1995 a. 77, 201, 404; 1999 a. 9, 72; 2001 a. 16; 2003 a. 268; 2005 a. 344; 2007 a. 20 s. 9121 (6) (a); 2009 a. 12, 185, 276; s. 13.92 (1) (bm) 2.



101.125 Safety glazing in hazardous locations.

101.125  Safety glazing in hazardous locations.

101.125(1)(1)  Definitions. In this section:

101.125(1)(a) (a) "Building" means a place of employment or a public building and includes, without limitation because of enumeration, wholesale and retail stores, storerooms, office buildings, factories, warehouses, governmental buildings, hotels, hospitals, motels, dormitories, sanatoriums, nursing homes, retirement homes, theaters, stadiums, gymnasiums, amusement park buildings, schools and other buildings used for educational purposes, places of worship and other places of public assembly and all residences including mobile homes, manufactured homes, industrialized housing, lodging homes, and any other building used as a dwelling for one or more persons.

101.125(1)(b) (b) "Entrance and exit door" means a hinged, pivoting, revolving or sliding door which is used alone or in combination with other such doors on interior or exterior walls of a residential, commercial or public building for passage, ingress or egress.

101.125(1)(c) (c) "Fixed or operating, flat panels immediately adjacent to an entrance or exit door" means the first fixed or operating, flat panel on either or both sides of an interior or exterior door if:

101.125(1)(c)1. 1. The nearest vertical edge of such panel is located within 2 feet of the nearest vertical edge of the door; and

101.125(1)(c)2. 2. The lower horizontal edge of such panel is less than 2 feet from the floor.

101.125(1)(d) (d) "Hazardous location" means the location of a structural element in a building which is used as an entrance and exit door to a compartment, room or building; the fixed or operating, flat panels immediately adjacent to an entrance or exit door; a sliding glass door unit; a storm or combination door; a shower and bathtub enclosure; and the adjacent sidelites of a door. In the case of a public building, the term also includes any other location designated by the department.

101.125(1)(e) (e) "Safety glazing material" means any transparent or translucent material, including tempered glass, laminated glass, wire glass and rigid plastic, which is constructed, treated or combined with other materials to minimize the likelihood of cutting or piercing injuries to humans, and which is approved by rule of the department as meeting departmental standards for the location in which it is to be applied.

101.125(1)(f) (f) "Sliding glass door unit" means a panel or an assembly of panels contained in a frame designed so that at least one panel is movable in a horizontal direction.

101.125(1)(g) (g) "Storm or combination door" means a door which protects an entrance or exit door against weather elements and affects indoor temperature control.

101.125(2) (2) Labeling required.

101.125(2)(a)(a) Except as provided in par. (b), each lite of safety glazing material manufactured, distributed, imported, sold or installed for use in a hazardous location shall be permanently labeled with a label which:

101.125(2)(a)1. 1. States the nominal thickness and the type of safety glazing material;

101.125(2)(a)2. 2. Identifies the labeling seller, manufacturer, fabricator or installer;

101.125(2)(a)3. 3. Is legible and so positioned as to be legible after installation; and

101.125(2)(a)4. 4. Is distinctive in design and is not used on materials other than safety glazing materials.

101.125(2)(b) (b) The department may by rule provide that in new construction or remodeling, the installation of safety glazing material may be recorded with the department or other appropriate agency designated by it, by the filing of an affidavit certifying the installation, in lieu of the labeling requirement of par. (a), if it finds that enforcement of this section will not be hindered by such substitute procedure.

101.125(3) (3) Safety glazing materials required. No material supplier, builder, contractor or subcontractor may knowingly install, cause to be installed, consent to the installation, or sell for installation in any hazardous location, transparent or translucent materials other than safety glazing materials, except that:

101.125(3)(a) (a) In buildings contracted for or existing on or before November 30, 1976, the department may by rule require the installation of a vertical or horizontal bar, rail, grill or screen as a protective device in lieu of safety glazing material in hazardous locations where safety glazing would be impractical because of the size of the lite required.

101.125(3)(b) (b) The department may by rule exempt from the requirements of this section and, if it deems necessary, prescribe other less stringent protective requirements for:

101.125(3)(b)1. 1. Any lite which is 8 inches or less in the least dimension, or no more than 4 inches in either dimension, and which is used in an application which the department finds is not hazardous.

101.125(3)(b)2. 2. Leaded stained glass which is used in an application which the department finds is not hazardous.

101.125(3)(c) (c) Any mirror, framed glazed picture or similar decorative object which is attached to a door or wall in a hazardous location and which does not in whole or in part conceal any opening in such door or wall is exempt from the requirements of this section.

101.125(4) (4) Liability of employers and sellers.

101.125(4)(a)(a) No employee of a person responsible for compliance with this section is liable for the employer's failure to comply.

101.125(4)(b) (b) No seller of glazing materials is subject to the penalty under sub. (5) or is liable for injuries occurring to any person if the seller has exercised reasonable care to see that the glazing materials sold by him or her are properly used.

101.125(4m) (4m) Exception. To the extent that the historic building code applies to the subject matter of this section, this section does not apply to a qualified historic building, as defined under s. 101.121 (2) (c), if the owner elects to be subject to s. 101.121.

101.125(5) (5) Penalty. Whoever violates this section may be required to forfeit not less than $100 nor more than $500.

101.125 History History: 1975 c. 293; 1981 c. 341; 1983 a. 189 s. 329 (4); 1995 a. 27; 2005 a. 45.



101.126 Recycling space.

101.126  Recycling space.

101.126(1)(1) The department shall establish, by rule, requirements for a person engaging in any of the following to provide adequate space in or adjacent to the building for the separation, temporary storage and collection of the materials listed in s. 287.07 (3) or (4), likely to be generated by the occupants of the building:

101.126(1)(a) (a) The construction of a public building.

101.126(1)(b) (b) An increase in the size of a public building by 50% or more.

101.126(1)(c) (c) An alteration of 50% or more of the existing area of a public building that is 10,000 square feet or more in area.

101.126(1m) (1m) In developing the requirements under sub. (1), the department shall consult with the council on recycling.

101.126 History History: 1989 a. 335, 359; 1995 a. 227.



101.127 Building requirements for certain residential facilities.

101.127  Building requirements for certain residential facilities. The department, after consultation with the department of health services, shall develop a building code for previously constructed buildings converted to use as community-based residential facilities as defined in s. 50.01 (1g) which serve between 9 and 20 residents who are not related to the operator or administrator. In setting standards, the department shall consider the criteria enumerated in ss. 46.03 (25) and 50.02 (3) (b), and in addition shall consider the relationship of the development and enforcement of the code to any relevant codes of the department of health services. The objectives of the code shall be to guarantee health and safety and to maintain insofar as possible a homelike environment. Notwithstanding s. 101.121, a historic building as defined in s. 101.121 (2) (am) which is converted to use as a community-based residential facility serving between 9 and 20 residents who are not related to the operator or administrator is governed only by the building code promulgated under this section.

101.127 History History: 1975 c. 413; 1975 c. 422 s. 163; Stats. 1975 s. 101.125; Stats. 1975 s. 101.127; 1981 c. 341; 1987 a. 161 s. 13m; 1995 a. 27 s. 9126 (19); 1997 a. 237; 2007 a. 20 s. 9121 (6) (a); 2007 a. 144.



101.128 Restroom equity.

101.128  Restroom equity.

101.128(1)(1)  Definitions. In this section:

101.128(1)(a) (a) "Amusement facility" means any zoo, state or local park, amusement or theme park, state fair park, county or other local fairgrounds, or any similar facility, as determined by department rule.

101.128(1)(b) (b) "Facility where the public congregates" means any of the following that has a general capacity or a seating capacity of 500 or more persons:

101.128(1)(b)1. 1. An amusement facility.

101.128(1)(b)2. 2. A convention or trade hall or center.

101.128(1)(b)3. 3. A specialty event center.

101.128(1)(b)4. 4. A sports or entertainment arena, center or building.

101.128(1)(b)5. 5. A stadium.

101.128(1)(b)6. 6. An airport, bus terminal, train station or other transportation center.

101.128(1)(c) (c) "Hotel" has the meaning given in s. 254.61 (3).

101.128(1)(d) (d) "Renovation" means any structural remodeling, improvement or alteration of an existing facility where the public congregates. "Renovation" does not include any of the following:

101.128(1)(d)1. 1. Reroofing.

101.128(1)(d)2. 2. Cosmetic remodeling, including painting or the installation of wall covering, of paneling, of floor covering or of suspended ceilings.

101.128(1)(d)3. 3. An alteration to an electrical or mechanical system.

101.128(1)(e) (e) "Restaurant" has the meaning given in s. 254.61 (5).

101.128(1)(f) (f) "School" means a public or private elementary or secondary school.

101.128(1)(g) (g) "Specialty event center" means an open arena used for rallies, concerts, exhibits or other assemblies, with no permanent structure for such assembly.

101.128(2) (2) Restroom requirements.

101.128(2)(a)(a) Equal speed of access required. The owner of a facility where the public congregates shall equip and maintain the restrooms in the facility where the public congregates with a sufficient number of permanent or temporary toilets to ensure that women have a speed of access to toilets in the facility where the public congregates that equals the speed of access that men have to toilets and urinals in that facility where the public congregates when the facility where the public congregates is used to its maximum capacity.

101.128(2)(b) (b) Standards. The department shall promulgate rules that establish standards that the owner of a facility where the public congregates shall meet to achieve the equal speed of access required under par. (a).

101.128(3) (3) Exemptions.

101.128(3)(a)(a) Exemptions established. This section does not apply to any of the following:

101.128(3)(a)1. 1. A hotel.

101.128(3)(a)2. 2. A restaurant.

101.128(3)(a)3. 3. A school.

101.128(3)(b) (b) Mixed-use facilities. If a facility where the public congregates contains a hotel, restaurant or school, the requirements of this section shall apply only to the portion of the facility where the public congregates that is not part of the hotel, restaurant or school.

101.128(4) (4) Applicability.

101.128(4)(a)(a) Six months after rules promulgated. This section applies to any facility where the public congregates at which the following events begin on or after the first day of the 7th month beginning after the department promulgates rules under this section:

101.128(4)(a)1. 1. If the facility is a new structural facility, initial construction of any structure.

101.128(4)(a)2. 2. If the facility is a new facility that will contain no permanent structure to serve the public, other than structures to house restrooms or other minor structures, the establishment of the facility.

101.128(4)(a)3. 3. If the facility is an existing structural facility, renovations that affect more than 50% of the facility's square footage.

101.128(4)(a)4. 4. If the facility is an existing structural facility, the initial construction of any structural addition to the facility that has a square footage equal to or larger than 51% of the existing facility's square footage.

101.128(4)(a)5. 5. If the facility is an existing facility with no permanent structure to serve the public, other than structures to house restrooms or other minor structures, the addition of land to the facility that has an acreage equal to or larger than 51% of the existing facility's acreage.

101.128(4)(b) (b) Renovations or additions. In any existing facility where the public congregates to which this section applies under par. (a) 3. to 5., the requirements of this section apply only to the renovated portion of the facility or to the structural or land addition of the facility.

101.128 History History: 1991 a. 110; 1993 a. 27.



101.13 Physically disabled persons; place of employment and public building requirements.

101.13  Physically disabled persons; place of employment and public building requirements.

101.13(1) (1) In this section, "access" means the physical characteristics of a place which allow persons with functional limitations caused by impairments of sight, hearing, coordination or perception or persons with semiambulatory or nonambulatory disabilities to enter, circulate within and leave a place of employment or public building and to use the public toilet facilities and passenger elevators in the place of employment or public building without assistance.

101.13(1m) (1m)

101.13(1m)(a)(a) Except as provided in par. (b), the department shall by rule provide minimum requirements to facilitate the use of public buildings and places of employment by physically disabled persons where traffic might reasonably be expected by such persons.

101.13(1m)(b) (b) The department may not promulgate a rule requiring that a unisex toilet room be provided in any public building or place of employment.

101.13(2) (2)

101.13(2)(a)(a) Any place of employment or public building, the initial construction of which is commenced after July 1, 1970, but prior to May 27, 1976, shall be so designed and constructed as to provide reasonable means of ingress and egress by the physically disabled with the exception of:

101.13(2)(a)1. 1. Apartment houses with less than 20 units, row houses and rooming houses;

101.13(2)(a)2. 2. Convents and monasteries;

101.13(2)(a)3. 3. Jails or other places of detention;

101.13(2)(a)4. 4. Garages, hangars and boathouses;

101.13(2)(a)5. 5. All buildings classified as hazardous occupancies;

101.13(2)(a)6. 6. Warehouses;

101.13(2)(a)7. 7. State buildings specifically built for field service purposes such as but not limited to conservation fire towers, fish hatcheries, tree nursery buildings; and

101.13(2)(a)8. 8. University residence halls at universities which have at least 3 residence halls for men and 3 residence halls for women so constructed as to allow physically disabled persons reasonable means of ingress and egress to such buildings.

101.13(2)(b) (b) The requirements of par. (a) may be accomplished by at least one ground or street level entrance and exit without steps, by ramps with slopes not more than one foot of rise in 12 feet, coated with a nonskid surface, or by elevator or such other arrangement as may be reasonably appropriate under the circumstances and which meets with the approval of the department or in lieu thereof with the approval of the municipality wherein the building is located. The doors of such entrance and exit must have a clear opening of at least 40 inches in width and shall otherwise conform to the department building code.

101.13(2)(c) (c) If any ground or street level entrance or exit is not so designed or constructed a sign shall be placed at such entrance or exit indicating the location of the entrance or exit available for wheelchair service.

101.13(2)(d) (d) Any place of employment or public building, unless exempted by rule of the department, the initial construction of which is commenced on or after May 27, 1976, shall be designed and constructed so as to provide reasonable means of access. Buildings, as defined in s. 703.02 (5), 1975 stats., of 2 stories or less in height shall be exempt from requirements relating to parking space, ramps and grade-level entrances.

101.13(2)(e) (e) The department shall by rule provide minimum regulations to ensure the access to and use of buildings prescribed in pars. (a) to (d).

101.13(2)(f) (f)

101.13(2)(f)1.1. Except as provided in subd. 2., no governmental unit may issue any authorization to occupy any place of employment or public building prescribed in pars. (a) to (d) unless the owner thereof files with that governmental unit a true certification of compliance with the rules under par. (e) applicable to that place of employment or public building relating to the reservation and marking of parking spaces for use by a motor vehicle used by a physically disabled person.

101.13(2)(f)2. 2. An authorization to occupy a place of employment or public building prescribed in pars. (a) to (d) may be issued prior to the completion of parking facilities for that place of employment or public building if the owner files a true certification that upon completion of any parking facility for that place of employment or public building that parking facility shall comply with the rules under par. (e) applicable to that place of employment or public building as specified in subd. 1.

101.13(3) (3) Any place of employment or public building subject to sub. (2) shall be so designed and constructed to allow physically disabled persons reasonable means of access from a parking lot, if any, ancillary to such buildings.

101.13(4) (4) The owner of any building who fails to meet the requirements of this section may be required to reconstruct the same by mandatory injunction in a circuit court suit brought by any interested person. Such person shall be reimbursed, if successful, for all costs and disbursements plus such actual attorney fees as may be allowed by the court.

101.13(5) (5)

101.13(5)(a)(a) Every place of employment and public building, except those described in sub. (2) (a) 1. to 8., the construction of which is begun after May 24, 1974 but prior to May 27, 1976, on each floor that is accessible to disabled persons, including persons in wheelchairs, which has public toilets shall have:

101.13(5)(a)1. 1. All public toilet rooms and at least one toilet compartment therein so designed and constructed that they will be suitable for entry and use by handicapped persons, including persons in wheelchairs;

101.13(5)(a)2. 2. The toilet compartment specified under par. (a) so designed and constructed to allow sufficient space between the front entrance of the compartment and adjacent furniture, fixtures or walls to permit the compartment door to open at least 95° and to allow a person in a wheelchair ample room to readily maneuver himself or herself or the wheelchair into the compartment; and

101.13(5)(a)3. 3. At least one lavatory, sink, mirror and towel dispenser or hand drier in each public toilet room accessible to a disabled person, including a person in a wheelchair, if such item is provided.

101.13(5)(b) (b) Within 90 days after May 24, 1974, the department shall adopt, by rule, specifications to effect the requirements of par. (a). The department, in so adopting rules, shall consider the specifications established in the most current revision of "American Standard Specifications for Making Buildings and Facilities Accessible to, and Usable by, the Physically Handicapped", published by the American standards association of New York.

101.13(6) (6)

101.13(6)(g)(g) The owner of any public building who fails to comply with this subsection may be compelled to meet its requirements in a circuit court suit by any interested person. Such person shall be reimbursed, if successful, for all costs and disbursements plus such actual attorney fees as may be allowed by the court.

101.13(6)(h) (h) Each toilet room accommodation provided for disabled persons as required under this section shall be identified on its entrance as a disabled accommodation, and directions to such accommodations shall appear at the building's primary entrance.

101.13(7) (7) The international symbol of accessibility as adopted by the rehabilitation international in 1969 is established as the official state symbol designating buildings and facilities constructed and designed to be accessible. The symbol may be used only in buildings or other facilities, or parts thereof, which meet the standards for access established by rule of the department. If anyone uses or causes the use of the symbol in violation of department standards, the department shall order the discontinuance of such use until such standards are met. Whoever fails to comply with a department order under this subsection shall be fined $50.

101.13(8) (8) Every passenger elevator installed in a place of employment or public building after October 1, 1978 shall be equipped with raised letters and numerals on the operating panel and the external door frame on each floor, and the letters and numerals shall be designed and placed to maximize the ability of persons with functional limitations to use the passenger elevator without assistance.

101.13(9) (9) To the extent that the historic building code applies to the subject matter of this section, this section does not apply to a qualified historic building, as defined under s. 101.121 (2) (c), if the owner elects to be subject to s. 101.121.

101.13 History History: 1971 c. 185; 1971 c. 228 ss. 17, 42, 44; Stats. 1971 s. 101.13; 1973 c. 201, 202, 336; 1975 c. 276; 1977 c. 249, 407; 1981 c. 341; 1983 a. 77, 246; 1987 a. 260; 1993 a. 492; 1995 a. 27, 225, 285; 1997 a. 237.

101.13 Annotation While neither the U.S. nor Wisconsin constitutions compel states to require that public buildings and seats of government be constructed and maintained to be accessible to the physically handicapped, the legislature has an affirmative duty to address this problem and assure equal access to all constituted classes of citizens, including the physically handicapped. 63 Atty. Gen. 87.



101.132 Physically disabled persons; housing requirements.

101.132  Physically disabled persons; housing requirements.

101.132(1)(1)  Definitions. In this section:

101.132(1)(a) (a) "Accessible" means able to be approached, entered and used by persons with disabilities.

101.132(1)(b) (b) "Accessible route" means a continuous, unobstructed path connecting accessible elements and spaces in a building, within a site or from a site to a vehicular route, that can be negotiated by all persons with a disability.

101.132(1)(c) (c) "ANSI A117.1" means the 1986 edition of the American national standards institute's code for buildings and facilities providing accessibility and usability for people with physical disabilities.

101.132(1)(d) (d) "Covered multifamily housing" means any of the following:

101.132(1)(d)1. 1. Housing that is first ready for occupancy on or after October 1, 1993, consisting of 3 or more dwelling units if the housing has one or more elevators.

101.132(1)(d)2. 2. Grade-level dwelling units, in housing without elevators, that are first ready for occupancy on or after October 1, 1993, consisting of 3 or more dwelling units.

101.132(1)(e) (e) "Disability" has the meaning given in s. 106.50 (1m) (g).

101.132(1)(f) (f) "Dwelling unit" has the meaning given in s. 106.50 (1m) (i).

101.132(1)(g) (g) "Housing" has the meaning given in s. 106.50 (1m) (L).

101.132(1)(h) (h) "Remodel" means to substantially improve, alter, extend or otherwise change the structure of a building or change the location of exits, but does not include maintenance, redecoration, reroofing or alteration of mechanical or electrical systems.

101.132(1)(i) (i) "Vehicular route" means a route intended for vehicular traffic including, but not limited to, a street, driveway or parking lot.

101.132(2) (2) Discrimination against persons with physical disabilities prohibited.

101.132(2)(a)(a) In addition to discrimination prohibited under s. 106.50 (2), (2m) and (2r) (b) and (bm), no person may design or construct covered multifamily housing unless it meets all of the following standards:

101.132(2)(a)1. 1. There is at least one accessible entrance for each building and that entrance is on an accessible route. All other entrances that are at grade level shall be accessible to the greatest extent feasible. The department shall promulgate rules that define "to the greatest extent feasible" to ensure maximum accessibility in a way that is not disproportionate to the entire project's cost and scope. If the covered multifamily housing units are at grade level and are served by separate entrances, each unit shall be on an accessible route. If the units have a minimum number of required exits, as determined by rules that shall be promulgated by the department, all required grade-level exits shall be accessible.

101.132(2)(a)2. 2. Public and common use areas are accessible to persons with disabilities.

101.132(2)(a)3. 3. Interior and exterior doors, and interior passages, are sufficiently wide to allow passage by persons with disabilities who use wheelchairs.

101.132(2)(a)4. 4. Light switches, electrical outlets, circuit controls, thermostats and other environmental controls are all located in accessible locations; reinforcements in bathroom walls are installed to allow later installation of grab bars around the toilet, tub, shower stall and shower seat, when such facilities are provided; kitchens and bathrooms allow an individual in a wheelchair to maneuver about the space; and, upon the request of a renter and without cost to a renter, lever door handles are on all doors and single lever controls, or other controls that are approved by the department by rule, are on all plumbing fixtures used by residents.

101.132(2)(b) (b) Remodeling.

101.132(2)(b)1.1. If more than 50% of the interior square footage of any housing with 3 or more dwelling units is to be remodeled, the entire housing shall conform to the standards in par. (a), regardless of when the housing was first intended for occupancy.

101.132(2)(b)2. 2. If 25% to 50% of the interior square footage of any housing with 3 or more dwelling units is to be remodeled, that part of the housing that is to be remodeled shall conform to the standards in par. (a), regardless of when the housing was first intended for occupancy.

101.132(2)(b)3. 3. If less than 25% of the interior square footage of any housing with 3 or more dwelling units is to be remodeled, the remodeling is not subject to the standards in par. (a) unless the alteration involves work on doors, entrances, exits or toilet rooms, in which case the doors, entrances, exits or toilet rooms shall conform to the standards in par. (a) regardless of when the housing was first intended for occupancy.

101.132(2)(b)4. 4. The department may grant a variance or waiver from the requirements under this paragraph relating to exterior accessibility using the standards and procedures under par. (c).

101.132(2)(c) (c) Permit and variance procedures.

101.132(2)(c)1.1. Plans and specifications for all covered multifamily housing subject to par. (a) and proposed remodeling subject to par. (b) shall be submitted to the department or its authorized representative for examination and approval before commencing work. The department shall promulgate rules that specify the materials to be included in the submittal, the procedures to be followed upon receipt of a submittal, reasonable time limitations for reviewing submittals and issuing or denying permits and qualifications for authorized representatives.

101.132(2)(c)2. 2. The department may grant a variance from the requirements relating to exterior accessibility under par. (a) 1. or (b), or from administrative rules promulgated under par. (e) 2., if the person designing, constructing or remodeling the housing shows that meeting those requirements is impractical because of the terrain or unusual characteristics of the site. The department shall use a slope analysis of the undisturbed site for covered multifamily housing under par. (a) or the existing site for remodeling under par. (b) to determine the minimum number of accessible entrances at each site, with a minimum goal of exterior accessibility of 50% of the dwelling units of covered multifamily housing at one site. The department may impose specific conditions in granting a variance to promote exterior accessibility of the housing to persons with disabilities. If the department finds that exterior accessibility is impractical as to all dwelling units at a site, it may grant a waiver from the requirements under par. (a) 1. or (b).

101.132(2)(d) (d) Safe harbor.

101.132(2)(d)1.1. Except as provided in subd. 2., covered multifamily housing and remodeled housing are accessible for purposes of this subsection if they comply with one of the following:

101.132(2)(d)1.a. a. The applicable requirements of ANSI A117.1.

101.132(2)(d)1.b. b. Final guidelines issued by the federal department of housing and urban development, published in the federal register on March 6, 1991.

101.132(2)(d)1.c. c. Another standard that affords persons with disabilities access that is essentially equivalent to or greater than that required by ANSI A117.1.

101.132(2)(d)2. 2. Subdivision 1. does not apply to remodeled or covered multifamily housing for which a building permit is issued on or after January 1, 1995.

101.132(2)(e) (e) General powers and duties of department.

101.132(2)(e)1.1. The requirements under this subsection are in addition to, and do not supplant, the requirements under s. 101.13 relating to the use of public buildings by persons with disabilities. Any conflict between this subsection and s. 101.13 or the rules promulgated under s. 101.13 shall be resolved in favor of the provision providing the greatest degree of access by persons with disabilities, as determined by the department.

101.132(2)(e)2. 2. The department shall promulgate rules establishing minimum accessibility requirements for the design and construction of covered multifamily housing and the remodeling of housing that are consistent with this subsection, that incorporate the applicable standards under ANSI A117.1 and that set forth permit and variance procedures for purposes of par. (c).

101.132 History History: 1997 a. 237 ss. 330, 335 to 351; 1999 a. 32, 82.



101.135 Uniform firewall identification.

101.135  Uniform firewall identification.

101.135(1) (1) The department shall promulgate rules that specify uniform dimensions, design and other characteristics for signs used to identify firewalls. The rules may not specify firewall signs that are more expensive than necessary to accomplish their purpose.

101.135(2) (2) Whenever a city, village or town provides by ordinance for the identification of firewalls, the provisions of the ordinance shall conform to the rules promulgated under sub. (1).

101.135 History History: 1991 a. 269.



101.137 Fire suppression; ozone-depleting substances.

101.137  Fire suppression; ozone-depleting substances.

101.137(1)(1)  Definition. In this section, "class I substance" has the meaning given in 42 USC 7671 (3).

101.137(2) (2) Servicing portable fire extinguishers. Beginning on August 1, 1994, no person may perform portable fire extinguisher servicing that releases or may release a class I substance unless the person uses equipment approved by the department or an independent testing organization approved by the department to capture the class I substance for recycling or reclaiming.

101.137(3) (3) Fire fighting training. Beginning on August 1, 1994, no person may conduct fire fighting training using a portable fire extinguisher that contains a class I substance.

101.137(4) (4) Testing fire suppression systems. Beginning on August 1, 1994, no person may test a fire suppression system that contains a class I substance by releasing the class I substance into the air from the system. This subsection does not apply to the testing of a fire suppression system on a ship that was constructed or is being constructed for an agency of the federal government.

101.137(4m) (4m) Servicing fire suppression systems. Beginning on August 1, 1994, no person may perform servicing on a fire suppression system that releases or may release a class I substance unless the person uses equipment approved by the department or an independent testing organization approved by the department to capture the class I substance for recycling or reclaiming.

101.137(5) (5) Penalty. Any person who violates this section shall be required to forfeit not less than $250 nor more than $1,000. Each act of servicing in violation of sub. (2) constitutes a separate offense.

101.137 History History: 1993 a. 243.



101.14 Fire inspections, prevention, detection and suppression.

101.14  Fire inspections, prevention, detection and suppression.

101.14(1)(1)

101.14(1)(a)(a) The department may make reasonable orders for the repair or removal of any building or other structure which for want of repair or by reason of age or dilapidated condition or for any other cause is especially liable to fire, and which is so situated as to endanger other buildings or property and for the repair or removal of any combustible or explosive material or inflammable conditions, dangerous to the safety of any building or premises or the occupants thereof or endangering or hindering fire fighters in case of fire.

101.14(1)(am) (am) Notwithstanding par. (a), the department may not require the owner or operator of a mobile kitchen to install or maintain an automatic fire suppression system or an exhaust hood in, or as part of, the mobile kitchen if all of the following apply:

101.14(1)(am)1. 1. The mobile kitchen is less than 365 square feet in size.

101.14(1)(am)2. 2. The mobile kitchen is used on fewer than 12 days a year for the purpose of cooking.

101.14(1)(b) (b) The secretary and any deputy may at all reasonable hours enter into and upon all buildings, premises and public thoroughfares excepting only the interior of private dwellings, for the purpose of ascertaining and causing to be corrected any condition liable to cause fire, or any violation of any law or order relating to the fire hazard or to the prevention of fire.

101.14(1)(bm) (bm) The secretary and any deputy may, at all reasonable hours, enter the interior of private dwellings at the request of the owner or renter for the purpose of s. 101.145 (6) or 101.645 (4).

101.14(1)(c) (c) The department is hereby empowered and directed to provide the form of a course of study in fire prevention for use in the public schools, dealing with the protection of lives and property against loss or damage as a result of preventable fires, and transmit the same by the first day of August in each year to the state superintendent of public instruction.

101.14(2) (2)

101.14(2)(a)(a) The chief of the fire department in every city, village or town, except cities of the 1st class, is constituted a deputy of the department, subject to the right of the department to relieve any such chief from duties as such deputy for cause, and upon such suspension to appoint some other person to perform the duty imposed upon such deputy. The department may appoint either the chief of the fire department or the building inspector as its deputy in cities of the 1st class.

101.14(2)(b) (b) The chief of every fire department shall provide for the inspection of every public building and place of employment to determine and cause to be eliminated any fire hazard or any violation of any law relating to fire hazards or to the prevention of fires.

101.14(2)(c) (c)

101.14(2)(c)1.1. Except as provided under subd. 2., the chief of every fire department shall provide that the inspections required under par. (b) be made at least once in each nonoverlapping 6-month period per calendar year in all of the territory served by his or her fire department. The chief of a fire department may require more frequent inspections than required under this subdivision. The department by rule shall provide for general exceptions, based on the type of occupancy or use of the premises, where less frequent inspections are required. Upon written request by the chief of a fire department, the department by special order may grant an exception to a city, village or town to conduct less frequent inspections than required under this subdivision.

101.14(2)(c)2. 2. In 1st class cities, the fire chief may establish the schedule of fire inspections in that city. The fire chief shall base the frequency of the inspections on hazardous classification, the proportion of public area, the record of fire code violations, the ratio of occupancy to size and any other factor the chief deems significant. Property other than residential property with 4 dwelling units or less shall be inspected at least once annually.

101.14(2)(cm) (cm) In addition to the requirements of pars. (b) and (c), a fire department shall provide public fire education services.

101.14(2)(d) (d) The chief of every fire department, or, in 1st class cities, the building inspector appointed by the department under par. (a), shall designate a sufficient number of inspectors to make the inspections required under pars. (b) and (c).

101.14(2)(e) (e) Written reports of inspection shall be made and kept on file by the authority having jurisdiction to conduct inspections, or its designee, in the manner and form required by the department.

101.14(2)(f) (f) Every inspection required under pars. (b) and (c) is subject to the supervision and direction of the department, which shall, after audit, certify to the commissioner of insurance after the expiration of each calendar year each city, village or town where the inspections for the year have been made, and where records have been made and kept on file as required under par. (e).

101.14(3) (3) The department shall annually conduct training sessions and provide manuals and other materials and services to assist deputies and inspectors in the fulfillment of their duties under sub. (2).

101.14(4) (4)

101.14(4)(a)(a) The department shall make rules, pursuant to ch. 227, requiring owners of places of employment and public buildings to install such fire detection, prevention or suppression devices as will protect the health, welfare and safety of all employers, employees and frequenters of places of employment and public buildings.

101.14(4)(b) (b)

101.14(4)(b)1m.1m. In this paragraph, "private student residential building" means a privately owned and operated residential building that has a capacity of at least 100 occupants, that is occupied by persons at least 80 percent of whom are enrolled in an institution of higher education, and that has attributes usually associated with a student residence hall or dormitory such as a food service plan or occupancy by a resident advisor.

101.14(4)(b)1r. 1r. Except as provided in subds. 2. and 3., the rules of the department shall require all such places and buildings over 60 feet in height, the construction of which is begun after July 3, 1974, to contain an automatic fire sprinkler system on each floor.

101.14(4)(b)2. 2.

101.14(4)(b)2.a.a. Subdivision 1r. does not apply to any open parking structure, as defined by the department.

101.14(4)(b)2.b. b. If the department determines that water would cause irreparable damage and undue economic loss if discharged in such places or buildings, it shall require a suppression device which has a substance other than water.

101.14(4)(b)2.c. c. Except as provided in subd. 3., subd. 1r. does not apply to any building over 60 feet in height the construction of which is completed or is begun prior to July 3, 1974.

101.14(4)(b)3. 3. The rules of the department shall require all of the following:

101.14(4)(b)3.a. a. Every residence hall and dormitory over 60 feet in height, the initial construction of which was begun before April 26, 2000, that is owned or operated by the board of regents of the University of Wisconsin System to contain an automatic fire sprinkler system on each floor by January 1, 2006.

101.14(4)(b)3.b. b. Every residence hall and dormitory, the initial construction of which is begun on or after April 26, 2000, that is owned or operated by the board of regents of the University of Wisconsin System to have an automatic fire sprinkler system installed on each floor at the time the residence hall or dormitory is constructed.

101.14(4)(b)3.c. c. Every residence hall and dormitory over 60 feet in height, the initial construction of which was begun before January 7, 2006, that is owned or operated by an institution of higher education, other than a residence hall or dormitory that is owned or operated by the Board of Regents of the University of Wisconsin System, to contain an automatic fire sprinkler system on each floor by January 1, 2014.

101.14(4)(b)3.d. d. Every residence hall and dormitory, the initial construction of which is begun on or after January 7, 2006, that is owned or operated by an institution of higher education, other than a residence hall or dormitory that is owned or operated by the Board of Regents of the University of Wisconsin System, to have an automatic fire sprinkler system installed on each floor at the time the residence hall or dormitory is constructed.

101.14(4)(b)3.e. e. Every student residential facility operated by a fraternity, sorority, or other organization authorized or sponsored by an institution of higher education, the initial construction of which was begun before January 7, 2006, and every private student residential building over 60 feet in height, the initial construction of which was begun before January 7, 2006, to contain an automatic fire sprinkler system on each floor by January 1, 2014.

101.14(4)(b)3.f. f. Every student residential facility operated by a fraternity, sorority, or other organization authorized or sponsored by an institution of higher education, the initial construction of which is begun on or after January 7, 2006, and every private student residential building, the initial construction of which is begun on or after January 7, 2006, to have an automatic fire sprinkler system installed on each floor at the time the facility is constructed.

101.14(4)(c) (c) The rules of the department governing such places and buildings under 60 feet in height shall be based upon but may vary from those provisions in the International Code Council, Inc., building code which relate to fire detection, prevention and suppression in public buildings and places of employment.

101.14(4)(d) (d) To the extent that the historic building code applies to the subject matter of this subsection, each qualified historic building, as defined under s. 101.121 (2) (c), is exempt from this subsection if the owner elects to be subject to s. 101.121.

101.14(4)(dm) (dm) Each building required by rule under this subsection to contain fire detection, prevention and suppression devices shall have the necessary devices installed at the time of its construction.

101.14(4)(e) (e) Whoever violates this subsection may be fined not less than $100 but not more than $500 for each day of violation.

101.14(4)(f) (f) The department may inspect all buildings covered by this subsection and may issue such orders as may be necessary to assure compliance with it.

101.14(4)(g) (g) As used in this subsection:

101.14(4)(g)1. 1. "Automatic fire sprinkler system" has the meaning provided in s. 145.01 (2).

101.14(4)(g)2. 2. "Fire detection, prevention and suppression devices" include but are not limited to manual fire alarm systems, smoke and heat detection devices, fire extinguishers, standpipes, automatic fire suppression systems and automatic fire sprinkler systems.

101.14(4m) (4m)

101.14(4m)(a)(a) In this subsection:

101.14(4m)(a)1. 1. "Automatic fire sprinkler system" has the meaning given in s. 145.01 (2).

101.14(4m)(a)2. 2. "Dwelling unit" has the meaning given in s. 101.61 (1).

101.14(4m)(a)3. 3. "Multifamily dwelling" has the meaning given in s. 101.971 (2).

101.14(4m)(a)4. 4. "Nondwelling unit portions" means the common use areas of a multifamily dwelling, including corridors, stairways, basements, cellars, vestibules, atriums, community rooms, laundry rooms or swimming pool rooms.

101.14(4m)(a)5. 5. "Political subdivision" means a county, city, village or town.

101.14(4m)(a)5m. 5m. "Two-hour fire resistance" means 2-hour fire separations for all walls that separate dwelling units, exit corridors and exit stair enclosures and for all floors and ceilings, so that the specified walls, floors and ceilings are capable of resisting fire for a period not shorter than 2 hours.

101.14(4m)(am) (am) A political subdivision may enact ordinances, as provided in this paragraph, that require an automatic fire sprinkler system or 2-hour fire resistance in every multifamily dwelling. Any ordinance enacted under this paragraph shall meet the standards established under pars. (b) and (c) or under pars. (d) and (e).

101.14(4m)(b) (b) The department shall require an automatic fire sprinkler system or 2-hour fire resistance in every multifamily dwelling that contains any of the following:

101.14(4m)(b)1. 1. Total floor area, for all individual dwelling units, exceeding 16,000 square feet.

101.14(4m)(b)2. 2. More than 20 dwelling units.

101.14(4m)(b)3. 3. Total floor area of its nondwelling unit portions exceeding the limits established in par. (c).

101.14(4m)(c) (c) An automatic fire sprinkler system or 2-hour fire resistance is required under par. (b) in a multifamily dwelling constructed by any of the following types of construction if the total floor area of the nondwelling unit portions in the multifamily dwelling exceeds the following:

101.14(4m)(c)1. 1. Type 1 fire resistive construction, 16,000 square feet.

101.14(4m)(c)2. 2. Type 2 fire resistive construction, 12,000 square feet.

101.14(4m)(c)3. 3. Type 3 metal frame protected construction, 8,000 square feet.

101.14(4m)(c)4. 4. Type 4 heavy timber construction, 5,600 square feet.

101.14(4m)(c)5. 5. Type 5A exterior masonry protected, 5,600 square feet.

101.14(4m)(c)6. 6. Type 5B exterior masonry unprotected, 5,600 square feet.

101.14(4m)(c)7. 7. Type 6 metal frame unprotected, 5,600 square feet.

101.14(4m)(c)8. 8. Type 7 wood frame protected construction, 5,600 square feet.

101.14(4m)(c)9. 9. Type 8 wood frame unprotected construction, 4,800 square feet.

101.14(4m)(d) (d) A political subdivision's ordinances, enacted to meet the requirements of this paragraph and par. (e), shall require an automatic fire sprinkler system or 2-hour fire resistance in every multifamily dwelling that contains any of the following:

101.14(4m)(d)1. 1. Total floor area, for all individual dwelling units, exceeding 8,000 square feet.

101.14(4m)(d)2. 2. More than 8 dwelling units.

101.14(4m)(d)3. 3. Total floor area of its nondwelling unit portions exceeding the limits established in par. (e).

101.14(4m)(e) (e) A political subdivision's ordinances, enacted to meet the standards established in par. (d) and this paragraph, shall require an automatic fire sprinkler system or 2-hour fire resistance in every multifamily dwelling that is constructed by any of the following types of construction if the total floor area of the nondwelling unit portions in the multifamily dwelling exceeds the following:

101.14(4m)(e)1. 1. Type 1 fire resistive construction, 12,000 square feet.

101.14(4m)(e)2. 2. Type 2 fire resistive construction, 10,000 square feet.

101.14(4m)(e)3. 3. Type 3 metal frame protected construction, 8,000 square feet.

101.14(4m)(e)4. 4. Type 4 heavy timber construction, 5,600 square feet.

101.14(4m)(e)5. 5. Type 5A exterior masonry protected, 5,600 square feet.

101.14(4m)(e)6. 6. Type 5B exterior masonry unprotected, 5,600 square feet.

101.14(4m)(e)7. 7. Type 6 metal frame unprotected, 5,600 square feet.

101.14(4m)(e)8. 8. Type 7 wood frame protected construction, 5,600 square feet.

101.14(4m)(e)9. 9. Type 8 wood frame unprotected construction, 4,800 square feet.

101.14 History History: 1971 c. 185 s. 1; 1971 c. 228; Stats. 1971 s. 101.14; 1973 c. 324, 326, 336; 1975 c. 39, 94; 1977 c. 29, 413; 1979 c. 221; 1981 c. 320, 341; 1983 a. 36; 1983 a. 189 s. 329 (8); 1983 a. 295, 410; 1985 a. 29; 1985 a. 135 s. 83 (3); 1987 a. 288, 321, 399; 1989 a. 31, 109, 359; 1991 a. 187, 269; 1993 a. 261; 1995 a. 27; 1997 a. 27; 1999 a. 9, 43, 186; 2003 a. 269; 2005 a. 78, 220; 2007 a. 148, 149, 173; 2011 a. 257; 2013 a. 20.

101.14 Cross-reference Cross-reference: See s. 66.0119 for provision authorizing special inspection warrants.

101.14 Annotation Inspection of buildings for safety and fire prevention purposes under s. 101.14 does not involve a quasi-judicial function within meaning of s. 895.43 (3) [now 893.80 (4)]. Coffey v. Milwaukee, 74 Wis. 2d 526, 247 N.W.2d 132 (1976).

101.14 Annotation Sub. (4m) (b) limits the authority of the department of commerce under s. 101.02 (15) and sub. (4) (a) only insofar as it mandates the department to require sprinkler systems in multifamily dwellings that exceed twenty units or the specified floor area. Sub. (4m) (b) plainly does not restrict the authority of the department under other statutory provisions to promulgate rules requiring fire protection devices in multifamily dwellings that have fewer dwelling units or a smaller floor area than that specified in the statute. Wisconsin Builders Association v. Department of Commerce, 2009 WI App 20, 316 Wis. 2d 301, 762 N.W.2d 845, 08-1438.



101.141 Record keeping of fires.

101.141  Record keeping of fires.

101.141(1) (1) Each city, village, and town fire department shall file a report for each fire that involves a building and that occurs within the boundaries of the city, village, or town with the U.S. fire administration for placement in the fire incident reporting system maintained by the U.S. fire administration. The report shall be filed within 60 days after the fire occurs.

101.141(2) (2) Each report filed under sub. (1) shall include all of the following information:

101.141(2)(a) (a) The age of the building.

101.141(2)(b) (b) The purpose for which the building was used at the time of the fire.

101.141(2)(c) (c) If the building was used as a home, whether the building was a multifamily dwelling complex, a single-family dwelling, or a mixed-use building with one or more dwelling units.

101.141(2)(d) (d) The number of dwelling units in the building, if the building was a multifamily dwelling complex or a mixed-use building.

101.141(2)(e) (e) Whether the building had an automatic fire sprinkler system at the time of the fire and, if so, whether the system was operational.

101.141(2)(f) (f) Whether the building had a fire alarm system at the time of the fire and, if so, whether the system was operational.

101.141(2)(g) (g) The cause of the fire.

101.141(2)(gg) (gg) An estimate of the amount of damages to the building as a result of the fire.

101.141(2)(gm) (gm) The number of human deaths due to the fire, if any.

101.141(2)(gr) (gr) The number of human injuries due to the fire, if any.

101.141(2)(h) (h) Any other relevant information concerning the building, as determined by the fire department.

101.141(3) (3) The department may review, correct, and update any report filed by a fire department under this section.

101.141 History History: 1975 c. 224; 2007 a. 75.



101.145 Smoke detectors.

101.145  Smoke detectors.

101.145(1)(1)  Definitions. As used in this section:

101.145(1)(a) (a) "Residential building" means any public building which is used for sleeping or lodging purposes and includes any apartment house, rooming house, hotel, children's home, community-based residential facility or dormitory but does not include a hospital or nursing home.

101.145(1)(b) (b) "Sleeping area" means the area of the unit in which the bedrooms or sleeping rooms are located. Bedrooms or sleeping rooms separated by another use area such as a kitchen or living room are separate sleeping areas but bedrooms or sleeping rooms separated by a bathroom are not separate sleeping areas.

101.145(1)(c) (c) "Smoke detector" means a device which detects particles or products of combustion other than heat.

101.145(1)(d) (d) "Unit" means a residential building or that part of a residential building which is intended to be used as a home, residence or sleeping place by one person or by 2 or more persons maintaining a common household, to the exclusion of all others.

101.145(2) (2) Approval. A smoke detector required under this section shall bear an Underwriters Laboratories, Inc., listing mark or similar mark from an independent product safety certification organization.

101.145(3) (3) Installation and maintenance.

101.145(3)(a)(a) The owner of a residential building shall install any smoke detector required under this section according to the directions and specifications of the manufacturer of the smoke detector.

101.145(3)(b) (b) The owner of a residential building shall maintain any such smoke detector that is located in a common area of that residential building.

101.145(3)(c) (c) The occupant of a unit in a residential building shall maintain any smoke detector in that unit, except that if an occupant who is not an owner, or a state, county, city, village or town officer, agent or employee charged under statute or municipal ordinance with powers or duties involving inspection of real or personal property, gives written notice to the owner that a smoke detector in the unit is not functional the owner shall provide, within 5 days after receipt of that notice, any maintenance necessary to make that smoke detector functional.

101.145(4) (4) Requirement. The owner of a residential building the initial construction of which is commenced before, on or after May 23, 1978, shall install and maintain a functional smoke detector in the basement and at the head of any stairway on each floor level of the building and shall install a functional smoke detector either in each sleeping area of each unit or elsewhere in the unit within 6 feet of each sleeping area and not in a kitchen.

101.145(5) (5) Penalty. Whoever violates this section shall forfeit to the state not more than $50 for each day of violation.

101.145(6) (6) Department inspection and orders. The department may inspect all residential buildings, except the interior of private dwellings, as may be necessary to ensure compliance with this section. The department may inspect the interior of private dwellings at the request of the owner or renter as may be necessary to ensure compliance with this section. The department may issue orders as may be necessary to ensure compliance with this section.

101.145 History History: 1977 c. 388; 1983 a. 189; 1987 a. 376; 1989 a. 109; 2007 a. 205; 2011 a. 146.



101.1472 Contractor regulation.

101.1472  Contractor regulation.

101.1472(1) (1) In this section:

101.1472(1)(a) (a) "Construction work" means construction, renovation, improvements, remodeling, installations, alterations, repairs, or demolition activities.

101.1472(1)(b) (b) "License" means a license, a permit, or a certificate of certification or registration.

101.1472(2) (2) The department may not promulgate or enforce any rule that requires that a person who is engaged, or who offers to be engaged, in a business to do construction work hold a license issued under this chapter or ch. 145 unless the rule relates to a license specifically required by this chapter or ch. 145.

101.1472 History History: 2013 a. 20.



101.148 Contractor notices.

101.148  Contractor notices.

101.148(1)(1)  Definitions. In this section:

101.148(1)(a) (a) "Consumer" means a person who enters into a written or oral contract with a contractor to construct or remodel a dwelling.

101.148(1)(b) (b) "Contractor" means a person who enters into a written or oral contract with a consumer to construct or remodel a dwelling.

101.148(1)(c) (c) "Deliver" means any of the following:

101.148(1)(c)1. 1. Depositing the document or written notice in the U.S. mail or with a commercial delivery service, addressed to the applicable person.

101.148(1)(c)2. 2. Giving the document or written notice personally to the applicable person.

101.148(1)(d) (d) "Dwelling" means any premises or portion of a premises that is used as a home or a place of residence and that part of the lot or site on which the dwelling is situated that is devoted to residential use. "Dwelling" includes other existing structures on the immediate residential premises such as driveways, sidewalks, swimming pools, terraces, patios, fences, porches, garages, and basements.

101.148(1)(e) (e) "Remodel" means to alter or reconstruct a dwelling. "Remodel" does not include maintenance or repair work.

101.148(2) (2) Notice required at time of contracting.

101.148(2)(a)(a) Before entering into a written contract to construct or remodel a dwelling, or, if the parties enter into an oral contract, as soon as reasonably possible, but before commencing any work to construct or remodel a dwelling, the contractor shall deliver to the consumer a copy of the brochure prepared under s. 895.07 (13) and a notice worded substantially as follows:

NOTICE CONCERNING CONSTRUCTION
DEFECTS

Wisconsin law contains important requirements you must follow before you may file a lawsuit for defective construction against the contractor who constructed your dwelling or completed your remodeling project or against a window or door supplier or manufacturer. Section 895.07 (2) and (3) of the Wisconsin statutes requires you to deliver to the contractor a written notice of any construction conditions you allege are defective before you file your lawsuit, and you must provide your contractor or window or door supplier the opportunity to make an offer to repair or remedy the alleged construction defects. You are not obligated to accept any offer made by the contractor or window or door supplier. All parties are bound by applicable warranty provisions.

101.148(2)(b) (b) The notice required under par. (a) shall be conspicuous and in writing and may be included within the contract between the contractor and the consumer.

101.148 History History: 2005 a. 201.



101.149 Carbon monoxide detectors.

101.149  Carbon monoxide detectors.

101.149(1) (1)  Definitions. In this section:

101.149(1)(ag) (ag) "Bed and breakfast establishment" has the meaning given in s. 254.61 (1).

101.149(1)(am) (am) "Carbon monoxide detector" means an electronic or battery-operated device that sounds an alarm when an unsafe level of carbon monoxide is in the air.

101.149(1)(b) (b) "Residential building" means a tourist rooming house, a bed and breakfast establishment, or any public building that is used for sleeping or lodging purposes. "Residential building" does not include a hospital or nursing home.

101.149(1)(c) (c) "Sleeping area" has the meaning given in s. 101.145 (1) (b).

101.149(1)(cm) (cm) "Tourist rooming house" has the meaning given in s. 254.61 (6).

101.149(1)(d) (d) "Unit" means a part of a residential building that is occupied by one or more persons as a home, residence, or sleeping place.

101.149(2) (2) Installation requirements.

101.149(2)(a)(a) Except as provided in par. (b), the owner of a residential building shall install a carbon monoxide detector in all of the following places not later than the date specified under par. (c):

101.149(2)(a)1. 1. In the basement of the building if the basement has a fuel-burning appliance.

101.149(2)(a)2. 2. Within 15 feet of each sleeping area of a unit that has a fuel-burning appliance.

101.149(2)(a)3. 3. Within 15 feet of each sleeping area of a unit that is immediately adjacent to a unit that has a fuel-burning appliance.

101.149(2)(a)4. 4. In each room that has a fuel-burning appliance and that is not used as a sleeping area. A carbon monoxide detector shall be installed under this subdivision not more than 75 feet from the fuel-burning appliance.

101.149(2)(a)5. 5. In each hallway leading from a unit that has a fuel-burning appliance, in a location that is within 75 feet from the unit, except that, if there is no electrical outlet within this distance, the owner shall place the carbon monoxide detector at the closest available electrical outlet in the hallway.

101.149(2)(b) (b) If a unit is not part of a multiunit building, the owner of the residential building need not install more than one carbon monoxide detector in the unit.

101.149(2)(c) (c)

101.149(2)(c)1.1. Except as provided under subd. 2., the owner of a residential building shall comply with the requirements of this subsection before the building is occupied.

101.149(2)(c)2. 2. The owner of a residential building shall comply with the requirements of this subsection not later than April 1, 2010, if construction of the building was initiated before October 1, 2008, or if the department approved the plans for the construction of the building under s. 101.12 before October 1, 2008.

101.149(2)(d) (d) Any carbon monoxide detector that bears an Underwriters Laboratories, Inc., listing mark or similar mark from an independent product safety certification organization satisfies the requirements of this subsection.

101.149(2)(e) (e) The owner shall install every carbon monoxide detector required by this subsection according to the directions and specifications of the manufacturer of the carbon monoxide detector.

101.149(3) (3) Maintenance requirements.

101.149(3)(a)(a) The owner of a residential building shall reasonably maintain every carbon monoxide detector in the residential building in the manner specified in the instructions for the carbon monoxide detector.

101.149(3)(b) (b) An occupant of a unit in a residential building may give the owner of the residential building written notice that a carbon monoxide detector in the residential building is not functional or has been removed by a person other than the occupant. The owner of the residential building shall repair or replace the nonfunctional or missing carbon monoxide detector within 5 days after receipt of the notice.

101.149(3)(c) (c) The owner of a residential building is not liable for damages resulting from any of the following:

101.149(3)(c)1. 1. A false alarm from a carbon monoxide detector if the carbon monoxide detector was reasonably maintained by the owner of the residential building.

101.149(3)(c)2. 2. The failure of a carbon monoxide detector to operate properly if that failure was the result of tampering with, or removal or destruction of, the carbon monoxide detector by a person other than the owner or the result of a faulty detector that was reasonably maintained by the owner as required under par. (a).

101.149(4) (4) Tampering prohibited. No person may tamper with, remove, destroy, disconnect, or remove batteries from an installed carbon monoxide detector, except in the course of inspection, maintenance, or replacement of the detector.

101.149(5) (5) Exceptions. Subsections (2) and (3) do not apply to the owner of a residential building if the residential building does not have an attached garage and any of the following applies:

101.149(5)(a) (a) The residential building does not have any fuel-burning appliances.

101.149(5)(b) (b) All of the fuel-burning appliances in the residential building have sealed combustion units that are covered by the manufacturer's warranty against defects.

101.149(5)(c) (c) All of the fuel-burning appliances in the residential building have sealed combustion units that are inspected as provided in the rules promulgated by the department under sub. (6) (b) or in the rules promulgated by the department of health services under s. 254.74 (1) (am).

101.149(6) (6) Rules.

101.149(6)(a)(a) The department shall promulgate rules establishing a procedure under which the owner of a residential building may apply to the department for a waiver of the requirements under sub. (2).

101.149(6)(b) (b) The department shall promulgate rules, in consultation with the department of health services, under which the department of safety and professional services shall authorize certified heating, ventilating, and air conditioning inspectors to conduct regular inspections of sealed combustion units, as required under sub. (5) (c), for carbon monoxide emissions in residential buildings other than hotels, tourist rooming houses, and bed and breakfast establishments. The rules shall specify conditions under which it may issue orders as specified under sub. (8) (a). The rules may not require the department of safety and professional services to authorize inspection of sealed combustion units during the period in which the sealed combustion units are covered by a manufacturer's warranty against defects.

101.149(7) (7) Inspection. To ensure compliance with subs. (2) and (3), the department, or a building inspector certified by the department, shall inspect the common area of residential buildings other than hotels, tourist rooming houses, and bed and breakfast establishments and may inspect a unit within such buildings at the request of the owner or occupant of the unit to be inspected.

101.149(8) (8) Penalties.

101.149(8)(a)(a) If the department of safety and professional services or the department of health services determines after an inspection of a building under this section or s. 254.74 (1g) that the owner of the building has violated sub. (2) or (3), the respective department shall issue an order requiring the person to correct the violation within 5 days or within such shorter period as the respective department determines is necessary to protect public health and safety. If the person does not correct the violation within the time required, he or she shall forfeit $50 for each day of violation occurring after the date on which the respective department finds that the violation was not corrected.

101.149(8)(b) (b) If a person is charged with more than one violation of sub. (2) or (3) arising out of an inspection of a building owned by that person, those violations shall be counted as a single violation for the purpose of determining the amount of a forfeiture under par. (a).

101.149(8)(c) (c) Whoever violates sub. (4) is subject to the following penalties:

101.149(8)(c)1. 1. For a first offense, the person may be fined not more than $10,000 or imprisoned for not more than 9 months, or both.

101.149(8)(c)2. 2. For a 2nd or subsequent offense, the person is guilty of a Class I felony.

101.149 History History: 2007 a. 20 s. 9121 (6) (a); 2007 a. 205; 2011 a. 32.



101.15 Mines, tunnels, quarries and pits.

101.15  Mines, tunnels, quarries and pits.

101.15(1) (1) If any shaft or workings of a mine, or any tunnel, trench, caisson, quarry, or gravel or sand pit is being operated or used in violation of the safety orders of the department applicable thereto, the owner or operator upon receiving notice of such violation from the department shall immediately cease such operation or use. The operation or use of such shaft or workings of a mine, or of such tunnel, trench, caisson, quarry or gravel or sand pit, shall not be resumed until such safety orders have been complied with.

101.15(2) (2)

101.15(2)(a)(a) For the purpose of this section:

101.15(2)(a)1. 1. "Excavation" or "workings" means any or all parts of a mine excavated or being excavated, including shafts, tunnels, drifts, cross cuts, raises, winzes, stopes and all other working places in a mine.

101.15(2)(a)2. 2. "Mineral" means a product recognized by standard authorities as mineral, whether metalliferous or nonmetalliferous.

101.15(2)(a)3. 3. "Shaft" means an opening made for mining minerals, for hoisting and lowering persons or material, or for ventilating underground workings.

101.15(2)(b) (b) No excavation of a shaft may be commenced unless a permit is first issued therefor by the department. Permits for such excavation shall be issued upon fee payment and application filed with the department, if the department is satisfied that the shaft or the excavation and workings will be in compliance with the safety orders adopted by the department and applicable thereto. Application shall be made upon forms prescribed by the department and shall be furnished upon request.

101.15(2)(c) (c) Paragraph (b) does not apply to shafts which will be less than 50 feet in depth wherein persons are not employed, or which are not equipped with power driven hoists used for hoisting persons in and out of the shafts, or which are not covered with a flammable building.

101.15(2)(d) (d) The department may:

101.15(2)(d)1. 1. Employ additional mining inspectors, who shall have had at least 10 years experience in underground mining or be a graduate of a recognized college with a degree of mining engineering.

101.15(2)(d)2. 2. Cause the inspection of all underground mines, quarries, pits, zinc works or other excavations.

101.15(2)(e) (e) The department shall promulgate rules to effect the safety of mines, explosives, quarries and related activities. Such rules shall provide for the establishment of uniform limits on permissible levels of blasting resultants to reasonably assure that blasting resultants do not cause injury, damage or unreasonable annoyance to any person or property outside any controlled blasting site area.

101.15(2)(f) (f)

101.15(2)(f)1.1. The department shall cause the inspections of underground mines and similar establishments at least once every 2 months and shall cause the inspections of surface mines and similar establishments at least once each year. In the making of the inspections the owner and the labor union identified as the bargaining representative of the employees of the mine or establishment shall be permitted to accompany the inspector engaged in the tour of inspection. The department shall cause a report of any inspection so made, to be submitted to representatives of the operator and of the employees.

101.15(2)(f)2. 2. The department may apply to a court of record for the closing of any underground mine, quarry, pit, zinc works or other excavation where the same is being operated in violation of any of its rules or orders, and the owners or operators have failed within a reasonable time to correct any unsafe methods of operation. The failure of any owner or operator to comply with the order or judgment of the court subjects the party or parties to contempt proceedings.

101.15 History History: 1971 c. 185; 1971 c. 228 s. 44; Stats. 1971 s. 101.15; 1975 c. 94 s. 91 (9); 1977 c. 29; 1979 c. 257; 1983 a. 189; 1985 a. 29; 1993 a. 16.

101.15 Annotation When an inspector determines that there is a violation of safety orders and a condition of extreme and imminent danger to a worker's life exists, the inspector may seek the assistance of a local law enforcement officer. The local law enforcement officer has a duty to render assistance unless in the officer's opinion other priority assignments take precedence. 59 Atty. Gen. 12.



101.16 Liquefied petroleum gas.

101.16  Liquefied petroleum gas.

101.16(1) (1)  Definitions. In this section:

101.16(1)(a) (a) "Department of transportation cylinder" means a container that holds liquefied petroleum gas and that meets the specifications established by the federal department of transportation.

101.16(1)(b) (b) "Liquefied petroleum gas" means any material which is composed predominantly of, or any mixtures of, any of the following hydrocarbons including their isomers:

101.16(1)(b)1. 1. Propane.

101.16(1)(b)2. 2. Propylene.

101.16(1)(b)3. 3. Butane.

101.16(1)(b)4. 4. Butylene.

101.16(1)(c) (c) "Propane gas system" means an assembly consisting of one or more containers that has a total water capacity of at least 100 gallons and a means of conveying propane gas from the container or containers to a point of connection with devices used to consume the propane gas. A "propane gas system" includes all piping and other components associated with the assembly that are used to control the quantity, flow, pressure, and physical state of the propane gas.

101.16(1)(d) (d) "Retail supplier" means a person engaged in the business of filling containers that have a water capacity of at least 4 pounds with liquefied petroleum gas that is intended to be used directly from the containers as fuel. "Retail supplier" does not include a person who fills such containers with liquefied petroleum gas for the person's own use.

101.16(2) (2) Rules. The department shall promulgate rules to ascertain, fix, and order such reasonable standards, rules, or regulations for the design, construction, location, installation, operation, repair, and maintenance of equipment for storage, handling, use, and transportation by tank truck or tank trailer, of liquefied petroleum gases for fuel purposes, and for the odorization of said gases used therewith, as shall render such equipment safe.

101.16(3) (3) Filling, evacuating, and use of containers.

101.16(3)(a)(a) Except as provided in par. (b), no person, other than the owner of a liquefied petroleum gas container or a person authorized by the owner, may fill, refill, evacuate, or use in any other manner the container for any purpose.

101.16(3)(b) (b) A retail supplier may evacuate a liquefied petroleum gas container not under its ownership in order to transfer the remaining liquefied petroleum gas that is in that container into a container that is under its ownership.

101.16(3g) (3g) License required.

101.16(3g)(a)(a) No retail supplier may distribute liquefied petroleum gas without holding a license issued by the department. The department, subject to s. 101.02 (20) and (21), shall issue a license to be a retail supplier upon receiving the fee established under s. 101.19 (1g) (L) or (1m) and upon obtaining proof of financial responsibility as required under sub. (3r) (c). The term of the license shall be set by the department, not to exceed 2 years.

101.16(3g)(b) (b) The department shall publish an annual list of all retail suppliers holding valid licenses under par. (a).

101.16(3r) (3r) Financial responsibility.

101.16(3r)(a)(a) Except as provided in par. (b), a retail supplier shall maintain proof of financial responsibility in the amount of $1,000,000 per occurrence with an annual aggregate of $2,000,000 for compensating 3rd parties for bodily injury and property damages for incidents associated with the release of liquefied petroleum gas.

101.16(3r)(b) (b) A retail supplier who only fills department of transportation cylinders or who only fills containers for engine and recreational vehicle fueling systems shall maintain proof of financial responsibility in the amount of $500,000 per occurrence with an annual aggregate of $1,000,000 for compensating 3rd parties for bodily injury and property damages for incidents associated with the release of liquefied petroleum gas.

101.16(3r)(c) (c) A retail supplier may obtain any of the following to prove financial responsibility as required under par. (a) or (b):

101.16(3r)(c)1. 1. A surety bond that is issued by a surety company that is listed as an acceptable surety for federal bonds on the date that the surety bond is obtained in the most recently published U.S. department of the treasury's circular 570.

101.16(3r)(c)2. 2. An irrevocable letter of credit that is issued by a financial institution that is authorized to do business in this state or that is federally chartered. The letter of credit shall be for an initial period of at least one year.

101.16(3r)(c)3. 3. Commercial general liability insurance as an endorsement to an existing policy or as a separate policy from an insurer, or a risk retention group, that is licensed to transact the business of insurance in this state or that is eligible to provide insurance as a surplus lines insurer in one or more states.

101.16(3r)(d) (d) A retail supplier who fails to maintain proof of financial responsibility as required under par. (a) or (b), may not distribute liquefied petroleum gas at retail until such proof is obtained.

101.16(3r)(e) (e) Each retail supplier shall file proof of financial responsibility as required under this subsection with the department.

101.16(3r)(f) (f) A 3rd party that issues a surety bond, a letter of credit, or general liability insurance to a retail supplier for purposes of this subsection shall provide written notice to the retail supplier and to the department at least 60 days before canceling, revoking, suspending, or failing to renew the bond, letter, or insurance.

101.16(3r)(g) (g) A retail supplier that cancels or fails to renew a surety bond, a letter of credit, or general liability insurance shall notify the department at least 60 days before cancelling or failing to renew the bond, letter, or insurance. Upon receipt of the notice, the department shall revoke the retail supplier's license issued under sub. (3g).

101.16(3r)(h) (h) A financial institution that issues an irrevocable letter of credit to a retail supplier for purposes of this subsection shall renew the letter automatically unless notice is given as required under par. (f).

101.16(4) (4) Requirements to provide information.

101.16(4)(a)(a) The person actually performing the work of installing equipment utilizing liquefied petroleum gas for fuel purposes shall furnish the user of the equipment a statement, the form of which shall be prescribed by the department, showing that the design, construction, location, and installation of the equipment conforms with the rules promulgated by the department under this section.

101.16(4)(b) (b)

101.16(4)(b)1.1. A person who owns, leases, or uses a propane gas system and who is a customer of a retail supplier shall notify the retail supplier of propane gas for the propane gas system of any interruption in the operation of the propane gas system due to the replacement, modification, repair, or servicing of the propane gas system by any person other than the retail supplier. The customer shall provide the notice at least 7 days in advance of the interruption in the operation of the propane gas system, except as provided in subd. 2. The retail supplier, or the person replacing, modifying, repairing, or servicing the propane gas system, shall perform a check for leaks or other defects in the propane gas system before placing the propane gas system back into operation in the manner required by rule.

101.16(4)(b)2. 2. If the interruption of a propane gas system subject to subd. 1. is due to emergency repair or servicing, the customer shall provide the notice to the retail supplier as soon as possible and no later than 24 hours after the repair or servicing is completed.

101.16(4)(c) (c) Each retail supplier filling a container that is part of a propane gas system shall provide written notice to each customer subject to par. (b) of the customer's duty under par. (b) before the retail supplier's first delivery of propane gas to that customer and shall provide subsequent notices on an annual basis. The notice shall include all of the following information concerning the duty to notify under par. (b):

101.16(4)(c)1. 1. The name, address, and telephone number of the retail supplier.

101.16(4)(c)2. 2. The purpose of giving the notification to the retail supplier.

101.16(4)(c)3. 3. A description of the type of propane gas system that is subject to the notification requirement.

101.16(4)(c)4. 4. A description of the types of activities that constitute a replacement, modification, repair, or servicing of a propane gas system.

101.16(4)(c)5. 5. A copy of the provisions under s. 101.16 (4) (b).

101.16(5) (5) Penalties.

101.16(5)(ac)(ac) Except as provided in par. (am), any person who violates sub. (3) or (4) or any rule promulgated under sub. (2) shall forfeit not less than $10 nor more than $1,000.

101.16(5)(am) (am) Any person who intentionally violates sub. (3) or (4) or any rule promulgated under sub. (2) shall be fined not less than $25 nor more than $2,000, or shall be imprisoned not less than 30 days nor more than 6 months.

101.16(5)(b) (b) Except as provided in par. (c), any retail supplier who violates sub. (3g) or (3r) shall forfeit not less than $500 and not more than $1,000 for the first offense and not less than $2,000 but not more than $5,000 for each subsequent offense.

101.16(5)(c) (c) Any retail supplier who violates sub. (3g) or (3r) shall forfeit not less than $200 and not more than $400 for the first offense and not less than $800 but not more than $2,000 for each subsequent offense if the retail supplier is one of the following:

101.16(5)(c)1. 1. A retail supplier who only fills department of transportation cylinders.

101.16(5)(c)2. 2. A retail supplier who only fills containers for engine and recreational vehicle fueling systems.

101.16(5)(cg) (cg) Paragraphs (b) and (c) do not apply to intentional violations of subs. (3g) or (3r).

101.16(5)(cm) (cm) Except as provided in par. (cn), any retail supplier who intentionally violates sub. (3g) or (3r) shall be imprisoned not less than 30 days nor more than 6 months or shall be fined not less than $500 nor more than $1,000 for the first offense and not less than $2,000 nor more than $5,000 for each subsequent offense.

101.16(5)(cn) (cn) Any retail supplier who only fills department of transportation cylinders or containers for engine and recreational vehicles and who intentionally violates sub. (3g) or (3r) shall be imprisoned not less than 30 days nor more than 6 months or shall be fined not less than $200 nor more than $400 for the first offense and not less than $800 nor more than $2,000 for each subsequent offense.

101.16(5)(cr) (cr)

101.16(5)(cr)1.1. Each day of violation of sub. (3) constitutes a separate offense.

101.16(5)(cr)2. 2. Each day of violation of sub. (3g) constitutes a separate offense.

101.16(5)(cr)3. 3. Each day of violation of sub. (3r) constitutes a separate offense.

101.16(5)(cr)4. 4. Each day of violation of sub. (4) constitutes a separate offense.

101.16(5)(d) (d) If a retail supplier is found in violation of sub. (3g) or (3r), the court shall require that the retail supplier cease distributing liquefied petroleum gas at retail until the retail supplier is issued the license required under sub. (3g).

101.16(5m) (5m) Civil liability.

101.16(5m)(a)(a) Any retail supplier who is licensed under sub. (3g) and who suffers damages caused by the filling of a container that is not a department of transportation cylinder by another retail supplier who is not so licensed may bring an action against the unlicensed retail supplier to do any of the following:

101.16(5m)(a)1. 1. Enjoin the unlicensed retail supplier from distributing liquefied petroleum gas at retail until the retail supplier receives the required license.

101.16(5m)(a)2. 2. Receive monetary damages equal to 3 times the amount of any monetary loss sustained or $2,000, whichever is greater, multiplied by each day that the unlicensed supplier is not licensed under sub. (3g).

101.16(5m)(b) (b) Notwithstanding s. 814.04 (1), a retail supplier who prevails in an action under par. (a) shall be awarded reasonable attorney fees.

101.16(5m)(c) (c) An action under this subsection shall be commenced within 180 days after the cause of action accrues or be barred.

101.16(6) (6) Exemption. This section does not apply to railroads engaged in interstate commerce or to equipment used by them.

101.16 History History: 1971 c. 185 s. 1; Stats. 1971 s. 101.16; 2007 a. 203; 2009 a. 180; 2011 a. 209; 2011 a. 260 s. 81.



101.17 Machines and boilers, safety requirement.

101.17  Machines and boilers, safety requirement. No machine, mechanical device, or steam boiler shall be installed or used in this state which does not fully comply with the requirements of the laws of this state enacted for the safety of employees and frequenters in places of employment and public buildings and with the orders of the department adopted and published in conformity with this subchapter. Any person violating this section shall be subject to the forfeitures provided in s. 101.02 (12) and (13).

101.17 History History: 1971 c. 185 ss. 1, 7; 1971 c. 228 ss. 19, 43; Stats. 1971 s. 101.17; 1995 a. 27.



101.175 Local energy resource systems.

101.175  Local energy resource systems.

101.175(1) (1) In this section:

101.175(1)(a) (a) "Local energy resource system" means a solar energy system, a wind energy system or a wood energy system.

101.175(1)(b) (b) "Solar energy system" means equipment which directly converts and then transfers or stores solar energy into usable forms of thermal or electrical energy.

101.175(1)(c) (c) "Wind energy system" means equipment which converts and then transfers or stores energy from the wind into usable forms of energy.

101.175(1)(d) (d) "Wood energy system" means woodburning stove or furnace.

101.175(1m) (1m) The purpose of this section is to establish statewide local energy resource system standards to promote accurate consumer evaluation of local energy resource systems and components thereof.

101.175(2) (2) Any manufacturer or retailer prior to the sale in this state of any local energy resource system or components thereof may request the department to issue a seal of quality for each system or component which meets or exceeds the quality standards established by the department under sub. (4).

101.175(3) (3) The department, in consultation with the department of agriculture, trade and consumer protection, shall establish by rule quality standards for local energy resource systems which do not impede development of innovative systems but which do:

101.175(3)(a) (a) Promote accurate consumer evaluation of local energy resource systems and components thereof.

101.175(3)(b) (b) Conform, where feasible, with national performance standards promulgated or recognized by the federal government for local energy resource systems.

101.175(3)(c) (c) Promote the production, marketing and installation of local energy resource systems.

101.175(4) (4) The quality standards under sub. (3) shall include but are not limited to:

101.175(4)(a) (a) The requirement of a warranty and minimum requirements for the contents thereof.

101.175(4)(b) (b) The requirement of an operation and maintenance manual and minimum requirements for the contents thereof.

101.175(4)(c) (c) Minimum specifications for materials, workmanship, durability and efficiency.

101.175(5) (5) Upon request by any manufacturer or retailer of any local energy resource system or components thereof which meet or exceed the quality standards established under sub. (4), the department shall issue an appropriate seal of quality. The department may charge a fee to cover the cost of the seal and to cover the cost of examining the system or its components.

101.175(6) (6) Misrepresentation, misuse or duplication of the department seal of quality issued under sub. (5) shall be deemed deceptive advertising under s. 100.18 (9m).

101.175(7) (7) At the request of any buyer of a local energy resource system the department may inspect any local energy resource system necessary to ascertain compliance with this section.

101.175 History History: 1979 c. 350; 1983 a. 27 s. 2202 (25); 1985 a. 120.



101.178 Installation and servicing of heating, ventilating and air conditioning equipment.

101.178  Installation and servicing of heating, ventilating and air conditioning equipment.

101.178(1) (1) In this section, "political subdivision" means a city, village, town or county.

101.178(2) (2) No person may engage in the business of installing or servicing heating, ventilating or air conditioning equipment unless the person registers with the department.

101.178(3) (3)

101.178(3)(a)(a) The department shall promulgate rules for a voluntary program under which a person who engages in the business of installing or servicing heating, ventilating or air conditioning equipment may obtain certification by passing an examination developed or selected by the department.

101.178(3)(b) (b) A political subdivision may not require a person to obtain certification under par. (a) in order to engage in the business of installing or servicing heating, ventilating or air conditioning equipment in that political subdivision unless all of the following apply:

101.178(3)(b)1. 1. On April 23, 1994, the political subdivision requires certification, licensure or other approval by the political subdivision in order to engage in that business in the political subdivision.

101.178(3)(b)2. 2. The political subdivision allows a person who has the approval under subd. 1. on April 23, 1994, to continue to engage in that business in the political subdivision without obtaining certification under par. (a).

101.178(3)(c) (c) A political subdivision may not require a person who is certified under par. (a) to obtain certification, licensure or other approval by the political subdivision in order to engage in the business of installing or servicing heating, ventilating or air conditioning equipment in that political subdivision.

101.178(3)(d) (d) A political subdivision may not require a person to obtain certification, licensure or other approval by the political subdivision in order to engage in the business of installing or servicing heating, ventilating or air conditioning equipment in the political subdivision unless the political subdivision requires that approval before November 1, 1993.

101.178(4) (4) The department may establish fees to cover the costs of administering this section.

101.178(5) (5) Any person who violates sub. (2) shall be required to forfeit not less than $50 nor more than $1,000. Each installation or servicing in violation of sub. (2) constitutes a separate violation.

101.178 History History: 1993 a. 243.



101.18 Electric fences.

101.18  Electric fences. The department shall ascertain, fix and order such reasonable standards, rules or regulations for the erection, construction, repair and maintenance of electric fences as shall render them safe.

101.18 History History: 1971 c. 185 s. 1; 1971 c. 228; Stats. 1971 s. 101.18.



101.19 Fees and records.

101.19  Fees and records.

101.19(1b)(1b) In this section:

101.19(1b)(a) (a) "Amusement attraction" means any game of skill, show, or exhibition that does not constitute an amusement or thrill ride entertainment device.

101.19(1b)(b) (b) "Amusement or thrill ride" means any device that carries frequenters in an unusual, entertaining or thrilling mode of motion or any vehicle providing entertainment or transportation to, from or within an amusement area.

101.19(1g) (1g) The department, by rule promulgated under ch. 227, shall fix and collect fees which shall, as closely as possible, equal the cost of providing the following services:

101.19(1g)(a) (a) The examination of plans for public buildings, public structures, places of employment and the components thereof.

101.19(1g)(am) (am) The services specified by s. 101.12 (3) (am).

101.19(1g)(b) (b) The required inspection of boilers, pressure vessels, refrigeration plants, liquefied petroleum gas vessels, anhydrous ammonia tanks and containers, escalators, dumbwaiters, and amusement or thrill rides but not of amusement attractions.

101.19(1g)(bm) (bm) The inspection by the department of lifts, as defined in s. 167.33 (1) (f).

101.19(1g)(c) (c) Determining and certifying the competency of inspectors, blasters and welders.

101.19(1g)(d) (d) Each inspection of a facility conducted to ensure that the construction is in accordance with the plans approved by the department.

101.19(1g)(f) (f) Administration of the manufactured dwelling program, the one- and two-family dwelling programs, the manufactured home and mobile home program, and the multifamily dwelling program.

101.19(1g)(g) (g) The inspection and investigation of accidents.

101.19(1g)(h) (h) Inspections of mines, tunnels, quarries, pits and explosives.

101.19(1g)(i) (i) Inspecting and certifying rental units under s. 101.122 (4) and certifying and training inspectors under s. 101.122 (2) (c) and (d).

101.19(1g)(j) (j) The licensing and inspection of fireworks manufacturers under s. 167.10 (6m).

101.19(1g)(k) (k) Administering subch. VII, except that the department may not charge a fee for an emergency elevator mechanic's license under s. 101.985 (2) (c).

101.19(1g)(L) (L) Issuing licenses to retail suppliers of liquefied petroleum gas under s. 101.16 (3g), except as provided in sub. (1m).

101.19(1m) (1m) The department shall collect an annual fee of $20 for issuing a license under s. 101.16 (3g) to a retail supplier who only fills department of transportation cylinders.

101.19(1r) (1r) Notwithstanding subs. (1g) and (1m), the department shall waive any fee imposed on an individual who is eligible for the veterans fee waiver program under s. 45.44 for a license, permit, or certificate of certification or registration issued by the department under s. 101.122 (2) (c), 101.15 (2) (e), 101.16 (3g), 101.17, 101.177 (4) (a), 101.178 (2) or (3) (a), 101.63 (2) or (2m), 101.653, 101.73 (5) or (6), 101.82 (1m), (1v), and (2), 101.935, 101.95, 101.951, 101.952, 101.985 (1) to (3), 145.02 (4), 145.035, 145.045, 145.07 (12), 145.15, 145.16, 145.165, 145.17, 145.175, 145.18, or 167.10 (6m).

101.19(2) (2) The department shall issue and record required certificates of inspection or of registration for equipment listed in sub. (1g) (b).

101.19 History History: 1971 c. 185; 1971 c. 228 s. 42; Stats. 1971 s. 101.19; 1975 c. 39; 1977 c. 29; 1979 c. 221; 1983 a. 27, 94, 446; 1987 a. 343; 1991 a. 39, 269; 1993 a. 414; 1999 a. 53; 2001 a. 16; 2005 a. 45, 456; 2007 a. 203; 2009 a. 28; 2011 a. 32, 199, 209; 2013 a. 20.



101.211 Lunchrooms.

101.211  Lunchrooms. The department shall require a suitable space in which lunches may be eaten in any place of employment if found by the department to be reasonably necessary for the protection of the life, health, safety and welfare of employees therein.

101.211 History History: 1971 c. 185 s. 1; 1971 c. 228 s. 42; Stats. 1971 s. 101.211; 1977 c. 29.



101.31 Construction career academy grant program.

101.31  Construction career academy grant program.

101.31(1)(1) The department shall award grants to eligible organizations that operate a construction career academy that provides high school pupils with training in construction-related careers.

101.31(2) (2) An organization is eligible for a grant under this section if it proposes to operate a construction career academy that meets the following minimum criteria:

101.31(2)(a) (a) It has established a partnership between a school board operating a high school, or a local business or sponsoring organization, and a technical college district board or baccalaureate degree granting institution in which the partners have committed to participate in the operation of the construction career academy for a minimum of 3 years.

101.31(2)(b) (b) It provides high school pupils with the opportunity to receive up to 3 years of training in construction-related careers.

101.31(2)(c) (c) It incorporates industry concepts into core academic areas.

101.31(2)(d) (d) It incorporates into its curriculum work experience in construction-related industries.

101.31(2)(e) (e) It coordinates classroom credits with a technical college district or with a baccalaureate degree granting institution.

101.31(2)(f) (f) It uses a learning community curriculum approved by the department in consultation with the department of public instruction.

101.31(2)(g) (g) It awards a certificate of recognition to each pupil who successfully completes the construction career academy's plan of study.

101.31(3) (3) The recipient of a grant under this section shall provide matching funds equal to 50 percent of the grant amount awarded to the recipient.

101.31(4) (4) The recipient of a grant under this section may use the grant funds only for the following purposes:

101.31(4)(a) (a) To purchase materials and equipment, fund field trips, and make improvements to facilities, or for other specific needs relating to the construction career academy.

101.31(4)(b) (b) For developing a core curriculum, for professional development, or for other administrative needs of the recipient.

101.31(5) (5)

101.31(5)(a)(a) The department may award a grant for the purposes described under sub. (4) (a) in an amount that equals not more than $900 for each pupil enrolled in the construction career academy at the time that the award is granted.

101.31(5)(b) (b) The department may award a grant for the purposes described under sub. (4) (b) in an amount not exceeding $50,000.

101.31(6) (6) The department shall promulgate rules to administer this section.

101.31 History History: 2007 a. 20.



101.55 Executive agreements to control sources of radiation.

101.55  Executive agreements to control sources of radiation. When the joint legislative council determines that it is in the interest of the state to enter into agreement with the government of the United States to provide for the discontinuance of certain of the federal government's responsibilities with respect to sources of ionizing radiation and the assumption thereof by the state pursuant to authority granted by P.L. 86-373, it shall convey its determination to the governor together with its estimate of the initial and ultimate cost of the assumption of this responsibility by the state and the governor, on behalf of the state, may, after a finding by both the governor and the U.S. nuclear regulatory commission as to the adequacy of the state's program of regulation, enter into such an agreement.

101.55 History History: 1977 c. 29; 1993 a. 52.



101.573 Fire dues distribution.

101.573  Fire dues distribution.

101.573(1) (1) The department shall include in the compilation and certification of fire department dues under sub. (3) 2% of the premiums paid to the state fire fund for the insurance of any public property, other than state property. The department shall notify the secretary of administration of the amount certified under this subsection and the secretary of administration shall charge the amount to the state fire fund.

101.573(3) (3)

101.573(3)(a)(a) On or before May 1 in each year, the department shall compile the fire department dues paid by all insurers under s. 601.93 and the dues paid by the state fire fund under sub. (1) and funds remaining under par. (b), withhold .5% and certify to the secretary of administration the proper amount to be paid from the appropriation under s. 20.165 (2) (L) to each city, village, or town entitled to fire department dues under s. 101.575. Annually, on or before August 1, the secretary of administration shall pay the amounts certified by the department to the cities, villages and towns eligible under s. 101.575.

101.573(3)(b) (b) The amount withheld under par. (a) shall be disbursed to correct errors of the department or the commissioner of insurance or for payments to cities, villages, or towns which are first determined to be eligible for payments under par. (a) after May 1. The department shall certify to the secretary of administration, as near as is practical, the amount which would have been payable to the municipality if payment had been properly disbursed under par. (a) on or prior to May 1, except the amount payable to any municipality first eligible after May 1 shall be reduced by 1.5% for each month or portion of a month which expires after May 1 and prior to the eligibility determination. The secretary of administration shall pay the amount certified to the city, village, or town. The balance of the amount withheld in a calendar year under par. (a) which is not disbursed under this paragraph shall be included in the total compiled by the department under par. (a) for the next calendar year. If errors in payments exceed the amount set aside for error payments, adjustments shall be made in the distribution for the next year.

101.573(4) (4) The department shall transmit to the treasurer of each city, village, and town entitled to fire department dues, a statement of the amount of dues payable to it, and the commissioner of insurance shall furnish to the secretary of administration, upon request, a list of the insurers paying dues under s. 601.93 and the amount paid by each.

101.573(5) (5) The department shall promulgate a rule defining "administrative expenses" for purposes of s. 20.165 (2) (La).

101.573 History History: 1981 c. 20 s. 1752; Stats. 1981 s. 101.58; 1981 c. 364 s. 3; Stats. 1981 s. 101.573; 1987 a. 27; 1995 a. 27; 2001 a. 109; 2003 a. 33, 219; 2011 a. 32.



101.575 Entitlement to dues.

101.575  Entitlement to dues.

101.575(1) (1)

101.575(1)(a)(a) Except as provided in par. (am), every city, village or town maintaining a fire department that complies with this subsection and the requirements of subs. (3) to (6) is entitled to a proportionate share of all fire department dues collected under ss. 101.573 and 601.93 after deducting the administrative expenses of the department under s. 101.573, based on the equalized valuation of real property improvements upon land within the city, village or town, but not less than the amount the municipality received under s. 601.93 (3), 1977 stats., and chapter 26, laws of 1979, in calendar year 1979.

101.575(1)(am) (am) If the department determines that a city, village or town fire department has failed to satisfy the requirements of this subsection or subs. (3) to (6), the department shall nonetheless pay dues for that calendar year to that city, village or town. The department shall issue a notice of noncompliance to the chief of the fire department, the governing body and the highest elected official of the city, village or town. If the fire department cannot demonstrate to the department that the fire department has met all requirements within one year after receipt of the notice or prior to the next audit by the department, whichever is later, the city, village or town shall not be entitled to dues under par. (a) for that year in which the city, village or town becomes not entitled to dues and for all subsequent calendar years until the requirements are met.

101.575(1)(b) (b) Every city, village or town that contracts for fire protection and fire prevention services that comply with s. 101.14 (2) from another city, village or town is entitled to the dues specified in par. (a) if the department determines that the fire department furnishing the protection can provide the agreed protection without endangering property within its own limits and the fire prevention services comply with s. 101.14 (2).

101.575(1)(c) (c) Any city, village or town, not maintaining a fire department, that for the purpose of obtaining fire protection and prevention services for itself enters into an agreement with another city, village or town, is entitled to the dues specified in par. (a) if the department determines that the fire prevention services comply with s. 101.14 (2). Two or more municipalities that together have entered into a fire protection agreement in the manner prescribed in this paragraph shall each be entitled to dues under par. (a).

101.575(2) (2) If a city or village contracts to provide fire protection and the services of its fire department outside of its boundaries, it is subject to the same liability for property damage and personal injury when responding to calls and providing services outside of its boundaries as when providing the same services within its boundaries.

101.575(3) (3) No city, village or town is entitled to receive dues under this section unless the city, village or town complies with pars. (a) and (b).

101.575(3)(a) (a) No city, village or town may receive fire department dues under this section unless it has a fire department which satisfies all of the following requirements:

101.575(3)(a)1. 1. Is organized to provide continuous fire protection in that city, village or town and has a designated chief.

101.575(3)(a)2. 2. Singly, or in combination with another fire department under a mutual aid agreement, can ensure the response of at least 4 fire fighters, none of whom is the chief, to a first alarm for a building.

101.575(3)(a)3. 3. Provides a training program prescribed by the department by rule.

101.575(3)(a)4. 4. Provides facilities capable, without delay, of receiving an alarm and dispatching fire fighters and apparatus.

101.575(3)(b) (b) Each city, village or town eligible for dues under this section shall maintain either a voluntary fire department that holds a meeting at least once each month, or a paid or partly paid fire department with sufficient personnel ready for service at all times.

101.575(4) (4)

101.575(4)(a)(a) The department may not pay any fire department dues for any year to a city, village, town or fire department unless all of the following conditions are satisfied:

101.575(4)(a)1. 1. The department determines that the city, village, town or fire department is in substantial compliance with sub. (6) and ss. 101.14 (2) and 101.141 (1) and (2). The department shall establish by rule the meaning of "substantial compliance" for purposes of this subdivision.

101.575(4)(a)2. 2. The city, village or town has submitted a form which is signed by the clerk of the city, village or town and by the chief of the fire department providing fire protection to that city, village or town, which is provided by the department by rule and which certifies that the fire department is in substantial compliance with this section or the department has audited the city, village, town or fire department and determined that it is in substantial compliance with sub. (6) and ss. 101.14 (2) and 101.141 (1) and (2). The department shall establish by rule the meaning of "substantial compliance" for purposes of this subdivision.

101.575(4)(b) (b) If dues which would have been paid into any fire fighter's pension fund or other special funds for the benefit of disabled or superannuated fire fighters are withheld under this subsection, an amount equal to the fire department dues withheld shall be paid into the pension fund from any available fund of the city, village or town, and, if no fund is available, an amount equal to the amount withheld shall be included in and paid out of the next taxes levied and collected for the city, village or town.

101.575(5) (5) No city, village or town which has contracted with another city, village or town or any part thereof for fire protection may be paid any fire department dues unless the contract or contracts are sufficient to provide fire protection to the entire city, village or town for which the fire protection service is being provided.

101.575(6) (6)

101.575(6)(a)(a) No city, village or town maintaining a fire department under this section may use any dues received under s. 101.573 and this section for any purpose except the direct provision of the following:

101.575(6)(a)1. 1. The purchase of fire protection equipment.

101.575(6)(a)2. 2. Fire inspection and public education.

101.575(6)(a)3. 3. Training of fire fighters and fire inspectors performing duties under s. 101.14.

101.575(6)(a)4. 4. To fund wholly or partially fire fighters' pension funds or other special funds for the benefit of disabled or superannuated fire fighters.

101.575(6)(b) (b) Any city, village or town that contracts for fire protection service shall give dues received under s. 101.573 and this section to the fire department providing the fire protection service. That fire department shall use those dues for any of the purposes specified in par. (a).

101.575 History History: 1971 c. 185 s. 7; 1975 c. 94 s. 91 (9); 1975 c. 372 s. 15; Stats. 1975 s. 601.95; 1977 c. 29; 1979 c. 34, 221; 1981 c. 20 ss. 1754 to 1758, 2202 (26) (b); Stats. 1981 s. 101.59; 1981 c. 364 s. 3; Stats. 1981 s. 101.575; 1987 a. 399; 1989 a. 31; 1991 a. 187; 1993 a. 213; 1997 a. 27; 2003 a. 219; 2013 a. 20.



101.578 Protection of medical waste incinerator employees.

101.578  Protection of medical waste incinerator employees.

101.578(1)(1) In this section, "medical waste incinerator" has the meaning given in s. 287.07 (7) (c) 1. cr.

101.578(2) (2) The department shall promulgate rules establishing requirements that protect persons who work at medical waste incinerators from exposure to blood and other potentially infectious materials. The rules shall be at least as strict as any federal requirements.

101.578 History History: 1991 a. 39; 1995 a. 227.



101.58 Employees' right to know.

101.58  Employees' right to know.

101.58(1) (1)  Short title. Sections 101.58 to 101.599 shall be known as the "Employees' Right to Know Law".

101.58(2) (2) Definitions. In ss. 101.58 to 101.599:

101.58(2)(a) (a) "Agricultural employer" means any person, including the state and its political subdivisions, who engages the services of any employee to perform agricultural labor. If any employee is present at the workplace of an agricultural employer under an agreement between that agricultural employer and another agricultural employer or employer, "agricultural employer" means the agricultural employer with control or custody of a pesticide. An agricultural employer who engages some employees to perform agricultural labor and other employees for other purposes is only an agricultural employer with respect to the employees engaged to perform agricultural labor.

101.58(2)(b) (b) "Agricultural labor" has the meaning provided in s. 108.02 (2).

101.58(2)(c) (c) "Employee" means any person whose services are currently or were formerly engaged by an employer or an agricultural employer, or any applicant at the time an employer or agricultural employer offers to engage his or her services.

101.58(2)(d) (d) "Employee representative" means an individual or organization to whom an employee gives written authorization to exercise his or her rights to request information under s. 101.583, 101.585 or 101.586, a parent of a minor employee or a recognized or certified collective bargaining agent.

101.58(2)(e) (e) "Employer" means any person, except an agricultural employer, with control or custody of any employment or workplace who engages the services of any employee. "Employer" includes the state and its political subdivisions. If any employee is present at the workplace of an employer under an agreement between that employer and another employer or agricultural employer, "employer" means the employer with control or custody of a toxic substance or infectious agent. An employer who engages some employees to perform agricultural labor and other employees for other purposes is only considered an employer with respect to the employees engaged for other purposes.

101.58(2)(f) (f) "Infectious agent" means a bacterial, mycoplasmal, fungal, parasitic or viral agent identified by the department by rule as causing illness in humans or human fetuses or both, which is introduced by an employer to be used, studied or produced in the workplace. "Infectious agent" does not include such an agent in or on the body of a person who is present in the workplace for diagnosis or treatment.

101.58(2)(g) (g) "Legal holiday" has the meaning provided in s. 995.20.

101.58(2)(h) (h) "Overexposure" means any chronic or acute exposure to a toxic substance or infectious agent which results in illness or injury.

101.58(2)(i) (i) "Pesticide" means any substance or mixture of substances which is registered with the federal environmental protection agency under 7 USC 136 to 136y or the department of agriculture, trade and consumer protection under ch. 94, and which is labeled, designed or intended to prevent, destroy, repel or mitigate any pest or as a plant regulator, defoliant or desiccant.

101.58(2)(j) (j)

101.58(2)(j)1.1. "Toxic substance" means any substance or mixture containing a substance regulated by the federal occupational safety and health administration under title 29 of the code of federal regulations part 1910, subpart z, which is introduced by an employer to be used, studied or produced in the workplace.

101.58(2)(j)2. 2. "Toxic substance" does not include:

101.58(2)(j)2.a. a. Any article, including but not limited to an item of equipment or hardware, which contains a substance regulated by the federal occupational safety and health administration under title 29 of the code of federal regulations part 1910, subpart z, if the substance is present in a solid form which does not cause any acute or chronic health hazard as a result of being handled by an employee.

101.58(2)(j)2.b. b. Any mixture containing a substance regulated under title 29 of the code of federal regulations part 1910, subpart z, if the substance is less than one percent, or, if the substance is an impurity, less than 2%, of the product.

101.58(2)(j)2.c. c. Any consumer product packaged for distribution to and used by the general public, for which the employee's exposure during use is not significantly greater than the consumer's exposure occurring during the principal use of the product.

101.58(2)(j)2.d. d. Any substance received by an employer in a sealed package and subsequently sold or transferred in that package, if the seal remains intact while the substance is in the employer's workplace.

101.58(2)(j)2.e. e. Any waste material regulated under the federal resource conservation and recovery act, P.L. 94-580.

101.58(2)(j)2.f. f. Lutefisk.

101.58(2)(k) (k) "Workplace" means any location where an employee performs a work-related duty in the course of his or her employment, except a personal residence.

101.58(3) (3) Relationship to federal regulations.

101.58(3)(a)(a) If the federal occupational safety and health administration promulgates a hazards communication regulation which, with respect to toxic substances, has requirements comparable to those in s. 101.583, 101.59 or 101.597 (1), and has time periods no less stringent than s. 101.589 and confidentiality requirements no less stringent than s. 101.592, an employer, manufacturer or supplier may apply to the department for an exemption from s. 101.583, 101.59 or 101.597 (1).

101.58(3)(b) (b) An employer applying to the department for an exemption under par. (a) shall provide a copy of the application to appropriate certified collective bargaining agents and shall post a statement at the place where notices to employees are normally posted. The posted statement shall summarize the application, specify a place where employees may examine it and inform employees of their right to request a hearing on it.

101.58(3)(c) (c) Upon receipt of a written request from an affected employer, manufacturer, supplier, employee or employee representative, the department shall hold a hearing on the application. If a hearing has been requested, the department is prohibited from approving the application until a hearing has been held. In no case may the department approve the application within less than 60 days after receiving it.

101.58 History History: 1981 c. 364, 391; 1983 a. 189 s. 329 (28); 1983 a. 192 s. 304; 2005 a. 155.

101.58 Annotation Wisconsin's new "right to know" law. McCauley. WBB Jan. 1983.



101.581 Notice requirements.

101.581  Notice requirements.

101.581(1) (1)  Employer. An employer who uses, studies or produces a toxic substance, infectious agent or pesticide shall post in every workplace at the location where notices to employees are usually posted a sign which informs employees that the employer is required, upon request, to provide an employee or employee representative with all of the following:

101.581(1)(a) (a) The identity of any toxic substance or infectious agent which an employee works with or is likely to be exposed to.

101.581(1)(b) (b) A description of any hazardous effect of the toxic substance or infectious agent.

101.581(1)(c) (c) Information regarding precautions to be taken when handling the toxic substance or infectious agent.

101.581(1)(d) (d) Information regarding procedures for emergency treatment in the event of overexposure to the toxic substance or infectious agent.

101.581(1)(e) (e) Access to the information contained on the label of any pesticide with which the employee works or to which the employee is likely to be exposed.

101.581(2) (2) Agricultural employer. An agricultural employer who uses pesticides shall post in a prominent place in the workplace a sign which informs employees that the agricultural employer is required, upon request, to provide an employee or employee representative with access to the information contained on the label of any pesticide with which the employee works or to which the employee is likely to be exposed.

101.581(3) (3) Minor employee. If an employee is a minor, an employer or agricultural employer shall send to the employee's parent or guardian, at the address provided by the employee, notice of the employee's rights under sub. (1) or (2).

101.581 History History: 1981 c. 364; 1983 a. 392.

101.581 Annotation "Produces" under sub. (1) means to create, bring forth, or cause hazardous substances to exist in the work place. Door County Highway Department v. DILHR, 137 Wis. 2d 280, 404 N.W.2d 548 (Ct. App. 1987).



101.583 Toxic substance information requirements; employer to employee.

101.583  Toxic substance information requirements; employer to employee.

101.583(1) (1)  Retention of information; lists. Except as provided by department rule under s. 101.598, an employer shall:

101.583(1)(a) (a) Retain any material safety data sheet relating to a toxic substance and containing the information required to be provided to employees under sub. (2) for 30 years after the date upon which the employer last received the toxic substance in the workplace; or

101.583(1)(b) (b)

101.583(1)(b)1.1. Maintain a written list identifying any toxic substance present in a workplace on or after May 10, 1984, except as provided in subd. 2., and the dates that the toxic substance is present in the workplace. If a list is maintained, each toxic substance required to be on the list shall be included on the list until 30 years after the last date on which the substance is received in the workplace. Within 30 days after a written request by an employee or employee representative, exclusive of weekends and legal holidays, the employer shall provide to the employee or employee representative a copy of any list maintained for the employee's workplace or the workplace of the employees represented by the employee representative.

101.583(1)(b)2. 2.

101.583(1)(b)2.a.a. A toxic substance need not be included on a list if in the area in which any employee usually works the toxic substance is received in packages of one kilogram or less and if no more than 10 kilograms of the toxic substance are used in or purchased for that area per year.

101.583(1)(b)2.b. b. A toxic substance need not be included on a list if it is a mixture containing one or more mineral dusts listed in 29 CFR 1910.1000, table z-3.

101.583(1m) (1m) Any employer with less than 10 employees and less than $750,000 in gross sales in the most recent calendar or fiscal year, whichever the employer uses for income or franchise tax purposes, is not subject to the requirements of sub. (1).

101.583(2) (2) Information.

101.583(2)(a)(a) Except as provided in s. 101.589, within 15 days after a written request by an employee or employee representative, exclusive of weekends and legal holidays, an employer shall provide to the employee or employee representative in writing the following information regarding any toxic substance with which the employee works or worked or to which the employee is likely to be or has been exposed:

101.583(2)(a)1. 1. The trade name of the toxic substance.

101.583(2)(a)2. 2. The chemical name and any commonly used synonym for the toxic substance and the chemical name and any commonly used synonym for its major components.

101.583(2)(a)3. 3. The boiling point, vapor pressure, vapor density, solubility in water, specific gravity, percentage volatile by volume, evaporation rate for liquids and appearance and odor of the toxic substance.

101.583(2)(a)4. 4. The flash point and flammable limits of the toxic substance.

101.583(2)(a)5. 5. Any permissible exposure level, threshold limit value or other established limit value for exposure to the toxic substance.

101.583(2)(a)6. 6. The stability of the toxic substance.

101.583(2)(a)7. 7. Recommended fire extinguishing media, special fire fighting procedures and any unusual fire and explosion hazard information for the toxic substance.

101.583(2)(a)8. 8. Any effect of overexposure to the toxic substance, emergency and first aid procedures and a telephone number to be called in an emergency.

101.583(2)(a)9. 9. Any condition or material which is incompatible with the toxic substance and must be avoided.

101.583(2)(a)10. 10. Any personal protective equipment to be worn or used and special precautions to be taken when handling or coming into contact with the toxic substance.

101.583(2)(a)11. 11. Procedures for the handling, cleanup and disposal of toxic substances leaked or spilled.

101.583(2)(b) (b) An employer is not required to provide information regarding a toxic substance under par. (a) if the employee or employee representative making the request has requested information about the toxic substance under par. (a) within the preceding 12 months, unless the employee's job assignment has changed or there is new information available concerning any of the subjects about which information is required to be provided.

101.583 History History: 1981 c. 364; 1983 a. 392; 1991 a. 39.



101.585 Infectious agent information requirements; employer to employee.

101.585  Infectious agent information requirements; employer to employee.

101.585(1) (1) Except as provided in s. 101.589 (1) and (3), within 72 hours after a written request by an employee or employee representative, exclusive of weekends and legal holidays, an employer shall provide in writing to the employee or employee representative the following information regarding any infectious agent which the employee works with or is likely to be exposed to if the infectious agent is present in the workplace when the request is made or at any time during the 30 days immediately preceding the request:

101.585(1)(a) (a) The name and any commonly used synonym of the infectious agent.

101.585(1)(b) (b) Any method or route of transmission of the infectious agent.

101.585(1)(c) (c) Any symptom or effect of infection, emergency and first aid procedures and a telephone number to be called in an emergency.

101.585(1)(d) (d) Any personal protective equipment to be worn or used and special precautions to be taken when handling or coming into contact with the infectious agent.

101.585(1)(e) (e) Procedures for handling, cleanup and disposal of infectious agents leaked or spilled.

101.585(2) (2) An employer is not required to provide information regarding an infectious agent under sub. (1) if the employee or employee representative making the request has requested information about the infectious agent under sub. (1) within the preceding 12 months, unless the employee's job assignment has changed or there is new information available concerning any of the subjects about which information is required to be provided.

101.585 History History: 1981 c. 364.



101.586 Pesticide information requirements; employer or agricultural employer to employee.

101.586  Pesticide information requirements; employer or agricultural employer to employee. Within 72 hours of a request from an employee or employee representative, exclusive of weekends and legal holidays, an employer or agricultural employer shall provide the requesting employee or employee representative with access to the container label or the information required by the federal environmental protection agency or the department of agriculture, trade and consumer protection to be on the container label, for any pesticide with which the employee works or to which the employee is likely to be exposed.

101.586 History History: 1981 c. 364; 1983 a. 392.



101.587 Information requirements; employer or agricultural employer to department.

101.587  Information requirements; employer or agricultural employer to department. The department or the department of health services may request the information required to be provided to employees under ss. 101.583, 101.585 and 101.586. The employer or agricultural employer shall provide the information within the time periods provided in ss. 101.583, 101.585, 101.586 and 101.589.

101.587 History History: 1981 c. 364; 1995 a. 27 s. 9126 (19); 2007 a. 20 s. 9121 (6) (a).



101.588 Information collection and maintenance; department.

101.588  Information collection and maintenance; department. If an employer ceases business operations in this state, the employer shall provide the department with the information required under s. 101.583 or 101.585 relating to that employer. The department shall maintain that information and provide it to any employee upon request.

101.588 History History: 1983 a. 392.



101.589 Extended time periods; exceptions.

101.589  Extended time periods; exceptions.

101.589(1) (1) If an employer has not obtained the information required to be provided under ss. 101.583 (2) (a) and 101.585 (1) at the time of a request made under s. 101.583 (2) (a) or 101.585 (1), the employer shall provide the information within 30 days after the request, exclusive of weekends and legal holidays.

101.589(2) (2) If a toxic substance was present in the workplace at any time on or after December 1, 1982, but is not present in the workplace when a request is made under s. 101.583 (2) (a), the employer shall provide the information within 30 days after the request, exclusive of weekends and legal holidays.

101.589(3) (3) An employer who has requested from the manufacturer or supplier of a toxic substance or from the supplier of an infectious agent any information required to be provided under s. 101.583 (2) (a) or 101.585 (1), but who has not received and does not already have that information, is not required to provide the information but shall notify any requesting employee or employee representative that the employer has requested, has not received and does not otherwise have the information.

101.589 History History: 1981 c. 364; 1981 c. 391 s. 210.



101.59 Manufacturer, supplier; requirements.

101.59  Manufacturer, supplier; requirements. Within 15 days, exclusive of weekends and legal holidays, after receipt of a request from an employer, any manufacturer or supplier of a toxic substance transported or sold for use in this state, or any supplier of an infectious agent transported or sold for use in this state, shall provide to that employer the information the employer is required to provide employees under s. 101.583 (2) (a) or 101.585 (1).

101.59 History History: 1981 c. 364.



101.592 Confidential information.

101.592  Confidential information.

101.592(1) (1) A manufacturer or supplier of a toxic substance, a supplier of an infectious agent or an employer may declare that information required to be provided under s. 101.583, 101.585, 101.59 or 101.597, except information described in ss. 101.583 (2) (a) 7. to 11., 101.585 (1) (b) to (e) and 101.597 (5) (a) 2. to 7. and (b) 2. and 3., relates to a process or production technique which is unique to, or is information the disclosure of which would adversely affect the competitive position of, the manufacturer, supplier or employer. If an employer, employee or employee representative requests information under s. 101.583, 101.585 or 101.59 that is confidential, the manufacturer, supplier or employer shall inform the requester that part of the requested information is confidential, but shall provide any part of the requested information that is not confidential or that, under this subsection, may not be declared confidential. When a manufacturer, supplier or employer declares information confidential, it shall notify the department and shall state the general use of the toxic substance or infectious agent and the items of information which it did and did not provide to the requester.

101.592(2) (2) Notwithstanding sub. (1), a manufacturer, supplier or employer shall provide the information specified in s. 101.583 (2) (a) 1. and 2. or 101.585 (1) (a) upon a request from an employee's authorized physician stating that the information is necessary for medical treatment of the employee. No physician receiving information under this subsection may disclose it to any person without the written consent of the patient and of the manufacturer, supplier or employer.

101.592 History History: 1981 c. 364; 1983 a. 392 s. 20.



101.595 Employee rights.

101.595  Employee rights.

101.595(1)(1)  Not to work with toxic substance, infectious agent or pesticide. Except as provided in ss. 101.589 (3) and 101.592, if an employee has requested information about a toxic substance, infectious agent or pesticide under s. 101.583, 101.585 or 101.586 and has not received the information required to be provided under s. 101.583, 101.585, 101.586 or 101.589 (1) or (2), the employee may refuse to work with or be exposed to the toxic substance, infectious agent or pesticide until such time as the employer or agricultural employer supplies the information under s. 101.583, 101.585 or 101.586 to the employee who has made the request.

101.595(2) (2) Retaliation prohibited.

101.595(2)(a)(a) No employer or agricultural employer may discharge or otherwise discipline or discriminate against any employee because the employee has exercised any rights under ss. 101.58 to 101.599.

101.595(2)(b) (b) Section 111.322 (2m) applies to discharge and other discriminatory acts arising in connection with any proceeding under ss. 101.58 to 101.599.

101.595(3) (3) Waiver prohibited. No person may request or require any employee to waive any rights under ss. 101.58 to 101.599.

101.595 History History: 1981 c. 364; 1983 a. 392; 1989 a. 228.



101.596 Building inspector review board.

101.596  Building inspector review board.

101.596(1) (1)  Definitions. In this section:

101.596(1)(a) (a) "Board" means the building inspector review board.

101.596(1)(b) (b) "Building inspector" means any of the following:

101.596(1)(b)1. 1. A person who is certified under rules promulgated by the department to make inspections of public buildings and places of employment.

101.596(1)(b)2. 2. A person who is certified under rules promulgated by the department to make inspections under subch. II.

101.596(1)(c) (c) "Permittee" means a person who is issued a building permit for a public building or a place of employment or a person who is issued a building permit under subch. II.

101.596(2) (2) Responsibilities.

101.596(2)(a)(a) The review board shall review complaints received from permittees concerning possible incompetent, negligent, or unethical conduct by building inspectors.

101.596(2)(b) (b) After reviewing a complaint received under par. (a), the review board may revoke the certification of a building inspector if the board determines that the building inspector has engaged in incompetent, negligent, or unethical conduct.

101.596(2)(c) (c) The review board may modify or reverse decisions made by building inspectors if the board finds that the decision by the building inspector was made in error.

101.596(3) (3) Procedures; confidentiality.

101.596(3)(a)(a) If a permittee makes a complaint to the review board concerning a building inspector, the permittee may do one of the following:

101.596(3)(a)1. 1. Request that the complaint remain anonymous, subject to par. (b).

101.596(3)(a)2. 2. Allow the complaint to be presented to the building inspector and not remain anonymous.

101.596(3)(b) (b) If the permittee chooses to request that the permittee's complaint remain anonymous, the board may not review the complaint or modify or revoke the permit unless the board receives 2 additional anonymous complaints regarding the inspector. If 2 or more additional complaints are made, the review board shall proceed with its review, and none of the complaints may continue to be anonymous.

101.596(3)(c) (c) If the permittee allows his complaint to be presented to the inspector without requesting anonymity, the review board shall proceed with the review.

101.596 History History: 2005 a. 457.



101.597 Education and training programs.

101.597  Education and training programs.

101.597(1) (1)  By employer; toxic substance, infectious agent or pesticide. Except as provided in sub. (5) (b), prior to an employee's initial assignment to a workplace where the employee may be routinely exposed to any toxic substance, infectious agent or pesticide, an employer shall provide the employee with an education or training program under sub. (5) (a) or (c). The employer shall provide additional instruction whenever the employee may be routinely exposed to any additional toxic substance or infectious agent.

101.597(2) (2) By agricultural employer; pesticide. Prior to an agricultural employee's initial assignment to a workplace where the employee may be routinely exposed to a pesticide, an agricultural employer shall provide the employee with an education or training program under sub. (5) (c). The agricultural employer shall provide additional instruction whenever the employee may be routinely exposed to any additional pesticide.

101.597(3) (3) By department. The department shall inform manufacturers, suppliers, employers, agricultural employers and employees of their duties and rights under ss. 101.58 to 101.599. As part of this program, the department shall cooperate with the department of revenue to notify any employer commencing operations on or after May 8, 1982, of that employer's duties and rights.

101.597(4) (4) Definition. In this section, "routinely exposed to any toxic substance" means exposure of at least 30 days per year at exposure levels exceeding 50% of the permissible exposure level established by the federal occupational safety and health administration, or any exposure exceeding 100% of the permissible exposure level, regardless of the exposure period.

101.597(5) (5) Program contents.

101.597(5)(a)(a) Toxic substances and infectious agents. For each toxic substance or infectious agent to which the employee may be routinely exposed, the education or training program shall include:

101.597(5)(a)1. 1.

101.597(5)(a)1.a.a. For a toxic substance, the trade name, generic or chemical name and any commonly used synonym for the toxic substance and the trade name, generic or chemical name and any commonly used synonym for its major components.

101.597(5)(a)1.b. b. For an infectious agent, its name and any commonly used synonym.

101.597(5)(a)2. 2. The location of the toxic substance or infectious agent.

101.597(5)(a)3. 3. Any symptom of acute or chronic effect of overexposure to the toxic substance or infectious agent.

101.597(5)(a)4. 4. For a toxic substance, the potential for flammability, explosion and reactivity.

101.597(5)(a)5. 5. Proper conditions for safe use of and exposure to the toxic substance or infectious agent.

101.597(5)(a)6. 6. Special precautions to be taken and personal protective equipment to be worn or used, if any, when handling or coming into contact with the toxic substance or infectious agent.

101.597(5)(a)7. 7. Procedures for handling, cleanup and disposal of toxic substances or infectious agents leaked or spilled.

101.597(5)(b) (b) Toxic substances and infectious agents; exception. In an area where employees usually work with a large number of toxic substances or infectious agents which are received in packages of one kilogram or less and no more than 10 kilograms of which are used or purchased per year, the employer may provide a general education or training program in lieu of the education or training program described in par. (a). The general training program shall be provided prior to an employee's initial assignment to the area and shall include:

101.597(5)(b)1. 1. The information specified in par. (a) 1. and 2.

101.597(5)(b)2. 2. The nature of the hazards posed by the toxic substances or infectious agents or both.

101.597(5)(b)3. 3. General precautions to be taken when handling or coming into contact with the toxic substances or infectious agents.

101.597(5)(c) (c) Pesticides. For each pesticide to which the employee may be routinely exposed the education or training program shall include:

101.597(5)(c)1. 1. The trade name, generic or chemical name and any commonly used synonym for the pesticide and the trade name, generic or chemical name and any commonly used synonym for its major ingredients.

101.597(5)(c)2. 2. The location of the pesticide and the location where it is used.

101.597(5)(c)3. 3. Any symptom of acute or chronic effect of overexposure to the pesticide.

101.597(5)(c)4. 4. Proper conditions for safe use of and exposure to the pesticide.

101.597(5)(c)5. 5. Special precautions to be taken and personal protective equipment to be worn or used, if any, when handling or coming into contact with the pesticide.

101.597(5)(c)6. 6. Procedures for handling, cleanup and disposal of leaks or spills of the pesticide.

101.597 History History: 1981 c. 364, 391; 1983 a. 392; 1995 a. 27.



101.598 Rules.

101.598  Rules.

101.598(1)(1) The department shall, by rule, identify as an infectious agent any bacterial, mycoplasmal, fungal, parasitic or viral agent which causes illness in humans or human fetuses or both. The department shall consult with the department of health services in promulgating these rules.

101.598(2) (2) The department may, by rule, exempt employers from retaining a data sheet or maintaining a list, under s. 101.583 (1), regarding any mixture containing a toxic substance if the nature of the toxic substance or the quantity of toxic substance present in the mixture is such that the mixture is highly unlikely to pose an unreasonable acute or chronic health hazard to an employee who works with or is likely to be exposed to the mixture.

101.598 History History: 1981 c. 364, 391; 1983 a. 392; 1995 a. 27 s. 9126 (19); 2007 a. 20 s. 9121 (6) (a).



101.599 Remedies; civil forfeitures.

101.599  Remedies; civil forfeitures.

101.599(1) (1)  Complaint. An employee or employee representative who has not been afforded his or her rights by an employer or agricultural employer in violation of s. 101.583, 101.585, 101.586, 101.595 (1), (2) (a) or (3) or 101.597 (1) or (2) may, within 30 days after the violation occurs or the employee or employee representative first obtains knowledge of the violation, whichever is later, file a complaint with the department alleging the violation. The department shall investigate the complaint and shall attempt to resolve the complaint by conference, conciliation or persuasion. If the complaint is not resolved and the department finds probable cause to believe a violation has occurred, the department shall proceed with notice and a hearing on the complaint as provided in ch. 227. The hearing shall be held within 60 days after receipt by the department of the complaint.

101.599(2) (2) Remedies. The department shall issue its decision and order within 30 days after the hearing. If the department finds that an employer or agricultural employer has violated s. 101.583, 101.585, 101.586, 101.595 (1), (2) (a) or (3) or 101.597 (1) or (2), it may order the employer or agricultural employer to take such action as will remedy the effects of the violation, including instituting an education or training program, providing the requested information, reinstating an employee or providing back pay to an employee.

101.599(3) (3) Civil forfeiture.

101.599(3)(a)(a) Except as provided in par. (b), any person who violates ss. 101.58 to 101.599 or an order of the department issued under ss. 101.58 to 101.599 shall forfeit not more than $1,000 for each violation.

101.599(3)(b) (b) Any person who willfully violates or exhibits a pattern of violation of ss. 101.58 to 101.599 or an order of the department issued under ss. 101.58 to 101.599 shall forfeit not more than $10,000 for each violation.

101.599 History History: 1981 c. 364; 1981 c. 391 ss. 101, 102; 1983 a. 392; 1989 a. 228.



101.60 Purpose.

101.60  Purpose. The purpose of this subchapter is to establish statewide construction standards and inspection procedures for one- and 2-family dwellings and to promote interstate uniformity in construction standards by authorizing the department to enter into reciprocal agreements with other states which have equivalent standards.

101.60 History History: 1975 c. 404; 1977 c. 369, 447.



101.61 Definitions.

101.61  Definitions. In this subchapter:

101.61(1) (1) "Dwelling" means any building that contains one or 2 dwelling units. "Dwelling unit" means a structure or that part of a structure which is used or intended to be used as a home, residence or sleeping place by one person or by 2 or more persons maintaining a common household, to the exclusion of all others.

101.61(2) (2) "Owner" means any person having a legal or equitable interest in the dwelling. "Owner" does not include any person whose legal or equitable interest in the dwelling is a security interest derived solely from the extension of credit to permit construction or remodeling of the dwelling or purchase of the dwelling by a 3rd party.

101.61 History History: 1975 c. 404; 1979 c. 89, 148; 1989 a. 109.

101.61 Annotation The dwelling code applies to additions to buildings initially constructed after the effective date of the one- and two-family dwelling code act. 67 Atty. Gen. 191.



101.615 Application.

101.615  Application. This subchapter applies to a dwelling the initial construction of which was commenced on or after December 1, 1978, except as follows:

101.615(1) (1) Section 101.645 applies to a dwelling the initial construction of which was commenced before, on or after May 23, 1978.

101.615(1m) (1m) Section 101.647 applies to a dwelling the initial construction of which was commenced before, on, or after February 1, 2011.

101.615(2) (2) Section 101.653 applies to a dwelling the initial construction of which was commenced on or after May 16, 1992.

101.615(3) (3) Sections 101.65 (1m) and (1r) and 101.654 apply to an application for a building permit filed on or after April 1, 1995, to perform work on a dwelling the initial construction of which was commenced before, on or after December 1, 1978.

101.615 History History: 1989 a. 109; 1991 a. 309; 1993 a. 126; 1995 a. 392; 2009 a. 158; s. 35.17 correction in sub. (1m).



101.62 Dwelling code council; power.

101.62  Dwelling code council; power.

101.62(1) (1) The dwelling code council shall review the standards and rules for one- and 2-family dwelling construction and recommend a uniform dwelling code for adoption by the department which shall include rules providing for the conservation of energy in the construction and maintenance of dwellings and for costs of specific code provisions to home buyers to be related to the benefits derived from such provisions.

101.62(2) (2) The dwelling code council shall study the need for and availability of one- and 2-family dwellings that are accessible to persons with disabilities, as defined in s. 106.50 (1m) (g), and shall make recommendations to the department for any changes to the uniform dwelling code that may be needed to ensure an adequate supply of one- and 2-family dwellings.

101.62(3) (3) The dwelling code council shall consider and make recommendations to the department pertaining to rules and any other matters related to this subchapter. The dwelling code council shall recommend variances for different climate and soil conditions throughout the state.

101.62(4) (4) The dwelling code council shall prepare a report that consists of the review required under sub. (1) and the recommendations required under sub. (3) once every 6 years. The council shall complete the first report no later than July 7, 2014.

101.62 History History: 1975 c. 404; 1991 a. 295; 1995 a. 27; 1999 a. 82; 2013 a. 23.



101.625 Contractor certification council; duties.

101.625  Contractor certification council; duties. The contractor certification council shall do all of the following:

101.625(1) (1) Recommend for promulgation by the department rules for certifying the financial responsibility of contractors under s. 101.654. These rules shall include rules providing for the assessment of fees upon applicants for certification of financial responsibility under s. 101.654 and for the suspension and revocation of that certification. The amount of the fees recommended under this subsection may not exceed an amount that is sufficient to defray the costs incurred in certifying the financial responsibility of applicants under s. 101.654.

101.625(2) (2) Recommend to the department for approval under s. 101.654 (1m) (b) 1. courses that meet continuing education requirements.

101.625(3) (3) Advise the department on the development of course examinations for those persons who are required to pass an examination under s. 101.654 (1m) (b).

101.625 History History: 1993 a. 126; 2005 a. 200.



101.63 Departmental duties.

101.63  Departmental duties. The department shall:

101.63(1) (1) Adopt rules which establish standards for the construction and inspection of one- and 2-family dwellings and components thereof. Where feasible, the standards used shall be those nationally recognized and shall apply to the dwelling and to its electrical, heating, ventilating, air conditioning and other systems, including plumbing, as defined in s. 145.01 (10). No set of rules may be adopted which has not taken into account the conservation of energy in construction and maintenance of dwellings and the costs of specific code provisions to home buyers in relationship to the benefits derived from the provisions. Rules promulgated under this subsection do not apply to a bed and breakfast establishment, as defined under s. 254.61 (1), except that the rules apply to all of the following:

101.63(1)(a) (a) The 3rd floor level of a bed and breakfast establishment that uses that level other than as storage.

101.63(1)(b) (b) A structural addition that is made to a bed and breakfast establishment that alters the dimensions of the structure.

101.63(2) (2) Adopt rules for the certification, including provisions for suspension and revocation thereof, of inspectors for the purpose of inspecting building construction, electrical wiring, heating, ventilating, air conditioning and other systems, including plumbing, as defined in s. 145.01 (10), of one- and 2-family dwellings under sub. (1). The rules shall specify that the department may suspend or revoke the certification of an inspector under this subsection for knowingly authorizing the issuance of a building permit to a contractor who is not in compliance with s. 101.654. Persons certified as inspectors may be employees of the department, a city, village, town, county or an independent inspection agency. The department may not adopt any rule which prohibits any city, village, town or county from licensing persons for performing work on a dwelling in which the licensed person has no legal or equitable interest.

101.63(2m) (2m) Promulgate rules for certifying the financial responsibility of contractors under s. 101.654. These rules shall include rules providing for the assessment of fees upon applicants for certification of financial responsibility under s. 101.654 and for the suspension and revocation of that certification. The amount of the fees assessed under this subsection may not exceed an amount that is sufficient to defray the costs incurred in certifying the financial responsibility of applicants under s. 101.654.

101.63(3) (3) Contract to provide inspection services, at municipal expense, to any municipality which requires such service under s. 101.65.

101.63(5) (5) Review the rules adopted under this subchapter once every 3 years.

101.63(6) (6) Issue special orders which it deems necessary to secure compliance with this subchapter and enforce the same by all appropriate administrative and judicial proceedings.

101.63(7) (7) Prescribe and furnish to municipalities a standard building permit form for all new one- and 2-family dwellings. The standard permit form shall include a space in which the municipal authority issuing the permit shall insert the name and license number of the master plumber engaged in supervising the installation of plumbing or installing the plumbing at a new one- or 2-family dwelling.

101.63(8) (8) Hear petitions regarding the dwelling code, rules and special orders in accordance with s. 101.02 (6) (e) to (i) and (8).

101.63(9) (9) Establish by rule a schedule of fees sufficient to defray the costs incurred under this subchapter.

101.63(10) (10) Assist the dwelling code council in preparing the report as required under s. 101.62 (4).

101.63 History History: 1975 c. 404; 1979 c. 221; 1981 c. 20; 1983 a. 27; 1983 a. 189 s. 329 (8); 1987 a. 343; 1993 a. 26, 126, 414; 1999 a. 9, 135; 2003 a. 90; 2005 a. 25, 200; 2007 a. 67; 2011 a. 78; 2013 a. 23.



101.64 Departmental powers.

101.64  Departmental powers. The department may:

101.64(1) (1) Hold hearings on any matter relating to this subchapter and issue subpoenas to compel the attendance of witnesses and the production of evidence at such hearings.

101.64(2) (2) At the request of the owner or renter enter, inspect and examine dwellings, dwelling units or premises necessary to ascertain compliance with the rules and special orders under this subchapter.

101.64(3) (3) Revise the rules under this subchapter after consultation with the dwelling code council or with the contractor certification council, as appropriate.

101.64(4) (4) Provide for or engage in the testing, approval and certification of materials, devices and methods of construction.

101.64(5) (5) Collect and publish data secured from the building permits.

101.64(6) (6) Adopt rules prescribing procedures for approving new building materials, methods and equipment.

101.64(7) (7) Enter into reciprocal agreements with other states regarding the approval of building materials and methods where the standards of the other state meet the intent of the dwelling code and the rules promulgated under this subchapter.

101.64(8) (8) Study the operation of the dwelling construction code and other laws related to the construction of dwelling units to determine their impact upon the cost of building construction and their effectiveness upon the health, safety and welfare of the occupants.

101.64 History History: 1975 c. 404; 1993 a. 126; 2005 a. 200.



101.642 Certain rules prohibited.

101.642  Certain rules prohibited. The department may not promulgate or enforce a rule that requires that any one-family or 2-family dwelling that uses electricity for space heating be superinsulated.

101.642 History History: 2007 a. 67.



101.645 Smoke detectors.

101.645  Smoke detectors.

101.645(1)(1)  Definition. The definition of "smoke detector" under s. 101.145 (1) (c) also applies to this section.

101.645(2) (2) Approval and installation. A smoke detector required under this section shall be approved and installed as required under s. 101.145 (2) and (3) (a).

101.645(3) (3) Requirement. The owner of a dwelling shall install a functional smoke detector in the basement of the dwelling and on each floor level except the attic or storage area of each dwelling unit. The occupant of such a dwelling unit shall maintain any smoke detector in that unit, except that if any occupant who is not the owner, or any state, county, city, village or town officer, agent or employee charged under statute or municipal ordinance with powers or duties involving inspection of real or personal property, gives written notice to the owner that the smoke detector is not functional the owner shall provide, within 5 days after receipt of that notice, any maintenance necessary to make that smoke detector functional.

101.645(4) (4) Inspection. The department or a municipal authority may inspect new dwellings, may inspect the common areas of dwellings and, at the request of the owner or renter, may inspect the interior of a dwelling unit in a dwelling to ensure compliance with this section.

101.645 History History: 1977 c. 388; 1983 a. 189 s. 329 (4); 1987 a. 376; 1989 a. 109.

101.645 Annotation This section is a safety statute the violation of which constitutes negligence per se. Johnson v. Blackburn, 220 Wis. 2d 260, 582 N.W.2d 488 (Ct. App. 1998), 97-1414.



101.647 Carbon monoxide detectors.

101.647  Carbon monoxide detectors.

101.647(1) (1)  Definitions. In this section:

101.647(1)(a) (a) "Carbon monoxide detector" has the meaning given in s. 101.149 (1) (am).

101.647(1)(am) (am) Notwithstanding s. 101.61 (1), "dwelling" does not include a tourist rooming house, as defined in s. 254.61 (6).

101.647(1)(b) (b) "Fuel-burning appliance" means a device that is installed in a dwelling, that burns fossil fuel or carbon-based fuel, and that produces carbon monoxide as a combustion by-product.

101.647(2) (2) Installation and safety certification. The owner of a dwelling shall install any carbon monoxide detector required under this section according to the directions and specifications of the manufacturer of the carbon monoxide detector. A carbon monoxide detector required under this section shall bear an Underwriters Laboratories, Inc., listing mark and may be a device that is combined with a smoke detector.

101.647(3) (3) Requirements.

101.647(3)(a)(a) The owner of a dwelling shall install a functional carbon monoxide detector in the basement of the dwelling and on each floor level except the attic, garage, or storage area of each dwelling unit. A carbon monoxide detector wired to the dwelling's electrical wiring system shall have a backup battery power supply. Except as provided under par. (b), the occupant of the dwelling unit shall maintain any carbon monoxide detector in that unit. This paragraph does not apply to the owner of a dwelling that has no attached garage, no fireplace, and no fuel-burning appliance.

101.647(3)(am) (am)

101.647(3)(am)1.1. If the building permit for the initial construction of a dwelling was issued on or after February 1, 2011, and the electrical service for the dwelling is provided by a public utility, as defined in s. 196.01 (5), the owner of the dwelling shall install each carbon monoxide detector required under par. (a) so that it is powered by the dwelling's electrical wiring system, except as provided under subd. 2.

101.647(3)(am)2. 2. The requirement that each carbon monoxide detector be installed in the manner provided under subd. 1. does not apply to a dwelling if the dwelling, when initially constructed, had no attached garage, no fireplace, and no fuel-burning appliance.

101.647(3)(b) (b) If any occupant who is not the owner of a dwelling, or any person authorized by state law or by city, village, town, or county ordinance or resolution to exercise powers or duties involving inspection of real or personal property, gives written notice to the owner that the carbon monoxide detector is not functional, the owner shall provide, within 5 days after receipt of that notice, any maintenance necessary to make that carbon monoxide detector functional.

101.647(4) (4) Inspection. The department or person authorized by state law or by city, village, town, or county ordinance or resolution to exercise powers or duties involving inspection of real or personal property may inspect new dwellings and, at the request of the owner or renter, may inspect the interior of a dwelling unit in a dwelling to ensure compliance with this section.

101.647(5) (5) Liability exemption. The owner of a dwelling is not liable for damages resulting from any of the following:

101.647(5)(a) (a) A false alarm from a carbon monoxide detector if the carbon monoxide detector was reasonably maintained by the owner of the dwelling.

101.647(5)(b) (b) The failure of a carbon monoxide detector to operate properly if that failure was the result of tampering with, or removal or destruction of, the carbon monoxide detector by a person other than the owner of the dwelling or the result of a faulty detector that was reasonably maintained by the owner of the dwelling.

101.647(6) (6) Tampering prohibited. No person may tamper with, remove, destroy, disconnect, or remove batteries from an installed carbon monoxide detector, except in the course of inspection, maintenance, or replacement of the detector.

101.647 History History: 2009 a. 158.



101.65 Municipal authority.

101.65  Municipal authority. Except as provided by s. 101.651, cities, villages, towns and counties:

101.65(1) (1) May:

101.65(1)(a) (a) Exercise jurisdiction over the construction and inspection of new dwellings by passage of ordinances, provided such ordinances meet the requirements of the one- and 2-family dwelling code adopted in accordance with this subchapter. Except as provided by s. 101.651, a county ordinance shall apply in any city, village or town which has not enacted such ordinance.

101.65(1)(b) (b) Under s. 66.0301, jointly exercise the jurisdiction granted under par. (a).

101.65(1)(c) (c) By ordinance establish and collect fees to defray the cost of jurisdiction exercised under par. (a) or (b).

101.65(1)(d) (d) By ordinance provide remedies and penalties for violation of the jurisdiction exercised under par. (a) or (b).

101.65(1m) (1m) May not issue a building permit to a person who is required to be certified under s. 101.654 unless that person, on applying for a building permit, produces a certificate issued by the department or other evidence satisfactory to the department showing that the person is in compliance with s. 101.654.

101.65(1r) (1r) Shall require an owner who applies for a building permit to sign a statement advising the owner that if the owner hires a contractor to perform work under the building permit and the contractor is not bonded or insured as required under s. 101.654 (2) (a), the following consequences might occur:

101.65(1r)(a) (a) The owner may be held liable for any bodily injury to or death of others or for any damage to the property of others that arises out of the work performed under the building permit or that is caused by any negligence by the contractor that occurs in connection with the work performed under the building permit.

101.65(1r)(b) (b) The owner may not be able to collect from the contractor damages for any loss sustained by the owner because of a violation by the contractor of the one- and 2-family dwelling code or an ordinance enacted under sub. (1) (a), because of any bodily injury to or death of others or damage to the property of others that arises out of the work performed under the building permit or because of any bodily injury to or death of others or damage to the property of others that is caused by any negligence by the contractor that occurs in connection with the work performed under the building permit.

101.65(2) (2) Shall contract with the department for those inspection services which the municipality does not perform or contract for under sub. (1) (a) or (b) and reimburse the department for its reasonable and necessary expenses incurred in the performance of such services pursuant to s. 101.63 (9).

101.65(3) (3) Shall use the standard building permit form prescribed and furnished by the department and file a copy of each such permit issued with the department.

101.65 History History: 1975 c. 404; 1979 c. 221 s. 2025 (12); 1979 c. 355 s. 238; 1981 c. 20; 1993 a. 126; 1999 a. 150 s. 672; 2005 a. 200; 2009 a. 276.

101.65 Annotation Municipalities may contract with independent contractors to provide inspection services under this section. Giffin v. Poetzl, 2001 WI App 207, 247 Wis. 2d 906, 634 N.W.2d 901, 00-2633.



101.651 Special requirements for smaller municipalities.

101.651  Special requirements for smaller municipalities.

101.651(1)(1)  Definition. In this section, "municipality" means a city, village or town with a population of 2,500 or less.

101.651(2m) (2m) Enforcement options. A municipality shall exercise jurisdiction over the construction and inspection of new one- and 2-family dwellings by enacting ordinances under s. 101.65 (1) (a) or shall exercise the jurisdiction granted under s. 101.65 (1) (a) jointly under s. 101.65 (1) (b), unless any of the following conditions are met:

101.651(2m)(a) (a) The municipality adopts a resolution requesting under sub. (3) (a) that a county enforce this subchapter or an ordinance enacted under s. 101.65 (1) (a) throughout the municipality and that a county provide inspection services in the municipality to administer and enforce this subchapter or an ordinance enacted under s. 101.65 (1) (a).

101.651(2m)(c) (c) Under sub. (3) (b), the department enforces this subchapter throughout the municipality and provides inspection services in the municipality to administer and enforce this subchapter.

101.651(3) (3) Departmental and county authority in municipalities; generally.

101.651(3)(a)(a) Except as provided in par. (b), the department or a county may not enforce this subchapter or provide inspection services in a municipality unless requested to do so by a person with respect to a particular dwelling or by the municipality. A request by a person or a municipality with respect to a particular dwelling does not give the department or a county authority with respect to any other dwelling. Costs shall be collected under s. 101.65 (1) (c) or ss. 101.63 (9) and 101.65 (2) from a person or municipality making a request under this subsection.

101.651(3)(b) (b) The department shall provide inspection services and shall enforce this subchapter throughout any municipality that does not exercise jurisdiction under sub. (2m) and that has not adopted a resolution under sub. (2m) (a).

101.651(4) (4) Data relating to housing starts in municipalities. Municipalities shall furnish statistical data relating to housing starts to the department as requested by the department.

101.651(5) (5) Effect of section on certain laws. This section does not affect the applicability of rules or an ordinance adopted under this subchapter to builders, designers and owners of dwellings located in a municipality.

101.651 History History: 1981 c. 20; 1989 a. 31; 1991 a. 309; 1999 a. 9; 2003 a. 90.



101.653 Construction site erosion control.

101.653  Construction site erosion control.

101.653(1) (1)  Definition. In this section, "best management practices" means practices, techniques or measures that the department determines to be effective means of preventing or reducing pollutants of surface water generated from construction sites.

101.653(2) (2) Soil erosion prevention rules. The department shall promulgate rules that establish standards for practices to prevent soil erosion related to the construction of one- and 2-family dwellings, subject to all of the following requirements:

101.653(2)(a) (a) At a minimum, the rules shall require the use of best management practices.

101.653(2)(b) (b) The rules shall require the use of more restrictive or additional practices on an area with a slope that is greater than 12%.

101.653(2m) (2m) Rules for administration. The department shall promulgate rules for the administration of construction site erosion control under this subchapter by counties, cities, villages and towns, including provisions regarding the issuance of building permits and the collection and distribution of fees.

101.653(4) (4) Applicability of local subdivision regulation. All powers granted to a county, city, village or town under s. 236.45 may be exercised by it with respect to construction site erosion control regulation if the county, city, village or town has or provides a planning commission or agency.

101.653(5) (5) Municipal responsibilities; department review.

101.653(5)(a)(a) Each city, village, town or county that enforces those provisions of an ordinance enacted under s. 101.65 (1) (a) related to construction site erosion shall do all of the following:

101.653(5)(a)1. 1. Obtain the services of an inspector certified to conduct all inspections related to the soil erosion control standards under this section.

101.653(5)(a)2. 2. Obtain the services of a plan reviewer certified to review all erosion control plans submitted under this section.

101.653(5)(a)3. 3. Review erosion control plans, conduct inspections of erosion control practices and enforce the requirements of this section as provided in s. 101.65 (1) (d).

101.653(5)(a)4. 4. Complete the review of an erosion control plan no later than the 15th working day after the day that the erosion control plan is submitted.

101.653(5)(b) (b) The department shall review the construction site erosion control program for one- and 2-family dwellings of each city, village, town or county that enforces those provisions of an ordinance enacted under s. 101.65 (1) (a) related to construction site erosion to ascertain compliance with par. (a) and the rules promulgated under this section. This review shall include all of the following:

101.653(5)(b)1. 1. A performance audit of the erosion control program of the county, city, village or town.

101.653(5)(b)2. 2. A written determination by the department, issued every 3 years, of whether or not the county, city, village or town complies with par. (a).

101.653(6m) (6m) Review. The department and the department of natural resources shall enter into a memorandum of agreement that establishes a process for reviewing the standards established under sub. (2), periodically updating those standards and reviewing the training program. The memorandum of understanding shall ensure that local officials and other persons interested in the standards established under sub. (2) and the training program may participate in the process.

101.653(7) (7) Enforcement; remedies.

101.653(7)(a)(a) A county, city, village or town may submit orders to abate violations of those provisions of an ordinance enacted under s. 101.65 (1) (a) related to construction site erosion to the district attorney, the corporation counsel or the attorney general for enforcement. The district attorney, the corporation counsel or the attorney general may enforce those orders.

101.653(7)(b) (b) The department or a city, village, town or county may issue a special order directing the immediate cessation of work on a one- or 2-family dwelling until the necessary plan approval is obtained or until the site complies with the rules promulgated under sub. (2).

101.653(8) (8) Inapplicability. This section does not apply to a construction site that has a land disturbance area that is one acre or more in area.

101.653 History History: 1991 a. 309; 2013 a. 20.



101.654 Contractor certification; education.

101.654  Contractor certification; education.

101.654(1) (1)

101.654(1)(a)(a) Subject to par. (b), no person may obtain a building permit unless the person annually obtains from the department a certificate of financial responsibility showing that the person is in compliance with sub. (2), completes the continuing education requirements described under sub. (1m), and furnishes to the issuer of the permit proof of completion of those continuing education requirements.

101.654(1)(b) (b) Paragraph (a) does not apply to an owner of a dwelling who resides or will reside in the dwelling and who applies for a building permit to perform work on that dwelling.

101.654(1)(c) (c)

101.654(1)(c)1.1. In this paragraph, "license" has the meaning given in s. 101.02 (21) (a).

101.654(1)(c)2. 2. The continuing education requirements under par. (a) and the rules promulgated by the department under sub. (1m) do not apply to any person who holds a current license issued by the department at the time that the person obtains a building permit if the work the person does under the permit is work for which the person is licensed.

101.654(1m) (1m)

101.654(1m)(a)(a) The department shall promulgate rules establishing continuing education requirements for persons seeking to obtain a building permit under sub. (1) (a).

101.654(1m)(b) (b) The rules promulgated under this subsection shall require all of the following:

101.654(1m)(b)1. 1. Completion every 2 years of at least 12 hours of continuing education relevant to the professional area of expertise of the person seeking to obtain a building permit, approved by the department.

101.654(1m)(b)2. 2. Attendance at one or more professional meetings or educational seminars designed for both building contractors and building inspectors.

101.654(1m)(b)3. 3. For a person who does not hold a certificate of financial responsibility on April 11, 2006, successful completion of an examination developed by the department on the continuing education courses required under this subsection.

101.654(1m)(c) (c) The rules promulgated under this subsection may not require a person who holds a certificate of financial responsibility on April 11, 2006, to take an examination on the continuing education courses required under this subsection.

101.654(1m)(cm) (cm) The rules promulgated under this subsection may not require a person to take continuing education courses, or to take an examination on continuing education courses, that are not relevant to that person's professional area of expertise.

101.654(1m)(d) (d) Subject to the continuing education requirements under pars. (b) and (c), the rules promulgated under par. (a) may specify different continuing education course requirements for persons who hold a certificate of financial responsibility on April 11, 2006, and for persons who do not hold a certificate of financial responsibility on April 11, 2006.

101.654(1m)(e) (e) The continuing education approved by the department under par. (b) 1. shall include courses offered by private organizations with whom the department contracts under s. 101.657. The department may approve courses that are offered by other states.

101.654(2) (2) An applicant for a certificate of financial responsibility shall provide to the satisfaction of the department proof of all of the following:

101.654(2)(a) (a) That the applicant has in force one of the following:

101.654(2)(a)1. 1. A bond endorsed by a surety company authorized to do business in this state of not less than $5,000, conditioned upon the applicant complying with all applicable provisions of the one- and 2-family dwelling code and any ordinance enacted under s. 101.65 (1) (a).

101.654(2)(a)2. 2. A policy of general liability insurance issued by an insurer authorized to do business in this state insuring the applicant in the amount of at least $250,000 per occurrence because of bodily injury to or death of others or because of damage to the property of others.

101.654(2)(b) (b) If the applicant is required under s. 102.28 (2) (a) to have in force a policy of worker's compensation insurance or if the applicant is self-insured in accordance with s. 102.28 (2) (b), that the applicant has in force a policy of worker's compensation insurance issued by an insurer authorized to do business in this state or is self-insured in accordance with s. 102.28 (2) (b).

101.654(2)(c) (c) If the applicant is required to make state unemployment insurance contributions under ch. 108 or is required to pay federal unemployment compensation taxes under 26 USC 3301 to 3311, that the applicant is making those contributions or paying those taxes as required.

101.654(2m) (2m) If an applicant wishes to use a bond under sub. (2) (a) 1. of less than $25,000 to comply with sub. (2) (a), the applicant shall agree not to perform any work on a dwelling for which the estimated cost of completion is greater than the amount of the bond. The department shall indicate any restriction under this subsection on the certificate of financial responsibility issued under sub. (3).

101.654(3) (3) Upon receipt of the proof required under sub. (2) and the fee required by rules promulgated under s. 101.63 (2m), the department shall issue to the applicant a certificate of financial responsibility. A certificate of financial responsibility issued under this subsection is valid for one year after the date of issuance, unless sooner suspended or revoked.

101.654(4) (4)

101.654(4)(a)(a) A bond or insurance policy required under sub. (2) may not be canceled by the person insured under the bond or policy or by the surety company or insurer except on 30 days' prior written notice served on the department in person or by 1st class mail or, if the cancellation is for nonpayment of premiums to the insurer, on 10 days' prior written notice served on the department in person or by 1st class mail. The person insured under the bond or policy shall file with the department proof to the satisfaction of the department of a replacement bond or replacement insurance within the 30-day notice period or 10-day notice period, whichever is applicable, and before the expiration of the bond or policy. The department shall suspend without prior notice or hearing the certificate of financial responsibility of a person who does not file satisfactory proof of a replacement bond or replacement insurance as required by this subsection.

101.654(4)(b) (b) A bond under sub. (2) (a) 1. shall be executed in the name of the state for the benefit of any person who sustains a loss as a result of the person insured under the bond not complying with an applicable provision of the one- and 2-family dwelling code or any ordinance enacted under s. 101.65 (1) (a), except that the aggregate liability of the surety to all persons may not exceed the amount of the bond.

101.654(5) (5) The department may revoke or suspend a certificate of financial responsibility if any of the following apply:

101.654(5)(a) (a) The holder fails to comply with the continuing education requirements specified under subs. (1) and (1m).

101.654(5)(b) (b) The holder engages in the construction of a dwelling without a permit required under this chapter.

101.654(5)(c) (c) The holder is convicted of a crime related to the construction of a dwelling.

101.654(5)(d) (d) The holder has been adjudged bankrupt on 2 or more occasions.

101.654 History History: 1993 a. 126; 1995 a. 392; 1997 a. 39; 2005 a. 200; 2007 a. 14; 2009 a. 276.

101.654 Annotation A particular municipal licensure requirement may be preempted if that requirement logically conflicts with, defeats the purpose of, or violates the spirit of state contractor financial responsibility and continuing education requirements. Ordinances requiring local licensure are preempted if they impose on persons seeking a building permit for one- or 2-family dwellings greater financial responsibility, education, or examination requirements than required by state law. OAG 6-10.



101.657 Education contracts for builders and consumers.

101.657  Education contracts for builders and consumers.

101.657(1)(1) The department shall contract with a private organization to provide education regarding construction standards and inspection requirements under this subchapter and under rules promulgated under this subchapter to builders of dwellings in this state.

101.657(2) (2) The department shall contract with a private organization to provide education regarding business practices to builders of dwellings in this state.

101.657(3) (3) The department shall contract with a private organization to provide education regarding the dwelling building process to consumers in this state. The education curriculum shall include selecting a contractor, the construction process, and consumer protection.

101.657(4) (4) Each contract under sub. (1), (2), and (3) shall be a separate contract. The department is limited for these contracts to contracting only with organizations that are described in section 501 (c) (6) of the Internal Revenue Code and are exempt from federal income tax under section 501 (a) of the Internal Revenue Code.

101.657(5) (5) From the appropriation under s. 20.165 (2) (j), beginning with fiscal year 2005-06, the department shall allocate $100,000 annually for the contract required under sub. (2) and at least $600,000 annually for the contract required under sub. (3).

101.657 History History: 2005 a. 25 ss. 1830e to 1830m; 2011 a. 32.



101.66 Compliance and penalties.

101.66  Compliance and penalties.

101.66(1) (1) Except as provided in sub. (1m), every builder, designer, and owner shall use building materials, methods, and equipment which are in conformance with the one- and 2-family dwelling code.

101.66(1m) (1m)

101.66(1m)(a)(a) No person may use in a one- or 2-family dwelling load-bearing dimension lumber that has not been tested and approved for conformance as required by the department unless the lumber is approved for use under par. (c) and one of the following applies:

101.66(1m)(a)1. 1. The lumber has been milled at the request of the person owning the lumber for use in the construction of the dwelling, and the dwelling will be inhabited by the person owning the lumber.

101.66(1m)(a)2. 2. The person milling the lumber sells the lumber directly to a person who will inhabit the dwelling or to a person acting on his or her behalf and for whom a building permit has been issued for the dwelling.

101.66(1m)(b) (b) The lumber shall be milled so that it meets or exceeds the requirements of the one- and 2-family dwelling code. The person milling the lumber shall provide to the person receiving the lumber a written certification that the lumber meets or exceeds these requirements. The department shall design and provide forms for this purpose.

101.66(1m)(bn) (bn) A person may not provide a written certification under par. (b) unless the person has been issued a certificate of accomplishment evidencing certification or recertification under the lumber grading training program under s. 36.25 (48) and the person has received the certificate within the 5 years before providing the written certification. The person shall attach to the written certification a copy of his or her certificate of accomplishment.

101.66(1m)(c) (c) Upon receipt of a copy of the certification required under par. (b) an inspector who is certified under sub. (2) may either authorize the use of the lumber, reject the use of the lumber, or authorize its use subject to more restrictive construction requirements, including requirements as to size, spacing, length of spans, and design.

101.66(2) (2) All inspections shall be by persons certified by the department.

101.66(3) (3) Whoever violates this subchapter shall forfeit to the state not less than $25 nor more than $500 for each violation. Each day that such violation continues constitutes a separate offense.

101.66 History History: 1975 c. 404; 2007 a. 208; 2009 a. 180.



101.70 Purpose.

101.70  Purpose. The purpose of this subchapter is to establish statewide standards and inspection procedures for the manufacture and installation of modular homes and to promote interstate uniformity in standards for modular homes by authorizing the department to enter into reciprocal agreements with other states that have equivalent standards.

101.70 History History: 1975 c. 405; 2007 a. 11.



101.71 Definitions.

101.71  Definitions. In this subchapter:

101.71(1) (1) "Closed construction" means any building, building component, assembly or system manufactured in such a manner that it cannot be inspected before installation at the building site without disassembly, damage or destruction.

101.71(2) (2) "Dwelling" means any building that contains one or more dwelling units. "Dwelling unit" means a structure or that part of a structure which is used or intended to be used as a home, residence or sleeping place by one person or by 2 or more persons maintaining a common household, to the exclusion of all others.

101.71(3) (3) "Insignia" means a device or seal approved by the department to certify compliance with this subchapter.

101.71(4) (4) "Installation" means the assembly of a modular home on-site and the process of affixing a modular home to land, a foundation, footing, or an existing building.

101.71(5) (5) "Manufacture" means the process of making, fabricating, constructing, forming or assembling a product from raw, unfinished, semifinished or finished materials.

101.71(6) (6)

101.71(6)(a)(a) "Modular home" means any structure or component thereof which is intended for use as a dwelling and:

101.71(6)(a)1. 1. Is of closed construction and fabricated or assembled on-site or off-site in manufacturing facilities for installation, connection, or assembly and installation, at the building site; or

101.71(6)(a)2. 2. Is a building of open construction which is made or assembled in manufacturing facilities away from the building site for installation, connection, or assembly and installation, on the building site and for which certification is sought by the manufacturer.

101.71(6)(b) (b) "Modular home" does not mean any manufactured home under s. 101.91 or any building of open construction which is not subject to par. (a) 2.

101.71(7) (7) "Open construction" means any building, building component, assembly or system manufactured in such a manner that it can be readily inspected at the building site without disassembly, damage or destruction.

101.71 History History: 1975 c. 405; 1979 c. 89; 1983 a. 27, 189; 1989 a. 109; 1999 a. 53; 2007 a. 11.



101.715 Application.

101.715  Application. This subchapter applies to a dwelling the initial construction of which was commenced on or after December 1, 1978, except that s. 101.745 applies to a modular home the initial manufacture of which was commenced on or after May 23, 1978.

101.715 History History: 1989 a. 109; 2007 a. 11.



101.72 Dwelling code council.

101.72  Dwelling code council. The dwelling code council shall review the standards and rules for modular homes for dwellings and recommend a statewide modular home code for adoption by the department which shall include rules providing for the conservation of energy in the construction and maintenance of dwellings. Such rules shall take into account the costs to home buyers of specific code provisions in relation to the benefits derived therefrom. Upon its own initiative or at the request of the department, the council shall consider and make recommendations to the department pertaining to rules and any other matters related to this subchapter.

101.72 History History: 1975 c. 405; 2007 a. 11.



101.73 Departmental duties.

101.73  Departmental duties. The department shall:

101.73(1) (1) Adopt rules which establish standards for the use of building materials, methods and equipment in the manufacture and installation of modular homes for use as dwellings or dwelling units. Where feasible, the standards used shall be those nationally recognized and shall apply to the dwelling and to its electrical, heating, ventilating, air conditioning and other systems. Such rules shall take into account the conservation of energy in construction and maintenance of dwellings and the costs to home buyers of specific code provisions in relation to the benefits derived therefrom.

101.73(2) (2) Adopt rules for the examination of plans and specifications and for periodic in-plant and on-site inspections of manufacturing facilities, processes, fabrication, assembly and installation of modular homes to ensure that examinations and inspections are made in compliance with the rules adopted for construction, electrical wiring, heating, ventilating, air conditioning and other systems under ss. 101.70 to 101.77 and with the rules for indoor plumbing adopted by the department under ch. 145.

101.73(3) (3) Provide for examination of plans and specifications and in-plant inspections when contracted for by the manufacturer under s. 101.75 (1) and shall contract to provide on-site inspection services for the installation of modular homes for dwellings, at municipal expense, for any municipality which requires such service under s. 101.76 or 101.761.

101.73(5) (5) Adopt rules for the certification, including provisions for suspension and revocation thereof, of on-site inspectors of the installation of modular homes for dwellings. Persons certified as on-site inspectors may be employees of the department, a city, village, town or county or an independent agency.

101.73(6) (6) Adopt rules for the certification, including provisions for suspension and revocation thereof, of independent inspection agencies to conduct in-plant inspections of manufacturing facilities, processes, fabrication and assembly of modular homes for dwellings and to certify compliance with this subchapter.

101.73(7) (7) Issue or recognize an insignia of compliance for dwellings which conform to the modular home code.

101.73(8) (8) Biennially review the rules promulgated under this subchapter.

101.73(9) (9) Issue special orders which it deems necessary to secure compliance with this subchapter and enforce the same by all appropriate administrative and judicial proceedings.

101.73(10) (10) Prescribe and furnish to municipalities a standard building permit form for all new one- and 2-family dwellings.

101.73(11) (11) Hear petitions regarding the modular home code, rules and special orders in accordance with s. 101.02 (6) (e) to (i) and (8).

101.73(12) (12) Establish by rule a schedule of fees sufficient to defray the costs incurred under this subchapter.

101.73 History History: 1975 c. 405; 1979 c. 221; 1981 c. 20; 1983 a. 27; 1987 a. 343; 1993 a. 414; 2007 a. 11, 67.



101.74 Departmental powers.

101.74  Departmental powers. The department may:

101.74(1) (1) Hold hearings on any matter relating to this subchapter.

101.74(2) (2) At the request of the owner or renter enter, inspect and examine dwellings, dwelling units and premises necessary to ascertain compliance with the rules and special orders under this subchapter.

101.74(2m) (2m) Study the operation of the dwelling construction code and other laws related to the construction of dwelling units to determine their impact upon the cost of building construction and their effectiveness upon the health, safety and welfare of the occupants.

101.74(3) (3) Revise the rules under this subchapter after consultation with the dwelling code council.

101.74(4) (4) Provide for or engage in the testing, approval and certification of materials, devices and methods for the manufacture or installation of modular homes.

101.74(5) (5) Collect and publish data secured from the examinations and inspections under s. 101.73 (2) and (3), and from building permits.

101.74(6) (6) Adopt rules prescribing procedures for approving new building materials, devices and methods for the manufacture or installation of modular homes for dwellings.

101.74(7) (7) Enter into reciprocal agreements with other states regarding the design, construction, inspection and labeling of modular homes where the laws or rules of other states meet the intent of the modular home code and the rules promulgated under this subchapter.

101.74 History History: 1975 c. 405; 2007 a. 11.



101.743 Certain rules prohibited.

101.743  Certain rules prohibited. The department may not promulgate or enforce a rule that requires any manufactured building that uses electricity for space heating to be superinsulated.

101.743 History History: 2007 a. 67.



101.745 Smoke detectors.

101.745  Smoke detectors.

101.745(1)(1)  Definition. The definition of smoke detector under s. 101.145 (1) (c) also applies to this section.

101.745(2) (2) Approval. A smoke detector required under this section shall bear an Underwriters Laboratories, Inc., listing mark or similar mark from an independent product safety certification organization.

101.745(3) (3) Installation. A smoke detector required under this section shall be installed according to the directions and specifications of the manufacturer.

101.745(4) (4) Requirement. The manufacturer of a modular home shall install a functional smoke detector on each floor level except the attic or storage area of each dwelling unit.

101.745 History History: 1977 c. 388; 1983 a. 189 s. 329 (4); 1987 a. 376; 1989 a. 109; 2007 a. 11; 2011 a. 146.



101.75 Inspections, insignia and alterations.

101.75  Inspections, insignia and alterations.

101.75(1)(1)  Inspections and compliance. Manufacturers of modular homes shall contract with a certified independent inspection agency or the department to conduct in-plant inspections and certify compliance with this subchapter. Manufacturers shall reimburse the independent inspection agency in accordance with the terms of the contract or reimburse the department in accordance with fees established under s. 101.73 (12). All inspections shall be performed by persons certified by the department.

101.75(2) (2) Display of insignia required. All modular homes manufactured, sold for initial use or installed within this state shall display, in a manner determined by the department, the insignia issued or recognized under ss. 101.73 (7) and 101.74 (7). All modular homes bearing such insignia shall be deemed to comply with the requirements of all building ordinances and regulations of any local government except those related to zoning and siting requisites including but not limited to building setback, side and rear yard requirements and property line requirements.

101.75(3) (3) Department approval of alterations. No person shall alter an approved modular home in any way prior to or during installation without the approval of the department.

101.75(4) (4) Counterfeit insignia. No person may falsely or fraudulently make, forge, alter or counterfeit any insignia issued or recognized under ss. 101.73 (7) and 101.74 (7).

101.75 History History: 1975 c. 405; 2007 a. 11.



101.76 Municipal authority.

101.76  Municipal authority. Except as provided by s. 101.761, cities, villages, towns and counties:

101.76(1) (1) May:

101.76(1)(a) (a) With the approval of the department, exercise jurisdiction over the installation of modular homes for dwellings by passage of ordinances, provided such ordinances are in strict conformance with this subchapter and the on-site inspection is performed by persons certified by the department. Except as provided by s. 101.761, a county ordinance shall apply in any city, village or town which has not enacted such ordinance.

101.76(1)(b) (b) Under s. 66.0301, jointly exercise the jurisdiction granted under par. (a).

101.76(1)(c) (c) By ordinance establish and collect fees to defray the cost of jurisdiction exercised under par. (a) or (b).

101.76(1)(d) (d) By ordinance provide remedies and penalties for violation of the jurisdiction exercised under par. (a) or (b).

101.76(2) (2) Shall contract with the department for on-site installation inspection services which the municipality does not perform under sub. (1) (a) or (b) and reimburse the department for its reasonable and necessary expenses incurred in the performance of such services pursuant to s. 101.73 (12).

101.76(3) (3) Shall use the standard building permit form prescribed by the department and file a copy of each such permit issued with the department.

101.76 History History: 1975 c. 405; 1981 c. 20; 1999 a. 150 s. 672; 2007 a. 11.



101.761 Certain municipalities excepted.

101.761  Certain municipalities excepted.

101.761(1) (1) In this section, "municipality" means a city, village or town with a population of 2,500 or less.

101.761(2) (2) Except as provided under sub. (6), a municipality is exempt from:

101.761(2)(a) (a) The requirements under s. 101.76 (2).

101.761(2)(b) (b) Any rule adopted under s. 101.73 regarding suspension or revocation of standard building permits.

101.761(3) (3) The department or a county may not enforce this subchapter or an ordinance adopted under s. 101.76 (1) (a) or provide inspection services in a municipality unless requested to do so by a person with respect to a particular modular home or by the municipality. A request by a person or a municipality with respect to a particular modular home does not give the department or a county authority with respect to any other modular home. Costs shall be collected under s. 101.76 (1) (c) or ss. 101.73 (12) and 101.76 (2) from the person or municipality making the request.

101.761(4) (4) Municipalities shall furnish statistical data relating to housing starts to the department as requested by the department.

101.761(5) (5) This section does not affect the applicability of or ordinances adopted under this subchapter to manufacturers, builders and owners of modular homes located in a municipality.

101.761(6) (6) Any dwelling not inspected under s. 101.76 shall comply with the rules adopted under s. 101.73 (1) which take into account the conservation of energy in construction and maintenance of dwellings and the costs of specific code provisions to home buyers in relationship to the benefits derived from the provisions.

101.761 History History: 1981 c. 20, 314; 1989 a. 31; 1997 a. 35; 2007 a. 11.



101.77 Penalties.

101.77  Penalties. Whoever violates this subchapter shall forfeit to the state not less than $25 nor more than $500 for each violation and each day that such violation continues constitutes a separate offense.

101.77 History History: 1975 c. 405.



101.80 Definitions.

101.80  Definitions. In this subchapter:

101.80(1g) (1g) "Electric cooperative" has the meaning given in s. 196.025 (5) (ag).

101.80(1j) (1j) "Electricity provider" means a public utility, an electric cooperative, or a wholesale merchant plant operator.

101.80(1m) (1m) "Electrical wiring" means all equipment, wiring, material, fittings, devices, appliances, fixtures, and apparatus used for the production, modification, regulation, control, distribution, utilization, or safeguarding of electrical energy for mechanical, chemical, cosmetic, heating, lighting, or similar purposes, as specified under the state electrical wiring code. "Electrical wiring" does not include the equipment, wiring, material, fittings, devices, appliances, fixtures, and apparatus used by a public utility, an electric cooperative, or a wholesale merchant operator for the purpose of generating, transmitting, distributing, or controlling heat, light, power, or natural gas to its customers or members.

101.80(1p) (1p) "Manufacturing facility" means a facility assessed as manufacturing property under s. 70.995.

101.80(1r) (1r) "Municipality" means a city, town, village, or county.

101.80(3) (3) "Public utility" has the meaning given in s. 196.01 (5).

101.80(4) (4) "State electrical wiring code" means the rules promulgated under s. 101.82 (1) for electrical wiring.

101.80(5) (5) "Wholesale merchant plant operator" means the operator of a wholesale merchant plant, as defined in s. 196.491 (1) (w).

101.80 History History: 1979 c. 309; 1983 a. 189; 1995 a. 27; 2007 a. 63; 2013 a. 143.



101.82 Departmental duties.

101.82  Departmental duties. The department shall:

101.82(1) (1) Promulgate by rule a state electrical wiring code that establishes standards for installing, repairing, and maintaining electrical wiring. Where feasible, the rules shall reflect nationally recognized standards.

101.82(1g) (1g) Regulate all of the following types of electricians:

101.82(1g)(a) (a) Master electricians, including residential master electricians.

101.82(1g)(b) (b) Journeyman electricians, including residential journeyman electricians and industrial journeyman electricians.

101.82(1g)(c) (c) Electrical apprentices, including residential electrical apprentices and industrial electrical apprentices.

101.82(1g)(d) (d) Registered electricians.

101.82(1m) (1m) Promulgate rules that establish criteria for the enrollment of registered electricians and for the registration of electrical apprentices.

101.82(1n) (1n) Promulgate rules that establish procedures for the enrollment of registered electricians, the registration of electrical apprentices, and the licensing of journeyman electricians and master electricians.

101.82(1r) (1r) Promulgate rules that establish requirements for the supervision of registered electricians. Registered electricians must be supervised by licensed journeyman or master electricians.

101.82(1v) (1v) Promulgate rules that establish criteria and procedures for the licensing of electrical contractors.

101.82(2) (2) Promulgate rules that establish criteria and procedures for the certification of electrical inspectors for the purpose of inspecting electrical wiring.

101.82(2m) (2m) Promulgate rules that establish standards and a process for the inspection of electrical wiring, including the inspection of electrical wiring for which a municipality does not provide inspection under s. 101.86 (1).

101.82(3r) (3r) Promulgate rules that establish criteria and a process for the suspension or revocation of registrations issued to registered electricians, licenses issued to electricians and electrical contractors, and certifications issued to electrical inspectors.

101.82(4) (4) Establish by rule a schedule of fees sufficient to defray the costs incurred under this subchapter.

101.82 History History: 1979 c. 309; 1989 a. 348; 1995 a. 27; 2007 a. 63; 2013 a. 143.



101.84 Departmental powers.

101.84  Departmental powers. The department may:

101.84(1) (1) Hold hearings on any matter relating to this subchapter and issue subpoenas to compel the attendance of witnesses and the production of evidence at the hearings.

101.84(3) (3) Promulgate rules to differentiate the scope of installation, repair, or maintenance of electrical wiring that may be performed by electrical contractors, registered electricians, journeyman electricians, master electricians, and any additional types of electricians recognized under sub. (5).

101.84(5) (5) The department may promulgate rules that recognize and regulate different types and subtypes of electricians that are in addition to those specified in s. 101.82 (1g) and that establish criteria and procedures for enrolling, registering, or licensing these electricians.

101.84 History History: 1979 c. 309; 2007 a. 63; 2013 a. 143.



101.86 Municipal authority.

101.86  Municipal authority.

101.86(1) (1) Municipalities may:

101.86(1)(a) (a) Enact an electrical code or otherwise exercise jurisdiction over electrical wiring and inspection of electrical wiring by enactment of ordinances. An ordinance enacted under this paragraph may not be less restrictive than this subchapter. A county ordinance shall apply in any city, village or town which has not enacted such an ordinance.

101.86(1)(b) (b) Under s. 66.0301, jointly exercise the jurisdiction granted under par. (a).

101.86(1)(c) (c) By ordinance, establish and collect fees to defray the cost of jurisdiction exercised under par. (a) or (b).

101.86(1)(d) (d) By ordinance, provide remedies and penalties for violation of the jurisdiction exercised under par. (a) or (b).

101.86(3) (3)

101.86(3)(a)(a) The cost of inspection services provided by any county that has enacted an ordinance under sub. (1), if not defrayed by fees, shall be charged to or taxed against the property within those cities, villages, and towns in the county that have not enacted an ordinance under sub. (1).

101.86(3)(b) (b) No part of the cost of inspection services, if not defrayed by fees, may be charged to or taxed against the property within any city, village, or town that has enacted an ordinance under sub. (1).

101.86 History History: 1979 c. 309; 1999 a. 150 s. 672; 2007 a. 63.



101.861 Municipal licensing authority.

101.861  Municipal licensing authority.

101.861(1) (1) Any ordinance enacted by a municipality that relates to licensure or certification of electrical contractors or electricians pursuant to the municipality's authority under s. 101.865, 2005 stats., or s. 101.87, 2005 stats., and that is in existence on March 19, 2008, shall remain in effect until April 1, 2014, but may not be amended or repealed during this time period. Beginning on April 1, 2014, such an ordinance is no longer in effect, and municipalities may no longer impose any registration, licensing, or certification requirements on electrical contractors, electricians, or electrical inspectors.

101.861(2) (2) Beginning on March 28, 2013, and ending on March 31, 2014, all of the following apply:

101.861(2)(a) (a) Any municipal ordinance that was in existence on March 19, 2008, and that imposed any licensing, registration, or certification requirements on electrical contractors, electricians, or electrical inspectors shall not apply to electrical contractors, electricians, or electrical inspectors who are licensed, registered, or certified by the department under this subchapter.

101.861(2)(b) (b) A municipality that had an ordinance in existence on March 19, 2008, for licensing, registering, or certifying electrical contractors, electricians, or electrical inspectors may issue and renew licenses, registrations, or certifications but such licenses, registrations, and certifications are not valid after March 31, 2014.

101.861 History History: 2007 a. 63; 2013 a. 4.



101.862 License or registration required.

101.862  License or registration required.

101.862(1) (1) No person may engage in the business of installing, repairing, or maintaining electrical wiring unless the person is licensed as an electrical contractor by the department.

101.862(2) (2) No person may install, repair, or maintain electrical wiring unless the person is licensed as an electrician by the department or unless the person is enrolled as a registered electrician by the department.

101.862(3) (3) No person who is not a master electrician may install, repair, or maintain electrical wiring unless a master electrician is at all times responsible for the person's work.

101.862(4) (4) Subsections (1) to (3) do not apply to any of the following:

101.862(4)(a) (a) A residential property owner who installs, repairs, or maintains electrical wiring on premises that the property owner owns and occupies as a residence, unless a license or registration issued by the department is required by local ordinance.

101.862(4)(am) (am) A person engaged in installing electrical wiring within an existing industrial facility or existing manufacturing facility owned or leased by the person or by an entity for which the person is an agent or employee.

101.862(4)(b) (b) A person engaged in maintaining or repairing electrical wiring within an existing facility or on premises owned or leased by the person or by an entity for which the person is an agent or employee.

101.862(4)(c) (c) A person engaged in installing, repairing, or maintaining electrical wiring, apparatus, or equipment for elevators and escalators.

101.862(4)(d) (d) A person engaged in installing, repairing, or maintaining equipment or systems that operate at 100 volts or less.

101.862(4)(e) (e) A person engaged in installing, repairing, or maintaining an electronic system designed to monitor a premises for the presence of an emergency, to issue an alarm for an emergency, or to detect and summon aid for an emergency.

101.862(4)(f) (f) A person engaged in installing, repairing, or maintaining electrical wiring of facilities that support telecommunications service, as defined in s. 182.017 (1g) (cq), that is provided by a telecommunications provider, as defined in s. 196.01 (8p).

101.862(4)(g) (g) A person engaged in installing, repairing, or maintaining manufactured equipment or utilization equipment, including ballasts, electric signs and luminaires, or any other manufactured system that is designed to provide a function that is not primarily electrical in nature if the installation, repair, or maintenance only involves the modification or installation of conductors that are considered part of the equipment or system under this paragraph. For purposes of this paragraph, any conductor going from the disconnecting point or the nearest junction, pull, or device box to the manufactured equipment or utilization equipment or the manufactured system is considered part of the equipment or system.

101.862(4)(h) (h) A person engaged in installing electrical wiring for components of a manufactured home, as defined in s. 101.91 (2), or a manufactured building, as defined in s. 101.71 (6), while the manufactured home or the manufactured building is at or in the facility at which it is being manufactured.

101.862(4)(i) (i) A person employed by an electricity provider, or a subcontractor of an electricity provider, who installs, repairs, or maintains electrical wiring for equipment that is installed in the normal course of providing utility services by the electricity provider.

101.862(4)(j) (j) A person engaged in installing, repairing, or maintaining electrical wiring that provides lighting or signals for public thoroughfares and for public airports.

101.862(4)(k) (k) A person engaged in installing, repairing, or maintaining electric lines on the utility side of substations and other distribution facilities owned or operated by customers or members of electricity providers.

101.862(4)(L) (L) A person employed by an electricity provider, or a subcontractor of an electricity provider, who installs, repairs, or maintains primary voltage electric facilities that are owned by the electricity provider's customers or members and that operate at greater than 600 volts.

101.862(4)(m) (m) A person employed by an electricity provider, or a subcontractor of an electricity provider, who restores service during an emergency.

101.862(4)(n) (n) A person who installs a replacement for an existing switch or outlet if the replacement switch or outlet has a rating of not more than 20 amperes.

101.862(5) (5)

101.862(5)(a)(a) Subsections (2) and (3) do not apply to a person who was born on or before January 1, 1956, and who has at least 15 years of experience in installing, repairing, or maintaining electrical wiring, subject to par. (b).

101.862(5)(b) (b) The department shall promulgate rules establishing criteria and procedures for issuing licenses to electricians who were born on or before January 1, 1956, and who have at least 15 years of experience in installing, repairing, or maintaining electrical wiring. Upon promulgation of these rules, an electrician who meets these age and experience requirements may not install, repair, or maintain electrical wiring unless he or she is licensed in compliance with these rules or is otherwise licensed or registered as an electrician under this subchapter.

101.862(6) (6)

101.862(6)(a)(a) Subsections (2) and (3) do not apply to a person who installs electrical wiring, without receiving payment or other consideration, in a new one-family or 2-family dwelling that is being constructed by a qualified nonprofit corporation.

101.862(6)(b) (b) For purposes of par. (a), a qualified nonprofit corporation is one that meets all of the following conditions:

101.862(6)(b)1. 1. The corporation is described in section 501 (c) (3) of the Internal Revenue Code and is exempt from federal income tax under section 501 (a) of the Internal Revenue Code.

101.862(6)(b)2. 2. The corporation has as its purpose the construction and rehabilitation of residential dwellings in a specific community or area.

101.862 History History: 2007 a. 63; 2013 a. 125, 143.



101.868 Requirements for master electricians.

101.868  Requirements for master electricians.

101.868(1) (1) An applicant for licensure as a master electrician shall have at least one of the following qualifications:

101.868(1)(a) (a) A bachelor's degree or master's degree in electrical engineering, followed by passage of an examination required by the department.

101.868(1)(b) (b) Twelve months of experience in installing, repairing, and maintaining electrical wiring while being licensed as a journeyman electrician, followed by passage of an examination required by the department.

101.868(1)(c) (c) Experience in installing, repairing, and maintaining electrical wiring during a period of not less than 60 months, with at least 10,000 hours of experience over that period, followed by passage of an examination required by the department.

101.868(2) (2) Subsection (1) does not apply to any residential master electrician or to any other type of master electrician that may be recognized under s. 101.84 (5). The qualifying criteria required for licensing residential master electricians and any other such type of master electrician shall be established by the department by rule.

101.868 History History: 2013 a. 143.



101.87 Requirements for journeyman electricians.

101.87  Requirements for journeyman electricians.

101.87(1)(1) An applicant for licensure as a journeyman electrician shall have at least one of the following qualifications:

101.87(1)(a) (a) Completion of a construction electrician apprenticeship program in installing, repairing, and maintaining electrical wiring that has a duration of at least 3 years and that is approved by the U.S. department of labor or by the department of workforce development, followed by passage of an examination required by the department.

101.87(1)(b) (b) Experience in installing, repairing, and maintaining electrical wiring during a period of not less than 48 months, with at least 8,000 hours of experience over that period, followed by passage of an examination required by the department.

101.87(2m) (2m) For purposes of meeting the requirement relating to experience under sub. (1) (b), a degree or diploma from a 2-year program in a school of electrical engineering or from a 2-year program in an accredited technical or vocational school in an electrical-related program shall be accepted by the department as being equivalent to 12 months and 2,000 hours of experience.

101.87(3m) (3m) Subsection (1) does not apply to any residential or industrial journeyman electricians or to any other type of journeyman electrician that may be recognized under s. 101.84 (5). The qualifying criteria required for licensing residential and industrial journeyman electricians and any other such type of journeyman electrician shall be established by the department by rule.

101.87 History History: 1983 a. 164; 1989 a. 348; 1993 a. 112; 2007 a. 63; 2013 a. 143.



101.874 Reciprocity.

101.874  Reciprocity.

101.874(1)(1) In this section, "credential" means a registration, license, certification, or other approval to perform or inspect electrical work.

101.874(2) (2) The department may enter into a reciprocal agreement with another state under which credentials issued to electricians, electrical apprentices, electrical contractors, and electrical inspectors by either state are recognized as comparable credentials by the other state. Under the agreement, the department may recognize credentials from the other state only if the education, experience, and examination requirements in the other state are at least equivalent to the education, experience, and examination requirements for being issued credentials under this subchapter.

101.874(3) (3) Upon entering into an agreement under this section, the department may issue a credential only if all of the following apply:

101.874(3)(a) (a) The individual seeking the credential submits an application and pays the applicable fee established under s. 101.82 (4).

101.874(3)(b) (b) The individual holds a valid comparable credential issued by the other state.

101.874 History History: 2013 a. 143.



101.875 Inspections.

101.875  Inspections.

101.875(1)(1) All inspections of electrical wiring shall be performed by inspectors certified by the department.

101.875(2) (2) Any rule promulgated under s. 101.82 (2m) may not require the inspection of any of the installation, repair, or maintenance of electrical wiring within an existing industrial facility or an existing manufacturing facility unless the plan for the installation, repair, or maintenance is required to be examined under s. 101.12 (2) by the department or by a municipality that has its examinations accepted by the department under s. 101.12 (3) (a), (am), or (b).

101.875 History History: 2013 a. 143 ss. 25 to 27.



101.88 Compliance and penalties.

101.88  Compliance and penalties.

101.88(1) (1) Every person installing, repairing, or maintaining electrical wiring shall use materials, methods, and equipment that are in conformance with the rules promulgated by the department under this subchapter.

101.88(3) (3) Any person who violates this subchapter or any rule promulgated under this subchapter shall forfeit to the state not less than $25 nor more than $500 for each violation. Each day of violation constitutes a separate offense.

101.88 History History: 1979 c. 309; 1983 a. 164; 2007 a. 63, 143.



101.91 Definitions.

101.91  Definitions. In this subchapter:

101.91(1g) (1g) "Delivery date" means the date on which a manufactured home is physically delivered to the site chosen by the owner of the manufactured home.

101.91(1i) (1i) "Installation standards" means specifications for the proper installation of manufactured homes at their place of occupancy to ensure proper siting, the joining of all sections of the manufactured home, connection to existing utility services and the installation of stabilization, support, or anchoring systems.

101.91(1j) (1j) "Installer" means a person who is in the business of installing new manufactured homes.

101.91(1m) (1m) "License period" means the period during which a license issued under s. 101.951 or 101.952 is effective, as established by the department under s. 101.951 (2) (b) 1. or 101.952 (2) (b) 1.

101.91(1t) (1t) "Licensed installer" means an installer licensed under s. 101.96 (2) (b).

101.91(1v) (1v) "Licensed manufacturer" means a manufactured home manufacturer licensed under s. 101.95.

101.91(2) (2) "Manufactured home" means any of the following:

101.91(2)(am) (am) A structure that is designed to be used as a dwelling with or without a permanent foundation and that is certified by the federal department of housing and urban development as complying with the standards established under 42 USC 5401 to 5425.

101.91(2)(c) (c) A mobile home, unless a mobile home is specifically excluded under the applicable statute.

101.91(3) (3) "Manufactured home dealer" means a person who, for a commission or other thing of value, sells, exchanges, buys or rents, or offers or attempts to negotiate a sale or exchange of an interest in, manufactured homes or who is engaged wholly or partially in the business of selling manufactured homes, whether or not the manufactured homes are owned by the person, but does not include:

101.91(3)(a) (a) A receiver, trustee, personal representative, guardian, or other person appointed by or acting under the judgment or order of any court.

101.91(3)(b) (b) Any public officer while performing that officer's official duty.

101.91(3)(c) (c) Any employee of a person enumerated in par. (a) or (b).

101.91(3)(d) (d) Any lender, as defined in s. 421.301 (22).

101.91(3)(e) (e) A person transferring a manufactured home used for that person's personal, family or household purposes, if the transfer is an occasional sale and is not part of the business of the transferor.

101.91(4) (4) "Manufactured home owner" means any person who purchases, or leases from another, a manufactured home primarily for use for personal, family or household purposes.

101.91(5m) (5m) "Manufactured home community" means any plot or plots of ground upon which 3 or more manufactured homes that are occupied for dwelling or sleeping purposes are located. "Manufactured home community" does not include a farm where the occupants of the manufactured homes are the father, mother, son, daughter, brother or sister of the farm owner or operator or where the occupants of the manufactured homes work on the farm.

101.91(6m) (6m) "Manufactured home community contractor" means a person, other than a public utility, as defined in s. 196.01 (5) (a), who, under a contract with a manufactured home community operator, provides water or sewer service to a manufactured home community occupant or performs a service related to providing water or sewer service to a manufactured home community occupant.

101.91(7) (7) "Manufactured home community occupant" means a person who rents or owns a manufactured home in a manufactured home community.

101.91(8) (8) "Manufactured home community operator" means a person engaged in the business of owning or managing a manufactured home community.

101.91(9) (9) "Manufactured home salesperson" means any person who is employed by a manufactured home manufacturer or manufactured home dealer to sell or lease manufactured homes.

101.91(10) (10) "Mobile home" means a vehicle manufactured or assembled before June 15, 1976, designed to be towed as a single unit or in sections upon a highway by a motor vehicle and equipped and used, or intended to be used, primarily for human habitation, with walls of rigid uncollapsible construction, which has an overall length in excess of 45 feet. "Mobile home" includes the mobile home structure, its plumbing, heating, air conditioning and electrical systems, and all appliances and all other equipment carrying a manufacturer's warranty.

101.91(11) (11) "New manufactured home" means a manufactured home that has never been occupied, used or sold for personal or business use.

101.91(12) (12) "Used manufactured home" means a manufactured home that has previously been occupied, used or sold for personal or business use.

101.91 History History: 1973 c. 116, 132; 1983 a. 27, 192; 1995 a. 362; 1999 a. 9, 53; 2001 a. 16 ss. 2533 to 2539, 2975 to 2977; 2001 a. 102; 2005 a. 45.



101.92 Departmental powers and duties.

101.92  Departmental powers and duties. The department:

101.92(3) (3) Shall review annually the rules adopted under this subchapter.

101.92(4) (4) Shall provide for announced or unannounced inspection of manufacturing facilities, processes, fabrication and assembly of manufactured homes to ensure compliance with the rules adopted under this subchapter.

101.92(6) (6) May enter into reciprocal agreements with other states regarding the inspection, installation, and labeling of manufactured homes where the laws or rules of other states meet the intent of this subchapter and where the laws or rules are actually enforced.

101.92(7) (7) Shall establish a staff for the administration and enforcement of this subchapter.

101.92(8) (8) May revoke the license of any manufacturer who violates this subchapter or any rules promulgated thereunder.

101.92(9) (9) Shall promulgate rules and establish standards necessary to carry out the purposes of ss. 101.951 and 101.952.

101.92 History History: 1973 c. 116; 1979 c. 221; 1983 a. 27 ss. 1375pr, 1375q, 2200 (25); 1995 a. 27, 362; 1999 a. 9, 53; 2005 a. 45.



101.9202 Excepted liens and security interests.

101.9202  Excepted liens and security interests. Sections 101.9203 to 101.9218 do not apply to or affect:

101.9202(1) (1) A lien given by statute or rule of law to a supplier of services or materials for the manufactured home.

101.9202(2) (2) A lien given by statute to the United States, this state or any political subdivision of this state.

101.9202(3) (3) A security interest in a manufactured home created by a manufactured home dealer or manufacturer who holds the manufactured home for sale, which shall be governed by the applicable provisions of ch. 409.

101.9202 History History: 1999 a. 9, 53.



101.9203 When certificate of title required.

101.9203  When certificate of title required.

101.9203(1) (1) Except as provided in subs. (3) and (4), the owner of a manufactured home situated in this state or intended to be situated in this state shall make application for certificate of title under s. 101.9209 for the manufactured home if the owner has newly acquired the manufactured home.

101.9203(2) (2) Any owner who situates in this state a manufactured home for which a certificate of title is required without the certificate of title having been issued or applied for, knowing that the certificate of title has not been issued or applied for, may be required to forfeit not more than $200. A certificate of title is considered to have been applied for when the application accompanied by the required fee has been delivered to the department or deposited in the mail properly addressed and with postage prepaid.

101.9203(3) (3) Unless otherwise authorized by rule of the department, a nonresident owner of a manufactured home situated in this state may not apply for a certificate of title under this subchapter unless the manufactured home is subject to a security interest or except as provided in s. 101.9209 (1) (a).

101.9203(4) (4) The owner of a manufactured home that is situated in this state or intended to be situated in this state is not required to make application for a certificate of title under s. 101.9209 if the owner of the manufactured home intends, upon acquiring the manufactured home, to make the manufactured home a fixture to land in which the owner of the manufactured home has an ownership or leasehold interest subject to ch. 706.

101.9203 History History: 1999 a. 9, 53; 2001 a. 16; 2005 a. 45.



101.9204 Application for certificate of title.

101.9204  Application for certificate of title.

101.9204(1) (1) An application for a certificate of title shall be made to the department upon a form or in an automated format prescribed by it and shall be accompanied by the required fee. Each application for certificate of title shall include the following information:

101.9204(1)(a) (a) The name and address of the owner.

101.9204(1)(b) (b) A description of the manufactured home, including make, model, identification number and any other information or documentation that the department may reasonably require for proper identification of the manufactured home.

101.9204(1)(c) (c) The date of purchase by the applicant, the name and address of the person from whom the manufactured home was acquired and the names and addresses of any secured parties in the order of their priority.

101.9204(1)(d) (d) If the manufactured home is a new manufactured home being titled for the first time, the signature of the manufactured home dealer. The document of origin shall contain the information specified by the department.

101.9204(1)(e) (e) Any further evidence of ownership which the department may reasonably require to enable it to determine whether the owner is entitled to a certificate of title and the existence or nonexistence of security interests in the manufactured home.

101.9204(1)(f) (f) If the identification number of the manufactured home has been removed, obliterated or altered, or if the original casting has been replaced, or if the manufactured home has not been numbered by the manufacturer, the application for certificate of title shall so state.

101.9204(1)(g) (g) If the manufactured home is a used manufactured home that was last previously titled in another jurisdiction, the applicant shall furnish any certificate of ownership issued by the other jurisdiction and a statement, in the form prescribed by the department, pertaining to the title history and ownership of the manufactured home.

101.9204(1m) (1m) On the form or in the automated format for application for a certificate of title, the department may show the fee under s. 101.9208 (4m) separately from the fee under s. 101.9208 (1) or (4).

101.9204(2) (2) Any person who knowingly makes a false statement in an application for a certificate of title is guilty of a Class H felony.

101.9204 History History: 1999 a. 9, 53, 185; 2001 a. 38, 109; 2005 a. 45, 253.



101.9205 When department to issue certificate and to whom; maintenance of records.

101.9205  When department to issue certificate and to whom; maintenance of records.

101.9205(1) (1) The department shall maintain a record of each application for certificate of title received by it and, when satisfied as to its genuineness and regularity and that the applicant is entitled to the issuance of a certificate of title, shall issue and deliver a certificate to the owner of the manufactured home.

101.9205(2) (2) The department shall maintain a record of all applications, and all certificates of title issued by the department, indexed in the following manners:

101.9205(2)(a) (a) According to title number.

101.9205(2)(b) (b) Alphabetically, according to the name of the owner.

101.9205(2)(c) (c) In any other manner that the department determines to be desirable.

101.9205(3) (3) The department shall establish, by rule under s. 101.19, a fee of not less than $2 for conducting a file search of manufactured home title records.

101.9205 History History: 1999 a. 9, 53, 185; 2005 a. 45.



101.9206 Contents of certificate of title.

101.9206  Contents of certificate of title.

101.9206(1) (1) Each certificate of title issued by the department shall contain all of the following:

101.9206(1)(a) (a) The name and address of the owner.

101.9206(1)(b) (b) The names of any secured parties in the order of priority as shown on the application or, if the application is based on another certificate of title, as shown on that certificate.

101.9206(1)(c) (c) The title number assigned to the manufactured home.

101.9206(1)(d) (d) A description of the manufactured home, including make, model and identification number.

101.9206(1)(e) (e) Any other data that the department considers pertinent and desirable.

101.9206(2) (2)

101.9206(2)(a)(a) The certificate of title shall contain spaces for all of the following:

101.9206(2)(a)1. 1. Assignment and warranty of title by the owner.

101.9206(2)(a)2. 2. Reassignment and warranty of title by a manufactured home dealer.

101.9206(2)(b) (b) The certificate of title may contain spaces for application for a certificate of title by a transferee and for the naming of a secured party and the assignment or release of a security interest.

101.9206(3) (3)

101.9206(3)(a)(a) Unless the applicant fulfills the requirements of par. (b), the department shall issue a distinctive certificate of title for a manufactured home last previously registered in another jurisdiction if the laws of the other jurisdiction do not require that secured parties be named on a certificate of title to perfect their security interests. The certificate shall contain the legend "This manufactured home may be subject to an undisclosed security interest" and may contain any other information that the department prescribes. If the department receives no notice of a security interest in the manufactured home within 4 months from the issuance of the distinctive certificate of title, the department shall, upon application and surrender of the distinctive certificate, issue a certificate of title in ordinary form.

101.9206(3)(b) (b) The department may issue a nondistinctive certificate of title if the applicant fulfills either of the following requirements:

101.9206(3)(b)1. 1. The applicant is a manufactured home dealer and is financially responsible as substantiated by the last financial statement on file with the department, a finance company licensed under s. 138.09, a bank organized under the laws of this state, or a national bank located in this state.

101.9206(3)(b)2. 2. The applicant has filed with the department a bond in the form prescribed by the department and executed by the applicant, and either accompanied by the deposit of cash with the department or also executed by a person authorized to conduct a surety business in this state. The bond shall be in an amount equal to 1.5 times the value of the manufactured home as determined by the department and conditioned to indemnify any prior owner and secured party and any subsequent purchaser of the manufactured home or person acquiring any security interest in it, and their respective successors in interest, against any expense, loss or damage, including reasonable attorney fees, by reason of the issuance of the certificate of title for the manufactured home or on account of any defect in or undisclosed security interest upon the right, title and interest of the applicant in and to the manufactured home. Any such interested person has a right of action to recover on the bond for any breach of its conditions, but the aggregate liability of the surety to all persons shall not exceed the amount of the bond. The bond, and any deposit accompanying it, shall be returned at the end of 5 years or prior thereto if, apart from this section, a nondistinctive certificate of title could then be issued for the manufactured home.

101.9206(4) (4) A certificate of title issued by the department is prima facie evidence of the facts appearing on it.

101.9206(5) (5) The department may issue a certificate of title in an automated format.

101.9206 History History: 1999 a. 9, 53, 185.



101.9207 Lost, stolen or mutilated certificates.

101.9207  Lost, stolen or mutilated certificates.

101.9207(1) (1) If a certificate of title is lost, stolen, mutilated or destroyed or becomes illegible, the owner or legal representative of the owner named in the certificate, as shown by the records of the department, shall promptly make application for and may obtain a replacement upon furnishing information satisfactory to the department. The replacement certificate of title shall contain the legend "This is a replacement certificate and may be subject to the rights of a person under the original certificate".

101.9207(2) (2) A person recovering an original certificate of title for which a replacement has been issued shall promptly surrender the original certificate to the department.

101.9207 History History: 1999 a. 9.



101.9208 Fees.

101.9208  Fees. The following fees shall be determined by the department by rule under s. 101.19:

101.9208(1) (1) For filing an application for the first certificate of title, to be paid by the owner of the manufactured home.

101.9208(2m) (2m) Upon filing an application under sub. (1) or (4), a manufactured housing rehabilitation and recycling fee, to be paid by the person filing the application.

101.9208(3) (3) For the original notation and subsequent release of each security interest noted upon a certificate of title, a single fee to be paid by the owner of the manufactured home.

101.9208(4) (4) For a certificate of title after a transfer, to be paid by the owner of the manufactured home.

101.9208(4m) (4m) Upon filing an application under sub. (1) or (4), a supplemental title fee to be paid by the owner of the manufactured home, except that this fee shall be waived with respect to an application under sub. (4) for transfer of a decedent's interest in a manufactured home to his or her surviving spouse or domestic partner under ch. 770. The fee required under this subsection shall be paid in addition to any other fee specified in this section.

101.9208(5) (5) For each assignment of a security interest noted upon a certificate of title, to be paid by the assignee.

101.9208(6) (6) For a replacement certificate of title, to be paid by the owner of the manufactured home.

101.9208(7) (7) For processing applications for certificates of title that have a special handling request for fast service, which fee shall approximate the cost to the department for providing this special handling service to persons so requesting.

101.9208(8) (8) For the reinstatement of a certificate of title previously suspended or revoked.

101.9208 History History: 1999 a. 9, 53, 185; 2001 a. 16; 2005 a. 45; 2009 a. 28.



101.9209 Transfer of interest in a manufactured home.

101.9209  Transfer of interest in a manufactured home.

101.9209(1)(1)

101.9209(1)(a)(a) If an owner transfers an interest in a manufactured home, other than by the creation of a security interest, the owner shall, at the time of the delivery of the manufactured home, execute an assignment and warranty of title to the transferee in the space provided therefor on the certificate, and cause the certificate to be mailed or delivered to the transferee. This paragraph does not apply if the owner has no certificate of title as a result of the exemption under s. 101.9203 (4).

101.9209(1)(b) (b) Any person who holds legal title of a manufactured home with one or more other persons may transfer ownership of the manufactured home under this subsection if legal title to the manufactured home is held in the names of such persons in the alternative, including a manufactured home held in a form designating the holder by the words "(name of one person) or (name of other person)".

101.9209(2) (2) Except as otherwise provided in this subsection, promptly after delivery to him or her of the manufactured home, the transferee shall execute the application for a new certificate of title in the space provided therefor on the certificate or as the department prescribes, and cause the certificate and application to be mailed or delivered to the department. This subsection does not apply to a transferee who is exempt from making application for a certificate of title under s. 101.9203 (4).

101.9209(3) (3) A transfer by an owner is not effective until the applicable provisions of this section have been complied with. An owner who has delivered possession of the manufactured home to the transferee and has complied with the provisions of this section requiring action by him or her is not liable as owner for any damages thereafter resulting from use of the mobile home.

101.9209(4) (4) Any owner of a manufactured home for which a certificate of title has been issued, who upon transfer of the manufactured home fails to execute and deliver the assignment and warranty of title required by sub. (1), may be required to forfeit not more than $500.

101.9209(5) (5)

101.9209(5)(a)(a) Any transferee of a manufactured home who fails to make application for a new certificate of title immediately upon transfer to him or her of a manufactured home as required under sub. (2) may be required to forfeit not more than $200.

101.9209(5)(b) (b) Any transferee of a manufactured home who, with intent to defraud, fails to make application for a new certificate of title immediately upon transfer to him or her of a manufactured home as required under sub. (2) may be fined not more than $1,000 or imprisoned for not more than 30 days or both.

101.9209(5)(c) (c) A certificate is considered under this subsection to have been applied for when the application accompanied by the required fee has been delivered to the department or deposited in the mail properly addressed with postage prepaid.

101.9209 History History: 1999 a. 9, 53; 2001 a. 16.



101.921 Transfer to or from dealer.

101.921  Transfer to or from dealer.

101.921(1) (1)

101.921(1)(a)(a) Except as provided in par. (b), if a manufactured home dealer acquires a manufactured home and holds it for resale or accepts a manufactured home for sale on consignment, the manufactured home dealer may not submit to the department the certificate of title or application for certificate of title naming the manufactured home dealer as owner of the manufactured home. Upon transferring the manufactured home to another person, the manufactured home dealer shall immediately give the transferee, on a form prescribed by the department, a receipt for all title, security interest and sales tax moneys paid to the manufactured home dealer for transmittal to the department when required. Unless the manufactured home has no certificate of title as a result of the exemption under s. 101.9203 (4), the manufactured home dealer shall promptly execute the assignment and warranty of title, showing the name and address of the transferee and of any secured party holding a security interest created or reserved at the time of the resale or sale on consignment, in the spaces provided therefor on the certificate or as the department prescribes. Within 7 business days following the sale or transfer, the manufactured home dealer shall mail or deliver the certificate or application for certificate to the department with the transferee's application for a new certificate, unless the transferee is exempt from making application for a certificate of title under s. 101.9203 (4). A nonresident who purchases a manufactured home from a manufactured home dealer in this state may not, unless otherwise authorized by rule of the department, apply for a certificate of title issued for the manufactured home in this state unless the manufactured home dealer determines that a certificate of title is necessary to protect the interests of a secured party. The manufactured home dealer is responsible for determining whether a certificate of title and perfection of security interest is required. The manufactured home dealer is liable for any damages incurred by the department or any secured party for the manufactured home dealer's failure to perfect a security interest that the manufactured home dealer had knowledge of at the time of sale.

101.921(1)(b) (b) Except when all available spaces for a manufactured home dealer's reassignment on a certificate of title have been completed or as otherwise authorized by rules of the department, a manufactured home dealer who acquires a manufactured home and holds it for resale or accepts a manufactured home for sale on consignment may not apply for a certificate of title naming the manufactured home dealer as owner of the manufactured home.

101.921(1)(c) (c) Unless exempted by rule of the department, a manufactured home dealer who acquires a manufactured home and holds it for resale shall make application for a certificate of title naming the manufactured home dealer as owner of the manufactured home when all of the available spaces for a manufactured home dealer's reassignment on the certificate of title for such manufactured home have been completed.

101.921(2) (2) Every manufactured home dealer shall maintain for 5 years a record of every manufactured home bought, sold or exchanged, or received for sale or exchange. The record shall be open to inspection by a representative of the department or by a peace officer during reasonable business hours. The dealer shall maintain the record in the form prescribed by the department.

101.921(3) (3) Any manufactured home dealer who fails to comply with this section may be required to forfeit not more than $200.

101.921 History History: 1999 a. 9, 53, 185; 2001 a. 16.



101.9211 Involuntary transfers.

101.9211  Involuntary transfers.

101.9211(1) (1) If the interest of an owner in a manufactured home passes to another other than by voluntary transfer, the transferee shall, except as provided in sub. (2), promptly mail or deliver to the department the last certificate of title, if available, and any documents required by the department to legally effect such transfer. The transferee shall also promptly mail or deliver to the department an application for a new certificate in the form that the department prescribes, unless the transferee is exempt from making application for a certificate of title under s. 101.9203 (4).

101.9211(2) (2) If the interest of the owner is terminated or the manufactured home is sold under a security agreement by a secured party named in the certificate of title, the transferee shall promptly mail or deliver to the department the last certificate of title, unless there is no certificate of title as a result of the exemption under s. 101.9203 (4), an application for a new certificate in the form that the department prescribes, unless the transferee is exempt from making application for a certificate of title under s. 101.9203 (4), and a statement made by or on behalf of the secured party that the manufactured home was repossessed and that the interest of the owner was lawfully terminated or sold under the terms of the security agreement.

101.9211(3) (3) A person holding a certificate of title whose interest in the manufactured home has been extinguished or transferred other than by voluntary transfer shall mail or deliver the certificate to the department upon request of the department. The delivery of the certificate pursuant to the request of the department does not affect the rights of the person surrendering the certificate, and the action of the department in issuing a new certificate of title is not conclusive upon the rights of an owner or secured party named in the old certificate.

101.9211(4) (4)

101.9211(4)(a)(a) In all cases of the transfer of a manufactured home owned by a decedent, except under par. (b), ward, trustee or bankrupt, the department shall accept as sufficient evidence of the transfer of ownership all of the following:

101.9211(4)(a)1. 1. Evidence satisfactory to the department of the appointment of a trustee in bankruptcy or of the issuance of letters testamentary or other letters authorizing the administration of a decedent's estate, letters of guardianship, or letters of trust.

101.9211(4)(a)2. 2. The title executed by the personal representative, guardian, or trustee, except that this subdivision does not apply if there is no certificate of title as a result of the exemption under s. 101.9203 (4).

101.9211(4)(b) (b)

101.9211(4)(b)1.1. Except as provided under subd. 1m., the department shall transfer the decedent's interest in any manufactured home to his or her surviving spouse upon receipt of the title executed by the surviving spouse and a statement by the spouse that states all of the following:

101.9211(4)(b)1.a. a. The date of death of the decedent.

101.9211(4)(b)1.b. b. The approximate value and description of the manufactured home.

101.9211(4)(b)1.c. c. That the spouse is personally liable for the decedent's debts and charges to the extent of the value of the manufactured home, subject to s. 859.25.

101.9211(4)(b)1m. 1m. The department may not require a surviving spouse to provide an executed title to a manufactured home under subd. 1. if the manufactured home has no certificate of title as a result of the exemption under s. 101.9203 (4).

101.9211(4)(b)2. 2. The transfer of a manufactured home under this paragraph shall not affect any liens upon the manufactured home.

101.9211(4)(b)3. 3. Except as provided in subd. 4., this paragraph is limited to no more than 5 manufactured homes titled in this state that are less than 20 years old at the time of the transfer under this paragraph. There is no limit on transfer under this paragraph of manufactured homes titled in this state that are 20 or more years old at the time of transfer under this paragraph.

101.9211(4)(b)4. 4. The limit in subd. 3. does not apply if the surviving spouse is proceeding under s. 867.03 (1g) and the total value of the decedent's property subject to administration in the state, including the manufactured homes transferred under this paragraph, does not exceed $50,000.

101.9211(4)(c) (c) Upon compliance with this subsection, the department shall bear neither liability nor responsibility for the transfer of such manufactured homes in accordance with this section.

101.9211(4)(d) (d) This subsection does not apply to transfer of interest in a manufactured home under s. 101.9209 (1) (b).

101.9211 History History: 1999 a. 9, 53, 185; 2001 a. 16, 102; 2005 a. 216.



101.9212 When department to issue a new certificate.

101.9212  When department to issue a new certificate.

101.9212(1)(1) Except as otherwise provided in this subsection, the department, upon receipt of a properly assigned certificate of title, with an application for a new certificate of title, the required fee and any other transfer documents required by law, to support the transfer, shall issue a new certificate of title in the name of the transferee as owner. The department may not require a person to provide a properly assigned certificate of title if the manufactured home for which the new certificate of title is requested has no certificate of title as a result of the exemption under s. 101.9203 (4).

101.9212(2) (2) The department, upon receipt of an application for a new certificate of title by a transferee other than by voluntary transfer, with proof of the transfer, the required fee and any other documents required by law, shall issue a new certificate of title in the name of the transferee as owner. If the transfer constituted a termination of the owner's interest or a sale under a security agreement by a secured party named in the certificate, under s. 101.9211 (2), the new certificate shall be issued free of the names and addresses of the secured party who terminated the owner's interest and of all secured parties subordinate under s. 101.9213 to such secured party. If the outstanding certificate of title is not delivered to it, the department shall make demand therefor from the holder of such certificate.

101.9212(3) (3) The department shall retain for 5 years a record of every surrendered certificate of title, the record to be maintained so as to permit the tracing of title for the manufactured home designated therein.

101.9212 History History: 1999 a. 9, 53, 185; 2001 a. 16.



101.9213 Perfection of security interests.

101.9213  Perfection of security interests.

101.9213(1) (1) Unless excepted by s. 101.9202, a security interest in a manufactured home of a type for which a certificate of title is required is not valid against creditors of the owner or subsequent transferees or secured parties of the manufactured home unless perfected as provided in ss. 101.9202 to 101.9218.

101.9213(2) (2) Except as provided in sub. (3), a security interest is perfected by the delivery to the department of the existing certificate of title, if any, an application for a certificate of title containing the name and address of the secured party, and the required fee. The security interest is perfected as of the later of the time of its delivery or the time of the attachment of the security interest.

101.9213(3) (3) If a secured party whose name and address is contained on the certificate of title for a manufactured home acquires a new or additional security interest in the manufactured home, such security interest is perfected at the time of its attachment under s. 409.203.

101.9213(4) (4) An unperfected security interest is subordinate to the rights of persons described in s. 409.317.

101.9213(5) (5) The rules of priority stated in s. 409.322, the other sections therein referred to, and subch. III of ch. 409 shall, to the extent appropriate, apply to conflicting security interests in a manufactured home of a type for which a certificate of title is required, or in a previously certificated manufactured home, as defined in s. 101.9222 (1). A security interest perfected under this section or under s. 101.9222 (4) or (5) is a security interest perfected otherwise than by filing for purposes of s. 409.322.

101.9213(6) (6) The rules stated in subch. VI of ch. 409 governing the rights and duties of secured parties and debtors and the requirements for, and effect of, disposition of a manufactured home by a secured party, upon default shall, to the extent appropriate, govern the rights of secured parties and owners with respect to security interests in manufactured homes perfected under ss. 101.9202 to 101.9218.

101.9213(7) (7) If a manufactured home is subject to a security interest when brought into this state, s. 409.316 states the rules that apply to determine the validity and perfection of the security interest in this state.

101.9213(8) (8) Upon request of a person who has perfected a security interest under this section, as shown by the records of the department, in a manufactured home titled in this state, whenever the department receives information from another state that the manufactured home is being titled in the other state and the information does not show that the security interest has been satisfied, the department shall notify the person. The department shall establish, by rule under s. 101.19, a fee of not less than $2 for each notification.

101.9213 History History: 1999 a. 9, 53, 185; 2001 a. 10; 2005 a. 45.



101.9214 Duties on creation of security interest.

101.9214  Duties on creation of security interest. If an owner creates a security interest in a manufactured home, unless the name and address of the secured party already is contained on the certificate of title for the manufactured home:

101.9214(1) (1) The owner shall immediately execute, in the space provided therefor on the certificate of title or on a separate form or in an automated format prescribed by the department, an application to name the secured party on the certificate, showing the name and address of the secured party, and cause the certificate, application and the required fee to be delivered to the secured party.

101.9214(2) (2) The secured party shall immediately cause the certificate, the application and the required fee to be mailed or delivered to the department.

101.9214(3) (3) Upon receipt of the certificate of title, the application and the required fee, the department shall issue to the owner a new certificate containing the name and address of the new secured party. The department shall deliver to the new secured party and to the register of deeds of the county of the owner's residence memoranda, in such form as the department prescribes, evidencing the notation of the security interest upon the certificate; and thereafter, upon any assignment, termination or release of the security interest, additional memoranda evidencing such action.

101.9214(4) (4) The register of deeds may record, and maintain a file of, all memoranda received from the department under sub. (3). Such recording, however, is not required for perfection, release or assignment of security interests, which shall be effective upon compliance with ss. 101.9213 (2), 101.9215 and 101.9216 (1) and (2).

101.9214 History History: 1999 a. 9, 53.



101.9215 Assignment of security interest.

101.9215  Assignment of security interest.

101.9215(1) (1) Except as otherwise provided in s. 409.308 (5), a secured party may assign, absolutely or otherwise, the party's security interest in the manufactured home to a person other than the owner without affecting the interest of the owner or the validity of the security interest, but any person without notice of the assignment is protected in dealing with the secured party as the holder of the security interest and the secured party remains liable for any obligations as a secured party until the assignee is named as secured party on the certificate.

101.9215(2) (2) Subject to s. 409.308 (5), the assignee may but need not, to perfect the assignment, have the certificate of title endorsed or issued with the assignee named as secured party, upon delivering to the department the certificate and an assignment by the secured party named in the certificate in the form that the department prescribes.

101.9215 History History: 1999 a. 9, 53; 2001 a. 10.



101.9216 Release of security interest.

101.9216  Release of security interest.

101.9216(1) (1) Within one month, or within 10 days following written demand by the debtor, after there is no outstanding obligation and no commitment to make advances, incur obligations or otherwise give value, secured by the security interest in a manufactured home under any security agreement between the owner and the secured party, the secured party shall execute and deliver to the owner, as the department prescribes, a release of the security interest in the form and manner prescribed by the department and a notice to the owner stating in no less than 10-point boldface type the owner's obligation under sub. (2). If the secured party fails to execute and deliver the release and notice of the owner's obligation as required by this subsection, the secured party is liable to the owner for $25 and for any loss caused to the owner by the failure.

101.9216(2) (2) The owner, other than a manufactured home dealer holding the manufactured home for resale, upon receipt of the release and notice of obligation shall promptly cause the certificate and release to be mailed or delivered to the department, which shall release the secured party's rights on the certificate and issue a new certificate.

101.9216(3) (3) The department may remove information pertaining to a security interest perfected under s. 101.9213 from its records when 20 years after the original perfection has elapsed unless the security interest is renewed in the same manner as provided in s. 101.9213 (2) for perfection of a security interest.

101.9216(4) (4) Removal of information pertaining to a security interest from the records of the department under sub. (3) does not affect any security agreement between the owner of a manufactured home and the holder of security interest in the manufactured home.

101.9216 History History: 1999 a. 9, 53, 185.



101.9217 Secured party's and owner's duties.

101.9217  Secured party's and owner's duties.

101.9217(1) (1) A secured party named in a certificate of title shall, upon written request of the owner or of another secured party named on the certificate, disclose any pertinent information as to the party's security agreement and the indebtedness secured by it.

101.9217(2) (2)

101.9217(2)(a)(a) An owner shall promptly deliver the owner's certificate of title to any secured party who is named on it or who has a security interest in the manufactured home described in it under any other applicable prior law of this state, upon receipt of a notice from such secured party that the security interest is to be assigned, extended or perfected. Any owner who fails to deliver the certificate of title to a secured party requesting it under this paragraph shall be liable to such secured party for any loss caused to the secured party thereby and may be required to forfeit not more than $200.

101.9217(2)(b) (b) No secured party may take possession of any certificate of title except as provided in par. (a). Any person who violates this paragraph may be required to forfeit not more than $1,000.

101.9217(3) (3) Any secured party who fails to disclose information under sub. (1) shall be liable for any loss caused to the owner by the failure to disclose information.

101.9217 History History: 1999 a. 9, 53, 185.



101.9218 Applicability of manufactured home security provisions.

101.9218  Applicability of manufactured home security provisions.

101.9218(1)(1)  Method of perfecting exclusive. Subject to s. 409.311 (4) and except as provided in sub. (2), the method provided in ss. 101.921 to 101.9217 of perfecting and giving notice of security interests subject to ss. 101.921 to 101.9217 is exclusive. Security interests subject to ss. 101.921 to 101.9217 are exempt from the provisions of law that otherwise require or relate to the filing of instruments creating or evidencing security interests.

101.9218(2) (2) Fixtures excluded. Notwithstanding ss. 101.921 to 101.9217, the method provided in ss. 101.921 to 101.9217 of perfecting and giving notice of security interests does not apply to a manufactured home that is a fixture to real estate or to a manufactured home that the owner intends, upon acquiring, to permanently affix to land that the owner of the manufactured home owns.

101.9218 History History: 1999 a. 9, 53, 185; 2001 a. 10, 16.



101.9219 Withholding certificate of title; bond.

101.9219  Withholding certificate of title; bond.

101.9219(1) (1) The department may not issue a certificate of title until the outstanding evidence of ownership is surrendered to the department.

101.9219(2) (2) If the department is not satisfied as to the ownership of the manufactured home or that there are no undisclosed security interests in it, the department, subject to sub. (3), shall either:

101.9219(2)(a) (a) Withhold issuance of a certificate of title until the applicant presents documents reasonably sufficient to satisfy the department as to the applicant's ownership of the manufactured home and that there are no undisclosed security interests in it; or

101.9219(2)(b) (b) Issue a distinctive certificate of title pursuant to s. 101.9206 (3) or 101.9222 (3).

101.9219(3) (3) Notwithstanding sub. (2), the department may issue a nondistinctive certificate of title if the applicant fulfills either of the following requirements:

101.9219(3)(a) (a) The applicant is a manufactured home dealer licensed under s. 101.951 and is financially responsible as substantiated by the last financial statement on file with the department, a finance company licensed under ss. 138.09 or 218.0101 to 218.0163, a bank organized under the laws of this state, or a national bank located in this state.

101.9219(3)(b) (b) The applicant has filed with the department a bond in the form prescribed by the department and executed by the applicant, and either accompanied by the deposit of cash with the department or also executed by a person authorized to conduct a surety business in this state. The bond shall be in an amount equal to 1.5 times the value of the manufactured home as determined by the department and conditioned to indemnify any prior owner and secured party and any subsequent purchaser of the manufactured home or person acquiring any security interest in it, and their respective successors in interest, against any expense, loss or damage, including reasonable attorney fees, by reason of the issuance of the certificate of title for the manufactured home or on account of any defect in or undisclosed security interest upon the right, title and interest of the applicant in and to the manufactured home. Any such interested person has a right of action to recover on the bond for any breach of its conditions, but the aggregate liability of the surety to all persons shall not exceed the amount of the bond. The bond, and any deposit accompanying it, shall be returned at the end of 5 years or prior thereto if, apart from this section, a nondistinctive certificate of title could then be issued for the manufactured home, or if the currently valid certificate of title for the manufactured home is surrendered to the department, unless the department has been notified of the pendency of an action to recover on the bond.

101.9219 History History: 1999 a. 9, 53, 185; 2001 a. 38.



101.922 Suspension or revocation of certificate.

101.922  Suspension or revocation of certificate.

101.922(1)(1) The department shall suspend or revoke a certificate of title if it finds any of the following:

101.922(1)(a) (a) That the certificate of title was fraudulently procured, erroneously issued or prohibited by law.

101.922(1)(b) (b) That the manufactured home has been scrapped, dismantled or destroyed.

101.922(1)(c) (c) That a transfer of title is set aside by a court of record by order or judgment.

101.922(2) (2) Suspension or revocation of a certificate of title does not, in itself, affect the validity of a security interest noted on it.

101.922(3) (3) When the department suspends or revokes a certificate of title, the owner or person in possession of it shall, immediately upon receiving notice of the suspension or revocation, mail or deliver the certificate to the department.

101.922(4) (4) The department may seize and impound any certificate of title that has been suspended or revoked.

101.922 History History: 1999 a. 9, 53, 185.



101.9221 Grounds for refusing issuance of certificate of title.

101.9221  Grounds for refusing issuance of certificate of title. The department shall refuse issuance of a certificate of title if any required fee has not been paid or for any of the following reasons:

101.9221(1) (1) The department has reasonable grounds to believe that:

101.9221(1)(a) (a) The person alleged to be the owner of the manufactured home is not the owner.

101.9221(1)(b) (b) The application contains a false or fraudulent statement.

101.9221(2) (2) The applicant has failed to furnish any of the following:

101.9221(2)(a) (a) If applicable, the power of attorney required under 15 USC 1988 or rules of the department.

101.9221(2)(b) (b) Any other information or documents required by law or by the department pursuant to authority of law.

101.9221(3) (3) The applicant is a manufactured home dealer and is prohibited from applying for a certificate of title under s. 101.921 (1) (a) or (b).

101.9221(4) (4) Except as provided in ss. 101.9203 (3) and 101.921 (1) (a) for a certificate of title and registration for a manufactured home owned by a nonresident, the applicant is a nonresident and the issuance of a certificate of title has not otherwise been authorized by rule of the department.

101.9221 History History: 1999 a. 9, 53.



101.9222 Previously certificated manufactured homes.

101.9222  Previously certificated manufactured homes.

101.9222(1)(1) In this section, "previously certificated manufactured home" means a manufactured home for which a certificate of title has been issued by the department of transportation prior to July 1, 2000.

101.9222(2) (2) Sections 101.9213 to 101.9218 do not apply to a previously certificated manufactured home until one of the following occurs:

101.9222(2)(a) (a) There is a transfer of ownership of the manufactured home.

101.9222(2)(b) (b) The department issues a certificate of title for the manufactured home under this chapter.

101.9222(3) (3) If the department is not satisfied that there are no undisclosed security interests, created before July 1, 2000, in a previously certificated manufactured home, the department shall, unless the applicant fulfills the requirements of s. 101.9219 (3), issue a distinctive certificate of title for the manufactured home containing the legend "This manufactured home may be subject to an undisclosed security interest" and any other information that the department prescribes.

101.9222(4) (4) After July 1, 2000, a security interest in a previously certificated vehicle may be created and perfected only by compliance with ss. 101.9213 and 101.9218.

101.9222(5) (5)

101.9222(5)(a)(a) If a security interest in a previously certificated manufactured home is perfected under any other applicable law of this state on July 1, 2000, the security interest continues perfected:

101.9222(5)(a)1. 1. Until its perfection lapses under the law under which it was perfected, or until its perfection would lapse in the absence of a further filing or renewal of filing, whichever occurs sooner.

101.9222(5)(a)2. 2. If, before the security interest lapses as described in subd. 1., there is delivered to the department the existing certificate of title together with the application and fee required by s. 101.9214 (1). In such case the department shall issue a new certificate pursuant to s. 101.9214 (3).

101.9222(5)(b) (b) If a security interest in a previously certificated manufactured home was created, but was unperfected, under any other applicable law of this state on July 1, 2000, it may be perfected under par. (a).

101.9222 History History: 1999 a. 9, 53, 185; 2001 a. 10.



101.933 Manufactured housing code council duties.

101.933  Manufactured housing code council duties. The manufactured housing code council shall review this subchapter and rules promulgated under this subchapter and recommend a statewide manufactured housing code for promulgation by the department. The council shall consider and make recommendations to the department pertaining to rules and any other matter related to this subchapter, including recommendations with regard to licensure and professional discipline of manufacturers of manufactured homes, manufactured home dealers, manufactured home salespersons, and installers, and with regard to consumer protection applicable to consumers of manufactured homes. In making recommendations, the council shall consider the likely costs of any proposed rules to consumers in relation to the benefits that are likely to result therefrom.

101.933 History History: 2005 a. 45.



101.934 Manufactured housing rehabilitation and recycling.

101.934  Manufactured housing rehabilitation and recycling.

101.934(2)(2)  Grant program.

101.934(2)(a)(a) The department may make grants under this section to provide financial assistance to persons engaged in the disposal of abandoned manufactured homes and to municipalities, for the purpose of supporting environmentally sound disposal practices.

101.934(2)(b) (b) The department may make grants under this section to provide financial assistance to individuals who reside in manufactured homes that are in need of critical repairs. An individual is eligible for a grant under this paragraph only if the individual is otherwise unable to finance the critical repairs.

101.934(3) (3) Administration. The department shall contract with one or more entities that are exempt from taxation under section 501 (a) of the Internal Revenue Code and that employ individuals with technical expertise concerning manufactured housing for the administration of the grant program under this section. The department shall promulgate rules to establish the grant program under this section. To the extent feasible, the department shall coordinate the program under this section with the state housing strategy plan under s. 16.302.

101.934 History History: 2005 a. 45; 2011 a. 32 ss. 3380m to 3381f; Stats. 2011 s. 101.934.



101.935 Manufactured home community regulation.

101.935  Manufactured home community regulation.

101.935(1)(1) The department shall license and regulate manufactured home communities. The department may investigate manufactured home communities and, with notice, may enter and inspect private property.

101.935(2) (2)

101.935(2)(a)(a) The department or a village, city or county granted agent status under par. (e) shall issue permits to and regulate manufactured home communities. No person, state or local government who has not been issued a permit under this subsection may conduct, maintain, manage or operate a manufactured home community.

101.935(2)(b) (b) The department may, after a hearing under ch. 227, refuse to issue a permit or suspend or revoke a permit for violation of this section or any regulation or order that the department issues to implement this section.

101.935(2)(c) (c)

101.935(2)(c)1.1. Permits issued under this subsection are valid for a 2-year period that begins on July 1 of each even-numbered year and that expires on June 30 of the next even-numbered year. If a person applies for a permit after the beginning of a permit period, the permit is valid until the end of the permit period.

101.935(2)(c)2. 2. The department shall establish, by rule under s. 101.19, the permit fee and renewal fee for a permit issued under this subsection. The department may establish a fee that defrays the cost of administering s. 101.937. An additional penalty fee, as established by the department by rule under s. 101.19, is required for each permit if the biennial renewal fee is not paid before the permit expires.

101.935(2)(d) (d) A permit may not be issued under this subsection until all applicable fees have been paid. If the payment is by check or other draft drawn upon an account containing insufficient funds, the permit applicant shall, within 15 days after receipt of notice from the department of the insufficiency, pay by cashier's check or other certified draft, money order or cash the fees to the department, late fees and processing charges that are specified by rules promulgated by the department. If the permit applicant fails to pay all applicable fees, late fees and the processing charges within 15 days after the applicant receives notice of the insufficiency, the permit is void. In an appeal concerning voiding of a permit under this paragraph, the burden is on the permit applicant to show that the entire applicable fees, late fees and processing charges have been paid. During any appeal process concerning a payment dispute, operation of the manufactured home community in question is considered to be operation without a permit.

101.935(2)(e) (e) Section 254.69 (2), as it applies to an agent for the department of health services in the administration of s. 254.47, applies to an agent for the department of safety and professional services in the administration of this section.

101.935(2m) (2m)

101.935(2m)(a)(a) The department shall inspect a manufactured home community in the following situations:

101.935(2m)(a)1. 1. Upon completion of the construction of a manufactured home community.

101.935(2m)(a)2. 2. Whenever a manufactured home community is modified, as defined by the department by rule.

101.935(2m)(a)3. 3. Whenever the department receives a complaint about a manufactured home community.

101.935(2m)(b) (b) The department may, with notice, inspect a manufactured home community whenever the department determines an inspection is appropriate.

101.935(3) (3) The department may promulgate rules and issue orders to administer and enforce this section.

101.935 History History: 1991 a. 39; 1993 a. 16, 27, 491; 1995 a. 27 s. 9126 (19); 1999 a. 9 ss. 64g to 64r; Stats. 1999 s. 101.935; 1999 a. 53; 2001 a. 16; 2005 a. 45; 2007 a. 11; 2007 a. 20 s. 9121 (6) (a); 2011 a. 32.



101.937 Water and sewer service to manufactured home communities.

101.937  Water and sewer service to manufactured home communities.

101.937(1)(1)  Rules. The department shall promulgate rules that establish standards for providing water or sewer service by a manufactured home community operator or manufactured home community contractor to a manufactured home community occupant, including requirements for metering, billing, depositing, arranging deferred payment, installing service, refusing or discontinuing service, and resolving disputes with respect to service. Rules promulgated under this subsection shall ensure that any charge for water or sewer service is reasonable and not unjustly discriminatory, that the water or sewer service is reasonably adequate, and that any practice relating to providing the service is just and reasonable.

101.937(2) (2) Permanent improvements. A manufactured home community operator may make a reasonable recovery of capital costs for permanent improvements related to the provision of water or sewer service to manufactured home community occupants through ongoing rates for water or sewer service.

101.937(3) (3) Enforcement.

101.937(3)(a)(a) On its own motion or upon a complaint filed by a manufactured home community occupant, the department may issue an order or commence a civil action against a manufactured home community operator or manufactured home community contractor to enforce this section, any rule promulgated under sub. (1), or any order issued under this paragraph.

101.937(3)(b) (b) The department of justice, after consulting with the department, or any district attorney may commence an action in circuit court to enforce this section.

101.937(4) (4) Private cause of action. Any person suffering pecuniary loss because of a violation of any rule promulgated under sub. (1) or order issued under sub. (3) (a) may sue for damages and shall recover twice the amount of any pecuniary loss, together with costs, and, notwithstanding s. 814.04 (1), reasonable attorney fees.

101.937(5) (5) Penalties.

101.937(5)(a)(a) Any person who violates any rule promulgated under sub. (1) or any order issued under sub. (3) (a) shall forfeit not less than $25 nor more than $5,000. Each violation and each day of violation constitutes a separate offense.

101.937(5)(b) (b) Any person who intentionally violates any rule promulgated under sub. (1) or order issued under sub. (3) (a) shall be fined not less than $25 nor more than $5,000 or imprisoned not more than one year in the county jail or both. Each violation and each day of violation constitutes a separate offense.

101.937 History History: 2001 a. 16 ss. 2541, 3003 to 3007; 2005 a. 45.



101.94 Manufactured home and mobile home manufacturers, distributors and dealers: design and construction of manufactured homes and mobile homes.

101.94  Manufactured home and mobile home manufacturers, distributors and dealers: design and construction of manufactured homes and mobile homes.

101.94(1)(1) Mobile homes manufactured, distributed, sold or offered for sale in this state shall conform to the code promulgated by the American national standards institute and identified as ANSI 119.1, including all revisions thereof in effect on August 28, 1973, and further revisions adopted by the department and the department of health services. The department may establish standards in addition to those required under ANSI 119.1. This subsection applies to units manufactured or assembled after January 1, 1974, and prior to June 15, 1976.

101.94(2) (2) No person may manufacture, assemble, distribute or sell a manufactured home unless the manufactured home complies with 42 USC 5401 to 5425 and applicable regulations.

101.94(7) (7) The department shall hear and decide petitions brought under this subchapter in the manner provided under s. 101.02 (6) (e) to (i) and (8) for petitions concerning property.

101.94(8) (8)

101.94(8)(a)(a) Except as provided in par. (c), a person who violates this subchapter, a rule promulgated under this subchapter or an order issued under this subchapter shall forfeit not more than $1,000 for each violation. Each violation of this subchapter constitutes a separate violation with respect to each manufactured home or with respect to each failure or refusal to allow or perform an act required by this subchapter, except the maximum forfeiture under this subsection may not exceed $1,000,000 for a related series of violations occurring within one year of the first violation.

101.94(8)(b) (b) Any individual or a director, officer or agent of a corporation who knowingly and willfully violates this subchapter in a manner which threatens the health or safety of a purchaser may be fined not more than $10,000 or imprisoned for not more than 9 months or both.

101.94(8)(c) (c) A person who violates s. 101.935, a rule promulgated under s. 101.935 or an order issued under s. 101.935 may be required to forfeit not less than $10 nor more than $250 for each violation. Each day of continued violation constitutes a separate violation.

101.94 History History: 1973 c. 116; 1977 c. 29; 1979 c. 221 ss. 552 to 556, 2202 (25); 1983 a. 27 ss. 1375r to 1375s, 2200 (25); 1989 a. 31; 1995 a. 27 s. 9126 (19); 1997 a. 283; 1999 a. 9, 53; 2001 a. 109; 2005 a. 45; 2007 a. 20 s. 9121 (6) (a).



101.95 Manufactured home manufacturers regulated.

101.95  Manufactured home manufacturers regulated. The department shall by rule prescribe the manner by which a manufacturer shall be licensed for the manufacture, distribution or selling of manufactured homes in this state, including fees for the licensing of manufacturers.

101.95 History History: 1973 c. 116; 1983 a. 27 ss. 1375t, 2200 (25); 1999 a. 53; 2005 a. 45.



101.951 Manufactured home dealers regulated.

101.951  Manufactured home dealers regulated.

101.951(1) (1) No person may engage in the business of selling manufactured homes to a consumer or to the retail market in this state unless first licensed to do so by the department as provided in this section.

101.951(2) (2)

101.951(2)(a)(a) Application for a license or a renewal license shall be made to the department on forms prescribed and furnished by the department, accompanied by the license fee required under par. (bm).

101.951(2)(b) (b)

101.951(2)(b)1.1. The department shall, by rule, establish the license period under this section.

101.951(2)(b)2. 2. The department may promulgate rules establishing a uniform expiration date for all licenses issued under this section.

101.951(2)(bm) (bm) Fees for licensing of persons under this section shall be established by the department by rule under s. 101.19.

101.951(3) (3) The department shall issue a license only to a person whose character, fitness and financial ability, in the opinion of the department, are such as to justify the belief that the person can and will deal with and serve the buying public fairly and honestly, will maintain a permanent office and place of business in this state during the license year and will abide by all of the provisions of law and lawful orders of the department.

101.951(5) (5) A licensee shall conduct the licensed business continuously during the license year.

101.951(6) (6) The department may deny, suspend or revoke a license on any of the following grounds:

101.951(6)(a) (a) Proof of unfitness.

101.951(6)(b) (b) A material misstatement in the application for the license.

101.951(6)(c) (c) Filing a materially false or fraudulent income or franchise tax return as certified by the department of revenue.

101.951(6)(d) (d) Willful failure to comply with any provision of this section or any rule promulgated by the department under this section.

101.951(6)(e) (e) Willfully defrauding any retail buyer to the buyer's damage.

101.951(6)(f) (f) Willful failure to perform any written agreement with any retail buyer.

101.951(6)(g) (g) Failure or refusal to furnish and keep in force any bond required.

101.951(6)(h) (h) Having made a fraudulent sale, transaction or repossession.

101.951(6)(i) (i) Fraudulent misrepresentation, circumvention or concealment, through any subterfuge or device, of any of the material particulars or the nature thereof required hereunder to be stated or furnished to the retail buyer.

101.951(6)(j) (j) Use of fraudulent devices, methods or practices in connection with compliance with the statutes with respect to the retaking of goods under retail installment contracts and the redemption and resale of such goods.

101.951(6)(k) (k) Having indulged in any unconscionable practice relating to the business of selling manufactured homes to a consumer or to the retail market.

101.951(6)(m) (m) Having sold a retail installment contract to a sales finance company, as defined in s. 218.0101 (34) (a), that is not licensed under ss. 218.0101 to 218.0163.

101.951(6)(n) (n) Having violated any law relating to the sale, distribution or financing of manufactured homes.

101.951(7) (7)

101.951(7)(a)(a) The department of safety and professional services may, without notice, deny the application for a license within 60 days after receipt thereof by written notice to the applicant, stating the grounds for the denial. Within 30 days after such notice, the applicant may petition the department of administration to conduct a hearing to review the denial, and a hearing shall be scheduled with reasonable promptness. The division of hearings and appeals shall conduct the hearing. This paragraph does not apply to denials of applications for licenses under s. 101.02 (21).

101.951(7)(b) (b) No license may be suspended or revoked except after a hearing thereon. The department of safety and professional services shall give the licensee at least 5 days' notice of the time and place of the hearing. The order suspending or revoking such license shall not be effective until after 10 days' written notice thereof to the licensee, after such hearing has been had; except that the department of safety and professional services, when in its opinion the best interest of the public or the trade demands it, may suspend a license upon not less than 24 hours' notice of hearing and with not less than 24 hours' notice of the suspension of the license. Matters involving suspensions and revocations brought before the department of safety and professional services shall be heard and decided upon by the department of administration. The division of hearings and appeals shall conduct the hearing. This paragraph does not apply to licenses that are suspended or revoked under s. 101.02 (21).

101.951(7)(c) (c) The department of safety and professional services may inspect the pertinent books, records, letters and contracts of a licensee. The actual cost of each such examination shall be paid by such licensee so examined within 30 days after demand therefor by the department, and the department may maintain an action for the recovery of such costs in any court of competent jurisdiction.

101.951(8) (8) Any person who violates any provision of this section shall be fined not less than $25 nor more than $100 for each offense.



101.952 Manufactured home salespersons regulated.

101.952  Manufactured home salespersons regulated.

101.952(1)(1) No person may engage in the business of selling manufactured homes to a consumer or to the retail market in this state without a license therefor from the department. If a manufactured home dealer acts as a manufactured home salesperson the dealer shall secure a manufactured home salesperson's license in addition to the license for engaging as a manufactured home dealer.

101.952(2) (2)

101.952(2)(a)(a) Applications for a manufactured home salesperson's license and renewals thereof shall be made to the department on such forms as the department prescribes and furnishes and shall be accompanied by the license fee required under par. (bm). The application shall include the applicant's social security number. In addition, the application shall require such pertinent information as the department requires.

101.952(2)(b) (b)

101.952(2)(b)1.1. The department shall, by rule, establish the license period under this section.

101.952(2)(b)2. 2. The department may promulgate rules establishing a uniform expiration date for all licenses issued under this section.

101.952(2)(bm) (bm) Fees for licensing of manufactured home salespersons shall be established by the department by rule under s. 101.19.

101.952(3) (3) Every licensee shall carry his or her license when engaged in his or her business and display the same upon request.

101.952(5) (5) The provision of s. 218.0116 relating to the denial, suspension and revocation of a motor vehicle salesperson's license shall apply to the denial, suspension and revocation of a manufactured home salesperson's license so far as applicable, except that such provision does not apply to the denial, suspension or revocation of a license under s. 101.02 (21) (b).

101.952(6) (6) The provisions of ss. 218.0116 (9) and 218.0152 shall apply to this section, manufactured home sales practices and the regulation of manufactured home salespersons, as far as applicable.

101.952 History History: 1999 a. 9, 53, 186; 2005 a. 45; 2011 a. 146.



101.953 Warranty and disclosure.

101.953  Warranty and disclosure.

101.953(1) (1) A one-year written warranty is required for every new manufactured home sold, or leased to another, by a manufactured home manufacturer, manufactured home dealer or manufactured home salesperson in this state, and for every new manufactured home sold by any person who induces a resident of the state to enter into the transaction by personal solicitation in this state or by mail or telephone solicitation directed to the particular consumer in this state. The warranty shall contain all of the following:

101.953(1)(a) (a) A statement that the manufactured home meets those standards prescribed by law or administrative rule of the department of administration or of the department of safety and professional services that are in effect at the time of the manufacture of the manufactured home.

101.953(1)(b) (b) A statement that the manufactured home is free from defects in material and workmanship and is reasonably fit for human habitation if it receives reasonable care and maintenance as defined by rule of the department.

101.953(1)(c) (c)

101.953(1)(c)1.1. A statement that the manufactured home manufacturer and manufactured home dealer shall take corrective action for defects that become evident within one year from the delivery date and as to which the manufactured home owner has given notice to the manufacturer or dealer not later than one year and 10 days after the delivery date and at the address set forth in the warranty; and that the manufactured home manufacturer and manufactured home dealer shall make the appropriate adjustments and repairs, within 30 days after notification of the defect, at the site of the manufactured home without charge to the manufactured home owner. If the manufactured home dealer makes the adjustment, the manufactured home manufacturer shall fully reimburse the dealer.

101.953(1)(c)2. 2. If a repair, replacement, substitution or alteration is made under the warranty and it is discovered, before or after expiration of the warranty period, a statement that the repair, replacement, substitution or alteration has not restored the manufactured home to the condition in which it was warranted except for reasonable wear and tear, such failure shall be considered a violation of the warranty and the manufactured home shall be restored to the condition in which it was warranted to be at the time of the sale except for reasonable wear and tear, at no cost to the purchaser or the purchaser's assignee notwithstanding that the additional repair may occur after the expiration of the warranty period.

101.953(1)(d) (d) A statement that if during any period of time after notification of a defect the manufactured home is uninhabitable, as defined by rule of the department, that period of time shall not be considered part of the one-year warranty period.

101.953(1)(e) (e) A list of all parts and equipment not covered by the warranty.

101.953(2) (2) Action by a lessee to enforce the lessee's rights under this subchapter shall not be grounds for termination of the rental agreement.

101.953(3) (3) The warranty required under this section shall apply to the manufacturer of the manufactured home as well as to the manufactured home dealer who sells or leases the manufactured home to the consumer, and shall be in addition to any other rights and privileges that the consumer may have under any instrument or law. The waiver of any remedies under any law and the waiver, exclusion, modification or limitation of any warranty, express or implied, including the implied warranty of merchantability and fitness for a particular purpose, is expressly prohibited. Any such waiver is void.

101.953(4) (4) The transfer of a manufactured home from one manufactured home owner to another during the effective period of the warranty does not terminate the warranty, and subsequent manufactured home owners shall be entitled to the full protection of the warranty for the duration of the warranty period as if the original manufactured home owner had not transferred the manufactured home.

101.953 History History: 1999 a. 9, 53, 185; 2011 a. 32.



101.954 Sale or lease of used manufactured homes.

101.954  Sale or lease of used manufactured homes. In the sale or lease of any used manufactured home, the sales invoice or lease agreement shall contain the point of manufacture of the used manufactured home, the name of the manufacturer and the name and address of the previous owner of the manufactured home.

101.954 History History: 1999 a. 9, 53.



101.955 Jurisdiction and venue over out-of-state manufacturers.

101.955  Jurisdiction and venue over out-of-state manufacturers.

101.955(1)(1) The importation of a manufactured home for sale in this state by an out-of-state manufacturer is considered an irrevocable appointment by that manufacturer of the department of financial institutions to be that manufacturer's true and lawful attorney upon whom may be served all legal processes in any action or proceeding against such manufacturer arising out of the importation of such manufactured home into this state.

101.955(2) (2) The department of financial institutions upon whom processes and notices may be served under this section shall, upon being served with such process or notice, mail a copy by registered mail to the out-of-state manufacturer at the nonresident address given in the papers so served. The original shall be returned with proper certificate of service attached for filing in court as proof of service. The service fee shall be $4 for each defendant so served. The department of financial institutions shall keep a record of all such processes and notices, which record shall show the day and hour of service.

101.955 History History: 1999 a. 9, 53.



101.957 Nonjudicial resolution of manufactured housing industry disputes.

101.957  Nonjudicial resolution of manufactured housing industry disputes. The department, by rule, shall establish an alternative dispute resolution program for the timely resolution of any dispute that concerns a defect in a manufactured home, or in the installation of a manufactured home, reported to the department within one year of the date on which the manufactured home was installed and that occurs between parties, each of which is a manufacturer of manufactured homes, manufactured home salesperson, manufactured home dealer, or installer. The rules may require the parties to submit to an alternative dispute resolution program before bringing an action in another forum. This section does not affect the rights of any consumer to commence an action or the rights of any person to commence an action against a consumer.

101.957 History History: 2005 a. 45.



101.96 Manufactured home installation regulated.

101.96  Manufactured home installation regulated.

101.96(1)(1)  Installation standards.

101.96(1)(a)(a) Promulgation of standards. The department shall, by rule, establish installation standards for the safe installation of manufactured homes in this state. In promulgating rules under this paragraph, the department shall consider the recommendations of the manufactured housing code council under s. 101.933.

101.96(1)(b) (b) Enforcement of standards. The department shall, by rule, establish a method for ensuring compliance with the rules promulgated under par. (a). The department shall require inspections of manufactured home installations by 3rd-party inspectors licensed by the department. The department shall, by rule, establish criteria for the licensure of 3rd-party inspectors that include a requirement that an individual may not serve as a 3rd-party inspector if the individual is, is employed by, or is an independent contractor of any of the following:

101.96(1)(b)1. 1. A manufactured home manufacturer who was directly involved in the sale of the particular manufactured home.

101.96(1)(b)2. 2. A manufactured home salesperson who was directly involved in the sale of the particular manufactured home.

101.96(1)(b)3. 3. An installer who was directly involved in the sale of the particular manufactured home.

101.96(2) (2) Manufactured home installers.

101.96(2)(a)(a) License required; exceptions; liability. Except as otherwise provided in this paragraph, beginning on January 1, 2007, no person may act as an installer in this state unless the person is a licensed installer or employs one or more licensed installers to generally supervise each of the person's installations of manufactured homes in this state. This requirement does not apply to an individual who installs a manufactured home on his or her own property for his or her personal use or to an individual who installs a manufactured home under the general supervision of a licensed installer. A licensed installer is liable for all acts and omissions related to the installation of each individual who performs an installation under the licensed installer's general supervision.

101.96(2)(b) (b) License eligibility. The department may issue an installer's license only to an individual to whom all of the following apply:

101.96(2)(b)1. 1. The individual is at least 18 years old.

101.96(2)(b)2. 2. The individual files with the department a license application on a form prescribed by the department.

101.96(2)(b)3. 3. The individual completes, to the satisfaction of the department, an examination approved by the department that tests the skills necessary to properly install manufactured homes and knowledge of the laws applicable to manufactured home installation.

101.96(2)(b)4. 4. The individual has not been found responsible in any judicial or administrative forum for any violation of this section during the 2 years before the date on which the individual's license application is submitted.

101.96(2)(b)5. 5. The individual has not been found responsible in any judicial or administrative forum during the 2 years before the date on which the individual's license application is submitted for any failure to perform an installation of a manufactured home as required under contract or for defrauding any person with regard to the provision of installation services.

101.96(2)(b)6. 6. The individual meets the standards of financial responsibility established by rule of the department.

101.96(2)(br) (br) Examination waiver. The department shall, by rule, establish a procedure under which it may waive the examination requirement under par. (b) 3. for individuals that demonstrate sufficient experience installing manufactured homes including active participation in the installation of at least 10 manufactured homes. This paragraph does not apply after June 1, 2007.

101.96(2)(c) (c) License term and fee. The department, by rule shall establish the term of installers' licenses and the conditions under which the department may revoke or suspend installers' licenses. The department shall establish an initial installer's license fee and license renewal fee by rule under s. 101.19.

101.96 History History: 2005 a. 45.



101.965 Penalties.

101.965  Penalties.

101.965(1)(1) Any person who violates ss. 101.953 to 101.955, or any rule promulgated under ss. 101.953 to 101.955, may be fined not more than $1,000 or imprisoned for not more than 6 months or both.

101.965(1p) (1p) Any person who violates s. 101.96 or any rule promulgated under that section may be required to forfeit not less than $25 nor more than $500 for each violation. Each day of continued violation constitutes a separate violation.

101.965(1t) (1t) Upon request of the department, the attorney general may commence an action in a court of competent jurisdiction to enjoin any installer from installing a manufactured home in violation of s. 101.96 (2).

101.965(2) (2) In any court action brought by the department for violations of this subchapter, the department may recover all costs of testing and investigation, in addition to costs otherwise recoverable, if it prevails in the action.

101.965(3) (3) Nothing in this subchapter prohibits the bringing of a civil action against a manufactured home manufacturer, manufactured home dealer or manufactured home salesperson by an aggrieved consumer. If judgment is rendered for the consumer based on an act or omission by the manufactured home manufacturer, manufactured home dealer or manufactured home salesperson, that constituted a violation of this subchapter, the plaintiff shall recover actual and proper attorney fees in addition to costs otherwise recoverable.

101.965 History History: 1999 a. 9, 53, 185; 2005 a. 45.



101.971 Definitions.

101.971  Definitions. In this subchapter:

101.971(1) (1) "Dwelling unit" has the meaning given in s. 101.61 (1).

101.971(2) (2) "Multifamily dwelling" means an apartment building, rowhouse, town house, condominium, or modular home, as defined in s. 101.71 (6), that does not exceed 60 feet in height or 6 stories and that consists of 3 or more attached dwelling units the initial construction of which is begun on or after January 1, 1993. "Multifamily dwelling" does not include a facility licensed under ch. 50.

101.971(3) (3) "Owner" means a person having a legal or equitable interest in a multifamily dwelling.

101.971(4) (4) "Political subdivision" means a county, city, village or town.

101.971 History History: 1991 a. 269; 2007 a. 11.



101.972 Multifamily dwelling code council duties.

101.972  Multifamily dwelling code council duties. The multifamily dwelling code council shall review the rules for multifamily dwelling construction and recommend a uniform multifamily dwelling code for promulgation by the department. The council shall consider and make recommendations to the department pertaining to rules and any other matters related to this subchapter. The council shall identify, consider and make recommendations to the department regarding variances in the rules for different climate and soil conditions and the variable conditions created by building and population densities.

101.972 History History: 1991 a. 269.



101.973 Department duties.

101.973  Department duties. The department shall:

101.973(1) (1) Promulgate rules that establish standards for the construction of multifamily dwellings and their components.

101.973(2) (2) Biennially review the rules promulgated under this subchapter.

101.973(3) (3) Issue any special order that it considers necessary to secure compliance with this subchapter.

101.973(4) (4) Prescribe and furnish to political subdivisions a standard building permit format for all multifamily dwellings subject to this subchapter.

101.973(5) (5) Collect and publish the data secured from the building permits.

101.973(6) (6) Hear under s. 101.02 (6) (e) to (i) and (8) petitions regarding the rules promulgated and special orders issued under this subchapter.

101.973(7) (7) Establish by rule a schedule of fees sufficient to defray the costs incurred by the department under this subchapter.

101.973(8) (8) Deposit the moneys received from the fees under sub. (7) in the appropriation under s. 20.165 (2) (j).

101.973(9) (9) Incorporate by reference in the rules promulgated under this subchapter all rules promulgated under subch. I that apply to multifamily dwellings.

101.973(10) (10) Establish a program of quality control training for all inspectors who inspect multifamily dwellings for compliance with this subchapter.

101.973 History History: 1991 a. 269; 1995 a. 27; 2011 a. 32; 2013 a. 8.



101.974 Department powers.

101.974  Department powers. The department may:

101.974(1) (1) Hold hearings on any matter relating to this subchapter and issue subpoenas to compel the attendance of witnesses and the production of evidence at such hearings.

101.974(2) (2) Promulgate the rules under this subchapter after consultation with the multifamily dwelling code council.

101.974(3) (3) Provide for or engage in the testing, approval and certification of materials, methods and equipment of construction.

101.974(4) (4) Promulgate rules prescribing procedures for approving new building materials, methods and equipment.

101.974(5) (5) Study the administration of the rules promulgated under this subchapter and other laws related to the construction of multifamily dwelling units to determine their impact on the cost of building construction and their effectiveness in ensuring the health, safety and welfare of the occupants.

101.974 History History: 1991 a. 269.



101.975 Local government authority.

101.975  Local government authority.

101.975(1) (1) A political subdivision may regulate the construction and installation of windows and doors in multifamily dwellings if the regulation is related to preventing illegal entry.

101.975(2) (2) A political subdivision shall use the standard building permit format prescribed and furnished by the department under s. 101.973 (4) and file a copy of each permit issued with the department.

101.975(3) (3)

101.975(3)(a)(a) In this subsection, "preexisting stricter sprinkler ordinance" means an ordinance that fulfills all of the following requirements:

101.975(3)(a)1. 1. The ordinance requires an automatic sprinkler system in multifamily dwellings containing 20 or less attached dwelling units.

101.975(3)(a)2. 2. The ordinance was in effect on January 1, 1992, and remains in effect on May 1, 1992.

101.975(3)(a)3. 3. The ordinance does not conform to this subchapter and s. 101.02 (7m) or is contrary to an order of the department under subch. I.

101.975(3)(a)4. 4. The ordinance is more stringent than the corresponding provision of this subchapter or s. 101.02 or the contrary provision of an order of the department under subch. I.

101.975(3)(b) (b) If a political subdivision has a preexisting stricter sprinkler ordinance, that ordinance remains in effect, except that the political subdivision may amend the ordinance to conform to this subchapter and s. 101.02 (7m) and to be not contrary to an order of the department under subch. I.

101.975 History History: 1991 a. 269; 1995 a. 27.



101.976 Fire chief and inspector powers and duties.

101.976  Fire chief and inspector powers and duties. This subchapter does not restrict the duties and powers of fire chiefs or inspectors under s. 101.14 (2).

101.976 History History: 1991 a. 269.



101.977 Compliance.

101.977  Compliance.

101.977(1)(1) Except as provided in sub. (2), a person who constructs a multifamily dwelling shall use building materials, methods, and equipment that are in conformance with the standards prescribed under s. 101.973 (1).

101.977(2) (2)

101.977(2)(a)(a) No person may use in a multifamily dwelling load-bearing dimension lumber that has not been tested and approved for conformance as required by the department unless the lumber is approved for use as provided under par. (c) and if one of the following applies:

101.977(2)(a)1. 1. The lumber has been milled at the request of the person owning the lumber for use in the construction of the multifamily dwelling, a dwelling unit of which will be inhabited by that person.

101.977(2)(a)2. 2. The person milling the lumber sells the lumber directly to a person who will inhabit the dwelling unit in the multifamily dwelling, or to a person acting on his or her behalf and for whom a building permit has been issued for the multifamily dwelling.

101.977(2)(b) (b) The lumber shall be milled so that it meets or exceeds the requirements of the standards prescribed in s. 101.973. The person milling the lumber shall provide to the person receiving the lumber a written certification that the lumber meets or exceeds these requirements. The department shall design and provide forms for this purpose.

101.977(2)(bn) (bn) A person may not provide a written certification under par. (b) unless the person has been issued a certificate of accomplishment evidencing certification or recertification under the lumber grading training program under s. 36.25 (48) and the person has received the certificate within the 5 years before providing the written certification. The person shall attach to the written certification a copy of his or her certificate of accomplishment.

101.977(2)(c) (c) Upon receipt of a copy of the certification required under par. (b), an inspector who inspects multifamily dwellings for compliance with this subchapter may either authorize the use of the lumber, reject the use of the lumber, or authorize its use subject to more restrictive construction requirements, including requirements as to size, spacing, length of spans, and design.

101.977 History History: 1991 a. 269; 2007 a. 208; 2009 a. 180.



101.978 Penalties.

101.978  Penalties. Any person who violates this subchapter or any rules promulgated under this subchapter shall forfeit not less than $25 nor more than $500 for each offense. Each day of continued violation constitutes a separate offense.

101.978 History History: 1991 a. 269.



101.981 Definitions; modification by rule.

101.981  Definitions; modification by rule.

101.981(1) (1) Except as provided in sub. (2), in this subchapter:

101.981(1)(a) (a) "Amusement or thrill ride" has the meaning given s. 101.19 (1b) (b).

101.981(1)(b) (b) "Belt manlift" means a power-driven, looped belt equipped with steps or platforms and a hand hold for the transportation of people from one floor of a building or structure to another.

101.981(1)(c) (c) "Conveyance" means an elevator, an escalator, a dumbwaiter, a belt manlift, a moving walkway, a platform lift, and a stairway chair lift, and any other similar device, such as an automated people mover, used to elevate or move people or things, as provided in the rules of the department. "Conveyance" does not include a personnel hoist; a material hoist; a grain elevator; a lift as defined in s. 167.33 (1) (f); an amusement or thrill ride; or a vertical platform lift, inclined platform lift, or a stairway chair lift that serves an individual residential dwelling unit.

101.981(1)(d) (d) "Dumbwaiter" means a hoisting and lowering mechanism that satisfies all of the following conditions:

101.981(1)(d)1. 1. Is equipped with a compartment that moves in guides in a substantially vertical direction and has a floor area of not more than 9 square feet.

101.981(1)(d)2. 2. Has a maximum lifting and lowering capacity of not more than 500 pounds.

101.981(1)(d)3. 3. Is used exclusively for carrying materials

101.981(1)(e) (e) "Elevator" means a hoisting or lowering machine, other than a dumbwaiter, equipped with a compartment or platform that moves in guides and serves 2 or more floors or landings of a building or structure.

101.981(1)(f) (f) "Escalator" means a power-driven, moving stairway used for raising and lowering people.

101.981(1)(g) (g) "Material hoist" means a hoist, other than a personnel hoist, that is used to raise or lower materials during construction, alteration, or demolition of a building or structure.

101.981(1)(h) (h) "Personnel hoist" means a hoist that is installed inside or outside a building or structure during the construction, alteration, or demolition of the building or structure and that is used to raise and lower workers, other personnel, and materials which the hoist is designed to carry.

101.981(2) (2) The department shall promulgate rules establishing additional definitions to the extent the department deems necessary for the proper administration and enforcement of this subchapter. The department, by rule, may modify definitions established under sub. (1). To the extent practicable, the department shall ensure that any definitions or modifications promulgated under this subsection are consistent with national, industry-wide safety standards governing matters regulated by this subchapter.

101.981 History History: 2005 a. 456; 2011 a. 32, 199, 209.



101.982 Conveyance safety code.

101.982  Conveyance safety code. The department shall promulgate rules establishing standards for the safe installation and operation of conveyances. In promulgating rules under this section the department shall consider the recommendations of the conveyance safety code council under s. 101.986. The rules shall be consistent, to the extent practicable, with national, industry-wide safety standards applicable to conveyances. The rules shall require any testing of conveyances or related equipment required under the rules to be performed by an elevator mechanic licensed under s. 101.985 (2). The rules shall require any person who installs a new conveyance to give the owner of the building in which the conveyance is installed, before the conveyance is placed in operation, a written certification indicating that the installation complies with the rules promulgated under this section. The rules shall include an enforcement procedure and a procedure pursuant to which the department may grant a variance from the rules if the variance would not jeopardize public safety.

101.982 History History: 2005 a. 456.



101.983 Approvals and permits for conveyances required.

101.983  Approvals and permits for conveyances required.

101.983(1)(1)  Construction, installation, and alteration.

101.983(1)(a)(a) Approval required. No person may construct, install, or alter a conveyance in this state unless an elevator contractor licensed by the department under s. 101.985 (1) has received an approval for the construction, installation, or alteration from the department.

101.983(1)(b) (b) Application. A person applying for an approval under par. (a) shall include, along with the application, copies of specifications and accurately scaled and fully dimensioned plans showing the location of the construction, installation, or alteration in relation to the plans and elevation of the building; the location of the applicable machinery room, if any, and the equipment to be constructed, installed, or altered; and all structural supporting members relevant to the construction, installation, or alteration, including foundations. The specifications and plans shall be sufficiently complete to illustrate all details of design and construction, installation, or alteration. The application shall specify all materials to be used and all loads to be supported or conveyed. The department may authorize a person to include the application and other information required under this paragraph with any submission required under s. 101.12 (1) to avoid duplicative filing of information.

101.983(1)(c) (c) Revocation. The department may revoke an approval issued under this subsection if the department finds any of the following:

101.983(1)(c)1. 1. That information submitted under par. (b) by the person obtaining the approval contains false statements or misrepresentations of material fact.

101.983(1)(c)2. 2. That the approval was issued in error.

101.983(1)(c)3. 3. That the work performed under the approval is not consistent with information submitted under par. (b) by the person obtaining the approval or is in violation of this subchapter or rules promulgated under this subchapter.

101.983(1)(d) (d) Expiration. An approval issued under this subsection expires under any of the following circumstances:

101.983(1)(d)1. 1. If the work authorized under the approval is not commenced within 6 months after the date on which the approval is issued, or within a shorter period of time as specified by the department at the time the approval is issued.

101.983(1)(d)2. 2. If the work authorized under the approval is suspended or abandoned for 60 consecutive days at any time following the commencement of the work, or for a shorter period of time as specified by the department at the time the approval is issued.

101.983(2) (2) Operating permits; inspections.

101.983(2)(a)(a) Operating permit required. No person may allow a conveyance to be operated on property owned by the person unless the person has received a permit under this subsection from the department that authorizes its operation.

101.983(2)(b) (b) Application. For a newly installed conveyance, the elevator contractor that contracted to perform the installation shall apply for the initial permit required under par. (a) on behalf of the owner of the building in which the conveyance is located. Applications for renewal of the permit shall be made by the owner.

101.983(2)(c) (c) Inspections. The department may not issue or renew a permit for a conveyance under this subsection unless the department or an independent inspector has conducted an inspection of the conveyance and has prepared an inspection report certifying that the conveyance complies with this subchapter and any applicable rules promulgated under this subchapter. Any inspection under this subsection or sub. (3) shall be performed by an inspector who is licensed under s. 101.985 (3).

101.983(2)(cm) (cm) Instruction on operation. When issuing or renewing a permit under this subsection, the department shall give the owner notice of relevant conveyance safety requirements and shall instruct the owner as to the procedure for obtaining periodic inspections and renewing the permit under which the conveyance is operated.

101.983(2)(d) (d) Term and posting requirements. A permit issued under this subsection has a term of one year. The owner of the building or residence in which a conveyance is located shall display the permit under par. (a) applicable to the conveyance on or in the conveyance or, if applicable, in the machinery room.

101.983(2)(e) (e) Exemption. This subsection does not apply to elevators or dumbwaiters that serve individual residential dwelling units.

101.983(3) (3) Inspections; individual residential dwelling units. If the owner and a prospective buyer of an individual residential dwelling unit that is served by a dumbwaiter or an elevator enter into a contract of sale for the unit that includes a provision requiring that the dumbwaiter or elevator be inspected, the inspection shall be performed by an elevator inspector licensed under s. 101.985 (3).

101.983(4) (4) Municipalities as agents. The department may appoint a city or village as its agent to do any of the following:

101.983(4)(a) (a) Issue approvals under sub. (1) (a).

101.983(4)(b) (b) Issue or renew permits under sub. (2) (a).

101.983(4)(c) (c) Conduct inspections and prepare inspection reports as provided under sub. (2) (c) and sub. (3).

101.983(4)(d) (d) Give notice and provide instruction as required under sub. (2) (cm).

101.983 History History: 2005 a. 456; 2011 a. 32; 2013 a. 20, 124; s. 13.92 (1) (bm) 2.



101.984 Licenses and supervision required.

101.984  Licenses and supervision required.

101.984(1) (1)  Elevator contractor. No person may engage in the business of constructing, installing, altering, servicing, replacing, or maintaining conveyances in this state unless the person is licensed as an elevator contractor under s. 101.985 (1).

101.984(2) (2) Elevator mechanic.

101.984(2)(a)(a) Generally. Except as provided in par. (c), no individual may erect, construct, alter, replace, maintain, repair, remove, or dismantle any conveyance in this state unless the individual is licensed as an elevator mechanic under s. 101.985 (2) or is under the direct supervision of a person licensed as an elevator contractor under s. 101.985 (1).

101.984(2)(b) (b) Electrical construction. Except as provided in par. (c), no individual may wire any conveyance in this state from the mainline feeder terminals on the controller unless the individual is licensed as an elevator mechanic under s. 101.985 (2) or is under the direct supervision of a person licensed as an elevator contractor under s. 101.985 (1).

101.984(2)(c) (c) Exceptions.

101.984(2)(c)1.1. Paragraph (a) does not apply to an individual who removes or dismantles a conveyance that is destroyed as a result of a complete demolition of a building or where the hoistway or wellway is demolished back to the basic support structure such that the hoistway or wellway is inaccessible.

101.984(2)(c)2. 2. Paragraphs (a) and (b) do not apply to any of the following:

101.984(2)(c)2.a. a. An individual who is enrolled in and performing tasks that are within the scope of an elevator mechanic's apprenticeship program that is approved by the U.S. department of labor or by the department of workforce development.

101.984(2)(c)2.b. b. An individual performing tasks under the direct supervision of and as a helper to an individual licensed as an elevator mechanic under s. 101.985 (2).

101.984(2)(c)2.c. c. An individual who performs work described under par. (a) or (b) during the 5-day period preceding the date on which the individual is issued an emergency elevator mechanic's license under s. 101.985 (2) (c).

101.984(3) (3) Elevator inspector. No individual may perform an inspection of a conveyance in this state unless the individual is licensed as an elevator inspector under s. 101.985 (3).

101.984 History History: 2005 a. 456; 2013 a. 124.



101.985 Licensing qualifications and procedure.

101.985  Licensing qualifications and procedure.

101.985(1)(1)  Elevator contractor. Except as otherwise provided in this subsection, the department shall issue an elevator contractor's license to each person who demonstrates to the satisfaction of the department that the person is adequately qualified and able to engage in business as an elevator contractor. The department may summarily issue an elevator contractor's license to a person who is licensed as an elevator contractor under the laws of another state, if, in the opinion of the department, that state's regulation of elevator contractors is substantially the same as this state's. Every person who applies for a license under this subsection shall provide the department with a certificate of insurance issued by one or more insurers authorized to do business in this state, indicating that the person is insured in the amount of at least $1,000,000 per occurrence because of bodily injury to or death of others, is insured in the amount of at least $500,000 per occurrence because of damage to the property of others, and is insured to the extent required under ch. 102. A person who is issued a license under this subsection shall notify the department in writing of any material change in these insurance coverages at least 10 days before the change takes effect.

101.985(2) (2) Elevator mechanics' licenses.

101.985(2)(a)(a) Issuance. The department shall issue an elevator mechanic's license to each individual who meets the requirements in either par. (ab) or (ad).

101.985(2)(ab) (ab) Requirements; apprenticeship and journeyman level. An individual is eligible for an elevator mechanic's license if he or she satisfactorily completes an elevator mechanic's apprenticeship program that is approved by the U.S. department of labor or by the department of workforce development or if he or she satisfies all of the following requirements:

101.985(2)(ab)2. 2. During the 3 years preceding the date of application, he or she was continuously employed in a position requiring the individual to perform work that is at a journeyman level and that is relevant to the erection, construction, alteration, replacement, maintenance, repair, or servicing of conveyances, as verified by the individual's employers.

101.985(2)(ab)3. 3. He or she satisfactorily completes a written examination administered by the department covering the provisions of this subchapter, and rules promulgated under this subchapter, that are relevant to the license applied for or satisfactorily completes an elevator mechanic's examination approved by the department and administered by a nationally recognized training program established by the elevator industry.

101.985(2)(ad) (ad) Requirements; training program.

101.985(2)(ad)1.1. An individual is eligible for an elevator mechanic's license if he or she satisfies all of the following requirements:

101.985(2)(ad)1.a. a. He or she verifies to the department that he or she has been certified as having successfully completed a 4-year program established by the National Elevator Industry Educational Program or an equivalent nationally recognized 4-year training program that is approved by the department.

101.985(2)(ad)1.b. b. He or she meets one of the requirements specified in subd. 2.

101.985(2)(ad)2. 2. In order to meet the requirement under subd. 1. b. for an elevator mechanic's license, an individual applying for a license shall satisfy one of the following requirements:

101.985(2)(ad)2.a. a. He or she verifies to the department that, during the 5 years immediately preceding the date of the license application, he or she was employed for at least 1,000 hours in each of the 5 years performing work described under s. 101.984 (2) (a) or (b).

101.985(2)(ad)2.b. b. He or she verifies to the department that he or she has continuous experience in the elevator industry for at least 5 years immediately preceding the date of the license application in a capacity, other than in the capacity of preforming work described under s. 101.984 (2) (a) or (b), that has allowed him or her to remain familiar with elevator equipment, technology, and industry practices. This experience may include performing management activities for a company that engages in the sale, installation, repair, or maintenance of conveyances, being involved in elevator industry labor relations, or supervising elevator mechanics.

101.985(2)(ad)2.c. c. He or she verifies to the department that he or she, during any 5 years preceding the date of the license application, was employed for at least 1,000 hours in each of those 5 years performing work that is relevant to the erection, construction, alteration, replacement, maintenance, repair, or servicing of conveyances and that this work included work described under s. 101.984 (2) (a) or (b). If the 5 years were not the 5 years immediately preceding the date of application, the applicant shall verify that this is due to the applicant's work being disrupted by high unemployment in the elevator industry, military service, illness, disability, or another factor beyond the applicant's control in order to meet the requirement under this subd. 2. c.

101.985(2)(am) (am) Requirements for individuals with prior experience. The department shall promulgate rules that establish requirements for issuing an elevator mechanic's license to an individual who has performed work described under s. 101.984 (2) (a) or (b) within the scope of his or her employment before June 1, 2007, but who does not satisfy the requirements under par. (ab) or (ad) to be issued a license. The rules may contain a deadline before which an individual must apply for a license issued under this paragraph.

101.985(2)(b) (b) Licensing out-of-state mechanics. The requirements under pars. (ab) and (ad) do not apply to an individual who is licensed as an elevator mechanic under the laws of another state, if, in the opinion of the department, that state's regulation of elevator mechanics is substantially the same as this state's. The department may summarily issue an elevator mechanic's license to such an individual.

101.985(2)(c) (c) Emergency licensing. If the governor declares that a state of emergency exists in this state under s. 323.10 and the department determines that the number of individuals in the state who hold an elevator mechanic's license issued by the department under this section on the date of the declaration is insufficient to cope with the emergency, the department shall summarily issue an emergency elevator mechanic's license to any individual who is certified by an elevator contractor licensed under this subchapter as adequately qualified and able to perform the work of an elevator mechanic without direct and immediate supervision, who the department determines is so qualified and able, and who applies for an emergency elevator mechanic's license on a form prescribed by the department. An individual certified by a contractor under this paragraph may perform work as an elevator mechanic for up to a total of 5 days preceding the date the individual is issued the license. An emergency elevator mechanic's license has a term of 30 days and may be renewed by the department in the case of a continuing emergency. The department shall specify on an emergency elevator mechanic's license the geographic area in which the licensee may provide services under the license. The requirements under pars. (ab) and (ad) do not apply to an individual who applies for an emergency elevator mechanic's license.

101.985(2)(d) (d) Temporary licensing. If there are no elevator mechanics licensed under this subchapter available to provide services contracted for by an elevator contractor licensed under this subchapter, the elevator contractor may notify the department and request the issuance of a temporary elevator mechanic's license to any individual who is certified by the elevator contractor as adequately qualified and able to perform the work of an elevator mechanic without direct and immediate supervision and who applies for a temporary elevator mechanic's license on a form prescribed by the department. A temporary elevator mechanic's license has a term of 30 days and may be renewed by the department in the case of a continuing shortage of licensed elevator mechanics. The department shall specify on a temporary elevator mechanic's license the elevator contractor in whose employ the licensee must remain to provide services under the temporary elevator mechanic's license. The requirements under pars. (ab) and (ad) do not apply to an individual who applies for a temporary elevator mechanic's license.

101.985(3) (3) Elevator inspector. The department shall issue an elevator inspector license to each individual who demonstrates to the satisfaction of the department that the individual is adequately qualified and able to provide inspection services of conveyances as required under s. 101.983 (2). The department shall promulgate rules that establish the qualifications required for issuance of an elevator inspector license.

101.985(4) (4) Criminal background check. Upon receipt of an application for a license under sub. (1), (2) (ab) or (ad), or (3), the department, with the assistance of the department of justice, shall conduct a background investigation of the applicant to determine if the information provided by the applicant under sub. (7) (a) 10. is true and if the applicant has any arrests or convictions tending to indicate that the applicant is not adequately qualified and able to provide services authorized under the license applied for.

101.985(5) (5) Issuance, term, renewal, and continuing education.

101.985(5)(a)(a) Issuance and term. Except as provided under s. 101.02 (20) (b) and (21) (b), the department shall issue a license to any applicant who satisfies the applicable requirements of subs. (1) to (3) and any rules promulgated under subs. (1) to (3) and who pays any applicable fee required by rule of the department under s. 101.19 (1g) (k). Except as provided under sub. (2) (c) and (d), the term of each license is 2 years.

101.985(5)(b) (b) Renewal and continuing education.

101.985(5)(b)1.1. An applicant for renewal of a license under sub. (2) (ab), (ad), or (b), or (3) shall provide to the department a certificate indicating that, during the term of the license, the applicant has satisfactorily met the education requirements established by rule under subd. 2.

101.985(5)(b)2. 2. The department shall promulgate rules that establish the education requirements for purposes of subd. 1. The rules shall include all of the following:

101.985(5)(b)2.a. a. Standards for certification of specific programs.

101.985(5)(b)2.b. b. The number of hours of education required.

101.985(5)(b)2.c. c. Criteria for receiving a waiver from the department of the education requirements.

101.985(6) (6) Revocation and suspension. The department may revoke or suspend a license issued under subs. (1) to (3) if the department finds any of the following:

101.985(6)(a) (a) That the licensee made a false statement of material fact in an application submitted to the department.

101.985(6)(b) (b) That the license was obtained by fraud, misrepresentation, or bribery.

101.985(6)(c) (c) That the licensee failed to notify the department and the owner or lessee of a conveyance that the conveyance failed to meet any of the requirements of this subchapter or of the rules promulgated under this subchapter.

101.985(6)(d) (d) That the licensee violated this subchapter or any rule promulgated under this subchapter.

101.985(7) (7) Application.

101.985(7)(a)(a) Each application for a license under subs. (1), (2) (ab) or (ad), or (3) shall be made on a form prescribed by the department, and each application shall contain at least the following information:

101.985(7)(a)1. 1. If the applicant is an individual, the applicant's name and residential address.

101.985(7)(a)2. 2. If the applicant is a sole proprietorship, the applicant's name and residential and business addresses.

101.985(7)(a)3. 3. If the applicant is a partnership, the name and business address of the partnership and the names and residential addresses of each partner.

101.985(7)(a)4. 4. If the applicant is a corporation, the name and principal business address of the corporation and the name and address of the corporation's registered agent for service of process.

101.985(7)(a)5. 5. If the applicant is a limited liability company, the name and principal business address of the limited liability company and the name and address of the limited liability company's registered agent for service of process.

101.985(7)(a)6. 6. The number of years the applicant has performed work or engaged in the business to be authorized under the license.

101.985(7)(a)7. 7. If the application is for an elevator contractor's license, the approximate number of individuals, if any, the applicant will employ upon licensure.

101.985(7)(a)8. 8. If the application is for an elevator contractor's license, a certification that all work described in s. 101.984 (2) (a) and (b) that the person will contract to perform under the license will be performed by elevator mechanics licensed under sub. (2).

101.985(7)(a)9. 9. Satisfactory evidence that the applicant is or, upon licensure, will be insured to the extent required under sub. (1) or (3).

101.985(7)(a)10. 10. A description of each of the applicant's criminal arrests and convictions, if any.

101.985(7)(b) (b) Each application for a license under sub. (2) (am) shall be made on a form prescribed by the department, and each application shall contain the relevant information necessary to issue the license, as determined by the department.

101.985 History History: 2005 a. 456; 2007 a. 20, 96; 2009 a. 42; 2011 a. 146, 209; 2013 a. 124.



101.986 Conveyance safety code council duties.

101.986  Conveyance safety code council duties. The conveyance safety code council shall review this subchapter and rules promulgated under this subchapter and recommend a statewide conveyance safety code for promulgation by the department. The council shall consider and make recommendations to the department pertaining to rules for the enforcement of this subchapter, the granting of variances, administrative appeal procedures, fees, and any other matter under this subchapter.

101.986 History History: 2005 a. 456.



101.988 Enforcement and penalties.

101.988  Enforcement and penalties.

101.988(1) (1)  Investigations.

101.988(1)(a)(a) Initiated by department. The department may perform investigations to aid in the enforcement of this subchapter and rules promulgated under this subchapter.

101.988(1)(b) (b) Initiated by public. Any person may file a written notice with the department, requesting the department to investigate an alleged violation of this subchapter or rules promulgated under this subchapter or a dangerous condition involving a conveyance. The notice shall set forth the specific grounds for the request and shall be signed by the person filing the notice. Upon request of the person filing the notice, the department shall keep the person's name confidential and shall withhold the name from public inspection under s. 19.35 (1), except that the department may disclose the name to a law enforcement officer for official purposes. If the department determines that there are reasonable grounds to believe that the alleged violation or dangerous condition exists, the department shall investigate to determine if the alleged violation or dangerous condition exists. If the department determines that there are no such reasonable grounds, the department shall notify the person filing the notice.

101.988(2) (2) Orders of the department. The department may issue orders to enforce this subchapter and rules promulgated under this subchapter.

101.988(3) (3) Penalties. Any person who violates this subchapter or rules promulgated under this subchapter may be fined not more than $1,500 or imprisoned for not more than 30 days or both, except that, notwithstanding s. 939.61 (1), the owner of a private residence in which a conveyance is located may not be fined or required to pay a forfeiture to this state as a result of any violation involving that conveyance.

101.988 History History: 2005 a. 456.






102. Worker's compensation.

102.01 Definitions.

102.01  Definitions.

102.01(1)(1) This chapter may be referred to as the "Worker's Compensation Act" and allowances, recoveries and liabilities under this chapter constitute "Worker's Compensation".

102.01(2) (2) In this chapter:

102.01(2)(a) (a) "Commission" means the labor and industry review commission.

102.01(2)(ag) (ag) "Commissioner" means a member of the commission.

102.01(2)(am) (am) "Compensation" means worker's compensation.

102.01(2)(ap) (ap) "Department" means the department of workforce development.

102.01(2)(bm) (bm) "General order" means such order as applies generally throughout the state to all persons, employments, places of employment or public buildings, or all persons, employments or places of employment or public buildings of a class under the jurisdiction of the department. All other orders of the department shall be considered special orders.

102.01(2)(c) (c) "Injury" means mental or physical harm to an employee caused by accident or disease, and also means damage to or destruction of artificial members, dental appliances, teeth, hearing aids and eyeglasses, but, in the case of hearing aids or eyeglasses, only if such damage or destruction resulted from accident which also caused personal injury entitling the employee to compensation therefor either for disability or treatment.

102.01(2)(d) (d) "Municipality" includes a county, city, town, village, school district, sewer district, drainage district and long-term care district and other public or quasi-public corporations.

102.01(2)(dm) (dm) "Order" means any decision, rule, regulation, direction, requirement or standard of the department, or any other determination arrived at or decision made by the department.

102.01(2)(e) (e) "Primary compensation and death benefit" means compensation or indemnity for disability or death benefit, other than increased, double or treble compensation or death benefit.

102.01(2)(eg) (eg) "Religious sect" means a religious body of persons, or a division of a religious body of persons, who unite in holding certain special doctrines or opinions concerning religion that distinguish those persons from others holding the same general religious beliefs.

102.01(2)(em) (em) "Secretary" means the secretary of workforce development.

102.01(2)(f) (f) "Temporary help agency" means an employer who places its employee with or leases its employees to another employer who controls the employee's work activities and compensates the first employer for the employee's services, regardless of the duration of the services.

102.01(2)(g) (g) Except as provided in s. 102.555 with respect to occupational deafness, "time of injury", "occurrence of injury", or "date of injury" means:

102.01(2)(g)1. 1. In the case of accidental injury, the date of the accident which caused the injury.

102.01(2)(g)2. 2. In the case of disease, the date of disability or, if that date occurs after the cessation of all employment that contributed to the disability, the last day of work for the last employer whose employment caused disability.

102.01(2)(gm) (gm) "Wisconsin compensation rating bureau" means the bureau provided for in s. 626.06.

102.01(2)(h) (h) "Uninsured employer" means an employer that is in violation of s. 102.28 (2).

102.01(2)(j) (j) "Uninsured employers fund" means the fund established under s. 102.80 (1).

102.01(2)(jm) (jm) "Uninsured employer surcharge" means the surcharge under s. 102.85 (4).

102.01(2)(k) (k) "Workweek" means a calendar week, starting on Sunday and ending on Saturday.

102.01 History History: 1975 c. 147 ss. 7 to 13, 54; 1975 c. 200; 1979 c. 89, 278; 1981 c. 92; 1983 a. 98, 189; 1985 a. 83; 1987 a. 179; 1989 a. 64; 1995 a. 27 ss. 3737 to 3741, 9130 (4); 1995 a. 117, 417; 1997 a. 3; 1999 a. 9, 14; 2001 a. 37; 2003 a. 139; 2007 a. 20.

102.01 Annotation In an occupational disease claim, the examiner may find the date of injury to be other than the last day of work. Royal-Globe Insurance Co. v. DILHR, 82 Wis. 2d 90, 260 N.W.2d 670 (1978).

102.01 Annotation An intentionally inflicted injury, unexpected and unforeseen by the injured party, is an accident under sub. (2) (c). Jenson v. Employers Mutual Casualty Co. 161 Wis. 2d 253, 468 N.W.2d 1 (1991).

102.01 Annotation Cessation of employment under sub. (2) (g) 2. does not require that the employee no longer be employed, but requires that the employee no longer be employed in the employment that contributed to the disability. If that is the case, the employer that caused the injury is responsible. North River Insurance Co. v. Manpower Temporary Services, 212 Wis. 2d 63, 568 N.W.2d 15 (Ct. App. 1997), 96-2000.

102.01 Annotation LIRC's determination of "scope of employment" is given great weight deference. Whether an agency's determination is given great weight depends on whether it has experience in interpreting a particular statutory scheme and not on whether it has ruled on the specific facts. Town of Russell Volunteer Fire Department v. LIRC, 223 Wis. 2d 723, 589 N.W.2d 445 (Ct. App. 1998), 98-0734.

102.01 Annotation Sub. (2) (g) sets the date of injury of an occupational disease, and s. 102.42 (1) provides that medical expenses incurred before an employee knows of the work-related injury are compensable. Read together, medical expenses in occupational disease cases are not compensable until the date of injury, but once the date is established all expenses associated with the disease, even if incurred before the date of injury, are compensable. United Wisconsin Insurance Co. v. LIRC, 229 Wis. 2d 416, 600 N.W.2d 186 (Ct. App. 1999), 97-3776.

102.01 Annotation Sub. (2) (g) 2. does not represent a comprehensive statement of a claimant's burden of proof nor does it abrogate the requirement of s. 102.03 (1) (e) that the claimant must prove that the injury arose out of employment. It merely sets out a mechanism for fixing the time, occurrence, or date of an injury for purposes of identifying the proper employer against whom a claim may be made. White v. LIRC, 2000 WI App 244, 239 Wis. 2d 505, 620 N.W.2d 442, 00-0855.

102.01 Annotation In the case of disease, the date of disability under sub. (2) (g) 2. was the date when the employee could no longer work, not when he first underwent an employer-required medical examination. Virginia Surety Co., Inc. v. LIRC, 2002 WI App 277, 258 Wis. 2d 665, 654 N.W.2d 306, 02-0031.

102.01 Annotation A company in the business of loaning employees was not a "temporary help agency" under sub. (2) (f) when that company placed an employee with another employer who paid the loaning company, but without the loaning company's knowledge assigned the employee to a third company. The statute requires that the employee is placed by the temporary help agency to the employer who will supervise that work. M. M. Schranz Roofing, Inc. v. First Choice Temporary, 2012 WI App 9, 338 Wis. 2d 420, 809 N.W.2d 880, 11-0345.



102.03 Conditions of liability.

102.03  Conditions of liability.

102.03(1) (1) Liability under this chapter shall exist against an employer only where the following conditions concur:

102.03(1)(a) (a) Where the employee sustains an injury.

102.03(1)(b) (b) Where, at the time of the injury, both the employer and employee are subject to the provisions of this chapter.

102.03(1)(c) (c)

102.03(1)(c)1.1. Where, at the time of the injury, the employee is performing service growing out of and incidental to his or her employment.

102.03(1)(c)2. 2. Any employee going to and from his or her employment in the ordinary and usual way, while on the premises of the employer, or while in the immediate vicinity of those premises if the injury results from an occurrence on the premises; any employee going between an employer's designated parking lot and the employer's work premises while on a direct route and in the ordinary and usual way; any volunteer fire fighter, first responder, emergency medical technician, rescue squad member, or diving team member while responding to a call for assistance, from the time of the call for assistance to the time of his or her return from responding to that call, including traveling to and from any place to respond to and return from that call, but excluding any deviations for private or personal purposes; or any fire fighter or municipal utility employee responding to a call for assistance outside the limits of his or her city or village, unless that response is in violation of law, is performing service growing out of and incidental to employment.

102.03(1)(c)3. 3. An employee is not performing service growing out of and incidental to his or her employment while going to or from employment in a private or group or employer-sponsored car pool, van pool, commuter bus service, or other ride-sharing program in which the employee participates voluntarily and the sole purpose of which is the mass transportation of employees to and from employment. An employee is not performing service growing out of and incidental to employment while engaging in a program, event, or activity designed to improve the physical well-being of the employee, whether or not the program, event, or activity is located on the employer's premises, if participation in the program, event, or activity is voluntary and the employee receives no compensation for participation.

102.03(1)(c)4. 4. The premises of the employer include the premises of any other person on whose premises the employee performs service.

102.03(1)(c)5. 5. To enhance the morale and efficiency of public employees in this state and attract qualified personnel to the public service, it is the policy of the state that the benefits of this chapter shall extend and be granted to employees in the service of the state or of any municipality therein on the same basis, in the same manner, under the same conditions, and with like right of recovery as in the case of employees of persons, firms or private corporations. Accordingly, the same considerations, standards, and rules of decision shall apply in all cases in determining whether any employee under this chapter, at the time of the injury, was performing service growing out of and incidental to the employee's employment. For the purposes of this subsection no differentiation shall be made among any of the classes of employers enumerated in s. 102.04 or of employees enumerated in s. 102.07; and no statutes, ordinances, or administrative regulations otherwise applicable to any employees enumerated in s. 102.07 shall be controlling.

102.03(1)(d) (d) Where the injury is not intentionally self-inflicted.

102.03(1)(e) (e) Where the accident or disease causing injury arises out of the employee's employment.

102.03(1)(f) (f) Every employee whose employment requires the employee to travel shall be deemed to be performing service growing out of and incidental to the employee's employment at all times while on a trip, except when engaged in a deviation for a private or personal purpose. Acts reasonably necessary for living or incidental thereto shall not be regarded as such a deviation. Any accident or disease arising out of a hazard of such service shall be deemed to arise out of the employee's employment.

102.03(1)(g) (g) Members of the state legislature are covered by this chapter when they are engaged in performing their duties as state legislators including:

102.03(1)(g)1. 1. While performing services growing out of and incidental to their function as legislators;

102.03(1)(g)2. 2. While performing their official duties as members of committees or other official bodies created by the legislature;

102.03(1)(g)3. 3. While traveling to and from the state capital to perform their duties as legislators; and

102.03(1)(g)4. 4. While traveling to and from any place to perform services growing out of and incidental to their function as legislators, regardless of where the trip originated, and including acts reasonably necessary for living but excluding any deviations for private or personal purposes except that acts reasonably necessary for living are not deviations.

102.03(2) (2) Where such conditions exist the right to the recovery of compensation under this chapter shall be the exclusive remedy against the employer, any other employee of the same employer and the worker's compensation insurance carrier. This section does not limit the right of an employee to bring action against any coemployee for an assault intended to cause bodily harm, or against a coemployee for negligent operation of a motor vehicle not owned or leased by the employer, or against a coemployee of the same employer to the extent that there would be liability of a governmental unit to pay judgments against employees under a collective bargaining agreement or a local ordinance.

102.03(3) (3) Providing or failing to provide any safety inspection or safety advisory service incident to a contract for worker's compensation insurance or to a contract for safety inspections or safety advisory services does not by itself subject an insurer, an employer, an insurance service organization, a union, a union member or any agent or employee of the insurer, employer, insurance service organization or union to liability for damages for an injury resulting from providing or failing to provide the inspection or services.

102.03(4) (4) The right to compensation and the amount of the compensation shall in all cases be determined in accordance with the provisions of law in effect as of the date of the injury except as to employees whose rate of compensation is changed as provided in ss. 102.43 (7) or 102.44 (1) or (5) or, before May 1, 2014, as provided in s. 102.43 (5) (c) and employees who are eligible to receive private rehabilitative counseling and rehabilitative training under s. 102.61 (1m) and except as provided in s. 102.555 (12) (b).

102.03(5) (5) If an employee, while working outside the territorial limits of this state, suffers an injury on account of which the employee, or in the event of the employee's death, his or her dependents, would have been entitled to the benefits provided by this chapter had such injury occurred within this state, such employee, or in the event of the employee's death resulting from such injury, the dependents of the employee, shall be entitled to the benefits provided by this chapter, if at the time of such injury any of the following applies:

102.03(5)(a) (a) His or her employment is principally localized in this state.

102.03(5)(b) (b) He or she is working under a contract of hire made in this state in employment not principally localized in any state.

102.03(5)(c) (c) He or she is working under a contract made in this state in employment principally localized in another state whose worker's compensation law is not applicable to that person's employer.

102.03(5)(d) (d) He or she is working under a contract of hire made in this state for employment outside the United States.

102.03(5)(e) (e) He or she is a Wisconsin law enforcement officer acting under an agreement authorized under s. 175.46.

102.03 History History: 1971 c. 148, 307, 324; 1975 c. 147 ss. 15, 54; 1977 c. 195, 272, 418; 1979 c. 278; 1981 c. 92; 1983 a. 98; 1985 a. 83; 1993 a. 49, 370, 490, 492; 2005 a. 172; 2007 a. 185; 2009 a. 206; 2011 a. 183.

102.03 Annotation Committee Note, 1971: The Wisconsin Supreme Court in the case of Halama v. ILHR Department, 48 Wis. 2d 328 (1970), suggested that consideration be given to extending coverage to an employee who is injured while going to or from work on a direct route between two portions of the employer's premises, i.e., parking lot and work premises. [Bill 371-A]

102.03 Annotation The department correctly found on a claim for death benefits for an employee murdered while she alone remained in an office that had been vacated by all other employees, that the accident arose out of the deceased's employment since the isolated work environment in which the deceased worked constituted a zone of special danger, and hence the positional risk doctrine was applicable. Allied Manufacturing, Inc. v. DILHR, 45 Wis. 2d 563, 173 N.W.2d 690 (1970).

102.03 Annotation The holding in Brown v. Ind. Comm, 9 Wis. 2d 555, that causation legally sufficient to support compensation does not require a showing of strain or exertion greater than that normally required by the employee's work efforts, was not intended to preclude a doctor determining causation, from considering whether the employee was engaged in usual work at the time of injury. However, the doctor should not automatically conclude each time an employee is injured while performing a task previously performed on a regular basis that the injury was caused by a preexisting condition rather than employment. Pitsch v. DILHR, 47 Wis. 2d 55, 176 N.W.2d 390 (1970).

102.03 Annotation When a herniated disc was diagnosed within a few days after the claimed injury, the evidence did not justify the department's finding that the employee did not meet the burden of proof. Erickson v. DILHR, 49 Wis. 2d 114, 181 N.W.2d 495 (1970).

102.03 Annotation The department cannot divide liability for compensation among successive employers for the effects of successive injuries in the absence of evidence to sustain a finding that the disability arose from the successive injuries, nor can it assess all liability against one of several employers nor divide liability equally among each of several employers if there is no evidence to support a finding that the injury or injuries contributed to the disability in that manner. Semons Department Store v. DILHR, 50 Wis. 2d 518, 184 N.W.2d 871 (1971).

102.03 Annotation While susceptibility to further injury does not necessarily establish a permanent disability under the "as is" doctrine, an employee's predisposition to injury does not relieve a present employer from liability if the employee becomes injured due to the employment even though the injury may not have caused disability in another person. Semons Department Store v. DILHR, 50 Wis. 2d 518, 184 N.W.2d 871 (1971).

102.03 Annotation A salesperson on a trip who deviated to the extent of spending several hours in a tavern before being killed on his ordinary route home may have been in the course of employment, in which case his estate would be entitled to compensation. Lager v. DILHR, 50 Wis. 2d 651, 185 N.W.2d 300 (1971).

102.03 Annotation A wife cannot assert a separate and independent cause of action against her husband's employer for loss of loss of consortium due to injuries sustained by the husband in an industrial accident covered by this chapter. Rosencrans v. Wisconsin Telephone Co. 54 Wis. 2d 124, 194 N.W.2d 643 (1972).

102.03 Annotation A commission finding that the deceased was performing services when killed while walking on a Milwaukee street at 3 a.m. while intoxicated was sustained. Phillips v. DILHR, 56 Wis. 2d 569, 202 N.W.2d 249 (1972).

102.03 Annotation Members of a partnership are employers of the employees of the partnership. An employee cannot bring a 3rd-party action against a member of the employing partnership. Candler v. Hardware Dealers Mutual Insurance Co. 57 Wis. 2d 85, 203 N.W.2d 659 (1973).

102.03 Annotation The "exclusive remedy" provision in sub. (2) does not prevent an action for personal injuries against a supervisory coemployee on the basis of negligence by common law standards. It makes no difference that the coemployee is brought in by means of a 3rd-party complaint. Lampada v. State Sand & Gravel Co. 58 Wis. 2d 315, 206 N.W.2d 138 (1973).

102.03 Annotation A salesperson, employed on a part-salary and part-commission basis, who travelled each day from his home, servicing and soliciting orders within a prescribed territory, using a delivery truck furnished by his employer whose office he was not required to report to, was performing services incidental to employment when he fell on his icy driveway going to his delivery truck to leave for his first call. Black River Dairy Products, Inc. v. DILHR, 58 Wis. 2d 537, 207 N.W.2d 65 (1973).

102.03 Annotation Since the decedent's employment status for services rendered in this state was substantial and not transitory, and the relationship was not interrupted by cessation of work for the Wisconsin employer, the department erred when it predicated its denial of benefits on the employer's conflicting testimony that during the year in which the employee met his death his working time in Wisconsin had been reduced to 10%. Simonton v. DILHR, 62 Wis. 2d 112, 214 N.W.2d 302 (1974).

102.03 Annotation Under sub. (1) (f), no purpose of the employer was served by an extended deviation to test road conditions in bad weather to determine if visiting a boyfriend or going on a hunting trip the next day would be feasible, nor was it a reasonably necessary for living or incidental thereto. Hunter v. DILHR, 64 Wis. 2d 97, 218 N.W.2d 314 (1974).

102.03 Annotation Under the 4-element test for deciding whether a worker was a loaned or special employee, the 1st element, actual or implied consent to work for the special employer, was negated by the existence of a work order providing that the plaintiff would not be employed by the special employer for a period of 90 days, and by the absence of any other evidence indicating consent; hence, the plaintiff was a business invitee and not an employee at the time of the accident. Nelson v. L. & J. Press Corp. 65 Wis. 2d 770, 223 N.W.2d 607 (1974).

102.03 Annotation Nontraumatically caused mental injury is compensable only if it results from a situation of greater dimensions than the day-to-day mental stresses and tensions that all employees must experience. Swiss Colony, Inc. v. DILHR, 72 Wis. 2d 46, 240 N.W.2d 128 (1976).

102.03 Annotation A provider of medical services to an employee did not have a cause of action under the worker's compensation act against the employer when the employer denied liability and compromised an employee's claim. La Crosse Lutheran Hospital v. Oldenburg, 73 Wis. 2d 71, 241 N.W.2d 875 (1976).

102.03 Annotation The doctrines of required travel, dual purpose, personal comfort, and special mission are discussed. Sauerwein v. DILHR, 82 Wis. 2d 294, 262 N.W.2d 126 (1978).

102.03 Annotation The personal comfort doctrine did not apply to an employee while going to lunch off of the employer's premises and not during specific working hours; a denial of benefits for an injury received while eating lunch off the premises did not deny equal protection. Marmolejo v. DILHR, 92 Wis. 2d 674, 285 N.W.2d 650 (1979).

102.03 Annotation The presumption in favor of traveling employees does not modify the requirements for employer liability. Goranson v. DILHR, 94 Wis. 2d 537, 289 N.W.2d 270 (1980).

102.03 Annotation That sub. (2) denies 3rd-party tort-feasors the right to a contribution action against a negligent employer who was substantially more at fault does not render the statute unconstitutional. Mulder v. Acme-Cleveland Corp. 95 Wis. 2d 173, 290 N.W.2d 276 (1980).

102.03 Annotation Use of the parking lot is a prerequisite for coverage under sub. (1) (c) 1. [now (1) (c) 2.]. Injury on a direct path between the lot and the work premises is insufficient. Jaeger Baking Co. v. Kretschmann, 96 Wis. 2d 590, 292 N.W.2d 622 (1980).

102.03 AnnotationSub. (2) is constitutional. Oliver v. Travelers Insurance Co. 103 Wis. 2d 644, 309 N.W.2d 383 (Ct. App. 1981).

102.03 Annotation The provision by an employer of alleged negligent medical care to an employee injured on the job by persons employed for that purpose did not subject the employer to tort liability for malpractice. Jenkins v. Sabourin, 104 Wis. 2d 309, 311 N.W.2d 600 (1981).

102.03 Annotation Repeated work-related back trauma was compensable as an occupational disease. Shelby Mutual Insurance Co. v. DILHR, 109 Wis. 2d 655, 327 N.W.2d 178 (Ct. App. 1982).

102.03 Annotation Injury due to horseplay was compensable. The "positional risk" doctrine applied. That doctrine provides that an accident arises out of employment when the connection between employment and the accident is such that the obligations of the employment place the employee in the particular place at the time the employee is injured by a force not personal to him or her. Bruns Volkswagen, Inc. v. DILHR, 110 Wis. 2d 319, 328 N.W.2d 886 (Ct. App. 1982).

102.03 Annotation When an employee who witnessed an injury to another was an active work-related participant in the tragedy, resulting nontraumatic psychic injury was compensable. International Harvester v. LIRC, 116 Wis. 2d 298, 341 N.W.2d 721 (Ct. App. 1983).

102.03 Annotation The "horseplay" rule barred recovery when the decedent jokingly placed his head inside a mold compression machine and accidentally started it. Nigbor v. DILHR, 115 Wis. 2d 606, 340 N.W.2d 918 (Ct. App. 1983); aff'd 120 Wis. 2d 375, 355 N.W.2d 532 (1984).

102.03 Annotation An employee injured by machinery manufactured by a corporation that had merged with the employer prior to the accident could recover in tort against the employer under the "dual persona" doctrine. Schweiner v. Hartford Accident & Indemnity Co. 120 Wis. 2d 344, 354 N.W.2d 767 (Ct. App. 1984).

102.03 Annotation Under the "positional risk" doctrine, the murder of an employee by a coemployee off work premises was an injury arising out of employment. Applied Plastics, Inc. v. LIRC, 121 Wis. 2d 271, 359 N.W.2d 168 (Ct. App. 1984).

102.03 Annotation Worker's compensation provides the exclusive remedy for injuries sustained as the result of a company doctor's negligence. Franke v. Durkee, 141 Wis. 2d 172, 413 N.W.2d 667 (Ct. App. 1987).

102.03 Annotation The "dual persona" doctrine is adopted, replacing the "dual capacity" doctrine. A 3rd-party may recover from an employer only when the employer has operated in a distinct persona as to the employee. Henning v. General Motors Assembly, 143 Wis. 2d 1, 419 N.W.2d 551 (1988).

102.03 Annotation The legal distinction between a corporation/employer and a partnership/landlord that leased the factory to the corporation, although both entities were composed of the same individuals, eliminated the partners' immunity as individuals under the exclusivity doctrine for negligence in maintaining the leased premises. Couillard v. Van Ess, 152 Wis. 2d 62, 447 N.W.2d 391 (Ct. App. 1989).

102.03 Annotation The injured employee, and not an injuring coemployee, must have been acting within the scope of employment at the time of injury. Jenson v. Employers Mutual Casualty Co. 161 Wis. 2d 253, 468 N.W.2d 1 (1991).

102.03 Annotation An assault under sub. (2) must be more than verbal; it must be physical. Jenson v. Employers Mutual Casualty Co. 161 Wis. 2d 253, 468 N.W.2d 1 (1991).

102.03 Annotation A parent corporation can be liable as a 3rd-party tortfeasor to an employee of a subsidiary when the parent negligently undertakes to render services to the subsidiary that the parent should have recognized were necessary for the protection of the subsidiary's employees. Miller v. Bristol-Myers, 168 Wis. 2d 863, 485 N.W.2d 31 (1992).

102.03 Annotation A compromise of a worker's compensation claim based on an allegation that an injury was job related precluded the claimant from pursuing a discrimination claim against the same employer on the theory that the injury was not job related. Marson v. LIRC, 178 Wis. 2d 118, 503 N.W.2d 582 (Ct. App. 1993).

102.03 Annotation A coemployee of the plaintiff who closed a car door on the plaintiff's hand was not engaged in the "operation of a motor vehicle" under sub. (2). Hake v. Zimmerlee, 178 Wis. 2d 417, 504 N.W.2d 411 (Ct. App. 1993).

102.03 Annotation A corporation's president who purchased and leased a machine to the corporation as an individual held a dual persona and was subject to tort liability. Rauch v. Officine Curioni, S.P.A. 179 Wis. 2d 539, 508 N.W.2d 12 (Ct. App. 1993).

102.03 Annotation This section does not bar an employee from seeking arbitration under a collective bargaining agreement to determine whether termination following an injury violated the agreement. This section only excludes tort actions for injuries covered by the act. County of Lacrosse v. WERC, 182 Wis. 2d 15, 513 N.W.2d 708 (1994).

102.03 Annotation A contract ``made in this state" under sub. (5) (b) is determined by where the contact was accepted. A contract accepted by telephone is made where the acceptor speaks. Horton v. Haddow, 186 Wis. 2d 174, 519 N.W.2d 736 (Ct. App. 1994).

102.03 Annotation Settlement of an employee's worker's compensation claim for a work related injury precluded the assertion of the employee's claim that she was entitled to leave for the injury under the Family Medical Leave Act, s. 103.10. Finell v. DILHR, 186 Wis. 2d 187, 519 N.W.2d 731 (Ct. App. 1994).

102.03 Annotation Employer payment of travel expenses does not alone render commuting a part of employment subject to coverage. When travel is a substantial part of employment and the employer provides a vehicle under its control and pays costs, coverage may be triggered. Doering v. LIRC, 187 Wis. 2d 471, 523 N.W.2d 142 (Ct. App. 1994).

102.03 Annotation Whether physical contact of a sexual nature was an assault by a coemployee not subject to the exclusive remedy provision of sub. (2) is a question of fact. A reasonable juror could conclude that sexual conduct could be so offensive that a reasonable person would have understood that physical injury such as loss of sleep, weight loss, or ulcers was substantially certain to follow. West Bend Mutual Insurance Co. v. Berger, 192 Wis. 2d 743, 531 N.W.2d 636 (Ct. App. 1995).

102.03 Annotation An employee's claims of defamation by an employer are preempted by this section. Claims for tortious interference with contract are not for injuries covered by the worker's compensation act and are not precluded. Wolf v. F & M Banks, 193 Wis. 2d 439, 534 N.W.2d 877 (Ct. App. 1995).

102.03 Annotation Nothing in this chapter precludes an employer from agreeing with employees to continue salaries for injured workers in excess of worker's compensation benefits. Excess payments are not worker's compensation and may be conditioned on the parties' agreement. City of Milwaukee v. DILHR, 193 Wis. 2d 626, 534 N.W.2d 903 (Ct. App. 1995).

102.03 Annotation A waiver of employer immunity from suit under this section may be made by an express agreement of indemnification. Schaub v. West Bend Mutual, 195 Wis. 2d 181, 536 N.W.2d 123 (Ct. App. 1995), 94-2174.

102.03 Annotation If an employer injures an employee through intentional sexual harassment, the injury is not an accident under sub. (1) (e) and not subject to the exclusivity provision of sub. (2). Lentz v. Young, 195 Wis. 2d 457, 536 N.W.2d 451 (Ct. App. 1995), 94-3335.

102.03 Annotation An employee must prove unusual stress in order to receive benefits for a nervous disability that resulted from emotional stress. Milwaukee v. LIRC, 205 Wis. 2d 255, 556 N.W.2d 340 (Ct. App. 1996), 95-0541.

102.03 Annotation An attack that occurs during employment arising from a personal relationship outside the employment arises out of the employment if employment conditions contribute to the attack. Emotional injury from harassing phone calls by an ex-spouse to the employee at her place of work, after her employer unwittingly gave out her phone number, was an injury in the course of employment. Weiss v. City of Milwaukee, 208 Wis. 2d 95, 559 N.W.2d 558 (1997), 94-0171.

102.03 Annotation The elements of proof placed on a claimant alleging physical injury as a result of emotional stress in the workplace requires that work activity precipitate, aggravate, or accelerate beyond normal progression a progressively deteriorating or degenerative condition. Unlike emotional injury from stress, showing "unusual stress" is not required. UPS v. Lust, 208 Wis. 2d 306, 560 N.W.2d 301 (Ct. App. 1997), 96-0137.

102.03 Annotation The exclusive remedy provision in s. 102.03 (2) does not bar a complainant whose claim is covered by worker's compensation from pursuing an employment discrimination claim under the Fair Employment Act, subch. II of ch. 111. Byers v. LIRC, 208 Wis. 2d 388, 561 N.W.2d 678 (1997), 95-2490.

102.03 Annotation An employee terminated for misrepresenting his or her medical condition while receiving disability benefits for a concededly work-related injury continues to be entitled to benefits. Brakebush Brothers, Inc. v. LIRC, 210 Wis. 2d 623, 563 N.W.2d 512 (1997), 95-2586.

102.03 Annotation A work-related injury that plays any role in a second injury is properly considered a substantial factor in the reinjury. To find a work-related injury not a factor in a second injury, it must be found that the claimant would have suffered the same injury, to the same extent, despite the first injury. New symptoms alone do not suggest an unrelated second injury. Lange v. LIRC, 215 Wis. 2d 561, 573 N.W.2d 856 (Ct. App. 1997), 97-0865.

102.03 Annotation The Seaman loaned employee test is a 3-element test that is often miscast because the Seaman court indicated that there are 4 "vital questions" that must be answered. The 3 elements are: 1) consent by the employee; 2) entry by the employee upon work for the special employer; and 3) power of the special employer to control details of the work. The distinction between employee consent to perform certain acts and consent to enter into a new employment relationship is important. Borneman v. Corwyn Transport, Ltd. 219 Wis. 2d 346, 580 N.W.2d 253 (1998), 96-2511.

102.03 Annotation Under sub. (1) (f), there is a presumption that a travelling employee performs services incidental to employment at all times on a trip. The burden of proving a personal deviation on the trip is on the party asserting the deviation. Recreational activities may be considered a usual and proper part of the trip but do not always fit the presumption. CBS, Inc. v. LIRC, 219 Wis. 2d 564, 579 N.W.2d 668 (1998), 96-3707.

102.03 Annotation LIRC's determination of "scope of employment" is given great weight deference. Whether any agency's determination is given great weight depends on whether it has experience in interpreting a particular statutory scheme and not on whether it has ruled on the specific facts. Town of Russell Volunteer Fire Department v. LIRC, 223 Wis. 2d 723, 589 N.W.2d 445 (Ct. App. 1998), 98-0734.

102.03 Annotation A compensable injury must arise out of employment, which refers to the causal origin of the injury, and occur while the employee performs a service growing out of and incidental to employment, which refers to the time, place, and circumstances of the injury. Ide v. LIRC, 224 Wis. 2d 159, 589 N.W.2d 363 (1999), 97-1649.

102.03 Annotation Intentional harm to an employee is an "accident " subject to this chapter if caused by acts of a coemployee, but not if caused by acts of an employer. Intentionally self-inflicted injury is not subject to this chapter, but death by suicide is not necessarily "intentionally self-inflicted" and is subject to this chapter if the suicide results from a work-related injury without an independent intervening cause. Cohn v. Apogee, Inc. 225 Wis. 2d 815, 593 N.W.2d 921 (Ct. App. 1999), 97-3817.

102.03 Annotation Sub. (1) (f) does not establish a bright line rule that if a travelling employee stays over past the conclusion of a business part of a trip, there is a personal deviation. An employee is not required to seek immediate seclusion in a hotel and to remain away from human beings at the risk of being charged with deviating from employment. Wisconsin Electric Power Co. v. LIRC, 226 Wis. 2d 778, 595 N.W.2d 23 (1999), 97-2747.

102.03 Annotation Injuries did not arise out of employment when the injured party was injured while collecting a paycheck as a matter of personal convenience. Secor v. LIRC, 2000 WI App 11, 232 Wis. 2d 519, 606 N.W.2d 175, 99-0123.

102.03 Annotation An employee's claim under s. 134.01 against fellow employees for injury to reputation and profession was preempted by this section. Mudrovich v. Soto, 2000 WI App 174, 238 Wis. 2d 162, 617 N.W.2d 242, 99-1410.

102.03 Annotation Under sub. (2), recovery of compensation is the exclusive remedy against a worker's compensation carrier and the carrier's agents. Walstrom v. Gallagher Bassett Services, Inc. 2000 WI App 247, 239 Wis. 2d 473, 620 N.W.2d 223, 00-1334.

102.03 Annotation It was reasonable for LIRC to hold that an employee had temporarily abandoned his job and was not performing services incidental to employment under sub. (1) (c) 1. when he left the workplace to seek medical attention for an immediate need that was not related to his employment, even though intending to return. Fry v. LIRC, 2000 WI App 239, 239 Wis. 2d 574, 620 N.W.2d 449, 00-0523.

102.03 Annotation Whether a traveling employee's multiple drinks at a tavern was a deviation was irrelevant when the employee was injured while engaged in a later act reasonably necessary to living. Under s. 102.58, intoxication does not defeat a worker's compensation claim but only decreases the benefits. Heritage Mutual Insurance Co. v. Larsen, 2001 WI 30, 242 Wis. 2d 47, 624 N.W.2d 129, 98-3577.

102.03 Annotation Under the private errand doctrine, if a person in authority over the employee asks the employee to perform a service for the personal benefit of the employer or the employee's superior and the employee is injured while performing the task, the injury grew out of and was incidental to employment unless the request is clearly unauthorized. Begel v. LIRC, 2001 WI App 134, 246 Wis. 2d 345, 631 N.W.2d 220, 00-1875.

102.03 Annotation Under the "dual persona" doctrine, the employer's second role must be so unrelated to its role as an employer that it constitutes a separate legal person. St. Paul Fire & Marine Insurance Co. v. Keltgen, 2003 WI App 53, 260 Wis. 2d 523, 659 N.W.2d 906, 02-1249.

102.03 Annotation When one company was the injured employee's employer on the date of the injury, but another company contracted to become the employer retroactive to a date prior to the injury, the former and its insurer were the responsible for providing benefits under ch. 102. Epic Staff Management, Inc. v. LIRC, 2003 WI App 143, 266 Wis. 2d 369, 667 N.W.2d 765, 02-2310.

102.03 Annotation Under the last exception in sub. (2), an employee who receives worker's compensation benefits may also file suit against a coemployee when a governmental unit is obligated to pay judgments against that employee pursuant to a collective bargaining agreement or a local ordinance. Keller v. Kraft, 2003 WI App 212, 267 Wis. 2d 444, 671 N.W.2d 361, 02-3377.

102.03 Annotation A claim of negligent hiring, training, and supervision against an employer for injuries caused by a sexual assault committed by a coemployee is precluded by the exclusivity provision in sub. (2). This chapter's purpose, history, and application demonstrate that the court is not a proper authority to create a public policy exception to the exclusivity provision. Peterson v. Arlington Hospitality Staffing, Inc. 2004 WI App 199, 276 Wis. 2d 746, 689 N.W.2d 61, 03-2811.

102.03 Annotation A Labor and Industry Review Commission's (LIRC) determination that an employee who sustained a knee injury while playing softball during a paid break period deserved worker's compensation benefits was reasonable. LIRC reasonably relied upon a treatise that holds that recreational activities are within the course of employment when they have gone on long enough to become an incident of employment. E. C. Styberg Engineering v. LIRC, 2005 WI App 20, 278 Wis. 2d 540, 692 N.W.2d 322, 04-1039.

102.03 Annotation A state session law that was never adopted by the common council or any other local legislative body as an ordinance, but was numbered and reprinted in the Milwaukee City Charter because it was not a local ordinance under sub. (2). Keller v. Kraft, 2005 WI App 102, 381 Wis. 2d 784, 698 N.W.2d 843, 04-1315.

102.03 Annotation When two employees, who each work for separate temporary help agencies are both placed with the same client of the temporary help agencies, sub. (2) does not prevent the employee who is injured by the conduct of the other employee from suing the latter's temporary help agency under a theory of respondeat superior. Warr v. QPS Companies, 2007 WI App 14, 298 Wis. 2d 440, 728 N.W.2d 39, 06-0208.

102.03 Annotation The exception to coemployee immunity due to negligent operation of a vehicle in sub. (2) must be narrowly construed. The distinction between operation and maintenance or repairs should apply in the context of the exception. When the action under consideration is undertaken to service or repair a vehicle, and the condition of the vehicle is such that it could not then be driven on a public roadway, the action does not constitute operation of a motor vehicle. McNeil v. Hansen, 2007 WI 56, 300 Wis. 2d 358, 731 N.W.2d 273, 05-0423.

102.03 Annotation An injured employee was entitled to temporary total disability (TTD) benefits after being terminated for violating plant safety rules while assigned to light duty work while within his healing period and without having regained the use of a hand. The employee suffered a wage loss while his injury limited his ability to work, meeting the statutory criteria for TTD. This chapter contains no exception to liability for an injured employee who is subsequently terminated, even for good cause. Emmpak Foods, Inc. v. LIRC, 2007 WI App 164, 303 Wis. 2d 771, 737 N.W.2d 60, 06-0729.

102.03 Annotation Wisconsin's worker's compensation jurisprudence clearly recognizes that an in-state injury in the course of employment will give rise to coverage under the act. When an out-of-state employer sends an out-of-state employee to Wisconsin and the employee is injured or killed in Wisconsin in the course of employment, Wisconsin's act is applicable. Therefore, a coemployee has no liability for the employee's death and the coemployee's insurers were properly dismissed from the case. Estate of Torres v. Empire Fire and Marine Insurance Company, 2008 WI App 113, 313 Wis. 2d 371, 756 N.W.2d 662, 07-1519.

102.03 Annotation The negligent operation of a motor vehicle exception to the exclusive remedy provision in sub. (2) did not apply to the incorrect placement of a vehicle on a hoist for repairs. The alleged negligence here was the way the vehicle was positioned on the hoist, which is independent of how the vehicle was operated. Under any definition of operation, the defendant's manipulation of or control over the vehicle, its movement, or its instruments was not negligent in and of itself. Kuehl v. Sentry Select Insurance Company, 2009 WI App 38, 316 Wis. 2d 506, 765 N.W.2d 860, 08-1681.

102.03 Annotation When an employee was required to report to a job site not owned or controlled by the employer to render services to a customer and the making of the journey was not part of the service for which the employee was paid, there was nothing to distinguish the employee's regular commute to work from that of any employees who leave their home to travel to their place of employment where the workday begins. The employee was not a traveling employee under sub. (1) (f). The travel contemplated by sub. (1) (f) must be something more and something different than a daily commute to or from work at an established job site. McRae v. Porta Painting, Inc. 2009 WI App 89, 320 Wis. 2d 178, 769 N.W.2d 74, 08-1946.

102.03 Annotation Under Jenson, the tort of intentional infliction of mental distress is barred by the exclusivity provision of the Worker's Compensation Act. The Jenson court did not make or discuss the distinction between acts that occurred during employment and after termination. Farady-Sultze v. Aurora Medical Center of Oshkosh, Inc. 2010 WI App 99, 327 Wis. 2d 110, 787 N.W.2d 433, 09-2429.

102.03 Annotation Sub. (1) (d) exists to prevent fraud in the system, i.e., a deliberately inflicted injury for the purpose of recovering worker's compensation benefits. It did not apply when the claimant suffered injuries while performing cake decorating when the claimant was asked to do so by her superiors, despite the fact that the employer was aware of medical restrictions prohibiting that activity. Pick 'n Save Roundy's v. LIRC, 2010 WI App 130, 329 Wis. 2d 674, 791 N.W.2d 216, 09-2594.

102.03 Annotation The key to the application of the "well-being activity" exclusion under sub. (1) (c) 3. is whether the employee was being compensated for engaging in his or her employer's business at the time of the injury. If the employer was compensating the employee when the injury occurred, it is the employer's acknowledgement that the employee was engaged in the employer's business and the exception does not apply. City of Kenosha v. LIRC, 2011 WI App 51, 332 Wis. 2d 448, 797 N.W.2d 885, 10-0883.

102.03 Annotation Post-termination defamation by an employer is not covered by ch. 102 and is not subject to the exclusive remedy provision. Anderson v. Hebert, 2011 WI App 56, 332 Wis. 2d 432, 798 N.W.2d 275, 10-1992.

102.03 Annotation Because an injured employee entered into a compromise agreement with his employer, the exclusive remedy provision under sub. (2) precludes the injured employee from bringing a subsequent negligence action against a fellow employee for the injuries that were the subject of the worker's compensation claim. Martine v. Williams, 2011 WI App 68, 333 Wis. 2d 203, 799 N.W.2d 449, 10-1426.

102.03 Annotation The logical corollary to sub. (1) (c) 3. is that an employee is performing services growing out of and incidental to employment if the employee's injury occurs while participating in a well-being program, event, or activity that is not voluntary or for which the employee is receiving compensation. An employee who was performing push-ups at his residence in preparation for a mandatory fitness test, for which extra pay could be awarded for excellence and discipline imposed for failure, was reasonably found to be acting in the course of his employment and entitled to benefits. City of Appleton Police Department v. Labor and Industry Review Commission, 2012 WI App 50, 340 Wis. 2d 720, 813 N.W.2d 237, 11-2008.

102.03 Annotation While s. 895.46 (1) (a) requires governments to pay judgments taken against their officers and employees for liability incurred though the performance of their official duties, the statute is not encompassed within the language of sub. (2). The coemployee exception of sub. (2) specifically eliminated a local government unit's obligation to pay judgments under s. 895.46. Flores v. Goeman, 2013 WI App 110, ___ Wis. 2d ___, ___ N.W.2d ___, 12-2272.

102.03 Annotation The exclusive remedy provision does not bar a ship owner from asserting a right to indemnification against the employer of the injured worker even though he has been paid compensation. Bagrowski v. American Export Isbrantsen Lines, Inc. 440 F.2d 502 (1971).

102.03 Annotation Emotional distress injury due to sexual harassment was exclusively compensable under this section. Zabkowicz v. West Bend Co., Div. Dart Industries, 789 F.2d 540 (1986).

102.03 Annotation When 2 employees left their place of employment to fight each other, neither was acting within the scope of employment. There was no cause of action against the employer under ch. 102 or tort or agency law. Johnson v. Hondo, Inc. 125 F.3d 408 (1997).

102.03 Annotation Sexual harassment was an accident under sub. (1) (e) and subject to the exclusivity provision of sub. (2). Lentz, 195 Wis. 2d 457, is distinguished. Hibben v. Nardone, 137 F.3d 480 (1998).

102.03 Annotation A 3rd-party was required to pay 95% of the damages even though only 25% negligent because an employer was shielded by sub. (2). Schuldies v. Service Machine Co. 448 F. Supp. 1196 (1978).

102.03 Annotation The plaintiff was a special employee of a 3rd-party defendant and a 3rd-party action was barred by the exclusivity provisions of this section. Simmons v. Atlas Vac Mach. Co. 493 F. Supp. 1082 (1980).

102.03 Annotation Although the employer of an injured employee was found to be at fault, a manufacturer who was also found to be at fault was not entitled to contribution from the employer. Ladwig v. Ermanco, Inc. 504 F. Supp. 1229 (1981).

102.03 Annotation Unauthorized sexual touching did not constitute an assault intended to cause bodily harm under sub. (2). Hrabak v. Marquip, Inc. 798 F. Supp. 550 (1992).

102.03 Annotation The exclusivity provision of the worker's compensation act does not bar a claim for invasion of privacy under s. 895.50. Marino v. Arandell Corp. 1 F. Supp. 2d 947 (1998).

102.03 Annotation Worker's Compensation Act No Longer Protects Against Employment Discrimination Claims. Skinner. Wis. Law. March 1998.



102.04 Definition of employer.

102.04  Definition of employer.

102.04(1) (1) The following shall constitute employers subject to the provisions of this chapter, within the meaning of s. 102.03:

102.04(1)(a) (a) The state, each county, city, town, village, school district, sewer district, drainage district, long-term care district and other public or quasi-public corporations therein.

102.04(1)(b) (b)

102.04(1)(b)1.1. Every person who usually employs 3 or more employees for services performed in this state, whether in one or more trades, businesses, professions, or occupations, and whether in one or more locations.

102.04(1)(b)2. 2. Every person who usually employs less than 3 employees, provided the person has paid wages of $500 or more in any calendar quarter for services performed in this state. Such employer shall become subject on the 10th day of the month next succeeding such quarter.

102.04(1)(b)3. 3. This paragraph shall not apply to farmers or farm labor.

102.04(1)(c) (c) Every person engaged in farming who on any 20 consecutive or nonconsecutive days during a calendar year employs 6 or more employees, whether in one or more locations. The provisions of this chapter shall apply to such employer 10 days after the twentieth such day.

102.04(1)(d) (d) Every joint venture electing under s. 102.28 (2) (a) to be an employer.

102.04(1)(e) (e) Every person to whom pars. (a) to (d) are not applicable, who has any person in service under any contract of hire, express or implied, oral or written, and who, at or prior to the time of the injury to the employee for which compensation may be claimed, shall, as provided in s. 102.05, have elected to become subject to the provisions of this chapter, and who shall not, prior to such accident, have effected a withdrawal of such election.

102.04(2) (2) Except with respect to a partner or member electing under s. 102.075, members of partnerships or limited liability companies shall not be counted as employees. Except as provided in s. 102.07 (5) (a), a person under contract of hire for the performance of any service for any employer subject to this section is not the employer of any other person with respect to that service, and that other person shall, with respect to that service, be an employee only of the employer for whom the service is being performed.

102.04(2m) (2m) A temporary help agency is the employer of an employee whom the temporary help agency has placed with or leased to another employer that compensates the temporary help agency for the employee's services. A temporary help agency is liable under s. 102.03 for all compensation and other payments payable under this chapter to or with respect to that employee, including any payments required under s. 102.16 (3), 102.18 (1) (b) or (bp), 102.22 (1), 102.35 (3), 102.57, or 102.60. Except as permitted under s. 102.29, a temporary help agency may not seek or receive reimbursement from another employer for any payments made as a result of that liability.

102.04(3) (3) As used in this chapter "farming" means the operation of farm premises owned or rented by the operator. "Farm premises" means areas used for operations herein set forth, but does not include other areas, greenhouses or other similar structures unless used principally for the production of food and farm plants. "Farmer" means any person engaged in farming as defined. Operation of farm premises shall be deemed to be the planting and cultivating of the soil thereof; the raising and harvesting of agricultural, horticultural or arboricultural crops thereon; the raising, breeding, tending, training and management of livestock, bees, poultry, fur-bearing animals, wildlife or aquatic life, or their products, thereon; the processing, drying, packing, packaging, freezing, grading, storing, delivering to storage, to market or to a carrier for transportation to market, distributing directly to consumers or marketing any of the above-named commodities, substantially all of which have been planted or produced thereon; the clearing of such premises and the salvaging of timber and management and use of wood lots thereon, but not including logging, lumbering or wood cutting operations unless conducted as an accessory to other farming operations; the managing, conserving, improving and maintaining of such premises or the tools, equipment and improvements thereon and the exchange of labor, services or the exchange of use of equipment with other farmers in pursuing such activities. The operation for not to exceed 30 days during any calendar year, by any person deriving the person's principal income from farming, of farm machinery in performing farming services for other farmers for a consideration other than exchange of labor shall be deemed farming. Operation of such premises shall be deemed to include also any other activities commonly considered to be farming whether conducted on or off such premises by the farm operator.

102.04 History History: 1975 c. 199; 1983 a. 98; 1989 a. 64; 1993 a. 112; 1997 a. 38; 1999 a. 9; 2001 a. 37; 2005 a. 172; 2007 a. 20; 2009 a. 206.

102.04 Annotation When an employee simultaneously performs service for 2 employers under their joint control and the service for each is the same or closely related, both employers are liable for worker's compensation. Insurance Co. of North America v. DILHR 45 Wis. 2d 361, 173 N.W.2d 192 (1970).

102.04 Annotation Wisconsin's worker's compensation jurisprudence clearly recognizes that an in-state injury in the course of employment will give rise to coverage under the act. When an out-of-state employer sends an out-of-state employee to Wisconsin and the employee is injured or killed in Wisconsin in the course of employment, Wisconsin's act is applicable. Therefore, a coemployee has no liability for the employee's death and the coemployee's insurers were properly dismissed from the case. Estate of Torres v. Empire Fire and Marine Insurance Company, 2008 WI App 113, 313 Wis. 2d 371, 756 N.W.2d 662, 07-1519.

102.04 Annotation The county was found to be the employer, for worker's compensation purposes, of a care giver for a service recipient under the long-term support community options waiver program under s. 46.27 (11). County of Barron v. Labor and Industry Review Commission, 2010 WI App 149, 330 Wis. 2d 203, 792 N.W.2d 584, 09-1845.



102.05 Election by employer, withdrawal.

102.05  Election by employer, withdrawal.

102.05(1) (1) An employer who has had no employee at any time within a continuous period of 2 years shall be deemed to have effected withdrawal, which shall be effective on the last day of such period. An employer who has not usually employed 3 employees and who has not paid wages of at least $500 for employment in this state in every calendar quarter in a calendar year may file a withdrawal notice with the department, which withdrawal shall take effect 30 days after the date of such filing or at such later date as is specified in the notice. If an employer who is subject to this chapter only because the employer elected to become subject to this chapter under sub. (2) cancels or terminates his or her contract for the insurance of compensation under this chapter, that employer is deemed to have effected withdrawal, which shall be effective on the day after the contract is canceled or terminated.

102.05(2) (2) Any employer who shall enter into a contract for the insurance of compensation, or against liability therefor, shall be deemed thereby to have elected to accept the provisions of this chapter, and such election shall include farm laborers, domestic servants and employees not in the course of a trade, business, profession or occupation of the employer if such intent is shown by the terms of the policy. Such election shall remain in force until withdrawn in the manner provided in sub. (1).

102.05(3) (3) Any person engaged in farming who has become subject to this chapter may withdraw by filing with the department a notice of withdrawal, if the person has not employed 6 or more employees as defined by s. 102.07 (5) on 20 or more days during the current or previous calendar year. Such withdrawal shall be effective 30 days after the date of receipt by the department, or at such later date as is specified in the notice. Such person may again become subject to this chapter as provided by s. 102.04 (1) (c) and (e).

102.05 History History: 1983 a. 98 s. 31; 1993 a. 81, 492; 1999 a. 14.

102.05 Annotation An injured worker who never had individuals in his service as employees and did not otherwise fulfill the statutory definition of an employer was not an employer, because he had parachuted a worker's compensation policy. Lloyd Frank Logging v. Healy, 2007 WI App 249, 306 Wis. 2d 385, 742 N.W.2d 337, 07-0692.



102.06 Joint liability of employer and contractor.

102.06  Joint liability of employer and contractor. An employer shall be liable for compensation to an employee of a contractor or subcontractor under the employer who is not subject to this chapter, or who has not complied with the conditions of s. 102.28 (2) in any case where such employer would have been liable for compensation if such employee had been working directly for the employer, including also work in the erection, alteration, repair or demolition of improvements or of fixtures upon premises of such employer which are used or to be used in the operations of such employer. The contractor or subcontractor, if subject to this chapter, shall also be liable for such compensation, but the employee shall not recover compensation for the same injury from more than one party. The employer who becomes liable for and pays such compensation may recover the same from such contractor, subcontractor or other employer for whom the employee was working at the time of the injury if such contractor, subcontractor or other employer was an employer as defined in s. 102.04. This section does not apply to injuries occurring on or after the first day of the first July beginning after the day that the secretary files the certificate under s. 102.80 (3) (a), except that if the secretary files the certificate under s. 102.80 (3) (ag) this section does apply to claims for compensation filed on or after the date specified in that certificate.

102.06 History History: 1975 c. 147 s. 54; 1975 c. 199; 1989 a. 64; 1995 a. 117.

102.06 Annotation A "contractor under the employer" is one who regularly furnishes to a principal employer materials or services that are integrally related to the finished product or service provided by that principal employer. Green Bay Packaging, Inc. v. DILHR, 72 Wis. 2d 26, 240 N.W.2d 422 (1976).

102.06 Annotation A franchisee was a "contractor under" a franchisor within the meaning of this section. Maryland Casualty Co. v. DILHR, 77 Wis. 2d 472, 253 N.W.2d 228 (1977).

102.06 Annotation Liability of principal employer for injuries to employees of his contractors or subcontractors. 1977 WLR 185.



102.07 Employee defined.

102.07  Employee defined. "Employee" as used in this chapter means:

102.07(1) (1)

102.07(1)(a)(a) Every person, including all officials, in the service of the state, or of any municipality therein whether elected or under any appointment, or contract of hire, express or implied, and whether a resident or employed or injured within or without the state. The state and any municipality may require a bond from a contractor to protect the state or municipality against compensation to employees of such contractor or employees of a subcontractor under the contractor. This paragraph does not apply beginning on the first day of the first July beginning after the day that the secretary files the certificate under s. 102.80 (3) (a), except that if the secretary files the certificate under s. 102.80 (3) (ag) this paragraph does apply to claims for compensation filed on or after the date specified in that certificate.

102.07(1)(b) (b) Every person, including all officials, in the service of the state, or of any municipality therein whether elected or under any appointment, or contract of hire, express or implied, and whether a resident or employed or injured within or without the state. This paragraph first applies on the first day of the first July beginning after the day that the secretary files the certificate under s. 102.80 (3) (a), except that if the secretary files the certificate under s. 102.80 (3) (ag) this paragraph does apply to claims for compensation filed on or after the date specified in that certificate.

102.07(2) (2) Any peace officer shall be considered an employee while engaged in the enforcement of peace or in the pursuit and capture of those charged with crime.

102.07(3) (3) Nothing herein contained shall prevent municipalities from paying teachers, police officers, fire fighters and other employees full salaries during disability, nor interfere with any pension funds, nor prevent payment to teachers, police officers or fire fighters therefrom.

102.07(4) (4)

102.07(4)(a)(a) Every person in the service of another under any contract of hire, express or implied, all helpers and assistants of employees, whether paid by the employer or employee, if employed with the knowledge, actual or constructive, of the employer, including minors, who shall have the same power of contracting as adult employees, but not including the following:

102.07(4)(a)1. 1. Domestic servants.

102.07(4)(a)2. 2. Any person whose employment is not in the course of a trade, business, profession or occupation of the employer, unless as to any of said classes, the employer has elected to include them.

102.07(4)(b) (b) Par. (a) 2. shall not operate to exclude an employee whose employment is in the course of any trade, business, profession or occupation of the employer, however casual, unusual, desultory or isolated the employer's trade, business, profession or occupation may be.

102.07(4m) (4m) For the purpose of determining the number of employees to be counted under s. 102.04 (1) (b), but for no other purpose, a member of a religious sect is not considered to be an employee if the conditions specified in s. 102.28 (3) (b) have been satisfied with respect to that member.

102.07(5) (5) For the purpose of determining the number of employees to be counted under s. 102.04 (1) (c), but for no other purpose, the following definitions shall apply:

102.07(5)(a) (a) Farmers or their employees working on an exchange basis shall not be deemed employees of a farmer to whom their labor is furnished in exchange.

102.07(5)(b) (b) The parents, spouse, child, brother, sister, son-in-law, daughter-in-law, father-in-law, mother-in-law, brother-in-law, or sister-in-law of a farmer shall not be deemed the farmer's employees.

102.07(5)(c) (c) A shareholder-employee of a family farm corporation shall be deemed a "farmer" for purposes of this chapter and shall not be deemed an employee of a farmer. A "family farm corporation" means a corporation engaged in farming all of whose shareholders are related as lineal ancestors or lineal descendants, whether by blood or by adoption, or as spouses, brothers, sisters, uncles, aunts, cousins, sons-in-law, daughters-in-law, fathers-in-law, mothers-in-law, brothers-in-law or sisters-in-law of such lineal ancestors or lineal descendants.

102.07(5)(d) (d) A member of a religious sect is not considered to be an employee of a farmer if the conditions specified in s. 102.28 (3) (b) have been satisfied with respect to that member.

102.07(6) (6) Every person selling or distributing newspapers or magazines on the street or from house to house. Such a person shall be deemed an employee of each independent news agency which is subject to this chapter, or (in the absence of such agencies) of each publisher's (or other intermediate) selling agency which is subject to this chapter, or (in the absence of all such agencies) of each publisher, whose newspapers or magazines the person sells or distributes. Such a person shall not be counted in determining whether an intermediate agency or publisher is subject to this chapter.

102.07(7) (7)

102.07(7)(a)(a) Every member of a volunteer fire company or fire department organized under ch. 213, a legally organized rescue squad or a legally organized diving team is considered to be an employee of that company, department, squad or team. Every member of a company, department, squad or team described in this paragraph, while serving as an auxiliary police officer at an emergency, is also considered to be an employee of that company, department, squad or team. If a company, department, squad or team described in this paragraph has not insured its liability for compensation to its employees, the municipality or county within which that company, department, squad or team was organized shall be liable for that compensation.

102.07(7)(b) (b) The department may issue an order under s. 102.31 (1) (b) permitting the county within which a volunteer fire company or fire department organized under ch. 213, a legally organized rescue squad, an ambulance service provider, as defined in s. 256.01 (3), or a legally organized diving team is organized to assume full liability for the compensation provided under this chapter of all volunteer members of that company, department, squad, provider or team.

102.07(7m) (7m) An employee, volunteer, or member of an emergency management program is considered an employee for purposes of this chapter as provided in s. 323.40, a member of a regional emergency response team who is acting under a contract under s. 323.70 (2) is considered an employee of the state for purposes of this chapter as provided in s. 323.70 (5), and a practitioner is considered an employee of the state for purposes of this chapter as provided in s. 257.03.

102.07(8) (8)

102.07(8)(a)(a) Except as provided in par. (b), every independent contractor is, for the purpose of this chapter, an employee of any employer under this chapter for whom he or she is performing service in the course of the trade, business, profession or occupation of such employer at the time of the injury.

102.07(8)(b) (b) An independent contractor is not an employee of an employer for whom the independent contractor performs work or services if the independent contractor meets all of the following conditions:

102.07(8)(b)1. 1. Maintains a separate business with his or her own office, equipment, materials and other facilities.

102.07(8)(b)2. 2. Holds or has applied for a federal employer identification number with the federal internal revenue service or has filed business or self-employment income tax returns with the federal internal revenue service based on that work or service in the previous year.

102.07(8)(b)3. 3. Operates under contracts to perform specific services or work for specific amounts of money and under which the independent contractor controls the means of performing the services or work.

102.07(8)(b)4. 4. Incurs the main expenses related to the service or work that he or she performs under contract.

102.07(8)(b)5. 5. Is responsible for the satisfactory completion of work or services that he or she contracts to perform and is liable for a failure to complete the work or service.

102.07(8)(b)6. 6. Receives compensation for work or service performed under a contract on a commission or per job or competitive bid basis and not on any other basis.

102.07(8)(b)7. 7. May realize a profit or suffer a loss under contracts to perform work or service.

102.07(8)(b)8. 8. Has continuing or recurring business liabilities or obligations.

102.07(8)(b)9. 9. The success or failure of the independent contractor's business depends on the relationship of business receipts to expenditures.

102.07(8)(c) (c) The department may not admit in evidence state or federal laws, regulations, documents granting operating authority or licenses when determining whether an independent contractor meets the conditions specified in par. (b) 1. or 3.

102.07(8)(d) (d) Any employer described in s. 108.18 (2) (c) or engaged in the painting or drywall finishing of buildings or other structures who willfully and with intent to evade any requirement of this chapter misclassifies or attempts to misclassify an individual who is an employee of the employer as a nonemployee shall be fined $25,000 for each violation.

102.07(8m) (8m) An employer who is subject to this chapter is not an employee of another employer for whom the first employer performs work or service in the course of the other employer's trade, business, profession or occupation.

102.07(9) (9) Members of the national guard and state defense force, when on state active duty under direction of appropriate authority, but only in case federal laws, rules or regulations provide no benefits substantially equivalent to those provided in this chapter.

102.07(10) (10) Further to effectuate the policy of the state that the benefits of this chapter shall extend and be granted to employees in the service of the state, or of any municipality therein on the same basis, in the same manner, under the same conditions, and with like right of recovery as in the case of employees of persons, firms or private corporations, any question whether any person is an employee under this chapter shall be governed by and determined under the same standards, considerations, and rules of decision in all cases under subs. (1) to (9). Any statutes, ordinances, or administrative regulations which may be otherwise applicable to the classes of employees enumerated in sub. (1) shall not be controlling in deciding whether any person is an employee for the purposes of this chapter.

102.07(11) (11) The department may by rule prescribe classes of volunteer workers who may, at the election of the person for whom the service is being performed, be deemed to be employees for the purposes of this chapter. Election shall be by endorsement upon the worker's compensation insurance policy with written notice to the department. In the case of an employer exempt from insuring liability, election shall be by written notice to the department. The department shall by rule prescribe the means and manner in which notice of election by the employer is to be provided to the volunteer workers.

102.07(11m) (11m) Subject to sub. (11), a volunteer for a nonprofit organization described in section 501 (c) of the internal revenue code, as defined in s. 71.01 (6), that is exempt or eligible for exemption from federal income taxation under section 501 (a) of the internal revenue code who receives from that nonprofit organization nominal payments of money or other things of value totaling not more than $10 per week is not considered to be an employee of that nonprofit organization for purposes of this chapter.

102.07(12) (12) A student in a technical college district while, as a part of a training program, he or she is engaged in performing services for which a school organized under ch. 38 collects a fee or is engaged in producing a product sold by such a school is an employee of that school.

102.07(12m) (12m) A student of a public school, as described in s. 115.01 (1), or a private school, as defined in s. 115.001 (3r), while he or she is engaged in performing services as part of a school work training, work experience or work study program, and who is not on the payroll of an employer that is providing the work training or work experience or who is not otherwise receiving compensation on which a worker's compensation carrier could assess premiums on that employer, is an employee of a school district or private school that elects under s. 102.077 to name the student as its employee.

102.07(13) (13) A juvenile performing uncompensated community service work as a result of a deferred prosecution agreement under s. 938.245, a consent decree under s. 938.32 or an order under s. 938.34 is an employee of the county in which the court ordering the community service work is located. No compensation may be paid to that employee for temporary disability during the healing period.

102.07(14) (14) An adult performing uncompensated community service work under s. 304.062, 943.017 (3), 971.38, 973.03 (3), 973.05 (3), 973.09 or 973.10 (1m) is an employee of the county in which the district attorney requiring or the court ordering the community service work is located or in which the place of assignment under s. 304.062 or 973.10 (1m) is located. No compensation may be paid to that employee for temporary disability during the healing period.

102.07(15) (15) A sole proprietor or partner or member electing under s. 102.075 is an employee.

102.07(16) (16) An inmate participating in a work release program under s. 303.065 (2) or in the transitional employment program is an employee of any employer under this chapter for whom he or she is performing service at the time of the injury.

102.07(17) (17) A prisoner of a county jail who is assigned to a work camp under s. 303.10 is not an employee of the county or counties providing the work camp while the prisoner is working under s. 303.10 (3).

102.07(17g) (17g) A state employee who is on a leave of absence granted under s. 230.35 (3) (e) to provide services to the American Red Cross in a particular disaster is not an employee of the state for the purposes of this chapter during the period in which he or she is on the leave of absence, unless one of the following occurs:

102.07(17g)(a) (a) The American Red Cross specifies in its written request under s. 230.35 (3) (e) 2. c. that a unit of government in this state is requesting the assistance of the American Red Cross in the particular disaster and the state employee during the leave of absence provides services related to assisting the unit of government.

102.07(17g)(b) (b) The American Red Cross specifies in its written request under s. 230.35 (3) (e) 2. c. that it has been requested to provide assistance outside of this state in a particular disaster and there exists between the state of Wisconsin and the state in which the services are to be provided a mutual aid agreement, entered into by the governor, which specifies that the state of Wisconsin and the other state may assist each other in the event of a disaster and which contains provisions addressing worker's compensation coverage for the employees of the other state who provide services in Wisconsin.

102.07(17m) (17m) A participant in a trial employment match program job under s. 49.147 (3) is an employee of any employer under this chapter for whom the participant is performing service at the time of the injury.

102.07(18) (18) A participant in a community service job under s. 49.147 (4) or a transitional placement under s. 49.147 (5) is an employee of the Wisconsin works agency, as defined under s. 49.001 (9), for the purposes of this chapter, except to the extent that the person for whom the participant is performing work provides worker's compensation coverage.

102.07 History History: 1975 c. 147 s. 54; 1975 c. 224; 1977 c. 29; 1979 c. 278; 1981 c. 325; 1983 a. 27, 98; 1985 a. 29, 83, 135; 1985 a. 150 s. 4; 1985 a. 176, 332; 1987 a. 63; 1989 a. 31, 64, 359; 1993 a. 16, 81, 112, 399; 1995 a. 24, 77, 96, 117, 225, 281, 289, 417; 1997 a. 35, 38, 118; 1999 a. 14, 162; 2001 a. 37; 2005 a. 96; 2007 a. 130; 2009 a. 28, 42, 288; 2011 a. 123; 2013 a. 20.

102.07 Annotation A truck owner who fell and sustained injuries in a company's truck parking area while in the process of repairing his truck was properly found under sub. (8) to be a statutory employee of the company at the time of his injury although he was an independent contractor who worked exclusively for the trucking company under a lease agreement. Employers Mutual Liability Insurance Co. v. DILHR, 52 Wis. 2d 515, 190 N.W.2d 907 (1971).

102.07 Annotation There was no employment when a member of an organization borrowed a refrigerated truck from a packing company for use at a picnic and was injured when returning it. Kress Packing Co. v. Kottwitz, 61 Wis. 2d 175, 212 N.W.2d 97 (1973).

102.07 Annotation Nothing in this chapter precludes an employer from agreeing with employees to continue salaries for injured workers in excess of worker's compensation benefits. Excess payments are not worker's compensation and may be conditioned on the parties' agreement. City of Milwaukee v. DILHR, 193 Wis. 2d 626, 534 N.W.2d 903 (Ct. App. 1995).

102.07 Annotation Sub. (8) (b) supplants the common law and provides the sole test for determining whether a worker is an independent contractor for purposes of ch. 102. Jarrett v. LIRC, 2000 WI App 46, 233 Wis. 2d 174, 607 N.W.2d 326, 99-1413.

102.07 Annotation A person injured upon the premises of a temporary help agency prior to receiving a work assignment was an employee under this section when the agency operated essentially as a hiring hall contracting with persons seeking work assignments and requiring that the persons seeking work physically present themselves each day at the hall and remain there until they have a work assignment. Labor Ready, Inc. v. LIRC, 2005 WI App 153, 285 Wis. 2d 506, 702 N.W.2d 27, 04-1440.

102.07 Annotation The primary test for determining an employer-employee relationship is whether the alleged employer has a right to control the details of the work. In assessing the right to control, 4 secondary factors are considered: 1) direct evidence of the exercise of the right of control; 2) the method of payment of compensation; 3) the furnishing of equipment or tools for the performance of the work; and 4) the right to terminate the employment relationship. Acuity Mutual Insurance Company v. Olivas, 2007 WI 12, 298 Wis. 2d 640, 726 N.W.2d 258, 05-0685.

102.07 Annotation Sub. (8m) allows for a distinction between a person as an employee and as the proprietor of a side business that the employee runs separately. Acuity Insurance Company v. Whittingham, 2007 WI App 210, 305 Wis. 2d 613, 740 N.W.2d 154, 06-2379.

102.07 Annotation The county was found to be the employer, for worker's compensation purposes, of a care giver for a service recipient under the long-term support community options waiver program under s. 46.27 (11). County of Barron v. Labor and Industry Review Commission, 2010 WI App 149, 330 Wis. 2d 203, 792 N.W.2d 584, 09-1845.

102.07 Annotation Members of state boards, committees, commissions, or councils who are compensated by per diem or by actual and necessary expense are covered employees. 58 Atty. Gen. 10.



102.075 Election by sole proprietor, partner or member.

102.075  Election by sole proprietor, partner or member.

102.075(1)(1) Any sole proprietor, partner or member of a limited liability company engaged in a vocation, profession or business on a substantially full-time basis may elect to be an employee under this chapter by procuring insurance against injury sustained in the pursuit of that vocation, profession or business. This coverage may be obtained by endorsement on an existing policy of worker's compensation insurance or by issuance of a separate policy to the sole proprietor, partner or member on the same basis as any other policy of worker's compensation insurance.

102.075(2) (2) For the purpose of any insurance policy other than a worker's compensation insurance policy, no sole proprietor, partner or member may be considered eligible for worker's compensation benefits unless he or she elected to be an employee under this section.

102.075(3) (3) Any sole proprietor, partner or member who elected to be an employee under this section may withdraw that election upon 30 days' prior written notice to the insurance carrier and the Wisconsin compensation rating bureau.

102.075 History History: 1983 a. 98; 1993 a. 112.



102.076 Election by corporate officer.

102.076  Election by corporate officer.

102.076(1) (1) Not more than 2 officers of a corporation having not more than 10 stockholders may elect not to be subject to this chapter. If the corporation has been issued a policy of worker's compensation insurance, an officer of the corporation may elect not to be subject to this chapter and not to be covered under the policy at any time during the period of the policy. Except as provided in sub. (2), the election shall be made by an endorsement, on the policy of worker's compensation insurance issued to that corporation, naming each officer who has so elected. The election is effective for the period of the policy and may not be reversed during the period of the policy. An officer who so elects is an employee for the purpose of determining whether the corporation is an employer under s. 102.04 (1) (b).

102.076(2) (2) If a corporation has not more than 10 stockholders, not more than 2 officers and no other employees and is not otherwise required under this chapter to have a policy of worker's compensation insurance, an officer of that corporation who elects not to be subject to this chapter shall file a notice of that election with the department on a form approved by the department. The election is effective until the officer rescinds it by notifying the department in writing.

102.076 History History: 1985 a. 83; 1987 a. 115, 179; 1989 a. 64; 1991 a. 85; 1997 a. 38.



102.077 Election by school district or private school.

102.077  Election by school district or private school.

102.077(1)(1) A school district or a private school, as defined in s. 115.001 (3r), may elect to name as its employee for purposes of this chapter a student described in s. 102.07 (12m) by an endorsement on its policy of worker's compensation insurance or, if the school district or private school is exempt from the duty to insure under s. 102.28 (2), by filing a declaration with the department in the manner provided in s. 102.31 (2) (a) naming the student as an employee of the school district or private school for purposes of this chapter. A declaration under this subsection shall list the name of the student to be covered under this chapter, the name and address of the employer that is providing the work training or work experience for that student and the title, if any, of the work training, work experience or work study program in which the student is participating.

102.077(2) (2) A school district or private school may revoke a declaration under sub. (1) by providing written notice to the department in the manner provided in s. 102.31 (2) (a), the student and the employer who is providing the work training or work experience for that student. A revocation under this subsection is effective 30 days after the department receives notice of that revocation.

102.077 History History: 1995 a. 117; 1997 a. 38; 1999 a. 14; 2001 a. 37.



102.08 Administration for state employees.

102.08  Administration for state employees. The department of administration has responsibility for the timely delivery of benefits payable under this chapter to employees of the state and their dependents and other functions of the state as an employer under this chapter. The department of administration may delegate this authority to employing departments and agencies and require such reports as it deems necessary to accomplish this purpose. The department of administration or its delegated authorities shall file with the department of workforce development the reports that are required of all employers. The department of workforce development shall monitor the delivery of benefits to state employees and their dependents and shall consult with and advise the department of administration in the manner and at the times necessary to ensure prompt and proper delivery.

102.08 History History: 1981 c. 20; 1995 a. 27 s. 9130 (4); 1997 a. 3.



102.11 Earnings, method of computation.

102.11  Earnings, method of computation.

102.11(1) (1) The average weekly earnings for temporary disability, permanent total disability, or death benefits for injury in each calendar year on or after January 1, 1982, shall be not less than $30 nor more than the wage rate that results in a maximum compensation rate of 110 percent of the state's average weekly earnings as determined under s. 108.05 as of June 30 of the previous year. The average weekly earnings for permanent partial disability shall be not less than $30 and, for permanent partial disability for injuries occurring on or after April 17, 2012, and before January 1, 2013, not more than $468, resulting in a maximum compensation rate of $312, and, for permanent partial disability for injuries occurring on or after January 1, 2013, not more than $483, resulting in a maximum compensation rate of $322, except as provided in 2011 Wisconsin Act 183, section 30 (2) (a) [1]. Between such limits the average weekly earnings shall be determined as follows:

102.11(1)(a) (a)

102.11(1)(a)1.1. Daily earnings shall mean the daily earnings of the employee at the time of the injury in the employment in which the employee was then engaged. In determining daily earnings under this subdivision, any hours worked beyond the normal full-time working day as established by the employer, whether compensated at the employee's regular rate of pay or at an increased rate of pay, shall not be considered.

102.11(1)(a)2. 2.

102.11(1)(a)2.a.a. In this subdivision, "part time for the day" means Saturday half days and any other day during which an employee works less than the normal full-time working hours established by the employer.

102.11(1)(a)2.b. b. If at the time of the injury the employee is working part time for the day, the employee's daily earnings shall be arrived at by dividing the amount received, or to be received by the employee for such part-time service for the day, by the number of hours and fractional hours of the part-time service, and multiplying the result by the number of hours of the normal full-time working day established by the employer for the employment involved.

102.11(1)(a)3. 3. The average weekly earnings shall be arrived at by multiplying the employee's hourly earnings by the hours in the normal full-time workweek as established by the employer, or by multiplying the employee's daily earnings by the number of days and fractional days in the normal full-time workweek as established by the employer, at the time of the injury in the business operation of the employer for the particular employment in which the employee was engaged at the time of the employee's injury, whichever is greater.

102.11(1)(a)4. 4. It is presumed, unless rebutted by reasonably clear and complete documentation, that the normal full-time workweek established by the employer is 24 hours for a flight attendant, 56 hours for a firefighter, and not less than 40 hours for any other employee. If the employer has established a multi-week schedule with regular hours alternating between weeks, the normal full-time workweek is the average number of hours worked per week under the multi-week schedule.

102.11(1)(am) (am) In the case of an employee who is a member of a regularly-scheduled class of part-time employees, average weekly earnings shall be arrived at by the method prescribed in par. (a), except that the number of hours of the normal working day and the number of hours and days of the normal workweek shall be the hours and days established by the employer for that class. An employee is a member of a regularly-scheduled class of part-time employees if all of the following conditions are met:

102.11(1)(am)1. 1. The employee is a member of a class of employees that does the same type of work at the same location and, in the case of an employee in the service of the state, is employed in the same office, department, independent agency, authority, institution, association, society, or other body in state government or, if the department determines appropriate, in the same subunit of an office, department, independent agency, authority, institution, association, society, or other body in state government.

102.11(1)(am)2. 2. The minimum and maximum weekly hours regularly scheduled by the employer for the members of the class during the 13 weeks immediately preceding the date of the injury vary by no more than 5 hours. Subject to this requirement, the members of the class do not need to work the same days or the same shift to be considered members of a regularly-scheduled class of part-time employees.

102.11(1)(am)3. 3. At least 10% of the employer's workforce doing the same type of work are members of the class.

102.11(1)(am)4. 4. The class consists of more than one employee.

102.11(1)(b) (b) In case of seasonal employment, average weekly earnings shall be arrived at by the method prescribed in par. (a), except that the number of hours of the normal full-time working day and the number of days of the normal full-time workweek shall be the hours and the days in similar service in the same or similar nonseasonal employment. Seasonal employment shall mean employment that can be conducted only during certain times of the year, and in no event shall employment be considered seasonal if it extends during a period of more than fourteen weeks within a calendar year.

102.11(1)(c) (c) In the case of a person performing service without fixed earnings, or when normal full-time days or weeks are not maintained by the employer in the employment in which the employee worked when injured, or when, for other reason, earnings cannot be determined under the methods prescribed by par. (a) or (b), the earnings of the injured person shall, for the purpose of calculating compensation payable under this chapter, be taken to be the usual going earnings paid for similar services on a normal full-time basis in the same or similar employment in which earnings can be determined under the methods set out in par. (a) or (b).

102.11(1)(d) (d) Except in situations where par. (b) applies, average weekly earnings shall in no case be less than actual average weekly earnings of the employee for the 52 calendar weeks before his or her injury within which the employee has been employed in the business, in the kind of employment and for the employer for whom the employee worked when injured. Calendar weeks within which no work was performed shall not be considered under this paragraph. This paragraph applies only if the employee has worked within a total of at least 6 calendar weeks during the 52 calendar weeks before his or her injury in the business, in the kind of employment and for the employer for whom the employee worked when injured. For purposes of this section, earnings for part-time services performed for a labor organization pursuant to a collective bargaining agreement between the employer and that labor organization shall be considered as part of the total earnings in the preceding 52 calendar weeks, whether payment is made by the labor organization or the employer.

102.11(1)(e) (e) Where any things of value are received in addition to monetary earnings as a part of the wage contract, they shall be deemed a part of earnings and computed at the value thereof to the employee.

102.11(1)(f) (f)

102.11(1)(f)1.1. Except as provided in subd. 2., average weekly earnings may not be less than 24 times the normal hourly earnings at the time of injury.

102.11(1)(f)2. 2. The weekly temporary disability benefits for a part-time employee who restricts his or her availability in the labor market to part-time work and is not employed elsewhere may not exceed the average weekly wages of the part-time employment.

102.11(1)(g) (g) If an employee is under 27 years of age, the employee's average weekly earnings on which to compute the benefits accruing for permanent disability or death shall be determined on the basis of the earnings that the employee, if not disabled, probably would earn after attaining the age of 27 years. Unless otherwise established, the projected earnings determined under this paragraph shall be taken as equivalent to the amount upon which maximum weekly indemnity is payable.

102.11(2) (2) The average annual earnings when referred to in this chapter shall consist of 50 times the employee's average weekly earnings. Subject to the maximum limitation, average annual earnings shall in no case be taken at less than the actual earnings of the employee in the year immediately preceding the employee's injury in the kind of employment in which the employee worked at the time of injury.

102.11(3) (3) The weekly wage loss referred to in this chapter shall be the percentage of the average weekly earnings of the injured employee computed under this section that fairly represents the proportionate extent of the impairment of the employee's earning capacity in the employment in which the employee was working at the time of the injury and other suitable employments. Weekly wage loss shall be fixed as of the time of the injury, but shall be determined in view of the nature and extent of the injury.

102.11 History History: 1971 c. 148; 1973 c. 150; 1975 c. 147; 1977 c. 195; 1979 c. 278; 1981 c. 92; 1983 a. 98; 1985 a. 83; 1987 a. 179; 1989 a. 64; 1991 a. 85; 1993 a. 81, 492; 1995 a. 117; 1997 a. 38, 253; 2001 a. 37, 107; 2005 a. 172; 2007 a. 185; 2009 a. 206; 2011 a. 123, 183, 257; s. 13.92 (2) (i).

102.11 Annotation It was reasonable for the commission to determine that health insurance premiums were not "things of value (that) are received in addition to monetary earnings" under sub. (1) (e). Theuer v. LIRC, 2001 WI 26, 242 Wis. 2d 29, 624 N.W.2d 110, 00-1085.



102.12 Notice of injury, exception, laches.

102.12  Notice of injury, exception, laches. No claim for compensation may be maintained unless, within 30 days after the occurrence of the injury or within 30 days after the employee knew or ought to have known the nature of his or her disability and its relation to the employment, actual notice was received by the employer or by an officer, manager or designated representative of an employer. If no representative has been designated by posters placed in one or more conspicuous places, then notice received by any superior is sufficient. Absence of notice does not bar recovery if it is found that the employer was not misled thereby. Regardless of whether notice was received, if no payment of compensation, other than medical treatment or burial expense, is made, and no application is filed with the department within 2 years from the date of the injury or death, or from the date the employee or his or her dependent knew or ought to have known the nature of the disability and its relation to the employment, the right to compensation therefor is barred, except that the right to compensation is not barred if the employer knew or should have known, within the 2-year period, that the employee had sustained the injury on which the claim is based. Issuance of notice of a hearing on the department's own motion has the same effect for the purposes of this section as the filing of an application. This section does not affect any claim barred under s. 102.17 (4).

102.12 History History: 1983 a. 98.



102.123 Statement of employee.

102.123  Statement of employee. If an employee provides to the employer or the employer's insurer a signed statement relating to a claim for compensation by the employee, the employer or insurer shall provide a copy of the statement to the employee within a reasonable time after the statement is made. If an employer or insurer uses a recording device to take a statement from an employee relating to a claim for compensation by the employee, the employer or insurer, on the request of the employee or the employee's attorney or other authorized agent, shall reduce the statement to writing and provide a written copy of the entire statement to the employee, attorney, or agent within a reasonable time after the statement is taken. The employer or insurer shall also make the actual recording of the statement available as an exhibit if a hearing on the claim is held. An employer or insurer that fails to provide an employee with a copy of the employee's statement as required by this section or that fails to make available as an exhibit the actual recording of a statement recorded by a recording device as required by this section may not use that statement in any manner in connection with the employee's claim for compensation.

102.123 History History: 2001 a. 37.



102.125 Fraudulent claims reporting and investigation.

102.125  Fraudulent claims reporting and investigation. If an insurer or self-insured employer has evidence that a claim is false or fraudulent in violation of s. 943.395 and if the insurer or self-insured employer is satisfied that reporting the claim to the department will not impede its ability to defend the claim, the insurer or self-insured employer shall report the claim to the department. The department may require an insurer or self-insured employer to investigate an allegedly false or fraudulent claim and may provide the insurer or self-insured employer with any records of the department relating to that claim. An insurer or self-insured employer that investigates a claim under this section shall report on the results of that investigation to the department. If based on the investigation the department has a reasonable basis to believe that a violation of s. 943.395 has occurred, the department shall refer the results of the investigation to the district attorney of the county in which the alleged violation occurred for prosecution.

102.125 History History: 1993 a. 81; 2001 a. 37.



102.13 Examination; competent witnesses; exclusion of evidence; autopsy.

102.13  Examination; competent witnesses; exclusion of evidence; autopsy.

102.13(1) (1)

102.13(1)(a)(a) Except as provided in sub. (4), whenever compensation is claimed by an employee, the employee shall, upon the written request of the employee's employer or worker's compensation insurer, submit to reasonable examinations by physicians, chiropractors, psychologists, dentists, physician assistants, advanced practice nurse prescribers, or podiatrists provided and paid for by the employer or insurer. No employee who submits to an examination under this paragraph is a patient of the examining physician, chiropractor, psychologist, dentist, physician assistant, advanced practice nurse prescriber, or podiatrist for any purpose other than for the purpose of bringing an action under ch. 655, unless the employee specifically requests treatment from that physician, chiropractor, psychologist, dentist, physician assistant, advanced practice nurse prescriber, or podiatrist.

102.13(1)(am) (am) When compensation is claimed for loss of earning capacity under s. 102.44 (2) or (3), the employee shall, on the written request of the employee's employer or insurer, submit to reasonable examinations by vocational experts provided and paid for by the employer or insurer.

102.13(1)(b) (b) An employer or insurer who requests that an employee submit to reasonable examination under par. (a) or (am) shall tender to the employee, before the examination, all necessary expenses including transportation expenses. The employee is entitled to have a physician, chiropractor, psychologist, dentist, physician assistant, advanced practice nurse prescriber, or podiatrist provided by himself or herself present at the examination and to receive a copy of all reports of the examination that are prepared by the examining physician, chiropractor, psychologist, podiatrist, dentist, physician assistant, advanced practice nurse prescriber, or vocational expert immediately upon receipt of those reports by the employer or worker's compensation insurer. The employee is also entitled to have a translator provided by himself or herself present at the examination if the employee has difficulty speaking or understanding the English language. The employer's or insurer's written request for examination shall notify the employee of all of the following:

102.13(1)(b)1. 1. The proposed date, time, and place of the examination and the identity and area of specialization of the examining physician, chiropractor, psychologist, dentist, podiatrist, physician assistant, advanced practice nurse prescriber, or vocational expert.

102.13(1)(b)2. 2. The procedure for changing the proposed date, time and place of the examination.

102.13(1)(b)3. 3. The employee's right to have his or her physician, chiropractor, psychologist, dentist, physician assistant, advanced practice nurse prescriber, or podiatrist present at the examination.

102.13(1)(b)4. 4. The employee's right to receive a copy of all reports of the examination that are prepared by the examining physician, chiropractor, psychologist, dentist, podiatrist, physician assistant, advanced practice nurse prescriber, or vocational expert immediately upon receipt of these reports by the employer or worker's compensation insurer.

102.13(1)(b)5. 5. The employee's right to have a translator provided by himself or herself present at the examination if the employee has difficulty speaking or understanding the English language.

102.13(1)(c) (c) So long as the employee, after a written request of the employer or insurer which complies with par. (b), refuses to submit to or in any way obstructs the examination, the employee's right to begin or maintain any proceeding for the collection of compensation is suspended, except as provided in sub. (4). If the employee refuses to submit to the examination after direction by the department or an examiner, or in any way obstructs the examination, the employee's right to the weekly indemnity which accrues and becomes payable during the period of that refusal or obstruction, is barred, except as provided in sub. (4).

102.13(1)(d) (d) Subject to par. (e):

102.13(1)(d)1. 1. Any physician, chiropractor, psychologist, dentist, podiatrist, physician assistant, advanced practice nurse prescriber, or vocational expert who is present at any examination under par. (a) or (am) may be required to testify as to the results of the examination.

102.13(1)(d)2. 2. Any physician, chiropractor, psychologist, dentist, physician assistant, advanced practice nurse prescriber, or podiatrist who attended a worker's compensation claimant for any condition or complaint reasonably related to the condition for which the claimant claims compensation may be required to testify before the department when the department so directs.

102.13(1)(d)3. 3. Notwithstanding any statutory provisions except par. (e), any physician, chiropractor, psychologist, dentist, physician assistant, advanced practice nurse prescriber, or podiatrist attending a worker's compensation claimant for any condition or complaint reasonably related to the condition for which the claimant claims compensation may furnish to the employee, employer, worker's compensation insurer, or the department information and reports relative to a compensation claim.

102.13(1)(d)4. 4. The testimony of any physician, chiropractor, psychologist, dentist, physician assistant, advanced practice nurse prescriber, or podiatrist who is licensed to practice where he or she resides or practices in any state and the testimony of any vocational expert may be received in evidence in compensation proceedings.

102.13(1)(e) (e) No person may testify on the issue of the reasonableness of the fees of a licensed health care professional unless the person is licensed to practice the same health care profession as the professional whose fees are the subject of the testimony. This paragraph does not apply to the fee dispute resolution process under s. 102.16 (2).

102.13(1)(f) (f) If an employee claims compensation under s. 102.81 (1), the department may require the employee to submit to physical or vocational examinations under this subsection.

102.13(2) (2)

102.13(2)(a)(a) An employee who reports an injury alleged to be work-related or files an application for hearing waives any physician-patient, psychologist-patient or chiropractor-patient privilege with respect to any condition or complaint reasonably related to the condition for which the employee claims compensation. Notwithstanding ss. 51.30 and 146.82 and any other law, any physician, chiropractor, psychologist, dentist, podiatrist, physician assistant, advanced practice nurse prescriber, hospital, or health care provider shall, within a reasonable time after written request by the employee, employer, worker's compensation insurer, or department or its representative, provide that person with any information or written material reasonably related to any injury for which the employee claims compensation.

102.13(2)(b) (b) A physician, chiropractor, podiatrist, psychologist, dentist, physician assistant, advanced practice nurse prescriber, hospital, or health service provider shall furnish a legible, certified duplicate of the written material requested under par. (a) upon payment of the actual costs of preparing the certified duplicate, not to exceed the greater of 45 cents per page or $7.50 per request, plus the actual costs of postage. Any person who refuses to provide certified duplicates of written material in the person's custody that is requested under par. (a) shall be liable for reasonable and necessary costs and, notwithstanding s. 814.04 (1), reasonable attorney fees incurred in enforcing the requester's right to the duplicates under par. (a).

102.13(2)(c) (c) Except as provided in this paragraph, if an injured employee has a period of temporary disability that exceeds 3 weeks or a permanent disability, if the injured employee has undergone surgery to treat his or her injury, other than surgery to correct a hernia, or if the injured employee sustained an eye injury requiring medical treatment on 3 or more occasions off the employer's premises, the department may by rule require the insurer or self-insured employer to submit to the department a final report of the employee's treating practitioner. The department may not require an insurer or self-insured employer to submit to the department a final report of an employee's treating practitioner when the insurer or self-insured employer denies the employee's claim for compensation and the employee does not contest that denial. A treating practitioner may charge a reasonable fee for the completion of the final report, but may not require prepayment of that fee. An insurer or self-insured employer that disputes the reasonableness of a fee charged for the completion of a treatment practitioner's final report may submit that dispute to the department for resolution under s. 102.16 (2).

102.13(3) (3) If 2 or more physicians, chiropractors, psychologists, dentists or podiatrists disagree as to the extent of an injured employee's temporary disability, the end of an employee's healing period, an employee's ability to return to work at suitable available employment or the necessity for further treatment or for a particular type of treatment, the department may appoint another physician, chiropractor, psychologist, dentist or podiatrist to examine the employee and render an opinion as soon as possible. The department shall promptly notify the parties of this appointment. If the employee has not returned to work, payment for temporary disability shall continue until the department receives the opinion. The employer or its insurance carrier or both shall pay for the examination and opinion. The employer or insurance carrier or both shall receive appropriate credit for any overpayment to the employee determined by the department after receipt of the opinion.

102.13(4) (4) The rights of employees to begin or maintain proceedings for the collection of compensation and to receive weekly indemnities which accrue and become payable shall not be suspended or barred under sub. (1) when an employee refuses to submit to a physical examination, upon the request of the employer or worker's compensation insurer or at the direction of the department or an examiner, which would require the employee to travel a distance of 100 miles or more from his or her place of residence, unless the employee has claimed compensation for treatment from a practitioner whose office is located 100 miles or more from the employee's place of residence or the department or examiner determines that any other circumstances warrant the examination. If the employee has claimed compensation for treatment from a practitioner whose office is located 100 miles or more from the employee's place of residence, the employer or insurer may request, or the department or an examiner may direct, the employee to submit to a physical examination in the area where the employee's treatment practitioner is located.

102.13(5) (5) The department may refuse to receive testimony as to conditions determined from an autopsy if it appears that the party offering the testimony had procured the autopsy and had failed to make reasonable effort to notify at least one party in adverse interest or the department at least 12 hours before the autopsy of the time and place it would be performed, or that the autopsy was performed by or at the direction of the coroner or medical examiner or at the direction of the district attorney for purposes not authorized by ch. 979. The department may withhold findings until an autopsy is held in accordance with its directions.

102.13 History History: 1973 c. 272, 282; 1975 c. 147; 1977 c. 29; 1979 c. 102 s. 236 (3); 1979 c. 278; 1981 c. 92; 1983 a. 98, 279; 1985 a. 83; 1987 a. 179; 1989 a. 64, 359; 1991 a. 85; 1993 a. 81; 1997 a. 38; 2003 a. 144; 2005 a. 172; 2011 a. 183.



102.14 Jurisdiction of department; advisory committee.

102.14  Jurisdiction of department; advisory committee.

102.14(1)(1) This chapter shall be administered by the department.

102.14(2) (2) The council on worker's compensation shall advise the department in carrying out the purposes of this chapter. Such council shall submit its recommendations with respect to amendments to this chapter to each regular session of the legislature and shall report its views upon any pending bill relating to this chapter to the proper legislative committee. At the request of the chairpersons of the senate and assembly committees on labor, the department shall schedule a meeting of the council with the members of the senate and assembly committees on labor to review and discuss matters of legislative concern arising under this chapter.

102.14 History History: 1975 c. 147 s. 54; 1979 c. 278.



102.15 Rules of procedure; transcripts.

102.15  Rules of procedure; transcripts.

102.15(1) (1) Subject to this chapter, the department may adopt its own rules of procedure and may change the same from time to time.

102.15(2) (2) The department may provide by rule the conditions under which transcripts of testimony and proceedings shall be furnished.

102.15(3) (3) All testimony at any hearing held under this chapter shall be taken down by a stenographic reporter, except that in case of an emergency, as determined by the examiner conducting the hearing, testimony may be recorded by a recording machine.

102.15 History History: 1977 c. 418; 1989 a. 64.



102.16 Submission of disputes, contributions by employees.

102.16  Submission of disputes, contributions by employees.

102.16(1)(1) Any controversy concerning compensation or a violation of sub. (3), including controversies in which the state may be a party, shall be submitted to the department in the manner and with the effect provided in this chapter. Every compromise of any claim for compensation may be reviewed and set aside, modified or confirmed by the department within one year from the date the compromise is filed with the department, or from the date an award has been entered, based thereon, or the department may take that action upon application made within one year. Unless the word "compromise" appears in a stipulation of settlement, the settlement shall not be deemed a compromise, and further claim is not barred except as provided in s. 102.17 (4) regardless of whether an award is made. The employer, insurer or dependent under s. 102.51 (5) shall have equal rights with the employee to have review of a compromise or any other stipulation of settlement. Upon petition filed with the department, the department may set aside the award or otherwise determine the rights of the parties.

102.16(1m) (1m)

102.16(1m)(a)(a) If an insurer or self-insured employer concedes by compromise under sub. (1) or stipulation under s. 102.18 (1) (a) that the insurer or self-insured employer is liable under this chapter for any health services provided to an injured employee by a health service provider, but disputes the reasonableness of the fee charged by the health service provider, the department may include in its order confirming the compromise or stipulation a determination as to the reasonableness of the fee or the department may notify, or direct the insurer or self-insured employer to notify, the health service provider under sub. (2) (b) that the reasonableness of the fee is in dispute. The department shall deny payment of a health service fee that the department determines under this paragraph to be unreasonable. A health service provider and an insurer or self-insured employer that are parties to a fee dispute under this paragraph are bound by the department's determination under this paragraph on the reasonableness of the disputed fee, unless that determination is set aside, reversed, or modified by the department under sub. (2) (f) or is set aside on judicial review as provided in sub. (2) (f).

102.16(1m)(b) (b) If an insurer or self-insured employer concedes by compromise under sub. (1) or stipulation under s. 102.18 (1) (a) that the insurer or self-insured employer is liable under this chapter for any treatment provided to an injured employee by a health service provider, but disputes the necessity of the treatment, the department may include in its order confirming the compromise or stipulation a determination as to the necessity of the treatment or the department may notify, or direct the insurer or self-insured employer to notify, the health service provider under sub. (2m) (b) that the necessity of the treatment is in dispute. Before determining under this paragraph the necessity of treatment provided to an injured employee, the department may, but is not required to, obtain the opinion of an expert selected by the department who is qualified as provided in sub. (2m) (c). The standards promulgated under sub. (2m) (g) shall be applied by an expert and by the department in rendering an opinion as to, and in determining, necessity of treatment under this paragraph. In cases in which no standards promulgated under sub. (2m) (g) apply, the department shall find the facts regarding necessity of treatment. The department shall deny payment for any treatment that the department determines under this paragraph to be unnecessary. A health service provider and an insurer or self-insured employer that are parties to a dispute under this paragraph over the necessity of treatment are bound by the department's determination under this paragraph on the necessity of the disputed treatment, unless that determination is set aside, reversed, or modified by the department under sub. (2m) (e) or is set aside on judicial review as provided in sub. (2m) (e).

102.16(1m)(c) (c) If an insurer or self-insured employer concedes by compromise under sub. (1) or stipulation under s. 102.18 (1) (a) that the insurer or self-insured employer is liable under this chapter for the cost of a prescription drug dispensed under s. 102.425 (2) for outpatient use by an injured employee, but disputes the reasonableness of the amount charged for the prescription drug, the department may include in its order confirming the compromise or stipulation a determination as to the reasonableness of the prescription drug charge or the department may notify, or direct the insurer or self-insured employer to notify, the pharmacist or practitioner dispensing the prescription drug under s. 102.425 (4m) (b) that the reasonableness of the prescription drug charge is in dispute. The department shall deny payment of a prescription drug charge that the department determines under this paragraph to be unreasonable. A pharmacist or practitioner and an insurer or self-insured employer that are parties to a dispute under this paragraph over the reasonableness of a prescription drug charge are bound by the department's determination under this paragraph on the reasonableness of the disputed prescription drug charge, unless that determination is set aside, reversed, or modified by the department under s. 102.425 (4m) (e) or is set aside on judicial review as provided in s. 102.425 (4m) (e).

102.16(2) (2)

102.16(2)(a)(a) Except as provided in this paragraph, the department has jurisdiction under this subsection, sub. (1m) (a), and s. 102.17 to resolve a dispute between a health service provider and an insurer or self-insured employer over the reasonableness of a fee charged by the health service provider for health services provided to an injured employee who claims benefits under this chapter. A health service provider may not submit a fee dispute to the department under this subsection before all treatment by the health service provider of the employee's injury has ended if the amount in controversy, whether based on a single charge or a combination of charges for one or more days of service, is less than $25. After all treatment by a health service provider of an employee's injury has ended, the health service provider may submit any fee dispute to the department, regardless of the amount in controversy. The department shall deny payment of a health service fee that the department determines under this subsection to be unreasonable.

102.16(2)(am) (am) A health service provider and an insurer or self-insured employer that are parties to a fee dispute under this subsection are bound by the department's determination under this subsection on the reasonableness of the disputed fee, unless that determination is set aside on judicial review as provided in par. (f).

102.16(2)(b) (b) An insurer or self-insured employer that disputes the reasonableness of a fee charged by a health service provider or the department under sub. (1m) (a) or s. 102.18 (1) (bg) 1. shall provide reasonable written notice to the health service provider that the fee is being disputed. After receiving reasonable written notice under this paragraph or under sub. (1m) (a) or s. 102.18 (1) (bg) 1. that a health service fee is being disputed, a health service provider may not collect the disputed fee from, or bring an action for collection of the disputed fee against, the employee who received the services for which the fee was charged.

102.16(2)(c) (c) After a fee dispute is submitted to the department, the insurer or self-insured employer that is a party to the dispute shall provide to the department information on that fee and information on fees charged by other health service providers for comparable services. The insurer or self-insured employer shall obtain the information on comparable fees from a database that is certified by the department under par. (h). Except as provided in par. (e) 1., if the insurer or self-insured employer does not provide the information required under this paragraph, the department shall determine that the disputed fee is reasonable and order that it be paid. If the insurer or self-insured employer provides the information required under this paragraph, the department shall use that information to determine the reasonableness of the disputed fee.

102.16(2)(d) (d) The department shall analyze the information provided to the department under par. (c) according to the criteria provided in this paragraph to determine the reasonableness of the disputed fee. Except as provided in 2011 Wisconsin Act 183, section 30 (2) (b), the department shall determine that a disputed fee is reasonable and order that the disputed fee be paid if that fee is at or below the mean fee for the health service procedure for which the disputed fee was charged, plus 1.2 standard deviations from that mean, as shown by data from a database that is certified by the department under par. (h). Except as provided in 2011 Wisconsin Act 183, section 30 (2) (b), the department shall determine that a disputed fee is unreasonable and order that a reasonable fee be paid if the disputed fee is above the mean fee for the health service procedure for which the disputed fee was charged, plus 1.2 standard deviations from that mean, as shown by data from a database that is certified by the department under par. (h), unless the health service provider proves to the satisfaction of the department that a higher fee is justified because the service provided in the disputed case was more difficult or more complicated to provide than in the usual case.

102.16(2)(e) (e)

102.16(2)(e)1.1. Subject to subd. 2., if an insurer or self-insured employer that disputes the reasonableness of a fee charged by a health service provider cannot provide information on fees charged by other health service providers for comparable services because the database to which the insurer or self-insured employer subscribes is not able to provide accurate information for the health service procedure at issue, the department may use any other information that the department considers to be reliable and relevant to the disputed fee to determine the reasonableness of the disputed fee.

102.16(2)(e)2. 2. Notwithstanding subd. 1., the department may use only a hospital radiology database that has been certified by the department under par. (h) to determine the reasonableness of a hospital fee for radiology services.

102.16(2)(f) (f) Within 30 days after a determination under this subsection, the department may set aside, reverse, or modify the determination for any reason that the department considers sufficient. Within 60 days after a determination under this subsection, the department may set aside, reverse, or modify the determination on grounds of mistake. A health service provider, insurer, or self-insured employer that is aggrieved by a determination of the department under this subsection may seek judicial review of that determination in the same manner that compensation claims are reviewed under s. 102.23.

102.16(2)(g) (g) Section 102.13 (1) (e) does not apply to the fee dispute resolution process under this subsection.

102.16(2)(h) (h) The department shall promulgate rules establishing procedures and requirements for the fee dispute resolution process under this subsection, including rules specifying the standards that health service fee databases must meet for certification under this paragraph. Using those standards, the department shall certify databases of the health service fees that various health service providers charge. In certifying databases under this paragraph, the department shall certify at least one database of hospital fees for radiology services, including diagnostic and interventional radiology, diagnostic ultrasound and nuclear medicine.

102.16(2m) (2m)

102.16(2m)(a)(a) Except as provided in this paragraph, the department has jurisdiction under this subsection, sub. (1m) (b), and s. 102.17 to resolve a dispute between a health service provider and an insurer or self-insured employer over the necessity of treatment provided for an injured employee who claims benefits under this chapter. A health service provider may not submit a dispute over necessity of treatment to the department under this subsection before all treatment by the health service provider of the employee's injury has ended if the amount in controversy, whether based on a single charge or a combination of charges for one or more days of service, is less than $25. After all treatment by a health service provider of an employee's injury has ended, the health service provider may submit any dispute over necessity of treatment to the department, regardless of the amount in controversy. The department shall deny payment for any treatment that the department determines under this subsection to be unnecessary.

102.16(2m)(am) (am) A health service provider and an insurer or self-insured employer that are parties to a dispute under this subsection over the necessity of treatment are bound by the department's determination under this subsection on the necessity of the disputed treatment, unless that determination is set aside on judicial review as provided in par. (e).

102.16(2m)(b) (b) An insurer or self-insured employer that disputes the necessity of treatment provided by a health service provider or the department under sub. (1m) (b) or s. 102.18 (1) (bg) 2. shall provide reasonable written notice to the health service provider that the necessity of that treatment is being disputed. After receiving reasonable written notice under this paragraph or under sub. (1m) (b) or s. 102.18 (1) (bg) 2. that the necessity of treatment is being disputed, a health service provider may not collect a fee for that disputed treatment from, or bring an action for collection of the fee for that disputed treatment against, the employee who received the treatment.

102.16(2m)(c) (c) Before determining under this subsection the necessity of treatment provided for an injured employee who claims benefits under this chapter, the department shall obtain a written opinion on the necessity of the treatment in dispute from an expert selected by the department. To qualify as an expert, a person must be licensed to practice the same health care profession as the individual health service provider whose treatment is under review and must either be performing services for an impartial health care services review organization or be a member of an independent panel of experts established by the department under par. (f). The standards promulgated under par. (g) shall be applied by an expert and by the department in rendering an opinion as to, and in determining, necessity of treatment under this paragraph. In cases in which no standards promulgated under sub. (2m) (g) apply, the department shall find the facts regarding necessity of treatment. The department shall adopt the written opinion of the expert as the department's determination on the issues covered in the written opinion, unless the health service provider or the insurer or self-insured employer present clear and convincing written evidence that the expert's opinion is in error.

102.16(2m)(d) (d) The department may charge a party to a dispute over the necessity of treatment provided for an injured employee who claims benefits under this chapter for the full cost of obtaining the written opinion of the expert under par. (c). The department shall charge the insurer or self-insured employer for the full cost of obtaining the written opinion of the expert for the first dispute that a particular individual health service provider is involved in, unless the department determines that the individual health service provider's position in the dispute is frivolous or based on fraudulent representations. In a subsequent dispute involving the same individual health service provider, the department shall charge the losing party to the dispute for the full cost of obtaining the written opinion of the expert.

102.16(2m)(e) (e) Within 30 days after a determination under this subsection, the department may set aside, reverse, or modify the determination for any reason that the department considers sufficient. Within 60 days after a determination under this subsection, the department may set aside, reverse, or modify the determination on grounds of mistake. A health service provider, insurer, or self-insured employer that is aggrieved by a determination of the department under this subsection may seek judicial review of that determination in the same manner that compensation claims are reviewed under s. 102.23.

102.16(2m)(f) (f) The department may contract with an impartial health care services review organization to provide the expert opinions required under par. (c), or establish a panel of experts to provide those opinions, or both. If the department establishes a panel of experts to provide the expert opinions required under par. (c), the department may pay the members of that panel a reasonable fee, plus actual and necessary expenses, for their services.

102.16(2m)(g) (g) The department shall promulgate rules establishing procedures and requirements for the necessity of treatment dispute resolution process under this subsection, including rules setting the fees under par. (f) and rules establishing standards for determining the necessity of treatment provided to an injured employee. Before the department may amend the rules establishing those standards, the department shall establish an advisory committee under s. 227.13 composed of health care providers providing treatment under s. 102.42 to advise the department and the council on worker's compensation on amending those rules.

102.16(3) (3) No employer subject to this chapter may solicit, receive, or collect any money from an employee or any other person or make any deduction from their wages, either directly or indirectly, for the purpose of discharging any liability under this chapter or recovering premiums paid on a contract described under s. 102.31 (1) (a) or a policy described under s. 102.315 (3), (4), or (5) (a); nor may any employer subject to this chapter sell to an employee or other person, or solicit or require the employee or other person to purchase, medical, chiropractic, podiatric, psychological, dental, or hospital tickets or contracts for medical, surgical, hospital, or other health care treatment that is required to be furnished by that employer.

102.16(4) (4) The department has jurisdiction to pass on any question arising out of sub. (3) and has jurisdiction to order the employer to reimburse an employee or other person for any sum deducted from wages or paid by him or her in violation of that subsection. In addition to the penalty provided in s. 102.85 (1), any employer violating sub. (3) shall be liable to an injured employee for the reasonable value of the necessary services rendered to that employee pursuant to any arrangement made in violation of sub. (3) without regard to that employee's actual disbursements for the same.

102.16(5) (5) Except as provided in s. 102.28 (3), no agreement by an employee to waive the right to compensation is valid.

102.16 History History: 1975 c. 147, 200; 1977 c. 195; 1981 c. 92, 314; 1983 a. 98; 1985 a. 83; 1989 a. 64; 1991 a. 85; 1993 a. 81; 1995 a. 117; 1997 a. 38; 1999 a. 14, 185; 2001 a. 37; 2003 a. 144; 2005 a. 172; 2007 a. 185; 2009 a. 206; 2011 a. 183.

102.16 Annotation The continuing obligation to compensate an employee for work related medical expenses under s. 102.42 does not allow agency review of compromise agreements after the one-year statute of limitations in s. 102.16 (1) has run if the employee incurs medical expenses after that time. Schenkoski v. LIRC, 203 Wis. 2d 109, 552 N.W.2d 120 (Ct. App. 1996), 96-0051.

102.16 Annotation An appeal under sub. (2m) (e) of a department determination may be served under s. 102.23 (1) (b) on the department or the commission. McDonough v. DWD, 227 Wis. 2d 271, 595 N.W.2d 686 (1999), 97-3711.

102.16 Annotation The Department of Workforce Development does not possess authority to independently determine, for worker's compensation purposes, the reasonableness and medical necessity of a protectively-placed injured employee's court-ordered transfer to the least restrictive environment under ch. 55. The department's authority is limited to resolving disputes regarding the reasonableness or necessity of treatment provided to an injured employee, which permits the department to evaluate the treatment an employee receives within a placement, but not the placement itself. LaBeree v. Wausau Insurance Companies, 2010 WI App 148, 330 Wis. 2d 101, 793 N.W.2d 77, 09-1628.



102.17 Procedure; notice of hearing; witnesses, contempt; testimony, medical examination.

102.17  Procedure; notice of hearing; witnesses, contempt; testimony, medical examination.

102.17(1) (1)

102.17(1)(a)(a)

102.17(1)(a)1.1. Upon the filing with the department by any party in interest of any application in writing stating the general nature of any claim as to which any dispute or controversy may have arisen, the department shall mail a copy of the application to all other parties in interest, and the insurance carrier shall be considered a party in interest. The department may bring in additional parties by service of a copy of the application.

102.17(1)(a)2. 2. Subject to subd. 3., the department shall cause notice of hearing on the application to be given to each interested party, by service of that notice on the interested party personally or by mailing a copy of that notice to the interested party's last-known address at least 10 days before the hearing. If a party in interest is located without this state, and has no post-office address within this state, the copy of the application and copies of all notices shall be filed with the department of financial institutions and shall also be sent by registered or certified mail to the last-known post-office address of the party. Such filing and mailing shall constitute sufficient service, with the same effect as if served upon a party located within this state.

102.17(1)(a)3. 3. If a party in interest claims that the employer or insurer has acted with malice or bad faith as described in s. 102.18 (1) (b) or (bp), that party shall provide written notice stating with reasonable specificity the basis for the claim to the employer, the insurer, and the department before the department schedules a hearing on the claim of malice or bad faith.

102.17(1)(a)4. 4. The hearing may be adjourned in the discretion of the department, and hearings may be held at such places as the department designates, within or without the state. The department may also arrange to have hearings held by the commission, officer, or tribunal having authority to hear cases arising under the worker's compensation law of any other state, of the District of Columbia, or of any territory of the United States, the testimony and proceedings at any such hearing to be reported to the department and to be part of the record in the case. Any evidence so taken shall be subject to rebuttal upon final hearing before the department.

102.17(1)(b) (b) In any dispute or controversy pending before the department, the department may direct the parties to appear before an examiner for a conference to consider the clarification of issues, the joining of additional parties, the necessity or desirability of amendments to the pleadings, the obtaining of admissions of fact or of documents, records, reports and bills which may avoid unnecessary proof and such other matters as may aid in disposition of the dispute or controversy. After this conference the department may issue an order requiring disclosure or exchange of any information or written material which it considers material to the timely and orderly disposition of the dispute or controversy. If a party fails to disclose or exchange within the time stated in the order, the department may issue an order dismissing the claim without prejudice or excluding evidence or testimony relating to the information or written material. The department shall provide each party with a copy of any order.

102.17(1)(c) (c) Any party shall have the right to be present at any hearing, in person or by attorney or any other agent, and to present such testimony as may be pertinent to the controversy before the department. No person, firm, or corporation, other than an attorney at law who is licensed to practice law in the state, may appear on behalf of any party in interest before the department or any member or employee of the department assigned to conduct any hearing, investigation, or inquiry relative to a claim for compensation or benefits under this chapter, unless the person is 18 years of age or older, does not have an arrest or conviction record, subject to ss. 111.321, 111.322 and 111.335, is otherwise qualified, and has obtained from the department a license with authorization to appear in matters or proceedings before the department. Except as provided under pars. (cm), (cr), and (ct), the license shall be issued by the department under rules promulgated by the department. The department shall maintain in its office a current list of persons to whom licenses have been issued. Any license may be suspended or revoked by the department for fraud or serious misconduct on the part of an agent, any license may be denied, suspended, nonrenewed, or otherwise withheld by the department for failure to pay court-ordered payments as provided in par. (cm) on the part of an agent, and any license may be denied or revoked if the department of revenue certifies under s. 73.0301 that the applicant or licensee is liable for delinquent taxes or if the department determines under par. (ct) that the applicant or licensee is liable for delinquent contributions. Before suspending or revoking the license of the agent on the grounds of fraud or misconduct, the department shall give notice in writing to the agent of the charges of fraud or misconduct and shall give the agent full opportunity to be heard in relation to those charges. In denying, suspending, restricting, refusing to renew, or otherwise withholding a license for failure to pay court-ordered payments as provided in par. (cm), the department shall follow the procedure provided in a memorandum of understanding entered into under s. 49.857. The license and certificate of authority shall, unless otherwise suspended or revoked, be in force from the date of issuance until the June 30 following the date of issuance and may be renewed by the department from time to time, but each renewed license shall expire on the June 30 following the issuance of the renewed license.

102.17(1)(cg) (cg)

102.17(1)(cg)1.1. Except as provided in subd. 2m., the department shall require each applicant for a license under par. (c) who is an individual to provide the department with the applicant's social security number, and shall require each applicant for a license under par. (c) who is not an individual to provide the department with the applicant's federal employer identification number, when initially applying for or applying to renew the license.

102.17(1)(cg)2. 2. If an applicant who is an individual fails to provide the applicant's social security number to the department or if an applicant who is not an individual fails to provide the applicant's federal employer identification number to the department, the department may not issue or renew a license under par. (c) to or for the applicant unless the applicant is an individual who does not have a social security number and the applicant submits a statement made or subscribed under oath or affirmation as required under subd. 2m.

102.17(1)(cg)2m. 2m. If an applicant who is an individual does not have a social security number, the applicant shall submit a statement made or subscribed under oath or affirmation to the department that the applicant does not have a social security number. The form of the statement shall be prescribed by the department. A license issued in reliance upon a false statement submitted under this subdivision is invalid.

102.17(1)(cg)3. 3. The department of workforce development may not disclose any information received under subd. 1. to any person except to the department of revenue for the sole purpose of requesting certifications under s. 73.0301 or the department of children and families for purposes of administering s. 49.22.

102.17(1)(cm) (cm) The department of workforce development shall deny, suspend, restrict, refuse to renew, or otherwise withhold a license under par. (c) for failure of the applicant or agent to pay court-ordered payments of child or family support, maintenance, birth expenses, medical expenses, or other expenses related to the support of a child or former spouse or for failure of the applicant or agent to comply, after appropriate notice, with a subpoena or warrant issued by the department of children and families or a county child support agency under s. 59.53 (5) and related to paternity or child support proceedings, as provided in a memorandum of understanding entered into under s. 49.857. Notwithstanding par. (c), an action taken under this paragraph is subject to review only as provided in the memorandum of understanding entered into under s. 49.857 and not as provided in ch. 227.

102.17(1)(cr) (cr) The department shall deny an application for the issuance or renewal of a license under par. (c), or revoke such a license already issued, if the department of revenue certifies under s. 73.0301 that the applicant or licensee is liable for delinquent taxes. Notwithstanding par. (c), an action taken under this paragraph is subject to review only as provided under s. 73.0301 (5) and not as provided in ch. 227.

102.17(1)(ct) (ct)

102.17(1)(ct)1.1. The department may deny an application for the issuance or renewal of a license under par. (c), or revoke such a license already issued, if the department determines that the applicant or licensee is liable for delinquent contributions, as defined in s. 108.227 (1) (d). Notwithstanding par. (c), an action taken under this subdivision is subject to review only as provided under s. 108.227 (5) and not as provided in ch. 227.

102.17(1)(ct)2. 2. If the department denies an application or revokes a license under subd. 1., the department shall mail a notice of denial or revocation to the applicant or license holder. The notice shall include a statement of the facts that warrant the denial or revocation and a statement that the applicant or license holder may, within 30 days after the date on which the notice of denial or revocation is mailed, file a written request with the department to have the determination that the applicant or license holder is liable for delinquent contributions reviewed at a hearing under s. 108.227 (5) (a).

102.17(1)(ct)3. 3. If, after a hearing under s. 108.227 (5) (a), the department affirms a determination under subd. 1. that an applicant or license holder is liable for delinquent contributions, the department shall affirm its denial or revocation. An applicant or license holder may seek judicial review under s. 108.227 (6) of an affirmation by the department of a denial or revocation under this subdivision.

102.17(1)(ct)4. 4. If, after a hearing under s. 108.227 (5) (a), the department determines that a person whose license is revoked or whose application is denied under subd. 1. is not liable for delinquent contributions, as defined in s. 108.227 (1) (d), the department shall reinstate the license or approve the application, unless there are other grounds for revocation or denial. The department may not charge a fee for reinstatement of a license under this subdivision.

102.17(1)(d) (d)

102.17(1)(d)1.1. The contents of certified medical and surgical reports by physicians, podiatrists, surgeons, dentists, psychologists, physician assistants, advanced practice nurse prescribers, and chiropractors licensed in and practicing in this state, and of certified reports by experts concerning loss of earning capacity under s. 102.44 (2) and (3), presented by a party for compensation constitute prima facie evidence as to the matter contained in those reports, subject to any rules and limitations the department prescribes. Certified reports of physicians, podiatrists, surgeons, dentists, psychologists, physician assistants, advanced practice nurse prescribers, and chiropractors, wherever licensed and practicing, who have examined or treated the claimant, and of experts, if the practitioner or expert consents to being subjected to cross-examination also constitute prima facie evidence as to the matter contained in those reports. Certified reports of physicians, podiatrists, surgeons, psychologists, and chiropractors are admissible as evidence of the diagnosis, necessity of the treatment, and cause and extent of the disability. Certified reports by doctors of dentistry, physician assistants, and advanced practice nurse prescribers are admissible as evidence of the diagnosis and necessity of treatment but not of the cause and extent of disability. Any physician, podiatrist, surgeon, dentist, psychologist, chiropractor, physician assistant, advanced practice nurse prescriber, or expert who knowingly makes a false statement of fact or opinion in such a certified report may be fined or imprisoned, or both, under s. 943.395.

102.17(1)(d)2. 2. The record of a hospital or sanatorium in this state that is satisfactory to the department, established by certificate, affidavit, or testimony of the supervising officer of the hospital or sanitorium, any other person having charge of the record, or a physician, podiatrist, surgeon, dentist, psychologist, physician assistant, advanced practice nurse prescriber, or chiropractor to be the record of the patient in question, and made in the regular course of examination or treatment of the patient, constitutes prima facie evidence as to the matter contained in the record, to the extent that the record is otherwise competent and relevant.

102.17(1)(d)3. 3. The department may, by rule, establish the qualifications of and the form used for certified reports submitted by experts who provide information concerning loss of earning capacity under s. 102.44 (2) and (3). The department may not admit into evidence a certified report of a practitioner or other expert or a record of a hospital or sanatorium that was not filed with the department and all parties in interest at least 15 days before the date of the hearing, unless the department is satisfied that there is good cause for the failure to file the report.

102.17(1)(d)4. 4. A report or record described in subd. 1., 2., or 3. that is admitted or received into evidence by the department constitutes substantial evidence under s. 102.23 (6) as to the matter contained in the report or record.

102.17(1)(e) (e) The department may, with or without notice to any party, cause testimony to be taken, an inspection of the premises where the injury occurred to be made, or the time books and payrolls of the employer to be examined by any examiner, and may direct any employee claiming compensation to be examined by a physician, chiropractor, psychologist, dentist, or podiatrist. The testimony so taken, and the results of any such inspection or examination, shall be reported to the department for its consideration upon final hearing. All ex parte testimony taken by the department shall be reduced to writing and any party shall have opportunity to rebut that testimony on final hearing.

102.17(1)(f) (f) Sections 804.05 and 804.07 shall not apply to proceedings under this chapter, except as to a witness:

102.17(1)(f)1. 1. Who is beyond reach of the subpoena of the department; or

102.17(1)(f)2. 2. Who is about to go out of the state, not intending to return in time for the hearing; or

102.17(1)(f)3. 3. Who is so sick, infirm or aged as to make it probable that the witness will not be able to attend the hearing; or

102.17(1)(f)4. 4. Who is a member of the legislature, if any committee of the same or the house of which the witness is a member, is in session, provided the witness waives his or her privilege.

102.17(1)(g) (g) Whenever the testimony presented at any hearing indicates a dispute or creates a doubt as to the extent or cause of disability or death, the department may direct that the injured employee be examined, that an autopsy be performed, or that an opinion be obtained without examination or autopsy, by or from an impartial, competent physician, chiropractor, dentist, psychologist or podiatrist designated by the department who is not under contract with or regularly employed by a compensation insurance carrier or self-insured employer. The expense of the examination, autopsy, or opinion shall be paid by the employer or, if the employee claims compensation under s. 102.81, from the uninsured employers fund. The report of the examination, autopsy, or opinion shall be transmitted in writing to the department and a copy of the report shall be furnished by the department to each party, who shall have an opportunity to rebut such report on further hearing.

102.17(1)(h) (h) The contents of certified reports of investigation, made by industrial safety specialists who are employed, contracted, or otherwise secured by the department and available for cross-examination, served upon the parties 15 days prior to hearing, shall constitute prima facie evidence as to matter contained in those reports. A report described in this paragraph that is admitted or received into evidence by the department constitutes substantial evidence under s. 102.23 (6) as to the matter contained in the report.

102.17(2) (2) If the department shall have reason to believe that the payment of compensation has not been made, it may on its own motion give notice to the parties, in the manner provided for the service of an application, of a time and place when a hearing will be held for the purpose of determining the facts. Such notice shall contain a statement of the matter to be considered. Thereafter all other provisions governing proceedings on application shall attach insofar as the same may be applicable. When the department schedules a hearing on its own motion, the department does not become a party in interest and is not required to appear at the hearing.

102.17(2m) (2m) Any party, including the department, may require any person to produce books, papers and records at the hearing by personal service of a subpoena upon the person along with a tender of witness fees as provided in ss. 814.67 and 885.06. Except as provided in sub. (2s), the subpoena shall be on a form provided by the department and shall give the name and address of the party requesting the subpoena.

102.17(2s) (2s) A party's attorney of record may issue a subpoena to compel the attendance of a witness or the production of evidence. A subpoena issued by an attorney must be in substantially the same form as provided in s. 805.07 (4) and must be served in the manner provided in s. 805.07 (5). The attorney shall, at the time of issuance, send a copy of the subpoena to the appeal tribunal or other representative of the department responsible for conducting the proceeding.

102.17(3) (3) Any person who shall willfully and unlawfully fail or neglect to appear or to testify or to produce books, papers and records as required, shall be fined not less than $25 nor more than $100, or imprisoned in the county jail not longer than 30 days. Each day such person shall so refuse or neglect shall constitute a separate offense.

102.17(4) (4) Except as provided in this subsection and s. 102.555 (12) (b), the right of an employee, the employee's legal representative, or a dependent to proceed under this section shall not extend beyond 12 years after the date of the injury or death or after the date that compensation, other than for treatment or burial expenses, was last paid, or would have been last payable if no advancement were made, whichever date is latest. In the case of occupational disease; a traumatic injury resulting in the loss or total impairment of a hand or any part of the rest of the arm proximal to the hand or of a foot or any part of the rest of the leg proximal to the foot, any loss of vision, or any permanent brain injury; or a traumatic injury causing the need for an artificial spinal disc or a total or partial knee or hip replacement, there shall be no statute of limitations, except that benefits or treatment expense for an occupational disease becoming due 12 years after the date of injury or death or last payment of compensation, other than for treatment or burial expenses, shall be paid from the work injury supplemental benefit fund under s. 102.65 and in the manner provided in s. 102.66 and benefits or treatment expense for such a traumatic injury becoming due 12 years after that date shall be paid from that fund and in that manner if the date of injury or death or last payment of compensation, other than for treatment or burial expenses, is before April 1, 2006. Payment of wages by the employer during disability or absence from work to obtain treatment shall be considered payment of compensation for the purpose of this section if the employer knew of the employee's condition and its alleged relation to the employment.

102.17(5) (5) This section does not limit the time within which the state may bring an action to recover the amounts specified in ss. 102.49 (5) and 102.59.

102.17(6) (6) If an employee or dependent shall, at the time of injury, or at the time the employee's or dependent's right accrues, be under 18 years of age, the limitations of time within which the employee or dependent may file application or proceed under this chapter, if they would otherwise sooner expire, shall be extended to one year after the employee or dependent attains the age of 18 years. If, within any part of the last year of any such period of limitation, an employee, the employee's personal representative, or surviving dependent be insane or on active duty in the armed forces of the United States such period of limitation shall be extended to 2 years after the date that the limitation would otherwise expire. The provision hereof with respect to persons on active duty in the armed forces of the United States shall apply only where no applicable federal statute is in effect.

102.17(7) (7)

102.17(7)(a)(a) Except as provided in par. (b), in a claim under s. 102.44 (2) and (3), testimony or certified reports of expert witnesses on loss of earning capacity may be received in evidence and considered with all other evidence to decide on an employee's actual loss of earning capacity.

102.17(7)(b) (b) Except as provided in par. (c), the department shall exclude from evidence testimony or certified reports from expert witnesses under par. (a) offered by the party that raises the issue of loss of earning capacity if that party failed to notify the department and the other parties of interest, at least 60 days before the date of the hearing, of the party's intent to provide the testimony or reports and of the names of the expert witnesses involved. Except as provided in par. (c), the department shall exclude from evidence testimony or certified reports from expert witnesses under par. (a) offered by a party of interest in response to the party that raises the issue of loss of earning capacity if the responding party failed to notify the department and the other parties of interest, at least 45 days before the date of the hearing, of the party's intent to provide the testimony or reports and of the names of the expert witnesses involved.

102.17(7)(c) (c) Notwithstanding the notice deadlines provided in par. (b), the department may receive in evidence testimony or certified reports from expert witnesses under par. (a) when the applicable notice deadline under par. (b) is not met if good cause is shown for the delay in providing the notice required under par. (b) and if no party is prejudiced by the delay.

102.17(8) (8) Unless otherwise agreed to by all parties, an injured employee shall file with the department and serve on all parties at least 15 days before the date of the hearing an itemized statement of all medical expenses and incidental compensation under s. 102.42 claimed by the injured employee. The itemized statement shall include, if applicable, information relating to any travel expenses incurred by the injured employee in obtaining treatment including the injured employee's destination, number of trips, round trip mileage and meal and lodging expenses. The department may not admit into evidence any information relating to medical expenses and incidental compensation under s. 102.42 claimed by an injured employee if the injured employee failed to file with the department and serve on all parties at least 15 days before the date of the hearing an itemized statement of the medical expenses and incidental compensation under s. 102.42 claimed by the injured employee, unless the department is satisfied that there is good cause for the failure to file and serve the itemized statement.

102.17 History History: 1971 c. 148; 1971 c. 213 s. 5; 1973 c. 150, 282; Sup. Ct. Order, 67 Wis. 2d 585, 774 (1975); 1975 c. 147 ss. 20, 54; 1975 c. 199, 200; 1977 c. 29, 195, 273; 1979 c. 278; 1981 c. 92, 314; 1981 c. 317 s. 2202; 1981 c. 380; 1981 c. 391 s. 211; 1985 a. 83; 1989 a. 64, 139, 359; 1991 a. 85; 1993 a. 81, 492; 1995 a. 27, 117; 1997 a. 38, 191, 237; 1999 a. 9; 2001 a. 37; 2003 a. 144; 2005 a. 172; 2007 a. 185; 2009 a. 180, 206; 2011 a. 183; 2013 a. 36.

102.17 Annotation A plaintiff-employer was not deprived of any substantial due process rights by the department's refusal to invoke its rule requiring inspection of the opposing parties' medical reports when the plaintiff had ample notice of the nature of the employee's claim. Theodore Fleisner, Inc. v. DILHR, 65 Wis. 2d 317, 222 N.W.2d 600 (1974).

102.17 Annotation Under the facts of the case, a refusal to grant an employer's request for adjournment was a denial of due process. Bituminous Casualty Co. v. DILHR, 97 Wis. 2d 730, 295 N.W.2d 183 (Ct. App. 1980).

102.17 Annotation Sub. (1) (d) does not create a presumption that evidence presented by treating physicians is correct. The statute enforces the idea that LIRC determines the weight to be given medical witnesses. Conradt v. Mt. Carmel School, 197 Wis. 2d 60, 539 N.W.2d 713 (Ct. App. 1995), 94-2842.

102.17 Annotation LIRC's authority under sub. (1) (a) to control its calendar and manage its internal affairs necessarily implies the power to deny an applicant's motion to withdraw an application for hearing. An appellant's failure to appear at a hearing after a motion to withdraw the application was denied was grounds for entry of a default judgment under s. 102.18 (1) (a). Baldwin v. LIRC, 228 Wis. 2d 601, 599 N.W.2d 8 (Ct. App. 1999), 98-3090.

102.17 Annotation In the absence of testimony in conflict with a claimant's medical experts, LIRC may reject the expert evidence if there is countervailing testimony raising legitimate doubt about the employee's injury. Kowalchuk v. LIRC, 2000 WI App 85, 234 Wis. 2d 203, 610 N.W.2d 122, 99-1183.

102.17 Annotation It was reasonable for LIRC to conclude that the statute of limitations under sub. (4) for death benefits begins to run at the time of death, rather than the time of injury. International Paper Co. v. LIRC, 2001 WI App 248, 248 Wis. 2d 348, 635 N.W.2d 823, 01-0126.

102.17 Annotation Neither sub. (1) (g) or (d) provides a statutory right to cross-examine an independent physician appointed by the department. When the legislature drafted sub. (1) (g), it chose to use the general term "rebut." Because it did not specify the right to cross-examination, it appears the legislature left to the department's discretion whether to allow cross-examination in circumstances where it might provide relevant and probative evidence. Sub. (1) (d) governs experts that are presented by a party to establish a prima facie case, not experts appointed by the department to provide an impartial report. LIRC did not violate the plaintiff's due process rights when it declined to remand for cross-examination. Aurora Consolidated Health Care v. Labor and Industry Review Commission, 2012 WI 49, 340 Wis. 2d 367, 814 N.W.2d 824, 10-0208.

102.17 Annotation Prehearing discovery under Wisconsin's worker's compensation act. Towers. 68 MLR 597 (1985).



102.175 Apportionment of liability.

102.175  Apportionment of liability.

102.175(1) (1) If it is established at the hearing that 2 or more accidental injuries, for each of which a party to the proceedings is liable under this chapter, have each contributed to a physical or mental condition for which benefits would be otherwise due, liability for such benefits shall be apportioned according to the proof of the relative contribution to disability resulting from the injury.

102.175(2) (2) If after a hearing or a prehearing conference the department determines that an injured employee is entitled to compensation but that there remains in dispute only the issue of which of 2 or more parties is liable for that compensation, the department may order one or more parties to pay compensation in an amount, time and manner as determined by the department. If the department later determines that another party is liable for compensation, the department shall order that other party to reimburse any party that was ordered to pay compensation under this subsection.

102.175 History History: 1979 c. 278; 1993 a. 81.



102.18 Findings, orders and awards.

102.18  Findings, orders and awards.

102.18(1) (1)

102.18(1)(a)(a) All parties shall be afforded opportunity for full, fair, public hearing after reasonable notice, but disposition of application may be made by compromise, stipulation, agreement, or default without hearing.

102.18(1)(b) (b) Within 90 days after the final hearing and close of the record, the department shall make and file its findings upon the ultimate facts involved in the controversy, and its order, which shall state its determination as to the rights of the parties. Pending the final determination of any controversy before it, the department may in its discretion after any hearing make interlocutory findings, orders, and awards, which may be enforced in the same manner as final awards. The department may include in any interlocutory or final award or order an order directing the employer or insurer to pay for any future treatment that may be necessary to cure and relieve the employee from the effects of the injury. If the department finds that the employer or insurer has not paid any amount that the employer or insurer was directed to pay in any interlocutory order or award and that the nonpayment was not in good faith, the department may include in its final award a penalty not exceeding 25% of each amount that was not paid as directed. When there is a finding that the employee is in fact suffering from an occupational disease caused by the employment of the employer against whom the application is filed, a final award dismissing the application upon the ground that the applicant has suffered no disability from the disease shall not bar any claim the employee may thereafter have for disability sustained after the date of the award.

102.18(1)(bg) (bg)

102.18(1)(bg)1.1. If the department finds under par. (b) that an insurer or self-insured employer is liable under this chapter for any health services provided to an injured employee by a health service provider, but that the reasonableness of the fee charged by the health service provider is in dispute, the department may include in its order under par. (b) a determination as to the reasonableness of the fee or the department may notify, or direct the insurer or self-insured employer to notify, the health service provider under s. 102.16 (2) (b) that the reasonableness of the fee is in dispute. The department shall deny payment of a health service fee that the department determines under this subdivision to be unreasonable. An insurer or self-insured employer and a health service provider that are parties to a fee dispute under this subdivision are bound by the department's determination under this subdivision on the reasonableness of the disputed fee, unless that determination is set aside, reversed, or modified by the department under sub. (3) or by the commission under sub. (3) or (4) or is set aside on judicial review under s. 102.23.

102.18(1)(bg)2. 2. If the department finds under par. (b) that an employer or insurance carrier is liable under this chapter for any treatment provided to an injured employee by a health service provider, but that the necessity of the treatment is in dispute, the department may include in its order under par. (b) a determination as to the necessity of the treatment or the department may notify, or direct the employer or insurance carrier to notify, the health service provider under s. 102.16 (2m) (b) that the necessity of the treatment is in dispute. Before determining under this subdivision the necessity of treatment provided to an injured employee, the department may, but is not required to, obtain the opinion of an expert selected by the department who is qualified as provided in s. 102.16 (2m) (c). The standards promulgated under s. 102.16 (2m) (g) shall be applied by an expert in rendering an opinion as to, and in determining, necessity of treatment under this subdivision. In cases in which no standards promulgated under s. 102.16 (2m) (g) apply, the department shall find the facts regarding necessity of treatment. The department shall deny payment for any treatment that the department determines under this subdivision to be unnecessary. An insurer or self-insured employer and a health service provider that are parties to a dispute under this subdivision over the necessity of treatment are bound by the department's determination under this subdivision on the necessity of the disputed treatment, unless that determination is set aside, reversed, or modified by the department under sub. (3) or by the commission under sub. (3) or (4) or is set aside on judicial review under s. 102.23.

102.18(1)(bg)3. 3. If the department finds under par. (b) that an insurer or self-insured employer is liable under this chapter for the cost of a prescription drug dispensed under s. 102.425 (2) for outpatient use by an injured employee, but that the reasonableness of the amount charged for that prescription drug is in dispute, the department may include in its order under par. (b) a determination as to the reasonableness of the prescription drug charge or the department may notify, or direct the insurer or self-insured employer to notify, the pharmacist or practitioner dispensing the prescription drug under s. 102.425 (4m) (b) that the reasonableness of the prescription drug charge is in dispute. The department shall deny payment of a prescription drug charge that the department determines under this subdivision to be unreasonable. An insurer or self-insured employer and a pharmacist or practitioner that are parties to a dispute under this subdivision over the reasonableness of a prescription drug charge are bound by the department's determination under par. (b) on the reasonableness of the disputed prescription drug charge, unless that determination is set aside, reversed, or modified by the department under sub. (3) or by the commission under sub. (3) or (4) or is set aside on judicial review under s. 102.23.

102.18(1)(bp) (bp) If the department determines that the employer or insurance carrier suspended, terminated, or failed to make payments or failed to report an injury as a result of malice or bad faith, the department may include a penalty in an award to an employee for each event or occurrence of malice or bad faith. This penalty is the exclusive remedy against an employer or insurance carrier for malice or bad faith. If this penalty is imposed for an event or occurrence of malice or bad faith that causes a payment that is due an injured employee to be delayed in violation of s. 102.22 (1) or overdue in violation of s. 628.46 (1), the department may not also order an increased payment under s. 102.22 (1) or the payment of interest under s. 628.46 (1). The department may award an amount that it considers just, not to exceed the lesser of 200 percent of total compensation due or $30,000 for each event or occurrence of malice or bad faith. The department may assess the penalty against the employer, the insurance carrier or both. Neither the employer nor the insurance carrier is liable to reimburse the other for the penalty amount. The department may, by rule, define actions which demonstrate malice or bad faith.

102.18(1)(bw) (bw) If an insurer, a self-insured employer or, if applicable, the uninsured employers fund pays compensation to an employee in excess of its liability and another insurer is liable for all or part of the excess payment, the department may order the insurer or self-insured employer that is liable to reimburse the insurer or self-insured employer that made the excess payment or, if applicable, the uninsured employers fund.

102.18(1)(c) (c) If 2 or more examiners have conducted a formal hearing on a claim and are unable to agree on the order or award to be issued, the decision shall be the decision of the majority. If the examiners are equally divided on the decision, the department may appoint an additional examiner who shall review the record and consult with the other examiners concerning their personal impressions of the credibility of the evidence. Findings of fact and an order or award may then be issued by a majority of the examiners.

102.18(1)(d) (d) Any award which falls within a range of 5% of the highest or lowest estimate of permanent partial disability made by a practitioner which is in evidence is presumed to be a reasonable award, provided it is not higher than the highest or lower than the lowest estimate in evidence.

102.18(1)(e) (e) Except as provided in s. 102.21, if the department orders a party to pay an award of compensation, the party shall pay the award no later than 21 days after the date on which the order is mailed to the last-known address of the party, unless the party files a petition for review under sub. (3). This paragraph applies to all awards of compensation ordered by the department, whether the award results from a hearing, the default of a party, or a compromise or stipulation confirmed by the department.

102.18(2) (2) The department shall have and maintain on its staff such examiners as are necessary to hear and decide disputed claims and to assist in the effective administration of this chapter. These examiners shall be attorneys and may be designated as administrative law judges. These examiners may make findings and orders, and approve, review, set aside, modify or confirm stipulations of settlement or compromises of claims for compensation.

102.18(3) (3) A party in interest may petition the commission for review of an examiner's decision awarding or denying compensation if the department or commission receives the petition within 21 days after the department mailed a copy of the examiner's findings and order to the party's last-known address. The commission shall dismiss a petition which is not timely filed unless the petitioner shows probable good cause that the reason for failure to timely file was beyond the petitioner's control. If no petition is filed within 21 days from the date that a copy of the findings or order of the examiner is mailed to the last-known address of the parties in interest, the findings or order shall be considered final unless set aside, reversed or modified by the examiner within that time. If the findings or order are set aside by the examiner the status shall be the same as prior to the findings or order set aside. If the findings or order are reversed or modified by the examiner the time for filing a petition commences with the date that notice of reversal or modification is mailed to the last-known address of the parties in interest. The commission shall either affirm, reverse, set aside or modify the findings or order in whole or in part, or direct the taking of additional evidence. This action shall be based on a review of the evidence submitted.

102.18(4) (4)

102.18(4)(a)(a) Unless the liability under s. 102.35 (3), 102.43 (5), 102.49, 102.57, 102.58, 102.59, 102.60 or 102.61 is specifically mentioned, the order, findings or award are deemed not to affect such liability.

102.18(4)(b) (b) Within 28 days after a decision of the commission is mailed to the last-known address of each party in interest, the commission may, on its own motion, set aside the decision for further consideration.

102.18(4)(c) (c) On its own motion, for reasons it deems sufficient, the commission may set aside any final order or award of the commission or examiner within one year after the date of the order or award, upon grounds of mistake or newly discovered evidence, and, after further consideration, do any of the following:

102.18(4)(c)1. 1. Affirm, reverse or modify, in whole or in part, the order or award.

102.18(4)(c)2. 2. Reinstate the previous order or award.

102.18(4)(c)3. 3. Remand the case to the department for further proceedings.

102.18(4)(d) (d) While a petition for review by the commission is pending or after entry of an order or award by the commission but before commencement of an action for judicial review or expiration of the period in which to commence an action for judicial review, the commission shall remand any compromise presented to it to the department for consideration and approval or rejection pursuant to s. 102.16 (1). Presentation of a compromise does not affect the period in which to commence an action for judicial review.

102.18(5) (5) If it shall appear to the department that a mistake may have been made as to cause of injury in the findings, order or award upon an alleged injury based on accident, when in fact the employee was suffering from an occupational disease, the department may upon its own motion, with or without hearing, within 3 years from the date of such findings, order or award, set aside such findings, order or award, or the department may take such action upon application made within such 3 years. Thereafter, and after opportunity for hearing, the department may, if in fact the employee is suffering from disease arising out of the employment, make new findings and award, or it may reinstate the previous findings, order or award.

102.18(6) (6) In case of disease arising out of the employment, the department may from time to time review its findings, order or award, and make new findings, order or award, based on the facts regarding disability or otherwise as they may then appear. This subsection shall not affect the application of the limitation in s. 102.17 (4).

102.18 History History: 1971 c. 148; 1973 c. 150; 1975 c. 147; 1977 c. 29, 195; 1979 c. 89, 278, 355; 1981 c. 92; 1983 a. 98; 1985 a. 83; 1987 a. 179; 1989 a. 64; 1997 a. 38; 1999 a. 14; 2001 a. 37; 2003 a. 144; 2005 a. 172; 2007 a. 185.

102.18 Annotation Committee Note, 1971: The intent is to authorize the commission within its absolute discretion to reopen final orders on the basis of mistake or newly discovered evidence within a period of one year from the date of such order where this is found to be just. It is intended that the commission have authority to grant or deny compensation, including the right to increase or to decrease benefits previously awarded. [Bill 371-A]

102.18 Annotation Interlocutory orders issued by the department in worker's compensation cases are not res judicata. Worsch v. DILHR, 46 Wis. 2d 504, 175 N.W.2d 201 (1970).

102.18 Annotation When the department reverses an examiner's findings and makes independent findings, the latter should be accompanied by a memorandum opinion indicating not only prior consultation with the examiner and review of the record, but a statement or statements of the reasons for reaching a different result or conclusion, particularly when the credibility of witnesses is involved. Transamerica Insurance Co. v. DILHR, 54 Wis. 2d 272, 195 N.W.2d 656 (1972). See also Mervosh v. LIRC, 2010 WI App 36, 324 Wis. 2d 134, 781 N.W.2d 236, 09-0271.

102.18 Annotation The department could properly find no permanent disability in the case of a successful fusion of vertebrae and still retain jurisdiction to determine future disability when doctors testified that there might be future effects. Vernon County v. DILHR, 60 Wis. 2d 736, 211 N.W.2d 441 (1973).

102.18 Annotation In a case involving conflicting testimony in which the department reverses an examiner's findings, fundamental fairness requires a separate statement by the department explaining why it reached its decision, as well as specifically setting forth in the record its consultation with the examiner with respect to impressions or conclusions in regard to the credibility of witnesses. Simonton v. DILHR, 62 Wis. 2d 112, 214 N.W.2d 302 (1974).

102.18 Annotation Sub. (5) is inapplicable if at the original hearing the examiner considered the possibility of both accidental injury and injury caused by occupational disease and denied the applicant benefits. Murphy v. DILHR, 63 Wis. 2d 248, 217 N.W.2d 370 (1974).

102.18 Annotation An award will be affirmed if it is supported by any credible evidence. When there are inconsistencies or conflicts in medical testimony, it is for the department and not the courts to reconcile inconsistencies. Theodore Fleisner, Inc. v. DILHR, 65 Wis. 2d 317, 222 N.W.2d 600 (1974).

102.18 Annotation The authority granted under sub. (3) to modify the findings of a hearing examiner does not extend to the making of findings and an order on an alternative basis of liability neither tried by the parties nor ruled on by the examiner. When another basis of liability is applicable, the examiner's findings must be set aside and an order directing the taking of additional testimony entered, directing the examiner to make new findings as to the substituted basis. Joseph Schlitz Brewing Co. v. DILHR, 67 Wis. 2d 185, 226 N.W.2d 492 (1975).

102.18 Annotation The dismissal of an application that was neither based upon a stipulation or compromise nor entered after a hearing was void. The original application was valid though made many years earlier. Kohler Co. v. DILHR, 81 Wis. 2d 11, 259 N.W.2d 695 (1977).

102.18 Annotation The department is not required to make specific findings as to a defense to a worker's claim, but it is better practice to either make findings or state why none were made. Universal Foundry Co. v. DILHR, 82 Wis. 2d 479, 263 N.W.2d 172 (1978).

102.18 Annotation Commission guidelines, formulated as internal standards of credibility in worker's compensation cases, are irrelevant to a court's review of the commission's findings. E. F. Brewer Co. v. DILHR, 82 Wis. 2d 634, 264 N.W.2d 222 (1978).

102.18 Annotation A general finding by the department implies all facts necessary to support it. A finding not explicitly made may be inferred from other properly made findings and from findings that were not made if there is evidence that would support those findings. Valadzic v. Briggs & Stratton Corp. 92 Wis. 2d 583, 286 N.W.2d 540 (1979).

102.18 AnnotationSub. (1) (bp) is constitutional. Messner v. Briggs & Stratton Corp. 120 Wis. 2d 127, 353 N.W.2d 363 (Ct. App. 1984).

102.18 Annotation An employer was penalized for denying a claim that was not "fairly debatable" under sub. (1) (bp). Kimberly-Clark Corp. v. LIRC, 138 Wis. 2d 58, 405 N.W.2d 684 (Ct. App. 1987).

102.18 Annotation Sub. (4) (c) grants the review commission exclusive authority to set aside findings due to newly discovered evidence. The trial court does not possess that authority. Hopp v. LIRC, 146 Wis. 2d 172, 430 N.W.2d 359 (Ct. App. 1988).

102.18 Annotation To show bad faith under sub. (1) (bp) a claimant must show that the employer acted without a reasonable basis for the delay and with knowledge or a reckless disregard of the lack of reasonable basis for the delay. North American Mechanical v. LIRC, 157 Wis. 2d 801, 460 N.W.2d 835 (Ct. App. 1990).

102.18 Annotation After the commission makes a final order and the review period has passed, the commission's decision is final for all purposes. Kwaterski v. LIRC, 158 Wis. 2d 112, 462 N.W.2d 534 (Ct. App. 1990).

102.18 Annotation Sub. (3) does not authorize LIRC to take administrative notice of any fact; review is limited to the record before the hearing examiner. Amsoil, Inc. v. LIRC, 173 Wis. 2d 154, 496 N.W.2d 150 (Ct. App. 1992).

102.18 Annotation The commission may not reject a medical opinion absent something in the record to support the rejection; countervailing expert testimony is not required in all cases. Leist v. LIRC, 183 Wis. 2d 450, 515 N.W.2d 268 (Ct. App. 1994).

102.18 Annotation Issuance of a default order under sub. (1) (a) is discretionary. Rules of civil procedure do not apply to administrative proceedings. Nothing in the law suggests a default order must be issued in the absence of excusable neglect. Verhaagh v. LIRC, 204 Wis. 2d 154, 554 N.W.2d 678 (Ct. App. 1996), 96-0470.

102.18 Annotation The commission may not rule on and consider issues on appeal that were not litigated and may not consider evidence not considered by the administrative law judge unless the parties are allowed to offer rebuttal evidence. Wright v. LIRC, 210 Wis. 2d 289, 565 N.W.2d 221 (Ct. App. 1997), 96-1024.

102.18 Annotation LIRC's authority under s. 102.17 (1) (a) to control its calender and manage its internal affairs necessarily implies the power to deny an applicant's motion to withdraw an application for hearing. An appellant's failure to appear at a hearing after a motion to withdraw the application was denied was grounds for entry of a default judgment under sub. (1) (a). Baldwin v. LIRC, 228 Wis. 2d 601, 599 N.W.2d 8 (Ct. App. 1999), 98-3090.

102.18 Annotation LIRC's application of sub. (1) (bp) was entitled to great weight deference. Beverly Enterprises v. LIRC, 2002 WI App 23, 250 Wis. 2d 246, 640 N.W.2d 518, 01-0970.

102.18 Annotation To demonstrate bad faith under sub. (1) (bp), a claimant must show the absence of a reasonable basis for denying benefits and the defendant's knowledge or reckless disregard of the lack of a reasonable basis for denying the claim. Brown v. LIRC, 2003 WI 142, 267 Wis. 2d 31, 671 N.W.2d 279, 02-1429.

102.18 Annotation Because sub. (1) (bp) specifically allows for the imposition of bad faith penalties on an employer for failure to pay benefits, and because s. 102.23 (5) specifically directs the employer to pay benefits pending an appeal when the only issue is who will pay benefits, an employer may be subject to bad faith penalties under sub. (bp), independent from its insurer, when it fails to pay benefits in accordance with s. 102.23 (5). Bosco v. LIRC, 2004 WI 77, 272 Wis. 2d 586, 681 N.W.2d 157, 03-0662.

102.18 Annotation Sub. (1) (d) does not prohibit determinations in excess of the highest medical assessment in evidence, but rather creates a presumption of reasonableness for awards that fall within the prescribed range. The statute does not state that an award outside of the prescribed range is unreasonable and does not prohibit DWD from setting minimum loss of use percentages by administrative rule. Daimler Chrysler v. LIRC, 2007 WI 15, 299 Wis. 2d 1, 727 N.W.2d 311, 05-0544.

102.18 Annotation Sub. (1) (bp) does not govern the conduct of the department or its agent and does not impose any penalty on the department or its agent for bad faith conduct in administering the uninsured employers fund. Sub. (1) (bp) constitutes the exclusive remedy for the bad faith conduct of an employer or an insurance carrier. Because sub. (1) (bp) does not apply to the department's agent, it does not provide an exclusive remedy for the agent's bad faith. Moreover, s. 102.81 (1) (a) exempts the department and its agent from paying an employee the statutory penalties and interest imposed on an employer or an insurance carrier for their misdeeds, but nothing in s. 102.81 (1) (a) exempts the department or its agent from liability for its bad faith conduct in processing claims. Aslakson v. Gallagher Bassett Services, Inc. 2007 WI 39, 300 Wis. 2d 92, 729 N.W.2d 712, 04-2588.

102.18 Annotation Because the parties explicitly stated the only claim against the employer was for accidental injury, the employer could not "know the charges or claims" against it included an occupational disease claim. It never had an opportunity to be heard on "the probative force of the evidence adduced by both sides" as applied to the occupational disease claim, or on the law applicable to the occupational disease claim, either during the hearing or in its brief to the commission. As such, the employer was denied both due process and a "fair hearing" under sub. (1) (a). Waste Management Incorporated v. LIRC, 2008 WI App 50, 308 Wis. 2d 763, 747 N.W.2d 782, 07-2405.

102.18 Annotation Once a permanent partial disability award is made, the worker's compensation statutes provide only limited provision for reopening. The statutes do not provide for the reopening of a final award two years after it is rendered in the event the employer rehires the employee. Schreiber Foods, Inc. v. LIRC, 2009 WI App 40, 316 Wis. 2d 516, 765 N.W.2d 850, 08-1977.

102.18 Annotation Case law appears to define an order "awarding or denying compensation" in sub. (3) synonymously with an order reaching the merits of the applicant's claim. Although the administrative decisions in this case contemplated the possibility of future action by the claimant, the dismissal was not procedural or rooted in standing doctrines like ripeness but based on a finding that the claimant presented insufficient evidence to substantiate it and did reach the merits. LaBeree v. Wausau Insurance Companies, 2010 WI App 148, 330 Wis. 2d 101, 793 N.W.2d 77, 09-1628.

102.18 Annotation The automatic-stay provisions of the federal bankruptcy code froze an employer's obligation to pay claims, including worker's compensation, that were not due at the time of the employer's bankruptcy filing. Accordingly, obligations that became due after filing were not in default and no late-payment penalty could be assessed under sub. (1) (bp). Grede Foundries, Inc. v. Labor and Industry Review Commission, 2012 WI App 86, 343 Wis. 2d 517, 819 N.W.2d 850, 11-2636.



102.19 Alien dependents; payments through consular officers.

102.19  Alien dependents; payments through consular officers. In case a deceased employee, for whose injury or death compensation is payable, leaves surviving alien dependents residing outside of the United States, the duly accredited consular officer of the country of which such dependents are citizens or such officer's designated representative residing within the state shall, except as otherwise determined by the department, be the sole representative of the deceased employee and dependents in all matters pertaining to their claims for compensation. The receipt by such officer or agent of compensation funds and the distribution thereof shall be made only upon order of the department, and payment to such officer or agent pursuant to any such order shall be a full discharge of the benefits or compensation. Such consular officer or such officer's representative shall furnish, if required by the department, a bond to be approved by it, conditioned upon the proper application of all moneys received by such person. Before such bond is discharged, such consular officer or representative shall file with the department a verified account of the items of his or her receipts and disbursements of such compensation. Such consular officer or representative shall make interim reports to the department as it may require.

102.19 History History: 1977 c. 29.



102.195 Employees confined in institutions; payment of benefits.

102.195  Employees confined in institutions; payment of benefits. In case an employee is adjudged insane or incompetent, or convicted of a felony, and is confined in a public institution and has wholly dependent upon the employee for support a person, whose dependency is determined as if the employee were deceased, compensation payable during the period of the employee's confinement may be paid to the employee and the employee's dependents, in such manner, for such time and in such amount as the department by order provides.

102.195 History History: 1993 a. 492.



102.20 Judgment on award.

102.20  Judgment on award. If any party presents a certified copy of the award to the circuit court for any county, the court shall, without notice, render judgment in accordance with the award. A judgment rendered under this section shall have the same effect as though rendered in an action tried and determined by the court, and shall, with like effect, be entered in the judgment and lien docket.

102.20 History History: 1995 a. 224; 2001 a. 37.

102.20 Annotation "Award" under this section means an award that has become final under s. 102.18 (3). Warren v. Link Farms, Inc. 123 Wis. 2d 485, 368 N.W.2d 688 (Ct. App. 1985).



102.21 Payment of awards by municipalities.

102.21  Payment of awards by municipalities. Whenever an award is made by the department under this chapter or s. 66.191, 1981 stats., against any municipality, the person in whose favor it is made shall file a certified copy thereof with the municipal clerk. Within 20 days thereafter, unless an appeal is taken, such clerk shall draw an order on the municipal treasurer for the payment of the award. If upon appeal such award is affirmed in whole or in part the order for payment shall be drawn within 10 days after a certified copy of such judgment is filed with the proper clerk. If more than one payment is provided for in the award or judgment, orders shall be drawn as the payments become due. No statute relating to the filing of claims against, and the auditing, allowing and payment of claims by municipalities shall apply to the payment of an award or judgment under this section.

102.21 History History: 1983 a. 191 s. 6.



102.22 Penalty for delayed payments; interest.

102.22  Penalty for delayed payments; interest.

102.22(1) (1) If the employer or his or her insurer inexcusably delays in making the first payment that is due an injured employee for more than 30 days after the day on which the employee leaves work as a result of an injury and if the amount due is $500 or more, the payments as to which the delay is found shall be increased by 10%. If the employer or his or her insurer inexcusably delays in making the first payment that is due an injured employee for more than 14 days after the day on which the employee leaves work as a result of an injury, the payments as to which the delay is found may be increased by 10%. If the employer or his or her insurer inexcusably delays for any length of time in making any other payment that is due an injured employee, the payments as to which the delay is found may be increased by 10%. Where the delay is chargeable to the employer and not to the insurer s. 102.62 shall apply and the relative liability of the parties shall be fixed and discharged as therein provided. The department may also order the employer or insurance carrier to reimburse the employee for any finance charges, collection charges or interest which the employee paid as a result of the inexcusable delay by the employer or insurance carrier.

102.22(2) (2) If the sum ordered by the department to be paid is not paid when due, that sum shall bear interest at the rate of 10% per year. The state is liable for such interest on awards issued against it under this chapter. The department has jurisdiction to issue award for payment of such interest at any time within one year of the date of its order, or upon appeal after final court determination. Such interest becomes due from the date the examiner's order becomes final or from the date of a decision by the labor and industry review commission, whichever is later.

102.22(3) (3) If upon petition for review the commission affirms an examiner's order, interest at the rate of 7% per year on the amount ordered by the examiner shall be due for the period beginning on the 21st day after the date of the examiner's order and ending on the date paid under the commission's decision. If upon petition for judicial review under s. 102.23 the court affirms the commission's decision, interest at the rate of 7% per year on the amount ordered by the examiner shall be due up to the date of the commission's decision, and thereafter interest shall be computed under sub. (2).

102.22 History History: 1977 c. 195; 1979 c. 110 s. 60 (13); 1979 c. 278; 1981 c. 92; 1983 a. 98; 1985 a. 83; 1993 a. 81.

102.22 Annotation The department can assess the penalty for inexcusable delay in making payments prior to the entry of an order. The question of inexcusable delay is one of law and the courts are not bound by the department's finding as to it. Milwaukee County v. DILHR, 48 Wis. 2d 392, 180 N.W.2d 513 (1970).

102.22 Annotation The penalty under sub. (1) does not bar an action for bad faith for failure to pay a claim. Coleman v. American Universal Insurance Co. 86 Wis. 2d 615, 273 N.W.2d 220 (1979).

102.22 Annotation LIRC's application of sub. (1) was entitled to great weight deference. Beverly Enterprises v. LIRC, 2002 WI App 23, 250 Wis. 2d 246, 640 N.W.2d 518, 01-0970.



102.23 Judicial review.

102.23  Judicial review.

102.23(1)(1)

102.23(1)(a)(a) The findings of fact made by the commission acting within its powers shall, in the absence of fraud, be conclusive. The order or award granting or denying compensation, either interlocutory or final, whether judgment has been rendered on it or not, is subject to review only as provided in this section and not under ch. 227 or s. 801.02. Within 30 days after the date of an order or award made by the commission either originally or after the filing of a petition for review with the department under s. 102.18 any party aggrieved thereby may by serving a complaint as provided in par. (b) and filing the summons and complaint with the clerk of the circuit court commence, in circuit court, an action against the commission for the review of the order or award, in which action the adverse party shall also be made a defendant. If the circuit court is satisfied that a party in interest has been prejudiced because of an exceptional delay in the receipt of a copy of any finding or order, it may extend the time in which an action may be commenced by an additional 30 days. The proceedings shall be in the circuit court of the county where the plaintiff resides, except that if the plaintiff is a state agency, the proceedings shall be in the circuit court of the county where the defendant resides. The proceedings may be brought in any circuit court if all parties stipulate and that court agrees.

102.23(1)(b) (b) In such an action a complaint shall be served with an authenticated copy of the summons. The complaint need not be verified, but shall state the grounds upon which a review is sought. Service upon a commissioner or agent authorized by the commission to accept service constitutes complete service on all parties, but there shall be left with the person so served as many copies of the summons and complaint as there are defendants, and the commission shall mail one copy to each other defendant.

102.23(1)(c) (c) Except as provided in par. (cm), the commission shall serve its answer within 20 days after the service of the complaint, and, within the like time, the adverse party may serve an answer to the complaint, which answer may, by way of counterclaim or cross complaint, ask for the review of the order or award referred to in the complaint, with the same effect as if the party had commenced a separate action for the review thereof.

102.23(1)(cm) (cm) If an adverse party to the proceeding brought under par. (a) is an insurance company, the insurance company may serve an answer to the complaint within 45 days after the service of the complaint.

102.23(1)(d) (d) The commission shall make return to the court of all documents and papers on file in the matter, all testimony that has been taken, and the commission's order, findings, and award. Such return of the commission when filed in the office of the clerk of the circuit court shall, with the papers specified in s. 809.15, constitute a judgment roll in the action; and it shall not be necessary to have a transcript approved. The action may thereupon be brought on for hearing before the court upon the record by any party on 10 days' notice to the other; subject, however, to the provisions of law for a change of the place of trial or the calling in of another judge.

102.23(1)(e) (e) Upon such hearing, the court may confirm or set aside such order or award; and any judgment which may theretofore have been rendered thereon; but the same shall be set aside only upon the following grounds:

102.23(1)(e)1. 1. That the commission acted without or in excess of its powers.

102.23(1)(e)2. 2. That the order or award was procured by fraud.

102.23(1)(e)3. 3. That the findings of fact by the commission do not support the order or award.

102.23(2) (2) Upon the trial of any such action the court shall disregard any irregularity or error of the commission or the department unless it is made to affirmatively appear that the plaintiff was damaged thereby.

102.23(3) (3) The record in any case shall be transmitted to the department within 5 days after expiration of the time for appeal from the order or judgment of the court, unless appeal shall be taken from such order or judgment.

102.23(4) (4) Whenever an award is made against the state the attorney general may bring an action for review thereof in the same manner and upon the same grounds as are provided by sub. (1).

102.23(5) (5) When an action for review involves only the question of liability as between the employer and one or more insurance companies or as between several insurance companies, a party that has been ordered by the department, the commission, or a court to pay compensation is not relieved from paying compensation as ordered.

102.23(6) (6) If the commission's order or award depends on any fact found by the commission, the court shall not substitute its judgment for that of the commission as to the weight or credibility of the evidence on any finding of fact. The court may, however, set aside the commission's order or award and remand the case to the commission if the commission's order or award depends on any material and controverted finding of fact that is not supported by credible and substantial evidence.

102.23 History History: 1973 c. 150; 1975 c. 199; Sup. Ct. Order, 73 Wis. 2d xxxi (1976); 1977 c. 29; 1977 c. 187 ss. 59, 135; 1977 c. 195, 272, 447; Sup. Ct. Order, 83 Wis. 2d xiii (1978); 1979 c. 278; 1981 c. 390 s. 252; 1983 a. 98, 122, 538; 1985 a. 83; 1997 a. 187; 2001 a. 37; 2005 a. 172, 442.

102.23 Annotation The fact that a party appealing from a DILHR order as to unemployment compensation labeled his petition "under 227.15" [now 227.52], is immaterial since the circuit court had subject matter jurisdiction. An answer by the department that s. 227.15 [now 227.52] gave no jurisdiction amounted to an appearance, and the department could not later claim that the court had no personal jurisdiction because the appellant had not served a summons and complaint. Lees v. DILHR, 49 Wis. 2d 491, 182 N.W.2d 245 (1971).

102.23 Annotation A finding of fact, whether ultimate or evidentiary, is still in its essential nature a fact, whereas a conclusion of law accepts those facts, and by judicial reasoning results from the application of rules or concepts of law to those facts whether undisputed or not. Kress Packing Co. v. Kottwitz, 61 Wis. 2d 175, 212 N.W.2d 97 (1973).

102.23 Annotation A challenge to the constitutionality of sub. (1) was not sustained since it is manifest from the statute that the legislature intended to have the department be the real party in interest and not a mere nominal party. Hunter v. DILHR, 64 Wis. 2d 97, 218 N.W.2d 314 (1974).

102.23 Annotation When the claimant timely appealed an adverse worker's compensation decision in good faith, but erroneously captioned the appeal, the trial court abused its discretion by dismissing the action. Cruz v. DILHR, 81 Wis. 2d 442, 260 N.W.2d 692 (1978).

102.23 Annotation An employer whose unemployment compensation account is not affected by the commission's determination has no standing to seek judicial review. Cornwell Personnel Associates v. DILHR, 92 Wis. 2d 53, 284 N.W.2d 706 (Ct. App. 1979).

102.23 Annotation An agency's mixed conclusions of law and findings of fact may be analyzed by using 2 methods: 1) the analytical method of separating law from fact; or 2) the practical or policy method that avoids law and fact labels and searches for a rational basis for the agency's decision. United Way of Greater Milwaukee v. DILHR, 105 Wis. 2d 447, 313 N.W.2d 858 (Ct. App. 1981).

102.23 Annotation A failure to properly serve the commission pursuant to sub. (1) (b) results in a jurisdictional defect rather than a mere technical error. Gomez v. LIRC, 153 Wis. 2d 686, 451 N.W.2d 475 (Ct. App. 1989).

102.23 Annotation Discretionary reversal is not applicable to judicial review of LIRC orders under ch. 102. There is no power to reopen a matter that has been fully determined under ch. 102. Kwaterski v. LIRC, 158 Wis. 2d 112, 462 N.W.2d 534 (Ct. App. 1990).

102.23 Annotation A LIRC decision is to be upheld unless it directly contravenes the words of the statute, is clearly contrary to legislative intent, or is otherwise without a rational basis. Wisconsin Electric Power Co. v. LIRC, 226 Wis. 2d 778, 595 N.W.2d 23 (1999), 97-2747.

102.23 Annotation An appeal under s. 102.16 (2m) (e) of a department determination may be served under sub. (1) (b) on the department or the commission. McDonough v. Department of Workforce Development, 227 Wis. 2d 271, 595 N.W.2d 686 (1999), 97-3711.

102.23 Annotation Under s. 102.23 (1) (a), judicial review is available only from an order or award granting or denying compensation. Judicial review by common law certiorari was not available for a claim that LIRC failed to act within the statutory time limitations under sub. (4), which would be subject to judicial review of any subsequent order or award granting or denying compensation in that case. Vidal v. LIRC, 2002 WI 72, 253 Wis. 2d 426, 645 N.W.2d 870, 00-3548.

102.23 Annotation The plaintiff complied with the requirement of sub. (1) that every adverse party be made a defendant by naming the defendant's insurer in the caption of the summons and complaint, which were timely filed and served even though the insurer was not mentioned in the complaint's body. Selaiden v. Columbia Hospital, 2002 WI App 99, 253 Wis. 2d 553, 644 N.W.2d 690, 01-2046.

102.23 Annotation Sub. (5) requires an employer to make payment to a disabled employee pending appeal of a date of injury defense in an occupational disease case when the employer's liability is not disputed on appeal and the only question is who will pay benefits. Bosco v. LIRC, 2004 WI 77, 272 Wis. 2d 586, 681 N.W.2d 157, 03-0662.

102.23 Annotation Because s. 102.18 (1) (bp) specifically allows for the imposition of bad faith penalties on an employer for failure to pay benefits and because sub. (5) specifically directs the employer to pay benefits pending an appeal when the only issue is who will pay benefits, an employer may be subject to bad faith penalties under s. 102.18 (1) (bp), independent from its insurer, when it fails to pay benefits in accordance with sub. (5). Bosco v. LIRC, 2004 WI 77, 272 Wis. 2d 586, 681 N.W.2d 157, 03-0662.

102.23 Annotation Under Miller an "adverse party" for worker's compensation actions in circuit court includes any party bound by the Commission's order or award granting or denying compensation to the claimant. The interests of an adverse party need not necessarily be adverse to the party filing a circuit court action. Xcel Energy Services, Inc. v. LIRC, 2012 WI App 19, 339 Wis. 2d 413, 810 N.W.2d 865, 11-0203.

102.23 Annotation Default judgment is unavailable to plaintiffs under this section when the employer has timely answered. Ellis v. Department of Administration, 2011 WI App 67, 333 Wis. 2d 228, 800 N.W.2d 6, 10-1374.

102.23 Annotation Failure to name an adverse party as a defendant under sub. (1) (a) deprives the circuit court of competency and requires dismissal of the complaint. "Adverse party" includes every party whose interest in relation to the judgment or decree appealed from is in conflict with the modification or reversal sought by the action for judicial review. Xcel Energy Services, Inc. v. LIRC, 2013 WI 64, ___ Wis. 2d ___, ___ N.W.2d ___, 11-0203.

102.23 Annotation Judicial review of workmen's compensation cases. Haferman, 1973 WLR 576.



102.24 Remanding record.

102.24  Remanding record.

102.24(1)(1) Upon the setting aside of any order or award, the court may recommit the controversy and remand the record in the case to the commission for further hearing or proceedings, or it may enter the proper judgment upon the findings of the commission, as the nature of the case shall demand. An abstract of the judgment entered by the trial court upon the review of any order or award shall be made by the clerk of circuit court upon the judgment and lien docket entry of any judgment which may have been rendered upon the order or award. Transcripts of the abstract may be obtained for like entry upon the judgment and lien dockets of the courts of other counties.

102.24(2) (2) After the commencement of an action to review any award of the commission the parties may have the record remanded by the court for such time and under such condition as they may provide, for the purpose of having the department act upon the question of approving or disapproving any settlement or compromise that the parties may desire to have so approved. If approved the action shall be at an end and judgment may be entered upon the approval as upon an award. If not approved the record shall forthwith be returned to the circuit court and the action shall proceed as if no remand had been made.

102.24 History History: 1975 c. 147; 1977 c. 29; 1979 c. 278; 1995 a. 224.



102.25 Appeal from judgment on award.

102.25  Appeal from judgment on award.

102.25(1) (1) Any party aggrieved by a judgment entered upon the review of any order or award may appeal therefrom within the time period specified in s. 808.04 (1). A trial court shall not require the commission or any party to the action to execute, serve or file an undertaking under s. 808.07 or to serve, or secure approval of, a transcript of the notes of the stenographic reporter or the tape of the recording machine. The state is a party aggrieved under this subsection if a judgment is entered upon the review confirming any order or award against it. At any time before the case is set down for hearing in the court of appeals or the supreme court, the parties may have the record remanded by the court to the department in the same manner and for the same purposes as provided for remanding from the circuit court to the department under s. 102.24 (2).

102.25(2) (2) It shall be the duty of the clerk of any court rendering a decision affecting an award of the commission to promptly furnish the commission with a copy of such decision without charge.

102.25 History History: 1971 c. 148; Sup. Ct. Order, 67 Wis. 2d 585, 774 (1975); 1977 c. 29, 187, 195, 418; 1979 c. 278; 1983 a. 219.

102.25 Annotation A court order setting aside an administrative order and remanding the case to the administrative agency disposed of the entire matter in litigation and was appealable as of right. Bearns v. DILHR, 102 Wis. 2d 70, 306 N.W.2d 22 (1981).



102.26 Fees and costs.

102.26  Fees and costs.

102.26(1)(1) No fees may be charged by the clerk of any circuit court for the performance of any service required by this chapter, except for the entry of judgments and certified transcripts of judgments. In proceedings to review an order or award, costs as between the parties shall be in the discretion of the court, but no costs may be taxed against the commission.

102.26(2) (2) Unless previously authorized by the department, no fee may be charged or received for the enforcement or collection of any claim for compensation, nor may any contract for that enforcement or collection be enforceable when that fee, inclusive of all taxable attorney fees paid or agreed to be paid for that enforcement or collection, exceeds 20 percent of the amount at which that claim is compromised or of the amount awarded, adjudged, or collected, except that in cases of admitted liability in which there is no dispute as to the amount of compensation due and in which no hearing or appeal is necessary, the fee charged may not exceed 10 percent, but not to exceed $250, of the amount at which that claim is compromised or of the amount awarded, adjudged, or collected. The limitation as to fees shall apply to the combined charges of attorneys, solicitors, representatives, and adjusters who knowingly combine their efforts toward the enforcement or collection of any compensation claim.

102.26(3) (3)

102.26(3)(a)(a) Except as provided in par. (b), compensation exceeding $100 in favor of any claimant shall be made payable to and delivered directly to the claimant in person.

102.26(3)(b) (b)

102.26(3)(b)1.1. The department may upon application of any interested party and subject to sub. (2) fix the fee of the claimant's attorney or representative and provide in the award for that fee to be paid directly to the attorney or representative.

102.26(3)(b)2. 2. At the request of the claimant medical expense, witness fees and other charges associated with the claim may be ordered paid out of the amount awarded.

102.26(3)(b)3. 3. The claimant may request the insurer or self-insured employer to pay any compensation that is due the claimant by depositing the payment directly into an account maintained by the claimant at a financial institution. If the insurer or self-insured employer agrees to the request, the insurer or self-insured employer may deposit the payment by direct deposit, electronic funds transfer, or any other money transfer technique approved by the department. The claimant may revoke a request under this subdivision at any time by providing appropriate written notice to the insurer or self-insured employer.

102.26(3)(c) (c) Payment according to the directions of the award shall protect the employer and the employer's insurer, or the uninsured employers fund if applicable, from any claim of attorney's lien.

102.26(4) (4) The charging or receiving of any fee in violation of this section shall be unlawful, and the attorney or other person guilty thereof shall forfeit double the amount retained by the attorney or other person, the same to be collected by the state in an action in debt, upon complaint of the department. Out of the sum recovered the court shall direct payment to the injured party of the amount of the overcharge.

102.26 History History: 1971 c. 148; 1975 c. 147 s. 54; 1975 c. 199; 1977 c. 29; 1979 c. 278; 1985 a. 83; 1989 a. 64; 1993 a. 490, 492; 1995 a. 224; 1999 a. 9; 2001 a. 37; 2007 a. 185.

102.26 Annotation The only fee authorized to be paid to any clerk of court under sub. (1) is the fee under s. 814.61 (5), when applicable. 76 Atty. Gen. 148.



102.27 Claims and awards protected; exceptions.

102.27  Claims and awards protected; exceptions.

102.27(1)(1) Except as provided in sub. (2), no claim for compensation shall be assignable, but this provision shall not affect the survival thereof; nor shall any claim for compensation, or compensation awarded, or paid, be taken for the debts of the party entitled thereto.

102.27(2) (2)

102.27(2)(a)(a) A benefit under this chapter is assignable under s. 46.10 (14) (e), 49.345 (14) (e), 301.12 (14) (e), 767.225 (1) (L), 767.513 (3), or 767.75 (1) or (2m).

102.27(2)(b) (b) If a governmental unit provides public assistance under ch. 49 to pay medical costs or living expenses related to a claim under this chapter, the employer or insurance carrier owing compensation shall reimburse that governmental unit any compensation awarded or paid if the governmental unit has given the parties to the claim written notice stating that it provided the assistance and the cost of the assistance provided. Reimbursement shall equal the lesser of either the amount of assistance the governmental unit provided or two-thirds of the amount of the award or payment remaining after deduction of attorney fees and any other fees or costs chargeable under ch. 102. The department shall comply with this paragraph when making payments under s. 102.81.

102.27 History History: 1981 c. 20, 391; 1983 a. 27, 192; 1985 a. 83; 1989 a. 64; 1993 a. 481; 1997 a. 191, 237; 1999 a. 9; 2005 a. 443 s. 265; 2007 a. 20.



102.28 Preference of claims; worker's compensation insurance.

102.28  Preference of claims; worker's compensation insurance.

102.28(1)(1)  Preference. The whole claim for compensation for the injury or death of any employee or any award or judgment thereon, and any claim for unpaid compensation insurance premiums are entitled to preference in bankruptcy or insolvency proceedings as is given creditors' actions except as denied or limited by any law of this state or by the federal bankruptcy act, but this section shall not impair the lien of any judgment entered upon any award.

102.28(2) (2) Required insurance; exceptions.

102.28(2)(a)(a) Duty to insure payment for compensation. Unless exempted by the department under par. (b) or sub. (3), every employer, as described in s. 102.04 (1), shall insure payment for that compensation in an insurer authorized to do business in this state. A joint venture may elect to be an employer under this chapter and obtain insurance for payment of compensation. If a joint venture that is subject to this chapter only because the joint venture elected to be an employer under this chapter is dissolved and cancels or terminates its contract for the insurance of compensation under this chapter, that joint venture is deemed to have effected withdrawal, which shall be effective on the day after the contract is canceled or terminated.

102.28(2)(b) (b) Exemption from duty to insure. The department may grant a written order of exemption to an employer who shows its financial ability to pay the amount of compensation, agrees to report faithfully all compensable injuries and agrees to comply with this chapter and the rules of the department. The department may condition the granting of an exemption upon the employer's furnishing of satisfactory security to guarantee payment of all claims under compensation. The department may require that bonds or other personal guarantees be enforceable against sureties in the same manner as an award may be enforced. The department may from time to time require proof of financial ability of the employer to pay compensation. Any exemption shall be void if the application for it contains a financial statement which is false in any material respect. An employer who files an application containing a false financial statement remains subject to par. (a). The department may promulgate rules establishing an amount to be charged to an initial applicant for exemption under this paragraph and an annual amount to be charged to employers that have been exempted under this paragraph.

102.28(2)(c) (c) Revocation of exemption. The department, after seeking the advice of the self-insurers council, may revoke an exemption granted to an employer under par. (b), upon giving the employer 10 days' written notice, if the department finds that the employer's financial condition is inadequate to pay its employees' claims for compensation, that the employer has received an excessive number of claims for compensation or that the employer has failed to discharge faithfully its obligations according to the agreement contained in the application for exemption. The employer may, within 10 days after receipt of the notice of revocation, request in writing a review of the revocation by the secretary or the secretary's designee and the secretary or the secretary's designee shall review the revocation within 30 days after receipt of the request for review. If the employer is aggrieved by the determination of the secretary or the secretary's designee, the employer may, within 10 days after receipt of notice of that determination, request a hearing under s. 102.17. If the secretary or the secretary's designee determines that the employer's exemption should be revoked, the employer shall obtain insurance coverage as required under par. (a) immediately upon receipt of notice of that determination and, notwithstanding the pendency of proceedings under ss. 102.17 to 102.25, shall keep that coverage in force until another exemption under par. (b) is granted.

102.28(2)(d) (d) Effect of insuring with unauthorized insurer. An employer who procures an exemption under par. (b) and thereafter enters into any agreement for excess insurance coverage with an insurer not authorized to do business in this state shall report that agreement to the department immediately. The placing of such coverage shall not by itself be grounds for revocation of the exemption.

102.28(3) (3) Provision of alternative benefits.

102.28(3)(a)(a) An employer may file with the department an application for exemption from the duty to pay compensation under this chapter with respect to any employee who signs the waiver described in subd. 1. and the affidavit described in subd. 2. if an authorized representative of the religious sect to which the employee belongs signs the affidavit specified in subd. 3. and the agreement described in subd. 4. An application for exemption under this paragraph shall include all of the following:

102.28(3)(a)1. 1. A written waiver by the employee or, if the employee is a minor, by the employee and his or her parent or guardian of all compensation under this chapter other than the alternative benefits provided under par. (c).

102.28(3)(a)2. 2. An affidavit by the employee or, if the employee is a minor, by the employee and his or her parent or guardian stating that the employee is a member of a recognized religious sect and that, as a result of the employee's adherence to the established tenets or teachings of the religious sect, the employee is conscientiously opposed to accepting the benefits of any public or private insurance that makes payments in the event of death, disability, old age or retirement, or that makes payments toward the cost of or provides medical care, including any benefits provided under the federal social security act, 42 USC 301 to 1397f.

102.28(3)(a)3. 3. An affidavit by an authorized representative of the religious sect to which the employee belongs stating that the religious sect has a long-standing history of providing its members who become dependent on the support of the religious sect as a result of work-related injuries, and the dependents of those members, with a standard of living and medical treatment that are reasonable when compared to the general standard of living and medical treatment for members of the religious sect.

102.28(3)(a)4. 4. An agreement signed by an authorized representative of the religious sect to which the employee belongs to provide the financial and medical assistance described in subd. 3. to the employee and to the employee's dependents if the employee sustains an injury which, but for the waiver under subd. 1., the employer would be liable for under s. 102.03.

102.28(3)(b) (b) The department shall approve an application under par. (a) if the department determines that all of the following conditions are satisfied:

102.28(3)(b)1. 1. The employee has waived all compensation under this chapter other than the alternative benefits provided under par. (c).

102.28(3)(b)2. 2. The employee is a member of a religious sect whose established tenets or teachings oppose accepting the benefits of insurance as described in par. (a) 2. and that, as a result of adherence to those tenets or teachings, the employee conscientiously opposes accepting those benefits.

102.28(3)(b)3. 3. The religious sect to which the employee belongs has a long-established history of providing its members who become dependent on the religious sect as a result of work-related injuries, and the dependents of those members, with a standard of living and medical treatment that are reasonable when compared to the general standard of living and medical treatment for members of the religious sect. In determining whether the religious sect has a long-standing history of providing the financial and medical assistance described in this subdivision, the department shall presume that a 25-year history of providing that financial and medical assistance is long-standing for purposes of this subdivision.

102.28(3)(b)4. 4. The religious sect to which the employee belongs has agreed to provide the financial and medical assistance described in subd. 3. to the employee and to the dependents of the employee if the employee sustains an injury that, but for the waiver under par. (a) 1., the employer would be liable for under s. 102.03.

102.28(3)(c) (c) An employee who has signed a waiver under par. (a) 1. and an affidavit under par. (a) 2., who sustains an injury that, but for that waiver, the employer would be liable for under s. 102.03, who at the time of the injury was a member of a religious sect whose authorized representative has filed an affidavit under par. (a) 3. and an agreement under par. (a) 4. and who as a result of the injury becomes dependent on the religious sect for financial and medical assistance, or the employee's dependent, may request a hearing under s. 102.17 (1) to determine if the religious sect has provided the employee and his or her dependents with a standard of living and medical treatment that are reasonable when compared to the general standard of living and medical treatment for members of the religious sect. If, after hearing, the department determines that the religious sect has not provided that standard of living or medical treatment, or both, the department may order the religious sect to provide alternative benefits to that employee or his or her dependent, or both, in an amount that is reasonable under the circumstances, but not in excess of the benefits that the employee or dependent could have received under this chapter but for the waiver under par. (a) 1.

102.28(3)(d) (d) The department shall provide a form for the application for exemption of an employer under par. (a) (intro.), the waiver and affidavit of an employee under par. (a) 1. and 2., the affidavit of a religious sect under par. (a) 3. and the agreement of a religious sect under par. (a) 4. A properly completed form is prima facie evidence of satisfaction of the conditions under par. (b) as to the matter contained in the form.

102.28(4) (4) Closure order.

102.28(4)(a)(a) When the department discovers an uninsured employer, the department may order the employer to cease operations until the employer complies with sub. (2).

102.28(4)(b) (b) If the department believes that an employer may be an uninsured employer, the department shall notify the employer of the alleged violation of sub. (2) and the possibility of closure under this subsection. The employer may request and shall receive a hearing under s. 102.17 on the matter if the employer applies for a hearing within 10 days after the notice of the alleged violation is served.

102.28(4)(c) (c) After a hearing under par. (b), or without a hearing if one is not requested, the department may issue an order to an employer to cease operations on a finding that the employer is an uninsured employer.

102.28(4)(d) (d) The department of justice may bring an action in any court of competent jurisdiction for an injunction or other remedy to enforce the department's order to cease operations under par. (c).

102.28(5) (5) Employer's liability. If compensation is awarded under this chapter, against any employer who at the time of the accident has not complied with sub. (2), such employer shall not be entitled as to such award or any judgment entered thereon, to any of the exemptions of property from seizure and sale on execution allowed in ss. 815.18 to 815.21. If such employer is a corporation, the officers and directors thereof shall be individually and jointly and severally liable for any portion of any such judgment as is returned unsatisfied after execution against the corporation.

102.28(6) (6) Reports by employer. Every employer shall upon request of the department report to it the number of employees and the nature of their work and also the name of the insurance company with whom the employer has insured liability under this chapter and the number and date of expiration of such policy. Failure to furnish such report within 10 days from the making of a request by certified mail shall constitute presumptive evidence that the delinquent employer is violating sub. (2).

102.28(7) (7) Insolvent employers; assessments.

102.28(7)(a)(a) If an employer who is currently or was formerly exempted by written order of the department under sub. (2) is unable to pay an award, judgment is rendered in accordance with s. 102.20 against that employer, and execution is levied and returned unsatisfied in whole or in part, payments for the employer's liability shall be made from the fund established under sub. (8). If a currently or formerly exempted employer files for bankruptcy and not less than 60 days after that filing the department has reason to believe that compensation payments due are not being paid, the department in its discretion may make payment for the employer's liability from the fund established under sub. (8). The secretary of administration shall proceed to recover such payments from the employer or the employer's receiver or trustee in bankruptcy, and may commence an action or proceeding or file a claim therefor. The attorney general shall appear on behalf of the secretary of administration in any such action or proceeding. All moneys recovered in any such action or proceeding shall be paid into the fund established under sub. (8).

102.28(7)(b) (b) Each employer exempted by written order of the department under sub. (2) shall pay into the fund established by sub. (8) a sum equal to that assessed against each of the other such exempt employers upon the issuance of an initial order. The order shall provide for a sum sufficient to secure estimated payments of the insolvent exempt employer due for the period up to the date of the order and for one year following the date of the order and to pay the estimated cost of insurance carrier or insurance service organization services under par. (c). Payments ordered to be made to the fund shall be paid to the department within 30 days. If additional moneys are required, further assessments shall be made based on orders of the department with assessment prorated on the basis of the gross payroll for this state of the exempt employer, reported to the department for the previous calendar year for unemployment insurance purposes under ch. 108. If the exempt employer is not covered under ch. 108, then the department shall determine the comparable gross payroll for the exempt employer. If payment of any assessment made under this subsection is not made within 30 days of the order of the department, the attorney general may appear on behalf of the state to collect the assessment.

102.28(7)(c) (c) The department may retain an insurance carrier or insurance service organization to process, investigate and pay valid claims. The charge for such service shall be paid from the fund as provided under par. (b).

102.28(8) (8) Self-insured employers liability fund. The moneys paid into the state treasury under sub. (7), together with all accrued interest, shall constitute a separate nonlapsible fund designated as the self-insured employers liability fund. Moneys in the fund may be expended only as provided in s. 20.445 (1) (s) and may not be used for an other purpose of the state.

102.28 History History: 1973 c. 150; Sup. Ct. Order, 67 Wis. 2d 585, 774 (1975); 1975 c. 147 ss. 23, 54; 1975 c. 199; 1977 c. 195; 1981 c. 92; 1983 a. 98; 1985 a. 83; 1987 a. 179; 1989 a. 64; 1991 a. 85; 1993 a. 81; 1995 a. 117; 1997 a. 38, 39; 2003 a. 33; 2005 a. 172.

102.28 Annotation The "insure payment" requirement of sub. (2) (a) requires an employer to provide coverage for every employee in all possible employment situations. Substantial compliance with sub. (2) (a) is not sufficient. This provision does not violate due process. State v. Koch, 195 Wis. 2d 801, 537 N.W.2d 39 (Ct. App. 1995), 94-1230.



102.29 Third party liability.

102.29  Third party liability.

102.29(1) (1)

102.29(1)(a)(a) The making of a claim for compensation against an employer or compensation insurer for the injury or death of an employee shall not affect the right of the employee, the employee's personal representative, or other person entitled to bring action to make claim or maintain an action in tort against any other party for such injury or death, hereinafter referred to as a 3rd party; nor shall the making of a claim by any such person against a 3rd party for damages by reason of an injury to which ss. 102.03 to 102.66 are applicable, or the adjustment of any such claim, affect the right of the injured employee or the employee's dependents to recover compensation. An employer or compensation insurer that has paid or is obligated to pay a lawful claim under this chapter shall have the same right to make claim or maintain an action in tort against any other party for such injury or death. If the department pays or is obligated to pay a claim under s. 102.66 (1) or 102.81 (1), the department shall also have the right to maintain an action in tort against any other party for the employee's injury or death. However, each shall give to the other reasonable notice and opportunity to join in the making of such claim or the instituting of an action and to be represented by counsel.

102.29(1)(b) (b) If a party entitled to notice cannot be found, the department shall become the agent of that party for the giving of a notice as required in par. (a) and the notice, when given to the department, shall include an affidavit setting forth the facts, including the steps taken to locate that party. Each shall have an equal voice in the prosecution of the claim, and any disputes arising shall be passed upon by the court before whom the case is pending, and if no action is pending, then by a court of record or by the department. If notice is given as provided in par. (a), the liability of the tort-feasor shall be determined as to all parties having a right to make claim and, irrespective of whether or not all parties join in prosecuting the claim, the proceeds of the claim shall be divided as follows:

102.29(1)(b)1. 1. After deducting the reasonable cost of collection, one-third of the remainder shall in any event be paid to the injured employee or the employee's personal representative or other person entitled to bring action.

102.29(1)(b)2. 2. Out of the balance remaining after the deduction and payment specified in subd. 1., the employer, the insurance carrier, or, if applicable, the uninsured employers fund or the work injury supplemental benefit fund shall be reimbursed for all payments made by the employer, insurance carrier, or department, or which the employer, insurance carrier, or department may be obligated to make in the future, under this chapter, except that the employer, insurance carrier, or department shall not be reimbursed for any payments made or to be made under s. 102.18 (1) (bp), 102.22, 102.35 (3), 102.57, or 102.60.

102.29(1)(b)3. 3. Any balance remaining after the reimbursement described in subd. 2. shall be paid to the employee or the employee's personal representative or other person entitled to bring action.

102.29(1)(c) (c) If both the employee or the employee's personal representative or other person entitled to bring action, and the employer, compensation insurer, or department, join in the pressing of said claim and are represented by counsel, the attorney fees allowed as a part of the costs of collection shall be, unless otherwise agreed upon, divided between the attorneys for those parties as directed by the court or by the department.

102.29(1)(d) (d) A settlement of a 3rd-party claim shall be void unless the settlement and the distribution of the proceeds of the settlement are approved by the court before whom the action is pending or, if no action is pending, then by a court of record or by the department.

102.29(2) (2) In the case of liability of the employer or insurer to make payment into the state treasury under s. 102.49 or 102.59, if the injury or death was due to the actionable act, neglect or default of a 3rd party, the employer or insurer shall have a right of action against the 3rd party to recover the sum so paid into the state treasury, which right may be enforced either by joining in the action mentioned in sub. (1), or by independent action. Contributory negligence of the employee because of whose injury or death such payment was made shall bar recovery if such negligence was greater than the negligence of the person against whom recovery is sought, and the recovery allowed the employer or insurer shall be diminished in proportion to the amount of negligence attributable to such injured or deceased employee. Any action brought under this subsection may, upon order of the court, be consolidated and tried together with any action brought under sub. (1).

102.29(3) (3) Nothing in this chapter shall prevent an employee from taking the compensation that the employee may be entitled to under this chapter and also maintaining a civil action against any physician, chiropractor, psychologist, dentist, physician assistant, advanced practice nurse prescriber, or podiatrist for malpractice.

102.29(4) (4) If the employer and the 3rd party are insured by the same insurer, or by the insurers who are under common control, the employer's insurer shall promptly notify the parties in interest and the department. If the employer has assumed the liability of the 3rd party, it shall give similar notice, in default of which any settlement with an injured employee or beneficiary is void. This subsection does not prevent the employer or compensation insurer from sharing in the proceeds of any 3rd-party claim or action, as set forth in sub. (1).

102.29(5) (5) An insurer subject to sub. (4) which fails to comply with the notice provision of that subsection and which fails to commence a 3rd-party action, within the 3 years allowed by s. 893.54, may not plead that s. 893.54 is a bar in any action commenced by the injured employee under this section against any such 3rd party subsequent to 3 years from the date of injury, but prior to 6 years from such date of injury. Any recovery in such an action is limited to the insured liability of the 3rd party. In any such action commenced by the injured employee subsequent to the 3-year period, the insurer of the employer shall forfeit all right to participate in such action as a complainant and to recover any payments made under this chapter.

102.29(6) (6)

102.29(6)(a)(a) In this subsection, "temporary help agency" means a temporary help agency that is primarily engaged in the business of placing its employees with or leasing its employees to another employer as provided in s. 102.01 (2) (f).

102.29(6)(b) (b) No employee of a temporary help agency who makes a claim for compensation may make a claim or maintain an action in tort against any of the following:

102.29(6)(b)1. 1. Any employer that compensates the temporary help agency for the employee's services.

102.29(6)(b)2. 2. Any other temporary help agency that is compensated by that employer for another employee's services.

102.29(6)(b)3. 3. Any employee of that compensating employer or of that other temporary help agency, unless the employee who makes a claim for compensation would have a right under s. 102.03 (2) to bring an action against the employee of the compensating employer or the employee of the other temporary help agency if the employees were coemployees.

102.29(6)(c) (c) No employee of an employer that compensates a temporary help agency for another employee's services who makes a claim for compensation may make a claim or maintain an action in tort against any of the following:

102.29(6)(c)1. 1. The temporary help agency.

102.29(6)(c)2. 2. Any employee of the temporary help agency, unless the employee who makes a claim for compensation would have a right under s. 102.03 (2) to bring an action against the employee of the temporary help agency if the employees were coemployees.

102.29(6m) (6m)

102.29(6m)(a)(a) No leased employee, as defined in s. 102.315 (1) (g), who makes a claim for compensation may make a claim or maintain an action in tort against any of the following:

102.29(6m)(a)1. 1. The client, as defined in s. 102.315 (1) (b), that accepted the services of the leased employee.

102.29(6m)(a)2. 2. Any other employee leasing company, as defined in s. 102.315 (1) (f), that provides the services of another leased employee to the client.

102.29(6m)(a)3. 3. Any employee of the client or of that other employee leasing company, unless the leased employee who makes a claim for compensation would have a right under s. 102.03 (2) to bring an action against the employee of the client or the leased employee of the other employee leasing company if the employees and leased employees were coemployees.

102.29(6m)(b) (b) No employee of a client who makes a claim for compensation may make a claim or maintain an action in tort against any of the following:

102.29(6m)(b)1. 1. An employee leasing company that provides the services of a leased employee to the client.

102.29(6m)(b)2. 2. Any leased employee of the employee leasing company, unless the employee who makes a claim for compensation would have a right under s. 102.03 (2) to bring an action against the leased employee if the employee and the leased employee were coemployees.

102.29(7) (7) No employee who is loaned by his or her employer to another employer and who makes a claim for compensation under this chapter may make a claim or maintain an action in tort against the employer who accepted the loaned employee's services.

102.29(8) (8) No student of a public school, as described in s. 115.01 (1), or a private school, as defined in s. 115.001 (3r), who is named under s. 102.077 as an employee of the school district or private school for purposes of this chapter and who makes a claim for compensation under this chapter may make a claim or maintain an action in tort against the employer that provided the work training or work experience from which the claim arose.

102.29(8m) (8m) No participant in a community service job under s. 49.147 (4) or a transitional placement under s. 49.147 (5) who, under s. 49.147 (4) (c) or (5) (c), is provided worker's compensation coverage by a Wisconsin works agency, as defined under s. 49.001 (9), and who makes a claim for compensation under this chapter may make a claim or maintain an action in tort against the employer who provided the community service job or transitional placement from which the claim arose.

102.29(8r) (8r) No participant in a food stamp employment and training program under s. 49.79 (9) who, under s. 49.79 (9) (a) 5., is provided worker's compensation coverage by the department of health services or by a Wisconsin Works agency, as defined in s. 49.001 (9), or other provider under contract with the department of health services or a county department under s. 46.215, 46.22, or 46.23 or tribal governing body to administer the food stamp employment and training program and who makes a claim for compensation under this chapter may make a claim or maintain an action in tort against the employer who provided the employment and training from which the claim arose.

102.29(9) (9) No participant in a work experience component of a job opportunities and basic skills program who, under s. 49.193 (6) (a), 1997 stats., was considered to be an employee of the agency administering that program, or who, under s. 49.193 (6) (a), 1997 stats., was provided worker's compensation coverage by the person administering the work experience component, and who makes a claim for compensation under this chapter may make a claim or maintain an action in tort against the employer who provided the work experience from which the claim arose. This subsection does not apply to injuries occurring after February 28, 1998.

102.29(10) (10) A practitioner who, under s. 257.03, is considered an employee of the state for purposes of worker's compensation coverage while providing services on behalf of a health care facility, the department of health services, or a local health department during a state of emergency and who makes a claim for compensation under this chapter may not make a claim or maintain an action in tort against the health care facility, department, or local health department that accepted those services.

102.29(11) (11) No security officer employed by the department of military affairs who is deputed under s. 59.26 (4m), who remains an employee of the state for purposes of worker's compensation coverage while conducting routine external security checks around military installations in this state, and who makes a claim for compensation under this chapter may make a claim or bring an action in tort against the county in which the security officer is conducting routine external security checks or against the sheriff or undersheriff who deputed the security officer.

102.29 History History: 1975 c. 147 ss. 24, 54; 1977 c. 195; 1979 c. 323 s. 33; 1981 c. 92; 1985 a. 83 s. 44; 1985 a. 332 s. 253; 1987 a. 179; 1989 a. 64; 1995 a. 117, 289; 1997 a. 38; 1999 a. 9, 14; 2001 a. 16, 37; 2003 a. 144; 2005 a. 96, 172, 253; 2007 a. 20 ss. 2645, 9121 (6) (a); 2007 a. 97, 185; 2009 a. 42, 154; 2011 a. 183; s. 13.92 (1) (bm) 2.

102.29 Annotation In a 3rd-party action under s. 102.29, safe place liability under s. 101.11 cannot be imposed on officers or employees of the employer. Their liability must be based on common law negligence. Pitrowski v. Taylor, 55 Wis. 2d 615, 201 N.W.2d 52 (1972).

102.29 Annotation Members of a partnership are employers of the employees of the partnership. An employee cannot bring a 3rd-party action against a member of the employing partnership. Candler v. Hardware Dealers Mutual Insurance Co. 57 Wis. 2d 85, 203 N.W.2d 659 (1973).

102.29 Annotation Liability of a corporate officer in a 3rd-party action must derive from acts done in the capacity of coemployee, not as a corporate officer and supervisor. Kruse v. Schieve, 61 Wis. 2d 421, 213 N.W.2d 65 (1973).

102.29 Annotation Sub. (1) provides attorney fees are to be allowed as "costs of collection" and, unless otherwise agreed upon, are to be divided between the attorneys for both the employee and the compensation carrier pursuant to court direction. Diedrick v. Hartford Accident & Indemnity Co. 62 Wis. 2d 759, 216 N.W.2d 193 (1974).

102.29 Annotation The words "action commenced by the injured employee" in sub. (5) also encompass the bringing of wrongful death and survival actions. Ortman v. Jensen & Johnson, Inc. 66 Wis. 2d 508, 225 N.W.2d 635 (1975).

102.29 Annotation The 6-year limitation on 3rd-party actions for wrongful death provided in sub. (5) does not deny 3rd-party defendants equal protection although other wrongful death defendants are subject to the s. 893.205 (2) 3-year limitation. Ortman v. Jenson & Johnson, Inc. 66 Wis. 2d 508, 225 N.W.2d 635. (1975).

102.29 Annotation The extra-hazardous activity exception did not apply to an employee of a general contractor who was injured while doing routine work in a nuclear power plant. Snider v. Northern States Power Co. 81 Wis. 2d 224, 260 N.W.2d 260 (1975).

102.29 Annotation A "business pursuit" exclusion in a defendant coemployee's homeowner's policy did not offend public policy. Bertler v. Employers Insurance of Wausau, 86 Wis. 2d 13, 271 N.W.2d 603 (1978).

102.29 Annotation That sub. (2) denies 3rd-party tort-feasors the right to a contribution action against a negligent employer who was substantially more at fault does not render the statute unconstitutional. Mulder v. Acme-Cleveland Corp. 95 Wis. 2d 173, 290 N.W.2d 276 (1980).

102.29 Annotation The right to share in a jury award was not dependent on participation in the prosecution of the underlying action. Guyette v. West Bend Mutual Insurance Co. 102 Wis. 2d 496, 307 N.W.2d 311 (Ct. App. 1981).

102.29 Annotation The provision by an employer of alleged negligent medical care to an employee injured on the job by persons employed for that purpose did not subject the employer to tort liability for malpractice. Jenkins v. Sabourin, 104 Wis. 2d 309, 311 N.W.2d 600 (1981).

102.29 Annotation An award for loss of consortium is not subject to the distribution formula under sub. (1). DeMeulenaere v. Transport Insurance Co. 116 Wis. 2d 322, 342 N.W.2d 56 (Ct. App. 1983).

102.29 Annotation The trial court exceeded its authority under sub. (1) by applying an alternative allocation formula without the consent of all the parties. An award for pain and suffering is subject to allocation under sub. (1), but an award to a spouse for loss of consortium prior to the employee's death is not. Kottka v. PPG Industries, Inc. 130 Wis. 2d 499, 388 N.W.2d 160 (1986).

102.29 Annotation The distribution scheme under sub. (1) renders common-law subrogation principles inapplicable. Martinez v. Ashland Oil, Inc. 132 Wis. 2d 11, 390 N.W.2d 72 (Ct. App. 1986).

102.29 Annotation When there are competing claims for insufficient insurance proceeds and one claim is subject to sub. (1) allocation, while the other is not, the formula set forth in this case is to be followed. Brewer v. Auto-Owners Ins. Co. 142 Wis. 2d 864, 418 N.W.2d 841 (Ct. App. 1987).

102.29 Annotation The "dual persona" doctrine is adopted, replacing the "dual capacity" doctrine. A 3rd-party may recover from an employer only when the employer has operated in a distinct persona as to the employee. Henning v. General Motors Assembly, 143 Wis. 2d 1, 419 N.W.2d 551 (1988).

102.29 Annotation Unless he or she is affirmatively negligent with respect to the claimant, a person who employs an independent contractor may not be held vicariously liable to the independent contractor's employees. Wagner v. Continental Casualty Co. 143 Wis. 2d 379, 421 N.W.2d 835 (1988).

102.29 Annotation The legal distinction between a corporation/employer and a partnership/landlord that leased the factory to the corporation, although both entities were composed of the same individuals, eliminated the partners' immunity as individuals under the exclusivity doctrine for negligence in maintaining the leased premises. Couillard v. Van Ess, 152 Wis. 2d 62, 447 N.W.2d 391 (Ct. App. 1989).

102.29 Annotation In structured settlement situations, the "remainder" under sub. (1) from which an employee must receive the first one-third is the remainder of the front payment after deduction of collection costs. Skirowski v. Employers Mutual Casualty Co. 158 Wis. 2d 242, 462 N.W.2d 245 (Ct. App. 1990).

102.29 Annotation Sub. (6) does not require a temporary employer to control or have the right to control the details of the work being performed. The temporary employer need only control the work activities of the temporary employee; it need not have exclusive control over the employee's work. Gansch v. Nekoosa Papers, Inc., 158 Wis. 2d 743, 463 N.W.2d 682 (1990).

102.29 Annotation An employee's cause of action created by a 3rd-party's negligence does not relate back to the initial work injury, but creates a separate cause of action; the cause of action and the employer's rights of subrogation accrue at the time of the 3rd-party negligence. Sutton v. Kaarakka, 159 Wis. 2d 83, 464 N.W.2d 29 (Ct. App. 1990).

102.29 Annotation A parent corporation can be liable to an employee of a subsidiary as a 3rd-party tort-feasor when the parent negligently undertakes to render services to the subsidiary that the parent should have recognized were necessary for the protection of the subsidiary's employees. Miller v. Bristol-Myers, 168 Wis. 2d 863, 485 N.W.2d 31 (1992).

102.29 Annotation Rights under sub. (1) are not a type of subrogation, but provide a direct cause of action. Campion v. Montgomery Elevator Co. 172 Wis. 2d 405, 493 N.W.2d 244 (Ct. App. 1992).

102.29 Annotation An insurer must be paid under sub. (1) in a 3rd-party settlement for an injury that it concluded was noncompensable but was consequential to the original injury. Nelson v. Rothering, 174 Wis. 2d 296, 496 N.W.2d 87 (1993).

102.29 Annotation A worker's compensation insurer cannot bring a 3rd-party action against an insurer who paid a claimant under uninsured motorist coverage; uninsured motorist coverage is contractual and this section only applies to tort actions. Berna-Mork v. Jones, 174 Wis. 2d 645, 498 N.W.2d 221 (1993).

102.29 Annotation Sub. (1) does not require an interested party receiving notice of another's 3rd-party claim to give a reciprocal notice to the party making the claim in order to share in the settlement proceeds. Elliot v. Employers Mut. Cas. Co. 176 Wis. 2d 410, 500 N.W.2d 397 (Ct. App. 1993).

102.29 Annotation The "dual persona doctrine" that allows an employee to sue an employer in tort when the employer was acting in a persona distinct from its employer persona is available to a temporary employee subject to sub. (6). Melzer v. Cooper Industries, Inc. 177 Wis. 2d 609, 503 N.W.2d 291 (Ct. App. 1993).

102.29 Annotation Third-party claims under sub. (1) include wrongful death actions; settlement proceeds are subject to allocation under sub. (1). Stolper v. Owens-Corning Fiberglass Corp. 178 Wis. 2d 747, 505 N.W.2d 157 (Ct. App. 1993).

102.29 Annotation An insurer had no right to reimbursement from legal malpractice settlement proceeds arising from a failure to file an action for a work related injury. The employee's injury from the malpractice was the loss of a legal right not a physical injury. Smith v. Long, 178 Wis. 2d 797, 505 N.W.2d 429 (Ct. App. 1993).

102.29 Annotation Damages for a child's loss of a parent's society and financial support are not subject to allocation under sub. (1). Cummings v. Klawitter, 179 Wis. 2d 408, 506 N.W.2d 750 (Ct. App. 1993).

102.29 Annotation The traditional 4-prong Seaman test for determining whether a person was a "loaned employee" subject to the exclusive remedy provisions of this chapter applies to temporary employees not covered by sub. (6). Bauernfeind v. Zell, 190 Wis. 2d 701, 528 N.W.2d 1 (1995).

102.29 Annotation Pecuniary damages recovered in a 3rd-party wrongful death action are subject to distribution under this section. Johnson v. ABC Insurance Co. 193 Wis. 2d 35, 532 N.W.2d 130 (1995).

102.29 Annotation An insurer is entitled to reimbursement under sub. (1) from an employee's settlement with his or her employer when the employer's basis for liability is an indemnification agreement with a 3rd-party tort-feasor. Houlihan v. ABC Insurance Co. 198 Wis. 2d 133, 542 N.W.2d 178 (Ct. App. 1995), 95-0662.

102.29 Annotation Sub. (5) extends the statute of limitations only when s. 893.54 is the applicable statute; it does not extend the statute of another state when it is applicable under s. 893.07. That sub. (5) only applies to cases subject to the Wisconsin statute is not unconstitutional. Bell v. Employers Casualty Co. 198 Wis. 2d 347, 541 N.W.2d 824 (Ct. App. 1995), 95-0301.

102.29 Annotation The Seaman loaned employee test has 3 elements but is often miscast because the Seaman court indicated that there are four "vital questions" that must be answered. The 3 elements are: 1) consent by the employee; 2) entry by the employee upon work for the special employer; and 3) power in the special employer to control details of the work. When an employee of one employer assists the employees of another employer as a true volunteer, a loaned employee relationship does not result. Borneman v. Corwyn Transport, Ltd. 212 Wis. 2d 25, 567 N.W.2d 887 (Ct. App. 1997), 96-2511.

102.29 Annotation The allocation of a settlement to various plaintiffs cannot be contested by an insurer who defaults at the hearing to approve the settlement. An insurer does not lose its right to share in the proceeds by defaulting, but it does forfeit its right to object to the application of settlement proceeds to specific claims. Herlache v. Blackhawk Collision Repair, Inc. 215 Wis. 2d 99, 572 N.W.2d 121 (Ct. App. 1997), 97-0760.

102.29 Annotation In a 3rd-party action filed by an insurer under sub. (1), the insurer has the right to maintain an action for payments it has made or will make to the employee by making a claim for all of the employees' damages, including pain and suffering. Threshermens Mutual Insurance Co. v. Page, 217 Wis. 2d 451, 577 N.W.2d 335 (1998), 95-2942.

102.29 Annotation A variety of factors indicated that a party's participation in an action constituted "pressing" a claim under this section. Zentgraf v. The Hanover Insurance Co. 2002 WI App 13, 250 Wis. 2d 281, 640 N.W.2d 171, 01-0323.

102.29 Annotation Under the "dual persona" doctrine, the employer's second role must be so unrelated to its role as an employer that it constitutes a separate legal person. St. Paul Fire & Marine Insurance Co. v. Keltgen, 2003 WI App 53, 260 Wis. 2d 523, 659 N.W.2d 906, 02-1249.

102.29 Annotation A "temporary help agency" requires: 1) an employer who places its employee with a 2nd employer, 2) the 2nd employer controls the employee's work activities, and 3) the 2nd employer compensates the first employer for the employee's services. Placement turns not on the physical proximity of the employee to an employer, but upon the purpose of the employee's work. It is a matter of whose work the employee is performing, not where the work is being performed. Control requires some evidence of compulsion or specific direction concerning the employee's daily activities. Peronto v. Case Corporation, 2005 WI App 32, 278 Wis. 2d 800; 693 N.W.2d 133, 04-0846.

102.29 Annotation Any activities that the attorney takes to bring the claim to court on behalf of his or her client, as enumerated in Zentgraf, constitute a cost of collection amenable to recovery under sub. (1). Sub. (1) does not require a worker's compensation attorney to demonstrate that his or her activities substantially contributed to obtaining recovery from the third party, or that the activities were taken on behalf of the employee, in order to join in the pressing of a claim. Anderson v. MSI Preferred Insurance Company, 2005 WI 62, 281 Wis. 2d 66, 697 N.W.2d 73, 03-1880.

102.29 Annotation The deduction for costs of collection under sub. (1) must be reasonable. The circuit court must consider all of the circumstances to determine whether a contingency fee figure is reasonable and look to the factors in SCR 20:1.5(a) that help determine the reasonableness of an attorney's fee. For hourly attorney fees the court must follow the lodestar approach under which the circuit court must first multiply the reasonable hours expended by a reasonable rate then make adjustments using the SCR 20:1.5(a) factors. The sum of all the attorneys' reasonable fees and costs may, but need not, equal a reasonable cost of collection. The court must evaluate the total cost of collection and determine whether that sum is reasonable, in light of, among other things, the recovery. Anderson v. MSI Preferred Insurance Company, 2005 WI 62, 281 Wis. 2d 66, 697 N.W.2d 73, 03-1880.

102.29 Annotation The pro rata distribution formula under Brewer, 142 Wis. 2d 864, applies whenever the insurance proceeds are insufficient to satisfy all claims regardless of the reason for that insufficiency, including a settlement by the parties. Allocating a disproportionate amount of the total settlement to claims that are exempt from sub. (1) circumvents legislative intent. The Brewer formula prevents the parties from using settlement as an end-run around the purposes of the worker's compensation scheme. Green v. Advance Finishing Technology, Inc. 2005 WI App 70, 280 Wis. 2d 743, 695 N.W.2d 856, 04-0877.

102.29 Annotation Sub. (1) transforms a worker's compensation insurer's right of subrogation into a right to bring direct claims against 3rd-party tortfeasors. The insurer is entitled to prosecute the action along with the employee by virtue of sub. (1). Sub. (1) gives the trial court the right to settle a dispute between the two plaintiffs, as to whether or not a compromise settlement offered by the defendant should be accepted and does not differentiate between the employee and the worker's compensation insurer. Dalka v. American Family Mutual Insurance Co. 2011 WI App 90, 334 Wis. 2d 686, 799 N.W.2d 923, 10-1428.

102.29 Annotation Problems in 3rd-party action procedure under the Wisconsin worker's compensation act. Piper. 60 MLR 91.

102.29 Annotation Impleading a negligent employer in a third-party action when the employer has provided workman's compensation benefits. 1976 WLR 1201.

102.29 Annotation Product liability in the workplace: The effect of workers' compensation on the rights and liabilities of 3rd parties. Weisgall. 1977 WLR 1035.

102.29 Annotation Preoccupation with Work Defense to Contributory Negligence. Parlee. Wis. Law. May 1995.

102.29 Annotation Worker's Compensation Act No Longer Protects Against Employment Discrimination Claims. Skinner. Wis. Law. March 1998.

102.29 Annotation "Equal Voice" Confirmed: Worker's Comp Carriers Can Compel Settlement. Weiss. Wis. Law. May 2012.



102.30 Other insurance not affected; liability of insured employer.

102.30  Other insurance not affected; liability of insured employer.

102.30(1)(1) This chapter does not affect the organization of any mutual or other insurance company or the right of the employer to insure in mutual or other companies against such liability or against the liability for the compensation provided for by this chapter.

102.30(2) (2) An employer may provide by mutual or other insurance, by arrangement with employees or otherwise, for the payment to those employees, their families, their dependents or their representatives, of sick, accident or death benefits in addition to the compensation provided under this chapter. Liability for compensation is not affected by any insurance, contribution or other benefit due to or received by the person entitled to that compensation.

102.30(3) (3) Unless an employee elects to receive sick leave benefits in lieu of compensation under this chapter, if sick leave benefits are paid during the period that temporary disability benefits are payable, the employer shall restore sick leave benefits to the employee in an amount equal in value to the amount payable under this chapter. The combination of temporary disability benefits and sick leave benefits paid to the employee may not exceed the employee's weekly wage.

102.30(4) (4) Regardless of any insurance or other contract, an employee or dependent entitled to compensation under this chapter may recover compensation directly from the employer and may enforce in the person's own name, in the manner provided in this chapter, the liability of any insurance company which insured the liability for that compensation. The appearance, whether general or special, of any such insurance carrier by agent or attorney constitutes waiver of the service of copy of application and of notice of hearing required by s. 102.17.

102.30(5) (5) Payment of compensation under this chapter by either the employer or the insurance company shall, to the extent thereof, bar recovery against the other of the amount so paid. As between the employer and the insurance company, payment by either the employer or the insurance company directly to the employee or the person entitled to compensation is subject to the conditions of the policy.

102.30(6) (6) The failure of the assured to do or refrain from doing any act required by the policy is not available to the insurance carrier as a defense against the claim of the injured employee or the injured employee's dependents.

102.30(7) (7)

102.30(7)(a)(a) The department may order direct reimbursement out of the proceeds payable under this chapter for payments made under a nonindustrial insurance policy covering the same disability and expenses compensable under s. 102.42 when the claimant consents or when it is established that the payments under the nonindustrial insurance policy were improper. No attorney fee is due with respect to that reimbursement.

102.30(7)(b) (b) An insurer who issues a nonindustrial insurance policy described in par. (a) may not intervene as a party in any proceeding under this chapter for reimbursement under par. (a).

102.30 History History: 1973 c. 150; 1975 c. 147 ss. 25, 54; 1975 c. 199; 1985 a. 83; 1987 a. 179.

102.30 Annotation The prohibition of intervention by nonindustrial insurers under sub. (7) (b) is constitutional. An insurer is not denied a remedy for amounts wrongfully paid to its insured. It may bring a direct action the insured. Employers Health Insurance Co. v Tesmer, 161 Wis. 2d 733, 469 N.W.2d 203 (Ct. App. 1991).

102.30 Annotation Although sub. (7) (a), read in isolation, authorizes the reimbursement of a subrogated insurer, when an insurer becomes subrogated by paying medical expenses arising from injuries that are compensable under this chapter, and the employer's worker's compensation insurance carrier is in liquidation, s. 646.31 (11) precludes the commission from ordering the employer to reimburse the subrogated insurer for those expenses. Wisconsin Insurance Security Fund v. Labor and Industry Review Commission, 2005 WI App 242, 288 Wis. 2d 206, 707 N.W.2d 293, 04-2157.



102.31 Worker's compensation insurance; policy regulations.

102.31  Worker's compensation insurance; policy regulations.

102.31(1)(1)

102.31(1)(a)(a) Every contract for the insurance of compensation provided under this chapter or against liability therefor is subject to this chapter and provisions inconsistent with this chapter are void.

102.31(1)(b) (b) Except as provided in par. (c), a contract under par. (a) shall be construed to grant full coverage of all liability of the assured under this chapter unless the department specifically consents by written order to the issuance of a contract providing divided insurance or partial insurance.

102.31(1)(c) (c)

102.31(1)(c)1.1. Liability under s. 102.35 (3) is the sole liability of the employer, notwithstanding any agreement of the parties to the contrary.

102.31(1)(c)2. 2. An intermediate agency or publisher referred to in s. 102.07 (6) may, under its own contract of insurance, cover liability of employees as defined in s. 102.07 (6) for an intermediate or independent news agency, if the contract of insurance of the publisher or intermediate agency is endorsed to cover those persons. If the publisher so covers, the intermediate or independent news agency need not cover liability for those persons.

102.31(1)(d) (d) A contract procured to insure a partnership may not be construed to cover the individual liability of the members of the partnership in the course of a trade, business, profession or occupation conducted by them as individuals. A contract procured to insure an individual may not be construed to cover the liability of a partnership of which the individual is a member or to cover the liability of the individual arising as a member of any partnership.

102.31(1)(dL) (dL) A contract procured to insure a limited liability company may not be construed to cover the individual liability of the members of the limited liability company in the course of a trade, business, profession or occupation conducted by them as individuals. A contract procured to insure an individual may not be construed to cover the liability of a limited liability company of which the individual is a member or to cover the liability of the individual arising as a member of any limited liability company.

102.31(1)(e) (e) An insurer who provides a contract under par. (a) shall file the contract as provided in s. 626.35.

102.31(2) (2)

102.31(2)(a)(a) No party to a contract of insurance may cancel the contract within the contract period or terminate or not renew the contract upon the expiration date until a notice in writing is given to the other party fixing the proposed date of cancellation or declaring that the party intends to terminate or does not intend to renew the policy upon expiration. Except as provided in par. (b), when an insurance company does not renew a policy upon expiration, the nonrenewal is not effective until 60 days after the insurance company has given written notice of the nonrenewal to the insured employer and the department. Cancellation or termination of a policy by an insurance company for any reason other than nonrenewal is not effective until 30 days after the insurance company has given written notice of the cancellation or termination to the insured employer and the department. Notice to the department may be given by personal service of the notice upon the department at its office in Madison or by sending the notice to the department in a medium approved by the department. The department may provide by rule that the notice of cancellation or termination be given to the Wisconsin compensation rating bureau rather than to the department in a medium approved by the department after consultation with the Wisconsin compensation rating bureau. Whenever the Wisconsin compensation rating bureau receives such a notice of cancellation or termination it shall immediately notify the department of the notice of cancellation or termination.

102.31(2)(b) (b)

102.31(2)(b)1.1. In the event of a court-ordered liquidation of an insurance company, a contract of insurance issued by that company terminates on the date specified in the court order.

102.31(2)(b)2. 2. Regardless of whether the notices required under par. (a) have been given, a cancellation or termination is effective upon the effective date of replacement insurance coverage obtained by the employer or of an order exempting the employer from carrying insurance under s. 102.28 (2).

102.31(3) (3) The department may examine from time to time the books and records of any insurer insuring liability or compensation for an employer in this state. The department may require an insurer to designate one mailing address for use by the department and to respond to correspondence from the department within 30 days. Any insurer that refuses or fails to answer correspondence from the department or to allow the department to examine its books and records is subject to enforcement proceedings under s. 601.64.

102.31(4) (4) If any insurer authorized to transact worker's compensation insurance in this state fails to promptly pay claims for compensation for which it is liable or fails to make reports to the department required by s. 102.38, the department may recommend to the commissioner of insurance, with detailed reasons, that enforcement proceedings under s. 601.64 be invoked. The commissioner shall furnish a copy of the recommendation to the insurer and shall set a date for a hearing, at which both the insurer and the department shall be afforded an opportunity to present evidence. If after the hearing the commissioner finds that the insurer has failed to carry out its obligations under this chapter, the commissioner shall institute enforcement proceedings under s. 601.64. If the commissioner does not so find, the commissioner shall dismiss the complaint.

102.31(5) (5) If any employer whom the department exempted from carrying compensation insurance arbitrarily or unreasonably refuses employment to or discharges employees because of a nondisabling physical condition, the department shall revoke the exemption of that employer.

102.31(6) (6) The department has standing to appear as a complainant and present evidence in any administrative hearing or court proceeding instituted for alleged violation of s. 628.34 (7).

102.31(7) (7) If the department by one or more written orders specifically consents to the issuance of one or more contracts covering only the liability incurred on a construction project and if the construction project owner designates the insurance carrier and pays for each such contract, the construction project owner shall reimburse the department for all costs incurred by the department in issuing the written orders and in ensuring minimum confusion and maximum safety on the construction project. All moneys received under this subsection shall be deposited in the worker's compensation operations fund and credited to the appropriation account under s. 20.445 (1) (rb).

102.31(8) (8) The Wisconsin compensation rating bureau shall provide the department with any information that the department may request relating to worker's compensation insurance coverage, including the names of employers insured and any insured employer's address, business status, type and date of coverage, manual premium code, and policy information including numbers, cancellations, terminations, endorsements, and reinstatement dates. The department may enter into contracts with the Wisconsin compensation rating bureau to share the costs of data processing and other services. No information obtained by the department under this subsection may be made public by the department except as authorized by the Wisconsin compensation rating bureau.

102.31 History History: 1971 c. 260, 307; 1975 c. 39; 1975 c. 147 ss. 26, 54; 1975 c. 199, 371; 1977 c. 29, 195; 1979 c. 278; 1981 c. 92; 1983 a. 189 s. 329 (25); 1985 a. 29, 83; 1987 a. 179; 1989 a. 64, 332; 1993 a. 81, 112; 2001 a. 37; 2003 a. 144; 2005 a. 172; 2007 a. 185; 2009 a. 206.

102.31 Annotation Sub. (1) (b) [now (1) (d)] does not apply to a joint venture, and insurance written in the name of one venturer is sufficient to cover his or her joint liability. Insurance Company of North America v. DILHR, 45 Wis. 2d 361, 173 N.W.2d 192 (1970).



102.315 Worker's compensation insurance; employee leasing companies.

102.315  Worker's compensation insurance; employee leasing companies.

102.315(1)(1)  Definitions. In this section:

102.315(1)(a) (a) "Bureau" means the Wisconsin compensation rating bureau under s. 626.06.

102.315(1)(b) (b) "Client" means a person that obtains all or part of its nontemporary, ongoing employee workforce through an employee leasing agreement with an employee leasing company.

102.315(1)(c) (c) "Divided workforce" means a workforce in which some of the employees of a client are leased employees and some of the employees of the client are not leased employees.

102.315(1)(d) (d) "Divided workforce plan" means a plan under which 2 worker's compensation insurance policies are issued to cover the employees of a client that has a divided workforce, one policy covering the leased employees of the client and one policy covering the employees of the client who are not leased employees.

102.315(1)(e) (e) "Employee leasing agreement" means a written contract between an employee leasing company and a client under which the employee leasing company provides all or part of the nontemporary, ongoing employee workforce of the client.

102.315(1)(f) (f) "Employee leasing company" means a person that contracts to provide the nontemporary, ongoing employee workforce of a client under a written agreement, regardless of whether the person uses the term "professional employer organization," "PEO," "staff leasing company," "registered staff leasing company," or "employee leasing company," or uses any other, similar name, as part of the person's business name or to describe the person's business. "Employee leasing company" does not include a cooperative educational service agency. This definition applies only for the purposes of this chapter and does not apply to the use of the term in any other chapter.

102.315(1)(g) (g) "Leased employee" means a nontemporary, ongoing employee whose services are obtained by a client under an employee leasing agreement.

102.315(1)(h) (h) "Master policy" means a single worker's compensation insurance policy issued by an insurer authorized to do business in this state to an employee leasing company in the name of the employee leasing company that covers more than one client of the employee leasing company.

102.315(1)(i) (i) "Multiple coordinated policy" means a contract of insurance for worker's compensation under which an insurer authorized to do business in this state issues separate worker's compensation insurance policies to an employee leasing company for each client of the employee leasing company that is insured under the contract.

102.315(1)(j) (j) "Small client" means a client that has an unmodified annual premium assignable to its business, including the business of all entities or organizations that are under common control or ownership with the client, that is equal to or less than the threshold below which employers are not experience rated under the standards and criteria under ss. 626.11 and 626.12, without regard to whether the client has a divided workforce.

102.315(2) (2) Employee leasing company liable. An employee leasing company is liable under s. 102.03 for all compensation payable under this chapter to a leased employee, including any payments required under s. 102.16 (3), 102.18 (1) (b) or (bp), 102.22 (1), 102.35 (3), 102.57, or 102.60. Except as permitted under s. 102.29, an employee leasing company may not seek or receive reimbursement from another employer for any payments made as a result of that liability. An employee leasing company is not liable under s. 102.03 for any compensation payable under this chapter to an employee of a client who is not a leased employee.

102.315(3) (3) Multiple coordinated policy required. Except as provided in subs. (4) and (5) (a), an employee leasing company shall insure its liability under sub. (2) by obtaining a separate worker's compensation insurance policy for each client of the employee leasing company under a multiple coordinated policy. The policy shall name both the employee leasing company and the client as named insureds, shall indicate which named insured is the employee leasing company and which is the client, shall designate either the employee leasing company or the client, but not both, as the first named insured, and shall provide the mailing address of each named insured. Except as permitted under sub. (6), an insurer may issue a policy for a client under this subsection only if all of the employees of the client are leased employees and are covered under the policy.

102.315(4) (4) Master policy; approval required. An employee leasing company may insure its liability under sub. (2) by obtaining a master policy that has been approved by the commissioner of insurance as provided in this subsection. The commissioner of insurance may approve the issuance of a master policy if the insurer proposing to issue the master policy submits a filing to the bureau showing that the insurer has the technological capacity and operation capability to provide to the bureau information, including unit statistical data, information concerning proof of coverage and cancellation, termination, and nonrenewal of coverage, and any other information that the bureau may require, at the client level and in a format required by the bureau and the bureau submits the filing to the commissioner of insurance for approval under s. 626.13. A master policy filing under this subsection shall also establish basic manual rules governing the issuance of an insurance policy covering the leased employees of a divided workforce that are consistent with sub. (6) and the cancellation, termination, and nonrenewal of policies that are consistent with sub. (10). On approval by the commissioner of insurance of a master policy filing, an insurer may issue a master policy to an employee leasing company insuring the liability of the employee leasing company under sub. (2).

102.315(5) (5) Master policy; small clients.

102.315(5)(a)(a) Regardless of whether a master policy has been approved under sub. (4), an employee leasing company may insure its liability under sub. (2) with respect to a group of small clients of the employee leasing company by obtaining a master policy in the voluntary market insuring that liability. The fact that an employee leasing company has a client that is covered under a mandatory risk-sharing plan under s. 619.01 does not preclude the employee leasing company from obtaining a master policy under this paragraph so long as that client is not covered under the master policy. An insurer may issue a master policy under this paragraph insuring in the voluntary market the liability under sub. (2) of an employee leasing company with respect to a group of small clients of the employee leasing company regardless of whether any of those small clients has a divided workforce.

102.315(5)(b) (b) Within 30 days after the effective date of an employee leasing agreement with a small client that is covered under a master policy under par. (a), the employee leasing company shall report to the department all of the following information:

102.315(5)(b)1. 1. The name and address of the small client and of each entity or organization that is under common control or ownership with the small client.

102.315(5)(b)2. 2. The number of employees initially covered under the master policy.

102.315(5)(b)3. 3. The estimated unmodified annual premium assignable to the small client's business, including the business of all entities or organizations that are under common control or ownership with the small client, without regard to whether the small client has a divided workforce, which information the small client shall report to the employee leasing company.

102.315(5)(b)4. 4. The effective date of the employee leasing agreement.

102.315(5)(c) (c) Within 30 days after the effective date of coverage of a small client under a master policy under par. (a), the insurer or, if authorized by the insurer, the employee leasing company shall file proof of that coverage with the department. Coverage of a small client under a master policy becomes binding when the insurer or employee leasing company files proof of that coverage under this paragraph or provides notice of coverage to the small client, whichever occurs first. Nothing in this paragraph requires an employee leasing company or an employee of an employee leasing company to be licensed as an insurance intermediary under ch. 628.

102.315(5)(d) (d) If at any time the unmodified annual premium assignable to the business of a small client that is covered under a master policy under par. (a), including the business of all entities or organizations that are under common control or ownership with the small client, without regard to whether the small client has a divided workforce, exceeds the threshold below which employers are not experience rated under the standards and criteria under ss. 626.11 and 626.12, the employee leasing company shall notify the insurer and obtain coverage for the small client under sub. (3) or (4).

102.315(6) (6) Divided workforce.

102.315(6)(a)(a) If a client notifies the department as provided under par. (b) of its intent to have a divided workforce, an insurer may issue a worker's compensation insurance policy covering only the leased employees of the client. An insurer that issues a policy covering only the leased employees of a client is not liable under s. 102.03 for any compensation payable under this chapter to an employee of the client who is not a leased employee unless the insurer also issues a policy covering that employee. A client that has a divided workforce shall insure its employees who are not leased employees in the voluntary market and may not insure those employees under the mandatory risk-sharing plan under s. 619.01 unless the leased employees of the client are covered under that plan.

102.315(6)(b) (b) A client that intends to have a divided workforce shall notify the department of that intent on a form prescribed by the department that includes all of the following:

102.315(6)(b)1. 1. The names and mailing addresses of the client and the employee leasing company, the effective date of the employee leasing agreement, a description of the employees of the client who are not leased employees, and such other information as the department may require.

102.315(6)(b)2. 2. Except as provided in par. (c), evidence that the employees of the client who are not leased employees are covered in the voluntary market. That evidence shall be in the form of a copy of the information page or declaration page of a worker's compensation insurance policy or binder evidencing placement of coverage in the voluntary market covering those employees.

102.315(6)(b)3. 3. An agreement by the client to assume full responsibility to immediately pay all compensation and other payments payable under this chapter as may be required by the department should a dispute arise between 2 or more insurers as to liability under this chapter for an injury sustained while a divided workforce plan is in effect, pending final resolution of that dispute. This subdivision does not preclude a client from insuring that responsibility in an insurer authorized to do business in this state.

102.315(6)(c) (c) If the leased employees of a client are covered under a mandatory risk-sharing plan under s. 619.01, the client may, instead of providing the evidence required under par. (b) 2., provide evidence in its notification under par. (b) that both the leased employees of the client and the employees of the client who are not leased employees are covered under that mandatory risk-sharing plan. That evidence shall be in the form of a copy of the information page or declaration page of a worker's compensation insurance policy or binder evidencing placement of coverage under the mandatory risk-sharing plan covering both those leased employees and employees who are not leased employees.

102.315(6)(d) (d) When the department receives a notification under par. (b), the department shall immediately provide a copy of the notification to the bureau.

102.315(6)(e) (e)

102.315(6)(e)1.1. If a client intends to terminate a divided workforce plan, the client shall notify the department of that intent on a form prescribed by the department. Termination of a divided workforce plan by a client is not effective until 10 days after notice of the termination is received by the department.

102.315(6)(e)2. 2. If an insurer cancels, terminates, or does not renew a worker's compensation insurance policy issued under a divided workforce plan that covers in the voluntary market the employees of a client who are not leased employees, the divided workforce plan is terminated on the effective date of the cancellation, termination, or nonrenewal of the policy, unless the client submits evidence under par. (c) that both the leased employees of the client and the employees of the client who are not leased employees are covered under a mandatory risk-sharing plan.

102.315(6)(e)3. 3. If an insurer cancels, terminates, or does not renew a worker's compensation insurance policy issued under a divided workforce plan that covers under the mandatory risk-sharing plan under s. 619.01 the employees of a client who are not leased employees, the divided workforce plan is terminated on the effective date of the cancellation, termination, or nonrenewal of the policy.

102.315(7) (7) Filing of contracts. An insurer that provides a policy under sub. (3), (4), or (5) (a) shall file the policy as provided in s. 626.35.

102.315(8) (8) Coverage of certain employees.

102.315(8)(a)(a) A sole proprietor, a partner, or a member of a limited liability company is not eligible for worker's compensation benefits under a policy issued under sub. (3), (4), or (5) (a) unless the sole proprietor, partner, or member elects coverage under s. 102.075 by an endorsement on the policy naming the sole proprietor, partner, or member who has so elected.

102.315(8)(b) (b) An officer of a corporation is covered for worker's compensation benefits under a policy issued under sub. (3), (4), or (5) (a), unless the officer elects under s. 102.076 not to be covered under the policy by an endorsement on the policy naming the officer who has so elected.

102.315(8)(c) (c) An employee leasing company shall obtain a worker's compensation insurance policy that is separate from a policy covering the employees whom it leases to its clients to cover the employees of the employee leasing company who are not leased employees.

102.315(9) (9) Premiums.

102.315(9)(a)(a) An insurer that issues a policy under sub. (3), (4), or (5) (a) may charge a premium for coverage under that policy that complies with the applicable classifications, rules, rates, and rating plans filed with and approved by the commissioner of insurance under s. 626.13.

102.315(9)(b) (b) For a policy issued under sub. (3) in which an employee leasing company is the first named insured or for a master policy issued under sub. (4) or (5) (a), an insurer may obligate only the employee leasing company to pay premiums due for a client's coverage under the policy and may not recover any unpaid premiums due for that coverage from the client.

102.315(9)(c) (c) This subsection does not prohibit an insurer from doing any of the following:

102.315(9)(c)1. 1. Collecting premiums or other charges due with respect to a client by means of list billing through an employee leasing company.

102.315(9)(c)2. 2. Requiring an employee leasing company to maintain a letter of credit or other form of security to ensure payment of a premium.

102.315(9)(c)3. 3. Issuing policies that have a common renewal date to all, or a class of all, clients of an employee leasing company.

102.315(9)(c)4. 4. Grouping together the clients of an employee leasing company for the purpose of offering dividend eligibility and paying dividends to those clients in compliance with s. 631.51.

102.315(9)(c)5. 5. Applying a discount to the premium charged with respect to a client as permitted by the bureau.

102.315(9)(c)6. 6. Applying a retrospective rating option for determining the premium charged with respect to a client. No insurer or employee leasing company may impose on, allocate to, or collect from a client a penalty under a retrospective rating option arrangement. This subdivision does not prohibit an insurer from requiring an employee leasing company to pay a penalty under a retrospective rating option arrangement with respect to a client of the employee leasing company.

102.315(10) (10) Cancellation, termination, and nonrenewal of policies.

102.315(10)(a)(a)

102.315(10)(a)1.1. A policy issued under sub. (3) in which the employee leasing company is the first named insured and a policy issued under sub. (4) or (5) (a) may be cancelled, terminated, or nonrenewed as provided in subds. 2. to 4.

102.315(10)(a)2. 2. The insureds under a policy described in subd. 1. may cancel the policy during the policy period if both the employee leasing company and the client agree to the cancellation, the cancellation is confirmed by the employee leasing company promptly providing written confirmation of the cancellation to the client or by the client agreeing to the cancellation in writing, and the insurer provides written notice of the cancellation to the department as required under s. 102.31 (2) (a).

102.315(10)(a)3. 3. Subject to subd. 4., an insurer may cancel, terminate, or nonrenew a policy described in subd. 1. by providing written notice of the cancellation, termination, or nonrenewal to the insured employee leasing company and to the department as required under s. 102.31 (2) (a) and by providing that notice to the insured client. The insurer is not required to state in the notice to the insured client the facts on which the decision to cancel, terminate, or nonrenew the policy is based. Except as provided in s. 102.31 (2) (b), cancellation or termination of a policy under this subdivision for any reason other than nonrenewal is not effective until 30 days after the insurer has provided written notice of the cancellation or termination to the insured employee leasing company, the insured client, and the department. Except as provided in s. 102.31 (2) (b), nonrenewal of a policy under this subdivision is not effective until 60 days after the insurer has provided written notice of the cancellation or termination to the insured employee leasing company, the insured client, and the department.

102.315(10)(a)4. 4. If an employee leasing company terminates an employee leasing agreement with a client in its entirety, an insurer may cancel or terminate a policy described in subd. 1. covering that client during the policy period by providing written notice of the cancellation or termination to the insured employee leasing company and the department as required under s. 102.31 (2) (a) and by providing that notice to the insured client. The insurer shall state in the notice to the insured client that the policy is being cancelled or terminated due to the termination of the employee leasing agreement. Except as provided in s. 102.31 (2) (b), cancellation or termination of a policy under this subdivision is not effective until 30 days after the insurer has provided written notice of the cancellation or termination to the insured employee leasing company, the insured client, and the department.

102.315(10)(b) (b)

102.315(10)(b)1.1. A policy issued under sub. (3) in which the client is the first named insured may be cancelled, terminated, or nonrenewed as provided in subds. 2. to 4.

102.315(10)(b)2. 2. The insureds under a policy described in subd. 1. may cancel the policy during the policy period if both the employee leasing company and the client agree to the cancellation, the cancellation is confirmed by the employee leasing company promptly providing written confirmation of the cancellation to the client or by the client agreeing to the cancellation in writing, and the insurer provides written notice of the cancellation to the department as required under s. 102.31 (2) (a).

102.315(10)(b)3. 3. An insurer may cancel, terminate, or nonrenew a policy described in subd. 1., including cancellation or termination of a policy providing continued coverage under subd. 4., by providing written notice of the cancellation, termination, or nonrenewal to the insured employee leasing company and to the department as required under s. 102.31 (2) (a) and by providing that notice to the insured client. Except as provided in s. 102.31 (2) (b), cancellation or termination of a policy under this subdivision for any reason other than nonrenewal is not effective until 30 days after the insurer has provided written notice of the cancellation or termination to the insured employee leasing company, the insured client, and the department. Except as provided in s. 102.31 (2) (b), nonrenewal of a policy under this subdivision is not effective until 60 days after the insurer has provided written notice of the cancellation or termination to the insured employee leasing company, the insured client, and the department.

102.315(10)(b)4. 4. If an employee leasing agreement is terminated during the policy period of a policy described in subd. 1., an insurer shall cancel the employee leasing company's coverage under the policy by an endorsement to the policy and coverage of the client under the policy shall continue as to all employees of the client unless the policy is cancelled or terminated as permitted under subd. 3.

102.315 History History: 2007 a. 185.



102.32 Continuing liability; guarantee settlement, gross payment.

102.32  Continuing liability; guarantee settlement, gross payment.

102.32(1m)(1m) In any case in which compensation payments for an injury have extended or will extend over 6 months or more after the date of the injury or in any case in which death benefits are payable, any party in interest may, in the discretion of the department, be discharged from, or compelled to guarantee, future compensation payments by doing any of the following:

102.32(1m)(a) (a) Depositing the present value of the total unpaid compensation upon a 5 percent interest discount basis with a credit union, savings bank, savings and loan association, bank, or trust company designated by the department.

102.32(1m)(b) (b) Purchasing an annuity, within the limitations provided by law, from an insurance company licensed in this state that is designated by the department.

102.32(1m)(c) (c) Making payment in gross upon a 5 percent interest discount basis to be approved by the department.

102.32(1m)(d) (d) In cases in which the time for making payments or the amounts of payments cannot be definitely determined, furnishing a bond, or other security, satisfactory to the department for the payment of compensation as may be due or become due. The acceptance of the bond, or other security, and the form and sufficiency of the bond or other security, shall be subject to the approval of the department. If the employer or insurer is unable or fails to immediately procure the bond, then, in lieu of procuring the bond, deposit shall be made with a credit union, savings bank, savings and loan association, bank, or trust company designated by the department, of the maximum amount that may reasonably become payable in these cases, to be determined by the department at amounts consistent with the extent of the injuries and the law. The bonds and deposits are to be reduced only to satisfy claims and withdrawn only after the claims which they are to guarantee are fully satisfied or liquidated under par. (a), (b), or (c).

102.32(5) (5) Any insured employer may, within the discretion of the department, compel the insurer to discharge, or to guarantee payment of, the employer's liabilities in any case described in sub. (1m) and thereby release the employer from compensation liability in that case, but if for any reason a bond furnished or deposit made under sub. (1m) (d) does not fully protect, the compensation insurer or insured employer, as the case may be, shall still be liable to the beneficiary of the bond or deposit.

102.32(6) (6)

102.32(6)(a)(a) If compensation is due for permanent disability following an injury or if death benefits are payable, payments shall be made to the employee or dependent on a monthly basis as provided in pars. (b) to (e).

102.32(6)(b) (b) Subject to par. (d), if the employer or the employer's insurer concedes liability for an injury that results in permanent disability and if the extent of the permanent disability can be determined based on a minimum permanent disability rating promulgated by the department by rule, compensation for permanent disability shall begin within 30 days after the end of the employee's healing period or the date on which compensation for temporary disability ends due to the employee's return to work, whichever is earlier.

102.32(6)(c) (c) Subject to par. (d), if the employer or the employer's insurer concedes liability for an injury that results in permanent disability, but the extent of the permanent disability cannot be determined without a medical report that provides the basis for a minimum permanent disability rating, compensation for permanent disability shall begin within 30 days after the employer or the employer's insurer receives a medical report that provides a basis for a permanent disability rating.

102.32(6)(d) (d) The department shall promulgate rules for determining when compensation for permanent disability shall begin in cases in which the employer or the employer's insurer concedes liability, but disputes the extent of permanent disability.

102.32(6)(e) (e) Payments for permanent disability, including payments based on minimum permanent disability ratings promulgated by the department by rule, shall continue on a monthly basis and shall accrue and be payable between intermittent periods of temporary disability so long as the employer or insurer knows the nature of the permanent disability.

102.32(6m) (6m) The department may direct an advance on a payment of unaccrued compensation for permanent disability or death benefits if the department determines that the advance payment is in the best interest of the injured employee or the employee's dependents. In directing the advance, the department shall give the employer or the employer's insurer an interest credit against its liability. The credit shall be computed at 5 percent. An injured employee or dependent may receive no more than 3 advance payments per calendar year.

102.32(7) (7) No lump sum settlement shall be allowed in any case of permanent total disability upon an estimated life expectancy, except upon consent of all parties, after hearing and finding by the department that the interests of the injured employee will be conserved thereby.

102.32 History History: 1977 c. 195; 1979 c. 278; 1983 a. 98, 368, 538; 1991 a. 221; 1993 a. 492; 2001 a. 37; 2003 a. 144; 2005 a. 172; 2007 a. 185.

102.32 Annotation The interest credit under sub. (6) [now sub. (6m)] was properly calculated on a per annum basis rather than a one-time simple interest basis. Hamm v. LIRC, 223 Wis. 2d 183, 588 N.W.2d 358 (Ct. App. 1998), 98-0051.



102.33 Department forms and records; public access.

102.33  Department forms and records; public access.

102.33(1)(1) The department shall print and furnish free to any employer or employee any blank forms that the department considers necessary to facilitate efficient administration of this chapter. The department shall keep any record books or records that the department considers necessary for the proper and efficient administration of this chapter.

102.33(2) (2)

102.33(2)(a)(a) Except as provided in pars. (b) and (c), the records of the department, and the records of the commission, related to the administration of this chapter are subject to inspection and copying under s. 19.35 (1).

102.33(2)(b) (b) Except as provided in this paragraph and par. (d), a record maintained by the department or by the commission that reveals the identity of an employee who claims worker's compensation benefits, the nature of the employee's claimed injury, the employee's past or present medical condition, the extent of the employee's disability, or the amount, type, or duration of benefits paid to the employee and a record maintained by the department that reveals any financial information provided to the department by a self-insured employer or by an applicant for exemption under s. 102.28 (2) (b) are confidential and not open to public inspection or copying under s. 19.35 (1). The department or commission may deny a request made under s. 19.35 (1) or, subject to s. 102.17 (2m) and (2s), refuse to honor a subpoena issued by an attorney of record in a civil or criminal action or special proceeding to inspect and copy a record that is confidential under this paragraph, unless one of the following applies:

102.33(2)(b)1. 1. The requester is the employee who is the subject of the record or an attorney or authorized agent of that employee. An attorney or authorized agent of an employee who is the subject of a record shall provide a written authorization for inspection and copying from the employee if requested by the department or the commission.

102.33(2)(b)2. 2. The record that is requested contains confidential information concerning a worker's compensation claim and the requester is an insurance carrier or employer that is a party to any worker's compensation claim involving the same employee or an attorney or authorized agent of that insurance carrier or employer, except that the department or the commission is not required to do a random search of its records and may require the requester to provide the approximate date of the injury and any other relevant information that would assist the department or the commission in finding the record requested. An attorney or authorized agent of an insurance carrier or employer that is a party to an employee's worker's compensation claim shall provide a written authorization for inspection and copying from the insurance carrier or employer if requested by the department or the commission.

102.33(2)(b)3. 3. The record that is requested contains financial information provided by a self-insured employer or by an applicant for exemption under s. 102.28 (2) (b) and the requester is the self-insured employer or applicant for exemption or an attorney or authorized agent of the self-insured employer or applicant for exemption. An attorney or authorized agent of the self-insured employer or of the applicant for exemption shall provide a written authorization for inspection and copying from the self-insured employer or applicant for exemption if requested by the department.

102.33(2)(b)4. 4. A court of competent jurisdiction in this state orders the department or the commission to release the record.

102.33(2)(b)5. 5. The requester is the department of children and families or a county child support agency under s. 59.53 (5), the request is made under s. 49.22 (2m), and the request is limited to the name and address of the employee who is the subject of the record, the name and address of the employee's employer, and any financial information about that employee contained in the record.

102.33(2)(b)6. 6. The department of revenue requests the record for the purpose of locating a person, or the assets of a person, who has failed to file tax returns, who has underreported taxable income or who is a delinquent taxpayer; identifying fraudulent tax returns; or providing information for tax-related prosecutions.

102.33(2)(c) (c) A record maintained by the department or the commission that contains employer or insurer information obtained from the Wisconsin compensation rating bureau under s. 102.31 (8) or 626.32 (1) (a) is confidential and not open to public inspection or copying under s. 19.35 (1) unless the Wisconsin compensation rating bureau authorizes public inspection or copying of that information.

102.33(2)(d) (d)

102.33(2)(d)1.1. In this paragraph:

102.33(2)(d)1.a. a. "Government unit" has the meaning given in s. 108.02 (17) and also includes a corresponding unit in the government of another state or a unit of the federal government.

102.33(2)(d)1.b. b. "Institution of higher education" has the meaning given in s. 108.02 (18).

102.33(2)(d)1.c. c. "Nonprofit research organization" means an organization that is exempt from federal income tax under section 501 (a) of the Internal Revenue Code and whose mission is to engage in research.

102.33(2)(d)2. 2. The department or the commission may release information that is confidential under par. (b) to a government unit, an institution of higher education, or a nonprofit research organization for purposes of research and may release information that is confidential under par. (c) to those persons for that purpose if the Wisconsin compensation rating bureau authorizes that release. A government unit, institution of higher education, or nonprofit research organization may not permit inspection or disclosure of any information released to it under this subdivision that is confidential under par. (b) unless the department or commission authorizes that inspection or disclosure and may not permit inspection or disclosure of any information released to it under this subdivision that is confidential under par. (c) unless the department or commission, and the Wisconsin compensation rating bureau, authorize the inspection or disclosure. A government unit, institution of higher education, or nonprofit research organization that obtains any confidential information under this subdivision for purposes of research shall provide the results of that research free of charge to the person that released or authorized the release of that information.

102.33 History History: 1975 c. 147 s. 54; 1989 a. 64; 1991 a. 85; 1995 a. 117; 1997 a. 191, 237; 2001 a. 37, 107; 2005 a. 172; 2009 a. 180.



102.35 Penalties.

102.35  Penalties.

102.35(1)(1) Every employer and every insurance company that fails to keep the records or to make the reports required by this chapter or that knowingly falsifies such records or makes false reports shall pay a work injury supplemental benefit surcharge to the state of not less than $10 nor more than $100 for each offense. The department may waive or reduce a surcharge imposed under this subsection if the employer or insurance company that violated this subsection requests a waiver or reduction of the surcharge within 45 days after the date on which notice of the surcharge is mailed to the employer or insurance company and shows that the violation was due to mistake or an absence of information. A surcharge imposed under this subsection is due within 30 days after the date on which notice of the surcharge is mailed to the employer or insurance company. Interest shall accrue on amounts that are not paid when due at the rate of 1 percent per month. All surcharges and interest payments received under this subsection shall be deposited in the fund established under s. 102.65.

102.35(2) (2) Any employer, or duly authorized agent thereof, who, without reasonable cause, refuses to rehire an employee injured in the course of employment, or who, because of a claim or attempt to claim compensation benefits from such employer, discriminates or threatens to discriminate against an employee as to the employee's employment, shall forfeit to the state not less than $50 nor more than $500 for each offense. No action under this subsection may be commenced except upon request of the department.

102.35(3) (3) Any employer who without reasonable cause refuses to rehire an employee who is injured in the course of employment, where suitable employment is available within the employee's physical and mental limitations, upon order of the department and in addition to other benefits, has exclusive liability to pay to the employee the wages lost during the period of such refusal, not exceeding one year's wages. In determining the availability of suitable employment the continuance in business of the employer shall be considered and any written rules promulgated by the employer with respect to seniority or the provisions of any collective bargaining agreement with respect to seniority shall govern.

102.35 History History: 1975 c. 147; 1977 c. 29, 195; 2003 a. 144; 2005 a. 172; 2011 a. 183.

102.35 Annotation An employer cannot satisfy sub. (3) by rehiring with an intent to fire at a later date. Dielectric Corporation v. LIRC, 111 Wis. 2d 270, 330 N.W.2d 606 (Ct. App. 1983).

102.35 Annotation An employer has the burden to prove that rehiring was in good faith. West Allis School Dist. v. DILHR, 116 Wis. 2d 410, 342 N.W.2d 415 (1984).

102.35 Annotation A one-day absence from work due to an injury triggered the rehire provision under sub. (3). Link Industries, Inc. v. LIRC, 141 Wis. 2d 551, 415 N.W.2d 574 (Ct. App. 1987).

102.35 Annotation For liability under sub. (3), the employee must show that he or she: 1) was an employee; 2) sustained a compensable injury;. 3) applied for rehire; 4) had the application for rehire refused due to the injury. Universal Foods Corporation v. LIRC, 161 Wis. 2d 1, 467 N.W.2d 793 (Ct. App. 1991).

102.35 Annotation Sub. (3) does not bar an employee from seeking arbitration under a collective bargaining agreement to determine whether termination following an injury violated the agreement. Sub. (3) relates to harm other than worker injuries and is not subject to the exclusive remedy provision of s. 102.03 (2); the "exclusive liability" language in sub. (3) does not bar lawsuits but imposes a penalty on the employer for refusal to hire. County of LaCrosse v. WERC, 182 Wis. 2d 15, 513 N.W.2d 708 (1994).

102.35 Annotation A LIRC interpretation of sub. (3), that a violation requires an employee who is unable to return to a prior employment to express an interest in reemployment in a different capacity, was reasonable. Hill v. LIRC, 184 Wis. 2d 110, 516 N.W.2d 441 (Ct. App. 1994).

102.35 Annotation If an employer shows that it refused to rehire an injured employee because the employee's position was eliminated to reduce costs and increase efficiency, reasonable cause has been shown under sub. (3). Ray Hutson Chevrolet, Inc. v. LIRC, 186 Wis. 2d 118, 519 N.W.2d 649 (Ct. App. 1994).

102.35 Annotation An attendance policy that includes absences due to work-related injuries as part of the total of absences allowed before termination violates sub. (3). Great Northern Corp. v. LIRC, 189 Wis. 2d 313, 525 N.W.2d 361 (Ct. App. 1994).

102.35 Annotation Sub. (3) does not contemplate requiring employers to either deviate from a facially reasonable and uniformly applied policy, or explain why it would be burdensome to do so, when a returning employee requests the deviation to accommodate a non-work and non-injury-related personal need. Sub. (3) does not contain "accommodation" requirements and does not require an employer to change its legitimate and long-standing safety policies in order to assist an employee in meeting personal obligations. DeBoer Transportation, Inc. v. Swenson, 2011 WI 64, 335 Wis. 2d 599, 804_ N.W.2d 658, 09-0564.

102.35 Annotation Neither sub. (2) nor case law authorizes employees who are terminated for filing worker's compensation claims to bring wrongful discharge claims against their employers. Brown v. Pick 'n Save Food Stores, 138 F. Supp. 2d 1133 (2001).



102.37 Employers' records.

102.37  Employers' records. Every employer of 3 or more persons and every employer who is subject to this chapter shall keep a record of all accidents causing death or disability of any employee while performing services growing out of and incidental to the employment. This record shall give the name, address, age, and wages of the deceased or injured employee, the time and causes of the accident, the nature and extent of the injury, and any other information the department may require by rule or general order. Reports based upon this record shall be furnished to the department at such times and in such manner as the department may require by rule or general order, in a format approved by the department.

102.37 History History: 1975 c. 147 s. 54; 1985 a. 83; 2001 a. 37.



102.38 Records and reports of payments.

102.38  Records and reports of payments. Every insurance company that transacts the business of compensation insurance, and every employer who is subject to this chapter, but whose liability is not insured, shall keep a record of all payments made under this chapter and of the time and manner of making the payments and shall furnish reports based upon these records and any other information to the department as the department may require by rule or general order, in a format approved by the department.

102.38 History History: 1975 c. 147 s. 54; 1975 c. 199; 1979 c. 89; 1985 a. 83; 2001 a. 37.



102.39 Rules and general orders; application of statutes.

102.39  Rules and general orders; application of statutes. The provisions of s. 103.005 relating to the adoption, publication, modification, and court review of rules or general orders of the department shall apply to all rules promulgated or general orders adopted under this chapter.

102.39 History History: 1995 a. 27; 2001 a. 37.



102.40 Reports not evidence in actions.

102.40  Reports not evidence in actions. Reports furnished to the department pursuant to ss. 102.37 and 102.38 shall not be admissible as evidence in any action or proceeding arising out of the death or accident reported.



102.42 Incidental compensation.

102.42  Incidental compensation.

102.42(1) (1)  Treatment of employee. The employer shall supply such medical, surgical, chiropractic, psychological, podiatric, dental, and hospital treatment, medicines, medical and surgical supplies, crutches, artificial members, appliances, and training in the use of artificial members and appliances, or, at the option of the employee, Christian Science treatment in lieu of medical treatment, medicines, and medical supplies, as may be reasonably required to cure and relieve from the effects of the injury, and to attain efficient use of artificial members and appliances, and in case of the employer's neglect or refusal seasonably to do so, or in emergency until it is practicable for the employee to give notice of injury, the employer shall be liable for the reasonable expense incurred by or on behalf of the employee in providing such treatment, medicines, supplies, and training. When the employer has knowledge of the injury and the necessity for treatment, the employer's failure to tender the necessary treatment, medicines, supplies, and training constitutes such neglect or refusal. The employer shall also be liable for reasonable expense incurred by the employee for necessary treatment to cure and relieve the employee from the effects of occupational disease prior to the time that the employee knew or should have known the nature of his or her disability and its relation to employment, and as to such treatment subs. (2) and (3) shall not apply. The obligation to furnish such treatment and appliances shall continue as required to prevent further deterioration in the condition of the employee or to maintain the existing status of such condition whether or not healing is completed.

102.42(1m) (1m) Liability for unnecessary treatment. If an employee who has sustained a compensable injury undertakes in good faith invasive treatment that is generally medically acceptable, but that is unnecessary, the employer shall pay disability indemnity for all disability incurred as a result of that treatment. An employer is not liable for disability indemnity for any disability incurred as a result of any unnecessary treatment undertaken in good faith that is noninvasive or not medically acceptable. This subsection applies to all findings that an employee has sustained a compensable injury, whether the finding results from a hearing, the default of a party, or a compromise or stipulation confirmed by the department.

102.42(2) (2) Choice of practitioner.

102.42(2)(a)(a) When the employer has notice of an injury and its relationship to the employment, the employer shall offer to the injured employee his or her choice of any physician, chiropractor, psychologist, dentist, physician assistant, advanced practice nurse prescriber, or podiatrist licensed to practice and practicing in this state for treatment of the injury. By mutual agreement, the employee may have the choice of any qualified practitioner not licensed in this state. In case of emergency, the employer may arrange for treatment without tendering a choice. After the emergency has passed the employee shall be given his or her choice of attending practitioner at the earliest opportunity. The employee has the right to a 2nd choice of attending practitioner on notice to the employer or its insurance carrier. Any further choice shall be by mutual agreement. Partners and clinics are considered to be one practitioner. Treatment by a practitioner on referral from another practitioner is considered to be treatment by one practitioner.

102.42(2)(b) (b) The employer is liable for the expense of reasonable travel to obtain treatment at the same rate as is provided for state officers and employees under s. 20.916 (8). The employer is not liable for the expense of unreasonable travel to obtain treatment.

102.42(3) (3) Practitioner choice unrestricted. If the employer fails to tender treatment as provided in sub. (1) or choice of an attending practitioner as provided in sub. (2), the employee's right to choose the attending practitioner is not restricted and the employer is liable for the reasonable and necessary expense thereof.

102.42(4) (4) Christian Science. The liability of an employer for the cost of Christian Science treatment provided to an injured employee is limited to the usual and customary charge for that treatment.

102.42(5) (5) Artificial members. Liability for repair and replacement of prosthetic devices is limited to the effects of normal wear and tear. Artificial members furnished at the end of the healing period for cosmetic purposes only need not be duplicated.

102.42(6) (6) Treatment rejected by employee. Unless the employee shall have elected Christian Science treatment in lieu of medical, surgical, dental or hospital treatment, no compensation shall be payable for the death or disability of an employee, if the death be caused, or insofar as the disability may be aggravated, caused or continued by an unreasonable refusal or neglect to submit to or follow any competent and reasonable medical, surgical or dental treatment or, in the case of tuberculosis, by refusal or neglect to submit to or follow hospital or medical treatment when found by the department to be necessary. The right to compensation accruing during a period of refusal or neglect to submit to or follow hospital or medical treatment when found by the department to be necessary in the case of tuberculosis shall be barred, irrespective of whether disability was aggravated, caused or continued thereby.

102.42(8) (8) Award to state employee. Whenever an award is made by the department in behalf of a state employee, the department of workforce development shall file duplicate copies of the award with the department of administration. Upon receipt of the copies of the award, the department of administration shall promptly issue a voucher in payment of the award from the proper appropriation under s. 20.865 (1) (fm), (kr) or (ur), and shall transmit one copy of the voucher and the award to the officer, department or agency by whom the affected employee is employed.

102.42(9) (9) Rehabilitation; physical and vocational.

102.42(9)(a)(a) One of the primary purposes of this chapter is restoration of an injured employee to gainful employment. To this end, the department shall employ a specialist in physical, medical and vocational rehabilitation.

102.42(9)(b) (b) Such specialist shall study the problems of rehabilitation, both physical and vocational and shall refer suitable cases to the department for vocational evaluation and training. The specialist shall investigate and maintain a directory of such rehabilitation facilities, private and public, as are capable of rendering competent rehabilitation service to seriously injured employees.

102.42(9)(c) (c) The specialist shall review and evaluate reported injuries for potential cases in which seriously injured employees may be in need of physical and medical rehabilitation and may confer with the injured employee, employer, insurance carrier or attending practitioner regarding treatment and rehabilitation.

102.42 History History: 1971 c. 61; 1973 c. 150, 282; 1975 c. 147; 1977 c. 195 ss. 24 to 28, 45; 1977 c. 273; 1979 c. 278; 1981 c. 20; 1987 a. 179; 1989 a. 64; 1995 a. 27 ss. 3743m, 3744, 9130 (4); 1997 a. 3, 38; 1999 a. 9; 2001 a. 37; 2003 a. 144; 2005 a. 172; 2007 a. 185.

102.42 Annotation The requirement that medical treatment be supplied during the healing period, defined as prior to the time the condition becomes stationary, is not determined by reference to the percentage of disability, but by a determination that the injury has stabilized. Custodial care, as distinguished from nursing services, is not compensable. Mednicoff v. DILHR, 54 Wis. 2d 7, 194 N.W.2d 670 (1972).

102.42 Annotation In appropriate cases, the department may postpone a determination of permanent disability for a reasonable period until after a claimant completes a competent and reasonable course of physical therapy or vocational rehabilitation as an essential part of the treatment required for full recovery and minimization of damages. Transamerica Insurance Co. v. DILHR, 54 Wis. 2d 272, 195 N.W.2d 656 (1972).

102.42 Annotation An employee who wishes to consult a second doctor on the panel after the first says no further treatment is needed may do so without notice or consent. If the second doctor prescribes an operation that increases the amount of disability, the employer is liable. Spencer v. DILHR, 55 Wis. 2d 525, 200 N.W.2d 611 (1972).

102.42 Annotation Sub. (7) [now sub. (6)] relieves an employer of liability when the employee refuses treatment provided by the employer, as required under sub. (1). An employee is not required to seek treatment from someone other than the employer. Klein Industrial Salvage v. DILHR, 80 Wis. 2d 457, 259 N.W.2d 124 (1972).

102.42 Annotation Under ss. 102.42 (9) (a), 102.43 (5), and 102.61, the department may extend temporary disability, travel expense, and maintenance costs beyond 40 weeks if additional training is warranted. Beloit Corporation v. State, 152 Wis. 2d 579, 449 N.W.2d 299 (Ct. App. 1989).

102.42 Annotation Sub. (1) requires an employer to pay medical expenses even after a final order has been issued. Lisney v. LIRC, 171 Wis. 2d 499, 493 N.W.2d 14 (1992).

102.42 Annotation Sub. (2) (a) does not require an employer to consent to out-of-state health care expenses that result from a referral by an in-state practitioner selected in accordance with the statute. UFE Inc. v. LIRC, 201 Wis. 2d 274, 548 N.W.2d 57 (1996), 94-2794.

102.42 Annotation The continuing obligation to compensate an employee for work related medical expenses under s. 102.42 does not allow agency review of compromise agreements after the one-year statute of limitations in s. 102.16 (1) has run if the employee incurs medical expenses after that time. Schenkoski v. LIRC, 203 Wis. 2d 109, 552 N.W.2d 120 (Ct. App. 1996), 96-0051.

102.42 Annotation Under sub. (2), an employee can seek reimbursement for expenses related to 2 practitioners regardless of whether they are the first 2 practitioners whom the employee has seen. Hermax Carpet Marts v. LIRC, 220 Wis. 2d 611, 583 N.W.2d 662 (Ct. App. 1998), 97-1119.

102.42 Annotation Section 102.01 (2) (g) sets the date of injury of an occupational disease and s. 102.01 (1) provides that medical expenses incurred before an employee knows of the work-related injury are compensable. Read together, medical expenses in occupational disease cases are not compensable until the date of injury, but once the date is established all expenses associated with the disease, even if incurred before the date of injury, are compensable. United Wisconsin Insurance Co. v. LIRC, 229 Wis. 2d 416, 600 N.W.2d 186 (Ct. App. 1999), 97-3776.

102.42 Annotation Spencer creates an exception to the general rule that compensation is permitted only if medical expenses are reasonably required and necessary. As long as a claimant engages in unnecessary and unreasonable treatment in good faith, the employer is responsible for payment. Honthaners Restaurants, Inc. v. LIRC, 2000 WI App 273, 240 Wis. 2d 234, 621 N.W.2d 660, 99-3002.

102.42 Annotation Continuing Payments for Medical Expenses in Worker's Compensation Proceedings. Carnell & Woog. Wis. Law. Nov. 1993.



102.425 Prescription and nonprescription drug treatment.

102.425  Prescription and nonprescription drug treatment.

102.425(1)(1)  Definitions. In this section:

102.425(1)(a) (a) "Dispense" has the meaning given in s. 450.01 (7).

102.425(1)(b) (b) "Drug" has the meaning given in s. 450.01 (10).

102.425(1)(c) (c) "Drug product equivalent" has the meaning given in s. 450.13 (1).

102.425(1)(d) (d) "Nonprescription drug product" has the meaning given in s. 450.01 (13m).

102.425(1)(e) (e) "Pharmacist" has the meaning given in s. 450.01 (15).

102.425(1)(f) (f) "Practitioner" has the meaning given in s. 450.01 (17).

102.425(1)(g) (g) "Prescription" has the meaning given in s. 450.01 (19).

102.425(1)(h) (h) "Prescription drug" has the meaning given in s. 450.01 (20).

102.425(1)(i) (i) "Prescription order" has the meaning given in s. 450.01 (21).

102.425(2) (2) Substitution of drug product equivalents.

102.425(2)(a)(a) Except as provided in pars. (b) and (c), when a drug is prescribed to treat an injury for which an employer or insurer is liable under this chapter, the pharmacist or practitioner dispensing the drug shall substitute a drug product equivalent in place of the prescribed drug if all of the following apply:

102.425(2)(a)1. 1. In the professional judgment of the dispensing pharmacist or practitioner, the drug product equivalent is therapeutically equivalent to the prescribed drug.

102.425(2)(a)2. 2. The charge for the drug product equivalent is less than the charge for the prescribed drug.

102.425(2)(b) (b) A pharmacist or practitioner may not substitute a drug product equivalent under par. (a) in place of a prescribed drug if any of the following apply:

102.425(2)(b)1. 1. The prescribed drug is a single-source patented drug for which there is no drug product equivalent.

102.425(2)(b)2. 2. The prescriber determines that the prescribed drug is medically necessary and indicates that no substitution may be made for that prescribed drug by writing on the face of the prescription order or, in the case of a prescription order that is transmitted electronically, by designating in electronic format the phrase "No substitutions" or "Dispense as written" or words of similar meaning or the initials "N.S." or "D.A.W."

102.425(2)(c) (c) Unless par. (b) applies, if an injured employee requests that a specific brand name drug be used to treat the employee's injury, the pharmacist or practitioner dispensing the prescription shall dispense the specific brand name drug as requested. If a specific brand name drug is dispensed under this paragraph, the employer or insurer and the employee shall share the cost of the prescription as follows:

102.425(2)(c)1. 1. The employer or insurer shall be liable in an amount equal to the average wholesale price, as determined under sub. (3) (a) 1., of the lowest-priced drug product equivalent that the pharmacist or practitioner has in stock on the day on which the brand name drug is dispensed, plus the dispensing fee under sub. (3) (a) 2. and any applicable taxes under sub. (3) (a) 3. that would be payable for that drug product equivalent.

102.425(2)(c)2. 2. The employee shall be liable in an amount equal to the difference between the amount for which the employer or insurer is liable under subd. 1. and an amount equal to the average wholesale price, as determined under sub. (3) (a) 1., of the brand name drug on the day on which the brand name drug is dispensed, plus any applicable taxes under sub. (3) (a) 3. that are payable for that brand name drug.

102.425(3) (3) Liability of employer or insurer.

102.425(3)(a)(a) The liability of an employer or insurer for the cost of a prescription drug dispensed under sub. (2) for outpatient use by an injured employee is limited to the sum of all of the following:

102.425(3)(a)1. 1. The average wholesale price of the prescription drug as of the date on which the prescription drug is dispensed, as quoted in the Drug Topics Red Book, published by Medical Economics Company, Inc. or its successor.

102.425(3)(a)2. 2. A dispensing fee of $3 per prescription order, which shall be payable for all prescription drugs dispensed under sub. (2) regardless of the location from which the prescription drug is dispensed, but which shall be payable only to a pharmacist who dispenses the prescription drug.

102.425(3)(a)3. 3. Any state or federal taxes that may be applicable to the prescription drug dispensed.

102.425(3)(b) (b) In addition to the liability under par. (a), an employer or insurer is also liable for reimbursement to an injured employee for all out-of-pocket expenses incurred by the injured employee in obtaining the prescription drug dispensed.

102.425(3)(c) (c) A billing statement submitted to an employer or insurer for a prescription drug dispensed under sub. (2) shall include the national drug code number of the prescription as listed in the national drug code directory maintained by the federal food and drug administration and shall state separately the price of the prescription drug and the dispensing fee.

102.425(4) (4) Liability of employee.

102.425(4)(a)(a) Except as provided in par. (b), a pharmacist or practitioner who dispenses a prescription drug under sub. (2) to an injured employee may not collect, or bring an action to collect, from the injured employee any charge that is in excess of the liability of the injured employee under sub. (2) (c) 2. or the liability of the employer or insurer under sub. (3) (a).

102.425(4)(b) (b) If an employer or insurer denies or disputes liability for the cost of a drug prescribed to an injured employee under sub. (2), the pharmacist or practitioner who dispensed the drug may collect, or bring an action to collect, from the injured employee the cost of the prescription drug dispensed, subject to the limitations specified in sub. (3) (a). If an employer or insurer concedes liability for the cost of a drug prescribed to an injured employee under sub. (2), but disputes the reasonableness of the amount charged for the prescription drug, the employer or insurer shall provide notice under sub. (4m) (b) to the pharmacist or practitioner that the reasonableness of the amount charged is in dispute and the pharmacist or practitioner who dispensed the drug may not collect, or bring an action to collect, from the injured employee the cost of the prescription drug dispensed after receiving that notice.

102.425(4m) (4m) Resolution of prescription drug charge disputes.

102.425(4m)(a)(a) The department has jurisdiction under this subsection and s. 102.16 (1m) (c) and s. 102.17 to resolve a dispute between a pharmacist or practitioner and an employer or insurer over the reasonableness of the amount charged for a prescription drug dispensed under sub. (2) for outpatient use by an injured employee who claims benefits under this chapter.

102.425(4m)(b) (b) An employer or insurer that disputes the reasonableness of the amount charged for a prescription drug dispensed under sub. (2) for outpatient use by an injured employee or the department under sub. (4) (b) or s. 102.16 (1m) (c) or 102.18 (1) (bg) 3. shall provide, within 30 days after receiving a completed bill for the prescription drug, reasonable written notice to the pharmacist or practitioner that the charge is being disputed. After receiving reasonable written notice under this paragraph or under sub. (4) (b) or s. 102.16 (1m) (c) or 102.18 (1) (bg) 1. that a prescription drug charge is being disputed, a pharmacist or practitioner may not collect the disputed charge from, or bring an action for collection of the disputed charge against, the employee who received the prescription drug.

102.425(4m)(c) (c) A pharmacist or practitioner that receives notice under par. (b) that the reasonableness of the amount charged for a prescription drug dispensed under sub. (2) for outpatient use by an injured employee is in dispute shall file the dispute with the department within 6 months after receiving that notice.

102.425(4m)(d) (d) The department shall deny payment of a prescription drug charge that the department determines under this subsection to be unreasonable. A pharmacist or practitioner and an employer or insurer that are parties to a dispute under this subsection over the reasonableness of a prescription drug charge are bound by the department's determination under this subsection on the reasonableness of the disputed charge, unless that determination is set aside on judicial review as provided in par. (e).

102.425(4m)(e) (e) Within 30 days after a determination under this subsection, the department may set aside, reverse, or modify the determination for any reason that the department considers sufficient. Within 60 days after a determination under this subsection, the department may set aside, reverse, or modify the determination on grounds of mistake. A pharmacist, practitioner, employer, or insurer that is aggrieved by a determination of the department under this subsection may seek judicial review of that determination in the same manner that compensation claims are reviewed under s. 102.23.

102.425(5) (5) Nonprescription drug products. The liability of an employer or insurer for the cost of a nonprescription drug product used to treat an injured employee is limited to the usual and customary charge to the general public for the nonprescription drug product.

102.425 History History: 2005 a. 172; 2007 a. 185; 2009 a. 206.



102.43 Weekly compensation schedule.

102.43  Weekly compensation schedule. If the injury causes disability, an indemnity shall be due as wages commencing the 4th calendar day from the commencement of the day the scheduled work shift began, exclusive of Sundays only, excepting where the employee works on Sunday, after the employee leaves work as the result of the injury, and shall be payable weekly thereafter, during such disability. If the disability exists after 7 calendar days from the date the employee leaves work as a result of the injury and only if it so exists, indemnity shall also be due and payable for the first 3 calendar days, exclusive of Sundays only, excepting where the employee works on Sunday. Said weekly indemnity shall be as follows:

102.43(1) (1) If the injury causes total disability, two-thirds of the average weekly earnings during such disability.

102.43(2) (2) If the injury causes partial disability, during the partial disability, such proportion of the weekly indemnity rate for total disability as the actual wage loss of the injured employee bears to the injured employee's average weekly wage at the time of the injury.

102.43(3) (3) If the disability caused by the injury is at times total and at times partial, the weekly indemnity during each total or partial disability shall be in accordance with subs. (1) and (2), respectively.

102.43(4) (4) If the disability period involves a fractional week, indemnity shall be paid for each day of such week, except Sundays only, at the rate of one-sixth of the weekly indemnity.

102.43(5) (5)

102.43(5)(a)(a) Temporary disability, during which compensation shall be payable for loss of earnings, shall include such period as may be reasonably required for training in the use of artificial members and appliances.

102.43(5)(b) (b) Except as provided in s. 102.61 (1g), temporary disability shall also include such period as the employee may be receiving instruction under s. 102.61 (1) or (1m). Temporary disability on account of receiving instruction under s. 102.61 (1) or (1m), and not otherwise resulting from the injury, shall not be in excess of 80 weeks. Such 80-week limitation does not apply to temporary disability benefits under this section, the cost of tuition, fees, books, travel, or maintenance under s. 102.61 (1), or the cost of private rehabilitation counseling or rehabilitative training under s. 102.61 (1m) if the department determines that additional training is warranted. The necessity for additional training as authorized by the department for any employee shall be subject to periodic review and reevaluation.

102.43(5)(c) (c) Compensation for temporary disability on account of receiving instruction under s. 102.61 (1) or (1m) shall not be reduced under sub. (2) on account of any wages earned for the first 24 hours worked by an employee during a week in which the employee is receiving that instruction. If an employee performs more than 24 hours of work during a week in which the employee is receiving that instruction, all wages earned for hours worked in excess of 24 during that week shall be offset against the employee's average weekly wage in calculating compensation for temporary disability under sub. (2). An employee who is receiving compensation for temporary disability on account of receiving instruction under s. 102.61 (1) or (1m) shall report any wages earned during the period in which the employee is receiving that instruction to the insurance carrier or self-insured employer paying that compensation. This paragraph does not apply after April 30, 2014.

102.43(6) (6)

102.43(6)(a)(a) Except as provided in par. (b), no sick leave benefits provided in connection with other employment or wages received from other employment held by the employee when the injury occurred may be considered in computing actual wage loss from the employer in whose employ the employee sustained injury.

102.43(6)(b) (b) In the case of an employee whose average weekly earnings are calculated under s. 102.11 (1) (a), wages received from other employment held by the employee when the injury occurred shall be considered in computing actual wage loss from the employer in whose employ the employee sustained the injury as provided in this paragraph. If an employee's average weekly earnings are calculated under s. 102.11 (1) (a), wages received from other employment held by the employee when the injury occurred shall be offset against those average weekly earnings and not against the employee's actual earnings in the employment in which the employee was engaged at the time of the injury.

102.43(6)(c) (c) Wages received from the employer in whose employ the employee sustained injury or from other employment obtained after the injury occurred shall be considered in computing benefits for temporary disability.

102.43(7) (7)

102.43(7)(a)(a) If an employee has a renewed period of temporary disability commencing more than 2 years after the date of injury and, except as provided in par. (b), the employee returned to work for at least 10 days preceding the renewed period of disability, payment of compensation for the new period of disability shall be made as provided in par. (c).

102.43(7)(b) (b) An employee need not return to work at least 10 days preceding a renewed period of temporary disability to obtain benefits under sub. (5) (b) for rehabilitative training commenced more than 2 years after the date of injury. Benefits for rehabilitative training shall be made as provided in par. (c).

102.43(7)(c) (c)

102.43(7)(c)1.1. If the employee was entitled to maximum weekly benefits at the time of injury, payment for the renewed temporary disability or the rehabilitative training shall be at the maximum rate in effect at the commencement of the new period.

102.43(7)(c)2. 2. If the employee was entitled to less than the maximum rate, the employee shall receive the same proportion of the maximum which is in effect at the time of the commencement of the renewed period or the rehabilitative training as the employee's actual rate at the time of injury bore to the maximum rate in effect at that time.

102.43(7)(c)3. 3. For an employee who is receiving rehabilitative training, a holiday break, semester break or other, similar scheduled interruption in a course of instruction does not commence a new period of rehabilitative training under this paragraph.

102.43(8) (8) During a compulsory vacation period scheduled in accordance with a collective bargaining agreement:

102.43(8)(a) (a) Regardless of whether the employee's healing period has ended, no employee at work immediately before the compulsory vacation period may receive a temporary total disability benefit for injury sustained while engaged in employment for that employer.

102.43(8)(b) (b) An employee receiving temporary partial disability benefits immediately before the compulsory vacation period for injury sustained while engaged in employment for that employer shall continue to receive those benefits.

102.43(9) (9) Temporary disability, during which compensation shall be payable for loss of earnings, shall include the period during which an employee could return to a restricted type of work during the healing period, unless any of the following apply:

102.43(9)(a) (a) Suitable employment that is within the physical and mental limitations of the employee is furnished to the employee by the employer or some other employer. For purposes of this paragraph, if the employer or some other employer makes a good faith offer of suitable employment that is within the physical and mental limitations of the employee and if the employee refuses without reasonable cause to accept that offer, the employee is considered to have returned to work as of the date of the offer at the earnings that the employee would have received but for the refusal. In case of a dispute as to the extent of an employee's physical or mental limitations or as to what employment is suitable within those limitations, the employee may file an application under s. 102.17 and ss. 102.17 to 102.26 shall apply.

102.43(9)(b) (b) The employee's employment with the employer has been suspended or terminated due to the employee's alleged commission of a crime, the circumstances of which are substantially related to that employment, and the employee has been charged with the commission of that crime. If the employee is not found guilty of the crime, compensation for temporary disability shall be payable in full.

102.43(9)(c) (c) The employee's employment with the employer has been suspended or terminated due to the employee's violation of the employer's policy concerning employee drug use during the period when the employee could return to a restricted type of work during the healing period. Compensation for temporary disability may be denied under this paragraph only if prior to the date of injury the employer's policy concerning employee drug use was established in writing and regularly enforced by the employer.

102.43(9)(d) (d) The employee has been convicted of a crime, is incarcerated, and is not available to return to a restricted type of work during the healing period.

102.43 History History: 1971 c. 148; 1973 c. 150; 1975 c. 147; 1977 c. 195; 1979 c. 278; 1983 a. 98; 1985 a. 83; 1987 a. 179; 1993 a. 370, 492; 1995 a. 225, 413; 2001 a. 37; 2005 a. 172; 2009 a. 206; 2011 a. 183.

102.43 Annotation Committee Note, 1971: Employees who have two jobs who have been injured at one of them have in some cases been made totally disabled for work at either job. Sick leave benefits from the other employer has suspended eligibility for compensation or has reduced compensation even though the employee suffered a wage loss. This is considered to be inequitable. Sick leave benefits from the employer where injury occurred are to be considered, however, in determining eligibility for compensation from such employer. [Bill 371-A]

102.43 Annotation Under ss. 102.42 (9) (a), 102.43 (5), and 102.61, the department may extend temporary disability, travel expense, and maintenance costs beyond 40 weeks if additional training is warranted. Beloit Corp. v. State, 152 Wis. 2d 579, 449 N.W.2d 299 (Ct. App. 1989).

102.43 Annotation The phrase "if the injury causes disability" is interpreted in light of the "as is" rule that an employee's susceptibility to injury due to a pre-existing condition does not relieve the employer from liability. ITW Deltar v. LIRC, 226 Wis. 2d 11, 593 N.W.2d 908 (Ct. App. 1999), 98-2912.

102.43 Annotation The "as is" rule applies to delays in treatment of a work-related injury caused by a pre-existing condition. It was reasonable to find that a woman was entitled to benefits for the period she was unable to undergo surgery to repair a work-related injury due to the threat that anesthesia would cause harm to her pre-existing pregnancy. ITW Deltar v. LIRC, 226 Wis. 2d 11, 593 N.W.2d 908 (Ct. App. 1999), 98-2912.



102.44 Maximum limitations.

102.44  Maximum limitations. Section 102.43 shall be subject to the following limitations:

102.44(1) (1)

102.44(1)(ag)(ag) Notwithstanding any other provision of this chapter, every employee who is receiving compensation under this chapter for permanent total disability or continuous temporary total disability more than 24 months after the date of injury resulting from an injury that occurred prior to January 1, 2001, shall receive supplemental benefits that shall be payable in the first instance by the employer or the employer's insurance carrier, or in the case of benefits payable to an employee under s. 102.66, shall be paid by the department out of the fund created under s. 102.65. Those supplemental benefits shall be paid only for weeks of disability occurring after January 1, 2003, and shall continue during the period of such total disability subsequent to that date.

102.44(1)(am) (am) If the employee is receiving the maximum weekly benefits in effect at the time of the injury, the supplemental benefit for a week of disability occurring after May 1, 2010, shall be an amount that, when added to the regular benefit established for the case, shall equal $582.

102.44(1)(b) (b) If the employee is receiving a weekly benefit that is less than the maximum benefit that was in effect on the date of the injury, the supplemental benefit for a week of disability occurring after May 1, 2010, shall be an amount sufficient to bring the total weekly benefits to the same proportion of $582 as the employee's weekly benefit bears to the maximum in effect on the date of injury.

102.44(1)(c) (c) Subject to any certificate filed under s. 102.65 (4), an employer or insurance carrier paying the supplemental benefits required under this subsection shall be entitled to reimbursement for each such case from the fund established by s. 102.65, commencing one year after the date of the first payment of those benefits and annually thereafter while those payments continue. To receive reimbursement under this paragraph, an employer or insurance carrier must file a claim for that reimbursement with the department by no later than 12 months after the end of the year in which the supplemental benefits were paid and the claim must be approved by the department.

102.44(2) (2) In case of permanent total disability aggregate indemnity shall be weekly indemnity for the period that the employee may live. Total impairment for industrial use of both eyes, or the loss of both arms at or near the shoulder, or of both legs at or near the hip, or of one arm at the shoulder and one leg at the hip, constitutes permanent total disability. This enumeration is not exclusive, but in other cases the department shall find the facts.

102.44(3) (3) For permanent partial disability not covered by ss. 102.52 to 102.56, the aggregate number of weeks of indemnity shall bear such relation to 1,000 weeks as the nature of the injury bears to one causing permanent total disability and shall be payable at the rate of two-thirds of the average weekly earnings of the employee, the earnings to be computed as provided in s. 102.11. The weekly indemnity shall be in addition to compensation for the healing period and shall be for the period that the employee may live, not to exceed 1,000 weeks.

102.44(4) (4) Where the permanent disability is covered by ss. 102.52, 102.53, and 102.55, such sections shall govern; provided, that in no case shall the percentage of permanent total disability be taken as more than 100 percent.

102.44(5) (5) In cases where it is determined that periodic benefits granted by the federal social security act are paid to the employee because of disability, the benefits payable under this chapter shall be reduced as follows:

102.44(5)(a) (a) For each dollar that the total monthly benefits payable under this chapter, excluding attorney fees and costs, plus the monthly benefits payable under the social security act for disability exceed 80% of the employee's average current earnings as determined by the social security administration, the benefits payable under this chapter shall be reduced by the same amount so that the total benefits payable shall not exceed 80% of the employee's average current earnings. However, no total benefit payable under this chapter and under the federal social security act may be reduced to an amount less than the benefit payable under this chapter.

102.44(5)(b) (b) No reduction under this section shall be made because of an increase granted by the social security administration as a cost of living adjustment.

102.44(5)(c) (c) Failure of the employee, except for excusable neglect, to report social security disability payments within 30 days after written request shall allow the employer or insurance carrier to reduce weekly compensation benefits payable under this chapter by 75%. Compensation benefits otherwise payable shall be reimbursed to the employee after reporting.

102.44(5)(d) (d) The employer or insurance carrier making such reduction shall report to the department the reduction and as requested by the department, furnish to the department satisfactory proof of the basis for the reduction.

102.44(5)(e) (e) The reduction prescribed by this section shall be allowed only as to payments made on or after July 1, 1980, and shall be computed on the basis of payments made for temporary total, temporary partial, permanent total and permanent partial disability.

102.44(5)(f) (f) No reduction shall take into account payments made under the social security act to dependents of an employee.

102.44(5)(g) (g) No reduction under this subsection shall be made on temporary disability benefits payable during a period in which an injured employee is receiving vocational rehabilitation services under s. 102.61 (1) or (1m).

102.44(6) (6)

102.44(6)(a)(a) Where an injured employee claiming compensation for disability under sub. (2) or (3) has returned to work for the employer for whom he or she worked at the time of the injury, the permanent disability award shall be based upon the physical limitations resulting from the injury without regard to loss of earning capacity unless the actual wage loss in comparison with earnings at the time of injury equals or exceeds 15%.

102.44(6)(b) (b) If, during the period set forth in s. 102.17 (4) the employment relationship is terminated by the employer at the time of the injury, or by the employee because his or her physical or mental limitations prevent his or her continuing in such employment, or if during such period a wage loss of 15% or more occurs the department may reopen any award and make a redetermination taking into account loss of earning capacity.

102.44(6)(c) (c) The determination of wage loss shall not take into account any period during which benefits are payable for temporary disability.

102.44(6)(d) (d) The determination of wage loss shall not take into account any period during which benefits are paid under ch. 108.

102.44(6)(e) (e) For the purpose of determining wage loss, payment of benefits for permanent partial disability shall not be considered payment of wages.

102.44(6)(f) (f) Wage loss shall be determined on wages, as defined in s. 102.11. Percentage of wage loss shall be calculated on the basis of actual average wages over a period of at least 13 weeks.

102.44(6)(g) (g) For purposes of this subsection, if the employer in good faith makes an offer of employment which is refused by the employee without reasonable cause, the employee is considered to have returned to work with the earnings the employee would have received had it not been for the refusal.

102.44(6)(h) (h) In all cases of permanent partial disability not covered by ss. 102.52 to 102.56, whether or not the employee has returned to work, the permanent partial disability shall not be less than that imposed by the physical limitations.

102.44 History History: 1971 c. 148; 1973 c. 150; 1975 c. 147 ss. 33, 54, 57; 1975 c. 199; 1977 c. 195; 1979 c. 278; 1981 c. 92; 1983 a. 98; 1991 a. 85; 1995 a. 117; 2001 a. 37; 2003 a. 144; 2005 a. 172; 2007 a. 185; 2009 a. 177, 206; 2011 a. 183, 257.

102.44 Annotation Committee Note, 1971: Employees who are totally disabled receive compensation at the wage level and the compensation rate in effect as of the date of their injury. This is an average of approximately $45.90 per week for the employees who are injured previous to February 1, 1970. The intent is to provide for payment of supplemental benefits; for example, an employee who was injured in October 1951 and earning wages in excess of the maximum of $52.86 is receiving $37 a week for total disability. This employee will receive supplemental benefits of $42 a week to bring the total up to $79, which was the maximum February 1, 1970. An employee injured in October 1951 with a wage of $26.43 has been receiving $18.50 per week for total disability. This is 50% of the maximum in effect in October 1951. Such employee will receive supplemental benefits of $21 a week to bring the total up to $39.50, which is 50% of the maximum in effect February 1, 1970. It is not intended that any death benefit payment be affected by this section. [Bill 371-A]

102.44 Annotation The department must disregard total loss of earning capacity in the case of a relative scheduled injury. Mednicoff v. DILHR, 54 Wis. 2d 7, 194 N.W.2d 670 (1972).

102.44 Annotation The "odd-lot" doctrine is a part of Wisconsin law. It provides that if a claimant makes a prima facie case that he or she was injured in an industrial accident and, because of injury, age, education, and capacity, is unable to secure continuing gainful employment, the burden of showing that the claimant is employable shifts to the employer. Balczewski v. DILHR, 76 Wis. 2d 487, 251 N.W.2d 794 (1977).

102.44 Annotation Sub. (6) (a) includes only wage loss suffered at the employment where the injury occurred and does not include wage loss from a second job. Ruff v. LIRC, 159 Wis. 2d 239, 464 N.W.2d 56 (Ct. App. 1990).

102.44 Annotation LIRC exceeded its authority when it ordered temporary total disability payments for an indefinite future period. Such payments are not authorized for the period after a medical condition has stabilized and before the employee undergoes surgery. GTC Auto Parts v. LIRC, 184 Wis. 2d 450, 516 N.W.2d 313 (Ct. App. 1993).

102.44 Annotation Sub. (4) requires apportionment between scheduled and unscheduled injuries when both contribute to permanent total disability. Loss of earning capacity may not be awarded for scheduled injuries. Langhus v. LIRC, 206 Wis. 2d 494, 557 N.W.2d 450 (Ct. App. 1996), 96-0622.

102.44 Annotation In order for sub. (6) (b) to apply, the physical limitations must be from an unscheduled injury. Mireles v. LIRC, 226 Wis. 2d 53, 593 N.W.2d 859 (Ct. App. 1999), 98-1607.

102.44 Annotation Sub. (2) governs the permanent total disability indemnity. "Other cases" of disability under sub. (2) may include a combination of scheduled and unscheduled injuries. Mireles v. LIRC, 2000 WI 96, 237 Wis. 2d 69, 613 N.W.2d 875, 98-1607.

102.44 Annotation Sub. (6) (b) allows the department to reopen an award to account for loss of earning capacity from an unscheduled injury, even if a scheduled injury causes the termination of employment. Mireles v. LIRC, 2000 WI 96, 237 Wis. 2d 69, 613 N.W.2d 875, 98-1607.

102.44 Annotation Sub. (2) allows the awarding of permanent total disability that results from a combination of scheduled and unscheduled injuries, provided that the applicant establishes that a clear, ascertainable portion of the disability is attributable to the unscheduled injury or injuries. Secura Insurance v. LIRC, 2000 WI App 237, 239 Wis. 2d 315, 620 N.W.2d 626, 00-0303.

102.44 Annotation A claimant is not required to present evidence of a job search as part of prima facie case of odd-lot unemployability, provided the claimant shows that because of the injury and other Balczewski factors such as age, education, capacity, and training, he or she is unable to secure continuing, gainful employment. If the claimant is within the odd-lot category, it falls to the employer to rebut the prima facie case by demonstrating that the claimant is employable and that jobs exist for him or her. Beecher v. LIRC, 2004 WI 88, 273 Wis. 2d 136, 682 N.W.2d 29, 02-1582.

102.44 Annotation The burden that shifts from the claimant to the employer under Balczewski is a burden of persuasion, but only as to the sub-issue of whether a job exists that the claimant can do. The burden of persuasion on the other aspects of the claimant's case for permanent total disability benefits remains, as always, with the claimant. Beecher v. LIRC, 2004 WI 88, 273 Wis. 2d 136, 682 N.W.2d 29, 02-1582.

102.44 Annotation The social security offset under sub. (5) may be used to reduce temporary disability benefits paid under s. 102.43 (5) during the period that the worker is engaged in a vocational rehabilitation program as described in s. 102.61. Michels Pipeline Construction v. LIRC, 2008 WI App 55, 309 Wis. 2d 470, 750 N.W.2d 485, 07-0607.

102.44 Annotation Sub. (6) (a) applies to persons "claiming compensation," which does not include persons already receiving compensation. Schreiber Foods, Inc. v. LIRC, 2009 WI App 40, 316 Wis. 2d 516, 765 N.W.2d 850, 08-1977.

102.44 Annotation Under Balczewski and Beecher, once a claimant has established a prima facie odd-lot case, the employer must prove that the claimant is probably employable and that an actual, suitable job is regularly and continuously available. It is not sufficient to show that the claimant is physically capable of performing light work and that light work is available. Neither Balczewski nor Beecher require an employer to disclose any descriptive information of a claimant to a prospective employer to satisfy its rebuttal burden. The employer's duty in ascertaining whether an actual job exists is to obtain information from the prospective employer about the job requirements, not provide information about the claimant. Cargill Feed Division/Cargill Malt v. LIRC, 2010 WI App 115, 329 Wis. 2d 206, 789 N.W.2d 326, 09-1877.

102.44 Annotation LIRC improperly expanded the evidentiary burden on employers seeking to rebut a claimant's prima facie odd-lot case beyond that established in Beecher and Balczewski by establishing a preference for evidence that the employer referred the claimant to prospective employers with specific job openings actually available, although an employer may rely on evidence that it actually referred a claimant to a prospective employer to support its rebuttal case. Cargill Feed Division/Cargill Malt v. LIRC, 2010 WI App 115, 329 Wis. 2d 206, 789 N.W.2d 326, 09-1877.

102.44 Annotation Payment of the supplemental benefit of 102.44 (1) is not precluded to former state employees by Art. IV, s. 26. The second injury fund is not impressed with a constructive trust which prevents its use for payment of such supplemental benefits. 62 Atty. Gen. 69.



102.45 Benefits payable to minors; how paid.

102.45  Benefits payable to minors; how paid. Compensation and death benefit payable to an employee or dependent who was a minor when the employee's or dependent's right began to accrue, may, in the discretion of the department, be ordered paid to a bank, trust company, trustee, parent or guardian, for the use of such employee or dependent as may be found best calculated to conserve the employee's or dependent's interests. Such employee or dependent shall be entitled to receive payments, in the aggregate, at a rate not less than that applicable to payments of primary compensation for total disability or death benefit as accruing from the employee's or dependent's 18th birthday.

102.45 History History: 1973 c. 150; 1993 a. 492.



102.46 Death benefit.

102.46  Death benefit. Where death proximately results from the injury and the deceased leaves a person wholly dependent upon him or her for support, the death benefit shall equal 4 times his or her average annual earnings, but when added to the disability indemnity paid and due at the time of death, shall not exceed two-thirds of weekly wage for the number of weeks set out in s. 102.44 (3).

102.46 History History: 1979 c. 278; 1981 c. 92.

102.46 Annotation Death benefits under the worker's compensation law. Fortune. WBB Apr. 1987.



102.47 Death benefit, continued.

102.47  Death benefit, continued. If death occurs to an injured employee other than as a proximate result of the injury, before disability indemnity ceases, death benefit and burial expense allowance shall be as follows:

102.47(1) (1) Where the injury proximately causes permanent total disability, they shall be the same as if the injury had caused death, except that the burial expense allowance shall be included in the items subject to the limitation stated in s. 102.46. The amount available shall be applied toward burial expense before any is applied toward death benefit. If there are no surviving dependents the amount payable to dependents shall be paid, as provided in s. 102.49 (5) (b), to the fund created under s. 102.65.

102.47(2) (2) Where the injury proximately causes permanent partial disability, the unaccrued compensation shall first be applied toward funeral expenses, not to exceed the amount specified in s. 102.50. Any remaining sum shall be paid to dependents, as provided in this section and ss. 102.46 and 102.48, and there is no liability for any other payments. All computations under this subsection shall take into consideration the present value of future payments. If there are no surviving dependents the amount payable to dependents shall be paid, as provided in s. 102.49 (5) (b), to the fund created under s. 102.65.

102.47 History History: 1971 c. 148; 1977 c. 195; 1983 a. 98; 1987 a. 179.

102.47 Annotation When a deceased worker dies before the level of permanent partial disability is established, the dependent's death benefit is not wiped out. "Unaccrued compensation" under sub. (2) is compensation that has not become due, or compensation for which a claim is not yet enforceable. It is not limited to compensation awarded but not yet paid. Edward Brothers, Inc. v. LIRC, 2007 WI App 128, 300 Wis. 2d 638, 731 N.W.2d 302, 06-2398.



102.475 Death benefit; law enforcement and correctional officers, fire fighters, rescue squad members, diving team members, national or state guard members and emergency management personnel.

102.475  Death benefit; law enforcement and correctional officers, fire fighters, rescue squad members, diving team members, national or state guard members and emergency management personnel.

102.475(1) (1)  Special benefit. If the deceased employee is a law enforcement officer, correctional officer, fire fighter, rescue squad member, diving team member, national guard member or state defense force member on state active duty as described in s. 102.07 (9) or if a deceased person is an employee or volunteer performing emergency management activities under ch. 323 during a state of emergency or a circumstance described in s. 323.12 (2) (c), who sustained an accidental injury while performing services growing out of and incidental to that employment or volunteer activity so that benefits are payable under s. 102.46 or 102.47 (1), the department shall voucher and pay from the appropriation under s. 20.445 (1) (aa) a sum equal to 75% of the primary death benefit as of the date of death, but not less than $50,000 to the persons wholly dependent upon the deceased. For purposes of this subsection, dependency shall be determined under ss. 102.49 and 102.51.

102.475(2) (2) Payments to dependents.

102.475(2)(a)(a) If there are more than 4 persons who are wholly dependent upon the deceased employee an additional benefit of $2,000 shall be paid for each dependent in excess of 4.

102.475(2)(b) (b) If there is more than one person who is wholly dependent upon the deceased employee, the benefits under this section shall be apportioned between such dependents on the same proportional basis as the primary death benefit.

102.475(2)(c) (c) Notwithstanding sub. (1), if there are partial dependents of the deceased employee who are entitled to benefits under s. 102.48, they shall be entitled to such portion of the benefit determined under sub. (1) that their partial dependency benefit bears to the primary benefit payable to one wholly dependent upon the deceased. No payment to a partial dependent shall be less than $1,000.

102.475(3) (3) Disputes. In case of dispute, dependents may file applications as provided in s. 102.17, and ss. 102.17 to 102.27 shall apply. In such case, if the claim for a primary death benefit is compromised, any claim under this section shall be compromised on the same proportional basis. The attorney general shall represent the interests of the state in case of such dispute.

102.475(5) (5) Minors. Benefits due to minors under this section may be paid as provided in s. 102.45.

102.475(6) (6) Proof. In administering this section the department may require reasonable proof of birth, marriage, domestic partnership under ch. 770, relationship, or dependency.

102.475(7) (7) Not to affect other rights, benefits or compensation. The compensation provided for in this section is in addition to, and not exclusive of, any pension rights, death benefits or other compensation otherwise payable by law.

102.475(8) (8) Definitions. As used in this section:

102.475(8)(a) (a) "Correctional officer" means any person employed by the state or any political subdivision as a guard or officer whose principal duties are supervision and discipline of inmates at a penal institution, prison, jail, house of correction or other place of penal detention.

102.475(8)(am) (am) "Diving team member" means a member of a legally organized diving team.

102.475(8)(b) (b) "Fire fighter" means any person employed by the state or any political subdivision as a member or officer of a fire department or a member of a volunteer department, including the state fire marshal and deputies.

102.475(8)(c) (c) "Law enforcement officer" means any person employed by the state or any political subdivision for the purpose of detecting and preventing crime and enforcing laws or ordinances and who is authorized to make arrests for violations of the laws or ordinances the person is employed to enforce, whether that enforcement authority extends to all laws or ordinances or is limited to specific laws or ordinances.

102.475(8)(d) (d) "Political subdivision" includes counties, municipalities and municipal corporations.

102.475(8)(dm) (dm) "Rescue squad member" means a member of a legally organized rescue squad.

102.475(8)(e) (e) "State" means the state of Wisconsin and its departments, divisions, boards, bureaus, commissions, authorities and colleges and universities.

102.475 History History: 1975 c. 274, 421; 1977 c. 29 ss. 1029m to 1029s, 1650; 1977 c. 48, 203, 418; 1979 c. 110 s. 60 (11); 1979 c. 221; 1981 c. 325; 1983 a. 98, 189; 1985 a. 29; 1987 a. 63; 1991 a. 85; 1993 a. 81; 1995 a. 247; 1999 a. 14; 2009 a. 28, 42.



102.48 Death benefit, continued.

102.48  Death benefit, continued. If no person who survives the deceased employee is wholly dependent upon the deceased employee for support, partial dependency and death benefits therefor shall be as follows:

102.48(1) (1) An unestranged surviving parent or parents to whose support the deceased has contributed less than $500 in the 52 weeks next preceding the injury causing death shall receive a death benefit of $6,500. If the parents are not living together, the department shall divide this sum in such proportion as it deems to be just, considering their ages and other facts bearing on dependency.

102.48(2) (2) In all other cases the death benefit shall be such sum as the department shall determine to represent fairly and justly the aid to support which the dependent might reasonably have anticipated from the deceased employee but for the injury. To establish anticipation of support and dependency, it shall not be essential that the deceased employee made any contribution to support. The aggregate benefits in such case shall not exceed twice the average annual earnings of the deceased; or 4 times the contributions of the deceased to the support of such dependents during the year immediately preceding the deceased employee's death, whichever amount is the greater. In no event shall the aggregate benefits in such case exceed the amount which would accrue to a person solely and wholly dependent. Where there is more than one partial dependent the weekly benefit shall be apportioned according to their relative dependency. The term "support" as used in ss. 102.42 to 102.63 shall include contributions to the capital fund of the dependents, for their necessary comfort.

102.48(3) (3) A death benefit, other than burial expenses, except as otherwise provided, shall be paid in weekly installments corresponding in amount to two-thirds of the weekly earnings of the employee, until otherwise ordered by the department.

102.48 History History: 1975 c. 147; 1979 c. 278; 1989 a. 64; 1993 a. 492.



102.49 Additional death benefit for children, state fund.

102.49  Additional death benefit for children, state fund.

102.49(1)(1) Subject to any certificate filed under s. 102.65 (4), when the beneficiary under s. 102.46 or 102.47 (1) is the spouse or domestic partner under ch. 770 of the deceased employee and is wholly dependent on the deceased employee for support, an additional death benefit shall be paid from the funds provided by sub. (5) for each child by their marriage or domestic partnership under ch. 770 who is living at the time of the death of the employee and who is likewise wholly dependent on the deceased employee for support. That payment shall commence when primary death benefit payments are completed or, if advancement of compensation has been paid, when payments would normally have been completed. Payments shall continue at the rate of 10 percent of the surviving parent's weekly indemnity until the child's 18th birthday. If the child is physically or mentally incapacitated, payments may be continued beyond the child's 18th birthday but the payments may not continue for more than a total of 15 years.

102.49(2) (2) A child lawfully adopted by the deceased employee and the surviving spouse or domestic partner under ch. 770, prior to the time of the injury, and a child not the deceased employee's own by birth or adoption but living with the deceased employee as a member of the deceased employee's family at the time of the injury shall for the purpose of this section be taken as a child by their marriage or domestic partnership under ch. 770.

102.49(3) (3) If the employee leaves a spouse or domestic partner under ch. 770 wholly dependent and also a child by a former marriage, domestic partnership under ch. 770, or adoption, likewise wholly dependent, aggregate benefits shall be the same in amount as if the child were the child of the surviving spouse or partner, and the entire benefit shall be apportioned to the dependents in the amounts that the department determines to be just, considering the ages of the dependents and other factors bearing on dependency. The benefit awarded to the surviving spouse or partner shall not exceed 4 times the average annual earnings of the deceased employee.

102.49(4) (4) Dependency of any child for the purposes of this section shall be determined according to s. 102.51 (1), in like manner as would be done if there was no surviving dependent parent.

102.49(5) (5)

102.49(5)(a)(a) In each case of injury resulting in death, the employer or insurer shall pay into the state treasury the sum of $20,000.

102.49(5)(b) (b) In addition to the payment required under par. (a), in each case of injury resulting in death leaving no person dependent for support, the employer or insurer shall pay into the state treasury the amount of the death benefit otherwise payable, minus any payment made under s. 102.48 (1), in 5 equal annual installments with the first installment due as of the date of death.

102.49(5)(c) (c) In addition to the payment required under par. (a), in each case of injury resulting in death, leaving one or more persons partially dependent for support, the employer or insurer shall pay into the state treasury an amount which, when added to the sums paid or to be paid on account of partial dependency and under s. 102.48 (1), shall equal the death benefit payable to a person wholly dependent.

102.49(5)(d) (d) The payment into the state treasury shall be made in all such cases regardless of whether the dependents or personal representatives of the deceased employee commence action against a 3rd party under s. 102.29. If the payment is not made within 20 days after the department makes request therefor, any sum payable shall bear interest at the rate of 7% per year.

102.49(5)(e) (e) The adjustments in liability provided in ss. 102.57, 102.58, and 102.60 do not apply to payments made under this section.

102.49(6) (6) The department may award the additional benefits payable under this section to the surviving parent of the child, to the child's guardian or to such other person, bank or trust company for the child's use as may be found best calculated to conserve the interest of the child. In the case of death of a child while benefits are still payable there shall be paid the reasonable expense for burial, not exceeding $1,500.

102.49(7) (7) All payments received under this section shall be deposited in the fund established by s. 102.65.

102.49 History History: 1971 c. 260 s. 92 (4); 1975 c. 147, 199; 1977 c. 195; 1979 c. 110 s. 60 (13); 1979 c. 278, 355; 1985 a. 83; 1991 a. 85; 1993 a. 492; 1997 a. 253; 2003 a. 144; 2005 a. 172; 2009 a. 28; 2011 a. 183.

102.49 Annotation Death benefits for dependent children are not increased by s. 102.57. Schwartz v. DILHR, 72 Wis. 2d 217, 240 N.W.2d 173 (1976).



102.50 Burial expenses.

102.50  Burial expenses. In all cases in which the death of an employee proximately results from the injury, the employer or insurer shall pay the actual expense for burial, not exceeding $10,000.

102.50 History History: 1971 c. 148; 1977 c. 195; 1985 a. 83; 1991 a. 85; 1995 a. 117; 2009 a. 206.



102.51 Dependents.

102.51  Dependents.

102.51(1)(1)  Who are.

102.51(1)(a)(a) The following persons are entitled to death benefits as if they are solely and wholly dependent for support upon a deceased employee:

102.51(1)(a)1. 1. A wife upon a husband with whom she is living at the time of his death.

102.51(1)(a)2. 2. A husband upon a wife with whom he is living at the time of her death.

102.51(1)(a)2m. 2m. A domestic partner under ch. 770 upon his or her partner with whom he or she is living at the time of the partner's death.

102.51(1)(a)3. 3. A child under the age of 18 years upon the parent with whom he or she is living at the time of the death of the parent, there being no surviving dependent parent.

102.51(1)(a)4. 4. A child over the age of 18 years, but physically or mentally incapacitated from earning, upon the parent with whom he or she is living at the time of the death of the parent, there being no surviving dependent parent.

102.51(1)(b) (b) Where a dependent who is entitled to death benefits under this subsection survives the deceased employee, all other dependents shall be excluded. The charging of any portion of the support and maintenance of a child upon one of the parents, or any voluntary contribution toward the support of a child by a parent, or an obligation to support a child by a parent constitutes living with any such parent within the meaning of this subsection.

102.51(2) (2) Who are not.

102.51(2)(a)(a) No person shall be considered a dependent unless that person is a spouse, a domestic partner under ch. 770, a divorced spouse who has not remarried, or a lineal descendant, lineal ancestor, brother, sister, or other member of the family, whether by blood or by adoption, of the deceased employee.

102.51(2)(b) (b) If for 8 years or more prior to the date of injury a deceased employee has been a resident of the United States, it shall be conclusively presumed that no person who has remained a nonresident alien during that period is either totally or partially dependent upon the deceased employee for support.

102.51(2)(c) (c) No person who is a nonresident alien shall be found to be either totally or partially dependent on a deceased employee for support who cannot establish dependency by proving contributions from the deceased employee by written evidence or tokens of the transfer of money, such as drafts, letters of credit, microfilm or other copies of paid share drafts, canceled checks, or receipts for the payment to any bank, express company, United States post office, or other agency commercially engaged in the transfer of funds from one country to another, for transmission of funds on behalf of said deceased employee to such nonresident alien claiming dependency. This provision shall not be applicable unless the employee has been continuously in the United States for at least one year prior to his or her injury, and has been remuneratively employed therein for at least 6 months.

102.51(3) (3) Division among dependents. If there is more than one person wholly or partially dependent, the death benefit shall be divided between such dependents in such proportion as the department shall determine to be just, considering their ages and other facts bearing on such dependency.

102.51(4) (4) Dependency as of the date of death. Questions as to who is a dependent and the extent of his or her dependency shall be determined as of the date of the death of the employee, and the dependent's right to any death benefit becomes fixed at that time, regardless of any subsequent change in conditions. The death benefit shall be directly recoverable by and payable to the dependents entitled thereto or their legal guardians or trustees. In case of the death of a dependent whose right to a death benefit has thus become fixed, so much of the benefit as is then unpaid is payable to the dependent's personal representatives in gross, unless the department determines that the unpaid benefit shall be reassigned, under sub. (6), and paid to any other dependent who is physically or mentally incapacitated or a minor. A posthumous child is for the purpose of this subsection a dependent as of the date of death.

102.51(5) (5) When not interested. No dependent of an injured employee shall be deemed a party in interest to any proceeding by the employee for the enforcement of the employee's claim for compensation, nor with respect to the compromise thereof by such employee. A compromise of all liability entered into by an employee is binding upon the employee's dependents, except that any dependent of a deceased employee may submit the compromise for review under s. 102.16 (1).

102.51(6) (6) Division among dependents. Benefits accruing to a minor dependent child may be awarded to either parent in the discretion of the department. Notwithstanding sub. (1), the department may reassign the death benefit, in accordance with their respective needs for the death benefit as between a surviving spouse or a domestic partner under ch. 770 and children designated in sub. (1) and s. 102.49.

102.51(7) (7) Certain defense barred. In proceedings for the collection of primary death benefit or burial expense it shall not be a defense that the applicant, either individually or as a partner or member, was an employer of the deceased.

102.51 History History: 1975 c. 94, 147; 1977 c. 195; 1981 c. 92; 1983 a. 98, 368; 1993 a. 112, 492; 1995 a. 225; 1997 a. 253; 1999 a. 162; 2009 a. 28.

102.51 Annotation A posthumously born illegitimate child does not qualify as a dependent under sub. (4). Claimants not falling within one of the classifications under sub. (2) (a) will not qualify for benefits, regardless of dependency in fact. Larson v. DILHR, 76 Wis. 2d 595, 252 N.W.2d 33 (1977).

102.51 Annotation Sub. (5) has no application to a claim for a death benefit because a death benefit claim is not an "employee's claim for compensation." While sub. (5) prohibits a dependent from being a party to a worker's claim for disability benefits, a dependent claiming a death benefit is prosecuting only his or her own claim. Edward Brothers, Inc. v. LIRC, 2007 WI App 128, 300 Wis. 2d 638, 731 N.W.2d 302, 06-2398.



102.52 Permanent partial disability schedule.

102.52  Permanent partial disability schedule. In cases included in the following schedule of permanent partial disabilities indemnity shall be paid for the healing period, and in addition, for the period specified, at the rate of two-thirds of the average weekly earnings of the employee, to be computed as provided in s. 102.11:

102.52(1) (1) The loss of an arm at the shoulder, 500 weeks;

102.52(2) (2) The loss of an arm at the elbow, 450 weeks;

102.52(3) (3) The loss of a hand, 400 weeks;

102.52(4) (4) The loss of a palm where the thumb remains, 325 weeks;

102.52(5) (5) The loss of a thumb and the metacarpal bone thereof, 160 weeks;

102.52(6) (6) The loss of a thumb at the proximal joint, 120 weeks;

102.52(7) (7) The loss of a thumb at the distal joint, 50 weeks;

102.52(8) (8) The loss of all fingers on one hand at their proximal joints, 225 weeks;

102.52(9) (9) Losses of fingers on each hand as follows:

102.52(9)(a) (a) An index finger and the metacarpal bone thereof, 60 weeks;

102.52(9)(b) (b) An index finger at the proximal joint, 50 weeks;

102.52(9)(c) (c) An index finger at the second joint, 30 weeks;

102.52(9)(d) (d) An index finger at the distal joint, 12 weeks;

102.52(9)(e) (e) A middle finger and the metacarpal bone thereof, 45 weeks;

102.52(9)(f) (f) A middle finger at the proximal joint, 35 weeks;

102.52(9)(g) (g) A middle finger at the second joint, 20 weeks;

102.52(9)(h) (h) A middle finger at the distal joint, 8 weeks;

102.52(9)(i) (i) A ring finger and the metacarpal bone thereof, 26 weeks;

102.52(9)(j) (j) A ring finger at the proximal joint, 20 weeks;

102.52(9)(k) (k) A ring finger at the second joint, 15 weeks;

102.52(9)(L) (L) A ring finger at the distal joint, 6 weeks;

102.52(9)(m) (m) A little finger and the metacarpal bone thereof, 28 weeks;

102.52(9)(n) (n) A little finger at the proximal joint, 22 weeks;

102.52(9)(o) (o) A little finger at the second joint, 16 weeks;

102.52(9)(p) (p) A little finger at the distal joint, 6 weeks;

102.52(10) (10) The loss of a leg at the hip joint, 500 weeks;

102.52(11) (11) The loss of a leg at the knee, 425 weeks;

102.52(12) (12) The loss of a foot at the ankle, 250 weeks;

102.52(13) (13) The loss of the great toe with the metatarsal bone thereof, 83 1/3 weeks;

102.52(14) (14) Losses of toes on each foot as follows:

102.52(14)(a) (a) A great toe at the proximal joint, 25 weeks;

102.52(14)(b) (b) A great toe at the distal joint, 12 weeks;

102.52(14)(c) (c) The second toe with the metatarsal bone thereof, 25 weeks;

102.52(14)(d) (d) The second toe at the proximal joint, 8 weeks;

102.52(14)(e) (e) The second toe at the second joint, 6 weeks;

102.52(14)(f) (f) The second toe at the distal joint, 4 weeks;

102.52(14)(g) (g) The third, fourth or little toe with the metatarsal bone thereof, 20 weeks;

102.52(14)(h) (h) The third, fourth or little toe at the proximal joint, 6 weeks;

102.52(14)(i) (i) The third, fourth or little toe at the second or distal joint, 4 weeks;

102.52(15) (15) The loss of an eye by enucleation or evisceration, 275 weeks;

102.52(16) (16) Total impairment of one eye for industrial use, 250 weeks;

102.52(17) (17) Total deafness from accident or sudden trauma, 330 weeks;

102.52(18) (18) Total deafness of one ear from accident or sudden trauma, 55 weeks.

102.52 History History: 1973 c. 150; 1975 c. 147; 1979 c. 278.

102.52 Annotation In a proceeding brought by an employee who suffered total deafness in one ear, a skull fracture, loss of taste and smell, facial paralysis, and periods of intermittent headaches and dizziness, the department did not err in determining that the hearing loss was a scheduled disability under sub. (18), with a separate award for the additional physical effects of the deafness, rather than considering the entire range of disabilities as a whole. When a loss is recognized by and compensable under this section, the schedule therein is exclusive. Vande Zande v. ILHR Dept. 70 Wis. 2d 1086, 236 N.W.2d 255 (1975).

102.52 Annotation The "loss of an arm at the shoulder" under sub. (1) includes injuries to the shoulder. Hagen v. LIRC, 210 Wis. 2d 12, 563 N.W.2d 454 (1997), 94-0374.



102.53 Multiple injury variations.

102.53  Multiple injury variations. In case an injury causes more than one permanent disability specified in ss. 102.44 (3), 102.52 and 102.55, the period for which indemnity shall be payable for each additional equal or lesser disability shall be increased as follows:

102.53(1) (1) In the case of impairment of both eyes, by 200%.

102.53(2) (2) In the case of disabilities on the same hand covered by s. 102.52 (9), by 100% for the first equal or lesser disability and by 150% for the 2nd and 3rd equal or lesser disabilities.

102.53(3) (3) In the case of disabilities on the same foot covered by s. 102.52 (14), by 20%.

102.53(4) (4) In all other cases, by 20%.

102.53(5) (5) The aggregate result as computed by applying sub. (1), and the aggregate result for members on the same hand or foot as computed by applying subs. (2) and (3), shall each be taken as a unit for applying sub. (4) as between such units, and as between such units and each other disability.

102.53 History History: 1973 c. 150; 1979 c. 278.



102.54 Injury to dominant hand.

102.54  Injury to dominant hand. If an injury to an employee's dominant hand causes a disability specified in s. 102.52 (1) to (9) or amputation of more than two-thirds of the distal joint of a finger, the period for which indemnity is payable for that disability or amputation is increased by 25%. This increase is in addition to any other increase payable under s. 102.53 but, for cases in which an injury causes more than one permanent disability, the increase under this section shall be based on the periods specified in s. 102.52 (1) to (9) for each disability and not on any increased period specified in s. 102.53.

102.54 History History: 1993 a. 81.



102.55 Application of schedules.

102.55  Application of schedules.

102.55(1) (1) Whenever amputation of a member is made between any 2 joints mentioned in the schedule in s. 102.52 the determined loss and resultant indemnity therefor shall bear such relation to the loss and indemnity applicable in case of amputation at the joint next nearer the body as such injury bears to one of amputation at the joint nearer the body.

102.55(2) (2) For the purposes of this schedule permanent and complete paralysis of any member shall be deemed equivalent to the loss thereof.

102.55(3) (3) For all other injuries to the members of the body or its faculties which are specified in this schedule resulting in permanent disability, though the member be not actually severed or the faculty totally lost, compensation shall bear such relation to that named in this schedule as disabilities bear to the disabilities named in this schedule. Indemnity in such cases shall be determined by allowing weekly indemnity during the healing period resulting from the injury and the percentage of permanent disability resulting thereafter as found by the department.



102.555 Occupational deafness; definitions.

102.555  Occupational deafness; definitions.

102.555(1) (1) In this section:

102.555(1)(a) (a) "Noise" means sound capable of producing occupational deafness.

102.555(1)(b) (b) "Noisy employment" means employment in the performance of which an employee is subjected to noise.

102.555(1)(c) (c) "Occupational deafness" means permanent partial or permanent total loss of hearing of one or both ears due to prolonged exposure to noise in employment.

102.555(2) (2) No benefits shall be payable for temporary total or temporary partial disability under this chapter for loss of hearing due to prolonged exposure to noise.

102.555(3) (3) An employee who because of occupational deafness is transferred by his or her employer to other noisy employment and thereby sustains actual wage loss shall be compensated at the rate provided in s. 102.43 (2), not exceeding $7,000 in the aggregate from all employers. "Time of injury", "occurrence of injury", and "date of injury" in such case mean the date of wage loss.

102.555(4) (4) Subject to the limitations provided in this section, there shall be payable for total occupational deafness of one ear, 36 weeks of compensation; for total occupational deafness of both ears, 216 weeks of compensation; and for partial occupational deafness, compensation shall bear such relation to that named in this section as disabilities bear to the maximum disabilities provided in this section. In cases covered by this subsection, "time of injury", "occurrence of injury", or "date of injury" shall, at the option of the employee, be the date of occurrence of any of the following events to an employee:

102.555(4)(a) (a) Transfer to nonnoisy employment by an employer whose employment has caused occupational deafness;

102.555(4)(b) (b) The last day actually worked before retiring, regardless of vacation pay or time, sick leave or any other benefit to which the employee is entitled;

102.555(4)(c) (c) Termination of the employer-employee relationship; or

102.555(4)(d) (d) Layoff, provided the layoff is complete and continuous for 6 months.

102.555(5) (5) No claim under sub. (4) may be filed until 7 consecutive days of removal from noisy employment after the time of injury except that under sub. (4) (d) the 7 consecutive days' period may commence within the last 2 months of layoff.

102.555(6) (6) The limitation provisions in this chapter shall control claims arising under this section. Such provisions shall run from the first date upon which claim may be filed, or from the date of subsequent death, provided that no claim shall accrue to any dependent unless an award has been issued or hearing tests have been conducted by a competent medical specialist after the employee has been removed from the noisy environment for a period of 2 months.

102.555(7) (7) No payment shall be made to an employee under this section unless the employee shall have worked in noisy employment for a total period of at least 90 days for the employer from whom the employee claims compensation.

102.555(8) (8) An employer is liable for the entire occupational deafness to which his or her employment has contributed; but if previous deafness is established by a hearing test or other competent evidence, whether or not the employee was exposed to noise within the 2 months preceding such test, the employer is not liable for previous loss so established nor is the employer liable for any loss for which compensation has previously been paid or awarded.

102.555(9) (9) Any amount paid to an employee under this section by any employer shall be credited against compensation payable by any employer to such employee for occupational deafness under subs. (3) and (4). No employee shall in the aggregate receive greater compensation from any or all employers for occupational deafness than that provided in this section for total occupational deafness.

102.555(10) (10) No compensation may be paid for tinnitus unless a hearing test demonstrates a compensable hearing loss other than tinnitus. For injuries occurring on or after January 1, 1992, no compensation may be paid for tinnitus.

102.555(11) (11) Compensation under s. 102.66 for permanent partial disability due to occupational deafness may be paid only if the loss of hearing exceeds 20% of binaural hearing loss.

102.555(12) (12)

102.555(12)(a)(a) An employer or the department is not liable for the expense of any examination or test for hearing loss, any evaluation of such an exam or test, any medical treatment for improving or restoring hearing, or any hearing aid to relieve the effect of hearing loss unless it is determined that compensation for occupational deafness is payable under sub. (3), (4), or (11).

102.555(12)(b) (b) For a case of occupational deafness in which the date of injury is on or after April 1, 2008, this subsection applies beginning on that date. Notwithstanding ss. 102.03 (4) and 102.17 (4), for a case of occupational deafness in which the date of injury is before April 1, 2008, this subsection applies beginning on January 1, 2012.

102.555 History History: 1971 c. 148; 1973 c. 150; 1975 c. 147, 199, 200; 1977 c. 195; 1979 c. 278; 1981 c. 92; 1983 a. 98; 1985 a. 83; 1991 a. 85; 2007 a. 185; 2009 a. 206.

102.555 Annotation Committee Note, 1971: Where an employer discontinues a noisy operation and transfers the employees to nonnoisy employment, they have been unable to make claim for occupational deafness until the conditions of sub. (b), (c) or (d) were met. The employee will now have the option of filing a claim at the time of transfer at the current rate of compensation with a 2-1/2% reduction for each year of age over 50 or waiting until he meets the conditions of sub. (b), (c) or (d) when he may file claim at the then-current rate of compensation with a 1/2% reduction for each year of age over 50. [Bill 371-A]

102.555 Annotation It is a prerequisite for an award of benefits under sub. (10) that the employee must have suffered some compensable hearing loss other than tinnitus; sub. (10) does not require a compensable hearing loss in both ears or in a particular ear. General Castings Corporation v. LIRC, 152 Wis. 2d 631, 449 N.W.2d 619 (Ct. App. 1989).

102.555 Annotation Agency interpretation and application of sub. (8) is discussed. Harnischfeger Corporation v. LIRC, 196 Wis. 2d 650, 539 N.W.2d 335 (1995), 93-0947.



102.56 Disfigurement.

102.56  Disfigurement.

102.56(1)(1) Subject to sub. (2), if an employee is so permanently disfigured as to occasion potential wage loss due to the disfigurement, the department may allow such sum as the department considers just as compensation for the disfigurement, not exceeding the employee's average annual earnings. In determining the potential for wage loss due to the disfigurement and the sum awarded, the department shall take into account the age, education, training, and previous experience and earnings of the employee, the employee's present occupation and earnings, and likelihood of future suitable occupational change. Consideration for disfigurement allowance is confined to those areas of the body that are exposed in the normal course of employment. The department shall also take into account the appearance of the disfigurement, its location, and the likelihood of its exposure in occupations for which the employee is suited.

102.56(2) (2) If an employee who claims compensation under sub. (1) returns to work for the employer who employed the employee at the time of the injury, or is offered employment with that employer, at the same or a higher wage, the department may not allow that compensation unless the employee suffers an actual wage loss due to the disfigurement.

102.56 History History: 1971 c. 148; 1977 c. 195; 1987 a. 179; 2011 a. 183.

102.56 Annotation LIRC's allowance of a disfigurement award based on a limp was a reasonable interpretation of this section. Nothing in sub. (1) limits disfigurement to amputations, scars, and burns. County of Dane v. Labor and Industry Review Commission, 2009 WI 9, 315 Wis. 2d 293, 759 N.W.2d 571, 06-2695.



102.565 Toxic or hazardous exposure; medical examination; conditions of liability.

102.565  Toxic or hazardous exposure; medical examination; conditions of liability.

102.565(1) (1) When an employee working subject to this chapter, as a result of exposure in the course of his or her employment over a period of time to toxic or hazardous substances or conditions, develops any clinically observable abnormality or condition which, on competent medical opinion, predisposes or renders the employ in any manner differentially susceptible to disability to such an extent that it is inadvisable for the employee to continue employment involving such exposure and the employee is discharged from or ceases to continue the employment, and suffers wage loss by reason of such discharge, or such cessation, the department may allow such sum as it deems just as compensation therefor, not exceeding $13,000. In the event a nondisabling condition may also be caused by toxic or hazardous exposure not related to employment, and the employee has a history of such exposure, compensation as provided by this section shall not be allowed nor shall any other remedy for loss of earning capacity. In case of such discharge prior to a finding by the department that it is inadvisable for the employee to continue in such employment and if it is reasonably probable that continued exposure would result in disability, the liability of the employer who so discharges the employee is primary, and the liability of the employer's insurer is secondary, under the same procedure and to the same effect as provided by s. 102.62.

102.565(2) (2) Upon application of any employer or employee the department may direct any employee of the employer or an employee who, in the course of his or her employment, has been exposed to toxic or hazardous substances or conditions, to submit to examination by a physician or physicians to be appointed by the department to determine whether the employee has developed any abnormality or condition under sub. (1), and the degree thereof. The cost of the medical examination shall be borne by the person making application. The results of the examination shall be submitted by the physician to the department, which shall submit copies of the reports to the employer and employee, who shall have opportunity to rebut the reports provided request therefor is made to the department within 10 days from the mailing of the report to the parties. The department shall make its findings as to whether or not it is inadvisable for the employee to continue in his or her employment.

102.565(3) (3) If an employee refuses to submit to the examination after direction by the commission, or any member thereof or the department or an examiner thereof, or in any way obstructs the same, the employee's right to compensation under this section shall be barred.

102.565(4) (4) No payment shall be made to an employee under this section unless he or she shall have worked for a reasonable period of time for the employer from whom he or she claims compensation for exposing him or her to toxic or hazardous conditions.

102.565(5) (5) Payment of a benefit under this section to an employee shall stop such employee from any further recovery whatsoever from any employer under this section.

102.565 History History: 1977 c. 29, 195; 1979 c. 278.

102.565 Annotation Sub. (1) requires that an employee's termination be connected to the employment that caused the susceptibility to disease. General Castings Corp. v. Winstead, 156 Wis. 2d 752, 457 N.W.2d 557 (Ct. App. 1990).



102.57 Violations of safety provisions, penalty.

102.57  Violations of safety provisions, penalty. If injury is caused by the failure of the employer to comply with any statute, rule, or order of the department, compensation and death benefits provided in this chapter shall be increased 15% but the total increase may not exceed $15,000. Failure of an employer reasonably to enforce compliance by employees with any statute, rule, or order of the department constitutes failure by the employer to comply with that statute, rule, or order.

102.57 History History: 1981 c. 92; 1983 a. 98; 2001 a. 37.

102.57 Annotation This section and s. 102.58 may be applicable in the same case if the negligence of both the employer and employee are causes of the employee's injury. Milwaukee Forge v. DILHR, 66 Wis. 2d 428, 225 N.W.2d 476 (1975).

102.57 Annotation The application of this section is not restricted to statutes "of the" department of workforce development. Statutes are not "of" departments of the state. The reasonable reading of this section is that "of the department" modifies "order" and not "statute." The only word that modifies "statute" in the first sentence of the section is "any." This section allows an administrative law judge to increase worker's compensation benefits if it finds that the employer failed to comply with any statute. A violation of a federal OSHA standard was not a violation of "a statute, rule, or order of the department" but was evidence of a violation of a Wisconsin statute, the safe place statute, s. 101.11. Sohn Manufacturing Inc. v. LIRC, 2013 WI App 112, ___ Wis. 2d ___, ___ N.W.2d ___, 12-2566.

102.57 Annotation This section is not preempted by federal law. It is not an attempt to regulate in an area that the state has not been authorized to regulate and does not constitute enforcement of federal workplace safety regulations. Rather, this section is a worker's compensation law "with respect to injuries, diseases, or death of employees arising out of, or in the course of, employment" exempted from preemption under 29 U.S.C. § 653 (b) (4). Sohn Manufacturing Inc. v. LIRC, 2013 WI App 112, ___ Wis. 2d ___, ___ N.W.2d ___, 12-2566.



102.58 Decreased compensation.

102.58  Decreased compensation. If injury is caused by the failure of the employee to use safety devices that are provided in accordance with any statute, rule, or order of the department and that are adequately maintained, and the use of which is reasonably enforced by the employer, if injury results from the employee's failure to obey any reasonable rule adopted and reasonably enforced by the employer for the safety of the employee and of which the employee has notice, or if injury results from the intoxication of the employee by alcohol beverages, as defined in s. 125.02 (1), or use of a controlled substance, as defined in s. 961.01 (4), or a controlled substance analog, as defined in s. 961.01 (4m), the compensation and death benefit provided in this chapter shall be reduced 15% but the total reduction may not exceed $15,000.

102.58 History History: 1971 c. 148; 1981 c. 92; 1983 a. 98; 1987 a. 179; 1995 a. 448; 2001 a. 37.

102.58 Annotation The burden of proof is on the employer to establish not only the fact of intoxication, but also a causal connection between the condition and the injury or accident. Haller Beverage Corporation v. DILHR, 49 Wis. 2d 233, 181 N.W.2d 418 (1970).

102.58 Annotation This section and s. 102.57 may be applicable in the same case if the negligence of both the employer and employee are causes of the employee's injury. Milwaukee Forge v. DILHR, 66 Wis. 2d 428, 225 N.W.2d 476 (1975).

102.58 Annotation Whether a traveling employee's multiple drinks at a tavern was a deviation was irrelevant when the employee was injured while engaged in a later act reasonably necessary to living. Under this section, intoxication does not defeat a worker's compensation claim but only decreases the benefits. Heritage Mutual Insurance Co. v. Larsen, 2001 WI 30, 242 Wis. 2d 47, 624 N.W.2d 129, 98-3577.



102.59 Preexisting disability, indemnity.

102.59  Preexisting disability, indemnity.

102.59(1) (1) Subject to any certificate filed under s. 102.65 (4), if at the time of injury an employee has permanent disability that if it had resulted from that injury would have entitled the employee to indemnity for 200 weeks and if as a result of that injury the employee incurs further permanent disability that entitles the employee to indemnity for 200 weeks, the employee shall be paid from the funds provided in this section additional compensation equivalent to the amount that would be payable for that previous disability if that previous disability had resulted from that injury or the amount that is payable for that further disability, whichever is less, except that an employee may not be paid that additional compensation if the employee has already received compensation under this subsection. If the previous and further disabilities result in permanent total disability, the additional compensation shall be in such amount as will complete the payments that would have been due had the permanent total disability resulted from that injury. This additional compensation accrues from, and may not be paid to any person before, the end of the period for which compensation for permanent disability resulting from the injury is payable by the employer, and shall be subject to s. 102.32 (6), (6m), and (7). No compromise agreement of liability for this additional compensation may provide for any lump sum payment.

102.59(1m) (1m) A compromise order issued under s. 102.16 (1) may not be admitted as evidence in any action or proceeding for benefits compensable under this section.

102.59(2) (2) In the case of the loss or of the total impairment of a hand, arm, foot, leg, or eye, the employer shall pay $20,000 into the state treasury. The payment shall be made in all such cases regardless of whether the employee or the employee's dependent or personal representative commences action against a 3rd party as provided in s. 102.29.

102.59(3) (3) All payments received under this section shall be deposited in the fund established by s. 102.65.

102.59 History History: 1971 c. 148; 1971 c. 260 s. 92 (4); 1973 c. 150; 1975 c. 147; 1977 c. 195; 1981 c. 92; 1985 a. 83, 173; 1987 a. 179; 2001 a. 37; 2003 a. 144; 2005 a. 172; 2011 a. 183.

102.59 Annotation The fund was not liable for disability benefits when an employer was liable for permanent total disability. Green Bay Soap Co. v. DILHR, 87 Wis. 2d 561, 275 N.W.2d 190 (Ct. App. 1979).



102.60 Minor illegally employed.

102.60  Minor illegally employed.

102.60(1m) (1m) When the injury is sustained by a minor who is illegally employed, the employer, in addition to paying compensation to the minor and death benefits to the dependents of the minor, shall pay the following amounts into the state treasury, for deposit in the fund established under s. 102.65:

102.60(1m)(a) (a) An amount equal to the amount recoverable by the injured employee, but not to exceed $7,500, if the injured employee is a minor of permit age and at the time of the injury is employed, required, suffered, or permitted to work without a written permit issued under ch. 103, except as provided in pars. (b) to (d).

102.60(1m)(b) (b) An amount equal to double the amount recoverable by the injured employee, but not to exceed $15,000, if the injured employee is a minor of permit age and at the time of the injury is employed, required, suffered, or permitted to work without a permit in any place of employment or at any employment in or for which the department acting under ch. 103, has adopted a written resolution providing that permits shall not be issued.

102.60(1m)(c) (c) An amount equal to double the amount recoverable by the injured employee, but not to exceed $15,000, if the injured employee is a minor of permit age and at the time of the injury is employed, required, suffered, or permitted to work at prohibited employment.

102.60(1m)(d) (d) An amount equal to double the amount recoverable by the injured employee, but not to exceed $15,000, if the injured employee is a minor under permit age and is illegally employed.

102.60(5) (5)

102.60(5)(a)(a) A permit or certificate of age that is unlawfully issued by an officer specified in ch. 103, or that is unlawfully altered after issuance, without fraud on the part of the employer, shall be considered a permit for purposes of this section.

102.60(5)(b) (b) If the employer is misled in employing a minor illegally because of fraudulent written evidence of age presented by the minor, the employer is not required to pay the amounts specified in sub. (1m).

102.60(7) (7) This section does not apply to an employee, as defined in s. 102.07 (6), if the agency or publisher establishes by affirmative proof that at the time of the injury the employee was not employed with the actual or constructive knowledge of the agency or publisher.

102.60(8) (8) This section does not apply to liability arising under s. 102.06 unless the employer sought to be charged knew or should have known that the minor was illegally employed by the contractor or subcontractor.

102.60 History History: 1975 c. 147 s. 57; 1975 c. 199; 1977 c. 29, 195; 2005 a. 172; 2009 a. 206.



102.61 Indemnity under rehabilitation law.

102.61  Indemnity under rehabilitation law.

102.61(1) (1) Subject to subs. (1g) and (1m), an employee who is entitled to receive and has received compensation under this chapter, and who is entitled to and is receiving instruction under 29 USC 701 to 797b, as administered by the state in which the employee resides or in which the employee resided at the time of becoming physically disabled, shall, in addition to other indemnity, be paid the actual and necessary costs of tuition, fees, books, and travel required for the employee's rehabilitation training program and, if the employee receives that instruction elsewhere than at the place of residence, the actual and necessary costs of maintenance, during rehabilitation, subject to the conditions and limitations specified in sub. (1r). The costs of travel under this subsection shall be paid at the same rate as is provided for state officers and employees under s. 20.916 (8).

102.61(1g) (1g)

102.61(1g)(a)(a) In this subsection, "suitable employment" means employment that is within an employee's permanent work restrictions, that the employee has the necessary physical capacity, knowledge, transferable skills, and ability to perform, and that pays not less than 90% of the employee's preinjury average weekly wage, except that employment that pays 90% or more of the employee's preinjury average weekly wage does not constitute suitable employment if any of the following apply:

102.61(1g)(a)1. 1. The employee's education, training, or employment experience demonstrates that the employee is on a career or vocational path, the employee's average weekly wage on the date of injury does not reflect the average weekly wage that the employee reasonably could have been expected to earn in the demonstrated career or vocational path, and the permanent work restrictions caused by the injury impede the employee's ability to pursue the demonstrated career or vocational path.

102.61(1g)(a)2. 2. The employee was performing part-time employment at the time of the injury, the employee's average weekly wage for compensation purposes is calculated under s. 102.11 (1) (f) 1. or 2., and that average weekly wage exceeds the employee's gross average weekly wage for the part-time employment.

102.61(1g)(b) (b) If an employer offers an employee suitable employment as provided in par. (c), the employer or the employer's insurance carrier is not liable for temporary disability benefits under s. 102.43 (5) (b) or for the cost of tuition, fees, books, travel, and maintenance under sub. (1). Ineligibility for compensation under this paragraph does not preclude an employee from receiving vocational rehabilitation services under 29 USC 701 to 797b if the department determines that the employee is eligible to receive those services.

102.61(1g)(c) (c) On receiving notice that he or she is eligible to receive vocational rehabilitation services under 29 USC 701 to 797a, an employee shall provide the employer with a written report from a physician, chiropractor, psychologist, or podiatrist stating the employee's permanent work restrictions. Within 60 days after receiving that report, the employer shall provide to the employee in writing an offer of suitable employment, a statement that the employer has no suitable employment for the employee, or a report from a physician, chiropractor, psychologist, or podiatrist showing that the permanent work restrictions provided by the employee's practitioner are in dispute and documentation showing that the difference in work restrictions would materially affect either the employer's ability to provide suitable employment or a vocational rehabilitation counselor's ability to recommend a rehabilitative training program. If the employer and employee cannot resolve the dispute within 30 days after the employee receives the employer's report and documentation, the employer or employee may request a hearing before the department to determine the employee's work restrictions. Within 30 days after the department determines the employee's work restrictions, the employer shall provide to the employee in writing an offer of suitable employment or a statement that the employer has no suitable employment for the employee.

102.61(1m) (1m)

102.61(1m)(a)(a) If the department has determined under sub. (1) that an employee is eligible for vocational rehabilitation services under 29 USC 701 to 797b, but that the department cannot provide those services for the employee, the employee may select a private rehabilitation counselor certified by the department to determine whether the employee can return to suitable employment without rehabilitative training and, if that counselor determines that rehabilitative training is necessary, to develop a rehabilitative training program to restore as nearly as possible the employee to his or her preinjury earning capacity and potential.

102.61(1m)(b) (b) Notwithstanding s. 102.03 (4), an employee whose date of injury is before May 4, 1994, may receive private rehabilitative counseling and rehabilitative training under par. (a).

102.61(1m)(c) (c) The employer or insurance carrier shall pay the reasonable cost of any services provided for an employee by a private rehabilitation counselor under par. (a) and, subject to the conditions and limitations specified in sub. (1r) (a) to (c) and by rule, if the private rehabilitation counselor determines that rehabilitative training is necessary, the reasonable cost of the rehabilitative training program recommended by that counselor, including the cost of tuition, fees, books, maintenance, and travel at the same rate as is provided for state officers and employees under s. 20.916 (8). Notwithstanding that the department may authorize under s. 102.43 (5) (b) a rehabilitative training program that lasts longer than 80 weeks, a rehabilitative training program that lasts 80 weeks or less is presumed to be reasonable.

102.61(1m)(d) (d) If an employee receives services from a private rehabilitation counselor under par. (a) and later receives similar services from the department under sub. (1) without the prior approval of the employer or insurance carrier, the employer or insurance carrier is not liable for temporary disability benefits under s. 102.43 (5) (b) or for tuition, fee, book, travel, and maintenance costs under sub. (1) that exceed what the employer or insurance carrier would have been liable for under the rehabilitative training program developed by the private rehabilitation counselor.

102.61(1m)(e) (e) Nothing in this subsection prevents an employer or insurance carrier from providing an employee with the services of a private rehabilitation counselor or with rehabilitative training under sub. (3) before the department makes its determination under par. (a).

102.61(1m)(f) (f) The department shall promulgate rules establishing procedures and requirements for the private rehabilitation counseling and rehabilitative training process under this subsection. Those rules shall include rules specifying the procedure and requirements for certification of private rehabilitation counselors.

102.61(1r) (1r) An employee who receives a course of instruction or other rehabilitative training under sub. (1) or (1m) is subject to the following conditions and limitations:

102.61(1r)(a) (a) The employee must undertake the course of instruction within 60 days from the date when the employee has sufficiently recovered from the injury to permit so doing, or as soon thereafter as the officer or agency having charge of the instruction shall provide opportunity for the rehabilitation.

102.61(1r)(b) (b) The employee must continue in rehabilitation training with such reasonable regularity as health and situation will permit.

102.61(1r)(c) (c) The employee may not have the costs of tuition, fees, books, travel, and maintenance paid under sub. (1) or the costs of private rehabilitation counseling and rehabilitative training paid under sub. (1m) on account of training for a period in excess of 80 weeks in all, except as provided in s. 102.43 (5) (b).

102.61(2) (2) The department, the commission, and the courts shall determine the rights and liabilities of the parties under this section in like manner and with like effect as the department, the commission, and the courts determine other issues under this chapter. A determination under this subsection may include a determination based on the evidence regarding the cost or scope of the services provided by a private rehabilitation counselor under sub. (1m) (a) or the cost or reasonableness of a rehabilitative training program developed under sub. (1m) (a).

102.61(3) (3) Nothing in this section prevents an employer or insurance carrier from providing an employee with the services of a private rehabilitation counselor or with rehabilitative training if the employee voluntarily accepts those services or that training.

102.61 History History: 1975 c. 147; 1985 a. 83, 135; 1993 a. 370; 1995 a. 27 ss. 3745, 9126 (19), 9130 (4); 1997 a. 3, 112; 2001 a. 37; 2005 a. 172; 2011 a. 183.

102.61 Annotation Under ss. 102.42 (9) (a), 102.43 (5), and 102.61, the department may extend temporary disability, travel expense, and maintenance costs beyond 40 weeks if additional training is warranted. Beloit Corp. v. State, 152 Wis. 2d 579, 449 N.W.2d 299 (Ct. App. 1989).

102.61 Annotation The provisions of this section encompass formalized courses of instruction only. Johnson v. LIRC, 177 Wis. 2d 736, 503 N.W.2d 1 (Ct. App. 1993).

102.61 Annotation Nothing in sub. (1g) or ch. 102 provides that an injured employee can be denied vocational rehabilitation benefits when he or she is offered suitable employment after an injury and is subsequently fired for just cause. Oshkosh Corporation v. LIRC, 2011 WI App 42, 332 Wis. 2d 261, 796 N.W.2d 217, 10-1219.



102.62 Primary and secondary liability; unchangeable.

102.62  Primary and secondary liability; unchangeable. In case of liability under s. 102.57 or 102.60, the liability of the employer shall be primary and the liability of the insurance carrier shall be secondary. If proceedings are had before the department for the recovery of that liability, the department shall set forth in its award the amount and order of liability as provided in this section. Execution shall not be issued against the insurance carrier to satisfy any judgment covering that liability until execution has first been issued against the employer and has been returned unsatisfied as to any part of that liability. Any provision in any insurance policy undertaking to guarantee primary liability or to avoid secondary liability for a liability under s. 102.57 or 102.60 is void. If the employer has been adjudged bankrupt or has made an assignment for the benefit of creditors, or if the employer, other than an individual, has gone out of business or has been dissolved, or if the employer is a corporation and its charter has been forfeited or revoked, the insurer shall be liable for the payment of that liability without judgment or execution against the employer, but without altering the primary liability of the employer.

102.62 History History: 2005 a. 172.



102.63 Refunds by state.

102.63  Refunds by state. Whenever the department shall certify to the secretary of administration that excess payment has been made under s. 102.59 or under s. 102.49 (5) either because of mistake or otherwise, the secretary of administration shall within 5 days after receipt of such certificate draw an order against the fund in the state treasury into which such excess was paid, reimbursing such payor of such excess payment, together with interest actually earned thereon if the excess payment has been on deposit for at least 6 months.

102.63 History History: 1981 c. 92; 2003 a. 33.



102.64 Attorney general shall represent state and commission.

102.64  Attorney general shall represent state and commission.

102.64(1)(1) Upon request of the department of administration, a representative of the department of justice shall represent the state in cases involving payment into or out of the state treasury under s. 20.865 (1) (fm), (kr), or (ur) or 102.29. The department of justice, after giving notice to the department of administration, may compromise the amount of those payments but such compromises shall be subject to review by the department of workforce development. If the spouse or domestic partner under ch. 770 of the deceased employee compromises his or her claim for a primary death benefit, the claim of the children of the employee under s. 102.49 shall be compromised on the same proportional basis, subject to approval by the department. If the persons entitled to compensation on the basis of total dependency under s. 102.51 (1) compromise their claim, payments under s. 102.49 (5) (a) shall be compromised on the same proportional basis.

102.64(2) (2) Upon request of the department of administration, the attorney general shall appear on behalf of the state in proceedings upon claims for compensation against the state. Except as provided in s. 102.65 (3), the department of justice shall represent the interests of the state in proceedings under s. 102.44 (1), 102.49, 102.59, 102.60, or 102.66. The department of justice may compromise claims in those proceedings, but the compromises are subject to review by the department of workforce development. Costs incurred by the department of justice in prosecuting or defending any claim for payment into or out of the work injury supplemental benefit fund under s. 102.65, including expert witness and witness fees but not including attorney fees or attorney travel expenses for services performed under this subsection, shall be paid from the work injury supplemental benefit fund.

102.64(3) (3) In any action to review an order or award of the commission, and upon any appeal therein to the court of appeals, the attorney general shall appear on behalf of the commission, whether any other party defendant shall be represented or not, except that in actions brought by the state the governor shall appoint an attorney to appear on behalf of the commission.

102.64 History History: 1975 c. 147; 1977 c. 187 s. 134; 1977 c. 195; 1979 c. 110 s. 60 (11); 1981 c. 20; 1983 a. 98; 1995 a. 27 ss. 3745g, 9130 (4); 1997 a. 3; 2007 a. 185; 2009 a. 28; 2011 a. 183.

102.64 Annotation Sub. (3) does not result in providing public counsel for a private party litigant, because nowhere does the statute make the attorney general the claimant's attorney, but expressly states that the attorney general shall appear on behalf of the department. Hunter v. DILHR, 64 Wis. 2d 97, 218 N.W.2d 314 (1974).



102.65 Work injury supplemental benefit fund.

102.65  Work injury supplemental benefit fund.

102.65(1) (1) The moneys payable to the state treasury under ss. 102.35 (1), 102.47, 102.49, 102.59, and 102.60, together with all accrued interest on those moneys, and all interest payments received under s. 102.75 (2), shall constitute a separate nonlapsible fund designated as the work injury supplemental benefit fund. Moneys in the fund may be expended only as provided in s. 20.445 (1) (t) and may not be used for any other purpose of the state.

102.65(2) (2) For proper administration of the moneys available in the fund the department shall by order, set aside in the state treasury suitable reserves to carry to maturity the liability for benefits under ss. 102.44, 102.49, 102.59 and 102.66. Such moneys shall be invested by the investment board in accordance with s. 25.14 (5).

102.65(3) (3) The department of workforce development may retain the department of administration to process, investigate, and pay claims under ss. 102.44 (1), 102.49, 102.59, and 102.66. If retained by the department of workforce development, the department of administration may compromise a claim processed by that department, but a compromise made by that department is subject to review by the department of workforce development. The department of workforce development shall pay for the services retained under this subsection from the appropriation account under s. 20.445 (1) (t).

102.65(4) (4) The secretary shall monitor the cash balance in, and incurred losses to, the work injury supplemental benefit fund using generally accepted actuarial principles. If the secretary determines that the expected ultimate losses to the work injury supplemental benefit fund on known claims exceed 85 percent of the cash balance in that fund, the secretary shall consult with the council on worker's compensation. If the secretary, after consulting with the council on worker's compensation, determines that there is a reasonable likelihood that the cash balance in the work injury supplemental benefit fund may become inadequate to fund all claims under ss. 102.44 (1) (c), 102.49, 102.59, and 102.66, the secretary shall file with the secretary of administration a certificate attesting that the cash balance in that fund is likely to become inadequate to fund all claims under ss. 102.44 (1) (c), 102.49, 102.59, and 102.66 and specifying one of the following:

102.65(4)(a) (a) That payment of those claims will be made as provided in a schedule that the department shall promulgate by rule.

102.65(4)(b) (b) A date after which payment of those claims will be reduced.

102.65(4)(c) (c) A date after which no new claims under those provisions will be paid.

102.65 History History: 1975 c. 147; 1977 c. 29; 1981 c. 20 s. 2202 (28) (a); 1983 a. 98 s. 31; 1989 a. 64; 1991 a. 174; 1995 a. 117; 2005 a. 172; 2007 a. 185; 2011 a. 183.



102.66 Payment of certain barred claims.

102.66  Payment of certain barred claims.

102.66(1) (1) Subject to any certificate filed under s. 102.65 (4), if there is an otherwise meritorious claim for occupational disease, or for a traumatic injury described in s. 102.17 (4) in which the date of injury or death or last payment of compensation, other than for treatment or burial expenses, is before April 1, 2006, and if the claim is barred solely by the statute of limitations under s. 102.17 (4), the department may, in lieu of worker's compensation benefits, direct payment from the work injury supplemental benefit fund under s. 102.65 of such compensation and such medical expenses as would otherwise be due, based on the date of injury, to or on behalf of the injured employee. The benefits shall be supplemental, to the extent of compensation liability, to any disability or medical benefits payable from any group insurance policy whose premium is paid in whole or in part by any employer, or under any federal insurance or benefit program providing disability or medical benefits. Death benefits payable under any such group policy do not limit the benefits payable under this section.

102.66(2) (2) In the case of occupational disease, or of a traumatic injury described in s. 102.17 (4) in which the date of injury or death or last payment of compensation, other than for treatment for burial expenses, is before April 1, 2006, appropriate benefits may be awarded from the work injury supplemental benefit fund when the status or existence of the employer or its insurance carrier cannot be determined or when there is otherwise no adequate remedy, subject to the limitations contained in sub. (1).

102.66 History History: 1975 c. 147; 1979 c. 278; 2001 a. 37; 2005 a. 172; 2011 a. 183.

102.66 Annotation This section authorizes the award of benefits for otherwise meritorious claims barred by the statute of limitations in effect at the time the claim arose. State v. DILHR, 101 Wis. 2d 396, 304 N.W.2d 758 (1981).

102.66 Annotation When a disabled worker could have claimed permanent total disability benefits under this section, but failed to do so before dying of causes unrelated to a compensable injury, a surviving dependent may not claim the disability benefits. State v. LIRC, 136 Wis. 2d 281, 401 N.W.2d 578 (1987).



102.75 Administrative expenses.

102.75  Administrative expenses.

102.75(1) (1) The department shall assess upon and collect from each licensed worker's compensation insurance carrier and from each employer exempted under s. 102.28 (2) by special order or by rule, the proportion of total costs and expenses incurred by the council on worker's compensation for travel and research and by the department and the commission in the administration of this chapter for the current fiscal year plus any deficiencies in collections and anticipated costs from the previous fiscal year, that the total indemnity paid or payable under this chapter by each such carrier and exempt employer in worker's compensation cases initially closed during the preceding calendar year, other than for increased, double or treble compensation bore to the total indemnity paid in cases closed the previous calendar year under this chapter by all carriers and exempt employers other than for increased, double or treble compensation. The council on worker's compensation and the commission shall annually certify any costs and expenses for worker's compensation activities to the department at such time as the secretary requires.

102.75(1m) (1m) The moneys collected under sub. (1) and under ss. 102.28 (2) and 102.31 (7), together with all accrued interest, shall constitute a separate nonlapsible fund designated as the worker's compensation operations fund. Moneys in the fund may be expended only as provided in s. 20.445 (1) (ra), (rb), and (rp) and (2) (ra) and may not be used for any other purpose of the state.

102.75(2) (2) The department shall require that payments for costs and expenses for each fiscal year shall be made on such dates as the department prescribes by each licensed worker's compensation insurance carrier and employer exempted under s. 102.28 (2). Each such payment shall be a sum equal to a proportionate share of the annual costs and expenses assessed upon each carrier and employer as estimated by the department. Interest shall accrue on amounts not paid within 30 days after the date prescribed by the department under this subsection at the rate of 1 percent per month. All interest payments received under this subsection shall be deposited in the fund established under s. 102.65.

102.75(4) (4) From the appropriation under s. 20.445 (1) (ra), the department shall allocate the amounts that it collects in application fees from employers applying for exemption under s. 102.28 (2) and the annual amount that it collects from employers that have been exempted under s. 102.28 (2) to fund the activities of the department under s. 102.28 (2) (b) and (c).

102.75 History History: 1975 c. 39; 1975 c. 147 s. 54; 1977 c. 195, 418; 1981 c. 20, 92; 1987 a. 27; 1991 a. 85; 1995 a. 117; 2005 a. 172; 2009 a. 206; 2013 a. 20.



102.80 Uninsured employers fund.

102.80  Uninsured employers fund.

102.80(1) (1) There is established a separate, nonlapsible trust fund designated as the uninsured employers fund consisting of all the following:

102.80(1)(a) (a) Amounts collected from uninsured employers under s. 102.82.

102.80(1)(b) (b) Uninsured employer surcharges collected under s. 102.85 (4).

102.80(1)(d) (d) Amounts collected from employees or dependents of employees under s. 102.81 (4) (b).

102.80(1)(e) (e) All moneys received by the department for the uninsured employers fund from any other source.

102.80(1m) (1m) The moneys collected or received under sub. (1), together with all accrued interest, shall constitute a separate nonlapsible fund designated as the uninsured employers fund. Moneys in the fund may be expended only as provided in s. 20.445 (1) (sm) and may not be used for any other purpose of the state.

102.80(3) (3)

102.80(3)(a)(a) If the cash balance in the uninsured employers fund equals or exceeds $4,000,000, the secretary shall consult the council on worker's compensation within 45 days after that cash balance equals or exceeds $4,000,000. The secretary may file with the secretary of administration, within 15 days after consulting the council on worker's compensation, a certificate attesting that the cash balance in the uninsured employers fund equals or exceeds $4,000,000.

102.80(3)(ag) (ag) The secretary shall monitor the cash balance in, and incurred losses to, the uninsured employers fund using generally accepted actuarial principles. If the secretary determines that the expected ultimate losses to the uninsured employers fund on known claims exceed 85 percent of the cash balance in the uninsured employers fund, the secretary shall consult with the council on worker's compensation. If the secretary, after consulting with the council on worker's compensation, determines that there is a reasonable likelihood that the cash balance in the uninsured employers fund may become inadequate to fund all claims under s. 102.81 (1), the secretary shall file with the secretary of administration a certificate attesting that the cash balance in the uninsured employer's fund is likely to become inadequate to fund all claims under s. 102.81 (1) and specifying a date after which no new claims under s. 102.81 (1) will be paid.

102.80(3)(am) (am) If the secretary files the certificate under par. (a), the department may expend the moneys in the uninsured employers fund, beginning on the first day of the first July after the secretary files that certificate, to make payments under s. 102.81 (1) to employees of uninsured employers and to obtain reinsurance under s. 102.81 (2).

102.80(3)(b) (b) If the secretary does not file the certificate under par. (a), the department may not expend the moneys in the uninsured employers fund.

102.80(3)(c) (c) If, after filing the certificate under par. (a), the secretary files the certificate under par. (ag), the department may expend the moneys in the uninsured employers fund only to make payments under s. 102.81 (1) to employees of uninsured employers on claims made before the date specified in that certificate and to obtain reinsurance under s. 102.81 (2) for the payment of those claims.

102.80(4) (4)

102.80(4)(a)(a) If an uninsured employer who owes to the department any amount under s. 102.82 or 102.85 (4) transfers his or her business assets or activities, the transferee is liable for the amounts owed by the uninsured employer under s. 102.82 or 102.85 (4) if the department determines that all of the following conditions are satisfied:

102.80(4)(a)1. 1. At the time of the transfer, the uninsured employer and the transferee are owned or controlled in whole or in substantial part, either directly or indirectly, by the same interest or interests. Without limitation by reason of enumeration, it is presumed unless shown to the contrary that the "same interest or interests" includes the spouse, child or parent of the individual who owned or controlled the business, or any combination of more than one of them.

102.80(4)(a)2. 2. The transferee has continued or resumed the business of the uninsured employer, either in the same establishment or elsewhere; or the transferee has employed substantially the same employees as those the uninsured employer had employed in connection with the business assets or activities transferred.

102.80(4)(b) (b) The department may collect from a transferee described in par. (a) an amount owed under s. 102.82 or 102.85 (4) using the procedures specified in ss. 102.83, 102.835 and 102.87 and the preference specified in s. 102.84 in the same manner as the department may collect from an uninsured employer.

102.80 History History: 1989 a. 64; 1991 a. 85; 1993 a. 81; 1995 a. 117; 2003 a. 139; 2005 a. 172; 2007 a. 185.



102.81 Compensation for injured employee of uninsured employer.

102.81  Compensation for injured employee of uninsured employer.

102.81(1)(1)

102.81(1)(a)(a) If an employee of an uninsured employer, other than an employee who is eligible to receive alternative benefits under s. 102.28 (3), suffers an injury for which the uninsured employer is liable under s. 102.03, the department or the department's reinsurer shall pay to or on behalf of the injured employee or to the employee's dependents an amount equal to the compensation owed them by the uninsured employer under this chapter except penalties and interest due under ss. 102.16 (3), 102.18 (1) (b) and (bp), 102.22 (1), 102.35 (3), 102.57, and 102.60.

102.81(1)(b) (b) The department shall make the payments required under par. (a) from the uninsured employers fund, except that if the department has obtained reinsurance under sub. (2) and is unable to make those payments from the uninsured employers fund, the department's reinsurer shall make those payments according to the terms of the contract of reinsurance.

102.81(2) (2) The department may retain an insurance carrier or insurance service organization to process, investigate and pay claims under this section and may obtain excess or stop-loss reinsurance with an insurance carrier authorized to do business in this state in an amount that the secretary determines is necessary for the sound operation of the uninsured employers fund. In cases involving disputed claims, the department may retain an attorney to represent the interests of the uninsured employers fund and to make appearances on behalf of the uninsured employers fund in proceedings under ss. 102.16 to 102.29. Section 20.930 and all provisions of subch. IV of ch. 16, except s. 16.753, do not apply to an attorney hired under this subsection. The charges for the services retained under this subsection shall be paid from the appropriation under s. 20.445 (1) (rp). The cost of any reinsurance obtained under this subsection shall be paid from the appropriation under s. 20.445 (1) (sm).

102.81(3) (3) An injured employee of an uninsured employer or his or her dependents may attempt to recover from the uninsured employer, or a 3rd party under s. 102.29, while receiving or attempting to receive payment under sub. (1).

102.81(4) (4) An injured employee, or the dependent of an injured employee, who received one or more payments under sub. (1) shall do all of the following:

102.81(4)(a) (a) If the employee or dependent begins an action to recover compensation from the employee's employer or a 3rd party liable under s. 102.29, provide to the department a copy of all papers filed by any party in the action.

102.81(4)(b) (b) If the employee or dependent receives compensation from the employee's employer or a 3rd party liable under s. 102.29, pay to the department the lesser of the following:

102.81(4)(b)1. 1. The amount after attorney fees and costs that the employee or dependent received under sub. (1).

102.81(4)(b)2. 2. The amount after attorney fees and costs that the employee or dependent received from the employer or 3rd party.

102.81(5) (5) The department of justice may bring an action to collect the payment under sub. (4).

102.81(6) (6)

102.81(6)(a)(a) Subject to par. (b), an employee, a dependent of an employee, an uninsured employer, a 3rd party who is liable under s. 102.29 or the department may enter into an agreement to settle liabilities under this chapter.

102.81(6)(b) (b) A settlement under par. (a) is void without the department's written approval.

102.81(7) (7) This section first applies to injuries occurring on the first day of the first July beginning after the day that the secretary files a certificate under s. 102.80 (3) (a), except that if the secretary files a certificate under s. 102.80 (3) (ag) this section does not apply to claims filed on or after the date specified in that certificate.

102.81 History History: 1989 a. 64; 1995 a. 117; 2003 a. 144; 2005 a. 172, 253, 410; 2007 a. 97; 2009 a. 206.

102.81 Annotation Section 102.18 (1) (bp) does not govern the conduct of the Department or its agent and does not impose any penalty on the department or its agent for bad faith conduct in administering the Uninsured Employers Fund. Section 102.18 (1) (bp) constitutes the exclusive remedy for the bad faith conduct of an employer or an insurance carrier. Because sub. (1) (bp) does not apply to the department's agent, it does not provide an exclusive remedy for the agent's bad faith. Moreover, sub. (1) (a) exempts the Department and its agent from paying an employee the statutory penalties and interest imposed on an employer or an insurance carrier for their misdeeds, but nothing in sub (1) (a) exempts the department or its agent from liability for its bad faith conduct in processing claims. Aslakson v. Gallagher Bassett Services, Inc. 2007 WI 39, 300 Wis. 2d 92, 729 N.W.2d 712, 04-2588.



102.82 Uninsured employer payments.

102.82  Uninsured employer payments.

102.82(1) (1) Except as provided in sub. (2) (ar), an uninsured employer shall reimburse the department for any payment made under s. 102.81 (1) to or on behalf of an employee of the uninsured employer or to an employee's dependents and for any expenses paid by the department in administering the claim of the employee or dependents, less amounts repaid by the employee or dependents under s. 102.81 (4) (b). The reimbursement owed under this subsection is due within 30 days after the date on which the department notifies the uninsured employer that the reimbursement is owed. Interest shall accrue on amounts not paid when due at the rate of 1% per month.

102.82(2) (2)

102.82(2)(a)(a) Except as provided in pars. (ag), (am) and (ar), all uninsured employers shall pay to the department the greater of the following:

102.82(2)(a)1. 1. Twice the amount determined by the department to equal what the uninsured employer would have paid during periods of illegal nonpayment for worker's compensation insurance in the preceding 3-year period based on the employer's payroll in the preceding 3 years.

102.82(2)(a)2. 2. Seven hundred and fifty dollars.

102.82(2)(ag) (ag) An uninsured employer who is liable to the department under par. (a) 2 shall pay to the department, in lieu of the payment required under par. (a) 2., $100 per day for each day that the employer is uninsured if all of the following apply:

102.82(2)(ag)1. 1. The employer is uninsured for 7 consecutive days or less.

102.82(2)(ag)2. 2. The employer has not previously been uninsured.

102.82(2)(ag)3. 3. No injury for which the employer is liable under s. 102.03 has occurred during the period in which the employer is uninsured.

102.82(2)(am) (am) The department may waive any payment owed under par. (a) by an uninsured employer if the department determines that the uninsured employer is subject to this chapter only because the uninsured employer has elected to become subject to this chapter under s. 102.05 (2) or 102.28 (2).

102.82(2)(ar) (ar) The department may waive any payment owed under par. (a) or (ag) or sub. (1) if the department determines that the sole reason for the uninsured employer's failure to comply with s. 102.28 (2) is that the uninsured employer was a victim of fraud, misrepresentation or gross negligence by an insurance agent or insurance broker or by a person whom a reasonable person would believe is an insurance agent or insurance broker.

102.82(2)(b) (b) The payment owed under par. (a) or (ag) is due within 30 days after the date on which the employer is notified. Interest shall accrue on amounts not paid when due at the rate of 1% per month.

102.82(2)(c) (c) The department of justice or, if the department of justice consents, the department of workforce development may bring an action in circuit court to recover payments and interest owed to the department of workforce development under this section.

102.82(3) (3)

102.82(3)(a)(a) When an employee dies as a result of an injury for which an uninsured employer is liable under s. 102.03, the uninsured employer shall pay $1,000 to the department.

102.82(3)(b) (b) The payment under par. (a) is in addition to any benefits or other compensation paid to an employee or survivors or the work injury supplemental benefit fund under ss. 102.46 to 102.51.

102.82 History History: 1989 a. 64, 359; 1991 a. 85; 1993 a. 81; 1995 a. 27 s. 9130 (4); 1997 a. 3, 38; 2003 a. 144; 2009 a. 206.



102.83 Collection of uninsured employer payments.

102.83  Collection of uninsured employer payments.

102.83(1)(1)

102.83(1)(a)(a)

102.83(1)(a)1.1. If an uninsured employer or any individual who is found personally liable under sub. (8) fails to pay to the department any amount owed to the department under s. 102.82 and no proceeding for review is pending, the department or any authorized representative may issue a warrant directed to the clerk of circuit court for any county of the state.

102.83(1)(a)2. 2. The clerk of circuit court shall enter in the judgment and lien docket the name of the uninsured employer or the individual mentioned in the warrant and the amount of the payments, interest, costs, and other fees for which the warrant is issued and the date when the warrant is entered.

102.83(1)(a)3. 3. A warrant entered under subd. 2. shall be considered in all respects as a final judgment constituting a perfected lien on the right, title, and interest of the uninsured employer or the individual in all of that person's real and personal property located in the county where the warrant is entered. The lien is effective when the department issues the warrant under subd. 1. and shall continue until the amount owed, including interest, costs, and other fees to the date of payment, is paid.

102.83(1)(a)4. 4. After the warrant is entered in the judgment and lien docket, the department or any authorized representative may file an execution with the clerk of circuit court for filing by the clerk of circuit court with the sheriff of any county where real or personal property of the uninsured employer or the individual is found, commanding the sheriff to levy upon and sell sufficient real and personal property of the uninsured employer or the individual to pay the amount stated in the warrant in the same manner as upon an execution against property issued upon the judgment of a court of record, and to return the warrant to the department and pay to it the money collected by virtue of the warrant within 60 days after receipt of the warrant.

102.83(1)(b) (b) The clerk of circuit court shall accept and enter the warrant in the judgment and lien docket without prepayment of any fee, but the clerk of circuit court shall submit a statement of the proper fee semiannually to the department covering the periods from January 1 to June 30 and July 1 to December 31 unless a different billing period is agreed to between the clerk and the department. The fees shall then be paid by the department, but the fees provided by s. 814.61 (5) for entering the warrants shall be added to the amount of the warrant and collected from the uninsured employer or the individual when satisfaction or release is presented for entry.

102.83(2) (2) The department may issue a warrant of like terms, force, and effect to any employee or other agent of the department, who may file a copy of the warrant with the clerk of circuit court of any county in the state, and thereupon the clerk of circuit court shall enter the warrant in the judgment and lien docket and the warrant shall become a lien in the same manner, and with the same force and effect, as provided in sub. (1). In the execution of the warrant, the employee or other agent shall have all the powers conferred by law upon a sheriff, but may not collect from the uninsured employer or the individual any fee or charge for the execution of the warrant in excess of the actual expenses paid in the performance of his or her duty.

102.83(3) (3) If a warrant is returned not satisfied in full, the department shall have the same remedies to enforce the amount due for payments, interest, costs, and other fees as if the department had recovered judgment against the uninsured employer or the individual and an execution had been returned wholly or partially not satisfied.

102.83(4) (4) When the payments, interest, costs, and other fees specified in a warrant have been paid to the department, the department shall issue a satisfaction of the warrant and file it with the clerk of circuit court. The clerk of circuit court shall immediately enter the satisfaction of the judgment in the judgment and lien docket. The department shall send a copy of the satisfaction to the uninsured employer or the individual.

102.83(5) (5) The department, if it finds that the interests of the state will not be jeopardized, and upon such conditions as it may exact, may issue a release of any warrant with respect to any real or personal property upon which the warrant is a lien or cloud upon title. The clerk of circuit court shall enter the release upon presentation of the release to the clerk and payment of the fee for filing the release and the release shall be conclusive proof that the lien or cloud upon the title of the property covered by the release is extinguished.

102.83(6) (6) At any time after the filing of a warrant, the department may commence and maintain a garnishee action as provided by ch. 812 or may use the remedy of attachment as provided by ch. 811 for actions to enforce a judgment. The place of trial of an action under ch. 811 or 812 may be either in Dane County or the county where the debtor resides and may not be changed from the county in which the action is commenced, except upon consent of the parties.

102.83(7) (7) If the department issues an erroneous warrant, the department shall issue a notice of withdrawal of the warrant to the clerk of circuit court for the county in which the warrant is filed. The clerk shall void the warrant and any liens attached by it.

102.83(8) (8) Any officer or director of an uninsured employer that is a corporation and any member or manager of an uninsured employer that is a limited liability company may be found individually and jointly and severally liable for the payments, interest, costs and other fees specified in a warrant under this section if after proper proceedings for the collection of those amounts from the corporation or limited liability company, as provided in this section, the corporation or limited liability company is unable to pay those amounts to the department. The personal liability of the officers and directors of a corporation or of the members and managers of a limited liability company as provided in this subsection is an independent obligation, survives dissolution, reorganization, bankruptcy, receivership, assignment for the benefit of creditors, judicially confirmed extension or composition, or any analogous situation of the corporation or limited liability company, and shall be set forth in a determination or decision issued under s. 102.82.

102.83 History History: 1993 a. 81; 1995 a. 117, 224; 1997 a. 35, 38; 2007 a. 185.



102.835 Levy for delinquent payments.

102.835  Levy for delinquent payments.

102.835(1) (1)  Definitions. In this section:

102.835(1)(a) (a) "Debt" means a delinquent payment.

102.835(1)(ad) (ad) "Debtor" means an uninsured employer or an individual found personally liable under s. 102.83 (8) who owes the department a debt.

102.835(1)(d) (d) "Levy" means all powers of distraint and seizure.

102.835(1)(e) (e) "Payment" means a payment owed to the department under s. 102.82 and includes interest on that payment.

102.835(1)(f) (f) "Property" includes all tangible and intangible personal property and rights to that property, including compensation paid or payable for personal services, whether denominated as wages, salary, commission, bonus or otherwise, amounts paid periodically pursuant to a pension or retirement program, rents, proceeds of insurance and amounts paid pursuant to a contract.

102.835(2) (2) Powers of levy and distraint. If any debtor who is liable for any debt fails to pay that debt after the department has made demand for payment, the department may collect that debt and the expenses of the levy by levy upon any property belonging to the debtor. If the value of any property that has been levied upon under this section is not sufficient to satisfy the claim of the department, the department may levy upon any additional property of the debtor until the debt and expenses of the levy are fully paid.

102.835(3) (3) Duties to surrender. Any person in possession of or obligated with respect to property or rights to property that is subject to levy and upon which a levy has been made shall, upon demand of the department, surrender the property or rights or discharge the obligation to the department, except that part of the property or rights which is, at the time of the demand, subject to any prior attachment or execution under any judicial process.

102.835(4) (4) Failure to surrender; enforcement of levy.

102.835(4)(a)(a) Any debtor who fails to surrender any property or rights to property that is subject to levy, upon demand by the department, is subject to proceedings to enforce the amount of the levy.

102.835(4)(b) (b) Any 3rd party who fails to surrender any property or rights to property subject to levy, upon demand of the department, is subject to proceedings to enforce the levy. The 3rd party is not liable to the department under this paragraph for more than 25% of the debt. The department shall serve a final demand as provided under sub. (13) on any 3rd party who fails to surrender property. Proceedings may not be initiated by the department until 5 days after service of the final demand. The department shall issue a determination under s. 102.82 to the 3rd party for the amount of the liability.

102.835(4)(c) (c) When a 3rd party surrenders the property or rights to the property on demand of the department or discharges the obligation to the department for which the levy is made, the 3rd party is discharged from any obligation or liability to the debtor with respect to the property or rights to the property arising from the surrender or payment to the department.

102.835(5) (5) Actions against this state.

102.835(5)(a)(a) If the department has levied upon property, any person, other than the debtor who is liable to pay the debt out of which the levy arose, who claims an interest in or lien on that property, and who claims that that property was wrongfully levied upon may bring a civil action against the state in the circuit court for Dane County. That action may be brought whether or not that property has been surrendered to the department. The court may grant only the relief under par. (b). No other action to question the validity of or to restrain or enjoin a levy by the department may be maintained.

102.835(5)(b) (b) In an action under par. (a), if a levy would irreparably injure rights to property, the court may enjoin the enforcement of that levy. If the court determines that the property has been wrongfully levied upon, it may grant a judgment for the amount of money obtained by levy.

102.835(5)(c) (c) For purposes of an adjudication under this subsection, the determination of the debt upon which the interest or lien of the department is based is conclusively presumed to be valid.

102.835(6) (6) Determination of expenses. The department shall determine its costs and expenses to be paid in all cases of levy.

102.835(7) (7) Use of proceeds.

102.835(7)(a)(a) The department shall apply all money obtained under this section first against the expenses of the proceedings and then against the liability in respect to which the levy was made and any other liability owed to the department by the debtor.

102.835(7)(b) (b) The department may refund or credit any amount left after the applications under par. (a), upon submission of a claim for a refund or credit and satisfactory proof of the claim, to the person entitled to that amount.

102.835(8) (8) Release of levy. The department may release the levy upon all or part of property levied upon to facilitate the collection of the liability or to grant relief from a wrongful levy, but that release does not prevent any later levy.

102.835(9) (9) Wrongful levy. If the department determines that property has been wrongfully levied upon, the department may return the property at any time, or may return an amount of money equal to the amount of money levied upon.

102.835(10) (10) Preservation of remedies. The availability of the remedy under this section does not abridge the right of the department to pursue other remedies.

102.835(11) (11) Evasion. Any person who removes, deposits or conceals or aids in removing, depositing or concealing any property upon which a levy is authorized under this section with intent to evade or defeat the assessment or collection of any debt is guilty of a Class I felony and shall be liable to the state for the costs of prosecution.

102.835(12) (12) Notice before levy. If no proceeding for review permitted by law is pending, the department shall make a demand to the debtor for payment of the debt which is subject to levy and give notice that the department may pursue legal action for collection of the debt against the debtor. The department shall make the demand for payment and give the notice at least 10 days prior to the levy, personally or by any type of mail service which requires a signature of acceptance, at the address of the debtor as it appears on the records of the department. The demand for payment and notice shall include a statement of the amount of the debt, including costs and fees, and the name of the debtor who is liable for the debt. The debtor's failure to accept or receive the notice does not prevent the department from making the levy. Notice prior to levy is not required for a subsequent levy on any debt of the same debtor within one year after the date of service of the original levy.

102.835(13) (13) Service of levy.

102.835(13)(a)(a) The department shall serve the levy upon the debtor and 3rd party by personal service or by any type of mail service which requires a signature of acceptance.

102.835(13)(b) (b) Personal service shall be made upon an individual, other than a minor or incapacitated person, by delivering a copy of the levy to the debtor or 3rd party personally; by leaving a copy of the levy at the debtor's dwelling or usual place of abode with some person of suitable age and discretion residing there; by leaving a copy of the levy at the business establishment of the debtor with an officer or employee of the debtor; or by delivering a copy of the levy to an agent authorized by law to receive service of process.

102.835(13)(c) (c) The department representative who serves the levy shall certify service of process on the notice of levy form and the person served shall acknowledge receipt of the certification by signing and dating it. If service is made by mail, the return receipt is the certificate of service of the levy.

102.835(13)(d) (d) The failure of a debtor or 3rd party to accept or receive service of the levy does not invalidate the levy.

102.835(14) (14) Answer by 3rd party. Within 20 days after the service of the levy upon a 3rd party, the 3rd party shall file an answer with the department stating whether the 3rd party is in possession of or obligated with respect to property or rights to property of the debtor, including a description of the property or the rights to property and the nature and dollar amount of any such obligation. If the 3rd party is an insurance company, the insurance company shall file an answer with the department within 45 days after the service of the levy.

102.835(15) (15) Duration of levy. A levy is effective from the date on which the levy is first served on the 3rd party until the liability out of which the levy arose is satisfied, until the levy is released or until one year after the date of service, whichever occurs first.

102.835(18) (18) Restriction on employment penalties by reason of levy. No employer may discharge or otherwise discriminate with respect to the terms and conditions of employment against any employee by reason of the fact that his or her earnings have been subject to levy for any one levy or because of compliance with any provision of this section. Whoever willfully violates this subsection may be fined not more than $10,000 or imprisoned for not more than 9 months or both.

102.835(19) (19) Hearing. Any debtor who is subject to a levy proceeding made by the department may request a hearing under s. 102.17 to review the levy proceeding. The hearing is limited to questions of prior payment of the debt that the department is proceeding against, and mistaken identity of the debtor. The levy is not stayed pending the hearing in any case in which property is secured through the levy.

102.835(20) (20) Cost of levy. Any 3rd party is entitled to a levy fee of $5 for each levy in any case where property is secured through the levy. The 3rd party shall deduct the fee from the proceeds of the levy.

102.835 History History: 1993 a. 81; 1995 a. 117; 1997 a. 187, 283; 2001 a. 109; 2005 a. 442; 2007 a. 185.



102.84 Preference of required payments.

102.84  Preference of required payments. Subject to the federal bankruptcy laws, in the event of an uninsured employer's dissolution, reorganization, bankruptcy, receivership, assignment for benefit of creditors, judicially confirmed extension proposal or composition, or any analogous situation including the administration of estates in circuit courts, the payments required of the uninsured employer under s. 102.82 shall have preference over all claims of general creditors and shall be paid next after the payment of preferred claims for wages.

102.84 History History: 1993 a. 81.



102.85 Uninsured employers; penalties.

102.85  Uninsured employers; penalties.

102.85(1) (1)

102.85(1)(a)(a) An employer who fails to comply with s. 102.16 (3) or 102.28 (2) for less than 11 days shall forfeit not less than $100 nor more than $1,000.

102.85(1)(b) (b) An employer who fails to comply with s. 102.16 (3) or 102.28 (2) for more than 10 days shall forfeit not less than $10 nor more than $100 for each day on which the employer fails to comply with s. 102.16 (3) or 102.28 (2).

102.85(2) (2) An employer who is required to provide worker's compensation insurance coverage under this chapter shall forfeit not less than $100 nor more than $1,000 if the employer does any of the following:

102.85(2)(a) (a) Gives false information about the coverage to his or her employees, the department or any other person who contracts with the employer and who requests evidence of worker's compensation coverage in relation to that contract.

102.85(2)(b) (b) Fails to notify a person who contracts with the employer that the coverage has been canceled in relation to that contract.

102.85(2m) (2m) The court may waive a forfeiture imposed under sub. (1) or (2) if the court finds that the employer is subject to this chapter only because the employer elected to become subject to this chapter under s. 102.05 (2) or 102.28 (2).

102.85(2p) (2p) The court may waive a forfeiture imposed under sub. (1) or (2) if the court finds that the sole reason for the uninsured employer's failure to comply with s. 102.82 (2) is that the uninsured employer was a victim of fraud, misrepresentation or gross negligence by an insurance agent or insurance broker or by a person whom a reasonable person would believe is an insurance agent or insurance broker.

102.85(3) (3) An employer who violates an order to cease operations under s. 102.28 (4) is guilty of a Class I felony.

102.85(4) (4)

102.85(4)(a)(a) If a court imposes a fine or forfeiture under subs. (1) to (3), the court shall impose under ch. 814 an uninsured employer surcharge equal to 75% of the amount of the fine or forfeiture.

102.85(4)(b) (b) If a fine or forfeiture is suspended in whole or in part, the uninsured employer surcharge shall be reduced in proportion to the suspension.

102.85(4)(c) (c) If any deposit is made for an offense to which this section applies, the person making the deposit shall also deposit a sufficient amount to include the uninsured employer surcharge under this section. If the deposit is forfeited, the amount of the uninsured employer surcharge shall be transmitted to the secretary of administration under par. (d). If the deposit is returned, the uninsured employer surcharge shall also be returned.

102.85(4)(d) (d) The clerk of the court shall collect and transmit to the county treasurer the uninsured employer surcharge and other amounts required under s. 59.40 (2) (m). The county treasurer shall then make payment to the secretary of administration as provided in s. 59.25 (3) (f) 2. The secretary of administration shall deposit the amount of the uninsured employer surcharge, together with any interest thereon, in the uninsured employers fund as provided in s. 102.80 (1).

102.85(5) (5)

102.85(5)(a)(a) The payment of any judgment under this section may be suspended or deferred for not more than 90 days in the discretion of the court. The court shall suspend a judgment under this section upon the motion of the department, if the department is satisfied that the employer's violation of s. 102.16 (3) or 102.28 (2) was beyond the employer's control and that the employer no longer violates s. 102.16 (3) or 102.28 (2). In cases where a deposit has been made, any forfeitures, surcharges, fees, and costs imposed under ch. 814 shall be taken out of the deposit and the balance, if any, returned to the employer.

102.85(5)(b) (b) In addition to any monetary penalties, the court may order an employer to perform or refrain from performing such acts as may be necessary to fully protect and effectuate the public interest, including ceasing business operations.

102.85(5)(c) (c) All civil remedies are available in order to enforce the judgment of the court, including the power of contempt under ch. 785.

102.85 History History: 1989 a. 64; 1993 a. 81; 1995 a. 201; 1997 a. 283; 2001 a. 109; 2003 a. 33, 139, 326.



102.87 Citation procedure.

102.87  Citation procedure.

102.87(1)(1)

102.87(1)(a)(a) The citation procedures established by this section shall be used only in an action to recover a forfeiture under s. 102.85 (1) or (2). The citation form provided by this section may serve as the initial pleading for the action and is adequate process to give a court jurisdiction over the person if the citation is filed with the circuit court.

102.87(1)(b) (b) The citation may be served on the defendant by registered mail with a return receipt requested.

102.87(2) (2) A citation under this section shall be signed by a department deputy, or by an officer who has authority to make arrests for the violation, and shall contain substantially the following information:

102.87(2)(a) (a) The name, address and date of birth of the defendant.

102.87(2)(b) (b) The name and department of the issuing department deputy or officer.

102.87(2)(c) (c) The violation alleged, the time and place of occurrence, a statement that the defendant committed the violation, the statute or rule violated and a designation of the violation in language which can be readily understood by a person making a reasonable effort to do so.

102.87(2)(d) (d) A date, time and place for the court appearance, and a notice to appear.

102.87(2)(e) (e) The maximum forfeiture, plus costs, fees, and surcharges imposed under ch. 814, for which the defendant is liable.

102.87(2)(f) (f) Provisions for deposit and stipulation in lieu of a court appearance.

102.87(2)(g) (g) Notice that if the defendant makes a deposit and fails to appear in court at the time specified in the citation, the failure to appear will be considered tender of a plea of no contest and submission to a forfeiture, plus costs, fees, and surcharges imposed under ch. 814, not to exceed the amount of the deposit. The notice shall also state that the court, instead of accepting the deposit and plea, may decide to summon the defendant or may issue an arrest warrant for the defendant upon failure to respond to a summons.

102.87(2)(h) (h) Notice that if the defendant makes a deposit and signs the stipulation the stipulation will be treated as a plea of no contest and submission to a forfeiture, plus costs, fees, and surcharges imposed under ch. 814, not to exceed the amount of the deposit. The notice shall also state that the court, instead of accepting the deposit and stipulation, may decide to summon the defendant or issue an arrest warrant for the defendant upon failure to respond to a summons, and that the defendant may, at any time before or at the time of the court appearance date, move the court for relief from the effect of the stipulation.

102.87(2)(i) (i) Notice that the defendant may, by mail before the court appearance, enter a plea of not guilty and request another date for a court appearance.

102.87(2)(j) (j) Notice that if the defendant does not make a deposit and fails to appear in court at the time specified in the citation, the court may issue a summons or an arrest warrant.

102.87(3) (3) A defendant issued a citation under this section may deposit the amount of money that the issuing department deputy or officer directs by mailing or delivering the deposit and a copy of the citation before the court appearance date to the clerk of the circuit court in the county where the violation occurred, to the department, or to the sheriff's office or police headquarters of the officer who issued the citation. The basic amount of the deposit shall be determined under a deposit schedule established by the judicial conference. The judicial conference shall annually review and revise the schedule. In addition to the basic amount determined by the schedule, the deposit shall include the costs, fees, and surcharges imposed under ch. 814.

102.87(4) (4) A defendant may make a stipulation of no contest by submitting a deposit and a stipulation in the manner provided by sub. (3) before the court appearance date. The signed stipulation is a plea of no contest and submission to a forfeiture, plus the costs, fees, and surcharges imposed under ch. 814, not to exceed the amount of the deposit.

102.87(5) (5) Except as provided by sub. (6), a person receiving a deposit shall prepare a receipt in triplicate showing the purpose for which the deposit is made, stating that the defendant may inquire at the office of the clerk of the circuit court regarding the disposition of the deposit, and notifying the defendant that if he or she fails to appear in court at the time specified in the citation he or she shall be considered to have tendered a plea of no contest and submitted to a forfeiture, plus costs, fees, and surcharges imposed under ch. 814, not to exceed the amount of the deposit and that the court may accept the plea. The original of the receipt shall be delivered to the defendant in person or by mail. If the defendant pays by check, the canceled check is the receipt.

102.87(6) (6) The person receiving a deposit and stipulation of no contest shall prepare a receipt in triplicate showing the purpose for which the deposit is made, stating that the defendant may inquire at the office of the clerk of the circuit court regarding the disposition of the deposit, and notifying the defendant that if the stipulation of no contest is accepted by the court the defendant will be considered to have submitted to a forfeiture, plus costs, fees, and surcharges imposed under ch. 814, not to exceed the amount of the deposit. Delivery of the receipt shall be made in the same manner as provided in sub. (5).

102.87(7) (7) If a defendant issued a citation under this section fails to appear in court at the time specified in the citation or by subsequent postponement, the following procedure applies:

102.87(7)(a) (a) If the defendant has not made a deposit, the court may issue a summons or an arrest warrant.

102.87(7)(b) (b) If the defendant has made a deposit, the citation may serve as the initial pleading and the defendant shall be considered to have tendered a plea of no contest and submitted to a forfeiture, plus costs, fees, and surcharges imposed under ch. 814, not to exceed the amount of the deposit. The court may either accept the plea of no contest and enter judgment accordingly, or reject the plea and issue a summons. If the defendant fails to appear in response to the summons, the court shall issue an arrest warrant. If the court accepts the plea of no contest, the defendant may, within 90 days after the date set for appearance, move to withdraw the plea of no contest, open the judgment, and enter a plea of not guilty if the defendant shows to the satisfaction of the court that failure to appear was due to mistake, inadvertence, surprise, or excusable neglect. If a defendant is relieved from the plea of no contest, the court may order a written complaint or petition to be filed. If on reopening the defendant is found not guilty, the court shall delete the record of conviction and shall order the defendant's deposit returned.

102.87(7)(c) (c) If the defendant has made a deposit and stipulation of no contest, the citation serves as the initial pleading and the defendant shall be considered to have tendered a plea of no contest and submitted to a forfeiture, plus costs, fees, and surcharges imposed under ch. 814, not to exceed the amount of the deposit. The court may either accept the plea of no contest and enter judgment accordingly, or reject the plea and issue a summons or an arrest warrant. After signing a stipulation of no contest, the defendant may, at any time before or at the time of the court appearance date, move the court for relief from the effect of the stipulation. The court may act on the motion, with or without notice, for cause shown by affidavit and upon just terms, and relieve the defendant from the stipulation and the effects of the stipulation.

102.87(8) (8) If a citation or summons is issued to a defendant under this section and he or she is unable to appear in court on the day specified, the defendant may enter a plea of not guilty by mailing a letter stating that inability to the judge at the address indicated on the citation. The letter must show the defendant's return address. The letter may include a request for trial during normal daytime business hours. Upon receipt of the letter, the judge shall reply by letter to the defendant's address setting a time and place for trial. The time shall be during normal business hours if so requested. The date of the trial shall be at least 10 days from the date on which the letter was mailed by the judge. Nothing in this subsection forbids the setting of the trial at any time convenient to all parties concerned.

102.87(9) (9) A department deputy or an officer who collects a forfeiture and costs, fees, and surcharges imposed under ch. 814 under this section shall pay the money to the county treasurer within 20 days after its receipt. If the department deputy or officer fails to make timely payment, the county treasurer may collect the payment from the department deputy or officer by an action in the treasurer's name of office and upon the official bond of the department deputy or officer, with interest at the rate of 12% per year from the time when it should have been paid.

102.87 History History: 1989 a. 64; 1997 a. 27; 1999 a. 14; 2003 a. 139; 2005 a. 172.



102.88 Penalties; repeaters.

102.88  Penalties; repeaters.

102.88(1) (1) When a person is convicted of any violation of this chapter or of any department rule or order, and it is alleged in the indictment, information or complaint, and proved or admitted on trial or ascertained by the court after conviction that the person was previously subjected to a fine or forfeiture within a period of 5 years under s. 102.85, the person may be fined not more than $2,000 or imprisoned for not more than 90 days or both.

102.88(2) (2) When any person is convicted and it is alleged in the indictment, information or complaint and proved or admitted on trial or ascertained by the court after conviction that such person had been before subjected to a fine or forfeiture 3 times within a period of 3 years under s. 102.85 and that those convictions remain of record and unreversed, the person may be fined not more than $10,000 or imprisoned for not more than 9 months or both.

102.88 History History: 1989 a. 64; 1991 a. 85.



102.89 Parties to a violation.

102.89  Parties to a violation.

102.89(1) (1) Whoever is concerned in the commission of a violation of this chapter or of any department rule or order under this chapter for which a forfeiture is imposed is a principal and may be charged with and convicted of the violation although he or she did not directly commit it and although the person who directly committed it has not been convicted of the violation.

102.89(2) (2) A person is concerned in the commission of the violation if the person does any of the following:

102.89(2)(a) (a) Directly commits the violation.

102.89(2)(b) (b) Aids and abets the commission of the violation.

102.89(2)(c) (c) Is a party to a conspiracy with another to commit the violation or advises, hires or counsels or otherwise procures another to commit it.

102.89(3) (3) No penalty for any violation of this chapter or rule or order of this chapter may be reduced or diminished by reason of this section.

102.89 History History: 1989 a. 64.






103. Employment regulations.

103.001 Definitions.

103.001  Definitions. In chs. 103 to 106, the following words and phrases have the designated meanings unless a different meaning is expressly provided:

103.001(1) (1) "Commission" means the labor and industry review commission.

103.001(2) (2) "Commissioner" means a member of the commission.

103.001(3) (3) "Department" means the department of workforce development.

103.001(4) (4) "Deputy" means any person employed by the department designated as a deputy, who possesses special, technical, scientific, managerial or personal abilities or qualities in matters within the jurisdiction of the department, and who may be engaged in the performance of duties under the direction of the secretary, calling for the exercise of such abilities or qualities.

103.001(5) (5) "Employee" means any person who may be required or directed by any employer, in consideration of direct or indirect gain or profit, to engage in any employment, or to go or work or be at any time in any place of employment.

103.001(6) (6) "Employer" means any person, firm, corporation, state, county, town, city, village, school district, sewer district, drainage district, long-term care district and other public or quasi-public corporations as well as any agent, manager, representative or other person having control or custody of any employment, place of employment or of any employee.

103.001(7) (7) "Employment" means any trade, occupation or process of manufacture, or any method of carrying on such trade, occupation or process of manufacture in which any person may be engaged, except in such private domestic service as does not involve the use of mechanical power and in farm labor as used in sub. (12).

103.001(8) (8) "Frequenter" means every person, other than an employee, who may go in or be in a place of employment or public building under circumstances which render such person other than a trespasser. Such term includes a pupil or student when enrolled in or receiving instruction at an educational institution.

103.001(9) (9) "General order" means such order as applies generally throughout the state to all persons, employments, places of employment or public buildings, or all persons, employments or places of employment or public buildings of a class under the jurisdiction of the department. All other orders of the department shall be considered special orders.

103.001(10) (10) "Local order" means any ordinance, order, rule or determination of any common council, board of alderpersons, board of trustees or the village board, of any village or city, a regulation or order of the local board of health, as defined in s. 250.01 (3), or an order or direction of any official of a municipality, upon any matter over which the department has jurisdiction.

103.001(11) (11) "Order" means any decision, rule, regulation, direction, requirement or standard of the department, or any other determination arrived at or decision made by the department.

103.001(12) (12) "Place of employment" includes every place, whether indoors or out or underground and the premises appurtenant thereto where either temporarily or permanently any industry, trade or business is carried on, or where any process or operation, directly or indirectly related to any industry, trade or business, is carried on, and where any person is, directly or indirectly, employed by another for direct or indirect gain or profit, but does not include any place where persons are employed in private domestic service which does not involve the use of mechanical power or in farming. "Farming" includes those activities specified in s. 102.04 (3), and also includes the transportation of farm products, supplies or equipment directly to the farm by the operator of said farm or employees for use thereon, if such activities are directly or indirectly for the purpose of producing commodities for market, or as an accessory to such production.

103.001(13) (13) "Public building" means any structure, including exterior parts of such building, such as a porch, exterior platform or steps providing means of ingress or egress, used in whole or in part as a place of resort, assemblage, lodging, trade, traffic, occupancy, or use by the public or by 3 or more tenants.

103.001(14) (14) "Safe" or "safety", as applied to an employment or a place of employment or a public building, means such freedom from danger to the life, health, safety or welfare of employees or frequenters, or the public, or tenants, or fire fighters, and such reasonable means of notification, egress and escape in case of fire, and such freedom from danger to adjacent buildings or other property, as the nature of the employment, place of employment, or public building, will reasonably permit.

103.001(15) (15) "Secretary" means the secretary of workforce development.

103.001(16) (16) "Welfare" includes comfort, decency and moral well-being.

103.001 History History: 1995 a. 27 ss. 3612, 3613, 3746, 9130 (4); 1997 a. 3; 1999 a. 9; 2007 a. 20.



103.005 Powers, duties and jurisdiction of department.

103.005  Powers, duties and jurisdiction of department.

103.005(1)(1) The department shall adopt reasonable and proper rules and regulations relative to the exercise of its powers and authorities and proper rules to govern its proceedings and to regulate the mode and manner of all investigations and hearings.

103.005(3) (3) The department shall employ, promote and remove deputies, clerks and other assistants as needed, to fix their compensation, and to assign to them their duties; and shall appoint advisers who shall, without compensation except reimbursement for actual and necessary expenses, assist the department in the execution of its duties.

103.005(4) (4) The department shall collect, collate and publish statistical and other information relating to the work under its jurisdiction and shall make public reports in its judgment necessary.

103.005(5) (5)

103.005(5)(a)(a) The department shall conduct such investigations, hold such public meetings and attend or be represented at such meetings, conferences and conventions inside or outside of the state as may, in its judgment, tend to better the execution of its functions.

103.005(5)(b) (b) For the purpose of making any investigation with regard to any employment, the secretary may appoint, by an order in writing, any deputy who is a citizen of the state, or any other competent person as an agent whose duties shall be prescribed in such order.

103.005(5)(c) (c) In the discharge of his or her duties such agent shall have every power of an inquisitorial nature granted in chs. 103 to 106 to the department, the same powers as a supplemental court commissioner with regard to the taking of depositions and all powers granted by law to a supplemental court commissioner relative to depositions.

103.005(5)(d) (d) The department may conduct any number of such investigations contemporaneously through different agents, and may delegate to such agent the taking of all testimony bearing upon any investigation or hearing. The decision of the department shall be based upon its examination of all testimony and records. The recommendations made by such agents shall be advisory only and shall not preclude the taking of further testimony if the department so orders nor preclude further investigation.

103.005(5)(e) (e) The secretary may direct any deputy who is a citizen to act as special prosecutor in any action, proceeding, investigation, hearing or trial relating to the matters within its jurisdiction.

103.005(5)(f) (f) Upon the request of the department, the department of justice or district attorney of the county in which any investigation, hearing or trial had under chs. 103 to 106 is pending, shall aid therein and prosecute under the supervision of the department, all necessary actions or proceedings for the enforcement of those sections and all other laws of this state relating to the regulation of employment, and for the punishment of all violations thereof.

103.005(6) (6)

103.005(6)(a)(a) All orders of the department in conformity with law shall be in force, and shall be prima facie lawful; and all such orders shall be valid and in force, and prima facie reasonable and lawful until they are found otherwise upon judicial review thereof pursuant to ch. 227 or until altered or revoked by the department.

103.005(6)(b) (b) All general orders shall take effect as provided in s. 227.22. Special orders shall take effect as directed in the special order.

103.005(6)(c) (c) The department shall, upon application of any employer or owner, grant such time as may be reasonably necessary for compliance with any order.

103.005(6)(d) (d) Any person may petition the department for an extension of time, which the department shall grant if it finds such an extension of time necessary.

103.005(6)(e) (e) Any employer or other person interested either because of ownership in or occupation of any property affected by any such order, or otherwise, may petition for a hearing on the reasonableness of any order of the department in the manner provided in chs. 103 to 106.

103.005(6)(f) (f) Such petition for hearing shall be by verified petition filed with the department, setting out specifically and in full detail the order upon which a hearing is desired and every reason why such order is unreasonable, and every issue to be considered by the department on the hearing. The petitioner shall be deemed to have finally waived all objections to any irregularities and illegalities in the order upon which a hearing is sought other than those set forth in the petition. All hearings of the department shall be open to the public.

103.005(6)(g) (g) Upon receipt of such petition, if the issues raised in such petition have theretofore been adequately considered, the department shall determine the same by confirming without hearing its previous determination, or if such hearing is necessary to determine the issues raised, the department shall order a hearing thereon and consider and determine the matter or matters in question at such times as shall be prescribed. Notice of the time and place of such hearing shall be given to the petitioner and to such other persons as the department may find directly interested in such decision.

103.005(6)(h) (h) Upon such investigation, if the department finds that the order complained of is unjust or unreasonable the department shall substitute for that order such other order as shall be just and reasonable.

103.005(6)(i) (i) Whenever at the time of the final determination upon such hearing it shall be found that further time is reasonably necessary for compliance with the order of the department, the department shall grant such time as may be reasonably necessary for such compliance.

103.005(7) (7)

103.005(7)(a)(a) Any person affected by any local order in conflict with an order of the department, may in the manner provided in sub. (6) (e) to (i), petition the department for a hearing on the ground that such local order is unreasonable and in conflict with the order of the department. The petition for such hearing shall conform to the requirements set forth for a petition in sub. (6) (e) to (i).

103.005(7)(b) (b) Upon receipt of a petition under par. (a) the department shall order a hearing to consider and determine the issues raised by the petition. The hearing shall be held in the village, city or municipality where the local order appealed from was made. Notice of the time and place of such hearing shall be given to the petitioner and such other persons as the department may find directly interested in such decision, including the clerk of the municipality or town from which such appeal comes. If upon such investigation it shall be found that the local order appealed from is unreasonable and in conflict with the order of the department, the department may modify its order and shall substitute for the local order appealed from such order as shall be reasonable and legal in the premises, and thereafter the local order shall, in such particulars, be void and of no effect.

103.005(8) (8)

103.005(8)(a)(a) No action, proceeding or suit to set aside, vacate or amend any order of the department or to enjoin the enforcement of an order of the department shall be brought unless the plaintiff has applied to the department for a hearing on the order at the time and as provided in sub. (6) (e) to (i), and has, in the petition for the hearing under sub. (6), raised every issue raised in the action, proceeding or suit to set aside, vacate, amend or enjoin the enforcement of the order of the department.

103.005(8)(b) (b) In a prosecution for the violation of an order of the department, the order of the department shall be conclusively presumed to be just, reasonable and lawful, unless prior to the beginning of the prosecution for the violation a proceeding for judicial review of such order has been instituted as provided in ch. 227.

103.005(9) (9) A substantial compliance with the requirements of chs. 103 to 106 shall be sufficient to give effect to an order of the department, and no order may be declared inoperative, illegal or void for any omission of a technical nature.

103.005(10) (10) Except as provided in ss. 103.06 (5) (d), 103.275 (2) (bm), (br), and (bt), 103.34 (10) (b), (c), and (d), 103.91 (4) (b), (c), and (d), 103.92 (6), (7), and (8), 104.07 (5), (6), and (7), and 105.13 (2), (3), and (4), orders of the department under chs. 103 to 106 shall be subject to review in the manner provided in ch. 227.

103.005(11) (11) Every day during which any person or corporation, or any officer, agent or employee of a person or corporation, fails to observe and comply with any order of the department or fails to perform any duty required under chs. 103 to 106, shall constitute a separate and distinct violation of the order or of the requirement under chs. 103 to 106, whichever is applicable.

103.005(12) (12)

103.005(12)(a)(a) If any employer, employee, owner, or other person violates chs. 103 to 106, or fails or refuses to perform any duty required under chs. 103 to 106, within the time prescribed by the department, for which no penalty has been specifically provided, or fails, neglects or refuses to obey any lawful order given or made by the department or any judgment or decree made by any court in connection with chs. 103 to 106, for each such violation, failure or refusal, the employer, employee, owner or other person shall forfeit not less than $10 nor more than $100 for each offense. This paragraph does not apply to any person who fails to provide any information to the department to assist the department in determining prevailing wage rates or prevailing hours of labor under s. 103.49 (3) (a) or (am) or 103.50 (3) or (4).

103.005(12)(b) (b) It shall be the duty of all officers of the state, the counties and municipalities, upon request of the department, to enforce in their respective departments or jurisdictions all lawful orders of the department to the extent that the orders are applicable and consistent with the general duties of such officers.

103.005(13) (13)

103.005(13)(a)(a) The secretary or any examiner appointed by the secretary may hold hearings and take testimony.

103.005(13)(b) (b) Each witness who appears before the department by its order shall receive for attendance the fees and mileage provided for witnesses in civil cases in courts of record, which shall be audited and paid by the state in the same manner as other expenses are audited and paid, upon the presentation of properly verified vouchers approved by the secretary, and charged to the proper appropriation for the department. No witness subpoenaed at the instance of an attorney under par. (cm) or at the instance of a party other than the department is entitled to compensation from the state for attendance or travel unless the department certifies that the testimony was material to the matter investigated.

103.005(13)(c) (c) The department or any party may in any investigation cause the depositions of witnesses residing within or without the state to be taken in the manner prescribed by law for similar depositions in civil actions in circuit courts. The expense incurred by the state in the taking of such depositions shall be charged against the proper appropriations for the department.

103.005(13)(cm) (cm) A party's attorney of record may issue a subpoena to compel the attendance of a witness or the production of evidence. A subpoena issued by an attorney must be in substantially the same form as provided in s. 805.07 (4) and must be served in the manner provided in s. 805.07 (5). The attorney shall, at the time of issuance, send a copy of the subpoena to the appeal tribunal or other representative of the department responsible for conducting the proceeding.

103.005(13)(d) (d) A full and complete record shall be kept of all proceedings had before the department on any investigation and all testimony shall be taken down by the stenographer appointed by the department.

103.005(14) (14)

103.005(14)(a)(a) The department shall administer and enforce, so far as not otherwise provided for in the statutes, the laws relating to child labor, employment, employment offices and all other laws relating to the regulation of employment.

103.005(14)(b) (b) The department shall investigate, ascertain and determine such reasonable classifications of persons and employments as shall be necessary to carry out the purposes of chs. 103 to 106.

103.005(14)(c) (c) Any commissioner, the secretary or any deputy of the department may enter any place of employment or public building for the purpose of collecting facts and statistics and bringing to the attention of every employer or owner any law relating to the regulation of employment or any order of the department and any failure on the part of such employer or owner to comply with that law or order. No employer or owner may refuse to admit any commissioner, the secretary or any deputy of the department to his or her place of employment or public building.

103.005(14)(d) (d) Every employer and every owner shall furnish to the department all information required by the department to administer and enforce chs. 103 to 106, and shall provide specific answers to all questions that the department asks relating to any information the department requires.

103.005(14)(e) (e) Any employer receiving from the department any form requesting information that the department requires to administer and enforce chs. 103 to 106, along with directions to complete the form, shall properly complete the form and answer fully and correctly each question asked in the form. If the employer is unable to answer any question, the employer shall give a good and sufficient reason for his or her inability to answer the question. The employer's answers shall be verified under oath by the employer, or by the president, secretary or other managing officer of the corporation, if the employer is a corporation, and the completed form shall be returned to the department at its office within the period fixed by the department.

103.005(15) (15) The department may establish a schedule of fees for publications and seminars provided by the department for which no fee is otherwise authorized, required or prohibited by statute. Fees established under this subsection for publications and seminars provided by the department may not exceed the actual cost incurred in providing those publications and seminars. If the department receives unanticipated proceeds from a statewide labor and management conference provided by the department that exceed the actual cost of the conference, the department may use those unanticipated proceeds to provide grants for local labor and management conferences, educational activities and other activities to promote positive relations between labor and management.

103.005(16) (16) Each of the commissioners, the secretary or any deputy secretary may certify to official acts, and take testimony.

103.005(20) (20) The department shall establish a procedure for the department to provide to the state public defender and the department of administration any information that the department may have concerning an individual's wages to assist the state public defender and the department of administration in collecting payment ordered under s. 48.275 (2), 757.66, 973.06 (1) (e) or 977.076 (1).

103.005(21) (21) The department shall distribute all of the funds under s. 20.445 (1) (cr) to community action agencies and organizations, including any of the 11 federally recognized tribal governing bodies in this state and limited-purpose agencies, in proportion to the share of funds actually allocated to these entities under 42 USC 1315 and from other federal and private foundation sources that provide funds for job creation and development for individuals with low incomes.

103.005 History History: 1995 a. 27 ss. 2030, 3649r, 3747, 9130 (4); 1995 a. 215, 404; 1997 a. 3, 191, 237; 2001 a. 61; 2007 a. 20 ss. 1489, 2648, 2649; 2009 a. 3, 292; 2013 a. 36.



103.01 Hours of labor; definitions.

103.01  Hours of labor; definitions. In ss. 103.01 to 103.03:

103.01(1) (1)

103.01(1)(a)(a) "Employer" means every person having control or custody of any employment or place of employment.

103.01(1)(b) (b) "Employer" includes the state, its political subdivisions and any office, department, independent agency, authority, institution, association, society or other body in state or local government created or authorized to be created by the constitution or any law, including the legislature and the courts.

103.01(2) (2) "Employment" means any trade, occupation or process of manufacture, or any method of carrying on such trade or occupation in which any person may be engaged, or for any place of employment.

103.01(3) (3) "Place of employment" means any manufactory, mechanical or mercantile establishment, beauty parlor, laundry, restaurant, confectionary store, or telegraph or telecommunications office or exchange, any express or transportation establishment or any hotel.

103.01 History History: 1971 c. 228 s. 44; 1975 c. 94; 1983 a. 189; 1985 a. 297 s. 76; 1989 a. 225.



103.02 Hours of labor.

103.02  Hours of labor. No person may be employed or be permitted to work in any place of employment or at any employment for such period of time during any day, night or week, as is dangerous or prejudicial to the person's life, health, safety or welfare. The department shall investigate, ascertain, determine and fix such reasonable classification, and promulgate rules fixing a period of time, or hours of beginning and ending work during any day, night or week, which shall be necessary to protect the life, health, safety or welfare of any person, or to carry out the purposes of ss. 103.01 to 103.03. The department shall, by rule, classify such periods of time into periods to be paid for at regular rates and periods to be paid for at the rate of at least one and one-half times the regular rates. Such investigations, classifications and orders shall be made as provided in s. 103.005 and the penalties under s. 103.005 (12) shall apply to and be imposed for any violation of ss. 103.01 to 103.03. Such orders shall be subject to review in the manner provided in ch. 227. Section 111.322 (2m) applies to discharge or other discriminatory acts arising in connection with any proceeding under this section.

103.02 History History: 1971 c. 228 s. 43; 1975 c. 94; 1989 a. 228; 1995 a. 27.

103.02 Annotation Chapter 103 does not provide the exclusive remedy for enforcement of claims under this section. Claims may be enforced by a private action brought under s. 109.03 (5). German v. DOT, 223 Wis. 2d 525, 589 N.W.2d 651 (Ct. App. 1998), 98-0250. Affirmed. 2000 WI 62, 235 Wis. 2d 576, 612 N.W.2d 50, 98-0250.

103.02 Annotation A violation of the public policy expressed by this section is grounds for a wrongful discharge action. Wilcox v. Niagra of Wisconsin Paper Corp. 965 F.2d 355 (1992).

103.02 Annotation Wisconsin requires time spent donning and doffing safety gear to be compensated at the minimum wage or higher, and that this time counts toward the limit after which the overtime rate kicks in. Wisconsin law is not preempted by federal law. Spoerle v. Kraft Foods Global, Inc. 614 F.3d 427 (2010).



103.025 Hours of labor; compensatory time.

103.025  Hours of labor; compensatory time.

103.025(1) (1) In this section:

103.025(1)(a) (a) "Compensatory time" means hours during which an employee is not working, which are not counted as hours worked during the workweek or other work period classified by the department by rule promulgated under s. 103.02 for purposes of calculating overtime compensation, and for which the employee is compensated at the employee's regular rate of pay.

103.025(1)(b) (b) "Employee" has the meaning given in s. 104.01 (2).

103.025(1)(c) (c) "Overtime compensation" means the compensation required to be paid for hours worked during periods that the department has classified, by rule promulgated under s. 103.02, as periods to be paid for at the rate of at least 1.5 times an employee's regular rate of pay.

103.025(2) (2) An employer described in s. 103.01 (1) (b) may provide an employee, in lieu of overtime compensation, compensatory time off as permitted under 29 USC 207 (o), as amended to April 15, 1986.

103.025 History History: 1993 a. 144.



103.03 Violations; penalty.

103.03  Violations; penalty. The employment of any person in any employment or place of employment at any time other than the permissible hours of labor shall be prima facie evidence of a violation of this section. Every day for each person employed, and every week for each person employed, during which any employer fails to observe or to comply with any order of the department, or to perform any duty enjoined by ss. 103.01 to 103.03, shall constitute a separate offense.

103.03 History History: 1975 c. 94; Stats. s. 103.03.



103.04 Labor and industry review commission.

103.04  Labor and industry review commission.

103.04(1)(1) The commission shall issue its decision in any case where a petition for review is filed under ch. 102 or 108 or s. 66.191, 1981 stats., or s. 40.65 (2), 106.52 (4), 106.56 (4), 111.39, 303.07 (7) or 303.21.

103.04(2) (2) Notwithstanding s. 227.11, the commission may not promulgate rules except that it may promulgate its rules of procedure.

103.04(3) (3) The commission may employ professional and other persons to assist in the execution of its duties.

103.04 History History: 1977 c. 29; 1981 c. 278 s. 6; 1981 c. 334 s. 25 (2); 1983 a. 122; 1983 a. 191 s. 6; 1985 a. 182 s. 57; 1987 a. 403 s. 256; 1989 a. 31; 1991 a. 295; 1995 a. 27 s. 3651; Stats. 1995 s. 103.04; 1999 a. 82.



103.05 Hiring reporting system; state directory of new hires.

103.05  Hiring reporting system; state directory of new hires.

103.05(1)(1) The department shall establish and operate a hiring reporting system that includes a state directory of new hires. All requirements under the reporting system shall be consistent with federal laws and regulations that relate to the reporting of newly hired employees for support collection purposes, as part of the state location service under s. 49.22 (2), or any other purposes specified in 42 USC 653a (h).

103.05(2) (2)

103.05(2)(a)(a) Except as provided in par. (b), every employer that employs individuals in the state shall provide to the department information about each newly hired employee.

103.05(2)(b) (b) Paragraph (a) does not apply to an employer that employs individuals in this state and in at least one other state, if the employer has designated, to the secretary of the federal department of health and human services, a state other than this state for the purpose of providing the information required under par. (a). An employer under this paragraph shall notify the department of its designation of another state to the secretary of the federal department of health and human services.

103.05(3) (3) The department shall specify all of the following:

103.05(3)(a) (a) The information that employers must provide under sub. (2) (a).

103.05(3)(b) (b) A number of different ways in which employers may report the information required under sub. (2) (a), including paper and electronic means.

103.05(3)(c) (c) A timetable for the actions and procedures required under the reporting system, including the reporting required under sub. (2) (a).

103.05(4) (4)

103.05(4)(a)(a) Except as provided in par. (b), no person may use or disclose information obtained under this section except in the administration of the program under s. 49.22 or a program specified in 42 USC 653a (h).

103.05(4)(b) (b) The department may, to the extent permitted under federal law, disclose information obtained under this section to the department of revenue for the purposes of locating persons, or the assets of persons, who have failed to file tax returns, who have underreported their taxable income or who are delinquent taxpayers, identifying fraudulent tax returns or providing information for tax-related prosecutions.

103.05(5) (5)

103.05(5)(a)(a) Except as provided in par. (b), and subject to par. (c), an employer that violates any provision of this section, or any rule promulgated under this section, may be required to forfeit up to $25 for each employee concerning whom a violation has occurred.

103.05(5)(b) (b) Subject to par. (c), an employer may be required to forfeit up to $500 for a failure to supply the information under sub. (2) (a) about an employee, or for supplying false or incomplete information under sub. (2) (a) about an employee, as a result of a conspiracy between the employer and the employee to not supply the information or to supply false or incomplete information.

103.05(5)(c) (c) The department shall provide an employer with notice of any violation for which a penalty may be imposed under par. (a) or (b), and with an opportunity to correct the violation, before imposing any penalty under par. (a) or (b).

103.05(5)(d) (d) The department shall deposit all moneys received under this subsection in the appropriation account under s. 20.445 (1) (gd).

103.05(6) (6) If the department determines that the hiring reporting system established under this section will be operational on or before January 1, 1998, the department shall publish a notice in the Wisconsin Administrative Register before that date that states that the system shall begin operating on January 1, 1998.

103.05 History History: 1997 a. 27, 237.



103.06 Worker classification compliance.

103.06  Worker classification compliance.

103.06(1) (1)  Definitions. In this section:

103.06(1)(a) (a) "Business day" means any day on which the offices of the department are open.

103.06(1)(b) (b) "Employee" means any of the following who is employed by an employer:

103.06(1)(b)1. 1. For purposes of compliance with the requirement specified in sub. (3) (a) 1., an employee, as defined in s. 103.001 (5).

103.06(1)(b)2. 2. For purposes of compliance with the requirement specified in sub. (3) (a) 2., an employee, as defined in s. 102.07.

103.06(1)(b)3. 3. For purposes of compliance with the requirement specified in sub. (3) (a) 3., an employee, as defined in rules promulgated under s. 103.05.

103.06(1)(b)4. 4. For purposes of maintaining records under sub. (3) (a) 4. as required under rules promulgated under s. 103.02, an employee, as defined in s. 103.001 (5).

103.06(1)(b)5. 5. For purposes of maintaining records under sub. (3) (a) 4. as required under rules promulgated under s. 104.04, an employee, as defined in s. 104.01 (2).

103.06(1)(b)6. 6. For purposes of listing deductions from wages under sub. (3) (a) 4. as required under s. 103.457, an employee, as defined in s. 103.001 (5).

103.06(1)(b)7. 7. For purposes of compliance with the requirement specified in sub. (3) (a) 5., an employee, as defined in s. 108.02 (12).

103.06(1)(c) (c) "Employer" means any of the following that is engaged in the work described in s. 108.18 (2) (c):

103.06(1)(c)1. 1. For purposes of compliance with the requirement specified in sub. (3) (a) 1., an employer, as defined in s. 103.001 (6).

103.06(1)(c)2. 2. For purposes of compliance with the requirement specified in sub. (3) (a) 2., an employer, as defined in s. 102.04.

103.06(1)(c)3. 3. For purposes of compliance with the requirement specified in sub. (3) (a) 3., an employer, as defined in rules promulgated under s. 103.05.

103.06(1)(c)4. 4. For purposes of maintaining records under sub. (3) (a) 4. as required under rules promulgated under s. 103.02, an employer, as defined in s. 103.01 (1).

103.06(1)(c)5. 5. For purposes of maintaining records under sub. (3) (a) 4. as required under rules promulgated under s. 104.04, an employer, as defined in s. 104.01 (3).

103.06(1)(c)6. 6. For purposes of listing deductions from wages under sub. (3) (a) 4. as required under s. 103.457, an employer, as defined in s. 103.001 (6).

103.06(1)(c)7. 7. For purposes of compliance with the requirement specified in sub. (3) (a) 5., an employer, as defined in s. 108.02 (13).

103.06(2) (2) Worker classification compliance; duties of department. For purposes of promoting and achieving compliance by employers with the laws specified in sub. (3) (a) through the proper classification of persons performing services for an employer as employees and nonemployees, the department shall do all of the following:

103.06(2)(a) (a) Educate employers, employees, nonemployees, and the public about the proper classification of persons performing services for an employer as employees and nonemployees.

103.06(2)(b) (b) Receive and investigate complaints alleging violations of the requirements specified in sub. (3) (a), or investigate any such alleged violations on its own initiative, and, if the department finds that an employer is in violation of a requirement specified in sub. (3) (a), order the employer to stop work and pay a forfeiture as provided under sub. (5).

103.06(2)(c) (c) Refer complaints of misclassification of employees as nonemployees to other state or local agencies that administer laws whose enforcement depends on the proper classification of employees.

103.06(2)(d) (d) Cooperate with other state or local agencies in the investigation and enforcement of laws whose enforcement depends on the proper classification of employees.

103.06(2)(e) (e) Appoint attorneys licensed to practice in this state as appeal tribunals to conduct hearings and issue decisions under sub. (6) (b).

103.06(3) (3) Compliance requirements.

103.06(3)(a)(a) For purposes of ensuring that an employer is properly classifying the persons performing services for the employer as employees and nonemployees, the department may require an employer to prove all of the following:

103.06(3)(a)1. 1. That the employer is maintaining records identifying all persons performing work for the employer, including the name, address, and social security number of each of those persons.

103.06(3)(a)2. 2. That the employer is maintaining worker's compensation coverage for its employees as required under s. 102.28 (2).

103.06(3)(a)3. 3. That the employer has provided to the department the information required under s. 103.05 with respect to each newly hired employee of the employer.

103.06(3)(a)4. 4. That the employer is maintaining records of the hours worked by its employees, the wages paid to those employees, any deductions from those wages, and any other information that the employer is required to keep under rules promulgated under s. 103.02 or 104.04, and is listing deductions from wages as required under s. 103.457.

103.06(3)(a)5. 5. That the employer is in compliance with ch. 108.

103.06(3)(b) (b) Any agreement between an employer and employee purporting to waive or modify any requirement under par. (a) is void.

103.06(4) (4) Compliance investigations.

103.06(4)(a)(a) The department may conduct investigations to ensure compliance with the requirements specified in sub. (3) (a). In conducting an investigation, the department may do any of the following:

103.06(4)(a)1. 1. Enter and inspect any place of business or place of employment and examine and copy any records that the employer is required to keep under rules promulgated under s. 103.02 or 104.04; any books, registers, payroll records, records of wage withholdings, records of work activity and hours of work, and records or indicia of the employment status of persons performing work for the employer; and any other records relating to compliance with the requirements specified in sub. (3) (a).

103.06(4)(a)2. 2. Determine the identity and activities of any person performing work at any location where the work described in s. 108.18 (2) (c) is being performed.

103.06(4)(a)3. 3. Interview and obtain statements in writing from any employer or person performing work or present at any location where the work described in s. 108.18 (2) (c) is being performed with respect to the names and addresses of persons performing work for the employer, the payment of wages to and hours worked by those persons, and any other information relating to the remuneration of those persons and the nature and extent of services performed by those persons.

103.06(4)(b) (b) The department may conduct the activities under par. (a) 1. to 3. at any location where the work described in s. 108.18 (2) (c) is performed by or for an employer. In addition, the department may conduct the activities specified under par. (a) 1. at any other location where the records specified in par. (a) 1. are maintained by an employer or an agent of an employer.

103.06(4)(c) (c) If in the course of an investigation of an employer the department determines that there is reason to believe that the employer is not the prime contractor of the work being performed by or for the employer, the department shall seek to determine the identity of the prime contractor. If the department identifies any person other than the employer that it believes to be the prime contractor of the work being performed, the department, for informational purposes, shall serve on that person copies of any notices or orders served on the employer under sub. (5) with respect to the work. Failure of the department to serve a copy of a notice or order under sub. (5) on a person believed to be a prime contractor does not relieve the employer from any liability arising out of the notice or order or impair the department from pursuing any remedy relating to the notice or order.

103.06(5) (5) Stop work orders and civil penalties.

103.06(5)(a)(a) If after an investigation under sub. (4) the department determines that an employer has failed to demonstrate compliance with any of the requirements specified in sub. (3) (a), the department may serve on the employer a notice of the department's intent to issue an order requiring the employer to stop work at the locations specified in the notice. The notice shall advise the employer that the order will be issued within 3 business days after the date of the notice unless within those 3 business days the employer provides information satisfactory to the department indicating that the employer is in compliance with the requirements specified in sub. (3) (a) at each location specified in the notice.

103.06(5)(b) (b) If within 3 business days after service of a notice under par. (a) an employer does not demonstrate compliance with the requirements listed under sub. (3) (a) with respect to a location specified in the notice, the department may serve an order on the employer requiring the employer to stop work at the locations specified in the order. The order shall advise the employer that the employer may request a hearing on the order under sub. (6) (a), describe how the employer may request a hearing, and be accompanied by a form for requesting a hearing. The order shall take effect as provided in the order and shall remain in effect until the employer provides evidence satisfactory to the department that it is in compliance with the requirements under sub. (3) (a) and pays the forfeiture under par. (c).

103.06(5)(c) (c) An employer that does not stop work as required under an order under par. (b) may be required to forfeit $250 for each day beginning on the day on which the order is served and ending on the day on which the employer provides evidence satisfactory to the department that it has stopped work as required under the order or is in compliance with sub. (3) (a), whichever occurs first.

103.06(5)(d) (d) An order under this subsection is final unless appealed under sub. (6). An order under this subsection is subject to review only as provided in sub. (6) and not as provided in ch. 227.

103.06(6) (6) Appeal of stop work order and civil penalty.

103.06(6)(a)(a) Any employer that is aggrieved by an order to stop work under sub. (5) (b) may appeal the order by filing with the department a written request for a hearing to review the order within 10 days after service of the order. If a request for a hearing is filed within those 10 days, the department shall hold the hearing within 14 days after receipt of the request. The order to stop work shall be automatically stayed from the filing of the request for a hearing until the date on which a decision on the appeal is issued under par. (b). Notwithstanding the stay of the order to stop work, the forfeiture under sub. (5) (c) shall continue to accrue as provided in sub. (5) (c).

103.06(6)(b) (b)

103.06(6)(b)1.1. The hearing shall be held before an appeal tribunal and shall be conducted in the manner described in s. 108.09 (5). Within 7 days after the hearing, the appeal tribunal shall issue a decision in writing affirming, reversing, or modifying the order to stop work and forfeiture.

103.06(6)(b)2. 2. If the appeal tribunal finds that the employer has at all times been in compliance with the requirements specified in sub. (3) (a), the appeal tribunal shall reverse the order to stop work and forfeiture.

103.06(6)(b)3. 3. If the appeal tribunal finds that the employer has not complied with the requirements specified in sub. (3) (a), the automatic stay under par. (a) shall be lifted and the order to stop work shall remain in effect until the employer provides evidence satisfactory to the department that the employer is in compliance with the requirements specified in sub. (3) (a) and pays the forfeiture under sub. (5) (c).

103.06(6)(b)4. 4. A decision of an appeal tribunal under this paragraph is final unless a review of the decision is requested under par. (c). A decision of an appeal tribunal under this paragraph is subject to review only as provided in par. (c) and not as provided in ch. 227.

103.06(6)(c) (c) The employer or the department may request a review of an appeal tribunal's decision by petitioning the commission for review of the decision within 21 days after the decision was mailed to the employer's last-known address. The commission shall conduct the review in the manner described in s. 108.09 (6). An order to stop work that is in effect under par. (b) 3. shall remain in effect as provided in par. (b) 3. during the pendency of a review under this paragraph. A decision of the commission under this paragraph is final and the provisions of s. 108.10 (6) and (7) shall apply to the decision unless judicial review of the decision is requested under par. (d). A decision of the commission under this paragraph is subject to judicial review only as provided in par. (d) and not as provided in ch. 227.

103.06(6)(d) (d) The employer or the department may commence an action for the judicial review of a decision of the commission under par. (c) within 30 days after the decision was mailed to the employer's last-known address. The scope of judicial review under this paragraph, and the manner of that review insofar as is applicable, shall be the same as that provided in s. 108.09 (7). An order to stop work that is in effect under par. (b) 3. shall remain in effect as provided in par. (b) 3. during the pendency of a review under this paragraph.

103.06(6)(e) (e) In addition to any forfeiture for which the employer may be liable under sub. (5) (c) and any other penalty for which the employer may be liable for a violation of a requirement specified in sub. (3) (a), any employer that violates a final order to stop work of the department under sub. (5) (b) or final decision of an appeal tribunal, the commission, or a court affirming such an order under par. (b), (c), or (d) is subject to a forfeiture of $1,000 for each day of violation. An employer may seek review of a forfeiture imposed under this paragraph in the same manner as an order to stop work is reviewed under pars. (a) to (d).

103.06(7) (7) Other enforcement action not precluded. An investigation, order, or decision under sub. (4), (5), or (6) does not preclude or otherwise impair or affect any other action that is required or permitted to enforce a requirement under this chapter or under ch. 101, 102, 104, 108, 109, or 111, including any investigation, order, or decision; any civil or criminal action or administrative proceeding; or any obligation for any payment, reimbursement, assessment, surcharge, forfeiture, or other remedy or penalty under any of those chapters.

103.06(8) (8) Recovery of unpaid forfeitures.

103.06(8)(a)(a) If an employer fails to pay a forfeiture imposed under sub. (5) (c) or (6) (e), the department has a perfected lien upon the employer's right, title, and interest in all of its real and personal property located in this state in the amount finally determined to be owed, plus costs. Except when creation of a lien is barred or stayed by bankruptcy or other insolvency law, the lien is effective when the stop work order or decision affirming the stop work order becomes final and shall continue until the amount owed, plus costs and interest to the date of payment, is paid. The employer shall pay interest on the amount owed at the rate of 1 percent per month or fraction of a month from the date on which the amount became due. If a lien is initially barred or stayed by bankruptcy or other insolvency law, the lien shall become effective immediately upon expiration or removal of the bar or stay. The perfected lien does not give the department priority over any lienholders, mortgagees, purchasers for value, judgment creditors, or pledges whose interests have been recorded before the lien of the department is recorded.

103.06(8)(b) (b)

103.06(8)(b)1.1. If an employer fails to pay to the department any amount found to be due the department in proceedings under this section and if no proceeding for review is pending and the time for taking an appeal or review has expired, the department or any authorized representative of the department may issue a warrant directed to the clerk of circuit court for any county of the state. The clerk of circuit court shall enter in the judgment and lien docket the name of the employer mentioned in the warrant and the amount of the forfeiture, interest, costs, and other fees for which the warrant is issued and the date when the warrant is entered. A warrant so entered shall be considered in all respects to be a final judgment constituting a perfected lien upon the employer's right, title, and interest in all real and personal property located in the county where the warrant is entered. The lien is effective when the department issues the warrant and shall continue until the amount owed, including interest, costs, and other fees to the date of payment, is paid. After a warrant is entered in the judgment and lien docket, the department or any authorized representative of the department may file an execution with the clerk of circuit court for filing by the clerk of circuit court with the sheriff of any county where real or personal property of the employer is found, commanding the sheriff to levy upon and sell sufficient real and personal property of the employer to pay the amount stated in the warrant in the same manner as upon an execution against property issued upon the judgment of a court of record, and to return the warrant of the department and pay to the department the money collected by virtue of the execution within 60 days after receipt of the warrant.

103.06(8)(b)2. 2. The clerk of circuit court shall accept, file, and enter each warrant, satisfaction, release, or withdrawal under this subsection in the judgment and lien docket without prepayment of any fee, but the clerk of circuit court shall submit a statement of the proper fee semiannually to the department covering the period from January 1 to June 30 and July 1 to December 31 unless a different billing period is agreed to between the clerk of circuit court and the department. The fees shall then be paid by the department, but the fees provided by s. 814.61 (5) for entering the warrants shall be added to the amount of the warrant and collected from the employer when satisfaction or release is presented for entry.

103.06(8)(c) (c) When the penalties set forth in a warrant together with interest and other fees to the date of payment and all costs due the department have been paid to the department, the department shall issue a satisfaction of the warrant and file that satisfaction with the clerk of circuit court. The clerk of circuit court shall immediately enter a satisfaction of the judgment on the judgment and lien docket. The department shall send a copy of the satisfaction to the employer.

103.06(8)(d) (d) If the department finds that the interests of the state will not be jeopardized, the department, upon such conditions as it may exact, may issue a release of any warrant with respect to any real or personal property upon which the warrant is a lien or cloud upon title. The clerk of the circuit court shall enter the release upon presentation of the release to the clerk and payment of the fee for filing the release and the release shall be conclusive proof that the lien or cloud upon the title of the property covered by the release is extinguished.

103.06(8)(e) (e) If the department issues an erroneous warrant, the department shall issue a notice of withdrawal of the warrant to the clerk of circuit court for the county in which the warrant is filed. The clerk shall void the warrant and any liens attached by the warrant.

103.06(9) (9) Levy for delinquent forfeitures. If any employer who is liable for any forfeiture under sub. (5) (c) or (6) (e) neglects or refuses to pay that forfeiture after the department has made demand for payment, the department may collect that forfeiture and expenses of the levy by levy upon any property belonging to the employer. Section 108.225 applies to a levy under this subsection except as follows:

103.06(9)(a) (a) For purposes of a levy under this subsection, "debt" as used in s. 108.225 means a delinquent forfeiture under sub. (5) (c) or (6) (e) or any liability of a 3rd party for failure to surrender to the department property or rights to property subject to levy after proceedings under ss. 108.10 and 108.225 to determine that liability.

103.06(9)(b) (b) Section 108.225 (16) (a) and not s. 108.225 (16) (am) applies to a levy under this subsection.

103.06 History History: 2009 a. 292.



103.10 Family or medical leave.

103.10  Family or medical leave.

103.10(1) (1)  Definitions. In this section:

103.10(1)(a) (a) "Child" means a natural, adopted, or foster child, a stepchild, or a legal ward to whom any of the following applies:

103.10(1)(a)1. 1. The individual is less than 18 years of age.

103.10(1)(a)2. 2. The individual is 18 years of age or older and cannot care for himself or herself because of a serious health condition.

103.10(1)(am) (am) "Christian Science practitioner" means a Christian Science practitioner residing in this state who is listed as a practitioner in the Christian Science journal.

103.10(1)(ar) (ar) "Domestic partner" has the meaning given in s. 40.02 (21c) or 770.01 (1).

103.10(1)(b) (b) Except as provided in sub. (1m) (b) 2., "employee" means an individual employed in this state by an employer, except the employer's parent, spouse, domestic partner, or child.

103.10(1)(c) (c) Except as provided in sub. (1m) (b) 3., "employer" means a person engaging in any activity, enterprise or business in this state employing at least 50 individuals on a permanent basis. "Employer" includes the state and any office, department, independent agency, authority, institution, association, society or other body in state government created or authorized to be created by the constitution or any law, including the legislature and the courts.

103.10(1)(d) (d) "Employment benefit" means an insurance, leave or retirement benefit which an employer makes available to an employee.

103.10(1)(e) (e) "Health care provider" means a person described under s. 146.81 (1) (a) to (p), but does not include a person described under s. 146.81 (1) (hp).

103.10(1)(f) (f) "Parent" means a natural parent, foster parent, adoptive parent, stepparent, or legal guardian of an employee or of an employee's spouse or domestic partner.

103.10(1)(g) (g) "Serious health condition" means a disabling physical or mental illness, injury, impairment or condition involving any of the following:

103.10(1)(g)1. 1. Inpatient care in a hospital, as defined in s. 50.33 (2), nursing home, as defined in s. 50.01 (3), or hospice.

103.10(1)(g)2. 2. Outpatient care that requires continuing treatment or supervision by a health care provider.

103.10(1)(h) (h) "Spouse" means an employee's legal husband or wife.

103.10(1m) (1m) Statewide concern; uniformity.

103.10(1m)(a)(a) The legislature finds that the provision of family and medical leave that is uniform throughout the state is a matter of statewide concern and that the enactment of an ordinance by a city, village, town, or county that requires employers to provide employees with leave from employment, paid or unpaid, for any of the reasons specified in par. (c) would be logically inconsistent with, would defeat the purpose of, and would go against the spirit of this section. Therefore, this section shall be construed as an enactment of statewide concern for the purpose of providing family and medical leave that is uniform throughout the state.

103.10(1m)(b) (b) In this subsection:

103.10(1m)(b)1. 1. "Domestic abuse" has the meaning given in s. 968.075 (1) (a).

103.10(1m)(b)2. 2. "Employee" has the meaning given in s. 104.01 (2) (a).

103.10(1m)(b)3. 3. "Employer" has the meaning given in s. 104.01 (3) (a).

103.10(1m)(b)4. 4. "Family member" means a spouse or domestic partner of an employee; a parent, child, sibling, including a foster sibling, brother-in-law, sister-in-law, grandparent, stepgrandparent, or grandchild of an employee or of an employee's spouse or domestic partner; or any other person who is related by blood, marriage, or adoption to an employee or to an employee's spouse or domestic partner and whose close association with the employee, spouse, or domestic partner makes the person the equivalent of a family member of the employee, spouse, or domestic partner.

103.10(1m)(b)5. 5. "Health condition" means a physical or mental illness, injury, impairment, or condition.

103.10(1m)(b)6. 6. "Sexual abuse" means conduct that is in violation of s. 940.225, 944.30, 948.02, 948.025, 948.05, 948.051, 948.055, 948.06, 948.085, 948.09, or 948.10 or that is in violation of s. 940.302 (2) if s. 940.302 (2) (a) 1. b. applies.

103.10(1m)(b)7. 7. "Stalking" means to engage in a course of conduct, as defined in s. 940.32 (1) (a), that meets the criteria of s. 940.32 (2) (a).

103.10(1m)(c) (c) Subject to par. (d), a city, village, town, or county may not enact and administer an ordinance requiring an employer to provide an employee with leave from employment, paid or unpaid, for any of the following reasons:

103.10(1m)(c)1. 1. Because the employee has a health condition, is in need of medical diagnosis, care, or treatment of a health condition, or is in need of preventive medical care.

103.10(1m)(c)2. 2. To care for a family member who has a health condition, who is in need of medical diagnosis, care, or treatment of a health condition, or who is in need of preventive medical care.

103.10(1m)(c)3. 3. Because the employee's absence from work is necessary in order for the employee to do any of the following:

103.10(1m)(c)3.a. a. Seek medical attention or obtain psychological or other counseling for the employee or a family member to recover from any health condition caused by domestic abuse, sexual abuse, or stalking.

103.10(1m)(c)3.b. b. Obtain services for the employee or a family member from an organization that provides services to victims of domestic abuse, sexual abuse, or stalking.

103.10(1m)(c)3.c. c. Relocate the residence of the employee or of a family member due to domestic abuse, sexual abuse, or stalking.

103.10(1m)(c)3.d. d. Initiate, prepare for, or testify, assist, or otherwise participate in any civil or criminal action or proceeding relating to domestic abuse, sexual abuse, or stalking.

103.10(1m)(c)4. 4. To deal with any other family, medical, or health issues of the employee or of a family member.

103.10(1m)(d) (d) This subsection does not affect an ordinance affecting leave from employment of an employee of a city, village, town, or county.

103.10(1m)(e) (e) Any city, village, town, or county ordinance requiring an employer to provide an employee with leave from employment, paid or unpaid, for any of the reasons specified in par. (c) that is in effect on May 20, 2011, is void.

103.10(2) (2) Scope.

103.10(2)(a)(a) Nothing in this section prohibits an employer from providing employees with rights to family leave or medical leave which are more generous to the employee than the rights provided under this section.

103.10(2)(b) (b) This section does not limit or diminish an employee's rights or benefits under ch. 102.

103.10(2)(c) (c) This section only applies to an employee who has been employed by the same employer for more than 52 consecutive weeks and who worked for the employer for at least 1,000 hours during the preceding 52-week period.

103.10(3) (3) Family leave.

103.10(3)(a)(a)

103.10(3)(a)1.1. In a 12-month period no employee may take more than 6 weeks of family leave under par. (b) 1. and 2.

103.10(3)(a)2. 2. In a 12-month period no employee may take more than 2 weeks of family leave for the reasons specified under par. (b) 3.

103.10(3)(a)3. 3. In a 12-month period no employee may take more than 8 weeks of family leave for any combination of reasons specified under par. (b).

103.10(3)(b) (b) An employee may take family leave for any of the following reasons:

103.10(3)(b)1. 1. The birth of the employee's natural child, if the leave begins within 16 weeks of the child's birth.

103.10(3)(b)2. 2. The placement of a child with the employee for adoption or as a precondition to adoption under s. 48.90 (2), but not both, if the leave begins within 16 weeks of the child's placement.

103.10(3)(b)3. 3. To care for the employee's child, spouse, domestic partner, or parent, if the child, spouse, domestic partner, or parent has a serious health condition.

103.10(3)(c) (c) Except as provided in par. (d), an employee shall schedule family leave after reasonably considering the needs of his or her employer.

103.10(3)(d) (d) An employee may take family leave as partial absence from employment. An employee who does so shall schedule all partial absence so it does not unduly disrupt the employer's operations.

103.10(4) (4) Medical leave.

103.10(4)(a)(a) Subject to pars. (b) and (c), an employee who has a serious health condition which makes the employee unable to perform his or her employment duties may take medical leave for the period during which he or she is unable to perform those duties.

103.10(4)(b) (b) No employee may take more than 2 weeks of medical leave during a 12-month period.

103.10(4)(c) (c) An employee may schedule medical leave as medically necessary.

103.10(5) (5) Payment for and restrictions upon leave.

103.10(5)(a)(a) This section does not entitle an employee to receive wages or salary while taking family leave or medical leave.

103.10(5)(b) (b) An employee may substitute, for portions of family leave or medical leave, paid or unpaid leave of any other type provided by the employer.

103.10(6) (6) Notice to employer.

103.10(6)(a)(a) If an employee intends to take family leave for the reasons in sub. (3) (b) 1. or 2., the employee shall, in a reasonable and practicable manner, give the employer advance notice of the expected birth or placement.

103.10(6)(b) (b) If an employee intends to take family leave because of the planned medical treatment or supervision of a child, spouse, domestic partner, or parent or intends to take medical leave because of the planned medical treatment or supervision of the employee, the employee shall do all of the following:

103.10(6)(b)1. 1. Make a reasonable effort to schedule the medical treatment or supervision so that it does not unduly disrupt the employer's operations, subject to the approval of the health care provider of the child, spouse, domestic partner, parent, or employee.

103.10(6)(b)2. 2. Give the employer advance notice of the medical treatment or supervision in a reasonable and practicable manner.

103.10(7) (7) Certification.

103.10(7)(a)(a) If an employee requests family leave for a reason described in sub. (3) (b) 3. or requests medical leave, the employer may require the employee to provide certification, as described in par. (b), issued by the health care provider or Christian Science practitioner of the child, spouse, domestic partner, parent, or employee, whichever is appropriate.

103.10(7)(b) (b) No employer may require certification stating more than the following:

103.10(7)(b)1. 1. That the child, spouse, domestic partner, parent, or employee has a serious health condition.

103.10(7)(b)2. 2. The date the serious health condition commenced and its probable duration.

103.10(7)(b)3. 3. Within the knowledge of the health care provider or Christian Science practitioner, the medical facts regarding the serious health condition.

103.10(7)(b)4. 4. If the employee requests medical leave, an explanation of the extent to which the employee is unable to perform his or her employment duties.

103.10(7)(c) (c) The employer may require the employee to obtain the opinion of a 2nd health care provider, chosen and paid for by the employer, concerning any information certified under par. (b).

103.10(8) (8) Position upon return from leave.

103.10(8)(a)(a) Subject to par. (c), when an employee returns from family leave or medical leave, his or her employer shall immediately place the employee in an employment position as follows:

103.10(8)(a)1. 1. If the employment position which the employee held immediately before the family leave or medical leave began is vacant when the employee returns, in that position.

103.10(8)(a)2. 2. If the employment position which the employee held immediately before the family leave or medical leave began is not vacant when the employee returns, in an equivalent employment position having equivalent compensation, benefits, working shift, hours of employment and other terms and conditions of employment.

103.10(8)(b) (b) No employer may, because an employee received family leave or medical leave, reduce or deny an employment benefit which accrued to the employee before his or her leave began or, consistent with sub. (9), accrued after his or her leave began.

103.10(8)(c) (c) Notwithstanding par. (a), if an employee on a medical or family leave wishes to return to work before the end of the leave as scheduled, the employer shall place the employee in an employment position of the type described in par. (a) 1. or 2. within a reasonable time not exceeding the duration of the leave as scheduled.

103.10(9) (9) Employment right, benefit or position.

103.10(9)(a)(a) Except as provided in par. (b), nothing in this section entitles a returning employee to a right, employment benefit or employment position to which the employee would not have been entitled had he or she not taken family leave or medical leave or to the accrual of any seniority or employment benefit during a period of family leave or medical leave.

103.10(9)(b) (b) Subject to par. (c), during a period an employee takes family leave or medical leave, his or her employer shall maintain group health insurance coverage under the conditions that applied immediately before the family leave or medical leave began. If the employee continues making any contribution required for participation in the group health insurance plan, the employer shall continue making group health insurance premium contributions as if the employee had not taken the family leave or medical leave.

103.10(9)(c) (c)

103.10(9)(c)1.1. An employer may require an employee to have in escrow with the employer an amount equal to the entire premium or similar expense for 8 weeks of the employee's group health insurance coverage, if coverage is required under par. (b).

103.10(9)(c)2. 2. An employee may pay the amount required under subd. 1. in equal installments at regular intervals over at least a 12-month period. An employer shall deposit the payments at a financial institution in an interest-bearing account.

103.10(9)(c)3. 3. Subject to subd. 4., an employer shall return to the employee any payments made under subd. 1., plus interest, when the employee ends his or her employment with the employer.

103.10(9)(c)4. 4. If an employee ends his or her employment with an employer during or within 30 days after a period of family leave or medical leave, the employer may deduct from the amount returned to the employee under subd. 3. any premium or similar expense paid by the employer for the employee's group health insurance coverage while the employee was on family leave or medical leave.

103.10(9)(d) (d) If an employee ends his or her employment with an employer during or at the end of a period of family leave or medical leave, the time period for conversion to individual coverage under s. 632.897 (6) shall be calculated as beginning on the day that the employee began the period of family leave or medical leave.

103.10(10) (10) Alternative employment. Nothing in this section prohibits an employer and an employee with a serious health condition from mutually agreeing to alternative employment for the employee while the serious health condition lasts. No period of alternative employment, with the same employer, reduces the employee's right to family leave or medical leave.

103.10(11) (11) Prohibited acts.

103.10(11)(a)(a) No person may interfere with, restrain or deny the exercise of any right provided under this section.

103.10(11)(b) (b) No person may discharge or in any other manner discriminate against any individual for opposing a practice prohibited under this section.

103.10(11)(c) (c) Section 111.322 (2m) applies to discharge or other discriminatory acts arising in connection with any proceeding under this section.

103.10(12) (12) Administrative proceeding.

103.10(12)(b)(b) An employee who believes his or her employer has violated sub. (11) (a) or (b) may, within 30 days after the violation occurs or the employee should reasonably have known that the violation occurred, whichever is later, file a complaint with the department alleging the violation. Except as provided in s. 230.45 (1m), the department shall investigate the complaint and shall attempt to resolve the complaint by conference, conciliation or persuasion. If the complaint is not resolved and the department finds probable cause to believe a violation has occurred, the department shall proceed with notice and a hearing on the complaint as provided in ch. 227. The hearing shall be held within 60 days after the department receives the complaint.

103.10(12)(c) (c) If 2 or more health care providers disagree about any of the information required to be certified under sub. (7) (b), the department may appoint another health care provider to examine the child, spouse, domestic partner, parent, or employee and render an opinion as soon as possible. The department shall promptly notify the employee and the employer of the appointment. The employer and the employee shall each pay 50% of the cost of the examination and opinion.

103.10(12)(d) (d) The department shall issue its decision and order within 30 days after the hearing. If the department finds that an employer violated sub. (11) (a) or (b), it may order the employer to take action to remedy the violation, including providing requested family leave or medical leave, reinstating an employee, providing back pay accrued not more than 2 years before the complaint was filed and paying reasonable actual attorney fees to the complainant.

103.10(13) (13) Civil action.

103.10(13)(a)(a) An employee or the department may bring an action in circuit court against an employer to recover damages caused by a violation of sub. (11) after the completion of an administrative proceeding, including judicial review, concerning the same violation.

103.10(13)(b) (b) An action under par. (a) shall be commenced within the later of the following periods, or be barred:

103.10(13)(b)1. 1. Within 60 days from the completion of an administrative proceeding, including judicial review, concerning the same violation.

103.10(13)(b)2. 2. Twelve months after the violation occurred, or the department or employee should reasonably have known that the violation occurred.

103.10(14) (14) Notice posted.

103.10(14)(a)(a) Each employer shall post, in one or more conspicuous places where notices to employees are customarily posted, a notice in a form approved by the department setting forth employees' rights under this section. Any employer who violates this subsection shall forfeit not more than $100 for each offense.

103.10(14)(b) (b) Any person employing at least 25 individuals shall post, in one or more conspicuous places where notices to employees are customarily posted, a notice describing the person's policy with respect to leave for the reasons described in subs. (3) (b) and (4) (a).

103.10 History History: 1987 a. 287; 1989 a. 228; 1991 a. 39; 1993 a. 446; 1995 a. 27 s. 9130 (4); 1997 a. 3, 156; 2001 a. 74; 2003 a. 33; 2009 a. 28; 2011 a. 16.

103.10 Annotation "Disabling" in sub. (1) (g) includes incapacitation or inability to pursue an occupation because of physical or mental impairment. "Continuing treatment or supervision by a health care provider" requires direct, continuous contact with a health care provider. MPI Wisconsin Machining Division v. DILHR, 159 Wis. 2d 358, 464 N.W.2d 79 (Ct. App. 1990).

103.10 Annotation Sub. (6) (b) requires no advance notice when a leave is unplanned or unintended. MPI Wisconsin Machining Division v. DILHR, 159 Wis. 2d 358, 464 N.W.2d 79 (Ct. App. 1990).

103.10 Annotation No formal application or detailed information need be provided to an employer to invoke FMLA's protection; an employer must have reasonable notice. Jicha v. State, 164 Wis. 2d 94, 473 N.W.2d 578 (Ct. App. 1991).

103.10 Annotation As a symptom of pregnancy, morning sickness may be considered a "serious health condition." Haas v. DILHR, 166 Wis. 2d 288, 479 N.W.2d 229 (Ct. App. 1991).

103.10 Annotation Sub. (2) (c) does not require an employee to be employed for the 52 consecutive weeks preceding the disputed action, but any consecutive 52 weeks. Butzlaff v. Wisconsin Personnel Commission, 166 Wis. 2d 1028, 480 N.W.2d 559 (Ct. App. 1992).

103.10 Annotation "Equivalent employment" under sub. (8) (a) requires a return to the former level of job status, responsibility, and authority. Kelley Company, Inc. v. Marquardt, 172 Wis. 2d 234, 493 N.W.2d 68 (1992).

103.10 Annotation The only prerequisite for reinstatement and backpay is that the employer violated this section; backpay should be reduced by interim earnings and amounts earnable. Kelley Company, Inc. v. Marquardt, 172 Wis. 2d 234, 493 N.W.2d 68 (1992).

103.10 Annotation A complainant may recover attorney fees for successful representation in circuit court on review of a department order although the complainant could have relied on the justice department's representation of the department. An award of attorney fees is not precluded because the complainant is furnished counsel at no personal expense. Richland School District v. DILHR, 174 Wis. 2d 878, 498 N.W.2d 827 (1993).

103.10 Annotation Sub. (5) (b) allows an employee to substitute paid leave accumulated under a collective bargaining agreement for unpaid leave under this section when the employee has not met the conditions of leave set forth in the agreement. Richland School District v. DILHR, 174 Wis. 2d 878, 498 N.W.2d 827 (1993).

103.10 Annotation A request for medical leave need only be reasonably calculated to advise the employer that the employee is requesting medical leave and of the reason for the request. Upon receipt of the request, the employer may approve, disapprove, or request more information under the certification process under sub. (7). Sieger v. Wisconsin Personnel Commission, 181 Wis. 2d 845, 512 N.W.2d 230 (Ct. App. 1994).

103.10 Annotation Settlement of an employee's worker's compensation claim for a work related injury precluded the assertion of the employee's claim that she was entitled to leave for the injury under this section. Finell v. DILHR, 186 Wis. 2d 187, 519 N.W.2d 731 (Ct. App. 1994).

103.10 Annotation Each increment of leave under sub. (3) (b) 1. must begin within 16 weeks of the child's birth. Schwedt v. DILHR, 188 Wis. 2d 500, 525 N.W.2d 130 (Ct. App. 1994).

103.10 Annotation The posting requirements under sub. (14) require readily visible notice in a place where an employee would reasonably expect the notice and with which the employee is familiar through long use or acquaintance. In-Sink-Erator v. DILHR, 200 Wis. 2d 770, 547 N.W.2d 792 (Ct. App. 1996), 95-1468.

103.10 Annotation The federal Labor Management Relations Act did not preempt an employee's right under sub. (5) (b) to substitute accrued paid sick leave for unpaid leave that was unambiguously granted under a collective bargaining agreement. Miller Brewing Co. v. DILHR, 210 Wis. 2d 26, 563 N.W.2d 460 (1997), 94-1628.

103.10 Annotation By including "the state" as an employer under sub. (1) (c), the state has waived its sovereign immunity from suit under this section. Butzlaff v. DHFS, 223 Wis. 2d 673, 590 N.W.2d 9 (Ct. App. 1998), 98-0453.

103.10 Annotation A party who does not prevail in administrative proceedings under sub. (12) may not file a civil action for damages under sub. (13). Butzlaff v. DHFS, 223 Wis. 2d 673, 590 N.W.2d 9 (Ct. App. 1998), 98-0453.

103.10 Annotation The federal Employment Retirement Income Security Act (ERISA) does not preempt the operation of this section. Aurora Medical Group v. DWD, 230 Wis. 2d 399, 602 N.W.2d 111 (Ct. App. 1999), 98-1546. Affirmed. 2000 WI 70, 236 Wis. 2d 1, 612 N.W.2d 646, 98-1546.

103.10 Annotation An employee was not required to take accrued paid sick leave, but could instead use unpaid medical leave under this section. Milwaukee Transport Services, Inc. v. DWD, 2001 WI App 40, 241 Wis. 2d 336, 624 N.W.2d 895, 00-0644.

103.10 Annotation Leave is "accrued" if it: 1) arises from a contract; 2) is specified and quantifiable; 3) has a "draw-down feature" that reduces the amount available as it is used; and 4) accumulates over time. Sick leave that renews annually and increases with seniority accumulates over time. That an employee must be sick several days before receiving paid sick leave does not render the benefit indefinite or incalculable. Kraft Foods, Inc. v. DWD, 2001 WI App 69, 242 Wis. 2d 378, 625 N.W.2d 658, 00-1918.

103.10 Annotation An employee whose substitution of sick leave, rather than vacation leave, for family leave resulted in the loss of benefits under a collective bargaining agreement was not forced to choose to use vacation leave in violation of this section. Although the effect of the interaction of the bargaining agreement and this section may result in a dilemma for the employee, the contractual consequences are collateral and there is no restraint or denial of rights under this section. Heibler v. DWD, 2002 WI App 21, 250 Wis. 2d 152, 639 N.W.2d 776, 01-0794.

103.10 Annotation This section does not confer an implied statutory right to a jury trial in a civil action to recover damages for a violation of this section, nor does Article I, Section 5, of the Wisconsin constitution afford the right to a jury trial in a civil action to recover damages for a violation of this section. Harvot v. Solo Cup Company, 2009 WI 85, 320 Wis. 2d 1, 768 N.W.2d 176, 07-1396.

103.10 Annotation When no party seeks judicial review, an employee has 60 days from the date the 30-day period for judicial review ends to file an action for damages in circuit court under sub. (13) (b). Hoague v. Kraft Foods Global, Inc. 2012 WI App 130, 344 Wis. 2d 749, 824 N.W.2d 892, 12-0133.

103.10 Annotation Quagmire or Quantum Leap? The Wisconsin Family and Medical Leave Act. Goeldner and Nelson-Glode. Wis. Law. April 1992.

103.10 Annotation Family & Medical Leave Acts. Sholl and Krupp-Gordon. Wis. Law. Aug. 1993.

103.10 Annotation Family Responsibility Discrimination: Making Room at Work for Family Demands. Finerty. Wis. Law. Nov. 2007.



103.13 Records open to employee.

103.13  Records open to employee.

103.13(1) (1)  Definition. In this section, "employee" includes former employees.

103.13(2) (2) Open records. Every employer shall, upon the request of an employee, which the employer may require the employee to make in writing, permit the employee to inspect any personnel documents which are used or which have been used in determining that employee's qualifications for employment, promotion, transfer, additional compensation, termination or other disciplinary action, and medical records, except as provided in subs. (5) and (6). An employee may request all or any part of his or her records, except as provided in sub. (6). The employer shall grant at least 2 requests by an employee in a calendar year, unless otherwise provided in a collective bargaining agreement, to inspect the employee's personnel records as provided in this section. The employer shall provide the employee with the opportunity to inspect the employee's personnel records within 7 working days after the employee makes the request for inspection. The inspection shall take place at a location reasonably near the employee's place of employment and during normal working hours. If the inspection during normal working hours would require an employee to take time off from work with that employer, the employer may provide some other reasonable time for the inspection. In any case, the employer may allow the inspection to take place at a time other than working hours or at a place other than where the records are maintained if that time or place would be more convenient for the employee.

103.13(3) (3) Personnel record inspection by representative. An employee who is involved in a current grievance against the employer may designate in writing a representative of the employee's union, collective bargaining unit or other designated representative to inspect the employee's personnel records which may have a bearing on the resolution of the grievance, except as provided in sub. (6). The employer shall allow such a designated representative to inspect that employee's personnel records in the same manner as provided under sub. (2).

103.13(4) (4) Personnel record correction. If the employee disagrees with any information contained in the personnel records, a removal or correction of that information may be mutually agreed upon by the employer and the employee. If an agreement cannot be reached, the employee may submit a written statement explaining the employee's position. The employer shall attach the employee's statement to the disputed portion of the personnel record. The employee's statement shall be included whenever that disputed portion of the personnel record is released to a 3rd party as long as the disputed record is a part of the file.

103.13(5) (5) Medical records inspection. The right of the employee or the employee's designated representative under sub. (3) to inspect personnel records under this section includes the right to inspect any personal medical records concerning the employee in the employer's files. If the employer believes that disclosure of an employee's medical records would have a detrimental effect on the employee, the employer may release the medical records to the employee's physician or through a physician designated by the employee, in which case the physician may release the medical records to the employee or to the employee's immediate family.

103.13(6) (6) Exceptions. The right of the employee or the employee's designated representative under sub. (3) to inspect his or her personnel records does not apply to:

103.13(6)(a) (a) Records relating to the investigation of possible criminal offenses committed by that employee.

103.13(6)(b) (b) Letters of reference for that employee.

103.13(6)(c) (c) Any portion of a test document, except that the employee may see a cumulative total test score for either a section of the test document or for the entire test document.

103.13(6)(d) (d) Materials used by the employer for staff management planning, including judgments or recommendations concerning future salary increases and other wage treatments, management bonus plans, promotions and job assignments or other comments or ratings used for the employer's planning purposes.

103.13(6)(e) (e) Information of a personal nature about a person other than the employee if disclosure of the information would constitute a clearly unwarranted invasion of the other person's privacy.

103.13(6)(f) (f) An employer who does not maintain any personnel records.

103.13(6)(g) (g) Records relevant to any other pending claim between the employer and the employee which may be discovered in a judicial proceeding.

103.13(7) (7) Copies. The right of the employee or the employee's representative to inspect records includes the right to copy or receive a copy of records. The employer may charge a reasonable fee for providing copies of records, which may not exceed the actual cost of reproduction.

103.13(7m) (7m) Employment discrimination. Section 111.322 (2m) applies to discharge and other discriminatory acts in connection with any proceeding under this section.

103.13(8) (8) Penalty. Any employer who violates this section may be fined not less than $10 nor more than $100 for each violation. Each day of refusal or failure to comply with a duty under this section is a separate violation.

103.13 History History: 1979 c. 339; 1981 c. 164; 1983 a. 189 ss. 153, 329 (4); 1989 a. 228; 1995 a. 27.



103.14 Grooming requirement; notification.

103.14  Grooming requirement; notification. Each employer shall, at the time of hiring, notify each employee about any hairstyle, facial hair or clothing requirement.

103.14 History History: 1981 c. 334; 1983 a. 189 s. 329 (4); 1995 a. 27.



103.15 Restrictions on use of an HIV test.

103.15  Restrictions on use of an HIV test.

103.15(1) (1) In this section:

103.15(1)(a) (a) "Employer" includes the state, its political subdivisions and any office, department, independent agency, authority, institution, association, society or other body in state or local government created or authorized to be created by the constitution or any law, including the legislature and the courts.

103.15(1)(am) (am) "HIV" means any strain of human immunodeficiency virus, which causes acquired immunodeficiency syndrome.

103.15(1)(b) (b) "HIV infection" means the pathological state produced by a human body in response to the presence of HIV.

103.15(1)(bm) (bm) "HIV test" has the meaning given in s. 252.01 (2m).

103.15(1)(c) (c) "State epidemiologist" means the individual designated by the secretary of health services as the individual in charge of communicable disease control for this state.

103.15(2) (2) Notwithstanding ss. 227.01 (13) and 227.10 (1), unless the state epidemiologist determines and the secretary of health services declares under s. 250.04 (1) or (2) (a) that individuals who have HIV infections may, through employment, provide a significant risk of transmitting HIV to other individuals, no employer or agent of an employer may directly or indirectly:

103.15(2)(a) (a) Solicit or require an HIV test as a condition of employment of any employee or prospective employee.

103.15(2)(b) (b) Affect the terms, conditions or privileges of employment or terminate the employment of any employee who obtains an HIV test, as defined in s. 252.01 (2m).

103.15(3) (3) Any agreement by an employer or agent of the employer and an employee or prospective employee offering employment or any pay or benefit to an employee or prospective employee in return for taking an HIV test is prohibited, except as provided under sub. (2) (intro.).

103.15 History History: 1985 a. 29, 73; 1987 a. 70 ss. 1, 36; 1987 a. 403 s. 256; 1989 a. 201 ss. 6, 36; 1989 a. 225; 1993 a. 27; 1995 a. 27 s. 9126 (19); 2007 a. 20 s. 9121 (6) (a); 2009 a. 209.

103.15 Annotation A police and fire commission is an "employer" under this section and may not test paramedic candidates for the HIV virus. 77 Atty. Gen. 181.

103.15 Annotation The rights of an AIDS victim in Wisconsin. 70 MLR 55 (1986).



103.16 Seats for employees; penalty.

103.16  Seats for employees; penalty. Every employer employing employees in any manufacturing, mechanical or mercantile establishment in this state shall provide suitable seats for its employees, and shall permit the use of those seats by its employees when the employees are not necessarily engaged in the active duties for which they are employed. Any employer who violates this section may be fined not less than $10 nor more than $30 for each offense.

103.16 History History: 1975 c. 94 s. 91 (17); 1997 a. 253.



103.165 Employee's cash bonds to be held in trust; duty of employer; penalty.

103.165  Employee's cash bonds to be held in trust; duty of employer; penalty.

103.165(1) (1) Where any person requests any employee to furnish a cash bond, the cash constituting such bond shall not be mingled with the moneys or assets of such person demanding the same, but shall be deposited by such person in a bank, trust company, savings bank or savings and loan association doing business in this state whose deposits or shares are insured by a federal agency to the extent of $10,000, as a separate trust fund, and it shall be unlawful for any person to mingle such cash received as a bond with the moneys or assets of any such person, or to use the same. No employer shall deposit more than $10,000 with any one depository. The bank book, certificate of deposit or other evidence thereof shall be in the name of the employer in trust for the named employee, and shall not be withdrawn except after an accounting had between the employer and employee, said accounting to be had within 10 days from the time relationship is discontinued or the bond is sought to be appropriated by the employer. All interest or dividends earned by such sum deposited shall accrue to and belong to the employee and shall be turned over to said employee as soon as paid out by the depository. Such deposit shall at no time and in no event be subject to withdrawal except upon the signature of both the employer and employee or upon a judgment or order of a court of record.

103.165(2) (2) In the event of the failure of any person, such moneys on deposit shall constitute a trust fund for the benefit of the persons who furnished such bonds and shall not become the property of the assignee, receiver or trustee of such insolvent person.

103.165(3) (3)

103.165(3)(a)(a) In case an employee who was required to give a cash bond dies before the cash bond is withdrawn in the manner provided in sub. (1), the accounting and withdrawal may be effected not less than 5 days after the employee's death and before the filing of a petition for letters testamentary or other letters authorizing the administration of the decedent's estate, by the employer with any of the following, in the following order:

103.165(3)(a)1. 1. The decedent's surviving spouse or domestic partner under ch. 770.

103.165(3)(a)2. 2. The decedent's children if the decedent leaves no surviving spouse or domestic partner under ch. 770.

103.165(3)(a)3. 3. The decedent's father or mother if the decedent leaves no surviving spouse, domestic partner under ch. 770, or children.

103.165(3)(a)4. 4. The decedent's brother or sister if the decedent leaves no surviving spouse, domestic partner under ch. 770, children, or parent.

103.165(3)(b) (b) The accounting and withdrawal under par. (a) shall be effected in the same manner and with like effect as if such accounting and withdrawal were accomplished by and between the employer and employee as provided in sub. (1).

103.165(3)(c) (c) The amount of the cash bond, together with principal and interest, to which the deceased employee would have been entitled had the deceased employee lived, shall, as soon as paid out by the depository, be turned over to the person designated under par. (a) effecting the accounting and withdrawal with the employer. The turning over shall be a discharge and release of the employer to the amount of the payment.

103.165(3)(d) (d) If no persons designated under par. (a) survive, the employer may apply the cash bond, or so much of the cash bond as may be necessary, to paying creditors of the decedent in the order of preference prescribed in s. 859.25 for satisfaction of debts by personal representatives. The making of payment under this paragraph shall be a discharge and release of the employer to the amount of the payment.

103.165(4) (4) Any person who violates this section shall be punished by a fine equal to the amount of the bond or by imprisonment for not less than 10 days nor more than 60 days, or both.

103.165 History History: 1991 a. 221; 1993 a. 486; 1995 a. 225; 2001 a. 102; 2005 a. 155 s. 40; Stats. 2005 s. 103.165; 2009 a. 28.



103.17 Mutual forfeit.

103.17  Mutual forfeit. Any employer engaged in manufacturing that requires its employees, under penalty of forfeiture of a part of the wages earned by those employees, to provide a notice of intention to leave the employer's employ shall be liable for the payment of a like forfeiture if the employer discharges, without similar notice, an employee, other than for incapacity or misconduct, except in case of a general suspension of labor in the employer's shop or factory or in the department of the employer's shop or factory in which the employee is employed.

103.17 History History: 1993 a. 492; 1997 a. 253.



103.18 Threat or promise to influence vote.

103.18  Threat or promise to influence vote. No person shall, by threatening to discharge a person from his or her employment or threatening to reduce the wages of a person or by promising to give employment at higher wages to a person, attempt to influence a qualified voter to give or withhold the voter's vote at an election.

103.18 History History: 1993 a. 492.



103.19 Children in shows.

103.19  Children in shows. No license may be granted for a theatrical exhibition or public show in which children under 15 years of age are employed as acrobats, as contortionists or in any feats of gymnastics or equestrianism if, in the opinion of the board of officers authorized to grant licenses, those children are employed in a manner that may corrupt their morals or impair their physical health.

103.19 History History: 1997 a. 253.



103.20 Penalty.

103.20  Penalty. Any person who shall violate ss. 103.15 (2) or (3), 103.17, 103.18 and 103.19 shall, upon conviction, be fined in a sum not exceeding $100.

103.20 History History: 1985 a. 29; 1985 a. 73 s. 8.



103.21 Street trades; definitions.

103.21  Street trades; definitions. As used in ss. 103.21 to 103.31:

103.21(1) (1) Every minor selling or distributing newspapers or magazines on the streets or other public place, or from house to house, is in an "employment" and an "employee," and each independent news agency or (in the absence of all such agencies) each selling agency of a publisher or (in the absence of all such agencies) each publisher, whose newspapers or magazines the minor sells or distributes, is an "employer" of the minor. Every minor engaged in any other street trade is in an "employment" and an "employee," and each person furnishing the minor articles for sale or distribution or regularly furnishing the minor material for blacking boots is the minor's "employer".

103.21(1g) (1g) "House-to-house employer" means an employer who employs minors, either directly or through an agent who need not be an employee of the employer, to conduct street trades from house to house through personal contact with prospective customers.

103.21(1r) (1r) "Municipality" means a city, village or town.

103.21(2) (2) "Nonprofit organization" means an organization described in section 501 (c) of the internal revenue code.

103.21(3) (3) "Permit officer" means any person designated by the department to issue street trade permits.

103.21(4) (4) "Private school" has the meaning given in s. 115.001 (3r).

103.21(5) (5) "Public school" has the meaning given in s. 115.01 (1).

103.21(6) (6) "Street trade" means the selling, offering for sale, soliciting for, collecting for, displaying or distributing any articles, goods, merchandise, commercial service, posters, circulars, newspapers or magazines, or the blacking of boots, on any street or other public place or from house to house.

103.21(7) (7) "Tribal school" has the meaning given in s. 115.001 (15m).

103.21 History History: 1971 c. 271; 1983 a. 189; 1985 a. 1; 1989 a. 113; 1993 a. 492; 2009 a. 302.

103.21 Annotation There can be no employment under sub. (1) between a publisher and a minor distributing newspapers without the publisher having actual or implied knowledge of the minor's activities. Beard v. Lee Enterprises, Inc. 225 Wis. 2d 1, 591 N.W.2d 156 (1999), 96-3393.



103.22 General standards and powers of the department.

103.22  General standards and powers of the department. The general standards for the employment of minors set forth in s. 103.65 apply to the employment of minors in street trades, and in relation to that employment the department has the powers and duties specified in s. 103.66. Except as the department exercises those powers, the employment of minors in street trades shall be in accordance with ss. 103.23 to 103.31.

103.22 History History: 1971 c. 271.



103.23 Age minimum.

103.23  Age minimum.

103.23(1)(1) Except as provided in sub. (2), a minor under 12 years of age shall not be employed or permitted to work at any time in any street trade.

103.23(2) (2) A minor under 12 years of age may work in a fund-raising sale for a nonprofit organization, a public school, a private school, or a tribal school under the following conditions:

103.23(2)(a) (a) Each minor must give the nonprofit organization, public school, private school, or tribal school written approval from the minor's parent or guardian.

103.23(2)(b) (b) Each minor under 9 years of age or each group containing one or more minors under 9 years of age must be physically accompanied by a parent or a person at least 16 years of age.

103.23 History History: 1971 c. 271; 1973 c. 183; 1985 a. 1; 2009 a. 302.



103.24 Hours of work.

103.24  Hours of work. The department shall determine and fix reasonable hours of employment for minors under 16 years of age in street trades. Except as provided in this section, the department may not fix hours of employment for minors under 16 years of age in street trades that exceed the maximum hours per day and per week specified in s. 103.68 (2) (a) and (b), that exceed the maximum days per week specified in s. 103.68 (2) (c), or that begin earlier or end later than the hours specified in s. 103.68 (2) (d) and (e). The department may not limit the hours of employment for minors 16 years of age or over in street trades or the hours of employment for minors of any age who are engaged in the delivery of newspapers to the consumer.

103.24 History History: 1971 c. 271; 2011 a. 32.



103.245 Designation of a permit officer.

103.245  Designation of a permit officer.

103.245(1) (1)

103.245(1)(a)(a) The department shall designate a school board, as defined in s. 115.001 (7), as a permit officer unless the school board refuses the designation.

103.245(1)(b) (b) A school board designated as a permit officer under par. (a) may assign the duties of permit officer to an officer or employee of the school district.

103.245(2) (2) The department may designate persons other than school boards as permit officers, regardless of whether any school board refuses designation as a permit officer under sub. (1) (a).

103.245 History History: 1987 a. 187.



103.25 Permits and identification cards.

103.25  Permits and identification cards.

103.25(1) (1) A minor shall not be employed or permitted to work at any street trade unless the minor's employer first obtains from the department or a permit officer a street trade permit and the minor first obtains an identification card, both issued in accordance with this section.

103.25(2) (2) If upon investigation, the department determines that there are practical difficulties or unnecessary hardships in carrying out sub. (1), the department may by general or special order make reasonable exceptions or modifications with due regard for the life, health, safety and welfare of minors employed in street trades. The investigation and orders shall be made as provided under s. 103.005. These orders are subject to review as provided in ch. 227.

103.25(3) (3) The form and requisites of street trade permits shall be the same as those specified for child labor permits in s. 103.73, except as provided in sub. (3m) and except that the permits may be issued on special street trade permit forms, in a form determined by the department. Each minor for whom a street trade permit is issued shall be provided by the department or the permit officer issuing the permit with a street trade identification card, in a form determined by the department. The minor shall carry the identification card while engaged in street trade employment and shall not transfer it to any other person.

103.25(3m) (3m)

103.25(3m)(a)(a) In addition to the information required for a street trade permit under sub. (3), a street trade permit obtained by a house-to-house employer shall contain the minor's permanent home address and social security number.

103.25(3m)(b) (b) A house-to-house employer shall have a copy of the street trade permit issued for the minor stamped or endorsed by the clerk of any municipality where the minor conducts a street trade from house to house.

103.25(3m)(c) (c) This subsection does not apply to employment of a minor by a newspaper publisher or in a fund-raising sale for a nonprofit organization, a public school, a private school, or a tribal school.

103.25(4) (4) In relation to employment in street trades a permit issued under this section has the same force and effect as a permit issued under ss. 103.64 to 103.82; and the failure to obtain a permit when required under this section subjects the employer to the same penalties and liabilities as failure to obtain a permit when required under ss. 103.64 to 103.82.

103.25(5) (5) This section does not apply to employment of a minor in a fund-raising sale for a nonprofit organization, a public school, a private school, or a tribal school.

103.25 History History: 1971 c. 228 s. 43; 1971 c. 271, 307; 1973 c. 183; 1985 a. 1; 1987 a. 187; 1989 a. 113; 1993 a. 492; 1995 a. 27; 2001 a. 107; 2009 a. 302.



103.26 Refusal or revocation of permits and identification cards.

103.26  Refusal or revocation of permits and identification cards.

103.26(1)(1) The department or permit officer may refuse to grant a street trade permit and identification card to a minor who seems physically unable to perform the work or whose school record indicates that the minor should not undertake such employment in addition to school, or whenever in the judgment of the department or permit officer the best interests of the minor would be served by such refusal.

103.26(2) (2) The department may revoke a street trade permit and identification card if the minor for whom such permit was issued is found by the department to have worked when prohibited under s. 103.24, if it appears to the department that such permit was improperly or illegally issued or if in their judgment the best interests of the minor would be served by such revocation. The department shall by registered mail notify such minor and the minor's employer of such revocation. On receipt of such notice the employer shall immediately return the revoked permit and discontinue the employment of such minor, and the minor shall immediately return the revoked identification card to the permit officer.

103.26 History History: 1973 c. 183; 1993 a. 492.



103.27 Duties of employers of minors in street trades.

103.27  Duties of employers of minors in street trades.

103.27(1)(1) Every employer of minors in street trades shall keep a record for each minor of his or her name, address and date of birth.

103.27(2) (2) Every employer shall receive and file a street trade permit authorizing employment of each minor by him or her before the minor is permitted to work; and shall keep the permit on file and allow inspection of the permit at any time by the department or any police or school attendance officer.

103.27(3) (3) This section does not apply to employment of a minor in a fund-raising sale for a nonprofit organization, a public school, a private school, or a tribal school.

103.27 History History: 1971 c. 271; 1973 c. 183; 1979 c. 298; 1985 a. 1; 1993 a. 492; 2009 a. 302.



103.275 Duties of employers in house-to-house street trades.

103.275  Duties of employers in house-to-house street trades.

103.275(1)(1)  Certification required. No person may do any of the following without obtaining a certificate under sub. (2):

103.275(1)(a) (a) Act as a house-to-house employer.

103.275(1)(b) (b) Recruit or offer employment to a minor to conduct street trades from house to house.

103.275(2) (2) Application and issuance of certificate.

103.275(2)(a)(a) A person shall apply to the department for a house-to-house employer certificate by submitting an application to the department. The department shall furnish applications upon request and applications shall contain all of the following:

103.275(2)(a)1. 1. The name of the applicant and the address and telephone of its principal place of business.

103.275(2)(a)2. 2. If the applicant is a corporation, the date and place of its incorporation.

103.275(2)(a)2L. 2L. If the applicant is a limited liability company, the date and place of its organization.

103.275(2)(a)3. 3. The name and permanent home address of the sole proprietor, managing partner, managers or principal officers of the applicant.

103.275(2)(a)4. 4. The names, permanent home addresses and dates of birth of any of the applicant's employees, agents or representatives who supervise minor employees conducting street trades from house to house.

103.275(2)(a)5. 5. The employer identification numbers assigned to the applicant by the internal revenue service and the department of revenue.

103.275(2)(a)6. 6. Any documents required by the department to prove that the applicant has complied with sub. (3).

103.275(2)(a)7. 7. Any other information that the department considers relevant.

103.275(2)(b) (b) Except as provided under pars. (bm), (br), and (bt), upon receipt of a properly completed application, the department shall issue a house-to-house employer certificate if all of the following apply:

103.275(2)(b)1. 1. The department is satisfied that the applicant will comply with ss. 103.21 to 103.31.

103.275(2)(b)2. 2. The applicant has established proof of ability to pay under sub. (3).

103.275(2)(b)3. 3. If the application is for a new certificate after revocation under sub. (7), the revocation occurred at least 12 months before issuance of the new certificate.

103.275(2)(bg) (bg)

103.275(2)(bg)1.1. Except as provided in subd. 2m., the department shall require each applicant for a house-to-house employer certificate under this subsection who is an individual to provide the department with the applicant's social security number, and shall require each applicant for a house-to-house employer certificate who is not an individual to provide the department with the applicant's federal employer identification number, when initially applying for or applying to renew the house-to-house employer certificate.

103.275(2)(bg)2. 2. If an applicant who is an individual fails to provide the applicant's social security number to the department or if an applicant who is not an individual fails to provide the applicant's federal employer identification number to the department, the department may not issue or renew a house-to-house employer certificate under this subsection to or for the applicant unless the applicant is an individual who does not have a social security number and the applicant submits a statement made or subscribed under oath or affirmation as required under subd. 2m.

103.275(2)(bg)2m. 2m. If an applicant who is an individual does not have a social security number, the applicant shall submit a statement made or subscribed under oath or affirmation to the department that the applicant does not have a social security number. The form of the statement shall be prescribed by the department. A house-to-house employer certificate issued in reliance upon a false statement submitted under this subdivision is invalid.

103.275(2)(bg)3. 3. The department of workforce development may not disclose any information received under subd. 1. to any person except to the department of revenue for the sole purpose of requesting certifications under s. 73.0301 or the department of children and families for purposes of administering s. 49.22.

103.275(2)(bm) (bm) The department of workforce development shall deny, suspend, restrict, refuse to renew, or otherwise withhold a house-to-house employer certificate for failure of the applicant or house-to-house employer to pay court-ordered payments of child or family support, maintenance, birth expenses, medical expenses, or other expenses related to the support of a child or former spouse or for failure of the applicant or house-to-house employer to comply, after appropriate notice, with a subpoena or warrant issued by the department of children and families or a county child support agency under s. 59.53 (5) and related to paternity or child support proceedings, as provided in a memorandum of understanding entered into under s. 49.857. Notwithstanding sub. (7) and s. 103.005 (10), an action taken under this paragraph is subject to review only as provided in the memorandum of understanding entered into under s. 49.857 and not as provided in sub. (7) and ch. 227.

103.275(2)(br) (br) The department shall deny an application for the issuance or renewal of a house-to-house employer certificate, or revoke such a certificate already issued, if the department of revenue certifies under s. 73.0301 that the applicant or house-to-house employer is liable for delinquent taxes. Notwithstanding sub. (7) and s. 103.005 (10), an action taken under this paragraph is subject to review only as provided under s. 73.0301 (5) and not as provided in sub. (7) and ch. 227.

103.275(2)(bt) (bt)

103.275(2)(bt)1.1. The department may deny an application for the issuance or renewal of a house-to-house employer certificate, or revoke such a certificate already issued, if the department determines that the applicant or house-to-house employer is liable for delinquent contributions, as defined in s. 108.227 (1) (d). Notwithstanding sub. (7) and s. 103.005 (10), an action taken under this subdivision is subject to review only as provided under s. 108.227 (5) and not as provided in sub. (7) and ch. 227.

103.275(2)(bt)2. 2. If the department denies an application or revokes a certificate under subd. 1., the department shall mail a notice of denial or revocation to the applicant or house-to-house employer. The notice shall include a statement of the facts that warrant the denial or revocation and a statement that the applicant or house-to-house employer may, within 30 days after the date on which the notice of denial or revocation is mailed, file a written request with the department to have the determination that the applicant or house-to-house employer is liable for delinquent contributions reviewed at a hearing under s. 108.227 (5) (a).

103.275(2)(bt)3. 3. If, after a hearing under s. 108.227 (5) (a), the department affirms a determination under subd. 1. that an applicant or house-to-house employer is liable for delinquent contributions, the department shall affirm its denial or revocation. An applicant or house-to-house employer may seek judicial review under s. 108.227 (6) of an affirmation by the department of a denial or revocation under this subdivision.

103.275(2)(bt)4. 4. If, after a hearing under s. 108.227 (5) (a), the department determines that a person whose certificate is revoked or whose application is denied under subd. 1. is not liable for delinquent contributions, as defined in s. 108.227 (1) (d), the department shall reinstate the certificate or approve the application, unless there are other grounds for revocation or denial. The department may not charge a fee for reinstatement of a certificate under this subdivision.

103.275(2)(c) (c) A person who receives a house-to-house employer certificate shall notify the department of any changes in the information required in the application submitted under par. (a) within 30 days after the change occurs.

103.275(2)(d) (d) A house-to-house employer certificate is valid for a 12-month period. A house-to-house employer may renew a certificate by submitting an application under par. (a), subject to the conditions under par. (b).

103.275(3) (3) Financial responsibility.

103.275(3)(a)(a) A house-to-house employer shall establish proof of its ability to pay any compensation owed to minor employees and any penalties that may be imposed under s. 103.29.

103.275(3)(b) (b) A house-to-house employer shall prove its ability to pay under par. (a) by maintaining one of the following commitments, in an amount of at least $5,000 and in a form approved by the department:

103.275(3)(b)1. 1. A bond.

103.275(3)(b)2. 2. A certificate of deposit.

103.275(3)(b)3. 3. An established escrow account.

103.275(3)(b)4. 4. An irrevocable letter of credit.

103.275(3)(c) (c) The commitment described in par. (b) shall be established in favor of or made payable to the department, for the benefit of the state and any minor employee who does not receive the compensation earned by the minor employee. The house-to-house employer shall file with the department any agreement, instrument or other document necessary to enforce the commitment against the house-to-house employer or any relevant 3rd party, or both.

103.275(4) (4) Disclosure to minor employees.

103.275(4)(a)(a) When a minor applies for a job to conduct street trades from house to house, the house-to-house employer shall inform the minor in writing of the terms and conditions of employment including all of the following:

103.275(4)(a)1. 1. Compensation, including commissions, bonuses or contest awards.

103.275(4)(a)2. 2. The time and manner of the payment of compensation.

103.275(4)(a)3. 3. The number of days per week and of hours per day that the minor would be required to conduct street trades from house to house.

103.275(4)(a)4. 4. The nature and frequency of required employment-related meetings and how compensation is paid for attendance at the meetings.

103.275(4)(a)5. 5. Whether and how the house-to-house employer provides transportation.

103.275(4)(a)6. 6. The expenses related to employment that the applicant would be required to pay.

103.275(4)(b) (b) No house-to-house employer may fail to comply with the terms of the written disclosure statement required under par. (a). A house-to-house employer may change the terms of a disclosure statement by a supplemental document in writing, if the change applies only prospectively.

103.275(5) (5) Records and inspection. A door-to-door employer shall do all of the following:

103.275(5)(a) (a) Keep a copy of the street trade permit obtained for an employee under s. 103.25 for at least 3 years after the employee attains the age of 18 or leaves the employment of the employer, whichever occurs first.

103.275(5)(b) (b) Keep a list of the names of all municipalities where minor employees of the house-to-house employer conducted street trades from house to house within the last 3 years.

103.275(5)(c) (c) At the department's request, do any of the following:

103.275(5)(c)1. 1. Allow the department to inspect the certificate issued under sub. (2) or any street trade permits obtained under s. 103.25.

103.275(5)(c)2. 2. Provide a list of the municipalities where the house-to-house employer intends to employ minors to conduct street trades from house to house within 6 months after the date of the request.

103.275(6) (6) Notification to police or sheriff.

103.275(6)(a)(a) When a house-to-house employer obtains a stamp from a municipal clerk under s. 103.25 (3m) (b), the house-to-house employer shall provide notice that a minor is or will be conducting a street trade for the house-to-house employer in the municipality to the following:

103.275(6)(a)1. 1. The local police department, if the municipality has a police department and a population of 2,500 or more.

103.275(6)(a)2. 2. To the office of the sheriff of the county where the municipality is located, if the municipality has no police department.

103.275(6)(a)3. 3. To the local police department or the office of the sheriff of the county where the municipality is located, if the municipality has a police department or a population greater than 2,500.

103.275(7) (7) Suspension or revocation of certificate.

103.275(7)(a)(a) The department may investigate and hold hearings in connection with certificates issued under sub. (2).

103.275(7)(b) (b) Except as provided in sub. (2) (bm), (br), and (bt), after providing at least 10 days' notice to a house-to-house employer, the department may, on its own or upon a written and signed complaint, suspend the house-to-house employer's certificate. The department shall serve a copy of the complaint with notice of a suspension of the certificate on the person complained against, and the person shall file an answer to the complaint with the department and the complainant within 10 days after service. After receiving the answer, the department shall set the matter for hearing as promptly as possible and within 30 days after the date of filing the complaint. Either party may appear at the hearing in person or by attorney or agent. The department shall make its findings and determination concerning the suspension within 90 days after the date that the hearing is concluded and send a copy to each interested party.

103.275(7)(c) (c) Except as provided in sub. (2) (bm), (br), and (bt), the department may revoke a certificate issued under sub. (2) after holding a public hearing at a place designated by the department. At least 10 days prior to the revocation hearing, the department shall send written notice of the time and place of the revocation hearing to the person holding the certificate and to the person's attorney or agent of record by mailing the notice to their last-known address. The testimony presented and proceedings at the revocation hearing shall be recorded and preserved as the records of the department. The department shall, as soon after the hearing as possible, make its findings and determination concerning revocation and send a copy to each interested party.

103.275(7)(d) (d) The department may suspend a certificate under par. (b) only if it has reason to believe, or may revoke a certificate under par. (c) only if it finds, that the house-to-house employer has done any of the following:

103.275(7)(d)1. 1. Submitted false information to the department in an application under sub. (2) (a), if the information caused the department to issue the certificate when it would otherwise not have done so.

103.275(7)(d)2. 2. Failed to notify the department of a change in information under sub. (2) (c).

103.275(7)(d)3. 3. Failed to comply with the terms of a written disclosure statement under sub. (4).

103.275(7)(d)4. 4. Failed to maintain proof of ability to pay under sub. (3).

103.275(7)(d)5. 5. Failed to comply with s. 103.23, 103.24, 103.25 or 103.27 or the rules of the department.

103.275(8) (8) Exception. This section does not apply to the employment of a minor by a newspaper publisher or in a fund-raising sale for a nonprofit organization, a public school, a private school, or a tribal school.

103.275 History History: 1989 a. 113, 359; 1993 a. 112; 1997 a. 191, 237; 1999 a. 9; 2009 a. 180, 302; 2013 a. 36.



103.28 Enforcement.

103.28  Enforcement.

103.28(1)(1)  Sections 103.21 to 103.31 shall be enforced by the department. Police and school attendance officers of cities, towns, villages and school districts shall assist the department in enforcement by questioning minors seen on the streets engaged in street trades and reporting to the department all cases of minors apparently engaged in street trades in violation of ss. 103.21 to 103.31.

103.28(2) (2) The failure of an employer to produce for inspection by the department or any school attendance or police officer a permit required for a minor employed in street trades is prima facie evidence of unlawful employment of the minor.

103.28(3) (3) The department may refer violations of ss. 103.21 to 103.275 for prosecution by the department of justice or the district attorney for the county in which the violation occurred.

103.28 History History: 1971 c. 271; 1973 c. 183; 1979 c. 298; 1989 a. 113.



103.29 Penalties.

103.29  Penalties.

103.29(1)(1) Any employer who employs or permits the employment of any minor in street trades in violation of ss. 103.21 to 103.31 or of any order issued thereunder or who hinders or delays the department or any school attendance or police officer in the performance of their duties under ss. 103.21 to 103.31 may be required to forfeit not less than $25 nor more than $1,000 for each day of the first offense and, for the 2nd or subsequent violation of ss. 103.21 to 103.31 within 5 years, as measured from the dates the violations initially occurred, may be fined not less than $250 nor more than $5,000 for each day of the 2nd or subsequent offense or imprisoned not more than 30 days or both.

103.29(2) (2) In addition to the penalties under sub. (1), any employer who employs any minor in violation of s. 103.24 or 103.275 (1) or (4) (b) or rules of the department shall be liable, in addition to the wages paid, to pay to each minor affected, an amount equal to twice the regular rate of pay as liquidated damages for all hours worked in violation per day or per week, whichever is greater.

103.29 History History: 1971 c. 271; 1981 c. 390; 1987 a. 332 ss. 8 to 10, 64; 1989 a. 113.



103.30 Penalty on newspapers for allowing minors to loiter around premises.

103.30  Penalty on newspapers for allowing minors to loiter around premises. A newspaper publisher or printer or person having for sale newspapers or magazines shall not permit any minor under 18 years of age to loiter or remain around any premises where the newspapers or magazines are printed, assembled, prepared for sale or sold when the minor is required under s. 118.15 to attend school. Any person violating this section is subject to the penalties specified in s. 103.29.

103.30 History History: 1971 c. 271; 1973 c. 183; 1987 a. 332.



103.31 Penalty on parent or guardian.

103.31  Penalty on parent or guardian. Any parent or guardian who permits a minor under his or her control to be employed in violation of ss. 103.21 to 103.31 or of any order of the department issued thereunder may be required to forfeit not less than $10 nor more than $250 for each day of the first offense and, for the 2nd or subsequent violation of ss. 103.21 to 103.31 within 5 years, as measured from the dates the violations initially occurred, may be required to forfeit not less than $25 nor more than $1,000 for each day of the 2nd or subsequent offense.

103.31 History History: 1971 c. 271; 1987 a. 332.



103.32 Recovery of arrears of wages.

103.32  Recovery of arrears of wages. The department, on behalf of the minor, may sue the employer under s. 109.09 for the recovery of any arrears of wages to which the minor is entitled under this chapter.

103.32 History History: 1971 c. 271, 307; 1975 c. 380 s. 5.



103.33 Discriminatory acts; street trades.

103.33  Discriminatory acts; street trades. Section 111.322 (2m) applies to discharge and other discriminatory acts against an employee arising in connection with any proceeding under s. 103.28 or 103.32.

103.33 History History: 1989 a. 228.



103.34 Regulation of traveling sales crews.

103.34  Regulation of traveling sales crews.

103.34(1) (1)  Definitions: In this section:

103.34(1)(a) (a) "Certificate of registration" means a certificate of registration issued under this section authorizing a person to employ traveling sales crew workers.

103.34(1)(am) (am) "Consumer" means an individual to whom a seller sells, offers to sell, or advertises or promotes the sale of consumer goods or services. "Consumer" does not include an individual who purchases goods or services in a business or governmental capacity or for resale to others.

103.34(1)(ap) (ap) "Consumer goods or services" means goods or services, including personal investment opportunities, personal business opportunities, and personal training courses, that are typically used for personal, family, or household purposes.

103.34(1)(b) (b) "Disqualifying offense" means any of the following:

103.34(1)(b)1. 1. A violation of s. 125.07 (1) (a), (2) (a) 1. or 2., or (4) (a) or (b), 125.085 (3) (a) or (b), 125.09 (2), 961.41 (1) or (1m), 961.573, 961.574, or 961.575, of a substantially similar federal law or law of another state, or of a local ordinance that strictly conforms to any of those statutes, if the violation was committed in connection with or incident to any traveling sales crew activities.

103.34(1)(b)2. 2. A violation of s. 940.01, 940.02, 940.03, 940.05, 940.06, 940.07, 940.08, 940.09, 940.10, 940.19 (2), (4), (5), or (6), 940.21, 940.225 (1), (2), or (3), 940.23, 940.235, 940.24, 940.25, 940.30, 940.302, 940.305, 940.31, 943.02, 943.03, 943.04, 943.10, 943.30, 943.31, 943.32, 944.32, 944.33 (2), 944.34, 946.10, 948.02 (1) or (2), 948.025, 948.03 (2) or (3), 948.04, 948.05, 948.051, 948.055, 948.06, 948.07, 948.075, 948.08, 948.085, 948.11 (2) (a) or (am), 948.12, 948.13, 948.21 (1), or 948.30 or of a substantially similar federal law or law of another state.

103.34(1)(b)3. 3. A violation of s. 943.20, 943.201, 943.203, 943.21, 943.23, 943.24 (2), 943.34, 943.50, 943.61, 943.62, or 943.70 or of a substantially similar federal law or law of another state, if the value of the property misappropriated is $2,500 or more.

103.34(1)(b)4. 4. A violation of s. 100.18 or 100.195, of an order issued under s. 100.20, or of a substantially similar federal law or law of another state.

103.34(1)(c) (c) "Hazardous material" has the meaning given in 49 USC 5102 (2).

103.34(1)(d) (d) "Traveling sales crew" means 2 or more individuals who are employed as salespersons or in related support work, who travel together in a group, and who are absent overnight from their permanent places of residence for the purpose of selling consumer goods or services to consumers from house to house, on any street, or in any other place that is open to the public. "Traveling sales crew" does not include 2 or more individuals who are traveling together for the purpose of participating in a trade show or convention or 2 or more immediate family members who are traveling together for the purpose of selling consumer goods or services.

103.34(1)(e) (e) "Traveling sales crew activities" means the sale of consumer goods or services to consumers from house to house, on any street, or in any other place that is open to the public or related support work. "Traveling sales crew activities" does not include the sale of consumer goods or services from a fixed location at a concert, festival, carnival, street fair, public exhibition, or other similar special event with the permission of the organizer of the special event.

103.34(1)(f) (f) "Traveling sales crew worker" means a member of a traveling sales crew.

103.34(2) (2) Registration required. No person may employ, offer to employ, or otherwise recruit an individual to work as a traveling sales crew worker without first obtaining a certificate of registration from the department. To obtain a certificate of registration, a person shall complete an application under sub. (3) (a), meet the minimum requirements specified in sub. (3) (c) for issuance of a certificate of registration, and pay a registration fee determined by the department by rule promulgated under sub. (13). A certificate of registration is valid for 12 months unless sooner suspended, restricted, or revoked and is nontransferable. A registrant may renew a certificate of registration by submitting an application under sub. (3) (a) and paying the registration fee not less than 30 days before the expiration date of the certificate of registration.

103.34(3) (3) Application for registration.

103.34(3)(a)(a) To obtain a certificate of registration, a person shall complete an application that contains all of the following information:

103.34(3)(a)1. 1. The name of the applicant, the address and telephone number of the applicant's principal place of business, and, if the applicant is engaged in sales activities on behalf of a principal, the name, address, and telephone number of the principal.

103.34(3)(a)2. 2. If the applicant is a corporation, the date and place of the applicant's incorporation or, if the applicant is a limited liability company, the date and place of the applicant's organization.

103.34(3)(a)3. 3. The names and permanent home addresses of the proprietors, managing partners, managers, or principal officers of the applicant, together with proof of identification of those individuals, which may be in the form of a birth certificate, a valid operator's license issued under ch. 343 or under a comparable law of another state that contains a photograph of the license holder, or an identification card issued under s. 343.50 or under a comparable law of another state that contains a photograph of the person identified.

103.34(3)(a)4. 4. The names, permanent home addresses, motor vehicle operator's license numbers, and dates of birth of all employees, agents, or representatives of the applicant who supervise or transport traveling sales crew workers, together with proof of identification of those individuals, as provided under subd. 3.

103.34(3)(a)5. 5. Information regarding the conviction record of all proprietors, managing partners, managers, or principal officers of the applicant, and of all employees, agents, or representatives of the applicant who supervise or transport traveling sales crew workers, and information regarding any violation by any of those individuals of s. 100.18 or 100.195, of an order issued under s. 100.20, or of a substantially similar federal law or law of another state.

103.34(3)(a)6. 6. The social security number or federal employer identification number of the applicant as provided in sub. (10) (a).

103.34(3)(a)7. 7. The type of sales activities to be performed and the nature of the consumer goods or services to be sold by the traveling sales crew workers of the applicant. If the goods to be sold are magazine subscriptions, the applicant shall provide the names, addresses, and telephone numbers of the publishers of those magazines.

103.34(3)(a)8. 8. A statement identifying each motor vehicle that will be used to transport the applicant's traveling sales crew workers, including the type and license number of each motor vehicle, and documentation showing that each motor vehicle is in compliance with all state and federal safety standards that are applicable to the motor vehicle as provided in sub. (7) (a).

103.34(3)(a)9. 9. A statement indicating whether the duties of the applicant's traveling sales crew workers will include the storage, handling, or transportation of hazardous materials or may result in any other exposure of those workers to hazardous materials and, if so, documentation showing that the applicant is in compliance with all state and federal safety standards that are applicable to the storage, handling, and transportation of the hazardous materials as provided in sub. (7) (b).

103.34(3)(a)10. 10. Any document required by the department to prove that the applicant has complied with the proof of financial responsibility requirement under sub. (4), the disclosure statement requirement under sub. (5), and the proof of insurance requirement under sub. (8).

103.34(3)(a)11. 11. Any other information that the department considers relevant to the protection of the health, safety, and welfare of the traveling sales crew workers employed by the applicant.

103.34(3)(b) (b)

103.34(3)(b)1.1. On receipt of an application under par. (a) and payment of the registration fee under sub. (2), the department of workforce development shall investigate the applicant to determine whether the applicant is qualified under par. (c) to receive a certificate of registration. That investigation shall include a criminal history search by the department of justice of all proprietors, managing partners, managers, or principal officers of the applicant, and of all employees, agents, or representatives of the applicant who supervise or transport traveling sales crew workers. That investigation shall also include a search by the department of workforce development to determine whether any of those individuals has committed a violation of s. 100.18 or 100.195, of an order issued under s. 100.20, or of a substantially similar federal law or law of another state.

103.34(3)(b)2. 2. If the person being investigated is, or at any time within the 5 years preceding the date of the application has been, a nonresident or if the department of workforce development determines that any information obtained as a result of the investigation under subd. 1. provides a reasonable basis for further investigation, the department of workforce development may require the person being investigated to be fingerprinted on 2 fingerprint cards, each bearing a complete set of the person's fingerprints. The department of justice may provide for the submission of the fingerprint cards to the federal bureau of investigation for the purposes of verifying the identification of the person and obtaining the person's criminal conviction record. The department of workforce development shall keep confidential all information received from the department of justice and the federal bureau of investigation under this subdivision.

103.34(3)(c) (c) Subject to par. (d) and sub. (10) (b), (c), and (d), after completing the investigation under par. (b), the department shall issue a certificate of registration to the applicant if the department determines that the applicant meets the minimum requirements under this section and rules promulgated under sub. (13) for issuance of a certificate of registration and is satisfied that the applicant will comply with this section and those rules.

103.34(3)(d) (d) The department may deny, suspend, revoke, restrict, or refuse to renew a certificate of registration if the department determines that any of the following apply:

103.34(3)(d)1. 1. The applicant or registrant is not the real party in interest with respect to the application or certificate of registration, and the real party in interest has previously been denied issuance or renewal of a certificate of registration, has had a certificate of registration suspended, revoked, or restricted, or is not qualified to receive a certificate of registration under par. (c).

103.34(3)(d)2. 2. A proprietor, managing partner, manager, or principal officer of the applicant, or an employee, agent, or representative of the applicant who supervises or transports traveling sales crew workers has been convicted of a disqualifying offense within the 5 years preceding the date of the application.

103.34(3)(d)3. 3. The applicant or registrant has made a material misrepresentation or false statement in the application for the certificate of registration.

103.34(3)(d)4. 4. The applicant or registrant has failed to notify the department of any change in the information submitted in the application as required under par. (e).

103.34(3)(d)5. 5. The applicant or registrant has failed to maintain proof of financial responsibility as required under sub. (4); failed to comply with the written disclosure statement requirements under sub. (5) (b); failed to pay wages, provide a statement, or keep, preserve, or furnish records as required under sub. (6); violated a safety standard under sub. (7); failed to maintain insurance coverage as required under sub. (8); engaged in a practice prohibited under sub. (9); employed a traveling sales crew worker in violation of sub. (11) (a) or (c) or failed to keep or furnish records as required under sub. (11) (b); failed to pay a penalty imposed under sub. (12) or to comply with an order of the department imposed as a result of a violation of this section or any rule promulgated under sub. (13); or otherwise failed to comply with this section or any rule promulgated under sub. (13).

103.34(3)(e) (e) If any change occurs in any of the information submitted to the department under par. (a), the registrant shall notify the department of that change within 30 days after the change occurs.

103.34(3)(f) (f) A registrant and all employees, agents, or representatives of a registrant who supervise or transport traveling sales crew workers shall carry at all times while engaging in traveling sales crew activities a copy of the registrant's certificate of registration and shall exhibit that copy upon the request of any deputy of the department, law enforcement officer, or person with whom the registrant, employee, agent, or representative is doing business. Failure to exhibit that copy upon that request is prima facie evidence of a violation of this section.

103.34(4) (4) Financial responsibility.

103.34(4)(a)(a) An applicant shall establish proof of its ability to pay any compensation owed to a traveling sales crew worker employed by the applicant and any penalties that may be imposed under sub. (12).

103.34(4)(b) (b) An applicant shall prove its ability to pay under par. (a) by maintaining one of the following commitments in an amount approved by the department, but not less that $10,000, and in a form approved by the department:

103.34(4)(b)1. 1. A bond.

103.34(4)(b)2. 2. A certificate of deposit.

103.34(4)(b)3. 3. An escrow account.

103.34(4)(b)4. 4. An irrevocable letter of credit.

103.34(4)(c) (c) The commitment described in par. (b) shall be established in favor of or made payable to the department, for the benefit of the state and any traveling sales crew worker who does not receive the compensation earned by the worker. The applicant shall file with the department any agreement, instrument, or other document necessary to enforce the commitment against the applicant or any relevant 3rd party, or both.

103.34(5) (5) Disclosure statement.

103.34(5)(a)(a) At the time an individual is offered employment as a traveling sales crew worker or is otherwise recruited to work as a traveling sales crew worker, the employer shall provide the individual with a written disclosure statement of the terms of employment. If the individual accepts the offer of employment, the employer and the individual shall sign the written disclosure statement. A written disclosure statement shall include all of the following information:

103.34(5)(a)1. 1. The place or places of employment, stated with as much specificity as possible.

103.34(5)(a)2. 2. The compensation, including wage rates, commissions, bonuses, and contest awards, to be paid.

103.34(5)(a)3. 3. The type or types of work on which the individual may be employed.

103.34(5)(a)4. 4. The pay period and the manner in which compensation will be paid.

103.34(5)(a)5. 5. The number of days per week and hours per day that the individual may be required to engage in sales activities or related support work.

103.34(5)(a)6. 6. The nature and frequency of any employment-related meetings that the individual may be required to attend, the time of day of those meetings, and how compensation is paid for attendance at those meetings.

103.34(5)(a)7. 7. The period of employment, including the approximate beginning and ending dates of employment.

103.34(5)(a)8. 8. A description of the board, lodging, and other facilities to be provided by the employer to the individual and any costs to be charged to the individual for those facilities.

103.34(5)(a)9. 9. A description of the transportation to be provided by the employer to the individual and, if the employment will involve the storage, handling, or transportation of hazardous materials or may involve any other exposure to hazardous materials, a description of the hazardous materials.

103.34(5)(a)10. 10. Whether worker's compensation is provided and, if so, the name and telephone number of the employee, agent, or representative of the employer to whom notice of a claim for worker's compensation must be provided and the time period within which that notice must be provided.

103.34(5)(b) (b) An employer of a traveling sales crew worker shall comply with the terms of a disclosure statement provided under par. (a). An employer may change the terms of a disclosure statement, but no change is effective until a supplemental disclosure statement is signed by the employer and the traveling sales crew worker. Any change to the terms of a disclosure statement may apply prospectively only.

103.34(6) (6) Payment of compensation; deductions; statements; records.

103.34(6)(a)(a) An employer shall pay all compensation earned by a traveling sales crew worker on regular paydays designated in advance by the employer, but in no case less often than semimonthly. Compensation shall be paid in U.S. currency or by check or draft.

103.34(6)(b) (b) An employer may deduct from a traveling sales crew worker's compensation the cost to the employer of furnishing board, lodging, or other facilities to the worker if the board, lodging, or other facilities are customarily furnished by the employer to the traveling sales crew workers of the employer; the amount deducted does not exceed the fair market value of the board, lodging, or other facilities and does not include any profit to the employer; and the traveling sales crew worker has previously authorized the deduction by signing a written disclosure statement under sub. (5) (a) that includes a description of the board, lodging, and other facilities to be provided and any costs to be charged to the worker for those facilities.

103.34(6)(c) (c) An employer shall provide with each payment of compensation to a traveling sales crew worker a written statement itemizing the amount of gross and net compensation paid to the worker and the amount of and reason for each deduction from the amount of gross compensation. An employer shall keep records of the information specified in this paragraph with respect to each traveling sales crew worker of the employer, shall preserve those records for 3 years after the worker leaves the employ of the employer, and shall furnish those records to the department on request.

103.34(6)(d) (d) A traveling sales crew worker who is owed compensation may file a wage claim with the department under s. 109.09 (1) or may bring an action under s. 109.03 (5) without first filing a wage claim with the department.

103.34(7) (7) Worker safety.

103.34(7)(a)(a) An employer of a traveling sales crew worker shall maintain and operate, or cause to be maintained and operated, any motor vehicle used to transport a traveling sales crew worker in compliance with all state and federal safety standards that are applicable to the maintenance and operation of the motor vehicle, including any additional safety standards relating specifically to the transportation of traveling sales crew workers prescribed by the department by rule promulgated under sub. (13). In prescribing those additional safety standards, the department shall consider all of the following:

103.34(7)(a)1. 1. The types of motor vehicles that are commonly used to transport traveling sales crew workers.

103.34(7)(a)2. 2. The safe passenger-carrying capacity of those motor vehicles.

103.34(7)(a)3. 3. The extent to which a proposed safety standard would cause an undue burden to traveling sales crew employers.

103.34(7)(a)4. 4. Any safety standards prescribed by the federal secretary of transportation under 49 USC 13101 to 14915, 49 USC 30101 to 30170, and 49 USC 31101 to 31504 and any other chapter of title 49 of the United States Code that are applicable to the maintenance and operation of a motor vehicle that is commonly used to transport traveling sales crew workers.

103.34(7)(b) (b) If the duties of a traveling sales crew worker include the storage, handling, or transportation of hazardous materials or may result in any other exposure of a traveling sales crew worker to hazardous materials, the employer shall ensure that the hazardous materials are stored, handled, and transported, and that the traveling sales crew worker is trained in the safe storage, handling, and transportation of hazardous materials, in accordance with all state and federal safety standards that are applicable to the storage, handling, and transportation of hazardous materials or to exposure to hazardous materials, including any additional safety standards relating specifically to the storage, handling, and transportation of hazardous materials by traveling sales crew workers or to the exposure of traveling sales crews to hazardous materials prescribed by the department by rule promulgated under sub. (13). In prescribing those additional safety standards, the department shall consider all of the following:

103.34(7)(b)1. 1. The types of hazardous materials that are included in products commonly sold by traveling sales crews.

103.34(7)(b)2. 2. The extent to which a proposed safety standard would cause an undue burden to traveling sales crew employers.

103.34(7)(b)3. 3. Any safety standards prescribed by the federal secretary of transportation under 49 USC 5101 to 5128 or by the federal occupational safety and health administration under 29 USC 651 to 678 that are applicable to the storage, handling, and transportation of hazardous materials by a traveling sales crew worker or to any other exposure of a traveling sales crew worker to hazardous materials.

103.34(8) (8) Insurance coverage. The employer of a traveling sales crew worker shall have in force a policy of insurance that insures the employer, in an amount prescribed by the department by rule promulgated under sub. (13), against liability for damages to persons and property arising out of the ownership or operation by the employer or by any employee, agent, or representative of the employer of a motor vehicle that is used to transport a traveling sales crew worker and a policy of insurance that insures the employer, in an amount prescribed by the department by rule promulgated under sub. (13), against liability for damages to persons and property arising out of any negligent act or omission of the employer or of any employee, agent, or representative of the employer. If the employer is required under s. 102.28 (2) to provide worker's compensation coverage for its employees, the employer shall also provide that coverage.

103.34(9) (9) Prohibited practices. No employer of a traveling sales crew worker and no employee, agent, or representative of that employer who supervises or transports traveling sales crew workers may do any of the following:

103.34(9)(a) (a) Employ or permit to work as a traveling sales crew worker a person under 18 years of age or employ or permit to work as a traveling sales crew worker a person 18 years of age or over who has been adjudged incompetent under ch. 54 without the permission of the person's guardian.

103.34(9)(b) (b) Require a traveling sales crew worker to engage in any in-person sales or solicitation activities before 9 a.m. or after 9 p.m.

103.34(9)(c) (c) Consider a traveling sales crew worker to be an independent contractor rather than an employee.

103.34(9)(d) (d) Require a traveling sales crew worker to purchase any consumer goods or services solely from the employer or to pay any of the employer's business expenses, except as permitted under sub. (6) (b).

103.34(9)(e) (e) Abandon a traveling sales crew worker who is unable to work due to illness or injury or who is discharged from employment for reasons other than misconduct without providing for the return of the traveling sales crew worker to his or her permanent place of residence.

103.34(9)(f) (f) Abandon a traveling sales crew worker who has been arrested and is being held in custody in connection with a violation of sub. (11) (a) 3. or a local ordinance regulating that conduct.

103.34(9)(g) (g) Require a traveling sales crew worker to relinquish custody of any of his or her personal property to the employer, to any employee, agent, or representative of the employer who supervises or transports traveling sales crew workers, or to any other traveling sales crew worker of the employer.

103.34(9)(h) (h) Prohibit or restrict a traveling sales crew worker from contacting any family member, friend, or other person while traveling with a traveling sales crew.

103.34(9)(i) (i) Intentionally inflict or threaten to inflict any bodily harm on a traveling sales crew worker or damage to the property of a traveling sales crew worker as a means of discipline or motivation.

103.34(9)(j) (j) Advise or counsel a traveling sales crew worker to make false representations to a person to whom he or she is offering consumer goods or services concerning his or her motivation for selling those goods or services.

103.34(9)(k) (k) Discharge or discriminate against any person for opposing a practice prohibited under this section. Section 111.322 (2m) applies to discharge and other discriminatory acts arising in connection with any proceeding under this section.

103.34(10) (10) Child support; delinquent taxes or unemployment insurance contributions.

103.34(10)(a)(a)

103.34(10)(a)1.1. Except as provided in subd. 3., the department shall require each applicant for a certificate of registration who is an individual to provide the department with the applicant's social security number, and shall require each applicant for a certificate of registration who is not an individual to provide the department with the applicant's federal employer identification number, when initially applying for or applying to renew the certificate of registration.

103.34(10)(a)2. 2. If an applicant who is an individual fails to provide the applicant's social security number to the department or if an applicant who is not an individual fails to provide the applicant's federal employer identification number to the department, the department may not issue or renew a certificate of registration to or for the applicant unless the applicant is an individual who does not have a social security number and the applicant submits a statement made or subscribed under oath or affirmation as required under subd. 3.

103.34(10)(a)3. 3. If an applicant who is an individual does not have a social security number, the applicant shall submit a statement made or subscribed under oath or affirmation to the department that the applicant does not have a social security number. The form of the statement shall be prescribed by the department. A certificate of registration issued in reliance upon a false statement submitted under this subdivision is invalid.

103.34(10)(a)4. 4. The department of workforce development may not disclose any information received under subd. 1. to any person except to the department of revenue for the sole purpose of requesting certifications under s. 73.0301 or on the request of the department of children and families under s. 49.22 (2m).

103.34(10)(b) (b) The department of workforce development shall deny, suspend, restrict, refuse to renew, or otherwise withhold a certificate of registration for failure of the applicant or registrant to pay court-ordered payments of child or family support, maintenance, birth expenses, medical expenses, or other expenses related to the support of a child or former spouse or for failure of the applicant or registrant to comply, after appropriate notice, with a subpoena or warrant issued by the department of children and families or a county child support agency under s. 59.53 (5) and related to paternity or child support proceedings, as provided in a memorandum of understanding entered into under s. 49.857. Notwithstanding s. 103.005 (10), an action taken under this paragraph is subject to review only as provided in the memorandum of understanding entered into under s. 49.857 and not as provided in ch. 227.

103.34(10)(c) (c) The department of workforce development shall deny an application for the issuance or renewal of a certificate of registration, or revoke a certificate of registration already issued, if the department of revenue certifies under s. 73.0301 that the applicant or registrant is liable for delinquent taxes. Notwithstanding s. 103.005 (10), an action taken under this paragraph is subject to review only as provided under s. 73.0301 (5) and not as provided in ch. 227.

103.34(10)(d) (d)

103.34(10)(d)1.1. The department may deny an application for the issuance or renewal of a certificate of registration, or revoke a certificate of registration already issued, if the department determines that the applicant or registrant is liable for delinquent contributions, as defined in s. 108.227 (1) (d). Notwithstanding s. 103.005 (10), an action taken under this subdivision is subject to review only as provided under s. 108.227 (5) and not as provided in ch. 227.

103.34(10)(d)2. 2. If the department denies an application or revokes a certificate of registration under subd. 1., the department shall mail a notice of denial or revocation to the applicant or registrant. The notice shall include a statement of the facts that warrant the denial or revocation and a statement that the applicant or registrant may, within 30 days after the date on which the notice of denial or revocation is mailed, file a written request with the department to have the determination that the applicant or registrant is liable for delinquent contributions reviewed at a hearing under s. 108.227 (5) (a).

103.34(10)(d)3. 3. If, after a hearing under s. 108.227 (5) (a), the department affirms a determination under subd. 1. that an applicant or registrant is liable for delinquent contributions, the department shall affirm its denial or revocation. An applicant or registrant may seek judicial review under s. 108.227 (6) of an affirmation by the department of a denial or revocation under this subdivision.

103.34(10)(d)4. 4. If, after a hearing under s. 108.227 (5) (a), the department determines that a person whose certificate of registration is revoked or whose application is denied under subd. 1. is not liable for delinquent contributions, as defined in s. 108.227 (1) (d), the department shall reinstate the certificate of registration or approve the application, unless there are other grounds for revocation or denial. The department may not charge a fee for reinstatement of a certificate under this subdivision.

103.34(11) (11) Traveling sales crew worker permits.

103.34(11)(a)(a)

103.34(11)(a)1.1. No individual may be employed or permitted to work as a traveling sales crew worker unless the employer of the individual first obtains from the department a traveling sales crew worker permit for the individual as provided in this subdivision, and the individual first obtains from the department an identification card as provided in this subdivision. The traveling sales crew worker permit and identification card shall be in a form prescribed by the department, which form shall include at a minimum the name and permanent home address of the traveling sales crew worker and the name, address, and phone number of his or her employer.

103.34(11)(a)2. 2. An employer of a traveling sales crew worker and all employees, agents, or representatives of that employer who supervise or transport traveling sales crew workers shall carry at all times while engaged in traveling sales crew activities a copy of the permit obtained under subd. 1. for each traveling sales crew worker of the employer and shall exhibit that copy upon the request of any deputy of the department, law enforcement officer, or person with whom the employer, employee, agent, or representative is doing business.

103.34(11)(a)3. 3. A traveling sales crew worker shall carry at all times while engaged in traveling sales crew activities the identification card obtained under subd. 1. and shall exhibit that card upon the request of any deputy of the department, law enforcement officer, or person with whom the traveling sales crew worker is doing business.

103.34(11)(a)4. 4. Failure to exhibit a copy of a permit upon request under subd. 2. or an identification card upon request under subd. 3. is prima facie evidence of a violation of this section.

103.34(11)(b) (b) A traveling sales crew employer shall do all of the following:

103.34(11)(b)1. 1. Keep a copy of the permit obtained under par. (a) 1. for each traveling sales crew worker of the employer for at least 3 years after the traveling sales crew worker leaves the employ of the employer and allow the department to inspect those permits upon request.

103.34(11)(b)2. 2. Keep a list of the names of all cities, villages, or towns where traveling sales crew workers of the employer engaged in traveling sales crew activities within the last 3 years and allow the department to inspect that list upon request.

103.34(11)(b)3. 3. At the request of the department, provide a list of all cities, villages, or towns where the employer intends to employ traveling sales crew workers in traveling sales crew activities for the 6-month period beginning on the date of the request.

103.34(11)(c) (c) Before an employer may permit a traveling sales crew worker of the employer to engage in traveling sales crew activities in any city, village, or town, the employer shall obtain from the clerk of the city, village, or town a stamp or endorsement on the permit obtained under par. (a) 1. of the traveling sales crew worker. When an employer obtains that stamp or endorsement, the employer shall provide notice that traveling sales crew workers of the employer will be engaging in traveling sales crew activities in that city, village, or town to the following:

103.34(11)(c)1. 1. The local police department, if the city, village, or town has a police department.

103.34(11)(c)2. 2. To the sheriff of the county where the city, village, or town is located, if the city, village, or town does not have a police department.

103.34(11)(d) (d) Law enforcement officers of counties, cities, villages, and towns shall assist the department in enforcing this section by questioning individuals seen engaging in traveling sales crew activities and reporting to the department all cases of individuals apparently engaging in traveling sales crew activities in violation of this section.

103.34(12) (12) Penalties; enforcement.

103.34(12)(a)(a) Any person that engages in traveling sales crew activities in violation of this section, any rule promulgated under sub. (13), or any order issued under this section, that employs or permits the employment of any individual as a traveling sales crew worker in violation of this section, any rule promulgated under sub. (13), or any order issued under this section, or that hinders or delays the department or any law enforcement officer in the performance of their duties under this section, may be required to forfeit not less than $25 nor more than $1,000 for each day of a first offense and, for a 2nd or subsequent offense within 5 years, as measured from the dates the violations initially occurred, may be fined not less than $250 nor more than $5,000 for each day of the 2nd or subsequent offense or imprisoned not more than 30 days or both.

103.34(12)(b) (b) In addition to the penalties under par. (a), any person that employs or permits the employment of any individual as a traveling sales crew worker in violation of sub. (2), (5) (b), (9) (b), or (11) (a) or (c) shall be liable, in addition to the wages paid, to pay to each individual affected, an amount equal to twice the regular rate of pay as liquidated damages for all hours worked in violation per day or per week, whichever is greater.

103.34(12)(c) (c) The department of workforce development may refer violations of this section or of any rules promulgated under sub. (13) for prosecution by the department of justice or the district attorney of the county in which the violation occurred.

103.34(13) (13) Rules. The department shall promulgate rules to implement this section. Those rules shall include all of the following:

103.34(13)(a) (a) A fee for obtaining a certificate of registration. The department shall determine the fee based on the cost of issuing certificates of registration. The department may not require an individual who is eligible for a fee waiver under the veterans fee waiver program under s. 45.44 to pay a fee for obtaining a certificate of registration.

103.34(13)(b) (b) Minimum requirements for the issuance of a certificate of registration.

103.34(13)(c) (c) Safety standards relating to the transportation of traveling sales crew workers, the storage, handling, and transportation of hazardous materials by traveling sales crews and any other exposure of a traveling sales crew worker to hazardous materials, and the training of traveling sales crews in the storage, handling, and transportation of hazardous materials.

103.34(13)(d) (d) The amount of liability insurance that an employer of a traveling sales crew worker shall have in force under sub. (8).

103.34(14) (14) Nonapplicability; nonpreemption.

103.34(14)(a)(a) This section does not apply to the employment of a person in a fund-raising sale for a nonprofit organization, as defined in s. 103.21 (2), a public school, as defined in s. 103.21 (5), or a private school, as defined in s. 103.21 (4).

103.34(14)(b) (b) This section does not preempt a county, city, village, or town from enacting a local ordinance regulating traveling sales crew activities. To the extent that a local ordinance regulates conduct that is regulated under this section, the local ordinance shall be at least as strict as the regulation of that conduct under this section.

103.34 History History: 2009 a. 3; 2011 a. 209; 2013 a. 36.



103.35 Information required for licensure.

103.35  Information required for licensure. No state office, department, board, examining board, affiliated credentialing board, commission, council or independent agency in the executive branch, the legislature or the courts may, as a condition for receiving an occupational or professional certificate, license, permit or registration, require the submission of information by the applicant which is not essential for the determination of eligibility for the issuance or renewal of the certificate, license, permit or registration. Information which is not essential to determine eligibility for issuance or renewal may be requested but the applicant shall be notified in a prominent place on or accompanying the request that she or he is not required to provide such information.

103.35 History History: 1979 c. 34; 1993 a. 107.



103.37 Certain requirements to obtaining employment prohibited.

103.37  Certain requirements to obtaining employment prohibited.

103.37(1m)(1m) In this section:

103.37(1m)(a) (a) "Employee" means a person who may be permitted, required or directed by an employer, in consideration of direct or indirect gain or profit, to engage in any employment.

103.37(1m)(b) (b) "Employer" means an individual, partnership, association, corporation, limited liability company, legal representative, trustee, receiver, trustee in bankruptcy, or any common carrier by rail, motor, water or air doing business in or operating within the state.

103.37(2m) (2m) No employer may require any employee or applicant for employment to pay the cost of a medical examination required by the employer as a condition of employment.

103.37(4) (4) Any employer who violates this section may be fined not more than $100 for each violation. The department shall enforce this section.

103.37 History History: 1977 c. 29 ss. 1034, 1035, 1654 (9) (a); 1977 c. 418; 1983 a. 189 ss. 155, 329 (4); 1993 a. 112; 1997 a. 253.

103.37 Annotation The state, its political subdivisions, and the counties are not employers under this section. 69 Atty. Gen. 103.



103.38 Eight-hour work day; applicability.

103.38  Eight-hour work day; applicability.

103.38(1) (1) Subject to sub. (2), in all engagements to labor in any manufacturing or mechanical business if there is no express contract to the contrary, a day's work shall consist of 8 hours and all engagements or contracts for labor in a manufacturing or mechanical business shall be so construed.

103.38(2) (2) Subsection (1) does not apply to any contract for labor by the week, month or year.

103.38 History History: 1997 a. 253.



103.43 Fraudulent advertising for labor.

103.43  Fraudulent advertising for labor.

103.43(1) (1)

103.43(1)(a)(a) No person may influence, induce, persuade or attempt to influence, induce, persuade or engage a worker to change from one place of employment to another in this state or to accept employment in this state, and no person may bring a worker of any class or calling into this state to work in any department of labor in this state, through or by means of any false or deceptive representations, false advertising or false pretenses concerning or arising from any of the following:

103.43(1)(a)1. 1. The kind and character of the work to be done.

103.43(1)(a)2. 2. The amount and character of the compensation to be paid for work.

103.43(1)(a)3. 3. The sanitary or other conditions of the employment.

103.43(1)(a)4. 4. The failure to state in any advertisement, proposal or contract for the employment that there is a strike or lockout at the place of the proposed employment, when a strike or lockout then actually exists in the employment at the proposed place of employment.

103.43(1)(b) (b) Any of the acts described in par. (a) shall be considered a false advertisement or misrepresentation for the purposes of this section.

103.43(1m) (1m) A strike or lockout is considered to exist as long as any of the following conditions exists:

103.43(1m)(a) (a) The usual concomitants of a strike or lockout.

103.43(1m)(b) (b) Unemployment on the part of workers affected continues.

103.43(1m)(c) (c) Any payments of strike benefits are being made.

103.43(1m)(d) (d) Any picketing is maintained.

103.43(1m)(e) (e) Publication is being made of the existence of a strike or lockout.

103.43(2) (2) Any person who, by himself or herself, or by a servant or agent, or as the servant or agent of any other person, or as an officer, director, servant or agent of any firm, corporation, association or organization of any kind, violates sub. (1) (a) shall be fined not more than $2,000 or imprisoned in the county jail for not more than one year or both.

103.43(3) (3) Any worker who is influenced, induced or persuaded to engage with any person specified in sub. (1) (a), through or by means of any of the acts prohibited in sub. (1) (a), shall have a right of action for recovery of all damages that the worker sustains in consequence of the false or deceptive representation, false advertising or false pretenses used to induce the worker to change his or her place of employment in this state or to accept employment in this state, against any person, corporation, company or association, directly or indirectly, causing the damage. In addition to all actual damages that the worker may sustain, the worker shall be entitled to recover reasonable attorney fees as determined by the court, to be taxed as costs in any judgment recovered.

103.43 History History: 1993 a. 492; 1995 a. 225; 1997 a. 253.

103.43 Annotation This section applies only to manual laborers, particularly those in industrial labor. Bellon v. Ripon College, 2005 WI App 29, 278 Wis. 2d 790, 693 N.W.2d 330, 04-0515.



103.45 Time checks; penalty.

103.45  Time checks; penalty. All persons paying wages in time checks or paper, other than legal money, shall make those time checks or that paper payable in some designated place of business in the county in which the work was performed or at the office of the person paying the wages if within this state, or at any bank within this state. Any person failing to comply with this section shall be fined not less than $10 nor more than $100.

103.45 History History: 1997 a. 253.



103.455 Deductions for faulty workmanship, loss, theft or damage.

103.455  Deductions for faulty workmanship, loss, theft or damage. No employer may make any deduction from the wages due or earned by any employee, who is not an independent contractor, for defective or faulty workmanship, lost or stolen property or damage to property, unless the employee authorizes the employer in writing to make that deduction or unless the employer and a representative designated by the employee determine that the defective or faulty workmanship, loss, theft or damage is due to the employee's negligence, carelessness, or willful and intentional conduct, or unless the employee is found guilty or held liable in a court of competent jurisdiction by reason of that negligence, carelessness, or willful and intentional conduct. If any deduction is made or credit taken by any employer that is not in accordance with this section, the employer shall be liable for twice the amount of the deduction or credit taken in a civil action brought by the employee. Any agreement entered into between an employer and employee that is contrary to this section shall be void. In case of a disagreement between the 2 parties, the department shall be the 3rd determining party, subject to any appeal to the court. Section 111.322 (2m) applies to discharge and other discriminatory acts arising in connection with any proceeding to recover a deduction under this section.

103.455 History History: 1989 a. 228; 1997 a. 253.

103.455 Annotation The consent of the employee may only serve as a basis for a deduction if it is given in writing after the loss and before the deduction. Donovan v. Schlesner, 72 Wis. 2d 74, 240 N.W.2d 135 (1976).

103.455 Annotation Termination of an employee-at-will may violate the public policy underlying this section. Wandry v. Bull's Eye Credit, 129 Wis. 2d 37, 384 N.W.2d 325 (1986).

103.455 Annotation Commissions earned over and above a salary are wages under this section. The 6-year statute of limitations, under s. 893.43, applicable to claims for commissions applies to the recovery of deductions from commissions under this section. A claimant need not first bring a claim before DILHR if the employer has never given the employee an opportunity to contest the deductions. Erdman v. Jovoco, Inc. 181 Wis. 2d 736, 512 N.W.2d 487 (1994).

103.455 Annotation The exception to the at-will employment doctrine, founded on well-defined public policy found in this section, does not reach every potential deduction by an employer from an employee's wages. Batteries Plus, LLC v. Mohr, 2001 WI 80, 244 Wis. 2d 559, 628 N.W.2d 364, 99-1319.

103.455 Annotation This section necessarily creates a separate and distinct claim from simple breach of contract, and it must be pled as such. Wolnak v. Cardiovascular & Thoracic Surgeons of Central Wisconsin, S.C. 2005 WI App 217, 287 Wis. 2d 560, 706 N.W.2d 667, 04-1051.

103.455 Annotation Once an employee earns wages, this section protects that employee from having the employer deduct those earned wages on charges that the employee was responsible for defective or faulty workmanship, or lost or stolen property or damaged property unless one of 3 things occur. The public policy goal of the statute is to prevent the employer from arbitrarily deducting hard earned wages at its prerogative. Farady-Sultze v. Aurora Medical Center of Oshkosh, Inc. 2010 WI App 99, 327 Wis. 2d 110; 787 N.W.2d 433, 09-2429.

103.455 Annotation An employer who fired an employee after discovering that it had mistakenly overpaid her and concluding that the employee kept those overpayments to herself, did not run afoul of this statute or the public policy. The employee never earned the extra payments and the statute does not protect her. Farady-Sultze v. Aurora Medical Center of Oshkosh, Inc. 2010 WI App 99, 327 Wis. 2d 110; 787 N.W.2d 433, 09-2429.



103.457 Listing deductions from wages.

103.457  Listing deductions from wages. An employer shall state clearly on the employee's pay check, pay envelope, or paper accompanying the wage payment the amount of and reason for each deduction from the wages due or earned by the employee, except such miscellaneous deductions as may have been authorized by request of the individual employee for reasons personal to the employee. A reasonable coding system may be used by the employer.

103.457 History History: 1993 a. 492.



103.46 Contracts; promises to withdraw from or not to join labor, employers' or cooperative organizations are void.

103.46  Contracts; promises to withdraw from or not to join labor, employers' or cooperative organizations are void. Every undertaking or promise, whether written or oral, express or implied, constituting or contained in any of the following is declared to be contrary to public policy and wholly void and shall not afford any basis for the granting of any legal or equitable relief by any court:

103.46(1) (1) A contract or agreement of hiring or employment between any employer and any employee or prospective employee, in which either party to the contract or agreement undertakes or promises not to join, become or remain a member of any labor organization or of any organization of employers, or in which either party to the contract or agreement undertakes or promises to withdraw from the employment relation if the party joins, becomes or remains a member of any labor organization or of any organization of employers.

103.46(2) (2) A contract or agreement for the sale of agricultural, horticultural or dairy products between a producer of those products and a distributor or purchaser of those products, in which either party to the contract or agreement undertakes or promises not to join, become or remain a member of any cooperative association organized under ch. 185 or 193 or of any trade association of the producers, distributors or purchasers of those products.

103.46 History History: 1985 a. 30 s. 42; 1993 a. 492; 1997 a. 253; 2005 a. 441.



103.465 Restrictive covenants in employment contracts.

103.465  Restrictive covenants in employment contracts. A covenant by an assistant, servant or agent not to compete with his or her employer or principal during the term of the employment or agency, or after the termination of that employment or agency, within a specified territory and during a specified time is lawful and enforceable only if the restrictions imposed are reasonably necessary for the protection of the employer or principal. Any covenant, described in this subsection, imposing an unreasonable restraint is illegal, void and unenforceable even as to any part of the covenant or performance that would be a reasonable restraint.

103.465 History History: 1995 a. 225; 1997 a. 253.

103.465 Annotation A provision in an employer's profit-sharing and retirement plan that calls for the forfeiture of benefits by employees who engage in competitive enterprises is valid and enforceable only if it meets the requirements of this section. Holsen v. Marshall & Ilsley Bank, 52 Wis. 2d 281, 190 N.W.2d 189 (1971).

103.465 Annotation A provision of a pension plan denying benefits if the retired employee accepts any employment in the same industry without limit as to time or area is void. Estate of Schroeder, 53 Wis. 2d 59, 191 N.W.2d 860 (1971).

103.465 Annotation This section, limiting the enforceability of covenants not to compete to those containing restrictions reasonably necessary for the protection of the employer or principal, incorporates pre-existing common law principals that contracts in restraint of trade are viewed with disfavor. Behnke v. Hertz Corp. 70 Wis. 2d 818, 235 N.W.2d 690 (1975).

103.465 Annotation A profit-sharing plan that provided for forfeiture in the event that a covered employee worked for a "competitive business" was construed to apply only to businesses that seek out and appeal to the same customers and offer substantially identical services. Zimmerman v. Brennan, 78 Wis. 2d 510, 254 N.W.2d 719 (1977).

103.465 Annotation The basic requirements for an enforceable restrictive covenant are that the agreement must: 1) be necessary for the protection of the employer; 2) provide a reasonable time period; 3) cover a reasonable territory; 4) not be unreasonable to the employee; 5) not be unreasonable to the general public. Chuck Wagon Catering, Inc. v. Raduege, 88 Wis. 2d 740, 277 N.W.2d 787 (1979).

103.465 Annotation A covenant prohibiting an executive employee from contacting company clients with whom the employee had had no previous contact was not unreasonable per se. Hunter of Wisconsin, Inc. v. Hamilton, 101 Wis. 2d 460, 304 N.W.2d 752 (1981).

103.465 Annotation A covenant not to compete is not automatically voided by the presence of an unreasonable provision for liquidated damages. Whether specific restraints as to area and time are necessary to protect the employer is a question of law to be resolved on the basis of the facts. Fields Foundation, Ltd. v. Christensen, 103 Wis. 2d 465, 309 N.W.2d 125 (Ct. App. 1981).

103.465 Annotation An agreement requiring agents of an insurance company to forfeit their extended earnings if after termination they engaged in certain competitive practices was unenforceable. Streiff v. American Family Mutual Insurance Co. 118 Wis. 2d 602, 348 N.W.2d 505 (1984).

103.465 Annotation Territorial limits in a restrictive covenant need not be expressed in geographical terms. General Medical Corp. v. Kobs, 179 Wis. 2d 422, 507 N.W.2d 381 (Ct. App. 1993).

103.465 Annotation An employer is not entitled to protection against ordinary competition of the type a stranger would give. There must be special facts that render the covenant necessary for the protection of the employer's business. Wausau Medical Center v. Asplund, 182 Wis. 2d 274, 514 N.W.2d 34 (Ct. App. 1994).

103.465 Annotation A valid covenant not to compete requires consideration. Continued employment, absent a requirement that the employment requires executing the agreement, is not consideration. NBZ, Inc. v. Pilarski, 185 Wis. 2d 827, 520 N.W.2d 93 (Ct. App. 1994).

103.465 Annotation This section sets out its own remedy. A violation does not grant an automatic right to pursue a wrongful discharge claim, but voids the covenant. Tatge v. Chambers and Owens, Inc. 210 Wis. 2d 51, 565 N.W.2d 150 (Ct. App. 1997), 95-2928.

103.465 Annotation It would be an exercise in semantics to overlook this section merely because a contract provision is labeled a non-disclosure provision rather than a covenant not to compete. This section does not create an exception to the at-will employment doctrine that would allow an employee to refuse to sign a non-disclosure or non-compete clause that the employee considers to be unreasonable. Tatge v. Chambers & Owen, Inc. 219 Wis. 2d 99, 579 N.W.2d 217 (1998), 95-2928.

103.465 Annotation Any part of an indivisible covenant, even if reasonable on its own, will not be given effect if any other part is unreasonable. A provision that an insurance agent was to have no contact with company clients without geographic restriction was overbroad, as was a provision that the agent not work for a named competitor in any capacity. Mutual Service Casualty Insurance Co. v. Brass, 2001 WI App 92, 242 Wis. 2d 733, 625 N.W.2d 648, 00-2681.

103.465 Annotation "Specified territory" in this section encompasses customer lists as well as geographic locations. A covenant not to compete based on a customer list limitation is not invalid per se. Farm Credit Services of North Central Wisconsin v. Wysocki, 2001 WI 51, 243 Wis. 2d 305, 627 N.W.2d 444, 99-1013.

103.465 Annotation A covenant not to compete cannot escape the requirement of territorial reasonableness by not including any geographical parameters. A covenant without any specified territory is void. Equity Enterprises, Inc. v. Milosch, 2001 WI App 186, 247 Wis. 2d 172, 633 N.W.2d 662, 00-2827.

103.465 Annotation A penalty provision in a contract that is invoked if there is a violation of an unreasonable covenant not to compete must be read with, and is intertwined with, the covenant. As such, it is an unreasonable covenant itself. Equity Enterprises, Inc. v. Milosch, 2001 WI App 186, 247 Wis. 2d 172, 633 N.W.2d 662, 00-2827.

103.465 Annotation An employer is not allowed to circumvent the protections under this section by restricting the employment opportunities of its employees through contracts with other employers without employee knowledge and consent. An employer cannot indirectly restrict employees in a way that it cannot do directly under this section. Heyde Companies, Inc. v. Dove Healthcare, LLC, 2002 WI 131, 258 Wis. 2d 28, 654 N.W.2d 830, 01-0863.

103.465 Annotation A provision extending the time period in a noncompete clause "by any period(s) of violations" was unreasonable and rendered the clause entirely void under this section. The effect of the extension provision made the duration of the restraint not a fixed and definite time period but a time period contingent upon outcomes the employee could not predict. H&R Block Eastern Enterprises, Inc. v. Swenson, 2008 WI App 3, 307 Wis. 2d 390, 745 N.W.2d 421, 06-1210.

103.465 Annotation A clause that prohibited a former employee from contacting "past customers," defined as those who purchased from the former employer within one year prior to the employee's termination, was reasonable and enforceable. Star Direct, Inc. v. Eugene Dal Pra, 2009 WI 76, 319 Wis. 2d 274, 767 N.W.2d 898, 07-0617.

103.465 Annotation A clause that prohibited a former employee from engaging "in any business which is substantially similar to or in competition with" the former employer was unreasonable and unenforceable. As the disjunctive "or" plainly separates a substantially similar business from one "in competition with" the employer, the only reasonable reading, giving meaning to every phrase, is that it attempts to bar the former employee not only from competitive enterprises, but also from engaging in a business that is not competitive. Star Direct, Inc. v. Eugene Dal Pra, 2009 WI 76, 319 Wis. 2d 274, 767 N.W.2d 898, 07-0617.

103.465 Annotation The legislative history and text of this section do not eliminate or modify the common law rules on divisibility. In the context of multiple non-compete provisions in a contract, indivisibility will usually be seen by an intertwining, or inextricable link, between the various provisions via a textual reference such that one provision cannot be read or interpreted without reference to the other. Restrictive covenants are divisible when the contract contains different covenants supporting different interests that can be independently read and enforced. Overlap, even substantial overlap, between clauses is not necessarily determinative. Star Direct, Inc. v. Eugene Dal Pra, 2009 WI 76, 319 Wis. 2d 274, 767 N.W.2d 898, 07-0617.

103.465 Annotation The common law's rule of reason, not this section, governed the validity of the covenant not to compete contained in the stock option agreement in this case. This section has been applied in circumstances where the restrictive covenant is contained in a document other than the employment agreement, but the employer nonetheless enjoys a bargaining advantage over employees. Here the employer had no bargaining advantage, there were no consequences attached to a refusal to accept the agreement, and the employee received the benefit of his bargain. The Selmer Company v. Rinn, 2010 WI App 106, 328 Wis. 2d_263, 789 N.W.2d 621, 09-1353.

103.465 Annotation This section does not apply to franchisees under franchise agreements. H&R Block Eastern Tax Services, Inc. v. Vorpahl, 255 F. Supp. 2d 930 (2003).

103.465 AnnotationA restrictive covenant was not overbroad. Brunswick Corp. v. Jones, 784 F.2d 271 (1986).

103.465 Annotation An agreement to accept an education loan funded by certain employers on the condition that the recipient repay it in kind by working for a contributor or repaying it in cash if the recipient accepts employment with a non-contributor was not a covenant subject to s. 103.465. Milwaukee Apprentice Training Committee v. Howell, 67 F.3d 1333 (1995).

103.465 Annotation An obligation to repay an employer's costs for training an employee if the employee did not remain employed for a specified time was not a covenant not to compete under this section. This section applies only to the extent a consequence is linked to working for the employer's competition. Heder v. City of Two Rivers, 295 F.3d 777 (2002).

103.465 Annotation The public policy underlying this section is that Wisconsin law favors the mobility of workers. Compliance with a contractual obligation to return property already belonging to an employer does not violate public policy concerning employee mobility. Genzyme Corporation v. Bishop, 463 F. Supp. 94 (2006).

103.465 Annotation Nondisclosure agreements at issue in this case were not covered by this section. Even if a nondisclosure provision restricts disclosure of trade secret information, if it also restricts disclosure of information that is not a trade secret, this section requires a time limitation on the provision. Friemuth v. Fiskars Brands, Inc. 681 F. Supp. 2d 985 (2010).

103.465 Annotation Drafting and enforcing restrictive covenants not to compete. Richards, 55 MLR 241.

103.465 Annotation Drafting enforceable covenants not to compete. Nettesheim. WBB Oct. 1986.

103.465 Annotation Can Employers Force Employees to Sign Noncompete Agreements as a Condition of Their Employment? Cohen & Stuart. Wis. Law. May 1999.

103.465 Annotation Protecting Business Interests With Covenants Not to Compete. Mc Neilly & Krzoska. Wis. Law. May 2006.

103.465 Annotation Star Direct Takes Restrictive Covenant Law in a New Direction. Backer. Wis. Law. Nov. 2009.



103.49 Wage rate on state work.

103.49  Wage rate on state work.

103.49(1) (1)  Definitions. In this section:

103.49(1)(a) (a) "Area" means the county in which a proposed project of public works that is subject to this section is located or, if the department determines that there is insufficient wage data in that county, "area" means those counties that are contiguous to that county or, if the department determines that there is insufficient wage data in those counties, "area" means those counties that are contiguous to those counties or, if the department determines that there is insufficient wage data in those counties, "area" means the entire state or, if the department is requested to review a determination under sub. (3) (c), "area" means the city, village, or town in which a proposed project of public works that is subject to this section is located.

103.49(1)(am) (am) "Bona fide economic benefit" means an economic benefit for which an employer makes irrevocable contributions to a trust or fund created under 29 USC 186 (c) or to any other bona fide plan, trust, program, or fund no less often than quarterly or, if an employer makes annual contributions to such a bona fide plan, trust, program, or fund, for which the employer irrevocably escrows moneys at least quarterly based on the employer's expected annual contribution.

103.49(1)(b) (b) "Hourly basic rate of pay" means the hourly wage paid to any employee, excluding any contributions or payments for health insurance benefits, vacation benefits, pension benefits and any other bona fide economic benefits, whether paid directly or indirectly.

103.49(1)(bg) (bg) "Insufficient wage data" means less than 500 hours of work performed in a particular trade or occupation on projects that are similar to a proposed project of public works that is subject to this section.

103.49(1)(bj) (bj) "Minor service or maintenance work" means a project of public works that is limited to minor crack filling, chip or slurry sealing, or other minor pavement patching, not including overlays, that has a projected life span of no longer than 5 years cleaning of drainage or sewer ditches or structures; or any other limited, minor work on public facilities or equipment that is routinely performed to prevent breakdown or deterioration.

103.49(1)(br) (br) "Multiple-trade project of public works" means a project of public works in which no single trade accounts for 85 percent or more of the total labor cost of the project.

103.49(1)(c) (c) "Prevailing hours of labor" for any trade or occupation in any area means 10 hours per day and 40 hours per week and may not include any hours worked on a Saturday or Sunday or on any of the following holidays:

103.49(1)(c)1. 1. January 1.

103.49(1)(c)2. 2. The last Monday in May.

103.49(1)(c)3. 3. July 4.

103.49(1)(c)4. 4. The first Monday in September.

103.49(1)(c)5. 5. The 4th Thursday in November.

103.49(1)(c)6. 6. December 25.

103.49(1)(c)7. 7. The day before if January 1, July 4 or December 25 falls on a Saturday.

103.49(1)(c)8. 8. The day following if January 1, July 4 or December 25 falls on a Sunday.

103.49(1)(d) (d)

103.49(1)(d)1.1. Except as provided in subd. 2., "prevailing wage rate" for any trade or occupation engaged in the erection, construction, remodeling, repairing or demolition of any project of public works in any area means the hourly basic rate of pay, plus the hourly contribution for health insurance benefits, vacation benefits, pension benefits and any other bona fide economic benefit, paid directly or indirectly for a majority of the hours worked in the trade or occupation on projects in the area.

103.49(1)(d)2. 2. If there is no rate at which a majority of the hours worked in the trade or occupation on projects in the area is paid, "prevailing wage rate" for any trade or occupation engaged in the erection, construction, remodeling, repairing or demolition of any project of public works in any area means the average hourly basic rate of pay, weighted by the number of hours worked, plus the average hourly contribution, weighted by the number of hours worked, for health insurance benefits, vacation benefits, pension benefits and any other bona fide economic benefit, paid directly or indirectly for all hours worked at the hourly basic rate of pay of the highest-paid 51% of hours worked in that trade or occupation on projects in that area.

103.49(1)(em) (em) "Single-trade project of public works" means a project of public works in which a single trade accounts for 85 percent or more of the total labor cost of the project.

103.49(1)(f) (f) "State agency" means any office, department, independent agency, institution of higher education, association, society or other body in state government created or authorized to be created by the constitution or any law, including the legislature and the courts. "State agency" also includes the University of Wisconsin Hospitals and Clinics Authority, the Fox River Navigational System Authority, and the Wisconsin Aerospace Authority.

103.49(1)(fm) (fm) "Supply and installation contract" means a contract under which the material is installed by the supplier, the material is installed by means of simple fasteners or connectors such as screws or nuts and bolts and no other work is performed on the site of the project of public works, and the total labor cost to install the material does not exceed 20 percent of the total cost of the contract.

103.49(1)(g) (g) "Truck driver" includes an owner-operator of a truck.

103.49(1m) (1m) Applicability. Subject to sub. (3g), this section applies to any project of public works erected, constructed, repaired, remodeled, or demolished for the state or a state agency, including all of the following:

103.49(1m)(a) (a) A project erected, constructed, repaired, remodeled, or demolished by one state agency for another state agency under any contract or under any statute specifically authorizing cooperation between state agencies.

103.49(1m)(b) (b) A project in which the completed facility is leased, purchased, lease purchased, or otherwise acquired by, or dedicated to, the state in lieu of the state or a state agency contracting for the erection, construction, repair, remodeling, or demolition of the facility.

103.49(1m)(c) (c) A "sanitary sewer" or water main project in which the completed sanitary sewer or water main is acquired by, or dedicated to, the state for ownership or maintenance by the state.

103.49(2) (2) Prevailing wage rates and hours of labor. Any contract made for the erection, construction, remodeling, repairing, or demolition of any project of public works to which the state or any state agency is a party shall contain a stipulation that no person performing the work described in sub. (2m) may be permitted to work a greater number of hours per day or per week than the prevailing hours of labor, except that any such person may be permitted or required to work more than such prevailing hours of labor per day and per week if he or she is paid for all hours worked in excess of the prevailing hours of labor at a rate of at least 1.5 times his or her hourly basic rate of pay; nor may he or she be paid less than the prevailing wage rate determined under sub. (3) in the same or most similar trade or occupation in the area in which the project of public works is situated. A reference to the prevailing wage rates determined under sub. (3) and the prevailing hours of labor shall be published in the notice issued for the purpose of securing bids for the project. If any contract or subcontract for a project of public works that is subject to this section is entered into, the prevailing wage rates determined under sub. (3) and the prevailing hours of labor shall be physically incorporated into and made a part of the contract or subcontract, except that for a minor subcontract, as determined by the department, the department shall prescribe by rule the method of notifying the minor subcontractor of the prevailing wage rates and prevailing hours of labor applicable to the minor subcontract. The prevailing wage rates and prevailing hours of labor applicable to a contract or subcontract may not be changed during the time that the contract or subcontract is in force.

103.49(2m) (2m) Covered employees.

103.49(2m)(a)(a) Subject to par. (b), all of the following employees shall be paid the prevailing wage rate determined under sub. (3) and may not be permitted to work a greater number of hours per day or per week than the prevailing hours of labor, unless they are paid for all hours worked in excess of the prevailing hours of labor at a rate of at least 1.5 times their hourly basic rate of pay:

103.49(2m)(a)1. 1. All laborers, workers, mechanics, and truck drivers employed on the site of a project of public works that is subject to this section.

103.49(2m)(a)2. 2. All laborers, workers, mechanics, and truck drivers employed in the manufacturing or furnishing of materials, articles, supplies, or equipment on the site of a project of public works that is subject to this section or from a facility dedicated exclusively, or nearly so, to a project of public works that is subject to this section by a contractor, subcontractor, agent, or other person performing any work on the site of the project.

103.49(2m)(b) (b) A laborer, worker, mechanic, or truck driver who is employed to process, manufacture, pick up, or deliver materials or products from a commercial establishment that has a fixed place of business from which the establishment supplies processed or manufactured materials or products or from a facility that is not dedicated exclusively, or nearly so, to a project of public works that is subject to this section is not entitled to receive the prevailing wage rate determined under sub. (3) or to receive at least 1.5 times his or her hourly basic rate of pay for all hours worked in excess of the prevailing hours of labor unless any of the following applies:

103.49(2m)(b)1. 1. The laborer, worker, mechanic, or truck driver is employed to go to the source of mineral aggregate such as sand, gravel, or stone and deliver that mineral aggregate to the site of a project of public works that is subject to this section by depositing the material directly in final place, from the transporting vehicle or through spreaders from the transporting vehicle.

103.49(2m)(b)2. 2. The laborer, worker, mechanic, or truck driver is employed to go to the site of a project that is subject to this section, pick up excavated material or spoil from the site of the project of public works and transport that excavated material or spoil away from the site of the project.

103.49(2m)(c) (c) A truck driver who is an owner-operator of a truck shall be paid separately for his or her work and for the use of his or her truck.

103.49(3) (3) Investigation; determination.

103.49(3)(a)(a) Before bids are asked for any work to which this section applies, the state agency having the authority to prescribe the specifications shall apply to the department to determine the prevailing wage rate for each trade or occupation required in the work under contemplation in the area in which the work is to be done. The department shall conduct investigations and hold public hearings as necessary to define the trades or occupations that are commonly employed on projects that are subject to this section and to inform itself as to the prevailing wage rates in all areas of the state for those trades or occupations, in order to determine the prevailing wage rate for each trade or occupation. The department shall issue its determination within 30 days after receiving the request and shall file the determination with the requesting state agency. For the information of the employees working on the project, the prevailing wage rates determined by the department, the prevailing hours of labor and the provisions of subs. (2) and (6m) shall be kept posted by the state agency in at least one conspicuous and easily accessible place on the site of the project.

103.49(3)(am) (am) The department shall, by January 1 of each year, compile the prevailing wage rates for each trade or occupation in each area. The compilation shall, in addition to the current prevailing wage rates, include future prevailing wage rates when those prevailing wage rates can be determined for any trade or occupation in any area and shall specify the effective date of those future prevailing wage rates. If a project of public works extends into more than one area there shall be but one standard of prevailing wage rates for the entire project.

103.49(3)(ar) (ar) In determining prevailing wage rates under par. (a) or (am), the department may not use data from projects that are subject to this section, s. 66.0903, 103.50, or 229.8275, or 40 USC 3142 unless the department determines that there is insufficient wage data in the area to determine those prevailing wage rates, in which case the department may use data from projects that are subject to this section, s. 66.0903, 103.50, or 229.8275, or 40 USC 3142. In determining prevailing wage rates under par. (a) or (am), the department may not use data from any construction work performed by a state agency or a local governmental unit, as defined in s. 66.0903 (1) (d).

103.49(3)(b) (b) Any person may request a recalculation of any portion of an initial determination within 30 days after the initial determination date if the person submits evidence with the request showing that the prevailing wage rate for any given trade or occupation included in the initial determination does not represent the prevailing wage rate for that trade or occupation in the area. The evidence shall include wage rate information reflecting work performed by persons working in the contested trade or occupation in the area during the current survey period. The department shall affirm or modify the initial determination within 15 days after the date on which the department receives the request for recalculation.

103.49(3)(c) (c) In addition to the recalculation under par. (b), the state agency that requested the determination under this subsection may request a review of any portion of a determination within 30 days after the date of issuance of the determination if the state agency submits evidence with the request showing that the prevailing wage rate for any given trade or occupation included in the determination does not represent the prevailing wage rate for that trade or occupation in the city, village, or town in which the proposed project of public works is located. That evidence shall include wage rate information for the contested trade or occupation on at least 3 similar projects located in the city, village, or town where the proposed project of public works is located on which some work has been performed during the current survey period and which were considered by the department in issuing its most recent compilation under par. (am). The department shall affirm or modify the determination within 15 days after the date on which the department receives the request for review.

103.49(3g) (3g) Nonapplicability. This section does not apply to any of the following:

103.49(3g)(a) (a) A single-trade project of public works for which the estimated project cost of completion is less than $48,000 or a multiple-trade project of public works for which the estimated project cost of completion is less than $100,000.

103.49(3g)(b) (b) Work performed on a project of public works for which the state or the state agency contracting for the project is not required to compensate any contractor, subcontractor, contractor's or subcontractor's agent, or individual for performing the work.

103.49(3g)(c) (c) Minor service or maintenance work, warranty work, or work under a supply and installation contract.

103.49(3g)(f) (f) A public highway, street, or bridge project.

103.49(3g)(g) (g) A project of public works involving the erection, construction, repair, remodeling, or demolition of a residential property containing 2 dwelling units or less.

103.49(3g)(h) (h) A road, street, bridge, sanitary sewer, or water main project that is a part of a development in which not less than 90 percent of the lots contain or will contain 2 dwelling units or less, as determined by the local governmental unit at the time of approval of the development, and that, on completion, is acquired by, or dedicated to, the state for ownership or maintenance by the state.

103.49(4r) (4r) Compliance.

103.49(4r)(a)(a) When the department finds that a state agency has not requested a determination under sub. (3) (a) or that a state agency, contractor or subcontractor has not physically incorporated a determination into a contract or subcontract as required under sub. (2) or has not notified a minor subcontractor of a determination in the manner prescribed by the department by rule promulgated under sub. (2), the department shall notify the state agency, contractor or subcontractor of the noncompliance and shall file the determination with the state agency, contractor or subcontractor within 30 days after such notice.

103.49(4r)(b) (b) Upon completion of a project of public works and before receiving final payment for his or her work on the project, each agent or subcontractor shall furnish the contractor with an affidavit stating that the agent or subcontractor has complied fully with the requirements of this section. A contractor may not authorize final payment until the affidavit is filed in proper form and order.

103.49(4r)(c) (c) Upon completion of a project of public works and before receiving final payment for his or her work on the project, each contractor shall file with the state agency authorizing the work an affidavit stating that the contractor has complied fully with the requirements of this section and that the contractor has received an affidavit under par. (b) from each of the contractor's agents and subcontractors. A state agency may not authorize a final payment until the affidavit is filed in proper form and order. If a state agency authorizes a final payment before an affidavit is filed in proper form and order or if the department determines, based on the greater weight of the credible evidence, that any person performing the work specified in sub. (2m) has been or may have been paid less than the prevailing wage rate or less than 1.5 times the hourly basic rate of pay for all hours worked in excess of the prevailing hours of labor and requests that the state agency withhold all or part of the final payment, but the state agency fails to do so, the state agency is liable for all back wages payable up to the amount of the final payment.

103.49(5) (5) Records; inspection; enforcement.

103.49(5)(a)(a) Each contractor, subcontractor, or contractor's or subcontractor's agent performing work on a project of public works that is subject to this section shall keep full and accurate records clearly indicating the name and trade or occupation of every person performing the work described in sub. (2m) and an accurate record of the number of hours worked by each of those persons and the actual wages paid for the hours worked.

103.49(5)(b) (b) It shall be the duty of the department to enforce this section. To this end it may demand and examine, and every contractor, subcontractor, and contractor's and subcontractor's agent shall keep, and furnish upon request by the department, copies of payrolls and other records and information relating to the wages paid to persons performing the work described in sub. (2m) for work to which this section applies. The department may inspect records in the manner provided in this chapter. Every contractor, subcontractor, or agent performing work on a project of public works that is subject to this section is subject to the requirements of this chapter relating to the examination of records. Section 111.322 (2m) applies to discharge and other discriminatory acts arising in connection with any proceeding under this section.

103.49(5)(c) (c) If requested by any person, the department shall inspect the payroll records of any contractor, subcontractor, or agent performing work on a project of public works that is subject to this section as provided in this paragraph to ensure compliance with this section. On receipt of such a request, the department shall request the contractor, subcontractor, or agent to submit to the department a certified record of the information specified in par. (a), other than personally identifiable information relating to an employee of the contractor, subcontractor, or agent, for no longer than a 4-week period. The department may request a contractor, subcontractor, or agent to submit those records no more than once per calendar quarter for each project of public works on which the contractor, subcontractor, or agent is performing work. The department may not charge a requester a fee for obtaining that information. The department shall make available for public inspection certified records submitted to the department under this paragraph.

103.49(6m) (6m) Liability and penalties.

103.49(6m)(ag)(ag)

103.49(6m)(ag)1.1. Any contractor, subcontractor, or contractor's or subcontractor's agent who fails to pay the prevailing wage rate determined by the department under sub. (3) or who pays less than 1.5 times the hourly basic rate of pay for all hours worked in excess of the prevailing hours of labor is liable to any affected employee in the amount of his or her unpaid wages or his or her unpaid overtime compensation and in an additional amount as liquidated damages as provided in subd. 2. or 3., whichever is applicable.

103.49(6m)(ag)2. 2. If the department determines upon inspection under sub. (5) (b) or (c) that a contractor, subcontractor, or contractor's or subcontractor's agent has failed to pay the prevailing wage rate determined by the department under sub. (3) or has paid less than 1.5 times the hourly basic rate of pay for all hours worked in excess of the prevailing hours of labor, the department shall order the contractor to pay to any affected employee the amount of his or her unpaid wages or his or her unpaid overtime compensation and an additional amount equal to 100 percent of the amount of those unpaid wages or that unpaid overtime compensation as liquidated damages within a period specified by the department in the order.

103.49(6m)(ag)3. 3. In addition to or in lieu of recovering the liability specified in subd. 1. as provided in subd. 2., any employee for and in behalf of that employee and other employees similarly situated may commence an action to recover that liability in any court of competent jurisdiction. If the court finds that a contractor, subcontractor, or contractor's or subcontractor's agent has failed to pay the prevailing wage rate determined by the department under sub. (3) or has paid less than 1.5 times the hourly basic rate of pay for all hours worked in excess of the prevailing hours of labor, the court shall order the contractor, subcontractor, or agent to pay to any affected employee the amount of his or her unpaid wages or his or her unpaid overtime compensation and an additional amount equal to 100 percent of the amount of those unpaid wages or that unpaid overtime compensation as liquidated damages.

103.49(6m)(ag)5. 5. No employee may be a party plaintiff to an action under subd. 3. unless the employee consents in writing to become a party and the consent is filed in the court in which the action is brought. Notwithstanding s. 814.04 (1), the court shall, in addition to any judgment awarded to the plaintiff, allow reasonable attorney fees and costs to be paid by the defendant.

103.49(6m)(am) (am) Except as provided in pars. (b), (d) and (f), any contractor, subcontractor or contractor's or subcontractor's agent who violates this section may be fined not more than $200 or imprisoned for not more than 6 months or both. Each day that a violation continues is a separate offense.

103.49(6m)(b) (b) Whoever induces any person who seeks to be or is employed on any project of public works that is subject to this section to give up, waive, or return any part of the wages to which the person is entitled under the contract governing the project, or who reduces the hourly basic rate of pay normally paid to a person for work on a project that is not subject to this section during a week in which the person works both on a project of public works that is subject to this section and on a project that is not subject to this section, by threat not to employ, by threat of dismissal from employment, or by any other means is guilty of an offense under s. 946.15 (1).

103.49(6m)(c) (c) Any person employed on a project of public works that is subject to this section who knowingly permits a contractor, subcontractor, or contractor's or subcontractor's agent to pay him or her less than the prevailing wage rate set forth in the contract governing the project, who gives up, waives, or returns any part of the compensation to which he or she is entitled under the contract, or who gives up, waives, or returns any part of the compensation to which he or she is normally entitled for work on a project that is not subject to this section during a week in which the person works both on a project of public works that is subject to this section and on a project that is not subject to this section, is guilty of an offense under s. 946.15 (2).

103.49(6m)(d) (d) Whoever induces any person who seeks to be or is employed on any project of public works that is subject to this section to permit any part of the wages to which the person is entitled under the contract governing the project to be deducted from the person's pay is guilty of an offense under s. 946.15 (3), unless the deduction would be permitted under 29 CFR 3.5 or 3.6 from a person who is working on a project that is subject to 40 USC 3142.

103.49(6m)(e) (e) Any person employed on a project of public works that is subject to this section who knowingly permits any part of the wages to which he or she is entitled under the contract governing the project to be deducted from his or her pay is guilty of an offense under s. 946.15 (4), unless the deduction would be permitted under 29 CFR 3.5 or 3.6 from a person who is working on a project that is subject to 40 USC 3142.

103.49(6m)(f) (f) Paragraph (am) does not apply to any person who fails to provide any information to the department to assist the department in determining prevailing wage rates under sub. (3) (a) or (am).

103.49(7) (7) Debarment.

103.49(7)(a)(a) Except as provided under pars. (b) and (c), the department shall distribute to all state agencies a list of all persons whom the department has found to have failed to pay the prevailing wage rate determined under sub. (3) or has found to have paid less than 1.5 times the hourly basic rate of pay for all hours worked in excess of the prevailing hours of labor at any time in the preceding 3 years. The department shall include with any name the address of the person and shall specify when the person failed to pay the prevailing wage rate and when the person paid less than 1.5 times the hourly basic rate of pay for all hours worked in excess of the prevailing hours of labor. A state agency may not award any contract to the person unless otherwise recommended by the department or unless 3 years have elapsed from the date the department issued its findings or date of final determination by a court of competent jurisdiction, whichever is later.

103.49(7)(b) (b) The department may not include in a notification under par. (a) the name of any person on the basis of having let work to a person whom the department has found to have failed to pay the prevailing wage rate determined under sub. (3) or has found to have paid less than 1.5 times the hourly basic rate of pay for all hours worked in excess of the prevailing hours of labor.

103.49(7)(c) (c) This subsection does not apply to any contractor, subcontractor or agent who in good faith commits a minor violation of this section, as determined on a case-by-case basis through administrative hearings with all rights to due process afforded to all parties or who has not exhausted or waived all appeals.

103.49(7)(d) (d) Any person submitting a bid on a project of public works that is subject to this section shall, on the date the person submits the bid, identify any construction business in which the person, or a shareholder, officer, or partner of the person, if the person is a business, owns, or has owned at least a 25% interest on the date the person submits the bid or at any other time within 3 years preceding the date the person submits the bid, if the business has been found to have failed to pay the prevailing wage rate determined under sub. (3) or to have paid less than 1.5 times the hourly basic rate of pay for all hours worked in excess of the prevailing hours of labor.

103.49(7)(e) (e) The department shall promulgate rules to administer this subsection.

103.49 History History: 1983 a. 27; 1985 a. 159; 1985 a. 332 ss. 141, 142, 253; 1987 a. 403 s. 256; 1989 a. 228; 1993 a. 112; 1995 a. 27, 215, 225; 1997 a. 35; 1999 a. 70; 1999 a. 150 ss. 628, 672; 1999 a. 167; 2001 a. 16, 30; 2005 a. 335; 2009 a. 28, 276; 2011 a. 32, 259.



103.50 Highway contracts.

103.50  Highway contracts.

103.50(1)(1)  Definitions. In this section:

103.50(1)(a) (a) "Area" means the county in which a proposed project that is subject to this section is located or, if the department determines that there is insufficient wage data in that county, "area" means those counties that are contiguous to that county or, if the department determines that there is insufficient wage data in those counties, "area" means those counties that are contiguous to those counties or, if the department determines that there is insufficient wage data in those counties, "area" means the entire state.

103.50(1)(b) (b) "Hourly basic rate of pay" has the meaning given in s. 103.49 (1) (b).

103.50(1)(bg) (bg) "Insufficient wage data" has the meaning given in s. 103.49 (1) (bg).

103.50(1)(c) (c) "Prevailing hours of labor" has the meaning given in s. 103.49 (1) (c).

103.50(1)(d) (d)

103.50(1)(d)1.1. Except as provided in subd. 2., "prevailing wage rate" for any trade or occupation in any area means the hourly basic rate of pay, plus the hourly contribution for health insurance benefits, vacation benefits, pension benefits and any other bona fide economic benefit, paid directly or indirectly, for a majority of the hours worked in the trade or occupation in the area.

103.50(1)(d)2. 2. If there is no rate at which a majority of the hours worked in the trade or occupation in the area is paid, "prevailing wage rate" means the average hourly basic rate of pay, weighted by the number of hours worked, plus the average hourly contribution, weighted by the number of hours worked, for health insurance benefits, vacation benefits, pension benefits and any other bona fide economic benefit, paid directly or indirectly for all hours worked at the hourly basic rate of pay of the highest-paid 51% of hours worked in that trade or occupation in that area.

103.50(1)(e) (e) "Truck driver" has the meaning given in s. 103.49 (1) (g).

103.50(2) (2) Prevailing wage rates and hours of labor. No person performing the work described in sub. (2m) in the employ of a contractor, subcontractor, agent or other person performing any work on a project under a contract based on bids as provided in s. 84.06 (2) to which the state is a party for the construction or improvement of any highway may be permitted to work a greater number of hours per day or per week than the prevailing hours of labor; nor may he or she be paid a lesser rate of wages than the prevailing wage rate in the area in which the work is to be done determined under sub. (3); except that any such person may be permitted or required to work more than such prevailing hours of labor per day and per week if he or she is paid for all hours worked in excess of the prevailing hours of labor at a rate of at least 1.5 times his or her hourly basic rate of pay.

103.50(2g) (2g) Nonapplicability. This section does not apply to a single-trade project of public works, as defined in s. 103.49 (1) (em), for which the estimated project cost of completion is less than $48,000 or a multiple-trade project of public works, as defined in s. 103.49 (1) (br), for which the estimated project cost of completion is less than $100,000.

103.50(2m) (2m) Covered employees.

103.50(2m)(a)(a) Subject to par. (b), all of the following employees shall be paid the prevailing wage rate determined under sub. (3) and may not be permitted to work a greater number of hours per day or per week than the prevailing hours of labor, unless they are paid for all hours worked in excess of the prevailing hours of labor at a rate of at least 1.5 times their hourly basic rate of pay:

103.50(2m)(a)1. 1. All laborers, workers, mechanics and truck drivers employed on the site of a project that is subject to this section.

103.50(2m)(a)2. 2. All laborers, workers, mechanics and truck drivers employed in the manufacturing or furnishing of materials, articles, supplies or equipment on the site of a project that is subject to this section or from a facility dedicated exclusively, or nearly so, to a project that is subject to this section by a contractor, subcontractor, agent or other person performing any work on the site of the project.

103.50(2m)(b) (b) A laborer, worker, mechanic, or truck driver who is employed to process, manufacture, pick up, or deliver materials or products from a commercial establishment that has a fixed place of business from which the establishment supplies processed or manufactured materials or products or from a facility that is not dedicated exclusively, or nearly so, to a project that is subject to this section is not entitled to receive the prevailing wage rate determined under sub. (3) or to receive at least 1.5 times his or her hourly basic rate of pay for all hours worked in excess of the prevailing hours of labor unless any of the following applies:

103.50(2m)(b)1. 1. The laborer, worker, mechanic or truck driver is employed to go to the source of mineral aggregate such as sand, gravel or stone and deliver that mineral aggregate to the site of a project that is subject to this section by depositing the material directly in final place, from transporting the vehicle [the transporting vehicle] or through spreaders from the transporting vehicle.

103.50(2m)(b)2. 2. The laborer, worker, mechanic or truck driver is employed to go to the site of a project that is subject to this section, pick up excavated material or spoil from the site of the project and transport that excavated material or spoil away from the site of the project and return to the site of the project.

103.50(2m)(c) (c) A truck driver who is an owner-operator of a truck shall be paid separately for his or her work and for the use of his or her truck.

103.50(3) (3) Investigations; determinations. The department shall conduct investigations and hold public hearings necessary to define the trades or occupations that are commonly employed in the highway construction industry and to inform itself as to the prevailing wage rates in all areas of the state for those trades or occupations, in order to ascertain and determine the prevailing wage rates accordingly.

103.50(4) (4) Certification of prevailing wage rates. The department of workforce development shall, by May 1 of each year, certify to the department of transportation the prevailing wage rates in each area for all trades or occupations commonly employed in the highway construction industry. The certification shall, in addition to the current prevailing wage rates, include future prevailing wage rates when such prevailing wage rates can be determined for any such trade or occupation in any area and shall specify the effective date of those future prevailing wage rates. The certification shall also include wage rates for work performed on Sundays or the holidays specified in s. 103.49 (1) (c) and shift differentials based on the time of day or night when work is performed. If a construction project extends into more than one area there shall be but one standard of prevailing wage rates for the entire project.

103.50(4m) (4m) Wage rate data. In determining prevailing wage rates for projects that are subject to this section, the department shall use data from projects that are subject to this section, s. 66.0903 or 103.49, or 40 USC 3142. In determining prevailing wage rates for those projects, the department may not use data from any construction work that is performed by a state agency or a local governmental unit, as defined in s. 66.0903 (1) (d).

103.50(5) (5) Appeals to governor. If the department of transportation considers any determination of the department of workforce development as to the prevailing wage rates in an area to have been incorrect, it may appeal to the governor, whose determination shall be final.

103.50(6) (6) Contents of contracts. A reference to the prevailing wage rates determined under sub. (3) and the prevailing hours of labor shall be published in the notice issued for the purpose of securing bids for a project. If any contract or subcontract for a project that is subject to this section is entered into, the prevailing wage rates determined under sub. (3) and the prevailing hours of labor shall be physically incorporated into and made a part of the contract or subcontract, except that for a minor subcontract, as determined by the department of workforce development, that department shall prescribe by rule the method of notifying the minor subcontractor of the prevailing wage rates and prevailing hours of labor applicable to the minor subcontract. The prevailing wage rates and prevailing hours of labor applicable to a contract or subcontract may not be changed during the time that the contract or subcontract is in force. For the information of the employees working on the project, the prevailing wage rates determined by the department, the prevailing hours of labor and the provisions of subs. (2) and (7) shall be kept posted by the department of transportation in at least one conspicuous and easily accessible place on the site of the project.

103.50(7) (7) Penalties.

103.50(7)(a)(a) Except as provided in pars. (b), (d) and (f), any contractor, subcontractor or contractor's or subcontractor's agent who violates this section may be fined not more than $200 or imprisoned for not more than 6 months or both. Each day that a violation continues is a separate offense.

103.50(7)(b) (b) Whoever induces any person who seeks to be or is employed on any project that is subject to this section to give up, waive or return any part of the wages to which the person is entitled under the contract governing the project, or who reduces the hourly basic rate of pay normally paid to a person for work on a project that is not subject to this section during a week in which the person works both on a project that is subject to this section and on a project that is not subject to this section, by threat not to employ, by threat of dismissal from employment or by any other means is guilty of an offense under s. 946.15 (1).

103.50(7)(c) (c) Any person employed on a project that is subject to this section who knowingly permits a contractor, subcontractor or contractor's or subcontractor's agent to pay him or her less than the prevailing wage rate set forth in the contract governing the project, who gives up, waives or returns any part of the compensation to which he or she is entitled under the contract, or who gives up, waives or returns any part of the compensation to which he or she is normally entitled for work on a project that is not subject to this section during a week in which the person works both on a project that is subject to this section and on a project that is not subject to this section, is guilty of an offense under s. 946.15 (2).

103.50(7)(d) (d) Whoever induces any person who seeks to be or is employed on any project that is subject to this section to permit any part of the wages to which the person is entitled under the contract governing the project to be deducted from the person's pay is guilty of an offense under s. 946.15 (3), unless the deduction would be permitted under 29 CFR 3.5 or 3.6 from a person who is working on a project that is subject to 40 USC 3142.

103.50(7)(e) (e) Any person employed on a project that is subject to this section who knowingly permits any part of the wages to which he or she is entitled under the contract governing the project to be deducted from his or her pay is guilty of an offense under s. 946.15 (4), unless the deduction would be permitted under 29 CFR 3.5 or 3.6 from a person who is working on a project that is subject to 40 USC 3142.

103.50(7)(f) (f) Paragraph (a) does not apply to any person who fails to provide any information to the department to assist the department in determining prevailing wage rates under sub. (3) or (4).

103.50(8) (8) Enforcement and prosecution. The department of transportation shall require adherence to subs. (2), (2m) and (6). The department of transportation may demand and examine, and every contractor, subcontractor and contractor's or subcontractor's agent shall keep and furnish upon request by the department of transportation, copies of payrolls and other records and information relating to compliance with this section. Upon request of the department of transportation or upon complaint of alleged violation, the district attorney of the county in which the work is located shall investigate as necessary and prosecute violations in a court of competent jurisdiction. Section 111.322 (2m) applies to discharge and other discriminatory acts arising in connection with any proceeding under this section.

103.50 History History: 1977 c. 29 s. 1654 (8) (c); 1979 c. 269; 1985 a. 332 ss. 143, 144, 253; 1989 a. 228; 1993 a. 492; 1995 a. 215, 225; 1997 a. 3, 35; 1999 a. 70; 1999 a. 150 ss. 629, 672; 2001 a. 30; 2009 a. 28; 2011 a. 32.

103.50 Cross-reference Cross-reference: See s. 227.01 (13) (t) for provision that determinations of hours, wages and truck rentals need not be filed as rules but are subject to review under ch. 227.

103.50 Annotation WERC had no jurisdiction to enforce wage rates on a highway project as an unfair labor practice when the complaining union had no members among the employees affected and was not seeking to represent them. Chauffeurs, Teamsters & Helpers v. WERC, 51 Wis. 2d 391, 187 N.W.2d 364 (1971).

103.50 Annotation The department may not make more than one annual certification of the prevailing hours of labor or prevailing wage rates to apply to state highway project contracts. 59 Atty. Gen. 23.

103.50 Annotation Federal law does not preempt application of Wisconsin's prevailing wage law, s. 103.50, to truck drivers who perform transportation and delivery work pursuant to joint federal-state highway contracts. Frank Brothers, Inc. v. DOT, 409 F.3d 332 (2005).



103.503 Substance abuse prevention on public works projects.

103.503  Substance abuse prevention on public works projects.

103.503(1)(1)  Definitions. In this section:

103.503(1)(a) (a) "Accident" means an incident caused, contributed to, or otherwise involving an employee that resulted or could have resulted in death, personal injury, or property damage and that occurred while the employee was performing the work described in s. 66.0903 (4) or 103.49 (2m) on a project.

103.503(1)(b) (b) "Alcohol" has the meaning given in s. 340.01 (1q).

103.503(1)(c) (c) "Contracting agency" means a local governmental unit, as defined in s. 66.0903 (1) (d), or a state agency, as defined in s. 103.49 (1) (f), that has contracted for the performance of work on a project.

103.503(1)(d) (d) "Drug" means any controlled substance, as defined in s. 961.01 (4), or controlled substance analog, as defined in s. 961.01 (4m), for which testing is required by an employer under its substance abuse prevention program under this section.

103.503(1)(e) (e) "Employee" means a laborer, worker, mechanic, or truck driver who performs the work described in s. 66.0903 (4) or 103.49 (2m) on a project.

103.503(1)(f) (f) "Employer" means a contractor, subcontractor, or agent of a contractor or subcontractor that performs work on a project.

103.503(1)(g) (g) "Project" means a project of public works that is subject to s. 66.0903 or 103.49.

103.503(2) (2) Substance abuse prohibited. No employee may use, possess, attempt to possess, distribute, deliver, or be under the influence of a drug, or use or be under the influence of alcohol, while performing the work described in s. 66.0903 (4) or 103.49 (2m) on a project. An employee is considered to be under the influence of alcohol for purposes of this subsection if he or she has an alcohol concentration that is equal to or greater than the amount specified in s. 885.235 (1g) (d).

103.503(3) (3) Substance abuse prevention programs required.

103.503(3)(a)(a) Before an employer may commence work on a project, the employer shall have in place a written program for the prevention of substance abuse among its employees. At a minimum, the program shall include all of the following:

103.503(3)(a)1. 1. A prohibition against the actions or conditions specified in sub. (2).

103.503(3)(a)2. 2. A requirement that employees performing the work described in s. 66.0903 (4) or 103.49 (2m) on a project submit to random, reasonable suspicion, and post-accident drug and alcohol testing and to drug and alcohol testing before commencing work on a project, except that testing of an employee before commencing work on a project is not required if the employee has been participating in a random testing program during the 90 days preceding the date on which the employee commenced work on the project.

103.503(3)(a)3. 3. A procedure for notifying an employee who violates sub. (2), who tests positive for the presence of a drug in his or her system, or who refuses to submit to drug or alcohol testing as required under the program that the employee may not perform work on a project until he or she meets the conditions specified in sub. (4) (b) 1. and 2.

103.503(3)(b) (b) Each employer shall be responsible for the cost of developing, implementing, and enforcing its substance abuse prevention program, including the cost of drug and alcohol testing of its employees under the program. The contracting agency is not responsible for that cost, for the cost of any medical review of a test result, or for any rehabilitation provided to an employee.

103.503(4) (4) Employee access to project.

103.503(4)(a)(a) No employer may permit an employee who violates sub. (2), who tests positive for the presence of a drug in his or her system, or who refuses to submit to drug or alcohol testing as required under the employer's substance abuse prevention program under sub. (3) to perform work on a project until he or she meets the conditions specified in par. (b) 1. and 2. An employer shall immediately remove an employee from work on a project if any of the following occurs:

103.503(4)(a)1. 1. The employee violates sub. (2), tests positive for the presence of a drug in his or her system, or refuses to submit to drug or alcohol testing as required under the employer's substance abuse prevention program.

103.503(4)(a)2. 2. An officer or employee of the contracting agency has a reasonable suspicion that the employee is in violation of sub. (2) and requests the employer to immediately remove the employee from work on the project.

103.503(4)(b) (b) An employee who is barred or removed from work on a project under par. (a) may commence or return to work on the project upon his or her employer providing to the contracting agency documentation showing all of the following:

103.503(4)(b)1. 1. That the employee has tested negative for the presence of drugs in his or her system and is not under the influence of alcohol as described in sub. (2).

103.503(4)(b)2. 2. That the employee has been approved to commence or return to work on the project in accordance with the employer's substance abuse prevention program.

103.503(4)(c) (c) Testing for the presence of drugs or alcohol in an employee's system and the handling of test specimens shall be conducted in accordance with guidelines for laboratory testing procedures and chain-of-custody procedures established by the substance abuse and mental health services administration of the federal department of health and human services.

103.503(5) (5) Local ordinances; strict conformity required. A local governmental unit, as defined in s. 66.0903 (1) (d), may enact an ordinance regulating the conduct regulated under this section only if the ordinance strictly conforms to this section.

103.503 History History: 2005 a. 181; 2009 a. 28; 2011 a. 32.



103.505 Collective bargaining; definitions.

103.505  Collective bargaining; definitions. When used in ss. 103.505 to 103.61, and for the purposes of those sections:

103.505(1) (1) A case shall be held to involve or to grow out of a labor dispute when the case involves persons who are engaged in a single industry, trade, craft, or occupation; or who are employees of one employer; or who are members of the same or an affiliated organization of employers or employees; whether such dispute is any of the following:

103.505(1)(a) (a) Between one or more employers or associations of employers and one or more employees or associations of employees.

103.505(1)(b) (b) Between one or more employers or associations of employers and one or more employers or associations of employers.

103.505(1)(c) (c) Between one or more employees or associations of employees and one or more employees or associations of employees.

103.505(1)(d) (d) Between any conflicting or competing interests in a labor dispute of persons participating or interested in the labor dispute.

103.505(2) (2) A person or association shall be held to be a person participating or interested in a labor dispute if relief is sought against the person or association and if the person or association is engaged in the industry, trade, craft, or occupation in which the labor dispute occurs, or is a member, officer, or agent of any association of employers or employees engaged in that industry, trade, craft, or occupation.

103.505(3) (3) "Labor dispute" means any controversy between an employer and the majority of the employer's employees in a collective bargaining unit concerning the right or process or details of collective bargaining or the designation of representatives. Any organization with which either the employer or the majority of the employer's employees is affiliated may be considered a party to the labor dispute.

103.505 History History: 1993 a. 492; 1995 a. 225; 1997 a. 35; 1997 a. 253 ss. 104, 105; Stats. 1997 s. 103.505.



103.51 Public policy as to collective bargaining.

103.51  Public policy as to collective bargaining. In the interpretation and application of ss. 103.505 to 103.61, the public policy of this state is declared as follows:

103.51(1) (1) Negotiation of terms and conditions of labor should result from voluntary agreement between employer and employees. Governmental authority has permitted and encouraged employers to organize in the corporate and other forms of capital control. In dealing with such employers, the individual unorganized worker is helpless to exercise actual liberty of contract and to protect his or her freedom of labor, and thereby to obtain acceptable terms and conditions of employment. Therefore it is necessary that the individual worker have full freedom of association, self-organization, and the designation of representatives of the worker's own choosing, to negotiate the terms and conditions of the worker's employment, and that the worker shall be free from the interference, restraint or coercion of employers of labor, or their agents, in the designation of such representatives or in self-organization or in other concerted activities for the purpose of collective bargaining or other mutual aid or protection.

103.51 History History: 1995 a. 225; 1997 a. 253.



103.52 "Yellow-dog" contracts.

103.52  "Yellow-dog" contracts.

103.52(1) (1) Every undertaking or promise made after July 1, 1931, whether written or oral, express or implied, between any employee or prospective employee and that person's employer, prospective employer or any other individual, firm, company, association or corporation is declared to be against public policy if either party to the undertaking or promise undertakes or promises any of the following:

103.52(1)(a) (a) To join or to remain a member of some specific labor organization or to join or remain a member of some specific employer organization or any employer organization.

103.52(1)(b) (b) Not to join or not to remain a member of some specific labor organization or any labor organization, or of some specific employer organization or any employer organization.

103.52(1)(c) (c) To withdraw from an employment relation in the event that the party joins or remains a member of some specific labor organization or any labor organization, or of some specific employer organization or any employer organization.

103.52(2) (2) No undertaking or promise described in sub. (1) shall afford any basis for the granting of legal or equitable relief by any court against a party to the undertaking or promise, or against any other person, who may advise, urge or induce, without fraud, violence or threat of fraud or violence either party to the undertaking or promise to act in disregard of the undertaking or promise.

103.52(3) (3) This section in its entirety is supplemental to and of s. 103.46 (1).

103.52 History History: 1993 a. 492; 1997 a. 253.



103.53 Lawful conduct in labor disputes.

103.53  Lawful conduct in labor disputes.

103.53(1) (1) The following acts, whether performed singly or in concert, shall be considered legal:

103.53(1)(a) (a) Ceasing or refusing to perform any work or to remain in any relation of employment regardless of any promise, undertaking, contract or agreement in violation of the public policy declared in s. 103.52.

103.53(1)(b) (b) Becoming or remaining a member of any labor organization or of any employer organization, regardless of any undertaking or promise as is described in s. 103.52.

103.53(1)(c) (c) Paying or giving to any person any strike or unemployment benefits or insurance or other moneys or things of value.

103.53(1)(d) (d) Aiding, by lawful means, any person who is being proceeded against in, or is prosecuting, any action or suit in any court of the United States or of any state.

103.53(1)(e) (e) Giving publicity to and obtaining or communicating information regarding the existence of, or the facts involved in, any dispute, whether by advertising, speaking, patrolling any public street or any place where any person may lawfully be, without intimidation or coercion, or by any other method not involving fraud, violence, breach of the peace, or threat of fraud, violence or breach of the peace.

103.53(1)(f) (f) Ceasing to patronize or to employ any person, except that nothing in this paragraph shall be construed to legalize a secondary boycott.

103.53(1)(g) (g) Assembling peaceably to do or to organize to do any of the acts specified in pars. (a) to (f) or to promote lawful interests.

103.53(1)(h) (h) Advising or notifying any person or persons of an intention to do any of the acts specified in pars. (a) to (g).

103.53(1)(i) (i) Agreeing with other persons to do or not to do any of the acts specified in pars. (a) to (h).

103.53(1)(j) (j) Advising, urging, or inducing without fraud, violence, or threat of fraud or violence, others to do the acts specified in pars. (a) to (i), regardless of any undertaking or promise as described in s. 103.52.

103.53(1)(k) (k) Doing in concert any of the acts specified in pars. (a) to (j).

103.53(1)(L) (L) Peaceful picketing or patrolling.

103.53(2) (2) No court shall have jurisdiction to issue any restraining order or temporary or permanent injunction which, in specific or general terms, prohibits any person from doing, whether singly or in concert, any of the acts specified in sub. (1).

103.53 History History: 1997 a. 253.



103.535 Unlawful conduct in labor controversies.

103.535  Unlawful conduct in labor controversies. No person may picket, or induce others to picket, the establishment, employees, supply or delivery vehicles, or customers of anyone engaged in business, or interfere with the person's business, or interfere with any person desiring to transact or transacting business with the person, when no labor dispute exists between the employer and the employer's employees or their representatives.

103.535 History History: 1993 a. 492; 1997 a. 253.



103.54 Responsibility for unlawful acts.

103.54  Responsibility for unlawful acts. No officer or member of any association or organization, and no association or organization participating or interested in a labor dispute may be held responsible or liable in any civil action at law or suit in equity, or in any criminal prosecution, for the unlawful acts of individual officers, members, or agents, except upon proof by a preponderance of the evidence and without the aid of any presumptions of law or fact of all of the following:

103.54(1) (1) That individual officers, members or agents of the association or organization committed those acts.

103.54(2) (2) That the officer or member, or association or organization, sought to be held liable or responsible actually participated in or authorized those acts or ratified those acts with actual knowledge of those acts.

103.54 History History: 1997 a. 253.



103.545 Recruitment of strikebreakers.

103.545  Recruitment of strikebreakers.

103.545(1) (1) In this section:

103.545(1)(a) (a) "Employer" has the meaning given under s. 111.02 (7).

103.545(1)(b) (b) "Strikebreaker" means any person who at least twice during the previous 12-month period has accepted employment for the duration of a strike or a lockout in place of employees who are involved in a strike or lockout of a specific employer, but does not include any supervisory or other permanent employee of the employer who is temporarily assigned to perform the duties of an employee involved in a strike or lockout or other permanent or contractual employee whose services are necessary to ensure that the plant or other property of the employer involved in the strike or lockout is properly maintained and protected for the resumption of normal operations at any time.

103.545(2) (2) No employer may knowingly employ or contract with another to employ any strikebreaker to replace employees who are on strike against the employer or locked out by it.

103.545(3) (3) No person who is not directly involved in a strike or lockout may recruit any strikebreaker for employment or secure or offer to secure employment for any strikebreaker when the purpose thereof is to have the strikebreaker replace an employee in an industry or establishment where a strike or lockout exists.

103.545(4) (4) No person, including a licensed employment agent, may transport or arrange to transport to this state any strikebreaker to be engaged in employment for the purpose of replacing employees in an industry or establishment where a strike or lockout exists.

103.545(5) (5) Whoever violates this section or any order of the department issued under this section may be fined not more than $2,000 or imprisoned in the county jail for not more than one year or both.

103.545(6) (6) Upon complaint of an affected employer, labor organization or employee, the department may investigate violations and issue orders to enforce this section. The investigations and orders shall be made as provided under s. 103.005. Orders are subject to review as provided in ch. 227. The department of justice may, upon request of the commission, prosecute violations of this section in any court of competent jurisdiction.

103.545 History History: 1979 c. 322; 1983 a. 189 s. 329 (4); 1995 a. 27.



103.55 Public policy as to labor litigation.

103.55  Public policy as to labor litigation. In the interpretation and application of ss. 103.56 to 103.59, the public policy of this state is declared to be:

103.55(1) (1) Equity procedure that permits a complaining party to obtain sweeping injunctive relief that is not preceded by or conditioned upon notice to and hearing of the responding party or parties, or that issues after hearing based upon written affidavits alone and not wholly or in part upon examination, confrontation and cross-examination of witnesses in open court, is peculiarly subject to abuse in labor litigation for all of the following reasons:

103.55(1)(a) (a) That the existing state of affairs cannot be maintained but is necessarily altered by the injunction.

103.55(1)(b) (b) That determination of issues of veracity and of probability of fact from affidavits of the opposing parties that are contradictory and, under the circumstances, untrustworthy rather than from oral examination in open court is subject to grave error.

103.55(1)(c) (c) That error in issuing the injunctive relief is usually irreparable to the opposing party.

103.55(1)(d) (d) That delay incident to the normal course of appellate practice frequently makes ultimate correction of error in law or in fact unavailing in the particular case.

103.55 History History: 1979 c. 110 s. 60 (9); 1985 a. 135; 1997 a. 253.



103.56 Injunctions: conditions of issuance; restraining orders.

103.56  Injunctions: conditions of issuance; restraining orders.

103.56(1)(1) No court shall have jurisdiction to issue a temporary or permanent injunction in any case involving or growing out of a labor dispute, except after hearing the testimony of witnesses in open court, with opportunity for cross-examination, in support of the allegations of a complaint made under oath, and testimony in opposition to the allegations of the complaint, if offered, and except after findings of all of the following facts by the court:

103.56(1)(a) (a) That unlawful acts have been threatened or committed and will be executed or continued unless restrained.

103.56(1)(b) (b) That substantial and irreparable injury to complainant's property will follow unless the relief requested is granted.

103.56(1)(c) (c) That as to each item of relief granted greater injury will be inflicted upon the complainant by the denial of that relief than will be inflicted upon the defendants by the granting of that relief.

103.56(1)(d) (d) That the relief to be granted does not violate s. 103.53.

103.56(1)(e) (e) That the complainant has no adequate remedy at law.

103.56(1)(f) (f) That the public officers charged with the duty to protect complainant's property have failed or are unable to furnish adequate protection.

103.56(2) (2) A hearing under sub. (1) shall be held after due and personal notice of the hearing has been given, in the manner that the court shall direct, to all known persons against whom relief is sought, and also to those public officers who are charged with the duty to protect the complainant's property.

103.56(3) (3) If a complainant alleges that a substantial and irreparable injury to the complainant's property will be unavoidable unless a temporary restraining order is issued before a hearing under sub. (1) may be had, a temporary restraining order may be granted on reasonable notice of application for the temporary restraining order as the court may direct by order to show cause, but in no case less than 48 hour's notice. The order to show cause shall be served upon the party or parties that are sought to be restrained and that are specified in the order. The order shall be issued only upon testimony under oath or, in the discretion of the court, upon affidavits, sufficient, if sustained, to justify the court in issuing a temporary injunction upon a hearing as provided for under this section.

103.56(4) (4) A temporary restraining order issued under sub. (3) shall be effective for no longer than 5 days and, at the expiration of the 5-day period, shall become void and not subject to renewal or extension, except that if the hearing for a temporary injunction begins before the expiration of the 5-day period the restraining order may in the court's discretion be continued until a decision is reached on the issuance of the temporary injunction.

103.56(5) (5) No temporary restraining order or temporary injunction may be issued under this section except on condition that the complainant first files an undertaking with adequate security sufficient to compensate those enjoined for any loss, expense, or damage caused by the improvident or erroneous issuance of the order or injunction, including all reasonable costs, reasonable attorney fees and expenses that will be incurred in opposing the order or the granting of any injunctive relief sought in the same proceeding and subsequently denied by the court.

103.56(6) (6) The undertaking required under sub. (5) shall represent an agreement between the complainant and the surety upon which a decree may be rendered in the same suit or proceeding against the complainant and surety, the complainant and surety submitting themselves to the jurisdiction of the court for that purpose. However, nothing contained in this section deprives any party having a claim or cause of action under or upon an undertaking filed under sub. (5) from electing to pursue an ordinary remedy by suit at law or in equity.

103.56 History History: 1993 a. 492; 1997 a. 253; 2005 a. 253.

103.56 Annotation Sub. (1) and s. 103.62, relating to limitations upon the jurisdiction of a court to issue injunctions in cases arising from labor disputes, are inapplicable to actions brought by the state or its political subdivisions against public employees. Joint School v. Wisconsin Rapids Education Association, 70 Wis. 2d 292, 234 N.W.2d 289 (1975).



103.57 Clean hands doctrine.

103.57  Clean hands doctrine. No restraining order or injunctive relief may be granted to any complainant who has failed to comply with any legal obligation which is involved in the labor dispute in question, or who has failed to make every reasonable effort to settle the dispute either by negotiation or with the aid of any available machinery of governmental mediation or voluntary arbitration, but nothing in this section requires a court to await the action of any such tribunal if irreparable injury is threatened.

103.57 History History: 1997 a. 253.



103.58 Injunctions: contents.

103.58  Injunctions: contents. Except as provided in s. 103.56, any restraining order or temporary or permanent injunction granted in a case involving or growing out of a labor dispute is subject to all of the following:

103.58(1) (1) The order or injunction may be granted only on the basis of findings of fact made and filed by the court in the record of the case prior to the issuance of the order or injunction.

103.58(2) (2) The order or injunction shall include only a prohibition of those specific acts that are expressly complained of in the bill of complaint or petition filed in the case and expressly included in findings of fact made and filed by the court as provided under sub. (1).

103.58(3) (3) The order or injunction shall be binding only upon the parties to the suit, their agents, servants, employees and attorneys, or those in active concert and participation with them, who by personal service or otherwise have received actual notice of the order or injunction.

103.58 History History: 1997 a. 253.



103.59 Injunctions: appeals.

103.59  Injunctions: appeals. If any court issues or denies any temporary injunction in a case involving or growing out of a labor dispute, the court shall, upon the request of any party to the proceedings, and on filing the usual bond for costs, immediately certify the entire record of the case, including a transcript of the evidence taken, to the appropriate appellate court for its review. Upon the filing of the record in the appropriate appellate court, the appeal shall be given preference.

103.59 History History: 1983 a. 219; 1997 a. 253.



103.60 Contempt cases.

103.60  Contempt cases. If a person is charged with contempt under this chapter for violation of a restraining order or injunction issued by a court, the accused shall enjoy all of the following:

103.60(1) (1) The rights to bail that are accorded to persons accused of a crime.

103.60(2) (2) The right to be notified of the accusation and a reasonable time to make a defense, if the alleged contempt is not committed in the immediate view or presence of the court.

103.60(3) (3) Upon demand, the right to a speedy and public trial by an impartial jury of the county in which the contempt was committed, except that this requirement does not apply to contempts committed in the presence of the court or so near to the court as to interfere directly with the administration of justice or to the misbehavior, misconduct or disobedience of any officer of the court in respect to the writs, orders or process of the court. All contempt proceedings brought for the alleged violation of any such restraining order or injunction are independent, original, special proceedings and shall require a unanimous finding of the jury.

103.60(4) (4) A substitution of judge request in this section shall be made under s. 801.58.

103.60 History History: 1977 c. 135; 1979 c. 257; 1997 a. 253.

103.60 Annotation A jury trial is required in cases of criminal contempt when the penalty imposed is serious, but a striker charged with civil contempt for violation of an order enjoining a teachers strike was not entitled to a jury trial. Joint School v. Wisconsin Rapids Education Association, 70 Wis. 2d 292, 234 N.W.2d 289 (1975).



103.61 Punishment for contempt.

103.61  Punishment for contempt. Punishment for a contempt, specified in s. 103.60, may be by fine, not exceeding $25, or by imprisonment not exceeding 10 days, in the jail of the county where the court is sitting, or both, in the discretion of the court. If a person is committed to jail for the nonpayment of a fine imposed under this section, the person must be discharged at the expiration of 15 days except that if the person is also committed for a definite time the 15 days must be computed from the expiration of the definite time.

103.61 History History: 1993 a. 492; 1997 a. 253.



103.64 Employment of minors; definitions.

103.64  Employment of minors; definitions. As used in ss. 103.64 to 103.82:

103.64(1m) (1m) "Farming" has the meaning given in s. 102.04 (3).

103.64(2) (2) "Nonprofit organization" means an organization described in section 501 (c) of the internal revenue code.

103.64(3) (3) "Permit officer" shall mean any person designated by the department to issue child labor permits.

103.64(4) (4) "Private school" has the meaning given in s. 115.001 (3r).

103.64(5) (5) "Public school" has the meaning given in s. 115.01 (1).

103.64(6) (6) "Tribal school" has the meaning given in s. 115.001 (15m).

103.64 History History: 1971 c. 228 s. 44; 1971 c. 271; 1985 a. 1; 1995 a. 27; 2001 a. 16; 2009 a. 302.



103.65 General standards for employment of minors.

103.65  General standards for employment of minors.

103.65(1)(1) A minor shall not be employed or permitted to work at any employment or in any place of employment dangerous or prejudicial to the life, health, safety, or welfare of the minor or where the employment of the minor may be dangerous or prejudicial to the life, health, safety or welfare of other employees or frequenters.

103.65(2) (2) No minor under 16 years of age may be employed or permitted to work at any employment for such hours of the day or week, for such days of the week, or at such periods of the day as may be dangerous or prejudicial to the life, health, safety, or welfare of the minor.

103.65 History History: 1971 c. 271; 2011 a. 32.

103.65 Annotation The plaintiff was in a class protected by a rule promulgated under this section; the court did not err in giving a "negligence per se" instruction. McGarrity v. Welch Plumbing Co. 104 Wis. 2d 414, 312 N.W.2d 37 (1981).

103.65 Annotation The trial court erred in failing to hold as a matter of law that the employer's violation of child labor laws caused injury and that the defense of the child's contributory negligence was inapplicable to the case. D. L. v. Huebner, 110 Wis. 2d 581, 329 N.W.2d 890 (1983).

103.65 Annotation An employer violating a child labor law is absolutely liable for resulting injuries to the minor, other employees, or frequenters of a place of employment. A driver on a public street may be a frequenter when the employment is in a street trade. Beard v. Lee Enterprises, Inc. 225 Wis. 2d 1, 591 N.W.2d 156 (1999), 96-3393.

103.65 Annotation An occupation must be listed as a prohibited employment in rules adopted by DWD under s. 103.66 for there to be absolute liability. Perry v. Menomonee Mutual Insurance Co. 2000 WI App 215, 239 Wis. 2d 26, 619 N.W.2d 123, 00-0184.

103.65 Annotation A minor who paid an entry fee to participate in a featured truck race at a raceway was not an employee of the raceway. Olson v. Auto Sport, Inc. 2002 WI App 206, 257 Wis. 2d. 298, 651 N.W.2d 328, 01-2938.



103.66 Powers and duties of the department relating to employment of minors.

103.66  Powers and duties of the department relating to employment of minors.

103.66(1) (1) The department may investigate, determine and fix reasonable classifications of employments, places of employment and minimum ages for hazardous employment for minors, and may issue general or special orders prohibiting the employment of minors in employments or places of employment prejudicial to the life, health, safety or welfare of minors, and may carry out the purposes of ss. 103.64 to 103.82. In fixing minimum ages for hazardous employment for minors under this subsection, the department shall permit the employment of a minor 14 years of age or over as a laboratory assistant for a nonprofit, community-based organization that provides educational opportunities in medically related fields if the minor is under the direct supervision of a mentor and the laboratory at which the minor is employed complies with 10 CFR 20.1207 and 29 CFR 1910.1030.

103.66(2) (2) The department may investigate and fix reasonable classifications of employments and hours of employment for minors under 16 years of age and may issue general or special orders fixing for those minors maximum hours of employment per day and per week, maximum days of employment per week, hours at which employment may begin and end, and the duration of lunch and other rest periods as are necessary to protect the life, health, safety, and welfare of those minors. For minors under 16 years of age, the department may not fix hours of employment that exceed the maximum hours per day and per week specified in s. 103.68 (2) (a) and (b), that exceed the maximum days per week specified in s. 103.68 (2) (c), or that begin earlier or end later than the hours specified in s. 103.68 (2) (d) and (e). For minors 16 years of age or over, the department may fix the duration of lunch and other rest periods, but may not limit hours of employment or issue general or special orders fixing maximum hours of employment per day or per week, maximum days of employment per week, or hours at which employment may begin and end.

103.66(3) (3) The investigations, classifications and orders provided for in subs. (1) and (2) shall be made as provided under s. 103.005. These orders are subject to review as provided in ch. 227.

103.66 History History: 1971 c. 185 s. 6; 1971 c. 271, 307; 1995 a. 27; 2011 a. 32.

103.66 Annotation An occupation must be listed as a prohibited employment in rules adopted by DWD under s. 103.66 for there to be absolute liability. Perry v. Menomonee Mutual Insurance Co. 2000 WI App 215, 239 Wis. 2d 26, 619 N.W.2d 2d 123, 00-0184.



103.67 Minimum ages in various employments.

103.67  Minimum ages in various employments.

103.67(1) (1) A minor 14 to 18 years of age may not be employed or permitted to work in any gainful occupation during the hours that the minor is required to attend school under s. 118.15 unless the minor has completed high school, except that any minor may be employed in a public exhibition as provided in s. 103.78 and a minor 16 years of age or over may be employed as an election inspector as provided in s. 7.30 (2) (am).

103.67(2) (2) A minor under 14 years of age may not be employed or permitted to work in any gainful occupation at any time, except that a minor under 14 years of age may be employed or permitted to work as follows to the extent permitted under the federal Fair Labor Standards Act, 29 USC 201 to 219:

103.67(2)(a) (a) Minors 12 years of age or older may be employed in school lunch programs of the school which they attend.

103.67(2)(b) (b) Minors under 14 years of age may be employed in public exhibitions as provided in s. 103.78.

103.67(2)(c) (c) Minors 12 years of age or older may be employed in street trades, and any minor may work in fund-raising sales for nonprofit organizations, public schools, private schools, or tribal schools, as provided in ss. 103.21 to 103.31.

103.67(2)(d) (d) Minors 12 and 13 years of age may be employed as caddies on golf courses, if they use caddy carts.

103.67(2)(e) (e) Minors 12 years of age or older may be employed in farming.

103.67(2)(f) (f) Minors 12 years of age or older may be employed in and around a home in work usual to the home of the employer, if the work is not in connection with or a part of the business, trade or profession of the employer and the type of employment is not specifically prohibited by ss. 103.64 to 103.82 or by any order of the department.

103.67(2)(fm) (fm) A minor 12 years of age or older may be employed by a nonprofit organization in and around the home of an elderly person or a person with a disability to perform snow shoveling, lawn mowing, leaf raking, or other similar work usual to the home of the elderly person or person with a disability, if all of the following apply:

103.67(2)(fm)1. 1. The work is not in connection with or a part of the business, trade, or profession of that person.

103.67(2)(fm)2. 2. The type of employment is not specifically prohibited by ss. 103.64 to 103.82 or by an order of the department.

103.67(2)(fm)3. 3. The minor is paid the applicable minimum wage under ch. 104 or under federal law, whichever is greater, for the work.

103.67(2)(fm)4. 4. The minor's parent or guardian provides the nonprofit organization with his or her written consent for the minor to perform the work.

103.67(2)(g) (g) Unless prohibited under s. 103.65, minors 12 years of age or older may be employed under the direct supervision of the minor's parent or guardian in connection with the parent's or guardian's business, trade or profession.

103.67(2)(h) (h) Minors 12 and 13 years of age may be employed as sideline officials for high school football games.

103.67(2)(hm) (hm) Minors 12 and 13 years of age may be employed under direct adult supervision as officials for athletic events sponsored by private, nonprofit organizations in which the minor would be eligible to participate or in which the participants are the same age as or younger than the minor.

103.67(2)(i) (i) Minors 11 to 13 years of age may be employed as ball monitors at high school football games and practices.

103.67(2)(j) (j) Minors under 14 years of age may be employed as participants in a restitution project under s. 938.245 (2) (a) 5., 938.32 (1t) (a), 938.34 (5), or 938.345, in a supervised work program or other community service work under s. 938.245 (2) (a) 6., 938.32 (1t) (b), 938.34 (5g), 938.343 (3), or 938.345, or in the community service component of a youth report center program under s. 938.245 (2) (a) 9m., 938.32 (1p), 938.34 (7j), 938.342 (1d) (c) or (1g) (k), 938.343 (3m), 938.344 (2g) (a) 5., 938.345, or 938.355 (6) (d) 5. or (6m) (a) 4.

103.67(3) (3) Sections 103.64 to 103.82 do not apply to the employment of a minor engaged in domestic or farm work performed outside school hours in connection with the minor's own home and directly for the minor's parent or guardian.

103.67 History History: 1971 c. 271, 307; 1973 c. 183; 1979 c. 234; 1985 a. 1; 1989 a. 126; 1993 a. 492; 1995 a. 352; 1999 a. 164; 2001 a. 16, 109; 2009 a. 92, 302.

103.67 Annotation An injured minor cannot be charged with contributory negligence when the child's employment is in violation of a child labor law. Tisdale v. Hasslinger, 79 Wis. 2d 194, 255 N.W.2d 314 (1977).



103.68 Hours of labor.

103.68  Hours of labor. Except as the department may from time to time issue orders as provided under s. 103.66 (2) regulating the hours of employment of minors, the following schedule of hours shall be deemed to be necessary to protect minors from employment dangerous or prejudicial to their life, health, safety, or welfare and shall apply to minors of the ages specified therein:

103.68(1) (1) No minor may be employed or permitted to work at any gainful occupation during such hours as the minor is required under s. 118.15 to attend school.

103.68(2) (2) No minor under 16 years of age may be employed or permitted to work in any gainful occupation, other than in domestic service, farm labor, or public exhibitions, as provided in s. 103.78, as follows:

103.68(2)(a) (a) For more than 3 hours on a school day or 8 hours on a nonschool day.

103.68(2)(b) (b) For more than 18 hours in a school week or 40 hours in a nonschool week.

103.68(2)(c) (c) For more than 6 days in a week.

103.68(2)(d) (d) Before 7:00 a.m. or after 7:00 p.m. from the day after Labor Day to May 31.

103.68(2)(e) (e) Before 7:00 a.m. or after 9:00 p.m. from June 1 to Labor Day.

103.68(3) (3) At least 30 minutes shall be allowed for each meal period which shall commence reasonably close to 6 a.m., 12 noon, 6 p.m. or 12 midnight or approximately midway of any work period or at such other times as deemed reasonable by the department. No minor under age 18 shall be employed or permitted to work more than 6 consecutive hours without a meal period.

103.68 History History: 1993 a. 492; 1995 a. 225; 2001 a. 109; 2011 a. 32.



103.695 Designation of a permit officer.

103.695  Designation of a permit officer.

103.695(1) (1)

103.695(1)(a)(a) The department shall designate a school board, as defined in s. 115.001 (7), as a permit officer unless the school board refuses the designation.

103.695(1)(b) (b) A school board designated as a permit officer under par. (a) may assign the duties of permit officer to an officer or employee of the school district.

103.695(2) (2) The department may designate persons other than school boards as permit officers, regardless of whether any school board refuses designation as a permit officer under sub. (1) (a).

103.695 History History: 1987 a. 187.



103.70 Permits necessary for minors; exceptions.

103.70  Permits necessary for minors; exceptions.

103.70(1)(1) Except as otherwise provided in sub. (2) and in ss. 103.21 to 103.31, 103.78, 938.245 (2) (a) 5. b., 938.32 (1t) (a) 2., and 938.34 (5) (b) and (5g) (c), and as may be provided under s. 103.79, a minor may not be employed or permitted to work at any gainful occupation or employment, unless employed under an apprentice contract under s. 106.01, unless 12 years and over and engaged in farming, unless 14 years and over and enrolled in a youth apprenticeship program under s. 106.13, or unless there is first obtained from the department or a permit officer a written permit authorizing the employment of the minor within those periods of time stated in the permit, which may not exceed the maximum hours prescribed by law.

103.70(2) (2)

103.70(2)(a)(a) A minor may be employed without a permit in or around a home in work usual to the home of the employer, if the work is not in connection with or a part of the business, trade, or profession of the employer; is in accordance with the minimum age stated in s. 103.67 (2) (f); and is not specifically prohibited by ss. 103.64 to 103.82 or by an order of the department.

103.70(2)(b) (b) A minor may be employed without a permit by a nonprofit organization in and around the home of an elderly person or a person with a disability to perform snow shoveling, lawn mowing, leaf raking, or other similar work usual to the home of the elderly person or person with a disability, if all of the following apply:

103.70(2)(b)1. 1. The work is not in connection with or a part of the business, trade, or profession of that person and is in accordance with the minimum age stated in s. 103.67 (2) (fm).

103.70(2)(b)2. 2. The type of employment is not specifically prohibited by ss. 103.64 to 103.82 or by an order of the department.

103.70(2)(b)3. 3. The minor is paid the applicable minimum wage under ch. 104 or under federal law, whichever is greater, for the work.

103.70(2)(b)4. 4. The minor's parent or guardian provides the nonprofit organization with his or her written consent for the minor to perform the work.

103.70(2)(c) (c) A minor may be employed without a permit as an election inspector as provided in s. 7.30 (2) (am).

103.70 History History: 1971 c. 271; 1973 c. 59; 1979 c. 234; 1987 a. 187; 1993 a. 437; 1995 a. 27, 352; 2001 a. 16, 109; 2009 a. 92, 291.

103.70 Annotation All enrollees of a federally sponsored and locally administered program were employees and were required to be covered by suitable work permits unless they were exempt because of age or the nature of their activities. The department does not have the authority to waive the permit fee, there being no statutory exemption. 62 Atty. Gen. 256.



103.71 Conditions for issuance of permits.

103.71  Conditions for issuance of permits.

103.71(1) (1) Except as provided in s. 103.78, a permit shall not be issued authorizing any minor 14 to 18 years of age to be employed during the hours that the minor is required to attend school under s. 118.15, unless the minor has completed high school. The department and its permit officers shall accept as evidence of the minor's completion of high school either:

103.71(1)(a) (a) A diploma or certificate to this effect issued by the superintendent of public schools or by the principal of the public school last attended by such minor, or in the absence of both the aforementioned persons by the clerk of the proper school board; or

103.71(1)(b) (b) A diploma or certificate to this effect issued by the superintendent of the parochial school system or by the principal of the parochial or private school or tribal school last attended by such minor. Such superintendent, principal, or clerk shall issue such diploma or certificate upon receipt of any application in behalf of any minor entitled thereto. As used in this paragraph the term "school district" shall apply to all regularly constituted school districts, including union free high school districts.

103.71(2) (2) No permit may be issued authorizing the employment of any minor under 14 years of age at any time, except that a permit may be issued authorizing the employment of a minor under 14 years of age as follows to the extent permitted under the federal Fair Labor Standards Act, 29 USC 201 to 219:

103.71(2)(a) (a) The employment of minors 11 to 13 years of age as ball monitors at high school football games as provided in s. 103.67 (2) (i).

103.71(2)(b) (b) The employment of minors 12 years of age and over:

103.71(2)(b)1. 1. In school lunch programs under s. 103.67 (2) (a).

103.71(2)(b)2. 2. In street trades as provided in ss. 103.21 to 103.31.

103.71(2)(b)3. 3. As caddies on golf courses as provided in s. 103.67 (2) (d).

103.71(2)(b)4. 4. In the business, trade or profession of the minor's parent or guardian as provided in s. 103.67 (2) (g).

103.71(2)(b)5. 5. As a sideline official at a high school football game as provided in s. 103.67 (2) (h).

103.71(2)(b)6. 6. As officials for athletic events as provided in s. 103.67 (2) (hm).

103.71(3) (3) No permit may be issued under sub. (2) (b) 4., unless the department or permit officer is satisfied that employment under s. 103.67 (2) (g) is not injurious or detrimental to the minor's education, health, safety or welfare.

103.71 History History: 1971 c. 271; 1973 c. 59, 183, 336; 1975 c. 94; 1979 c. 234; 1987 a. 187; 1989 a. 126; 1993 a. 492; 1999 a. 164; 2009 a. 302.



103.72 Refusal and revocation of permits.

103.72  Refusal and revocation of permits.

103.72(1) (1) The department or permit officer may refuse to grant permits in the case of minors who seem physically unable to perform the labor at which they are to be employed. They may also refuse to grant a permit if in their judgment the best interests of the minor would be served by that refusal.

103.72(2) (2) Whenever it appears to the department that a permit has been improperly or illegally issued, or that the physical or moral welfare or school attendance of the minor would be best served by the revocation of the permit or that the failing school performance of the minor would be remedied by the revocation of the permit, the department may immediately, without notice, revoke the permit. The department shall revoke a permit if ordered to do so under s. 938.342 (1g) (e). If the department revokes a permit, the department shall, by registered mail, notify the person employing the minor and the minor holding the permit of the revocation. Upon receipt of the notice, the employer employing the minor shall immediately return the revoked permit to the department and discontinue the employment of the minor.

103.72 History History: 1995 a. 77; 1997 a. 239.



103.73 Form and requisites of permit; as evidence.

103.73  Form and requisites of permit; as evidence.

103.73(1)(1) The permit provided under s. 103.70 shall state the name and the date of birth of the minor and that the following evidence, records and papers have been examined, approved and filed:

103.73(1)(a) (a) Such evidence as is required by the department showing the age of the minor. The department shall promulgate rules governing the proof of age of minors who apply for labor permits that shall bind all persons authorized by law to issue such permits. In promulgating those rules, the department shall include a requirement that the department and its permit officers shall accept as evidence of a minor's age a duly attested birth certificate, a verified baptismal certificate, a valid operator's license issued under ch. 343 that contains the photograph of the license holder or an identification card issued under s. 343.50. Those rules shall also require the department and its permit officers to accept as evidence of a minor's age a valid operator's license issued under ch. 343 that contains the photograph of the license holder or an identification card issued under s. 343.50 without requiring proof that the minor's birth certificate or baptismal certificate cannot be secured.

103.73(1)(b) (b) A letter written on the regular letterhead or other business paper used by the person who desires to employ the minor, stating the intention of the person to employ the minor and signed by the person or someone duly authorized by the person.

103.73(2) (2) The permits provided under s. 103.70 shall be issued upon forms furnished by the department.

103.73(3) (3) A child labor permit duly issued shall be conclusive evidence of the age of the minor for whom it was issued in any proceeding under any of the labor laws and under ch. 102, as to any act or thing occurring subsequent to the date such permit was issued.

103.73 History History: 1971 c. 271; 1975 c. 147 s. 54; 1979 c. 89; 1993 a. 492; 1999 a. 132; 2001 a. 107.



103.74 Duties of employers of minors.

103.74  Duties of employers of minors. Every employer employing a minor under 18 for whom a permit is required, except in street trades, shall:

103.74(1) (1) Receive and file a child labor permit authorizing employment of the minor by him or her before the minor is permitted to do any work, and shall keep the permit on file and allow inspection of the permit at any time by the department or any school attendance officer. A permit shall be valid only for the employer for whom issued.

103.74(2) (2) Keep a record for each employed minor's name, address, date of birth, the time of beginning and ending work and the time for meals each day and the total hours worked each day and each week.

103.74 History History: 1971 c. 271; 1979 c. 298; 1993 a. 492.



103.75 Certificates of age.

103.75  Certificates of age.

103.75(1)(1) The department or persons designated by the department may issue certificates of age for minors under rules the department deems necessary. In issuing a certificate of age for a minor, the department or person designated by the department shall accept as evidence of the minor's age the evidence specified in s. 103.73 (1) (a) in the manner specified in s. 103.73 (1) (a). The certificate is conclusive evidence of the age of the minor to whom issued in any proceeding under any of the labor laws and under ch. 102 as to any act or thing occurring subsequent to the date the certificate was issued.

103.75(2) (2) Any person who knowingly offers or assists in offering false evidence of age for the purpose of obtaining an age certificate or who alters, forges, fraudulently obtains, uses, or refuses to surrender upon demand of the department a certificate of age may be fined not more than $100 or imprisoned not to exceed 3 months.

103.75 History History: 1971 c. 271; 1975 c. 147 s. 54; 1979 c. 89, 177; 1999 a. 132.



103.76 Proof of age in court.

103.76  Proof of age in court. Whenever in any proceeding in any court under any of the labor laws or under ch. 102 there is any doubt of the age of a minor, a duly issued child labor permit or age certificate shall be conclusive evidence. In the absence of such permit or certificate, a duly attested birth certificate, a verified baptismal certificate, a valid operator's license issued under ch. 343 that contains the photograph of the license holder or an identification card issued under s. 343.50 shall be produced and filed with the court. Upon proof that the birth certificate, baptismal certificate, operator's license or identification card cannot be secured, the record of age stated in the first school enrollment of the child shall be admissible as evidence of the minor's age.

103.76 History History: 1975 c. 147 s. 54; 1979 c. 89; 1999 a. 132.



103.78 Minors in public exhibitions, radio and television broadcasts, modeling.

103.78  Minors in public exhibitions, radio and television broadcasts, modeling.

103.78(1) (1) Nothing contained in ss. 103.64 to 103.82 shall be construed as forbidding any minor under 18 years of age to appear for the purpose of singing, playing or performing in any studio, circus, theatrical or musical exhibition, concert or festival, in radio and television broadcasts, or as a live or photographic model. Labor permits shall not be required for such employment or appearances but no minor under 18 years of age shall be so employed except under the following conditions:

103.78(1)(a) (a) The activities enumerated shall not be detrimental to the life, health, safety or welfare of the minor.

103.78(1)(b) (b) The activities enumerated shall not interfere with the schooling of the minor and provision for education equivalent to full-time school attendance in the public schools for minors under 16 years of age and part-time attendance for minors 16 to 18 years of age shall be made for those minors who are not high school graduates.

103.78(1)(c) (c) A parent or guardian shall accompany each minor under 16 years of age at all rehearsals, appearances and performances.

103.78(1)(d) (d) The employment or appearance shall not be in a roadhouse, cabaret, dance hall, night club, tavern or other similar place. This prohibition does not apply to:

103.78(1)(d)1. 1. Minors presenting musical entertainment at dances held in any hall on Friday, Saturday or on any other day not followed by a school day or before midnight on Sunday, if the hall was rented for the purpose of celebrating a special event, including but not limited to a wedding, holiday, birthday or anniversary.

103.78(1)(d)2. 2. Dances held solely for minors conducted by private clubs or civic organizations where admission is limited to the membership of the club or by their invitation and the general public is excluded.

103.78(1)(d)3. 3. Performances by minors in theatrical performances at dinner theaters.

103.78(2) (2) The penalties in s. 103.82 (1) apply to any employer who violates this section.

103.78(3) (3) The penalties in s. 103.82 (3) apply to any parent or guardian who suffers or permits a minor to engage in activities in violation of this section.

103.78 History History: 1971 c. 271; 1979 c. 221; 1987 a. 332 s. 64; 1993 a. 492; 2005 a. 172; 2009 a. 206.



103.79 Minor golf caddies.

103.79  Minor golf caddies.

103.79(1)(1) Any minor on a golf course for the purpose of caddying for or while caddying for a person permitted to play golf on such course shall be deemed an employee of the golf club or other person, partnership, association or corporation, including the state and any municipal corporation or other political subdivision thereof, operating such golf course.

103.79(2) (2) The department may investigate and fix by general or special order reasonable regulations relative to the employment of minors as caddies on golf courses. The regulations may include a waiver or modification of permit requirements for caddies. The investigations and orders shall be made as provided under s. 103.005. The orders are subject to review as provided in ch. 227.

103.79 History History: 1971 c. 228 s. 43; 1971 c. 271, 307; 1975 c. 94; 1995 a. 27.



103.80 Inspection.

103.80  Inspection.

103.80(1)(1) The department and school attendance officers shall visit and inspect at all reasonable times, and as often as possible, all places covered by ss. 103.64 to 103.82.

103.80(2) (2) The failure of any employer to produce for inspection to the department, or school attendance officers, the permit provided for in s. 103.70 shall be prima facie evidence of unlawful employment of the minor. The presence of any minor in any factory, workshop or other place of employment shall be prima facie evidence of the employment of the minor.

103.80 History History: 1979 c. 298.



103.805 Fees; permits and certificates of age.

103.805  Fees; permits and certificates of age.

103.805(1) (1) The department or a permit officer shall collect a fee in the amount of $10 for issuing permits under ss. 103.25 and 103.71 and certificates of age under s. 103.75. A person designated to issue permits and certificates of age who is not on the payroll of the division administering this chapter may retain $2.50 of that fee as compensation for the person's services and shall forward $7.50 of that fee to the department, which shall deposit that amount forwarded in the general fund and credit $5 of that amount forwarded to the appropriation account under s. 20.445 (1) (gk). A person designated to issue permits and certificates of age who is on the payroll of the division administering this chapter shall forward that fee to the department, which shall deposit that fee in the general fund and credit $5 of that fee to the appropriation account under s. 20.445 (1) (gk). The permit officer shall account for all fees collected as the department prescribes.

103.805(2) (2) The fee for issuance of permits and certificates of age shall be paid by the employer, but when the minor advances the fee to the permit officer the minor shall be reimbursed by the minor's employer not later than at the end of the minor's first pay period.

103.805 History History: 1971 c. 271; 1993 a. 492; 2009 a. 28.



103.81 Advertising; penalty.

103.81  Advertising; penalty.

103.81(1) (1) During the term that the public schools are in session, a person shall not advertise or cause or permit any advertisement to be published in any newspaper for the labor or services of any minor during school hours in any employment for which a child labor permit is required under s. 103.70 which does not specifically state the minimum age of the minor whose services are desired, which age must be 18 years or over.

103.81(2) (2) A person shall not solicit in the schools or homes of this state, minors of permit age to leave school and enter their employment, if a child labor permit is required for that employment by s. 103.70.

103.81(3) (3) Any person who violates this section shall forfeit and pay into the state treasury not less than $10 nor more than $100 for each such offense. Every day during which any person violates this section shall constitute a separate and distinct offense.

103.81 History History: 1971 c. 271.



103.82 Penalties.

103.82  Penalties.

103.82(1)(1)

103.82(1)(a)(a) Any employer who employs or permits any minor to work in any employment in violation of ss. 103.64 to 103.82, or of any order of the department issued under those sections, or who hinders or delays the department or school attendance officers in the performance of their duties, or who refuses to admit or locks out the officer from any place required to be inspected under ss. 103.64 to 103.82 may be required to forfeit not less than $25 nor more than $1,000 for each day of the first offense and, for the 2nd or subsequent violation of ss. 103.64 to 103.82 within 5 years, as measured from the dates the violations initially occurred, may be fined not less than $250 nor more than $5,000 for each day of the 2nd or subsequent offense or imprisoned not more than 30 days or both.

103.82(1)(b) (b) In addition to the penalties provided in par. (a), any employer who employs any minor in violation of s. 103.68, or rules of the department shall be liable, in addition to the wages paid, to pay to each minor affected, an amount equal to twice the regular rate of pay as liquidated damages, for all hours worked in violation per day or per week, whichever is greater.

103.82(3) (3) Any parent or guardian who permits a minor under his or her control to be employed or to work in violation of ss. 103.64 to 103.82, or of any order of the department issued under those sections, may be required to forfeit not less than $10 nor more than $250 for each day of the first offense and, for the 2nd or subsequent violation of ss. 103.64 to 103.82 within 5 years, as measured from the dates the violations initially occurred, may be required to forfeit not less than $25 nor more than $1,000 for each day of the 2nd or subsequent offense.

103.82 History History: 1971 c. 271; 1979 c. 298; 1987 a. 332.



103.83 Discriminatory acts; employment of minors.

103.83  Discriminatory acts; employment of minors. Section 111.322 (2m) applies to discharge and other discriminatory acts against an employee arising in connection with any proceeding to enforce ss. 103.64 to 103.82.

103.83 History History: 1989 a. 228.



103.85 One day of rest in seven.

103.85  One day of rest in seven.

103.85(1) (1) Every employer of labor, whether a person, partnership or corporation, who owns or operates any factory or mercantile establishment in this state, shall allow every person, except those specified in sub. (2), employed in such factory or mercantile establishment, at least 24 consecutive hours of rest in every 7 consecutive days and shall not permit any such person to work for such employer during such 24 consecutive hour period, except in case of breakdown of machinery or equipment, or other emergency, requiring the immediate services of experienced and competent labor to prevent serious injury to person, damage to property, or suspension of necessary operations, when such experienced and competent labor is not otherwise immediately available. This shall not authorize any work on Sunday not now authorized by law.

103.85(2) (2) This section does not apply to:

103.85(2)(a) (a) Janitors.

103.85(2)(b) (b) Security personnel.

103.85(2)(c) (c) Persons employed in the manufacture of butter, cheese or other dairy products or in the distribution of milk or cream, or in canneries and freezers.

103.85(2)(d) (d) Persons employed in bakeries, flour and feed mills, hotels, and restaurants.

103.85(2)(e) (e) Employees whose duties include no work on Sunday other than:

103.85(2)(e)1. 1. Caring for live animals.

103.85(2)(e)2. 2. Maintaining fires.

103.85(2)(f) (f) Any labor called for by an emergency that could not reasonably have been anticipated.

103.85(3) (3) Every employer shall keep a time book showing the names and addresses of all employees and the hours worked by each of them in each day, and such time book shall be open to inspection by the department.

103.85(4) (4) If upon investigation, the department shall ascertain and determine that there be practical difficulties or unnecessary hardships in carrying out the provisions of this section, or upon a joint request of labor and management, the department may by general or special order make reasonable exceptions therefrom or modifications thereof provided that the life, health, safety and welfare of employees shall not be sacrificed or endangered thereby. Such investigation and orders shall be made as provided under s. 103.005. Such orders shall be subject to review under ch. 227.

103.85(5) (5) Every employer who violates this section shall be punished as provided in s. 103.005 (11) and (12).

103.85 History History: 1971 c. 185 s. 7; 1971 c. 228 s. 43; 1985 a. 135; 1995 a. 27.



103.86 Employee welfare funds: default in payments.

103.86  Employee welfare funds: default in payments.

103.86(1)(1) Any employer who promises in writing to make payments to an employee welfare fund, either by contract with an individual employee, by a collective bargaining agreement or by agreement with such employee welfare fund, and who fails to make such payments within 6 weeks after they become due and payable, and after having been notified in writing of the failure to make the required payments, shall be fined not more than $200.

103.86(2) (2) This section shall not apply where the failure to make payments is prevented by act of God, proceedings in bankruptcy, orders or process of any court of competent jurisdiction, or circumstances over which the employer has no control.

103.86 History History: 1993 a. 492.



103.87 Employee not to be disciplined for testifying.

103.87  Employee not to be disciplined for testifying. No employer may discharge an employee because the employee is subpoenaed to testify in an action or proceeding pertaining to a crime or pursuant to ch. 48 or 938. On or before the first business day after the receipt of a subpoena to testify, the employee shall give the employer notice if he or she will have to be absent from employment because he or she has been subpoenaed to testify in an action or proceeding pertaining to a crime or pursuant to ch. 48 or 938. If a person is subpoenaed to testify in an action or proceeding as a result of a crime, as defined in s. 950.02 (1m), against the person's employer or an incident involving the person during the course of his or her employment, the employer shall not decrease or withhold the employee's pay for any time lost resulting from compliance with the subpoena. An employer who violates this section may be fined not more than $200 and may be required to make full restitution to the aggrieved employee, including reinstatement and back pay. Except as provided in this section, restitution shall be in accordance with s. 973.20.

103.87 History History: 1979 c. 219; 1983 a. 197 s. 10; 1987 a. 398; 1995 a. 77.



103.88 Absence from work of volunteer fire fighter, emergency medical technician, first responder, or ambulance driver.

103.88  Absence from work of volunteer fire fighter, emergency medical technician, first responder, or ambulance driver.

103.88(1)(1)  Definitions. In this section:

103.88(1)(a) (a) "Ambulance service provider" means an ambulance service provider, as defined in s. 256.01 (3), that is a volunteer fire department or fire company, a public agency, or a nonprofit corporation.

103.88(1)(b) (b) "Emergency" means a fire, hazardous substance release, medical condition, or any other situation that poses a clear and immediate danger to life or health or a significant loss of property.

103.88(1)(c) (c) "Emergency medical technician" has the meaning given in s. 256.01 (5).

103.88(1)(d) (d) "Employee" means an individual employed in this state by an employer, but does not include an individual employed to provide direct patient care at a hospital intensive care unit or emergency department, as defined in s. 940.20 (7) (a) 1g.

103.88(1)(e) (e) "Employer" means a person engaging in any activity, enterprise, or business in this state. "Employer" includes the state and any office, department, independent agency, authority, institution, association, society, or other body in state government created or authorized to be created by the constitution or any law, including the legislature and the courts. "Employer" does not include a paid fire department or an ambulance service provider, as defined in s. 256.01 (3).

103.88(1)(f) (f) "First responder" has the meaning given in s. 256.01 (9).

103.88(1)(g) (g) "Nonprofit corporation" has the meaning given in s. 256.01 (12).

103.88(1)(h) (h) "Public agency" has the meaning given in s. 256.15 (1) (n).

103.88(1)(i) (i) "Responding to an emergency" includes going to, attending to, and returning from an emergency.

103.88(2) (2) Absence from work permitted. An employer shall permit an employee who is a volunteer fire fighter, emergency medical technician, first responder, or ambulance driver for a volunteer fire department or fire company, a public agency, or a nonprofit corporation to be late for or absent from work if the lateness or absence is due to the employee responding to an emergency that begins before the employee is required to report to work and if the employee complies with sub. (3) (a). This subsection does not entitle an employee to receive wages or salary for the time the employee is absent from work due to responding to an emergency as provided in this subsection.

103.88(3) (3) Responsibilities of employee.

103.88(3)(a)(a) An employee may be late for or absent from work under sub. (2) if the employee does all of the following:

103.88(3)(a)1. 1. By no later than 30 days after becoming a member of a volunteer fire department or fire company or becoming affiliated with an ambulance service provider, submits to the employee's employer a written statement signed by the chief of the volunteer fire department or fire company or by the person in charge of the ambulance service provider notifying the employer that the employee is a volunteer fire fighter, emergency medical technician, first responder, or ambulance driver for a volunteer fire department or fire company, a public agency, or a nonprofit corporation.

103.88(3)(a)2. 2. When dispatched to an emergency, makes every effort to notify the employee's employer that the employee may be late for or absent from work due to the employee's responding to the emergency or, if prior notification cannot be made due to the extreme circumstances of the emergency or the inability of the employee to contact the employer, submits to the employer a written statement from the chief of the volunteer fire department or fire company or from the person in charge of the ambulance service provider explaining why prior notification could not be made.

103.88(3)(a)3. 3. When late for or absent from work due to responding to an emergency, provides, on the request of the employee's employer, a written statement from the chief of the volunteer fire department or fire company or from the person in charge of the ambulance service provider certifying that the employee was responding to an emergency at the time of the lateness or absence and indicating the date and time of the response to the emergency.

103.88(3)(b) (b) When the status of an employee under sub. (2) as a member of a volunteer fire department or fire company or as an affiliate of an ambulance service provider changes, including termination of that status, the employee shall notify the employee's employer of that change in status.

103.88(4) (4) Prohibited acts.

103.88(4)(a)(a) No person may interfere with, restrain, or deny the exercise of the right of an employee to respond to an emergency as provided in sub. (2).

103.88(4)(b) (b) No person may discharge or discriminate against an employee in promotion, in compensation, or in the terms, conditions, or privileges of employment for responding to an emergency as provided in sub. (2), opposing a practice prohibited under this section, filing a complaint or attempting to enforce any right under this section, or testifying or assisting in any action or proceeding to enforce any right under this section.

103.88(5) (5) Enforcement. An employee whose right to respond to an emergency under sub. (2) is interfered with, restrained, or denied in violation of sub. (4) (a) or who is discharged or discriminated against in violation of sub. (4) (b) may file a complaint with the department, and the department shall process the complaint in the same manner that employment discrimination complaints are processed under s. 111.39. If the department finds that an employer has violated sub. (4) (a) or (b), it may order the employer to take action to remedy the violation, including reinstating the employee, providing compensation in lieu of reinstatement, providing back pay accrued not more than 2 years before the complaint was filed, and paying reasonable actual costs and attorney fees to the complainant.

103.88 History History: 2009 a. 140.



103.90 Definitions.

103.90  Definitions. In ss. 103.90 to 103.97:

103.90(1) (1) "Emergency" means:

103.90(1)(a) (a) A temporary condition created by an act of nature, demanding immediate action, which could not reasonably have been anticipated or prevented, and which is caused entirely by the forces of nature such as rain, lightning, hail, windstorm, tornado, sleet, frost or other similar natural phenomena.

103.90(1)(b) (b) A sudden and temporary condition not covered under par. (a) which reasonably could not have been anticipated or prevented and which requires immediate action to prevent serious damage to person or property.

103.90(2) (2) "Employer" means a person engaged in planting, cultivating, raising, harvesting, handling, drying, packing, packaging, processing, freezing, grading or storing any agricultural or horticultural commodity in its unmanufactured state who employs a migrant worker.

103.90(3) (3)

103.90(3)(a)(a) "Migrant labor camp" means the site and all structures maintained as living quarters by, for or under the control and supervision of any person for:

103.90(3)(a)1. 1. Any migrant worker; or

103.90(3)(a)2. 2. Any other person who is not related by blood, marriage or adoption to his or her employer and who occasionally or habitually leaves an established place of residence to travel to another locality to accept seasonal employment in the planting, cultivating, raising, harvesting, handling, drying, packing, packaging, processing, freezing, grading or storing of any agricultural or horticultural commodity in its unmanufactured state.

103.90(3)(b) (b) "Migrant labor camp" does not include:

103.90(3)(b)1. 1. Premises occupied by the employer as a personal residence and by no more than 2 migrant workers.

103.90(3)(b)2. 2. Any accommodation subject to ch. 50.

103.90(4) (4) "Migrant labor contractor" means any person, who, for a fee or other consideration, on behalf of another person, recruits, solicits, hires, or furnishes migrant workers, excluding members of the contractor's immediate family, for employment in this state. "Migrant labor contractor" shall not include an employer or any full-time regular employees of an employer who engages in any such activity for the purpose of supplying workers solely for the employer's own operation.

103.90(5) (5)

103.90(5)(a)(a) "Migrant worker" or "worker" means any person who temporarily leaves a principal place of residence outside of this state and comes to this state for not more than 10 months in a year to accept seasonal employment in the planting, cultivating, raising, harvesting, handling, drying, packing, packaging, processing, freezing, grading or storing of any agricultural or horticultural commodity in its unmanufactured state.

103.90(5)(b) (b) "Migrant worker" or "worker" does not include the following:

103.90(5)(b)1. 1. Any person who is employed only by a state resident if such resident or the resident's spouse is related to the worker as one of the following: child, parent, grandchild, grandparent, brother, sister, aunt, uncle, niece, nephew, or the spouse of any such relative.

103.90(5)(b)2. 2. A student who is enrolled or, during the past 6 months has been enrolled, in any school, college or university unless the student is a member of a family or household which contains a migrant worker.

103.90(5)(c) (c) No more than 3 persons otherwise included in the definition under par. (a) may be excluded under par. (b) 1.

103.90 History History: 1977 c. 17; 1983 a. 189 ss. 156, 329 (4); 1989 a. 236; 1995 a. 27, 225; 1999 a. 162.

103.90 Annotation "Sharecropping" or other agreements attempting to establish a migrant worker as an independent contractor violate migrant law. 71 Atty. Gen. 92.



103.905 Department's duties.

103.905  Department's duties. The department shall:

103.905(1) (1) Promulgate rules for the enforcement and implementation of ss. 103.90 to 103.97.

103.905(2) (2) Cooperate and enter into agreements with departments or agencies of this state or of the United States to coordinate, administer or enforce all other laws and programs designed to assist, serve or protect migrant workers.

103.905(3) (3) Gather, compile and submit to the council on migrant labor data and information relative to ss. 103.90 to 103.97.

103.905(4) (4) Investigate, or cause to be investigated, any complaint filed with the department concerning any violation of ss. 103.90 to 103.97, and during reasonable daylight hours, and upon notice to the employer or person in charge, enter and inspect any premises, inspect such records and make transcriptions thereof, question such persons, and investigate such facts, conditions, practices or matters as may be necessary or appropriate to determine whether a violation of such sections has been committed.

103.905(5) (5) Enforce, or cause to be enforced, ss. 103.90 to 103.97 and any rules promulgated under ss. 103.90 to 103.97, and cooperate with other officers, departments, boards, agencies or commissions of this state, or of the United States, or of any other state, or of any local government in the enforcement of such sections.

103.905 History History: 1977 c. 17.



103.91 Migrant labor contractors.

103.91  Migrant labor contractors.

103.91(1) (1)  Registration required. No person may engage in activities as a migrant labor contractor without first obtaining a certificate of registration from the department. The certificate shall constitute a permit from this state to operate as a migrant labor contractor, and shall not be transferable to any person.

103.91(2) (2) Application.

103.91(2)(a)(a) A migrant labor contractor shall apply to the department for a certificate in such manner and on such forms as the department prescribes. The migrant labor contractor may submit a copy of a federal application filed under 7 USC 2045 in lieu of the forms prescribed by the department under this paragraph.

103.91(2)(b) (b)

103.91(2)(b)1.1. Except as provided in subd. 2m., the department shall require each applicant for a certificate under par. (a) who is an individual to provide the department with the applicant's social security number, and shall require each applicant for a certificate under par. (a) who is not an individual to provide the department with the applicant's federal employer identification number, when initially applying for or applying to renew the certificate.

103.91(2)(b)2. 2. If an applicant who is an individual fails to provide the applicant's social security number to the department or if an applicant who is not an individual fails to provide the applicant's federal employer identification number to the department, the department may not issue or renew a certificate under par. (a) to or for the applicant unless the applicant is an individual who does not have a social security number and the applicant submits a statement made or subscribed under oath or affirmation as required under subd. 2m.

103.91(2)(b)2m. 2m. If an applicant who is an individual does not have a social security number, the applicant shall submit a statement made or subscribed under oath or affirmation to the department that the applicant does not have a social security number. The form of the statement shall be prescribed by the department. A certificate issued under par. (a) in reliance upon a false statement submitted under this subdivision is invalid.

103.91(2)(b)3. 3. The department of workforce development may not disclose any information received under subd. 1. to any person except to the department of revenue for the sole purpose of requesting certifications under s. 73.0301 or the department of children and families for purposes of administering s. 49.22.

103.91(3) (3) Annual fees. Each certificate shall be renewed annually. The fee for the certificate or renewal shall be in an amount determined by the department. The department may not require an individual who is eligible for a fee waiver under the veterans fee waiver program under s. 45.44 to pay a fee for a certificate.

103.91(4) (4) Qualifications.

103.91(4)(a)(a) The department may refuse to issue a certificate and may suspend or revoke any certificate previously issued whenever it finds that the applicant or registrant has:

103.91(4)(a)1. 1. Made a material misrepresentation or false statement in his or her application for a certificate.

103.91(4)(a)2. 2. Violated ss. 103.90 to 103.97, or any rules promulgated under such sections.

103.91(4)(b) (b) The department of workforce development shall deny, suspend, restrict, refuse to renew, or otherwise withhold a certificate of registration under sub. (1) for failure of the applicant or registrant to pay court-ordered payments of child or family support, maintenance, birth expenses, medical expenses, or other expenses related to the support of a child or former spouse or for failure of the applicant or registrant to comply, after appropriate notice, with a subpoena or warrant issued by the department of children and families or a county child support agency under s. 59.53 (5) and related to paternity or child support proceedings, as provided in a memorandum of understanding entered into under s. 49.857. Notwithstanding s. 103.005 (10), an action taken under this paragraph is subject to review only as provided in the memorandum of understanding entered into under s. 49.857 and not as provided in ch. 227.

103.91(4)(c) (c) The department shall deny an application for the issuance or renewal of a certificate under sub. (1), or revoke such a certificate already issued, if the department of revenue certifies under. s. 73.0301 that the applicant or registrant is liable for delinquent taxes. Notwithstanding s. 103.005 (10), an action taken under this paragraph is subject to review only as provided under s. 73.0301 (5) and not as provided in ch. 227.

103.91(4)(d) (d)

103.91(4)(d)1.1. The department may deny an application for the issuance or renewal of a certificate of registration under sub. (1), or revoke such a certificate already issued, if the department determines that the applicant or registrant is liable for delinquent contributions, as defined in s. 108.227 (1) (d). Notwithstanding s. 103.005 (10), an action taken under this subdivision is subject to review only as provided under s. 108.227 (5) and not as provided in ch. 227.

103.91(4)(d)2. 2. If the department denies an application or revokes a certificate of registration under subd. 1., the department shall mail a notice of denial or revocation to the applicant or registrant. The notice shall include a statement of the facts that warrant the denial or revocation and a statement that the applicant or registrant may, within 30 days after the date on which the notice of denial or revocation is mailed, file a written request with the department to have the determination that the applicant or registrant is liable for delinquent contributions reviewed at a hearing under s. 108.227 (5) (a).

103.91(4)(d)3. 3. If, after a hearing under s. 108.227 (5) (a), the department affirms a determination under subd. 1. that an applicant or registrant is liable for delinquent contributions, the department shall affirm its denial or revocation. An applicant or registrant may seek judicial review under s. 108.227 (6) of an affirmation by the department of a denial or revocation under this subdivision.

103.91(4)(d)4. 4. If, after a hearing under s. 108.227 (5) (a), the department determines that a person whose certificate is revoked or whose application is denied under subd. 1. is not liable for delinquent contributions, as defined in s. 108.227 (1) (d), the department shall reinstate the certificate or approve the application, unless there are other grounds for revocation or denial. The department may not charge a fee for reinstatement of a certificate under this subdivision.

103.91(5) (5) Real party in interest. The department may refuse to issue a certificate, and may suspend or revoke any certificate previously issued, whenever it determines that the real party in interest in any such application or certificate is a person who previously has applied for and has been denied a certificate, or is a person who previously had been issued a certificate which subsequently was revoked or suspended by the department.

103.91(6) (6) Penalties. Refusal to issue or to renew a certificate or the suspension or revocation of a certificate or renewal shall be in addition to any other penalties imposed.

103.91(7) (7) Agents exempt from registration. A full-time employee of any person holding a valid certificate under ss. 103.90 to 103.97 who has been designated as agent of the registrant and who is employed partly or solely for the purpose of engaging in activities as a migrant labor contractor on behalf of the registrant, shall not be required to obtain a certificate in his or her own name under this section. Every such agent shall have in his or her immediate possession, when engaging in activities as a migrant labor contractor, such identification as the department may require, showing such employee to be an agent of a registrant. Every agent shall be subject to ss. 103.90 to 103.97 and any rules promulgated under such sections to the same extent as if the agent were required to obtain a certificate in his or her own name. The department shall require that every registrant identify to the department all persons who have been, or who subsequently become, agents of the registrant, and may disallow, suspend or revoke the designation as agent of any person pursuant to the qualifications of registrants required by this section. For the purposes of ss. 103.90 to 103.97, every registrant shall be responsible for the activities of every agent designated by him or her, and shall be subject to any penalties, including the refusal, suspension or revocation of a certificate, proceeding from any act of any agent so designated, while the agent is engaged in activities as a migrant labor contractor. No agent shall be permitted separately to engage in activities as a migrant labor contractor.

103.91(8) (8) Duties. Every person engaged in activities as a migrant labor contractor and every agent of a migrant labor contractor shall:

103.91(8)(a) (a) Carry at all times the certificate or other identification of such certification as the department may prescribe, and exhibit the same to all persons with whom he or she intends to deal as a migrant labor contractor prior to so dealing.

103.91(8)(b) (b) File at the U.S. post office serving the address of such migrant labor contractor, a correct address within 10 days after a change of address.

103.91(8)(c) (c) Promptly pay or deliver when due to the individuals entitled thereto, all moneys or other things of value entrusted to the contractor by any person.

103.91(8)(d) (d) Comply with the terms and provisions of all legal agreements and contracts entered into between himself or herself as a migrant labor contractor and any person.

103.91(8)(e) (e) Keep such records as the department prescribes and preserve such records for inspection by the department for such periods of time as the department shall prescribe.

103.91(8)(f) (f) Obtain a policy of insurance from any insurance carrier authorized to do business in this state in an amount as prescribed by the department, which policy insures the migrant labor contractor against liability for damages to persons or property arising out of the operation or ownership by the migrant labor contractor or by his or her agent of any vehicle for the transportation of individuals or property in connection with activities as a migrant labor contractor. This paragraph shall not apply if the contractor furnishes transportation only as the agent of an employer who has obtained a policy of insurance against liability for damages arising out of the operation of motor vehicles.

103.91(9) (9) Prohibited activities. No person engaged in activities as a migrant labor contractor, and no person acting as an agent for any such person, may:

103.91(9)(a) (a) Knowingly give to any migrant worker or a prospective migrant worker any false or misleading information, or fail to disclose fully to any such worker information concerning terms, conditions or existence of employment.

103.91(9)(b) (b) Receive, disburse or withhold the wages of any worker except to immediately distribute a check payable to a worker.

103.91(9)(c) (c) Charge or collect interest from any worker on account of any loan or extension of credit.

103.91(9)(d) (d) Charge or collect from any worker for the provision of goods or services an amount in excess of the costs to him or her of providing such goods and services.

103.91(9)(e) (e) Recruit any migrant worker except as provided in s. 103.915.

103.91 History History: 1977 c. 17; 1995 a. 27; 1997 a. 191, 237; 1999 a. 9; 2009 a. 180; 2011 a. 209; 2013 a. 36.



103.915 Migrant work agreements.

103.915  Migrant work agreements.

103.915(1) (1) No person may bring or arrange for another to bring a migrant worker into this state for employment, by means of an express or implied job offer induce a migrant worker to come into this state for employment, otherwise recruit a migrant worker to come into this state for employment, or hire a migrant worker for employment in this state unless that person does all of the following:

103.915(1)(a) (a) At the time of the worker's recruitment, provides the migrant worker a written recruiting disclosure statement containing the information required in a work agreement under this section.

103.915(1)(b) (b) At the time of hiring, provides the migrant worker a written work agreement as specified in this section, which shall be signed by the employer and by each migrant worker or head of a family if a family is employed.

103.915(2) (2) The department shall issue a standard form for written work agreements required under this section. An employer may elect not to use such form. If an employer does not use the standard form, the employer shall use a form approved by the department.

103.915(3) (3) In fulfilling its duties under s. 103.905, the department may inspect any work agreement signed under this section.

103.915(4) (4) The work agreement shall include the following:

103.915(4)(a) (a) A statement of the place of employment, kind of work available, applicable wage rates, pay period, approximate hours of employment including overtime applicable, term of employment including approximate beginning and ending dates, kind of housing and any charges in connection therewith, cost of meals if provided by the employer, transportation arrangements, the names of all persons in the family employed if a family is employed and any other charges or deductions from wages beyond those required by law.

103.915(4)(b) (b) A guarantee of a minimum of 20 hours of work in a one-week period or a minimum of 64 hours of work in a 2-week period, the work to be the same as or similar to the kind of work specified in the work agreement. The work agreement shall clearly state whether the guarantee is on the basis of a one-week or 2-week period. In the case of a migrant worker employed exclusively in agricultural labor as defined in s. 108.02 (2), the guarantee shall be a minimum of 45 hours in each 2-week period, the work to be the same as or similar to the kind of work specified in the work agreement. The minimum guarantee shall be satisfied if the worker's earnings equal the number of hours guaranteed under this paragraph multiplied by the wage rate specified in the work agreement. The guarantee shall cover the period from the date the worker is notified by the employer to report for work, which date shall be reasonably related to the approximate beginning date specified in the work agreement, or the date the worker reports for work, whichever is later, and continuing until the final termination of employment, as specified in the work agreement, or earlier if the worker is terminated for cause or due to seriously adverse circumstances beyond the employer's control. If the beginning or ending period of employment does not coincide with the employer's pay period, the employer may reduce the guarantee for such beginning or ending period to an amount which is equal to the number of days in the beginning or ending period of employment multiplied by one-sixth of the guarantee if the employer's guarantee is on a weekly basis or multiplied by one-twelfth of the guarantee if the employer's guarantee is on a biweekly basis. If a worker is not available for work, the employer may reduce the minimum guarantee by an amount equal to the wages the worker would have earned if the worker had been available for work. This paragraph shall not apply to any person who is under the age of 18 years and who is a member of a household which contains a worker covered by a migrant work agreement under this section. The payment of the minimum guarantee under this paragraph shall be considered the payment of wages under ch. 108.

103.915(4)(c) (c) A guarantee that the wages together with the other terms and conditions of employment are not less favorable than those provided by the employer for local workers for similar work.

103.915(5) (5) If a worker reports for work as notified by an employer and the worker is never employed due to seriously adverse circumstances beyond the employer's control, the employer shall not be obligated to pay the minimum guarantee under sub. (4) (b) but shall be obligated to pay wages to the worker at the agreed rate of pay for the job for which the worker was recruited for the elapsed time from departure to return to the point of departure, which amount shall not be less than 3 nor more than 6 days' pay at 8 hours per day. The employer shall pay the worker the amount required under this subsection within 24 hours after the worker reports to the employer for work.

103.915(6) (6) The work agreement may contain a guarantee which differs from the guarantee required under sub. (4) (b) if the department finds the guarantee to be no less favorable than the guarantee under sub. (4) (b) and approves the terms of the guarantee prior to the time the employer offers the work agreement to any worker.

103.915(7) (7) Temporary work for another employer with the consent of the worker and his or her first employer shall count toward the guarantee required under sub. (4) (b). Such other employer shall not be required to provide the worker a work agreement.

103.915(8) (8) The recruiting disclosure statement and work agreement required under this section shall be written in English and, if the customary language of the migrant worker is not English, in the language of the worker. The department shall, upon request, provide assistance in translating these statements and agreements.

103.915(9) (9) Any employer who does not satisfy the employer's guarantees in a work agreement as required under sub. (4) shall be considered not in compliance with this section.

103.915 History History: 1977 c. 17; 1983 a. 189 s. 329 (28); 1985 a. 191.



103.917 Safe transportation.

103.917  Safe transportation. Any transportation provided by the employer to a migrant worker between the worker's places of residence shall be safe and adequate.

103.917 History History: 1977 c. 17.



103.92 Certification of migrant labor camps.

103.92  Certification of migrant labor camps.

103.92(1)(1)  Application; fee.

103.92(1)(a)(a) Every person maintaining a migrant labor camp shall, annually by April 1 or 30 days prior to the opening of a new camp, make application to the department for a certificate to operate a camp. Each application shall be accompanied by an application fee in an amount determined by the department. The department may not require an individual who is eligible for a fee waiver under the veterans fee waiver program under s. 45.44 to pay an application fee for a certificate to operate a migrant labor camp.

103.92(1)(b) (b)

103.92(1)(b)1.1. Except as provided in subd. 2m., the department shall require each applicant for a certificate under par. (a) who is an individual to provide the department with the applicant's social security number, and shall require each applicant for a certificate under par. (a) who is not an individual to provide the department with the applicant's federal employer identification number, when initially applying for or applying to renew the certificate.

103.92(1)(b)2. 2. If an applicant who is an individual fails to provide the applicant's social security number to the department or if an applicant who is not an individual fails to provide the applicant's federal employer identification number to the department, the department may not issue or renew a certificate under par. (a) to or for the applicant w unless the applicant is an individual who does not have a social security number and the applicant submits a statement made or subscribed under oath or affirmation as required under subd. 2m.

103.92(1)(b)2m. 2m. If an applicant who is an individual does not have a social security number, the applicant shall submit a statement made or subscribed under oath or affirmation to the department that the applicant does not have a social security number. The form of the statement shall be prescribed by the department. A certificate issued under par. (a) in reliance upon a false statement submitted under this subdivision is invalid.

103.92(1)(b)3. 3. The department of workforce development may not disclose any information received under subd. 1. to any person except to the department of revenue for the sole purpose of requesting certifications under. s. 73.0301 or the department of children and families for purposes of administering s. 49.22.

103.92(2) (2) Inspection. The department shall administer and enforce this section and any rules promulgated under this section and may during reasonable daylight hours enter and inspect camps. No agent or employee of the department may enter the premises of a camp for inspection purposes until he or she has given notice to the owner or to the person in charge of the camp that he or she intends to make an inspection. Upon notice an agent or employee of the department may also enter any property to determine whether a camp under this section exists.

103.92(3) (3) Certificate. The department shall inspect each camp for which application to operate is made, to determine if it is in compliance with the rules of the department establishing minimum standards for migrant labor camps. Except as provided under subs. (6), (7), and (8), if the department finds that the camp is in compliance with the rules, it shall issue a certificate authorizing the camp to operate until March 31 of the next year. The department shall refuse to issue a certificate if it finds that the camp is in violation of such rules, if the person maintaining the camp has failed to pay court-ordered payments as provided in sub. (6) or if the person maintaining the camp is liable for delinquent taxes as provided in sub. (7) or delinquent unemployment insurance contributions as provided in sub. (8).

103.92(4) (4) Operation. Only certified camps may operate in this state. The department shall order the immediate closing of all other camps. A violation of any such order shall be deemed a public nuisance. All orders shall be enforced by the attorney general or the district attorney for the county in which the violation occurred at the election of the department. The circuit court of any county where violation of such an order has occurred in whole or in part shall have jurisdiction to enforce the order by injunctive and other appropriate relief.

103.92(5) (5) Maintenance. The department may revoke any certificate previously issued if it finds that a camp is in violation of the department's rules for migrant labor camps.

103.92(6) (6) Failure to pay support or to comply with subpoena or warrant; memorandum of understanding. The department of workforce development shall deny, suspend, restrict, refuse to renew, or otherwise withhold a certificate to operate a migrant labor camp for failure of the applicant or person operating the camp to pay court-ordered payments of child or family support, maintenance, birth expenses, medical expenses, or other expenses related to the support of a child or former spouse or for failure of the applicant or person operating the camp to comply, after appropriate notice, with a subpoena or warrant issued by the department of children and families or a county child support agency under s. 59.53 (5) and related to paternity or child support proceedings, as provided in a memorandum of understanding entered into under s. 49.857. Notwithstanding s. 103.005 (10), an action taken under this subsection is subject to review only as provided in a memorandum of understanding entered into under s. 49.857 and not as provided in ch. 227.

103.92(7) (7) Liability for delinquent taxes. The department shall deny an application for the issuance or renewal of a certificate to operate a migrant labor camp, or revoke such a certificate already issued, if the department of revenue certifies under s. 73.0301 that the applicant or person operating the camp is liable for delinquent taxes. Notwithstanding s. 103.005 (10), an action taken under this subsection is subject to review only as provided under s. 73.0301 (5) and not as provided in ch. 227.

103.92(8) (8) Liability for delinquent unemployment insurance contributions.

103.92(8)(a)(a) The department may deny an application for the issuance or renewal of a certificate to operate a migrant labor camp, or revoke such a certificate already issued, if the department determines that the applicant or person operating the camp is liable for delinquent contributions, as defined in s. 108.227 (1) (d). Notwithstanding s. 103.005 (10), an action taken under this paragraph is subject to review only as provided under s. 108.227 (5) and not as provided in ch. 227.

103.92(8)(b) (b) If the department denies an application or revokes a certificate under par. (a), the department shall mail a notice of denial or revocation to the applicant or person operating the camp. The notice shall include a statement of the facts that warrant the denial or revocation and a statement that the applicant or person operating the camp may, within 30 days after the date on which the notice of denial or revocation is mailed, file a written request with the department to have the determination that the applicant or person operating the camp is liable for delinquent contributions reviewed at a hearing under s. 108.227 (5) (a).

103.92(8)(c) (c) If, after a hearing under s. 108.227 (5) (a), the department affirms a determination under par. (a) that an applicant or person operating a camp is liable for delinquent contributions, the department shall affirm its denial or revocation. An applicant or person operating a camp may seek judicial review under s. 108.227 (6) of an affirmation by the department of a denial or revocation under this paragraph.

103.92(8)(d) (d) If, after a hearing under s. 108.227 (5) (a), the department determines that a person whose certificate is revoked or whose application is denied under par. (a) is not liable for delinquent contributions, as defined in s. 108.227 (1) (d), the department shall reinstate the certificate or approve the application, unless there are other grounds for revocation or denial. The department may not charge a fee for reinstatement of a certificate under this paragraph.

103.92 History History: 1977 c. 17; 1995 a. 27; 1997 a. 191, 237; 1999 a. 9, 185; 2009 a. 180; 2011 a. 209; 2013 a. 36.



103.925 Access and entry.

103.925  Access and entry. Any worker shall have the right to decide who may visit with him or her in his or her residence. No person other than the resident may prohibit, bar or interfere with, or attempt to prohibit, bar or interfere with, the access to or egress from the residence of any worker by any person, either by the erection or maintenance of any physical barrier, or by physical force or violence, or by threat of force or violence, or by posting, or by any order or notice given in any manner. This section shall not prohibit the erection or maintenance of a fence around a migrant labor camp if one or more unlocked gates or gateways in the fence are provided, nor shall this section prohibit the posting of land adjacent to a migrant labor camp if access to the camp is clearly marked, nor shall this section prevent a majority of the residents of a migrant labor camp from imposing reasonable limitations on access to common use facilities.

103.925 History History: 1977 c. 17.



103.926 Vacating residence.

103.926  Vacating residence. After a worker's employment has been terminated, the employer may require a worker to vacate residence at the migrant labor camp operated by the employer upon final payment of wages to the worker.

103.926 History History: 1977 c. 17.



103.93 Wages.

103.93  Wages.

103.93(1)(1)  Wage payment.

103.93(1)(a)(a) Every employer shall pay all wages earned by any migrant worker directly to such worker on regular pay days designated in advance by the employer, but in no case less often than semimonthly. Wages shall be paid in U.S. currency or by check or draft.

103.93(1)(b) (b) Every employer shall pay in full all wages due any migrant worker within 3 days after the termination of the period of employment for which the worker was employed except as provided under s. 103.915 (5). If the employer is unable to determine, due to circumstances beyond the employer's control, the amount of wages, figured upon a basis or system other than time rate, due to a worker under this paragraph, the employer shall pay the worker the amount of guaranteed wages due under s. 103.915 (4) (b) within the time required under this paragraph and shall pay any additional wages due within a reasonable time after such wages are determined.

103.93(2) (2) Wage statement. Every employer shall furnish to each migrant worker at the time of payment of wages a written statement showing the amount of gross and net wages paid by the employer to the worker, and each amount deducted or withheld for whatever purpose.

103.93(3) (3) Deductions. No employer or migrant labor contractor may deduct or withhold from the wages of any migrant worker any amount on account of debts accrued or anticipated unless the worker has previously authorized such deduction or withholding in writing. Nothing in this subsection shall prohibit any employer of a migrant worker from deducting or withholding from any wages paid, such amounts as may be required by law or on account of any court order.

103.93(4) (4) Overtime. Any migrant worker not employed exclusively in agricultural labor as defined in s. 108.02 (2) shall be paid not less than one and one-half times the worker's regular rate for any hours worked on Sunday unless the worker is allowed another day of rest in that calendar week.

103.93 History History: 1977 c. 17; 1983 a. 189 s. 329 (28).



103.935 Hours of labor.

103.935  Hours of labor.

103.935(1)(1) In the case of a migrant worker employed exclusively in agricultural labor as defined in s. 108.02 (2), the hours of labor shall be as follows:

103.935(1)(a) (a) Except in an emergency, no migrant worker may be required to work or be penalized for failure to work on any premises for more than 6 days in any one week or more than 60 hours in any one week, or more than 12 hours in any one day.

103.935(1)(b) (b) Whenever an employer permits a migrant worker to work on the premises of another employer in any one week or in any one day, the aggregate number of hours during which the migrant worker is required to work on such premises shall not exceed 60 in any one week or 12 in any one day.

103.935(1)(c) (c) Nothing in this section shall prohibit a migrant worker from voluntarily exceeding the limits prescribed by pars. (a) and (b).

103.935(2) (2) No migrant worker may be required to work for more than 6 hours continuously without a meal period of at least 30 minutes duration unless a shift can be completed within one additional hour. The meal period need not be considered as part of the hours of labor.

103.935(3) (3) Each migrant worker not employed exclusively in agricultural labor as defined in s. 108.02 (2) shall be provided a rest period of at least 10 minutes duration within each 5 hours of continuous employment, which rest period shall be considered a part of the hours of labor.

103.935 History History: 1977 c. 17; 1983 a. 189 s. 329 (28).



103.94 Civil action by migrant workers.

103.94  Civil action by migrant workers. Any migrant worker aggrieved by a violation of ss. 103.90 to 103.97 by an employer or by a migrant labor contractor may maintain a civil action on the basis of such violation without regard to exhaustion of any administrative remedy.

103.94 History History: 1977 c. 17.



103.945 Nonwaiver of rights.

103.945  Nonwaiver of rights. Any agreement by a migrant worker purporting to waive or to modify his or her rights under ss. 103.90 to 103.97 shall be void as contrary to public policy.

103.945 History History: 1977 c. 17.



103.96 Retaliation prohibited.

103.96  Retaliation prohibited.

103.96(1) (1) No employer or migrant labor contractor may terminate, suspend, demote, transfer or take any action otherwise unfavorable to any migrant worker in retaliation for the exercise by such worker of any right secured under the laws and regulations of the United States or of this state or any subdivision thereof.

103.96(2) (2) Any person aggrieved under this section may maintain an action against the employer or migrant labor contractor. In addition to any other damages awarded, an employer or migrant labor contractor found to have violated this section shall be liable to such person aggrieved for full reinstatement and for back wages accumulated during the period of such unlawful retaliation. In cases of willful violation of this section, the court may assess exemplary damages up to double the amount of back wages found due in addition to any other damages awarded. In cases of aggravated circumstances, the court may also assess reasonable attorney fees in addition to any other damages awarded.

103.96 History History: 1977 c. 17; 1993 a. 490.



103.965 Correction period.

103.965  Correction period.

103.965(1)(1) Except as provided in sub. (2), if the department determines that any person has violated ss. 103.90 to 103.97 the person shall have a reasonable time, not to exceed 15 days from the day he or she receives notice of the violation, to correct the violation. If the violation is corrected within that period, no penalty may be imposed under s. 103.97.

103.965(2) (2) If an employer violates s. 103.915 (1) 2 or more times in a 10-year period, or violates s. 103.92 by failure to obtain initial certification before opening a camp 2 or more times in a 10-year period, no correction period exists if the 2nd or subsequent violation is intentional or in reckless disregard of the law. This subsection applies only if the first violation in the 10-year period is a conviction or administrative determination of violation which remains of record and is unreversed. The 10-year period shall be measured from the date of the violation which resulted in the conviction or administrative determination of violation.

103.965 History History: 1977 c. 17; 1985 a. 191.



103.967 Duties of council on migrant labor.

103.967  Duties of council on migrant labor. The council on migrant labor shall:

103.967(1) (1) Advise the department and other state officials on any matter affecting migrant workers.

103.967(2) (2) Ascertain the conditions under which migrant workers are recruited, employed, housed and protected.

103.967(3) (3) Review in July of every odd-numbered year the minimum hours guaranteed under s. 103.915 (4) (b) and recommend to the legislature any changes the council finds necessary.

103.967(4) (4) Study the coordination of federal and state statutes and rules designed to assist, serve or protect migrant workers and recommend to the department, legislature and other appropriate state agencies any changes in statutes or rules necessary to achieve uniformity insofar as possible between such state and federal statutes and rules.

103.967(5) (5) Review rules submitted by the department under s. 103.968.

103.967 History History: 1977 c. 17.



103.968 Council review of rules.

103.968  Council review of rules. The department shall submit every rule which it proposes to promulgate under ss. 103.90 to 103.97 to the council on migrant labor at the same time that the department files notice of its intent to promulgate the rule with the presiding officer of each house of the legislature under s. 227.19 (2). If the council disapproves the rule within 45 days after the rule is submitted, the department may not promulgate the rule, and, if promulgated, the rule is void.

103.968 History History: 1977 c. 17; 1979 c. 34, 154; 1985 a. 182.



103.969 New contract compliance.

103.969  New contract compliance. Any collective bargaining agreement entered into by any person on or after June 7, 1977, shall not violate any provision of chapter 17, laws of 1977.

103.969 History History: 1977 c. 17.



103.97 Penalties.

103.97  Penalties.

103.97(1)(1)

103.97(1)(a)(a) Except as provided in par. (b), if any person violates ss. 103.90 to 103.97, or fails or refuses to obey any lawful order of the department or any judgment of any court in connection with ss. 103.90 to 103.97, for each such violation, failure or refusal, such person shall forfeit not less than $10 nor more than $100. Each day of continued violation shall constitute a separate offense.

103.97(1)(b) (b) Any person who maintains an uncertified camp in violation of an order issued by the department under s. 103.92 for failure in any year to obtain initial certification before opening a camp shall forfeit not less than $10 nor more than $100 for the first violation, and shall forfeit not less than $500 nor more than $1,000 for any such subsequent violation occurring within 10 years. In this paragraph, a "subsequent violation" is a violation occurring after a conviction or an administrative determination of violation, either of which remains of record and is unreversed.

103.97(2) (2) An employer is not liable for a violation of ss. 103.90 to 103.97 if the violation is due to the employer's good faith reliance on the representations of a worker.

103.97 History History: 1977 c. 17; 1985 a. 191.






104. Minimum wage law.

104.001 Statewide concern; uniformity.

104.001  Statewide concern; uniformity.

104.001(1) (1) The legislature finds that the provision of a living wage that is uniform throughout the state is a matter of statewide concern and that the enactment of a living wage ordinance by a city, village, town, or county would be logically inconsistent with, would defeat the purpose of, and would go against the spirit of this chapter. Therefore, this chapter shall be construed as an enactment of statewide concern for the purpose of providing a living wage that is uniform throughout the state.

104.001(2) (2) A city, village, town, or county may not enact and administer an ordinance establishing a living wage. Any city, village, town, or county living wage ordinance that is in effect on June 16, 2005, is void.

104.001(3) (3) This section does not affect any of the following:

104.001(3)(a) (a) The requirement that employees employed on a public works project contracted for by a city, village, town, or county be paid at the prevailing wage rate, as defined in s. 66.0903 (1) (g), as required under s. 66.0903.

104.001(3)(b) (b) An ordinance that requires an employee of a county, city, village, or town, an employee who performs work under a contract for the provision of services to a county, city, village, or town, or an employee who performs work that is funded by financial assistance from a county, city, village, or town, to be paid at a minimum wage rate specified in the ordinance.

104.001 History History: 2005 a. 12; 2009 a. 28; 2011 a. 32.

104.001 Annotation Madison's Minimum-Wage Ordinance, Section 104.001, and the Future of Home Rule in Wisconsin. Burchill. 2007 WLR 151.



104.01 Definitions.

104.01  Definitions. The following terms as used in this chapter shall be construed as follows:

104.01(1) (1) "Department" means the department of workforce development.

104.01(2) (2)

104.01(2)(a)(a) "Employee" means every individual who is in receipt of or is entitled to any compensation for labor performed for any employer.

104.01(2)(b) (b) "Employee" does not mean:

104.01(2)(b)1. 1. Any individual engaged in the house to house delivery of newspapers to the consumer or engaged in direct retail sale to the consumer.

104.01(2)(b)2. 2. Any individual engaged in performing services for a person as a real estate agent or as a real estate salesperson, if all of those services are performed for remuneration solely by commission.

104.01(2)(b)3. 3. Any individual engaged in performing services for an employer described in sub. (3) (b) if that individual is not considered under 29 USC 203 (e) (4), as amended to April 15, 1986, to be an employee for the purposes of the fair labor standards act, 29 USC 201 to 219, or if that individual is exempt under 29 USC 213, as amended to April 1, 1990, from being paid at least the federal minimum hourly wage under 29 USC 206 (a) (1).

104.01(2)(b)4. 4. Any individual engaged in performing services for an employer described in sub. (3) (b) if that individual is not subject to the civil service laws of the employer and if that individual is an elective officer; is on the personal staff of an elective officer, other than a member of the legislature; is appointed by an elective officer to serve on a policymaking level; or is an immediate adviser to an elective officer with respect to the constitutional or legal powers of the elective officer's office.

104.01(3) (3)

104.01(3)(a)(a) The term "employer" shall mean and include every person, firm or corporation, agent, manager, representative, contractor, subcontractor or principal, or other person having control or direction of any person employed at any labor or responsible directly or indirectly for the wages of another.

104.01(3)(b) (b) "Employer" includes the state, its political subdivisions and any office, department, independent agency, authority, institution, association, society or other body in state or local government created or authorized to be created by the constitution or any law, including the legislature and the courts.

104.01(5) (5) "Living wage" means compensation for labor paid, whether by time, piecework, or otherwise, sufficient to enable the employee receiving the compensation to maintain himself or herself under conditions consistent with his or her welfare.

104.01(6) (6) "Sheltered workshop" means a charitable organization or institution conducted not for profit, but for the purpose of carrying out a recognized program of rehabilitation for workers with disabilities and of providing workers with disabilities with remunerative employment or other occupational rehabilitating activity of an educational or therapeutic nature.

104.01(7) (7) "Student learner" means a student who is receiving instruction in an accredited school and who is employed on a part-time basis, pursuant to a bona fide school training program. A "bona fide school training program" means a program authorized and approved by the department of public instruction or the technical college system board, or other recognized educational body, and provided for part-time employment training which may be scheduled for a part of the workday or workweek, supplemented by and integrated with, a definitely organized plan of instruction and where proper scholastic credit is given by the accredited school.

104.01(8) (8) The term "wage" and the term "wages" shall each mean any compensation for labor measured by time, piece or otherwise.

104.01(9) (9) The term "welfare" shall mean and include reasonable comfort, reasonable physical well-being, decency, and moral well-being.

104.01(10) (10) "Worker with a disability" means a worker whose earning capacity is impaired by age or physical or mental deficiency or injury and who is being served in accordance with the recognized rehabilitation program of a sheltered workshop within the facilities of such agency or in or about the home of the worker.

104.01 History History: 1977 c. 29; 1983 a. 189, 458; 1989 a. 225; 1993 a. 144, 399; 1995 a. 27 ss. 9130 (4), 9145 (1); 1997 a. 3, 27, 112; 2005 a. 12.



104.02 Living wage prescribed.

104.02  Living wage prescribed. Every wage paid or agreed to be paid by any employer to any employee, except as otherwise provided in s. 104.07, shall be not less than a living wage.

104.02 History History: 1975 c. 94; 2005 a. 12.



104.03 Unlawful wages.

104.03  Unlawful wages. Any employer paying, offering to pay, or agreeing to pay any employee a wage lower or less in value than a living wage is guilty of a violation of this chapter.

104.03 History History: 1975 c. 94; 2005 a. 12.



104.04 Classifications; department's authority.

104.04  Classifications; department's authority. The department shall investigate, ascertain, determine, and fix such reasonable classifications, and shall impose general or special orders, determining the living wage, and shall carry out the purposes of this chapter. Such investigations, classifications, and orders shall be made as provided under s. 103.005, and the penalties specified in s. 103.005 (12) shall apply to and be imposed for any violation of this chapter. In determining the living wage, the department may consider the effect that an increase in the living wage might have on the economy of the state, including the effect of a living wage increase on job creation, retention, and expansion, on the availability of entry-level jobs, and on regional economic conditions within the state. The department may not establish a different minimum wage for men and women. Said orders shall be subject to review in the manner provided in ch. 227.

104.04 History History: 1971 c. 228 s. 43; 1975 c. 94; 1995 a. 27; 2005 a. 12.

104.04 Annotation The department is charged with determining the living wage and carrying out the purposes of ch. 104 by establishing minimum wage rates. The minimum wage affected by the statute is defined as the hourly rate and does not consider benefits except tips, meals, and lodging. A municipal ordinance requiring paid sick leave did not increase the hourly wage rate as the department has defined it. Metropolitan Milwaukee Association of Commerce, Inc. v. City of Milwaukee, 2011 WI App 45, 332 Wis. 2d 459, 798 N.W.2d 287, 09-1874.



104.045 Tipped employees.

104.045  Tipped employees. The department shall by rule determine what amount of tips or similar gratuities may be counted toward fulfillment of the employer's obligation under this chapter.

104.045 History History: 1977 c. 179.



104.05 Complaints; investigation.

104.05  Complaints; investigation. The department shall, within 20 days after the filing of a verified complaint of any person setting forth that the wages paid to any employee in any occupation are not sufficient to enable the employee to maintain himself or herself under conditions consistent with his or her welfare, investigate and determine whether there is reasonable cause to believe that the wage paid to any employee is not a living wage.

104.05 History History: 1975 c. 94; 2005 a. 12.



104.06 Wage council; determination.

104.06  Wage council; determination. If, upon investigation, the department finds that there is reasonable cause to believe that the wages paid to any employee are not a living wage, the department shall appoint a wage council, selected so as fairly to represent employers, employees, and the public, to assist in its investigations and determinations. The living wage so determined upon shall be the living wage for all employees within the same class as established by the classification of the department.

104.06 History History: 1975 c. 94; 2005 a. 12.



104.07 Rules; license to employ; student learners; sheltered workshops.

104.07  Rules; license to employ; student learners; sheltered workshops.

104.07(1)(1) The department shall make rules, and, except as provided under subs. (5), (6), and (7), grant licenses to any employer who employs any employee who is unable to earn the living wage determined by the department, permitting the employee to work for a wage that is commensurate with the employee's ability. Each license so granted shall establish a wage for the licensee.

104.07(2) (2) The department shall make rules, and, except as provided under subs. (5), (6), and (7), grant licenses to sheltered workshops, to permit the employment of workers with disabilities who are unable to earn the living wage at a wage that is commensurate with their ability and productivity. A license granted to a sheltered workshop under this subsection may be issued for the entire workshop or a department of the workshop.

104.07(3) (3) No student learner or employee shall be employed at a wage less than the rate so established.

104.07(4) (4)

104.07(4)(a)(a) Except as provided in par. (bm), the department shall require each applicant for a license under sub. (1) or (2) who is an individual to provide the department with the applicant's social security number, and shall require each applicant for a license under sub. (1) or (2) who is not an individual to provide the department with the applicant's federal employer identification number, when initially applying for or applying to renew the license.

104.07(4)(b) (b) If an applicant who is an individual fails to provide the applicant's social security number to the department or if an applicant who is not an individual fails to provide the applicant's federal employer identification number to the department, the department may not issue or renew a license under sub. (1) or (2) to or for the applicant unless the applicant is an individual who does not have a social security number and the applicant submits a statement made or subscribed under oath or affirmation as required under par. (bm).

104.07(4)(bm) (bm) If an applicant who is an individual does not have a social security number, the applicant shall submit a statement made or subscribed under oath or affirmation to the department that the applicant does not have a social security number. The form of the statement shall be prescribed by the department. A license issued under sub. (1) or (2) in reliance upon a false statement submitted under this paragraph is invalid.

104.07(4)(c) (c) The department of workforce development may not disclose any information received under par. (a) to any person except to the department of revenue for the sole purpose of requesting certifications under s. 73.0301 or the department of children and families for purposes of administering s. 49.22.

104.07(5) (5) The department of workforce development shall deny, suspend, restrict, refuse to renew, or otherwise withhold a license under sub. (1) or (2) for failure of the applicant or licensee to pay court-ordered payments of child or family support, maintenance, birth expenses, medical expenses, or other expenses related to the support of a child or former spouse or for failure of the applicant or licensee to comply, after appropriate notice, with a subpoena or warrant issued by the department of children and families or a county child support agency under s. 59.53 (5) and related to paternity or child support proceedings, as provided in a memorandum of understanding entered into under s. 49.857. Notwithstanding s. 103.005 (10), an action taken under this subsection is subject to review only as provided in the memorandum of understanding entered into under s. 49.857 and not as provided in ch. 227.

104.07(6) (6) The department shall deny an application for the issuance or renewal of a license under sub. (1) or (2), or revoke such a license already issued, if the department of revenue certifies under s. 73.0301 that the applicant or licensee is liable for delinquent taxes. Notwithstanding s. 103.005 (10), an action taken under this subsection is subject to review only as provided under s. 73.0301 (5) and not as provided in ch. 227.

104.07(7) (7)

104.07(7)(a)(a) The department may deny an application for the issuance or renewal of a license under sub. (1) or (2), or revoke such a license already issued, if the department determines that the applicant or licensee is liable for delinquent contributions, as defined in s. 108.227 (1) (d). Notwithstanding s. 103.005 (10), an action taken under this paragraph is subject to review only as provided under s. 108.227 (5) and not as provided in ch. 227.

104.07(7)(b) (b) If the department denies an application or revokes a license under par. (a), the department shall mail a notice of denial or revocation to the applicant or licensee. The notice shall include a statement of the facts that warrant the denial or revocation and a statement that the applicant or licensee may, within 30 days after the date on which the notice of denial or revocation is mailed, file a written request with the department to have the determination that the applicant or licensee is liable for delinquent contributions reviewed at a hearing under s. 108.227 (5) (a).

104.07(7)(c) (c) If, after a hearing under s. 108.227 (5) (a), the department affirms a determination under par. (a) that an applicant or licensee is liable for delinquent contributions, the department shall affirm its denial or revocation. An applicant or licensee may seek judicial review under s. 108.227 (6) of an affirmation by the department of a denial or revocation under this paragraph.

104.07(7)(d) (d) If, after a hearing under s. 108.227 (5) (a), the department determines that a person whose license is revoked or whose application is denied under par. (a) is not liable for delinquent contributions, as defined in s. 108.227 (1) (d), the department shall reinstate the license or approve the application, unless there are other grounds for revocation or denial. The department may not charge a fee for reinstatement of a license under this paragraph.

104.07 History History: 1977 c. 29 s. 1651; 1977 c. 273; 1997 a. 112, 191, 237; 1999 a. 9, 32; 2005 a. 12; 2009 a. 180; 2013 a. 36.



104.08 Apprentices.

104.08  Apprentices.

104.08(1m)(1m) In this section:

104.08(1m)(a) (a) "Trade" means an occupation involving physical labor and characterized by mechanical skill and training such as render a period of instruction reasonably necessary.

104.08(1m)(b) (b) "Trade industry" means an industry involving physical labor and characterized by mechanical skill and training such as render a period of instruction reasonably necessary.

104.08(2m) (2m) Any person working in a trade industry for which a living wage has been established for minors, and who has no trade, shall be employed under an apprentice contract under s. 106.01.

104.08(3) (3)

104.08(3)(a)(a) The department shall investigate, determine, and declare what occupations and industries are included within a "trade" or a "trade industry."

104.08(3)(b) (b) The department may make exceptions to the operation of sub. (2m) when conditions make its application unreasonable.

104.08 History History: 2005 a. 12; 2009 a. 291.



104.09 Records.

104.09  Records. Each employer shall keep a record of the names and addresses of all student learners and employees, the hours of employment and wages of each, and such other records pertaining to ability as the department requires.

104.09 History History: 1977 c. 29 s. 1651; 1977 c. 273.



104.10 Penalty for intimidating witness.

104.10  Penalty for intimidating witness. Any employer who discharges or threatens to discharge, or in any way discriminates, or threatens to discriminate against any employee because the employee has testified or is about to testify, or because the employer believes that the employee may testify, in any investigation or proceeding relative to the enforcement of this chapter, is guilty of a misdemeanor, and upon conviction thereof shall be punished by a fine of $25 for each offense.

104.10 History History: 2005 a. 12.



104.11 Definition of violation.

104.11  Definition of violation. Each day during which any employer shall employ a person for whom a living wage has been fixed at a wage less than the living wage fixed shall constitute a separate and distinct violation of this chapter.

104.11 History History: 2005 a. 12.



104.12 Complaints.

104.12  Complaints. Any person may register with the department a complaint that the wages paid to an employee for whom a living wage has been established are less than that living wage, and the department shall investigate the matter and take all proceedings necessary to enforce the payment of a wage that is not less than the living wage. Section 111.322 (2m) applies to discharge and other discriminatory acts arising in connection with any proceeding under this section.

104.12 History History: 1989 a. 228; 2005 a. 12.






105. Employment agents.

105.01 Definitions.

105.01  Definitions. As used in this chapter:

105.01(1) (1) "Employment agent" means all persons who furnish to persons seeking employment, information enabling or tending to enable such persons to secure the same, or who furnish employers seeking laborers or other help of any kind, information enabling or tending to enable such employers to secure such help, or who keep a register of persons seeking employment or help as aforesaid, whether such agents conduct their operations at a fixed place of business, on the streets or as transients, and also whether such operations constitute the principal business of such agents or only a sideline or an incident to another business. Employment agent does not include:

105.01(1)(a) (a) Any employer who procures help for himself or herself only or an employee of such an employer who procures help for the employer and does not act in a similar capacity for any other employer.

105.01(1)(b) (b) Any temporary help service defined as any person employing individuals to render part-time or temporary services to, for or under the direction of a 3rd person, if:

105.01(1)(b)1. 1. The person employing the individuals in addition to wages or salaries pays federal social security taxes, state and federal unemployment contributions or taxes, carries worker's compensation insurance as required by state law and maintains liability insurance covering the acts of its employees while rendering services to, for or under the direction of a 3rd person; and

105.01(1)(b)2. 2. The employer's contracts with its employees do not contain any provision requiring the forfeiture or payment of any amount by the employee as liquidated damages upon the acceptance of permanent employment by an employee with a 3rd person who has received the employee's part-time or temporary services.

105.01(1)(c) (c) Any hiring hall operated by a bona fide labor union.

105.01(1)(d) (d) Any theatrical or booking agent.

105.01(1)(e) (e) An employment counselor.

105.01(1)(f) (f) A person whose fees or charges are paid entirely by an employer.

105.01(2) (2) "Employment counselor" means any placement manager, placement director, interviewer or any other person employed by an employment agency who interviews, counsels or confers with job applicants or employers for the purpose of placing or procuring job applicants. This term does not include employees of an employment agency who are primarily engaged in clerical or administrative occupations.

105.01 History History: 1973 c. 226; 1975 c. 147 s. 54; 1977 c. 26; 1989 a. 220; 1993 a. 492.

105.01 Annotation As evidenced by the exclusion of employer-paid agents from the definition of employment agents in sub. (1) and by the paucity of provisions applying to employer-paid agents versus employment agents in ch. 105 and the Wisconsin Administrative Code, the only reasonable inference that can be drawn is that the legislature saw less need to protect the public interest from inappropriate actions of employer-paid employment agents and consequently intended to apply less stringent supervision over them. A contract made with an employer-paid agent is void if that agent is not registered with the state at the time of execution and performance of the contract. Kleewood, Inc. v. Hart Design & Mfg., Inc. 2006 WI App 264, 297 Wis. 2d 794, 727 N.W.2d 87, 06-0416.



105.02 False statements and representation.

105.02  False statements and representation. A person or the person's employee or agent shall not make any false statement to any person furnishing or seeking employment in regard to any employment, work or situation, its nature, location, duration, wages, salary or placement fee attached thereto, or the circumstances surrounding the employment, work or situation. An employment agent shall not offer or hold himself or herself out as in a position to secure or furnish employment without having an order therefor from an employer; however, an applicant may be referred to an employer provided a bona fide appointment for the interview has been arranged by the employment agent. An employment agent shall not misrepresent any material matter in connection with any employment, work or situation that the employment agent may offer or hold himself or herself out in a position to secure.

105.02 History History: 1973 c. 226; 1993 a. 492.



105.03 Inquiry into truth of statements.

105.03  Inquiry into truth of statements. Every employment agent shall assure himself or herself that any representations whatsoever, whether spoken, written or advertised in printed form, which the employment agent makes with regard to any employment, work or situation, and which leads or may lead persons to seek such employment, work or situation, are true to the best of the employment agent's knowledge and cover all the material facts affecting the employment in question.

105.03 History History: 1973 c. 226; 1993 a. 492.



105.04 Fee-splitting.

105.04  Fee-splitting. No employment agent or any employee or agent thereof, shall divide or offer to divide, or share directly or indirectly, any fee, charge or compensation received from any applicant for employment, with any employer, superintendent, manager, foreman, or any other person who hires help or to whom help is furnished by an employment agent; and it shall be unlawful for any employer, superintendent, manager, foreman, or any other person who hires help to receive any compensation or any valuable consideration from any applicant for employment or from any employment agent for giving employment to said applicant or to any employees furnished by said employment agent.

105.04 Annotation Employee agreements to repay training costs paid by or received from an employer are subject to reasonableness requirements similar to restrictive covenants and will be scrutinized in terms of amount, duration, schedule of repayment, credit for time worked, and other terms to ensure that the conditions are reasonably necessary to protect the employer's interest and are commensurate with the benefit secured by the employee. Heder v. City of Two Rivers, 149 F. Supp. 2d 677 (2001).



105.05 Agent's license.

105.05  Agent's license.

105.05(1)(1) No person may engage in the business of an employment agent for profit, or receive any fee, charge, commission or other compensation, directly or indirectly, for services as an employment agent, including modeling agencies which secure work for persons to act as live models or to model for photography, without first having obtained a license from the department and executing a bond under s. 105.06 (1). No person whose fees or charges are paid directly by employers may engage in the business specified in s. 105.01 (1) (intro.) without registering under s. 105.06 (2). The license constitutes permission from this state to operate as an employment agent for compensation. It is not transferable to or for the benefit of any person other than the licensee. A person licensed under this section shall not transact business as an employment agent at more than one office location or place of business without having first obtained from the department a separate license for each additional office in accordance with this chapter.

105.05(2) (2) If the department receives a complaint and determines that there is probable cause to believe that fraud, misrepresentation or deceit in violation of s. 105.02 were committed by a combination or conspiracy of a temporary help service and an employment agent, the department shall have the right of entry and audit under ss. 105.08 and 105.09 to such temporary help service with respect to such matter.

105.05 History History: 1973 c. 226; 1989 a. 220.

105.05 Annotation Sub. (1) regulates only employment agents "engaged in business" or "doing business" in Wisconsin. Schroeder v. Ajax Corp. 71 Wis. 2d 828, 239 N.W.2d 342 (1976).

105.05 Annotation Employment agency counselors employed by a licensed employment agent must be licensed. 59 Atty. Gen. 142.



105.06 Application; bond.

105.06  Application; bond.

105.06(1)(1) Application for an employment agent's license shall be made to the department and accompanied by a bond in due form to the state for the penal sum of $5,000 issued by a surety company licensed to do business in this state to be approved by the department, conditioned that the agent will conform to and not violate this chapter or the rules of the department issued thereunder.

105.06(1m) (1m)

105.06(1m)(a)(a) Except as provided in par. (bm), the department shall require each applicant for a license under sub. (1) who is an individual to provide the department with the applicant's social security number, and shall require each applicant for a license under sub. (1) who is not an individual to provide the department with the applicant's federal employer identification number, when initially applying for or applying to renew the license.

105.06(1m)(b) (b) If an applicant who is an individual fails to provide the applicant's social security number to the department or if an applicant who is not an individual fails to provide the applicant's federal employer identification number to the department, the department may not issue or renew a license under sub. (1) to or for the applicant unless the applicant is an individual who does not have a social security number and the applicant submits a statement made or subscribed under oath or affirmation as required under par. (bm).

105.06(1m)(bm) (bm) If an applicant who is an individual does not have a social security number, the applicant shall submit a statement made or subscribed under oath or affirmation to the department that the applicant does not have a social security number. The form of the statement shall be prescribed by the department. A license issued under sub. (1) in reliance upon a false statement submitted under this paragraph is invalid.

105.06(1m)(c) (c) The department of workforce development may not disclose any information received under par. (a) to any person except to the department of revenue for the sole purpose of requesting certifications under s. 73.0301 or the department of children and families for purposes of administering s. 49.22.

105.06(2) (2) Persons whose fees or charges are paid directly by employers shall register annually with the department to engage in the business specified in s. 105.01 (1) (intro.). The fee to register under this subsection is $5, except that no registration fee is required for an individual who is eligible for a fee waiver under the veterans fee waiver program under s. 45.44.

105.06 History History: 1973 c. 226; 1989 a. 220; 1997 a. 191, 237; 1999 a. 9; 2009 a. 180; 2011 a. 209.

105.06 Annotation As evidenced by the exclusion of employer-paid agents from the definition of employment agents in s. 105.01 (1) and by the paucity of provisions applying to employer-paid agents versus employment agents in ch. 105 and the Wisconsin Administrative Code, the only reasonable inference that can be drawn is that the legislature saw less need to protect the public interest from inappropriate actions of employer-paid employment agents and consequently intended to apply less stringent supervision over them. A contract made with an employer-paid agent is void if that agent is not registered with the state at the time of execution and performance of the contract. Kleewood, Inc. v. Hart Design & Mfg., Inc. 2006 WI App 264, 297 Wis. 2d 805, 727 N.W.2d 87, 06-0416.



105.07 Agent's fees.

105.07  Agent's fees.

105.07(1)(1) Each employment agent's license shall be renewed annually. Except as provided in sub. (3), the license or renewal fee shall be one percent of all fees, charges, commissions, or other compensation actually received during the life of the license or renewal by an employment agent for service as such but in no event less than $50 nor more than $300. Except as provided in sub. (3), the original license and annual renewal fee for a branch office or each additional place of business in the same community shall be $150.

105.07(2) (2) The minimum fee shall be paid before a license or renewal thereof is issued. Each employment agent to whom a license has been issued under this chapter shall file with the department, within 10 days after the previous license has expired, a verified statement showing the actual fees, charges, commission or other compensation received by the employment agent for services as such agent during the preceding year and with such statement shall pay the balance of such license fee due the state. Such fees shall be paid to the department and deposited in the general fund.

105.07(3) (3) An individual who is eligible for a fee waiver under the veterans fee waiver program under s. 45.44 is not required to pay a fee under sub. (1) for an original license.

105.07 History History: 1973 c. 226; 1993 a. 492; 2009 a. 177; 2011 a. 209.



105.08 Authority of department.

105.08  Authority of department. The department has the power to supervise every employment agency as is necessary to adequately enforce and administer all laws and lawful orders designed to prevent fraud, misrepresentations, false statements, or other unauthorized acts of such employment agent.

105.08 History History: 1973 c. 226.



105.09 Visitorial power.

105.09  Visitorial power. Any deputy may enter any employment office or the place of business of any employment agent for the purpose of collecting facts and statistics, examining the records or registers kept by the employment agent and bringing to the attention of the agent any law or any order of the department, or any failure on the part of an employment agent to comply therewith. No employment agent may refuse to admit any deputy to his or her place of business.

105.09 History History: 1973 c. 226; 1977 c. 29.



105.10 Department inquiries.

105.10  Department inquiries. Any employment agent receiving from the department any forms calling for information required by the department to administer this chapter and rules promulgated under this chapter, with directions to complete the form, shall cause the form to be properly completed so as to answer fully and correctly each question. The completed form shall be returned to the department at its office within the period fixed by the department.

105.10 History History: 1973 c. 226; 2001 a. 107.



105.11 Schedule of fees or charges.

105.11  Schedule of fees or charges.

105.11(1) (1) Every applicant for a license or renewal of a license to engage in the business of an employment agent shall file with the department, within a time fixed by the department, a schedule of the fees or charges made by such employment agent to applicants for employment for any services rendered together with all rules or regulations that may, in any manner, affect the fees charged or to be charged for any service. Fees charged to applicants for employment and such rules or regulations affecting applicants for employment may be changed only with the approval of the department and when changed shall be filed with the department.

105.11(2) (2) The department may, under s. 105.14, fix a schedule of maximum fees charged by employment agents to applicants for employment for services rendered.

105.11(3) (3) An employment agent shall not charge, demand, collect or receive a greater compensation for any service performed by the employment agent than is specified in the schedules filed with the department, and no registration fee may be charged without permission from the department.

105.11(5) (5) No employer shall charge an employee or applicant for employment placed by an agency any amount as a direct or indirect placement fee that is greater than that permitted by departmental rule. If the total charges made by the employer and the employment agent to the employee exceed the allowable maximum set by the department, the department may, under s. 109.09 (1), recover the overcharge from the employer plus a penalty equal to the overcharge.

105.11(6) (6) No private employment agency may charge the applicant for employment a fee for counseling or require the applicant to purchase a counseling service as a condition for accepting the applicant's application.

105.11 History History: 1973 c. 226; 1977 c. 26 s. 75; 1989 a. 220; 1993 a. 492.



105.115 Notice to home care consumers and workers.

105.115  Notice to home care consumers and workers.

105.115(1)(1)  Definitions. In this section:

105.115(1)(a) (a) "Companionship services" means services that provide fellowship and protection for a person who, because of advanced age or physical or mental infirmity, cannot care for his or her own needs.

105.115(1)(b) (b) "Home care consumer" means a person who receives home care services in his or her temporary or permanent residence from a home care worker.

105.115(1)(c) (c) "Home care placement agency" means a person that is engaged in placing home care workers in the temporary or permanent residences of home care consumers for the purpose of providing home care services to those home care consumers, including an employment agent engaged in the business specified in s. 105.01 (1) (intro.) or a person specified in s. 105.01 (1) (f) whose fees or charges are paid entirely by a home care consumer.

105.115(1)(d) (d) "Home care services" means skilled or unskilled care provided to a person in his or her temporary or permanent residence for the purpose of enabling the person to remain safely and comfortably in that residence. "Home care services" include companionship services, homemaker services, nursing services, and personal care services.

105.115(1)(e) (e) "Home care worker" means a person who provides home care services to a home care consumer in the temporary or permanent residence of the home care consumer.

105.115(1)(f) (f) "Homemaker services" means household work, including preparing meals, laundering clothes, making beds, cleaning, performing errands and shopping, completing other miscellaneous chores, and performing any other activities that support the smooth and safe functioning of a home care consumer's residence.

105.115(1)(g) (g) "Nursing services" means nursing procedures, other than personal care services, that are permitted to be performed by a registered nurse under s. 441.001 (2) or by a licensed practical nurse under s. 441.001 (3).

105.115(1)(h) (h) "Personal care services" means assistance with the activities of daily living, such as eating, dressing, bathing, personal hygiene, and ambulation, but does not include nursing services.

105.115(2) (2) Notice to home care consumers. Whenever a home care placement agency places a home care worker in the temporary or permanent residence of a home care consumer, the home care placement agency shall provide the home care consumer with a notice of the duties, responsibilities, and liabilities of the home care consumer with respect to the home care worker, except that a home care placement agency is not required to provide that notice when placing a home care worker who is temporarily substituting for the regular home care worker of a home care consumer. The notice shall be on a form prescribed by the department and shall include, at a minimum, all of the following:

105.115(2)(a) (a) A statement specifying the duties, responsibilities, and liabilities of the home care placement agency with respect to the home care consumer and the home care worker and the duties, responsibilities, and liabilities of the home care consumer with respect to the home care worker. The statement shall clearly specify the home care consumer's responsibility, if any, for all of the following:

105.115(2)(a)1. 1. Day-to-day supervision of the home care worker.

105.115(2)(a)2. 2. Assigning duties to the home care worker.

105.115(2)(a)3. 3. Hiring, firing, and discipline of the home care worker.

105.115(2)(a)4. 4. Providing equipment or materials for use by the home care worker.

105.115(2)(a)5. 5. Performing a background investigation of the home care worker.

105.115(2)(a)6. 6. Ensuring that the home care worker has any credential, as defined in s. 440.01 (2) (a), or any other license, registration, certification, permit, or approval that is required for the home care worker to provide adequate home care services for the home care consumer.

105.115(2)(b) (b) A statement of the employment status of the home care worker, specifically, whether the home care worker is an employee of the home care placement agency or of the home care consumer or is an independent contractor and a statement identifying which party is responsible for paying the wages or salary of the home care worker, paying federal social security taxes and state and federal unemployment contributions or taxes with respect to the home care worker, and procuring worker's compensation or liability insurance covering injury to the home care worker.

105.115(2)(c) (c) A statement that, notwithstanding the employment status of the home care worker specified in the notice, the home care consumer may be determined to be the employer of the home care worker for purposes of certain state and federal labor laws and that, if that is the case, the home care consumer may be held responsible for paying the wages or salary of the home care worker, paying federal social security taxes and state and federal unemployment contributions or taxes with respect to the home care worker, procuring worker's compensation or liability insurance covering injury to the home care worker, and complying with various other state and federal labor laws.

105.115(2)(cm) (cm) A list, by county, of the telephone numbers provided under s. 46.90 (3) (c) that a person may call to report suspected cases of abuse, material abuse, neglect, or self-neglect under the elder abuse reporting system.

105.115(2)(cn) (cn) A telephone number at the department of health services that a person may call to report suspected cases of abuse or neglect of a client or of misappropriation of a client's property under s. 146.40 (4r) (a).

105.115(2)(d) (d) A telephone number and address at which the home care consumer may contact the department if he or she has any questions about the contents of the notice.

105.115(2)(e) (e) A statement acknowledging that the home care consumer has received and understands the notice provided under this subsection and a line for the home care consumer's signature located immediately below that statement. The home care placement agency shall give the home care consumer one copy of the notice signed by the home care consumer and shall retain one copy in its files.

105.115(3) (3) Notice to home care workers. Whenever a home care placement agency places a home care worker in the temporary or permanent residence of a home care consumer, the home care placement agency shall provide the home care worker with a notice stating the employment status of the home care worker, specifically, whether the home care worker is an employee of the home care placement agency or of the home care consumer or is an independent contractor. The notice shall be on a form prescribed by the department and shall include, at a minimum, all of the following:

105.115(3)(a) (a) A statement that, notwithstanding the employment status of the home care worker specified in the notice, the home care worker may be determined to be an independent contractor for purposes of certain state and federal labor laws and, if that is the case, a description of the duties, responsibilities, and liabilities of the home care placement agency and the home care consumer with respect to the home care worker and the duties, responsibilities, and liabilities of the home care worker as a result of that independent contractor status. That description shall include, at a minimum, all of the following information:

105.115(3)(a)1. 1. A statement identifying which party is responsible for paying the wages or salary of the home care worker, paying federal social security taxes and state and federal unemployment contributions or taxes with respect to the home care worker, and procuring worker's compensation or liability insurance covering injury to the home care worker.

105.115(3)(a)2. 2. A statement identifying which party is responsible for the day-to-day supervision of the home care worker, assigning duties to the home care worker, hiring, firing, and discipline of the home care worker, and providing equipment or materials for use by the home care worker.

105.115(3)(b) (b) A telephone number and address at which the home care worker may contact the department if he or she has any questions about the contents of the notice.

105.115(3)(c) (c) A statement acknowledging that the home care worker has received and understands the notice provided under this subsection and a line for the home care worker's signature located immediately below that statement. The home care placement agency shall give the home care worker one copy of the notice signed by the home care worker and shall retain one copy in its files.

105.115(4) (4) Investigations, remedies, and penalties.

105.115(4)(a)(a) A home care consumer who is not provided with the notice required under sub. (2) or a home care worker who is not provided with the notice required under sub. (3) may either file a complaint with the department or commence an action in circuit court to recover from the home care placement agency the payment under par. (b) or (c) no later than 3 years after the date on which the home care placement agency was required to provide the notice. If the department receives a complaint that is timely filed, the department shall investigate the complaint and attempt, on behalf of the home care consumer or home care worker, to recover the payment under par. (b) or (c). In investigating a complaint filed under this paragraph, the department shall have the right of entry and audit under ss. 105.08 and 105.09 as to the home care placement agency.

105.115(4)(b) (b)

105.115(4)(b)1.1. If the department finds that a home care placement agency has failed to provide a home care consumer with the notice required under sub. (2) and that the home care consumer is liable for the payment of federal social security taxes or state or federal unemployment contributions or taxes with respect to the home care worker, for the provision of worker's compensation or liability insurance covering injury to the home care worker, for the payment of any fine or penalty imposed on the home care consumer for noncompliance with any state or federal labor law with respect to the home care worker, or for any injury to the home care worker, the department may recover from the home care placement agency, on behalf of the home care consumer, an amount equal to the total cost of those liabilities.

105.115(4)(b)2. 2. If the home care placement agency does not pay the amount specified in subd. 1. within 30 days after demand by the department, the department may commence a civil action on behalf of the home care consumer to collect that amount, and the circuit court may order the home care placement agency to pay to the home care consumer that amount, plus an additional amount equal to 50 percent of that amount, together with costs under ch. 814 and, notwithstanding s. 814.04 (1), reasonable attorney fees.

105.115(4)(b)3. 3. In the case of a home care consumer who commences an action in circuit court under par. (a), if the circuit court finds that the home care placement agency has failed to provide the home care consumer with the notice required under sub. (2) and that the home care consumer is liable for the payment of federal social security taxes or state or federal unemployment contributions or taxes with respect to the home care worker, for the provision of worker's compensation or liability insurance covering injury to the home care worker, for the payment of any fine or penalty imposed on the home care consumer for noncompliance with any state or federal labor law with respect to the home care worker, or for any injury to the home care worker, the court may order the home care placement agency to pay to the home care consumer an amount equal to the total cost of those liabilities, together with costs under ch. 814 and, notwithstanding s. 814.04 (1), reasonable attorney fees.

105.115(4)(c) (c)

105.115(4)(c)1.1. If the department finds that a home care placement agency has failed to provide a home care worker with the notice required under sub. (3), that the home care worker is an independent contractor, and that the home care worker is liable for the payment of federal self-employment social security taxes or has sustained an injury as a result of performing home care services, the department may recover from the home care placement agency, on behalf of the home care worker, an amount equal to the total cost of that liability or the total amount of damages sustained as a result of that injury.

105.115(4)(c)2. 2. If the home care placement agency does not pay the amount specified in subd. 1. within 30 days after demand by the department, the department may commence a civil action on behalf of the home care worker to collect that amount, and the circuit court may order the home care placement agency to pay to the home care worker that amount, plus an additional amount equal to 50 percent of that amount, together with costs under ch. 814 and, notwithstanding s. 814.04 (1), reasonable attorney fees.

105.115(4)(c)3. 3. In the case of a home care worker who commences an action in circuit court under par. (a), if the circuit court finds that the home care placement agency has failed to provide the home care worker with the notice required under sub. (3), that the home care worker is an independent contractor, and that the home care worker is liable for the payment of federal self-employment social security taxes or has sustained an injury as a result of performing home care services, the court may order the home care placement agency to pay to the home care worker an amount equal to the total cost of that liability or the total amount of damages sustained as a result of that injury, together with costs under ch. 814 and, notwithstanding s. 814.04 (1), reasonable attorney fees.

105.115(5) (5) Rules. The department shall promulgate rules to implement this section.

105.115 History History: 2005 a. 197; 2007 a. 20 s. 9121 (6) (a).



105.12 Prohibited practices.

105.12  Prohibited practices. No applicant shall be placed in any employment by an employment agent in violation of any statute, order or rule of the department. Examinations given by a private employment agency may be for job-related skills only.

105.12 History History: 1973 c. 226.



105.13 Refusal to issue; suspension or revocation of license.

105.13  Refusal to issue; suspension or revocation of license.

105.13(1)(1) The department may issue licenses to employment agents, and refuse to issue a license whenever, after investigation, the department finds that the character of the applicant makes the applicant unfit to be an employment agent, that the applicant has failed to pay court-ordered payments as provided in sub. (2), that the applicant is liable for delinquent taxes as provided in sub. (3), or that the applicant is liable for delinquent unemployment insurance contributions as provided in sub. (4), or when the premises for conducting the business of an employment agent is found upon investigation to be unfit for such use. Any license granted by the department may be suspended or revoked by it upon notice to the licensee and good cause. Failure to comply with this chapter and rules promulgated thereunder, or with any lawful orders of the department, is cause to suspend or revoke a license. Failure to pay court-ordered payments as provided in sub. (2) is cause to deny, suspend, restrict, refuse to renew or otherwise withhold a license. Liability for delinquent taxes as provided in sub. (3) or delinquent unemployment insurance contributions as provided in sub. (4) is cause to deny or revoke a license.

105.13(2) (2) The department of workforce development shall deny, suspend, restrict, refuse to renew, or otherwise withhold an employment agent's license for failure of the applicant or licensee to pay court-ordered payments of child or family support, maintenance, birth expenses, medical expenses, or other expenses related to the support of a child or former spouse or for failure of the applicant or licensee to comply, after appropriate notice, with a subpoena or warrant issued by the department of children and families or a county child support agency under s. 59.53 (5) and related to paternity or child support proceedings, as provided in a memorandum of understanding entered into under s. 49.857. Notwithstanding s. 103.005 (10), any action taken under this subsection is subject to review only as provided in the memorandum of understanding entered into under s. 49.857 and not as provided in ch. 227.

105.13(3) (3) The department shall deny an application for the issuance or renewal of an employment agent's license, or revoke such a license already issued, if the department of revenue certifies under s. 73.0301 that the applicant or licensee is liable for delinquent taxes. Notwithstanding s. 103.005 (10), an action taken under this subsection is subject to review only as provided under s. 73.0301 (5) and not as provided in ch. 227.

105.13(4) (4)

105.13(4)(a)(a) The department may deny an application for the issuance or renewal of an employment agent's license, or revoke such a license already issued, if the department determines that the applicant or licensee is liable for delinquent contributions, as defined in s. 108.227 (1) (d). Notwithstanding s. 103.005 (10), an action taken under this paragraph is subject to review only as provided under s. 108.227 (5) and not as provided in ch. 227.

105.13(4)(b) (b) If the department denies an application or revokes a license under par. (a), the department shall mail a notice of denial or revocation to the applicant or licensee. The notice shall include a statement of the facts that warrant the denial or revocation and a statement that the applicant or licensee may, within 30 days after the date on which the notice of denial or revocation is mailed, file a written request with the department to have the determination that the applicant or licensee is liable for delinquent contributions reviewed at a hearing under s. 108.227 (5) (a).

105.13(4)(c) (c) If, after a hearing under s. 108.227 (5) (a), the department affirms a determination under par. (a) that an applicant or licensee is liable for delinquent contributions, the department shall affirm its denial or revocation. An applicant or licensee may seek judicial review under s. 108.227 (6) of an affirmation by the department of a denial or revocation under this paragraph.

105.13(4)(d) (d) If, after a hearing under s. 108.227 (5) (a), the department determines that a person whose license is revoked or whose application is denied under par. (a) is not liable for delinquent contributions, as defined in s. 108.227 (1) (d), the department shall reinstate the license or approve the application, unless there are other grounds for revocation or denial. The department may not charge a fee for reinstatement of a license under this paragraph.

105.13 History History: 1973 c. 226; 1993 a. 492; 1997 a. 191, 237; 2009 a. 180; 2013 a. 36.



105.14 Regulations; records; reports.

105.14  Regulations; records; reports. The department may fix reasonable rules for the conduct of the business of any employment agent or employment agency as are necessary to carry out this chapter. The department may fix reasonable classifications of employments or positions and fix a reasonable scale of fees to be charged by employment agents to applicants for employment for each classification within the restrictions contained in this chapter, and may fix reasonable classifications of the business of employment agents, and make its rules and orders conform to these classifications. It may prescribe the form of books, registers or records to be kept by the employment agent, the receipts or copies of contracts to be handed to persons referred to employment, the reports to be made to the department, the refunds to be made to applicants who failed to secure employment; and it may order any other measures reasonably necessary to protect the public and persons seeking employment against fraud, misrepresentation or any other unauthorized act of any employment agent.

105.14 History History: 1973 c. 226; 1989 a. 220.



105.15 General powers of department applicable; penalties.

105.15  General powers of department applicable; penalties. Such investigations, classifications, and orders shall be made as provided in s. 103.005 and the penalties specified in s. 103.005 (12) shall apply to and be imposed for any violation of ss. 105.01 to 105.115 or 105.13 to 105.15. The department may also order a person who operates an employment agency in violation of s. 105.05 (1) to make refunds as provided under s. 105.16 (2). Orders issued under this section are subject to review in the manner provided in ch. 227.

105.15 History History: 1971 c. 228 s. 43; 1989 a. 220; 1991 a. 32; 1995 a. 27; 2005 a. 197.



105.16 Late fees and reports; failure to obtain license; refund.

105.16  Late fees and reports; failure to obtain license; refund.

105.16(1)(1) Every employment agent shall submit all fees, license renewal applications and reports within the time limitations or due dates specified by the department. A penalty fee of $5 per day for each day such fee, application or report is overdue may be levied by the department.

105.16(2) (2) If a person acts as an employment agent without the license required under s. 105.05 or after the person's license is suspended or revoked under s. 105.13, the department may order the person to refund all fees and charges that the person collected while unlicensed.

105.16 History History: 1973 c. 226; 1989 a. 220.






106. Apprentice, employment and equal rights programs.

106.001 Definitions.

106.001  Definitions. In this subchapter:

106.001(1) (1) "Apprentice" means any person who enters into an apprentice contract with the department and with a sponsor or an apprenticeship committee acting as the agent of a sponsor.

106.001(2) (2) "Apprentice contract" means any contract or agreement of service, express or implied, between an apprentice, the department, and a sponsor or an apprenticeship committee acting as the agent of a sponsor whereby an apprentice is to receive from or through the apprentice's employer, in consideration for the apprentice's services in whole or in part, instruction in any trade, craft, or business.

106.001(2m) (2m) "Apprenticeship committee" means a joint apprenticeship committee or a nonjoint apprenticeship committee designated by a sponsor to administer an apprenticeship program.

106.001(4) (4) "Apprenticeship program" means a program approved by the department providing for the employment and training of apprentices in a trade, craft, or business that includes a plan containing all of the terms and conditions for the qualification, recruitment, selection, employment, and training of apprentices as required under this subchapter, including the apprentice contract requirements under s. 106.01.

106.001(5) (5) "Employer" means any person employing an apprentice, whether or not the person is a party to an apprentice contract with the apprentice.

106.001(6) (6) "Joint apprenticeship committee" means an apprenticeship committee that consists of an equal number of representatives of employers and of representatives of employees who are represented by a collective bargaining agent.

106.001(7) (7) "Nonjoint apprenticeship committee" means an apprenticeship committee that consists of representatives of employers, but not of representatives of employees who are represented by a collective bargaining agent.

106.001(8) (8) "Sponsor" means any employer, organization of employees, association of employers, committee, or other person operating an apprenticeship program and in whose name the apprenticeship program is approved by the department.

106.001 History History: 1999 a. 83; 2009 a. 291.



106.01 Apprentice contracts.

106.01  Apprentice contracts.

106.01(1) (1)  Formation of apprentice contract. Any person 16 years of age or over may enter into an apprentice contract binding himself or herself to serve as an apprentice as provided in this section. Except as provided in ss. 106.02, 106.025, and 106.03, the term of service of an apprenticeship shall be for not less than one year. Every apprentice contract shall be in writing and shall be signed by the apprentice, the department, and the sponsor or an apprenticeship committee acting as the agent of the sponsor. If the apprentice has not reached 18 years of age, the apprentice contract shall also be signed by one of the apprentice's parents or, if both parents are deceased or legally incapable of giving consent, by the guardian of the apprentice or, if there is no guardian, by a deputy of the department. The department shall specify the provisions that are required to be included in an apprentice contract by rule promulgated under sub. (11).

106.01(5m) (5m) Assignment of apprentice contract.

106.01(5m)(a)(a) Upon entering into an apprentice contract, a sponsor that is not the proposed employer of the apprentice, or an apprenticeship committee that is acting as the agent of a sponsor, shall, with the acceptance of the apprentice contract by the proposed employer, assign the apprentice contract to the proposed employer, and the proposed employer and the apprentice named in the assignment shall be bound by the terms of the apprentice contract.

106.01(5m)(b) (b) The department shall furnish a copy of an acceptance described in par. (a) to each party that has signed the apprentice contract. A sponsor or apprenticeship committee that enters into an apprentice contract shall have the exclusive right to assign or reassign the apprentice contract to another sponsor, and the apprentice shall not be permitted to enter into any other apprentice contract. The period transpiring before assignment to an employer or reassignment to another employer shall not be credited toward the term of apprenticeship. The approval of the department is required in each transaction.

106.01(5m)(c) (c) A sponsor or apprenticeship committee that enters into an apprentice contract may reassign the apprentice contract to a different employer, but the apprentice shall not be bound by a reassignment unless that employer accepts the terms of the apprentice contract and agrees to perform the unperformed obligations of the apprentice contract. After a reassignment, the new employer shall perform the unperformed obligations of the apprentice contract. The department shall continue to have jurisdiction over an apprentice contract reassigned under this paragraph and the parties bound after the reassignment.

106.01(5p) (5p) Termination of apprentice contract. The department, on its own motion or on the complaint of any person, and after due notice, investigation, and, if requested by the apprentice, employer, or sponsor, a hearing under sub. (9), may make findings and issue an order terminating an apprentice contract if it is proved that any apprentice, employer, or sponsor that is a party to the apprentice contract is unable to continue with the obligations under the apprentice contract or has breached the apprentice contract. Upon termination of the apprentice contract, the released apprentice may enter into a new apprentice contract under any terms and conditions approved by the department that are consistent with this section.

106.01(6) (6) Related instruction.

106.01(6)(a)(a) An employer shall pay an apprentice for the time that the apprentice is receiving related instruction as provided in this paragraph. An employer shall pay an apprentice for not less than the number of hours of related instruction specified in par. (b) or the number of hours of related instruction specified in the apprentice contract, whichever is greater, at the same rate per hour as the employer pays the apprentice for services performed.

106.01(6)(b) (b) During the first 2 years of an apprenticeship, the sponsor shall provide for the apprentice not less than 144 hours per year of related instruction. If the apprenticeship is for longer than 2 years, the sponsor shall provide for the apprentice not less than a total of 400 hours of related instruction over the term of the apprenticeship. If the apprentice is receiving classroom instruction, the sponsor shall provide for the apprentice not less than 4 hours of related instruction or the equivalent during each week that the school providing the classroom instruction is in session. The total number of hours of related instruction and work that a sponsor may assign to an apprentice may not exceed 55 per week, except that nothing in this paragraph shall be construed to forbid overtime work as provided in sub. (7).

106.01(6)(c) (c) This subsection does not prohibit an agreement between the parties requiring the apprentice to take additional instruction on the apprentice's own time in excess of the number of hours required under par. (b) or the apprentice contract, whichever is greater.

106.01(6)(d) (d) The provider of related instruction to an apprentice shall submit reports on the grades and attendance of the apprentice to the department and the sponsor in accordance with standards set by the department.

106.01(6)(e) (e) All school officers and public school teachers shall cooperate with the department and employers and sponsors of apprentices to furnish, in a public school or any school supported in whole or in part by public moneys, any related instruction that may be required to be given apprentices.

106.01(7) (7) Overtime. An apprentice may be allowed to work overtime. All time in excess of the hours of labor that are paid at an employee's regular rate of pay in the particular craft, industry, or business and by the particular employer shall be considered overtime. An apprentice's rate of pay for overtime shall be increased by the same percentage as the journey worker's, rate of pay for overtime is increased in the same industry or establishment.

106.01(8) (8) Nonperformance of apprentice contract. If the apprentice or sponsor that is a party to an apprentice contract or an assignee employer fails to perform any of the stipulations of the apprentice contract, the apprentice, sponsor, or assignee employer may be required to forfeit not less than $100 nor more than $1,000, which is to be collected on complaint of the department and paid into the state treasury. In addition, the department may terminate an apprentice contract under sub. (5p) upon application of any party and for good cause shown.

106.01(9) (9) Authority of department. The department may investigate, fix reasonable classifications, issue rules and general or special orders, and hold hearings, make findings, and render orders upon its findings as necessary to carry out the intent and purposes of this section. The investigations, classifications, hearings, findings, and orders shall be made as provided in s. 103.005. Except as provided in sub. (8), the penalties specified in s. 103.005 (12) apply to violations of this section. Orders issued under this subsection are subject to review under ch. 227.

106.01(11) (11) Rules. The department shall promulgate rules to implement this section, including rules providing for all of the following:

106.01(11)(a) (a) The provisions that are required to be included in an apprentice contract.

106.01(11)(b) (b) Procedures for approving and for rescinding approval of apprenticeship programs.

106.01 History History: 1971 c. 228 s. 43; 1977 c. 29 s. 1651; 1977 c. 273; 1993 a. 492; 1995 a. 27; 1999 a. 83; 2001 a. 16; 2003 a. 33; 2009 a. 291.

106.01 Annotation The department was a necessary party to an action by a city employee for an allegedly discriminatory annulment of his apprentice indenture. Tillman v. City of Milwaukee, 715 F.2d 354 (1983).



106.02 Carpenters' apprentices.

106.02  Carpenters' apprentices. Every person, regardless of age, commencing a carpentry apprenticeship, shall enter into an apprentice contract under and be subject to s. 106.01, except that if the apprentice is 18 years of age or over only the apprentice's signature shall be necessary to bind the apprentice. A carpentry apprenticeship shall be for a term of 4 years, except that the department may upon the application of the apprentice or the employer, or both, extend that term for up to one additional year.

106.02 History History: 1971 c. 213 s. 5; 1993 a. 492; 1999 a. 83; 2009 a. 291.



106.025 Plumber apprenticeships.

106.025  Plumber apprenticeships.

106.025(1) (1) The department may prescribe the conditions under which a person may serve a plumbing apprenticeship, as to preliminary and technical college attendance requirements, and the credit for school attendance in serving the apprenticeship.

106.025(2) (2) Every person commencing a plumbing apprenticeship shall enter into an apprentice contract under s. 106.01. The term of a plumbing apprentice is 5 years, but the department may upon application of the apprentice, the apprentice's employer, or both, extend the term for up to one additional year.

106.025(3) (3) After the expiration of an apprenticeship term, no apprentice may engage in the business of plumbing either as an apprentice or as a journeyman plumber unless the apprentice secures a journeyman plumber's license. In case of failure to pass the examination for the license, he or she may continue to serve as an apprentice but not beyond the time for reexamination for a journeyman plumber's license, as prescribed by the rules of the department.

106.025(4) (4) In order that the apprentice may qualify at the end of apprenticeship as a skilled mechanic in the art of installing plumbing work, the department may prescribe the level of supervision of an apprentice and the character of plumbing work that the apprentice may do during the 3rd year of the apprenticeship term. An apprentice in the 4th or 5th year of the apprenticeship term may install plumbing under the direction or supervision of a master or journeyman plumber without either the master or journeyman being physically present, provided that the master plumber in charge shall be responsible for the work.

106.025 History History: 1971 c. 40; 1971 c. 154 s. 79 (2); 1979 c. 221; 1981 c. 60; 1993 a. 399; 1995 a. 286 ss. 1, 2; Stats. 1995 s. 106.025; 1999 a. 83; 2009 a. 291.



106.03 Real estate apprenticeships excluded.

106.03  Real estate apprenticeships excluded. This subchapter does not apply to apprenticeships under ch. 452.

106.03 History History: 2009 a. 291.



106.04 Employment of apprentices on state public works projects.

106.04  Employment of apprentices on state public works projects.

106.04(1)(1)  Definitions. In this section:

106.04(1)(d) (d) "Project" means a project of public works that is subject to s. 103.49 or 103.50 in which work is performed by employees employed in trades that are apprenticeable under this subchapter.

106.04(3) (3) Waiver. If the department grants an exception or modification to any requirement in any contract for the performance of work on a project relating to the employment and training of apprentices, the department shall post that information on its Internet site, together with a detailed explanation of why the exception or modification was granted.

106.04 History History: 2009 a. 28.



106.05 Apprenticeship completion award program.

106.05  Apprenticeship completion award program.

106.05(1)(1)  Definitions. In this section:

106.05(1)(a) (a) "Sponsor" does not include a state agency or local governmental unit.

106.05(1)(b) (b) "Tuition costs" means any fee that is charged for an apprentice to participate in related instruction under s. 106.01 (6).

106.05(2) (2) Apprenticeship completion awards.

106.05(2)(a)(a) The department shall administer an apprenticeship completion award program as provided in this section to partially reimburse tuition costs incurred by any of the following:

106.05(2)(a)1. 1. An apprentice who has successfully completed part or all of the requirements of his or her apprenticeship program as provided in par. (b) 1. and 2. and who is employed in the trade, occupation, or business in which he or she is being trained under the apprenticeship program.

106.05(2)(a)2. 2. The sponsor of an apprentice described in subd. 1.

106.05(2)(b) (b) Subject to par. (c) and sub. (3), from the appropriation under s. 20.445 (1) (d), the department shall provide to an apprentice described in par. (a) 1. or the apprentice's sponsor a completion award equal to 25 percent of the cost of tuition incurred by the apprentice or sponsor or $1,000, whichever is less, as follows:

106.05(2)(b)1. 1. The department shall make the first payment of a completion award upon the successful completion of the first year of the apprentice's apprenticeship contract. The amount of the first payment may not exceed $250.

106.05(2)(b)2. 2. The department shall pay the remainder of a completion award upon the successful completion of all requirements of the apprentice's apprenticeship program.

106.05(2)(c) (c) The total amount of a completion award that the department may pay to an apprentice and his or her sponsor may not exceed 25 percent of the cost of tuition incurred by the apprentice and sponsor or $1,000, whichever is less.

106.05(3) (3) Limitations on awards.

106.05(3)(a)(a) If the amount of funds to be distributed under sub. (2) exceeds the amount available under s. 20.445 (1) (d), the department may reduce the reimbursement percentage or deny applications for completion awards that would otherwise qualify under sub. (2). In that case, the department shall determine the reimbursement percentage and eligibility on the basis of the dates on which apprentices and sponsors become eligible for completion awards.

106.05(3)(b) (b) The department may provide a completion award under sub. (2) to a person who is delinquent in child support or maintenance payments or who owes past support, medical expenses, or birth expenses, as established by appearance of the person's name on the statewide support lien docket under s. 49.854 (2) (b), only if the person provides the department with one of the following:

106.05(3)(b)1. 1. A repayment agreement that the person has entered into, that has been accepted by the county child support agency under s. 59.53 (5), and that has been kept current for the 6-month period immediately preceding the date of the application for a completion award.

106.05(3)(b)2. 2. A statement that the person is not delinquent in child support or maintenance payments and does not owe past support, medical expenses, or birth expenses, signed by a representative or designee of the department of children and families within 7 working days before the date of the application for a completion award.

106.05(4) (4) Rules. The department shall promulgate rules to implement this section.

106.05 History History: 2013 a. 57.



106.09 Public employment offices.

106.09  Public employment offices.

106.09(1) (1) The department shall establish and conduct free employment agencies, license and supervise the work of private employment offices, do all in its power to bring together employers seeking employees and working people seeking employment, make known the opportunities for self-employment in this state, aid in procuring employment for the blind adults of the state, aid in inducing minors to undertake promising skilled employments, provide industrial or agricultural training for vagrants and other persons unsuited for ordinary employments, and encourage wage earners to insure themselves against distress from unemployment. It shall investigate the extent and causes of unemployment in this state and the remedies therefor in this and other countries, and it shall devise and adopt the most efficient means within its power to avoid unemployment, to provide employment, and to prevent distress from involuntary idleness.

106.09(2) (2) Any county, city, town or village may enter into an agreement with the department for such period of time as may be deemed desirable for the purpose of establishing and maintaining local free employment offices, and it shall be lawful for any county, city, town or village to appropriate and expend the necessary money and to permit the use of public property for the joint establishment and maintenance of such offices as may be agreed upon, or in counties containing 250,000 inhabitants or more in any city, town or village therein to purchase a site and construct necessary buildings. Provided, that in any county, city, village or town therein, wherein there is a citizens' committee on unemployment, such committee may rent, lease, purchase or construct necessary buildings for the joint establishment and maintenance of such free employment office, subject to the approval of such plans by the department. The department may establish such free employment offices as it deems necessary to carry out the purposes of ch. 108. All expenses of such offices, or all expenses not defrayed by the county, city, town or village in which an office is located, shall be paid from the appropriations to the department provided in s. 20.445 (1) (ga) and (n).

106.09(3) (3) The department may rent, furnish and equip, except as provided in sub. (2), such offices as may be needed in cities for the conduct of its affairs. All payments arising under this section shall be charged against the proper appropriation for the department.

106.09(5) (5) The department is authorized and directed to cooperate with the U.S. employment service in the administration of its functions.

106.09(7) (7) The department may, by rule, fix and collect fees for provision of employment services authorized but not funded by the U.S. employment service.

106.09 History History: 1971 c. 185 ss. 1, 7; 1971 c. 228 ss. 25, 42; Stats. 1971 s. 101.23; 1973 c. 90 s. 559; 1979 c. 34 s. 2102 (25) (a); 1981 c. 36 s. 45; 1983 a. 27; 1985 a. 29 ss. 1650, 3202 (29); 1995 a. 27 s. 3692; Stats. 1995 s. 106.09; 2003 a. 33.



106.10 Veterans job training.

106.10  Veterans job training. The department shall cooperate with the U.S. department of veterans affairs in the performance of functions prescribed in P.L. 79-679, 60 Stat. 934 and any acts amendatory thereof or supplementary thereto. The secretary may with the approval of the governor take all necessary steps in the making of leases or other contracts with the federal government in the adoption and execution of plans, methods and agreements to effectuate P.L. 79-679.

106.10 History History: 1971 c. 185 s. 1; 1971 c. 228; Stats. 1971 s. 101.25; 1977 c. 29, 272; 1989 a. 56; 1995 a. 27 s. 3693; Stats. 1995 s. 106.10.



106.11 Workforce investment programs.

106.11  Workforce investment programs. The department shall cooperate with the federal government in carrying out the purposes of the federal Workforce Investment Act of 1998, 29 USC 2801 to 2945. In administering the programs authorized by that act the department shall, in cooperation with other state agencies and with local workforce development boards established under 29 USC 2832, establish a statewide workforce investment system to meet the employment, training, and educational needs of persons in this state. If a local workforce development board anticipates that there may be a business closing or mass layoff under s. 109.07 in the area served by that board, the board may prepare a list of resources available in that area that provide career planning, job search, job skills training, and other support services for affected employees, as defined in s. 109.07 (1) (a), including contact information for those resources, for distribution to those employees under s. 109.07 (1m) (a).

106.11 History History: 1985 a. 29 ss. 43, 45 to 48, 50, 51, 1651 to 1653, 3202 (22); 1993 a. 399, 446; 1995 a. 27 ss. 3694 to 3697, 9145 (1); Stats. 1995 s. 106.11; 1997 a. 27, 39, 112; 1999 a. 9; 2009 a. 87.



106.12 Employment and education program administration.

106.12  Employment and education program administration. The department shall plan, coordinate, administer, and implement the youth apprenticeship program under s. 106.13 (1) and such other employment and education programs as the governor may by executive order assign to the department. Notwithstanding any limitations placed on the use of state employment and education funds under this section or s. 106.13 or under an executive order assigning an employment and education program to the department, the department may issue a general or special order waiving any of those limitations on finding that the waiver will promote the coordination of employment and education services.

106.12 History History: 1993 a. 16; 1995 a. 27 s. 3701; 1995 Stats. s. 106.12; 1997 a. 27; 1999 a. 9; 2001 a. 16; 2003 a. 33; 2005 a. 25.



106.13 Youth apprenticeship program.

106.13  Youth apprenticeship program.

106.13(1) (1) The department shall provide a youth apprenticeship program that includes the grant programs under subs. (3m) and (4).

106.13(2) (2) The council on workforce investment established under 29 USC 2821, the technical college system board, and the department of public instruction shall assist the department in providing the youth apprenticeship program under sub. (1).

106.13(2m) (2m) The department shall approve occupations and maintain a list of approved occupations for the youth apprenticeship program. From the appropriation under s. 20.445 (1) (a), the department shall develop curricula for youth apprenticeship programs for occupations approved under this subsection.

106.13(3) (3) The youth apprenticeship program under sub. (1) shall not affect any apprenticeship program that is governed by subch. I, except that an apprenticeship program that is governed by subch. I may grant credit toward the completion of an apprenticeship for the successful completion of a youth apprenticeship under sub. (1).

106.13(3m) (3m)

106.13(3m)(a)(a) In this subsection, "local partnership" means one or more school districts, or any combination of one or more school districts, other public agencies, as defined in sub. (4) (a) 2., nonprofit organizations, as defined in sub. (4) (a) 1r., individuals or other persons, who have agreed to be responsible for implementing and coordinating a local youth apprenticeship program.

106.13(3m)(b) (b) From the appropriation under s. 20.445 (1) (e), the department shall award grants to applying local partnerships for the implementation and coordination of local youth apprenticeship programs. A local partnership shall include in its grant application the identity of each public agency, nonprofit organization, individual, and other person who is a participant in the local partnership, a plan to accomplish the implementation and coordination activities specified in subds. 1. to 6., and the identity of a fiscal agent who shall be responsible for receiving, managing, and accounting for the grant moneys received under this paragraph. Subject to par. (c), a local partnership that is awarded a grant under this paragraph may use the grant moneys awarded for any of the following implementation and coordination activities:

106.13(3m)(b)1. 1. Recruiting employers to provide on-the-job training and supervision for youth apprentices and providing technical assistance to those employers.

106.13(3m)(b)2. 2. Recruiting students to participate in the local youth apprenticeship program and monitoring the progress of youth apprentices participating in the program.

106.13(3m)(b)3. 3. Coordinating youth apprenticeship training activities within participating school districts and among participating school districts, postsecondary institutions and employers.

106.13(3m)(b)4. 4. Coordinating academic, vocational and occupational learning, school-based and work-based learning and secondary and postsecondary education for participants in the local youth apprenticeship program.

106.13(3m)(b)5. 5. Assisting employers in identifying and training workplace mentors and matching youth apprentices and mentors.

106.13(3m)(b)6. 6. Any other implementation or coordination activity that the department may direct or permit the local partnership to perform.

106.13(3m)(c) (c) A local partnership that is awarded a grant under par. (b) may not use any of the grant moneys awarded to provide funding to a business that is operated for profit or to a nonprofit organization that represents business interests.

106.13(3m)(d) (d) The amount of a grant awarded under par. (b) may not exceed $900 per youth apprentice. A local partnership that is awarded a grant under par. (b) shall provide matching funds equal to 50% of the grant amount awarded.

106.13(3m)(e) (e) The following outcomes are expected of a local youth apprenticeship program that is funded under par. (b):

106.13(3m)(e)1. 1. At least 80% of the youth apprentices who participate in the program for 2 years must receive a high school diploma on completion of the youth apprenticeship.

106.13(3m)(e)2. 2. At least 60% of the youth apprentices who participate in the program for 2 years must be offered employment by the employer that provided the on-the-job training for the youth apprentice on completion of the youth apprenticeship.

106.13(4) (4)

106.13(4)(a)(a) In this subsection:

106.13(4)(a)1d. 1d. "Eligible employer" means an employer that is eligible to receive a grant under this subsection according to the criteria established by the department under par. (d).

106.13(4)(a)1r. 1r. "Nonprofit organization" means a nonstock corporation under ch. 181 that is a nonprofit corporation, as defined in s. 181.0103 (17).

106.13(4)(a)2. 2. "Public agency" means a county, city, village, town, school district or technical college district or an agency of this state or of a county, city, village, town, school district or technical college district.

106.13(4)(b) (b) From the appropriation under s. 20.445 (1) (em), the department may award a grant to a public agency or a nonprofit organization, or to an eligible employer that is responsible for the on-the-job training and supervision of a youth apprentice. A public agency or nonprofit organization that receives a grant under this subsection shall use the funds awarded under the grant to award training grants to eligible employers that provide on-the-job training and supervision for youth apprentices. Subject to par. (c), a training grant provided under this subsection may be awarded to an eligible employer for each youth apprentice who receives at least 180 hours of paid on-the-job training from the eligible employer during a school year, as defined in s. 115.001 (13). The amount of a training grant may not exceed $500 per youth apprentice per school year. A training grant may not be awarded for any specific youth apprentice for more than 2 school years.

106.13(4)(c) (c) Notwithstanding par. (b), the department may award a training grant under this subsection to an eligible employer that provides less than 180 hours of paid on-the-job training for a youth apprentice during a school year, as defined in s. 115.001 (13), if the department determines that it would be beneficial for the youth apprentice to receive on-the-job training from more than one eligible employer.

106.13(4)(d) (d) The department shall establish eligibility criteria for a grant under this subsection. That criteria shall specify that eligibility for a grant shall be limited to small employers, as determined by the department, and to employers providing on-the-job training in employment areas determined by the department. Notwithstanding sub. (5), those criteria need not be promulgated as rules.

106.13(5) (5) The department shall promulgate rules to administer this section.

106.13 History History: 1991 a. 39; 1993 a. 16, 339, 399, 437, 491; 1995 a. 27 ss. 3703 to 3712, 9130 (4), 9145 (1); Stats. 1995 s. 106.13; 1997 a. 3, 27, 79; 1999 a. 9 ss. 2016 to 2024, 2068; 2001 a. 16; 2003 a. 33; 2005 a. 25; 2009 a. 291.



106.14 Job centers.

106.14  Job centers.

106.14(1)(1) The department shall provide a job center network throughout the state through which job seekers may receive comprehensive career planning, job placement, and job training information.

106.14(2) (2) The department shall publicize and maintain on its job center Web site information related to the job program under s. 49.147 (3) so that employers and individuals seeking employment may obtain information about the program, including how to participate in it.

106.14 History History: 1993 a. 16; 1995 a. 27 ss. 3713, 3770m and 3770p; Stats. 1995 s. 106.14; 1997 a. 27; 1999 a. 9; 2001 a. 16; 2009 a. 333; 2011 a. 32.



106.15 Assistance for dislocated workers.

106.15  Assistance for dislocated workers.

106.15(1) (1)  Definitions. In this section:

106.15(1)(a) (a) "Council" means the council on workforce investment established under 29 USC 2821.

106.15(1)(b) (b) "Dislocated worker" has the meaning given in 29 USC 2801 (9).

106.15(1)(c) (c) "Dislocated worker committee" means the committee or other subunit of the council that assists the governor in providing employment and training activities to dislocated workers under 29 USC 2862 to 2864.

106.15(1)(d) (d) "Local plan" means a local plan required under 29 USC 2833 as a condition for a grant.

106.15(3) (3) Grants. From the appropriation under s. 20.445 (1) (m), the department shall make grants to persons providing employment and training activities to dislocated workers including all of the following:

106.15(3)(a) (a) Job search assistance, including participation in job clubs.

106.15(3)(b) (b) Training in job skills.

106.15(3)(c) (c) Support services, including but not limited to transportation assistance, relocation assistance, financial counseling, personal counseling and programs conducted in cooperation with employers or labor organizations.

106.15(4) (4) Grant approval. The department may award a grant under this section only if both of the following occur:

106.15(4)(a) (a) The dislocated workers committee approves the local plan or application for funding and refers its decision to the secretary.

106.15(4)(b) (b) After receiving a referral under par. (a), the secretary approves the local plan or application for funding.

106.15(5) (5) Local plan or application review. In reviewing local plans and applications for funding under this section, the dislocated workers committee and the secretary shall consider all of the following:

106.15(5)(a) (a) The severity of the need for the program in the community to be served when compared with the severity of need in other communities.

106.15(5)(b) (b) The appropriateness of the skill development or training to be provided, including whether the demand for that skill exceeds the supply.

106.15(5)(c) (c) Whether the program provides for labor organizations to participate in program planning.

106.15(5)(d) (d) Whether the program provides for coordination with other employment and training programs offered in the community in which the program will be offered.

106.15(6) (6) Rule making. The department shall promulgate rules to administer this section. The rules shall address eligible applicants and program providers, application requirements, criteria and procedures for awarding grants, reporting and auditing procedures and administrative operations.

106.15(7) (7) Funding. From the amounts appropriated under s. 20.445 (1) (m), all moneys received under 29 USC 2862 to 2864 shall be expended to fund grants and operations under this section.

106.15 History History: 1985 a. 153; 1987 a. 27; 1989 a. 31, 44; 1995 a. 27 ss. 3714, 3715; Stats. 1995 s. 106.15; 1999 a. 9; 2003 a. 33; 2011 a. 32.



106.16 Notification of position openings.

106.16  Notification of position openings.

106.16(1) (1) In this section:

106.16(1)(a) (a) "Company" means any business operated for profit.

106.16(1)(b) (b) "State agency" has the meaning given in s. 20.001 (1).

106.16(2) (2) Any company that receives a loan or grant from a state agency or an authority under ch. 231 or 234 shall notify the department and the local workforce development board established under 29 USC 2832, of any position in the company that is related to the project for which the grant or loan is received to be filled in this state within one year after receipt of the loan or grant. The company shall provide this notice at least 2 weeks prior to advertising the position.

106.16(3) (3) A state agency or an authority under ch. 231 or 234 shall notify the Wisconsin Economic Development Corporation if it makes a loan or grant to a company.

106.16(4) (4)

106.16(4)(a)(a) The department shall, upon complaint by any person or on its own motion, investigate any allegation that a company has violated sub. (2) if the complaint is filed with the department no more than 300 days after the alleged violation occurred.

106.16(4)(b) (b) If after investigation under par. (a) the department finds probable cause to believe that a company has violated sub. (2), the department shall notify the company of the department's finding of probable cause, of the actions specified under par. (d) that the department proposes to take and of the company's right to request a hearing regarding the alleged violation of sub. (2).

106.16(4)(c) (c) A company that receives a notice under par. (b) may, within 30 days after the date of the notice, request a contested case hearing under s. 227.42. If the department does not receive a request for a contested case hearing under s. 227.42 within 30 days after the date of the notice under par. (b), the department shall issue a final decision that the company has violated sub. (2) and take the actions specified under par. (d).

106.16(4)(d) (d) If the department receives a request under par. (c) for a hearing, the department shall hold a hearing as provided under s. 227.44. If, after hearing, the department finds that a company has violated sub. (2), the department shall issue a final decision under s. 227.47 that the company has violated sub. (2) and shall order the company to take any remedial action that the department considers appropriate based on the severity of the noncompliance with sub. (2).

106.16 History History: 1985 a. 285, 332; 1987 a. 27, 399; 1991 a. 39; 1995 a. 27 ss. 3716 and 9116 (5); Stats. 1995 s. 106.16; 1999 a. 9; 2011 a. 32.



106.17 Local labor market information.

106.17  Local labor market information.

106.17(1) (1) The department shall collect information concerning local labor markets and periodically prepare reports dealing with labor forces at a local level in this state for general circulation.

106.17(2) (2) The collection and distribution of local labor market information under sub. (1) shall be funded only from the appropriations under s. 20.445 (1) (m) and (n).

106.17 History History: 1987 a. 27; 1995 a. 27 s. 3717; Stats. 1995 s. 106.17; 2003 a. 33.



106.18 Youth programs in 1st class cities.

106.18  Youth programs in 1st class cities. From the appropriation account under s. 20.445 (1) (fm), the department shall implement and operate youth summer jobs programs in 1st class cities.

106.18 History History: 2007 a. 20.



106.19 Trade adjustment assistance overpayment waiver.

106.19  Trade adjustment assistance overpayment waiver.

106.19(1)(1) On or before October 8, 1989, the department shall establish a policy for waiving recovery of overpayments made under the federal adjustment assistance for workers program under 19 USC 2272 to 2318.

106.19(2) (2) The waiver policy shall require the department to grant a waiver if all of the following apply:

106.19(2)(a) (a) The overpayment was not the fault of the person who received it.

106.19(2)(b) (b) Requiring repayment would be contrary to equity and good conscience.

106.19(3) (3) The department shall do all of the following:

106.19(3)(a) (a) Notify all of the following persons of the waiver policy and the person's right to request a waiver:

106.19(3)(a)1. 1. A person from whom the department attempts to recover an overpayment made under 19 USC 2272 to 2318.

106.19(3)(a)2. 2. A person from whom the department is in the process of recovering an overpayment made under 19 USC 2272 to 2318.

106.19(3)(b) (b) Comply with the guidelines issued by the U.S. secretary of labor under 19 USC 2315 in connection with the waiver policy.

106.19(3)(c) (c) Establish the waiver policy by rule, using the procedure under s. 227.24.

106.19 History History: 1989 a. 31; 1995 a. 27 s. 3719; Stats. 1995 s. 106.19.



106.20 Pilot Wisconsin job opportunity business subsidy program.

106.20  Pilot Wisconsin job opportunity business subsidy program.

106.20(1)(1)  Definitions. In this section:

106.20(1)(a) (a) "Business" means any person engaged in a business enterprise for profit in this state.

106.20(1)(c) (c) "Eligible job applicant" means an individual who the department determines meets the requirements of s. 101.35 (9), 1991 stats.

106.20(1)(cm) (cm) "Eligible unit of government" means a county described in s. 101.35 (2) (a), 1991 stats., or designated under s. 101.35 (2) (b), 1991 stats., or a unit of government designated under s. 101.35 (2) (d), 1991 stats.

106.20(1)(d) (d) "Local service agency" means an organization designated under s. 101.35 (3), 1991 stats.

106.20(1)(e) (e) "Minority business" has the meaning given in s. 16.287 (1) (e).

106.20(1)(f) (f) "Small business" has the meaning given in s. 227.485 (2) (c).

106.20(1)(g) (g) "Urban county" means a county located in a federal standard metropolitan statistical area.

106.20(1)(h) (h) "Wisconsin job opportunity business subsidy program" means the program administered under this section.

106.20(11) (11) Repayment.

106.20(11)(a)(a) If an eligible job applicant leaves the employ of a business that received funds to subsidize the wages of the eligible job applicant under s. 101.35 (5), 1991 stats., the business shall repay the following percentage of the funds:

106.20(11)(a)1. 1. If the eligible job applicant leaves while the position is subsidized, 70%.

106.20(11)(a)2. 2. If the eligible job applicant leaves less than 12 months after the subsidy ended, a percentage between 70% and 0%, decreasing proportionally to 0% 12 months after the subsidy has ended.

106.20(11)(a)3. 3. If the eligible job applicant leaves 12 months or more after the subsidy ended, 0%.

106.20(11)(b) (b) A business need not repay funds under par. (a) if the business replaces the departing eligible job applicant with another eligible job applicant who remains employed with the business for at least 12 months after the subsidy paid to the departing eligible job applicant would have ended.

106.20(11)(c) (c) The secretary may waive all or part of a repayment required under par. (a) if the secretary determines that waiving the repayment is in the best interests of the state.

106.20(11)(d) (d) The local service agency shall use the amounts repaid under this subsection for additional wage subsidies.

106.20(13) (13) Final report. On or before September 1, 1993, the department shall submit a final report concerning the Wisconsin job opportunity business subsidy program to the chief clerk of each house of the legislature for distribution to the legislature under s. 13.172 (2). The report shall include all of the following information for the period covered by the report:

106.20(13)(a) (a) The average wage paid to an eligible job applicant at the following times:

106.20(13)(a)1. 1. When hired.

106.20(13)(a)2. 2. Sixty days after the subsidy for the eligible job applicant ends.

106.20(13)(a)3. 3. Fourteen months after the subsidy for the eligible job applicant ends.

106.20(13)(b) (b) The number of qualified businesses and eligible job applicants that participated in each eligible unit of government.

106.20(13)(c) (c) The age, education level, family status, gender, race and work experience of each eligible job applicant.

106.20(13)(d) (d) The number of eligible job applicants who met the criteria in s. 101.35 (10) (b), 1991 stats., and in s. 101.35 (10) (c), 1991 stats., as affected by 1993 Wisconsin Act 16.

106.20(13)(e) (e) Any other information the department considers relevant.

106.20 History History: 1987 a. 399; 1989 a. 31, 336; 1991 a. 32, 39, 315; 1993 a. 16, 213, 243, 491; 1995 a. 27 s. 3720; Stats. 1995 s. 106.20; 2011 a. 32.



106.25 Public insurrection; death and disability benefits.

106.25  Public insurrection; death and disability benefits.

106.25(1)(1)  Definition. In this section, "public insurrection" means a civil disturbance in which a group or groups of persons are simultaneously engaged in acts of violence against persons or property by the illegal use of weapons, by burning, pillaging or looting or by committing any other illegal acts, and which is of such a magnitude as to result in any of the following:

106.25(1)(am) (am) Extraordinary utilization of off-duty local law enforcement personnel.

106.25(1)(b) (b) Declaration of a public emergency by the governor.

106.25(1)(c) (c) The calling of the national guard or other troops.

106.25(2) (2) Death and disability benefits. If the department finds that the injury or death of a state or local government officer or employee arose out of the performance of duties in connection with a public insurrection, and finds that death or disability benefits are payable under ch. 102, a supplemental award equal to the amount of the benefits, other than medical expense, payable under ch. 102 shall be made to the persons and in the same manner provided by ch. 102, except that when benefits are payable under s. 102.49, a supplemental award equal to one-half the benefits payable under that section shall be made.

106.25(3) (3) Payments. All payments under this section shall be made from the general fund.

106.25(4) (4) Benefits additional to all others. Death and disability benefits under this section are in addition to all other benefits provided by state law or by action of any municipality or public agency.

106.25 History History: 1971 c. 40; 1975 c. 199; 1975 c. 404 s. 7; 1975 c. 405 s. 7; Stats. 1975 s. 101.47; 1977 c. 29 s. 1651; 1995 a. 27 s. 3726; Stats. 1995 s. 106.25; 1995 a. 225, 257.



106.26 Employment transit assistance program.

106.26  Employment transit assistance program.

106.26(1)(1)  Findings and purpose. The legislature finds that, for many workers and persons seeking employment in outlying suburban and sparsely populated and developed areas, conventional, fixed-route mass transit systems do not provide adequate transportation service. The purpose of the employment transit assistance program under this section is to correct this deficiency in access to employment locations and to stimulate the development of innovative transit service methods.

106.26(2) (2) Definitions. In this section:

106.26(2)(a) (a) "Eligible applicant" means a local public body or a private organization.

106.26(2)(b) (b) "Local public body" has the meaning given in s. 85.20 (1) (d).

106.26(2)(c) (c) "Mass transit system" has the meaning given in s. 85.20 (1) (e).

106.26(2)(d) (d) "Project" means a project designed to improve access to jobs, including part-time jobs and Wisconsin works employment positions, as defined in s. 49.141 (1) (r), located in outlying suburban and sparsely populated and developed areas that are not adequately served by a mass transit system and to develop innovative transit service methods.

106.26(3) (3) Administration. The department shall administer the employment transit assistance program and shall have all powers necessary and convenient to implement this section, including the following:

106.26(3)(a) (a) To conduct a project.

106.26(3)(b) (b) To make and execute contracts with eligible applicants.

106.26(3)(c) (c) To make grants to eligible applicants to conduct projects or to match a federal grant awarded to an eligible applicant to conduct a project. Grants by the department are subject to all of the following requirements:

106.26(3)(c)1. 1. A grant may not exceed 80% of the total cost of a project.

106.26(3)(c)2. 2. A grant may only be made to an eligible applicant that provides access to nontemporary employment or to Wisconsin works employment positions, as defined in s. 49.141 (1) (r).

106.26(3)(d) (d) To receive and review applications from eligible applicants for grants under this section and to prescribe the form, nature and extent of information that shall be included in applications.

106.26(3)(e) (e) To establish criteria for evaluating applications for grants under this section.

106.26 History History: 1989 a. 31; 1995 a. 27 s. 3526m; Stats. 1995 s. 106.26; 1997 a. 27; 2003 a. 33.



106.27 Workforce training program.

106.27  Workforce training program.

106.27(1) (1)  Workforce training grants. From the appropriation under s. 20.445 (1) (b), the department shall award grants to public and private organizations for the development and implementation of workforce training programs. An organization that is awarded a grant under this subsection may use the grant for the training of unemployed and underemployed workers and incumbent employees of businesses in this state. As a condition of receiving a grant under this subsection, the department may require a public or private organization to provide matching funds at a percentage to be determined by the department.

106.27(1g) (1g) Workforce training program; expanded purposes. Of the amounts appropriated under s. 20.445 (1) (b) in the 2013-15 fiscal biennium, the department shall allocate $35,400,000 for all of the following:

106.27(1g)(a) (a) Grants to technical colleges for the reduction of waiting lists for enrollment in programs and courses in high-demand fields, as determined by the department.

106.27(1g)(b) (b) Grants for collaborative projects among school districts, technical colleges, and businesses to provide high school pupils with industry-recognized certifications in high-demand fields, as determined by the department.

106.27(1g)(c) (c) Grants to public and private organizations or services provided by the department to enhance employment opportunities for persons with disabilities.

106.27(1g)(d) (d) Administration of the grants and services under par. (a) to (c) and, if the department determines that the full amount of the allocation under this subsection will not be needed for grants and services under pars. (a) to (c) and for administration of those grants and services under this paragraph, grants under sub. (1).

106.27(1m) (1m) Labor market information system. From the appropriation under s. 20.445 (1) (bm), the department shall develop and maintain a labor market information system to collect, analyze, and disseminate information on current and projected employment opportunities in this state and other appropriate information relating to labor market dynamics as determined by the department. The department shall make the information contained in the system available, free of charge, to school districts, technical colleges, tribal colleges, institutions and college campuses within the University of Wisconsin System, local workforce development boards established under 29 USC 2832, employers, job seekers, and the general public, including making that information available on the department's Internet site.

106.27(2g) (2g) Implementation.

106.27(2g)(a)(a) Duties. To implement this section, the department shall do all of the following:

106.27(2g)(a)1. 1. Promulgate rules prescribing procedures and criteria for awarding grants under sub. (1) and the information with respect to those grants that must be contained in the reports required under subd. 3.

106.27(2g)(a)2. 2. Receive and review applications for grants under subs. (1) and (1g) and prescribe the form, nature, and extent of the information that must be contained in an application for a grant under sub. (1) or (1g).

106.27(2g)(a)3. 3. Require reports from grant recipients describing how the grant moneys received by a grant recipient were expended and the outcomes achieved as a result of the training program, waiting-list reduction activities, certification program, or employment enhancement activities implemented by the grant recipient.

106.27(2g)(b) (b) Powers. In addition to the duties described in par. (a), the department shall have all other powers necessary and convenient to implement this section, including the power to audit and inspect the records of grant recipients.

106.27(2m) (2m) Consultation. The department shall consult with the technical college system board and the Wisconsin Economic Development Corporation in implementing this section.

106.27(3) (3) Annual report. Annually, by December 31, the department shall submit a report to the governor and the cochairpersons of the joint committee on finance providing an account of the department's activities and expenditures under this section during the preceding fiscal year. The report shall include information on the number of unemployed and underemployed workers and incumbent employees who participate in training programs under sub. (1); the number of unemployed workers who obtain gainful employment, underemployed workers who obtain new employment, and incumbent employees who receive increased compensation after participating in such a training program; and the wages earned by those workers and employees both before and after participating in such a training program. The report shall also include information on the extent to which waiting lists for enrollment in courses and programs provided by technical colleges in high-demand fields are reduced as a result of grants under sub. (1g) (a), on the number of high school pupils who participate in certification programs under sub. (1g) (b), and on the number of persons with disabilities who participate in employment enhancement activities under sub. (1g) (c).

106.27 History History: 2013 a. 9, 139.



106.30 Nursing workforce survey and grant.

106.30  Nursing workforce survey and grant.

106.30(1) (1)  Definition. In this section, "nurse" means a registered nurse licensed under s. 441.06 or permitted under s. 441.08, a licensed practical nurse licensed or permitted under s. 441.10, an advanced practice nurse prescriber certified under s. 441.16 (2), or a nurse-midwife licensed under s. 441.15.

106.30(2) (2) Survey form. Each odd-numbered year, the department of workforce development shall develop and submit to the department of safety and professional services a survey form to gather data under s. 441.01 (7) (a) 1. to assist the department of workforce development in evaluating the supply of, demand for, and turnover among nurses in this state and in determining whether there are any regional shortages of nurses, shortages of nurses in any speciality areas, or impediments to entering the nursing profession in this state.

106.30(3) (3) Survey results. Beginning in 2011, by September 30 of each odd-numbered year, the department shall compile, process, and evaluate the survey results and submit a report of its findings to the speaker of the assembly and the president of the senate under s. 13.172 (3) and to the governor, the secretary of health services, and the nurse resource center described in sub. (5).

106.30(4) (4) Costs of survey. The department may use no more than 12 percent of the amount received under s. 20.445 (1) (km) for costs incurred by the department under subs. (2) and (3).

106.30(5) (5) Nursing workforce grants.

106.30(5)(a)(a) From the appropriation account under s. 20.445 (1) (km), the department of workforce development shall award grants equal to the amount appropriated under s. 20.445 (1) (km) minus the amount expended under sub. (4) to a nonprofit statewide nursing center that is comprised of and led by nurses and that has demonstrated coordination with constituent groups within the nursing community, including professional nursing organizations; organizations representing nurse educators, staff nurses, and nurse managers or executives; labor organizations representing nurses; the department of safety and professional services; the department of health services; and legislators who are concerned with issues affecting the nursing profession.

106.30(5)(b) (b) A statewide nursing center that receives a grant under par. (a) shall use the grant moneys to develop strategies to ensure that there is a nursing workforce that is adequate to meet the current and future health care needs of this state. The statewide nursing center may use those moneys to fund activities that are aimed at ensuring such a nursing workforce, including monitoring trends in the applicant pool for nursing education programs; evaluating the effectiveness of nursing education programs in increasing access to those programs and in enhancing career mobility for nurses, especially for populations that are underrepresented in the nursing profession; and facilitating partnerships between the nursing community and other health care providers, the department of safety and professional services, the business community, the legislature, and educators to promote diversity within the nursing profession, enhance career mobility and leadership development for nurses, and achieve consensus regarding policies aimed at ensuring an adequate nursing workforce in this state.

106.30 History History: 2009 a. 28; 2011 a. 32.



106.32 Veteran employment grants.

106.32  Veteran employment grants.

106.32(1) (1)  Definitions. In this section:

106.32(1)(a) (a) "Disabled veteran" means a veteran who is verified by the department of veterans affairs to have a service-connected disability rating of at least 50 percent under 38 USC 1114 or 1134.

106.32(1)(b) (b) "Full-time job" means a regular, nonseasonal full-time position in which an individual, as a condition of employment, is required to work at least 2,080 hours per year, including paid leave and holidays.

106.32(1)(c) (c) "Part-time job" means a regular, nonseasonal part-time position in which an individual, as a condition of employment, is required to work fewer than 2,080 hours per year, including paid leave and holidays.

106.32(1)(d) (d) "Veteran" means a person who is verified by the department of veterans affairs to have served on active duty under honorable conditions in the U.S. armed forces, in forces incorporated as part of the U.S. armed forces, in the national guard, or in a reserve component of the U.S. armed forces.

106.32(2) (2) Grants.

106.32(2)(a)(a) Beginning on July 2, 2013, from the appropriation account under s. 20.445 (1) (q), the department shall award a grant in any of the following amounts to any person who hires a disabled veteran to work at a business in this state:

106.32(2)(a)1. 1. For each disabled veteran the person hires in the calendar year to work a full-time job at the person's business in this state, $4,000 in the calendar year in which the disabled veteran is hired and $2,000 in each of the 3 calendar years following the calendar year in which the disabled veteran is hired.

106.32(2)(a)2. 2. Subject to sub. (3) (c), for each disabled veteran the person hires in the calendar year to work a part-time job at the person's business in this state, $2,000 in the calendar year in which the disabled veteran is hired and $1,000 in each of the 3 calendar years following the calendar year in which the disabled veteran is hired.

106.32(2)(b) (b) A person shall apply for a grant under this section in the manner prescribed by the department.

106.32(3) (3) Limitations.

106.32(3)(a)(a) The department shall not pay a grant to an applicant in any calendar year in which the disabled veteran voluntarily or involuntarily leaves his or her employment with the applicant.

106.32(3)(b) (b) The department shall pay a grant under this section only for hiring a disabled veteran who has received unemployment compensation benefits for at least one week prior to being hired by the applicant, who was receiving such benefits at the time that he or she was hired by the applicant, and who was eligible to receive such benefits at the time the benefits were paid.

106.32(3)(c) (c) The department shall determine the amount of the grant under sub. (2) (a) 2. as follows:

106.32(3)(c)1. 1. Divide the number of hours that the disabled veteran worked for the applicant during the calendar year by 2,080.

106.32(3)(c)2. 2. Multiply the amount of the grant under sub. (2) (a) 2., as appropriate, by the number determined under subd. 1.

106.32 History History: 2013 a. 20.



106.50 Open housing.

106.50  Open housing.

106.50(1)(1)  Intent. It is the intent of this section to render unlawful discrimination in housing. It is the declared policy of this state that all persons shall have an equal opportunity for housing regardless of sex, race, color, sexual orientation, disability, religion, national origin, marital status, family status, status as a victim of domestic abuse, sexual assault, or stalking, lawful source of income, age, or ancestry and it is the duty of the political subdivisions to assist in the orderly prevention or removal of all discrimination in housing through the powers granted under ss. 66.0125 and 66.1011. The legislature hereby extends the state law governing equal housing opportunities to cover single-family residences that are owner-occupied. The legislature finds that the sale and rental of single-family residences constitute a significant portion of the housing business in this state and should be regulated. This section shall be considered an exercise of the police powers of the state for the protection of the welfare, health, peace, dignity, and human rights of the people of this state.

106.50(1m) (1m) Definitions. In this section:

106.50(1m)(ad) (ad) "Advertise" means to publish, circulate, issue or display, or cause to be published, circulated, issued or displayed, any communication, notice, advertisement or sign in connection with the sale, financing or rental of housing.

106.50(1m)(am) (am) "Age", in reference to a member of a protected class, means at least 18 years of age.

106.50(1m)(b) (b) "Aggrieved person" means a person who claims to have been injured by discrimination in housing or believes that he or she will be injured by discrimination in housing that is about to occur.

106.50(1m)(c) (c) "Complainant" means a person who files a complaint alleging discrimination in housing.

106.50(1m)(d) (d) "Conciliation" means the attempted resolution of issues raised by a complaint or by the investigation of the complaint, through informal negotiations involving the aggrieved person, the complainant, the respondent and the department.

106.50(1m)(e) (e) "Condominium" has the meaning given in s. 703.02 (4).

106.50(1m)(f) (f) "Condominium association" means an association, as defined in s. 703.02 (1m).

106.50(1m)(g) (g) "Disability" means a physical or mental impairment that substantially limits one or more major life activities, a record of having such an impairment or being regarded as having such an impairment. "Disability" does not include the current illegal use of a controlled substance, as defined in s. 961.01 (4), or a controlled substance analog, as defined in s. 961.01 (4m), unless the individual is participating in a supervised drug rehabilitation program.

106.50(1m)(h) (h) "Discriminate" means to segregate, separate, exclude, or treat a person or class of persons unequally in a manner described in sub. (2), (2m), or (2r) because of sex, race, color, sexual orientation, disability, religion, national origin, marital status, family status, status as a victim of domestic abuse, sexual assault, or stalking, lawful source of income, age, or ancestry.

106.50(1m)(i) (i) "Dwelling unit" means a structure or that part of a structure that is used or intended to be used as a home, residence or sleeping place by one person or by 2 or more persons who are maintaining a common household, to the exclusion of all others.

106.50(1m)(j) (j) "Family" includes one natural person.

106.50(1m)(k) (k) "Family status" means any of the following conditions that apply to a person seeking to rent or purchase housing or to a member or prospective member of the person's household regardless of the person's marital status:

106.50(1m)(k)1. 1. A person is pregnant.

106.50(1m)(k)2. 2. A person is in the process of securing sole or joint legal custody, periods of physical placement or visitation rights of a minor child.

106.50(1m)(k)3. 3. A person's household includes one or more minor or adult relatives.

106.50(1m)(k)4. 4. A person's household includes one or more adults or minor children in his or her legal custody or physical placement or with whom he or she has visitation rights.

106.50(1m)(k)5. 5. A person's household includes one or more adults or minor children placed in his or her care under a court order, under a guardianship or with the written permission of a parent or other person having legal custody of the adult or minor child.

106.50(1m)(km) (km) "Hardship condition" means a situation under which a tenant in housing for older persons has legal custody or physical placement of a minor child or a minor child is placed in the tenant's care under a court order, under a guardianship or with the written permission of a parent or other person having legal custody of the minor child.

106.50(1m)(L) (L) "Housing" means any improved property, or any portion thereof, including a mobile home as defined in s. 101.91 (10), manufactured home, as defined in s. 101.91 (2), or condominium, that is used or occupied, or is intended, arranged or designed to be used or occupied, as a home or residence. "Housing" includes any vacant land that is offered for sale or rent for the construction or location thereon of any building, structure or portion thereof that is used or occupied, or is intended, arranged or designed to be used or occupied, as a home or residence.

106.50(1m)(m) (m) "Housing for older persons" means any of the following:

106.50(1m)(m)1. 1. Housing provided under any state or federal program that the secretary determines is specifically designed and operated to assist elderly persons, as defined in the state or federal program.

106.50(1m)(m)2. 2. Housing solely intended for, and solely occupied by, persons 62 years of age or older.

106.50(1m)(m)3. 3. Housing primarily intended and primarily operated for occupancy by at least one person 55 years of age or older per dwelling unit.

106.50(1m)(mm) (mm) "Interested person" means an adult relative or friend of a member of a protected class, or an official or representative of a private agency, corporation or association concerned with the welfare of a member of a protected class.

106.50(1m)(nm) (nm) "Member of a protected class" means a group of natural persons, or a natural person, who may be categorized because of sex, race, color, disability, sexual orientation, religion, national origin, marital status, family status, status as a victim of domestic abuse, sexual abuse, or stalking, lawful source of income, age, or ancestry.

106.50(1m)(om) (om) "Political subdivision" means a city, village, town or county.

106.50(1m)(q) (q) "Relative" means a parent, grandparent, greatgrandparent, stepparent, step grandparent, brother, sister, child, stepchild, grandchild, step grandchild, greatgrandchild, first cousin, 2nd cousin, nephew, niece, uncle, aunt, stepbrother, stepsister, half brother or half sister or any other person related by blood, marriage or adoption.

106.50(1m)(r) (r) "Rent" means to lease, to sublease, to let or to otherwise grant for a consideration the right of a tenant to occupy housing not owned by the tenant.

106.50(1m)(s) (s) "Respondent" means the person accused in a complaint or amended complaint of discrimination in housing and any other person identified in the course of an investigation as allegedly having discriminated in housing.

106.50(1m)(t) (t) "Sexual orientation" has the meaning given in s. 111.32 (13m).

106.50(1m)(u) (u) "Status as a victim of domestic abuse, sexual assault, or stalking" means the status of a person who is seeking to rent or purchase housing or of a member or prospective member of the person's household having been, or being believed by the lessor or seller of housing to be, a victim of domestic abuse, as defined in s. 813.12 (1) (am), sexual assault under s. 940.225, 948.02, or 948.025, or stalking under s. 940.32.

106.50(1s) (1s) Department to administer. This section shall be administered by the department through its division of equal rights. The department may promulgate such rules as are necessary to carry out this section. No rule may prohibit the processing of any class action complaint or the ordering of any class-based remedy, or may provide that complaints may be consolidated for administrative convenience only.

106.50(2) (2) Discrimination prohibited. It is unlawful for any person to discriminate:

106.50(2)(a) (a) By refusing to sell, rent, finance or contract to construct housing or by refusing to negotiate or discuss the terms thereof.

106.50(2)(b) (b) By refusing to permit inspection or exacting different or more stringent price, terms or conditions for the sale, lease, financing or rental of housing.

106.50(2)(c) (c) By refusing to finance or sell an unimproved residential lot or to construct a home or residence upon such lot.

106.50(2)(d) (d) By advertising in a manner that indicates discrimination by a preference or limitation.

106.50(2)(e) (e) For a person in the business of insuring against hazards, by refusing to enter into, or by exacting different terms, conditions or privileges with respect to, a contract of insurance against hazards to a dwelling.

106.50(2)(f) (f) By refusing to renew a lease, causing the eviction of a tenant from rental housing or engaging in the harassment of a tenant.

106.50(2)(g) (g) In providing the privileges, services or facilities that are available in connection with housing.

106.50(2)(h) (h) By falsely representing that housing is unavailable for inspection, rental or sale.

106.50(2)(i) (i) By denying access to, or membership or participation in, a multiple listing service or other real estate service.

106.50(2)(j) (j) By coercing, intimidating, threatening or interfering with a person in the exercise or enjoyment of, or on account of his or her having exercised or enjoyed, a right granted or protected under this section, or with a person who has aided or encouraged another person in the exercise or enjoyment of a right granted or protected under this section.

106.50(2)(k) (k) In making available any of the following transactions, or in the terms or conditions of such transactions for a person whose business includes engaging in residential real estate-related transactions:

106.50(2)(k)1. 1. The making or purchasing of loans or the provision of other financial assistance for purchasing, constructing, improving, repairing or maintaining housing or the making or purchasing of loans or the provision of other financial assistance secured by residential real estate.

106.50(2)(k)2. 2. Selling, brokering or appraising residential real property.

106.50(2)(L) (L) By otherwise making unavailable or denying housing.

106.50(2m) (2m) Representations designed to induce panic sales. No person may induce or attempt to induce a person to sell or rent housing by representations regarding the present or prospective entry into the neighborhood of a person of a particular economic status or a member of a protected class, or by representations to the effect that such present or prospective entry will or may result in any of the following:

106.50(2m)(a) (a) The lowering of real estate values in the area concerned.

106.50(2m)(b) (b) A deterioration in the character of the area concerned.

106.50(2m)(c) (c) An increase in criminal or antisocial behavior in the area concerned.

106.50(2m)(d) (d) A decline in the quality of the schools or other public facilities serving the area.

106.50(2r) (2r) Discrimination against persons with disabilities prohibited.

106.50(2r)(b)(b) Types of discrimination prohibited. In addition to discrimination prohibited under subs. (2) and (2m), no person may do any of the following:

106.50(2r)(b)1. 1. Segregate, separate, exclude or treat unequally in the sale or rental of, or otherwise make unavailable or deny, housing to a buyer or renter because of a disability of that buyer or renter, a disability of a person residing in or intending to reside in that housing after it is sold, rented or made available or a disability of a person associated with that buyer or renter.

106.50(2r)(b)2. 2. Segregate, separate, exclude or treat unequally a person in the terms, conditions or privileges of sale or rental of housing, or in the provision of services or facilities in connection with such housing, because of a disability of that person, a disability of a person residing in or intending to reside in that housing after it is sold, rented or made available or a disability of a person associated with that person.

106.50(2r)(b)3. 3. Refuse to permit, at the expense of a person with a disability, reasonable modifications of existing housing that is occupied, or is to be occupied, by such a person if the modifications may be necessary to afford the person full enjoyment of the housing, except that in the case of rental housing the landlord may, where it is reasonable to do so, condition permission for a modification on the tenant's agreement to restore the interior of the housing to the condition that existed before the modification, other than reasonable wear and tear. The landlord may not increase any customarily required security deposit. Where it is necessary to ensure that funds will be available to pay for the restorations at the end of the tenancy, the landlord may negotiate as part of a restoration agreement a requirement that the tenant pay into an interest-bearing escrow account, over a reasonable period, a reasonable amount of money not to exceed the cost of the restorations. The interest in any such account shall accrue to the benefit of the tenant. If escrowed funds are not used by the landlord for restorations, they shall be returned to the tenant.

106.50(2r)(b)4. 4. Refuse to make reasonable accommodations in rules, policies, practices or services that are associated with the housing, when such accommodations may be necessary to afford the person equal opportunity to use and enjoy housing, unless the accommodation would impose an undue hardship on the owner of the housing.

106.50(2r)(bm) (bm) Animals assisting persons with disabilities.

106.50(2r)(bm)1.1. If an individual's vision, hearing or mobility is impaired, it is discrimination for a person to refuse to rent or sell housing to the individual, cause the eviction of the individual from housing, require extra compensation from an individual as a condition of continued residence in housing or engage in the harassment of the individual because he or she keeps an animal that is specially trained to lead or assist the individual with impaired vision, hearing or mobility if all of the following apply:

106.50(2r)(bm)1.a. a. Upon request, the individual shows to the lessor, seller or representative of the condominium association credentials issued by a school recognized by the department as accredited to train animals for individuals with impaired vision, hearing or mobility.

106.50(2r)(bm)1.b. b. The individual accepts liability for sanitation with respect to, and damage to the premises caused by, the animal.

106.50(2r)(bm)2. 2. Subdivision 1. does not apply in the case of the rental of owner-occupied housing if the owner or a member of his or her immediate family occupying the housing possesses and, upon request, presents to the individual a certificate signed by a physician which states that the owner or family member is allergic to the type of animal the individual possesses.

106.50(2r)(c) (c) Design and construction of covered multifamily housing. In addition to discrimination prohibited under pars. (b) and (bm) and subs. (2) and (2m), no person may design or construct covered multifamily housing, as defined in s. 101.132 (1) (d), unless it meets the standards specified in s. 101.132 (2) (a) 1. to 4. In addition, no person may remodel, as defined in s. 101.132 (1) (h), housing with 3 or more dwelling units unless the remodeled housing meets the standards specified in s. 101.132 (2) (a) 1. to 4. as required under s. 101.132 (2) (b) 1., 2. or 3., whichever is applicable.

106.50(5m) (5m) Exemptions and exclusions.

106.50(5m)(a)(a)

106.50(5m)(a)1.1. Nothing in this section prohibits discrimination based on age or family status with respect to housing for older persons.

106.50(5m)(a)1e. 1e. Under this paragraph, housing under sub. (1m) (m) 3. may qualify as housing for older persons only if the owner of the housing maintains records containing written verification that all of the following factors apply to the housing:

106.50(5m)(a)1e.b. b. At least 80% of the dwelling units under sub. (1m) (m) 3. are occupied by at least one person 55 years of age or older.

106.50(5m)(a)1e.c. c. Policies are published and procedures are adhered to that demonstrate an intent by the owner or manager to provide housing under sub. (1m) (m) 3. for persons 55 years of age or older. The owner or manager may document compliance with this subd. 1e. c. by maintaining records containing written verification of the ages of the occupants of the housing.

106.50(5m)(a)1m. 1m. No person may discriminate by refusing to continue renting to a person living in housing for older persons under sub. (1m) (m) 3. who is subject to a hardship condition.

106.50(5m)(a)2. 2. Under this paragraph, housing may qualify as housing for older persons with respect to persons first occupying the housing on or after September 1, 1992, regardless of whether a person who had not attained the age of 62 resided in the housing on that date or regardless of whether one or more dwelling units were unoccupied on that date, if the persons who first occupy the housing on or after that date have attained the age of 62.

106.50(5m)(b) (b) Nothing in this section shall prohibit a person from exacting different or more stringent terms or conditions for financing housing based on the age of the individual applicant for financing if the terms or conditions are reasonably related to the individual applicant.

106.50(5m)(c) (c) Nothing in this section shall prohibit the development of housing designed specifically for persons with disabilities and preference in favor of persons with disabilities in relation to such housing.

106.50(5m)(d) (d) Nothing in this section requires that housing be made available to an individual whose tenancy would constitute a direct threat to the safety of other tenants or persons employed on the property or whose tenancy would result in substantial physical damage to the property of others, if the risk of direct threat or damage cannot be eliminated or sufficiently reduced through reasonable accommodations. A claim that an individual's tenancy poses a direct threat or a substantial risk of harm or damage must be evidenced by behavior by the individual that caused harm or damage, that directly threatened harm or damage, or that caused a reasonable fear of harm or damage to other tenants, persons employed on the property, or the property. No claim that an individual's tenancy would constitute a direct threat to the safety of other persons or would result in substantial damage to property may be based on the tenant's status as a victim of domestic abuse, sexual assault, or stalking.

106.50(5m)(dm) (dm) It is not discrimination based on status as a victim of domestic abuse, sexual assault, or stalking for a landlord to bring an action for eviction of a tenant based on a violation of the rental agreement or of a statute that entitles the landlord to possession of the premises, unless subd. 1. or 2. applies. A tenant has a defense to an action for eviction brought by a landlord if the tenant proves by a preponderance of the evidence that the landlord knew or should have known any of the following:

106.50(5m)(dm)1. 1. That the tenant is a victim of domestic abuse, sexual assault, or stalking and that the basis for the action for eviction is conduct that related to the commission of domestic abuse, sexual assault, or stalking by a person who was not the invited guest of the tenant.

106.50(5m)(dm)2. 2. That the tenant is a victim of domestic abuse, sexual assault, or stalking, that the basis for the action for eviction is conduct that related to the commission of domestic abuse, sexual assault, or stalking by a person who was the invited guest of the tenant, and that the tenant has done one of the following:

106.50(5m)(dm)2.a. a. Sought an injunction under s. 813.12, 813.122, 813.123, or 813.125 enjoining the person from appearing on the premises.

106.50(5m)(dm)2.b. b. Upon receiving notice under s. 704.17, provided a written statement to the landlord indicating that the person will no longer be an invited guest of the tenant and has not subsequently invited the person to be a guest of the tenant.

106.50(5m)(e) (e) It is not discrimination based on family status to comply with any reasonable federal, state or local government restrictions relating to the maximum number of occupants permitted to occupy a dwelling unit.

106.50(5m)(em) (em)

106.50(5m)(em)1.1. Subject to subd. 2., nothing in this section applies to a decision by an individual as to the person with whom he or she will, or continues to, share a dwelling unit, as defined in s. 101.71 (2) except that dwelling unit does not include any residence occupied by more than 5 persons.

106.50(5m)(em)2. 2. Any advertisement or written notice published, posted or mailed in connection with the rental or lease of a dwelling unit under subd. 1. may not violate sub. (2) (d), 42 USC 3604 (c), or any rules or regulations promulgated under this section or 42 USC 3601 to 3619, except that such an advertisement or written notice may be for a person of the same sex as the individual who seeks a person to share the dwelling unit for which the advertisement or written notice is placed.

106.50(5m)(f) (f)

106.50(5m)(f)1.1. Nothing in this section prohibits an owner or agent from requiring that a person who seeks to buy or rent housing supply information concerning family status, and marital, financial, and business status but not concerning race, color, disability, sexual orientation, ancestry, national origin, religion, creed, status as a victim of domestic abuse, sexual assault, or stalking, or, subject to subd. 2., age.

106.50(5m)(f)2. 2. Notwithstanding subd. 1., an owner or agent may require that a person who seeks to buy or rent housing under sub. (1m) (m) 3. supply information concerning his or her age for the purpose of verifying compliance with par. (a) 1e. b.

106.50(5m)(g) (g) A person may not be held personally liable for monetary damages for a violation of sub. (2), (2m) or (2r) if the person reasonably relied, in good faith, on the application of the exemption under this subsection relating to housing for older persons. For purposes of this paragraph, a person may show reasonable reliance, in good faith, on the application of the exemption under this subsection relating to housing for older persons only if the person shows all of the following:

106.50(5m)(g)1. 1. That he or she has no actual knowledge that the housing is not or will not be eligible for the exemption.

106.50(5m)(g)2. 2. That the owner of the housing has stated formally, in writing, that the housing complies with the requirements for the exemption.

106.50(6) (6) Fair housing administrative enforcement.

106.50(6)(a)(a) Complaints.

106.50(6)(a)1.1. The department may receive and investigate a complaint charging a violation of sub. (2), (2m) or (2r) if the complaint is filed with the department not later than one year after the alleged discrimination occurred or terminated.

106.50(6)(a)2. 2. The complaint shall include a written statement of the essential facts constituting the discrimination that is charged, and shall be signed by the complainant.

106.50(6)(a)3. 3. The complaint may be filed by an aggrieved person, by an interested person, by the department of workforce development under par. (b) or, if the complaint charges a violation of sub. (2r) (c), by the department of safety and professional services. The department of workforce development shall, upon request, provide appropriate assistance in completing and filing complaints.

106.50(6)(a)4. 4. The department shall serve notice on the aggrieved person acknowledging the filing of the complaint and advising the complainant of the time limits and choice of forums provided under this subsection and the right to bring a private civil action under sub. (6m).

106.50(6)(a)5. 5. Upon the filing of an initial, amended, final or supplemental complaint, the department shall promptly serve a copy of the complaint upon the respondent, except where testing may be conducted. The initial complaint shall be served before the commencement of the investigation by the department, except where testing may be conducted. The notice shall be sent by certified mail, return receipt requested. The notice to the respondent shall include a written statement from the department directing the respondent to respond in writing to the allegations in the complaint within 20 days after the date of the notice and further stating that, if the respondent fails to answer the complaint in writing, the department will make an initial determination as to whether discrimination has occurred based only on the department's investigation and the information supplied by the complainant.

106.50(6)(a)6. 6. The department may dismiss the complaint if the complainant fails to respond to the department within 20 days from the date of mailing of any correspondence from the department concerning the complaint, if the department's correspondence requests a response and if the correspondence is sent by certified mail, return receipt requested, to the last known-address of the complainant.

106.50(6)(b) (b) Powers and duties of department. The department of workforce development and its duly authorized agents may hold hearings, subpoena witnesses, take testimony and make investigations as provided in this subsection. The department of workforce development may test and investigate for the purpose of establishing violations of sub. (2), (2m) or (2r) and may make, sign and file complaints alleging violations of sub. (2), (2m) or (2r). In addition, the department of safety and professional services may make, sign and file complaints alleging violations of sub. (2r) (c). The department of workforce development shall employ examiners to hear and decide complaints of discrimination under this section, and to assist in the administration of this section. The examiners may make findings and issue orders under this subsection. The department of workforce development shall develop and implement an investigation manual for use in conducting investigations under par. (c).

106.50(6)(c) (c) Investigation and finding of probable cause.

106.50(6)(c)1.1. The department shall investigate all complaints that allege a violation of this section and that are filed within the time specified under par. (a). The department may subpoena persons or documents for the purpose of investigation. If during an investigation it appears that the respondent has engaged in discrimination against the complainant which is not alleged in the complaint, the department may advise the complainant that the complaint should be amended. If the complaint is amended, the department shall also investigate the allegations of the amended complaint.

106.50(6)(c)2. 2. At the conclusion of the investigation of the allegations, the department shall make a determination as to whether probable cause exists to believe that discrimination has occurred or is about to occur. In making a determination of probable cause, the department shall consider whether the facts concerning the alleged discrimination are sufficient to warrant the initiation of a civil action. If the department determines that probable cause exists, the department shall immediately issue a charge on behalf of the aggrieved person and refer the charge to the attorney general. If the attorney general concurs in the department's determination of probable cause, the attorney general shall represent the aggrieved person at the hearing under par. (f) or, if an election is made under subd. 2m., shall commence a civil action in the name of the state on behalf of the aggrieved person under sub. (6m).

106.50(6)(c)2m. 2m. Service of copies of the charge shall be made on the complainant, the respondent, and the aggrieved person by certified mail, return receipt requested. When a charge is filed, a complainant, a respondent, or an aggrieved person on whose behalf the complaint was filed may elect to have the claims asserted in that charge decided in a civil action under sub. (6m) in lieu of a hearing under par. (f). The election shall be made no later than 20 days after the receipt by the electing person of service of the charge, along with information about how to make the election. If an election is made, the person making the election shall give notice of doing so to the department and to all other complainants and respondents to whom the charge relates. The department shall notify the aggrieved persons that an election is made.

106.50(6)(c)3. 3. No charge may be issued regarding alleged discrimination after the beginning of the trial of a civil action commenced by the aggrieved party under sub. (6m) or 42 USC 3613, seeking relief with respect to that discriminatory act.

106.50(6)(c)4. 4. If the department initially determines that there is no probable cause to believe that discrimination occurred as alleged in the complaint, it may dismiss those allegations. The department shall, by a notice to be served with the determination, notify the parties of the complainant's right to appeal the dismissal of the claim to the secretary for a hearing on the issue by a hearing examiner. Service of the determination shall be made by certified mail, return receipt requested. If the hearing examiner determines that no probable cause exists, that determination is the final determination of the department and may be appealed under par. (j).

106.50(6)(d) (d) Temporary judicial relief. At any time after a complaint is filed alleging discrimination in violation of sub. (2), (2m), or (2r), the department may request the attorney general to file a petition in the circuit court for the county in which the act of discrimination allegedly occurred or for the county in which a respondent resides or transacts business, seeking a temporary injunction or restraining order against the respondent to prevent the respondent from performing an act that would tend to render ineffectual an order that the department may enter with respect to the complaint, pending final determination of proceedings under this section. On receipt of the department's request, the attorney general shall promptly file the petition.

106.50(6)(e) (e) Conciliation.

106.50(6)(e)1.1. Upon the filing of a complaint alleging discrimination in violation of sub. (2), (2m) or (2r), the department may endeavor to eliminate the discrimination by conference, conciliation and persuasion. The department shall notify the parties that conciliation services are available.

106.50(6)(e)2. 2. Conciliation efforts may be undertaken by the department during the period beginning with the filing of the complaint and ending with the dismissal of the complaint under par. (c) 4. or the issuance of a charge under par. (c) 2.

106.50(6)(e)3. 3. If conciliation resolves the dispute, a written conciliation agreement shall be prepared which shall state all measures to be taken by each party. The agreement may provide for dismissal of the complaint if the dismissal is without prejudice to the complainant's right to pursue the complaint against any respondent who fails to comply with the terms of the agreement. The agreement shall be signed by the respondent, the complainant and the aggrieved person and is subject to approval by the department. A conciliation agreement entered into under this subdivision is a public record and is subject to inspection under s. 19.35, unless the parties to the agreement request that the record be exempt from disclosure and the department finds that disclosure is not required to further the purposes of this section.

106.50(6)(e)4. 4. Whenever the department has reasonable cause to believe that a respondent has breached a conciliation agreement, the department shall refer the matter to the attorney general with a recommendation that a civil action be filed for enforcement of the agreement.

106.50(6)(f) (f) Hearing procedures.

106.50(6)(f)1.1. After the department issues a charge under par. (c) 2., the department shall serve the charge, along with a written notice of hearing, specifying the nature and acts of discrimination which appear to have been committed, and requiring the respondent to answer the charge at a hearing before an examiner. The notice shall specify a time of hearing, not less than 10 days after service of the charge, and a place of hearing within the county in which the violation is alleged to have occurred.

106.50(6)(f)2. 2. If an election is not made under par. (c) 2m., the hearing shall be conducted by a hearing examiner. If the attorney general has concurred in the department's determination of probable cause under par. (c) 2., the aggrieved person on whose behalf the charge was issued shall be represented by the attorney general. Any other person who is aggrieved, with respect to the issues to be determined at the hearing, may be represented by private counsel.

106.50(6)(f)3. 3. The department, the attorney general, or a party's attorney of record may issue a subpoena to compel the attendance of a witness or the production of evidence. A subpoena issued by an attorney shall be in substantially the same form as provided in s. 805.07 (4) and shall be served in the manner provided in s. 805.07 (5). The attorney shall, at the time of issuance, send a copy of the subpoena to the hearing examiner who is responsible for conducting the hearing.

106.50(6)(f)4. 4. The testimony at the hearing shall be recorded by the department. Discovery shall be conducted as expeditiously and inexpensively as possible, consistent with the need of all parties to obtain relevant evidence. The hearing under this paragraph shall be conducted as expeditiously and inexpensively as possible, consistent with the needs and rights of the parties to obtain a fair hearing and a complete record. The burden of proof is on the party alleging discrimination.

106.50(6)(f)5. 5. If after the hearing the examiner finds by a fair preponderance of the evidence that the respondent has violated sub. (2), (2m) or (2r), the examiner shall make written findings and order the respondent to take actions that will effectuate the purpose of sub. (2), (2m) or (2r), and may order other penalties, damages and costs as provided in pars. (h) and (i). The department shall serve a certified copy of the final findings and order on the aggrieved party, the complainant and the respondent. The order shall have the same force as other orders of the department and be enforced as provided in this subsection except that the enforcement of the order is automatically stayed upon the filing of a petition for review under par. (j).

106.50(6)(f)6. 6. If the examiner finds that the respondent has not engaged in discrimination as alleged in the complaint, the department shall serve a certified copy of the examiner's findings on the aggrieved party, the complainant and the respondent together with an order dismissing the complaint. If the complaint is dismissed, costs in an amount not to exceed $100 plus actual disbursements for the attendance of witnesses may be assessed against the department in the discretion of the department.

106.50(6)(g) (g) Time limitations.

106.50(6)(g)1.1. The department shall commence proceedings with respect to a complaint before the end of the 30th day after receipt of the complaint.

106.50(6)(g)2. 2. The department shall investigate the allegations of the complaint and complete the investigation not later than 100 days after receipt of the complaint. If the department is unable to complete the investigation within 100 days, it shall notify the complainant and respondent in writing of the reasons for not doing so.

106.50(6)(g)3. 3. The department shall make final administrative disposition of a complaint within one year after the date of receipt of a complaint, unless it is impracticable to do so. If the department is unable to do so, it shall notify the complainant and respondent in writing of the reasons for not doing so.

106.50(6)(h) (h) Damages and penalties.

106.50(6)(h)1.1. If the hearing examiner finds that a respondent has engaged in or is about to engage in a discriminatory act prohibited under sub. (2), (2m) or (2r), the hearing examiner shall promptly issue an order for such relief as may be appropriate, which may include economic and noneconomic damages suffered by the aggrieved person, regardless of whether he or she intervened in the action, and injunctive or other equitable relief. The hearing examiner may not order punitive damages.

106.50(6)(h)2. 2. In addition to any damages ordered under subd. 1., the hearing examiner may assess a forfeiture against a respondent who is not a natural person in an amount not exceeding $10,000, unless the respondent who is not a natural person has been adjudged to have committed any prior discriminatory act under sub. (2), (2m) or (2r). If a respondent who is not a natural person has been adjudged to have committed one other discriminatory act under sub. (2), (2m) or (2r) during the preceding 5-year period, based on the offense date of the prior discriminatory act, the hearing examiner may assess a forfeiture in an amount not exceeding $25,000. If a respondent who is not a natural person has been adjudged to have committed 2 or more prior discriminatory acts under sub. (2), (2m) or (2r) during the preceding 7-year period, based on the offense date of the prior discriminatory act, the hearing examiner may assess a forfeiture in an amount not exceeding $50,000.

106.50(6)(h)3. 3. In addition to any damages ordered under subd. 1., the administrative law judge may assess a forfeiture against a respondent who is a natural person in an amount not exceeding $10,000, unless the respondent who is a natural person has been adjudged to have committed any prior discriminatory act under sub. (2), (2m) or (2r). If a respondent who is a natural person has been adjudged to have committed one other prior discriminatory act under sub. (2), (2m) or (2r) based on an offense date that is before September 1, 1992, the administrative law judge may assess a forfeiture in an amount not exceeding $25,000. If a respondent who is a natural person has been adjudged to have committed 2 or more prior discriminatory acts under sub. (2), (2m) or (2r) based on an offense date that is before September 1, 1992, the administrative law judge may assess a forfeiture in an amount not exceeding $50,000.

106.50(6)(i) (i) Attorney fees and costs. The hearing examiner may allow a prevailing complainant, including the state, reasonable attorney fees and costs. The state shall be liable for those fees and costs if the state is a respondent and is determined to have committed a discriminatory act under sub. (2), (2m) or (2r).

106.50(6)(j) (j) Judicial review. Within 30 days after service upon all parties of an order or determination of the department under this subsection, the respondent, the complainant or the aggrieved party may appeal the order or the determination to the circuit court for the county in which the alleged discrimination took place by the filing of a petition for review. The court shall review the order or determination as provided in ss. 227.52 to 227.58.

106.50(6m) (6m) Civil actions.

106.50(6m)(a)(a) Any person alleging a violation of sub. (2), (2m), or (2r), including the attorney general on behalf of an aggrieved person, may bring a civil action for injunctive relief, for damages, including punitive damages, and, in the case of a prevailing plaintiff, for court costs and reasonable attorney fees.

106.50(6m)(b) (b) An action commenced under par. (a) may be brought in the circuit court for the county where the alleged violation occurred or for the county where the person against whom the civil complaint is filed resides or has a principal place of business, and shall be commenced within one year after the alleged violation occurred or terminated. The one-year statute of limitations under this paragraph shall be tolled while an administrative proceeding with respect to the same complaint is pending.

106.50(6m)(c) (c) The court may issue a permanent or temporary injunction or restraining order to assure the rights granted by this section. The court may order other relief that the court considers appropriate, including monetary damages, actual and punitive, a forfeiture as provided in sub. (6) (h) and costs and fees as provided in sub. (6) (i).

106.50(6m)(d) (d) If the attorney general has reasonable cause to believe that any person is engaged in a pattern or practice of discrimination in violation of sub. (2), (2m) or (2r) or that any person has been denied any of the rights granted under sub. (2), (2m) or (2r), and such denial raises an issue of general public importance, the department of justice may commence a civil action.

106.50(8) (8) Discrimination by licensed or chartered persons.

106.50(8)(a)(a) If the department finds reasonable cause to believe that an act of discrimination has been or is being committed in violation of this section by a person taking an action prohibited under sub. (2), (2m) or (2r) and that the person is licensed or chartered under state law, the department shall notify the licensing or chartering agency of its findings and may file a complaint with such agency together with a request that the agency initiate proceedings to suspend or revoke the license or charter of such person or take other less restrictive disciplinary action.

106.50(8)(b) (b) Upon filing a complaint under par. (a), the department shall make available to the appropriate licensing or chartering agency all pertinent documents and files in its custody, and shall cooperate fully with such agency in the agency's proceedings.

106.50 History History: 1971 c. 185 s. 1; 1971 c. 228 s. 42; 1971 c. 230; 1971 c. 307 s. 51; Stats. 1971 s. 101.22; 1975 c. 94, 275, 421, 422; 1977 c. 29; 1977 c. 418 s. 929 (55); 1979 c. 110; 1979 c. 177 s. 85; 1979 c. 188, 221, 355; 1981 c. 112, 180; 1981 c. 391 s. 210; 1983 a. 27, 189; 1985 a. 238, 319; 1987 a. 262; 1989 a. 47 ss. 2 to 5, 8 to 11; 1989 a. 94, 106, 139, 359; 1991 a. 295, 315; 1993 a. 27; 1995 a. 27 s. 3687; Stats. 1995 s. 106.04; 1995 a. 225; 1995 a. 448 ss. 66, 68; 1997 a. 112, 237, 312; 1999 a. 82 ss. 38 to 74; Stats. 1999 s. 106.50; 1999 a. 150 s. 672; 1999 a. 162; 2001 a. 30 s. 108; 2001 a. 109; 2005 a. 25; 2007 a. 11; 2009 a. 95; 2011 a. 32, 258.

106.50 Annotation "Harassment" under sub. (2) (f) includes sexual harassment as defined in s. 111.32 (13). Sexual harassment injures the tenant's dignity and civil rights, and those injuries are compensable. Chomicki v. Wittekind, 128 Wis. 2d 188, 381 N.W.2d 561 (Ct. App. 1985).

106.50 Annotation A violation of sub. (2) (d) requires that an ordinary reader find that an advertisement suggests a particular class is preferred or "dispreferred." Milwaukee Fair Housing Council v. LIRC, 173 Wis. 2d 199, 496 N.W.2d 159 (Ct. App. 1992).

106.50 Annotation The state, in administering the fair housing act, may not order a zoning board to issue a variance based on characteristics unique to the landowner rather than the land. County of Sawyer Zoning Board v. Department of Workforce Development, 231 Wis. 2d 534, 605 N.W.2d 627 (Ct. App. 1999), 99-0707.

106.50 Annotation To establish a disability under this section, the complainant must show: 1) that he or she has an actual impairment, a record of impairment, or is regarded as having an impairment; and 2) that the impairment, whether real or perceived, is one that substantially limits one or more major life activities, or is regarded by the respondent as substantially limiting one or more major life activities. Kitten v. DWD, 2002 WI 54, 252 Wis. 2d 561, 644 N.W.2d 649, 00-3562.

106.50 Annotation The Wisconsin open housing law permits, but does not require, the department to receive and process class action complaints of housing discrimination. 70 Atty. Gen. 250.

106.50 Annotation The insurer of an apartment had a duty to defend an owner and manager for liability under this section. Gardner v. Romano, 688 F. Supp. 489 (E. D. Wis. 1988).

106.50 Annotation Federal rent vouchers are not clearly within the meaning of "lawful source of income." Knapp v. Eagle Property Management Corp. 54 F.3d 1272 (1995).

106.50 Annotation Closing the Door on Cohabitants Under Wisconsin's Open Housing Law. Neuman. 1995 WLR 965.



106.52 Public places of accommodation or amusement.

106.52  Public places of accommodation or amusement.

106.52(1)(1)  Definitions. In this section:

106.52(1)(a) (a) "Complainant" means a person who files a complaint alleging a violation of sub. (3).

106.52(1)(b) (b) "Conciliation" has the meaning given in s. 106.50 (1m) (d).

106.52(1)(c) (c) "Disability" has the meaning given in s. 106.50 (1m) (g).

106.52(1)(cm) (cm) "Fitness center" means an establishment, whether operated for profit or not for profit, that provides as its primary purpose services or facilities that are purported to assist patrons in physical exercise, in weight control, or in figure development. "Fitness center" does not include an organization solely offering training or facilities in an individual sport or a weight reduction center, as defined in s. 100.177 (1) (e).

106.52(1)(d) (d) "Lodging establishment" means any of the following:

106.52(1)(d)1. 1. A bed and breakfast establishment, as defined in s. 254.61 (1).

106.52(1)(d)2. 2. A hotel, as defined in s. 254.61 (3).

106.52(1)(d)3. 3. A tourist rooming house, as defined in s. 254.61 (6).

106.52(1)(d)4. 4. A campground.

106.52(1)(e) (e)

106.52(1)(e)1.1. "Public place of accommodation or amusement" shall be interpreted broadly to include, but not be limited to, places of business or recreation; lodging establishments; restaurants; taverns; barber, cosmetologist, aesthetician, electrologist, or manicuring establishments; nursing homes; clinics; hospitals; cemeteries; and any place where accommodations, amusement, goods, or services are available either free or for a consideration, subject to subd. 2.

106.52(1)(e)2. 2. "Public place of accommodation or amusement" does not include a place where a bona fide private, nonprofit organization or institution provides accommodations, amusement, goods or services during an event in which the organization or institution provides the accommodations, amusement, goods or services to the following individuals only:

106.52(1)(e)2.a. a. Members of the organization or institution.

106.52(1)(e)2.b. b. Guests named by members of the organization or institution.

106.52(1)(e)2.c. c. Guests named by the organization or institution.

106.52(1)(f) (f) "Respondent" means the person accused in a complaint or amended complaint of committing a violation of sub. (3).

106.52(1)(fm) (fm) "Service animal" means a guide dog, signal dog, or other animal that is individually trained or is being trained to do work or perform tasks for the benefit of a person with a disability, including the work or task of guiding a person with impaired vision, alerting a person with impaired hearing to intruders or sound, providing minimal protection or rescue work, pulling a wheelchair, or fetching dropped items.

106.52(1)(g) (g) "Sexual orientation" has the meaning given in s. 111.32 (13m).

106.52(2) (2) Department to administer. The department shall administer this section through its division of equal rights. The department may promulgate such rules as are necessary to carry out this section. No rule may prohibit the processing of any class action complaint or the ordering of any class-based remedy, and no rule may provide that complaints may be consolidated for administrative convenience only.

106.52(3) (3) Public place of accommodation or amusement.

106.52(3)(a)(a) No person may do any of the following:

106.52(3)(a)1. 1. Deny to another or charge another a higher price than the regular rate for the full and equal enjoyment of any public place of accommodation or amusement because of sex, race, color, creed, disability, sexual orientation, national origin or ancestry.

106.52(3)(a)1m. 1m. Deny to an adult or charge an adult a higher price than the regular rate for the full and equal enjoyment of a lodging establishment because of age, subject to s. 125.07.

106.52(3)(a)2. 2. Give preferential treatment to some classes of persons in providing services or facilities in any public place of accommodation or amusement because of sex, race, color, creed, sexual orientation, national origin or ancestry.

106.52(3)(a)3. 3. Directly or indirectly publish, circulate, display or mail any written communication which the communicator knows is to the effect that any of the facilities of any public place of accommodation or amusement will be denied to any person by reason of sex, race, color, creed, disability, sexual orientation, national origin or ancestry or that the patronage of a person is unwelcome, objectionable or unacceptable for any of those reasons.

106.52(3)(a)3m. 3m. Directly or indirectly publish, circulate, display or mail any written communication which the communicator knows is to the effect that any of the facilities of a lodging establishment will be denied to an adult because of age, subject to s. 125.07.

106.52(3)(a)4. 4. Refuse to furnish or charge another a higher rate for any automobile insurance because of race, color, creed, disability, national origin or ancestry.

106.52(3)(a)5. 5. Refuse to rent, charge a higher price than the regular rate or give preferential treatment, because of sex, race, color, creed, sexual orientation, national origin or ancestry, regarding the use of any private facilities commonly rented to the public.

106.52(3)(am) (am)

106.52(3)(am)1.1. Subject to subds. 2., 3., and 4., no person may do any of the following:

106.52(3)(am)1.a. a. Refuse to permit entrance into, or use of, or otherwise deny the full and equal enjoyment of any public place of accommodation or amusement to a person with a disability or to a service animal trainer because the person with a disability or the trainer is accompanied by a service animal.

106.52(3)(am)1.b. b. Charge a person with a disability or a service animal trainer a higher price than the regular rate, including a deposit or surcharge, for the full and equal enjoyment of any public place of accommodation or amusement because the person with a disability or the trainer is accompanied by a service animal.

106.52(3)(am)1.c. c. Directly or indirectly publish, circulate, display, or mail any written communication that the communicator knows is to the effect that entrance into, or use of, or the full and equal enjoyment of any of the facilities of the public place of accommodation or amusement will be denied to a person with a disability or a service animal trainer because the person with a disability or the trainer is accompanied by a service animal or that the patronage of a person with a disability or a service animal trainer is unwelcome, objectionable, or unacceptable because the person with a disability or the trainer is accompanied by a service animal.

106.52(3)(am)2. 2. The prohibitions specified in subd. 1. apply to a service animal trainer only if the animal accompanying the service animal trainer is wearing a harness or a leash and special cape. Subdivision 1. does not prohibit a person who is accompanied by an animal from being asked whether the animal is a service animal that is required because of a disability or is an animal that is being trained to be a service animal and does not prohibit a service animal trainer from being required to produce a certification or other credential issued by a school for training service animals that the animal is being trained to be a service animal. Subdivision 1. prohibits a person with a disability from being required to produce documentation of his or her disability or a certification or other credential that the animal is trained as or is being trained to be a service animal.

106.52(3)(am)3. 3. A person may exclude a service animal from a public place of accommodation or amusement if accommodation of the service animal would result in a fundamental alteration in the nature of the accommodations, amusement, goods, or services provided or would jeopardize the safe operation of the public place of accommodation or amusement. If a service animal must be separated from the person whom the service animal is accompanying, it is the responsibility of that person to arrange for the care and supervision of the service animal during the period of separation.

106.52(3)(am)4. 4. A public place of accommodation or amusement shall modify its policies, practices, and procedures to permit the full and equal enjoyment of the public place of accommodation or amusement by a person with a disability or a service animal trainer who is accompanied by a service animal. Those policies, practices, and procedures shall ensure that a person with a disability or a service animal trainer who is accompanied by a service animal is not separated from the service animal, that the service animal is permitted to accompany the person with a disability or the service animal trainer to all areas of the public place of accommodation or amusement that are open to the general public, and that the person with a disability or the service animal trainer is not segregated from other patrons of the public place of accommodation or amusement.

106.52(3)(b) (b) Nothing in this subsection prohibits separate dormitories at higher educational institutions or separate public toilets, showers, saunas and dressing rooms for persons of different sexes.

106.52(3)(c) (c) Nothing in this subsection prohibits separate treatment of persons based on sex with regard to public toilets, showers, saunas and dressing rooms for persons of different sexes.

106.52(3)(d) (d) Nothing in this subsection prohibits a domestic abuse services organization, as defined in s. 995.67 (1) (b), from providing separate shelter facilities, private home shelter care, advocacy, counseling or other care, treatment or services for persons of different sexes or from providing for separate treatment of persons based on sex with regard to the provision of shelter facilities, private home shelter care, advocacy, counseling or other care, treatment or services for persons of different sexes.

106.52(3)(e) (e) Nothing in this section prohibits a fitness center whose services or facilities are intended for the exclusive use of persons of the same sex from providing the use of those services or facilities exclusively to persons of that sex, from denying the use of those services or facilities to persons of the opposite sex, or from directly or indirectly publishing, circulating, displaying, or mailing any written communication to the effect that the use of those services or facilities will be provided exclusively to persons of the same sex and will be denied to persons of the opposite sex.

106.52(4) (4) Investigation and review of claims, public places.

106.52(4)(a)(a) Claims filed with department.

106.52(4)(a)1.1. The department may receive and investigate a complaint charging a violation of sub. (3) if the complaint is filed with the department no more than 300 days after the alleged act prohibited under sub. (3) occurred. A complaint shall be a written statement of the essential facts constituting the act prohibited under sub. (3) charged, and shall be verified.

106.52(4)(a)2. 2. In carrying out this subsection, the department and its duly authorized agents may hold hearings, subpoena witnesses, take testimony and make investigations as provided in this chapter. The department, upon its own motion, may test and investigate for the purpose of establishing violations of sub. (3), and may make, sign and file complaints alleging violations of sub. (3), and initiate investigations and studies to carry out the purposes of this subsection and sub. (3).

106.52(4)(a)3. 3. The department shall employ such examiners as are necessary to hear and decide complaints of acts prohibited under sub. (3) and to assist in the effective administration of this subsection. The examiners may make findings and orders under this subsection.

106.52(4)(a)4. 4. If the department finds probable cause to believe that any act prohibited under sub. (3) has been or is being committed, the department may endeavor to eliminate the act by conference, conciliation and persuasion. If the department determines that such conference, conciliation and persuasion has not eliminated the alleged act prohibited under sub. (3), the department shall issue and serve a written notice of hearing, specifying the nature and acts prohibited under sub. (3) which appear to have been committed, and requiring the person named, in this subsection called the "respondent", to answer the complaint at a hearing before an examiner. The notice shall specify a time of hearing, not less than 10 days after service of the complaint, and a place of hearing within the county in which the violation of sub. (3) is alleged to have occurred. The attorney of record for any party may issue a subpoena to compel the attendance of a witness or the production of evidence. A subpoena issued by an attorney must be in substantially the same form as provided in s. 805.07 (4) and must be served in the manner provided in s. 805.07 (5). The attorney shall, at the time of issuance, send a copy of the subpoena to the appeal tribunal or other representative of the department responsible for conducting the proceeding. The testimony at the hearing shall be recorded by the department. In all hearings before an examiner, except those for determining probable cause, the burden of proof is on the party alleging an act prohibited under sub. (3). If, after the hearing, the examiner finds by a fair preponderance of the evidence that the respondent has violated sub. (3), the examiner shall make written findings and order such action by the respondent as will effectuate the purpose of this subsection and sub. (3). The department shall serve a certified copy of the examiner's findings and order on the respondent and complainant. The order shall have the same force as other orders of the department and shall be enforced as provided in this subsection, except that the enforcement of the order is automatically stayed upon the filing of a petition for review with the commission. If the examiner finds that the respondent has not engaged in an act prohibited under sub. (3) as alleged in the complaint, the department shall serve a certified copy of the examiner's findings on the complainant and the respondent together with an order dismissing the complaint. If the complaint is dismissed, costs in an amount not to exceed $100 plus actual disbursements for the attendance of witnesses may be assessed against the department in the discretion of the department.

106.52(4)(a)5. 5. At any time after a complaint is filed, the department may file a petition in the circuit court for the county in which the act prohibited under sub. (3) allegedly occurred, or for the county in which a respondent resides or transacts business, seeking appropriate temporary relief against the respondent, pending final determination of proceedings under this subsection, including an order or decree restraining the respondent from performing an act tending to render ineffectual an order the department may enter with respect to the complaint. The court may grant such temporary relief or restraining order as the court deems just and proper.

106.52(4)(b) (b) Petition for review.

106.52(4)(b)1.1. A respondent or complainant who is dissatisfied with the findings and order of the examiner under par. (a) may file a written petition with the department for review by the commission of the findings and order.

106.52(4)(b)2. 2. The commission shall either reverse, modify, set aside or affirm the findings and order in whole or in part, or direct the taking of additional evidence. Such action shall be based on a review of the evidence submitted. If the commission is satisfied that a respondent or complainant has been prejudiced because of exceptional delay in the receipt of a copy of any findings and order it may extend the time another 21 days for filing the petition with the department.

106.52(4)(b)3. 3. On motion, the commission may set aside, modify or change any decision made by the commission, at any time within 28 days from the date thereof if it discovers any mistake therein, or upon the grounds of newly discovered evidence. The commission may on its own motion, for reasons it deems sufficient, set aside any final decision of the commission within one year from the date thereof upon grounds of mistake or newly discovered evidence, and remand the case to the department for further proceedings.

106.52(4)(b)4. 4. If no petition is filed within 21 days from the date that a copy of the findings and order of the examiner are mailed to the last-known address of the respondent and complainant, the findings and order shall be considered final.

106.52(4)(c) (c) Judicial review. Within 30 days after service upon all parties of an order of the commission under par. (b), the respondent or complainant may appeal the order to the circuit court for the county in which the alleged act prohibited under sub. (3) took place by the filing of a petition for review. The respondent or complainant shall receive a new trial on all issues relating to any alleged act prohibited under sub. (3) and a further right to a trial by jury, if so desired. The department of justice shall represent the commission. In any such trial the burden shall be to prove an act prohibited under sub. (3) by a fair preponderance of the evidence. Costs in an amount not to exceed $100 plus actual disbursements for the attendance of witnesses may be taxed to the prevailing party on the appeal.

106.52(4)(d) (d) Penalty.

106.52(4)(d)1.1. A person who willfully violates sub. (3) or any lawful order issued under this subsection shall, for the first violation, forfeit not less than $100 nor more than $1,000.

106.52(4)(d)2. 2. A person adjudged to have violated sub. (3) within 5 years after having been adjudged to have violated sub. (3), for every violation committed within the 5 years, shall forfeit not less than $1,000 nor more than $10,000.

106.52(4)(d)3. 3. Payment of a forfeiture under this paragraph shall be stayed during the period in which an appeal may be taken and during the pendency of an appeal under par. (c).

106.52(4)(e) (e) Civil actions.

106.52(4)(e)1.1. A person, including the state, alleging a violation of sub. (3) may bring a civil action for appropriate injunctive relief, for damages including punitive damages and, in the case of a prevailing plaintiff, for court costs and reasonable attorney fees. The attorney general shall represent the department in an action to which the department is a party.

106.52(4)(e)2. 2. An action commenced under this paragraph may be brought in the circuit court for the county where the alleged violation occurred, or for the county where the person against whom the civil complaint is filed resides or has a principal place of business, and shall be commenced within one year after the alleged violation occurred.

106.52(4)(e)3. 3. The remedies provided for in this paragraph shall be in addition to any other remedies contained in this subsection.

106.52(5) (5) Discrimination by licensed or chartered persons.

106.52(5)(a)(a) If the department finds probable cause to believe that an act has been or is being committed in violation of sub. (3) and that the person who committed or is committing the act is licensed or chartered under state law, the department shall notify the licensing or chartering agency of its findings and may file a complaint with such agency together with a request that the agency initiate proceedings to suspend or revoke the license or charter of such person or take other less restrictive disciplinary action.

106.52(5)(b) (b) Upon filing a complaint under par. (a), the department shall make available to the appropriate licensing or chartering agency all pertinent documents and files in its custody, and shall cooperate fully with such agency in the agency's proceedings.

106.52 History History: 1971 c. 185 s. 1; 1971 c. 228 s. 42; 1971 c. 230; 1971 c. 307 s. 51; Stats. 1971 s. 101.22; 1975 c. 94, 275, 421, 422; 1977 c. 29; 1977 c. 418 s. 929 (55); 1979 c. 110; 1979 c. 177 s. 85; 1979 c. 188, 221, 355; 1981 c. 112, 180; 1981 c. 391 s. 210; 1983 a. 27, 189; 1985 a. 238, 319; 1987 a. 262; 1989 a. 47 ss. 2 to 5, 8 to 11; 1989 a. 94, 106, 139, 359; 1991 a. 295, 315; 1993 a. 27; 1995 a. 27 s. 3687; Stats. 1995 s. 106.04; 1995 a. 225; 1995 a. 448 ss. 66, 68; 1997 a. 112, 237, 312; 1999 a. 82 ss. 75 to 92, 102 to 105; Stats. 1999 s. 106.52; 1999 a. 186; 2003 a. 23; 2005 a. 155; 2005 a. 354 ss. 1 to 4, 6; 2007 a. 97; 2011 a. 190.

106.52 Annotation A newspaper's classified advertising section was not subject to the public accommodations act. Hatheway v. Gannett Satellite Network, 157 Wis. 2d 395, 459 N.W.2d 873 (Ct. App. 1990).

106.52 Annotation Section 106.04 (9) (a) 2. [now sub. (3) (a) 2.] prohibits price differentials or discounts based on the categories specified in the statute. Offering free drinks to women, and not men, is prohibited regardless of whether other promotions offer preferential treatment to men. Novak v. Madison Motel Associates, 188 Wis. 2d 407, 525 N.W.2d 123 (Ct. App. 1994).

106.52 Annotation In order to allege prohibited discrimination in public accommodations, an allegation that the defendant was not a private nonprofit organization was not required in the complaint. Barry v. Maple Bluff Country Club, 221 Wis. 2d 707, 586 N.W.2d 182 (Ct. App. 1998), 97-0736.

106.52 Annotation There is an 8-point test for determining whether an organization is an exempt bona fide private nonprofit organization under sub. (1) (e) 2., the most important of the factors being whether membership in the organization is truly selective. Barry v. Maple Bluff County Club, Inc. 2001 WI App 108, 244 Wis. 2d 86, 629 N.W.2d 24, 00-1178.

106.52 Annotation The defendant doctor and clinic in this case wrongly implied that defendants in s. 106.52 actions must be physical places of accommodation themselves rather than the individuals or corporations who run them. Rose v. Cahee, 727 F. Supp. 2d 728 (2010).



106.54 Division of equal rights.

106.54  Division of equal rights.

106.54(2) (2) The division shall encourage and assist local units of government in guaranteeing all persons an equal opportunity for housing.

106.54(3) (3) All gifts, grants, bequests and devises to the division for its use are valid and shall be used to carry out the purposes for which made and received.

106.54(4) (4) The division shall review complaints of discrimination against public employees exercising their rights with respect to occupational safety and health matters, under s. 101.055 (8).

106.54(5) (5) The division shall receive complaints of discharge, retaliation or discrimination under s. 16.009 (5) (d), 46.90 (4) (b), 50.07 (3) (b), or 55.043 (1m) (c) and shall process the complaints in the same manner that employment discrimination complaints are processed under s. 111.39.

106.54(6) (6) The division shall receive complaints under s. 146.997 (4) (a) of disciplinary action taken in violation of s. 146.997 (3) and shall process the complaints in the same manner that employment discrimination complaints are processed under s. 111.39.

106.54(7) (7) The division shall receive complaints under s. 321.65 (7) (b) 1. or 2. and shall process the complaints in the same manner that employment discrimination complaints are processed under s. 111.39.

106.54(8) (8) The division shall receive complaints under s. 321.66 (5) and shall process the complaints in the same manner that employment discrimination complaints are processed under s. 111.39.

106.54(8m) (8m) The division shall receive complaints under s. 103.88 (5) and shall process the complaints in the same manner that employment discrimination complaints are processed under s. 111.39.

106.54(9) (9) The division shall receive complaints under s. 49.197 (6) (d) or 49.845 (4) (d) and shall process the complaints in the same manner that employment discrimination complaints are processed under s. 111.39.

106.54 History History: 1971 c. 185 ss. 1, 7; Stats. 1971 s. 101.222; 1977 c. 29; 1981 c. 360; 1983 a. 398; 1989 a. 47; 1995 a. 27 s. 3689; Stats. 1995 s. 106.06; 1997 a. 27, 131; 1999 a. 82 s. 93; Stats. 1999 s. 106.54; 1999 a. 176 s. 1; 2001 a. 26; 2005 a. 388; 2007 a. 200; 2009 a. 56, 76, 140; 2011 a. 260 s. 80.



106.56 Postsecondary education: prohibition against discrimination on basis of physical condition or developmental disability.

106.56  Postsecondary education: prohibition against discrimination on basis of physical condition or developmental disability.

106.56(1)(1) Subject to sub. (3), no school, university or other institution offering courses or programs in postsecondary education or vocational training which is supported wholly or in part by public funds may refuse to admit any person to any school, institution, course or program or any curricular or extracurricular activity, or may otherwise discriminate against any person, solely on the basis of physical condition or developmental disability as defined in s. 51.01 (5).

106.56(2) (2) If admission to any such school, university, institution, program or course requires that a prospective enrollee take a standardized aptitude examination and the prospective enrollee is unable to take such an examination under standard conditions because of physical condition or developmental disability as defined in s. 51.01 (5), the school, university or institution shall make a good-faith effort to modify the examination conditions in a manner which will permit the prospective enrollee to demonstrate aptitude. The failure of any school, university or institution to make such a good-faith effort is discrimination within the meaning of this section.

106.56(3) (3) The prohibition against discrimination under sub. (1) does not apply to:

106.56(3)(a) (a) Courses, programs or activities involving the handling or operation of hazardous substances, machines or appliances if there is no feasible way in which the physical safety of the disabled student or of other persons can be adequately protected; or

106.56(3)(b) (b) The admission of a person who does not meet the minimum physical standards which are reasonably necessary for a particular course, program or activity. The school, university or other institution has the burden of proving that such minimum physical standards are reasonably necessary.

106.56(4) (4)

106.56(4)(a)(a) The department shall receive and investigate complaints charging discrimination or discriminatory practices in particular cases, and publicize its findings with respect thereto. The department has all powers provided under s. 111.39 with respect to the disposition of such complaints. The findings and orders of examiners may be reviewed as provided under s. 106.52 (4) (b).

106.56(4)(b) (b) Findings and orders of the commission under this section are subject to review under ch. 227. Upon such review, the department of justice shall represent the commission.

106.56 History History: 1975 c. 275, 421; 1977 c. 29; 1977 c. 418 s. 929 (55); 1979 c. 221; 1981 c. 334 s. 25 (2); 1991 a. 295; 1995 a. 27 s. 3690; Stats. 1995 s. 106.07; 1999 a. 82 ss. 94 to 99; Stats. 1999 s. 106.56.



106.57 Postsecondary education; accessible instructional material for students with disabilities.

106.57  Postsecondary education; accessible instructional material for students with disabilities.

106.57(1) (1)  Definitions. In this section:

106.57(1)(a) (a) "Alternative format" means Braille, large print texts, audio recordings created with the use of text-to-speech technology, electronic formats used with screen reader devices or other assistive technology, or digital talking books that are required by a student with a disability to make instructional material accessible to the student.

106.57(1)(b) (b) "Electronic format" means a computer file or other digital medium embodying instructional material that can be made into an alternative format or that is capable of serving as an alternative format, if used with a screen reader device or other assistive technology.

106.57(1)(c) (c) "Institution of higher education" means an institution or college campus within the University of Wisconsin System, a technical college within the technical college system, or a private, nonprofit institution of higher education that is a member of the Wisconsin Association of Independent Colleges and Universities.

106.57(1)(d) (d) "Instructional material" means a textbook or other material written and published in print format primarily for use by students in postsecondary instruction that is required or essential to the success of a student with a disability in a course of study in which the student is enrolled, as determined by the instructor of the course in consultation with the person specified in sub. (2) (b) who requests that material in alternative format or electronic format under sub. (2) (a).

106.57(1)(e) (e) "Maintain the structural integrity" means to include all of the information provided in the original instructional material, including the text of sidebars; the table of contents; chapter headings and subheadings; footnotes; indexes; glossaries; bibliographies; nontextual elements, such as pictures, illustrations, graphs, charts, and screenshots; and any other data that are pertinent to the instructional material, when that original instructional material is provided in alternative format or electronic format.

106.57(1)(f) (f) "Publisher" means a person that is in the business, whether for profit or not for profit, of selling instructional material in which the person owns or controls some or all of the copyright. "Publisher" does not include a person that is a member of a nationwide exchange network that facilitates and supports the delivery of instructional material in alternative format to students with disabilities, if that material is delivered to those students through that network within 7 working days after a request for that material is made.

106.57(1)(g) (g) "Student with a disability" means a student enrolled in an institution of higher education who is blind or visually impaired, or who has a specific learning disability or other physical condition that prevents the student from using instructional material in standard print format, and who needs reasonable accommodations to read.

106.57(1)(h) (h) "Writing" includes facsimile transmission or electronic mail.

106.57(2) (2) Request for instructional material in alternative or electronic format.

106.57(2)(a)(a) Except as provided in this paragraph, an institution of higher education, on behalf of a student with a disability, may request a publisher to provide instructional material in alternative format or electronic format by submitting to the publisher a request that complies with par. (b) and with any additional requirement imposed by the publisher under par. (c). An institution of higher education may not request a publisher to provide instructional material under this paragraph if the instructional material in the particular format needed by the student is commercially available from the publisher of the material.

106.57(2)(b) (b) A request under par. (a) for instructional material in alternative format or electronic format shall be prepared and signed by the coordinator of services for students with disabilities at the institution of higher education or by another employee of the institution of higher education who is responsible for providing services or accommodations for students with disabilities or for monitoring compliance with the federal Americans with Disabilities Act, 42 USC 12101 to 12213, or the federal Rehabilitation Act of 1973, 29 USC 701 to 796L, on behalf of the institution of higher education, shall provide notice to the publisher of the publisher's duties under this section, and shall certify all of the following:

106.57(2)(b)1. 1. That a copy of the instructional material in standard format has been purchased for use by a student with a disability by the student or by the institution of higher education in which the student is enrolled. The institution of higher education shall keep records sufficient to verify that a separate copy of instructional material in standard format has been purchased for each student with a disability for whom instructional material in alternative format or electronic format is requested under par. (a), and a publisher has the right to inspect, or receive copies of, those records that relate to instructional material published by the publisher.

106.57(2)(b)2. 2. That the student is a student with a disability.

106.57(2)(b)3. 3. That the instructional material is for use by the student with a disability in connection with a course at the institution of higher education in which the student is enrolled.

106.57(2)(b)4. 4. Whether the institution of higher education has in its possession a copy of the instructional material in electronic format and, if so, whether that copy is capable, if used with assistive technology, of serving as an alternative format suitable for the needs of the student with a disability or of being converted, using generally available technology, into the particular alternative format needed by the student.

106.57(2)(c) (c) A publisher may require a request under par. (a) to also be accompanied by a statement signed by the student or, if the student is a minor, the student's parent, guardian, or legal custodian agreeing to all of the following:

106.57(2)(c)1. 1. That the student will use the instructional material in alternative format solely for his or her own educational purposes.

106.57(2)(c)2. 2. That the student will not copy or distribute the instructional material in alternative format for use by others.

106.57(3) (3) Provision of instructional material in alternative or electronic format.

106.57(3)(a)(a) In response to a request under sub. (2) (a), on behalf of a student with a disability, for instructional material in alternative format or electronic format, a publisher shall do one of the following:

106.57(3)(a)1. 1. Provide to the requester a copy of the instructional material in alternative format by delivering a computer disk or file.

106.57(3)(a)2. 2. Provide to the requester access to the instructional material in alternative format by providing an Internet password or by providing that access in any other appropriate matter.

106.57(3)(a)3. 3. Provide to the requester a copy of the instructional material in electronic format.

106.57(3)(a)4. 4. At its option, grant to the institution of higher education permission to convert the instructional material into the particular alternative format needed by the student with a disability.

106.57(3)(a)5. 5. If the publisher believes that it is unable to act under subd. 1. to 4. because the publisher does not own or control some or all of the copyright in the instructional material, provide to the requester the name of the person that, to the best of the publisher's knowledge, is able to fulfill the request.

106.57(3)(b) (b) Within 7 days after receipt of a request under sub. (2) (a), a publisher shall respond to the request by providing to the requester one of the following notices in writing:

106.57(3)(b)1. 1. A notice advising the requester as to which of the actions under par. (a) 1. to 3. the publisher intends to take.

106.57(3)(b)2. 2. If the request indicates that the institution of higher education has in its possession a copy of the instructional material in electronic format and that the copy is capable of serving as an alternative format suitable for the needs of the student with a disability or of being converted into the particular alternative format needed by the student, a notice advising the requester that the publisher intends to take none of the actions under par. (a) 1. to 3. If this subdivision applies, the publisher may grant permission to convert the instructional material into alternative format as provided in par. (a) 4.

106.57(3)(b)3. 3. If the publisher does not possess a copy of the instructional material in alternative format or electronic format or if the publisher does not possess technology that will maintain the structural integrity of the instructional material, a notice advising the requester that the publisher intends to take none of the actions under par. (a) 1. to 3. If this subdivision applies, the publisher may grant permission to convert the instructional material into alternative format as provided in par. (a) 4.

106.57(3)(b)4. 4. If the publisher believes that it is unable to act under par. (a) 1. to 4. because the publisher does not own or control some or all of the copyright in the instructional material, notice of the name of the person that, to the best of the publisher's knowledge, is able to fulfill the request.

106.57(3)(c) (c)

106.57(3)(c)1.1. If the publisher provides notice under par. (b) 1. that the publisher intends to provide a copy of the instructional material in electronic format as provided in par. (a) 3., the publisher shall provide the material in that format no later than 7 days after providing that notice.

106.57(3)(c)2. 2. If the publisher provides notice under par. (b) 1. that the publisher intends to provide a copy of the instructional material in alternative format as provided in par. (a) 1. or to provide access to the instructional material in alternative format as provided in par. (a) 2., the publisher shall provide the material in that format or provide that access no later than 14 days after providing that notice.

106.57(3)(d) (d) Instructional material provided by a publisher in alternative format or electronic format shall meet all of the following requirements:

106.57(3)(d)1. 1. To the extent possible, maintain the structural integrity of the original instructional material, except that this requirement does not apply to nontextual instructional material unless the publisher possesses technology that will maintain the structural integrity of the nontextual instructional material. If the publisher does not have technology that will maintain the structural integrity of the original instructional material, the publisher shall so notify the institution of higher education under par. (b) 3. and may grant permission to the institution of higher education to convert the instructional material into alternative format as provided in par. (a) 4.

106.57(3)(d)2. 2. Be compatible with an assistive technology that is suitable for the needs of the student with a disability or, if the student needs an embossed Braille version of the instructional material, be compatible with commonly used Braille translation software.

106.57(3)(d)3. 3. Include corrections and revisions that have been generally published with respect to the instructional material.

106.57(3)(e) (e)

106.57(3)(e)1.1. Subject to subd. 2., an institution of higher education may create an alternative format of instructional material for which a request has been made under sub. (2) if any of the following apply:

106.57(3)(e)1.a. a. The publisher provides a copy of the instructional material in electronic format under par. (a) 3.

106.57(3)(e)1.b. b. The publisher grants permission to convert the instructional material into alternative format as provided in par. (a) 4.

106.57(3)(e)1.c. c. The publisher responds to the request as provided in par. (b) 2.

106.57(3)(e)1.d. d. The publisher does not respond to the request as required under par. (b).

106.57(3)(e)1.e. e. The publisher does not fulfill the request as provided in par. (c) 1. or 2.

106.57(3)(e)2. 2. An institution of higher education may not create an alternative format of instructional material if the instructional material in the particular alternative format needed by a student with a disability is commercially available from the publisher of the material.

106.57(3)(f) (f) A publisher that sells instructional materials for use by students enrolled in institutions of higher education shall provide the name and contact information of its office or employee who is designated to handle requests under sub. (2) (a) to the persons specified in sub. (2) (b) for those institutions. A publisher may provide that information either by posting that information on its Internet site or by providing that information in writing to those persons. If a publisher fails to provide that information, a person specified in sub. (2) (b) may request that information, or may request instructional material under sub. (2) (a), by sending the request to the publisher at the address of the publisher's principal place of business, directed to the attention of the publisher's rights and permissions department.

106.57(3)(g) (g) Nothing in this subsection may be construed to require a publisher to incur an investment that the publisher cannot reasonably recoup. If a publisher has not previously produced a digital version of fully typeset and edited instructional material, including instructional material produced through a method that does not require the creation of a digital file, the publisher may condition its provision of the instructional material in alternative format or electronic format on payment of reasonable compensation for the expense of creating that format.

106.57(4) (4) Use of instructional materials in alternative or electronic format.

106.57(4)(a)(a)

106.57(4)(a)1.1. Subject to subds. 2. and 3., if an institution of higher education has in its possession a copy of instructional material in alternative format or electronic format that has been provided by a publisher under sub. (3) (c) or an alternative format of instructional material that has been created by the institution of higher education under sub. (3) (e), the institution of higher education shall satisfy all subsequent requests for instructional material in that format from its own students without requesting the publisher to provide that material and may, if requested, provide instructional material in that format to another institution of higher education for use by a student of that other institution.

106.57(4)(a)2. 2. An institution of higher education that satisfies a request for or provides instructional material under subd. 1. shall, for each student for whom the instructional material is provided, provide to the publisher the information specified in sub. (2) (b) 1. to 4. and the statement specified in sub. (2) (c).

106.57(4)(a)3. 3. An institution of higher education may not satisfy a request for or provide instructional material under subd. 1. if the institution receives notice that an alternative format or an electronic format of the instructional material in the same specifications is commercially available from the publisher of the material.

106.57(4)(b) (b) An institution of higher education in possession of a copy of instructional material in alternative format or electronic format that has been provided by a publisher under sub. (3) (c) or an alternative format of instructional material that has been created by the institution of higher education under sub. (3) (e) shall take reasonable precautions to ensure that the format is not distributed to any 3rd parties, except as permitted under par. (a) 1. or (c), and shall, to the extent possible, maintain in effect all copy-protection measures embedded in the alternative format or electronic format by the publisher.

106.57(4)(c) (c) An institution of higher education may contract with a 3rd party to assist the institution in creating an alternative format of instructional material as permitted under sub. (3) (e) or as otherwise permitted by the publisher. If an institution of higher education contracts with a 3rd party under this paragraph, the contract shall provide all of the following:

106.57(4)(c)1. 1. That the electronic format from which the alternative format is created may not be further distributed by the 3rd party.

106.57(4)(c)2. 2. That any alternative format made from the electronic format may be provided only to the institution.

106.57(4)(c)3. 3. That all files provided by the institution to the 3rd party shall be returned to the institution.

106.57(4)(c)4. 4. That the 3rd party may not retain, and must destroy, any copies of its work product, including any interim work files.

106.57(4)(c)5. 5. That both the institution and the publisher shall have the power to enforce the contractual provisions specified in subds. 1. to 4.

106.57(4)(d) (d) If an institution of higher education permits a student with a disability to directly use an electronic format version of instructional material, the disc or file of the electronic format version shall be copy protected, or the institution of higher education shall take reasonable precautions to ensure that the student does not copy or distribute the electronic format version in violation of the federal Copyright Act, 17 USC 101 to 1332.

106.57(4)(e) (e) Nothing in this section shall be construed to authorize any use of instructional materials that would constitute an infringement of copyright under the federal Copyright Act, 17 USC 101 to 1332.

106.57 History History: 2011 a. 124.



106.58 Discrimination in education prohibited.

106.58  Discrimination in education prohibited. No child may be excluded from or discriminated against in admission to any public school or in obtaining the advantages, privileges and courses of study of such public school on account of sex, race, religion or national origin.

106.58 History History: 1975 c. 94; 1995 a. 27 s. 3691; Stats. 1995 s. 106.08; 1999 a. 82 s. 100; Stats. 1999 s. 106.58.






107. Mining and metal recovery.

107.001 Definitions.

107.001  Definitions. In this subchapter:

107.001(1) (1) "Exploration mining lease" means any lease, option to lease, option to purchase or similar conveyance entered into for the purpose of determining the presence, location, quality or quantity of nonferrous metallic minerals or for the purpose of mining, developing or extracting nonferrous metallic minerals, or both under ch. 293. Any lease, option to lease, option to purchase or similar conveyance entered into by a mining company is rebuttably presumed to be an exploration mining lease.

107.001(3) (3) "Mining company" means any person or agent of a person who has a prospecting or mining permit under s. 293.45 or 293.49.

107.001 History History: 1977 c. 253; 1979 c. 353; 1995 a. 227; 2013 a. 1.



107.01 Rules governing mining rights.

107.01  Rules governing mining rights. Where there is no contract between the parties or terms established by the landlord to the contrary the following rules and regulations shall be applied to mining contracts and leases for the digging of nonferrous metallic minerals:

107.01(1) (1) No license or lease, verbal or written, made to a miner shall be revocable by the maker thereof after a valuable discovery or prospect has been struck unless the miner shall forfeit the miner's right by negligence such as establishes a forfeiture according to mining usages.

107.01(2) (2) The discovery of a crevice or range containing nonferrous metallic minerals shall entitle the discoverer to the nonferrous metallic minerals pertaining thereto, subject to the rent due the discoverer's landlord, before as well as after the nonferrous metallic minerals are separated from the freehold; but such miner shall not be entitled to recover any nonferrous metallic minerals or the value thereof from the person digging on the miner's range in good faith and known to be mining thereon until the miner shall have given notice of the miner's claim; and the miner shall be entitled to the nonferrous metallic minerals dug after such notice.

107.01(3) (3) Usages and customs among miners may be proved in explanation of mining contracts to the same extent as usage may be proved in other branches of business.

107.01 History History: 1975 c. 41 s. 51; 1993 a. 492; 2013 a. 1.



107.02 Mining statement; penalty.

107.02  Mining statement; penalty. When there is no agreement between the parties to any mining lease, license or permit, to mine or remove nonferrous metallic minerals from any lands in this state, regulating the method of reporting the amount of nonferrous metallic minerals taken, the person mining and removing the nonferrous metallic minerals shall keep proper and correct books, and therefrom to make and deliver by or before the fifteenth day of each month to the lessor, owner or person entitled thereto, a detailed statement covering the operations of the preceding month. The statement shall show the total amount of tons or pounds of each kind of nonferrous metallic minerals produced; if sold, then to whom sold, giving the date of sale, date of delivery to any railroad company, naming the company, and the station where delivered or billed for shipment; the name and address of the purchaser; the price per ton at which sold and the total value of each kind of nonferrous metallic minerals so sold. The books shall be always open to any owner, lessor, licensor or stockholder, if the owner, lessor or licensor is a corporation, and to any person or stockholder interested in any such mining operations, for the purpose of inspection and taking copies thereof or abstracts therefrom. Any person and every officer, agent or employee of any thereof, who violates this section, or who makes any false or incomplete entries on any such books or statements, shall be fined not less than $100 or imprisoned in the county jail for not more than 3 months or both.

107.02 History History: 1979 c. 89; 2013 a. 1.



107.03 Conflicting claims.

107.03  Conflicting claims. In case of conflicting claims to a crevice or range bearing nonferrous metallic minerals the court may continue any action to enforce a claim or grant any necessary time for the purpose of allowing parties to prove up their mines or diggings if it satisfactorily appears necessary to the ends of justice. In such case the court or judge may appoint a receiver and provide that the mines or diggings be worked under the receiver's direction, subject to the order of the court, in such manner as best ascertains the respective rights of the parties. The nonferrous metallic minerals raised by either party pending the dispute shall be delivered to the receiver, who may, by order of the court or judge, pay any rent or other necessary expenses therefrom.

107.03 History History: 1977 c. 449; 2013 a. 1.



107.04 Lessee's fraud; failure to work mine.

107.04  Lessee's fraud; failure to work mine. Any miner who conceals or disposes of any nonferrous metallic minerals or mines or diggings for the purpose of defrauding the lessor of rent or who neglects to pay any rent on nonferrous metallic minerals raised by the miner for 3 days after the notice thereof and claim of the rent, shall forfeit all right to his or her mines, diggings or range; and the landlord after the concealment or after 3 days have expired from the time of demanding rent, may proceed against the miner to recover possession of the mines or diggings in circuit court as in the case of a tenant holding over after the termination of the lease. If a miner neglects to work his or her mines or diggings according to the usages of miners, without reasonable excuse, he or she shall likewise forfeit the mines or diggings and the landlord may proceed against the miner in like manner to recover possession of the mines or diggings.

107.04 History History: 1977 c. 449; 2013 a. 1.



107.11 Account of nonferrous metallic minerals received.

107.11  Account of nonferrous metallic minerals received. Every person operating a metal recovery system and every purchaser of nonferrous metallic minerals shall keep a substantially bound book, ruled into suitable columns, in which shall be entered from day to day, as nonferrous metallic minerals are received, the following items: the day, month and year when received; the name of the person from whom purchased; the name of the person by whom hauled and delivered; name of the owner of the land from which the nonferrous metallic minerals were obtained, or if not known, the name of the diggings or some distinct description of the land. The bound book shall be kept at the furnace or at the usual place of business of such person or purchaser or his or her agent in this state, and shall be open to authorized representatives of the department of revenue at reasonable times for inspection and taking extracts.

107.11 History History: 1977 c. 420; 2013 a. 1.



107.12 Penalty.

107.12  Penalty. If any person operating a metal recovery system or purchaser of nonferrous metallic minerals or the agent of any such person or purchaser doing business fails to keep such a book or to make such entries as required under s. 107.11 or unreasonably refuses to show the book for inspection or taking extracts or makes false entries in the book he or she shall forfeit $10 for each offense, one-half to the use of the prosecutor; and each day such failure or refusal continues shall be deemed a distinct and separate offense.

107.12 History History: 1977 c. 420; 2013 a. 1.



107.15 Requirements for mineral exploration.

107.15  Requirements for mineral exploration.

107.15(1) (1)  Legislative purpose. The purpose of this section is to further the public interest in informed decision-making by appropriate state agencies, including the office of the state geologist, which are responsible for mineral, geologic and other earth-related sciences by ensuring that those agencies have as much geological information as possible where such information is relevant to their functions and at the same time protecting proprietary rights in such information.

107.15(2) (2) Definitions. In this section:

107.15(2)(a) (a) "Exploration" has the meaning designated in s. 293.01 (5).

107.15(2)(b) (b) "Licensee" means any person licensed to conduct exploration activities by the department of natural resources under s. 293.21. If the person is a corporation or limited liability company, "licensee" includes the parent and any subsidiary or affiliates of the corporation or limited liability company engaged in mining or activities related to mining in this state.

107.15(2)(c) (c) "Metalliferous minerals" means naturally occurring minerals which contain metal.

107.15(2)(d) (d) "Mining" or "mining operation" has the meaning designated in s. 293.01 (9).

107.15(2)(e) (e) "Prospecting" has the meaning designated in s. 293.01 (18).

107.15(4) (4) Release of geologic data.

107.15(4)(a)(a) The licensee shall submit to the state geologist a report containing the following information on or before July 1 of the year following each year in which soil, rock, core or drill cutting samples are obtained by the licensee:

107.15(4)(a)1. 1. The name and address of the person conducting exploration and, if the person is a corporation or limited liability company, the names and addresses of the parent and any subsidiaries or domestic affiliates of the corporation or limited liability company engaged in exploration activities in this state;

107.15(4)(a)2. 2. The names and addresses of the owners of the lands in this state on which exploration activities have been conducted;

107.15(4)(a)3. 3. The specific location, inclination and the collar azimuth of completed drill holes;

107.15(4)(a)4. 4. The date core samples and drill cuttings which have been collected or prepared, were obtained;

107.15(4)(a)5. 5. The approximate elevation of the collars of drill holes;

107.15(4)(a)6. 6. The percent core recovery log; and

107.15(4)(a)7. 7. A noninterpretive lithologic description of all portions of core samples and, of all drill cuttings if any noninterpretive lithologic descriptions of drill cuttings are prepared, excluding mention of metalliferous minerals found in the samples and cuttings.

107.15(4)(b) (b) The state geologist may require that designated representative and reasonable quantities of soil, rock, core or drill cutting samples obtained by a licensee during exploration be retained by the licensee and released to the state geologist for purposes of geologic study. The state geologist shall designate the samples and the quantities to be retained by the licensee and shall notify the licensee by December 31 of the year in which a report under par. (a) is submitted. The licensee shall release the samples no later than July 1 of the year following the year in which an exploration lease for the site where the samples were obtained has expired, but release shall be no later than 10 years after the commencement of drilling at the site.

107.15(4)(c) (c) The state geologist or his or her designee may visually examine, at reasonable hours mutually agreed upon by the licensee and the state geologist, core samples or drill cuttings which are reported on under par. (a), except for those core samples or drill cuttings or portions of core samples or drill cuttings which the licensee deems proprietary or confidential.

107.15(4)(d) (d) No later than upon the termination of mining or the abandonment of a site subsequent to prospecting, or 10 years from the date core samples or drill cuttings were originally obtained, the licensee shall submit to the state geologist, if not previously submitted, the following noninterpretive geologic information and samples:

107.15(4)(d)1. 1. The name and address of the person conducting exploration and, if the person is a corporation or limited liability company, the names and addresses of the parent and any subsidiaries or domestic affiliates of the corporation or limited liability company engaged in exploration, prospecting or mining in this state;

107.15(4)(d)2. 2. The names and addresses of the owners of the lands in this state on which exploration activities have been conducted;

107.15(4)(d)3. 3. The specific location, inclination and the collar azimuth of completed drill holes;

107.15(4)(d)4. 4. A noninterpretive lithologic description of all portions of core samples and, of all drill cuttings if any noninterpretive lithologic descriptions of drill cuttings are prepared, excluding mention of the quantity of metalliferous minerals found in the samples and cuttings;

107.15(4)(d)5. 5. Geologic maps of a lithologic nature of a scale smaller than one inch equals 200 feet normally prepared as a permanent record of an exploration, prospecting or mining operation;

107.15(4)(d)6. 6. The date core samples and drill cuttings were obtained;

107.15(4)(d)7. 7. The approximate elevation of the collars of drill holes;

107.15(4)(d)8. 8. The percent core recovery log; and

107.15(4)(d)9. 9. Upon the request of the state geologist, a representative sample of any core samples or drill cuttings which have been collected.

107.15(4)(e) (e) The information submitted to the state geologist under par. (a) or (d) may not be used by any person as the basis for any claim of civil liability which is unrelated to metalliferous mineral mining. Any person submitting information in good faith and in compliance with this section shall not be held responsible for any consequences of the use of or reliance upon such information.

107.15(4)(f) (f) Exploration data and samples submitted under par. (a) or (b), or both, shall be kept confidential until December 31 of the 3rd year following the date of submission. The confidentiality of the data and samples obtained during prospecting or mining shall extend to the time of the abandonment of a site subsequent to prospecting, the termination of mining if mining occurs, or 10 years after the core samples or drill cuttings were obtained, whichever is earliest.

107.15(5) (5) Fees. The state geologist shall charge a reasonable fee to persons requesting copies of any written information collected or prepared under this section. A person employed by a state agency shall not be charged for such information if the information requested is necessary for the performance of the person's duties.

107.15(6) (6) Penalties.

107.15(6)(a)(a) Any person who knowingly or willfully fails to comply with the reporting requirements of this section shall be fined up to $50,000.

107.15(6)(b) (b) In addition to the penalty prescribed in par. (a), any person who fails to submit information which is required to be submitted under this section shall forfeit $10 for each day after the date on which the information should have been submitted until the information is provided.

107.15(6)(c) (c) Any person who knowingly or willfully violates the confidentiality requirements of this section shall be fined not less than $50 nor more than $50,000, or be imprisoned for not less than one month nor more than 6 months, or both. This paragraph shall not prevent the use of the confidential information:

107.15(6)(c)1. 1. For assessment purposes under s. 36.25 (6); or

107.15(6)(c)2. 2. By the secretary of the department of natural resources for purposes of specific environmental analysis and permit application evaluation and by the secretary of the department of revenue provided that the confidential information shall not be released by either the department of revenue or the department of natural resources, that the departments of revenue and natural resources shall establish procedures to keep any confidential information confidential, and that the responsible person or persons in each department shall be subject to the penalty specified under this paragraph for the unauthorized release of confidential information.

107.15 History History: 1977 c. 422, 447; 1979 c. 142; 1981 c. 87; 1993 a. 112; 1995 a. 227.

107.15 Annotation The public disclosure of confidential mining exploration data and core samples is an unconstitutional taking of property without just compensation. Noranda Exploration, Inc. v. Ostrom, 113 Wis. 2d 612, 335 N.W.2d 596 (1983).



107.20 Maximum term for exploration mining leases.

107.20  Maximum term for exploration mining leases.

107.20(1)(1) Any provision of an exploration mining lease entered into after April 25, 1978, granting an option or right to determine the presence, location, quality or quantity of nonferrous metallic minerals shall be limited to a term not exceeding 10 years from the date on which the exploration mining lease is recorded in the office of the register of deeds of the county where the property is located, except that any provision of an exploration mining lease entered into after April 25, 1978, granting an option or right to determine the quality and quantity of nonferrous metallic minerals under a prospecting permit shall be limited to a term not exceeding 10 years from the date that the lessee applies for a prospecting permit under s. 293.35, if the lessee applies for the prospecting permit within 10 years from the date on which the exploration mining lease is recorded in the office of the register of deeds of the county where the property is located.

107.20(2) (2) Any provision of an exploration mining lease entered into after April 25, 1978, granting an option or right to develop or extract nonferrous metallic minerals shall be limited to a term not exceeding 50 years from the date on which the exploration mining lease is recorded in the office of the register of deeds of the county where the property is located.

107.20 History History: 1977 c. 253; 1981 c. 87; 1995 a. 227; 2013 a. 1.



107.25 Right to cancel exploration mining leases; recording.

107.25  Right to cancel exploration mining leases; recording.

107.25(1)(1)  Right to cancel. An exploration mining lease entered into after April 25, 1978 may be canceled by the lessor as follows:

107.25(1)(a) (a) If the lessor is not a public body, the lessor may cancel an exploration mining lease by notifying the lessee within 10 calendar days after the lease is recorded.

107.25(1)(b) (b) If the lessor is a public body as defined in s. 66.1331 (3) (i), the lessor may cancel an exploration mining lease by notifying the lessee within 90 calendar days after the lease is recorded.

107.25(1)(c) (c) The lessor may cancel an exploration mining lease if 10 years have elapsed from the date on which the lease was recorded in the office of the register of deeds of the county where the property is located and the lessee has not formally applied, under s. 293.35 or 293.37, for either a permit to prospect or a permit to mine. In the event that the lessee formally applies for a prospecting permit under s. 293.35 or a mining permit under s. 293.37 within the 10-year period, but does not receive a mining permit under s. 293.49 within the 10-year period following the date of application for the prospecting permit or mining permit, the lessor's right to cancel is revived.

107.25(1)(d) (d) The lessor's right to cancel an exploration mining lease provided in this subsection cannot be waived and any provision to the contrary in such a lease is void.

107.25(1)(e) (e) Paragraphs (a) and (b) do not apply to exploration mining leases of any lands which were the site of a metalliferous mineral mine which was in operation during all or part of the 5-year period prior to April 25, 1978.

107.25(2) (2) Notification of cancellation. A lessor shall notify the lessee of cancellation by registered mail addressed to the lessee. Notice is considered to be given at the time the letter is mailed. The lessor shall also provide written notice of the cancellation to the register of deeds which shall be recorded. The recorded notice shall be in legible form, as determined by the register of deeds and must clearly identify the exploration mining lease document being canceled, the lessor and lessee, the property subject to the lease and the date the lease was originally recorded.

107.25(3) (3) Statement of right to cancel. An exploration mining lease shall contain a printed statement in capital and lowercase letters of not less than 12-point boldface type of the lessor's right to cancel as provided in this section and the address to which the notice of cancellation should be mailed.

107.25(4) (4) Recording. An exploration mining lease which is not recorded in the office of the register of deeds of the county in which the land is located, within 30 days after it is signed by the lessor, is void.

107.25 History History: 1977 c. 253; 1981 c. 87; 1983 a. 189 s. 329 (14); 1995 a. 227; 1999 a. 150 s. 672.



107.30 Definitions.

107.30  Definitions. In this subchapter:

107.30(1) (1) "Concentrates" means the mineral-rich, finished, primary products of a concentrator.

107.30(2) (2) "Concentrator" means a plant where ore is separated into concentrates and tailings.

107.30(3) (3) "Concentrator tailings" means waste material resulting from the washing, concentration or treatment of crushed ore.

107.30(4) (4) "Department" means the department of safety and professional services.

107.30(5) (5) "Environmental pollution" means the physical, chemical or biological alteration of quality of any air, water or land resources of the state which makes the same injurious to public health, harmful to agriculture, commercial or recreational use or deleterious to fish, birds, animals or plant or human life.

107.30(6) (6) "Materials in process" means those materials, other than salvageable by-products, which must be temporarily stored in a controlled manner. These materials include stockpiled development ore other than that in a mine or concentrator, mine backfill and reclaim water. The materials also include intermediate concentrates and intermediate refining and smelting products which require further processing, such as ore concentrates which must be agglomerated prior to marketing.

107.30(7) (7) "Mine excavations" means either shaft or pit excavations from which minerals have been extracted in prospecting or mining.

107.30(8) (8) "Mining" or "mining operation" means all or part of the process involved in the mining of metallic minerals, other than for exploration or prospecting, including commercial extraction, agglomeration, beneficiation, construction of roads, removal of overburden, and the production of refuse.

107.30(9) (9) "Mining company" means any person who, either directly or through subsidiaries, affiliates, contractors or other business arrangements, engages in prospecting, mining, refining or smelting.

107.30(10) (10) "Mining damage appropriation" means the appropriation under s. 20.165 (2) (a).

107.30(11) (11) "Mining site" means the surface or subsurface area disturbed by a mining operation, including the surface or subsurface area from which the minerals or refuse or both have been removed, the surface or subsurface area covered by the refuse, all lands disturbed by the construction or improvement of haulageways, and any surface or subsurface areas in which structures, equipment, materials and any other things used in the mining operation are situated.

107.30(12) (12) "Mining waste" means wastes directly resulting from or displaced by prospecting or mining and from the cleaning, preparation, separation or purification of minerals or metals during prospecting, mining, concentrating, refining or smelting operations and includes but is not limited to concentrator tailings, refinery and smelter residue, refining and smelting process emissions, mining overburden and waste treatment sludges, materials in process and salvageable by-products.

107.30(13) (13) "Mining-related injury" means death or injury to person or property caused by:

107.30(13)(a) (a) Environmental pollution from emissions, seepages, leakages or other discharges from mine excavations in this state or of or from mining waste in this state; or

107.30(13)(b) (b) Substantial surface subsidence from mine excavations in this state.

107.30(14) (14) "Ore" means a mineral which may be mined and processed for sale.

107.30(15) (15) "Prospecting" means engaging in the examination of an area for the purpose of determining the quality and quantity of minerals, other than for exploration but including the obtaining of an ore sample, by such physical means as excavating, trenching, construction of shafts, ramps, and tunnels and other means, other than for exploration, which the department of natural resources, by rule, identifies, and the production of prospecting refuse and other associated activities. "Prospecting" does not include such activities when the activities are, by themselves, intended for and capable of commercial exploitation of the underlying ore body. The fact that prospecting activities and construction may have use ultimately in mining, if approved, does not mean that prospecting activities and construction constitute mining within the meaning of sub. (8), provided such activities and construction are reasonably related to prospecting requirements.

107.30(16) (16) "Prospecting site" means the lands on which prospecting is actually conducted as well as those lands on which physical disturbance will occur as a result of such activity.

107.30(17) (17) "Refinery and smelter residue" means waste material resulting from the refining or smelting of concentrates.

107.30(18) (18) "Refining" means the process by which metal or valuable mineral is extracted and purified from an ore or concentrate and includes but is not limited to hydrometallurgical operations such as leaching and pyrometallurgical operations such as fire refining, roasting and cindering.

107.30(19) (19) "Salvageable by-products" includes but is not limited to coarse tailings and other materials, other than concentrates, resulting from the mining operation which are useful and for which a market or use exists or is anticipated to exist.

107.30(20) (20) "Smelting" means any metallurgical operation in which metal is separated by fusion from those impurities with which it may be chemically combined or physically mixed such as in ores.

107.30(21) (21) "Subsidence" means the sinking down of a part of the earth's crust, including the surface, due to underground excavations or workings.

107.30 History History: 1979 c. 353; 1995 a. 27, ss. 3776 and 9116 (5); 1995 a. 227; 2003 a. 33; 2011 a. 32; 2013 a. 1.



107.31 Claims against mining damage appropriation.

107.31  Claims against mining damage appropriation.

107.31(1)(1)  Administration. The department shall establish by rule procedures for the submission, review, settlement and determination of claims against the mining damage appropriation under this section. The rules shall include procedures for the proration of awards made under this section when the awards exceed the balance in the mining damage appropriation.

107.31(2) (2) Who may file claim; notice.

107.31(2)(a)(a) Any person may make a claim against the mining damage appropriation to recover damages for mining-related injuries.

107.31(2)(b) (b) Within 10 days of receiving a claim submitted under par. (a), the department shall notify the mining company alleged to have caused the claimant's damages that the claim has been made. Any company alleged to have caused the claimant's damages may, at its sole discretion, become a party to the proceeding.

107.31(3) (3) Recovery of damages under strict liability.

107.31(3)(a)(a) When a claim under this section is not settled, an adjudicatory hearing shall be held. If after the hearing the department finds that the claimant has demonstrated by a preponderance of the evidence that claimant incurred damages from mining-related injuries, it shall make an award from the mining damage appropriation in an amount equal to the damages incurred, except as provided in sub. (4). Payment of the award shall not be delayed or limited in anticipation of any other recovery the claimant may receive by pursuing other remedies.

107.31(3)(b) (b) Damages under this section shall be awarded without regard to fault, except as provided in par. (c).

107.31(3)(c) (c) Contributorily negligent causation shall not bar recovery for a claim filed under this section by any person or his or her legal representative if such negligent causation was not greater than the causation of the mining company, but any award shall be diminished in proportion to the amount of negligent causation attributable to the person recovering.

107.31(3)(d) (d) No award of nonpecuniary damages may be made for a claim under this section unless the claimant demonstrates by a preponderance of the evidence that the claimant is entitled to nonpecuniary damages and that there is a causal relationship between the injury for which pecuniary damages have been awarded and the injury for which nonpecuniary damages are claimed.

107.31(4) (4) Limitations on award.

107.31(4)(a)(a) Any amount otherwise recovered for the mining-related injury for which a claim is filed under this section shall reduce the amount awarded under this section by the amount otherwise recovered.

107.31(4)(b) (b) No award for a claim under this section may exceed $150,000 for all injuries less any amount subtracted under par. (a) or sub. (3) (c).

107.31(4)(c) (c) No award for loss of society and companionship, pain and suffering or mental anguish may exceed a total of $20,000 and, in any event, no award for nonpecuniary damages may exceed 50% of the amount awarded for pecuniary damages.

107.31(4)(d) (d) No award may be made for punitive purposes.

107.31(4)(e) (e) No award for a claim under this section may exceed an amount equal to the balance in the mining damage reserve accumulation.

107.31(5) (5) Mining damage reserve accumulation.

107.31(5)(a)(a) Calculation. The mining damage reserve accumulation is calculated by subtracting the total amount of all mining damages awards paid from the appropriation under s. 20.445 (4) (a), 2001 stats., beginning on May 22, 1980 or paid from the appropriation under s. 20.165 (2) (a) from the sum of:

107.31(5)(a)1. 1. Four percent of all moneys distributed under s. 70.395 (1), 1995 stats., and under s. 70.395 (1e) beginning on May 22, 1980; and

107.31(5)(a)2. 2. Prior to 10 years after May 22, 1980, $500,000.

107.31(5)(b) (b) Proration. If the balance of the mining damage reserve accumulation is less than $500,000 at the beginning of a fiscal year or falls below that amount at any time, the department shall delay the payment of all mining damage awards during that fiscal year until after the close of the fiscal year to determine the sufficiency of the mining damage reserve accumulation.

107.31(6) (6) State subrogated to claimant's rights. The state is subrogated to the rights of a claimant who obtains an award under this section in an amount equal to the award and may bring an action under s. 107.32 against a mining company or join in an action brought by a claimant under s. 107.32 to recover the amount awarded the claimant. A claimant who receives an award under this section shall cooperate with the state in any action under this subsection. The department may withhold 5% of the total award to which a claimant is entitled under this section until the state decides whether to commence an action under this subsection or, if commenced, until the action is resolved.

107.31(7) (7) Admissibility of findings and conclusions. The findings and conclusions under this section are not admissible in any civil action brought against a mining company.

107.31(8) (8) Appeal. Any party to a claim under this section may appeal a decision of the department to circuit court which shall conduct a full evidentiary hearing on the claim.

107.31 History History: 1979 c. 353; 1981 c. 86; 1997 a. 27; 2003 a. 33; 2011 a. 32.



107.32 Liability of mining companies.

107.32  Liability of mining companies. A mining company is liable for damages for mining-related injuries resulting from its prospecting, mining, refining or smelting in this state if, and to the degree that, the elements of liability are established in accordance with law, regardless of any change in the nature of the ownership of the interests in the prospecting or mining site, refinery or smelter held by the mining company and regardless of any reorganization, merger, consolidation or liquidation affecting the mining company.

107.32 History History: 1979 c. 353.



107.33 Limitations on claims and actions for mining-related injuries.

107.33  Limitations on claims and actions for mining-related injuries. The periods of limitation under s. 893.925 apply to all claims and actions for damages arising under or governed by this subchapter.

107.33 History History: 1979 c. 353; 1979 c. 355 s. 241.



107.34 Application to sites where activities have ceased.

107.34  Application to sites where activities have ceased. This subchapter does not apply to any prospecting or mining site on which prospecting or mining has ceased prior to May 22, 1980 unless prospecting or mining activities are commenced at the site after May 22, 1980, in which case any mining-related injury is within the scope of this subchapter.

107.34 History History: 1979 c. 353.



107.35 Application to current mining operations.

107.35  Application to current mining operations.

107.35(1)(1) If a person incurs a mining-related injury and the mining waste or mine excavation was present, in whole or in part, prior to May 22, 1980 and the waste or excavation was from the prospecting, mining or other practice of a mining company that is actively engaged in mining or prospecting in this state on May 22, 1980, then s. 107.31 applies only if:

107.35(1)(a) (a) The person has fully pursued all other judicial or administrative remedies against the mining company to recover damages for the mining-related injury and the person or any party subrogated to the person's rights has not received compensation for the mining-related injury as a result of pursuing the other judicial or administrative remedies; or

107.35(1)(b) (b) The person chooses to pursue, as his or her sole remedy, compensation from the mining damage appropriation. If a person chooses to pursue a claim under this paragraph, he or she may not pursue any other remedy for the mining-related injury.

107.35(2) (2) If a person makes a claim against the mining damage appropriation under the circumstances described in sub. (1) (a):

107.35(2)(a) (a) The claimant may introduce into evidence any relevant findings of fact made in any prior administrative or judicial proceeding.

107.35(2)(b) (b) The state is not subrogated under s. 107.31 (6) to the rights of the claimant and, in any case, shall be bound by any decision regarding elements of liability other than causation and injury-in-fact made in any prior administrative or judicial proceeding involving the claimant.

107.35(3) (3) If a person makes a claim against the mining damage appropriation under sub. (1) (b), the state may recover under s. 107.31 (6) any payment received by the claimant from the mining damage appropriation only if, in addition to other elements of liability, the state proves that the mining-related injury was from mine excavations or mining wastes created after May 22, 1980. The state's burden of persuasion with regard to the latter element of liability may not be shifted to the mining company.

107.35 History History: 1979 c. 353.

107.35 Annotation Legislative Council Note, 1979: This section addresses the application of the mining damage award procedure to a mining-related injury that results from mining waste or a mine excavation which was present, wholly or partially, prior to the effective date of the bill and which resulted from the practices of a mining company actively engaged in prospecting or mining in this state on the effective date of the bill. A person who incurs a mining-related injury under these circumstances may make a claim against the mining damage appropriation only if he or she does not pursue any other remedy or, if other remedies are pursued, only if all other remedies have been exhausted and no compensation for the injury has been received as a result of pursuing other remedies. The state's subrogation rights are limited with respect to awards for mining-related injuries covered by this section. [Bill 570-S]






108. Unemployment insurance and reserves.

108.01 Public policy declaration.

108.01  Public policy declaration. Without intending that this section shall supersede, alter or modify the specific provisions hereinafter contained in this chapter, the public policy of this state is declared as follows:

108.01(1) (1) Unemployment in Wisconsin is recognized as an urgent public problem, gravely affecting the health, morals and welfare of the people of this state. The burdens resulting from irregular employment and reduced annual earnings fall directly on the unemployed worker and his or her family. The decreased and irregular purchasing power of wage earners in turn vitally affects the livelihood of farmers, merchants and manufacturers, results in a decreased demand for their products, and thus tends partially to paralyze the economic life of the entire state. In good times and in bad times unemployment is a heavy social cost, directly affecting many thousands of wage earners. Each employing unit in Wisconsin should pay at least a part of this social cost, connected with its own irregular operations, by financing benefits for its own unemployed workers. Each employer's contribution rate should vary in accordance with its own unemployment costs, as shown by experience under this chapter. Whether or not a given employing unit can provide steadier work and wages for its own employees, it can reasonably be required to build up a limited reserve for unemployment, out of which benefits shall be paid to its eligible unemployed workers, as a matter of right, based on their respective wages and lengths of service.

108.01(2) (2) The economic burdens resulting from unemployment should not only be shared more fairly, but should also be decreased and prevented as far as possible. A sound system of unemployment reserves, contributions and benefits should induce and reward steady operations by each employer, since the employer is in a better position than any other agency to share in and to reduce the social costs of its own irregular employment. Employers and employees throughout the state should cooperate, in advisory committees under government supervision, to promote and encourage the steadiest possible employment. A more adequate system of free public employment offices should be provided, at the expense of employers, to place workers more efficiently and to shorten the periods between jobs. Education and retraining of workers during their unemployment should be encouraged. Governmental construction providing emergency relief through work and wages should be stimulated.

108.01(3) (3) A gradual and constructive solution of the unemployment problem along these lines has become an imperative public need.

108.01 History History: 1989 a. 77; 1997 a. 39.

108.01 Annotation Wisconsin courts should not look to other jurisdictions, federal or state, in interpreting this chapter. National Labor Relations Board law does not constitute persuasive authority within Wisconsin unemployment law. Bernhardt v. LIRC, 207 Wis. 2d 292, 558 N.W.2d 874 (Ct. App. 1996), 95-3549.

108.01 Annotation Effects of unemployment compensation proceedings on related labor litigation. Mazurak, 64 MLR 133 (1980).



108.015 Construction.

108.015  Construction. Unless the department otherwise provides by rule, s. 108.02 (26) shall be interpreted consistently with 26 USC 3306 (b).

108.015 History History: 1991 a. 89.



108.02 Definitions.

108.02  Definitions. As used in this chapter:

108.02(1) (1) Administrative account. "Administrative account" means the account established in s. 108.20.

108.02(2) (2) Agricultural labor. "Agricultural labor" means service performed:

108.02(2)(a) (a) On a farm, in the employ of any person, in connection with cultivating the soil, or in connection with raising or harvesting any agricultural or horticultural commodity, including the raising, shearing, feeding, caring for, training and management of livestock, bees, poultry, and fur-bearing animals and wildlife.

108.02(2)(b) (b) In the employ of the owner or tenant or other operator of a farm, in connection with the operation, management, conservation, improvement, or maintenance of such farm and its tools and equipment, or in salvaging timber or clearing land of brush and other debris left by a hurricane, if the major part of such service is performed on a farm.

108.02(2)(c) (c) In connection with the production or harvesting of any commodity defined as an agricultural commodity in s. 15 (g) of the federal agricultural marketing act, as amended (46 Stat. 1550, s. 3; 12 USC 1141j) or in connection with the ginning of cotton, or in connection with the operation or maintenance of ditches, canals, reservoirs, or waterways, not owned or operated for profit, used exclusively for supplying and storing water for farming purposes.

108.02(2)(d) (d) In the employ of the operator of a farm in handling, planting, drying, packing, packaging, processing, freezing, grading, storing, or delivering to storage or to market or to a carrier for transportation to market, in its unmanufactured state, any agricultural or horticultural commodity; but only if such operator produced more than one-half of the commodity with respect to which such service is performed.

108.02(2)(dm) (dm) In the employ of a group of operators of farms, or a cooperative organization or unincorporated cooperative association of which operators of farms are members, in the performance of service described in par. (d), but only if such operators produced more than one-half of the commodity with respect to which such service is performed.

108.02(2)(dn) (dn) The provisions of pars. (d) and (dm) shall not be deemed to be applicable with respect to service performed in connection with commercial canning or commercial freezing or in connection with any agricultural or horticultural commodity after its delivery to a terminal market for distribution for consumption.

108.02(2)(e) (e) As used in this subsection, the term "farm" includes stock, dairy, poultry, fruit, fur-bearing animal, and truck farms, plantations, ranches, nurseries, ranges, greenhouses or other similar structures used primarily for the raising of agricultural or horticultural commodities, and orchards.

108.02(3) (3) Alcohol beverages. "Alcohol beverages" has the meaning given in s. 125.02 (1).

108.02(4) (4) Base period. "Base period" means the period that is used to compute an employee's benefit rights under s. 108.06 consisting of:

108.02(4)(a) (a) The first 4 of the 5 most recently completed quarters preceding the employee's benefit year; or

108.02(4)(b) (b) If an employee does not qualify to receive any benefits using the period described in par. (a), the period consisting of the 4 most recently completed quarters preceding the employee's benefit year.

108.02(4m) (4m) Base period wages. "Base period wages" means:

108.02(4m)(a) (a) All earnings for wage-earning service which are paid to an employee during his or her base period as a result of employment for an employer except any payment made to or on behalf of an employee or his or her beneficiary under a cafeteria plan within the meaning of 26 USC 125, if the payment would not be treated as wages without regard to that plan and if 26 USC 125 would not treat the payment as constructively received;

108.02(4m)(b) (b) All sick pay which is paid directly by an employer to an employee at the employee's usual rate of pay during his or her base period as a result of employment for an employer;

108.02(4m)(c) (c) All holiday, vacation and termination pay which is paid to an employee during his or her base period as a result of employment for an employer;

108.02(4m)(d) (d) For an employee who, as a result of employment for an employer, receives temporary total disability or temporary partial disability payments under ch. 102 or under any federal law which provides for payments on account of a work-related injury or illness analogous to those provided under ch. 102, all payments that the employee would have been paid during his or her base period as a result of employment for an employer, but not exceeding the amount that, when combined with other wages, the employee would have earned but for the injury or illness;

108.02(4m)(e) (e) Back pay that an employee would have been paid during his or her base period as a result of employment for an employer, if the payment of the back pay is made no later than the end of the 104-week period beginning with the earliest week to which the back pay applies;

108.02(4m)(f) (f) All wages that an employer was legally obligated to pay in an employee's base period but failed to pay, or was prohibited from paying as a result of an insolvency proceeding under ch. 128 or as a result of a bankruptcy proceeding under 11 USC 101 et seq.[; and]

108.02(5) (5) Benefit year. "Benefit year" means the 52-week period beginning with a valid new claim week for which an employee's benefit rights are computed under s. 108.06, except that the "benefit year" of an employee who files consecutive claims shall be extended to 53 weeks whenever necessary to avoid utilizing the same quarter as a part of the base period for 2 successive benefit years.

108.02(6) (6) Benefits. "Benefits" means the money allowance payable to an employee as compensation for the employee's wage losses due to unemployment as provided in this chapter.

108.02(6m) (6m) Child. "Child" means a natural child, adopted child, or stepchild.

108.02(7) (7) Commission. "Commission" means the labor and industry review commission.

108.02(8) (8) Computation date. "Computation date" means that date as of the close of which the department computes reserve percentages and determines contribution rates for the next calendar year. The computation date shall be June 30, starting in 1963.

108.02(9) (9) Controlled substance. "Controlled substance" has the meaning given in s. 961.01 (4).

108.02(9m) (9m) Controlled substance analog. "Controlled substance analog" has the meaning given in s. 961.01 (4m).

108.02(10) (10) Department. "Department" means the department of workforce development.

108.02(10e) (10e) Departmental error.

108.02(10e)(am)(am) "Departmental error" means an error made by the department in computing or paying benefits which results exclusively from:

108.02(10e)(am)1. 1. A mathematical mistake, miscalculation, misapplication or misinterpretation of the law or mistake of evidentiary fact, whether by commission or omission; or

108.02(10e)(am)2. 2. Misinformation provided to a claimant by the department, on which the claimant relied.

108.02(10e)(bm) (bm) "Departmental error" does not include an error made by the department in computing, paying, or crediting benefits to any individual, whether or not a claimant, or in crediting contributions or reimbursements to one or more employers that results from any of the following:

108.02(10e)(bm)1. 1. A computer malfunction or programming error.

108.02(10e)(bm)2. 2. An error in transmitting data to or from a financial institution.

108.02(10e)(bm)3. 3. A typographical or keying error.

108.02(10e)(bm)4. 4. A bookkeeping or other payment processing error.

108.02(10e)(bm)5. 5. An action by the department resulting from a false statement or representation by an individual, including a statement or representation relating to the individual's identity.

108.02(10e)(bm)6. 6. An action by the department resulting from an unauthorized manipulation of an electronic system from within or outside the department.

108.02(10m) (10m) Educational service agency. "Educational service agency" means a governmental entity or Indian tribal unit which is established and operated exclusively for the purpose of providing services to one or more educational institutions.

108.02(11) (11) Eligibility. An employee shall be deemed "eligible" for benefits for any given week of the employee's unemployment unless the employee is disqualified by a specific provision of this chapter from receiving benefits for such week of unemployment, and shall be deemed "ineligible" for any week to which such a disqualification applies.

108.02(12) (12) Employee.

108.02(12)(a)(a) "Employee" means any individual who is or has been performing services for pay for an employing unit, whether or not the individual is paid directly by the employing unit, except as provided in par. (bm), (c), (d), (dm) or (dn).

108.02(12)(bm) (bm) Paragraph (a) does not apply to an individual performing services for an employing unit other than a government unit or nonprofit organization in a capacity other than as a logger or trucker, if the employing unit satisfies the department that the individual meets the conditions specified in subds. 1. and 2., by contract and in fact:

108.02(12)(bm)1. 1. The services of the individual are performed free from control or direction by the employing unit over the performance of his or her services. In determining whether services of an individual are performed free from control or direction, the department may consider the following nonexclusive factors:

108.02(12)(bm)1.a. a. Whether the individual is required to comply with instructions concerning how to perform the services.

108.02(12)(bm)1.b. b. Whether the individual receives training from the employing unit with respect to the services performed.

108.02(12)(bm)1.c. c. Whether the individual is required to personally perform the services.

108.02(12)(bm)1.d. d. Whether the services of the individual are required to be performed at times or in a particular order or sequence established by the employing unit.

108.02(12)(bm)1.e. e. Whether the individual is required to make oral or written reports to the employing unit on a regular basis.

108.02(12)(bm)2. 2. The individual meets 6 or more of the following conditions:

108.02(12)(bm)2.a. a. The individual advertises or otherwise affirmatively holds himself or herself out as being in business.

108.02(12)(bm)2.b. b. The individual maintains his or her own office or performs most of the services in a facility or location chosen by the individual and uses his or her own equipment or materials in performing the services.

108.02(12)(bm)2.c. c. The individual operates under multiple contracts with one or more employing units to perform specific services.

108.02(12)(bm)2.d. d. The individual incurs the main expenses related to the services that he or she performs under contract.

108.02(12)(bm)2.e. e. The individual is obligated to redo unsatisfactory work for no additional compensation or is subject to a monetary penalty for unsatisfactory work.

108.02(12)(bm)2.f. f. The services performed by the individual do not directly relate to the employing unit retaining the services.

108.02(12)(bm)2.g. g. The individual may realize a profit or suffer a loss under contracts to perform such services.

108.02(12)(bm)2.h. h. The individual has recurring business liabilities or obligations.

108.02(12)(bm)2.i. i. The individual is not economically dependent upon a particular employing unit with respect to the services being performed.

108.02(12)(c) (c) Paragraph (a) does not apply to an individual performing services for a government unit or nonprofit organization, or for any other employing unit in a capacity as a logger or trucker if the employing unit satisfies the department:

108.02(12)(c)1. 1. That such individual has been and will continue to be free from the employing unit's control or direction over the performance of his or her services both under his or her contract and in fact; and

108.02(12)(c)2. 2. That such services have been performed in an independently established trade, business or profession in which the individual is customarily engaged.

108.02(12)(d) (d) Paragraph (a) does not apply to a contractor who, in fulfillment of a contract with an employing unit, employs any individual in employment for which the contractor is subject to the contribution or reimbursement provisions of this chapter.

108.02(12)(dm) (dm) Paragraph (a) does not apply to an individual who owns a business that operates as a sole proprietorship with respect to services the individual performs for that business.

108.02(12)(dn) (dn) Paragraph (a) does not apply to a partner in a business that operates as a partnership with respect to services the partner performs for that business.

108.02(12)(e) (e) This subsection shall be used in determining an employing unit's liability under the contribution provisions of this chapter, and shall likewise be used in determining the status of claimants under the benefit provisions of this chapter.

108.02(12)(f) (f) The department may promulgate rules to ensure the consistent application of this subsection.

108.02(13) (13) Employer.

108.02(13)(a)(a) "Employer" means every government unit and Indian tribe, and any person, association, corporation, whether domestic or foreign, or legal representative, debtor in possession or trustee in bankruptcy or receiver or trustee of a person, partnership, association, or corporation, or guardian of the estate of a person, or legal representative of a deceased person, any partnership or partnerships consisting of the same partners, except as provided in par. (L), any limited liability company, and any fraternal benefit society as defined in s. 614.01 (1) (a), which is subject to this chapter under the statutes of 1975, or which has had employment in this state and becomes subject to this chapter under this subsection and, notwithstanding any other provisions of this section, any service insurance corporation organized or operating under ch. 613, except as provided in s. 108.152 (6) (a) 3.

108.02(13)(b) (b) Any employing unit which is a nonprofit organization shall become an employer as of the beginning of any calendar year if it employed as many as 4 individuals in employment for some portion of a day on at least 20 days, each day being in a different calendar week, whether or not such weeks were consecutive, in either that year or the preceding calendar year.

108.02(13)(c) (c)

108.02(13)(c)1.1. Any employing unit which employs an individual in agricultural labor shall become an employer as of the beginning of any calendar year if the employing unit paid or incurred a liability to pay cash wages for agricultural labor which totaled $20,000 or more during any quarter in either that year or the preceding calendar year, or if the employing unit employed as many as 10 individuals in some agricultural labor for some portion of a day on at least 20 days, each day being in a different calendar week, whether or not such weeks were consecutive, in either that year or the preceding calendar year.

108.02(13)(c)2. 2. For the purpose of this paragraph any individual who is a member of a crew furnished by a crew leader to perform service in agricultural labor for any other person shall be an employee of such crew leader if:

108.02(13)(c)2.a. a. Such crew leader holds a valid certificate of registration under the federal farm labor contractor registration act of 1963; or substantially all the members of such crew operate or maintain tractors, mechanized harvesting or cropdusting equipment, or any other mechanized equipment which is provided by such crew leader; and

108.02(13)(c)2.b. b. If such crew leader is not an employee of such other person under sub. (12).

108.02(13)(c)3. 3. For the purposes of this paragraph, if any individual who is furnished by a crew leader to perform service in agricultural labor is not an employee of the crew leader under subd. 2., such other person, and not the crew leader, is the employer of that individual and the other person shall be considered to have paid or incurred liability to pay cash remuneration to the individual in an amount equal to the amount of cash remuneration paid or payable to the individual by the crew leader, either on behalf of the crew leader or such other person, for the service in agricultural labor performed for such other person.

108.02(13)(c)4. 4. For the purpose of this paragraph, "crew leader" means an individual who furnishes individuals to perform service in agricultural labor for any other person, pays on behalf of himself or herself or on behalf of such other person the individuals so furnished to perform such labor, and has not entered into a written agreement with such other person under which he or she is designated as an employee of such other person.

108.02(13)(d) (d) Any employing unit of an individual or individuals in domestic service shall become an employer as of the beginning of any calendar year if the employer paid or incurred liability to pay cash wages of $1,000 or more during any quarter in either that year or the preceding calendar year for such domestic service.

108.02(13)(e) (e) Any other employing unit, except a government unit, shall become an employer as of the beginning of any calendar year if the employing unit:

108.02(13)(e)1. 1. Paid or incurred liability to pay wages for employment which totaled $1,500 or more during any quarter in either that year or the preceding calendar year; or

108.02(13)(e)2. 2. Employed at least one individual in some employment in each of 20 or more calendar weeks in either that year or the preceding calendar year, whether or not the same individual was in employment in each such week and whether or not such weeks were consecutive; except that

108.02(13)(e)3. 3. Wages and employment for agricultural labor which meets the conditions of par. (c) shall be counted under this paragraph, but wages and employment for domestic service shall not be so counted except as par. (i) applies.

108.02(13)(f) (f) Any employing unit which is subject to the federal unemployment tax act for any calendar year, or which, as a condition for approval of this chapter for full tax credit against the tax imposed by the federal unemployment tax act, is required, pursuant to such act, the social security act, or any other federal law, to be an employer, shall become an employer as of the beginning of such calendar year.

108.02(13)(g) (g) Any employing unit which succeeds to the business of any employer shall become an employer as provided in s. 108.16 (8).

108.02(13)(h) (h) Any employing unit which files with the department a written election to become an "employer" for not less than 2 calendar years may become an "employer" if the department approves the election in writing, as of the date and under the conditions stated in the approved election.

108.02(13)(h)1. 1. The department may refuse to approve any such election in the interest of the proper administration of this chapter. The department shall not approve any such election by a nonprofit organization unless the employing unit also elects reimbursement financing in accordance with s. 108.151 (2), and shall terminate such election under this chapter if the election of reimbursement financing is terminated under s. 108.151 (3). The department may at any time by written notice to the employer terminate an election in the interest of the proper administration of this chapter.

108.02(13)(h)2. 2. Notwithstanding par. (i), an electing employer may terminate the election no earlier than 2 calendar years after the election and thereby cease to be an employer at the close of any week which ends after the month in which the employer files a written notice to that effect with the department if the employer is not then subject to this chapter under pars. (b) to (g).

108.02(13)(i) (i) An "employer" shall cease to be subject to this chapter only upon department action terminating coverage of such employer. The department may terminate an "employer's" coverage, on its own motion or on application by the "employer", by mailing a notice of termination to the "employer's" last-known address. An employer's coverage may be terminated whenever the employer ceased to exist, transferred its entire business, or would not otherwise be subject under any one or more of pars. (b) to (g). If any employer of agricultural labor or domestic service work becomes subject to this chapter under par. (c) or (d), with respect to such employment, and such employer is otherwise subject to this chapter with respect to other employment, the employer shall continue to be covered with respect to agricultural labor or domestic service or both while the employer is otherwise subject to this chapter, without regard to the employment or wage requirements under par. (c) or (d). If a termination of coverage is based on an employer's application, it shall be effective as of the close of the quarter in which the application was filed. Otherwise, it shall be effective as of the date specified in the notice of termination.

108.02(13)(j) (j) "Employer" includes a person who pays wages to an individual on account of sickness or accident disability if the person is classified as an "employer" under rules promulgated by the department. If the person is so classified, no other person is an "employer" by reason of making such payments.

108.02(13)(k) (k) "Employer" does not include a county department aging unit, or, under s. 46.2785, a private agency that serves as a fiscal agent or contracts with a fiscal intermediary to serve as a fiscal agent under s. 46.27 (5) (i) or 47.035 as to any individual performing services for a person receiving long-term support services under s. 46.27 (5) (b), 46.275, 46.277, 46.278, 46.2785, 46.286, 46.495, 51.42, or 51.437 or personal assistance services under s. 47.02 (6) (c).

108.02(13)(L) (L) "Employer" means all partnerships consisting of the same partners except that "employer" means each partnership consisting of the same partners if:

108.02(13)(L)1. 1. Each partnership maintains separate accounting records;

108.02(13)(L)2. 2. Each partnership otherwise qualifies as an "employer" under this subsection;

108.02(13)(L)3. 3. Each partnership files a written request with the department to be treated as an "employer"; and

108.02(13)(L)4. 4. The department approves the requests.

108.02(14) (14) Employer's account. "Employer's account" means a separate account in the fund, reflecting the employer's experience with respect to contribution credits and benefit charges under this chapter.

108.02(14m) (14m) Employing unit. "Employing unit" means any person who employs one or more individuals.

108.02(15) (15) Employment.

108.02(15)(a)(a) "Employment", subject to the other provisions of this subsection means any service, including service in interstate commerce, performed by an individual for pay.

108.02(15)(b) (b) The term "employment" shall include an individual's entire service performed within, or partly within and partly outside, Wisconsin, if such service is "localized" in Wisconsin; and shall also include such service, if it is not "localized" in any state but is performed partly within Wisconsin, and if:

108.02(15)(b)1. 1. The base of operations, or, if there is no base of operations, then the place from which such service is directed or controlled, is in Wisconsin; or

108.02(15)(b)2. 2. The base of operations or place from which such service is directed or controlled is not in any state in which some part of such service is performed, but the individual's residence is in Wisconsin.

108.02(15)(c) (c) An individual's entire service for an employer, whether performed partly within or entirely outside Wisconsin, shall be deemed "employment" subject to this chapter, provided both the following conditions exist:

108.02(15)(c)1. 1. Such service is deemed "employment" covered by this chapter pursuant to a reciprocal arrangement between the department and each agency administering the unemployment insurance law of a jurisdiction in which part of such service is performed; or no contributions are required with respect to any of such service under any other unemployment insurance law; and

108.02(15)(c)2. 2. The employer so elects with the department's approval and with written notice to the individual.

108.02(15)(d) (d) An individual's entire service shall be deemed "localized" within a state, if such service is performed entirely within such state, or if such service is performed partly within and partly outside such state but the service performed outside such state is incidental to the individual's service within such state (for example, is temporary or transitory in nature or consists of isolated transactions).

108.02(15)(dm) (dm) "Employment" includes an individual's service, wherever performed within the United States or Canada, if:

108.02(15)(dm)1. 1. Such service is not covered under the unemployment insurance law of any other state or Canada; and

108.02(15)(dm)2. 2. The place from which the service is directed or controlled is in Wisconsin.

108.02(15)(dn) (dn) "Employment" includes the service of an individual who is a citizen of the United States, performed outside the United States, except in Canada, in the employ of an American employer, other than service which is deemed "employment" under par. (b), (c) or (d) or the parallel provisions of another state's law, if:

108.02(15)(dn)1. 1. The employer's principal place of business in the United States is located in Wisconsin; or

108.02(15)(dn)2. 2. The employer has no place of business in the United States, but:

108.02(15)(dn)2.a. a. The employer is an individual who is a resident of Wisconsin; or

108.02(15)(dn)2.b. b. The employer is a corporation or a limited liability company which is organized under the laws of Wisconsin; or

108.02(15)(dn)2.c. c. The employer is a partnership or a trust and the number of the partners or trustees who are residents of Wisconsin is greater than the number who are residents of any one other state; or

108.02(15)(dn)3. 3. None of the criteria of subds. 1. and 2. is met but the employer has elected coverage in Wisconsin or, the employer having failed to elect coverage in any state, the individual has filed a claim for benefits, based on such service, under this chapter.

108.02(15)(do) (do)

108.02(15)(do)1.1. An "American employer", for purposes of par. (dn), means a person who is:

108.02(15)(do)1.a. a. An individual who is a resident of the United States; or

108.02(15)(do)1.b. b. A partnership if two-thirds or more of the partners are residents of the United States; or

108.02(15)(do)1.c. c. A trust, if all the trustees are residents of the United States; or

108.02(15)(do)1.d. d. A corporation or limited liability company organized under the laws of the United States or of any state.

108.02(15)(do)2. 2. For the purposes of pars. (dm) to (do), the term "United States" includes the states, the District of Columbia, commonwealth of Puerto Rico, and the Virgin Islands.

108.02(15)(e) (e) In determining whether an individual's entire services shall be considered "employment" subject to this chapter, under pars. (b), (c), (d), (dm) and (dn), the department may determine and redetermine the individual's status hereunder for such reasonable periods as it considers advisable, and may refund, as paid by mistake, any contributions that have been paid hereunder with respect to services duly covered under any other unemployment insurance law.

108.02(15)(f) (f) "Employment" as applied to work for a government unit or Indian tribe, except as such unit or tribe duly elects otherwise with the department's approval, does not include service:

108.02(15)(f)1. 1. As an official elected by vote of the public;

108.02(15)(f)2. 2. As an official appointed to fill part or all of the unexpired term of a vacant position normally otherwise filled by vote of the public;

108.02(15)(f)3. 3. As a member of a legislative body or the judiciary of a state or political subdivision, or as a member of an elective legislative body or the judiciary of an Indian tribe;

108.02(15)(f)4. 4. As a member of the Wisconsin national guard in a military capacity;

108.02(15)(f)5. 5. As an employee serving solely on a temporary basis in case of fire, storm, snow, earthquake, flood or similar emergency; or

108.02(15)(f)6. 6. In a position which, under or pursuant to the laws of this state, or of an Indian tribe, is designated as a major nontenured policymaking or advisory position, or is designated as a policymaking or advisory position the performance of the duties of which does not ordinarily require more than 8 hours per week.

108.02(15)(g) (g) "Employment" as applied to work for a government unit, an Indian tribe, or a nonprofit organization, except as such unit, tribe, or organization duly elects otherwise with the department's approval, does not include service:

108.02(15)(g)1. 1. By an individual receiving work relief or work training as part of an unemployment work-relief or work-training program assisted or financed in whole or in part by any federal agency or by an agency of a state or political subdivision thereof or by an Indian tribe, unless otherwise required as a condition for participation by the unit or organization in such program;

108.02(15)(g)2. 2. In a facility conducted for the purpose of carrying out a program of rehabilitation for individuals whose earning capacity is impaired by age or physical or mental deficiency or injury, or providing remunerative work for individuals who because of their impaired physical or mental capacity cannot be readily absorbed in the competitive labor market, by an individual receiving such rehabilitation or remunerative work; or

108.02(15)(g)3. 3. By an inmate of a custodial or penal institution.

108.02(15)(gm) (gm) "Employment," as applied to work for an Indian tribe, does not include service performed after the department terminates application of this chapter to the tribe under s. 108.152 (6) (a) 3.

108.02(15)(h) (h) "Employment" as applied to work for a nonprofit organization, except as such organization duly elects otherwise with the department's approval, does not include service:

108.02(15)(h)1. 1. In the employ of a church or convention or association of churches;

108.02(15)(h)2. 2. In the employ of an organization operated primarily for religious purposes and operated, supervised, controlled, or principally supported by a church or convention or association of churches; or

108.02(15)(h)3. 3. By a duly ordained, commissioned or licensed minister of a church in the exercise of his or her ministry or by a member of a religious order in the exercise of duties required by such order.

108.02(15)(i) (i) "Employment" as applied to work for an educational institution, except as such institution duly elects otherwise with the department's approval, does not include service:

108.02(15)(i)1. 1. By a student who is enrolled and is regularly attending classes at such institution; or

108.02(15)(i)2. 2. By the spouse of such a student, if given written notice at the start of such service, that the work is under a program to provide financial assistance to the student and that the work will not be covered by any program of unemployment insurance.

108.02(15)(j) (j) "Employment" as applied to work for a given employer, except as such employer duly elects otherwise with the department's approval, does not include service:

108.02(15)(j)1. 1. By an individual who is enrolled at a nonprofit or public educational institution which normally maintains a regular faculty and curriculum and normally has a regularly organized body of students in attendance at the place where its educational activities are carried on as a student in a full-time program, taken for credit at such institution, which combines academic instruction with work experience, if such service is an integral part of such program and such institution has so certified to the employer, except as to a program established by or on behalf of an employer or group of employers;

108.02(15)(j)2. 2. As a student nurse in the employ of a hospital or a nurses' training school by an individual who is enrolled and is regularly attending classes in a nurses' training school;

108.02(15)(j)3. 3. As an intern in the employ of a hospital by an individual who has completed a 4-year course in a medical school;

108.02(15)(j)4. 4. In the employ of a hospital by a patient of such hospital;

108.02(15)(j)5. 5. In any quarter in the employ of any organization exempt from federal income tax under section 501 (a) of the internal revenue code, other than an organization described in section 401 (a) or 501 (c) (3) of such code, or under section 521 of the internal revenue code, if the remuneration for such service is less than $50;

108.02(15)(j)6. 6. By a nonresident alien for the period that he or she is temporarily present in the United States as a nonimmigrant under 8 USC 1101 (a) (15) (F), (J), (M), or (Q), if the service is performed to carry out the purpose for which the alien is admitted to the United States, as provided in 8 USC 1101 (a) (15) (F), (J), (M), or (Q), or by the spouse or minor child of such an alien if the spouse or child was also admitted to the United States under 8 USC 1101 (a) (15) (F), (J), (M), or (Q) for the same purpose; or

108.02(15)(j)7. 7. By an individual who is a participant in the AmeriCorps program in a program that is funded under 42 USC 12581 (a) or (d) (1) or (2), except service performed pursuant to a professional corps program as described in 42 USC 12572 (a) (8) or service performed pursuant to an innovative education award only program under 42 USC 12653 (b).

108.02(15)(k) (k) "Employment" as applied to work for a given employer other than a government unit or nonprofit organization, except as the employer elects otherwise with the department's approval, does not include service:

108.02(15)(k)1. 1. In agricultural labor unless performed for an employer subject to this chapter under sub. (13) (c) or (i);

108.02(15)(k)2. 2. As a domestic in the employ of an individual in the individual's private home, or as a domestic in the employ of a local college club or of a local chapter of a college fraternity or sorority, unless performed for an individual, club, or chapter that is an employer subject to this chapter under sub. (13) (d) or (i);

108.02(15)(k)3. 3. As a caddy on a golf course;

108.02(15)(k)4. 4. As an individual selling or distributing newspapers or magazines on the street or from house to house;

108.02(15)(k)5. 5. With respect to which unemployment insurance is payable under the federal railroad unemployment insurance act (52 Stat. 1094);

108.02(15)(k)6. 6. By an individual for a person as an insurance agent or an insurance solicitor, if all of the service performed as an insurance agent or solicitor by the individual for the person is performed for remuneration solely by way of commissions;

108.02(15)(k)7. 7. By an individual for a person as a real estate agent or as a real estate salesperson, if all of the service performed as a real estate agent or sales person by the individual for the person is performed for remuneration solely by way of commission;

108.02(15)(k)8. 8. As an unpaid officer of a corporation or association or as an unpaid manager of a limited liability company;

108.02(15)(k)9. 9. Covered by any other unemployment insurance law pursuant to a reciprocal arrangement made by the department under s. 108.14 (8m);

108.02(15)(k)10. 10. For an employer who would otherwise be subject to this chapter solely because of sub. (13) (f), if and while the employer, with written notice to and approval by the department, covers under the unemployment insurance law of another jurisdiction all services for such employer that would otherwise be covered under this chapter;

108.02(15)(k)11. 11. By an individual in the employ of the individual's son, daughter or spouse, and by an individual under the age of 18 for his or her parent;

108.02(15)(k)15. 15. By an individual as a court reporter if the individual receives wages on a per diem basis;

108.02(15)(k)16. 16. By an individual who is engaged, in a home or otherwise than in a permanent retail establishment, in the service of selling or soliciting the sale of consumer products for use, sale, or resale by the buyer, if substantially all of the remuneration therefor is directly related to the sales or other output related to sales rather than to hours worked;

108.02(15)(k)17. 17. In any type of maritime service specifically excluded from coverage under the federal unemployment tax act;

108.02(15)(k)18. 18. By an individual who leases a motor vehicle used for taxicab purposes or other taxi equipment attached to and becoming a part of the vehicle under a bona fide lease agreement, if:

108.02(15)(k)18.a. a. The individual retains the income earned through the use of the leased motor vehicle or equipment during the lease term;

108.02(15)(k)18.b. b. The individual receives no direct compensation from the lessor during the lease term; and

108.02(15)(k)18.c. c. The amount of the lease payment is not contingent upon the income generated through the use of the motor vehicle or equipment during the lease term;

108.02(15)(k)19. 19. Performed by an individual for a seasonal employer if the individual received written notice from the seasonal employer prior to performing any service for the employer that the service is potentially excludable under this subdivision unless:

108.02(15)(k)19.a. a. The individual is employed by the seasonal employer for a period of 90 days or more, whether or not service is actually performed on each such day, during any season, as determined under s. 108.066, that includes any portion of the individual's base period; or

108.02(15)(k)19.b. b. The individual has been paid or is treated as having been paid wages or other remuneration of $500 or more during his or her base period for services performed for at least one employer other than the seasonal employer that is subject to the unemployment insurance law of any state or the federal government; or

108.02(15)(k)20. 20. Provided to a recipient of medical assistance under ch. 49 by an individual who is not an employee of a home health agency, if the service is:

108.02(15)(k)20.a. a. Private duty nursing service or part-time intermittent care authorized under s. 49.46 (2) (b) 6. g., for which medical assistance reimbursement is available as a covered service, provided by an individual who is certified by the department of health services under s. 49.45 (2) (a) 11. as a nurse in independent practice or as an independent nurse practitioner; or

108.02(15)(k)20.b. b. Respiratory care service for ventilator-dependent individuals authorized under s. 49.46 (2) (b) 6. m., for which medical assistance reimbursement is available as a covered service, provided by an individual who is certified by the department of health services under s. 49.45 (2) (a) 11. as a provider of respiratory care services in independent practice.

108.02(15)(km) (km) "Employment", as applied to work for a given employer other than a government unit or a nonprofit organization, except as the employer elects otherwise with the department's approval, does not include service:

108.02(15)(km)1. 1. Provided by an individual to an ill or disabled family member who is the employing unit for such service, if the service is personal care or companionship. For purposes of this subdivision, "family member" means a spouse, parent, child, grandparent, or grandchild of an individual, by blood or adoption, or an individual's step parent, step child, or domestic partner. In this subdivision, "domestic partner" has the meaning given in s. 770.01 (1).

108.02(15)(kt) (kt) "Employment," as applied to work for a given employer other than a government unit, an Indian tribe, or a nonprofit organization, except as the employer elects otherwise with the department's approval, does not include service performed by an inmate of a state prison, as defined in s. 302.01, or a federal prison.

108.02(15)(L) (L) "Employment" includes an individual's service for an employer organized as a corporation or a limited liability company that is treated as a corporation under this chapter in which the individual is a principal officer and has a direct or indirect ownership interest, except as provided in s. 108.025.

108.02(15)(n) (n) If any employment for a government unit, Indian tribe, or nonprofit organization excluded under other paragraphs of this subsection is required by the federal unemployment tax act, the social security act, or any other federal law, to be employment covered by this chapter as a condition for approval of this chapter for full tax credit against the tax imposed by the federal unemployment tax act, such exclusion shall not apply under this chapter.

108.02(15m) (15m) Family corporation. "Family corporation" means:

108.02(15m)(a) (a) A corporation or a limited liability company that is treated as a corporation under this chapter in which 50% or more of the ownership interest, however designated or evidenced, is or during a claimant's employment was owned or controlled, directly or indirectly, by the claimant or by the claimant's spouse or child, or by the claimant's parent if the claimant is under the age of 18, or by a combination of 2 or more of them; or

108.02(15m)(b) (b) Except where par. (a) applies, a corporation or a limited liability company that is treated as a corporation under this chapter in which 25% or more of ownership interest, however designated or evidenced, is or during a claimant's employment was owned or controlled, directly or indirectly, by the claimant.

108.02(15s) (15s) Full-time work. "Full-time work" means work performed for 32 or more hours per week.

108.02(16) (16) Fund. "Fund" means the unemployment reserve fund established in s. 108.16.

108.02(17) (17) Government unit. "Government unit" means:

108.02(17)(a) (a) This state, including all of its constitutional offices, branches of government, agencies, departments, boards, commissions, councils, committees and all other parts and subdivisions of state government, and all public bodies or instrumentalities of this state and one or more other states; and

108.02(17)(b) (b) Any school district, county, city, village, town and any other public corporation or entity, any combination thereof and any agency of any of the foregoing, and any public body or instrumentality of any political subdivision of this state and one or more other states or one or more political subdivisions of one or more other states.

108.02(17m) (17m) Indian tribe. "Indian tribe" has the meaning given in 25 USC 450b (e), and includes any subdivision, subsidiary, or business enterprise that is wholly owned by such an entity.

108.02(18) (18) Institution of higher education. "Institution of higher education" means a nonprofit or public educational institution which provides an educational program for which it awards a bachelor's or higher degree, or provides a program which is acceptable for full credit toward such a degree or a program of training to prepare students for gainful employment in a recognized occupation, and admits as regular students only individuals having a certificate of graduation from a high school, or the recognized equivalent of such a certificate.

108.02(18m) (18m) Logger. "Logger" means a skidding operator or piece cutter with a forest products manufacturer or a logging contractor.

108.02(19) (19) Nonprofit organizations. A "nonprofit organization" is an organization described in section 501 (c) (3) of the internal revenue code which is exempt from federal income tax under s. 501 (a) of the internal revenue code.

108.02(20) (20) Partial unemployment. An employee is "partially unemployed" in any week for which he or she earns some wages and is eligible for some benefits under s. 108.05 (3).

108.02(20g) (20g) Part-time intermittent care. "Part-time intermittent care," as defined by the department of health services under s. 49.45 (10), means skilled nursing service that is provided in the home of a recipient of medical assistance under ch. 49 under a written plan of care that specifies the medical necessity of the care.

108.02(20m) (20m) Part-time work. "Part-time work" means work performed for less than 32 hours per week.

108.02(20r) (20r) Partnership. "Partnership" has the meaning given in s. 178.03.

108.02(21) (21) Payroll.

108.02(21)(a)(a) "Payroll" means all wages paid directly or indirectly by an employer within a certain period to individuals with respect to their employment by that employer, and includes all such wages for work which is excluded under sub. (15) (k) if the wages paid for such work:

108.02(21)(a)1. 1. Are subject to a tax under the federal unemployment tax act or are exempted from that tax only because the federal unemployment tax act (26 USC 3301 to 3311) applies to a lesser amount of wages paid to an individual during a calendar year than the amount specified in par. (b); and

108.02(21)(a)2. 2. Are not subject to contributions under another unemployment insurance law.

108.02(21)(b) (b) Notwithstanding par. (a), except as provided in s. 108.151 (7) (a), an employer's payroll for calendar years prior to 2009 includes only the first $10,500 of wages paid by an employer to an individual during each calendar year, for calendar years 2009 and 2010 includes only the first $12,000 of such wages, for calendar years 2011 and 2012 includes only the first $13,000 of such wages, and for calendar years after 2012 includes only the first $14,000 of such wages, including any wages paid for any work covered by the unemployment insurance law of any other state, except as authorized in s. 108.17 (5).

108.02(21)(c) (c) If the federal unemployment tax is amended to apply to a higher amount of wages paid to an individual during a calendar year than the amount specified in par. (b), then the higher amount shall likewise apply under par. (b), as a substitute for the amount there specified, starting with the same period to which the federal amendment first applies.

108.02(21c) (21c) Private-duty nursing service. "Private-duty nursing service" means skilled nursing service under a written plan of care that specifies the medical necessity of the care, which is provided to a recipient of medical assistance under ch. 49 whose medical condition requires more continuous skilled nursing service than may be provided as part-time intermittent care.

108.02(21e) (21e) Professional employer organization. "Professional employer organization" means any person who is currently registered as a professional employer organization with the department of financial institutions in accordance with subch. III of ch. 202, who contracts to provide the nontemporary, ongoing employee workforce of more than one client under a written leasing contract, the majority of whose clients are not under the same ownership, management, or control as the person other than through the terms of the contract, and who under contract and in fact:

108.02(21e)(a) (a) Has the right to hire and terminate the employees who perform services for the client and to reassign the employees to other clients;

108.02(21e)(b) (b) Sets the rate of pay of the employees, whether or not through negotiations and whether or not the responsibility to set the rate of pay is shared with the client;

108.02(21e)(c) (c) Has the obligation to and pays the employees from its own accounts;

108.02(21e)(d) (d) Has a general right of direction and control over the employees, including corporate officers, which right may be shared with the client to the degree necessary to allow the client to conduct its business, meet any fiduciary responsibility, or comply with any applicable regulatory or statutory requirements;

108.02(21e)(e) (e) Assumes responsibility for the unemployment insurance coverage of the employees, files all required reports, pays all required contributions or reimbursements due on the wages of the employees, and otherwise complies with all of the provisions of this chapter that are applicable to employers on behalf of the client;

108.02(21e)(f) (f) Has the obligation to establish, fund, and administer employee benefit plans for the employees; and

108.02(21e)(g) (g) Provides notice of the employee leasing arrangement to the employees.

108.02(21m) (21m) Quarter. "Quarter" means a 3-month period ending on March 31, June 30, September 30 or December 31.

108.02(21s) (21s) Related corporations. "Related corporations" means 2 or more corporations to which at least one of the following conditions applies:

108.02(21s)(a) (a) The corporations are members of a controlled group of corporations, as defined in 26 USC 1563, or would be members if 26 USC 1563 (a) (4) and (b) did not apply and if the phrase "more than fifty percent" were substituted for the phrase "at least eighty percent" wherever it appears in 26 USC 1563 (a).

108.02(21s)(b) (b) If the corporations do not issue stock, either 50% or more of the members of one corporation's governing body are members of the other corporation's governing body, or the holders of 50% or more of the voting power to select such members are concurrently the holders of more than 50% of that power in respect to the other corporation.

108.02(21s)(c) (c) Fifty percent or more of one corporation's officers are concurrently officers of the other corporation.

108.02(21s)(d) (d) Thirty percent or more of one corporation's employees are concurrently employees of the other corporation.

108.02(22) (22) Reserve percentage. "Reserve percentage" shall for contribution purposes refer to the status of an employer's account, as determined by the department as of the applicable "computation date". In calculating an employer's net reserve as of any computation date, the employer's account shall be charged with benefits paid on or before said date, and shall be credited with contributions, on the employer's payroll through said date, if paid by the close of the month which follows said date or if paid pursuant to s. 108.18 (7) and within the period therein specified. The employer's "reserve percentage" means the net reserve of the employer's account as of the computation date, stated as a percentage of the employer's "payroll" in the year ending on such date or in the year applicable under s. 108.18 (6).

108.02(22m) (22m) School year employee. "School year employee" means an employee of an educational institution or an educational service agency, or an employee of a government unit, Indian tribe, or nonprofit organization which provides services to or on behalf of an educational institution, who performs services under an employment contract which does not require the performance of services on a year-round basis.

108.02(23) (23) Seasonal employer. "Seasonal employer" means an employer designated by the department under s. 108.066.

108.02(23g) (23g) Skilled nursing service. "Skilled nursing service" means professional nursing service that is provided under a physician's order, that requires the skills of a licensed registered nurse or licensed practical nurse, and that is provided directly by the licensed registered nurse or licensed practical nurse or directly by the licensed practical nurse under the supervision of the licensed registered nurse.

108.02(24) (24) Standard rate. As to any calendar year, "standard rate" means the combined rate of contributions from the applicable schedules of s. 108.18 (4) and (9) which is closest to but not less than 5.4%.

108.02(24m) (24m) Temporary help company. "Temporary help company" means an entity which contracts with a client to supply individuals to perform services for the client on a temporary basis to support or supplement the workforce of the client in situations such as personnel absences, temporary personnel shortages, and workload changes resulting from seasonal demands or special assignments or projects, and which, both under contract and in fact:

108.02(24m)(a) (a) Negotiates with clients for such matters as time, place, type of work, working conditions, quality, and price of the services;

108.02(24m)(b) (b) Determines assignments or reassignments of individuals to its clients, even if the individuals retain the right to refuse specific assignments;

108.02(24m)(c) (c) Sets the rate of pay of the individuals, whether or not through negotiation;

108.02(24m)(d) (d) Pays the individuals from its account or accounts; and

108.02(24m)(e) (e) Hires and terminates individuals who perform services for the clients.

108.02(25) (25) Total unemployment. An employee is "totally unemployed" in any week for which he or she earns no wages.

108.02(25e) (25e) Trucker. "Trucker" means a contract operator with a trucking carrier.

108.02(25m) (25m) Valid new claim week. "Valid new claim week" means the first week of an employee's benefit year.

108.02(25s) (25s) Vocational training. "Vocational training" includes technical, skill-based, or job readiness training intended to pursue a career.

108.02(26) (26) Wages. Unless the department otherwise specifies by rule:

108.02(26)(a) (a) "Wages" means every form of remuneration payable, directly or indirectly, for a given period, or payable within a given period if this basis is permitted or prescribed by the department, by an employing unit to an individual for personal services.

108.02(26)(b) (b) "Wages" includes:

108.02(26)(b)1. 1. Any payment in kind or other similar advantage received from an individual's employing unit for personal services, except as provided in par. (c).

108.02(26)(b)2. 2. The value of an employee achievement award that is compensation for services.

108.02(26)(b)3. 3. The value of tips that are received while performing services which constitute employment, and that are included in a written statement furnished to an employer under 26 USC 6053 (a).

108.02(26)(b)4. 4. Any payment under a deferred compensation and salary reduction arrangement which is treated as wages under 26 USC 3306 (r).

108.02(26)(b)5. 5. Any payment made by a corporation electing to be taxed as a partnership under subchapter S of chapter 1 of the federal internal revenue code, 26 USC 1361 to 1379, to an officer, which is reasonable compensation for services performed for the corporation, or the reasonable value of services performed by an officer for such a corporation, if the officer receives no payment for the services or less than the reasonable value of the services, except:

108.02(26)(b)5.a. a. A distribution of earnings and profits which is in excess of any such payment;

108.02(26)(b)5.b. b. A loan to an officer evidenced by a promissory note signed by the officer prior to the payment of the loan proceeds and recorded in the records of such a corporation as a loan to the officer;

108.02(26)(b)5.c. c. A repayment of a loan or payment of interest on a loan made by an officer to such a corporation and recorded in the records of the corporation as a liability of the corporation;

108.02(26)(b)5.d. d. A reimbursement by such a corporation of reasonable corporate expenses incurred by an officer which is documented by a written expense voucher and recorded in the records of the corporation as corporate expenses; or

108.02(26)(b)5.e. e. A reasonable lease or rental payment to an officer who owns property which is leased or rented to such a corporation.

108.02(26)(c) (c) "Wages" does not include:

108.02(26)(c)1. 1. The amount of any payment, including any amount paid by an employer for insurance or annuities or into an account to provide for such payment, made to or on behalf of an employee or any of his or her dependents under a plan or system established by an employer which makes provision for its employees generally, or for its employees generally and their dependents, or for a class or classes of its employees, or for a class or classes of its employees and their dependents, on account of:

108.02(26)(c)1.a. a. Sickness or accident disability, except that in the case of payments made to an employee or any of his or her dependents, "wages" excludes only payments which are received under ch. 102 or under any federal law which provides for payments on account of a work-related injury or illness analogous to those provided under ch. 102 as a result of employment for an employer;

108.02(26)(c)1.b. b. Medical or hospitalization expenses in connection with sickness or accident disability; or

108.02(26)(c)1.c. c. Death.

108.02(26)(c)2. 2. Any payment for sickness or accident disability, or medical or hospitalization expenses in connection with sickness or accident disability, made by an employer to or on behalf of an employee after the expiration of 6 months following the last month in which the employee worked for the employer.

108.02(26)(c)3. 3. Any payment made to or on behalf of an employee or his or her beneficiary under a cafeteria plan, within the meaning of 26 USC 125, if the payment would not be treated as wages without regard to that plan and if 26 USC 125 would not treat the payment as constructively received.

108.02(26)(c)4. 4. Except as provided in par. (b) 4., any payment made to, or on behalf of, an employee or his or her beneficiary:

108.02(26)(c)4.a. a. From or to a trust described in 26 USC 401 (a) which is exempt from taxation under 26 USC 501 (a) at the time of the payment unless the payment is made to an employee of the trust as remuneration for services rendered as an employee and not as a beneficiary of the trust;

108.02(26)(c)4.b. b. Under or to an annuity plan which, at the time of the payment, is a plan described in 26 USC 403 (a);

108.02(26)(c)4.c. c. Under a simplified employee pension, as defined in 26 USC 408 (k) (1), other than any contributions described in 26 USC 408 (k) (6);

108.02(26)(c)4.d. d. Under or to an annuity contract described in 26 USC 403 (b), other than a payment for the purchase of such a contract which is made by reason of a salary reduction agreement, whether evidenced by a written instrument or otherwise;

108.02(26)(c)4.e. e. Under or to an exempt governmental deferred compensation plan, as defined in 26 USC 3121 (v) (3); or

108.02(26)(c)4.f. f. To supplement pension benefits under a plan or trust described in subd. 4. a. to e. to take into account some portion or all of the increase in the cost of living, as determined by the U.S. secretary of labor, since retirement but only if the payment is under a plan which is treated as a welfare plan under 29 USC 1002 (2) (B) (ii).

108.02(26)(c)5. 5. The payment by an employer, without deduction from the remuneration of an employee, of the tax imposed on the employee under 26 USC 3101 with respect to remuneration paid to the employee for domestic service in a private home of the employer or for agricultural labor.

108.02(26)(c)6. 6. Remuneration paid in any medium other than cash to an employee for service not in the course of the employer's trade or business.

108.02(26)(c)7. 7. Remuneration paid to or on behalf of an employee if and to the extent that at the time of the payment it is reasonable to believe that a corresponding deduction is allowable under 26 USC 217, determined without regard to 26 USC 274 (n).

108.02(26)(c)8. 8. Any payment or series of payments by an employer to an employee or any of his or her dependents which is paid:

108.02(26)(c)8.a. a. Upon or after the termination of an employee's employment relationship because of the employee's death or retirement for disability; and

108.02(26)(c)8.b. b. Under a plan established by the employer which makes provision for its employees generally or a class or classes of its employees, or for such employees or class or classes of employees and their dependents, other than a payment or series of payments which would have been paid if the employee's employment relationship had not been so terminated.

108.02(26)(c)9. 9. Any contribution, payment or service provided by an employer which may be excluded from the gross income of an employee, or the employee's spouse or dependents, under the provisions of 26 USC 120 relating to amounts received under qualified group legal services plans.

108.02(26)(c)10. 10. Any payment made or benefit furnished to or for the benefit of an employee if, at the time of the payment or furnishing, it is reasonable to believe that the employee will be able to exclude the payment or benefit from income under 26 USC 127 or 129.

108.02(26)(c)11. 11. The value of any meals or lodging furnished by or on behalf of an employer if, at the time of the furnishing, it is reasonable to believe that the employee will be able to exclude such items from income under 26 USC 119.

108.02(26)(c)12. 12. Any payment made by an employer to a survivor or the estate of a former employee after the year in which the employee died.

108.02(26)(c)13. 13. Any benefit provided to or on behalf of an employee if at the time the benefit is provided it is reasonable to believe that the employee will be able to exclude the benefit from income under 26 USC 117 or 132.

108.02(26)(c)14. 14. The amount of any refund required to be made by an employer under section 421 of the federal medicare catastrophic coverage act of 1988, P.L. 100-360.

108.02(26)(c)15. 15. Remuneration for services performed in a fishing rights-related activity of an Indian tribe by a member of that tribe for another member of that tribe or for a qualified Indian entity, as provided in 26 USC 7873.

108.02(26)(c)16. 16. Any contribution made by an employer into or payment made from a supplemental unemployment benefit plan for employees, if the contribution or payment is not considered "wages" under 26 USC 3306 (b), regardless of whether the plan is part of an employer profit-sharing plan.

108.02(26m) (26m) Waiting period. "Waiting period" means any period of time under s. 108.04 (3) for which no benefits are payable to a claimant as a condition precedent to receipt of benefits.

108.02(27) (27) Week. "Week" means calendar week, starting Sunday and ending Saturday; but, where an employee starts a working shift on a given Saturday, all of the employee's hours and pay for that shift shall be counted in the calendar week which includes that Saturday.

108.02(28) (28) Weekly benefit rate. An employee's "weekly benefit rate" from a given employer means the amount computed in accordance with s. 108.05.

108.02(29) (29) Working day. "Working day" has the meaning given in s. 227.01 (14).

108.02 History History: 1971 c. 53; 1971 c. 213 s. 5; 1973 c. 247; 1975 c. 223, 343; 1975 c. 373 s. 40; 1977 c. 29, 133; 1979 c. 52, 221; 1981 c. 36, 353; 1983 a. 8 ss. 4 to 12, 54; 1983 a. 168; 1983 a. 189 ss. 158 to 161, 329 (25), (28); 1983 a. 384, 477, 538; 1985 a. 17, 29, 332; 1987 a. 38 ss. 6 to 22, 134; 1987 a. 255; 1989 a. 31; 1989 a. 56 ss. 151, 259; 1989 a. 77, 303; 1991 a. 89; 1993 a. 112, 213, 373, 492; 1995 a. 27 ss. 3777, 9130 (4); 1995 a. 118, 225; 1997 a. 3, 27, 39; 1999 a. 15, 82, 83; 2001 a. 35, 103, 105; 2003 a. 197; 2005 a. 25, 86, 149, 441; 2007 a. 20 s. 9121 (6) (a); 2007 a. 59; 2009 a. 180, 287; 2011 a. 32, 123; 2013 a. 20, 36, 104; s. 35.17 correction in (15) (k) 16., (kt).

108.02 Annotation An employee can at the same time be an employer, responsible for unemployment compensation contributions. Price County Telephone Co. v. Lord, 47 Wis. 2d 704, 177 N.W.2d 904 (1970).

108.02 Annotation Under sub. (3) [now sub. (12)], the person must first be found to be an employee under par. (a); the second step is to determine whether an exemption applies. Transport Oil, Inc. v. Cummings, 54 Wis. 2d 256, 195 N.W.2d 649.

108.02 Annotation CETA employees are disqualified for unemployment compensation by sub. (5) (g) 1. [now sub. (15) (g) 1.]. Bliss v. DILHR, 101 Wis. 2d 245, 304 N.W.2d 783 (Ct. App. 1981).

108.02 Annotation Owner-operators of semitractors who leased services to a trucking company were considered employees of the trucking company. Stafford Trucking, Inc. v. DILHR, 102 Wis. 2d 256, 306 N.W.2d 79 (Ct. App. 1981).

108.02 Annotation Corporate owner-operators of trucks were both employers and employees under this section. Wisconsin Cheese Service, Inc. v. DILHR, 108 Wis. 2d 482, 322 N.W.2d 495 (Ct. App. 1982).

108.02 Annotation Truck owner-operators who leased trucks to a trucking company were not company employees. Star Line Trucking Corp. v. DILHR, 109 Wis. 2d 266, 325 N.W.2d 872 (1982).

108.02 Annotation Coverage under sub. (3) (a) [now sub. (12) (a)] is broad, almost presumptive. Princess House, Inc. v. DILHR, 111 Wis. 2d 46, 330 N.W.2d 169 (1983).

108.02 Annotation Graduate students preparing dissertations were "regularly attending classes" under sub. (5) (i) 1. [now sub. (15) (i) 1.] even though they attended no class meetings. Bachrach v. DILHR, 114 Wis. 2d 131, 336 N.W.2d 698 (Ct. App. 1983).

108.02 Annotation "Wages" includes salaries and benefits received while taking compensatory time off. Transportation Dept. v. LIRC, 122 Wis. 2d 358, 361 N.W.2d 722 (Ct. App. 1984).

108.02 Annotation When a contractor, in fulfilling a contract with a principal, employs an individual for whom the contractor is subject to the compensation or reimbursement requirements of ch. 108, the individual is the employee of the contractor and not of the principal. Robert Hansen Trucking, Inc. v. LIRC, 126 Wis. 2d 323, 377 N.W.2d 151 (1985).

108.02 Annotation Profit-sharing distributions are includable under the definition of "wages." La Crosse Footwear v. LIRC, 147 Wis. 2d 419, 434 N.W.2d 392 (Ct. App. 1988).

108.02 Annotation The commission's conclusion that an employer failed to prove that migrant workers met the sub. (12) (b) exception was reasonable. Yeska v. LIRC, 149 Wis. 2d 363, 440 N.W.2d 823 (Ct. App. 1989).

108.02 Annotation As the refund of dues to union stewards was not remuneration for services, it did not constitute "wages" under sub. (26), and was not assessable to the union for contribution purposes. Local No. 695 v. LIRC, 154 Wis. 2d 75, 452 N.W.2d 368 (1990).

108.02 Annotation An employee who provides services on a regular part-time basis while also holding other full-time employment may still qualify as having customarily engaged in an independently established business under sub. (12) (b) 2. Grutzner S.C. v. LIRC, 154 Wis. 2d 648, 453 N.W.2d 920 (Ct. App. 1990).

108.02 Annotation The direct seller exclusion under sub. (15) (k) 16. is not restricted to persons who actually make sales to consumers in the home, but includes distributors who sell to dealers engaged in the sale of products for resale in the home whose compensation is directly related to the amount of sales made. National Safety Associates, Inc. v. LIRC, 199 Wis. 2d 106, 543 N.W.2d 584 (Ct. App. 1995), 95-1053.

108.02 Annotation An employment contract under sub. (22m) need not be in writing. Ashleson v. LIRC, 216 Wis. 2d 23, 573 N.W.2d 554 (Ct. App. 1997), 97-1346.

108.02 Annotation The test of whether work is localized under sub. (15) (b) and (d) focuses not on where the majority of the work is performed, but on whether the work performed outside of the state is incidental to the work performed within the state. Gilbert v. LIRC, 2008 WI App 173, 315 Wis. 2d 726, 762 N.W.2d 671, 06-2694.

108.02 Annotation The test for determining whether an individual is an employee within the meaning of sub. (12) (bm) follows a two-step analysis. The department carries the burden of proof on this question. If the department demonstrates that the individual performed services for pay, the individual is presumed to be an employee for purposes of unemployment compensation and the burden shifts to the employer to prove that the individual is exempt under sub. (12) (b) or (bm). Gilbert v. LIRC, 2008 WI App 173, 315 Wis. 2d 726, 762 N.W.2d 671, 06-2694.

108.02 Annotation Institutions of higher education, including VTAE [technical college] districts, are included within the unemployment compensation act by reason of 26 U.S.C.A., sec. 3309 (a) and (d). 61 Atty. Gen. 18.

108.02 Annotation Strict compliance with all criteria in sub. (12m) and s. 108.065 is required before a company will qualify as an employee service company and the employer for unemployment compensation purposes. 80 Atty. Gen. 154.

108.02 Annotation Sub. (15) (k) 14. does not conflict with federal law or violate the equal protection clause of the 14th Amendment of the U.S. Constitution. Zambrane v. Reinert, 291 F.3d 964 (2002).



108.025 Coverage of certain corporate officers and limited liability company members.

108.025  Coverage of certain corporate officers and limited liability company members.

108.025(1) (1) In this section, "principal officer" means:

108.025(1)(a) (a) An individual named as a principal officer in a corporation's most recent annual report or, if that information is not current, an individual holding an office described in the corporation's most recent annual report as a principal officer; or

108.025(1)(b) (b) An individual named as a member of a limited liability company that is treated as a corporation under this chapter in the records of the company required to be kept under s. 183.0405 as of the date of an election under this section.

108.025(2) (2) If an employer is organized as a corporation or limited liability company that is treated as a corporation under this chapter, the employer has no annual payroll for the calendar year preceding an election or has an annual payroll of less than the amount specified in s. 108.18 (9) which establishes separate solvency contribution rates for the calendar year preceding an election, and the employer files a notice of election, in the manner prescribed by the department, to exclude the service of all of its principal officers who have a direct or indirect substantial ownership interest in the corporation or limited liability company, employment does not include the service of those officers.

108.025(3) (3) An election of an employer under this section does not apply in any calendar year if the annual payroll of the employer for the preceding calendar year equaled or exceeded the amount specified in s. 108.18 (9) which establishes separate solvency contribution rates.

108.025(4) (4) An employer which files an election under this section may reelect coverage of its principal officers under this section by filing a notice of reelection with the department. An employer which reelects coverage of its principal officers is not eligible to file a notice of election of noncoverage under this section.

108.025(5) (5) To be effective for any calendar year, a notice of election or reelection must be received by the department no later than March 31 except that in the case of an employing unit which becomes an employer during a calendar year, notice of election must be received by the department no later than the date on which the initial contributions of the employer become payable under s. 108.17 (1m), and except that if the due date for a notice of election or reelection falls on a Saturday, Sunday or legal holiday under state or federal law, the due date is the next following day which is not a Saturday, Sunday or legal holiday under state or federal law. If a notice of election or reelection is mailed, it is timely if it is either postmarked by the due date or received by the department no later than 3 days after that date. An election is effective for each calendar year until the employer files a timely notice of reelection.

108.025(6) (6) A principal officer has a direct or indirect substantial ownership interest in a corporation or limited liability company that is treated as a corporation under this section if 25% or more of the ownership interest, however designated or evidenced, in the corporation or limited liability company is owned or controlled, directly or indirectly, by the officer.

108.025 History History: 1991 a. 89; 2003 a. 197.



108.03 Payment of benefits.

108.03  Payment of benefits.

108.03(1)(1) Benefits shall be paid to each unemployed and eligible employee from his or her employer's account, under the conditions and in the amounts stated in, or approved by the department pursuant to, this chapter, and at such times, at such places, and in such manner as the department may from time to time approve or prescribe.

108.03(2) (2) The benefit liability of each employer's account shall begin to accrue under s. 108.07 in the first week completed on or after the first day of that calendar year within which the employer's contributions first began to accrue under this chapter.

108.03 History History: 1971 c. 53; 1975 c. 343; 1985 a. 17; 1987 a. 38 ss. 23, 136; 1993 a. 492; 1999 a. 83.



108.04 Eligibility for benefits.

108.04  Eligibility for benefits.

108.04(1) (1)  General disqualifications and limitations.

108.04(1)(a)(a) Except as provided in s. 108.062 (10), if an employee is with due notice called on by his or her current employing unit to report for work actually available within a given week and is unavailable for, or unable to perform:

108.04(1)(a)1. 1. Sixteen or less hours of the work available for the week, the employee's eligibility for benefits for that week shall be reduced under par. (bm).

108.04(1)(a)2. 2. More than 16 hours of the work available for the week, the employee is ineligible for benefits for that week.

108.04(1)(b) (b)

108.04(1)(b)1.1. Except as provided in subd. 2. and s. 108.062 (10), if an employee's employment is suspended by the employee or the employee's employer or an employee is terminated by the employee's employer, due to the employee's unavailability for work or inability to perform suitable work otherwise available with the employee's employer, or if the employee is on a leave of absence, the employee is ineligible for benefits while the employee is unable to work or unavailable for work.

108.04(1)(b)2. 2. If an employee is absent from work for 16 hours or less in the first week of a leave taken under subd. 1. or in the week in which a suspension or termination under subd. 1. occurs, the employee's eligibility for benefits for that week shall be determined under par. (bm).

108.04(1)(bm) (bm) For purposes of par. (a) 1. and (b) 2., the department shall treat the amount that the employee would have earned as wages for a given week in available work as wages earned by the employee and shall apply the method specified in s. 108.05 (3) (a) to compute the benefits payable to the employee. The department shall estimate wages that an employee would have earned if it is not possible to compute the exact amount of wages that would have been earned by the employee.

108.04(1)(f) (f) If an employee is required by law to have a license issued by a governmental agency to perform his or her customary work for an employer, and the employee's employment is suspended or terminated because the employee's license has been suspended, revoked or not renewed due to the employee's fault, the employee is not eligible to receive benefits until 5 weeks have elapsed since the end of the week in which the suspension or termination occurs or until the license is reinstated or renewed, whichever occurs first. The wages paid by the employer with which an employee's employment is suspended or terminated shall be excluded from the employee's base period wages under s. 108.06 (1) for purposes of benefit entitlement while the suspension, revocation or nonrenewal of the license is in effect. This paragraph does not preclude an employee from establishing a benefit year using the wages excluded under this paragraph if the employee qualifies to establish a benefit year under s. 108.06 (2) (a). The department shall charge to the fund's balancing account any benefits paid during a benefit year otherwise chargeable to the account of an employer that is subject to the contribution requirements of ss. 108.17 and 108.18 from which base period wages are excluded under this paragraph if an employee qualifies to receive benefits for any week in that benefit year using wages that were excluded under this paragraph.

108.04(1)(g) (g) Except as provided in par. (gm), the base period wages utilized to compute total benefits payable to an individual under s. 108.06 (1) as a result of the following employment shall not exceed 10 times the individual's weekly benefit rate based solely on that employment under s. 108.05 (1):

108.04(1)(g)1. 1. Employment by a partnership or limited liability company that is treated as a partnership under this chapter, if a one-half or greater ownership interest in the partnership or limited liability company is or during such employment was owned or controlled, directly or indirectly, by the individual's spouse, or by the individual's parent if the individual is under age 18, or by a combination of 2 or more of them.

108.04(1)(g)2. 2. Employment by a corporation or limited liability company that is treated as a corporation under this chapter, if one-half or more of the ownership interest, however designated or evidenced, in the corporation or limited liability company is or during such employment was owned or controlled, directly or indirectly, by the individual or by the individual's spouse, or by the individual's parent if the individual is under age 18, or by a combination of 2 or more of them.

108.04(1)(g)3. 3. Except where subd. 2. applies, employment by a corporation or limited liability company that is treated as a corporation under this chapter, if one-fourth or more of the ownership interest, however designated or evidenced, in the corporation or limited liability company is or during such employment was owned or controlled, directly or indirectly, by the individual.

108.04(1)(gm) (gm) Paragraph (g) does not apply if the department determines that the individual whose base period wages are being computed was employed by an employer which is a family corporation and the individual's employment was terminated by the employer because of involuntary cessation of business of the family corporation under one or more of the following circumstances:

108.04(1)(gm)1. 1. Dissolution of the family corporation, due to economic inviability, under ch. 180 or the analogous applicable laws of the jurisdiction in which the corporation is incorporated or organized;

108.04(1)(gm)2. 2. Filing of a petition in bankruptcy by the family corporation;

108.04(1)(gm)3. 3. Filing of a petition in bankruptcy by all owners who are personally liable for any of the debts of the family corporation; or

108.04(1)(gm)4. 4. Disposition of a total of 75% or more of the assets of the family corporation using one or more of the following methods:

108.04(1)(gm)4.a. a. Assignment for the benefit of creditors.

108.04(1)(gm)4.b. b. Surrender to one or more secured creditors or lienholders.

108.04(1)(gm)4.c. c. Sale, due to economic inviability, if the sale does not result in ownership or control by substantially the same interests that owned or controlled the family corporation. It is presumed unless shown to the contrary that a sale, in whole or in part, to a spouse, parent or child of an individual who owned or controlled the family corporation, or to any combination of 2 or more of them, is a sale to substantially the same interests that owned or controlled the family corporation.

108.04(1)(h) (h) Each employer shall inform the department in its report under s. 108.09 (1) whenever an individual claims benefits based on employment to which par. (g) applies. Each employee who claims benefits based on employment to which par. (g) applies shall so inform the department when claiming benefits.

108.04(1)(hm) (hm) The department may require any claimant to appear before it and to answer truthfully, orally or in writing, any questions relating to the claimant's eligibility for benefits or to provide such demographic information as may be necessary to permit the department to conduct a statistically valid sample audit of compliance with this chapter. A claimant is not eligible to receive benefits for any week in which the claimant fails to comply with a request by the department to provide the information required under this paragraph, or any subsequent week, until the claimant complies or satisfies the department that he or she had good cause for failure to comply with a request of the department under this paragraph. Except as provided in sub. (2) (e) and (f), if a claimant later complies with a request by the department within the period specified in s. 108.09 (2) (c), the claimant is eligible to receive benefits as of the week in which the failure occurred, if otherwise qualified.

108.04(2) (2) General qualifying requirements.

108.04(2)(a)(a) Except as provided in par. (b) and sub. (16) (am) and (b) and as otherwise expressly provided, a claimant is eligible for benefits as to any given week only if:

108.04(2)(a)1. 1. Except as provided in s. 108.062 (10), the individual is able to work and available for work during that week;

108.04(2)(a)2. 2. Except as provided in s. 108.062 (10m), as of that week, the individual has registered for work as directed by the department; and

108.04(2)(a)3. 3. The individual conducts a reasonable search for suitable work during that week, unless the search requirement is waived under par. (b) or s. 108.062 (10m). The search for suitable work must include at least 4 actions per week that constitute a reasonable search as prescribed by rule of the department. In addition, the department may, by rule, require an individual to take more than 4 reasonable work search actions in any week. The department shall require a uniform number of reasonable work search actions for similar types of claimants. This subdivision does not apply to an individual if the department determines that the individual is currently laid off from employment with an employer but there is a reasonable expectation of reemployment of the individual by that employer. In determining whether the individual has a reasonable expectation of reemployment by an employer, the department shall request the employer to verify the individual's employment status and shall also consider other factors, including:

108.04(2)(a)3.a. a. The history of layoffs and reemployments by the employer;

108.04(2)(a)3.b. b. Any information that the employer furnished to the individual or the department concerning the individual's anticipated reemployment date; and

108.04(2)(a)3.c. c. Whether the individual has recall rights with the employer under the terms of any applicable collective bargaining agreement; and

108.04(2)(a)4. 4. If the claimant is claiming benefits for a week other than an initial week, the claimant provides information or job application materials that are requested by the department and participates in a public employment office workshop or training program or in similar reemployment services that are required by the department under sub. (15) (a) 2.

108.04(2)(ae) (ae) A claimant is not available for work under par. (a) 1. in any week in which he or she is located in a country other than the United States, as defined in s. 108.02 (15) (do) 2., or Canada for more than 48 hours unless the claimant has authorization to work in that other country and there is a reciprocal agreement concerning the payment of unemployment insurance benefits between that other country and the United States.

108.04(2)(b) (b) The requirements for registration for work and search for work shall be prescribed by rule of the department, and the department may by general rule waive these requirements under certain stated conditions.

108.04(2)(bm) (bm) A claimant is ineligible to receive benefits for any week for which there is a determination that the claimant failed to conduct a reasonable search for suitable work and the department has not waived the search requirement under par. (b) or s. 108.062 (10m). If the department has paid benefits to a claimant for any such week, the department may recover the overpayment under s. 108.22 (8).

108.04(2)(c) (c) Each employer shall inform his or her employees of the requirements of this subsection in such reasonable manner as the department may prescribe by rule.

108.04(2)(e) (e) Each claimant shall furnish to the department his or her social security number. If a claimant fails, without good cause, to provide his or her social security number, the claimant is not eligible to receive benefits for the week in which the failure occurs or any subsequent week until the week in which he or she provides the social security number. If the claimant has good cause, he or she is eligible to receive benefits as of the week in which the claimant first files a claim for benefits or first requests the department to reactivate an existing benefit claim.

108.04(2)(f) (f) A claimant is ineligible to receive benefits for any week for which benefits are paid or payable because the claimant knowingly provided the department with a false social security number.

108.04(2)(g) (g)

108.04(2)(g)1.1. Each claimant shall create security credentials in order to engage in transactions with the department, including the filing of an initial or continued claim for benefits. The security credentials may consist of a personal identification number, username, and password, or any other means prescribed by the department.

108.04(2)(g)2. 2. If a claimant's security credentials are used in the filing of an initial or continued claim for benefits or any other transaction, the individual using the security credentials is presumed to have been the claimant or the claimant's authorized agent. This presumption may be rebutted by a preponderance of evidence showing that the claimant who created the security credentials or the claimant's authorized agent was not the person who used the credentials in a given transaction. If a claimant uses an agent to engage in any transaction with the department using the claimant's security credentials, the claimant is responsible for the actions of the agent. If a claimant who created security credentials or the claimant's authorized agent divulges the credentials to another person, or fails to take adequate measures to protect the credentials from being divulged to an unauthorized person, and the department pays benefits to an unauthorized person because of the claimant's action or inaction, the department may recover from the claimant the benefits that were paid to the unauthorized person in the same manner as provided for overpayments to claimants under s. 108.22 (8) or under 108.245. If a claimant who created security credentials or the claimant's authorized agent divulges the credentials to another person, or fails to take adequate measures to protect the credentials from being divulged to an unauthorized person, the department is not obligated to pursue recovery of, or to reimburse the claimant for, benefits payable to the claimant that were erroneously paid to another person.

108.04(2)(h) (h) A claimant shall, when the claimant first files a claim for benefits under this chapter and during each subsequent week the claimant files for benefits under this chapter, inform the department whether he or she is receiving social security disability insurance benefits under 42 USC ch. 7 subch. II.

108.04(2)(i) (i)

108.04(2)(i)1.1. There is a rebuttable presumption that a claimant who is subject to the requirement under par. (a) 3. to conduct a reasonable search for suitable work has not conducted a reasonable search for suitable work in a given week if all of the following apply:

108.04(2)(i)1.a. a. The claimant was last employed by a temporary help company.

108.04(2)(i)1.b. b. The temporary help company required the claimant to contact the temporary help company about available assignments weekly, or less often as prescribed by the temporary help company, and the company gave the claimant written notice of that requirement at the time the claimant was initially employed by the company.

108.04(2)(i)1.c. c. During that week, the claimant was required to contact the temporary help company about available assignments and the claimant did not contact the temporary help company about available assignments.

108.04(2)(i)1.d. d. The temporary help company submits a written notice to the department within 10 business days after the end of that week reporting that the claimant did not contact the company about available assignments.

108.04(2)(i)2. 2. A claimant may only rebut the presumption under subd. 1. if the claimant demonstrates one of the following to the department for a given week:

108.04(2)(i)2.a. a. That the claimant did contact the temporary help company about available assignments during that week.

108.04(2)(i)2.b. b. That the claimant was not informed by the temporary help company of the requirement to contact the temporary help company or had other good cause for his or her failure to contact the temporary help company about available assignments during that week.

108.04(2)(i)3. 3. If a claimant who was last employed by a temporary help company contacts the temporary help company during a given week about available assignments, that contact constitutes one action that constitutes a reasonable search for suitable work, for purposes of par. (a) 3.

108.04(3) (3) Waiting period. The first week of a claimant's benefit year for which the claimant has timely applied and is otherwise eligible for regular benefits under this chapter is the claimant's waiting period for that benefit year.

108.04(4) (4) Qualifying conditions.

108.04(4)(a)(a) A claimant is not eligible to start a benefit year unless the claimant has combined base period wages equal to at least 35 times the claimant's weekly benefit rate under s. 108.05 (1), including combined base period wages equal to at least 4 times the claimant's weekly benefit rate under s. 108.05 (1) in one or more quarters outside of the quarter within the claimant's base period in which the claimant has the highest base period wages.

108.04(4)(b) (b) There shall be counted toward the wages required by par. (a) any federal service, within the relevant period, which is assigned to Wisconsin under an agreement pursuant to 5 USC 8501 to 8525.

108.04(4)(c) (c) An employee is not eligible to start a new benefit year unless, subsequent to the start of the employee's most recent benefit year in which benefits were paid to the employee, the employee has performed services and earned wages for those services equal to at least 8 times the employee's latest weekly benefit rate under s. 108.05 (1) that was payable to the employee in the employee's most recent benefit year in employment or other work covered by the unemployment insurance law of any state or the federal government.

108.04(5) (5) Discharge for misconduct. An employee whose work is terminated by an employing unit for misconduct by the employee connected with the employee's work is ineligible to receive benefits until 7 weeks have elapsed since the end of the week in which the discharge occurs and the employee earns wages after the week in which the discharge occurs equal to at least 14 times the employee's weekly benefit rate under s. 108.05 (1) in employment or other work covered by the unemployment insurance law of any state or the federal government. For purposes of requalification, the employee's weekly benefit rate shall be the rate that would have been paid had the discharge not occurred. The wages paid to an employee by an employer which terminates employment of the employee for misconduct connected with the employee's employment shall be excluded from the employee's base period wages under s. 108.06 (1) for purposes of benefit entitlement. This subsection does not preclude an employee who has employment with an employer other than the employer which terminated the employee for misconduct from establishing a benefit year using the base period wages excluded under this subsection if the employee qualifies to establish a benefit year under s. 108.06 (2) (a). The department shall charge to the fund's balancing account any benefits otherwise chargeable to the account of an employer that is subject to the contribution requirements under ss. 108.17 and 108.18 from which base period wages are excluded under this subsection. For purposes of this subsection, "misconduct" means one or more actions or conduct evincing such willful or wanton disregard of an employer's interests as is found in deliberate violations or disregard of standards of behavior which an employer has a right to expect of his or her employees, or in carelessness or negligence of such degree or recurrence as to manifest culpability, wrongful intent, or evil design of equal severity to such disregard, or to show an intentional and substantial disregard of an employer's interests, or of an employee's duties and obligations to his or her employer. In addition, "misconduct" includes:

108.04(5)(a) (a) A violation by an employee of an employer's reasonable written policy concerning the use of alcohol beverages, or use of a controlled substance or a controlled substance analog, if the employee:

108.04(5)(a)1. 1. Had knowledge of the alcohol beverage or controlled substance policy; and

108.04(5)(a)2. 2. Admitted to the use of alcohol beverages or a controlled substance or controlled substance analog or refused to take a test or tested positive for the use of alcohol beverages or a controlled substance or controlled substance analog in a test used by the employer in accordance with a testing methodology approved by the department.

108.04(5)(b) (b) Theft of an employer's property or services with intent to deprive the employer of the property or services permanently, theft of currency of any value, felonious conduct connected with an employee's employment with his or her employer, or intentional or negligent conduct by an employee that causes substantial damage to his or her employer's property.

108.04(5)(c) (c) Conviction of an employee of a crime or other offense subject to civil forfeiture, while on or off duty, if the conviction makes it impossible for the employee to perform the duties that the employee performs for his or her employer.

108.04(5)(d) (d) One or more threats or acts of harassment, assault, or other physical violence instigated by an employee at the workplace of his or her employer.

108.04(5)(e) (e) Absenteeism by an employee on more than 2 occasions within the 120-day period before the date of the employee's termination, unless otherwise specified by his or her employer in an employment manual of which the employee has acknowledged receipt with his or her signature, or excessive tardiness by an employee in violation of a policy of the employer that has been communicated to the employee, if the employee does not provide to his or her employer both notice and one or more valid reasons for the absenteeism or tardiness.

108.04(5)(f) (f) Unless directed by an employee's employer, falsifying business records of the employer.

108.04(5)(g) (g) Unless directed by the employer, a willful and deliberate violation of a written and uniformly applied standard or regulation of the federal government or a state or tribal government by an employee of an employer that is licensed or certified by a governmental agency, which standard or regulation has been communicated by the employer to the employee and which violation would cause the employer to be sanctioned or to have its license or certification suspended by the agency.

108.04(5g) (5g) Discharge for substantial fault.

108.04(5g)(a)(a) An employee whose work is terminated by an employing unit for substantial fault by the employee connected with the employee's work is ineligible to receive benefits until 7 weeks have elapsed since the end of the week in which the termination occurs and the employee earns wages after the week in which the termination occurs equal to at least 14 times the employee's weekly benefit rate under s. 108.05 (1) in employment or other work covered by the unemployment insurance law of any state or the federal government. For purposes of requalification, the employee's benefit rate shall be the rate that would have been paid had the discharge not occurred. For purposes of this paragraph, "substantial fault" includes those acts or omissions of an employee over which the employee exercised reasonable control and which violate reasonable requirements of the employee's employer but does not include any of the following:

108.04(5g)(a)1. 1. One or more minor infractions of rules unless an infraction is repeated after the employer warns the employee about the infraction.

108.04(5g)(a)2. 2. One or more inadvertent errors made by the employee.

108.04(5g)(a)3. 3. Any failure of the employee to perform work because of insufficient skill, ability, or equipment.

108.04(5g)(b) (b) The department shall charge to the fund's balancing account the cost of any benefits paid to an employee that are otherwise chargeable to the account of an employer that is subject to the contribution requirements under ss. 108.17 and 108.18 if the employee is discharged by the employer and paragraph (a) applies.

108.04(6) (6) Disciplinary suspension. An employee whose work is suspended by an employing unit for good cause connected with the employee's work is ineligible to receive benefits until 3 weeks have elapsed since the end of the week in which the suspension occurs or until the suspension is terminated, whichever occurs first. This subsection does not preclude an employee from establishing a benefit year during a period in which the employee is ineligible to receive benefits under this subsection if the employee qualifies to establish a benefit year under s. 108.06 (2) (a).

108.04(7) (7) Voluntary termination of work.

108.04(7)(a)(a) If an employee terminates work with an employing unit, the employee is ineligible to receive benefits until the employee earns wages after the week in which the termination occurs equal to at least 6 times the employee's weekly benefit rate under s. 108.05 (1) in employment or other work covered by the unemployment insurance law of any state or the federal government. For purposes of requalification, the employee's weekly benefit rate shall be that rate which would have been paid had the termination not occurred. This paragraph does not preclude an employee from establishing a benefit year by using the base period wages paid by the employer from which the employee voluntarily terminated, if the employee is qualified to establish a benefit year under s. 108.06 (2) (a).

108.04(7)(am) (am) Paragraph (a) does not apply if the department determines that the suspension or termination of the claimant's work was in lieu of a suspension or termination by the employer of another employee's work. The claimant shall not be deemed unavailable for the claimant's work with the employer by reason of such suspension or termination.

108.04(7)(b) (b) Paragraph (a) does not apply if the department determines that the employee terminated his or her work with good cause attributable to the employing unit. In this paragraph, "good cause" includes, but is not limited to, a request, suggestion or directive by the employing unit that the employee violate federal or Wisconsin law, or sexual harassment, as defined in s. 111.32 (13), by an employing unit or employing unit's agent or a co-worker, of which the employer knew or should have known but failed to take timely and appropriate corrective action.

108.04(7)(c) (c) Paragraph (a) does not apply if the department determines that the employee terminated his or her work but had no reasonable alternative because the employee was unable to do his or her work, or that the employee terminated his or her work because of the verified illness or disability of a member of his or her immediate family and the verified illness or disability reasonably necessitates the care of the family member for a period of time that is longer than the employer is willing to grant leave; but if the department determines that the employee is unable to work or unavailable for work, the employee is ineligible to receive benefits while such inability or unavailability continues.

108.04(7)(cm) (cm) Paragraph (a) does not apply if an employee is hired to work a particular shift and if the department determines that the employee terminated his or her work as the result of a requirement by his or her employing unit to transfer his or her working hours to a shift occurring at a time that would result in a lack of child care for his or her minor children, provided that the employee is able to work and available for full-time work during the same shift that the employee worked in the employee's most recent work with that employing unit. For purposes of sub. (2) (a), such an employee is not deemed unavailable for work solely for refusing to work a shift other than the one for which the employee was hired.

108.04(7)(e) (e) Paragraph (a) does not apply if the department determines that the employee accepted work which the employee could have failed to accept with good cause under sub. (8) and terminated such work with the same good cause and within the first 30 calendar days after starting the work, or that the employee accepted work which the employee could have refused under sub. (9) and terminated such work within the first 30 calendar days after starting the work. For purposes of this paragraph, an employee has the same good cause for voluntarily terminating work if the employee could have failed to accept the work under sub. (8) (d) when it was offered, regardless of the reason articulated by the employee for the termination.

108.04(7)(h) (h) The department shall charge to the fund's balancing account benefits paid to an employee that are otherwise chargeable to the account of an employer that is subject to the contribution requirements of ss. 108.17 and 108.18 if the employee voluntarily terminates employment with that employer and par. (a), (c), (e), (L), (q), (s), or (t) applies.

108.04(7)(L) (L) Paragraph (a) does not apply if the department determines that the employee terminated work to accept employment or other work covered by the unemployment insurance law of any state or the federal government if the work:

108.04(7)(L)1. 1. Offered average weekly wages at least equal to the average weekly wages that the employee earned in the terminated work;

108.04(7)(L)2. 2. Offered the same or a greater number of hours of work than those performed in the work terminated;

108.04(7)(L)3. 3. Offered the opportunity for significantly longer term work; or

108.04(7)(L)4. 4. Offered the opportunity to accept a position for which the duties were primarily discharged at a location significantly closer to the employee's domicile than the location of the terminated work.

108.04(7)(q) (q) Paragraph (a) does not apply if the department determines that an employee, while serving as a member of the U.S. armed forces, was engaged concurrently in other work and terminated that work as a result of the employee's honorable discharge or discharge under honorable conditions from active duty as a member of the U.S. armed forces for a reason that would qualify the employee to receive unemployment compensation under 5 USC 8521.

108.04(7)(s) (s)

108.04(7)(s)1.1. In this paragraph:

108.04(7)(s)1.a. a. "Domestic abuse" means physical abuse, including a violation of s. 940.225 (1), (2) or (3), or a threat of physical abuse by an adult family or adult household member against another family or household member; by an adult person against his or her spouse or former spouse; by an adult person against a person with whom the person has a child in common; or by an adult person against an unrelated adult person with whom the person has had a personal relationship.

108.04(7)(s)1.b. b. "Family member" means a spouse, parent, child or person related by blood or adoption to another person.

108.04(7)(s)1.bn. bn. "Health care professional" has the meaning given in s. 180.1901 (1m).

108.04(7)(s)1.c. c. "Household member" means a person who is currently or formerly residing in a place of abode with another person.

108.04(7)(s)1.d. d. "Law enforcement agency" has the meaning given in s. 165.83 (1) (b) and includes a tribal law enforcement agency as defined in s. 165.83 (1) (e).

108.04(7)(s)1.e. e. "Protective order" means a temporary restraining order or an injunction issued by a court of competent jurisdiction.

108.04(7)(s)2. 2. Paragraph (a) does not apply if the employee:

108.04(7)(s)2.a. a. Terminates his or her work due to domestic abuse, concerns about personal safety or harassment, concerns about the safety or harassment of his or her family members who reside with the employee or concerns about the safety or harassment of other household members; and

108.04(7)(s)2.b. b. Provides to the department a protective order relating to the domestic abuse or concerns about personal safety or harassment issued by a court of competent jurisdiction, a report by a law enforcement agency documenting the domestic abuse or concerns, or evidence of the domestic abuse or concerns provided by a health care professional or an employee of a domestic violence shelter.

108.04(7)(t) (t) Paragraph (a) does not apply if the department determines that all of the following apply to an employee:

108.04(7)(t)1. 1. The employee's spouse is a member of the U.S. armed forces on active duty.

108.04(7)(t)2. 2. The employee's spouse was required by the U.S. armed forces to relocate to a place to which it is impractical for the employee to commute.

108.04(7)(t)3. 3. The employee terminated his or her work to accompany the spouse to that place.

108.04(7m) (7m) Voluntary reduction in hours of employment. An employee whose employer grants the employee's voluntary request to reduce indefinitely the number of hours of employment usually worked by the employee voluntarily terminates his or her employment within the meaning of sub. (7). The wages earned by the employee from that employer for any week in which the reduction requested by the employee is in effect may not be used to meet the requalification requirement provided in sub. (7) (a) applicable to that termination if the employer has notified the employee in writing, prior to the time that the request is granted, of the effect of this subsection. The department shall charge to the fund's balancing account benefits paid to such an employee that are otherwise chargeable to the account of an employer that grants an employee's request under this subsection, for each week in which this subsection applies, if the employer is subject to the contribution requirements of ss. 108.17 and 108.18.

108.04(8) (8) Suitable work.

108.04(8)(a)(a) If an employee fails, without good cause, to accept suitable work when offered, the employee is ineligible to receive benefits until the employee earns wages after the week in which the failure occurs equal to at least 6 times the employee's weekly benefit rate under s. 108.05 (1) in employment or other work covered by the unemployment insurance law of any state or the federal government. For purposes of requalification, the employee's weekly benefit rate shall be that rate which would have been paid had the failure not occurred. This paragraph does not preclude an employee from establishing a benefit year during a period in which the employee is ineligible to receive benefits under this paragraph if the employee qualifies to establish a benefit year under s. 108.06 (2) (a). The department shall charge to the fund's balancing account any benefits otherwise chargeable to the account of an employer that is subject to the contribution requirements under ss. 108.17 and 108.18 whenever an employee of that employer fails, without good cause, to accept suitable work offered by that employer.

108.04(8)(c) (c) If an employee fails, without good cause, to return to work with a former employer that recalls the employee within 52 weeks after the employee last worked for that employer, the employee is ineligible to receive benefits until the employee earns wages after the week in which the failure occurs equal to at least 6 times the employee's weekly benefit rate under s. 108.05 (1) in employment or other work covered by the unemployment insurance law of any state or the federal government. For purposes of requalification, the employee's weekly benefit rate shall be that rate which would have been paid had the failure not occurred. This paragraph does not preclude an employee from establishing a benefit year during a period in which the employee is ineligible to receive benefits under this paragraph if the employee qualifies to establish a benefit year under s. 108.06 (2) (a). The department shall charge to the fund's balancing account any benefits otherwise chargeable to the account of any employer that is subject to the contribution requirements under ss. 108.17 and 108.18 whenever an employee of that employer fails, without good cause, to return to work with that employer. If an employee receives actual notice of a recall to work, par. (a) applies in lieu of this paragraph.

108.04(8)(d) (d) An employee shall have good cause under par. (a) or (c), regardless of the reason articulated by the employee for the failure, if the department determines that the failure involved work at a lower grade of skill or significantly lower rate of pay than applied to the employee on one or more recent jobs, and that the employee had not yet had a reasonable opportunity, in view of labor market conditions and the employee's degree of skill, but not to exceed 6 weeks after the employee became unemployed, to seek a new job substantially in line with the employee's prior job skill and rate of pay.

108.04(8)(e) (e) If the department determines that a failure under this subsection has occurred with good cause, but that the employee is unable to work or unavailable for work, the employee shall be ineligible for the week in which such failure occurred and while such inability or unavailability continues.

108.04(8)(f) (f) This subsection does not apply to an individual claiming extended benefits if the individual fails to provide sufficient evidence that his or her prospects for obtaining work in his or her customary occupation within a period of time not exceeding 4 weeks, beginning with the first week of eligibility for extended benefits, are good.

108.04(9) (9) Protection of labor standards. Benefits shall not be denied under this chapter to any otherwise eligible individual for refusing to accept new work under any of the following conditions:

108.04(9)(a) (a) If the position offered is vacant due directly to a strike, lockout or other labor dispute.

108.04(9)(b) (b) If the wages, hours, including arrangement and number, or other conditions of the work offered are substantially less favorable to the individual than those prevailing for similar work in the locality.

108.04(9)(c) (c) If as a condition of being employed the individual would be required to join a company union or to resign from or refrain from joining any bona fide labor organization.

108.04(10) (10) Labor dispute.

108.04(10)(a)(a) An employee who has left or partially or totally lost his or her work with an employing unit because of a strike or other bona fide labor dispute, other than a lockout, is not eligible to receive benefits based on wages paid for employment prior to commencement of the dispute for any week in which the dispute is in active progress in the establishment in which the employee is or was employed, except as provided in par. (b).

108.04(10)(b) (b) An employee who did not establish a benefit year prior to commencement of a strike or other bona fide labor dispute, other than a lockout, may establish a benefit year after commencement of the dispute if the employee qualifies to establish a benefit year under s. 108.06 (2) (a), but the wages paid to the employee for employment prior to commencement of the dispute shall be excluded from the employee's base period wages under sub. (4) (a) and ss. 108.05 (1) and 108.06 (1) for any week in which the dispute is in active progress in the establishment in which the employee is or was employed.

108.04(10)(c) (c) For purposes of this subsection, if the active progress of a strike or other bona fide labor dispute ends on a Sunday, it is not in "active progress" in the calendar week beginning on that Sunday as to any employee who did not normally work on Sundays in the establishment in which the labor dispute occurs.

108.04(10)(d) (d) In this subsection, "lockout" means the barring of one or more employees from their employment in an establishment by an employer as a part of a labor dispute, which is not directly subsequent to a strike or other job action of a labor union or group of employees of the employer, or which continues or occurs after the termination of a strike or other job action of a labor union or group of employees of the employer.

108.04(11) (11) Fraudulent claims.

108.04(11)(a)(a) If a claimant, in filing his or her application for benefits or claim for any week, conceals any material fact relating to his or her eligibility for benefits, the claimant is ineligible for benefits as provided in par. (be).

108.04(11)(b) (b) If a claimant, in filing a claim for any week, conceals any of his or her wages earned or paid or payable or hours worked in that week, the claimant is ineligible for benefits as provided in par. (be).

108.04(11)(be) (be) A claimant is ineligible for benefits for acts of concealment described in pars. (a) and (b) as follows:

108.04(11)(be)1. 1. For each single act of concealment occurring before the date of the first determination of concealment under par. (a) or (b), the claimant is ineligible for benefits for which he or she would otherwise be eligible in an amount equivalent to 2 times the claimant's weekly benefit rate under s. 108.05 (1) for the week in which the claim is made.

108.04(11)(be)2. 2. For each single act of concealment occurring after the date of the first determination of concealment under par. (a) or (b), the claimant is ineligible for benefits for which he or she would otherwise be eligible in an amount equivalent to 4 times the claimant's weekly benefit rate under s. 108.05 (1) for the week in which the claim is made.

108.04(11)(be)3. 3. For each single act of concealment occurring after the date of a 2nd or subsequent determination of concealment under par. (a) or (b), the claimant is ineligible for benefits for which he or she would otherwise be eligible in an amount equivalent to 8 times the claimant's weekly benefit rate under s. 108.05 (1) for the week in which the claim is made.

108.04(11)(bh) (bh) In addition to ineligibility for benefits resulting from concealment as provided in par. (be), the department shall assess a penalty against the claimant in an amount equal to 15 percent of the benefit payments erroneously paid to the claimant as a result of one or more acts of concealment described in pars. (a) and (b).

108.04(11)(bm) (bm) The department shall apply any ineligibility under par. (be) against benefits and weeks of eligibility for which the claimant would otherwise be eligible after the week of concealment and within 6 years after the date of an initial determination issued under s. 108.09 finding that a concealment occurred. The claimant shall not receive waiting period credit under s. 108.04 (3) for the period of ineligibility applied under par. (be). If no benefit rate applies to the week for which the claim is made, the department shall use the claimant's benefit rate for the claimant's next benefit year beginning after the week of concealment to determine the amount of the benefit reduction.

108.04(11)(c) (c) Any employing unit that aids and abets a claimant in committing or attempts to aid and abet a claimant in committing an act of concealment described in par. (a) or (b) may, by a determination issued under s. 108.10, be required, as to each act of concealment the employing unit aids and abets or attempts to aid and abet, to forfeit an amount equal to the amount of the benefits the claimant improperly received as a result of the concealment. In addition, the employing unit shall be penalized as follows:

108.04(11)(c)1. 1. The employing unit shall forfeit $500 for each single act of concealment that the employing unit aids and abets or attempts to aid and abet a claimant to commit occurring before the date of the first determination that the employing unit has so acted.

108.04(11)(c)2. 2. The employing unit shall forfeit $1,000 for each single act of concealment that the employing unit aids and abets or attempts to aid and abet a claimant to commit occurring after the date of the first determination that the employing unit has so acted in which a penalty is applied under subd. 1. but on or before the date of the first determination that the employing unit has so acted in which a penalty is applied under this subdivision.

108.04(11)(c)3. 3. The employing unit shall forfeit $1,500 for each single act of concealment that the employing unit aids and abets or attempts to aid and abet a claimant to commit occurring after the date of the first determination that the employing unit has so acted in which a penalty is applied under subd. 2.

108.04(11)(cm) (cm) If any person makes a false statement or representation in order to obtain benefits in the name of another person, the benefits received by that person constitute a benefit overpayment. Such person may, by a determination or decision issued under s. 108.095, be required to repay the amount of the benefits obtained and be assessed an administrative assessment in an additional amount equal to the amount of benefits obtained.

108.04(11)(d) (d) In addition to other remedies, the department may, by civil action, recover any benefits obtained by means of any false statement or representation or any administrative assessment imposed under par. (cm). Chapter 778 does not apply to collection of any benefits or assessment under this paragraph.

108.04(11)(e) (e) This subsection may be applied even when other provisions, including penalty provisions, of this chapter are applied.

108.04(11)(f) (f) All amounts forfeited under par. (c) and all collections from administrative assessments under par. (cm) shall be credited to the administrative account.

108.04(11)(g) (g) For purposes of this subsection, "conceal" means to intentionally mislead or defraud the department by withholding or hiding information or making a false statement or misrepresentation.

108.04(12) (12) Prevention of duplicate payments.

108.04(12)(b)(b) Any individual who receives, through the department, any other type of unemployment benefit or allowance for a given week is ineligible for benefits for that same week under this chapter, except as specifically required for conformity with the federal trade act of 1974 (P.L. 93-618).

108.04(12)(c) (c) Any individual who receives unemployment insurance for a given week under any federal law through any federal agency shall be ineligible for benefits paid or payable for that same week under this chapter.

108.04(12)(d) (d) Any individual who receives unemployment insurance for a given week under the law of any other state, with no use of benefit credits earned under this chapter, shall be ineligible for benefits paid or payable for that same week under this chapter.

108.04(12)(e) (e) Any individual who receives a temporary total disability payment for a whole week under ch. 102 or under any federal law which provides for payments on account of a work-related injury or illness analogous to those provided under ch. 102 shall be ineligible for benefits paid or payable for that same week under this chapter unless otherwise provided by federal law. A temporary total disability payment or a temporary partial disability payment under those provisions received by an individual for part of a week shall be treated as wages for purposes of eligibility for benefits for partial unemployment under s. 108.05 (3).

108.04(12)(f) (f)

108.04(12)(f)1.1. Any individual who actually receives social security disability insurance benefits under 42 USC ch. 7 subch. II in a given week is ineligible for benefits paid or payable in that same week under this chapter.

108.04(12)(f)2. 2. Information that the department receives or acquires from the federal social security administration that an individual is receiving social security disability insurance benefits under 42 USC ch. 7 subch. II in a given week is considered conclusive, absent clear and convincing evidence that the information was erroneous.

108.04(13) (13) Notification as to ineligibility.

108.04(13)(a)(a) The department shall apply any provision of this chapter which may disqualify a claimant from receiving benefits whether or not the claimant's employing unit questions the claimant's eligibility or files the report required under s. 108.09 (1).

108.04(13)(b) (b) If an employer fails to file the required wage report under s. 108.205 for an employee who has claimed benefits from the employer's account, the department may compute and proceed to pay the benefits thus claimed, based on the claimant's statements and any other information then available.

108.04(13)(c) (c) If an employer, after notice of a benefit claim, fails to file an objection to the claim under s. 108.09 (1), any benefits allowable under any resulting benefit computation shall, unless the department applies a provision of this chapter to disqualify the claimant, be promptly paid. Except as otherwise provided in this paragraph, any eligibility question in objection to the claim raised by the employer after benefit payments to the claimant are commenced does not affect benefits paid prior to the end of the week in which a determination is issued as to the eligibility question unless the benefits are erroneously paid without fault on the part of the employer. Except as otherwise provided in this paragraph, if an employer fails to provide correct and complete information requested by the department during a fact-finding investigation, but later provides the requested information, benefits paid prior to the end of the week in which a redetermination is issued regarding the matter or, if no redetermination is issued, prior to the end of the week in which an appeal tribunal decision is issued regarding the matter, are not affected by the redetermination or decision, unless the benefits are erroneously paid without fault on the part of the employer as provided in par. (f). If benefits are erroneously paid because the employer and the employee are at fault, the department shall charge the employer for the benefits and proceed to create an overpayment under s. 108.22 (8) (a). If benefits are erroneously paid without fault on the part of the employer, regardless of whether the employee is at fault, the department shall charge the benefits as provided in par. (d), unless par. (e) applies, and proceed to create an overpayment under s. 108.22 (8) (a). If benefits are erroneously paid because an employer is at fault and the department recovers the benefits erroneously paid under s. 108.22 (8), the recovery does not affect benefit charges made under this paragraph.

108.04(13)(d) (d)

108.04(13)(d)1.1. If the department finds that any benefits charged to an employer's account have been erroneously paid to an employee without fault by the employer, the department shall notify the employee and the employer of the erroneous payment.

108.04(13)(d)2. 2. If recovery of an overpayment is permitted under s. 108.22 (8) (c) and benefits are currently payable to the employee from the employer's account, the department may correct the error by adjusting the benefits accordingly.

108.04(13)(d)3. 3. To correct any erroneous payment not so adjusted that was charged to the account of an employer that is subject to the contribution requirements of ss. 108.17 and 108.18, the department shall:

108.04(13)(d)3.a. a. If recovery of an overpayment is permitted under s. 108.22 (8) (c), restore the proper amount to the employer's account and charge that amount to the fund's balancing account, and shall thereafter reimburse the balancing account by crediting to it benefits which would otherwise be payable to, or cash recovered from, the employee or;

108.04(13)(d)3.b. b. If recovery of an overpayment is not permitted under s. 108.22 (8) (c), restore the proper amount to the employer's account and charge that amount to the fund's balancing account unless s. 108.07 (5) (c) applies.

108.04(13)(d)4. 4. To correct any erroneous payment not so adjusted from the account of an employer which is a government unit, an Indian tribe, or a nonprofit organization and which has elected reimbursement financing, the department shall:

108.04(13)(d)4.a. a. If recovery of an overpayment is permitted under s. 108.22 (8) (c), credit to the account benefits which would otherwise be payable to, or cash received from, the employee; or

108.04(13)(d)4.b. b. If recovery of an overpayment is not permitted under s. 108.22 (8) (c), restore the proper amount to the employer's account and charge that amount in accordance with s. 108.07 (5).

108.04(13)(e) (e) If the department erroneously pays benefits from one employer's account and a 2nd employer is at fault, the department shall credit the benefits paid to the first employer's account and charge the benefits paid to the 2nd employer's account. Filing of a tardy or corrected report or objection does not affect the 2nd employer's liability for benefits paid prior to the end of the week in which the department makes a recomputation of the benefits allowable or prior to the end of the week in which the department issues a determination concerning any eligibility question raised by the report or by the 2nd employer. If the 2nd employer fails to provide correct and complete information requested by the department during a fact-finding investigation, but later provides the requested information, the department shall charge to the account of the 2nd employer the cost of benefits paid prior to the end of the week in which a redetermination is issued regarding the matter or, if no redetermination is issued, prior to the end of the week in which an appeal tribunal decision is issued regarding the matter, unless the benefits erroneously are paid without fault on the part of the employer as provided in par. (f). If the department recovers the benefits erroneously paid under s. 108.22 (8), the recovery does not affect benefit charges made under this paragraph.

108.04(13)(f) (f) If benefits are erroneously paid because the employer fails to file a report required by this chapter, the employer fails to provide correct and complete information on the report, the employer fails to object to the benefit claim under s. 108.09 (1), the employer fails to provide correct and complete information requested by the department during a fact-finding investigation, unless an appeal tribunal, the commission, or a court of competent jurisdiction finds that the employer had good cause for the failure to provide the information, or the employer aids and abets the claimant in an act of concealment as provided in sub. (11), the employer is at fault. If benefits are erroneously paid because an employee commits an act of concealment as provided in sub. (11) or fails to provide correct and complete information to the department, the employee is at fault.

108.04(14) (14) War-time application of subsection (7) or (8). If the department finds that the official war-time manpower policies of the United States are or may be materially hampered, in any clearly definable class of cases, by any application of sub. (7) or (8), so as to interfere with the effective war-time use of civilian manpower in Wisconsin, the department may by general rule, after public hearing, modify or suspend such application accordingly.

108.04(15) (15) Department powers to assist claimants.

108.04(15)(a)(a) Except as provided in par. (b), the department may do any of the following for the purpose of assisting claimants to find or obtain work:

108.04(15)(a)1. 1. Use the information or materials provided under sub. (2) (a) 4. to assess a claimant's efforts, skills, and ability to find or obtain work and to develop a list of potential opportunities for a claimant to obtain suitable work. A claimant who otherwise satisfies the requirement under sub. (2) (a) 3. is not required to apply for any specific positions on the list in order to satisfy that requirement.

108.04(15)(a)2. 2. Require a claimant to participate in a public employment office workshop or training program or in similar reemployment services that do not charge the claimant a participation fee and that offer instruction to improve the claimant's ability to obtain suitable work.

108.04(15)(b) (b) This subsection does not apply with respect to a claimant who is exempt from any of the requirements in sub. (2) (a) 2. or 3. in a given week.

108.04(16) (16) Approved training.

108.04(16)(a)(a) In this subsection, "approved training" means:

108.04(16)(a)1. 1. A course of vocational training or basic education which is a prerequisite to such training in which an individual is enrolled if:

108.04(16)(a)1.a. a. The course is expected to increase the individual's opportunities to obtain employment;

108.04(16)(a)1.b. b. The course is given by a school established under s. 38.02 or another training institution approved by the department;

108.04(16)(a)1.c. c. The individual is enrolled full time as determined by the training institution;

108.04(16)(a)1.d. d. The course does not grant substantial credit leading to a bachelor's or higher degree; and

108.04(16)(a)1.e. e. The individual is attending regularly and making satisfactory progress in the course.

108.04(16)(a)2. 2. A program administered by the department for the training of unemployed workers, other than the youth apprenticeship program under s. 106.13;

108.04(16)(a)3. 3. The plan of any state for training under the federal trade act, 19 USC 2296; or

108.04(16)(a)4. 4. A plan for training approved under the federal workforce investment act, 29 USC 2822.

108.04(16)(am) (am) The department shall not apply any benefit reduction or disqualification under sub. (1) (a), (2) (a), or (8), or s. 108.141 (3g) (a) or (c) to any otherwise eligible individual for any week as a result of the individual's enrollment in approved training.

108.04(16)(b) (b) The department shall not apply any benefit reduction or disqualification under sub. (1) (b), (2) (a), (7) (c), or (8) (e) or s. 108.141 (3g) (d) that is not the result of approved training while an individual is enrolled in approved training.

108.04(16)(d) (d) If an individual is enrolled in approved training specified in par. (a) 3. or 4.:

108.04(16)(d)1. 1. The department shall not deny benefits under sub. (7) as a result of the individual's leaving unsuitable work to enter or continue such training, as a result of the individual's leaving work that the individual engaged in on a temporary basis during a break in the training or a delay in the commencement of the training, or because the individual left on-the-job training not later than 30 days after commencing that training because the individual did not meet the requirements of the federal trade act under 19 USC 2296 (c) (1) (B); and

108.04(16)(d)2. 2. The requalifying requirements under subs. (7) and (8) do not apply while the individual is enrolled in approved training specified in par. (a) 3. or 4.

108.04(16)(e) (e) The department shall charge to the fund's balancing account the cost of benefits paid to an individual that are otherwise chargeable to the account of an employer that is subject to the contribution requirements of ss. 108.17 and 108.18 if the individual receives benefits based on the application of par. (am), (b), or (d).

108.04(16)(f) (f) As a condition to qualification of a course as approved training for an individual under this subsection, the department may require a certification from the training institution showing the individual's attendance and progress in the course.

108.04(17) (17) Educational employees.

108.04(17)(a)(a) A school year employee of an educational institution who performs services in an instructional, research or principal administrative capacity is ineligible for benefits based on such services for any week of unemployment which occurs:

108.04(17)(a)1. 1. During the period between 2 successive academic years or terms, if the school year employee performed such services for any educational institution in the first such year or term and if there is reasonable assurance that he or she will perform such services for any educational institution in the 2nd such year or term; or

108.04(17)(a)2. 2. During the period between 2 regular but not successive academic terms, when an agreement between an employer and a school year employee provides for such a period, if the school year employee performed such services for any educational institution in the first such term and if there is reasonable assurance that he or she will perform such services for any educational institution in the 2nd such term.

108.04(17)(b) (b) A school year employee of a government unit, Indian tribe, or nonprofit organization which provides services to or on behalf of an educational institution who performs services in an instructional, research, or principal administrative capacity is ineligible for benefits based on such services for any week of unemployment which occurs:

108.04(17)(b)1. 1. During the period between 2 successive academic years or terms, if the school year employee performed such services for any such government unit, Indian tribe, or nonprofit organization in the first such year or term and if there is reasonable assurance that he or she will perform such services for any such government unit, Indian tribe, or nonprofit organization in the 2nd such year or term; or

108.04(17)(b)2. 2. During the period between 2 regular but not successive academic terms, when an agreement between an employer and a school year employee provides for such a period, if the school year employee performed such services for any such government unit, Indian tribe, or nonprofit organization in the first such term and if there is reasonable assurance that he or she will perform such services for any such government unit, Indian tribe, or nonprofit organization in the 2nd such term.

108.04(17)(c) (c) A school year employee of an educational service agency who performs services in an instructional, research or principal administrative capacity, and who provides such services in an educational institution or to or on behalf of an educational institution, is ineligible for benefits based on such services for any week of unemployment which occurs:

108.04(17)(c)1. 1. During the period between 2 successive academic years or terms, if the school year employee performed such services for any educational service agency in the first such year or term and if there is reasonable assurance that he or she will perform such services for any educational service agency in the 2nd such year or term; or

108.04(17)(c)2. 2. During the period between 2 regular but not successive academic terms, when an agreement between an employer and a school year employee provides for such a period, if the school year employee performed such services for any educational service agency in the first such term and if there is reasonable assurance that he or she will perform such services for any educational service agency in the 2nd such term.

108.04(17)(d) (d) A school year employee of an educational institution who performs services other than in an instructional, research or principal administrative capacity is ineligible for benefits based on such services for any week of unemployment which occurs during a period between 2 successive academic years or terms if the school year employee performed such services for any educational institution in the first such year or term and there is reasonable assurance that he or she will perform such services for any educational institution in the 2nd such year or term.

108.04(17)(e) (e) A school year employee of a government unit, Indian tribe, or nonprofit organization which provides services to or on behalf of any educational institution who performs services other than in an instructional, research or principal administrative capacity is ineligible for benefits based on such services for any week of unemployment which occurs during a period between 2 successive academic years or terms if the school year employee performed such services for any such government unit or nonprofit organization in the first such year or term and there is reasonable assurance that he or she will perform such services for any such government unit, Indian tribe, or nonprofit organization in the 2nd such year or term.

108.04(17)(f) (f) A school year employee of an educational service agency who performs services other than in an instructional, research or principal administrative capacity, and who provides such services in an educational institution or to or on behalf of an educational institution, is ineligible for benefits based on such services for any week of unemployment which occurs during a period between 2 successive academic years or terms if the school year employee performed such services for any educational service agency in the first such year or term and there is reasonable assurance that he or she will perform such services for any educational service agency in the 2nd such year or term.

108.04(17)(g) (g) A school year employee of an educational institution who performs services as described in par. (a) or (d) is ineligible for benefits based on such services for any week of unemployment which occurs during an established and customary vacation period or holiday recess if the school year employee performed such services for any educational institution in the period immediately before the vacation period or holiday recess, and there is reasonable assurance that he or she will perform the services described in par. (a) or (d) for any educational institution in the period immediately following the vacation period or holiday recess.

108.04(17)(h) (h) A school year employee of a government unit, Indian tribe, or nonprofit organization which provides services to or on behalf of an educational institution who performs the services described in par. (b) or (e) is ineligible for benefits based on such services for any week of unemployment which occurs during an established and customary vacation period or holiday recess if the school year employee performed such services for any such government unit, Indian tribe, or nonprofit organization in the period immediately before the vacation period or holiday recess, and there is reasonable assurance that the school year employee will perform the services described in par. (b) or (e) for any such government unit, Indian tribe, or nonprofit organization in the period immediately following the vacation period or holiday recess.

108.04(17)(i) (i) A school year employee of an educational service agency who performs the services described in par. (c) or (f), and who provides such services in an educational institution or to or on behalf of an educational institution, is ineligible for benefits based on such services for any week of unemployment which occurs during an established and customary vacation period or holiday recess if the school year employee performed such services for any educational service agency in the period immediately before the vacation period or holiday recess, and there is reasonable assurance that the school year employee will perform the services described in par. (c) or (f) for any educational service agency in the period immediately following the vacation period or holiday recess.

108.04(17)(j) (j) A school year employee who did not establish a benefit year prior to becoming ineligible to receive benefits under pars. (a) to (i) may establish a benefit year on or after that date if the school year employee qualifies to establish a benefit year under s. 108.06 (2) (a), but the wages paid the school year employee for any week during which pars. (a) to (i) apply shall be excluded from the school year employee's base period wages under sub. (4) (a) and ss. 108.05 (1) and 108.06 (1) for any week during which pars. (a) to (i) apply. A school year employee who established a benefit year prior to becoming ineligible to receive benefits under pars. (a) to (i) may receive benefits based on employment with other employers during the benefit year only if he or she has base period wages from such employment sufficient to qualify for benefits under sub. (4) (a) and ss. 108.05 (1) and 108.06 (1) for any week during which pars. (a) to (i) apply.

108.04(17)(k) (k) If benefits are reduced or denied to a school year employee who performed services other than in an instructional, research or principal administrative capacity under pars. (d) to (f), and the department later determines that the school year employee was not offered an opportunity to perform such services for an applicable employer under pars. (d) to (f) in the 2nd academic year or term, the department shall recompute the school year employee's base period wages under sub. (4) (a) and ss. 108.05 (1) and 108.06 (1) and shall make retroactive payment of benefits for each week of such reduction or denial if the school year employee:

108.04(17)(k)1. 1. Establishes a benefit year for the period for which retroactive payment is to be made, in the manner prescribed by rule of the department, if the school year employee has not established such a benefit year;

108.04(17)(k)2. 2. Files a claim under s. 108.08 for each week of reduction or denial in the manner prescribed by rule of the department; and

108.04(17)(k)3. 3. Was otherwise eligible to receive benefits for those weeks.

108.04(18) (18) Illegal aliens.

108.04(18)(a)(a) The wages paid to an employee who performed services while the employee was an alien shall, if based on such services, be excluded from the employee's base period wages for purposes of sub. (4) (a) and ss. 108.05 (1) and 108.06 (1) unless the employee is an alien who was lawfully admitted for permanent residence at the time such services were performed, was lawfully present for the purpose of performing such services, or was permanently residing in the United States under color of law at the time such services were performed, including an alien who was lawfully present in the United States as a result of the application of the provisions of section 212 (d) (5) of the federal immigration and nationality act (8 USC 1182 (d) (5)). All claimants shall be uniformly required to provide information as to whether they are citizens and, if they are not, any determination denying benefits under this subsection shall not be made except upon a preponderance of the evidence.

108.04(18)(am) (am) Paragraph (a) does not preclude an employee from establishing a benefit year during a period in which the employee is ineligible to receive benefits under par. (a) if the employee qualifies to establish a benefit year under s. 108.06 (2) (a).

108.04(18)(b) (b) Any amendment of s. 3304 (a) (14) of the federal unemployment tax act specifying conditions other than as stated in par. (a) for denial of benefits based on services performed by aliens, or changing the effective date for required implementation of par. (a) or such other conditions, which is a condition of approval of this chapter for full tax credit against the tax imposed by the federal unemployment tax act, shall be applicable to this subsection.

108.04(19) (19) Professional athletes. An employee who performs services substantially all of which consist of participating in sports or athletic events, or training or preparing to so participate, shall be ineligible for benefits based on any employment for any week of unemployment which occurs during the period between 2 successive sport seasons or similar periods if the employee performed such services in the first such season or period and there is a reasonable assurance that the employee will perform such services in the 2nd such season or period.

108.04 History History: 1971 c. 40, 42, 53, 211; 1973 c. 247; 1975 c. 24, 343; 1977 c. 127, 133, 286, 418; 1979 c. 52, 176; 1981 c. 28, 36, 315, 391; 1983 a. 8, 27, 99, 168; 1983 a. 189 s. 329 (28); 1983 a. 337, 384, 468, 538; 1985 a. 17, 29, 40; 1987 a. 38 ss. 23 to 59, 107, 136; 1987 a. 255, 287, 403; 1989 a. 77; 1991 a. 89; 1993 a. 112, 122, 373, 492; 1995 a. 118, 417, 448; 1997 a. 35, 39; 1999 a. 9, 15, 83; 2001 a. 35; 2003 a. 197; 2005 a. 86; 2007 a. 59; 2009 a. 11, 287; 2011 a. 32, 123, 198, 236; 2013 a. 11, 20, 36; s. 35.17 correction in (1) (hm).

108.04 Annotation Employees at Wisconsin terminals of trucking companies who were laid off as a result of a strike at a Chicago terminal were eligible for unemployment compensation because the Chicago terminal was a separate establishment. Liberty Trucking Co. v. DILHR, 57 Wis. 2d 331, 204 N.W.2d 457 (1973).

108.04 Annotation "New work" in sub. (9) includes indefinitely laid off employees who are recalled, as well as new job applicants. The department must determine whether a laid-off employee had good cause for refusing work on a different shift with a higher pay scale. Allen-Bradley Co. v. DILHR, 58 Wis. 2d 1, 205 N.W.2d 129 (1973).

108.04 Annotation When a union that had given a notice of contract termination withdrew it before a strike began, there was no labor dispute in progress when the employer later closed its plant. Kansas City Star Co. v. DILHR, 60 Wis. 2d 591, 211 N.W.2d 488 (1973).

108.04 Annotation Intent is a crucial question in determining misconduct under sub. (5), but is not determinative. Carelessness or negligence that manifests equal culpability, wrongful intent, or evil design is misconduct. McGraw-Edison Co. v. DILHR, 64 Wis. 2d 703, 221 N.W.2d 677 (1974).

108.04 Annotation A self-employed claimant who was both the employee and the employer could not disassociate his fault or misfortune as an employer so as to become eligible for unemployment benefits under sub. (7) (b). Fish v. White Equipment Sales & Service, Inc. 64 Wis. 2d 737, 221 N.W.2d 864 (1974).

108.04 Annotation Masons, unemployed because their employer locked out masons' laborers, were ineligible under sub. (10) for benefits because the masons would have been working "but for" a bona fide labor dispute. De Leeuw v. DILHR, 71 Wis. 2d 446, 238 N.W.2d 706 (1976).

108.04 Annotation Refusal to comply with an employer's grooming code that was not necessary for safety was not misconduct under sub. (5). If an employee's grooming choices create an unreasonable safety hazard in violation of an employer's reasonable safety rule, the rule may be justified notwithstanding the right of free expression. Consolidated Construction Co., Inc. v. Casey, 71 Wis. 2d 811, 238 N.W.2d 758 (1976).

108.04 Annotation Striking employees discharged during a strike are not ineligible for benefits because of sub. (10). Hiring permanent replacements is not an automatic discharge of the employees who are replaced. The employer must take some affirmative action to replace the employees, determined by the conduct of the employer and employees. Carley Ford Lincoln Mercury, Inc. v. Bosquette, 72 Wis. 2d 569, 241 N.W.2d 596.

108.04 Annotation "Fault" under sub. (1) (f), in the context of an employee's failure to pass a licensing examination, means blameworthy or negligent conduct, not incompetence. Milwaukee County v. DILHR, 80 Wis. 2d 445, 259 N.W.2d 118 (1977).

108.04 Annotation Picketing in violation of a collective bargaining agreement was misconduct under sub. (6) (a). Universal Foundry Co. v. DILHR, 86 Wis. 2d 582, 273 N.W.2d 324 (1979).

108.04 Annotation Indefinite layoff severs an employment relationship. A. O. Smith Corp. v. DILHR, 88 Wis. 2d 262, 276 N.W.2d 279 (1979).

108.04 Annotation The decision of a company's sole shareholders, who were also its sole employees, to file for voluntary bankruptcy disqualified them for unemployment benefits. Hanmer v. DILHR, 92 Wis. 2d 90, 284 N.W.2d 587 (1979).

108.04 Annotation An employee who refused on religious grounds to pay mandatory union dues did not voluntarily terminate employment under sub. sub. (7) (a). Nottelson v. DILHR, 94 Wis. 2d 106, 287 N.W.2d 763 (1980).

108.04 Annotation An employee who voluntarily terminated part-time employment, which prior to termination had not affected eligibility, became ineligible under sub. (7) (a). Ellingson v. DILHR, 95 Wis. 2d 710, 291 N.W.2d 649 (Ct. App. 1980).

108.04 Annotation An employee who was transferred to a workplace 25 miles away and did not receive a pay increase to cover the increased commuting costs had good cause to quit. Farmers Mill of Athens, Inc. v. DILHR, 97 Wis. 2d 576, 294 N.W.2d 39 (Ct. App. 1980).

108.04 Annotation Falsification of an employment application with respect to a criminal record constitutes "misconduct" under sub. (5), regardless of materiality to the employee's particular job. Miller Brewing Co. v. DILHR, 103 Wis. 2d 496, 308 N.W.2d 922 (Ct. App. 1981).

108.04 Annotation Whether leaving work without permission as the result of an alleged safety violation was misconduct is determined based on whether a reasonable person would reasonably believe that the given working conditions presented a hazard to health or safety. Wehr Steel Co. v. DILHR, 106 Wis. 2d 111, 315 N.W.2d 357 (1982).

108.04 Annotation Sub. (10) does not deny equal protection to nonstriking workers laid off because of a strike. Jenks v. DILHR, 107 Wis. 2d 714, 321 N.W.2d 347 (Ct. App. 1982).

108.04 Annotation Under sub. (1) or (7), a pregnant employee who could not perform her specific job but could do other work was eligible for benefits. Rhinelander Paper Co., Inc. v. DILHR, 120 Wis. 2d 162, 352 N.W.2d 679 (Ct. App. 1984).

108.04 Annotation A teacher who forgot to accept an employment offer under s. 118.22 (2) and who was consequently terminated did not voluntarily terminate employment under sub. (7). Nelson v. LIRC, 123 Wis. 2d 221, 365 N.W.2d 629 (Ct. App. 1985).

108.04 Annotation A claimant who was physically able to perform less than 15% of the jobs in the job market was ineligible under sub. (2) (a). Brooks v. LIRC, 138 Wis. 2d 106, 405 N.W.2d 705 (Ct. App. 1987).

108.04 Annotation "Reasonable assurance" under sub. (17) (b) is a written, implied, or verbal agreement pursuant to which the employee will perform similar services during the following academic term. Farrell v. LIRC, 147 Wis. 2d 476, 433 N.W.2d 269 (Ct. App. 1988).

108.04 Annotation Under sub. (10) (d), "lockout" requires that the employer physically bar employees' entrance into the workplace; there is no inquiry into the cause for the work stoppage. Trinwith v. LIRC, 149 Wis. 2d 634, 439 N.W.2d 581 (Ct. App. 1989).

108.04 Annotation The federal immigration act did not retroactively confer permanent resident status on an alien for compensation purposes under sub. (18). Pickering v. LIRC, 156 Wis. 2d 361, 456 N.W.2d 874 (Ct. App. 1990).

108.04 Annotation A teacher was entitled to unemployment benefits during the summer break between academic years when the teacher was permanently employed for all of the first academic year but was offered employment as a long-term substitute for the first semester of the second academic year. DILHR v. LIRC, 161 Wis. 2d 231, 467 N.W.2d 545 (1991).

108.04 Annotation Sub. (17) (c) [now (17) (g)] was not applicable to a teacher who qualified for benefits although working periodically as substitute. Wanish v. LIRC, 163 Wis. 2d 901, 472 N.W.2d 596 (Ct. App. 1991).

108.04 Annotation Employment offers by a temporary employment agency at rates substantially lower than the prevailing rates for similar work was "good cause" under sub. (7) (b); sub. (7) (f) does not preclude a finding of "good cause" when the offered wage is more than two-thirds of the prior wage. Cornwell Personnel Associates v. LIRC, 175 Wis. 2d 537, 499 N.W.2d 705 (Ct. App. 1993).

108.04 AnnotationThe intent of sub. (16) (b) is discussed. Murphy v. LIRC, 183 Wis. 2d 205, 515 N.W.2d 487 (Ct. App. 1994).

108.04 Annotation LIRC's interpretation of ``suitable work" in sub. (8) (a) as being work that is reasonable considering the claimant's training, experience, and length of unemployment and of ``became unemployed" in sub. (8) (d) as being when the person is no longer performing services for the employer are reasonable and consistent with the scheme of ch. 108. Hubert v. LIRC, 186 Wis. 2d 590, 522 N.W.2d 512 (Ct. App. 1994).

108.04 Annotation Sub. (8) (d) describes a situation when "good cause" under sub. (8) (a) must be found. It does not mean there is no "good cause" if its conditions are not met. DILHR v. LIRC, 193 Wis. 2d 391, 535 N.W.2d 6 (Ct. App. 1995).

108.04 Annotation Excessive tardiness, which disrupted an office work schedule, rose to the level of misconduct under sub. (5). Charette v. LIRC, 196 Wis. 2d 956, 540 N.W.2d 239 (Ct. App. 1995), 94-3238.

108.04 Annotation A "reasonable assurance" of employment under sub. (17) (a) 1. requires an offer of employment under similar terms and circumstances, including location. Jobs 180 miles apart are not similar; the offer of such a job does not terminate benefits. Bunker v. LIRC, 197 Wis. 2d 606, 541 N.W.2d 168 (Ct. App. 1995), 95-0174.

108.04 Annotation Misconduct under sub. (5) is the intentional and substantial disregard of an employer's interests. The crucial question is the employee's intent or attitude that attends the conduct alleged to be misconduct. Bernhardt v. LIRC, 207 Wis. 2d 292, 558 N.W.2d 874 (Ct. App. 1996), 95-3549.

108.04 Annotation To be entitled to benefits under sub. (7) (am), there must be an identifiable, threatened suspension or termination of another employee's work and not just a response to separation incentives offered by the employer as a cost-cutting measure. Berry v. LIRC, 213 Wis. 2d 397, 570 N.W.2d 610 (Ct. App. 1997), 97-0260.

108.04 Annotation The definition of "employer" under sub. (10) (d) does not include an employer joined or associated with another for the purpose of collective bargaining who is not subject to a strike against the other employer. Brauneis v. LIRC, 2000 WI 69, 236 Wis. 2d 27, 612 N.W.2d 635, 98-2212.

108.04 Annotation Sub. (6) makes no distinction between suspensions with pay or without pay. City of Kenosha v. LIRC, 2000 WI App 131, 237 Wis. 2d 304, 614 N.W.2d 508, 99-1456.

108.04 Annotation LIRC could reasonably decide that an employee's physical assault of another employee in reaction to discriminatory, harassing comments of a non-physical nature was misconduct under sub. (5) even though the employer may have failed to properly respond to the employee's past complaints. Lopez v. LIRC, 2002 WI App 63, 252 Wis. 2d 476, 642 N.W.2d 561, 01-0165.

108.04 Annotation To demonstrate voluntary termination of employment for good cause under sub. (7) (b), the employee must show that the termination involved real and substantial fault on the part of the employer. Moving in violation of residency requirements of a collective bargaining agreement was inconsistent with continuation of an employer-employee relationship and constituted voluntarily termination of employment. That both the employee and her new spouse were subject to residency requirements that, if honored, would have prevented their living together was not "good cause" for termination. Klatt v. LIRC, 2003 WI App 197, 266 Wis. 2d 1038, 669 N.W.2d 752, 02-3218.

108.04 Annotation The appropriateness of establishing an off-duty work rule is determined at the time of the creation of the rule and not at the time of the violation of the rule. In this case, the employer and the union established a last chance agreement process to assist employees with drug and alcohol problems while providing a safe work environment for all employees. It is not relevant that the precipitating fact of the employee's discharge was violating his last chance agreement without causing a safety-related incident. Patrick Cudahy Incorporated v. LIRC, 2006 WI App 211, 296 Wis. 2d 751, 723 N.W. 2d 756, 05-2074.

108.04 Annotation Although the petitioner stated he was not quitting, he nonetheless refused to sign a document, knowing it would cause his termination. These circumstances are the epitome of conduct inconsistent with continuation of the employment relationship, and it must be held that the employee intended and did leave his employment voluntarily under sub. (7) (a). It was reasonable for the commission to determine that a failure to sign an employee disciplinary form is never an automatic quit without good cause when signing would not constitute an admission of conduct, and that this situation always requires a good cause inquiry into whether the employee knew signing would not be an admission. Kierstead v. Labor and Industry Review Commission, 2012 WI App 57, 341 Wis. 2d 343, 817 N.W.2d 878, 11-0938.

108.04 Annotation The denial of unemployment compensation to a Jehovah's Witness who quit a job due to religious beliefs was a violation of the right to free exercise of religion. Thomas v. Review Board of the Indiana Employment Security Division, 450 U.S. 707 (1981).

108.04 Annotation Voluntary termination not found where there is meritorious excuse for refusal to pay union dues based on religious ground. 64 MLR 203 (1980).

108.04 Annotation Unemployment compensation - An examination of Wisconsin's "active progress" labor dispute disqualification provision. 1982 WLR 907.

108.04 Annotation Winning denials of unemployment compensation claims. Thorne. WBB June 1983.



108.05 Amount of benefits.

108.05  Amount of benefits.

108.05(1)(1)

108.05(1)(q)(q) Except as provided in s. 108.062 (6) (a), each eligible employee shall be paid benefits for each week of total unemployment that commences on or after January 4, 2009, and before January 5, 2014, at the weekly benefit rate specified in this paragraph. Unless sub. (1m) applies, the weekly benefit rate shall equal 4 percent of the employee's base period wages that were paid during that quarter of the employee's base period in which the employee was paid the highest total wages, rounded down to the nearest whole dollar, except that, if that amount is less than the minimum amount shown in the following schedule, no benefits are payable to the employee and, if that amount is more than the maximum amount shown in the following schedule, the employee's weekly benefit rate shall be the maximum amount shown in the following schedule and except that, if the employee's benefits are exhausted during any week under s. 108.06 (1), the employee shall be paid the remaining amount of benefits payable to the employee in lieu of the amount shown in the following schedule: [See Figure 108.05 (1) (q) following] - See PDF for table

108.05(1)(r) (r) Except as provided in s. 108.062 (6) (a), each eligible employee shall be paid benefits for each week of total unemployment that commences on or after January 5, 2014, at the weekly benefit rate specified in this paragraph. Unless sub. (1m) applies, the weekly benefit rate shall equal 4 percent of the employee's base period wages that were paid during that quarter of the employee's base period in which the employee was paid the highest total wages, rounded down to the nearest whole dollar, except that, if that amount is less than the minimum amount shown in the following schedule, no benefits are payable to the employee and, if that amount is more than the maximum amount shown in the following schedule, the employee's weekly benefit rate shall be the maximum amount shown in the following schedule and except that, if the employee's benefits are exhausted during any week under s. 108.06 (1), the employee shall be paid the remaining amount of benefits payable to the employee in lieu of the amount shown in the following schedule: [See Figure 108.05 (1) (r) following] - See PDF for table

108.05(1m) (1m) Final payments in certain cases. Whenever, as of the beginning of any week, the difference between the maximum amount of benefits potentially payable to an employee, as computed under this section and s. 108.06 (1), and the amount of benefits otherwise payable to the employee for that week is $5 or less, the benefits payable to the employee for that week shall be that maximum amount.

108.05(2) (2) Semiannual adjustment of maximum and minimum benefit rates.

108.05(2)(a)(a) This chapter's maximum weekly benefit rate, as to weeks of unemployment in a given half year starting January 1 or July 1 shall be based on the "average wages per average week" of the preceding "base year", ended 6 months before the starting date of the given half year, pursuant to this subsection.

108.05(2)(b) (b) The department shall determine by each December 1 and June 1 for the last completed base year, ended June 30 or December 31 respectively, from reports to the department submitted by employers other than government units financing benefits under s. 108.15 covering their employees in employment and any corrections thereof filed by September 30 or March 31 for that base year:

108.05(2)(b)1. 1. The gross wages thus reported by all such employers as paid in that year for such employment; and

108.05(2)(b)2. 2. The average of the 12 mid-month totals of all such employees in employment thus reported for that year; and

108.05(2)(b)3. 3. The quotient obtained by dividing said gross wages by said average; and

108.05(2)(b)4. 4. The amount, called "average wages per average week" in this section, obtained by dividing such quotient by 52.

108.05(2)(c) (c) This chapter's maximum weekly benefit rate, as to weeks of unemployment in the ensuing half year, shall equal the result obtained by rounding 66-2/3% of the "average wages per average week" to the nearest multiple of one dollar, and the minimum weekly benefit rate shall be an amount which is 14.6 percent of the maximum rate and adjusted, if not a multiple of one dollar, to the next lower multiple of one dollar.

108.05(2)(d) (d) Whenever, for any half year ending on June 30 or December 31, the new maximum and minimum weekly benefit rates are higher or lower than the rate for the previous half year in the current benefit rate schedule, the department shall amend the starting lines and wage classes so that the first line shows the quarterly wages below the least amount necessary to qualify for the minimum weekly benefit rate and the 2nd line shows the new minimum weekly benefit rate and the highest quarterly wage class to which it applies. The department shall amend the closing lines so that the next to last line shows a weekly benefit rate which is $1 less than the new maximum weekly benefit rate and the quarterly wage class to which it applies and the last line shows the new maximum weekly benefit rate and a quarterly wage class which starts one cent above the higher wage figure of the next to last line and ranges upward without limit. The department shall consecutively number the intervening lines of the schedule with a separate line for each $1 change in weekly benefit rate and the applicable quarterly wage class for each weekly benefit rate.

108.05(2)(e) (e) The department shall publish as a class 1 notice under ch. 985 the "average wages per average week", the corresponding maximum and minimum weekly benefit rates, and the resulting schedule of quarterly wage classes and weekly benefit rates within 10 days after each determination. The schedule shall then apply to all weeks of unemployment in the ensuing half year.

108.05(2)(f) (f) The department shall certify such schedule to the legislative reference bureau, which shall when publishing the statutes include the latest such schedule then available.

108.05(2)(g) (g) Any change in the minimum benefit rate does not affect benefits payable to a claimant for a benefit year that begins prior to the effective date of a new rate schedule.

108.05(2)(h) (h) Whenever January 1 or July 1 does not fall on Saturday, Sunday or Monday, any change in weekly benefit rates under this subsection shall apply after the first ensuing Sunday.

108.05(2m) (2m) Suspension of adjustments. Notwithstanding sub. (2), no adjustment may be made by the department in any benefit rate under that subsection. This subsection applies only for purposes of benefit payments.

108.05(3) (3) Benefits for partial unemployment.

108.05(3)(a)(a) Except as provided in pars. (c), (d) and (dm) and s. 108.062, if an eligible employee earns wages in a given week, the first $30 of the wages shall be disregarded and the employee's applicable weekly benefit payment shall be reduced by 67% of the remaining amount, except that no such employee is eligible for benefits if the employee's benefit payment would be less than $5 for any week. For purposes of this paragraph, "wages" includes any salary reduction amounts earned that are not wages and that are deducted from the salary of a claimant by an employer pursuant to a salary reduction agreement under a cafeteria plan, within the meaning of 26 USC 125, and any amount that a claimant would have earned in available work under s. 108.04 (1) (a) which is treated as wages under s. 108.04 (1) (bm), but excludes any amount that a claimant earns for services performed as a volunteer fire fighter, volunteer emergency medical technician, or volunteer first responder. In applying this paragraph, the department shall disregard discrepancies of less than $2 between wages reported by employees and employers.

108.05(3)(c) (c) Except when otherwise authorized in an approved work-share program under s. 108.062, a claimant is ineligible to receive any benefits for a week in which one or more of the following applies to the claimant for 32 or more hours in that week:

108.05(3)(c)1. 1. The claimant performs work; or

108.05(3)(c)2. 2. The claimant has wages ascribed under s. 108.04 (1) (bm); or

108.05(3)(c)3. 3. The claimant receives holiday pay, vacation pay, termination pay, or sick pay under circumstances satisfying the requirements of subs. (4), (5), or (5m) for treatment as wages in that week.

108.05(3)(d) (d) A claimant is ineligible to receive benefits for any week in which the claimant conceals wages or hours worked as provided in s. 108.04 (11) (b).

108.05(3)(dm) (dm) Except when otherwise authorized in an approved work-share program under s. 108.062, a claimant is ineligible to receive any benefits for a week if the claimant receives or will receive from one or more employers wages earned for work performed in that week, amounts treated as wages under s. 108.04 (1) (bm) for that week, sick pay, holiday pay, vacation pay, termination pay, bonus pay, back pay, or payments treated as wages under s. 108.04 (12) (e), or any combination thereof, totalling more than $500.

108.05(3)(e) (e) For purposes of this subsection, a bonus or profit-sharing payment is considered to be earned in the week in which the bonus or payment is paid by the employer. A bonus or profit-sharing payment is considered to be paid on the date of the check if payment is made by check, on the date of direct deposit by the employer at a financial institution if payment is deposited by the employer to an employee's account at a financial institution, or on the date that the bonus or payment is received by the employee if any other method of payment is used.

108.05(4) (4) Holiday or vacation pay.

108.05(4)(a)(a)

108.05(4)(a)1.1. Except as provided in subd. 2., the department shall treat as wages an employee's holiday pay for purposes of eligibility for benefits for partial unemployment under sub. (3) for a given week only if it has become definitely payable to the employee within 4 days after the close of that week.

108.05(4)(a)2. 2. The department shall treat as wages an employee's holiday pay for purposes of eligibility for benefits for partial unemployment under sub. (3) for the week that includes December 25 only if it has become definitely payable to the employee within 9 days after the close of that week.

108.05(4)(b) (b) An employee's vacation pay shall, for purposes of eligibility for benefits for partial unemployment under sub. (3), be treated as wages for a given week only if it has by the close of that week become definitely allocated and payable to the employee for that week and the employee has had due notice thereof, and only if such pay until fully assigned is allocated:

108.05(4)(b)1. 1. At not less than the employee's approximate full weekly wage rate; or

108.05(4)(b)2. 2. Pursuant to any other reasonable basis of allocation, including any basis commonly used in computing the vacation rights of employees.

108.05(5) (5) Termination pay. An employee's dismissal or termination pay shall, for purposes of eligibility for benefits for partial unemployment under sub. (3), be treated as wages for a given week only if it has by the close of that week become definitely allocated and payable to the employee for that week, and the employee has had due notice thereof, and only if such pay, until fully assigned, is allocated:

108.05(5)(a) (a) At not less than the employee's approximate full weekly wage rate; or

108.05(5)(b) (b) Pursuant to any other reasonable basis of allocation, including any basis commonly used in computing the termination pay of employees.

108.05(5m) (5m) Sick pay. For purposes of eligibility for benefits for partial unemployment under sub. (3), "wages" includes sick pay only when paid or payable directly by an employer at the employee's usual rate of pay.

108.05(6) (6) Back pay. The department shall treat as wages for benefit purposes any payment made to an individual by or on behalf of his or her employing unit to which that individual is entitled under federal law, the law of any state or a collective bargaining or other agreement and which is in lieu of pay for personal services for past weeks, or which is in the nature of back pay, whether made under an award or decision or otherwise, and which is made no later than the end of the 104-week period beginning with the earliest week to which such pay applies.

108.05(7) (7) Pension payments.

108.05(7)(a)(a) Definitions. In this subsection:

108.05(7)(a)1. 1. "Pension payment" means a pension, retirement, annuity, or other similar payment made to a claimant, based on the previous work of that claimant, whether or not payable on a periodic basis, from a governmental or other retirement system maintained or contributed to by an employer from which that claimant has base period wages, other than a payment received under the federal Social Security Act (42 USC 301 et seq.) that is based in whole or in part upon taxes paid by the claimant.

108.05(7)(a)2. 2. "Rollover" means the transfer of all or part of a pension payment from one retirement plan or account to another retirement plan or account, whether the transfer occurs directly between plan or account trustees, or from the trustee of a plan or account to an individual payee and from that payee to the trustee of another plan or account, regardless of whether the plans or accounts are considered qualified trusts under 26 USC 401.

108.05(7)(b) (b) Pension payment information. Any claimant who receives, is entitled to receive or has applied for a pension payment, and any employer by which the claimant was employed in his or her base period, shall furnish the department with such information relating to the payment as the department may request. Upon request of the department, the governmental or other retirement system responsible for making the payment shall report the information concerning the claimant's eligibility for and receipt of payments under that system to the department.

108.05(7)(c) (c) Required benefit reduction. Except as provided in par. (cm), if a claimant actually or constructively receives a pension payment, the department shall reduce benefits otherwise payable to the claimant for a week of partial or total unemployment, but not below zero, if pars. (d) and (e) or if pars. (d) and (f) apply.

108.05(7)(cm) (cm) Payments received under Social Security Act. If a claimant receives a pension payment under the federal Social Security Act (42 USC 301 et seq.), the department shall not reduce the benefits otherwise payable to the claimant because the claimant contributed to a portion of the pension payment received by the claimant.

108.05(7)(d) (d) Allocation.

108.05(7)(d)1.1. If a pension payment is not paid on a weekly basis, the department shall allocate and attribute the payment to specific weeks in accordance with subd. 2. if the payment is actually or constructively received on a periodic basis. If a pension payment is actually or constructively received on other than a periodic basis, the department shall allocate the payment to the week in which it is received.

108.05(7)(d)1m. 1m. For purposes of this paragraph, a payment is actually or constructively received on other than a periodic basis if it has become definitely allocated and payable to the claimant by the close of a given week, and the department has provided due notice to the claimant that the payment will be allocated in accordance with subd. 1.

108.05(7)(d)2. 2. The department shall allocate a pension payment that is actually or constructively received on a periodic basis by allocating to each week the fraction of the payment attributable to that week.

108.05(7)(e) (e) Total employer funding. If no portion of a pension payment actually or constructively received by a claimant under this subsection is funded by the claimant's contributions, the department shall reduce the weekly benefits payable for a week of partial or total unemployment by an amount equal to the weekly pension amount if:

108.05(7)(e)1. 1. The claimant has base period wages from the employer from which the pension payment is received; and

108.05(7)(e)2. 2. The claimant has performed work for that employer since the start of the claimant's base period and that work or remuneration for that work affirmatively affected the claimant's eligibility for or increased the amount of the pension payment.

108.05(7)(f) (f) Partial or total employee funding. If any portion of a pension payment actually or constructively received by a claimant under this subsection is funded by the claimant's contributions, the department shall compute the benefits payable for a week of partial or total unemployment as follows:

108.05(7)(f)1. 1. If the pension payment is received under the railroad retirement act (45 USC 231 et seq.), the department shall reduce the weekly benefits payable for a week of partial or total unemployment by 50% of the weekly pension amount.

108.05(7)(f)2. 2. If the pension payment is received under another retirement system, the claimant has base period wages from the employer from which the pension payment is received, the claimant has performed work for that employer since the start of the claimant's base period, and that work or remuneration for that work affirmatively affected the claimant's eligibility for or increased the amount of the pension payment, the department shall reduce the weekly benefits payable for a week of partial or total unemployment by 50% of the weekly pension amount, or by the percentage of the employer's contribution if acceptable evidence of a contribution by the employer other than 50% is furnished to the department.

108.05(7)(g) (g) Constructive receipt. A claimant constructively receives a pension payment under this subsection only for weeks occurring after:

108.05(7)(g)1. 1. An application for a pension payment has been filed by or on behalf of the claimant; and

108.05(7)(g)2. 2. The claimant has been afforded due notice from his or her retirement system of his or her entitlement to a pension payment and the amount of the pension payment to which he or she is entitled.

108.05(7)(h) (h) Rollovers. If a pension payment is received by a claimant on other than a periodic basis and a rollover of the pension payment, or any portion thereof, occurs by the end of the 60th day following receipt of the payment by the claimant, the payment or any portion thereof affected by the rollover is not actually or constructively received by the claimant. If a portion of a pension payment received on other than a periodic basis is affected by a rollover, the remaining portion is subject to allocation under par. (d).

108.05(9) (9) Rounding of benefit amounts. Notwithstanding sub. (1), benefits payable for a week of unemployment as a result of applying sub. (1m), (3) or (7) or s. 108.04 (11) or (12), 108.06 (1), 108.13 (4) or (5) or 108.135 shall be rounded down to the next lowest dollar.

108.05(10) (10) Deductions from benefit payments. After calculating the benefit payment due to be paid for a week under subs. (1) to (7), the department shall make deductions from that payment to the extent that the payment is sufficient to make the following payments in the following order:

108.05(10)(a) (a) First, to recover forfeitures assessed under s. 108.04 (11).

108.05(10)(b) (b) Second, to recover overpayments under s. 108.22 (8) (b) 1.

108.05(10)(c) (c) Third, to pay child support obligations under s. 108.13 (4).

108.05(10)(d) (d) Fourth, to withhold federal income taxes under s. 108.135.

108.05(10)(e) (e) Fifth, to withhold state income taxes under s. 108.135.

108.05(10)(f) (f) Sixth, to deduct amounts for any purpose authorized under s. 108.13 (5).

108.05 History History: 1971 c. 53; 1973 c. 247; 1975 c. 343; 1977 c. 29; 1979 c. 52; 1981 c. 28, 36; 1983 a. 8, 168, 384; 1985 a. 17, 40; 1987 a. 38 ss. 60 to 66, 136; 1987 a. 255; 1989 a. 77; 1991 a. 89; 1993 a. 373; 1995 a. 118; 1997 a. 39; 1999 a. 15, 56, 185, 186; 2001 a. 35, 43, 105; 2003 a. 197; 2005 a. 86, 142; 2007 a. 20, 59, 97; 2009 a. 287; 2011 a. 198; 2013 a. 11, 36; s. 35.17 correction in (3) (c) 1., (7) (d) 2.

108.05 Annotation When a claimant had not applied for pension benefits, a document from the pension fund describing the claimant's annuity alternatives and estimating monthly payments did not satisfy the "due notice of eligibility" requirement under sub. (7) (d) [now (7) (g)]. The claimant was entitled to receive both pension and unemployment benefits for a limited period. Calumet County v. LIRC, 120 Wis. 2d 297, 354 N.W.2d 216 (Ct. App. 1984).



108.06 Benefit entitlement.

108.06  Benefit entitlement.

108.06(1)(1) Except as provided in sub. (6) and ss. 108.141 and 108.142, no claimant may receive total benefits based on employment in a base period greater than 26 times the claimant's weekly benefit rate under s. 108.05 (1) or 40% of the claimant's base period wages, whichever is lower. Except as provided in sub. (6) and ss. 108.141 and 108.142, if a claimant's base period wages are reduced or canceled under s. 108.04 (5) or (18), or suspended under s. 108.04 (1) (f), (10) (a), or (17), the claimant may not receive total benefits based on employment in a base period greater than 26 times the claimant's weekly benefit rate under s. 108.05 (1) or 40% of the base period wages not reduced, canceled or suspended which were paid or payable to the claimant, whichever is lower.

108.06(2) (2)

108.06(2)(a)(a) A claimant may establish a benefit year in the manner prescribed by the department by rule, whenever the claimant qualifies to start a benefit year under s. 108.04 (4) (a) and:

108.06(2)(a)1. 1. The employee is eligible to receive benefits;

108.06(2)(a)2. 2. The employee has experienced a reduction in hours of employment of at least 25% in one week as compared to his or her average number of hours of employment for the preceding 13 weeks; or

108.06(2)(a)3. 3. The employee reasonably expects to be eligible to receive benefits during the next 13 weeks.

108.06(2)(b) (b) No employee is eligible to receive benefits before the employee establishes a benefit year.

108.06(2)(bm) (bm) An employee's benefit year begins on the Sunday of the week in which the employee files a valid request to establish a benefit year with the department, except that the department may permit an employee to begin a benefit year prior to that time under circumstances prescribed by rule of the department.

108.06(2)(c) (c) No benefits are payable to a claimant for any week of unemployment not occurring during the claimant's benefit year except under ss. 108.141 and 108.142.

108.06(2)(cm) (cm) If an employee qualifies to receive benefits using the base period described in s. 108.02 (4) (b), the wages used to compute the employee's benefit entitlement are not available for use in any subsequent benefit computation for the same employee, except under s. 108.141 or 108.142.

108.06(2)(d) (d) A claimant may request that the department set aside a benefit year by filing a written, verbal or electronic request in the manner that the department prescribes by rule. The department shall grant the request and cancel the benefit year if the request is voluntary, benefits have not been paid to the claimant and at the time the department acts upon the request for that benefit year the claimant's benefit eligibility is not suspended. If the claimant does not meet these requirements, the department shall not set aside the benefit year unless the department defines by rule exceptional circumstances in which a claimant may be permitted to set aside a request to establish a benefit year and the claimant qualifies to make such a request under the circumstances described in the rule.

108.06(2m) (2m) Wisconsin supplemental benefits are only available to claimants during a Wisconsin supplemental benefit period. If an extended benefit period ends prior to the end of a claimant's previously established benefit year, any remaining Wisconsin supplemental benefit entitlement, reduced by the amount of extended benefits paid to him or her, shall again be available to the claimant within the remainder of the benefit year only if there is a Wisconsin supplemental benefit period in effect. In this subsection, "extended benefits", "extended benefit period", "Wisconsin supplemental benefits" and "Wisconsin supplemental benefit period" have the meanings given in ss. 108.141 and 108.142.

108.06(3) (3) There shall be payable to an employee, for weeks ending within the employee's benefit year, only those benefits computed for that benefit year based on the wages paid to the employee in the immediately preceding base period. Wages used in a given benefit computation are not available for use in any subsequent benefit computation except under s. 108.141.

108.06(5) (5) An employee has a valid new claim week starting a new benefit year if all the following conditions are met:

108.06(5)(a) (a) The week is not within an unexpired benefit year or similar period of eligibility for unemployment insurance in another state unless the employee's eligibility for unemployment insurance in the other state is exhausted, terminated, indefinitely postponed or affected by application of a seasonal restriction.

108.06(5)(b) (b) The employee has claimed benefits for that week under s. 108.08 (1).

108.06(5)(c) (c) The employee has met the general qualifying requirements provided in s. 108.04 (2) applicable to the employee for that week.

108.06(5)(d) (d) As of the start of that week, the employee has base period wages under s. 108.04 (4) which have not been canceled under s. 108.04 (5) or excluded under s. 108.04 (10), (17) or (18).

108.06(6) (6) If a claimant has established a benefit year prior to the effective date of any increase in the maximum weekly benefit rate provided under s. 108.05 (1), the claimant has not exhausted his or her total benefit entitlement under sub. (1) for that benefit year on that effective date, and the claimant was entitled to receive the maximum weekly benefit rate under s. 108.05 (1) that was in effect prior to that effective date, the limitation on the total benefits authorized to be paid to a claimant under sub. (1) does not apply to that claimant in that benefit year. Unless s. 108.141 or 108.142 applies, the claimant's remaining benefit entitlement in that benefit year for the period beginning on that effective date shall be computed by:

108.06(6)(a) (a) Subtracting the total benefits received by the claimant prior to that effective date from the claimant's maximum benefit entitlement established prior to that effective date under sub. (1);

108.06(6)(b) (b) Dividing the result obtained under par. (a) by the maximum weekly benefit rate that was in effect prior to that effective date; and

108.06(6)(c) (c) Multiplying the result obtained under par. (b) by the weekly benefit rate which is payable to the claimant under s. 108.05 (1) after that effective date.

108.06 History History: 1971 c. 53; 1975 c. 343; 1981 c. 36; 1983 a. 8 ss. 23 to 27, 53, 55 (3), (4), (12), (13) and (14) and 56; 1983 a. 27 s. 1807m; 1983 a. 337; 1985 a. 17; 1987 a. 38, 255; 1989 a. 77; 1991 a. 89; 1993 a. 373; 1995 a. 118; 1997 a. 39; 1999 a. 15; 2001 a. 43; 2009 a. 11, 287; 2013 a. 36.



108.062 Work-share programs; benefit payments.

108.062  Work-share programs; benefit payments.

108.062(1)(1)  Definitions. In this section:

108.062(1)(a) (a) "Regular benefits" means benefits payable to an individual under this chapter or any other state law, including benefits payable to federal civilian employees and to former military personnel pursuant to 5 USC ch. 85, other than Wisconsin supplemental benefits, extended benefits, and additional benefits as defined in P.L. 91-373.

108.062(1)(b) (b) "Work-share program" means a program approved by the department under which the hours of work of employees in a work unit are reduced in lieu of the layoffs of 2 or more employees in the work unit.

108.062(1)(c) (c) "Work unit" means an operational unit of employees designated by an employer for purposes of a work-share program, which may include more than one work site.

108.062(2) (2) Elements of plan. Any employer may create a work-share program. Prior to implementing a work-share program, an employer shall submit a work-share plan for the approval of the department. In its submittal, the employer shall certify that its plan is in compliance with all requirements under this section. Each plan shall:

108.062(2)(a) (a) Specify the work unit in which the plan will be implemented, the affected positions, and the names of the employees filling those positions on the date of submittal.

108.062(2)(b) (b) Provide for inclusion of at least 10 percent of the employees in the affected work unit on the date of submittal.

108.062(2)(c) (c) Provide for initial coverage under the plan of at least 20 positions that are filled on the effective date of the work-share program.

108.062(2)(d) (d) Specify the period or periods when the plan will be in effect, which may not exceed a total of 6 months in any 5-year period within the same work unit.

108.062(2)(e) (e) Provide for apportionment of reduced working hours equitably among employees in the work-share program.

108.062(2)(f) (f) Exclude participation by employees who are employed on a seasonal, temporary, or intermittent basis.

108.062(2)(g) (g) Apply only to employees who have been engaged in employment with the employer for a period of at least 3 months on the effective date of the work-share program and who are regularly employed by the employer in that employment.

108.062(2)(h) (h) Specify the normal average hours per week worked by each employee in the work unit and the percentage reduction in the average hours of work per week worked by that employee, exclusive of overtime hours, which shall be applied in a uniform manner and which shall be at least 10 percent but not more than 50 percent of the normal hours per week of that employee.

108.062(2)(i) (i) Describe the manner in which requirements for maximum federal financial participation in the plan will be implemented, including a plan for giving notice, where feasible, to participating employees of changes in work schedules.

108.062(2)(j) (j) Provide an estimate of the number of layoffs that would occur without implementation of the plan.

108.062(2)(k) (k) Specify the effect on any fringe benefits provided by the employer to the employees who are included in the work-share program other than fringe benefits required by law.

108.062(2)(L) (L) Include a statement affirming that the plan is in compliance with all employer obligations under applicable federal and state laws.

108.062(2)(m) (m) Indicate whether the plan will include training to enhance job skills sponsored by the employer and acknowledge that, pursuant to federal law, the employees in the work unit may participate in training funded under the federal Workforce Investment Act of 1998 without affecting availability for work, subject to the approval of the department.

108.062(3) (3) Approval of plans. The department shall approve a plan if the plan includes all of the elements specified in sub. (2). The approval is effective for the effective period of the plan unless modified under sub. (3m).

108.062(3m) (3m) Modification of plans. Upon application of an employer that created a plan, the department may approve a modification to the plan. An approved modification is effective beginning on the date that the modification is approved by the department and is effective for the remaining effective period of the plan.

108.062(4) (4) Effective period. A work-share program becomes effective on the later of the Sunday of the 2nd week beginning after approval of a work-share plan under sub. (3) or any Sunday after that day specified in the plan. A work-share program ends on the earlier of the last Sunday that precedes the end of the 6-month period beginning on the effective date of the program or any Sunday before that day specified in the plan unless the program terminates on an earlier date under sub. (5), (14), or (15).

108.062(5) (5) Revocation of approval. The department may revoke its approval of a work-share plan for good cause, including conduct that tends to defeat the purpose and effective operation of the plan, failure to comply with the requirements of this section or the work-share plan, or an unreasonable change to the productivity standards of the employees included under the work-share program. Any revocation is effective on the Sunday of the 2nd week beginning after revocation of approval of the plan under this subsection.

108.062(6) (6) Benefit amount.

108.062(6)(a)(a) Except as provided in par. (b) and sub. (7), an employee who is included under a work-share program and who qualifies to receive regular benefits for any week during the effective period of the program shall receive a benefit payment for each week that the employee is included under the program in an amount equal to the employee's regular benefit amount under s. 108.05 (1) multiplied by the employee's proportionate reduction in hours worked for that week as a result of the work-share program.

108.062(6)(b) (b) No employee who is included in a work unit is eligible to receive any benefits for a week in which the plan is in effect in which the employee is engaged in work for the employer that sponsors the plan which, when combined with work performed by the employee for any other employer for the same week, exceed 90 percent of the employee's average hours of work per week for the employer that creates the plan, as identified in the plan.

108.062(7) (7) Benefits for partial unemployment. An employee who would otherwise be paid benefits under s. 108.05 (3) for any week shall receive a benefit payment for that week in the amount payable to the employee under sub. (6) (a) or the amount payable to the employee under s. 108.05 (3), whichever is higher.

108.062(8) (8) Benefit year. An employee may be paid a benefit under sub. (6) (a) only for weeks beginning in the employee's benefit year in an amount not exceeding the employee's total benefit entitlement under s. 108.06 (1). Benefits paid under sub. (6) (a) may begin after the first week of the employee's benefit year or may terminate earlier than the last week of the employee's benefit year.

108.062(9) (9) Other benefits. An employee who receives benefits under sub. (6) (a) remains eligible for any benefits other than regular benefits for which the employee may qualify and the amount of those benefits is not affected by the employee's receipt of benefits under sub. (6) (a).

108.062(10) (10) Availability for work. An employee who is receiving benefits under sub. (6) (a) for any week need not be available for work in that week other than for the normal hours of work that the employee worked for the employer that creates the work-share program immediately before the week in which the work-share program began and any additional hours in which the employee is engaged in training to enhance job skills sponsored by the employer that creates the plan or training funded under the federal Workforce Investment Act of 1998 that is approved by the department.

108.062(10m) (10m) Registration for work and work search. The department shall waive the requirements to register for work under s. 108.04 (2) (a) 2. and to conduct a search for work under s. 108.04 (2) (a) 3. for an employee during each week that the employee is receiving benefits under a work-share agreement under sub. (6) (a).

108.062(11) (11) Other employment. An employee who is included in a work-share program during a benefit year may be paid wages during the same benefit year by an employer other than the employer who creates the work-share program. An employee's benefit eligibility for such work is subject to the limitation under sub. (6) (b).

108.062(12) (12) Retirement plan and health insurance coverage. An employer that creates a work-share program shall maintain coverage under any defined benefit or defined contribution retirement plan and any health insurance coverage that the employer provides to the employees who are included in a work-share program, including any particulars of coverage and percentages contributed by the employer for the costs of that coverage, during the effective period of the program under the same terms and conditions as if the employees were not included in the program.

108.062(14) (14) Termination by employer. An employer that creates a work-share program may terminate the program before the end of the effective period as provided in the work-share plan by filing notice of termination with the department. The program is then terminated on the 2nd Sunday following the date that the notice of termination is filed unless the notice specifies that the program is terminated at the beginning of a later week in which case the program terminates at the beginning of that week.

108.062(15) (15) Involuntary termination. If in any week there are fewer than 20 employees who are included in a work-share program of any employer, the program terminates on the 2nd Sunday following the end of that week.

108.062(16) (16) Successorship. If all or any part of the business of an employer that creates a work-share program is transferred as provided in s. 108.16 (8), the successor employer may continue the work-share program as provided in the work-share plan or may terminate the program by filing notice of termination under sub. (14). Termination by a successor employer does not affect any employees of the transferring employer who continue their employment with the transferring employer.

108.062(17) (17) Termination of employment. An employee who is included in a work-share program may be terminated or may voluntarily terminate his or her employment during the effective period of the program and the employee's eligibility or ineligibility for benefits for any weeks beginning after the date of termination is not affected solely as a result of the employee's inclusion in the program.

108.062(18) (18) Federal financial participation. The department shall seek to qualify this state for full federal participation in the cost of administration of this section and financing of benefits to employees participating in work-share programs under this section.

108.062(19) (19) Secretary may waive compliance. The secretary may waive compliance with any requirement under this section if the secretary determines that waiver of the requirement is necessary to permit continued certification of this chapter for grants to this state under Title III of the federal Social Security Act, for maximum credit allowances to employers under the federal Employment Tax Act, or for this state to qualify for full federal financial participation in the cost of administration of this section and financing of benefits to employees participating in work-share programs under this section.

108.062 History History: 2013 a. 11; s. 35.17 correction in (2) (h).



108.065 Determination of employer.

108.065  Determination of employer.

108.065(1e) (1e) Except as provided in subs. (2) and (3), if there is more than one employing unit that has a relationship to an employee, the department shall determine which of the employing units is the employer of the employee by considering the following:

108.065(1e)(a) (a) An employing unit's right by contract and in fact to:

108.065(1e)(a)1. 1. Determine a prospective employee's qualifications to perform the services in question and to hire or discharge the employee.

108.065(1e)(a)2. 2. Determine the details of the employee's pay including the amount of, method of, and frequency of changes in that pay.

108.065(1e)(a)3. 3. Train the employee and exercise direction and control over the performance of services by the employee and when and how they are to be performed.

108.065(1e)(a)4. 4. Impose discipline upon the employee for rule or policy infractions or unsatisfactory performance.

108.065(1e)(a)5. 5. Remove the employee from one job or assign the employee to a different job.

108.065(1e)(a)6. 6. Require oral or written reports from the employee.

108.065(1e)(a)7. 7. Evaluate the quantity and quality of the services provided by the employee.

108.065(1e)(a)8. 8. Assign a substitute employee to perform the services of an employee if the employee is unavailable for work or is terminated from work.

108.065(1e)(a)9. 9. Assign alternative work to the employee if the employee is removed from a particular job.

108.065(1e)(b) (b) Which employing unit:

108.065(1e)(b)1. 1. Benefits directly or indirectly from the services performed by the employee.

108.065(1e)(b)2. 2. Maintains a pool of workers who are available to perform the services in question.

108.065(1e)(b)3. 3. Is responsible for employee compliance with applicable regulatory laws and for enforcement of such compliance.

108.065(2) (2)

108.065(2)(a)(a) A temporary help company is the employer of an individual who the company engages in employment to perform services for a client or customer of the company.

108.065(2)(b) (b) A professional employer organization is the employer of the employees who it engages to perform services for its client, including a corporate officer if the officer's position is included in the employee leasing agreement with the client.

108.065(2)(c) (c) A corporation which pays wages to an employee who is concurrently employed by that corporation and one or more related corporations for work performed for the corporation which pays the wages and the related corporation or corporations is the employer of that employee. For purposes of this subsection, if 2 or more corporations are related corporations at any time during a quarter, they are related corporations during that entire quarter.

108.065(3) (3) A provider of home health care and personal care services for medical assistance recipients under ch. 49 may elect to be the employer of one or more employees providing those services. As a condition of eligibility for election to be the employer of one or more employees providing those services, the provider shall notify in writing the recipient of any such services of its election, for purposes of the unemployment insurance law, to be the employer of any worker providing such services to the recipient, and must be treated as the employer by the federal internal revenue service for purposes of federal unemployment taxes on the worker's services.

108.065 History History: 1987 a. 255; 1993 a. 373; 1997 a. 39; 2001 a. 35; 2011 a. 198; s. 13.92 (1) (bm) 2.



108.066 Seasonal employers and seasons.

108.066  Seasonal employers and seasons.

108.066(1) (1) Any employer may apply to the department between January 1 and May 31 of any year to be designated a seasonal employer. If mailed, an application shall be postmarked no later than May 31 or received by the department no later than June 3. If June 3 falls on a Saturday, Sunday or legal holiday under state or federal law, a mailed application shall be received by the department no later than the next following day which is not a Saturday, Sunday or legal holiday under state or federal law.

108.066(2) (2) By June 30 of each year the department shall examine each application timely submitted under sub. (1) and issue a determination as to whether the employer is a seasonal employer. If the department designates an employer as a seasonal employer, the department shall determine the applicable season of the employer under sub. (4).

108.066(3) (3) The department shall designate an employer a seasonal employer if:

108.066(3)(a) (a) The employer:

108.066(3)(a)1. 1. Is in a tourism, recreational, or tourist service industry, including operation of a hotel, inn, camp, tourism attraction, restaurant, ice cream or soft drink stand, drive-in theater, racetrack, park, carnival, country club, golf course, swimming pool, chair lift or ski resort; or

108.066(3)(a)2. 2. Has been classified by the department as primarily engaged in agricultural production, agricultural services, forestry or commercial fishing, hunting or trapping;

108.066(3)(b) (b) The employer customarily operates primarily during 2 calendar quarters within a year;

108.066(3)(c) (c) At least 75% of the wages paid by the employer during the year immediately preceding the date of the proposed designation were paid for work performed during the 2 calendar quarters under par. (b); and

108.066(3)(d) (d) The employer is not delinquent, at the time of designation, in making any contribution report or payment required under this chapter.

108.066(4) (4) A seasonal employer's season, for purposes of this section, is the 2 calendar quarters under sub. (3) (b) which include 75% or more of the employer's payroll for the year preceding the date of the proposed designation.

108.066(5) (5) The department shall, by June 30 of each year, examine and redetermine whether any employer which it has designated a seasonal employer continues to qualify for designation as a seasonal employer under sub. (3).

108.066(6) (6) Any determination or redetermination made under this section is effective on January 1 of the succeeding year.

108.066 History History: 1991 a. 89; 1993 a. 373.



108.067 Professional employer organizations and leasing agreements.

108.067  Professional employer organizations and leasing agreements.

108.067(1)(1) Each professional employer organization that enters into an employee leasing agreement with a client during any calendar quarter shall submit to the department, no later than the due date for payment of contributions under s. 108.17 (2) relating to that quarter, in the form prescribed by the department, a report disclosing the identity of that client and such other information as the department prescribes.

108.067(2) (2) If a professional employer organization and client terminate an employee leasing agreement, the professional employer organization and client shall notify the department within 10 working days of the termination.

108.067(3) (3) Notwithstanding s. 108.02 (13) (i), if an employer that is a client of a professional employer organization enters into an employee leasing agreement with the organization that results in the discontinuance of all employees of the employer who are engaged in employment, the department shall maintain the employer account of the client for a period of 5 full calendar years after the beginning of the agreement. If the employee leasing agreement is terminated prior to the end of the 5-year period, the client shall so notify the department and resume all responsibilities as the employer of its employees under this chapter as of the date of termination. Section 108.02 (13) (i) applies if the employee leasing agreement is terminated before the end of the 5-year period and the conditions for termination of coverage set forth in s. 108.02 (13) (i) exist.

108.067 History History: 2001 a. 35; 2007 a. 59.



108.068 Treatment of limited liability companies and members.

108.068  Treatment of limited liability companies and members.

108.068(1)(1) Subject to subs. (2) to (6) and (8), the department shall treat a multimember limited liability company as a partnership and shall treat a single-member limited liability company as a sole proprietorship under this chapter unless the company has filed an election with the federal internal revenue service to be treated as a corporation for federal tax purposes and files proof with the department that the internal revenue service has agreed to treat the company as a corporation for such purposes.

108.068(2) (2) The department shall treat a limited liability company that files proof under sub. (1) as a corporation under this chapter beginning on the same date that the federal internal revenue service treats the company as a corporation for federal tax purposes, except that for benefit purposes the treatment shall apply to benefit years in existence on or beginning on or after the date that the federal internal revenue service treats the company as a corporation for federal tax purposes if the benefit year to which the treatment is to be applied has not ended on the date that the department first has notice of a benefit eligibility issue that relates to treatment of that limited liability company.

108.068(3) (3) Subject to subs. (1), (2), and (6) to (8), a limited liability company that is treated as a corporation for federal tax purposes shall be treated as a corporation under this chapter, and each member of the limited liability company shall be treated as a corporate officer for contribution and benefit purposes.

108.068(4) (4) Subject to subs. (2) and (6) to (8), a multimember limited liability company that is not treated as a corporation for federal tax purposes shall be treated as a partnership under this chapter, and the members of the limited liability company shall be treated for contribution and benefit purposes as partners of that partnership.

108.068(5) (5) Subject to subs. (2) and (6) to (8), a single-member limited liability company that is not treated as a corporation for federal tax purposes shall be treated as a sole proprietorship under this chapter, and the member shall be treated as a sole proprietor for contribution and benefit purposes.

108.068(6) (6) The department may, in the interests of justice or to prevent fraud upon the unemployment insurance program, determine that a member of a limited liability company is an employee of that company.

108.068(7) (7) Subject to subs. (2) to (6), if a limited liability company is treated as a corporation under this chapter the department shall treat the company as a partnership under this chapter, if the company has multiple members or shall treat the company as a sole proprietorship under this chapter if the company has a single member if the company files proof with the department that the internal revenue service has agreed to treat the company as a partnership or sole proprietorship for federal tax purposes.

108.068(8) (8) The department shall treat a limited liability company that files proof under sub. (7) as a partnership or sole proprietorship under this chapter beginning on the same date that the federal internal revenue service treats the company as a partnership or sole proprietorship for federal tax purposes, except that for benefit purposes the treatment shall apply to benefit years in existence on or beginning on or after the date that the federal internal revenue service treats the company as a partnership or sole proprietorship for federal tax purposes if the benefit year to which the treatment is to be applied has not ended on the date that the department first has notice of a benefit eligibility issue that relates to treatment of that limited liability company.

108.068 History History: 2003 a. 197; 2005 a. 86; 2007 a. 97.



108.07 Liability of employers.

108.07  Liability of employers.

108.07(1) (1) Except as otherwise provided in subs. (4), (5) and (5m) and s. 108.04 (13), the department shall charge benefits payable to a claimant who has been paid or is treated as having been paid base period wages with respect to work performed for one employer only to the account of that employer.

108.07(2) (2) Except as provided in subs. (3) to (5), if a claimant has been paid or is treated as having been paid base period wages with respect to work performed for more than one employer, the department shall charge the account of each employer for all benefits paid to the claimant for weeks ending within the employee's benefit year in the same proportion that the base period wages paid or treated as having been paid to the claimant with respect to work performed for that employer bear to the total base period wages paid or treated as having been paid to the claimant.

108.07(3) (3) Except as provided in sub. (7), if a claimant earns wages during his or her benefit year for work performed for an employer from which the claimant has base period wages, if a claimant receives sick pay, holiday pay, vacation pay or termination pay that is treated as wages under s. 108.05, if any amount that the claimant would have earned from that employer is treated as wages under s. 108.05 (3) (a) or if any combination of wages and such pay or amount is received or treated as received during the claimant's benefit year from such an employer, the department shall charge benefits otherwise chargeable to the account of that employer to the fund's balancing account for each week in which the claimant earns, receives or is treated as receiving such remuneration equal to at least 6.4% of the wages paid by that employer to the claimant during the same quarter of the prior calendar year as the quarter which includes that week.

108.07(3m) (3m) If a claimant has base period wages with an employer constituting less than 5% of the claimant's total base period wages, the department shall not charge the benefits to the account of that employer. If benefits are otherwise chargeable to the account of any employer whose share of a claimant's total base period wages is less than 5%, the department shall charge the benefits to the remaining employers with which the claimant has base period wages. The department shall distribute such charges in the same proportion that the claimant's base period wages from such employers bear to the claimant's total base period wages from all such employers. This subsection does not apply to claims for benefits based in whole or in part on employment as federal civilian employees or former military personnel under 5 USC ch. 85, or work covered by the unemployment insurance laws of 2 or more jurisdictions under s. 108.14 (8n).

108.07(3r) (3r) Except as otherwise provided in sub. (7), if a claimant has been paid or is treated as having been paid base period wages with respect to work performed for an employer that is subject to the contribution requirements of ss. 108.17 and 108.18 and whose account has been charged for benefits paid to that claimant for an immediately preceding benefit year, the department shall not charge the benefits payable in the subsequent benefit year to the account of that employer if the claimant has not had employment with that employer since the start of the immediately preceding benefit year. The department shall charge benefits otherwise chargeable to the account of that employer to the fund's balancing account.

108.07(4) (4) If benefits based on any employment are chargeable to the fund's balancing account, the department shall not charge the account of the employer who engaged the employee in that employment for those benefits.

108.07(5) (5) Except as provided in sub. (7), whenever benefits which would otherwise be chargeable to the fund's balancing account are paid based on wages paid by an employer that is not subject to the contribution requirements of ss. 108.17 and 108.18, and the benefits are so chargeable under sub. (3) or s. 108.04 (1) (f) or (5) or 108.14 (8n) (e), or under s. 108.16 (6m) (e) for benefits specified in s. 108.16 (3) (b), the department shall charge the benefits as follows:

108.07(5)(a) (a) If no employer from which the claimant has base period wages is subject to the contribution requirements of ss. 108.17 and 108.18, the benefits shall be charged to the administrative account and paid from the appropriation under s. 20.445 (1) (gd).

108.07(5)(b) (b) If one employer from which the claimant has base period wages is not subject to the contribution requirements of ss. 108.17 and 108.18, and one or more employers from which the claimant has base period wages is subject to the contribution requirements of ss. 108.17 and 108.18, the benefits shall be charged to the fund's balancing account.

108.07(5)(c) (c) If 2 or more employers from which the claimant has base period wages are not subject to the contribution requirements of ss. 108.17 and 108.18, and one or more employers from which the claimant has base period wages are subject to the contribution requirements of ss. 108.17 and 108.18, that percentage of the employee's benefits which would otherwise be chargeable to the fund's balancing account under sub. (3) or s. 108.04 (1) (f) or (5), or under s. 108.16 (6m) (e) for benefits specified in s. 108.16 (3) (b), shall be charged to the administrative account and paid from the appropriation under s. 20.445 (1) (gd).

108.07(5m) (5m) Whenever benefits are paid to a claimant based in part on employment by a seasonal employer by which the claimant was employed for a period of less than 90 days during the season of the seasonal employer, as determined under s. 108.066 (4), and that season includes any portion of the claimant's base period, and the claimant has been paid or is treated as having been paid base period wages or other remuneration of $500 or more during his or her base period for services performed for at least one employer other than the seasonal employer which is subject to the unemployment insurance law of any state or the federal government, the department shall charge to the fund's balancing account the benefits which would otherwise be chargeable to the account of the seasonal employer.

108.07(6) (6) The department may initially charge benefits otherwise chargeable to the administrative account under this section to the fund's balancing account, and periodically reimburse the charges to the balancing account from the administrative account.

108.07(7) (7) Whenever benefits are chargeable under sub. (1) or (2) based on federal employment, the department shall charge the benefits to the federal government.

108.07 History History: 1971 c. 53; 1975 c. 343; 1979 c. 110 s. 60 (11); 1983 a. 17; 1987 a. 38, 255; 1989 a. 77; 1991 a. 89; 1993 a. 373; 1995 a. 118; 1997 a. 39; 2013 a. 36.



108.08 Notification.

108.08  Notification.

108.08(1)(1) To receive benefits for any given week of unemployment, a claimant shall give notice to the department with respect to such week of unemployment within such time and in such manner as the department may by rule prescribe.

108.08(2) (2) The department may require from any or each employer notification of the partial or total unemployment of the employer's employees, within such time, in such form, and in accordance with such rules as the department may prescribe.

108.08 History History: 1985 a. 17; 1993 a. 492.



108.09 Settlement of benefit claims.

108.09  Settlement of benefit claims.

108.09(1) (1)  Filing. Claims for benefits shall be filed pursuant to department rules. Each employer that is notified of a benefit claim shall promptly inform the department in writing as to any eligibility question in objection to such claim together with the reasons for the objection. The department may also obtain information from the employee concerning the employee's eligibility, employment or wages.

108.09(2) (2) Computation and determination.

108.09(2)(a)(a) The department shall promptly issue a computation setting forth the employee's potential benefit rights based on reports filed by an employer or employers under s. 108.205, or on the employee's statement and any other information then available. The results of the computation, a recomputation, or pertinent portion of either, shall be mailed to the last-known address of each party. The department may recompute an employee's potential benefit rights at any time on the basis of subsequent information or to correct a mistake, including an error of law, except that a party's failure to make specific written objection, received by the department within 14 days after the above mailing, as to a computation or recomputation is a waiver by such party of any objection thereto. Any objections to a computation which are not satisfactorily resolved by recomputation shall be resolved by a determination under par. (b).

108.09(2)(b) (b) The department shall issue determinations whenever necessary to resolve any matters that may bar, suspend, terminate or otherwise affect the employee's eligibility for benefits or to resolve any liability for penalties under s. 108.04 (11) (bh).

108.09(2)(bm) (bm) In determining whether an individual meets the conditions specified in s. 108.02 (12) (bm) 2. b. or c. or (c) 1., the department shall not consider documents granting operating authority or licenses, or any state or federal laws or federal regulations granting such authority or licenses.

108.09(2)(c) (c) Unless a party has filed a timely request for hearing as to the determination, the department may set aside or amend a determination within 2 years of the date of the determination on the basis of subsequent information or to correct a mistake, including an error of law. Unless a party has filed a timely request for hearing as to the determination, the department may set aside or amend a determination at any time if the department finds that:

108.09(2)(c)1. 1. Fraud or concealment occurred; or

108.09(2)(c)2. 2. The benefits paid or payable to a claimant have been affected by wages earned by the claimant which have not been paid, and the department is provided with notice from the appropriate state or federal court or agency that a wage claim for those wages will not be paid in whole or in part.

108.09(2)(cm) (cm) Unless a party has filed a timely request for review of the decision of an appeal tribunal by the commission or has commenced a timely action for the judicial review of the decision of the commission, the department may set aside or amend any appeal tribunal decision adverse to a claimant that has been issued under s. 108.09, 1995 stats., within the 4-year period immediately preceding January 4, 1998, or may reverse, modify or set aside any decision of the commission adverse to a claimant that has been issued under s. 108.09, 1995 stats., within the 4-year period immediately preceding January 4, 1998, if the department finds that the benefits paid or payable to the claimant have been affected by wages earned by the claimant which have not been paid, and the department is provided with notice from the appropriate state or federal court or agency that a wage claim for those wages will not be paid in whole or in part.

108.09(2)(d) (d) A copy of each determination shall be mailed to the last-known address of each of the parties, except that a party's copy of any determination may be given to such party instead of being mailed.

108.09(2r) (2r) Hearing request. Any party to a determination may request a hearing as to any matter in that determination if such request is made in accordance with procedure prescribed by the department and is received by the department or postmarked within 14 days after a copy of the determination was mailed or given to such party, whichever first occurs.

108.09(3) (3) Appeal tribunals.

108.09(3)(a)(a)

108.09(3)(a)1.1. To hear and decide disputed claims or to resolve liabilities under sub. (2) (b), the department shall establish appeal tribunals. Except as authorized in this paragraph, each tribunal shall consist of an individual who is a permanent employee of the department.

108.09(3)(a)2. 2. The department may appoint an individual who is not a permanent employee of the department to serve as a temporary reserve appeal tribunal. An individual who is appointed to serve as a temporary reserve appeal tribunal shall be an attorney who is licensed to practice in this state.

108.09(3)(a)3. 3. Upon request of a party to an appeal or upon its own motion, the department may appoint an individual who is not a permanent employee of the department to hear an appeal in which the department or an employee or former employee of the department is an interested party. No individual may hear any appeal in which the individual is a directly interested party.

108.09(3)(b) (b) Consistently with applicable state and federal law, the appeal tribunal may affirm, reverse or modify the initial determination of the department or set aside the determination and remand the matter to the department for further proceedings, or may remand to the department for consideration of any issue not previously investigated by the department.

108.09(4) (4) Appeals.

108.09(4)(a)(a) Opportunity to be heard. Unless the request for a hearing is withdrawn, each of the parties shall be afforded reasonable opportunity to be heard, and the claim thus disputed shall be promptly decided by such appeal tribunal as the department designates or establishes for this purpose.

108.09(4)(b) (b) Scheduling of hearing. At the discretion of the department or the appeal tribunal the hearing may be held in more than one location and may be continued, adjourned or postponed from time to time.

108.09(4)(c) (c) Late appeal. If a party files an appeal which is not timely, an appeal tribunal shall review the appellant's written reasons for filing the late appeal. If those reasons, when taken as true and construed most favorably to the appellant, do not constitute a reason beyond the appellant's control, the appeal tribunal may dismiss the appeal without a hearing and issue a decision accordingly. Otherwise, the department may schedule a hearing concerning the question of whether the appeal was filed late for a reason that was beyond the appellant's control. The department may also provisionally schedule a hearing concerning any matter in the determination being appealed. After hearing testimony on the late appeal question, the appeal tribunal shall issue a decision which makes ultimate findings of fact and conclusions of law concerning whether the appellant's appeal was filed late for a reason that was beyond the appellant's control and which, in accordance with those findings and conclusions, either dismisses the appeal or determines that the appeal was filed late for a reason that was beyond the appellant's control. If the appeal is not dismissed, the same or another appeal tribunal established by the department for this purpose, after conducting a hearing, shall then issue a decision under sub. (3) (b) concerning any matter in the determination.

108.09(4)(d) (d) Appellant's failure to appear.

108.09(4)(d)1.1. If the appellant fails to appear at a hearing held under this section and due notice of the hearing was mailed to the appellant's last-known address, the appeal tribunal shall issue a decision dismissing the request for hearing unless subd. 2. applies.

108.09(4)(d)2. 2. If the appellant delivers or transmits a written explanation for nonappearance to the department which is received before a decision under subd. 1. is mailed, the department may so notify each party and schedule a hearing concerning whether there was good cause for the appellant's nonappearance. The department may also provisionally schedule a hearing concerning any matter in the determination. If, after hearing testimony, the appeal tribunal finds that the appellant's explanation does not establish good cause for nonappearance, the appeal tribunal shall issue a decision containing this finding and dismissing the appeal. If, after hearing testimony, the appeal tribunal finds that the appellant's explanation establishes good cause for nonappearance, the appeal tribunal shall issue a decision containing this finding. The same or another appeal tribunal established by the department for this purpose shall then issue a decision under sub. (3) (b) after conducting a hearing concerning any matter in the determination.

108.09(4)(d)3. 3. If the appellant delivers or transmits a written explanation for nonappearance to the department which is received within 21 days after a decision under subd. 1. is mailed, the appeal tribunal may set aside the decision dismissing the appeal and the department may schedule a hearing concerning whether there was good cause for the appellant's nonappearance. The department may also provisionally schedule a hearing concerning any matter in the determination. If, after hearing testimony, the appeal tribunal finds that the appellant's explanation does not establish good cause for nonappearance, the appeal tribunal shall issue a decision containing this finding and reinstating the dismissal. If, after hearing testimony, the appeal tribunal finds that the appellant's explanation establishes good cause for nonappearance, the appeal tribunal shall issue a decision containing this finding. The same or another appeal tribunal established by the department for this purpose shall then issue a decision under sub. (3) (b) after conducting a hearing concerning any matter in the determination.

108.09(4)(e) (e) Respondent's failure to appear.

108.09(4)(e)1.1. If the respondent fails to appear at a hearing held under this section but the appellant is present, and due notice of the hearing was mailed to the respondent's last-known address, the appeal tribunal shall hold the hearing and shall issue a decision under sub. (3) (b) unless subd. 2. applies.

108.09(4)(e)2. 2. If the respondent delivers or transmits a written explanation for nonappearance to the department which is received before a decision favorable to the respondent is mailed under subd. 1., the appeal tribunal shall acknowledge receipt of the explanation in its decision but shall take no further action concerning the explanation at that time. If the respondent delivers or transmits a written explanation for nonappearance to the department which is received before a decision unfavorable to the respondent is mailed under subd. 1., the department may so notify each party and may schedule a hearing concerning whether there was good cause for the respondent's nonappearance. The department may also provisionally schedule a hearing for further testimony concerning any matter in the determination. If, after hearing testimony, the appeal tribunal finds that the respondent's explanation does not establish good cause for nonappearance, the appeal tribunal shall issue a decision containing this finding. The same or another appeal tribunal established by the department for this purpose shall also issue a decision based on the testimony and other evidence presented at the hearing at which the respondent failed to appear. If, after hearing testimony, the appeal tribunal finds that the respondent's explanation establishes good cause for nonappearance, the appeal tribunal shall issue a decision containing this finding. The same or another appeal tribunal established by the department for this purpose shall then issue a decision under sub. (3) (b) after conducting a hearing concerning any matter in the determination. If such a 2nd hearing is held concerning any matter in the determination, the appeal tribunal shall only consider testimony and other evidence admitted at that hearing in making a decision.

108.09(4)(e)3. 3. If the respondent delivers or transmits a written explanation for nonappearance to the department which is received within 21 days after a decision favorable to the respondent is mailed under subd. 1., the department shall notify the respondent of receipt of the explanation and that since the decision was favorable to the respondent no further action concerning the explanation will be taken at that time. If the respondent delivers or transmits a written explanation for nonappearance to the department which is received within 21 days after a decision unfavorable to the respondent is mailed under subd. 1., the appeal tribunal may set aside the original decision and the department may schedule a hearing concerning whether there was good cause for the respondent's nonappearance. The department may also provisionally schedule a hearing concerning any matter in the determination. If the original decision is not set aside, the appeal tribunal may on its own motion amend or set aside that decision within 21 days after the decision concerning whether there was good cause for the respondent's nonappearance is mailed under subd. 1. If, after hearing testimony, the appeal tribunal finds that the respondent's explanation does not establish good cause for nonappearance, the appeal tribunal shall issue a decision containing this finding and, if necessary, reinstating the decision which was set aside. If, after hearing testimony, the appeal tribunal finds that the respondent's explanation establishes good cause for nonappearance, the same or another appeal tribunal established by the department for this purpose shall issue a decision containing this finding. The same or another appeal tribunal established by the department for this purpose shall then issue a decision under sub. (3) (b) after conducting a hearing concerning any matter in the determination. If such a 2nd hearing is held concerning any matter in the determination, the appeal tribunal shall only consider the testimony and other evidence admitted at that hearing in making a decision.

108.09(4)(f) (f) Postdecision changes.

108.09(4)(f)1.1. Except as provided in par. (e) 3., within 21 days after its decision was mailed to the parties the appeal tribunal may on its own motion amend or set aside its decision and may thereafter make new findings and issue a decision on the basis of evidence previously submitted in such case, or the same or another appeal tribunal may make new findings and issue a decision after taking additional testimony.

108.09(4)(f)2. 2. Unless a party has filed a timely petition for review of the appeal tribunal decision by the commission, the appeal tribunal may set aside or amend an appeal tribunal decision, or portion thereof, at any time if the appeal tribunal finds that:

108.09(4)(f)2.a. a. A technical or clerical mistake has occurred; or

108.09(4)(f)2.b. b. The benefits paid or payable to a claimant have been affected by wages earned by the claimant which have not been paid, and the appeal tribunal is provided with notice from the appropriate state or federal court or agency that a wage claim for those wages will not be paid in whole or in part.

108.09(4)(f)3. 3. Unless a party has filed a timely petition for review of the appeal tribunal decision by the commission, the appeal tribunal may, within 2 years after the date of the decision, reopen its decision if it has reason to believe that a party offered false evidence or a witness gave false testimony on an issue material to its decision. Thereafter, and after receiving additional evidence or taking additional testimony, the same or another appeal tribunal may set aside its original decision, make new findings and issue a decision.

108.09(4m) (4m) Reports by experts. The contents of verified or certified reports by qualified experts presented by a party or the department constitute prima facie evidence as to the matter contained in the reports in any proceeding under this section, insofar as the reports are otherwise competent and relevant, subject to such rules and limitations as the department prescribes.

108.09(4n) (4n) Employment data system reports. If the department maintains a database system consisting of occupational information and employment conditions data, and an employee of the department, including an individual who serves as an appeal tribunal, creates a report from the system, the report constitutes prima facie evidence as to the matters contained in the report in any proceeding under this section if:

108.09(4n)(a) (a) The department has provided to the parties an explanation of the system and the reports created from the system prior to admission of the report.

108.09(4n)(b) (b) The parties have been given the opportunity to review and object to the report, including the accuracy of any information used in creating the report, prior to its admission into evidence.

108.09(4n)(c) (c) The report sets forth all of the information used in creating the report.

108.09(4o) (4o) Departmental records relating to benefit claims. In any hearing before an appeal tribunal under this section, a departmental record relating to a claim for benefits, other than a report specified in sub. (4m), constitutes prima facie evidence, and shall be admissible to prove, that an employer provided or failed to provide to the department complete and correct information in a fact-finding investigation of the claim, notwithstanding that the record or a statement contained in the record may be uncorroborated hearsay and may constitute the sole basis upon which issue of the employer's failure is decided, if the parties appearing at the hearing have been given an opportunity to review the record at or before the hearing and to rebut the information contained in the record. A record of the department that is admissible under this subsection shall be regarded as self authenticating and shall require no foundational or other testimony for its admissibility, unless the circumstances affirmatively indicate a lack of trustworthiness in the record. If such a record is admitted and made the basis of a decision, the record may constitute substantial evidence under s. 102.23 (6). For purposes of this subsection, "departmental record" means a memorandum, report, record, document, or data compilation that has been made or maintained by employees of the department in the regular course of the department's fact-finding investigation of a benefit claim, is contained in the department's paper or electronic files of the benefit claim, and relates to the department's investigative inquiries to an employer or statements or other matters submitted by the employer or its agent in connection with the fact-finding investigation of a benefit claim. A departmental record may not be admitted into evidence under this subsection or otherwise used under this subsection for any purpose other than to prove whether an employer provided or failed to provide to the department complete and correct information in a fact-finding investigation of a claim.

108.09(4s) (4s) Employee status. In determining whether an individual meets the conditions specified in s. 108.02 (12) (bm) 2. b. or c. or (c) 1., the appeal tribunal shall not take administrative notice of or admit into evidence documents granting operating authority or licenses, or any state or federal laws or federal regulations granting such authority or licenses.

108.09(5) (5) Procedure.

108.09(5)(a)(a) Except as provided in s. 901.05, the manner in which claims shall be presented, the reports thereon required from the employee and from employers, and the conduct of hearings and appeals shall be governed by general department rules, whether or not they conform to common law or statutory rules of evidence and other technical rules of procedure, for determining the rights of the parties.

108.09(5)(b) (b) All testimony at any hearing under this section shall be taken down by a stenographer, or recorded by a recording machine, but need not be transcribed unless either of the parties requests a transcript prior to expiration of that party's right to further appeal under this section and pays a fee to the commission in advance, the amount of which shall be established by rule of the commission. When a transcript is thus furnished one of the parties upon request, a copy of the transcript shall be furnished the other party free of charge. The transcript fee thus collected shall be paid to the administrative account.

108.09(5)(c) (c) If the testimony at a hearing was recorded by a recording machine the department may furnish a copy of the tape recording in lieu of a transcript. The fee for obtaining a copy of a tape recording shall be established by rule of the department.

108.09(5)(d) (d) In its review of the decision of an appeal tribunal, the commission shall use a written synopsis of the testimony and other evidence taken at a hearing or a transcript of the hearing prepared, under the direction of the department or commission, by an employee of the department, an employee of the commission or a contractor. If a party shows to the commission that a synopsis is not sufficiently complete and accurate to fairly reflect the relevant and material testimony and other evidence taken, the commission shall direct the preparation of a transcript. If a transcript is prepared, the transcript shall indicate the transcriber's name and whether the transcriber is an employee of the department, an employee of the commission, or a contractor.

108.09(6) (6) Commission review.

108.09(6)(a)(a) The department or any party may petition the commission for review of an appeal tribunal decision, pursuant to commission rules, if such petition is received by the department or commission or postmarked within 21 days after the appeal tribunal decision was mailed to the party's last-known address. The commission shall dismiss any petition if not timely filed unless the petitioner shows probable good cause that the reason for having failed to file the petition timely was beyond the control of the petitioner. If the petition is not dismissed the commission may take action under par. (d).

108.09(6)(b) (b) Within 28 days after a decision of the commission is mailed to the parties, the commission may, on its own motion, set aside the decision for further consideration and take action under par. (d).

108.09(6)(c) (c) On its own motion, for reasons it deems sufficient, the commission may set aside any final determination of the department or appeal tribunal or commission decision within 2 years from the date thereof upon grounds of mistake or newly discovered evidence, and take action under par. (d). The commission may set aside any final determination of the department or any decision of an appeal tribunal or of the commission at any time, and take action under par. (d), if the benefits paid or payable to a claimant have been affected by wages earned by the claimant which have not been paid, and the commission is provided with notice from the appropriate state or federal court or agency that a wage claim for those wages will not be paid in whole or in part.

108.09(6)(d) (d) In any case before the commission for action under this subsection, the commission may affirm, reverse, modify or set aside the decision on the basis of the evidence previously submitted, may order the taking of additional evidence as to such matters as it may direct, or it may remand the matter to the department for further proceedings.

108.09(7) (7) Judicial review.

108.09(7)(a)(a) The department or either party may commence action for the judicial review of a decision of the commission under this chapter after exhausting the remedies provided under this section if the party or the department has commenced such action in accordance with s. 102.23 within 30 days after a decision of the commission is mailed to a party's last-known address.

108.09(7)(b) (b) Any judicial review under this chapter shall be confined to questions of law, and the provisions of ch. 102 with respect to judicial review of orders and awards shall likewise apply to any decision of the commission reviewed under this section. In any such judicial action, the commission may appear by any licensed attorney who is a salaried employee of the commission and has been designated by it for this purpose, or at the commission's request by the department of justice.

108.09(7)(d) (d) Notwithstanding ss. 102.26 (1) and 814.245, upon review of a decision of the commission under this chapter, costs as between the parties shall be in the discretion of the court, but no costs may be taxed against the department.

108.09(8) (8) Representation and limitation of fees.

108.09(8)(a)(a) No employee may be charged fees by the department or its representatives in any proceeding under this chapter.

108.09(8)(b) (b) Any party in a dispute concerning benefit eligibility or liability for overpayment of benefits or a penalty imposed under s. 108.04 (11) (bh), or in any administrative proceeding under this chapter concerning such a dispute, may be represented by counsel or another agent; but no such counsel or agent may together charge or receive from an employee for all such representation in connection with such a dispute a fee which, in the aggregate, exceeds 10% of the maximum benefits at issue unless the department has first approved a specified higher fee. This paragraph does not apply to any fee charged for representation before a court of law.

108.09(9) (9) Payment of benefits.

108.09(9)(a)(a) Benefits shall be paid promptly in accordance with the department's determination or the decision of an appeal tribunal, the commission or a reviewing court, notwithstanding the pendency of the period to request a hearing, to file a petition for commission review or to commence judicial action or the pendency of any such hearing, review or action.

108.09(9)(b) (b) Where such determination or decision is subsequently amended, modified or reversed by a more recently issued determination or decision, benefits shall be paid or denied in accordance with the most recently issued determination or decision.

108.09(9)(c) (c) If any determination or decision awarding benefits is finally amended, modified or reversed, any benefits paid to the claimant which would not have been paid under such final determination or decision shall be deemed an erroneous payment. Sections 108.04 (13) (c) and (d), 108.16 (3) and 108.22 (8) shall apply to the charging and recovery of such erroneous payment.

108.09 History History: 1971 c. 147; 1973 c. 247; 1975 c. 343; 1977 c. 29, 418; 1979 c. 52, 221; 1981 c. 36; 1985 a. 17, 29; 1987 a. 38 ss. 81 to 86, 136; 1989 a. 56 s. 259; 1989 a. 77; 1991 a. 89, 269; 1993 a. 373; 1995 a. 118; 1997 a. 35, 39; 1999 a. 15; 2001 a. 35; 2003 a. 197; 2005 a. 86, 253; 2007 a. 59; 2009 a. 287; 2011 a. 32, 198, 236.

108.09 Annotation The findings of the appeal tribunal were conclusive and could not be enlarged upon by the circuit court. McGraw-Edison Co. v. DILHR, 64 Wis. 2d 703, 221 N.W.2d 677 (1974).

108.09 Annotation An employer whose unemployment compensation account is not affected by the commission's determination has no standing to seek judicial review. Cornwell Personnel Associates v. DILHR, 92 Wis. 2d 53, 284 N.W.2d 706 (Ct. App. 1979).

108.09 Annotation The failure to disclose a memorandum from the hearing examiner to the commission that related to the claimant's credibility did not deny due process. Rucker v. DILHR, 101 Wis. 2d 285, 304 N.W.2d 169 (Ct. App. 1981).

108.09 Annotation Judicial review procedures under this section are exclusive. Schiller v. DILHR, 103 Wis. 2d 353, 309 N.W.2d 5 (Ct. App. 1981).

108.09 Annotation LIRC has authority under sub. (6) (c) to act upon grounds of mistake of fact or law. LaCrosse Footwear v. LIRC, 147 Wis. 2d 419, 434 N.W.2d 392 (Ct. App. 1988).

108.09 Annotation Courts should accord deference to the findings of LIRC, rather than those of DILHR, when deference to an agency's decision is appropriate. DILHR v. LIRC, 161 Wis. 2d 231, 467 N.W.2d 545 (1991).

108.09 Annotation The limit on attorney fees under sub. (8) only applies to the filing of claims under this section. It does not restrict fees in cases under this chapter not governed by this section. Witkin v. McMahon, 173 Wis. 2d 763, 496 N.W.2d 688 (Ct. App. 1993).

108.09 Annotation The department may not reopen and reconsider a decision after the time under sub. (6). 67 Atty. Gen. 226.



108.095 False statements or representations to obtain benefits payable to other persons.

108.095  False statements or representations to obtain benefits payable to other persons.

108.095(1) (1) The procedures under this section apply to any issue arising under this chapter concerning any alleged false statement or representation of a person to obtain benefits that are payable to another person, and are in addition to any determination, decision or other procedure provided under s. 108.09. The procedures under this section apply whether or not a penalty for an offense is provided under s. 108.24.

108.095(2) (2) The department shall investigate whether any person has obtained benefits that were payable to another person by means of any false statement or representation, and may issue an initial determination concerning its findings. The department shall mail a copy of the determination to the last-known address of each party affected thereby. Unless designated by a determination under this section, an employing unit is not a party to the determination. The department may set aside or amend the determination at any time prior to a hearing concerning the determination under sub. (5) on the basis of subsequent information or to correct a mistake, including an error of law.

108.095(3) (3) Any party to a determination may appeal that determination by requesting a hearing concerning any matter in that determination if the request is received by the department or postmarked within 14 days after the mailing.

108.095(4) (4) Upon issuance of a determination, the department is a party to the determination.

108.095(5) (5) Any hearing shall be held before an appeal tribunal appointed under s. 108.09 (3). Section 108.09 (4) and (5) applies to the proceeding before the tribunal.

108.095(6) (6) Any party may petition the commission for review of the decision of the appeal tribunal under s. 108.09 (6). The commission's authority to take action concerning any issue or proceeding under this section is the same as that provided in s. 108.09 (6).

108.095(7) (7) Any party may commence an action for judicial review of a decision of the commission under this section, after exhausting the remedies provided under this section, by commencing the action within 30 days after the decision of the commission is mailed to the department and the last-known address of each other party. The scope and manner of judicial review is the same as that provided in s. 108.09 (7).

108.095(8) (8) The mailing of determinations and decisions under this section shall be first class and may include the use of services performed by the postal service requiring the payment of extra fees.

108.095 History History: 1999 a. 15.



108.10 Settlement of issues other than benefit claims.

108.10  Settlement of issues other than benefit claims. Except as provided in s. 108.245 (3), in connection with any issue arising under this chapter as to the status or liability of an employing unit in this state, for which no review is provided under s. 108.09 or 108.227 (5) and whether or not a penalty is provided in s. 108.24, the following procedure shall apply:

108.10(1) (1) The department shall investigate the status, and the existence and extent of liability of an employing unit, and may issue an initial determination accordingly. The department may set aside or amend the determination at any time prior to a hearing on the determination on the basis of subsequent information or to correct a mistake, including an error of law. The department shall mail a copy of each determination to the last-known address of the employing unit affected thereby. The employing unit may request a hearing as to any matter in that determination if the request is received by the department or postmarked within 21 days after the mailing and in accordance with such procedure as the department prescribes by rule.

108.10(2) (2) Any hearing duly requested shall be held before an appeal tribunal established as provided by s. 108.09 (3), and s. 108.09 (4) and (5) shall be applicable to the proceedings before such tribunal. The employing unit or the department may petition the commission for review of the appeal tribunal's decision under s. 108.09 (6).

108.10(3) (3) The commission's authority to take action as to any issue or proceeding under this section is the same as that specified in s. 108.09 (6).

108.10(4) (4) The department or the employing unit may commence action for the judicial review of a commission decision under this section, provided the department, or the employing unit, after exhausting the remedies provided under this section, has commenced such action within 30 days after such decision was mailed to the employing unit's last-known address. The scope of judicial review, and the manner thereof insofar as applicable, shall be the same as that provided in s. 108.09 (7). In an action commenced by an employing unit under this section, the department shall be an adverse party under s. 102.23 (1) (a) and shall be named as a party in the complaint commencing the action.

108.10(5) (5) The mailing of determinations and decisions provided in subs. (1) to (4) shall be first class, and may include the use of services performed by the postal department requiring the payment of extra fees.

108.10(6) (6) Any determination by the department or any decision by an appeal tribunal or by the commission is conclusive with respect to an employing unit unless it files a timely request for a hearing or petition for review as provided in this section. A determination or decision is binding upon the department only insofar as the relevant facts were included in the record which was before the department at the time the determination was issued, or before the appeal tribunal or commission at the time the decision was issued.

108.10(7) (7) The decision of the commission shall become final and shall be binding upon the employer and upon the department for that case as provided in sub. (6) unless the employer or the department petitions for judicial review under sub. (4). If the commission construes a statute adversely to the department:

108.10(7)(a) (a) Except as provided in par. (b), the department is deemed to acquiesce in the construction so adopted unless the department seeks review of the decision of the commission construing the statute. The construction so acquiesced in shall thereafter be followed by the department.

108.10(7)(b) (b) The department may choose not to appeal and to nonacquiesce in the decision by sending a notice of nonacquiescence to the commission, to the legislative reference bureau for publication in the Wisconsin administrative register and to the employer before the time expires for seeking a judicial review of the decision under sub. (4). The effect of this action is that, although the decision is binding on the parties to the case, the commission's conclusions of law, the rationale and construction of statutes in the case are not binding on the department in other cases.

108.10(8) (8) The department may settle any determination, decision or action involving a determination or decision issued under this section. The department may compromise any liability for contributions or reimbursement of benefits or interest or penalties assessed under this chapter. The department shall promulgate rules setting forth factors to be considered by the department in settling actions or proposed actions or making compromises under this subsection.

108.10 History History: 1973 c. 247; 1975 c. 343; 1977 c. 29; 1981 c. 36; 1985 a. 17 s. 66; 1987 a. 38 ss. 87, 88, 134; 1989 a. 77; 2007 a. 20; 2009 a. 287; 2013 a. 36.



108.101 Effect of finding, determination, decision or judgment.

108.101  Effect of finding, determination, decision or judgment.

108.101(1)(1) No finding of fact or law, determination, decision or judgment made with respect to rights or liabilities under this chapter is admissible or binding in any action or administrative or judicial proceeding in law or in equity not arising under this chapter, unless the department is a party or has an interest in the action or proceeding because of the discharge of its duties under this chapter.

108.101(2) (2) No finding of fact or law, determination, decision or judgment made with respect to rights or liabilities under s. 108.09 is binding in an action or proceeding under s. 108.10.

108.101(3) (3) No finding of fact or law, determination, decision or judgment made with respect to rights or liabilities under s. 108.10 is binding in an action or proceeding under s. 108.09.

108.101(4) (4) No finding of fact or law, determination, decision or judgment in any action or administrative or judicial proceeding in law or equity not arising under this chapter made with respect to the rights or liabilities of a party to an action or proceeding under this chapter is binding in an action or proceeding under this chapter.

108.101 History History: 1989 a. 77; 1991 a. 89.

108.101 Annotation No administrative decision made under a chapter other than ch. 108 is binding on an unemployment insurance claim. A worker's compensation decision does not bind an administrative hearing on an unemployment insurance claim or the commission reviewing it. Goetsch v. DWD, 2002 WI App 128, 254 Wis. 2d 807, 646 N.W.2d 389, 01-2777.



108.105 Suspension of agents.

108.105  Suspension of agents.

108.105(1) (1) The department may suspend the privilege of any agent to appear before the department at hearings under this chapter for a specified period if the department finds that the agent has engaged in an act of fraud or misrepresentation, has repeatedly failed to comply with departmental rules, or has engaged in the solicitation of a claimant solely for the purpose of appearing at a hearing as the claimant's representative for pay.

108.105(2) (2) The department may suspend the privilege of an agent to act as an employer's representative under this chapter for up to one year if, during any 12-month period, in 5 percent or more of all appeal tribunal hearings held in which employers represented by the agent are appellants there is a final appeal tribunal decision finding that the employer represented by the agent failed to provide correct and complete information requested by the department during a fact-finding investigation and there is no finding that the employer had good cause for that failure.

108.105(3) (3) Prior to imposing a suspension under this section, the secretary of workforce development or the secretary's designee shall conduct a hearing concerning the proposed suspension. The hearing shall be conducted under ch. 227 and the decision of the department may be appealed under s. 227.52.

108.105 History History: 1985 a. 17; 1985 a. 182 s. 57; 1987 a. 38; 1995 a. 27 ss. 3778, 9130 (4); 1997 a. 3; 2005 a. 86.



108.11 Agreement to contribute by employees void.

108.11  Agreement to contribute by employees void.

108.11(1)(1) No agreement by an employee or by employees to pay any portion of the contributions or payments in lieu of contributions required under this chapter from employers shall be valid. No employer shall make a deduction for such purpose from wages. Any employee claiming a violation of this provision may, to recover wage deductions wrongfully made, have recourse to the method set up in s. 108.09 for settling disputed benefit claims.

108.11(2) (2) But nothing in this chapter shall affect the validity of voluntary arrangements whereby employees freely agree to make contributions to a fund for the purpose of securing unemployment compensation additional to the benefits provided in this chapter.

108.11 History History: 1973 c. 247.



108.12 Waiver of benefit void.

108.12  Waiver of benefit void. No agreement by an employee to waive the employee's right to benefits or any other rights under this chapter shall be valid. No employee shall, in any proceeding involving benefits under this chapter, be prevented from asserting all facts relevant to the employee's eligibility, regardless of any prior erroneous representation with respect to such facts.

108.12 History History: 1993 a. 492.



108.13 Deductions from benefit payments.

108.13  Deductions from benefit payments.

108.13(1) (1)  Assignment before payment. Except as provided in subs. (4) and (5) and s. 108.135, no claim for benefits under this chapter nor any interest in the fund is assignable before payment. This subsection does not affect the survival of such a claim or interest.

108.13(2) (2) Liability of claimant. Except as provided in subs. (4) and (5), no claim for benefits awarded, adjudged or paid or any interest in the fund may be taken on account of any liability incurred by the party entitled thereto. This subsection does not apply to liability incurred as the result of an overpayment of unemployment insurance benefits under the law of any state or the federal government.

108.13(3) (3) Death of claimant. If a claimant dies during or after a week of unemployment in which the claimant was otherwise eligible to receive benefits and for which benefits are payable, the department may designate any person who in its judgment should properly receive the benefits in lieu of the claimant. A receipt or an endorsement from the person so designated fully discharges the fund from liability for the benefits.

108.13(4) (4) Deductions for child support obligations.

108.13(4)(a)(a) As used in this subsection:

108.13(4)(a)1. 1. "Child support obligations" includes only those obligations which are being enforced pursuant to a plan described in 42 USC 654 which has been approved by the U.S. secretary of health and human services under part D of title IV of the social security act or which is otherwise authorized by federal law.

108.13(4)(a)2. 2. "Legal process" has the meaning given under 42 USC 662 (e).

108.13(4)(a)3. 3. "State or local child support enforcement agency" means any agency of a state or political subdivision of a state operating pursuant to a plan described in subd. 1.

108.13(4)(a)4. 4. "Unemployment insurance" means any compensation payable under this chapter, including amounts payable by the department pursuant to an agreement under any federal law providing for compensation, assistance or allowances with respect to unemployment.

108.13(4)(b) (b) A claimant filing a new claim for unemployment insurance shall, at the time of filing the claim, disclose whether or not he or she owes child support obligations. If any such claimant discloses that he or she owes child support obligations and is determined to be eligible for unemployment insurance, the department of workforce development shall notify the local child support enforcement agency enforcing the obligations that the claimant has been determined to be eligible for unemployment insurance.

108.13(4)(c) (c) The department shall deduct and withhold from any unemployment insurance payable to a claimant who owes child support obligations:

108.13(4)(c)1. 1. Any amount determined pursuant to an agreement under 42 USC 654 (19) (B) (i) between the claimant and the state or local child support enforcement agency which is submitted to the department by the state or local child support enforcement agency;

108.13(4)(c)2. 2. Any amount required to be so deducted and withheld pursuant to legal process brought by the state or local child support enforcement agency; or

108.13(4)(c)3. 3. Any amount directed by the claimant to be deducted and withheld under this paragraph.

108.13(4)(d) (d) Any amount deducted and withheld under par. (c) shall be paid by the department to the appropriate state or local child support enforcement agency.

108.13(4)(e) (e) Any amount deducted and withheld under par. (c) shall, for all purposes, be treated as if it were paid to the claimant as unemployment insurance and paid by the claimant to the state or local child support enforcement agency in satisfaction of his or her child support obligations.

108.13(4)(f) (f) This subsection applies only if appropriate arrangements are made for the local child support enforcement agency to reimburse the department for administrative costs incurred by the department that are attributable to the interception of unemployment insurance for child support obligations.

108.13(5) (5) Other deductions. The department may make a deduction from a claimant's benefit payments for any purpose that is permitted by federal law.

108.13 History History: 1981 c. 20, 36, 315; 1983 a. 27, 384; 1987 a. 38, 255; 1993 a. 492; 1995 a. 27 ss. 9126 (19), 9130 (4); 1995 a. 118, 404; 1997 a. 3, 39.



108.135 Income tax withholding.

108.135  Income tax withholding.

108.135(1) (1) The department shall advise each claimant filing a new claim for unemployment insurance, at the time of filing the claim, that:

108.135(1)(a) (a) Unemployment insurance is subject to federal and Wisconsin income taxes.

108.135(1)(b) (b) Requirements exist under federal law pertaining to estimated tax payments.

108.135(1)(c) (c) The claimant may elect to have federal income taxes and, if permitted under sub. (3), Wisconsin income taxes withheld and to change each election once during a benefit year.

108.135(2) (2) The department shall permit a claimant to elect to have federal income tax deducted and withheld from the claimant's benefit payments. Except as provided in sub. (5), if a claimant elects federal income tax withholding, the department shall deduct and withhold federal income tax at the rate specified in 26 USC 3402 (p) (2).

108.135(3) (3) The department may permit a claimant to elect to have state income tax deducted and withheld from the claimant's benefit payments. Except as provided in sub. (5), if the department permits and a claimant elects state income tax withholding, the department shall deduct and withhold state income tax at the rate specified by the department.

108.135(4) (4) The department shall permit a claimant to change each previously elected withholding status under sub. (2) or (3) one time within a benefit year.

108.135(5) (5) If any benefit payment due for a week under s. 108.05 (1) to (7), after making any deductions under s. 108.05 (10), is insufficient to equal the amounts required to be withheld under sub. (2) or (3), the department shall deduct and withhold the entire remaining benefit payment for that week.

108.135(6) (6) Upon making a deduction under this section, the department shall transfer the amount deducted from the fund to the federal internal revenue service or to the department of revenue.

108.135(7) (7) The department shall follow all procedures specified by the U.S. department of labor and the federal internal revenue service pertaining to the deducting and withholding of income tax.

108.135 History History: 1995 a. 118; 1997 a. 39.



108.14 Administration.

108.14  Administration.

108.14(1)(1) This chapter shall be administered by the department.

108.14(2) (2) The department may adopt and enforce all rules which it finds necessary or suitable to carry out this chapter. The department shall make a copy of such rules available to any person upon request. The department may require from any employing unit which employs one or more individuals to perform work in this state any reports on employment, wages, hours and related matters which it deems necessary to carry out this chapter.

108.14(2e) (2e) The department may provide a secure means of electronic interchange between itself and employing units, claimants, and other persons that, upon request to and with prior approval by the department, may be used for departmental transmission or receipt of any document specified by the department that is related to the administration of this chapter in lieu of any other means of submission or receipt specified in this chapter. If a due date is established by statute for the receipt of any document that is submitted electronically to the department under this subsection, then that submission is timely only if the document is submitted by midnight of the statutory due date.

108.14(2m) (2m) In the discharge of their duties under this chapter an appeal tribunal, commissioner or other authorized representative of the department or commission may administer oaths to persons appearing before them, take depositions, certify to official acts, and by subpoenas, served in the manner in which circuit court subpoenas are served, compel attendance of witnesses and the production of books, papers, documents and records necessary or convenient to be used by them in connection with any investigation, hearing or other proceeding under this chapter. A party's attorney of record may issue a subpoena to compel the attendance of a witness or the production of evidence. A subpoena issued by an attorney must be in substantially the same form as provided in s. 805.07 (4) and must be served in the manner provided in s. 805.07 (5). The attorney shall, at the time of issuance, send a copy of the subpoena to the appeal tribunal or other representative of the department responsible for conducting the proceeding. However, in any investigation, hearing or other proceeding involving the administration of oaths or the use of subpoenas under this subsection due notice shall be given to any interested party involved, who shall be given an opportunity to appear and be heard at any such proceeding and to examine witnesses and otherwise participate therein. Witness fees and travel expenses involved in proceedings under this chapter may be allowed by the appeal tribunal or representative of the department at rates specified by department rules, and shall be paid from the administrative account.

108.14(3) (3) The department may appoint, employ and pay as many persons as it deems necessary to administer and to carry out the purposes of this chapter, and may make all other expenditures of any kind and take any other action consistent herewith which it deems necessary or suitable to this end.

108.14(3m) (3m) In any court action to enforce this chapter the department, the commission, and the state may be represented by any licensed attorney who is an employee of the department or the commission and is designated by either of them for this purpose or at the request of either of them by the department of justice. If the governor designates special counsel to defend, in behalf of the state, the validity of this chapter or of any provision of Title IX of the social security act, the expenses and compensation of the special counsel and of any experts employed by the department in connection with that proceeding may be charged to the administrative account. If the compensation is being determined on a contingent fee basis, the contract is subject to s. 20.9305.

108.14(4) (4) The department may create as many employment districts and district appeal boards and may establish and maintain as many free public employment offices as it deems necessary to carry out the provisions of this chapter. The department shall have power to finance either partly or completely such public employment offices as it deems necessary under this chapter, from the funds appropriated to the department for its expenses under this chapter, whether or not the political subdivision in which such office is located agrees to pay or does pay any part of the expenses of such office.

108.14(5) (5)

108.14(5)(a)(a) The council on unemployment insurance shall advise the department in carrying out the purposes of this chapter. The council shall submit its recommendations with respect to amendments of this chapter to each regular session of the legislature, and shall report its views on any pending bill relating to this chapter to the proper legislative committee.

108.14(5)(ag) (ag) The vote of 7 of the voting members of the council on unemployment insurance is required for the council to act on a matter before it.

108.14(5)(ar) (ar) The department shall present to the council on unemployment insurance every proposal initiated by the department for changes in this chapter and shall seek the council's concurrence with the proposal. The department shall give careful consideration to every proposal submitted by the council for legislative or administrative action and shall review each legislative proposal for possible incorporation into departmental recommendations.

108.14(5)(b) (b) Under its authority in s. 15.04 (1) (c), the department may appoint employment councils for industries and local districts. Each such council shall be subject to the membership requirements of s. 15.227 (3).

108.14(6) (6) It shall be one of the purposes of this chapter to promote the regularization of employment in enterprises, localities, industries and the state. The department, with the advice and aid of any employment councils appointed under sub. (5) (b) and the council on unemployment insurance, shall take all appropriate steps within its means to reduce and prevent unemployment. The department shall also conduct continuing research relating to the current and anticipated condition of the fund to ensure the continued availability of benefits to unemployed individuals under this chapter. To these ends the department may employ experts, and may carry on and publish the results of any investigations and research which it deems relevant, whether or not directly related to the other purposes and specific provisions of this chapter. At least once a year the department shall compile and publish a summary report stating the experience of employer accounts, without naming any employer, and covering such other material as it deems significant in connection with the operations and purposes of this chapter.

108.14(7) (7)

108.14(7)(a)(a) The records made or maintained by the department or commission in connection with the administration of this chapter are confidential and shall be open to public inspection or disclosure only to the extent that the department or commission permits in the interest of the unemployment insurance program. No person may permit inspection or disclosure of any record provided to it by the department or commission unless the department or commission authorizes the inspection or disclosure.

108.14(7)(b) (b) The department may provide records made or maintained by the department in connection with the administration of this chapter to any government unit, corresponding unit in the government of another state or any unit of the federal government. No such unit may permit inspection or disclosure of any record provided to it by the department unless the department authorizes the inspection or disclosure.

108.14(7)(bm) (bm) Upon request of the department of revenue, the department may provide information, including social security numbers, concerning claimants to the department of revenue for the purpose of administering state taxes, identifying fraudulent tax returns, providing information for tax-related prosecutions, or locating persons or the assets of persons who have failed to file tax returns, who have underreported their taxable income, or who are delinquent debtors. The department of revenue shall adhere to the limitation on inspection and disclosure of the information under par. (b).

108.14(7)(c) (c) The department may provide for the printing and distribution of such number of copies of any forms, records, decisions, regulations, rules, pamphlets or reports, related to the operation of this chapter, as it deems advisable for the effective operation thereof.

108.14(8) (8)

108.14(8)(a)(a) The department may enter into administrative arrangements with any agency similarly charged with the administration of any other unemployment insurance law, for the purpose of assisting the department and such agencies in paying benefits under the several laws to employees while outside their territorial jurisdictions. Such arrangements may provide that the respective agencies shall, for and on behalf of each other, act as agents in effecting registration for work, notices of unemployment, and any other certifications or statements relating to an employee's claim for benefits, in making investigations, taking depositions, holding hearings, or otherwise securing information relating to coverage or contribution liability or benefit eligibility and payments; and in such other matters as the department may consider suitable in effecting the purpose of these administrative arrangements.

108.14(8)(b) (b) An employee's eligibility to receive benefits based on wages earned in employment in this state may be established through arrangements authorized in this subsection, and the employee shall then be paid the benefits due him or her under this chapter.

108.14(8)(c) (c) Any person who willfully makes a false statement or misrepresentation regarding a benefit claim, to the employment security agency of another state acting under any administrative arrangement authorized in this subsection, shall be punished in the manner provided in s. 108.24.

108.14(8m) (8m)

108.14(8m)(a)(a) The department may enter into reciprocal arrangements, with any agency administering another unemployment insurance law, whereby all the services performed by an individual for a single employing unit, which services are customarily performed in more than one state or jurisdiction, shall be deemed to be employment covered by the law of a specified state or jurisdiction in which a part of such services are performed, or in which such individual has residence, or in which such employing unit maintains a place of business; provided there is in effect, as to such services, an election by such employing unit, approved by the agency administering the specified law, pursuant to which all the services performed by such individual for such employing unit are deemed to be employment covered by such law.

108.14(8m)(b) (b) If the federal unemployment tax act is so amended as to make subject thereto remuneration paid for any maritime employment excluded under s. 108.02 (15) (k) 17., such exclusion under this chapter shall cease if the department enters into a reciprocal arrangement with respect to such employment pursuant to this paragraph, as of the effective date of such arrangement. The department may enter into reciprocal arrangements with the appropriate agencies of other states with respect to such maritime services, whereby all such services by an individual for a single employer, wherever performed, shall be deemed performed wholly within this state or within any such other state. Any such services thus deemed performed in Wisconsin shall also be deemed "employment" covered by this chapter, and the election requirement of s. 108.02 (15) (c) 2. shall not apply.

108.14(8n) (8n)

108.14(8n)(a)(a) The department shall enter into a reciprocal arrangement which is approved by the U.S. secretary of labor pursuant to section 3304 (a) (9) (B) of the internal revenue code, to provide more equitable benefit coverage for individuals whose recent work has been covered by the unemployment insurance laws of 2 or more jurisdictions.

108.14(8n)(b) (b) Arrangements under par. (a) may provide, as to any individual whose employment has been covered by this chapter and by the unemployment insurance law of one or more other participating jurisdictions, for transfer by the department to another agency of relevant records or information, and the acceptance and use of the records and information, in combination with similar data from other jurisdictions, by the other agency, as a basis for computing and paying benefits under the law administered by the other agency. Reciprocally, arrangements under par. (a) may provide for similar acceptance, combination and use by the department of data received from other jurisdictions to compute and pay benefits under this chapter.

108.14(8n)(c) (c) Arrangements under par. (a) shall provide for mutual acceptance by the participating agencies of data supplied under par. (b), including reasonable estimates of relevant data not otherwise available in the transferring agency.

108.14(8n)(d) (d) Arrangements under par. (a) shall specify an equitable basis for reimbursing the unemployment fund of each participating jurisdiction for any benefits paid therefrom on the basis of covered employment in, and data supplied by the agency of, another participating jurisdiction, out of the unemployment fund of the other jurisdiction.

108.14(8n)(e) (e) The department shall charge this state's share of any benefits paid under this subsection to the account of each employer by which the employee claiming benefits was employed in the applicable base period, in proportion to the total amount of wages he or she earned from each employer in the base period, except that if s. 108.04 (1) (f), (5), (7) (a), (c), (e), (L), (q), (s), or (t), (7m) or (8) (a) or 108.07 (3), (3r), or (5) (b) would have applied to employment by such an employer who is subject to the contribution requirements of ss. 108.17 and 108.18, the department shall charge the share of benefits based on employment with that employer to the fund's balancing account, or, if s. 108.04 (1) (f) or (5) or 108.07 (3) would have applied to an employer that is not subject to the contribution requirements of ss. 108.17 and 108.18, the department shall charge the share of benefits based on that employment in accordance with s. 108.07 (5) (a) and (b). The department shall also charge the fund's balancing account with any other state's share of such benefits pending reimbursement by that state.

108.14(8n)(f) (f) To facilitate the application of arrangements under par. (a) to this chapter, the department may, from data received by it under such arrangements, make reasonable estimates of quarterly wages and may compute and pay benefits accordingly.

108.14(8s) (8s) Notwithstanding s. 108.16 (10), the department may enter into or cooperate in arrangements or reciprocal agreements with authorized agencies of other states or the U.S. secretary of labor, or both, whereby:

108.14(8s)(a) (a) Overpayments of unemployment insurance benefits as determined under this chapter may be recouped from unemployment insurance benefits otherwise payable under the unemployment insurance law of another state, and overpayments of unemployment insurance benefits as determined under the unemployment insurance law of that other state may be recouped from unemployment insurance benefits otherwise payable under this chapter; and

108.14(8s)(b) (b) Overpayments of unemployment insurance benefits as determined under applicable federal law, with respect to benefits or allowances for unemployment provided under a federal program administered by this state under an agreement with the U.S. secretary of labor, may be recouped from unemployment insurance benefits otherwise payable under that program, or under the unemployment insurance law of this state or of another state or any such federal unemployment benefit or allowance program administered by the other state under an agreement with the U.S. secretary of labor if the other state has in effect a reciprocal agreement with the U.S. secretary of labor as authorized by 42 USC 503 (g) (2), if the United States agrees, as provided in the reciprocal agreement with this state entered into under 42 USC 503 (g) (2), that overpayments of unemployment insurance benefits as determined under this chapter, and overpayments as determined under the unemployment insurance law of another state which has in effect a reciprocal agreement with the U.S. secretary of labor as authorized by 42 USC 503 (g) (2), may be recouped from benefits or allowances for unemployment otherwise payable under a federal program administered by this state or the other state under an agreement with the U.S. secretary of labor.

108.14(8t) (8t) If the agency administering another unemployment insurance law has overpaid benefits to an individual located in Wisconsin, and certifies to the department the facts involved and that the individual is liable, under such law, to repay such benefits, and requests the department to recover such overpayment, and agrees to reimburse the department for any court costs incurred by it in such recovery efforts, the department may in its own name, but acting as agent for such other agency, collect such overpayment by civil action, and shall pay the net amount recovered to such other agency.

108.14(9) (9) The department may make its records relating to the administration of this chapter available to the Railroad Retirement Board, and may furnish the Railroad Retirement Board, at the expense of said board, such copies thereof as said board deems necessary for its purposes. The department may afford reasonable cooperation with every agency of the United States charged with the administration of any unemployment insurance law. The department may make arrangements or agreements with the Railroad Retirement Board, or any other agency of the United States charged with the administration of an unemployment insurance law, with respect to the establishment, maintenance and use of free employment service facilities, the taking and certifying of claims, the making of investigations, and the supplying of other information or services related to unemployment insurance, but the department may not make or renew any such arrangement or agreement unless it finds that its resulting administrative costs are approximately covered or offset by the facilities, services and payments to be made available thereunder by such federal agency. Any moneys received by the department under this subsection shall be paid into the federal administrative financing account under s. 108.161.

108.14(9m) (9m) The department may afford reasonable cooperation with any government agency charged with war-effort or post-war planning responsibilities or with the administration of any system of unemployment allowances or unemployment assistance or of any other program designed to prevent or relieve unemployment. All moneys payable to or received by this state for any program of allowances pursuant to an agreement with any government or nonprofit agency, whereby moneys are made available to the state solely for that purpose, shall be paid to the state and shall promptly be deposited by the department to the credit of a separate account therefor, with such custodians as the state may from time to time select, who shall hold, release and transfer the cash in any such account in a manner approved by the department of administration. Payments from any such account shall be made upon vouchers or drafts authorized by the department, in such manner as the department of administration may from time to time approve or prescribe. The treasurer of the unemployment reserve fund shall serve as treasurer of any account under this subsection. The bond of the treasurer, as required under ss. 19.01 (2) and 108.16 (4), shall likewise be conditioned upon the faithful performance of the duties under this subsection by the treasurer and the treasurer's subordinates, in such additional amount as may be fixed by the department. The treasurer shall report annually to the department of administration regarding receipts and disbursements under this subsection.

108.14(10) (10) The department shall comply with requirements of the U.S. secretary of labor to determine the degree of accuracy and timeliness in the administration of this chapter with respect to benefit payments, benefit determinations and revenue collections.

108.14(11) (11) The department may require any employing unit which employs one or more individuals to perform work in this state to make such arrangements as will reasonably assure the department that the employing unit will keep such records, make such reports, and pay such contributions as are required under this chapter. Any employing unit which the department has notified, through notice served on it or sent by registered mail to its last-known address or served by publishing a notice under s. 180.1510 (4) (b), that it is required to make such arrangements and which fails to do so within 20 days after such notification may, through proceedings instituted by the department in the circuit court for Dane County, be restrained from doing business in this state until it has made such arrangements.

108.14(12) (12)

108.14(12)(a)(a) Consistently with the provisions of pars. (8) and (9) of section 303 (a) of Title III of the federal social security act, all moneys received in the federal administrative financing account from any federal agency under said Title III shall be expended solely for the purposes and in the amounts found necessary by said agency for the proper and efficient administration of this chapter.

108.14(12)(b) (b) Consistently with said provisions of said Title III, any such moneys, received prior to July 1, 1941, and remaining unencumbered on said date or received on or after said date, which, because of any action or contingency, have been lost or have been expended for purposes other than, or in amounts in excess of, those found necessary by said agency for the proper administration of this chapter, shall be replaced within a reasonable time. This paragraph is the declared policy of this state, as enunciated by the 1941 legislature, and shall be implemented as further provided in this subsection.

108.14(12)(c) (c) If it is believed that any amount of money thus received has been thus lost or improperly expended, the department on its own motion or on notice from said agency shall promptly investigate and determine the matter and shall, depending on the nature of its determination, take such steps as it may deem necessary to protect the interests of the state.

108.14(12)(d) (d) If it is finally determined that moneys thus received have been thus lost or improperly expended, then the department shall either make the necessary replacement from those moneys in the administrative account specified in s. 108.20 (2m) or shall submit, at the next budget hearings conducted by the governor and at the budget hearings conducted by the next legislature convened in regular session, a request that the necessary replacement be made by an appropriation from the general fund.

108.14(12)(e) (e) This subsection shall not be construed to relieve this state of any obligation existing prior to its enactment with respect to moneys received prior to July 1, 1941, pursuant to said Title III.

108.14(13) (13) The department may, with the advice of the council on unemployment insurance, by general rule modify or suspend any provision of this chapter if and to the extent necessary to permit continued certification of this chapter for grants to this state under Title III of the federal social security act and for maximum credit allowances to employers under the federal unemployment tax act.

108.14(14) (14) The department shall fully cooperate with the agencies of other states, and shall make every proper effort within its means, to oppose and prevent any further action which would in its judgment tend to effect complete or substantial federalization of state unemployment insurance funds or state employment security programs.

108.14(15) (15) The department may make, and may cooperate with other appropriate agencies in making, studies as to the practicality and probable cost of possible new state-administered social security programs, and the relative desirability of state, rather than national, action in any such field.

108.14(16) (16) The department shall have duplicated or printed, and shall distribute without charge, such employment security reports, studies and other materials, including the text of this chapter and instructional or explanatory pamphlets for employers or workers, as it deems necessary for public information or for the proper administration of this chapter; but the department may collect a reasonable charge, which shall be credited to the administrative account, for any such item the cost of which is not fully covered by federal administrative grants.

108.14(17) (17) To help provide suitable quarters for the administration of this chapter at the lowest practicable long-run cost, the department may, with the governor's approval and subject to all relevant statutory requirements, use part of the moneys available for such administration under s. 20.445 (1) (n) to buy suitable real property, or to help construct suitable quarters on any state-owned land, or for the long-term rental or rental-purchase of suitable land and quarters. In each such case full and proper use shall be made of any federal grants available for the administration of this chapter.

108.14(18) (18) No later than the end of the month following each quarter in which the department expends moneys derived from assessments levied under s. 108.19 (1e), the department shall submit a report to the council on unemployment insurance describing the use of the moneys expended and the status at the end of the quarter of any project for which moneys were expended.

108.14(19) (19) No later than March 15 annually, the department shall prepare and furnish to the council on unemployment insurance a report summarizing the department's activities related to detection and prosecution of unemployment insurance fraud in the preceding year. The department shall include in the report information about audits conducted by the department under sub. (20), including the number and results of audits performed, in the previous year.

108.14(20) (20) The department shall conduct random audits on claimants for benefits under this chapter to assess compliance with the work search requirements under s. 108.04 (2) (a) 3.

108.14(21) (21) The department shall maintain a portal on the Internet that allows employers to log in and file with the department complaints related to the administration of this chapter.

108.14(22) (22) The commission shall maintain a searchable, electronic database of significant decisions made by the commission on matters under this chapter for the use of attorneys employed by the department and the commission and other individuals employed by the department and the commission whose duties necessitate use of the database.

108.14(23) (23)

108.14(23)(a)(a) The department shall create and periodically update a handbook for the purpose of informing employers that are or may be subject to this chapter about the provisions and requirements of this chapter.

108.14(23)(b) (b) The department shall include all of the following in the handbook:

108.14(23)(b)1. 1. Information about the function and purpose of unemployment insurance under this chapter.

108.14(23)(b)2. 2. A description of the rights and responsibilities of employers under this chapter, including the rights and responsibilities associated with hearings to determine whether claimants are eligible for benefits under this chapter.

108.14(23)(b)3. 3. A description of the circumstances under which workers are generally eligible and ineligible for benefits under this chapter.

108.14(23)(b)4. 4. Disclaimers explaining that the contents of the handbook may not be relied upon as legally enforceable and that adherence to the content does not guarantee a particular result for a decision under this chapter.

108.14(23)(b)5. 5. A line to allow an individual employed by an employer to sign to acknowledge that the individual is aware of the contents of the handbook.

108.14(23)(c) (c) The department shall make the handbook available on the Internet.

108.14(23)(d) (d) The department shall distribute printed copies of the handbook to persons who request a copy and may charge a fee as provided in s. 20.908 for the costs of printing and distribution.

108.14(24) (24) The department shall provide information to employers concerning the financing of the unemployment insurance system, including the computation of reserve percentages and their effect upon the contribution and solvency rates of employers, and shall post this information on the Internet. If the department provided a statement of account to any employer, the department shall include the same information on the statement. In addition, the department shall provide the same information in writing to each employer who becomes newly subject to a requirement to pay contributions or reimbursements under this chapter.

108.14(25) (25)

108.14(25)(a)(a) In this section, "appeal tribunal" includes appeal tribunals under s. 108.09 (3) (a) 1., 2., and 3.

108.14(25)(b) (b) The department shall conduct an initial training for all individuals who serve as appeal tribunals to prepare them to be able to perform the duties of appeal tribunals established under this chapter.

108.14(25)(c) (c) The department shall require each individual who serves as an appeal tribunal to satisfy continuing education requirements, as prescribed by the department.

108.14(26) (26) The department shall prescribe by rule a standard affidavit form that may be used by parties to appeals under ss. 108.09 and 108.10 and shall make the form available to employers and claimants. The form shall be sufficient to qualify as admissible evidence in a hearing under this chapter if the authentication is sufficient and the information set forth by the affiant is admissible, but its use by a party does not eliminate the right of an opposing party to cross examine the affiant concerning the facts asserted in the affidavit.

108.14 History History: 1971 c. 53; 1973 c. 90 s. 559; 1973 c. 247; 1975 c. 343; 1977 c. 29, 133; 1977 c. 196 s. 131; 1977 c. 272 s. 98; 1979 c. 34 s. 2102 (25) (a); 1979 c. 110 s. 60 (11); 1979 c. 221; 1981 c. 36 ss. 18, 45; 1983 a. 8 s. 54; 1983 a. 189 s. 329 (28); 1983 a. 388; 1985 a. 17; 1985 a. 29 ss. 1664 to 1668, 3202 (29); 1985 a. 332; 1987 a. 38, 255; 1989 a. 77, 139, 303, 359; 1991 a. 89; 1993 a. 373, 490, 492; 1995 a. 27, 118, 225; 1997 a. 39; 1999 a. 83; 2001 a. 35, 105; 2003 a. 197; 2009 a. 11; 2011 a. 234; 2013 a. 20, 36, 105; s. 13.92 (2) (i).

108.14 Annotation Provisions for aggregation of multi-jurisdictional employment and wages do not affect eligibility except when the state's disqualification of a claimant is based on a change in jurisdiction. Fox Valley Vocational, Technical & Adult Educational District v. LIRC, 125 Wis. 2d 285, 371 N.W.2d 811 (Ct. App. 1985).



108.141 Extended benefits.

108.141  Extended benefits.

108.141(1)(1)  Definitions. As used in this section, unless the context clearly requires otherwise:

108.141(1)(a) (a) "Eligibility period" of an individual means the period consisting of each week in the individual's benefit year which begins in an extended benefit period and, if the individual's benefit year ends within that extended benefit period, each week thereafter which begins in such a period. For weeks of unemployment beginning on or after February 17, 2009, and ending before June 1, 2010, or the last week for which federal sharing is authorized by section 2005 (a) of P.L. 111-5 and any amendments thereto, whichever is later, "eligibility period" also means the period consisting of each week during which an individual is eligible for emergency unemployment compensation under P.L. 110-252 and P.L. 110-449, or any amendments thereto, and if that week begins in an extended benefit period or if an individual's eligibility for benefits under P.L. 110-252 and P.L. 110-449, or any amendment thereto, ends within an extended benefit period, each week thereafter which begins in that extended benefit period.

108.141(1)(b) (b) "Exhaustee" means an individual who, with respect to any week of unemployment in the individual's eligibility period:

108.141(1)(b)1. 1. Has received, prior to that week, all of the regular benefits that were available to the individual under this chapter or any other state law, including dependents' allowances and benefits payable to federal civilian employees and former military personnel under 5 USC ch. 85, in the individual's current benefit year that includes that week or is precluded from receiving regular benefits by reason of the law of another state which meets the requirement of section 3304 (a) (7) of the internal revenue code or is precluded from receiving regular benefits by reason of a seasonal limitation in the law of another state. An individual is considered to have received all of the regular benefits that were available to the individual although as a result of a pending appeal under s. 108.09 or 108.10 the individual may subsequently be determined to be entitled to added regular benefits; or

108.141(1)(b)2. 2. His or her benefit year having expired in the extended benefit period and prior to such week, lacks base period wages on the basis of which he or she could establish a benefit year under s. 108.06; or

108.141(1)(b)2m. 2m. For weeks of unemployment beginning after February 17, 2009, and ending before June 1, 2010, or with the last week for which federal sharing is authorized by section 2005 (a) of P.L. 111-5 and any amendments thereto, whichever is later, has exhausted federal emergency unemployment compensation under P.L. 110-252 and P.L. 110-449, and any amendments thereto, within an extended benefit period that began in a week during or before which the individual has exhausted that emergency unemployment compensation; and

108.141(1)(b)3. 3. Has no right to unemployment benefits or allowances, as the case may be, under the railroad unemployment insurance act or such other federal laws as are specified in regulations issued by the U.S. secretary of labor, and has not received and is not seeking unemployment benefits under the unemployment insurance law of Canada, but if the individual is seeking such benefits and the appropriate agency finally determines that he or she is not entitled to benefits under such law he or she is an exhaustee.

108.141(1)(c) (c) "Extended benefit period" means a period which:

108.141(1)(c)1. 1. Begins with the 3rd week after whichever of the following weeks occurs first:

108.141(1)(c)1.a. a. A week for which there is a national "on" indicator; or

108.141(1)(c)1.b. b. A week for which there is a Wisconsin "on" indicator, provided that no extended benefit period may begin by reason of a Wisconsin "on" indicator before the 14th week following the end of a prior extended benefit period which was in effect with respect to Wisconsin; and

108.141(1)(c)2. 2. Ends with either of the following weeks, whichever occurs later:

108.141(1)(c)2.a. a. The 3rd week after the first week for which there is both a national "off" indicator and a Wisconsin "off" indicator; or

108.141(1)(c)2.b. b. The 13th consecutive week of such period.

108.141(1)(d) (d) "Extended benefits" means benefits, including benefits payable to federal civilian employees and former military personnel under 5 USC ch. 85, payable to an individual under this section for weeks of unemployment in that individual's eligibility period.

108.141(1)(dm) (dm) "High unemployment period" means a period during which an extended benefit period would be in effect if par. (f) 3. a. were applied by substituting an average rate of total unemployment that equals or exceeds 8 percent.

108.141(1)(e) (e) There is a Wisconsin "off" indicator for a week if, for the period consisting of that week and the immediately preceding 12 weeks, there is not a Wisconsin "on" indicator.

108.141(1)(f) (f) There is a Wisconsin "on" indicator for a week if:

108.141(1)(f)1. 1. The rate of insured unemployment for the period consisting of that week and the immediately preceding 12 weeks equaled or exceeded 120 percent of the average of such rates for the corresponding 13-week period ending in each of the preceding 2 calendar years, and equaled or exceeded 5 percent; or

108.141(1)(f)2. 2. The rate of insured unemployment for the period consisting of that week and the immediately preceding 12 weeks equaled or exceeded 6 percent, regardless of the rate of insured unemployment in the 2 preceding calendar years; or

108.141(1)(f)3. 3. With respect to weeks of unemployment beginning on or after February 17, 2009, and ending with the week ending 3 weeks prior to the last week in which federal sharing is authorized by section 2005 (a) of P.L. 111-5 and any amendments thereto:

108.141(1)(f)3.a. a. The average rate of total unemployment, seasonally adjusted, as determined by the U.S. secretary of labor, for the period consisting of the most recent 3 months for which data for all states are published before the close of that week equals or exceeds 6.5 percent; and

108.141(1)(f)3.b. b. The average rate of total unemployment in this state, seasonally adjusted, as determined by the U.S. secretary of labor for the period consisting of the most recent 3 months for which data for all states are published before the close of that week equals or exceeds 110 percent of the average for either or both of the corresponding 3-month periods ending in the 2 preceding calendar years; or

108.141(1)(f)4. 4. With respect to weeks of unemployment beginning on or after the date of enactment of P.L. 111-312 and ending on or before the earlier of the latest date permitted under federal law or the end of the 4th week prior to the last week in which federal sharing is provided as authorized by section 2005 (a) of P.L. 111-5 and any amendments to such federal laws:

108.141(1)(f)4.a. a. The rate of insured unemployment for the period consisting of that week and the immediately preceding 12 weeks equaled or exceeded 120 percent of the average of such rates for the corresponding 13-week periods ending in each of the preceding 3 calendar years, and equaled or exceeded 5 percent; or

108.141(1)(f)4.b. b. The average rate of total unemployment, seasonally adjusted, as determined by the U.S. secretary of labor, for the period consisting of the most recent 3 months for which data for all states are published before the close of that week equals or exceeds 6.5 percent and equals or exceeds 110 percent of the average for any of the corresponding 3-month periods ending in the preceding 3 calendar years.

108.141(1)(g) (g) "Regular benefits" means benefits payable to an individual under this chapter or under any other state law, including benefits payable to federal civilian employees and to former military personnel pursuant to 5 USC ch. 85, other than extended benefits and additional benefits as defined in P.L. 91-373.

108.141(1)(h) (h) "State law" means the unemployment insurance law of any state, approved by the U.S. secretary of labor under section 3304 of the internal revenue code.

108.141(1)(i) (i) "Wisconsin rate of insured unemployment" means the percentage determined by the department on the basis of its reports to the U.S. secretary of labor and according to the method or methods prescribed by applicable federal law or regulation.

108.141(1m) (1m) Suspension of extended benefits. Notwithstanding sub. (1), no extended benefits may be paid for any week of unemployment ending after January 27, 2009, unless benefits are payable for that week under P.L. 91-373, as amended, in this state. The governor may, by executive order, suspend the application of this subsection in order to allow for the payment of extended benefits as provided in this section during a period specified in the order. Any such suspension shall be effective at the beginning of the week specified by the governor in the order and may be rescinded by similar order, which shall be effective at the beginning of the week specified by the governor in that order.

108.141(2) (2) Effect of other provisions of this chapter. Except when the result would be inconsistent with the other provisions of this section, the provisions of this chapter which apply to claims for, or the payment of, regular benefits shall apply to claims for, and the payment of, extended benefits.

108.141(3) (3) Eligibility requirements for extended benefits. An individual shall be eligible to receive extended benefits with respect to any week of unemployment in his or her eligibility period only if:

108.141(3)(a) (a) The individual had base period wages equaling at least 40 times the individual's most recent weekly benefit rate;

108.141(3)(b) (b) The individual is an "exhaustee"; and

108.141(3)(c) (c) The individual is not disqualified and has satisfied those other requirements of this chapter for the payment of regular benefits that apply to individuals claiming extended benefits.

108.141(3g) (3g) Additional requirements for extended benefits.

108.141(3g)(a)(a)

108.141(3g)(a)1.1. If a claimant fails to provide sufficient evidence that his or her prospects for obtaining work in his or her customary occupation within a period of time not exceeding 4 weeks, beginning with the first week of eligibility for extended benefits, are good, this paragraph, rather than s. 108.04 (8), applies.

108.141(3g)(a)2. 2. A claimant who, during or after the first week following the week that the department notifies the claimant in writing of the requirements to apply for and accept suitable work, fails either to apply for suitable work when notified by a public employment office or to accept suitable work when offered is ineligible to receive extended benefits for the week in which the failure occurs and for each week thereafter until the claimant has again been employed during at least 4 subsequent weeks in employment or other work covered by the unemployment insurance law of any state or the federal government and earned wages for such work equal to at least 4 times his or her extended weekly benefit rate.

108.141(3g)(a)3. 3. Work is suitable within the meaning of subd. 2. if:

108.141(3g)(a)3.a. a. It is any work within the claimant's capabilities;

108.141(3g)(a)3.b. b. The gross average weekly remuneration for the work exceeds the claimant's weekly benefit rate plus any supplemental unemployment benefits, as defined in section 501 (c) (17) (D) of the internal revenue code, then payable to the claimant;

108.141(3g)(a)3.c. c. Wages for the work equal or exceed the higher of either the minimum wage provided by 29 USC 206, without regard to any exemption, or any state or local minimum wage; and

108.141(3g)(a)3.d. d. The offer of work to the claimant was in writing or the position was listed with a public employment office.

108.141(3g)(b) (b) The department's public employment offices shall refer extended benefit claimants to suitable work meeting the conditions prescribed in par. (a).

108.141(3g)(c) (c) A claimant shall make a systematic and sustained effort to obtain work and provide tangible evidence thereof to the department for each week for which the claimant files a claim for extended benefits. If a claimant fails to make the required effort to obtain work or to provide tangible evidence thereof, on a weekly basis, he or she is ineligible to receive extended benefits for the week in which the failure occurs and for each week thereafter until he or she has again been employed during at least 4 subsequent weeks in employment or other work covered by the unemployment insurance law of any state or the federal government and has earned wages for such work equal to at least 4 times his or her weekly extended benefit rate.

108.141(3g)(d) (d) Notwithstanding s. 108.04 (6) and (7), a claimant who was disqualified from receipt of benefits because of voluntarily terminating employment or incurring a disciplinary suspension for good cause is ineligible to receive extended benefits for the week in which the termination occurs or the suspension begins and for each week thereafter until he or she has again been employed during at least 4 subsequent weeks in employment or other work covered by the unemployment insurance law of any state or the federal government and earned wages for such work equal to at least 4 times his or her weekly extended benefit rate.

108.141(3g)(e) (e) Extended benefits shall not be denied under par. (a) 2. to a claimant for any week if the failure would not result in a denial of benefits under the law of the state governing eligibility for such benefits to the extent that the law is not inconsistent with this subsection.

108.141(3r) (3r) Limitation on interstate extended benefits.

108.141(3r)(a)(a) Extended benefits shall not be paid to any individual for a given week if the claim for such benefits is filed outside this state, under interstate claiming arrangements under s. 108.14 (8), unless an extended benefit period is in effect during that week in the state where the claim is filed.

108.141(3r)(b) (b) Paragraph (a) does not apply with respect to the first 2 weeks for which extended benefits would be payable except for that paragraph.

108.141(4) (4) Weekly extended benefit rate. The weekly extended benefit rate payable to an individual for a week of total unemployment is the same as the rate payable to the individual for regular benefits during his or her most recent benefit year as determined under s. 108.05 (1). No adjustment of rates under s. 108.05 (2) applies to benefits payable under this section.

108.141(5) (5) Total extended benefit amount.

108.141(5)(a)(a) Except as provided in pars. (b) and (c), the total extended benefit amount payable to an eligible individual in his or her benefit year is the least of the following amounts:

108.141(5)(a)1. 1. Fifty percent of the total amount of regular benefits that were payable to the individual in the individual's most recent benefit year rounded down to the nearest dollar, including benefits canceled under s. 108.04 (5); or

108.141(5)(a)2. 2. Thirteen times the individual's weekly benefit amount.

108.141(5)(b) (b) The total extended benefit amount payable to an individual in his or her benefit year shall be reduced by the total amount of additional benefits paid or treated as paid under s. 108.142 for weeks of unemployment in the individual's benefit year that began prior to the beginning of the extended benefit period that is in effect in the week in which the individual first claims extended benefits.

108.141(5)(c) (c) Except as provided in par. (b), effective with respect to weeks beginning in a high unemployment period, the total extended benefit amount payable to an individual in his or her benefit year is the least of the following amounts:

108.141(5)(c)1. 1. Eighty percent of the total amount of regular benefits that were payable to the individual in the individual's most recent benefit year rounded down to the nearest dollar, including benefits canceled under s. 108.04 (5); or

108.141(5)(c)2. 2. Twenty times the individual's weekly benefit amount.

108.141(6) (6) Publish indicators.

108.141(6)(a)(a) Whenever an extended benefit period is to become effective as a result of a Wisconsin "on" indicator, or an extended benefit period is to be terminated as a result of a Wisconsin "off" indicator, the secretary of workforce development shall publish it as a class 1 notice under ch. 985.

108.141(6)(b) (b) Computations required by sub. (1) (i) shall be made in accordance with regulations prescribed by the U.S. secretary of labor.

108.141(7) (7) Charges of benefits.

108.141(7)(a)(a) The department shall charge the state's share of each week of extended benefits to each employer's account in proportion to the employer's share of the total wages of the employee receiving the benefits in the employee's base period, except that if the employer is subject to the contribution requirements of ss. 108.17 and 108.18 the department shall charge the share of extended benefits to which s. 108.04 (1) (f), (5), (7) (a), (c), (e), (L), (q), (s), or (t), (7m) or (8) (a) or 108.07 (3), (3r), or (5) (b) applies to the fund's balancing account.

108.141(7)(b) (b) The department shall charge the full amount of extended benefits based on employment for a government unit to the account of the government unit, except that if s. 108.04 (5) or (7) applies and the government unit has elected contribution financing the department shall charge one-half of the government unit's share of the benefits to the fund's balancing account.

108.141(7)(c) (c) The department shall charge the full amount of extended benefits based upon employment for an Indian tribe to the account of the Indian tribe.

108.141 History History: 1971 c. 53; 1973 c. 247; 1975 c. 1, 343; 1977 c. 29, 133, 418; 1979 c. 52; 1981 c. 36 ss. 19 to 32, 45; 1981 c. 315, 390; 1983 a. 8 ss. 28 to 33, 53, 55 (3), (14) and (15) and 56; 1983 a. 27 ss. 1400g and 1807m; 1983 a. 189 ss. 162, 329 (28); 1985 a. 17; 1987 a. 38; 1991 a. 39, 89, 189, 269; 1993 a. 184, 373, 492; 1995 a. 27 ss. 3780, 9130 (4); 1995 a. 118, 225; 1997 a. 3, 35, 39; 2001 a. 35; 2009 a. 1, 11; 2011 a. 42; 2013 a. 20, 36; s. 13.92 (2) (i).



108.142 Wisconsin supplemental benefits.

108.142  Wisconsin supplemental benefits.

108.142(1) (1)  Definitions. As used in this section, unless the context clearly requires otherwise:

108.142(1)(a) (a) "Wisconsin supplemental benefit period" means a period which:

108.142(1)(a)1. 1. Begins with the 3rd week after which there is a Wisconsin "on" indicator under this section, except that no Wisconsin supplemental benefit period may begin with any week during which there is an extended benefit period under s. 108.141 in effect, and that no Wisconsin supplemental benefit period may begin before the 14th week following the end of a prior Wisconsin supplemental benefit period; and

108.142(1)(a)2. 2. Ends with the week before any extended benefit period begins under s. 108.141, or with either of the following weeks, whichever occurs later:

108.142(1)(a)2.a. a. The 3rd week after the first week for which there is a Wisconsin "off" indicator under this section; or

108.142(1)(a)2.b. b. The 13th consecutive week of any period during which extended benefits under s. 108.141 or Wisconsin supplemental benefits in any combination have been payable.

108.142(1)(b) (b) There is a Wisconsin "on" indicator under this section for a week if the department determines that, for the period consisting of that week and the immediately preceding 12 weeks, the Wisconsin rate of insured unemployment (not seasonally adjusted):

108.142(1)(b)1. 1. Equaled or exceeded 120% of the average of such rates for the corresponding 13-week period ending in each of the preceding 2 calendar years, and equaled or exceeded one percentage point below the percentage specified in s. 108.141 (1) (f) 1; or

108.142(1)(b)2. 2. Equaled or exceeded one percentage point below the percentage specified in s. 108.141 (1) (f) 2.

108.142(1)(c) (c) There is a Wisconsin "off" indicator under this section for a week if the department determines that, for the period consisting of that week and the immediately preceding 12 weeks, the Wisconsin rate of insured unemployment (not seasonally adjusted):

108.142(1)(c)1. 1. Was less than one percentage point below the percentage specified in s. 108.141 (1) (f) 1. and less than 120% of the average of such rates for the corresponding 13-week period ending in each of the preceding 2 calendar years; and

108.142(1)(c)2. 2. Was less than one percentage point below the percentage specified in s. 108.141 (1) (f) 2.

108.142(1)(d) (d) "Wisconsin rate of insured unemployment" means the percentage of unemployment determined by the department on the basis of its reports to the U.S. secretary of labor and according to the method or methods prescribed by applicable federal law or regulation.

108.142(1)(e) (e) "Regular benefits" means benefits payable to an individual under this chapter or under any other state law, including benefits payable to federal civilian employees and to former military personnel pursuant to 5 USC ch. 85, other than extended benefits under s. 108.141 and federal supplemental compensation.

108.142(1)(f) (f) "Wisconsin supplemental benefits" means benefits payable to an individual under this section for weeks of unemployment in his or her eligibility period.

108.142(1)(g) (g) "Eligibility period" of an individual means the period consisting of the weeks in his or her benefit year which begin in a Wisconsin supplemental benefit period and, if the individual's benefit year ends within that Wisconsin supplemental benefit period, any weeks thereafter which begin in that period.

108.142(1)(h) (h) "Exhaustee" means an individual who, with respect to any week of unemployment in his or her eligibility period:

108.142(1)(h)1. 1. Has received, prior to that week, all of the regular benefits that were available to the individual under this chapter or any other state law, including dependents' allowances and benefits payable to federal civilian employees and former military personnel under 5 USC ch. 85, in the individual's current benefit year that includes that week or is precluded from receiving regular benefits by reason of the law of another state which meets the requirement of section 3304 (a) (7) of the internal revenue code or is precluded from receiving regular benefits by reason of a seasonal limitation in the law of another state. An individual is considered to have received all of the regular benefits that were available to the individual although as a result of a pending appeal under s. 108.09 or 108.10 the individual may subsequently be determined to be entitled to added regular benefits; or

108.142(1)(h)2. 2. His or her benefit year having expired in the Wisconsin supplemental benefit period and prior to that week, lacks base period wages on the basis of which he or she could establish a benefit year under s. 108.06; and

108.142(1)(h)3. 3. Has no right to unemployment benefits or allowances under the railroad unemployment insurance act or such other federal laws as are specified in regulations issued by the U.S. secretary of labor, and has not received and is not seeking unemployment benefits under the unemployment insurance law of Canada, but if the individual is seeking such benefits and the appropriate agency finally determines that he or she is not entitled to benefits under that law, the individual is an "exhaustee".

108.142(1)(i) (i) "State law" means the unemployment insurance law of any state, approved by the U.S. secretary of labor under section 3304 of the internal revenue code.

108.142(1m) (1m) Suspension of Wisconsin supplemental benefits. Notwithstanding sub. (1), no Wisconsin supplemental benefits may be paid for any week of unemployment ending after January 27, 2009, during which additional federally funded benefits are payable in this state, unless the governor, by executive order, suspends the application of this subsection to allow payment of Wisconsin supplemental benefits as provided in this section during a period specified in the order. Any such suspension shall be effective at the beginning of the week specified by the governor in the order and may be rescinded by similar order, which shall be effective at the beginning of the week specified by the governor in that order.

108.142(2) (2) Effect of other provisions of this chapter. Except when the result would be inconsistent with the other provisions of this section, the provisions of this chapter which apply to claims for, or the payment of, regular benefits apply to claims for, and the payment of, Wisconsin supplemental benefits.

108.142(3) (3) Weekly Wisconsin supplemental benefit rate. The weekly Wisconsin supplemental benefit rate payable to an individual for a week of total unemployment is an amount equal to the amount determined under s. 108.05 (1).

108.142(4) (4) Duration of Wisconsin supplemental benefits. During a Wisconsin supplemental benefit period, no claimant may receive total benefits based on employment in a base period greater than 34 times the claimant's weekly benefit rate under s. 108.05 (1) or 40% of wages paid or payable to the claimant in his or her base period under s. 108.04 (4) (a), whichever is lower.

108.142(5) (5) Publish indicators. Whenever a Wisconsin supplemental benefit period is to become effective as a result of a Wisconsin "on" indicator under this section, or a Wisconsin supplemental benefit period is to be terminated as a result of a Wisconsin "off" indicator under this section, the secretary of workforce development shall publish it as a class 1 notice under ch. 985.

108.142(6) (6) Charges of benefits. Wisconsin supplemental benefits shall be charged in the same manner as provided for charging of regular benefits under s. 108.16 (2).

108.142 History History: 1983 a. 8, 27; 1983 a. 189 s. 329 (28); 1983 a. 384; 1987 a. 38; 1991 a. 39, 189, 269; 1995 a. 27, ss. 3781, 9130 (4); 1997 a. 3, 39; 2001 a. 43; 2009 a. 1.



108.145 Disaster unemployment assistance.

108.145  Disaster unemployment assistance. The department shall administer under s. 108.14 (9m) the distribution of disaster unemployment assistance to workers in this state who are not eligible for benefits whenever such assistance is made available by the president of the United States under 26 USC 5177 (a). In determining eligibility for assistance and the amount of assistance payable to any worker who was totally self-employed during the first 4 of the last 5 most recently completed quarters preceding the date on which the worker claims assistance, the department shall not reduce the assistance otherwise payable to the worker because the worker receives one or more payments under the social security act (42 USC 301 et seq.) for the same week that the worker qualifies for such assistance.

108.145 History History: 1993 a. 373.



108.15 Benefits for public employees.

108.15  Benefits for public employees.

108.15(1) (1)  Benefit payments. Benefits shall be payable from the fund to any public employee, if unemployed and otherwise eligible, based on "employment" by any government unit which is an "employer" covered by this chapter.

108.15(2) (2) Reimbursement financing. The state and every other government unit which is an employer subject to this chapter shall be subject to all its provisions except that, in lieu of contributions under ss. 108.17 and 108.18, it shall reimburse the fund for benefits charged to its account.

108.15(3) (3) Election of contribution financing. Any government unit other than the state may, in lieu of the reimbursement requirement of sub. (2), elect contribution financing under ss. 108.17 and 108.18 as of the beginning of any calendar year, subject to the following requirements:

108.15(3)(a) (a) It shall file a written notice to that effect with the department before the beginning of such year except that if the government unit became newly subject to this chapter as of the beginning of such year, it shall file the notice within 30 days after the date of mailing to it a written notification by the department that it is subject to this chapter. Such election shall remain in effect for not less than 3 calendar years.

108.15(3)(b) (b) A government unit may thereafter terminate its election of contribution financing effective at the end of any calendar year by filing a written notice to that effect with the department before the close of such year.

108.15(3)(c) (c) No election or termination of election of contribution financing is effective if the government unit, at the time of filing notice of such election or termination of election, is delinquent under s. 108.22.

108.15(3)(d) (d) If a government unit elects contribution financing for any calendar year after the first calendar year it becomes newly subject to this chapter, it shall be liable to reimburse the fund for any benefits based on prior employment. If a government unit terminates its election of contribution financing, ss. 108.17 and 108.18 shall apply to employment in the prior calendar year, but after all benefits based on such prior employment have been charged to its contribution account any balance remaining in such account shall be transferred to the balancing account.

108.15(3)(e) (e) Each time a government unit elects or reelects contribution financing its initial contribution rate shall be 2.5% on its payroll for each of the first 3 calendar years in which such election or reelection is in effect. If a government unit terminates its election of contribution financing it may not reelect contribution financing within a period of 3 calendar years thereafter.

108.15(4) (4) Reimbursement accounts for government units.

108.15(4)(a)(a) For each government unit covered by this chapter which is liable for reimbursement to the fund, the fund's treasurer shall maintain a reimbursement "employer account", as a subaccount of the fund's balancing account.

108.15(4)(b) (b) Each government unit's reimbursement account shall be duly charged with any benefits based on work for such unit, and shall be duly credited with any reimbursement paid by or for it to the fund, and with any benefit overpayment from the account recovered by the department. Whenever the account of a government unit is credited with an overpayment under this paragraph, the department shall, at the close of any month, refund that amount to the government unit upon request, after deducting the amount of any reimbursements to the account of such government unit which have been billed but not paid.

108.15(4)(c) (c) Any government unit may at any time make payments into its reimbursement account in the fund.

108.15(4)(d) (d) Whenever a government unit's reimbursement account has a positive net balance, no reimbursement of the benefits charged to that account is required under this section.

108.15(4)(e) (e) Whenever a government unit's reimbursement account has a negative balance, any benefits chargeable to such account shall be duly paid and charged thereto; and reimbursements covering the total negative balance thus resulting shall become due pursuant to this section.

108.15(4)(f) (f) The write-off provisions of s. 108.16 (7) (c) do not apply to the reimbursement account of any government unit.

108.15(4)(g) (g) If any government unit covered by this chapter requests the department to maintain separate accounts for parts of such unit which are separately operated or financed, the department may do so for such periods and under such conditions as it may from time to time determine.

108.15(5) (5) Reimbursements and contributions.

108.15(5)(a)(a) Each government unit which is an "employer" shall include in its budget for each budgetary period an estimated amount for payment of the contributions required by ss. 108.17 and 108.18 or reimbursements required by this section, including in each case any contribution or reimbursement remaining unpaid for the current or any prior period.

108.15(5)(b) (b) The department shall monthly bill each government unit for any reimbursements required under this section, and any reimbursement thus billed shall be due and shall be paid by such government unit within 20 days after the date such bill is mailed to it by the department.

108.15(5)(c) (c) Reimbursements due hereunder from budget subdivisions of the state shall be paid pursuant to sub. (7).

108.15(5)(d) (d) Reimbursements due under this section or contributions due under ss. 108.17 and 108.18 from government units shall, if they remain unpaid after their due date, be collected under sub. (6) or under any other applicable provision of law.

108.15(6) (6) Delinquent payments.

108.15(6)(a)(a) Any reimbursement duly billed under this section, or contribution payable under s. 108.17 or 108.18, which remains unpaid after its applicable due date is a "delinquent payment" under s. 108.22 (1) (a).

108.15(6)(b) (b) Whenever a government unit's "delinquent payments", including interest and penalties thereon, total more than the benefits charged to such unit's reimbursement account for the 6 most recent months, or contributions, including interest and penalties thereon, are delinquent for at least 2 quarters, the department shall so determine under s. 108.10.

108.15(6)(c) (c) If such delinquency is finally established under s. 108.10, the fund's treasurer shall, in case such unit receives a share of any state tax or any type of state aid, certify to the secretary of administration the existence and amount of such delinquency.

108.15(6)(d) (d) Upon receipt of such certification, the secretary of administration shall withhold, from each sum of any such tax or aid thereafter payable to the government unit, until the delinquency is satisfied, the lesser of the following amounts:

108.15(6)(d)1. 1. The delinquent amount thus certified; or

108.15(6)(d)2. 2. One-half the sum otherwise payable to such government unit.

108.15(6)(e) (e) Any amount withheld by the secretary of administration under par. (d) shall be paid by the secretary of administration to the fund's treasurer, who shall duly credit such payment toward satisfying the delinquency.

108.15(7) (7) State compliance and appropriations.

108.15(7)(a)(a) "State", as used in this section, includes all state constitutional offices, all branches of state government, all agencies, departments, boards, commissions, councils, committees, and all other parts or subdivisions of state government however organized or designated.

108.15(7)(b) (b) Each reimbursement payable by the state under this section shall be duly paid to the fund, upon filing by the fund's treasurer of a certificate to the department of administration specifying the amount of reimbursement due and the appropriation apparently chargeable.

108.15(7)(c) (c) Each of the state's budget subdivisions shall have each such reimbursement amount charged to and deducted from its proper appropriation, unless payment is authorized under ss. 20.865 and 20.928.

108.15(8) (8) Notice and reports. Each government unit which is an employer shall give such suitable benefit notices to its employees as the department may direct, and shall make employment and wage reports to the department under the same conditions as apply to other employers.

108.15(9) (9) Group reimbursement accounts. If any group of government units which have not elected contribution financing file a joint request, they shall be treated as one employer for the purposes of this chapter under the conditions of this subsection.

108.15(9)(a) (a) The group will be treated as one employer for at least 3 calendar years and the group may be discontinued or dissolved at the beginning of any subsequent calendar year by filing advance written notice thereof with the department before the beginning of such subsequent calendar year.

108.15(9)(b) (b) The members of the group are jointly and severally liable for any required reimbursements together with any interest thereon and any tardy filing fees.

108.15(9)(c) (c) The group shall be dissolved at the beginning of any calendar year after the required 3 calendar years of participation if any member of the group files written notice with the department in advance of such calendar year of its intended withdrawal from the group.

108.15 History History: 1971 c. 53; 1973 c. 247; 1975 c. 343; 1977 c. 133; 1981 c. 36 s. 45; 1983 a. 8, 27; 1985 a 17; 1987 a. 38; 1993 a. 492; 1995 a. 118; 1999 a. 15; 2003 a. 33; 2007 a. 59.



108.151 Financing benefits for employees of nonprofit organizations.

108.151  Financing benefits for employees of nonprofit organizations.

108.151(1)(1)  Employer's contribution rate. Each nonprofit organization which is or becomes an employer subject to this chapter shall be subject to all its provisions except as it may elect reimbursement financing in accordance with sub. (2). If such an approved election is terminated, the employer's contribution rate shall be 2.5% on its payroll for each of the next 3 calendar years.

108.151(2) (2) Election of reimbursement financing. Any nonprofit organization may, in lieu of the contribution requirements of ss. 108.17 and 108.18, elect reimbursement financing, as of the beginning of any calendar year, subject to the following requirements:

108.151(2)(a) (a) It shall file a written notice to that effect with the department before the beginning of such year except that if the employer became newly subject to this section as of the beginning of such year, it shall file the notice within 30 days after the date of the determination that it is subject to this chapter.

108.151(2)(b) (b) An employer whose prior election of reimbursement financing has been terminated pursuant to sub. (3) may not thereafter reelect reimbursement financing unless it has been subject to the contribution requirements of ss. 108.17 and 108.18 for at least 3 calendar years thereafter and is not, at the time of filing such reelection, delinquent under s. 108.22.

108.151(2)(c) (c) No election of reimbursement financing shall be valid unless the employer has satisfied the requirements of sub. (4) within 60 days after it filed the notice of election.

108.151(2)(d) (d) Sections 108.17 and 108.18 shall apply to all prior employment, but after all benefits based on prior employment have been charged to any account it has had under s. 108.16 (2) any balance remaining therein shall be transferred to the balancing account as if s. 108.16 (6) (c) or (6m) (d) applied.

108.151(3) (3) Termination of election.

108.151(3)(a)(a) An employer who elected reimbursement financing may terminate its election as of the close of the 2nd calendar year to which such election applies, or at the close of any subsequent calendar year, by filing a written notice to that effect with the department before the close of such calendar year;

108.151(3)(b) (b) The department may terminate any election as of the close of any calendar year if the department determines that the employer has failed to make the required reimbursement payments or no longer satisfies the requirements of sub. (4), or whenever s. 108.16 (8) applies.

108.151(4) (4) Assurance of reimbursement.

108.151(4)(a)(a) An employer electing reimbursement financing shall file an assurance of reimbursement with the fund's treasurer, payable to the unemployment reserve fund, guaranteeing payment of the required reimbursement together with any interest and any tardy filing fees. The assurance shall be a surety bond, letter of credit, certificate of deposit or any other nonnegotiable instrument of fixed value.

108.151(4)(a)1. 1. The amount of assurance shall be equal to 4% of the employer's payroll for the year immediately preceding the effective date of the election, or the employer's anticipated payroll for the current year, whichever is greater as determined by the department, but the assurance may be in a greater amount at the option of the employer. The amount of the assurance shall be similarly redetermined prior to the beginning of the 3rd year commencing after the year in which it is filed and prior to the beginning of every other year thereafter.

108.151(4)(a)2. 2. Prior to the beginning of each year, an employer electing reimbursement financing shall file an assurance for the 4-year period beginning on January 1 of that year in the amount determined under subd. 1. An assurance shall remain in force until the liability is released by the fund's treasurer.

108.151(4)(a)3. 3. No assurance may be approved unless the fund's treasurer finds that it gives reasonable assurances that it guarantees payment of reimbursements.

108.151(4)(a)4. 4. Failure of any employer covered by the assurance to pay the full amount of its reimbursement payments when due together with any interest and any tardy filing fees shall render the assurance liable on said assurance to the extent of the assurance, as though the assurance was the employer.

108.151(4)(b) (b) The fund's treasurer shall issue a receipt to the employer for its deposit of assurance. Any assurances shall be retained by the fund's treasurer in escrow, for the fund, until the employer's liability under its election is terminated, at which time they shall be returned to the employer, less any deductions made under this paragraph. The employer may at any time substitute assurances of equal or greater value. The treasurer may, with 10 days' notice to the employer, liquidate the assurances deposited to the extent necessary to satisfy any delinquent reimbursements or assessments due under this section together with any interest and any tardy filing fees due. The treasurer shall hold in escrow any cash remaining from the sale of the assurances, without interest. The fund's treasurer shall require the employer within 30 days following any liquidation of deposited assurances to deposit sufficient additional assurances to make whole the employer's deposit at the prior level. Any income from assurances held in escrow shall inure to and be the property of the employer.

108.151(5) (5) Reimbursement account.

108.151(5)(a)(a) For each nonprofit organization which has elected reimbursement financing, pursuant to sub. (2), the fund's treasurer shall maintain a reimbursement account, as a subaccount of the fund's balancing account.

108.151(5)(b) (b) The department shall charge the employer's reimbursement account with all regular benefits, and with its share of any extended benefits under s. 108.141, based on wages paid within each quarter ended while its election is in effect.

108.151(5)(c) (c) The employer's reimbursement account shall be credited with any reimbursement paid by or for it to the fund, and with any benefit overpayment from the account recovered by the department.

108.151(5)(d) (d) The employer may at any time make other payments to be credited into its reimbursement account, in anticipation of future benefit charges.

108.151(5)(e) (e) Whenever the employer's reimbursement account has a positive net balance no reimbursement of the benefits charged thereto shall be required.

108.151(5)(f) (f) Whenever an employer's reimbursement account has a negative balance as of the close of any calendar month, the fund's treasurer shall promptly bill such employer, at its last-known address, for that portion of its negative balance which has resulted from the net benefits charged to such account within such month. Reimbursement payment shall be due within 20 days thereafter. Any required payment which remains unpaid after its applicable due date is a delinquent payment. Section 108.22 shall apply for collecting delinquent payments.

108.151(6) (6) Group reimbursement accounts. If any group of nonprofit organizations who have elected reimbursement financing file a joint request, they shall be treated as if they were one employer for the purposes of this chapter, provided that:

108.151(6)(a) (a) They shall be so treated for at least the 3 calendar years following their request, unless their election of reimbursement financing is terminated under sub. (3), but they may discontinue their group arrangement as of the beginning of any subsequent calendar year by filing advance notice with the department. A member of such a group may discontinue its participation in the group and the group shall be dissolved at the beginning of any calendar year after the 3rd year.

108.151(6)(b) (b) They shall be jointly and severally liable for any required reimbursements together with any interest thereon and any tardy filing fees.

108.151(6)(c) (c) They shall designate one or more individuals as agent for all members of the group for all fiscal and reporting purposes under this chapter.

108.151(6)(d) (d) If such a group is discontinued, par. (a) shall apply to each of its members.

108.151(7) (7) Uncollectible reimbursements.

108.151(7)(a)(a) In this subsection, "payroll" has the meaning given in s. 108.02 (21) (a).

108.151(7)(b) (b) Except as provided in par. (f), each employer that has elected reimbursement financing under this section and that is subject to this chapter as of the date that a rate of assessment is established under this subsection shall pay an assessment to the fund at a rate determined by the fund's treasurer under par. (c).

108.151(7)(c) (c) The fund's treasurer shall determine the total amount due from employers electing reimbursement financing under this section that is uncollectible as of June 30 of each year, but not including any amount that the department determined to be uncollectible prior to January 1, 2004. No amount may be treated as uncollectible under this paragraph unless the department has exhausted all reasonable remedies for collection of the amount, including liquidation of the assurance required under sub. (4). The department shall charge the total amounts so determined to the uncollectible reimbursable benefits account under s. 108.16 (6w). Whenever, as of June 30 of any year, this account has a negative balance of $5,000 or more, the treasurer shall determine the rate of an assessment to be levied under par. (b) for that year, which shall then become payable by all employers that have elected reimbursement financing under this section as of that date.

108.151(7)(d) (d) The rate of assessment under this subsection for each calendar year shall be a rate, when applied to the payrolls of all employers electing reimbursement financing under this section for the preceding calendar year, that will generate an amount that equals the total amount determined to be uncollectible under par. (c), but not more than $200,000 for any year.

108.151(7)(e) (e) Except as provided in par. (f), the rate of each employer's assessment under this subsection for any calendar year is the product of the rate determined under par. (d) multiplied by the employer's payroll for the preceding calendar year, as reported by the employer under sub. (8) or s. 108.15 (8), 108.152 (7), 108.17 (2) or 108.205 (1) or, in the absence of reports, as estimated by the department.

108.151(7)(f) (f) If any employer would otherwise be assessed an amount less than $10 for a calendar year, the department shall, in lieu of requiring that employer to pay an assessment for that calendar year, apply the amount that the employer would have been required to pay to the other employers on a pro rata basis.

108.151(7)(g) (g) The department shall bill assessments to employers under this subsection in the same manner as provided in sub. (5) (f) for the month of September in each year, and the assessment is due for payment in the same manner as other payments under sub. (5) (f). If any assessment is past due, the department shall assess interest on the balance due under s. 108.22. If any employer is delinquent in paying an assessment under this subsection, the department may terminate the employer's election of reimbursement financing under this section as of the close of any calendar year in which the employer remains delinquent.

108.151(7)(h) (h) If the payroll of an employer for any quarter is adjusted to decrease the amount of the payroll after an employment and wage report for the employer is filed under s. 108.205 (1), the department shall refund any assessment that is overpaid by the employer under this subsection as a result of the adjustment.

108.151(8) (8) Reports. Each nonprofit organization that is an employer shall make employment and wage reports to the department under the same conditions that apply to other employers.

108.151 History History: 1971 c. 53; 1973 c. 247; 1975 c. 343; 1979 c. 52; 1983 a. 8; 1985 a. 17; 1987 a. 38; 1989 a. 77; 1991 a. 89; 1995 a. 118; 1999 a. 15; 2005 a. 86; 2007 a. 59; 2009 a. 180.



108.152 Financing benefits for employees of Indian tribes.

108.152  Financing benefits for employees of Indian tribes.

108.152(1)(1)  Election of reimbursement financing. Each Indian tribe that is an employer may, in lieu of paying contributions under ss. 108.17 and 108.18, elect reimbursement financing for itself as a whole or for any tribal units or combinations of tribal units that are wholly owned subdivisions, subsidiaries, or business enterprises, as of the beginning of any calendar year, subject to the following conditions:

108.152(1)(a) (a) The Indian tribe or tribal unit shall file a written notice of the election with the department before the beginning of that year except that, if the Indian tribe or tribal unit became an employer as of the beginning of that year, it shall file the notice within 30 days after the date of the determination that it is an employer.

108.152(1)(b) (b) An Indian tribe or tribal unit whose election of reimbursement financing is terminated under sub. (2) (a) may not thereafter reelect reimbursement financing unless it has been subject to the contribution requirements of ss. 108.17 and 108.18 for at least 3 calendar years thereafter and is not, at the time of filing such reelection, delinquent under s. 108.22.

108.152(1)(d) (d) If the Indian tribe or tribal unit is an employer prior to the effective date of an election, ss. 108.17 and 108.18 shall apply to all employment prior to the effective date of the election, but after all benefits based on prior employment have been charged to any account that it has had under s. 108.16 (2), the department shall transfer any positive balance or charge any negative balance remaining therein to the balancing account as if s. 108.16 (6) (c) and (6m) (d) applied.

108.152(2) (2) Termination of election.

108.152(2)(a)(a) An Indian tribe or tribal unit that elected reimbursement financing may terminate its election as of the close of the 2nd calendar year to which the election applies, or at the close of any subsequent calendar year, by filing a written notice of termination with the department before the close of that year.

108.152(2)(b) (b) If an Indian tribe or tribal unit terminates an election under this subsection, the employer's contribution rate is 2.5% on its payroll for each of the next 3 calendar years.

108.152(4) (4) Reimbursement account. The department shall maintain a reimbursement account, as a subaccount of the fund's balancing account, for each Indian tribe, tribal unit, or combination of tribal units in accordance with any valid election made under subs. (1) and (5) and subject to the procedures and conditions provided for other employers under s. 108.151 (5).

108.152(5) (5) Group reimbursement account. An Indian tribe that has elected reimbursement financing for tribal units or one or more combinations of tribal units may request to have specified tribal units treated as one employer for purposes of this chapter. The department shall approve any such request subject to the following conditions:

108.152(5)(a) (a) The tribal units shall be so treated for a period of at least the 3 calendar years following their request, unless their election of reimbursement financing is terminated under sub. (2) or (6), but the Indian tribe may discontinue the treatment as of the beginning of any calendar year following that period by filing notice with the department prior to the beginning of that calendar year.

108.152(5)(b) (b) The tribal units shall be jointly and severally liable for any required reimbursements, together with any interest thereon and any penalties or tardy filing fees.

108.152(5)(c) (c) The Indian tribe shall designate one or more individuals to act as an agent for all members of the group for all fiscal and reporting purposes under this chapter.

108.152(6) (6) Failure to make required payments.

108.152(6)(a)(a) If an Indian tribe or tribal unit fails to pay required contributions, reimbursements in lieu of contributions, penalties, interest, or fees within 90 days of the time that the department transmits to the tribe a final notice of delinquency:

108.152(6)(a)1. 1. The department shall immediately notify the federal internal revenue service and the federal department of labor of that failure.

108.152(6)(a)2. 2. Any valid election of reimbursement financing is terminated as of the end of the current calendar year.

108.152(6)(a)3. 3. The department may consider the Indian tribe not to be an employer and may consider services performed for the tribe not to be employment for purposes of this chapter.

108.152(6)(b) (b) An Indian tribe whose prior election of reimbursement financing has been terminated under par. (a) may not thereafter reelect reimbursement financing unless it has been subject to the contribution requirements of ss. 108.17 and 108.18 for at least one calendar year thereafter and is not delinquent under s. 108.22 at the time that it files a request for reelection.

108.152(6)(c) (c) The final notice of delinquency specified in par. (a) shall include information that failure to make full payment within the prescribed time will cause the Indian tribe to be liable for taxes under the federal Unemployment Tax Act (26 USC 3301, et seq.), will cause the tribe to be precluded from electing reimbursement financing, and may cause the department to determine that the tribe is not an employer and that services performed for the tribe are not employment for purposes of this chapter.

108.152(7) (7) Reports. Each Indian tribe that is an employer shall make employment and wage reports to the department under the same conditions that apply to other employers.

108.152 History History: 2001 a. 35, 105; 2005 a. 86; 2007 a. 59; 2009 a. 287.



108.16 Unemployment reserve fund.

108.16  Unemployment reserve fund.

108.16(1) (1) For the purpose of carrying out the provisions of this chapter there is established a fund to be known as the "Unemployment Reserve Fund," to be administered by the department without liability on the part of the state beyond the amount of the fund. This fund shall consist of all contributions and moneys paid into and received by the fund pursuant to this chapter and of properties and securities acquired by and through the use of moneys belonging to the fund.

108.16(2) (2)

108.16(2)(a)(a) A separate employer's account shall be maintained by the department as to each employer contributing to said fund.

108.16(2)(b) (b) Each employer's account shall be credited with all its contributions paid into the fund, and shall be charged with all benefits duly paid from the fund to its employees based on their past employment by it, except as otherwise specified in this chapter.

108.16(2)(c) (c) Any reference in this chapter to eligibility for, or to payment of, benefits "from an employer's account", or any similar reference, shall mean benefits payable or paid from the fund based on past employment by the employer in question.

108.16(2)(d) (d) The fund shall be mingled and undivided, and nothing in this chapter shall be construed to grant to any employer or employee any prior claim or right to any part of the fund.

108.16(2)(e) (e) Except as provided in par. (em), benefits to be charged against a given employer's account shall be so charged as of the date shown by the check covering such benefits. Each such check shall be promptly mailed and shall, in determining the experience or status of such account for contribution purposes, be deemed paid on the date shown on the check.

108.16(2)(em) (em) Benefits improperly charged or credited to an employer's account for any reason other than adjustment of payroll amounts between 2 or more employers' accounts shall, when so identified, be credited to or debited from that employer's account and, where appropriate, recharged to the correct employer's account as of the date of correction. Benefits improperly charged or credited to an employer's account as a result of adjustment of payroll amounts between 2 or more employers' accounts shall be so charged or credited and, where appropriate, recharged as of the date shown by the check covering such benefits. This paragraph shall be used solely in determining the experience or status of accounts for contribution purposes.

108.16(2)(f) (f) The department shall promptly advise the employer as to benefits charged to its account.

108.16(2)(g) (g) Whenever the department receives a request of 2 or more partnerships consisting of the same partners to be treated as separate employers prior to October 1 of any year, the department shall apportion the balance in any existing account of the partnerships among the separate employers on January 1 following the date of receipt of the request in proportion to the payrolls incurred in the businesses operated by each of the employers in the 4 completed calendar quarters ending on the computation date preceding the date of receipt of the request and shall calculate the reserve percentage of each separate employer in accordance with the proportion of the payroll attributable to that employer. Section 108.18 (2) is not made applicable to the separate employers by reason of such treatment. For purposes of s. 108.18 (7), the department shall treat the partnerships as separate employers on November 1 preceding that January 1. For purposes of s. 108.18 (7) (b) and (c), the department shall treat the separate employers as existing employers on that January 1.

108.16(2)(h) (h) Whenever, prior to October 1 of any year, the department receives a written request by all partnerships consisting of the same partners which have elected to be treated as separate employers for the partnerships to be treated as a single employer, the department shall combine the balances in the existing accounts of the separate employers into a new account on January 1 following the date of receipt of the request and shall calculate the reserve percentage of the single employer in accordance with the combined payroll attributable to each of the separate employers in the 4 completed calendar quarters ending on the computation date preceding that January 1. Section 108.18 (2) is not made applicable to the single employer by reason of such treatment. For purposes of s. 108.18 (7), the department shall treat the partnerships as a single employer on November 1 preceding that January 1. For purposes of s. 108.18 (7) (b) and (c), the department shall treat the single employer as an existing employer on that January 1.

108.16(3) (3) The fund's treasurer shall write off:

108.16(3)(a) (a) Any overpayment for which the claimant's liability to reimburse the fund is established under s. 108.22 (8) or any assessment under s. 108.04 (11) (cm) for which a final determination has been issued under s. 108.09 upon receipt of certification by the department that reasonable efforts have been made to recover the overpayment or the amount of the assessment and that the amount due is uncollectible.

108.16(3)(b) (b) Any overpayment of benefits that was made under the circumstances described in s. 108.22 (8) (c), upon certification by the department to that effect.

108.16(3)(c) (c) Any nonrecoverable payment made without fault on the part of the intended payee.

108.16(4) (4)

108.16(4)(a)(a) Consistently with sub. (5), all contributions payable to the fund shall be paid to the department, and shall promptly be deposited by the department to the credit of the fund, with custodians that the department may from time to time select, who shall hold, release and transfer the fund's cash in a manner approved by the department. Payments from the fund shall be made upon vouchers or drafts authorized by the department, in the manner that the department may from time to time approve or prescribe. Any procedure thus approved or prescribed shall be considered to satisfy, and shall be in lieu of, any and all statutory requirements, for specific appropriation or other formal release by state officers of state moneys prior to their expenditure, which might otherwise be applicable to withdrawals from the fund.

108.16(4)(b) (b) The department shall designate a treasurer of the unemployment reserve fund, who shall be either a regular salaried employee of the department or the state treasurer and shall serve as treasurer of the fund until a successor designated by the department has assumed the duties of this office.

108.16(4)(c) (c) The treasurer of the fund shall give a separate bond conditioned upon the faithful performance of these duties pursuant to s. 19.01 (2), which bond shall be considered likewise conditioned upon the faithful performance by his or her subordinates of their duties, in such amount as may be fixed by the department. All premiums upon the bond required pursuant to this section when furnished by an authorized surety company or by a duly constituted governmental bonding fund shall, except as otherwise provided in this section, be paid from the interest earnings of the fund, but shall not exceed one-fourth of one percent, per year, of the amount of the bond.

108.16(5) (5)

108.16(5)(a)(a) All money received for the fund shall promptly upon receipt be deposited to the fund's credit in the "Unemployment Trust Fund" of the United States, in the manner that the secretary of the treasury of the United States, or other authorized custodian of the U.S. unemployment trust fund, may approve, so long as the U.S. unemployment trust fund exists and maintains for this state a separate book account, for the purposes of this chapter, from which no other state or agency can make withdrawals, any other statutory provision to the contrary notwithstanding.

108.16(5)(b) (b) The department shall requisition from this state's account in the "Unemployment Trust Fund" necessary amounts from time to time, shall hold such amounts consistently with any applicable federal regulations, and shall make withdrawals therefrom solely for benefits and for such other unemployment insurance payments or employment security expenditures as are expressly authorized by this chapter and consistent with any relevant federal requirements.

108.16(5)(c) (c) While the state has an account in the "Unemployment Trust Fund", public deposit insurance charges on the fund's balances held in banks, savings banks, savings and loan associations and credit unions in this state, the premiums on surety bonds required of the fund's treasurer under this section, and any other expense of administration otherwise payable from the fund's interest earnings, shall be paid from the administrative account.

108.16(6) (6) The department shall maintain within the fund a "balancing account," to which shall be credited:

108.16(6)(a) (a) All interest earnings, on moneys belonging to the fund, received by, or duly apportioned to, the fund, as of the close of the quarter in which the interest accrued.

108.16(6)(b) (b) Any reimbursement made pursuant to s. 108.04 (13) (d).

108.16(6)(c) (c) Any balance credited to an employer's account, if and when the employer ceases to be subject to this chapter, except as provided in sub. (8).

108.16(6)(d) (d) Any reimbursement made under s. 108.07 (6).

108.16(6)(e) (e) The amount of any benefit check duly issued and delivered or mailed to an employee, if the benefit check has not been presented for payment within one year after its date of issue.

108.16(6)(f) (f) Any amount available for such crediting under s. 108.14 (8n) (e) or 108.141.

108.16(6)(g) (g) Any payment received for the balancing account under s. 108.15 or 108.152.

108.16(6)(h) (h) Any amount of solvency contribution or special contribution received for or transferred to the balancing account pursuant to s. 108.18 (8) to (9m).

108.16(6)(i) (i) Any federal reimbursement of benefits paid under any federal unemployment benefit program administered by the department.

108.16(6)(j) (j) Any federal reimbursement of benefits paid under this chapter, except as this chapter or a federal agreement requires otherwise.

108.16(6)(k) (k) All payments to the fund from the administrative account as authorized under s. 108.20 (2m).

108.16(6)(L) (L) The amount of any overpayments that are recovered by the department by setoff pursuant to s. 71.93 or the amount of any overpayments resulting from fraud or failure to report earnings that are recovered by the department by offset pursuant to section 6402 (f) of the federal Internal Revenue Code in effect on June 1, 2009.

108.16(6)(m) (m) Any amounts transferred to the balancing account from the unemployment interest payment fund.

108.16(6)(n) (n) Any penalty collected under s. 108.04 (11) (bh).

108.16(6)(o) (o) Any erroneous payment recovered under s. 108.22 (8e).

108.16(6m) (6m) There shall be charged against the fund's balancing account:

108.16(6m)(a) (a) The benefits thus chargeable under s. 108.04 (1) (f), (5), (5g), (7) (h), (8) (a), (13) (c) or (d) or (16) (e), 108.07 (3), (3r), (5) (b), (5m), or (6), 108.14 (8n) (e), 108.141, 108.151, or 108.152 or sub. (6) (e) or (7) (a) and (b).

108.16(6m)(b) (b) Any benefits paid under any federal unemployment benefit program administered by the department, pending their reimbursement.

108.16(6m)(c) (c) The overdraft write-offs thus chargeable under subs. (7) (c) and (7m).

108.16(6m)(d) (d) Any negative balance of a closed employer account, except as provided in sub. (8).

108.16(6m)(e) (e) Any overpayment of benefits or assessment that is written off under sub. (3), except, in the case of an overpayment, if it is chargeable to an employer's account under s. 108.04 (13).

108.16(6m)(f) (f) The amount of any substitute check issued under sub. (11).

108.16(6m)(g) (g) Any payments of fees or expenses assessed by the U.S. secretary of the treasury under section 6402 (f) of the federal Internal Revenue Code in effect on June 1, 2009.

108.16(6m)(h) (h) Any amount paid to correct a payment under s. 108.22 (8e) that is not recovered or recoverable.

108.16(6w) (6w) The department shall maintain within the fund an uncollectible reimbursable benefits account to which the department shall credit all amounts received from employers under s. 108.151 (7).

108.16(6x) (6x) The department shall charge to the uncollectible reimbursable benefits account the amount of any benefits paid from the balancing account that are reimbursable under s. 108.151 but for which the department does not receive reimbursement after the department exhausts all reasonable remedies for collection of the amount.

108.16(7) (7)

108.16(7)(a)(a) All benefits shall be paid from the fund. Benefits chargeable to an employer's account shall be so charged, whether or not such account is overdrawn. All other benefits shall be charged to the fund's balancing account.

108.16(7)(b) (b) Benefit payments made with respect to an employer's account shall be charged directly against the fund's balancing account only when such payments cannot under this chapter be or remain charged against the account of any employer.

108.16(7)(c) (c) Whenever, as of any computation date, the net overdrafts then charged against an employer's account would, even if reduced by any contributions known or subsequently discovered to be then payable but unpaid to the account, exceed 10% of the employer's annual payroll amount used in determining the employer's reserve percentage as of that computation date, the department shall write off, by charging directly to the fund's balancing account, the amount by which such overdrafts would if thus reduced exceed 10% of the employer's payroll.

108.16(7m) (7m) The fund's treasurer may write off, by charging to the fund's balancing account, any delinquent contribution, reimbursement in lieu of contribution, tardy payment or filing fee, or interest for which the employer's liability to the fund was established under s. 108.10, upon receipt of certification by the department that reasonable efforts have been made to recover the delinquency and that the delinquency is uncollectible.

108.16(8) (8)

108.16(8)(a)(a) For purposes of this subsection a business is deemed transferred if any asset or any activity of an employer, whether organized or carried on for profit, nonprofit or governmental purposes, is transferred in whole or in part by any means, other than in the ordinary course of business.

108.16(8)(b) (b) If the business of any employer is transferred, the transferee is deemed a successor for purposes of this chapter if the department determines that all of the following conditions have been satisfied:

108.16(8)(b)1. 1. The transferee has continued or resumed the business of the transferor, in the same establishment or elsewhere; or the transferee has employed substantially the same employees as those employed by the transferor in connection with the business transferred.

108.16(8)(b)2. 2. The transfer included at least 25% of the transferor's total business as measured by comparing the payroll experience assignable to the portion of the business transferred with the transferor's total payroll experience for the last 4 completed quarters immediately preceding the date of the transfer.

108.16(8)(b)3. 3. The same financing provisions under s. 108.15, 108.151, 108.152, or 108.18 apply to the transferee as applied to the transferor on the date of the transfer.

108.16(8)(b)4. 4. The department has received a written application from the transferee requesting that it be deemed a successor. Unless the transferee satisfies the department that the application was late as a result of excusable neglect, the application must be received by the department on or before the contribution payment due date for the first full quarter following the date of transfer. The department shall not accept a late application under this subdivision more than 90 days after its due date.

108.16(8)(c) (c) Notwithstanding par. (b), if the business of an employer is transferred, the transferee is deemed a successor for purposes of this chapter if the department determines that all of the following conditions have been satisfied:

108.16(8)(c)1. 1. The transferee is a legal representative or trustee in bankruptcy or receiver or trustee of a person, partnership, limited liability company, association or corporation, or guardian of the estate of a person, or legal representative of a deceased person.

108.16(8)(c)2. 2. The transferee has continued or resumed the business of the transferor, either in the same establishment or elsewhere, or the transferee has employed substantially the same employees as those the transferor had employed in connection with the business transferred.

108.16(8)(c)3. 3. The same financing provisions under s. 108.15, 108.151, 108.152, or 108.18 apply to the transferee as applied to the transferor on the date of transfer.

108.16(8)(cm) (cm) The filing of a voluntary petition in bankruptcy by an employer or the filing of an involuntary petition in bankruptcy against an employer under 11 USC 1101 to 1330 or the confirmation of a plan under 11 USC 1101 to 1330 does not render the employer filing the petition or against whom the petition is filed a successor under par. (c).

108.16(8)(d) (d) Notwithstanding par. (b), if the business of an employer of a kind specified in par. (c) 1. is transferred, the transferee is deemed a successor for purposes of this chapter if the transferee would have been a successor under par. (e) but for the intervening existence of the successor employer under par. (c).

108.16(8)(e) (e) Notwithstanding par. (b), a transferee is deemed a successor for purposes of this chapter, if the department determines that all of the following conditions are satisfied:

108.16(8)(e)1. 1. At the time of business transfer, the transferor and the transferee are owned, managed, or controlled in whole or in substantial part, either directly or indirectly by legally enforceable means or otherwise, by the same interest or interests. Without limitation by reason of enumeration, it is presumed unless shown to the contrary that the "same interest or interests" includes the spouse, child, or parent of the individual who owned, managed or controlled the business, or any combination of more than one of them.

108.16(8)(e)2. 2. The transferee has continued or resumed the business of the transferor, either in the same establishment or elsewhere; or the transferee has employed substantially the same employees as those the transferor had employed in connection with the business transferred.

108.16(8)(e)3. 3. The same financing provisions under s. 108.15, 108.151, 108.152, or 108.18 apply to the transferee as applied to the transferor on the date of the transfer.

108.16(8)(em) (em) If, after the transferee of a business has been deemed a successor under par. (e), the department determines that a substantial purpose of the transfer of the business was to obtain a reduced contribution rate, then the department shall treat the transfer as having no effect for purposes of this chapter and shall, retroactively to the date of the transfer, reassign to the transferor all aspects of the transferor's account experience and liability that had been assigned to the transferee, together with all aspects of the transferee's account experience related to the transferred business, and shall recompute the transferor's contribution rate as provided in par. (h).

108.16(8)(f) (f) The successor shall take over and continue the transferor's account, including its positive or negative balance and all other aspects of its experience under this chapter in proportion to the payroll assignable to the transferred business and the liability of the successor shall be proportioned to the extent of the transferred business. The transferor and the successor shall be jointly and severally liable for any amounts owed by the transferor to the fund and to the administrative account at the time of the transfer, but a successor under par. (c) is not liable for the debts of the transferor except in the case of fraud or malfeasance.

108.16(8)(g) (g) If not already subject to this chapter, a successor shall become an employer subject to this chapter on the date of the transfer and shall become liable for contributions or payments in lieu of contributions, whichever is applicable, from and after that date, using the contribution rate assigned or assignable to the transferor on the date of transfer.

108.16(8)(h) (h) The department shall redetermine the contribution rate of a successor that is subject to this chapter immediately prior to the effective date of a transfer as of the applicable computation date effective for contributions payable beginning in the first calendar year following the date of the transfer of the business. The department shall thereafter redetermine the contribution rate whenever required by s. 108.18. For the purposes of s. 108.18, the department shall determine the experience under this chapter of the successor's account by allocating to the successor's account for each period in question the respective proportions of the transferor's payroll and benefits which the department determines to be properly assignable to the business transferred.

108.16(8)(i) (i) The account taken over by the successor shall remain liable with respect to accrued benefit and related rights based on employment in the transferred business, and all such employment is deemed employment performed for the successor.

108.16(8)(im) (im) Notwithstanding pars. (b) to (i), a transferee who is not subject to this chapter on the date of transfer of a business shall not be deemed a successor to the transferor if the department determines that the transfer occurred solely or primarily for the purpose of obtaining a lower contribution rate for the transferee than the rate that would otherwise apply if the transferee were deemed a new employer. In determining whether a business was transferred solely or primarily for the purpose of obtaining a lower contribution rate for the transferee than the rate that would otherwise apply, the department shall use objective factors, which may include the cost of acquiring the business, whether the transferee continued the business enterprise of the transferred business, the length of time that the business enterprise was continued, or whether a substantial number of new employees were hired for the performance of duties unrelated to the business activity conducted by the transferor prior to the transfer.

108.16(8)(j) (j) If not already subject to this chapter, a transferee that is not a successor shall become an employer subject to this chapter on the date of the transfer and shall become liable for contributions or payments in lieu of contributions, whichever is applicable, from and after that date.

108.16(8)(k) (k) Any time a business is transferred, as provided in par. (a), both the transferor and the transferee shall notify the department in writing of the transfer, within 30 days after the date of transfer; and both shall promptly submit to the department in writing such information as the department may request relating to the transfer.

108.16(8)(L) (L) A professional employer organization is not considered to be the successor to the employer account of its client under this section by virtue of engaging the prior employees of the client to perform services for the client under an employee leasing agreement.

108.16(8)(m) (m) If any person knowingly makes or attempts to make a false statement or representation to the department in connection with any investigation to determine whether an employer qualifies to be deemed a successor under par. (e) or (im) or any other provision of this chapter for the purpose of determining the assignment of a contribution rate, or if any person knowingly advises another person to do so, including by willful evasion, nondisclosure, or misrepresentation, the person is subject to the following penalties:

108.16(8)(m)1. 1. If the person is an employer, then the department shall assign the employer the highest contribution rate assignable under this chapter for the year, during which the violation or attempted violation occurs and the 3 succeeding years, except that if the department assigns the employer the highest contribution rate for any such year under other provisions of this chapter or if the increase in the employer's contribution rate under this subdivision would be less than 2 percent on its payroll for any year, then the department shall increase the employer's contribution rate by 2 percent on its payroll for each year in which a penalty applies under this subdivision.

108.16(8)(m)2. 2. If the person is not an employer, the person may be required to forfeit not more than $5,000.

108.16(8)(m)3. 3. The person is guilty of a Class A misdemeanor.

108.16(8)(n) (n) The department shall utilize uniform procedures to identify businesses that are transferred under this subsection.

108.16(8)(o) (o) Paragraphs (e) 1., (em), (h), (im), and (m) shall be interpreted and applied, insofar as possible, to meet the minimum requirements of any guidance issued by or regulations promulgated by the U.S. department of labor.

108.16(9) (9)

108.16(9)(a)(a) Consistently with section 3305 of the internal revenue code, relating to federal instrumentalities which are neither wholly nor partially owned by the United States nor otherwise specifically exempt from the tax imposed by section 3301 of the internal revenue code:

108.16(9)(a)1. 1. Any contributions required and paid under this chapter for 1939 or any subsequent year by any such instrumentality, including any national bank, shall be refunded to such instrumentality in case this chapter is not certified with respect to such year under s. 3304 of said code.

108.16(9)(a)2. 2. No national banking association which is subject to this chapter shall be required to comply with any of its provisions or requirements to the extent that such compliance would be contrary to s. 3305 of said code.

108.16(10) (10) All money withdrawn from the fund shall be used solely in the payment of benefits, exclusive of expenses of administration, and for refunds of sums erroneously paid into the fund, for refund of a positive net balance in an employer's reimbursement account under ss. 108.15 (4) and 108.151 (5) on request by the employer, for expenditures made pursuant to s. 108.161 and consistently with the federal limitations applicable to s. 108.161, and for payment of fees and expenses for collection of overpayments resulting from fraud or failure to report earnings that are assessed by the U.S. secretary of the treasury under section 6402 (f) of the federal Internal Revenue Code in effect on June 1, 2009.

108.16(10m) (10m) Except as provided in s. 108.17 (3m), the department shall not pay any interest on any benefit payment or any refund, or collect any interest on any benefit overpayment.

108.16(11) (11) The fund's treasurer may issue a substitute check to an employee to replace a check that is canceled under sub. (6) (e), if the employee makes application therefor within 6 years after the date of issue of the original check.

108.16(12) (12) The fund's treasurer shall estimate at the end of each calendar quarter the earnings rate payable on the fund's bank balances and the earnings rate payable by the federal unemployment account under title XII of the Social Security Act (42 USC 1321 to 1324) for the following quarter. Based on these estimates, the treasurer shall pay for the cost of banking services incurred by the fund in the following quarter either by maintaining compensating bank balances or by payment for the services from the appropriation under s. 20.445 (1) (ne), whichever payment method is estimated to yield the highest net earnings for the fund.

108.16(13) (13) If the secretary determines that employers in this state that are subject to a requirement to pay a federal unemployment tax might experience a lower tax rate if this state were to loan moneys to the fund under s. 20.002 (11) (b) 3m., the secretary shall request the secretary of administration to make one or more transfers to the fund in the amount required to maintain a favorable federal tax experience for employers. The secretary shall not request a transfer under this subsection if the outstanding balance of such transfers at the time of the request would exceed $50,000,000. Whenever the secretary determines that the balance of the fund permits repayment of a transfer, in whole or in part, without jeopardizing the ability of the department to continue to pay other liabilities and costs chargeable to the fund, the secretary shall repay the department of administration for the amount that the secretary determines is available for repayment. The secretary shall ensure that the timing of any repayment accords with federal requirements for ensuring a favorable tax experience for employers in this state.

108.16 History History: 1971 c. 53; 1973 c. 247; 1975 c. 343; 1977 c. 133; 1979 c. 52; 1979 c. 110 s. 60 (13); 1981 c. 36; 1983 a. 8, 99, 368; 1985 a. 17 ss. 39 to 56, 66; 1985 a. 29; 1987 a. 27; 1987 a. 38 ss. 107 to 111, 134; 1987 a. 255; 1989 a. 56 s. 259; 1989 a. 77, 359; 1991 a. 89, 221; 1993 a. 112, 373, 490, 492; 1995 a. 118, 225; 1997 a. 39; 1999 a. 15, 83; 2001 a. 35; 2003 a. 197; 2005 a. 86, 253; 2007 a. 59; 2009 a. 287; 2011 a. 198, 236; 2013 a. 20, 36.

108.16 Annotation Whether an employee is potentially eligible for unemployment compensation benefits is immaterial in determining contribution or tax liability based on that employee's services. Hanmer v. ILHR Dept. 92 Wis. 2d 90, 284 N.W.2d 587 (1979).

108.16 Annotation In the case of a merger, the "time of business transfer" under sub. (8) (e) 1. refers to that point in time immediately prior to the effective date of the merger. First Federal Savings Bank v. LIRC, 200 Wis. 2d 786, 547 N.W.2d 796 (Ct. App. 1996), 95-2158.



108.161 Federal administrative financing account.

108.161  Federal administrative financing account.

108.161(1)(1) The fund's treasurer shall maintain within the fund an employment security "federal administrative financing account", and shall credit thereto all amounts credited to the fund pursuant to the federal employment security administrative financing act (of 1954) and section 903 of the federal social security act, as amended.

108.161(1m) (1m) The treasurer of the fund shall also credit to said account all federal moneys credited to the fund pursuant to sub. (8).

108.161(2) (2) The requirements of said section 903 shall control any appropriation, withdrawal and use of any moneys in said account.

108.161(3) (3) Consistently with this chapter and said section 903, such moneys shall be used solely for benefits or employment security administration by the department, including unemployment insurance, employment service, apprenticeship programs, and related statistical operations.

108.161(3e) (3e) Notwithstanding sub. (3), any moneys allocated under section 903 of the federal Social Security Act, as amended, for federal fiscal years 2000 and 2001 and the first $2,389,107 of any distribution received by this state under section 903 of that act in federal fiscal year 2002 shall be used solely for unemployment insurance administration.

108.161(3m) (3m) The fund's treasurer shall request restoration from the U.S. secretary of labor of amounts credited to the account under this section which have been used to pay benefits, unless these amounts do not exceed the balance in the account, and unless the state does not have a balance of advances outstanding from the federal unemployment account under title XII of the social security act.

108.161(4) (4) Such moneys shall be encumbered and spent for employment security administrative purposes only pursuant to, and after the effective date of, a specific legislative appropriation enactment:

108.161(4)(a) (a) Stating for which such purposes and in what amounts the appropriation is being made to the administrative account created by s. 108.20.

108.161(4)(b) (b) Directing the fund's treasurer to transfer the appropriated amounts to the administrative account only as and to the extent that they are currently needed for such expenditures, and directing that there shall be restored to the account created by sub. (1) any amount thus transferred which has ceased to be needed or available for such expenditures.

108.161(4)(c) (c) Specifying that the appropriated amounts are available for obligation solely within the 2 years beginning on the appropriation law's date of enactment. This paragraph does not apply to the appropriations under s. 20.445 (1) (nd) and (ne) or to any amounts expended from the appropriation under s. 20.445 (1) (nb) from moneys transferred to this state on March 13, 2002, pursuant to section 903 (d) of the federal Social Security Act.

108.161(4)(d) (d) Limiting the total amount which may be obligated during any fiscal year to the aggregate of all amounts credited under sub. (1), including amounts credited pursuant to sub. (8), reduced at the time of any obligation by the sum of the moneys obligated and charged against any of the amounts credited.

108.161(5) (5) The total of the amounts thus appropriated for use in any fiscal year shall in no event exceed the moneys available for such use hereunder, considering the timing of credits hereunder and the sums already spent or appropriated or transferred or otherwise encumbered hereunder.

108.161(6) (6) The fund's treasurer shall keep a record of all such times and amounts; shall charge each sum against the earliest credits duly available therefor; shall include any sum thus appropriated but not yet spent hereunder in computing the fund's net balance as of the close of any month, in line with the federal requirement that any such sum shall, until spent, be considered part of the fund; and shall certify the relevant facts whenever necessary hereunder.

108.161(7) (7) If any moneys appropriated hereunder are used to buy and hold suitable land, with a view to the future construction of an employment security building thereon, and if such land is later sold or transferred to other use, the proceeds of such sale (or the value of such land when transferred) shall be credited to the account created by sub. (1) except as otherwise provided in ss. 13.48 (14) and 16.848.

108.161(8) (8) If any sums are appropriated and spent hereunder to buy land and to build a suitable employment security building thereon, or to purchase information technology hardware and software, then any federal moneys thereafter credited to the fund or paid to the department by way of gradual reimbursement of such employment security capital expenditures, or in lieu of the estimated periodic amounts which would otherwise (in the absence of such expenditures) be federally granted for the rental of substantially equivalent quarters, shall be credited to the account created by sub. (1), consistently with any federal requirements applicable to the handling and crediting of such moneys.

108.161(8m) (8m) To the extent that employment security moneys finance the capital cost of acquiring office quarters, either in a separate employment security building project or in a larger state building, no rental for the quarters thus financed, or for equivalent substitute quarters, shall be charged the department or its employment security functions at any time. The department shall so certify, in applying for the federal moneys specified in sub. (8).

108.161(9) (9) Any land and building or office quarters acquired under this section shall continue to be used for employment security purposes. Realty or quarters may not be sold or transferred to other use if prior action is taken under s. 13.48 (14) (am) or 16.848 (1) and may not be sold or transferred without the governor's approval. The proceeds from the sale, or the value of realty or quarters upon transfer, shall be credited to the account established in sub. (1) or credited to the fund established in s. 108.20, or both in accordance with federal requirements. Equivalent substitute rent-free quarters may be provided, as federally approved. Amounts credited under this subsection shall be used solely to finance employment security quarters according to federal requirements.

108.161 History History: 1971 c. 259; 1983 a. 8, 27; 1985 a. 29; 1991 a. 39; 1993 a. 492; 1995 a. 225; 1997 a. 39; 1999 a. 15; 2001 a. 43; 2003 a. 33, 197; 2013 a. 20.



108.162 Employment security buildings and equipment.

108.162  Employment security buildings and equipment.

108.162(1)(1) The amounts appropriated under s. 20.445 (1) (na) shall be used for employment security administration, including unemployment insurance, employment service and related statistical operations; for capital outlay to buy suitable parcels of land for buildings designed for employment security operations; and to finance the designing and construction of such buildings, and for such equipment, facilities, paving, landscaping and other improvements as are required for the proper use and operation of buildings occupied by the department for employment security administration.

108.162(2) (2) The treasurer of the fund shall transfer the amounts appropriated under s. 20.445 (1) (na) from the federal administrative financing account under s. 20.445 (1) (n) only as and to the extent that they are currently needed for expenditures under this section. Any amount thus transferred which has ceased to be needed or available for such expenditures shall be restored to that account.

108.162(3) (3) The amount obligated under this section during any fiscal year may not exceed the aggregate of all amounts credited under s. 108.161 (1), including amounts credited under s. 108.161 (8), reduced by the amount obligated under s. 20.445 (1) (nb), (nd) and (ne) and further reduced at the time of any obligation by the sum of the moneys obligated and charged against any of the amounts thus credited.

108.162(4) (4) As to any building project to be financed under this section, the department shall secure advance assurance that the federal bureau of employment security will apply to that project, after its completion and occupancy, the bureau's policy of gradually reimbursing the fund for the necessary capital costs of any suitable employment security building project thus financed by federal grants covering the amounts which would otherwise be payable during the reimbursement or amortization period for the rental of substantially equivalent office quarters.

108.162(5) (5) The governor, before approving any land purchase or transfer or building project to be financed under this section, shall consult with the building commission as to those cities and sites where early construction of a combined state office building is under active consideration with a view to determining where employment security building projects thus financed would be desirable.

108.162(6) (6) If the building commission with the approval of the governor determines as to any city or site that employment security offices should be part of a combined state office building project, or should be built on state-owned land or on land owned by a Wisconsin state public building corporation, the amounts appropriated under s. 20.445 (1) (na) shall be available to finance such offices or a proper employment security share of such combined project.

108.162(7) (7) Any amount appropriated under s. 20.445 (1) (na) which has not been obligated shall be available for employment security local office building projects, consistent with this section and ss. 108.161 and 108.20.

108.162 History History: 1985 a. 29 ss. 490, 1674; 1991 a. 39; 1997 a. 39; 2003 a. 33, 197.



108.17 Payment of contributions.

108.17  Payment of contributions.

108.17(1) (1) Contributions shall accrue and become payable by each employer then subject to this chapter on the first day of July, 1934, and shall be paid thenceforth in accordance with this chapter. Thereafter contributions shall accrue and become payable by any employer on and after the date on which the employer becomes newly subject to this chapter.

108.17(1m) (1m) In the case of an employer who becomes newly subject to this chapter based on employment during a given year, contributions based on payrolls through the quarter which includes the date the employer became subject to this chapter shall not be considered as payable for the purposes of s. 108.22 until the close of the month next following the first full quarter occurring after the quarter during which the liability was incurred. In no case may such due date be later than January 31 of the succeeding year.

108.17(2) (2)

108.17(2)(a)(a) Except as provided in par. (b), every employer that is subject to a contribution requirement shall file quarterly reports of contributions required under this chapter with the department, and pay contributions to the department, in such manner as the department prescribes. Each contribution report and payment is due at the close of the month next following the end of the applicable calendar quarter, except as authorized in sub. (2c) or as the department may assign a later due date pursuant to sub. (1m) or general department rules.

108.17(2)(b) (b) The department may electronically provide a means whereby an employer that files its employment and wage reports electronically may determine the amount of contributions due for payment by the employer under s. 108.18 for each quarter. If an employer that is subject to a contribution requirement files its employment and wage reports under s. 108.205 (1) electronically, in the manner prescribed by the department for purposes of this paragraph, the department may require the employer to determine electronically the amount of contributions due for payment by the employer under s. 108.18 for each quarter. In such case, the employer is excused from filing contribution reports under par. (a). The employer shall pay the amount due for each quarter by the due date specified in par. (a).

108.17(2b) (2b) The department shall prescribe a form and methodology for filing contribution reports under sub. (2) electronically. Each employer of 25 or more employees, as determined under s. 108.22 (1) (ae), that does not use an employer agent to file its contribution reports under this section shall file its contribution reports electronically in the manner and form prescribed by the department. Each employer that becomes subject to an electronic reporting requirement under this subsection shall file its initial report under this subsection for the quarter during which the employer becomes subject to the reporting requirement. Once an employer becomes subject to a reporting requirement under this subsection, it shall continue to file its reports under this subsection unless that requirement is waived by the department.

108.17(2c) (2c)

108.17(2c)(a)(a) Except as provided in pars. (d) and (e), an employer that has a first quarter contribution liability of $1,000 or more may elect to defer payment to later due dates beyond the due date established under sub. (1m) or (2) of not more than 60% of its first quarter contribution liability, without payment of interest, as follows:

108.17(2c)(a)1. 1. The employer shall pay at least 30% of the first quarter contribution liability on or before July 31 of the year in which the liability accrues.

108.17(2c)(a)2. 2. The employer shall pay at least an additional 20% of the first quarter contribution liability on or before October 31 of the year in which the liability accrues.

108.17(2c)(a)3. 3. The employer shall pay any remaining balance of the first quarter contribution liability on or before January 31 of the year after the year in which the liability accrues.

108.17(2c)(b) (b) An employer that elects to defer a payment under par. (a) may pay more than the specified minimum deferred amount or all of the deferred amount at any time before the due date under par. (a).

108.17(2c)(c) (c) If an employer fails to pay at least the specified minimum deferred amount for the first quarter, together with the full amount of contributions payable for any subsequent quarter, or fails to file its employment and wage report in the format prescribed under par. (f), by a specified due date, then all unpaid contribution liability of that employer for the first quarter is delinquent under s. 108.22 and interest thereon is payable from April 30 of the year in which the liability accrues.

108.17(2c)(d) (d) If an employer fails to pay at least 40% of its first quarter contribution liability on or before April 30 of the year in which the liability accrues, the employer is not permitted to defer the balance of the liability under this subsection.

108.17(2c)(e) (e) An employer is not permitted to defer its first quarter contribution liability under this subsection for any year unless the employer pays all delinquent contributions, together with any interest, penalties, and fees assessed under this chapter, prior to April 30 of the year in which the liability accrues.

108.17(2c)(f) (f) An employer that elects to defer payment of its first quarter contributions under this subsection shall file the election electronically, shall file its contribution reports under 108.17 (2) (a) unless excused from filing under s. 108.17 (2) (b), and shall file its employment and wage reports under s. 108.205 electronically in the manner and form prescribed by the department.

108.17(2g) (2g) An employer agent that prepares reports on behalf of employers under sub. (2) shall file contribution reports electronically in the manner and form prescribed by the department under sub. (2b) unless that requirement is waived by the department.

108.17(2m) (2m) When a written statement of account is issued to an employer by the department, showing as duly credited a specified amount received from the employer under this chapter, no other form of state receipt therefor is required.

108.17(3) (3) If an employing unit makes application to the department to adjust an alleged overpayment by the employer of contributions or interest under this chapter, and files such an application within 3 years after the close of the calendar year in which such payment was made, the department shall make a determination under s. 108.10 as to the existence and extent of any such overpayment, and said section shall apply to such determination. Except as provided in sub. (3m), the department shall allow an employer a credit for any amount determined under s. 108.10 to have been erroneously paid by the employer, without interest, against its future contribution payments; or, if the department finds it impracticable to allow the employer such a credit, it shall refund such overpayment to the employer, without interest, from the fund or the administrative account, as the case may be.

108.17(3m) (3m) If an appeal tribunal or the commission issues a decision under s. 108.10 (2), or a court issues a decision on review under s. 108.10 (4), in which it is determined that an amount has been erroneously paid by an employer, the department shall, from the administrative account, credit the employer with interest at the rate of 0.75% per month or fraction thereof on the amount of the erroneous payment. Interest shall accrue from the month which the erroneous payment was made until the month in which it is either used as a credit against future contributions or refunded to the employer.

108.17(4) (4) An employer's contribution rate for any year, once determined by the department, shall not be redetermined after the last day of February in the year for which the rate was determined unless the rate was determined based on payroll which should have been reported under a different employer's account, in which case the department may redetermine the rates with respect to all affected employers' accounts.

108.17(5) (5) Upon application of an employer, the department may permit employers which are component members of a controlled group of corporations under 26 USC 1563 to combine wages of a single employee for purposes of determining the employers' payroll under s. 108.02 (21) (b) if the employee is subject to transfer between the employers under the terms of a single collective bargaining agreement. The application shall specify the calendar year in which the combination is proposed to occur. This subsection does not apply to any employer for which the department has written off overdrafts under s. 108.16 (7) (c) within the 2 calendar years preceding the year in which the combination is proposed to occur, nor to any employer whose account is overdrawn by 6% or more on the computation date for the calendar year preceding the year in which the combination is proposed to occur. If the department approves the application, the department shall specify the calendar year in which the combination is effective and the method by which the component members will report the payroll of the employee to the department.

108.17(6) (6) If the department determines that a trustee paying wage claims for an employer in a state or federal liquidation proceeding in which priority is given to specified wage claims has insufficient funds to pay all wage claims given priority, and contributions on the wage claims given priority, in full, the department may accept less than the full amount of contributions owed by the employer on those wage claims.

108.17(7) (7)

108.17(7)(a)(a) Each employer whose net total contributions paid or payable under this section for any 12-month period ending on June 30 are at least $10,000 shall pay all contributions under this section by means of electronic funds transfer beginning with the next calendar year. Once an employer becomes subject to an electronic payment requirement under this paragraph, the employer shall continue to make payment of all contributions by means of electronic funds transfer unless that requirement is waived by the department.

108.17(7)(b) (b) Each employer agent shall pay all contributions under this section on behalf of each employer that is represented by the agent by means of electronic funds transfer.

108.17 History History: 1973 c. 247; 1981 c. 36; 1985 a. 29; 1987 a. 38 ss. 112, 134; 1989 a. 77; 1991 a. 89; 1993 a. 492; 2001 a. 35; 2005 a. 86; 2007 a. 59.



108.18 Contributions to the fund.

108.18  Contributions to the fund.

108.18(1) (1)  Total rate.

108.18(1)(a)(a) Unless a penalty applies under s. 108.16 (8) (m), each employer shall pay contributions to the fund for each calendar year at whatever rate on the employer's payroll for that year duly applies to the employer pursuant to this section.

108.18(1)(b) (b) An employer's contributions shall be credited to the employer's account in the fund, but only after any solvency contribution or special contribution paid or payable by the employer under subs. (8) to (9m) has been credited to the fund's balancing account.

108.18(2) (2) Initial rates.

108.18(2)(a)(a) Except as provided in pars. (c) and (d), an employer's contribution rate shall be 2.5% on its payroll for each of the first 3 calendar years with respect to which contributions are credited to its account, except as additional contributions apply under this section.

108.18(2)(c) (c) An employer engaged in the construction of roads, bridges, highways, sewers, water mains, utilities, public buildings, factories, housing, or similar construction projects shall pay contributions for each of the first 3 calendar years at the average rate for construction industry employers as determined by the department on each computation date, rounded up to the next highest rate. This rate may in no case be more than the maximum rate specified in the schedule in effect for the year of the computation under sub. (4).

108.18(2)(d) (d) No later than 90 days after the department issues an initial determination that a person is an employer, any employer other than an employer specified in par. (c), having a payroll exceeding $10,000,000 in a calendar year may elect that its contribution rate shall be one percent on its payroll for the first 3 calendar years with respect to which contributions are credited to its account. In such case, the department shall credit the amount collected in excess of this amount against liability of the employer for future contributions after the close of each calendar year in which an election applies. If an employer qualifies for and makes an election under this paragraph, the employer shall, upon notification by the department, make a special contribution after the close of each quarter equivalent to the amount by which its account is overdrawn, if any, for the preceding quarter. The department shall credit any timely payment of contributions to the employer's account before making a determination of liability for a special contribution under this paragraph. An employer does not qualify for an alternate contribution rate under this paragraph at any time during which the employer's special contribution payment is delinquent. An employer that is the transferee of a business enterprise but does not qualify to be treated as a successor under s. 108.16 (8) (im) does not qualify for an alternate contribution rate under this paragraph.

108.18(3) (3) Requirements for reduced rate. As to any calendar year, an employer shall be permitted to pay contributions to the fund at a rate lower than the standard rate on its payroll for that year only when, as of the applicable computation date:

108.18(3)(a) (a) Benefits have been chargeable to the employer's account during the 18 months preceding such date; and

108.18(3)(b) (b) Such lower rate applies under this section; and

108.18(3)(c) (c) Permitting the employer to pay such lower rate is consistent with the relevant conditions then applicable to additional credit allowance for such year under section 3303 (a) of the federal unemployment tax act, any other provision to the contrary notwithstanding.

108.18(3m) (3m) Application of schedules. For purposes of subs. (4) and (9):

108.18(3m)(a) (a) "Schedule A" is in effect for any calendar year whenever, as of the preceding June 30, the fund has a cash balance of less than $300,000,000.

108.18(3m)(b) (b) "Schedule B" is in effect for any calendar year whenever, as of the preceding June 30, the fund has a cash balance of at least $300,000,000 but less than $900,000,000.

108.18(3m)(c) (c) "Schedule C" is in effect for any calendar year whenever, as of the preceding June 30, the fund has a cash balance of at least $900,000,000 but less than $1,200,000,000.

108.18(3m)(d) (d) "Schedule D" is in effect for any calendar year whenever, as of the preceding June 30, the fund has a cash balance of at least $1,200,000,000.

108.18(4) (4) Experience rates. Except as otherwise specified in this section, an employer's contribution rate on the employer's payroll for a given calendar year shall be based on the reserve percentage of the employer's account as of the applicable computation date, as follows: [See Figure 108.18 (4) following] - See PDF for table - See PDF for table - See PDF for table

108.18(5) (5) Limitation. Except as provided in subs. (2) and (8), the contribution rate for any calendar year of an employer whose reserve percentage equals or exceeds zero may in no case exceed by more than one percent on the employer's payroll the rate which applied to the employer at the close of the preceding calendar year, and the contribution rate for any calendar year of an employer whose reserve percentage is less than zero may in no case exceed by more than 2% on the employer's payroll the rate which applied to the employer at the close of the preceding calendar year.

108.18(5m) (5m) Limitation, computation. The limitation of sub. (5) shall be computed from the employer's experience rate assigned to it under subs. (4), (5) and (6), rounded to the next highest rate.

108.18(6) (6) Computation in special cases. If during the year ending on a computation date an employer has been liable for contributions but has had no payroll, the employer's reserve percentage as of that computation date shall be computed on the basis of the employer's most recent year (ending on a computation date which applied to the employer) of some payroll; but the employer's contribution rate for the calendar year following the computation date shall in no case be less than one percent.

108.18(7) (7) Voluntary contributions.

108.18(7)(a)(a)

108.18(7)(a)1.1. Except as provided in pars. (b) to (i), any employer may make payments to the fund during the month of November in excess of those required by this section and s. 108.19 (1) and (1e). Each payment shall be credited to the employer's account for the purpose of computing the employer's reserve percentage as of the immediately preceding computation date.

108.18(7)(a)2. 2. Each payment shall be treated as a contribution required and irrevocably paid under this chapter with respect to payrolls preceding the date it is credited except as a refund or credit is authorized under par. (b), (e), (h), or (i).

108.18(7)(b) (b) Except as provided in par. (i), no employer may, by means of a voluntary contribution under par. (a), reduce the employer's contribution rate to a rate lower than the next lower rate which would have applied to the employer for the following calendar year. Any contributions in excess of the amount required to reduce an employer's rate to the extent permitted under this paragraph shall be applied against any outstanding liability of the employer, or if there is no such liability shall be refunded to the employer or established as a credit, without interest, against future contributions payable by the employer, at the employer's option.

108.18(7)(c) (c) No employer whose overdrafts have been charged to the fund's balancing account under s. 108.16 (7) (c) may make a voluntary contribution under par. (a) prior to the 5th calendar year commencing after the date of the most recent such charge. Any voluntary contribution made prior to that year shall be treated as an excess contribution under par. (b).

108.18(7)(d) (d) A payment under this subsection is timely if it is received by the department no later than November 30 following the computation date for the calendar year to which it applies.

108.18(7)(e) (e) The department may refund a voluntary contribution made under par. (a) if, due to an error of the department or an employer, the department makes an adjustment after the computation date or the November voluntary contribution period to the employer's account or payroll used to calculate the employer's reserve percentage that nullifies the rate reduction obtained by the voluntary payment. No refund may be authorized after the close of the calendar year for which the rate changed by the voluntary contribution applied.

108.18(7)(f) (f) Notwithstanding par. (a), the department shall authorize an employer to make a voluntary contribution for the purpose of computing the employer's reserve percentage as of the immediately preceding computation date after the month of November, but in no case later than 120 days after the beginning of the calendar year to which the reserve percentage applies, in an amount sufficient to obtain a contribution rate that was:

108.18(7)(f)1. 1. Nullified by an erroneous charge or credit to the employer's account made by the department; or

108.18(7)(f)2. 2. Increased to a higher contribution rate by an erroneous charge or credit to the employer's account made by the department.

108.18(7)(g) (g) Any payment under par. (f) must be received by the department within 30 days after the date of notice of the rate change caused by the adjustment and within 120 days after the beginning of the year to which the rate applies.

108.18(7)(h) (h) The department shall establish contributions other than those required by this section and s. 108.19 (1) and (1e) and contributions other than those submitted during the month of November or authorized under par. (f) or (i) 2. as a credit, without interest, against future contributions payable by the employer or shall refund the contributions at the employer's option.

108.18(7)(i) (i)

108.18(7)(i)1.1. An employer that suffers physical damage to its business caused by a catastrophic event for which the employer is not primarily responsible, and incurs benefit charges to its account for layoffs due to that damage may, by means of a voluntary contribution under par. (a), increase the employer's reserve percentage to no greater than the reserve percentage that would have applied to the employer as of the next computation date had that damage not caused the employer to lay off its employees. An employer that makes a voluntary contribution under this subdivision shall notify the department of its election to have its contribution treated in the manner provided in this paragraph and shall submit proof, in the form and manner prescribed by the department, to establish that its employees were laid off due to the catastrophic event.

108.18(7)(i)2. 2. If an employer makes a payment under subd. 1. after November 30 and before November 1 of the succeeding year, the department shall establish the payment as a credit and apply the payment as a voluntary contribution to the employer's account when the next rate computation occurs. Any amount paid to the department in excess of the amount that may be applied under subd. 1 in any year may continue to be held as a credit, without interest, against future required or voluntary contributions for a calendar year or refunded to the employer, at the employer's option.

108.18(8) (8) Solvency contributions. Each employer's solvency contribution for each calendar quarter of any year shall be figured by applying the solvency rate determined for that year under sub. (9) to the employer's payroll for that quarter, and shall be payable to the fund's balancing account by the due date for payment of contributions by the employer for that quarter.

108.18(9) (9) Solvency rates. Except as provided in subs. (9c) and (9e), an employer's solvency rate on its payroll for a given calendar year shall be based solely on the contribution rate of its account for the calendar year under this section. For purposes of rate determination under this subsection, an employer's payroll shall be calculated for the 12-month period ending with the computation date preceding the calendar year to which the rate applies. [See Figure 108.18 (9) following] - See PDF for table - See PDF for table - See PDF for table

108.18(9c) (9c) Reduction of solvency rate. The department shall reduce the solvency rate payable under sub. (9) by each employer for each year by the rate payable by that employer under s. 108.19 (1e) (a) for that year.

108.18(9e) (9e) Seasonal employer solvency rate. A seasonal employer shall pay an additional solvency contribution of 2% on its payroll for each calendar year unless that rate would result in the employer paying more than the maximum total contribution and solvency rate applicable to any employer in the same year in which the rate applies, in which case the employer shall pay that solvency rate which, when combined with its contribution rate, equals that maximum total rate.

108.18(9m) (9m) Solvency contribution exemption. No solvency contribution is required of any employer which qualifies for and elects an alternate contribution rate under sub. (2) (d).

108.18 History History: 1971 c. 42, 53, 211; 1973 c. 247; 1975 c. 343; 1977 c. 133; 1979 c. 12, 52; 1983 a. 8, 27, 99; 1983 a. 189 s. 329 (28); 1983 a. 384; 1985 a. 17, 40, 332; 1987 a. 38 ss. 113 to 121, 134; 1989 a. 56 s. 259; 1989 a. 77, 359; 1991 a. 89; 1993 a. 373, 492; 1995 a. 118, 225, 417; 1997 a. 39; 1999 a. 15; 2001 a. 43; 2005 a. 86; 2007 a. 59; 2009 a. 287; 2011 a. 260; 2013 a. 20.



108.19 Contributions to the administrative account and the unemployment interest payment fund.

108.19  Contributions to the administrative account and the unemployment interest payment fund.

108.19(1) (1) Each employer subject to this chapter shall regularly contribute to the administrative account at the rate of two-tenths of one percent per year on its payroll, except that the department may prescribe at the close of any fiscal year such lower rates of contribution under this section, to apply to classes of employers throughout the ensuing fiscal year, as will in the department's judgment adequately finance the administration of this chapter, and as will in the department's judgment fairly represent the relative cost of the services rendered by the department to each such class.

108.19(1e) (1e)

108.19(1e)(a)(a) Except as provided in par. (b), each employer, other than an employer that finances benefits by reimbursement in lieu of contributions under s. 108.15, 108.151, or 108.152 shall, in addition to other contributions payable under s. 108.18 and this section, pay an assessment to the administrative account for each year prior to the year 2010 equal to the lesser of 0.01% of its payroll for that year or the solvency contribution that would otherwise be payable by the employer under s. 108.18 (9) for that year.

108.19(1e)(b) (b) The levy prescribed under par. (a) is not effective for any year unless the department, no later than the November 30 preceding that year, publishes a class 1 notice under ch. 985 giving notice that the levy is in effect for the ensuing year.

108.19(1e)(c) (c) Notwithstanding par. (a), the department may, if it finds that the full amount of the levy is not required to effect the purposes specified in par. (d) for any year, prescribe a reduced levy for that year and in such case shall publish in the notice under par. (b) the rate of the reduced levy.

108.19(1e)(d) (d) The department may expend the moneys received from assessments levied under this subsection in the amounts authorized under s. 20.445 (1) (gh) for the renovation and modernization of unemployment insurance information technology systems, specifically including development and implementation of a new system and reengineering of automated processes and manual business functions.

108.19(1m) (1m) The department shall pay any interest due on advances from the federal unemployment account to the unemployment reserve fund under Title XII of the federal social security act (42 USC 1321 to 1324) by first applying any amount available for that purpose from the appropriation under s. 20.445 (1) (fx). If the amount appropriated under s. 20.445 (1) (fx) is insufficient to make full payment of the amount due for any year, the department shall then apply any unencumbered balance in the unemployment interest payment fund and any amounts paid under s. 108.20 (2m). If those amounts are insufficient to make full payment of the amount due for any year, the department shall require each employer subject to this chapter as of the date a rate is established under this subsection to pay an assessment to the unemployment interest payment fund at a rate established by the department sufficient to pay interest due on those advances. The rate established by the department for employers who finance benefits under s. 108.15 (2), 108.151 (2), or 108.152 (1) shall be 75% of the rate established for other employers. The amount of any employer's assessment shall be the product of the rate established for that employer multiplied by the employer's payroll of the previous calendar year as taken from quarterly employment and wage reports filed by the employer under s. 108.205 (1) or, in the absence of the filing of such reports, estimates made by the department. Each assessment made under this subsection is due on the 30th day commencing after the date on which notice of the assessment is mailed by the department. If the amounts collected from employers under this subsection are in excess of the amounts needed to pay interest due, the department shall use any excess to pay interest owed in subsequent years on advances from the federal unemployment account. If the department determines that additional interest obligations are unlikely, the department shall transfer the excess to the balancing account of the fund.

108.19(1n) (1n) The department shall publish as a class 1 notice under ch. 985 any rate established under sub. (1m) within 10 days of the date that the rate is established.

108.19(1p) (1p) Notwithstanding sub. (1m), an employer having a payroll of $25,000 or less for the preceding calendar year is exempt from any assessment under sub. (1m).

108.19(1q) (1q) There is created a separate, nonlapsible trust fund designated as the unemployment interest payment fund consisting of all amounts collected under sub. (1m) and all interest and penalties on those amounts collected under s. 108.22.

108.19(1s) (1s)

108.19(1s)(a)(a) There is created a separate, nonlapsible trust fund designated as the unemployment program integrity fund consisting of all amounts collected under s. 108.04 (11) (bh).

108.19(1s)(b) (b) The department shall use the moneys in the unemployment program integrity fund for payment of costs associated with program integrity activities.

108.19(2) (2) If the department finds, at any time within a fiscal year for which it has prescribed lower contribution rates to the administrative account than the maximum rate permitted under sub. (1), that such lower rates will not adequately finance the administration of this chapter or are excessive for that purpose, the department may by general rule prescribe a new schedule of rates in no case exceeding the specified maximum to apply under this section for the balance of the fiscal year.

108.19(2m) (2m) Within the limit specified by sub. (1), the department may by rule prescribe at any time as to any period any such rate or rates or schedule as it deems necessary and proper hereunder. Unless thus prescribed, no such rate or rates or schedule shall apply under sub. (1) or (2).

108.19(3) (3) If the federal unemployment tax act is amended to permit a maximum rate of credit against the federal tax higher than the 90% maximum rate of credit permitted under section 3302 (c) (1) of the internal revenue code on May 23, 1943, to an employer with respect to any state unemployment insurance law whose standard contribution rate on payroll under that law is more than 2.7%, then the standard contribution rate as to all employers under this chapter shall, by a rule of the department, be increased from 2.7% of payroll to that percentage of payroll which corresponds to the higher maximum rate of credit thus permitted against the federal unemployment tax; and such increase shall become effective on the same date as such higher maximum rate of credit becomes permissible under the federal amendment.

108.19(4) (4) If section 303 (a) (5) of title III of the social security act and section 3304 (a) (4) of the internal revenue code are amended to permit a state agency to use, in financing administrative expenditures incurred in carrying out its employment security functions, some part of the moneys collected or to be collected under the state unemployment insurance law, in partial or complete substitution for grants under title III, then this chapter shall, by rule of the department, be modified in the manner and to the extent and within the limits necessary to permit such use by the department under this chapter; and the modifications shall become effective on the same date as such use becomes permissible under the federal amendments.

108.19 History History: 1979 c. 34; 1979 c. 110 s. 60 (13); 1981 c. 315; 1983 a. 8, 27, 384; 1985 a. 29, 332; 1987 a. 27, 38, 403; 1991 a. 315; 1993 a. 490; 1997 a. 39; 1999 a. 15; 2001 a. 35; 2003 a. 197; 2007 a. 59; 2009 a. 177, 287; 2011 a. 198; 2013 a. 20.



108.20 Administrative account.

108.20  Administrative account.

108.20(1) (1) To finance the administration of this chapter and to carry out its provisions and purposes there is established the "administrative account". This account shall consist of all contributions and moneys not otherwise appropriated paid to or transferred by the department for the account under s. 108.19, and of all moneys received for the account by the state or by the department from any source, including all federal moneys allotted or apportioned to the state or the department for the employment service or for administration of this chapter, or for services, facilities or records supplied to any federal agency from the appropriation under s. 20.445 (1) (n). The department shall make to federal agencies such reports as are necessary in connection with or because of such federal aid.

108.20(2) (2) All amounts received by the department for the administrative account shall be paid over to the secretary of administration and credited to that account for the administration of this chapter and the employment service, for the payment of benefits chargeable to the account under s. 108.07 (5) and for the purposes specified in sub. (2m).

108.20(2m) (2m) From the moneys not appropriated under s. 20.445 (1) (gg) that are received by the administrative account as interest and penalties under this chapter, the department shall pay the benefits chargeable to the administrative account under s. 108.07 (5) and the interest payable to employers under s. 108.17 (3m), and may expend the remainder to pay interest due on advances to the unemployment reserve fund from the federal unemployment account under title XII of the social security act, 42 USC 1321 to 1324, to conduct research relating to the condition of the unemployment reserve fund under s. 108.14 (6), to administer the unemployment insurance program and federal or state unemployment insurance programs authorized by the governor under s. 16.54, to assist the department of justice in the enforcement of this chapter, to make payments to satisfy a federal audit exception concerning a payment from the fund or any federal aid disallowance involving the unemployment insurance program, or to make payments to the fund if such action is necessary to obtain a lower interest rate or deferral of interest payments on advances from the federal unemployment account under title XII of the social security act, except that any interest earned pending disbursement of federal employment security grants under s. 20.445 (1) (n) shall be credited to the general fund.

108.20(3) (3) There shall be included in the moneys governed by sub. (2m) any amounts collected by the department under ss. 108.04 (11) (c) and (cm) and 108.22 (1) (a), (ac), (ad), and (af) as tardy filing fees, forfeitures, interest on delinquent payments, or other penalties.

108.20(4) (4) Any moneys transferred to the administrative account from the federal administrative financing account pursuant to s. 108.161 shall be expended or restored to that account in accordance with s. 108.161.

108.20 History History: 1973 c. 90 s. 559; 1981 c. 36 ss. 38, 39, 45; 1983 a. 8, 388; 1985 a. 17, 29, 40; 1987 a. 27, 38, 403; 1989 a. 77; 1991 a. 89; 1997 a. 27, 39, 252; 1999 a. 15; 2001 a. 35; 2003 a. 33; 2005 a. 86; 2007 a. 20, 59; 2009 a. 287.



108.205 Quarterly wage reports.

108.205  Quarterly wage reports.

108.205(1) (1) Each employer shall file with the department, in such form as the department by rule requires, a quarterly report showing the name, social security number and wages paid to each employee who is employed by the employer in employment with the employer during the quarter. The employer shall file the report no later than the last day of the month following the completion of each quarter.

108.205(1m) (1m)

108.205(1m)(a)(a) The department shall prescribe the manner and form for filing reports under sub. (1) electronically.

108.205(1m)(b) (b) Each employer agent shall file its reports electronically in the manner and form prescribed by the department.

108.205(2) (2) Each employer of 25 or more employees, as determined under s. 108.22 (1) (ae), that does not use an employer agent to file its reports under this section shall file the quarterly report under sub. (1) electronically in the manner and form prescribed by the department. An employer that becomes subject to an electronic reporting requirement under this subsection shall file its initial report under this subsection for the quarter during which the employer becomes subject to the reporting requirement. Once an employer becomes subject to the reporting requirement under this subsection, the employer shall continue to file its quarterly reports under this subsection unless that requirement is waived by the department.

108.205 History History: 1987 a. 38; 1991 a. 89; 1997 a. 39; 1999 a. 15; 2005 a. 86; 2007 a. 59; 2013 a. 36.



108.21 Record and audit of payrolls.

108.21  Record and audit of payrolls.

108.21(1) (1) Every employing unit which employs one or more individuals to perform work in this state shall keep an accurate work record for each individual employed by it, including full name, address and social security number, which will permit determination of the weekly wages earned by each such individual, the wages paid within each quarter to that individual and the salary reduction amounts that are not wages and that would have been paid by the employing unit to that individual as salary but for a salary reduction agreement under a cafeteria plan, within the meaning of 26 USC 125. Each such employing unit shall permit any authorized representative of the department to examine, at any reasonable time, the work record and any other records which may show any wages paid by the employing unit, or any salary reduction amounts that are not wages and that would have been paid by the employing unit as salary but for a salary reduction agreement under a cafeteria plan, within the meaning of 26 USC 125, regardless of the format in which such a record is maintained. If such a record is maintained by an employing unit in machine-readable format, the employing unit shall provide the department with information necessary to retrieve the record. If the department determines that the employing unit is unable to provide access to such a record or that the retrieval capability at the site where the record is maintained is not adequate for efficient examination, the employing unit shall provide a copy of the record to the department and shall allow the department to remove the copy from that site for such period as will permit examination at another location. Each such employing unit shall furnish to the department upon demand a sworn statement of the information contained in any such record.

108.21(2) (2) The findings of any such authorized representative of the department, based on examination of the records of any such employing unit and embodied in an audit report mailed to the employing unit, shall constitute a determination within the meaning of s. 108.10.

108.21(3) (3) If any such employing unit fails to keep adequate work records under this section or fails to file the reports required by this chapter or required by the department under this chapter, the employing unit's contribution liability with respect to the period for which such records are lacking or deficient or for which such reports have not been filed may be estimated by the department in a determination made under s. 108.10.

108.21 History History: 1987 a. 38; 1993 a. 373; 1997 a. 39.



108.22 Timely reports, notices and payments.

108.22  Timely reports, notices and payments.

108.22(1) (1)

108.22(1)(a)(a) Except as provided in par. (cm), if any employer, other than an employer which has ceased business and has not paid or incurred a liability to pay wages in any quarter following the cessation of business, is delinquent in making by the assigned due date any payment to the department required of it under this chapter, the employer shall pay interest on the delinquent payment at that monthly rate that annualized is equal to 9 percent or to 2 percent more than the prime rate as published in the Wall Street Journal as of September 30 of the preceding year, whichever is greater, for each month or fraction thereof that the employer is delinquent from the date such payment became due. If any such employer is delinquent in filing any quarterly report under s. 108.205 (1) by the assigned due date, the department may assess a tardy filing fee to the employer for each delinquent quarterly report in the amount of $100 or $20 per employee, as reported on the employer's most recent quarterly report, whichever is greater, or, if the report is filed within 30 days of its due date, in the amount of $50. If the department cannot determine the number of the employer's employees from the employer's most recent quarterly report, the department may reasonably estimate the number of the employer's employees for purposes of this paragraph.

108.22(1)(ac) (ac) In addition to any fee assessed under par. (a), the department may assess an employer or employer agent that is subject to the reporting requirement under s. 108.205 (2) and that fails to file its report in the manner and form prescribed under that subsection a penalty of $20 for each employee whose information is not reported in the manner and form prescribed under s. 108.205 (1m) (b) or (2).

108.22(1)(ad) (ad)

108.22(1)(ad)1.1. An employer agent that is subject to the reporting requirements under s. 108.17 (2g) and that fails to file a contribution report in accordance with s. 108.17 (2g) may be assessed a penalty by the department in the amount of $25 for each employer whose report is not filed electronically in the manner and form prescribed by the department.

108.22(1)(ad)2. 2. An employer that is subject to the reporting requirements under s. 108.17 (2b) and that fails to file a contribution report in accordance with s. 108.17 (2b) may be assessed a penalty by the department in the amount of $25 for each report that is not filed in accordance with s. 108.17 (2b).

108.22(1)(ae) (ae) For purposes of par. (ac), the number of employees employed by an employer is the total number of employees employed by the employer at any time during the reporting period.

108.22(1)(af) (af) In addition to the fee assessed under par. (a), the department may assess an employer or employer agent that is subject to a requirement to make contributions by means of an electronic funds transfer under s. 108.17 (7) and that pays contributions by any method inconsistent with s. 108.17 (7) a penalty of the greater of $50 or an amount equal to one-half of one percent of the total contributions paid by the employer or employer agent for the quarter in which the violation occurs.

108.22(1)(am) (am) The interest, penalties, and tardy filing fees levied under pars. (a), (ac), (ad), and (af) shall be paid to the department and credited to the administrative account.

108.22(1)(b) (b) If the due date of a report or payment under s. 108.15 (5) (b), 108.151 (5) (f) or (7), 108.16 (8), 108.17, or 108.205 would otherwise be a Saturday, Sunday, or legal holiday under state or federal law, the due date is the next following day which is not a Saturday, Sunday, or legal holiday under state or federal law.

108.22(1)(c) (c) Any report or payment, except a payment required by s. 108.15 (5) (b) or 108.151 (5) (f) or (7), to which this subsection applies is delinquent, within the meaning of par. (a), unless it is received by the department, in the form prescribed by law or rule of the department, no later than its due date as determined under par. (b). Any payment required by s. 108.15 (5) (b) or 108.151 (5) (f) or (7) is delinquent, within the meaning of par. (a), unless it is received by the department, in the form prescribed by law, no later than the last day of the month in which it is due.

108.22(1)(cm) (cm) In limited circumstances as prescribed by rule of the department, the department may waive or decrease the interest charged under par. (a) or s. 108.17 (2c) (c).

108.22(1)(d) (d) The tardy payment fee or filing fee may be waived by the department if the employer later files the required report or makes the required payment and satisfies the department that the report or payment was tardy due to circumstances beyond the employer's control.

108.22(1)(e) (e) Any notice filed under s. 108.15 (3) (a) or (b), 108.151 (3) (a), or 108.152 (2) (a) or assurance filed under s. 108.151 (2) (a) or (4) (a) 2. is timely if it is received by the department by December 31 or, if mailed, is either postmarked no later than that due date or is received by the department no later than 3 days after that due date.

108.22(1)(f) (f) Any notice of assurance filed under s. 108.151 (2) (c) is timely if it is received by the department by its due date or, if mailed, is either postmarked no later than that due date or is received by the department no later than 3 days after that due date.

108.22(1m) (1m) If an employer owes any contributions, reimbursements or assessments under s. 108.15, 108.151, or 108.19 (1m), interest, fees, or payments for forfeitures or other penalties to the department under this chapter and fails to pay the amount owed, the department has a perfected lien upon the employer's right, title, and interest in all of its real and personal property located in this state in the amount finally determined to be owed, plus costs. Except where creation of a lien is barred or stayed by bankruptcy or other insolvency law, the lien is effective when the department issues a determination of the amount owed under s. 108.10 (1) and shall continue until the amount owed, plus costs and interest to the date of payment, is paid. If a lien is initially barred or stayed by bankruptcy or other insolvency law, it shall become effective immediately upon expiration or removal of such bar or stay. The perfected lien does not give the department priority over lienholders, mortgagees, purchasers for value, judgment creditors, and pledges whose interests have been recorded before the department's lien is recorded.

108.22(2) (2)

108.22(2)(a)(a)

108.22(2)(a)1.1. If any employing unit or any individual who is found personally liable under sub. (9) fails to pay to the department any amount found to be due it in proceedings pursuant to s. 108.10, provided that no appeal or review permitted under s. 108.10 is pending and that the time for taking an appeal or review has expired, the department or any authorized representative may issue a warrant directed to the clerk of circuit court for any county of the state.

108.22(2)(a)2. 2. The clerk of circuit court shall enter in the judgment and lien docket the name of the employing unit or individual mentioned in the warrant and the amount of the contributions, interest, costs and other fees for which the warrant is issued and the date when such copy is entered.

108.22(2)(a)3. 3. A warrant entered under subd. 2. shall be considered in all respects as a final judgment constituting a perfected lien upon the employing unit's or individual's right, title and interest in all real and personal property located in the county where the warrant is entered.

108.22(2)(a)4. 4. The department or any authorized representative may thereafter file an execution with the clerk of circuit court for filing by the clerk of circuit court with the sheriff of any county where real or personal property of the employing unit or individual is found, commanding the sheriff to levy upon and sell sufficient real and personal property of the employing unit or individual to pay the amount stated in the warrant in the same manner as upon an execution against property issued upon the judgment of a court of record, and to return the warrant to the department and pay to it the money collected by virtue thereof within 60 days after receipt of the warrant.

108.22(2)(b) (b) The clerk of circuit court shall accept, file and enter each warrant under par. (a) and each satisfaction, release, or withdrawal under subs. (5), (6), and (8m) in the judgment and lien docket without prepayment of any fee, but the clerk of circuit court shall submit a statement of the proper fee semiannually to the department covering the periods from January 1 to June 30 and July 1 to December 31 unless a different billing period is agreed to between the clerk of circuit court and the department. The fees shall then be paid by the department, but the fees provided by s. 814.61 (5) for entering the warrants shall be added to the amount of the warrant and collected from the employing unit or individual when satisfaction or release is presented for entry.

108.22(3) (3) The department may issue a warrant of like terms, force and effect to any employee or other agent of the department, who may file a copy of such warrant with the clerk of circuit court of any county in the state, and thereupon such clerk shall enter the warrant in the judgment and lien docket and the warrant shall become a lien in the same manner, and with the same force and effect, as provided in sub. (2). In the execution of the warrant, the employee or other agent shall have all the powers conferred by law upon a sheriff, but shall not be entitled to collect from the employer any fee or charge for the execution of the warrant in excess of the actual expenses paid in the performance of his or her duty.

108.22(4) (4) If a warrant be returned not satisfied in full, the department shall have the same remedies to enforce the amount due for contributions, interest, and costs and other fees as if the department had recovered judgment against the employing unit for the same and an execution returned wholly or partially not satisfied.

108.22(5) (5) When the contributions set forth in a warrant together with interest and other fees to date of payment and all costs due the department have been paid to it, the department shall issue a satisfaction of the warrant and file it with the clerk of circuit court. The clerk of circuit court shall immediately enter a satisfaction of the judgment on the judgment and lien docket. The department shall send a copy of the satisfaction to the employer.

108.22(6) (6) The department, if it finds that the interests of the state will not thereby be jeopardized, and upon such conditions as it may exact, may issue a release of any warrant with respect to any real or personal property upon which the warrant is a lien or cloud upon title, and such release shall be entered of record by the clerk upon presentation to the clerk and payment of the fee for filing said release and the same shall be held conclusive that the lien or cloud upon the title of the property covered by the release is extinguished.

108.22(7) (7) At any time after the filing of a warrant, the department may commence and maintain a garnishee action as provided by ch. 812 or may use the remedy of attachment as provided by ch. 811 for actions to enforce a judgment. The place of trial of such an action may be either in Dane County or the county where the debtor resides and shall not be changed from the county in which such action is commenced, except upon consent of the parties.

108.22(8) (8)

108.22(8)(a)(a) If benefits are erroneously paid to an individual, the individual's liability to reimburse the fund for the overpayment may be set forth in a determination or decision issued under s. 108.09. Any determination which establishes or increases an overpayment shall include a finding concerning whether waiver of benefit recovery is required under par. (c). If any decision of an appeal tribunal, the commission or any court establishes or increases an overpayment and the decision does not include a finding concerning whether waiver of benefit recovery is required under par. (c), the tribunal, commission or court shall remand the issue to the department for a determination.

108.22(8)(b) (b)

108.22(8)(b)1.1. To recover any overpayment to an individual which is not otherwise repaid or recovery of which has not been waived, the department may recoup the amount of the overpayment by:

108.22(8)(b)1.a. a. Deducting the amount of the overpayment from benefits the individual would otherwise be eligible to receive;

108.22(8)(b)1.b. b. Filing a warrant against the liable individual in the same manner as is provided in this section for collecting delinquent payments from employers;

108.22(8)(b)1.c. c. Setting off the amount of the overpayment against a refund or disbursement due pursuant to s. 71.93; or

108.22(8)(b)1.d. d. If the overpayment results from fraud or failure to report earnings, offsetting the amount of the overpayment against a federal tax refund as provided in section 6402 (f) of the federal Internal Revenue Code in effect on June 1, 2009.

108.22(8)(b)2. 2. To recover any assessment under s. 108.04 (11) (cm), the department may file a warrant against the liable individual in the same manner as is provided in this section for collecting delinquent payments from employers.

108.22(8)(b)3. 3. Any recovery under this paragraph is limited to the actual amount of the overpayment or assessment and any costs and disbursements, without interest.

108.22(8)(bh) (bh) To recover any penalty under s. 108.04 (11) (bh), the department may recoup the amount of the penalty by filing a warrant against a liable individual in the same manner as is provided in this section for collecting delinquent payments from employers.

108.22(8)(c) (c)

108.22(8)(c)1.1. The department shall waive recovery of benefits that were erroneously paid if:

108.22(8)(c)1.a. a. The overpayment was the result of a departmental error; and

108.22(8)(c)1.b. b. The overpayment did not result from the fault of an employee as provided in s. 108.04 (13) (f), or because of a claimant's false statement or misrepresentation.

108.22(8)(c)2. 2. If a determination or decision issued under s. 108.09 is amended, modified or reversed by an appeal tribunal, the commission or any court, that action shall not be treated as establishing a departmental error for purposes of subd. 1. a.

108.22(8e) (8e) If the department determines a payment has been made to an unintended recipient erroneously without fault on the part of the intended payee or payee's authorized agent, the department may issue the correct payment to the intended payee if necessary, and may recover the amount of the erroneous payment from the recipient under this section or s. 108.225 or 108.245.

108.22(8m) (8m) If the department issues an erroneous warrant, the department shall issue a notice of withdrawal of the warrant to the clerk of circuit court for the county in which the warrant is filed. The clerk shall void the warrant and any liens attached by it.

108.22(9) (9) An individual who is an officer, employee, member or manager holding at least 20% of the ownership interest of a corporation or of a limited liability company subject to this chapter, and who has control or supervision of or responsibility for filing any required contribution reports or making payment of contributions, and who willfully fails to file such reports or to make such payments to the department, or to ensure that such reports are filed or that such payments are made, may be found personally liable for such amounts, including interest, tardy payment or filing fees, costs and other fees, in the event that after proper proceedings for the collection of such amounts, as provided in this chapter, the corporation or limited liability company is unable to pay such amounts to the department. Ownership interest of a corporation or limited liability company includes ownership or control, directly or indirectly, by legally enforceable means or otherwise, by the individual, by the individual's spouse or child, by the individual's parent if the individual is under age 18, or by a combination of 2 or more of them, and such ownership interest of a parent corporation or limited liability company of which the corporation or limited liability company unable to pay such amounts is a wholly owned subsidiary. The personal liability of such officer, employee, member or manager as provided in this subsection survives dissolution, reorganization, bankruptcy, receivership, assignment for the benefit of creditors, judicially confirmed extension or composition, or any analogous situation of the corporation or limited liability company and shall be set forth in a determination or decision issued under s. 108.10.

108.22 History History: 1973 c. 247; Sup. Ct. Order, 67 Wis. 2d 585, 774 (1975); 1975 c. 343; 1979 c. 52; 1981 c. 36; 1985 a. 17, 29; 1987 a. 38; 1989 a. 77; 1991 a. 89; 1993 a. 112, 373; 1995 a. 224; 1997 a. 39; 1999 a. 15; 2001 a. 35; 2003 a. 197; 2005 a. 86; 2007 a. 59; 2009 a. 287; 2011 a. 198, 236; 2013 a. 36.

108.22 AnnotationOnly the department may waive collection of an overpayment. Topp v. LIRC, 133 Wis. 2d 422, 395 N.W.2d 815 (Ct. App. 1986).

108.22 Annotation Unemployment compensation warrants may be docketed by a clerk of circuit court prior to issuance of the warrants to the sheriff for levy purposes. 61 Atty. Gen. 148.

108.22 Annotation The department has discretion whether to seek recovery of overpayments due to the department's error. 67 Atty. Gen. 228.



108.223 Financial record matching program.

108.223  Financial record matching program.

108.223(1) (1)  Definitions. In this section:

108.223(1)(a) (a) "Account" means a demand deposit account, checking account, negotiable withdrawal order account, savings account, time deposit account, or money market mutual fund account.

108.223(1)(bg) (bg) "Debt" has the meaning given in s. 108.225 (1) (b).

108.223(1)(br) (br) "Debtor" means a debtor, as defined in s. 108.225 (1) (c), whose debt has been finally determined under this chapter and is not subject to further appeal and for whom, with respect to a debt, a warrant has been issued under s. 108.22 (2), (3) or (8).

108.223(1)(c) (c) "Financial institution" has the meaning given in 12 USC 3401 (1).

108.223(2) (2) Matching program and agreements.

108.223(2)(a)(a) The department shall operate a financial record matching program under this section for the purpose of identifying the assets of debtors.

108.223(2)(b) (b) The department shall enter into agreements with financial institutions doing business in this state to operate the financial record matching program under this section. An agreement shall require the financial institution to participate in the financial record matching program by electing either the financial institution matching option under sub. (3) or the state matching option under sub. (4). The financial institution and the department may by mutual agreement make changes to the agreement. A financial institution that wishes to choose a different matching option shall provide the department with at least 60 days notice. The department shall furnish the financial institution with a signed copy of the agreement.

108.223(2)(c) (c) The department shall reimburse a financial institution up to $125 per calendar quarter for participating in the financial record matching program under this section. The department shall make reimbursements under this paragraph from the appropriation under s. 20.445 (1) (n).

108.223(2)(d) (d) To the extent feasible, the information to be exchanged under the matching program shall be provided by electronic data exchange as prescribed by the department in the agreement under par. (b).

108.223(3) (3) Financial institution matching option. If a financial institution with which the department has an agreement under sub. (2) elects the financial institution matching option under this subsection, all of the following apply:

108.223(3)(a) (a) At least once each calendar quarter, the department shall provide to the financial institution, in the manner specified in the agreement under sub. (2) (b), information regarding debtors. The information shall include names and social security or other taxpayer identification numbers.

108.223(3)(b) (b) Based on the information received under par. (a), the financial institution shall take actions necessary to determine whether any debtor has an ownership interest in an account maintained at the financial institution. If the financial institution determines that a debtor has an ownership interest in an account at the financial institution, the financial institution shall provide the department with a notice containing the debtor's name, address of record, social security number or other taxpayer identification number, and account information. The account information shall include the account number, the account type, the nature of the ownership interest in the account, and the balance of the account at the time that the record match is made. The notice under this paragraph shall be provided in the manner specified in the agreement under sub. (2) (b) and, to the extent feasible, by an electronic data exchange.

108.223(4) (4) State matching option. If a financial institution with which the department has an agreement under sub. (2) elects the state matching option under this subsection, all of the following apply:

108.223(4)(a) (a) At least once each calendar quarter, the financial institution shall provide the department with information concerning all accounts maintained at the financial institution. For each account maintained at the financial institution, the financial institution shall notify the department of the name and social security number or other tax identification number of each person having an ownership interest in the account, together with a description of each person's interest. The information required under this paragraph shall be provided in the manner specified in the agreement under sub. (2) (b) and, to the extent feasible, by an electronic data exchange.

108.223(4)(b) (b) The department shall take actions necessary to determine whether any debtor has an ownership interest in an account maintained at the financial institution providing information under par. (a). Upon the request of the department, the financial institution shall provide to the department, for each debtor who matches information provided by the financial institution under par. (a), the address of record, the account number and account type, and the balance of the account.

108.223(5) (5) Use of information by financial institution; penalty. A financial institution participating in the financial record matching program under this section, and the employees, agents, officers, and directors of the financial institution, may use information received from the department under sub. (3) only for the purpose of matching records and may use information provided by the department in requesting additional information under sub. (4) only for the purpose of providing the additional information. Neither the financial institution nor any employee, agent, officer, or director of the financial institution may disclose or retain information received from the department concerning debtors. Any person who violates this subsection may be fined not less than $50 nor more than $1,000 or imprisoned in the county jail for not less than 10 days or more than one year or both.

108.223(6) (6) Use of information by department. The department may use information provided by a financial institution under this section only for matching records under sub. (4), for administering the financial record matching program under this section, and for pursuing the collection of amounts owed to the department by debtors. The department may not disclose or retain information received from a financial institution under this section concerning account holders who are not debtors.

108.223(7) (7) Financial institution liability. A financial institution is not liable to any person for disclosing information to the department in accordance with an agreement under this section or for any other action that the financial institution takes in good faith to comply with this section.

108.223 History History: 2013 a. 36.



108.225 Levy for delinquent contributions or benefit overpayments.

108.225  Levy for delinquent contributions or benefit overpayments.

108.225(1)(1)  Definitions. In this section:

108.225(1)(a) (a) "Contribution" includes a reimbursement or assessment under s. 108.15, 108.151, or 108.152, interest for a nontimely payment, fees, and any payment due for a forfeiture imposed upon an employing unit under s. 108.04 (11) (c) or other penalty assessed by the department under this chapter.

108.225(1)(b) (b) "Debt" means a delinquent contribution or repayment of a benefit overpayment, a delinquent assessment under s. 108.04 (11) (cm) or 108.19 (1m), a liability incurred under s. 108.04 (11) (bh), an erroneous payment from the fund recovered under s. 108.245, or any liability of a 3rd party for failure to surrender to the department property or rights to property subject to levy after proceedings under sub. (4) (b) and s. 108.10 to determine that liability.

108.225(1)(c) (c) "Debtor" means a person who owes the department a debt.

108.225(1)(d) (d) "Disposable earnings" means that part of the earnings of any individual after the deduction from those earnings of any amounts required by law to be withheld, any life, health, dental or similar type of insurance premiums, union dues, any amount necessary to comply with a court order to contribute to the support of minor children, and any levy, wage assignment or garnishment executed prior to the date of a levy under this section.

108.225(1)(e) (e) "Federal minimum hourly wage" means that wage prescribed by 29 USC 206 (a) (1).

108.225(1)(f) (f) "Levy" means all powers of distraint and seizure.

108.225(1)(g) (g) "Property" includes all tangible and intangible personal property and rights to such property, including compensation paid or payable for personal services, whether denominated as wages, salary, commission, bonus or otherwise, periodic payments received pursuant to a pension or retirement program, rents, proceeds of insurance and contract payments.

108.225(2) (2) Powers of levy and distraint. If any debtor who is liable for any debt neglects or refuses to pay that debt after the department has made demand for payment, the department may collect that debt and the expenses of the levy by levy upon any property belonging to the debtor. Whenever the value of any property that has been levied upon under this section is not sufficient to satisfy the claim of the department, the department may levy upon any additional property of the debtor until the debt and expenses of the levy are fully paid.

108.225(3) (3) Duties to surrender. Any person in possession of or obligated with respect to property or rights to property that is subject to levy and upon which a levy has been made shall, upon demand of the department, surrender the property or rights or discharge the obligation to the department, except that part of the property or rights which is, at the time of the demand, subject to any prior attachment or execution under any judicial process.

108.225(4) (4) Failure to surrender; enforcement of levy.

108.225(4)(a)(a) Any debtor who fails or refuses to surrender any property or rights to property that is subject to levy, upon demand by the department, is subject to proceedings to enforce the amount of the levy.

108.225(4)(b) (b) Any 3rd party who fails to surrender any property or rights to property subject to levy, upon demand of the department, is subject to proceedings to enforce the levy. The 3rd party is not liable to the department under this paragraph for more than 25% of the debt. The department shall serve a final demand as provided under sub. (13) on any 3rd party who fails to surrender property. Proceedings shall not be initiated by the department until 5 days after service of the final demand. The department shall issue a determination under s. 108.10 to the 3rd party for the amount of the liability.

108.225(4)(c) (c) When a 3rd party surrenders the property or rights to the property on demand of the department or discharges the obligation to the department for which the levy is made, the 3rd party is discharged from any obligation or liability to the debtor with respect to the property or rights to the property arising from the surrender or payment to the department.

108.225(5) (5) Actions against this state.

108.225(5)(a)(a) If the department has levied upon property, any person, other than the debtor who is liable to pay the debt out of which the levy arose, who claims an interest in or lien on that property and claims that that property was wrongfully levied upon may bring a civil action against the state in the circuit court for Dane County. That action may be brought whether or not that property has been surrendered to the department. The court may grant only the relief under par. (b). No other action to question the validity of or restrain or enjoin a levy by the department may be maintained.

108.225(5)(b) (b) In an action under par. (a), if a levy would irreparably injure rights to property, the court may enjoin the enforcement of that levy. If the court determines that the property has been wrongfully levied upon, it may grant a judgment for the amount of money obtained by levy.

108.225(5)(c) (c) For purposes of an adjudication under this subsection, the determination of the debt upon which the interest or lien of the department is based is conclusively presumed to be valid.

108.225(6) (6) Determination of expenses. The department shall determine its costs and expenses to be paid in all cases of levy.

108.225(7) (7) Use of proceeds.

108.225(7)(a)(a) The department shall apply all money obtained under this section first against the expenses of the proceedings and then against the liability in respect to which the levy was made and any other liability owed to the department by the debtor.

108.225(7)(b) (b) The department may refund or credit any amount left after the applications under par. (a), upon submission of a claim therefor and satisfactory proof of the claim, to the person entitled to that amount.

108.225(8) (8) Release of levy. The department may release the levy upon all or part of property levied upon to facilitate the collection of the liability or to grant relief from a wrongful levy, but that release does not prevent any later levy.

108.225(9) (9) Wrongful levy. If the department determines that property has been wrongfully levied upon, the department may return the property at any time, or may return an amount of money equal to the amount of money levied upon.

108.225(10) (10) Preservation of remedies. The availability of the remedy under this section does not abridge the right of the department to pursue other remedies.

108.225(11) (11) Evasion. Any person who removes, deposits or conceals or aids in removing, depositing or concealing any property upon which a levy is authorized under this section with intent to evade or defeat the assessment or collection of any debt is guilty of a Class I felony and shall be liable to the state for the costs of prosecution.

108.225(12) (12) Notice before levy. If no appeal or other proceeding for review permitted by law is pending and the time for taking an appeal or petitioning for review has expired, the department shall make a demand to the debtor for payment of the debt which is subject to levy and give notice that the department may pursue legal action for collection of the debt against the debtor. The department shall make the demand for payment and give the notice at least 10 days prior to the levy, personally or by any type of mail service which requires a signature of acceptance, at the address of the debtor as it appears on the records of the department. The demand for payment and notice shall include a statement of the amount of the debt, including interest and penalties, and the name of the debtor who is liable for the debt. The debtor's refusal or failure to accept or receive the notice does not prevent the department from making the levy. Notice prior to levy is not required for a subsequent levy on any debt of the same debtor within one year of the date of service of the original levy.

108.225(13) (13) Service of levy.

108.225(13)(a)(a) The department shall serve the levy upon the debtor and 3rd party by personal service or by any type of mail service which requires a signature of acceptance.

108.225(13)(b) (b) Personal service shall be made upon an individual, other than a minor or incapacitated person, by delivering a copy of the levy to the debtor or 3rd party personally; by leaving a copy of the levy at the debtor's dwelling or usual place of abode with some person of suitable age and discretion residing there; by leaving a copy of the levy at the business establishment with an officer or employee of the establishment; or by delivering a copy of the levy to an agent authorized by law to receive service of process.

108.225(13)(c) (c) The department representative who serves the levy shall certify service of process on the notice of levy form and the person served shall acknowledge receipt of the certification by signing and dating it. If service is made by mail, the return receipt is the certificate of service of the levy.

108.225(13)(d) (d) The debtor's or 3rd party's failure to accept or receive service of the levy does not invalidate the levy.

108.225(14) (14) Answer by 3rd party. Within 20 days after the service of the levy upon a 3rd party, the 3rd party shall file an answer with the department stating whether the 3rd party is in possession of or obligated with respect to property or rights to property of the debtor, including a description of the property or the rights to property and the nature and dollar amount of any such obligation. If the 3rd party is an insurance company, the insurance company shall file an answer with the department within 45 days after the service of the levy.

108.225(15) (15) Duration of levy. A levy is effective from the date on which the levy is first served on the 3rd party until the liability out of which the levy arose is satisfied, or until the levy is released, whichever occurs first.

108.225(16) (16) Wages exempt from levy.

108.225(16)(a)(a) In the case of forfeitures imposed upon an employing unit under s. 108.04 (11) (c), an individual debtor is entitled to an exemption from levy of the greater of the following:

108.225(16)(a)1. 1. A subsistence allowance of 75% of the debtor's disposable earnings;

108.225(16)(a)2. 2. An amount equal to 30 times the federal minimum hourly wage for each full week of the debtor's pay period; or

108.225(16)(a)3. 3. In the case of earnings for a period other than a week, a subsistence allowance computed so that it is equivalent to that provided in subd. 2. using a multiple of the federal minimum hourly wage prescribed by rule of the department.

108.225(16)(am) (am)

108.225(16)(am)1.1. In the case of benefit overpayments or a penalty imposed under s. 108.04 (11) (bh), an individual debtor is entitled to an exemption from levy of 80% of the debtor's disposable earnings, except that:

108.225(16)(am)1.a. a. A debtor's disposable earnings are totally exempt from levy if the debtor's wages are below the federal income guideline established under 42 USC 9902 (2) for a household of the debtor's size or the levy would cause that result.

108.225(16)(am)1.b. b. Upon petition by a debtor demonstrating hardship, the department may increase the portion of the debtor's disposable earnings that are exempt from levy.

108.225(16)(am)1.c. c. The department may decrease or eliminate the exemption from levy under this paragraph if a final determination has been issued under s. 108.09 or a judgment has been entered under s. 108.24 (1) in which the debtor has been found guilty of making a false statement or representation to obtain benefits and the benefits and any assessment under s. 108.04 (11) (cm) have not been paid or reimbursed at the time that the levy is issued, unless the fund's treasurer has written off the debt under s. 108.16 (3) (a).

108.225(16)(am)2. 2. The department shall by rule prescribe a methodology for application of the exemption applicable to a levy under subd. 1. a. at the time that the levy is issued.

108.225(17) (17) Exemptions. The first $1,000 of an account in a depository institution is exempt from any levy to recover a benefit overpayment or penalty imposed under s. 108.04 (11) (bh). No other property is exempt from levy except as provided in sub. (16).

108.225(18) (18) Restriction on employment penalties by reason of levy. No employer may discharge or otherwise discriminate with respect to the terms and conditions of employment against any employee by reason of the fact that his or her earnings have been subject to levy for any one levy or because of compliance with any provision of this section. Whoever willfully violates this subsection may be fined not more than $10,000 or imprisoned for not more than 9 months or both.

108.225(19) (19) Appeal. Any debtor who is subject to a levy proceeding made by the department has the right to appeal the levy proceeding under s. 108.10. The appeal is limited to questions of prior payment of the debt that the department is proceeding against, and mistaken identity of the debtor. The levy is not stayed pending an appeal in any case where property is secured through the levy.

108.225(20) (20) Cost of levy. Whenever property is secured by means of a levy, any 3rd party in possession of the debtor's property is entitled to collect from the debtor a levy fee of $5 for each levy in which a debt is satisfied by means of a single payment and $15 for each levy in which a debt is satisfied by means of more than one payment. The fee is payable from the property levied against and is in addition to the amount of the levy. The 3rd party may charge the fee to the debtor at the time the party transfers the proceeds of the levy to the department.

108.225 History History: 1989 a. 77; 1997 a. 187, 283; 2001 a. 35, 109; 2003 a. 197; 2005 a. 86, 442; 2011 a. 198, 236; 2013 a. 36; s. 35.17 correction in (1) (b).



108.227 License denial, nonrenewal, discontinuation, suspension and revocation based on delinquent unemployment insurance contributions.

108.227  License denial, nonrenewal, discontinuation, suspension and revocation based on delinquent unemployment insurance contributions.

108.227(1) (1)  Definitions. In this section:

108.227(1)(a) (a) "Contribution" includes contributions under ss. 108.17 and 108.18, interest for a nontimely payment or a fee assessed on an employer, an assessment under s. 108.19, any payment due for a forfeiture imposed upon an employing unit under s. 108.04 (11) (c), and any other penalty assessed by the department under this chapter against an employing unit.

108.227(1)(b) (b) "Credential" has the meaning given in s. 440.01 (2) (a), but does not include a registration as an inactive licensee under s. 452.12 (6) (b).

108.227(1)(c) (c) "Credentialing board" means a board, examining board or affiliated credentialing board in the department of safety and professional services that grants a credential.

108.227(1)(d) (d) "Liable for delinquent contributions" means that a person has exhausted all of the person's remedies under s. 108.10 to challenge the assertion that the person owes the department any contributions and the person is delinquent in the payment of those contributions.

108.227(1)(e) (e) "License" means any of the following:

108.227(1)(e)1. 1. An approval specified in s. 29.024 (2r) or a license specified in s. 169.35.

108.227(1)(e)2. 2. A license issued by the department of children and families under s. 48.66 (1) (a) to a child welfare agency, group home, shelter care facility, or child care center, as required by s. 48.60, 48.625, 48.65, or 938.22 (7).

108.227(1)(e)3. 3. A license, certificate of approval, provisional license, conditional license, certification, certification card, registration, permit, training permit or approval specified in s. 50.35, 50.49 (6) (a) or (10), 51.038, 51.04, 51.42 (7) (b) 11., 51.421 (3) (a), 51.45 (8), 146.40 (3) or (3m), 252.23 (2), 252.24 (2), 254.176, 254.20 (3), 255.08 (2) (a), 256.15 (5) (a) or (b), (6g) (a), (7), or (8) (a) or (f) or 343.305 (6) (a) or a permit for operation of a campground specified in s. 254.47 (1).

108.227(1)(e)5. 5. A license, as defined in s. 101.02 (20) (a).

108.227(1)(e)6. 6. A license or certificate of registration issued by the department of financial institutions, or a division of it, under ss. 138.09, 138.12, 138.14, 217.06, 218.0101 to 218.0163, 218.02, 218.04, 218.05, 224.72, 224.725, 224.93 or under subch. IV of ch. 551.

108.227(1)(e)7. 7. A license described in s. 218.0114 (14) (a) and (g), a license described in s. 218.0114 (14) (b), (c) or (e), a license issued under s. 218.11, 218.12, 218.22, 218.32, 218.41, 343.61 or 343.62, a buyer identification card issued under s. 218.51 or a certificate of registration issued under s. 341.51.

108.227(1)(e)7m. 7m. A license issued under s. 562.05 or 563.24.

108.227(1)(e)8. 8. A license, registration or certification specified in s. 299.07 (1) (a).

108.227(1)(e)9. 9. A credential.

108.227(1)(e)10. 10. A license or permit granted by the department of public instruction.

108.227(1)(e)11. 11. A license to practice law.

108.227(1)(e)12. 12. A license issued under s. 628.04, 632.69 (2), or 633.14 or a temporary license issued under s. 628.09.

108.227(1)(e)13. 13. A license issued by the government accountability board under s. 13.63 (1).

108.227(1)(e)14. 14. A permit under s. 170.12.

108.227(1)(e)15. 15. A certification under s. 73.09.

108.227(1)(f) (f) "Licensing department" means the department of administration; the board of commissioners of public lands; the department of children and families; the government accountability board; the department of financial institutions; the department of health services; the department of natural resources; the department of public instruction; the department of revenue; the department of safety and professional services; the office of the commissioner of insurance; or the department of transportation.

108.227(1)(g) (g) "Nondelinquency certificate" means a certificate that the department of workforce development issues to a person and that states that the person is not liable for delinquent contributions.

108.227(1m) (1m) General provisions. The department shall promulgate rules specifying procedures to be used before taking action under sub. (3) (b) or s. 102.17 (1) (ct), 103.275 (2) (bt), 103.34 (10) (d), 103.91 (4) (d), 103.92 (8), 104.07 (7), or 105.13 (4) with respect to a person whose license or credential is to be denied, not renewed, discontinued, suspended, or revoked, including rules with respect to all of the following:

108.227(1m)(a) (a) Permitting the department to take action only when all of the remedies available to the department under this chapter have been exhausted.

108.227(1m)(b) (b) Providing persons with a certified notice of liability for delinquent contributions.

108.227(1m)(c) (c) Allowing persons to make full payment of contributions owed or to negotiate with the department for a payment plan to pay the delinquent contributions. The rules shall include provisions to consider the ability of persons to pay and provisions to allow persons sufficient time and payment terms for paying delinquent contributions.

108.227(2) (2) Duties and powers of licensing departments.

108.227(2)(a)(a) Each licensing department and the supreme court, if the supreme court agrees, shall enter into a memorandum of understanding with the department of workforce development under sub. (4) (a) that requires the licensing department or supreme court to do all of the following:

108.227(2)(a)1. 1. Request the department of workforce development to certify whether an applicant for a license or license renewal or continuation is liable for delinquent contributions. With respect to an applicant for a license granted by a credentialing board, the department of safety and professional services shall make a request under this subdivision. This subdivision does not apply to the department of transportation with respect to licenses described in sub. (1) (e) 7.

108.227(2)(a)2. 2. Request the department of workforce development to certify whether a license holder is liable for delinquent contributions. With respect to a holder of a license granted by a credentialing board, the department of safety and professional services shall make a request under this subdivision.

108.227(2)(b) (b) Each licensing department and the supreme court, if the supreme court agrees, shall do all of the following:

108.227(2)(b)1. 1.

108.227(2)(b)1.a.a. If, after a request is made under par. (a) 1. or 2., the department of workforce development certifies that the license holder or applicant for a license or license renewal or continuation is liable for delinquent contributions, revoke the license or deny the application for the license or license renewal or continuation. The department of transportation may suspend licenses described in sub. (1) (e) 7. in lieu of revoking those licenses. A suspension, revocation, or denial under this subd. 1. a. is not subject to administrative review or, except as provided in sub. (6), judicial review. With respect to a license granted by a credentialing board, the department of safety and professional services shall make a revocation or denial under this subd. 1. a. With respect to a license to practice law, the department of workforce development shall not submit a certification under this subd. 1. a. to the supreme court until after the license holder or applicant has exhausted his or her remedies under subs. (5) (a) and (6) or has failed to make use of such remedies.

108.227(2)(b)1.b. b. Mail a notice of suspension, revocation, or denial under subd. 1. a. to the license holder or applicant. The notice shall include a statement of the facts that warrant the suspension, revocation, or denial and a statement that the license holder or applicant may, within 30 days after the date on which the notice of suspension, revocation, or denial is mailed, file a written request with the department of workforce development to have the certification of contribution delinquency on which the suspension, revocation, or denial is based reviewed at a hearing under sub. (5) (a) and that the license holder or applicant may seek judicial review under sub. (6) of an affirmation under sub. (5) (b) 2. that the person is liable for delinquent contributions. With respect to a license granted by a credentialing board, the department of safety and professional services shall mail a notice under this subd. 1. b. With respect to a license to practice law, the department of workforce development shall mail a notice under this subd. 1. b. and the notice shall indicate that the license holder or applicant may request a hearing under sub. (5) (a) and may request judicial review under sub. (6) and that the department of workforce development will submit a certificate of delinquency to suspend, revoke, or deny a license to practice law to the supreme court after the license holder or applicant has exhausted his or her remedies under subs. (5) (a) and (6) or has failed to make use of such remedies. A notice sent to a person who holds a license to practice law or who is an applicant for a license to practice law shall also indicate that the department of workforce development may not submit a certificate of delinquency to the supreme court if the license holder or applicant pays the delinquent contributions in full or enters into an agreement with the department of workforce development to satisfy the delinquency.

108.227(2)(b)2. 2. Except as provided in subd. 2m., if notified by the department of workforce development that the department of workforce development has affirmed a certification of contribution delinquency after a hearing under sub. (5) (a), affirm a suspension, revocation, or denial under subd. 1. a. With respect to a license granted by a credentialing board, the department of safety and professional services shall make an affirmation under this subdivision.

108.227(2)(b)2m. 2m. With respect to a license to practice law, if notified by the department of workforce development that the department of workforce development has affirmed a certification of contribution delinquency after any requested review under subs. (5) (a) and (6), decide whether to suspend, revoke, or deny a license to practice law.

108.227(2)(b)3. 3. If a person submits a nondelinquency certificate issued under sub. (5) (b) 1., reinstate the license or grant the application for the license or license renewal or continuation, unless there are other grounds for suspending or revoking the license or for denying the application for the license or license renewal or continuation. If reinstatement is required under this subdivision, a person is not required to submit a new application or other material or to take a new test. No separate fee may be charged for reinstatement of a license under this subdivision. With respect to a license granted by a credentialing board, the department of safety and professional services shall reinstate a license or grant an application under this subdivision.

108.227(2)(b)4. 4. If a person whose license has been suspended or revoked or whose application for a license or license renewal or continuation has been denied under subd. 1. a. submits a nondelinquency certificate issued under sub. (3) (a) 2., reinstate the license or grant the person's application for the license or license renewal or continuation, unless there are other grounds for not reinstating the license or for denying the application for the license or license renewal or continuation. With respect to a license granted by a credentialing board, the department of safety and professional services shall reinstate a license or grant an application under this subdivision.

108.227(2)(c) (c)

108.227(2)(c)1.1. Each licensing department and the supreme court may require a license holder or an applicant for a license or license renewal or continuation to provide the following information upon request:

108.227(2)(c)1.a. a. If the license holder or applicant is an individual and has a social security number, the license holder's or applicant's social security number.

108.227(2)(c)1.am. am. If the license holder or applicant is an individual and does not have a social security number, a statement made or subscribed under oath or affirmation that the license holder or applicant does not have a social security number. The form of the statement shall be prescribed by the department of children and families. A license issued in reliance upon a false statement submitted under this subd. 1. am. is invalid.

108.227(2)(c)1.b. b. If the license holder or applicant is not an individual, the license holder's or applicant's federal employer identification number.

108.227(2)(c)2. 2. A licensing department may not disclose any information received under subd. 1. a. or b. to any person except to the department of workforce development for the purpose of requesting certifications under par. (a) 1. or 2. in accordance with the memorandum of understanding under sub. (4) and administering the unemployment insurance program, to the department of revenue for the purpose of requesting certifications under s. 73.0301 (2) (a) 1. or 2. in accordance with the memorandum of understanding under s. 73.0301 (4) and administering state taxes, and to the department of children and families for the purpose of administering s. 49.22.

108.227(3) (3) Duties and powers of department of workforce development.

108.227(3)(a)(a) The department of workforce development shall do all of the following:

108.227(3)(a)1. 1. Enter into a memorandum of understanding with each licensing department and the supreme court, if the supreme court agrees, under sub. (4) (a).

108.227(3)(a)2. 2. Upon the request of any applicant for issuance, renewal, continuation, or reinstatement of a license whose license has been previously revoked or suspended or whose application for a license or license renewal or continuation has been previously denied under sub. (2) (b) 1. a., issue a nondelinquency certificate to the applicant if the applicant is not liable for delinquent contributions.

108.227(3)(a)3. 3. Upon the request of any person whose license or certificate has been previously revoked or denied under s. 102.17 (1) (ct), 103.275 (2) (bt), 103.34 (10) (d), 103.91 (4) (d), 103.92 (8), 104.07 (7), or 105.13 (4), reinstate the license or certificate if the applicant is not liable for delinquent contributions.

108.227(3)(b) (b) If a request for certification is made under sub. (2) (a) 1. or 2., the department of workforce development may, in accordance with a memorandum of understanding entered into under par. (a) 1., certify to the licensing department or the supreme court that the applicant or license holder is liable for delinquent contributions.

108.227(4) (4) Memorandum of understanding.

108.227(4)(a)(a) Each memorandum of understanding shall include procedures that do all of the following:

108.227(4)(a)1. 1. Establish requirements for making requests under sub. (2) (a) 1. and 2., including specifying the time when a licensing department or the supreme court shall make requests under sub. (2) (a) 1. and 2., and for making certifications under sub. (3) (b).

108.227(4)(a)2. 2. Implement the requirements specified in sub. (2) (b) 3. and 4.

108.227(4)(b) (b) The department of workforce development and the licensing department shall consider all of the following factors in establishing requirements under par. (a) 1.:

108.227(4)(b)1. 1. The need to issue licenses in a timely manner.

108.227(4)(b)2. 2. The convenience of applicants.

108.227(4)(b)3. 3. The impact on collecting delinquent contributions.

108.227(4)(b)4. 4. The effects on program administration.

108.227(4)(b)5. 5. Whether a suspension, revocation, or denial under sub. (2) (b) 1. a. will have an impact on public health, safety, or welfare or the environment.

108.227(5) (5) Hearing.

108.227(5)(a)(a) The department of workforce development shall conduct a hearing requested by a license holder or applicant for a license or license renewal or continuation under sub. (2) (b) 1. b., or as requested under s. 102.17 (1) (ct), 103.275 (2) (bt), 103.34 (10) (d), 103.91 (4) (d), 103.92 (8), 104.07 (7), or 105.13 (4), to review a certification or determination of contribution delinquency that is the basis of a denial, suspension, or revocation of a license or certificate in accordance with this section or an action taken under s. 102.17 (1) (ct), 103.275 (2) (bt), 103.34 (10) (d), 103.91 (4) (d), 103.92 (8), 104.07 (7), or 105.13 (4). A hearing under this paragraph is limited to questions of mistaken identity of the license or certificate holder or applicant and of prior payment of the contributions that the department of workforce development certified or determined the license or certificate holder or applicant owes the department. At a hearing under this paragraph, any statement filed by the department of workforce development, the licensing department, or the supreme court, if the supreme court agrees, may be admitted into evidence and is prima facie evidence of the facts that it contains. Notwithstanding ch. 227, a person entitled to a hearing under this paragraph is not entitled to any other notice, hearing, or review, except as provided in sub. (6).

108.227(5)(b) (b) After a hearing conducted under par. (a) or, in the case of a determination related to a license to practice law, after a hearing under par. (a) or, if the hearing is appealed, after judicial review under sub. (6), the department of workforce development shall do one of the following:

108.227(5)(b)1. 1. Issue a nondelinquency certificate to a license holder or an applicant for a license or license renewal or continuation if the department determines that the license holder or applicant is not liable for delinquent contributions. For a hearing requested in response to an action taken under s. 102.17 (1) (ct), 103.275 (2) (bt), 103.34 (10) (d), 103.91 (4) (d), 103.92 (8), 104.07 (7), or 105.13 (4), the department shall grant a license or certificate or reinstate a license or certificate if the department determines that the applicant for or the holder of the license or certificate is not liable for delinquent contributions, unless there are other grounds for denying the application or revoking the license or certificate.

108.227(5)(b)2. 2. Provide notice that the department of workforce development has affirmed its certification of contribution delinquency to a license holder; to an applicant for a license, a license renewal, or a license continuation; and to the licensing department or the supreme court, if the supreme court agrees. For a hearing requested in response to an action taken under s. 102.17 (1) (ct), 103.275 (2) (bt), 103.34 (10) (d), 103.91 (4) (d), 103.92 (8), 104.07 (7), or 105.13 (4), the department of workforce development shall provide notice to the license or certificate holder or applicant that the department of workforce development has affirmed its determination of contribution delinquency.

108.227(6) (6) Judicial review. A license holder or applicant may seek judicial review under ss. 227.52 to 227.60 of an affirmation under sub. (5) (b) 2. that the person is liable for delinquent contributions, except that the review shall be in the circuit court for Dane County.

108.227 History History: 2013 a. 36.



108.23 Preference of required payments.

108.23  Preference of required payments. In the event of an employer's dissolution, reorganization, bankruptcy, receivership, assignment for benefit of creditors, judicially confirmed extension proposal or composition, or any analogous situation including the administration of estates in circuit courts, the payments required of the employer under this chapter shall have preference over all claims of general creditors and shall be paid next after the payment of preferred claims for wages. If the employer is indebted to the federal government for taxes due under the federal unemployment tax act and a claim for the taxes has been duly filed, the amount of contributions which should be paid to allow the employer the maximum offset against the taxes shall have preference over preferred claims for wages and shall be on a par with debts due the United States, if by establishing the preference the offset against the federal tax can be secured under s. 3302 (a) (3) of the federal unemployment tax act.

108.23 History History: 1977 c. 449.



108.24 Penalties.

108.24  Penalties.

108.24(1)(1) Any person who knowingly makes a false statement or representation to obtain any benefit payment under this chapter, either for himself or herself or for any other person, shall be fined not less than $100 nor more than $500 or imprisoned not more than 90 days, or both; and each such false statement or representation constitutes a separate offense. This penalty is in addition to any penalty imposed under s. 108.04 (11) (bh).

108.24(2) (2) Except as provided in sub. (2m) and s. 108.16 (8) (m), any person who knowingly makes a false statement or representation in connection with any report or as to any information duly required by the department under this chapter, or who knowingly refuses or fails to keep any records or to furnish any reports or information duly required by the department under this chapter, shall be fined not less than $100 nor more than $500, or imprisoned not more than 90 days or both; and each such false statement or representation and every day of such refusal or failure constitutes a separate offense.

108.24(2m) (2m) Any employer described in s. 108.18 (2) (c) or engaged in the painting or drywall finishing of buildings or other structures who willfully provides false information to the department for the purpose of misclassifying or attempting to misclassify an individual who is an employee of the employer as a nonemployee shall be fined $25,000 for each violation.

108.24(3) (3)

108.24(3)(a)(a) Whoever does any of the following shall be fined not less than $100 nor more than $1,000 or imprisoned for not more than 90 days or both:

108.24(3)(a)1. 1. Makes a deduction from the wages of an employee because of liability for contributions or payments in lieu of contributions under this chapter or because of the employee's potential right to benefits.

108.24(3)(a)2. 2. Knowingly refuses or fails to furnish to an employee any notice, report or information duly required under this chapter by the department to be furnished to such employee.

108.24(3)(a)3. 3. Directly or indirectly, by promise of reemployment or by threat not to employ, to terminate, or not to reemploy or by any other means, attempts to induce an employee to:

108.24(3)(a)3.a. a. Refrain from claiming or accepting benefits, participating in an audit or investigation by the department, or testifying in a hearing held under s, 108.09 or 108.10.

108.24(3)(a)3.b. b. Waive any right under this chapter.

108.24(3)(a)4. 4. Discriminates or retaliates against an individual because the individual claims benefits, participates in an audit or investigation by the department under this chapter, testifies in a hearing under s. 108.09 or 108.10, or exercises any other right under this chapter.

108.24(3)(b) (b) Each violation of this subsection constitutes a separate offense.

108.24(4) (4) Any person who, without authorization of the department, permits inspection or disclosure of any record relating to the administration of this chapter that is provided to the person by the department under s. 108.14 (7) (a), (b), or (bm) and any person who, without authorization of the commission, permits inspection or disclosure of any record relating to the administration of this chapter that is provided to the person by the commission under s. 108.14 (7) (a), shall be fined not less than $25 nor more than $500 or may be imprisoned in the county jail for not more than one year or both. Each such unauthorized inspection or disclosure constitutes a separate offense.

108.24 History History: 1973 c. 247; 1983 a. 8; 1991 a. 89; 2005 a. 86; 2009 a. 28, 287, 288; 2011 a. 236; 2013 a. 20.



108.245 Recovery of erroneous payments from fund.

108.245  Recovery of erroneous payments from fund.

108.245(1)(1) The department may commence an action to preserve and recover the proceeds of any payment from the fund not resulting from a departmental error, including any payment to which the recipient is not entitled, from any transferee or other person that receives, possesses, or retains such a payment or from any account, including an account at any financial institution, resulting from the transfer, use, or disbursement of such a payment. The department may also commence an action to recover from a claimant the amount of any benefits that were erroneously paid to another person who was not entitled to receive the benefits because the claimant or the claimant's authorized agent divulged the claimant's security credentials to another person or failed to take adequate measures to protect the credentials from being divulged to an unauthorized person.

108.245(2) (2) The department may sue for injunctive relief to require the payee, transferee, or other person, including a financial institution, in possession of the proceeds from any payment from the fund to preserve the proceeds and to prevent the transfer or use of the proceeds upon showing that the payee, transferee, or other person that receives, possesses, or retains the proceeds is not entitled to receive, possess, or retain the proceeds pending the final order of the court directing disposition of the proceeds. Upon entry of a final order of the court directing the proceeds to be transferred to the department, the payee, transferee, or other person in possession of the proceeds shall transfer the proceeds to the department.

108.245(2m) (2m) No action may be commenced under this section asserting any claim against a claimant unless the claimant has first been afforded his or her rights to contest the claim under s. 108.09.

108.245(3) (3) Except as provided in sub. (2m), the existence of an administrative or other legal remedy for recovery of a payment under sub. (1) or the failure of the department to exhaust any such remedy is not a defense to an action under sub. (1). A judgment entered by a court under this section may be recovered and satisfied under s. 108.225.

108.245 History History: 2013 a. 36; s. 35.17 correction in (3).



108.26 Saving clause.

108.26  Saving clause. The legislature reserves the right to amend or repeal all or any part of this chapter at any time; and there shall be no vested private right of any kind against such amendment or repeal. All the rights, privileges or immunities conferred by this chapter or by acts done pursuant thereto shall exist subject to the power of the legislature to amend or repeal this chapter at any time.






109. Wage payments, claims and collections.

109.01 Definitions.

109.01  Definitions. As used in this chapter:

109.01(1) (1) "Department" means the department of workforce development.

109.01(1r) (1r) "Employee" means any person employed by an employer, except that "employee" does not include an officer or director of a corporation, a member or manager of a limited liability company, a partner of a partnership or a joint venture, the owner of a sole proprietorship, an independent contractor, or a person employed in a managerial, executive, or commissioned sales capacity or in a capacity in which the person is privy to confidential matters involving the employer-employee relationship.

109.01(2) (2) Except as provided in ss. 109.07 (1) (d) and 109.075 (1) (c), "employer" means any person engaged in any activity, enterprise or business employing one or more persons within the state, including the state and its political subdivisions and charitable, nonprofit or tax-exempt organizations and institutions.

109.01(3) (3) "Wage" or "wages" mean remuneration payable to an employee for personal services, including salaries, commissions, holiday and vacation pay, overtime pay, severance pay or dismissal pay, supplemental unemployment benefit plan payments when required under a binding collective bargaining agreement, bonuses and any other similar advantages agreed upon between the employer and the employee or provided by the employer to the employees as an established policy.

109.01(4) (4) "Wage deficiency" means the difference between the amount required by law to be paid and the amount actually paid to an employee.

109.01 History History: 1975 c. 380, 421; 1989 a. 44; 1995 a. 27 s. 9130 (4); 1997 a. 3, 39, 237; 2003 a. 63.

109.01 Annotation "Wages" does not include salary owed under a fixed term contract to a discharged employee for the period from the discharge to the end of the contract. DILHR v. Coatings, Inc. 126 Wis. 2d 338, 375 N.W.2d 834 (1985).

109.01 Annotation Sub. (3) includes vacation pay, supplemental unemployment benefit plan payments, severance pay or dismissal pay as wages. Sub. (3) does not require that the employee perform actual work during the time period for which he is making a wage claim. Such a requirement would foreclose any employees' wage claims for vacation pay, supplemental unemployment benefit plan payments, severance pay, or dismissal pay because in each case the employee is not performing actual work during the time period of the claim. Sliwinski v. City of Milwaukee, 2009 WI App 162, 321 Wis. 2d 774, 777 N.W.2d 88, 08-2141.



109.03 When wages payable; pay orders.

109.03  When wages payable; pay orders.

109.03(1) (1)  Required frequency of payments. Every employer shall as often as monthly pay to every employee engaged in the employer's business, except those employees engaged in logging operations and farm labor, all wages earned by the employee to a day not more than 31 days prior to the date of payment. Employees engaged in logging operations and farm labor shall be paid all earned wages no less often than at regular quarterly intervals. Any employee who is absent at the time fixed for payment or who for any other reason is not paid at that time shall be paid thereafter at any time upon 6 days' demand. The required frequency of wage payments provided in this subsection does not apply to any of the following:

109.03(1)(a) (a) Employees covered under a valid collective bargaining agreement establishing a different frequency for wage payments, including deferred payments exercised at the option of employees.

109.03(1)(b) (b) School district and private school employees who voluntarily request payment over a 12-month period for personal services performed during the school year, unless, with respect to private school employees, the employees are covered under a valid collective bargaining agreement which precludes this method of payment.

109.03(1)(c) (c) Unclassified employees of the University of Wisconsin System.

109.03(1)(d) (d) Employees who receive compensatory time off under s. 103.025 in lieu of overtime compensation.

109.03(1)(e) (e) A part-time fire fighter or a part-time emergency medical technician who is a member of a volunteer fire department or emergency medical services program maintained by a county, city, village, or town or of a volunteer fire company organized under ch. 181 or ch. 213 and who, by agreement between the fire fighter or emergency medical technician and the entity employing the fire fighter or emergency medical technician, is paid at regular intervals, but no less often than annually.

109.03(2) (2) Payment to discharged or resigned employees. Any employee, except a sales agent employed on a commission basis, not having a written contract for a definite period, who quits employment or who is discharged from employment shall be paid in full by no later than the date on which the employee regularly would have been paid under the employer's established payroll schedule or the date of payment required under sub. (1), whichever is earlier.

109.03(3) (3) Payment upon death of employee.

109.03(3)(a)(a) In case of the death of an employee to whom wages are due, the full amount of the wages due shall upon demand be paid by the employer to the spouse, domestic partner under ch. 770, children, or other dependent living with the employee at the time of death.

109.03(3)(b) (b) An employer may, not less than 5 days after the death of an employee and before the filing of a petition or application for administration of the decedent's estate, make payments of the wage due the deceased employee to the spouse, domestic partner under ch. 770, children, parents, or siblings of the decedent, giving preference in the order listed.

109.03(3)(c) (c) If none of the persons listed in par. (b) survives, the employer may apply the payment of the wage or so much of the wage as may be necessary to paying creditors of the decedent in the order of preference prescribed in s. 859.25 for satisfaction of debts by personal representatives.

109.03(3)(d) (d) The making of payment in the manner described in this subsection shall discharge and release the employer to the amount of the payment.

109.03(4) (4) Payment to certain separated employees. Whenever an employee is separated from the payroll of an employer as a result of the employer merging, liquidating or otherwise disposing of the business, ceasing business operations in whole or in part, or relocating all or part of the business to another area within or without the state, the employer, or the successors in interest of the employer, shall pay all unpaid wages to the employee at the usual place of payment within 24 hours of the time of separation.

109.03(5) (5) Enforcement. Except as provided in sub. (1), no employer may by special contract with employees or by any other means secure exemption from this section. Each employee shall have a right of action against any employer for the full amount of the employee's wages due on each regular pay day as provided in this section and for increased wages as provided in s. 109.11 (2), in any court of competent jurisdiction. An employee may bring an action against an employer under this subsection without first filing a wage claim with the department under s. 109.09 (1). An employee who brings an action against an employer under this subsection shall have a lien upon all property of the employer, real or personal, located in this state as described in s. 109.09 (2).

109.03(6) (6) Wage claim. In an action by an employee or the department against the employer on a wage claim, no security for payment of costs is required. In any such proceeding the court may allow the prevailing party, in addition to all other costs, a reasonable sum for expenses. No person other than an employee or the department shall be benefited or otherwise affected by this subsection.

109.03(7) (7) Protection of employees. Section 111.322 (2m) applies to discharge and other discriminatory acts arising in connection with any proceeding under this section.

109.03 History History: 1975 c. 380, 421; 1977 c. 26, 235, 447; 1981 c. 20, 388; 1987 a. 403; 1989 a. 226, 228; 1993 a. 86, 144; 2001 a. 102, 103; 2007 a. 7, 195; 2009 a. 28; 2011 a. 10.

109.03 Annotation The award of "expenses" under sub. (6) may include attorney fees. Jacobson v. American Tool Cos., Inc. 222 Wis. 2d 384, 588 N.W.2d 67 (Ct. App. 1998), 97-2219.

109.03 Annotation The inclusion of "the state" in the definition of employer at s. 109.01 (2) and the creation of a private cause of action against employers under sub. (5) is a waiver of the state's sovereign immunity. Claims under statutes enumerated in s. 109.09 (1) may be enforced by a private action brought under sub. (5). German v. DOT, 223 Wis. 2d 525, 589 N.W.2d 651 (Ct. App. 1998), 98-0250. Affirmed. 2000 WI 62, 235 Wis. 2d 576, 612 N.W.2d 50, 98-0250.

109.03 Annotation When an employer repudiates the contractual remedies of a collective bargaining agreement, employees are allowed to proceed under ch. 109 if they are seeking back pay. Beaudette v. Eau Claire Cty Sheriff's Department, 2003 WI App 153, 265 Wis. 2d 744, 668 N.W.2d 133, 02-2916.

109.03 AnnotationAttorney fees are awardable under sub. (6). Jackman v. WMAC Inv. Corp. 610 F. Supp. 290 (1985).

109.03 Annotation In determining a reasonable attorney fee under sub. (6), a court starts by determining a reasonable hourly rate and number of hours, then makes adjustments for other factors in SCR 20:1.5 (a) or any other relevant factors. The court may use its own firsthand knowledge of the proceeding in determining the number of hours reasonably expended. The amount recovered in itself is not a reason to reduce a fee below an amount that represents a reasonable hourly rate. Lynch v. Crossroads Counseling Center, Inc. 2004 WI App 114, 275 Wis. 2d 171, 684 N.W.2d 141, 03-1344.

109.03 Annotation Sub. (5) establishes a distinct cause of action and enforcement procedure for a wage claim, wholly apart from any contract claims. Merely pleading a contract action based on nonpayment of wages is insufficient to trigger a ch. 109 wage claim under notice pleading. Wolnak v. Cardiovascular & Thoracic Surgeons of Central Wisconsin, S.C. 2005 WI App 217, 287 Wis. 2d 560, 706 N.W.2d 667, 04-1051.

109.03 Annotation Appellate courts ordinarily defer to a circuit court's determination as to hours awarded in allowing attorney fees. An attorney's hours are subject to the scrutiny of the circuit court and unreasonable hours should not be compensated. Nonetheless, the appellate courts must probe the circuit court's explanation to determine if the court employed a logical rationale based on the appropriate legal principles and facts of record. The record should show that the circuit court did not eyeball the fee request and cut it down by an arbitrary percentage because it seemed excessive. Johnson v. Roma II — Waterford LLC, 2013 WI App 38, 346 Wis. 2d 612, 829 N.W.2d 538, 12-1028.

109.03 Annotation Wisconsin requires time spent donning and doffing safety gear to be compensated at the minimum wage or higher, and that this time counts toward the limit after which the overtime rate kicks in. Wisconsin law is not preempted by federal law. Spoerle v. Kraft Foods Global, Inc. 614 F.3d 427 (2010).



109.07 Mergers, liquidations, dispositions, relocations or cessation of operations affecting employees; advance notice required.

109.07  Mergers, liquidations, dispositions, relocations or cessation of operations affecting employees; advance notice required.

109.07(1) (1) In this section:

109.07(1)(a) (a) "Affected employee" means an employee who loses, or who may reasonably be expected to lose, his or her employment with an employer that is required to give notice under sub. (1m) (a) because of the business closing or mass layoff.

109.07(1)(b) (b) "Business closing" means a permanent or temporary shutdown of an employment site or of one or more facilities or operating units at an employment site or within a single municipality that affects 25 or more employees, not including new or low-hour employees.

109.07(1)(c) (c) "Employee benefit plan" means a plan as defined in 29 USC 1002 (3).

109.07(1)(d) (d) "Employer" means any business enterprise that employs 50 or more persons in this state.

109.07(1)(e) (e) "Highest official" means the mayor of a city, town board chairperson or village president, except as follows:

109.07(1)(e)1. 1. For a city organized under subch. I of ch. 64, "highest official" means both the president of the city council and the city manager.

109.07(1)(e)2. 2. For a village organized under subch. I of ch. 64, "highest official" means both the president of the village board of trustees and the village manager.

109.07(1)(f) (f) "Mass layoff" means a reduction in an employer's work force that is not the result of a business closing and that affects the following numbers of employees at an employment site or within a single municipality, not including new or low-hour employees:

109.07(1)(f)1. 1. At least 25% of the employer's work force or 25 employees, whichever is greater; or

109.07(1)(f)2. 2. At least 500 employees.

109.07(1)(g) (g) "Municipality" means a city, village or town.

109.07(1)(h) (h) "New or low-hour employee" means an employee who has been employed by an employer for fewer than 6 of the 12 months preceding the date on which a notice is required under sub. (1m) (a) or who averages fewer than 20 hours of work per week.

109.07(1m) (1m)

109.07(1m)(a)(a) Subject to sub. (5) or (6), an employer that has decided upon a business closing or mass layoff in this state shall promptly notify the subunit of the department that administers s. 106.15, any affected employee, any collective bargaining representative of any affected employee, and the highest official of any municipality in which the affected employment site is located, in writing of such action no later than 60 days prior to the date on which the business closing or mass layoff takes place. The notice to an affected employee shall also include contact information for the local workforce development board under 29 USC 2832 serving the area in which the employment site is located and, if available, the list of resources prepared under s. 106.11. The employer shall provide in writing all information concerning its payroll, affected employees, and the wages and other remuneration owed to those employees as the department may require. The department may in addition require the employer to submit a plan setting forth the manner in which final payment in full shall be made to affected employees.

109.07(1m)(b) (b) The department shall promptly provide a copy of the notice required under par. (a) to the office of the commissioner of insurance and shall cooperate with the office of the commissioner of insurance in the performance of its responsibilities under s. 601.41 (7).

109.07(1m)(c) (c) This subsection does not apply to a business closing or mass layoff that is caused by a strike or lockout.

109.07(3) (3)

109.07(3)(a)(a) If an employer fails to give timely notice to an affected employee as required under sub. (1m) (a), the affected employee may recover, as provided under sub. (4), all of the following:

109.07(3)(a)1. 1. Pay, for the days during the recovery period described under par. (c) that the employee would have worked if the business closing or mass layoff had not occurred, based on the greater of the following:

109.07(3)(a)1.a. a. The employee's regular rate of pay from the employer, averaged over the shorter of the 3-year period preceding the business closing or mass layoff or the entire period during which the employee was employed by the employer.

109.07(3)(a)1.b. b. The employee's regular rate of pay from the employer at the time of the business closing or mass layoff.

109.07(3)(a)2. 2. The value of any benefit that the employee would have received under an employee benefit plan during the recovery period described under par. (c), but did not receive because of the business closing or mass layoff, including the cost of medical treatment incurred that would have been covered under the employee benefit plan.

109.07(3)(b) (b) The amount that an employee may recover under par. (a) shall be reduced by any cost that the employer incurs by crediting the employee, under an employee benefit plan, for time not actually served because of a business closing or mass layoff.

109.07(3)(c) (c) The recovery period under par. (a) begins on the day on which the business closing or mass layoff occurs. The recovery period equals the number of days in the period beginning on the day on which an employer is required to give notice under sub. (1m) (a) and ending on whichever of the following occurs first:

109.07(3)(c)1. 1. The day on which the employer actually gave the notice to the employee.

109.07(3)(c)2. 2. The day on which the business closing or mass layoff occurred.

109.07(4) (4)

109.07(4)(a)(a) An employee whose employer fails to notify timely the employee under sub. (1m) (a) may file a claim with the department. If the employee files a claim with the department no later than 300 days after the day on which the business closing or mass layoff occurred, the department shall, in the manner provided in s. 109.09, investigate the claim, determine the number of days that the employer was late in providing notice and, on behalf of the employee, attempt to recover from the employer the payment under sub. (3).

109.07(4)(b) (b) If the department does not recover payment within 180 days after a claim is filed or within 30 days after it notifies the employee of its determination under par. (a), whichever is first, the department shall refer the claim to the department of justice. The department of justice may bring an action in circuit court on behalf of the employee to recover the payment under sub. (3).

109.07(4)(c) (c) If the department of justice does not bring an action under par. (b) within 120 days after the claim is referred to it, the employee may bring an action in circuit court to recover the payment under sub. (3). If the employee prevails in the action, he or she shall also recover costs under ch. 814 and, notwithstanding s. 814.04 (1), reasonable attorney fees.

109.07(4)(d) (d) An action under this section shall be begun within one year after the department refers the claim to the department of justice under par. (b), or be barred.

109.07(4m) (4m)

109.07(4m)(a)(a) If an employer fails to give timely notice to the highest official of a municipality as required under sub. (1m) (a), the department shall assess a business closing surcharge against the employer of not more than $500 for each day in the period beginning on the day on which the employer was required to give notice to the highest official and ending on the earlier of the day on which the employer actually gave notice to the highest official or the day on which the business closing or mass layoff occurred.

109.07(4m)(b) (b) The department shall deposit business closing surcharges collected under par. (a) in the general fund.

109.07(5) (5)

109.07(5)(a)(a) An employer is not liable under this section for a failure to give notice to any person under sub. (1m) (a), if the department determines all of the following:

109.07(5)(a)1. 1. When the notice under sub. (1m) (a) would have been timely given, that the employer was actively seeking capital or business to enable the employer to avoid or postpone indefinitely the business closing or mass layoff.

109.07(5)(a)2. 2. That the employer reasonably and in good faith believed that giving the notices to all parties required under sub. (1m) (a) would have prevented the employer from obtaining the capital or business.

109.07(5)(b) (b) The department may not determine that an employer was actively seeking capital or business under par. (a) 1. unless the employer has a written record, made while the employer was seeking capital or business, of those activities. The record shall consist of the documents and other material specified by the department by rule under s. 109.12 (1) (b). The employer shall have individual documents in the record notarized, as required by the department's rules. The employer shall provide the department with an affidavit verifying the content of the notarized documents.

109.07(6) (6) An employer is not liable under this section for a failure to give notice to any person under sub. (1m) (a), if the department determines that the business closing or mass layoff is the result of any of the following:

109.07(6)(a) (a) The sale of part or all of the employer's business, if the purchaser agrees in writing, as part of the purchase agreement, to hire substantially all of the affected employees with not more than a 6-month break in employment.

109.07(6)(b) (b) The relocation of part or all of an employer's business within a reasonable commuting distance, if the employer offers to transfer substantially all of the affected employees with not more than a 6-month break in employment.

109.07(6)(c) (c) The completion of a particular project or work of a specific duration, including seasonal work, if the affected employees were hired with the understanding that their employment was limited to the duration of such work or project.

109.07(6)(d) (d) Business circumstances that were not foreseeable when the notice would have been timely given.

109.07(6)(e) (e) A natural or man-made disaster beyond the control of the employer.

109.07(6)(f) (f) A temporary cessation in business operations, if the employer recalls the affected employees on or before the 60th day beginning after the cessation.

109.07(7) (7) Each employer shall post, in one or more conspicuous places where notices to employees are customarily posted, a notice in a form approved by the department setting forth employees' rights under this section. Any employer who violates this subsection shall forfeit not more than $100.

109.07(8) (8) Section 111.322 (2m) applies to discharge and other discriminatory acts arising in connection with any proceeding under this section.

109.07 History History: 1975 c. 380; 1983 a. 84, 149; 1983 a. 192 s. 304; 1983 a. 538; 1987 a. 27; 1989 a. 44, 228; 1995 a. 27, ss. 3782 and 9116 (5); 1997 a. 51; 2009 a. 87; 2011 a. 32.

109.07 Annotation The application of this section is limited to business closures of employment sites, defined by reference to geography rather than ownership. A transfer of business assets does not constitute a business closing unless it results in either a temporary or permanent shutdown in the operation of the business site. State v. T.J. International, Inc. 2001 WI 76, 244 Wis. 2d 481, 628 N.W.2d 774, 99-2803.

109.07 Annotation There is no private cause of action under this section. Henne v. Allis-Chalmers Corp., 660 F. Supp. 1464 (E. D. Wis. 1987).



109.075 Cessation of health care benefits affecting employees, retirees and dependents; advance notice required.

109.075  Cessation of health care benefits affecting employees, retirees and dependents; advance notice required.

109.075(1)(1) In this section:

109.075(1)(a) (a) "Affected employee, retiree or dependent" means an employee, retired employee or a surviving covered dependent of an employee or retired employee who loses, or may reasonably be expected to lose, his or her health care benefits provided by an employer who is required to give notice under sub. (2) because the employer has decided to cease providing health care benefits.

109.075(1)(b) (b) "Employee benefit plan" means a plan as defined in 29 USC 1002 (3).

109.075(1)(c) (c) "Employer" means any business enterprise that employs 50 or more persons in this state.

109.075(1)(d) (d) "Health care benefits" means coverage of health care expenses under an employee benefit plan.

109.075(2) (2) Subject to sub. (5) or (6), an employer who has decided to cease providing health care benefits in this state shall promptly notify any affected employee, retiree or dependent and any collective bargaining representative of any affected employee, retiree or dependent in writing of such action no later than 60 days prior to the date that the cessation of health care benefits takes place. This subsection does not apply to a cessation of health care benefits that is caused by a strike or lockout.

109.075(3) (3)

109.075(3)(a)(a) If an employer fails to give timely notice to an affected employee, retiree or dependent as required under sub. (2), the affected employee, retiree or dependent may recover, as provided under sub. (4), the value of any health care benefits that the affected employee, retiree or dependent would have received during the recovery period described under par. (c), but did not receive because of the cessation of health care benefits, including the cost of any medical treatment incurred that would have been covered but for the cessation of health care benefits.

109.075(3)(b) (b) The amount that an affected employee may recover under par. (a) shall be reduced by any cost that the affected employer incurs by crediting the affected employee, under an employee benefit plan, for time not actually served because of a business closing, as defined in s. 109.07 (1) (b), or mass layoff, as defined in s. 109.07 (1) (f).

109.075(3)(c) (c) The recovery period under par. (a) begins on the day that the cessation of health care benefits occurs. The recovery period equals the number of days in the period beginning on the day on which an employer is required to give notice under sub. (2) and ending on whichever of the following occurs first:

109.075(3)(c)1. 1. The day that the employer actually gave the notice to the affected employee, retiree or dependent.

109.075(3)(c)2. 2. The day that the cessation of health care benefits occurred.

109.075(4) (4)

109.075(4)(a)(a) An affected employee, retiree or dependent whose employer or former employer, or whose spouse's or parent's employer or former employer, fails to notify timely the affected employee, retiree or dependent under sub. (2) may file a claim with the department. If the affected employee, retiree or dependent files a claim with the department no later than 300 days after the cessation of health care benefits occurred, the department shall, in the manner provided in s. 109.09, investigate the claim, determine the number of days that the employer or former employer was late in providing notice and, on behalf of the affected employee, retiree or dependent, attempt to recover from the employer or former employer the payment under sub. (3).

109.075(4)(b) (b) If the department does not recover payment within 180 days after a claim is filed or within 30 days after it notifies the affected employee, retiree or dependent of its determination under par. (a), whichever is first, the department shall refer the claim to the department of justice. The department of justice may bring an action in circuit court on behalf of the affected employee, retiree or dependent to recover the payment under sub. (3).

109.075(4)(c) (c) If the department of justice does not bring an action under par. (b) within 120 days after the claim is referred to it, the affected employee, retiree or dependent may bring an action in circuit court to recover the payment under sub. (3). If the affected employee, retiree or dependent prevails in the action, he or she shall also recover costs under ch. 814 and, notwithstanding s. 814.04 (1), reasonable attorney fees.

109.075(4)(d) (d) An action under this section shall be begun within one year after the department refers the claim to the department of justice under par. (b), or be barred.

109.075(5) (5)

109.075(5)(a)(a) An employer is not liable under this section for a failure to give notice to any person under sub. (2), if the department determines all of the following:

109.075(5)(a)1. 1. When the notice under sub. (2) would have been timely given, that the employer was actively seeking capital or business to enable the employer to avoid or postpone indefinitely the cessation of health care benefits.

109.075(5)(a)2. 2. That the employer reasonably and in good faith believed that giving the notice required under sub. (2) would have prevented the employer from obtaining the capital or business.

109.075(5)(b) (b) The department may not determine that an employer was actively seeking capital or business under par. (a) 1. unless the employer has a written record, made while the employer was seeking capital or business, of those activities. The record shall consist of the documents and other material specified by the department by rule under s. 109.12 (1) (b). The employer shall have individual documents in the record notarized, as required by the department's rules. The employer shall provide the department with an affidavit verifying the content of the notarized documents.

109.075(6) (6) An employer is not liable under this section for a failure to give notice to any person under sub. (2), if the department determines that the cessation of health care benefits is the result of any of the following:

109.075(6)(a) (a) The sale of part or all of the employer's business, if the purchaser agrees in writing, as part of the purchase agreement, to provide health care benefits for all of the affected employees, retirees and dependents with not more than a 60-day break in coverage.

109.075(6)(b) (b) Business circumstances that were not foreseeable when the notice would have been timely given.

109.075(6)(c) (c) A natural or man-made disaster beyond the control of the employer.

109.075(6)(d) (d) A temporary cessation in providing health care benefits, if the employer renews providing health care benefits for the affected employees, retirees and dependents on or before the 60th day beginning after the cessation.

109.075(7) (7) Each employer shall post, in one or more conspicuous places where notices to employees are customarily posted, a notice in a form approved by the department setting forth the rights of employees, retirees and dependents under this section. Any employer who violates this subsection shall forfeit not more than $100.

109.075(8) (8) Section 111.322 (2m) applies to discharge and other discriminatory acts arising in connection with any proceeding under this section.

109.075 History History: 1997 a. 237.



109.09 Wage claims, collection.

109.09  Wage claims, collection.

109.09(1) (1) The department shall investigate and attempt equitably to adjust controversies between employers and employees as to alleged wage claims. The department may receive and investigate any wage claim which is filed with the department, or received by the department under s. 109.10 (4), no later than 2 years after the date the wages are due. The department may, after receiving a wage claim, investigate any wages due from the employer against whom the claim is filed to any employee during the period commencing 2 years before the date the claim is filed. The department shall enforce this chapter and ss. 66.0903, 103.02, 103.49, 103.82, 104.12, and 229.8275. In pursuance of this duty, the department may sue the employer on behalf of the employee to collect any wage claim or wage deficiency and ss. 109.03 (6) and 109.11 (2) and (3) shall apply to such actions. Except for actions under s. 109.10, the department may refer such an action to the district attorney of the county in which the violation occurs for prosecution and collection and the district attorney shall commence an action in the circuit court having appropriate jurisdiction. Any number of wage claims or wage deficiencies against the same employer may be joined in a single proceeding, but the court may order separate trials or hearings. In actions that are referred to a district attorney under this subsection, any taxable costs recovered by the district attorney shall be paid into the general fund of the county in which the violation occurs and used by that county to meet its financial responsibility under s. 978.13 (2) (b) for the operation of the office of the district attorney who prosecuted the action.

109.09(2) (2)

109.09(2)(a)(a) The department of workforce development, under its authority under sub. (1) to maintain actions for the benefit of employees, or an employee who brings an action under s. 109.03 (5) shall have a lien upon all property of the employer, real or personal, located in this state for the full amount of any wage claim or wage deficiency.

109.09(2)(b) (b)

109.09(2)(b)1.1. A lien under par. (a) upon real property takes effect when the department of workforce development or employee files a notice of the lien with the clerk of the circuit court of the county in which the services or some part of the services were performed, pays the fee specified in s. 814.61 (5) to that clerk of circuit court and serves a copy of that petition on the employer by personal service in the same manner as a summons is served under s. 801.11 or by certified mail with a return receipt requested. The clerk of circuit court shall enter the notice of the lien on the judgment and lien docket kept under s. 779.07.

109.09(2)(b)2. 2. A lien under par. (a) upon personal property takes effect when the department of workforce development or employee files notice of the lien in the same manner, form, and place as financing statements are filed under subch. V of ch. 409 regarding debtors who are located in this state, pays the same fee provided in s. 409.525 for filing financing statements, and serves a copy of the notice on the employer by personal service in the same manner as a summons is served under s. 801.11 or by certified mail with a return receipt requested. The department of financial institutions shall place the notice of the lien in the same file as financing statements are filed under subch. V of ch. 409.

109.09(2)(b)3. 3. The department of workforce development or employee must file the notice under subd. 1. or 2. within 2 years after the date on which the wages were due. The notice shall specify the nature of the claim and the amount claimed, describe the property upon which the claim is made and state that the person filing the notice claims a lien on that property.

109.09(2)(c) (c)

109.09(2)(c)1.1. In this paragraph:

109.09(2)(c)1.a. a. "Commercial lending institution" has the meaning given for "financial institution" in s. 234.01 (5k).

109.09(2)(c)1.b. b. "Financial institution" has the meaning given in s. 69.30 (1) (b).

109.09(2)(c)1m. 1m. A lien under par. (a) takes precedence over all other debts, judgments, decrees, liens, or mortgages against the employer, except a lien of a commercial lending institution as provided in subd. 2. and 3. or a lien under s. 292.31 (8) (i) or 292.81, regardless of whether those other debts, judgments, decrees, liens, or mortgages originate before or after the lien under par. (a) takes effect. A lien under par. (a) may be enforced in the manner provided in ss. 779.09 to 779.12, 779.20, and 779.21, insofar as those provisions are applicable. The lien ceases to exist if the department of workforce development or the employee does not bring an action to enforce the lien within the period prescribed in s. 893.44 for the underlying wage claim.

109.09(2)(c)2. 2. Except as provided in this subdivision, a lien under par. (a) does not take precedence over a lien of a commercial lending institution against the employer that originates before the lien under par. (a) takes effect. Subject to subd. 3., a lien under par. (a) takes precedence over a lien of a commercial lending institution against the employer that originates before the lien under par. (a) takes effect only as to the first $3,000 of unpaid wages covered under the lien that are earned by an employee within the 6 months preceding the date on which the employee files the wage claim under sub. (1) or brings the action under s. 109.03 (5) or the date on which the department receives the wage claim under s. 109.10 (4) (a), whichever is applicable.

109.09(2)(c)3. 3. Notwithstanding subd. 2., a lien of a financial institution that exists on November 30, 2003, and that originates before a lien under par. (a) takes effect takes precedence over the lien under par. (a), and a lien of a financial institution for any amount advanced by the financial institution after a lien under par. (a) takes effect under a contract entered into before December 1, 2003, including any extension or renewal of such a contract, takes precedence over the lien under par. (a). Notwithstanding subd. 2., a lien under par. (a) that exists on November 30, 2003, takes precedence over a lien of a commercial lending institution that is not a financial institution, regardless of whether the lien of the commercial lending institution originates before or after the lien under par. (a) takes effect.

109.09 History History: 1975 c. 380; 1979 c. 32 s. 92 (9); 1985 a. 29, 220; 1989 a. 113; 1991 a. 146; 1993 a. 86, 453; 1995 a. 227; 1997 a. 27, 237; 1999 a. 9; 1999 a. 150 s. 672; 1999 a. 167; 2001 a. 10; 2003 a. 63; 2005 a. 434; 2009 a. 28; 2011 a. 32.

109.09 Annotation Under sub. (1), courts may award costs to DILHR when DILHR prevails but may not tax costs against DILHR when a defendant employer prevails. DILHR v. Coatings, Inc. 126 Wis. 2d 338, 376 N.W.2d 834 (1985).

109.09 Annotation Chapter 103 does not provide the exclusive remedy for enforcement of claims under that chapter. Claims under statutes enumerated in sub. (1) may be enforced by a private action brought under s. 109.03 (5). German v. DOT, 223 Wis. 2d 525, 589 N.W.2d 651 (Ct. App. 1998), 98-0250. Affirmed. 2000 WI 62, 235 Wis. 2d 576, 612 N.W.2d 50, 98-0250.



109.10 Reciprocal agreements.

109.10  Reciprocal agreements.

109.10(1) (1) In this section, "responsible agency" means a state officer, agency or other body that is responsible for the collection of wage claims or wage deficiencies.

109.10(2) (2) The secretary and the responsible agency of another state may enter into a reciprocal agreement governing the collection, under the laws of the other state, of wage claims and wage deficiencies received by the department.

109.10(3) (3) Consistent with the terms of a reciprocal agreement entered into with a responsible agency of another state under sub. (2), the department may do any of the following:

109.10(3)(a) (a) Bring an action, through the department of justice, in any court of competent jurisdiction in the other state to collect wage claims and wage deficiencies received by the department.

109.10(3)(b) (b) Through the department of justice, enforce a judgment in the other state on wage claims or wage deficiencies received by the department.

109.10(3)(c) (c) If permitted under the laws of the other state, refer wage claims or wage deficiencies to the responsible agency for collection in the other state.

109.10(4) (4)

109.10(4)(a)(a) Subject to par. (b), the department, through the department of justice, may bring an action under s. 109.09 on wage claims or wage deficiencies received by the department from a responsible agency of another state.

109.10(4)(b) (b) Actions under par. (a) may only be brought if the other state by law or reciprocal agreement permits similar actions in that state on wage claims or wage deficiencies arising in this state.

109.10 History History: 1989 a. 113; 1993 a. 86.



109.11 Penalties.

109.11  Penalties.

109.11(1)(1)  Administrative penalties.

109.11(1)(a)(a) In adjusting a controversy between an employer and an employee as to an alleged wage claim filed with the department under s. 109.09 (1), the department may compromise and settle that wage claim for such sum as may be agreed upon between the department, the employee and the employer.

109.11(1)(b) (b) If the department finds that a wage claim is valid, the department may instruct the employer against whom the wage claim is filed to audit his or her payroll records to determine whether the employer may be liable for any other wage claims of the same type as the wage claim that prompted the audit instruction. If after the requested completion date of the audit the department receives a wage claim against the employer of the same type as the wage claim that prompted the audit instruction and if the department determines that the subsequent wage claim is valid, the department may audit the employer's payroll records to determine whether the employer may be liable for any other wage claims of the same type as the wage claim that prompted the audit instruction. For any valid wage claim that is filed against an employer after the department has instructed the employer to audit his or her payroll records under this paragraph and that is of the same type as the wage claim that prompted the audit instruction and for any valid wage claim that is discovered as a result of the department's audit under this paragraph and that is of the same type as the wage claim that prompted the audit instruction, the department shall require the employer to pay, in addition to the amount of wages due and unpaid, increased wages of not more than 50% of the amount of wages due and unpaid, unless the employer shows the department that payment of the increased wages would cause extreme hardship.

109.11(1)(c) (c) If an employer does not agree to compromise and settle a wage claim under this subsection, the department may refer the wage claim to a district attorney under s. 109.09 (1) or to the department of justice under s. 109.10 (3) for commencement of an action in circuit court to collect the amount of wages due and unpaid plus increased wages as specified in sub. (2) (b).

109.11(2) (2) Civil penalties.

109.11(2)(a)(a) In a wage claim action that is commenced by an employee before the department has completed its investigation under s. 109.09 (1) and its attempts to compromise and settle the wage claim under sub. (1), a circuit court may order the employer to pay to the employee, in addition to the amount of wages due and unpaid and in addition to or in lieu of the criminal penalties specified in sub. (3), increased wages of not more than 50% of the amount of wages due and unpaid.

109.11(2)(b) (b) In a wage claim action that is commenced after the department has completed its investigation under s. 109.09 (1) and its attempts to settle and compromise the wage claim under sub. (1), a circuit court may order the employer to pay to the employee, in addition to the amount of wages due and unpaid to an employee and in addition to or in lieu of the criminal penalties specified in sub. (3), increased wages of not more than 100% of the amount of those wages due and unpaid.

109.11(3) (3) Criminal penalties. Any employer who, having the ability to pay, fails to pay the wages due and payable as provided in this chapter or falsely denies the amount or validity thereof or that such wages are due, with intent to secure any discount upon such indebtedness or with intent to annoy, harass, oppress, hinder or defraud the person to whom such wages are due, may be fined not more than $500 or imprisoned not more than 90 days or both. Each failure or refusal to pay each employee the amount of wages due at the time, or under the conditions required in this chapter, constitutes a separate offense.

109.11 History History: 1975 c. 380, 421; 1977 c. 26; 1993 a. 86.

109.11 Annotation In a collective bargaining/arbitration situation a defense of "good cause" under s. 111.70 (7m) (e) is available if the employer fails to pay wages pursuant to s. 109.03 (1). Employees Local 1901 v. Brown County, 146 Wis. 2d 728, 432 N.W.2d 571 (1988).

109.11 Annotation Whether payments under an arbitration award are due from the entry of the award depends on the overall circumstances. Kenosha Fire Fighters v. City of Kenosha, 168 Wis. 2d 658, 484 N.W.2d 152 (1992).

109.11 Annotation Penalties under sub. (2) (b) may only be applied when wages are due and unpaid at the time an enforcement action is commenced in court. Hubbard v. Messer, 2003 WI 145, 267 Wis. 2d 92, 673 N.W.2d 676, 02-1701.

109.11 Annotation Neither the text of sub. (2) (b) nor the case law interpreting it appear to support applying the federal presumption of double damages and burden-shifting framework to sub. (2) (b). The text and case law make clear that the circuit court has broad discretion under sub. (2) (b) to choose not to award a penalty and that, even when a penalty is appropriate, the court has discretion to award a penalty amounting to less than double damages. Johnson v. Roma II - Waterford LLC, 2013 WI App 38, 346 Wis. 2d 612, 829 N.W.2d 538, 12-1028.



109.12 Rules and report.

109.12  Rules and report. The department shall do all of the following:

109.12(1) (1) Promulgate rules to do all of the following:

109.12(1)(a) (a) Aid the administration of this chapter, including the enforcement of ss. 109.07 and 109.075 and criteria for exceptions under ss. 109.07 (5) and (6) and 109.075 (5) and (6).

109.12(1)(b) (b) Establish the form and content of the record required under s. 109.07 (5) (b) and the record required under s. 109.075 (5) (b) and specify the documents that must contain notarized signatures.

109.12(2) (2) Not later than March 1 annually, submit a written report on its activities in the preceding calendar year related to the enforcement and administration of ss. 109.07 and 109.075 to the chief clerk of each house of the legislature for distribution under s. 13.172 (3) to the standing committees with jurisdiction over labor.

109.12(3) (3) Include, in the report required under sub. (2), the number, type and disposition of all determinations made by the department under ss. 109.07 (5) and (6) and 109.075 (5) and (6).

109.12 History History: 1989 a. 44; 1991 a. 146; 1997 a. 237.






110. Motor vehicles.

110.001 Definitions.

110.001  Definitions. In this chapter:

110.001(1) (1) "Department" means department of transportation.

110.001(1m) (1m) "Law enforcement officer" has the meaning given in s. 967.02 (5).

110.001(2) (2) "Secretary" means secretary of transportation.

110.001 History History: 1977 c. 29; 1993 a. 25.



110.01 Definitions.

110.01  Definitions. Words and phrases defined in chs. 340 to 349 have the same meaning in this chapter unless a different meaning is expressly provided or the context clearly indicates a different meaning.

110.01 History History: 1975 c. 120.



110.015 Facsimile signature.

110.015  Facsimile signature. The secretary and division administrators of the department of transportation, through their authorized employees, may execute or affix their signature, by facsimile signature with a stamp, reproduction print or other similar process to all licenses, notices, orders, administrative letters, contracts, permits, offers to purchase, appraisals, certifications of records, service of legal papers or process on the administrators, and other legal instruments under the statutes which the secretary and division administrators are authorized or required to administer.



110.05 Inspection of human service vehicles.

110.05  Inspection of human service vehicles.

110.05(1) (1) The department shall adopt and enforce such rules as the department deems necessary in the interests of the safety of persons being transported to cover the design, construction, equipment, inspection and operation of human service vehicles.

110.05(2) (2) The owner of the human service vehicle shall have the vehicle inspected at least annually by the department or a certified law enforcement officer for compliance with the requirements of s. 110.075, ch. 347 and any rules promulgated under this section.

110.05(3) (3) Vehicles required to be inspected under sub. (2) which were in service prior to March 28, 1984, need only be in compliance with the requirements of ch. 347, 1981 stats.

110.05(4) (4) Any person violating this section, or rules promulgated pursuant thereto, may be required to forfeit not less than $50 nor more than $200.

110.05 History History: 1983 a. 175 ss. 2, 25.



110.06 Rules; school bus presale inspection; penalties.

110.06  Rules; school bus presale inspection; penalties.

110.06(2)(2) The secretary shall adopt and enforce such rules as he or she deems necessary in the interests of safety to cover the design, construction, inspection and operation of school buses. Such rules may, but need not, be uniform for each type of bus designated in s. 340.01 (56) (a) and (am).

110.06(3) (3)

110.06(3)(a)(a) Any person intending to purchase a motor vehicle to be used as a school bus shall prior to purchase give the seller notice in writing of the intended use.

110.06(3)(b) (b) Prior to the use of a motor vehicle as a school bus, the seller shall obtain a presale inspection of the vehicle by the department verifying compliance with the rules relating to design and construction prescribed by the department under sub. (2). A copy of the presale inspection report shall be provided to the purchaser at the time of delivery.

110.06(3)(c) (c) The seller of any such vehicle who fails to obtain a presale inspection prior to delivery shall be liable to the purchaser for all repairs and improvements required by the department to bring the vehicle into compliance with the rules relating to design and construction prescribed by the department under sub. (2) for a period of one year after the delivery.

110.06(3)(d) (d) Notwithstanding par. (b), the purchaser may agree to obtain the presale inspection provided that notice of the agreement is included in the offer to purchase and is agreed to by the seller. The seller is liable for any repairs and improvements necessary to comply with the rules relating to design and construction prescribed by the department under sub. (2).

110.06(3)(e) (e) Any person violating par. (b) shall forfeit $100 for the first offense and $200 for the 2nd and each subsequent offense.

110.06(4) (4) Violations of those orders, determinations and rules pertaining to chs. 115 to 118, 120, 121 and 341 to 349 shall be punished as provided by s. 341.04 (3) and those pertaining to ch. 194 as provided by s. 194.17.

110.06(5) (5) The orders, determinations and rules made by the secretary are subject to review in the manner provided in ch. 227.

110.06 History History: 1975 c. 429; 1977 c. 29 ss. 1047, 1654 (7) (a), (c); 1977 c. 325; 1979 c. 154; 1983 a. 175, 538; 1985 a. 287.



110.063 Inspection of motor buses.

110.063  Inspection of motor buses.

110.063(1) (1) The department shall promulgate and enforce such rules as the department deems necessary in the interests of the safety of persons being transported to cover the design, construction, equipment, inspection and operation of motor buses.

110.063(2) (2)

110.063(2)(a)(a) Except as provided in par. (c), the owner of the motor bus shall have it inspected annually by the department for compliance with the requirements of s. 110.075 and ch. 347 and rules promulgated thereunder and any rules promulgated under this section.

110.063(2)(b) (b) The department shall specify by rule a fee for the inspection required under this subsection equal to the cost of the inspection.

110.063(2)(c) (c) Paragraph (a) does not apply to a motor bus which is operated by an urban mass transit system, as defined in s. 85.20 (1) (L), if all of the following conditions are satisfied:

110.063(2)(c)1. 1. The urban mass transit system regularly inspects the motor bus at least annually.

110.063(2)(c)2. 2. The urban mass transit system submits the record of inspection of the motor bus to the department annually for examination.

110.063(2)(c)3. 3. Review of the record of inspection of the motor bus by the department indicates that the motor bus is in compliance with the requirements of s. 110.075 and ch. 347 and rules promulgated thereunder and any rules promulgated under this section.

110.063(3) (3) Any person who violates this section or rules promulgated under this section may be required to forfeit not less than $50 nor more than $200.

110.063 History History: 1987 a. 235.



110.064 Motor buses used for pupil transportation.

110.064  Motor buses used for pupil transportation.

110.064(1)(1)

110.064(1)(a)(a) Notwithstanding s. 340.01 (56) (b) 4., no motor bus operated under contract as provided in s. 121.55 (1) (a) or (d) may be used for the purpose of transporting pupils to or from a public or private school as provided in s. 340.01 (56) (a) 1. and no motor bus otherwise operated on a special route for the purpose of transporting pupils to or from a public or private school as provided in s. 340.01 (56) (a) 1. may be used for that purpose unless the motor bus satisfies safety and operation standards specified by the department under par. (b).

110.064(1)(b) (b) The department shall promulgate and enforce a rule requiring that a motor bus under par. (a) satisfy safety standards providing an equivalent level of safety as the safety standards specified by the department for a school bus having the same gross vehicle weight rating and operation standards specifying that the rear door of a motor bus under par. (a) may not be used for the entry or exit of pupils, except in an emergency, except that the department may not promulgate a rule which is in conflict with federal law, which requires the motor bus to be painted in accordance with s. 347.44 (1), or which requires the motor bus to be equipped with flashing red or flashing red and amber warning lights as specified in s. 347.25 (2).

110.064(2) (2) Any person who violates this section or rules promulgated under this section may be required to forfeit not less than $50 nor more than $200.

110.064 History History: 1987 a. 235; 2013 a. 96.



110.065 Traffic academy.

110.065  Traffic academy. The secretary may establish and operate an academy for the training of state, county and local traffic patrol officers and other related personnel and make rules and regulations for the conduct thereof. The secretary shall establish and periodically revise a reasonable scale of tuition charges. The tuition for personnel other than employees of the department shall be paid by their respective departments or governing bodies and shall be deposited in the appropriation account under s. 20.395 (5) (dh). The secretary shall consult appropriate state, county and local authorities concerning the establishment and operation of the academy and the determination of tuition charges. State agencies shall cooperate with the secretary in providing information and instructional services for the academy.

110.065 History History: 1977 c. 29 s. 1654 (1), (7) (a), (c); 1997 a. 27.



110.07 Traffic officers; powers and duties.

110.07  Traffic officers; powers and duties.

110.07(1) (1)

110.07(1)(a)(a) The secretary shall employ not more than 399 traffic officers. The state traffic patrol consists of the traffic officers, the person designated to head them whose position shall be in the classified service and, if certified under s. 165.85 (4) (b) 1. as qualified to be a law enforcement officer, the division administrator who is counted under s. 230.08 (2) (e) 12. and whose duties include supervising the state traffic patrol. The division administrator may not be counted under this paragraph. Members of the state traffic patrol shall:

110.07(1)(a)1. 1. Enforce and assist in the administration of this chapter and chs. 194, 218, 341 to 349 and 351, and ss. 23.33, 125.07 (4) (b), 125.085 (3) (b), 167.31 (2) (b) to (d) and 287.81 and ch. 350 where applicable to highways, or orders or rules issued pursuant thereto.

110.07(1)(a)2. 2. Have the powers of sheriff in enforcing the laws specified in subd. 1. and orders or rules issued pursuant thereto.

110.07(1)(a)3. 3. Have authority to enter any place where vehicles subject to this chapter, ss. 167.31 (2) (b) to (d) and 287.81 and chs. 194, 218 and 341 to 350 are stored or parked at any time to examine such vehicles, or to stop such vehicles while en route at any time upon the public highways to examine the same and make arrests for all violations thereof.

110.07(1)(b) (b) All municipal judges, judges, district attorneys and law enforcement officers shall assist in enforcing this chapter, ss. 167.31 (2) (b) to (d) and 287.81 and chs. 194, 218 and 341 to 351, and orders or rules issued pursuant thereto and shall report to the department the disposition of every uniform traffic citation issued for cases involving those chapters.

110.07(2) (2) The traffic officers employed pursuant to this section shall constitute a state traffic patrol to assist local enforcement officers wherever possible in the regulation of traffic and the prevention of accidents upon the public highways.

110.07(2m) (2m) In addition to the primary powers granted by subs. (1) and (2), any officer of the state traffic patrol shall have the powers of a peace officer under s. 59.28, except that the officer shall have the arrest powers of a law enforcement officer under s. 968.07, regardless of whether the violation is punishable by forfeiture or criminal penalty. A state traffic officer shall at all times be available as a witness for the state but may not conduct investigations for crimes under chs. 939 to 948 other than crimes relating to the use or operation of vehicles. The primary duty of a state traffic officer shall be the enforcement of chs. 340 to 351 or of any other law relating to the use or operation of vehicles upon the highway. No state traffic officer shall be used in or take part in any dispute or controversy between employer or employee concerning wages, hours, labor or working conditions; nor shall any such officer be required to serve civil process. The department may assign state traffic officers to safeguard state officers or other persons.

110.07(3) (3) The secretary may employ inspectors who may not wear the uniform of the state patrol, whose duties shall be to enforce and assist in administering s. 346.63, this chapter and chs. 194, 218, 340 to 345 and 347 to 351, s. 23.33, the inspection requirements of s. 121.555 (2) (b) and the requirements under s. 346.45 (4) for vehicles being used to transport hazardous materials. Such inspectors, in the performance of these duties, shall have the powers and authority of state traffic officers. For the purpose of death, disability and retirement coverage, such inspectors shall be subject to ch. 40 as is the state traffic patrol. Subject to sub. (5), the secretary may clothe and equip inspectors as the interest of public safety and their duties require.

110.07(4) (4) In addition to the primary powers granted by sub. (3), any inspector shall have the powers of a peace officer under s. 59.28, except that the inspector shall have the arrest powers of a law enforcement officer under s. 968.07, regardless of whether the violation is punishable by forfeiture or criminal penalty. An inspector shall at all times be available as a witness for the state but may not conduct investigations for crimes under chs. 939 to 948 other than crimes relating to the use or operation of vehicles. The primary duty of an inspector shall be the enforcement of the provisions specified in sub. (3). No inspector may be used in or take part in any dispute or controversy between employer or employee concerning wages, hours, labor or working conditions; nor may an inspector be required to serve civil process. The department may assign inspectors to safeguard state officers or other persons.

110.07(5) (5)

110.07(5)(a)(a) In this subsection, "bulletproof garment" means a vest or other garment designed, redesigned, or adapted to prevent bullets from penetrating through the garment.

110.07(5)(b) (b) Upon request of an officer of the state traffic patrol under sub. (1) or inspector under sub. (3), the department shall make available to the traffic officer or inspector a bulletproof garment that may be used in the performance of his or her duties under this section. The department shall equip a traffic officer or inspector with a bulletproof garment as soon as practicable after receipt of the request from the traffic officer or inspector under this paragraph.

110.07(6) (6) The division administrator who is counted under s. 230.08 (2) (e) 12. and whose duties include supervising the state traffic patrol shall be designated superintendent of the state traffic patrol, if he or she is certified under s. 165.85 (4) (b) 1. as qualified to be a law enforcement officer.

110.07 History History: 1971 c. 40, 125; 1973 c. 90, 146; 1975 c. 297; 1977 c. 29 ss. 1048, 1654 (7) (a), (c), 1656 (43); 1977 c. 305 s. 64; 1977 c. 418; 1979 c. 221; 1979 c. 333 s. 5; 1979 c. 361 s. 113; 1981 c. 96 s. 67; 1981 c. 390; 1983 a. 27; 1983 a. 175 s. 33; 1983 a. 191 s. 6; 1985 a. 29, 36, 63, 332; 1987 a. 332 s. 64; 1989 a. 31, 167, 170, 240, 335, 359; 1993 a. 25; 1995 a. 201, 227, 341; 1999 a. 9, 85; 2001 a. 68, 109; 2009 a. 42.

110.07 Annotation While it is clear that ss. 110.07 and 110.075 authorize the traffic officers of the state patrol and DOT to make stops and inspections and perhaps arrests for equipment violations, nothing in these statutes limits local law enforcements officers' powers to do so. A city police officer is a traffic officer under a. 340.01 (70), and because s. 110.075 provides that any traffic officer can stop and inspect vehicles for violations of ch. 110 or rules issued pursuant to ch. 110, and because s. 349.02 (2) permits a police officer to enforce a city ordinance violation upon a reasonable basis to believe a violation has occurred, a city officer had authority to make a stop for violation of an ordinance adopting a safety rule. State v. Bailey, 2009 WI App 140, 321 Wis. 2d 350, 773 N.W.2d 488, 08-3153.



110.075 Motor vehicle inspection.

110.075  Motor vehicle inspection.

110.075(1) (1) No person shall drive or move, or cause or knowingly permit to be driven or moved, on any highway any vehicle or combination of vehicles which is not in conformity with the requirements of this section.

110.075(2) (2) When directed by any traffic officer or motor vehicle inspector, the operator of any motor vehicle shall stop and submit such motor vehicle to an inspection and such tests as are necessary to determine whether it meets the requirements of this section, or that its equipment is not in proper adjustment or repair, or in violation of the equipment provisions of ss. 110.05, 110.06, 110.063 and 110.064, ch. 347, or rules issued pursuant thereto. Such inspection shall be made with respect to the brakes, lights, turn signals, steering, horns and warning devices, glass, mirrors, exhaust system, windshield wipers, tires, and other items of equipment designated by the secretary.

110.075(3) (3) Upon determining that a motor vehicle is in conformity with sub. (2), traffic officers or motor vehicle inspectors shall issue to the operator an official inspection sticker which shall be in such form as the secretary prescribes. The official inspection sticker issued following an inspection shall exempt the inspected vehicle from vehicle inspection for a period of one year.

110.075(4) (4) When any motor vehicle is found to be unsafe for operation, traffic officers or motor vehicle inspectors may order it removed from the highway and not operated, except for purposes of removal and repair, until it has been repaired pursuant to a repair order as provided in sub. (5).

110.075(5) (5) When any motor vehicle is not in compliance with sub. (2) a repair order may be issued, in such form and containing such information as the secretary prescribes, to the owner or driver of the motor vehicle. The owner or driver shall thereupon obtain such repairs as are required.

110.075(6) (6) The secretary shall set standards and adopt rules to establish a plan of inspection to implement the inspection program provided by this section. Nothing in this section shall permit the department to promulgate any rule under which the provisions of 49 CFR 393 and 396 are applicable to, or enforceable with respect to, any farm truck or dual purpose farm truck combined with any semitrailer or farm trailer, or any vehicle combined with a horse trailer, if the vehicle combination's gross combination weight rating, registered weight, and actual gross weight do not exceed 26,000 pounds, the vehicle combination does not include a commercial motor vehicle described in s. 340.01 (8) (c) or (d), and the vehicle combination is operated solely in intrastate commerce.

110.075(7) (7) Any person producing, manufacturing or using an inspection sticker or causing the same to be done to subvert the provisions of this section shall forfeit not less than $100 nor more than $500. Any persons otherwise violating this section, s. 110.06, ch. 347 or rules issued pursuant thereto, unless otherwise provided by statute, shall forfeit not less than $10 nor more than $200.

110.075 History History: 1973 c. 90; 1977 c. 29 ss. 1049, 1654 (7) (c); 1977 c. 273, 325; 1979 c. 154; 1983 a. 175; 1987 a. 235; 2005 a. 65.

110.075 Annotation A corporate employer may be liable for violation of this section. Town of East Troy v. A-1 Service Co., Inc. 196 Wis. 2d 120, 537 N.W.2d 126 (Ct. App. 1995), 94-0610.

110.075 Annotation While it is clear that ss. 110.07 and 110.075 authorize the traffic officers of the state patrol and DOT to make stops and inspections and perhaps arrests for equipment violations, nothing in these statutes limits local law enforcements officers' powers to do so. A city police officer is a traffic officer under a. 340.01 (70), and because s. 110.075 provides that any traffic officer can stop and inspect vehicles for violations of ch. 110 or rules issued pursuant to ch. 110, and because s. 349.02 (2) permits a police officer to enforce a city ordinance violation upon a reasonable basis to believe a violation has occurred, a city officer had authority to make a stop for violation of an ordinance adopting a safety rule. State v. Bailey, 2009 WI App 140, 321 Wis. 2d 350, 773 N.W.2d 488, 08-3153.



110.08 State operator's license examiner system.

110.08  State operator's license examiner system.

110.08(1)(1) The department shall employ a sufficient number of operator's license examiners. The department may contract for specialists in driver's license examining to augment the department's training program for examiners.

110.08(1m) (1m) Each operator's license examiner shall receive informational training on the powers and duties of the department relating to organ donor information under s. 343.175 once every 2 years and, for operator's license examiners hired after January 1, 1997, prior to initial assignment to operator's license examining activities. The informational training under this subsection shall be developed by all organ procurement organizations, as defined in s. 340.01 (41k), in cooperation with the department.

110.08(2) (2) Except as provided under sub. (5) (b) and s. 343.16 (1) (b) to (c), all examinations for operator's licenses and permits shall be given by state examiners.

110.08(3) (3) The department shall employ state examiners, driver improvement personnel and clerical personnel at local examining centers, under the classified service.

110.08(4) (4) The department shall employ, train and assign sufficient driver improvement personnel to carry out an intensive driver improvement program including the reexamination and personal interview of problem drivers.

110.08(5) (5)

110.08(5)(a)(a) The department shall provide in each county, directly or by contract as described in par. (b), at least 20 hours per week of services relating to operator's licenses and identification cards.

110.08(5)(b) (b) The department shall provide the services required under par. (a) by the most cost-effective means possible, which may include contracting with counties or other local governments to provide these services. Notwithstanding any provision of ss. 343.14 and 343.16, a contract between the department and a county or other local government under this paragraph may authorize an employee of the county or local government to conduct any examination for an operator's license except a driving skills test. The department may require any employee of a county or local government who provides services under a contract entered into under this paragraph to satisfy any requirement under s. 110.09 that would be required of an employee of the department.

110.08 History History: 1971 c. 164; 1977 c. 29 ss. 1050, 1654 (7) (a); 1989 a. 31; 1991 a. 32; 1995 a. 113, 446; 2007 a. 20; 2009 a. 28; 2011 a. 32.



110.09 Background investigations of certain persons.

110.09  Background investigations of certain persons.

110.09(1)(1)

110.09(1)(a)(a) Notwithstanding ss. 111.321, 111.322, and 111.335, the department of transportation, with the assistance of the department of justice, shall conduct a background investigation of any person who has been selected to fill a position within the division of the department of transportation responsible for issuing operator's licenses and identification cards. This background investigation may include requiring the person to be fingerprinted on 2 fingerprint cards each bearing a complete set of the person's fingerprints, or by other technologies approved by law enforcement agencies. The department of justice shall submit any such fingerprint cards to the federal bureau of investigation for the purposes of verifying the identity of the person fingerprinted and obtaining records of his or her criminal arrests and convictions.

110.09(1)(b) (b) Notwithstanding ss. 111.321, 111.322, and 111.335, at any interval determined appropriate by the department, the department may conduct, in the manner specified in par. (a), additional background investigations of any person for whom an initial background investigation has been conducted under par. (a) and background investigations of other persons employed by the department within the division of the department responsible for issuing operator's licenses and identification cards.

110.09(1)(c) (c) The department shall promulgate rules governing confidentiality of information obtained under this subsection.

110.09(2) (2) Notwithstanding ss. 111.321, 111.322, and 111.335, the department shall require, as a precondition to allowing access to any information system in which is stored information maintained by the division of the department responsible for issuing operator's licenses and identification cards, that any person to whom access is granted submit to a background investigation as provided in this subsection. Notwithstanding ss. 111.321, 111.322, and 111.335, the department shall require the employer, including any state agency, of any person to whom the information will be made available to conduct the background investigation in a manner prescribed by the department. The department may require, as part of this background investigation, that the person be fingerprinted in the manner described in sub. (1) (a) and that these fingerprints be provided to the department of justice for submission to the federal bureau of investigation for the purposes of verifying the identity of the person fingerprinted and obtaining records of his or her criminal arrests and convictions. Notwithstanding ss. 111.321, 111.322, and 111.335, the department shall require that the employer certify the results of the background investigation and, based upon these results, may deny or restrict access to any information requested. In addition to the initial background investigation required under this subsection, the department may require on a periodic basis subsequent background investigations consistent with this subsection for persons with ongoing access to information. Any cost associated with the requirements under this subsection is the responsibility of the employer. For purposes of this subsection, "employer" includes a self-employed person. The department shall promulgate rules governing background investigations, and confidentiality of information obtained, under this subsection.

110.09 History History: 2007 a. 20.



110.10 Ignition interlock device program.

110.10  Ignition interlock device program. The department shall promulgate rules providing for the implementation of an ignition interlock device program that will be conveniently available to persons throughout this state. The rules shall include provisions regarding all of the following:

110.10(1) (1) The selection of persons to install, service and remove ignition interlock devices from motor vehicles.

110.10(2) (2) The periodic review of the fees charged to the owner of a vehicle for the installation, service and removal of an ignition interlock device.

110.10(3) (3) Requiring ignition interlock device providers operating in this state to establish pilot programs involving the voluntary use of ignition interlock devices.

110.10(4) (4) Requiring ignition interlock device providers operating in this state to provide the department and law enforcement agencies designated by the department with installation, service, tampering and failure reports in a timely manner.

110.10(4m) (4m) Requiring ignition interlock device providers operating in this state to accept, as payment in full for equipping a motor vehicle with an ignition interlock device and for maintaining the ignition interlock device, the amount ordered by the court under s. 343.301 (3) (b), if applicable.

110.10(5) (5) Requiring ignition interlock device providers to notify the department of any ignition interlock device tampering, circumvention, bypass or violation resets, including all relevant data recorded in the device's memory. Upon receiving notice described in this subsection, the department shall immediately provide the notice and data to the assessment agency that is administering the violator's driver safety plan.

110.10 History History: 1999 a. 109, 186; 2009 a. 100.



110.20 Motor vehicle emission inspection and maintenance program.

110.20  Motor vehicle emission inspection and maintenance program.

110.20(1)(1)  Definitions. In this section, unless the context requires otherwise:

110.20(1)(ac) (ac) "Air pollution control equipment" has the meaning given in s. 285.30 (6) (a) 1.

110.20(1)(am) (am) "Federal act" means the federal clean air act, 42 USC 7401 et seq., and regulations issued by the federal environmental protection agency under that act.

110.20(1)(b) (b) "Nonexempt vehicle" means any motor vehicle as defined under s. 340.01 (35) which is owned by the United States or which is required to be registered in this state and to which one or more emission limitations adopted under s. 285.30 (2) applies.

110.20(1)(c) (c) "Nontransient emissions inspection" means an emissions inspection conducted on a vehicle without the use of a chassis dynamometer to vary vehicle engine loads.

110.20(2) (2) Program established. The department shall establish an inspection and maintenance program as provided in this section.

110.20(3) (3) Purpose.

110.20(3)(a)(a) The inspection and maintenance program shall be designed to determine compliance with the emission limitations promulgated under s. 285.30 (2) and compliance with s. 285.30 (6).

110.20(3)(c) (c) The inspection and maintenance program may be designed to provide information on the fuel efficiency of nonexempt vehicles.

110.20(3)(d) (d) The inspection and maintenance program shall be designed and operated to comply with the requirements of the federal act.

110.20(4) (4) Departmental cooperation. The department shall consult and cooperate with the department of natural resources in order to efficiently and fairly establish and administer the program established under this section.

110.20(5) (5) Counties. The department shall operate the inspection and maintenance program in each of the following counties:

110.20(5)(a) (a) Any county identified in a certification under s. 285.30 (3). The department shall terminate the program in the county when the county is withdrawn under s. 285.30 (4). If the program is being operated under contract, termination shall occur at the end of the contractual period in effect.

110.20(5)(b) (b) Any county whose board of supervisors has adopted a resolution requesting the department to establish an inspection and maintenance program in the county for the purpose of improving ambient air quality beyond the standards mandated by section 7409 of the federal act. The department shall terminate the program in the county when the county board adopts a resolution requesting termination of the program. If the program is being operated under contract, termination shall occur at the end of the contractual period in effect.

110.20(6) (6) Mandatory inspection.

110.20(6)(a)(a) The program shall require an emissions inspection under sub. (11) of any nonexempt vehicle customarily kept in a county identified in sub. (5) as follows:

110.20(6)(a)1. 1. For a nonexempt vehicle required to be registered on an annual or other periodic basis in this state, within the period of time specified by the department under sub. (9) (d) prior to renewal of registration in the 4th year after the nonexempt vehicle's model year and every 2 years thereafter, except as provided in sub. (9) (j).

110.20(6)(a)2. 2. For a nonexempt vehicle required to be registered on an annual or other periodic basis in this state, within the period of time specified by the department under sub. (9) (d) of registration other than renewal if the year of registration is at least 6 years after the nonexempt vehicle's model year.

110.20(6)(a)3. 3. For a nonexempt vehicle that is registered under s. 341.26 (2m), owned by the United States or subject to one-time registration, at any time during the 4th year following the nonexempt vehicle's model year and every 2 years thereafter.

110.20(6)(a)4. 4. For a nonexempt vehicle, whenever the owner of the vehicle is notified under sub. (9) (g) that an emissions inspection must be performed.

110.20(6)(b) (b) The program shall require an air pollution control equipment inspection to determine compliance with s. 285.30 (6) of any nonexempt vehicle customarily kept in a county identified in sub. (5) whenever a nontransient emissions inspection is performed or at the time of application for a waiver under sub. (13).

110.20(6m) (6m) Prohibited inspections. The department may not require an emissions inspection of any vehicle prior to the inspection of the vehicle scheduled under sub. (6) (a) 1. or (9) (d) or (j) if an interest in the vehicle is transferred to a surviving spouse under s. 342.17 (4).

110.20(7) (7) Voluntary inspections. The inspection and maintenance program shall require inspection of any nonexempt vehicle which a person presents for inspection at an inspection station or at any other location where, as established under sub. (8) (bm), the vehicle may be inspected.

110.20(8) (8) Contractors and other inspection methods.

110.20(8)(am)(am)

110.20(8)(am)1.1. The emissions test and equipment inspection of nonexempt vehicles may be performed by persons under contract with the department. Each such contract shall require the contractor to operate inspection stations, which may be permanent or mobile, for a minimum of 3 years and shall provide for equitable compensation to the contractor if the operation of an inspection and maintenance program within any county is terminated within 3 years after the inspection and maintenance program in the county is begun. No officer, director or employee of the contractor may be an employee of the department. The department may contract with any person, including any person engaged in the business of selling, maintaining, or repairing motor vehicles or of selling motor vehicle replacement or repair parts. The department shall require the contractor to operate a sufficient number of inspection stations, permanent or mobile, to ensure public convenience in those counties identified under sub. (5).

110.20(8)(am)1m. 1m. Each contract under subd. 1. may authorize or require the contractor to install and operate self-service inspection stations and may allow the use of different methods for emissions testing and equipment inspection, consistent with methods established under par. (bm), than those used at inspection stations that are not self-service.

110.20(8)(am)2. 2. The department may require the contractor to test the fuel efficiency of nonexempt vehicles during emission inspections.

110.20(8)(am)3. 3. The department may delegate to the contractor specified registration functions of the department under ch. 341. The department may direct the contractor to perform specified registration functions under ch. 341.

110.20(8)(am)4. 4. The department may delegate to the contractor functions associated with the issuance of a temporary operating permit under sub. (10) (b) or the waiver of compliance under sub. (13) (a) or both.

110.20(8)(am)5. 5. No inspection station may be established within 0.5 mile of an air monitoring station which reported a violation during the period from 1976 to 1979 of the carbon monoxide primary national ambient air quality standard as defined by the department of natural resources.

110.20(8)(am)6. 6. The contractor shall collect, maintain and report data as the department requires. The department shall reserve the right to enter and inspect test station premises, equipment and records at all reasonable times in the discharge of its administrative duties.

110.20(8)(am)7. 7. Each contract under subd. 1. may authorize the contractor to enter into subcontracts for the performance of any of the contractor's functions or duties under the contract. In performing any such function or duty, a subcontractor shall comply with all requirements applicable to the contractor. With the department's approval, the contractor may subcontract with any person engaged in the business of selling, maintaining, or repairing motor vehicles or of selling motor vehicle replacement or repair parts.

110.20(8)(am)8. 8. Each contract under subd. 1. shall require that, if an emissions inspection is performed by a contractor or subcontractor engaged in the business of selling, maintaining, or repairing motor vehicles or of selling motor vehicle replacement or repair parts and the inspection shows that the vehicle does not comply with applicable emission limitations, the contractor or subcontractor shall advise the vehicle owner as specified in sub. (12).

110.20(8)(bm) (bm) The emissions test and equipment inspection of nonexempt vehicles may be performed by the department or by persons who are not under contract with the department but who are otherwise authorized by the department to perform such testing and inspection. The department may establish methods for emissions testing and equipment inspection by the department or other authorized persons of nonexempt vehicles, in addition to testing and inspection by contractors. These methods may include the installation and operation by the department or other authorized persons of self-service inspection stations and the utilization of any technology related to emissions or data transmission with which motor vehicles may be equipped, including reading and reporting diagnostic codes stored in any on-board diagnostic system capable of monitoring all emission-related engine systems or components. The department may establish methods for emissions testing and equipment inspection specifically applicable to self-service inspection stations, which methods shall apply equally to self-service inspection stations operated by contractors under par. (am) 1m. and self-service inspection stations operated under this paragraph.

110.20(8)(c) (c)

110.20(8)(c)1.1. Notwithstanding subs. (5), (6), and (9) (d), the department of transportation may, with concurrence of the department of natural resources, grant a temporary exemption for nonexempt vehicles during any period in which the department of transportation is unable to operate an inspection and maintenance program. An exemption granted under this subdivision is valid until the next required inspection of the vehicle required under sub. (6), or until the time given by the department of transportation to complete inspection of the vehicle, whichever occurs first. Notwithstanding subs. (7) and (10m), the department of transportation may deny requests for inspection during any period in which exemptions are granted under this subdivision.

110.20(8)(c)2. 2. For purposes of ss. 341.04 (1), 341.09 (2m) (a) 1. b. and 2. and (9), and 341.65 (2) (e) 2m., an inspection under this section is not required during any period in which a temporary exemption is granted under subd. 1. For purposes of ss. 341.09 (5), 341.10 (10) (intro.), 341.26 (2m) (am), and 341.63 (1) (e), a vehicle does not require inspection under sub. (6) during any period in which a temporary exemption is granted under subd. 1.

110.20(9) (9) Rules. The department shall promulgate rules which:

110.20(9)(a) (a) Specify procedures for the inspection of vehicles, including the method of measuring emissions, the types of equipment which may be used in performing the measurements and the calibration requirements for the equipment. The procedures and methods shall be capable of being correlated with the federal test procedures established under section 7525 of the federal act.

110.20(9)(b) (b) Prescribe a procedure for determining whether the cost of necessary repairs and adjustments exceeds the limit under sub. (13).

110.20(9)(c) (c) Specify procedures under which a vehicle may be refused inspection for safety reasons or for defects which would result in inaccurate measurement of emissions.

110.20(9)(d) (d) Specify a period of time during which an emissions inspection must be performed for a nonexempt vehicle subject to sub. (6) (a) 1. or 2.

110.20(9)(e) (e) Prescribe a procedure for conducting all federally required performance audits of inspection and maintenance program operations and personnel and all enforcement against contractors, and other persons authorized by the department to perform testing and inspection, required by 40 CFR 51.364.

110.20(9)(f) (f) Establish a performance monitoring system to inform the public regarding repair efficacy.

110.20(9)(g) (g) Prescribe a procedure for remote sensing of not less than 0.5% of nonexempt vehicles and, for such vehicles that grossly exceed applicable emission limitations, as determined by the department, notifying vehicle owners by mail that an emissions inspection must be performed under sub. (6) (a) 4.

110.20(9)(h) (h) Provide procedures for identifying any nonexempt vehicle subject to a recall by the manufacturer of the vehicle that is related to emissions and ensuring motorist compliance with the recall.

110.20(9)(i) (i) Provide a procedure for detecting and preventing the fraudulent classification of any nonexempt vehicle as a vehicle that is not a nonexempt vehicle.

110.20(9)(j) (j) Prescribe an annual frequency for inspection for any model year subset of nonexempt vehicles if the department determines annual inspection to be appropriate after additional program evaluation.

110.20(9)(k) (k) Prescribe a procedure for any method for emissions testing and equipment inspection established under sub. (8) (bm).

110.20(9)(L) (L) Prescribe procedures for authorizing persons other than contractors, subcontractors of contractors, or the department to perform emission testing and equipment inspection as provided under sub. (8) (bm).

110.20(9)(m) (m) Require each person engaged in the business of selling, maintaining, or repairing motor vehicles or of selling motor vehicle replacement or repair parts, in a county identified in sub. (5), that performs emissions inspections to collect and periodically report to the department information related to vehicle repairs and reinspections after the vehicle has failed an inspection test, including the repairs performed, any technician recommended repairs not performed at the owner's request, the name and address of the facility that performed the repairs, the name of the individual who performed the repairs, and, if applicable, the identification number of the recognized repair facility or recognized automotive emission repair technician, or both, that performed the repairs. The reports shall also include compiled information containing the number of vehicles submitted for reinspection and percentages indicating the number of vehicles that passed, failed, and received waivers after repair following a failed inspection test. The department shall make information gathered from these reports available to the public.

110.20(9)(n) (n) Prescribe procedures for granting temporary exemptions under sub. (8) (c) 1.

110.20(10) (10) Reciprocity; temporary operating permit and exemptions. The department may promulgate rules which:

110.20(10)(a) (a) Authorize the acceptance of an inspection performed in another state instead of an inspection required under this section if the inspection in the other state was performed under procedures, requirements and standards comparable to those required under this section and it satisfies the requirements of the federal act.

110.20(10)(b) (b) Authorize the issuance of a temporary operating permit, valid for not more than 30 days, to allow time for inspection and necessary repairs and adjustments of any motor vehicle subject to inspection under sub. (6).

110.20(10)(c) (c) Permit a temporary exemption for nonexempt vehicles absent from an emissions inspection area.

110.20(10)(d) (d) Authorize the issuance of a certificate of compliance for nonexempt vehicles that fail the inspection tests under sub. (11) (a) for applicable emission limitations but complete a comprehensive physical and functional diagnostic inspection which indicates that no adjustments or repairs will bring the vehicle into compliance with applicable emissions limitations.

110.20(10m) (10m) Reinspection. The owner of a nonexempt vehicle inspected under this section is entitled, if the inspection determines that any applicable emission limitation is exceeded, to one reinspection of the same vehicle at any inspection station within this state operated by a contractor under sub. (8) (am), or at any other location where, as established under sub. (8) (bm), the vehicle was initially inspected, if the reinspection takes place within 30 days after the initial inspection or the owner presents satisfactory evidence that the repairs and adjustments which were performed on the vehicle could not have been made within 30 days of the initial inspection.

110.20(11) (11) Inspection tests; results.

110.20(11)(a)(a) A contractor shall perform the tests required under the federal act, and any testing and inspection method established under sub. (8) (bm) shall include the tests required under the federal act. The tests shall include one of the approved short tests required by the federal act to determine compliance with applicable emission limitations for carbon monoxide, hydrocarbons and oxides of nitrogen. The department may require contractors to provide information on the fuel efficiency of the motor vehicle.

110.20(11)(b) (b) The department shall require each contractor to furnish the results of the emissions inspection in writing to the person presenting the vehicle for inspection before he or she departs from the inspection station. For emissions inspections not conducted by a contractor, the department shall require any testing and inspection method established under sub. (8) (bm) to include the contemporaneous furnishing of the results of the emissions inspection in writing to the person having the vehicle inspected. If the inspection shows that the vehicle does not comply with one or more applicable emissions limitations, the results shall include, to the extent possible, a description of the noncompliance and the adjustments or repairs likely to be needed for compliance.

110.20(12) (12) Repairs. Repairs or adjustments necessary to bring a vehicle into compliance with applicable emissions limitations are the responsibility of the vehicle owner and may be made by the owner or any person selected by the owner. If the emissions inspection is performed in a county identified in sub. (5) by a person engaged in the business of selling, maintaining, or repairing motor vehicles or of selling motor vehicle replacement or repair parts and the vehicle fails the inspection test, then after the failed test the person shall advise the vehicle owner that the owner is not required to have any repair or adjustment necessary to bring the vehicle into compliance made by, or to purchase any necessary service or part from, the person and has the right to select a vendor of the owner's own choice. For a nonexempt vehicle with a model year of 1981 or later, only repairs performed by automotive repair technicians, as defined by the department by rule, shall be valid for the issuance of a waiver of compliance under sub. (13).

110.20(13) (13) Repair cost limit.

110.20(13)(a)(a) The department shall issue a waiver of compliance valid until the next required inspection of the vehicle under sub. (6) if the owner presents satisfactory evidence to the department that the actual costs of repairs performed on a vehicle in accordance with an inspection report under sub. (11) (b) exceeded the repair cost limit established under par. (b).

110.20(13)(b) (b) The department of natural resources shall, by rule, establish the amount of the repair cost limit to equal the amount required under 42 USC 7511a (b) 4. or (c) (3) (C).

110.20(13)(c) (c) In determining the costs of repairs and adjustments included in the repair cost limit, the following costs shall be excluded:

110.20(13)(c)1. 1. Costs covered by any warranty.

110.20(13)(c)2. 2. Costs necessary to repair or replace any emissions control system or mechanism which has been removed, dismantled or rendered inoperative in violation of s. 285.30 (6) or rules promulgated under that section.

110.20(14g) (14g) Use of state supported revenue borrowing. The department may not use state supported revenue borrowing for the inspection and maintenance program without the approval of the joint committee on finance.

110.20(15) (15) Penalty. Any person who violates this section or rules promulgated under this section may be required to forfeit not more than $500.

110.20 History History: 1979 c. 274; 1981 c. 20; 1983 a. 27; 1987 a. 27, 218; 1989 a. 56; 1991 a. 39, 302; 1993 a. 16, 288, 491; 1995 a. 227; 1997 a. 46; 2001 a. 16; 2003 a. 220; 2005 a. 49; 2007 a. 20; 2009 a. 228.



110.21 Education and training related to motor vehicle emissions.

110.21  Education and training related to motor vehicle emissions. The department and its contractors under s. 110.20 (8) (am) shall conduct a program of public education related to the motor vehicle emission and equipment inspection and maintenance program established under s. 110.20 (6). The program under s. 110.20 (6) may include a pilot project of motor vehicle emissions inspections for those owners who elect to present their motor vehicles for inspection.

110.21 History History: 1979 c. 274; 1987 a. 27; 1991 a. 39; 1993 a. 288; 2007 a. 20.



110.215 Motor vehicle emission control equipment grant program.

110.215  Motor vehicle emission control equipment grant program. From the appropriation under s. 20.395 (5) (hq), the department shall, in consultation with the department of natural resources, develop and administer a program to provide grants for the purchase and installation of oxidation catalyst mufflers on school buses customarily kept in counties identified in s. 110.20 (5). The department shall adopt rules to implement and administer this section, including procedures, standards, and criteria for awarding and distributing the grants.

110.215 History History: 2003 a. 220.



110.22 Repaired salvage vehicle inspector training.

110.22  Repaired salvage vehicle inspector training. From the appropriation under s. 20.395 (5) (cq), the department shall provide training on the examination of repaired salvage vehicles to inspectors or persons eligible to be authorized as inspectors by the department under s. 342.07 (2).

110.22 History History: 1993 a. 16.






111. Employment relations.

111.01 Declaration of policy.

111.01  Declaration of policy. The public policy of the state as to employment relations and collective bargaining, in the furtherance of which this subchapter is enacted, is declared to be as follows:

111.01(1) (1) It recognizes that there are 3 major interests involved, namely: the public, the employee and the employer. These 3 interests are to a considerable extent interrelated. It is the policy of the state to protect and promote each of these interests with due regard to the situation and to the rights of the others.

111.01(2) (2) Industrial peace, regular and adequate income for the employee, and uninterrupted production of goods and services are promotive of all of these interests. They are largely dependent upon the maintenance of fair, friendly, and mutually satisfactory employment relations and the availability of suitable machinery for the peaceful adjustment of whatever controversies may arise. It is recognized that certain employers, including farmers, farmer cooperatives, and unincorporated farmer cooperative associations, in addition to their general employer problems, face special problems arising from perishable commodities and seasonal production which require adequate consideration. It is also recognized that whatever may be the rights of disputants with respect to each other in any controversy regarding employment relations, they should not be permitted, in the conduct of their controversy, to intrude directly into the primary rights of 3rd parties to earn a livelihood, transact business, and engage in the ordinary affairs of life by any lawful means and free from molestation, interference, restraint, or coercion.

111.01(3) (3) Negotiations of terms and conditions of work should result from voluntary agreement between employer and employee. For the purpose of such negotiation an employee has the right, if the employee desires, to associate with others in organizing and bargaining collectively through representatives of the employee's own choosing, without intimidation or coercion from any source.

111.01(4) (4) It is the policy of the state, in order to preserve and promote the interests of the public, the employee, and the employer alike, to establish standards of fair conduct in employment relations and to provide a convenient, expeditious and impartial tribunal by which these interests may have their respective rights and obligations adjudicated. While limiting individual and group rights of aggression and defense, the state substitutes processes of justice for the more primitive methods of trial by combat.

111.01 History History: 1985 a. 30 s. 42; 1993 a. 492; 1997 a. 253; 2005 a. 253, 441; 2007 a. 96.

111.01 Annotation A labor agreement offering special parking privileges to county employees in a county ramp did not violate this section. Dane Co. v. McManus, 55 Wis. 2d 413, 198 N.W.2d 667 (1972).

111.01 Annotation This section does not create substantive rights for employees. Ward v. Frito-Lay, Inc. 95 Wis. 2d 372, 290 N.W.2d 536 (Ct. App. 1980).

111.01 Annotation The application of the open meetings law to the duties of WERC is discussed. 68 Atty. Gen. 171.



111.02 Definitions.

111.02  Definitions. When used in this subchapter:

111.02(1) (1) "All-union agreement" means an agreement between an employer and the representative of the employer's employees in a collective bargaining unit whereby all or any of the employees in such unit are required to be members of a single labor organization.

111.02(2) (2) "Collective bargaining" means the negotiation by an employer and a majority of the employer's employees in a collective bargaining unit, or their representatives, concerning representation or terms and conditions of employment of such employees, in a mutually genuine effort to reach an agreement with reference to the subject under negotiation.

111.02(3) (3) "Collective bargaining unit" means all of the employees of one employer, employed within the state, except that where a majority of the employees engaged in a single craft, division, department or plant have voted by secret ballot as provided in s. 111.05 (2) to constitute such group a separate bargaining unit they shall be so considered, but, in appropriate cases, and to aid in the more efficient administration of ss. 111.01 to 111.19, the commission may find, where agreeable to all parties affected in any way thereby, an industry, trade or business comprising more than one employer in an association in any geographical area to be a "collective bargaining unit". A collective bargaining unit thus established by the commission shall be subject to all rights by termination or modification given by ss. 111.01 to 111.19 in reference to collective bargaining units otherwise established under ss. 111.01 to 111.19. Two or more collective bargaining units may bargain collectively through the same representative where a majority of the employees in each separate unit have voted by secret ballot as provided in s. 111.05 (2) so to do.

111.02(4) (4) "Commission" means the employment relations commission.

111.02(5) (5) The term "election" shall mean a proceeding in which the employees in a collective bargaining unit cast a secret ballot for collective bargaining representatives or for any other purpose specified in this subchapter and shall include elections conducted by the commission, or, unless the context clearly indicates otherwise, by any tribunal having competent jurisdiction or whose jurisdiction was accepted by the parties.

111.02(6) (6)

111.02(6)(a)(a) "Employee" shall include any person, other than an independent contractor, working for another for hire in the state of Wisconsin in a nonconfidential, nonmanagerial, nonexecutive and nonsupervisory capacity, and shall not be limited to the employees of a particular employer unless the context clearly indicates otherwise.

111.02(6)(b) (b) "Employee" shall include any individual whose work has ceased solely as a consequence of or in connection with any current labor dispute or because of any unfair labor practice on the part of an employer and who has not:

111.02(6)(b)1. 1. Refused or failed to return to work upon the final disposition of a labor dispute or a charge of an unfair labor practice by a tribunal having competent jurisdiction of the same or whose jurisdiction was accepted by the employee or the employee's representative;

111.02(6)(b)2. 2. Been found to have committed or to have been a party to any unfair labor practice hereunder;

111.02(6)(b)3. 3. Obtained regular and substantially equivalent employment elsewhere; or

111.02(6)(b)4. 4. Been absent from his or her employment for a substantial period of time during which reasonable expectancy of settlement has ceased (except by an employer's unlawful refusal to bargain) and whose place has been filled by another engaged in the regular manner for an indefinite or protracted period and not merely for the duration of a strike or lockout.

111.02(6)(c) (c) "Employee" shall not include any individual employed in the domestic service of a family or person at the person's home or any individual employed by his or her parent or spouse or any employee who is subject to the federal railway labor act.

111.02(7) (7)

111.02(7)(a)(a) "Employer" means a person who engages the services of an employee, and includes a person acting on behalf of an employer within the scope of his or her authority, express or implied.

111.02(7)(b) (b) "Employer" does not include any of the following:

111.02(7)(b)1. 1. The state or any political subdivision thereof.

111.02(7)(b)2. 2. Any labor organization or anyone acting in behalf of such organization other than when it is acting as an employer in fact.

111.02(8) (8) The term "jurisdictional strike" shall mean a strike growing out of a dispute between 2 or more employees or representatives of employees as to the appropriate unit for collective bargaining, or as to which representative is entitled to act as collective bargaining representative, or as to whether employees represented by one or the other representative are entitled to perform particular work.

111.02(9) (9) The term "labor dispute" means any controversy between an employer and the majority of the employer's employees in a collective bargaining unit concerning the right or process or details of collective bargaining or the designation of representatives. Any organization with which either the employer or such majority is affiliated may be considered a party to the labor dispute.

111.02(10) (10) The term "person" includes one or more individuals, partnerships, associations, corporations, limited liability companies, legal representatives, trustees or receivers.

111.02(11) (11) The term "representative" includes any person chosen by an employee to represent the employee.

111.02(12) (12) The term "secondary boycott" shall include combining or conspiring to cause or threaten to cause injury to a person with whom no labor dispute exists in order to bring that person, against that person's will, into a concerted plan to coerce or inflict damage upon another, whether by:

111.02(12)(a) (a) Withholding patronage, labor or other beneficial business intercourse;

111.02(12)(b) (b) Picketing;

111.02(12)(c) (c) Refusing to handle, install, use or work on particular materials, equipment or supplies; or

111.02(12)(d) (d) Any other unlawful means.

111.02(13) (13) The term "unfair labor practice" means any unfair labor practice as defined in s. 111.06.

111.02 History History: 1979 c. 89; 1983 a. 189; 1993 a. 112, 492; 1995 a. 27, 225; 1999 a. 65, 83; 2009 a. 28, 185; 2011 a. 10.



111.04 Rights of employees.

111.04  Rights of employees. Employees shall have the right of self-organization and the right to form, join or assist labor organizations, to bargain collectively through representatives of their own choosing, and to engage in lawful, concerted activities for the purpose of collective bargaining or other mutual aid or protection; and such employees shall also have the right to refrain from any or all of such activities.



111.05 Representatives and elections.

111.05  Representatives and elections.

111.05(1) (1) Representatives chosen for the purposes of collective bargaining by a majority of the employees voting in a collective bargaining unit shall be the exclusive representatives of all of the employees in such unit for the purposes of collective bargaining, provided that any individual employee or any minority group of employees in any collective bargaining unit shall have the right at any time to present grievances to their employer in person or through representatives of their own choosing, and the employer shall confer with them in relation thereto.

111.05(2) (2) Whenever a question arises concerning the determination of a collective bargaining unit, it shall be determined by secret ballot, and the commission, upon request, shall cause the ballot to be taken in such manner as to show separately the wishes of the employees in any craft, division, department or plant as to the determination of the collective bargaining unit.

111.05(3) (3) Whenever a question arises concerning the representation of employees in a collective bargaining unit the commission shall determine the representatives thereof by taking a secret ballot of employees and certifying in writing the results thereof to the interested parties and to their employer or employers. There shall be included on any ballot for the election of representatives the names of all persons submitted by an employee or group of employees participating in the election, except that the commission may, in its discretion, exclude from the ballot a person who, at the time of the election, stands deprived of the person's rights under this subchapter by reason of a prior adjudication of the person's having engaged in an unfair labor practice. The ballot shall be so prepared as to permit of a vote against representation by anyone named on the ballot. The commission's certification of the results of any election shall be conclusive as to the findings included therein unless reviewed in the same manner as provided by s. 111.07 (8) for review of orders of the commission.

111.05(3m) (3m) Whenever an election has been conducted pursuant to sub. (3) in which the name of more than one proposed representative appears on the ballot and results in no conclusion, the commission may, in its discretion, if requested by any party to the proceeding within 30 days from the date of the certification of the results of such election, conduct a runoff election. In such runoff election, the commission may drop from the ballot the name of the representative that received the least number of votes at the original election, or the privilege of voting against any representative when the least number of votes cast at the first election was against representation by any named representative.

111.05(4) (4) Questions concerning the determination of collective bargaining units or representation of employees may be raised by petition of any employee or the employee's employer, or the representative of either of them. Where it appears by the petition that any emergency exists requiring prompt action, the commission shall act on the petition immediately and hold the election requested within such time as will meet the requirements of the emergency presented. The fact that one election has been held does not prevent the holding of another election among the same group of employees, provided that it appears to the commission that sufficient reason for another election exists.

111.05 History History: 1983 a. 189 s. 329 (4); 1993 a. 492; 1995 a. 27; 1999 a. 83; 2009 a. 28; 2011 a. 10.



111.06 What are unfair labor practices.

111.06  What are unfair labor practices.

111.06(1) (1) It shall be an unfair labor practice for an employer individually or in concert with others:

111.06(1)(a) (a) To interfere with, restrain or coerce the employer's employees in the exercise of the rights guaranteed in s. 111.04.

111.06(1)(b) (b) To initiate, create, dominate or interfere with the formation or administration of any labor organization or contribute financial support to it, provided that an employer shall not be prohibited from reimbursing employees at their prevailing wage rate for the time spent conferring with the employer, nor from cooperating with representatives of at least a majority of the employer's employees in a collective bargaining unit, at their request, by permitting employee organizational activities on company premises or the use of company property facilities where such activities or use create no additional expense to the company, provided, however, that it shall not be an unfair labor practice for an employer to become a member of the same labor organization of which the employer's employees are members, when the employer and the employer's employees work at the same trade.

111.06(1)(c) (c)

111.06(1)(c)1.1. To encourage or discourage membership in any labor organization, employee agency, committee, association or representation plan by discrimination in regard to hiring, tenure or other terms or conditions of employment except in a collective bargaining unit where an all-union agreement is in effect. Any all-union agreement in effect on October 4, 1975, made in accordance with the law in effect at the time it is made is valid.

111.06(1)(c)2. 2. It is not a violation of this subchapter for an employer engaged primarily in the building and construction industry where the employees of such employer in a collective bargaining unit usually perform their duties on building and construction sites, to negotiate, execute and enforce an all-union agreement with a labor organization which has not been subjected to a referendum vote as provided in this subchapter.

111.06(1)(c)3. 3. It is not a violation of this subchapter for an employer engaged in the truck transportation of freight in the motor freight industry as a common or contract carrier of property as defined in s. 194.01 (1) and (2) to negotiate, execute and enforce an all-union agreement with a labor organization representing employees in a multi-state bargaining unit which has not been subjected to a referendum vote as provided in this subchapter; except that an election shall be held if a petition requesting such election is signed by 30% of the employees affected.

111.06(1)(c)4. 4. It is not a violation of this subchapter for an orchestra or band leader engaged to provide live musical entertainment to enter into or comply with a policy, practice or contract in which all of the musicians must be members of a labor organization as a condition of hire or employment without such policy, practice or contract being subject to a referendum vote as provided in this subchapter.

111.06(1)(d) (d) To refuse to bargain collectively with the representative of a majority of the employer's employees in any collective bargaining unit with respect to representation or terms and conditions of employment, provided, however, that where an employer files with the commission a petition requesting a determination as to majority representation, the employer shall not be deemed to have refused to bargain until an election has been held and the result thereof has been certified to the employer by the commission.

111.06(1)(e) (e) To bargain collectively with the representatives of less than a majority of the employer's employees in a collective bargaining unit, or to enter into an all-union agreement except in the manner provided in par. (c).

111.06(1)(f) (f) To violate the terms of a collective bargaining agreement, including an agreement to accept an arbitration award.

111.06(1)(g) (g) To refuse or fail to recognize or accept as conclusive of any issue in any controversy as to employment relations the final determination, after appeal, if any, of any tribunal having competent jurisdiction of the same or whose jurisdiction the employer accepted.

111.06(1)(h) (h) To discharge or otherwise discriminate against an employee because the employee has filed charges or given information or testimony in good faith under the provisions of this subchapter.

111.06(1)(i) (i) To deduct labor organization dues or assessments from an employee's earnings, unless the employer has been presented with an individual order therefor, signed by the employee personally, and terminable at the end of any year of its life by the employee giving at least thirty days' written notice of such termination unless there is an all-union agreement in effect. The employer shall give notice to the labor organization of receipt of such notice of termination.

111.06(1)(j) (j) To employ any person to spy upon employees or their representatives respecting their exercise of any right created or approved by this subchapter.

111.06(1)(k) (k) To make, circulate or cause to be circulated a blacklist as described in s. 134.02.

111.06(1)(L) (L) To commit any crime or misdemeanor in connection with any controversy as to employment relations.

111.06(2) (2) It shall be an unfair labor practice for an employee individually or in concert with others:

111.06(2)(a) (a) To coerce or intimidate an employee in the enjoyment of the employee's legal rights, including those guaranteed in s. 111.04, or to intimidate the employee's family, picket the employee's domicile, or injure the person or property of the employee or the employee's family.

111.06(2)(b) (b) To coerce, intimidate or induce any employer to interfere with any of the employer's employees in the enjoyment of their legal rights, including those guaranteed in s. 111.04, or to engage in any practice with regard to the employer's employees which would constitute an unfair labor practice if undertaken by the employer on the employer's own initiative.

111.06(2)(c) (c) To violate the terms of a collective bargaining agreement, including an agreement to accept an arbitration award.

111.06(2)(d) (d) To refuse or fail to recognize or accept as conclusive of any issue in any controversy as to employment relations the final determination, after appeal, if any, of any tribunal having competent jurisdiction of the same or whose jurisdiction the employees or their representatives accepted.

111.06(2)(e) (e) To cooperate in engaging in, promoting or inducing picketing that does not constitute an exercise of constitutionally guaranteed free speech, boycotting or any other overt concomitant of a strike unless a majority in a collective bargaining unit of the employees of an employer against whom such acts are primarily directed have voted by secret ballot to call a strike.

111.06(2)(f) (f) To hinder or prevent, by mass picketing, threats, intimidation, force or coercion of any kind the pursuit of any lawful work or employment, or to obstruct or interfere with entrance to or egress from any place of employment, or to obstruct or interfere with free and uninterrupted use of public roads, streets, highways, railways, airports, or other ways of travel or conveyance.

111.06(2)(g) (g) To engage in a secondary boycott; or to hinder or prevent, by threats, intimidation, force, coercion or sabotage, the obtaining, use or disposition of materials, equipment or services; or to combine or conspire to hinder or prevent, by any means whatsoever, the obtaining, use or disposition of materials, equipment or services, provided, however, that nothing herein shall prevent sympathetic strikes in support of those in similar occupations working for other employers in the same craft.

111.06(2)(h) (h) To take unauthorized possession of property of the employer or to engage in any concerted effort to interfere with production except by leaving the premises in an orderly manner for the purpose of going on strike.

111.06(2)(i) (i) To fail to give the notice of intention to engage in a strike provided in s. 111.115 (3).

111.06(2)(j) (j) To commit any crime or misdemeanor in connection with any controversy as to employment relations.

111.06(2)(L) (L) To engage in, promote or induce a jurisdictional strike.

111.06(2)(m) (m) To coerce or intimidate an employer working at the same trade of the employer's employees to induce the employer to become a member of the labor organization of which they are members, permissible pursuant to s. 111.06 (1) (b).

111.06(3) (3) It shall be an unfair labor practice for any person to do or cause to be done on behalf of or in the interest of employers or employees, or in connection with or to influence the outcome of any controversy as to employment relations any act prohibited by subs. (1) and (2).

111.06 History History: 1971 c. 245; 1973 c. 320; 1975 c. 74, 199; 1983 a. 189 s. 329 (29); 1993 a. 492; 1995 a. 27, 225; 1999 a. 83; 2011 a. 10.

111.06 Annotation A company is not required to bargain over a decision to use equipment that eliminates jobs, but it is required to bargain over the effects of the decision on the rights of the employees to severance pay, seniority, and related issues. Libby, McNeill & Libby v. WERC, 48 Wis. 2d 272, 179 N.W.2d 805 (1970).

111.06 Annotation Federal law has preempted the question of whether a union rule imposing a fine for exceeding production ceilings constitutes an unfair labor practice. UAW, Local 283 v. Scofield, 50 Wis. 2d 117, 183 N.W.2d 103 (1971).

111.06 Annotation The failure to exhaust the available grievance remedies by an employee who was allegedly discharged in violation of the contract precluded recourse to the courts absent a wrongful refusal by the union to process the employee's grievance. Mahnke v. WERC, 66 Wis. 2d 524, 225 N.W.2d 617 (1975).

111.06 Annotation WERC is authorized by s. 111.06 (1) (L) to determine whether conduct in violation of criminal law has occurred. Such authorization is not a delegation of judicial power in violation of Art. VII, s. 2 nor does the procedure violate Art. I, s. 8. Layton School of Art & Design v. WERC, 82 Wis. 2d 324, 262 N.W.2d 218 (1978).

111.06 Annotation State jurisdiction was preempted when a secondary boycott violated the federal act. Clarkin v. Dingeldein, 107 Wis. 2d 373, 320 N.W.2d 40 (Ct. App. 1982).

111.06 AnnotationFederal preemption of labor relations is discussed. Machinists v. WERC, 427 U.S. 132.

111.06 Annotation Duty to bargain over decision to mechanize operations. Boivin, 55 MLR 179.

111.06 Annotation Duty to bargain basic business decisions prior to implementation. 1971 WLR 1250.



111.07 Prevention of unfair labor practices.

111.07  Prevention of unfair labor practices.

111.07(1) (1) Any controversy concerning unfair labor practices may be submitted to the commission in the manner and with the effect provided in this subchapter, but nothing herein shall prevent the pursuit of legal or equitable relief in courts of competent jurisdiction.

111.07(2) (2)

111.07(2)(a)(a) Upon the filing with the commission by any party in interest of a complaint in writing, on a form provided by the commission, charging any person with having engaged in any specific unfair labor practice, it shall mail a copy of such complaint to all other parties in interest. Any other person claiming interest in the dispute or controversy, as an employer, an employee, or their representative, shall be made a party upon application. The commission may bring in additional parties by service of a copy of the complaint. Only one such complaint shall issue against a person with respect to a single controversy, but any such complaint may be amended in the discretion of the commission at any time prior to the issuance of a final order based thereon. The person or persons so complained of shall have the right to file an answer to the original or amended complaint and to appear in person or otherwise and give testimony at the place and time fixed in the notice of hearing. The commission shall fix a time for the hearing on such complaint, which will be not less than 10 nor more than 40 days after the filing of such complaint, and notice shall be given to each party interested by service on the party personally or by mailing a copy thereof to the party at the party's last-known post-office address at least 10 days before such hearing. In case a party in interest is located without the state and has no known post-office address within this state, a copy of the complaint and copies of all notices shall be filed with the department of financial institutions and shall also be sent by registered mail to the last-known post-office address of such party. Such filing and mailing shall constitute sufficient service with the same force and effect as if served upon the party located within this state. Such hearing may be adjourned from time to time in the discretion of the commission and hearings may be held at such places as the commission shall designate.

111.07(2)(b) (b)

111.07(2)(b)1.1. The commission shall have the power to issue subpoenas and administer oaths. Depositions may be taken in the manner prescribed by s. 103.005 (13) (c). No person may be excused from attending and testifying or from producing books, records, correspondence, documents or other evidence in obedience to the subpoena of the commission on the ground that the testimony or evidence required of him or her may tend to incriminate him or her or subject him or her to a penalty or forfeiture under the laws of the state of Wisconsin; but no individual may be prosecuted or subjected to any penalty or forfeiture for or on account of testifying or producing evidence, documentary or otherwise, before the commission in obedience to a subpoena issued by it; provided, that an individual so testifying shall not be exempt from prosecution and punishment for perjury committed in so testifying.

111.07(2)(b)2. 2. The immunity provided under subd. 1. is subject to the restrictions under s. 972.085.

111.07(2)(c) (c) Any person who shall willfully and unlawfully fail or neglect to appear or testify or to produce books, papers and records as required, shall, upon application to a circuit court, be ordered to appear before the commission, there to testify or produce evidence if so ordered, and failure to obey such order of the court may be punished by the court as a contempt thereof.

111.07(2)(d) (d) Each witness who appears before the commission by its order or subpoena at the request of the commission on its own motion shall receive for his or her attendance the fees and mileage provided for witnesses in civil cases in courts of record, which shall be audited and paid by the state in the same manner as other expenses are audited and paid, upon the presentation of properly verified vouchers approved by the chairperson of the commission and charged to the appropriation under s. 20.425 (1) (a). Each witness who appears before the commission as a result of an order or subpoena issued by the commission at the request of a party shall receive for his or her attendance the fees and mileage as provided for witnesses in civil cases in courts of record, which shall be paid by the party requesting the order or subpoena in advance of the time set in the order or subpoena for attendance.

111.07(3) (3) A full and complete record shall be kept of all proceedings had before the commission, and all testimony and proceedings shall be taken down by the reporter appointed by the commission. Any such proceedings shall be governed by the rules of evidence prevailing in courts of equity and the party on whom the burden of proof rests shall be required to sustain such burden by a clear and satisfactory preponderance of the evidence.

111.07(4) (4) Within 60 days after hearing all testimony and arguments of the parties the commission shall make and file its findings of fact upon all of the issues involved in the controversy, and its order, which shall state its determination as to the rights of the parties. Pending the final determination by it of any controversy before it the commission may, after hearing, make interlocutory findings and orders which may be enforced in the same manner as final orders. Final orders may dismiss the charges or require the person complained of to cease and desist from the unfair labor practices found to have been committed, suspend the person's rights, immunities, privileges or remedies granted or afforded by this subchapter for not more than one year, and require the person to take such affirmative action, including reinstatement of employees with or without pay, as the commission deems proper. Any order may further require the person to make reports from time to time showing the extent to which the person has complied with the order.

111.07(5) (5) The commission may authorize a commissioner or examiner to make findings and orders. Any party in interest who is dissatisfied with the findings or order of a commissioner or examiner may file a written petition with the commission as a body to review the findings or order. If no petition is filed within 20 days from the date that a copy of the findings or order of the commissioner or examiner was mailed to the last-known address of the parties in interest, such findings or order shall be considered the findings or order of the commission as a body unless set aside, reversed or modified by such commissioner or examiner within such time. If the findings or order are set aside by the commissioner or examiner the status shall be the same as prior to the findings or order set aside. If the findings or order are reversed or modified by the commissioner or examiner the time for filing petition with the commission shall run from the time that notice of such reversal or modification is mailed to the last-known address of the parties in interest. Within 45 days after the filing of such petition with the commission, the commission shall either affirm, reverse, set aside or modify such findings or order, in whole or in part, or direct the taking of additional testimony. Such action shall be based on a review of the evidence submitted. If the commission is satisfied that a party in interest has been prejudiced because of exceptional delay in the receipt of a copy of any findings or order it may extend the time another 20 days for filing a petition with the commission.

111.07(6) (6) The commission shall have the power to remove or transfer the proceedings pending before a commissioner or examiner. It may also, on its own motion, set aside, modify or change any order, findings or award, whether made by an individual commissioner, an examiner, or by the commission as a body, at any time within 20 days from the date thereof if it shall discover any mistake therein, or upon the grounds of newly discovered evidence.

111.07(7) (7) If any person fails or neglects to obey an order of the commission while the same is in effect the commission may petition the circuit court of the county wherein such person resides or usually transacts business for the enforcement of such order and for appropriate temporary relief or restraining order, and shall certify and file in the court its record in the proceedings, including all documents and papers on file in the matter, the pleadings and testimony upon which such order was entered, and the findings and order of the commission. Upon such filing the commission shall cause notice thereof to be served upon such person by mailing a copy to the last-known post-office address, and thereupon the court shall have jurisdiction of the proceedings and of the question determined therein. Said action may thereupon be brought on for hearing before said court upon such record by the commission serving 10 days' written notice upon the respondent; subject, however, to provisions of law for a change of the place of trial or the calling in of another judge. Upon such hearing the court may confirm, modify, or set aside the order of the commission and enter an appropriate decree. No objection that has not been urged before the commission shall be considered by the court unless the failure or neglect to urge such objection shall be excused because of extraordinary circumstances. The findings of fact made by the commission, if supported by credible and competent evidence in the record, shall be conclusive. The court may, in its discretion, grant leave to adduce additional evidence where such evidence appears to be material and reasonable cause is shown for failure to have adduced such evidence in the hearing before the commission. The commission may modify its findings as to facts, or make new findings by reason of such additional evidence, and it shall file such modified or new findings with the same effect as its original findings and shall file its recommendations, if any, for the modification or setting aside of its original order. The court's judgment and decree shall be final except that the same shall be subject to review by the court of appeals in the same manner as provided in s. 102.25.

111.07(8) (8) The order of the commission shall also be subject to review under ch. 227.

111.07(10) (10) Commencement of proceedings under sub. (7) shall, unless otherwise specifically ordered by the court, operate as a stay of the commission's order.

111.07(11) (11) Petitions filed under this section shall have preference over any civil cause of a different nature pending in the circuit court, shall be heard expeditiously, and the circuit courts shall always be deemed open for the trial thereof.

111.07(12) (12) A substantial compliance with the procedure of this subchapter shall be sufficient to give effect to the orders of the commission, and they shall not be declared inoperative, illegal, or void for any omission of a technical nature in respect thereto.

111.07(13) (13) A transcribed copy of the evidence and proceedings or any part thereof on any hearing taken by the stenographer appointed by the commission, being certified by such stenographer to be a true and correct transcript, carefully compared by the stenographer with the stenographer's original notes, and to be a correct statement of such evidence and proceedings, shall be received in evidence with the same effect as if such reporter were present and testified to the fact so certified.

111.07(14) (14) The right of any person to proceed under this section shall not extend beyond one year from the date of the specific act or unfair labor practice alleged.

111.07 History History: 1971 c. 228 s. 44; 1973 c. 90; 1977 c. 42; 1977 c. 187 ss. 60m, 134; 1977 c. 273; 1989 a. 122; 1993 a. 492; 1995 a. 27, 225.

111.07 Annotation WERC's limiting of "parties in interest" to those engaged in a controversy as to employment relations and defining such controversies as involving an employer and employees, or a union representing the employees or seeking to represent them, was reasonable. Chauffeurs, Teamsters & Helpers v. WERC, 51 Wis. 2d 391, 187 N.W.2d 364 (1971).

111.07 Annotation Since the NLRB has no jurisdiction to require collective bargaining with a one-employee unit, WERC may do so. WERC v. Atlantic Richfield Co. 52 Wis. 2d 126, 187 N.W.2d 805 (1971).

111.07 Annotation The grant of authority to WERC by s. 111.70 (4) (a), to prevent the commission of prohibited labor practices incorporates the provisions of s. 111.07 (4) for procedural and substantive remedial purposes. WERC v. City of Evansville, 69 Wis. 2d 140, 230 N.W.2d 688 (1975).

111.07 Annotation Sub. (8) provides that WERC orders may be reviewed under sub. (7) or under ch. 227 procedure. WERC v. Teamsters Local No. 563, 75 Wis. 2d 602, 250 N.W.2d 696 (1977). Overturned on other grounds. City of Madison v. Madison Professional Police Officers Association, 144 Wis. 2d 576, 425 N.W.2d 8 (1988).



111.08 Financial reports to employees.

111.08  Financial reports to employees. Every person acting as the representative of employees for collective bargaining shall keep an adequate record of its financial transactions and shall present annually to each member within 60 days after the end of its fiscal year a detailed written financial report thereof in the form of a balance sheet and an operating statement. In the event of failure of compliance with this section, any member may petition the commission for an order compelling such compliance. An order of the commission on such petition shall be enforceable in the same manner as other orders of the commission under this subchapter.



111.09 Rules, orders, transcripts, training programs and fees.

111.09  Rules, orders, transcripts, training programs and fees.

111.09(1)(1) The commission may adopt reasonable and proper rules and regulations relative to the exercise of its powers and authority and proper rules to govern its proceedings and to regulate the conduct of all elections and hearings. The commission shall, upon request, provide a transcript of a proceeding to any party to the proceeding for a fee, established by rule, by the commission at a uniform rate per page. All transcript fees shall be credited to the appropriation account under s. 20.425 (1) (i).

111.09(2) (2) The commission shall assess and collect a filing fee for filing a complaint alleging that an unfair labor practice has been committed under s. 111.06. The commission shall assess and collect a filing fee for filing a request that the commission act as an arbitrator to resolve a dispute involving the interpretation or application of a collective bargaining agreement under s. 111.10. The commission shall assess and collect a filing fee for filing a request that the commission act as a mediator under s. 111.11. The commission shall assess and collect a filing fee for filing a request that the commission initiate arbitration under s. 111.10. For the performance of commission actions under ss. 111.10 and 111.11, the commission shall require that the parties to the dispute equally share in the payment of the fee and, for the performance of commission actions involving a complaint alleging that an unfair labor practice has been committed under s. 111.06, the commission shall require that the party filing the complaint pay the entire fee. If any party has paid a filing fee requesting the commission to act as a mediator for a labor dispute and the parties do not enter into a voluntary settlement of the labor dispute, the commission may not subsequently assess or collect a filing fee to initiate arbitration to resolve the same labor dispute. If any request for the performance of commission actions concerns issues arising as a result of more than one unrelated event or occurrence, each such separate event or occurrence shall be treated as a separate request. The commission shall promulgate rules establishing a schedule of filing fees to be paid under this subsection. Fees required to be paid under this subsection shall be paid at the time of filing the complaint or the request for mediation or arbitration. A complaint or request for mediation or arbitration is not filed until the date such fee or fees are paid. Fees collected under this subsection shall be credited to the appropriation account under s. 20.425 (1) (i).

111.09(3) (3) The commission may provide training programs to individuals and organizations on private sector collective bargaining, and on areas of management and labor cooperation directly or indirectly affecting private sector collective bargaining, and may charge a reasonable fee for participation in the programs.

111.09 History History: 1973 c. 90; 1981 c. 20; 1983 a. 27; 1991 a. 39; 1995 a. 27; 2003 a. 33.



111.10 Arbitration.

111.10  Arbitration. Parties to a dispute pertaining to the meaning or application of the terms of a written collective bargaining agreement may agree in writing to have the commission serve as arbitrator. Parties to a labor dispute may agree in writing to have the commission act or name arbitrators in all or any part of such dispute, and thereupon the commission shall have the power so to act. The commission shall appoint as arbitrators only competent, impartial and disinterested persons. Proceedings in any such arbitration shall be as provided in ch. 788.

111.10 History History: 1979 c. 32 s. 92 (15); 1995 a. 27.

111.10 Annotation A grievance was arbitrable under the "discharge and nonrenewal" clause of a bargaining agreement when the contract offered by the board was signed by the teacher after deleting the title "probationary contract" and the board did not accept this counteroffer or offer the teacher a 2nd contract. Joint School District No. 10, City of Jefferson v. Jefferson Education Association, 78 Wis. 2d 94, 253 N.W.2d 536 (1977).

111.10 Annotation WERC's power to participate in dispute settlement arbitration is liberally construed. Thus, when parties to a collective bargaining agreement select an arbitrator from a list provided by WERC, this section applies. Layton School of Art & Design v. WERC, 82 Wis. 2d 324, 262 N.W.2d 218 (1978).

111.10 Annotation Municipal labor arbitration is within the scope of ch. 788. Milwaukee District Council 48 v. Milwaukee Sewerage Commission, 107 Wis. 2d 590, 321 N.W.2d 309 (Ct. App. 1982).

111.10 Annotation The res judicata standard of confirmed arbitration awards in Wisconsin. 1987 WLR 895.



111.11 Mediation.

111.11  Mediation. The commission may appoint any competent, impartial, disinterested person to act as mediator in any labor dispute either upon its own initiative or upon the request of one of the parties to the dispute. It shall be the function of such mediator to bring the parties together voluntarily under such favorable auspices as will tend to effectuate settlement of the dispute, but neither the mediator nor the commission shall have any power of compulsion in mediation proceedings. The commission shall provide necessary expenses for such mediators as it may appoint, order reasonable compensation not exceeding $10 per day for each such mediator, and prescribe reasonable rules of procedure for such mediators.

111.11 History History: 1995 a. 27, 225.



111.115 Notice of certain proposed strikes.

111.115  Notice of certain proposed strikes.

111.115(1) (1) In this section, "strike" includes any concerted stoppage of work by employees, and any concerted slowdown or other concerted interruption of operations or services by employees, or any concerted refusal of employees to work or perform their usual duties as employees, for the purpose of enforcing demands upon an employer.

111.115(3) (3) Where the exercise of the right to strike by employees of any employer engaged in the state of Wisconsin in the production, harvesting or initial off-farm processing of any farm or dairy product produced in this state would tend to cause the destruction or serious deterioration of such product, the employees shall give to the commission at least 10 days' notice of their intention to strike and the commission shall immediately notify the employer of the receipt of such notice. Upon receipt of such notice, the commission shall take immediate steps to effect mediation, if possible. In the event of the failure of the efforts to mediate, the commission shall endeavor to induce the parties to arbitrate the controversy.

111.115 History History: 1995 a. 27, ss. 3789b, 3789bc; 1999 a. 83; 2011 a. 10.



111.12 Duties of the attorney general and district attorneys.

111.12  Duties of the attorney general and district attorneys. Upon the request of the commission, the attorney general or the district attorney of the county in which a proceeding is brought before the circuit court for the purpose of enforcing or reviewing an order of the commission shall appear and act as counsel for the commission in such proceeding and in any proceeding to review the action of the circuit court affirming, modifying or reversing such order.



111.14 Penalty.

111.14  Penalty. Any person who shall willfully assault, resist, prevent, impede or interfere with any member of the commission or any of its agents or agencies in the performance of duties pursuant to this subchapter shall be punished by a fine of not more than $500 or by imprisonment in the county jail for not more than one year, or both.



111.15 Construction of subchapter I.

111.15  Construction of subchapter I. Except as specifically provided in this subchapter, nothing therein shall be construed so as to interfere with or impede or diminish in any way the right to strike or the right of individuals to work; nor shall anything in this subchapter be so construed as to invade unlawfully the right to freedom of speech. Nothing in this subchapter shall be so construed or applied as to deprive any employee of any unemployment benefit which the employee might otherwise be entitled to receive under ch. 108.

111.15 History History: 1993 a. 492.



111.17 Conflict of provisions; effect.

111.17  Conflict of provisions; effect. Wherever the application of the provisions of other statutes or laws conflict with the application of the provisions of this subchapter, this subchapter shall prevail, except that in any situation where the provisions of this subchapter cannot be validly enforced the provisions of such other statutes or laws shall apply.

111.17 History History: 1995 a. 27; 2011 a. 10.



111.18 Limit on payment to health care institutions.

111.18  Limit on payment to health care institutions.

111.18(1)(1) In this section:

111.18(1)(a) (a) "Health care institution" includes hospitals, psychiatric hospitals, tuberculosis hospitals, nursing homes, kidney disease treatment centers, free-standing hemodialysis units, ambulatory surgical facilities, health maintenance organizations, limited service health organizations, preferred provider plans, community-based residential facilities that are certified as medical assistance providers under s. 49.45 (16) or that otherwise meet the requirements for certification, home health agencies and other comparable facilities. "Health care institution" does not include facilities operated solely as part of the practice of an independent practitioner, partnership, unincorporated medical group or service corporation as defined in s. 180.1901 (2).

111.18(1)(b) (b) "Proportional share" means the annual revenue of a health care institution received in the form of medical assistance reimbursement or public employee insurance from the state, divided by the total annual revenue of the health care institution.

111.18(2) (2)

111.18(2)(a)(a)

111.18(2)(a)1.1. Any health care institution found by the national labor relations board to have committed an unfair labor practice under 29 USC 158 or found by the employment relations commission to have committed a prohibited practice under s. 111.70 (3) that includes payment to any person for services rendered with respect to concerted activity engaged in by its employees for purposes of collective bargaining shall return to the state a proportional share of the amount paid to the person for the activity that constituted the unfair labor practice.

111.18(2)(a)2. 2. Any group of employees of a health care institution subject to subd. 1. may commence an action in circuit court to enforce the provisions of this subsection.

111.18(2)(a)3. 3. Reasonable costs and attorney fees incurred in enforcing a return of funds to the state under this section may be awarded to successful plaintiffs.

111.18(2)(b) (b) Paragraph (a) does not apply to:

111.18(2)(b)1. 1. Attorney fees for services rendered after the union is certified as a collective bargaining agent under this chapter or under the national labor relations act, 29 USC 151 to 169.

111.18(2)(b)2. 2. Attorney fees for services at an administrative agency or court proceeding or in preparation for the proceeding.

111.18(2)(b)3. 3. Salary paid to a full-time employee of a health care institution's personnel department.

111.18 History History: 1981 c. 361; 1983 a. 27; 1985 a. 29; 1989 a. 303.



111.19 Title of subchapter I.

111.19  Title of subchapter I. This subchapter may be cited as the "Employment Peace Act".



111.31 Declaration of policy.

111.31  Declaration of policy.

111.31(1) (1) The legislature finds that the practice of unfair discrimination in employment against properly qualified individuals by reason of their age, race, creed, color, disability, marital status, sex, national origin, ancestry, sexual orientation, arrest record, conviction record, military service, use or nonuse of lawful products off the employer's premises during nonworking hours, or declining to attend a meeting or to participate in any communication about religious matters or political matters, substantially and adversely affects the general welfare of the state. Employers, labor organizations, employment agencies, and licensing agencies that deny employment opportunities and discriminate in employment against properly qualified individuals solely because of their age, race, creed, color, disability, marital status, sex, national origin, ancestry, sexual orientation, arrest record, conviction record, military service, use or nonuse of lawful products off the employer's premises during nonworking hours, or declining to attend a meeting or to participate in any communication about religious matters or political matters, deprive those individuals of the earnings that are necessary to maintain a just and decent standard of living.

111.31(2) (2) It is the intent of the legislature to protect by law the rights of all individuals to obtain gainful employment and to enjoy privileges free from employment discrimination because of age, race, creed, color, disability, marital status, sex, national origin, ancestry, sexual orientation, arrest record, conviction record, military service, use or nonuse of lawful products off the employer's premises during nonworking hours, or declining to attend a meeting or to participate in any communication about religious matters or political matters, and to encourage the full, nondiscriminatory utilization of the productive resources of the state to the benefit of the state, the family, and all the people of the state. It is the intent of the legislature in promulgating this subchapter to encourage employers to evaluate an employee or applicant for employment based upon the individual qualifications of the employee or applicant rather than upon a particular class to which the individual may belong.

111.31(3) (3) In the interpretation and application of this subchapter, and otherwise, it is declared to be the public policy of the state to encourage and foster to the fullest extent practicable the employment of all properly qualified individuals regardless of age, race, creed, color, disability, marital status, sex, national origin, ancestry, sexual orientation, arrest record, conviction record, military service, use or nonuse of lawful products off the employer's premises during nonworking hours, or declining to attend a meeting or to participate in any communication about religious matters or political matters. Nothing in this subsection requires an affirmative action program to correct an imbalance in the work force. This subchapter shall be liberally construed for the accomplishment of this purpose.

111.31(4) (4) The practice of requiring employees or prospective employees to submit to a test administered by means of a lie detector, as defined in s. 111.37 (1) (b), is unfair, the practice of requesting employees and prospective employees to submit to such a test without providing safeguards for the test subjects is unfair, and the use of improper tests and testing procedures causes injury to the employees and prospective employees.

111.31(5) (5) The legislature finds that the prohibition of discrimination on the basis of creed under s. 111.337 is a matter of statewide concern, requiring uniform enforcement at state, county and municipal levels.

111.31 History History: 1977 c. 125; 1979 c. 319; 1981 c. 112, 334, 391; 1987 a. 63; 1991 a. 289, 310, 315; 1997 a. 112; 2007 a. 159; 2009 a. 290.

111.31 Annotation The department is not limited to finding sex discrimination only when a 14th amendment equal protection violation can also be found. Wisconsin Telephone Co. v. DILHR, 68 Wis. 2d 345, 228 N.W.2d 649 (1975).

111.31 Annotation The Wisconsin fair employment act (WEFA), subch. II, ch.111, is more direct and positive in prohibiting sex discrimination in employment than is the basic constitutional guarantee of equal protection of the laws; enforcement of the law is not limited by the "rational basis" or "reasonableness" tests employed in 14th amendment cases. Ray-O-Vac v. DILHR, 70 Wis. 2d 919, 236 N.W.2d 209 (1975).

111.31 Annotation Section 118.20 is not the exclusive remedy of a wronged teacher; it is supplementary to the remedy under WFEA. The general provisions of s. 893.80 are superseded by the specific authority of the act. Kurtz v. City of Waukesha, 91 Wis. 2d 103, 280 N.W.2d 757 (1979).

111.31 Annotation An employee who was not handicapped, but perceived by the employer to be so, was entitled to protection under WEFA. Dairy Equipment Co. v. DILHR, 95 Wis. 2d 319, 290 N.W.2d 330 (1980).

111.31 Annotation WFEA provides the exclusive remedy for retaliatory discrimination. Bourque v. Wausau Hospital Center, 145 Wis. 2d 589, 427 N.W.2d 433 (Ct. App. 1988).

111.31 Annotation WFEA does not apply to national guard personnel decisions; federal law prevents the state from regulating personnel criteria of the national guard. Hazelton v. Personnel Commission, 178 Wis. 2d 776, 505 N.W.2d 793 (Ct. App. 1993).

111.31 Annotation The exclusive remedy provision in s. 102.03 (2) does not bar a complainant whose claim is covered by the workers compensation act from pursuing an employment discrimination claim under WFEA. Byers v. LIRC, 208 Wis. 2d 388, 561 N.W.2d 678 (1997), 95-2490.

111.31 Annotation This act protects all employees, including prospective and de facto employees. 67 Atty. Gen. 169.

111.31 Annotation State courts have concurrent jurisdiction over federal Title VII civil rights actions. Yellow Freight System v. Donnelly, 494 U.S. 820, 108 L. Ed. 2d 834 (1990).

111.31 Annotation The federal Employee Retirement Income Security Act (ERISA) does not preempt state fair employment laws prohibiting discriminatory exclusion of pregnancy benefits in disability plans. Bucyrus-Erie Company v. DILHR, 599 F.2d 205 (1979).

111.31 Annotation No private right of action exists under this subchapter. Busse v. Gelco Exp. Corp., 678 F. Supp. 1398 (E. D. Wis. 1988).

111.31 Annotation The Wisconsin fair employment act and the 1982 amendments. Rice. WBB Aug. 1982.

111.31 Annotation Wisconsin's fair employment act: coverage, procedures, substance, remedies. 1975 WLR 696.

111.31 Annotation Perceived handicap under WFEA. 1988 WLR 639 (1988).



111.32 Definitions.

111.32  Definitions. When used in this subchapter:

111.32(1) (1) "Arrest record" includes, but is not limited to, information indicating that an individual has been questioned, apprehended, taken into custody or detention, held for investigation, arrested, charged with, indicted or tried for any felony, misdemeanor or other offense pursuant to any law enforcement or military authority.

111.32(2) (2) "Commission" means the labor and industry review commission.

111.32(2r) (2r) "Constituent group" includes a civic association, community group, social club, fraternal society, mutual benefit alliance, or labor organization.

111.32(3) (3) "Conviction record" includes, but is not limited to, information indicating that an individual has been convicted of any felony, misdemeanor or other offense, has been adjudicated delinquent, has been less than honorably discharged, or has been placed on probation, fined, imprisoned, placed on extended supervision or paroled pursuant to any law enforcement or military authority.

111.32(3m) (3m) "Creed" means a system of religious beliefs, including moral or ethical beliefs about right and wrong, that are sincerely held with the strength of traditional religious views.

111.32(4) (4) "Department" means the department of workforce development.

111.32(5) (5) "Employee" does not include any individual employed by his or her parents, spouse or child.

111.32(6) (6)

111.32(6)(a)(a) "Employer" means the state and each agency of the state and, except as provided in par. (b), any other person engaging in any activity, enterprise or business employing at least one individual. In this subsection, "agency" means an office, department, independent agency, authority, institution, association, society or other body in state government created or authorized to be created by the constitution or any law, including the legislature and the courts.

111.32(6)(b) (b) "Employer" does not include a social club or fraternal society under ch. 188 with respect to a particular job for which the club or society seeks to employ or employs a member, if the particular job is advertised only within the membership.

111.32(7) (7) "Employment agency" means any person, including this state, who regularly undertakes to procure employees or opportunities for employment for any other person.

111.32(7m) (7m) "Genetic testing" means a test of a person's genes, gene products or chromosomes, for abnormalities or deficiencies, including carrier status, that are linked to physical or mental disorders or impairments, or that indicate a susceptibility to illness, disease, impairment or other disorders, whether physical or mental, or that demonstrate genetic or chromosomal damage due to environmental factors.

111.32(8) (8) "Individual with a disability" means an individual who:

111.32(8)(a) (a) Has a physical or mental impairment which makes achievement unusually difficult or limits the capacity to work;

111.32(8)(b) (b) Has a record of such an impairment; or

111.32(8)(c) (c) Is perceived as having such an impairment.

111.32(9) (9) "Labor organization" means:

111.32(9)(a) (a) Any organization, agency or employee representation committee, group, association or plan in which employees participate and which exists for the purpose, in whole or in part, of dealing with employers concerning grievances, labor disputes, wages, rates of pay, hours or other terms or conditions of employment; or

111.32(9)(b) (b) Any conference, general committee, joint or system board or joint council which is subordinate to a national or international committee, group, association or plan under par. (a).

111.32(10) (10) "License" means the whole or any part of any permit, certificate, approval, registration, charter or similar form of permission required by a state or local unit of government for the undertaking, practice or continuation of any occupation or profession.

111.32(11) (11) "Licensing agency" means any board, commission, committee, department, examining board, affiliated credentialing board or officer, except a judicial officer, in the state or any city, village, town, county or local government authorized to grant, deny, renew, revoke, suspend, annul, withdraw or amend any license.

111.32(12) (12) "Marital status" means the status of being married, single, divorced, separated or widowed.

111.32(12g) (12g) "Military service" means service in the U.S. armed forces, the state defense force, the national guard of any state, or any other reserve component of the U.S. armed forces.

111.32(12j) (12j) "Political matters" means political party affiliation, a political campaign, an attempt to influence legislation, or the decision to join or not to join, or to support or not to support, any lawful political group, constituent group, or political or constituent group activity.

111.32(12m) (12m) "Religious association" means an organization, whether or not organized under ch. 187, which operates under a creed.

111.32(12p) (12p) "Religious matters" means religious affiliation or the decision to join or not to join, or to support or not to support, any bona fide religious association.

111.32(13) (13) "Sexual harassment" means unwelcome sexual advances, unwelcome requests for sexual favors, unwelcome physical contact of a sexual nature or unwelcome verbal or physical conduct of a sexual nature. "Sexual harassment" includes conduct directed by a person at another person of the same or opposite gender. "Unwelcome verbal or physical conduct of a sexual nature" includes but is not limited to the deliberate, repeated making of unsolicited gestures or comments of a sexual nature; the deliberate, repeated display of offensive sexually graphic materials which is not necessary for business purposes; or deliberate verbal or physical conduct of a sexual nature, whether or not repeated, that is sufficiently severe to interfere substantially with an employee's work performance or to create an intimidating, hostile or offensive work environment.

111.32(13m) (13m) "Sexual orientation" means having a preference for heterosexuality, homosexuality or bisexuality, having a history of such a preference or being identified with such a preference.

111.32(13r) (13r) "Unfair genetic testing" means any test or testing procedure that violates s. 111.372.

111.32(14) (14) "Unfair honesty testing" means any test or testing procedure which violates s. 111.37.

111.32 History History: 1975 c. 31, 94, 275, 421; 1977 c. 29, 125, 196, 286; 1979 c. 319, 357; 1981 c. 96 s. 67; 1981 c. 112, 334, 391; 1983 a. 36; 1987 a. 149; 1991 a. 117; 1993 a. 107, 427; 1995 a. 27 s. 9130 (4); 1997 a. 3, 112, 283; 2007 a. 159; 2009 a. 290.

111.32 Annotation The summary discharge, after 2 weeks of satisfactory employment, of a person with a history of asthma violated the fair employment act in that it constituted a discriminatory practice against the claimant based on handicap. Chicago, Milwaukee, St. Paul & Pacific Railroad Co. v. DILHR, 62 Wis. 2d 392, 215 N.W.2d 443 (1974).

111.32 Annotation Singling out disabilities associated with pregnancy for less favorable treatment in a benefit plan designed to relieve the economic burden of physical incapacity constituted discrimination on the basis of sex, as pregnancy is undisputedly sex-linked. Ray-O-Vac v. DILHR, 70 Wis. 2d 919, 236 N.W.2d 209 (1975).

111.32 Annotation "Creed," as used in sub. (5) (a) [now sub. (3m)], means a system of religious beliefs, not political beliefs. Augustine v. Anti-Defamation League of B'nai B'rith, 75 Wis. 2d 207, 249 N.W.2d 547 (1977).

111.32 Annotation Wisconsin law forbidding pregnancy benefits discrimination was not preempted when an employer negotiated, under the National Labor Relations Act, a welfare benefit plan, under the Employee Retirement Income Security Act. Goodyear Tire & Rubber Co. v. DILHR, 87 Wis. 2d 56, 273 N.W.2d 786 (Ct. App. 1978).

111.32 Annotation The Fair Employment Act (WFEA), subch. II of ch. 111, was not preempted by federal legislation. Sub. (5) (f), which excepts persons who are physically unable to perform a job from protection, includes a "future hazards" exception for employees who because of their physical condition will be a hazard to themselves or others. Chicago & North Western Railroad v. LIRC, 91 Wis. 2d 462, 283 N.W.2d 603 (Ct. App. 1979).

111.32 Annotation The inclusion of pregnancy-related benefits within a disability benefit plan does not violate the federal Equal Pay Act. Kimberly-Clark Corp. v. LIRC, 95 Wis. 2d 558, 291 N.W.2d 584 (Ct. App. 1980).

111.32 Annotation An individual may be found to be handicapped under WFEA although no actual impairment is found. It is sufficient to find that the employer perceived that the individual is handicapped; discrimination may be found when the perceived handicap is the sole basis of a hiring decision. La Crosse Police Commission v. LIRC, 139 Wis. 2d 740, 407 N.W.2d 510 (1987).

111.32 Annotation Common-law torts recognized before the adoption of WFEA, if properly pled, are not barred by the act although the complained of act may fit a definition of discriminatory behavior under WFEA. A battery claim was not precluded by WFEA, although the sub. (13) definition of "sexual harassment" is broad enough to include battery, when the tort was pled as an unlawful touching, not a discriminatory act. Becker v. Automatic Garage Door Co. 156 Wis. 2d 409, 456 N.W.2d 888 (Ct. App. 1990).

111.32 Annotation The standard to determine whether a person is an "employee" under Title VII of the Civil Rights Act is applicable to WFEA cases. A determination of "employee" status in a Title VII action precludes redetermination in a WFEA action. Moore v. LIRC, 175 Wis. 2d 561, 499 N.W.2d 288 (Ct. App. 1993).

111.32 Annotation Barring spouses who are both public employees from each electing family medical coverage is excepted from the prohibition against discrimination based on marital status under ch. 111. Motola v. LIRC, 219 Wis. 2d 588, 580 N.W.2d 297 (1998), 97-0896.

111.32 Annotation Unwelcome physical contact of a sexual nature and unwelcome verbal conduct or physical conduct of a sexual nature may constitute sexual harassment, even when they do not create a hostile work environment. Jim Walter Color Separations v. LIRC, 226 Wis. 2d 334, 595 N.W.2d 68 (Ct. App. 1999), 98-2360.

111.32 Annotation A person claiming a disability under sub. (8) must demonstrate an actual or perceived impairment that makes, or is perceived as making, achievement unusually difficult or limits the capacity to work. An impairment is a real or perceived lessening or deterioration or damage to a normal bodily function or bodily condition, or the absence of such bodily function or condition. "Achievement" is not as to a particular job, but as to a substantial limitation on life's normal functions or a major life activity. "Limits the capacity to work" refers to the specific job at issue. Hutchinson Technology, Inc. v. LIRC, 2004 WI 90, 273 Wis. 2d 394, 682 N.W.2d 343, 02-3328.

111.32 Annotation LIRC properly interpreted sub. (8) to require a claimant to demonstrate a permanent impairment. To demonstrate that a disability exists, the complainant must present competent evidence of a medical diagnosis regarding the alleged impairment. An employer's decision to grant requests for light-duty work, rather than terminating employment for refusing to perform regular job duties, is not proof of a perceived disability under sub. (8) (c). Erickson v. Labor and Industry Review Commission, 2005 WI App 208, 287 Wis. 2d 204, 704 N.W.2d 398, 04-3237.

111.32 Annotation Chicago, Milwaukee, St. Paul & Pacific Railroad Co. v. DILHR, 62 Wis. 2d 392, does not hold that a diagnosis of asthma alone establishes a disability. Doepke-Kline v. Labor and Industry Review Commission, 2005 WI App 209, 287 Wis. 2d 337, 704 N.W.2d 605, 05-0106.

111.32 Annotation A licensing agency may request information from an applicant regarding conviction records under sub. (5) (h) [now sub. (3)]. 67 Atty. Gen. 327.

111.32 Annotation Expanding Employer Liability for Sexual Harassment Under the Wisconsin Fair Employment Act: Jim Walter Color Separations v. Labor & Industry Review Commission. Edgar. 2000 WLR 885.



111.321 Prohibited bases of discrimination.

111.321  Prohibited bases of discrimination. Subject to ss. 111.33 to 111.365, no employer, labor organization, employment agency, licensing agency, or other person may engage in any act of employment discrimination as specified in s. 111.322 against any individual on the basis of age, race, creed, color, disability, marital status, sex, national origin, ancestry, arrest record, conviction record, military service, use or nonuse of lawful products off the employer's premises during nonworking hours, or declining to attend a meeting or to participate in any communication about religious matters or political matters.

111.321 History History: 1981 c. 334; 1987 a. 63; 1991 a. 310; 1997 a. 112; 2007 a. 159; 2009 a. 290.

111.321 Annotation The denial of a homosexual employee's request for family coverage for herself and her companion did not violate equal protection or the s. 111.321 prohibition of discrimination on the basis of marital status, sexual orientation, or gender. Phillips v. Wisconsin Personnel Commission, 167 Wis. 2d 205, 482 N.W.2d 121 (Ct. App. 1992).

111.321 Annotation A bargaining agreement requiring married employees with spouses covered by comparable employer-provided health insurance to elect coverage under one policy or the other violated this section. Braatz v. LIRC, 174 Wis. 2d 286, 496 N.W.2d 597 (1993).

111.321 Annotation The exclusive remedy provision in s. 102.03 (2) does not bar a complainant whose claim is covered by the workers compensation act from pursuing an employment discrimination claim under the fair employment act, subch. II, ch.111. Byers v. LIRC, 208 Wis. 2d 388, 561 N.W.2d 678 (1997), 95-2490.

111.321 Annotation A prima facie case of discrimination triggers a burden of production against an employer, but unless the employer remains silent in the face of the prima facie case, the complainant continues to bear the burden of proof on the ultimate issue of discrimination. Currie v. DILHR, 210 Wis. 2d 380, 565 N.W.2d 253 (Ct. App. 1997), 96-1720.

111.321 Annotation Unwelcome physical contact of a sexual nature and unwelcome verbal conduct or physical conduct of a sexual nature may constitute sexual harassment, even when they do not create a hostile work environment. Jim Walter Color Separations v. LIRC, 226 Wis. 2d 334, 595 N.W.2d 68 (Ct. App. 1999), 98-2360.

111.321 Annotation It was reasonable for LIRC to interpret the prohibition against marital status discrimination as protecting the status of being married in general rather than the status of being married to a particular person. Bammert v. LIRC, 2000 WI App 28, 232 Wis. 2d 365, 606 N.W.2d 620, 99-1271.

111.321 Annotation The department of workforce development has statutory authority to receive and investigate a firefighter's employment discrimination claim that is tied directly to the charges sustained and disciplinary sanctions imposed by a police and fire commission under s. 62.13 (5), to which claim preclusion is no bar. City of Madison v. DWD, 2002 WI App 199, 257 Wis. 2d 348, 651 N.W.2d 292, 01-1910.

111.321 Annotation The police and fire commission has exclusive statutory authority under s. 62.13 (5) to review disciplinary actions against firefighters. Any claim that a disciplinary termination is discriminatory under ch.111 must be raised before the PFC. DWD may not take jurisdiction over a ch. 111 complaint arising out of a decision of a PFC to terminate a firefighter. City of Madison v. DWD, 2003 WI 76, 262 Wis. 2d 652, 664 N.W.2d 584, 01-1910.

111.321 Annotation A person other than an employer, labor organization, or licensing agency can violate subch. II of ch. 111, if it engages in discriminatory conduct that has a sufficient nexus with the denial or restriction of some individual's employment opportunity. A trucking company who leased its trucks and drivers from another company that hired the drivers and had the power to reject drivers approved by the leasing company, was an "other person" subject to this section. Szleszinski v. Labor & Industry Review Commission, 2005 WI App 229, 287 Wis. 2d 775, 706 N.W.2d 345, 04-3033. Affirmed on other grounds. 2007 WI 106, 304 Wis. 2d 258, 736 N.W.2d 111, 04-3033.

111.321 Annotation Licensing boards do not have authority to enact general regulations that would allow them to suspend, deny, or revoke the license of a person who has a communicable disease. Licensing boards do have authority on a case-by-case basis to suspend, deny, or revoke the license of a person who poses a direct threat to the health and safety of other persons or who is unable to perform duties of the licensed activity. 77 Atty. Gen. 223.

111.321 Annotation A person suffering from a contagious disease may be handicapped under the federal Rehabilitation Act of 1973. School Board of Nassau County v. Arline, 480 U.S. 273 (1987).

111.321 Annotation The Unwisdom of the Wisconsin Fair Employment Act's Ban of Employment Discrimination on the Basis of Conviction Records. Hruz. 85 MLR 779 (2002).

111.321 Annotation Some "Hardship": Defending a Disability Discrimination Suit Under the Wisconsin Fair Employment Act. Hansch. 89 MLR 821 (2005).

111.321 Annotation Expanding Employer Liability for Sexual Harassment Under the Wisconsin Fair Employment Act: Jim Walter Color Separations v. Labor & Industry Review Commission. Edgar. 2000 WLR 885.

111.321 Annotation Expanding the Notion of "Equal Coverage": The Wisconsin Fair Employment Act Requires Contraceptive Coverage for All Employer-Sponsored Prescription Drug Plans. Mason. 2005 WLR 913.

111.321 Annotation Race, Crime, and Getting a Job. Pager. 2005 WLR 617.

111.321 Annotation Family Responsibility Discrimination: Making Room at Work for Family Demands. Finerty. Wis. Law. Nov. 2007.



111.322 Discriminatory actions prohibited.

111.322  Discriminatory actions prohibited. Subject to ss. 111.33 to 111.365, it is an act of employment discrimination to do any of the following:

111.322(1) (1) To refuse to hire, employ, admit or license any individual, to bar or terminate from employment or labor organization membership any individual, or to discriminate against any individual in promotion, compensation or in terms, conditions or privileges of employment or labor organization membership because of any basis enumerated in s. 111.321.

111.322(2) (2) To print or circulate or cause to be printed or circulated any statement, advertisement or publication, or to use any form of application for employment or to make any inquiry in connection with prospective employment, which implies or expresses any limitation, specification or discrimination with respect to an individual or any intent to make such limitation, specification or discrimination because of any basis enumerated in s. 111.321.

111.322(2m) (2m) To discharge or otherwise discriminate against any individual because of any of the following:

111.322(2m)(a) (a) The individual files a complaint or attempts to enforce any right under s. 103.02, 103.10, 103.13, 103.28, 103.32, 103.34, 103.455, 103.50, 104.12, 106.04, 109.03, 109.07, 109.075, or 146.997 or ss. 101.58 to 101.599 or 103.64 to 103.82.

111.322(2m)(b) (b) The individual testifies or assists in any action or proceeding held under or to enforce any right under s. 103.02, 103.10, 103.13, 103.28, 103.32, 103.34, 103.455, 103.50, 104.12, 106.04, 109.03, 109.07, 109.075, or 146.997 or ss. 101.58 to 101.599 or 103.64 to 103.82.

111.322(2m)(bm) (bm) The individual files a complaint or attempts to enforce a right under s. 49.197 (6) (d) or 49.845 (4) (d) or testifies or assists in any action or proceeding under s. 49.197 (6) (d) or 49.845 (4) (d).

111.322(2m)(c) (c) The individual files a complaint or attempts to enforce a right under s. 66.0903, 103.49, or 229.8275 or testifies or assists in any action or proceeding under s. 66.0903, 103.49, or 229.8275.

111.322(2m)(d) (d) The individual's employer believes that the individual engaged or may engage in any activity described in pars. (a) to (c).

111.322(3) (3) To discharge or otherwise discriminate against any individual because he or she has opposed any discriminatory practice under this subchapter or because he or she has made a complaint, testified or assisted in any proceeding under this subchapter.

111.322 History History: 1981 c. 334; 1989 a. 228, 359; 1997 a. 237; 1999 a. 150 s. 672; 1999 a. 167, 176; 2009 a. 3, 28, 76, 182, 290; 2011 a. 32.

111.322 Annotation Actions under subs. (1) and (2) do not involve wholly different elements of proof. Sub. (1) involves actual discrimination; the violation of sub. (2) is not in adopting a discriminatory policy, but rather the publication of it. The remaining elements are the same for both subsections. Sub. (2) is not limited to advertising for employees, it also applies to the printing of policies that affect existing employees. Racine Unified School District v. LIRC, 164 Wis. 2d 567, 476 N.W.2d 707 (Ct. App. 1991).

111.322 Annotation An unlawful practice occurs when an impermissible motivating factor enters into an employment decision, but if the employer can demonstrate that it would have taken the same action in the absence of the impermissible factor, the complainant may not be awarded monetary damages or reinstatement. Hoell v. LIRC, 186 Wis. 2d 603, 522 N.W.2d 234 (Ct. App. 1994).

111.322 Annotation The state is prevented from enforcing discrimination laws against religious associations when the employment at issue serves a ministerial or ecclesiastical function. While it must be given considerable weight, a religious association's designation of a position as ministerial or ecclesiastical does not control its status. Jocz v. LIRC, 196 Wis. 2d 273, 538 N.W.2d 588 (Ct. App. 1995), 93-3042.

111.322 Annotation The exclusive remedy provision in s. 102.03 (2) does not bar a complainant whose claim is covered by the workers compensation act from pursuing an employment discrimination claim under the fair employment act, subch. II, of ch. 111. Byers v. LIRC, 208 Wis. 2d 388, 561 N.W.2d 678 (1997), 95-2490.

111.322 Annotation A prima facie case of discrimination triggers a burden of production against an employer, but unless the employer remains silent in the face of the prima facie case, the complainant continues to bear the burden of proof on the ultimate issue of discrimination. Currie v. DILHR, 210 Wis. 2d 380, 565 N.W.2d 253 (Ct. App. 1997), 96-1720.

111.322 Annotation A prima facie case for a violation of this section requires that the complainant: 1) was a member of a protected class; 2) was discharged; 3) was qualified for the position; and 4) was either replaced by someone not in the protected class or that others not in the protected class were treated more favorably. Knight v. LIRC, 220 Wis. 2d 137, 582 N.W.2d 448 (Ct. App. 1998), 97-1606.

111.322 Annotation The free exercise clause of the 1st amendment and the freedom of conscience clauses in Article I, Section 18, of the Wisconsin constitution preclude employment discrimination claims under ss. 111.31 to 111.395 for employees whose positions are important and closely linked to the religious mission of a religious organization. Coulee Catholic Schools v. LIRC, 2009 WI 88, 320 Wis. 2d 275, 768 N.W.2d 868, 07-0496.

111.322 Annotation Some "Hardship": Defending a Disability Discrimination Suit Under the Wisconsin Fair Employment Act. Hansch. 89 MLR 821 (2005).

111.322 Annotation Discrimination in advertising. Abramson, WBB March, 1985.

111.322 Annotation Employer Liability for Employment References. Mac Kelly. Wis. Law. May 2008.

111.322 Annotation2009 Wisconsin Act 20: Changes to Wisconsin's Fair Employment Law. Karls-Ruplinger. Wis. Law. Sept. 2009.



111.325 Unlawful to discriminate.

111.325  Unlawful to discriminate. It is unlawful for any employer, labor organization, licensing agency or person to discriminate against any employee or any applicant for employment or licensing.



111.327 Construction contractors.

111.327  Construction contractors. Any employer described in s. 108.18 (2) (c) or engaged in the painting or drywall finishing of buildings or other structures who willfully and with intent to evade any requirement of this subchapter misclassifies or attempts to misclassify an individual who is an employee of the employer as a nonemployee shall be fined $25,000 for each violation. The department shall promulgate rules defining what constitutes a willful misclassification of an employee as a nonemployee for purposes of this section and of ss. 102.07 (8) (d) and 108.24 (2m).

111.327 History History: 2009 a. 28, 288.



111.33 Age; exceptions and special cases.

111.33  Age; exceptions and special cases.

111.33(1) (1) The prohibition against employment discrimination on the basis of age applies only to discrimination against an individual who is age 40 or over.

111.33(2) (2) Notwithstanding sub. (1) and s. 111.322, it is not employment discrimination because of age to do any of the following:

111.33(2)(a) (a) To terminate the employment of any employee physically or otherwise unable to perform his or her duties.

111.33(2)(b) (b) To implement the provisions of any retirement plan or system of any employer if the retirement plan or system is not a subterfuge to evade the purposes of this subchapter. No plan or system may excuse the failure to hire, or require or permit the involuntary retirement of, any individual under sub. (1) because of that individual's age.

111.33(2)(d) (d) To apply varying insurance coverage according to an employee's age.

111.33(2)(e) (e) To exercise an age distinction with respect to hiring an individual to a position in which the knowledge and experience to be gained is required for future advancement to a managerial or executive position.

111.33(2)(f) (f) To exercise an age distinction with respect to employment in which the employee is exposed to physical danger or hazard, including, without limitation because of enumeration, certain employment in law enforcement or fire fighting.

111.33(2)(g) (g) To exercise an age distinction under s. 343.12 (2) (a) and (3).

111.33 History History: 1981 c. 334; 1983 a. 391, 538.

111.33 Annotation Sub. (2) (f) exempts the hiring of fire fighters from being the subject of age discrimination suits. A fire department need not show that it openly and consistently discriminated on the basis of age to be exempt under sub. (2) (f). Johnson v. LIRC, 200 Wis. 2d 715, 547 N.W.2d 783 (Ct. App. 1996), 95-2346.

111.33 Annotation An employee is physically unable to perform a job under sub. (2) if that employee is performing the job with a physical accommodation. Harrison v. LIRC, 211 Wis. 2d 681, 565 N.W.2d 572 (Ct. App. 1997), 96-1795.

111.33 Annotation A city charged under the federal Age Discrimination in Employment Act had the burden of establishing that a mandatory retirement age of 55 for law enforcement personnel was a bona fide occupational qualification. Equal Employment Opportunity Commission v. City of Janesville, 630 F.2d 1254 (1980).

111.33 Annotation The federal Employment Retirement Income Security Act preempts sub. (2) (b) to the extent that it applies to employee benefit plans covered by it. Waukesha Engine Division v. DILHR, 619 F. Supp. 1310 (1985).



111.335 Arrest or conviction record; exceptions and special cases.

111.335  Arrest or conviction record; exceptions and special cases.

111.335(1)(1)

111.335(1)(a)(a) Employment discrimination because of arrest record includes, but is not limited to, requesting an applicant, employee, member, licensee or any other individual, on an application form or otherwise, to supply information regarding any arrest record of the individual except a record of a pending charge, except that it is not employment discrimination to request such information when employment depends on the bondability of the individual under a standard fidelity bond or when an equivalent bond is required by state or federal law, administrative regulation or established business practice of the employer and the individual may not be bondable due to an arrest record.

111.335(1)(b) (b) Notwithstanding s. 111.322, it is not employment discrimination because of arrest record to refuse to employ or license, or to suspend from employment or licensing, any individual who is subject to a pending criminal charge if the circumstances of the charge substantially relate to the circumstances of the particular job or licensed activity.

111.335(1)(c) (c) Notwithstanding s. 111.322, it is not employment discrimination because of conviction record to refuse to employ or license, or to bar or terminate from employment or licensing, any individual who:

111.335(1)(c)1. 1. Has been convicted of any felony, misdemeanor or other offense the circumstances of which substantially relate to the circumstances of the particular job or licensed activity; or

111.335(1)(c)2. 2. Is not bondable under a standard fidelity bond or an equivalent bond where such bondability is required by state or federal law, administrative regulation or established business practice of the employer.

111.335(1)(cg) (cg)

111.335(1)(cg)1.1. Notwithstanding s. 111.322, it is not employment discrimination because of conviction record to deny or refuse to renew a license or permit under s. 440.26 to a person who has been convicted of a felony and has not been pardoned for that felony.

111.335(1)(cg)2. 2. Notwithstanding s. 111.322, it is not employment discrimination because of conviction record to revoke a license or permit under s. 440.26 (6) (b) if the person holding the license or permit has been convicted of a felony and has not been pardoned for that felony.

111.335(1)(cg)3. 3. Notwithstanding s. 111.322, it is not employment discrimination because of conviction record to refuse to employ a person in a business licensed under s. 440.26 or as an employee specified in s. 440.26 (5) (b) if the person has been convicted of a felony and has not been pardoned for that felony.

111.335(1)(cm) (cm) Notwithstanding s. 111.322, it is not employment discrimination because of conviction record to refuse to employ as an installer of burglar alarms a person who has been convicted of a felony and has not been pardoned.

111.335(1)(cs) (cs) Notwithstanding s. 111.322, it is not employment discrimination because of conviction record to revoke, suspend or refuse to renew a license or permit under ch. 125 if the person holding or applying for the license or permit has been convicted of one or more of the following:

111.335(1)(cs)1. 1. Manufacturing, distributing or delivering a controlled substance or controlled substance analog under s. 961.41 (1).

111.335(1)(cs)2. 2. Possessing, with intent to manufacture, distribute or deliver, a controlled substance or controlled substance analog under s. 961.41 (1m).

111.335(1)(cs)3. 3. Possessing, with intent to manufacture, distribute or deliver, or manufacturing, distributing or delivering a controlled substance or controlled substance analog under a federal law that is substantially similar to s. 961.41 (1) or (1m).

111.335(1)(cs)4. 4. Possessing, with intent to manufacture, distribute or deliver, or manufacturing, distributing or delivering a controlled substance or controlled substance analog under the law of another state that is substantially similar to s. 961.41 (1) or (1m).

111.335(1)(cs)5. 5. Possessing any of the materials listed in s. 961.65 with intent to manufacture methamphetamine under that section or under a federal law or a law of another state that is substantially similar to s. 961.65.

111.335(1)(cv) (cv) Notwithstanding s. 111.322, it is not employment discrimination because of conviction record to refuse to employ in a position in the classified service or in a position described in s. 230.08 (2) (k) a person who has been convicted under 50 USC, Appendix, section 462 for refusing to register with the selective service system and who has not been pardoned.

Effective date text (cv) Notwithstanding s. 111.322, it is not employment discrimination because of conviction record to refuse to employ in a position in the classified service a person who has been convicted under 50 USC, Appendix, section 462 for refusing to register with the selective service system and who has not been pardoned.

111.335(1)(cx) (cx) Notwithstanding s. 111.322, it is not employment discrimination because of conviction record to refuse to employ or license, or to bar or terminate from employment or licensure, any individual who has been convicted of any offense under s. 38.50 (13) (c).

111.335(1)(d) (d)

111.335(1)(d)1.1. In this paragraph, "educational agency" means a school district, a cooperative educational service agency, a county children with disabilities education board, a state prison under s. 302.01, a juvenile correctional facility, as defined in s. 938.02 (10p), a secured residential care center for children and youth, as defined in s. 938.02 (15g), the Wisconsin Center for the Blind and Visually Impaired, the Wisconsin Educational Services Program for the Deaf and Hard of Hearing, the Mendota Mental Health Institute, the Winnebago Mental Health Institute, a state center for the developmentally disabled, a private school, a charter school, a private, nonprofit, nonsectarian agency under contract with a school board under s. 118.153 (3) (c), or a nonsectarian private school or agency under contract with the board of school directors in a 1st class city under s. 119.235 (1).

111.335(1)(d)2. 2. Notwithstanding s. 111.322, it is not employment discrimination because of conviction record for an educational agency to refuse to employ or to terminate from employment an individual who has been convicted of a felony and who has not been pardoned for that felony.

111.335 History History: 1981 c. 334; 1991 a. 216; 1993 a. 98; 1995 a. 448, 461; 1997 a. 112; 2001 a. 16; 2003 a. 33; 2005 a. 14; 2009 a. 300; 2011 a. 32, 83.

111.335 Annotation A rule adopted under s. 165.85 properly barred a nonpardoned felon from holding a police job. Law Enforcement Standards Board v. Lyndon Station, 101 Wis. 2d 472, 305 N.W.2d 89 (1981).

111.335 Annotation A conviction for armed robbery in and of itself constituted circumstances substantially related to a school bus driver's licensure. Gibson v. Transportation Commission, 106 Wis. 2d 22, 315 N.W.2d 346 (1982).

111.335 Annotation An employer's inquiry is limited to general facts in determining whether the "circumstances of the offense" relate to the job. It is not the details of the criminal activity that are important, but rather the circumstances that foster criminal activity, such as opportunity for criminal behavior, reaction to responsibility, and character traits of the person. County of Milwaukee v. LIRC, 139 Wis. 2d 805, 407 N.W.2d 908 (1987).

111.335 Annotation There is no requirement that an employer take affirmative steps to accommodate individuals convicted of felonies. Knight v. LIRC, 220 Wis. 2d 137, 582 N.W.2d 448 (Ct. App. 1998), 97-1606.

111.335 Annotation When evaluating an individual for the position of reserve officer, a sheriff's department may consider information in its possession concerning the individual's juvenile record, subject to prohibitions against arrest record and conviction record discrimination contained in the WFEA. 79 Atty. Gen. 89.

111.335 Annotation Race, Crime, and Getting a Job. Pager. 2005 WLR 617.

111.335 Annotation Discrimination in employment on the basis of arrest or conviction record. Mukamel. WBB Sept. 1983.



111.337 Creed; exceptions and special cases.

111.337  Creed; exceptions and special cases.

111.337(1)(1) Employment discrimination because of creed includes, but is not limited to, refusing to reasonably accommodate an employee's or prospective employee's religious observance or practice unless the employer can demonstrate that the accommodation would pose an undue hardship on the employer's program, enterprise or business.

111.337(2) (2) Notwithstanding s. 111.322, it is not employment discrimination because of creed:

111.337(2)(a) (a) For a religious association not organized for private profit or an organization or corporation which is primarily owned or controlled by such a religious association to give preference to an applicant or employee who is a member of the same or a similar religious denomination.

111.337(2)(am) (am) For a religious association not organized for private profit or an organization or corporation which is primarily owned or controlled by such a religious association to give preference to an applicant or employee who adheres to the religious association's creed, if the job description demonstrates that the position is clearly related to the religious teachings and beliefs of the religious association.

111.337(2)(b) (b) For a fraternal as defined in s. 614.01 (1) (a) to give preference to an employee or applicant who is a member or is eligible for membership in the fraternal, with respect to hiring to or promotion to the position of officer, administrator or salesperson.

111.337(3) (3) No county, city, village or town may adopt any provision concerning employment discrimination because of creed that prohibits activity allowed under this section.

111.337 History History: 1981 c. 334; 1983 a. 189 s. 329 (25); 1987 a. 149.

111.337 Annotation Sub. (2) does not allow religious organizations to engage in prohibited forms of discrimination. Sacred Heart School Board v. LIRC, 157 Wis. 2d 638, 460 N.W.2d 430 (Ct. App. 1990).

111.337 Annotation A union violated Title VII of the federal Civil Rights Act by causing an employer to fire an employee because of the employee's refusal, on religious grounds, to pay union dues. Nottelson v. Smith Steel Workers D.A.L.U. 19806, 643 F. 2d 445 (1981).

111.337 Annotation The supreme court redefines employer's role in religious accommodation. Soeka. WBB July 1987.



111.34 Disability; exceptions and special cases.

111.34  Disability; exceptions and special cases.

111.34(1)(1) Employment discrimination because of disability includes, but is not limited to:

111.34(1)(a) (a) Contributing a lesser amount to the fringe benefits, including life or disability insurance coverage, of any employee because of the employee's disability; or

111.34(1)(b) (b) Refusing to reasonably accommodate an employee's or prospective employee's disability unless the employer can demonstrate that the accommodation would pose a hardship on the employer's program, enterprise or business.

111.34(2) (2)

111.34(2)(a)(a) Notwithstanding s. 111.322, it is not employment discrimination because of disability to refuse to hire, employ, admit or license any individual, to bar or terminate from employment, membership or licensure any individual, or to discriminate against any individual in promotion, compensation or in terms, conditions or privileges of employment if the disability is reasonably related to the individual's ability to adequately undertake the job-related responsibilities of that individual's employment, membership or licensure.

111.34(2)(b) (b) In evaluating whether an individual with a disability can adequately undertake the job-related responsibilities of a particular job, membership or licensed activity, the present and future safety of the individual, of the individual's coworkers and, if applicable, of the general public may be considered. However, this evaluation shall be made on an individual case-by-case basis and may not be made by a general rule which prohibits the employment or licensure of individuals with disabilities in general or a particular class of individuals with disabilities.

111.34(2)(c) (c) If the employment, membership or licensure involves a special duty of care for the safety of the general public, including but not limited to employment with a common carrier, this special duty of care may be considered in evaluating whether the employee or applicant can adequately undertake the job-related responsibilities of a particular job, membership or licensed activity. However, this evaluation shall be made on an individual case-by-case basis and may not be made by a general rule which prohibits the employment or licensure of individuals with disabilities in general or a particular class of individuals with disabilities.

111.34 History History: 1981 c. 334; 1997 a. 112.

111.34 Annotation The utilization of federal regulations as a hiring standard, although not applicable to the employing taxi company, demonstrated a rational relationship to the safety obligations imposed on the employer, and its use was not the result of an arbitrary belief lacking in objective reason or rationale. Boynton Cab Co. v. DILHR, 96 Wis. 2d 396, 291 N.W.2d 850 (1980).

111.34 Annotation An employee handicapped by alcoholism was properly discharged under s. 111.32 (5) (f), 1973 Stats., (a predecessor to this section) for inability to efficiently perform job duties. Squires v. LIRC, 97 Wis. 2d 648, 294 N.W.2d 48 (Ct. App. 1980).

111.34 AnnotationSmall stature is not a handicap. American Motors Corp. v. LIRC, 114 Wis. 2d 288, 338 N.W.2d 518 (Ct. App. 1983); aff'd, 119 Wis. 2d 706, 350 N.W.2d 120 (1984).

111.34 Annotation Physical standards for school bus operators established under s. 343.12 (2) (g) are not exempt from the requirements of sub. (2) (b). Bothum v. Department of Transportation, 134 Wis. 2d 378, 396 N.W.2d 785 (Ct. App. 1986).

111.34 Annotation The duty to reasonably accommodate under sub. (1) (b) is to be broadly interpreted and may involve the transfer of an individual from one job to another. What is reasonable will depend on the facts of the case. McMullen v. LIRC, 148 Wis. 2d 270, 434 N.W.2d 270 (Ct. App. 1986).

111.34 Annotation To avail itself of the defense under sub. (2) that an ostensibly safety-based employment restriction is job-related, an employer bears the burden of proving to a reasonable probability that the restriction is necessary to prevent harm to the employee or others. Racine Unified School District v. LIRC, 164 Wis. 2d 567, 476 N.W.2d 707 (Ct. App. 1991).

111.34 Annotation Temporary forbearance of work rules while determining whether an employee's medical problem is treatable may be a reasonable accommodation under sub. (1) (b). The purpose of reasonable accommodation is to enable employees to adequately undertake job-related responsibilities. Target Stores v. LIRC, 217 Wis. 2d 1, 576 N.W.2d 545 (Ct. App. 1998), 97-1253. See also Stoughton Trailers, Inc. v. LIRC, 2007 WI 105, 303 Wis. 2d 514, 735 N.W.2d 477, 04-1550.

111.34 Annotation Whether an employee's mental illness caused him to react angrily and commit the act of insubordination that led to the termination of his employment was sufficiently complex and technical that expert testimony was required. Wal-Mart Stores, Inc. v. LIRC, 2000 WI App 272, 240 Wis. 2d 209, 621 N.W.2d 633, 99-2632.

111.34 Annotation A complainant must show that he or she is handicapped and that the employer took one of the prohibited actions based on that handicap. The employer then has a burden of proving a defense. Sub. (1) (b) does not require an employer to make a reasonable accommodation if the accommodation will impose a hardship on the employer, but if the employer is not able to demonstrate that the accommodation would pose a hardship there is a violation. Crystal Lake Cheese Factory v. LIRC, 2003 WI 106, 264 Wis. 2d 200, 664 N.W.2d 651, 02-0815.

111.34 Annotation A reasonable accommodation is not limited to that which would allow the employee to perform adequately all of his or her job duties. A change in job duties may be a reasonable accommodation in a given circumstance. Crystal Lake Cheese Factory v. LIRC, 2003 WI 106, 264 Wis. 2d 200, 664 N.W.2d 651, 02-0815.

111.34 Annotation An interstate commercial driver need not seek a determination of medical qualification from the federal department of transportation (DOT) prior to filing a disability discrimination claim under this chapter. When medical and physical qualifications to be an interstate driver are material to a claim, and a dispute arises concerning those qualifications that cannot be resolved by facial application of DOT regulations, the dispute should be resolved by the DOT under its dispute resolution procedure. The employer must seek a determination of medical and physical qualification from the DOT if the employer intends to offer a defense that the driver was not qualified for medical reasons. Szleszinski v. Labor & Industry Review Commission, 2007 WI 106, 304 Wis. 2d 258, 736 N.W.2d 111, 04-3033.

111.34 Annotation A person suffering from a contagious disease may be handicapped under the federal Rehabilitation Act of 1973. School Board of Nassau County v. Arline, 480 U.S. 273 (1987).

111.34 Annotation Crystal Lake Cheese Factory v. Labor and Industry Review Commission: A reasonable Turn Under the Wisconsin Fair Employment Act. Haas. 2004 WLR 1535.

111.34 Annotation Hidden handicaps: Protection of alcoholics, drug addicts, and the mentally ill against employment discrimination under the rehabilitation act of 1973 and the Wisconsin fair employment act. 1983 WLR 725.

111.34 Annotation Disability Law in Wisconsin Workplaces. Vergeront & Cochrane. Wis. Law. Oct. 2004.

111.34 Annotation ADA and WFEA: Differing Disability Protections. Backer & Mishlove. Wis. Law. Oct. 2004.



111.345 Marital status; exceptions and special cases.

111.345  Marital status; exceptions and special cases. Notwithstanding s. 111.322, it is not employment discrimination because of marital status to prohibit an individual from directly supervising or being directly supervised by his or her spouse.

111.345 History History: 1981 c. 334.

111.345 Annotation A work rule intended to limit extramarital affairs among coemployees was not discrimination because of marital status. Federated Rural Electric Insurance v. Kessler, 131 Wis. 2d 189, 388 N.W.2d 553 (1986).



111.35 Use or nonuse of lawful products; exceptions and special cases.

111.35  Use or nonuse of lawful products; exceptions and special cases.

111.35(1)(1)

111.35(1)(a)(a) Notwithstanding s. 111.322, it is not employment discrimination because of use of a lawful product off the employer's premises during nonworking hours for a nonprofit corporation that, as one of its primary purposes or objectives, discourages the general public from using a lawful product to refuse to hire or employ an individual, to suspend or terminate the employment of an individual, or to discriminate against an individual in promotion, in compensation or in terms, conditions or privileges of employment, because that individual uses off the employer's premises during nonworking hours a lawful product that the nonprofit corporation discourages the general public from using.

111.35(1)(b) (b) Notwithstanding s. 111.322, it is not employment discrimination because of nonuse of a lawful product off the employer's premises during nonworking hours for a nonprofit corporation that, as one of its primary purposes or objectives, encourages the general public to use a lawful product to refuse to hire or employ an individual, to suspend or terminate the employment of an individual, or to discriminate against an individual in promotion, in compensation or in terms, conditions or privileges of employment, because that individual does not use off the employer's premises during nonworking hours a lawful product that the nonprofit corporation encourages the general public to use.

111.35(2) (2) Notwithstanding s. 111.322, it is not employment discrimination because of use or nonuse of a lawful product off the employer's premises during nonworking hours for an employer, labor organization, employment agency, licensing agency or other person to refuse to hire, employ, admit, or license an individual, to bar, suspend or terminate an individual from employment, membership or licensure, or to discriminate against an individual in promotion, in compensation or in terms, conditions or privileges of employment or labor organization membership if the individual's use or nonuse of a lawful product off the employer's premises during nonworking hours does any of the following:

111.35(2)(a) (a) Impairs the individual's ability to undertake adequately the job-related responsibilities of that individual's employment, membership or licensure.

111.35(2)(b) (b) Creates a conflict of interest, or the appearance of a conflict of interest, with the job-related responsibilities of that individual's employment, membership or licensure.

111.35(2)(c) (c) Conflicts with a bona fide occupational qualification that is reasonably related to the job-related responsibilities of that individual's employment, membership or licensure.

111.35(2)(d) (d) Constitutes a violation of s. 254.92 (2).

111.35(2)(e) (e) Conflicts with any federal or state statute, rule or regulation.

111.35(3) (3)

111.35(3)(a)(a) Notwithstanding s. 111.322, it is not employment discrimination because of use of a lawful product off the employer's premises during nonworking hours for an employer, labor organization, employment agency, licensing agency or other person to offer a policy or plan of life, health or disability insurance coverage under which the type of coverage or the price of coverage for an individual who uses a lawful product off the employer's premises during nonworking hours differs from the type of coverage or the price of coverage provided for an individual who does not use that lawful product, if all of the following conditions apply:

111.35(3)(a)1. 1. The difference between the premium rates charged to an individual who uses that lawful product and the premium rates charged to an individual who does not use that lawful product reflects the cost of providing the coverage to the individual who uses that lawful product.

111.35(3)(a)2. 2. The employer, labor organization, employment agency, licensing agency or other person that offers the coverage provides each individual who is charged a different premium rate based on that individual's use of a lawful product off the employer's premises during nonworking hours with a written statement specifying the premium rate differential used by the insurance carrier.

111.35(3)(b) (b) Notwithstanding s. 111.322, it is not employment discrimination because of nonuse of a lawful product off the employer's premises during nonworking hours for an employer, labor organization, employment agency, licensing agency or other person to offer a policy or plan of life, health or disability insurance coverage under which the type of coverage or the price of coverage for an individual who does not use a lawful product off the employer's premises during nonworking hours differs from the type of coverage or the price of coverage provided for an individual who uses that lawful product, if all of the following conditions apply:

111.35(3)(b)1. 1. The difference between the premium rates charged to an individual who does not use that lawful product and the premium rates charged to an individual who uses that lawful product reflects the cost of providing the coverage to the individual who does not use that lawful product.

111.35(3)(b)2. 2. The employer, labor organization, employment agency, licensing agency or other person that offers the coverage provides each individual who is charged a different premium rate based on that individual's nonuse of a lawful product off the employer's premises during nonworking hours with a written statement specifying the premium rate differential used by the insurance carrier.

111.35(4) (4) Notwithstanding s. 111.322, it is not employment discrimination because of use of a lawful product off the employer's premises during nonworking hours to refuse to employ an applicant if the applicant's use of a lawful product consists of smoking tobacco and the employment is as a fire fighter covered under s. 891.45 or 891.455.

111.35 History History: 1991 a. 310; 1995 a. 352; 1997 a. 173; 1999 a. 9.



111.355 Military service; exceptions and special cases.

111.355  Military service; exceptions and special cases.

111.355(1)(1) Employment discrimination because of military service includes an employer, labor organization, licensing agency, employment agency, or other person refusing to hire, employ, admit, or license an individual, barring or terminating an individual from employment, membership, or licensure, or discriminating against an individual in promotion, in compensation, or in the terms, conditions, or privileges of employment because the individual is or applies to be a member of the U.S. armed forces, the state defense force, the national guard of any state, or any reserve component of the U.S. armed forces or because the individual performs, has performed, applies to perform, or has an obligation to perform military service.

111.355(2) (2) Notwithstanding s. 111.322, it is not employment discrimination because of military service for an employer, licensing agency, employment agency, or other person to refuse to hire, employ, or license an individual or to bar or terminate an individual from employment or licensure because the individual has been discharged from military service under a bad conduct, dishonorable, or other than honorable discharge, or under an entry-level separation, and the circumstances of the discharge or separation substantially relate to the circumstances of the particular job or licensed activity.

111.355 History History: 2007 a. 159.



111.36 Sex, sexual orientation; exceptions and special cases.

111.36  Sex, sexual orientation; exceptions and special cases.

111.36(1)(1) Employment discrimination because of sex includes, but is not limited to, any of the following actions by any employer, labor organization, employment agency, licensing agency or other person:

111.36(1)(a) (a) Discriminating against any individual in promotion, compensation paid for equal or substantially similar work, or in terms, conditions or privileges of employment or licensing on the basis of sex where sex is not a bona fide occupational qualification.

111.36(1)(b) (b) Engaging in sexual harassment; or implicitly or explicitly making or permitting acquiescence in or submission to sexual harassment a term or condition of employment; or making or permitting acquiescence in, submission to or rejection of sexual harassment the basis or any part of the basis for any employment decision affecting an employee, other than an employment decision that is disciplinary action against an employee for engaging in sexual harassment in violation of this paragraph; or permitting sexual harassment to have the purpose or effect of substantially interfering with an employee's work performance or of creating an intimidating, hostile or offensive work environment. Under this paragraph, substantial interference with an employee's work performance or creation of an intimidating, hostile or offensive work environment is established when the conduct is such that a reasonable person under the same circumstances as the employee would consider the conduct sufficiently severe or pervasive to interfere substantially with the person's work performance or to create an intimidating, hostile or offensive work environment.

111.36(1)(br) (br) Engaging in harassment that consists of unwelcome verbal or physical conduct directed at another individual because of that individual's gender, other than the conduct described in par. (b), and that has the purpose or effect of creating an intimidating, hostile or offensive work environment or has the purpose or effect of substantially interfering with that individual's work performance. Under this paragraph, substantial interference with an employee's work performance or creation of an intimidating, hostile or offensive work environment is established when the conduct is such that a reasonable person under the same circumstances as the employee would consider the conduct sufficiently severe or pervasive to interfere substantially with the person's work performance or to create an intimidating, hostile or offensive work environment.

111.36(1)(c) (c) Discriminating against any woman on the basis of pregnancy, childbirth, maternity leave or related medical conditions by engaging in any of the actions prohibited under s. 111.322, including, but not limited to, actions concerning fringe benefit programs covering illnesses and disability.

111.36(1)(d) (d)

111.36(1)(d)1.1. For any employer, labor organization, licensing agency or employment agency or other person to refuse to hire, employ, admit or license, or to bar or terminate from employment, membership or licensure any individual, or to discriminate against an individual in promotion, compensation or in terms, conditions or privileges of employment because of the individual's sexual orientation; or

111.36(1)(d)2. 2. For any employer, labor organization, licensing agency or employment agency or other person to discharge or otherwise discriminate against any person because he or she has opposed any discriminatory practices under this paragraph or because he or she has made a complaint, testified or assisted in any proceeding under this paragraph.

111.36(2) (2) For the purposes of this subchapter, sex is a bona fide occupational qualification if all of the members of one sex are physically incapable of performing the essential duties required by a job, or if the essence of the employer's business operation would be undermined if employees were not hired exclusively from one sex.

111.36(3) (3) For purposes of sexual harassment claims under sub. (1) (b), an employer, labor organization, employment agency or licensing agency is presumed liable for an act of sexual harassment by that employer, labor organization, employment agency or licensing agency or by any of its employees or members, if the act occurs while the complaining employee is at his or her place of employment or is performing duties relating to his or her employment, if the complaining employee informs the employer, labor organization, employment agency or licensing agency of the act, and if the employer, labor organization, employment agency or licensing agency fails to take appropriate action within a reasonable time.

111.36 History History: 1981 c. 334 ss. 7m, 22; 1981 c. 391; 1993 a. 427.

111.36 Annotation Federal law may be looked to in interpreting sub. (1) (b) and (br). Under federal law "hostile environment" sexual harassment is actionable if it is sufficiently severe or pervasive to alter the conditions of employment and create an abusive working environment. Kannenberg v. LIRC, 213 Wis. 2d 373, 571 N.W.2d 165 (Ct. App. 1997), 97-0224.

111.36 Annotation The exclusion of contraceptives from an employer or college or university sponsored benefits program that otherwise provides prescription drug coverage violates Wisconsin law prohibiting sex discrimination in employment and in higher education, ss. 111.31 to 111.395, 36.12, and 38.23. OAG 1-04.

111.36 Annotation Emotional distress injury due to on-the-job sexual harassment was exclusively compensable under s.102.03. Zabkowicz v. West Bend Co., Division of Dart Industries, Inc. 789 F. 2d 540 (1986).

111.36 Annotation Expanding the Notion of "Equal Coverage": The Wisconsin Fair Employment Act Requires Contraceptive Coverage for All Employer-Sponsored Prescription Drug Plans. Mason. 2005 WLR 913.

111.36 Annotation Sexual harassment. Gibson, WBB March, 1981.



111.365 Communication of opinions; exceptions and special cases.

111.365  Communication of opinions; exceptions and special cases.

111.365(1)(1) Employment discrimination because of declining to attend a meeting or to participate in any communication about religious matters or political matters includes all of the following:

111.365(1)(a) (a) Discharging or otherwise discriminating against an employee because the employee declines to attend an employer-sponsored meeting or to participate in any communication with the employer or with an agent, representative, or designee of the employer, the primary purpose purpose of which is to communicate the opinion of the employer about religious matters or political matters.

111.365(1)(b) (b) Threatening to discharge or otherwise discriminate against an employee as a means of requiring the employee to attend a meeting or participate in a communication described in par. (a).

111.365(2) (2) Notwithstanding s. 111.322, it is not employment discrimination because of declining to attend a meeting or to participate in any communication about religious matters or political matters for an employer to refuse to hire or employ an individual, to suspend or terminate the employment of an individual, or to discriminate against an individual in promotion, in compensation, or in terms, conditions, or privileges of employment, because the individual declines to attend a meeting or to participate in a communication described in sub. (1) (a) if any of the following applies:

111.365(2)(a) (a) The employer is a religious association not organized for private profit or an organization or corporation that is primarily owned or controlled by such a religious association and the primary purpose of the meeting or communication is to communicate the employer's religious beliefs, tenets, or practices.

111.365(2)(b) (b) The employer is a political organization, including a political party or any other organization that engages, in substantial part, in political activities, and the primary purpose of the meeting or communication is to communicate the employer's political tenets or purposes.

111.365(2)(c) (c) The primary purpose of the meeting or communication is to communicate information about religious matters or political matters that the employer is required by law to communicate and no information is communicated about those matters beyond what is legally required.

111.365(3) (3) This section and s. 111.322 do not limit any of the following:

111.365(3)(a) (a) The application of s. 11.36.

111.365(3)(b) (b) The right of an employer's executive, managerial, or administrative personnel to discuss issues relating to the operation of the employer's program, business, or enterprise, including issues arising under this section.

111.365(3)(c) (c) The right of an employer to offer meetings or other communications about religious matters or political matters for which attendance or participation is strictly voluntary.

111.365 History History: 2009 a. 290.



111.37 Use of honesty testing devices in employment situations.

111.37  Use of honesty testing devices in employment situations.

111.37(1)(1)  Definitions. In this section:

111.37(1)(a) (a) "Employer", notwithstanding s. 111.32 (6), means any person acting directly or indirectly in the interest of an employer in relation to an employee or prospective employee. "Employer", notwithstanding s. 111.32 (6), does not include the federal government.

111.37(1)(b) (b) "Lie detector" means a polygraph, deceptograph, voice stress analyzer, psychological stress evaluator or other similar device, whether mechanical or electrical, that is used, or the results of which are used, to render a diagnostic opinion about the honesty or dishonesty of an individual.

111.37(1)(c) (c) "Polygraph" means an instrument that fulfills all of the following requirements:

111.37(1)(c)1. 1. Records continuously, visually, permanently and simultaneously any changes in cardiovascular, respiratory and electrodermal patterns as minimum instrumentation standards.

111.37(1)(c)2. 2. Is used, or the results of which are used, to render a diagnostic opinion about the honesty or dishonesty of an individual.

111.37(2) (2) Prohibitions on lie detector use. Except as provided in subs. (5) and (6), no employer may do any of the following:

111.37(2)(a) (a) Directly or indirectly require, request, suggest or cause an employee or prospective employee to take or submit to a lie detector test.

111.37(2)(b) (b) Use, accept, refer to or inquire about the results of a lie detector test of an employee or prospective employee.

111.37(2)(c) (c) Discharge, discipline, discriminate against or deny employment or promotion to, or threaten to take any such action against, any of the following:

111.37(2)(c)1. 1. An employee or prospective employee who refuses, declines or fails to take or submit to a lie detector test.

111.37(2)(c)2. 2. An employee or prospective employee on the basis of the results of a lie detector test.

111.37(2)(d) (d) Discharge, discipline, discriminate against or deny employment or promotion to, or threaten to take any such action against, an employee or prospective employee for any of the following reasons:

111.37(2)(d)1. 1. The employee or prospective employee has filed a complaint or instituted or caused to be instituted a proceeding under this section.

111.37(2)(d)2. 2. The employee or prospective employee has testified or is about to testify in a proceeding under this section.

111.37(2)(d)3. 3. The employee or prospective employee, on behalf of that employee, prospective employee or another person, has exercised any right under this section.

111.37(3) (3) Notice of protection. The department shall prepare and distribute a notice setting forth excerpts from, or summaries of, the pertinent provisions of this section. Each employer that administers lie detector tests, or that has lie detector tests administered, to its employees shall post and maintain that notice in conspicuous places on its premises where notices to employees and applicants for employment are customarily posted.

111.37(4) (4) Department's duties and powers.

111.37(4)(a)(a) The department shall do all of the following:

111.37(4)(a)1. 1. Promulgate rules that are necessary under this section.

111.37(4)(a)2. 2. Cooperate with regional, local and other agencies and cooperate with, and furnish technical assistance to, employment agencies other than this state, employers and labor organizations to aid in enforcing this section.

111.37(4)(a)3. 3. Make investigations and inspections and require the keeping of records necessary for the administration of this section.

111.37(4)(b) (b) For the purpose of any hearing or investigation under this section, the department may issue subpoenas.

111.37(5) (5) Exemptions.

111.37(5)(a)(a) Except as provided in sub. (6), this section does not prohibit an employer from requesting an employee to submit to a polygraph test if all of the following conditions apply:

111.37(5)(a)1. 1. The test is administered in connection with an ongoing investigation involving economic loss or injury to the employer's business, including theft, embezzlement, misappropriation and unlawful industrial espionage or sabotage.

111.37(5)(a)2. 2. The employee had access to the property that is the subject of the investigation under subd. 1.

111.37(5)(a)3. 3. The employer has a reasonable suspicion that the employee was involved in the incident or activity under investigation.

111.37(5)(a)4. 4. The employer executes a statement, provided to the examinee before the test, that sets forth with particularity the specific incident or activity being investigated and the basis for testing particular employees; that is signed by a person, other than a polygraph examiner, authorized legally to bind the employer; that is retained by the employer for at least 3 years; and that identifies the specific economic loss or injury to the business of the employer, indicates that the employee had access to the property that is the subject of the investigation and describes the basis of the employer's reasonable suspicion that the employee was involved in the incident or activity under investigation.

111.37(5)(b) (b) Except as provided in sub. (6), this section does not prohibit an employer from administering polygraph tests, or from having polygraph tests administered, on a prospective employee who, if hired, would perform the employer's primary business purpose if the employer's primary business purpose is providing security personnel, armored car personnel or personnel engaged in the design, installation and maintenance of security alarm systems and if the employer protects any of the following:

111.37(5)(b)1. 1. Facilities, materials or operations that have a significant impact on the public health, safety or welfare of this state or the national security of the United States, including facilities engaged in the production, transmission or distribution of electric or nuclear power; public water supply facilities; shipments or storage of radioactive or other toxic waste materials; and public transportation.

111.37(5)(b)2. 2. Currency, negotiable securities, precious commodities or instruments and proprietary information.

111.37(5)(bm) (bm) Except as provided in sub. (6), this section does not prohibit a Wisconsin law enforcement agency from administering a polygraph test, or from having a polygraph test administered, on a prospective employee.

111.37(5)(c) (c) Except as provided in sub. (6), this section does not prohibit an employer that is authorized to manufacture, distribute or dispense a controlled substance included in schedule I, II, III, IV or V under ch. 961 from administering a polygraph test, or from having a polygraph test administered, if the test is administered to a prospective employee who would have direct access to the manufacture, storage, distribution or sale of the controlled substance or to a current employee if the test is administered in connection with an ongoing investigation of criminal or other misconduct that involves, or potentially involves, loss or injury to the manufacture, distribution or dispensing of the controlled substance by that employer and the employee had access to the person or property that is the subject of the investigation.

111.37(6) (6) Restrictions on use of exemptions.

111.37(6)(a)(a) The exemption under sub. (5) (a) does not apply if an employee is discharged, disciplined, denied employment or promotion or otherwise discriminated against on the basis of an analysis of a polygraph test chart or a refusal to take a polygraph test without additional supporting evidence. The evidence required by sub. (5) (a) may serve as additional supporting evidence.

111.37(6)(b) (b) The exemptions under sub. (5) (b) to (c) do not apply if an analysis of a polygraph test chart is used, or a refusal to take a polygraph test is used, as the sole basis upon which an adverse employment action described in par. (a) is taken against an employee or prospective employee.

111.37(6)(c) (c) The exemptions under sub. (5) (a) to (c) do not apply unless all of the following requirements are fulfilled:

111.37(6)(c)1. 1. Throughout all phases of the test the examinee is permitted to end the test at any time; the examinee is not asked questions in a manner that degrades, or needlessly intrudes on, the examinee; the examinee is not asked any question about religious beliefs or affiliations, political beliefs or affiliations, sexual behavior, beliefs or opinions on racial matters, or about beliefs, affiliations, opinions, or lawful activities regarding unions or labor organizations; and the examiner does not conduct the test if there is sufficient written evidence provided by a physician that the examinee is suffering from a medical or psychological condition or undergoing treatment that might cause abnormal responses during the testing.

111.37(6)(c)2. 2. Before the test is administered the prospective examinee is provided with reasonable oral and written notice of the date, time and location of the test, and of the examinee's right to obtain and consult with legal counsel or an employee representative before each phase of the test; is informed orally and in writing of the nature and characteristics of the tests and of the instruments involved; is informed orally and in writing whether or not the testing area contains a 2-way mirror, a camera or any other device through which the test can be observed; is informed orally and in writing whether or not any device other than the polygraph, including any device for recording or monitoring the test, will be used; is informed orally and in writing that the employer or the examinee may, after so informing the examinee, make a recording of the test; is read and signs a written notice informing the examinee that the examinee cannot be required to take the test as a condition of employment, that any statement made during the test may constitute additional supporting evidence for the purposes of an adverse employment action under par. (a), of the limitations on the use of a polygraph test under this subsection, of the legal rights and remedies available to the examinee under this section and ss. 905.065 and 942.06, of the legal rights and remedies available to the examinee if the polygraph test is not conducted in accordance with this section and of the legal rights and remedies of the employer under this section; is provided an opportunity to review all questions to be asked during the test; and is informed of the right to end the test at any time.

111.37(6)(c)3. 3. The examiner does not ask the examinee any question during the test that was not presented in writing for review to the examinee before the test.

111.37(6)(c)4. 4. Before any adverse employment action, the employer interviews the examinee on the basis of the results of the test; provides the examinee written copies of any opinion or conclusion rendered as a result of the test, the questions asked during the test and the corresponding charted responses; and offers the examinee the opportunity to explain any questionable responses or to retake the examination or both. If the subsequent responses or the reexamination clarify any questionable response, the results of the initial tests shall not be reported further and shall be removed, corrected or clarified in the employee's personnel records under s. 103.13 (4).

111.37(6)(c)5. 5. The examiner does not conduct and complete more than 5 polygraph tests on any day and does not conduct any polygraph test that lasts for less than 90 minutes.

111.37(6)(c)6. 6. The test is administered at a reasonable time and location.

111.37(6)(d) (d) The exemptions under sub. (5) (a) to (c) do not apply unless the individual who conducts the polygraph test satisfies all of the following requirements:

111.37(6)(d)1. 1. Maintains at least a $50,000 bond or an equivalent amount of professional liability coverage.

111.37(6)(d)2. 2. Renders no opinion or conclusion about the test unless it is in writing and based solely on an analysis of polygraph test charts, does not contain information other than admissions, information, case facts and interpretation of the charts relevant to the purpose and stated objectives of the test, and does not include any recommendation concerning the employment of the examinee.

111.37(6)(d)3. 3. Maintains all opinions, reports, charts, written questions, lists and other records relating to the test for at least 3 years after administration of the test.

111.37(7) (7) Disclosure of information. No person other than the examinee may disclose information obtained during a polygraph test, except that a polygraph examiner may disclose information acquired from a polygraph test to the examinee or any other person specifically designated in writing by the examinee.

111.37(8) (8) Enforcement provisions.

111.37(8)(a)(a) In addition to the rights, remedies and procedures under ss. 111.375 and 111.39, any employer who violates this section may be required to forfeit not more than $10,000.

111.37(8)(b) (b) The rights, remedies and procedures provided by this section may not be waived by contract or otherwise, unless that waiver is part of a written settlement agreed to and signed by the parties to an action or complaint under this section.

111.37 History History: 1979 c. 319; 1981 c. 334 ss. 12, 24; Stats. 1981 s. 111.37; 1991 a. 289; 1995 a. 314, 448; 1997 a. 35.



111.371 Local ordinance; collective bargaining agreements.

111.371  Local ordinance; collective bargaining agreements. Section 111.37 does not do any of the following:

111.371(1) (1) Prevent a county, city, village or town from adopting an ordinance that prohibits honesty testing, restricts the use of honesty testing to a greater extent than s. 111.37 or provides employees with more rights and remedies with respect to honesty testing than are provided under s. 111.37.

111.371(2) (2) Supersede, preempt or prohibit provisions of a collective bargaining agreement that prohibit honesty testing, restrict the use of honesty testing to a greater extent than s. 111.37 or provide employees with more rights and remedies with respect to honesty testing than are provided under s. 111.37.

111.371 History History: 1991 a. 289, 315.



111.372 Use of genetic testing in employment situations.

111.372  Use of genetic testing in employment situations.

111.372(1)(1) No employer, labor organization, employment agency or licensing agency may directly or indirectly:

111.372(1)(a) (a) Solicit, require or administer a genetic test to any person as a condition of employment, labor organization membership or licensure.

111.372(1)(b) (b) Affect the terms, conditions or privileges of employment, labor organization membership or licensure or terminate the employment, labor organization membership or licensure of any person who obtains a genetic test.

111.372(2) (2) Except as provided in sub. (4), no person may sell to or interpret for an employer, labor organization, employment agency or licensing agency a genetic test of an employee, labor organization member or licensee or of a prospective employee, labor organization member or licensee.

111.372(3) (3) Any agreement between an employer, labor organization, employment agency or licensing agency and another person offering employment, labor organization membership, licensure or any pay or benefit to that person in return for taking a genetic test is prohibited.

111.372(4) (4) This section does not prohibit the genetic testing of an employee who requests a genetic test and who provides written and informed consent to taking a genetic test for any of the following purposes:

111.372(4)(a) (a) Investigating a worker's compensation claim under ch. 102.

111.372(4)(b) (b) Determining the employee's susceptibility or level of exposure to potentially toxic chemicals or potentially toxic substances in the workplace, if the employer does not terminate the employee, or take any other action that adversely affects any term, condition or privilege of the employee's employment, as a result of the genetic test.

111.372 History History: 1991 a. 117.

111.372 Annotation The New Genetic World and the Law. Derse. Wis. Law. April 2001.



111.375 Department to administer.

111.375  Department to administer.

111.375(1) (1) This subchapter shall be administered by the department. The department may make, amend and rescind such rules as are necessary to carry out this subchapter. The department or the commission may, by such agents or agencies as it designates, conduct in any part of this state any proceeding, hearing, investigation or inquiry necessary to the performance of its functions. The department shall preserve the anonymity of any employee who is the aggrieved party in a complaint of discrimination in promotion, compensation or terms and conditions of employment, of unfair honesty testing or of unfair genetic testing against his or her present employer until a determination as to probable cause has been made, unless the department determines that the anonymity will substantially impede the investigation.

111.375(2) (2) This subchapter applies to each agency of the state.

111.375 History History: 1975 c. 94; 1977 c. 29, 196; 1979 c. 221, 319, 355; 1981 c. 334 s. 13; Stats. 1981 s. 111.375; 1991 a. 117; 2003 a. 33.

111.375 Annotation Administrative remedies available under the fair employment act, subch. II of ch. 111, are the exclusive remedies for violations. The act does not provide a remedy for emotional distress resulting from discriminatory firing. Bachand v. Connecticut General Life Insurance Co. 101 Wis. 2d 617, 305 N.W.2d 149 (Ct. App. 1981).



111.38 Investigation and study of discrimination.

111.38  Investigation and study of discrimination. Except as provided under s. 111.375 (2), the department shall:

111.38(1) (1) Investigate the existence, character, causes and extent of discrimination in this state and the extent to which the same is susceptible of elimination.

111.38(2) (2) Study the best and most practicable ways of eliminating any discrimination found to exist, and formulate plans for the elimination thereof by education or other practicable means.

111.38(3) (3) Publish and disseminate reports embodying its findings and the results of its investigations and studies relating to discrimination and ways and means of reducing or eliminating it.

111.38(4) (4) Confer, cooperate with and furnish technical assistance to employers, labor unions, educational institutions and other public or private agencies in formulating programs, educational and otherwise, for the elimination of discrimination.

111.38(5) (5) Make specific and detailed recommendations to the interested parties as to the methods of eliminating discrimination.

111.38(6) (6) Transmit to the legislature from time to time recommendations for any legislation which may be deemed desirable in the light of the department's findings as to the existence, character and causes of any discrimination.

111.38 History History: 1977 c. 196; 1981 c. 334 ss. 18, 25 (2); Stats. 1981 s. 111.38.



111.39 Powers and duties of department.

111.39  Powers and duties of department. Except as provided under s. 111.375 (2), the department shall have the following powers and duties in carrying out this subchapter:

111.39(1) (1) The department may receive and investigate a complaint charging discrimination, discriminatory practices, unfair honesty testing or unfair genetic testing in a particular case if the complaint is filed with the department no more than 300 days after the alleged discrimination, unfair honesty testing or unfair genetic testing occurred. The department may give publicity to its findings in the case.

111.39(2) (2) In carrying out this subchapter the department and its duly authorized agents are empowered to hold hearings, subpoena witnesses, take testimony and make investigations in the manner provided in s. 103.005. The department or its duly authorized agents may privilege witnesses testifying before them under the provisions of this subchapter against self-incrimination.

111.39(3) (3) The department shall dismiss a complaint if the person filing the complaint fails to respond within 20 days to any correspondence from the department concerning the complaint and if the correspondence is sent by certified mail to the last-known address of the person.

111.39(4) (4)

111.39(4)(a)(a) The department shall employ such examiners as are necessary to hear and decide complaints of discrimination and to assist in the effective administration of this subchapter. The examiners may make findings and orders under this section.

111.39(4)(b) (b) If the department finds probable cause to believe that any discrimination has been or is being committed, that unfair honesty testing has occurred or is occurring or that unfair genetic testing has occurred or is occurring, it may endeavor to eliminate the practice by conference, conciliation or persuasion. If the department does not eliminate the discrimination, unfair honesty testing or unfair genetic testing, the department shall issue and serve a written notice of hearing, specifying the nature of the discrimination that appears to have been committed or unfair honesty testing or unfair genetic testing that has occurred, and requiring the person named, in this section called the "respondent", to answer the complaint at a hearing before an examiner. The notice shall specify a time of hearing not less than 30 days after service of the complaint, and a place of hearing within either the county of the respondent's residence or the county in which the discrimination, unfair honesty testing or unfair genetic testing appears to have occurred. The testimony at the hearing shall be recorded or taken down by a reporter appointed by the department.

111.39(4)(c) (c) If, after hearing, the examiner finds that the respondent has engaged in discrimination, unfair honesty testing or unfair genetic testing, the examiner shall make written findings and order such action by the respondent as will effectuate the purpose of this subchapter, with or without back pay. If the examiner awards any payment to an employee because of a violation of s. 111.321 by an individual employed by the employer, under s. 111.32 (6), the employer of that individual is liable for the payment. If the examiner finds a respondent violated s. 111.322 (2m), the examiner shall award compensation in lieu of reinstatement if requested by all parties and may award compensation in lieu of reinstatement if requested by any party. Compensation in lieu of reinstatement for a violation of s. 111.322 (2m) may not be less than 500 times nor more than 1,000 times the hourly wage of the person discriminated against when the violation occurred. Back pay liability may not accrue from a date more than 2 years prior to the filing of a complaint with the department. Interim earnings or amounts earnable with reasonable diligence by the person discriminated against or subjected to unfair honesty testing or unfair genetic testing shall operate to reduce back pay otherwise allowable. Amounts received by the person discriminated against or subject to the unfair honesty testing or unfair genetic testing as unemployment benefits or welfare payments shall not reduce the back pay otherwise allowable, but shall be withheld from the person discriminated against or subject to unfair honesty testing or unfair genetic testing and immediately paid to the unemployment reserve fund or, in the case of a welfare payment, to the welfare agency making the payment.

111.39(4)(d) (d) The department shall serve a certified copy of the findings and order on the respondent, the order to have the same force as other orders of the department and be enforced as provided in s. 103.005. Any person aggrieved by noncompliance with the order may have the order enforced specifically by suit in equity. If the examiner finds that the respondent has not engaged in discrimination, unfair honesty testing, or unfair genetic testing as alleged in the complaint, the department shall serve a certified copy of the examiner's findings on the complainant, together with an order dismissing the complaint.

111.39(5) (5)

111.39(5)(a)(a) Any respondent or complainant who is dissatisfied with the findings and order of the examiner may file a written petition with the department for review by the commission of the findings and order.

111.39(5)(b) (b) If no petition is filed within 21 days from the date that a copy of the findings and order of the examiner is mailed to the last-known address of the respondent the findings and order shall be considered final for purposes of enforcement under sub. (4) (d). If a timely petition is filed, the commission, on review, may either affirm, reverse or modify the findings or order in whole or in part, or set aside the findings and order and remand to the department for further proceedings. Such actions shall be based on a review of the evidence submitted. If the commission is satisfied that a respondent or complainant has been prejudiced because of exceptional delay in the receipt of a copy of any findings and order it may extend the time another 21 days for filing the petition with the department.

111.39(5)(c) (c) On motion, the commission may set aside, modify or change any decision made by the commission, at any time within 28 days from the date thereof if it discovers any mistake therein, or upon the grounds of newly discovered evidence. The commission may on its own motion, for reasons it deems sufficient, set aside any final decision of the commission within one year from the date thereof upon grounds of mistake or newly discovered evidence, and remand the case to the department for further proceedings.

111.39(6) (6) If an order issued under sub. (4) is unenforceable against any labor organization in which membership is a privilege, the employer with whom the labor organization has an all-union shop agreement shall not be held accountable under this chapter when the employer is not responsible for the discrimination, the unfair honesty testing or the unfair genetic testing.

111.39 History History: 1973 c. 268; 1977 c. 29, 196; 1979 c. 221, 319, 355; 1981 c. 334 ss. 20, 25 (2); Stats. 1981 s. 111.39; 1983 a. 122; 1989 a. 228; 1991 a. 117; 1995 a. 27; 2009 a. 20; 2011 a. 219.

111.39 Annotation A department order that was broader in scope than the nature of the discrimination set forth in the notice of hearing was overbroad. Chicago, Milwaukee, St. Paul & Pacific Railroad Co. v. DILHR, 62 Wis. 2d 392, 215 N.W.2d 443 (1972).

111.39 Annotation An employer found to have discriminated against a female employee with respect to required length of pregnancy leave and applicable employee benefits was denied adequate notice of the leave benefits issue prior to hearing as required by s. 111.36 (3) (a) [now s. 111.39 (4) (b)] and s. 227.09, 1971 stats., because: 1) the notice received by the employer merely charged "an act of discrimination due to sex;" 2) the complaint specified the discriminatory act as the refusal to rehire the employee as soon as she was able to return to work; 3) DILHR characterized the complaint as involving only length of the required leave; and 4) the discriminatory aspects of the required pregnancy leave and applicable benefits constituted separate legal issues. Wisconsin Telephone Co. v. DILHR, 68 Wis. 2d 345, 228 N.W.2d 649 (1975).

111.39 Annotation A court should not use ch. 227 or s. 752.35 to circumvent the policy under s. 111.36 (3m) (c) [now s. 111.39 (5) (c)] that proceedings before the commission are not to be reopened more than one year after entry of a final decision. Chicago & North Western Railroad v. LIRC, 91 Wis. 2d 462, 283 N.W.2d 603 (Ct. App. 1979).

111.39 Annotation A valid offer of reinstatement terminates the accrual of back pay. The commission erred in finding an employer's offer to be sufficient. Prejudgment interest should be awarded on back pay. Anderson v. LIRC, 111 Wis. 2d 245, 330 N.W.2d 594 (1983).

111.39 Annotation Sub. (1) is a statute of limitations. As such it is an affirmative defense that may be waived. Milwaukee Co. v. LIRC, 113 Wis. 2d 199, 335 N.W.2d 412 (Ct. App. 1983).

111.39 Annotation Under s. 111.36 (3) (b) [now s. 111.39 (4) (c)] the department may award attorney fees to a prevailing complainant. Watkins v. LIRC, 117 Wis. 2d 753, 345 N.W.2d 482 (1984).

111.39 Annotation Under sub. (1), "filing" does not occur until the complaint is received by the department, and when discrimination "occurred" in termination cases is the date of the date of notice of termination. Hilmes v. DILHR, 147 Wis. 2d 48, 433 N.W.2d 251 (Ct. App. 1988).

111.39 Annotation The personnel commission may not award costs and attorney fees for discovery motions filed against the state under the fair employment act. DOT v. Personnel Commission, 176 Wis. 2d 731, 500 N.W.2d 664 (1993).

111.39 Annotation Victims of discrimination in the work place who voluntarily quit a position must show constructive discharge to recover back pay and reinstatement. Marten Transport, Ltd. v. DILHR, 176 Wis. 2d 1012, 501 N.W.2d 391 (1993).

111.39 Annotation Evidence of acts occurring outside of the sub. (1) 300-day statute of limitations period may be admitted as proof of a state of mind for acts during a relevant time. Abbyland Processing v. LIRC, 206 Wis. 2d 309, 557 N.W.2d 419 (Ct. App. 1996), 96-1119.

111.39 Annotation What constitutes reasonable diligence under sub. (4) (c) is to be determined from all the facts of a case. U. S. Paper Converters, Inc. v. LIRC, 208 Wis. 2d 523, 561 N.W.2d 756 (Ct. App. 1997), 96-2055.

111.39 Annotation A proposed rule that would prohibit departmental employees from making public any information obtained under s. 111.36 [now s. 111.39] prior to the time an adjudicatory hearing takes place, if used as a blanket to prohibit persons from inspecting or copying public papers and records, would be in violation of s. 19.21. The open meetings law [now ss. 19.81 to 19.98] is discussed. 60 Atty. Gen. 43.

111.39 Annotation The department may proceed in a matter despite a settlement between the parties if the agreement does not eliminate the discrimination. The department may approve a settlement between the parties that does not provide full back pay if the agreement will eliminate the unlawful practice or act. 66 Atty. Gen. 28.

111.39 Annotation Under Title VII of the Civil Rights Act, to establish constructive discharge, the plaintiff must must show that an abusive working environment became so intolerable that resignation qualified as a fitting response. Unless the plaintiff quits in reasonable response to an employer-sanctioned adverse action officially changing his or her employment status, an employer may defend against a claim by showing that: 1) it had installed an accessible and effective policy for reporting and resolving sexual harassment complaints; and 2) the plaintiff unreasonably failed to use that preventive or remedial apparatus. Pennsylvania State Police v. Suders, 542 U.S. 129, 159 L. Ed 2d 204, 124 S. Ct. 2342 (2004).



111.395 Judicial review.

111.395  Judicial review. Findings and orders of the commission under this subchapter are subject to review under ch. 227. Orders of the commission shall have the same force as orders of the department under chs. 103 to 106 and may be enforced as provided in s. 103.005 (11) and (12) or specifically by a suit in equity. In any enforcement action the merits of any order of the commission are not subject to judicial review. Upon such review, or in any enforcement action, the department of justice shall represent the commission.

111.395 History History: 1977 c. 29, 418; 1981 c. 334 s. 23; Stats. 1981 s. 111.395; 1995 a. 27.



111.50 Declaration of policy.

111.50  Declaration of policy. It is hereby declared to be the public policy of this state that it is necessary and essential in the public interest to facilitate the prompt, peaceful and just settlement of labor disputes between public utility employers and their employees which cause or threaten to cause an interruption in the supply of an essential public utility service to the citizens of this state and to that end to encourage the making and maintaining of agreements concerning wages, hours and other conditions of employment through collective bargaining between public utility employers and their employees, and to provide settlement procedures for labor disputes between public utility employers and their employees in cases where the collective bargaining process has reached an impasse and stalemate and as a result thereof the parties are unable to effect such settlement and which labor disputes, if not settled, are likely to cause interruption of the supply of an essential public utility service. The interruption of public utility service results in damage and injury to the public wholly apart from the effect upon the parties immediately concerned and creates an emergency justifying action which adequately protects the general welfare.

111.50 Annotation The application of the open meetings law to duties of WERC is discussed. 68 Atty. Gen. 171.



111.51 Definitions.

111.51  Definitions. When used in this subchapter:

111.51(1) (1) "Arbitrators" refers to the arbitrators provided for in this subchapter.

111.51(2) (2) "Collective bargaining" means collective bargaining of or similar to the kind provided for by subch. I.

111.51(3) (3) "Commission" means the employment relations commission.

111.51(4) (4) "Essential service" means furnishing water, light, heat, gas, electric power, public passenger transportation or communication, or any one or more of them, to the public in this state.

111.51(5) (5)

111.51(5)(a)(a) "Public utility employer" means any employer, other than the state or any political subdivision thereof, engaged in the business of furnishing water, light, heat, gas, electric power, public passenger transportation or communication, or any one or more of them, to the public in this state; and shall be considered to include a rural electrification cooperative association engaged in the business of furnishing any one or more of such services or utilities to its members in this state.

111.51(5)(b) (b) Nothing in this subsection shall be interpreted or construed to mean that rural electrification cooperative associations are brought under or made subject to ch. 196 or other laws creating, governing or controlling public utilities, it being the intent of the legislature to specifically exclude rural electrification cooperative associations from the provisions of such laws.

111.51(5)(c) (c) This subchapter does not apply to railroads nor railroad employees.

111.51 History History: 1983 a. 189; 1995 a. 225.



111.52 Settlement of labor disputes through collective bargaining and arbitration.

111.52  Settlement of labor disputes through collective bargaining and arbitration. It shall be the duty of public utility employers and their employees in public utility operations to exert every reasonable effort to settle labor disputes by the making of agreements through collective bargaining between the parties, and by maintaining the agreements when made, and to prevent, if possible, the collective bargaining process from reaching a state of impasse and stalemate.



111.53 Appointment of conciliators and arbitrators.

111.53  Appointment of conciliators and arbitrators. Within 30 days after July 25, 1947, the commission shall appoint a panel of persons to serve as conciliators or arbitrators under this subchapter. No person shall serve as a conciliator and arbitrator in the same dispute. Each person appointed to said panels shall be a resident of this state, possessing, in the judgment of the commission, the requisite experience and judgment to qualify such person capably and fairly to deal with labor dispute problems. All such appointments shall be made without a consideration of the political affiliations of the appointee. Each appointee shall take an oath to perform honestly and to the best of the appointee's ability the duties of conciliator or arbitrator, as the case may be. Any appointee may be removed by the commission at any time or may resign his or her position at any time by notice in writing to the commission. Any vacancy in the panels shall be filled by the commission within 30 days after such vacancy occurs. Such conciliators and arbitrators shall be paid reasonable compensation for services and for necessary expenses, in an amount to be fixed by the commission, such compensation and expenses to be paid out of the appropriation made to the commission by s. 20.425 upon such authorizations as the commission may prescribe.

111.53 History History: 1993 a. 492.



111.54 Conciliation.

111.54  Conciliation. If in any case of a labor dispute between a public utility employer and its employees, the collective bargaining process reaches an impasse and stalemate, with the result that the employer and the employees are unable to effect a settlement thereof, then either party to the dispute may petition the commission to appoint a conciliator from the panel, provided for by s. 111.53. Upon the filing of such petition, the commission shall consider the same, and if in its opinion, the collective bargaining process, notwithstanding good faith efforts on the part of both sides to such dispute, has reached an impasse and stalemate and such dispute, if not settled, will cause or is likely to cause the interruption of an essential service, the commission shall appoint a conciliator from the panel to attempt to effect the settlement of such dispute. The conciliator so named shall expeditiously meet with the disputing parties and shall exert every reasonable effort to effect a prompt settlement of the dispute.



111.55 Conciliator unable to effect settlement; appointment of arbitrators.

111.55  Conciliator unable to effect settlement; appointment of arbitrators. If a conciliator named under s. 111.54 is unable to effect a settlement of a labor dispute between a public utility employer and its employees within a 15-day period after the conciliator's appointment, the conciliator shall report that fact to the commission. The commission, if it believes that a continuation of the dispute will cause or is likely to cause the interruption of an essential service, shall submit to the parties the names of either 3 or 5 persons from the panel provided for in s. 111.53. Each party shall alternately strike one name from such list of persons. The person or persons left on the list shall be appointed by the commission as the arbitrator or arbitrators to hear and determine such dispute.

111.55 History History: 1993 a. 492; 1995 a. 225.



111.56 Existing state of affairs to be maintained.

111.56  Existing state of affairs to be maintained. During the pendency of proceedings under this subchapter existing wages, hours, and conditions of employment shall not be changed by action of either party without the consent of the other.

111.56 History History: 1979 c. 110 s. 60 (9).



111.57 Arbitrator to hold hearings.

111.57  Arbitrator to hold hearings.

111.57(1) (1) The arbitrator shall promptly hold hearings and shall have the power to administer oaths and compel the attendance of witnesses and the furnishing by the parties of such information as may be necessary to a determination of the issue or issues in dispute. Both parties to the dispute shall have the opportunity to be present at the hearing, both personally and by counsel, and to present such oral and documentary evidence as the arbitrator shall deem relevant to the issue or issues in controversy.

111.57(2) (2) It shall be the duty of the arbitrator to make written findings of fact, and to promulgate a written decision and order, upon the issue or issues presented in each case. In making such findings the arbitrator shall consider only the evidence in the record. When a valid contract is in effect defining the rights, duties and liabilities of the parties with respect to any matter in dispute, the arbitrators shall have power only to determine the proper interpretation and application of contract provisions which are involved.

111.57(3) (3)

111.57(3)(a)(a) If there is no contract between the parties, or if there is a contract but the parties have begun negotiations looking to a new contract or amendment of the existing contract, and wage rates or other conditions of employment under the proposed new or amended contract are in dispute, the factors, among others, to be given weight by the arbitrator in arriving at decision, shall include all of the following:

111.57(3)(a)1. 1. A comparison of wage rates or other conditions of employment of the utility in question with prevailing wage rates or other conditions of employment in the local operating area involved.

111.57(3)(a)2. 2. A comparison of wage rates or other working conditions with wage rates or other working conditions maintained for the same or similar work of workers exhibiting like or similar skills under the same or similar working conditions in the local operating area involved.

111.57(3)(a)3. 3. The value of the service to the consumer in the local operating area involved.

111.57(3)(a)4. 4. The overall compensation presently received by the employees, having regard not only to wages for time actually worked but also to wages for time not worked, including, without limiting the generality of the foregoing, vacation, holidays, and other excused time, and all benefits received, including insurance and pensions, medical and hospitalization benefits, and the continuity and stability of employment enjoyed by the employees.

111.57(3)(d) (d) In addition to considering the factors under par. (a), if a public utility employer has more than one plant or office and some or all of the employer's plants or offices are found by the arbitrator to be located in separate areas with different characteristics, consideration shall be given to the establishment of separate wage rates or a schedule of wage rates and separate conditions of employment for plants and offices in different areas.

111.57(3)(e) (e) The enumeration of factors under pars. (a) and (d) shall not be construed as precluding the arbitrator from taking into consideration other factors not confined to the local labor market area that are normally or traditionally taken into consideration in the determination of wages, hours, and working conditions through voluntary collective bargaining or arbitration between the parties.

111.57 History History: 1999 a. 83; 2001 a. 103.



111.58 Standards for arbitration.

111.58  Standards for arbitration. The arbitrator shall not make any award which would infringe upon the right of the employer to manage the employer's business or which would interfere with the internal affairs of the union.

111.58 History History: 1993 a. 492.



111.59 Filing order with clerk of circuit court; period effective; retroactivity.

111.59  Filing order with clerk of circuit court; period effective; retroactivity.

111.59(1) (1) In this section, "order" means the findings, decision and order of the arbitrator.

111.59(2) (2) The arbitrator shall hand down his or her order within 30 days after his or her appointment; except that the parties may agree to extend, or the commission may for good cause extend the period for not to exceed an additional 30 days. If the arbitrators do not agree, then the decision of the majority shall constitute the order in the case. The arbitrator shall furnish to each of the parties and to the public service commission a copy of the order. A certified copy thereof shall be filed in the office of the clerk of the circuit court of the county wherein the dispute arose or where the majority of the employees involved in the dispute resides.

111.59(3) (3) Unless the order is reversed upon a petition for review filed pursuant to s. 111.60, the order, together with any other agreements that the parties may themselves have reached, shall become binding upon, and shall control the relationship between the parties from the date on which the order is filed with the clerk of the circuit court, as provided in sub. (2). The order shall continue effective for one year from that date, but the order may be changed by mutual consent or agreement of the parties. No order of the arbitrators relating to wages or rates of pay shall be retroactive to a date before the date of the termination of any contract which may have existed between the parties, or, if there was no prior contract, to a date before the day on which the demands involved in the dispute were presented to the other party. The question whether or not new contract provisions or amendments to an existing contract are retroactive to the terminating date of a present contract, amendments or part thereof, shall be matter for collective bargaining or decision by the arbitrator.

111.59 History History: 1993 a. 492; 1995 a. 225.



111.60 Judicial review of order of arbitrator.

111.60  Judicial review of order of arbitrator.

111.60(1) (1) Either party to the dispute may, within 15 days from the date such order is filed with the clerk of the court, petition the court for a review of such order on the ground that:

111.60(1)(a) (a) The parties were not given reasonable opportunity to be heard;

111.60(1)(b) (b) The arbitrator exceeded the arbitrator's powers;

111.60(1)(c) (c) The order is not supported by the evidence; or

111.60(1)(d) (d) The order was procured by fraud, collusion or other unlawful means.

111.60(2) (2) A summons to the other party to the dispute shall be issued as provided by law in other civil cases; and either party shall have the same rights to a change of venue from the county, or to a change of judge, as provided by law in other civil cases.

111.60(3) (3) The judge of the circuit court shall review the order solely upon the grounds for review hereinabove set forth and shall affirm, reverse, modify or remand such order to the arbitrator as to any issue or issues for such further action as the circumstances require.

111.60 History History: 1993 a. 492.



111.61 Commission to establish rules.

111.61  Commission to establish rules. The commission shall establish appropriate rules and regulations to govern the conduct of conciliation and arbitration proceedings under this subchapter.



111.62 Strikes, work stoppages, slowdowns, lockouts, unlawful; penalty.

111.62  Strikes, work stoppages, slowdowns, lockouts, unlawful; penalty. It shall be unlawful for any group of employees of a public utility employer acting in concert to call a strike or to go out on strike, or to cause any work stoppage or slowdown which would cause an interruption of an essential service; it also shall be unlawful for any public utility employer to lock out the employer's employees when such action would cause an interruption of essential service; and it shall be unlawful for any person or persons to instigate, to induce, to conspire with, or to encourage any other person or persons to engage in any strike or lockout or slowdown or work stoppage which would cause an interruption of an essential service. Any violation of this section by any member of a group of employees acting in concert or by any employer or by any officer of an employer acting for such employer, or by any other individual, shall constitute a misdemeanor.

111.62 History History: 1993 a. 492.



111.63 Enforcement.

111.63  Enforcement. The commission shall enforce compliance with this subchapter and to that end may file an action in the circuit court of the county in which any violation of this subchapter occurs to restrain and enjoin the violation and to compel the performance of the duties imposed by this subchapter. In any action described in this section, ss. 103.505 to 103.61 do not apply.

111.63 History History: 1997 a. 253.



111.64 Construction.

111.64  Construction.

111.64(1)(1) Nothing in this subchapter shall be construed to require any individual employee to render labor or service without the employee's consent, or to make illegal the quitting of the employee's labor or service or the withdrawal from the employee's place of employment unless done in concert or agreement with others. No court shall have power to issue any process to compel an individual employee to render labor or service or to remain at the employee's place of employment without the employee's consent. It is the intent of this subchapter only to forbid employees of a public utility employer to engage in a strike or to engage in a work slowdown or stoppage in concert, and to forbid a public utility employer to lock out the employer's employees, where such acts would cause an interruption of essential service.

111.64(2) (2) All laws and parts of laws in conflict herewith are to the extent of such conflict concerning the subject matter dealt with in this subchapter supplanted by the provisions of this subchapter.

111.64 History History: 1993 a. 492.



111.70 Municipal employment.

111.70  Municipal employment.

111.70(1) (1)  Definitions. As used in this subchapter:

111.70(1)(a) (a) "Collective bargaining" means the performance of the mutual obligation of a municipal employer, through its officers and agents, and the representative of its municipal employees in a collective bargaining unit, to meet and confer at reasonable times, in good faith, with the intention of reaching an agreement, or to resolve questions arising under such an agreement, with respect to wages, hours, and conditions of employment for public safety employees or transit employees and with respect to wages for general municipal employees, and with respect to a requirement of the municipal employer for a municipal employee to perform law enforcement and fire fighting services under s. 60.553, 61.66, or 62.13 (2e), except as provided in sub. (4) (mb) and (mc) and s. 40.81 (3) and except that a municipal employer shall not meet and confer with respect to any proposal to diminish or abridge the rights guaranteed to any public safety employees under ch. 164. Collective bargaining includes the reduction of any agreement reached to a written and signed document.

111.70(1)(b) (b) "Collective bargaining unit" means a unit consisting of municipal employees that is determined by the commission under sub. (4) (d) 2. a. to be appropriate for the purpose of collective bargaining.

111.70(1)(c) (c) "Commission" means the employment relations commission.

111.70(1)(cm) (cm) "Consumer price index change" means the average annual percentage change in the consumer price index for all urban consumers, U.S. city average, as determined by the federal department of labor, for the 12 months immediately preceding the current date.

111.70(1)(d) (d) "Craft employee" means a skilled journeyman craftsman, including the skilled journeyman craftsman's apprentices and helpers, but shall not include employees not in direct line of progression in the craft.

111.70(1)(e) (e) "Election" means a proceeding conducted by the commission in which the employees in a collective bargaining unit cast a secret ballot for collective bargaining representatives, or for any other purpose specified in this subchapter.

111.70(1)(f) (f) "Fair-share agreement" means an agreement between a municipal employer and a labor organization that represents public safety employees or transit employees under which all or any of the public safety employees or transit employees in the collective bargaining unit are required to pay their proportionate share of the cost of the collective bargaining process and contract administration measured by the amount of dues uniformly required of all members.

111.70(1)(fm) (fm) "General municipal employee" means a municipal employee who is not a public safety employee or a transit employee.

111.70(1)(g) (g) "Labor dispute" means any controversy concerning wages, hours and conditions of employment, or concerning the representation of persons in negotiating, maintaining, changing or seeking to arrange wages, hours and conditions of employment.

111.70(1)(h) (h) "Labor organization" means any employee organization in which employees participate and which exists for the purpose, in whole or in part, of engaging in collective bargaining with municipal employers concerning grievances, labor disputes, wages, hours or conditions of employment.

111.70(1)(i) (i) "Municipal employee" means any individual employed by a municipal employer other than an independent contractor, supervisor, or confidential, managerial or executive employee.

111.70(1)(j) (j) "Municipal employer" means any city, county, village, town, metropolitan sewerage district, school district, long-term care district, transit authority under s. 59.58 (7) or 66.1039, local cultural arts district created under subch. V of ch. 229, or any other political subdivision of the state, or instrumentality of one or more political subdivisions of the state, that engages the services of an employee and includes any person acting on behalf of a municipal employer within the scope of the person's authority, express or implied.

111.70(1)(k) (k) "Person" means one or more individuals, labor organizations, associations, corporations or legal representatives.

111.70(1)(L) (L) "Professional employee" means:

111.70(1)(L)1. 1. Any employee engaged in work:

111.70(1)(L)1.a. a. Predominantly intellectual and varied in character as opposed to routine mental, manual, mechanical or physical work;

111.70(1)(L)1.b. b. Involving the consistent exercise of discretion and judgment in its performance;

111.70(1)(L)1.c. c. Of such a character that the output produced or the result accomplished cannot be standardized in relation to a given period of time;

111.70(1)(L)1.d. d. Requiring knowledge of an advanced type in a field of science or learning customarily acquired by a prolonged course of specialized intellectual instruction and study in an institution of higher education or a hospital, as distinguished from a general academic education or from an apprenticeship or from training in the performance of routine mental, manual or physical process; or

111.70(1)(L)2. 2. Any employee who:

111.70(1)(L)2.a. a. Has completed the courses of specialized intellectual instruction and study described in subd. 1. d.;

111.70(1)(L)2.b. b. Is performing related work under the supervision of a professional person to qualify to become a professional employee as defined in subd. 1.

111.70(1)(m) (m) "Prohibited practice" means any practice prohibited under this subchapter.

111.70(1)(mm) (mm) "Public safety employee" means any municipal employee who is employed in a position that, on July 1, 2011, is one of the following:

111.70(1)(mm)1. 1. Classified as a protective occupation participant under any of the following:

111.70(1)(mm)1.a. a. Section 40.02 (48) (am) 9., 10., 13., 15., or 22.

111.70(1)(mm)1.b. b. A provision that is comparable to a provision under subd. 1. a. that is in a county or city retirement system.

111.70(1)(mm)2. 2. An emergency medical service provider for emergency medical services departments.

111.70(1)(n) (n) "Referendum" means a proceeding conducted by the commission in which public safety employees or transit employees in a collective bargaining unit may cast a secret ballot on the question of authorizing a labor organization and the employer to continue a fair-share agreement.

111.70(1)(ne) (ne) "School district employee" means a municipal employee who is employed to perform services for a school district.

111.70(1)(nm) (nm) "Strike" includes any strike or other concerted stoppage of work by municipal employees, and any concerted slowdown or other concerted interruption of operations or services by municipal employees, or any concerted refusal to work or perform their usual duties as municipal employees, for the purpose of enforcing demands upon a municipal employer.

111.70(1)(o) (o) "Supervisor" means:

111.70(1)(o)1. 1. As to other than municipal and county fire fighters, any individual who has authority, in the interest of the municipal employer, to hire, transfer, suspend, lay off, recall, promote, discharge, assign, reward or discipline other employees, or to adjust their grievances or effectively to recommend such action, if in connection with the foregoing the exercise of such authority is not of a merely routine or clerical nature, but requires the use of independent judgment.

111.70(1)(o)2. 2. As to fire fighters employed by municipalities with more than one fire station, the term "supervisor" shall include all officers above the rank of the highest ranking officer at each single station. In municipalities where there is but one fire station, the term "supervisor" shall include only the chief and the officer in rank immediately below the chief. No other fire fighter shall be included under the term "supervisor" for the purposes of this subchapter.

111.70(1)(p) (p) "Transit employee" means a municipal employee who is determined to be a transit employee under sub. (4) (bm).

111.70(1p) (1p) County employees in a county with a population of 750,000 or more. With respect to municipal employees who are employed by a county with a population of 750,000 or more, the county executive is responsible for the municipal employer functions under this subchapter.

111.70(2) (2) Rights of municipal employees. Municipal employees have the right of self-organization, and the right to form, join, or assist labor organizations, to bargain collectively through representatives of their own choosing, and to engage in lawful, concerted activities for the purpose of collective bargaining or other mutual aid or protection. Municipal employees have the right to refrain from any and all such activities. A general municipal employee has the right to refrain from paying dues while remaining a member of a collective bargaining unit. A public safety employee or a transit employee, however, may be required to pay dues in the manner provided in a fair-share agreement; a fair-share agreement covering a public safety employee or a transit employee must contain a provision requiring the municipal employer to deduct the amount of dues as certified by the labor organization from the earnings of the employee affected by the fair-share agreement and to pay the amount deducted to the labor organization. A fair-share agreement covering a public safety employee or transit employee is subject to the right of the municipal employer or a labor organization to petition the commission to conduct a referendum. Such petition must be supported by proof that at least 30% of the employees in the collective bargaining unit desire that the fair-share agreement be terminated. Upon so finding, the commission shall conduct a referendum. If the continuation of the agreement is not supported by at least the majority of the eligible employees, it shall terminate. The commission shall declare any fair-share agreement suspended upon such conditions and for such time as the commission decides whenever it finds that the labor organization involved has refused on the basis of race, color, sexual orientation, creed, or sex to receive as a member any public safety employee or transit employee of the municipal employer in the bargaining unit involved, and such agreement is subject to this duty of the commission. Any of the parties to such agreement or any public safety employee or transit employee covered by the agreement may come before the commission, as provided in s. 111.07, and ask the performance of this duty.

111.70(3) (3) Prohibited practices and their prevention.

111.70(3)(a)(a) It is a prohibited practice for a municipal employer individually or in concert with others:

111.70(3)(a)1. 1. To interfere with, restrain or coerce municipal employees in the exercise of their rights guaranteed in sub. (2).

111.70(3)(a)2. 2. To initiate, create, dominate or interfere with the formation or administration of any labor organization or contribute financial support to it, but the municipal employer is not prohibited from reimbursing its employees at their prevailing wage rate for the time spent conferring with the employees, officers or agents.

111.70(3)(a)3. 3. To encourage or discourage a membership in any labor organization by discrimination in regard to hiring, tenure, or other terms or conditions of employment; but the prohibition shall not apply to a fair-share agreement that covers public safety employees or transit employees.

111.70(3)(a)4. 4. To refuse to bargain collectively with a representative of a majority of its employees in an appropriate collective bargaining unit. Such refusal includes action by the employer to issue or seek to obtain contracts, including those provided for by statute, with individuals in the collective bargaining unit while collective bargaining, mediation, or fact-finding concerning the terms and conditions of a new collective bargaining agreement is in progress, unless such individual contracts contain express language providing that the contract is subject to amendment by a subsequent collective bargaining agreement. Where the employer has a good faith doubt as to whether a labor organization claiming the support of a majority of its employees in an appropriate bargaining unit does in fact have that support, it may file with the commission a petition requesting an election to that claim. An employer shall not be deemed to have refused to bargain until an election has been held and the results thereof certified to the employer by the commission. The violation shall include, though not be limited thereby, to the refusal to execute a collective bargaining agreement previously agreed upon.

111.70(3)(a)5. 5. To violate any collective bargaining agreement previously agreed upon by the parties with respect to wages, hours and conditions of employment affecting public safety employees or transit employees, including an agreement to arbitrate questions arising as to the meaning or application of the terms of a collective bargaining agreement or to accept the terms of such arbitration award, where previously the parties have agreed to accept such award as final and binding upon them or to violate any collective bargaining agreement affecting general municipal employees, that was previously agreed upon by the parties with respect to wages.

111.70(3)(a)6. 6. To deduct labor organization dues from the earnings of a public safety employee or a transit employee, unless the municipal employer has been presented with an individual order therefor, signed by the employee personally, and terminable by at least the end of any year of its life or earlier by the public safety employee or transit employee giving at least 30 days' written notice of such termination to the municipal employer and to the representative organization, except when a fair-share agreement is in effect.

111.70(3)(a)7m. 7m. To refuse or otherwise fail to implement an arbitration decision lawfully made under sub. (4) (cg).

111.70(3)(a)8. 8. After a collective bargaining agreement expires and before another collective bargaining agreement takes effect, to fail to follow any grievance arbitration agreement in the expired collective bargaining agreement.

111.70(3)(a)9. 9. If the collective bargaining unit contains a public safety employee or transit employee, after a collective bargaining agreement expires and before another collective bargaining agreement takes effect, to fail to follow any fair-share agreement in the expired collective bargaining agreement.

111.70(3)(b) (b) It is a prohibited practice for a municipal employee, individually or in concert with others:

111.70(3)(b)1. 1. To coerce or intimidate a municipal employee in the enjoyment of the employee's legal rights, including those guaranteed in sub. (2).

111.70(3)(b)2. 2. To coerce, intimidate or induce any officer or agent of a municipal employer to interfere with any of its employees in the enjoyment of their legal rights, including those guaranteed in sub. (2), or to engage in any practice with regard to its employees which would constitute a prohibited practice if undertaken by the officer or agent on the officer's or agent's own initiative.

111.70(3)(b)3. 3. To refuse to bargain collectively with the duly authorized officer or agent of a municipal employer, provided it is the recognized or certified exclusive collective bargaining representative of employees in an appropriate collective bargaining unit. Such refusal to bargain shall include, but not be limited to, the refusal to execute a collective bargaining agreement previously agreed upon.

111.70(3)(b)4. 4. To violate any collective bargaining agreement previously agreed upon by the parties with respect to wages, hours and conditions of employment affecting municipal employees, including an agreement to arbitrate questions arising as to the meaning or application of the terms of a collective bargaining agreement or to accept the terms of such arbitration award, where previously the parties have agreed to accept such awards as final and binding upon them.

111.70(3)(b)5. 5. To coerce or intimidate an independent contractor, supervisor, confidential, managerial or executive employee, officer or agent of the municipal employer, to induce the person to become a member of the labor organization of which employees are members.

111.70(3)(b)6m. 6m. To refuse or otherwise fail to implement an arbitration decision lawfully made under sub. (4) (cg).

111.70(3)(b)7. 7. After a collective bargaining agreement expires and before another collective bargaining agreement takes effect, to fail to follow any grievance arbitration agreement in the expired collective bargaining agreement.

111.70(3)(c) (c) It is a prohibited practice for any person to do or cause to be done on behalf of or in the interest of municipal employers or municipal employees, or in connection with or to influence the outcome of any controversy as to employment relations, any act prohibited by par. (a) or (b).

111.70(3)(d) (d) The duty to bargain does not compel either party to agree to a proposal or require the making of a concession.

111.70(3g) (3g) Wage deduction prohibition. A municipal employer may not deduct labor organization dues from the earnings of a general municipal employee or supervisor.

111.70(4) (4) Powers of the commission. The commission shall conduct any election under this subsection by secret ballot and shall adhere to the following provisions relating to bargaining in municipal employment in addition to other powers and duties provided in this subchapter:

111.70(4)(a) (a) Prevention of prohibited practices. Section 111.07 shall govern procedure in all cases involving prohibited practices under this subchapter except that wherever the term "unfair labor practices" appears in s. 111.07 the term "prohibited practices" shall be substituted.

111.70(4)(b) (b) Failure to bargain. Whenever a dispute arises between a municipal employer and a union of its employees concerning the duty to bargain on any subject, the dispute shall be resolved by the commission on petition for a declaratory ruling. The decision of the commission shall be issued within 15 days of submission and shall have the effect of an order issued under s. 111.07. The filing of a petition under this paragraph shall not prevent the inclusion of the same allegations in a complaint involving prohibited practices in which it is alleged that the failure to bargain on the subjects of the declaratory ruling is part of a series of acts or pattern of conduct prohibited by this subchapter.

111.70(4)(bm) (bm) Transit employee determination. The commission shall determine that any municipal employee is a transit employee if the commission determines that the municipal employer who employs the municipal employee would lose federal funding under 49 USC 5333 (b) if the municipal employee is not a transit employee.

111.70(4)(c) (c) Methods for peaceful settlement of disputes; public safety employees.

111.70(4)(c)1.1. `Mediation.' The commission may function as a mediator in labor disputes involving a collective bargaining unit containing a public safety employee. Such mediation may be carried on by a person designated to act by the commission upon request of one or both of the parties or upon initiation of the commission. The function of the mediator is to encourage voluntary settlement by the parties but no mediator has the power of compulsion.

111.70(4)(c)2. 2. `Arbitration.' Parties to a dispute pertaining to the meaning or application of the terms of a written collective bargaining agreement involving a collective bargaining unit containing a public safety employee may agree in writing to have the commission or any other appropriate agency serve as arbitrator or may designate any other competent, impartial and disinterested person to so serve.

111.70(4)(c)3. 3. `Fact-finding.' Unless s. 111.77 applies, if a dispute involving a collective bargaining unit containing a public safety employee has not been settled after a reasonable period of negotiation and after the settlement procedures, if any, established by the parties have been exhausted, and the parties are deadlocked with respect to any dispute between them arising in the collective bargaining process, either party, or the parties jointly, may petition the commission, in writing, to initiate fact-finding, and to make recommendations to resolve the deadlock, as follows:

111.70(4)(c)3.a. a. Upon receipt of the petition to initiate fact-finding, the commission shall make an investigation with or without a formal hearing, to determine whether a deadlock in fact exists. After its investigation the commission shall certify the results thereof. If the commission decides that fact-finding should be initiated, it shall appoint a qualified, disinterested person or 3-member panel, when jointly requested by the parties, to function as a fact finder.

111.70(4)(c)3.b. b. The fact finder appointed under subd. 3. a. may establish dates and place of hearings which shall be where feasible, and shall conduct the hearings pursuant to rules established by the commission. Upon request, the commission shall issue subpoenas for hearings conducted by the fact finder. The fact finder may administer oaths. Upon completion of the hearing, the fact finder shall make written findings of fact and recommendations for solution of the dispute and shall cause the same to be served on the parties and the commission. Cost of fact-finding proceedings shall be divided equally between the parties. At the time the fact finder submits a statement of his or her costs to the parties, the fact finder shall submit a copy of the statement to the commission at its Madison office.

111.70(4)(c)3.c. c. Nothing in this subdivision prohibits any fact finder appointed under subd. 3. a. from endeavoring to mediate the dispute, in which the fact finder is involved, at any time prior to the issuance of the fact finder's recommendations.

111.70(4)(c)3.d. d. Within 30 days of the receipt of the fact finder's recommendations under subd. 3. b., or within the time mutually agreed upon by the parties, each party shall give notice to the other party, in writing as to its acceptance or rejection, in whole or in part, of the fact finder's recommendations and transmit a copy of the notice to the commission at its Madison office.

111.70(4)(cg) (cg) Methods for peaceful settlement of disputes; transit employees.

111.70(4)(cg)1.1. `Notice of commencement of contract negotiations.' To advise the commission of the commencement of contract negotiations involving a collective bargaining unit containing transit employees, whenever either party requests the other to reopen negotiations under a binding collective bargaining agreement, or the parties otherwise commence negotiations if no collective bargaining agreement exists, the party requesting negotiations shall immediately notify the commission in writing. Upon failure of the requesting party to provide notice, the other party may provide notice to the commission. The notice shall specify the expiration date of the existing collective bargaining agreement, if any, and shall provide any additional information the commission may require on a form provided by the commission.

111.70(4)(cg)2. 2. `Presentation of initial proposals; open meetings.' The meetings between parties to a collective bargaining agreement or proposed collective bargaining agreement under this subchapter that involve a collective bargaining unit containing a transit employee and that are held to present initial bargaining proposals, along with supporting rationale, are open to the public. Each party shall submit its initial bargaining proposals to the other party in writing. Failure to comply with this subdivision does not invalidate a collective bargaining agreement under this subchapter.

111.70(4)(cg)3. 3. `Mediation.' The commission or its designee shall function as mediator in labor disputes involving transit employees upon request of one or both of the parties, or upon initiation of the commission. The function of the mediator is to encourage voluntary settlement by the parties. No mediator has the power of compulsion.

111.70(4)(cg)4. 4. `Grievance arbitration.' Parties to a dispute pertaining to the meaning or application of the terms of a written collective bargaining agreement involving a collective bargaining unit containing a transit employee may agree in writing to have the commission or any other appropriate agency serve as arbitrator or may designate any other competent, impartial, and disinterested person to serve as an arbitrator.

111.70(4)(cg)5. 5. `Voluntary impasse resolution procedures.' In addition to the other impasse resolution procedures provided in this paragraph, a municipal employer that employs a transit employee and labor organization may at any time, as a permissive subject of bargaining, agree in writing to a dispute settlement procedure, including binding interest arbitration, which is acceptable to the parties for resolving an impasse over terms of any collective bargaining agreement under this subchapter. The parties shall file a copy of the agreement with the commission. If the parties agree to any form of binding interest arbitration, the arbitrator shall give weight to the factors enumerated under subds. 7. and 7g.

111.70(4)(cg)6. 6. `Interest arbitration.'

111.70(4)(cg)6.a.a. If in any collective bargaining unit containing transit employees a dispute has not been settled after a reasonable period of negotiation and after mediation by the commission under subd. 3. and other settlement procedures, if any, established by the parties have been exhausted, and the parties are deadlocked with respect to any dispute between them over wages, hours, or conditions of employment to be included in a new collective bargaining agreement, either party, or the parties jointly, may petition the commission, in writing, to initiate compulsory, final, and binding arbitration, as provided in this paragraph. At the time the petition is filed, the petitioning party shall submit in writing to the other party and the commission its preliminary final offer containing its latest proposals on all issues in dispute. Within 14 calendar days after the date of that submission, the other party shall submit in writing its preliminary final offer on all disputed issues to the petitioning party and the commission. If a petition is filed jointly, both parties shall exchange their preliminary final offers in writing and submit copies to the commission when the petition is filed.

111.70(4)(cg)6.am. am. Upon receipt of a petition under subd. 6. a. to initiate arbitration, the commission shall determine, with or without a formal hearing, whether arbitration should be commenced. If in determining whether an impasse exists the commission finds that the procedures under this paragraph have not been complied with and compliance would tend to result in a settlement, it may order compliance before ordering arbitration. The validity of any arbitration award or collective bargaining agreement is not affected by failure to comply with the procedures. Prior to the close of the investigation each party shall submit in writing to the commission its single final offer containing its final proposals on all issues in dispute that are subject to interest arbitration under this subdivision. If a party fails to submit a single, ultimate final offer, the commission shall use the last written position of the party. Such final offers may include only mandatory subjects of bargaining, except that a permissive subject of bargaining may be included by a party if the other party does not object and is then treated as a mandatory subject. At that time, the parties shall submit to the commission a stipulation, in writing, with respect to all matters that they agree to include in the new or amended collective bargaining agreement. The commission, after determining that arbitration should be commenced, shall issue an order requiring arbitration and immediately submit to the parties a list of 7 arbitrators. The parties shall alternately strike names from the list until one name is left [and] that person shall be appointed arbitrator. The petitioning party shall notify the commission in writing of the identity of the arbitrator. The commission shall then formally appoint the arbitrator and submit to him or her the final offers of the parties. The final offers are public documents and the commission shall make them available. In lieu of a single arbitrator and upon request of both parties, the commission shall appoint a tripartite arbitration panel consisting of one member selected by each of the parties and a neutral person designated by the commission who shall serve as a chairperson. An arbitration panel has the same powers and duties provided in this section as any other appointed arbitrator, and all arbitration decisions by a panel shall be determined by majority vote. In lieu of selection of the arbitrator by the parties and upon request of both parties, the commission shall establish a procedure for randomly selecting names of arbitrators. Under the procedure, the commission shall submit a list of 7 arbitrators to the parties. Each party shall strike one name from the list. From the remaining 5 names, the commission shall randomly appoint an arbitrator. Unless both parties to an arbitration proceeding otherwise agree in writing, every individual whose name is submitted by the commission for appointment as an arbitrator must be a resident of this state at the time of submission and every individual who is designated as an arbitration panel chairperson must be a resident of this state at the time of designation.

111.70(4)(cg)6.b. b. The arbitrator shall, within 10 days of his or her appointment under subd. 6. am., establish a date and place for the arbitration hearing. Upon petition of at least 5 citizens of the jurisdiction served by the municipal employer, filed within 10 days after the date on which the arbitrator is appointed, the arbitrator shall hold a public hearing in the jurisdiction to provide both parties the opportunity to present supporting arguments for their positions and to provide to members of the public the opportunity to offer their comments. The final offers of the parties, as transmitted by the commission to the arbitrator, are the basis for continued negotiations, if any, between the parties with respect to the issues in dispute. At any time prior to the arbitration hearing, either party, with the consent of the other party, may modify its final offer in writing.

111.70(4)(cg)6.c. c. Before issuing his or her arbitration decision, the arbitrator shall, on his or her own motion or at the request of either party, conduct a meeting open to the public to provide the opportunity to both parties to present supporting arguments for their complete offer on all matters to be covered by the proposed agreement. The arbitrator shall adopt without further modification the final offer of one of the parties on all disputed issues submitted under subd. 6. am., except those items that the commission determines not to be mandatory subjects of bargaining and those items that have not been treated as mandatory subjects by the parties, and including any prior modifications of the offer mutually agreed upon by the parties under subd. 6. b. The decision shall be final and binding on both parties and shall be incorporated into a written collective bargaining agreement. The arbitrator shall serve a copy of his or her decision on both parties and the commission.

111.70(4)(cg)6.e. e. Arbitration proceedings may not be interrupted or terminated by reason of any prohibited practice complaint filed by either party at any time.

111.70(4)(cg)6.f. f. The parties shall divide the costs of arbitration equally. The arbitrator shall submit a statement of his or her costs to both parties and to the commission.

111.70(4)(cg)6.g. g. If a question arises as to whether any proposal made in negotiations by either party is a mandatory, permissive, or prohibited subject of bargaining, the commission shall determine the issue under par. (b). If either party to the dispute petitions the commission for a declaratory ruling under par. (b), the proceedings under subd. 6. c. shall be delayed until the commission renders a decision in the matter, but not during any appeal of the commission order. The arbitrator's award shall be made in accordance with the commission's ruling, subject to automatic amendment by any subsequent court reversal.

111.70(4)(cg)7. 7. `Factor given greatest weight.' In making any decision under the arbitration procedures under this paragraph, the arbitrator or arbitration panel shall consider and shall give the greatest weight to the economic conditions in the jurisdiction of the municipal employer. The arbitrator or arbitration panel shall give an accounting of the consideration of this factor in the arbitrator's or panel's decision.

111.70(4)(cg)7g. 7g. `Factor given greater weight.' In making any decision under the arbitration procedures under this paragraph, the arbitrator or arbitration panel shall consider and shall give greater weight to any state law or directive lawfully issued by a state legislative or administrative officer, body, or agency that places limitations on expenditures that may be made or revenues that may be collected by a municipal employer than to any of the factors specified in subd. 7r.

111.70(4)(cg)7r. 7r. `Other factors considered.' In making any decision under the arbitration procedures under this paragraph, the arbitrator or arbitration panel shall give weight to the following factors:

111.70(4)(cg)7r.a. a. The lawful authority of the municipal employer.

111.70(4)(cg)7r.b. b. Stipulations of the parties.

111.70(4)(cg)7r.c. c. The interests and welfare of the public and the financial ability of the unit of government to meet the costs of any proposed settlement.

111.70(4)(cg)7r.d. d. Comparison of wages, hours and conditions of employment of the transit employees involved in the arbitration proceedings with the wages, hours, and conditions of employment of other employees performing similar services.

111.70(4)(cg)7r.e. e. Comparison of the wages, hours and conditions of employment of the transit employees involved in the arbitration proceedings with the wages, hours, and conditions of employment of other employees generally in public employment in the same community and in comparable communities.

111.70(4)(cg)7r.f. f. Comparison of the wages, hours and conditions of employment of the transit employees involved in the arbitration proceedings with the wages, hours, and conditions of employment of other employees in private employment in the same community and in comparable communities.

111.70(4)(cg)7r.g. g. The average consumer prices for goods and services, commonly known as the cost of living.

111.70(4)(cg)7r.h. h. The overall compensation presently received by the transit employees, including direct wage compensation, vacation, holidays, and excused time, insurance and pensions, medical and hospitalization benefits, the continuity and stability of employment, and all other benefits received.

111.70(4)(cg)7r.i. i. Changes in any of the foregoing circumstances during the pendency of the arbitration proceedings.

111.70(4)(cg)7r.j. j. Such other factors, not confined to the foregoing, which are normally or traditionally taken into consideration in the determination of wages, hours and conditions of employment through voluntary collective bargaining, mediation, fact-finding, arbitration or otherwise between the parties, in the public service or in private employment.

111.70(4)(cg)8. 8. `Rule making.' The commission shall adopt rules for the conduct of all arbitration proceedings under subd. 6., including, but not limited to, rules for:

111.70(4)(cg)8.a. a. The appointment of tripartite arbitration panels when requested by the parties.

111.70(4)(cg)8.b. b. The expeditious rendering of arbitration decisions, such as waivers of briefs and transcripts.

111.70(4)(cg)8.c. c. The removal of individuals who have repeatedly failed to issue timely decisions from the commission's list of qualified arbitrators.

111.70(4)(cg)8.d. d. Proceedings for the enforcement of arbitration decisions.

111.70(4)(cg)8m. 8m. `Term of agreement; reopening of negotiations.' Except for the initial collective bargaining agreement between the parties and except as the parties otherwise agree, every collective bargaining agreement covering transit employees shall be for a term of 2 years, but in no case may a collective bargaining agreement for any collective bargaining unit consisting of transit employees subject to this paragraph be for a term exceeding 3 years. No arbitration award involving transit employees may contain a provision for reopening of negotiations during the term of a collective bargaining agreement, unless both parties agree to such a provision. The requirement for agreement by both parties does not apply to a provision for reopening of negotiations with respect to any portion of an agreement that is declared invalid by a court or administrative agency or rendered invalid by the enactment of a law or promulgation of a federal regulation.

111.70(4)(cg)9. 9. `Application.' Chapter 788 does not apply to arbitration proceedings under this paragraph.

111.70(4)(cm) (cm) Methods for peaceful settlement of disputes; general municipal employees.

111.70(4)(cm)1.1. `Notice of commencement of contract negotiations.' For the purpose of advising the commission of the commencement of contract negotiations involving a collective bargaining unit containing general municipal employees, whenever either party requests the other to reopen negotiations under a binding collective bargaining agreement, or the parties otherwise commence negotiations if no such agreement exists, the party requesting negotiations shall immediately notify the commission in writing. Upon failure of the requesting party to provide such notice, the other party may so notify the commission. The notice shall specify the expiration date of the existing collective bargaining agreement, if any, and shall set forth any additional information the commission may require on a form provided by the commission.

111.70(4)(cm)2. 2. `Presentation of initial proposals; open meetings.' The meetings between parties to a collective bargaining agreement or proposed collective bargaining agreement under this subchapter that involve a collective bargaining unit containing a general municipal employee and that are held for the purpose of presenting initial bargaining proposals, along with supporting rationale, shall be open to the public. Each party shall submit its initial bargaining proposals to the other party in writing. Failure to comply with this subdivision is not cause to invalidate a collective bargaining agreement under this subchapter.

111.70(4)(cm)3. 3. `Mediation.' The commission or its designee shall function as mediator in labor disputes involving general municipal employees upon request of one or both of the parties, or upon initiation of the commission. The function of the mediator shall be to encourage voluntary settlement by the parties. No mediator has the power of compulsion.

111.70(4)(cm)4. 4. `Grievance arbitration.' Parties to a dispute pertaining to the meaning or application of the terms of a written collective bargaining agreement involving a collective bargaining unit containing a general municipal employee may agree in writing to have the commission or any other appropriate agency serve as arbitrator or may designate any other competent, impartial and disinterested person to so serve.

111.70(4)(cm)8m. 8m. `Term of agreement; reopening of negotiations.' Except for the initial collective bargaining agreement between the parties, every collective bargaining agreement covering general municipal employees shall be for a term of one year and may not be extended. No collective bargaining agreement covering general municipal employees may be reopened for negotiations unless both parties agree to reopen the collective bargaining agreement. The requirement for agreement by both parties does not apply to a provision for reopening of negotiations with respect to any portion of an agreement that is declared invalid by a court or administrative agency or rendered invalid by the enactment of a law or promulgation of a federal regulation.

111.70(4)(d) (d) Selection of representatives and determination of appropriate units for collective bargaining.

111.70(4)(d)1.1. A representative chosen for the purposes of collective bargaining by a majority of the municipal employees voting in a collective bargaining unit shall be the exclusive representative of all employees in the unit for the purpose of collective bargaining. Any individual employee, or any minority group of employees in any collective bargaining unit, shall have the right to present grievances to the municipal employer in person or through representatives of their own choosing, and the municipal employer shall confer with said employee in relation thereto, if the majority representative has been afforded the opportunity to be present at the conferences. Any adjustment resulting from these conferences shall not be inconsistent with the conditions of employment established by the majority representative and the municipal employer.

111.70(4)(d)2. 2.

111.70(4)(d)2.a.a. The commission shall determine the appropriate collective bargaining unit for the purpose of collective bargaining and shall whenever possible avoid fragmentation by maintaining as few collective bargaining units as practicable in keeping with the size of the total municipal workforce. The commission may decide whether, in a particular case, the municipal employees in the same or several departments, divisions, institutions, crafts, professions, or other occupational groupings constitute a collective bargaining unit. Before making its determination, the commission may provide an opportunity for the municipal employees concerned to determine, by secret ballot, whether they desire to be established as a separate collective bargaining unit. The commission may not decide, however, that any group of municipal employees constitutes an appropriate collective bargaining unit if the group includes both professional employees and nonprofessional employees, unless a majority of the professional employees vote for inclusion in the unit. The commission may not decide that any group of municipal employees constitutes an appropriate collective bargaining unit if the group includes both school district employees and general municipal employees who are not school district employees. The commission may not decide that any group of municipal employees constitutes an appropriate collective bargaining unit if the group includes both public safety employees and general municipal employees, if the group include includes both transit employees and general municipal employees, or if the group includes both transit employees and public safety employees. The commission may not decide that any group of municipal employees constitutes an appropriate collective bargaining unit if the group includes both craft employees and noncraft employees unless a majority of the craft employees vote for inclusion in the unit. The commission shall place the professional employees who are assigned to perform any services at a charter school, as defined in s. 115.001 (1), in a separate collective bargaining unit from a unit that includes any other professional employees whenever at least 30% of those professional employees request an election to be held to determine that issue and a majority of the professional employees at the charter school who cast votes in the election decide to be represented in a separate collective bargaining unit.

111.70(4)(d)2.b. b. Any election held under subd. 2. a. shall be conducted by secret ballot taken in such a manner as to show separately the wishes of the employees voting as to the unit they prefer.

111.70(4)(d)2.c. c. A collective bargaining unit shall be subject to termination or modification as provided in this subchapter.

111.70(4)(d)2.d. d. Nothing in this section shall be construed as prohibiting 2 or more collective bargaining units from bargaining collectively through the same representative.

111.70(4)(d)3. 3.

111.70(4)(d)3.a.a. Whenever, in a particular case, a question arises concerning representation or appropriate unit, calling for a vote, the commission shall certify the results in writing to the municipal employer and the labor organization involved and to any other interested parties.

111.70(4)(d)3.b. b. Annually, the commission shall conduct an election to certify the representative of the collective bargaining unit that contains a general municipal employee. The election shall occur no later than December 1 for a collective bargaining unit containing school district employees and no later than May 1 for a collective bargaining unit containing general municipal employees who are not school district employees. The commission shall certify any representative that receives at least 51 percent of the votes of all of the general municipal employees in the collective bargaining unit. If no representative receives at least 51 percent of the votes of all of the general municipal employees in the collective bargaining unit, at the expiration of the collective bargaining agreement, the commission shall decertify the current representative and the general municipal employees shall be nonrepresented. Notwithstanding sub. (2), if a representative is decertified under this subd. 3. b., the affected general municipal employees may not be included in a substantially similar collective bargaining unit for 12 months from the date of decertification. The commission shall assess and collect a certification fee for each election conducted under this subd. 3. b. Fees collected under this subd. 3. b. shall be credited to the appropriation account under s. 20.425 (1) (i).

111.70(4)(d)3.c. c. Any ballot used in a representation proceeding under this subdivision shall include the names of all persons having an interest in representing or the results. The ballot should be so designed as to permit a vote against representation by any candidate named on the ballot. The findings of the commission, on which a certification is based, shall be conclusive unless reviewed as provided by s. 111.07 (8).

111.70(4)(d)4. 4. Whenever the result of an election conducted pursuant to subd. 3. is inconclusive, the commission, on request of any party to the proceeding, may conduct a runoff election. Any such request must be made within 30 days from the date of certification. In a runoff election the commission may drop from the ballot the name of the candidate or choice receiving the least number of votes.

111.70(4)(d)5. 5. Questions as to representation may be raised by petition of the municipal employer or any municipal employee or any representative thereof. Where it appears by the petition that a situation exists requiring prompt action so as to prevent or terminate an emergency, the commission shall act upon the petition forthwith. The fact that an election has been held shall not prevent the holding of another election among the same group of employees, if it appears to the commission that sufficient reason for another election exists.

111.70(4)(jm) (jm) Binding arbitration, first class cities. This paragraph shall apply only to members of a police department employed by cities of the 1st class. If the representative of members of the police department, as determined under par. (d), and representatives of the city reach an impasse on the terms of the agreement, the dispute shall be resolved in the following manner:

111.70(4)(jm)1. 1. Either the representative of the members of the police department or the representative of the city may petition the commission for appointment of an arbitrator to determine the terms of the agreement relating to the wages, hours and working conditions of the members of the police department and other matters subject to arbitration under subd. 4.

111.70(4)(jm)2. 2. The commission shall conduct a hearing on the petition, and upon a determination that the parties have reached an impasse on matters relating to wages, hours and conditions of employment or other matters subject to arbitration under subd. 4. on which there is no mutual agreement, the commission shall appoint an arbitrator to determine those terms of the agreement on which there is no mutual agreement. The commission may appoint any person it deems qualified, except that the arbitrator may not be a resident of the city which is party to the dispute.

111.70(4)(jm)3. 3. Within 14 days of the arbitrator's appointment, the arbitrator shall conduct a hearing to determine the terms of the agreement relating to wages, hours and working conditions and other matters subject to arbitration under subd. 4. The arbitrator may subpoena witnesses at the request of either party or on the arbitrator's own motion. All testimony shall be given under oath. The arbitrator shall take judicial notice of all economic and social data presented by the parties which is relevant to the wages, hours and working conditions of the police department members or other matters subject to arbitration under subd. 4. The other party shall have an opportunity to examine and respond to such data. The rules of evidence applicable to a contested case, as defined in s. 227.01 (3), shall apply to the hearing before the arbitrator.

111.70(4)(jm)4. 4. In determining those terms of the agreement on which there is no mutual agreement and on which the parties have negotiated to impasse, as determined by the commission, the arbitrator, without restriction because of enumeration, shall have the power to:

111.70(4)(jm)4.a. a. Set all items of compensation, including base wages, longevity pay, health, accident and disability insurance programs, pension programs, including amount of pension, relative contributions, and all eligibility conditions, the terms and conditions of overtime compensation and compensatory time, vacation pay, and vacation eligibility, sickness pay amounts, and sickness pay eligibility, life insurance, uniform allowances and any other similar item of compensation.

111.70(4)(jm)4.b. b. Determine regular hours of work, what activities shall constitute overtime work and all standards and criteria for the assignment and scheduling of work.

111.70(4)(jm)4.c. c. Determine a seniority system, and how seniority shall affect wages, hours and working conditions.

111.70(4)(jm)4.d. d. Determine a promotional program.

111.70(4)(jm)4.e. e. Determine criteria for merit increases in compensation and the procedures for applying such criteria.

111.70(4)(jm)4.f. f. Determine all work rules affecting the members of the police department, except those work rules created by law.

111.70(4)(jm)4.g. g. Establish any educational program for the members of the police department deemed appropriate, together with a mechanism for financing the program.

111.70(4)(jm)4.h. h. Establish a system for resolving all disputes under the agreement, including final and binding 3rd-party arbitration.

111.70(4)(jm)4.i. i. Determine the duration of the agreement and the members of the department to which it shall apply.

111.70(4)(jm)4.j. j. Establish a system for administration of the collective bargaining agreement between the parties by an employee of the police department who is not directly accountable to the chief of police or the board of fire and police commissioners in matters relating to that administration.

111.70(4)(jm)4.k. k. Establish a system for conducting interrogations of members of the police department that is limited to the hours between 7 a.m. and 5 p.m. on working days, as defined in s. 227.01 (14), if the interrogations could lead to disciplinary action, demotion, or dismissal, but one that does not apply if the interrogation is part of a criminal investigation.

111.70(4)(jm)4w. 4w. In determining the proper compensation to be received by members of the police department under subd. 4., the arbitrator shall give greater weight to the economic conditions in the 1st class city than the arbitrator gives to the factors under subd. 5. The arbitrator shall give an accounting of the consideration of this factor in the arbitrator's decision.

111.70(4)(jm)5. 5. In determining the proper compensation to be received by members of the police department under subd. 4., in addition to the factor under subd. 4w., the arbitrator shall utilize:

111.70(4)(jm)5.a. a. The most recently published U.S. bureau of labor statistics "Standards of Living Budgets for Urban Families, Moderate and Higher Level", as a guideline to determine the compensation necessary for members to enjoy a standard of living commensurate with their needs, abilities and responsibilities; and

111.70(4)(jm)5.b. b. Increases in the cost of living as measured by the average annual increases in the U.S. bureau of labor statistics "Consumer Price Index" since the last adjustment in compensation for those members.

111.70(4)(jm)6. 6. In determining all noncompensatory working conditions and relationships under subd. 4., including methods for resolving disputes under the labor agreement, the arbitrator shall consider the patterns of employee-employer relationships generally prevailing between technical and professional employees and their employers in both the private and public sectors of the economy where those relationships have been established by a labor agreement between the representative of those employees and their employer.

111.70(4)(jm)7. 7. All subjects described in subd. 4. shall be negotiable between the representative of the members of the police department and the city.

111.70(4)(jm)8. 8. Within 30 days after the close of the hearing, the arbitrator shall issue a written decision determining the terms of the agreement between the parties which were not the subject of mutual agreement and on which the parties negotiated in good faith to impasse, as determined by the commission, and which were the subject of the hearing under this paragraph. The arbitrator shall state reasons for each determination. Each proposition or fact accepted by the arbitrator must be established by a preponderance of the evidence.

111.70(4)(jm)9. 9. Subject to subds. 11. and 12., within 14 days of the arbitrator's decision, the parties shall reduce to writing the total agreement composed of those items mutually agreed to between the parties and the determinations of the arbitrator. The document shall be signed by the arbitrator and the parties, unless either party seeks judicial review of the determination pursuant to subd. 11.

111.70(4)(jm)10. 10. All costs of the arbitration hearing, including the arbitrator's fee, shall be borne equally by the parties.

111.70(4)(jm)11. 11. Within 60 days of the arbitrator's decision, either party may petition the circuit court for Milwaukee County to set aside or enforce the arbitrator's decision. If the decision was within the subject matter jurisdiction of the arbitrator as set forth in subd. 4., the court must enforce the decision, unless the court finds by a clear preponderance of the evidence that the decision was procured by fraud, bribery or collusion. The court may not review the sufficiency of the evidence supporting the arbitrator's determination of the terms of the agreement.

111.70(4)(jm)12. 12. Within 30 days of a final court judgment, the parties shall reduce the agreement to writing and with the arbitrator execute the agreement pursuant to subd. 9.

111.70(4)(jm)13. 13. Subsequent to the filing of a petition before the commission pursuant to subd. 1. and prior to the execution of an agreement pursuant to subd. 9., neither party may unilaterally alter any term of the wages, hours and working conditions of the members of the police department or any other matter subject to arbitration under subd. 4.

111.70(4)(L) (L) Strikes prohibited. Nothing contained in this subchapter constitutes a grant of the right to strike by any municipal employee or labor organization, and such strikes are hereby expressly prohibited.

111.70(4)(mb) (mb) Prohibited subjects of bargaining; general municipal employees. The municipal employer is prohibited from bargaining collectively with a collective bargaining unit containing a general municipal employee with respect to any of the following:

111.70(4)(mb)1. 1. Any factor or condition of employment except wages, which includes only total base wages and excludes any other compensation, which includes, but is not limited to, overtime, premium pay, merit pay, performance pay, supplemental compensation, pay schedules, and automatic pay progressions.

111.70(4)(mb)2. 2. Except as provided in s. 66.0506 or 118.245, whichever is applicable, any proposal that does any of the following:

111.70(4)(mb)2.a. a. If there is an increase in the consumer price index change, provides for total base wages for authorized positions in the proposed collective bargaining agreement that exceeds the total base wages for authorized positions 180 days before the expiration of the previous collective bargaining agreement by a greater percentage than the consumer price index change.

111.70(4)(mb)2.b. b. If there is a decrease or no change in the consumer price index change, provides for any change in total base wages for authorized positions in the proposed collective bargaining agreement from the total base wages for authorized positions 180 days before the expiration of the previous collective bargaining agreement.

111.70(4)(mbb) (mbb) For purposes of determining compliance with par. (mb), the commission shall provide, upon request, to a municipal employer or to any representative of a collective bargaining unit containing a general municipal employee, the consumer price index change during any 12-month period. The commission may get the information from the department of revenue.

111.70(4)(mc) (mc) Prohibited subjects of bargaining; public safety employees. The municipal employer is prohibited from bargaining collectively with a collective bargaining unit containing a public safety employee with respect to any of the following:

111.70(4)(mc)5. 5. If the collective bargaining unit contains a public safety employee who is initially employed on or after July 1, 2011, the requirement under ss. 40.05 (1) (b), 59.875, and 62.623 that the municipal employer may not pay, on behalf of that public safety employee any employee required contributions or the employee share of required contributions, and the impact of this requirement on the wages, hours, and conditions of employment of that public safety employee. If a public safety employee is initially employed by a municipal employer before July 1, 2011, this subdivision does not apply to that public safety employee if he or she is employed as a public safety employee by a successor municipal employer in the event of a combined department that is created on or after that date.

111.70(4)(mc)6. 6. Except for the employee premium contribution, all costs and payments associated with health care coverage plans and the design and selection of health care coverage plans by the municipal employer for public safety employees, and the impact of such costs and payments and the design and selection of the health care coverage plans on the wages, hours, and conditions of employment of the public safety employee.

111.70(4)(p) (p) Permissive subjects of collective bargaining; public safety and transit employees. A municipal employer is not required to bargain with public safety employees or transit employees on subjects reserved to management and direction of the governmental unit except insofar as the manner of exercise of such functions affects the wages, hours, and conditions of employment of the public safety employees or of the transit employees in a collective bargaining unit.

111.70(5) (5) Procedures. Municipal employers, jointly or individually, may employ a qualified person to discharge the duties of labor negotiator and to represent such municipal employers, jointly or individually, in conferences and negotiations under this section. In cities of the 1st, 2nd or 3rd class any member of the city council, including the mayor, who resigns therefrom may, during the term for which the member is elected, be eligible to the position of labor negotiator under this subsection, which position during said term has been created by or the selection to which is vested in such city council, and s. 66.0501 (2) shall be deemed inapplicable thereto.

111.70(7m) (7m) Injunctive relief; penalties; civil liability.

111.70(7m)(a)(a) Injunction; prohibited strike. At any time after the commencement of a strike which is prohibited under sub. (4) (L), the municipal employer or any citizen directly affected by such strike may petition the circuit court for an injunction to immediately terminate the strike. If the court determines that the strike is prohibited under sub. (4) (L), it shall issue an order immediately enjoining the strike, and in addition shall impose the penalties provided in par. (c).

111.70(7m)(c) (c) Penalties.

111.70(7m)(c)1.1. `Labor organizations.'

111.70(7m)(c)1.a.a. Any labor organization that represents public safety employees or transit employees which violates sub. (4) (L) may not collect any dues under a collective bargaining agreement or under a fair-share agreement from any employee covered by either agreement for a period of one year. At the end of the period of suspension, any such agreement shall be reinstated unless the labor organization is no longer authorized to represent the public safety employees or transit employees covered by the collective bargaining agreement or fair-share agreement or the agreement is no longer in effect.

111.70(7m)(c)1.b. b. Any labor organization which violates sub. (4) (L) after an injunction has been issued shall be required to forfeit $2 per member per day, but not more than $10,000 per day. Each day of continued violation constitutes a separate offense.

111.70(7m)(c)2. 2. `Individuals.' Any individual who violates sub. (4) (L) after an injunction against a strike has been issued shall be fined $10. Each day of continued violation constitutes a separate offense. After the injunction has been issued, any municipal employee who is absent from work because of purported illness is presumed to be on strike unless the illness is verified by a written report from a physician to the municipal employer. The court shall order that any fine imposed under this subdivision be paid by means of a salary deduction at a rate to be determined by the court.

111.70(7m)(c)4. 4. `Contempt of court.' The penalties provided in this paragraph do not preclude the imposition by the court of any penalty for contempt provided by law.

111.70(7m)(d) (d) Compensation forfeited. No municipal employee may be paid wages or salaries by the municipal employer for the period during which he or she engages in any strike.

111.70(8) (8) Supervisory units.

111.70(8)(a)(a) This section, except sub. (4) (cg) and (cm), applies to law enforcement supervisors employed by a 1st class city. This section, except sub. (4) (cm) and (jm), applies to law enforcement supervisors employed by a county having a population of 500,000 or more. For purposes of such application, the terms "municipal employee" and "public safety employee" include such a supervisor.

111.70(8)(b) (b) This subchapter does not preclude law enforcement supervisors employed by municipal employers other than 1st class cities and counties having a population of 500,000 or more or fire fighting supervisors from organizing in separate units of supervisors for the purpose of negotiating with their municipal employers.

111.70(8)(c) (c) The commission shall by rule establish procedures for certification of such units of supervisors and the levels of supervisors to be included in the units. Supervisors may not be members of the same bargaining unit of which their subordinates are members. The commission may require that the representative of any supervisory unit shall be an organization that is a separate local entity from the representative of the nonsupervisory municipal employees, but such requirement does not prevent affiliation by a supervisory representative with the same parent state or national organization as the nonsupervisory municipal employee representative.

111.70(9) (9) Powers of chief of police. Nothing in s. 62.50 grants the chief of police in cities of the 1st class any authority which diminishes or in any other manner affects the rights of municipal employees who are members of a police department employed by a city of the 1st class under this section or under any collective bargaining agreement which is entered into between a city of the 1st class and a labor organization representing the members of its police department.

111.70 History History: 1971 c. 124, 246, 247, 307, 336; 1973 c. 64, 65; 1977 c. 178, 186, 272, 442, 449; 1979 c. 32 s. 92 (15); 1981 c. 20, 112, 187; 1983 a. 189, 192; 1985 a. 29; 1985 a. 182 s. 57; 1985 a. 318; 1987 a. 153, 399; 1991 a. 136; 1993 a. 16, 429, 492; 1995 a. 27, 225, 289; 1997 a. 27, 237; 1999 a. 9, 65; 1999 a. 150 s. 672; 2001 a. 16; 2005 a. 253; 2007 a. 20; 2009 a. 15, 21, 28, 34, 60, 402; 2011 a. 10, 32; s. 35.17 correction in sub. (4) (cg) 7r. (intro.); 2013 a. 14, 20.

111.70 Annotation A collective bargaining provision that releases only teacher members of a majority union from in-service days to attend, with pay, a state convention of the union is discriminatory, but the school board can deny compensation to minority union members who attend a regional convention of their union, if the board does so in good faith. Ashland Board of Education v. WERC, 52 Wis. 2d 625, 191 N.W.2d 242 (1971).

111.70 Annotation A school district may discharge teachers who engage in a strike. There is a meaningful distinction between governmental employees and nongovernmental employees. The strike ban imposed on public employees is based upon a valid classification and the legislation creating it is not an unconstitutional denial of equal protection. Hortonville Education Association v. Joint School District No. 1, 66 Wis. 2d 469, 225 N.W.2d 658. Reversed on other grounds. 426 U.S. 482, 49L. Ed 2d 1 (1976).

111.70 Annotation A letter sent to city employees by the mayor and council members during a representation election campaign that coercively and erroneously warned employees that all fringe benefits would cease if union representation were accepted was a prohibited labor practice under sub. (3) (a) 1.; "benign generalities" contained elsewhere in the letter were insufficient to overcome its specific threats. A 2nd letter, which predicted a relative loss in benefits and freedom of action, cited the cost of union dues, and emphasized wage rates and fringe benefits, also constituted a prohibited labor practice. An employer may not camouflage threats under the guise of predictions, and the statements in context were intended as threats and accepted as such by the employees. WERC v. City of Evansville, 69 Wis. 2d 140, 230 N.W.2d 688 (1975).

111.70 Annotation Although employees seeking to enforce the terms of a collective bargaining agreement are bound by the remedial provisions therein, the plaintiffs were not required to exhaust contractual remedies prior to filing their action in court. Browne v. Milwaukee Board of School Directors, 69 Wis. 2d 169, 230 N.W.2d 704 (1975).

111.70 Annotation The board of education of a city school district was a proper party and had the capacity to maintain an action to enjoin a strike by district teachers. Wisconsin Rapids Joint School District No. 1 v. Wisconsin Rapids Education Association, 70 Wis. 2d 292, 234 N.W.2d 289 (1975).

111.70 Annotation The fine under sub. (7) applicable to employees violating an injunction against a strike by municipal employees, to be paid by salary deduction, is inapplicable to a labor association composed of such employees. Kenosha Unified School District No. 1 v. Kenosha Education Association, 70 Wis. 2d 325, 234 N.W.2d 311 (1975).

111.70 Annotation Managerial employees are those who participate in the formulation, determination, and implementation of management policy or possess effective authority to commit the employer's resources. City of Milwaukee v. WERC, 71 Wis. 2d 709, 239 N.W.2d 63 (1976).

111.70 Annotation A WERC order under sub. (4) (d) 2. a. determining the voting unit and directing that an election be held was not reviewable under ch. 227. City of West Allis v. WERC, 72 Wis. 2d 268, 240 N.W.2d 416 (1976).

111.70 Annotation Mandatory subjects of collective bargaining under sub. (1) (d) [now sub. (1) (a)] between teachers' associations and school boards are: 1) those primarily related to wages, hours, and conditions of employment; and 2) the impact of the establishment of educational policies affecting wages, hours, and conditions of employment. Beloit Education Association v. WERC, 73 Wis. 2d 43, 242 N.W.2d 231 (1976).

111.70 Annotation A grievance was arbitrable under the "discharge and nonrenewal" clause of a bargaining agreement when the contract offered by the board was signed by the teacher after deleting the title "probationary contract" and the board did not accept this counteroffer or offer the teacher a 2nd contract. Jefferson Jt. School District No. 10 v. Jefferson Education Association, 78 Wis. 2d 94, 253 N.W.2d 536 (1977).

111.70 Annotation Collective bargaining is required regarding decisions primarily related to wages, hours, and conditions of employment, but not is not required for decisions primarily related to the formulation or management of public policy. Unified School District No. 1 of Racine County v. WERC, 81 Wis. 2d 89, 259 N.W.2d 724 (1977).

111.70 Annotation A labor contract under s. 111.70 may limit the scope of the police chief's discretion under s. 62.13 (4) (a). Glendale Professional Policemen's Association v. Glendale, 83 Wis. 2d 90, 264 N.W.2d 594 (1978).

111.70 Annotation In applying the doctrine of primary jurisdiction, the trial court did not abuse its discretion by transferring a case involving a prohibited practice under sub. (3) (a) 1. to the commission after all constitutional issues had been resolved. Browne v. Milwaukee Board of School Directors, 83 Wis. 2d 316, 265 N.W.2d 559 (1978).

111.70 Annotation Under sub. (3) (a) 6., a municipal employer may deduct union dues from the paycheck of a minority union member. Milwaukee Federation of Teachers, Local No. 252 v. WERC, 83 Wis. 2d 588, 266 N.W.2d 314 (1978).

111.70 Annotation The layoff of public employees due to budget cuts was not a mandatory subject of bargaining. City of Brookfield v. WERC, 87 Wis. 2d 819, 275 N.W.2d 723 (1979).

111.70 Annotation The question of primary jurisdiction arises only when an agency and a court have jurisdiction over the subject of a matter of dispute. The decision for the court is whether it should exercise its discretion to retain the case. McEwen v. Pierce County, 90 Wis. 2d 256, 279 N.W.2d 469 (1979).

111.70 Annotation Under sub. (3) (a) 6., the fair-share provision of a successor collective bargaining agreement was applied retroactively to a hiatus between agreements. Berns v. WERC, 94 Wis. 2d 214, 287 N.W.2d 829 (Ct. App. 1979); affirmed. 99 Wis. 2d 252, 299 N.W.2d 248 (1980).

111.70 Annotation Arbitrators appointed pursuant to the grievance procedure contained in a collective bargaining agreement properly held a de novo factual hearing to determine whether just cause existed for the school board to terminate a teacher. Fortney v. School District of West Salem, 108 Wis. 2d 167, 321 N.W.2d 255 (1982).

111.70 Annotation Mediation-arbitration under s. 111.70 (4) (cm) is a constitutional delegation of legislative authority. Milwaukee County v. District Council 48, 109 Wis. 2d 14, 325 N.W.2d 350 (Ct. App. 1982).

111.70 Annotation A contract provision stating that a teacher speaking or writing as a citizen shall be free from administrative and school censorship and discipline was primarily related to employment conditions, and was a mandatory subject of bargaining. Blackhawk Teachers' Federation v. WERC, 109 Wis. 2d 415, 326 N.W.2d 247 (Ct. App. 1982).

111.70 AnnotationSub. (4) (jm) is constitutional. Brennan v. WERC, 112 Wis. 2d 38, 331 N.W.2d 667 (Ct. App. 1983).

111.70 Annotation WERC did not abuse its discretion by finding no community of interest between professional teachers and student interns. Unit fragmentation under d. 111.70 (4) (d) 2. a. is discussed. Arrowhead United Teachers v. WERC, 116 Wis. 2d 580, 342 N.W.2d 709 (1984).

111.70 Annotation A school board's anti-nepotism policy was a mandatory subject of bargaining. School District of Drummond v. WERC, 121 Wis. 2d 126, 358 N.W.2d 285 (1984).

111.70 Annotation Because school supervisors are not subject to this section, a fair-share deduction from the paychecks of nonunion supervisors was not authorized. Perry v. Milwaukee Board of School Directors, 131 Wis. 2d 380, 388 N.W.2d 638 (Ct. App. 1986).

111.70 Annotation A provision in a union's constitution requiring a local to forfeit its treasury upon a vote of disaffiliation was void as against public policy. Wells v. Waukesha Marine Bank, 135 Wis. 2d 519, 401 N.W.2d 18 (Ct. App. 1986).

111.70 Annotation The defense of "good cause" under s. 111.70 (7m) (e) is available to an employer that fails to implement an arbitration award of retroactive wages within 31 days pursuant to s. 109.03 (1). Employees Local 1901 v. Brown County, 146 Wis. 2d 728, 432 N.W.2d 571 (1988).

111.70 Annotation The 3-year limitation under sub. (3) (a) 4. on the term of agreements does not limit the scope of deferred compensation proposals. City of Brookfield v. WERC, 153 Wis. 2d 238, 450 N.W.2d 495 (Ct. App. 1989).

111.70 Annotation The interest arbitration provisions in sub. (4) (cm) 6. apply during the negotiation of wages, hours, and conditions of employment for positions newly accreted to a bargaining unit. Wausau School District Maintenance Union v. WERC, 157 Wis. 2d 315, 459 N.W.2d 861 (Ct. App 1990).

111.70 Annotation A county's decision to sell a health care center was not a mandatory subject of bargaining. Local 2236, AFSCME, AFL-CIO v. WERC, 157 Wis. 2d 708, 461 N.W.2d 286 (Ct. App. 1990).

111.70 Annotation Whether a subject is a mandatory, permissive, or prohibited subject of bargaining, including finding a particular contract provision constitutionally prohibited, is for the determination of WERC. Milwaukee Board of School Directors v. WERC, 163 Wis. 2d 739, 472 N.W.2d 553 (Ct. App. 1991).

111.70 Annotation "Arbitration decision" in sub. (3) (a) 7. encompasses all items incorporated into a resultant collective bargaining agreement, including those not in dispute. The failure to implement an "arbitration decision" arises when an employer fails to incorporate specific terms of the award into the resultant agreement or to give retroactive effect to economic items in a retroactive contract. Sauk County v. WERC, 165 Wis. 2d 406, 477 N.W.2d 267 (1991).

111.70 Annotation Whether payments under an arbitration award are due from the entry of the award depends on the overall circumstances. Kenosha Fire Fighters v. City of Kenosha, 168 Wis. 2d 658, 484 N.W.2d 152 (1992).

111.70 Annotation A sheriff's assignment of a deputy to an undercover drug investigation falls within the constitutionally protected powers of the sheriff and could not be limited by a collective bargaining agreement. Manitowoc Co. v. Local 986B, 168 Wis. 2d 819, 484 N.W.2d 534 (1992). See also Washington County v. Deputy Sheriff's Association, 192 Wis. 2d 728, 531 N.W.2d 468 (Ct. App. 1995).

111.70 Annotation The constitutional requirements of a union's collection of agency fees under a fair-share agreement include: 1) an adequate explanation of the basis of the fee; 2) a reasonably prompt opportunity to challenge the amount of the fee before an impartial decisionmaker; and 3) an escrow for the amounts reasonably in dispute. Browne v. WERC, 169 Wis. 2d 79, 485 N.W.2d 376 (1992).

111.70 Annotation To be chargeable to nonunion, public sector employees under a fair share agreement, union activities must: 1) be germane to collective bargaining activity; 2) be justified by the government's vital policy interest in labor peace and avoiding "free riders;" and 3) not significantly add to the burdening of free speech that is inherent in an agency or union shop. Browne v. WERC, 169 Wis. 2d 79, 485 N.W.2d 376 (1992).

111.70 Annotation No bright-line test exists for determining whether a register in probate, probate register, or probate commissioner is subject to s. 111.70 and eligible for union membership. Factors to be considered include budget and administrative duties assigned to that person. Manitowoc County v. Local 986A, 170 Wis. 2d 692, 489 N.W.2d 722 (Ct. App. 1992). See also Iowa County v. Iowa County Courthouse, 166 Wis. 2d 614, 480 N.W.2d 499 (1992).

111.70 Annotation When a collective bargaining agreement could cover a dispute and there is no provision that specifically excludes the dispute, the agreement's grievance and arbitration provisions apply. Racine Education Association. v. Racine Unified School District, 176 Wis. 2d 273, N.W.2d (Ct. App. 1993).

111.70 Annotation Making pension contributions for jailers equal in amount to those for its protective occupation participants (POPS) under s. 40.02 (48) does not require reclassification of the jailers as POPS, is allowed under s. 40.05 (2) (g) 1., and is a mandatory subject of bargaining under sub. (1) (a). County of LaCrosse v. WERC, 180 Wis. 2d 100, 508 N.W.2d 9 (1993).

111.70 Annotation A school board's unilateral change in rules governing the use of sick leave after the expiration of a collective bargaining agreement changed the status quo and was impermissible. A "zipper" clause in the expired agreement providing that the agreement superseded all previous agreements did not prevent the examination of past practice in determining the status quo. St. Croix Falls School District v. WERC, 186 Wis. 2d 671, 522 N.W.2d 507 (Ct. App. 1994).

111.70 Annotation The status quo to be maintained during negotiations is dynamic. When history shows changes in compensation upon employee attainment of specified experience levels, the employer is required to continue the practice during negotiations. Jefferson County v. WERC, 187 Wis. 2d 646, 523 N.W.2d 172 (Ct. App. 1994).

111.70 Annotation A proposal to make the suspension of a police officer subject to arbitration, rather than review under s. 62.13, is not a mandatory subject of bargaining and is in irreconcilable conflict with s. 62.13. City of Janesville v. WERC, 193 Wis. 2d 492, 535 N.W.2d 34 (Ct. App. 1995).

111.70 Annotation The sheriff's power to appoint, dismiss, or demote a deputy is not constitutionally protected and may be limited by a collective bargaining agreement not in conflict with the statutes. Heitkemper v. Wirsing, 194 Wis. 2d 182, 533 N.W.2d 770 (1995). See also Brown County Sheriff Dept. v. Employees Association, 194 Wis. 2d 266, 533 N.W.2d 766 (1995).

111.70 Annotation The phrase "consisting of school district professional employees" in sub. (4) (cm) 5s. means consisting exclusively of school district professional employees. Madison Teachers, Inc. v. Madison Metropolitan School District, 197 Wis. 2d 731, 541 N.W.2d 786 (Ct. App. 1995), 93-3323.

111.70 Annotation Sub. (4) (d) deals with the rights of an employee or minority group of employees to participate in collective bargaining, and not with the rights of an employee to proceed directly against an employer for a breach of the collective bargaining agreement. Gray v. Marinette County, 200 Wis. 2d 426, 546 N.W.2d 553 (Ct. App. 1996), 95-1906.

111.70 Annotation A school board's implementation of year-round school programs was primarily related to educational policy, not hours and wages, and was not a mandatory subject of bargaining. Racine Education Association v. WERC, 214 Wis. 2d 353, 571 N.W.2d 887 (Ct. App. 1997), 97-0306.

111.70 Annotation The negotiation for wages, hours, and terms of employment for a position created during the term of a collective bargaining agreement, which will apply to the new position, is a new agreement for that position within sub. (4) (cm) 6., subject to arbitration. Local 60 v. WERC, 217 Wis. 2d 602, 579 N.W.2d 59 (Ct. App. 1997), 97-1877.

111.70 Annotation If an employee agrees to waive any federal statutory right, that is an agreement between the employee and the employer and is not a collective bargaining agreement. As such, it is not a violation of a collective bargaining agreement for an employee to refuse to sign such a waiver in a settlement, and WERC cannot order the employee to sign the agreement. Thomsen v. WERC, 2000 WI App 90, 234 Wis. 2d 494, 610 N.W.2d 155, 99-1730.

111.70 Annotation The existence of a qualified economic offer (QEO) under sub. (1) (nc) is fundamentally distinct from the QEO's implementation and numerical calculations. A QEO is made when an employer submits an offer to maintain fringe benefits and minimum salary increases consistent with sub. (1) (nc). Once a QEO is made, any issues concerning the calculation of fringe benefit costs and salaries may still be addressed but will not render a QEO invalid. Racine Education Association v. WERC, 2000 WI App 149, 238 Wis. 2d 33, 616 N.W.2d 504, 99-0765.

111.70 Annotation Subs. (1) (nc) 1. b. and c. and (4) (cm) 8p. are in conflict. The use of "at least" in sub. (1) (nc) 1. b. and c. sets a minimum threshold for salary increases while sub. (4) (cm) 8p. states that any modification in a salary schedule can only occur at a minimum cost to the employer. Sub. (4) (cm) 8p. prevails as the latest expression of legislative will. Racine Education Association v. WERC, 2000 WI App 149, 238 Wis. 2d 33, 616 N.W.2d 504, 99-0765.

111.70 Annotation The 2-year contract requirement in sub. (4) (cn) did not prohibit the consideration of successive 2-year contracts in a single vote. Hoffman v. WERC, 2001 WI App 87, 243 Wis. 2d 1, 625 N.W.2d 906, 00-1368.

111.70 Annotation WERC's determinations that teacher preparation periods are not a mandatory subject of bargaining and that permissive subjects of bargaining are not to be included within "fringe benefits" under sub. (1) (nc) are adopted. As such, a change in preparation time did not result in the school district failing to meet the requirements for a qualified economic offer and subject the matter to arbitration under sub. (4m) (cm) 5s. Dodgeland Education Association v. WERC, 2002 WI 22, 250 Wis. 2d 357, 639 N.W.2d 733, 00-0277.

111.70 Annotation It was reasonable to conclude that an employee of a school district with access to computer files containing information regarding collective bargaining but who had never been directed to open or read those files and who was trusted not to read those files was not a confidential employee under sub. (1) (i). Mineral Point Unified School District v. WERC, 2002 WI App 48, 251 Wis. 2d 325, 641 N.W.2d 701, 01-1247.

111.70 Annotation It was reasonable for WERC to conclude: 1) sub. (4) (d) 2. a. addresses all determinations of appropriate bargaining units and is not limited to the initial certification of a bargaining unit; and 2) if craft employees in an existing craft and non-craft bargaining unit file a severance petition and if the craft employees at issue have never voted among themselves for inclusion in the mixed unit, the craft employees are entitled to a separate vote on the issue. City of Marshfield v. WERC, 2002 WI App 68, 252 Wis. 2d 656, 643 N.W.2d 122, 01-0855.

111.70 Annotation Under the facts of the case, WERC did not err in ruling that the school board could not bar teachers posting in certain areas of their classrooms signs that stated "Fair Contract NOW!" and "Do the Right Thing!" produced by the teacher's union in support of its contact negotiations with the school, as such action constituted "lawful concerted activity" within the protection of sub. (2) and not political advocacy. Milwaukee Board of School Directors v. Wisconsin Employment Relations Commission, 2008 WI App 125, 313 Wis. 2d 525, 758 N.W.2d 814, 07-0840.

111.70 Annotation The ban under sub. (4) (mc) 6. on bargaining the "impact of the design and selection of the health care coverage plans on the wages, hours, and conditions of employment of the public safety employee" applies to both "indirect" consequences and to the "direct" impact of the plans on employee's finances, such as 1) the deductible amount; 2) maximum-out-of-pocket expense; 3) co-pays, and; 4) prescription costs. Milwaukee Police Association v. City of Milwaukee, 2013 WI App 70, 348 Wis. 2d 168, 833 N.W.2d 179, 12-1928.

111.70 Annotation County jailers in this case were "public safety employees" under sub. (1) (mm) because they were "protective occupation participants" under s. 40.02 (48) (a) and fit the definition of "deputy sheriffs" in s. 40.02 (48) (b) 3. Local 441A, WPPA v. WERC, 2013 WI App 104, ___ Wis. 2d ___, ___ N.W.2d ___, 12-2721.

111.70 AnnotationThe change in state law by 2011 Act 10 had no effect on the existing collective bargaining agreement in this case or the arbitrator's ability to order a remedy for a violation committed during the agreement's term. The plain language of Act 10 delayed its effectiveness with respect to individual school employees and school districts until after the expiration of their existing collective bargaining agreements, and the state constitution prohibits state laws that substantially impair existing contracts. School District of Kewaskum v. Kewaskum Education Association, 2013 WI App 136, ___ Wis. 2d ___, ___ N.W.2d ___, 13-0220.

111.70 Annotation Sub. (4) (mc) 6. does not prohibit bargaining for public safety employees on the subject of the allocation of responsibility between employees and employers to pay deductibles required under a health care coverage plan. Wisconsin Professional Police Association v. Wisconsin Employment Relations Commission, 2013 WI App 145, ___ Wis. 2d ___, ___ N.W.2d ___, 12-2701.

111.70 AnnotationThe initial applicability provisions of 2011 Wis. Acts 10 and 32 applicable to the treatments of this section by those acts contain no clear expression of the intention to retroactively upend the settled expectations of collective bargaining agreements (CBAs) that were negotiated and agreed upon months before those acts took effect, but which had not taken effect. To the contrary, the acts disclaim any such intention by exempting employees "covered by" already-existing CBAs until after those CBAs end or are modified. Local 321, International Association of Fire Fighters v. City of Racine, 2013 WI App 149, ___ Wis. 2d ___, ___ N.W.2d ___, 13-0290.

111.70 Annotation A municipal employer may agree to pay the employees' portion of retirement contributions to the state fund. 59 Atty. Gen. 186.

111.70 Annotation A county ordinance implementing a collective bargaining agreement providing for the payment to county employees, upon their leaving government employment, compensation for accumulated sick leave earned both before and after the effective date of the ordinance is valid. 59 Atty. Gen. 209.

111.70 Annotation School boards have authority to contract with teachers to provide for an increment or sum in addition to the regular salary in return for the teacher choosing an early retirement option. 63 Atty. Gen. 16.

111.70 Annotation The attorney general declines to render an opinion on what is subject to collective bargaining in view of a preferred legislative intent that, under sub. (4) (b), such questions be resolved by WERC through the declaratory judgment procedure, subject to judicial review. 63 Atty. Gen. 590.

111.70 Annotation The Milwaukee school board is authorized by s. 111.70 to contract for a retirement system supplementary to the one under subch. II of ch. 42, 1979 stats. 67 Atty. Gen. 153.

111.70 Annotation The application of the open meetings law to the duties of WERC is discussed. 68 Atty. Gen. 171.

111.70 Annotation A board of education may not prevent a nonunion teacher from speaking on a bargaining issue at an open meeting. Madison School District, v. WERC, 429 U.S. 167 (1976).

111.70 Annotation2011 Wis. Act 10 amendments did not violate equal protection or free speech protections. Wisconsin Education Association Council v. Walker, 705 F.3d 640 (2013).

111.70 Annotation A teacher's alleged de facto tenure is not a protected property interest. Liberty interests are discussed. Stevens v. Jt. School Dist. No. 1, Rusk County 429 F. Supp. 477 (1977).

111.70 Annotation WERC and trial courts have concurrent jurisdiction over alleged violations of this section. Aleman v. Milwaukee County, 35 F. Supp. 2d 710 (1999).

111.70 Annotation The crisis of the 70's — who will manage municipal government? Mulcahy, 54 MLR 315.

111.70 Annotation Municipal personnel problems and solutions. Mulcahy, 56 MLR 529.

111.70 Annotation Right to strike and compulsory arbitration: panacea or placebo? Coughlin, Rader, 58 MLR 205.

111.70 Annotation Wisconsin's municipal labor law: A need for change. Mulcahy and Ruesch, 64 MLR 103 (1980).

111.70 Annotation Final offer interest arbitration in Wisconsin: Legislative history, participant attitudes, future trends. Clune and Hyde, 64 MLR 455 (1981).

111.70 Annotation Public sector collective bargaining. Anderson, 1973 WLR 986.

111.70 Annotation Impartial decisionmaker — authority of school board to dismiss striking teachers. 1977 WLR 521.

111.70 Annotation Final offer mediation-arbitration and the limited right to strike: Wisconsin's new municipal employment bargaining law. 1979 WLR 167.

111.70 Annotation Union security in the public sector: Defining political expenditures related to collective bargaining. 1980 WLR 134.

111.70 Annotation Fact-finding in public employment disputes. Marshall, 43 WBB, No. 6.



111.71 General provisions.

111.71  General provisions.

111.71(1)(1) The commission may adopt reasonable rules relative to the exercise of its powers and authority and proper rules to govern its proceedings and to regulate the conduct of all elections and hearings. The commission shall, upon request, provide a transcript of a proceeding to any party to the proceeding for a fee, established by rule, by the commission at a uniform rate per page. All transcript fees shall be credited to the appropriation account under s. 20.425 (1) (i).

111.71(2) (2) The commission shall assess and collect a filing fee for filing a complaint alleging that a prohibited practice has been committed under s. 111.70 (3). The commission shall assess and collect a filing fee for filing a request that the commission act as an arbitrator to resolve a dispute involving the interpretation or application of a collective bargaining agreement under s. 111.70 (4) (c) 2., (cg) 4., or (cm) 4. The commission shall assess and collect a filing fee for filing a request that the commission initiate fact-finding under s. 111.70 (4) (c) 3. The commission shall assess and collect a filing fee for filing a request that the commission act as a mediator under s. 111.70 (4) (c) 1., (cg) 3., or (cm) 3. The commission shall assess and collect a filing fee for filing a request that the commission initiate compulsory, final and binding arbitration under s. 111.70 (4) (cg) 6. or (jm) or 111.77 (3). For the performance of commission actions under ss. 111.70 (4) (c) 1., 2. and 3., (cg) 3., 4., and 6., (cm) 3. and 4., and (jm) and 111.77 (3), the commission shall require that the parties to the dispute equally share in the payment of the fee and, for the performance of commission actions involving a complaint alleging that a prohibited practice has been committed under s. 111.70 (3), the commission shall require that the party filing the complaint pay the entire fee. If any party has paid a filing fee requesting the commission to act as a mediator for a labor dispute and the parties do not enter into a voluntary settlement of the dispute, the commission may not subsequently assess or collect a filing fee to initiate fact-finding or arbitration to resolve the same labor dispute. If any request for the performance of commission actions concerns issues arising as a result of more than one unrelated event or occurrence, each such separate event or occurrence shall be treated as a separate request. The commission shall promulgate rules establishing a schedule of filing fees to be paid under this subsection. Fees required to be paid under this subsection shall be paid at the time of filing the complaint or the request for fact-finding, mediation or arbitration. A complaint or request for fact-finding, mediation or arbitration is not filed until the date such fee or fees are paid, except that the failure of the respondent party to pay the filing fee for having the commission initiate compulsory, final and binding arbitration under s. 111.70 (4) (cg) 6. or (jm) or 111.77 (3) may not prohibit the commission from initiating such arbitration. The commission may initiate collection proceedings against the respondent party for the payment of the filing fee. Fees collected under this subsection shall be credited to the appropriation account under s. 20.425 (1) (i).

111.71(4m) (4m) The commission shall collect on a systematic basis information on the operation of the arbitration law under s. 111.70 (4) (cg). The commission shall report on the operation of the law to the legislature on an annual basis. The report shall be submitted to the chief clerk of each house of the legislature for distribution to the legislature under s. 13.172 (2).

111.71(5m) (5m) The commission shall, on a regular basis, provide training programs to prepare individuals for service as arbitrators or arbitration panel members under s. 111.70 (4) (cg). The commission shall engage in appropriate promotional and recruitment efforts to encourage participation in the training programs by individuals throughout the state, including at least 10 residents of each congressional district. The commission may also provide training programs to individuals and organizations on other aspects of collective bargaining, including on areas of management and labor cooperation directly or indirectly affecting collective bargaining. The commission may charge a reasonable fee for participation in the programs.

111.71(6) (6) This subchapter may be cited as "Municipal Employment Relations Act".

111.71 History History: 1971 c. 124; 1973 c. 90; 1981 c. 20; 1983 a. 27; 1985 a. 318; 1991 a. 39; 1993 a. 16; 1995 a. 27, 216; 2003 a. 33; 2011 a. 10, 32.



111.77 Settlement of disputes.

111.77  Settlement of disputes. Municipal employers and public safety employees, as provided in sub. (8), have the duty to bargain collectively in good faith including the duty to refrain from strikes or lockouts and to comply with the following:

111.77(1) (1) If a contract is in effect, the duty to bargain collectively means that a party to such contract shall not terminate or modify such contract unless the party desiring such termination or modification:

111.77(1)(a) (a) Serves written notice upon the other party to the contract of the proposed termination or modification 180 days prior to the expiration date thereof or, if the contract contains no expiration date, 60 days prior to the time it is proposed to make such termination or modification. This paragraph shall not apply to negotiations initiated or occurring in 1971.

111.77(1)(b) (b) Offers to meet and confer with the other party for the purpose of negotiating a new contract or a contract containing the proposed modifications.

111.77(1)(c) (c) Notifies the commission within 90 days after the notice provided for in par. (a) of the existence of a dispute.

111.77(1)(d) (d) Continues in full force and effect without resorting to strike or lockout all terms and conditions of the existing contract for a period of 60 days after such notice is given or until the expiration date of the contract, whichever occurs later.

111.77(1)(e) (e) Participates in mediation sessions by the commission or its representatives if specifically requested to do so by the commission.

111.77(1)(f) (f) Participates in procedures, including binding arbitration, agreed to between the parties.

111.77(2) (2) If there has never been a contract in effect, the union shall notify the commission within 30 days after the first demand upon the employer of the existence of a dispute provided no agreement is reached by that time, and in such case sub. (1) (b), (e) and (f) shall apply.

111.77(3) (3) Where the parties have no procedures for disposition of a dispute and an impasse has been reached, either party may petition the commission to initiate compulsory, final and binding arbitration of the dispute. If in determining whether an impasse has been reached the commission finds that any of the procedures set forth in sub. (1) have not been complied with and that compliance would tend to result in a settlement, it may require such compliance as a prerequisite to ordering arbitration. If after such procedures have been complied with or the commission has determined that compliance would not be productive of a settlement and the commission determines that an impasse has been reached, it shall issue an order requiring arbitration. The commission shall in connection with the order for arbitration submit a panel of 5 arbitrators from which the parties may alternately strike names until a single name is left, who shall be appointed by the commission as arbitrator, whose expenses shall be shared equally between the parties. Arbitration proceedings under this section shall not be interrupted or terminated by reason of any prohibited practice charge filed by either party at any time.

111.77(4) (4) There shall be 2 alternative forms of arbitration:

111.77(4)(a) (a) Form 1. The arbitrator shall have the power to determine all issues in dispute involving wages, hours and conditions of employment.

111.77(4)(b) (b) Form 2. The commission shall appoint an investigator to determine the nature of the impasse. The commission's investigator shall advise the commission in writing, transmitting copies of such advice to the parties of each issue which is known to be in dispute. Such advice shall also set forth the final offer of each party as it is known to the investigator at the time that the investigation is closed. Neither party may amend its final offer thereafter, except with the written agreement of the other party. The arbitrator shall select the final offer of one of the parties and shall issue an award incorporating that offer without modification.

111.77(5) (5) The proceedings shall be pursuant to form 2 unless the parties shall agree prior to the hearing that form 1 shall control.

111.77(6) (6)

111.77(6)(am)(am) In reaching a decision, the arbitrator shall give greater weight to the economic conditions in the jurisdiction of the municipal employer than the arbitrator gives to the factors under par. (bm). The arbitrator shall give an accounting of the consideration of this factor in the arbitrator's decision.

111.77(6)(bm) (bm) In reaching a decision, in addition to the factors under par. (am), the arbitrator shall give weight to the following factors:

111.77(6)(bm)1. 1. The lawful authority of the employer.

111.77(6)(bm)2. 2. Stipulations of the parties.

111.77(6)(bm)3. 3. The interests and welfare of the public and the financial ability of the unit of government to meet these costs.

111.77(6)(bm)4. 4. Comparison of the wages, hours and conditions of employment of the employees involved in the arbitration proceeding with the wages, hours and conditions of employment of other employees performing similar services and with other employees generally:

111.77(6)(bm)4.a. a. In public employment in comparable communities.

111.77(6)(bm)4.b. b. In private employment in comparable communities.

111.77(6)(bm)5. 5. The average consumer prices for goods and services, commonly known as the cost of living.

111.77(6)(bm)6. 6. The overall compensation presently received by the employees, including direct wage compensation, vacation, holidays and excused time, insurance and pensions, medical and hospitalization benefits, the continuity and stability of employment, and all other benefits received.

111.77(6)(bm)7. 7. Changes in any of the foregoing circumstances during the pendency of the arbitration proceedings.

111.77(6)(bm)8. 8. Such other factors, not confined to the foregoing, which are normally or traditionally taken into consideration in the determination of wages, hours and conditions of employment through voluntary collective bargaining, mediation, fact-finding, arbitration or otherwise between the parties, in the public service or in private employment.

111.77(7) (7) Proceedings, except as specifically provided in this section, shall be governed by ch. 788.

111.77(8) (8)

111.77(8)(a)(a) This section applies to public safety employees who are supervisors employed by a county having a population of 500,000 or more. For purposes of such application, the term "municipal employee" includes such a supervisor.

111.77(8)(b) (b) This section shall not apply to members of a police department employed by a 1st class city nor to any city, village or town having a population of less than 2,500.

111.77(9) (9) Section 111.70 (4) (c) 3., (cg), and (cm) does not apply to employments covered by this section.

111.77 History History: 1971 c. 247, 307; 1973 c. 64; 1975 c. 259; 1977 c. 178; 1979 c. 32 s. 92 (15); 1989 a. 258; 1991 a. 136; 1993 a. 16; 1995 a. 27; 2011 a. 10, 32.

111.77 Annotation Arbitration under sub. (4) (b), which requires the arbitrator to select the final offer of one of the parties and then issue an award incorporating that offer "without modification," does not preclude restatement or alteration of the offer to comprise a proper, final arbitration award finally disposing of the controversy. Manitowoc v. Manitowoc Police Dept. 70 Wis. 2d 1006, 236 N.W.2d 231 (1975).

111.77 Annotation Under the common law an arbitrator need not render an account of the reasons for his or her award, nor is a written decision required by ch. 298 [now ch. 788], although the arbitrator must weigh the criteria suggested by (6). Manitowoc v. Manitowoc Police Dept. 70 Wis. 2d 1006, 236 N.W.2d 231 (1975).

111.77 Annotation Sub. (4) (b) permits amendment of a final offer after an arbitration petition is filed but before an investigation is closed, even if the amendment includes proposals that were not negotiated before the filing of the petition. City of Sheboygan v. WERC, 125 Wis. 2d 1, 370 N.W.2d 800 (Ct. App. 1985).

111.77 Annotation The holding of Manitowoc on what constitutes "without modification" is discussed. La Crosse Professional Police Association v. City of LaCrosse, 212 Wis. 2d 90, 568 N.W.2d 20 (Ct. App. 1997), 96-2741.

111.77 Annotation Right to strike and compulsory arbitration: panacea or placebo? Coughlin, Rader, 58 MLR 205.



111.81 Definitions.

111.81  Definitions. In this subchapter:

111.81(1) (1) "Collective bargaining" means the performance of the mutual obligation of the state as an employer, by its officers and agents, and the representatives of its employees, to meet and confer at reasonable times, in good faith, with respect to the subjects of bargaining provided in s. 111.91 (1), with respect to public safety employees, and to the subjects of bargaining provided in s. 111.91 (3), with respect to general employees, with the intention of reaching an agreement, or to resolve questions arising under such an agreement. The duty to bargain, however, does not compel either party to agree to a proposal or require the making of a concession. Collective bargaining includes the reduction of any agreement reached to a written and signed document.

111.81(2) (2) "Collective bargaining unit" means a unit established under s. 111.825.

111.81(3) (3) "Commission" means the employment relations commission.

111.81(3n) (3n) "Consumer price index change" means the average annual percentage change in the consumer price index for all urban consumers, U.S. city average, as determined by the federal department of labor, for the 12 months immediately preceding the current date.

111.81(4) (4) "Craft employee" means a skilled journeyman craftsman, including the skilled journeyman craftsman's apprentices and helpers, but shall not include employees not in direct line of progression in the craft.

111.81(6) (6) "Election" means a proceeding conducted by the commission in which the employees in a collective bargaining unit cast a secret ballot for collective bargaining representatives, or for any other purpose specified in this subchapter.

111.81(7) (7) "Employee" includes:

111.81(7)(a) (a) Any state employee in the classified service of the state, as defined in s. 230.08, except limited term employees, sessional employees, project employees, supervisors, management employees and individuals who are privy to confidential matters affecting the employer-employee relationship, as well as all employees of the commission.

111.81(7)(ar) (ar) Any employee who is employed by the University of Wisconsin System, except an employee who is assigned to the University of Wisconsin-Madison, and except faculty under s. 36.13 and academic staff under s. 36.15.

111.81(7)(at) (at) Any employee who is employed by the University of Wisconsin System and assigned to the University of Wisconsin-Madison except faculty under s. 36.13 and academic staff under s. 36.15.

111.81(7)(b) (b) Program, project or teaching assistants employed by the University of Wisconsin System, except supervisors, management employees and individuals who are privy to confidential matters affecting the employer-employee relationship.

111.81(7)(c) (c) Assistant district attorneys, except supervisors, management employees and individuals who are privy to confidential matters affecting the employer-employee relationship.

111.81(7)(e) (e) Attorneys employed in the office of the state public defender, except supervisors, management employees or individuals who are privy to confidential matters affecting the employer-employee relationship.

111.81(7)(f) (f) Instructional staff employed by the board of regents of the University of Wisconsin System who provide services for a charter school established by contract under s. 118.40 (2r) (cm).

111.81(7)(gm) (gm) Research assistants of the University of Wisconsin-Madison and University of Wisconsin-Extension.

111.81(7)(h) (h) Research assistants of the University of Wisconsin-Milwaukee.

111.81(7)(i) (i) Research assistants of the Universities of Wisconsin-Eau Claire, Green Bay, La Crosse, Oshkosh, Parkside, Platteville, River Falls, Stevens Point, Stout, Superior, and Whitewater.

111.81(8) (8) "Employer" means the state of Wisconsin.

111.81(9) (9) "Fair-share agreement" means an agreement between the employer and a labor organization representing public safety employees under which all of the public safety employees in a collective bargaining unit are required to pay their proportionate share of the cost of the collective bargaining process and contract administration measured by the amount of dues uniformly required of all members.

111.81(9g) (9g) "General employee" means an employee who is not a public safety employee.

111.81(9m) (9m) "Instructional staff" has the meaning given in rules promulgated by the department of public instruction under s. 121.02 (1) (a) 2.

111.81(10) (10) "Joint committee on employment relations" means the legislative committee created under s. 13.111.

111.81(11) (11) "Labor dispute" means any controversy with respect to the subjects of bargaining provided in this subchapter.

111.81(12) (12) "Labor organization" means any employee organization whose purpose is to represent employees in collective bargaining with the employer, or its agents, on matters that are subject to collective bargaining under s. 111.91 (1) or (3), whichever is applicable; but the term shall not include any organization:

111.81(12)(a) (a) Which advocates the overthrow of the constitutional form of government in the United States; or

111.81(12)(b) (b) Which discriminates with regard to the terms or conditions of membership because of race, color, creed, sex, age, sexual orientation or national origin.

111.81(12m) (12m) "Maintenance of membership agreement" means an agreement between the employer and a labor organization representing public safety employees which requires that all of the public safety employees whose dues are being deducted from earnings under s. 20.921 (1) or 111.84 (1) (f) at the time the agreement takes effect shall continue to have dues deducted for the duration of the agreement, and that dues shall be deducted from the earnings of all public safety employees who are hired on or after the effective date of the agreement.

111.81(13) (13) "Management" includes those personnel engaged predominately in executive and managerial functions, including such officials as division administrators, bureau directors, institutional heads and employees exercising similar functions and responsibilities as determined by the commission.

111.81(14) (14) "Office" means the office of state employment relations.

111.81(15) (15) "Professional employee" means:

111.81(15)(a) (a) Any employee in the classified service who is engaged in work:

111.81(15)(a)1. 1. Predominantly intellectual and varied in character as opposed to routine mental, manual, mechanical or physical work;

111.81(15)(a)2. 2. Involving the consistent exercise of discretion and judgment in its performance;

111.81(15)(a)3. 3. Of such a character that the output produced or the result accomplished cannot be standardized in relation to a given period of time;

111.81(15)(a)4. 4. Requiring knowledge of an advanced type in a field of science or learning customarily acquired by a prolonged course of specialized intellectual instruction and study in an institution of higher learning or a hospital, as distinguished from a general academic education or from an apprenticeship or from training in the performance of routine mental, manual or physical processes; or

111.81(15)(b) (b) Any employee in the classified service who:

111.81(15)(b)1. 1. Has completed the courses of specialized intellectual instruction and study described in par. (a) 4.; and

111.81(15)(b)2. 2. Is performing related work under the supervision of a professional person to qualify to become a professional employee as defined in par. (a).

111.81(15m) (15m) "Program assistant" or "project assistant" means a graduate student enrolled in the University of Wisconsin System who is assigned to conduct research, training, administrative responsibilities or other academic or academic support projects or programs, except regular preparation of instructional materials for courses or manual or clerical assignments, under the supervision of a member of the faculty or academic staff, as defined in s. 36.05 (1) or (8), primarily for the benefit of the university, faculty or academic staff supervisor or a granting agency. "Project assistant" or "program assistant" does not include a graduate student who does work which is primarily for the benefit of the student's own learning and research and which is independent or self-directed.

111.81(15r) (15r) "Public safety employee" means any individual under s. 40.02 (48) (am) 7. or 8.

111.81(16) (16) "Referendum" means a proceeding conducted by the commission in which public safety employees in a collective bargaining unit may cast a secret ballot on the question of directing the labor organization and the employer to enter into a fair-share or maintenance of membership agreement or to terminate such an agreement.

111.81(17) (17) "Representative" includes any person chosen by an employee to represent the employee.

111.81(17m) (17m) "Research assistant" means a graduate student enrolled in the University of Wisconsin System who is receiving a stipend to conduct research that is primarily for the benefit of the student's own learning and research and which is independent or self-directed, but does not include students provided fellowships, scholarships, or traineeships which are distributed through other titles such as advanced opportunity fellow, fellow, scholar, or trainee, and does not include students with either an F-1 or a J-1 visa issued by the federal department of state.

111.81(18) (18) "Strike" includes any strike or other concerted stoppage of work by employees, and any concerted slowdown or other concerted interruption of operations or services by employees, or any concerted refusal to work or perform their usual duties as employees of the state.

111.81(19) (19) "Supervisor" means any individual whose principal work is different from that of the individual's subordinates and who has authority, in the interest of the employer, to hire, transfer, suspend, layoff, recall, promote, discharge, assign, reward or discipline employees, or to adjust their grievances, or to authoritatively recommend such action, if the individual's exercise of such authority is not of a merely routine or clerical nature, but requires the use of independent judgment.

111.81(19m) (19m) "Teaching assistant" means a graduate student enrolled in the University of Wisconsin System who is regularly assigned teaching and related responsibilities, other than manual or clerical responsibilities, under the supervision of a member of the faculty as defined in s. 36.05 (8).

111.81(20) (20) "Unfair labor practice" means any unfair labor practice specified in s. 111.84.

111.81 History History: 1971 c. 270; 1975 c. 238; 1977 c. 196; 1981 c. 112; 1983 a. 160, 189, 538; 1985 a. 29, 42; 1989 a. 31; 1993 a. 492; 1995 a. 27, 324; 1997 a. 35; 2001 a. 16; 2003 a. 33 ss. 1987m, 1988m, 9160; 2009 a. 28; 2011 a. 10, 32.



111.815 Duties of state.

111.815  Duties of state.

111.815(1)(1) In the furtherance of this subchapter, the state shall be considered as a single employer and employment relations policies and practices throughout the state service shall be as consistent as practicable. The office shall negotiate and administer collective bargaining agreements. To coordinate the employer position in the negotiation of agreements, the office shall maintain close liaison with the legislature relative to the negotiation of agreements and the fiscal ramifications of those agreements. Except with respect to the collective bargaining unit specified in s. 111.825 (2) (f), the office is responsible for the employer functions of the executive branch under this subchapter, and shall coordinate its collective bargaining activities with operating state agencies on matters of agency concern. The legislative branch shall act upon those portions of tentative agreements negotiated by the office that require legislative action. With respect to the collective bargaining unit specified in s. 111.825 (2) (f), the governing board of the charter school established by contract under s. 118.40 (2r) (cm) is responsible for the employer functions under this subchapter.

111.815(2) (2) The director of the office shall, together with the appointing authorities or their representatives, represent the state in its responsibility as an employer under this subchapter except with respect to negotiations in the collective bargaining unit specified in s. 111.825 (2) (f). The director of the office shall establish and maintain, wherever practicable, consistent employment relations policies and practices throughout the state service.

Effective date text (2) The director of the office shall, together with the appointing authorities or their representatives, represent the state in its responsibility as an employer under this subchapter except with respect to negotiations in the collective bargaining unit specified in s. 111.825 (1r)[,] {and} (1t)[,]. The director of the office shall establish and maintain, wherever practicable, consistent employment relations policies and practices throughout the state service.

111.815(3) (3) With regard to collective bargaining activities involving employees who are assistant district attorneys, the director of the office shall maintain close liaison with the secretary of administration.

111.815 History History: 1977 c. 196; 1983 a. 27 s. 2200 (15); 1985 a. 42; 1989 a. 31; 1995 a. 27; 2001 a. 16, 104; 2003 a. 33; 2009 a. 28; 2011 a. 10, 32; s. 13.92 (2) (i).



111.82 Rights of employees.

111.82  Rights of employees. Employees have the right of self-organization and the right to form, join, or assist labor organizations, to bargain collectively through representatives of their own choosing under this subchapter, and to engage in lawful, concerted activities for the purpose of collective bargaining or other mutual aid or protection. Employees also have the right to refrain from any or all of such activities. A general employee has the right to refrain from paying dues while remaining a member of a collective bargaining unit.

111.82 History History: 1971 c. 270; 1995 a. 27; 2011 a. 10.



111.825 Collective bargaining units.

111.825  Collective bargaining units.

111.825(1) (1) It is the legislative intent that in order to foster meaningful collective bargaining, units must be structured in such a way as to avoid excessive fragmentation whenever possible. In accordance with this policy, collective bargaining units for employees in the classified service of the state are structured on a statewide basis with one collective bargaining unit for each of the following occupational groups:

111.825(1)(a) (a) Administrative support.

111.825(1)(b) (b) Blue collar and nonbuilding trades.

111.825(1)(c) (c) Building trades crafts.

111.825(1)(cm) (cm) Law enforcement.

111.825(1)(d) (d) Security and public safety.

111.825(1)(e) (e) Technical.

111.825(1)(f) (f) Professional:

111.825(1)(f)1. 1. Fiscal and staff services.

111.825(1)(f)2. 2. Research, statistics and analysis.

111.825(1)(f)3. 3. Legal.

111.825(1)(f)4. 4. Patient treatment.

111.825(1)(f)5. 5. Patient care.

111.825(1)(f)6. 6. Social services.

111.825(1)(f)7. 7. Education.

111.825(1)(f)8. 8. Engineering.

111.825(1)(f)9. 9. Science.

111.825(1)(g) (g) Public safety employees.

111.825(1r) (1r) Except as provided in sub. (2), collective bargaining units for employees who are employed by the University of Wisconsin System, other than employees who are assigned to the University of Wisconsin-Madison, are structured with one collective bargaining unit for each of the following occupational groups:

111.825(1r)(a) (a) Administrative support.

111.825(1r)(b) (b) Blue collar and nonbuilding trades.

111.825(1r)(c) (c) Building trades crafts.

111.825(1r)(cm) (cm) Law enforcement.

111.825(1r)(d) (d) Security and public safety.

111.825(1r)(e) (e) Technical.

111.825(1r)(eb) (eb) The program, project and teaching assistants of the University of Wisconsin-Milwaukee.

111.825(1r)(ec) (ec) The program, project and teaching assistants of the Universities of Wisconsin-Eau Claire, Green Bay, La Crosse, Oshkosh, Parkside, Platteville, River Falls, Stevens Point, Stout, Superior and Whitewater.

111.825(1r)(ef) (ef) Instructional staff employed by the board of regents of the University of Wisconsin System who provide services for a charter school established by contract under s. 118.40 (2r) (cm).

111.825(1r)(eh) (eh) Research assistants of the University of Wisconsin-Milwaukee.

111.825(1r)(ei) (ei) Research assistants of the Universities of Wisconsin-Eau Claire, Green Bay, La Crosse, Oshkosh, Parkside, Platteville, River Falls, Stevens Point, Stout, Superior, and Whitewater.

111.825(1r)(em) (em) The program, project, and teaching assistants of the University of Wisconsin-Extension.

111.825(1r)(er) (er) Research assistants of the University of Wisconsin-Extension.

111.825(1r)(f) (f) Professional:

111.825(1r)(f)1. 1. Fiscal and staff services.

111.825(1r)(f)2. 2. Research, statistics, and analysis.

111.825(1r)(f)3. 3. Legal.

111.825(1r)(f)4. 4. Patient treatment.

111.825(1r)(f)5. 5. Patient care.

111.825(1r)(f)6. 6. Social services.

111.825(1r)(f)7. 7. Education.

111.825(1r)(f)8. 8. Engineering.

111.825(1r)(f)9. 9. Science.

111.825(1t) (1t) Except as provided in sub. (2), collective bargaining units for employees employed by the University of Wisconsin System and assigned to the University of Wisconsin-Madison are structured with one collective bargaining unit for each of the following occupational groups:

111.825(1t)(a) (a) Administrative support.

111.825(1t)(b) (b) Blue collar and nonbuilding trades.

111.825(1t)(c) (c) Building trades crafts.

111.825(1t)(cm) (cm) Law enforcement.

111.825(1t)(d) (d) Security and public safety.

111.825(1t)(e) (e) Technical.

111.825(1t)(em) (em) The program, project, and teaching assistants of the University of Wisconsin-Madison.

111.825(1t)(er) (er) Research assistants of the University of Wisconsin-Madison.

111.825(1t)(f) (f) Professional:

111.825(1t)(f)1. 1. Fiscal and staff services.

111.825(1t)(f)2. 2. Research, statistics, and analysis.

111.825(1t)(f)3. 3. Legal.

111.825(1t)(f)4. 4. Patient treatment.

111.825(1t)(f)5. 5. Patient care.

111.825(1t)(f)6. 6. Social services.

111.825(1t)(f)7. 7. Education.

111.825(1t)(f)8. 8. Engineering.

111.825(1t)(f)9. 9. Science.

111.825(2) (2) Collective bargaining units for employees in the unclassified service of the state shall be structured with one collective bargaining unit for each of the following groups:

111.825(2)(a) (a) The program, project and teaching assistants of the University of Wisconsin-Madison and the University of Wisconsin-Extension.

111.825(2)(b) (b) The program, project and teaching assistants of the University of Wisconsin-Milwaukee.

111.825(2)(c) (c) The program, project and teaching assistants of the Universities of Wisconsin-Eau Claire, Green Bay, La Crosse, Oshkosh, Parkside, Platteville, River Falls, Stevens Point, Stout, Superior and Whitewater.

111.825(2)(d) (d) Assistant district attorneys.

111.825(2)(e) (e) Attorneys employed in the office of the state public defender.

111.825(2)(f) (f) Instructional staff employed by the board of regents of the University of Wisconsin System who provide services for a charter school established by contract under s. 118.40 (2r) (cm).

111.825(2)(g) (g) Research assistants of the University of Wisconsin-Madison and University of Wisconsin-Extension.

111.825(2)(h) (h) Research assistants of the University of Wisconsin-Milwaukee.

111.825(2)(i) (i) Research assistants of the Universities of Wisconsin-Eau Claire, Green Bay, La Crosse, Oshkosh, Parkside, Platteville, River Falls, Stevens Point, Stout, Superior, and Whitewater.

Effective date text (d) Assistant district attorneys.

Effective date text (e) Attorneys employed in the office of the state public defender.

111.825(3) (3) The commission shall assign employees to the appropriate collective bargaining units set forth in subs. (1) and (2).

111.825(4) (4) Any labor organization may petition for recognition as the exclusive representative of a collective bargaining unit specified in sub. (1) or (2) in accordance with the election procedures set forth in s. 111.83, provided the petition is accompanied by a 30% showing of interest in the form of signed authorization cards. Each additional labor organization seeking to appear on the ballot shall file petitions within 60 days of the date of filing of the original petition and prove, through signed authorization cards, that at least 10% of the employees in the collective bargaining unit want it to be their representative.

111.825(5) (5) Although supervisors are not considered employees for purposes of this subchapter, the commission may consider a petition for a statewide collective bargaining unit of professional supervisors or a statewide unit of nonprofessional supervisors in the classified service, but the representative of supervisors may not be affiliated with any labor organization representing employees. For purposes of this subsection, affiliation does not include membership in a national, state, county or municipal federation of national or international labor organizations. The certified representative of supervisors who are not public safety employees may not bargain collectively with respect to any matter other than wages as provided in s. 111.91 (3), and the certified representative of supervisors who are public safety employees may not bargain collectively with respect to any matter other than wages and fringe benefits as provided in s. 111.91 (1).

111.825(6) (6)

111.825(6)(a)(a) The commission shall only assign an employee of the department of administration, department of transportation or board of regents of the University of Wisconsin System who engages in the detection and prevention of crime, who enforces the laws and who is authorized to make arrests for violations of the laws; an employee of the department of administration, department of transportation or board of regents of the University of Wisconsin System who provides technical law enforcement support to such employees; and an employee of the department of transportation who engages in motor vehicle inspection or operator's license examination to the collective bargaining unit under sub. (1) (cm).

Effective date text (a) The commission shall assign only an employee of the department of administration, department of transportation, University of Wisconsin-Madison, or board of regents of the University of Wisconsin System who engages in the detection and prevention of crime, who enforces the laws and who is authorized to make arrests for violations of the laws; an employee of the department of administration, department of transportation, University of Wisconsin-Madison, or board of regents of the University of Wisconsin System who provides technical law enforcement support to such employees; and an employee of the department of transportation who engages in motor vehicle inspection or operator's license examination to a collective bargaining unit under sub. (1) (cm), (1r) (cm), or (1t) (cm), whichever is appropriate.

111.825(6)(b) (b) The commission may assign only a public safety employee to the collective bargaining unit under sub. (1) (g).

111.825(7) (7) Notwithstanding sub. (3), if on July 1, 2013, an employee of the University of Wisconsin System is assigned to a collective bargaining unit under sub. (1) or (2) (a), (b), (c), (g), (h), or (i) the commission shall assign the person to the corresponding collective bargaining unit under sub. (1r) or (1t), whichever is appropriate. Except as otherwise provided in this subchapter, the commission may not assign any other persons to the collective bargaining units under sub. (1r) or (1t).

111.825 History History: 1985 a. 29; 1985 a. 42 ss. 4 to 6, 8, 18; 1985 a. 332; 1987 a. 331; 1989 a. 31; 1995 a. 27, 251, 324; 1997 a. 24; 2001 a. 16; 2005 a. 253; 2009 a. 28; 2011 a. 10, 32; s. 13.92 (2) (i).



111.83 Representatives and elections.

111.83  Representatives and elections.

111.83(1) (1) Except as provided in sub. (5), a representative chosen for the purposes of collective bargaining by a majority of the employees voting in a collective bargaining unit shall be the exclusive representative of all of the employees in such unit for the purposes of collective bargaining. Any individual employee, or any minority group of employees in any collective bargaining unit, may present grievances to the employer in person, or through representatives of their own choosing, and the employer shall confer with said employee or group of employees in relation thereto if the majority representative has been afforded the opportunity to be present at the conference. Any adjustment resulting from such a conference may not be inconsistent with the conditions of employment established by the majority representative and the employer.

111.83(2) (2) Whenever the commission decides to permit employees to determine for themselves whether they desire to establish themselves as a collective bargaining unit, such determination shall be conducted by secret ballot. In such instances, the commission shall cause the balloting to be conducted so as to show separately the wishes of the employees in the voting group involved as to the determination of the collective bargaining unit.

111.83(3) (3)

111.83(3)(a)(a) Whenever a question arises concerning the representation of employees in a collective bargaining unit the commission shall determine the representative thereof by taking a secret ballot of the employees and certifying in writing the results thereof to the interested parties and to the director of the office. There shall be included on any ballot for the election of representatives the names of all labor organizations having an interest in representing the employees participating in the election as indicated in petitions filed with the commission. The name of any existing representative shall be included on the ballot without the necessity of filing a petition. The commission may exclude from the ballot one who, at the time of the election, stands deprived of his or her rights under this subchapter by reason of a prior adjudication of his or her having engaged in an unfair labor practice. The ballot shall be so prepared as to permit a vote against representation by anyone named on the ballot. The commission's certification of the results of any election is conclusive as to the findings included therein unless reviewed under s. 111.07 (8).

111.83(3)(b) (b) Annually, no later than December 1, the commission shall conduct an election to certify the representative of a collective bargaining unit that contains a general employee. There shall be included on the ballot the names of all labor organizations having an interest in representing the general employees participating in the election. The commission may exclude from the ballot one who, at the time of the election, stands deprived of his or her rights under this subchapter by reason of a prior adjudication of his or her having engaged in an unfair labor practice. The commission shall certify any representative that receives at least 51 percent of the votes of all of the general employees in the collective bargaining unit. If no representative receives at least 51 percent of the votes of all of the general employees in the collective bargaining unit, at the expiration of the collective bargaining agreement, the commission shall decertify the current representative and the general employees shall be nonrepresented. Notwithstanding s. 111.82, if a representative is decertified under this paragraph, the affected general employees may not be included in a substantially similar collective bargaining unit for 12 months from the date of decertification. The commission's certification of the results of any election is conclusive unless reviewed as provided by s. 111.07 (8). The commission shall assess and collect a certification fee for each election conducted under this paragraph. Fees collected under this paragraph shall be credited to the appropriation account under s. 20.425 (1) (i).

111.83(4) (4) Whenever an election has been conducted under sub. (3) (a) in which the name of more than one proposed representative appears on the ballot and results in no conclusion, the commission may, if requested by any party to the proceeding within 30 days from the date of the certification of the results of the election, conduct a runoff election. In that runoff election, the commission shall drop from the ballot the name of the representative who received the least number of votes at the original election. The commission shall drop from the ballot the privilege of voting against any representative if the least number of votes cast at the first election was against representation by any named representative.

111.83(5) (5)

111.83(5)(a)(a) This subsection applies only to the collective bargaining unit specified in s. 111.825 (2) (c).

Effective date text (a) This subsection applies only to the collective bargaining unit specified in s. 111.825 (1r) (ec).

111.83(5)(b) (b) Upon filing of a petition with the commission indicating a showing of interest of at least 30% of the employees at an institution who are included within a collective bargaining unit to be represented by a labor organization, the commission shall hold an election in which the employees in that unit at that institution may vote on the question of representation. The labor organization named in any such petition shall be included on the ballot. Within 60 days of the time that an original petition is filed, another petition may be filed with the commission indicating a showing of interest of at least 10% of the employees at the same institution who are included in the same collective bargaining unit to be represented by another labor organization, in which case the name of that labor organization shall be included on the ballot. If more than one original petition is filed within a 30-day period concerning employees in the collective bargaining unit specified in s. 111.825 (2) (c), the results of all elections held pursuant to the petitions shall be announced by the commission at the same time. The ballot shall be prepared in accordance with sub. (3), except as otherwise provided in this subsection.

Effective date text (b) Upon filing of a petition with the commission indicating a showing of interest of at least 30% of the employees at an institution who are included within a collective bargaining unit to be represented by a labor organization, the commission shall hold an election in which the employees in that unit at that institution may vote on the question of representation. The labor organization named in any such petition shall be included on the ballot. Within 60 days of the time that an original petition is filed, another petition may be filed with the commission indicating a showing of interest of at least 10% of the employees at the same institution who are included in the same collective bargaining unit to be represented by another labor organization, in which case the name of that labor organization shall be included on the ballot. If more than one original petition is filed within a 30-day period concerning employees in the collective bargaining unit specified in s. 111.825 (1r) (ec), the results of all elections held pursuant to the petitions shall be announced by the commission at the same time. The ballot shall be prepared in accordance with sub. (3), except as otherwise provided in this subsection.

111.83(5)(c) (c) Notwithstanding s. 111.825 (2) (c), the employees at any institution included within the collective bargaining unit at which no petition is filed and no election is held or at which the employees indicate, by a majority of those voting in an election, a desire not to participate in collective bargaining are not considered to be a part of that collective bargaining unit.

Effective date text (c) Notwithstanding s. 111.825 (1r) (ec), the employees at any institution included within the collective bargaining unit at which no petition is filed and no election is held or at which the employees indicate, by a majority of those voting in an election, a desire not to participate in collective bargaining are not considered to be a part of that collective bargaining unit.

111.83(5)(d) (d) If at an election held under par. (b), a majority of the employees voting in the collective bargaining unit at all institutions in which the choice to participate in collective bargaining receives a majority of the votes cast elect to be represented by a single labor organization, that labor organization shall be the exclusive representative for all employees in that collective bargaining unit, except those excluded under par. (c).

111.83(5)(e) (e) If at an election held under par. (b), a majority of the employees voting in the collective bargaining unit at all institutions in which the choice to participate in collective bargaining receives a majority of the votes cast do not elect to be represented by a single labor organization, the commission may hold one or more runoff elections under sub. (4) until one representative receives a majority of the votes cast.

111.83(5)(f) (f) Notwithstanding par. (b), if a labor organization is certified to represent the employees within the collective bargaining unit at one or more institutions, and a petition is filed with the commission indicating a showing of interest by the employees at an institution which is not a part of the unit under par. (c) to be represented by a labor organization, the only question which shall appear on the ballot shall be whether the employees desire to participate in collective bargaining. A petition under this paragraph may only be filed during June in an even-numbered year. If a majority of the employees voting at the institution who are included within the collective bargaining unit vote to participate in collective bargaining, the employees at that institution shall become a part of that collective bargaining unit.

111.83(5)(g) (g) If the collective bargaining unit is represented by a labor organization and a collective bargaining agreement is in effect between that labor organization and the employer, and the employees at an institution who have not voted to become a part of that collective bargaining unit vote to join the unit under par. (f), such action shall become effective on the day that the succeeding collective bargaining agreement between the representative and the employer takes effect.

111.83(5)(h) (h) If a petition is filed under sub. (6) for the discontinuance of existing representation indicating a showing of interest by 30% of the total number of employees at all institutions at which employees in the collective bargaining unit have voted to become a part of the unit, the commission shall hold an election on that question at all such institutions. If a petition is filed under sub. (6) indicating a showing of interest by 30% of the employees at one or more, but not all, of the institutions at which employees in the collective bargaining unit have voted to become a part of the unit, the commission shall hold an election on that question only at the institution or institutions at which the showing is made. In such an election, the only question appearing on the ballot shall be whether the employees desire to participate in collective bargaining.

111.83(5)(i) (i) If a petition is filed under sub. (6) for a change of existing representation, the commission shall hold an election on the question in accordance with par. (b), except that participation shall be limited to employees at those institutions included in the collective bargaining unit who have previously voted to become a part of the unit. Runoff elections shall be held, as provided in par. (e), when necessary. At any such election, if a majority of the total number of employees included in the collective bargaining unit at all institutions at which employees have voted to become a part of the unit elect not to participate in collective bargaining, regardless of the result of the vote at any single institution, no representative may be certified by the commission to represent the employees at any institution within that collective bargaining unit, unless a new petition and election is held under par. (b). However, if a majority of the total number of employees included in the collective bargaining unit at all institutions at which employees have voted to become a part of the unit elect to participate in collective bargaining, but a majority of the employees at one or more of the institutions elect not to participate in collective bargaining, then only the employees at those institutions electing not to participate shall not be considered a part of that collective bargaining unit.

111.83(6) (6) While a collective bargaining agreement between a labor organization and an employer is in force under this subchapter, a petition for an election in the collective bargaining unit to which the agreement applies may only be filed during October in the calendar year prior to the expiration of that agreement. An election held under that petition may be held only if the petition is supported by proof that at least 30% of the employees in the collective bargaining unit desire a change or discontinuance of existing representation. Within 60 days of the time that an original petition is filed, another petition may be filed supported by proof that at least 10% of the employees in the same collective bargaining unit desire a different representative. If a majority of the employees in the collective bargaining unit vote for a change or discontinuance of representation by any named representative, the decision takes effect upon expiration of any existing collective bargaining agreement between the employer and the existing representative.

111.83(7) (7)

111.83(7)(b)(b) Notwithstanding subs. (1), (3) and (6) and s. 111.825 (4), if on July 1, 2013, there is a representative recognized or certified to represent the employees in any of the collective bargaining units specified in s. 111.825 (1) (a) to (f), that representative shall become the representative of the employees in the corresponding collective bargaining units specified in s. 111.825 (1r) (a) to (f) or (1t) (a) to (f), whichever is appropriate, without the necessity of filing a petition or conducting an election, subject to the right of any person to file a petition under this section during October 2014 or at any subsequent time when sub. (6) applies.

111.83 History History: 1971 c. 270; 1975 c. 238; 1985 a. 42; 1989 a. 336; 1995 a. 27; 2003 a. 33; 2009 a. 28; 2011 a. 10, 32.

111.83 Annotation2011 Wis. Act 10 amendments did not violate equal protection or free speech protections. Wisconsin Education Association Council v. Walker, 705 F.3d 640 (2013).



111.84 Unfair labor practices.

111.84  Unfair labor practices.

111.84(1) (1) It is an unfair labor practice for an employer individually or in concert with others:

111.84(1)(a) (a) To interfere with, restrain or coerce employees in the exercise of their rights guaranteed in s. 111.82.

111.84(1)(b) (b) Except as otherwise provided in this paragraph, to initiate, create, dominate or interfere with the formation or administration of any labor or employee organization or contribute financial support to it. Except as provided in ss. 40.02 (22) (e) and 40.23 (1) (f) 4., no change in any law affecting the Wisconsin retirement system under ch. 40 and no action by the employer that is authorized by such a law constitutes a violation of this paragraph unless an applicable collective bargaining agreement covering a collective bargaining unit under s. 111.825 (1) (g) specifically prohibits the change or action. No such change or action affects the continuing duty to bargain collectively with a collective bargaining unit under s. 111.825 (1) (g) regarding the Wisconsin retirement system under ch. 40 to the extent required by s. 111.91 (1). It is not an unfair labor practice for the employer to reimburse an employee at his or her prevailing wage rate for the time spent during the employee's regularly scheduled hours conferring with the employer's officers or agents and for attendance at commission or court hearings necessary for the administration of this subchapter. Professional supervisory or craft personnel may maintain membership in professional or craft organizations; however, as members of such organizations they shall be prohibited from those activities related to collective bargaining in which the organizations may engage.

111.84(1)(c) (c) To encourage or discourage membership in any labor organization by discrimination in regard to hiring, tenure or other terms or conditions of employment. This paragraph does not apply to fair-share or maintenance of membership agreements.

111.84(1)(d) (d) To refuse to bargain collectively on matters set forth in s. 111.91 (1) or (3), whichever is appropriate, with a representative of a majority of its employees in an appropriate collective bargaining unit. Where the employer has a good faith doubt as to whether a labor organization claiming the support of a majority of its employees in appropriate collective bargaining unit does in fact have that support, it may file with the commission a petition requesting an election as to that claim. It is not deemed to have refused to bargain until an election has been held and the results thereof certified to it by the commission. A violation of this paragraph includes, but is not limited to, the refusal to execute a collective bargaining agreement previously orally agreed upon.

111.84(1)(e) (e) To violate any collective bargaining agreement previously agreed upon by the parties with respect to wages, hours and conditions of employment affecting employees, including an agreement to arbitrate or to accept the terms of an arbitration award, where previously the parties have agreed to accept such award as final and binding upon them.

111.84(1)(f) (f) To deduct labor organization dues from the earnings of a public safety employee, unless the employer has been presented with an individual order therefor, signed by the public safety employee personally, and terminable by at least the end of any year of its life or earlier by the public safety employee giving at least 30 but not more than 120 days' written notice of such termination to the employer and to the representative labor organization, except if there is a fair-share or maintenance of membership agreement in effect. The employer shall give notice to the labor organization of receipt of such notice of termination.

111.84(1)(g) (g) To use any moneys received for any purpose to discourage, to train any supervisor, management employee, or other employee to discourage, or to contract with any person for the purposes of discouraging, employees in the exercise of their rights guaranteed under s. 111.82.

111.84(2) (2) It is unfair practice for an employee individually or in concert with others:

111.84(2)(a) (a) To coerce or intimidate an employee in the enjoyment of the employee's legal rights, including those guaranteed under s. 111.82.

111.84(2)(b) (b) To coerce, intimidate or induce any officer or agent of the employer to interfere with any of the employer's employees in the enjoyment of their legal rights including those guaranteed under s. 111.82 or to engage in any practice with regard to its employees which would constitute an unfair labor practice if undertaken by the officer or agent on the officer's or agent's own initiative.

111.84(2)(c) (c) To refuse to bargain collectively on matters set forth in s. 111.91 (1) or (3), whichever is appropriate, with the duly authorized officer or agent of the employer which is the recognized or certified exclusive collective bargaining representative of employees specified in s. 111.81 (7) (a) in an appropriate collective bargaining unit or with the certified exclusive collective bargaining representative of employees specified in s. 111.81 (7) (b) to (f) in an appropriate collective bargaining unit. Such refusal to bargain shall include, but not be limited to, the refusal to execute a collective bargaining agreement previously orally agreed upon.

Effective date text (c) To refuse to bargain collectively on matters set forth in s. 111.91 (1) or (3), whichever is appropriate, with the duly authorized officer or agent of the employer which is the recognized or certified exclusive collective bargaining representative of employees specified in s. 111.81 (7) (a) in an appropriate collective bargaining unit or with the certified exclusive collective bargaining representative of employees specified in s. 111.81 (7) (ar) to (f) in an appropriate collective bargaining unit. Such refusal to bargain shall include, but not be limited to, the refusal to execute a collective bargaining agreement previously orally agreed upon.

111.84(2)(d) (d) To violate the provisions of any written agreement with respect to terms and conditions of employment affecting employees, including an agreement to arbitrate or to accept the terms of an arbitration award, where previously the parties have agreed to accept such awards as final and binding upon them.

111.84(2)(e) (e) To engage in, induce or encourage any employees to engage in a strike, or a concerted refusal to work or perform their usual duties as employees.

111.84(2)(f) (f) To coerce or intimidate a supervisory employee, officer or agent of the employer, working at the same trade or profession as the employer's employees, to induce the person to become a member of or act in concert with the labor organization of which the employee is a member.

111.84(3) (3) It is an unfair labor practice for any person to do or cause to be done on behalf of or in the interest of employers or employees, or in connection with or to influence the outcome of any controversy as to employment relations, any act prohibited by sub. (1) or (2).

111.84(4) (4) Any controversy concerning unfair labor practices may be submitted to the commission as provided in s. 111.07, except that the commission shall fix hearing on complaints involving alleged violations of sub. (2) (e) within 3 days after filing of such complaints, and notice shall be given to each party interested by service on the party personally, or by telegram, advising the party of the nature of the complaint and of the date, time and place of hearing thereon. The commission may in its discretion appoint a substitute tribunal to hear unfair labor practice charges by either appointing a 3-member panel or submitting a 7-member panel to the parties and allowing each to strike 2 names. Such panel shall report its finding to the commission for appropriate action.

111.84 History History: 1971 c. 270; 1973 c. 212; 1983 a. 160; 1985 a. 42; 1989 a. 13, 31; 1991 a. 289; 1993 a. 492; 1995 a. 27; 2001 a. 16; 2009 a. 28, 289; 2011 a. 10, 32; s. 13.92 (2) (i).

111.84 Annotation The state's termination of an employee, in part because of the employee's participation in union activities, violated the state employment labor relations act (SELRA), subch. V, ch. 111. State v. WERC, 122 Wis. 2d 132, 361 N.W.2d 660 (1985).

111.84 Annotation Unfair labor practices and collective bargaining regarding pensions as to state employees discussed. 64 Atty. Gen. 18.



111.845 Wage deduction prohibition.

111.845  Wage deduction prohibition. The employer may not deduct labor organization dues from a general employee's earnings.

111.845 History History: 2011 a. 10.

111.845 AnnotationThe creation of this section by 2011 Wis. Act 10 did not violate equal protection or free speech protections. Wisconsin Education Association Council v. Walker, 705 F.3d 640 (2013).



111.85 Fair-share and maintenance of membership agreements.

111.85  Fair-share and maintenance of membership agreements.

111.85(1)(1)

111.85(1)(a)(a) No fair-share or maintenance of membership agreement covering public safety employees may become effective unless authorized by a referendum. The commission shall order a referendum whenever it receives a petition supported by proof that at least 30% of the public safety employees in a collective bargaining unit desire that a fair-share or maintenance of membership agreement be entered into between the employer and a labor organization. A petition may specify that a referendum is requested on a maintenance of membership agreement only, in which case the ballot shall be limited to that question.

111.85(1)(b) (b) For a fair-share agreement to be authorized, at least two-thirds of the eligible public safety employees voting in a referendum shall vote in favor of the agreement. For a maintenance of membership agreement to be authorized, at least a majority of the eligible public safety employees voting in a referendum shall vote in favor of the agreement. In a referendum on a fair-share agreement, if less than two-thirds but more than one-half of the eligible public safety employees vote in favor of the agreement, a maintenance of membership agreement is authorized.

111.85(1)(c) (c) If a fair-share or maintenance of membership agreement is authorized in a referendum, the employer shall enter into such an agreement with the labor organization named on the ballot in the referendum. Each fair-share or maintenance of membership agreement shall contain a provision requiring the employer to deduct the amount of dues as certified by the labor organization from the earnings of the public safety employees affected by the agreement and to pay the amount so deducted to the labor organization. Unless the parties agree to an earlier date, the agreement shall take effect 60 days after certification by the commission that the referendum vote authorized the agreement. The employer shall be held harmless against any claims, demands, suits and other forms of liability made by public safety employees or local labor organizations which may arise for actions taken by the employer in compliance with this section. All such lawful claims, demands, suits and other forms of liability are the responsibility of the labor organization entering into the agreement.

111.85(1)(d) (d) Under each fair-share or maintenance of membership agreement, a public safety employee who has religious convictions against dues payments to a labor organization based on teachings or tenets of a church or religious body of which he or she is a member shall, on request to the labor organization, have his or her dues paid to a charity mutually agreed upon by the public safety employee and the labor organization. Any dispute concerning this paragraph may be submitted to the commission for adjudication.

111.85(2) (2)

111.85(2)(a)(a) Once authorized, a fair-share or maintenance of membership agreement covering public safety employees shall continue in effect, subject to the right of the employer or labor organization concerned to petition the commission to conduct a new referendum. Such petition must be supported by proof that at least 30% of the public safety employees in the collective bargaining unit desire that the fair-share or maintenance of membership agreement be discontinued. Upon so finding, the commission shall conduct a new referendum. If the continuance of the fair-share or maintenance of membership agreement is approved in the referendum by at least the percentage of eligible voting public safety employees required for its initial authorization, it shall be continued in effect, subject to the right of the employer or labor organization to later initiate a further vote following the procedure prescribed in this subsection. If the continuation of the agreement is not supported in any referendum, it is deemed terminated at the termination of the collective bargaining agreement, or one year from the date of the certification of the result of the referendum, whichever is earlier.

111.85(2)(b) (b) The commission shall declare any fair-share or maintenance of membership agreement suspended upon such conditions and for such time as the commission decides whenever it finds that the labor organization involved has refused on the basis of race, color, sexual orientation or creed to receive as a member any public safety employee in the collective bargaining unit involved, and the agreement shall be made subject to the findings and orders of the commission. Any of the parties to the agreement, or any public safety employee covered thereby, may come before the commission, as provided in s. 111.07, and petition the commission to make such a finding.

111.85(3) (3) A stipulation for a referendum executed by an employer and a labor organization may not be filed until after the representation election has been held and the results certified.

111.85(4) (4) The commission may, under rules adopted for that purpose, appoint as its agent an official of a state agency whose public safety employees are entitled to vote in a referendum to conduct a referendum provided for herein.

111.85(5) (5)

111.85(5)(b)(b) Notwithstanding sub. (1), if on July 1, 2013, there is a fair-share or maintenance of membership agreement in effect in any of the collective bargaining units specified in s. 111.825 (1) (a) to (f), that fair-share or maintenance of membership agreement shall apply to the corresponding collective bargaining unit under s. 111.825 (1r) (a) to (f) or (1t) (a) to (f), whichever is appropriate, without the necessity of filing a petition or conducting a referendum, subject to the right of the employees in each collective bargaining unit to file a petition requesting a referendum under sub. (2) (a).

111.85 History History: 1971 c. 270; 1981 c. 112; 1983 a. 160; 1985 a. 42; 1995 a. 27; 2011 a. 10, 32.

111.85 Annotation The constitutional requirements of a union's collection of agency fees under a fair-share agreement include: 1) an adequate explanation of the basis of the fee; 2) a reasonably prompt opportunity to challenge the amount of the fee before an impartial decisionmaker; and 3) an escrow for the amounts reasonably in dispute. Browne v. WERC, 169 Wis. 2d 79, 485 N.W.2d 376 (1992).

111.85 Annotation To be chargeable to nonunion, public sector employees under a fair share agreement, union activities must: 1) be germane to collective bargaining activity; 2) be justified by the government's vital policy interest in labor peace and avoiding "free riders;" and 3) not significantly add to the burdening of free speech that is inherent in an agency or union shop. Browne v. WERC, 169 Wis. 2d 79, 485 N.W.2d 376 (1992).



111.86 Grievance arbitration.

111.86  Grievance arbitration.

111.86(1) (1) Parties to the dispute pertaining to the interpretation of a collective bargaining agreement may agree in writing to have the commission or any other appointing state agency serve as arbitrator or may designate any other competent, impartial and disinterested persons to so serve. Such arbitration proceedings shall be governed by ch. 788.

111.86(2) (2) The office shall charge a state department or agency the employer's share of the cost related to grievance arbitration under sub. (1) for any arbitration that involves one or more employees of the state department or agency. Each state department or agency so charged shall pay the amount that the office charges from the appropriation account or accounts used to pay the salary of the grievant. Funds received under this subsection shall be credited to the appropriation account under s. 20.545 (1) (km).

111.86 History History: 1971 c. 270; 1979 c. 32 s. 92 (15); 1985 a. 42; 1995 a. 27; 2003 a. 33.



111.87 Mediation.

111.87  Mediation. The commission may appoint any competent, impartial, disinterested person to act as mediator in any labor dispute either upon its own initiative or upon the request of one of the parties to the dispute. It is the function of such mediator to bring the parties together voluntarily under such favorable auspices as will tend to effectuate settlement of the dispute, but neither the mediator nor the commission shall have any power of compulsion in mediation proceedings.

111.87 History History: 1971 c. 270.



111.88 Fact-finding.

111.88  Fact-finding.

111.88(1)(1) If a dispute has not been settled after a reasonable period of negotiation and after the settlement procedures, if any, established by the parties have been exhausted, the representative which has been certified by the commission after an election, or, in the case of a representative of employees specified in s. 111.81 (7) (a), has been duly recognized by the employer, as the exclusive representative of employees in an appropriate collective bargaining unit, and the employer, its officers and agents, after a reasonable period of negotiation, are deadlocked with respect to any dispute between them arising in the collective bargaining process, the parties jointly, may petition the commission, in writing, to initiate fact-finding under this section, and to make recommendations to resolve the deadlock.

111.88(2) (2) Upon receipt of a petition to initiate fact-finding, the commission shall make an investigation with or without a formal hearing, to determine whether a deadlock in fact exists. After its investigation, the commission shall certify the results thereof. If the commission decides that fact-finding should be initiated, it shall appoint a qualified, disinterested person or 3-member panel, when jointly requested by the parties, to function as a fact finder.

111.88(3) (3) The fact finder may establish dates and place of hearings and shall conduct the hearings under rules established by the commission. Upon request, the commission shall issue subpoenas for hearings conducted by the fact finder. The fact finder may administer oaths. Upon completion of the hearing, the fact finder shall make written findings of fact and recommendations for solution of the dispute and shall cause the same to be served on the parties and the commission. In making findings and recommendations, the fact finder shall take into consideration among other pertinent factors the principles vital to the public interest in efficient and economical governmental administration. Cost of fact-finding proceedings shall be divided equally between the parties. At the time the fact finder submits a statement of his or her costs to the parties, the fact finder shall submit a copy thereof to the commission at its Madison office.

111.88(4) (4) Nothing herein shall be construed as prohibiting any fact finder from endeavoring to mediate the dispute at any time prior to the issuance of the fact finder's recommendations.

111.88(5) (5) Within 30 days of the receipt of the fact finder's recommendations or within such time period mutually agreed upon by the parties, each party shall advise the other, in writing, as to the party's acceptance or rejection, in whole or in part, of the fact finder's recommendations and, at the same time, send a copy of such notification to the commission at its Madison office. Failure to comply with this subsection, by the state employer or employee representative, constitutes a violation of s. 111.84 (1) (d) or (2) (c).

111.88 History History: 1971 c. 270; 1985 a. 42; 1993 a. 492; 1995 a. 225.



111.89 Strike prohibited.

111.89  Strike prohibited.

111.89(1)(1) Upon establishing that a strike is in progress, the employer may either seek an injunction or file an unfair labor practice charge with the commission under s. 111.84 (2) (e) or both. It is the responsibility of the office to decide whether to seek an injunction or file an unfair labor practice charge. The existence of an administrative remedy does not constitute grounds for denial of injunctive relief.

111.89(2) (2) The occurrence of a strike and the participation therein by an employee do not affect the rights of the employer, in law or in equity, to deal with the strike, including:

111.89(2)(a) (a) The right to impose discipline, including discharge, or suspension without pay, of any employee participating therein;

111.89(2)(b) (b) The right to cancel the reinstatement eligibility of any employee engaging therein; and

111.89(2)(c) (c) The right of the employer to request the imposition of fines, either against the labor organization or the employee engaging therein, or to sue for damages because of such strike activity.

111.89 History History: 1971 c. 270; 1977 c. 196 s. 130 (9); 1977 c. 273; 1985 a. 42; 1989 a. 336; 1995 a. 27; 2003 a. 33.



111.90 Management rights.

111.90  Management rights. Nothing in this subchapter shall interfere with the right of the employer, in accordance with this subchapter to:

111.90(1) (1) Carry out the statutory mandate and goals assigned to a state agency by the most appropriate and efficient methods and means and utilize personnel in the most appropriate and efficient manner possible.

111.90(2) (2) Manage the employees of a state agency; hire, promote, transfer, assign or retain employees in positions within the agency; and in that regard establish reasonable work rules.

111.90(3) (3) Suspend, demote, discharge or take other appropriate disciplinary action against the employee for just cause; or to lay off employees in the event of lack of work or funds or under conditions where continuation of such work would be inefficient and nonproductive.

111.90 History History: 1971 c. 270; 1995 a. 27; 2011 a. 10.



111.91 Subjects of bargaining.

111.91  Subjects of bargaining.

111.91(1) (1)

111.91(1)(a)(a) Except as provided in pars. (b) to (d), with regard to a collective bargaining unit under s. 111.825 (1) (g), matters subject to collective bargaining to the point of impasse are wage rates, consistent with sub. (2), the assignment and reassignment of classifications to pay ranges, determination of an incumbent's pay status resulting from position reallocation or reclassification, and pay adjustments upon temporary assignment of classified public safety employees to duties of a higher classification or downward reallocations of a classified public safety employee's position; fringe benefits consistent with sub. (2); hours and conditions of employment.

111.91(1)(b) (b) The employer is not required to bargain with a collective bargaining unit under s. 111.825 (1) (g) on management rights under s. 111.90, except that procedures for the adjustment or settlement of grievances or disputes arising out of any type of disciplinary action referred to in s. 111.90 (3) shall be a subject of bargaining.

111.91(1)(c) (c) The employer is prohibited from bargaining with a collective bargaining unit under s. 111.825 (1) (g) on matters contained in sub. (2).

111.91(1)(cm) (cm) Except as provided in sub. (2) and ss. 40.02 (22) (e) and 40.23 (1) (f) 4., all laws governing the Wisconsin retirement system under ch. 40 and all actions of the employer that are authorized under any such law which apply to nonrepresented individuals employed by the state shall apply to similarly situated public safety employees, unless otherwise specifically provided in a collective bargaining agreement that applies to the public safety employees.

111.91(1)(d) (d) In the case of a collective bargaining unit under s. 111.825 (1) (g), demands relating to retirement and group insurance shall be submitted to the employer at least one year prior to commencement of negotiations.

111.91(2) (2) The employer is prohibited from bargaining with a collective bargaining unit under s. 111.825 (1) (g) with respect to all of the following:

111.91(2)(a) (a) The mission and goals of state agencies as set forth in the statutes.

111.91(2)(b) (b) Policies, practices and procedures of the civil service merit system relating to:

111.91(2)(b)1. 1. Original appointments and promotions specifically including recruitment, examinations, certification, policies with respect to probationary periods and appointments, but not including transfers between positions allocated to classifications that are assigned to the same pay range or an identical pay range in a different pay schedule, within the same collective bargaining unit or another collective bargaining unit represented by the same labor organization.

111.91(2)(b)2. 2. The job evaluation system specifically including position classification and reclassification, position qualification standards, establishment and abolition of classifications, and allocation and reallocation of positions to classifications; and the determination of an incumbent's status, other than pay status, resulting from position reallocations.

111.91(2)(c) (c) Disciplinary actions and position abandonments governed by s. 230.34 (1) (a), (am) and (ar), except as provided in those paragraphs.

111.91(2)(d) (d) Amendments to this subchapter.

111.91(2)(e) (e) Matters related to grants made by the department of transportation under s. 85.107 (3) (b).

111.91(2)(f) (f) Family leave and medical leave rights below the minimum afforded under s. 103.10. Nothing in this paragraph prohibits the employer from bargaining on rights to family leave or medical leave which are more generous to the employee than the rights provided under s. 103.10.

111.91(2)(fm) (fm) If the collective bargaining unit contains a public safety employee initially employed on or after July 1, 2011, the requirement under s. 40.05 (1) (b) that the employer may not pay, on behalf of that public safety employee, any employee required contributions or the employee share of required contributions and the impact of this requirement on the wages, hours, and conditions of employment of that public safety employee.

111.91(2)(g) (g) An increase in benefit adjustment contribution rates under s. 40.05 (2n) (a) 3.

111.91(2)(gm) (gm) Reemployment rights of employees under s. 230.32 (7).

111.91(2)(gr) (gr) The right of an employee to take leave to participate in an emergency service operation of the Civil Air Patrol under s. 321.66 (2) (a).

111.91(2)(gu) (gu) The right of a public safety employee, who is an employee, as defined in s. 103.88 (1) (d), and who is a fire fighter, emergency medical technician, first responder, or ambulance driver for a volunteer fire department or fire company, a public agency, as defined in s. 256.15 (1) (n), or a nonprofit corporation, as defined in s. 256.01 (12), to respond to an emergency as provided under s. 103.88 (2).

111.91(2)(h) (h) The rights of employees to have retirement benefits computed under s. 40.30.

111.91(2)(i) (i) Honesty testing requirements that provide fewer rights and remedies to employees than are provided under s. 111.37.

111.91(2)(j) (j) Creditable service to which s. 40.285 (2) (b) 4. applies.

111.91(2)(k) (k) Compliance with the health benefit plan requirements under ss. 632.746 (1) to (8) and (10), 632.747 and 632.748.

111.91(2)(kc) (kc) Compliance with the insurance requirements under s. 631.95.

111.91(2)(km) (km) The definition of earnings under s. 40.02 (22).

111.91(2)(L) (L) The maximum benefit limitations under s. 40.31.

111.91(2)(m) (m) The limitations on contributions under s. 40.32.

111.91(2)(n) (n) The provision to employees of the health insurance coverage required under s. 632.895 (11) to (14), (16), (16m), and (17).

111.91(2)(nm) (nm) The requirements related to providing coverage for a dependent under s. 632.885 and to continuing coverage for a dependent student on a medical leave of absence under s. 632.895 (15).

111.91(2)(o) (o) The requirements related to coverage of and prior authorization for treatment of an emergency medical condition under s. 632.85.

111.91(2)(p) (p) The requirements related to coverage of drugs and devices under s. 632.853.

111.91(2)(q) (q) The requirements related to experimental treatment under s. 632.855.

111.91(2)(qm) (qm) The requirements under s. 632.89 relating to coverage of treatment for nervous and mental disorders and alcoholism and other drug problems.

111.91(2)(r) (r) The requirements under s. 609.10 related to offering a point-of-service option plan.

111.91(2)(s) (s) The requirements related to internal grievance procedures under s. 632.83 and independent review of certain health benefit plan determinations under s. 632.835.

111.91(3) (3) The employer is prohibited from bargaining with a collective bargaining unit containing a general employee with respect to any of the following:

111.91(3)(a) (a) Any factor or condition of employment except wages, which includes only total base wages and excludes any other compensation, which includes, but is not limited to, overtime, premium pay, merit pay, performance pay, supplemental compensation, pay schedules, and automatic pay progressions.

111.91(3)(b) (b) Unless the electors in a statewide referendum approve a total base wages increase that exceeds the total base wages expenditure described in this paragraph, any proposal that does any of the following:

111.91(3)(b)1. 1. If there is an increase in the consumer price index change, provides for total base wages for authorized positions in the proposed collective bargaining agreement that exceeds the total base wages for authorized positions 180 days before the expiration of the previous collective bargaining agreement by a greater percentage than the consumer price index change.

111.91(3)(b)2. 2. If there is a decrease or no change in the consumer price index change, provides for any change in total base wages for authorized positions in the proposed collective bargaining agreement from the total base wages for authorized positions 180 days before the expiration of the previous collective bargaining agreement.

111.91(3q) (3q) For purposes of determining compliance with sub. (3), the commission shall provide, upon request, to the employer or to any representative of a collective bargaining unit containing a general employee, the consumer price index change during any 12-month period. The commission may get the information from the department of revenue.

111.91(4) (4) The director of the office, in connection with the development of tentative collective bargaining agreements to be submitted under s. 111.92 (1) (a), shall endeavor to obtain tentative agreements with each recognized or certified labor organization representing employees or supervisors of employees specified in s. 111.81 (7) (a) and with each certified labor organization representing employees specified in s. 111.81 (7) (b) to (e) which do not contain any provision for the payment to any employee of a cumulative or noncumulative amount of compensation in recognition of or based on the period of time an employee has been employed by the state.

111.91 History History: 1971 c. 270; 1975 c. 39, 224; 1977 c. 196; 1979 c. 221; 1983 a. 27; 1985 a. 42; 1987 a. 27, 287, 331; 1989 a. 13, 31, 323; 1991 a. 269, 289; 1995 a. 27, 289; 1995 a. 302 s. 48; 1997 a. 27, 35, 155, 237; 1999 a. 9, 95, 115, 155; 2001 a. 16, 26; 2003 a. 33; 2007 a. 36; 2009 a. 14, 28, 56, 140, 218, 276, 346; 2011 a. 10, 32; 2011 a. 260 ss. 30, 80.

111.91 Annotation The effective date of state employees' collective bargaining agreements is a mandatory subject of bargaining. Department of Administration v. WERC, 90 Wis. 2d 426, 280 N.W.2d 150 (1979).

111.91 Annotation Matters that affect the separate interests of bargaining units, such as the interest in not losing work to another unit, are not conditions of employment under sub. (3). Sub. (2) (b) 2., prohibiting bargaining regarding job classification and allocation, will not be overridden by permitting the loss of bargaining unit work on account of a position reallocation to be bargained, grieved, or arbitrated. WERC v. Wisconsin Building Trades Negotiating Committee, 2003 WI App 178, 266 Wis. 2d 512, 669 N.W.2d 499, 02-2232.

111.91 Annotation Unfair labor practices and collective bargaining regarding pensions as to state employees discussed. 64 Atty. Gen. 18.



111.915 Labor proposals.

111.915  Labor proposals. The director of the office shall notify and consult with the joint committee on employment relations, in such form and detail as the committee requests, regarding substantial changes in wages, employee benefits, personnel management, and program policy contract provisions to be included in any contract proposal to be offered to any labor organization by the state or to be agreed to by the state before such proposal is actually offered or accepted.

111.915 History History: 1977 c. 196; 2003 a. 33.



111.92 Agreements.

111.92  Agreements.

111.92(1)(1)

111.92(1)(a)(a) Any tentative agreement reached between the office and any labor organization representing a collective bargaining unit specified in s. 111.825 (1) or (2) (a) to (e) shall, after official ratification by the labor organization, be submitted by the office to the joint committee on employment relations, which shall hold a public hearing before determining its approval or disapproval. If the committee approves the tentative agreement, it shall introduce in a bill or companion bills, to be put on the calendar or referred to the appropriate scheduling committee of each house, that portion of the tentative agreement which requires legislative action for implementation, such as salary and wage adjustments, changes in fringe benefits, and any proposed amendments, deletions or additions to existing law. Such bill or companion bills are not subject to ss. 13.093 (1), 13.50 (6) (a) and (b) and 16.47 (2). The committee may, however, submit suitable portions of the tentative agreement to appropriate legislative committees for advisory recommendations on the proposed terms. The committee shall accompany the introduction of such proposed legislation with a message that informs the legislature of the committee's concurrence with the matters under consideration and which recommends the passage of such legislation without change. If the joint committee on employment relations does not approve the tentative agreement, it shall be returned to the parties for renegotiation. If the legislature does not adopt without change that portion of the tentative agreement introduced by the joint committee on employment relations, the tentative agreement shall be returned to the parties for renegotiation.

Effective date text (a) 1. Any tentative agreement reached between the office and any labor organization representing a collective bargaining unit specified in s. 111.825 (1) or (2) (d) or (e) shall, after official ratification by the labor organization, be submitted by the office to the joint committee on employment relations, which shall hold a public hearing before determining its approval or disapproval.

Effective date text 2. Any tentative agreement reached between the Board of Regents of the University of Wisconsin System, acting for the state, and any labor organization representing a collective bargaining unit specified in s. 111.825 (1r) shall, after official ratification by the labor organization, be submitted by the Board of Regents of the University of Wisconsin System to the joint committee on employment relations, which shall hold a public hearing before determining its approval or disapproval.

Effective date text 3. Any tentative agreement reached between the University of Wisconsin-Madison, acting for the state, and any labor organization representing a collective bargaining unit specified in s. 111.825 (1t) shall, after official ratification by the labor organization, be submitted by the University of Wisconsin-Madison to the joint committee on employment relations, which shall hold a public hearing before determining its approval or disapproval.

Effective date text 4. If the committee approves a tentative agreement under subd. 1., 2., or 3., it shall introduce in a bill or companion bills, to be put on the calendar or referred to the appropriate scheduling committee of each house, that portion of the tentative agreement which requires legislative action for implementation, such as salary and wage adjustments, changes in fringe benefits, and any proposed amendments, deletions or additions to existing law. Such bill or companion bills are not subject to ss. 13.093 (1), 13.50 (6) (a) and (b) and 16.47 (2). The committee may, however, submit suitable portions of the tentative agreement to appropriate legislative committees for advisory recommendations on the proposed terms. The committee shall accompany the introduction of such proposed legislation with a message that informs the legislature of the committee's concurrence with the matters under consideration and which recommends the passage of such legislation without change. If the joint committee on employment relations does not approve the tentative agreement, it shall be returned to the parties for renegotiation. If the legislature does not adopt without change that portion of the tentative agreement introduced by the joint committee on employment relations, the tentative agreement shall be returned to the parties for renegotiation.

111.92(1)(c) (c) Any tentative agreement reached between the governing board of the charter school established by contract under s. 118.40 (2r) (cm), acting for the state, and any labor organization representing a collective bargaining unit specified in s. 111.825 (1r) (ef) shall, after official ratification by the labor organization and approval by the chancellor of the University of Wisconsin-Parkside, be executed by the parties.

111.92(2) (2) No portion of any tentative agreement shall become effective separately.

111.92(3) (3)

111.92(3)(a)(a) Agreements covering a collective bargaining unit specified under s. 111.825 (1) (g) shall coincide with the fiscal year or biennium.

111.92(3)(b) (b) No agreements covering a collective bargaining unit containing a general employee may be for a period that exceeds one year, and each agreement must coincide with the fiscal year. Agreements covering a collective bargaining unit containing a general employee may not be extended.

111.92(4) (4) It is the declared intention under this subchapter that the negotiation of collective bargaining agreements and their approval by the parties should coincide with the overall fiscal planning and processes of the state.

111.92(5) (5) Notwithstanding any other provision of the statutes, all compensation adjustments for employees shall be effective on the beginning date of the pay period nearest the statutory or administrative date.

111.92 History History: 1971 c. 270; 1977 c. 196 s. 130 (9); 1981 c. 20 s. 2202 (33) (b); 1981 c. 126, 391; 1985 a. 42 s. 29; 1989 a. 336; 1995 a. 27; 2001 a. 16; 2003 a. 33; 2009 a. 28; 2011 a. 10, 32; s. 13.92 (2) (i).

111.92 Annotation Courts have no jurisdiction to review legislative rules of proceeding, which are those rules having "to do with the process the legislature uses to propose or pass legislation or how it determines the qualifications of its members." Sub. (1) (a) does not set forth a legislative rule of proceeding. Milwaukee Journal Sentinel v. DOA, 2009 WI 79, 319 Wis. 2d 439, 768 N.W.2d 700, 07-1160.

111.92 Annotation Matters within the scope of bargaining under s. 111.91, agreed to by the department of administration and a state employee union, are not effective until submitted as tentative agreements to and approved by the joint committee on employment relations. 67 Atty. Gen 38.



111.93 Effect of labor organization; status of existing benefits and rights.

111.93  Effect of labor organization; status of existing benefits and rights.

111.93(1)(1) If no collective bargaining agreement exists between the employer and a labor organization representing classified employees in a collective bargaining unit for which a representative is recognized or certified, employees in the unit shall retain the right of appeal under s. 230.44.

111.93(2) (2) All civil service and other applicable statutes concerning wages, fringe benefits, hours and conditions of employment apply to employees specified in s. 111.81 (7) (a) who are not included in collective bargaining units for which a representative is recognized or certified and to employees specified in s. 111.81 (7) (b) to (f) who are not included in a collective bargaining unit for which a representative is certified.

111.93(3) (3) Except as provided in ss. 7.33 (4), 40.05, 40.80 (3), 111.91 (1) (cm), 230.35 (2d) and (3) (e) 6., and 230.88 (2) (b), all of the following apply:

111.93(3)(a) (a) If a collective bargaining agreement exists between the employer and a labor organization representing employees in a collective bargaining unit under s. 111.825 (1) (g), the provisions of that agreement shall supersede the provisions of civil service and other applicable statutes, as well as rules and policies of the board of regents of the University of Wisconsin System, related to wages, fringe benefits, hours, and conditions of employment whether or not the matters contained in those statutes, rules, and policies are set forth in the collective bargaining agreement.

111.93(3)(b) (b) If a collective bargaining agreement exists between the employer and a labor organization representing general employees in a collective bargaining unit, the provisions of that agreement shall supersede the provisions of civil service and other applicable statutes, as well as rules and policies of the board of regents of the University of Wisconsin System, related to wages, whether or not the matters contained in those statutes, rules, and policies are set forth in the collective bargaining agreement.

Effective date text (a) If a collective bargaining agreement exists between the employer and a labor organization representing employees in a collective bargaining unit under s. 111.825 (1) (g), the provisions of that agreement shall supersede the provisions of civil service and other applicable statutes, as well as rules and policies of the University of Wisconsin-Madison and the board of regents of the University of Wisconsin System, related to wages, fringe benefits, hours, and conditions of employment whether or not the matters contained in those statutes, rules, and policies are set forth in the collective bargaining agreement.

Effective date text (b) If a collective bargaining agreement exists between the employer and a labor organization representing general employees in a collective bargaining unit, the provisions of that agreement shall supersede the provisions of civil service and other applicable statutes, as well as rules and policies of the board of regents of the University of Wisconsin System, related to wages, whether or not the matters contained in those statutes, rules, and policies are set forth in the collective bargaining agreement.

111.93 History History: 1971 c. 270, 336; 1977 c. 196 s. 131; 1981 c. 187; 1983 a. 46, 409; 1985 a. 42; 1989 a. 13, 31; 1999 a. 101, 125; 2001 a. 16, 38; 2011 a. 10, 32; s. 13.92 (2) (i).

111.93 Annotation Matters that affect the separate interests of bargaining units, such as the interest in not losing work to another unit, are not conditions of employment under sub. (3). Sub. (2) (b) 2., prohibiting bargaining regarding job classification and allocation, will not be overridden by permitting the loss of bargaining unit work on account of a position reallocation to be bargained, grieved, or arbitrated. WERC v. Wisconsin Building Trades Negotiating Committee, 2003 WI App 178, 266 Wis. 2d 512, 669 N.W.2d 499, 02-2232.

111.93 Annotation A statutory provision that is being superseded by a collective bargaining agreement under sub. (3) must relate to conditions of employment. The disclosure requirement of the public records law, s. 19.35 (1) (a) relates to informing the public about the affairs of government through the provision of public records and does not relate to conditions of employment as that term is used in sub. (3) and a bargaining agreement provision does not supersede s. 19.35 (1) (a). Milwaukee Journal Sentinel v. DOA, 2009 WI 79, 319 Wis. 2d 439, 768 N.W.2d 700, 07-1160.



111.935 Representatives and elections for research assistants.

111.935  Representatives and elections for research assistants.

111.935(1)(1) In this section, "authorization card" means a signed card that employees complete to indicate their preferences regarding collective bargaining.

111.935(2) (2) Notwithstanding s. 111.83 (2), the commission shall establish a procedure whereby research assistants may determine whether to form themselves into collective bargaining units under s. 111.825 (2) (g), (h), or (i) by authorization cards in lieu of secret ballot. The procedure shall provide that once a majority of research assistants have indicated their preference on the authorization cards to form themselves into a collective bargaining unit, the collective bargaining unit is established.

111.935 History History: 2009 a. 28; 2011 a. 32.



111.94 Rules, transcripts, training programs, fees.

111.94  Rules, transcripts, training programs, fees.

111.94(1)(1) The commission may adopt reasonable and proper rules relative to the exercise of its powers and authority and proper rules to govern its proceedings and to regulate the conduct of all elections and hearings. The commission shall, upon request, provide a transcript of a proceeding to any party to the proceeding for a fee, established by rule, by the commission at a uniform rate per page. All transcript fees shall be credited to the appropriation account under s. 20.425 (1) (i).

111.94(2) (2) The commission shall assess and collect a filing fee for filing a complaint alleging that an unfair labor practice has been committed under s. 111.84. The commission shall assess and collect a filing fee for filing a request that the commission act as an arbitrator to resolve a dispute involving the interpretation or application of a collective bargaining agreement under s. 111.86. The commission shall assess and collect a filing fee for filing a request that the commission initiate fact-finding under s. 111.88. The commission shall assess and collect a filing fee for filing a request that the commission act as a mediator under s. 111.87. For the performance of commission actions under s. 111.86, 111.87 and 111.88, the commission shall require that the parties to the dispute equally share in the payment of the fee and, for the performance of commission actions involving a complaint alleging that an unfair labor practice has been committed under s. 111.84, the commission shall require that the party filing the complaint pay the entire fee. If any party has paid a filing fee requesting the commission to act as a mediator for a labor dispute and the parties do not enter into a voluntary settlement of the labor dispute, the commission may not subsequently assess or collect a filing fee to initiate fact-finding to resolve the same labor dispute. If any request concerns issues arising as a result of more than one unrelated event or occurrence, each such separate event or occurrence shall be treated as a separate request. The commission shall promulgate rules establishing a schedule of filing fees to be paid under this subsection. Fees required to be paid under this subsection shall be paid at the time of filing the complaint or the request for fact-finding, mediation or arbitration. A complaint or request for fact-finding, mediation or arbitration is not filed until the date such fee or fees are paid. Fees collected under this subsection shall be credited to the appropriation account under s. 20.425 (1) (i).

111.94(3) (3) The commission may provide training programs to individuals and organizations on collective bargaining, including on areas of management and labor cooperation directly or indirectly affecting collective bargaining, and may charge a reasonable fee for participation in the programs.

111.94 History History: 1971 c. 270; 1973 c. 90; 1981 c. 20; 1983 a. 27; 1991 a. 39; 1995 a. 27; 2003 a. 33.






112. Fiduciaries.

112.01 Uniform fiduciaries act.

112.01  Uniform fiduciaries act.

112.01(1) (1)  Definitions. In this section unless the context or subject matter otherwise requires:

112.01(1)(a) (a) "Bank" includes any person or association of persons, whether incorporated or not, carrying on the business of banking.

112.01(1)(b) (b) "Fiduciary" includes a trustee under any trust, expressed, implied, resulting, or constructive, personal representative, guardian, conservator, curator, receiver, trustee in bankruptcy, assignee for the benefit of creditors, prime contractor or subcontractor who is a trustee under ch. 779, partner, agent, officer of a corporation, public or private, public officer, or any other person acting in a fiduciary capacity for any person, trust, or estate.

112.01(1)(c) (c) A thing is done "in good faith" within the meaning of this section, when it is in fact done honestly, whether it be done negligently or not.

112.01(1)(d) (d) "Person" includes a corporation, limited liability company, partnership, or other association or 2 or more persons having a joint or common interest.

112.01(1)(e) (e) "Principal" includes any person to whom a fiduciary as such owes an obligation.

112.01(3) (3) Application of payments made to fiduciaries. A person who in good faith pays or transfers to a fiduciary any money or other property which the fiduciary as such is authorized to receive, is not responsible for the proper application thereof by the fiduciary; and any right or title acquired from the fiduciary in consideration of such payment or transfer is not invalid in consequence of a misapplication by the fiduciary.

112.01(5) (5) Transfer of negotiable instrument by fiduciary. If any negotiable instrument payable or endorsed to a fiduciary as such is endorsed by the fiduciary, or if any negotiable instrument payable or endorsed to a fiduciary's principal is endorsed by a fiduciary empowered to endorse such instrument on behalf of his or her principal, the endorsee is not bound to inquire whether the fiduciary is committing a breach of the fiduciary's obligation as fiduciary in endorsing or delivering the instrument, and is not chargeable with notice that the fiduciary is committing a breach of the fiduciary's obligation as fiduciary, unless the endorsee takes the instrument with actual knowledge of such breach or with knowledge of such facts that the endorsee's action in taking the instrument amounts to bad faith. If, however, such instrument is transferred by the fiduciary in payment of or as security for a personal debt of the fiduciary to the actual knowledge of the creditor, or is transferred in any transaction known by the transferee to be for the personal benefit of the fiduciary, the creditor or other transferee is liable to the principal if the fiduciary in fact commits a breach of the fiduciary's obligation as fiduciary in transferring the instrument.

112.01(6) (6) Check drawn by fiduciary payable to 3rd person. If a check or other bill of exchange is drawn by a fiduciary as such, or in the name of a fiduciary's principal by a fiduciary empowered to draw such instrument in the name of his or her principal, the payee is not bound to inquire whether the fiduciary is committing a breach of the fiduciary's obligation as fiduciary in drawing or delivering the instrument, and is not chargeable with notice that the fiduciary is committing a breach of the fiduciary's obligation as fiduciary unless the payee takes the instrument with actual knowledge of such breach, or with knowledge of such facts that the payee's action in taking the instrument amounts to bad faith. If, however, such instrument is payable to a personal creditor of the fiduciary and delivered to the creditor in payment of or as security for a personal debt of the fiduciary to the actual knowledge of the creditor, or is drawn and delivered in any transaction known by the payee to be for the personal benefit of the fiduciary, the creditor or other payee is liable to the principal if the fiduciary in fact commits a breach of the fiduciary's obligation as fiduciary in drawing or delivering the instrument.

112.01(7) (7) Check drawn by and payable to fiduciary. If a check or other bill of exchange is drawn by a fiduciary as such, or in the name of a fiduciary's principal by a fiduciary empowered to draw such instrument in the name of his or her principal, payable to the fiduciary personally, or payable to a 3rd person, and transferred by the 3rd person to the fiduciary, and is thereafter transferred by the fiduciary, whether in payment of a personal debt of the fiduciary or otherwise, the transferee is not bound to inquire whether the fiduciary is committing a breach of the fiduciary's obligation as fiduciary in transferring the instrument, and is not chargeable with notice that the fiduciary is committing a breach of the fiduciary's obligation as fiduciary, unless the transferee takes the instrument with actual knowledge of such breach, or with knowledge of such facts that the transferee's action in taking the instrument amounts to bad faith.

112.01(8) (8) Deposit in name of fiduciary as such. If a deposit is made in a bank to the credit of a fiduciary as such, the bank is authorized to pay the amount of the deposit or any part thereof upon the check of the fiduciary, signed with the name in which such deposit is entered, without being liable to the principal, unless the bank pays the check with actual knowledge that the fiduciary is committing a breach of the fiduciary's obligation as fiduciary in drawing the check, or with knowledge of such facts that its action in paying the check amounts to bad faith. If, however, such a check is payable to the drawee bank, and is delivered to it in payment of or as security for a personal debt of the fiduciary to it, the bank is liable to the principal if the fiduciary in fact commits a breach of the fiduciary's obligation as fiduciary in drawing or delivering the check.

112.01(9) (9) Deposit in name of principal. If a check is drawn upon the account of a fiduciary's principal in a bank by a fiduciary, who is empowered to draw checks upon his or her principal's account, the bank is authorized to pay such check without being liable to the principal, unless the bank pays the check with actual knowledge that the fiduciary is committing a breach of the fiduciary's obligation as fiduciary in drawing such check, or with knowledge of such facts that its action in paying the check amounts to bad faith. If, however, such a check is payable to the drawee bank and is delivered to it in payment of or as security for a personal debt of the fiduciary to it, the bank is liable to the principal if the fiduciary in fact commits a breach of the fiduciary's obligation as fiduciary in drawing or delivering the check.

112.01(10) (10) Deposit in fiduciary's personal account. If a fiduciary makes a deposit in a bank to the fiduciary's personal credit of checks drawn by the fiduciary upon an account in his or her own name as fiduciary, or of checks payable to the fiduciary as fiduciary, or of checks drawn by the fiduciary upon an account in the name of his or her principal if the fiduciary is empowered to draw checks thereon, or of checks payable to his or her principal and endorsed by the fiduciary, if the fiduciary is empowered to endorse such checks, or if the fiduciary otherwise makes a deposit of funds held by the fiduciary as fiduciary, the bank receiving such deposit is not bound to inquire whether the fiduciary is committing thereby a breach of his or her obligation as fiduciary. The bank is authorized to pay the amount of the deposit or any part thereof upon the personal check of the fiduciary, including checks payable to the bank, without being liable to the principal, unless the bank receives the deposit or pays the check with actual knowledge that the fiduciary is committing a breach of his or her obligation as fiduciary in making such deposit or in drawing such check, or with knowledge of such facts that its action in receiving the deposit or paying the check amounts to bad faith, and the bank paying the check is not bound to inquire whether the fiduciary is committing thereby a breach of his or her obligation as fiduciary.

112.01(11) (11) Deposit or safe deposit box rental in name of estate or two or more fiduciaries. When a deposit is made in a bank account or a safe deposit box or storage space rented, in the names of 2 or more persons as trustees or personal representatives, or in the name of an estate having 2 or more personal representatives, and a check is drawn upon the account, or access to the safe deposit box or storage space is sought by any one or more of the fiduciaries authorized by the other fiduciary or fiduciaries to draw checks upon the account, or to enter the safe deposit box or storage space, neither the payee nor the other holder nor the bank is bound to inquire whether it is a breach of trust to authorize the fiduciary or fiduciaries to draw checks upon the account, or to enter the safe deposit box or storage space, and is not liable unless the circumstances are such that the action of the payee or other holder or the bank amounts to bad faith.

112.01(12) (12) Not retroactive. The provisions of this section shall not apply to transactions taking place prior to June 4, 1925.

112.01(13) (13) Cases not provided for in section. In any case not provided for in this section the rules of law and equity, including the law merchant and those rules of law and equity relating to trusts, agency, negotiable instruments and banking, shall continue to apply.

112.01(14) (14) Uniformity of interpretation. This section shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.

112.01(15) (15) Short title. This section may be cited as the "Uniform Fiduciaries Act".

112.01(16) (16) Inconsistent laws repealed. All acts or parts of acts inconsistent with this section are repealed.

112.01 History History: 1975 c. 409; 1979 c. 89; 1981 c. 391 s. 210; 1983 a. 189; 1993 a. 112, 492; 1997 a. 253; 2001 a. 102; 2005 a. 253.

112.01 Annotation Actual knowledge or bad faith is a precondition for liability under sub. (6). Bolger v. Merrill Lynch Ready Assets Trust, 143 Wis. 2d 766, 423 N.W.2d 173 (Ct. App. 1988).

112.01 Annotation Sub. (10) applies when a person is actually acting as a fiduciary and the bank is aware that it is dealing with a fiduciary. If these facts are not present, the defenses contained in sub. (10) do not apply. Larson v. Kleist Builders, Ltd. 203 Wis. 2d 341, 553 N.W.2d 281 (Ct. App. 1996), 95-2235.

112.01 Annotation The 6-year limitations period found in s. 893.93 (1) (a) applies to actions under this section. Willowglen Academy-Wisconsin, Inc. v. Connelly Interiors, Inc. 2008 WI App 35, 307 Wis. 2d 776, 746 N.W.2d 570, 07-1178.

112.01 Annotation Sub. (6) imposes no requirement that a personal creditor who receives a check drawn by a fiduciary know the exact fiduciary relationship. Willowglen Academy-Wisconsin, Inc. v. Connelly Interiors, Inc. 2008 WI App 35, 307 Wis. 2d 776, 746 N.W.2d 570, 07-1178.

112.01 Annotation Sub. (6) pertains to checks drawn by a fiduciary as such, or in the name of a fiduciary's principal by a fiduciary empowered to draw the instrument in the name of the principal. To "draw" under sub. (6) does not equate solely with the act of personally signing the instrument in question. Here, the fiduciary "drew" checks by using a check machine and a facsimile stamp containing the signatures of the employing company's copresidents. Willowglen Academy-Wisconsin, Inc. v. Connelly Interiors, Inc. 2008 WI App 35, 307 Wis. 2d 776, 746 N.W.2d 570, 07-1178.



112.02 Suspension of powers of fiduciaries engaged in war service.

112.02  Suspension of powers of fiduciaries engaged in war service.

112.02(1m)(1m) In this section, "fiduciary" means a personal representative, guardian, or testamentary trustee.

112.02(2) (2) In this section a fiduciary shall be considered to be engaged in war service in any of the following cases:

112.02(2)(a) (a) If the fiduciary is a member of the military or naval forces of the United States or of any of its allies or if the fiduciary has been accepted for such service and is awaiting induction into such service.

112.02(2)(b) (b) If the fiduciary is engaged in any work abroad in connection with a governmental agency of the United States or in connection with the American Red Cross society or any other body with similar objects.

112.02(2)(c) (c) If the fiduciary is interned in an enemy country or is in a foreign country or a possession or dependency of the United States and is unable to return to this state.

112.02(2m) (2m) Whenever a fiduciary is engaged in war service, the fiduciary, or any other person interested in the estate or fund for which the fiduciary is acting, may present a petition to the court having jurisdiction praying for a decree suspending the powers of the fiduciary while the fiduciary is engaged in war service and until the further order of the court. If the suspension of the fiduciary will leave no person acting as fiduciary, or will leave the sole beneficiary of a trust as the only acting trustee of the trust, the petition must pray for the appointment of a successor unless a successor has been named in the will and the named successor is not engaged in war service or is not for other reasons unable or unwilling to act as a fiduciary.

112.02(3) (3) Where the application is made by a fiduciary engaged in war service notice shall be given to such persons and in such manner as the presiding judge may direct. Where the application is made by any other person interested in the estate or fund and the fiduciary is in the military or naval service of the United States notice shall be given to such fiduciary in such manner as the judge may direct. In every other case where the application is made by a person other than the fiduciary notice thereof shall be given to such persons and in such manner as the judge may direct.

112.02(4) (4) Upon the filing of the petition and the proof of service of the notice prescribed, the court may, notwithstanding any other provision of law, suspend a fiduciary engaged in war service from the exercise of all of the fiduciary's powers and duties while the fiduciary remains engaged in war service and until the further order of the court. The decree may further provide that the remaining fiduciary or, if there is none, the successor named in the will or appointed by the court is possessed of and may exercise all of the powers and duties incidental to the person's office as fiduciary.

112.02(5) (5)

112.02(5)(a)(a) When the suspended fiduciary ceases to be engaged in war service the suspended fiduciary may be reinstated if any of the duties of the office remain unexecuted, upon application to the court and upon any notice that the presiding judge of the court directs. Upon reinstatement of the suspended fiduciary, the court shall remove the suspended fiduciary's successor and revoke the successor fiduciary's letters, and make any other order or decree that justice requires.

112.02(5)(b) (b) Removal and revocation of letters under par. (a) shall not bar the successor from again qualifying as a fiduciary in accordance with the provisions of the will or if for any reason the appointment of a successor fiduciary is required subsequently.

112.02 History History: 1993 a. 492; 2001 a. 102.



112.03 Proxy voting of corporate stock by fiduciaries.

112.03  Proxy voting of corporate stock by fiduciaries. Shares of stock in any corporation organized under the laws of the United States, any of the states thereof, any foreign country or any province or other political subdivision thereof held by a fiduciary may be voted by such fiduciary by general or limited proxy, with or without power of substitution, unless such manner of voting is expressly prohibited by the document creating the fiduciary relationship or unless the manner of voting such shares is specifically directed in such document. For the purpose of this section the word "corporation" shall be construed to include investment companies which are common law trusts.



112.07 Holding of securities by fiduciaries and by custodians for fiduciaries.

112.07  Holding of securities by fiduciaries and by custodians for fiduciaries.

112.07(1) (1) Notwithstanding any other provision of the statutes, any fiduciary, as defined in s. 112.01 (1) (b), who is holding securities in a fiduciary capacity, any bank or trust company holding securities as a custodian or managing agent, and any bank or trust company holding securities as custodian for a fiduciary may deposit or arrange for the deposit of such securities in a clearing corporation as defined in s. 408.102 (1) (e). When the securities are so deposited, certificates representing securities of the same class of the same issuer may be merged and held in bulk in the name of the nominee of the clearing corporation with any other such securities deposited in that clearing corporation by any person regardless of the ownership of the securities, and certificates of small denomination may be merged into one or more certificates of larger denomination. The records of the fiduciary and the records of the bank or trust company acting as custodian, as managing agent or as custodian for a fiduciary shall at all times show the name of the party for whose account the securities are so deposited. Ownership of, and other interests in, the securities may be transferred by bookkeeping entry on the books of the clearing corporation without physical delivery of certificates representing the securities. A bank or trust company which deposits securities pursuant to this section shall be subject to such rules and regulations as, in the case of state chartered institutions, the division of banking and, in the case of national banking associations, the comptroller of the currency may from time to time issue. A bank or trust company acting as custodian for a fiduciary shall, on demand by the fiduciary, certify in writing to the fiduciary the securities deposited by the bank or trust company in a clearing corporation pursuant to this section for the account of the fiduciary. A fiduciary shall, on demand by any party to a judicial proceeding for the settlement of the fiduciary's account or on demand by the attorney for such a party, certify in writing to the party the securities deposited by the fiduciary in the clearing corporation for its account as such fiduciary.

112.07(2) (2) This section applies to any fiduciary holding securities in its fiduciary capacity, and to any bank or trust company holding securities as a custodian, managing agent or custodian for a fiduciary, acting on December 4, 1975 or who after that date may act, regardless of the date of the agreement, instrument or court order by which appointed and regardless of whether or not the fiduciary, custodian, managing agent or custodian for a fiduciary owns capital stock of the clearing corporation in which the securities are deposited.

112.07 History History: 1975 c. 107, 199; 1983 a. 189 s. 329 (24); 1985 a. 237 s. 119; 1995 a. 27; 1997 a. 297.



112.08 Premium on bond allowed as expense.

112.08  Premium on bond allowed as expense. Any fiduciary required to give a suretyship obligation may include as a part of the expense of executing the trust the lawful premium paid a surety corporation for executing the obligation.

112.08 History History: 1977 c. 339; Stats. 1977 s. 112.07; 1977 c. 447; Stats. 1977 s. 112.08.

112.08 Annotation Legislative Council Note, 1977: This provision is part of s. 204.11, repealed by this act. It has nothing to do with the law of insurance but deals solely with the proper conduct of fiduciaries. As such it belongs in ch. 112 and is transferred there without change. [Bill 258-S]



112.09 Surety, how discharged.

112.09  Surety, how discharged.

112.09(1) (1) Any surety or the personal representative of any surety upon the bond of any trustee, guardian, receiver, executor, or other fiduciary, may be discharged from liability as provided in this section. On 5 days' notice to the principal in such bond, application may be made to the court where it is filed, or which has jurisdiction of such fiduciary or to any judge of such court for a discharge from liability as surety, and that such principal be required to account.

112.09(2) (2) Notice of such application may be served personally within or without the state. If it shall satisfactorily appear to the court or the judge that personal service cannot be had with due diligence within the state, the notice may be served in such manner as the court or judge shall direct. Pending such application the principal may be restrained from acting, except to preserve the trust estate.

112.09(3) (3) If at the time appointed the principal shall fail to file a new bond satisfactory to the court or judge, an order shall be made requiring the principal to file a new bond within 5 days. When such new bond shall be filed, the court or judge shall make an order requiring the principal to account for all of the principal's acts to and including the date of the order, and to file such account within a time fixed not exceeding 20 days; and shall discharge the surety making such application from liability for any act or default of the principal subsequent to the date of such order.

112.09(4) (4) If the principal shall fail to file a new bond within the time specified, an order shall be made removing the principal from office, and requiring the principal to file the principal's account within 20 days. If the principal shall fail to file the principal's account as required, the surety may make and file such account; and upon settlement thereof and upon the trust fund or estate being found or made good and paid over or properly secured, credit shall be given for all commissions, costs, disbursements and allowances to which the principal would be entitled were the principal accounting.

112.09(5) (5) The procedure for hearing, settling, and allowing the principal's account shall be according to the practice prescribed by ch. 862 for personal representatives. Upon the trust fund or estate being found or made good and paid over or properly secured, the surety shall be discharged from all liability. Upon demand by the principal, the discharged surety shall return the unearned part of the premium paid for the canceled bond.

112.09(6) (6) Any such fiduciary may institute and conduct proceedings for the discharge of the fiduciary's surety and for the filing of a new bond; and the procedure shall in all respects conform substantially to the practice prescribed by this section in cases where the proceeding is instituted by a surety, and with like effect.

112.09 History History: 1993 a. 486; 2001 a. 102; 2005 a. 155 s. 39; Stats. 2005 s. 112.09.



112.11 Uniform Prudent Management of Institutional Funds Act.

112.11  Uniform Prudent Management of Institutional Funds Act.

112.11(1)(1)  Short title. This section may be cited as the "Uniform Prudent Management of Institutional Funds Act."

112.11(2) (2) Definitions. In this section:

112.11(2)(a) (a) "Charitable purpose" means the relief of poverty, the advancement of education or religion, the promotion of health, the promotion of a governmental purpose, or any other purpose, the achievement of which is beneficial to the community.

112.11(2)(b) (b) "Endowment fund" means an institutional fund or part thereof that, under the terms of a gift instrument, is not wholly expendable by the institution on a current basis. "Endowment fund" does not include assets that an institution designates as an endowment fund for its own use.

112.11(2)(c) (c) "Gift instrument" means a record or records, including an institutional solicitation, under which property is granted to, transferred to, or held by an institution as an institutional fund.

112.11(2)(d) (d) "Institution" means any of the following:

112.11(2)(d)1. 1. A person, other than an individual, organized and operated exclusively for charitable purposes.

112.11(2)(d)2. 2. A government or governmental subdivision, agency, or instrumentality, to the extent that it holds funds exclusively for a charitable purpose.

112.11(2)(d)3. 3. A trust that had both charitable and noncharitable interests, after all noncharitable interests have terminated.

112.11(2)(e) (e) "Institutional fund" means a fund held by an institution exclusively for charitable purposes, but does not include any of the following:

112.11(2)(e)1. 1. Program-related assets.

112.11(2)(e)2. 2. A fund in which a beneficiary that is not an institution has an interest, other than an interest that could arise upon violation or failure of the purposes of the fund.

112.11(2)(f) (f) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

112.11(2)(g) (g) "Program-related asset" means an asset held by an institution primarily to accomplish a charitable purpose of the institution and not primarily for investment.

112.11(2)(h) (h) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

112.11(3) (3) Standard of conduct in managing and investing an institutional fund.

112.11(3)(a)(a) Subject to the intent of a donor expressed in a gift instrument, an institution, in managing and investing an institutional fund, shall consider the charitable purposes of the institution and the purposes of the institutional fund.

112.11(3)(b) (b) In addition to complying with the duty of loyalty imposed by law other than this section, each person responsible for managing and investing an institutional fund shall manage and invest the fund in good faith and with the care an ordinarily prudent person in a like position would exercise under similar circumstances.

112.11(3)(c) (c) In managing and investing an institutional fund, an institution:

112.11(3)(c)1. 1. May incur only costs that are appropriate and reasonable in relation to the assets, the purposes of the institution, and the skills available to the institution.

112.11(3)(c)2. 2. Shall make a reasonable effort to verify facts relevant to the management and investment of the fund.

112.11(3)(d) (d) An institution may pool 2 or more institutional funds for purposes of management and investment.

112.11(3)(e) (e) Except as otherwise provided by a gift instrument, the following rules apply:

112.11(3)(e)1. 1. In managing and investing an institutional fund, the following factors, if relevant, shall be considered:

112.11(3)(e)1.a. a. General economic conditions.

112.11(3)(e)1.b. b. The possible effect of inflation or deflation.

112.11(3)(e)1.c. c. The expected tax consequences, if any, of investment decisions or strategies.

112.11(3)(e)1.d. d. The role that each investment or course of action plays within the overall investment portfolio of the fund.

112.11(3)(e)1.e. e. The expected total return from income and the appreciation of investments.

112.11(3)(e)1.f. f. Other resources of the institution.

112.11(3)(e)1.g. g. The needs of the institution and the fund to make distributions and to preserve capital.

112.11(3)(e)1.h. h. An asset's special relationship or special value, if any, to the charitable purposes of the institution.

112.11(3)(e)2. 2. Management and investment decisions about an individual asset shall not be made in isolation but rather in the context of the institutional fund's portfolio of investments as a whole and as a part of an overall investment strategy having risk and return objectives reasonably suited to the fund and to the institution.

112.11(3)(e)3. 3. Except as otherwise provided by law other than this section, an institution may invest in any kind of property or type of investment consistent with this section.

112.11(3)(e)4. 4. An institution shall diversify the investments of an institutional fund unless the institution reasonably determines that, because of special circumstances, the purposes of the fund are better served without diversification.

112.11(3)(e)5. 5. Within a reasonable time after receiving property, an institution shall make and carry out decisions concerning the retention or disposition of the property or to rebalance a portfolio, in order to bring the institutional fund into compliance with the purposes, terms, and distribution requirements of the institution as necessary to meet other circumstances of the institution and the requirements of this section.

112.11(3)(e)6. 6. A person that has special skills or expertise, or is selected in reliance upon the person's representation that the person has special skills or expertise, has a duty to use those skills or that expertise in managing and investing institutional funds.

112.11(4) (4) Appropriation for expenditure or accumulation of endowment fund; rules of construction.

112.11(4)(a)(a) Subject to the intent of a donor expressed in the gift instrument, an institution may appropriate for expenditure or accumulate so much of an endowment fund as the institution determines is prudent for the uses, benefits, purposes, and duration for which the endowment fund is established. Unless stated otherwise in the gift instrument, the assets in an endowment fund are donor-restricted assets until appropriated for expenditure by the institution. In making a determination to appropriate or accumulate, the institution shall act in good faith, with the care that an ordinarily prudent person in a like position would exercise under similar circumstances, and shall consider, if relevant, the following factors:

112.11(4)(a)1. 1. The duration and preservation of the endowment fund.

112.11(4)(a)2. 2. The purposes of the institution and the endowment fund.

112.11(4)(a)3. 3. General economic conditions.

112.11(4)(a)4. 4. The possible effect of inflation or deflation.

112.11(4)(a)5. 5. The expected total return from income and the appreciation of investments.

112.11(4)(a)6. 6. Other resources of the institution.

112.11(4)(a)7. 7. The investment policy of the institution.

112.11(4)(b) (b) To limit the authority to appropriate for expenditure or accumulate under par. (a), a gift instrument shall specifically state the limitation.

112.11(4)(c) (c) Terms in a gift instrument designating a gift as an endowment, or a direction or authorization in the gift instrument to use only "income," "interest," "dividends," or "rents, issues, or profits," or "to preserve the principal intact," or words of similar import:

112.11(4)(c)1. 1. Create an endowment fund of permanent duration, unless other language in the gift instrument limits the duration or purpose of the fund.

112.11(4)(c)2. 2. Do not otherwise limit the authority to appropriate for expenditure or accumulate under par. (a).

112.11(5) (5) Delegation of management and investment functions.

112.11(5)(a)(a) Subject to any specific limitation set forth in a gift instrument or in law other than this section, an institution may delegate to an external agent the management and investment of an institutional fund to the extent that an institution could prudently delegate under the circumstances. An institution shall act in good faith, with the care that an ordinarily prudent person in a like position would exercise under similar circumstances, in all of the following:

112.11(5)(a)1. 1. Selecting an agent.

112.11(5)(a)2. 2. Establishing the scope and terms of the delegation, consistent with the purposes of the institution and the institutional fund.

112.11(5)(a)3. 3. Periodically reviewing the agent's actions in order to monitor the agent's performance and compliance with the scope and terms of the delegation.

112.11(5)(b) (b) In performing a delegated function, an agent owes a duty to the institution to exercise reasonable care to comply with the scope and terms of the delegation.

112.11(5)(c) (c) An institution that complies with par. (a) is not liable for the decisions or actions of an agent to which the function was delegated.

112.11(5)(d) (d) By accepting delegation of a management or investment function from an institution that is subject to the laws of this state, an agent submits to the jurisdiction of the courts of this state in all proceedings arising from or related to the delegation or the performance of the delegated function.

112.11(5)(e) (e) An institution may delegate management and investment functions to its committees, officers, or employees as authorized by law of this state other than this section.

112.11(6) (6) Release or modification of restrictions on management, investment, or purpose.

112.11(6)(a)(a) If the donor consents in a record, an institution may release or modify, in whole or in part, a restriction contained in a gift instrument on the management, investment, or purpose of an institutional fund. A release or modification may not allow a fund to be used for a purpose other than a charitable purpose of the institution.

112.11(6)(b) (b) The court, upon application of an institution, may modify a restriction contained in a gift instrument regarding the management or investment of an institutional fund if the restriction has become impracticable or wasteful, if it impairs the management or investment of the fund, or if, because of circumstances not anticipated by the donor, a modification of a restriction will further the purposes of the fund. The institution shall notify the attorney general of the application, and the attorney general shall be given an opportunity to be heard. To the extent practicable, any modification must be made in accordance with the donor's probable intention.

112.11(6)(c) (c) If a particular charitable purpose or a restriction contained in a gift instrument on the use of an institutional fund becomes unlawful, impracticable, impossible to achieve, or wasteful, the court, upon application of an institution, may modify the purpose of the fund or the restriction on the use of the fund in a manner consistent with the charitable purposes expressed in the gift instrument. The institution shall notify the attorney general of the application, and the attorney general shall be given an opportunity to be heard.

112.11(6)(d) (d) If an institution determines that a restriction contained in a gift instrument on the management, investment, or purpose of an institutional fund is unlawful, impracticable, impossible to achieve, or wasteful, the institution, 60 days after notification to the attorney general, may release or modify the restriction, in whole or part, if all of the following occur:

112.11(6)(d)1. 1. The institutional fund subject to the restriction has a total value of less than $75,000.

112.11(6)(d)2. 2. More than 20 years have elapsed since the fund was established.

112.11(6)(d)3. 3. The institution uses the property in a manner consistent with the charitable purposes expressed in the gift instrument.

112.11(7) (7) Reviewing compliance. Compliance with this section is determined in light of the facts and circumstances existing at the time a decision is made or action is taken, and not by hindsight.

112.11(8) (8) Application to existing institutional funds. This section applies to institutional funds existing on or established after August 4, 2009. As applied to institutional funds existing on August 4, 2009, this section governs only decisions made or actions taken on or after that date.

112.11(9) (9) Relation to federal Electronic Signatures in Global and National Commerce Act. This section modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 USC 7001 et seq., but does not modify, limit, or supersede section 101 of that act, 15 USC 7001 (a), or authorize electronic delivery of any of the notices described in section 103 of that act, 15 USC 7003 (b).

112.11(10) (10) Uniformity of application and construction. In applying and construing this section, consideration shall be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

112.11 History History: 2009 a. 33.






113. Uniform joint obligations act.

113.01 Definitions.

113.01  Definitions. In this chapter, unless otherwise expressly stated:

113.01(1) (1) "Obligation" includes a liability in tort.

113.01(2) (2) "Obligee" includes a person having a right based on a tort.

113.01(3) (3) "Obligor" includes a person liable for a tort.

113.01(4) (4) "Several obligors" means obligors severally bound for the same performance.

113.01 History History: 1983 a. 189.



113.02 Judgment, obligor not party, not discharged.

113.02  Judgment, obligor not party, not discharged. A judgment against one or more of several obligors, or against one or more of joint, or of joint and several obligors shall not discharge a co-obligor who was not a party to the proceeding wherein the judgment was rendered.

113.02 Annotation Section 893.19 (3) [now 893.43] applies to an action for contribution against a joint tort-feasor arising out of the settlement of a tort claim. State Farm Mutual Automobile Insurance Co. v. Schara, 56 Wis. 2d 262, 201 N.W.2d 758 (1972).



113.03 Recoveries credited, limitation.

113.03  Recoveries credited, limitation. The amount or value of any consideration received by the obligee from one or more of several obligors, or from one or more of joint, or of joint and several obligors, in whole or in partial satisfaction of their obligations, shall be credited to the extent of the amount received on the obligations of all co-obligors to whom the obligor or obligors giving the consideration did not stand in the relation of a surety.



113.04 Release of some, effect.

113.04  Release of some, effect. Subject to s. 113.03, the obligee's release or discharge of one or more of several obligors, or of one or more of joint, or of joint and several obligors shall not discharge co-obligors, against whom the obligee in writing and as part of the same transaction as the release or discharge, expressly reserves the obligee's rights; and in the absence of such reservation of such rights shall discharge co-obligors only to the extent provided in s. 113.05.

113.04 History History: 1993 a. 492.

113.04 Annotation Release of one tort-feasor, reserving all rights against another, limits recovery against the other to the percentage of that other's negligence. Peiffer v. Allstate Insurance Co. 51 Wis. 2d 329, 187 N.W.2d 182 (1971).

113.04 Annotation There is a rebuttable presumption that a general release of the original tort-feasor does not release a malpractice cause of action for damages that might be recovered against the original tort-feasor unless clearly and expressly stated in the release. Rights need not be reserved against the doctor. Krenz v. Medical Protective Co. 57 Wis. 2d 387, 204 N.W.2d 663 (1973); Westphal v. Cantwell-Peterson Clinic, 57 Wis. 2d 402, 204 N.W.2d 491 (1973).



113.05 Release of some; co-obligors protected.

113.05  Release of some; co-obligors protected.

113.05(1) (1) If an obligee releasing or discharging an obligor without express reservation of rights against a co-obligor, then knows or has reason to know that the obligor released or discharged did not pay so much of the claim as the obligor was bound by contract or relation with that co-obligor to pay, the obligee's claim against that co-obligor shall be satisfied to the amount which the obligee knew or had reason to know that the released or discharged obligor was bound to such co-obligor to pay.

113.05(2) (2) If an obligee so releasing or discharging an obligor has not then such knowledge or reason to know, the obligee's claim against the co-obligor shall be satisfied to the extent of the lesser of the amount of the fractional share of the obligor released or discharged, or the amount that such obligor was bound by contract or relation with the co-obligor to pay.

113.05 History History: 1993 a. 492.

113.05 Cross-reference Cross-reference: See also s. 113.11 concerning release of joint debtor.



113.06 Death of obligor, estate liable.

113.06  Death of obligor, estate liable. On the death of a joint obligor in contract, the joint obligor's personal representative or estate shall be jointly and severally bound with the surviving obligor or obligors.

113.06 History History: 1993 a. 492; 2001 a. 102.



113.07 Not retroactive.

113.07  Not retroactive. This chapter shall not apply to obligations arising prior to June 17, 1927.



113.08 Interpretation.

113.08  Interpretation. This chapter shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.



113.09 Short title.

113.09  Short title. This chapter may be cited as the "Uniform Joint Obligations Act".



113.10 Repeals.

113.10  Repeals. All acts or parts of acts inconsistent with this chapter are repealed.



113.11 Release of joint debtor; effect.

113.11  Release of joint debtor; effect.

113.11(1) (1) If any creditor to whom persons are jointly indebted, either upon contract or the judgment of a court of record, shall release any of them such release shall operate as a satisfaction or discharge of such joint debt to the amount of the proportion which the person so released ought in equity, as between the person and the other joint debtors, to pay; and the balance of such joint debt shall remain in force as to joint debtors not released and may be enforced against them. If the amount paid by a debtor to procure the release shall exceed the proportion of such joint debt which the debtor, as between the debtor and co-debtors ought to pay then such joint debt shall thereby be satisfied to the extent of the sum so paid. If the person released is only a surety the person's release shall operate as payment of such joint debt to the extent of the money paid by the person and no further.

113.11(2) (2) This section does not permit the discharge of a principal debtor without also discharging the principal debtor's sureties.

113.11 History History: Sup. Ct. Order, 67 Wis. 2d 585, 760 (1975); 1975 c. 218.

113.11 Cross-reference Cross-reference: See also s. 113.05 concerning release of co-obligor.






114. Aeronautics and astronautics.

114.001 Definitions.

114.001  Definitions. In this chapter:

114.001(1) (1) "Department" means the department of transportation.

114.001(2) (2) "Division of hearings and appeals" means the division of hearings and appeals in the department of administration.

114.001(3) (3) "Secretary" means the secretary of transportation.

114.001 History History: 1977 c. 29; 1993 a. 16.



114.002 Definitions.

114.002  Definitions. As used in this chapter, unless the context otherwise requires:

114.002(1) (1) "Aeronautics" means the science and art of aircraft flight and including but not limited to transportation by aircraft; the operation, construction, repair or maintenance of aircraft, aircraft power plants and accessories, including the repair, packing and maintenance of parachutes; the design, establishment, construction, extension, operation, improvement, repair or maintenance of airports or other air navigation facilities; and instruction in flying or ground subjects pertaining thereto.

114.002(2) (2) "Aeronautics instructor" means any individual who for hire or reward engages in giving instruction or offering to give instruction in flying or ground subjects pertaining to aeronautics; but excludes any instructor in a public school, university or institution of higher learning duly accredited and approved for carrying on collegiate work, who instructs in flying or ground subjects pertaining to aeronautics, only in the performance of his or her duties at such school, university or institution.

114.002(3) (3) "Aircraft" means any contrivance invented, used, or designed for navigation of or flight in the air, but does not include spacecraft.

114.002(5) (5) "Airman" means any individual who engages, as the person in command, or as pilot, mechanic or member of the crew, in the navigation of aircraft while under way, and any individual who is directly in charge of the inspection, maintenance, overhauling or repair of aircraft engines, propellers or appliances, and any individual who serves in the capacity of aircraft dispatcher, or air-traffic control-tower operator; but does not include any individual employed outside the United States, or any individual employed by a manufacturer of aircraft, aircraft engines, propellers or appliances to perform duties as inspector or mechanic in connection therewith, or any individual performing inspection or mechanical duties in connection with aircraft owned or operated by the individual.

114.002(6) (6) "Air navigation facility" means any facility, other than one owned or operated by the United States, used in, available for use in, or designed for use in aid of air navigation, including any structures, mechanisms, lights, beacons, markers, communicating systems, or other instrumentalities, or devices used or useful as an aid, or constituting an advantage or convenience to the safe takeoff, navigation, and landing of aircraft, or the safe and efficient operation or maintenance of an airport, and any combination of any or all of such facilities.

114.002(7) (7) "Airport" means any area of land or water which is used, or intended for use, for the landing and take-off of aircraft, and any appurtenant areas which are used, or intended for use, for airport buildings or other airport facilities or rights-of-way, together with all airport buildings and facilities located thereon.

114.002(8) (8) "Airport hazard" means any structure, object of natural growth, or use of land which obstructs the airspace required for the flight of aircraft in landing or taking off at an airport or is otherwise hazardous to such landing or taking off.

114.002(9) (9) "Air school" means any aeronautics instructor who advertises, represents or holds out as giving or offering to give instruction in flying or ground subjects pertaining to aeronautics; and any person who advertises, represents or holds out as giving or offering to give instruction in flying or ground subjects pertaining to aeronautics whether for or without hire or reward; but excludes any public school, or university, or institution of higher learning duly accredited and approved for carrying on collegiate work.

114.002(10) (10) "Amateur built aircraft" means an aircraft the major portion of which has been fabricated and assembled by a person who undertook the construction project solely for education or recreation.

114.002(11) (11) "Antique aircraft" means an aircraft which has a date of manufacture of 1955 or earlier and which is used solely for recreational or display purposes.

114.002(11m) (11m) "Astronautics" means the science and art of spacecraft flight and all activities related thereto.

114.002(12) (12) "Dealer aircraft" means an aircraft held as business inventory for sale and used only for demonstration purposes.

114.002(14) (14) "Gross weight" means the gross or maximum takeoff weight for an aircraft make and model as designated by the manufacturer.

114.002(15) (15) "Municipality" means any county, city, town or village of this state.

114.002(16) (16) "Museum aircraft" means an aircraft designated under s. 114.20 (4) and which is owned or held by a museum owned or operated by an organization qualified as a tax exempt organization under section 501 of the internal revenue code.

114.002(17) (17) "Operation of aircraft" or "operate aircraft" means the use, navigation or piloting of aircraft in the airspace over this state or upon any airport within this state.

114.002(18) (18) "Person" means any individual, firm, partnership, corporation, company, association, joint stock association or body politic; and includes any trustee, receiver, assignee or other similar representative thereof.

114.002(18m) (18m) "Public-use airport" means any of the following as provided in 49 USC 2202:

114.002(18m)(a) (a) Any public airport.

114.002(18m)(b) (b) Any privately owned reliever airport.

114.002(18m)(c) (c) Any privately owned airport used for public purposes and determined by the secretary of the U.S. department of transportation to enplane annually 2,500 or more passengers and receive scheduled passenger service of aircraft.

114.002(18r) (18r) "Spacecraft" means any contrivance invented, used, or designed for navigation or flight beyond the earth's atmosphere, including rockets, missiles, capsules, modules, and other vehicles, whether with or without passengers.

114.002(18s) (18s) "Spacecraft launch or landing area" means any area used, or intended for use, for launching or landing spacecraft or for surface maneuvering, positioning, or preparation of spacecraft for imminent launching or immediately after landing, including any launch pad, landing area, or launch or landing control center.

114.002(18t) (18t) "Spaceport" means any area of land or water that is used, or intended for use, as a spacecraft launch or landing area and any appurtenant areas that are used, or intended for use, for spaceport buildings or other spaceport facilities or rights-of-way, together with all spaceport buildings and facilities located thereon.

114.002(19) (19) "State airway" means a route in the navigable airspace over and above the lands or waters of this state, designated by the department as a route suitable for air navigation.

114.002(20) (20) "Unairworthy aircraft" means an aircraft that is in a severely damaged condition or in a state of major deterioration as determined under s. 114.20 (5).

114.002 History History: 1971 c. 164 s. 84; 1977 c. 29 s. 1654 (5); 1981 c. 20; 1983 a. 159; 1993 a. 492; 1995 a. 113; 1999 a. 83; 2005 a. 335.



114.01 State airport system.

114.01  State airport system. The department is directed to cooperate with and assist any federal aeronautical agency in the preparation and annual revision of the national airport plan and to lay out a comprehensive state system of airports adequate to provide for the aeronautical needs of the people of all parts of the state. Such state system shall include every airport on the national system and such additional airports as may be deemed necessary. In selecting the general location of the airports on the system and determining their capacity, due regard shall be given to aeronautical necessity as evidenced by the population of the locality to be served, its commerce and industry and such other factors as the department deems pertinent. In selecting the specific sites, due regard shall be given to general suitability for service and economy of development as evidenced by convenience of access, adequacy of available area, character of topography and soils, freedom from hazards and obstructions to flight and other pertinent consideration.

114.01 History History: 1971 c. 164 s. 84; 1971 c. 192, 228; 1977 c. 29, 98, 272.



114.02 Sky sovereignty.

114.02  Sky sovereignty. Sovereignty in the space above the lands and waters of this state is declared to rest in the state, except where granted to and assumed by the United States.



114.03 Landowner's rights skyward.

114.03  Landowner's rights skyward. The ownership of the space above the lands and waters of this state is declared to be vested in the several owners of the surface beneath, subject to the right of flight described in s. 114.04.



114.04 Flying and landing, limitations.

114.04  Flying and landing, limitations. Flight in aircraft or spacecraft over the lands and waters of this state is lawful, unless at such a low altitude as to interfere with the then existing use to which the land or water, or the space over the land or water, is put by the owner, or unless so conducted as to be imminently dangerous or damaging to persons or property lawfully on the land or water beneath. The landing of an aircraft or spacecraft on the lands or waters of another, without the person's consent, is unlawful, except in the case of a forced landing. For damages caused by a forced landing, however, the owner or lessee of the aircraft or spacecraft or the aeronaut or astronaut shall be liable, as provided in s. 114.05.

114.04 History History: 1993 a. 492; 2005 a. 335.

114.04 Annotation Since federal laws and regulations preempt local control of aircraft flights, s. 114.04 cannot be invoked to make unlawful flights that are in accordance with federal laws and regulations. Luedtke v. County of Milwaukee, 521 F.2d 387.

114.04 Annotation Luedtke, to the extent it holds that all common law remedies for airport noise and pollution have been preempted by federal law, is overruled. Bieneman v. Chicago 1, 864 F.2d 463 (1988).



114.05 Damages by aircraft or spacecraft.

114.05  Damages by aircraft or spacecraft. The liability of the owner, lessee and pilot of every aircraft or spacecraft operating over the lands or waters of this state for injuries or damage to persons or property on the land or water beneath, caused by the ascent, descent or flight of such aircraft or spacecraft, or the dropping or falling of the aircraft or spacecraft or of any object or material therefrom, shall be determined by the law applicable to torts on land, except that there shall be a presumption of liability on the part of the owner, lessee or pilot, as the case may be, where injury or damage is caused by the dropping or falling of the aircraft or spacecraft or of any object or material therefrom, which presumption may be rebutted by proof that the injury or damage was not caused by negligence on the part of the owner, lessee or pilot and the burden of proof in such case shall be upon such owner, lessee or pilot to show absence of negligence on his or her part.

114.05 History History: 1993 a. 492; 2005 a. 335.



114.06 Inter-aircraft liability.

114.06  Inter-aircraft liability. The liability of the owner of one aircraft, to the owner of another aircraft, or to aeronauts or passengers on either aircraft, for damage caused by collision on land or in the air shall be determined by the rules of law applicable to torts on land.

114.06 Annotation This section does not make rules of the road under ch. 346 applicable to airplanes. Air Wisconsin, Inc. v. North Central Airlines, Inc. 98 Wis. 2d 301, 296 N.W.2d 749 (1980).



114.07 Criminal jurisdiction.

114.07  Criminal jurisdiction. All crimes, torts and other wrongs committed by or against an aeronaut, astronaut, or passenger while in flight over this state shall be governed by the laws of this state; and the question whether damage occasioned by or to an aircraft or spacecraft while in flight over this state constitutes a tort, crime or other wrong by or against the owner of such aircraft or spacecraft, shall be determined by the laws of this state.

114.07 History History: 2005 a. 335.



114.08 Contracts made in flight.

114.08  Contracts made in flight. All contractual and other legal relations entered into by aeronauts or passengers while in flight over this state shall have the same effect as if entered into on the land or water beneath.



114.09 Intoxicated and reckless flying; penalty.

114.09  Intoxicated and reckless flying; penalty.

114.09(1) (1)

114.09(1)(a)(a) In this subsection:

114.09(1)(a)1. 1. "Drug" has the meaning specified in s. 450.01 (10).

114.09(1)(a)2. 2. "Prohibited alcohol concentration" means an alcohol concentration of 0.04 or more if there is no passenger in the aircraft, more than 0.00 if there is a passenger in the aircraft.

114.09(1)(b) (b)

114.09(1)(b)1.1. No person may operate an aircraft in the air or on the ground or water while under the influence of intoxicating liquor or controlled substances or controlled substance analogs under ch. 961 or a combination thereof, under the influence of any other drug to a degree which renders him or her incapable of safely operating an aircraft, or under the combined influence of intoxicating liquor and any other drug to a degree which renders him or her incapable of safely operating an aircraft.

114.09(1)(b)1m. 1m. No person may operate an aircraft in the air or on the ground if the person has a prohibited alcohol concentration.

114.09(1)(b)2. 2. No person may operate an aircraft in the air or on the ground or water in a careless or reckless manner so as to endanger the life or property of another. In determining whether the operation was careless or reckless the court shall consider the standards for safe operation of aircraft prescribed by federal statutes or regulations governing aeronautics.

114.09(1)(b)3. 3. The court shall make a written report of all convictions, including bail or appearance money forfeitures, obtained under this section to the department, which shall send the report to the proper federal agency.

114.09(2) (2)

114.09(2)(a)(a) Any person violating sub. (1) (b) 1. or 1m.:

114.09(2)(a)1. 1. Shall forfeit not less than $150 nor more than $300, except as provided in subds. 6. and 7.

114.09(2)(a)2. 2. Except as provided in subd. 6., shall be fined not less than $350 nor more than $1,100 and imprisoned for not less than 5 days nor more than 6 months if the number of convictions under ss. 940.09 (1) and 940.25 in the person's lifetime, plus the total number of suspensions, revocations, and other convictions counted under s. 343.307 (1) within a 10-year period, equals 2, except that suspensions, revocations, or convictions arising out of the same incident or occurrence shall be counted as one.

114.09(2)(a)3. 3. Except as provided in subds. 6. and 7., shall be fined not less than $600 nor more than $2,000 and imprisoned for not less than 30 days nor more than one year in the county jail if the number of convictions under ss. 940.09 (1) and 940.25 in the person's lifetime, plus the total number of suspensions, revocations, and other convictions counted under s. 343.307 (1), equals 3, except that suspensions, revocations, or convictions arising out of the same incident or occurrence shall be counted as one.

114.09(2)(a)4. 4. Except as provided in subds. 6. and 7., shall be fined not less than $600 nor more than $2,000 and imprisoned for not less than 60 days nor more than one year in the county jail if the number of convictions under ss. 940.09 (1) and 940.25 in the person's lifetime, plus the total number of suspensions, revocations, and other convictions counted under s. 343.307 (1), equals 4, except that suspensions, revocations, or convictions arising out of the same incident or occurrence shall be counted as one.

114.09(2)(a)5. 5. Except as provided in subds. 6. and 7., is guilty of a Class H felony and shall be fined not less than $600 and imprisoned for not less than 6 months if the number of convictions under ss. 940.09 (1) and 940.25 in the person's lifetime, plus the total number of suspensions, revocations, and other convictions counted under s. 343.307 (1), equals 5 or more, except that suspensions, revocations, or convictions arising out of the same incident or occurrence shall be counted as one.

114.09(2)(a)6. 6. If there was a minor passenger under 16 years of age in the aircraft at the time of the violation that gave rise to the conviction under sub. (1) (b) 1. or 1m., the applicable minimum and maximum forfeitures, fines, or imprisonment under subd. 1., 2., 3., 4., or 5. for the conviction are doubled. An offense under sub. (1) (b) 1. or 1m., that subjects a person to a penalty under subd. 3., 4., or 5. when there is a minor passenger under 16 years of age in the aircraft is a felony and the place of imprisonment shall be determined under s. 973.02.

114.09(2)(a)7. 7.

114.09(2)(a)7.a.a. If a person convicted had an alcohol concentration of 0.17 to 0.199, the applicable minimum and maximum fines under subd. 3. to 5. are doubled.

114.09(2)(a)7.b. b. If a person convicted had an alcohol concentration of 0.20 to 0.249, the applicable minimum and maximum fines under subd. 3. to 5. are tripled.

114.09(2)(a)7.c. c. If a person convicted had an alcohol concentration of 0.25 or above, the applicable minimum and maximum fines under subd. 3. to 5. are quadrupled.

114.09(2)(b) (b) In par. (a) 1. to 5., the time period shall be measured from the dates of the refusals or violations that resulted in the revocation or convictions. If a person has a suspension, revocation, or conviction for any offense under a local ordinance or a state statute of another state that would be counted under s. 343.307 (1), that suspension, revocation or conviction shall count as a prior suspension, revocation, or conviction under par. (a) 1. to 5.

114.09(2)(bm) (bm)

114.09(2)(bm)1.1. Except as provided in subd. 1. a. or b., the court shall order the person violating sub. (1) (b) 1. or 1m. to submit to and comply with an assessment by an approved public treatment facility as defined in s. 51.45 (2) (c) for examination of the person's use of alcohol, controlled substances, or controlled substance analogs and development of an airman safety plan for the person. The court shall notify the person, the department, and the proper federal agency of the assessment order. The assessment order shall:

114.09(2)(bm)1.a. a. If the person is a resident, refer the person to an approved public treatment facility in the county in which the person resides. The facility named in the order may provide for assessment of the person in another approved public treatment facility. The order shall provide that, if the person is temporarily residing in another state, the facility named in the order may refer the person to an appropriate treatment facility in that state for assessment and development of an airman safety plan for the person satisfying the requirements of that state.

114.09(2)(bm)1.b. b. If the person is a nonresident, refer the person to an approved public treatment facility in this state. The order shall provide that the facility named in the order may refer the person to an appropriate treatment facility in the state in which the person resides for assessment and development of an airman safety plan for the person satisfying the requirements of that state.

114.09(2)(bm)1.c. c. Require a person who is referred to a treatment facility in another state under subd. 1. a. or b. to furnish the department written verification of his or her compliance from the agency that administers the assessment and airman safety plan program. The person shall provide initial verification of compliance within 60 days after the date of his or her conviction. The requirement to furnish verification of compliance may be satisfied by receipt by the department of such verification from the agency that administers the assessment and airman safety plan program.

114.09(2)(bm)2. 2. The department of health services shall establish standards for assessment procedures and the airman safety plan programs by rule. The department of health services shall establish by rule conflict of interest guidelines for providers.

114.09(2)(bm)3. 3. Prior to developing a plan that specifies treatment, the facility shall make a finding that treatment is necessary and appropriate services are available. The facility shall submit a report of the assessment and the airman safety plan within 14 days to the county department under s. 51.42, the plan provider, the department of transportation, the appropriate federal agency, and the person, except that, upon request by the facility and the person, the county department may extend the period for assessment for not more than 20 additional workdays. The county department shall notify the department of transportation regarding any such extension.

114.09(2)(bm)4. 4. The assessment report shall order compliance with an airman safety plan. The report shall inform the person of the fee provisions under s. 46.03 (18) (f). The safety plan may include a component that makes the person aware of the effect of his or her offense on a victim and a victim's family. The safety plan may include treatment for the person's misuse, abuse, or dependence on alcohol, controlled substances, or controlled substance analogs. If the plan requires inpatient treatment, the treatment shall not exceed 30 days. An airman safety plan under this paragraph shall include a termination date consistent with the plan that shall not extend beyond one year. The county department under s. 51.42 shall assure notification of the department of transportation and the person of the person's compliance or noncompliance with assessment and treatment.

114.09(2)(c) (c) Any person violating sub. (1) (b) 2.:

114.09(2)(c)1. 1. May be required to forfeit not less than $25 nor more than $200, except as provided in subd. 2.

114.09(2)(c)2. 2. May be fined not less than $50 nor more than $500 or imprisoned for not more than one year in the county jail or both if the total of convictions under sub. (1) (b) 2. equals 2 or more in a 4-year period. The 4-year period shall be measured from the dates of the violations that resulted in the convictions.

114.09 History History: 1971 c. 192, 219, 307; 1977 c. 29 s. 1654 (5); 1983 a. 459; 1985 a. 146 s. 8; 1995 a. 448; 2007 a. 20 ss. 2665g to 2665r, 9121 (6) (a).



114.095 Dropping objects prohibited.

114.095  Dropping objects prohibited. No operator of an aircraft and no passenger therein shall drop any object therefrom except loose water or loose sand ballast; provided, however, that this section shall not prohibit the dusting or spraying of vegetation with insecticides dropped from airplanes, or the sowing of seeds, or the depositing of fish in lakes or streams, or the delivery of packages or mail by dropping from airplanes, or other similar practices, when such is done in accordance with the federal regulations applicable thereto.



114.10 Killing birds or animals.

114.10  Killing birds or animals. Any person who, while in flight within this state, intentionally kills or attempts to kill any birds or animals or who shoots at any bird or animal from an aircraft is subject to the penalties provided under s. 29.971 (7).

114.10 History History: 1981 c. 243; 1997 a. 248.



114.103 Private security personnel; report to a law enforcement authority.

114.103  Private security personnel; report to a law enforcement authority.

114.103(1) (1) In this section:

114.103(1)(a) (a) "Controlled substance" has the meaning given in s. 961.01 (4).

114.103(1)(am) (am) "Controlled substance analog" has the meaning given in s. 961.01 (4m).

114.103(1)(b) (b) "Law enforcement officer" has the meaning given in s. 165.85 (2) (c).

114.103(1)(c) (c) "Private security person" has the meaning given in s. 440.26 (1m) (h), but does not include any law enforcement officer.

114.103(2) (2)

114.103(2)(a)(a) If any private security person acting in the course of his or her employment at an airport believes, on the basis of personal observation, that someone possesses a controlled substance or a controlled substance analog, without a prescription or an authorization for that possession, or possesses $10,000 or more in cash or that a shipment contains a controlled substance or controlled substance analog or $10,000 or more in cash, the private security person shall report, as soon as practicable and by telephone or in person, to the county sheriff's office or the police department of the municipality in which the airport is located.

114.103(2)(b) (b) A report under par. (a) shall contain all of the following information, unless the information is unobtainable by the person making the report:

114.103(2)(b)1. 1. The name, business address and business telephone number of the person submitting the report.

114.103(2)(b)2. 2. The name, address and telephone number of any person who is the subject of the report.

114.103(2)(b)3. 3. The date, time and location of the conduct or shipment that is the subject of the report.

114.103(2)(b)4. 4. A description of the conduct or shipment being reported, including personal observations and all other factors leading to the reporter's conclusion that the conduct or shipment has occurred.

114.103(3) (3) Any private security person who violates sub. (2) may be fined not more than $500 or imprisoned for not more than 30 days or both.

114.103 History History: 1991 a. 269; 1995 a. 448, 461.



114.105 Local regulation.

114.105  Local regulation. Any county, town, city or village may adopt any ordinance in strict conformity with the provisions of this chapter and impose the same penalty for violation of any of its provisions except that such ordinance shall not provide for the suspension or revocation of pilot or aircraft licenses or certificates and shall not provide for imprisonment except for failure to pay any fine which may be imposed. No local authority shall enact any ordinance governing aircraft or aeronautics or spacecraft or astronautics contrary to or inconsistent with the provisions of this chapter or federal law. Every court in which a violation of such ordinance is prosecuted shall make a written report of any conviction (including bail or appearance money forfeiture) to the federal aviation administration.

114.105 History History: 1983 a. 151; 2005 a. 335.



114.11 Local airports and spaceports; interstate reciprocity.

114.11  Local airports and spaceports; interstate reciprocity.

114.11(1)(1) The governing body of any county, city, village or town in this state is hereby authorized to acquire, establish, construct, own, control, lease, equip, improve, maintain and operate airports or landing fields or landing and take-off strips for the use of airplanes and other aircraft, or spaceports or spacecraft launch or landing areas, either within or without the limits of such counties, cities, villages and towns, and may use for such purpose or purposes any property suitable therefor that is now or may at any time hereafter be owned or controlled by such county, city, village or town, and may regulate the same, provided, such regulation shall not be in conflict with such rules and regulations as may be made by the federal government. The governing body of each and every county and municipality owning an airport or landing field or landing and take-off strip, or spaceport or spacecraft launch or landing area, in the state of Wisconsin shall cause the surroundings of such airport, landing field or landing and take-off strip, or spaceport or spacecraft launch or landing area, to be marked for aeronautical or astronautical purposes, and maintain such marking, subject to and in accordance with law and such rules and regulations as may from time to time be made by the federal government and in so doing may cooperate with other states and subdivisions thereof and acquire rights and easements in property outside of the state.

114.11(2) (2) The governing body of any county, city, village or town of this state is authorized to acquire, establish, construct, own, control, lease, equip, improve, maintain and operate airports or landing fields or landing and take-off strips or other aeronautical facilities, or spaceports or spacecraft launch or landing areas or other astronautical facilities, in an adjoining state whose laws permit, subject to the laws of such state, but subject to the laws of this state in all matters relating to financing such aeronautical or astronautical project.

114.11(3) (3) The governing body of any municipality or other political subdivision of an adjoining state whose laws permit, is hereby authorized to acquire, establish, construct, own, control, lease, equip, improve, maintain and operate airports, or landing fields, or landing and take-off strips or other aeronautical facilities, or spaceports or spacecraft launch or landing areas or other astronautical facilities, in this state, subject to all laws, rules and regulations of this state applicable to its municipalities or other political subdivisions in such aeronautical or astronautical project, but subject to the laws of its own state in all matters relating to financing such project. Such municipality or other political subdivision of an adjoining state shall have all privileges, rights and duties of like municipalities or other political subdivisions of this state, including the right to exercise the right of eminent domain. This subsection shall not apply unless the laws of such adjoining state shall permit municipalities or other political subdivisions of this state to acquire, establish, construct, own, control, lease, equip, improve, maintain, operate and otherwise control such airport, landing field or landing and take-off strips or other aeronautical facilities, or spaceports or spacecraft launch or landing areas or other astronautical facilities, therein with all privileges, rights and duties applicable to the municipalities or other political subdivisions of such adjoining state in such aeronautical or astronautical projects.

114.11(4) (4) The governing body of any county, city, village or town is authorized to appropriate money to any town, city, village or other county, for the operation, improvement or acquisition of an airport or spaceport by such town, city, village or other county or any combination of such municipalities.

114.11(5) (5) The governing body of any county, city, village or town in this state may, together with any municipality or other political subdivision of an adjoining state if, under the laws of that state, such municipality or other political subdivision is similarly authorized, jointly sponsor an airport or spaceport project located in this state or in the adjoining state.

114.11(5)(a) (a) If the project is located in this state, the secretary of transportation shall act as agent on behalf of the joint sponsors. If the project is located in the adjoining state, the proper public official or agency of that state shall act as agent on behalf of the joint sponsors.

114.11(5)(b) (b) All matters relating to financing of the joint project shall be governed by the laws of the jurisdiction which furnishes the specific moneys. All other matters relating to the joint project shall be governed by the laws of the state in which the project is located.

114.11 History History: 1973 c. 148; 2005 a. 335.



114.12 Condemnation of lands for airports and spaceports.

114.12  Condemnation of lands for airports and spaceports. Any lands acquired, owned, controlled or occupied by such counties, cities, villages and towns for the purposes enumerated in s. 114.11 shall and are hereby declared to be acquired, owned, controlled and occupied for a public purpose, and as a matter of public necessity, and such cities, villages, towns or counties shall have the right to acquire property for such purpose or purposes under the power of eminent domain as and for a public necessity including property owned by other municipal corporations and political subdivisions and including any street, highway, park, parkway or alley, provided that no state trunk highway shall be so acquired without the prior consent of the department. Whenever the county, city, village or town as the case may be shall own all land or access rights on both sides of such street, highway, park, parkway or alley, it may, within the limits where it has ownership or access rights on both sides, notwithstanding any other provisions of law, vacate and close such public way by resolution of the governing body of the county, city, village or town acquiring it and no damages shall be assessed against such county, city, village or town by reason of such closing, except as may be allowed in a particular condemnation action where the lands or rights in lands necessary for such airport or spaceport are so acquired. If such closing shall leave any part of such street, highway, parkway or alley without access to another public street or highway, the county, town, city or village effecting such closing shall immediately provide such access at its expense.

114.12 History History: 1977 c. 29 s. 1654 (8) (a); 2005 a. 335.



114.13 Purchase of land for airports and spaceports.

114.13  Purchase of land for airports and spaceports. Private property needed by a county, city, village or town for an airport or landing field or landing and take-off strip, or for a spaceport or spacecraft launch or landing area, or property or rights for the protection of the aerial approaches thereof, shall be acquired by purchase if the city, village, town or county is able to agree with the owners on the terms thereof, and otherwise by condemnation, as provided in s. 32.05. The purchase price or award for real property acquired for an airport or landing field or landing and take-off strip, or for a spaceport or spacecraft launch or landing area, or property or rights for the protection of the aerial approaches thereof, may be paid for the appropriation of moneys available therefor, or wholly or partly from the proceeds of the sale of bonds of the city, village, town or county, as the governing body of such city, village, town or county determines, subject to ch. 67. Such property or rights may be acquired by gift, which the respective governing bodies are authorized to accept.

114.13 History History: 2005 a. 335.



114.134 Airport and spaceport standards and approval.

114.134  Airport and spaceport standards and approval.

114.134(1)(1)  Public airport and spaceport information. No person shall operate an airport or spaceport within this state that is open to the general public unless effective runway and landing strip lengths are properly reported, published and marked in accordance with applicable federal aviation regulations and federal obstruction standards.

114.134(2) (2) Traverse way clearance. No person shall operate an airport or spaceport within this state unless all runways and landing strips are so located that approaching and departing aircraft or spacecraft clear all public roads, highways, railroads, waterways or other traverse ways by a height which complies with applicable federal standards.

114.134(3) (3) Airport and spaceport site approval. No person shall construct or otherwise establish a new airport or spaceport or activate an airport or spaceport within this state unless the secretary of transportation issues a certificate of approval for the location of the proposed airport or spaceport. No charge shall be made for application or approval. The secretary may issue a certificate of approval if the secretary determines that the location of the proposed airport or spaceport is compatible with existing and planned transportation facilities in the area.

114.134(4) (4) Public hearings, notice and review.

114.134(4)(a)(a) The secretary may hold a public hearing before the issuance of a certificate of approval.

114.134(4)(b) (b) The secretary shall grant a hearing at the request of any applicant after any refusal to issue a certificate. Upon receipt of a request for hearing, the matter shall be referred to the division of hearings and appeals which shall hear and decide the matter.

114.134(4)(c) (c) At least 15 days before the date of the hearing a class 1 notice of any public hearing shall be published, under ch. 985, in the official state newspaper and in a paper of general circulation printed and published near the location of the proposed airport or spaceport.

114.134(4)(d) (d) Any order or decision of the secretary or division of hearings and appeals is subject to review under ch. 227.

114.134(5) (5) Penalty. Each day on which any person violates any provision of this section shall be considered a separate violation in determining penalties under s. 114.27.

114.134 History History: 1973 c. 242; 1977 c. 29; 1981 c. 347 s. 80 (2); 1993 a. 16, 492; 2005 a. 335.



114.135 Airport and spaceport protection.

114.135  Airport and spaceport protection. It is declared to be in the public interest that the navigable airspace over the state and the aerial approaches to any airport or spaceport be maintained in a condition best suited for the safe operation of aircraft or spacecraft and to that end the bulk, height, location and use of any building or structure, or any other object, and the use of land, may be regulated, or any building, structure or other object may be removed. It is the legislative intent that this section shall not supersede s. 59.69 (4), but that it shall be supplemental to such section.

114.135(1) (1) Procedure to obtain protection privileges. The aerial approaches to any airport or spaceport owned and operated by corporations organized to provide aeronautic or astronautic facilities to the general public may be protected in the following manner: The owner of the airport or spaceport shall prepare and record with the register of deeds plans and specifications showing the land affected, the owner of each parcel or interest therein, whether public or private, the regulations to be imposed on each parcel and the structures, buildings or other objects to be removed. The owner or managing body of the airport or spaceport may negotiate and acquire from the owners of the various parcels or interest therein, whether public or private, by deeds the protection privileges shown by the plans and specifications. Referring in the deed to the plans and specifications, and briefly describing the plans and specifications, shall be considered sufficient legal description to convey the protection privileges set forth in the plans and specifications in the property of the grantor. In case the owner of the airport or spaceport is unable to obtain by negotiation the desired protection privileges, he or she may acquire the protection privileges by eminent domain in the manner set forth in ch. 32, except as to lands and buildings of railway companies that are necessary to, or are used in connection with the operation of the railway. In case the protection privileges sought extend into more than one county the plans and specifications shall be recorded with the register of deeds of each county. In case any parcel of land lies in more than one county, eminent domain proceedings may be instituted in the circuit court of any county in which the parcel is situated, provided a certified copy of the final judgment with a description of the property involved is recorded with the register of deeds of all counties in which the parcel of land or interest therein lies.

114.135(2) (2) Notice; claim for damages. In case of any airport landing field or landing and take-off strip, or spaceport or spacecraft launch or landing area, owned by any city, village, town, or county or any union of them, the commission or other body in charge of the operation and control of the airport, landing field or landing and take-off strip, or spaceport or spacecraft launch or landing area, may prepare and record without charge with the register of deeds plans and specifications showing the protection privileges sought as described in sub. (1). The commission or other body in charge shall send by registered mail with return receipt to each owner at his or her last-known address a notice stating that the plans and specifications have been recorded with the register of deeds' office, stating the county, time of recording, the record number, and a brief description of the parcel of land or interest therein affected. If the address of the owner cannot be ascertained or the registered letter is returned unclaimed, notice shall be sent by registered mail to the person in possession of the premises. If no person is in possession, then the notice shall be posted in a conspicuous place on the land involved and published as a class 3 notice, under ch. 985, in the area affected. The right of the owner to claim for damages for the protection regulations imposed in the plans and specifications, or the removal of obstructions shall be forever barred, unless the owner files a claim for damages with the commission or other body in charge within 6 months from the receipt of the notice from the commission, or other body in charge, or the posting and last publication. The claim shall be verified and shall state the amount of damages claimed. The commission or other body in charge may pay the damages, if it has available funds, and the payment shall operate as a conveyance. If no claims for payment are filed or if payment is made, the commission or other body in charge shall file an affidavit for each parcel involved setting forth the rights acquired which shall be recorded by the register of deeds without charge and when so recorded has the same effect as any recorded instrument. If any owner is a minor or is adjudicated incompetent, the notice may be sent by registered mail to the owner's guardian, if he or she has one, and if there is none the circuit court of the county in which the land, or a larger part, is located shall upon application of the commission or other body in charge appoint a guardian to receive the notice, and to protect the rights of the owner. Any funds payable to the owner shall be cared for in the manner provided in ch. 54. If the commission or other body in charge determines that the damages claimed are excessive, it shall so report to the governing body that established the airport, landing field or landing and take-off strip, or spaceport or spacecraft launch or landing area, in question and with its consent may acquire in the name of the governmental body the protection privilege desired in the manner set forth in sub. (1) or it may deposit with the county clerk an award and notify the owner of the land involved in the method specified in this subsection. The landowner may accept the award without prejudice to his or her right to claim and contest for a greater sum. The landowner may, within a period of 6 months after notice of the award, proceed as provided in ch. 32 to have the damages appraised.

114.135(3) (3) Exercise of power and authority. The power and authority to protect airports or spaceports conferred in subs. (1) and (2) may be exercised from time to time; amended plans and specifications may be recorded in the register of deeds' office, and new protection privileges acquired from time to time in the methods provided by this section.

114.135(4) (4) Encroachments. The duty to prevent encroachments by growth of trees or other vegetation, or otherwise, upon the protection privileges acquired by any airport, landing field, landing and take-off strip, or spaceport or spacecraft launch or landing area, shall be upon the owner or owners of the parcel of land affected by the protection privilege only in cases where the owner or owners have received compensation for the protection privilege. Any such encroachment is declared to be a private nuisance and may be abated in the manner prescribed in ch. 823. In cases where no compensation has been paid for the protection privilege, encroachments shall be removed by the owner or the authority in charge of the airport, landing field, or landing and take-off strip, or spaceport or spacecraft launch or landing area, and shall be, in case of a publicly owned airport, landing field or landing and take-off strip, or spaceport or spacecraft launch or landing area, a city, village, town or county charge as the case may be. In removing such encroachments, the owner or authority in charge of the airport, landing field or landing and take-off strip, or spaceport or spacecraft launch or landing area, in question, may go upon the land and remove the encroachment without being liable for damages in so doing.

114.135(5) (5) Encroachments a private nuisance. It shall be unlawful for any one to build, create, cause to be built or created, any object, plant, or cause to be planted, any tree or trees or other vegetation, which shall encroach upon any acquired protection privilege. In addition to the penalty set forth in s. 114.27, such encroachment is declared to be a private nuisance and may be removed in the manner prescribed in ch. 823.

114.135(6) (6) Permit for erection of high structures required. No person shall erect anywhere in this state, including within a spaceport or spacecraft launch or landing area, any building, structure, tower or any other object the height of which exceeds the limitations set forth in sub. (7) without first filing an application and procuring a permit from the secretary of transportation.

114.135(7) (7) Power to control erection of high structures. For the purposes of sub. (6) the power and authority to control the erection of buildings, structures, towers and other objects by the secretary of transportation shall be limited to those objects that would either extend to a height of more than 500 feet above the ground or surface of the water within one mile of the location of the object, or above a height determined by the ratio of one foot vertical to 40 feet horizontal measured from the nearest boundary of the nearest public airport or spaceport within the state; however, this power and authority shall not extend to objects of less than 150 feet in height above the ground or water level at the location of the object or to objects located within areas zoned under s. 114.136 or to objects located within areas zoned under s. 62.23 (7) where the zoning ordinance enacted under said subsection controls the height of structures.

114.135(8) (8) Rules, regulations, standards and criteria. In carrying out sub. (6) the secretary of transportation may perform such acts, issue and amend such orders and make, promulgate and amend and enforce such reasonable rules, regulations and procedures and establish such minimum standards and criteria governing erection of buildings, structures, towers and hazards in the interest of the safe operation of aircraft and spacecraft as it deems necessary in the public interest and safety.

114.135(9) (9) Conflicting authority. Wherein conflicting jurisdiction arises over the control of the erection of a building, structure, tower or hazard between the secretary of transportation and any political subdivision of the state, the secretary of transportation may overrule rules and regulations adopted by any political subdivision under the laws of this state after a public hearing wherein all parties thereto have been given an opportunity to be heard. The secretary may refer such matters to the division of hearings and appeals which shall hear and decide the matter after notice and hearing.

114.135(10) (10) Violations and penalties. Each day that any person violates any of the provisions of subs. (6), (7), (8) and (9) may be considered as a separate violation in determining penalties under s. 114.27.

114.135 History History: 1971 c. 41 s. 12; Sup. Ct. Order, 67 Wis. 2d 585, 774 (1975); 1977 c. 29, 449; 1979 c. 32; 1981 c. 347; 1993 a. 16, 301; 1995 a. 201; 2005 a. 335, 387; 2007 a. 97.

114.135 Annotation The 500 feet in sub. (7) is to be measured from the lowest point within one mile from the base of the tower. The commission [now secretary of transportation] may hold a hearing on whether to issue a permit for a tower even though an application is not made or is withdrawn. State v. Chippewa Cable Co. 48 Wis. 2d 341, 180 N.W.2d 714 (1970).

114.135 Annotation The jurisdiction of the secretary of transportation with respect to control over the erection of high structures is limited by the provisions contained in sub. (7) to those structures that either extend to a height of more than 500 feet above the ground or surface of the water within one mile of the location of the object, or a height determined by the ratio of one foot vertical to 40 feet horizontal measured from the nearest boundary of the nearest public airport in the state. If a local zoning ordinance, rule or regulation permits the erection of structures, which exceed these heights, a conflict of jurisdiction would arise and the secretary could invoke sub. (9) to resolve the conflict. 62 Atty. Gen. 232.



114.136 Airport and spaceport approach protection.

114.136  Airport and spaceport approach protection.

114.136(1)(1)  Powers of municipalities.

114.136(1)(a)(a) Any county, city, village or town that is the owner of a site for an airport or spaceport which has been approved for such purpose by the appropriate agencies of the state and the federal government may protect the aerial approaches to such site by ordinance regulating, restricting and determining the use, location, height, number of stories and size of buildings and structures and objects of natural growth in the vicinity of such site and may divide the territory to be protected into several areas and impose different regulations and restrictions with respect to each area. The provisions of such ordinance shall be effective whether the site and the lands affected by such ordinance are located within or without the limits of such county, city, village or town, and whether or not such buildings, structures and objects of natural growth are in existence on the effective date of the ordinance. Such regulations, restrictions and determinations are declared to be for the purpose of promoting the public safety, welfare and convenience, and may be adopted, enforced and administered without the consent of any other governing body. Any ordinance adopted under this section may be amended from time to time in the same manner as is provided for the adoption of the original ordinance in sub. (2). The authority granted in this section shall be independent and exclusive of any other authority granted in the statutes.

114.136(1)(b) (b) When an airport or spaceport site is owned jointly by 2 or more units of government, such ordinance may be adopted by joint action of the governing bodies of such units. In such case, such governing bodies shall meet jointly to select a joint commission consisting of one member from each governing body selected by that governing body and, if there be 2, the members so selected shall elect a third member. Such joint commission shall elect a chairperson and a secretary, and shall have authority to formulate a tentative ordinance and hold public hearings as provided in sub. (2). At least 15 days written notice of the meeting to select a joint commission shall be given to each governing body by filing a copy of such written notice with the clerk thereof. Such notice may be given on the initiative of one such governing body or jointly by more than one. The governing bodies that attend such meeting may proceed jointly. If one attends, or if only one favors an ordinance, it may proceed alone without appointing a commission, but no ordinance applicable to a jointly owned airport or spaceport shall be adopted by a governing body acting alone unless it has given notice of meeting to select a joint commission as provided by this subsection, and such ordinance shall be as effective as if adopted by the joint bodies.

114.136(1)(c) (c) As an alternative to the procedure for the appointment of members of the joint commission provided in par. (b), the governing bodies of the units of government which jointly own an airport or spaceport site may by separate resolution of each governing body designate an existing subunit of any one of the governing bodies to act as the joint commission. In such case, the designated subunit shall elect a chairperson and secretary, formulate a tentative ordinance and hold public hearings as provided in sub. (2). No tentative ordinance formulated under this paragraph is effective unless it is adopted by all of the governing bodies of the units of government which jointly own the airport or spaceport site.

114.136(1)(d) (d) An ordinance adopted under par. (b) or (c) may be amended in the same manner as is provided for the adoption of the original ordinance in par. (b) or (c).

114.136(2) (2) Formulation of ordinance, public hearing.

114.136(2)(a)(a) Except as provided by sub. (1) (b) or (c), the county park commission in the case of any county except any county with a county executive or county administrator in which case the county park manager, the city or village plan commission in the case of a city or village, or if there is no such commission or manager, a committee of the governing body or bodies of the county, city, village or town which owns the airport or spaceport site shall formulate a tentative ordinance and hold a public hearing or hearings thereon in some public place within the county, city, village or town. Notice of the hearings shall be given by publication of a class 3 notice, under ch. 985, in the area affected by the proposed ordinance.

114.136(2)(b) (b)

114.136(2)(b)1.1. The regulations, restrictions and determinations shall include, among other things, provisions for the limitation of the height of buildings, structures and objects of natural growth located not more than 3 miles from the boundaries of the airport site or located not more than 5 miles from the boundaries of the spaceport site. Such regulations, restrictions and determinations shall specify the maximum permissible height of buildings, structures and objects of natural growth and may specify such maximum permissible height as a ratio between the permissible maximum height of the building, structure or object of natural growth above the level of the airport or spaceport site and its distance from the nearest point on the boundary of the airport or spaceport site.

114.136(2)(b)2. 2. For the purposes of this section, buildings, structures and objects of natural growth shall not be restricted to a height above the level of the airport site which is less than one-thirtieth of its distance from the boundary of the airport site in the case of class I and II airports as classified by the civil aeronautics administration of the United States department of commerce and one-fiftieth of its distance from the boundary of the airport in the case of class III and larger airports as classified by said administration. Provided, however, that a building, structure, or object of natural growth within 3 miles of the airport site may be restricted to a height of 150 feet above the airport level, which is defined as the lowest point planned on any runway.

114.136(2)(c) (c) Should a greater restriction be deemed necessary for the proper protection of any part of the area affected, such greater restriction shall be secured by purchase or by the exercise of the right of eminent domain in the manner provided by ch. 32.

114.136(2)(d) (d) The height restrictions shall not apply to legal fences or to farm crops which are cut at least once each year.

114.136(3) (3) Nonconforming uses. The lawful use of land, buildings and structures existing at the time of the adoption or amendment of any ordinance under the authority of this section may be continued, although such use does not conform with the provisions of the ordinance. The expansion or enlargement of a nonconforming use shall be in conformity with the ordinance. The governing body of the owner of the airport or spaceport site may remove such nonconforming use or acquire the necessary air right over the same by purchase or exercise of the right of eminent domain in the manner provided by ch. 32.

114.136(4) (4) Board of appeals.

114.136(4)(a)(a) Any ordinance enacted under this section shall provide for a board of appeals. If the county, city, village or town which is the owner of the airport or spaceport has enacted a zoning ordinance under provision of law other than this section, the board of adjustment or board of appeals set up by that ordinance shall also function as the board of appeals under the ordinance enacted under this section.

114.136(4)(b) (b) If there is no such board of appeals or board of adjustment, any regulations adopted under this section shall provide for a board of appeals. Where the airport or spaceport is owned jointly, the ordinance shall provide for a joint board of appeals. Such board shall be constituted and have all the powers, duties and functions as provided in s. 62.23 (7) (e), but not more than 2 members of such board shall be owners or occupants of the area affected by the ordinance.

114.136(5) (5) Enforcement. The governing body of the county, city, village or town owning the airport or spaceport site may provide for the enforcement of any ordinance or regulations enacted pursuant to this section. Such enforcement may be by a system of permits or any other appropriate method. The governing body enacting the ordinance may provide for the punishment of a violation of the ordinance by fine or imprisonment, or both.

114.136 History History: 1979 c. 221; 1985 a. 29; 1993 a. 184, 246; 2005 a. 335.

114.136 Annotation This section is a limited grant of power to carry out a valid state police power to promote public safety along airport approaches. It does not violate the "one man, one vote" principle. Schmidt v. City of Kenosha, 214 Wis. 2d 527, 571 N.W.2d 892 (Ct. App. 1997), 96-2380.

114.136 Annotation The authority to regulate use and location of structures within the vicinity of airports is broad enough to encompass a restriction limiting individual residential units to a minimum of one acre. The restriction does not violate equal protection. Northwest Properties v. Outagamie County, 223 Wis. 2d 483, 589 N.W.2d 683 (Ct. App. 1998), 97-3653.



114.14 Equipment, control of airport; expense; regulations.

114.14  Equipment, control of airport; expense; regulations.

114.14(1)(1) The governing body of a city, village, town or county which has established an airport or landing field, or landing and take-off strip, and acquired, leased or set apart real property for such purpose may construct, improve, equip, maintain and operate the same, or may vest jurisdiction for the construction, improvement, equipment, maintenance and operation thereof in any suitable officer, board or body of such city, village, town or county. The expenses of such construction, improvement, equipment, maintenance and operation shall be a city, village, town or county charge as the case may be. The governing body of a city, village, town or county may adopt regulations, and establish fees or charges for the use of such airport or landing field, or may authorize an officer, board or body of such village, city, town or county having jurisdiction to adopt such regulations and establish such fees or charges, subject however to the approval of such governing body before they shall take effect.

114.14(2) (2)

114.14(2)(a)(a) The governing body of a city, village, town or county which has established an airport may vest jurisdiction for the construction, improvement, equipment, maintenance and operation of the airport in an airport commission. The governing body of such a city, village, town or county may determine the number of commissioners on the commission. The commissioners shall be persons especially interested in aeronautics. In the case of a county, the commissioners shall be appointed by the chairperson of the county board, subject to the approval of the county board; in the case of cities, villages and towns by the mayors or city managers, village presidents and town chairpersons, respectively.

114.14(2)(b) (b) The terms of the commissioners shall be determined by the governing body.

114.14(2)(c) (c) The commissioners' compensation and allowance for expenses shall be fixed by the governing body.

114.14(2)(d) (d) The airport commission shall elect one member chairperson and one secretary who shall keep an accurate record of all its proceedings and transactions and report those proceedings and transactions to the governing body.

114.14(2)(e) (e) The commission shall have complete and exclusive control and management over the airport for which it has been appointed.

114.14(2)(f) (f) All moneys appropriated for the construction, improvement, equipment, maintenance or operation of an airport, managed as provided by this subsection, or earned by the airport or made available for its construction, improvement, equipment, maintenance or operation in any manner whatsoever, shall be deposited with the treasurer of the city, village, town or county where it shall be kept in a special fund and paid out only on order of the airport commission, drawn and signed by the secretary and countersigned by the chairperson.

114.14(2)(g) (g) In case of union airports owned by 2 or more governmental units, each governmental unit shall appoint an equal number of commissioners to serve for terms that are determined by each of the governmental units that appoint the respective commissioners. The moneys available for union airports shall be kept in the manner provided in this subsection in the treasury of one of the governmental units selected by the commission, and paid out in like manner.

114.14(3) (3)

114.14(3)(a)(a) Except as provided in par. (b), in carrying out its duties the airport commission may do any of the following:

114.14(3)(a)1. 1. Employ a manager, who may be a member of the commission, and fix the manager's compensation.

114.14(3)(a)2. 2. Employ and fix the compensation of employees other than a manager that the commission considers necessary.

114.14(3)(a)3. 3. Make contracts or other arrangements that the commission considers necessary for the construction, improvement, equipment, maintenance or operation of the airport.

114.14(3)(a)4. 4. Contract with the United States or any agency.

114.14(3)(a)5. 5. Contract with private parties for a term not to exceed 10 years for the operation of the airport, including all necessary arrangements for the improvement, equipment and successful operation of the airport.

114.14(3)(b) (b) The exercise of authority by the airport commission under par. (a) shall be subject to all of the following conditions:

114.14(3)(b)1. 1. The public may in no case be deprived of equal and uniform use of the airport.

114.14(3)(b)2. 2. No act, contract, lease or any activity of the airport commission shall be or become a binding contract on any government unit unless expressly authorized, and then only to the extent so expressly authorized.

114.14(3)(b)3. 3. No member of the commission may vote on the question of his or her selection as manager nor on any question as to his or her compensation.

114.14 History History: 1979 c. 34; 1983 a. 192 s. 303 (1); 1993 a. 184, 492; 1995 a. 225, 405; 1997 a. 35; 1999 a. 83.

114.14 Annotation Under sub. (3) (b) 1., arbitrarily excluding members of the public, whether private or commercial, from the use of an airport constitutes depriving the public of equal and uniform use of airports. Precluding taxis without airport permits from providing prearranged services, when limousines were not required to have permits to provide the same service, conflicts with sub. (3) (b) 1. and was an invalid exercise of county authority. County of Milwaukee v. Williams, 2007 WI 69, 301 Wis. 2d 134, 732 N.W.2d 770, 05-2686.

114.14 Annotation This section does not provide a private right of action. Miller Aviation v. Milwaukee County Board of Supervisors, 273 F.3d 722 (2001).



114.15 Appropriation, taxation for airports.

114.15  Appropriation, taxation for airports. The local authorities of a city, village, town or county to which this chapter is applicable having power to appropriate money therein may annually appropriate and cause to be raised by taxation in such city, village, town or county, a sum sufficient to carry out the provisions of this chapter.



114.151 Union airports and spaceports.

114.151  Union airports and spaceports. All powers conferred upon any county, city, village or town by ss. 114.11 to 114.15, relating to the acquisition, establishment, construction, ownership, control, lease, equipment, improvement, maintenance, operation and regulation of airports or landing fields, or spaceports or spacecraft launch or landing areas, may be exercised by any 2 or more municipalities in the establishment, acquisition, equipment and operation of joint airports or landing fields, or spaceports or spacecraft launch or landing areas. The governing body of any county, city, village or town participating in the ownership or operation of a joint airport or spaceport as provided in this section may by resolution withdraw from such joint operation or control and may relinquish its interest in the airport or spaceport.

114.151 History History: 2005 a. 335.



114.16 Pilots; federal license or permit.

114.16  Pilots; federal license or permit. It shall be unlawful for any person to pilot within this state any civil aircraft, unless such person is the holder of a currently effective pilot's license or student's permit issued by the government of the United States; but this restriction shall not apply to any person operating any aircraft licensed by a foreign country with which the United States has a reciprocal agreement covering the operation of such licensed aircraft.



114.17 Mechanic's license, issue, presentation.

114.17  Mechanic's license, issue, presentation. Any person repairing, adjusting, inspecting or overhauling aircraft or aircraft engines within this state shall be in possession of a mechanic's license issued to the person by the federal government, which must be presented for inspection upon demand of any passenger, peace officer of this state, or any official, manager or person in charge of any airport or landing field in this state.

114.17 History History: 1971 c. 192; 1993 a. 492.



114.18 Aircraft; airworthiness; federal license.

114.18  Aircraft; airworthiness; federal license. It shall be unlawful for any person to operate, pilot or navigate, or cause or authorize to be operated, piloted or navigated within this state any civil aircraft, unless such aircraft has a currently effective license issued by the government of the United States or has been duly identified by the government of the United States but this restriction shall not apply to aircraft licensed by a foreign country with which the United States has a reciprocal agreement covering the operations of such licensed aircraft, or to a nonpassenger-carrying flight solely for inspection or test purposes authorized by the United States to be made without such license.



114.19 Display of licenses.

114.19  Display of licenses. The certificate of the license or permit respectively required of a pilot or a student shall be kept in the personal possession of the licensee or permittee when the licensee or permittee is operating an aircraft within this state. The certificate of the license required for an aircraft shall be carried in the aircraft at all times and shall be conspicuously posted therein in clear view of passengers. Such certificate of pilot's license, student's permit or aircraft license shall be presented for inspection upon the demand of any passenger, any peace officer of this state, any authorized official, or any official, manager or person in charge of any airport in this state upon which it shall land, or upon the reasonable request of any other person. In any criminal prosecution under any of the provisions of this chapter, a defendant who relies upon a license or permit of any kind shall have the burden of proving that he or she is properly licensed or is the possessor of a proper license or permit. The fact of nonissuance of such license or permit may be evidenced by a certificate signed by the official having power of issuance, or the official's deputy, under seal of office, stating that the official or deputy has made diligent search in the records of the official's office and that from the records it appears that no such license or permit was issued.

114.19 History History: 1993 a. 492.



114.195 Ultralight identification.

114.195  Ultralight identification.

114.195(1) (1) In this section, "ultralight aircraft" means an aircraft which meets all of the following requirements:

114.195(1)(a) (a) Is used or intended to be used for manned operation in the air by a single occupant.

114.195(1)(b) (b) Is used or intended to be used for recreation or sport purposes only.

114.195(1)(c) (c) Does not have any U.S. or foreign air-worthiness certificate.

114.195(1)(d) (d) If unpowered weighs less than 155 pounds or if powered weighs less than 254 pounds empty weight excluding floats and safety devices which are intended for use in catastrophic situation, has a fuel capacity not exceeding 5 gallons, is not capable of more than 55 knots calibrated air speed at full power in level flight and has a power-off stall-speed which does not exceed 24 knots calibrated air speed.

114.195(2) (2) No person may operate an ultralight aircraft within this state unless the aircraft displays an identification number assigned by an organization, approved by the department, which issues identification numbers for ultralight aircraft. The department shall maintain a list of organizations which qualify under this subsection. Any industry registration program approved by the federal aviation administration shall be approved by the department.

114.195(3) (3) Any person violating sub. (2) shall be required to forfeit not more than $500.

114.195 History History: 1983 a. 151.



114.20 Aircraft registration.

114.20  Aircraft registration.

114.20(1) (1)  Registration required.

114.20(1)(a)(a) Except as provided under sub. (2), all aircraft based in this state shall be registered by the owner of the aircraft with the department annually on or before November 1 or, for aircraft with a maximum gross weight of not more than 3,000 pounds that are not subject to sub. (10), biennially on or before the first November 1. Annual registration fees shall be determined in accordance with sub. (9) or (10). Biennial registration fees shall be determined in accordance with sub. (9m).

114.20(1)(b) (b) Aircraft determined by the department to be based in this state shall be subject to the annual or biennial registration fees under sub. (9) or (9m). Aircraft which are determined to be not based in this state shall be exempt from the annual or biennial registration fees.

114.20(1)(c) (c) An aircraft is presumed to be based in this state if it is kept in the state for a period of 30 consecutive days or for a cumulative period of 60 days in any calendar year. An aircraft is not based in this state if it is brought into the state solely for the purpose of repair, maintenance or restoration.

114.20(2) (2) Exceptions to registration requirements. The registration requirements under sub. (1) do not apply to aircraft based in this state that are:

114.20(2)(a) (a) Aircraft, as defined in s. 76.02 (1);

114.20(2)(b) (b) Antique aircraft registered under sub. (6);

114.20(2)(d) (d) Museum aircraft designated under sub. (4);

114.20(2)(e) (e) Unairworthy aircraft designated under sub. (5);

114.20(2)(f) (f) Amateur built aircraft registered under sub. (8); or

114.20(2)(g) (g) Ultralight aircraft as defined in s. 114.195 (1).

114.20(3) (3) Fees in lieu of property taxes. Fees paid on aircraft under this section are in lieu of general property taxes.

114.20(4) (4) Museum aircraft. Any museum desiring to designate aircraft as museum aircraft shall, on or before November 1 of each year, submit to the department an inventory of all aircraft held by the museum for display or other museum purposes. The inventory shall identify the owner of the aircraft and whether it is being held by the museum under loan or other arrangements. The aircraft designated as museum aircraft are exempt from registration under this section during the time they are owned or held by the museum for display or other museum purposes and are not flown for any purpose except to and from displays. The museum shall promptly notify the department of any additions or deletions to the annual inventory of designated museum aircraft.

114.20(5) (5) Unairworthy aircraft. Any person desiring to have an aircraft designated as an unairworthy aircraft may apply to the department in the manner the department prescribes. No application may be acted upon unless all information requested is supplied. Upon receipt of an application and a registration fee to be established by rule and after determining from the facts submitted and investigation that the aircraft qualifies as an unairworthy aircraft, the department shall issue an unairworthy aircraft certificate. The certificate shall expire upon transfer of ownership or restoration. An aircraft is presumed restored if it is capable of operation. The annual or biennial registration fee is due on the date of restoration. Operation of the aircraft is conclusive evidence of restoration. A late payment charge to be established by rule shall be assessed on all applications filed later than 30 days after the date of restoration.

114.20(6) (6) Antique aircraft. Any antique aircraft may be registered upon receipt of the proper application and payment of a $50 registration fee. The registration remains effective without payment of an additional fee while the aircraft is owned by the registrant.

114.20(8) (8) Amateur built aircraft. Any amateur built aircraft may be registered upon receipt of the proper application and payment of a $50 registration fee. The registration remains effective without payment of an additional fee while the aircraft is owned by the registrant.

114.20(9) (9) Annual registration fees. Except as provided in sub. (10), the owner of an aircraft subject to the annual registration requirements under sub. (1) shall pay an annual registration fee established in accordance with the following gross weight schedule:

[Maximum gross weight in pounds] [Annual fee]

114.20(9)(d) (d) Not more than 3,500 $ 70

114.20(9)(e) (e) Not more than 4,000 95

114.20(9)(f) (f) Not more than 5,000 135

114.20(9)(g) (g) Not more than 6,000 190

114.20(9)(h) (h) Not more than 7,000 240

114.20(9)(i) (i) Not more than 8,000 300

114.20(9)(j) (j) Not more than 9,000 375

114.20(9)(k) (k) Not more than 10,000 525

114.20(9)(L) (L) Not more than 11,000 690

114.20(9)(m) (m) Not more than 12,500 940

114.20(9)(n) (n) Not more than 15,000 1,125

114.20(9)(o) (o) Not more than 20,000 1,310

114.20(9)(p) (p) Not more than 25,000 1,500

114.20(9)(q) (q) Not more than 30,000 1,690

114.20(9)(r) (r) Not more than 35,000 1,875

114.20(9)(s) (s) Not more than 40,000 2,190

114.20(9)(t) (t) Not more than 100,000 2,500

114.20(9)(u) (u) More than 100,000 3,125

114.20(9m) (9m) Biennial registration fees. Except as provided in sub. (10), the owner of an aircraft subject to the biennial registration requirements under sub. (1) shall pay a biennial registration fee established in accordance with the following gross weight schedule:

[Maximum gross weight in pounds] [Biennial fee]

114.20(9m)(a) (a) Not more than 2,000 $ 60

114.20(9m)(b) (b) Not more than 2,500 78

114.20(9m)(c) (c) Not more than 3,000 100

114.20(10) (10) Municipal and civil air patrol aircraft. Aircraft owned and operated exclusively in the public service by this state, by any county or municipality or by the civil air patrol shall be registered annually on or before November 1, by the department upon receipt of the proper application accompanied by payment of $5 for each aircraft.

114.20(11) (11) Issuance of certificate of registration; display of certificate; refunds. Upon payment of a registration fee or transfer of registration fee, the department shall issue evidence of registration which shall be displayed at all times in the manner prescribed by the department. A refund may be made for aircraft registration fees paid in error as determined by the department.

114.20(12) (12) Initial registration. For new aircraft, aircraft not previously registered in this state or unregistered aircraft for which annual registration is required under sub. (9), the fee for the initial year of registration shall be computed from the date of purchase, restoration, completed construction or entry of the aircraft into this state on the basis of one-twelfth of the registration fee specified in sub. (9) multiplied by the remaining number of months in the current registration year which are not fully expired. For new aircraft, aircraft not previously registered in this state or unregistered aircraft for which biennial registration is required under sub. (9m), the fee for the initial 2-year period of registration shall be computed from the date of purchase, restoration, completed construction or entry of the aircraft into this state on the basis of one twenty-fourth of the registration fee specified in sub. (9m) multiplied by the remaining number of months in the current 2-year registration period which are not fully expired. Application for registration shall be filed within 30 days from the date of purchase, restoration, completed construction or entry of the aircraft into this state and if filed after that date an additional administrative fee of $5 shall be charged. If the date of purchase, restoration, completed construction or entry into this state is not provided by the applicant, the full annual or biennial registration fee provided in sub. (9) or (9m) shall be charged for registering the aircraft.

114.20(13) (13) Late payment charges.

114.20(13)(b)(b)

114.20(13)(b)1.1. If an annual or biennial registration fee is not paid by November 1, from November 2 to the following April 30, the department shall add a late payment charge of $50 or 10% of the amount specified for the registration under sub. (9), (9m) or (10), whichever is greater, to the fee.

114.20(13)(b)2. 2. If an annual or biennial registration fee is not paid by the following April 30, from May 1 to October 31 or, for a biennial registration, the end of the biennial period, the department shall add a late payment charge of $50 or 20% of the amount specified for the registration under sub. (9), (9m) or (10), whichever is greater, to the fee.

114.20(13)(b)4. 4. Late payment charges under this paragraph are not cumulative.

114.20(13)(b)5. 5. This paragraph applies after October 31, 1995.

114.20(14) (14) Lost or destroyed registration certificates. Upon satisfactory proof of the loss or destruction of the registration certificate, the department shall issue a duplicate to the owner upon payment of a fee of $1.50.

114.20(15) (15) Lien on aircraft for fees due and owing.

114.20(15)(a)(a) In addition to all existing remedies afforded by civil and criminal law, upon complaint of the department the fees, interest and late filing charges specified in this section shall be and will continue to be a lien against the aircraft for which the fees are payable until such time as the fees, along with any accrued charges or interest, are paid.

114.20(15)(b) (b) The lien against the aircraft for the original registration fee shall attach at the time the fee is first payable, the lien for all renewals of annual registration shall attach on November 1 of each year thereafter and the lien for all renewals of biennial registration shall attach on the first November of the registration period and every 2 years thereafter.

114.20(17) (17) Sale of registered aircraft. An aircraft which is registered in this state and sold within this state shall be transferred to the name of the purchaser upon application by the purchaser and upon payment of a $5 fee to the department. Application for transfer of registration shall be filed on the date of purchase. An additional administrative fee of $10 shall be charged on all applications filed later than 30 days after the purchase date.

114.20(18) (18) Penalties.

114.20(18)(a)(a) Any person who fails to register an aircraft in accordance with this section shall be required to forfeit not more than $500.

114.20(18)(b) (b) Any person who sells or otherwise transfers an interest in an aircraft for which a certificate of registration is required under this section, or causes or authorizes to be operated an aircraft which that person owns in whole or in part or has a leasehold or equivalent interest and for which a certificate of registration is required by this section, without a certificate having been issued or an application for a certificate having been filed with the department, shall be required to forfeit not more than $500.

114.20(18)(c) (c) Any person who knowingly makes a false statement in any application or in any other document required to be filed with the department or who knowingly foregoes the submission of any application, document, or any registration certificate or transfer is guilty of a Class H felony.

114.20(18)(d) (d) In addition to imposing the penalty under par. (a), (b) or (c), the court shall order the offender to make application for registration or reregistration and to pay the required registration fee and any applicable late payment charges and administrative fees.

114.20(19) (19) Collection of fees. In addition to any other remedies of law, the department may collect the fees, interest and late filing charges specified in this section in a proceeding before the division of hearings and appeals. An order of the division of hearings and appeals which specifies the amount to be paid to the department shall be of the same effect as a judgment for purposes of execution under ch. 815. The institution of a proceeding for review under s. 227.52 shall stay enforcement of the division of hearings and appeals order.

114.20 History History: 1977 c. 29 ss. 1061, 1062, 1654 (5); 1977 c. 273; 1981 c. 20; 1981 c. 347 s. 80 (4); 1981 c. 391; 1983 a. 27, 151; 1985 a. 29 s. 3202 (51); 1985 a. 182 s. 57; 1989 a. 31, 56, 359; 1991 a. 315; 1993 a. 16; 1995 a. 113; 1997 a. 35, 283; 1999 a. 9; 2001 a. 109.



114.27 Penalty.

114.27  Penalty. Except as provided in ss. 114.103 and 114.40, any person failing to comply with the requirements or violating any of the provisions of this chapter shall be fined not more than $500 or imprisoned for not more than 90 days or both.

114.27 History History: 1987 a. 225; 1991 a. 269.



114.31 Powers and duties of the secretary of transportation.

114.31  Powers and duties of the secretary of transportation.

114.31(1)(1)  General. The secretary shall have general supervision of aeronautics in the state and promote and foster a sound development of aviation in this state, promote aviation education and training programs, assist in the development of aviation and aviation facilities, safeguard the interests of those engaged in all phases of aviation, formulate and recommend and promote reasonable regulations in the interests of safety, and coordinate state aviation activities with those of other states, the federal government, and the Wisconsin Aerospace Authority. The secretary shall have all powers that are necessary to carry out the policies of the department of transportation, including the right to require that statements made to the secretary be under oath. The secretary is especially charged with the duty of informing himself or herself regarding all federal laws that affect aeronautics and astronautics in this state, all regulations pursuant to such laws, and all pending legislation providing for a national airport system, in order that the secretary may recommend to the governor and the legislature such measures as will best enable this state to derive the maximum benefits from such legislation if and when it shall become effective. It shall be the duty of all other state boards, commissions, departments and institutions, especially the appropriate educational institutions and the Wisconsin Aerospace Authority, to cooperate with the secretary.

114.31(2) (2) Studies, investigations, airport development plan. The secretary shall conduct studies and investigations with reference to the most effective development and operation of airports and all other aeronautical facilities, and issue reports of the findings of these studies and investigations. The secretary shall prepare and may modify in recognition of changing conditions an airport development plan.

114.31(3) (3) Aviation education and training.

114.31(3)(a)(a) In cooperation with the appropriate educational institutions of the state, and jointly with them, the secretary shall formulate programs of aviation education and training, and disseminate information regarding such programs.

114.31(3)(b) (b) From the appropriation under s. 20.395 (2) (ds), the department shall administer an aviation career education program to provide training and apprenticeship opportunities associated with aviation careers for socially and economically disadvantaged youth.

114.31(4) (4) Cooperation with federal aeronautical or astronautical agency. The secretary shall cooperate with and assist the federal government, the political subdivisions of this state, and others engaged in aeronautics or astronautics or the promotion of aeronautics or astronautics, and shall seek to coordinate the aeronautical or astronautical activities of these bodies. To this end, the secretary is empowered to confer with or to hold joint hearings with any federal aeronautical or astronautical agency in connection with any matter arising under this chapter, relating to the sound development of aeronautics or astronautics, and to take advantage of the cooperation, services, records and facilities of such federal agencies, as fully as may be practicable, in the administration of said sections. The secretary shall furnish to the federal agencies cooperation, and the services, records and facilities of the department, insofar as may be practicable.

114.31(5) (5) Air marking system. The secretary shall cooperate with the federal government in any air marking system and weather information.

114.31(5m) (5m) Promotion of air services. In recognition of the importance of effective scheduled air service in the southeastern region of the state and the impact of that service on statewide economic development, the secretary shall, in cooperation with the appropriate airport governing bodies, promote expanded and improved air services, help provide information on available air services for potential users, develop efficient ground access to air services, monitor changes in air services and charges to passengers, and develop other programs as he or she considers advisable for the overall improvement of air services for residents of this state.

114.31(6) (6) Technical services to municipalities. The secretary may, insofar as is reasonably possible, offer the engineering or other technical service of the department, to any municipality desiring them in connection with the construction, maintenance or operation or proposed construction, maintenance or operation of an airport. The secretary may assess reasonable costs for services including services performed while acting as agent for a municipality. Such assessment shall include properly allocated administrative costs. Municipalities are authorized to cooperate with the secretary in the development of aeronautics and aeronautical facilities in this state. The Wisconsin Economic Development Corporation and all agencies are authorized and directed to make available such facilities and services, and to cooperate as far as possible to promote the best interests of aeronautics of the state.

114.31(7) (7) State aid. The secretary shall establish, by rule, such conditions as he or she deems necessary to the grant of state aid.

114.31(8) (8) Priorities.

114.31(8)(a)(a) On July 1 of each even-numbered year the governing body of each county, city, village or town that contemplates an airport development project in the next 6 years for which it proposes to request state or federal aid shall notify the secretary of such intention and submit such information as the secretary requires.

114.31(8)(b) (b) The secretary shall establish priorities for the projects proposed under s. 114.33 (2) in relation to the overall airport development plan taking into account such factors as industrial, commercial, recreational and resources development and transportation needs.

114.31(8)(c) (c) As part of the secretary's budget report, the secretary shall submit a tentative priority list of projects that the secretary recommends for state aid in the following biennium.

114.31(9) (9) Maps. With respect to aeronautical maps distributed by the secretary pursuant to this section, the secretary shall ensure that such maps printed on and after July 20, 1985, do not display the picture of the secretary.

114.31 History History: 1971 c. 125; 1973 c. 243 s. 82; 1977 c. 29 ss. 1063, 1654 (5); 1977 c. 273; 1979 c. 361 s. 112; 1981 c. 390 s. 252; 1983 a. 27; 1985 a. 29; 1987 a. 399; 1993 a. 492; 1995 a. 27 s. 9116 (5); 1999 a. 9; 2005 a. 335; 2011 a. 32.



114.315 Review.

114.315  Review. Orders of the secretary of transportation shall be subject to review in the manner provided in ch. 227.



114.316 Use of department airplanes for transportation.

114.316  Use of department airplanes for transportation. Acting upon its own discretion, the department may, either in the interest of furthering aeronautics or for other reasons, use airplanes owned or rented by it to transport persons and property of state institutions, departments or officials. In such instance the department may make charges therefor to such institutions or departments.

114.316 History History: 1971 c. 125; 1977 c. 29 s. 1654 (5).



114.32 Federal aid for airports.

114.32  Federal aid for airports.

114.32(1) (1)  Secretary may accept. The secretary may cooperate with the government of the United States, and any agency or department thereof in the acquisition, construction, improvement, maintenance and operation of airports and other air navigation facilities in this state, and comply with the laws of the United States and any regulations made thereunder for the expenditure of federal moneys upon such airports and other air navigation facilities, and may enter into any contracts necessary to accomplish such purpose. The secretary may accept, receive and receipt for federal moneys and other moneys, either public or private, for and in behalf of this state or any municipality thereof, for training and education programs, for the acquisition, construction, improvement, maintenance and operation of airports and other aeronautical facilities, whether such work is to be done by the state or by such municipalities, or jointly, aided by grants of aid from the United States, upon such terms and conditions as are or may be prescribed by laws of the United States and any rules or regulations made thereunder, and the secretary may act as agent of any municipality of this state or the owner of any public-use airport upon the request of such municipality or the owner of the public-use airport, in accepting, receiving and receipting for such moneys in its behalf for airports, and in contracting for the acquisition, improvement, maintenance or operation of airports financed either in whole or in part by federal moneys, and the governing body of any such municipality or the owner of the public-use airport may designate the secretary as its agent for such purposes and enter into an agreement with the secretary prescribing the terms and conditions of such agency in accordance with federal laws, rules and regulations and with this chapter. Such moneys as are paid over by the U.S. government shall be retained by the state or paid over to said municipalities or to the owners of the public-use airports under such terms and conditions as may be imposed by the U.S. government in making such grants.

114.32(3) (3) Contracts. All contracts for the acquisition, construction, improvement, maintenance and operation of airports and other aeronautical facilities, made by the secretary of transportation either as the agent of this state or as the agent of any municipality or as the agent of the owner of a public-use airport, shall be made pursuant to the laws of this state governing the making of like contracts; provided, however, that where the acquisition, construction, improvement, maintenance and operation of any airport or landing strip and other aeronautical facilities is financed or partially financed with federal moneys, the secretary of transportation, as agent of the state or of any municipality thereof or of the owner of a public-use airport, may let contracts in the manner prescribed by the federal authorities, acting under the laws of the United States, and any rules or regulations made thereunder, notwithstanding any other state law to the contrary.

114.32(4) (4) Disposition of federal funds. All moneys accepted for disbursement by the secretary of transportation pursuant to this section shall be deposited in the state treasury, and, unless otherwise prescribed by the authority from which the money is received, kept in separate funds, designated according to the purpose for which the moneys were made available, and held by the state in trust for such purposes. All such moneys are appropriated for the purposes for which the same were made available to be expended in accordance with federal laws and regulations and with this chapter. The secretary of transportation, whether acting for this state or as the agent of any of its municipalities or as the agent of the owner of a public-use airport, or when requested by the U.S. government or any agency or department thereof, may disburse such moneys for the designated purposes, but this shall not preclude any other authorized method of disbursement.

114.32(5) (5) Local projects and funds; secretary's functions. No county, city, village or town, whether acting singly or jointly with a county, city, village or town, shall submit to a federal aeronautical agency or department any project application requesting federal assistance, for any airport improvement, aeronautical facility or planning study, unless the project and the project application have been first approved by the secretary. No such county, city, village or town shall directly accept, receive, receipt for or disburse any funds granted by the United States for the project, but it shall designate the secretary as its agent and in its behalf to accept, receive, receipt for and disburse such funds. It shall enter into an agreement with the secretary prescribing the terms and conditions of the secretary's functions under such agency in accordance with federal laws, rules and regulations and applicable laws of this state.

114.32 History History: 1971 c. 192; 1981 c. 390 s. 252; 1983 a. 159; 1993 a. 492.

114.32 Annotation The secretary of transportation possesses the requisite implied authority to enter into contracts with the federal government to secure federal funds to enable the department to undertake airport system planning. 60 Atty. Gen. 68. See also 60 Atty. Gen. 225.



114.33 Initiation of airport project; sponsorship; land acquisition.

114.33  Initiation of airport project; sponsorship; land acquisition.

114.33(1)(1) Any county, city, village or town, either singly or jointly with one or more counties, cities, villages or towns, or any owner of a public-use airport desiring to sponsor an airport development project to be constructed with federal aid and state aid or with the state aid alone as provided by this chapter, may initiate such project in the manner provided by this section. The department may initiate and sponsor an airport project in the same manner as a local governing body. If the department initiates and sponsors an airport project, it shall hold a hearing in the area affected by the project. Notice of the hearing shall be given as provided in sub. (2). The department may install, operate and maintain air navigation facilities with or without federal aid and may enter into agreements with sponsors to share the maintenance and operation costs of such facilities.

114.33(2) (2) Such initiation shall be by a petition filed with the secretary by the governing body or bodies of the counties, cities, villages or towns or by the governing body of a public-use airport not owned by a county, city, village or town desiring to sponsor the project, or if the project is initiated and sponsored by the department by a statement by the secretary setting forth among other things that the airport project is necessary and the reason therefor; the class of the airport that it is desired to develop, the location of the project in general, and the proposed site tentatively selected; the character, extent and kind of improvement desired under the project, evidence, in the form of a transcript, that the project has received a public hearing in the area affected before adoption by the petitioners, and any other statements that the petitioners or the department may desire to make. At least 10 days' notice of the public hearing shall be given by publication of a class 1 notice, under ch. 985, in the area affected.

114.33(3) (3) If the project has been sponsored by a local governing body or bodies or by the governing body of a public-use airport not owned by a county, city, village or town, the secretary shall make a finding within a reasonable time after receipt of the petition. If such finding is generally favorable to the development petitioned for, the secretary shall submit the finding to the governor for approval and no finding favoring an airport development project shall be effective unless the governor's approval is endorsed thereon in writing. If the finding is approved by the governor the secretary shall notify the petitioners to that effect by filing a copy of the finding, which shall include among other things the location of the approved site, the character and extent of the improvements deemed necessary, and an approximate estimate of the costs and the amount to be paid by the sponsor. The finding shall constitute approval of the airport site so specified as a portion of the state airport system. On receipt of the finding the sponsors shall take action at their next meeting toward providing their share of the cost and shall promptly notify the secretary. The sponsors may proceed in accordance with the finding to acquire the site and to make master development plans and project plans, and shall be entitled to receive credit therefor as provided by federal law and by this chapter. On completion and approval of the plans a revised estimate of the project costs shall be made for the purposes of the project application.

114.33(3m) (3m) If the project is initiated and sponsored by the department, the secretary shall submit the statement prepared under sub. (2) to the governor for approval as provided in sub. (3). After approval by the governor, the department may proceed with the project as provided in sub. (3).

114.33(4) (4) All projects for the development of airports with federal aid shall be in compliance with federal laws. All plans and other arrangements for development of projects with state aid alone shall be subject to the approval of the secretary.

114.33(5) (5) In the case of projects to be carried out by contract, force account, or by a county highway committee in a manner similar to the applicable provisions of s. 84.06 (3), the sponsor's share of the cost of a project shall be deposited in the state treasury promptly on the request of the secretary, to be held in trust for the purposes of the project. The secretary need not request the entire share at any one time. The secretary may suspend or discontinue proceedings or construction relative to any project at any time if any sponsor fails to pay the amount properly required of it as its contribution to the project. In the case of projects or parts of projects authorized by the secretary to be performed by force account methods, the secretary may permit the sponsor to retain the sponsor's share of the cost of authorized project work provided the sponsor is to do the work. In such case the sponsor will be periodically reimbursed for the state or federal share, or both, on the basis of audited costs incurred by the sponsor.

114.33(6) (6)

114.33(6)(a)(a) For the purposes of carrying out this section and ss. 114.35 and 114.37, the secretary may acquire by gift, devise, purchase or condemnation any lands for establishing, protecting, laying out, enlarging, extending, constructing, reconstructing, improving and maintaining airports, or interests in lands in and about airports. After completion of the improvements, subject to any prior action under s. 13.48 (14) (am) or 16.848 (1), the secretary may convey as provided in this subsection lands that were acquired under this subsection, but were not necessary for the airport improvements. The conveyances may be made with reservations concerning the future use and occupation of those lands so as to protect the airports and improvements and their environs and to preserve the view, appearance, light, air and usefulness of the airports.

114.33(6)(b) (b) Whenever the secretary considers it necessary to acquire any lands or interests in lands for any of the purposes described in par. (a), the secretary shall so order and in the order, or on a map or plat, show the lands and interests required. The secretary shall file a copy of the order and map with the county clerk of each county in which the lands or interests are required or, in lieu of filing a copy of the order and map, may file or record a plat in accordance with s. 84.095. For the purposes of this section the secretary may acquire private or public lands or interests therein. When so provided in the secretary's order, the land shall be acquired in fee simple. Unless the secretary elects to proceed under sub. (3), the secretary shall attempt to obtain easements or title in fee simple by conveyance of the lands or interests required at a price, including any damages, considered reasonable by the secretary. The instrument of conveyance shall name the state as grantee and shall be recorded in the office of the register of deeds. The purchase or acquisition of lands or interests in lands under this section is excepted and exempt from s. 20.914 (1).

114.33(6)(c) (c) The secretary may purchase or accept donations of remnants of tracts or parcels of land existing at the time or after the secretary has acquired portions of tracts or parcels, by purchase or condemnation for airport purposes, where in the judgment of the secretary the acquisition of the tracts or parcels would assist in making whole the landowner, a part of whose lands have been taken for airport purposes and would serve to minimize the overall cost of the taking by the public.

114.33(7) (7) If any of the needed lands or interests in lands cannot be purchased expeditiously for a price deemed reasonable by the secretary, the secretary may acquire those lands or interests as provided in s. 32.05.

114.33(8) (8)

114.33(8)(a)(a) The secretary, upon the petition of a sponsoring municipality, may provide that all or certain parts of the required land or interests in land may be acquired by the municipality named by the secretary. When so provided, the municipality and the secretary shall appraise and set the maximum price, including damages, considered reasonable for the lands or interests to be so acquired. The municipality shall endeavor to obtain easements or title in fee simple by conveyance of the lands or interests required, as directed in the secretary's order. The instrument of conveyance shall name the municipality or municipalities as grantee and shall be subject to approval by the secretary, and shall be recorded in the office of the register of deeds and filed with the secretary. If the needed lands or interests in lands cannot be purchased expeditiously within the appraised price, the municipality may acquire them by condemnation, as provided in s. 32.05.

114.33(8)(b) (b) Any property of whatever nature acquired in the name of a city, village or town pursuant to this section or any predecessor shall be conveyed to the state without charge by the city, village or town when so ordered by the secretary.

114.33(8)(c) (c) The municipality when so ordered by the secretary shall sell at public or private sale, subject to the conditions and terms authorized by the secretary, any and all buildings, structures, or parts thereof, and any other fixtures or personalty acquired in the name of the municipality under this section or any predecessor. The proceeds from the sale shall be deposited with the state in the appropriate airport fund and the expense incurred in connection with the sale shall be paid from that fund.

114.33(9) (9) The cost of the lands and interests acquired and damages allowed pursuant to this section, incidental expenses and the customary per diem and expenses of the municipality incurred in performing duties pursuant to this section, shall be paid out of the available airport improvement funds.

114.33(10) (10) Subject to the approval of the governor under this subsection and subject to any prior action under s. 13.48 (14) (am) or 16.848 (1), the secretary may sell at public or private sale property of whatever nature owned by the state and under the jurisdiction of the secretary when the secretary determines that the property is no longer necessary for the state's use for airport purposes and, if real property, the real property is not the subject of a petition under s. 16.310. The secretary shall present to the governor a full and complete report of the property to be sold, the reason for the sale, and the minimum price for which the property should be sold, together with an application for the governor's approval of the sale. The governor shall investigate the proposed sale as he or she deems necessary and approve or disapprove the application. Upon approval and receipt of the full purchase price, the secretary shall by appropriate deed or other instrument transfer the property to the purchaser. The funds derived from the sale shall be deposited in the appropriate airport fund, and the expense incurred by the secretary in connection with the sale shall be paid from that fund.

114.33(11) (11) Subject to the approval of the governor, the secretary may convey lands or interests in lands acquired under this section and improvements installed on those lands to municipalities named in the secretary's order. The conveyance of the lands or interests in lands and improvements shall restrict the use of the premises by the municipality to the uses for which they were acquired, except that the lands or interests in lands declared by the secretary to be excess may be conveyed without restrictions as to use.

114.33(12) (12) Lands held by any department, board, commission, other agency of the state, or the Wisconsin Aerospace Authority may, with the approval of the governor, be conveyed to the secretary in the manner prescribed by statute and, if none is prescribed, then by a conveyance authorized by appropriate resolution of the controlling department, board or commission of the agency concerned or by the Wisconsin Aerospace Authority.

114.33(13) (13) Subsections (6) to (12) do not apply to lands or interests in lands associated with projects for public-use airports which are not owned by a county, city, village or town.

114.33 History History: 1971 c. 192; 1973 c. 241; 1977 c. 29; 1979 c. 221; 1981 c. 20 s. 2202 (51) (d); 1987 a. 27; 1991 a. 39; 1997 a. 253, 282; 1999 a. 32; 2003 a. 33; 2005 a. 335; 2007 a. 20; 2011 a. 32; 2013 a. 20.



114.34 State and sponsor's share of cost.

114.34  State and sponsor's share of cost.

114.34(1) (1) The costs of airport improvement projects involving federal aid, in excess of the federal government's share, shall be borne by the sponsor and the state, except that the state shall pay not more than one-half of the excess costs, nor more than $1,250,000 for the cost of a building project or building improvement project and no part of the cost of hangars. The secretary, upon agreement with the sponsor, may advance up to 10% of the amount of any federal aid grant agreement for the payment of project costs of a federal aid project from unallocated state airport funds, subject to reimbursement upon final liquidation and settlement of the project with the sponsor and federal government.

114.34(2) (2) The costs of projects not involving federal aid shall be borne by the sponsor and the state. The state shall pay not more than 80% of the costs, which may include the cost of the land, the cost of lands or interest in lands deemed necessary for the protection of the aerial approaches, the cost of formulating the project application and preparing the plans and specifications, and the cost of construction and of all facilities deemed necessary for the operation of the airport. The state shall not contribute more than $1,250,000 for the cost of a building project or building improvement project and no part of the cost of hangars.

114.34(3) (3) The percentage of the costs borne by the state shall be determined by the department on the basis of the relative importance of the specific project to the state airport development program as a whole.

114.34 History History: 1971 c. 164 s. 84; 1971 c. 192; 1977 c. 29 s. 1654 (5); 1977 c. 348; 1983 a. 27; 1985 a. 283; 1987 a. 27; 1993 a. 16; 2011 a. 248.



114.35 Federal aid; state and local funds.

114.35  Federal aid; state and local funds.

114.35(1) (1) It is declared to be the policy of the state to promote the development of an airport system in this state and to promote the development of joint airports in this state and in adjoining states which mutually benefit citizens of this state and those of adjoining states. The secretary may use the funds provided by the state to assist sponsors in matching the federal aid that may become available to the state or available for specific projects or joint projects within this state or in an adjoining state.

114.35(2) (2) The secretary may also use the funds provided by the state independent of the availability of federal funds to aid sponsors in the development of approved projects on the state system or joint projects; for air marking and air navigation facilities; and for the purposes of 1991 Wisconsin Act 269, section 9155 (1x).

114.35 History History: 1971 c. 125, 192, 228; 1973 c. 148; 1977 c. 418; 1983 a. 27; 1989 a. 31; 1991 a. 39, 269.



114.37 Advance land acquisition loan program for airport projects.

114.37  Advance land acquisition loan program for airport projects.

114.37(1)(1)  Purpose. The purpose of this section is to promote the state's interest in preserving and improving a safe and efficient air transportation system by means of a program to provide loans for advance land acquisition for airport projects planned under s. 114.33.

114.37(2) (2) Administration. The department shall administer an advance land acquisition loan program to assist a county, city, village, town or an owner of a public-use airport in acquiring land necessary for airport projects under s. 114.33. The department shall have all powers necessary and convenient to implement this section, including the following powers:

114.37(2)(a) (a) To specify conditions of eligibility for loans under this section. Such conditions shall include the requirement that the land to be acquired must be part of a planned airport improvement project or a land acquisition project that is essential to future airport development or to the safety of aircraft using the airport.

114.37(2)(b) (b) To receive applications for loans under this section and to prescribe the form, nature and extent of the information which shall be contained in applications.

114.37(2)(c) (c) To establish standards for the approval of loans under this section. No loan may be made for an amount greater than 80% of the department's assessment of the value of the property.

114.37(2)(d) (d) To enter into loan agreements with applicants to ensure the proper use and prompt repayment of loans under this section. The loan agreement shall include the requirements that the loan be repaid within a period not to exceed 5 years and that the proceeds of any state or federal land acquisition funding received under s. 114.33 be fully pledged to repayment of the loan. The department may not make a loan for more than 80% of the estimated land acquisition costs, including the costs of any necessary project plans and environmental studies. The loan agreement shall require that the department be designated to act as the loan recipient's agent in the acquisition of the land. Title to the land acquired shall be held by the loan recipient, but the department may retain a security interest in the land until the loan is repaid. The loan agreement shall require the payment of interest and reasonable costs incurred by the department.

114.37(2)(e) (e) To acquire lands under s. 114.33 (6) and (7) as the designated agent of a loan recipient.

114.37(2)(f) (f) To audit and inspect the records of loan recipients.

114.37(3) (3) Funds. The department may make loans under this section from the appropriation under s. 20.395 (2) (dv). The total outstanding balance of loans under this subsection may not exceed $6,500,000.

114.37(4) (4) Rules. The department may adopt rules as necessary to implement this section.

114.37 History History: 1981 c. 20; 1985 a. 29; 1991 a. 39; 1993 a. 16; 2005 a. 335.



114.375 Advance land acquisition loan program for spaceport projects.

114.375  Advance land acquisition loan program for spaceport projects.

114.375(1)(1)  Purpose. The purpose of this section is to promote the state's interest in aerospace programs by providing loans for advance land acquisition for spaceport projects.

114.375(2) (2) Administration. The department shall administer an advance land acquisition loan program to assist a county, city, village, town, or an owner of a spaceport in acquiring land necessary for spaceport projects. The department shall have all powers necessary and convenient to implement this section, including the following powers:

114.375(2)(a) (a) To specify conditions of eligibility for loans under this section. Such conditions shall include the requirement that the land to be acquired must be part of a planned spaceport improvement project or a land acquisition project that is essential to future spaceport development or to the safety of spacecraft using the spaceport.

114.375(2)(b) (b) To receive applications for loans under this section and to prescribe the form, nature, and extent of the information which shall be contained in applications.

114.375(2)(c) (c) To establish standards for the approval of loans under this section. No loan may be made for an amount greater than 80 percent of the department's assessment of the value of the property.

114.375(2)(d) (d) To enter into loan agreements with applicants to ensure the proper use and prompt repayment of loans under this section. The loan agreement shall include the requirements that the loan be repaid within a period not to exceed 10 years and that the proceeds of any state or federal land acquisition funding received be fully pledged to repayment of the loan. The department may not make a loan for more than 80 percent of the estimated land acquisition costs, including the costs of any necessary project plans and environmental studies. The loan agreement shall require that the department be designated to act as the loan recipient's agent in the acquisition of the land. Title to the land acquired shall be held by the loan recipient, but the department may retain a security interest in the land until the loan is repaid. The loan agreement shall require the payment of interest and reasonable costs incurred by the department.

114.375(2)(e) (e) To acquire lands as the designated agent of a loan recipient.

114.375(2)(f) (f) To audit and inspect the records of loan recipients.

114.375(3) (3) Funds. The department may make loans under this section from the appropriation under s. 20.395 (2) (mv). The total outstanding balance of loans under this subsection may not exceed $10,000,000.

114.375(4) (4) Rules. The department may adopt rules as necessary to implement this section.

114.375 History History: 2005 a. 335.



114.40 Disclosure of insurance coverage for renter pilots.

114.40  Disclosure of insurance coverage for renter pilots.

114.40(1)(1)  Definition. In this section, "rental agent" means a person who, on a regular basis and in the ordinary course of business, rents or leases an aircraft to another person.

114.40(2) (2) Required disclosures. Except as provided in sub. (2m), before entering into an agreement to rent or lease an aircraft to another person, the rental agent shall deliver to the person who seeks to rent or lease the aircraft a written notice of insurance coverage which contains all of the following information and is in substantially the following form:

NOTICE OF INSURANCE COVERAGE

1. If you rent or lease an aircraft from ... (name of rental agent), you (are) (are not) insured under an insurance policy held by .... (name of rental agent) for liability arising from the use or maintenance of the aircraft. If liability coverage is provided, it is in the (amount) (amounts) of $...., and is subject to a deductible in the (amount) (amounts) of $....

2. If you rent or lease an aircraft from .... (name of rental agent), you (are) (are not) insured under an insurance policy held by .... (name of rental agent) for damage to the hull of the aircraft. If hull insurance is provided, it is in the (amount) (amounts) of $...., and is subject to a deductible in the (amount) (amounts) of $....

3. If you are insured under an insurance policy held by .... (name of rental agent), you may ask the rental agent for a copy of the certificate of coverage for further information about any limitations of coverage or other terms of coverage.

4. If you are not insured under an insurance policy held by .... (name of rental agent), it is recommended that you obtain insurance for liability and damage to the hull of the aircraft which may arise from your use of the aircraft.

....(Signature of rental agent

or representative of

rental agent)

The undersigned acknowledges receipt of an exact copy of this notice on .... (date).

.... (Signature)

114.40(2m) (2m) Effective period of notice. If a rental agent delivers a notice under sub. (2), the rental agent is not required to deliver another notice to the person who received the notice for 12 months after the date of the notice if the notice states the period of its effectiveness.

114.40(3) (3) Inspection of certificate. If an insurance policy held by a rental agent provides insurance coverage for a person who rents or leases an aircraft from the rental agent, the rental agent shall, upon request by a person who receives the notice under sub. (2), deliver to that person a copy of the certificate of coverage which was issued to the rental agent.

114.40(4) (4) Retention and materiality of notice.

114.40(4)(a)(a) The rental agent shall maintain a copy of the notice delivered under sub. (2) for at least 3 years from the date of the notice.

114.40(4)(b) (b) The notice required under sub. (2) is a material part of an agreement between a rental agent and another person for the rental or lease of an aircraft.

114.40(5) (5) Civil penalty. Notwithstanding s. 114.27, whoever violates sub. (2) may be required to forfeit not more than $1,000.

114.40 History History: 1987 a. 225.



114.60 Definitions.

114.60  Definitions. In this subchapter:

114.60(1) (1) "Aerospace facilities" means facilities and infrastructure in this state used primarily to provide aerospace services, including: laboratories and research facilities; office, storage, and manufacturing facilities; instructional and other educational facilities; space museums; and other buildings, equipment, and instruments related to the operations of the aerospace industry or to providing aerospace services.

114.60(2) (2) "Aerospace services" means services that promote, advance, and facilitate space exploration and space-related commercial, technological, and educational development in this state, including: space-related research, experimentation, and development of technology and other intellectual property; space-related business incubator services or services for start-up aerospace companies; programs, projects, operations, and activities to develop, enhance, or provide commercial and noncommercial space-related opportunities for business, industry, education, and government; services or activities that promote the commercialization of the space and aerospace industry and space-related economic growth; services or activities that promote and facilitate space-related educational opportunities and tourism, including educational initiatives and operation or sponsorship of space museums and tourist attractions; consulting services; and administrative services.

114.60(3) (3) "Authority" means the Wisconsin Aerospace Authority.

114.60(4) (4) "Board" means the board of directors of the authority.

114.60(5) (5) "Bond" means a bond, note, or other obligation of the authority issued under this chapter, including a refunding bond.

114.60(6) (6) "Bond resolution" means a resolution of the board authorizing the issuance of, or providing terms and conditions related to, bonds and includes, when appropriate, any trust agreement, trust indenture, indenture of mortgage, or deed of trust providing terms and conditions for the bonds.

114.60(7) (7) "Payload" means any property, cargo, or persons transported by spacecraft.

114.60(8) (8) "Recovery" means the recovery of any spacecraft or payload, or any part of any spacecraft or payload, including any appurtenance, instrument, or equipment, that has detached from a spacecraft in flight or upon launch or landing.

114.60(9) (9) "Spaceport facilities" means facilities and infrastructure that are located within a spaceport and related to the operation or purpose of the spaceport, including: spaceport launch or landing areas; launch or landing control centers or other facilities; structures, mechanisms, or devices for communicating with or navigating or tracking spacecraft; buildings, structures, equipment, or other facilities associated with spacecraft construction, development, assembly, processing, testing, or evaluation; buildings, structures, equipment, or other facilities associated with payload loading, assembly, processing, testing, or evaluation; space flight hardware, software, or instrumentation; facilities appropriate to meet the transportation, electric, gas, water and sewer, flood control, waste disposal, and other infrastructure needs within the spaceport; facilities to meet public safety needs within the spaceport, including any facility related to spaceport security and emergency services such as fire and ambulance; administrative facilities; and other buildings, equipment, and instruments related to spaceport operations or the providing of spaceport services.

114.60(10) (10) "Spaceport services" means any services provided in connection with the operation, management, or control of a spaceport or spaceport facilities, including: the launching or landing of spacecraft; communicating with or navigating or tracking spacecraft; construction, development, assembly, processing, testing, or evaluation of spacecraft or payload; loading spacecraft payload; spaceport security and emergency services; and administrative services.

114.60(11) (11) "Spaceport territory" means a spaceport of the authority in this state and any additional aerospace facilities associated with the spaceport that are in the immediate vicinity of the spaceport.

114.60(12) (12) "Wisconsin Space Grant Consortium" means the statewide regional consortium designated as such by the federal administrator of the National Aeronautics and Space Administration under 42 USC 2486f (a) (1) (B).

114.60 History History: 2005 a. 335.



114.61 Creation and organization.

114.61  Creation and organization.

114.61(1) (1) There is created a public body corporate and politic to be known as the "Wisconsin Aerospace Authority." The board of the authority shall consist of the following members:

114.61(1)(a) (a) Six members nominated by the governor, and with the advice and consent of the senate appointed, for 3-year terms.

114.61(1)(b) (b) One member of the senate, appointed by the president of the senate, and one member of the assembly, appointed by the speaker of the assembly, each for a 3-year term.

114.61(1)(c) (c) The director of the Wisconsin Space Grant Consortium or the director's designee. If the Wisconsin Space Grant Consortium ceases to exist or does not appoint a director, an additional member of the board shall be appointed under par. (a) in lieu of the member under this paragraph.

114.61(2) (2) Except for the member specified under sub. (1) (c), each member of the board shall be a resident of the state and shall have experience in the aerospace or commercial space industry, in education, or in finance or shall have other significant experience related to the functions of the authority as specified in this subchapter.

114.61(3) (3)

114.61(3)(a)(a) The terms of the members appointed under sub. (1) (a) and (b) expire on June 30. Each member's appointment remains in effect until a successor is appointed unless the member vacates or is removed from his or her office. A member who serves as a result of holding another office or position vacates his or her office as a member when he or she vacates the other office or position. A member who ceases to qualify for office vacates his or her office.

114.61(3)(b) (b) A vacancy on the board shall be filled in the same manner as the original appointment to the board for the remainder of the unexpired term, if any.

114.61(3)(c) (c) A member appointed under sub. (1) (a) may be removed by the governor for cause. A member appointed under sub. (1) (b) shall be removed, as applicable, by the president of the senate or the speaker of the assembly if the member is absent at 2 consecutive board meetings without the prior written approval of the chairperson of the board. A vacancy on the board created by removal under this paragraph is subject to par. (b).

114.61(3)(d) (d) A member of the board appointed under sub. (1) (a) or (b) may not serve more than 3 consecutive 3-year terms, but may be reappointed to additional terms after a one-year absence from the board.

114.61(3)(e) (e) A member of the board may hold public office or otherwise be publicly or privately employed.

114.61(4) (4)

114.61(4)(a)(a) A member of the board may not be compensated for his or her services but shall be reimbursed for actual and necessary expenses, including travel expenses, incurred in the performance of his or her duties.

114.61(4)(b) (b) The amount of reimbursement under par. (a) shall be limited to the uniform travel schedule amounts approved under s. 20.916 (8).

114.61(5) (5) No cause of action of any nature may arise against and no civil liability may be imposed upon a member of the board for any act or omission in the performance of his or her powers and duties under this subchapter, unless the person asserting liability proves that the act or omission constitutes willful misconduct.

114.61(6) (6) The members of the board shall annually elect a chairperson and may elect other officers as they consider appropriate. Five members of the board constitute a quorum for the purpose of conducting the business and exercising the powers of the authority, notwithstanding the existence of any vacancy. The board may take action upon a vote of a majority of the members present, unless the bylaws of the authority require a larger number. The board shall meet at least once every 6 months, but may meet more frequently. Except as provided in s. 114.65 (4), meetings of the board are subject to the open meetings requirements specified in subch. V of ch. 19.

114.61(7) (7) The board shall appoint an executive director who may not be a member of the board and who shall serve at the pleasure of the board. The authority may delegate by resolution to one or more of its members or its executive director any powers and duties that it considers proper. The board shall determine the compensation of the executive director. The executive director or another person designated by resolution of the board shall keep a record of the proceedings of the authority and shall be custodian of all books, documents, and papers filed with the authority, the minute book or journal of the authority, and its official seal. The executive director or other person may cause copies to be made of all minutes and other records and documents of the authority and may give certificates under the official seal of the authority to the effect that the copies are true copies, and all persons dealing with the authority may rely upon the certificates. The executive director may call meetings of the board more frequently than the meetings required under sub. (6).

114.61 History History: 2005 a. 335; 2009 a. 124.



114.62 Powers of authority.

114.62  Powers of authority. The authority has all of the powers necessary or convenient to carry out the purposes and provisions of this chapter. In addition to all other powers granted by this chapter, the authority may do any of the following:

114.62(1) (1) Adopt bylaws and policies and procedures for the regulation of its affairs and the conduct of its business.

114.62(2) (2) Sue and be sued. The authority has a direct right of action against any 3rd party to enforce any provision of this subchapter or to carry out any power provided to it under this subchapter or to protect its interests as authorized under this subchapter.

114.62(3) (3) Have a seal and alter the seal at pleasure; have perpetual existence; and maintain an office.

114.62(4) (4) Hire employees, define their duties, and fix their rate of compensation and benefits. The authority may also employ any agent or special advisor that the authority finds necessary and fix his or her compensation. The amount of reimbursement to any employee, agent, or special advisor shall be limited to the uniform travel schedule amounts approved under s. 20.916 (8).

114.62(5) (5) Appoint any technical or professional advisory committee that the authority finds necessary to assist the authority in exercising its duties and powers; define the duties of any committee; and provide reimbursement for the expenses of any committee. The amount of reimbursement under this subsection shall be limited to the uniform travel schedule amounts approved under s. 20.916 (8).

114.62(6) (6) Buy, sell, lease as lessor or lessee, or otherwise acquire any interest in or dispose of any interest in property, including real property, personal property, and intangible property rights.

114.62(7) (7) Make and execute contracts and other legal instruments necessary or convenient for the conduct of its business or to the exercise of its powers, including: procurement contracts; lease or rental agreements; lease-purchase, purchase and sale, and option to purchase agreements; consulting agreements; loan agreements; financing agreements; security agreements; contractual services agreements; affiliation agreements; and cooperative agreements with any governmental unit or other person, including agreements for any jointly provided service or jointly developed or operated facility.

114.62(8) (8) Accept gifts, bequests, contributions, and other financial assistance, in the form of money, property, or services, from any person, for the conduct of its business or for any other authorized purpose.

114.62(9) (9) Apply for and accept loans, grants, advances, aid, and other forms of financial assistance or funding, in the form of money, property, or services, from any person, including federal aid, for the conduct of its business or for any other authorized purpose.

114.62(10) (10) Acquire, own, lease, construct, develop, plan, design, establish, create, improve, enlarge, reconstruct, equip, finance, operate, manage, and maintain:

114.62(10)(a) (a) Any spaceport, spaceport territory, spaceport facility, aerospace facility, or other facility or site within this state related to conducting the business or exercising the powers of the authority, including establishing a spaceport in the city of Sheboygan in Sheboygan County.

114.62(10)(b) (b) Any spacecraft or other vehicle or aircraft related to conducting the business or exercising the powers of the authority.

114.62(10)(c) (c) Any program or project related to conducting the business or exercising the powers of the authority.

114.62(10)(d) (d) Any intangible property right, including any patent, trademark, service mark, copyright, trade secret, certification mark, or other right acquired under federal or state law, common law, or the law of any foreign country. The authority may utilize such rights for any permissible purpose under law, including licensing such rights in exchange for payment of royalties.

114.62(11) (11) Offer, provide, furnish, or manage, and enter into contracts related to, any service or facility of the authority.

114.62(12) (12) Establish and collect fees, rents, rates, tolls, and other charges and revenues in connection with any service provided by the authority or the use of any facility of the authority.

114.62(13) (13) Issue bonds in accordance with ss. 114.70 to 114.76 and fund any spaceport, facility, or service of the authority with bond proceeds.

114.62(14) (14) Borrow money or incur debt other than through bond issuance, and pledge property or revenues or provide other security for such debt.

114.62(15) (15) Invest funds held by the authority, including investments under s. 25.50.

114.62(16) (16) Procure liability insurance covering its officers, employees and agents, insurance against any loss in connection with its operations, property, and assets, and insurance on its debt obligations.

114.62(17) (17) Exercise the right of eminent domain in the manner provided by ch. 32.

114.62(18) (18) Provide for and maintain wildlife conservation areas, and prohibit or control the pollution of air and water, in any spaceport or spaceport territory, beyond what is required under state or federal law.

114.62(19) (19) Specify the location of any utility facilities in any spaceport or spaceport territory.

114.62(20) (20) Divide any spaceport or spaceport territory into zones or districts of any number or shape.

114.62(21) (21) Prohibit any person from using the words "WISCONSIN SPACEPORT" or "SPACEPORT WISCONSIN" in any corporate or business-related name without prior written approval of the authority.

114.62(22) (22) Subject to any requirement of federal law and to any duty of the department specified under this chapter, maintain exclusive jurisdiction over spaceports of the authority.

114.62 History History: 2005 a. 335.



114.63 Duties of authority.

114.63  Duties of authority. The authority shall do all of the following:

114.63(2) (2) Promote this state's aerospace industry; analyze trends in the aerospace industry and recommend actions to be taken by this state to compete in the global aerospace industry; and coordinate access to commercial, technical, and general aerospace information and services.

114.63(3) (3) Advertise and promote to the public the development and utilization of spaceport facilities, spaceport services, aerospace facilities, and aerospace services of the authority.

114.63(4) (4) Develop, promote, attract, and maintain space-related businesses in this state, which may include expenditures for travel, entertainment, and hospitality for business clients or guests or other authorized persons, but such expenditures shall be limited to the uniform travel schedule amounts approved under s. 20.916 (8).

114.63(5) (5) Provide aerospace services to the aerospace industry and general public of this state, provide commercial and noncommercial aerospace business opportunities for industry, education, and government, and develop projects within this state to foster and improve aerospace economic growth.

114.63(6) (6) Advise, cooperate, and coordinate with federal, state, and local governmental units, the aerospace industry, educational organizations, businesses, and the Wisconsin Space Grant Consortium, and any other person interested in the promotion of space-related industry.

114.63(7) (7) Furnish leadership in securing adequate funding for spaceports, spaceport facilities, spaceport services, aerospace facilities, and aerospace services in this state.

114.63(8) (8) Act as a central clearinghouse and source of information in this state for spaceports, spaceport facilities, spaceport services, aerospace facilities, and aerospace services, including furnishing such information to legislators, offices of government, educational institutions, and the general public.

114.63(9) (9) Develop a business plan to promote and facilitate spaceport-related educational and commercial development in this state, and to stimulate and improve aerospace science, design, technology, and research in this state, which plan shall include information about the authority and information and analysis about space-related industry, technology, design, manufacturing, marketing, and management. The business plan shall also include proposed funding sources for capital expenditures by the authority, based upon of a feasibility study of potential funding sources conducted by the authority. The business plan shall be developed in cooperation with the Wisconsin Space Grant Consortium.

114.63(10) (10) Assist any state agency, municipality, or other governmental unit, upon its request, in the development of any spaceport or spaceport facility.

114.63(11) (11) Use the building commission as a financial consultant to assist and coordinate the issuance of bonds under this subchapter.

114.63(12) (12) Comply with all applicable state and federal laws, including all environmental and aeronautics laws, in the exercise of the powers specified under this subchapter.

114.63(13) (13) Comply with all requirements under federal law related to the use or expenditure of federal aid, and comply with all lawful restrictions or conditions imposed by state law or by the terms of any gift, bequest, grant, loan, aid, contribution, or financial assistance relating to the use or expenditure of such funds.

114.63(14) (14) To the extent permitted by applicable state and federal law, attempt to involve and utilize, with respect to any facility or service provided by the authority, disadvantaged individuals, disadvantaged businesses, and minority businesses, as those terms are defined in s. 84.076 (1) (a) to (c).

114.63(15) (15) Establish a safety program that includes the development and implementation of a loss prevention program, safety policies, and regular and periodic facility and equipment inspections.

114.63(16) (16) Attempt to procure adequate liability and property insurance.

114.63(17) (17) Subject to s. 114.64, establish the authority's annual budget and monitor the fiscal management of the authority.

114.63 History History: 2005 a. 335.



114.64 Annual reports.

114.64  Annual reports.

114.64(1)(1) The authority shall keep an accurate account of all of its activities and of all of its receipts and expenditures, and shall annually in January make a report of its activities, receipts, expenditures, and financial condition to the governor and the chief clerk of each house of the legislature, for distribution to the legislature under s. 13.172 (2). The reports shall be in a form approved by the state auditor.

114.64(2) (2)

114.64(2)(a)(a) Within 180 days after April 29, 2006, or within 60 days after the authority receives from any public or private source money sufficient to fund the cost of preparing a business plan, whichever is later, the authority shall submit to the department of administration the business plan specified under s. 114.63 (9) and an estimate of the costs of and funding for any planned projects of the authority described in s. 114.62 (10).

114.64(2)(b) (b) The authority shall update and resubmit the plan under par. (a) upon the request of the department of administration.

114.64(3) (3) For each fiscal year in which the authority receives operating revenues, the authority shall submit to the department of administration an audited financial statement, which shall include notes that explain in detail the specific sources of funding contained in the financial statement.

114.64 History History: 2005 a. 335.



114.65 Maintenance of records.

114.65  Maintenance of records.

114.65(1) (1)

114.65(1)(a)(a) Subject to rules promulgated by the department of administration under s. 16.611, the authority may transfer to or maintain in optical disk or electronic format any record in its custody and retain the record in that format only.

114.65(1)(b) (b) Subject to rules promulgated by the department of administration under s. 16.611, the authority shall maintain procedures to ensure the authenticity, accuracy, reliability, and accessibility of records transferred to or maintained in optical disk or electronic format under par. (a).

114.65(1)(c) (c) Subject to rules promulgated by the department of administration under s. 16.611, if the authority transfers to or maintains in optical disk or electronic format any records in its custody, the authority shall ensure that the records stored in that format are protected from unauthorized destruction.

114.65(2) (2)

114.65(2)(a)(a) Any microfilm reproduction of an original record of the authority, or a copy generated from an original record stored in optical disk or electronic format, is considered an original record if all of the following conditions are met:

114.65(2)(a)1. 1. Any device used to reproduce the record on film or to transfer the record to optical disk or electronic format and generate a copy of the record from optical disk or electronic format accurately reproduces the content of the original.

114.65(2)(a)2. 2. The reproduction is on film which complies with the minimum standards of quality for microfilm reproductions, as established by rule of the public records board, or the copy generated from optical disk or electronic format comply with the minimum standards of quality for such copies, as established by rule of the department of administration under s. 16.611.

114.65(2)(a)3. 3. The film is processed and developed in accordance with the minimum standards established by the public records board. This subdivision does not apply to a copy generated from an electronic record.

114.65(2)(a)4. 4. The record is arranged, identified, and indexed so that any individual document or component of the record can be located with the use of proper equipment.

114.65(2)(a)5. 5. The custodian of the record designated by the authority executes a statement of intent and purpose describing the record to be reproduced or transferred to optical disk or electronic format and the disposition of the original record, and executes a certificate verifying that the record was received or created and microfilmed or transferred to optical disk or electronic format in the normal course of business and files the statement in the offices of the authority.

114.65(2)(b) (b) The statement of intent and purpose executed under par. (a) 5. is presumptive evidence of compliance with all conditions and standards prescribed by this subsection.

114.65(3) (3)

114.65(3)(a)(a) Any microfilm reproduction of a record of the authority meeting the requirements of sub. (2) or copy of a record of the authority generated from an original record stored in optical disk or electronic format in compliance with this section shall be taken as, stand in lieu of, and have all the effect of the original document and shall be admissible in evidence in all courts and all other tribunals or agencies, administrative or otherwise, in all cases where the original document is admissible.

114.65(3)(b) (b) Any enlarged copy of a microfilm reproduction of a record of the authority made as provided by this section or any enlarged copy of a record of the authority generated from an original record stored in optical disk or electronic format in compliance with this section that is certified by the custodian as provided in s. 889.08 shall have the same force as an actual-size copy.

114.65(4) (4) Notwithstanding any other provision of this subchapter, the authority shall maintain the confidentiality of records or portions of records held by the authority containing any trade secret, as specified under s. 19.36 (5). Notwithstanding subch. V of ch. 19, any portion of any meeting of the authority concerning trade secrets shall be conducted in closed session and shall in all respects, including in any written record or audio or visual recording of the meeting, remain confidential.

114.65 History History: 2005 a. 335.



114.67 Cooperation with governmental units.

114.67  Cooperation with governmental units. To enhance the efficiency and effectiveness of the authority, the state, any political subdivision of the state, municipality, or other governmental unit may enter into cooperative agreements with the authority for furnishing any facility or service of the state, political subdivision, body politic, or other governmental unit to the authority, including fire and police protection, and may otherwise provide, to the extent permitted by law, any funds, property, or services to the authority.

114.67 History History: 2005 a. 335.



114.68 Political activities.

114.68  Political activities.

114.68(1) (1) No employee of the authority may directly or indirectly solicit or receive subscriptions or contributions for any partisan political party or any political purpose while engaged in his or her official duties as an employee. No employee of the authority may engage in any form of political activity calculated to favor or improve the chances of any political party or any person seeking or attempting to hold partisan political office while engaged in his or her official duties as an employee or engage in any political activity while not engaged in his or her official duties as an employee to such an extent that the person's efficiency during working hours will be impaired or that he or she will be tardy or absent from work. Any violation of this section is adequate grounds for dismissal.

114.68(2) (2) If an employee of the authority declares an intention to run for partisan political office, the employee shall be placed on a leave of absence for the duration of the election campaign and if elected shall no longer be employed by the authority on assuming the duties and responsibilities of such office.

114.68(3) (3) An employee of the authority may be granted, by the executive director, a leave of absence to participate in partisan political campaigning.

114.68(4) (4) Persons on leave of absence under sub. (2) or (3) shall not be subject to the restrictions of sub. (1), except as they apply to the solicitation of assistance, subscription, or support from any other employee in the authority.

114.68 History History: 2005 a. 335.



114.69 Liability limited.

114.69  Liability limited.

114.69(1)(1) Neither the state nor any political subdivision of the state nor any officer, employee, or agent of the state or of a political subdivision who is acting within the scope of employment or agency is liable for any debt, obligation, act, or omission of the authority.

114.69(2) (2) All of the expenses incurred by the authority in exercising its duties and powers under this chapter shall be payable only from funds of the authority.

114.69 History History: 2005 a. 335.



114.70 Issuance of bonds.

114.70  Issuance of bonds.

114.70(1)(1) The authority may issue bonds for any corporate purpose. All bonds are negotiable for all purposes, notwithstanding their payment from a limited source.

114.70(2) (2) The bonds of each issue shall be payable from sources specified in the bond resolution under which the bonds are issued.

114.70(3) (3) The authority may not issue bonds unless the issuance is first authorized by a bond resolution. Bonds shall bear the dates, mature at the times not exceeding 30 years from their dates of issue, bear interest at the rates, be payable at the times, be in the denominations, be in the form, carry the registration and conversion privileges, be executed in the manner, be payable in lawful money of the United States at the places, and be subject to the terms of redemption, that the bond resolution provides. The bonds shall be executed by the manual or facsimile signatures of the officers of the authority designated by the board. The bonds may be sold at public or private sale at the price, in the manner, and at the time determined by the board. Pending preparation of definitive bonds, the authority may issue interim receipts or certificates that the authority shall exchange for the definitive bonds.

114.70(4) (4) Any bond resolution may contain provisions, which shall be a part of the contract with the holders of the bonds that are authorized by the bond resolution, regarding any of the following:

114.70(4)(a) (a) Pledging or assigning specified assets or revenues of the authority.

114.70(4)(b) (b) Setting aside reserves or sinking funds, and the regulation, investment, and disposition of these funds.

114.70(4)(c) (c) Limitations on the purpose to which or the investments in which the proceeds of the sale of any issue of bonds may be applied.

114.70(4)(d) (d) Limitations on the issuance of additional bonds, the terms upon which additional bonds may be issued and secured, and the terms upon which additional bonds may rank on a parity with, or be subordinate or superior to, the bonds authorized by the bond resolution.

114.70(4)(e) (e) Funding, refunding, advance refunding, or purchasing outstanding bonds.

114.70(4)(f) (f) Procedures, if any, by which the terms of any contract with bondholders may be amended, the amount of bonds the holders of which must consent to the amendment, and the manner in which this consent may be given.

114.70(4)(g) (g) Defining the acts or omissions to act that constitute a default in the duties of the authority to the bondholders, and providing the rights and remedies of the bondholders in the event of a default.

114.70(4)(h) (h) Other matters relating to the bonds that the board considers desirable.

114.70(5) (5) Neither the members of the board nor any person executing the bonds is liable personally on the bonds or subject to any personal liability or accountability by reason of the issuance of the bonds, unless the personal liability or accountability is the result of willful misconduct.

114.70(6) (6) No less than 14 days prior to any commitment by the authority for the issuance of bonds under this section, the authority shall submit the bond resolution to the governor, to the chief clerk of each house of the legislature for distribution to the legislature under s. 13.172 (2), and to the cochairpersons of the joint committee on finance. If, within 14 days after the date on which the bond resolution is submitted to the joint committee on finance, the cochairpersons of the committee do not notify the authority that the committee has scheduled a meeting for the purpose of reviewing the bond resolution, the authority may proceed with any commitment for the issuance of bonds under the bond resolution. If, within 14 days after the date on which the bond resolution is submitted to the committee, the cochairpersons of the committee notify the authority that the committee has scheduled a meeting to review the bond resolution, the authority may proceed with any commitment for the issuance of bonds under the bond resolution only upon approval by the committee.

114.70 History History: 2005 a. 335.



114.71 Bond security.

114.71  Bond security. The authority may secure any bonds issued under this chapter by a trust agreement, trust indenture, indenture of mortgage, or deed of trust by and between the authority and one or more corporate trustees. The bond resolution providing for the issuance of bonds so secured shall pledge some or all of the revenues to be received by the authority, including to the extent permitted by law any grant, aid, loan, or other contribution, or shall mortgage, assign, or grant security interests in some or all of the property of the authority, or both, and may contain provisions for protecting and enforcing the rights and remedies of the bondholders that are reasonable and proper and not in violation of law. A bond resolution may contain any other provisions that are determined by the board to be reasonable and proper for the security of the bondholders.

114.71 History History: 2005 a. 335.



114.72 Bonds not public debt.

114.72  Bonds not public debt.

114.72(1) (1) The state is not liable on bonds of the authority and the bonds are not a debt of the state. Each bond of the authority shall contain a statement to this effect on the face of the bond. The issuance of bonds under this chapter does not, directly, indirectly, or contingently, obligate the state or any political subdivision of the state to levy any tax or to make any appropriation for payment of the bonds. Nothing in this section prevents the authority from pledging its full faith and credit to the payment of bonds issued under this chapter.

114.72(2) (2) Nothing in this chapter authorizes the authority to create a debt of the state, and all bonds issued by the authority under this chapter are payable, and shall state that they are payable, solely from the funds pledged for their payment in accordance with the bond resolution authorizing their issuance or in any trust indenture or mortgage or deed of trust executed as security for the bonds. The state is not liable for the payment of the principal of or interest on any bonds of the authority or for the performance of any pledge, mortgage, obligation, or agreement which may be undertaken by the authority. The breach of any pledge, mortgage, obligation, or agreement undertaken by the authority does not impose any pecuniary liability upon the state or any charge upon its general credit or against its taxing power.

114.72 History History: 2005 a. 335.



114.73 State pledge.

114.73  State pledge. The state pledges to and agrees with the holders of bonds, and persons that enter into contracts with the authority under this chapter, that the state will not limit or alter the rights vested in the authority by this chapter before the authority has fully met and discharged the bonds, and any interest due on the bonds, and has fully performed its contracts, unless adequate provision is made by law for the protection of the bondholders or those entering into contracts with the authority.

114.73 History History: 2005 a. 335.



114.74 Refunding bonds.

114.74  Refunding bonds.

114.74(1)(1) The authority may issue bonds to fund or refund any outstanding bond, including the payment of any redemption premium on the outstanding bond and any interest accrued or to accrue to the earliest or any subsequent date of redemption, purchase, or maturity.

114.74(2) (2) The authority may apply the proceeds of any bond issued to fund or refund any outstanding bond to purchase, retire at maturity, or redeem any outstanding bond. The authority may, pending application, place the proceeds in escrow to be applied to the purchase, retirement at maturity, or redemption of any outstanding bond at any time.

114.74 History History: 2005 a. 335.



114.75 Limit on amount of outstanding bonds.

114.75  Limit on amount of outstanding bonds. The authority may not have outstanding at any one time bonds in an aggregate principal amount exceeding $100,000,000, excluding bonds issued to refund outstanding bonds.

114.75 History History: 2005 a. 335.



114.76 Bonds exempt from taxation.

114.76  Bonds exempt from taxation. The state covenants with the purchasers and all subsequent holders and transferees of bonds issued by the authority, in consideration of the acceptance of any payment for the bonds, that its fees, charges, gifts, grants, revenues, receipts, and other moneys received or to be received, pledged to pay or secure the payment of such bonds shall at all times be free and exempt from all state, city, county, or other taxation provided by the laws of the state.

114.76 History History: 2005 a. 335.



114.77 Funding of certain project costs.

114.77  Funding of certain project costs.

114.77(1) (1) In this section, "spaceport improvement project" means any project to acquire, construct, develop, plan, design, establish, create, improve, enlarge, reconstruct, or equip any spaceport or spaceport facility.

114.77(2) (2) The costs of spaceport improvement projects involving federal aid, in excess of the federal government's share, shall be borne by the authority and the state, except that the state shall pay not more than 50 percent of such excess costs, nor more than $10,000,000 for the cost of a building project or building improvement project and no part of the cost of hangars. The secretary, upon agreement with the authority, may advance up to 10 percent of the amount of any federal aid grant agreement for the payment of project costs of a federal aid project, subject to reimbursement upon final liquidation and settlement of the project with the authority and federal government.

114.77(3) (3) The costs of spaceport improvement projects not involving federal aid shall be borne by the authority and the state. The state shall pay not more than 80 percent of such costs, which may include the cost of the land, the cost of lands or interest in lands deemed necessary for the protection of the aerial approaches, the cost of formulating the project application and preparing the plans and specifications, and the cost of construction and of all facilities deemed necessary for the operation of the spaceport. The state shall contribute not more than $10,000,000 for the cost of a building project or building improvement project and no part of the cost of hangars.

114.77(4) (4) The percentage of the costs borne by the state shall be determined by the department on the basis of the relative importance of the specific project to any state spaceport development program as a whole.

114.77(5) (5) The state shall promote the development of a spaceport system in this state and promote the development of joint spaceports in this state and in adjoining states which mutually benefit citizens of this state and those of adjoining states. The secretary may use the funds provided by the state to assist the authority in matching the federal aid that may become available to the state or available for specific projects or joint projects within this state or in an adjoining state.

114.77(6) (6) All funds provided by the state under this section shall be paid from the appropriation accounts under s. 20.395 (2) (mq), (mv), and (mx).

114.77 History History: 2005 a. 335.



114.78 Tax exemption.

114.78  Tax exemption. The exercise of the powers granted by this subchapter will be in all respects for the benefit of the people of this state and for the increase of their commerce, welfare, and prosperity, and, as the undertaking of the authority's powers and duties under this subchapter will constitute the performance of an essential public function, the authority shall not be required to pay any taxes or assessments upon or in respect to any property acquired or used by the authority under this subchapter and the authority's income therefrom shall at all times be free from taxation of every kind by the state and by political subdivisions of the state.

114.78 History History: 2005 a. 335.






115. State superintendent; general classifications and definitions; children with disabilities.

115.001 Definitions.

115.001  Definitions. In chs. 115 to 121:

115.001(1) (1) Charter school. "Charter school" means a school under contract with a school board under s. 118.40 or with one of the entities under s. 118.40 (2r) (b), or a school established and operated by one of the entities under s. 118.40 (2r) (b).

115.001(2) (2) Department. "Department" means the department of public instruction.

115.001(3) (3) Energy emergency. "Energy emergency" means a period of disruption of energy supplies which poses a serious risk to the economic well-being, health or welfare of the citizens of this state, as certified by executive order of the governor.

115.001(3g) (3g) Home-based private educational program. "Home-based private educational program" means a program of educational instruction provided to a child by the child's parent or guardian or by a person designated by the parent or guardian. An instructional program provided to more than one family unit does not constitute a home-based private educational program.

115.001(3r) (3r) Private school. "Private school" means an institution with a private educational program that meets all of the criteria under s. 118.165 (1) or is determined to be a private school by the state superintendent under s. 118.167.

115.001(7) (7) School board. "School board" means the school board or board of school directors in charge of the schools of a school district.

115.001(8) (8) School district administrator. "School district administrator" means the school district superintendent, supervising principal or other person who acts as the administrative head of a school district.

115.001(10) (10) School district clerk. "School district clerk" means the school district clerk of a 3-member school board elected by the electors in a common or union high school district, the school district clerk elected by the school board in a unified, common or union high school district having a school board of more than 3 members and the clerk designated by the school board in a 1st class city school district.

115.001(11) (11) School nurse. "School nurse" means a registered nurse licensed under ch. 441 or in a party state, as defined in s. 441.50 (2) (j), who submits evidence satisfactory to the department that he or she has successfully completed a course, determined to be satisfactory to the department, in public health or community health.

115.001(12) (12) School term. "School term" means the time commencing with the first school day and ending with the last school day that the schools of a school district are in operation for attendance of pupils in a school year, other than for the operation of summer classes.

115.001(13) (13) School year. "School year" means the time commencing with July 1 and ending with the next succeeding June 30.

115.001(14) (14) Session. "Session" means the time during a school term that the schools of a school district are operated for the attendance of pupils.

115.001(15) (15) State superintendent. "State superintendent" means the state superintendent of public instruction.

115.001(15m) (15m) "Tribal school" means an institution with an educational program that has as its primary purpose providing education in any grade or grades from kindergarten to 12 and that is one of the following:

115.001(15m)(a) (a) Controlled by the elected governing body of a federally recognized American Indian tribe or band in this state.

115.001(15m)(b) (b) Jointly controlled by the elected governing bodies of 2 or more federally recognized American Indian tribes or bands in this state.

115.001(15m)(c) (c) Controlled by a tribal educational authority established by a federally recognized American Indian tribe or band in this state.

115.001(15m)(d) (d) Controlled by a tribal educational authority established jointly by 2 or more federally recognized American Indian tribes or bands in this state.

115.001(16) (16) Virtual charter school. "Virtual charter school" means a charter school under contract with a school board under s. 118.40 in which all or a portion of the instruction is provided through means of the Internet, and the pupils enrolled in and instructional staff employed by the school are geographically remote from each other.

115.001 History History: 1983 a. 189 ss. 172, 173, 175 to 177; 1983 a. 512; 1985 a. 225; 1985 a. 332 s. 151; 1987 a. 264; 1989 a. 114; 1991 a. 39; 1993 a. 16; 1995 a. 27 ss. 3846, 9145 (1); 1997 a. 27, 164; 1999 a. 22, 83; 2007 a. 222; 2009 a. 160, 302; 2011 a. 86.



115.01 Classifications.

115.01  Classifications. In chs. 115 to 121:

115.01(1) (1) Public schools. Public schools are the elementary and high schools supported by public taxation.

115.01(2) (2) Grades. The educational work of the public schools is divided into 12 grades, besides kindergarten, which are numbered from one to 12 beginning with the lowest. The first 8 grades are the elementary grades. Where reference is made to "elementary grades", the reference includes kindergarten, where applicable. Where reference is made to "kindergarten", the reference includes both 4-year-old and 5-year-old kindergarten, except as otherwise specifically provided. The last 4 grades are the high school grades. A middle school is a school in which grades 5 to 8 are taught. A junior high school is a school in which grades 7 to 9 are taught. A senior high school is a school in which grades 10 to 12 are taught. This classification is not a limitation of the character of work or the studies that may be carried on in either the elementary or the high schools.

115.01(3) (3) School districts. The school district is the territorial unit for school administration. School districts are classified as common, union high, unified and 1st class city school districts. A joint school district is one the territory of which is not wholly in one municipality.

115.01(5) (5) Name.

115.01(5)(a)(a) Except as provided under par. (b):

115.01(5)(a)1. 1. Each school district shall be known by the designation "School District of" followed by the name of the municipalities in which any high schools operated by the district lie.

115.01(5)(a)2. 2. A school district which does not operate a high school shall be known by number and by the name of the municipalities in which it lies.

115.01(5)(b) (b) A school board may by resolution designate a different name for the school district if the revised name contains the words "school district".

115.01(10) (10) School day.

115.01(10)(a)(a) School days are days on which school is actually taught and the following days on which school is not taught:

115.01(10)(a)1. 1. Days on which school is closed by order of the school district administrator because of inclement weather and days on which parent-teacher conferences are held, not to exceed 5 days during the school term.

115.01(10)(a)2. 2. Days on which school is closed by order of a local health officer, as defined in s. 250.01 (5), or the department of health services.

115.01(10)(a)3. 3. Days on which school is closed by order of the school district administrator because of a threat to the health or safety of pupils or school personnel, but not including inclement weather, unless the school board determines that the days will not count as school days.

115.01(10)(b) (b) Not to exceed 5 Saturdays may be counted as school days in any school year when school is taught thereon with the consent of the school board.

115.01(12) (12) Distance. The distance between home and school shall be measured from building to building along the usually traveled route.

115.01(13) (13) Electors.

115.01(13)(a)(a) Whenever an action may be taken by a percentage of electors in an area, that percentage shall be based on the number of electors who voted for governor at the last general election in that area.

115.01(13)(b) (b) If the area does not coincide with a municipality or part thereof for which election statistics are kept, the number of electors shall be determined as follows:

115.01(13)(b)1. 1. The area of the school district in square miles shall be divided by the area of the municipality in square miles in which it lies.

115.01(13)(b)2. 2. The vote for governor at the last general election in the municipality within which the school district lies shall be multiplied by the quotient determined under subd. 1. to determine the required number of electors.

115.01(13)(c) (c) If a school district is in more than one municipality, the method of determination under par. (b) shall be used for each part of the school district which constitutes only a fractional part of any area for which election statistics are kept.

115.01 History History: 1973 c. 90; 1975 c. 115, 189; 1977 c. 29, 206; 1979 c. 89, 301; 1983 a. 27, 189; 1985 a. 29, 225, 332; 1987 a. 46; 1993 a. 27; 2009 a. 42.



115.28 General duties.

115.28  General duties. The state superintendent shall:

115.28(1) (1) General supervision. Ascertain the condition of the public schools, stimulate interest in education and spread as widely as possible a knowledge of the means and methods which may be employed to improve the schools.

115.28(2) (2) Sectarianism. Exclude all sectarian books and instruction from the public schools.

115.28(3) (3) Supervision of schools. Supervise and inspect the public schools and day schools for children with disabilities, advise the principals and local authorities thereof and give assistance in organizing such schools.

115.28(3m) (3m) Supervision of cooperative educational service agencies; rules.

115.28(3m)(a)(a) Supervise and audit the receipts and expenditures of the cooperative educational service agencies, conduct program review of the agencies, supervise boundary reorganization where necessary, advise the administrators of the agencies and provide assistance in organizing the agencies throughout the state.

115.28(3m)(b) (b) Promulgate rules establishing procedures for the reorganization of cooperative educational service agencies and boundary appeals.

115.28(4) (4) Public information. By reports, bulletins, circulars, correspondence and public addresses, give the public information upon the different methods of school organization and management and the subject of education generally.

115.28(5) (5) Appeals. Examine and determine all appeals which by law are made to the state superintendent and prescribe rules of practice in respect thereto, not inconsistent with law.

115.28(6) (6) Annual conventions. Annually, hold conventions of school district administrators, supervisors and agency coordinators.

115.28(7) (7) Licensing of teachers.

115.28(7)(a)(a) License all teachers for the public schools of the state; make rules establishing standards of attainment and procedures for the examination and licensing of teachers within the limits prescribed in ss. 118.19 (2) and (3), 118.192, and 118.195; prescribe by rule standards, requirements, and procedures for the approval of teacher preparatory programs leading to licensure, including a requirement that, beginning on July 1, 2012, and annually thereafter, each teacher preparatory program located in this state shall submit to the department a list of individuals who have completed the program and who have been recommended by the program for licensure under this subsection, together with each individual's date of program completion, from each term or semester of the program's most recently completed academic year; file in the state superintendent's office all papers relating to state teachers' licenses; and register each such license.

115.28(7)(b) (b) Subject to the same rules and laws concerning qualifications of applicants and granting and revocation of licenses or certificates under par. (a), the state superintendent shall grant certificates and licenses to teachers in private schools and tribal schools, except that teaching experience requirements for such certificates and licenses may be fulfilled by teaching experience in public, private, or tribal schools. An applicant is not eligible for a license or certificate unless the state superintendent finds that the private school or tribal school in which the applicant taught offered an adequate educational program during the period of the applicant's teaching therein. Private schools are not obligated to employ only licensed or certified teachers.

115.28(7)(c) (c) Subject to s. 118.19 (4m), license and make rules for the examination and licensing of persons, including teachers, employed to provide publicly funded special education and related services, as those terms are defined in s. 115.76 (14) and (15).

115.28(7)(d) (d) Annually, establish fees for the certification or licensure of school and public library personnel sufficient to fund certification and licensing administrative costs.

115.28(7)(e) (e)

115.28(7)(e)1.1. In this paragraph, "alternative education program" means an instructional program, approved by the school board, that utilizes successful alternative or adaptive school structures and teaching techniques and that is incorporated into existing, traditional classrooms or regularly scheduled curricular programs or that is offered in place of regularly scheduled curricular programs. "Alternative educational program" does not include a private school, a tribal school, or a home-based private educational program.

115.28(7)(e)2. 2. Promulgate rules establishing requirements for licensure as an alternative education program teacher and for the approval of teacher education programs leading to licensure as an alternative education program teacher. The rules shall include a requirement that each teacher education program described in this subdivision and located in this state shall, beginning on July 1, 2012, and annually thereafter, submit to the department a list of individuals who have completed the program and who have been recommended by the program for licensure under this subdivision, together with each individual's date of program completion, from each term or semester of the program's most recently completed academic year. The rules shall encompass the teaching of multiple subjects or grade levels or both, as determined by the state superintendent. The rules may require teacher education programs to grant credit towards licensure as an alternative education program teacher for relevant experience or demonstrated proficiency in relevant skills and knowledge.

115.28(7)(f) (f) The department may not charge a fee for the issuance of a license, permit, or certificate to an individual who is eligible for the veterans fee waiver program under s. 45.44.

115.28(7)(g) (g) Notwithstanding s. 118.19 (3), (4m), (6) to (9), and (12) to (14), grant a charter school teaching license to any person who has a bachelor's degree and demonstrates, based upon criteria established by the department, that the person is proficient in the subject or subjects that he or she intends to teach. The license authorizes the person to teach that subject or those subjects in a charter school. The license is valid for 3 years and is renewable for 3-year periods.

115.28(7)(h) (h) Promulgate a rule requiring an applicant for a license to provide his or her home address.

115.28(7g) (7g) Evaluation of teacher preparatory programs.

115.28(7g)(a)(a) The department shall, in consultation with the governor's office, the chairpersons of the committees in the assembly and senate whose subject matter is elementary and secondary education and ranking members of those committees, the Board of Regents of the University of Wisconsin System, and the Wisconsin Association of Independent Colleges and Universities, do all of the following:

115.28(7g)(a)1. 1. Determine how the performance of individuals who have recently completed a teacher preparatory program described in s. 115.28 (7) (a) and located in this state or a teacher education program described in s. 115.28 (7) (e) 2. and located in this state will be used to evaluate the teacher preparatory and education programs. The determination under this subdivision shall, at minimum, define "recently completed" and identify measures to assess an individual's performance, including the performance assessment made prior to making a recommendation for licensure.

115.28(7g)(a)2. 2. Determine how the measures of performance of individuals who have recently completed a teacher preparatory or education program identified as required under subd. 1. will be made accessible to the public.

115.28(7g)(a)3. 3. Develop a system to publicly report the measures of performance identified as required under subd. 1. for each teacher preparatory and education program identified in subd. 1.

115.28(7g)(b) (b) Beginning in the 2013-14 school year, the department shall use the system developed under par. (a) 3. to annually report for each program identified in par. (a) 1. the passage rate on first attempt of students and graduates of the program on examinations administered for licensure under s. 115.28 (7) and any other information required to be reported under par. (a) 1.

115.28(7g)(c) (c) Beginning in the 2013-14 school year, each teacher preparatory and education program shall prominently display and annually update the passage rate on first attempt of recent graduates of the program on examinations administered for licensure under s. 115.28 (7) and any other information required to be reported under par. (a) 1. on the program's Web site and provide this information to persons receiving admissions materials to the program.

115.28(7m) (7m) Certification of school nurses. Certify school nurses, make rules for the examination and certification of school nurses and file in the state superintendent's office all papers relating to school nurses certification and register each such certification.

115.28(9) (9) Federal aids. Accept federal funds for any function over which the state superintendent has jurisdiction and act as the agent for the receipt and disbursement of such funds.

115.28(10) (10) Educational assessment. Develop an educational assessment program to measure objectively the adequacy and efficiency of educational programs offered by public schools in this state. The program shall include methods by which pupil achievement in reading, mathematics, writing, science, social science and other areas of instruction commonly offered by public schools will be objectively measured each year. Assessment shall be undertaken at several grade levels on a uniform, statewide basis.

115.28(11) (11) Driver education courses. Approve driver education courses offered by school districts, county children with disabilities education boards, and technical college districts for the purposes of s. 343.16 (1) (c) 1. and establish minimum standards for driver education courses offered in private schools and tribal schools for the purposes of s. 343.16 (1) (c) 3. All driver education courses approved or for which standards are established under this subsection shall do all of the following:

115.28(11)(a) (a) Acquaint each student with the hazards posed by farm machinery and animals on highways and provide instruction in safely dealing with such hazards.

115.28(11)(b) (b) Provide at least 30 minutes of instruction relating to organ and tissue donation and organ and tissue donation procedures.

115.28(11)(c) (c) Provide at least 30 minutes of instruction on motorcycle awareness, as approved by a recognized motorcycle safety and awareness organization, and pedestrian and bicycle awareness, as approved by a recognized pedestrian and bicycle safety and awareness organization.

115.28(11)(d) (d) Include instruction relating to passing stopped emergency vehicles, tow trucks, and highway machinery equipment.

115.28(11)(e) (e) Acquaint each student with the hazards posed by railroad highway grade crossings and provide at least 30 minutes of instruction in safely dealing with these hazards.

115.28(11)(f) (f) Acquaint each student with the hazards posed by composing or sending electronic text messages or electronic mail messages while driving and with the provisions of s. 346.89 (3) .

115.28(12) (12) Student information system.

115.28(12)(a)(a)

115.28(12)(a)1.1. Develop a proposal for a multiple-vendor student information system for the standardized collection of pupil data. The proposal shall allow schools and school districts to use their vendor of choice and include reporting requirements that can reasonably be met by multiple vendors. The state superintendent may not establish a student information system unless the proposal is approved by the joint committee on finance under subd. 2.

115.28(12)(a)2. 2. Submit the proposal to the joint committee on finance for its approval, disapproval, or modification. If the joint committee on finance approves the proposal, or modifies and approves the proposal, the state superintendent shall implement the proposal and the joint committee on finance may release to the state superintendent funds from the appropriation under s. 20.865 (4) (a) for the purpose of paying the costs incurred by schools and school districts to meet the proposal's reporting requirements.

115.28(12)(a)3. 3. If the proposal is approved under subd. 2., the state superintendent shall ensure that information about pupils enrolled in charter schools and about pupils enrolled in private schools participating in a parental choice program under s. 118.60 or 119.23, including their academic performance and demographic information, aggregated by school district, school, and teacher, is collected and maintained in the student information system.

115.28(12)(ag) (ag) If the student information system is established under par. (a), each school district, charter school, and private school using the system under par. (a) shall include in the system the following information for each teacher teaching in the school district or school who completed a teacher preparatory program described in sub. (7) (a) and located in this state or a teacher education program described in sub. (7) (e) 2. and located in this state on or after January 1, 2012:

115.28(12)(ag)1. 1. The name of the teacher preparatory program or teacher education program the teacher attended and completed.

115.28(12)(ag)2. 2. The term or semester and year in which the teacher completed the program described in subd. 1.

115.28(12)(b) (b) If the student information system is established under par. (a), ensure that within 5 years of the establishment of the system under par. (a), every school district and charter school is using the system, and that every private school participating in a parental choice program under s. 118.60 or 119.23 is either using the system under par. (a) or is using a system that is interoperable with the system under par. (a). The state superintendent may promulgate rules authorizing the department to charge a fee to any person that uses the system. All fees shall be credited to the appropriation account under s. 20.255 (1) (he).

115.28(13) (13) Uniform financial fund accounting. Prescribe a uniform financial fund accounting system, applicable to all school districts and county children with disabilities education boards, which provides for the recording of all financial transactions inherent in the management of schools and county children with disabilities education board programs and the administration of the state's school aid programs.

115.28(14) (14) Minority group pupil census. Establish procedures under which school districts report annually the number of minority group pupils, as defined in s. 121.845 (2), residing in the school district and attending public schools in the district so as to be able to classify school districts under s. 121.85 (2).

115.28(15) (15) Bilingual-bicultural education.

115.28(15)(a)(a) Establish, by rule, standards for the approval of the abilities of certified teachers and counselors and their aides participating in bilingual-bicultural education programs under subch. VII to read, write and speak a non-English language and to possess knowledge of the culture of limited-English proficient pupils.

115.28(15)(b) (b) Establish, by rule, minimum standards for bilingual-bicultural education programs under subch. VII.

115.28(17) (17) American Indian language and culture education.

115.28(17)(a)(a) Establish by rule standards for certifying the abilities of teachers participating in American Indian language and culture education programs under subch. IV to read and write or speak an American Indian language and to possess knowledge of American Indian history and culture.

115.28(17)(b) (b) Establish by rule standards for certifying the abilities of home school coordinators, counselors and aides participating in American Indian language and culture education programs under subch. IV to possess knowledge of American Indian history and culture.

115.28(17)(c) (c) Promulgate rules which further define "American Indian" under s. 115.71 (2) (d).

115.28(17)(d) (d) Develop a curriculum for grades 4 to 12 on the Chippewa Indians' treaty-based, off-reservation rights to hunt, fish and gather.

115.28(18) (18) Pupil membership audits. Annually require at least 25% of school boards to audit the number of pupils reported for membership purposes under s. 120.14 (1).

115.28(19) (19) Federal discretionary funds. Ensure that federal aid received under 20 USC 1411 (c) (1) (A) is not used to supplant or replace funding available from other sources.

115.28(20) (20) Council for Milwaukee public schools grant programs. Appoint a council under s. 15.04 (1) (c) composed of residents of the school district established under ch. 119 who are selected to reflect the pluralistic nature of the school district. The council shall:

115.28(20)(a) (a) Advise the state superintendent on funding criteria and evaluation plans for grant programs for the school district operating under ch. 119.

115.28(20)(b) (b) Advise the state superintendent on the programs that meet or do not meet the funding criteria.

115.28(20)(c) (c) Assist the state superintendent in monitoring the progress of funded programs.

115.28(20)(d) (d) Recommend to the state superintendent needed changes in statutes or rules relating to grant programs.

115.28(20)(e) (e) Submit to the state superintendent an annual report detailing the council's activities, accomplishments and projected needs.

115.28(20)(f) (f) Assist in ensuring that various grant programs operate compatibly.

115.28(22) (22) Information for tax bills. By November 1, provide to the department of revenue the information about school aids distributed to each school district that will enable that department to furnish to taxation districts the information required under s. 73.03 (31).

115.28(23) (23) Wisconsin educational opportunity programs. Administer Wisconsin educational opportunity programs on a statewide basis to assist minority and economically disadvantaged youth and adults in pursuing higher education opportunities. The statewide programs shall consist of all of the following:

115.28(23)(a) (a) A talent search program which shall provide information to youths and adults about postsecondary education and counseling to aid pupils in defining educational goals, applying and enrolling in postsecondary institutions and obtaining financial aid.

115.28(23)(b) (b) A talent incentive program which shall provide supplemental aid to financially needy pupils to promote attendance at postsecondary institutions.

115.28(23)(c) (c) An early identification program which shall provide services to pupils under s. 115.44.

115.28(23)(d) (d) The precollege scholarship program under s. 115.43.

115.28(24) (24) Priority in awarding grants. Give priority in awarding grants to school boards under s. 115.36, and in awarding grants from federal funds received under 20 USC 2301 to 2471, 20 USC 4601 to 4665 and 29 USC 2862 (b) (1) (B), to programs that provide more than one of the educational services specified under s. 115.36, 115.915, 118.01 (2) (d) 7. or 8. or 118.153 or 20 USC 2301 to 2471, 20 USC 4601 to 4665 or 29 USC 2862 (b) (1) (B).

115.28(25) (25) School technology resource grants. Consult with the department of administration before awarding school technology resource grants under 20 USC 6842.

115.28(26) (26) Periodical and reference information databases. Contract with one or more persons to provide statewide access, through the Internet, to periodical and reference information databases.

115.28(27) (27) WISElearn. Develop and maintain an online resource, called WISElearn, to provide educational resources for parents, teachers, and pupils; offer online learning opportunities; provide regional technical support centers; provide professional development for teachers; and enable video conferencing.

115.28(30) (30) Career and technical student organizations.

115.28(30)(a)(a) Give priority to assisting school boards to operate career and technical student organizations and related career and technical education programs.

115.28(30)(b) (b) Provide in the department administrative leadership for career and technical student organizations and the following career and technical student organization educational consultants:

115.28(30)(b)1. 1. One full-time consultant in agriculture education.

115.28(30)(b)2. 2. One full-time consultant in business education.

115.28(30)(b)3. 3. One full-time consultant in technology education.

115.28(30)(b)4. 4. One full-time consultant in family and consumer sciences education.

115.28(30)(b)5. 5. One full-time consultant in marketing education.

115.28(30)(b)6. 6. One half-time consultant in health science education.

115.28(30)(d) (d) Provide in the department a career and technical education and career and technical student organizations team consisting of those educational consultants specified in par. (b).

115.28(31) (31) Accommodation of religious beliefs. Promulgate rules providing for the reasonable accommodation of a pupil's sincerely held religious beliefs with regard to all examinations and other academic requirements.

115.28(36) (36) Report on goals. Report to the governor and to the appropriate standing committees of the legislature under s. 13.172 (3) the progress made by school districts toward attaining state educational goals and the state vision for education.

115.28(39) (39) Alcohol and other drug abuse report. Biennially by July 1, evaluate the effectiveness of the programs under s. 115.36 and submit a report to the legislature under s. 13.172 (2).

115.28(40) (40) Milwaukee public museum. Annually distribute the amount appropriated under s. 20.255 (3) (eg) to the Milwaukee Public Museum to develop curricula and exhibits relating to African American history if the Milwaukee Public Museum provides an equal amount of money for that purpose.

115.28(41) (41) Elks and Easter Seals Center for Respite and Recreation. Annually distribute the amount appropriated under s. 20.255 (3) (d) to the Elks and Easter Seals Center for Respite and Recreation.

115.28(42) (42) Wisconsin geographic education program. Enter into an agreement with the National Geographic Society Education Foundation to establish a geographical education program in this state. The agreement shall require each of the following:

115.28(42)(a) (a) That the National Geographic Society Education Foundation shall establish and manage a trust fund consisting of any grant made under 2001 Wisconsin Act 16, section 9101 (10) (b), and $500,000 in matching funds provided by the Foundation.

115.28(42)(b) (b) That, from the trust fund established under par. (a) and any income thereon, the National Geographic Society Education Foundation shall award grants and support programs for improving geographical education in this state, with an emphasis on improving student use of geographic information systems technology.

115.28(42)(c) (c) That the National Geographic Society Education Foundation annually submit to the department an audited financial statement of the trust fund established under par. (a) that is prepared by an independent auditor and a report listing the names of grant recipients and the amounts and purposes of awards and other expenditures made from the trust fund.

115.28(42)(d) (d) That, if the trust fund established under par. (a) is dissolved, the National Geographic Society Education Foundation shall return to the department the grant made under 2001 Wisconsin Act 16, section 9101 (10) (b), and unexpended income thereon.

115.28(42)(e) (e) That the agreement is not effective unless the secretary of administration determines that the transfer between the appropriation accounts described under 2001 Wisconsin Act 16, section 9101 (10) (b), has occurred and that the National Geographic Society Education Foundation has provided the matching funds described in par. (a).

115.28(43) (43) School safety funding. With the department of justice, seek and apply for federal funds relating to school safety and reducing violence and disruption in schools, including funds for alternative schools or programs. Each department shall make a report by January 1, 2001, and January 1, 2003, of its progress in applying for and obtaining funds under this subsection. The report shall be provided to the legislature in the manner provided under s. 13.172 (2) to the cochairpersons of the joint committee on finance and to the governor.

115.28(48) (48) Veterans. Encourage school boards to invite armed forces veterans to school to discuss their experiences as veterans.

115.28(49) (49) Charter school report. Annually report to the legislature, in the manner provided under s. 13.172 (2), on the status of existing charter schools, the number of petitions for new charter schools, and school board and departmental action on petitions for new charter schools.

115.28(50) (50) Transition services. In cooperation with the department of workforce development and the department of health services, establish a clearinghouse for information about the special education transition services and vocational opportunities available in each county. Each of the 3 departments shall post information about the clearinghouse on its Internet site.

115.28(51) (51) Funeral assistants. Encourage school boards to grant an excused absence to a pupil in grades 6 to 12 for the purpose of sounding "Taps" during a military honors funeral for a deceased veteran.

115.28(52) (52) Adult literacy grants. From the appropriation under s. 20.255 (3) (b), award grants to nonprofit organizations, as defined in s. 108.02 (19), to support programs that train community-based adult literacy staff and to establish new volunteer-based programs in areas of this state that have a demonstrated need for adult literacy services. No organization may receive more than one grant in any fiscal year.

115.28(53) (53) Online courses. Make online courses available for a reasonable fee, through a statewide web academy, to school districts, cooperative educational service agencies, and charter schools, private schools, and tribal schools located in this state.

115.28(54) (54) Collaborative content delivery and online instruction. Promote the delivery of digital content and collaborative instruction among schools within a school district and between 2 or more school districts, including through online courses. To accomplish the objectives of this subsection, the department may not promulgate a rule that requires a licensed teacher or instructional staff person, defined as required under s. 121.02 (1) (a) 2., to be physically present in a classroom in which the delivery of content or collaborative instruction is being provided in that classroom digitally or through an online course.

115.28(55) (55) Social studies standards. Incorporate the history of organized labor and the collective bargaining process into the model academic standards for social studies.

115.28(58) (58) Assessment for interstate compact on educational opportunity for military children. Annually determine the amount of the assessment under s. 115.997 (14) (b). The amount shall be the lesser of $1,000 or the amount calculated by multiplying $1 by the number of children of military families, as defined in s. 115.997 (2) (b), who are enrolled in public schools in this state.

115.28(59) (59) Academic and career planning.

115.28(59)(a)(a) Ensure that, beginning in the 2017-18 school year, every school board is providing academic and career planning services to pupils enrolled in grades 6 to 12 in the school district.

115.28(59)(b) (b) Procure, install, and maintain information technology, including computer software, to be used statewide by school districts to provide academic and career planning services to pupils in grades 6 to 12.

115.28(59)(c) (c) Provide guidance, training, and technical assistance to school districts and school district staff, including teachers and counselors, on how to implement model academic and career plans, including training and technical assistance that is necessary to implement the information technology under par. (b).

115.28(59)(d) (d) Promulgate rules to implement this subsection.

115.28(60) (60) Teach for America. Distribute the amounts appropriated under s. 20.255 (3) (cm) to Teach for America, Inc., to recruit and prepare individuals to teach in low-income or urban school districts in this state.

115.28 History History: 1971 c. 40, 125; 1973 c. 89, 90; 1975 c. 39, 115, 199, 220, 224, 395, 422; 1977 c. 26, 29, 203, 418, 429; 1979 c. 28, 331; 1979 c. 346 ss. 10, 15; 1979 c. 355; 1981 c. 20, 241; 1983 a. 27, 412; 1985 a. 12; 1985 a. 29 ss. 1686m, 1689, 3202 (43); 1987 a. 27, 159; 1989 a. 31, 56, 297, 336, 359; 1991 a. 39, 93, 108, 164, 227, 250, 269, 315; 1993 a. 16, 27, 213, 223, 335, 339, 437, 455, 492; 1995 a. 27 ss. 3847g to 3858, 9126 (19), 9145 (1); 1995 a. 225; 1997 a. 27, 113, 114, 164, 240, 245, 252; 1999 a. 9, 19, 32, 124, 185, 186; 2001 a. 16; 2003 a. 33, 42; 2005 a. 25 ss. 1108, 1855, 1856m, 1856w; 2005 a. 218, 220, 466; 2007 a. 20 ss. 2683 to 2684m, 9121 (6) (a); 2007 a. 68, 222; 2009 a. 28, 64, 99, 220, 302, 329; 2011 a. 32, 157, 166, 173, 209; 2013 a. 20.

115.28 Annotation The department of public instruction may, if so authorized under s. 16.54, implement the school lunch program and special food service plan for children in secular and sectarian private schools and child-care institutions without violating the U.S. or Wisconsin constitutions. 63 Atty. Gen. 473.



115.29 General powers.

115.29  General powers. The state superintendent may:

115.29(1) (1) Designate representative. Designate the deputy state superintendent or another employee of the department as the state superintendent's representative on any body on which the state superintendent is required to serve, except the board of regents of the University of Wisconsin System.

115.29(2) (2) Educational meetings. Attend such educational meetings and make such investigations as the state superintendent deems important and as will acquaint the state superintendent with the different systems of public schools in the United States.

115.29(3) (3) Auxiliary instructional employees. By order, establish classes of auxiliary instructional employees and authorize their employment in the instructional program of the elementary and high schools for specific purposes and their reimbursement from the instructional budget. Auxiliary instructional employees shall not be covered as teachers as defined in s. 40.02 (55) or under s. 118.21, 118.22 or 121.006 (2) but shall be eligible under the public employee trust fund as participating employees as defined in s. 40.02 (46), if it is made applicable, other than through s. 40.21 (3), to the school district employing them.

115.29(4) (4) High school graduation equivalency.

115.29(4)(a)(a) Grant declarations of equivalency of high school graduation to persons, if in the state superintendent's judgment they have presented satisfactory evidence of having completed a recognized high school course of study or its equivalent. The state superintendent may establish the standards by which high school graduation equivalency is determined. Such standards may consist of evidence of high school courses completed in high schools recognized by the proper authorities as accredited, results of examinations given by or at the request of the state superintendent, successful completion of correspondence study courses given by acceptable correspondence study schools, a general educational development certificate of high school equivalency issued by an agency of the U.S. government, course credits received in schools meeting the approval of the state superintendent or other standards established by the state superintendent.

115.29(4)(b) (b) Promulgate rules establishing fees for issuing a declaration of equivalency of high school graduation or a general educational development certificate under par. (a). The rules may provide exemptions from the fees based on financial need.

115.29(5) (5) Teacher supply, information and analysis. Assist school boards, cooperative educational service agencies and county children with disabilities education boards to locate qualified professional school personnel, assist qualified professional school personnel to locate vacant positions and provide information and analysis of the professional school personnel supply.

115.29(6) (6) English language proficiency assessment system. Assist in the establishment of, and participate in, a consortium of state education agencies organized to obtain public and private funds to be used to purchase an English language proficiency assessment system.

115.29(7) (7) Teen pregnancy prevention. Apply for all federal funds allocated for providing instruction in any of the subjects identified in s. 118.019.

115.29 History History: 1971 c. 100 s. 23; 1971 c. 125, 211; 1977 c. 29; 1979 c. 32, 301; 1981 c. 96; 1983 a. 27; 1993 a. 492; 1995 a. 27, 111; 1997 a. 27, 35, 164; 2003 a. 33; 2005 a. 25; 2009 a. 134; 2011 a. 216.



115.295 Federal appropriations adjustments.

115.295  Federal appropriations adjustments.

115.295(1) (1) In this section, "the schedule" means the schedule under s. 20.005 (3) as published in the biennial budget act for the first fiscal year of a fiscal biennium and as approved by the joint committee on finance under s. 20.004 (2) for the 2nd fiscal year of a fiscal biennium.

115.295(2) (2)

115.295(2)(a)(a) Subject to par. (b), annually by December 1 or within 30 days after the applicable federal appropriation bill for that federal fiscal year has been enacted, whichever is later, the state superintendent shall submit to the joint committee on finance a plan identifying how the state superintendent proposes to adjust the department's federal appropriations for that state fiscal year to reflect the most recent estimate of the amount of federal funds that the department will be appropriated in that state fiscal year.

115.295(2)(b) (b) The state superintendent is required to submit a plan under par. (a) only if the department's most recent estimate of the amount of federal funds that the department will be appropriated under s. 20.255 in the current state fiscal year is less than 95% or more than 105% of the amount of federal revenue shown in the schedule for the appropriations under s. 20.255 in that fiscal year.

115.295(3) (3) After receiving a plan under sub. (2) (a), the cochairpersons of the joint committee on finance jointly shall determine whether the plan is complete. If the joint committee on finance meets and either approves or modifies and approves a plan submitted under sub. (2) (a) within 14 days after the cochairpersons determine that the plan is complete, the state superintendent shall implement the plan as approved by the committee. If the joint committee on finance does not meet and either approve or modify and approve a plan submitted under sub. (2) (a) within 14 days after the cochairpersons determine that the plan is complete, the state superintendent shall implement the proposed plan.

115.295 History History: 1997 a. 86.



115.297 Cooperative research on education programs; statewide student data system.

115.297  Cooperative research on education programs; statewide student data system.

115.297(1) (1)  Definitions. In this section:

115.297(1)(a) (a) "Agencies" means the department, the board of regents of the University of Wisconsin System, the department of children and families, the department of workforce development, the technical college system board, and the Wisconsin Association of Independent Colleges and Universities.

115.297(1)(b) (b) "Personally identifiable" means personally identifiable information, as defined in 34 CFR 99.3.

115.297(1)(c) (c) "Postsecondary education" means education at an institution of higher education occurring after the completion of high school, including undergraduate, graduate and professional education.

115.297(1)(d) (d) "Student data" means information contained in education records, as defined in 34 CFR 99.3, and pupil records, as defined in s. 118.125 (1) (d).

115.297(2) (2) Evaluations and studies of education programs. Any of the agencies on their own or jointly with one or more of the other agencies may evaluate and study education programs operated or supervised by one or more of the other agencies, pursuant to the written agreement entered into under sub. (3), for the purpose of improving student academic achievement beginning with preschool programs and continuing through postsecondary education.

115.297(3) (3) Written agreement. By February 1, 2010, the agencies shall enter into a written agreement that does all of the following:

115.297(3)(a) (a) Requires that the agencies establish and maintain a longitudinal data system of student data that links such data from preschool programs to postsecondary education programs, describes the process by which the data system will be established and maintained, and ensures its interoperability with the work force data systems maintained by the department of workforce development. The data system may consist of separate record systems integrated through agreement and data transfer mechanisms.

115.297(3)(b) (b) Describes the process by which any of the agencies on their own or jointly with one or more of the other agencies may evaluate and study education programs operated or supervised by one or more of the other agencies for the purpose of improving student academic achievement beginning with preschool programs and continuing through postsecondary education.

115.297(3)(c) (c) Prohibits any of the agencies from evaluating or studying another agency's education programs without the approval of the latter agency and a written agreement specifying the level of supervision and involvement that each of the agencies will have in the work performed.

115.297(3)(d) (d) Requires the agencies to exchange student and work force data to the extent necessary to perform the evaluation or study approved under par. (c).

115.297(3)(e) (e) Establishes a system for the agencies to enter into data-sharing agreements with each other and with public and private research organizations under sub. (4).

115.297(3)(f) (f) Establishes a process by which one or more of the agencies may collaborate with other persons, including state agencies, to import workforce or other data into the longitudinal data system under par. (a) to assist with an evaluation or study approved under par. (c).

115.297(3)(g) (g) Commits the agencies to protect student privacy and comply with laws pertaining to the privacy of student data.

115.297(4) (4) Data sharing.

115.297(4)(a)(a) Except as provided in par. (b), any of the agencies may submit student or work force data to the longitudinal data system under sub. (3) (a), to another agency, or to a public or private research organization, to support an evaluation or study under this section.

115.297(4)(b) (b) Any of the agencies may disclose personally identifiable student data to the longitudinal data system under sub. (3) (a), to another agency, or to a public or private research organization, to support an evaluation or study under this section if the disclosure is in connection with a data-sharing agreement that does all of the following:

115.297(4)(b)1. 1. Specifies the purpose, scope, and duration of the data-sharing agreement.

115.297(4)(b)2. 2. Requires the recipient to use personally identifiable student data only for the purpose specified in subd. 1.

115.297(4)(b)3. 3. Describes the specific data access, use, and security restrictions with which the recipient will comply.

115.297(4)(b)4. 4. Requires that the personally identifiable student data be destroyed or returned when no longer needed for the purpose specified in subd. 1. or upon expiration of the data-sharing agreement, whichever occurs first.

115.297(4)(b)5. 5. If the disclosure is to a public or private research organization, prohibits the personal identification of any person by individuals other than authorized representatives of the recipient who have legitimate interests in the information.

115.297(5) (5) Existing authority; exceptions.

115.297(5)(a)(a) Nothing in this section, and nothing in the written agreement under sub. (3) or in a data-sharing agreement entered into under sub. (4), may be construed to infringe upon or diminish the legal authority of any of the agencies.

115.297(5)(b) (b) Failure of any of the agencies to enter into a written agreement under sub. (3) does not affect the powers and duties conferred upon the other agencies under this section or under s. 36.11 (31) or 38.04 (19).

115.297(5)(c) (c) Notwithstanding sub. (3), the Wisconsin Association of Independent Colleges and Universities is not required to enter into the written agreement under that subsection. Notwithstanding sub. (2), if the Wisconsin Association of Independent Colleges and Universities does not enter into the written agreement, none of the other agencies may evaluate or study the association's education programs without the approval of the association.

115.297(6) (6) Report. Annually by October 1, the agencies shall submit a joint report to the secretary of administration regarding their progress in establishing a longitudinal data system under sub. (3) (a).

115.297 History History: 2009 a. 59; 2013 a. 20.



115.30 Forms and reports.

115.30  Forms and reports.

115.30(1)(1) The department shall prepare for the use of school officers suitable forms for making reports, and suitable outlines as aids in conducting school meetings. With the exception of changes due to statute or rule revision, the department shall give school districts a one-year advance notice of any changes to be made to the forms and reports. School district officers and employees shall maintain a uniform recording of accounting as prescribed by the department and make such reports to the department as will enable it to distribute state school fund appropriations and state educational appropriations to the schools and persons entitled thereto, and to properly discharge the other duties of the department.

115.30(2) (2) The department may require all school boards to report to it, on forms provided, the name of the school and its location, the name and address of the teachers, the number of months of school maintained during the year, the opening and closing dates, the names and ages of all pupils enrolled between the ages of 6 and 18, the names and post-office addresses and places of residence of the parents of such pupils, the number of the school district and the distance such pupils reside from the schoolhouse, the number of days each pupil was present during each month and any other information requested by it.

115.30(3) (3) On or before each October 15, each administrator of a public or private school system or a home-based private educational program shall submit, on forms provided by the department, a statement of the enrollment on the 3rd Friday of September in the elementary and high school grades under his or her jurisdiction to the department which shall prepare such reports as will enable the public and private schools and home-based private educational programs to make projections regarding school buildings, teacher supply and funds required. The administrator of each private school system and home-based private educational program shall indicate in his or her report whether the system or program meets all of the criteria under s. 118.165 (1).

115.30(4) (4) In the biennial report under s. 15.04 (1) (d), the state superintendent also shall report:

115.30(4)(a) (a) The condition of all schools under the state superintendent's supervision.

115.30(4)(b) (b) An abstract of the public school reports made to the state superintendent.

115.30(4)(c) (c) The state superintendent's visits to educational institutions.

115.30(4)(d) (d) The work done by the department in the performance of its duties.

115.30(4)(e) (e) Plans for improving the schools and advancing education.

115.30(4)(f) (f) A summary of the receipts and disbursements of all schools under the state superintendent's jurisdiction.

115.30(4)(g) (g) Such other matters as the state superintendent deems appropriate.

115.30(5) (5) The department shall make certified copies, when required, of any papers deposited or filed or records kept in the department, and of any act or decision made by it. The fee therefor shall be 15 cents per page.

115.30 History History: 1975 c. 224; 1977 c. 196 s. 131; 1977 c. 273; 1981 c. 314; 1983 a. 512; 1993 a. 492; 1995 a. 27 ss. 3864 to 3866, 9145 (1); 1997 a. 27.



115.31 License or permit revocation; reports; investigation.

115.31  License or permit revocation; reports; investigation.

115.31(1)(1) In this section:

115.31(1)(a) (a) "Administrator" means the chief administrative officer of an educational agency. If the chief administrative officer is the subject of a report under this section, "administrator" means the presiding officer of the governing board of the educational agency or the secretary of the department in which the educational agency is located.

115.31(1)(b) (b) "Educational agency" means a school district, cooperative educational service agency, state correctional institution under s. 302.01, juvenile correctional facility, as defined in s. 938.02 (10p), secured residential care center for children and youth, as defined in s. 938.02 (15g), the Wisconsin Center for the Blind and Visually Impaired, the Wisconsin Educational Services Program for the Deaf and Hard of Hearing, the Mendota Mental Health Institute, the Winnebago Mental Health Institute, a state center for the developmentally disabled, a private school, or a private, nonprofit, nonsectarian agency under contract with a school board under s. 118.153 (3) (c).

115.31(1)(c) (c) "Immoral conduct" means conduct or behavior that is contrary to commonly accepted moral or ethical standards and that endangers the health, safety, welfare or education of any pupil. "Immoral conduct" includes the intentional use of an educational agency's equipment to download, view, solicit, seek, display, or distribute pornographic material.

115.31(2) (2) Except as provided under sub. (2g), after written notice of the charges and of an opportunity for defense, any license granted by the state superintendent may be revoked by the state superintendent for incompetency or immoral conduct on the part of the licensee.

115.31(2g) (2g) Notwithstanding subch. II of ch. 111, the state superintendent shall revoke a license granted by the state superintendent, without a hearing, if the licensee is convicted of any Class A, B, C, or D felony under ch. 940 or 948, except ss. 940.08 and 940.205, for a violation that occurs on or after September 12, 1991, or any Class E, F, G, or H felony under ch. 940 or 948, except ss. 940.08 and 940.205, for a violation that occurs on or after February 1, 2003.

115.31(2r) (2r)

115.31(2r)(a)(a) Except as provided under par. (b), the state superintendent may not reinstate a license revoked under sub. (2g) for 6 years following the date of the conviction, and may reinstate a license revoked under sub. (2g) only if the licensee establishes by clear and convincing evidence that he or she is entitled to reinstatement.

115.31(2r)(b) (b) The state superintendent shall reinstate a license revoked under sub. (2g), prior to the expiration of the 6-year period following the conviction, if he or she receives from the court in which the conviction occurred a certificate stating that the conviction has been reversed, set aside or vacated.

115.31(3) (3) An administrator shall do all of the following:

115.31(3)(a) (a) Report to the state superintendent the name of any person employed by the educational agency and licensed by the state superintendent, and include a complete copy of the licensee's personnel file and all records related to any investigation of the licensee conducted by or on behalf of the educational agency, if any of the following occurs:

115.31(3)(a)1. 1. The person is charged with a crime under ch. 948, including a crime specified under s. 948.015, a felony with a maximum term of imprisonment of at least 5 years or a crime in which the victim was a child.

115.31(3)(a)2. 2. The person is convicted of a crime described under subd. 1. or of 4th degree sexual assault under s. 940.225 (3m).

115.31(3)(a)3. 3. The person is dismissed, or his or her contract is not renewed, by the employer based in whole or in part on evidence that the person engaged in immoral conduct.

115.31(3)(a)4. 4. The person resigns and the administrator has a reasonable suspicion that the resignation relates to the person having engaged in immoral conduct.

115.31(3)(b) (b) Report to the state superintendent the name of any person employed by the educational agency who is not licensed by the state superintendent if the person is convicted of a crime described under par. (a) 1. or of 4th degree sexual assault under s. 940.225 (3m).

115.31(3)(c) (c) Send a copy of any report that is made to the state superintendent under par. (a) or (b) to the person who is the subject of the report.

115.31(4) (4) If an administrator requests a person who is employed by an educational agency and licensed by the state superintendent to resign, and the administrator has a reasonable suspicion that the person engaged in immoral conduct, the administrator shall inform the person of the duty to report to the state superintendent under sub. (3) (a) 4.

115.31(5) (5)

115.31(5)(a)(a) A report under sub. (3) shall be made within 15 days after the administrator becomes aware of the charge, conviction, dismissal, nonrenewal or resignation.

115.31(5)(b) (b) Any administrator who in good faith reports or fails to report information under sub. (3), and any other person who reports information under sub. (3) to the state superintendent, is immune from civil liability for such acts or omissions.

115.31(6) (6)

115.31(6)(a)(a) Upon receiving a report under sub. (3) (a) 2. or (b) indicating that a person was convicted of a crime, the state superintendent shall verify the conviction.

115.31(6)(b) (b) Upon receiving a report under sub. (3) relating to a person licensed by the state superintendent, the state superintendent shall investigate to determine whether to initiate revocation proceedings. The state superintendent shall post on the department's Internet site the name of the licensee who is under investigation. During the investigation the state superintendent shall keep confidential all information pertaining to the investigation except the fact that an investigation is being conducted and the date of the revocation hearing.

115.31(6)(c) (c) The department shall maintain a record of all investigations conducted under par. (b) that indicates the name of the licensee, the date the investigation began, the reason for the investigation, and the result of the investigation. Whenever an investigation results in the revocation of a license, the department shall post on its Internet site the name of the person whose license was revoked.

115.31(6m) (6m) The department of public instruction shall, without a hearing, revoke a license or permit granted by the department of public instruction if the department of revenue certifies under s. 73.0301 that the licensee or permit holder is liable for delinquent taxes or if the department of workforce development certifies under s. 108.227 that the licensee or permit holder is liable for delinquent unemployment insurance contributions.

115.31(7) (7) Any person who intentionally fails to report as required under this section may be fined not more than $1,000 or imprisoned for not more than 6 months or both.

115.31(8) (8) The state superintendent shall promulgate rules to implement and administer this section.

115.31 History History: 1991 a. 42 ss. 1 to 3, 4r; 1993 a. 16, 98; 1995 a. 27 s. 9145 (1); 1995 a. 77; 1997 a. 27, 237; 1999 a. 9; 2001 a. 57, 103, 109; 2005 a. 344; 2011 a. 84; 2013 a. 36.

115.31 Annotation A woman attempting to protect the lives of her daughter and granddaughters by shooting their potential attacker after issuing numerous warnings and taking actions in an apparent attempt to avoid shooting did not act contrary to commonly accepted moral or ethical standards. That she was convicted of carrying a concealed weapon did not necessarily show moral turpitude or bad purpose. Epstein v. Benson, 2000 WI App 195, 238 Wis. 2d 717, 618 N.W.2d 224, 99-1338.



115.315 Memorandum of understanding; license restriction and suspension.

115.315  Memorandum of understanding; license restriction and suspension. As provided in the memorandum of understanding under s. 49.857, the department shall restrict or suspend a license or permit granted by the department if the licensee or permit holder is delinquent in making court-ordered payments of child or family support, maintenance, birth expenses, medical expenses or other expenses related to the support of a child or former spouse or if the licensee or permit holder fails to comply, after appropriate notice, with a subpoena or warrant issued by the department of children and families or a county child support agency under s. 59.53 (5) and related to paternity or child support proceedings.

115.315 History History: 1997 a. 191; 2007 a. 20.



115.33 Inspection of school buildings.

115.33  Inspection of school buildings.

115.33(1) (1) In this section:

115.33(1)(a) (a) "In compliance" means in compliance with subchs. I and IV of ch. 101, ch. 145 and ss. 254.11 to 254.178 and the rules promulgated under subchs. I and IV of ch. 101, ch. 145 and ss. 254.11 to 254.178.

115.33(1)(b) (b) "Proposed use" means a function that the school board has indicated by resolution that it intends to pursue within the current school year or the next 2 succeeding school years.

115.33(2) (2)

115.33(2)(a)(a) The state superintendent may request the department of safety and professional services to inspect a public school if any of the following occurs:

115.33(2)(a)1. 1. Any elector in the school district complains in writing to the state superintendent that the school is inadequate or is otherwise unfit for school purposes.

115.33(2)(a)2. 2. The school board of the school district in which the school is located requests the state superintendent to do so. The school board may also request an opinion as to whether the school is adequate for a proposed use.

115.33(2)(a)3. 3. The state superintendent determines there is significant evidence that the school is not in compliance.

115.33(2)(b) (b) The department of safety and professional services shall inspect the school within 30 days after receiving a request from the state superintendent under par. (a).

115.33(3) (3)

115.33(3)(a)(a) If the state superintendent determines that a school is not in compliance, and the department of safety and professional services, based on its inspection of the school, concurs in the determination, the state superintendent may order the school board to repair, improve, remodel or close the school by a stated date. An order issued under this paragraph constitutes a preliminary finding of noncompliance with the standard under s. 121.02 (1) (i).

115.33(3)(b) (b)

115.33(3)(b)1.1. If the state superintendent determines that a school is not in compliance and is not worth repairing, and the department of safety and professional services, based on its inspection of the school, concurs in the determination, the state superintendent may order the school board to develop a plan that describes how the school board will achieve compliance with the standard under s. 121.02 (1) (i). The plan shall specify the time within which compliance with the standard under s. 121.02 (1) (i) shall be achieved. The state superintendent shall hold a public hearing on the plan in the school district and may, as a result of the hearing, recommend changes to the plan. The state superintendent may withhold up to 25% of the school district's state aid if the school district fails to achieve compliance with the standard under s. 121.02 (1) (i) within the period specified in the plan.

115.33(3)(b)2. 2. Section 121.02 (3) does not apply to determinations under subd. 1. or to orders issued under subd. 1.

115.33(4) (4) The state superintendent shall conduct a study of the physical condition and capacity of the public schools and their suitability for use as public schools. The state superintendent shall submit a report summarizing the results of the study to the appropriate standing committees of the legislature under s. 13.172 (3).

115.33 History History: 1989 a. 31; 1993 a. 450; 1995 a. 27 ss. 3867 to 3870, 9116 (5) and 9145 (1); 1997 a. 27, 310; 2011 a. 32.



115.34 School lunch program.

115.34  School lunch program.

115.34(1) (1) The department may contract for the operation and maintenance of school lunch programs and for the distribution, transportation, warehousing, processing and insuring of food products provided by the federal government. The form and specifications of such contracts shall be determined by the department. Amounts remaining unpaid for 60 days or more after they become payable under the terms of such contracts shall be deemed past due and shall be certified to the department of administration on October 1 of each year and included in the next apportionment of state special charges to local units of government as special charges against the school districts and municipalities charged therewith.

115.34(2) (2) The state superintendent shall make payments to school districts, private schools, charter schools under s. 118.40 (2r), tribal schools, the program under s. 115.52, and the center under s. 115.525 for school lunches served to children in the prior year as determined by the state superintendent from the appropriation under s. 20.255 (2) (cn). Payments shall equal the state's matching obligation under 42 USC 1751 et seq. Payments in the current year shall be determined by prorating the state's matching obligation based on the number of school lunches served to children in the prior year. In this subsection, "private school" means any school defined in s. 115.001 (3r) which complies with the requirements of 42 USC 2000d.

115.34 History History: 1971 c. 125, 215; 1975 c. 39, 224; 1977 c. 29; 1979 c. 221 ss. 584m, 2200 (43); 1983 a. 27; 1983 a. 189 s. 329 (17m); 1983 a. 512 s. 8; 1995 a. 27 s. 9145 (1); 1997 a. 27; 2005 a. 25; 2009 a. 302.

115.34 Annotation The United States and Wisconsin constitutions do not prohibit the state from disbursing state matching funds under the National School Lunch Act to private as well as public schools. 69 Atty. Gen. 109.



115.341 School breakfast program.

115.341  School breakfast program.

115.341(1) (1) From the appropriation under s. 20.255 (2) (cm), the state superintendent shall reimburse each school board 15 cents for each breakfast served at a school that meets the requirements of 7 CFR 220.8 or 220.8a, whichever is applicable, and shall reimburse each governing body of a private school or tribal school 15 cents for each breakfast served at the private school or tribal school that meets the requirements of 7 CFR 220.8 or 220.8a, whichever is applicable.

115.341(2) (2) If the appropriation under s. 20.255 (2) (cm) in any fiscal year is insufficient to pay the full amount of aid under this section, the state superintendent shall prorate state aid payments among the school boards and governing bodies of private schools and tribal schools entitled to the aid.

115.341 History History: 1993 a. 168; 1995 a. 27 s. 9145 (1); 1997 a. 27; 1999 a. 9; 2007 a. 20; 2009 a. 302.



115.343 Wisconsin school day milk program.

115.343  Wisconsin school day milk program.

115.343(1) (1) The department shall establish a school day milk program. A public, private, or tribal school participating in the program shall offer each eligible child one half-pint of Wisconsin-produced whole milk, 2% milk, 1.5% milk, one percent milk, 0.5% milk, skim milk or chocolate milk on each day in which school is in session. If a child is allergic to milk or has metabolic disorders or other conditions which prohibit him or her from drinking milk, the child shall be offered juice as a substitute. Any school that participates in the program is encouraged to consider bids from local milk suppliers. The school shall keep all information related to the identity of the pupils who receive a beverage under the program confidential. In this subsection, "Wisconsin-produced" means that all or part of the raw milk used by the milk processor was produced in this state.

115.343(2) (2) A child who is enrolled in a school in prekindergarten classes to grade 5 is eligible to receive a beverage specified in sub. (1) if all of the following apply:

115.343(2)(a) (a) The child does not receive the beverage through the federal special milk program under 42 USC 1772 (b).

115.343(2)(b) (b) The child meets the income eligibility standard for a free or reduced-price lunch in the federal school lunch program under 42 USC 1758 (b).

115.343(2)(c) (c) The child does not receive the beverage during the school's breakfast or lunch period.

115.343(3) (3) The department shall pay each participating school the full cost of beverages under sub. (1) served to children eligible under sub. (2) in the prior school year from the appropriation under s. 20.255 (2) (cp).

115.343(4) (4) If the appropriation under s. 20.255 (2) (cp) in any fiscal year is insufficient to pay the full amount of aid under this section, state aid payments shall be prorated among the schools entitled to such aid.

115.343(5) (5) The department shall maintain a count of the number of children who are served beverages under this section.

115.343 History History: 1987 a. 27, 399; 1991 a. 39; 2001 a. 16; 2009 a. 302.



115.345 Nutritional improvement for elderly.

115.345  Nutritional improvement for elderly.

115.345(1) (1) Any school district approved by the state superintendent may establish a system to provide the opportunity for authorized elderly persons to participate in its school lunch program. If a school board desires to establish such a service, it shall develop a plan for the provision of food services for elderly persons and submit the plan to the state superintendent. Upon petition of 5% of the voters in the school district who voted in the last school board election, the school board shall formulate a food services plan, provided that hot food service facilities are available to school children in the district.

115.345(2) (2) Each plan shall provide at least one meal per day for each day that school is in regular session. The school board may provide additional service at other times in its discretion, if the number of eligible persons in the district or adjacent districts is of sufficient size, in the opinion of the state superintendent, so that unwarranted production expense is not incurred.

115.345(3) (3) Any school board which operates a food services plan for elderly persons under this section shall make facilities available for service to elderly persons at every high school and junior high school in the district which provides hot food service to its students. Upon application, the state superintendent may grant exceptions from compliance with this subsection for reasons of safety, convenience or insufficient interest in a given neighborhood. The school board may, in addition, provide service at elementary schools if desired.

115.345(4) (4) Meals may be served at schools where they are served to students or at any site more convenient to the majority of authorized elderly persons interested in the service. Food may be transported to authorized elderly persons who are unable to leave their homes or distributed to nonprofit organizations for such purposes. However, no state funds under this section may be used for food delivery to individual homes. The state superintendent may require consolidation of programs between districts and between schools if such a procedure will be convenient and economical.

115.345(5) (5) The school board may file a claim with the department for reimbursement for reasonable expenses incurred, excluding capital equipment costs, but not to exceed 15% of the cost of the meal or 50 cents per meal, whichever is less. Any cost in excess of the lesser amount may be charged to participants. If the department approves the claim, it shall certify that payment is due and the secretary of administration shall pay the claim from the appropriation under s. 20.255 (2) (cn).

115.345(6) (6) All meals served must meet the approval of the state superintendent who shall establish minimum nutritional standards not inconsistent with federal standards and reasonable expenditure limits such that the average cost per meal is not excessive. The state superintendent shall give special consideration to dietary problems of elderly persons in formulating a nutritional plan. However, no school board shall be required to provide special foods for individual persons with allergies or medical disorders.

115.345(7) (7) Participants in a program under this section may be required to document their Wisconsin residency in a manner approved by the department. The state superintendent may issue identification cards to such persons if necessary.

115.345(7m) (7m) A private school or tribal school may establish a food services plan for elderly persons. If the plan meets all of the requirements of this section and is approved by the state superintendent, the private school or tribal school is eligible for reimbursement in the same manner as school districts under sub. (5).

115.345(8) (8) The state superintendent shall adopt reasonable rules necessary to implement this section.

115.345(9) (9) In this section, "authorized elderly person" means any resident of the state who is 60 years of age or more, or the spouse of any such person. A school board may admit nonresident persons who would otherwise qualify into its program except that no state funds under this section may be used to subsidize any portion of the meals served to such persons.

115.345 History History: 1973 c. 190; 1987 a. 241; 1989 a. 269; 1995 a. 27; 1997 a. 27; 2003 a. 33; 2009 a. 302.



115.347 Direct certification of eligibility for school nutrition programs.

115.347  Direct certification of eligibility for school nutrition programs.

115.347(1)(1) Beginning in the 1994-95 school year, a school board may submit enrollment data to the department of children and families for the purpose of directly certifying children as eligible for free or reduced-price meals under the federal school nutrition programs. The department of children and families shall prescribe a format for the report.

115.347(2) (2) Whenever a school district that is located in whole or in part in a county that has converted to the client assistance for reemployment and economic support data system submits a report under sub. (1) in the prescribed format, the department of children and families shall determine which children enrolled in the school district are members of Wisconsin Works groups participating under s. 49.147 (3) to (5) or of families receiving aid to families with dependent children or food stamps and shall provide the information to the school board as soon thereafter as possible. The school board shall use the information to directly certify children as eligible for free or reduced-price meals served by the school district under federal school nutrition programs, pursuant to 42 USC 1758 (b) (2) (C) (ii) and (iii).

115.347(3) (3) The state superintendent shall assist school boards in developing a method for submitting enrollment data to the department of children and families under sub. (1).

115.347 History History: 1993 a. 168; 1995 a. 27 ss. 3872, 9130 (4), 9145 (1); 1995 a. 289; 1997 a. 3, 27; 2007 a. 20.



115.35 Health problems education program.

115.35  Health problems education program.

115.35(1) (1) A critical health problems education program is established in the department. The program shall be a systematic and integrated program designed to provide appropriate learning experiences based on scientific knowledge of the human organism as it functions within its environment and designed to favorably influence the health, understanding, attitudes and practices of the individual child which will enable him or her to adapt to changing health problems of our society. The program shall be designed to educate youth with regard to critical health problems and shall include, but not be limited to, the following topics as the basis for comprehensive education curricula in all elementary and secondary schools: controlled substances, as defined in s. 961.01 (4); controlled substance analogs, as defined in s. 961.01 (4m); alcohol; tobacco; mental health; sexually transmitted diseases, including acquired immunodeficiency syndrome; human growth and development; and related health and safety topics. Participation in the human growth and development topic of the curricula shall be entirely voluntary. The department may not require a school board to use a specific human growth and development curriculum.

115.35(2) (2) In carrying out this section, the state superintendent may, without limitation because of enumeration:

115.35(2)(a) (a) Establish guidelines to help school districts develop comprehensive health education programs.

115.35(2)(b) (b) Establish special in-service programs to provide professional preparation in health education for teachers throughout the state.

115.35(2)(c) (c) Provide leadership institutions of higher education to develop and extend curricula in health education for professional preparation in both in-service and preservice programs.

115.35(2)(d) (d) Develop cooperative programs between school districts and institutions of higher education whereby the appropriate health personnel of such institutions would be available to guide the continuing professional preparation of teachers and the development of curricula for local programs.

115.35(2)(e) (e) Assist in the development of plans and procedures for the evaluation of health education curricula.

115.35(3) (3) The department may appoint a council consisting of representatives from universities and colleges, law enforcement, the various fields of education, the voluntary health agencies, the department of health services, the professional health associations and other groups or agencies it deems appropriate to advise it on the implementation of this section, including teachers, administrators and local school boards.

115.35(4) (4) The department shall cooperate with agencies of the federal government and receive and use federal funds for the purposes of this section.

115.35(5) (5) In each report under s. 15.04 (1) (d), the state superintendent shall include information:

115.35(5)(a) (a) As to the scope and nature of programs undertaken under this section.

115.35(5)(b) (b) As to the degree and nature of cooperation being maintained with other state and local agencies.

115.35(5)(c) (c) As to the state superintendent's recommendations to improve such programs and cooperation.

115.35 History History: 1971 c. 219; 1977 c. 196 s. 131; 1977 c. 418; 1981 c. 291; 1985 a. 56; 1989 a. 203; 1993 a. 492; 1995 a. 27 ss. 3873, 9126 (19), 9145 (1); 1995 a. 448; 1997 a. 27; 2007 a. 20 s. 9121 (6) (a).



115.355 Assistance to schools for instruction on adoption.

115.355  Assistance to schools for instruction on adoption. The department shall annually and upon request disseminate to appropriate public school staff information about materials and services available through the state adoption center under s. 48.55 which may serve as resources for instruction on adoption for pupils in grades kindergarten through 12.

115.355 History History: 1997 a. 104; 1999 a. 9.



115.36 Assistance to schools for alcohol and other drug abuse programs.

115.36  Assistance to schools for alcohol and other drug abuse programs.

115.36(1)(1) The purpose of this section is to enable and encourage public, private, and tribal schools to develop comprehensive programs to prevent or ameliorate alcohol and other drug abuse among minors.

115.36(2) (2) The department shall:

115.36(2)(a) (a) Develop and conduct training programs for the professional staff of public, private, and tribal schools in alcohol and other drug abuse prevention, intervention, and instruction programs.

115.36(2)(b) (b) Provide consultation and technical assistance to public, private, and tribal schools for the development and implementation of alcohol and other drug abuse prevention, intervention, and instruction programs.

115.36(2)(c) (c) Provide fellowship grants to support advanced training or education in comprehensive school health and alcohol and other drug abuse education.

115.36(2)(d) (d) Provide access to informational resources for alcohol and other drug abuse education programs and services including, but not limited to:

115.36(2)(d)1. 1. The screening, revision and evaluation of available information resources.

115.36(2)(d)2. 2. The establishment of a central depository and loan program for high cost informational resources.

115.36(2)(d)3. 3. The systematic dissemination of information concerning available resources to appropriate public, private, and tribal school staff.

115.36(2)(e) (e) Create a council under s. 15.04 (1) (c) to advise the department concerning the administration of this section.

115.36(3) (3)

115.36(3)(a)(a) The department shall, from the appropriation under s. 20.255 (2) (kd), fund school district projects designed to assist minors experiencing problems resulting from the use of alcohol or other drugs or to prevent alcohol or other drug abuse by minors. The department shall:

115.36(3)(a)1. 1. Administer grant application and disbursement of funds.

115.36(3)(a)2. 2. Monitor program implementation.

115.36(3)(a)3. 3. Assist in and ensure evaluation of projects.

115.36(3)(a)4. 4. Report biennially in its report under s. 15.04 (1) (d) on program progress and project evaluation.

115.36(3)(a)5. 5. Promulgate necessary rules for the implementation of this subsection.

115.36(3)(b) (b) Grants under this subsection may not be used to replace funding available from other sources.

115.36(3)(c) (c) Grants under this subsection may be made only where there is a matching fund contribution from the local area in which a program is designed to operate of 20% of the amount of the grant obtained under this subsection. Private funds and in-kind contribution may be applied to meet the requirement of this paragraph.

115.36(3)(d) (d) A school district applying for aid under this subsection shall submit a copy of the application to the county department under s. 51.42 for its advisory review. The county department under s. 51.42 may, and the council established under sub. (2) (e) shall, submit an advisory recommendation with respect to the application to the department prior to the approval or denial of the application.

115.36 History History: 1979 c. 331; 1981 c. 20 s. 2202 (42) (b); 1983 a. 27 s. 2202 (42); 1983 a. 524; 1985 a. 176; 1989 a. 31, 122; 1999 a. 9; 2009 a. 302.



115.3615 Head start supplement.

115.3615  Head start supplement. From the appropriation under s. 20.255 (2) (eh), the state superintendent shall distribute funds to agencies determined by the state superintendent to be eligible for designation as head start agencies under 42 USC 9836 to provide comprehensive health, educational, nutritional, social and other services to economically disadvantaged children and their families. The state superintendent shall distribute the funds in a manner consistent with 42 USC 9831 to 9852 except that there is no matching fund requirement. The state superintendent shall give preference in funding under this section to agencies that are receiving federal funds under 42 USC 9831 to 9852 and to agencies that operate full-time or early head start programs. Funds distributed under this section may be used to match available federal funds under 42 USC 9831 to 9852 only if the funds are used to secure additional federal funds for the purposes under this section.

115.3615 History History: 1989 a. 122 ss. 53c to 53e; 1991 a. 39, 269 s. 614g; Stats. 1991 s. 115.3615; 1995 a. 27 s. 9145 (1); 1997 a. 27; 1999 a. 9; 2005 a. 25.



115.363 Second Chance Partners for Education.

115.363  Second Chance Partners for Education.

115.363(1) (1) In this section:

115.363(1)(a) (a) "Disengaged pupils" means pupils who are children at risk, as defined in s. 118.153 (1) (a), and other pupils identified by the school board.

115.363(1)(b) (b) "Work-based learning program" means a program that provides occupational training and work-based learning experiences.

115.363(2) (2)

115.363(2)(a)(a) A school board may contract under s. 118.15 (1) (d) or 118.153 (3) (c) with the Second Chance Partners for Education, or any other nonprofit corporation operating a program in which disengaged high school pupils attend a work-based learning program while earning high school diplomas, for pupils enrolled in the school district.

115.363(2)(b) (b) The school board shall pay to each nonprofit corporation with which it contracts under par. (a) an amount that is no more than the amount paid per pupil under s. 118.40 (2r) (e) 2m., 2n., or 2p. in the current school year multiplied by the number of pupils participating in the program under the contract.

115.363 History History: 2011 a. 157 ss. 2 to 5; 2013 a. 20.



115.365 Assistance to schools for suicide prevention programs.

115.365  Assistance to schools for suicide prevention programs.

115.365(1)(1) The purpose of this section is to enable and encourage public, private, and tribal schools to develop programs designed to prevent suicide among minors.

115.365(2) (2) The department, in conjunction with the department of health services and the department of children and families, shall:

115.365(2)(a) (a) Develop and conduct training programs in suicide prevention for the professional staff of public, private, and tribal schools and county departments under ss. 46.215, 46.22, and 51.42. The programs shall include information on how to assist minors in the positive emotional development which will help prevent suicidal tendencies; the detection, by minors, school staff, and parents, of conditions which indicate suicidal tendencies; the proper action to take when there is reason to believe that a minor has suicidal tendencies or is contemplating suicide; and the coordination of school suicide prevention programs and activities with the suicide prevention and intervention programs and activities of other state and local agencies. Persons other than the professional staff of public, private, and tribal schools and county departments under ss. 46.215, 46.22, and 51.42 may attend the training programs. The department may charge such persons a fee sufficient to cover the increased costs to the department of their participation in the programs.

115.365(2)(b) (b) Provide consultation and technical assistance to public, private, and tribal schools for the development and implementation of suicide prevention programs and the coordination of those programs with the suicide prevention and intervention programs of other state and local agencies.

115.365(3) (3) Each school board and the governing body of each private school annually shall inform their professional staff of the resources available from the department and other sources regarding suicide prevention. The department annually shall provide school boards and the governing bodies of private and tribal schools with a model notice, describing the suicide prevention services that it has developed and how staff may access those services, that school boards and governing bodies of private and tribal schools may use to inform their professional staff.

115.365 History History: 1985 a. 29, 176; 1987 a. 403; 1995 a. 27 s. 9126 (19); 2007 a. 20 ss. 2690, 9121 (6) (a); 2007 a. 220; 2009 a. 302.



115.366 Alternative education grants.

115.366  Alternative education grants.

115.366(1) (1) From the appropriation under s. 20.255 (2) (cf), the department shall award grants to school districts and consortia of school districts for alternative education programs, as defined by the department by rule. The department shall encourage rural school districts and consortia of school districts to apply for grants under this section.

115.366(2) (2) The department shall promulgate rules to implement and administer this section.

115.366 History History: 1999 a. 9.



115.367 Career and technical education incentive grants.

115.367  Career and technical education incentive grants. The state superintendent shall:

115.367(1) (1) Annually confer with the department of workforce development and the Wisconsin technical college system to identify industries and occupations within this state that face workforce shortages or shortages of adequately trained, entry-level workers. The state superintendent shall annually notify school districts of the identified industries and occupations and make this information available on the Internet site of the department of public instruction.

115.367(2) (2) Approve industry-recognized certification programs designed to mitigate workforce shortages in any of the industries or occupations identified under sub. (1).

115.367(3) (3)

115.367(3)(a)(a) Beginning in the 2014-15 school year, from the appropriation under s. 20.255 (2) (ct), annually award incentive grants to school districts in the amount of $1,000 per pupil for each pupil in the school district who, in the prior school year, obtained a high school diploma or a technical education high school diploma from a school in the school district, if all of the following apply:

115.367(3)(a)1. 1. The school district has an industry-recognized certification program approved under sub. (2).

115.367(3)(a)2. 2. The pupil successfully completed the industry-recognized certification program under subd. 1. in any school year in which the program was approved by the department under sub. (2).

115.367(3)(b) (b) If the appropriation under s. 20.255 (2) (ct) in any fiscal year is insufficient to pay the full amount under par. (a), the department shall prorate the amount of its payments among school districts eligible for an incentive grant under this section.

115.367 History History: 2013 a. 59.



115.368 Assistance to schools for protective behaviors programs.

115.368  Assistance to schools for protective behaviors programs.

115.368(1)(1) The purpose of this section is to enable and encourage public, private, and tribal schools to develop protective behaviors programs and anti-offender behavior programs designed to assist minors and their parents or guardians in recognizing, avoiding, preventing, and halting physically or psychologically intrusive or abusive situations that may be harmful to minors.

115.368(2) (2) The department, in conjunction with the department of health services and the department of children and families, and after consulting with established organizations providing services with a focus on children of risk, shall:

115.368(2)(a) (a) Develop and conduct protective behaviors training programs for the professional staff of public, private, and tribal schools and counties under ss. 46.034, 46.215, 46.22, 46.23, 51.42, and 51.437. The training programs shall include information on how to assist a minor and his or her parent or guardian in recognizing, avoiding, preventing, and halting physically or psychologically intrusive or abusive situations that may be harmful to the minor, including child abuse, sexual abuse, and child enticement. The training programs shall emphasize how to help minors to develop positive psychological, emotional, and problem-solving responses to such situations, and to avoid relying on negative, fearful, or solely reactive methods of dealing with such situations. The training programs shall also include information on the detection, by other minors, their parents or guardians, and school staff, of conditions that indicate that a minor is being or has been subjected to such situations; the proper action to take when there is reason to believe that a minor is being or has been subjected to such situations; and the coordination of school protective behaviors programs and activities with programs and activities of other state and local agencies. Persons other than the professional staff of public, private, and tribal schools and counties under ss. 46.034, 46.215, 46.22, 46.23, 51.42, and 51.437 may attend the training programs. The department may charge such persons a fee sufficient to cover the increased costs of materials, but not personnel cost, to the department of their participation in the programs. The department may not deny any resident of Wisconsin the opportunity to participate in a program if the person is unable to pay any fee.

115.368(2)(b) (b) Provide consultation and technical assistance to public, private, and tribal schools for the development and implementation of protective behaviors programs and the coordination of those programs with programs of other state and local agencies.

115.368 History History: 1985 a. 213; 1985 a. 332 ss. 153, 253; 1995 a. 27 s. 9126 (19); 2007 a. 20 ss. 2691, 9121 (6) (a); 2009 a. 302.



115.37 Blind and visual impairment education council.

115.37  Blind and visual impairment education council.

115.37(1)(1) In this section:

115.37(1)(a) (a) "Council" means the blind and visual impairment education council.

115.37(1)(b) (b) "Visually impaired" has the meaning given in s. 115.51 (4).

115.37(2) (2) The state superintendent shall seek the advice of and consult with the council on issues related to persons who are visually impaired. The state superintendent and the director of the Wisconsin Center for the Blind and Visually Impaired, or their designees, shall attend meetings of the council.

115.37(3) (3) The council shall do all of the following:

115.37(3)(a) (a) Meet at least twice each year.

115.37(3)(b) (b) Advise the state superintendent on such statewide services, activities, programs, investigations and research as in its judgment will benefit pupils who are visually impaired.

115.37(3)(c) (c) Make recommendations for the improvement of services provided by the Wisconsin Center for the Blind and Visually Impaired.

115.37(3)(d) (d) Review the level and quality of services available to pupils in the state who are visually impaired and make recommendations about those services.

115.37(3)(e) (e) Propose to the state superintendent ways to improve the preparation of teachers and other staff who provide services to pupils who are visually impaired.

115.37(3)(f) (f) Propose to the state superintendent ways to improve coordination between the department and other agencies in providing services to persons who are visually impaired.

115.37(4) (4) The council may initiate consultations with the department.

115.37(5) (5) The council shall have access to public files, public records and statistics kept in the department that relate to matters concerning children who are visually impaired.

115.37 History History: 1971 c. 292; 1995 a. 27 s. 9145 (1); 1997 a. 27, 164; 1999 a. 9.



115.372 Deaf and hard-of-hearing education council.

115.372  Deaf and hard-of-hearing education council.

115.372(1)(1) In this section:

115.372(1)(a) (a) "Council" means the deaf and hard-of-hearing education council.

115.372(1)(b) (b) "Hearing impaired" has the meaning given in s. 115.51 (2).

115.372(2) (2) The state superintendent shall seek the advice of and consult with the council on issues related to persons who are hearing impaired. The state superintendent and the director of the Wisconsin Educational Services Program for the Deaf and Hard of Hearing, or their designees, shall attend meetings of the council.

115.372(3) (3) The council shall do all of the following:

115.372(3)(a) (a) Meet at least twice each year.

115.372(3)(b) (b) Advise the state superintendent on such statewide services, activities, programs, investigations, and research as in its judgment will benefit pupils who are hearing impaired.

115.372(3)(c) (c) Make recommendations for the improvement of services provided by the Wisconsin Educational Services Program for the Deaf and Hard of Hearing.

115.372(3)(d) (d) Review the level and quality of services available to pupils in the state who are hearing impaired and make recommendations about those services.

115.372(3)(e) (e) Propose to the state superintendent ways to improve the preparation of teachers and other staff who provide services to pupils who are hearing impaired.

115.372(3)(f) (f) Propose to the state superintendent ways to improve coordination between the department and other agencies in providing services to persons who are hearing impaired.

115.372(4) (4) The council may initiate consultations with the department.

115.372(5) (5) The council shall have access to public files, public records, and statistics kept in the department that relate to matters concerning children who are hearing impaired.

115.372 History History: 2001 a. 57.



115.38 School performance report; educational program review.

115.38  School performance report; educational program review.

115.38(1)(1) The state superintendent shall develop a school and school district performance report for use by school districts under sub. (2). The report shall include all of the following by school and by school district:

115.38(1)(a) (a) Indicators of academic achievement, including the performance of pupils on the tests administered under s. 121.02 (1) (r) and the performance of pupils, by subject area, on the statewide assessment examinations administered under s. 118.30.

115.38(1)(b) (b)

115.38(1)(b)1.1. Other indicators of school and school district performance, including dropout, attendance, retention in grade and graduation rates; percentage of habitual truants, as defined in s. 118.16 (1) (a); percentage of pupils participating in extracurricular and community activities and advanced placement courses; percentage of graduates enrolled in postsecondary educational programs; and percentage of graduates entering the workforce.

115.38(1)(b)2. 2. The numbers of suspensions and expulsions; the reasons for which pupils are suspended or expelled, reported according to categories specified by the state superintendent; the length of time for which pupils are expelled, reported according to categories specified by the state superintendent; whether pupils return to school after their expulsion; the educational programs and services, if any, provided to pupils during their expulsions, reported according to categories specified by the state superintendent; the schools attended by pupils who are suspended or expelled; and the grade, sex and ethnicity of pupils who are suspended or expelled and whether the pupils are children with disabilities, as defined in s. 115.76 (5).

115.38(1)(c) (c) Staffing and financial data information, as determined by the state superintendent, not to exceed 10 items. The state superintendent may not request a school board to provide information solely for the purpose of including the information in the report under this paragraph.

115.38(1)(d) (d) The number and percentage of resident pupils attending a course at an educational institution under s. 118.52, the number of nonresident pupils attending a course in the school district under s. 118.52, and the courses taken by those pupils.

115.38(1)(e) (e) The method of reading instruction used in the school district and the textbook series used to teach reading in the school district.

115.38(2) (2)

115.38(2)(a)(a) Annually by January 1, each school board shall notify the parent or guardian of each pupil enrolled in the school district of the right to request a school and school district performance report under this subsection. Except as provided in par. (b), annually by May 1, each school board shall, upon request, distribute to the parent or guardian of each pupil enrolled in the school district, including pupils enrolled in charter schools located in the school district, or give to each pupil to bring home to his or her parent or guardian, a school and school district performance report that includes the information specified by the state superintendent under sub. (1). The report shall also include a comparison of the school district's performance under sub. (1) (a) and (b) with the performance of other school districts in the same athletic conference under sub. (1) (a) and (b). If the school district maintains an Internet site, the report shall be made available to the public at that site.

115.38(2)(b) (b) If a school board enters into an agreement with a federally recognized American Indian tribe or band in this state to establish a charter school, that school board shall, upon request, distribute to the parent or guardian of each pupil enrolled in the charter school a school and school district performance report that includes the information specified by the state superintendent under sub. (1), regardless of the location of the charter school.

115.38(3) (3) Annually, the state superintendent shall publish and distribute to the legislature under s. 13.172 (2) a summary of the reports under sub. (2).

115.38(4) (4) Beginning in the 1993-94 school year and annually thereafter, the state superintendent shall identify those school districts that are low in performance and those schools in which there are pupils enrolled who do not meet the state minimum performance standards on the examinations administered under s. 118.30. The state superintendent shall make recommendations regarding how the programs and operations of the identified school districts and schools may be improved and periodically assess school district implementation of the recommendations.

115.38 History History: 1991 a. 39, 269; 1993 a. 16; 1995 a. 27 s. 9145 (1); 1997 a. 27, 244; 1999 a. 9; 2001 a. 16; 2005 a. 62; 2009 a. 28; 2013 a. 20.



115.385 School and school district accountability report.

115.385  School and school district accountability report.

115.385(1)(1) Annually by September, the department shall publish a school and school district accountability report that includes all of the following components:

115.385(1)(a) (a) Multiple measures to determine a school's performance or a school district's improvement, including all of the following:

115.385(1)(a)1. 1. Pupil achievement and growth in reading and mathematics.

115.385(1)(a)2. 2. Measures of college and career readiness for high school pupils and measures indicative of being on track for college and career readiness in the elementary grades.

115.385(1)(a)3. 3. Gaps in pupil achievement and rates of graduation, categorized by race, English language proficiency, disability, and income level.

115.385(1)(b) (b) An index system to identify a school's level of performance and annually place each school into one of 5 performance categories.

115.385(2) (2) Beginning one year after a charter school established under s. 118.40 (2r) or a private school participating in a parental choice program under s. 118.60 or 119.23 begins using the student information system under s. 115.28 (12) (b), or begins using a system that is interoperable with that system, the department shall include the school in its annual school accountability report under sub. (1).

115.385 History History: 2013 a. 20.



115.405 Grant program for peer review and mentoring.

115.405  Grant program for peer review and mentoring.

115.405(1)(1)

115.405(1)(a)(a) A cooperative educational service agency or a consortium consisting of 2 or more school districts or cooperative educational service agencies, or a combination thereof, may apply to the department for a grant to provide technical assistance and training for teachers who are licensed or have been issued a permit under ss. 115.28 (7) and 118.192 to implement peer review and mentoring programs. An applicant for a grant under this subsection shall submit to the department a plan identifying the school districts and cooperative educational service agencies that will participate in the peer review and mentoring program and describing how the grant funds will be allocated. As a condition of receiving a grant under this subsection, a cooperative educational service agency or a consortium shall provide matching funds in an amount equal to at least 20% of the amount of the grant awarded. The matching funds may be in the form of money or in-kind services or both.

115.405(1)(b) (b) The department shall award grants under par. (a) from the appropriation under s. 20.255 (2) (fk). The department may not award more than $25,000 to an applicant in a fiscal year.

115.405(3) (3) The department shall promulgate rules to implement and administer this section.

115.405 History History: 1997 a. 237; 2005 a. 25; 2011 a. 32.



115.41 Teacher improvement program.

115.41  Teacher improvement program. The state superintendent shall operate a program to provide prospective teachers with one-semester internships under the supervision of licensed teachers. The program may also fund in-service activities and professional staff development research projects. The state superintendent shall charge school districts fees for participation in the program. Program costs shall be paid from the appropriation under s. 20.255 (1) (hg).

115.41 History History: 1987 a. 27; 1995 a. 27 s. 9145 (1); 1997 a. 27.



115.415 Educator effectiveness.

115.415  Educator effectiveness.

115.415(1) (1) The department shall develop an educator effectiveness evaluation system and an equivalency process aligned with the department's evaluation system for the evaluation of teachers and principals of public schools, including teachers and principals of a charter school established under s. 118.40 (2r), as provided in this section. Each school board and the governing body of each charter school established under s. 118.40 (2r) shall evaluate teachers and principals in the school district or charter school beginning in the 2014-15 school year.

115.415(2) (2) The department shall develop an educator effectiveness evaluation system according to the following framework, and may charge a fee to a school district and the governing body of a charter school established under s. 118.40 (2r) to use the system developed under this subsection:

115.415(2)(a) (a) Fifty percent of the total evaluation score assigned to a teacher or principal shall be based upon measures of student performance, including performance on state assessments, district-wide assessments, student learning objectives, school-wide reading at the elementary and middle-school levels, and graduation rates at the high school level.

115.415(2)(b) (b) Fifty percent of the total evaluation score assigned to a teacher or principal shall be based upon one of the following:

115.415(2)(b)1. 1. For a teacher, the extent to which the teacher's practice meets the core teaching standards adopted by the 2011 Interstate Teacher Assessment and Support Consortium.

115.415(2)(b)2. 2. For a principal, the extent to which the principal's practice meets the 2008 Interstate School Leaders Licensure Consortium Educational Leadership Policy Standards.

115.415(2)(c) (c) A teacher or principal evaluated under this subsection shall be placed in one of multiple performance categories.

115.415(3) (3)

115.415(3)(a)(a) The department shall promulgate by rule an equivalency process aligned with the evaluation system established under sub. (2) for a school district or a charter school established under s. 118.40 (2r) seeking to utilize an alternative process for the evaluation of teacher and principal practice. The process under this subsection shall be based on the criteria established in the 2011 Interstate Teacher Assessment and Support Consortium and the 2008 Interstate School Leaders Licensure Consortium Educational Leadership Policy Standards, and a school district or charter school established under s. 118.40 (2r) that uses the process under this subsection shall evaluate the performance of teachers in the following domains:

115.415(3)(a)1. 1. Planning and preparation.

115.415(3)(a)2. 2. The classroom environment.

115.415(3)(a)3. 3. Instruction.

115.415(3)(a)4. 4. Professional responsibilities and development.

115.415(3)(b) (b) A teacher or principal evaluated under this subsection shall be placed in one of multiple performance categories.

115.415(4) (4) From the appropriation under s. 20.255 (2) (ek), the department may award grants to school districts and the governing body of a charter school established under s. 118.40 (2r) to implement an educator effectiveness evaluation system developed under sub. (2) or an equivalency process established by rule under sub. (3).

115.415 History History: 2011 a. 166; 2013 a. 20.



115.42 Grants for national teacher certification or master educator licensure.

115.42  Grants for national teacher certification or master educator licensure.

115.42(1) (1)

115.42(1)(a)(a) The department shall award a grant to any person who satisfies all of the following requirements:

115.42(1)(a)1. 1. The person is certified by the National Board for Professional Teaching Standards or licensed by the department as a master educator under s. PI 34.19, Wis. Adm. Code.

115.42(1)(a)2. 2. The person is licensed as a teacher by the state superintendent or employed as a teacher in a private school or tribal school located in this state.

115.42(1)(a)4. 4. The person is employed as a teacher in this state.

115.42(1)(a)5. 5. The person has a rating of "effective" or "highly effective" in the applicable educator effectiveness system, as determined by the department.

115.42(1)(b) (b) The grant under this subsection shall be an amount equal to the costs of obtaining certification or licensure under par. (a) 1. that are borne by the person, not to exceed $2,000. The department shall award the grant under this subsection in the first school year in which the person meets the requirements under par. (a).

115.42(2) (2)

115.42(2)(a)(a) Except as provided in par. (c), the department shall award 9 grants of $2,500 each to each person who received a grant under sub. (1) if the person satisfies all of the following requirements:

115.42(2)(a)1. 1. The person maintains his or her national teacher certificate or master educator license.

115.42(2)(a)2. 2. The person maintains his or her license as a teacher issued by the state superintendent or remains employed in a private school or tribal school located in this state.

115.42(2)(a)4. 4. The person remains employed as a teacher in this state.

115.42(2)(bL) (bL) The department shall award the grants under this subsection annually, one grant in each of the school years following the school year in which the grant under sub. (1) was awarded and in which the person satisfies the requirements under par. (a).

115.42(2)(c) (c) The amount of each grant under par. (a) shall be $5,000 in any school year in which the recipient is employed in a school in which at least 60 percent of the pupils enrolled are eligible for a free or reduced-price lunch under 42 USC 1758 (b).

115.42(2)(d) (d) In any of the 9 school years following the receipt of a grant under sub. (1), if the grant recipient fails to maintain a rating of "effective" or "highly effective" in the applicable educator effectiveness system, as determined by the department, he or she is not eligible for a grant under this subsection in that school year.

115.42(3) (3) The department may not require, as a condition for renewing a person's teaching license, that the person have earned continuing professional education credits or their equivalent in the 5 years immediately preceding his or her application for renewal if he or she has been initially certified by the National Board for Professional Teaching Standards during those 5 years.

115.42(4) (4) The department shall promulgate rules to implement and administer this section, including rules relating to all of the following:

115.42(4)(a) (a) The application process, including necessary documentation.

115.42(4)(b) (b) The selection process for grant recipients.

115.42(4)(c) (c) The number of times that a teacher may be exempt from continuing professional education requirements under sub. (3).

115.42 History History: 1997 a. 237; 1999 a. 9; 2001 a. 16; 2007 a. 20; 2009 a. 180, 302; 2013 a. 20.



115.425 Professional standards council for teachers.

115.425  Professional standards council for teachers. The professional standards council for teachers shall do all of the following:

115.425(1) (1) Advise the state superintendent on standards for the licensure of teachers, including initial licensure and maintenance and renewal of licenses, to ensure the effective teaching of a relevant curriculum in Wisconsin schools.

115.425(2) (2) Propose to the state superintendent standards for evaluating and approving teacher education programs, including continuing education programs.

115.425(3) (3) Provide to the state superintendent an ongoing assessment of the complexities of teaching and the status of the teaching profession in this state.

115.425(4) (4) Propose to the state superintendent policies and practices for school boards and state and local teacher organizations to use in developing effective teaching.

115.425(5) (5) Propose to the state superintendent standards and procedures for revoking a teaching license.

115.425(6) (6) Propose to the state superintendent ways to recognize excellence in teaching, including the assessment administered by the National Board for Professional Teaching Standards and master educator licensure, and to assist teachers to achieve excellence in teaching.

115.425(7) (7) Propose to the state superintendent effective peer assistance and peer mentoring models, including evaluation systems, and alternative teacher dismissal procedures for consideration by school boards and labor organizations.

115.425(8) (8) Review and make recommendations regarding administrative rules proposed by the department that relate to teacher preparation, licensure and regulation.

115.425(9) (9) Propose to the state superintendent alternative procedures for the preparation and licensure of teachers.

115.425(11) (11) Report annually to the standing committees in each house of the legislature that deal with education matters on the activities and effectiveness of the council.

115.425 History History: 1997 a. 298; 1999 a. 32 s. 176.



115.43 Precollege scholarships.

115.43  Precollege scholarships.

115.43(1) (1)  Definition. In this section, " economically disadvantaged pupil" means a pupil who is eligible for a free or reduced-price lunch under 42 USC 1758 (b).

115.43(2) (2) Scholarships. The state superintendent shall:

115.43(2)(a) (a) Annually set goals relating to increasing the percentages of economically disadvantaged pupils who graduate from high school and are prepared for postsecondary school education.

115.43(2)(b) (b) From the appropriation under s. 20.255 (3) (fz), award precollege scholarships, on a competitive basis, to economically disadvantaged pupils who enroll in a technical college or in college or university classes or programs designed to improve academic skills that are essential for success in postsecondary school education. The state superintendent shall give preference to economically disadvantaged pupils who are inadequately represented in the technical college and University of Wisconsin Systems.

115.43(2)(c) (c) In consultation with postsecondary educational institutions, promulgate rules establishing criteria for the review and approval of applications for scholarships under par. (b).

115.43 History History: 1985 a. 29; 1991 a. 39; 1993 a. 399; 1995 a. 27 ss. 3885, 9145 (1); 1997 a. 27; 2001 a. 48; 2007 a. 20.



115.435 Supplemental aid.

115.435  Supplemental aid.

115.435(1)(1) A school district that satisfies all of the following criteria may apply to the department by October 15 of each school year for a grant to supplement aid under s. 121.08:

115.435(1)(a) (a) The school district had an enrollment in the previous school year of fewer than 500 pupils.

115.435(1)(b) (b) The school district is at least 200 square miles in area.

115.435(1)(c) (c) At least 80% of the real property in the school district is exempt from taxation under s. 70.11, taxed as forest croplands under subch. I of ch. 77, owned by or held in trust for a federally recognized American Indian tribe, or owned by the federal government.

115.435(2) (2) No later than June 30 of the current school year, the department shall, from the appropriation under s. 20.255 (2) (ad), pay each school district that satisfies the criteria under sub. (1) $350 for each pupil enrolled in the school district in the previous school year. If the appropriation under s. 20.255 (2) (ad) is insufficient to pay the full amount under this subsection, the funds shall be prorated among the entitled school districts.

115.435(3) (3) The department shall promulgate rules to implement and administer this section.

115.435 History History: 1999 a. 9, 185; 2001 a. 16.



115.436 Sparsity aid.

115.436  Sparsity aid.

115.436(1)(1) In this section, "membership" has the meaning given in s. 121.004 (5).

115.436(2) (2) A school district is eligible for sparsity aid under this section if it satisfies all of the following criteria:

115.436(2)(a) (a) The school district's membership in the previous school year was no more than 725.

115.436(2)(b) (b) At least 20 percent of the school district's membership in the previous school year was eligible for a free or reduced-price lunch under 42 USC 1758 (b).

115.436(2)(c) (c) The school district's membership in the previous school year divided by the school district's area in square miles is less than 10.

115.436(3) (3)

115.436(3)(a)(a) Beginning in the 2009-10 school year, from the appropriation under s. 20.255 (2) (ae) and subject to par. (b), the department shall pay to each school district eligible for sparsity aid $300 multiplied by the membership in the previous school year.

115.436(3)(b) (b) If the appropriation under s. 20.255 (2) (ae) in any fiscal year is insufficient to pay the full amount under par. (a), the department shall prorate the payments among the eligible school districts.

115.436 History History: 2007 a. 20; 2009 a. 28.



115.437 Per pupil aid.

115.437  Per pupil aid.

115.437(1)(1) In this section, "number of pupils enrolled" has the meaning given in s. 121.90 (1) (intro.) and includes 40 percent of the summer enrollment.

115.437(2) (2) Annually on the 4th Monday of March, the department shall pay to each school district an amount equal to the average of the number of pupils enrolled in the school district in the current and 2 preceding school years multiplied by $75 in the 2013-14 school year and by $150 in each school year thereafter. The department shall make the payments from the appropriation under s. 20.255 (2) (aq).

115.437 History History: 2013 a. 20.



115.44 Early identification program.

115.44  Early identification program.

115.44(1) (1) The state superintendent shall establish an early identification program as part of the Wisconsin educational opportunity program under s. 115.28 (23). Early identification program costs shall be paid from the appropriation under s. 20.255 (1) (a). The early identification program shall assist minority and economically disadvantaged pupils in grades 8 to 12 in pursuing higher educational opportunities by providing direction toward attainment of career goals.

115.44(2) (2) Biennially, the state superintendent shall provide the governor and any appropriate standing committee of the legislature information on the performance of the early identification program and the postsecondary educational progress of the pupils who were enrolled in the program. The information shall include the number and ethnic backgrounds of the pupils who were enrolled in the program and college acceptance, retention and graduation rates of the pupils.

115.44 History History: 1987 a. 27; 1991 a. 39; 1995 a. 27 s. 9145 (1); 1997 a. 27.



115.445 Four-year-old kindergarten grants.

115.445  Four-year-old kindergarten grants.

115.445(1) (1) A school board may apply to the department for a 2-year grant under this section to implement a 4-year-old kindergarten program.

115.445(2) (2)

115.445(2)(a)(a) In the first school year of a grant awarded under this section, the department shall pay the school board up to $3,000 for each 4-year-old kindergarten pupil enrolled in the school district. In the succeeding school year, the department shall pay the school board up to $1,500 for each 4-year-old kindergarten pupil enrolled in the school district.

115.445(2)(b) (b) The department shall award grants under this section beginning in the 2008-09 school year and shall give preference in awarding grants to school boards that use community approaches to early education, as defined by the department by rule. If the funds in the appropriation under s. 20.255 (2) (dp) are insufficient to pay all eligible school boards, the department shall prorate the payments.

115.445(3) (3) The department shall promulgate rules to implement this section.

115.445 History History: 2007 a. 20.



115.46 Interstate agreement on qualification of educational personnel.

115.46  Interstate agreement on qualification of educational personnel. The interstate agreement on qualification of educational personnel is hereby enacted into law and entered into with all jurisdictions legally joining therein, in the form substantially as follows:

INTERSTATE AGREEMENT ON QUALIFICATION

OF EDUCATIONAL PERSONNEL

115.46(1) (1) Article I - Purpose, Findings, and Policy.

115.46(1)(a)(a) The states party to this agreement, desiring by common action to improve their respective school systems by utilizing the teacher or other professional educational person wherever educated, declare that it is the policy of each of them, on the basis of cooperation with one another, to take advantage of the preparation and experience of such persons wherever gained, thereby serving the best interests of society, of education, and of the teaching profession. It is the purpose of this agreement to provide for the development and execution of such programs of cooperation as will facilitate the movement of teachers and other professional educational personnel among the states party to it, and to authorize specific interstate educational personnel contracts to achieve that end.

115.46(1)(b) (b) The party states find that included in the large movement of population among all sections of the nation are many qualified educational personnel who move for family and other personal reasons but who are hindered in using their professional skill and experience in their new locations. Variations from state to state in requirements for qualifying educational personnel discourage such personnel from taking the steps necessary to qualify in other states. As a consequence, a significant number of professionally prepared and experienced educators is lost to our school systems. Facilitating the employment of qualified educational personnel, without reference to their states of origin, can increase the available educational resources. Participation in this compact can increase the availability of educational manpower.

115.46(2) (2) Article II - Definitions. As used in this agreement and contracts made pursuant to it, unless the context clearly requires otherwise:

115.46(2)(a) (a) "Accept", or any variant thereof, means to recognize and give effect to one or more determinations of another state relating to the qualifications of educational personnel in lieu of making or requiring a like determination that would otherwise be required by or pursuant to the laws of a receiving state.

115.46(2)(b) (b) "Designated state official" means the education official of a state selected by that state to negotiate and enter into, on behalf of that state, contracts pursuant to this agreement.

115.46(2)(c) (c) "Educational personnel" means persons who must meet requirements pursuant to state law as a condition of employment in educational programs.

115.46(2)(d) (d) "Originating state" means a state, and the subdivisions of the state, if any, whose determination that certain educational personnel are qualified to be employed for specific duties in schools is acceptable in accordance with the terms of a contract made pursuant to sub. (3).

115.46(2)(e) (e) "Receiving state" means a state, and the subdivisions of the state, that accepts educational personnel in accordance with the terms of a contract made pursuant to sub. (3).

115.46(2)(f) (f) "State" means a state, territory, or possession of the United States; the District of Columbia; or the Commonwealth of Puerto Rico.

115.46(3) (3) Article III - Interstate Educational Personnel Contracts.

115.46(3)(a)(a) The designated state official of a party state may make one or more contracts on behalf of the official's state with one or more party states providing for the acceptance of educational personnel. Any such contract for the period of its duration shall be applicable to and binding on the states whose designated state officials enter into it, and the subdivisions of those states, with the same force and effect as if incorporated in this agreement. A designated state official may enter into a contract pursuant to this subsection only with states in which the official finds that there are programs of education, certification standards or other acceptable qualifications that assure preparation or qualification of educational personnel on a basis sufficiently comparable, even though not identical to that prevailing in the official's own state.

115.46(3)(b) (b) Any such contract shall provide for:

115.46(3)(b)1. 1. Its duration.

115.46(3)(b)2. 2. The criteria to be applied by an originating state in qualifying educational personnel for acceptance by a receiving state.

115.46(3)(b)3. 3. Such waivers, substitutions, and conditional acceptances as shall aid the practical effectuation of the contract without sacrifice of basic educational standards.

115.46(3)(b)4. 4. Any other necessary matters.

115.46(3)(c) (c) No contract made pursuant to this agreement shall be for a term longer than 5 years but any such contract may be renewed for like or lesser periods.

115.46(3)(d) (d) Any contract dealing with acceptance of educational personnel on the basis of their having completed an educational program shall specify the earliest date or dates on which originating state approval of the program or programs involved can have occurred. No contract made pursuant to this agreement shall require acceptance by a receiving state of any persons qualified because of successful completion of a program prior to January 1, 1954.

115.46(3)(e) (e) The certification or other acceptance of a person who has been accepted pursuant to the terms of a contract shall not be revoked or otherwise impaired because the contract has expired or been terminated. However, any certificate or other qualifying document may be revoked or suspended on any ground which would be sufficient for revocation or suspension of a certificate or other qualifying document initially granted or approved in the receiving state.

115.46(3)(f) (f) A contract committee composed of the designated state officials of the contracting states or their representatives shall keep the contract under continuous review, study means of improving its administration, and report no less frequently than once a year to the heads of the appropriate education agencies of the contracting states.

115.46(4) (4) Article IV - Approved and Accepted Programs.

115.46(4)(a)(a) Nothing in this agreement shall be construed to repeal or otherwise modify any law or regulation of a party state relating to the approval of programs of educational preparation having effect solely on the qualification of educational personnel within that state.

115.46(4)(b) (b) To the extent that contracts made pursuant to this agreement deal with the educational requirements for the proper qualification of educational personnel, acceptance of a program of educational preparation shall be in accordance with such procedures and requirements as may be provided in the applicable contract.

115.46(5) (5) Article V - Interstate Cooperation. The party states agree that:

115.46(5)(a) (a) They will, so far as practicable, prefer the making of multilateral contracts under sub. (3).

115.46(5)(b) (b) They will facilitate and strengthen cooperation in interstate certification and other elements of educational personnel qualification and for this purpose shall cooperate with agencies, organizations, and associations interested in certification and other elements of educational personnel qualification.

115.46(6) (6) Article VI - Agreement Evaluation. The designated state officials of any party states may meet from time to time as a group to evaluate progress under the agreement, and to formulate recommendations for changes.

115.46(7) (7) Article VII - Other Arrangements. Nothing in this agreement shall be construed to prevent or inhibit other arrangements or practices of any party state or states to facilitate the interchange of educational personnel.

115.46(8) (8) Article VIII - Effect and Withdrawal.

115.46(8)(a)(a) This agreement shall become effective when enacted into law by 2 states. Thereafter it shall become effective as to any state upon its enactment of this agreement.

115.46(8)(b) (b) Any party state may withdraw from this agreement by enacting a statute repealing the same, but no such withdrawal shall take effect until one year after the governor of the withdrawing state has given notice in writing of the withdrawal to the governors of all other party states.

115.46(8)(c) (c) No withdrawal shall relieve the withdrawing state of any obligation imposed upon it by a contract to which it is a party. The duration of contracts and the methods and conditions of withdrawal therefrom shall be those specified in their terms.

115.46(9) (9) Article IX - Construction and Severability. This agreement shall be liberally construed so as to effectuate the purposes thereof. The provisions of this agreement shall be severable and if any phrase, clause, sentence, or provision of this agreement is declared to be contrary to the constitution of any state or of the United States, or the application thereof to any government, agency, person, or circumstance is held invalid, the validity of the remainder of this agreement and the applicability thereof to any government, agency, person, or circumstance shall not be affected thereby. If this agreement shall be held contrary to the constitution of any state participating therein, the agreement shall remain in full force and effect as to the state affected as to all severable matters.

115.46 History History: 1981 c. 390; 1983 a. 189; 1993 a. 492; 1999 a. 83.



115.47 Designated state official under agreement.

115.47  Designated state official under agreement. The "designated state official" for this state under s. 115.46 shall be the state superintendent.

115.47 History History: 1995 a. 27 s. 9145; 1997 a. 27.



115.48 Contracts under agreement.

115.48  Contracts under agreement. True copies of all contracts made on behalf of this state pursuant to the agreement shall be kept on file in the department and in the office of the secretary of state. The department shall publish all such contracts in convenient form.

115.48 History History: 1995 a. 27; 1997 a. 27.



115.51 Definitions.

115.51  Definitions. In this subchapter:

115.51(2) (2) "Hearing impaired" has the meaning given in the rules promulgated by the state superintendent to define "hearing impairments" under s. 115.76 (5) (a) 2.

115.51(3) (3) "Local educational agency" has the meaning given in s. 115.76 (10).

115.51(4) (4) "Visually impaired" means loss of vision, or blindness, as described in the rule promulgated by the state superintendent to define "visual impairments" for the purposes of s. 115.76 (5) (a) 4.

115.51 History History: 1995 a. 27 s. 9145 (1); 1997 a. 27, 164; 1999 a. 9, 185; 2001 a. 57.



115.52 Wisconsin Educational Services Program for the Deaf and Hard of Hearing.

115.52  Wisconsin Educational Services Program for the Deaf and Hard of Hearing.

115.52(1) (1)  Definition. In this section, "program" means the Wisconsin Educational Services Program for the Deaf and Hard of Hearing.

115.52(1m) (1m) Purpose. The purpose of the program is to serve as a statewide educational resource relating to hearing impairments to benefit all Wisconsin children who are hearing impaired.

115.52(2) (2) Governance. The state superintendent shall maintain and govern the program's facilities. The state superintendent shall appoint an individual who has training and experience in educating pupils who are hearing impaired to serve as the director of the program.

115.52(3) (3) Services. The program shall provide services that benefit children throughout the state who are hearing impaired.

115.52(3)(a) (a) School.

115.52(3)(a)1.1. `Residents 3 to 20 years old.' The program shall operate a school at which any resident of this state 3 to 20 years old who is hearing impaired, and for the duration of a school term any resident of this state who is hearing impaired and becomes 21 years old during that school term, shall be received and taught free of charge if the individualized education program for the resident under s. 115.787 and the educational placement under s. 115.79 specify the school operated by the program as the appropriate placement.

115.52(3)(a)2. 2. `Residents 21 years old or older.' The state superintendent may admit to the school operated by the program a resident of the state who is hearing impaired and is 21 years of age or older prior to the beginning of a school term upon the payment of fees fixed by the state superintendent and upon the recommendation of the secretary of health services, the director of the technical college system, or the director of the program.

115.52(3)(a)3. 3. `Nonresidents.' A nonresident of this state, who is hearing impaired, who either is 3 to 20 years old or becomes 21 years old during a school term, whose individualized education program under 20 USC 1414 (d) and educational placement specify the school operated by the program as the appropriate placement, and who is capable of receiving instruction may be received at the school upon payment in advance of the fees fixed by the state superintendent, but no nonresident may be received to the exclusion of a resident pupil.

115.52(3)(a)4. 4. `Pupil use of residential facilities.' Except as provided in sub. (4), the director of the program shall make the residential facilities of the program available to all pupils received at the school operated by the program.

115.52(3)(a)5. 5. `School term .' The state superintendent shall fix the period of the school term at the school operated by the program at not less than 38 weeks, prescribe the school sessions, and confer diplomas upon meritorious pupils who have completed the prescribed curriculum. Pursuant to a pupil's individualized education program under s. 115.787, a pupil may be placed at the school for less than a school term.

115.52(3)(a)6. 6. `Transportation.' The program may provide transportation for resident pupils at the school operated by the program.

115.52(3)(b) (b) Other statewide services. The program may do any of the following:

115.52(3)(b)1. 1. Provide evaluation services to assist local educational agencies, cooperative educational service agencies, county children with disabilities education boards, private schools, tribal schools, and others.

115.52(3)(b)2. 2. Provide technical assistance and consultation services to local educational agencies, cooperative educational service agencies, county children with disabilities education boards, private schools, tribal schools, and others.

115.52(3)(b)3. 3. Develop and disseminate curriculum and instructional materials.

115.52(3)(b)4. 4. Provide in-service and other training to teachers and other staff serving pupils who are hearing impaired.

115.52(3)(b)5. 5. Provide training, technical assistance, and consultation services for parents of children who are hearing impaired and for professionals who work with children who are hearing impaired.

115.52(3)(b)6. 6. Provide access to educational materials to children who are hearing impaired.

115.52(3)(b)7. 7. Loan books and other materials from the library described in par. (c) 2.

115.52(3)(b)8. 8. Serve as a clearinghouse for information about children who are hearing impaired.

115.52(3)(b)9. 9. Teach American sign language, and teach other subjects using American sign language, through the use of distance education technology.

115.52(3)(b)10. 10. Rent or lease technological materials and assistive technology devices, as defined in s. 115.76 (1), to local educational agencies, cooperative educational service agencies, county children with disabilities education boards, private schools, and tribal schools.

115.52(3)(b)11. 11. Facilitate the preparation of teachers of pupils who are hearing impaired by providing assistance to teacher preparation programs.

115.52(3)(b)12. 12. Provide other statewide services that relate to the education of children who are hearing impaired.

115.52(3)(c) (c) Additional services.

115.52(3)(c)1.1. `Birth to 3 services.' The program may provide instruction or services, or both, for children who are under the age of 3 and are hearing impaired and their parents. The instruction or services are subject to the approval of, and shall comply with requirements established by, the department.

115.52(3)(c)2. 2. `Library.' Educational media and materials acquired by the program constitute a circulating collection for persons who are hearing impaired. The collection shall be kept at the program's facility and be under the supervision of its director. All school age children of the state who are hearing impaired may use the media and materials upon compliance with criteria established by the director of the program and approved by the state superintendent.

115.52(3)(c)3. 3. `Summer programs.' The program shall provide summer programs each year for children who are hearing impaired.

115.52(3)(c)4. 4. `Independent living skills.' With the approval of the state superintendent, the program may allow individuals to receive instruction in and practice independent living skills in state-owned housing at the program's facility in Delavan.

115.52(3)(d) (d) Provision of services. In addition to providing services at the program's facility in Delavan, the program may provide services at any location in the state and may operate regional satellite facilities throughout the state to provide services.

115.52(4) (4) Nondiscrimination. All pupils in the program may equally and freely enjoy the benefits and privileges of the program, have the use of the library and books of instruction, and receive board, lodging, and linens, without discrimination, except that the director of the program may determine that board, lodging, and linens may not be provided to an individual because appropriate services are not available for that individual at the program's residential facilities.

115.52(5) (5) Charges. The state superintendent may charge for meals, living quarters, laundry, and other services furnished to employees of the program and their families. The state superintendent may charge for services furnished to visitors to the program's facilities and participants in training programs and institutes.

115.52(6) (6) Leasing of space. The state superintendent may lease space at the program's facilities in Delavan that is not required by the program to any person if the state superintendent determines that the use will not be inconsistent with the operation of the program.

115.52 History History: 1971 c. 164; 1973 c. 89; 1977 c. 29; 1983 a. 27; 1993 a. 399, 492; 1995 a. 27 ss. 3890, 9126 (19), 9145 (1); 1997 a. 27, 164; 1999 a. 9; 2001 a. 57; 2007 a. 20 s. 9121 (6) (a); 2009 a. 302; 2013 a. 8.



115.525 Wisconsin Center for the Blind and Visually Impaired.

115.525  Wisconsin Center for the Blind and Visually Impaired.

115.525(1)(1)  Definition. In this section, "center" means the Wisconsin Center for the Blind and Visually Impaired.

115.525(1m) (1m) Purpose. The purpose of the center is to serve as a statewide educational resource relating to visual impairments to benefit all Wisconsin children who are visually impaired.

115.525(2) (2) Governance. The state superintendent shall maintain and govern the center. The state superintendent shall appoint an individual who has training and experience in educating pupils who are visually impaired to serve as the director of the center.

115.525(3) (3) Services. The center shall provide services that benefit children throughout the state who are visually impaired.

115.525(3)(a) (a) School.

115.525(3)(a)1.1. `Residents 3 to 20 years old.' The center shall operate a school at which any resident of this state 3 to 20 years old who is visually impaired, and for the duration of a school term any resident of this state who is visually impaired and becomes 21 years old during that school term, shall be received and taught free of charge if the individualized education program for the resident under s. 115.787 and the educational placement under s. 115.79 specify the school operated by the center as the appropriate placement.

115.525(3)(a)2. 2. `Residents 21 years old or older.' The state superintendent may admit to the school operated by the center a resident of the state who is visually impaired and is 21 years of age or older prior to the beginning of a school term upon the payment of fees fixed by the state superintendent and upon the recommendation of the secretary of health services, the director of the technical college system or the director of the center.

115.525(3)(a)3. 3. `Nonresidents.' A nonresident of this state, who is visually impaired, who either is 3 to 20 years old or becomes 21 years old during a school term, whose individualized education program under 20 USC 1414 (d) and educational placement specify the school operated by the center as the appropriate placement and who is capable of receiving instruction may be received at the school upon payment in advance of the fees fixed by the state superintendent, but no nonresident may be received to the exclusion of a resident pupil.

115.525(3)(a)4. 4. `Pupil use of residential facilities.' Except as provided in sub. (4), the director of the center shall make the residential facilities at the center available to all pupils received at the school operated by the center.

115.525(3)(a)5. 5. `School term .' The state superintendent shall fix the period of the school term at the school operated by the center at not less than 38 weeks, prescribe the school sessions and confer diplomas upon meritorious pupils who have completed the prescribed curriculum. Pursuant to a pupil's individualized education program under s. 115.787, a pupil may be placed at the school for less than a school term.

115.525(3)(a)6. 6. `Transportation.' The center may provide transportation for resident pupils at the school operated by the center.

115.525(3)(b) (b) Other statewide services. The center may do any of the following:

115.525(3)(b)1. 1. Provide testing, evaluation and assessment services to assist local educational agencies, cooperative educational service agencies and county children with disabilities education boards.

115.525(3)(b)2. 2. Provide technical assistance and consultation services to entities such as local educational agencies, cooperative educational service agencies, county children with disabilities education boards, private schools, and tribal schools.

115.525(3)(b)3. 3. Develop and disseminate curriculum and instructional materials.

115.525(3)(b)4. 4. Provide in service and other training to teachers and other staff serving pupils who are visually impaired.

115.525(3)(b)5. 5. Provide training, technical assistance and consultation services for parents of children who are visually impaired and for professionals who work with children who are visually impaired.

115.525(3)(b)6. 6. Provide materials in braille, large print and other appropriate formats to children who are visually impaired.

115.525(3)(b)7. 7. Train teachers and braillists about braille codes and formats used by individuals who are visually impaired.

115.525(3)(b)8. 8. Loan books and other materials from the library described in par. (c) 2.

115.525(3)(b)9. 9. Serve as a clearinghouse for information about children who are visually impaired, including information related to library resources, adapted materials and current research.

115.525(3)(b)10. 10. Assist in providing assistive technology services, as defined in s. 115.76 (2), for pupils who are visually impaired.

115.525(3)(b)11. 11. Lend, rent or lease technological materials and assistive technology devices, as defined in s. 115.76 (1), to local educational agencies, cooperative educational service agencies and county children with disabilities education boards.

115.525(3)(b)12. 12. Facilitate the preparation of teachers of pupils who are visually impaired by providing assistance to teacher preparation programs.

115.525(3)(b)13. 13. Coordinate and collaborate with public and private agencies and organizations that provide services to individuals who are visually impaired, including the development of employment skills and opportunities.

115.525(3)(b)14. 14. Provide other statewide services that relate to the education of children who are visually impaired.

115.525(3)(c) (c) Additional services.

115.525(3)(c)1.1. `Birth to 2 services.' The center may provide instruction or services, or both, for children who are under the age of 2 and are visually impaired and their parents. The instruction or services are subject to the approval of, and shall comply with requirements established by, the department.

115.525(3)(c)2. 2. `Library.' Embossed, clear type or large type books acquired by the center constitute a circulating collection for persons who are visually impaired. The collection shall be kept at the center and be under the supervision of its director. All school age children of the state who are visually impaired may use such books upon compliance with criteria established by the director of the center and approved by the state superintendent.

115.525(3)(c)3. 3. `Summer programs.' The center shall provide summer programs each year for children who are visually impaired.

115.525(3)(c)4. 4. `Adult summer program.' The center shall provide a summer program each year for adults who are visually impaired. The state superintendent may contract with other entities to provide this program.

115.525(3)(c)5. 5. `Independent living skills.' With the approval of the state superintendent, the center may use state-owned housing on the grounds of the center in Janesville as a facility in which individuals receive instruction in and practice independent living skills.

115.525(3)(d) (d) Provision of services. In addition to providing services at the center's facility in Janesville, the center may provide services at any location in the state and may operate regional satellite facilities throughout the state to provide services.

115.525(4) (4) Nondiscrimination. All pupils at the center may equally and freely enjoy the benefits and privileges of the center, have the use of the library and books of instruction and receive board, lodging and laundry, without discrimination, except that the director of the center may determine that board, lodging and laundry may not be provided to an individual because appropriate services are not available for that individual at the center's residential facilities.

115.525(5) (5) Charges. The state superintendent may charge for meals, living quarters, laundry and other services furnished to employees of the center and their families. The state superintendent may charge for services furnished to visitors at the center and participants in training programs and institutes.

115.525(6) (6) Leasing of space. The state superintendent may lease space at the center in Janesville that is not required by the center to any person if the state superintendent determines that the use will not be inconsistent with the operation of the center.

115.525 History History: 1999 a. 9; 2007 a. 20 s. 9121 (6) (a); 2009 a. 302; 2013 a. 8.



115.53 State superintendent; powers.

115.53  State superintendent; powers. The state superintendent may:

115.53(2) (2) Arrange for vocational, trade or academic training for any pupil in either the school operated by the Wisconsin Center for the Blind and Visually Impaired or the Wisconsin Educational Services Program for the Deaf and Hard of Hearing qualified to take such training advantageously, in either a public school or technical college or a private business establishment in Janesville or Delavan. The public school and the technical college shall be paid the regular tuition for full-time attendance and proportionally for part-time attendance by the school district responsible for the provision of a free appropriate public education under subch. V.

115.53(3) (3) Arrange for otological or ophthalmic examination of any pupil or prospective pupil of the school operated by the Wisconsin Educational Services Program for the Deaf and Hard of Hearing or the school operated by the Wisconsin Center for the Blind and Visually Impaired. The examination shall be paid for from the appropriation under s. 20.255 (1) (b), (gL), or (gs).

115.53(4) (4) Apply to the board of directors of the University of Wisconsin Hospitals and Clinics Authority for admission to the University of Wisconsin Hospitals and Clinics of any pupil at the school operated by the Wisconsin Educational Services Program for the Deaf and Hard of Hearing or the school operated by the Wisconsin Center for the Blind and Visually Impaired. The application shall be accompanied by the report of a physician appointed by the director of the Wisconsin Educational Services Program for the Deaf and Hard of Hearing or the director of the Wisconsin Center for the Blind and Visually Impaired and shall be in the same form as reports of other physicians for admission of patients to such hospital.

115.53(5) (5) Arrange for visits by members of the staff of either the Wisconsin Educational Services Program for the Deaf and Hard of Hearing or the Wisconsin Center for the Blind and Visually Impaired to other public schools or to families of children who are hearing impaired or children who are visually impaired, whenever it appears to the state superintendent that such visits will be of advantage to such children.

115.53(6) (6) Charge the school district responsible for a pupil's placement in a school under this subchapter for the costs of transporting the pupil to and from the pupil's home on weekends. All fees received under this subsection shall be deposited in the appropriation under s. 20.255 (1) (gt).

115.53 History History: 1971 c. 100 s. 23; 1971 c. 125 s. 522 (1); 1973 c. 90; 1973 c. 243 ss. 50, 82; 1977 c. 29; 1977 c. 418 s. 924 (50); 1977 c. 447 s. 206; 1979 c. 34 s. 2102 (43) (a); 1979 c. 110 s. 60 (12); 1981 c. 20; 1983 a. 27 ss. 1424, 2202 (42); 1985 a. 29; 1987 a. 27; 1993 a. 399, 492; 1995 a. 27 ss. 3891, 3892, 9145 (1); 1997 a. 27, 164; 1999 a. 9; 2001 a. 57; 2011 a. 32.

115.53 Annotation The state superintendent does not have the authority to determine whether public schools are segregated or the authority to take enforceable action to desegregate public schools. 65 Atty. Gen. 282.



115.54 Compulsory education.

115.54  Compulsory education. If it appears, by affidavit, to any circuit judge that any child who is either hearing impaired or visually impaired and who is between the ages of 6 and 21 is deprived of a suitable education by the failure of the person having the care and custody of the child to provide a suitable education, the judge shall order the person to bring the child before the judge. If the material allegations of the affidavit are denied, the judge shall subpoena witnesses and hear testimony. If the allegations are admitted or established, the judge may order the child sent to the school operated by the Wisconsin Educational Services Program for the Deaf and Hard of Hearing, the school operated by the Wisconsin Center for the Blind and Visually Impaired or to some class or other school for instruction, but the order may not make a direct charge for the class or school against any county.

115.54 History History: 1977 c. 449; 1999 a. 9; 2001 a. 57.



115.58 Park grounds.

115.58  Park grounds. The state superintendent may permit the city of Janesville to use portions of the grounds of the Wisconsin Center for the Blind and Visually Impaired at Janesville, which abut on the Rock river, for purposes of operating a city park. Any construction on such grounds is subject to prior approval by the state superintendent. Any agreement pursuant hereto shall be cancelable at the option of either party without liability. Any such grounds so used by the city of Janesville shall be supervised by the city and shall be subject to the ordinances of the city of Janesville applicable to city parks.

115.58 History History: 1995 a. 27 s. 9145 (1); 1997 a. 27; 1999 a. 9.



115.71 Definitions.

115.71  Definitions. In this subchapter:

115.71(1) (1) "Alternative school" means any nonsectarian private school or tribally operated school in this state which complies with the requirements of 42 USC 2000d and in which at least 75% of the pupils enrolled are American Indians.

115.71(2) (2) "American Indian" means any person who is:

115.71(2)(a) (a) A member of a tribe, band or other organized group of Indians, including those tribes, bands or groups terminated since 1940, or who is a descendant in the first or 2nd degree of any such member;

115.71(2)(b) (b) Considered by the federal government, on May 22, 1980, to be an Indian for any purpose;

115.71(2)(c) (c) An Eskimo, Aleut or other Alaska native; or

115.71(2)(d) (d) Determined to be an Indian under rules promulgated by the state superintendent under s. 115.28 (17) (c).

115.71(4) (4) "Home school coordinator" means a person employed by the school district to promote communication between the school and the American Indian community.

115.71(5) (5) "Tribal education authority" means the educational authority of a tribe, band or other organized group of American Indians, which may be vested in a tribal department or division of education, a tribal school board, a tribal education committee or any similar body.

115.71 History History: 1979 c. 346; 1981 c. 314 s. 146; 1995 a. 27 s. 9145 (1); 1997 a. 27.



115.72 Establishment of programs.

115.72  Establishment of programs.

115.72(1) (1) Any school district enrolling American Indian pupils, or alternative school, may establish, on a voluntary basis, an American Indian language and culture education program. The program shall be designed to:

115.72(1)(a) (a) Make the school curriculum more relevant to the needs, interests and cultural heritage of American Indian pupils.

115.72(1)(b) (b) Provide reinforcement of the positive self-image of American Indian pupils.

115.72(1)(c) (c) Develop intercultural awareness among pupils, parents and staff.

115.72(2) (2) The American Indian language and culture education program may include:

115.72(2)(a) (a) Instruction in American Indian language, literature, history and culture.

115.72(2)(b) (b) In-service training and technical assistance for staff in regard to methods of teaching American Indian pupils.

115.72(2)(c) (c) Vocational education and counseling for American Indian pupils.

115.72(2)(d) (d) Modification of curriculum, instructional methods and administrative procedures to meet the needs of American Indian pupils.

115.72(2)(e) (e) Tests of the academic achievement of the American Indian pupils enrolled.

115.72(2)(f) (f) Identification of the educational needs of the American Indian pupils enrolled.

115.72(2)(g) (g) Classification of American Indian pupils enrolled by grade, level of education, age and achievement.

115.72(3) (3) The school board of a district establishing an American Indian language and culture education program may designate the school or schools in which the program shall be offered. The parent or guardian of an American Indian pupil may transfer the pupil to the school in which the program is offered, if it is in the same district, in order for the pupil to participate in the program.

115.72(4) (4) American Indian language and culture education programs established under this subchapter shall be located in school facilities in which regular classes in a variety of subjects are offered on a daily basis.

115.72 History History: 1979 c. 346.



115.73 Program requirements.

115.73  Program requirements.

115.73(1) (1) Each school district and alternative school, before establishing a program under this subchapter, shall develop a plan which:

115.73(1)(a) (a) Identifies the activities, methods and programs to be used to meet the identified educational needs of the pupils to be enrolled in the program.

115.73(1)(b) (b) Describes how the program will be organized, staffed, coordinated and evaluated.

115.73(1)(c) (c) Estimates the costs of the program.

115.73(2) (2) Each school district and alternative school operating a program under this subchapter shall maintain records concerning the number of American Indian pupils enrolled in the program and of all sums expended in connection with the program. The school district or alternative school shall make affirmative efforts to encourage participation of American Indian pupils in the program by providing for meetings with parents and guardians of American Indian pupils to explain the nature of the program.

115.73 History History: 1979 c. 346.



115.735 Parent advisory committee.

115.735  Parent advisory committee.

115.735(1) (1) Each school district and alternative school which establishes a program under this subchapter shall establish an American Indian parent advisory committee, appointed by the school board, to afford parents and educators of American Indian pupils the opportunity to advise the school board of their views and to ensure that a program is planned, operated and evaluated with their involvement and consultation. If there is a local tribal education authority, the school board shall appoint committee members from recommendations submitted by the authority.

115.735(2) (2) The committee shall be composed of parents or guardians of American Indian pupils enrolled in the program, teachers, aides and counselors involved in the program and representatives of local tribal education authorities, but a majority of the members of each committee shall be parents or guardians of American Indian pupils enrolled in the program.

115.735(3) (3) If an advisory committee exists which meets the requirements of sub. (2), it may serve as the parent advisory committee. If the school board consists solely of parents or guardians of American Indian pupils, it may serve as the parent advisory committee.

115.735 History History: 1979 c. 346.



115.74 Assessment of needs and evaluation of resources.

115.74  Assessment of needs and evaluation of resources.

115.74(1)(1) On or before July 1 in every even-numbered year, the state superintendent shall:

115.74(1)(a) (a) Conduct a statewide assessment of the need for American Indian language and culture education programs. The assessment shall include information on:

115.74(1)(a)1. 1. Numbers, ages, location and tribal affiliation of American Indian pupils.

115.74(1)(a)2. 2. Concentration of American Indian pupils in attendance areas, as defined in s. 121.845 (1), within each school district by tribal affiliation.

115.74(1)(a)3. 3. Rates of American Indian children receiving special education and related services under subch. V of ch. 115 in comparison with statewide and district-wide rates.

115.74(1)(a)4. 4. Advancement, achievement levels and dropout rates of American Indian pupils in comparison with average advancement and dropout rates.

115.74(1)(a)5. 5. Participant response to the program.

115.74(1)(b) (b) Evaluate the American Indian language and culture education programs established under this subchapter. Alternative school programs shall be evaluated under this paragraph only with the permission of the school.

115.74(2) (2) Annually, on or before July 1, the state superintendent shall evaluate all available resources and programs which are or could be directed toward meeting the educational needs of American Indian pupils. The evaluation shall include information on:

115.74(2)(a) (a) Numbers, locations and qualifications of teachers, administrators, counselors and others from American Indian backgrounds who are interested in working in American Indian language and culture education programs.

115.74(2)(b) (b) Programs in this state designed for the preparation of American Indian language and culture education teachers.

115.74(2)(c) (c) The effectiveness of programs for American Indian pupils in this state other than programs established under this subchapter.

115.74(2)(d) (d) The effectiveness of preservice and in-service programs for staffs of American Indian language and culture education programs.

115.74(2)(e) (e) The tests, criteria, procedures and methods used to identify, test, assess and classify American Indian pupils.

115.74(3) (3) The assessment of needs under sub. (1) (a) and the evaluation of resources under sub. (2) shall be performed on Indian reservations and in other Indian communities recognized by the federal government only in conjunction with, or with the permission of, the respective tribal governments.

115.74(4) (4) The state superintendent shall prepare a biennial report which shall be included as an addendum to the department's biennial report under s. 15.04 (1) (d). The report shall include the results of the most recent assessment of needs and evaluation of programs under sub. (1), the evaluation of resources under sub. (2) and recommendations for legislation in the area of American Indian language and culture education.

115.74 History History: 1979 c. 346; 1983 a. 189 s. 329 (17m); 1983 a. 524; 1985 a. 29 s. 3202 (43); 1989 a. 56; 1997 a. 27, 164.



115.745 Tribal language revitalization grants.

115.745  Tribal language revitalization grants.

115.745(1) (1) A school board or cooperative educational service agency, in conjunction with a tribal education authority, may apply to the department for a grant for the purpose of supporting innovative, effective instruction in one or more American Indian languages.

115.745(2) (2) The department shall award grants under sub. (1) from the appropriation under s. 20.255 (2) (km).

115.745(3) (3) The department shall promulgate rules to implement and administer this section.

115.745 History History: 2009 a. 28.



115.758 Construction.

115.758  Construction. To the extent possible, this subchapter shall be construed in a manner that is consistent with 20 USC 1400 to 1482 and is consistent with the purposes specified in 20 USC 1400 (d).

115.758 History History: 1997 a. 164; 2005 a. 258.



115.76 Definitions.

115.76  Definitions. In this subchapter:

115.76(1) (1) "Assistive technology device" means any item, piece of equipment or product system that is used to increase, maintain or improve the functional capabilities of a child with a disability other than a medical device that is surgically implanted or the replacement of such a device.

115.76(2) (2) "Assistive technology service" means any service that directly assists a child with a disability in the selection, acquisition or use of an assistive technology device, including all of the following:

115.76(2)(a) (a) The evaluation of the needs of the child, including a functional evaluation of the child in the child's customary environment.

115.76(2)(b) (b) Purchasing, leasing or otherwise providing for the acquisition of assistive technology devices by the child.

115.76(2)(c) (c) Selecting, designing, fitting, customizing, adapting, applying, maintaining, repairing or replacing of assistive technology devices.

115.76(2)(d) (d) Coordinating and using other therapies, interventions or services with assistive technology devices, such as those associated with existing education and rehabilitative plans and programs.

115.76(2)(e) (e) Training or technical assistance for the child or, where appropriate, the child's family.

115.76(2)(f) (f) Training or technical assistance for professionals, including individuals providing education and rehabilitative services, employers or other individuals who provide services to, employ or are otherwise substantially involved in the major life functions of the child.

115.76(3) (3) "Child" means any person who is at least 3 years old but not yet 21 years old and who has not graduated from high school and, for the duration of a school term, any person who becomes 21 years old during that school term and who has not graduated from high school, and includes a child who is homeless, a child who is a ward of the state, county, or child welfare agency, and a child who is attending a private school.

115.76(5) (5)

115.76(5)(a)(a) "Child with a disability" means a child who, by reason of any of the following, needs special education and related services:

115.76(5)(a)1. 1. Cognitive disabilities.

115.76(5)(a)2. 2. Hearing impairments.

115.76(5)(a)3. 3. Speech or language impairments.

115.76(5)(a)4. 4. Visual impairments.

115.76(5)(a)5. 5. Emotional behavioral disability.

115.76(5)(a)6. 6. Orthopedic impairments.

115.76(5)(a)7. 7. Autism.

115.76(5)(a)8. 8. Traumatic brain injury.

115.76(5)(a)9. 9. Other health impairments.

115.76(5)(a)10. 10. Learning disabilities.

115.76(5)(b) (b) "Child with a disability" may, at the discretion of the local educational agency and consistent with department rules, include a child who, by reason of his or her significant developmental delay, needs special education and related services.

115.76(6) (6) "Division" means the division for learning support in the department.

115.76(7) (7) "Free appropriate public education" means special education and related services that are provided at public expense and under public supervision and direction, meet the standards of the department, include an appropriate preschool, elementary or secondary school education and are provided in conformity with an individualized education program.

115.76(8) (8) "Hearing officer" means an independent examiner appointed to conduct hearings under s. 115.80.

115.76(9) (9) "Individualized education program" means a written statement for a child with a disability that is developed, reviewed and revised in accordance with s. 115.787.

115.76(10) (10) "Local educational agency", except as otherwise provided, means the school district in which the child with a disability resides, the department of health services if the child with a disability resides in an institution or facility operated by the department of health services, or the department of corrections if the child with a disability resides in a Type 1 juvenile correctional facility, as defined in s. 938.02 (19), or a Type 1 prison, as defined in s. 301.01 (5).

115.76(11) (11) "Native language", when used with reference to an individual of limited English proficiency, means the language normally used by the individual.

115.76(12) (12)

115.76(12)(a)(a) "Parent" means any of the following:

115.76(12)(a)1. 1. A biological parent.

115.76(12)(a)2. 2. A husband who has consented to the artificial insemination of his wife under s. 891.40.

115.76(12)(a)3. 3. A male who is presumed to be the child's father under s. 891.41.

115.76(12)(a)4. 4. A male who has been adjudicated the child's father under subch. VIII of ch. 48, under subch. IX of ch. 767, by final order or judgment of an Indian tribal court of competent jurisdiction or by final order or judgment of a court of competent jurisdiction in another state.

115.76(12)(a)5. 5. An adoptive parent.

115.76(12)(a)6. 6. A legal guardian.

115.76(12)(a)7. 7. A person acting as a parent of a child.

115.76(12)(a)8. 8. A person appointed as a sustaining parent under s. 48.428.

115.76(12)(a)9. 9. A person assigned as a surrogate parent under s. 115.792 (1) (a) 2.

115.76(12)(a)10. 10. A foster parent, if the right and the responsibility of all of the persons specified in subds. 1. to 5. to make educational decisions concerning a child have been extinguished by termination of parental rights, by transfer of guardianship or legal custody or by other court order, and if the foster parent has an ongoing, long-term parental relationship with the child, is willing to make the educational decisions that are required of a parent under this subchapter and has no interests that would conflict with the interests of the child.

115.76(12)(b) (b) "Parent" does not include any of the following:

115.76(12)(b)1. 1. A person whose parental rights have been terminated.

115.76(12)(b)2. 2. The state, a county, or a child welfare agency, if a child was made a ward of the state, county, or child welfare agency under ch. 54 or ch. 880, 2003 stats., or if a child has been placed in the legal custody or guardianship of the state, county, or child welfare agency under ch. 48 or ch. 767.

115.76(12)(b)3. 3. An American Indian tribal agency if the child was made a ward of the agency or placed in the legal custody or guardianship of the agency.

115.76(13) (13) "Person acting as a parent of a child" means a relative of the child or a private individual allowed to act as a parent of a child by the child's biological or adoptive parents or guardian, and includes the child's grandparent, neighbor, friend or private individual caring for the child with the explicit or tacit approval of the child's biological or adoptive parents or guardian. "Person acting as a parent of a child" does not include any person that receives public funds to care for the child if such funds exceed the cost of such care.

115.76(14) (14)

115.76(14)(a)(a) "Related services" means transportation and such developmental, corrective, and other supportive services as may be required to assist a child with a disability to benefit from special education, including all of the following:

115.76(14)(a)1. 1. Speech-language pathology and audiology services.

115.76(14)(a)2. 2. Interpreting services.

115.76(14)(a)3. 3. Psychological services.

115.76(14)(a)4. 4. Physical and occupational therapy.

115.76(14)(a)5. 5. Recreation, including therapeutic recreation.

115.76(14)(a)6. 6. Social work services.

115.76(14)(a)7. 7. School nursing services designed to enable a child with a disability to receive a free appropriate public education as described in the child's individualized education program.

115.76(14)(a)8. 8. Counseling services, including rehabilitative counseling.

115.76(14)(a)9. 9. Orientation and mobility services.

115.76(14)(a)10. 10. Medical services for diagnostic and evaluative purposes only.

115.76(14)(a)11. 11. The early identification and assessment of disabling conditions in children.

115.76(14)(b) (b) "Related services" does not include a medical device that is surgically implanted or the replacement of such a device.

115.76(14g) (14g) "Residential care center for children and youth" means a facility operated by a child welfare agency licensed under s. 48.60 for the care and maintenance of children residing in that facility.

115.76(15) (15) "Special education" means specially designed instruction, regardless of where the instruction is conducted, that is provided at no cost to the child or the child's parents, to meet the unique needs of a child with a disability, including instruction in physical education.

115.76(16) (16) "Supplementary aids and services" means aids, services and other supports that are provided in regular education classes or other education-related settings to enable a child with a disability to be educated with nondisabled children to the maximum extent appropriate.

115.76(17) (17) "Transition services" has the meaning given in 20 USC 1401 (34).

115.76 History History: 1997 a. 164, 237; 1999 a. 116, 161; 2001 a. 59; 2005 a. 258, 344, 387; 2005 a. 443 s. 265; 2007 a. 20 s. 9121 (6) (a); 2007 a. 97; 2011 a. 158.



115.762 Division for learning support.

115.762  Division for learning support.

115.762(1) (1)  Appointment of administrator. The state superintendent shall appoint the administrator of the division.

115.762(2) (2) Staff. Subject to the approval of the state superintendent, the administrator of the division shall appoint qualified staff necessary to perform the duties required of the division.

115.762(3) (3) Division duties. The division is responsible for all of the following:

115.762(3)(a) (a) Ensuring that all children with disabilities, including children who are not yet 3 years of age, who reside in this state and who are in need of special education and related services are identified, located and evaluated.

115.762(3)(am) (am) Ensuring that a free appropriate public education is available to all children with disabilities who reside in this state, including such children who are suspended or expelled from school.

115.762(3)(b) (b) Developing and implementing a practical method to determine which children with disabilities are receiving special education and related services.

115.762(3)(c) (c) Complying with the requirements of this subchapter and applicable federal law, including 20 USC 1415 (k) and 42 USC 11431 to 11434a.

115.762(3)(d) (d) Coordinating and supervising the provision of all publicly funded special education and related services for children with disabilities in this state and ensuring that such education and services meet the educational standards of the department, including any criteria established by the department relating to enrollment.

115.762(3)(e) (e) Determining local educational agency eligibility for assistance, including determining whether a local educational agency is failing to comply with any of the requirements of the plan submitted to the division under s. 115.77 (4).

115.762(3)(g) (g) Monitoring and enforcing local educational agency and residential care center for children and youth compliance with this subchapter and applicable federal law, including 20 USC 1415 (k) and 42 USC 11431 to 11434a.

115.762(3)(h) (h) Developing and maintaining a performance plan in compliance with 20 USC 1416 (b).

115.762(3)(i) (i) Establishing and maintaining qualifications to ensure that personnel necessary to carry out the requirements of this subchapter are appropriately and adequately prepared and trained, in compliance with 20 USC 1412 (a) (14), and requiring that local educational agencies take measurable steps to recruit, hire, train, and retain highly qualified personnel to provide special education and related services to children with disabilities under this subchapter.

115.762(3)(j) (j) Examining data, including data disaggregated by race and ethnicity, to determine if significant discrepancies are occurring in the rate of long-term suspensions and expulsions of children with disabilities among local educational agencies or compared to such rates for nondisabled children within such agencies. If such discrepancies are occurring, the division shall review and, if appropriate, revise or require the affected local educational agency to revise its policies, procedures and practices relating to the development and implementation of individualized education programs, the use of positive behavioral interventions and supports and procedural safeguards to ensure that such policies, procedures and practices comply with this subchapter.

115.762(4) (4) Limitation. Nothing in this subchapter requires that special education and related services be provided to a child with a disability who is at least 18 years old and who, in the child's educational placement before his or her incarceration in a state prison, was not identified as a child with a disability or for whom an individualized education program was not developed.

115.762 History History: 1997 a. 164; 1999 a. 161; 2001 a. 59; 2005 a. 258; 2011 a. 158.



115.77 Local educational agency duties.

115.77  Local educational agency duties.

115.77(1) (1) In sub. (1m) (a) to (d), except as provided in s. 118.51 (12) (a) and (b) 2., if a child with a disability is attending a public school in a nonresident school district under s. 118.51 or 121.84 (1) (a) or (4), "local educational agency" means the school district that the child is attending.

115.77(1m) (1m) A local educational agency shall demonstrate to the division that it does all of the following:

115.77(1m)(a) (a) Identifies, locates and evaluates all children with disabilities who are in need of special education and related services, including such children who are not yet 3 years of age. A local educational agency may provide special education and related services to children with disabilities who are not yet 3 years of age under an interagency agreement with a county agency responsible for the early intervention program under s. 51.44.

115.77(1m)(b) (b) Makes available a free appropriate public education to children with disabilities as required by this subchapter and applicable state and federal law, except that a local educational agency that provides special education and related services to a child with a disability who has not yet attained the age of 3 and who is participating in an early intervention program under s. 51.44 is not required to provide the child with a free appropriate public education.

115.77(1m)(bg) (bg) Includes children with disabilities in statewide and local educational agency-wide assessments, including assessments described in 20 USC 6311 (b) (3), with appropriate accommodations and alternate assessments where necessary and as indicated in their individualized education programs.

115.77(1m)(c) (c) Ensures that children participating in early intervention programs under s. 51.44 who will participate in preschool programs assisted under this subchapter experience a smooth and effective transition to those preschool programs and that, by the 3rd birthday of such a child, an individualized education program has been developed and is being implemented for the child. The local educational agency shall participate in transition planning conferences arranged by the county administrative agency, as defined in s. DHS 90.03 (10), Wis. Adm. Code.

115.77(1m)(d) (d) Ensures that children with disabilities who are enrolled in private schools and facilities are provided special education and related services, in accordance with individualized education programs, at no cost to them or to their parents, if such children are placed in, or referred to, such schools or facilities by a local educational agency to satisfy the requirements of this subchapter or applicable federal law.

115.77(1m)(e) (e) To the extent consistent with the number and location of children with disabilities who are enrolled by their parents in private elementary and secondary schools located within the local educational agency, ensures that those children have an opportunity to participate in special education and related services and that the amount spent to provide those services by the local educational agency is equal to a proportionate amount of federal funds made available under this subchapter.

115.77(1m)(f) (f) Establishes written policies, procedures, and programs for implementing this subchapter and applicable federal law.

115.77(1m)(g) (g) Makes available to any person, upon request, all documents relating to the agency's eligibility for funds under this subchapter.

115.77(1m)(h) (h) Regularly publicizes information regarding its special education procedures and services.

115.77(2) (2) The local educational agency shall provide the division with information necessary to enable the division to carry out its duties under this subchapter and applicable federal law.

115.77(3) (3) Any state or federal aid that is made available to a local educational agency for special education and related services shall be used by the local educational agency to comply with this subchapter.

115.77(4) (4) A local educational agency shall submit to the division, pursuant to a schedule and instructions established and published by the division, a plan that provides assurances to the division that the local educational agency meets the conditions required by 20 USC 1413 (a), including all of the following:

115.77(4)(L) (L) Statements of assurance as required by applicable federal law.

115.77(4)(m) (m) Information relating to access of private school pupils to the local educational agency's special education and related services.

115.77(4)(p) (p) Assurances that the local educational agency, in providing for the children with disabilities within its jurisdiction, has in effect policies, procedures, and programs that are consistent with this subchapter and applicable federal law.

115.77(4)(q) (q) The local educational agency's plan for ensuring that all personnel necessary to carry out the requirements of this subchapter are appropriately and adequately prepared according to applicable state and federal law.

115.77(4)(r) (r) The data regarding children with disabilities and nondisabled children in the local educational agency that the division is required to collect or report to be in compliance with 20 USC 1400 to 1482.

115.77(4)(s) (s) Any other information the division requires to permit its review of the plan.

115.77(8) (8) The local educational agency shall serve children with disabilities who are attending a charter school under contract with the local educational agency under s. 118.40 in the same manner as it serves children with disabilities attending schools of the local educational agency, and shall provide funds under this subchapter to such charter schools on the same basis as it provides funds under this subchapter to schools of the local educational agency, including proportional distribution based on enrollment of children with disabilities, and at the same time as it distributes other federal funds to the agency's other schools.

115.77(9) (9) The local educational agency shall exercise its authority in compliance with 20 USC 1415 (k).

115.77 History History: 1997 a. 164; 1999 a. 117; 2005 a. 258; 2009 a. 180.

115.77 Annotation When there was no reasonable cause to believe that a student was emotionally disturbed and required special education, there was no obligation to submit an exceptional needs referral on the student's behalf. Hoffman v. East Troy Community School District, 38 F. Supp. 2d 750 (1999).



115.775 Duties of operators of certain charter schools.

115.775  Duties of operators of certain charter schools.

115.775(1)(1) Except as provided in sub. (2), an operator of a charter school under s. 118.40 (2r) is a local educational agency, as defined in 20 USC 1401 (19), and shall comply with 20 USC 1400 to 1482.

115.775(2) (2) The board of directors of the school district operating under ch. 119 is a local educational agency under this section and shall comply with 20 USC 1400 to 1482 if the board of directors enters into a written agreement with an operator of a charter school under s. 118.40 (2r) under which the board of directors agrees to serve as the local educational agency.

115.775 History History: 1999 a. 9; 2005 a. 258.



115.777 Special education referrals.

115.777  Special education referrals.

115.777(1) (1)

115.777(1)(a)(a) A physician, nurse, psychologist, social worker or administrator of a social agency who reasonably believes that a child brought to him or her for services has a disability shall refer the child to the local educational agency. If the local educational agency to whom the referral is made is the school district in which the child resides but the child is attending a public school in a nonresident school district under s. 118.51 or 121.84 (1) (a) or (4), the school board of the school district in which the child resides shall provide the name of the child and related information to the school board of the school district that the child is attending.

115.777(1)(b) (b) A person who is required to be licensed under s. 115.28 (7), who is employed by a local educational agency and who reasonably believes a child has a disability, shall refer the child to the local educational agency. If the local educational agency to whom the referral is made is the school district that the child is attending but the child is a nonresident attending a public school in that school district under s. 118.51 or 121.84 (1) (a) or (4), the school board of the school district that the child is attending shall provide the name of the child and related information to the school board of the child's school district of residence.

115.777(1)(c) (c) Any person other than those specified under par. (a) or (b) who reasonably believes that a child is a child with a disability may refer the child to a local educational agency. If the local educational agency to whom the referral is made is the school district in which the child resides but the child is attending a public school in a nonresident school district under s. 118.51 or 121.84 (1) (a) or (4), the school board of the school district in which the child resides shall provide the name of the child and related information to the school board of the school district that the child is attending.

115.777(2) (2)

115.777(2)(a)(a) All referrals shall be in writing and shall include the name of the child and the reasons why the person believes that the child is a child with a disability.

115.777(2)(b) (b) Before submitting a referral to a local educational agency under sub. (1) (a) or (b), a person required to make a referral under sub. (1) (a) or (b) shall inform the child's parent that he or she is going to submit the referral.

115.777(3) (3) A local educational agency shall do all of the following:

115.777(3)(a) (a) Establish written procedures for accepting and processing referrals.

115.777(3)(b) (b) Document and date the receipt of each referral.

115.777(3)(c) (c) Provide information and in-service opportunities to all of its licensed staff to familiarize them with the agency's referral procedures.

115.777(3)(d) (d) At least annually, inform parents and persons required to make referrals under sub. (1) (a) about the agency's referral and evaluation procedures.

115.777(3)(e) (e) Within 15 business days of receiving a referral, send to the child's parents a request for consent to evaluate the child under s. 115.782 except that if the local educational agency determines that no additional data are necessary, the agency shall notify the child's parent of that determination within 15 business days of receiving the referral.

115.777 History History: 1997 a. 164; 1999 a. 117; 2005 a. 258.



115.78 Individualized education program team; timeline.

115.78  Individualized education program team; timeline.

115.78(1)(1)  Definition. In this section, for a child who is attending a public school in a nonresident school district under s. 118.51 or 121.84 (1) (a) or (4), "local educational agency" means the school board of the school district that the child is attending.

115.78(1m) (1m) Appointment of Team. The local educational agency shall appoint an individualized education program team for each child referred to it under s. 115.777. Each team shall consist of all of the following:

115.78(1m)(a) (a) The parents of the child.

115.78(1m)(b) (b) At least one regular education teacher of the child if the child is, or may be, participating in a regular educational environment.

115.78(1m)(c) (c) At least one special education teacher who has recent training or experience related to the child's known or suspected area of special education needs or, where appropriate, at least one special education provider of the child.

115.78(1m)(d) (d) A representative of the local educational agency who is qualified to provide, or supervise the provision of, special education, is knowledgeable about the general education curriculum and is knowledgeable about and authorized by the local educational agency to commit the available resources of the local educational agency.

115.78(1m)(e) (e) An individual who can interpret the instructional implications of evaluation results, who may be a team participant under pars. (b) to (d) or (f).

115.78(1m)(f) (f) At the discretion of the parent or the local educational agency, other individuals who have knowledge or special expertise about the child, including related services personnel as appropriate.

115.78(1m)(g) (g) Whenever appropriate, the child.

115.78(1m)(h) (h) If the child is attending a public school in a nonresident school district under s. 118.51 or 121.84 (1) (a) or (4), at least one person designated by the school board of the child's school district of residence who has knowledge or special expertise about the child.

115.78(2) (2) Duties of Team. The individualized education program team shall do all of the following:

115.78(2)(a) (a) Evaluate the child under s. 115.782 to determine the child's eligibility or continued eligibility for special education and related services and the educational needs of the child.

115.78(2)(b) (b) Develop an individualized education program for the child under s. 115.787.

115.78(2)(c) (c) Determine the special education placement for the child under s. 115.79.

115.78(3) (3) Timeline.

115.78(3)(a)(a) The local educational agency shall determine if a child is a child with a disability within 60 days after the local educational agency receives parental consent for the evaluation of the child under s. 115.782 (1) (b) or (4) (b), provides notice under s. 115.777 (3) (e) that no additional data are needed, or provides notice under s. 115.782 (4) (c) that no additional data are needed.

115.78(3)(b) (b) The 60-day period under par. (a) does not apply to a local educational agency if any of the following occur:

115.78(3)(b)1. 1. A child enrolls in a school served by that local educational agency after the 60-day period has begun and before a determination by the child's previous local educational agency as to whether the child is a child with a disability, the subsequent local educational agency is making sufficient progress to ensure a prompt completion of the evaluation, and the child's parent and the subsequent local educational agency agree to a specific time when the evaluation will be completed.

115.78(3)(b)2. 2. The child's parent repeatedly fails or refuses to produce the child for the evaluation.

115.78(3)(c) (c) The local educational agency shall conduct a meeting to develop an individualized education program under s. 115.787 and determine a placement under s. 115.79 within 30 days of a determination that a child is a child with a disability.

115.78(3)(d) (d) Subject to pars. (a) to (c), if the parents of the child or the local educational agency staff determines at any meeting during the process of the evaluation, development of the individualized education program or placement of the child that additional time is needed to permit meaningful parental participation, the local educational agency shall provide it. Upon request, the local educational agency shall provide a copy of the most recent evaluation report under s. 115.782 (3) (b) to the child's parents at any meeting of the individualized education program team.

115.78(5) (5) Attendance at meetings.

115.78(5)(a)(a) A member of an individualized education program team is not required to attend a meeting of the individualized education program team, in whole or in part, if the parent of a child with a disability and the local educational agency agree that the attendance of the member is unnecessary because the member's area of the curriculum or related service is not being modified or discussed at the meeting.

115.78(5)(b) (b) A member of an individualized education program team may be excused from attending a meeting of the individualized education program team, in whole or in part, when the meeting involves a modification to or discussion of the member's area of the curriculum or related services if the child's parent and the local educational agency consent and, before the meeting, the member submits to the child's parent and to the individualized education program team, in writing, the member's input into the development of the child's individualized education program.

115.78(5)(c) (c) A parent's agreement under par. (a) and consent under par. (b) shall be in writing.

115.78 History History: 1997 a. 164; 1999 a. 117; 2005 a. 258 ss. 28 to 33, 45.



115.782 Evaluations.

115.782  Evaluations.

115.782(1)(1) The local educational agency shall do all of the following:

115.782(1)(a) (a) Notify the parents of the child, in accordance with s. 115.792, of any evaluation procedures the agency proposes to conduct and the names of the individuals who will conduct the evaluation if known.

115.782(1)(b) (b) Except as provided in par. (c), before conducting an initial evaluation of a child, obtain informed consent from the child's parent. Parental consent for the evaluation does not constitute consent for placement for receipt of special education and related services. If the child's parents do not consent to the evaluation, the local educational agency may continue to pursue an evaluation by using the procedures under s. 115.797 or 115.80.

115.782(1)(c) (c) Before conducting an initial evaluation of a child who is a ward of the state, obtain informed consent in compliance with 20 USC 1414 (a) (1) (D) (iii).

115.782(2) (2) Conduct of evaluation.

115.782(2)(a)(a) In conducting the evaluation, the individualized education program team shall not use any single measure or assessment as the sole criterion for determining whether a child is a child with a disability or for determining an appropriate educational program for the child. The individualized education program team shall do all of the following:

115.782(2)(a)1. 1. Use a variety of assessment tools and strategies to gather relevant functional, developmental, and academic information, including information provided by the child's parent, that may assist in determining whether the child is a child with a disability and the content of the child's individualized education program, including information related to enabling the child to be involved in and progress in the general curriculum or, for preschool children, to participate in appropriate activities.

115.782(2)(a)2. 2. Use technically sound instruments that may assess the relative contribution of cognitive and behavioral factors, in addition to physical or developmental factors.

115.782(2)(a)3. 3. Ensure all of the following:

115.782(2)(a)3.a. a. That assessments and other evaluation materials used to assess a child under this section are selected and administered so as not to be racially or culturally discriminatory and are provided and administered in the language and form most likely to yield accurate information on what the child knows and can do academically, developmentally, and functionally, unless it is clearly not feasible to do so.

115.782(2)(a)3.b. b. That assessments and other evaluation materials given to the child are used for the purposes for which they are valid and reliable, are administered by trained and knowledgeable personnel, and are administered in accordance with any instructions provided by the producer of the assessments or evaluation materials.

115.782(2)(a)3.c. c. That the child is assessed in all areas of suspected disability.

115.782(2)(a)3.d. d. That assessment tools and strategies that provide relevant information that directly assists persons in determining the educational needs of the child are used.

115.782(2)(b) (b) As part of an initial evaluation of a child and as part of any reevaluation of a child under sub. (4), the individualized education program team and other qualified professionals, as determined by the local educational agency, shall do all of the following:

115.782(2)(b)1. 1. Review existing evaluation data on the child, including evaluations and information provided by the child's parents; previous interventions and the effects of those interventions; current classroom-based, local, or state assessments; classroom-based observations; and observations by teachers and related services providers.

115.782(2)(b)2. 2. On the basis of that review and information provided by the child's parents, identify the additional data, if any, that are needed to determine all of the following:

115.782(2)(b)2.a. a. Whether the child has a particular category of disability and the educational needs of the child or, in case of a reevaluation of a child, whether the child continues to have such a disability and such educational needs.

115.782(2)(b)2.b. b. The present levels of academic achievement and related developmental needs of the child.

115.782(2)(b)2.c. c. Whether the child needs special education and related services, or in the case of a reevaluation of a child, whether the child continues to need special education and related services.

115.782(2)(b)2.d. d. Whether any additions or modifications to the special education and related services are needed to enable the child to meet the measurable, annual goals specified in the child's individualized education program and to participate, as appropriate, in the general curriculum.

115.782(2)(c) (c) The local educational agency shall administer such assessments and other evaluation measures as may be needed to produce the data identified under par. (b) 2.

115.782(2)(f) (f) The local educational agency shall ensure that the evaluation of a child with a disability who transfers from one school district to another in the same school year is coordinated with the child's prior and subsequent schools as necessary and as expeditiously as possible to ensure prompt completion of the evaluation.

115.782(3) (3) Determination of eligibility for special education.

115.782(3)(a)(a) Upon the completion of the administration of assessments and other evaluation measures, the individualized education program team shall determine whether the child is a child with a disability and the educational needs of the child. The team may not determine that a child is a child with a disability if the determinant factor for the determination is lack of appropriate instruction in reading, including in the essential components of reading instruction, as defined in 20 USC 6368 (3), or lack of instruction in math, or because the child has limited proficiency in English.

115.782(3)(b) (b) The individualized education program team shall prepare an evaluation report that includes documentation of determination of eligibility for special education. The local educational agency shall give a copy of the evaluation report, including the documentation of eligibility, to the child's parents.

115.782(4) (4) Reevaluations.

115.782(4)(a)(a) A local educational agency shall ensure that the individualized education program team does all of the following:

115.782(4)(a)1. 1. Evaluates a child with a disability in accordance with this section before determining that the child is no longer a child with a disability, except that an evaluation is not required before the termination of a child's eligibility for special education and related services because he or she graduated from secondary school with a regular diploma or because he or she reached the age of 21. In those circumstances, the local educational agency shall provide the child with a summary of the child's academic achievement and functional performance, including recommendations on how to assist the child in meeting his or her postsecondary goals.

115.782(4)(a)2. 2. Reevaluates a child with a disability in accordance with this section if the local educational agency determines that the educational or related services needs of the child, including the child's academic performance, warrant a reevaluation or if the child's parent or teacher requests a reevaluation. The individualized education program team shall reevaluate a child no more frequently than once a year unless the child's parent and the local educational agency agree otherwise, and at least once every 3 years unless the child's parent and the local educational agency agree that a reevaluation is unnecessary.

115.782(4)(b) (b) The local educational agency shall obtain informed consent from the child's parent before reevaluating a child with a disability, except that such consent need not be obtained if the local educational agency has taken reasonable measures to obtain such consent and the child's parents have failed to respond.

115.782(4)(c) (c) If the individualized education program team and other qualified professionals, as determined by the local educational agency, find under sub. (2) (b) 2. that no additional data are needed to determine whether the child continues to be a child with a disability or to determine the child's educational needs, the local educational agency shall notify the child's parents of that finding and the reasons for it and the right of the child's parents to request an assessment to determine whether the child continues to be a child with a disability and to determine the child's educational needs. The local educational agency is not required to conduct such an assessment unless the child's parents request it.

115.782 History History: 1997 a. 164; 1999 a. 117; 2005 a. 258.



115.787 Individualized education programs.

115.787  Individualized education programs.

115.787(1)(1)  Requirement that program be in effect. At the beginning of each school year, each local educational agency shall have in effect, for each child with a disability, an individualized education program.

115.787(2) (2) Required components. An individualized education program shall include all of the following:

115.787(2)(a) (a) A statement of the child's present level of academic achievement and functional performance, including how the child's disability affects the child's involvement and progress in the general curriculum or, for a preschool child, as appropriate, how the disability affects the child's participation in appropriate activities.

115.787(2)(b) (b) A statement of measurable annual goals for the child, including academic and functional goals, designed to meet the child's needs that result from the child's disability to enable the child to be involved in and make progress in the general curriculum, and meet each of the child's other educational needs that result from the child's disability.

115.787(2)(bm) (bm) For a child with a disability who takes alternate assessments aligned with alternate achievement standards, a description of benchmarks or short-term objectives.

115.787(2)(c) (c) A statement of the special education and related services and supplementary aids and services, based on peer-reviewed research to the extent practicable, to be provided to the child, or on behalf of the child, and a statement of the program modifications or supports for school personnel that will be provided for the child to do all of the following:

115.787(2)(c)1. 1. Advance appropriately toward attaining the annual goals.

115.787(2)(c)2. 2. Be involved and make progress in the general curriculum in accordance with par. (a) and participate in extracurricular and other nonacademic activities.

115.787(2)(c)3. 3. Be educated and participate with other children with disabilities and nondisabled children in the activities described in this subsection.

115.787(2)(d) (d) An explanation of the extent to which the child will not participate with nondisabled children in regular classes, in the general curriculum and in extracurricular and other nonacademic activities.

115.787(2)(e) (e)

115.787(2)(e)1.1. A statement of any individual appropriate accommodations that are necessary to measure the academic achievement and functional performance of the child on statewide or local educational agency-wide assessments.

115.787(2)(e)2. 2. If the individualized education program team determines that a child will take an alternate assessment on a particular statewide or local educational agency-wide assessment of pupil achievement, a statement of why the child cannot participate in the regular assessment and why the particular alternate assessment selected is appropriate for the child.

115.787(2)(f) (f) The projected date for the beginning of the services and modifications described in par. (c) and the anticipated frequency, location and duration of those services and modifications.

115.787(2)(g) (g)

115.787(2)(g)1.1. Beginning not later than in the first individualized education program that will be in effect when the child is 14, and updated annually thereafter, a statement of appropriate, measurable postsecondary goals for the child based on age-appropriate transition assessments related to training, education, employment and, where appropriate, independent living skills. An individualized education program that indicates a goal of a technical education high school diploma under s. 118.33 (1) (g) shall specify the course of study that the pupil must take to attain that goal.

115.787(2)(g)2. 2. Beginning not later than in the first individualized education program that will be in effect when the child is 14, and updated annually thereafter, a description of the transition services, including courses of study, needed to assist the child in reaching the goals under subd. 1.

115.787(2)(g)3. 3. Beginning at least one year before the child attains the age of 18, and annually thereafter, a statement that the child has been informed of the child's rights that will transfer to the child on reaching the age of 18 under s. 115.807.

115.787(2)(h) (h) A statement of all of the following:

115.787(2)(h)1. 1. How the child's progress toward attaining the annual goals described in par. (b) will be measured.

115.787(2)(h)2. 2. When periodic reports, such as quarterly reports or other periodic reports issued concurrently with report cards, on the child's progress toward attaining the annual goals described in par. (b) will be provided to the child's parents.

115.787(2)(i) (i) If the individualized education program team determines that the use of seclusion, as defined in s. 118.305 (1) (i), or physical restraint, as defined in s. 118.305 (1) (g), may reasonably be anticipated for the child, appropriate positive interventions and supports and other strategies that address the behavior of concern and that comply with all of the following:

115.787(2)(i)1. 1. The interventions, supports, and other strategies are based upon a functional behavior assessment of the behavior of concern.

115.787(2)(i)2. 2. The interventions, supports, and other strategies incorporate the use of the term "seclusion" or "physical restraint."

115.787(2)(i)3. 3. The interventions, supports, and other strategies include positive behavioral supports.

115.787(3) (3) Development.

115.787(3)(a)(a) In developing each child's individualized education program, the individualized education program team shall consider the strengths of the child, the concerns of the child's parents for enhancing the education of their child, the results of the initial evaluation or most recent reevaluation of the child, and the academic, developmental, and functional needs of the child.

115.787(3)(b) (b) The individualized education program team shall do all of the following:

115.787(3)(b)1. 1. In the case of a child whose behavior impedes his or her learning or that of others, consider the use of positive behavioral interventions and supports and other strategies to address that behavior.

115.787(3)(b)2. 2. In the case of a child with limited English proficiency, consider the language needs of the child as such needs relate to the child's individualized education program.

115.787(3)(b)3. 3. In the case of a child who is visually impaired, provide for instruction in Braille and the use of Braille unless the individualized education program team determines, after an evaluation of the child's reading and writing skills, needs and appropriate reading and writing media, including an evaluation of the child's future needs for instruction in Braille or the use of Braille, that instruction in Braille or the use of Braille is not appropriate for the child.

115.787(3)(b)4. 4. Consider the communication needs of the child, and, in the case of a child who is hearing impaired, consider the child's language and communication needs, opportunities for direct communications with peers and professional personnel in the child's language and communication mode, academic level and full range of needs, including opportunities for direct instruction in the child's language and communication mode.

115.787(3)(b)5. 5. Consider whether the child requires assistive technology devices and services.

115.787(3)(c) (c) The regular education teacher of the child, as a participant on the individualized education program team, shall, to the extent appropriate, participate in the development of the individualized education program of the child, including the determination of appropriate positive behavioral interventions and supports and other strategies and the determination of supplementary aids and services, program modifications and support for school personnel.

115.787(3)(e) (e) The local educational agency shall give a copy of the child's individualized education program to the child's parents with the notice of placement under s. 115.792 (2).

115.787(4) (4) Review and revision.

115.787(4)(a)(a) The individualized education program team shall do all of the following:

115.787(4)(a)1. 1. Review the child's individualized education program periodically, but at least annually, to determine whether the annual goals for the child are being achieved.

115.787(4)(a)2. 2. Revise the individualized education program as appropriate to address all of the following:

115.787(4)(a)2.a. a. Any lack of expected progress toward the annual goals and in the general curriculum.

115.787(4)(a)2.b. b. The results of any reevaluation conducted under s. 115.782.

115.787(4)(a)2.c. c. Information about the child provided to or by the child's parents, as described in s. 115.782.

115.787(4)(a)2.d. d. The child's anticipated needs.

115.787(4)(a)2.e. e. Other matters.

115.787(4)(b) (b) The regular education teacher of the child, as a participant on the individualized education program team, shall, to the extent appropriate, participate in the review and revision of the individualized education program of the child.

115.787(4)(c) (c) After the annual individualized education program meeting for a school year, the entire individualized education program team may make changes to the child's individualized education program, or the child's parent and the local educational agency may agree not to convene an individualized education program team meeting for the purpose of making changes to the child's individualized education program. If the child's parent and the local educational agency agree not to convene an individualized education program team meeting, they shall instead develop a written document to modify the child's current individualized education program. The local educational agency shall give the child's parent a copy of the child's revised individualized education program.

115.787(5) (5) Failure to meet transition objectives. If a participating agency, other than the local educational agency, fails to provide transition services in accordance with sub. (2) (g), the local educational agency shall reconvene the individualized education program team to identify alternative strategies to meet the transition objectives for the child set out in the individualized education program.

115.787(6) (6) Children with disabilities in state prisons.

115.787(6)(a)(a)

115.787(6)(a)1.1. The requirements relating to participation of children with disabilities in general assessments under sub. (2) (e) do not apply to a child with a disability who is convicted of a crime under state law and incarcerated in a state prison.

115.787(6)(a)2. 2. The requirements relating to transition planning and transition services under sub. (2) (g) 1. and 2. do not apply with respect to a child with a disability who is convicted of a crime under state law and incarcerated in a state prison and whose eligibility under this subchapter will end, because of his or her age, before he or she will be released from prison.

115.787(6)(b) (b) If a child with a disability is convicted of a crime and incarcerated in a state prison, the child's individualized education program team may modify the child's individualized education program or placement notwithstanding the requirements of sub. (1) and s. 115.79 (1) (a) if the department of corrections has demonstrated a bona fide security or compelling penological interest that cannot otherwise be accommodated.

115.787(7) (7) Construction. Nothing in this section requires the individualized education program team to include information under one component of a child's individualized education program that is already contained under another component of the individualized education program or requires that additional information be included in a child's individualized education program beyond what is explicitly required by this section.

115.787 History History: 1997 a. 164; 1999 a. 117; 2005 a. 258; 2011 a. 125, 156.



115.79 Educational placements.

115.79  Educational placements.

115.79(1) (1) Each local educational agency shall ensure that all of the following occur:

115.79(1)(a) (a) An evaluation is conducted under s. 115.782 before special education and related services are provided to a child with a disability.

115.79(1)(b) (b) An educational placement is provided to implement a child's individualized education program. Except as provided in s. 118.51 (12) (a) and (b) 2., if a child with a disability is attending a public school in a nonresident school district under s. 118.51 or 121.84 (1) (a) or (4), the school board of the school district that the child is attending shall provide an educational placement for the child and shall pay tuition charges instead of the school district in which the child resides if required by the placement.

115.79(1)(c) (c) To the maximum extent appropriate, a child with a disability, including a child receiving publicly funded special education in a public or private institution or other care facility, is educated with nondisabled children.

115.79(1)(d) (d) Special classes, separate schooling or other removal of a child with a disability from the regular educational environment occurs only when the nature or severity of the child's disability is such that education in regular classes with the use of supplementary aids and services cannot be achieved satisfactorily.

115.79(2) (2) A local educational agency shall seek to obtain informed consent from the parent of a child with a disability before providing special education and related services to the child. If the parent of a child with a disability denies consent, the local educational agency shall not provide special education and related services to the child. If the parent of a child with a disability denies consent or does not respond to a request for consent, all of the following apply:

115.79(2)(a) (a) The local educational agency is not in violation of the requirement to make available to the child a free appropriate public education.

115.79(2)(b) (b) The local educational agency is not required to convene an individualized education program team meeting or to develop an individualized education program for the child for the special education and related services for which the local educational agency sought consent.

115.79 History History: 1997 a. 164; 1999 a. 117; 2005 a. 258.



115.791 Reimbursement for private school placement.

115.791  Reimbursement for private school placement.

115.791(1)(1) If the parents of a child with a disability who previously received special education and related services under the authority of a local educational agency enroll the child in a private elementary or secondary school without the consent of or referral by the local educational agency, a court or a hearing officer may require the local educational agency to reimburse the parents for the cost of that enrollment if the court or hearing officer finds that the local educational agency had not made a free appropriate public education available to the child in a timely manner before that enrollment.

115.791(2) (2) The cost of reimbursement described in sub. (1) may be reduced or denied if any of the following applies:

115.791(2)(a) (a) At the most recent individualized education program meeting that the parents attended before removal of the child from the local educational agency, the parents did not inform the individualized education program team of their concerns, their rejection of the placement proposed by the local educational agency to provide a free appropriate public education to their child and their intent to enroll the child in a private school at public expense; or at least 10 business days, including any holidays that occur on a business day, before the removal of the child from the local educational agency, the parents did not give written notice to the local educational agency of their concerns, their rejection of the placement and their intent to enroll the child in a private school at public expense.

115.791(2)(b) (b) If, before the parents' removal of the child from the local educational agency, the local educational agency notified the parents under s. 115.792 of its intent to evaluate the child, including a statement of the purpose of the evaluation that was appropriate and reasonable, but the parents did not make the child available for the evaluation.

115.791(2)(c) (c) A court finds the parents' actions unreasonable.

115.791(3) (3)

115.791(3)(a)(a) Notwithstanding the notice requirement in sub. (2) (a), the cost of reimbursement may not be reduced or denied for failure to provide such notice if any of the following apply:

115.791(3)(a)2. 2. Compliance with sub. (2) (a) would likely result in physical harm to the child.

115.791(3)(a)3. 3. The local educational agency prevented the parent from providing such notice.

115.791(3)(a)4. 4. The parents had not received notice, pursuant to s. 115.792, of the notice requirement in sub. (2) (a).

115.791(3)(b) (b) Notwithstanding the notice requirement in sub. (2) (a), a court or hearing officer may determine not to reduce or deny the cost of reimbursement for failure to provide such notice if any of the following apply:

115.791(3)(b)1. 1. The parent is illiterate and cannot write in English.

115.791(3)(b)2. 2. Compliance with sub. (2) (a) would likely result in serious emotional harm to the child.

115.791(4) (4) Subject to s. 115.77 (1m) (d) and (e), this section does not require a local educational agency to pay the cost of education, including special education and related services, of a child with a disability at a private school or facility if the local educational agency made a free appropriate public education available to the child and the child's parents elected to place the child in a private school or facility.

115.791 History History: 1997 a. 164; 2005 a. 258.



115.792 Procedural safeguards.

115.792  Procedural safeguards.

115.792(1) (1)  Safeguards ensured.

115.792(1)(a)(a) The local educational agency shall establish and maintain procedures to ensure all of the following:

115.792(1)(a)1. 1. That the parents of a child may examine all records relating to the child and may participate in meetings about the identification, evaluation and educational placement of the child, and the provision of a free appropriate public education to the child, and may obtain an independent educational evaluation of the child.

115.792(1)(a)2. 2. That a child's rights are protected by the assignment of an individual, who shall not be an employee of the department, the local educational agency, or any other agency that is involved in the education or care of the child, to act as a surrogate for the child's parents whenever the child's parents are not known; the local educational agency cannot, after reasonable efforts, locate the child's parents; or the child is a ward of the state. For a child who is a ward of the state, a judge overseeing the child's care may appoint a surrogate for the child's parents if the surrogate meets the requirements of this subdivision.

115.792(1)(a)3. 3. That a child's parents are offered an opportunity to use mediation under s. 115.797.

115.792(1)(b) (b) The local educational agency shall establish and maintain procedures to ensure that a child's parents are provided prior written notice whenever the local educational agency proposes to initiate or change, or refuses to initiate or change, the identification, evaluation or educational placement of the child, or the provision of a free appropriate public education to the child. In this paragraph, "local educational agency" includes the nonresident school district that a child is attending under s. 118.51 or 121.84 (1) (a) or (4).

115.792(2) (2) Notice. The notice required under sub. (1) (b) shall be in the native language of the child's parents unless the local educational agency determines that it clearly is not feasible to do so and shall include all of the following:

115.792(2)(a) (a) A description of the action proposed or refused by the local educational agency.

115.792(2)(b) (b) An explanation of why the local educational agency proposes or refuses to take the action.

115.792(2)(c) (c) A description of any other options that the local educational agency considered and the reasons why it rejected those options.

115.792(2)(d) (d) A description of each evaluation procedure, assessment, record, or report that the local educational agency used as a basis for the proposed or refused action.

115.792(2)(e) (e) If the notice proposes to evaluate or reevaluate the child, the names of the evaluators, if known.

115.792(2)(f) (f) A description of any other factors that are relevant to the local educational agency's proposal or refusal.

115.792(2)(g) (g) A statement that the parents of a child with a disability have procedural safeguards under this section and, if this notice is not an initial referral for evaluation, the way in which the parents may obtain a description of the procedural safeguards under sub. (3).

115.792(2)(h) (h) Sources for parents to contact to obtain assistance in understanding this subchapter.

115.792(3) (3) Procedural safeguards notice.

115.792(3)(a)(a) In this subsection, "local educational agency" includes the nonresident school district that a child is attending under s. 118.51 or 121.84 (1) (a) or (4).

115.792(3)(b) (b) The local educational agency shall give to the parents of a child with a disability, once a year but also upon the child's initial referral or parental request for evaluation, upon the first occurrence of the filing of a request for a hearing under s. 115.80, and upon request by the child's parent, a full explanation written in an easily understandable manner, and in the native language of the child's parents unless it clearly is not feasible to do so, of the procedural safeguards available under this section and under applicable federal law relating to all of the following:

115.792(3)(b)1. 1. Independent educational evaluation.

115.792(3)(b)2. 2. Prior written notice.

115.792(3)(b)3. 3. Parental consent.

115.792(3)(b)4. 4. Access to educational records.

115.792(3)(b)5. 5. Opportunity to present and resolve complaints, including the period in which the child's parents may request a hearing and the opportunity for the local educational agency to resolve the issues presented by the request.

115.792(3)(b)6. 6. The child's placement during pendency of due process proceedings.

115.792(3)(b)7. 7. Procedures for pupils who are subject to placement in interim alternative educational settings under 20 USC 1415 (k).

115.792(3)(b)8. 8. Requirements for the unilateral placement by parents of pupils in private schools at public expense.

115.792(3)(b)9. 9. Mediation.

115.792(3)(b)10. 10. Hearings under s. 115.80.

115.792(3)(b)11. 11. Civil actions, including the period in which to file a civil action.

115.792(3)(b)12. 12. Attorney fees.

115.792 History History: 1997 a. 164; 1999 a. 117; 2005 a. 258.



115.797 Mediation.

115.797  Mediation.

115.797(1)(1)  Definitions. In this section:

115.797(1)(a) (a) "Dispute" means any disagreement between parties concerning the proposal or refusal to initiate or change the evaluation, individualized education program or educational placement of a child with a disability or the provision of a free appropriate public education to such a child. "Dispute" includes any such disagreement between parties that arises before the filing of a request for a hearing under s. 115.80 or in which other processes, including a hearing under s. 115.80 or litigation, have been requested or commenced.

115.797(1)(b) (b) "Mediation" has the meaning given in s. 802.12 (1) (e).

115.797(1)(c) (c) "Party" means a competent adult pupil or the parent of a child or adult pupil adjudicated incompetent who is the subject of a dispute, and the local educational agency.

115.797(2) (2) Request for mediation, consent of parties.

115.797(2)(a)(a) The division shall establish a program for the mediation of disputes between parties. A party may request the division to arrange for mediation of a dispute at any time. The request shall be in writing, shall briefly describe the dispute and shall identify both parties. Both parties may jointly request mediation.

115.797(2)(b) (b) If only one of the parties requests mediation, within 5 business days after receiving the request the division shall notify the other party in writing of the request for mediation. The notice shall include all of the following:

115.797(2)(b)1. 1. An explanation of mediation and its advantages.

115.797(2)(b)2. 2. A statement that participation in mediation is voluntary and that agreement or refusal to participate will not affect the resolution of the dispute in any pending or potential adjudicative process, or the timing of that process, unless the parties agree otherwise.

115.797(2)(b)3. 3. A request that the party notify the division within 5 business days after receiving the notice regarding the party's consent or refusal to participate in mediation.

115.797(2)(c) (c) If the division does not receive timely response under par. (b) 3. or if the other party notifies the division under par. (b) 3. of its refusal to participate in mediation, the division shall so notify the party that requested mediation.

115.797(3) (3) Appointment of mediator.

115.797(3)(a)(a) A party that requests mediation may nominate a mediator from the roster under sub. (4). If a party nominates a mediator, the division shall include in the notice under sub. (2) (b) the name of the nominated mediator.

115.797(3)(b) (b)

115.797(3)(b)1.1. If both parties nominate the same person as mediator, the division shall appoint that person as mediator if he or she is on the roster under sub. (4) and available to mediate.

115.797(3)(b)2. 2. If both parties request mediation but neither party nominates a mediator, the division shall propose a mediator from the roster under sub. (4).

115.797(3)(b)3. 3. If both parties consent to mediation but the party that requests mediation does not nominate a mediator, the nominated mediator is not available or the other party does not consent to the appointment of the nominated mediator, the division shall propose a mediator from the roster under sub. (4).

115.797(3)(c) (c) Whenever the division proposes a mediator under par. (b) 2. or 3., it shall send information about the mediator's training and experience to both parties. Within 3 business days after receiving the information, either party may request the division to propose a different mediator from the roster under sub. (4).

115.797(4) (4) Roster of mediators.

115.797(4)(a)(a) In consultation with the council on special education, the division shall maintain a roster of mediators qualified to resolve disputes. The division may include a person on the roster if all of the following apply:

115.797(4)(a)1. 1. The division determines that the person has the appropriate skills and knowledge to act as a mediator under this section.

115.797(4)(a)2. 2. The person participates in a training program of at least 5 days' duration that has been approved by the division.

115.797(4)(a)3. 3. The person agrees to mediate, at the rate of compensation established by the division, the number of disputes required by the division each year.

115.797(4)(a)4. 4. The person consents to be observed by a division representative at any mediation session if the parties consent.

115.797(4)(b) (b) The division may not maintain a person on the roster unless he or she participates in at least one day of additional training approved by the division each year.

115.797(4)(c) (c) Subject to subch. II of ch. 111, the division may remove from the roster any person whom it believes cannot serve effectively as a mediator.

115.797(5) (5) Mediation.

115.797(5)(a)(a) Unless both parties agree otherwise, mediation shall commence within 21 days after the mediator is appointed and shall not delay hearings or appeals related to the dispute. All mediation sessions shall be held in a location that is convenient to the parties.

115.797(5)(b) (b) The parents of the child or adult pupil and 2 representatives of the local educational agency may participate in mediation. With the consent of both parties, other persons may participate in mediation. With the consent of both parties, a division representative may observe the mediation sessions.

115.797(5)(c) (c) At the commencement of mediation, the mediator shall inform the parties of the information that is required to be reported to the division for the purpose of administering the mediation program. The division may not require a mediator to disclose the substance of any matter discussed or communication made during mediation.

115.797(5)(d) (d) Either party may recess a mediation session to consult advisors, whether or not present, or to consult privately with the mediator. The mediator may recess a mediation session to consult privately with a party. If the mediator does so, he or she shall disclose the general purpose of the consultation but may not reveal other information about the consultation without the consent of the party consulted.

115.797(5)(e) (e) Unless both parties and the mediator agree otherwise, no person may record a mediation session.

115.797(5)(f) (f) Discussions that occur during mediation are confidential and may not be used as evidence in any subsequent hearing or civil proceeding. The mediator may require the parties to sign a confidentiality pledge before the commencement of mediation.

115.797(5)(g) (g) The mediator and either party may withdraw from mediation at any time.

115.797(5)(h) (h) No adverse inference may be drawn by any hearing officer or adjudicative body from the fact that a party did not consent to mediation, that a mediator or party withdrew from mediation or that mediation did not result in settlement of the dispute.

115.797(6) (6) Agreements. If the parties resolve the dispute or a portion of the dispute, or agree to use another procedure to resolve the dispute, the mediator shall ensure that the resolution or agreement is reduced to writing, that it is signed by the parties and that a copy is given to each party. The written resolution or agreement shall state that all discussions that occurred during mediation are confidential and may not be used as evidence in any hearing or civil proceeding. The resolution or agreement is legally binding upon the parties and is enforceable in the circuit court for the county in which the local educational agency is located.

115.797(7) (7) Mediator compensation.

115.797(7)(a)(a) The division shall establish a schedule for the compensation of mediators and the reimbursement of their expenses. The department shall pay mediators from the appropriation under s. 20.255 (1) (me).

115.797(7)(b) (b) If the parties agree that the amount of compensation paid to a mediator should be greater than the schedule under par. (a) allows, the additional compensation is the responsibility of the parties.

115.797(7)(c) (c) If the parties have agreed to mediation by a mediator who is not on the roster under sub. (4), the mediator's compensation is the responsibility of the parties.

115.797(8) (8) Program evaluation. The division may require that mediators, and may request that parties, participate in the evaluation of the mediation program. The division shall ensure that mediators and parties may participate in evaluating the program without being required to identify themselves or the other mediation participants. The division may not disclose a party's or mediator's evaluation to any other mediation participant without the party's or mediator's consent.

115.797(9) (9) Contract for services. The department may contract with a private, nonprofit agency to administer the mediation program under this section or for mediator training or other services, including outreach and promotion, related to the administration of the program.

115.797 History History: 1997 a. 164; 2005 a. 258, 387.



115.80 Due process hearings.

115.80  Due process hearings.

115.80(1) (1)

115.80(1)(a)(a)

115.80(1)(a)1.1. A parent, or the attorney representing the child, may file a written request for a hearing within one year after the refusal or proposal of the local educational agency to initiate or change his or her child's evaluation, individualized education program, educational placement, or the provision of a free appropriate public education, except that, if the local educational agency has not previously provided the parent or the attorney representing the child with notice of the right to request a hearing under this subdivision, he or she may file a request under this subdivision within one year after the local educational agency provides the notice. The division shall develop a model form to assist parents in filing a request under this subdivision.

115.80(1)(a)2. 2. The parent, or the attorney representing the child, shall include in the request under subd. 1. the name of the child, the address of the residence of the child, the name of the school the child is attending, a description of the nature of the problem of the child relating to the proposed or refused initiation or change, including facts relating to the problem, and a proposed resolution of the problem to the extent known and available to the parents at the time.

115.80(1)(b) (b) A local educational agency may file a written request for a hearing only to override a parent's refusal to grant consent for an initial evaluation or a reevaluation or to contest the payment of an independent educational evaluation.

115.80(1)(c) (c) A parent, the attorney representing the child or a local educational agency may file a written request for a hearing as provided in 20 USC 1415 (k).

115.80(1)(d) (d) A parent or local educational agency, or the attorney representing a parent or local educational agency, shall file a request for a hearing under this subsection by providing the request to the other party and a copy of the request to the division. Upon receiving a request for a hearing, the division shall give to the child's parents a copy of the procedural safeguards available to the parents under s. 115.792 and under federal regulations.

115.80(1)(e) (e)

115.80(1)(e)1.1. If the parent of a child with a disability files a written request for a hearing, and the local educational agency has not previously sent a written notice to the parent under s. 115.792 (1) (b) regarding the subject matter of the hearing request, the local educational agency shall, within 10 days of receiving the hearing request, send to the child's parent a written explanation of why the local educational agency proposed or refused to take the action raised in the hearing request, a description of other options that the individualized education program team considered and the reason why those options were rejected, a description of each evaluation procedure, assessment, record, or report that the local educational agency used as the basis for the proposed or refused action, and a description of the factors that are relevant to the local educational agency's proposal or refusal. A response by a local educational agency under this subdivision does not preclude the agency from asserting that the parent's request for a hearing is insufficient under subd. 2.

115.80(1)(e)2. 2. A hearing may not occur until the party requesting the hearing, or the attorney representing that party, files a request that meets the requirements of par. (a) 2. The request under par. (a) 2. shall be considered sufficient unless the party receiving the request notifies the hearing officer and the other party in writing within 15 days of receiving the request that the receiving party believes the request does not meet the requirements of par. (a) 2. Within 5 days of receiving a notice under this subdivision, the hearing officer shall determine whether the request meets the requirements under par. (a) 2. and notify the parties.

115.80(1)(f) (f) The party receiving a request for a hearing shall send to the party requesting the hearing a written response that addresses the issues raised in the hearing request within 10 days of receiving the request.

115.80(1)(g) (g) A party filing a written request for a hearing under par. (a) may amend its request only if the other party consents in writing and is given the opportunity to resolve the issues presented by the request at a meeting under sub. (2m), or if the hearing officer grants permission at least 5 days before the hearing is scheduled to occur. The applicable timeline for resolution under sub. (2m) and for a hearing under sub. (6) recommences when the party files an amended request for a hearing. Nothing in this paragraph precludes a parent from filing a separate hearing request on an issue separate from the hearing request already filed.

115.80(2) (2) The division shall maintain a list of qualified hearing officers who are not employed by or under contract with the department or the local educational agency, other than being appointed under this subsection, and who do not have a personal or professional interest that conflicts with the person's objectivity in the hearing, to serve as hearing officers in hearings under this section. A hearing officer must possess knowledge of, and the ability to understand, state and federal special education laws, rules, and regulations, and legal interpretations by federal and state courts. A hearing officer also must possess the knowledge and ability to conduct hearings and render and write decisions in accordance with appropriate, standard legal practice. Upon receipt of a written request for a hearing under sub. (1), the division shall appoint a hearing officer from the list.

115.80(2m) (2m)

115.80(2m)(a)(a) Except as provided in par. (c), within 15 days of receiving a request for a hearing under sub. (1) (a) 1. and before the hearing is conducted, the local educational agency shall convene a meeting with the child's parents and the relevant members of the individualized education program team who have specific knowledge of the facts identified in the hearing request. At the meeting, the child's parents shall discuss the hearing request and the facts that form the basis of the request and the local educational agency may resolve the issues.

115.80(2m)(b) (b) The meeting under par. (a) shall include a representative of the local educational agency who is authorized to make decisions on behalf of the agency. The meeting may not include an attorney of the local educational agency unless the child's parent is accompanied by an attorney.

115.80(2m)(c) (c) The parents and the local educational agency may agree in writing to waive the meeting under par. (a) or use mediation under s. 115.797.

115.80(2m)(d) (d) If the child's parents and the local educational agency resolve the subject matter of the hearing request at the meeting under par. (a), they shall execute and sign a legally binding agreement that is enforceable in the circuit court for the county in which the local educational agency is located, except that either the parent or the local educational agency may void the agreement within 3 business days of its execution.

115.80(2m)(e) (e) If the local educational agency does not resolve the issues presented by the hearing request to the satisfaction of the child's parents within 30 days of receipt of the request, the hearing requested under sub. (1) (a) 1. may occur.

115.80(3) (3) Any party to a hearing conducted under this section may be accompanied and advised by counsel and by individuals with special knowledge or training with respect to the problems of children with disabilities and may present evidence and confront, cross-examine and compel the attendance of witnesses. A party shall be provided with written or, at the option of the child's parents, electronic findings of facts and decisions, and, upon request, a written or, at the option of the child's parents, an electronic, verbatim record of the hearing.

115.80(4) (4) At least 5 business days before a hearing is conducted under this section, other than an expedited hearing under 20 USC 1415 (k), each party shall disclose to all other parties all evaluations completed by that date and recommendations based on the offering party's evaluations that the party intends to use at the hearing. The hearing officer may bar any party that fails to comply with this subsection from introducing the relevant evaluation or recommendation at the hearing without the consent of the other party. The party requesting the hearing may not raise issues at the hearing that were not raised in the notice filed under sub. (1) (a) unless the other party agrees.

115.80(5) (5)

115.80(5)(a)(a) A hearing officer may administer oaths and affirmations, issue subpoenas and enforce subpoenas under ss. 885.01 (4) and 885.12, regulate the course of the hearing and hold conferences for the settlement or simplification of the issues. The hearing officer is not bound by common law or statutory rules of evidence. The hearing officer shall admit all testimony having reasonable probative value, but shall exclude immaterial, irrelevant or unduly repetitious testimony. The hearing officer shall give effect to the rules of privilege recognized by law. A hearing officer has the authority to issue an order consistent with this subchapter and 20 USC 1415 (k) and to order whatever remedy is reasonably necessary to bring the parties into compliance with this subchapter.

115.80(5)(b) (b) The hearing officer's decision shall consist of findings of fact and conclusions of law and shall be based upon a preponderance of the evidence. The findings of fact shall be based solely upon the evidence received at the hearing. The decision shall be made on substantive grounds based on a determination of whether the child has received a free appropriate public education.

115.80(5)(c) (c) In matters alleging a procedural violation, a hearing officer may find that a child did not receive a free appropriate public education only if the procedural inadequacies impeded the child's right to a free appropriate public education, significantly impeded the parents' opportunity to participate in the decision-making process regarding the provision of a free appropriate public education to the child, or caused a deprivation of educational benefits. Nothing in this paragraph precludes a hearing officer from ordering a local educational agency to comply with procedural requirements.

115.80(6) (6) The hearing officer shall issue a decision within 45 days after the conclusion of the 30-day period specified in sub. (2m) (e). The hearing officer may order an independent educational evaluation of the child at local educational agency expense and grant specific extensions of time for cause at the request of either party. If the hearing officer grants an extension of time, he or she shall include that extension and the reason for the extension in the record of the proceedings. The local educational agency shall pay the cost of the hearing.

115.80(7) (7) Any party aggrieved by the decision of the hearing officer may bring a civil action in the circuit court for the county in which the child resides or in a U.S. district court. An action filed in circuit court shall be commenced within 45 days after service of the decision of the hearing officer. In any action brought under this subsection, the court shall receive the records of the administrative proceedings, shall hear additional evidence at the request of a party and, basing its decision on the preponderance of the evidence, shall grant such relief as the court determines is appropriate. Sections 227.52 to 227.58 do not apply to actions under this subsection.

115.80(8) (8) Except as provided in 20 USC 1415 (k), during the pendency of any proceedings under this section, the local educational agency may not change the educational placement of a child unless the child's parents agree to the change. If the child is applying for initial admission to a public school, the child shall, with the consent of the child's parents, be placed in the public school program until all proceedings under this section have been completed. In this subsection, "local educational agency" includes the nonresident school district that a child is attending under s. 118.51 or 121.84 (1) (a) or (4).

115.80(9) (9) A circuit court may award reasonable attorney fees and actual costs in any action or proceeding brought in circuit court under this section as provided in 20 USC 1415 (i) (3) (B) to (G).

115.80(10) (10) Sections 227.44 to 227.50 do not apply to hearings conducted under this section.

115.80 History History: 1997 a. 164, 251; 1999 a. 117; 2005 a. 258.

115.80 Annotation The "continuing violation" doctrine did not apply to defeat the one-year statute of limitations in sub. (1) (a) 1. for filing a due process hearing request. Vandenberg v. Appleton Area School District, 252 F. Supp. 2d 786 (2003).



115.807 Transfer of parental rights at age of majority.

115.807  Transfer of parental rights at age of majority. When a child with a disability, other than a child with a disability who has been adjudicated incompetent in this state, reaches the age of 18, all of the following apply:

115.807(1) (1) The local educational agency shall provide any notice required by this subchapter to both the individual and the individual's parents.

115.807(2) (2) All other rights accorded to the individual's parents under this subchapter transfer to the individual.

115.807(3) (3) The local educational agency shall notify the individual and the individual's parents of the transfer of rights.

115.807 History History: 1997 a. 164; 2005 a. 387.



115.81 Children in residential care centers.

115.81  Children in residential care centers.

115.81(1) (1)  Definitions. In this section:

115.81(1)(a) (a) "County department" means a county department under s. 46.215, 46.22 or 46.23.

115.81(1)(b) (b) "Responsible local educational agency" means the local educational agency that was responsible for providing a free, appropriate public education to the child before the placement of the child in a residential care center for children and youth except that if the child resided in an institution or facility operated by the department of health services, a Type 1 juvenile correctional facility, as defined in s. 938.02 (19), or a Type 1 prison, as defined in s. 301.01 (5), before the placement of the child in a residential care center for children and youth, "responsible local educational agency" means the school district in which the residential care center for children and youth is located.

115.81(2) (2) Establishment of program. Subject to the approval of the division, a residential care center for children and youth may establish and maintain special education and related services for children with disabilities.

115.81(3) (3) Referral.

115.81(3)(a)(a) Whenever a county department recommends to a court that a child be placed in a residential care center for children and youth or whenever a state agency anticipates placing a child in a residential care center for children and youth, the county department or state agency shall notify the responsible local educational agency.

115.81(3)(b) (b) For each child identified in a notice under par. (a), the responsible local educational agency shall do all of the following:

115.81(3)(b)1. 1. If the child is a child with a disability, as soon as reasonably possible and after consulting with a county department or a state agency, as appropriate, appoint an individualized education program team to review and revise, if necessary, the child's individualized education program and develop an educational placement offer.

115.81(3)(b)2. 2. If the child has not been identified as a child with a disability:

115.81(3)(b)2.a. a. Appoint staff to review the child's education records and develop a status report for the child and send a copy of the report to the county department or state agency, as appropriate, within 30 days after receiving the notice under par. (a).

115.81(3)(b)2.b. b. If the responsible local educational agency has reasonable cause to believe that the child is a child with a disability, appoint an individualized education program team to conduct an evaluation of the child under s. 115.782. The responsible local educational agency may include appropriately licensed staff of the residential care center for children and youth in the team if that staff is available. The individualized education program team shall conduct the evaluation. If the individualized education program team determines that the child is a child with a disability, the individualized education program team, in consultation with a county department or a state agency, as appropriate, shall develop an individualized education program and an educational placement offer.

115.81(4) (4) Responsibility for educational placement. Whenever the responsible local educational agency offers an educational placement in a residential care center for children and youth under sub. (3) (b) 1. or 2. b., all of the following apply:

115.81(4)(a) (a) The responsible local educational agency shall do all of the following:

115.81(4)(a)1. 1. Ensure that the child receives a free appropriate public education.

115.81(4)(a)2. 2. Ensure that the child's treatment and security needs are considered when determining the least restrictive environment for the child.

115.81(4)(a)3. 3. While the child resides at a residential care center for children and youth, appoint an individualized education program team to conduct reevaluations of the child in the manner provided under s. 115.782 (4).

115.81(4)(a)4. 4. While the child resides at a residential care center for children and youth, after consulting with the residential care center for children and youth and a county department or a state agency, as appropriate, refer the child to another local educational agency if the responsible local educational agency determines that the child's special education needs may be appropriately served in a less restrictive setting in the other local educational agency.

115.81(4)(a)5. 5. If the child is leaving the residential care center for children and youth, assign staff or an individualized education program team to develop a reintegration plan for the child in cooperation with a county department and staff of the residential care center for children and youth.

115.81(4)(b) (b) The county department or state agency, as appropriate, shall do all of the following:

115.81(4)(b)1. 1. Consider the child's educational needs when selecting a residential care center for children and youth for the child.

115.81(4)(b)2. 2. In cooperation with the responsible local educational agency and staff of the residential care center for children and youth, participate in the individualized education program team evaluation of the child and the development of the individualized education program for the child.

115.81(4)(b)3. 3. Notify the local educational agency that will be responsible for providing a free, appropriate public education to the child whenever the county department or state agency anticipates removing the child from the residential care center for children and youth.

115.81(4)(b)4. 4. In cooperation with the responsible local educational agency and staff of the residential care center for children and youth, develop a reintegration plan for the child if the child is leaving the residential care center for children and youth.

115.81(4)(b)5. 5. Pay all of the residential care center for children and youth related costs of educating the child while the child resides in the residential care center for children and youth.

115.81(4)(c) (c) Whenever a local educational agency receives a referral under par. (a) 4., the local educational agency shall assign staff to determine whether the child can appropriately receive special education and related services provided in the local educational agency. If the assigned staff determine that the child can appropriately receive special education and related services in the local educational agency, the local educational agency shall provide such services for the child and is eligible for state tuition payments under s. 121.79 (1) (a). If the assigned staff determine that the child cannot appropriately receive special education and related services in the local educational agency, the local educational agency shall keep a written record of the reasons for that determination.

115.81 History History: 1997 a. 164, 237, 252; 2001 a. 59; 2005 a. 258, 344; 2007 a. 20 s. 9121 (6) (a).



115.812 Placement disputes; school board referrals; interagency cooperation.

115.812  Placement disputes; school board referrals; interagency cooperation.

115.812(1) (1)  Placement disputes. If a dispute arises between a local educational agency and the department of children and families, the department of corrections, or a county department under s. 46.215, 46.22, or 46.23, or between local educational agencies under s. 115.81 (4) (c), over the placement of a child, the state superintendent shall resolve the dispute. This subsection applies only to placements in nonresidential educational programs made under s. 48.57 (1) (c) and to placements in residential care centers for children and youth made under s. 115.81.

115.812(2) (2) School board referrals. Annually on or before August 15, each local educational agency shall report to the appropriate county departments under ss. 51.42 and 51.437 the names of children who reside in the local educational agency, are at least 16 years of age, are not expected to be enrolled in an educational program 2 years from the date of the report and may require services described under s. 51.42 or 51.437 (1). This subsection does not affect a local educational agency's responsibility to make services available to children with disabilities.

115.812(3) (3) Interagency cooperation.

115.812(3)(a)(a) A school board, cooperative educational service agency and county children with disabilities education board may enter into an agreement with a county administrative agency, as defined in s. DHS 90.03 (10), Wis. Adm. Code, to allow the employees of the school board, agency or county children with disabilities education board to participate in the performance of evaluations and the development of individualized family service plans under s. 51.44.

115.812(3)(b) (b)

115.812(3)(b)1.1. In this paragraph, "public agency" has the meaning given in s. 323.60 (1) (i), except that it excludes a local educational agency.

115.812(3)(b)2. 2. If a public agency that is required by federal or state law or by an interagency agreement to provide or pay for the location, identification or evaluation of a child with a disability, including a child with a disability who is not yet 3 years of age, or for assistive technology devices or services, supplementary aids or services, transition services or special education or related services for a child with a disability, and fails to do so, the local educational agency shall provide or pay for the services. The public agency shall reimburse the local educational agency for the cost of providing the services.

115.812 History History: 1997 a. 164; 2005 a. 258; 2007 a. 20; 2009 a. 42, 180, 185.



115.817 Children with disabilities education board.

115.817  Children with disabilities education board.

115.817(1)(1)  Definitions. In this section "board" means the county children with disabilities education board.

115.817(2) (2) Establishment.

115.817(2)(a)(a) A county board of supervisors may determine to establish a special education program, including the provision of related services for children with disabilities, for school districts in the county.

115.817(2)(b) (b) The program may provide for one or more special schools, classes, treatment or instruction centers for children with one or more types of disabilities.

115.817(2)(c) (c) A school district shall be included under the county program only to the extent approved by formal action of the school board.

115.817(3) (3) Organization.

115.817(3)(a)(a) The board shall consist of 3 or more persons, as determined by the county board of supervisors, elected by the county board or appointed by the chairperson of the county board, as the rules of the county board direct. Board members shall be electors selected from that part of the county participating in the program and shall be representative of the area the board serves. The board may include school board members, members of the county board of supervisors and other electors. Board members shall hold office for a term of 3 years, except that the terms of office of members of the first board shall be 3 years, 2 years and one year. Board members shall receive compensation and reimbursement for mileage in an amount fixed by the county board of supervisors, but not more than that of county board members.

115.817(3)(b) (b) The board annually shall select one member as chairperson and one as secretary. The county treasurer shall serve as board treasurer but shall not be a member of the board.

115.817(3)(c) (c) The board shall appoint an advisory committee whose membership includes school district administrators representative of the area the board serves.

115.817(4) (4) Application. Upon authorization of the county board, the board shall apply to the division for the establishment of a program or part of a program to provide special education and related services. The application shall state whether the program or part will be available in the county at large or only to certain school districts.

115.817(5) (5) Board duties.

115.817(5)(a)(a) The board shall have charge of all matters pertaining to the organization, equipment, operation and maintenance of such programs and may do all things necessary to perform its functions, including the authority to erect buildings subject to county board approval and employ teachers and other personnel. The board shall prepare an annual budget, which shall be subject to approval of the county board under s. 65.90 unless a resolution is adopted under sub. (9) (c), and shall include funds for the hiring of staff, the purchase of materials, supplies and equipment and the operation and maintenance of buildings or classrooms.

115.817(5)(b) (b)

115.817(5)(b)1.1. At the close of each fiscal year, the board shall employ a certified public accountant licensed or certified under ch. 442 to audit its accounts and certify the audit. The cost of the audit shall be paid from board funds.

115.817(5)(b)3. 3. The department shall establish by rule a standard contract and minimum standards for audits performed under this paragraph.

115.817(5)(c) (c) If the county board of supervisors establishes an initiative to provide coordinated services under s. 59.53 (7), the county children with disabilities education board shall participate in the initiative, and may enter into written interagency agreements or contracts under the initiative.

115.817(5)(d) (d) Annually by October 1, the board and the school boards of the school districts participating in the county program shall submit a report to the state superintendent that specifies the portion of each school day that each pupil enrolled in the county program who is also enrolled in the school district of the pupil's residence spent in county program classes in the previous school year and the portion of the school day that the pupil spent in school district classes in the previous school year. The state superintendent shall develop guidelines for a full-time equivalency methodology. The state superintendent is not required to promulgate the guidelines as rules.

115.817(6) (6) Assignment of functions.

115.817(6)(a)(a) The board may not assign by resolution or by contract the full administrative or instructional services of the board.

115.817(6)(b) (b) The ability of the board to contract with the board of control of a cooperative educational service agency, a school board or other public agency in the county for a portion of administrative or instructional services is not prohibited by par. (a). The board shall be responsible for all programs contracted under this paragraph.

115.817(7) (7) Withdrawal and dissolution.

115.817(7)(a)(a) The school board of any school district that is included under the administration of a board may withdraw from participation in any part of the program only with the approval of the state superintendent after conference with the board and a determination by the state superintendent that such withdrawal is in the interest of the program in the county and the school district affected. Such withdrawal shall be effective only if the school board has the approval of the division to establish an equivalent part of a program. Such withdrawal shall be effective either December 31 or June 30 provided that 12 months' notice has been given to the board. The withdrawing school district shall be liable for its proportionate share of all operating costs until its withdrawal becomes effective, shall continue to be liable for its share of debt incurred while it was a participant and shall receive no share in the assets.

115.817(7)(b) (b) A program established under this section may be dissolved by action of the county board, but such dissolution shall not take place until the end of the school term in which the action was taken. When a program is dissolved, assets and liabilities shall be distributed under s. 66.0235 to all units which participated in the program, except as provided in sub. (9m).

115.817(8) (8) Transportation. The board may promulgate a plan for the transportation at county expense of children who are receiving special education and related services under this section, special education and related services provided at child care centers, or special education and related services provided by a private organization within whose attendance area the child resides and which is situated not more than 5 miles beyond the boundaries of the area the board serves, as measured along the usually traveled route. The plan, upon approval of the state superintendent, shall govern the transportation of such children. Any such plan for transportation during the school term supersedes ss. 115.88 and 121.54 (3).

115.817(9) (9) Area taxed.

115.817(9)(a)(a) The tax for the operation and maintenance of each part of a special education program and for the transportation of children under sub. (8) shall be levied against the area of the county participating in the part of the program. The tax for the costs associated with the dissolution of the program operated by the Racine County children with disabilities education board that are specified under sub. (9m) shall continue to be levied only against the area of Racine County that participated in the program before its dissolution.

115.817(9)(b) (b) Beginning July 1, 1981, no board, except a board that has constructed or acquired building facilities, may continue to operate under this section if the area taxed under par. (a) constitutes less than 50% of the full value of taxable property within the county.

115.817(9)(c) (c) Upon the adoption of a resolution by a majority of the school boards that are located in whole or in part in the county and are participating in the county program under sub. (2) (c), this subsection shall not apply commencing on the effective date of the resolution. A resolution adopted under this paragraph between January 1 and June 30 in any year shall be effective on January 1 of the year commencing after its adoption. A resolution adopted under this paragraph between July 1 and December 31 in any year shall be effective on January 1 of the 2nd year commencing after its adoption. In the year in which the resolution is effective, the county budget under s. 59.60 or 65.90 shall include a line item for the special education program.

115.817(9m) (9m) Racine County. If the program operated by the Racine County children with disabilities education board is dissolved by the Racine County board of supervisors under sub. (7) (b), all assets and liabilities shall be distributed as provided under sub. (7) (b), except that Racine County shall continue to be responsible for paying the costs associated with the postretirement health benefits of former employees of the Racine County children with disabilities education board and the costs incurred under s. 40.05 (2) (b) before dissolution for the unfunded prior service liability for former employees of the Racine County children with disabilities education board.

115.817(10) (10) State aids.

115.817(10)(a)(a) The board may apply for and receive the state aid under s. 115.88 for the transportation, board and lodging, treatment, and instruction of children participating in programs under this section.

115.817(10)(b) (b) The board may apply for and receive the state aid under ss. 121.135 and 121.14. This paragraph does not apply beginning on the effective date of a resolution adopted under sub. (9) (c).

115.817(10)(c) (c) All state aid shall be paid to the county treasurer and credited to the fund of the board.

115.817(11) (11) Violations. The state superintendent shall withhold aid from any board that violates this section.

115.817 History History: 1997 a. 164; 1999 a. 150 s. 672; 2001 a. 16; 2001 a. 30 s. 108; 2003 a. 33, 180; 2009 a. 185, 334.



115.82 Admission and transportation of nonresidents.

115.82  Admission and transportation of nonresidents.

115.82(1)(1) A cooperative educational service agency, county children with disabilities education board or school district that provides special education and related services shall admit a nonresident if the program is appropriate for the child's disability. Refusal to admit a child does not relieve the local educational agency that is responsible for providing a free, appropriate public education to the child under this subchapter from that responsibility.

115.82(2) (2) In addition to the requirements of s. 121.54 (3), when board and lodging are not furnished to a nonresident child with a disability, the school district in which the child resides shall provide transportation, except as follows:

115.82(2)(a) (a) If there is a plan of transportation under s. 115.817 (8), the county children with disabilities education board shall provide transportation.

115.82(2)(b) (b) If the child is attending a public school in a nonresident school district under s. 118.51 or 121.84 (1) (a) or (4), the nonresident school district shall provide transportation.

115.82 History History: 1997 a. 164; 1999 a. 117.



115.88 State aid.

115.88  State aid.

115.88(1)(1)  Personnel. A school board, board of control of a cooperative educational service agency or, upon authorization of the county board, a county children with disabilities education board may employ, for a special education program, either full-time or part-time licensed teachers, licensed coordinators of special education, school nurses, licensed school social workers, licensed school psychologists, licensed school counselors, paraprofessionals, licensed consulting teachers to work with any teacher of regular education programs who has a child with a disability in a class and any other personnel approved by the department. The board may contract with private or public agencies for physical or occupational therapy services, orientation and mobility training services, educational interpreter services, educational audiology, speech and language therapy, pupil transition services for eligible pupils who are 18 to 21 years old, or any service approved by the state superintendent, on the basis of demonstrated need. A school board may contract with a charter school to provide special education services to pupils attending the charter school if the charter school is under contract with the school board under s. 118.40 (2m) and the charter school is not an instrumentality of the school district.

115.88(1m) (1m) Program aid.

115.88(1m)(a)(a) Subject to par. (b), upon receipt of the plan under s. 115.77 (4), if the state superintendent is satisfied that the special education program has been maintained during the preceding school year in accordance with law, the state superintendent shall certify to the department of administration in favor of each county, cooperative educational service agency, and school district maintaining such special education program a sum equal to the amount expended by the county, agency, and school district during the preceding year for salaries of personnel enumerated in sub. (1); the salary portion of any authorized contract for services under sub. (1); the salary portion of any contract to provide special education services to pupils attending a charter school, as authorized under sub. (1); and other expenses approved by the state superintendent, as costs eligible for reimbursement from the appropriation under s. 20.255 (2) (b).

115.88(1m)(am) (am) Subject to par. (b), if the operator of a charter school established under s. 118.40 (2r) operates a special education program and the state superintendent is satisfied that the operator of the charter school is complying with 20 USC 1400 to 1491o, the state superintendent shall certify to the department of administration in favor of the operator of the charter school a sum equal to the amount that the operator of the charter school expended during the previous school year for salaries of full-time or part-time licensed teachers, licensed coordinators of special education, school nurses, licensed school social workers, licensed school psychologists, licensed school counselors, paraprofessionals, licensed consulting teachers to work with any teacher of regular education programs who has a child with a disability in a class and any other personnel, as determined by the state superintendent, as costs eligible for reimbursement from the appropriation under s. 20.255 (2) (b). The state superintendent may audit costs under this paragraph and adjust reimbursement to cover only actual, eligible costs.

115.88(1m)(b) (b) The department shall promulgate rules establishing the percentage of the salaries of school nurses, licensed school social workers, licensed school psychologists, and licensed school counselors that may be certified under pars. (a) and (am) as costs eligible for reimbursement. For each category of personnel, the department shall base the percentage on the average percentage of work time that the category spends providing services to children with disabilities, including conducting evaluations under s. 115.782.

115.88(2) (2) Transportation aid. If upon receipt of the plan under s. 115.77 (4) the state superintendent is satisfied that the transportation of children with disabilities has been maintained during the preceding year in accordance with the law, the state superintendent shall certify to the department of administration in favor of each county, cooperative educational service agency, or school district transporting such pupils an amount equal to the amount expended for such transportation as costs eligible for reimbursement from the appropriation under s. 20.255 (2) (b). Pupils for whom aid is paid under this subsection shall not be eligible for aid under s. 121.58 (2) or (4). This subsection applies to any child with a disability who requires special assistance in transportation, including any such child attending regular classes who requires special or additional transportation. This subsection does not apply to any child with a disability attending regular or special classes who does not require any special or additional transportation.

115.88(2m) (2m) Other transportation aid. If the operator of a charter school established under s. 118.40 (2r) or established as a noninstrumentality charter school under s. 118.40 (2m) transports children with disabilities and the state superintendent is satisfied that the operator of the charter school is complying with 20 USC 1400 to 1491o, the state superintendent shall certify to the department of administration in favor of the operator of the charter school a sum equal to the amount that the operator of the charter school expended during the previous school year for transportation under this subsection as costs eligible for reimbursement from the appropriations under s. 20.255 (2) (b). The state superintendent may audit costs under this subsection and adjust reimbursement to cover only actual, eligible costs.

115.88(3) (3) Board and lodging aid. There shall be paid the amount expended for board and lodging and transportation between the boarding home and the special education program of nonresident children enrolled under s. 115.82 (1) in the special education program. The department shall certify to the department of administration in favor of each school district, cooperative educational service agency, county children with disabilities education board, state agency of another state or private, nonsectarian special education service which operates the special education program while providing board, lodging and transportation an amount equal to the amount expended for such board and lodging and transportation as costs eligible for reimbursement from the appropriation under s. 20.255 (2) (b).

115.88(4) (4) Hospitals and convalescent home aid. The full cost of special education for children in hospitals and convalescent homes for orthopedically disabled children shall be paid from the appropriation under s. 20.255 (2) (b). The supervision of such instruction shall be under the department and the school board of the school district in which the hospital or convalescent home is located. The school board of the district in which the hospital or convalescent home is located shall submit to the department an itemized statement of all revenues and expenditures for the actual cost of such instruction and any other information it requires.

115.88(6) (6) Aid for instruction outside of district. The department shall certify to the department of administration, in favor of each school district, an amount equal to the amount expended for salaries and travel expenses, as determined in advance by the state superintendent, for providing special education outside the school district of employment, as eligible for reimbursement from the appropriation under s. 20.255 (2) (b).

115.88(7) (7) Offsetting receipts. In any school year, the following revenues shall be deducted from costs aidable under this section before aids are calculated under this section:

115.88(7)(a) (a) Any federal operational revenues expended on costs aidable under this section.

115.88(7)(b) (b) That portion of state tuition payments attributable to the special annual tuition rate under s. 121.83 (1) (c), regardless of the school year in which the services were provided. The tuition revenues shall be allocated to the most appropriate part of a program.

115.88(8) (8) Enrollment out of state. If a child with a disability is enrolled in a public special education program located in another state and the state superintendent is satisfied that the program in which the child is enrolled complies with this subchapter, the state superintendent shall certify to the department of administration in favor of the school district in which the child resides or the school district attended by the child under s. 118.51 or 121.84 (1) (a) or (4) a sum equal to the amount expended by the school district during the preceding year for the additional costs associated with the child's special education program as costs eligible for reimbursement from the appropriation under s. 20.255 (2) (b).

115.88(9) (9) Distribution schedule. Each county, cooperative educational service agency, operator of a charter school established under s. 118.40 (2r) and school district entitled to state aid under this section shall receive 15% of its total aid entitlement in each month from November to March and 25% of its total entitlement in June.

115.88 History History: 1997 a. 164; 1999 a. 9, 117; 2001 a. 16; 2003 a. 321; 2005 a. 25; 2007 a. 221; 2009 a. 160; 2011 a. 105.



115.881 Additional special education aid.

115.881  Additional special education aid.

115.881(1) (1) A school board, board of control of a cooperative educational service agency, county children with disabilities education board, or operator of a charter school established under s. 118.40 (2r) may apply to the department for aid under this section if the applicant incurred, in the previous school year, more than $30,000 of nonadministrative costs for providing special education and related services to a child and those costs were not eligible for reimbursement under s. 115.88, 115.93, or 118.255, 20 USC 1400 et seq., or federal medicaid.

115.881(2) (2) For each child whose costs exceeded $30,000 under sub. (1), the department shall, from the appropriation under s. 20.255 (2) (bd), pay an eligible applicant in the current school year an amount equal to 0.90 multiplied by that portion of the cost under sub. (1) that exceeded $30,000.

115.881(3) (3) If the appropriation under s. 20.255 (2) (bd) is insufficient to pay the full amount of costs under sub. (2), the department shall prorate payments among eligible applicants.

115.881(4) (4) A school district receiving aid under s. 115.883 in any school year is not eligible for aid under this section in that school year.

115.881 History History: 2005 a. 25; 2007 a. 20.



115.882 Payment of state aid.

115.882  Payment of state aid. Funds appropriated under s. 20.255 (2) (b) shall be used first for the purpose of s. 115.88 (4). Costs eligible for reimbursement from the appropriation under s. 20.255 (2) (b) under ss. 115.88 (1m) to (3), (6) and (8), 115.93, and 118.255 (4) shall be reimbursed at a rate set to distribute the full amount appropriated for reimbursement for the costs, not to exceed 100%.

115.882 History History: 1997 a. 164; 1999 a. 9; 2001 a. 104; 2003 a. 33; 2005 a. 25.



115.883 Supplemental special education aid.

115.883  Supplemental special education aid.

115.883(1)(1) Beginning in the 2008-09 school year, from the appropriation under s. 20.255 (2) (be), the department shall pay supplemental special education aid to school districts to which all of the following apply:

115.883(1)(a) (a) In the previous school year, the school district's revenue authority per pupil under subch. VII of ch. 121 was below the statewide average.

115.883(1)(b) (b) In the previous school year, the school district's expenditures for special education constituted more than 16 percent of the school district's total expenditures.

115.883(1)(c) (c) In the previous school year, the school district's membership, as defined in s. 121.004 (5), was less than 2,000 pupils.

115.883(2) (2) In the 2008-09 school year, the department shall pay each school district eligible for aid under this section the same amount. In each school year thereafter, the department shall distribute aid under this section to eligible school districts proportionally based upon each school district's expenditures for special education in the previous school year, except that in any school year a school district may receive not less than $50,000, and not more than $150,000 or an amount equal to 50 percent of the school district's expenditures for special education in the previous school year, whichever is less.

115.883(3) (3) A school district receiving aid under s. 115.881 in any school year is not eligible for aid under this section in that school year.

115.883 History History: 2007 a. 20.



115.897 Exhaustion of remedies.

115.897  Exhaustion of remedies. Before the filing of a civil action under any federal law seeking any relief that is also available under this subchapter, the procedures under s. 115.80 shall be exhausted to the same extent as would be required had the action been brought under this subchapter.

115.897 History History: 1997 a. 164.



115.898 Rule making.

115.898  Rule making. Section 227.16 (2) (b) does not apply to a proposed rule if the proposed rule brings ch. PI 11, Wis. Adm. Code, into conformity with 1997 Wisconsin Act 164.

115.898 History History: 1997 a. 164.



115.90 Noncompliance; remedies.

115.90  Noncompliance; remedies.

115.90(1) (1) If, as the result of a monitoring procedure or a complaint investigation, the state superintendent finds that a local educational agency has violated this subchapter, the state superintendent may require the local educational agency to submit a corrective plan addressing the violation.

115.90(2) (2) If the state superintendent, after reasonable notice and an opportunity for a hearing, finds that a local educational agency has failed to comply with any requirement in this subchapter, the state superintendent shall reduce or eliminate special education aid to the local educational agency until he or she is satisfied that the local educational agency is complying with that requirement.

115.90(3) (3) If the state superintendent finds that a corrective plan under sub. (1) has not been implemented, or that withholding aid under sub. (2) has been inadequate to ensure compliance with this subchapter, the state superintendent shall request the attorney general to proceed against the local educational agency for injunctive or other appropriate relief.

115.90 History History: 1997 a. 164.



115.91 Definition.

115.91  Definition. In this subchapter, "school age parent" means any person under the age of 21 who is not a high school graduate and is a parent, an expectant parent or a person who has been pregnant within the immediately preceding 120 days.

115.91 History History: 1983 a. 374; 1985 a. 29, 56; 1991 a. 269.



115.915 Availability of program services and modifications.

115.915  Availability of program services and modifications. Each school board shall make available to any school age parent who is a resident of the school district program modifications and services that will enable the pupil to continue his or her education.

115.915 History History: 1985 a. 29 s. 1712; 1985 a. 56; Stats. 1985 s. 115.915.



115.92 Establishment of programs; rules.

115.92  Establishment of programs; rules.

115.92(1) (1) Any school board may establish a program for school age parents who are residents of the school district. The program shall be designed to provide services and instruction to meet the needs of school age parents, including education on the skills required of a parent; family planning, as defined in s. 253.07 (1) (a), including natural family planning; and instruction on adoption and adoption services. The instruction provided on adoption and adoption services shall include instruction on the options available and the procedures followed in independent and agency adoptions, including current practices regarding a birth parent's involvement in the selection of an adoptive home and the sharing of information between birth parents and adoptive parents, instruction on the impact of adoption on birth parents and children who have been adopted and an explanation that the adoption process may be initiated even after a child has been born and has left the hospital. The program shall be coordinated with existing vocational and job training programs in the school district.

115.92(2) (2)

115.92(2)(a)(a) Annually, and at such other times as the department requires, every school board that establishes a program under this subchapter shall submit a written report to the department. The report shall specify the number of school age parents instructed or provided service.

115.92(2)(b) (b) Annually, on or before September 15, each school board maintaining a program under this subchapter shall submit to the department an itemized statement on oath of all revenues and expenditures related to the program during the preceding school year.

115.92(3) (3) The state superintendent shall by rule establish criteria for the approval of programs established under this subchapter for the purpose of determining those programs eligible for aid under s. 115.93.

115.92 History History: 1983 a. 374; 1985 a. 56; 1987 a. 158; 1991 a. 39; 1995 a. 27 s. 9145 (1); 1997 a. 27, 104, 240, 252; 1999 a. 19.



115.93 State aid.

115.93  State aid. If upon receipt of the reports under s. 115.92 (2) the state superintendent is satisfied that the school age parents program has been maintained during the preceding school year in accordance with the rules under s. 115.92 (3), the state superintendent shall certify to the department of administration in favor of each school district maintaining the program a sum equal to the amount expended by the school district during the preceding school year for salaries of teachers and instructional aides, special transportation and other expenses approved by the state superintendent as costs eligible for reimbursement from the appropriation under s. 20.255 (2) (b).

115.93 History History: 1983 a. 374; 1985 a. 29 ss. 1707s, 3202 (43); 1985 a. 56; 1987 a. 27, 338; 1989 a. 31; 1991 a. 269; 1995 a. 27; 1997 a. 27; 1999 a. 9.



115.95 Legislative findings and declaration of policy.

115.95  Legislative findings and declaration of policy.

115.95(1)(1) The legislature finds that:

115.95(1)(a) (a) There are pupils in this state who enter elementary and secondary school with limited or nonexistent English speaking ability due to the use of another language in their family or in their daily, nonschool environment.

115.95(1)(b) (b) Classes conducted in English do not always provide adequate instruction for children whose English language abilities are limited or nonexistent.

115.95(1)(c) (c) It is beneficial to pupils from bicultural and monocultural backgrounds to participate in bilingual-bicultural programs where such programs are available in order to instill respect for non-English languages and cultures in all pupils.

115.95(2) (2) It is the policy of this state to provide equal educational opportunities by ensuring that necessary programs are available for limited-English proficient pupils while allowing each school district maximum flexibility in establishing programs suited to its particular needs. To this end, this subchapter establishes bilingual-bicultural education programs for pupils in school districts with specified concentrations of limited-English proficient pupils in the attendance areas of particular schools.

115.95(3) (3) It is the policy of this state to reimburse school districts, in substantial part, for the added costs of providing the programs established under this subchapter.

115.95(4) (4) It is the policy of this state that a limited-English proficient pupil participate in a bilingual-bicultural education program only until such time as the pupil is able to perform ordinary classwork in English.

115.95(5) (5) It is the policy of this state that fundamental courses may be taught in the pupil's non-English language to support the understanding of concepts, while the ultimate objective shall be to provide a proficiency in those courses in the English language in order that the pupil will be able to participate fully in a society whose language is English.

115.95(6) (6) Furthermore, it is the policy of this state to encourage reform, innovation and improvement in graduate education, in the structure of the academic profession and in the recruitment and retention of higher education and graduate school faculties, as related to bilingual-bicultural education, and to give special recognition to persons who possess a reading ability and speaking fluency in a non-English language and an understanding of another culture.

115.95 History History: 1975 c. 395; 1987 a. 159; 1999 a. 19.



115.955 Definitions.

115.955  Definitions. In this subchapter:

115.955(2) (2) "Bilingual-bicultural education program" means a program designed to improve the comprehension and the speaking, reading and writing ability of a limited-English proficient pupil in the English language, so that the pupil will be able to perform ordinary classwork in English.

115.955(3) (3) "Bilingual counselor" means a certified school counselor approved by the state superintendent under s. 115.28 (15) (a).

115.955(4) (4) "Bilingual counselor's aide" means a person who is employed to assist a counselor and who is approved by the state superintendent under s. 115.28 (15) (a).

115.955(5) (5) "Bilingual teacher" means a certified teacher approved by the state superintendent under s. 115.28 (15) (a).

115.955(6) (6) "Bilingual teacher's aide" means a person who is employed to assist a teacher and who is approved by the state superintendent under s. 115.28 (15) (a).

115.955(7) (7) "Limited-English proficient pupil" means a pupil whose ability to use the English language is limited because of the use of a non-English language in his or her family or in his or her daily, nonschool surroundings, and who has difficulty, as defined by rule by the state superintendent, in performing ordinary classwork in English as a result of such limited English language proficiency.

115.955 History History: 1975 c. 395; 1977 c. 203 s. 106; 1983 a. 189; 1987 a. 159; 1995 a. 27 s. 9145 (1); 1995 a. 27; 1999 a. 19.



115.96 Establishment of programs.

115.96  Establishment of programs.

115.96(1) (1)  Count of limited-English proficient pupils. Annually, on or before March 1, each school board shall conduct a count of the limited-English proficient pupils in the public schools of the district, assess the language proficiency of such pupils and classify such pupils by language group, grade level, age and English language proficiency.

115.96(2) (2) Notification. Annually, on or before April 1, a school board which may be required to offer a bilingual-bicultural education program shall send to the parent, legal custodian or guardian of every limited-English proficient pupil identified under sub. (1) who is eligible for participation in such a program, a notice which states that a bilingual-bicultural education program may be instituted, contains information on the procedures for registering a pupil in such a program, and provides notice of the consent required under sub. (3). The notice shall be in English and in the non-English language of the limited-English proficient pupil.

115.96(3) (3) Parental consent. On or before May 1, any parent or legal custodian desiring that their child be placed in a bilingual-bicultural education program shall give written consent to such child's placement.

115.96(4) (4) Program established. Annually, on or before July 1, the school board shall establish a bilingual-bicultural education program, if required under s. 115.97. A bilingual-bicultural education program established under this subchapter shall provide all of the following:

115.96(4)(a) (a) Instruction in reading, writing and speaking the English language.

115.96(4)(b) (b) Through the use of the native language of the limited-English proficient pupil, instruction in the subjects necessary to permit the pupil to progress effectively through the educational system.

115.96(5) (5) Placement; appeal.

115.96(5)(a)(a) By the commencement of the school term, the school board shall place, with the parent's or legal custodian's written consent, each limited-English proficient pupil in the appropriate bilingual-bicultural education program established under this subchapter. If a limited-English proficient pupil is identified after March 1 or the parent or legal custodian of such child gives consent after May 1, the school board shall place the pupil, with the written consent of the pupil's parent or legal custodian, in an appropriate program where feasible.

115.96(5)(b) (b) A parent or legal custodian may appeal the school board's failure to place the pupil in the bilingual-bicultural education program established for the pupil in the pupil's language group by filing a notice of appeal with the clerk of the school district within 10 days after the commencement of the school term. The school board shall provide for a hearing on the question of placement within 20 days after receipt of the notice of appeal and shall take a written record of the proceedings. The cost of taking the record shall be the responsibility of the school board. The parent or legal custodian may request a public or private hearing. Within 10 days after the hearing, the school board shall make a decision on the question of placement. If the parent or legal custodian is not satisfied with the decision of the school board, the parent or legal custodian may, within 10 days after the school board's decision, file a notice of appeal with the state superintendent. If the parent or legal custodian appeals, the parent or legal custodian shall assume the cost of transcribing the record. Within 10 days after receipt of the notice of appeal from the determination of the school board, the state superintendent shall issue a decision based on the hearing record. If the parent or legal custodian prevails, the school board shall reimburse the parent or legal custodian for the cost of transcribing the record.

115.96 History History: 1975 c. 395; 1979 c. 301; 1987 a. 159; 1995 a. 27 s. 9145 (1); 1997 a. 27; 1999 a. 19.



115.97 Bilingual-bicultural education programs required.

115.97  Bilingual-bicultural education programs required.

115.97(1)(1) A school board may combine pupils in attendance at separate schools in its bilingual-bicultural education program. The school board shall be eligible for state aids under s. 115.995 if the number of limited-English proficient pupils served from the combined schools meets the requirements under sub. (2), (3) or (4). A pupil shall be eligible for a bilingual-bicultural education program only until he or she is able to perform ordinary classwork in English. The bilingual-bicultural education program shall be designed to provide intensive instruction to meet this objective. Nothing in this subchapter shall be construed to authorize isolation of children of limited-English proficient ability or ethnic background for a substantial portion of the school day. Pupils who are not limited-English proficient pupils may participate in a bilingual-bicultural education program, except that a school board shall give preference to limited-English proficient pupils in admitting pupils to such a program.

115.97(2) (2) If, in a language group under s. 115.96 (1), there are 10 or more limited-English proficient pupils in kindergarten to grade 3 in attendance at a particular elementary school and whose parents or legal custodians give written consent to such pupils' placement under s. 115.96 (3), the school board shall establish a bilingual-bicultural education program for such pupils during the school term. Such program shall be taught by a bilingual teacher.

115.97(3) (3) If, in a language group under s. 115.96 (1), there are 20 or more limited-English proficient pupils in grades 4 to 8 in attendance at a particular elementary, middle or junior high school and whose parents or legal custodians give written consent to such pupils' placement under s. 115.96 (3), the school board shall establish a bilingual-bicultural education program for such pupils during the school term. Such program shall be taught by a bilingual teacher.

115.97(4) (4) If, in a language group under s. 115.96 (1), there are 20 or more limited-English proficient pupils in grades 9 to 12 in attendance at a particular high school and whose parents or legal custodians give written consent to the pupils' placement under s. 115.96 (3), the school board shall establish a bilingual-bicultural education program. The program shall be taught by a bilingual teacher. Bilingual counselors shall be made available.

115.97(5) (5)

115.97(5)(a)(a) Except as provided under par. (b), if a school board is required to establish a bilingual-bicultural education program under sub. (2), (3) or (4), but bilingual teachers for the language groups are unavailable, the program may be taught by certified teachers of English as a 2nd language upon receipt of approval of the state superintendent. The state superintendent may approve a program under this paragraph only if the school board demonstrates all of the following:

115.97(5)(a)1. 1. Compliance with all other requirements of this subchapter.

115.97(5)(a)2. 2. A good faith, continuing effort to recruit bilingual teachers for the language group.

115.97(5)(a)3. 3. Employment of at least one bilingual teacher's aide in the program.

115.97(5)(b) (b) Paragraph (a) does not apply to a program for Spanish-speaking pupils.

115.97 History History: 1975 c. 395; 1987 a. 159; 1995 a. 27 s. 9145 (1); 1997 a. 27; 1999 a. 19.



115.977 Contracting; continued eligibility.

115.977  Contracting; continued eligibility.

115.977(2) (2) A school district may establish bilingual-bicultural education programs by contracting with other school districts or with a cooperative educational service agency. If 10 or more pupils in kindergarten to grade 3, 20 or more in grades 4 to 8 or 20 or more in a high school program are enrolled in a program under a contract pursuant to this subsection, the school district offering the program is eligible for reimbursement under s. 115.995.

115.977(3) (3) The school board shall give any limited-English proficient pupil who has begun a bilingual-bicultural education program in the 3rd grade the opportunity to continue his or her bilingual-bicultural education program in the 4th grade regardless of the number of limited-English proficient pupils in grades 4 to 8. However, if there are not a sufficient number of limited-English proficient pupils in grades 4 to 8 to require a bilingual-bicultural education program under sub. (2), the school board may offer such pupil the opportunity to continue a bilingual-bicultural education program with a program established for limited-English proficient pupils in kindergarten to grade 3. A 4th grade pupil so enrolled may be counted for purposes of determining if there are a sufficient number of pupils for a kindergarten to grade 3 bilingual-bicultural education program.

115.977 History History: 1975 c. 395; 1999 a. 19.



115.98 Bilingual-bicultural advisory committee.

115.98  Bilingual-bicultural advisory committee. In each school district which establishes a bilingual-bicultural education program under this subchapter, the school board may appoint a bilingual-bicultural advisory committee to afford parents and educators of limited-English proficient pupils the opportunity to advise the school board of their views and to ensure that a program is planned, operated and evaluated with their involvement and consultation. The committee shall assist the school board in informing educators, parents and legal custodians of limited-English proficient pupils that a program exists. The committee shall be composed of parents of limited-English proficient pupils enrolled in the bilingual-bicultural education program, bilingual and other teachers, bilingual teacher's aides, bilingual and other counselors and bilingual counselor's aides in the district, at least one representative from the community and a representative of the school district administration.

115.98 History History: 1975 c. 395; 1999 a. 19.



115.99 Preschool and summer school programs.

115.99  Preschool and summer school programs. A school board may establish a full-time or part-time preschool or summer bilingual-bicultural education program according to rules established by the state superintendent.

115.99 History History: 1975 c. 395; 1995 a. 27 s. 9145 (1); 1997 a. 27.



115.991 Training programs.

115.991  Training programs. The school board may institute preservice or in-service programs designed to improve the skills of bilingual teachers, bilingual teacher's aides, bilingual counselors, bilingual counselor's aides or other personnel participating in, or preparing to participate in, a bilingual-bicultural education program.

115.991 History History: 1975 c. 395.



115.993 Report on bilingual-bicultural education.

115.993  Report on bilingual-bicultural education. Annually, on or before August 15, the school board of a district operating a bilingual-bicultural education program under this subchapter shall report to the state superintendent the number of pupils, including both limited-English proficient pupils and other pupils, instructed the previous school year in bilingual-bicultural education programs, an itemized statement on oath of all disbursements on account of the bilingual-bicultural education program operated during the previous school year and a copy of the estimated budget for that program for the current school year.

115.993 History History: 1975 c. 395; 1995 a. 27 s. 9145 (1); 1997 a. 27; 1999 a. 19.



115.995 State aids.

115.995  State aids. Upon receipt of the report under s. 115.993, if the state superintendent is satisfied that the bilingual-bicultural education program for the previous school year was maintained in accordance with this subchapter, the state superintendent shall do all of the following:

115.995(1) (1) From the appropriation under s. 20.255 (2) (cc), divide proportionally, based upon costs reported under s. 115.993, an annual payment of $250,000 among school districts whose enrollments in the previous school year were at least 15% limited-English proficient pupils. Aid paid under this subsection does not reduce aid paid under sub. (2).

115.995(2) (2) Certify to the department of administration in favor of the school district a sum equal to a percentage of the amount expended on limited-English proficient pupils by the school district during the preceding year for salaries of personnel participating in and attributable to bilingual-bicultural education programs under this subchapter, special books and equipment used in the bilingual-bicultural programs and other expenses approved by the state superintendent. The percentage shall be determined by dividing the amount in the appropriation under s. 20.255 (2) (cc) in the current school year less $250,000 by the total amount of aidable costs in the previous school year.

115.995 History History: 1975 c. 395; 1985 a. 29; 1991 a. 39; 1995 a. 27 s. 9145 (1); 1997 a. 27; 1999 a. 9, 19, 185.



115.996 Report to the legislature.

115.996  Report to the legislature. Annually, on or before December 31, the state superintendent shall submit a report to the chief clerk of each house of the legislature, for distribution to the legislature under s. 13.172 (2), on the status of bilingual-bicultural education programs established under this subchapter. The report shall include the number of pupils served in bilingual-bicultural education programs for each language group in each school district in which such programs are offered and the cost of the program per pupil for each school district, language group and program type. The department shall also provide the number of pupils in each school district and language group who as a result of participation in a bilingual-bicultural education program improved their English language ability to such an extent that the program is no longer necessary for such pupils.

115.996 History History: 1975 c. 395; 1987 a. 159, 186, 403; 1995 a. 27 s. 9145 (1); 1997 a. 27.



115.997 Interstate compact on educational opportunity for military children.

115.997  Interstate compact on educational opportunity for military children. The interstate compact on educational opportunity for children of military families is hereby enacted into law and entered into with all jurisdictions legally joining therein in the form substantially as follows:

115.997(1) (1) Article I — Purpose. It is the purpose of this compact to remove barriers to educational success imposed on children of military families because of frequent moves and deployment of their parents by:

115.997(1)(a) (a) Facilitating the timely enrollment of children of military families and ensuring that they are not placed at a disadvantage due to difficulty in the transfer of education records from the previous local education agency or variations in entrance or age requirements.

115.997(1)(b) (b) Facilitating the student placement process through which children of military families are not disadvantaged by variations in attendance requirements, scheduling, sequencing, grading, course content, or assessment.

115.997(1)(c) (c) Facilitating the qualification and eligibility for enrollment, educational programs, and participation in extracurricular academic, athletic, and social activities.

115.997(1)(d) (d) Facilitating the on-time graduation of children of military families.

115.997(1)(e) (e) Providing for the promulgation and enforcement of administrative rules implementing the provisions of this compact.

115.997(1)(f) (f) Providing for the uniform collection and sharing of information between and among member states, local education agencies, and military families under this compact.

115.997(1)(g) (g) Promoting coordination between this compact and other compacts affecting military children.

115.997(1)(h) (h) Promoting flexibility and cooperation between the educational system, parents, and students in order to achieve educational success for the students.

115.997(2) (2) Article II — Definitions. As used in this compact, unless the context clearly requires a different construction:

115.997(2)(a) (a) "Active duty" means full-time active duty status in a uniformed service of the United States, including members of the National Guard and Reserve on active duty orders pursuant to 10 USC 1209 and 1211.

115.997(2)(b) (b) "Child of a military family" means a school-aged child who is enrolled in any of the grades from kindergarten to 12 and who resides in the household of a person on active duty.

115.997(2)(c) (c) "Compact commissioner" means the voting representative of each compacting state appointed pursuant to sub. (8) of this compact.

115.997(2)(d) (d) "Deployment" means the period one month prior to a service members' departure from his or her home station on military orders though 6 months after return to his or her home station.

115.997(2)(e) (e) "Education records" means those records, files, and data directly related to a student and maintained by the local education agency, including records encompassing all the material kept in the student's cumulative folder such as general identifying data, records of attendance and of academic work completed, records of achievement and results of evaluative tests, health data, disciplinary status, test protocols, and individualized education programs.

115.997(2)(f) (f) "Extracurricular activity" means a voluntary activity sponsored by a local education agency or an organization sanctioned by the local education agency. Extracurricular activity includes preparation for and involvement in public performances, contests, athletic competitions, demonstrations, displays, and club activities.

115.997(2)(g) (g) "Interstate commission" means the Interstate Commission on Educational Opportunity for Military Children created under sub. (9) of this compact.

115.997(2)(h) (h) "Local education agency" means a school district or the operator of a charter school under s. 118.40 (2r).

115.997(2)(i) (i) "Member state" means a state that has enacted this compact.

115.997(2)(j) (j) "Military installation" means a base, camp, post, station, yard, center, homeport facility for any ship, or other activity under the jurisdiction of the U.S. department of defense, including any leased facility, which is located within any of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, the Northern Marianas Islands, and any other U.S. Territory. "Military installation" does not include any facility used primarily for civil works, rivers and harbors projects, or flood control projects.

115.997(2)(k) (k) "Nonmember state" means a state that has not enacted this compact.

115.997(2)(L) (L) "Receiving state" means the state to which a child of a military family is sent, brought, or caused to be sent or brought.

115.997(2)(m) (m) "Rule" means a written statement by the interstate commission promulgated pursuant to sub. (12) that is of general applicability and that implements, interprets, or prescribes a policy or provision of the compact, or an organizational, procedural, or practice requirement of the interstate commission.

115.997(2)(n) (n) "Sending state" means the state from which a child of a military family is sent, brought, or caused to be sent or brought.

115.997(2)(o) (o) "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the U.S. Virgin Islands, Guam, American Samoa, the Northern Marianas Islands, and any other U.S. Territory.

115.997(2)(p) (p) "Student" means a child of a military family for whom the local education agency receives public funding and who is formally enrolled in any of the grades from kindergarten to 12.

115.997(2)(q) (q) "Transition" means all of the following:

115.997(2)(q)1. 1. The formal and physical process of transferring from local education agency to local education agency.

115.997(2)(q)2. 2. The period of time in which a student moves from one local education agency in a sending state to another local education agency in a receiving state.

115.997(2)(r) (r) "Uniformed service" means the army, navy, air force, marine corps, coast guard, the commissioned corps of the national oceanic and atmospheric administration, and the commissioned corps of the public health services.

115.997(2)(s) (s) "Veteran" means a person who served in a uniformed service and was discharged or released therefrom under conditions other than dishonorable.

115.997(3) (3) Article III — Applicability.

115.997(3)(a)(a) Except as provided in pars. (b) and (c), this interstate compact applies to a child of any of the following:

115.997(3)(a)1. 1. An active duty member of the uniformed service, including a member of the national guard and reserve on active duty orders pursuant to 10 USC 1209 and 1211.

115.997(3)(a)2. 2. A member or veteran of the uniformed service who is severely injured and medically discharged or retired for a period of one year after medical discharge or retirement.

115.997(3)(a)3. 3. A member of the uniformed service who dies on active duty or as a result of injuries sustained on active duty for a period of one year after death.

115.997(3)(b) (b) The provisions of this interstate compact apply only to local education agencies.

115.997(3)(c) (c) The provisions of this compact do not apply to a child of any of the following:

115.997(3)(c)1. 1. An inactive member of the national guard and military reserves.

115.997(3)(c)2. 2. Except as provided in par. (a), a retired member of the uniformed services.

115.997(3)(c)3. 3. Except as provided in par. (a), a veteran of the uniformed services.

115.997(3)(c)4. 4. Other U.S. department of defense personnel, or of a civilian or contract employee of any other federal agency, who is not an active duty member of a uniformed service.

115.997(4) (4) Article IV — Educational records and enrollment.

115.997(4)(a)(a) Unofficial or hand-carried pupil records. If official education records cannot be released to the parents for the purpose of transfer, the custodian of the education records in the sending state shall prepare and furnish to the parent a complete set of unofficial education records containing uniform information as determined by the interstate commission. The local education agency in the receiving state shall enroll and appropriately place the student as quickly as possible, based on the information provided in the unofficial education records, if provided, pending validation by the official education records.

115.997(4)(b) (b) Education records and transcripts. Simultaneous with the enrollment and conditional placement of the student, the local education agency in the receiving state shall request the student's official education records from the local education agency in the sending state. Upon receipt of this request, the local education agency in the sending state shall process and furnish the official education records to the local education agency in the receiving state within 10 days or within such time as is reasonably determined under the rules promulgated by the interstate commission.

115.997(4)(c) (c) Immunizations. A member state shall give 30 days from the date of enrollment, or within such time as is reasonably determined under the rules promulgated by the interstate commission, for a student to obtain any immunization required by the receiving state. For a series of immunizations, initial vaccinations must be obtained within 30 days or within such time as is reasonably determined under the rules promulgated by the interstate commission.

115.997(4)(d) (d) Kindergarten and first grade entrance age. A student shall be allowed to continue his or her enrollment at the grade level in the receiving state commensurate with his or her grade level, including kindergarten, from a local education agency in the sending state at the time of transition, regardless of age. A student who has satisfactorily completed the prerequisite grade level in the local education agency in the sending state shall be eligible for enrollment in the next highest grade level in the receiving state, regardless of age. A student transferring after the start of the school year in the receiving state shall enter the local education agency in the receiving state on his or her validated level from a local education agency in the sending state.

115.997(5) (5) Article V — Placement and attendance.

115.997(5)(a)(a) Course placement. When a student transfers before or during the school year, the local education agency in the receiving state shall initially honor placement of the student in educational courses based on the student's enrollment in the local education agency in the sending state or educational assessments conducted at the local education agency in the sending state if the courses are offered. Course placement includes honors, international baccalaureate, advanced placement, vocational, technical, and career pathways courses. Continuing the student's academic program from the previous local education agency and promoting placement in academically and career challenging courses should be paramount when considering placement. This does not preclude the local education agency in the receiving state from performing subsequent evaluations to ensure appropriate placement and continued enrollment of the student in a course.

115.997(5)(b) (b) Educational program placement. The local education agency in the receiving state shall initially honor placement of the student in educational programs, including gifted and talented programs and English as a second language programs, based on current educational assessments conducted at the local education agency in the sending state or participation or placement in like programs in the local education agency in the sending state. This paragraph does not preclude the local education agency in the receiving state from performing subsequent evaluations to ensure appropriate placement of the student.

115.997(5)(c) (c) Special education services.

115.997(5)(c)1.1. In compliance with the requirements of 20 USC 1400 to 1482, the local education agency in the receiving state shall initially provide comparable services to a student with disabilities based on his or her current individualized education program.

115.997(5)(c)2. 2. In compliance with the requirements of 29 USC 794 and with 42 USC 12131 to 12165, the local education agency in the receiving state shall make reasonable accommodations and modifications to address the needs of incoming students with disabilities, subject to an existing plan prepared under 29 USC 794 or 42 USC 12131 to 12165, to provide the student with equal access to education. This does not preclude the local education agency in the receiving state from performing subsequent evaluations to ensure appropriate placement of the student.

115.997(5)(d) (d) Placement flexibility. Local education agency administrative officials shall have flexibility in waiving course or program prerequisites or other preconditions for placement in a course or program offered under the jurisdiction of the local education agency.

115.997(5)(e) (e) Absence as related to deployment activities. Each local education agency shall adopt a policy relating to excusing a child of a military family who moved to the local education agency from another state from school attendance in order to visit his or her parent or guardian who is on active duty and has been called to duty for or is on leave from deployment to a combat zone or combat support posting, or has returned from deployment to a combat zone or combat support posting within the past 30 days.

115.997(6) (6) Article VI — Eligibility.

115.997(6)(a)(a) Eligibility for enrollment.

115.997(6)(a)1.1. A local education agency is prohibited from charging tuition to a child of a military family placed in the care of a noncustodial parent or other person standing in the place of a parent who lives in a jurisdiction other than that of the custodial parent.

115.997(6)(a)2. 2. A child of a military family who has been placed in the care of a noncustodial parent or other person standing in the place of a parent who lives in a jurisdiction other than that of the custodial parent may continue to attend the school in which he or she was enrolled while residing with the custodial parent.

115.997(6)(b) (b) Eligibility for extracurricular participation. Local education agencies shall facilitate the opportunity for a child of a military family to be included in extracurricular activities, regardless of application deadlines, to the extent he or she is otherwise qualified.

115.997(7) (7) Article VII — Graduation. In order to facilitate the on-time graduation of a child of a military family, local education agencies shall incorporate the following procedures:

115.997(7)(a) (a) Waiver requirements. Local education agency administrative officials shall waive specific courses required for graduation if similar course work has been satisfactorily completed in another local education agency or shall provide reasonable justification for denial. Should a waiver not be granted to a student who would qualify to graduate from the local education agency in the sending state, the local education agency in the receiving state shall provide an alternative means of acquiring required course work so that graduation may occur on time.

115.997(7)(b) (b) Exit exams. Except as provided in par. (c), a local education agency in a member state shall accept all of the following examinations or tests administered to the child of a military family in lieu of testing requirements for graduation from the local education agency:

115.997(7)(b)1. 1. Exit or end-of-course exams required for graduation from the sending state.

115.997(7)(b)2. 2. National norm-referenced achievement tests.

115.997(7)(b)3. 3. Alternative testing acceptable to the local education agency in the receiving state.

115.997(7)(c) (c) Transfers during senior year. If a child of a military family transfers at the beginning of or during the child's high school senior year, and the local education agency in the receiving state has considered the examinations and tests under par. (b) and determined, after all alternatives have been considered, that the child would be ineligible to graduate, the local education agency of the sending state, with the cooperation of the local educational agency of the receiving state, shall ensure the receipt of a diploma from the local education agency of the sending state if the student meets the graduation requirements of the local education agency of the sending state. If one of the states in question is a nonmember state, the local education agency in the member state shall use best efforts to facilitate the on-time graduation of the student in accordance with pars. (a) and (b).

115.997(8) (8) Article VIII — State coordination.

115.997(8)(a)(a) Each member state shall, through the creation of a state council or use of an existing body or board, provide for the coordination among its agencies of government, local education agencies, and military installations concerning the state's participation in, and compliance with, this compact and interstate commission activities. While each member state may determine the membership of its own state council, its membership shall include all of the following:

115.997(8)(a)1. 1. The state superintendent of education.

115.997(8)(a)2. 2. The superintendent of a school district with a high concentration of children of military families. A member state that does not have a school district deemed to contain a high concentration of children of military families may appoint a superintendent from another school district to represent local education agencies on the state council.

115.997(8)(a)3. 3. A representative from a military installation.

115.997(8)(a)4. 4. One representative from the legislative branch of government.

115.997(8)(a)5. 5. One representative from the executive branch of government.

115.997(8)(a)6. 6. Representatives from other offices and stakeholder groups the state council deems appropriate.

115.997(8)(b) (b) The state council established or existing body or board designated by each member state under par. (a) shall appoint or designate a military family education liaison to assist children of military families and the state in facilitating the implementation of this compact.

115.997(8)(c) (c) A compact commissioner responsible for the administration and management of the state's participation in the compact shall be appointed by the governor or as otherwise determined by each member state.

115.997(8)(d) (d) The compact commissioner appointed under par. (c) and the military family education liaison appointed or designated under par. (b) shall serve on the state council as nonvoting members of the state council, unless either is already a full voting member of the state council.

115.997(9) (9) Article IX — Interstate commission on educational opportunity for military children. The member states hereby create the interstate commission. The activities of the interstate commission are the formation of public policy and are a discretionary state function. All of the following apply to the interstate commission:

115.997(9)(a) (a) The interstate commission shall be a body corporate and joint agency of the member states and shall have all the responsibilities, powers, and duties set forth in this compact, and such additional powers conferred upon it by a subsequent concurrent action of the respective legislatures of the member states in accordance with the terms of this compact.

115.997(9)(b) (b) The interstate commission shall consist of one interstate commission voting representative from each member state who shall be that state's compact commissioner. The following apply to meetings of the interstate commission:

115.997(9)(b)1. 1. Each member state represented at a meeting is entitled to one vote.

115.997(9)(b)2. 2. A majority of the member states shall constitute a quorum for the transaction of business, unless a larger number is required by the bylaws of the interstate commission.

115.997(9)(b)3. 3. A representative shall not delegate a vote to another member state. If a compact commissioner of a state is unable to attend a meeting of the interstate commission, the governor or state council of that state may delegate voting authority to another person from that state for a specified meeting.

115.997(9)(b)4. 4. The bylaws may provide for meetings of the interstate commission to be conducted by telecommunication or electronic communication.

115.997(9)(c) (c) The interstate commission shall include nonvoting members who are members of interested organizations. Such nonvoting members, as defined in the bylaws, may include members of the representative organizations of military family advocates, local education agency officials, parent and teacher groups, the U.S. department of defense, the Education Commission of the States, the Interstate Agreement on the Qualification of Educational Personnel, and other interstate compacts affecting the education of children of military families.

115.997(9)(d) (d) The interstate commission shall meet at least once each calendar year. The chairperson may call additional meetings and, upon the request of a simple majority of the member states, shall call additional meetings.

115.997(9)(e) (e) The interstate commission shall establish an executive committee, whose members shall include the officers of the interstate commission and such other members of the interstate commission as determined by the bylaws. Members of the executive committee shall serve one-year terms. Members of the executive committee shall be entitled to one vote each. The executive committee shall have the power to act on behalf of the interstate commission, with the exception of rule making, during periods when the interstate commission is not in session. The executive committee shall oversee the day-to-day activities of the administration of the compact, including enforcement and compliance with the provisions of the compact, its bylaws and rules, and other such duties as deemed necessary. The U.S. department of defense shall serve as a nonvoting member of the executive committee.

115.997(9)(f) (f) The interstate commission shall establish bylaws and rules that provide for conditions and procedures under which the interstate commission shall make its information and official records available to the public for inspection or copying. The interstate commission may exempt from disclosure information or official records to the extent they would adversely affect personal privacy rights or proprietary interests.

115.997(9)(g) (g) The interstate commission shall give public notice of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The interstate commission and any committee of the commission may close a meeting or portion of a meeting if the commission or committee determines by a two-thirds vote that an open meeting would likely do any of the following:

115.997(9)(g)1. 1. Relate solely to the interstate commission's internal personnel practices and procedures.

115.997(9)(g)2. 2. Disclose matters specifically exempted from disclosure by federal and state statute.

115.997(9)(g)3. 3. Disclose trade secrets or commercial or financial information that is privileged or confidential.

115.997(9)(g)4. 4. Involve accusing a person of a crime, or formally censuring a person.

115.997(9)(g)5. 5. Disclose information of a personal nature where disclosure would constitute a clearly unwarranted invasion of personal privacy.

115.997(9)(g)6. 6. Disclose investigative records compiled for law enforcement purposes.

115.997(9)(g)7. 7. Specifically relate to the interstate commission's participation in a civil action or other legal proceeding.

115.997(9)(h) (h) For a meeting or portion of a meeting closed under par. (g), the interstate commission shall cause its legal counsel or designee to certify that the meeting may be closed and to reference each relevant exemptible provision. The interstate commission shall keep minutes, which shall fully and clearly describe all matters discussed in a meeting, and shall provide a full and accurate summary of actions taken, and the reasons for taking the actions, including a description of the views expressed and the record of a roll call vote. All documents considered in connection with an action shall be identified in such minutes. All minutes and documents of a closed meeting shall remain under seal, subject to release by a majority vote of the interstate commission.

115.997(9)(i) (i) The interstate commission shall collect standardized data concerning the educational transition of children of military families under this compact as directed through its rules, which shall specify the data to be collected, the means of collection and data exchange, and reporting requirements. The interstate commission shall ensure, in so far as is reasonably possible, that the methods of data collection, exchange, and reporting conform to current technology and that its information functions are coordinated with the appropriate custodian of records as identified in the bylaws and rules.

115.997(9)(j) (j) The interstate commission shall create a process that permits military officials, education officials, and parents to inform the interstate commission if and when there are alleged violations of the compact or its rules or when issues subject to the jurisdiction of the compact or its rules are not addressed by the state or local education agency. This paragraph shall not be construed to create a private right of action against the interstate commission, any member state, or any local education agency.

115.997(10) (10) Article X — Powers and duties of the interstate commission. The interstate commission may do any of the following:

115.997(10)(a) (a) Provide for dispute resolution among member states.

115.997(10)(b) (b) Promulgate rules and take all necessary actions to effect the goals, purposes, and obligations as enumerated in this compact.

115.997(10)(c) (c) Upon request of a member state, issue advisory opinions concerning the meaning or interpretation of the interstate compact, its bylaws, rules, and actions.

115.997(10)(d) (d) Enforce compliance with the compact provisions, the rules promulgated by the interstate commission, and the bylaws, using all necessary and proper means, including the use of judicial process.

115.997(10)(e) (e) Establish and maintain offices, which shall be located within one or more of the member states.

115.997(10)(f) (f) Purchase and maintain insurance and bonds.

115.997(10)(g) (g) Borrow, accept, hire, or contract for services of personnel.

115.997(10)(h) (h) Establish and appoint committees, including an executive committee as required by sub. (9) (e), which shall have the power to act on behalf of the interstate commission in carrying out its powers and duties under the compact.

115.997(10)(i) (i) Elect or appoint such officers, attorneys, employees, agents, or consultants and to fix their compensation, define their duties, and determine their qualifications, and to establish the interstate commission's personnel policies and programs relating to conflicts of interest, rates of compensation, and qualifications of personnel.

115.997(10)(j) (j) Accept donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of any such donations and grants.

115.997(10)(k) (k) Lease, purchase, accept contributions or donations of, or otherwise to own, hold, improve, or use any property, real, personal, or mixed.

115.997(10)(L) (L) Sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal, or mixed.

115.997(10)(m) (m) Establish a budget and make expenditures.

115.997(10)(n) (n) Adopt a seal and bylaws governing the management and operation of the interstate commission.

115.997(10)(o) (o) Report annually to the legislatures, governors, judiciary, and state councils of the member states concerning the activities of the interstate commission during the preceding year. The reports shall also include any recommendations adopted by the interstate commission.

115.997(10)(p) (p) Coordinate education, training, and public awareness regarding the compact, and its implementation and operation, for officials and parents involved in such activity.

115.997(10)(q) (q) Establish uniform standards for the reporting, collecting, and exchanging of data.

115.997(10)(r) (r) Maintain corporate books and records in accordance with the bylaws.

115.997(10)(s) (s) Perform the functions necessary or appropriate to achieve the purposes of this compact.

115.997(10)(t) (t) Provide for the uniform collection and sharing of information between and among member states, local education agencies, and military families under this compact.

115.997(11) (11) Article XI — Organization and operation of the interstate commission.

115.997(11)(a)(a) The interstate commission shall, by a majority of the members present and voting, within 12 months after the first interstate commission meeting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including all of the following:

115.997(11)(a)1. 1. Establishing the fiscal year of the interstate commission.

115.997(11)(a)2. 2. Establishing an executive committee, and such other committees as may be necessary.

115.997(11)(a)3. 3. Providing for the establishment of committees and for governing any general or specific delegation of authority or function of the interstate commission.

115.997(11)(a)4. 4. Providing reasonable procedures for calling and conducting meetings of the interstate commission, and ensuring reasonable notice of each such meeting.

115.997(11)(a)5. 5. Establishing the titles and responsibilities of the officers and staff of the interstate commission.

115.997(11)(a)6. 6. Providing a mechanism for concluding the operations of the interstate commission and the return of surplus funds that may exist upon the termination of the compact after the payment and reserving of all of its debts and obligations.

115.997(11)(a)7. 7. Providing start-up rules for initial administration of the compact.

115.997(11)(b) (b) The interstate commission shall, by a majority of the members, elect annually from among its members a chairperson, a vice chairperson, and a treasurer, each of whom shall have the authority and duties specified in the bylaws. The chairperson or, in the chairperson's absence or disability, the vice chairperson, shall preside at all meetings of the interstate commission. The officers so elected shall serve without compensation or remuneration from the interstate commission. Subject to the availability of budgeted funds, the officers shall be reimbursed for ordinary and necessary costs and expenses incurred by them in the performance of their responsibilities as officers of the interstate commission.

115.997(11)(c) (c) Executive Committee, Officers and Personnel.

115.997(11)(c)1.1. The executive committee shall have the authority and duties set forth in the bylaws, including all of the following:

115.997(11)(c)1.a. a. Managing the affairs of the interstate commission in a manner consistent with the bylaws and purposes of the interstate commission.

115.997(11)(c)1.b. b. Overseeing an organizational structure within, and appropriate procedures for, the interstate commission to provide for the creation of rules, operating procedures, and administrative and technical support functions.

115.997(11)(c)1.c. c. Planning, implementing, and coordinating communications and activities with other state, federal, and local governmental organizations in order to advance the goals of the interstate commission.

115.997(11)(c)2. 2. The executive committee may, subject to the approval of the interstate commission, appoint or retain an executive director for such period, upon such terms and conditions, and for such compensation, as the interstate commission may deem appropriate. The executive director shall serve as secretary to the interstate commission, but shall not be a member of the interstate commission. The executive director shall hire and supervise such other persons as may be authorized by the interstate commission.

115.997(11)(d) (d)

115.997(11)(d)1.1. The interstate commission's executive director and its employees are immune from suit and liability, either personally or in their official capacity, for a claim for damage to or loss of property or personal injury or other civil liability caused or arising out of or relating to an actual or alleged act, error, or omission that occurred, or that such person had a reasonable basis for believing occurred, within the scope of interstate commission employment, duties, or responsibilities, except that the executive director and the employees of the interstate commission shall not be protected under this subdivision from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of that executive director or employee.

115.997(11)(d)2. 2. The liability of the interstate commission's executive director and employees or interstate commission representatives, acting within the scope of such person's employment or duties for acts, errors, or omissions occurring within such person's state may not exceed the limits of liability set forth under the constitution and laws of that state for state officials, employees, and agents. The interstate commission is considered to be an instrumentality of the states for the purposes of any such action. Nothing in this subdivision shall be construed to protect such person from suit or liability for damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of such person.

115.997(11)(d)3. 3. The interstate commission shall defend the executive director and its employees and, subject to the approval of the attorney general or other appropriate legal counsel of the member state represented by an interstate commission representative, shall defend such interstate commission representative in any civil action seeking to impose liability arising out of an actual or alleged act, error, or omission that occurred within the scope of interstate commission employment, duties, or responsibilities, or that the defendant had a reasonable basis for believing occurred within the scope of interstate commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such person.

115.997(11)(d)4. 4. To the extent not covered by the state involved, member state, or the interstate commission, the representatives or employees of the interstate commission shall be held harmless in the amount of a settlement or judgment, including attorney's fees and costs, obtained against such persons arising out of an actual or alleged act, error, or omission that occurred within the scope of interstate commission employment, duties, or responsibilities, or that such persons had a reasonable basis for believing occurred within the scope of interstate commission employment, duties, or responsibilities, provided that the actual or alleged act, error, or omission did not result from intentional or willful and wanton misconduct on the part of such persons.

115.997(12) (12) Article XII — Rule-making functions of the interstate commission.

115.997(12)(a)(a) Rule-making authority. The interstate commission shall promulgate reasonable rules in order to effectively and efficiently achieve the purposes of this compact. If the interstate commission exercises its rule-making authority in a manner that is beyond the scope of the purposes of this compact, or the powers granted under this compact, then such an action by the interstate commission shall be invalid and have no force or effect.

115.997(12)(b) (b) Rule-making procedure; effect of rules. Rules shall be promulgated pursuant to a rule-making process that substantially conforms to the Model State Administrative Procedure Act, as amended, as may be appropriate to the operations of the interstate commission. A rule has the force and effect of statutory law in a member state if approved by the legislature of the member state or the state superintendent of education of the member state.

115.997(12)(c) (c) Not later than 30 days after a rule is promulgated, any person may file a petition for judicial review of the rule. The filing of such a petition does not stay or otherwise prevent the rule from becoming effective unless the court finds that the petitioner has a substantial likelihood of success. The court shall give deference to the actions of the interstate commission consistent with applicable law and shall not find the rule to be unlawful if the rule represents a reasonable exercise of the interstate commission's authority.

115.997(12)(d) (d) If a majority of the legislatures of the member states rejects a rule by enactment of a statute or resolution in the same manner used to adopt the compact, then such rule shall have no further force and effect in any member state.

115.997(13) (13) Article XIII — Oversight, enforcement, and dispute resolution.

115.997(13)(a)(a) Oversight.

115.997(13)(a)1.1. The executive, legislative, and judicial branches of state government in each member state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent.

115.997(13)(a)2. 2. All courts shall take judicial notice of the compact and the rules in any judicial or administrative proceeding in a member state pertaining to the subject matter of this compact that may affect the powers, responsibilities, or actions of the interstate commission.

115.997(13)(a)3. 3. The interstate commission is entitled to receive all service of process in any proceeding under subd. 2., and has standing to intervene in the proceeding for all purposes. Failure to provide service of process to the interstate commission renders a judgment or order void as to the interstate commission, this compact, or promulgated rules.

115.997(13)(b) (b) Default, technical assistance, suspension, and termination. If the interstate commission determines that a local education agency in a member state has defaulted in the performance of its obligations or responsibilities under this compact, or the bylaws or promulgated rules, the interstate commission shall do all of the following:

115.997(13)(b)1. 1. Provide written notice to the member state and other member states of the nature of the default, the means of curing the default, and any action taken by the interstate commission. The interstate commission shall specify the conditions by which the member state must cure the default of the local education agency.

115.997(13)(b)2. 2. Provide remedial training and specific technical assistance regarding the default.

115.997(13)(b)3. 3. If the member state fails to cure the default of the local education agency, the member state shall be terminated from the compact upon an affirmative vote of a majority of the member states, and all rights, privileges, and benefits conferred by this compact shall be terminated from the effective date of termination. A cure of the default does not relieve the state of obligations or liabilities incurred during the period of the default.

115.997(13)(b)4. 4. Suspension or termination of membership in the compact shall be imposed only after all other means of securing compliance have been exhausted. Notice of intent to suspend or terminate shall be given by the interstate commission to the governor, the majority and minority leaders of the state's legislature, and each of the member states.

115.997(13)(b)5. 5. A state that has been suspended or terminated is responsible for all assessments, obligations, and liabilities incurred through the effective date of suspension or termination, including obligations the performance of which extends beyond the effective date of suspension or termination.

115.997(13)(b)6. 6. The interstate commission shall not bear any costs relating to any member state in which a local education agency has been found to be in default or that has been suspended or terminated from the compact, unless otherwise mutually agreed upon in writing between the interstate commission and the member state.

115.997(13)(b)7. 7. The state may appeal the action of the interstate commission by petitioning the U.S. district court for the District of Columbia or the federal district where the interstate commission has its principal offices. The prevailing party shall be awarded all costs of such litigation including reasonable attorney's fees.

115.997(13)(c) (c) Dispute Resolution.

115.997(13)(c)1.1. The interstate commission shall attempt, upon the request of a member state, to resolve disputes that are subject to the compact and that may arise among member states and between member and nonmember states.

115.997(13)(c)2. 2. The interstate commission shall promulgate a rule providing for mediation for disputes as appropriate.

115.997(14) (14) Article XIV — Financing of the interstate commission.

115.997(14)(a)(a) The interstate commission shall pay, or provide for the payment of, the reasonable expenses of its establishment, organization, and ongoing activities.

115.997(14)(b) (b) The interstate commission may levy on and collect from each member state an annual assessment to cover the cost of the operations and activities of the interstate commission and its staff. The aggregate annual assessment must be sufficient to cover the interstate commission's annual budget as approved each year. Subject to s. 115.28 (58), the aggregate annual assessment amount shall be allocated among member states based upon a formula to be determined by the interstate commission, which shall promulgate a rule binding upon all member states.

115.997(14)(c) (c) The interstate commission shall not incur obligations of any kind prior to securing the funds adequate to meet the same, nor pledge the credit of any of the member states except by and with the authority of the member state.

115.997(14)(d) (d) The interstate commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the interstate commission shall be subject to the audit and accounting procedures established under its bylaws. However, all receipts and disbursements of funds handled by the interstate commission shall be audited yearly by a certified or licensed public accountant and the report of the audit shall be included in and become part of the annual report of the interstate commission.

115.997(15) (15) Article XV — Member states, effective date and amendment.

115.997(15)(a)(a) Any state is eligible to become a member state.

115.997(15)(b) (b) The compact shall become effective and binding upon legislative enactment of the compact into law by no less than 10 states. Thereafter, it shall become effective and binding as to any other state upon enactment of the compact into law by that state. The governor of a nonmember state or his or her designee shall be invited to participate in the activities of the interstate commission on a nonvoting basis prior to adoption of the compact by all states.

115.997(15)(c) (c) The interstate commission may propose amendments to the compact for enactment by the member states. No amendment shall become effective and binding upon the interstate commission and the member states unless and until it is enacted into law by unanimous consent of the member states.

115.997(16) (16) Article XVI — Withdrawal and dissolution.

115.997(16)(a)(a) Withdrawal.

115.997(16)(a)1.1. Once effective, the compact shall continue in force and remain binding upon each and every member state, provided that a member state may withdraw from the compact by enacting a law repealing the compact or by enacting a law withdrawing from the compact.

115.997(16)(a)2. 2. A withdrawing state shall immediately notify the chairperson of the interstate commission in writing upon the enactment of legislation in the withdrawing state that repeals this compact or withdraws from this compact. The interstate commission shall notify the other member states within 60 days of its receipt thereof.

115.997(16)(a)3. 3. A withdrawing state is responsible for all assessments, obligations, and liabilities incurred through the effective date of withdrawal, including obligations the performance of which extends beyond the effective date of withdrawal.

115.997(16)(a)4. 4. Reinstatement following withdrawal of a member state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the interstate commission.

115.997(16)(b) (b) Dissolution of Compact.

115.997(16)(b)1.1. This compact shall dissolve effective upon the date of the withdrawal or default of the member state that reduces the membership in the compact to one member state.

115.997(16)(b)2. 2. Upon the dissolution of this compact, the compact is null and void and of no further force or effect, and the business and affairs of the interstate commission shall be concluded and surplus funds distributed in accordance with the bylaws.

115.997(17) (17) Article XVII — Severability and construction.

115.997(17)(a)(a) The provisions of this compact shall be severable and if any phrase, clause, sentence, or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

115.997(17)(b) (b) The provisions of this compact shall be liberally construed to effectuate its purposes.

115.997(17)(c) (c) Nothing in this compact shall be construed to prohibit the applicability of other interstate compacts to which the states are members.

115.997(18) (18) Article XVIII — binding effect of compact and other laws.

115.997(18)(a)(a) Other Laws.

115.997(18)(a)1.1. Nothing herein prevents the enforcement of any other law of a member state that is not inconsistent with this compact.

115.997(18)(a)2. 2. All laws of member states that conflict with this compact are superseded to the extent of the conflict.

115.997(18)(b) (b) Binding effect of the compact.

115.997(18)(b)1.1. Subject to sub. (12) (b), all lawful actions of the interstate commission, including all rules and bylaws promulgated by the interstate commission, are binding upon the member states.

115.997(18)(b)2. 2. All agreements between the interstate commission and the member states are binding in accordance with their terms.

115.997(18)(b)3. 3. If any provision of this compact exceeds the constitutional limits imposed on the legislature of any member state, such provision shall be ineffective to the extent of the conflict with the constitutional provision in question in that member state.

115.997 History History: 2009 a. 329; 2011 a. 260.






116. Cooperative educational service agencies.

116.01 Purpose.

116.01  Purpose. The organization of school districts in Wisconsin is such that the legislature recognizes the need for a service unit between the school district and the state superintendent. The cooperative educational service agencies are designed to serve educational needs in all areas of Wisconsin by serving as a link both between school districts and between school districts and the state. Cooperative educational service agencies may provide leadership, coordination, and education services to school districts, University of Wisconsin System institutions, and technical colleges. Cooperative educational service agencies may facilitate communication and cooperation among all public, private, and tribal schools, and all public and private agencies and organizations, that provide services to pupils.

116.01 History History: 1977 c. 418; 1983 a. 27; 1995 a. 27 ss. 3914e, 9145 (1); 1997 a. 27, 237; 2009 a. 302.



116.015 Legal status.

116.015  Legal status. A cooperative educational service agency may in its name enter into contracts authorized by this chapter and may sue and be sued.

116.015 History History: 1977 c. 221; 1983 a. 27 s. 2200 (42).

116.015 Annotation A CESA is not a state agency, but is a governmental subdivision. Suits against it or its employees are subject to s. 893.80. Section 893.82 applies to employees of state agencies and does not affect actions against CESA or their employees. Miller v. Mauston School District, 222 Wis. 2d 540, 588 N.W.2d 305 (Ct. App. 1998), 97-1874.



116.02 Board of control; membership.

116.02  Board of control; membership.

116.02(1) (1)

116.02(1)(a) (a) Each agency shall be governed by a board of control composed of members of school boards of school districts within the agency. Annually on or after the 4th Monday in April, the school board of each school district in the agency shall appoint one of its members as its representative for the purpose of determining the composition of the board of control. For the purpose of determining membership on the board of control, a school district operating elementary grades only and lying in more than one union high school district shall be considered part of the union high school district territory in which the major portion of its equalized valuation lies. The board of control shall hold an annual organizational meeting on or after the 2nd Monday in May. No annual organizational meeting may be held after the 2nd Monday in August.

116.02(1)(c) (c) The state superintendent shall cause to convene annually on the day that the board of control holds its annual organizational meeting under par. (a) a convention composed of the representative from each school board in the agency. There shall be no more than one representative from each union high school district. The convention may direct the board of control to determine a different date for the annual organizational meeting.

116.02(2) (2) The annual convention shall establish bylaws for governing the agency, including bylaws for all of the following:

116.02(2)(a) (a) Subject to sub. (1) (a), setting the date of the annual convention and establishing procedures for calling a special meeting.

116.02(2)(b) (b) Providing for regular meetings of the board of control.

116.02(2)(c) (c) Establishing an initial plan of representation for the agency and specifying how the plan may be amended.

116.02(2)(d) (d) Specifying the number of members on the board of control.

116.02(2)(e) (e) Specifying what constitutes a vacancy on the board of control and establishing procedures for filling a vacancy on the board of control.

116.02(2)(f) (f) Specifying the officers on the board of control, establishing procedures for choosing those officers, specifying their terms of office and their duties and establishing procedures for removing them from office.

116.02(2)(g) (g) Providing for the establishment of fiscal control, responsibility and accountability requirements.

116.02(2)(h) (h) Designating a public depository.

116.02 History History: 1979 c. 110; 1981 c. 8; 1983 a. 27; 1993 a. 184, 492; 1995 a. 27 ss. 3914m to 3915s, 9145 (1); 1997 a. 27.



116.03 Board of control; duties.

116.03  Board of control; duties. The board of control shall:

116.03(1) (1) Determine the policies of the agency.

116.03(2) (2) Receive state aid for the operation of the agency.

116.03(4) (4) Determine each participating local unit's prorated share of the cost of cooperative programs and assess the costs of each program against each unit participating in the program including, without limitation because of enumeration, unemployment insurance, litigation expense, collective bargaining and monetary awards by courts and agencies, but no board of control may levy any taxes. No cost may be assessed against a unit for a cooperative program unless the unit enters into a contract for the service.

116.03(9) (9) Require a bond of the agency administrator and such other employees as determined by the board of control. The agency administrator, within 15 days following the beginning of contractual duties, shall file a bond executed by 2 qualified sureties approved by the board of control or may file a surety company bond in an amount determined by the board of control, but at least equal to 5% of the current administrative budget of the agency. If the board of control so determines, the agency treasurer shall file personal or surety bonds in such amounts as the board of control requires. The agency may purchase surety company bonds with agency funds.

116.03(10) (10) Authorize the expenditure of money for the purposes set forth in this chapter and for the actual and necessary expenses of the board of control and agency administrator and for the acquisition of equipment, space and personnel. All accounts of the agency shall be paid by check, share draft or other draft signed by the chairperson and secretary to the board of control.

116.03(11) (11) Establish the salaries of the agency administrator and other professional and nonprofessional employees. State reimbursement for the cost of the salary of the agency administrator shall be equal to the actual salary paid or the maximum of the salary range for public instruction supervisors under the state superintendent, whichever is less.

116.03(12) (12) Annually, make an inventory of agency property and file copies of it in the agency office.

116.03(12m) (12m) Every 3rd year as scheduled by the state superintendent, provide to the school board of each school district in the agency an accountability plan that addresses both the efficiency and effectiveness of all agency programs and services.

116.03(13m) (13m) If the county board of supervisors establishes an initiative to provide coordinated services under s. 59.53 (7), participate in the initiative and may enter into written interagency agreements or contracts under the initiative.

116.03(13s) (13s) Upon request of 2 or more school districts served by the board of control, apply for a state trust fund loan under s. 24.66 on behalf of the school districts to carry out a distance education project. The board of control shall expend the proceeds or transfer the proceeds to each school district in the amounts determined under s. 24.61 (7) as directed by each school district and shall accept from each school district repayments of principal and payments of interest and promptly remit such payments to the board of commissioners of public lands.

116.03(14) (14) Do all other things necessary to carry out this chapter.

116.03 History History: 1977 c. 221 ss. 2, 6; 1979 c. 301; 1981 c. 96 s. 67; 1983 a. 27 ss. 1435 to 1439, 2200 (42); 1983 a. 368, 538; 1989 a. 31; 1991 a. 39; 1993 a. 184, 355, 399; 1995 a. 27, 201; 1997 a. 27, 39, 240; 2009 a. 334.

116.03 Annotation A CESA is governed by s. 118.22 in its renewal of teaching contracts. Rawhouser v. CESA No. 4, 75 Wis. 2d 52, 248 N.W.2d 442.

116.03 Annotation Nothing in ch. 116 prevents a CESA from entering into a financial assistance agreement with the federal government or from directly accepting federal funding. Head Start Family Education Program, Inc. v. CESA No. 11, 46 F.3d 629 (1995).



116.032 Contracts for services.

116.032  Contracts for services.

116.032(1) (1) Subject to subs. (2) to (5), for the purpose of providing services to pupils, a board of control may contract with school districts, University of Wisconsin System institutions, technical college district boards, private schools, tribal schools, and agencies or organizations that provide services to pupils. A board of control may also contract with one or more school boards to operate a charter school under s. 118.40 (3) (c).

116.032(2) (2) A board of control may not contract with any person for the purpose of providing services to any entity specified under sub. (1) unless the entity specified under sub. (1) is authorized to contract directly with that person for those services.

116.032(3) (3)

116.032(3)(a)(a) A board of control may contract with a private school, tribal school, or private agency or organization to provide a service or program to that private school, tribal school, or private agency or organization only if all of the following apply:

116.032(3)(a)1. 1. The service or program was developed for and has been provided to public schools.

116.032(3)(a)2. 2. Providing the service or program will not have a negative effect on the agency's ability to serve school districts.

116.032(3)(b) (b) Any contract with an entity specified under sub. (1) other than a school district shall require payment for at least the full cost of the service or program provided.

116.032(5) (5) No contract may be for a term that is longer than 20 years.

116.032 History History: 1995 a. 27; 1997 a. 237, 238; 1999 a. 32; 2009 a. 302.

116.032 Annotation Guidelines for possibly avoiding constitutional objections to CESA service contracts with private schools are discussed. 62 Atty. Gen. 75.



116.035 Designation of records custodian.

116.035  Designation of records custodian. The board of control may, on behalf of any agency authority as defined in s. 19.32 (1), including the agency, the agency administrator and any subunit of the agency, designate one or more individuals to be legal custodians of records.

116.035 History History: 1981 c. 335.



116.04 Agency administrator.

116.04  Agency administrator. The board of control shall appoint an individual to serve as agency administrator. The agency administrator shall implement the policies of the board of control.

116.04 History History: 1977 c. 221; 1983 a. 27; 1993 a. 355; 1995 a. 27.



116.045 Agency personnel.

116.045  Agency personnel. The agency is the sole employer of the personnel it employs. A recipient of personnel services is not deemed an employer because of the exercise of supervision or control over any personnel services provided.

116.045 History History: 1977 c. 221.



116.05 Advisory committees.

116.05  Advisory committees. In each agency there shall be a professional advisory committee, composed of the school district administrator of each school district in the agency, which shall meet at the request of the board of control or the agency administrator to advise them. The board of control may appoint additional advisory committees that are representative of the users of the agency's services and programs.

116.05 History History: 1977 c. 221 s. 6; 1995 a. 27.



116.055 Real property.

116.055  Real property. The board of control may purchase, hold, encumber and dispose of real property, in the name of the agency, for use as its office or for any educational service provided by the agency if a resolution to do so is adopted by a two-thirds vote of the members of the board of control and then approved by three-fourths of the school boards in the agency by majority vote of each school board. Aid received under s. 116.08 may be used for the acquisition and maintenance of real property under this section.

116.055 History History: 1983 a. 27.

116.055 Annotation School district members of a CESA who unsuccessfully oppose a real estate purchase by the CESA are obliged to pay their share of the costs of the purchase and may be sued by the CESA to enforce the obligation. 80 Atty. Gen. 296.



116.06 Revision of agency boundaries.

116.06  Revision of agency boundaries.

116.06(1) (1) Upon the petition of a school board of a district operating high school grades, the state superintendent, after investigation of the proposal, may transfer by order the entire school district from one agency to another, effective the next succeeding July 1. Any school district so transferred shall pay its agreed share of all expenses incurred by the agency in its behalf, but shall not be required to fulfill any commitments in the agency from which transferred extending beyond the effective date of transfer. A transfer of the territory of a union high school district shall include and effect a transfer of that territory of underlying elementary school districts which lie within the boundaries of the union high school district.

116.06(2) (2) When a new school district is created, it becomes a part of the agency in which the greatest portion of its equalized valuation lies, effective the next succeeding July 1. When territory is detached from a school district operating high school grades and attached to a school district that is in another agency, such transferred territory shall become a part of the agency of the school district to which it is attached, effective the next succeeding July 1.

116.06 History History: 1995 a. 27 s. 9145 (1); 1997 a. 27.



116.065 Withdrawal from agency.

116.065  Withdrawal from agency.

116.065(1) (1) The school board of a school district in cooperative educational service agency no. 1, as designated on April 1, 1985, may adopt a resolution to withdraw from the agency. The school board shall immediately notify the board of control and the state superintendent of its intention.

116.065(2) (2) A resolution adopted under sub. (1) prior to January 15 in any school year shall be effective the next succeeding July 1. A resolution adopted under sub. (1) on or after January 15 in any school year shall be effective on the 2nd succeeding July 1.

116.065(3) (3) A school district that has withdrawn from the agency described under sub. (1) may rejoin the agency. The procedures under subs. (1) and (2) apply to readmissions.

116.065 History History: 1985 a. 29; 1995 a. 27 s. 9145 (1); 1997 a. 27.



116.07 Consolidation of agencies.

116.07  Consolidation of agencies.

116.07(1) (1) A board of control may on its own motion or shall on the petition of 100 electors of the agency territory approach an adjoining board of control regarding the feasibility of the consolidation of their agencies. Unless within 60 days of the filing of the petition each board of control passes a resolution to explore the feasibility of consolidation and to hold a separate public hearing, the resolution or petition is denied without further action.

116.07(2) (2) Upon completion of a plan of consolidation, the affected boards of control shall give 30 days' notice in writing to those school boards affected of a public hearing on the proposed consolidation. Notice of such hearing also shall be published as a class 2 notice, under ch. 985, the last insertion to be at least 20 days prior to the date of the hearing.

116.07(3) (3) Following the hearing on the proposed consolidation the affected boards of control shall vote on the consolidation. A majority vote of the members present and voting from each board of control shall be necessary to approve the proposed consolidation. The consolidation shall become effective the next succeeding July 1. The boards of control acting jointly shall devise a plan for the equitable distribution of the assets and liabilities of the existing agencies and provide for the transfer of existing contracts and programs.

116.07(4) (4) No such plan is valid if it permits any territory of this state to be outside an agency area.

116.07 History History: 1977 c. 221.



116.08 State and local aid.

116.08  State and local aid.

116.08(1)(1) An amount not to exceed $25,000 annually shall be paid to each agency for the maintenance and operation of the office of the board of control and agency administrator and to match any federal funds received by the agency for vocational education administration. No state aid may be paid unless the agency submits by August 1 an annual report which includes a detailed certified statement of its expenses for the prior year to the state superintendent, and such statement reveals that the state aid was expended as provided by this section. In no case may the state aid exceed the actual expenditures for the prior year as certified in such statement.

116.08(2) (2) Agencies may incur short term loans, but the outstanding amount of such loans at any one time shall not exceed 50% of the agency's receipts for the prior fiscal year.

116.08(3) (3) No school district shall ever lose any state aid because of refusal of the school district to subscribe to any services provided by an agency.

116.08(3m) (3m) The school board of a school district that has withdrawn from cooperative educational service agency no. 1 under s. 116.065 and is not in any other agency may contract with the department for other programs and services the school district would be receiving if it were in an agency.

116.08(4) (4) Except for the operation of a charter school under s. 118.40 (3) (c), whenever an agency performs any service or function under chs. 115 to 121 by contract with a county board or any agency thereof, with a school board or with a county children with disabilities education board, the contract may authorize the agency to make claim for and receive the state aid for performing the service or function. The agency shall transmit a certified copy of the contract containing the authority to collect state aid to the department. When an agency receives the state aid, it shall pay over or credit the amount of state aid received to the proper county or agency thereof, school district or county children with disabilities education board for which the service or function was performed according to the contract therefor.

116.08(5) (5)

116.08(5)(a)(a) In this subsection:

116.08(5)(a)1. 1. "Agency average daily membership" means the sum of the average daily memberships of the school districts in the agency.

116.08(5)(a)2. 2. "Average daily membership" has the meaning specified in s. 121.004 (1).

116.08(5)(b) (b) Beginning in the 1984-85 school year and annually thereafter, each school board shall pay to the board of control of the agency of which it is a part an amount equal to the amount of state aid paid to the agency in that year under sub. (1) multiplied by a fraction consisting of the school district average daily membership as the numerator and the agency average daily membership as the denominator. This paragraph does not apply to any school district that has withdrawn from cooperative educational service agency no. 1 and is not in any other agency.

116.08 History History: 1971 c. 125; 1973 c. 90, 333; 1975 c. 39; 1977 c. 29; 1977 c. 221 s. 6; 1979 c. 34, 89; 1981 c. 20; 1983 a. 27; 1985 a. 29, 120; 1985 a. 135 s. 85; 1985 a. 218 s. 22, 1985 a. 332; 1995 a. 27 ss. 3924r, 3924t, 9145 (1); 1997 a. 27, 164, 238; 1999 a. 32.



116.09 State and federal grants.

116.09  State and federal grants.

116.09(1) (1) Except as provided under sub. (2), the board of control is eligible for and may apply for any state or federal grant for which a school district is eligible.

116.09(2) (2) If a school district in the agency applies for a grant the board of control is eligible for that grant only on behalf of one or more school districts in the agency.

116.09 History History: 1995 a. 27.



116.10 Lease of equipment.

116.10  Lease of equipment. The board of control may lease equipment for the purpose of assisting pupils with a visual handicap to read.

116.10 History History: 1997 a. 27.






117. School district reorganization.

117.01 Applicability.

117.01  Applicability. This chapter does not apply to any school district reorganization affecting a school district operating under ch. 119.

117.01 History History: 1989 a. 114.



117.03 Definitions.

117.03  Definitions. In this chapter:

117.03(1) (1) "Affected school district" means the entire territory of any of the following school districts:

117.03(1)(a) (a) A school district from which any territory is detached or proposed to be detached.

117.03(1)(b) (b) A school district to which any territory is attached or proposed to be attached.

117.03(1)(c) (c) A school district that is consolidated with one or more other school districts or proposed to be consolidated with one or more other school districts.

117.03(1)(d) (d) A school district that is dissolved or proposed to be dissolved.

117.03(2) (2) "Appeal panel" means a panel appointed by the state superintendent under s. 117.05 (1).

117.03(3) (3) "Board" means the school district boundary appeal board.

117.03(3g) (3g) "Boundary dispute" means a dispute between 2 or more school districts concerning whether certain territory is located within a particular school district.

117.03(3m) (3m) "Enrollment" means the number of pupils enrolled, as provided under s. 121.05 (1) (a), on the most recent of the preceding 3rd Friday of September or 2nd Friday of January.

117.03(4) (4) "Equalized valuation" has the meaning given under s. 121.004 (2).

117.03(4m) (4m) "Interested school district" means a school district involved in a boundary dispute.

117.03(5) (5) "Reorganization" means the consolidation of 2 or more school districts, the dissolution of a school district, the detachment of territory from one school district and its attachment to an adjoining school district or the creation of a school district.

117.03 History History: 1989 a. 114; 1995 a. 27; 1997 a. 27; 1999 a. 18.



117.05 General provisions.

117.05  General provisions.

117.05(1)(1)  Appeal panels. The state superintendent shall appoint 3 members of the board to hear appeals filed under ss. 117.12 (4) and 117.13 (3). No 2 members of the appeal panel may be board members from any of the following kinds of school districts: those with small enrollments, those with medium enrollments or those with large enrollments.

117.05(1m) (1m) Board and appeal panel meetings. The state superintendent shall set the time and place for meetings of the board under ss. 117.10, 117.105 (2m), 117.12 (5) and 117.132 and for meetings of appeal panels under ss. 117.12 (4) and 117.13.

117.05(2) (2) Selection of board members for each review; board and school board voting requirements.

117.05(2)(a)(a) Board. The state superintendent shall appoint 7 members of the board to perform any review under ss. 117.10, 117.105 (2m), 117.12 (5) and 117.132. The 7 members shall include the state superintendent or his or her designee on the board, 2 board members from school districts with small enrollments, 2 board members from school districts with medium enrollments and 2 board members from school districts with large enrollments. Any action of the board under this chapter requires the affirmative vote of at least 4 of the 7 members appointed under this paragraph.

117.05(2)(b) (b) School board. Any action by a school board under this chapter requires the affirmative vote of a majority of its full authorized membership.

117.05(3) (3) Joint meetings and hearings. The school boards of the affected school districts may hold joint meetings or joint public hearings in any reorganization proceeding under this chapter.

117.05(4) (4) Limitations on proceedings.

117.05(4)(a)(a) Pending proceedings. A reorganization proceeding is pending from the date that a petition is filed under s. 117.105 (1) (a), 117.11 (2) or 117.12 (2) or a resolution is adopted under s. 117.08 (1), 117.09 (1), 117.10 (1), 117.105 (1) (b), 117.13 (2) or 117.132 (2) until the date on which the latest of any of the following occurs:

117.05(4)(a)1. 1. An order granting the reorganization takes effect.

117.05(4)(a)2. 2. The reorganization is denied and, following the denial, any time period for requesting a referendum, requesting review by the board or making an appeal to an appeal panel, under ss. 117.08 to 117.132, has expired.

117.05(4)(b) (b) Limitation if proceeding is pending; state aid apportionment. While a reorganization is pending, as provided under par. (a) or under s. 117.01 (1) (d), 1987 stats.:

117.05(4)(b)1. 1. Any other reorganization proceeding commenced or order made that includes any territory included in the pending reorganization proceeding is void.

117.05(4)(b)2. 2. State aid shall be apportioned to the affected school districts as if the reorganization had not been initiated.

117.05(4)(c) (c) One-year limitation on consideration of transfers.

117.05(4)(c)1.1. Except as provided under subd. 2., no petition for the detachment of territory from one school district and its attachment to an adjoining school district may be filed under s. 117.11 (2) or 117.12 (2) before the 2nd July 1 following the filing of a petition under s. 117.11 (2) or 117.12 (2) for any reorganization that includes any of the same territory.

117.05(4)(c)2. 2. The limitation under subd. 1. does not apply if the school board of each affected school district adopts a resolution waiving the limitation. If a school board denies a request for a waiver under this subdivision, the denial may not be appealed under this chapter.

117.05(4)(d) (d) Four-year limitation on consideration of creation of a school district.

117.05(4)(d)1.1. Except as provided in subd. 2., no petition may be filed or resolution adopted for the creation of a new school district under s. 117.105 (1) (a) or (b) before the 5th July 1 following the filing of a petition under s. 117.105 (1) (a) or the adoption of a resolution under s. 117.105 (1) (b) for any reorganization that includes any of the same territory.

117.05(4)(d)2. 2. The limitation under subd. 1. does not apply if the school board of each affected school district adopts a resolution waiving the limitation. If a school board denies a request for a waiver under this subdivision, the denial may not be appealed under this chapter.

117.05(5) (5) All territory in school district; contiguous union high school district territory.

117.05(5)(a)(a) Territory in district. All territory within this state shall be included in a school district operating elementary school grades and a school district operating high school grades or in a school district operating both elementary and high school grades. No territory may be detached from a school district unless by the same order it is attached to another school district or included in a new school district created by the order. No territory may be detached from a school district that operates high school grades unless by the same order it is attached to or included in another school district that operates high school grades.

117.05(5)(b) (b) Contiguous union high school district territory. No territory may be detached from a union high school district so as to make parts of the school district noncontiguous.

117.05(7) (7) Validation of school districts. No appeal or other action attacking the legality of the formation of a school district, either directly or indirectly, may be taken after the period provided under s. 893.74. This subsection shall be liberally construed to effect the legislative purpose to validate and make certain the legal existence of all school districts in this state, however created or reorganized, and to bar every right to question the existence of a school district in any manner and to bar every remedy relating to the formation of a school district notwithstanding any defects or irregularities, jurisdictional or otherwise, in any action or proceeding commenced after the expiration of the period provided in under s. 893.74.

117.05(8) (8) Information on reorganization procedures. The department shall prepare a written description of the procedures for school district reorganizations under ss. 117.08 to 117.132 and distribute copies to school district clerks. A school district clerk shall give a copy of the description to any person, upon request, and to any person filing a petition with the clerk under s. 117.08 (3) (a) 2., 117.09 (3) (a) 2., 117.105 (1) (a), 117.11 (2) or (4) (a) 2. or 117.12 (2), at the time the petition is filed.

117.05(9) (9) Board and appeal panel fees.

117.05(9)(a)(a) The state superintendent may charge the following persons a fee sufficient to reimburse the department for the costs of the board under ss. 117.10, 117.105, 117.132 and 117.35:

117.05(9)(a)1. 1. The school boards of the affected school districts under s. 117.105 if they fail to reach agreement under s. 117.105 (1m) (b).

117.05(9)(a)2. 2. A person who files a petition requesting review by the board under s. 117.105 (2m).

117.05(9)(a)3. 3. A school board that adopts a resolution to dissolve the school district under s. 117.10 (2).

117.05(9)(a)4. 4. A school board that requests review by the board under s. 117.132 (4) (a) 1.

117.05(9)(a)5. 5. A person who files a petition requesting review by the board under s. 117.132 (4) (a) 2.

117.05(9)(a)6. 6. A school board requesting resolution of a boundary dispute under s. 117.35 (2).

117.05(9)(b) (b) The clerk of the school district ordering the dissolution or requesting review shall pay the fee under par. (a) 3. or 4. to the state superintendent. The clerk of each affected school district shall pay the fee under par. (a) 1. to the state superintendent. The state superintendent shall allocate the fee under par. (a) 1. among the school districts from which territory is being detached to create a new school district if there is more than one such school district. The secretary of the board shall forward the fees collected under par. (a) 1. and 5. to the state superintendent.

117.05(9)(c) (c) The state superintendent may charge a person filing a notice of appeal under s. 117.12 (4) or 117.13 (3) a fee sufficient to reimburse the department for the costs of the appeal panel under s. 117.12 (4) or 117.13 (3). The secretary of the board shall collect the fee and forward it to the state superintendent. The state superintendent may not charge any person who files a notice of appeal under s. 117.12 (4) and is charged the fee under this paragraph any additional fee for review by the board under s. 117.12 (5).

117.05(10) (10) State superintendent to advise. The state superintendent shall advise and consult with school boards regarding school district organization and reorganization. If, in the state superintendent's opinion, one or more school districts should be created, altered, consolidated or dissolved, he or she may make recommendations to the school boards of the affected school districts.

117.05 History History: 1989 a. 114, 287; 1993 a. 392; 1995 a. 27 ss. 3927 to 3930, 9145 (1); 1997 a. 27, 286; 1999 a. 18, 32.



117.08 Consolidation of school districts.

117.08  Consolidation of school districts.

117.08(1) (1)  Initiation of procedures. The school boards of 2 or more school districts may adopt resolutions stating that they will consider consolidating their school districts. The school district clerk of each school board adopting a resolution under this subsection shall send a certified copy of the resolution to the school boards of each of the other affected school districts and to the secretary of the board.

117.08(2) (2) School board action. In the first July beginning after the adoption of resolutions by 2 or more school boards under sub. (1), the school boards of the affected school districts may order the school districts consolidated by the adoption, by each of those school boards, of a resolution ordering the consolidation. Failure of a school board to adopt a resolution either ordering or denying the consolidation before August 1 constitutes a denial of the consolidation by that school board. The school district clerk of each school board adopting a resolution under this subsection, either ordering or denying a consolidation, shall, within 5 days after the adoption of the resolution, send a certified copy of the resolution to the school boards of each of the other affected school districts and file a certified copy of the resolution as provided under s. 117.17 (2). If the school board of each affected school district adopts a resolution ordering the consolidation, the consolidation shall take effect on the following July 1, unless a referendum under sub. (3) is required.

117.08(3) (3) Referendum.

117.08(3)(a)(a) If the school board of each affected school district adopts a resolution ordering a consolidation under sub. (2), a referendum on the consolidation shall be held under par. (b) if one of the following occurs:

117.08(3)(a)1. 1. At the time of adopting the resolution under sub. (2), the school board of any affected school district directs the holding of a referendum.

117.08(3)(a)2. 2. Before the 2nd Tuesday of September following the adoption of the resolutions under sub. (2), a petition conforming to the requirements of s. 8.40 requesting a referendum, signed by at least 10% of the electors who reside in any affected school district, is filed with the clerk of the school district that has the highest equalized valuation of the affected school districts. The validity of the petition shall be governed by the rules promulgated under s. 8.40 (3).

117.08(3)(b) (b) If a referendum is directed or a petition requesting a referendum is filed under par. (a), the school district clerk of the school board adopting the resolution or the school district clerk receiving the petition shall immediately notify the school boards of each of the other affected school districts, the secretary of the board and the clerk of each city, village or town, any part of which is contained within an affected school district. The referendum shall be held in the affected school districts as provided under s. 117.20. Votes shall be counted separately for each affected school district.

117.08(4) (4) Referendum results. If a majority of the votes cast in each affected school district is in favor of consolidation, the school districts shall be consolidated on the following July 1. At the time of canvassing the returns, the school boards of the affected school districts shall make and file an order of school district reorganization under s. 117.17 (2).

117.08(5) (5) Alternative timelines.

117.08(5)(a)(a) If each school board adopting a resolution under sub. (1) specifies in its resolution that the alternative timeline under this paragraph applies, the dates specified in subs. (2), (3) (a) 2., and (4) are changed as follows:

117.08(5)(a)1. 1. The resolutions ordering or denying a consolidation under sub. (2) shall be adopted in the first December beginning after the adoption of resolutions by 2 or more school boards under sub. (1). Failure of a school board to adopt a resolution either ordering or denying the consolidation before January 1 constitutes a denial of the consolidation by that school board.

117.08(5)(a)2. 2. The petition requesting a referendum under sub. (3) (a) 2. shall be filed before the 2nd Tuesday of February following the adoption of the resolutions under sub. (2).

117.08(5)(a)3. 3. If a majority of the votes cast in each affected school district is in favor of consolidation, the school districts shall be consolidated on the 2nd following July 1.

117.08(5)(b) (b) If each school board adopting a resolution under sub. (1) specifies in its resolution that the alternative timeline under this paragraph applies, the dates specified in subs. (2) and (3) (a) 2. are changed as follows:

117.08(5)(b)1. 1. The resolutions ordering or denying a consolidation under sub. (2) shall be adopted in the first May beginning after the adoption of resolutions by 2 or more school boards under sub. (1). Failure of a school board to adopt a resolution either ordering or denying the consolidation before June 1 constitutes a denial of the consolidation by that school board.

117.08(5)(b)2. 2. The petition requesting a referendum under sub. (3) (a) 2. shall be filed before the 2nd Tuesday of July following the adoption of resolutions under sub. (2).

117.08 History History: 1989 a. 114, 192, 287; 1991 a. 32; 2009 a. 307.



117.09 Consolidation of union high and elementary school districts.

117.09  Consolidation of union high and elementary school districts.

117.09(1)(1)  Initiation of procedures. The school board of a union high school district and the school boards of any of the school districts operating only elementary grades whose territory is included in the union high school district may adopt resolutions stating that they will consider consolidating the union high school district and all of the elementary school districts whose territory is included in the union high school district to create a common or unified school district operating both elementary and high school grades. The school district clerk of each school board adopting a resolution under this subsection shall send a certified copy of the resolution to the school boards of each of the other affected school districts and to the secretary of the board.

117.09(2) (2) School board action.

117.09(2)(a)(a) In the first July beginning after the adoption of resolutions under sub. (1), the school board of the union high school district and the school boards of one or more of the elementary school districts that adopted resolutions under sub. (1) and that have, in their combined territory, at least 55% of the equalized valuation of the union high school district, may order the union high school district and all of the elementary school districts whose territory is included in the union high school district consolidated to create a common or unified school district operating both elementary and high school grades by the adoption of a resolution ordering the consolidation by each school board.

117.09(2)(b) (b) Failure of a school board to adopt a resolution under par. (a) before August 1, either ordering or denying the consolidation, constitutes a denial of the consolidation by that school board. The school district clerk of each school board that adopts a resolution ordering or denying a consolidation under par. (a) shall, within 5 days after the adoption of the resolution, send a certified copy of the resolution to the school boards of the other affected school districts and file a certified copy of the resolution as provided under s. 117.17 (2). If a consolidation is ordered under par. (a), the consolidation shall take effect on the following July 1, unless a referendum is required under sub. (3).

117.09(3) (3) Referendum.

117.09(3)(a)(a) If a consolidation is ordered under sub. (2) (a), a referendum on the consolidation shall be held under par. (b) if one of the following occurs:

117.09(3)(a)1. 1. Before the 2nd Tuesday of September following the adoption of the resolution ordering consolidation under sub. (2) (a), the school board of any affected school district directs the holding of a referendum.

117.09(3)(a)2. 2. Before the 2nd Tuesday of September following the adoption of the resolutions under sub. (2) (a), a petition conforming to the requirements of s. 8.40 requesting a referendum, signed by at least 10% of the electors who reside in any affected school district, is filed with the clerk of the union high school district. The validity of the petition shall be governed by the rules promulgated under s. 8.40 (3).

117.09(3)(b) (b) If a referendum is directed or a petition requesting a referendum is filed under par. (a), the school district clerk of the school board adopting the resolution or the school district clerk receiving the petition shall immediately notify the school boards of each of the other affected school districts, the secretary of the board and the clerk of each city, village or town, any part of which is contained within an affected school district. The referendum shall be held in the union high school district as provided under s. 117.20. Votes shall be counted separately for the union high school district and each affected elementary school district.

117.09(4) (4) Referendum results. If a majority of the votes cast in the union high school district and in a majority of the affected elementary school districts is in favor of consolidation, the union high school district and all of the affected elementary school districts shall be consolidated on the following July 1. At the time of canvassing the returns, the school boards of the affected school districts shall make and file an order of school district reorganization under s. 117.17 (2).

117.09(5) (5) Elementary school district in more than one union high school district.

117.09(5)(a)(a) If a school district that operates only elementary grades has territory in more than one union high school district, it may consolidate under this section only with the union high school district in which more than 50% of its territory, as measured by equalized valuation, is located. Only the territory of the elementary school district that is located in that union high school district shall be included in the newly created common or unified school district operating both elementary and high school grades.

117.09(5)(b) (b) The remaining territory of the elementary school district shall be attached, by the reorganization order issued under sub. (2) or (4), to a school district that operates only elementary grades and has territory located in the union high school district attended by the high school pupils who reside in the territory being attached.

117.09(5)(c) (c) Upon the request of the school board of any affected school district, or the school board of any other school district operating only elementary grades that has territory in the union high school district identified under par. (b), the board shall determine to which elementary school district territory shall be attached under par. (b). The board shall issue an order that either affirms the attachment of the territory as specified in the order under sub. (2) or (4) or modifies the order under sub. (2) or (4) by attaching all or part of the territory to one or more other school districts identified under par. (b).

117.09(5)(d) (d) Upon the request of the school board of any affected school district, the board shall review any proposed apportionment of assets and liabilities under s. 66.0235 (2c) (a) 1., between the school district created by the consolidation under par. (a) and any elementary school district to which territory is proposed to be attached under par. (b) or (c), and shall issue an order affirming or modifying that apportionment.

117.09 History History: 1989 a. 114, 192; 1999 a. 150 s. 672.



117.10 Dissolution of a school district.

117.10  Dissolution of a school district.

117.10(1) (1)  Initiation of procedures. A school board may adopt a resolution stating that it will consider dissolving the school district. The school district clerk of a school board adopting a resolution under this subsection shall send a certified copy of the resolution to the secretary of the board.

117.10(2) (2) School board action. In the first July beginning after the adoption of a resolution under sub. (1), the school board may order the school district dissolved by adopting a resolution ordering the dissolution. Failure of a school board to adopt a resolution either ordering or denying the dissolution before August 1 constitutes a denial of the dissolution by the school board. The school district clerk of a school board adopting a resolution under this subsection, either ordering or denying a dissolution, shall file a certified copy of the resolution as provided under s. 117.17 (2). A school board order under this subsection is not effective unless affirmed by the board under sub. (4).

117.10(3) (3) Advisory referendum.

117.10(3)(a)(a) If the school board adopts a resolution under sub. (2) ordering a dissolution, an advisory referendum on the dissolution shall be held under this subsection if one of the following occurs:

117.10(3)(a)1. 1. At the time of adopting the resolution under sub. (2), the school board directs the holding of an advisory referendum on the dissolution.

117.10(3)(a)2. 2. Before the 2nd Tuesday of September following the adoption of the resolution under sub. (2), a petition conforming to the requirements of s. 8.40 requesting an advisory referendum, signed by at least 10% of the electors who reside in the affected school district, is filed with the school district clerk. The validity of the petition shall be governed by the rules promulgated under s. 8.40 (3).

117.10(3)(b) (b) If an advisory referendum is directed or a petition requesting an advisory referendum is filed under par. (a), the school district clerk shall immediately notify the secretary of the board and the clerk of each city, village or town, any part of which is contained within the school district. The advisory referendum shall be held in the school district as provided under s. 117.20.

117.10(4) (4) Board review. After the 2nd Tuesday of September following the adoption of the resolution under sub. (2), if no advisory referendum is required, or after the advisory referendum, if one is held, the board shall review the dissolution and, before the following January 15, issue an order either affirming or denying the school board's dissolution order. The order shall be in writing, shall include a statement of the reasons for the order and shall be filed as provided under s. 117.17 (2). If the board affirms the school board's dissolution order, the board shall also issue an order assigning the school district's assets and liabilities under s. 66.0235 (2c) (a) 1., and the school district's territory, to one or more other school districts, and providing for the employees of the dissolved school district under s. 117.25 (3). If the board affirms the school board's dissolution order, the school district shall be dissolved on the following July 1.

117.10(5) (5) Effect of new building construction. A school district may not be dissolved under this section if it has constructed a new school building within the 3 years immediately preceding the adoption of a resolution under sub. (2) and, on the date the resolution is adopted, the school district has outstanding debt for the building. This subsection does not apply if the school district to which the building is assigned under sub. (4) agrees to accept both the school building and the outstanding debt for the school building or, prior to the effective date of the dissolution, the building is sold and the debt is paid.

117.10 History History: 1989 a. 114, 192, 287; 1999 a. 150 s. 672.



117.105 Creation of a school district.

117.105  Creation of a school district.

117.105(1) (1)  Initiation of procedures. Procedures to create a school district from the territory of one or more existing school districts may be initiated by any of the following methods:

117.105(1)(a) (a) Before July 1 of any year, a written petition requesting the creation of a school district may be filed with the clerk of the school district that has the highest equalized valuation of the affected school districts. The petition shall be signed by at least 20% of the total number of electors residing in the affected school districts and by at least 5% of the number of electors residing in each affected school district. The school district clerk with whom the petition is filed shall immediately send a certified notice of the petition to the school board of each affected school district and to the secretary of the board. The petition shall include the approximate boundaries of the proposed school district.

117.105(1)(b) (b) Before July 1 of any year, the school board of each school district from which territory will be detached to create the proposed school district may adopt a resolution stating that the school board will consider the creation of the school district. The resolution shall include the approximate boundaries of the proposed school district. The school district clerk of each school board adopting a resolution under this paragraph shall send a certified copy of the resolution to the school boards of each of the other affected school districts and to the secretary of the board.

117.105(1m) (1m) Hearing; boundaries; assets and liabilities.

117.105(1m)(a)(a) Upon receipt of a petition or notice under sub. (1) (a), or upon the adoption of a resolution and the receipt of copies of resolutions adopted by the school board of each of the other affected school districts under sub. (1) (b), the school board shall hold a public hearing on the proposed reorganization.

117.105(1m)(b) (b) Before the October 15 following the receipt of a petition or notice under sub. (1) (a) or the adoption of resolutions under sub. (1) (b), the school boards of the affected school districts may, by the adoption of resolutions by the school boards of a majority of the affected school districts, agree on the precise boundaries of the proposed school district and the apportionment of the assets and liabilities between the affected school districts and the proposed school district according to the criteria under s. 66.0235 (2c). The school boards may establish an alternative method to govern the assignment of assets and liabilities as provided in s. 66.0235 (2c) (b). In determining the precise boundaries, the school boards may not detach territory from any additional school districts. The clerk of the school district that has the highest equalized valuation of the affected school districts shall notify the board of their agreement or their failure to reach agreement.

117.105(1m)(c) (c) If the school boards of a majority of the affected school districts fail to agree on the precise boundaries or on the apportionment of assets and liabilities by October 15 under par. (b), the board shall issue an order doing so by the following February 15. In determining the precise boundaries of the proposed school district, the board may not detach territory from any additional school districts.

117.105(2) (2) School board action. Before the January 15 following the determination of the precise boundaries of the proposed school district and the apportionment of assets and liabilities under sub. (1m) (b), or before the April 15 following an order issued by the board under sub. (1m) (c), the school board of each affected school district shall adopt a resolution ordering or denying the creation of the school district. The resolution shall state the school board's rationale for ordering or denying the reorganization and include an evaluation of each of the factors specified in s. 117.15. Failure of a school board to adopt a resolution either ordering or denying the creation of the school district before the applicable date required under this subsection constitutes a denial of the creation of the school district by that school board. The school district clerk of each school board adopting a resolution under this subsection, either ordering or denying the reorganization, shall, within 5 days after the adoption of the resolution, send a certified copy of the resolution to the school boards of each of the other affected school districts and file a certified copy of the resolution as provided in s. 117.17 (2).

117.105(2m) (2m) Board review.

117.105(2m)(a)(a) The board shall review a proposed reorganization under this section if any of the following occurs:

117.105(2m)(a)1. 1. The school board of each affected school district issues an order under sub. (2) granting the proposed reorganization, and a petition for board review of the proposed reorganization, signed by at least 10% of the number of electors residing in the territory of the affected school districts that is not within the proposed school district, is filed with the secretary of the board. The petition shall be filed by February 15 following the school board action under sub. (2), or by May 15 following the school board action under sub. (2) if the board issued an order under sub. (1m) (c).

117.105(2m)(a)2. 2. The school board of any of the affected school districts issues an order under sub. (2) denying the proposed reorganization, and a petition for board review of the proposed reorganization, signed by at least 10% of the number of electors residing in each affected school district, is filed with the secretary of the board. The petition shall be filed by February 15 following the school board action under sub. (2), or by May 15 following the school board action under sub. (2) if the board issued an order under sub. (1m) (c).

117.105(2m)(b) (b) Upon receipt of a petition for review under par. (a), the secretary of the board shall immediately notify the school board of each affected school district and the board shall hold a public hearing on the proposed reorganization. After the hearing and after consulting with the school boards of the affected school districts, but before May 15, the board may modify the boundaries of the proposed school district and the apportionment of assets and liabilities between the affected school districts and the proposed school district unless the board determined the boundaries and apportionment under sub. (1m) (c). The board may not modify the boundaries by detaching territory from any additional school districts.

117.105(2m)(bm) (bm) If the board modifies the boundaries or the apportionment of assets and liabilities under par. (b), it shall immediately notify the school board of each affected school district, and before June 15, the school board of each affected school district may proceed under sub. (2) to issue an order either granting or denying the proposed reorganization, as modified by the board. The board shall then proceed under par. (c) without the filing of a new petition under par. (a) but may not issue an order under par. (c) before June 21.

117.105(2m)(c) (c) By August 1 following receipt of a petition for review under par. (a), the board shall issue an order either granting or denying the proposed reorganization. The order shall state the board's rationale and include an evaluation of each of the factors specified in s. 117.15. The board may overturn the decision of the school boards only if it finds that the school boards' conclusions regarding the factors specified in s. 117.15 are not supported by the facts or that the school boards did not properly apply these factors.

117.105(3) (3) Referendum.

117.105(3)(a)(a) A referendum shall be held under par. (b) if any of the following occurs:

117.105(3)(a)1. 1. The school boards of all of the affected school districts grant the proposed reorganization and there is no petition filed for board review.

117.105(3)(a)2. 2. The school boards of all of the affected school districts grant the proposed reorganization, a petition for board review is filed and the board grants the proposed reorganization.

117.105(3)(a)3. 3. The school board of one or more of the affected school districts denies the proposed reorganization, a petition for board review is filed and the board grants the proposed reorganization.

117.105(3)(b) (b) If a referendum is required under par. (a), the board shall immediately notify the school boards of each of the affected school districts and the clerk of each city, village or town, any part of which is contained within an affected school district. The referendum shall be held in the territory of the school district proposed to be created by the reorganization.

117.105(3)(c) (c) In addition to the referendum under par. (a) 3., a referendum shall be held under par. (d) if par. (a) 3. applies and a petition conforming to the requirements of s. 8.40 requesting a referendum, signed by at least 20% of the number of electors residing in the territory of the affected school districts, is filed with the clerk of the affected school district with the largest equalized valuation before the 2nd Tuesday of September following issuance of the board's order under sub. (2m) (c).

117.105(3)(d) (d) If a referendum is required under par. (c), the school district clerk receiving the petition shall immediately notify the school boards of each of the affected school districts and the clerk of each city, village or town, any part of which is contained within an affected school district. The referendum shall be held in the territory of the affected school districts as provided under s. 117.20.

117.105(4) (4) Order of reorganization if approved at referendum. If a majority of the votes cast in the referendum held under sub. (3) (b) in the territory of the school district proposed to be created by the reorganization is in favor of the creation of the proposed school district, and a majority of the votes cast in the referendum held under sub. (3) (d) in the territory of the affected school districts is in favor of the creation of the proposed school district, at the time of canvassing the returns the school boards of the affected school districts shall make and file an order of school district reorganization under s. 117.17 (2). The reorganization shall take effect on the following July 1 unless the school board of the newly created school district adopts and files a resolution, as provided in s. 117.17 (2), stating that the reorganization shall take effect on the 2nd July 1 following the order of reorganization.

117.105(5) (5) Applicability. This section does not apply to a reorganization that would result in the creation of a school district that has the same boundaries that an existing school district would have if territory were detached from one or more other school districts and attached to the existing school district under s. 117.12, 117.13 or 117.132 unless the existing school district operates only elementary grades.

117.105(6) (6) Limitation on further reorganization. No school district created by a reorganization under this section may consolidate with another school district under s. 117.08 or 117.09, or have all of its territory attached to another school district under s. 117.10, 117.11 or 117.132, within 10 years after the effective date of the reorganization under this section. This subsection does not apply if the school district was created by detaching territory from a single school district, and the consolidation under s. 117.08 or 117.09 or the attachment under s. 117.10, 117.11 or 117.132 will consolidate the school district with, or reattach its territory to, the school district from which its territory was detached by the reorganization which created the school district.

117.105 History History: 1997 a. 286; 2001 a. 30.



117.11 Detachment and attachment of large territory.

117.11  Detachment and attachment of large territory.

117.11(1)(1)  Application. This section applies to the detachment of territory from one school district and its attachment to an adjoining school district if one of the following applies:

117.11(1)(a) (a) The assessed value of the territory proposed to be detached from one school district and attached to an adjoining school district, divided by the assessment ratio of the taxation district, is equal to or greater than 7% of the equalized valuation of the school district from which the territory is proposed to be detached.

117.11(1)(b) (b) Seven percent or more of the enrollment of the school district from which the territory is proposed to be detached resides in the territory proposed to be detached from that school district.

117.11(2) (2) Initiation of procedures. A majority of the electors residing in territory proposed to be detached from one school district and attached to an adjoining school district, or owners of more than 50% of the territory proposed to be detached from one school district and attached to an adjoining school district, as measured by its assessed valuation divided by the assessment ratio of the taxation district, may file a written petition with the clerk of the school district in which the territory is located requesting the detachment of the territory from that school district and its attachment to an adjoining school district. The petition shall include a description of the territory sufficiently accurate to determine its location in the school district in which it is located, as certified by the clerk of each city, town or village within which all or part of the territory is located, and the number of pupils residing in that territory who, on the most recent of the preceding 3rd Friday of September or 2nd Friday of January, were enrolled in the school district from which the territory is proposed to be detached, as certified by the clerk of that school district. Upon receipt of the petition, the school district clerk shall send a certified notice of the petition to the school board of the school district to which the territory is proposed to be attached and to the secretary of the board.

117.11(3) (3) School board action. In the first July beginning after receipt of a petition under sub. (2), the school boards of the affected school districts may order the territory detached from the school district in which it is located and attached to the adjoining school district by the adoption, by each of those school boards, of a resolution ordering the detachment and attachment. Failure of a school board to adopt a resolution either ordering or denying the detachment and attachment before August 1 constitutes a denial of the reorganization by that school board. The school district clerk of each school board that adopts a resolution ordering or denying the reorganization under this subsection shall, within 5 days after the adoption of the resolution, send a certified copy of the resolution to the school board of the other affected school district and file a certified copy of the resolution as provided under s. 117.17 (2). If the school board of each affected school district adopts a resolution ordering the detachment and attachment, the reorganization shall take effect on the July 1 following the adoption of the resolutions, unless a referendum is required under sub. (4).

117.11(4) (4) Referendum.

117.11(4)(a)(a) A referendum on the proposed reorganization shall be held if one of the following occurs before the 2nd Tuesday of September following the adoption of a resolution under sub. (3):

117.11(4)(a)1. 1. The school board of either affected school district directs the holding of a referendum.

117.11(4)(a)2. 2. A petition conforming to the requirements of s. 8.40 requesting a referendum, signed by at least 10% of the electors who reside in either affected school district, is filed with the clerk of the school district from which the territory is proposed to be detached. The validity of the petition shall be governed by the rules promulgated under s. 8.40 (3).

117.11(4)(b) (b) If a referendum is directed or a petition requesting a referendum is filed under par. (a), the school district clerk of the school board adopting the resolution or the school district clerk receiving the petition shall immediately notify the school board of the other affected school district, the secretary of the board and the clerk of each city, village or town, any part of which is contained within an affected school district. The referendum shall be held in the affected school districts as provided under s. 117.20. Votes shall be counted separately for each affected school district.

117.11(5) (5) Referendum results. If a majority of the votes cast in each affected school district is in favor of the reorganization, the reorganization shall take effect on the following July 1. At the time of canvassing the returns, the school boards of the affected school districts shall make and file an order of school district reorganization under s. 117.17 (2).

117.11 History History: 1989 a. 114, 192.



117.12 Detachment and attachment of small territory initiated by owner.

117.12  Detachment and attachment of small territory initiated by owner.

117.12(1)(1)  Application. This section applies to the detachment of territory from one school district and its attachment to an adjoining school district if all of the following apply:

117.12(1)(a) (a) The assessed value of the territory proposed to be detached from one school district and attached to an adjoining school district, divided by the assessment ratio of the taxation district, is less than 7% of the equalized valuation of the school district from which it is proposed to be detached.

117.12(1)(b) (b) Less than 7% of the enrollment of the school district from which the territory is proposed to be detached resides in the territory proposed to be detached from that school district.

117.12(2) (2) Petition. A majority of the electors residing in the territory described under sub. (1) or owners of 50% or more of that territory may file a written petition with the clerk of the school district in which the territory is located requesting the detachment of the territory from that school district and its attachment to an adjoining school district. The petition shall include a description of the territory sufficiently accurate to determine its location in the school district in which it is located, as certified by the clerk of each city, town or village within which all or part of the territory is located, and the number of pupils residing in that territory who, on the most recent of the preceding 3rd Friday of September or 2nd Friday of January, were enrolled in the school district from which the territory is proposed to be detached, as certified by the clerk of that school district. Upon receipt of the petition, the school district clerk shall send a certified copy of the petition to the school board of the school district to which the territory is proposed to be attached and to the secretary of the board.

117.12(3) (3) School board action. In the first February beginning after receipt of a petition under sub. (2), the school boards of the affected school districts may order the territory detached from the school district in which it is located and attached to the adjoining school district by the adoption, by each of those school boards, of a resolution ordering the reorganization. Before adopting a resolution under this subsection that grants or denies the reorganization, each school board shall give the electors and owners who signed the petition under sub. (2) an opportunity to meet with the school board to present their reasons for the proposed reorganization. Failure of a school board to adopt a resolution before March 1 either ordering or denying the reorganization constitutes a denial of the reorganization by the school board. The school district clerk of each school board adopting a resolution under this subsection that orders or denies a reorganization shall, within 5 days after the adoption of the resolution, send a certified copy of the resolution to the school board of the other affected school district and file a certified copy of the resolution as provided under s. 117.17 (2). If the school board of each affected school district adopts a resolution ordering the detachment and attachment, the reorganization shall take effect on the following July 1.

117.12(4) (4) Appeal to panel. If the detachment and attachment of territory is denied by either school board under sub. (3), a majority of the electors residing in the territory or the owners of 50% or more of the territory may appeal the denial to an appeal panel by filing notice of appeal with the secretary of the board before the March 15 following the denial. The secretary of the board shall send a copy of the notice of appeal to the school board of each affected school district. Except as provided under sub. (5), the appeal panel shall issue an order either affirming the school board's denial of the proposed reorganization or ordering all or any part of the territory described in the petition under sub. (2) detached from the school district in which it is located and attached to the adjoining school district. The order shall be issued before the June 15 following the filing of the notice of appeal. The order shall be in writing, shall include a statement of reasons for the order and shall be filed as provided under s. 117.17 (2). If the appeal panel orders territory detached from one school district and attached to an adjoining school district, the reorganization shall take effect on the following July 1.

117.12(5) (5) Board review.

117.12(5)(a)(a) If more than one appeal to detach territory from a single school district is filed under sub. (4) before March 15 and any of the following applies, the board shall review all of those appeals:

117.12(5)(a)1. 1. The total assessed valuation of the territory proposed to be detached under the appeals, divided by the assessment ratio of the taxation district, is equal to or greater than 7% of the equalized valuation of the school district from which the territory is proposed to be detached.

117.12(5)(a)2. 2. The total number of pupils residing in the territory proposed to be detached under the appeals who, on the most recent of the preceding 3rd Friday of September or 2nd Friday of January, were enrolled in the school district from which the territory is proposed to be detached is equal to or greater than 7% of that school district's enrollment.

117.12(5)(am) (am) In addition to reviewing appeals described under par. (a), the board shall review an appeal if any of the following applies:

117.12(5)(am)1. 1. The assessed valuation of the territory proposed to be detached under the appeal, divided by the assessment ratio of the taxation district, when added to the total assessed valuation of all territory detached from that school district in the 2 years preceding the date on which the petition was filed under sub. (2), divided by the appropriate assessment ratios, is equal to or greater than 2% of the school district's equalized valuation.

117.12(5)(am)2. 2. The number of pupils residing in the territory proposed to be detached under the appeal who are included in the enrollment of the school district from which the territory is proposed to be detached, when added to the number of pupils who resided in territory detached from that school district, and were included in previous enrollments of that school district, in the 2 years preceding the date on which the petition was filed under sub. (2), constitute 2% or more of the school district's enrollment.

117.12(5)(b) (b) The secretary of the board shall notify the school board of each affected school district and each owner or elector who signed the notice of appeal under sub. (4) that the appeal or appeals will be reviewed by the board under this subsection rather than by an appeal panel under sub. (4). The board shall issue an order either affirming the school boards' denial of all or any of the proposed reorganizations under par. (a) or the proposed reorganization under par. (am) or ordering all or any part of the territory described in all or any of the petitions under sub. (2) or included in the appeal filed under par. (am) detached from the school district in which it is located and attached to an adjoining school district. In addition to the criteria under s. 117.15, in making its decision the board also shall consider the effect that the proposed detachments under par. (a), taken as a whole, will have on the school district from which the territory is proposed to be detached, or the cumulative effect on that school district of the proposed detachment under par. (am). The board's order shall be issued before the June 15 following the filing of the notice of appeal. The order shall be in writing, shall include a statement of reasons for the order and shall be filed as provided under s. 117.17 (2). If the board orders territory detached from one school district and attached to an adjoining school district, the reorganization shall take effect on the following July 1.

117.12 History History: 1989 a. 114, 287.

117.12 Annotation Sub. (1) allows the detachment of "island" parcels from school districts that adjoin. A detached parcel need not adjoin the school district to which it is attached. Stockbridge School Dist. v. DPI, 202 Wis. 2d 214, 550 N.W.2d 96 (1996), 94-1867.



117.13 Detachment and attachment of small territory initiated by school boards.

117.13  Detachment and attachment of small territory initiated by school boards.

117.13(1) (1)  Application. This section applies to the detachment of territory from one school district and its attachment to an adjoining school district if all of the following apply:

117.13(1)(a) (a) The assessed value of the territory proposed to be detached from one school district and attached to an adjoining school district, divided by the assessment ratio of the taxation district, is less than 7% of the equalized valuation of the school district from which the territory is proposed to be detached.

117.13(1)(b) (b) Less than 7% of the enrollment of the school district from which the territory is proposed to be detached resides in the territory proposed to be detached from that school district.

117.13(2) (2) School board action. The school boards of 2 adjoining school districts may order territory detached from one of the school districts and attached to the other school district by the adoption, by each of the school boards, of a resolution ordering the detachment and attachment. The resolution shall include a description of the territory sufficiently accurate to determine its location in the school district in which it is located, as certified by the clerk of each city, village or town within which all or any part of the territory is located, and the number of pupils residing in that territory who, on the most recent of the preceding 3rd Friday of September or 2nd Friday of January, were enrolled in the school district from which the territory is proposed to be detached, as certified by the clerk of that school district. Prior to adopting a resolution under this subsection, the school board of each affected school district shall give the electors residing in and the owners of the territory notice of the proposed reorganization and an opportunity to meet with the school board to present reasons for or against the proposed reorganization. The school district clerk of each school board that adopts a resolution under this subsection shall, within 5 days after adopting the resolution, send a certified copy of the resolution to the school board of the other affected school district and file a certified copy of the resolution as provided under s. 117.17 (2). If the school board of each of the affected school districts adopts a resolution ordering the detachment and attachment, the reorganization shall take effect on the first July 1 after the March 1 following the adoption of the resolutions, unless an appeal is filed under sub. (3).

117.13(3) (3) Appeal to panel. A majority of the electors residing in or the owners of 50% or more of the territory detached from one school district and attached to an adjoining school district under sub. (2) may appeal the reorganization to an appeal panel by filing notice of appeal with the secretary of the board before the first March 15 following the adoption of the resolution under sub. (2). The secretary of the board shall send a copy of the notice of appeal to the school board of each affected school district. If an appeal is filed under this subsection, the appeal panel shall issue an order detaching all or any part of the territory described in the resolution adopted under sub. (2) from the school district in which it is located and attaching it to the adjoining school district, or denying the reorganization. The order shall be issued before the June 15 following the filing of the notice of appeal. The order shall be in writing, shall include a statement of reasons for the order and shall be filed as provided under s. 117.17 (2). If the appeal panel affirms the school boards' order, the reorganization shall take effect on the following July 1.

117.13 History History: 1989 a. 114.



117.132 Territory annexed to certain municipalities.

117.132  Territory annexed to certain municipalities.

117.132(1)(1)  Application. This section applies to the proposed attachment to a school district of territory that is located wholly in a county with a population of more than 325,000 and less than 500,000.

117.132(1m) (1m) Definitions. In this section:

117.132(1m)(a) (a) "Annexed" means annexed or attached under s. 66.0217, 66.0219, 66.0221, 66.0223, 66.0225, 66.0227, 66.0301 (6), or 66.0307.

117.132(1m)(b) (b) "Less than 50% of the land in the annexed territory is developed" means that on the date of annexation, less than 50% of the land in the annexed territory, as measured by geographic area, is occupied by permanent improvements, including buildings, streets, sidewalks, parking lots, driveways, sewers or utilities, or is incidental to such improvements.

117.132(1m)(c) (c) "Municipality" means any city or village any portion of which is located in a county that has a population of more than 325,000 and less than 500,000.

117.132(1m)(d) (d) "Municipal school district" means a school district whose territory includes more than 50% of the territory of a municipality, as measured by geographic area.

117.132(2) (2) Initiation of procedures.

117.132(2)(a)(a) If territory is annexed to a municipality, the territory is not included in the municipal school district and less than 50% of the land in the annexed territory is developed, the school board of the municipal school district may adopt a resolution requesting the school board of the school district in which the annexed territory is located to meet with it to discuss the detachment of the annexed territory from the school district in which it is located and its attachment to the municipal school district. The resolution shall include a description of the territory sufficiently accurate to determine its location in the school district in which it is located, as certified by the clerk of the annexing municipality. The clerk of the municipal school district shall send a certified copy of the resolution to the school board of the school district in which the annexed territory is located, to all owners of territory located in the annexed territory and to the secretary of the board.

117.132(2)(b) (b) If territory is annexed to a municipality and the territory is not included in the municipal school district, the owners of more than 50% of the annexed territory, as measured by its assessed valuation divided by the assessment ratio of the taxation district, may file a written petition with the clerk of the school district in which the territory is located requesting the detachment of the annexed territory from the school district in which it is located and its attachment to the municipal school district. The petition shall include a description of the territory sufficiently accurate to determine its location in the school district in which it is located, as certified by the clerk of the annexing municipality. Upon receipt of the petition, the school district clerk shall send a certified copy of the resolution to the school board of the municipal school district, to all owners of territory located in the annexed territory and to the secretary of the board.

117.132(3) (3) School board action. In the first July beginning after the adoption of a resolution under sub. (2) (a) or the receipt of a petition under sub. (2) (b), the school boards of the affected school districts may order the territory detached from the school district in which it is located and attached to the municipal school district by the adoption, by each of the school boards, of a resolution ordering the detachment and attachment. Failure of a school board to adopt a resolution before August 1 either ordering or denying the detachment and attachment constitutes a denial of the reorganization by that school board. The school district clerk of each school board adopting a resolution under this subsection that orders or denies the reorganization shall, within 5 days after adopting the resolution, send a certified copy of the resolution to the school board of the other affected school district and to each of the owners of territory in the annexed territory and file a certified copy of the resolution as provided under s. 117.17 (2). If the school board of each affected school district adopts a resolution under this subsection ordering the detachment and attachment, the reorganization shall take effect on the following July 1.

117.132(4) (4) Board review.

117.132(4)(a)(a) The board shall review a reorganization proposed under this section if one of the following occurs:

117.132(4)(a)1. 1. Less than 50% of the land in the annexed territory is developed, one of the school boards under sub. (3) adopts a resolution ordering the reorganization, the other school board denies the reorganization and, before the following September 1, either of the school boards files a petition with the secretary of the board requesting board review of the proposed reorganization.

117.132(4)(a)2. 2. Before the September 1 following the granting or denying of the proposed reorganization under sub. (3), the owners of more than 50% of the annexed territory, as measured by its assessed valuation divided by the assessment ratio of the taxation district, file a petition with the secretary of the board requesting board review of the proposed reorganization.

117.132(4)(b) (b) If a petition requesting review is filed under par. (a) 1., the secretary of the board shall immediately notify the school board of the other affected school district and each of the owners of territory in the annexed territory. If a petition requesting review is filed under par. (a) 2., the secretary of the board shall immediately notify the school board of each affected school district. Before the following January 15, the board shall issue an order either affirming the denial of the proposed reorganization or detaching all or part of the annexed territory described in the resolution or petition under sub. (2) from the school district in which it is located and attaching it to the municipal school district. The board's order shall be in writing, shall include a statement of reasons for the order and shall be filed as provided under s. 117.17 (2). If the board orders territory detached from the school district in which it is located and attached to the municipal school district, the reorganization shall take effect on the following July 1.

117.132 History History: 1989 a. 114; 1991 a. 269; 1999 a. 150; 2007 a. 43.



117.14 Appeal to court.

117.14  Appeal to court.

117.14(1)(1) Any person aggrieved by the denial of a consolidation under s. 117.08 (2) or 117.09 (2), the granting of a detachment and attachment of territory under s. 117.11 (3) or any order of the board or an appeal panel under this chapter may, within 30 days after copies of the order are filed with the secretary of the board under s. 117.17 (2), appeal the order to a circuit court as follows:

117.14(1)(a) (a) If the order is issued under ss. 117.08, 117.09 or 117.10, the appeal shall be filed with the circuit court of any county in which any territory of any affected school district is located.

117.14(1)(b) (b) If the order is issued under ss. 117.105 to 117.132, the appeal shall be filed with the circuit court of any county in which any of the territory proposed to be detached from one school district and attached to, or included in, another school district is located or with the circuit court of any county in which any territory of the school district to which the territory is proposed to be attached, or the school district that is proposed to be created, is located.

117.14(1m) (1m) Any person aggrieved by an order resolving a boundary dispute under s. 117.35 (3) may, within 30 days after copies of the order are filed with the secretary of the board under s. 117.17 (2), appeal the order to circuit court. The appeal shall be filed with the circuit court of any county in which any portion of the disputed territory is located.

117.14(2) (2) A person appealing under this section shall serve a written notice of appeal stating specifically the grounds upon which the appeal is based on the secretary of the board and file the notice with the clerk of the circuit court.

117.14 History History: 1989 a. 114, 287; 1997 a. 286; 1999 a. 18.



117.15 Criteria for school district reorganizations.

117.15  Criteria for school district reorganizations. In making any decision under ss. 117.08 to 117.132, a school board, the board and an appeal panel shall consider the following factors as they affect the educational welfare of all of the children residing in all of the affected school districts, and may consider other appropriate factors:

117.15(1) (1) The geographical and topographical characteristics of the affected school districts, including the estimated travel time to and from school for pupils in the school districts.

117.15(2) (2) The educational needs of all of the children residing in the affected school districts, the educational programs currently offered by each affected school district and the ability and commitment of each school district to meet those needs and continue to offer those educational programs.

117.15(2m) (2m) If territory is proposed to be detached from one school district and attached to an adjoining school district or proposed to be included in a new school district under s. 117.105, whether the proposed detachment will have any adverse effect on the program currently offered by the school district from which the territory is proposed to be detached, including both curricular and extracurricular aspects of that program.

117.15(3) (3) The testimony of and written statements filed by the residents of the affected school districts.

117.15(4) (4) The estimated fiscal effect of the proposed reorganization on the affected school districts, including the effect of the apportionment of assets and liabilities.

117.15(5) (5) Whether the proposed reorganization will make any part of a school district's territory noncontiguous.

117.15(6) (6) The socioeconomic level and racial composition of the pupils who reside or will reside in territory proposed to be detached from one school district and attached to an adjoining school district, in territory proposed to be included in a new school district under s. 117.105 or in school districts proposed to be consolidated or in a school district proposed to be dissolved; the proportion of the pupils who reside in such territory who are children at risk, as defined under s. 118.153 (1) (a); and the effect that the pupils described in this paragraph will have on the present and future socioeconomic level and racial composition of the affected school districts and on the proportion of the affected school districts' enrollments that will be children at risk.

117.15(7) (7) The results of any referendum held under s. 117.10.

117.15 History History: 1989 a. 114, 287; 1997 a. 286.

117.15 Annotation On review of a decision under this section, the only issues to be considered are whether the reorganization authority acted within its jurisdiction and whether the determination was arbitrary and capricious. While an authority is bound to consider all the factors enumerated in this section, it may consider information from other sources, including matters within its knowledge and expertise. School District of Waukesha v. School District Boundary Appeal Board, 201 Wis. 2d 109, 548 N.W.2d 122 (Ct. App. 1996), 95-0905.



117.17 Reorganization order.

117.17  Reorganization order.

117.17(1) (1)  Contents; effective date.

117.17(1)(a)(a) Every order of school district reorganization under s. 117.08, 117.09 or 117.105 that creates a new school district shall state the school districts which are dissolved or from which territory is detached to create the new school district, name the new school district, state the type of school district and the grades to be taught by the new school district pursuant to s. 115.01 (2), (3) and (5), designate the number of school board members under s. 120.01 or 120.41, designate the terms of initial members of the school board under s. 120.02 (3) (a), designate the method of election of school board members under s. 120.06 or 120.42, direct the election of school board members under s. 120.06 or 120.42, insofar as applicable, designate the date of the first election of school board members, as provided under s. 117.22 (2) (b), and fix the time and place for the first annual meeting of the new school district, if one is to be held. The secretary of the board shall give notice of the first annual meeting, if one is to be held, under s. 120.08 (1) (c), and shall designate a person to act as temporary chairperson of the annual meeting until a chairperson is elected.

117.17(1)(b) (b) Every order of school district reorganization under s. 117.10 that dissolves a school district shall state the school district that is dissolved and describe the territory, assets and liabilities of the school district. Every order of school district reorganization issued under s. 117.10 (4) shall describe the territory, assets and liabilities allocated to each other school district under that subsection.

117.17(1)(bm) (bm) Every order of school district reorganization under s. 117.105 shall describe the territory of the school districts from which territory is detached to create the new school district, state the school district created by the order and describe the territory of the school district created by the order.

117.17(1)(c) (c) Every order of school district reorganization under ss. 117.11 to 117.132 shall state the school districts from which any territory is detached and the school district to which any territory is attached and describe the territory.

117.17(1)(d) (d) Every order of school district reorganization and every order under s. 117.35 (3) shall state the date on which it is to take effect. The date shall be as specified under ss. 117.08 to 117.132, 117.27 (1) and 117.35 (3). If an appeal is made to court under s. 117.14, the court may stay enforcement under s. 227.54 of the order if a showing is made that there is substantial probability that the party seeking review will prevail on the merits and will suffer irreparable harm if a stay is not granted.

117.17(2) (2) Filing. A certified copy of any resolution or order granting, affirming or denying a reorganization or resolving a boundary dispute shall be filed, within 5 days after it is adopted or issued, with the secretary of the board. Upon receipt of the resolution or order, the secretary of the board shall immediately place on it the date upon which it was received. If the resolution or order affirms or grants a reorganization or resolves a boundary dispute, within 5 days after receipt of the resolution or order the secretary of the board shall send a certified copy of the resolution or order by certified mail to the following:

117.17(2)(a) (a) Except as provided in par. (b), the clerk of each city, village, town, or county, any part of which is contained within an affected school district, or any part of which is contained within an interested school district if the resolution or order resolves a boundary dispute.

117.17(2)(b) (b) If the order is issued under s. 117.12 or 117.13, the clerk of each city, village, or town in which any part of the territory is located, and the clerk of each county in which any part of an affected school district is located.

117.17(3) (3) Presumption; validity of order.

117.17(3)(a)(a) A reorganization order or order resolving a boundary dispute shall be presumptive evidence of the facts recited therein and of the proceedings preliminary to the issuance of the order.

117.17(3)(b) (b) The failure of any officer to perform a duty imposed upon him or her by this chapter does not affect the validity of a reorganization order or order resolving a boundary dispute otherwise lawfully made, but the officer is subject to s. 946.12.

117.17 History History: 1989 a. 114; 1993 a. 392; 1997 a. 286; 1999 a. 18; 2005 a. 120.



117.20 Referendum procedures.

117.20  Referendum procedures.

117.20(1) (1)

117.20(1)(a) (a) Except as provided in par. (b), if a referendum is required under ss. 117.08 to 117.11, it shall be held on the Tuesday after the first Monday in November following receipt of the petition or adoption of the resolution under s. 117.08 (3) (a), 117.09 (3) (a), 117.10 (3) (a) or 117.11 (4) (a). If a referendum is required under s. 117.105, it shall be held on the Tuesday after the first Monday in the 2nd November following receipt of the petition or adoption of the resolution under s. 117.105 (1).

117.20(1)(b) (b)

117.20(1)(b)1.1. If the alternative timeline under s. 117.08 (5) (a) is used and a referendum is required, it shall be held on the first Tuesday in April following receipt of the petition or adoption of the resolution under s. 117.08 (3) (a).

117.20(1)(b)2. 2. If the alternative timeline under s. 117.08 (5) (b) is used and a referendum is required, it shall be held on the 2nd Tuesday in September following receipt of the petition or adoption of the resolution under s. 117.08 (3) (a).

117.20(2) (2) The clerk of each affected school district shall publish notice, as required under s. 8.55, in the territory of that school district. The procedures for school board elections under s. 120.06 (9), (11), (13), and (14) apply to a referendum held under this section. The school board and school district clerk of each affected school district shall each perform, for that school district, the functions assigned to the school board and the school district clerk, respectively, under those subsections. The form of the ballot shall correspond to the form prescribed by the government accountability board under ss. 5.64 (2) and 7.08 (1) (a). The clerk of each affected school district shall file with the secretary of the board a certified statement prepared by the school district board of canvassers of the results of the referendum in that school district.

117.20 History History: 1989 a. 114; 1997 a. 286; 2003 a. 265; 2007 a. 1; 2009 a. 307.



117.22 School boards in new school districts.

117.22  School boards in new school districts.

117.22(1)(1)  Joint interim school boards.

117.22(1)(a)(a) If school districts are consolidated under s. 117.08 or 117.09, the school boards of the consolidating school districts shall constitute the joint interim school board of the new school district.

117.22(1)(b) (b) The joint interim school board under par. (a) constitutes the school board of the new school district beginning on the following date:

117.22(1)(b)1. 1. If no referendum is required, on the 2nd Tuesday of September following the adoption of the resolution under s. 117.08 (2) or 117.09 (2); except that if the alternative timeline under s. 117.08 (5) (a) is used, on the 2nd Tuesday of February following the adoption of the resolution under s. 117.08 (2); and if the alternative timeline under s. 117.08 (5) (b) is used, on the 2nd Tuesday of July following the adoption of the resolution under s. 117.08 (2).

117.22(1)(b)2m. 2m. If a referendum is required under s. 117.08 (3) or 117.09 (3), on the 31st day following the date the order of reorganization is filed under s. 117.08 (4) or 117.09 (4).

117.22(1)(c) (c) The joint interim school board shall constitute the school board of the new school district until a school board is elected and qualified under sub. (2). The joint interim school board shall have all the powers and duties of a school board elected for the school district. Any action by the joint interim school board requires an affirmative vote of a majority of a quorum of the joint interim board.

117.22(2) (2) School board elections.

117.22(2)(a)(a) In this subsection, "school district clerk" means:

117.22(2)(a)1. 1. The clerk of the affected school district that has the highest equalized valuation, if an order of reorganization is issued under s. 117.08 or 117.105.

117.22(2)(a)2. 2. The clerk of the affected union high school district, if an order of reorganization is issued under s. 117.09.

117.22(2)(b) (b) An order of school district reorganization issued under s. 117.08 or 117.09 shall designate the date of the first election of school board members, which shall be not later than 4 months after the effective date of the order, except as provided under par. (cm).

117.22(2)(bm) (bm) If an order of reorganization is issued under s. 117.105, the first election of school board members shall be held at the spring election following the referendum under s. 117.105 (3).

117.22(2)(cm) (cm) No election under par. (b) may be held after February 1 and before the date of the spring election, nor after September 1 and before the date of a general election held in the same year.

117.22(2)(d) (d) At least 12 weeks prior to the date of the election, the school district clerk shall publish a type A notice of the school board election, under s. 10.01 (2) (a). No later than 5 p.m. on the date 10 weeks prior to the election, any qualified elector of the school district created by the reorganization may file with the school district clerk a sworn declaration of candidacy for the school board and, if required, nomination papers, as provided under s. 120.06 (6) (b). For purposes of this paragraph, a candidate who resides in the territory of the school district created pursuant to a reorganization under s. 117.105 and is otherwise a qualified elector shall be considered a qualified elector for a school board election under par. (bm). A candidate shall file an amended declaration with the school district clerk as provided in s. 120.06 (6) (b) 5. Within 8 days after the first election in the newly created school district, the school district clerk shall notify the successful candidates of their election. On the 2nd Tuesday following the election, the clerk shall administer or receive the official oath and the newly elected members shall take office.

117.22(2)(e) (e) If a primary election for the school board positions is required under s. 120.06 (7) (b), it shall be held on the day which is 4 weeks before the election, except that if the school board election is held on the day of the general election, the primary shall be held on the day of the partisan primary, and if the school board election is held on the day of the spring election, the primary shall be held on the day of the spring primary. The school district clerk shall notify the clerk of each city, village or town, any part of which is contained within an affected school district, of the primary election. The school district clerk shall give the notices under s. 120.06 (8) (c) on the Monday before the primary election, if one is held, and on the Monday before the school board election.

117.22(2)(f) (f) Costs chargeable to the school district under ss. 5.68 and 7.03 shall become a charge upon the new school district and the school board of the new school district shall pay all such costs.

117.22(3) (3) Ineligibility. Any person elected to a school board in an election under sub. (2) (bm) who is also a member of the school board of an affected school district is not eligible to serve as a member of the school board for the school district created by the reorganization unless the person resigns as a member of the school board of the affected school district prior to receiving the official oath of office under sub. (2) (d).

117.22 History History: 1989 a. 114, 287; 1993 a. 392; 1997 a. 286; 1999 a. 83; 2009 a. 307; 2011 a. 75.



117.25 Transfer of assets, liabilities and employees; agreements between consolidating school districts.

117.25  Transfer of assets, liabilities and employees; agreements between consolidating school districts.

117.25(1)(1)  Consolidations. On the effective date of a consolidation of school districts under s. 117.08 or 117.09, all of the following apply:

117.25(1)(a) (a) The school districts that were consolidated cease to exist.

117.25(1)(b) (b) Title to all property and the assets of the school districts under par. (a) become vested in the new consolidated school district.

117.25(1)(c) (c) Claims, obligations and contracts of the school districts under par. (a) become claims, obligations and contracts of the new consolidated school district.

117.25(1)(d) (d)

117.25(1)(d)1.1. Employees of the school districts under par. (a) become employees of the new consolidated school district.

117.25(1)(d)2. 2. The new consolidated school district assumes the rights and obligations of the school districts under par. (a), under the provisions of any collective bargaining agreement that applies to these employees.

117.25(1)(d)3. 3. The collective bargaining agreement remains in effect until the expiration date of the agreement or until a new collective bargaining agreement between the school district and representatives of these employees is effective, whichever occurs first.

117.25(1m) (1m) Consolidations; agreements to continue programs or facilities.

117.25(1m)(a)(a) A written agreement between the school boards of 2 or more school districts that are considering consolidating under s. 117.08 or 117.09 to continue operating a program or facility at a specific location for a specified period after consolidation, not to exceed 5 years, shall be binding upon the joint interim school board of the new school district under s. 117.22 and any subsequently elected school board of the new school district. The school district clerk of the school district with the largest equalized valuation shall file a copy of the agreement with the state superintendent.

117.25(1m)(b) (b) Ten or more electors of the new school district may jointly petition the circuit court of the county in which any portion of the new school district is located to enforce an agreement under par. (a).

117.25(2) (2) Detachment and attachment of territory. When territory is detached from one school district and attached to an adjoining school district under ss. 117.11 to 117.132, all of the following apply:

117.25(2)(a) (a) Assets and liabilities are assigned to the school districts under s. 66.0235 on the effective date of the reorganization.

117.25(2)(b) (b)

117.25(2)(b)1.1. Any employee of the school district from which territory is detached who is laid off as a result of the reorganization has priority over other persons, except employees of the school district to which the territory is attached and former employees of that school district who were laid off from that school district, for 3 years after the effective date of the reorganization for new positions and vacant positions for which he or she is qualified in the school district to which the territory is attached.

117.25(2)(b)2. 2. Any person who wishes to exercise his or her priority under subd. 1. shall notify the school district to which the territory is attached, in writing, that he or she wishes to be considered for any new position or vacant position and shall include in the notice the address to be used by the school district to notify the person of such positions.

117.25(3) (3) Dissolutions. If the board affirms the school board's dissolution order under s. 117.10 (4), the board's order shall specify that either sub. (1) (d) 1. or (2) (b) applies to employees of the dissolved school district and shall identify the other school district or school districts that shall be treated as the new consolidated school district or school district to which territory is attached for the purposes of sub. (1) (d) 1. or (2) (b). If the board's order identifies more than one such school district, it shall also identify which of the employees of the dissolved school district become employees of which of the identified school districts under sub. (1) (d) 1., or have priority for employment in which of the identified school districts under sub. (2) (b).

117.25(4) (4) Creations. When a school district is created under s. 117.105, all of the following apply:

117.25(4)(a) (a) Any employee of a school district from which territory is detached by the reorganization who is laid off as a result of the reorganization has priority over other persons for 3 years after the effective date of the reorganization for new positions and vacant positions for which he or she is qualified in the school district that is created by the reorganization.

117.25(4)(b) (b) Any person who wishes to exercise his or her priority under par. (a) shall notify the school district that is created by the reorganization, in writing, that he or she wishes to be considered for any new position or vacant position and shall include in the notice the address to be used by the school district to notify the person of such positions.

117.25 History History: 1989 a. 114, 287; 1995 a. 27 s. 9145 (1); 1997 a. 27, 286; 1999 a. 150 s. 672.

117.25 Annotation The relief afforded in sub. (2) (b) applies to teachers laid off after May 8, 1990 as the result of reorganization, regardless of the authority under which the reorganization was initiated. Laid off teachers may maintain a private action for damages for a violation of sub. (2) (b), as that provision creates a right to hiring priority, but not a remedy. Anderson v. School District of Ashland, 181 Wis. 2d 502, 510 N.W.2d 822 (Ct. App. 1993).



117.27 Change of district type.

117.27  Change of district type.

117.27(1) (1) A common or union high school district may be changed into a unified school district, a unified school district operating only high school grades may be changed into a union high school district, and a unified school district operating only elementary grades or both elementary and high school grades may be changed into a common school district, if at least 30 days prior to the spring election a petition conforming to the requirements of s. 8.40 requesting the change is filed with the school district clerk signed by at least 10% of the electors residing in the school district. The validity of the petition shall be governed by the rules promulgated under s. 8.40 (3).

117.27(2) (2)

117.27(2)(a)(a) The petition shall state that the school board of the predecessor school district shall become the first school board of the successor school district. Upon receipt of the petition, the school district clerk shall publish a class 1 notice, under ch. 985, of the filing of the petition. The notice shall include the date, time and place at which the school board shall hold a public hearing on the proposed change. The public hearing shall be held at least 7 days prior to the date of the spring election.

117.27(2)(b) (b) The school district clerk shall include in the notice of the spring election a statement that the election ballot will include a question on the change requested by the petition. The form of the ballot shall correspond to the form prescribed by the government accountability board under ss. 5.64 (2) and 7.08 (1) (a) and the question on the ballot shall be:

"Shall the .... (name of school district) be a .... (type of school district structure set forth in the petition)?

Yes ....  No ...."

117.27(3) (3) If a majority of the electors voting at the spring election vote in favor of the change, the school board shall issue an order of school district reorganization effective on the July 1 following the spring election. A certified copy of the order shall be filed as provided under s. 117.17 (2).

117.27(4) (4) When the type of school district is changed, all property, assets, claims, contracts, liabilities and obligations of the predecessor school district become the property, assets, claims, contracts, liabilities and obligations of the successor school district.

117.27 History History: 1983 a. 27; 1985 a. 218; 1985 a. 225 ss. 57, 82; 1985 a. 332; 1989 a. 114 s. 11; Stats. 1989 s. 117.27; 1989 a. 192; 2007 a. 1.

117.27 Annotation A nonbinding resolution declaring an intent to purchase real estate in the future does not create an "obligation" under sub. (4). Perritt Limited Partnership v. Kenosha Unified School District #1, 153 F.3d 489 (1998).



117.30 Attachment upon failure to operate school.

117.30  Attachment upon failure to operate school.

117.30(1)(1)

117.30(1)(a) (a) Except as provided under pars. (b) and (c), if a school district for 2 or more successive years has failed to operate sufficient classes at each grade level to provide all pupils who reside in the school district an opportunity to attend class at the appropriate grade level, the board shall attach the territory of the school district to one or more school districts that do so. Within 60 days of the date on which a school district becomes subject to this section, the state superintendent shall so notify the school district clerk and the clerk of each municipality in which part of the school district lies. Prior to August 30 of the year in which the school district becomes subject to this section, the board shall issue an order of school district reorganization attaching the school district to one or more operating school districts. Orders issued under this section take effect upon being filed as provided in s. 117.17 (2). The school board of each district to which any territory is attached under this section shall levy and collect a special tax against the property in the territory so attached for such amount as is payable for tuition and transportation, at the time of the attachment, by the school district in which the attached territory was located prior thereto, in the proportion that the equalized valuation of the attached territory bears to the total equalized valuation of the school district in which such territory was located prior to such attachment.

117.30(1)(b) (b) Before the end of the first school year beginning after the effective date of a reorganization under s. 117.105, the school board of the school district created by the reorganization may request the department to extend the 2-year time period under par. (a) by one year. The department may grant the extension, and may renew the extension for additional one-year periods, if the department determines that the school board has adequate plans and is making adequate progress toward operating sufficient classes at each grade level to provide all pupils who reside in the school district an opportunity to attend class at the appropriate grade level.

117.30(1)(c) (c) If a school district created under s. 117.105 fails to operate sufficient classes at each grade level to provide all pupils who reside in the school district an opportunity to attend class at the appropriate grade level before the end of the first school year beginning after the effective date of the reorganization under s. 117.105, plus the period of any extension granted under par. (b), the board's order under par. (a) shall reattach the territory of the school district to each of the school districts from which the territory was detached by the reorganization under s. 117.105, unless the school district from which the territory was detached is no longer an operating school district.

117.30(3) (3) If an order issued under this section is voided, the nonoperating school district shall arrange for the attendance of its pupils at the schools of one or more other school districts on a nonresident tuition basis, and shall provide transportation to and from such schools by the methods provided in s. 121.55 for all of its pupils who reside 2 miles or more from the school they attend. Until a valid order has been issued, the nonoperating school district may use such funds on hand as have been raised or appropriated for operation and maintenance or levy taxes to pay for such tuition and transportation. If an order is voided, the board shall issue new orders of school district reorganization within the succeeding year.

117.30 History History: 1979 c. 303; 1983 a. 27; 1989 a. 114 s. 13; Stats. 1989 s. 117.30; 1995 a. 27 s. 9145 (1); 1997 a. 27, 286; 1999 a. 32.



117.35 School district boundary disputes.

117.35  School district boundary disputes.

117.35(1) (1)  School board action.

117.35(1)(a)(a) If there is a boundary dispute, the school boards of the interested school districts may resolve the dispute by the adoption, by each of the school boards, of a resolution resolving the dispute. Before adopting such a resolution, the school boards jointly shall notify the electors residing in and owners of real property located in the disputed territory by certified mail. The notice shall include a description of the territory, as certified by the clerk of each city, town or village within which all or any part of the territory is located, shall indicate that the school boards are considering resolving the boundary dispute and shall specify the time and place of the school board meeting at which the boundary dispute will be discussed.

117.35(1)(b) (b) Each of the resolutions adopted under par. (a) shall include a legal description of the territory in dispute and a legal description of that portion of the disputed territory that is to be included in each interested school district. The school district clerk of each school board that adopts a resolution under this subsection shall, within 5 days after adopting the resolution, send a certified copy of the resolution to the school board of each of the other interested school districts, file a certified copy of the resolution as provided in s. 117.17 (2) and notify the electors residing in and owners of real property located in the disputed territory. If the school board of each of the interested school districts adopts a resolution under this subsection, the resolution of the dispute shall take effect on the first July 1 after the March 1 following the adoption of the resolutions.

117.35(2) (2) Request for resolution.

117.35(2)(a)(a) If there is a boundary dispute, the school board of any interested school district may submit a written request to the board for the resolution of the boundary dispute. The request shall state the particulars of the boundary dispute, including a legal description of the territory involved and the names of all interested school districts. The school board making the request shall send a copy of the request by 1st class mail to each interested school district at the time that the request is submitted to the board.

117.35(2)(b) (b) Upon receipt of a request under par. (a), the board shall determine or request the school boards of the interested school districts to provide all of the following:

117.35(2)(b)1. 1. A description of the territory in dispute, as certified by the clerk of each city, town or village within which all or any part of the territory is located.

117.35(2)(b)2. 2. The number of pupils residing in the disputed territory who, on the most recent of the preceding 3rd Friday of September or 2nd Friday of January, were enrolled in each interested school district.

117.35(3) (3) Order.

117.35(3)(a)(a) Unless the school boards of the interested school districts have resolved the boundary dispute under sub. (1), within 60 days after receipt of a request under sub. (2) (a) the board shall issue an order resolving the boundary dispute. The board shall send a certified copy of the order to the school board of each interested school district and shall file a certified copy of the resolution as provided in s. 117.17 (2). The order shall take effect on the following July 1 unless the board stays the effective date of the order until the 2nd following July 1.

117.35(3)(b) (b) In making a decision under par. (a), the board shall consider and give the greatest weight to decisions made previously by the board or any predecessor body. The board shall also consider the criteria specified in s. 117.15 and other evidence, including applicable property tax records.

117.35(3)(c) (c) If the order under par. (a) takes effect on the following July 1, the board may specify in the order that pupils residing in the disputed territory may continue to attend school in the school district that they are attending before the order takes effect until the July 1 following the effective date of the order. The board shall base its decision on the estimated fiscal and other effects of the decision on the interested school districts.

117.35(4) (4) Limitation on court action. If there is a boundary dispute, the school board of any interested school district may not commence court action regarding that dispute until an order issued under sub. (3) is filed with the secretary of the board under s. 117.17 (2).

117.35 History History: 1999 a. 18.






118. General school operations.

118.001 Duties and powers of school boards; construction of statutes.

118.001  Duties and powers of school boards; construction of statutes. The statutory duties and powers of school boards shall be broadly construed to authorize any school board action that is within the comprehensive meaning of the terms of the duties and powers, if the action is not prohibited by the laws of the federal government or of this state.

118.001 History History: 1995 a. 27.

118.001 Annotation This section expresses the legislature's intent to give school boards broader powers and wide discretion in exercising those powers, but does not mean that when the legislature had previously authorized the board to take particular actions using specified procedures the board has the authority to follow other procedures in taking those particular actions. Madison Metropolitan School District v. Burmaster, 2006 WI App 17, 288 Wis. 2d 771, 709 N.W.2d 73, 05-0875.

118.001 Annotation The duties and powers under ss. 118.001, 120.12 (14), and 120.13 extend to individual teachers as employees of the school board. It would be absurd to require teachers to obtain special permission from the school board with respect to every detail of their teaching. Summer homework, particularly for an honors class for which students receive additional credit, fits comfortably within the range of what is reasonable and is not unconstitutional. Larson v. Burmaster, 2006 WI App 142, 295 Wis. 2d 333, 720 N.W.2d 134, 05-1433.



118.01 Educational goals and expectations.

118.01  Educational goals and expectations.

118.01(1) (1)  Purpose. Public education is a fundamental responsibility of the state. The constitution vests in the state superintendent the supervision of public instruction and directs the legislature to provide for the establishment of district schools. The effective operation of the public schools is dependent upon a common understanding of what public schools should be and do. Establishing such goals and expectations is a necessary and proper complement to the state's financial contribution to education. Each school board should provide curriculum, course requirements and instruction consistent with the goals and expectations established under sub. (2). Parents and guardians of pupils enrolled in the school district share with the state and school board the responsibility for pupils meeting the goals and expectations under sub. (2).

118.01(2) (2) Educational goals.

118.01(2)(a)(a) Academic skills and knowledge. Since the development of academic skills and knowledge is the most important goal for schools, each school board shall provide an instructional program designed to give pupils:

118.01(2)(a)1. 1. Basic skills, including the ability to read, write, spell, perform basic arithmetical calculations, learn by reading and listening and communicate by writing and speaking.

118.01(2)(a)2. 2. Analytical skills, including the ability to think rationally, solve problems, use various learning methods, gather and analyze information, make critical and independent judgments and argue persuasively.

118.01(2)(a)3. 3. A basic body of knowledge that includes information and concepts in literature, fine arts, mathematics, natural sciences, including knowledge of the elements of agriculture and the conservation of natural resources, and social sciences, including knowledge of the rights and responsibilities of the family as a consumer, cooperative marketing and consumers' cooperatives.

118.01(2)(a)4. 4. The skills and attitudes that will further lifelong intellectual activity and learning.

118.01(2)(a)5. 5. Knowledge in computer science, including problem solving, computer applications and the social impact of computers.

118.01(2)(b) (b) Vocational skills. Each school board shall provide an instructional program designed to give pupils:

118.01(2)(b)1. 1. An understanding of the range and nature of available occupations and the required skills and abilities.

118.01(2)(b)2. 2. Preparation to compete for entry level jobs not requiring postsecondary school education.

118.01(2)(b)3. 3. Preparation to enter job-specific vocational training programs.

118.01(2)(b)4. 4. Positive work attitudes and habits.

118.01(2)(c) (c) Citizenship. Each school board shall provide an instructional program designed to give pupils:

118.01(2)(c)1. 1. An understanding of the basic workings of all levels of government, including the duties and responsibilities of citizenship.

118.01(2)(c)2. 2. A commitment to the basic values of our government, including by appropriate instruction and ceremony the proper reverence and respect for and the history and meaning of the American flag, the Declaration of Independence, the U.S. constitution and the constitution and laws of this state.

118.01(2)(c)3. 3. The skills to participate in political life.

118.01(2)(c)4. 4. An understanding of the function of organizations in society.

118.01(2)(c)5. 5. Knowledge of the role and importance of biological and physical resources.

118.01(2)(c)6. 6. Knowledge of state, national and world history.

118.01(2)(c)7. 7. An appreciation and understanding of different value systems and cultures.

118.01(2)(c)8. 8. At all grade levels, an understanding of human relations, particularly with regard to American Indians, Black Americans and Hispanics.

118.01(2)(d) (d) Personal development. Each school board shall provide an instructional program designed to give pupils:

118.01(2)(d)1. 1. The skills needed to cope with social change.

118.01(2)(d)2. 2. Knowledge of the human body and the means to maintain lifelong health, including:

118.01(2)(d)2.a. a. Knowledge of the theory and practice of physical education, including the development and maintenance of physical fitness;

118.01(2)(d)2.b. b. Knowledge of the true and comparative vitamin content of food and food and health values of dairy products and their importance for the human diet; and

118.01(2)(d)2.c. c. Knowledge of physiology and hygiene, sanitation, the effects of controlled substances under ch. 961 and alcohol upon the human system, symptoms of disease and the proper care of the body. No pupil may be required to take instruction in these subjects if his or her parent files with the teacher a written objection thereto. If a pupil does not take instruction in these subjects as a result of parental objection, the pupil may not be required to be examined in the subjects and may not be penalized in any way for not taking such instruction, but if the subjects receive credit toward graduation, the school board may require the pupil to complete an alternative assignment that is similar to the subjects in the length of time necessary to complete. Instruction in physiology and hygiene shall include instruction on sexually transmitted diseases and shall be offered in every high school.

118.01(2)(d)3. 3. An appreciation of artistic and creative expression and the capacity for self-expression.

118.01(2)(d)4. 4. The ability to construct personal ethics and goals.

118.01(2)(d)5. 5. Knowledge of morality and the individual's responsibility as a social being, including the responsibility and morality of family living and the value of frugality and other basic qualities and principles referred to in article I, section 22, of the constitution insofar as such qualities and principles affect family and consumer education.

118.01(2)(d)6. 6. Knowledge of the prevention of accidents and promotion of safety on the public highways, including instruction on the relationship between highway safety and the use of alcohol and controlled substances under ch. 961.

118.01(2)(d)7. 7. The skills needed to make sound decisions, knowledge of the conditions which may cause and the signs of suicidal tendencies, knowledge of the relationship between youth suicide and the use of alcohol and controlled substances under ch. 961 and knowledge of the available community youth suicide prevention and intervention services. Instruction shall be designed to help prevent suicides by pupils by promoting the positive emotional development of pupils.

118.01(2)(d)8. 8. Knowledge of effective means by which pupils may recognize, avoid, prevent and halt physically or psychologically intrusive or abusive situations which may be harmful to pupils, including child abuse, sexual abuse and child enticement. Instruction shall be designed to help pupils develop positive psychological, emotional and problem-solving responses to such situations and avoid relying on negative, fearful or solely reactive methods of dealing with such situations. Instruction shall include information on available school and community prevention and intervention assistance or services and shall be provided to pupils in elementary schools.

118.01 History History: 1983 a. 412; 1985 a. 29, 213; 1989 a. 31; 1995 a. 27, 229, 448; 1997 a. 27, 35.



118.015 Reading instruction.

118.015  Reading instruction.

118.015(1)(1)  Purpose and intent. It is the purpose and intent of this section to provide for a developmental reading program for pupils at all grade levels.

118.015(2) (2) Employment of reading specialists. Each school district shall employ a reading specialist certified by the department to develop and coordinate a comprehensive reading curriculum in grades kindergarten to 12. At the discretion of the state superintendent, a school district may contract with other school districts or cooperative educational service agencies to employ a certified reading specialist on a cooperative basis.

118.015(3) (3) Duties of reading specialist. The reading specialist shall:

118.015(3)(a) (a) Develop and implement a reading curriculum in grades kindergarten to 12.

118.015(3)(b) (b) Act as a resource person to classroom teachers to implement the reading curriculum.

118.015(3)(c) (c) Work with administrators to support and implement the reading curriculum.

118.015(3)(d) (d) Conduct an annual evaluation of the reading curriculum.

118.015(3)(e) (e) Coordinate the reading curriculum with other reading programs and other support services within the school district.

118.015(4) (4) School board duties. The school board shall:

118.015(4)(a) (a) Develop a program of reading goals for the district for grades kindergarten to 12.

118.015(4)(b) (b) Make an assessment of existing reading needs in grades kindergarten to 12 in the district based on the reading goals established under par. (a).

118.015(4)(c) (c) Make an annual evaluation of the reading curriculum of the school district.

118.015 History History: 1977 c. 29; 1995 a. 27 s. 9145 (1); 1997 a. 27.



118.016 Assessments of reading readiness.

118.016  Assessments of reading readiness.

118.016(1) (1) In the 2013-14 school year, each school board and the governing body of each charter school established under s. 118.40 (2r) shall, using the appropriate, valid, and reliable assessment of literacy fundamentals selected by the department, annually assess each pupil enrolled in 4-year-old kindergarten to first grade in the school district or in the charter school for reading readiness. Beginning in the 2014–15 school year, each school board and the governing body of each charter school established under s. 118.40 (2r) shall, using the appropriate, valid, and reliable assessment of literacy fundamentals selected by the department, annually assess each pupil enrolled in 4-year-old kindergarten to second grade in the school district or in the charter school for reading readiness. The department shall ensure that the assessment evaluates whether a pupil possesses phonemic awareness and letter sound knowledge.

118.016(1g) (1g) If a pupil is enrolled in a special education program under subch. V of ch. 115, the school board or operator of the charter school under s. 118.40 (2r) shall comply with s. 115.77 (1m) (bg).

118.016(1r) (1r) The school board or governing body of the charter school shall report the results of a pupil's assessment under sub. (1) to the pupil's parent or guardian.

118.016(2) (2) The school board of the school district or governing body of the charter school in which the pupil is enrolled shall provide a pupil whose assessment under sub. (1) indicates that he or she is at risk of reading difficulty with interventions or remedial reading services, as described under s. 121.02 (1) (c).

118.016 History History: 2011 a. 166; 2013 a. 20.



118.017 Foreign language instruction.

118.017  Foreign language instruction.

118.017(1) (1) All instruction shall be in the English language, except:

118.017(1)(a) (a) Those programs established under subch. VII of ch. 115 where instruction shall be in the English language and in the non-English language of the bilingual-bicultural education program.

118.017(1)(b) (b) The school board may cause any foreign language to be taught to pupils who desire it.

118.017(1)(c) (c) The school board may cause any course to be taught in a foreign language if the purpose is to facilitate the instruction of English speaking pupils in that language.

118.017(2) (2) A school board may grant foreign language credit to a pupil who has satisfactorily completed a high school course in American sign language.

118.017 History History: 1983 a. 412 ss. 4, 5; Stats. 1983 s. 118.017; 1989 a. 280.



118.019 Human growth and development instruction.

118.019  Human growth and development instruction.

118.019(1)(1)  Purpose. The purpose of this section is to foster a partnership between parents of pupils attending schools in the school district and the schools in the school district to promote the optimal health and well-being of the pupils. The provisions of this section are in addition to, and do not supplant, the requirements under ss. 118.01 (2) (d) 2. c. and 8. and 118.13 (1), which are critical to maintaining the physical and psychological health of each pupil.

118.019(1m) (1m) Definitions. In this section:

118.019(1m)(a) (a) "Age-appropriate" means suitable to a particular age group of pupils based on their developing cognitive and emotional capacity and consistent with adolescent development and community standards.

118.019(1m)(b) (b) "Medically accurate information" means information that is scientifically-based and published, where appropriate, in peer-reviewed journals and textbooks.

118.019(2) (2) Subjects. A school board may provide an instructional program in human growth and development in grades kindergarten to 12. If the school board elects to provide an instructional program under this section, when the school board establishes the curriculum for the instructional program, the school board shall make determinations as to whether and, if so, for what subjects covered in the curriculum the pupils shall be separated by gender. If an instructional program is provided, the following instructional program is recommended:

118.019(2)(a) (a) Present medically accurate information to pupils and, when age-appropriate, address the following topics:

118.019(2)(a)1. 1. The importance of communication about sexuality between the pupil and the pupil's parents or guardians.

118.019(2)(a)2. 2. Reproductive and sexual anatomy and physiology, including biological, psychosocial, emotional, and intellectual changes that accompany maturation.

118.019(2)(a)5. 5. The benefits of and reasons for abstaining from sexual activity. Instruction under this subdivision shall stress the value of abstinence as the only reliable way to prevent pregnancy and sexually transmitted infections, and shall identify the skills necessary to remain abstinent.

118.019(2)(a)7. 7. Methods for developing healthy life skills, including setting goals, making responsible decisions, communicating, and managing stress.

118.019(2)(a)8. 8. How alcohol and drug use affect responsible decision making.

118.019(2)(a)9. 9. The impact of media and one's peers on thoughts, feelings, and behaviors related to sexuality.

118.019(2)(a)10. 10. Adoption resources, prenatal care, and postnatal supports.

118.019(2)(a)11. 11. The nature and treatment of sexually transmitted infections.

118.019(2)(c) (c) Address self-esteem and personal responsibility, positive interpersonal skills, and healthy relationships.

118.019(2)(d) (d) Identify counseling, medical, and legal resources for survivors of sexual abuse and assault, including resources for escaping violent relationships.

118.019(2)(e) (e) Address the positive connection between marriage and parenting.

118.019(2)(f) (f) Present information about avoiding stereotyping and bullying, including how to refrain from making inappropriate remarks, avoiding engaging in inappropriate physical or sexual behaviors, and how to recognize, rebuff, and report any unwanted or inappropriate remarks or physical or sexual behaviors.

118.019(2d) (2d) Nondiscrimination. An instructional program under this section shall use instructional methods and materials that, consistent with s. 118.13 (1), do not discriminate against a pupil based upon the pupil's race, gender, religion, sexual orientation, or ethnic or cultural background or against sexually active pupils or children with disabilities. Nothing in this subsection shall be construed to prohibit a school board from approving an instructional program under this section that includes instruction on abstinence from sexual activity or that is abstinence-centered.

118.019(2m) (2m) Required subjects. If a school board provides instruction in any of the areas under sub. (2) (a), the school board shall ensure that instruction conforms to s. 118.13 (1) and that the following is provided, when age appropriate, in the same course and during the same year:

118.019(2m)(c) (c) Presents abstinence from sexual activity as the preferred choice of behavior for unmarried pupils.

118.019(2m)(d) (d) Emphasizes that abstinence from sexual activity before marriage is the only reliable way to prevent pregnancy and sexually transmitted diseases, including human immunodeficiency virus and acquired immunodeficiency syndrome.

118.019(2m)(e) (e) Provides instruction in parental responsibility and the socioeconomic benefits of marriage for adults and their children.

118.019(2m)(f) (f) Explains pregnancy, prenatal development, and childbirth.

118.019(2m)(g) (g) Explains the criminal penalties under ch. 948 for engaging in sexual activities involving a child.

118.019(2m)(h) (h) Explains the sex offender registration requirements under s. 301.45. Instruction under this paragraph shall include who is required to report under s. 301.45, what information must be reported, who has access to the information reported, and the implications of being registered under s. 301.45.

118.019(2m)(i) (i) Provides medically accurate information about the human papilloma virus and the human immunodeficiency virus and acquired immunodeficiency syndrome.

118.019(2s) (2s) Provision of instruction. Subject to s. 120.13 (37m), nothing in this section prohibits a school district from providing instruction under this section, in whole or in part, to pupils while the pupils are separated from members of the opposite sex.

118.019(3) (3) Distribution of curriculum to parents; notice. Each school board that provides an instructional program in human growth and development shall annually provide the parents or guardians of each pupil enrolled in the school district with an outline of the human growth and development curriculum used in the pupil's grade level, information regarding how the parent or guardian may inspect the complete curriculum and instructional materials, an explanation of the exemption under sub. (4), and a statement that pupils exempted from instruction under this section will still receive instruction in the subjects under s. 118.01 (2) (d) 2. c., unless exempted, and s. 118.01 (2) (d) 8. The school board shall make the complete human growth and development curriculum and all instructional materials available for inspection by a parent or guardian upon his or her request at any time, including prior to their use in the classroom.

118.019(4) (4) Exemption for individual pupils. No pupil may be required to take instruction in human growth and development or in the specific subjects under subs. (2) and (2m) if the pupil's parent or guardian files with the teacher or school principal a written request that the pupil be exempted.

118.019(5) (5) Advisory committee. In any school district that offers a human growth and development curriculum, the school board shall appoint an ad hoc advisory committee whose role is to advise the school board on the design and implementation of the human growth and development curriculum and to review the curriculum. Parents, teachers, school administrators, pupils, health care professionals, members of the clergy, and other residents of the school district shall comprise the committee. No one category of member shall constitute more than one-fifth of the membership of the committee, except that parents may comprise more than one-fifth of the membership of the committee. No more than one quarter of the members of the committee may be made up of employees of the school district or their spouses or members of the school board or their spouses.

118.019 History History: 1985 a. 56; 1987 a. 399; 1989 a. 203; 1995 a. 27; 1997 a. 27; 2001 a. 16; 2005 a. 341, 445; 2009 a. 134; 2011 a. 216.



118.02 Special observance days.

118.02  Special observance days. On the following days when school is held or, if the day falls on a Saturday or Sunday, on a school day immediately preceding or following the respective day, the day shall be appropriately observed:

118.02(1) (1) January 15, Dr. Martin Luther King, Jr. Day.

118.02(2) (2) February 12, Abraham Lincoln's birthday.

118.02(3) (3) February 15, Susan B. Anthony's birthday.

118.02(4) (4) February 22, George Washington's birthday.

118.02(5) (5) March 4, Casimir Pulaski Day.

118.02(5m) (5m) March 17, for "The Great Hunger" in Ireland from 1845 to 1850.

118.02(5r) (5r) April 9, Prisoners of War Remembrance Day.

118.02(6) (6) April 13, American Creed Day.

118.02(6m) (6m) April 19, Patriots' Day.

118.02(7) (7) April 22, Environmental Awareness Day.

118.02(7g) (7g) The last Friday in April, Arbor Day, except that if the governor by proclamation sets apart one day to be designated as Arbor and Bird Day under s. 14.16 (1), that day shall be appropriately observed.

118.02(7r) (7r) June 14, if school is held, Robert M. La Follette, Sr. Day.

118.02(8) (8) September 16, Mildred Fish Harnack Day.

118.02(9) (9) September 17, U.S. Constitution Day.

118.02(9g) (9g) Wednesday of the 3rd week in September, as part of Wonderful Wisconsin Week under s. 14.16 (8), Wisconsin Day.

118.02(9r) (9r) Friday of the 3rd week in September, POW-MIA Recognition Day.

118.02(9t) (9t) Wednesday of the 4th week in September, Bullying Awareness Day.

118.02(10) (10) September 28, Frances Willard Day.

118.02(11) (11) October 9, Leif Erikson Day.

118.02(12) (12) October 12, Christopher Columbus' birthday.

118.02(13) (13) November 11,Veterans Day.

118.02 History History: 1975 c. 204, 219, 398, 422; 1979 c. 214, 301, 355; 1985 a. 232; 1987 a. 11, 16, 403; 1989 a. 146; 1993 a. 333; 1999 a. 83; 2001 a. 16, 20, 104, 105; 2003 a. 305; 2005 a. 149; 2009 a. 309.



118.025 Arbor day observance.

118.025  Arbor day observance. The principal of a public, private, or tribal school may request one free tree provided from state forest nurseries by the department of natural resources under s. 28.06 for each 4th grade pupil in the school for planting in conjunction with an annual observance and celebration of arbor day.

118.025 History History: 1981 c. 59; 2009 a. 302.



118.03 Textbooks.

118.03  Textbooks.

118.03(1)(1) The school board shall adopt all the textbooks necessary for use in the schools under its charge. The list of the adopted books shall be filed with the school district clerk.

118.03(2) (2) The school board may purchase textbooks and sell them to the pupils at cost or it may designate agents of the school district to sell the textbooks to the pupils. The agents, at stated times, shall make settlement with the school district for books sold. The agents may add a selling commission which shall not exceed 10% of the net price.

118.03(3) (3) No dealer in textbooks may sell any books at a price to exceed 15% above the net list prices, transportation added thereto.

118.03(4) (4) Any person violating this section may be fined not less than $25 nor more than $100.

118.03 History History: 1983 a. 412.



118.035 School uniforms.

118.035  School uniforms.

118.035(1)(1) In this section, "school" means a public school and includes a charter school other than a charter school under s. 118.40 (2r).

118.035(2) (2) A school board may adopt a policy that requires all pupils enrolled in school in the school district, or all pupils enrolled in one or more schools in the school district, to wear a uniform while in school or while under the supervision of a school authority.

118.035(3) (3) If a school board adopts a policy under sub. (2), it shall do all of the following:

118.035(3)(a) (a) Establish a method whereby the parent or guardian of a pupil enrolled in a school in which the policy is in effect may exempt his or her child from complying with the policy.

118.035(3)(b) (b) Ensure that no pupil is penalized academically or otherwise discriminated against because the pupil's parent or guardian has chosen to exempt the pupil from complying with the policy.

118.035(3)(c) (c) Notify each parent or guardian of a pupil enrolled in a school in which the policy will be implemented of the policy at least 3 months before the school board implements the policy.

118.035(3)(d) (d) Assist economically disadvantaged pupils to obtain the uniforms.

118.035(4) (4) The requirements under sub. (3) do not apply to any school board that has in effect on September 1, 2001, a school uniform policy for pupils enrolled in a school in the school district and has had such a policy in effect continuously since that date.

118.035(5) (5) By July 1, 2005, the department shall submit a report to the appropriate standing committees of the legislature under s. 13.172 (3). The report shall address all of the following issues relating to the imposition of school uniforms by school boards:

118.035(5)(a) (a) Methods of encouraging the involvement of the parents or guardians of pupils enrolled in a school district in a school board's decision to require school uniforms.

118.035(5)(b) (b) The ability of pupils to obtain the uniforms.

118.035(5)(c) (c) The effect of the imposition of the requirement on crime in the school, including weapons possession, assault, battery, and vandalism, and on pupil suspensions and expulsions.

118.035(6) (6) Nothing in this section affects the authority of a school board to require pupils to wear uniforms for extracurricular activities, and the provisions of sub. (3) do not apply to such a requirement.

118.035 History History: 2001 a. 16.



118.04 Summer classes.

118.04  Summer classes. Any school board may elect to operate summer classes or to permit pupils to attend summer classes operated by another school district on a tuition basis if the school district of operation will accept them. Sections 118.15 and 118.16 shall not apply to summer classes. Every school board electing to operate summer classes:

118.04(1) (1) Shall make rules governing attendance and cause them to be spread on the school board minutes.

118.04(2) (2) May accord to children living in the school district during the summer session the status of residents of the school district for the purpose of attendance at summer classes, even though the children were not regular residents of the school district during the preceding regular school session, but any such children who are not legal residents of the state shall not be counted in computing the state aid to which the school district is entitled.

118.04(3) (3) May permit children from another school district to attend summer classes upon payment of nonresident tuition.

118.04(4) (4) Shall not charge tuition for attendance at summer classes of pupils who are residents of the school district if the school board receives aid for such classes under s. 121.14. The school board may establish and collect reasonable fees for social, recreational or extracurricular summer classes and programs which are neither credited toward graduation nor aided under s. 121.14.

118.04 History History: 1983 a. 27.



118.045 Commencement of school term.

118.045  Commencement of school term.

118.045(1) (1) Except as provided in subs. (2) and (3), beginning in the year 2000, no public school may commence the school term until September 1.

118.045(2) (2) Subsection (1) does not prohibit a school board from doing any of the following:

118.045(2)(a) (a) Holding athletic contests or practices before September 1.

118.045(2)(b) (b) Scheduling in-service days or work days before September 1.

118.045(2)(c) (c) Holding school year-round.

118.045(3) (3) A school board may commence the school term before September 1 in any school year if the school board requests the department to allow it to commence the school term before September 1 and the school board includes reasons with its request. The department may grant a request only if it determines that there are extraordinary reasons for granting it. The department shall promulgate rules to implement and administer this subsection.

118.045 History History: 1999 a. 9; 2001 a. 16.



118.05 School conservation camps.

118.05  School conservation camps.

118.05(1) (1) To promote an understanding of geology, geography, conservation, nature study and other aspects of general knowledge which are learned best by actual contact with nature itself, any school district may establish, operate and maintain and levy taxes to support individually or in cooperation with other school districts or municipalities a school conservation camp. The camp need not be within the school district.

118.05(2) (2) The school board of any such district may operate, contribute to the operation of, participate in the joint operation of, pay or charge fees for the operation of the school conservation camp. The school board may admit nonresident pupils as well as resident pupils of the school district. The school board shall determine age and other entrance requirements and the program to be offered. The camp may be operated in summer or at any other time that the school board determines.

118.05(3) (3) The school board may acquire, rent or accept the free use of facilities and equipment to operate the camp and may accept private contributions of any kind.

118.05(4) (4) The school board may conduct the camp on property under the custody of other municipal, state or federal agencies when permission is granted or on private property with consent of the owner.

118.05(5) (5) Every state agency shall cooperate in making their staff and facilities available to further the objectives of this program.



118.06 Flag, pledge of allegiance, and national anthem.

118.06  Flag, pledge of allegiance, and national anthem.

118.06(1)(1) Every school board and the governing body of every private school shall cause the U.S. flag to be displayed in the schoolroom or from a flagstaff on each school ground during the school hours of each school day.

118.06(2) (2) Every public school shall offer the pledge of allegiance or the national anthem in grades one to 12 each school day. Every private school shall offer the pledge of allegiance or the national anthem in grades one to 12 each school day unless the governing body of the private school determines that the requirement conflicts with the school's religious doctrines. No pupil may be compelled, against the pupil's objections or those of the pupil's parents or guardian, to recite the pledge or to sing the anthem.

118.06 History History: 1993 a. 492; 2001 a. 16.



118.07 Health and safety requirements.

118.07  Health and safety requirements.

118.07(1) (1) Every school board and the governing body of every private school shall provide a standard first aid kit for use in cases of emergency.

118.07(2) (2)

118.07(2)(a)(a) Once each month, without previous warning, the person having direct charge of any public or private school shall drill all pupils in the proper method of departure from the building in case of a fire, except when the person having direct charge deems that the health of the pupils may be endangered by inclement weather conditions. At least twice annually, without previous warning, the person having direct charge of any public or private school shall drill all pupils in the proper method of evacuation to a safe location in case of a tornado or other hazard. At least twice annually, without previous warning, the person having direct charge of any public or private school shall drill all pupils in the proper method of evacuation or other appropriate action in case of a school safety incident. The public and private school safety drill shall be based on the school safety plan adopted under s. 118.07 (4). A safety drill may be substituted for any other drill required under this paragraph. The school board or governing body of the private school shall maintain for at least 7 years a record of each fire drill, tornado or other hazard drill, and school safety drill conducted.

118.07(2)(b) (b) In each community having a recognized fire department, the person having direct charge of any public or private school shall annually file a report pertaining to such drills, on a form furnished by the department of safety and professional services, with the chief of the fire department. When no fire drill is held during any month, or when only one or no tornado or other hazard drill is held in a year, the person having direct charge of the school shall state the reasons in the report.

118.07(3) (3) The department shall make available to school districts, private schools, tribal schools, and charter schools information about meningococcal disease, including the causes and symptoms of the disease, how it is spread, and how to obtain additional information about the disease and the availability, effectiveness, and risks of vaccinations against the disease. The department may do so by posting the information on its Internet site. At the beginning of the 2006-07 to 2011-12 school years, each school board and the governing body of each private school and each charter school shall provide the parents and guardians of pupils enrolled in grades 6 to 12 in the school district or school with the information. At the beginning of the 2012-13 school year and each school year thereafter, each school board and the governing body of each private school and each charter school shall provide the parents and guardians of pupils enrolled in grade 6 in the school district or school with the information.

118.07(4) (4)

118.07(4)(a)(a)

118.07(4)(a)1.1. Each school board and the governing body of each private school shall have in effect a school safety plan for each public or private school in the school district within 3 years of May 27, 2010.

Effective date text 1. Each school board and the governing body of each private school shall have in effect a school safety plan for each public or private school in the school district within 3 years of July 1, 2009.

118.07(4)(a)2. 2. If a school district is created or a public or private school opens after May 27, 2010, the school board or governing body of the private school shall have in effect a school safety plan for each public or private school within 3 years of its creation or opening.

Effective date text 2. If a school district is created or a public or private school opens after July 1, 2009, the school board or governing body of the private school shall have in effect a school safety plan for each public or private school within 3 years of its creation or opening.

118.07(4)(b) (b) A school safety plan shall be created with the active participation of appropriate parties, as specified by the school board or governing body of the private school. The appropriate parties may include local law enforcement officers, fire fighters, school administrators, teachers, pupil services professionals, as defined in s. 118.257 (1) (c), and mental health professionals. A school safety plan shall include general guidelines specifying procedures for emergency prevention and mitigation, preparedness, response, and recovery. The plan shall also specify the process for reviewing the methods for conducting drills required to comply with the plan.

118.07(4)(c) (c) The school board or governing body of the private school shall determine which persons are required to receive school safety plan training and the frequency of the training. The training shall be based upon the school district's or private school's prioritized needs, risks, and vulnerabilities.

118.07(4)(d) (d) Each school board and the governing body of each private school shall review the school safety plan at least once every 3 years after the plan goes into effect.

118.07(4m) (4m) No school board, private school, or charter school may knowingly do any of the following:

118.07(4m)(a) (a) Purchase or use free-flowing elemental mercury for any purpose.

118.07(4m)(b) (b) Purchase or use a mercury-containing compound or an instrument or measuring device that contains mercury unless one of the following exceptions applies:

118.07(4m)(b)1. 1. No reasonably acceptable, mercury-free alternative exists, in which case the school board, private school, or charter school shall use a compound, instrument, or measuring device containing the lowest mercury content available.

118.07(4m)(b)2. 2. The purchase or use of the compound, instrument, or measuring device is required under federal law.

118.07(4m)(b)3. 3. The only mercury-added component in the instrument or measuring device is a button cell battery.

118.07(4m)(c) (c) Beginning January 1, 2012, store free-flowing elemental mercury or, unless one of the exceptions under par. (b) applies, store a mercury-containing compound or an instrument or measuring device that contains mercury.

118.07(5) (5) Each school board shall require every employee of the school district governed by the school board to receive training provided by the department in identifying children who have been abused or neglected and in the laws and procedures under s. 48.981 governing the reporting of suspected or threatened child abuse and neglect. A school district employee shall receive that training within the first 6 months after commencing employment with the school district and at least once every 5 years after that initial training.

118.07 History History: 1971 c. 164 s. 85; 1975 c. 39; 1981 c. 373; 1987 a. 27; 1995 a. 27 ss. 3938, 9116 (5); 2005 a. 220, 221; 2007 a. 79, 97; 2009 a. 28 ss. 2258m, 2258n, 2297n; 2009 a. 44, 302; 2009 a. 309 ss. 3, 4, 15; 2011 a. 32, 81; 2011 a. 260 s. 80.



118.075 Indoor environmental quality in schools.

118.075  Indoor environmental quality in schools.

118.075(1)(1)  Definition. In this section, "task force" means the indoor environmental quality in schools task force established under sub. (2).

118.075(2) (2) Task force.

118.075(2)(a)(a) The state superintendent shall establish a special committee under s. 15.04 (1) (c) called the indoor environmental quality in schools task force. The task force shall consist of the following members:

118.075(2)(a)1. 1. The state superintendent or his or her designee.

118.075(2)(a)2. 2. The secretary of safety and professional services or his or her designee.

118.075(2)(a)3. 3. The secretary of health services or his or her designee.

118.075(2)(a)4. 4. One member who is a representative of the Wisconsin Association of School Boards.

118.075(2)(a)5. 5. One member who is a representative of the Wisconsin Association of School District Administrators.

118.075(2)(a)6. 6. Three members who are representatives of the Wisconsin Association of School Business Officials and who have expertise in indoor environmental quality in schools.

118.075(2)(a)7. 7. One member who is a representative of the Wisconsin Council of Religious and Independent Schools.

118.075(2)(a)8. 8. One member who is a representative of the Wisconsin Association of School Nurses.

118.075(2)(a)9. 9. One member who is a representative of the largest statewide labor organization representing teachers.

118.075(2)(a)10. 10. One member who is a representative of the largest statewide organization representing parents of pupils.

118.075(2)(a)11. 11. One member who is an occupational health physician or allergist and who has expertise in indoor environmental quality in schools.

118.075(2)(a)12. 12. One member who is registered as an architect under ch. 443 and who has expertise in school design and construction.

118.075(2)(a)13. 13. One member who is registered as a professional engineer under ch. 443 and who has expertise in the design of mechanical systems for schools.

118.075(2)(a)14. 14. Two members who are industrial hygienists certified by the American Board of Industrial Hygiene and who have expertise in indoor environmental quality in schools.

118.075(2)(b) (b) The state superintendent shall appoint the members of the task force specified in par. (a) 4. to 14., shall appoint or determine the method of appointment of the officers of the task force, and shall call the first meeting of the task force.

118.075(2)(c) (c) The department shall provide administrative support services to the task force. The task force may call upon any state agency or officer to assist the task force, and those agencies or officers shall cooperate with the task force to the fullest extent possible. The department may contract with professionals who are knowledgeable and experienced in indoor environmental quality management in schools to assist the task force in making its recommendations under par. (e) 1.

118.075(2)(d) (d) The department of administration shall reimburse members of the task force for their actual and necessary expenses incurred in carrying out their functions from the appropriation account under s. 20.505 (1) (ka).

118.075(2)(e) (e) The task force shall do all of the following:

118.075(2)(e)1. 1. Make recommendations to the department for the development of a model management plan for maintaining indoor environmental quality in public and private schools that reflects best management practices. The task force shall consider including in its recommendations all of the following components:

118.075(2)(e)1.a. a. Designating a school district or private school employee as the indoor environmental quality contact for the school district or private school.

118.075(2)(e)1.b. b. Establishing an indoor environmental quality committee composed of school administrators, teachers, educational support professionals, and custodial and maintenance staff.

118.075(2)(e)1.c. c. Developing a plan for communicating with school district or private school employees, pupils, and parents and guardians of pupils about indoor environmental quality problems, including test results, and proposed schedules for remediation.

118.075(2)(e)1.d. d. Identifying procedures for handling complaints about indoor environmental quality.

118.075(2)(e)1.e. e. Acknowledging that the school district or private school will continue to meet all health and safety laws or codes that apply to the school district or private school.

118.075(2)(e)1.f. f. Developing a plan for addressing indoor environmental quality issues noted during an evaluation of building systems performed in accordance with department rules on safe and healthful facilities.

118.075(2)(e)1.g. g. Providing for an annual review of the management plan by the indoor environmental quality contact and the school board or private school governing board.

118.075(2)(e)2. 2. Recommend indoor environmental quality training requirements for school district or private employees who are responsible for the operation and maintenance of schools.

118.075(2)(e)3. 3. Recommend educational materials relating to indoor environmental quality in schools.

118.075(2)(e)4. 4. Recommend model specifications for the design and construction of school facilities and for additions and structural alterations to school facilities that promote indoor environmental quality and that ensure that the building's systems are planned, designed, installed, tested, operated, and maintained to perform efficiently and to meet the school district's or private school's needs.

118.075(2)(f) (f) Upon completing its duties under par. (e), the task force shall report its findings and recommendations to the appropriate standing committees of the legislature under s. 13.172 (3) and to the governor. The task force shall cease to exist on the date on which the department issues its model management plan under sub. (3).

118.075(3) (3) Indoor environmental quality in schools model management plan. By the first day of the 12th month beginning after the month in which the task force submits its report under sub. (2) (f), the department shall establish a model management plan and practices for maintaining indoor environmental quality in public and private schools. In developing the plan and practices, the department shall consider the recommendations of the task force.

118.075(4) (4) School district plans.

118.075(4)(a)(a) By the first day of the 3rd month beginning after the month in which the department establishes the model management plan and practices under sub. (3), each school board shall provide for the development of a plan for maintaining indoor environmental quality in its schools.

118.075(4)(b) (b) By the first day of the 12th month beginning after the month in which the department establishes the model management plan and practices under sub. (3), each school board shall implement a plan for maintaining indoor environmental quality in its schools.

118.075(4)(c) (c) Each school board shall provide a copy of the plan implemented under par. (b) to any person upon request.

118.075 History History: 2009 a. 96; 2011 a. 32.



118.076 Lifesaving skills instruction.

118.076  Lifesaving skills instruction.

118.076(1) (1) In this section, "automatic external defibrillator" has the meaning given in s. 440.01 (1) (ad).

118.076(2) (2) Beginning in the 2011-12 school year, each school board operating high school grades, the operator of each charter school established under s. 118.40 (2r) that operates high school grades, and the governing body of each private school that operates high school grades shall do all of the following:

118.076(2)(a) (a) Offer instruction in cardiopulmonary resuscitation and cardiocerebral resuscitation to pupils enrolled in the high school grades in the school district, charter school, or private school. The school board, operator of the charter school, or governing body of the private school shall use either of the following, and shall incorporate into the instruction the psychomotor skills necessary to perform cardiopulmonary resuscitation and cardiocerebral resuscitation:

118.076(2)(a)1. 1. An instructional program developed by the American Red Cross or the American Heart Association.

118.076(2)(a)2. 2. Nationally recognized, evidence-based guidelines for cardiopulmonary resuscitation and cardiocerebral resuscitation.

118.076(2)(b) (b) Provide instruction about automated external defibrillators to pupils enrolled in the high school grades in the school district, charter school, or private school.

118.076 History History: 2009 a. 273.



118.08 School zones; crossings.

118.08  School zones; crossings.

118.08(1) (1) On any street or highway which borders the grounds of any public, private, or tribal school in which school is held for a term of not less than 6 months, the authority in charge of the maintenance of the street or highway shall erect black and yellow "school" warning signs. The authority may also designate school crossings across any street or highway, whether or not the street or highway borders on the grounds of a school.

118.08(2) (2) All signs required by this section and their installation shall comply with standards adopted by the department of transportation.

118.08 History History: 1973 c. 90; 1975 c. 48; 1977 c. 29 s. 1654 (8) (g); 2009 a. 302.



118.09 Safety zones.

118.09  Safety zones.

118.09(1)(1) Every school district maintaining a school outside the corporate limits of a city or village shall provide at the school site a zone which will provide safety for pupils from vehicular traffic during loading and unloading of pupils at the school. The zone may consist of a widening toward or into the schoolyard of the traveled portion of the adjacent highway so as to permit a vehicle to stop in the extended area completely clear of such traveled portion or may be constructed wholly within the schoolyard with connecting roads to the adjacent highway. The zone and approaches from the highway for use of vehicles shall be graveled or hard-surfaced.

118.09(2) (2) The school district shall cooperate with the agency of the town, county or state having jurisdiction of the highway to the end that matters pertaining to the highway will be properly protected. Contracts for the necessary materials and construction and maintenance, including snow removal, of zones may be entered into with the county or town or with private persons. If the contracting party does not have jurisdiction over the highway, the contract shall be approved by the agency of the state, county or town having jurisdiction over the highway before any work is commenced thereunder.

118.09(3) (3) All loading and unloading of pupils at the school, whether transported by a public or private vehicle, shall take place in the safety zone. The operator of a vehicle under contract to transport pupils to the school shall have necessary police powers so that pupils will be properly safeguarded in loading and unloading at the zone and while the operator's vehicle is approaching and leaving the zone. The operator shall first alight before loading or unloading pupils at the zone, and while at stops on the operator's highway route to load and unload pupils, the operator shall exhibit the vehicle's stop sign.

118.09(4) (4) Private schools shall comply with this section to the same extent as school districts.

118.09 History History: 1993 a. 492.



118.10 School safety patrols.

118.10  School safety patrols. Any school board may organize school safety patrols and, with the permission of the parents, appoint pupils as members thereof for the purpose of influencing and encouraging the other pupils to refrain from crossing public highways at points other than at regular crossings and for the purpose of directing pupils not to cross highways at times when the presence of traffic would render such crossing unsafe. Nothing in this section authorizes or permits the use of any safety patrol member for the purpose of directing vehicular traffic, nor may any safety patrol member be stationed in that portion of the highway intended for the use of vehicular traffic. No liability shall attach to the school district or any individual, school board member, school district administrator, teacher or other school authority by virtue of the organization, maintenance or operation of a school safety patrol organized, maintained and operated under this section.

118.10 History History: 1997 a. 113.



118.105 Control of traffic on school premises.

118.105  Control of traffic on school premises.

118.105(1) (1) Any school board may request local authorities to control motor vehicle and pedestrian traffic on off-highway school premises located within the jurisdiction of such local authorities.

118.105(2) (2) If the governing body of any town, city or village by ordinance regulates the operation and parking of motor vehicles on off-highway public school premises, school drives or parking lots or pedestrian traffic on any such drives or parking lots, the school board may enter into written agreements with such governing body for reimbursement of the cost of enforcing such ordinance.

118.105(3) (3) Nothing in this section shall preclude the governing body of any town, city or village from repealing ordinances regulating the operation or parking of motor vehicles on off-highway public school premises, drives or parking lots or regulating pedestrian traffic on such drives or parking lots without prior consent of a school board which requested enactment of such ordinance.

118.105 History History: 1975 c. 251.



118.11 School fences.

118.11  School fences. The school district shall erect and maintain all the fence necessary to enclose the school site or grounds without any financial burden on the holders of adjoining properties.



118.12 Sale of goods and services at schools.

118.12  Sale of goods and services at schools.

118.12(1) (1)

118.12(1)(a)(a) Except as provided under par. (b), any person may sell or promote the sale of goods or services on school district or cooperative educational service agency property.

118.12(1)(b) (b) A school board may adopt written resolutions governing the sale and promotion of goods and services on school district property. The board of control of a cooperative educational service agency may adopt written resolutions governing the sale and promotion of goods and services on agency property. The resolutions may prohibit, restrict or provide guidelines for such sales and promotions.

118.12(2) (2)

118.12(2)(a)(a) No school district employee may receive for his or her personal benefit anything of value from any person other than his or her employing school district to sell, promote the sale of or act as an agent or solicitor for the sale of any goods or services to any public school pupil while on the property of his or her employing school district or at an activity of his or her employing school district.

118.12(2)(b) (b) No cooperative educational service agency employee may receive for his or her personal benefit anything of value from any person other than his or her employing agency to sell, promote the sale of or act as an agent or solicitor for the sale of any goods or services to any public school pupil while on the property or at an activity of his or her employing agency or while on the property or at an activity of a school district in the agency.

118.12(3) (3) Any person violating sub. (2) is subject to a forfeiture of not more than $200 for each offense.

118.12(4) (4) If a school board enters into a contract that grants to one vendor the exclusive right to sell soft drinks in one or more schools of the school district, the contract may not prohibit the sale of milk in any school and, to the maximum extent possible, the school board shall ensure that milk is available to pupils in each school covered by the contract.

118.12(5) (5) If a school board contracts with a person to provide photographs of 12th grade pupils for a school yearbook, the contract may not prohibit a pupil from supplying his or her own photograph for the yearbook, subject to the school board's reasonable specifications.

118.12 History History: 1985 a. 214; 1997 a. 35; 2001 a. 109; 2003 a. 132.



118.123 Reports and records; forfeitures.

118.123  Reports and records; forfeitures.

118.123(1) (1) Any officer or teacher who fails or neglects to make the reports or who fails to keep the records required by chs. 115 to 121 shall forfeit not less than $5 nor more than $25 for each such failure or neglect.

118.123(2) (2) If any person designated in chs. 115 to 121 to prosecute an action for a forfeiture or neglect of duty fails to prosecute the action within 10 days after being requested in writing by an elector of the school district to do so, any elector of the school district may prosecute the action.

118.123 History History: 1979 c. 89, 301; 1985 a. 214 s. 1; Stats. 1985 s. 118.123.



118.125 Pupil records.

118.125  Pupil records.

118.125(1)(1)  Definitions. In this section:

118.125(1)(a) (a) "Behavioral records" means those pupil records that include psychological tests, personality evaluations, records of conversations, any written statement relating specifically to an individual pupil's behavior, tests relating specifically to achievement or measurement of ability, the pupil's physical health records other than his or her immunization records or any lead screening records required under s. 254.162, law enforcement officers' records obtained under s. 48.396 (1) or 938.396 (1) (b) 2. or (c) 3., and any other pupil records that are not progress records.

118.125(1)(b) (b) "Directory data" means those pupil records which include the pupil's name, address, telephone listing, date and place of birth, major field of study, participation in officially recognized activities and sports, weight and height of members of athletic teams, dates of attendance, photographs, degrees and awards received and the name of the school most recently previously attended by the pupil.

118.125(1)(be) (be) "Law enforcement agency" has the meaning given in s. 165.83 (1) (b).

118.125(1)(bL) (bL) "Law enforcement unit" means any individual, office, department, division, or other component of a school district that is authorized or designated by the school board to do any of the following:

118.125(1)(bL)1. 1. Enforce any law or ordinance, or refer to the appropriate authorities a matter for enforcement of any law or ordinance, against any person other than the school district.

118.125(1)(bL)2. 2. Maintain the physical security and safety of a public school.

118.125(1)(bs) (bs) "Law enforcement unit records" means records maintained by a law enforcement unit that were created by that law enforcement unit for the purpose of law enforcement.

118.125(1)(c) (c) "Progress records" means those pupil records which include the pupil's grades, a statement of the courses the pupil has taken, the pupil's attendance record, the pupil's immunization records, any lead screening records required under s. 254.162 and records of the pupil's school extracurricular activities.

118.125(1)(cm) (cm) "Pupil physical health records" means those pupil records that include basic health information about a pupil, including the pupil's immunization records, an emergency medical card, a log of first aid and medicine administered to the pupil, an athletic permit card, a record concerning the pupil's ability to participate in an education program, any lead screening records required under s. 254.162, the results of any routine screening test, such as for hearing, vision or scoliosis, and any follow-up to such test, and any other basic health information, as determined by the state superintendent.

118.125(1)(d) (d) "Pupil records" means all records relating to individual pupils maintained by a school but does not include any of the following:

118.125(1)(d)1. 1. Notes or records maintained for personal use by a teacher or other person who is required by the state superintendent under s. 115.28 (7) to hold a certificate, license, or permit if such records and notes are not available to others.

118.125(1)(d)2. 2. Records necessary for, and available only to persons involved in, the psychological treatment of a pupil.

118.125(1)(d)3. 3. Law enforcement unit records.

118.125(1)(e) (e) "Record" means any material on which written, drawn, printed, spoken, visual, or electromagnetic information is recorded or preserved, regardless of physical form or characteristics.

118.125(2) (2) Confidentiality and disclosure of pupil records. All pupil records maintained by a public school shall be confidential, except as provided in pars. (a) to (p) and sub. (2m). The school board shall adopt policies to maintain the confidentiality of such records and may adopt policies to promote the disclosure of pupil records and information permitted by law for purposes of school safety.

118.125(2)(a) (a) A pupil, or the parent or guardian of a minor pupil, shall, upon request, be shown and provided with a copy of the pupil's progress records.

118.125(2)(b) (b) An adult pupil or the parent or guardian of a minor pupil shall, upon request, be shown, in the presence of a person qualified to explain and interpret the records, the pupil's behavioral records. Such pupil or parent or guardian shall, upon request, be provided with a copy of the behavioral records.

118.125(2)(c) (c)

118.125(2)(c)1.1. The judge of any court of this state or of the United States shall, upon request, be provided by the school district clerk or his or her designee with a copy of all progress records of a pupil who is the subject of any proceeding in such court.

118.125(2)(c)2. 2. Names of dropouts shall be provided to a court in response to an order under s. 118.163 (2m) (b).

118.125(2)(cg) (cg) The school district clerk or his or her designee shall provide a law enforcement agency with a copy of a pupil's attendance record if the law enforcement agency certifies in writing that the pupil is under investigation for truancy or for allegedly committing a criminal or delinquent act and that the law enforcement agency will not further disclose the pupil's attendance record except as permitted under s. 938.396 (1) (a). A school district clerk or designee who discloses a copy of a pupil's attendance record to a law enforcement agency for purposes of a truancy investigation shall notify the pupil's parent or guardian of that disclosure as soon as practicable after that disclosure.

118.125(2)(ch) (ch) The school district clerk or his or her designee shall provide a fire investigator under s. 165.55 (15) with a copy of a pupil's attendance record if the fire investigator certifies in writing that the pupil is under investigation under s. 165.55, that the pupil's attendance record is necessary for the fire investigator to pursue his or her investigation and that the fire investigator will use and further disclose the pupil's attendance record only for the purpose of pursuing that investigation.

118.125(2)(ck) (ck) The school district clerk or his or her designee shall make pupil records available for inspection or, upon request, disclose the contents of pupil records to authorized representatives of the department of corrections, the department of health services, the department of justice, or a district attorney for use in the prosecution of any proceeding or any evaluation conducted under ch. 980, if the pupil records involve or relate to an individual who is the subject of the proceeding or evaluation. The court in which the proceeding under ch. 980 is pending may issue any protective orders that it determines are appropriate concerning pupil records made available or disclosed under this paragraph. Any representative of the department of corrections, the department of health services, the department of justice, or a district attorney may disclose information obtained under this paragraph for any purpose consistent with any proceeding under ch. 980.

118.125(2)(cm) (cm) If school attendance is a condition of a child's dispositional order under s. 48.355 (2) (b) 7. or 938.355 (2) (b) 7., the school board shall notify the county department that is responsible for supervising the child within 5 days after any violation of the condition by the child.

118.125(2)(d) (d) Pupil records shall be made available to persons employed by the school district which the pupil attends who are required by the department under s. 115.28 (7) to hold a license, law enforcement officers who are individually designated by the school board and assigned to the school district, and other school district officials who have been determined by the school board to have legitimate educational interests, including safety interests, in the pupil records. Law enforcement officers' records obtained under s. 938.396 (1) (c) 3. shall be made available as provided in s. 118.127. A school board member or an employee of a school district may not be held personally liable for any damages caused by the nondisclosure of any information specified in this paragraph unless the member or employee acted with actual malice in failing to disclose the information. A school district may not be held liable for any damages caused by the nondisclosure of any information specified in this paragraph unless the school district or its agent acted with gross negligence or with reckless, wanton, or intentional misconduct in failing to disclose the information.

118.125(2)(e) (e) Upon the written permission of an adult pupil, or the parent or guardian of a minor pupil, the school shall make available to the person named in the permission the pupil's progress records or such portions of the pupil's behavioral records as determined by the person authorizing the release. Law enforcement officers' records obtained under s. 48.396 (1) or 938.396 (1) (b) 2. or (c) 3. may not be made available under this paragraph unless specifically identified by the adult pupil or by the parent or guardian of a minor pupil in the written permission.

118.125(2)(f) (f) Pupil records shall be provided to a court in response to subpoena by parties to an action for in camera inspection, to be used only for purposes of impeachment of any witness who has testified in the action. The court may turn said records or parts thereof over to parties in the action or their attorneys if said records would be relevant and material to a witness's credibility or competency.

118.125(2)(g) (g)

118.125(2)(g)1.1. The school board may provide any public officer with any information required to be maintained under chs. 115 to 121.

118.125(2)(g)2. 2. Upon request by the department, the school board shall provide the department with any information contained in a pupil record that relates to an audit or evaluation of a federal or state-supported program or that is required to determine compliance with requirements under chs. 115 to 121.

118.125(2)(h) (h) Information from a pupil's immunization records shall be made available to the department of health services to carry out the purposes of s. 252.04.

118.125(2)(hm) (hm) Information from any pupil lead screening records shall be made available to state and local health officials to carry out the purposes of ss. 254.11 to 254.178.

118.125(2)(i) (i) Upon request, the school district clerk or his or her designee shall provide the names of pupils who have withdrawn from the public school prior to graduation under s. 118.15 (1) (c) to the technical college district board in which the public school is located or, for verification of eligibility for public assistance under ch. 49, to the department of health services, the department of children and families, or a county department under s. 46.215, 46.22, or 46.23.

118.125(2)(j) (j)

118.125(2)(j)1.1. Except as provided under subds. 2. and 3., directory data may be disclosed to any person, if the school has notified the parent, legal guardian or guardian ad litem of the categories of information which it has designated as directory data with respect to each pupil, has informed the parent, legal guardian or guardian ad litem of that pupil that he or she has 14 days to inform the school that all or any part of the directory data may not be released without the prior consent of the parent, legal guardian or guardian ad litem and has allowed 14 days for the parent, legal guardian or guardian ad litem of that pupil to inform the school that all or any part of the directory data may not be released without the prior consent of the parent, legal guardian or guardian ad litem.

118.125(2)(j)2. 2. If a school has notified the parent, legal guardian or guardian ad litem that a pupil's name and address has been designated as directory data, has informed the parent, legal guardian or guardian ad litem of the pupil that he or she has 14 days to inform the school that the pupil's name and address may not be released without the prior consent of the parent, legal guardian or guardian ad litem, has allowed 14 days for the parent, legal guardian or guardian ad litem of the pupil to inform the school that the pupil's name and address may not be released without the prior consent of the parent, legal guardian or guardian ad litem and the parent, legal guardian or guardian ad litem has not so informed the school, the school district clerk or his or her designee, upon request, shall provide a technical college district board with the name and address of each such pupil who is expected to graduate from high school in the current school year.

118.125(2)(j)3. 3. If a school has notified the parent, legal guardian or guardian ad litem of the information that it has designated as directory data with respect to any pupil, has informed the parent, legal guardian or guardian ad litem of the pupil that he or she has 14 days to inform the school that such information may not be released without the prior consent of the parent, legal guardian or guardian ad litem, has allowed 14 days for the parent, legal guardian or guardian ad litem of the pupil to inform the school that such information may not be released without the prior consent of the parent, legal guardian or guardian ad litem and the parent, legal guardian or guardian ad litem has not so informed the school, the school district clerk or his or her designee, upon request, shall provide any representative of a law enforcement agency, district attorney, city attorney or corporation counsel, county department under s. 46.215, 46.22 or 46.23 or a court of record or municipal court with such information relating to any such pupil enrolled in the school district for the purpose of enforcing that pupil's school attendance, investigating alleged criminal or delinquent activity by the pupil or responding to a health or safety emergency.

118.125(2)(k) (k) A school board may disclose personally identifiable information from the pupil records of an adult pupil to the parents or guardian of the adult pupil, without the written consent of the adult pupil, if the adult pupil is a dependent of his or her parents or guardian under 26 USC 152, unless the adult pupil has informed the school, in writing, that the information may not be disclosed.

118.125(2)(L) (L) A school board shall disclose the pupil records of a pupil in compliance with a court order under s. 48.236 (4) (a), 48.345 (12) (b), 938.34 (7d) (b), 938.396 (1) (d), or 938.78 (2) (b) 2. after making a reasonable effort to notify the pupil's parent or legal guardian.

118.125(2)(m) (m) A parent who has been denied periods of physical placement with a child under s. 767.41 (4) does not have the rights of a parent or guardian under pars. (a) to (j) with respect to that child's pupil records.

118.125(2)(n) (n) For any purpose concerning the juvenile justice system and the system's ability to effectively serve a pupil, prior to adjudication:

118.125(2)(n)1. 1. A school board may disclose pupil records to a city attorney, corporation counsel, agency, as defined in s. 938.78 (1), intake worker under s. 48.067 or 938.067, court of record, municipal court, private school, or another school board if disclosure is pursuant to an interagency agreement and the person to whom the records are disclosed certifies in writing that the records will not be disclosed to any other person except as otherwise authorized by law. For the purpose of providing services to a pupil before adjudication, a school board may disclose pupil records to a tribal school if disclosure is pursuant to an agreement between the school board and the governing body of the tribal school and if the school board determines that enforceable protections are provided by a tribal school policy or tribal law that requires the tribal school official to whom the records are disclosed not to disclose the records to any other person except as permitted under this subsection.

118.125(2)(n)2. 2. A school board shall disclose pertinent pupil records to an investigating law enforcement agency or district attorney if the person to whom the records are disclosed certifies in writing that the records concern the juvenile justice system and the system's ability to effectively serve the pupil, relate to an ongoing investigation or pending delinquency petition, and will not be disclosed to any other person except as otherwise authorized by law.

118.125(2)(p) (p) A school board may disclose pupil records to appropriate parties in connection with an emergency if knowledge of the information is necessary to protect the health or safety of any individual.

118.125(2m) (2m) Confidentiality of pupil physical health records.

118.125(2m)(a)(a) Except as provided in par. (b), any pupil record that relates to a pupil's physical health and that is not a pupil physical health record shall be treated as a patient health care record under ss. 146.81 to 146.84.

118.125(2m)(b) (b) Any pupil record that concerns the results of an HIV test, as defined in s. 252.01 (2m), shall be treated as provided under s. 252.15.

118.125(3) (3) Maintenance of records. Each school board shall adopt rules in writing specifying the content of pupil records and the time during which pupil records shall be maintained. No behavioral records may be maintained for more than one year after the pupil ceases to be enrolled in the school, unless the pupil specifies in writing that his or her behavioral records may be maintained for a longer period. A pupil's progress records shall be maintained for at least 5 years after the pupil ceases to be enrolled in the school. A school board may maintain the records on microfilm, on an optical disk, or in electronic format if authorized under s. 19.21 (4) (c), or in such other form as the school board deems appropriate. A school board shall maintain law enforcement officers' records obtained under s. 48.396 (1) or 938.396 (1) (b) 2. or (c) 3. separately from a pupil's other pupil records. Rules adopted under this subsection shall be published by the school board as a class 1 notice under ch. 985.

118.125(4) (4) Transfer of records. Within 5 working days, a school district and a private school participating in the program under s. 118.60 or in the program under s. 119.23 shall transfer to another school, including a private or tribal school, or school district all pupil records relating to a specific pupil if the transferring school district or private school has received written notice from the pupil if he or she is an adult or his or her parent or guardian if the pupil is a minor that the pupil intends to enroll in the other school or school district or written notice from the other school or school district that the pupil has enrolled or from a court that the pupil has been placed in a juvenile correctional facility, as defined in s. 938.02 (10p), or a secured residential care center for children and youth, as defined in s. 938.02 (15g). In this subsection, "school" and "school district" include any juvenile correctional facility, secured residential care center for children and youth, adult correctional institution, mental health institute, or center for the developmentally disabled that provides an educational program for its residents instead of or in addition to that which is provided by public, private, and tribal schools.

118.125(5) (5) Use for suspension or expulsion.

118.125(5)(a)(a) Except as provided in par. (b), nothing in this section prohibits a school district from using a pupil's records in connection with the suspension or expulsion of the pupil or the use of such records by a multidisciplinary team under ch. 115.

118.125(5)(b) (b) Law enforcement officers' records obtained under s. 48.396 (1) or 938.396 (1) (b) 2. or (c) 3. and records of the court assigned to exercise jurisdiction under chs. 48 and 938 or of a municipal court obtained under s. 938.396 (2g) (m) may not be used by a school district as the sole basis for expelling or suspending a pupil or as the sole basis for taking any other disciplinary action against a pupil, but may be used as the sole basis for taking action against a pupil under the school district's athletic code.

118.125(6) (6) Application to existing records. Any records existing on June 9, 1974 need not be revised for the purpose of deleting information from pupil records to comply with this section.

118.125(7) (7) Disclosure of law enforcement unit records. A school board shall treat law enforcement unit records of juveniles in the same manner as a law enforcement agency is required to treat law enforcement officers' records of juveniles under s. 938.396 (1) (a).

118.125 History History: 1973 c. 254; 1977 c. 418; 1979 c. 205; 1981 c. 20, 273; 1983 a. 189; 1985 a. 218; 1987 a. 27, 70, 206, 285, 337, 355; 1987 a. 399 s. 491r; 1987 a. 403 ss. 123, 124, 256; 1989 a. 31, 168; 1989 a. 201 s. 36; 1989 a. 336; 1991 a. 39, 189; 1993 a. 27, 172, 334, 377, 385, 399, 450, 491; 1995 a. 27 ss. 3939, 3940, 9126 (19), 9130 (4), 9145 (1); 1995 a. 77, 173, 225, 352; 1997 a. 3, 27, 205, 237, 239; 1999 a. 9, 149; 2003 a. 82, 292; 2005 a. 344, 434; 2005 a. 443 s. 265; 2007 a. 20 ss. 2712, 9121 (6) (a); 2009 a. 11, 28, 209, 302, 309; 2011 a. 32, 105, 260.

118.125 Annotation A public school student's interim grades are pupil records specifically exempted from disclosure under s. 118.125. A failure to specifically state reasons for denying an open records request for records that are specifically exempted from disclosure does not compel disclosure of those records. State ex rel. Blum v. Board of Education, 209 Wis. 2d 377, 565 N.W.2d 140 (Ct. App. 1997), 96-0758.

118.125 Annotation A court need not wait until trial to disclose pupil records under sub. (2) (f) and may instead base its decision on the review of deposition testimony. Sub. (2) (f) refers to an action, which is a much broader term than trial. A witness who has been deposed has testified in the action. Anderson v. Northwood School District, 2011 WI App 31, 332 Wis. 2d 134, 796 N.W.2d 874, 09-1881.

118.125 Annotation A court may not disclose confidential records under sub. (2) (f) merely because they are relevant to a plaintiff's claim. The court's gatekeeper role is to protect the privacy of the pupil whose records are sought, releasing only those records that may concern a specific witness's credibility or competency. Anderson v. Northwood School District, 2011 WI App 31, 332 Wis. 2d 134, 796 N.W.2d 874, 09-1881.

118.125 Annotation When neither defense counsel nor the school was familiar with the requirements of sub. (2) (f) and neither wholly complied with the statute during discovery when the school faxed the records directly to defense counsel upon defense counsel's request for records rather than provide them to the court for in camera inspection, the trial court was not correct to prohibit the defense from using the records. The trial court should have, upon receipt of the documents, conducted the in camera inspection required by the statute, while requiring the parties to keep the documents confidential. State v. Echols, 2013 WI App 58, 348 Wis. 2d 81, 831 N.W.2d 768, 12-0422.

118.125 Annotation Pupil information that local education agencies are required to release to the department of public instruction under the reporting provisions of ch. 89, laws of 1973, may be provided, with or without permission, without violation of the state or federal confidentiality statutes. 65 Atty. Gen. 1.

118.125 Annotation "Pupil records" are "public records" under 19.32 (2) but are subject to special statutes that limit access and direct maximum and minimum periods of maintenance before destruction. 72 Atty. Gen. 169.

118.125 Annotation Access to student records in Wisconsin. 1976 WLR 975.



118.126 Privileged communications.

118.126  Privileged communications.

118.126(1) (1) A school psychologist, counselor, social worker and nurse, and any teacher or administrator designated by the school board who engages in alcohol or drug abuse program activities, shall keep confidential information received from a pupil that the pupil or another pupil is using or is experiencing problems resulting from the use of alcohol or other drugs unless:

118.126(1)(a) (a) The pupil using or experiencing problems resulting from the use of alcohol or other drugs consents in writing to disclosure of the information;

118.126(1)(b) (b) The school psychologist, counselor, social worker, nurse, teacher or administrator has reason to believe that there is serious and imminent danger to the health, safety or life of any person and that disclosure of the information to another person will alleviate the serious and imminent danger. No more information than is required to alleviate the serious and imminent danger may be disclosed; or

118.126(1)(c) (c) The information is required to be reported under s. 48.981.

118.126(2) (2) A school psychologist, counselor, social worker or nurse, or any teacher or administrator designated by the school board who engages in alcohol or drug abuse program activities, who in good faith discloses or fails to disclose information under sub. (1) is immune from civil liability for such acts or omissions. This subsection does not apply to information required to be reported under s. 48.981.

118.126 History History: 1979 c. 331; 1985 a. 163; 1987 a. 188, 339.



118.127 Law enforcement agency information.

118.127  Law enforcement agency information. A school district, private school, or tribal school may disclose information from law enforcement officers' records obtained under s. 938.396 (1) (c) 3. only to persons employed by the school district who are required by the department under s. 115.28 (7) to hold a license, to persons employed by the private school or tribal school as teachers, and to other school district, private school, or tribal school officials who have been determined by the school board or governing body of the private school or tribal school to have legitimate educational interests, including safety interests, in that information. In addition, if that information relates to a pupil of the school district, private school, or tribal school, the school district, private school, or tribal school may also disclose that information to those employees of the school district, private school, or tribal school who have been designated by the school board or governing body of the private school or tribal school to receive that information for the purpose of providing treatment programs for pupils enrolled in the school district, private school, or tribal school. A school district may not use law enforcement officers' records obtained under s. 938.396 (1) (c) 3. as the sole basis for expelling or suspending a pupil or as the sole basis for taking any other disciplinary action against a pupil, but may use law enforcement officers' records obtained under s. 938.396 (1) (c) 3. as the sole basis for taking action against a pupil under the school district's athletic code.

118.127 History History: 1991 a. 39; 1995 a. 77, 173, 352; 1997 a. 27, 205; 2005 a. 344; 2009 a. 302, 309; 2011 a. 165.



118.13 Pupil discrimination prohibited.

118.13  Pupil discrimination prohibited.

118.13(1) (1) Except as provided in s. 120.13 (37m), no person may be denied admission to any public school or be denied participation in, be denied the benefits of or be discriminated against in any curricular, extracurricular, pupil services, recreational or other program or activity because of the person's sex, race, religion, national origin, ancestry, creed, pregnancy, marital or parental status, sexual orientation or physical, mental, emotional or learning disability.

118.13(2) (2)

118.13(2)(a)(a) Each school board shall develop written policies and procedures to implement this section and submit them to the state superintendent as a part of its 1986 annual report under s. 120.18. The policies and procedures shall provide for receiving and investigating complaints by residents of the school district regarding possible violations of this section, for making determinations as to whether this section has been violated and for ensuring compliance with this section.

118.13(2)(b) (b) Any person who receives a negative determination under par. (a) may appeal the determination to the state superintendent.

118.13(3) (3)

118.13(3)(a)(a) The state superintendent shall:

118.13(3)(a)1. 1. Decide appeals made to him or her under sub. (2) (b). Decisions of the state superintendent under this subdivision are subject to judicial review under ch. 227.

118.13(3)(a)2. 2. Promulgate rules necessary to implement and administer this section.

118.13(3)(a)3. 3. Include in the department's biennial report under s. 15.04 (1) (d) information on the status of school district compliance with this section and school district progress toward providing reasonable equality of educational opportunity for all pupils in this state.

118.13(3)(b) (b) The state superintendent may:

118.13(3)(b)1. 1. Periodically review school district programs, activities and services to determine whether the school boards are complying with this section.

118.13(3)(b)2. 2. Assist school boards to comply with this section by providing information and technical assistance upon request.

118.13(4) (4) Any public school official, employee or teacher who intentionally engages in conduct which discriminates against a person or causes a person to be denied rights, benefits or privileges, in violation of sub. (1), may be required to forfeit not more than $1,000.

118.13 History History: 1985 a. 29; 1987 a. 332; 1991 a. 131; 1995 a. 27 s. 9145 (1); 1997 a. 27; 2005 a. 346; 2007 a. 97.

118.13 Annotation When a school board pursued purposefully segregative practices with current, systemwide impact, systemwide remedy was appropriate. Columbus Board of Education v. Penick, 443 U.S. 449 (1979).

118.13 Annotation For a school system that was a dual system when Brown I was decided in 1954, the measure of the school board's post-Brown I conduct under its unsatisfied duty to liquidate the dual system was the effectiveness, not the purpose, of its actions to desegregate the system. Dayton Board of Education v. Brinkman, 443 U.S. 526 (1979).

118.13 Annotation It is impermissible for a school district to rely upon an individual student's race in assigning that student to a particular school so that the racial balance at the school falls within a predetermined range based on the racial composition of the school district as a whole. Parents Involved in Community Schools v. Seattle School District No. 1, 551 U.S. 701, 127 S. Ct. 2738, 168 L. Ed. 2d 508 (2007)



118.134 Race-based nicknames, logos, mascots, and team names.

118.134  Race-based nicknames, logos, mascots, and team names.

118.134(1)(1) Notwithstanding s. 118.13 and except as provided in sub. (3m), a school district resident may object to the use of a race-based nickname, logo, mascot, or team name by the school board of that school district by filing a complaint containing a number of signatures of school district electors equal to at least 10 percent of the school district's membership, as defined in s. 121.004 (5), with the state superintendent. A signature on a complaint is valid only if the signature is obtained within the 120-day period before the complaint is filed with the state superintendent. The state superintendent shall do all of the following:

118.134(1)(a) (a) Notify the school board of the receipt of the complaint and direct the school board to submit, if applicable, any of the information under sub. (1m) (a).

118.134(1)(b) (b) Except as provided in sub. (1m), refer the complaint to the division of hearings and appeals for a contested case hearing. The division of hearings and appeals shall schedule a hearing on the referred complaint with reasonable promptness.

118.134(1m) (1m)

118.134(1m)(a)(a) The state superintendent may determine that no contested case hearing is necessary if, no later than 10 days after being notified of the receipt of the complaint, the school board submits evidence to the state superintendent that demonstrates all of the following:

118.134(1m)(a)2. 2. A federally recognized American Indian tribe that has historical ties to this state has entered into an agreement with the school board under which the tribe grants approval to the school board to refer to, depict, or portray the tribe or American Indians, in general, in a specific nickname, logo, or mascot or to use the name of the tribe or American Indians, in general, as a team name in the specific manner used by the school board.

118.134(1m)(a)3. 3. The use of the nickname, logo, mascot, or team name that has been approved by a tribe under subd. 2. is the use to which the school district resident objects in the complaint filed under sub. (1).

118.134(1m)(b) (b) If the state superintendent determines that a contested case hearing is not necessary, the state superintendent shall notify the school district resident who filed the complaint under sub. (1) and the school board of his or her decision in writing. A decision under this subdivision is subject to judicial review under ch. 227.

118.134(2) (2) At the hearing, the school district resident who filed the complaint under sub. (1) has the burden of proving by clear and convincing evidence that the use of the race-based nickname, logo, mascot, or team name promotes discrimination, pupil harassment, or stereotyping, as defined by the state superintendent by rule.

118.134(3) (3)

118.134(3)(a)(a) The division of hearings and appeals shall issue a decision and order within 45 days after the hearing. If the division of hearings and appeals finds that the use of the race-based nickname, logo, mascot, or team name does not promote discrimination, pupil harassment, or stereotyping, the division of hearings and appeals shall dismiss the complaint. Except as provided in pars. (b) and (d), if the division of hearings and appeals finds that the use of the race-based nickname, logo, mascot, or team name promotes discrimination, pupil harassment, or stereotyping, the division of hearings and appeals shall order the school board to terminate its use of the race-based nickname, logo, mascot, or team name within 12 months after issuance of the order.

118.134(3)(b) (b)

118.134(3)(b)1.1. In this paragraph, "extenuating circumstances" includes circumstances in which the costs of compliance with an order issued under par. (a) pose an undue financial burden on the school district and circumstances in which the work or the requirements for bidding a contract to complete the work required to bring the school district into compliance with the order issued under par. (a) cannot be completed within 12 months after the issuance of the order.

118.134(3)(b)2. 2.

118.134(3)(b)2.a.a. If, at the hearing under sub. (2) or after a decision and order have been issued under par. (a), the school board presents evidence to the division of hearings and appeals that extenuating circumstances render full compliance with the decision and order within 12 months after the issuance of that decision and order impossible or impracticable, the division of hearings and appeals may issue an order to extend the time within which the school board must terminate its use of the race-based nickname, logo, mascot, or team name. Except as provided in subd. 2. b., the extension may not exceed 24 months and shall apply only to those portions of the decision and order to which extenuating circumstances apply.

118.134(3)(b)2.b. b. The division of hearings and appeals may extend the time granted to a school board under subd. 2. a. if the school board presents evidence to the division of hearings and appeals that compliance with a portion of the decision and order issued under par. (a) may be accomplished through a regularly scheduled maintenance program and that the cost of compliance with that portion of the decision and order exceeds $5,000. The extension granted under this subd. 2. b. may not exceed 96 months and applies only to that portion of the decision and order with which compliance will be accomplished through the regularly scheduled maintenance program and that costs more than $5,000.

118.134(3)(c) (c) Decisions under this subsection are subject to judicial review under ch. 227. The venue for a proceeding to review a decision under this section is the circuit court in any county in which territory of the school district is located.

118.134(3)(d) (d) No school district is required to comply with a decision and order issued under this subsection before December 21, 2013, to terminate the use of a race-based nickname, logo, mascot, or team name.

118.134(3m) (3m) A pupil attending a public school in a nonresident school district under s. 118.51 may not file a complaint under sub. (1) in which the pupil objects to the use of a race-based nickname, logo, mascot, or team name by the school board of the nonresident school district.

118.134(3r) (3r) A school district may not be a member of an interscholastic athletic association that prohibits the use of a nickname, logo, mascot, or team name on the basis that the nickname, logo, mascot, or team name is race-based unless the use of the nickname, logo, mascot, or team name violates a decision and order issued under sub. (3) on or after December 21, 2013.

118.134(4) (4)

118.134(4)(a)(a) Except as provided in par. (b), the state superintendent shall promulgate rules necessary to implement and administer this section.

118.134(4)(b) (b) The state superintendent may not promulgate a rule that creates a presumption that a nickname, logo, mascot, or team name is race-based or promotes discrimination, pupil harassment, or stereotyping.

118.134(5) (5) Any school board that uses a race-based nickname, logo, mascot, or team name in violation of sub. (3) shall forfeit not less than $100 nor more than $1,000. Each day of use of the race-based nickname, logo, mascot, or team name in violation of sub. (3) constitutes a separate violation. The state superintendent may not assess or collect a forfeiture under this subsection for a use that violates a decision and order issued under sub. (3) before December 21, 2013.

118.134 History History: 2009 a. 250; 2011 a. 32; 2013 a. 115; s. 35.17 correction in (1) (b).



118.135 Eye examinations and evaluations.

118.135  Eye examinations and evaluations.

118.135(1) (1) Beginning in the 2002-03 school year, each school board and each charter school shall request each pupil entering kindergarten to provide evidence that the pupil has had his or her eyes examined by an optometrist licensed under ch. 449 or evaluated by a physician licensed under ch. 448.

118.135(2) (2) A pupil who complies with a request under sub. (1) shall provide evidence of an eye examination or evaluation by December 31 following the pupil's enrollment in kindergarten. The school board or charter school shall provide pupils with the form distributed by the department of safety and professional services under s. 440.03 (16) for that purpose.

118.135(3) (3) To the extent feasible, the medical examining board and the optometry examining board shall encourage physicians and optometrists, for the purpose of this section, to conduct free eye examinations or evaluations of pupils who are in financial need and do not have insurance coverage for eye examinations or evaluations.

118.135 History History: 2001 a. 16; 2011 a. 32.



118.14 Age of pupils; phase in of 4-year-old kindergarten.

118.14  Age of pupils; phase in of 4-year-old kindergarten.

118.14(1)(1) Except as provided in s. 120.12 (25):

118.14(1)(a) (a) No child may be admitted to a 4-year-old kindergarten unless he or she is 4 years old on or before September 1 in the year that he or she proposes to enter school.

118.14(1)(b) (b) No child may be admitted to a 5-year-old kindergarten unless he or she is 5 years old on or before September 1 in the year he or she proposes to enter school.

118.14(1)(c) (c) No child may be admitted to the 1st grade unless he or she is 6 years old, on or before September 1 in the year he or she proposes to enter school.

118.14(2) (2) A resident over 20 years of age may be admitted to school when in the judgment of the school board the resident will not interfere with the pupils of school age.

118.14(3) (3)

118.14(3)(a)(a) Except a provided in par. (b), if a school board establishes a 4-year-old kindergarten program, the program shall be available to all pupils eligible for the program under sub. (1) (a) or s. 120.12 (25).

118.14(3)(b) (b) A school board that was operating a 4-year-old kindergarten program in the 2007-08 school year that did not comply with par. (a) shall make a 4-year-old kindergarten program available to all pupils eligible for the program under sub. (1) (a) or s. 120.12 (25) by the beginning of the 2013-14 school year.

118.14 History History: 1977 c. 418, 429; 1983 a. 36; 1985 a. 29; 1997 a. 240; 2007 a. 226.



118.145 Admission to high school.

118.145  Admission to high school.

118.145(1) (1) The school board of a district operating high school grades shall determine the minimum standards for admission to high school.

118.145(2) (2) A certificate or diploma or other written evidence issued by a school board showing that the pupil has completed the course of study in the elementary grades of the school district in which the pupil resides shall entitle the pupil to admission to high school. Such certificate or diploma or a certified copy thereof or a certified copy of a list of graduates shall be filed with the school district clerk of the school district operating the high school.

118.145(3) (3) If the superintendent of a private school or of a tribal school files with the department the course of study for elementary grades prescribed by such school and if such course of study is substantially equivalent to the course of study prepared for elementary grades by the department, a certificate or diploma or other written evidence issued by the superintendent of the private school or tribal school showing that the pupil has completed such course of study shall entitle the pupil to admission to a public high school. The certificate or diploma or a certified copy thereof or a certified copy of a list of graduates shall be filed with the school district clerk of the school district operating the high school.

118.145(4) (4) The school board of a school district operating high school grades shall allow a pupil enrolled in a private school or a pupil enrolled in a tribal school, who has met the standards for admission to high school under sub. (1), to take up to 2 courses during each school semester if the pupil resides in the school district in which the public school is located and if the school board determines that there is sufficient space in the classroom.

118.145 History History: 1975 c. 39, 199; 1995 a. 27 s. 9145 (1); 1997 a. 27, 240; 2009 a. 302; 2013 a. 20.



118.15 Compulsory school attendance.

118.15  Compulsory school attendance.

118.15(1) (1)

118.15(1)(a)(a) Except as provided under pars. (b) to (d) and (g) and sub. (4), unless the child is excused under sub. (3) or has graduated from high school, any person having under control a child who is between the ages of 6 and 18 years shall cause the child to attend school regularly during the full period and hours, religious holidays excepted, that the public, private, or tribal school in which the child should be enrolled is in session until the end of the school term, quarter or semester of the school year in which the child becomes 18 years of age.

118.15(1)(am) (am) Except as provided under par. (d), unless the child is excused under sub. (3), any person having under his or her control a child who is enrolled in 5-year-old kindergarten shall cause the child to attend school regularly, religious holidays excepted, during the full period and hours that kindergarten is in session at the public or private school in which the child is enrolled until the end of the school term.

118.15(1)(b) (b) Upon the child's request of the school board and with the written approval of the child's parent or guardian, any child who is 16 years of age or over and a child at risk, as defined in s. 118.153 (1) (a), may attend, in lieu of high school or on a part-time basis, a technical college if the child and his or her parent or guardian agree, in writing, that the child will participate in a program leading to the child's high school graduation. The district board of the technical college district in which the child resides shall admit the child. Every technical college district board shall offer day class programs satisfactory to meet the requirements of this paragraph and s. 118.33 (3m) as a condition to the receipt of any state aid.

118.15(1)(c) (c)

118.15(1)(c)1.1. Upon the child's request and with the written approval of the child's parent or guardian, any child who is 16 years of age may be excused by the school board from regular school attendance if the child and his or her parent or guardian agree, in writing, that the child will participate in a program or curriculum modification under par. (d) leading to the child's high school graduation.

118.15(1)(c)2. 2. Upon the child's request and with the written approval of the child's parent or guardian, any child who is 17 years of age or over may be excused by the school board from regular school attendance if the child and his or her parent or guardian agree, in writing, that the child will participate in a program or curriculum modification under par. (d) leading to the child's high school graduation or leading to a high school equivalency diploma under s. 115.29 (4).

118.15(1)(c)3. 3. Prior to a child's admission to a program leading to the child's high school graduation or a high school equivalency program under par. (b) or subd. 1. or 2., the child, his or her parent or guardian, the school board and a representative of the high school equivalency program or program leading to the child's high school graduation shall enter into a written agreement. The written agreement shall state the services to be provided, the time period needed to complete the high school equivalency program or program leading to the child's high school graduation and how the performance of the pupil will be monitored. The agreement shall be monitored by the school board on a regular basis, but in no case shall the agreement be monitored less frequently than once per semester. If the school board determines that a child is not complying with the agreement, the school board shall notify the child, his or her parent or guardian and the high school equivalency program or program leading to the child's high school graduation that the agreement may be modified or suspended in 30 days.

118.15(1)(cm) (cm)

118.15(1)(cm)1.1. Upon the child's request and with the approval of the child's parent or guardian, any child who is 17 years of age or over shall be excused by the school board from regular school attendance if the child began a program leading to a high school equivalency diploma in a juvenile correctional facility, as defined in s. 938.02 (10p), a secured residential care center for children and youth, as defined in s. 938.02 (15g), a juvenile detention facility, as defined in s. 938.02 (10r), or a juvenile portion of a county jail, and the child and his or her parent or guardian agree under subd. 2. that the child will continue to participate in such a program. For purposes of this subdivision, a child is considered to have begun a program leading to a high school equivalency diploma if the child has received a passing score on a minimum of one of the 5 content area tests given under the general educational development test or has demonstrated under a course of study meeting the standards established under s. 115.29 (4) for the granting of a declaration of equivalency to high school graduation a level of proficiency in a minimum of one of the 5 content areas specified in s. 118.33 (1) (a) 1. that is equivalent to the level of proficiency that he or she would have attained if he or she had satisfied the requirements under s. 118.33 (1) (a) 1.

118.15(1)(cm)2. 2. Prior to the admission of a child under subd. 1. to a program leading to a high school equivalency diploma, the child, his or her parent or guardian, the school board and a representative of the agency providing the program shall enter into a written agreement. The agreement shall specify that the child is excused from regular school attendance while he or she is enrolled in the program and making progress toward completion of the program, or successfully completes the program. If the agency providing the program determines that the child is not making progress toward completion of the program, the agency shall notify the child and his or her parent or guardian that the agreement may be suspended within 30 days. If the agency suspends the agreement, the agency shall notify the child, his or her parent or guardian and the school board.

118.15(1)(cm)3. 3. If the program that the child wishes to attend is provided by a technical college district, the technical college district board shall admit the child.

118.15(1)(cm)4. 4. A child attending a program under this paragraph shall not be included in membership, as defined in s. 121.004 (5).

118.15(1)(cm)5. 5. The state superintendent shall grant a high school equivalency diploma to a child under this paragraph who completes the general educational development test with a passing score, as determined by the state superintendent, and completes the additional requirements determined by the state superintendent under s. 115.29 (4).

118.15(1)(d) (d) Any child's parent or guardian, or the child if the parent or guardian is notified, may request the school board, in writing, to provide the child with program or curriculum modifications, including but not limited to:

118.15(1)(d)1. 1. Modifications within the child's current academic program.

118.15(1)(d)2. 2. A school work training or work study program.

118.15(1)(d)3. 3. Enrollment in any alternative public school or program located in the school district in which the child resides.

118.15(1)(d)4. 4. Enrollment in any nonsectarian private school or program, or tribal school, located in the school district in which the child resides, which complies with the requirements of 42 USC 2000d. Enrollment of a child under this subdivision shall be pursuant to a contractual agreement under s. 121.78 (5) that provides for the payment of the child's tuition by the school district.

118.15(1)(d)5. 5. Homebound study, including nonsectarian correspondence courses or other courses of study approved by the school board or nonsectarian tutoring provided by the school in which the child is enrolled.

118.15(1)(d)6. 6. Enrollment in any public educational program located outside the school district in which the child resides. Enrollment of a child under this subdivision may be pursuant to a contractual agreement between school districts.

118.15(1)(dm) (dm) The school board shall render its decision, in writing, within 90 days of a request under par. (d), except that if the request relates to a child who has been evaluated by an individualized education program team under s. 115.782 and has not been recommended for special education, the school board shall render its decision within 30 days of the request. If the school board denies the request, the school board shall give its reasons for the denial.

118.15(1)(e) (e) Any decision made by a school board or a designee of the school board in response to a request for program or curriculum modifications under par. (d) shall be reviewed by the school board upon request of the child's parent or guardian. The school board shall render its determination upon review in writing, if the child's parent or guardian so requests.

118.15(1)(f) (f) At the beginning of each school term, the school board shall notify the pupils enrolled in the school district and their parents or guardians of the substance of pars. (d), (dm) and (e).

118.15(1)(g) (g) Paragraph (a) does not apply to a person having under control a child who is enrolled in a virtual charter school.

118.15(2) (2)

118.15(2)(a)(a) If the determination is made under sub. (1) (b) for a child to attend a technical college, the district board governing the technical college shall establish appropriate vocational and technical courses in accordance with s. 118.33 (3m) and the school board shall pay the technical college district board an amount calculated as follows:

118.15(2)(a)1. 1. Divide the number of credit hours of instruction scheduled by the technical college district for the pupil by 30.

118.15(2)(a)2. 2. Multiply the quotient under subd. 1. by the statewide average instructional cost for general education programs in the technical college system in the previous school year, as determined by the technical college system board.

118.15(2)(a)3. 3. Multiply the quotient under subd. 1. by any additional costs associated with direct student support services, as determined jointly by the state superintendent and the state director of the technical college system.

118.15(2)(a)4. 4. Add the product under subd. 2. to the product under subd. 3.

118.15(2)(c) (c) Pupils attending a technical college under this subsection may receive general education subjects at the technical college. Payments by the school district under par. (a) shall be deemed costs of operation and maintenance.

118.15(2)(d) (d) Transportation, or board and lodging under s. 121.57 (1) (a), for pupils attending a technical college under this subsection shall be provided by the school district, and state aids shall be paid therefor, on the same basis as is transportation for pupils attending high school.

118.15(3) (3) This section does not apply to:

118.15(3)(a) (a) Any child who is excused by the school board because the child is temporarily not in proper physical or mental condition to attend a school program but who can be expected to return to a school program upon termination or abatement of the illness or condition. The school attendance officer may request the parent or guardian of the child to obtain a written statement from a licensed physician, dentist, chiropractor, optometrist, psychologist, physician assistant, or nurse practitioner, as defined in s. 255.06 (1) (d), or certified advanced practice nurse prescriber or Christian Science practitioner living and residing in this state, who is listed in the Christian Science Journal, as sufficient proof of the physical or mental condition of the child. An excuse under this paragraph shall be in writing and shall state the time period for which it is valid, not to exceed 30 days.

118.15(3)(b) (b) Any child excused by the school board in accordance with the school board's written attendance policy under s. 118.16 (4) and with the written approval of the child's parent or guardian. The child's truancy, discipline or school achievement problems or disabilities as described in s. 115.76 (5) may not be used as the reason for an excuse under this paragraph. The excuse shall be in writing and shall state the time period for which it is effective, not to extend beyond the end of the current school year.

118.15(3)(c) (c) Any child excused in writing by his or her parent or guardian before the absence. The school board shall require a child excused under this paragraph to complete any course work missed during the absence. A child may not be excused for more than 10 days in a school year under this paragraph.

118.15(3)(d) (d) Any child excused in writing by his or her parent or guardian and by the principal of the school that the child attends for the purpose of serving as an election official under s. 7.30 (2) (am). A principal may not excuse a child under this paragraph unless the child has at least a 3.0 grade point average or the equivalent. The principal shall allow the child to take examinations and complete course work missed during the child's absences under this paragraph. The principal shall promptly notify the municipal clerk or the board of election commissioners of the municipality that appointed the child as an election official if the child ceases to be enrolled in school or if the child no longer has at least a 3.0 grade point average or the equivalent.

118.15(4) (4) Instruction in a home-based private educational program that meets all of the criteria under s. 118.165 (1) may be substituted for attendance at a public or private school.

118.15(4m) (4m) No school board, board of control of a cooperative educational service agency or county children with disabilities education board, or person employed by a school board, cooperative educational service agency or county children with disabilities education board, may in any manner compel a pregnant girl to withdraw from her educational program.

118.15(5) (5)

118.15(5)(a)(a)

118.15(5)(a)1.1. Except as provided under par. (b) or if a person has been found guilty of a misdemeanor under s. 948.45, whoever violates this section may be penalized as follows, if evidence has been provided by the school attendance officer that the activities under s. 118.16 (5) have been completed or were not required to be completed as provided in s. 118.16 (5m):

118.15(5)(a)1.a. a. For the first offense, by a fine of not more than $500 or imprisonment for not more than 30 days or both.

118.15(5)(a)1.b. b. For a 2nd or subsequent offense, by a fine of not more than $1,000 or imprisonment for not more than 90 days or both.

118.15(5)(a)2. 2. The court may require a person who is subject to subd. 1. to perform community service work for a public agency or a nonprofit charitable organization in lieu of the penalties specified under subd. 1. Any organization or agency to which a defendant is assigned pursuant to an order under this subdivision acting in good faith has immunity from any civil liability in excess of $25,000 for any act or omission by or impacting on the defendant.

118.15(5)(am) (am) The court may order any person who violates this section to participate in counseling at the person's own expense or to attend school with his or her child, or both.

118.15(5)(b) (b)

118.15(5)(b)1.1. Paragraph (a) does not apply to a person who has under his or her control a child who has been sanctioned under s. 49.26 (1) (h).

118.15(5)(b)2. 2. In a prosecution under par. (a), if the defendant proves that he or she is unable to comply with the law because of the disobedience of the child, the action shall be dismissed and the child shall be referred to the court assigned to exercise jurisdiction under chs. 48 and 938.

118.15 History History: 1971 c. 40, 125, 154; 1973 c. 89, 243, 319, 332; 1975 c. 39, 199; 1979 c. 221, 298, 300, 355; 1981 c. 20; 1983 a. 512; 1985 a. 29; 1987 a. 36, 285, 399; 1989 a. 31, 336; 1991 a. 39; 1993 a. 223, 399; 1995 a. 27 s. 3945, 9145 (1); 1995 a. 77, 225; 1997 a. 27, 164, 205, 239; 2001 a. 109; 2005 a. 344; 2007 a. 222; 2009 a. 41, 302; 2011 a. 161.

118.15 Annotation Compelling Amish parents to send their children to high school infringed upon their religious liberties. State v. Yoder, 49 Wis. 2d 430, 182 N.W.2d 539 (1971). Affirmed, 406 U.S. 205 (1972).

118.15 Annotation A city is not liable for a failure to enforce the school attendance laws for damages resulting from an assault by truants. Riemer v. Crayton, 57 Wis. 2d 755 (1973).

118.15 Annotation A refusal, on religious grounds, to send children to school was a personal, philosophical choice by parents, rather than a protected religious expression. State v. Kasuboski, 87 Wis. 2d 407, 275 N.W.2d 101 (Ct. App. 1978).

118.15 Annotation This section permits VTAE [now technical college] instructors to teach a limited number of courses to public school students, under certain circumstances, without department of public instruction certification. Green Bay Education Association v. DPI, 154 Wis. 2d 655, 453 N.W.2d 915 (Ct. App. 1990).

118.15 AnnotationThis section is not unconstitutionally vague. State v. White, 180 Wis. 2d 203, 509 N.W.2d 434 (Ct. App. 1993).

118.15 Annotation A dispositional order, based solely upon habitual truancy, cannot endure beyond the school term during which the juvenile reaches 18 years of age. State v. Jeremiah C. 2003 WI App 40, 260 Wis. 2d 359, 659 N.W.2d 193, 02-1740.

118.15 Annotation The trial court erred in ruling that this section requires a conviction under sub. (5) (a) before sub. (5) (b) is triggered. The disobedience exception in sub. (5) (b) 2. was an affirmative defense to the charge here and should have been presented to the fact-finder during the trial for resolution. State v. McGee, 2005 WI App 97, 281 Wis. 2d 756, 698 N.W.2d 850, 04-1005.

118.15 Annotation The Amish and compulsory school attendance. 1971 WLR 832.



118.153 Children at risk of not graduating from high school.

118.153  Children at risk of not graduating from high school.

118.153(1)(1) In this section:

118.153(1)(a) (a) "Children at risk" means pupils in grades 5 to 12 who are at risk of not graduating from high school because they are dropouts or are 2 or more of the following:

118.153(1)(a)1m. 1m. One or more years behind their age group in the number of high school credits attained.

118.153(1)(a)2. 2. Two or more years behind their age group in basic skill levels.

118.153(1)(a)2m. 2m. Habitual truants, as defined in s. 118.16 (1) (a).

118.153(1)(a)3. 3. Parents.

118.153(1)(a)4. 4. Adjudicated delinquents.

118.153(1)(a)5. 5. Eighth grade pupils whose score in each subject area on the examination administered under s. 118.30 (1m) (am) 1. was below the basic level, 8th grade pupils who failed the examination administered under s. 118.30 (1m) (am) 2., and 8th grade pupils who failed to be promoted to the 9th grade.

118.153(1)(b) (b) "Dropout" means a child who ceased to attend school, does not attend a public, private, or tribal school, technical college, or home-based private educational program on a full-time basis, has not graduated from high school, and does not have an acceptable excuse under s. 118.15 (1) (b) to (d) or (3).

118.153(2) (2)

118.153(2)(a)(a) Every school board shall identify the children at risk who are enrolled in the school district and annually by August 15 develop a plan describing how the school board will meet their needs.

118.153(2)(b) (b) If in the previous school year a school district had 30 or more dropouts or a dropout rate exceeding 5% of its total high school enrollment, the school board may apply to the state superintendent for aid under this section.

118.153(3) (3)

118.153(3)(a)(a)

118.153(3)(a)1.1. Every school board that applies for aid under sub. (2) (b) shall make available to the children at risk enrolled in the school district a program for children at risk.

118.153(3)(a)2. 2. Upon request of a pupil who is a child at risk or the pupil's parent or guardian, a school board described under subd. 1. shall enroll the pupil in the program for children at risk. If the school board makes available more than one program for children at risk, the school board shall enroll the pupil in the program selected by the pupil's parent or guardian if the pupil meets the prerequisites for that program. If there is no space in that program for the pupil, the school board of the school district operating under ch. 119 shall place the pupil's name on a waiting list for that program and offer the pupil another program for children at risk until space in the requested program becomes available.

118.153(3)(b) (b) A program for children at risk shall be designed to allow the pupils enrolled to meet high school graduation requirements under s. 118.33. The school board of the school district operating under ch. 119 shall ensure that there are at least 30 pupils and no more than 250 pupils in each program and that a separate administrator or teacher is in charge of each program.

118.153(3)(c) (c)

118.153(3)(c)1.1. Each school board shall identify appropriate private, nonprofit, nonsectarian agencies located in the school district or within 5 miles of the boundaries of the school district to meet the requirements under pars. (a) and (b) for the children at risk enrolled in the school district.

118.153(3)(c)2. 2. The school board may contract with the agencies identified under subd. 1. for the children at risk enrolled in the school district if the school board determines that the agencies can adequately serve such children.

118.153(3)(c)3. 3. The school board shall pay each contracting agency, for each full-time equivalent pupil served by the agency, an amount equal to at least 80% of the average per pupil cost for the school district.

118.153(4) (4)

118.153(4)(a)(a) Annually in August, a school board that applied for aid under this section in the previous school year shall submit a report to the state superintendent. The report shall include only information about the pupils enrolled in a program for children at risk in the previous school year that is necessary for the state superintendent to determine the number of pupils who achieved each of the objectives under par. (c).

118.153(4)(b) (b) Upon receipt of a school board's annual report under par. (a) the state superintendent shall pay to the school district from the appropriation under s. 20.255 (2) (bc), for each pupil enrolled in a program for children at risk who achieved at least 3 of the objectives under par. (c) in the previous school year, additional state aid in an amount equal to 10% of the school district's average per pupil aids provided under s. 20.835 (7) (a), 1991 stats., and s. 20.255 (2) (ac) in the previous school year.

118.153(4)(c) (c)

118.153(4)(c)1.1. The pupil's attendance rate was at least 70%.

118.153(4)(c)2. 2. The pupil remained in school.

118.153(4)(c)3. 3. The pupil, if a high school senior, received a high school diploma.

118.153(4)(c)4. 4. The pupil earned at least 4.5 academic credits or a prorated number of credits if the pupil was enrolled in the program for less than the entire school year.

118.153(4)(c)5. 5. The pupil has demonstrated, on standardized tests or other appropriate measures, a gain in reading and mathematics commensurate with the duration of his or her enrollment in the program.

118.153(4)(e) (e) If the appropriation under s. 20.255 (2) (bc) in any fiscal year is insufficient to pay the full amount of aid under par. (b), state aid payments shall be prorated among the school districts entitled to such aid.

118.153(5) (5)

118.153(5)(a)(a) In this subsection:

118.153(5)(a)1. 1. "Alternative school" means a public school that has at least 30 pupils and no more than 250 pupils, has a separate administrator or teacher in charge of the school and offers a nontraditional curriculum.

118.153(5)(a)2. 2. "School within a school" means a school that has at least 30 pupils and no more than 250 pupils, has a separate administrator or teacher in charge of the school and is housed in a space specifically dedicated to it in a public school.

118.153(5)(b) (b) Subject to sub. (3) (c) 3., a school board receiving funds under this section shall provide a specific sum to each program for children at risk in which pupils enrolled in the school district are enrolled based on the ability of the program to meet the objectives under sub. (4) (c).

118.153(5)(c) (c) A school board receiving funds under this section shall give preference in allocating those funds to programs for children at risk provided by alternative schools, charter schools, schools within schools and agencies identified under sub. (3) (c) 1.

118.153(7) (7) The state superintendent shall promulgate rules to implement and administer this section. The rules shall not be overly restrictive in defining approved programs and shall not serve to exclude programs that have demonstrated success in meeting the needs of children at risk.

118.153 History History: 1985 a. 29, 332; 1987 a. 27; 1989 a. 31, 336; 1991 a. 39, 196; 1993 a. 16, 341, 399, 491; 1995 a. 27 s. 9145 (1); 1997 a. 27, 113; 1999 a. 9, 123; 2003 a. 33; 2005 a. 25; 2009 a. 302; 2011 a. 32; 2013 a. 8.



118.155 Released time for religious instruction.

118.155  Released time for religious instruction.

118.155(1)(1) Any school board shall, without approval of the state superintendent, permit pupils with written permission of a parent or guardian to be absent from school at least 60 minutes but not more than 180 minutes per week to obtain religious instruction outside the school during the required school period. The supervisor of such religious instruction shall report monthly, to the principal of the school regularly attended, the names of the pupils who attended such weekly religious instruction. The school board may deny the privilege of released time to pupils who absent themselves from such religious instruction after requesting the privilege. The time period, or periods, allotted for the pupil to be absent from school for the purpose of religious instruction shall be determined by the school board.

118.155(2) (2) Any transportation to religious instruction or from religious instruction to the public school shall be the responsibility of the parents or of the organization sponsoring the religious instruction.

118.155(3) (3) The school district shall be released from all liability for a pupil who is absent from school in accordance with sub. (1).

118.155 History History: 1973 c. 161; 1995 a. 27 s. 9145 (1); 1997 a. 27.

118.155 AnnotationThe constitutionality of this section is upheld. Holt v. Thompson, 66 Wis. 2d 659, 225 N.W.2d 678 (1975).



118.16 School attendance enforcement.

118.16  School attendance enforcement.

118.16(1) (1) In this section:

118.16(1)(a) (a) "Habitual truant" means a pupil who is absent from school without an acceptable excuse under sub. (4) and s. 118.15 for part or all of 5 or more days on which school is held during a school semester.

118.16(1)(b) (b) "School attendance officer" means an employee designated by the school board to deal with matters relating to school attendance and truancy. "School attendance officer" does not include an individual designated under sub. (2m) (a) to take into custody a child who is absent from school without an acceptable excuse under s. 118.15 unless that individual has also been designated by the school board to deal with matters relating to school attendance and truancy.

118.16(1)(c) (c) "Truancy" means any absence of part or all of one or more days from school during which the school attendance officer, principal or teacher has not been notified of the legal cause of such absence by the parent or guardian of the absent pupil, and also means intermittent attendance carried on for the purpose of defeating the intent of s. 118.15.

118.16(1m) (1m) The period during which a pupil is absent from school due to a suspension or expulsion under s. 120.13 or 119.25 is neither an absence without an acceptable excuse for the purposes of sub. (1) (a) nor an absence without legal cause for the purposes of sub. (1) (c).

118.16(2) (2) The school attendance officer:

118.16(2)(a) (a) Shall determine daily which pupils enrolled in the school district are absent from school and whether that absence is excused under s. 118.15.

118.16(2)(c) (c) Except as provided under pars. (cg) and (cr), shall notify the parent or guardian of a child who has been truant of the child's truancy and direct the parent or guardian to return the child to school no later than the next day on which school is in session or to provide an excuse under s. 118.15. The notice under this paragraph shall be given before the end of the 2nd school day after receiving a report of an unexcused absence. The notice may be made by personal contact, mail or telephone call of which a written record is kept, except that notice by personal contact or telephone call shall be attempted before notice by mail may be given.

118.16(2)(cg) (cg) Shall notify the parent or guardian of a child who is a habitual truant, by registered or certified mail, when the child initially becomes a habitual truant. The notice shall include all of the following:

118.16(2)(cg)1. 1. A statement of the parent's or guardian's responsibility, under s. 118.15 (1) (a) and (am), to cause the child to attend school regularly.

118.16(2)(cg)2. 2. A statement that the parent, guardian or child may request program or curriculum modifications for the child under s. 118.15 (1) (d) and that the child may be eligible for enrollment in a program for children at risk under s. 118.153 (3).

118.16(2)(cg)3. 3. A request that the parent or guardian meet with appropriate school personnel to discuss the child's truancy. The notice shall include the name of the school personnel with whom the parent or guardian should meet, a date, time and place for the meeting and the name, address and telephone number of a person to contact to arrange a different date, time or place. The date for the meeting shall be within 5 school days after the date that the notice is sent, except that with the consent of the child's parent or guardian the date for the meeting may be extended for an additional 5 school days.

118.16(2)(cg)4. 4. A statement of the penalties, under s. 118.15 (5), that may be imposed on the parent or guardian if he or she fails to cause the child to attend school regularly as required under s. 118.15 (1) (a) and (am).

118.16(2)(cr) (cr) After the notice required under par. (cg) has been given, shall notify the parent or guardian of a habitual truant of the habitual truant's unexcused absences as provided in the plan under s. 118.162 (4) (a). After the notice required under par. (cg) has been given, par. (c) does not apply.

118.16(2)(d) (d) May visit any place of employment in the school district to ascertain whether any minors are employed there contrary to law. The officer shall require that school certificates and lists of minors who are employed there be produced for inspection, and shall report all cases of illegal employment to the proper school authorities and to the department of workforce development.

118.16(2)(e) (e) Except as provided in par. (f), shall have access to information regarding the attendance of any child between the ages of 6 and 18 who is a resident of the school district or who claims or is claimed to be in attendance at a private school located in the school district.

118.16(2)(f) (f) Shall request information regarding the attendance of any child between the ages of 6 and 18 who is a resident of the school district and who claims or is claimed to be in attendance at a tribal school, or who is not a resident of the school district and who claims or is claimed to be in attendance at a tribal school located in the school district.

118.16(2m) (2m)

118.16(2m)(a)(a) A school district administrator may designate any of the following individuals to take a child who resides in the school district and who is absent from school without an acceptable excuse under s. 118.15 into custody under s. 938.19 (1m):

118.16(2m)(a)1. 1. An employee of the school district who is directly involved in the provision of educational programs to the truant child.

118.16(2m)(a)2. 2. An employee of the school district who is directly involved in the provision of a modified program or curriculum under s. 118.15 (1) (d), a program for children at risk under s. 118.153 or an alternative educational program under s. 119.82 or any other alternative educational program to children who attend the school attended by the truant child, if the school district administrator believes that the program or curriculum may be appropriate for the truant child.

118.16(2m)(a)3. 3. A school social worker employed by the school district who provides services to children attending the school attended by the truant child, if the school district administrator believes that the services provided by the social worker may be appropriate for the truant child.

118.16(2m)(a)4. 4. An employee of a social services agency who is directly involved in the provision of social services to the truant child or the child's family.

118.16(2m)(a)5. 5. A school attendance officer, but only if the school attendance officer meets the criteria specified in subds. 1., 2. or 3.

118.16(2m)(b) (b) A designation under par. (a) shall be in writing and shall specifically identify the child whom the individual is authorized to take into custody.

118.16(2m)(c) (c) A school district administrator may not designate an individual under par. (a) unless the individual agrees to the designation in writing.

118.16(2m)(d) (d) A school district administrator who makes a designation under par. (a) shall provide each individual so designated with an identification card of a form determined by the school board. The designee shall carry the identification card on his or her person at all times while the designee is on official duty under s. 938.19 (1m) and shall exhibit the identification card to any person to whom the designee represents himself or herself as a person authorized to take a child into custody under s. 938.19 (1m).

118.16(2m)(e) (e) A school district administrator who makes a designation under par. (a) or the individual designated under par. (a) shall immediately attempt to notify, by personal contact or telephone call, the child's parent, guardian and legal custodian that the designation has been made and that the child may be taken into custody under s. 938.19 (1m). The school district administrator, or the designee, is not required to notify a parent, guardian or legal custodian under this paragraph if the parent, guardian or legal custodian is the person who requested that the child be taken into custody under s. 938.19 (1m).

118.16(3) (3) All private schools shall keep a record containing the information required under ss. 115.30 (2) and 120.18. The record shall be open to the inspection of school attendance officers at all reasonable times. When called upon by any school attendance officer, the school shall furnish, on forms supplied by the school attendance officer, the information required under ss. 115.30 (2) and 120.18 in regard to any child between the ages of 6 and 18 who is a resident of the school district or who claims or is claimed to be in attendance at the school.

118.16(4) (4)

118.16(4)(a)(a) The school board shall establish a written attendance policy specifying the reasons for which pupils may be permitted to be absent from a public school under s. 118.15 and shall require the teachers employed in the school district to submit to the school attendance officer daily attendance reports on all pupils under their charge.

118.16(4)(b) (b) No public school may deny a pupil credit in a course or subject solely because of the pupil's unexcused absences or suspensions from school. The attendance policy under par. (a) shall specify the conditions under which a pupil may be permitted to take examinations missed during absences, other than suspensions, and the conditions under which a pupil shall be permitted to take any quarterly, semester or grading period examinations and complete any course work missed during a period of suspension.

118.16(4)(c) (c) The school board may establish policies which provide that as a consequence of a pupil's truancy the pupil may be assigned to detention or to a supervised, directed study program. The program need not be held during the regular school day. The policies under this paragraph shall specify the conditions under which credit may be given for work completed during the period of detention or assignment to a supervised, directed study program. A pupil shall be permitted to take any examinations missed during a period of assignment to a supervised, directed study program.

118.16(4)(cm) (cm)

118.16(4)(cm)1.1. The school board may establish policies which provide that a pupil of an age eligible for high school enrollment in the school district, as determined by the school board, may be assigned to a period of assessment as a consequence of the pupil's truancy or upon the pupil's return to school from placement in a correctional facility, mental health treatment facility, alcohol and other drug abuse treatment facility or other out-of-school placement. The policies shall specify the conditions under which a pupil may participate in the assessment without being in violation of s. 118.15 and the maximum length of time that a pupil may be assigned to an assessment period.

118.16(4)(cm)2. 2. A school board may not assign a pupil to an assessment period without the written approval of the pupil's parent or guardian. A school board may not assign a pupil to an assessment period for longer than the time necessary to complete the assessment and place the pupil in an appropriate education program or 8 weeks, whichever is less. A school board may not assign a pupil to an assessment period more than once and may not assign a pupil to an assessment period if the school district has an alternative education program, as defined in s. 115.28 (7) (e) 1., available for the pupil that is appropriate for the pupil's needs. An assessment need not be conducted during the regular school day.

118.16(4)(cm)3. 3. The goals of an assessment period are to develop an educational plan for the pupil, implement an appropriate transitional plan and facilitate the pupil's placement in an education program in which the pupil will be able to succeed. The school board shall provide pupils who are assigned to an assessment period with information on other education programs that the school district or other community providers have available for the pupil. The assessment may include any of the following new or previously completed activities:

118.16(4)(cm)3.a. a. An assessment for problems with alcohol or other drugs.

118.16(4)(cm)3.b. b. An assessment of individual educational needs.

118.16(4)(cm)3.c. c. An assessment of whether the pupil is encountering problems in the community or at home that require intervention by a social worker.

118.16(4)(cm)3.d. d. A vocational assessment, which may include career counseling.

118.16(4)(cm)3.e. e. A medical assessment.

118.16(4)(d) (d) The school board shall provide each pupil enrolled in the public schools in the district with a copy of the policies established under this subsection and shall file a copy of the policies in each school in the district. In addition, the school board shall make copies available upon request.

118.16(4)(e) (e) Except as provided under s. 119.55, a school board may establish one or more youth service centers for the counseling of children who are taken into custody under s. 938.19 (1) (d) 10. for being absent from school without an acceptable excuse under s. 118.15.

118.16(5) (5) Except as provided in sub. (5m), before any proceeding may be brought against a child under s. 938.13 (6) for habitual truancy or under s. 938.125 (2) or 938.17 (2) for a violation of an ordinance enacted under s. 118.163 (2) or against the child's parent or guardian under s. 118.15 for failure to cause the child to attend school regularly, the school attendance officer shall provide evidence that appropriate school personnel in the school or school district in which the child is enrolled have, within the school year during which the truancy occurred, done all of the following:

118.16(5)(a) (a) Met with the child's parent or guardian to discuss the child's truancy or attempted to meet with the child's parent or guardian and received no response or were refused.

118.16(5)(b) (b) Provided an opportunity for educational counseling to the child to determine whether a change in the child's curriculum would resolve the child's truancy and have considered curriculum modifications under s. 118.15 (1) (d).

118.16(5)(c) (c) Evaluated the child to determine whether learning problems may be a cause of the child's truancy and, if so, have taken steps to overcome the learning problems, except that the child need not be evaluated if tests administered to the child within the previous year indicate that the child is performing at his or her grade level.

118.16(5)(d) (d) Conducted an evaluation to determine whether social problems may be a cause of the child's truancy and, if so, have taken appropriate action or made appropriate referrals.

118.16(5m) (5m) Subsection (5) (a) does not apply if a meeting under sub. (2) (cg) 3. is not held within 10 school days after the date that the notice under sub. (2) (cg) is sent. Subsection (5) (b), (c) and (d) does not apply if the school attendance officer provides evidence that appropriate school personnel were unable to carry out the activity due to the child's absences from school.

118.16(6) (6)

118.16(6)(a)(a) If the school attendance officer receives evidence that activities under sub. (5) have been completed or were not required to be completed as provided in sub. (5m), the school attendance officer may do any of the following:

118.16(6)(a)1. 1. File information on any child who continues to be truant with the court assigned to exercise jurisdiction under chs. 48 and 938 in accordance with s. 938.24. Filing information on a child under this subdivision does not preclude concurrent prosecution of the child's parent or guardian under s. 118.15 (5).

118.16(6)(a)2. 2. Refer the child to a teen court program if all of the following conditions apply:

118.16(6)(a)2.a. a. The chief judge of the judicial administrative district has approved a teen court program established in the child's county of residence and has authorized the school attendance officer to refer children to the teen court program and the school attendance officer determines that participation in the teen court program will likely benefit the child and the community.

118.16(6)(a)2.b. b. The child and the child's parent, guardian and legal custodian consent to the child's participation in the teen court program.

118.16(6)(a)2.c. c. The child has not successfully completed participation in a teen court program during the 2 years before the date on which the school attendance officer received evidence that activities under sub. (5) have been completed or were not completed due to the child's absence from school as provided in sub. (5m).

118.16(6)(b) (b) If a child who is referred to a teen court program under par. (a) 2. is not eligible for participation in the teen court program or does not successfully complete participation in the teen court program, the person administering the teen court program shall file information on the child with the court assigned to exercise jurisdiction under chs. 48 and 938 in accordance with s. 938.24. Filing information on a child under this paragraph does not preclude concurrent prosecution of the child's parent or guardian under s. 118.15 (5).

118.16(7) (7) Any school district administrator, principal, teacher or school attendance officer who violates this section shall forfeit not less than $5 nor more than $25.

118.16 History History: 1971 c. 164 s. 85; 1975 c. 39; 1979 c. 221, 298; 1985 a. 211; 1987 a. 285; 1993 a. 16, 56, 334, 339, 491; 1995 a. 27 ss. 3947, 9130 (4), 9145 (1); 1995 a. 77; 1997 a. 3, 27, 205, 239; 1999 a. 9; 2001 a. 107; 2005 a. 122; 2009 a. 41, 302.

118.16 Annotation A court must consider evidence under sub. (5) prior to entering a finding of contempt based on truancy from school. T. J. N. v. Winnebago County Social Services Dept. 141 Wis. 2d 838, 416 N.W.2d 632 (Ct. App. 1987).

118.16 Annotation Sub. (5) does not limit a court's discretion in setting school attendance requirements in a dispositional order for a delinquent juvenile and in imposing sanctions if the order is violated. By its terms, sub. (5) is limited to children who are habitual truants and therefore in need of protection and services. State v. Jason R.N. 201 Wis. 2d 646, 549 N.W.2d 752 (Ct. App. 1996), 95-1728.

118.16 Annotation When under school board policy a suspension is not an excused absence, an absence as a result of the suspension is not an "acceptable excuse" under sub. (1) (a) or "legal cause" under sub. (1) (c) and may result in a finding of habitual truancy. State v. Isaac, 220 Wis. 2d 251, 582 N.W.2d 476 (Ct. App. 1998), 97-1611.



118.162 Truancy committee and plan.

118.162  Truancy committee and plan.

118.162(1) (1) At least once every 4 years, in each county, the school district administrator of the school district which contains the county seat designated under s. 59.05, or his or her designee, shall convene a committee to review and make recommendations to the school boards of all of the school districts in the county on revisions to the school districts' truancy plans under sub. (4m). The committee shall consist of the following members:

118.162(1)(a) (a) A representative from each school district in the county, designated by the school board of the school district that he or she represents, who may be a school board member, school administrator, teacher, pupil services professional or parent of a child enrolled in the school district. If the territory of a school district lies in more than one county, the school district shall have a representative on the committee for the county in which the largest portion of the school district's equalized valuation is located.

118.162(1)(am) (am) A representative from each tribal school in the county, designated by the governing body of the tribal school that he or she represents, who may be a member of the tribal school governing body, school administrator, teacher, pupil services professional, or parent of a child enrolled in that tribal school.

118.162(1)(b) (b) A representative of the office of the district attorney, designated by the district attorney.

118.162(1)(c) (c) A representative of the sheriff's department, designated by the sheriff.

118.162(1)(d) (d) A representative of the local law enforcement agency, other than the sheriff's department, with jurisdiction over the county seat, designated by the chief administrative officer of the law enforcement agency.

118.162(1)(e) (e) A representative of the circuit court for the county, designated by the chief judge of the judicial administrative district.

118.162(1)(f) (f) A representative of the county department of social services under s. 46.22, designated by the county social services director, or, if the duties of the department under s. 46.22 have been transferred to a department under s. 46.23, a representative of the county department of human services under s. 46.23, designated by the county human services director.

118.162(1)(g) (g) A representative of the juvenile court intake unit, designated by the county social services director, or, if the duties of the department under s. 46.22 have been transferred to a department under s. 46.23, designated by the county human services director, or designated by the chief judge of the judicial administrative district.

118.162(1)(h) (h) If a county department of human services has not been established under s. 46.23, a representative of a county department established under s. 51.42 or 51.437, designated by the director of the department established under s. 51.42 or 51.437.

118.162(1)(i) (i) Any other member as determined by the committee.

118.162(1)(j) (j) A parent of a pupil enrolled in a private school, who resides in a school district in the county, designated by the county board.

118.162(1)(k) (k) A parent of a pupil enrolled in a public school, who resides in a school district in the county, designated by the county board.

118.162(1)(L) (L) A parent of a pupil enrolled in a home-based private educational program, who resides in a school district in the county, designated by the county board.

118.162(1)(m) (m) A parent of a pupil enrolled in a tribal school located in the county, who resides in the county, designated by the county board.

118.162(2) (2) The district attorney representative on the committee shall participate in reviewing and developing any recommendations regarding revisions to the portions of the school districts' plans under sub. (4) (e).

118.162(3) (3) The committee shall write a report to accompany the recommendations under sub. (1). The report shall include a description of the factors that contribute to truancy in the county and a description of any state statutes, municipal ordinances or school, social services, law enforcement, district attorney, court or other policies that contribute to or inhibit the response to truancy in the county. A copy of the report shall be submitted to each of the entities identified in sub. (1) (b) to (h) and any other entity designating members on the committee under sub. (1) (i).

118.162(4) (4) Not later than September 1, 1989, each school board shall adopt a truancy plan which shall include all of the following:

118.162(4)(a) (a) Procedures to be followed for notifying the parents or guardians of the unexcused absences of habitual truants under s. 118.16 (2) (cr) and for meeting and conferring with such parents or guardians.

118.162(4)(b) (b) Plans and procedures for identifying truant children of all ages and returning them to school, including the identity of school personnel to whom a truant child shall be returned.

118.162(4)(c) (c) Methods to increase and maintain public awareness of and involvement in responding to truancy within the school district.

118.162(4)(d) (d) The immediate response to be made by school personnel when a truant child is returned to school.

118.162(4)(e) (e) The types of truancy cases to be referred to the district attorney for the filing of information under s. 938.24 or prosecution under s. 118.15 (5) and the time periods within which the district attorney will respond to and take action on the referrals.

118.162(4)(f) (f) Plans and procedures to coordinate the responses to the problems of habitual truants, as defined under s. 118.16 (1) (a), with public and private social services agencies.

118.162(4)(g) (g) Methods to involve the truant child's parent or guardian in dealing with and solving the child's truancy problem.

118.162(4m) (4m) At least once every 2 years, each school board shall review and, if appropriate, revise the truancy plan adopted by the school board under sub. (4).

118.162 History History: 1987 a. 285; 1995 a. 77, 201; 1997 a. 239; 2009 a. 302.



118.163 Municipal truancy and school dropout ordinances.

118.163  Municipal truancy and school dropout ordinances.

118.163(1)(1) In this section:

118.163(1)(a) (a) "Dropout" has the meaning given in s. 118.153 (1) (b).

118.163(1)(b) (b) "Habitual truant" has the meaning given in s. 118.16 (1) (a).

118.163(1)(c) (c) "Operating privilege" has the meaning given in s. 340.01 (40).

118.163(1)(d) (d) "Truant" means a pupil who is absent from school without an acceptable excuse under ss. 118.15 and 118.16 (4) for part or all of any day on which school is held during a school semester.

118.163(1m) (1m) A county, city, village or town may enact an ordinance prohibiting a person under 18 years of age from being a truant. The ordinance shall provide which of the following dispositions are available to the court:

118.163(1m)(a) (a) An order for the person to attend school.

118.163(1m)(b) (b) A forfeiture of not more than $50 plus costs for a first violation, or a forfeiture of not more than $100 plus costs for any 2nd or subsequent violation committed within 12 months of a previous violation, subject to s. 938.37 and subject to a maximum cumulative forfeiture amount of not more than $500 for all violations committed during a school semester. All or part of the forfeiture plus costs may be assessed against the person, the parents or guardian of the person, or both.

118.163(1m)(c) (c) An order for the person to report to a youth report center after school, in the evening, on weekends, on other nonschool days, or at any other time that the person is not under immediate adult supervision, for participation in the social, behavioral, academic, community service, and other programming of the center as described in s. 938.342 (1d) (c).

118.163(2) (2) A county, city, village or town may enact an ordinance prohibiting a person under 18 years of age from being a habitual truant. The ordinance shall provide which of the following dispositions are available to the court:

118.163(2)(a) (a) Suspension of the person's operating privilege for not less than 30 days nor more than one year. The court may take possession of any suspended license. If the court takes possession of a license, it shall destroy the license. The court shall forward to the department of transportation a notice stating the reason for and the duration of the suspension.

118.163(2)(b) (b) An order for the person to participate in counseling or a supervised work program or other community service work as described in s. 938.34 (5g). The costs of any such counseling, supervised work program or other community service work may be assessed against the person, the parents or guardian of the person, or both. Any county department of human services or social services, community agency, public agency or nonprofit charitable organization administering a supervised work program or other community service work to which a person is assigned pursuant to an order under this paragraph acting in good faith has immunity from any civil liability in excess of $25,000 for any act or omission by or impacting on that person.

118.163(2)(c) (c) An order for the person to remain at home except during hours in which the person is attending religious worship or a school program, including travel time required to get to and from the school program or place of worship. The order may permit a person to leave his or her home if the person is accompanied by a parent or guardian.

118.163(2)(d) (d) An order for the person to attend an educational program as described in s. 938.34 (7d).

118.163(2)(e) (e) An order for the department of workforce development to revoke, under s. 103.72, a permit under s. 103.70 authorizing the employment of the person.

118.163(2)(f) (f) An order for the person to be placed in a teen court program as described in s. 938.342 (1g) (f).

118.163(2)(g) (g) An order for the person to attend school.

118.163(2)(h) (h) A forfeiture of not more than $500 plus costs, subject to s. 938.37. All or part of the forfeiture plus costs may be assessed against the person, the parents or guardian of the person, or both.

118.163(2)(i) (i) Any other reasonable conditions consistent with this subsection, including a curfew, restrictions as to going to or remaining on specified premises and restrictions on associating with other children or adults.

118.163(2)(j) (j) An order placing the person under formal or informal supervision, as described in s. 938.34 (2), for up to one year.

118.163(2)(k) (k) An order for the person's parent, guardian or legal custodian to participate in counseling at the parent's, guardian's or legal custodian's own expense or to attend school with the person, or both.

118.163(2)(L) (L) An order for the person to report to a youth report center after school, in the evening, on weekends, on other nonschool days, or at any other time that the person is not under immediate adult supervision, for participation in the social, behavioral, academic, community service, and other programming of the center as described in s. 938.342 (1g) (k).

118.163(2m) (2m)

118.163(2m)(a)(a) A county, city, village or town may enact an ordinance permitting a court to suspend the operating privilege of a person who is at least 16 years of age but less than 18 years of age and is a dropout. The ordinance shall provide that the court may suspend the person's operating privilege until the person reaches the age of 18. The court may take possession of any suspended license. If the court takes possession of a license, it shall destroy the license. The court shall forward to the department of transportation a notice stating the reason for and the duration of the suspension.

118.163(2m)(b) (b) A court may order a school district to provide to the court a list of all persons who are known to the school district to be dropouts and who reside within the county in which the circuit court is located or the municipality in which the municipal court is located. Upon request, the department of transportation shall assist the court to determine which dropouts have operating privileges.

118.163(3) (3) An ordinance enacted by a county under sub. (1m), (2) or (2m) is applicable and may be enforced in that part of any city or village located in the county and in any town located in the county regardless of whether the city, village or town has enacted an ordinance under sub. (1m), (2) or (2m).

118.163(4) (4) A person who is under 17 years of age on the date of disposition is subject to s. 938.342.

118.163 History History: 1987 a. 285; 1991 a. 39; 1993 a. 363; 1995 a. 27 s. 9130 (4); 1995 a. 77, 352; 1997 a. 3, 35, 239; 2001 a. 16; 2009 a. 103.

118.163 Annotation A circuit court judge hearing a municipal truancy case is acting as a juvenile court and the case is governed by ch. 938. The court lacks statutory authority to order sanctions if the court never enters written dispositional orders that could serve as a basis for sanctions. Under s. 938.355 (6m) (ag) a court may sanction a juvenile who has been adjudicated truant if it finds by a preponderance of the evidence that the juvenile violated a condition of a dispositional order. Section 938.355 (2) (b) states that the dispositional order shall be in writing. A court's minutes sheet is not a court order. A court order must be signed by a judge. State v. Dylan S. 2012 WI App 25, 339 Wis. 2d 442, 813 N.W.2d 229, 11-1338.



118.164 Removal of pupils from the class.

118.164  Removal of pupils from the class.

118.164(1) (1) In this section, "teacher" means a person holding a license or permit issued by the state superintendent whose employment by a school district requires that he or she hold that license or permit.

118.164(2) (2) Subject to 20 USC 1415 (k) and beginning August 1, 1999, a teacher may remove a pupil from the teacher's class if the pupil violates the code of classroom conduct adopted under s. 120.13 (1) (a) or is dangerous, unruly or disruptive or exhibits behavior that interferes with the ability of the teacher to teach effectively, as specified in the code of classroom conduct. The teacher shall send the pupil to the school principal or his or her designee and notify the school principal or his or her designee immediately of the reasons for the removal. In addition, the teacher shall provide to the principal or his or her designee within 24 hours after the pupil's removal from the class a written explanation of the reasons for the removal.

118.164(3) (3)

118.164(3)(a)(a) The school principal or his or her designee shall place the pupil in one of the following:

118.164(3)(a)1. 1. An alternative education program, as defined in s. 115.28 (7) (e) 1.

118.164(3)(a)2. 2. Another class in the school or another appropriate place in the school, as determined by the school principal or his or her designee.

118.164(3)(a)3. 3. Another instructional setting.

118.164(3)(a)4. 4. The class from which the pupil was removed if, after weighing the interests of the removed pupil, the other pupils in the class and the teacher, the school principal or his or her designee determines that readmission to the class is the best or only alternative.

118.164(3)(b) (b) This subsection does not prohibit the teacher who removed the pupil from the class or the school board, school district administrator, school principal or their designees from disciplining the pupil.

118.164 History History: 1997 a. 335.



118.165 Private schools.

118.165  Private schools.

118.165(1)(1) An institution is a private school if its educational program meets all of the following criteria:

118.165(1)(a) (a) The primary purpose of the program is to provide private or religious-based education.

118.165(1)(b) (b) The program is privately controlled.

118.165(1)(c) (c) The program provides at least 875 hours of instruction each school year.

118.165(1)(d) (d) The program provides a sequentially progressive curriculum of fundamental instruction in reading, language arts, mathematics, social studies, science and health. This subsection does not require the program to include in its curriculum any concept, topic or practice in conflict with the program's religious doctrines or to exclude from its curriculum any concept, topic or practice consistent with the program's religious doctrines.

118.165(1)(e) (e) The program is not operated or instituted for the purpose of avoiding or circumventing the compulsory school attendance requirement under s. 118.15 (1) (a) and (am).

118.165(1)(f) (f) The pupils in the institution's educational program, in the ordinary course of events, return annually to the homes of their parents or guardians for not less than 2 months of summer vacation, or the institution is licensed as a child welfare agency under s. 48.60 (1).

118.165(2) (2) An institution may request the state superintendent to approve the institution's educational program as a private school. The state superintendent shall base his or her approval solely on the criteria under sub. (1).

118.165 History History: 1983 a. 512; 1989 a. 336; 1995 a. 27; 1997 a. 27; 2009 a. 41.



118.167 Private school determination by state superintendent.

118.167  Private school determination by state superintendent. If an association that regulates or accredits private educational institutions in this state submits an affidavit to the state superintendent attesting that the institution meets or exceeds all of the criteria under s. 118.165 and the state superintendent finds that the institution does meet or exceed all of the criteria under s. 118.165, the state superintendent shall determine that the institution is a private school. If at any time the state superintendent finds that an institution determined to be a private school under this section no longer meets the criteria under s. 118.165, the state superintendent may withdraw the determination.

118.167 History History: 1983 a. 512; 1995 a. 27; 1997 a. 27.



118.169 Pupil identification numbers.

118.169  Pupil identification numbers. A school board, and the governing body of a private school, may assign to each pupil enrolled in the school district or private school a unique identification number. The school board or governing body shall not assign to any pupil an identification number that is identical to or incorporates the pupil's social security number. This section does not prohibit a school board or governing body from requiring a pupil to disclose his or her social security number, nor from using a student's social security number if such use is required by a federal or state agency or private organization in order for the school district or private school to participate in a particular program.

118.169 History History: 1997 a. 128.



118.17 Indigent children.

118.17  Indigent children. The principal or teacher in charge of any public school shall report to the county department under s. 46.215, 46.22 or 46.23 for the county wherein the school is situated the name and address of any child in the school whose parent, guardian or other person having control, charge or custody of the child is without sufficient means to furnish the child with food or clothing necessary to enable the child to attend school.

118.17 History History: 1985 a. 29; 1995 a. 27.

118.17 Cross-reference Cross-reference: Section 120.12 (11) provides for free books and school supplies for indigent children.



118.175 Pupils without parents or guardians; report required.

118.175  Pupils without parents or guardians; report required.

118.175(1)(1) This section does not apply to a pupil who has a legal custodian, as defined in s. 48.02 (11) or 938.02 (11), or who is cared for by a kinship care relative, as defined in s. 48.57 (3m) (a) 2.

118.175(2) (2) If a pupil is a child who is without a parent or guardian, any school teacher, school administrator, school counselor or school social worker who knows that the child is without a parent or guardian shall report that fact as soon as possible to the county department under s. 46.22 or 46.23 or, in a county having a population of 500,000 or more, to the department of health services.

118.175 History History: 1999 a. 9, 133; 2007 a. 20 s. 9121 (6) (a).



118.18 Teacher reports.

118.18  Teacher reports. Every teacher shall record the names, ages and studies of all pupils under his or her charge and their daily attendance and such other facts or matters relating to the school as the state superintendent or school board requires.

118.18 History History: 1979 c. 301; 1995 a. 27 s. 9145 (1); 1997 a. 27.



118.19 Teacher certificates and licenses.

118.19  Teacher certificates and licenses.

118.19(1) (1) Except as provided in s. 118.40 (8) (b) 2., any person seeking to teach in a public school, including a charter school, or in a school or institution operated by a county or the state shall first procure a license or permit from the department.

118.19(1m) (1m)

118.19(1m)(a)(a) The department of public instruction may not issue or renew a license or permit or revalidate a license that has no expiration date unless the applicant provides the department of public instruction with his or her social security number. The department of public instruction may not disclose the social security number except to the department of revenue for the sole purpose of requesting certifications under s. 73.0301 and to the department of workforce development for the sole purpose of requesting certifications under s. 108.227.

118.19(1m)(b) (b) The department of public instruction may not issue or renew a license or permit or revalidate a license that has no expiration date if the department of revenue certifies under s. 73.0301 that the applicant, licensee, or permit holder is liable for delinquent taxes or if the department of workforce development certifies under s. 108.227 that the applicant, licensee, or permit holder is liable for delinquent unemployment insurance contributions.

118.19(1r) (1r)

118.19(1r)(a)(a) As provided in the memorandum of understanding under s. 49.857, the department of public instruction may not issue or renew a license or permit or revalidate a license that has no expiration date unless the applicant provides the department of public instruction with his or her social security number. The department of public instruction may not disclose the social security number except to the department of children and families for the sole purpose of administering s. 49.22.

118.19(1r)(b) (b) As provided in the memorandum of understanding under s. 49.857, the department may not issue or renew a license or permit or revalidate a license that has no expiration date if the applicant, licensee or permit holder is delinquent in making court-ordered payments of child or family support, maintenance, birth expenses, medical expenses or other expenses related to the support of a child or former spouse or if the applicant, licensee or permit holder fails to comply, after appropriate notice, with a subpoena or warrant issued by the department of children and families or a county child support agency under s. 59.53 (5) and related to paternity or child support proceedings.

118.19(1s) (1s)

118.19(1s)(a)(a) Notwithstanding subs. (1m) and (1r), if an applicant does not have a social security number, the applicant, as a condition of applying for, or applying to renew or revalidate, a license under this section shall submit a statement made or subscribed under oath or affirmation to the department that the applicant does not have a social security number.

118.19(1s)(b) (b) The teaching license of a person who submits a false statement under par. (a) is invalid.

118.19(2) (2) Until the end of the 1971-1972 school year, no certificate or license to teach in any public school may be issued unless the applicant has completed, beyond the work of the high school, 2 years of school work which were devoted to pedagogical instruction and training. Any teacher who has taught in any public school in the 1937-1938 school year or prior thereto may continue to teach in the public schools without complying with this subsection.

118.19(3) (3)

118.19(3)(a)(a) No license to teach in any public school may be issued unless the applicant possesses a bachelor's degree including such professional training as the department by rule requires, except as permitted under par. (b) and ss. 115.28 (17) (a) and 118.192. Notwithstanding s. 36.11 (16), no teacher preparatory program in this state may be approved by the state superintendent under s. 115.28 (7) (a), unless each student in the program is required to complete student teaching consisting of full days for a full semester following the daily schedule and semester calendar of the cooperating school. No license to teach in any public school may be granted to an applicant who completed a professional training program outside this state unless the applicant completed student teaching consisting of full days for a full semester following the daily schedule and semester calendar of the cooperating school or the equivalent, as determined by the state superintendent. The state superintendent may grant exceptions to the student teaching requirements under this paragraph when the midyear calendars of the institution offering the teacher preparatory program and the cooperating school differ from each other and would prevent students from attending classes at the institution in accordance with the institution's calendar. The state superintendent shall promulgate rules to implement this subsection.

118.19(3)(b) (b) The state superintendent shall permanently certify any applicant to teach Wisconsin native American languages and culture who has successfully completed the university of Wisconsin-Milwaukee school of education approved Wisconsin native American languages and culture project certification program at any time between January 1, 1974, and December 31, 1977. School districts shall not assign individuals certified under this paragraph to teach courses other than Wisconsin native American languages and culture, unless they qualify under par. (a).

118.19(4) (4)

118.19(4)(a)(a) Notwithstanding subch. II of ch. 111, the state superintendent may not grant a license, for 6 years following the date of the conviction, to any person who has been convicted of any Class A, B, C, or D felony under ch. 940 or 948, except ss. 940.08 and 940.205, or of an equivalent crime in another state or country, for a violation that occurs on or after September 12, 1991, or any Class E, F, G, or H felony under ch. 940 or 948, except ss. 940.08 and 940.205, for a violation that occurs on or after February 1, 2003. The state superintendent may grant the license only if the person establishes by clear and convincing evidence that he or she is entitled to the license.

118.19(4)(b) (b) Notwithstanding par. (a), the state superintendent shall grant a license to a person convicted of a crime described under par. (a), prior to the expiration of the 6-year period following the conviction, if the conviction is reversed, set aside or vacated.

118.19(4m) (4m) The state superintendent may not issue or renew a license to teach the visually impaired unless the applicant demonstrates, based on criteria established by the state superintendent by rule, that he or she is proficient in reading and writing braille and in teaching braille. In promulgating rules under this subsection, the state superintendent shall take into consideration the standard used by the librarian of congress for certifying braille transcribers.

118.19(5) (5) A person is not required to be licensed as an alternative education program teacher under s. 115.28 (7) (e) 2. to teach in an alternative education program, as defined in s. 115.28 (7) (e) 1.

118.19(6) (6) In granting certificates or licenses for the teaching of courses in economics, social studies or agriculture, adequate instruction in cooperative marketing and consumers' cooperatives shall be required. In granting certificates or licenses for the teaching of courses in science or social studies, adequate instruction in the conservation of natural resources shall be required.

118.19(7) (7) No certificate or license to teach industrial arts subjects may be issued unless the applicant has had 3 years of practical experience beyond apprenticeship or 4 years of institutional training in such subjects. For purposes of salary schedules and promotion, any person teaching an industrial arts subject on January 1, 1936, who had 5 years of practical or teaching experience in such subject shall be deemed to have the equivalent of a bachelor's degree.

118.19(8) (8) The state superintendent may not grant to any person a license to teach unless the person has received instruction in the study of minority group relations, including instruction in the history, culture and tribal sovereignty of the federally recognized American Indian tribes and bands located in this state.

118.19(9) (9)

118.19(9)(a)(a) Except as provided in par. (b), the state superintendent may not issue an initial teaching license, school district administrator's license or school administrator's license unless the applicant has demonstrated competency in all of the following:

118.19(9)(a)1. 1. Resolving conflicts between pupils and between pupils and school staff.

118.19(9)(a)2. 2. Assisting pupils in learning methods of resolving conflicts between pupils and between pupils and school staff, including training in the use of peer mediation to resolve conflicts between pupils.

118.19(9)(a)3. 3. Dealing with crises, including violent, disruptive, potentially violent or potentially disruptive situations, that may arise in school or at activities supervised by a school as a result of conflicts between pupils or between pupils and other persons.

118.19(9)(b) (b) The state superintendent may waive the requirements under par. (a) if the applicant demonstrates competency in the subjects under par. (a) 1. to 3. within 12 months after the date on which the license is issued.

118.19(10) (10)

118.19(10)(a)(a) In this subsection, "educational agency" has the meaning given in s. 115.31 (1) (b).

118.19(10)(b) (b) With the assistance of the department of justice, the state superintendent shall do all of the following:

118.19(10)(b)1. 1. Conduct a background investigation of each applicant for issuance or renewal of a license or permit.

118.19(10)(b)2. 2. Over a 5-year period, conduct a background investigation of each person who holds a license, issued by the state superintendent, that has no expiration date and who is employed by an educational agency.

118.19(10)(c) (c) If the person under par. (b) is a nonresident, or if the state superintendent determines that the person's employment, licensing or state court records provide a reasonable basis for further investigation, the state superintendent shall require the person to be fingerprinted on 2 fingerprint cards, each bearing a complete set of the person's fingerprints, or by other technologies approved by law enforcement agencies. The department of justice may provide for the submission of the fingerprint cards or fingerprints by other technologies to the federal bureau of investigation for the purposes of verifying the identity of the person fingerprinted and obtaining records of his or her criminal arrest and conviction.

118.19(10)(d) (d) Upon request, an educational agency shall provide the state superintendent with all of the following information about each person employed by the educational agency who holds a license, issued by the state superintendent, that has no expiration date:

118.19(10)(d)1. 1. The person's name.

118.19(10)(d)2. 2. The person's social security number or the license identification number given by the department when the person's original license was issued.

118.19(10)(d)3. 3. Other identifying information, including the person's birthdate, sex, race and any identifying physical characteristics.

118.19(10)(e) (e) The state superintendent may issue or renew a license or permit conditioned upon the receipt of a satisfactory background investigation.

118.19(10)(f) (f) The state superintendent shall keep confidential all information received under this subsection from the department of justice or the federal bureau of investigation. Except as provided in par. (g), such information is not subject to inspection or copying under s. 19.35.

118.19(10)(g) (g) At the request under s. 49.22 (2m) of the department of children and families or a county child support agency under s. 59.53 (5), the state superintendent shall release the name and address of the applicant or licensee, the name and address of the applicant's or licensee's employer and financial information, if any, related to the applicant or licensee obtained under this subsection to the department of children and families or the county child support agency.

118.19(11) (11) The department may promulgate rules establishing requirements for licensure as a school principal. A school principal license shall authorize the individual to serve as a school principal for any grade level.

118.19(12) (12) Beginning on July 1, 1998, the department may not issue or renew a license that authorizes the holder to teach reading or language arts to pupils in any prekindergarten class or in any of the grades from kindergarten to 6 unless the applicant has successfully completed instruction preparing the applicant to teach reading and language arts using appropriate instructional methods, including phonics. The phonics instruction need not be provided as a separate course. In this subsection, "phonics" means a method of teaching beginners to read and pronounce words by learning the phonetic value of letters, letter groups and syllables.

118.19(14) (14)

118.19(14)(a)(a) The department may not issue an initial teaching license that authorizes the holder to teach in grades kindergarten to 5 or in special education, an initial license as a reading teacher, or an initial license as a reading specialist, unless the applicant has passed an examination identical to the Foundations of Reading test administered in 2012 as part of the Massachusetts Tests for Educator Licensure. The department shall set the passing cut score on the examination at a level no lower than the level recommended by the developer of the test, based on this state's standards.

118.19(14)(c) (c) Any teacher who passes the examination under par. (a) shall notify the department, which shall add a notation to the teacher's license indicating that he or she passed the examination.

118.19(16) (16) The department shall ensure that teaching experience gained while a person held an emergency permit issued by the department under s. PI 34.21 (2), Wis. Adm. Code, counts toward fulfillment of the teaching experience requirement for a license based on experience under s. PI 34.195 (2), Wis. Adm. Code, or for a license in a school administrator category under s. PI 34.32, Wis. Adm. Code.

118.19 History History: 1971 c. 154; 1975 c. 39, 95; 1979 c. 346; 1981 c. 314 s. 146; 1985 a. 29, 207; 1989 a. 31; 1991 a. 42, 108, 164, 315; 1993 a. 16, 334, 339, 454, 491; 1995 a. 27 ss. 3951m, 9145 (1); 1995 a. 299; 1997 a. 27, 113, 191, 237; 1999 a. 9; 2001 a. 109; 2005 a. 121; 2007 a. 20, 222; 2011 a. 166; 2013 a. 20, 36.



118.192 Professional teaching permits.

118.192  Professional teaching permits.

118.192(1) (1) The state superintendent shall establish an alternative teacher training program for music, art, foreign language, computer science, mathematics and science teachers. The program shall consist of approximately 100 hours of formal instruction.

118.192(2) (2) An individual who holds a bachelor's degree in engineering, music, art, foreign language, computer science, mathematics or science from an accredited institution of higher education, has at least 5 years of experience as a professional in the subject area in which his or her degree was awarded and demonstrates, to the satisfaction of the state superintendent, competency in that subject area that is current and compatible with modern curricula may apply to the state superintendent for enrollment in the alternative teacher training program. The state superintendent shall charge a fee sufficient to cover the costs of the program.

118.192(3) (3) The state superintendent shall grant a professional teaching permit to any person who satisfactorily completes the program under sub. (2). The permit authorizes the person to teach the subject area specified by the state superintendent in grades kindergarten to 12. The initial permit shall be valid for 2 years. During the initial permit period, the person shall be supervised by a person who holds a regular teaching license. The permit is renewable for 5-year periods.

118.192(4) (4) A school board that employs a person who holds a professional teaching permit shall ensure that no regularly licensed teacher is removed from his or her position as a result of the employment of persons holding permits.

118.192 History History: 1991 a. 108; 1995 a. 27 ss. 3952, 9145 (1); 1997 a. 27, 237.



118.195 Discrimination against handicapped teachers prohibited.

118.195  Discrimination against handicapped teachers prohibited.

118.195(1)(1) No person otherwise qualified may be denied a certificate or license from the state superintendent under s. 118.19 (1) because the person is totally or partially blind, deaf or physically handicapped nor may any school district refuse to employ a teacher on such grounds, if such handicapped teacher is able to carry out the duties of the position which the person seeks.

118.195(2) (2) Any school board may request the state superintendent for advice and assistance in interpreting this section.

118.195 History History: 1993 a. 492; 1995 a. 27 s. 9145 (1); 1997 a. 27.



118.20 Teacher discrimination prohibited.

118.20  Teacher discrimination prohibited.

118.20(1) (1) No discrimination because of sex, except where sex is a bona fide occupational qualification as defined in s. 111.36 (2), race, nationality or political or religious affiliation may be practiced in the employment of teachers or administrative personnel in public schools or in their assignment or reassignment. No questions of any nature or form relative to sex, except where sex is a bona fide occupational qualification as defined in s. 111.36 (2), race, nationality or political or religious affiliation may be asked applicants for teaching or administrative positions in the public schools either by public school officials or employees or by teachers agencies or placement bureaus.

118.20(2) (2) The state superintendent or a person designated by the state superintendent may receive and investigate complaints charging discrimination in employment, assignment or reassignment of teachers or administrative personnel in the public schools and the state superintendent or designee may hold hearings, subpoena witnesses and take testimony to effectuate the purposes of this section.

118.20(3) (3) If the state superintendent finds probable cause to believe that any discrimination prohibited by this section has been or is being practiced, the state superintendent shall immediately endeavor to eliminate the practice by conference, conciliation or persuasion. In case of failure to eliminate the discrimination, the state superintendent shall issue and serve a written notice of hearing, specifying the nature of the discrimination which appears to have been committed, and requiring the public school official, employee, teacher agency or placement bureau named, hereinafter called the "respondent" to answer the complaint at a hearing before the state superintendent. The notice shall specify a time of hearing not less than 10 days after service of the complaint, and a place of hearing within the county in which the discrimination is alleged to have occurred.

118.20(4) (4) After hearing, if the state superintendent finds that the respondent has engaged in discrimination prohibited by this section the state superintendent shall make written findings and recommend such action by the respondent as shall satisfy the purposes of this section and shall serve a certified copy of the findings and recommendations on the respondent together with an order requiring the respondent to comply with the recommendations. Any person aggrieved by noncompliance with the order shall be entitled to have the order enforced specifically by suit in equity. If the state superintendent finds that the respondent has not engaged in the alleged discrimination, the state superintendent shall serve a certified copy of the state superintendent's findings on the complainant together with an order dismissing the complaint.

118.20(5) (5) If any public school official, employee, teachers agency or placement bureau violates sub. (1) or fails or refuses to obey any lawful order made by the state superintendent pursuant to this section, such person shall forfeit and pay into the state treasury not less than $25 nor more than $50, or be imprisoned not less than 5 nor more than 30 days. Such violation or failure or refusal to obey an order shall be grounds for the removal of any school district administrator, member of a school board or other public school official. Findings and orders of the state superintendent under this section shall be subject to judicial review under ch. 227.

118.20(6) (6) Upon request of the state superintendent, the attorney general or district attorney of the county in which any investigation, hearing or trial under this section is pending, shall aid and prosecute under supervision of the state superintendent, all necessary actions or proceedings for the enforcement of this section and for the punishment of all violations thereof.

118.20(7) (7) In administering this section the state superintendent shall have authority to make, amend and rescind rules necessary to carry out the purposes of this section.

118.20 History History: 1975 c. 94; 1977 c. 286 s. 4; 1981 c. 334 s. 25 (2); 1993 a. 492; 1995 a. 27 ss. 3954, 3955, 9145 (1); 1997 a. 27.

118.20 Annotation Section 118.20 is not the exclusive remedy of a wronged teacher; it is supplementary to the fair employment act, ch. 111. Kurtz v. City of Waukesha, 91 Wis. 2d 103, 280 N.W.2d 757 (1979).



118.21 Teacher contracts.

118.21  Teacher contracts.

118.21(1)(1) The school board shall contract in writing with qualified teachers. The contract, with a copy of the teacher's authority to teach attached, shall be filed with the school district clerk. Such contract, in addition to fixing the teacher's wage, may provide for compensating the teacher for necessary travel expense. A teaching contract with any person not legally authorized to teach the named subject or at the named school shall be void. All teaching contracts shall terminate if, and when, the authority to teach terminates.

118.21(2) (2) Any person who contracts to teach in any public school shall file in the office of the school district administrator, within 10 days after entering into such contract, a statement showing the date of expiration and the grade and character of certificate or license held. In any school district not having a school district administrator, the statement shall be filed with the school district clerk. Teachers employed by a cooperative educational service agency shall file the statement in the office of the agency coordinator. No order or warrant may be issued by the school district clerk in payment of the salary of any teacher, unless the teacher has complied with this subsection.

118.21(3) (3) School boards may provide in the contracts of teachers of agricultural and homemaking courses for payment out of school district funds for services performed outside the school district and connected with the performance of their regular teaching duties, and for travel expenses connected with such services.

118.21(4) (4) School boards may give to any teacher, without deduction from the teacher's wages, the whole or part of any time spent by the teacher in attending a teachers' educational convention, upon the teacher's filing with the school district clerk a certificate of attendance at the convention, signed by the person or secretary of the association conducting the convention.

118.21 History History: 1979 c. 301; 1993 a. 492.

118.21 Cross-reference Cross-reference: See s. 118.22 (2) for requirement that majority vote of full board membership is required for employment of a teacher.

118.21 Annotation A collective bargaining provision that releases only teacher members of a majority union from in-service days to attend, with pay, a state convention of the union is discriminatory, but the school board can deny compensation to minority union members who attend a regional convention of their union if they do so in good faith. Board of Education v. WERC, 52 Wis. 2d 625, 191 N.W.2d 242 (1971).

118.21 Annotation A teacher's lack of legal authority to teach assigned courses, although known to the school board at time of hiring and subsequent assignments, was sufficient ground for dismissal despite the fact that school superintendent repeatedly assured the teacher that the certification problem was an administrative omission that would be cured by the board. Grams v. Melrose-Mindoro Jt. School Dist. No. 1, 78 Wis. 2d 569, 254 N.W.2d 730 (1977).

118.21 Annotation An individual teacher's contract under ss. 118.21 and 118.22 is subservient to a collective bargaining contract under s. 111.70. 60 Atty. Gen. 342.

118.21 Annotation School boards have authority to contract with teachers to provide for an increment or sum in addition to their regular salary in return for the teacher choosing an early retirement option. 63 Atty. Gen. 16.

118.21 Annotation Even though a teacher was properly dismissed for an admitted violation of school rules, she was entitled to a due process hearing on other charges affecting her reputation as a teacher. Carpenter v. Greenfield School Dist. No. 6, 358 F Supp. 220 (1973).



118.22 Renewal of teacher contracts.

118.22  Renewal of teacher contracts.

118.22(1) (1) In this section:

118.22(1)(a) (a) "Board" means a school board, technical college district board, board of control of a cooperative educational service agency or county children with disabilities education board, but does not include any board of school directors in a city of the 1st class.

118.22(1)(b) (b) "Teacher" means any person who holds a teacher's certificate or license issued by the state superintendent or a classification status under the technical college system board and whose legal employment requires such certificate, license or classification status, but does not include part-time teachers or teachers employed by any board of school directors in a city of the 1st class.

118.22(2) (2) On or before May 15 of the school year during which a teacher holds a contract, the board by which the teacher is employed or an employee at the direction of the board shall give the teacher written notice of renewal or refusal to renew the teacher's contract for the ensuing school year. If no such notice is given on or before May 15, the contract then in force shall continue for the ensuing school year. A teacher who receives a notice of renewal of contract for the ensuing school year, or a teacher who does not receive a notice of renewal or refusal to renew the teacher's contract for the ensuing school year on or before May 15, shall accept or reject in writing such contract not later than the following June 15. No teacher may be employed or dismissed except by a majority vote of the full membership of the board. Nothing in this section prevents the modification or termination of a contract by mutual agreement of the teacher and the board. No such board may enter into a contract of employment with a teacher for any period of time as to which the teacher is then under a contract of employment with another board.

118.22(3) (3) At least 15 days prior to giving written notice of refusal to renew a teacher's contract for the ensuing school year, the employing board shall inform the teacher by preliminary notice in writing that the board is considering nonrenewal of the teacher's contract and that, if the teacher files a request therefor with the board within 5 days after receiving the preliminary notice, the teacher has the right to a private conference with the board prior to being given written notice of refusal to renew the teacher's contract.

118.22 History History: 1971 c. 154; 1981 c. 223; 1983 a. 189; 1993 a. 399, 492; 1995 a. 27 s. 9145 (1); 1997 a. 27, 164; 2011 a. 10, 114.

118.22 Annotation Notice of intent not to renew that part of a contract providing extra pay for extra work as a coach is not necessary. Richards v. Sheboygan Board of Education, 58 Wis. 2d 444, 206 N.W.2d 597 (1973).

118.22 Annotation Under the facts of the case, the failure to timely provide notice of the right to a private conference under sub. (3) did not provide sufficient grounds to issue a writ of mandamus. Rawhouser v. CESA No. 4, 75 Wis. 2d 52, 248 N.W.2d 442 (1977).

118.22 Annotation In the absence of evidence of a school board's bias, the trial court had no jurisdiction to hold a de novo hearing regarding the competence of a teacher facing nonrenewal under sub. (3). Naus v. Sheboygan Falls Joint School District No. 1, 76 Wis. 2d 104, 250 N.W.2d 725 (1977).

118.22 Annotation Arbitration was proper under a "discharge and nonrenewal" clause in a collective bargaining agreement when the school board did not offer teacher a second contract after rejecting a contract that was signed and returned by the teacher with the title "probationary contract" crossed out. Jefferson Joint School Dist. No. 10 v. Jefferson Education Association 78 Wis. 2d 94, 253 N.W.2d 536 (1977).

118.22 Annotation Under sub. (2), a board has the exclusive right to hire and fire a teacher. Due process does not require that the board be an impartial decisionmaker. Hortonville Education Association v. Hortonville Joint School District No. 1, 87 Wis. 2d 347, 274 N.W.2d 697 (1979).

118.22 Annotation An employment contract that recites that a teacher's employment will not be renewed cannot be construed as a waiver of rights granted by this section. There is a presumption of good faith applicable to a board's decisions. Faust v. Ladysmith-Hawkins School Systems, 88 Wis. 2d 525, 277 N.W.2d 303, 281 N.W.2d 611 (1979).

118.22 Annotation The layoff of a teacher is not the equivalent of a "refusal to renew" when a collective bargaining agreement under s. 111.70 contains layoff provisions incorporated in the teacher's contract. Mack v. Joint School District No. 3, Hales Corners, 92 Wis. 2d 476, 285 N.W.2d 604 (1979).

118.22 Annotation Arbitrators appointed pursuant to the grievance procedure contained in a collective bargaining agreement properly held a de novo factual hearing to determine whether just cause existed for the school board to terminate a teacher. Fortney v. School District of West Salem, 108 Wis. 2d 167, 321 N.W.2d 255 (1982).

118.22 Annotation A teacher who forgot to accept an employment offer under s. 118.22 (2) and who was consequently terminated did not voluntarily terminate employment under s. 108.04 (7). Nelson v. LIRC, 123 Wis. 2d 221, 365 N.W.2d 629 (Ct. App. 1985).

118.22 Annotation Sub. (2) requires written notice of nonrenewal. A district must follow the explicit written notice requirement. Sterlinske v. School District of Bruce, 211 Wis. 2d 608, 565 N.W.2d 273 (Ct. App. 1997), 96-2624.

118.22 Annotation A "private conference" under sub. (3) on nonrenewal of teacher's contract is a "meeting" within s. 19.82 (2). 66 Atty. Gen. 211.

118.22 Annotation Civil rights; academic freedom; refusal to hire a nontenure teacher for a constitutionally impermissible reason. 1970 WLR 162.

118.22 Annotation Fairness of a hearing before a school board on nonrenewal of a teacher's contract. 1971 WLR 354.



118.223 Collective bargaining.

118.223  Collective bargaining. Except as provided under subch. IV of ch. 111, no school board may collectively bargain with its employees.

118.223 History History: 2011 a. 10.



118.225 Teacher evaluations.

118.225  Teacher evaluations. A school board may use value-added analyses of scores on the examinations administered to pupils under s. 118.30 and 20 USC 6311 (b) (3) to evaluate teachers if the school board has developed a teacher evaluation plan that includes all of the following:

118.225(1) (1) A description of the evaluation process.

118.225(2) (2) Multiple criteria in addition to examination results.

118.225(3) (3) The rationale for using examination results to evaluate teachers.

118.225(4) (4) An explanation of how the school board intends to use the evaluations to improve pupil academic achievement.

118.225 History History: 2009 a. 60; 2011 a. 105.



118.23 Populous counties; teacher tenure.

118.23  Populous counties; teacher tenure.

118.23(1) (1) In this section "teacher" means any person who holds a teacher's certificate or license and whose legal employment requires such certificate or license, who is employed full time and meets the minimum requirements prescribed by the governing body employing such person and who is employed by a school board, board of trustees or governing body of any school operating under chs. 115 to 121 and lying entirely and exclusively in a county having a population of 500,000 or more. "Teacher" does not include any superintendent or assistant superintendent; any teacher having civil service status under ss. 63.01 to 63.17; any teacher in a public school in a 1st class city; or any person who is employed by a school board during time of war as a substitute for a teacher on leave while on full-time duty in the U.S. armed forces or any reserve or auxiliary thereof and who is notified in writing at the time of employment that the position is of a temporary nature.

118.23(2) (2) All teachers shall be employed on probation, but after continuous and successful probation for 3 years and the gaining of the 4th contract in the same school system or school, their employment shall be permanent except as provided in sub. (3). All principals shall be employed on probation, but after continuous and successful probation for 3 years and the gaining of a 4th contract in the same school system or school, their employment shall be permanent except as provided in sub. (3). Upon accepting employment in another school system or school to which this section applies, a teacher who has acquired permanent employment under this section shall be on probation therein for 2 years. After continuous and successful probation for 2 years and gaining the 3rd contract in such school system or school, employment therein shall be permanent except as provided in sub. (3). A person who acquired tenure as a teacher under this section shall not be deprived of tenure as a teacher by reason of the person's employment as a principal.

118.23(3) (3) No teacher who has become permanently employed under this section may be refused employment, dismissed, removed or discharged, except for inefficiency or immorality, for willful and persistent violation of reasonable regulations of the governing body of the school system or school or for other good cause, upon written charges based on fact preferred by the governing body or other proper officer of the school system or school in which the teacher is employed. Upon the teacher's written request and no less than 10 nor more than 30 days after receipt of notice by the teacher, the charges shall be heard and determined by the governing body of the school system or school by which the teacher is employed. Hearings shall be public when requested by the teacher and all proceedings thereat shall be taken by a court reporter. All parties shall be entitled to be represented by counsel at the hearing. The action of the governing body is final.

118.23(4) (4) If necessary to decrease the number of permanently employed teachers by reason of a substantial decrease of pupil population within the school district, the governing body of the school system or school may lay off the necessary number of teachers, but only in the inverse order of the appointment of such teachers. No permanently employed teacher may be prevented from securing other employment during the period that the teacher is laid off under this subsection. Such teachers shall be reinstated in inverse order of their being laid off, if qualified to fill the vacancies. Such reinstatement shall not result in a loss of credit for previous years of service. No new permanent or substitute appointments may be made while there are laid off permanent teachers available who are qualified to fill the vacancies.

118.23(6) (6) This section does not apply after December 21, 1995. Any person whose employment is permanent under sub. (3) on December 21, 1995, shall retain all of the rights and privileges of such permanent employment after that date.

118.23 History History: 1971 c. 154; 1979 c. 89; 1981 c. 223; 1983 a. 391; 1993 a. 492; 1995 a. 111; 2011 a. 10.

118.23 Annotation Layoff and reinstatement provisions in this section are to be applied separately to classroom teachers and principals. 70 Atty. Gen. 6.



118.235 Lunch period for teachers.

118.235  Lunch period for teachers. Every school board shall grant daily a duty-free lunch period to each of its teachers, except that a school district may contract with any teacher employed by it for services during such period. Such period shall be not less than 30 minutes and shall be provided at or near the time of the regular school lunch period.



118.24 School district administrator.

118.24  School district administrator.

118.24(1) (1) A school board may employ a school district administrator, a business manager and school principals and assistants to such persons. The term of each employment contract may not exceed 2 years. A contract for a term of 2 years may provide for one or more extensions of one year each.

118.24(2) (2)

118.24(2)(a)(a) Under the direction of the employing school board, the school district administrator shall have general supervision and management of the professional work of the schools and the promotion of pupils.

118.24(2)(b) (b) The school district administrator shall not be a member of the school board and shall not engage in any pursuit which interferes with the proper discharge of the duties.

118.24(2)(c) (c) The school district administrator shall make written recommendations to the school board on teachers, courses of study, discipline and such other matters as the administrator thinks advisable and shall perform such other duties as the school board requires.

118.24(2)(d) (d) The school district administrator may act as principal or teacher in any school under the administrator's supervision.

118.24(2)(f) (f) The school district administrator shall ensure that the administrative and pupil service staff in the district cooperate with the county department under s. 51.42 in the dissemination of information regarding the availability of alcohol and drug abuse services and to jointly establish procedures for the referral to appropriate agencies of students experiencing problems resulting from the use of alcohol or other drugs.

118.24(3) (3) The principal shall perform such administrative and instructional leadership responsibilities as are assigned by the district administrator under the rules and regulations of the school board.

118.24(4) (4) A business administrator shall perform such fiscal and business management and other administrative duties as are assigned by the district administrator subject to the rules, regulations and approval of the school board.

118.24(5) (5) School principals and business administrators, and assistants thereto, may, upon authorization from the school board or district administrator, attend conventions for the purpose of promoting and stimulating their professional growth and for improving the schools of the district and the state. For such approved attendance they may be reimbursed for actual and necessary expenses incurred for travel, board, lodging and attendance at such conventions upon proper filing of proof of attendance and of such necessary expenditures.

118.24(6) (6) The employment contract of any person described under sub. (1) shall be in writing and filed with the school district clerk. At least 4 months prior to the expiration of the employment contract, the employing school board shall give notice in writing of either renewal of the contract or of refusal to renew such person's contract. If no such notice is given, the contract then in force shall continue in force for 2 years. Any such person who receives notice of renewal or who does not receive notice of renewal or refusal to renew the person's contract at least 4 months before the contract expiration shall accept or reject the contract in writing on or before a date 3 months prior to the contract expiration. No such person may be employed or dismissed except by a majority vote of the full membership of the school board. Nothing in this section prevents the modification or termination of an employment contract by mutual agreement of the parties. No school board may enter into a contract of employment with any such person for a period of time as to which such person is then under a contract of employment with another school board.

118.24(7) (7) Prior to giving notice of refusal to renew the contract of any person described under sub. (1), the employing board shall give such person preliminary notice in writing by registered mail at least 5 months prior to the expiration of such contract that the board is considering nonrenewal of the contract, and that if such person files a written request with the board within 7 days after receiving such notice, the person has the right to a hearing before the board prior to being given written notice of refusal to renew the contract. The written request for a hearing shall include a statement requesting either a private hearing or a public hearing before the board. Section 118.22 does not apply to such a proceeding. If a hearing concerning nonrenewal of the contract is requested, the reasons upon which the board is considering nonrenewal may also be requested and the board shall furnish such reasons before the hearing in writing.

118.24(8) (8) Personnel administrators and supervisors, curriculum administrators and assistants to such administrative personnel, when employed by the school board of any school district to perform administrative duties only, may be employed for a term that does not exceed 2 years. A contract for a term of 2 years may provide for one or more extensions of one year each. Subsections (5) to (7) are applicable to such persons when they are employed to perform administrative duties only.

118.24(9) (9) Nothing in this section shall be construed:

118.24(9)(a) (a) To prohibit the school board of any district from hiring part-time administrative personnel; or

118.24(9)(b) (b) To prohibit the employment relations commission from making a determination that persons hired as part-time administrative personnel shall be included in the collective bargaining unit of persons hired as teachers and shall be covered by the terms of a collective bargaining agreement which exists pursuant to s. 111.70.

118.24(10) (10) No principal or assistant principal may be granted tenure or permanent employment.

118.24 History History: 1975 c. 379, 421; 1979 c. 331; 1983 a. 317; 1985 a. 176; 1993 a. 16; 1995 a. 27, 50; 2009 a. 215.

118.24 Annotation The school board and district under sub. (3) can require a principal to perform administrative responsibilities as long as their performance does not modify the terms of an employment contract. Kabes v. School District of River Falls, 2004 WI App 55, 270 Wis. 2d 502, 677 N.W.2d 667, 03-0522.

118.24 Annotation The statutes do not support the existence of a school principal's property interest in performing specific duties. Ulichny v. Merton Community School District, 93 F. Supp. 2d 1011 (2000). Affirmed. 249 F.3d 686 (2001).

118.24 Annotation Due process does not require that an outside decisionmaker conduct the hearing provided for under sub. (7). Beischel v. Stone Bank School District, 362 F.3d 430 (2004).



118.245 Referendum; increase in employee wages.

118.245  Referendum; increase in employee wages.

118.245(1)(1) If a school board wishes to increase the total base wages of its employees in an amount that exceeds the limit under s. 111.70 (4) (mb) 2., the school board shall adopt a resolution to that effect. The resolution shall specify the amount by which the proposed total base wages increase will exceed the limit under s. 111.70 (4) (mb) 2. The resolution may not take effect unless it is approved in a referendum called for that purpose. The referendum shall occur in April for collective bargaining agreements that begin in July of that year. The results of a referendum apply to the total base wages only in the next collective bargaining agreement.

118.245(2) (2) The question submitted in the referendum shall be substantially as follows: "Shall the employees in the .... [school district] receive a total increase on wages from $....[current total base wages] to $....[proposed total base wages], which is a percentage wage increase that is .... [x] percent higher than the percent of the consumer price index increase, for a total percentage increase in wages of .... [x]?"

118.245 History History: 2011 a. 10.



118.25 Health examinations.

118.25  Health examinations.

118.25(1)(1) In this section "school employee" means a person employed by a school board who comes in contact with children or who handles or prepares food for children while they are under the supervision of school authorities.

118.25(2) (2)

118.25(2)(a)(a) As a condition of employment, the school board, except in 1st class cities, shall require a physical examination, including a chest X-ray or tuberculin test, of every school employee of the school district. Freedom from tuberculosis in a communicable form is a condition of employment. In the case of a new school employee, the school board may permit the school employee to submit proof of an examination, chest X-ray or tuberculin test complying with this section which was taken within the past 90 days in lieu of requiring such examination, X-ray or test. If the reaction to the tuberculin test is positive, a chest X-ray shall be required. Additional physical examinations shall be required thereafter at intervals determined by the school board. The school employee shall be examined by a physician in the employ of or under contract with the school district, but if a physician is not employed or under contract, the examination shall be made by a physician selected by the school employee.

118.25(2)(b) (b) Such physical examinations, chest X-rays or tuberculin tests shall not be required of any school employee who files with the school board an affidavit setting forth that the employee depends exclusively upon prayer or spiritual means for healing in accordance with the teachings of a bona fide religious sect, denomination or organization and that the employee is to the best of the employee's knowledge and belief in good health and that the employee claims exemption from health examination on these grounds. Notwithstanding the filing of such affidavit, if there is reasonable cause to believe that such employee is suffering from an illness detrimental to the health of the pupils, the school board may require a health examination of such school employee sufficient to indicate whether or not such school employee is suffering from such an illness. No school employee may be discriminated against by reason of the employee's filing such affidavit.

118.25(2)(c) (c) The physician making a physical examination shall prepare a report of the examination upon a standard form prepared by the department of health services and the department. Such report shall be retained in the physician's files and the physician shall make confidential recommendations therefrom to the school board and to the school employee on a form prepared by the department of health services and the department. The recommendation form shall contain space for a certificate that the person is free from tuberculosis in a communicable form. The cost of such examinations, including X-rays and tuberculin tests, shall be paid out of school district funds.

118.25(3) (3) In counties having a population of less than 500,000, the school board may require periodic health examinations of pupils by physicians, under the supervision of local health departments and the department of health services, and may pay the cost of the examinations out of school district funds.

118.25(4) (4) If a health or physical examination made under this section includes the testing of vision, such test may be made by an optometrist. Forms used for reporting such vision tests shall so indicate.

118.25(5) (5) As a condition of employment, special teachers, school psychologists, school social workers, cooperative educational service agency personnel and other personnel working in public schools shall have physical examinations under sub. (2). The employing school district or agency shall pay the cost of such examinations.

118.25(6) (6) As a condition of employment, employees of the state superintendent whose work brings them into contact with school children or with school employees shall have physical examinations under sub. (2).

118.25 History History: 1979 c. 221, 301; 1993 a. 27, 492; 1995 a. 27 ss. 9126 (19), 9145 (1); 1997 a. 27; 2007 a. 20 s. 9121 (6) (a).



118.255 Health treatment services for children with special physical or mental health treatment needs.

118.255  Health treatment services for children with special physical or mental health treatment needs.

118.255(1) (1)

118.255(1)(a)(a) Under this section "physical or mental health treatment services" means treatment for physical or orthopedic disability, developmental disability, emotional disturbance, hearing impairment, visual disability, speech or language disability; and includes itinerant services such as evaluative and diagnostic services.

118.255(1)(b) (b) Words and phrases used in this section which are identical to words and phrases defined in s. 115.76 shall be given the meaning contained in s. 115.76.

118.255(2) (2)

118.255(2)(a)(a) If a school board, cooperative educational service agency, or county children with disabilities education board provides physical or mental health treatment services to its pupils, it may also provide such services within the private school or tribal school facilities to those private school or tribal school pupils who are referred to the public school board, cooperative educational service agency, or county children with disabilities education board by the administrator of a private school or tribal school for evaluation for possible servicing. There shall be no charge for health treatment services provided to any pupils unless public school students or their parents are charged for similar services. For purposes of state aid, as it is provided under s. 115.88 to the public school district, for the health treatment service program, private school and tribal school pupils receiving such health treatment services shall be counted among the pupils of the public school district receiving such services, although each child may receive health treatment services within the child's own school facilities, whether public, private, or tribal.

118.255(2)(b) (b) A school board, cooperative educational service agency, or county children with disabilities education board providing services under this section may enter into agreements with the administrator of a private school or tribal school on the scheduling, space, and other necessary arrangements for performance of such health treatment services. A school board, cooperative educational service agency, or county children with disabilities education board shall not pay any private school or tribal school for any services or facilities provided under this section. Control of the health treatment services program shall rest with the public school board, cooperative educational service agency, or county children with disabilities education board.

118.255(2)(c) (c) A school board, cooperative educational service agency, or county children with disabilities education board may provide health treatment services only within private school or tribal school facilities located within the boundaries of the school district, cooperative educational service agency, or county.

118.255(3) (3) The school board, cooperative educational service agency or county children with disabilities education board maintaining health treatment services shall report annually to the department, and at such other times as the department directs, such information as the department requires.

118.255(4) (4) If the state superintendent is satisfied that the health treatment services program has been maintained during the preceding school year in accordance with law, the state superintendent shall certify to the department of administration in favor of each school board, cooperative educational service agency and county children with disabilities education board maintaining such health treatment services, an amount equal to the amount expended for items listed in s. 115.88 (1m) by the school board, cooperative educational service agency and county children with disabilities education board during the preceding year for these health treatment services as costs eligible for reimbursement from the appropriation under s. 20.255 (2) (b).

118.255 History History: 1973 c. 307; 1977 c. 83; 1981 c. 317; 1983 a. 27; 1983 a. 189 s. 329 (17m); 1983 a. 512; 1987 a. 27, 338; 1993 a. 492; 1995 a. 27; 1997 a. 27, 164; 1999 a. 9; 2009 a. 302.

118.255 Annotation This section authorizes local school districts to provide health and welfare services, but not educational services, to students attending private schools; it may be unconstitutional to the extent that any of the services authorized thereby are rendered in church-affiliated private schools. 64 Atty. Gen. 75.



118.257 Liability for referral to police.

118.257  Liability for referral to police.

118.257(1) (1) In this section:

118.257(1)(a) (a) "Controlled substance" has the meaning specified in s. 961.01 (4).

118.257(1)(am) (am) "Controlled substance analog" has the meaning given in s. 961.01 (4m).

118.257(1)(at) (at) "Delivery" has the meaning given in s. 961.01 (6).

118.257(1)(b) (b) "Distribute" has the meaning specified in s. 961.01 (9).

118.257(1)(c) (c) "Pupil services professional" means a school counselor, school social worker, school psychologist or school nurse.

118.257(1)(d) (d) "School" means a public, parochial, private, or tribal school which provides an educational program for one or more grades between grades 1 and 12 and which is commonly known as an elementary school, middle school, junior high school, senior high school, or high school.

118.257(2) (2) A school administrator, principal, pupil services professional or teacher employed by a school board is not liable for referring a pupil enrolled in the school district to law enforcement authorities, or for removing a pupil from the school premises or from participation in a school-sponsored activity, for suspicion of possession, distribution, delivery or consumption of an alcohol beverage or a controlled substance or controlled substance analog.

118.257 History History: 1979 c. 331; 1981 c. 79 s. 17; 1983 a. 373; 1987 a. 170; 1995 a. 448; 2009 a. 302.



118.258 Electronic communication devices prohibited.

118.258  Electronic communication devices prohibited.

118.258(1)(1) Each school board may adopt rules prohibiting a pupil from using or possessing an electronic communication device while on premises owned or rented by or under the control of a public school.

118.258(2) (2) Annually, if the school board adopts rules under sub. (1), it shall provide each pupil enrolled in the school district with a copy of the rules.

118.258 History History: 1989 a. 121; 1995 a. 27 s. 9145 (1); 1997 a. 27; 2005 a. 220.



118.26 Claim against school district.

118.26  Claim against school district. No action may be brought or maintained against a school district upon a claim or cause of action unless the claimant complies with s. 893.80. This section does not apply to actions commenced under s. 19.37, 19.97 or 281.99.

118.26 History History: 1977 c. 285; 1979 c. 323 s. 33; 1995 a. 158; 1997 a. 27.

118.26 Annotation VTAE [technical college] districts are school districts under this section. Binder v. Madison, 72 Wis. 2d 613, 241 N.W.2d 613 (1976).



118.27 Gifts and grants.

118.27  Gifts and grants.

118.27(1)(1) In this section, "community foundation" means a charitable organization, described in section 501 (c) (3) of the Internal Revenue Code and exempt from federal income tax under section 501 (a) of the Internal Revenue Code, dedicated to encouraging and assisting charitable activities and enterprises in a designated community in this state and having expertise in finance, fund development, and grantmaking.

118.27(2) (2) The school board of a district may receive, accept, and use gifts or grants of furniture, books, equipment, supplies, moneys, securities, or other property, real or personal, used or useful for school research and educational purposes. All moneys received as gifts or grants shall be placed in the school district treasury but shall be considered segregated trust funds. Whenever a school board receives gifts or grants under this section, it shall make such use thereof, or invest the same in the case of moneys, as the donor or grantor specifies. In the absence of any specific direction as to the use of such gifts or grants by a donor or grantor, the school board may determine the use of or invest the same in accordance with the law applicable to trust investments, or may, subject to sub. (3), transfer any such gift or grant to a community foundation. In the use, control, or investment of such gifts or grants, the school board may exercise the rights and powers generally conferred upon trustees.

118.27(3) (3) A school board may transfer a gift or grant to a community foundation only if the school board and the community foundation agree, in writing and at the time of the transfer of the gift or grant, to each of the following:

118.27(3)(a) (a) The community foundation agrees to make disbursements from and of the gift or grant to the school board upon the written request of the school board.

118.27(3)(b) (b) Subject to par. (bm), the school board retains control over the manner in which any disbursement made under par. (a) is used.

118.27(3)(bm) (bm) The school board's use of any disbursement made under par. (a) shall be consistent with the intent of the donor of the gift, bequest, or endowment and with the agreement between the school board and the community foundation.

118.27(3)(c) (c) The school board exercises its rights over the use of each disbursement made under par. (a) in accordance with the law applicable to trust investments.

118.27 History History: 2011 a. 163.

118.27 Annotation Except for moneys transferred under s. 66.30 (2m) (e) [now 36.11 (19) (e)], a district must act as trustee of moneys received under this section. 74 Atty. Gen. 45.



118.28 Community action agencies.

118.28  Community action agencies. The school board of a school district may appropriate funds for promoting and assisting any community action agency under s. 49.37, 1997 stats.

118.28 History History: 1977 c. 29; 1983 a. 27 s. 2200 (20); 1995 a. 27; 1999 a. 185.



118.29 Administration of drugs to pupils and emergency care.

118.29  Administration of drugs to pupils and emergency care.

118.29(1)(1)  Definitions. In this section:

118.29(1)(a) (a) "Administer" means the direct application of a nonprescription drug product or prescription drug, whether by injection, ingestion or other means, to the human body.

118.29(1)(b) (b) "Drug" means any substance recognized as a drug in the official U.S. pharmacopoeia and national formulary or official homeopathic pharmacopoeia of the United States or any supplement to either of them.

118.29(1)(bg) (bg) "Drug product" means a specific drug or drugs in a specific dosage form and strength from a known source of manufacture.

118.29(1)(bm) (bm) "Epinephrine auto-injector" means a device used for the automatic injection of epinephrine into the human body.

118.29(1)(c) (c) "Health care professional" means a person licensed as an emergency medical technician under s. 256.15, a person certified as a first responder under s. 256.15 (8) or any person licensed, certified, permitted or registered under chs. 441 or 446 to 449.

118.29(1)(d) (d) "High degree of negligence" means criminal negligence, as defined in s. 939.25 (1).

118.29(1)(dm) (dm) "Nonprescription drug product" means any nonnarcotic drug product which may be sold without a prescription order and which is prepackaged for use by consumers and labeled in accordance with the requirements of state and federal law.

118.29(1)(e) (e) "Practitioner" means any physician, dentist, optometrist, physician assistant, advanced practice nurse prescriber, or podiatrist licensed in any state.

118.29(1)(f) (f) "Prescription drug" has the meaning specified in s. 450.01 (20).

118.29(2) (2) Authority to administer drugs; civil liability exemption.

118.29(2)(a)(a) Notwithstanding chs. 441, 447, 448, and 450, a school bus operator validly authorized under ss. 343.12 and 343.17 (3) (c) to operate the school bus he or she is operating, any school employee or volunteer, county children with disabilities education board employee or volunteer or cooperative educational service agency employee or volunteer authorized in writing by the administrator of the school district, the board or the agency, respectively, or by a school principal, any private school employee or volunteer authorized in writing by a private school administrator or private school principal, and any tribal school employee or volunteer authorized in writing by a tribal school administrator or tribal school principal:

118.29(2)(a)1. 1.

118.29(2)(a)1.a.a. Except as provided in subd. 1. b., may administer any nonprescription drug product which may lawfully be sold over the counter without a prescription to a pupil in compliance with the written instructions of the pupil's parent or guardian if the pupil's parent or guardian consents in writing. If the nonprescription drug product is supplied by the pupil's parent or guardian, the nonprescription drug product shall be supplied in the original manufacturer's package, and the package must list the ingredients and recommended therapeutic dose in a legible format.

118.29(2)(a)1.b. b. May administer a nonprescription drug product to a pupil in a dosage other than the recommended therapeutic dose only if the request to do so is accompanied by the written approval of the pupil's practitioner.

118.29(2)(a)2. 2. May administer a prescription drug to a pupil in compliance with the written instructions of a practitioner if the pupil's parent or guardian consents in writing; the prescription drug is supplied in the original pharmacy-labeled package; and the package specifies the name of the pupil, the name of the prescriber, the name of the prescription drug, the dose, the effective date, and the directions in a legible format.

118.29(2)(a)2m. 2m. Except for epinephrine administered under subd. 2., may use an epinephrine auto-injector to administer epinephrine to any pupil who appears to be experiencing a severe allergic reaction if, as soon as practicable, the school bus operator, employee or volunteer reports the allergic reaction by dialing the telephone number "911" or, in an area in which the telephone number "911" is not available, the telephone number for an emergency medical service provider.

118.29(2)(a)2r. 2r. Except for glucagon administered under subd. 2., may administer glucagon to any pupil who the school bus driver, employee, or volunteer knows is diabetic and who appears to be experiencing a severe low blood sugar event with altered consciousness if, as soon as practicable, the school bus operator, employee, or volunteer reports the event by dialing the telephone number "911" or, in an area in which the telephone number "911" is not available, the telephone number for an emergency medical service provider.

118.29(2)(a)3. 3. Subject to sub. (4m), is immune from civil liability for his or her acts or omissions in administering a nonprescription drug product or prescription drug to a pupil under subd. 1., 2., 2m., or 2r. unless the act is in violation of sub. (6) or the act or omission constitutes a high degree of negligence. This subdivision does not apply to health care professionals.

118.29(2)(b) (b) Subject to sub. (4m), any school district administrator, county children with disabilities education board administrator, cooperative educational service agency administrator, public, private, or tribal school principal, or private or tribal school administrator who authorizes an employee or volunteer to administer a nonprescription drug product or prescription drug to a pupil under par. (a) is immune from civil liability for the act of authorization unless it constitutes a high degree of negligence or the administrator or principal authorizes a person who has not received the required training under sub. (6) to administer a nonprescription drug product or prescription drug to a pupil.

118.29(3) (3) Emergency care; civil liability exemption. Any school bus operator validly authorized under ss. 343.12 and 343.17 (3) (c) to operate the school bus he or she is operating and any public, private, or tribal school employee or volunteer, county children with disabilities education board employee or volunteer, or cooperative educational service agency employee or volunteer, other than a health care professional, who in good faith renders emergency care to a pupil of a public, private, or tribal school is immune from civil liability for his or her acts or omissions in rendering such emergency care. The immunity from civil liability provided under this subsection is in addition to and not in lieu of that provided under s. 895.48 (1).

118.29(4) (4) Written policies. Any school board, county children with disabilities education board, cooperative educational service agency or governing body of a private school whose employees or volunteers may be authorized to administer nonprescription drug products or prescription drugs to pupils under this section shall adopt a written policy governing the administration of nonprescription drug products and prescription drugs to pupils. In developing the policy, the school board, board, agency or governing body shall seek the assistance of one or more school nurses who are employees of the school board, board, agency or governing body or are providing services or consultation under s. 121.02 (1) (g). The policy shall include procedures for obtaining and filing in the school or other appropriate facility the written instructions and consent required under sub. (2) (a), for the periodic review of such written instructions by a registered nurse licensed under s. 441.06 or in a party state, as defined in s. 441.50 (2) (j), for the storing of nonprescription drug products and prescription drugs, and for record keeping, including documenting the administration of each dose, including errors.

118.29(4m) (4m) Applicability to tribal school employees. The immunity under sub. (2) applies to a tribal school employee, administrator, or volunteer only if the governing body of the tribal school has adopted a written policy that complies with sub. (4).

118.29(5) (5) Exemption. No employee except a health care professional may be required to administer a nonprescription drug product or prescription drug to a pupil under this section by any means other than ingestion.

118.29(6) (6) Training.

118.29(6)(a)(a) Notwithstanding sub. (2) (a) 1. to 2r., and subject to pars. (b) and (c), no school bus driver, employee, or volunteer may administer any of the following nonprescription drug products or prescription drugs unless he or she has received training, approved by the department, in administering these nonprescription drug products and prescription drugs:

118.29(6)(a)1. 1. A nonprescription drug product or prescription drug product that must be injected into a pupil.

118.29(6)(a)2. 2. A nonprescription drug product or prescription drug product that must be inhaled by a pupil.

118.29(6)(a)3. 3. A nonprescription drug product or prescription drug product that must be rectally administered to a pupil.

118.29(6)(a)4. 4. A nonprescription drug product or prescription drug product that must be administered into a nasogastric tube.

118.29(6)(a)5. 5. A nonprescription drug product or prescription drug product that must be administered into a gastrostomy tube.

118.29(6)(a)6. 6. A nonprescription drug product or prescription drug product that must be administered into a jejunostomy tube.

118.29(6)(b) (b) This subsection does not apply to health care professionals.

118.29(6)(c) (c) The training required under par. (a) need not be approved by the department when the training is completed by a school bus driver that transports only pupils enrolled in a private school, an employee of a private school, or a volunteer in or for a private school.

118.29 History History: 1983 a. 334; 1985 a. 146 s. 8; 1985 a. 218; 1987 a. 14, 399; 1989 a. 56, 102, 105; 1991 a. 103; 1997 a. 164; 1999 a. 56, 126; 2001 a. 16, 83; 2007 a. 130; 2009 a. 160, 302; 2011 a. 86, 260.



118.291 Asthmatic pupils; possession and use of inhalers.

118.291  Asthmatic pupils; possession and use of inhalers.

118.291(1g)(1g) In this section:

118.291(1g)(a) (a) "Asthma" means a chronic inflammatory disease of the airways, characterized by airway obstruction, which is at least partially reversible and which manifests as increased bronchial responsiveness to a variety of stimuli.

118.291(1g)(b) (b) "School" includes a public, private, and tribal school.

118.291(1r) (1r) While in school, at a school-sponsored activity or under the supervision of a school authority, an asthmatic pupil may possess and use a metered dose inhaler or dry powder inhaler if all of the following are true:

118.291(1r)(a) (a) The pupil uses the inhaler before exercise to prevent the onset of asthmatic symptoms or uses the inhaler to alleviate asthmatic symptoms.

118.291(1r)(b) (b) The pupil has the written approval of the pupil's physician and, if the pupil is a minor, the written approval of the pupil's parent or guardian.

118.291(1r)(c) (c) The pupil has provided the school principal with a copy of the approval or approvals under par. (b).

118.291(2) (2)

118.291(2)(a)(a) No school district, school board or school district employee is civilly liable for injury to a pupil caused by a school district employee who prohibits a pupil from using an inhaler because of the employee's good faith belief that the requirements of sub. (1r) had not been satisfied or who allows a pupil to use an inhaler because of the employee's good faith belief that the requirements of sub. (1r) had been satisfied.

118.291(2)(b) (b) No private school or private school employee is civilly liable for injury to a pupil caused by a private school employee who prohibits a pupil from using an inhaler because of the employee's good faith belief that the requirements of sub. (1r) had not been satisfied or who allows a pupil to use an inhaler because of the employee's good faith belief that the requirements of sub. (1r) had been satisfied.

118.291(2)(c) (c) No tribal school or tribal school employee is civilly liable for injury to a pupil caused by a tribal school employee who prohibits a pupil from using an inhaler because of the employee's good faith belief that the requirements of sub. (1r) had not been satisfied or who allows a pupil to use an inhaler because of the employee's good faith belief that the requirements of sub. (1r) had been satisfied.

118.291 History History: 1997 a. 77; 2005 a. 398; 2009 a. 302.



118.292 Possession and use of epinephrine auto-injectors.

118.292  Possession and use of epinephrine auto-injectors.

118.292(1g)(1g) In this section:

118.292(1g)(a) (a) "Emergency situation" means a situation in which a pupil reasonably believes that he or she is experiencing a severe allergic reaction, including anaphylaxis, that requires the administration of epinephrine to avoid severe injury or death.

118.292(1g)(b) (b) "Epinephrine auto-injector" means a device used for the automatic injection of epinephrine into the human body to prevent or treat a life-threatening allergic reaction.

118.292(1g)(c) (c) "School" includes a public, private, and tribal school.

118.292(1r) (1r) While in school, at a school-sponsored activity or under the supervision of a school authority, a pupil may possess and use an epinephrine auto-injector if all of the following are true:

118.292(1r)(a) (a) The pupil uses the epinephrine auto-injector to prevent the onset or alleviate the symptoms of an emergency situation.

118.292(1r)(b) (b) The pupil has the written approval of the pupil's physician and, if the pupil is a minor, the written approval of the pupil's parent or guardian.

118.292(1r)(c) (c) The pupil has provided the school principal with a copy of the approval or approvals under par. (b).

118.292(2) (2) No school board, school district, private school, or tribal school, or any employee of the foregoing, is civilly liable for an injury incurred by any of the following:

118.292(2)(a) (a) A pupil as a result of using an epinephrine auto-injector under sub. (1r).

118.292(2)(b) (b) Any person as a result of a pupil possessing or using an epinephrine auto-injector under sub. (1r).

118.292 History History: 2011 a. 85.



118.293 Concussion and head injury.

118.293  Concussion and head injury.

118.293(1) (1) In this section:

118.293(1)(a) (a) "Credential" means a license or certificate of certification issued by this state.

118.293(1)(am) (am) "Health care provider" means a person to whom all of the following apply:

118.293(1)(am)1. 1. He or she holds a credential that authorizes the person to provide health care.

118.293(1)(am)2. 2. He or she is trained and has experience in evaluating and managing pediatric concussions and head injuries.

118.293(1)(am)3. 3. He or she is practicing within the scope of his or her credential.

118.293(1)(c) (c) "Youth athletic activity" means an organized athletic activity in which the participants, a majority of whom are under 19 years of age, are engaged in an athletic game or competition against another team, club, or entity, or in practice or preparation for an organized athletic game or competition against another team, club, or entity. "Youth athletic activity" does not include a college or university activity or an activity that is incidental to a nonathletic program.

118.293(2) (2) In consultation with the Wisconsin Interscholastic Athletic Association, the department shall develop guidelines and other information for the purpose of educating athletic coaches and pupil athletes and their parents or guardians about the nature and risk of concussion and head injury in youth athletic activities.

118.293(3) (3)

118.293(3)(a)(a) At the beginning of a season for a youth athletic activity, the person operating the youth athletic activity shall distribute a concussion and head injury information sheet to each person who will be coaching that youth athletic activity and to each person who wishes to participate in that youth athletic activity. No person may participate in a youth athletic activity unless the person returns the information sheet signed by the person and, if he or she is under the age of 19, by his or her parent or guardian.

118.293(3)(b) (b)

118.293(3)(b)1.1. Notwithstanding par. (a), a public or private school is not required to distribute an information sheet to a pupil enrolled in the school who wishes to participate in a youth athletic activity operated by the school during a school year, and a pupil enrolled in the school may participate in that youth athletic activity without returning an appropriately signed information sheet for that activity, if the pupil has returned an appropriately signed information sheet for another youth athletic activity operated by the school during the same school year.

118.293(3)(b)2. 2. Notwithstanding par. (a), a private club is not required to distribute an information sheet to a person who wishes to participate in a youth athletic activity operated by the private club, and a person may participate in that youth athletic activity without returning an appropriately signed information sheet for the activity, if the person has returned an appropriately signed information sheet to the club within the previous 365 days.

118.293(4) (4)

118.293(4)(a)(a) An athletic coach, or official involved in a youth athletic activity, or health care provider shall remove a person from the youth athletic activity if the coach, official, or health care provider determines that the person exhibits signs, symptoms, or behavior consistent with a concussion or head injury or the coach, official, or health care provider suspects the person has sustained a concussion or head injury.

118.293(4)(b) (b) A person who has been removed from a youth athletic activity under par. (a) may not participate in a youth athletic activity until he or she is evaluated by a health care provider and receives a written clearance to participate in the activity from the health care provider.

118.293(5) (5)

118.293(5)(a)(a) Any athletic coach, official involved in an athletic activity, or volunteer who fails to remove a person from a youth athletic activity under sub. (4) (a) is immune from civil liability for any injury resulting from that omission unless it constitutes gross negligence or willful or wanton misconduct.

118.293(5)(b) (b) Any volunteer who authorizes a person to participate in a youth athletic activity under sub. (4) (b) is immune from civil liability for any injury resulting from that act unless the act constitutes gross negligence or willful or wanton misconduct.

118.293(6) (6) This section does not create any liability for, or a cause of action against, any person.

118.293 History History: 2011 a. 172; 2013 a. 93.



118.295 Suicide intervention; civil liability exemption.

118.295  Suicide intervention; civil liability exemption. Any school board, private school, tribal school, county children with disabilities education board, or cooperative educational service agency, and any officer, employee, or volunteer thereof, who in good faith attempts to prevent suicide by a pupil is immune from civil liability for his or her acts or omissions in respect to the suicide or attempted suicide. The civil liability immunity provided in this section is in addition to and not in lieu of that provided under s. 895.48 (1).

118.295 History History: 1985 a. 29; 1987 a. 14; 1997 a. 164; 2009 a. 302.



118.30 Pupil assessment.

118.30  Pupil assessment.

118.30(1)(1) The state superintendent shall adopt or approve examinations designed to measure pupil attainment of knowledge and concepts in the 4th, 8th, 9th, 10th, and 11th grades.

118.30(1g) (1g)

118.30(1g)(a)(a)

118.30(1g)(a)1.1. By August 1, 1998, each school board shall adopt pupil academic standards in mathematics, science, reading and writing, geography, and history. The school board may adopt the pupil academic standards issued by the governor as executive order no. 326, dated January 13, 1998.

118.30(1g)(a)2. 2. By January 1, 2000, or by January 1 of the 1st school year of operation, whichever is later, each operator of a charter school under s. 118.40 (2r) shall adopt pupil academic standards in mathematics, science, reading and writing, geography and history. The operator of the charter school may adopt the pupil academic standards issued by the governor as executive order no. 326, dated January 13, 1998.

118.30(1g)(a)3. 3. The governing body of each private school participating in the program under s. 119.23 shall adopt pupil academic standards in mathematics, science, reading and writing, geography, and history. The governing body of the private school may adopt the pupil academic standards issued by the governor as executive order no. 326, dated January 13, 1998.

118.30(1g)(a)4. 4. The governing body of each private school participating in the program under s. 118.60 shall adopt pupil academic standards in mathematics, science, reading and writing, geography, and history. The governing body of the private school may adopt the pupil academic standards issued by the governor as executive order no. 326, dated January 13, 1998.

118.30(1g)(c) (c) Each school board operating elementary grades and each operator of a charter school under s. 118.40 (2r) that operates elementary grades may develop or adopt its own examination designed to measure pupil attainment of knowledge and concepts in the 4th grade and may develop or adopt its own examination designed to measure pupil attainment of knowledge and concepts in the 8th grade. If the school board or operator of the charter school develops or adopts an examination under this paragraph, it shall notify the department.

118.30(1m) (1m) Except as otherwise provided in this section, annually each school board shall do all of the following:

118.30(1m)(a) (a)

118.30(1m)(a)1.1. Except as provided in subs. (6) and (7), administer the 4th grade examination adopted or approved by the state superintendent under sub. (1) to all pupils enrolled in the school district, including pupils enrolled in charter schools located in the school district, in the 4th grade.

118.30(1m)(a)2. 2. Except as provided in sub. (7), if the school board has developed or adopted its own 4th grade examination, administer that examination to all pupils enrolled in the school district, including pupils enrolled in charter schools located in the school district, in the 4th grade.

118.30(1m)(am) (am)

118.30(1m)(am)1.1. Except as provided in subs. (6) and (7), administer the 8th grade examination adopted or approved by the state superintendent under sub. (1) to all pupils enrolled in the school district, including pupils enrolled in charter schools located in the school district, in the 8th grade.

118.30(1m)(am)2. 2. Except as provided in sub. (7), if the school board has developed or adopted its own 8th grade examination, administer that examination to all pupils enrolled in the school district, including pupils enrolled in charter schools located in the school district, in the 8th grade.

118.30(1m)(ar) (ar) Except as provided in sub. (7), beginning in the 2014-15 school year, administer the 9th grade examination adopted or approved by the state superintendent under sub. (1) to all pupils enrolled in the school district, including pupils enrolled in charter schools located in the school district, in the 9th grade. The school board shall administer the examination once in the fall session and once in the spring session.

118.30(1m)(b) (b) Except as provided in sub. (7), administer the 10th grade examination to all pupils enrolled in the school district, including pupils enrolled in charter schools located in the school district, in the spring session of the 10th grade.

Effective date text (b) Except as provided in sub. (7), administer the 10th grade examination to all pupils enrolled in the school district, including pupils enrolled in charter schools located in the school district, in the 10th grade.

118.30(1m)(c) (c) Except as provided in sub. (7), beginning in the 2014-15 school year, administer the 11th grade examination adopted or approved by the state superintendent under sub. (1) to all pupils enrolled in the school district, including pupils enrolled in charter schools located in the school district, in the spring session of the 11th grade.

118.30(1r) (1r) Annually each operator of a charter school under s. 118.40 (2r) shall do all of the following:

118.30(1r)(a) (a)

118.30(1r)(a)1.1. Except as provided in sub. (6), administer the 4th grade examination adopted or approved by the state superintendent under sub. (1) to all pupils enrolled in the charter school in the 4th grade.

118.30(1r)(a)2. 2. Beginning on July 1, 2002, if the operator of the charter school has developed or adopted its own 4th grade examination, administer that examination to all pupils enrolled in the charter school in the 4th grade.

118.30(1r)(am) (am)

118.30(1r)(am)1.1. Except as provided in sub. (6), administer the 8th grade examination adopted or approved by the state superintendent under sub. (1) to all pupils enrolled in the charter school in the 8th grade.

118.30(1r)(am)2. 2. Beginning on July 1, 2002, if the operator of the charter school has developed or adopted its own 8th grade examination, administer that examination to all pupils enrolled in the charter school in the 8th grade.

118.30(1r)(ar) (ar) Beginning in the 2014-15 school year, administer the 9th grade examination adopted or approved by the state superintendent under sub. (1) to all pupils enrolled in the charter school in the 9th grade. The charter school shall administer the examination once in the fall session and once in the spring session.

118.30(1r)(b) (b) Administer the 10th grade examination to all pupils enrolled in the charter school in the spring session of the 10th grade.

Effective date text (b) Administer the 10th grade examination to all pupils enrolled in the charter school in the 10th grade.

118.30(1r)(c) (c) Beginning in the 2014-15 school year, administer the 11th grade examination adopted or approved by the state superintendent under sub. (1) to all pupils enrolled in the charter school in the spring session of the 11th grade.

118.30(1s) (1s)

118.30(1s)(a)(a) Except as provided in par. (b), annually, the governing body of each private school participating in the program under s. 119.23 shall do all of the following:

118.30(1s)(a)1. 1. Administer the 4th grade examination adopted or approved by the state superintendent under sub. (1) to all pupils attending the 4th grade in the private school under s. 119.23.

118.30(1s)(a)2. 2. Administer the 8th grade examination adopted or approved by the state superintendent under sub. (1) to all pupils attending the 8th grade in the private school under s. 119.23.

118.30(1s)(a)2m. 2m. Beginning in the 2014-15 school year, administer the 9th grade examination adopted or approved by the state superintendent under sub. (1) to all pupils attending the 9th grade in the private school under s. 119.23. The private school shall administer the examination once in the fall session and once in the spring session.

118.30(1s)(a)3. 3. In the spring session, administer the 10th grade examination adopted or approved by the state superintendent under sub. (1) to all pupils attending the 10th grade in the private school under s. 119.23.

Effective date text 3. Administer the 10th grade examination adopted or approved by the state superintendent under sub. (1) to all pupils attending the 10th grade in the private school under s. 119.23.

118.30(1s)(a)3m. 3m. Beginning in the 2014-15 school year in the spring session administer the 11th grade examination adopted or approved by the state superintendent under sub. (1) to all pupils attending the 11th grade in the private school under s. 119.23.

118.30(1s)(a)4. 4. Administer to pupils attending the private school under s. 119.23 all other examinations in reading, mathematics, and science that are required to be administered to public school pupils under 20 USC 6311 (b) (3).

118.30(1s)(b) (b) If, before January 1, 2010, the state superintendent notifies in writing the cochairpersons of the joint committee on finance and the chairpersons of the appropriate standing committees in each house of the legislature that the department will adopt or approve substantially redesigned examinations under sub. (1) to be initially administered to pupils in the 2011-12 school year, then, in the 2010-11 school year, the governing body of each private school participating in the program under s. 119.23 shall administer nationally normed standardized tests in reading, mathematics, and science to pupils attending the school under s. 119.23 in the 4th, 8th, and 10th grades instead of administering the examinations under par. (a).

118.30(1t) (1t) Annually, the governing body of each private school participating in the program under s. 118.60 shall do all of the following:

118.30(1t)(a) (a) Administer the 4th grade examination adopted or approved by the state superintendent under sub. (1) to all pupils attending the 4th grade in the private school under s. 118.60.

118.30(1t)(b) (b) Administer the 8th grade examination adopted or approved by the state superintendent under sub. (1) to all pupils attending the 8th grade in the private school under s. 118.60.

118.30(1t)(bm) (bm) Beginning in the 2014-15 school year, in the spring session administer the 9th grade examination adopted or approved by the state superintendent under sub. (1) to all pupils attending the 9th grade in the private school under s. 118.60. The private school shall administer the examination once in the fall session and once in the spring session.

118.30(1t)(c) (c) In the spring session, administer the 10th grade examination adopted or approved by the state superintendent under sub. (1) to all pupils attending the 10th grade in the private school under s. 118.60.

Effective date text (c) Administer the 10th grade examination adopted or approved by the state superintendent under sub. (1) to all pupils attending the 10th grade in the private school under s. 118.60.

118.30(1t)(cm) (cm) Beginning in the 2014-15 school year, in the spring session administer the 11th grade examination adopted or approved by the state superintendent under sub. (1) to all pupils attending the 11th grade in the private school under s. 118.60.

118.30(1t)(d) (d) Administer to pupils attending the private school under s. 118.60 all other examinations in reading, mathematics, and science that are required to be administered to public school pupils under 20 USC 6311 (b) (3).

118.30(2) (2)

118.30(2)(a)(a) To the extent possible, all examinations under this section shall be free of bias.

118.30(2)(b) (b)

118.30(2)(b)1.1. If a pupil is enrolled in a special education program under subch. V of ch. 115, the school board, operator of the charter school under s. 118.40 (2r), governing body of the private school participating in the program under s. 118.60, or governing body of the private school participating in the program under s. 119.23 shall comply with s. 115.77 (1m) (bg).

118.30(2)(b)2. 2. According to criteria established by the state superintendent by rule, the school board, operator of the charter school under s. 118.40 (2r), governing body of the private school participating in the program under s. 118.60, or governing body of the private school participating in the program under s. 119.23 may determine not to administer an examination under this section to a limited-English speaking pupil, as defined under s. 115.955 (7), may permit the pupil to be examined in his or her native language, or may modify the format and administration of an examination for such pupils.

118.30(2)(b)3. 3. Upon the request of a pupil's parent or guardian, the school board shall excuse the pupil from taking an examination administered under sub. (1m).

118.30(2)(b)4. 4. Upon the request of a pupil's parent or guardian, the operator of a charter school under s. 118.40 (2r) shall excuse the pupil from taking an examination administered under sub. (1r).

118.30(2)(b)5. 5. Upon the request of a pupil's parent or guardian, the governing body of a private school participating in the program under s. 119.23 shall excuse the pupil from taking an examination administered under sub. (1s) (a) 1. to 3m.

118.30(2)(b)6. 6. Upon the request of a pupil's parent or guardian, the governing body of a private school participating in the program under s. 118.60 shall excuse the pupil from taking an examination administered under sub. (1t) (a) to (cm).

118.30(2)(c) (c) The results of examinations administered under this section or under 20 USC 6311 (b) (3) to pupils enrolled in public schools, including charter schools, may not be used as the sole reason to discharge, suspend, or formally discipline a teacher or as the sole reason for the nonrenewal of a teacher's contract.

118.30(2)(d) (d) The results of examinations under this section may not be used in determining general or categorical aids to school districts.

118.30(3) (3)

118.30(3)(a)(a) The state superintendent shall allow a person to view an examination required to be administered under this section if the person submits to the state superintendent a written request to do so within 90 days after the date of administration of the examination. This paragraph does not apply while an examination is being developed or validated.

118.30(3)(b) (b) The state superintendent shall promulgate rules establishing procedures to administer par. (a). To the extent feasible, the rules shall protect the security and confidentiality of the examinations required to be administered under this section.

118.30(4) (4) The department shall study the utility of administering technology-based performance assessments to pupils.

118.30(5) (5) Beginning in the 2014-15 school year, the department shall ensure that benchmark assessments are administered to pupils annually under this section prior to the administration of summative assessments under this section.

118.30(5m) (5m) When determining the percentage of pupils participating in the program under s. 119.23 who performed at designated proficiency levels on the examinations administered as required under sub. (1s), the department shall consider only the pupils participating in the program under s. 119.23 to whom the examinations were administered at each grade level, and shall exclude from consideration those pupils participating in the program under s. 119.23 who were excused from taking the examinations under sub. (2) (b) 5.

118.30(6) (6) A school board and an operator of a charter school under s. 118.40 (2r) is not required to administer the 4th and 8th grade examinations adopted or approved by the state superintendent under sub. (1) if the school board or the operator of the charter school administers its own 4th and 8th grade examinations, the school board or operator of the charter school provides the state superintendent with statistical correlations of those examinations with the examinations adopted or approved by the state superintendent under sub. (1), and the federal department of education approves.

118.30(7) (7) If a school board enters into an agreement with a federally recognized American Indian tribe or band in this state to establish a charter school, that school board shall administer the examinations under sub. (1m) regardless of the location of the charter school.

118.30 History History: 1991 a. 269; 1993 a. 16, 367; 1995 a. 27 ss. 3971b to 3971yd, 9145 (1); 1997 a. 27, 164, 237; 1999 a. 9, 19, 32, 185, 186; 2001 a. 16, 109; 2003 a. 33; 2009 a. 28, 60; 2011 a. 32, 105; 2013 a. 20.



118.305 Use of seclusion and physical restraint.

118.305  Use of seclusion and physical restraint.

118.305(1)(1)  Definitions. In this section:

118.305(1)(a) (a) "Child" has the meaning given in s. 115.76 (3).

118.305(1)(b) (b) "Child with a disability" has the meaning given in s. 115.76 (5).

118.305(1)(c) (c)

118.305(1)(c)1.1. "Covered individual" means all of the following, except as provided in subd. 2.:

118.305(1)(c)1.a. a. An individual who is employed by a governing body, or under contract with a governing body as an independent contractor, to provide services for the benefit of the school governed by the governing body.

118.305(1)(c)1.b. b. An individual who is employed by a person under contract with a governing body to provide services for the benefit of the school governed by the governing body.

118.305(1)(c)1.c. c. An individual who is engaged in student teaching under the supervision of an individual described in subd. 1. a.

118.305(1)(c)2. 2. "Covered individual" does not include any of the following:

118.305(1)(c)2.a. a. A member of a governing body.

118.305(1)(c)2.b. b. A law enforcement officer who is authorized or designated by a governing body to perform any duty under s. 118.125 (1) (bL) 1. or 2. in a school governed by the governing body.

118.305(1)(d) (d) "Governing body" means the governing body in charge of a school.

118.305(1)(e) (e) "Individualized education program" has the meaning given in s. 115.76 (9).

118.305(1)(f) (f) "Parent" has the meaning given in s. 115.76 (12).

118.305(1)(g) (g) "Physical restraint" means a restriction that immobilizes or reduces the ability of a pupil to freely move his or her torso, arms, legs, or head.

118.305(1)(h) (h) "School" means a public school, including a charter school.

118.305(1)(i) (i) "Seclusion" means the involuntary confinement of a pupil, apart from other pupils, in a room or area from which the pupil is physically prevented from leaving.

118.305(2) (2) Seclusion; conditions for use. A covered individual may use seclusion on a pupil at school only if all of the following apply:

118.305(2)(a) (a) The pupil's behavior presents a clear, present, and imminent risk to the physical safety of the pupil or others and it is the least restrictive intervention feasible.

118.305(2)(b) (b) A covered individual maintains constant supervision of the pupil, either by remaining in the room or area with the pupil or by observing the pupil through a window that allows the covered individual to see the pupil at all times.

118.305(2)(c) (c) The room or area in which the pupil is secluded is free of objects or fixtures that may injure the pupil.

118.305(2)(d) (d) The pupil has adequate access to bathroom facilities, drinking water, necessary medication, and regularly scheduled meals.

118.305(2)(e) (e) The duration of the seclusion is only as long as necessary to resolve the clear, present, and imminent risk to the physical safety of the pupil or others.

118.305(2)(f) (f) No door connecting the room or area in which the pupil is secluded to other rooms or areas is capable of being locked.

118.305(3) (3) Physical restraint; conditions for use. A covered individual may use physical restraint on a pupil at school only if all of the following apply:

118.305(3)(a) (a) The pupil's behavior presents a clear, present, and imminent risk to the physical safety of the pupil or others and it is the least restrictive intervention feasible.

118.305(3)(b) (b) There are no medical contraindications to its use.

118.305(3)(c) (c) The degree of force used and the duration of the physical restraint do not exceed the degree and duration that are reasonable and necessary to resolve the clear, present, and imminent risk to the physical safety of the pupil or others.

118.305(3)(d) (d) None of the following maneuvers or techniques are used:

118.305(3)(d)1. 1. Those that do not give adequate attention and care to protecting the pupil's head.

118.305(3)(d)2. 2. Those that cause chest compression by placing pressure or weight on the pupil's chest, lungs, sternum, diaphragm, back, or abdomen.

118.305(3)(d)3. 3. Those that place pressure or weight on the pupil's neck or throat, on an artery, or on the back of the pupil's head or neck, or that otherwise obstruct the pupil's circulation or breathing.

118.305(3)(e) (e) It does not constitute corporal punishment, as defined in s. 118.31 (1).

118.305(3)(f) (f) The covered individual does not use a mechanical or chemical restraint on the pupil. The use of supportive equipment to properly align a pupil's body, assist a pupil to maintain balance, or assist a pupil's mobility, under the direction and oversight of appropriate medical or therapeutic staff, does not constitute the use of a mechanical restraint.

118.305(4) (4) Notification and reporting following use of seclusion or physical restraint.

118.305(4)(a)(a) Whenever seclusion or physical restraint is used on a pupil at school, the school principal or his or her designee shall do all of the following:

118.305(4)(a)1. 1. As soon as practicable, but no later than one business day after the incident, notify the pupil's parent of the incident and of the availability of the written report under subd. 2.

118.305(4)(a)2. 2. Within 2 business days after the incident and after consulting with the covered individuals present during the incident, prepare a written report containing all of the following information:

118.305(4)(a)2.a. a. The pupil's name.

118.305(4)(a)2.b. b. The date, time, and duration of the use of seclusion or physical restraint.

118.305(4)(a)2.c. c. A description of the incident, including a description of the actions of the pupil before, during, and after the incident.

118.305(4)(a)2.d. d. The names and titles of the covered individuals present during the incident.

118.305(4)(b) (b) Each report prepared under par. (a) 2. shall be retained by the school and made available for review by the pupil's parent within 3 business days of the incident.

118.305(4)(c) (c) Annually by September 1, the principal of each school or his or her designee shall submit to the governing body a report containing all of the following:

118.305(4)(c)1. 1. The number of incidents of seclusion and of physical restraint in the school during the previous school year.

118.305(4)(c)2. 2. The total number of pupils who were involved in the incidents and the number of children with disabilities who were involved in the incidents.

118.305(5) (5) Child with a disability. The first time that seclusion or physical restraint is used on a child with a disability, the child's individualized education program team shall convene in the manner provided in s. 115.787 (4) as soon as possible after the incident. The child's individualized education program team shall review the child's individualized education program to ensure that it contains appropriate positive behavioral interventions and supports and other strategies to address the behavior of concern, as provided in s. 115.787 (2) (i), and revise it if necessary.

118.305(6) (6) Physical restraint; training.

118.305(6)(a)(a) Except as provided in par. (c), no covered individual may use physical restraint on a pupil at school unless he or she has received training in the use of physical restraint that includes all of the following components:

118.305(6)(a)1. 1. Methods of preventing the need for physical restraint.

118.305(6)(a)2. 2. An identification and description of dangerous behavior that may indicate the need for physical restraint and methods of evaluating risk of harm in order to determine whether physical restraint is warranted.

118.305(6)(a)3. 3. Experience in administering and receiving various types of physical restraint.

118.305(6)(a)4. 4. Instruction regarding the effects of physical restraint on the person restrained, in monitoring signs of physical distress, and in obtaining medical assistance.

118.305(6)(a)5. 5. Instruction in documenting and reporting incidents of physical restraint.

118.305(6)(a)6. 6. A requirement that the trainee demonstrate proficiency in administering physical restraint.

118.305(6)(b) (b) The governing body shall ensure that all of the following apply in each school that it operates in which physical restraint is used:

118.305(6)(b)1. 1. At least one covered individual has received training in the use of physical restraint under par. (a).

118.305(6)(b)2. 2. The school maintains a record of the training received by the covered individual under par. (a), including the period during which the training is considered valid by the entity that trained the covered individual.

118.305(6)(c) (c) A covered individual who has not received training in the use of physical restraint under par. (a) may use physical restraint on a pupil at school only in an emergency and only if a covered individual who has received training in the use of physical restraint under par. (a) is not immediately available due to the unforeseen nature of the emergency.

118.305(7) (7) Construction. Nothing in this section prohibits a covered individual from doing any of the following at school if the pupil is not confined to an area from which he or she is physically prevented from leaving:

118.305(7)(a) (a) Directing a pupil who is disruptive to temporarily separate himself or herself from the general activity in the classroom to allow the pupil to regain behavioral control and the covered individual to maintain or regain classroom order.

118.305(7)(b) (b) Directing a pupil to temporarily remain in the classroom to complete tasks while other pupils participate in activities outside the classroom.

118.305(7)(c) (c) Briefly touching or holding a pupil's hand, arm, shoulder, or back to calm, comfort, or redirect the pupil.

118.305 History History: 2011 a. 125, s. 13.92 (1) (bm) 2.



118.31 Corporal punishment.

118.31  Corporal punishment.

118.31(1)(1) In this section, "corporal punishment" means the intentional infliction of physical pain which is used as a means of discipline. "Corporal punishment" includes, but is not limited to, paddling, slapping or prolonged maintenance of physically painful positions, when used as a means of discipline. "Corporal punishment" does not include actions consistent with an individualized education program developed under s. 115.787 or reasonable physical activities associated with athletic training.

118.31(2) (2) Except as provided in sub. (3), no official, employee or agent of a school board may subject a pupil enrolled in the school district to corporal punishment.

118.31(3) (3) Subsection (2) does not prohibit an official, employee or agent of a school board from:

118.31(3)(a) (a) Using reasonable and necessary force to quell a disturbance or prevent an act that threatens physical injury to any person.

118.31(3)(b) (b) Using reasonable and necessary force to obtain possession of a weapon or other dangerous object within a pupil's control.

118.31(3)(c) (c) Using reasonable and necessary force for the purpose of self-defense or the defense of others under s. 939.48.

118.31(3)(d) (d) Using reasonable and necessary force for the protection of property under s. 939.49.

118.31(3)(e) (e) Using reasonable and necessary force to remove a disruptive pupil from a school premises or motor vehicle, as defined in s. 125.09 (2) (a) 1. and 4., or from school-sponsored activities.

118.31(3)(f) (f) Using reasonable and necessary force to prevent a pupil from inflicting harm on himself or herself.

118.31(3)(g) (g) Using reasonable and necessary force to protect the safety of others.

118.31(3)(h) (h) Using incidental, minor or reasonable physical contact designed to maintain order and control.

118.31(4) (4) Each school board shall adopt a policy that allows any official, employee or agent of the school board to use reasonable and necessary force for the purposes of sub. (3) (a) to (h). In determining whether or not a person was acting within the exceptions in sub. (3), deference shall be given to reasonable, good faith judgments made by an official, employee or agent of a school board.

118.31(5) (5) Except as provided in s. 939.61 (1), this section does not create a separate basis for civil liability of a school board or their officials, employees or agents for damages arising out of claims involving allegations of improper or unnecessary use of force by school employees against students.

118.31(6) (6) Nothing in this section shall prohibit, permit or otherwise affect any action taken by an official, employee or agent of a school board with regard to a person who is not a pupil enrolled in the school district.

118.31(7) (7) Nothing in this section abrogates or restricts any statutory or common law defense to prosecution for any crime.

118.31 History History: 1987 a. 303; 1989 a. 26; 1991 a. 164; 1993 a. 334; 1997 a. 164; 1999 a. 127.



118.32 Strip search by school employee.

118.32  Strip search by school employee. Any official, employee or agent of any school or school district is prohibited under s. 948.50 from conducting a strip search of any pupil.

118.32 History History: 1983 a. 489; 1987 a. 332 s. 64.



118.325 Locker searches.

118.325  Locker searches. An official, employee or agent of a school or school district may search a pupil's locker as determined necessary or appropriate without the consent of the pupil, without notifying the pupil and without obtaining a search warrant if the school board has adopted a written policy specifying that the school board retains ownership and possessory control of all pupil lockers and designating the positions of the officials, employees or agents who may conduct searches, and has distributed a copy of the policy to pupils enrolled in the school district.

118.325 History History: 1997 a. 329.



118.33 High school graduation standards; criteria for promotion.

118.33  High school graduation standards; criteria for promotion.

118.33(1)(1)

118.33(1)(a)(a) Except as provided in pars. (d), (e), and (em), a school board may not grant a high school diploma to any pupil unless the pupil has earned:

118.33(1)(a)1. 1. In the high school grades, all of the following:

118.33(1)(a)1.a. a. At least 4 credits of English including writing composition.

118.33(1)(a)1.b. b. At least 3 credits of social studies including state and local government.

118.33(1)(a)1.c. c. At least 3 credits of mathematics. The school board shall award a pupil up to one mathematics credit for successfully completing in the high school grades a course in computer sciences that the department has determined qualifies as computer sciences according to criteria established by the department. The school board shall award a pupil up to one mathematics credit for successfully completing in the high school grades a career and technical education course that the school board determines satisfies a mathematics requirement, but may not award any credit for that course if the school board awards any credit for that same course under subd. 1. d.

118.33(1)(a)1.d. d. At least 3 credits of science. The school board shall award a pupil a science credit for successfully completing in the high school grades each course in agriculture that the department has determined qualifies as science according to criteria established by the department. The school board shall award a pupil up to one science credit for successfully completing in the high school grades a career and technical education course that the school board determines satisfies a science requirement, but may not award any credit for that course if the school board awards any credit for that same course under subd. 1. c.

118.33(1)(a)1.e. e. At least 1.5 credits of physical education.

118.33(1)(a)2. 2. In grades 7 to 12, at least 0.5 credit of health education.

118.33(1)(am) (am) The state superintendent shall encourage school boards to require an additional 8.5 credits selected from any combination of vocational education, foreign languages, fine arts and other courses.

118.33(1)(b) (b) A school board may not grant a high school diploma to any pupil unless, during the high school grades, the pupil has been enrolled in a class or has participated in an activity approved by the school board during each class period of each school day, or the pupil has been enrolled in an alternative education program, as defined in s. 115.28 (7) (e) 1. Nothing in this paragraph prohibits a school board from establishing a program that allows a pupil enrolled in the high school grades who has demonstrated a high level of maturity and personal responsibility to leave the school premises for up to one class period each day if the pupil does not have a class scheduled during that class period.

118.33(1)(c) (c) A school board may require a pupil to participate in community service activities in order to receive a high school diploma.

118.33(1)(d) (d) A school board may grant a high school diploma to a pupil who has not satisfied the requirements under par. (a) if all of the following apply:

118.33(1)(d)1. 1. The pupil was enrolled in an alternative education program, as defined in s. 115.28 (7) (e) 1.

118.33(1)(d)2. 2. The school board determines that the pupil has demonstrated a level of proficiency in the subjects listed in par. (a) equivalent to that which he or she would have attained if he or she had satisfied the requirements under par. (a).

118.33(1)(e) (e) A school board may allow a pupil who participates in sports or in another organized physical activity, as determined by the school board, to complete an additional 0.5 credit in English, social studies, mathematics, science, or health education in lieu of 0.5 credit in physical education.

118.33(1)(em) (em) A school board may count a credit that a pupil earns in grade 7 or 8 towards the requirements under par. (a) 1. or (am) if all of the following are satisfied:

118.33(1)(em)1. 1. The pupil's performance on an examination under s. 118.30 or a similar examination approved by the school board demonstrates that the pupil is academically prepared for coursework that is offered in the high school grades.

118.33(1)(em)2. 2. The credit is earned in a course that is taught by a teacher who is licensed to teach the subject in the high school grades.

118.33(1)(em)3. 3. The credit is earned in a course that is taught using a curriculum and assessments that are equivalent to the curriculum and assessments used to teach the subject in the high school grades.

118.33(1)(f) (f)

118.33(1)(f)1.1. By September 1, 2004, each school board operating high school grades shall develop a written policy specifying criteria for granting a high school diploma that are in addition to the requirements under par. (a). The criteria shall include the pupil's academic performance, and the recommendations of teachers. Except as provided in subds. 2. and 4., the criteria apply to pupils enrolled in charter schools located in the school district.

118.33(1)(f)2. 2. By September 1, 2004, each operator of a charter school under s. 118.40 (2r) that operates high school grades shall develop a policy specifying criteria for granting a high school diploma. The criteria shall include the pupil's academic performance, and the recommendations of teachers.

118.33(1)(f)2m. 2m. The governing body of each private school participating in the program under s. 119.23 shall develop a policy specifying criteria for granting a high school diploma to pupils attending the private school under s. 119.23. The criteria shall include the pupil's academic performance and the recommendations of teachers.

118.33(1)(f)2r. 2r. The governing body of each private school participating in the program under s. 118.60 shall develop a policy specifying criteria for granting a high school diploma to pupils attending the private school under s. 118.60. The criteria shall include the pupil's academic performance and the recommendations of teachers.

118.33(1)(f)3. 3. Beginning on September 1, 2005, neither a school board nor an operator of a charter school under s. 118.40 (2r) may grant a high school diploma to any pupil unless the pupil has satisfied the criteria specified in the school board's or charter school's policy under subd. 1. or 2. Beginning on September 1, 2010, the governing body of a private school participating in the program under s. 119.23 may not grant a high school diploma to any pupil attending the private school under s. 119.23 unless the pupil has satisfied the criteria specified in the governing body's policy under subd. 2m. The governing body of a private school participating in the program under s. 118.60 may not grant a high school diploma to any pupil attending the private school under s. 118.60 unless the pupil has satisfied the criteria specified in the governing body's policy under subd. 2r.

118.33(1)(f)4. 4. If a school board enters into an agreement with a federally recognized American Indian tribe or band in this state to establish a charter school, the criteria specified in the policy developed by that school board under subd. 1. apply to pupils enrolled in the charter school, regardless of the location of the charter school.

118.33(1)(g) (g)

118.33(1)(g)1.1. A school board may grant a technical education high school diploma to a pupil who does all of the following:

118.33(1)(g)1.a. a. Satisfies the requirements under par. (a).

118.33(1)(g)1.b. b. Earns in the high school grades the same total number of credits that the school board requires of other pupils for high school graduation.

118.33(1)(g)1.c. c. Successfully completes a technical education program, established by the school board, in a subject or subjects.

118.33(1)(g)2. 2. In establishing a technical education program under subd. 1. c., the school board may incorporate standards for industry-recognized certifications. Annually, the department shall provide to each school board operating high school grades a list of such certifications. The school board shall indicate on a pupil's technical education high school diploma the certifications attained by the pupil.

118.33(2) (2) The state superintendent shall:

118.33(2)(c) (c) Establish course requirements under sub. (1) (a) and approve any school board's high school graduation standards policy that is equivalent to the requirements under sub. (1).

118.33(2)(m) (m) Adopt policies to accommodate pupils with exceptional educational interests, needs or requirements, not limited to children with disabilities, as defined under s. 115.76 (5).

118.33(3) (3) By September 1, 1986, each school board operating high school grades shall submit to the state superintendent a report describing the school board's policies and guidelines on high school graduation standards, including a list of courses required under sub. (1) (a) and the number of hours in each school term required to earn one credit under sub. (1) (a), and thereafter shall notify the state superintendent whenever changes are made in such policies or guidelines. The department shall make reasonable efforts to combine the reports required under this subsection with other required school board reports.

118.33(3m) (3m) A course taken at a technical college by a child attending the school part-time or in lieu of high school under s. 118.15 (1) (b), or attending the school under s. 118.15 (1) (cm), does not fulfill any of the high school graduation requirements under sub. (1) (a) unless the state superintendent has approved the course for that purpose. If a pupil satisfies all of the high school graduation requirements under sub. (1), the school board shall grant a high school diploma to the pupil regardless of whether the pupil satisfied all or a portion of the requirements while attending an institution of higher education under s. 118.55 or a technical college.

118.33(4) (4)

118.33(4)(a)(a) The state superintendent shall establish procedures for school boards to certify to the state superintendent whether they are in compliance with the requirements under sub. (1) and the rules promulgated under sub. (2).

118.33(4)(b) (b) The state superintendent may periodically review school district high school graduation standards and shall notify any school board not in compliance with the requirements under sub. (1) or the rules promulgated under sub. (2), identifying the changes necessary.

118.33(5) (5) The department shall include in its biennial report under s. 15.04 (1) (d) information on the status of statewide high school graduation standards.

118.33(6) (6)

118.33(6)(a)(a)

118.33(6)(a)1.1. Each school board shall adopt a written policy specifying the criteria for promoting a pupil from the 4th grade to the 5th grade and from the 8th grade to the 9th grade. The criteria shall include the pupil's score on the examination administered under s. 118.30 (1m) (a) or (am), unless the pupil has been excused from taking the examination under s. 118.30 (2) (b); the pupil's academic performance; the recommendations of teachers, which shall be based solely on the pupil's academic performance; and any other academic criteria specified by the school board. Except as provided in par. (b) 1. and 3., the criteria apply to pupils enrolled in charter schools located in the school district.

118.33(6)(a)2. 2. Except as provided in par. (b) 2. and 3., a school board may not promote a 4th grade pupil enrolled in the school district, including a pupil enrolled in a charter school located in the school district, to the 5th grade, and may not promote an 8th grade pupil enrolled in the school district, including a pupil enrolled in a charter school located in the school district, to the 9th grade, unless the pupil satisfies the criteria for promotion specified in the school board's policy adopted under subd. 1.

118.33(6)(b) (b)

118.33(6)(b)1.1. Each operator of a charter school under s. 118.40 (2r) shall adopt a written policy specifying the criteria for promoting a pupil from the 4th grade to the 5th grade and from the 8th grade to the 9th grade. The criteria shall include the pupil's score on the examination administered under s. 118.30 (1r) (a) or (am), unless the pupil has been excused from taking the examination under s. 118.30 (2) (b); the pupil's academic performance; the recommendations of teachers, which shall be based solely on the pupil's academic performance; and any other academic criteria specified by the operator of the charter school.

118.33(6)(b)2. 2. Beginning on September 1, 2002, an operator of a charter school under s. 118.40 (2r) may not promote a 4th grade pupil to the 5th grade, and may not promote an 8th grade pupil to the 9th grade, unless the pupil satisfies the criteria for promotion specified in the charter school operator's policy under subd. 1.

118.33(6)(b)3. 3. If a school board enters into an agreement with a federally recognized American Indian tribe or band in this state to establish a charter school, the criteria specified in the policy adopted by that school board under par. (a) 1. apply to pupils enrolled in the charter school and that school board is subject to the prohibitions in par. (a) 2. with respect to pupils enrolled in the charter school, regardless of the location of the charter school.

118.33(6)(c) (c)

118.33(6)(c)1.1. The governing body of each private school participating in the program under s. 119.23 shall adopt a written policy specifying criteria for promoting a pupil who is attending the private school under s. 119.23 from the 4th grade to the 5th grade and from the 8th grade to the 9th grade. The criteria shall include the pupil's score on the examination administered under s. 118.30 (1s) (a) 1. or 2., unless the pupil has been excused from taking the examination under s. 118.30 (2) (b); the pupil's academic performance; the recommendations of teachers, which shall be based solely on the pupil's academic performance; and any other academic criteria specified by the governing body of the private school.

118.33(6)(c)2. 2. Beginning on September 1, 2010, the governing body of a private school participating in the program under s. 119.23 may not promote a 4th grade pupil who is attending the private school under s. 119.23 to the 5th grade, and may not promote an 8th grade pupil who is attending the private school under s. 119.23 to the 9th grade, unless the pupil satisfies the criteria for promotion specified in the governing body's policy under subd. 1.

118.33(6)(cm) (cm)

118.33(6)(cm)1.1. Except as provided in subds. 2. and 3., beginning on September 1, 2011, a school board may not enroll a child in the first grade in a school in the school district, including in a charter school located in the school district, unless the child has completed 5-year-old kindergarten. Each school board that operates a 5-year-old kindergarten program shall adopt a written policy specifying the criteria for promoting a pupil from 5-year-old kindergarten to the first grade.

118.33(6)(cm)2. 2. Each school board that operates a 5-year-old kindergarten program shall establish procedures, conditions, and standards for exempting a child from the requirement that the child complete kindergarten as a prerequisite to enrollment in the first grade and for reviewing the denial of an exemption upon the request of the pupil's parent or guardian.

118.33(6)(cm)3. 3. A school board that operates a 5-year-old kindergarten program shall enroll in the first grade a child who has not completed kindergarten but who is otherwise eligible to be admitted to and to enroll in first grade as a new or continuing pupil at the time the child moves into this state if one of the following applies:

118.33(6)(cm)3.a. a. Before either commencing or completing first grade, the child moved into this state from a state, country, or territory in which completion of 5-year-old kindergarten is a prerequisite to entering first grade and the child was exempted from the requirement to complete 5-year-old kindergarten in the state, country, or territory from which the child moved.

118.33(6)(cm)3.b. b. Before either commencing or completing first grade the child moved into this state from a state, country, or territory in which completion of 5-year-old kindergarten is not a prerequisite to entering first grade.

118.33(6)(cm)4. 4. Except as provided in subds. 5. and 6., beginning on September 1, 2011, the operator of a charter school under s. 118.40 (2r) may not enroll a child in the first grade in the school unless the child has completed 5-year-old kindergarten. Each operator of a charter school under s. 118.40 (2r) that operates a 5-year-old kindergarten program shall adopt a written policy specifying the criteria for promoting a pupil from 5-year-old kindergarten to the first grade.

118.33(6)(cm)5. 5. Each operator of a charter school under s. 118.40 (2r) that operates a 5-year-old kindergarten program shall establish procedures, conditions, and standards for exempting a child from the requirement that the child complete kindergarten as a prerequisite to enrollment in the first grade and for reviewing the denial of an exemption upon the request of the pupil's parent or guardian.

118.33(6)(cm)6. 6. The operator of a charter school under s. 118.40 (2r) that operates a 5-year-old kindergarten program shall enroll in the first grade a child who has not completed kindergarten but who is otherwise eligible to be admitted to and to enroll in first grade as a new or continuing pupil at the time the child moves into this state if one of the following applies:

118.33(6)(cm)6.a. a. Before either commencing or completing first grade, the child moved into this state from a state, country, or territory in which completion of 5-year-old kindergarten is a prerequisite to entering first grade and the child was exempted from the requirement to complete 5-year-old kindergarten in the state, country, or territory from which the child moved.

118.33(6)(cm)6.b. b. Before either commencing or completing first grade the child moved into this state from a state, country, or territory in which completion of 5-year-old kindergarten is not a prerequisite to entering first grade.

118.33(6)(cr) (cr)

118.33(6)(cr)1.1. The governing body of each private school participating in the program under s. 118.60 shall adopt a written policy specifying criteria for promoting a pupil who is attending the private school under s. 118.60 from the 4th grade to the 5th grade and from the 8th grade to the 9th grade. The criteria shall include the pupil's score on the examination administered under s. 118.30 (1t) (a) or (b), unless the pupil has been excused from taking the examination under s. 118.30 (2) (b); the pupil's academic performance; the recommendations of teachers, which shall be based solely on the pupil's academic performance; and any other academic criteria specified by the governing body of the private school.

118.33(6)(cr)2. 2. The governing body of a private school participating in the program under s. 118.60 may not promote a 4th grade pupil who is attending the private school under s. 118.60 to the 5th grade, and may not promote an 8th grade pupil who is attending the private school under s. 118.60 to the 9th grade, unless the pupil satisfies the criteria for promotion specified in the governing body's policy under subd. 1.

118.33 History History: 1983 a. 411; 1985 a. 29; 1991 a. 39, 269; 1993 a. 223, 339, 340, 399, 491; 1995 a. 27 s. 9145 (1); 1997 a. 27, 113, 164; 1999 a. 9, 84, 185; 2001 a. 38, 109; 2003 a. 33; 2009 a. 28, 41, 114; 2011 a. 32, 105, 156; 2011 a. 260 s. 80; 2013 a. 63, 138.



118.34 Technical preparation programs.

118.34  Technical preparation programs.

118.34(1) (1) In cooperation with a technical college district board, each school board shall establish a technical preparation program in each public high school located in the school district. The program shall consist of a sequence of courses, approved by the technical college system board under s. 38.04 (26), designed to allow high school pupils to gain advanced standing in the technical college district's associate degree program upon graduation from high school.

118.34(2) (2)

118.34(2)(a)(a) The technical college district director shall appoint a technical preparation council to coordinate the establishment of the technical preparation programs. The council shall consist of 12 members.

118.34(2)(b) (b) The technical college district board and the school boards of school districts that operate high schools located in the technical college district shall establish a consortium to implement the technical preparation programs.

118.34(3) (3) The department and the technical college system board shall provide technical assistance to school boards to develop technical preparation programs in each high school. Annually, the school board shall evaluate its program and report the results to the state superintendent and the technical college system board.

118.34 History History: 1991 a. 39; 1993 a. 16, 399, 491; 1995 a. 27 s. 9145 (1); 1997 a. 27; 1999 a. 9; 2003 a. 33.



118.35 Programs for gifted and talented pupils.

118.35  Programs for gifted and talented pupils.

118.35(1) (1) In this section, "gifted and talented pupils" means pupils enrolled in public schools who give evidence of high performance capability in intellectual, creative, artistic, leadership or specific academic areas and who need services or activities not ordinarily provided in a regular school program in order to fully develop such capabilities.

118.35(2) (2) The state superintendent shall by rule establish guidelines for the identification of gifted and talented pupils.

118.35(3) (3) Each school board shall ensure that all gifted and talented pupils enrolled in the school district have access to a program for gifted and talented pupils.

118.35(4) (4) From the appropriation under s. 20.255 (2) (fy), the department shall award grants to nonprofit organizations, cooperative educational service agencies, institutions within the University of Wisconsin System, and the school district operating under ch. 119 for the purpose of providing to gifted and talented pupils those services and activities not ordinarily provided in a regular school program that allow such pupils to fully develop their capabilities.

118.35 History History: 1985 a. 29; 1995 a. 27 s. 9145 (1); 1997 a. 27, 240; 2005 a. 25; 2007 a. 20; 2011 a. 32.



118.38 Waivers of laws and rules.

118.38  Waivers of laws and rules.

118.38(1) (1)

118.38(1)(a)(a) A school board may request the department to waive any school board or school district requirement in chs. 115 to 121 or in the administrative rules promulgated by the department under the authority of those chapters, except for statutes or rules related to any of the following:

118.38(1)(a)1. 1. The health or safety of pupils.

118.38(1)(a)2. 2. Pupil discrimination under s. 118.13.

118.38(1)(a)3. 3. The pupil assessment program under s. 118.30 and the standardized reading test required under s. 121.02 (1) (r).

118.38(1)(a)4. 4. Pupil records under s. 118.125.

118.38(1)(a)5. 5. The collection of data by the department.

118.38(1)(a)6. 6. The uniform financial fund accounting system under ss. 115.28 (13) and 115.30 (1) and audits of school district accounts under s. 120.14.

118.38(1)(a)7. 7. Licensure or certification under s. 115.28 (7) or (7m) other than the licensure of the school district administrator or business manager.

118.38(1)(a)8. 8. The commencement of the school term under s. 118.045.

118.38(1)(a)9. 9. The requirements established for achievement guarantee contracts under s. 118.43.

118.38(1)(b) (b) Before requesting a waiver, the school board shall hold a public hearing in the school district on the request.

118.38(1m) (1m) The school board shall specify in its request for a waiver its reason for requesting the waiver.

118.38(2) (2)

118.38(2)(am)(am) In determining whether to grant the waiver, the department shall consider all of the following factors and may consider additional factors:

118.38(2)(am)1. 1. Whether the requirement impedes progress toward achieving a local improvement plan developed under sec. 309 (a) (3) of P.L. 103-227.

118.38(2)(am)2. 2. If the school board has adopted educational goals for the school district, whether the requirement impedes progress toward achieving the goals.

118.38(2)(bm) (bm) The department shall promulgate rules establishing criteria for waiving the requirement to schedule at least the number of hours of direct pupil instruction specified under s. 121.02 (1) (f) 2. if school is closed for a reason specified in s. 115.01 (10) (a) 2. or 3.

118.38(3) (3) A waiver is effective for 4 years. The department shall renew the waiver for additional 4-year periods if the school board has evaluated the educational and financial effects of the waiver over the previous 4-year period, except that the department is not required to renew a waiver if the department determines that the school district is not making adequate progress toward improving pupil academic performance.

118.38(4) (4) By July 1, 2000, the department shall submit a report to the governor, and to the appropriate standing committees of the legislature under s. 13.172 (3). The report shall specify the number of waivers requested under this section, a description of each waiver request, the reason given for each waiver request and the educational and financial effects on the school district of each waiver that was granted.

118.38 History History: 1995 a. 27; 1997 a. 27; 2001 a. 16; 2009 a. 42, 301.



118.40 Charter schools.

118.40  Charter schools.

118.40(1)(1)  Notice to state superintendent. Whenever a school board intends to establish a charter school, it shall notify the state superintendent of its intention. Whenever one of the entities under sub. (2r) (b) intends to establish a charter school, it shall notify the state superintendent of its intention by February 1 of the previous school year. A notice under this subsection shall include a description of the proposed school.

118.40(1m) (1m) Petition.

118.40(1m)(a)(a) A written petition requesting the school board to establish a charter school under this section may be filed with the school district clerk. The petition shall be signed by at least 10% of the teachers employed by the school district or by at least 50% of the teachers employed at one school of the school district.

118.40(1m)(b) (b) The petition shall include all of the following:

118.40(1m)(b)1. 1. The name of the person who is seeking to establish the charter school.

118.40(1m)(b)2. 2. The name of the person who will be in charge of the charter school and the manner in which administrative services will be provided.

118.40(1m)(b)3. 3. A description of the educational program of the school.

118.40(1m)(b)4. 4. The methods the school will use to enable pupils to attain the educational goals under s. 118.01.

118.40(1m)(b)5. 5. The method by which pupil progress in attaining the educational goals under s. 118.01 will be measured.

118.40(1m)(b)6. 6. The governance structure of the school, including the method to be followed by the school to ensure parental involvement.

118.40(1m)(b)7. 7. Subject to sub. (7) (a) and (am) and ss. 118.19 (1) and 121.02 (1) (a) 2., the qualifications that must be met by the individuals to be employed in the school.

118.40(1m)(b)8. 8. The procedures that the school will follow to ensure the health and safety of the pupils.

118.40(1m)(b)9. 9. The means by which the school will achieve a racial and ethnic balance among its pupils that is reflective of the school district population.

118.40(1m)(b)10. 10. The requirements for admission to the school.

118.40(1m)(b)11. 11. The manner in which annual audits of the financial and programmatic operations of the school will be performed.

118.40(1m)(b)12. 12. The procedures for disciplining pupils.

118.40(1m)(b)13. 13. The public school alternatives for pupils who reside in the school district and do not wish to attend or are not admitted to the charter school.

118.40(1m)(b)14. 14. A description of the school facilities and the types and limits of the liability insurance that the school will carry.

118.40(1m)(b)15. 15. The effect of the establishment of the charter school on the liability of the school district.

118.40(2) (2) Public hearing; granting of petition.

118.40(2)(a)(a) Within 30 days after receiving a petition under sub. (1m) the school board shall hold a public hearing on the petition. At the hearing, the school board shall consider the level of employee and parental support for the establishment of the charter school described in the petition and the fiscal impact of the establishment of the charter school on the school district. After the hearing, the school board may grant the petition.

118.40(2)(b) (b) A school board may grant a petition that would result in the conversion of all of the public schools in the school district to charter schools if all of the following apply:

118.40(2)(b)1. 1. At least 50% of the teachers employed by the school district sign the petition.

118.40(2)(b)2. 2. The school board provides alternative public school attendance arrangements for pupils who do not wish to attend or are not admitted to a charter school.

118.40(2)(c) (c) The school board of the school district operating under ch. 119 shall either grant or deny the petition within 30 days after the public hearing. If the school board of the school district operating under ch. 119 denies a petition, the person seeking to establish the charter school may, within 30 days after the denial, appeal the denial to the department. The department shall issue a decision within 30 days after receiving the appeal. The department's decision is final and not subject to judicial review under ch. 227.

118.40(2m) (2m) School board initiative.

118.40(2m)(a)(a) A school board may on its own initiative contract with a person to operate a school as a charter school. The contract shall include all of the provisions specified under sub. (1m) (b) and may include other provisions agreed to by the parties.

118.40(2m)(am) (am) At least 30 days before entering in a contract under this subsection that would convert a private school to a charter school or that would establish a charter school that is not an instrumentality of the school district, the school board shall hold a public hearing on the contract. At the hearing, the school board shall consider the level of employee and parental support for the establishment of the charter school and the fiscal impact of the establishment of the charter school on the school district.

118.40(2m)(b) (b) A school board may not enter into a contract under par. (a) that would result in the conversion of all of the public schools in the school district to charter schools unless the school board complies with sub. (2) (b) 2.

118.40(2r) (2r) Other initiatives.

118.40(2r)(a)(a) In this subsection, "instructional staff" has the meaning given in the rules promulgated by the department under s. 121.02 (1) (a) 2.

118.40(2r)(b) (b)

118.40(2r)(b)1.1. All of the following entities may establish by charter and operate a charter school or, on behalf of their respective entities, may initiate a contract with an individual or group to operate a school as a charter school:

118.40(2r)(b)1.a. a. The common council of the city of Milwaukee.

118.40(2r)(b)1.b. b. The chancellor of the University of Wisconsin-Milwaukee.

118.40(2r)(b)1.c. c. On a pilot basis, the chancellor of the University of Wisconsin-Parkside.

118.40(2r)(b)1.d. d. The Milwaukee area technical college district board.

118.40(2r)(b)2. 2. A charter shall include all of the provisions specified under sub. (1m) (b) 3. to 14. A contract shall include all of the provisions specified under sub. (1m) (b) 1. to 14. and shall specify the effect of the establishment of the charter school on the liability of the contracting entity under this paragraph. The contract may include other provisions agreed to by the parties. The chancellor of the University of Wisconsin-Milwaukee or of the University of Wisconsin-Parkside may not establish or enter into a contract for the establishment of a charter school under this paragraph without the approval of the board of regents of the University of Wisconsin System.

118.40(2r)(b)2m. 2m.

118.40(2r)(b)2m.a.a. A charter or contract may include grounds for expelling a pupil from the charter school.

118.40(2r)(b)2m.b. b. If the charter or contract includes grounds for expelling a pupil from the charter school as permitted under subd. 2m. a., the charter or contract shall include the procedures to be followed by the charter school prior to expelling a pupil.

118.40(2r)(b)3. 3. If the chancellor of the University of Wisconsin-Parkside contracts for the establishment of a charter school, the contract shall also provide that the charter school must be operated by a governing board and that the chancellor or his or her designee must be a member of the governing board. In addition, if the contract provides that the instructional staff of the charter school shall consist of employees of the board of regents of the University of Wisconsin System, the contract shall also include provisions that do all of the following:

118.40(2r)(b)3.a. a. Delegate to the governing board of the charter school the board of regents' authority to establish and adjust all compensation of instructional staff, subject to the terms of any collective bargaining agreement under subch. V of ch. 111 that covers the instructional staff. In the absence of a collective bargaining agreement, the governing board may establish and adjust all compensation of the instructional staff only with the approval of the chancellor of the University of Wisconsin-Parkside.

118.40(2r)(b)3.b. b. Authorize the governing board of the charter school to perform specified duties for the board of regents with respect to the instructional staff. This authorization may include duties related to supervising the instructional staff, taking disciplinary actions with respect to the instructional staff, recommending new hires or layoffs, collective bargaining, claims, complaints, or benefits and records administration.

118.40(2r)(b)4. 4. No chartering or contracting entity under subd. 1. may establish or enter into a contract for the establishment of a virtual charter school.

118.40(2r)(bm) (bm) The common council of the city of Milwaukee and the Milwaukee area technical college district board may establish or enter into a contract for the establishment of a charter school located only in the school district operating under ch. 119. The chancellor of the University of Wisconsin-Milwaukee may establish or enter into a contract for the establishment of a charter school located only in Milwaukee County or in an adjacent county. The chancellor of the University of Wisconsin-Parkside may only establish or enter into a contract for the establishment of a charter school located in a unified school district that is located in the county in which the University of Wisconsin-Parkside is situated or in an adjacent county.

118.40(2r)(c) (c)

118.40(2r)(c)1.1. Except as provided in subds. 3. and 4., only pupils who reside in the school district in which a charter school established under this subsection is located may attend the charter school.

118.40(2r)(c)3. 3. A pupil may attend Woodlands School, a charter school established in the school district operating under ch. 119 under this subsection, regardless of the pupil's school district of residence, if any of the following applies:

118.40(2r)(c)3.a. a. The pupil attended Woodlands School in the 2003-04 school year and, beginning in the 2005-06 school year, in the previous school year.

118.40(2r)(c)3.b. b. A member of the pupil's family who resides in the same household as the pupil attended Woodlands School in the 2003-04 school year.

118.40(2r)(c)4. 4. A pupil who resides in Milwaukee County or in an adjacent county may attend any charter school established under this subsection in Milwaukee County or in an adjacent county.

118.40(2r)(cm) (cm) The chancellor of the University of Wisconsin-Parkside may establish or enter into a contract for the establishment of only one charter school under this subsection, which may not operate high school grades and which may not accommodate more than 480 pupils.

118.40(2r)(d) (d) The chartering or contracting entity under par. (b) shall do all of the following:

118.40(2r)(d)1. 1. Ensure that all instructional staff of charter schools under this subsection hold a license or permit to teach issued by the department.

118.40(2r)(d)2. 2. Administer the examinations under ss. 118.30 (1r) and 121.02 (1) (r) to pupils enrolled in charter schools under this subsection.

118.40(2r)(e) (e)

118.40(2r)(e)2m.2m. In the 2013-14 school year, from the appropriation under s. 20.255 (2) (fm), the department shall pay to the operator of the charter school an amount equal to $7,925 multiplied by the number of pupils attending the charter school.

118.40(2r)(e)2n. 2n. In the 2014-15 school year, from the appropriation under s. 20.255 (2) (fm), the department shall pay to the operator of the charter school an amount equal to $8,075 multiplied by the number of pupils attending the charter school.

118.40(2r)(e)2p. 2p. In the 2015-16 school year and in each school year thereafter, from the appropriation under s. 20.255 (2) (fm), the department shall pay to the operator of the charter school an amount equal to the sum of the amount paid per pupil under this paragraph in the previous school year; the amount of the per pupil revenue limit adjustment under s. 121.91 (2m) for the current school year, if positive; and the change in the amount of statewide categorical aid per pupil between the previous school year and the current school year, if positive. The change in the statewide categorical aid per pupil shall be determined as follows:

118.40(2r)(e)2p.a. a. Add the amounts appropriated in the current fiscal year under s. 20.255 (2), except s. 20.255 (2) (ac), (bb), (fm), (fr), (fu), (k), and (m); s. 20.285 (1) (r) and (rc); and 20.505 (4) (es) and (s).

118.40(2r)(e)2p.b. b. Add the amounts appropriated in the previous fiscal year under the sections specified in subd. 2p. a.

118.40(2r)(e)2p.c. c. Subtract the sum under subd. 2p. b. from the sum under subd. 2p. a.

118.40(2r)(e)2p.d. d. Divide the remainder under subd. 2p. c. by the average of the number of pupils enrolled statewide in the 3 previous school years. In this subd. 2p. d., "number of pupils enrolled" has the meaning given in s. 121.90 (1) (intro.) and includes 40 percent of the summer enrollment.

118.40(2r)(e)3m. 3m. The department shall pay 25% of the total amount in September, 25% in December, 25% in February, and 25% in June. The department shall send the check to the operator of the charter school.

118.40(3) (3) Contract.

118.40(3)(a)(a) If the school board grants the petition under sub. (2), the school board shall contract with the person named in the petition under sub. (1m) (b) 1. to operate the school as a charter school under this section. The contract shall include all of the provisions specified in the petition and may include other provisions agreed to by the parties.

118.40(3)(b) (b) A contract under par. (a) or under subs. (2m) or (2r) may be for any term not exceeding 5 school years and may be renewed for one or more terms not exceeding 5 school years. The contract shall specify the amount to be paid to the charter school during each school year of the contract.

118.40(3)(c) (c)

118.40(3)(c)1.1. A school board may not enter into a contract for the establishment of a charter school located outside the school district, except as follows:

118.40(3)(c)1.a. a. If 2 or more school boards enter into an agreement under s. 66.0301 to establish a charter school, the charter school shall be located within one of the school districts.

118.40(3)(c)1.b. b. If one or more school boards enter into an agreement with the board of control of a cooperative educational service agency to establish a charter school, the charter school shall be located within the boundaries of the cooperative educational service agency.

118.40(3)(c)1.c. c. If a school board enters into an agreement with a federally recognized American Indian tribe or band in this state to establish a charter school, the charter school shall be located within the school district or within the boundaries of the tribe's or band's reservation.

118.40(3)(c)1m. 1m. Subdivision 1. does not apply to the establishment of a virtual charter school.

118.40(3)(c)2. 2. A school board may not enter into a contract that would result in the conversion of a private, sectarian school to a charter school.

118.40(3)(d) (d) A school board or an entity under sub. (2r) (b) shall give preference in awarding contracts for the operation of charter schools to those charter schools that serve children at risk, as defined in s. 118.153 (1) (a).

118.40(3)(e) (e) When establishing or contracting for the establishment of a charter school under this section, a school board or entity specified under sub. (2r) (b) shall consider the principles and standards for quality charter schools established by the National Association of Charter School Authorizers.

118.40(4) (4) Charter school duties and restrictions.

118.40(4)(a)(a) Duties. A charter school shall do all of the following:

118.40(4)(a)1. 1. If the charter school replaces a public school in whole or in part, give preference in admission to any pupil who resides within the attendance area or former attendance area of that public school.

118.40(4)(a)2. 2. Be nonsectarian in its programs, admissions policies, employment practices and all other operations.

118.40(4)(b) (b) Restrictions. A charter school may not do any of the following:

118.40(4)(b)1. 1. Charge tuition, except as otherwise provided in s. 121.83 (4).

118.40(4)(b)2. 2. Except as provided in par. (c), discriminate in admission or deny participation in any program or activity on the basis of a person's sex, race, religion, national origin, ancestry, pregnancy, marital or parental status, sexual orientation or physical, mental, emotional or learning disability.

118.40(4)(c) (c) Single-sex schools and courses. A school board may enter into a contract for, and an entity under sub. (2r) may establish or enter into a contract for, the establishment of a charter school that enrolls only one sex or that provides one or more courses that enroll only one sex if the school board or entity under sub. (2r) makes available to the opposite sex, under the same policies and criteria of admission, schools or courses that are comparable to each such school or course.

118.40(5) (5) Charter revocation. A charter may be revoked by the school board or the entity under sub. (2r) (b) that contracted with the charter school if the school board or, if applicable, the entity under sub. (2r) (b) finds that any of the following occurred:

118.40(5)(a) (a) The charter school violated its contract with the school board or the entity under sub. (2r) (b).

118.40(5)(b) (b) The pupils enrolled in the charter school failed to make sufficient progress toward attaining the educational goals under s. 118.01.

118.40(5)(c) (c) The charter school failed to comply with generally accepted accounting standards of fiscal management.

118.40(5)(d) (d) The charter school violated this section.

118.40(6) (6) Program voluntary. No pupil may be required to attend a charter school without his or her approval, if the pupil is an adult, or the approval of his or her parents or legal guardian, if the pupil is a minor.

118.40(7) (7) Legal status; applicability of school laws.

118.40(7)(a)(a) Except as provided in par. (am), the school board of the school district in which a charter school is located shall determine whether or not the charter school is an instrumentality of the school district. If the school board determines that the charter school is an instrumentality of the school district, the school board shall employ all personnel for the charter school. If the school board determines that the charter school is not an instrumentality of the school district, the school board may not employ any personnel for the charter school.

118.40(7)(am) (am)

118.40(7)(am)1.1. Except as provided in subds. 2. and 3., if a charter school is established under sub. (2m) and located in the school district operating under ch. 119, the school board of that school district shall determine whether or not the charter school is an instrumentality of the school district. If the school board determines that a charter school is an instrumentality of the school district, the school board shall employ all personnel for the charter school. If the school board determines that a charter school is not an instrumentality of the school district, the school board may not employ any personnel for the charter school.

118.40(7)(am)2. 2. A charter school established under sub. (2r) or a private school located in the school district operating under ch. 119 that is converted to a charter school is not an instrumentality of any school district and no school board may employ any personnel for the charter school. If the chancellor of the University of Wisconsin-Parkside contracts for the establishment of a charter school under sub. (2r), the board of regents of the University of Wisconsin System may employ instructional staff for the charter school.

118.40(7)(am)3. 3. Notwithstanding subd. 2., if the city of Milwaukee contracts with an individual or group operating for profit to operate a school as a charter school, the charter school is an instrumentality of the school district operating under ch. 119 and the board of the school district operating under ch. 119 shall employ all personnel for the charter school.

118.40(7)(am)4. 4. If a school board enters into an agreement with a federally recognized American Indian tribe or band in this state to establish a charter school under sub. (3) (c) 1. c., that school board shall determine whether the charter school is an instrumentality of the school district regardless of the location of the charter school.

118.40(7)(ar) (ar) Nothing in this section affects the rights of personnel of a charter school that is an instrumentality of a school district to engage in collective bargaining pursuant to subch. IV of ch. 111.

118.40(7)(b) (b) Except as otherwise explicitly provided, chs. 115 to 121 do not apply to charter schools.

118.40(8) (8) Virtual charter schools.

118.40(8)(a)(a) Location. For the purposes of sub. (7) (a), (am), and (ar), a virtual charter school is considered to be located in the following school district:

118.40(8)(a)1. 1. If a school board contracts with a person to establish the virtual charter school, in the school district governed by that school board.

118.40(8)(a)2. 2. If 2 or more school boards enter into an agreement under s. 66.0301 to establish the virtual charter school, or if one or more school boards enter into an agreement with the board of control of a cooperative educational service agency to establish the virtual charter school, in the school district specified in the agreement.

118.40(8)(b) (b) Licensure.

118.40(8)(b)1.1. The governing body of a virtual charter school shall assign an appropriately licensed teacher for each online course offered by the virtual charter school. No person holding only a permit to teach exclusively in a charter school may teach in a virtual charter school, and no person holding both a license to teach exclusively in a charter school and a license to teach in other public schools may teach, in a virtual charter school, a subject or at a level that is not authorized by the latter license.

118.40(8)(b)2. 2. If a pupil attends a virtual charter school, any person providing educational services to the pupil in the pupil's home, other than instructional staff of the virtual charter school, is not required to hold a license or permit to teach issued by the department.

118.40(8)(b)3. 3. The department may not require a person licensed as provided under subd. 1. to complete professional development not required of any other individual required to be licensed under s. 118.19.

118.40(8)(c) (c) Staff duties. In a virtual charter school, an instructional staff member is responsible for all of the following for each pupil the instructional staff member teaches:

118.40(8)(c)1. 1. Improving learning by planned instruction.

118.40(8)(c)2. 2. Diagnosing learning needs.

118.40(8)(c)3. 3. Prescribing content delivery through class activities.

118.40(8)(c)4. 4. Assessing learning.

118.40(8)(c)5. 5. Reporting outcomes to administrators and parents and guardians.

118.40(8)(c)6. 6. Evaluating the effects of instruction.

118.40(8)(d) (d) Required days and hours. A virtual charter school shall do all of the following:

118.40(8)(d)1. 1. Provide educational services to its pupils for at least 150 days each school year.

118.40(8)(d)2. 2. Ensure that its teachers are available to provide direct pupil instruction for at least the applicable number of hours specified in s. 121.02 (1) (f) 2. each school year. No more than 10 hours in any 24-hour period may count toward the requirement under this subdivision.

118.40(8)(d)3. 3. Ensure that its teachers respond to inquiries from pupils and from parents or guardians of pupils by the end of the first school day following the day on which the inquiry is received.

118.40(8)(e) (e) Parent advisory council. The governing body of a virtual charter school shall ensure that a parent advisory council is established for the school and that it meets on a regular basis. The governing body shall determine the selection process for members of the parent advisory council.

118.40(8)(f) (f) Required notices. At the beginning of each school term, the governing body of a virtual charter school shall inform the parent or guardian of each pupil attending the virtual charter school, in writing, the name of, and how to contact, each of the following persons:

118.40(8)(f)1. 1. The members of the school board that contracted for the establishment of the virtual charter school and the administrators of that school district.

118.40(8)(f)2. 2. The members of the virtual charter school's governing body, if different than the persons under subd. 1.

118.40(8)(f)3. 3. The members of the virtual charter school's parent advisory council established under par. (e).

118.40(8)(f)4. 4. The staff of the virtual charter school.

118.40(8)(g) (g) Pupil's failure to participate.

118.40(8)(g)1.1. Whenever a pupil attending a virtual charter school fails to respond appropriately to a school assignment or directive from instructional staff within 5 school days, the governing body of the virtual charter school shall notify the pupil's parent or guardian.

118.40(8)(g)2. 2. Subject to subd. 2m., the third time in the same semester that a pupil attending a virtual charter school fails to respond appropriately to a school assignment or directive from instructional staff within 5 school days, the governing body of the virtual charter school shall also notify the school board that contracted for the establishment of the virtual charter school, the school board of the pupil's resident school district, and the department. The school board that contracted for the establishment of the virtual charter school may transfer the pupil to his or her resident school district. If the pupil is a resident of the school district that contracted for the establishment of the virtual charter school, the school board may assign the pupil to another school or program within that school district. If the school board transfers or assigns a pupil, it shall notify the pupil's parent or guardian and the department.

118.40(8)(g)2m. 2m. If the parent or guardian of a pupil attending a virtual charter school notifies the virtual charter school in writing before a school assignment or directive is given that the pupil will not be available to respond to the assignment or directive during a specified period, the school days during that period do not count for purposes of subd. 2. The virtual charter school shall require the pupil to complete any assignment missed during the period. This subdivision applies to no more than 10 school days in a school year.

118.40(8)(g)3. 3. The parent or guardian of a pupil transferred to the pupil's resident school district under subd. 2. may appeal the transfer to the department within 30 days after receipt of the notice of transfer. The department shall affirm the school board's decision unless the department finds that the decision was arbitrary or unreasonable.

118.40 History History: 1993 a. 16, 490; 1995 a. 27 ss. 3983m to 3992m, 9145 (1); 1997 a. 27, 238, 252; 1999 a. 9; 1999 a. 150 s. 672; 2001 a. 16, 105; 2003 a. 33, 156; 2005 a. 25, 111, 346; 2007 a. 222; 2009 a. 28, 61, 276; 2011 a. 10, 32, 105; 2013 a. 20; s. 35.17 correction in (2r) (e) 2p. b.,c.

118.40 Annotation A public school district did not violate the equal protection clause of the U.S. constitution by refusing to bus the students of a charter school created under sub. (2r) located within its geographical boundaries. Racine Charter One, Inc. v. Racine Unified School District, 424 F.3d 677 (2005).



118.42 Low-performing school districts and schools; state superintendent interventions.

118.42  Low-performing school districts and schools; state superintendent interventions.

118.42(1) (1) If the state superintendent determines that a school district has been in need of improvement for 4 consecutive school years, the school board shall do all of the following:

118.42(1)(a) (a) Employ a standard, consistent, research-based curriculum that is aligned with the state's model academic standards, as determined by the state superintendent, and across grades in all schools.

118.42(1)(b) (b) Use pupil academic performance data, including data indicating improvement in pupil academic achievement and English language acquisition, to differentiate instruction to meet individual pupil needs. To the extent practicable, the school board shall assess pupils in the language and form most likely to yield accurate data.

118.42(1)(c) (c) Implement for all pupils a system of academic and behavioral supports and early interventions, including diagnostic assessments, instruction in core academic subjects, different instructional strategies for different pupils, and strategies to improve reading and mathematics instruction and promote positive behavior.

118.42(1)(d) (d) Provide additional learning time to address the academic needs of pupils who are struggling academically, including pupils whose proficiency in English is limited. The additional learning time may include an extended school day, an extended school year, summer school, or intersession courses.

118.42(2) (2) If the state superintendent determines that a public school was in the lowest performing 5 percent of all public schools in the state in the previous school year and is located in a school district that has been in need of improvement for 4 consecutive school years, the school board shall do all of the following in the school:

118.42(2)(a) (a) Use rigorous and equitable performance evaluation systems for teachers and principals that include all of the following:

118.42(2)(a)1. 1. Annual performance evaluations; multiple rating categories; multiple rating criteria, including improvement in pupil academic achievement as a significant factor; observation-based performance assessments; and an up-to-date collection of professional practice materials. The school board shall ensure that improvement in pupil academic achievement is based on at least 2 measures.

118.42(2)(a)2. 2. A method of identifying mitigating factors, such as a high rate of pupil mobility, large class size, insufficient preparation time, insufficient paraprofessional support, insufficient professional development, and insufficient resources or support, that could affect a teacher's or principal's performance.

118.42(2)(b) (b) Adopt a policy establishing criteria for evaluating whether the distribution of teachers and principals within the affected schools relative to the distribution of teachers and principals throughout the school district, based upon their qualifications and effectiveness, is equitable. Using the criteria, the school board shall determine whether the distribution of principals and teachers is equitable. If the school board determines that the distribution is inequitable, the school board shall do all of the following:

118.42(2)(b)1. 1. Perform a comprehensive review of current policies and constraints that prevent low-performing schools from recruiting, placing, and retaining effective teachers and principals, and implement strategies to eliminate those policies and constraints.

118.42(2)(b)2. 2. Provide additional support to teachers and principals, which may include professional development that is incorporated into their work and tuition reimbursement for courses related to their professional duties.

118.42(2)(c) (c) Establish teacher and principal improvement programs that include all of the following:

118.42(2)(c)1. 1. Supplemental mentoring for those with emergency licenses or permits.

118.42(2)(c)2. 2. Opportunities to pursue other professional certifications, including certification by the National Board for Professional Teaching Standards.

118.42(2)(c)3. 3. Annually, at least 60 hours of professional development that is incorporated into their work. The school board shall consult with teachers and principals on the content of the professional development.

118.42(2)(c)4. 4. A joint labor-management program designed to objectively identify teachers and principals who demonstrate serious performance deficiencies and provide them with opportunities for improvement, including weekly observation, mentoring, ongoing conferences, modeling, and professional development. The school board shall offer career counseling and other career transition benefits to those teachers and principals who continue to demonstrate performance deficiencies.

118.42(2)(d) (d) Adopt placement criteria for principals that include performance evaluations and measures of pupil academic achievement.

118.42(3) (3)

118.42(3)(a)(a) If the state superintendent determines that a school district has been in need of improvement for 4 consecutive school years, the state superintendent may, after consulting with the school board, the school district superintendent, and representatives of each labor organization representing school district employees, direct the school board to do one or more of the following in the school district:

118.42(3)(a)1. 1. Implement or modify activities described in sub. (1) (a) to (d).

118.42(3)(a)2. 2. Implement a new or modified instructional design, which may include expanded school hours or additional pupil supports and services.

118.42(3)(a)3. 3. Implement professional development programs that focus on improving pupil academic achievement.

118.42(3)(a)4. 4. Implement changes in administrative and personnel structures.

118.42(3)(a)5. 5. Adopt accountability measures to monitor the school district's finances or to monitor other interventions directed by the state superintendent under subds. 1. to 4.

118.42(3)(b) (b) If the state superintendent determines that a public school is located in a school district that has been in need of improvement for 4 consecutive school years, and that the school has been in need of improvement for 5 consecutive school years or was among the lowest performing 5 percent of all public schools in the state in the previous school year, the state superintendent may, after consulting with the school board, the school district superintendent, and representatives of each labor organization representing school district employees, direct the school board to do one or more of the following in the school:

118.42(3)(b)1. 1. Implement a new or modified instructional design, which may include expanded school hours or additional pupil supports and services.

118.42(3)(b)2. 2. Create a school improvement council consisting of the state superintendent or his or her designee, the school district or school board president or his or her designee, the school district administrator or his or her designee, the school principal or his or her designee, and representatives of each labor organization representing school district employees, to make recommendations to the state superintendent regarding improving the school.

118.42(3)(c) (c)

118.42(3)(c)1.1. If the state superintendent issues a directive under par. (a) or (b), he or she shall do all of the following:

118.42(3)(c)1.a. a. Notify the legislature's education committees under s. 13.172 (3) and each legislator whose legislative district includes any portion of the school district.

118.42(3)(c)1.b. b. Provide a system of support and improvement, including technical assistance, to the school board.

118.42(3)(c)2. 2. If a school board receives a directive from the state superintendent under par. (a) or (b), the school board shall seek input from school district staff, parents, and community leaders on implementing the directive.

118.42(4) (4) The state superintendent shall promulgate rules establishing criteria and procedures for determining whether a school or school district is in need of improvement and whether a school is among the lowest performing 5 percent of all public schools in the state, for the purposes of this section.

118.42(5) (5) Nothing in this section alters or otherwise affects the rights or remedies afforded school districts and school district employees under federal or state law.

118.42 History History: 2009 a. 215; 2011 a. 10.



118.43 Achievement guarantee contracts; state aid.

118.43  Achievement guarantee contracts; state aid.

118.43(1)(1)  Definitions. In this section:

118.43(1)(a) (a) "Class size" means the number of pupils assigned to a regular classroom teacher on the 3rd Friday of September.

118.43(1)(b) (b) "Low income" means the measure of low income that is used by the school district under 20 USC 2723.

118.43(2) (2) Eligibility; application.

118.43(2)(a)(a) The school board of any school district in which a school in the previous school year had an enrollment that was at least 50% low-income is eligible to participate in the program under this section, except that a school board is eligible to participate in the program under this section in the 2000-01 school year if in the 1998-99 school year a school in the school district had an enrollment that was at least 0% low-income.

118.43(2)(b) (b) In the 1996-97 school year, the school board of an eligible school district may enter into a 5-year achievement guarantee contract with the department on behalf of one school in the school district if all of the following apply:

118.43(2)(b)1. 1. In the previous school year, the school had an enrollment that was at least 30% low-income.

118.43(2)(b)2. 2. The school board is not receiving a grant under the preschool to grade 5 program on behalf of the school under s. 115.45, 2009 stats.

118.43(2)(bg) (bg) In the 1998-99 school year, the school board of an eligible school district may enter into a 5-year achievement guarantee contract with the department on behalf of one school in the school district if all of the following apply:

118.43(2)(bg)1. 1. In the previous school year, the school had an enrollment that was at least 30% low-income.

118.43(2)(bg)2. 2. The school board is not receiving a grant under the preschool to grade 5 program on behalf of the school under s. 115.45, 2009 stats.

118.43(2)(br) (br) In the 2000-01 school year, the school board of an eligible school district may enter into a 5-year achievement guarantee contract with the department on behalf of one or more schools in the school district if all of the following apply:

118.43(2)(br)2. 2. The school board is not receiving a grant under the preschool to grade 5 program on behalf of any of the schools under s. 115.45, 2009 stats.

118.43(2)(br)3. 3. The school board, if eligible to participate in the program under this section in the 1996-97 and 1998-99 school years, had participated in the program during either school year.

118.43(2)(br)4. 4. None of the schools is a beneficiary of a contract under this section.

118.43(2)(bt) (bt) In the 2010-11 school year, the school board of an eligible school district may enter into a 5-year achievement guarantee contract with the department on behalf of one or more schools in the school district if all of the following apply:

118.43(2)(bt)1. 1. In the previous school year, each school had an enrollment that was at least 30 percent low income.

118.43(2)(bt)2. 2. The school board is not receiving a grant under the preschool to grade 5 program on behalf of any of the schools under s. 115.45, 2009 stats.

118.43(2)(bt)3. 3. None of the schools is a beneficiary of a contract under this section.

118.43(2)(bv) (bv) In the 2011-12 school year, the school board of an eligible school district may enter into a 5-year achievement guarantee contract with the department on behalf of one or more schools in the school district if, in the 2010-11 school year, the school board received a grant under the preschool to grade 5 program on behalf of the schools under s. 115.45, 2009 stats.

118.43(2)(c) (c) Notwithstanding pars. (b) and (bg), the school board of the school district operating under ch. 119 may enter into an achievement guarantee contract on behalf of up to 10 schools under par. (b) and up to 10 schools under par. (bg).

118.43(2)(d) (d) If an eligible school district has more than one school that qualifies under par. (b), the school board shall apply on behalf of the school with the largest number of low-income pupils in grades kindergarten and one.

118.43(2)(e) (e)

118.43(2)(e)1.1. If the school board of an eligible school district does not enter into an achievement guarantee contract with the department, a school board that has entered into such a contract, other than the school board of the school district operating under ch. 119, may apply to the department to enter into such a contract on behalf of one or more schools that meet the requirements under par. (b), (bg) or (br).

118.43(2)(e)2. 2. If more than one school board applies under subd. 1., the department shall determine which school board to contract with based on the number of low-income pupils in grades kindergarten and one enrolled in the schools and on the balance of rural and urban school districts currently participating in the program.

118.43(2)(g) (g) The department may renew an achievement guarantee contract under pars. (b), (bg), (br), (bt), and (bv) for one or more terms of 5 school years. Except as provided in sub. (3m), as a condition of receiving payments under a renewal of an achievement guarantee contract, a school board shall maintain the reduction of class size achieved during the last school year of the original achievement guarantee contract for the grades specified for the last school year of the contract.

118.43(3) (3) Contract requirements. Except as provided in pars. (am), (ar), (at), and (av) and sub. (3r), an achievement guarantee contract shall require the school board to do all of the following in each participating school:

118.43(3)(a) (a) Class size. Reduce each class size to 15 in the following manner:

118.43(3)(a)1. 1. In the 1996-97 school year, in at least grades kindergarten and one.

118.43(3)(a)2. 2. In the 1997-98 school year, in at least grades kindergarten to 2.

118.43(3)(a)3. 3. In the 1998-99 to 2000-01 school years, in at least grades kindergarten to 3.

118.43(3)(am) (am) Class size; additional contracts. For contracts that begin in the 1998-99 school year, reduce each class size to 15 in the following manner:

118.43(3)(am)1. 1. In the 1998-99 school year, in at least grades kindergarten and one.

118.43(3)(am)2. 2. In the 1999-2000 school year, in at least grades kindergarten to 2.

118.43(3)(am)3. 3. In the 2000-01 to 2002-03 school years, in at least grades kindergarten to 3.

118.43(3)(ar) (ar) Class size; additional contracts. For contracts that begin in the 2000-01 school year, reduce each class size to 15 in the following manner:

118.43(3)(ar)1. 1. In the 2000-01 school year, in at least grades kindergarten and one.

118.43(3)(ar)2. 2. In the 2001-02 school year, in at least grades kindergarten to 2.

118.43(3)(ar)3. 3. In the 2002-03 to 2004-05 school years, in at least grades kindergarten to 3.

118.43(3)(at) (at) Class size; additional contracts. For contracts that begin in the 2010-11 school year, reduce each class size to 18 in the following manner:

118.43(3)(at)1. 1. In the 2010-11 school year, in at least grades kindergarten and one.

118.43(3)(at)2. 2. In the 2011-12 school year, in at least grades kindergarten to 2.

118.43(3)(at)3. 3. In the 2012-13 to 2014-15 school years, in at least grades kindergarten to 3.

118.43(3)(av) (av) Class size; additional contracts. For contracts that begin in the 2011-12 school year, reduce each class size to 18 in the following manner:

118.43(3)(av)1. 1. In the 2011-12 school year, in at least grades kindergarten and one.

118.43(3)(av)2. 2. In the 2012-13 school year, in at least grades kindergarten to 2.

118.43(3)(av)3. 3. In the 2013-14 to 2015-16 school years, in at least grades kindergarten to 3.

118.43(3)(b) (b) Education and human services.

118.43(3)(b)1.1. Keep the school open every day from early in the morning until late in the day, as specified in the contract.

118.43(3)(b)2. 2. Collaborate with community organizations to make educational and recreational opportunities, as well as a variety of community and social services, available in the school to all school district residents.

118.43(3)(c) (c) Curriculum.

118.43(3)(c)1.1. Provide a rigorous academic curriculum designed to improve pupil academic achievement.

118.43(3)(c)2. 2. In consultation with the department and with the participation of the school's teachers and administrators and school district residents, review the school's current curriculum to determine how well it promotes pupil academic achievement.

118.43(3)(c)3. 3. If necessary, outline any changes to the curriculum to improve pupil academic achievement.

118.43(3)(d) (d) Staff development and accountability.

118.43(3)(d)1.1. Develop a one-year program for all newly hired employees that helps them make the transition from their previous employment or school to their current employment.

118.43(3)(d)2. 2. Provide time for employees to collaborate and plan.

118.43(3)(d)3. 3. Require that each teacher and administrator submit to the school board a professional development plan that focuses on how the individual will help improve pupil academic achievement. The plan shall include a method by which the individual will receive evaluations on the success of his or her efforts from a variety of sources.

118.43(3)(d)4. 4. Regularly review staff development plans to determine if they are effective in helping to improve pupil academic achievement.

118.43(3)(d)5. 5. Establish an evaluation process for professional staff members that does all of the following:

118.43(3)(d)5.a. a. Identifies individual strengths and weaknesses.

118.43(3)(d)5.b. b. Clearly describes areas in need of improvement.

118.43(3)(d)5.c. c. Includes a support plan that provides opportunities to learn and improve.

118.43(3)(d)5.d. d. Systematically documents performance in accordance with the plan.

118.43(3)(d)5.e. e. Allows professional staff members to comment on and contribute to revisions in the evaluation process.

118.43(3)(d)5.f. f. Provides for the dismissal of professional staff members whose failure to learn and improve has been documented over a 2-year period.

118.43(3m) (3m) Adjustment to class size.

118.43(3m)(a)(a) Beginning in the 2010-11 school year, notwithstanding sub. (3) (a), (am), and (ar), a school board operating under an achievement guarantee contract on May 27, 2010, may do any of the following:

118.43(3m)(a)1. 1. Satisfy the class size limitation by reducing each class size in each school covered by the contract to no more than 18.

118.43(3m)(a)2. 2. Combine 2 classes subject to the class size limitation in any school covered by the contract having at least 2 regular classroom teachers when the classes are combined if the combined class size is not greater than 30.

118.43(3m)(b) (b) A school board operating under an achievement guarantee contract entered into under sub. (3) (at) or (av) may combine 2 classes subject to the class size limitation in any school covered by the contract having at least 2 regular classroom teachers when the classes are combined if the combined class size is not greater than 30.

118.43(3r) (3r) Adjustment to participating grades. A school district that has entered into or renewed an achievement guarantee contract under this section may, in one or more years covered by the contract, choose not to comply with the requirement to reduce class size in grades 2 or 3, or both, in one or more schools in the district.

118.43(4) (4) Other contract provisions. Each achievement guarantee contract shall include all of the following:

118.43(4)(a) (a) A description of how the school will implement each of the elements under sub. (3), including any alternative class configurations for specific educational activities that may be used to meet the class size requirement under sub. (3).

118.43(4)(b) (b) A description of the method that the school district will use to evaluate the academic achievement of the pupils enrolled in the school.

118.43(4)(c) (c) A description of the school's performance objectives for the academic achievement of the pupils enrolled in the school and the means that will be used to evaluate success in attaining the objectives. Performance objectives shall include all of the following:

118.43(4)(c)1. 1. Where applicable, improvement in the scores on the examination administered to pupils under s. 121.02 (1) (r).

118.43(4)(c)2. 2. The attainment of any educational goals adopted by the school board.

118.43(4)(c)3. 3. Professional development with the objective of improving pupil academic achievement.

118.43(4)(c)4. 4. Methods by which the school involves pupils, parents or guardians of pupils and other school district residents in decisions affecting the school.

118.43(4)(d) (d)

118.43(4)(d)1.1. Except as provided in subd. 2., a description of any statute or rule that is waived under s. 118.38 if the waiver is related to the contract.

118.43(4)(d)2. 2. No achievement guarantee contract entered into or renewed under sub. (2) may include a waiver of any requirement of or rule promulgated under the authority of this section.

118.43(4)(e) (e) A description of the means by which the department will monitor compliance with the terms of the contract.

118.43(5) (5) Annual review; noncompliance.

118.43(5)(a)(a) At the end of the 1996-97 school year, the department may terminate a contract if the department determines that the school board has failed to fully implement the provisions under sub. (3).

118.43(5)(b) (b) Annually by June 30 through the 2003-04 school year, a committee consisting of the state superintendent, the chairpersons of the education committees in the senate and assembly and the individual chiefly responsible for the evaluation under sub. (7) shall review the progress made by each school for which an achievement guarantee contract has been entered into. The committee may recommend to the department that the department terminate a contract if the committee determines that the school board has violated the contract or if the school has made insufficient progress toward achieving its performance objectives under sub. (4) (c). The department may terminate the contract if it agrees with the committee's recommendation.

118.43(6) (6) State aid.

118.43(6)(a)(a) In this subsection, "amount appropriated" means the amount appropriated under s. 20.255 (2) (cu) in any fiscal year less $250,000.

118.43(6)(b) (b) From the appropriation under s. 20.255 (2) (cu), the department shall pay to each school district that has entered into a contract with the department under this section an amount determined as follows:

118.43(6)(b)1. 1. In the 1996-97 school year, divide the amount appropriated by the number of low-income pupils enrolled in grades kindergarten and one in each school in this state covered by contracts under this section and multiply the quotient by the number of pupils enrolled in those grades in each school in the school district covered by contracts under this section.

118.43(6)(b)2. 2. In the 1997-98 school year, divide the amount appropriated by the number of low-income pupils enrolled in grades kindergarten to 2 in each school in this state covered by contracts under this section and multiply the quotient by the number of pupils enrolled in those grades in each school in the school district covered by contracts under this section.

118.43(6)(b)3. 3. In the 1998-99 school year, divide the amount appropriated by the sum of the number of low-income pupils enrolled in grades kindergarten to 3 in each school in this state covered by contracts under sub. (3) (a) and the number of low-income pupils enrolled in grades kindergarten and one in each school in this state covered by contracts under sub. (3) (am) and multiply the quotient by the number of pupils enrolled in those grades in each school in the school district covered by contracts under this section.

118.43(6)(b)4. 4. In the 1999-2000 school year, divide the amount appropriated by the sum of the number of low-income pupils enrolled in grades kindergarten to 3 in each school in this state covered by contracts under sub. (3) (a) and the number of low-income pupils enrolled in grades kindergarten to 2 in each school in this state covered by contracts under sub. (3) (am) and multiply the quotient by the number of pupils enrolled in those grades in each school in the school district covered by contracts under this section.

118.43(6)(b)6. 6. In the 2000-01 school year, $2,000 multiplied by the number of low-income pupils enrolled in grades eligible for funding in each school in the school district covered by contracts under sub. (3) (a) and (am). After making these payments, the department shall pay school districts on behalf of schools that are covered by contracts under sub. (3) (ar) an amount equal to $2,000 multiplied by the number of low-income pupils enrolled in grades eligible for funding in each school in the school district covered by contracts under sub. (3) (ar). In making these payments, the department shall give priority to schools that have the highest percentage of low-income pupil enrollment and shall also ensure that it fully distributes the amount appropriated.

118.43(6)(b)7. 7. In the 2001-02 and 2002-03 school years, $2,000 multiplied by the number of low-income pupils enrolled in grades eligible for funding in each school in the school district covered by contracts under sub. (3) (am) and by renewals of contracts under sub. (2) (g). After making these payments, the department shall pay school districts on behalf of schools that are covered by contracts under sub. (3) (ar), an amount equal to $2,000 multiplied by the number of low-income pupils enrolled in grades eligible for funding in each school in the school district covered by contracts under sub. (3) (ar).

118.43(6)(b)8. 8. In the 2003-04 and 2004-05 school years, $2,000 multiplied by the number of low-income pupils enrolled in grades eligible for funding in each school in the school district covered by contracts under sub. (3) (ar) and by renewals of contracts under sub. (2) (g).

118.43(6)(b)9. 9. In the 2005-06 and 2006-07 school years, $2,000 multiplied by the number of low-income pupils enrolled in grades eligible for funding in each school in the school district covered by renewals of contracts under sub. (2) (g); and in the 2007-08, 2008-09, and 2009-10 school years, $2,250 multiplied by the number of low-income pupils enrolled in grades eligible for funding in each school in the school district covered by renewals of contracts under sub. (2) (g).

118.43(6)(b)10. 10. In the 2010-11 school year and any subsequent school year, $2,250 multiplied by the number of low-income pupils enrolled in a grade eligible for funding, and in a class in which the class size has been reduced in the manner required under sub. (3) (a), (am), (ar), or (at) or permitted under sub. (3m), in each school in the school district covered by contracts under sub. (3) (at) and (av) and by renewals of contracts under sub. (2) (g).

118.43(6)(d) (d) The school board shall use the aid under this section to satisfy the terms of the contract.

118.43(6)(e) (e) The department shall cease payments under this section to any school district if the school board withdraws from the contract before the expiration of the contract.

118.43(6m) (6m) Rules. The department shall promulgate rules to implement and administer the payment of state aid under sub. (6).

118.43(7) (7) Evaluation. Beginning in the 1996-97 school year, the department shall arrange for an evaluation of the program under this section and shall allocate from the appropriation under s. 20.255 (2) (cu) $250,000 for that purpose.

118.43(8) (8) State aid for debt service.

118.43(8)(a)(a) Beginning in the 2000-01 school year, a school district is eligible for aid under this subsection if it applies to the department for approval of the amount of bonds specified in the copy of the resolution under 1999 Wisconsin Act 9, section 9139 (2d). If the department approves the amount before June 30, 2001, the department shall, from the appropriation under s. 20.255 (2) (cs), pay each school district that issues bonds pursuant to a referendum under 1999 Wisconsin Act 9, section 9139 (2d), an amount equal to 20% of the annual debt service cost on the bonds. This subsection does not apply to the school district operating under ch. 119.

118.43(8)(b) (b) The department shall promulgate rules to implement and administer this subsection.

118.43 History History: 1995 a. 27; 1997 a. 27, 252; 1999 a. 9; 2001 a. 16; 2005 a. 25, 125; 2009 a. 301; 2011 a. 32, 105; s. 13.92 (2) (i).



118.45 Tests for alcohol use.

118.45  Tests for alcohol use. A school board employee or agent, or law enforcement officer, as defined in s. 102.475 (8) (c), authorized by a public school board may require a public school pupil, including a charter school pupil, to provide one or more samples of his or her breath for the purpose of determining the presence of alcohol in the pupil's breath whenever the authorized employee, agent or officer has reasonable suspicion that the pupil is under the influence of alcohol while the pupil is in any of the circumstances listed in s. 125.09 (2) (b) 1. to 3. The authorized employee, agent or officer shall use a breath screening device approved by the department of transportation for the purpose of determining the presence of alcohol in a person's breath to determine if alcohol is present in the pupil's breath. The results of the breath screening device or the fact that a pupil refused to submit to breath testing shall be made available for use in any hearing or proceeding regarding the discipline, suspension or expulsion of a student due to alcohol use. No school board may require a pupil to provide one or more samples of his or her breath for the purpose of determining the presence of alcohol in the pupil's breath until the school board has adopted written policies regarding disciplines or treatments that will result from being under the influence of alcohol while on school premises or from refusing to submit to breath testing to determine the presence of alcohol in the pupil's breath.

118.45 History History: 1995 a. 327.



118.46 Policy on bullying.

118.46  Policy on bullying.

118.46(1)(1) By March 1, 2010, the department shall do all of the following:

118.46(1)(a) (a) Develop a model school policy on bullying by pupils. The policy shall include all of the following:

118.46(1)(a)1. 1. A definition of bullying.

118.46(1)(a)2. 2. A prohibition on bullying.

118.46(1)(a)3. 3. A procedure for reporting bullying that allows reports to be made confidentially.

118.46(1)(a)4. 4. A prohibition against a pupil retaliating against another pupil for reporting an incident of bullying.

118.46(1)(a)5. 5. A procedure for investigating reports of bullying. The procedure shall identify the school district employee in each school who is responsible for conducting the investigation and require that the parent or guardian of each pupil involved in a bullying incident be notified.

118.46(1)(a)6. 6. A requirement that school district officials and employees report incidents of bullying and identify the persons to whom the reports must be made.

118.46(1)(a)7. 7. A list of disciplinary alternatives for pupils that engage in bullying or who retaliate against a pupil who reports an incident of bullying.

118.46(1)(a)8. 8. An identification of the school-related events at which the policy applies.

118.46(1)(a)9. 9. An identification of the property owned, leased, or used by the school district on which the policy applies.

118.46(1)(a)10. 10. An identification of the vehicles used for pupil transportation on which the policy applies.

118.46(1)(b) (b) Develop a model education and awareness program on bullying.

118.46(1)(c) (c) Post the model policy under par. (a) and the model program under par. (b) on its Internet site.

118.46(2) (2) By August 15, 2010, each school board shall adopt a policy prohibiting bullying by pupils. The school board may adopt the model policy under sub. (1) (a). The school board shall provide a copy of the policy to any person who requests it. Annually, the school board shall distribute the policy to all pupils enrolled in the school district and to their parents or guardians.

118.46 History History: 2009 a. 309.



118.51 Full-time open enrollment.

118.51  Full-time open enrollment.

118.51(1) (1)  Definitions. In this section:

118.51(1)(a) (a) "Child with a disability" has the meaning given in s. 115.76 (5).

118.51(1)(am) (am) "Habitual truant" has the meaning given in s. 118.16 (1) (a).

118.51(1)(b) (b) "Nonresident school board" means the school board of a nonresident school district.

118.51(1)(c) (c) "Nonresident school district" means a school district, other than a pupil's resident school district, that the pupil is attending or has applied to attend under this section.

118.51(1)(d) (d) "Parent" includes a guardian.

118.51(1)(e) (e) "Resident school board" means the school board of a resident school district.

118.51(1)(f) (f) "Resident school district" means the school district in which a pupil resides.

118.51(2) (2) Applicability. A pupil may attend a public school, including a charter school, prekindergarten, 4-year-old kindergarten, or early childhood or school-operated child care program, in a nonresident school district under this section, except that a pupil may attend a prekindergarten, 4-year-old kindergarten, or early childhood or school-operated child care program in a nonresident school district only if the pupil's resident school district offers the same type of program that the pupil wishes to attend and the pupil is eligible to attend that program in his or her resident school district.

118.51(3) (3) Application procedures. Except as provided under sub. (3m), the following procedures govern pupil applications to attend a public school in a nonresident school district under this section:

118.51(3)(a) (a) Submission and acceptance or rejection.

118.51(3)(a)1.1. The parent of a pupil who wishes to attend a public school in a nonresident school district under this section shall submit an application, on a form provided by the department under sub. (15) (a), to the school board of the nonresident school district that the pupil wishes to attend, not earlier than the first Monday in February and not later than the last weekday in April of the school year immediately preceding the school year in which the pupil wishes to attend. Applications may be submitted to no more than 3 nonresident school boards in any school year. The nonresident school board shall send a copy of the application to the pupil's resident school board and the department by the end of the first weekday following the last weekday in April. The application may include a request to attend a specific school or program offered by the nonresident school district.

118.51(3)(a)1m. 1m. By the first Friday following the first Monday in May, the resident school board shall send to the nonresident school district a copy of the individualized education program developed under s. 115.787 (2) for a child with a disability whose parent submitted an application under subd. 1.

118.51(3)(a)2. 2. A nonresident school board may not act on any application received under subd. 1. before May 1. If a nonresident school board receives more applications for a particular grade or program than there are spaces available in the grade or program, the nonresident school board shall determine which pupils to accept, including pupils accepted from a waiting list under sub. (5) (d), on a random basis, after giving preference to pupils and to siblings of pupils who are already attending the nonresident school district and, if the nonresident school district is a union high school district, to pupils who are attending an underlying elementary school district of the nonresident school district under this section. If a nonresident school board determines that space is not otherwise available for open enrollment pupils in the grade or program to which an individual has applied, the school board may nevertheless accept a pupil or the sibling of a pupil who is already attending the nonresident school district and, if the nonresident school district is a union high school district, a pupil who is attending an underlying elementary school district of the nonresident school district under this section.

118.51(3)(a)3. 3. Except as provided under sub. (5) (d) 1., on or before the first Friday following the first Monday in June following receipt of the application, the nonresident school board shall notify the applicant, in writing, whether it has accepted the application. If the nonresident school board has accepted the applicant, the school board shall identify the specific school or program that the applicant may attend in the following school year. If the nonresident school board rejects an application, it shall include in the notice the reason for the rejection.

118.51(3)(a)4. 4. On or before the 2nd Friday following the first Monday in June following receipt of a copy of the application, if a resident school board denies a pupil's enrollment in a nonresident school district under sub. (6), (7) or (12) (b) 1., the resident school board shall notify the applicant and the nonresident school board, in writing, that the application has been denied and include in the notice the reason for the denial.

118.51(3)(a)6. 6. Except as provided in sub. (5) (d) 2., if an application is accepted, on or before the last Friday in June following receipt of a notice of acceptance, [or within 10 days of receiving a notice of acceptance if a pupil is selected from a waiting list under] sub. (5) (d){or}[,] the pupil's parent shall notify the nonresident school board of the pupil's intent to attend school in that school district in the following school year.

118.51(3)(b) (b) Notice to resident school district. Annually by July 7, each nonresident school board that has accepted a pupil under this section for attendance in the following school year shall report the name of the pupil to the pupil's resident school board.

118.51(3)(c) (c) Subsequent reapplication; when required.

118.51(3)(c)1.1. If a pupil's parent notifies a nonresident school board, under par. (a) 6., that the pupil intends to attend school in that school district in the following school year, the pupil may attend that school district in the following school year and may continue to attend that school district in succeeding school years without reapplying, except that the nonresident school board may require that the pupil reapply, no more than once, when the pupil enters middle school, junior high school or high school.

118.51(3)(c)2. 2. If at any time a pupil who is attending school in a nonresident school district under this section wishes to attend school in a different nonresident school district under this section, the pupil's parent shall follow the application procedures under par. (a).

118.51(3m) (3m) Alternative application procedures under certain circumstances.

118.51(3m)(a)(a) Notwithstanding sub. (3), the parent of a pupil who wishes to attend a public school in a nonresident school district under this section may, in lieu of applying under sub. (3), submit an application under this subsection, on a form provided by the department under sub. (15) (a), to the school board of the nonresident school district that the pupil wants to attend if the pupil satisfies at least one of the criteria under par. (b). Applications may be submitted to no more than 3 nonresident school boards in any school year.

118.51(3m)(b) (b) The parent of a pupil may apply under this subsection only if the pupil meets one of the following criteria, and shall describe the criteria that the pupil meets in the application:

118.51(3m)(b)1. 1. The resident school board determines that the pupil has been the victim of a violent criminal offense, as defined by the department by rule. An application made on the basis of this criteria is not valid unless the nonresident school board receives the application within 30 days after the determination of the resident school board.

118.51(3m)(b)2. 2. The pupil is or has been a homeless pupil in the current or immediately preceding school year. In this subdivision, "homeless pupil" means an individual who is included in the category of homeless children and youths, as defined in 42 USC 11434a (2).

118.51(3m)(b)3. 3. The pupil has been the victim of repeated bullying or harassment and all of the following apply:

118.51(3m)(b)3.a. a. The pupil's parent has reported the bullying or harassment to the resident school board.

118.51(3m)(b)3.b. b. Despite action taken under subd. 3. a., the repeated bullying and harassment continues.

118.51(3m)(b)4. 4. The place of residence of the pupil's parent or guardian and of the pupil has changed as a result of military orders. An application made on the basis of this criteria is not valid unless the nonresident school board receives the application no later than 30 days after the date on which the military orders changing the place of residence were issued.

118.51(3m)(b)5. 5. The pupil moved into this state. An application made on the basis of this criteria is not valid unless the nonresident school board receives the application no later than 30 days after moving into this state.

118.51(3m)(b)6. 6. The place of residence of the pupil has changed as a result of a court order or custody agreement or because the pupil was placed in a foster home or with a person other than the pupil's parent, or removed from a foster home or from the home of a person other than the pupil's parent. An application made on the basis of this criteria is not valid unless the nonresident school board receives the application no later than 30 days after the pupil's change in residence.

118.51(3m)(b)7. 7. The parent of the pupil, the resident school board, and the nonresident school board agree that attending school in the nonresident school district is in the best interests of the pupil.

118.51(3m)(b)8. 8. The parent of the pupil and the nonresident school board agree that attending school in the nonresident school district is in the best interests of the pupil. If the resident school board notifies the parent of the pupil who applies under this subdivision that the pupil may not attend the nonresident school district, the parent may appeal the resident school district's decision to the department and must explain in the appeal why the pupil applied to attend school in the nonresident school district. The resident school district must respond to the appeal and provide an explanation for rejecting the pupil's transfer into the nonresident school district. If the department determines that the resident school district's decision to deny the pupil's transfer into the nonresident school district is not in the best interests of the pupil, the department shall notify the resident and nonresident school districts and the pupil's parent that the pupil may attend the nonresident school district. The department's determination under this subdivision is final.

118.51(3m)(c) (c) If a nonresident school board receives an application under par. (a), the nonresident school board shall immediately forward a copy of the application to the resident school board, and shall notify the applicant, in writing, whether it has accepted the application no later than 20 days after receiving the application. If the nonresident school board has accepted the application, the nonresident school board shall identify the specific school or program that the pupil may attend.

118.51(3m)(d) (d) A resident school district may notify an applicant under par. (a) that the pupil may not attend a school or program in the nonresident school district only for the following reasons:

118.51(3m)(d)1. 1. The resident school district determines that the criteria relied on by the applicant under par. (b) does not apply to the pupil.

118.51(3m)(d)2. 2.

118.51(3m)(d)2.a.a. Except as provided in subd. 2. b., the resident school district determines that the costs of the special education or related services required in the individualized education program under s. 115.787 (2) for a child with a disability whose parent has submitted an application under par. (a), as proposed to be implemented by the nonresident school district, would impose upon the child's resident school district an undue financial burden in light of the resident school district's total economic circumstances, including its revenue limit under subch. VII of ch. 121, its ability to pay tuition costs for the pupil, and the per pupil special education or related services costs for children with disabilities continuing to be served by the resident school district.

118.51(3m)(d)2.b. b. Subdivision 2. a. does not apply to a pupil who submits an application under par. (a) if the pupil relied upon the criteria set forth in par. (b) 1.

118.51(3m)(e) (e) If an application is accepted by the nonresident school board under par. (c), the pupil may immediately begin attending the school or program in the nonresident school district and shall begin attending the school or program no later than the 15th day following receipt by the parent of the pupil of the notice of acceptance under par. (c). If the pupil has not enrolled in or attended school in the nonresident school district by the day specified in this paragraph, the nonresident school district may notify the pupil's parent, in writing, that the pupil is no longer authorized to attend the school or program in the nonresident school district.

118.51(4) (4) Adoption of policies and criteria.

118.51(4)(a)(a) By February 1, 1998, each school board shall adopt a resolution specifying all of the following:

118.51(4)(a)1. 1. Its reapplication requirements, if any, under sub. (3) (c) 1.

118.51(4)(a)2. 2. Its acceptance and rejection criteria under sub. (5) (a) and (b).

118.51(4)(a)3. 3. A statement of the preference required under sub. (3) (a) 2.

118.51(4)(a)4. 4. Its transfer limitations, if any, under sub. (6).

118.51(4)(a)5. 5. If the school district is eligible for aid under subch. VI of ch. 121, the limitation on transfers into or out of the school district imposed by the school board under sub. (7).

118.51(4)(a)6. 6. Whether it will provide transportation under s. 121.54 (10) for some or all of the pupils who reside in the school district and attend school in a nonresident school district under this section or for some or all of the pupils who reside in other school districts and attend its schools under this section, and the means, under s. 121.55, by which it will provide such transportation.

118.51(4)(b) (b) If the school board revises its criteria or policies under par. (a), it shall do so by resolution.

118.51(5) (5) Nonresident school district acceptance criteria.

118.51(5)(a)(a) Permissible criteria. Except as provided in sub. (3) (a) 2., the criteria for accepting and rejecting applications from nonresident pupils under subs. (3) (a) and (3m) (a) may include only the following:

118.51(5)(a)1. 1. The availability of space in the schools, programs, classes, or grades within the nonresident school district. The nonresident school board shall determine the number of regular education and special education spaces available within the school district in the January meeting of the school board, except that for the 2011-12 school year the board shall determine the number of regular education and special education spaces available within the school district in the February meeting of the school board. In determining the availability of space, the nonresident school board may consider criteria such as class size limits, pupil-teacher ratios, or enrollment projections established by the nonresident school board and may include in its count of occupied spaces all of the following:

118.51(5)(a)1.a. a. Pupils attending the school district for whom tuition is paid under s. 121.78 (1) (a).

118.51(5)(a)1.b. b. Pupils and siblings of pupils who have applied under sub. (3) (a) or (3m) (a) and are already attending the nonresident school district.

118.51(5)(a)1.c. c. If the nonresident school district is a union high school district, pupils who have applied under sub. (3) (a) or (3m) (a) and are currently attending an underlying elementary school district of the nonresident school district under this section.

118.51(5)(a)2. 2. Whether the pupil has been expelled from school by any school district during the current or 2 preceding school years for any of the following reasons or whether a disciplinary proceeding involving the pupil, which is based on any of the following reasons, is pending:

118.51(5)(a)2.a. a. Conveying or causing to be conveyed any threat or false information concerning an attempt or alleged attempt being made or to be made to destroy any school property by means of explosives.

118.51(5)(a)2.b. b. Engaging in conduct while at school or while under supervision of a school authority that endangered the health, safety or property of others.

118.51(5)(a)2.c. c. Engaging in conduct while not at school or while not under the supervision of a school authority that endangered the health, safety or property of others at school or under the supervision of a school authority or of any employee of the school district or member of the school board.

118.51(5)(a)2.d. d. Possessing a dangerous weapon, as defined in s. 939.22 (10), while at school or while under the supervision of a school authority.

118.51(5)(a)3. 3. Whether the nonresident school board determined that the pupil was habitually truant from the nonresident school district during any semester of attendance at the nonresident school district in the current or previous school year.

118.51(5)(a)4. 4. Whether the special education or related services described in the child's individualized education program under s. 115.787 (2) are available in the nonresident school district or whether there is space available to provide the special education or related services identified in the child's individualized education program, including any class size limits, pupil-teacher ratios or enrollment projections established by the nonresident school board.

118.51(5)(a)6. 6. Whether the child has been referred to his or her resident school board under s. 115.777 (1) or identified by his or her resident school board under s. 115.77 (1m) (a) but not yet evaluated by an individualized education program team appointed by his or her resident school board under s. 115.78 (1).

118.51(5)(b) (b) Rejection after initial acceptance. The criteria under par. (a) may provide that, notwithstanding the nonresident school board's acceptance of an application under sub. (3) (a) 3., at any time prior to the beginning of the school year in which the pupil will first attend school in the school district under this section, the school board may notify the pupil that he or she may not attend school in the school district if the school board determines that any of the criteria under par. (a) 2. are met.

118.51(5)(d) (d) Waiting list.

118.51(5)(d)1.1. The school board of a nonresident school district may create a waiting list of pupils whose applications were rejected under sub. (3) (a) 3. The nonresident school board may accept pupils from a waiting list created under this paragraph until the 3rd Thursday in September but only if the pupil will be in attendance at the school or program in the nonresident school district on the 3rd Friday in September. Notwithstanding sub. (3) (a) 6., if a pupil is accepted from a waiting list created under this paragraph after the start of the school term, the parent shall immediately notify the resident school district of the pupil's intent to attend school in the nonresident school district for the current school term.

118.51(5)(d)2. 2. A pupil accepted from a waiting list created under this paragraph may attend the school or program in the nonresident school district even if the pupil has attended a school or program in the pupil's resident school district in the current school term, but not if the pupil has attended a school or program in a nonresident school district in the current school term.

118.51(5)(d)3. 3. The department shall promulgate rules to implement and administer this paragraph.

118.51(6) (6) Resident school district transfer limitations. A school board may limit the number of its resident pupils attending public school in other school districts under this section in the 1998-99 school year to 3% of its membership. In each of the 7 succeeding school years, a school board may limit the number of its resident pupils attending public school in other school districts to an additional 1% of its membership. If more than the maximum allowable number of resident pupils apply to attend public school in other school districts in any school year under this section, the school board shall determine which pupils will be allowed to attend public school in other school districts on a random basis, except that the school board shall give preference to pupils who are already attending public school in the school district to which they are applying under this section and to siblings of such pupils.

118.51(7) (7) Racial balance.

118.51(7)(a)(a) The school board of a school district that is eligible for aid under subch. VI of ch. 121 shall reject any application for transfer into or out of the school district made under this section if the transfer would increase racial imbalance in the school district. A pupil who transfers out of a school district under subch. VI of ch. 121 shall not be counted in that school district's membership, as defined in s. 121.004 (5), for the purpose of determining the school district's racial balance under this paragraph.

118.51(7)(b) (b) The school board of a school district that receives applications for transfer into the school district under subch. VI of ch. 121 and this section may not accept applications made under this section until it has accepted or rejected all applications made under subch. VI of ch. 121.

118.51(8) (8) Disciplinary records. Notwithstanding s. 118.125, for an application submitted under sub. (3) (a), by the first Friday following the first Monday in May, and within 10 days of receiving a copy of an application under sub. (3m) (c), the resident school board shall provide to the nonresident school board to which a pupil has applied under this section a copy of any expulsion findings and orders pertaining to the pupil, a copy of records of any pending disciplinary proceeding involving the pupil, a written explanation of the reasons for the expulsion or pending disciplinary proceeding and the length of the term of the expulsion or the possible outcomes of the pending disciplinary proceeding.

118.51(9) (9) Appeal of rejection. If the nonresident school board rejects an application under sub. (3) (a) or (7), the resident school board prohibits a pupil from attending public school in a nonresident school district under sub. (3m) (d), (6), (7) or (12) (b) 1., or the nonresident school board prohibits a pupil from attending public school in the nonresident school district under sub. (11), the pupil's parent may appeal the decision to the department within 30 days after the decision. If the nonresident school board provides notice that the special education or related service is not available under sub. (12) (a), the pupil's parent may appeal the required transfer to the department within 30 days after receipt of the notice. If the resident school board provides notice of transfer under sub. (12) (b) 2., the pupil's parent may appeal the required transfer to the department within 30 days after receipt of the notice. The department shall affirm the school board's decision unless the department finds that the decision was arbitrary or unreasonable.

118.51(10) (10) Pupil assignment. A nonresident school board may assign pupils accepted to attend public school in the school district under this section to a school or program within the school district. The school board may give preference in attendance at a school, program, class or grade to residents of the school district who live outside the school's attendance area.

118.51(11) (11) Habitual truancy. Notwithstanding subs. (3) (c) and (13), if a nonresident school board determines that a pupil attending the nonresident school district under this section is habitually truant from the nonresident school district during either semester in the current school year, the nonresident school board may prohibit the pupil from attending the nonresident school district under this section in the succeeding semester or school year.

118.51(12) (12) Special education or related services.

118.51(12)(a)(a) Unavailable after enrollment. If the individualized education program for a pupil, developed or revised under s. 115.787 after a child begins attending public school in a nonresident school district under this section, requires special education or related services that are not available in the nonresident school district or if there is no space available to provide the special education or related services identified in the child's individualized education program, including any class size limits, pupil-teacher ratios or enrollment projections established by the nonresident school board, the nonresident school board may notify the child's parent and the child's resident school board that the special education or related service is not available in the nonresident school district. If such notice is provided, the child shall be transferred to his or her resident school district, which shall provide an educational placement for the child under s. 115.79 (1) (b).

118.51(12)(am) (am) Estimate of costs.

118.51(12)(am)1.1. The nonresident school district shall prepare an estimate of the costs to provide the special education or related services required in the individualized education program developed under s. 115.787 (2) for a child with a disability whose parent has submitted an application under this section. For an application submitted for a child with a disability under sub. (3) (a), the nonresident school district shall provide a copy of the estimate of costs to the resident school district by the 3rd Friday following the first Monday in May. For an application submitted for a child with a disability under sub. (3m) (a), the nonresident school district shall provide a copy of the estimate of costs to the resident school district within 10 days after receiving or developing the individualized education program for the applicant.

118.51(12)(am)2. 2. Except as provided in subd. 3., if the nonresident school district fails to comply with the requirement under this section by the date specified, the nonresident school district may not charge the resident school district for any actual, additional costs incurred by the nonresident school district to provide the special education and related services for the child with a disability.

118.51(12)(am)3. 3. Subdivision 2. does not apply if the resident school district fails to comply with the requirements under sub. (3) (a) 1m.

118.51(12)(b) (b) Undue financial burden.

118.51(12)(b)1.1. If the estimate of the costs of the special education or related services required in the individualized education program under s. 115.787 (2) for a child with a disability whose parent has submitted an application under sub. (3) (a), as proposed to be implemented by the nonresident school district and as provided to the resident school district as required under par. (am), would impose upon the child's resident school district an undue financial burden in light of the resident school district's total economic circumstances, including its revenue limit under subch. VII of ch. 121, its ability to pay tuition costs for the pupil, and the per pupil special education or related services costs for children with disabilities continuing to be served by the resident school district, the child's resident school board may notify the child's parent and the nonresident school board by the 2nd Friday following the first Monday in June that the pupil may not attend the nonresident school district to which the child has applied.

118.51(12)(b)2. 2. If the costs of the special education or related services required in an individualized education program for a pupil, developed or revised under s. 115.787 after a child begins attending public school in a nonresident school district under this section, as implemented or proposed to be implemented by the nonresident school district, would impose upon the child's resident school district an undue financial burden in light of the resident school district's total economic circumstances, including its revenue limit under subch. VII of ch. 121, its ability to pay tuition costs for the pupil and the per pupil special education or related services costs for children with disabilities continuing to be served by the resident school district, the child's resident school board may notify the pupil's parent and the nonresident school board that the costs of the special education or related services impose such an undue financial burden on the resident school district. If such notice is provided, the child shall be transferred to his or her resident school district, which shall provide an educational placement for the child under s. 115.79 (1) (b).

118.51(13) (13) Rights and privileges of nonresident pupils. Except as provided in s. 118.134 (3m), a pupil attending a public school in a nonresident school district under this section has all of the rights and privileges of pupils residing in that school district and is subject to the same rules and regulations as pupils residing in that school district.

118.51(13m) (13m) Participation in certain programs. A pupil attending a public school in a nonresident school district under this section shall be considered a resident of the nonresident school district for the purposes of participating in programs of a cooperative educational service agency or a county children with disabilities education board.

118.51(14) (14) Transportation.

118.51(14)(a)(a) Responsibility.

118.51(14)(a)1.1. Except as provided in subd. 2., the parent of a pupil attending public school in a nonresident school district under this section is responsible for transporting the pupil to and from school in the nonresident school district attended by the pupil.

118.51(14)(a)2. 2. If the pupil is a child with a disability and transportation of the pupil is required in the individualized education program developed for the child under s. 115.787 (2) or is required under s. 121.54 (3), the nonresident school district shall provide such transportation for the child.

118.51(14)(b) (b) Low-income assistance. The parent of a pupil who is eligible for a free or reduced-price lunch under 42 USC 1758 (b) and who will be attending public school in a nonresident school district in the following school year under this section may apply to the department, on the form prepared under sub. (15) (a), for the reimbursement of costs incurred by the parent for the transportation of the pupil to and from the pupil's residence and the school that the pupil will be attending. The department shall determine the reimbursement amount and shall pay the amount from the appropriation under s. 20.255 (2) (cy). The reimbursement amount may not exceed the actual transportation costs incurred by the parent or 3 times the statewide average per pupil transportation costs, whichever is less. If the appropriation under s. 20.255 (2) (cy) in any one year is insufficient to pay the full amount of approved claims under this paragraph, payments shall be prorated among the parents entitled thereto. By the 2nd Friday following the first Monday in May following receipt of the parent's application under sub. (3) (a), the department shall provide to each parent requesting reimbursement under this paragraph an estimate of the amount of reimbursement that the parent will receive if the pupil attends public school in the nonresident school district in the following school year.

118.51(15) (15) Department duties. The department shall do all of the following:

118.51(15)(a) (a) Application form. Prepare, distribute to school districts, and make available to parents an application form to be used by parents under sub. (3) (a) and an application form to be used by parents under sub. (3m) (a). The form shall include provisions that permit a parent to apply for transportation reimbursement under sub. (14) (b). The form shall require an applicant who is applying to attend a virtual charter school to indicate that he or she is applying to attend a virtual charter school, the number of virtual charter schools to which he or she is applying, and whether he or she is a sibling of a pupil currently enrolled in a virtual charter school through the open enrollment program.

118.51(15)(b) (b) Information and assistance. Develop and implement an outreach program to educate parents about the open enrollment program under this section, including activities specifically designed to educate low-income parents, and services to answer parents' questions about the program and assist them in exercising the open enrollment option provided under this section.

118.51(15)(c) (c) Annual report. Annually submit a report to the governor and to the appropriate standing committees of the legislature under s. 13.172 (3). The report under this paragraph shall include all of the following information:

118.51(15)(c)1. 1. The number of pupils who applied to attend public school in a nonresident school district under this section.

118.51(15)(c)2. 2. The number of applications received under subs. (3) (a) and (3m) (a) and, for the applications received under sub. (3m) (a), the number of applications received under each of the criteria listed in sub. (3m) (b).

118.51(15)(c)3. 3. The number of applications denied and the bases for the denials.

118.51(15)(c)4. 4. The number of pupils attending public school in a nonresident school district under this section. The department shall specify, separately, the number of pupils attending public school in a nonresident school district whose applications were accepted under subs. (3) (a) 3. and (3m) (c), and, for the applications accepted under sub. (3m) (c), the number of pupils attending under each of the criteria listed in sub. (3m) (b).

118.51(16) (16) State aid adjustments.

118.51(16)(a)(a) Annually, the department shall determine all of the following:

118.51(16)(a)1. 1. For each school district, the number of nonresident pupils attending public school in the school district under this section, other than pupils for whom tuition is paid under sub. (17).

118.51(16)(a)2. 2. For each school district, the number of resident pupils attending public school in a nonresident school district under this section, other than pupils for whom tuition is paid under sub. (17).

118.51(16)(a)3. 3.

118.51(16)(a)3.a.a. For the amount in the 2013-14 and 2014-15 school years, the amount determined under this subdivision for the previous school year plus $150.

118.51(16)(a)3.b. b. Beginning with the amount in the 2015-16 school year, the sum of the amount determined under this subdivision for the previous school year; the amount of the per pupil revenue limit adjustment under s. 121.91 (2m) for the current school year, if positive; and the change in the amount of statewide categorical aid per pupil between the previous school year and the current school year, as determined under s. 118.40 (2r) (e) 2p., if positive.

118.51(16)(b) (b)

118.51(16)(b)1.1. If the number determined in par. (a) 1. is greater than the number determined in par. (a) 2. for a school district, the department shall increase that school district's state aid payment under s. 121.08 by an amount equal to the difference multiplied by the amount determined under par. (a) 3.

118.51(16)(b)2. 2. If the number determined in par. (a) 1. is less than the number determined in par. (a) 2. for a school district, the department shall decrease that school district's state aid payment under s. 121.08 by an amount equal to the difference multiplied by the amount determined under par. (a) 3. If the state aid payment under s. 121.08 is insufficient to cover the reduction, the department shall decrease other state aid payments made by the department to the school district by the remaining amount. If the state aid payment under s. 121.08 and other state aid payments made by the department to the school district are insufficient to cover the reduction, the department shall use the moneys appropriated under s. 20.255 (2) (cg) to pay the balance to school districts under subd. 1.

118.51(16)(c) (c) If a pupil attends public school in a nonresident school district under this section for less than a full school term, the department shall prorate the state aid adjustments under this subsection based on the number of days that school is in session and the pupil attends public school in the nonresident school district.

118.51(16)(d) (d) The department shall ensure that the aid adjustment under par. (b) does not affect the amount determined to be received by a school district as state aid under s. 121.08 for any other purpose.

118.51(17) (17) Special Education Tuition. The resident school board shall pay to the nonresident school board, for each child who is attending public school in the nonresident school district under this section and is receiving special education or related services under subch. V of ch. 115, tuition calculated using the daily tuition rate under s. 121.83 for such children enrolled in the nonresident school district, or an amount agreed to by the school boards of the 2 school districts.

118.51(18) (18) Location of virtual charter schools. For purposes of this section, a virtual charter school is located in the school district specified in s. 118.40 (8) (a).

118.51 History History: 1997 a. 27, 41, 164; 1999 a. 117, 118; 2001 a. 16, 104; 2003 a. 55; 2005 a. 258; 2007 a. 222; 2009 a. 185, 250, 303, 304; 2011 a. 32, 114, 258; 2013 a. 20; s. 13.92 (2) (i).

118.51 Annotation Sub. (6) provides no authority to limit resident student transfers, or open enrollment, provided for in sub. (2) after the 2005-06 school year. Because there are no express provisions for any school year beyond 2005-06 and no indication that the application of the 2005-06 percentage limits would be ongoing, the application of the percentage limits must end in 2005-06. School District of Stockbridge v. Evers, 2010 WI App 144, 330 Wis. 2d 80, 792 N.W.2d _615, 10-0829.

118.51 Annotation While this section imposes application requirements and some limitations, for example relating to racial balance and special education students under subs. (7) and (12) (b) 1., there are no restrictions on resident transfers based on the overall financial health of the resident district. School District of Stockbridge v. Evers, 2010 WI App 144, 330 Wis. 2d 80, 792 N.W.2d 615, 10-0829.

118.51 Annotation The portion of sub. (7) (a) that requires a school district eligible for aid under chapter 121, subchapter VI, to reject an open enrollment application if the requested transfer into or out of the district would increase the district's racial imbalance is inconsistent with the equal protection guarantees of the United States Constitution, as those guarantees were applied in the Seattle School Dist. No. 1, 127 S. Ct. 2738 (2007). OAG 4-07. See also, N.N. v. Madison Metropolitan School District, 670 F. Supp. 2d 927.



118.52 Course options.

118.52  Course options.

118.52(1)(1)  Definitions. In this section:

118.52(1)(am) (am) "Educational institution" includes a public school in a nonresident school district, the University of Wisconsin System, a technical college, a nonprofit institution of higher education, a tribal college, a charter school, and any nonprofit organization that has been approved by the department.

118.52(1)(ar) (ar) "Nonresident school board" means the school board of a nonresident school district.

118.52(1)(b) (b) "Nonresident school district" means a school district, other than a pupil's resident school district, in which the pupil is attending a course or has applied to attend a course under this section.

118.52(1)(c) (c) "Parent" includes a guardian.

118.52(1)(d) (d) "Resident school board" means the school board of a resident school district.

118.52(1)(e) (e) "Resident school district" means the school district in which a pupil resides.

118.52(2) (2) Applicability. A pupil enrolled in a public school may attend an educational institution under this section for the purpose of taking a course offered by the educational institution. A pupil may attend no more than 2 courses at any time at educational institutions under this section.

118.52(3) (3) Application procedures.

118.52(3)(a)(a) The parent of a pupil who wishes to attend an educational institution for the purpose of taking a course under this section shall submit an application, on a form provided by the department, to the educational institution at which the pupil wishes to attend a course not later than 6 weeks prior to the date on which the course is scheduled to commence. The application shall specify the course that the pupil wishes to attend and may specify the school or schools at which the pupil wishes to attend the course. The educational institution shall send a copy of the application to the pupil's resident school board.

118.52(3)(b) (b) If an educational institution receives more applications for a particular course than there are spaces available in the course, the educational institution shall determine which pupils to accept on a random basis.

118.52(3)(c) (c) No later than one week prior to the date on which the course is scheduled to commence, the educational institution shall notify the applicant and the resident school board, in writing, whether the application has been accepted and, if the application is accepted, the school at which the pupil may attend the course. The acceptance applies only for the following semester, school year or other session in which the course is offered. If the educational institution rejects an application, it shall include in the notice the reason for the rejection.

118.52(3)(d) (d) No later than one week prior to the date on which the course is scheduled to commence, the resident school board shall do all of the following:

118.52(3)(d)1. 1. If it denies an application to attend an educational institution under sub. (6), notify the applicant and the educational institution, in writing, that the application has been denied and include in the notice the reason for the rejection.

118.52(3)(d)2. 2. If it determines that the course does not satisfy high school graduation requirements under s. 118.33 in the resident school district, notify the applicant in writing.

118.52(3)(e) (e) Following receipt of a notice of acceptance but prior to the date on which the course is scheduled to commence, the pupil's parent shall notify the resident school board and the educational institution of the pupil's intent to attend the course at the educational institution.

118.52(4) (4) Adoption of policies and criteria. By February 1, 1998, each school board shall adopt a resolution specifying the criteria and policies described in subs. (5) and (6). If the school board wishes to revise the criteria or policies, it shall do so by resolution.

118.52(5) (5) Nonresident school district acceptance and rejection criteria. School board policies and criteria for accepting and rejecting applications under sub. (3) from pupils who reside in another school district shall be the same as the policies and criteria for entry into the course that apply to pupils who reside in the school district, except that the school board may give preference in attendance in a course to residents of the school district.

118.52(6) (6) Resident school district rejection criteria.

118.52(6)(a)(a) Individualized education program requirements. The school board of a pupil's resident school district shall reject a pupil's application to attend a course at an educational institution if the resident school board determines that the course conflicts with the individualized education program for the pupil under s. 115.787 (2).

118.52(6)(c) (c) Pupil plan; high school graduation requirements. The school board of a pupil's resident school district may reject an application by a pupil to attend a course at an educational institution if the resident school board determines that any of the following apply:

118.52(6)(c)1. 1. The course does not satisfy a high school graduation requirement under s. 118.33.

118.52(6)(c)2. 2. The course does not conform to or support the pupil's academic and career plan under s. 115.28 (59) (a), if any.

118.52(8) (8) Appeal of rejection. If an application is rejected under sub. (3) (c) or a pupil is prohibited from attending a course at an educational institution under sub. (6), the pupil's parent may appeal the decision to the department within 30 days after the decision. The department shall affirm the decision unless the department finds that the decision was arbitrary or unreasonable. The department's decision is final and is not subject to judicial review under subch. III of ch. 227.

118.52(9) (9) Rights and privileges of nonresident pupils. A pupil attending a course at an educational institution under this section has all of the rights and privileges of other pupils attending the educational institution and is subject to the same rules and regulations as those pupils.

118.52(10) (10) Disciplinary records. Notwithstanding s. 118.125, the resident school board shall provide to the educational institution to which a pupil has applied under this section, upon request by that educational institution, a copy of any expulsion findings and orders, a copy of records of any pending disciplinary proceeding involving the pupil, a written explanation of the reasons for the expulsion or pending disciplinary proceeding and the length of the term of the expulsion or the possible outcomes of the pending disciplinary proceeding.

118.52(11) (11) Transportation.

118.52(11)(a)(a) Responsibility. The parent of a pupil attending a course at an educational institution under this section is responsible for transporting the pupil to and from the course that the pupil is attending.

118.52(11)(b) (b) Low-income assistance. The parent of a pupil who is attending a course at an educational institution under this section may apply to the department for reimbursement of the costs incurred by the parent for the transportation of the pupil to and from the pupil's residence or school in which the pupil is enrolled and the educational institution that the pupil is attending for the course if the pupil and parent are unable to pay the cost of such transportation. The department shall determine the reimbursement amount and shall pay the amount from the appropriation under s. 20.255 (2) (cy). The department shall give preference under this paragraph to those pupils who are eligible for a free or reduced-price lunch under 42 USC 1758 (b).

118.52(12) (12) Tuition. The resident school board shall pay to the educational institution, for each resident pupil attending a course at the educational institution under this section, an amount equal to the cost of providing the course to the pupil, calculated in a manner determined by the department. The educational institution may not charge to or receive from the pupil or the pupil's resident school board any additional payment for a pupil attending a course at the educational institution under this section.

118.52 History History: 1997 a. 27, 41, 164.; 2001 a. 16; 2013 a. 20.



118.53 Attendance by pupils enrolled in a home-based private educational program.

118.53  Attendance by pupils enrolled in a home-based private educational program.

118.53(1) (1) In this section, "course" means study which has the fundamental purposes of developing the knowledge, concepts, and skills in a subject.

118.53(2) (2) In addition to the standards for admission under ss. 118.14, 118.145 (1), and 120.12 (25), the school board of a district shall determine the minimum standards for admission to a course offered by the school district at each grade.

118.53(3) (3) A school board shall allow a pupil enrolled in a home-based private educational program, who has met the standards for admission to the course under sub. (2), to attend up to 2 courses at a public school in the district during each school semester if the school board determines that there is sufficient space in the classroom.

118.53(4) (4) A pupil enrolled in a home-based private educational program and attending a public school under this section may attend one course in each of 2 school districts, but may not attend more than 2 courses in any semester.

118.53 History History: 2013 a. 20.



118.55 Youth options program.

118.55  Youth options program.

118.55(1) (1)  Definition. In this section, "institution of higher education" means an institution within the University of Wisconsin System, a tribally controlled college or a private, nonprofit institution of higher education located in this state.

118.55(2) (2) Enrollment in institution of higher education; application.

118.55(2)(a)(a) Subject to par. (b) and sub. (7t) (c), any public school pupil enrolled in the 11th or 12th grade who is not attending a technical college under sub. (7r) or s. 118.15 (1) (b) may enroll in an institution of higher education for the purpose of taking one or more nonsectarian courses at the institution of higher education. The pupil shall submit an application to the institution of higher education in the previous school semester. The pupil shall indicate on the application whether he or she will be taking the course or courses for high school credit or postsecondary credit. The pupil shall also specify on the application that if he or she is admitted the institution of higher education may disclose the pupil's grades, the courses that he or she is taking and his or her attendance record to the public school in which the pupil is enrolled.

118.55(2)(b) (b) Paragraph (a) applies to a private institution of higher education and to a tribally controlled college only if the private institution of higher education or tribally controlled college has notified the state superintendent of its intent to participate in the program under this section by September 1 of the previous school year.

118.55(3) (3) Notification of school board; determination of high school credit.

118.55(3)(a)(a) A pupil who intends to enroll in an institution of higher education under this section shall notify the school board of the school district in which he or she is enrolled of that intention no later than March 1 if the pupil intends to enroll in the fall semester, and no later than October 1 if the pupil intends to enroll in the spring semester. The notice shall include the titles of the courses in which the pupil intends to enroll and the number of credits of each course, and shall specify whether the pupil will be taking the courses for high school or postsecondary credit.

118.55(3)(b) (b) If the pupil specifies in the notice under par. (a) that he or she intends to take a course at an institution of higher education for high school credit, the school board shall determine whether the course is comparable to a course offered in the school district, and whether the course satisfies any of the high school graduation requirements under s. 118.33 and the number of high school credits to award the pupil for the course, if any. In cooperation with institutions of higher education, the state superintendent shall develop guidelines to assist school districts in making the determinations. The school board shall notify the pupil of its determinations, in writing, before the beginning of the semester in which the pupil will be enrolled. If the pupil disagrees with the school board's decision regarding comparability of courses, satisfaction of high school graduation requirements or the number of high school credits to be awarded, the pupil may appeal the school board's decision to the state superintendent within 30 days after the decision. The state superintendent's decision shall be final and is not subject to review under subch. III of ch. 227.

118.55(4) (4) Admission to institution of higher education; notification.

118.55(4)(a)(a) An institution of higher education may admit a pupil under this section only if it has space available.

118.55(4)(am) (am) A pupil may attend an institution of higher education under this section only if the institution of higher education complies with s. 118.13 (1).

118.55(4)(b) (b) If an institution of higher education admits a pupil, it shall notify the school board of the school district in which the pupil is enrolled, in writing, within 30 days after the beginning of classes at the institution of higher education. The notification shall include the course or courses in which the pupil is enrolled.

118.55(4)(c) (c) If a pupil is not admitted to attend the course that he or she specified in the notice under sub. (3) (a) but is admitted to attend a different course, the pupil shall immediately notify the school board of the school district in which he or she is enrolled and the school board shall inform the pupil of its determinations under sub. (3) (b) regarding the course to which the pupil was admitted as soon as practicable.

118.55(5) (5) Payment. Subject to sub. (7t), within 30 days after the end of the semester, the school board of the school district in which a pupil attending an institution of higher education under this section is enrolled shall pay the institution of higher education, on behalf of the pupil, the following amount for any course that is taken for high school credit and that is not comparable to a course offered in the school district:

118.55(5)(a) (a) If the pupil is attending an institution within the University of Wisconsin System, the actual cost of tuition, fees, books and other necessary materials directly related to the course.

118.55(5)(c) (c) If the pupil is attending a private institution of higher education, the lesser of the following:

118.55(5)(c)1. 1. The actual cost of tuition, fees, books and other necessary materials directly related to the course.

118.55(5)(c)2. 2. An amount determined by dividing the state total net cost of the general fund in the previous school year by the state total membership in the previous school year, dividing that quotient by the statewide average number of high school credits taken by full-time pupils in the previous school year, as determined by the state superintendent, and multiplying that quotient by the number of high school credits taken by the pupil at the private institution of higher education, as determined under sub. (3) (b). In this subdivision, "net cost" has the meaning given in s. 121.004 (6), and "membership" has the meaning given in s. 121.004 (5).

118.55(6) (6) Responsibility of pupil for tuition and fees; institution of higher education.

118.55(6)(a)(a) Subject to sub. (7t), a pupil taking a course at an institution of higher education for high school credit under this section is not responsible for any portion of the tuition and fees for the course if the school board, or the state superintendent on appeal under sub. (3) (b), has determined that the course is not comparable to a course offered in the school district.

118.55(6)(b) (b) A pupil taking a course at an institution of higher education for high school credit under this section is responsible for the tuition and fees for the course if the school board has determined that the course is comparable to a course offered in the school district, unless the state superintendent reverses the school board's decision on appeal under sub. (3) (b).

118.55(6)(c) (c) A pupil taking a course at an institution of higher education for postsecondary credit under this section is responsible for the tuition and fees for the course.

118.55(7g) (7g) Transportation. The parent or guardian of a pupil who is attending an institution of higher education or technical college under this section and is taking a course for high school credit may apply to the state superintendent for reimbursement of the cost of transporting the pupil between the high school in which the pupil is enrolled and the institution of higher education or technical college that the pupil is attending if the pupil and the pupil's parent or guardian are unable to pay the cost of such transportation. The state superintendent shall determine the reimbursement amount and shall pay the amount from the appropriation under s. 20.255 (2) (cw). The state superintendent shall give preference under this subsection to those pupils who are eligible for a free or reduced-price lunch under 42 USC 1758 (b).

118.55(7r) (7r) Attendance at technical college.

118.55(7r)(a)(a) Upon the pupil's request and with the written approval of the pupil's parent or guardian, any public school pupil who satisfies the following criteria may apply to attend a technical college for the purpose of taking one or more courses:

118.55(7r)(a)1. 1. The pupil has completed the 10th grade.

118.55(7r)(a)2. 2. The pupil is in good academic standing.

118.55(7r)(a)3. 3. The pupil notifies the school board of his or her intent to attend a technical college under this subsection by March 1 if the pupil intends to enroll in the fall semester and by October 1 if the pupil intends to enroll in the spring semester.

118.55(7r)(a)4. 4. The pupil is not a child at risk, as defined in s. 118.153 (1) (a).

118.55(7r)(a)5. 5. The pupil is not ineligible under sub. (7t) (c) to participate in the program under this section.

118.55(7r)(am) (am) A school board may refuse to permit a pupil to attend a technical college under this subsection if the pupil is a child with a disability, as defined in s. 115.76 (5), and the school board determines that the cost to the school district under par. (dm) would impose an undue financial burden on the school district.

118.55(7r)(b) (b) The technical college district board shall admit the pupil to the technical college if he or she meets the requirements and prerequisites of the course or courses for which he or she applied, except as follows:

118.55(7r)(b)1. 1. The district board may admit a pupil to a course under this subsection only if there is space available in the course after admitting to the course all individuals applying for admission to the course who are not attending the technical college under this subsection.

118.55(7r)(b)2. 2. The district board may reject an application from a pupil who has a record of disciplinary problems, as determined by the district board.

118.55(7r)(c) (c) If a child attends a technical college under this subsection, the technical college shall ensure that the child's educational program meets the high school graduation requirements under s. 118.33. At least 30 days before the beginning of the technical college semester in which the pupil will be enrolled, the school board of the school district in which the pupil resides shall notify the pupil, in writing, if a course in which the pupil will be enrolled does not meet the high school graduation requirements and whether the course is comparable to a course offered in the school district. If the pupil disagrees with the school board's decision regarding comparability of courses or satisfaction of high school graduation requirements, the pupil may appeal the school board's decision to the state superintendent within 30 days after the decision. The state superintendent's decision is final and is not subject to review under subch. III of ch. 227. The pupil is eligible to receive both high school and technical college credit for courses successfully completed at the technical college.

118.55(7r)(d) (d) Subject to sub. (7t), for each pupil attending a technical college under this subsection, the school board shall pay to the technical college district board, in 2 installments payable upon initial enrollment and at the end of the semester, for those courses taken for high school credit, an amount equal to the cost of tuition, course fees, and books for the pupil at the technical college, except that the school board is not responsible for payment for any courses that are comparable to courses offered in the school district.

118.55(7r)(dm) (dm) If a pupil who is attending a technical college under this subsection is a child with a disability, as defined in s. 115.76 (5), the payment under par. (d) shall be adjusted to reflect the cost of any special services required for the pupil.

118.55(7r)(e) (e) The school board is not responsible for transporting a pupil attending a technical college under this subsection to or from the technical college that the pupil is attending.

118.55(7r)(f) (f) A pupil taking a course at a technical college for high school credit under this subsection is not responsible for any portion of the tuition and fees for the course if the school board is required to pay the technical college for the course under par. (d).

118.55(7t) (7t) Limitations on participation and payment.

118.55(7t)(a)(a) A school board may establish a written policy limiting the number of credits for which the school board will pay under subs. (5) and (7r) (d) to the equivalent of 18 postsecondary semester credits per pupil.

118.55(7t)(b) (b) If a school board is required to pay tuition and fees on behalf of a pupil under sub. (5) (a) or (c) 1. or (7r) (d), the tuition and fees charged may not exceed the amount that would be charged a pupil who is a resident of this state.

118.55(7t)(c) (c) If a pupil receives a failing grade in a course, or fails to complete a course, at an institution of higher education or technical college for which the school board has made payment, the pupil's parent or guardian, or the pupil if he or she is an adult, shall reimburse the school board the amount paid on the pupil's behalf upon the school board's request. If a school board that requests reimbursement of a payment made under this section is not reimbursed as requested, the pupil on whose behalf the payment was made is ineligible for any further participation in the program under this section. For the purposes of this paragraph, a grade that constitutes a failing grade for a course offered in the school district constitutes a failing grade for a course taken at an institution of higher education or technical college under this section.

118.55(8) (8) Program information. Annually by October 1, each school board shall provide information about the program under this section to all pupils enrolled in the school district in the 9th, 10th and 11th grades.

118.55(9) (9) Rules. The state superintendent shall promulgate rules to implement and administer this section, including rules establishing criteria for determining reimbursement amounts under sub. (7g).

118.55 History History: 1991 a. 39, 269, 315; 1993 a. 399; 1995 a. 27 ss. 3979m, 9145 (1); 1997 a. 27 ss. 2816 to 2819, 2821 to 2827m, 2844, 2845; Stats. 1997 s. 118.55; 1997 a. 113, 164, 237; 1999 a. 9; 2003 a. 131.



118.56 Work based learning programs.

118.56  Work based learning programs. A school board, a governing body of a charter school established under s. 118.40 (2r), or a governing body of a private school may create a work based learning program for pupils in grades 9 to 12. A school board or governing body that creates a work based learning program under this section shall create the program to do all of the following:

118.56(1) (1) Require a pupil in the program to work at least 280 hours per school year for an employer that complies with sub. (3). Hours of instruction may not be used to satisfy the work requirements under this subsection.

118.56(2) (2) Require a pupil to complete the required work hours by working no fewer than 40 and no more than 50 days per school year, by working no fewer than 6 and no more than 8 hours per day, and by working no more than 2 days per week.

118.56(3) (3) Require that an employer who participates in the program do all of the following:

118.56(3)(a) (a) Comply with state child labor laws and any applicable federal labor law requirements for age and immigration status.

118.56(3)(b) (b) Provide each pupil with occupational training and work based learning experiences.

118.56(3)(c) (c) Provide each pupil with at least 30 hours of training while employing the pupil.

118.56(3)(d) (d) Provide each pupil with a mentor who supervises the pupil's work and provides the pupil with a year-end evaluation.

118.56(3)(e) (e) Provide a year-end evaluation to the pupil.

118.56(4) (4) Provide transportation to and from the workplace at no cost to the pupil or the pupil's family.

118.56(5) (5) In determining eligibility for the program, allow the school board or governing body to require a pupil to demonstrate employability through an interview process, teacher recommendations, or previous work, internship, or volunteer experience.

118.56(6) (6) Require that a pupil who wishes to participate in the program enter into a signed agreement with the participating school and the pupil's parent or guardian.

118.56 History History: 2013 a. 20.



118.60 Parental choice program for eligible school districts and other school districts.

118.60  Parental choice program for eligible school districts and other school districts.

118.60(1) (1) In this section:

118.60(1)(a) (a) "Administrator" means the superintendent, supervising principal, executive director, or other person who acts as the administrative head of a private school participating in the program under this section.

118.60(1)(ag) (ag) "Disqualified person" means a person who, when a private school was barred or terminated from participation in the program under this section by an order issued under sub. (10), satisfied at least one of the following:

118.60(1)(ag)1. 1. Had a controlling ownership interest in, or was the administrator or an officer, director, or trustee of, the private school.

118.60(1)(ag)2. 2. Was a person designated by the administrator of the private school to assist in processing pupil applications.

118.60(1)(ag)3. 3. Was responsible for an action or circumstance that led to the private school being barred or terminated from participation in the program under this section.

118.60(1)(am) (am) "Eligible school district" means a school district that, subject to sub. (1m), satisfies all of the following:

118.60(1)(am)1. 1. The school district's equalized value per member, as determined in accordance with s. 121.15 (4) on October 15 of the 2nd fiscal year of the current fiscal biennium for the distribution of equalization aid in that year, is no more than 80 percent of the statewide average.

118.60(1)(am)2. 2. The school district's shared cost per member, as determined in accordance with s. 121.07 on October 15 of the 2nd fiscal year of the current fiscal biennium, for the distribution of aid in that year is no more than 91 percent of the statewide average.

118.60(1)(am)3. 3. The school district is eligible, in the 2nd fiscal year of the current fiscal biennium, to receive aid under s. 121.136.

118.60(1)(am)4. 4. The school district is located in whole or in part in a city of the 2nd class.

118.60(1)(b) (b) "Membership" has the meaning given in s. 121.004 (5).

118.60(1)(c) (c) "Preaccreditation" means the review and approval of an educational plan. Review of an education plan includes consideration of whether the school submitting the plan meets the requirements under s. 118.165 (1). The fact that a private school has obtained preaccreditation does not require an accreditation organization to accredit the private school.

118.60(1)(d) (d) "Progress records" has the meaning given in s. 118.125 (1) (c).

118.60(1)(e) (e) "Summer average daily membership equivalent" has the meaning given in s. 121.004 (8).

118.60(1)(f) (f) "Summer choice average daily membership equivalent" means the summer average daily membership equivalent of pupils who were attending a private school under this section on the 2nd Friday of January of the school term immediately preceding that summer or whose applications have been accepted under sub. (3) for attendance at the private school in the school term immediately following that summer.

118.60(1)(g) (g) "Teacher" means a person who has primary responsibility for the academic instruction of pupils.

118.60(1m) (1m) By November 15 of the 2nd fiscal year of each fiscal biennium, the department shall prepare a list that identifies eligible school districts. The department shall post the list on the department's Internet site and shall notify in writing the school district clerk of each eligible school district. A school district that has qualified as an eligible school district under this section on April 20, 2012, shall remain an eligible school district, but no school district may qualify as an eligible school district after April 20, 2012.

118.60(2) (2)

118.60(2)(a)(a) Any pupil in grades kindergarten to 12 who resides within an eligible school district may attend any private school under this section and, subject to pars. (be), (bm), and (bs), any pupil in grades kindergarten to 12 who resides in a school district, other than an eligible school district or a 1st class city school district, may attend any private school under this section if all of the following apply:

118.60(2)(a)1. 1.

118.60(2)(a)1.a.a. Except as provided in par. (bm), the pupil is a member of a family that has a total family income that does not exceed an amount equal to 3.0 times the poverty level determined in accordance with criteria established by the director of the federal office of management and budget. In this subdivision and sub. (3m), family income includes income of the pupil's parents or legal guardians. The family income of the pupil shall be verified as provided in subd. 1. b. A pupil attending a private school under this section whose family income increases may continue to attend a private school under this section.

118.60(2)(a)1.b. b. The private school submits to the department of public instruction the names, addresses, social security numbers, and other state and federal tax identification numbers, if any, of the pupil's parents or legal guardians that reside in the same household as the pupil, whether and to whom the parents or legal guardians are married, the names of all of the other members of the pupil's family residing in the same household as the pupil, and the school year for which family income is being verified under this subd. 1. b. The department of revenue shall review the information submitted under this subd. 1. b. and shall verify the eligibility or ineligibility of the pupil to participate in the program under this section on the basis of family income. In this subdivision, "family income" means federal adjusted gross income of the parents or legal guardians residing in the same household as the pupil for the tax year preceding the school year for which family income is being verified under this subd. 1. b. or, if not available, for the tax year preceding the tax year preceding the school year for which family income is being verified under this subd. 1. b. Family income for a family in which the pupil's parents are married or in which the pupil's legal guardians are married shall be reduced by $7,000 before the verification is made under this subd. 1. b. The department of revenue may take no other action on the basis of the information submitted under this subd. 1. b. If the department of revenue is unable to verify family income or to verify whether the pupil is eligible or ineligible to participate in the program under this section on the basis of family income, the department of revenue shall notify the department of public instruction of this fact and the department of public instruction shall utilize an alternative process, to be established by the department of public instruction, to determine whether the pupil is eligible to participate in the program under this section on the basis of family income. The department of public instruction may not request any additional verification of income from the family of a pupil once the department of revenue has verified that the pupil is eligible to participate in the program under this section on the basis of family income. The department of public instruction shall establish a procedure for determining family income eligibility for those pupils for whom no social security number or state or federal tax identification number has been provided.

118.60(2)(a)2. 2. For a pupil that resides in an eligible school district, the pupil satisfies one or more of the following:

118.60(2)(a)2.a. a. The pupil was enrolled in a public school in an eligible school district in the previous school year.

118.60(2)(a)2.b. b. The pupil was not enrolled in school in the previous school year.

118.60(2)(a)2.c. c. The pupil attended a private school under this section in the previous school year.

118.60(2)(a)2.d. d. The pupil is applying to attend kindergarten, first grade, or 9th grade in a private school participating in the program under this section.

118.60(2)(a)3. 3.

118.60(2)(a)3.a.a. Except as provided in subd. 3. b. and c., the private school notified the state superintendent of its intent to participate in the program under this section or in the program under s. 119.23, and paid the nonrefundable fee, set by the department as required under s. 119.23 (2) (a) 3., by February 1 of the previous school year. The notice shall specify the number of pupils participating in the program under this section and in the program under s. 119.23 for which the school has space.

118.60(2)(a)3.b. b. For a private school that intends to participate in the program under this section in an eligible school district identified under 2011 Wisconsin Act 32, section 9137 (3u), the private school notified the state superintendent of its intent to participate, and paid the nonrefundable fee set by the department under subd. 3. a. by August 1, 2011. The notice shall specify the number of pupils participating in the program under this section for which the school has space.

118.60(2)(a)3.c. c. For a private school that intends to participate in the program under this section and to accept pupils who reside in a school district, other than an eligible school district or a 1st class city school district, in the 2013-14 school year, the private school notified the state superintendent of its intent to participate and paid the nonrefundable fee set by the department as required under s. 119.23 (2) (a) 3. by July 26, 2013. The private school shall include an electronic mail address on the notice of intent to participate and shall specify the number of pupils who reside in a school district, other than an eligible school district or a 1st class city school district, for which the school has space. The department shall notify the private school that it has received the notice of intent to participate in writing and by electronic mail by July 31, 2013.

118.60(2)(a)4. 4. The private school complies with 42 USC 2000d.

118.60(2)(a)5. 5. The private school meets all health and safety laws or codes that apply to public schools.

118.60(2)(a)6. 6.

118.60(2)(a)6.a.a. Except as provided in subd. 6. c. and d., all of the private school's teachers have a bachelor's degree or a degree or educational credential higher than a bachelor's degree, including a masters or doctorate, from an accredited institution of higher education.

118.60(2)(a)6.b. b. All of the private school's administrators have at least a bachelor's degree from an accredited institution of higher education.

118.60(2)(a)6.c. c. Any teacher employed by the private school on July 1 of the first school year that begins after a school district is identified as an eligible school district under sub. (1m) or 2011 Wisconsin Act 32, section 9137 (3u), who has been teaching for at least the 5 consecutive years immediately preceding that July 1, and who does not satisfy the requirements under subd. 6. a. on that July 1, applies to the department on a form prepared by the department for a temporary, nonrenewable waiver from the requirements under subd. 6. a. The department shall promulgate rules to implement this subd. 6. c., including the form of the application and the process by which the waiver application will be reviewed. The application form shall require the applicant to submit a plan for satisfying the requirements under subd. 6. a., including the name of the accredited institution of higher education at which the teacher is pursuing or will pursue the bachelor's degree and the anticipated date on which the teacher expects to complete the bachelor's degree. No waiver granted under this subd. 6. c. is valid after July 31 of the 5th school year that begins after a school district is identified as an eligible school district under sub. (1m) or 2011 Wisconsin Act 32, section 9137 (3u).

118.60(2)(a)6.d. d. Any teacher employed on July 1, 2013, by a private school that accepts pupils under the program who reside in a school district, other than an eligible school district or a 1st class city school district, who has been teaching for at least the 5 consecutive years immediately preceding that July 1, and who does not satisfy the requirements under subd. 6. a. on that July 1, applies to the department on a form prepared by the department for a temporary, nonrenewable waiver from the requirements under subd. 6. a. The department shall promulgate rules to implement this subd. 6. d., including the form of the application and the process by which the waiver application will be reviewed. The application form shall require the applicant to submit a plan for satisfying the requirements under subd. 6. a., including the name of the accredited institution of higher education at which the teacher is pursuing or will pursue the bachelor's degree and the anticipated date on which the teacher expects to complete the bachelor's degree. No waiver granted under this subd. 6. d. is valid after July 31 of the 5th school year that begins after July 1, 2013.

118.60(2)(a)7. 7. For a private school that is a first-time participant in the program under this section or in the program under s. 119.23, and that is not accredited by Wisconsin North Central Association, Wisconsin Religious and Independent School Accreditation, Independent Schools Association of the Central States, Wisconsin Evangelical Lutheran Synod School Accreditation, National Lutheran School Accreditation, Wisconsin Association of Christian Schools, the diocese or archdiocese within which the private school is located, or by any other organization recognized by the National Council for Private Schools Accreditation, the private school obtains preaccreditation by the Institute for the Transformation of Learning at Marquette University, Wisconsin North Central Association, Wisconsin Religious and Independent Schools Accreditation, Independent Schools Association of the Central States, Wisconsin Evangelical Lutheran Synod School Accreditation, National Lutheran School Accreditation, or the diocese or archdiocese within which the private school is located by August 1 before the first school term of participation in the program under this section or in the program under s. 119.23 that begins after July 1, 2013; August 1 before the first school term of participation in the program under this section that begins in the first school year that begins after a school district is identified as an eligible school district under sub. (1m); or by May 1 if the private school begins participation in the program under this section or in the program under s. 119.23 during summer school. In any school year, a private school may apply for and seek to obtain preaccreditation from only one of the entities enumerated in this subdivision. A private school that fails to obtain preaccreditation in a school year may apply for and seek to obtain preaccreditation from one of the entities enumerated in this subdivision in the following school year. The private school shall achieve accreditation by Wisconsin North Central Association, Wisconsin Religious and Independent Schools Accreditation, Independent Schools Association of the Central States, Wisconsin Evangelical Lutheran Synod School Accreditation, National Lutheran School Accreditation, Wisconsin Association of Christian Schools, the diocese or archdiocese within which the private school is located, or any other organization recognized by the National Council for Private School Accreditation, by December 31 of the 3rd school year following the first school year in which the private school begins participation in the program under this section. If the private school is accredited under this subdivision, the private school is not required to obtain preaccreditation as a prerequisite to providing instruction under this section in additional grades or in an additional or new school.

118.60(2)(a)8. 8. Notwithstanding s. 118.165 (1) (c), the private school annually provides at least 1,050 hours of direct pupil instruction in grades 1 to 6 and at least 1,137 hours of direct pupil instruction in grades 7 to 12. Hours provided under this subdivision include recess and time for pupils to transfer between classes but do not include the lunch periods.

118.60(2)(be) (be)

118.60(2)(be)1.1. In the 2013-14 school year, no more than 500 pupils, as counted under s. 121.004 (7), who reside in a school district, other than an eligible school district or a 1st class city school district, may attend private schools under this section.

118.60(2)(be)2. 2. In the 2014-15 school year and in each school year thereafter, no more than 1,000 pupils, as counted under s. 121.004 (7), who reside in a school district, other than an eligible school district or a 1st class city school district, may attend private schools under this section.

118.60(2)(be)3. 3. In any school year, no more than 1 percent of the membership, as defined under s. 121.004 (5), of any one school district, other than an eligible school district or a 1st class city school district, may attend private schools under this section.

118.60(2)(bm) (bm) No pupil who resides in a school district, other than an eligible school district or a 1st class city school district, may attend a participating private school under this section unless the pupil is a member of a family that has a total family income that does not exceed an amount equal to 1.85 times the poverty level, determined in accordance with criteria established by the director of the federal office of management and budget. In this paragraph and sub. (3m), family income includes income of the pupil's parents or legal guardians. The family income of the pupil shall be verified as provided in par. (a) 1. b. A pupil attending a private school under this section whose family income increases may continue to attend a private school under this section.

118.60(2)(bs) (bs) In the 2013-14 and 2014-15 school years, a private school may accept pupils who reside in a school district, other than an eligible school district or a 1st class city school district, under this section only if the private school was operating as a private school on May 1, 2013.

118.60(2)(c) (c)

118.60(2)(c)1.1. Notwithstanding par. (a) 6., a teacher employed by a private school participating in the program under this section who teaches only courses in rabbinical studies is not required to have a bachelor's degree.

118.60(2)(c)2. 2. Notwithstanding par. (a) 6., an administrator of a private school participating in the program under this section that prepares and trains pupils attending the school in rabbinical studies is not required to have a bachelor's degree.

118.60(3) (3)

118.60(3)(a)(a) The pupil or the pupil's parent or guardian shall submit an application, on a form provided by the state superintendent, to the participating private school that the pupil wishes to attend. If more than one pupil from the same family applies to attend the same private school, the pupils may use a single application. Within 60 days after receiving the application, the private school shall notify each applicant, in writing, whether his or her application has been accepted. If the private school rejects an application, the notice shall include the reason. Subject to pars. (ag) and (ar), a private school may reject an applicant only if it has reached its maximum general capacity or seating capacity. Except as provided in pars. (ag) and (ar), the state superintendent shall ensure that the private school determines which pupils to accept on a random basis, except that:

118.60(3)(a)1. 1. The private school may give preference in accepting applications to any of the following:

118.60(3)(a)1.a. a. Pupils who attended the private school under this section during the school year prior to the school year for which the application is being made.

118.60(3)(a)1.b. b. Siblings of pupils who attended the private school during the school year prior to the school year for which the application is being made and to siblings of pupils who have been accepted to the private school for the school year for which the application is being made.

118.60(3)(a)1.c. c. Pupils who attended another private school under this section or s. 119.23 during the school year prior to the school year for which the application is being made.

118.60(3)(a)2. 2. For a pupil who resides in a school district, other than an eligible school district or a 1st class city school district, the private school shall give preference to a pupil who satisfies any of the following:

118.60(3)(a)2.a. a. The pupil was enrolled in a public school in the school district in the previous year and is applying to attend a participating private school in grade 2 through 8 or grade 10 through 12.

118.60(3)(a)2.b. b. The pupil was not enrolled in school in the previous school year.

118.60(3)(ag) (ag)

118.60(3)(ag)1.1. In the 2013-14 school year, a private school that has submitted a notice of intent to participate under sub. (2) (a) 3. c. may begin accepting applications beginning on August 1, 2013, from pupils who reside in a school district, other than an eligible school district or a 1st class city school district.

118.60(3)(ag)2. 2. By August 9, 2013, each private school that has received applications under subd. 1. shall report to the department the name of each pupil who has applied to attend the private school under this section, the total number of pupils that have applied to attend the private school under this section, the names of those applicants that have siblings who have also applied to attend the private school under this section, and the number of such sibling applicants.

118.60(3)(ag)3. 3. Upon receipt of the information under subd. 2., the department shall determine the sum of all applicants under this paragraph. In determining the sum, the department shall count a pupil who has applied to attend more than one private school under the program only once. After determining the sum of all applicants, the department shall do one of the following:

118.60(3)(ag)3.a. a. If the total number of applicants does not exceed the pupil participation limit established under sub. (2) (be) 1., the department shall immediately notify the private schools that all applicants reported under subd. 2. may be accepted into the private schools under the program for the 2013-14 school year.

118.60(3)(ag)3.b. b. Subject to subd. 7., if the total number of applicants exceeds the pupil participation limit established under sub. (2) (be) 1., the department shall notify those 25 private schools that received the most applications that the private school may accept pupils who reside in a school district, other than an eligible school district or a 1st class city school district, under this section. Upon the request of the governing body of a private school, the department shall include in its count of 25 private schools more than one unique campus location of a private school operating under one federal tax identification number if each such campus location otherwise qualifies to be included in the count under this subd. 3. b. The department shall allocate to each of the 25 private schools 10 pupil slots and shall fill each slot by random drawing. If a pupil chosen by random drawing has a sibling that applied to the private school, the next available slot shall be filled by the sibling. The department shall fill the remaining 250 spaces by random drawing from applications submitted to those 25 schools. If a pupil chosen by random drawing has a sibling that applied to the private school, the next available slot shall be filled by the sibling.

118.60(3)(ag)4. 4.

118.60(3)(ag)4.a.a. The department shall establish and maintain a waiting list for those applicants who were not selected in a random drawing conducted under subd. 3. b., and shall give preference to siblings.

118.60(3)(ag)4.b. b. The department shall refund the nonrefundable fee set by the department as required under s. 119.23 (2) (a) 3. to any private school that did not accept applications under this section or s. 119.23 in the 2012-13 school year and that did not get included in the count of 25 private schools under subd. 3. b.

118.60(3)(ag)5. 5.

118.60(3)(ag)5.a.a. A private school that has been authorized to accept pupils under subd. 3. a. may accept additional applications from pupils who reside in a school district, other than an eligible school district or a 1st class city school district, and who wish to attend the private school under this section, only during the periods that apply to an eligible school district. If a private school accepts additional applications from pupils as permitted under this subd. 5. a., the private school shall notify the department each time the private school receives an application.

118.60(3)(ag)5.b. b. If, upon receipt of a notice under subd. 5. a., the department determines that the total number of pupils who have applied to attend private schools under this paragraph will exceed the pupil participation limit under sub. (2) (be) 1., the department shall establish and administer a waiting list in the manner provided under subd. 4.

118.60(3)(ag)6. 6. A private school that has accepted a pupil who resides in a school district, other than an eligible school district or a 1st class city school district, under this paragraph shall notify the department whenever the private school determines that a pupil will not attend the private school under this paragraph. The department shall fill any such available slot with a pupil selected at random from a waiting list established under subd. 4., if such a waiting list exists, but shall give preference to a sibling of a pupil who resides in a school district, other than an eligible school district or a 1st class city school district, and who is attending the private school under this section.

118.60(3)(ag)7. 7. A private school that participated in the program under this section or under s. 119.23 in the 2012-13 school year may not be selected as one of the 25 schools under subd. 3. b.

118.60(3)(ar) (ar)

118.60(3)(ar)1.1. In the 2014-15 school year and any school year thereafter, a private school that has submitted a notice of intent to participate under sub. (2) (a) 3. a. may accept applications for the following school year between February 1 and April 20 from pupils who reside in a school district, other than an eligible school district or a 1st class city school district.

118.60(3)(ar)2. 2. By May 1, 2014, and by May 1 of any school year thereafter, each private school that has received applications under subd. 1. shall report to the department the name of each pupil who has applied to attend the private school under this section, the total number of pupils that have applied to attend the private school under this section, the names of those applicants that have siblings who have also applied to attend the private school under this section, and the number of such sibling applicants.

118.60(3)(ar)3. 3. Upon receipt of the information under subd. 2., the department shall determine the sum of all applicants under this paragraph. In determining the sum, the department shall count a pupil who has applied to attend more than one private school under the program only once. After determining the sum of all applicants, the department shall do one of the following:

118.60(3)(ar)3.a. a. If the total number of applicants does not exceed the pupil participation limit established under sub. (2) (be) 2., the department shall immediately notify the private schools that all applicants reported under subd. 2. may be accepted into the private schools under the program for the next school year.

118.60(3)(ar)3.b. b. Subject to subd. 7., if the total number of applicants exceeds the pupil participation limit established under sub. (2) (be) 2., the department shall allocate to those private schools that participated in the program in the preceding school year the same number of slots held by pupils participating in the program under this section in that school year. The department shall allocate the remaining slots to those private schools that received the most applications in the manner set forth under par. (ag) 3. b. If a pupil chosen by random drawing has a sibling that applied to the private school, the next available slot shall be filled by the sibling.

118.60(3)(ar)4. 4. The department shall establish and maintain a waiting list for those applicants who were not selected in a random drawing conducted under subd. 3. b., and shall give preference to siblings.

118.60(3)(ar)5. 5.

118.60(3)(ar)5.a.a. A private school that has been authorized to accept pupils under subd. 3. a. may accept additional applications from pupils who reside in a school district, other than an eligible school district or a 1st class city school district, and who wish to attend the private school under this section, only during the periods that apply to an eligible school district. If a private school accepts additional applications from pupils as permitted under this subd. 5. a., the private school shall notify the department each time the private school receives an application.

118.60(3)(ar)5.b. b. If, upon receipt of a notice under subd. 5. a., the department determines that the total number of pupils who have applied to attend private schools under this paragraph will exceed the pupil participation limit under sub. (2) (be) 2., the department shall establish and administer a waiting list in the manner provided under subd. 4.

118.60(3)(ar)6. 6. A private school that has accepted a pupil who resides in a school district, other than an eligible school district or a 1st class city school district, under this paragraph shall notify the department whenever the private school determines that a pupil will not attend the private school under this paragraph. The department shall fill any such available slot with a pupil selected at random from a waiting list established under subd. 4., if such a waiting list exists, but shall give preference to a sibling of a pupil who resides in a school district other than an eligible school district and who is attending the private school under this section.

118.60(3)(ar)7. 7. A private school that participated in the program under this section or under s. 119.23 in the 2012-13 school year may not be selected as one of the 25 schools under subd. 3. b. for the 2014-15 school year.

118.60(3)(b) (b) If a participating private school rejects an applicant who resides within an eligible school district because the private school has too few available spaces, the applicant may transfer his or her application to a participating private school that has space available. An applicant rejected under this paragraph may be admitted to a private school participating in the program under this section for the following school year, provided that the applicant continues to reside within an eligible school district. The department may not require, in that following school year, the private school to submit financial information regarding the applicant or to verify the eligibility of the applicant to participate in the program under this section on the basis of family income.

118.60(3)(c) (c) If a participating private school rejects an applicant who resides in a school district, other than an eligible school district or a 1st class city school district, because the private school has too few available spaces, the applicant may transfer his or her application to a participating private school that has space available. An applicant rejected under this paragraph may, subject to sub. (2) (be) and (bm), be admitted to a private school participating in the program under this section for the following school year.

118.60(3m) (3m)

118.60(3m)(a)(a) A private school participating in the program under this section may not charge or receive any additional tuition payment for a pupil participating in the program under this section other than the payment the school receives under sub. (4) and, if applicable, sub. (4m), if either of the following applies:

118.60(3m)(a)1. 1. The pupil is enrolled in a grade from kindergarten to 8.

118.60(3m)(a)2. 2. The pupil is enrolled in a grade from 9 to 12 and the family income of the pupil, as determined under sub. (2) (a) 1., does not exceed an amount equal to 2.2 times the poverty level determined in accordance with criteria established by the director of the federal office of management and budget.

118.60(3m)(am) (am)

118.60(3m)(am)1.1. Beginning in the 2011-12 school year, a private school participating in the program under this section may recover the cost of providing the following to a pupil participating in the program under this section through reasonable fees in an amount determined by the private school and charged to the pupil, except that no participating private school may retroactively recover any uncollected costs incurred prior to November 19, 2011:

118.60(3m)(am)1.a. a. Personal use items, such as uniforms, gym clothes, and towels.

118.60(3m)(am)1.b. b. Social and extracurricular activities if not necessary to the private school's curriculum.

118.60(3m)(am)1.c. c. Musical instruments.

118.60(3m)(am)1.d. d. Meals consumed by pupils of the private school.

118.60(3m)(am)1.e. e. High school classes that are not required for graduation and for which no credits toward graduation are given.

118.60(3m)(am)1.f. f. Transportation.

118.60(3m)(am)1.g. g. Before-school and after-school child care.

118.60(3m)(am)2. 2. A private school may not prohibit an eligible pupil from attending the private school, expel or otherwise discipline the pupil, or withhold or reduce the pupil's grades because the pupil or the pupil's parent or guardian cannot pay or has not paid fees charged under subd. 1.

118.60(3m)(b) (b) Beginning in the 2011-12 school year, a private school participating in the program under this section may, in addition to the payment it receives for a pupil under sub. (4) and, if applicable, sub. (4m), charge the pupil tuition in an amount determined by the school if both of the following apply:

118.60(3m)(b)1. 1. The pupil is enrolled in a grade from 9 to 12.

118.60(3m)(b)2. 2. The family income of the pupil, as determined under sub. (2) (a) 1., exceeds an amount equal to 2.2 times the poverty level determined in accordance with criteria established by the director of the federal office of management and budget.

118.60(3m)(c) (c) A private school participating in the program under this section shall determine whether the private school may charge additional tuition to a pupil on the basis of the pupil's family income as permitted under par. (b). The private school shall establish a process for accepting an appeal to the governing body of the private school of the determination made under this paragraph.

118.60(4) (4)

118.60(4)(a)(a) Annually, on or before October 15, a private school participating in the program under this section shall file with the department a report stating its summer average daily membership equivalent and its summer choice average daily membership equivalent for the purpose of sub. (4m).

118.60(4)(bg) (bg)

118.60(4)(bg)1.1. In the 2013-14 school year, upon receipt from the pupil's parent or guardian of proof of the pupil's enrollment in the private school during a school term, the state superintendent shall pay to the private school in which the pupil is enrolled on behalf of the pupil's parent or guardian, from the appropriation under s. 20.255 (2) (fr), an amount equal to the private school's operating and debt service cost per pupil that is related to educational programming, as determined by the department, or $6,442, whichever is less.

118.60(4)(bg)2. 2. Except as provided in subd. 4., in the 2014-15 school year, upon receipt from the pupil's parent or guardian of proof of the pupil's enrollment in the private school during a school term, the state superintendent shall pay to the private school in which the pupil is enrolled on behalf of the pupil's parent or guardian, from the appropriation under s. 20.255 (2) (fr), the lesser of an amount equal to the private school's operating and debt service cost per pupil that is related to educational programming, as determined by the department, or an amount either of $7,210, if the pupil is enrolled in a grade from kindergarten to 8, or of $7,856, if the pupil is enrolled in a grade from 9 to 12.

118.60(4)(bg)3. 3. In the 2015-16 school year and in each school year thereafter, upon receipt from the pupil's parent or guardian of proof of the pupil's enrollment in the private school during a school term, the state superintendent shall pay to the private school in which the pupil is enrolled on behalf of the pupil's parent or guardian, from the appropriation under s. 20.255 (2) (fr), the lesser of the following:

118.60(4)(bg)3.a. a. An amount equal to the private school's operating and debt service cost per pupil that is related to educational programming, as determined by the department.

118.60(4)(bg)3.b. b. Except as provided in subd. 5., an amount equal to the sum of the maximum amount per pupil the state superintendent paid a private school under this section in the previous school year for the grade in which the pupil is enrolled; the amount of the per pupil revenue adjustment under s. 121.91 (2m) for the current school year, if positive; and the change in the amount of statewide categorical aid per pupil between the previous school year and the current school year, as determined under s. 118.40 (2r) (e) 2p., if positive.

118.60(4)(bg)4. 4. If the pupil described in subd. 2. is enrolled in a private school that enrolls pupils under the program in any grade between kindergarten to 8 and also in any grade between 9 to 12, the state superintendent shall pay to the private school in which the pupil is enrolled on behalf of the pupil's parent or guardian, from the appropriation under s. 20.255 (2) (fr), the lesser of an amount equal to the private school's operating and debt service cost per pupil that is related to educational programming, as determined by the department, or an amount determined as follows:

118.60(4)(bg)4.a. a. Multiply the number of pupils participating in the program under this section who are enrolled in the private school in any grade between kindergarten to 8 by $7,210.

118.60(4)(bg)4.b. b. Multiply the number of pupils participating in the program under this section who are enrolled in the private school in any grade between 9 to 12 by $7,856.

118.60(4)(bg)4.c. c. Add the amounts determined under subd. 4. a. and b.

118.60(4)(bg)4.d. d. Divide the amount determined under subd. 4. c. by the total number of pupils participating in the program under this section who are enrolled at the private school.

118.60(4)(bg)5. 5. If the pupil described in subd. 3. is enrolled in a private school that enrolls pupils under the program in any grade between kindergarten to 8 and also in any grade between 9 to 12, the state superintendent shall substitute for the amount described in subd. 3. b. the amount determined under subd. 4. a. to d., with the following modifications:

118.60(4)(bg)5.a. a. Multiply the number of pupils participating in the program who are enrolled in the private school in any grade between kindergarten to 8 by the sum of the maximum amount per pupil the state superintendent paid a private school under this section in the previous school year for the grade in which the pupil is enrolled; the amount of the per pupil revenue adjustment under s. 121.91 (2m) for the current school year, if positive; and the change in the amount of statewide categorical aid per pupil between the previous school year and the current school year, as determined under s. 118.40 (2r) (e) 2p., if positive.

118.60(4)(bg)5.b. b. Multiply the number of pupils participating in the program who are enrolled in the private school in any grade between 9 to 12 by the sum of the maximum amount per pupil the state superintendent paid a private school under this section in the previous school year for the grade in which the pupil is enrolled; the amount of the per pupil revenue adjustment under s. 121.91 (2m) for the current school year, if positive; and the change in the amount of statewide categorical aid per pupil between the previous school year and the current school year, as determined under s. 118.40 (2r) (e) 2p., if positive.

118.60(4)(c) (c) The state superintendent shall pay 25 percent of the total amount under this subsection in September, 25 percent in November, 25 percent in February, and 25 percent in May. Each installment may consist of a single check for all pupils attending the private school under this section. The state superintendent shall include the entire amount under sub. (4m) in the November installment, but the payment shall be made in a separate check from the payment under this subsection.

118.60(4)(d) (d) In determining a private school's operating and debt service cost per pupil under par. (bg), the department shall do all of the following, but may not determine separate costs for pupils enrolled in grades kindergarten to 8 and for pupils enrolled in grades 9 to 12:

118.60(4)(d)1. 1. Subtract only the following, up to the actual cost of the service or material related to each item:

118.60(4)(d)1.a. a. Fees charged pupils for books and supplies used in classes and programs.

118.60(4)(d)1.b. b. Rentals for school buildings.

118.60(4)(d)1.c. c. Food service revenues.

118.60(4)(d)1.d. d. Governmental financial assistance.

118.60(4)(d)1.e. e. Interest and other income resulting from the investment of debt proceeds.

118.60(4)(d)2. 2. If legal title to the private school's buildings and premises is held in the name of the private school's parent organization or other related party and the private school requests that the department do so, include an amount equal to 10.5 percent of the fair market value of the school and its premises. If legal title to the private school's buildings and premises is held in the name of the private school's parent organization or other related party but the private school was not permitted to include an amount equal to 10.5 percent of the fair market value of the school and its premises in the 2012-13 school year, the private school may, beginning on July 2, 2013, request the department to include that amount. A request made by a private school under this subdivision remains effective in subsequent school years and may not be withdrawn by the private school.

118.60(4)(d)3. 3. If immediately prior to July 1, 2011, a private school's operating and debt service costs, as determined by the department, included the amount described in subd. 2., continue to include the amount described in subd. 2. in subsequent school years.

118.60(4)(d)4. 4. Permit a private school to accumulate up to 15 percent of the private school's annual operating and debt service costs related to educational programming in a reserve account and include any increase to that reserved amount in the department's determination of the private school's operating and debt service costs related to programming for that school year.

118.60(4m) (4m)

118.60(4m)(a)(a) In addition to the payment under sub. (4), the state superintendent shall, subject to par. (b), pay to each private school participating in the program under this section, on behalf of the parent or guardian of each pupil attending summer school in the private school under this section during a summer and in the manner described in sub. (4) (c), an amount determined as follows:

118.60(4m)(a)1. 1. Determine the maximum amount that could have been paid, at the end of the immediately preceding school term, per pupil under sub. (4) (bg) for the grade in which the pupil is attending summer school under this section.

118.60(4m)(a)2. 2. Multiply the amount under subd. 1. by 0.05.

118.60(4m)(b) (b) A participating private school may receive a per pupil payment under par. (a) if all of the following are satisfied:

118.60(4m)(b)1. 1. The private school offers no fewer than 19 summer days of instruction during that summer.

118.60(4m)(b)2. 2. Each summer day of instruction offered by the private school under subd. 1. is comprised of no fewer than 270 minutes of instruction.

118.60(4m)(b)3. 3. Each pupil for whom the private school seeks a payment under par. (a) attends no fewer than 15 days of summer instruction at the private school during that summer.

118.60(4r) (4r) If, after the 3rd Friday in September in any school year, a private school participating in the program under this section closes, for each installment under sub. (4) (c) that was not paid to the private school in that school year, the state superintendent shall pay to the board of the school district within which the pupil resides, from the appropriation under s. 20.255 (2) (fv), the amount determined, for each pupil who had been attending the private school under this section in that school year and who enrolls in the school district within which the pupil resides in that school year, as follows:

118.60(4r)(a) (a) Multiply the amount determined under sub. (4) (bg) by 0.616.

118.60(4r)(b) (b) Multiply the product under par. (a) by 0.25.

118.60(5) (5) The state superintendent shall ensure that pupils and parents and guardians of pupils who reside in this state are informed annually of the private schools participating in the program under this section and in the program under s. 119.23.

118.60(6) (6) The school board of a school district shall provide transportation to pupils attending a private school under this section if required under s. 121.54 and may claim transportation aid under s. 121.58 for pupils so transported.

118.60(6m) (6m) Each private school participating in the program under this section shall do all of the following:

118.60(6m)(a) (a) Provide to each pupil, or the parent or guardian of each minor pupil, who applies to attend the private school all of the following:

118.60(6m)(a)1. 1. The name, address, and telephone number of the private school and the name of one or more contact persons at the school.

118.60(6m)(a)2. 2. A list of the names of the members of the private school's governing body and of the private school's shareholders, if any.

118.60(6m)(a)3. 3. A notice stating whether the private school is an organization operated for profit or not for profit. If the private school is a nonprofit organization, the private school shall also provide the applicant with a copy of the certificate issued under section 501 (c) (3) of the Internal Revenue Code verifying that the private school is a nonprofit organization that is exempt from federal income tax.

118.60(6m)(a)4. 4. A copy of the appeals process used if the private school rejects the applicant.

118.60(6m)(a)5. 5. A copy of the policy developed by the private school under s. 118.33 (1) (f) 2r.

118.60(6m)(a)6. 6. A copy of the nonharassment policy used by the private school, together with the procedures for reporting and obtaining relief from harassment.

118.60(6m)(a)7. 7. A copy of the suspension and expulsion policies and procedures, including procedures for appealing a suspension or expulsion, used by the private school.

118.60(6m)(a)8. 8. A copy of the policy used by the private school for accepting or denying the transfer of credits earned by a pupil attending the private school under this section for the satisfactory completion of coursework at another school.

118.60(6m)(a)9. 9. A copy of the policy governing visitors and visits to the private school, developed as required under sub. (7) (b) 2m.

118.60(6m)(b) (b) Annually, by August 1st, provide to the department the material specified in par. (a) and all of the following information:

118.60(6m)(b)1. 1. The number of pupils attending the private school under this section in the previous school year.

118.60(6m)(b)2. 2. The number of pupils attending the private school other than under this section in the previous school year.

118.60(6m)(b)3. 3. For each of the previous 5 school years in which the private school has participated in the program under this section, all of the following information:

118.60(6m)(b)3.a. a. The number of pupils who attended the private school under this section and other than under this section in the 12th grade and the number of those pupils who graduated from the private school.

118.60(6m)(b)3.b. b. The number of pupils who attended the private school under this section and other than under this section in the 8th grade and the number of those pupils who advanced from grade 8 to grade 9.

118.60(6m)(b)3.c. c. The number of pupils who attended the private school under this section and other than under this section in the 4th grade and the number of those pupils who advanced from grade 4 to grade 5.

118.60(6m)(b)3.d. d. To the extent permitted under 20 USC 1232g and 43 CFR part 99, pupil scores on all standardized tests administered under sub. (7) (e).

118.60(6m)(b)4. 4. A copy of the academic standards adopted under sub. (7) (b) 2.

118.60(6m)(c) (c) Provide to the department a signed statement from each individual who is a member of the private school's governing body verifying that the individual is a member of the governing body.

118.60(6m)(d) (d) Upon request by any pupil, or the parent or guardian of any minor pupil, who is attending or who applies to attend the private school, provide the material specified in pars. (a) and (b).

118.60(7) (7)

118.60(7)(a)(a) Each private school participating in the program under this section shall meet at least one of the following standards:

118.60(7)(a)1. 1. At least 70 percent of the pupils in the program advance one grade level each year.

118.60(7)(a)2. 2. The private school's average attendance rate for the pupils in the program is at least 90 percent.

118.60(7)(a)3. 3. At least 80 percent of the pupils in the program demonstrate significant academic progress.

118.60(7)(a)4. 4. At least 70 percent of the families of pupils in the program meet parent involvement criteria established by the private school.

118.60(7)(ad) (ad) The governing body of a private school participating in the program under this section and accredited as required under sub. (2) (a) 7. shall ensure that the private school continuously maintains accreditation from Wisconsin North Central Association, Wisconsin Religious and Independent School Accreditation, Independent Schools Association of the Central States, Wisconsin Evangelical Lutheran Synod School Accreditation, National Lutheran School Accreditation, Wisconsin Association of Christian Schools, the diocese or archdiocese within which the private school is located, or by any other organization recognized by the National Council for Private Schools Accreditation as long as the private school continues to participate in the program under this section.

118.60(7)(am) (am) Each private school participating in the program under this section is subject to uniform financial accounting standards established by the department. Annually by September 1 following a school year in which a private school participated in the program under this section, the private school shall submit to the department all of the following:

118.60(7)(am)1. 1. An independent financial audit of the private school conducted by an independent certified public accountant, accompanied by the auditor's statement that the report is free of material misstatements and fairly presents pupil costs under sub. (4) (bg). The audit under this subdivision shall be limited in scope to those records that are necessary for the department to make payments under subs. (4) and (4m). The auditor shall conduct his or her audit, including determining sample sizes and evaluating financial viability, in accordance with the auditing standards established by the American Institute of Certified Public Accountants. The department may not require an auditor to comply with standards that exceed the scope of the standards established by the American Institute of Certified Public Accountants. If a private school participating in the program under this section also accepts pupils under s. 119.23, the private school may submit one comprehensive financial audit to satisfy the requirements of this subdivision and s. 119.23 (7) (am) 1. The private school shall include in the comprehensive financial audit the information specified under s. 119.23 (7) (am) 1.

118.60(7)(am)2. 2. Evidence of sound fiscal and internal control practices, as prescribed by the department by rule. An auditor engaged to evaluate the private school's fiscal and internal control practices shall conduct his or her evaluation, including determining sample sizes, in accordance with attestation standards established by the American Institute of Certified Public Accountants.

118.60(7)(b) (b) Each private school participating in the program under this section shall do all of the following:

118.60(7)(b)1. 1. Administer to any pupils attending the 3rd grade in the private school under this section a standardized reading test developed by the department.

118.60(7)(b)2. 2. Adopt the pupil academic standards required under s. 118.30 (1g) (a) 4.

118.60(7)(b)2m. 2m. Develop a written policy governing visitors and visits to the private school.

118.60(7)(b)3. 3. Ensure that any teacher's aide employed by the private school has graduated from high school, been granted a declaration of equivalency of high school graduation, or been issued a general educational development certificate of high school equivalency, or has obtained a degree or educational credential higher than a high school diploma, declaration of equivalency of high school graduation, or general educational development certificate of high school equivalency.

118.60(7)(b)3m. 3m. Annually, schedule 2 meetings at which members of the governing body of the private school will be present and at which pupils, and the parents or guardians of pupils, applying to attend the private school or attending the private school may meet and communicate with the members of the governing body. The private school shall, within 30 days after the start of the school term, notify the department in writing of the scheduled meeting dates and shall, at least 30 days before the scheduled meeting date, notify in writing each pupil, or the parent or guardian of each minor pupil, applying to attend the private school or attending the private school of the meeting date, time, and place.

118.60(7)(b)4. 4. Maintain progress records for each pupil attending the private school under this section while the pupil attends the school and, except as provided under subd. 7., for at least 5 years after the pupil ceases to attend the school.

118.60(7)(b)5. 5. Upon request, provide a pupil or the parent or guardian of a minor pupil who is attending the private school under this section with a copy of the pupil's progress records.

118.60(7)(b)6. 6. Issue a high school diploma or certificate to each pupil who attends the private school under this section and satisfactorily completes the course of instruction and any other requirements necessary for high school graduation.

118.60(7)(b)7. 7.

118.60(7)(b)7.a.a. Except as provided in subd. 7. b., if the private school ceases operating as a private school, immediately transfer all of the progress records of each pupil who attended the school under this section to the school board of the school district within which the pupil resides. The private school shall send written notice to each pupil, or to the parent or guardian of a minor pupil, of the transfer of progress records under this subd. 7. a.

118.60(7)(b)7.b. b. If the private school is affiliated with an organization that will maintain the progress records of each pupil who attended the school under this section for at least 5 years after the private school ceases operation as a private school, the private school may transfer a pupil's records to the organization if the pupil, or the parent or guardian of a minor pupil, consents in writing to the release of the progress records to the affiliated organization. The private school shall send to the department a copy of the consent form for each pupil who consents to the transfer of progress records under this subd. 7. b. The written notice shall be signed by the pupil, or the parent or guardian of a minor pupil, and shall include the name, phone number, mailing address, and other relevant contact information of the organization that will maintain the progress records, and a declaration by the affiliated organization that the organization agrees to maintain the progress records for at least 5 years after the private school ceases operation as a private school.

118.60(7)(c) (c) A private school may not require a pupil attending the private school under this section to participate in any religious activity if the pupil's parent or guardian submits to the pupil's teacher or the private school's principal a written request that the pupil be exempt from such activities.

118.60(7)(d) (d) By September 1 before the first school term of participation in the program that begins in the 2013-14 school year, by August 1 before the first school term of participation in the program that begins in the 2014-15 school year or any school year thereafter, or by May 1 if the private school begins participating in the program during summer school, each private school participating in the program under this section shall submit to the department all of the following:

118.60(7)(d)1. 1.

118.60(7)(d)1.a.a. In this subdivision, "municipality" has the meaning given in s. 5.02 (11).

118.60(7)(d)1.b. b. A copy of the school's current certificate of occupancy issued by the municipality within which the school is located. If the private school moves to a new location, the private school shall submit a copy of the new certificate of occupancy issued by the municipality within which the school is located to the department before the attendance of pupils at the new location and before the next succeeding date specified in s. 121.05 (1) (a). If the municipality within which the private school is located does not issue certificates of occupancy, the private school may submit a certificate of occupancy issued by the local or regional governmental unit with authority to issue certificates of occupancy or a letter or form from the municipality within which the private school is located that explains that the municipality does not issue certificates of occupancy. A temporary certificate of occupancy does not meet the requirement of this subdivision.

118.60(7)(d)2. 2. Evidence of financial viability, as prescribed by the department by rule.

118.60(7)(d)3. 3. Proof that the private school's administrator has participated in a fiscal management training program approved by the department.

118.60(7)(e) (e) Each private school participating in the program under this section shall administer the examinations required under s. 118.30 (1t) to pupils attending the school under the program. The private school may administer additional standardized tests to such pupils.

118.60(7)(em) (em)

118.60(7)(em)1.1. Beginning in the 2013-14 school year, the governing body of each private school participating in the program under this section shall, subject to subd. 2., annually, by January 15, provide the department with evidence demonstrating that the private school remains accredited for the current school year as required under par. (ad). The governing body shall include as evidence of accreditation a letter prepared by Wisconsin North Central Association, Wisconsin Religious and Independent School Accreditation, Independent Schools Association of the Central States, Wisconsin Evangelical Lutheran Synod School Accreditation, National Lutheran School Accreditation, Wisconsin Association of Christian Schools, the diocese or archdiocese within which the private school is located, or by any other organization recognized by the National Council for Private Schools Accreditation that confirms that the private school is accredited by that entity as of the date of the letter.

118.60(7)(em)2. 2. The governing body shall immediately notify the department if its accreditation status changes.

118.60(7)(g) (g)

118.60(7)(g)1.1. By the first day of the 3rd month beginning after the month in which the department establishes the model management plan and practices for maintaining indoor environmental quality in public and private schools under s. 118.075 (3), or by October 1 of a private school's first school year of participation in the program under this section, whichever is later, the private school shall provide for the development of a plan for maintaining indoor environmental quality in the private school.

118.60(7)(g)2. 2. By the first day of the 12th month beginning after the month in which the department establishes the model management plan and practices for maintaining indoor environmental quality in public and private schools under s. 118.075 (3), or by the beginning of the 2nd school year of participation in the program under this section, whichever is later, the private school shall implement a plan for maintaining indoor environmental quality in the private school.

118.60(7)(g)3. 3. Each private school participating in the program under this section shall provide a copy of the plan implemented under subd. 2. to any person upon request.

118.60(8) (8) There is created a pupil assignment council composed of one representative from each private school participating in the program under this section. Annually by June 30, the council shall make recommendations to the participating private schools to achieve, to the extent possible, a balanced representation of pupils participating in the program under this section.

118.60(9) (9) If any accrediting agency specified under sub. (2) (a) 7. determines during the accrediting or preaccrediting process that a private school does not meet all of the requirements under s. 118.165 (1), it shall report that failure to the department.

118.60(10) (10)

118.60(10)(a)(a) The state superintendent may issue an order barring a private school from participating in the program under this section in the current school year if the state superintendent determines that the private school has done any of the following:

118.60(10)(a)1. 1. Misrepresented information required under sub. (7) (d).

118.60(10)(a)2. 2. Failed to provide the notice or pay the fee required under sub. (2) (a) 3., or provide the information required under sub. (7) (am) or (d), by the date or within the period specified.

118.60(10)(a)3. 3. Failed to refund to the state any overpayment made under s. 118.60 (4) (b), 2011 stats., or s. 118.60 (4) (bg), 2011 stats., or under sub. (4) (bg) or (4m) by the date specified by department rule.

118.60(10)(a)4. 4. Failed to meet at least one of the standards under sub. (7) (a) by the date specified by department rule.

118.60(10)(a)5. 5. Failed to provide the information required under sub. (6m).

118.60(10)(a)6. 6. Failed to comply with the requirements under sub. (7) (b) or (c).

118.60(10)(a)7. 7. Violated sub. (7) (b) 4., 5., or 6.

118.60(10)(a)8. 8. Before the end of a 7-year period beginning on the date of an order issued by the state superintendent under this subsection, retained a disqualified person, for compensation or as a volunteer, as an owner, officer, director, trustee, administrator, person designated by the administrator to assist in processing pupil applications, or person responsible for administrative, financial, or pupil health and safety matters.

118.60(10)(am) (am) If the state superintendent determines that any of the following have occurred, he or she may issue an order barring the private school from participating in the program under this section in the following school year:

118.60(10)(am)1. 1. The private school has not complied with the requirements under sub. (7) (em).

118.60(10)(am)2. 2. The private school's application for accreditation has been denied by the accrediting organization.

118.60(10)(am)3. 3. The private school has not achieved accreditation within the period allowed under sub. (2) (a) 7.

118.60(10)(ar) (ar)

118.60(10)(ar)1.1. If the state superintendent determines that a private school has failed to continuously maintain accreditation as required under sub. (7) (ad), that the governing body of the private school has withdrawn the private school from the accreditation process, or that the private school's accreditation has been revoked or terminated by Wisconsin North Central Association, Wisconsin Religious and Independent School Accreditation, Independent Schools Association of the Central States, Wisconsin Evangelical Lutheran Synod School Accreditation, National Lutheran School Accreditation, Wisconsin Association of Christian Schools, the diocese or archdiocese within which the private school is located, or by any other organization recognized by the National Council for Private Schools Accreditation, the state superintendent shall issue an order barring the private school's participation in the program under this section at the end of the current school year.

118.60(10)(ar)2. 2. A private school whose participation in the program under this section is barred under subd. 1. may not participate in the program under this section or under s. 119.23 until the governing body of the private school demonstrates to the satisfaction of the department that it has obtained accreditation from Wisconsin North Central Association, Wisconsin Religious and Independent School Accreditation, Independent Schools Association of the Central States, Wisconsin Evangelical Lutheran Synod School Accreditation, National Lutheran School Accreditation, Wisconsin Association of Christian Schools, the diocese or archdiocese within which the private school is located, or by any other organization recognized by the National Council for Private Schools Accreditation, provided the accreditation is from an entity other than the entity with which the private school failed to continuously maintain accreditation or, if the private school's accreditation was revoked or terminated, other than the entity that revoked or terminated the private school's accreditation.

118.60(10)(b) (b) The state superintendent may issue an order immediately terminating a private school's participation in the program under this section if he or she determines that conditions at the private school present an imminent threat to the health or safety of pupils.

118.60(10)(c) (c) Whenever the state superintendent issues an order under par. (a), (am), (ar), or (b), he or she shall immediately notify the parent or guardian of each pupil attending the private school under this section.

118.60(10)(d) (d) The state superintendent may withhold payment from a private school under subs. (4) and (4m) if the private school violates this section.

118.60(11) (11) The department shall do all of the following:

118.60(11)(a) (a) Promulgate rules to implement and administer this section. The department may not by rule establish standards under sub. (7) (am) that exceed the standards established by the American Institute of Certified Public Accountants.

118.60(11)(b) (b) Notify each private school participating in the program under this section of any proposed changes to the program or to administrative rules governing the program, including changes to application or filing deadlines but not including changes to provisions governing health or safety, prior to the beginning of the school year in which the change takes effect.

118.60(11)(c) (c) Within 10 days after receiving the information submitted as required under sub. (7) (em), notify the participating private school of receipt of accreditation status.

118.60(11)(d) (d) When the department publicly releases data related to enrollment of, standardized test results for, applications submitted by, waiting lists for pupils participating in or seeking to participate in the program under this section, release the data all at the same time, uniformly, and completely.

118.60 History History: 2011 a. 32, 47, 215; 2013 a. 20; s. 35.17 corrections in (3) (a) (intro.), (4) (d) (intro.).






119. First class city school system.

119.01 Applicability.

119.01  Applicability. This chapter applies only to cities of the 1st class.



119.02 Definitions.

119.02  Definitions. In this chapter, unless the context clearly requires otherwise:

119.02(1) (1) "Board" means the board of school directors in charge of the public schools of a city of the 1st class.

119.02(2) (2) "City" means a city of the 1st class.

119.02(3) (3) "Members-elect" of a body at a particular time are those members who have been duly elected or appointed for a current regular or unexpired term and whose service has not terminated by death, resignation or removal from office.



119.04 Public instruction laws applicable.

119.04  Public instruction laws applicable.

119.04(1) (1)  Subchapters IV, V and VII of ch. 115, ch. 121 and ss. 66.0235 (3) (c), 66.0603 (1m) to (3), 115.01 (1) and (2), 115.28, 115.31, 115.33, 115.34, 115.343, 115.345, 115.363, 115.365 (3), 115.38 (2), 115.415, 115.445, 118.001 to 118.04, 118.045, 118.06, 118.07, 118.075, 118.076, 118.10, 118.12, 118.125 to 118.14, 118.145 (4), 118.15, 118.153, 118.16, 118.162, 118.163, 118.164, 118.18, 118.19, 118.20, 118.223, 118.225, 118.24 (1), (2) (c) to (f), (6), (8), and (10), 118.245, 118.255, 118.258, 118.291, 118.292, 118.293, 118.30 to 118.43, 118.46, 118.51, 118.52, 118.53, 118.55, 118.56, 120.12 (2m), (4m), (5), and (15) to (27), 120.125, 120.13 (1), (2) (b) to (g), (3), (14), (17) to (19), (26), (34), (35), (37), (37m), and (38), 120.14, 120.21 (3), and 120.25 are applicable to a 1st class city school district and board.

119.04(2) (2) The board shall exercise the powers, perform the functions and be entitled to all school aid under sub. (1) insofar as the same are relevant to cities of the 1st class. The board and the schools in cities of the 1st class shall be governed in all matters by the general laws of the state, except as altered or modified by express amendments.

119.04 History History: 1971 c. 152 s. 38; 1971 c. 154 s. 80; 1973 c. 89 s. 20 (1); 1973 c. 90; 1973 c. 188 s. 6; 1973 c. 243, 254, 290, 307, 333; 1975 c. 39, 41, 95, 220, 379, 395, 422; 1977 c. 29; 1977 c. 203 s. 106; 1977 c. 206, 284, 447; 1979 c. 20; 1979 c. 34 s. 2102 (43) (a); 1979 c. 221, 298, 331; 1979 c. 346 s. 15; 1979 c. 355; 1981 c. 59; 1981 c. 241 s. 4; 1983 a. 193; 1983 a. 339 s. 10; 1983 a. 374 s. 12; 1983 a. 412, 489, 538; 1985 a. 29 s. 3202 (43); 1985 a. 56 s. 43; 1985 a. 214 s. 4; 1985 a. 225, 332; 1987 a. 27, 187, 285, 386, 403; 1989 a. 31, 120, 121, 122, 201, 209, 359; 1991 a. 39, 42, 189, 269; 1993 a. 16, 334, 377, 491; 1995 a. 27, 225; 1997 a. 27, 77, 113, 240, 252, 335; 1999 a. 9, 32, 73; 1999 a. 150 ss. 631, 672; 1999 a. 186; 2005 a. 99, 290, 346; 2007 a. 20, 97, 220, 222; 2009 a. 28, 60, 96, 215, 273, 305, 309; 2011 a. 10, 32, 85, 157, 166, 172; 2013 a. 20.



119.06 Initial establishment of board.

119.06  Initial establishment of board.

119.06(1) (1) Members of a school board in existence in a city immediately prior to the date on which such city becomes a city of the 1st class shall continue to hold office and shall exercise all of the rights and privileges and discharge the duties of members of the board until their successors appointed under sub. (2) are appointed and qualified.

119.06(2) (2) Within 120 days after the date on which a city becomes a 1st class city, the mayor, the city treasurer, the city comptroller, the city attorney and the president of the common council of that city, acting as a commission for the city, shall meet and appoint a board of one at-large member and 8 members from election districts numbered and designated by the common council. The election districts shall be substantially equal in population and the boundaries of the election districts shall be drawn so as to reflect a balanced representation of citizens of all areas within the city. The person appointed to represent an election district shall reside within the boundaries of the election district as determined by the common council under this subsection.

119.06(3) (3) The terms of members first appointed to the board by the commission shall be as follows:

119.06(3)(a) (a) The at-large member and 4 of the combined aldermanic district members shall serve for a term beginning on the 4th Monday of the month next following their appointment and expiring on the 4th Monday in April in the 2nd year following the year in which a city becomes a city of the 1st class.

119.06(3)(b) (b) Four of the combined aldermanic district members shall serve for a term beginning on the 4th Monday of the month next following their appointment and expiring on the 4th Monday in April in the 4th year following the year in which a city becomes a city of the 1st class.

119.06(4) (4)

119.06(4)(a)(a) Within 90 days after the board members appointed by the commission under sub. (2) have taken office, the common council of the city may, by resolution adopted by a majority of its members-elect, call a special election to elect successors to the board members so appointed. Such resolution shall be introduced at a regular meeting of the common council. No action may be taken on the resolution until the next regular meeting of the common council and until the resolution has been published as a class 1 notice, under ch. 985, together with a notice of the time when the resolution will be considered by the common council.

119.06(4)(b) (b) The board members elected at the special election shall be nominated and elected to succeed the board members appointed for the terms expiring under sub. (3) (a) and (b) and for the same terms. The terms of office of the board members elected at the special election shall begin on the 4th Monday following the election.

119.06(4)(c) (c) Candidates for the board at the special election shall be nominated in the same manner as for the spring election.

119.06(4)(d) (d) The special election shall be held at the polling places and shall be conducted in the manner of and by the election officials for the spring election.

119.06(5) (5) The board first appointed under sub. (2) or first elected at a special election under sub. (4) shall hold an organizational meeting under s. 119.10 (2) on the 4th Monday of the month, or the next day if the 4th Monday is a legal holiday, following their appointment or election, and annually thereafter shall meet in accordance with s. 119.10 (2).

119.06(6) (6) Successors to board members appointed under sub. (3) or elected under sub. (4) shall be elected at the spring election immediately preceding the expiration of the terms of such board members and shall serve for 4-year terms.

119.06(7) (7) This chapter does not affect the term of office or employment of any person serving in any capacity by virtue of an appointment or contract of employment made by the school board in a city prior to the date on which a city becomes a city of the 1st class, but such person shall continue to serve in the same capacity under the board for the term for which the person was so appointed or employed, unless removed from such office or employment for the causes and in the manner provided in this chapter.

119.06 History History: 1977 c. 445; 1983 a. 484; 1989 a. 290; 1993 a. 492.



119.08 Election of board members.

119.08  Election of board members.

119.08(1) (1)

119.08(1)(a)(a) The board shall consist of one member elected at-large and 8 members elected from numbered election districts determined by the board. The election districts shall be substantially equal in population and the boundaries of the election districts shall be drawn so as to reflect a balanced representation of citizens in all areas within the city.

119.08(1)(b) (b) Within 60 days after the common council of the city enacts an ordinance or adopts a resolution adjusting the boundaries of wards in the city following the federal decennial census under s. 5.15 (1) and (2), the board shall, by vote of a majority of the membership of the board, adopt an election district apportionment plan for the election of board members which shall be effective until the city enacts a new ordinance under s. 62.08 (1) adjusting the boundaries of its wards under s. 5.15 (1) and (2).

119.08(1)(c) (c) A person elected to represent a district shall reside within the boundaries of the district, except that if a person ceases to reside within the district because the boundaries of the district are changed during the person's term of office, the person may continue to serve for the balance of the term for which he or she was elected for so long as the person resides in the school district. Before taking office, the members of the board shall take the official oath of office and file it, duly certified by the officer administering the oath, with the city clerk.

119.08(2) (2) The electors of each election district shall elect one member residing within the election district to represent the election district. The at-large member shall be elected by the electors of the city. Board members shall be electors of the city and shall be elected at the spring election. Candidates shall file nomination papers for full terms or, when vacancies are to be filled, for unexpired terms. The primary and spring elections for board members shall be conducted by the election officials for the election of judicial or other officers held on that date. The polling places for the state, municipal or judicial election shall be the polling places for the board election and the municipal election hours shall apply.

119.08(3) (3) The regular terms of board members shall be 4 years.

119.08(4) (4) A vacancy on the board shall be filled by a special election ordered by the board. At such election the vacancy shall be filled for the unexpired term. The board shall follow procedures under s. 8.50, so far as applicable.

119.08 History History: 1977 c. 445; 1983 a. 105, 484; 1985 a. 312; 1987 a. 176; 1989 a. 290; 2011 a. 39.



119.10 Meetings of the board.

119.10  Meetings of the board.

119.10(1) (1) The board is a continuing body. Any unfinished business before the board or any of its standing or special committees on the date of the annual meeting under sub. (2) shall be considered as pending before the board newly organized on such date. At its annual meeting, after the election of the new board president and the designation of the clerk, the clerk shall report to the board items of business pending before the board as a whole. After the annual April meeting, unless otherwise directed by the board, the clerk shall report items of business which had been pending before committees of the board to the corresponding committees of the board appointed by the new president. Matters thus reported may be acted upon by the board in the same manner and with the same effect as if the board had not been newly organized.

119.10(2) (2) Annually, no earlier than the 4th Monday in April and no later than the first Monday in May, the board shall hold its organizational meeting, shall elect a president from among its members to serve for one year and until a successor is chosen and shall designate an individual to serve as clerk. In the absence or during the disability of the board president, the board shall elect an acting president. The board president shall appoint standing committees to serve for one year.

119.10(3) (3) The board shall hold a regular meeting at least once each month at times fixed and published by the board in its rules. If a regular board meeting falls on a legal holiday, it shall be held on the next business day. Special meetings may be called and held as provided by the rules of the board. No business may be transacted at a special meeting other than that specified in the notice of the meeting, which shall be delivered personally or by mail to each member at least 24 hours before the time of such meeting.

119.10(4) (4) A majority of the members-elect of the board constitute a quorum for the transaction of business but a smaller number may adjourn. A majority of the members-elect of the board shall be necessary to elect any person authorized to be elected by the board.

119.10(5) (5) If a board member is absent for 4 successive board meetings without presenting satisfactory reason therefor in writing to the board, the board shall declare the member's seat vacant and shall fill the vacancy under s. 119.08 (4). If any person appointed or elected by the board is absent or is unable to perform the duties of the person's office, the board may appoint or elect a suitable person to act in the person's place during the person's absence or inability.

119.10(6) (6) All elections or appointments by the board shall be by roll call vote which shall be entered by the clerk in the minutes and printed proceedings of the board.

119.10 History History: 1977 c. 445; 1979 c. 110; 1991 a. 39, 269; 1993 a. 492.



119.12 Board; general provisions.

119.12  Board; general provisions.

119.12(1) (1) Board members are subject to all restrictions, liabilities, punishments and limitations, including recall under s. 9.10 (4), prescribed by law for members of the common council in their city. A majority of the members-elect of the board may dismiss from office for malfeasance any member of the board. The board shall provide by resolution the manner of hearing and disposing of complaints against a board member.

119.12(2) (2) In any action or proceeding in which the board is a defendant, service of any summons, writ, pleading or other papers served in commencing the action or proceeding upon the board president and the superintendent of schools constitutes service upon the entire board. It is sufficient to serve on such 2 officers any notice required by law to be served upon the board.

119.12(3) (3) Each member of the board shall be paid an annual salary in the amount set by the board. The salary shall be paid monthly.

119.12(4) (4) The board shall not in any one year contract any debt or incur any expense greater than the amount of the school funds subject to its order.

119.12(5) (5) If the board president is by law a member of any board or commission, the board may appoint another board member to serve on such board or commission in place of the board president.

119.12(6) (6) The city attorney of the city shall be the legal adviser of and attorney for the board, except that the board may retain an attorney to represent the board in any matter if the board determines that it requires specialized legal expertise not possessed by the city attorney, the city attorney does not have sufficient staff to adequately represent the interests of the board or a conflict of interest exists. The board shall provide the city attorney with reasonable notice of any board meeting at which the board will consider retention of an attorney.

119.12 History History: 1977 c. 318, 403, 445, 447; 1983 a. 27; 1985 a. 158; 1991 a. 39.



119.16 Board; duties.

119.16  Board; duties.

119.16(1)(1)  Educational priorities and objectives. The board and the superintendent of schools shall identify broad yearly objectives and assess priorities for education in the district and shall issue an annual report and such additional reports as the board and superintendent deem desirable on the progress of pupils enrolled in the public schools.

119.16(1m) (1m) Management of school district. The board shall have the possession, care, control and management of the schools, facilities, operations, property and affairs of the school district.

119.16(2) (2) Establish schools and districts. The board shall maintain the public schools in the city and shall establish, organize and maintain such schools as the board determines are necessary to accommodate the children entitled to instruction therein. The board shall divide the city into attendance districts for such schools.

119.16(3) (3) Buildings and sites.

119.16(3)(a)(a) The board shall construct, purchase, lease, improve or enlarge buildings and purchase furniture and sites for the public schools, shall purchase, install and maintain heating systems in public schools and may contract for carrying out any of these purposes.

119.16(3)(b) (b) Except as provided in par. (c), schoolhouses and the sites on which they are situated shall be the property of the city. No site may be purchased or leased and no schoolhouse may be constructed unless a resolution therefor is duly adopted by the board. Except as provided in par. (c), deeds of conveyance and leases shall be made to the city.

119.16(3)(c) (c) If the redevelopment authority of the city issues bonds under s. 66.1333 (5r), the board may lease buildings or sites from the redevelopment authority or borrow money from the redevelopment authority for the purposes of par. (a).

119.16(3m) (3m) Master facilities plan.

119.16(3m)(a)(a) By July 1, 2011, the board shall evaluate all school buildings in the school district operating under this chapter according to the criteria established under par. (b), and shall develop a master plan governing the use, repair, renovation, and demolition of buildings in the school district.

119.16(3m)(b) (b) The board shall establish criteria to evaluate the safety, structural integrity, utility, and costs of maintenance and repair of school buildings in the school district. Subject to the requirements under sub. (10), the criteria shall include consideration of the advantages and disadvantages of repairing versus demolishing older buildings having high maintenance or operating costs.

119.16(4) (4) Competitive bidding. The board shall establish competitive bidding policies and procedures for purchases and for construction contracts.

119.16(5) (5) Special courses. Within budgetary limitations, the board shall establish in any public school, in grade 7 and higher, such classes of instruction consistent with the educational goals and objectives adopted by the board under sub. (1) as are petitioned for by the parents of a number of pupils attending the school sufficient to form one or more classes of instruction. Petition by the parents of 30 or more pupils of like classification attending any such school requesting the establishment of instruction in a specified subject is prima facie evidence of the sufficiency of the number of pupils to commence instruction therein.

119.16(6) (6) Custodians of school premises. The board shall fix the duties and responsibilities of principals, as custodians of the school premises, and of the school engineers. Each principal shall have general supervision of and shall be custodian of all school premises over which the principal presides.

119.16(8) (8) Budget.

119.16(8)(a)(a) Annually before adopting its budget for the ensuing school year and at least 5 days before transmitting its completed budget under par. (b), the board shall hold a public hearing on the proposed school budget at a time and place fixed by the board. At least one week before the public hearing, the board shall publish a class 1 notice, under ch. 985, of the public hearing.

119.16(8)(b) (b) The board shall transmit its completed budget to the common council on or before the first Monday in August of each year on forms furnished by the auditing officer of the city. Such completed budget shall be published with the budget summary under s. 65.04 (2) or 65.20 and budget under s. 65.05 (7).

119.16(9) (9) School budget. Annually, the board shall prepare a budget for each school in the school district operating under this chapter.

119.16(10) (10) School facilities.

119.16(10)(a)(a) The board may not demolish any school facility that is 50 years old or older without the approval of the city historic preservation commission.

119.16(10)(b) (b) The board may construct new school facilities only in the areas of greatest local need for such facilities.

119.16(11) (11) Comprehensive programs. The board shall collaborate with nonprofit organizations and government agencies to provide pupils with comprehensive social services and educational support, which may include a program that offers comprehensive services that address the needs of children and youth from before the time they are born through postsecondary education.

119.16(12) (12) Alternative routes to graduation. The board shall provide alternative methods of attaining a high school diploma for those pupils who are unlikely to graduate in the traditional manner, including a program allowing a pupil or former pupil to retake a course in which he or she was not initially successful.

119.16(13) (13) Research consortium. If the board determines that sufficient state or federal aid or private funding is available for this purpose, the board shall participate in an educational research consortium, similar to the Consortium on Chicago School Research and the Boston Plan for Excellence, to provide research and policy recommendations, including recommendations addressing pupil literacy and academic achievement, to the department, the board, and the legislature. In addition, the research consortium shall make its recommendations publicly available.

119.16(14) (14) Parent survey. Annually, the board shall conduct a survey of parents of pupils enrolled in the school district operating under this chapter and use the results of the survey to develop or modify parent involvement and school improvement plans, which may include school-based community resource centers, regularly scheduled public meetings, or parent education classes.

119.16 History History: 1973 c. 17, 188; 1975 c. 353; 1977 c. 109; 1983 a. 391; 1985 a. 29; 1987 a. 395; 1989 a. 290; 1993 a. 492; 1999 a. 9; 2001 a. 30; 2009 a. 215.

119.16 Annotation One who deals with a municipality does so at his or her own risk and may be subject to any provisions of law that might prevent him or her from being paid by a municipality even though the services were rendered. Unless the power to bind the municipality financially has been specifically delegated, the only entity with the statutory authority to contract is the municipality. The statutes do not authorize anyone other than the board to enter into contracts. The board may delegate that authority, but it must do so clearly and specifically. For an MPS employee to have such power, it must be specifically delegated by the board to that employee or class of employees. Holzbauer v. Safway Steel Products, Inc. 2005 WI App 240, 288 Wis. 2d 250, 706 N.W.2d 36, 04-2058.

119.16 Annotation The authority of school boards to contract for services and facilities for special needs students is discussed. 61 Atty. Gen. 203.



119.18 Board; powers.

119.18  Board; powers.

119.18(1g)(1g)  Generally. The board may do all things reasonable to promote the cause of education, including establishing, providing and improving school district programs, functions and activities for the benefit of pupils.

119.18(1r) (1r) Rules. The board may adopt and modify or repeal rules for its own government and for the organization, discipline and management of the public schools which shall promote the good order and public usefulness of the public schools.

119.18(2) (2) Distribution of printed proceedings. The board may determine the distribution of the printed proceedings of the board.

119.18(3) (3) Transportation. The board may provide for the transportation of pupils to and from any school within the city.

119.18(4) (4) Insurance. The board may provide for accident insurance covering pupils in the school district.

119.18(5) (5) Textbooks for indigent pupils. The board may purchase textbooks for pupils whose parents, guardians or other persons having control or custody of such pupils are without means to furnish them with textbooks, if the indigency of such pupils have been investigated and certified by a welfare worker or attendance officer. The local governmental authority administering poor relief in the city shall reimburse the board for all expenditures by the board for such textbooks. Such textbooks shall be the property of the city and subject to the disposal of the board.

119.18(6) (6) School calendar. The board may determine the school calendar and vacation periods for each school year for the regular day schools, summer schools, social centers, and playgrounds. The board may close any school or dismiss any class in the event of an emergency, fire or other casualty, quarantine, or epidemic.

119.18(7) (7) School hours. The board may establish rules scheduling the hours of each school day during which the schools shall be in session. The board may differentiate between the various grades in scheduling such school hours.

119.18(8) (8) Schools closed. The board may determine on which national, state and local legal holidays and for which educational conventions the public schools shall be closed. There shall be no deductions from the annual or monthly compensation of employees not rendering services on such days.

119.18(9) (9) Enrollment under legal name. The board may require that any pupil attending public school shall be enrolled under the pupil's legal name.

119.18(10) (10) Employees.

119.18(10)(b)(b) Subject to ss. 63.18 to 63.53 when applicable, the board may employ and determine the qualifications, duties and compensation of any persons as are required in the operation and management of the schools.

119.18(10)(c) (c) The board may employ a staff to aid it in its duties. The board shall determine the compensation, duties and qualifications of its staff, including whether or not employment of such staff shall be subject to ss. 63.18 to 63.53.

119.18(11) (11) Bonded officers and employees. The board may require any officer or employee of the board to give security for the faithful performance of the officer's or employee's duties in such form and amount as the board determines, and may require at any time additional bonds and sureties of any officer or employee.

119.18(12) (12) Employer contribution. The board may make as the employer agency the contributions to the city retirement system payable under chapter 396, laws of 1937, in respect to its employees who are members of such system.

119.18(13) (13) Exchange teachers. The board may make an agreement with the managing body of the schools in any city or school district in the United States or another country for the exchange of one of the board's teachers for a teacher of such other city or school district for a period not exceeding one school year. The board shall determine the qualifications and compensation of the teacher rendering service under the agreement in the schools under its jurisdiction, who shall be counted as a regular teacher in the city in the computation of state and county school aids. The agreement shall state:

119.18(13)(a) (a) The manner and by whom the salaries of such exchange teachers shall be paid.

119.18(13)(b) (b) That any teacher regularly employed by the board under this chapter shall receive credit for the year of exchange teaching service in the computation of any benefits to which the teacher is entitled under ch. 40 and the manner in which the monthly reservations shall be paid under that subchapter.

119.18(13)(c) (c) Such other provisions as the board and the other managing body deem appropriate.

119.18(14) (14) Sales and charges. The board may establish and maintain, in any of the schools or playgrounds under its jurisdiction, cafeterias and stores for the sale of schoolbooks, candies, refreshments and supplies. The board also may charge or permit the making of a charge for admission to any school, social center or athletic entertainment or activity, under such terms and conditions as the board prescribes.

119.18(15) (15) Lease school property. In addition to any other authority, the board may lease school sites, buildings and equipment not needed for school purposes to any person for any lawful use at a reasonable rental for a term not exceeding 15 years.

119.18(16) (16) Gifts and grants.

119.18(16)(a)(a) In this subsection, "community foundation" means a charitable organization, described in section 501 (c) (3) of the Internal Revenue Code and exempt from federal income tax under section 501 (a) of the Internal Revenue Code, dedicated to encouraging and assisting charitable activities and enterprises in a designated community in this state and having expertise in finance, fund development, and grantmaking.

119.18(16)(b) (b) The board may receive, accept, and use gifts or grants of furniture, books, equipment, supplies, moneys, securities, or other property used or useful for school and educational purposes. The board shall make such use of gifts or grants, or invest the same in the case of moneys, as the donor or grantor specifies. In the absence of any specific direction as to the use of such gifts or grants by a donor or grantor, the board may determine the use of or may invest the same in accordance with the law applicable to trust investments, or may, subject to par. (c), transfer any such gift or grant to a community foundation. In the use, control, or investment of such gifts or grants, the board may exercise the rights and powers generally conferred upon trustees.

119.18(16)(c) (c) The board may transfer a gift or grant to a community foundation only if the board and the community foundation agree, in writing and at the time of the transfer of the gift or grant, to each of the following:

119.18(16)(c)1. 1. The community foundation agrees to make disbursements from and of the gift or grant to the board upon the written request of the board.

119.18(16)(c)2. 2. Subject to subd. 2m., the board retains control over the manner in which any disbursement made under subd. 1. is used.

119.18(16)(c)2m. 2m. The school board's use of any disbursement made under subd. 1. shall be consistent with the intent of the donor of the gift, bequest, or endowment and with the agreement between the school board and the community foundation.

119.18(16)(c)3. 3. The board exercises its rights over the use of each disbursement made under subd. 1. in accordance with the law applicable to trust investments.

119.18(17) (17) Purchases from house of correction. The board may purchase for use in the schools, from any county in which the city is located, furniture, furnishings and equipment manufactured in any house of correction under s. 303.16 (1). The board may waive the furnishing by the county or institution of bid bonds and performance bonds otherwise required by the statutes in connection with any such purchase.

119.18(18) (18) Copyright materials. The board may copyright under the applicable federal laws any book, pamphlet, bulletin or record form edited and published by or under the direction of the board.

119.18(19) (19) Fences. The board may construct around any schoolhouse or playground site a fence of materials and design approved by the board.

119.18(20) (20) Diplomas. The board may grant diplomas in testimony of the completion of high school or special education requirements, including the requirements of special schools established under s. 119.28.

119.18(21) (21) Rules on conduct and dress. The board may establish rules pertaining to conduct and dress of pupils in order to maintain good decorum and a favorable academic atmosphere.

119.18(22) (22) Records custodian. On behalf of any school district authority as defined in s. 19.32 (1), including the board, school district officers and any subunit of the board or school district, designate one or more persons to be legal custodians of records.

119.18(23) (23) School closings. The board may close any school that it determines is low in performance by adopting a resolution to that effect. If the superintendent of schools recommends to the board that a school be closed, he or she shall state the reasons for the recommendation in writing. If the board closes a school, the superintendent of schools may reassign the school's staff members without regard to seniority in service. If the board reopens the school, the superintendent of schools may reassign staff members to the school without regard to seniority in service.

119.18 History History: 1973 c. 16, 21, 91, 188, 243; 1981 c. 96 ss. 45, 46, 67; 1981 c. 335; 1985 a. 225 ss. 67, 69; 1989 a. 31, 290; 1993 a. 492; 1995 a. 27; 1997 a. 164; 2011 a. 105, 163.



119.19 Released time for religious instruction.

119.19  Released time for religious instruction.

119.19(1) (1) The board may permit a pupil, with the written permission of the pupil's parent or guardian, to be absent from school for up to 180 minutes per week to obtain religious instruction outside the school during the required school period. The board shall determine periods allotted for the pupil to be absent from school for the purpose of religious instruction. Monthly, the supervisor of the religious instruction shall report the names of the pupils who attended such weekly religious instruction to the principal of the school that the pupil regularly attends. The board may withdraw permission to be absent from school if a pupil does not attend the religious instruction.

119.19(2) (2) The board is not responsible for transporting a pupil to or from religious instruction under sub. (1).

119.19(3) (3) The board is released from all liability for a pupil who is absent from school under sub. (1).

119.19 History History: 1989 a. 267.



119.22 Sex discrimination in physical education or physical training prohibited.

119.22  Sex discrimination in physical education or physical training prohibited. Except as provided in s. 120.13 (37m), courses in physical education or physical training may not discriminate on the basis of sex in the provision of necessary facilities, equipment, instruction or financial support, or the opportunity to participate in any physical education or training activity as provided in 20 USC 1681 et seq.

119.22 History History: 1971 c. 219, 307, 336; 1973 c. 188; 1977 c. 284; 1979 c. 53; 1983 a. 36, 412; 2005 a. 346; 2007 a. 97.



119.23 Milwaukee parental choice program.

119.23  Milwaukee parental choice program.

119.23(1) (1) In this section:

119.23(1)(ae) (ae) "Administrator" means the superintendent, supervising principal, executive director, or other person who acts as the administrative head of a private school participating in the program under this section.

119.23(1)(ag) (ag) "Disqualified person" means a person who, when a private school was barred or terminated from participation in the program under this section by an order issued under sub. (10), satisfied at least one of the following:

119.23(1)(ag)1. 1. Had a controlling ownership interest in, or was the administrator or an officer, director, or trustee of, the private school.

119.23(1)(ag)2. 2. Was a person designated by the administrator of the private school to assist in processing pupil applications.

119.23(1)(ag)3. 3. Was responsible for an action or circumstance that led to the private school being barred or terminated from participation in the program under this section.

119.23(1)(ah) (ah) "Membership" has the meaning given in s. 121.004 (5).

119.23(1)(am) (am) "Preaccreditation" means the review and approval of an educational plan. Review of an education plan includes consideration of whether the school submitting the plan meets the requirements under s. 118.165 (1). The fact that a private school has obtained preaccreditation does not require an accreditation organization to accredit the private school.

119.23(1)(as) (as) "Progress records" has the meaning given in s. 118.125 (1) (c).

119.23(1)(b) (b) "Summer average daily membership equivalent" has the meaning given in s. 121.004 (8).

119.23(1)(c) (c) "Summer choice average daily membership equivalent" means the summer average daily membership equivalent of pupils who were attending a private school under this section on the 2nd Friday of January of the school term immediately preceding that summer or whose applications have been accepted under sub. (3) for attendance at the private school in the school term immediately following that summer.

119.23(1)(d) (d) "Teacher" means a person who has primary responsibility for the academic instruction of pupils.

119.23(2) (2)

119.23(2)(a)(a) Any pupil in grades kindergarten to 12 who resides within the city may attend any private school if all of the following apply:

119.23(2)(a)1. 1.

119.23(2)(a)1.a.a. The pupil is a member of a family that has a total family income that does not exceed an amount equal to 3.0 times the poverty level determined in accordance with criteria established by the director of the federal office of management and budget. In this subdivision and sub. (3m), family income includes income of the pupil's parents or legal guardians. The family income of the pupil shall be verified as provided in subd. 1. b. A pupil attending a private school under this section whose family income increases, including a pupil who attended a private school under this section in the 2010-11 school year and whose family income has increased, may continue to attend a private school under this section.

119.23(2)(a)1.b. b. The private school submits to the department of public instruction the names, addresses, social security numbers, and other state and federal tax identification numbers, if any, of the pupil's parents or legal guardians that reside in the same household as the pupil, whether and to whom the parents or legal guardians are married, the names of all of the other members of the pupil's family residing in the same household as the pupil, and the school year for which family income is being verified under this subd. 1. b. The department of revenue shall review the information submitted under this subd. 1. b. and shall verify the eligibility or ineligibility of the pupil to participate in the program under this section on the basis of family income. In this subdivision, "family income" means federal adjusted gross income of the parents or legal guardians residing in the same household as the pupil for the tax year preceding the school year for which family income is being verified under this subd. 1. b. or, if not available, for the tax year preceding the tax year preceding the school year for which family income is being verified under this subd. 1. b. Family income for a family in which the pupil's parents are married or in which the pupil's legal guardians are married shall be reduced by $7,000 before the verification is made under this subd. 1. b. The department of revenue may take no other action on the basis of the information submitted under this subd. 1. b. If the department of revenue is unable to verify family income or to verify whether the pupil is eligible or ineligible to participate in the program under this section on the basis of family income, the department of revenue shall notify the department of public instruction of this fact and the department of public instruction shall utilize an alternative process, to be established by the department of public instruction, to determine whether the pupil is eligible to participate in the program under this section on the basis of family income. The department of public instruction may not request any additional verification of income from the family of a pupil once the department of revenue has verified that the pupil is eligible to participate in the program under this section on the basis of family income. The department of public instruction shall establish a procedure for determining family income eligibility for those pupils for whom no social security number or state or federal tax identification number has been provided.

119.23(2)(a)1.c. c. If the private school operates a work based learning program created under s. 118.56, for purposes of this subdivision, "family income" does not include any money earned by the pupil in the work based learning program.

119.23(2)(a)3. 3. The private school notified the state superintendent of its intent to participate in the program under this section or in the program under s. 118.60, and paid the nonrefundable annual fee set by the department, by February 1 of the previous school year. The notice shall specify the number of pupils participating in the program under this section and in the program under s. 118.60 for which the school has space. The department shall by rule set the fee charged under this subdivision at an amount such that the total fee revenue covers the costs of employing one full-time auditor to evaluate the financial information submitted by private schools under sub. (7) (am) and (d) 2. and 3. and under s. 118.60 (7) (am) and (d) 2. and 3.

119.23(2)(a)4. 4. The private school complies with 42 USC 2000d.

119.23(2)(a)5. 5. The private school meets all health and safety laws or codes that apply to public schools.

119.23(2)(a)6. 6.

119.23(2)(a)6.a.a. Except as provided in subd. 6. c., all of the private school's teachers have a bachelor's degree or a degree or educational credential higher than a bachelor's degree, including a masters or doctorate, from an accredited institution of higher education.

119.23(2)(a)6.b. b. All of the private school's administrators have at least a bachelor's degree from an accredited institution of higher education.

119.23(2)(a)6.c. c. Any teacher employed by the private school on July 1, 2010, who has been teaching for at least the 5 consecutive years immediately preceding July 1, 2010, and who does not satisfy the requirements under subd. 6. a. on July 1, 2010, applies to the department on a form prepared by the department for a temporary, nonrenewable waiver from the requirements under subd. 6. a. The department shall promulgate rules to implement this subd. 6. c., including the form of the application and the process by which the waiver application will be reviewed. The application form shall require the applicant to submit a plan for satisfying the requirements under subd. 6. a., including the name of the accredited institution of higher education at which the teacher is pursuing or will pursue the bachelor's degree and the anticipated date on which the teacher expects to complete the bachelor's degree. No waiver granted under this subd. 6. c. is valid after July 31, 2015.

119.23(2)(a)7. 7.

119.23(2)(a)7.a.a. Subject to subd. 7. c. and d., for a private school participating in the program under this section on July 1, 2009, the private school achieves accreditation by Wisconsin North Central Association, Wisconsin Religious and Independent Schools Accreditation, Independent Schools Association of the Central States, Wisconsin Evangelical Lutheran Synod School Accreditation, National Lutheran School Accreditation, Wisconsin Association of Christian Schools, the diocese or archdiocese within which the private school is located, or any other organization recognized by the National Council for Private School Accreditation, by December 31 of the 3rd school year following the first school year that begins after June 30, 2006, in which it participates in the program under this section. If the private school is accredited as provided under this subd. 7. a., the private school is not required to obtain preaccreditation under subd. 7. b. as a prerequisite to providing instruction under this section in additional grades or in an additional or new school.

119.23(2)(a)7.b. b. Subject to subd. 7. c. and d., for a private school that is a first-time participant in the program under this section or in the program under s. 118.60 on or after July 1, 2009, and that is not accredited as provided under subd. 7. a., the private school obtains preaccreditation by the Institute for the Transformation of Learning at Marquette University, Wisconsin North Central Association, Wisconsin Religious and Independent Schools Accreditation, Independent Schools Association of the Central States, Wisconsin Evangelical Lutheran Synod School Accreditation, National Lutheran School Accreditation, or the diocese or archdiocese within which the private school is located by August 1 before the first school term of participation in the program under this section that begins after July 1, 2013; by August 1 before the first school term of participation in the program under s. 118.60 that begins in the first school year that begins after a school district is identified as an eligible school district under s. 118.60 (1m); or by May 1 if the private school begins participating in the program under this section or in the program under s. 118.60 during summer school. In any school year, a private school may apply for and seek to obtain preaccreditation from only one of the entities enumerated in this subd. 7. b. A private school that fails to obtain accreditation in a school year may apply for and seek to obtain preaccreditation from one of the entities enumerated in this subd. 7. b. in the following school year. The private school shall achieve accreditation by Wisconsin North Central Association, Wisconsin Religious and Independent Schools Accreditation, Independent Schools Association of the Central States, Wisconsin Evangelical Lutheran Synod School Accreditation, National Lutheran School Accreditation, Wisconsin Association of Christian Schools, the diocese or archdiocese within which the private school is located, or any other organization recognized by the National Council for Private School Accreditation, by December 31 of the 3rd school year following the first school year that begins after July 1, 2009, in which it participates in the program under this section or in the program under s. 118.60. If the private school is accredited under this subd. 7. b., the private school is not required to obtain preaccreditation as a prerequisite to providing instruction under this section in additional grades or in an additional or new school.

119.23(2)(a)7.c. c. On or after July 1, 2009, a private school participating or seeking to participate in the program under this section or in the program under s. 118.60 may not apply for accreditation by the Institute for the Transformation of Learning at Marquette University, except that a private school that has applied for accreditation to the Institute for the Transformation of Learning at Marquette University before July 1, 2009, may complete the accreditation process with the Institute for the Transformation of Learning at Marquette University, and may seek renewal of accreditation from the Institute for the Transformation of Learning at Marquette University.

119.23(2)(a)7.d. d. For a private school that was approved for scholarship funding for the 2005-06 school year by Partners Advancing Values in Education and is participating in the program under this section on November 19, 2011, the private school achieves accreditation by Wisconsin North Central Association, Wisconsin Religious and Independent Schools Accreditation, Independent Schools Association of the Central States, Wisconsin Evangelical Lutheran Synod School Accreditation, National Lutheran School Accreditation, Wisconsin Association of Christian Schools, the diocese or archdiocese within which the private school is located, or any other organization recognized by the National Council for Private School Accreditation, by December 31, 2015. If the private school is accredited as provided under this subd. 7. d., the private school is not required to obtain preaccreditation under subd. 7. b. as a prerequisite to providing instruction under this section in additional grades or in an additional or new school.

119.23(2)(a)8. 8. Notwithstanding s. 118.165 (1) (c), the private school annually provides at least 1,050 hours of direct pupil instruction in grades 1 to 6 and at least 1,137 hours of direct pupil instruction in grades 7 to 12. Hours provided under this subdivision include recess and time for pupils to transfer between classes but do not include the lunch periods.

119.23(2)(c) (c)

119.23(2)(c)1.1. Notwithstanding par. (a) 6., a teacher employed by a private school participating in the program under this section who teaches only courses in rabbinical studies is not required to have a bachelor's degree.

119.23(2)(c)2. 2. Notwithstanding par. (a) 6., an administrator of a private school participating in the program under this section that prepares and trains pupils attending the school in rabbinical studies is not required to have a bachelor's degree.

119.23(3) (3)

119.23(3)(a)(a) The pupil or the pupil's parent or guardian shall submit an application, on a form provided by the state superintendent, to the participating private school that the pupil wishes to attend. If more than one pupil from the same family applies to attend the same private school, the pupils may use a single application. Within 60 days after receiving the application, the private school shall notify each applicant, in writing, whether his or her application has been accepted. If the private school rejects an application, the notice shall include the reason. A private school may reject an applicant only if it has reached its maximum general capacity or seating capacity. The state superintendent shall ensure that the private school determines which pupils to accept on a random basis, except that the private school may give preference in accepting applications to any of the following:

119.23(3)(a)1. 1. Pupils who attended the private school under this section during the school year prior to the school year for which the application is being made.

119.23(3)(a)2. 2. Siblings of pupils who attended the private school during the school year prior to the school year for which the application is being made and to siblings of pupils who have been accepted to the private school for the school year for which the application is being made.

119.23(3)(a)3. 3. Pupils who attended another private school under this section or s. 118.60 during the school year prior to the school year for which the application is being made.

119.23(3)(b) (b) If the private school rejects an applicant because it has too few available spaces, the applicant may transfer his or her application to a participating private school that has space available. An applicant rejected under this paragraph may be admitted to a private school participating in the program under this section for the following school year, provided that the applicant continues to reside within the city. The department may not require, in that following school year, the private school to submit financial information regarding the applicant or to verify the eligibility of the applicant to participate in the program under this section on the basis of family income.

119.23(3m) (3m)

119.23(3m)(a)(a) A private school participating in the program under this section may not charge or receive any additional tuition payment for a pupil participating in the program under this section other than the payment the school receives under sub. (4) and, if applicable, sub. (4m), if either of the following applies:

119.23(3m)(a)1. 1. The pupil is enrolled in a grade from kindergarten to 8.

119.23(3m)(a)2. 2. The pupil is enrolled in a grade from 9 to 12 and the family income of the pupil, as determined under sub. (2) (a) 1., does not exceed an amount equal to 2.2 times the poverty level determined in accordance with criteria established by the director of the federal office of management and budget.

119.23(3m)(am) (am)

119.23(3m)(am)1.1. Beginning in the 2011-12 school year, a private school participating in the program under this section may recover the cost of providing the following to a pupil participating in the program under this section through reasonable fees in an amount determined by the private school and charged to the pupil, except that no participating private school may retroactively recover any uncollected costs incurred prior to November 19, 2011:

119.23(3m)(am)1.a. a. Personal use items, such as uniforms, gym clothes, and towels.

119.23(3m)(am)1.b. b. Social and extracurricular activities if not necessary to the private school's curriculum.

119.23(3m)(am)1.c. c. Musical instruments.

119.23(3m)(am)1.d. d. Meals consumed by pupils of the private school.

119.23(3m)(am)1.e. e. High school classes that are not required for graduation and for which no credits toward graduation are given.

119.23(3m)(am)1.f. f. Transportation.

119.23(3m)(am)1.g. g. Before-school and after-school child care.

119.23(3m)(am)2. 2. A private school may not prohibit an eligible pupil from attending the private school, expel or otherwise discipline the pupil, or withhold or reduce the pupil's grades because the pupil or the pupil's parent or guardian cannot pay or has not paid fees charged under subd. 1.

119.23(3m)(b) (b) Beginning in the 2011-12 school year, a private school participating in the program under this section may, in addition to the payment it receives for a pupil under sub. (4) and, if applicable, sub. (4m), charge the pupil tuition in an amount determined by the school if both of the following apply:

119.23(3m)(b)1. 1. The pupil is enrolled in a grade from 9 to 12.

119.23(3m)(b)2. 2. The family income of the pupil, as determined under sub. (2) (a) 1., exceeds an amount equal to 2.2 times the poverty level determined in accordance with criteria established by the director of the federal office of management and budget.

119.23(3m)(c) (c) A private school participating in the program under this section shall determine whether the private school may charge additional tuition to a pupil on the basis of the pupil's family income as permitted under par. (b). The private school shall establish a process for accepting an appeal to the governing body of the private school of the determination made under this paragraph.

119.23(4) (4)

119.23(4)(a)(a) Annually, on or before October 15, a private school participating in the program under this section shall file with the department a report stating its summer average daily membership equivalent and its summer choice average daily membership equivalent for the purpose of sub. (4m).

119.23(4)(bg) (bg)

119.23(4)(bg)1.1. In the 2013-14 school year, upon receipt from the pupil's parent or guardian of proof of the pupil's enrollment in the private school during a school term, the state superintendent shall pay to the private school in which the pupil is enrolled on behalf of the pupil's parent or guardian, from the appropriation under s. 20.255 (2) (fu), an amount equal to the private school's operating and debt service cost per pupil that is related to educational programming, as determined by the department, or $6,442, whichever is less.

119.23(4)(bg)2. 2. Except as provided in subd. 4., in the 2014-15 school year, upon receipt from the pupil's parent or guardian of proof of the pupil's enrollment in the private school during a school term, the state superintendent shall pay to the private school in which the pupil is enrolled on behalf of the pupil's parent or guardian, from the appropriation under s. 20.255 (2) (fu), the lesser of an amount equal to the private school's operating and debt service cost per pupil that is related to educational programming, as determined by the department, or an amount either of $7,210, if the pupil is enrolled in a grade from kindergarten to 8, or of $7,856, if the pupil is enrolled in a grade from 9 to 12.

119.23(4)(bg)3. 3. In the 2015-16 school year and in each school year thereafter, upon receipt from the pupil's parent or guardian of proof of the pupil's enrollment in the private school during a school term, the state superintendent shall pay to the private school in which the pupil is enrolled on behalf of the pupil's parent or guardian, from the appropriation under s. 20.255 (2) (fu), the lesser of the following:

119.23(4)(bg)3.a. a. An amount equal to the private school's operating and debt service cost per pupil that is related to educational programming, as determined by the department.

119.23(4)(bg)3.b. b. Except as provided in subd. 5., an amount equal to the sum of the maximum amount per pupil the state superintendent paid a private school under this section in the previous school year for the grade in which the pupil is enrolled; the amount of the per pupil revenue adjustment under s. 121.91 (2m) for the current school year, if positive; and the change in the amount of statewide categorical aid per pupil between the previous school year and the current school year, as determined under s. 118.40 (2r) (e) 2p., if positive.

119.23(4)(bg)4. 4. If the pupil described in subd. 2. is enrolled in a private school that enrolls pupils under the program in any grade between kindergarten to 8 and also in any grade between 9 to 12, the state superintendent shall pay to the private school in which the pupil is enrolled on behalf of the pupil's parent or guardian, from the appropriation under s. 20.255 (2) (fu), the lesser of an amount equal to the private school's operating and debt service cost per pupil that is related to educational programming, as determined by the department, or an amount determined as follows:

119.23(4)(bg)4.a. a. Multiply the number of pupils participating in the program under this section who are enrolled in the private school in any grade between kindergarten to 8 by $7,210.

119.23(4)(bg)4.b. b. Multiply the number of pupils participating in the program under this section who are enrolled in the private school in any grade between 9 to 12 by $7,856.

119.23(4)(bg)4.c. c. Add the amounts determined under subd. 4. a. and b.

119.23(4)(bg)4.d. d. Divide the amount determined under subd. 4. c. by the total number of pupils participating in the program under this section who are enrolled at the private school.

119.23(4)(bg)5. 5. If the pupil described in subd. 3. is enrolled in a private school that enrolls pupils under the program in any grade between kindergarten to 8 and also in any grade between 9 to 12, the state superintendent shall substitute for the amount described in subd. 3. b. the amount determined under subd. 4. a. to d., with the following modifications:

119.23(4)(bg)5.a. a. Multiply the number of pupils participating in the program who are enrolled in the private school in any grade between kindergarten to 8 by the sum of the maximum amount per pupil the state superintendent paid a private school under this section in the previous school year for the grade in which the pupil is enrolled; the amount of the per pupil revenue adjustment under s. 121.91 (2m) for the current school year, if positive; and the change in the amount of statewide categorical aid per pupil between the previous school year and the current school year, as determined under s. 118.40 (2r) (e) 2p., if positive.

119.23(4)(bg)5.b. b. Multiply the number of pupils participating in the program who are enrolled in the private school in any grade between 9 to 12 by the sum of the maximum amount per pupil the state superintendent paid a private school under this section in the previous school year for the grade in which the pupil is enrolled; the amount of the per pupil revenue adjustment under s. 121.91 (2m) for the current school year, if positive; and the change in the amount of statewide categorical aid per pupil between the previous school year and the current school year, as determined under s. 118.40 (2r) (e) 2p., if positive.

119.23(4)(c) (c) The state superintendent shall pay 25% of the total amount under this subsection in September, 25% in November, 25% in February, and 25% in May. Each installment may consist of a single check for all pupils attending the private school under this section. The state superintendent shall include the entire amount under sub. (4m) in the November installment, but the payment shall be made in a separate check from the payment under this subsection.

119.23(4)(d) (d) In determining a private school's operating and debt service cost per pupil under par. (bg), the department shall do all of the following, but may not determine separate costs for pupils enrolled in grades kindergarten to 8 and for pupils enrolled in grades 9 to 12:

119.23(4)(d)1. 1. Subtract only the following, up to the actual cost of the service or material related to each item:

119.23(4)(d)1.a. a. Fees charged pupils for books and supplies used in classes and programs.

119.23(4)(d)1.b. b. Rentals for school buildings.

119.23(4)(d)1.c. c. Food service revenues.

119.23(4)(d)1.d. d. Governmental financial assistance.

119.23(4)(d)1.e. e. Interest and other income resulting from the investment of debt proceeds.

119.23(4)(d)2. 2. If legal title to the private school's buildings and premises is held in the name of the private school's parent organization or other related party and the private school requests that the department do so, include an amount equal to 10.5 percent of the fair market value of the school and its premises. If legal title to the private school's buildings and premises is held in the name of the private school's parent organization or other related party but the private school was not permitted to include an amount equal to 10.5 percent of the fair market value of the school and its premises in the 2012-13 school year, the private school may, beginning on July 2, 2013, request the department to include that amount. A request made by a private school under this subdivision remains effective in subsequent school years and may not be withdrawn by the private school.

119.23(4)(d)3. 3. If immediately prior to July 1, 2011, a private school's operating and debt service costs, as determined by the department, included the amount described in subd. 2., continue to include the amount described in subd. 2. in subsequent school years.

119.23(4)(d)4. 4. Permit a private school to accumulate up to 15 percent of the private school's annual operating and debt service costs related to educational programming in a reserve account and include any increase to that reserved amount in the department's determination of the private school's operating and debt service costs related to programming for that school year.

119.23(4m) (4m)

119.23(4m)(a)(a) In addition to the payment under sub. (4), the state superintendent shall, subject to par. (b), pay to each private school participating in the program under this section, on behalf of the parent or guardian of each pupil attending summer school in the private school under this section during a summer and in the manner described in sub. (4) (c), an amount determined as follows:

119.23(4m)(a)1. 1. Determine the maximum amount that could have been paid, at the end of the immediately preceding school term, per pupil under sub. (4) (bg) for the grade in which the pupil is attending summer school under this section.

119.23(4m)(a)2. 2. Multiply the amount under subd. 1. by 0.05.

119.23(4m)(b) (b) A participating private school may receive a per pupil payment under par. (a) if all of the following are satisfied:

119.23(4m)(b)1. 1. The private school offers no fewer than 19 summer days of instruction during that summer.

119.23(4m)(b)2. 2. Each summer day of instruction offered by the private school under subd. 1. is comprised of no fewer than 270 minutes of instruction.

119.23(4m)(b)3. 3. Each pupil for whom the private school seeks a payment under par. (a) attends no fewer than 15 days of summer instruction at the private school during that summer.

119.23(4r) (4r) If, after the 3rd Friday in September in any school year, a private school participating in the program under this section closes, for each installment under sub. (4) (c) that was not paid to the private school in that school year, the state superintendent shall pay to the board, from the appropriation under s. 20.255 (2) (fv), the amount determined as follows for each pupil who had been attending the private school under this section in that school year and who enrolls in the school district operating under this chapter in that school year:

119.23(4r)(a) (a) Multiply the amount determined under sub. (4) (bg) by 0.616.

119.23(4r)(b) (b) Multiply the product under par. (a) by 0.25.

119.23(5) (5) The state superintendent shall ensure that pupils and parents and guardians of pupils who reside in the city are informed annually of the private schools participating in the program under this section and in the program under s. 118.60.

119.23(6) (6) The board shall provide transportation to pupils attending a private school under this section if required under s. 121.54 and may claim transportation aid under s. 121.58 for pupils so transported.

119.23(6m) (6m) Each private school participating in the program under this section shall do all of the following:

119.23(6m)(a) (a) Provide to each pupil, or the parent or guardian of each minor pupil, who applies to attend the private school all of the following:

119.23(6m)(a)1. 1. The name, address, and telephone number of the private school and the name of one or more contact persons at the school.

119.23(6m)(a)2. 2. A list of the names of the members of the private school's governing body and of the private school's shareholders, if any.

119.23(6m)(a)3. 3. A notice stating whether the private school is an organization operated for profit or not for profit. If the private school is a nonprofit organization, the private school shall also provide the applicant with a copy of the certificate issued under section 501 (c) (3) of the Internal Revenue Code verifying that the private school is a nonprofit organization that is exempt from federal income tax.

119.23(6m)(a)4. 4. A copy of the appeals process used if the private school rejects the applicant.

119.23(6m)(a)5. 5. A copy of the policy developed by the private school under s. 118.33 (1) (f) 2m.

119.23(6m)(a)6. 6. A copy of the non-harassment policy used by the private school, together with the procedures for reporting and obtaining relief from harassment.

119.23(6m)(a)7. 7. A copy of the suspension and expulsion policies and procedures, including procedures for appealing a suspension or expulsion, used by the private school.

119.23(6m)(a)8. 8. A copy of the policy used by the private school for accepting or denying the transfer of credits earned by a pupil attending the private school under this section for the satisfactory completion of coursework at another school.

119.23(6m)(a)9. 9. A copy of the policy governing visitors and visits to the private school, developed as required under sub. (7) (b) 2m.

119.23(6m)(b) (b) Annually, by August 1st, provide to the department the material specified in par. (a) and all of the following information:

119.23(6m)(b)1. 1. The number of pupils attending the private school under this section in the previous school year.

119.23(6m)(b)2. 2. The number of pupils attending the private school other than under this section in the previous school year.

119.23(6m)(b)3. 3. For each of the previous 5 school years in which the private school has participated in the program under this section, all of the following information:

119.23(6m)(b)3.a. a. The number of pupils who attended the private school under this section and other than under this section in the 12th grade and the number of those pupils who graduated from the private school.

119.23(6m)(b)3.b. b. The number of pupils who attended the private school under this section and other than under this section in the 8th grade and the number of those pupils who advanced from grade 8 to grade 9.

119.23(6m)(b)3.c. c. The number of pupils who attended the private school under this section and other than under this section in the 4th grade and the number of those pupils who advanced from grade 4 to grade 5.

119.23(6m)(b)3.d. d. To the extent permitted under 20 USC 1232g and 43 CFR part 99, pupil scores on all standardized tests administered under sub. (7) (e).

119.23(6m)(b)4. 4. A copy of the academic standards adopted under sub. (7) (b) 2.

119.23(6m)(c) (c) Provide to the department a signed statement from each individual who is a member of the private school's governing body verifying that the individual is a member of the governing body.

119.23(6m)(d) (d) Upon request by any pupil, or the parent or guardian of any minor pupil, who is attending or who applies to attend the private school, provide the material specified in pars. (a) and (b).

119.23(7) (7)

119.23(7)(a)(a) Each private school participating in the program under this section shall meet at least one of the following standards:

119.23(7)(a)1. 1. At least 70% of the pupils in the program advance one grade level each year.

119.23(7)(a)2. 2. The private school's average attendance rate for the pupils in the program is at least 90%.

119.23(7)(a)3. 3. At least 80% of the pupils in the program demonstrate significant academic progress.

119.23(7)(a)4. 4. At least 70% of the families of pupils in the program meet parent involvement criteria established by the private school.

119.23(7)(ad) (ad) The governing body of a private school participating in the program under this section and accredited as required under sub. (2) (a) 7. shall ensure that the private school continuously maintains accreditation from Wisconsin North Central Association, Wisconsin Religious and Independent School Accreditation, Independent Schools Association of the Central States, Wisconsin Evangelical Lutheran Synod School Accreditation, National Lutheran School Accreditation, Wisconsin Association of Christian Schools, the diocese or archdiocese within which the private school is located, by any other organization recognized by the National Council for Private Schools Accreditation, or, for a private school to which sub. (2) (a) 7. c. applies, the Institute for the Transformation of Learning at Marquette University, as long as the private school continues to participate in the program under this section.

119.23(7)(am) (am) Each private school participating in the program under this section is subject to uniform financial accounting standards established by the department. Annually by September 1 following a school year in which a private school participated in the program under this section, the private school shall submit to the department all of the following:

119.23(7)(am)1. 1. An independent financial audit of the private school conducted by an independent certified public accountant, accompanied by the auditor's statement that the report is free of material misstatements and fairly presents pupil costs under sub. (4) (bg). The audit under this subdivision shall be limited in scope to those records that are necessary for the department to make payments under subs. (4) and (4m). The auditor shall conduct his or her audit, including determining sample sizes and evaluating financial viability, in accordance with the auditing standards established by the American Institute of Certified Public Accountants. The department may not require an auditor to comply with standards that exceed the scope of the standards established by the American Institute of Certified Public Accountants. If a private school participating in the program under this section also accepts pupils under s. 118.60, the private school may submit one comprehensive financial audit to satisfy the requirements of this subdivision and s. 118.60 (7) (am) 1. The private school shall include in the comprehensive financial audit the information specified under s. 118.60 (7) (am) 1.

119.23(7)(am)2. 2. Evidence of sound fiscal and internal control practices, as prescribed by the department by rule. An auditor engaged to evaluate the private school's fiscal and internal control practices shall conduct his or her evaluation, including determining sample sizes, in accordance with attestation standards established by the American Institute of Certified Public Accountants.

119.23(7)(b) (b) Each private school participating in the program under this section shall do all of the following:

119.23(7)(b)1. 1. Administer to any pupils attending the 3rd grade in the private school under this section a standardized reading test developed by the department.

119.23(7)(b)2. 2. Adopt the pupil academic standards required under s. 118.30 (1g) (a) 3.

119.23(7)(b)2m. 2m. Develop a written policy governing visitors and visits to the private school.

119.23(7)(b)3. 3. Ensure that any teacher's aide employed by the private school has graduated from high school, been granted a declaration of equivalency of high school graduation, or been issued a general educational development certificate of high school equivalency, or has obtained a degree or educational credential higher than a high school diploma, declaration of equivalency of high school graduation, or general educational development certificate of high school equivalency.

119.23(7)(b)3m. 3m. Annually, schedule two meetings at which members of the governing body of the private school will be present and at which pupils, and the parents or guardians of pupils, applying to attend the private school or attending the private school may meet and communicate with the members of the governing body. The private school shall, within 30 days after the start of the school term, notify the department in writing of the scheduled meeting dates and shall, at least 30 days before the scheduled meeting date, notify in writing each pupil, or the parent or guardian of each minor pupil, applying to attend the private school or attending the private school of the meeting date, time, and place.

119.23(7)(b)4. 4. Maintain progress records for each pupil attending the private school under this section while the pupil attends the school and, except as provided under subd. 7., for at least 5 years after the pupil ceases to attend the school.

119.23(7)(b)5. 5. Upon request, provide a pupil or the parent or guardian of a minor pupil who is attending the private school under this section with a copy of the pupil's progress records.

119.23(7)(b)6. 6. Issue a high school diploma or certificate to each pupil who attends the private school under this section and satisfactorily completes the course of instruction and any other requirements necessary for high school graduation.

119.23(7)(b)7. 7.

119.23(7)(b)7.a.a. Except as provided in subd. 7. b., if the private school ceases operating as a private school, immediately transfer all of the progress records of the pupils who attended the school under this section to the board. The private school shall send written notice to each pupil, or to the parent or guardian of a minor pupil, of the transfer of progress records under this subd. 7. a.

119.23(7)(b)7.b. b. If the private school is affiliated with an organization that will maintain the progress records of each pupil who attended the school under this section for at least 5 years after the private school ceases operation as a private school, the private school may transfer a pupil's records to the organization if the pupil, or the parent or guardian of a minor pupil, consents in writing to the release of the progress records to the affiliated organization. The private school shall send to the department a copy of the consent form for each pupil who consents to the transfer of progress records under this subd. 7. b. The written notice shall be signed by the pupil, or the parent or guardian of a minor pupil, and shall include the name, phone number, mailing address, and other relevant contact information of the organization that will maintain the progress records, and a declaration by the affiliated organization that the organization agrees to maintain the progress records for at least 5 years after the private school ceases operation as a private school.

119.23(7)(c) (c) A private school may not require a pupil attending the private school under this section to participate in any religious activity if the pupil's parent or guardian submits to the pupil's teacher or the private school's principal a written request that the pupil be exempt from such activities.

119.23(7)(d) (d) By August 1 before the first school term of participation in the program, or by May 1 if the private school begins participating in the program during summer school, each private school participating in the program under this section shall submit to the department all of the following:

119.23(7)(d)1. 1.

119.23(7)(d)1.a.a. In this subdivision, "municipality" has the meaning given in s. 5.02 (11).

119.23(7)(d)1.b. b. A copy of the school's current certificate of occupancy issued by the municipality within which the school is located. If the private school moves to a new location, the private school shall submit a copy of the new certificate of occupancy issued by the municipality within which the school is located to the department before the attendance of pupils at the new location and before the next succeeding date specified in s. 121.05 (1) (a). If the municipality within which the private school is located does not issue certificates of occupancy, the private school may submit a certificate of occupancy issued by the local or regional governmental unit with authority to issue certificates of occupancy or a letter or form from the municipality within which the private school is located that explains that the municipality does not issue certificates of occupancy. A temporary certificate of occupancy does not meet the requirement of this subdivision.

119.23(7)(d)2. 2. Evidence of financial viability, as prescribed by the department by rule.

119.23(7)(d)3. 3. Proof that the private school's administrator has participated in a fiscal management training program approved by the department.

119.23(7)(e) (e) Each private school participating in the program under this section shall administer the examinations required under s. 118.30 (1s) to pupils attending the school under the program. The private school may administer additional standardized tests to such pupils.

119.23(7)(em) (em)

119.23(7)(em)1.1. Beginning in the 2013-14 school year, the governing body of each private school participating in the program under this section shall, subject to subd. 2., annually, by January 15, provide the department with evidence demonstrating that the private school remains accredited for the current school year as required under par. (ad). The governing body shall include as evidence of accreditation a letter prepared by Wisconsin North Central Association, Wisconsin Religious and Independent School Accreditation, Independent Schools Association of the Central States, Wisconsin Evangelical Lutheran Synod School Accreditation, National Lutheran School Accreditation, Wisconsin Association of Christian Schools, the diocese or archdiocese within which the private school is located, by any other organization recognized by the National Council for Private Schools Accreditation, or, for a private school to which sub. (2) (a) 7. c. applies, the Institute for the Transformation of Learning at Marquette University, which confirms that the private school is accredited by that entity as of the date of the letter.

119.23(7)(em)2. 2. The governing body shall immediately notify the department if its accreditation status changes.

119.23(7)(f) (f) A private school that is neither accredited nor approved under sub. (2) (a) 7., and to which either of the following applies, shall apply for accreditation by December 31 of the school year in which it enters or reenters the program under this section:

119.23(7)(f)1. 1. The private school did not participate in the program under this section during the 2005-06 school year.

119.23(7)(f)2. 2. The private school participated in the program under this section during the 2005-06 school year but did not participate in the program during the 2006-07 school year.

119.23(7)(g) (g)

119.23(7)(g)1.1. By the first day of the 3rd month beginning after the month in which the department establishes the model management plan and practices for maintaining indoor environmental quality in public and private schools under s. 118.075 (3), or by October 1 of a private school's first school year of participation in the program under this section, whichever is later, the private school shall provide for the development of a plan for maintaining indoor environmental quality in the private school.

119.23(7)(g)2. 2. By the first day of the 12th month beginning after the month in which the department establishes the model management plan and practices for maintaining indoor environmental quality in public and private schools under s. 118.075 (3), or by the beginning of the 2nd school year of participation in the program under this section, whichever is later, the private school shall implement a plan for maintaining indoor environmental quality in the private school.

119.23(7)(g)3. 3. Each private school participating in the program under this section shall provide a copy of the plan implemented under subd. 2. to any person upon request.

119.23(8) (8) There is created a pupil assignment council composed of one representative from each private school participating in the program under this section. Annually by June 30, the council shall make recommendations to the participating private schools to achieve, to the extent possible, a balanced representation of pupils participating in the program under this section.

119.23(9) (9) If any accrediting agency specified under sub. (2) (a) 7. a., b., or d. determines during the accrediting or preaccrediting process that a private school does not meet all of the requirements under s. 118.165 (1), it shall report that failure to the department.

119.23(10) (10)

119.23(10)(a)(a) The state superintendent may issue an order barring a private school from participating in the program under this section in the current school year if the state superintendent determines that the private school has done any of the following:

119.23(10)(a)1. 1. Misrepresented information required under sub. (7) (d).

119.23(10)(a)2. 2. Failed to provide the notice or pay the fee required under sub. (2) (a) 3., or provide the information required under sub. (7) (am) or (d), by the date or within the period specified.

119.23(10)(a)3. 3. Failed to refund to the state any overpayment made under s. 119.23 (4) (b), 2011 stats., or s. 119.23 (4) (bg), 2011 stats., or under sub. (4) (bg) or (4m) by the date specified by department rule.

119.23(10)(a)4. 4. Failed to meet at least one of the standards under sub. (7) (a) by the date specified by department rule.

119.23(10)(a)5. 5. Failed to provide the information required under sub. (6m).

119.23(10)(a)6. 6. Failed to comply with the requirements under sub. (7) (b) or (c).

119.23(10)(a)7. 7. Violated sub. (7) (b) 4., 5., or 6.

119.23(10)(a)8. 8. Before the end of a 7-year period beginning on the date of an order issued by the state superintendent under this subsection, retained a disqualified person, for compensation or as a volunteer, as an owner, officer, director, trustee, administrator, person designated by the administrator to assist in processing pupil applications, or person responsible for administrative, financial, or pupil health and safety matters.

119.23(10)(am) (am) If the state superintendent determines that any of the following have occurred, he or she may issue an order barring the private school from participating in the program under this section in the following school year:

119.23(10)(am)1. 1. The private school has not complied with the requirements under sub. (7) (f) or (em).

119.23(10)(am)2. 2. The private school's application for accreditation has been denied by the accrediting organization.

119.23(10)(am)3. 3. The private school has not achieved accreditation within the period allowed under sub. (2) (a) 7.

119.23(10)(ar) (ar)

119.23(10)(ar)1.1. If the state superintendent determines that a private school has failed to continuously maintain accreditation as required under sub. (7) (ad), that the governing body of the private school has withdrawn the private school from the accreditation process, or that the private school's accreditation has been revoked or terminated by Wisconsin North Central Association, Wisconsin Religious and Independent School Accreditation, Independent Schools Association of the Central States, Wisconsin Evangelical Lutheran Synod School Accreditation, National Lutheran School Accreditation, Wisconsin Association of Christian Schools, the diocese or archdiocese within which the private school is located, by any other organization recognized by the National Council for Private Schools Accreditation, or, for a private school to which sub. (2) (a) 7. c. applies, the Institute for the Transformation of Learning at Marquette University, the state superintendent shall issue an order barring the private school's participation in the program under this section at the end of the current school year.

119.23(10)(ar)2. 2. A private school whose participation in the program under this section is barred under subd. 1. may not participate in the program under this section or under s. 118.60 until the governing body of the private school demonstrates to the satisfaction of the department that it has obtained accreditation from Wisconsin North Central Association, Wisconsin Religious and Independent School Accreditation, Independent Schools Association of the Central States, Wisconsin Evangelical Lutheran Synod School Accreditation, National Lutheran School Accreditation, Wisconsin Association of Christian Schools, the diocese or archdiocese within which the private school is located, or by any other organization recognized by the National Council for Private Schools Accreditation, provided the accreditation is from an entity other than the entity with which the private school failed to continuously maintain accreditation or, if the private school's accreditation was revoked or terminated, other than the entity that revoked or terminated the private school's accreditation.

119.23(10)(b) (b) The state superintendent may issue an order immediately terminating a private school's participation in the program under this section if he or she determines that conditions at the private school present an imminent threat to the health or safety of pupils.

119.23(10)(c) (c) Whenever the state superintendent issues an order under par. (a), (am), (ar), or (b), he or she shall immediately notify the parent or guardian of each pupil attending the private school under this section.

119.23(10)(d) (d) The state superintendent may withhold payment from a private school under subs. (4) and (4m) if the private school violates this section.

119.23(11) (11) The department shall do all of the following:

119.23(11)(a) (a) Promulgate rules to implement and administer this section. The department may not by rule establish standards under sub. (7) (am) that exceed the standards established by the American Institute of Certified Public Accountants.

119.23(11)(b) (b) Notify each private school participating in the program under this section of any proposed changes to the program or to administrative rules governing the program, including changes to application or filing deadlines but not including changes to provisions governing health or safety, prior to the beginning of the school year in which the change takes effect.

119.23(11)(c) (c) Within 10 days after receiving the information submitted as required under sub. (7) (em), notify the participating private school of receipt of accreditation status.

119.23(11)(d) (d) When the department publicly releases data related to enrollment of, standardized test results for, applications submitted by, waiting lists for pupils participating in or seeking to participate in the program under this section, release the data all at the same time, uniformly, and completely.

119.23 History History: 1989 a. 336; 1993 a. 16; 1995 a. 27 ss. 4002 to 4009, 9145 (1); 1995 a. 216; 1997 a. 27, 113; 1999 a. 9; 2001 a. 16, 105; 2003 a. 33, 155; 2005 a. 25, 125; 2009 a. 28, 96; 2011 a. 32, 47; 2013 a. 8, 20; s. 13.92 (2) (i); s. 35.17 correction in (4) (d) (intro.).

119.23 AnnotationThis section is constitutional. Jackson v. Benson, 218 Wis. 2d 835, 578 N.W.2d 602 (1998), 97-0270.

119.23 Annotation Although portions of the plaintiff's property were located in Milwaukee, the school itself was not when it's buildings were not in the city and it was unable to obtain a certificate of occupancy form Milwaukee as required under sub. (7) (d). Without the requisite certificate on file, the plaintiff is ineligible to participate in the choice program under this section. Thomas More High School v. Burmaster, 2005 WI App 204, 287 Wis. 2d 220, 704 N.W.2d 349, 04-2511.

119.23 Annotation The Cleveland, Ohio school choice program, which provides tuition aid to parents who may use the money to pay tuition to private, religious schools, does not violate the establishment of religion clause of the 1st amendment. When an aid program is neutral with respect to religion and provides assistance to a broad class of citizens who, in turn, direct the aid to religious schools through individual choice, the program is not subject to challenge. Zelman v. Simmons-Harris, 536 U.S. 639, 153 L. Ed. 2d 604, 122 S. Ct. 2460 (2002).

119.23 Annotation Milwaukee Parental Choice Program Upheld. Beard. 75 MLR 673 (1992).

119.23 Annotation The Constitutional Implications of School Choice. 1992 WLR 459.

119.23 Annotation Opening the Door to School Choice in Wisconsin. Is Agnosti v. Felton the Key? Kimball. 81 MLR 843 (1998).



119.235 Contracts with private schools and agencies.

119.235  Contracts with private schools and agencies.

119.235(1)(1) The board may contract with any nonsectarian private school located in the city or any nonsectarian private agency located in the city to provide educational programs to pupils enrolled in the school district operating under this chapter. The board shall ensure that each private school or agency under contract with the board complies with ss. 118.125 and 118.13, 20 USC 1232g, 20 USC 1681 to 1688, 20 USC 3171 to 3197, 29 USC 794, 42 USC 2000d and 42 USC 6101 to 6107, and all health and safety laws and rules that apply to public schools.

119.235(2) (2) Each private school or agency under contract with the board shall do all of the following:

119.235(2)(a) (a) Offer a full school year educational program.

119.235(2)(b) (b) Participate in the board's parent information program.

119.235(2)(c) (c) Offer diverse opportunities for parents to participate in the school's programs.

119.235(2)(d) (d) Meet insurance and financial requirements established by the board.

119.235(2)(e) (e) Develop a pupil recruitment and enrollment plan that incorporates all of the following:

119.235(2)(e)1. 1. A good faith effort to achieve racial balance.

119.235(2)(e)2. 2. A pupil selection process that gives preference to the siblings of enrolled pupils and that gives no other preferences except those approved by the board.

119.235(2)(e)3. 3. A statement describing how the plan will serve the needs of low-academic achievers and pupils from low-income families.

119.235(2)(f) (f) Report to the board any information requested by the board.

119.235(3) (3) Any pupil enrolled in the school district operating under this chapter may attend, at no charge, any private school or agency with which the board has contracted under sub. (1) if space is available in the private school or agency.

119.235(4) (4) The board shall establish appropriate, quantifiable performance standards for pupils at each private school or agency with which it contracts in such areas as attendance, reading achievement, pupil retention, pupil promotion, parent surveys, credits earned and grade point average.

119.235(5) (5) Annually, the board shall monitor the performance of the program under this section. The board may use the results of standardized basic educational skills tests to do so. The board shall include a summary of its findings in its annual report to the state superintendent under s. 119.44.

119.235 History History: 1995 a. 27.



119.24 Admission of pupils.

119.24  Admission of pupils. A pupil may attend a school in an attendance district other than the one in which he or she resides with the written permission of the superintendent of schools. Beginning in the 2000-01 school year, the board shall provide spaces in each school for pupils who reside outside the attendance district for the school, but shall fill any unused spaces with pupils who reside in the attendance district. A pupil who attends a school may continue to attend that school until he or she graduates from the school and each sibling of that pupil shall be given priority over other pupils in the process of admission for that school.

119.24 History History: 1985 a. 29; 1999 a. 9.



119.25 Expulsion of pupils.

119.25  Expulsion of pupils.

119.25(1)(1) The board may adopt a resolution, which is effective only during the school year in which it is adopted, authorizing any of the following to determine pupil expulsion from school under sub. (2) instead of using the procedure under s. 120.13 (1) (c):

119.25(1)(a) (a) An independent hearing panel appointed by the board.

119.25(1)(b) (b) An independent hearing officer appointed by the board.

119.25(2) (2)

119.25(2)(a)(a) During any school year in which a resolution adopted under sub. (1) is effective, the independent hearing officer or independent hearing panel appointed by the board:

119.25(2)(a)1. 1. May expel a pupil from school whenever the hearing officer or panel finds that the pupil engaged in conduct that constitutes grounds for expulsion under s. 120.13 (1) (c) 1. or 2.

119.25(2)(a)2. 2. Shall commence proceedings under par. (b) and expel a pupil from school for not less than one year whenever the hearing officer or panel finds that the pupil engaged in conduct that constitutes grounds for expulsion under s. 120.13 (1) (c) 2m.

119.25(2)(b) (b) No administrator may be designated to participate in an expulsion hearing if he or she was involved in the incident that led to the expulsion proceeding. Prior to expelling a pupil, the hearing officer or panel shall hold a hearing. Upon request of the pupil and, if the pupil is a minor, the pupil's parent or guardian, the hearing shall be closed. The pupil and, if the pupil is a minor, the pupil's parent or guardian, may be represented at the hearing by counsel. The hearing officer or panel shall keep a full record of the hearing. The hearing officer or panel shall inform each party of the right to a complete record of the proceeding. Upon request, the hearing officer or panel shall direct that a transcript of the record be prepared and that a copy of the transcript be given to the pupil and, if the pupil is a minor, the pupil's parent or guardian. Upon the ordering by the hearing officer or panel of the expulsion of a pupil, the school district shall mail a copy of the order to the board, the pupil and, if the pupil is a minor, the pupil's parent or guardian. A school board, hearing officer or panel may disclose the transcript to the parent or guardian of an adult pupil, if the adult pupil is a dependent of his or her parent or guardian under section 152 of the internal revenue code. Within 30 days after the date on which the order is issued, the board shall review the expulsion order and shall, upon review, approve, reverse or modify the order. The order of the hearing officer or panel shall be enforced while the board reviews the order. The expelled pupil or, if the pupil is a minor, the pupil's parent or guardian may appeal the board's decision to the state superintendent. If the board's decision is appealed to the state superintendent, within 60 days after the date on which the state superintendent receives the appeal, the state superintendent shall review the decision and shall, upon review, approve, reverse or modify the decision. The decision of the board shall be enforced while the state superintendent reviews the decision. An appeal from the decision of the state superintendent may be taken within 30 days to the circuit court for the county in which the school is located.

119.25(2)(c) (c) Not less than 5 days' written notice of the hearing under par. (b) shall be sent to the pupil and, if the pupil is a minor, to the pupil's parent or guardian. The notice shall include all of the information specified in s. 120.13 (1) (e) 4.

119.25(2)(d) (d)

119.25(2)(d)1.1. In this paragraph:

119.25(2)(d)1.a. a. "Early reinstatement" means the reinstatement to school of an expelled pupil before the expiration of the term of expulsion specified in the pupil's expulsion order under par. (b).

119.25(2)(d)1.b. b. "Early reinstatement condition" means a condition that a pupil is required to meet before he or she may be granted early reinstatement or a condition that a pupil is required to meet after his or her early reinstatement but before the expiration of the term of expulsion specified in the pupil's expulsion order under par. (b).

119.25(2)(d)2. 2. An independent hearing panel or independent hearing officer appointed by the board may specify one or more early reinstatement conditions in the expulsion order under par. (b) if the early reinstatement conditions are related to the reasons for the pupil's expulsion. Within 15 days after the date on which the expulsion order is issued, the expelled pupil or, if the pupil is a minor, the pupil's parent or guardian may appeal the determination regarding whether an early reinstatement condition specified in the expulsion order is related to the reasons for the pupil's expulsion to the board. The decision of the board regarding that determination is final and not subject to appeal.

119.25(2)(d)3. 3. If the superintendent of schools or his or her designee, who shall be someone other than a principal, administrator or teacher in the pupil's school, determines that a pupil has met the early reinstatement conditions that he or she is required to meet before he or she may be granted early reinstatement, the superintendent of schools or designee may grant the pupil early reinstatement. The determination of the superintendent of schools or designee is final.

119.25(2)(d)4. 4. If a pupil violates an early reinstatement condition that the pupil was required to meet after his or her early reinstatement but before the expiration of the term of expulsion, the superintendent of schools or a principal or teacher designated by the superintendent of schools may revoke the pupil's early reinstatement as provided in s. 120.13 (1) (h) 4.

119.25(2)(d)5. 5. Except as provided in subd. 6., if the pupil's early reinstatement is revoked under subd. 4., the pupil's expulsion shall continue to the expiration of the term specified in the expulsion order unless the pupil or, if the pupil is a minor, the pupil's parent or guardian and the board, independent hearing panel or independent hearing officer agree, in writing, to modify the expulsion order.

119.25(2)(d)6. 6. Within 5 school days after the revocation of a pupil's early reinstatement under subd. 4., the pupil or, if the pupil is a minor, the pupil's parent or guardian may request a conference with the superintendent of schools or his or her designee, who shall be someone other than a principal, administrator or teacher in the pupil's school. If a conference is requested, it shall be held within 5 school days following the request. If, after the conference, the superintendent of schools or his or her designee finds that the pupil did not violate an early reinstatement condition or that the revocation was inappropriate, the pupil shall be reinstated to school under the same reinstatement conditions as in the expulsion order and the early reinstatement revocation shall be expunged from the pupil's record. If the superintendent of schools or his or her designee finds that the pupil violated an early reinstatement condition and that the revocation was appropriate, he or she shall mail separate copies of the decision to the pupil and, if the pupil is a minor, to the pupil's parent or guardian. The decision of the superintendent of schools or his or her designee is final.

119.25 History History: 1987 a. 88; 1995 a. 27 s. 9145 (1); 1995 a. 32, 75, 235, 417; 1997 a. 27; 1999 a. 128, 186.

119.25 Annotation Having established the right to an education, the state may not withdraw the right on grounds of misconduct absent fundamentally fair procedures to determine if misconduct occurred. Attendance by the student at expulsion deliberations is not mandatory; all that is required is that the student have the opportunity to attend and present his or her case. Remer v. Burlington Area School District, 149 F. Supp. 2d 665 (2001).



119.26 Partial annexation of school district.

119.26  Partial annexation of school district. When the city has annexed a portion of the territory of a school district and such annexation does not include the site of any school building of such school district, the school board of the district and the board may enter into an agreement to permit pupils residing in the annexed territory to continue to attend school in the school district, and the board shall pay tuition to the school district for the pupils in accordance with s. 121.78.

119.26 History History: 1985 a. 29 s. 3202 (43).



119.28 Special schools.

119.28  Special schools.

119.28(1)(1) The board shall establish and maintain such special schools for children with disabilities, as defined in s. 115.76 (5), as are required to accommodate pupils of school age desiring to attend school. The board shall prescribe the courses of study and the educational and other activities in special schools.

119.28(2) (2) The board may employ teachers to give instruction in homes or hospitals to pupils unable to attend special schools.

119.28(3) (3) The board may provide transportation for pupils attending special schools and provide school lunches for pupils under such terms as it determines.

119.28(4) (4) The superintendent of schools shall prescribe, with the approval of the committee on instruction, the periods of instruction at special schools subject to amendment, rejection or confirmation by the board.

119.28(5) (5) Any action under subs. (3) and (4) shall be subject to the direction of the state superintendent and the division for learning support in the department as provided by law.

119.28 History History: 1973 c. 89; 1983 a. 27 s. 2200 (42); 1993 a. 335; 1995 a. 27; 1997 a. 27, 164; 2011 a. 158.



119.30 Trade schools.

119.30  Trade schools.

119.30(1)(1) The board may establish, conduct and maintain one or more schools for the purpose of giving practical instruction in the useful trades and may purchase the proper machinery, tools and equipment and employ a sufficient number of teachers and other necessary employees in such schools. Such schools shall be known as senior trade schools and junior trade schools.

119.30(2) (2) Until otherwise determined by the board, only pupils who have completed the 8th grade in an accredited school whose graduates are eligible for admission to a high school in the city shall be admitted to the senior trade schools. Only pupils who have attained the age of 14 years or have completed at least 6 grades in elementary school shall be admitted to the junior trade schools.

119.30(3) (3) The board may require pupils in trade schools to pay the cost of all materials consumed in the course. In lieu of that requirement, the board may establish a fixed sum to be paid by each pupil in a course which shall be sufficient to cover the cost of materials to be consumed by the pupil in the course. The board may sell any articles made or manufactured in a trade school and determine the use of the proceeds from the sale.

119.30 History History: 1973 c. 15; 1989 a. 290.



119.315 Science, technology, engineering, and mathematics pilot programs for pupils in grades kindergarten to 5.

119.315  Science, technology, engineering, and mathematics pilot programs for pupils in grades kindergarten to 5. If the board determines that state or federal aid is available, any school in the city that enrolls pupils in grades kindergarten to 5 is eligible to apply to the board for funding to participate in a pilot program designed to develop innovative instructional programs in science, technology, engineering, and mathematics; support pupils who are typically under-represented in these subjects; and increase the academic achievement of pupils in those subjects.

119.315 History History: 2009 a. 215.



119.32 Superintendent of schools; business manager.

119.32  Superintendent of schools; business manager.

119.32(1)(1) The board shall elect by roll call vote at a regular meeting a superintendent of schools whenever that office becomes vacant. The superintendent of schools shall be a person of suitable learning and experience in the art of instruction and shall have practical familiarity with the most approved methods of organizing and conducting a system of schools.

119.32(2) (2) Under the direction of the board, the superintendent of schools shall have general supervision of:

119.32(2)(a) (a) The public schools and the manner of conducting and grading such schools.

119.32(2)(b) (b) The assistant superintendents, supervisors, educational department heads, professional assistants to the superintendent of schools, principals, vice principals and teachers in the city.

119.32(3) (3) Subject to confirmation by the board, the superintendent of schools shall appoint the deputy superintendent of schools, associate superintendent of schools, executive assistant to the superintendent of schools, assistant to the superintendent of schools, assistant superintendent, division director, department director and other supervisory or administrative employees designated by the board.

119.32(4) (4) The superintendent of schools shall be an advisory member of every committee of the board, except when an inquiry into his or her acts or an investigation of his or her official conduct is under consideration by such committee.

119.32(5) (5) The superintendent of schools shall assign all teachers and engage and assign substitute teachers at the per diem compensation fixed by the board.

119.32(6) (6) The superintendent of schools shall collect such statistics and information relating to schools and the population entitled to school privileges in the city as the board directs.

119.32(7) (7) Notwithstanding ss. 115.28 (7), 118.19 (1) and 121.02 (1) (a), the board may elect a superintendent of schools, and may employ a business manager, who are not licensed by the department.

119.32 History History: 1989 a. 4; 1991 a. 10, 39, 189; 1993 a. 16, 58, 490, 492; 1995 a. 27 ss. 4013, 4014, 9145 (1); 1997 a. 27.



119.36 Dismissal of superintendent of schools.

119.36  Dismissal of superintendent of schools. By a two-thirds vote of the members-elect and upon compliance with this section, the board may remove from office the superintendent of schools for a misdemeanor in office, incompetency or inattention to the duties of the office. Notice in writing of the charges against the accused and of the time and place of hearing and acting upon the charges shall be served upon the accused at least 5 days before the time of hearing and before any action is taken by the board on the charges. On demand, the accused or counsel for the accused shall be heard. Both the board and the accused may produce witnesses who shall be sworn by the board president and shall give testimony subject to the penalty for perjury.

119.36 History History: 1991 a. 39, 189.



119.40 Salary schedules.

119.40  Salary schedules.

119.40(1)(1)

119.40(1)(a)(a) Annually, the board shall establish a schedule of salaries for all classroom teachers, not including principals and vice principals, in the schools of the city.

119.40(1)(b) (b) Annually, the board may establish one or more schedules of salaries for all its employees not covered under par. (a).

119.40(2) (2) All schedules of salaries annually fixed by the board shall be adopted for the same period and on the same year basis as the annual school budget is adopted by the board.



119.42 Teacher tenure.

119.42  Teacher tenure.

119.42(1)(1) In this section, "teacher" has the meaning given under s. 40.02 (55), but excludes the superintendent of schools, deputy superintendent of schools, associate superintendent of schools, executive assistant to the superintendent of schools, assistant to the superintendent of schools, assistant superintendent, division director and department director.

119.42(1m) (1m) The appointment of a teacher in a 1st class city school district shall be probationary. After successful probation by completing 3 years of continuous service, the appointment shall be permanent during efficiency and good behavior. A teacher who has a permanent appointment shall not be discharged, except for cause upon written charges. After 10 days' written notice to the teacher of the charges and upon the teacher's written request, the charges shall be investigated, heard and determined by the board. The action of the board on the matter shall be final.

119.42(2) (2) Any teacher employed in a public school in territory annexed to the city, who at the time of the annexation possesses the qualifications required by law and by the rules of the board for probationary or permanent appointment to a teaching position in the city, shall have the status of a regularly appointed teacher in the schools of the city and shall be entitled to all the rights and privileges of regularly appointed teachers in the city. Time spent in teaching in the annexed territory prior to annexation shall be credited to each such teacher as time spent in teaching in the city.

119.42(3) (3) This section does not apply after December 21, 1995. Any person whose employment is permanent under this section on December 21, 1995, shall retain all of the rights and privileges of such permanent employment after that date.

119.42 History History: 1981 c. 96 s. 67; 1985 a. 225; 1989 a. 4; 1991 a. 39; 1993 a. 58; 1995 a. 111.

119.42 Annotation Teacher tenure laws are in derogation of the common law, creating a contract between the parties by operation of law, and therefore are to be strictly construed. The scope of the tenure created by the statute, or by school board rule enacted pursuant to statute, must be determined from the language of the section and cannot be broadened beyond the intent of the legislature. Farley v. Milwaukee Board of School Directors, 49 Wis. 2d 765, 183 N.W.2d 148 (1971).

119.42 Annotation A probationer gains permanent status upon completion of six semesters; the school board's letter, sent after the sixth semester stating the plaintiff would not be reappointed, was ineffective. Bufkin v. Milwaukee Board of School Directors, 179 Wis. 2d 228, 507 N.W.2d 571 (Ct. App. 1993).



119.44 Board report.

119.44  Board report.

119.44(1)(1) The board shall file its annual financial report with the city clerk and shall send a copy of the report to the state superintendent.

119.44(2) (2) Annually at such times as the department prescribes but on or before September 1, the board shall file a verified annual report with the department, on forms supplied by the department. The annual report shall contain all of the following:

119.44(2)(a) (a) Prior school year attendance data, including all of the following categorized by school, grade, gender and ethnicity:

119.44(2)(a)1. 1. The number of children:

119.44(2)(a)1.a. a. Attending a technical college under s. 118.15 (1) (b) or (cm).

119.44(2)(a)1.b. b. Excused from school attendance under s. 118.15 (1) (c).

119.44(2)(a)1.c. c. Provided each of the program or curriculum modifications under s. 118.15 (1) (d).

119.44(2)(a)2. 2.

119.44(2)(a)2.a.a. The number of pupils suspended, the number of suspensions and the total number of school days missed as a result of suspensions under s. 120.13 (1) (b).

119.44(2)(a)2.b. b. The number of pupils expelled, the number of expulsions and the total number of school days missed as a result of expulsions under s. 120.13 (1) (c).

119.44(2)(a)3. 3. The number of pupils transferred by the school board to a different school in the same school district.

119.44(2)(a)4. 4. The high school graduation rate.

119.44(2)(b) (b) Scores of the standardized reading tests administered to pupils during the prior school year under s. 121.02 (1) (r), categorized by school, gender and ethnicity.

119.44(2)(c) (c) The information specified under s. 120.18 (1) (gm) and (i).

119.44(2)(d) (d) The information specified under s. 120.18 (1) (a).

119.44(3) (3) Rules promulgated under s. 120.18 (3) apply to the information reported under sub. (2).

119.44 History History: 1987 a. 333; 1989 a. 31, 290; 1993 a. 16, 223, 399, 491; 1995 a. 27 s. 9145 (1); 1997 a. 27.



119.46 Taxes for school operations fund.

119.46  Taxes for school operations fund.

119.46(1) (1) As part of the budget transmitted annually to the common council under s. 119.16 (8) (b), the board shall report the amount of money required for the ensuing school year to operate all public schools in the city under this chapter, to repair and keep in order school buildings and equipment, to make material improvements to school property, and to purchase necessary additions to school sites. The report shall specify the amount of net proceeds from the sale or lease of city-owned property used for school purposes deposited in the immediately preceding school year into the school operations fund as specified under s. 119.60 (2m) (c) or (5). The amount included in the report for the purpose of supporting the Milwaukee Parental Choice Program under s. 119.23 shall be reduced by the amount of aid received by the board under s. 121.136 and by the amount specified in the notice received by the board under s. 121.137 (2). The common council shall levy and collect a tax upon all the property subject to taxation in the city, which shall be equal to the amount of money required by the board for the purposes set forth in this subsection, at the same time and in the same manner as other taxes are levied and collected. Such taxes shall be in addition to all other taxes which the city is authorized to levy. The taxes so levied and collected, any other funds provided by law and placed at the disposal of the city for the same purposes, and the moneys deposited in the school operations fund under s. 119.60 (1), (2m) (c), and (5), shall constitute the school operations fund.

119.46(2) (2) If moneys specified in s. 119.60 (1), (2m) (c), or (5) are deposited in the school operations fund, the moneys shall be used to pay the principal due on any bonds issued under s. 66.1333 (5r) (b), to make sinking fund payments with respect to such bonds, to purchase or redeem such bonds, to pay any redemption premium required to be paid when such bonds are redeemed prior to maturity, or to establish a defeasance escrow account for such bonds in an amount sufficient to provide for the payment of principal, any redemption premium and interest on such bonds when due, whether at maturity or upon prior redemption, and to pay any fees or expenses associated with the establishment of the defeasance escrow account.

119.46 History History: 1975 c. 353; 1993 a. 437; 1995 a. 27; 2005 a. 453; 2007 a. 20; 2009 a. 28; 2011 a. 17.



119.47 Taxes for school extension fund.

119.47  Taxes for school extension fund.

119.47(1) (1) If activities are being conducted under s. 119.70 (1), the board as part of the budget transmitted annually to the common council under s. 119.16 (8) (b) shall specify the amount of money required for the ensuing school year under s. 119.70 (3). The taxes so levied and collected shall constitute the school extension fund.

119.47(2) (2) The board may receive and expend, in addition to the tax levied and collected under s. 119.70 (3), any sums of money appropriated by the common council of the city for community services. The common council may appropriate from the city general fund or a similar fund to the school district such sums of money as the common council deems expedient.

119.47 History History: 1971 c. 211 s. 126; 1975 c. 353; 1985 a. 225 ss. 60, 61, 77.



119.48 Taxes for school construction fund.

119.48  Taxes for school construction fund.

119.48(1) (1) If the board adopts a resolution by a two-thirds vote of the members-elect to provide funds, in addition to receipts from the sale of bonds, to purchase school sites, to construct school buildings and additions thereto or to remodel existing buildings, the board may include, as part of the budget transmitted to the common council under s. 119.16 (8) (b), a communication stating the amount of funds needed for such purposes. Upon receipt of the communication, the common council shall levy and collect a tax upon all property subject to taxation in the city, which shall be equal to the amount of money required by the board for the purposes set forth in the communication, at the same time and in the same manner as other taxes are levied and collected. Such taxes shall be in addition to all other taxes which the city is authorized to levy. The taxes so levied and collected and the moneys under s. 119.60 (1) that are deposited in the school construction fund shall constitute the school construction fund. If moneys under s. 119.60 (1) are deposited in the school construction fund, the moneys shall be used for the purchase of real property for school purposes. The board may allow the school construction fund to accumulate from year to year.

119.48(2) (2) The common council shall have the following options on the board's communication under sub. (1):

119.48(2)(a) (a) To levy and collect a tax equal to the amount of money specified by the board under sub. (1).

119.48(2)(b) (b) To levy and collect a tax to realize part of the money so specified and to provide the remainder thereof from the permanent improvement fund of the city.

119.48(2)(c) (c) To decline to levy and collect a school construction fund tax and to provide the entire amount of money so specified from the permanent improvement fund.

119.48(3) (3)

119.48(3)(a)(a) The school construction fund taxes in any one year shall not exceed the levy rate specified in s. 65.07 (1) (f), unless the decision to exceed the levy rate specified in s. 65.07 (1) (f) is approved through the voter referendum procedure specified in sub. (4). Any such approval is applicable only for one year.

119.48(3)(b) (b) The school construction fund tax levy shall be reduced in any year only by the amount which the common council in such year provides from the permanent improvement fund of the city.

119.48(4) (4)

119.48(4)(a)(a) If the board deems it necessary to exceed the levy rate specified under s. 65.07 (1) (f), it may by a two-thirds vote of the members-elect include a communication to the common council as part of the budget transmitted to the common council under s. 119.16 (8) (b).

119.48(4)(b) (b) The communication shall state the purposes for which the funds from the increase in the levy rate will be used and shall request the common council to submit to the voters of the city the question of exceeding the levy rate specified in s. 65.07 (1) (f) at the September election or a special election.

119.48(4)(c) (c) Upon receipt of the communication, the common council shall file the communication as provided in s. 8.37 and shall cause the question of exceeding the levy rate specified under s. 65.07 (1) (f) to be submitted to the voters of the city at the September election or at a special election. The question of exceeding the levy rate specified under s. 65.07 (1) (f) shall be submitted so that the vote upon exceeding the levy rate specified in s. 65.07 (1) (f) is taken separately from any other question submitted to the voters. If a majority of the electors voting on the question favors exceeding the levy rate specified under s. 65.07 (1) (f), the common council shall approve the increase in the levy rate and shall levy and collect a tax equal to the amount of money approved by the electors.

119.48 History History: 1987 a. 27; 1999 a. 182; 2005 a. 453.



119.485 Taxes for state trust fund loans.

119.485  Taxes for state trust fund loans.

119.485(1) (1) If the board is awarded a state trust fund loan under subch. II of ch. 24, the board shall include in its budget transmitted to the common council under s. 119.16 (8) (b) a written notice specifying the amount of money necessary to pay the principal and interest on the loan as they become due. The common council shall levy and collect a tax upon all property subject to taxation in the city, at the same time and in the same manner as other taxes are levied and collected, equal to the amount of money required to make such payments. The taxes are in addition to all other taxes that the city is authorized to levy.

119.485(2) (2) Annually by December 31, the board shall transfer to the city an amount which, when added to the interest that will accrue on the amount, is sufficient to meet the anticipated costs of debt service on the loan in the ensuing year.

119.485 History History: 1997 a. 27.



119.49 Bond issues.

119.49  Bond issues.

119.49(1)(1)

119.49(1)(a)(a) If the board deems it necessary to construct buildings or additions to buildings, to remodel buildings or to purchase school sites or to provide funds for any such purpose as a participant in a contract under s. 120.25, it may by a two-thirds vote of the members-elect send a communication to the common council of the city.

119.49(1)(b) (b) The communication shall state the amount of funds needed under par. (a) and the purposes for which the funds will be used and shall request the common council to submit to the voters of the city at the next election held in the city the question of issuing school bonds in the amount and for the purposes stated in the communication.

119.49(2) (2) Upon receipt of the communication, the common council shall file the communication as provided in s. 8.37 and shall cause the question of issuing such school bonds in the stated amount and for the stated school purposes to be submitted to the voters of the city at the next election held in the city. The question of issuing such school bonds shall be submitted so that the vote upon issuing such school bonds is taken separately from any other question submitted to the voters. If a majority of the electors voting on the school bond question favors issuing such school bonds, the common council shall cause the school bonds to be issued immediately or within the period permitted by law, in the amount requested by the board and in the manner other bonds are issued.

119.49(3) (3) The proper city officials shall sell or dispose of the bonds in the same manner as other bonds are disposed of. The entire proceeds of the sale of the bonds shall be placed in the city treasury, subject to the order of the board for the purposes named in the communication under sub. (1). Such school bonds shall be payable within 20 years from the date of their issue.

119.49(4) (4) The common council shall levy and collect a tax upon all taxable property in the city, in the same manner and at the same time as other taxes are levied and collected, which shall be sufficient to pay the interest on all school bonds issued under this chapter which are outstanding and to pay such part of the principal of such school bonds as becomes due during the ensuing school year.

119.49(5) (5) The sum of the amount of such school bonds outstanding and the amount of notes under s. 119.498 outstanding at any time shall not be greater than 2% of the total value of all taxable property in the city as certified under s. 121.06 (2). The tax levied to pay the interest and principal on such school bonds shall be in addition to the tax levied for general purposes upon all the taxable property of the city. The limit under s. 67.03 (1) (a) does not apply to bonds under this section.

119.49 History History: 1973 c. 92, 172; 1975 c. 353; 1977 c. 418; 1989 a. 290; 1999 a. 150 s. 672; 1999 a. 182; 2003 a. 43.



119.495 Borrowing on promissory notes; 1989 to 1993.

119.495  Borrowing on promissory notes; 1989 to 1993.

119.495(1)(1) Between July 1, 1989, and the first Monday in August, 1993, upon adopting a resolution by a two-thirds vote of the members elect, the board may direct the common council to issue promissory notes under s. 67.12 (12) for the purpose of providing additional classroom space to accommodate anticipated school enrollments.

119.495(2) (2) The board shall include in its budget transmitted to the common council under s. 119.16 (8) (b) a written notice specifying the amount of borrowing to be authorized in the budget for the ensuing year. The common council shall issue the notes and levy a direct annual irrepealable tax sufficient to pay the principal and interest on the notes as they become due. The common council may issue the notes by private sale. The common council shall make every effort to involve a minority investment firm certified under s. 16.287 as managing underwriter of the notes or to engage a minority financial adviser certified under s. 16.287 to advise the city regarding any public sale of the notes.

119.495(3) (3) The common council may not issue a note under this section or sell a note issued under this section after June 30, 1994. The total amount of notes issued under this section may not exceed $27,500,000.

119.495(4) (4) The board may enter into a contract in anticipation of the sale of the notes on the same basis upon which a 1st class city may contract in anticipation of the sale of bonds under s. 67.10 (6).

119.495(5) (5) The city's budgetary authorization for borrowing in 1989 is increased by $10,000,000 for the purpose of this section.

119.495 History History: 1989 a. 31; 1991 a. 314; 2011 a. 32.



119.496 Borrowing on promissory notes; 1992 to 1995.

119.496  Borrowing on promissory notes; 1992 to 1995.

119.496(1)(1) Subject to sub. (6), between June 1, 1992, and June 30, 1995, upon adopting a resolution by a two-thirds vote of the members elect and receipt of written approval by the mayor of the city, the board may direct the common council to issue promissory notes under s. 67.12 (12) for the purpose of providing additional classroom space to accommodate anticipated school enrollments and for educational programming.

119.496(2) (2) The board shall include in its budget transmitted to the common council under s. 119.16 (8) (b) a written notice specifying the amount of borrowing to be authorized in the budget for the ensuing year. The common council shall issue the notes and levy a direct annual irrepealable tax sufficient to pay the principal and interest on the notes as they become due. The common council may issue the notes by private sale. The common council shall establish goals of involving minority investment firms certified under s. 16.287 as managing underwriters for at least 50% of the total amount financed by the notes and of engaging a minority financial adviser certified under s. 16.287 to advise the city regarding any public sale of the notes.

119.496(3) (3) The common council may not issue a note under this section or sell a note issued under this section after June 30, 1995. The total amount of notes issued under this section may not exceed $35,000,000.

119.496(4) (4) The board may enter into a contract in anticipation of the sale of the notes on the same basis upon which a 1st class city may contract in anticipation of the sale of bonds under s. 67.10 (6).

119.496(5) (5) The city's budgetary authorization for borrowing in 1992 is increased by $8,000,000 for the purpose of this section.

119.496(6) (6) The board may not direct the common council to issue promissory notes under this section unless all of the following occur:

119.496(6)(a) (a) The board adopts a resolution declaring its intention to comply with s. 119.497, 1995 stats., and notifies the secretary of administration of its action.

119.496(6)(b) (b) The board adopts a resolution declaring its intention, beginning in 1992 and annually thereafter until all notes issued under this section are repaid, to include as part of its budget transmitted to the common council under s. 119.16 (8) (b) a communication under s. 119.48 stating an amount needed for a school construction fund that is sufficient to require the common council to levy 0.6 mills on each dollar of the assessed valuation of all taxable property in the city, and notifies the secretary of administration of its action.

119.496 History History: 1991 a. 314; 1997 a. 113; 2011 a. 32.



119.498 Promissory notes; unfunded prior service liability contributions.

119.498  Promissory notes; unfunded prior service liability contributions.

119.498(1) (1) Subject to s. 119.499 (1), the board may adopt a resolution requesting the common council of the city to authorize the issuance of promissory notes under s. 67.12 (12) for school purposes consisting of paying unfunded prior service liability contributions under the Wisconsin Retirement System.

119.498(2) (2) If the board adopts a resolution under sub. (1) and the city issues the notes, annually the board shall include in its budget transmitted to the common council under s. 119.16 (8) (b) an amount sufficient to pay the principal of and interest and redemption premium on the notes as they become due. The common council may authorize the issuance of the notes at public or private sale.

119.498(3) (3) The sum of the amount of notes under this section that are outstanding and the amount of bonds under s. 119.49 that are outstanding at any time may not exceed 2% of the total value of all taxable property in the city as certified under s. 121. 06 (2). The limit under s. 67.03 (1) (a) does not apply to notes under this section.

119.498(4) (4) The city's budgetary authorization for borrowing in 2003 is increased by $200,000,000 for the purposes of this section, and notes in that amount may be omitted from the city's 2003 budget.

119.498 History History: 1995 a. 358; 2003 a. 43.



119.499 Borrowing; unfunded prior service liability.

119.499  Borrowing; unfunded prior service liability.

119.499(1)(1) The board may not request the redevelopment authority of the city to issue bonds under s. 66.1333 (5s) or adopt a resolution under s. 119.498 (1) unless it develops information on both options and chooses the option that is in the best public interest.

119.499(1m) (1m) If the redevelopment authority of the city issues bonds under s. 66.1333 (5s), the board may borrow money from the redevelopment authority to pay unfunded prior service liability contributions under the Wisconsin Retirement System for the board. If the board borrows money from the redevelopment authority of the city to make such payments, it may use any school district revenues, including state aid, to repay the loan.

119.499(2) (2)

119.499(2)(a)(a) If the board decides to use school district revenues to repay the loan, it may request the city to remit designated revenues of the school district to the redevelopment authority of the city at such times and in such amounts as the board determines. The city may agree to the request, which is irrevocable while any amount due under the loan remains outstanding.

119.499(2)(b) (b) If the board decides to use state aid to repay the loan, it may request the department to remit the aid to the redevelopment authority of the city in an annual amount agreed to by the board and the department, and the department shall ensure that the aid remittance does not affect the amount determined to be received by the board as state aid under s. 121.08 for any other purpose.

119.499 History History: 2003 a. 43.



119.50 Disbursement of moneys.

119.50  Disbursement of moneys.

119.50(1) (1) All moneys received by or raised in the city for school district purposes shall be paid over to the city treasurer. Such moneys shall be disbursed by the city treasurer on the written order of the superintendent of schools, countersigned by the auditing officer of the city.

119.50(2) (2) The board shall provide by resolution for the manner in which the payroll shall be certified, audited, approved and paid.

119.50(3) (3) The superintendent of schools shall keep separate accounts of all money raised and apportioned for 1st class city school district purposes. The money shall be disbursed in accordance with this section and s. 66.0607 (5) and shall be paid from the proper funds.

119.50 History History: 1971 c. 291; 1985 a. 225 s. 72; 1991 a. 39; 1993 a. 59; 1999 a. 150 s. 672.

119.50 Annotation One who deals with a municipality does so at his or her own risk and may be subject to any provisions of law that might prevent him or her from being paid by a municipality even though the services were rendered. Unless the power to bind the municipality financially has been specifically delegated, the only entity with the statutory authority to contract is the municipality. The statutes do not authorize anyone other than the board to enter into contracts. The board may delegate that authority, but it must do so clearly and specifically. For an MPS employee to have such power, it must be specifically delegated by the board to that employee or class of employees. Holzbauer v. Safway Steel Products, Inc. 2005 WI App 240, 288 Wis. 2d 250, 708 N.W.2d 36, 04-2058.



119.55 Youth service centers, truancy abatement and burglary suppression.

119.55  Youth service centers, truancy abatement and burglary suppression.

119.55(1) (1)

119.55(1)(a)(a) The board shall establish one or more youth service centers for the counseling of children who are taken into custody under s. 938.19 (1) (d) 10. for being absent from school without an acceptable excuse under s. 118.15. The board shall contract with the boys and girls clubs of Greater Milwaukee for the operation of the centers.

119.55(1)(b) (b) The board shall establish 2 youth service centers under par. (a).

119.55(2) (2) The board shall pay the city a sum sufficient to pay the costs of salaries and fringe benefits of 4 law enforcement officers to work on truancy abatement and burglary suppression on a full-time basis.

119.55 History History: 1995 a. 27 ss. 4017t, 4017u, 7299m; 1997 a. 35, 113.



119.60 Real property.

119.60  Real property.

119.60(1)(1) Except as provided in sub. (2m) (c), if any real property within the city which is used for school purposes is sold, the board shall determine whether the proceeds of the sale are deposited in the school operations fund under s. 119.46 or are deposited in the school construction fund under s. 119.48.

119.60(2) (2) Except as provided in sub. (2m), city-owned property used for school purposes shall be sold by the city upon written request of the board if the common council adopts a resolution approving the sale. If, within 12 months after a written request by the board, the city has not disposed of the property, has failed to obtain a written agreement to dispose of the property or has not provided the board with a written report giving specific reasons, which are not identified by the city attorney as constituting a conflict of interest, for its failure to dispose of the property or to obtain an agreement to dispose of the property, the board may retain a real estate agent to represent the board in its real estate transactions.

119.60(2m) (2m)

119.60(2m)(a)(a)

119.60(2m)(a)1.1. Subject to subd. 2., if the common council finds that city-owned property used for school purposes has been unused or underutilized for at least 12 consecutive months, including the 12 months preceding June 8, 2011, or if the board has determined by resolution prior to January 1, 2011, that any city-owned property used for school purposes is surplus to the needs of the school district, the common council may sell or lease that property if it adopts a resolution approving the sale or lease.

119.60(2m)(a)2. 2. Before the common council may adopt a resolution approving the sale or lease of underutilized city-owned property used for school purposes, the common council shall adopt by resolution a set of criteria under which the common council may or may not find that the city-owned property used for school purposes is underutilized. In order to determine whether city-owned property used for school purposes satisfies the criteria adopted under this subdivision, the common council shall request from the board, and the board shall provide to the common council within 15 days of the request, all relevant information regarding the current and planned utilization of the city-owned property used for school purposes that is proposed for sale or lease under this paragraph.

119.60(2m)(b) (b) If a resolution is adopted by the common council as provided under par. (a), the board shall provide the common council and city employees and agents copies of all documents related to the property and access to and entry upon and into the property for purposes related to the sale or leasing of the property.

119.60(2m)(c) (c) If any real property within the city which is used for school purposes is sold or leased as provided in this subsection, the net proceeds of the sale or lease shall be deposited in the school operations fund under s. 119.46.

119.60(2m)(d) (d) Notwithstanding s. 119.16 (1m), if any real property within the city which is used for school purposes is leased as provided in this subsection, the lease shall require the lessee to assume responsibility for the care, operation, and maintenance of the real property and its facilities for the duration of the lease.

119.60(3) (3) The board's authority to retain a real estate agent under sub. (2) is limited to the actual sale of property. The board may compensate the real estate agent for his or her services only on the basis of a commission for specific property sold, and no property taxes may be levied for the purpose of providing funds to pay such commissions.

119.60(4) (4) The city is not liable for any action of the board or its real estate agent in the sale of property under this section.

119.60(5) (5) For any lease of city-owned property used for school purposes in effect on January 1, 2011, between the board and a charter school that is not an instrumentality of the school district under s. 118.40 (7), the common council shall be made party to the lease and may negotiate with the charter school to modify the terms of the lease when the lease is modified, extended, or renewed if the common council adopts a resolution to do so. If a lease is modified, extended, or renewed as provided in this subsection, the net proceeds of that lease shall be deposited in the school operations fund under s. 119.46.

119.60 History History: 1983 a. 224; 2005 a. 453; 2011 a. 17.



119.66 Interest in contracts forbidden.

119.66  Interest in contracts forbidden. During the term for which elected or appointed and for 2 years after the expiration of the term, no member of the board may be employed by the board or by the department of employee trust funds in any capacity for which a salary or emolument is provided by the board or the department of employee trust funds. No board member, superintendent of schools, assistant superintendent, other assistant, teacher or other employee of the board may have any interest in the purchase or sale of property by the city for the use or convenience of the schools. No contract made in violation of this section is valid. Any consideration paid by the city for a purchase or sale prohibited by this section may be recovered in an action at law in the name of the city. Any person violating this section shall be removed from any position held under this chapter.

119.66 History History: 1981 c. 96; 1991 a. 39.



119.68 Claims against the city or board.

119.68  Claims against the city or board.

119.68(1) (1) All claims against the city or board shall be audited for sufficiency of funds by the auditing officer of the city. The superintendent of schools shall furnish the auditing officer of the city a complete list of the claims. Before a warrant is issued therefor, the auditing officer of the city shall countersign it. Within 20 days after each regular or special meeting of the board, the superintendent of schools shall make and file with the auditing officer of the city statements of the condition of the funds for the support of the schools and of the financial transactions of the board during the period next preceding any such statement.

119.68(2) (2) No action may be brought or maintained against the school upon a claim or cause of action unless the claimant complies with s. 893.80. This subsection does not apply to actions commenced under s. 19.37, 19.97 or 281.99.

119.68 History History: 1971 c. 40, 291; 1977 c. 285; 1979 c. 323 s. 33; 1991 a. 39; 1993 a. 59; 1995 a. 158; 1997 a. 27.

119.68 Annotation The Milwaukee Public Schools are not a suable entity. That a complaint should have named the Milwaukee Board of School Directors or City of Milwaukee as defendant did not require dismissal. Amendment to name and serve the appropriate defendant was allowed. Kleckley v. Milwaukee Public Schools, 20 F Supp. 2d 1264 (1998).



119.70 Use of school buildings and grounds for civic purposes.

119.70  Use of school buildings and grounds for civic purposes.

119.70(1)(1) The board may establish and maintain for children and adults, in the school buildings and on the school grounds, evening schools, vacation schools, reading rooms, library stations, debating clubs, gymnasiums, public playgrounds, public baths and similar activities and accommodations to be determined by the board. The board may cooperate, by agreement, with other commissions or boards having the custody and management of public parks, libraries, museums and public buildings and grounds of whatever sort to provide the equipment, supervision, instruction and oversight necessary to carry on such public educational and recreational activities in and upon such other buildings and grounds.

119.70(3) (3) The board shall report to the common council on or before the first Monday in August of each year the amount of money required during the ensuing school year for the support of activities under sub. (1). The common council shall levy and collect a special tax in the manner that other taxes are levied and collected, equal to the amount of money so required for the activities. The tax shall not be used or appropriated, directly or indirectly, for any other purpose.

119.70(4) (4) All moneys received by or raised in the school district for the activities under sub. (1) shall be paid to the city treasurer, to be disbursed in the manner that other school district funds are disbursed.

119.70(5) (5) Nothing in this section prohibits the board from granting the use of school property to religious organizations under s. 120.13 (17).

119.70 History History: 1971 c. 152 s. 31; 1973 c. 290; 1975 c. 353; 1983 a. 339 s. 10; 1985 a. 225 ss. 74, 75, 78; Stats. 1985 s. 119.70; 1989 a. 192, 290.



119.71 Five-year-old kindergarten programs.

119.71  Five-year-old kindergarten programs.

119.71(1) (1) In this section, "full-day" has the meaning given in s. 121.004 (7) (c) 2.

119.71(3) (3)

119.71(3)(a)(a) Annually, the board shall spend at least $5,090,000 to expand its half-day 5-year-old kindergarten program to a full-day program, as provided under par. (b), and shall enroll in the expanded program only pupils who meet the income eligibility standards for a free lunch under 42 USC 1758 (b). The board shall select pupils for the expanded program based on the order in which the pupils register for the program.

119.71(3)(b) (b) The board shall use the funds specified under par. (a) to pay the costs of teachers, aides and other support staff, transportation of staff to pupils' homes, in-service programs, parental involvement programs and instructional materials. The board may not use the funds to provide facilities to house the program or to pay pupil transportation or indirect administrative costs associated with the program.

119.71 History History: 1987 a. 399; 1989 a. 31; 1991 a. 39; 1993 a. 16; 1995 a. 27 s. 9145 (1); 1997 a. 27; 1999 a. 9.



119.73 Kindergarten programs.

119.73  Kindergarten programs. The board shall evaluate the effectiveness of the expanded 5-year-old kindergarten programs under s. 119.71 in meeting the needs of disadvantaged children. Annually by January 1, the board shall submit a report summarizing its findings to the state superintendent and to the chief clerk of each house of the legislature for distribution to the appropriate standing committees under s. 13.172 (3).

119.73 History History: 1987 a. 399; 1989 a. 56 s. 259; 1995 a. 27 s. 9145 (1); 1997 a. 27, 113; 2003 a. 33.



119.74 Extended-day elementary grade, 4-year-old kindergarten and alcohol and other drug abuse programs.

119.74  Extended-day elementary grade, 4-year-old kindergarten and alcohol and other drug abuse programs. The board shall spend at least $430,000 for the following programs in each school year:

119.74(1) (1) Extended-day preschool to grade 6 programs.

119.74(2) (2) Four-year-old kindergarten programs.

119.74(3) (3) Alcohol and other drug abuse programs at 68th Street school.

119.74 History History: 1987 a. 399; 1989 a. 31; 1991 a. 39; 1993 a. 16; 1995 a. 27 s. 9145 (1); 1997 a. 27; 1999 a. 9.



119.75 First grade programs.

119.75  First grade programs.

119.75(1) (1) The board shall provide expanded educational opportunities for first grade pupils who have participated in an expanded 5-year-old kindergarten program under s. 119.71.

119.75(2) (2) Annually, the board shall spend at least $1,070,000 to pay the costs of teachers, aides and other support staff, transportation of staff to pupils' homes, in-service programs, parental involvement programs and instructional materials related to the programs under sub. (1). The board may not use the funds to provide facilities to house the programs under sub. (1) or to pay pupil transportation or indirect administrative costs associated with the programs under sub. (1).

119.75 History History: 1989 a. 31; 1991 a. 39; 1993 a. 16; 1995 a. 27 s. 9145 (1); 1997 a. 27; 1999 a. 9.



119.78 Family resource center.

119.78  Family resource center. The board shall establish a family resource center to distribute parent education materials, conduct workshops on child development, facilitate communication between school personnel and parents of pupils enrolled in the school district and provide volunteer opportunities for parents within the schools.

119.78 History History: 1989 a. 31; 1991 a. 39; 1993 a. 16; 1995 a. 27 s. 9145 (1); 1997 a. 27; 1999 a. 9.



119.82 Alternative educational programs for learnfare pupils.

119.82  Alternative educational programs for learnfare pupils.

119.82(1m)(1m) Upon the request of the child or the child's parent or guardian, the board shall provide an alternative educational program for any child who resides in the city and satisfies all of the following:

119.82(1m)(a) (a) Is at least 13 years of age but not more than 18 years of age.

119.82(1m)(b) (b) Is receiving aid to families with dependent children under s. 49.19 or is a member of a Wisconsin works group, as defined in s. 49.141 (1) (s), with a member who is participating in Wisconsin works under s. 49.147 (3) to (5).

119.82(1m)(c) (c) Has been or is being sanctioned under s. 49.26 (1) (h).

119.82(2m) (2m) Programs under sub. (1m) shall be designed to meet the high school graduation requirements under s. 118.33.

119.82 History History: 1991 a. 39; 1993 a. 16; 1995 a. 27 ss. 4021, 9145 (1); 1995 a. 289; 1997 a. 27; 1999 a. 9; 2001 a. 104; 2003 a. 33; 2009 a. 28.






120. School district government.

120.001 Applicability.

120.001  Applicability. This subchapter applies to common and union high school districts.



120.01 Number of school board members.

120.01  Number of school board members. In common or union high school districts, school boards shall be composed of the following number of members:

120.01(1) (1) A common school district operating elementary grades or a union high school district shall have 3 school board members, except that if such school district is coterminous with a town or has a population of 500 or more it may have 5 school board members.

120.01(2) (2) A common school district operating elementary and high school grades may have 3, 5, 7 or 9 school board members.

120.01(3) (3) A common or union high school district may have not exceeding 11 school board members if a plan of apportionment is established under s. 120.02 (2).



120.02 Method of changing number, apportionment or election of school board members.

120.02  Method of changing number, apportionment or election of school board members.

120.02(1) (1)  Change in number of school board members. If, at least 30 days prior to the day of the annual school district meeting, in a common or union high school district, or at least 70 days prior to the day of the election of school board members in a unified school district, a petition conforming to the requirements of s. 8.40 requesting a change in the number of school board members is filed with the school district clerk the clerk shall incorporate in the notice of the annual meeting or election a statement that at the meeting or election the question of changing the number of school board members to the number requested in the petition will be voted upon. The petition shall be signed by not less than 100 electors residing in the school district, except that in school districts which contain, in whole or in part, a city of the 2nd or 3rd class in which one or more electors of the school district reside, the petition shall be signed by not less than 500 electors residing in the school district. If, at the meeting or election of school board members, a resolution based on a petition requesting a change in the number of school board members is adopted by a majority vote, school board members shall be elected at the next school board election and thereafter in accordance with sub. (3).

120.02(2) (2) Plan of apportionment.

120.02(2)(a)(a) If, at least 30 days prior to the day of the annual meeting, in a common or union high school district, or at least 70 days prior to the day of the election of school board members in a unified school district, a petition conforming to the requirements of s. 8.40 requesting the establishment of a plan of apportionment of school board members is filed with the school district clerk the clerk shall incorporate notice of receipt of such petition in the notice of the annual meeting or election. The petition shall specify the proposed plan of apportionment of school board members among the cities, towns and villages or parts thereof within the school district and set the total number of school board members at not more than 11. The petition shall be signed by not less than 100 electors residing in the school district, except that in school districts which contain, in whole or in part, a city of the 2nd or 3rd class in which one or more electors of the school district reside, the petition shall be signed by not less than 500 electors residing in the school district. If a majority vote of the annual meeting or election approves the plan set forth in the petition, the plan shall remain in operation until revised by the same procedure. School board members elected under this subsection shall be elected by a vote of the electors of the entire school district in accordance with the plan prepared under sub. (3).

120.02(2)(b) (b) An order of school district reorganization issued under s. 117.08, 117.09 or 117.27 may contain such a plan of apportionment of school board members, and the determination of terms of school board members shall be as provided in sub. (3).

120.02(3) (3) Election plan.

120.02(3)(a)(a) If a common, unified or union high school district votes to increase the number of school board members, the school district clerk shall promulgate, before the next election of school board members, a plan providing:

120.02(3)(a)1. 1. The number of school board members to be elected each year, distributing the number as evenly as possible.

120.02(3)(a)2. 2. The total number of positions to be filled at the first election for 1, 2 or 3 years.

120.02(3)(a)3. 3. An allocation of the number of candidates to be elected to 1, 2 and 3 year terms at the first election, the 3-year terms to be filled by the appropriate number of candidates receiving the highest number of votes, the 2-year terms to be filled by the appropriate number of candidates receiving the next highest number of votes and the 1-year terms to be filled by the appropriate number of candidates receiving the next highest number of votes.

120.02(3)(b) (b) In case of a tie vote in the election of school board members, the election shall be determined by lot and the loser by lot shall become next in order of election if additional positions on the school board are to be filled.

120.02(3)(c) (c) The tenure of school board members whose terms have not expired shall not be affected.

120.02(3)(d) (d) If a school board in its order changing a school district type under s. 117.27 designates a school board of 5, 7 or 9 members, it shall prepare a plan for allocating terms in accordance with this subsection.

120.02(3)(e) (e) Whenever a school district with more than 3 school board members votes to reduce the number of school board members, one less school board member shall be elected annually thereafter until the school board is reduced to the approved number of members, but not less than one member shall be elected each year.

120.02(4) (4) Election to numbered seats. If, at least 30 days prior to the day of the annual meeting, in a common or union high school district, or at least 70 days prior to the day of the election of school board members in a unified school district, a petition conforming to the requirements of s. 8.40 which sets forth a plan for the assignment of a number to each seat on the school board is filed with the school district clerk, the school district clerk shall incorporate notice of receipt of such petition in the notice of the annual meeting or election required under s. 120.06 (8) (c). The petition shall be signed by not less than 100 electors residing in the school district, except that in school districts which contain, in whole or in part, a city of the 2nd or 3rd class in which one or more electors of the school district reside, the petition shall be signed by not less than 500 electors residing in the school district. If a majority vote of the annual meeting or election approves the plan set forth in the petition, the plan shall remain in operation until revised by the same procedure.

120.02 History History: 1975 c. 138, 199; 1983 a. 27; 1987 a. 391; 1989 a. 114, 192; 2001 a. 54; 2011 a. 75.



120.05 School board officials.

120.05  School board officials.

120.05(1) (1)

120.05(1)(a)(a) The members of a school board shall be the officers of a school district.

120.05(1)(b) (b) In the case of a 3-member school board, the school district president, treasurer and clerk shall constitute the school board. At the first election of a 3-member school board, the clerk shall be elected for a one-year term, the treasurer for a 2-year term and the president for a 3-year term.

120.05(1)(c) (c) In the case of a school board with more than 3 members, the school board shall annually elect a school district president, vice president, treasurer and clerk from among its members at a school board meeting held on or within 30 days after the 4th Monday in April.

120.05(1)(d) (d) A school district officer shall be a resident of the school district in which the officer serves. A school district officer who represents an apportioned area pursuant to a plan adopted under s. 120.02 (2) shall be a resident of the apportioned area for which he or she is elected or appointed at the time the officer takes the oath of office. If a school district officer who represents an apportioned area ceases to be a resident of that area after beginning his or her term but continues to be a resident of the school district, the officer may continue to serve for the balance of the term for which he or she was elected or appointed.

120.05(2) (2) If the territory of a common school district and a union high school district is identical, the school board of the common school district shall constitute the school board of the union high school district.

120.05(3) (3) If the school district president, vice president, treasurer or clerk of any school board is unable to discharge the duties of the office due to disability or absence, the school board may appoint a person to discharge the duties of such person until the disability or absence no longer exists. In the case of a 3-member school board the appointee shall be an elector of the school district. In the case of a larger school board the appointee for the president shall be the vice president and the appointee for the other officers shall be another school board member. The school board shall determine the compensation of such appointees. A person acting as school district clerk or school district treasurer shall have the powers of a deputy and shall take and file an official bond covering the person's acts unless the bond of such officer includes a bond for the officer's deputy. This subsection does not apply to vacancies caused by absence from the school district for a period exceeding 60 days covered by s. 17.03 (4).

120.05 History History: 1975 c. 138 s. 13; 1975 c. 199; Stats. 1975 s. 120.05; 1979 c. 173; 1985 a. 218, 304.

120.05 Annotation The offices of president of a common school district board and chairperson of a town board within the district and the offices of school board member and town clerk are probably compatible. 74 Atty. Gen. 50.



120.06 Election of school board members.

120.06  Election of school board members. In a common or union high school district:

120.06(1) (1) The school board shall be elected at the spring election.

120.06(2) (2)

120.06(2)(a)(a) Except as provided under par. (b), school board members shall be electors of the school district and shall be elected at large by a plurality vote of the electors of the school district.

120.06(2)(b) (b) School board members elected to a school board in an election under s. 117.22 (2) (bm) shall reside in the territory of the school district created by the reorganization.

120.06(3) (3) The regular terms of school board members shall be 3 years, except as otherwise provided under s. 17.26.

120.06(4) (4) School board members elected for regular or unexpired terms shall take office, provided they have taken and filed the official oath, on the 4th Monday in April.

120.06(6) (6)

120.06(6)(a)(a) In a school district which does not contain territory lying within a 2nd class city, the school board may, or in a common or union high school district the school board or annual meeting may, by resolution adopted not later than the last Tuesday in November preceding an election for members of the school board, require that nomination papers be filed by all candidates seeking election to the school board. If the school board or annual meeting has previously required the filing of nomination papers in such a school district, the body imposing the requirement may, by similar resolution adopted not later than the last Tuesday in November preceding an election for members of the school board, rescind the requirement.

120.06(6)(b) (b)

120.06(6)(b)1.1. No later than the 4th Tuesday in November prior to the spring election, the school district clerk shall publish a type A notice of the school district election under s. 10.01 (2) (a).

120.06(6)(b)2. 2. Except as authorized in this paragraph, no later than 5 p.m. on the first Tuesday in January prior to the spring election, or on the next day if Tuesday is a holiday, any qualified elector of the school district may file a sworn declaration of candidacy with the school district clerk in the form provided in s. 8.21 at the place specified in the notice. If the school district contains territory lying within a 2nd class city, or if the school board or annual meeting requires nomination papers under par. (a), any qualified elector of the school district who desires to be a candidate shall in addition file nomination papers in the form prescribed under s. 8.10 (2) and (3) with the school district clerk at the place specified in the notice.

120.06(6)(b)3. 3. If an incumbent fails to file a declaration of candidacy, and nomination papers, where required, within the time prescribed by this paragraph, all candidates for the office held by the incumbent, other than the incumbent, may file a declaration of candidacy and nomination papers, where required, no later than 72 hours after the latest time prescribed in this paragraph. No extension of the time for filing a declaration of candidacy or nomination papers applies if the incumbent files written notification with the school district clerk, no later than 5 p.m. on the 2nd Friday preceding the latest time prescribed in this paragraph for filing declarations of candidacy, that the incumbent is not a candidate for reelection to his or her office, and the incumbent does not file a declaration of candidacy for that office within the time prescribed in this paragraph.

120.06(6)(b)4. 4. In the case of a 3-member school board, the qualified elector shall state in his or her declaration of candidacy and on the face of his or her nomination papers, if any, the office for which the elector is a candidate. In the case of an apportioned or numbered school board, the qualified elector shall state in his or her declaration of candidacy and on the face of his or her nomination papers, if any, the apportioned area or numbered seat for which the elector is a candidate.

120.06(6)(b)5. 5. If a candidate has not filed a registration statement under s. 11.05 by the time he or she files a declaration of candidacy, the candidate shall file the statement with the declaration. A candidate shall file an amended declaration under oath with the school district clerk in the event of a change in any information provided in the declaration as provided in s. 8.21.

120.06(7) (7)

120.06(7)(a)(a) No later than 5 p.m. on the 2nd Tuesday in January, the school district clerk shall verify the declarations of candidacy and certify the names of candidates who have filed valid nomination papers, where required, and who qualify for office. In making verifications or certifications, the school district clerk shall designate the form of each candidate's name to appear on the ballot in the manner prescribed in s. 7.08 (2) (a). Once filed, a declaration of candidacy or nomination papers may not be withdrawn.

120.06(7)(b) (b) The school board shall require a primary election if there are more than 2 candidates for any seat on a 3-member board or more than twice as many candidates as there are members to be elected to an unnumbered school board of more than 3 members. In school districts in which a plan of apportionment of school board members under s. 120.02 (2) or a plan for election of school board members to numbered seats has been adopted, the school board shall require a primary election for particular apportioned areas for which there are more than twice as many candidates as there are members to be elected and for any numbered seat for which there are more than 2 candidates. When there is a primary election it shall be held in conjunction with the spring primary.

120.06(8) (8) The school district clerk shall do all of the following:

120.06(8)(a) (a) Notify the municipal clerk of each municipality lying wholly or partially within the school district of the primary election if one is to be held and of the spring election and furnish those municipal clerks with a copy of the notice of the school board election.

120.06(8)(b) (b) Determine for the primary, if any, and again for the spring election the order in which the names of candidates shall appear on the ballot by supervising the drawing of lots not later than the 2nd Tuesday in January, or the next day if the first Tuesday is a holiday, and the 2nd day following the completion of the canvass of the primary election, if any.

120.06(8)(c) (c) Cause to be given a class 1 notice, in accordance with ch. 985, on the Monday before the primary election, if one is to be held, and on the Monday before the spring election. If publication is made in a newspaper which does not publish on Monday, publication shall be made on the closest preceding day on which the newspaper publishes. If the school district clerk determines that due to the method of delivering newspapers in the school district more effective notice will be provided by publication at an earlier date, the school district clerk may publish the notice not earlier than 3 days before the primary or election. The notice shall contain the following information:

120.06(8)(c)1. 1. The date of the election.

120.06(8)(c)2. 2. The names of all candidates in the order in which they are listed on the ballot.

120.06(8)(c)3. 3. The location and open hours of polling places and a designation of which persons should vote at each polling place.

120.06(8)(c)4. 4. A facsimile ballot and the relevant portions of the voting instructions under s. 10.02 (3).

120.06(8)(d) (d) Where paper ballots are utilized at a spring primary or election, provide the municipal clerk an adequate supply of ballots for the primary or election at least 22 days before the primary or election.

120.06(8)(e) (e) Receive all ballots after they have been counted, reported and secured.

120.06(8)(f) (f) After the spring primary, if any, after the spring election, and after any special primary, election or referendum, assure that the returns are canvassed as provided in sub. (14) and s. 7.53 (3).

120.06(8)(g) (g) Retain and supervise the destruction of election materials from the primary, if any, and the spring election pursuant to s. 7.23 insofar as applicable.

120.06(8)(h) (h) Whenever a recount of a primary or other election is required, assure that the recount is conducted by the municipal and school district boards of canvassers pursuant to s. 9.01.

120.06(9) (9)

120.06(9)(a)(a) The primary and spring elections for school board members shall be conducted by the election officials for state and municipal elections. In a school board election held in conjunction with a state, county, municipal or judicial election, the polling places for the state, county, municipal or judicial election shall be the polling places for the school board election and the municipal election hours shall apply. If no state, county, municipal or judicial election is held on the day of the school board election, the school board may select the polling places to be used. The election costs shall be charged as provided in ss. 5.68 and 7.03.

120.06(9)(b) (b) The school board may not select a polling place to be closed under par. (a) if:

120.06(9)(b)1. 1. Ten percent or more of the electors voting in the last school board election voted at the polling place; or

120.06(9)(b)2. 2. The polling place is located in a municipality which is located entirely within the school district.

120.06(9)(c) (c) The school board shall post a notice on the door of any polling place not selected indicating all polling places selected and open for voting.

120.06(10) (10) Within 8 days after the election or appointment of any person to the school board, the school district clerk shall notify the person of his or her election or appointment. Notice of election shall be provided in the manner prescribed in s. 7.53 (3) (a). On or prior to the day provided for taking office, a school board member shall take and file the official oath.

120.06(11) (11) The absentee ballot provisions of ss. 6.84 to 6.89 apply to elections under this section. Voting machines or an electronic voting system shall be used in any city, village or town lying wholly or partially within a school district conducting an election under this section if the machines or system are required under s. 5.40.

120.06(12) (12) An election in accordance with s. 17.26 to fill an unexpired term on a school board shall be held in the same manner as a regular school board election is held. In the case of a school board of more than 3 members, elections to fill unexpired terms shall be held simultaneously with the elections for regular terms, the regular terms to be filled by the appropriate number of candidates receiving the highest number of votes and the unexpired terms to be filled by the appropriate number of candidates receiving the next highest number of votes.

120.06(13) (13) A person attempting to vote at an election of school board members may be challenged as provided in s. 6.92, 6.925 or 120.08 (3).

120.06(14) (14) The school district clerk shall receive the returns of each school district election, as compiled by the inspectors at each polling place of each municipality in which the school district is contained, from the municipal clerk of that municipality. The school district shall then canvass and determine the results of the election.

120.06(15) (15) Unless otherwise provided by this chapter, s. 117.22, or other applicable law, the elections for school board members shall be guided by the municipal election laws.

120.06 History History: 1973 c. 340; 1975 c. 138, 199; 1977 c. 340; 1979 c. 32, 260; 1981 c. 47; 1983 a. 484; 1985 a. 225 s. 100; 1985 a. 304 ss. 150 to 153, 156; 1985 a. 332; 1987 a. 391; 1989 a. 114, 192; 1991 a. 62; 1993 a. 266; 1995 a. 16 s. 2; 1997 a. 286; 1999 a. 83, 182; 2001 a. 38; 2003 a. 265; 2005 a. 333.



120.08 School district meetings.

120.08  School district meetings. Every elector of a common or union high school district is eligible to vote at an annual or special meeting of the school district.

120.08(1) (1) Annual meeting.

120.08(1)(a)(a) Common school districts shall hold an annual meeting on the 4th Monday in July at 8 p.m. and union high school districts shall hold an annual meeting on the 3rd Monday in July at 8 p.m. unless the electors at one annual meeting determine to thereafter hold the annual meeting on a different date or hour, or authorize the school board to establish a different date or hour. No annual meeting may be held before May 15 or after October 31. The first school district meeting in a common or union high school district created under s. 117.08, 117.09, or 117.27 shall be considered an annual meeting.

120.08(1)(b) (b) The place of the annual meeting shall be in a schoolhouse in the school district. If a schoolhouse which will accommodate the electors is not available, the place of the annual meeting shall be the nearest available place designated by the school board.

120.08(1)(c) (c) The school district clerk shall publish a class 2 notice, under ch. 985, of the time and place of the annual meeting, the last insertion to be not more than 8 days nor less than one day before the annual meeting. The school district clerk shall give like notice for any adjourned meeting, if the adjournment is for more than 30 days. No annual meeting shall be deemed illegal for want of notice.

120.08(2) (2) Special meeting.

120.08(2)(a)(a) Upon petition filed with the school district clerk signed by 3% of the electors residing in the school district or 100 electors, whichever is fewer, or upon the motion of the school board in a common or union high school district, a special meeting shall be called by the school district clerk or, in his or her absence, by the school district president or school district treasurer. If the petition includes a subject beyond the power of the special meeting to transact, the school district clerk shall reject such subject and so notify each elector signing the petition.

120.08(2)(b) (b) Notice of a special meeting shall be published as a class 2 notice, under ch. 985. The last insertion shall be not more than 8 days nor less than one day before the day of the special meeting. If no hour for the special meeting is fixed in the notice, it shall be held at 8 p.m.

120.08(2)(c) (c) A special meeting has the powers of the annual meeting. No more than 2 special meetings may be held between annual meetings to consider or act upon the same subject, except that in counties having a population of 500,000 or more no more than 4 such meetings may be held. No tax may be voted at a special meeting, unless notice thereof is included in the notice under par. (b). The amount of the tax proposed to be voted shall be set forth in the notice. The special meeting may vote a tax of a lesser amount than stated in the notice, but not a greater amount.

120.08(3) (3) Challenge. If a person attempting to vote at an annual or special meeting is challenged, the chairperson of the meeting shall state to the person challenged the qualifications necessary to vote at the meeting. If such person declares that he or she is eligible to vote and if such challenge is not withdrawn, the chairperson shall administer the following oath or affirmation to him or her: "You do solemnly swear (or affirm) that you are an actual resident of this school district and that you are qualified, according to law, to vote at this meeting". A person taking such oath or affirmation shall be permitted to vote, but if that person refuses to take such oath or affirmation that person may not vote.

120.08 History History: 1979 c. 164, 301; 1989 a. 114; 1993 a. 184; 1997 a. 87; 2001 a. 16.



120.09 Consideration of special subject.

120.09  Consideration of special subject. If in a common or union high school district at least 60 days prior to the annual meeting a petition is filed with the school district clerk signed by 100 electors requesting that the annual meeting consider a special subject or item of business which is a proper subject or item for consideration at the annual meeting, the school district clerk shall incorporate a statement of the subject or item in the notice of the annual meeting. The school district clerk shall prepare the proper ballot to permit voting on the subject or item at the annual meeting. If the petition includes a subject beyond the power of the annual meeting, the school district clerk shall reject that part of the petition which contains such subject and notify the proper person within 20 days of the school district clerk's receipt of the petition. The petition shall designate a person or a representative of an organization to be notified in case of its rejection.

120.09 History History: 1975 c. 138, 199.



120.10 Powers of annual meeting.

120.10  Powers of annual meeting. The annual meeting of a common or union high school district may:

120.10(1) (1) Chairperson and clerk. Elect a chairperson and, in the absence of the school district clerk, elect a person to act as the clerk of the meeting.

120.10(2) (2) Adjournment. Adjourn from time to time.

120.10(3) (3) Salaries of school board members. Vote annual salaries for school board members or an amount for each school board meeting the member actually attends.

120.10(4) (4) Reimbursement of school board members. Authorize the payment of actual and necessary expenses of a school board member when traveling in the performance of duties and the reimbursement of a school board member for actual loss of earnings when duties require the school board member to be absent from regular employment.

120.10(5) (5) Building sites. Designate sites for school district buildings and provide for the erection of suitable buildings or for the lease of suitable buildings for a period not exceeding 20 years with annual rentals fixed by the lease.

120.10(5m) (5m) Real estate. Authorize the school board to acquire, by purchase or condemnation under ch. 32, real estate and structures and facilities appurtenant to such real estate necessary for school district purposes.

120.10(6) (6) Tax for sites, buildings and maintenance. Vote a tax to purchase or lease suitable sites for school buildings, to build, rent, lease or purchase and furnish, equip and maintain school district buildings. The tax may be spread over as many years as are required to pay any obligations approved or authorized at the annual meeting including rental payments due in future years under an authorized lease.

120.10(7) (7) Tax for transportation vehicles. Vote a tax to purchase, operate and maintain transportation vehicles and to purchase liability insurance for such vehicles, and to finance contracts for the use and services of such vehicles.

120.10(8) (8) Tax for operation. Vote a tax for the operation of the schools of the school district.

120.10(9) (9) Tax for debts. Vote a tax necessary to discharge any debts or liabilities of the school district.

120.10(10) (10) School debt service fund. Vote a tax to create a fund for the purpose of paying all current bonded indebtedness for capital expenditures. All money raised through taxation or otherwise collected pursuant to this subsection shall be deposited by the school district treasurer in a segregated fund. Such money shall not be used for any other purpose, except as provided by s. 67.11 (1), or be transferred to any other fund except by authorization by a two-thirds majority vote of the total number of electors of the school district.

120.10(10m) (10m) School capital expansion fund. Vote a tax to create a fund for the purpose of financing all current and future capital expenditures related to buildings and sites. All money raised through taxation or otherwise collected pursuant to this subsection shall be deposited by the school district treasurer in a segregated fund. Such money shall not be used for any other purpose or be transferred to any other fund except by authorization by a majority vote of the electors present at a subsequent annual meeting and only if notice that the issue would be on the agenda was included in the notice of the subsequent annual meeting under s. 120.08 (1) (c).

120.10(11) (11) Tax for recreation authority. Vote a tax for the purposes specified in s. 66.0123.

120.10(12) (12) Sale of property. Authorize the sale of any property belonging to and not needed by the school district. If a school site or other lands are to be abandoned which were acquired or are held upon condition that they revert to the prior owner when no longer used for school purposes, the school board shall sell any school buildings thereon or move them to another site within 8 months after the school buildings cease to be used for school purposes or the site ceases to be maintained as a school district playground or park.

120.10(14) (14) Legal proceedings. Direct and provide for the prosecution or defense of any action or proceedings in which the school district is interested.

120.10(15) (15) Textbooks. Authorize the school board to furnish textbooks under conditions prescribed by the annual meeting or by the school board. The authorization shall continue in effect until revoked by a subsequent annual meeting.

120.10(16) (16) School lunches. Direct the school board to furnish school lunches to the pupils of the school district and appropriate funds for that purpose.

120.10(19) (19) Consolidation of high schools. In a union high school district, vote to consolidate schools or to discontinue a school where more than one high school is operated by the school district.

120.10 History History: 1975 c. 39, 115, 199; 1977 c. 206; 1979 c. 301; 1981 c. 20; 1983 a. 207, 339; 1985 a. 29, 218; 1993 a. 184; 1999 a. 150 s. 672.

120.10 Annotation An action may be instituted and maintained by the school district board without specific approval of the district when management, control, and conservation of school district property requires speedy application for process. Chilton Joint School Dist. No. 1 v. City of Chilton, 78 Wis. 2d 52, 253 N.W.2d 879 (1977).

120.10 Annotation The power to convert an elementary school to another educational use is not granted by subs. (5) or (12). The school board has this power under s. 120.13 (1). Waldeck v. Goedken, 84 Wis. 2d 408, 267 N.W.2d 362 (1978).

120.10 Annotation Sub. (10) authorizes levying a tax for the purposes of current or future capital expenditures even without corresponding, existing bonded indebtedness. Barth v. Monroe Board of Education, 108 Wis. 2d 511, 322 N.W.2d 694 (Ct. App. 1982).

120.10 Annotation Nothing in sub. (6) limits a district from paying a building lease from a general fund raised by the levy of taxes under sub. (8) for school operations. Deick v. Unified School District of Antigo, 165 Wis. 2d 458, 477 N.W.2d 613 (1991).

120.10 Annotation A common school district's authority under sub. (12) to lease surplus property is discussed. 67 Atty. Gen. 332.



120.11 School board meetings and reports.

120.11  School board meetings and reports.

120.11(1) (1) The school board in a common or union high school district shall hold a regular meeting at least once each month at a time and place determined by the school board and may hold special school board meetings under sub. (2). A majority of the school board members constitute a quorum at a regular or special school board meeting. The school district president shall preside at school board meetings. In the president's absence, the school district vice president shall preside or, in the case of a 3-member board, the school board may select another school board member to preside. The school district clerk shall record the minutes of school board meetings and, in his or her absence, the school board may select another school board member to act as the clerk of the meeting.

120.11(2) (2) A special school board meeting shall be held upon the written request of any school board member. The request shall be filed with the school district clerk or, in the clerk's absence, the school district president who shall notify in writing each school board member of the time and place of the special school board meeting at least 24 hours before the meeting. The notice shall be delivered to each school board member personally or shall be left at the usual place of abode of the school board member or shall be mailed by 1st class mail to the usual place of abode of the school board member so as to arrive at least 24 hours before the special school board meeting. A special school board meeting may be held without prior notice, if all school board members are present and consent, or if every school board member consents in writing even though he or she does not attend.

120.11(3) (3) Before the annual meeting, the school board shall meet to examine the accounts of the school district treasurer and to prepare a full, itemized written report which shall be presented and read at the annual meeting. The report shall state all receipts and expenditures of the school district since the last annual meeting, the current cash balance of the school district, the amount of the deficit and the bills payable of the school district, the amount necessary to be raised by taxation for the support of the schools of the school district for the ensuing year and the amount required to pay the interest and principal of any debt due during the ensuing year. The report also shall include the budget summary required under s. 65.90. If a school board has established a trust described in s. 66.0603 (1m) (b) 3., the report shall also state the amount in the trust, the investment return earned by the trust since the last annual meeting, the total of disbursements made from the trust since the last annual meeting, and the name of the investment manager if investment authority has been delegated under s. 66.0603 (3) (b). The school district clerk shall copy the report, with the action taken thereon, and all other proceedings of the annual meeting in full in the school district record book.

120.11(4) (4) The proceedings of a school board meeting shall be published within 45 days after the meeting as a class 1 notice, under ch. 985, in a newspaper published in the school district, if any, or publicized by school district-wide distribution prepared and directed by the school board and paid out of school funds. If there is no newspaper published in the school district, the proceedings shall be posted or published as the school board directs. For the purpose of publication, the proceedings shall include the substance of every official action taken by the school board at the meeting and a statement of receipts and expenditures in the aggregate. The school board shall make a detailed record of all receipts and expenditures available to the public for inspection at each school board meeting and upon request.

120.11 History History: 1979 c. 141, 173; 1983 a. 27, 339; 2005 a. 99.



120.115 Report on debt service.

120.115  Report on debt service.

120.115(1) (1)

120.115(1)(a)(a) Within 10 days after adopting a resolution that authorizes the school board to incur debt or that authorizes the common council of a 1st class city to incur debt on behalf of the school district operating under ch. 119, the school board shall notify the department of the scheduled date of the referendum and submit a copy of the resolution to the department.

120.115(1)(b) (b) Within 10 days after holding a referendum that would authorize the school district to incur debt or that would authorize the common council of a 1st class city to incur debt on behalf of the school district operating under ch. 119, the school board shall notify the department of the approval or rejection of the referendum.

120.115(2) (2)

120.115(2)(a)(a) Within 10 days after adopting or revising a schedule for the payment of debt service, the school board shall submit the schedule to the department.

120.115(2)(b) (b) Within 10 days after adopting or revising a schedule for the payment of debt service on debt issued on behalf of the school district operating under ch. 119, the common council of a 1st class city shall submit the schedule to the department.

120.115(3) (3) Monthly, the department shall submit to the department of administration and the legislative fiscal bureau a report that aggregates all debt service payment schedules submitted under sub. (2).

120.115 History History: 1997 a. 27, 237.



120.12 School board duties.

120.12  School board duties. The school board of a common or union high school district shall:

120.12(1) (1) Management of school district. Subject to the authority vested in the annual meeting and to the authority and possession specifically given to other school district officers, have the possession, care, control and management of the property and affairs of the school district, except for property of the school district used for public library purposes under s. 43.52.

120.12(2) (2) General supervision. Visit and examine the schools of the school district, advise the school teachers and administrative staff regarding the instruction, government and progress of the pupils and exercise general supervision over such schools.

120.12(2m) (2m) Educator effectiveness.

120.12(2m)(a)(a) Beginning in the 2014-15 school year, evaluate the effectiveness of each teacher and principal employed by the school district using either the system established under s. 115.415 (2) or the equivalency process established by rule under s. 115.415 (3).

120.12(2m)(b) (b) Ensure that the results of evaluations conducted under this subsection are not subject to public inspection, copying, or disclosure under s. 19.35.

120.12(3) (3) Tax for operation and maintenance.

120.12(3)(a)(a) Annually on or before November 1, determine the amount necessary to be raised to operate and maintain the schools of the school district and public library facilities operated by the school district under s. 43.52, if the annual meeting has not voted a tax sufficient for such purposes for the school year. Annually on or before November 10, the school district clerk shall certify the appropriate amount so determined to each appropriate municipal clerk who shall assess the amount certified and enter it on the tax rolls as other school district taxes are assessed and entered.

120.12(3)(b) (b) If a tax sufficient to operate and maintain the schools of a school district for the ensuing school year has not been determined, certified and levied prior to the effective date of school district reorganization under ch. 117 affecting any territory of the school district, the school board of the affected school district shall determine, on or before the November 1 following the effective date of the reorganization, the amount of deficiency in operation and maintenance funds on the effective date of the reorganization which should have been paid by the property in the affected school district if the tax had been determined, certified and assessed prior to the effective date of the reorganization. On or before November 10, the school district clerk shall certify the appropriate amount to each appropriate municipal clerk who shall assess, enter and collect the amount as a special tax on the property. This paragraph does not affect the apportionment of assets and liabilities under s. 66.0235.

120.12(3)(c) (c) If on or before November 1 the school board determines that the annual meeting has voted a tax greater than that needed to operate the schools of the school district for the school year, the school board may lower the tax voted by the annual meeting. On or before November 10, the school district clerk shall certify the appropriate amount so determined to each appropriate municipal clerk who shall assess the amount certified to him or her and enter it on the tax rolls in lieu of the amount previously reported.

120.12(3)(d) (d) If on or before November 1 the school board determines that the annual meeting has voted a tax that would violate the limit under subch. VII of ch. 121, the school board shall lower the tax to bring it into compliance with that limit.

120.12(4) (4) Tax for debt retirement. On or before November 1, determine the amount necessary to meet any irrepealable tax obligations or other financial commitments of the school district not otherwise provided for. The school district clerk shall certify the amount apportioned to each appropriate municipal clerk who shall include the amount certified and enter it on the tax rolls as other school district taxes are assessed and entered.

120.12(4m) (4m) Calculation of total base wages increase for collective bargaining. If collectively bargaining with employees of the school district, determine the maximum total base wages expenditure that is subject to collective bargaining under s. 111.70 (4) (mb) 2., calculating the consumer price index change using the method the department of revenue uses under s. 73.03 (68).

120.12(5) (5) Repair of school buildings. Keep the school buildings and grounds in good repair, suitably equipped and in safe and sanitary condition at all times. The school board shall establish an annual building maintenance schedule.

120.12(6) (6) Insurance on school property. Keep the school buildings, equipment and other property amply insured. If there are no funds in the school district treasury sufficient to pay the premium, the school board may execute a note for that purpose.

120.12(7) (7) Depository. Designate one or more public depositories in which the money belonging to the school district shall be deposited and specify whether the moneys shall be maintained in time deposits subject to the limitations of s. 66.0603 (1m), demand deposits or savings deposits. When the money is so deposited in the name of the school district, the school district treasurer and bondsmen are not liable for any loss as defined in s. 34.01 (2). The interest on such deposits shall be paid into the school district treasury.

120.12(9) (9) Discussion of public questions. Upon the written application of one-half of the electors of the school district, allow the use of the school buildings or grounds for the free discussion of public questions so far as such use does not interfere, in the opinion of the school board, with the prime purpose of the school buildings or grounds.

120.12(11) (11) Indigent children. Provide books and school supplies for indigent children residing in the school district.

120.12(12) (12) Sanitary facilities. Provide and maintain enough suitable and separate toilets and other sanitary facilities for both sexes at each school.

120.12(14) (14) Course of study. Determine the school course of study.

120.12(15) (15) School hours. Establish rules scheduling the hours of a normal school day. The school board may differentiate between the various elementary and high school grades in scheduling the school day. The equivalent of 180 such days, as defined in s. 115.01 (10), shall be held during the school term.

120.12(16) (16) Immunization of children.

120.12(16)(a)(a) In cooperation with local health departments, as defined in s. 250.01 (4), develop and implement a plan to encourage compliance with par. (b) and s. 252.04 (2) and submit the plan to the department of health services by September 1, 1991, and annually thereafter.

120.12(16)(b) (b) Require each student to present evidence of completed basic and recall (booster) series immunizations unless the student, if an adult, or the parent, guardian or legal custodian of a minor student submits a written waiver to the school board under s. 252.04 (3).

120.12(17) (17) University of Wisconsin System tuition. Pay the tuition of any pupil enrolled in the school district and attending an institution within the University of Wisconsin System if the pupil is not participating in the program under s. 118.55, the course the pupil is attending at the university is not offered in the school district and the pupil will receive high school credit for the course.

120.12(18) (18) Continuity of educational programming. Coordinate and provide for continuity of educational programming for pupils receiving educational services as the result of a court order under s. 48.345 (12) or 938.34 (7d), including but not limited to providing a report to the court assigned to exercise jurisdiction under chs. 48 and 938 and the agency which is required to submit an educational plan for a child under s. 48.33 or 938.33 (1) (e). The report shall describe the child's educational status and make recommendations regarding educational programming for the child. The report shall be in writing, except that if the educational plan under s. 938.33 (1) (e) is presented orally at the dispositional hearing the report may be presented orally to the court assigned to exercise jurisdiction under chs. 48 and 938 and the agency at the dispositional hearing. If written, the report shall be provided to the court assigned to exercise jurisdiction under chs. 48 and 938 and the agency at least 3 days before the date of the child's dispositional hearing.

120.12(19) (19) Initiative to provide coordinated services. If the county board of supervisors establishes an initiative to provide coordinated services under s. 59.53 (7), participate in the initiative and may enter into written interagency agreements or contracts under the initiative.

120.12(20) (20) Prohibition of tobacco. Prohibit the use of all tobacco products on premises owned or rented by, or under the control of, a school board, except that the school board may allow the use of tobacco products on premises owned by the school district and rented to another person for noneducational purposes.

120.12(21) (21) Consideration of effects on historic properties.

120.12(21)(a)(a) In the earliest stage of planning any action related to the following, determine if its proposed action will affect any historic property that is a listed property, as defined under s. 44.31 (4), or that is on the list of locally designated historic places under s. 44.45:

120.12(21)(a)1. 1. Long-range planning for facilities development.

120.12(21)(a)2. 2. Razing any historic property that it owns.

120.12(21)(b) (b) Notify the state historic preservation officer of any proposed action that the school board determines under par. (a) would affect any historic property.

120.12(22) (22) Advanced placement examinations. Using federal, state, local, or private funds, pay the costs of advanced placement examinations taken by pupils enrolled in the school district who are eligible for free or reduced-price lunches in the federal school lunch program under 42 USC 1758.

120.12(23) (23) Pupil participation in school activities. Adopt a policy on access to extracurricular and recreational school programs and activities that encourages full participation by all elementary grade pupils in these programs and activities. This subsection does not apply to the school board of a union high school district.

120.12(24) (24) Health care benefits. Prior to the selection of any group health care benefits provider for school district employees, as defined in s. 111.70 (1) (ne), solicit sealed bids for the provision of such benefits.

120.12(25) (25) Early admission to kindergarten and first grade. Prescribe procedures, conditions and standards for early admission to kindergarten and first grade.

120.12(27) (27) School closings and reopenings.

120.12(27)(a)(a) Within 24 hours of a school being closed for a reason specified in s. 115.01 (10) (a) 2. or 3. or by the department of health services under s. 252.02 (3), notify the department. The notice shall include the reason for the closure.

120.12(27)(b) (b) Within 24 hours of reopening a school that was closed for a reason specified in s. 115.01 (10) (a) 2. or 3. or by the department of health services under s. 252.02 (3), notify the department that the school has reopened. In the notice, the school board shall include the number of days the school was closed.

120.12 History History: 1973 c. 61, 90; 1975 c. 180, 421; 1977 c. 206, 418; 1979 c. 301, 318, 334; 1983 a. 189 s. 329 (21); 1985 a. 29, 218, 225; 1987 a. 285; 1989 a. 31, 114, 209, 264, 359; 1991 a. 39, 269; 1993 a. 16, 27, 437; 1995 a. 27 ss. 4022r, 4023m, 9126 (19), 9145 (1); 1995 a. 77, 201; 1997 a. 27, 160, 237, 240; 1999 a. 9; 1999 a. 150 s. 672; 2001 a. 30; 2005 a. 220; 2007 a. 20 s. 9121 (6) (a); 2007 a. 40; 2009 a. 28, 305, 309, 334; 2011 a. 10, 105, 166.

120.12 Annotation Nothing in ch. 62 or 120 precludes a school board from qualifying as a proper "claimant" against a city under s. 62.25. Chilton Joint School District No. 1 v. City of Chilton, 78 Wis. 2d 52, 253 N.W.2d 879 (1977).

120.12 Annotation Section 66.185 [now s. 66.0137] does not prohibit providing health insurance benefits to persons not listed in the statute if authority is granted by other statutes. Sections 120.12, 120.13, and 120.44, broadly construed as required by s. 118.001, grant broad powers, including that of providing insurance to persons not listed in this section. Pritchard v. Madison Metropolitan School District, 2001 WI App 62, 242 Wis. 2d 301, 625 N.W.2d 613, 00-0848.

120.12 Annotation The duties and powers under ss. 118.001, 120.12 (14), and 120.13 extend to individual teachers as employees of the school board. It would be absurd to require teachers to obtain special permission from the school board with respect to every detail of their teaching. Summer homework, particularly for an honors class for which students receive additional credit, fits comfortably within the range of what is reasonable and is not unconstitutional. Larson v. Burmaster, 2006 WI App 142, 295 Wis. 2d 333, 720 N.W.2d 134, 05-1433.

120.12 Annotation Sub. (18) requires a school board to cooperate with the juvenile court and the agency designated by the court to prepare an educational plan under s. 938.33 (1) (e) for a pupil or former pupil who is subject to a dispositional order under s. 938.34 or 938.355 and to coordinate and provide for continuity of educational programming for pupils receiving educational services as the result of a court order under s. 938.34 (7d). Sub. (18) does not require a school board or a school district to provide alternative educational resources to a juvenile who has been expelled from school under s. 120.13 (1) (c) 1. Madison Metropolitan School District v. Circuit Court for Dane County, 2011 WI 72, 333 Wis. 2d 95, 800 N.W.2d 442, 09-2845.

120.12 Annotation Under sub. (3), the school board of common or union high school district has ultimate authority to determine the tax levy for operation and maintenance of the schools in the district. 79 Atty. Gen. 46.

120.12 Annotation School boards have authority to enforce policies that mandate the manner, conditions, and content of police interviews with students on school premises during school hours. 81 Atty. Gen. 126.

120.12 Annotation Individual school board members are not liable for a failure to supervise district employees. Callaway v. Hafeman, 628 F. Supp. 1478 (1985).



120.125 Before- and after-school child care.

120.125  Before- and after-school child care.

120.125(1) (1) In this section, "before- and after-school child care program" means a program that provides child care services before school, after school, or both before and after school.

120.125(2) (2)

120.125(2)(a)(a) A school board shall permit a child care provider who has submitted a request which meets all of the requirements under sub. (3) to administer a before- and after-school child care program in any elementary school within the school district unless:

120.125(2)(a)1. 1. There is a limitation of reasonably available space within the elementary school;

120.125(2)(a)2. 2. The school board has previously accepted a request which was submitted under this subsection;

120.125(2)(a)3. 3. Before- and after-school child care programs exist in the elementary school;

120.125(2)(a)4. 4. The school board intends to provide before- and after-school child care services in the elementary school;

120.125(2)(a)5. 5. The requirements under sub. (3) have not been met; or

120.125(2)(a)6. 6. Paragraph (b) applies.

120.125(2)(b) (b) The school board may deny a request under par. (a) 6. if the school board intends to solicit child care providers to submit requests to provide before- and after-school child care programs in the elementary school for which a request under par. (a) was submitted. If a school board denies a request under this paragraph, the request submitted under par. (a) shall be considered along with requests that are submitted as a result of the school board solicitation.

120.125(2)(c) (c) If a school board denies a request under par. (a) or (b), the school board shall specify the reasons for denial, in writing, to the child care provider within 60 days after the date on which the request is received.

120.125(3) (3)

120.125(3)(a)(a) A request submitted to a school board under sub. (2) shall be in writing, shall name the elementary school in which the before- and after-school child care program is to be provided, and shall specify the amount of space needed, the number and ages of the pupils to be served, and the time the provider intends to operate the program. The request shall also contain all of the following assurances:

120.125(3)(a)1. 1. That the child care provider will be responsible for all actual incremental costs incurred by the school as a result of permitting the child care provider to provide a before- and after-school child care program in the school building.

120.125(3)(a)2. 2. That the child care provider will be liable to the school district for any damage to property in the operation of the before- and after-school child care program, that the child care provider shall hold the school district harmless from any liability, claim, or damages caused by the acts or omissions of the child care provider, and that the child care provider will acquire adequate insurance coverage, as determined by the school district.

120.125(3)(a)3. 3. That the child care provider will not provide religious instruction or permit religious practices to be conducted during the before- and after-school child care program.

120.125(3)(b) (b) A school board shall conditionally grant a request submitted by a child care provider if all the requirements under par. (a) are met and sub. (2) (a) 1. to 6. and (b) does not apply.

120.125(4) (4) If a request under sub. (3) is conditionally accepted by the school board, the school board shall enter into a written agreement with the child care provider that specifies the hours during the day in which the child care provider is to occupy the school premises and the rooms, facilities, or equipment that are to be used by the child care provider. The agreement shall also provide all of the following:

120.125(4)(a) (a) Except as provided under s. 121.545 (2), that the school board is not responsible for providing transportation to or from the before- and after-school child care program.

120.125(4)(b) (b) That nothing in the agreement would prohibit the school board from permitting other child care providers to provide child care services to pupils in the same building during the same time and that nothing in the agreement would prohibit the school district from providing before- and after-school child care programs in the same building and during the same time in which the child care provider provides before- and after-school child care programs.

120.125(4)(c) (c) That the agreement may be terminated by the school board at the end of a school year if the school board intends to provide child care for the pupils in the elementary school or intends to solicit other child care providers to provide services during the following school year.

120.125(4)(d) (d) That the school board may review and terminate the agreement at any time, with 30 days' prior written notice to the child care provider, if any of the conditions in the agreement are violated by the child care provider.

120.125(4)(e) (e) That the child care provider shall be responsible for all actual costs incurred by the school district as a result of the agreement, the costs of which shall be paid to the school district at times specified by the school board in the agreement.

120.125(4)(f) (f) That the child care provider shall be liable to the school district for any damage to property in the operation of the before- and after-school child care program, that the child care provider shall hold the school district harmless from any liability, claim, or damages caused by the acts or omissions of the child care provider, and that the child care provider shall acquire adequate insurance, as determined by the school district, to be in effect beginning the first day on which the child care provider provides the before- and after-school child care program.

120.125(4)(g) (g) That the child care provider shall not provide religious instruction or permit religious practices to be conducted during the before- and after-school child care program.

120.125(4)(h) (h) That the child care provider shall meet the standards for licensed child care centers established by the department of children and families.

120.125 History History: 1987 a. 386; 1991 a. 39; 1995 a. 27 s. 9126 (19); 2007 a. 20; 2009 a. 185.



120.13 School board powers.

120.13  School board powers. The school board of a common or union high school district may do all things reasonable to promote the cause of education, including establishing, providing and improving school district programs, functions and activities for the benefit of pupils, and including all of the following:

120.13(1) (1) School government rules; suspension; expulsion.

120.13(1)(a)(a) Make rules for the organization, gradation and government of the schools of the school district, including rules pertaining to conduct and dress of pupils in order to maintain good decorum and a favorable academic atmosphere, which shall take effect when approved by a majority of the school board and filed with the school district clerk. Subject to 20 USC 1415 (k), the school board shall adopt a code to govern pupils' classroom conduct beginning in the 1999-2000 school year. The code shall be developed in consultation with a committee of school district residents that consists of parents, pupils, members of the school board, school administrators, teachers, pupil services professionals and other residents of the school district who are appointed to the committee by the school board. The code of classroom conduct may provide different standards of conduct for different schools and may provide additional placement options under s. 118.164 (3). The code shall include all of the following:

120.13(1)(a)1. 1. A specification of what constitutes dangerous, disruptive or unruly behavior or behavior that interferes with the ability of the teacher to teach effectively under s. 118.164 (2).

120.13(1)(a)2. 2. Any grounds in addition to those under subd. 1. for the removal of a pupil from the class under s. 118.164 (2).

120.13(1)(a)3. 3. The procedures for determining the appropriate educational placement of a pupil who has been removed from the class and assigned a placement by the school principal or his or her designee under s. 118.164.

120.13(1)(a)4. 4. A procedure for notifying the parent or guardian of a minor pupil who has been removed from the class under s. 118.164 (2).

120.13(1)(b) (b)

120.13(1)(b)1.1. In addition to rule-making authority granted school boards under par. (a), the school district administrator, or any principal or teacher designated by the school district administrator, may make rules with the consent of the school board.

120.13(1)(b)2. 2. The school district administrator or any principal or teacher designated by the school district administrator may suspend a pupil for not more than 5 school days or, if a notice of expulsion hearing has been sent under par. (c) 4. or (e) 4. or s. 119.25 (2) (c), for not more than a total of 15 consecutive school days for any of the following reasons:

120.13(1)(b)2.a. a. Noncompliance with rules adopted under subd. 1. or school board rules.

120.13(1)(b)2.b. b. Knowingly conveying any threat or false information concerning an attempt or alleged attempt being made or to be made to destroy any school property by means of explosives.

120.13(1)(b)2.c. c. Conduct by the pupil while at school or while under the supervision of a school authority that endangers the property, health or safety of others.

120.13(1)(b)2.d. d. Conduct while not at school or while not under the supervision of a school authority that endangers the property, health or safety of others at school or under the supervision of a school authority or endangers the property, health or safety of any employee or school board member of the school district in which the pupil is enrolled.

120.13(1)(b)2m. 2m. In subdivision 2. c. and d., conduct that endangers a person or property includes making a threat to the health or safety of a person or making a threat to damage property.

120.13(1)(b)3. 3. Prior to any suspension, the pupil shall be advised of the reason for the proposed suspension. The pupil may be suspended if it is determined that the pupil is guilty of noncompliance with a school board rule or a rule adopted under subd. 1., or of the conduct charged, and that the pupil's suspension is reasonably justified. The parent or guardian of a suspended minor pupil shall be given prompt notice of the suspension and the reason for the suspension.

120.13(1)(b)4. 4. The suspended pupil or the pupil's parent or guardian may, within 5 school days following the commencement of the suspension, have a conference with the school district administrator or his or her designee who shall be someone other than a principal, administrator or teacher in the suspended pupil's school. If the school district administrator or his or her designee finds that the pupil was suspended unfairly or unjustly, or that the suspension was inappropriate, given the nature of the alleged offense, or that the pupil suffered undue consequences or penalties as a result of the suspension, reference to the suspension on the pupil's school record shall be expunged. The administrator, or the administrator's designee, shall make a finding within 15 days of the conference.

120.13(1)(b)5. 5. A pupil suspended under this paragraph shall not be denied the opportunity to take any quarterly, semester or grading period examinations or to complete course work missed during the suspension period, as provided in the attendance policy established under s. 118.16 (4) (a).

120.13(1)(bm) (bm) The school district administrator or any principal or teacher designated by the school district administrator shall suspend a pupil under par. (b) if the school district administrator, principal or teacher determines that the pupil, while at school or while under the supervision of a school authority, possessed a firearm, as defined in 18 USC 921 (a) (3). This paragraph does not apply to the possession of a firearm while legally hunting in a school forest if allowed under s. 120.13 (38).

120.13(1)(c) (c)

120.13(1)(c)1.1. The school board may expel a pupil from school whenever it finds the pupil guilty of repeated refusal or neglect to obey the rules, or finds that a pupil knowingly conveyed or caused to be conveyed any threat or false information concerning an attempt or alleged attempt being made or to be made to destroy any school property by means of explosives, or finds that the pupil engaged in conduct while at school or while under the supervision of a school authority which endangered the property, health or safety of others, or finds that a pupil while not at school or while not under the supervision of a school authority engaged in conduct which endangered the property, health or safety of others at school or under the supervision of a school authority or endangered the property, health or safety of any employee or school board member of the school district in which the pupil is enrolled, and is satisfied that the interest of the school demands the pupil's expulsion. In this subdivision, conduct that endangers a person or property includes making a threat to the health or safety of a person or making a threat to damage property.

120.13(1)(c)2. 2. In addition to the grounds for expulsion under subd. 1., the school board may expel from school a pupil who is at least 16 years old if the school board finds that the pupil repeatedly engaged in conduct while at school or while under the supervision of a school authority that disrupted the ability of school authorities to maintain order or an educational atmosphere at school or at an activity supervised by a school authority and that such conduct does not constitute grounds for expulsion under subd. 1., and is satisfied that the interest of the school demands the pupil's expulsion.

120.13(1)(c)2m. 2m. The school board shall commence proceedings under subd. 3. and expel a pupil from school for not less than one year whenever it finds that the pupil, while at school or while under the supervision of a school authority, possessed a firearm, as defined in 18 USC 921 (a) (3). Annually, the school board shall report to the department the information specified under 20 USC 8921 (d) (1) and (2). This subdivision does not apply to the possession of a firearm while legally hunting in a school forest if allowed under s. 120.13 (38).

120.13(1)(c)3. 3. Prior to expelling a pupil, the school board shall hold a hearing. Upon request of the pupil and, if the pupil is a minor, the pupil's parent or guardian, the hearing shall be closed. The pupil and, if the pupil is a minor, the pupil's parent or guardian may be represented at the hearing by counsel. The school board shall keep written minutes of the hearing. Upon the ordering by the school board of the expulsion of a pupil, the school district clerk shall mail a copy of the order to the pupil and, if the pupil is a minor, to the pupil's parent or guardian. The expelled pupil or, if the pupil is a minor, the pupil's parent or guardian may appeal the expulsion to the state superintendent. If the school board's decision is appealed to the state superintendent, within 60 days after the date on which the state superintendent receives the appeal, the state superintendent shall review the decision and shall, upon review, approve, reverse or modify the decision. The decision of the school board shall be enforced while the state superintendent reviews the decision. An appeal from the decision of the state superintendent may be taken within 30 days to the circuit court of the county in which the school is located.

120.13(1)(c)4. 4. Not less than 5 days' written notice of the hearing under subd. 3. shall be sent to the pupil and, if the pupil is a minor, to the pupil's parent or guardian. The notice shall state all of the following:

120.13(1)(c)4.a. a. The specific grounds, under subd. 1., 2. or 2m., and the particulars of the pupil's alleged conduct upon which the expulsion proceeding is based.

120.13(1)(c)4.b. b. The time and place of the hearing.

120.13(1)(c)4.c. c. That the hearing may result in the pupil's expulsion.

120.13(1)(c)4.d. d. That, upon request of the pupil and, if the pupil is a minor, the pupil's parent or guardian, the hearing shall be closed.

120.13(1)(c)4.e. e. That the pupil and, if the pupil is a minor, the pupil's parent or guardian may be represented at the hearing by counsel.

120.13(1)(c)4.f. f. That the school board shall keep written minutes of the hearing.

120.13(1)(c)4.g. g. That if the school board orders the expulsion of the pupil the school district clerk shall mail a copy of the order to the pupil and, if the pupil is a minor, to the pupil's parent or guardian.

120.13(1)(c)4.h. h. That if the pupil is expelled by the school board the expelled pupil or, if the pupil is a minor, the pupil's parent or guardian may appeal the school board's decision to the department.

120.13(1)(c)4.i. i. That if the school board's decision is appealed to the department, within 60 days after the date on which the department receives the appeal, the department shall review the decision and shall, upon review, approve, reverse or modify the decision.

120.13(1)(c)4.j. j. That the decision of the school board shall be enforced while the department reviews the school board's decision.

120.13(1)(c)4.k. k. That an appeal from the decision of the department may be taken within 30 days to the circuit court for the county in which the school is located.

120.13(1)(c)4.L. L. That the state statutes related to pupil expulsion are ss. 119.25 and 120.13 (1).

120.13(1)(d) (d) No pupil enrolled in a school district operating under ch. 119 may be suspended or expelled from school for truancy.

120.13(1)(e) (e)

120.13(1)(e)1.1. The school board may adopt a resolution, which is effective only during the school year in which it is adopted, authorizing any of the following to determine pupil expulsion from school under subd. 2. instead of using the procedure under par. (c) 3.:

120.13(1)(e)1.a. a. An independent hearing panel appointed by the school board.

120.13(1)(e)1.b. b. An independent hearing officer appointed by the school board.

120.13(1)(e)2. 2. During any school year in which a resolution adopted under subd. 1. is effective, the independent hearing officer or independent hearing panel appointed by the school board:

120.13(1)(e)2.a. a. May expel a pupil from school whenever the hearing officer or panel finds that the pupil engaged in conduct that constitutes grounds for expulsion under par. (c) 1. or 2.

120.13(1)(e)2.b. b. Shall commence proceedings under subd. 3. and expel a pupil from school for not less than one year whenever that hearing officer or panel finds that the pupil engaged in conduct that constitutes grounds for expulsion under par. (c) 2m.

120.13(1)(e)3. 3. Prior to expelling a pupil, the hearing officer or panel shall hold a hearing. Upon request of the pupil and, if the pupil is a minor, the pupil's parent or guardian, the hearing shall be closed. The pupil and, if the pupil is a minor, the pupil's parent or guardian, may be represented at the hearing by counsel. The hearing officer or panel shall keep a full record of the hearing. The hearing officer or panel shall inform each party of the right to a complete record of the proceeding. Upon request, the hearing officer or panel shall direct that a transcript of the record be prepared and that a copy of the transcript be given to the pupil and, if the pupil is a minor, the pupil's parent or guardian. Upon the ordering by the hearing officer or panel of the expulsion of a pupil, the school district shall mail a copy of the order to the school board, the pupil and, if the pupil is a minor, the pupil's parent or guardian. Within 30 days after the date on which the order is issued, the school board shall review the expulsion order and shall, upon review, approve, reverse or modify the order. The order of the hearing officer or panel shall be enforced while the school board reviews the order. The expelled pupil or, if the pupil is a minor, the pupil's parent or guardian may appeal the school board's decision to the state superintendent. If the school board's decision is appealed to the state superintendent, within 60 days after the date on which the state superintendent receives the appeal, the state superintendent shall review the decision and shall, upon review, approve, reverse or modify the decision. The decision of the school board shall be enforced while the state superintendent reviews the decision. An appeal from the decision of the state superintendent may be taken within 30 days to the circuit court of the county in which the school is located. This paragraph does not apply to a school district operating under ch. 119.

120.13(1)(e)4. 4. Not less than 5 days' written notice of the hearing under subd. 3. shall be sent to the pupil and, if the pupil is a minor, to the pupil's parent or guardian. The notice shall state all of the following:

120.13(1)(e)4.a. a. The specific grounds, under par. (c) 1., 2. or 2m., and the particulars of the pupil's alleged conduct upon which the expulsion proceeding is based.

120.13(1)(e)4.b. b. The time and place of the hearing.

120.13(1)(e)4.c. c. That the hearing may result in the pupil's expulsion.

120.13(1)(e)4.d. d. That, upon request of the pupil and, if the pupil is a minor, the pupil's parent or guardian, the hearing shall be closed.

120.13(1)(e)4.e. e. That the pupil and, if the pupil is a minor, the pupil's parent or guardian may be represented at the hearing by counsel.

120.13(1)(e)4.f. f. That the hearing officer or panel shall keep a full record of the hearing and, upon request, the hearing officer or panel shall direct that a transcript of the record be prepared and that a copy of the transcript be given to the pupil and, if the pupil is a minor, the pupil's parent or guardian.

120.13(1)(e)4.g. g. That if the hearing officer or panel orders the expulsion of the pupil the school district shall mail a copy of the order to the school board, the pupil and, if the pupil is a minor, to the pupil's parent or guardian.

120.13(1)(e)4.h. h. That within 30 days of the issuance of an expulsion order the school board shall review the order and shall, upon review, approve, reverse or modify the order.

120.13(1)(e)4.i. i. That, if the pupil is expelled by the hearing officer or panel, the order of the hearing officer or panel shall be enforced while the school board reviews the order.

120.13(1)(e)4.j. j. That, if the pupil's expulsion is approved by the school board, the expelled pupil or, if the pupil is a minor, the pupil's parent or guardian may appeal the school board's decision to the department.

120.13(1)(e)4.k. k. That if the school board's decision is appealed to the department, within 60 days after the date on which the department receives the appeal, the department shall review the decision and shall, upon review, approve, reverse or modify the decision.

120.13(1)(e)4.L. L. That the decision of the school board shall be enforced while the department reviews the school board's decision.

120.13(1)(e)4.m. m. That an appeal from the decision of the department may be taken within 30 days to the circuit court for the county in which the school is located.

120.13(1)(e)4.n. n. That the state statutes related to pupil expulsion are ss. 119.25 and 120.13 (1).

120.13(1)(f) (f)

120.13(1)(f)1.1. No school board is required to enroll a pupil during the term of his or her expulsion from another school district. Notwithstanding s. 118.125 (2) and (4), if a pupil who has been expelled from one school district seeks to enroll in another school district during the term of his or her expulsion, upon request the school board of the former school district shall provide the school board of the latter school district with a copy of the expulsion findings and order, a written explanation of the reasons why the pupil was expelled and the length of the term of the expulsion.

120.13(1)(f)2. 2. No school board is required to enroll a pupil during the term of his or her expulsion from a public school in another state if the school board determines the conduct giving rise to the pupil's expulsion would have been grounds for expulsion under par. (c) 1., 2., or 2m.

120.13(1)(f)3. 3. No school board is required to enroll a pupil during the term of his or her expulsion from a charter school established under s. 118.40 (2r) if the school board determines the conduct giving rise to the pupil's expulsion would have been grounds for expulsion under par. (c) 1., 2., or 2m. If a pupil who has been expelled from a charter school established under s. 118.40 (2r) seeks to enroll in a school district during the term of his or her expulsion, upon request of the pupil or, if the pupil is a minor, the pupil's parent or guardian, the governing body of the charter school shall provide the school board of the school district with a copy of the expulsion findings and order, a written explanation of the reasons why the pupil was expelled, and the term of the expulsion.

120.13(1)(g) (g) The school board may modify the requirement under pars. (c) 2m. and (e) 2. b. on a case-by-case basis.

120.13(1)(h) (h)

120.13(1)(h)1.1. In this paragraph:

120.13(1)(h)1.ag. ag. "Conditional enrollment" means enrollment of an expelled pupil in a school district other than the school district or out-of-state public school that expelled the pupil before the expiration of the term of expulsion specified in the pupil's expulsion order issued under par. (c) 3. or (e) 3. or by the out-of-state public school.

120.13(1)(h)1.am. am. "Early reinstatement" means the reinstatement to school of an expelled pupil before the expiration of the term of expulsion specified in the pupil's expulsion order under par. (c) 3. or (e) 3.

120.13(1)(h)1.b. b. "Early reinstatement condition" means a condition that a pupil is required to meet before he or she may be granted early reinstatement or a condition that a pupil is required to meet after his or her early reinstatement but before the expiration of the term of expulsion specified in the pupil's expulsion order under par. (c) 3. or (e) 3.

120.13(1)(h)1.c. c. "Enrollment condition" means a condition that a pupil is required to meet before he or she may be granted conditional enrollment or a condition that a pupil is required to meet after his or her conditional enrollment but before the expiration of the term of expulsion specified in the pupil's expulsion order issued under par. (c) 3. or (e) 3. or by the out-of-state public school.

120.13(1)(h)2. 2. A school board, or an independent hearing panel or independent hearing officer acting under par. (e), may specify one or more early reinstatement conditions in the expulsion order under par. (c) 3. or (e) 3. if the early reinstatement conditions are related to the reasons for the pupil's expulsion. Within 15 days after the date on which an expulsion order is issued by an independent hearing panel or independent hearing officer, the expelled pupil or, if the pupil is a minor, the pupil's parent or guardian may appeal the determination regarding whether an early reinstatement condition specified in the expulsion order is related to the reasons for the pupil's expulsion to the school board. The decision of a school board regarding that determination is final and not subject to appeal.

120.13(1)(h)2m. 2m. A school board other than the school board or out-of-state public school that expelled a pupil may specify in a written order one or more enrollment conditions instead of or in addition to the early reinstatement conditions, if any, imposed under subd. 2. by the school board, or independent hearing panel or independent hearing officer acting under par. (e), that expelled the pupil or instead of or in addition to any conditions imposed, if any, by the out-of-state public school that expelled the pupil. Any enrollment conditions established under this subdivision shall relate to the reasons for the pupil's expulsion and may not extend the term of expulsion specified in the expulsion order issued under par. (c) 3. or (e) 3. or by the out-of-state public school. The school district clerk of the school district other than the school district from which the pupil was expelled shall mail 2 copies of the order to the pupil or, if the pupil is a minor, to the pupil's parent or guardian. The expelled pupil or, if the pupil is a minor, the pupil's parent or guardian shall sign and return one copy of the order to the school board other than the school board that expelled the pupil. Within 15 days after the date on which the order under this subdivision is issued, the expelled pupil or, if the pupil is a minor, the pupil's parent or guardian may appeal the determination regarding whether an enrollment condition specified in the order is related to the reasons for the pupil's expulsion to the school board that specified the enrollment condition. The decision of the school board under this subdivision regarding that determination is final and not subject to appeal.

120.13(1)(h)3. 3. If the school district administrator or his or her designee, who shall be someone other than a principal, administrator or teacher in the pupil's school, determines that a pupil has met the early reinstatement conditions that he or she is required to meet before he or she may be granted early reinstatement, the school district administrator or designee may grant the pupil early reinstatement. The determination of the school district administrator or designee is final.

120.13(1)(h)3m. 3m. If the school district administrator, or his or her designee, of a school district other than the school district or out-of-state public school from which a pupil was expelled determines that the pupil has met the enrollment conditions established in a written order under subd. 2m., the school district administrator or designee may grant the pupil conditional enrollment in a school in the school district. The determination of the school district administrator or designee under this subdivision is final.

120.13(1)(h)4. 4. If a pupil granted early reinstatement under subd. 3. violates an early reinstatement condition that the pupil was required to meet after his or her early reinstatement but before the expiration of the term of expulsion, the school district administrator or a principal or teacher designated by the school district administrator may revoke the pupil's early reinstatement. Before revoking the pupil's early reinstatement, the school district administrator or his or her designee shall advise the pupil of the reason for the proposed revocation, including the early reinstatement condition alleged to have been violated, provide the pupil an opportunity to present his or her explanation of the alleged violation, and make a determination that the pupil violated the early reinstatement condition and that revocation of the pupil's early reinstatement is appropriate. If the school district administrator or designee revokes the pupil's early reinstatement, the school district administrator or designee shall give prompt written notice of the revocation and the reason for the revocation, including the early reinstatement condition violated, to the pupil and, if the pupil is a minor, to the pupil's parent or guardian.

120.13(1)(h)4m. 4m. If a pupil granted conditional enrollment under subd. 3m. violates an enrollment condition that the pupil was required to meet after his or her conditional enrollment but before the expiration of the term of expulsion, the school district administrator of the school district in which the pupil is enrolled, or a principal or teacher designated by the school district administrator, may revoke the pupil's conditional enrollment. Before revoking the pupil's conditional enrollment, the school district administrator or his or her designee shall advise the pupil of the reason for the proposed revocation, including the enrollment condition alleged to have been violated, provide the pupil an opportunity to present his or her explanation of the alleged violation, and make a determination that the pupil violated the enrollment condition and that revocation of the pupil's conditional enrollment is appropriate. If the school district administrator or designee revokes the pupil's conditional enrollment, the school district administrator or designee shall give prompt written notice of the revocation and the reason for the revocation, including the enrollment condition violated, to the pupil and, if the pupil is a minor, to the pupil's parent or guardian.

120.13(1)(h)5. 5. Except as provided in subd. 6., if a pupil's early reinstatement is revoked under subd. 4., the pupil's expulsion shall continue to the expiration of the term of the expulsion specified in the expulsion order unless the pupil or, if the pupil is a minor, the pupil's parent or guardian and the school board, independent hearing panel or independent hearing officer agree, in writing, to modify the expulsion order.

120.13(1)(h)5m. 5m. Except as provided in subd. 6m., if a pupil's conditional enrollment is revoked under subd. 4m., the pupil's expulsion shall continue to the expiration of the term of the expulsion specified in the expulsion order unless the pupil or, if the pupil is a minor, the pupil's parent or guardian and the school board that expelled the pupil, or the independent hearing panel or independent hearing officer, or the out-of-state public school, agree, in writing, to modify the expulsion order.

120.13(1)(h)6. 6. Within 5 school days after the revocation of a pupil's early reinstatement under subd. 4., the pupil or, if the pupil is a minor, the pupil's parent or guardian may request a conference with the school district administrator or his or her designee, who shall be someone other than a principal, administrator or teacher in the pupil's school. If a conference is requested, it shall be held within 5 school days following the request. If, after the conference, the school district administrator or his or her designee finds that the pupil did not violate an early reinstatement condition or that the revocation was inappropriate, the pupil shall be reinstated to school under the same reinstatement conditions as in the expulsion order and the early reinstatement revocation shall be expunged from the pupil's record. If the school district administrator or his or her designee finds that the pupil violated an early reinstatement condition and that the revocation was appropriate, he or she shall mail separate copies of the decision to the pupil and, if the pupil is a minor, to the pupil's parent or guardian. The decision of the school district administrator or his or her designee is final.

120.13(1)(h)6m. 6m. Within 5 school days after the revocation of a pupil's conditional enrollment under subd. 4m., the pupil or, if the pupil is a minor, the pupil's parent or guardian may request a conference with the administrator of the school district in which the pupil is enrolled, or his or her designee, who shall be someone other than a principal, administrator, or teacher in the pupil's school. If a conference is requested, it shall be held within 5 school days following the request. If, after the conference, the school district administrator or his or her designee finds that the pupil did not violate an enrollment condition or that the revocation was inappropriate, the pupil shall be enrolled in school under the same enrollment conditions as in the order issued under subd. 2m. and the conditional enrollment revocation shall be expunged from the pupil's record. If the school district administrator or his or her designee finds that the pupil violated an enrollment condition and that the revocation was appropriate, he or she shall mail separate copies of the decision to the pupil and, if the pupil is a minor, to the pupil's parent or guardian. The decision of the school district administrator or his or her designee is final.

120.13(2) (2) Insurance.

120.13(2)(a)(a) Provide for accident insurance covering pupils in the school district. Such insurance shall not be paid from school district funds unless the expenditure is authorized by an annual meeting.

120.13(2)(b) (b) Provide health care benefits on a self-insured basis to the employees of the school district if the school district has at least 100 employees. In addition, any 2 or more school districts which together have at least 100 employees may jointly provide health care benefits on a self-insured basis to employees of the school districts.

120.13(2)(c) (c) Any self-insurance plan under par. (b) which covers less than 1,000 employees shall include excess or stop-loss reinsurance obtained through an insurer authorized to do business in this state, for the purpose of covering all eligible claims incurred during the term of the policy or contract.

120.13(2)(d) (d) The commissioner of insurance may prescribe detailed requirements for reinsurance under par. (c) by rule or by order. The commissioner of insurance may promulgate rules governing self-insurance plans under pars. (b) to (g) to ensure that they comply with all applicable provisions of chs. 600 to 647.

120.13(2)(e) (e) All personally identifiable medical and claims records relating to any self-insurance plan under par. (b) shall be kept confidential by the administrator of the self-insurance plan and shall be exempt from disclosure pursuant to s. 19.36 (1). This paragraph does not prohibit the release of personally identifiable records to school district personnel, to the extent that performance of their duties requires access to the records, but only with the prior written informed consent of the insured.

120.13(2)(g) (g) Every self-insured plan under par. (b) shall comply with ss. 49.493 (3) (d), 631.89, 631.90, 631.93 (2), 632.746 (10) (a) 2. and (b) 2., 632.747 (3), 632.798, 632.85, 632.853, 632.855, 632.87 (4), (5), and (6), 632.885, 632.89, 632.895 (9) to (17), 632.896, and 767.513 (4).

120.13(3) (3) Agreements with governmental units. Enter into agreements, including leases for a term not exceeding 50 years, with a school board, technical college district board, city, village, town, county or the state or any department or agency thereof for the purchase, operation and maintenance of land, buildings and equipment for educational purposes, including, without limitation because of enumeration, contracts for the construction or repair of school driveways, roadways and parking areas or for the operation of any school program authorized by law.

120.13(4) (4) On-farm training to veterans. Provide institutional on-farm training to veterans who are eligible for the training under any act of congress.

120.13(5) (5) Books, material and equipment. Purchase or otherwise acquire necessary books and stationery, equipment, school apparatus and materials for the use of the schools of the school district and purchase any school books which in its judgment are needed by pupils whose parents are not able to furnish such books.

120.13(6) (6) Federal aid. Apply for, receive and expend moneys made available to it by any act of congress for educational programs, school property and facilities, research, school food service and other school district programs.

120.13(7) (7) Exchange teachers and administrators. Exchange any teacher or administrator employed by the school board for a teacher or administrator employed by a school board in another state or country or employed by a college or university, the state, a technical college district board or a cooperative educational service agency. No exchange may be for a longer period than one year. A teacher or administrator of this state exchanged under this subsection shall be deemed to have taught during the period in the school district by which the teacher or administrator is employed and shall be assessed, for the benefit of the public employee trust fund, the full amount which would have been assessed against the teacher or administrator had the teacher or administrator actually taught in the school district.

120.13(8) (8) Funds for rewards. Establish a reward, not exceeding $500, for information leading to the arrest and conviction of persons who damage or destroy school property or who injure any person while at school or under the supervision of a school authority.

120.13(9) (9) Architects and engineers. Contract with or employ architects and engineers for the preparation of plans and specifications for school buildings, structures and other improvements to school district property and for all other related services.

120.13(9m) (9m) Legal services. Retain an attorney or attorneys to represent the board or school district in any action or proceeding brought for or against the board or district and provide for any other legal service for the welfare of the school district.

120.13(10) (10) School food service. Furnish school meals to pupils and pay for the meals out of school district funds. The school board may charge pupils and employees for the cost of school meals.

120.13(11) (11) Nurses and dentists. Employ qualified public health nurses, school nurses, registered nurses and licensed dentists who shall cooperate with the local board of health, as defined in s. 250.01 (3), and the department of health services.

120.13(12) (12) Historical records. Under s. 44.09 (1), transfer title to any school records to the state historical society which are no longer needed for the proper administration of the school district and which the society determines are of permanent historical interest.

120.13(13) (13) Prekindergarten classes. Establish and maintain classes for children less than 4 years of age under such regulations as it prescribes. The school board may accept and receive federal funds for such purpose and expend such funds in conformity with the purposes and requirements thereof. The school board may charge a reasonable fee for attendance at such classes but may waive the fee or any portion thereof to any person who is unable to make payment.

120.13(14) (14) Child care programs.

120.13(14)(a)(a) Establish and provide or contract for the provision of child care programs for children. The school board may receive federal or state funds for this purpose. The school board may charge a fee for all or part of the cost of the service for participation in a child care program established under this subsection. Costs associated with a child care program under this subsection may not be included in shared costs under s. 121.07 (6). Child care programs established under this subsection shall meet the standards for licensed child care centers established by the department of children and families. If a school board proposes to contract for or renew a contract for the provision of a child care program under this subsection or if on July 1, 1996, a school board is a party to a contract for the provision of a child care program under this subsection, the school board shall refer the contractor or proposed contractor to the department of children and families for the criminal history and child abuse record search required under s. 48.685. Each school board shall provide the department of health services with information about each person who is denied a contract for a reason specified in s. 48.685 (4m) (a) 1. to 5.

120.13(14)(b) (b)

120.13(14)(b)1.1. If a person who has contracted under par. (a) to provide a child care program is convicted of a serious crime, as defined in s. 48.685 (1) (c) 3m., or if a caregiver specified in s. 48.685 (1) (ag) 1. a. or a nonclient resident, as defined in s. 48.685 (1) (bm), of the child care program is convicted or adjudicated delinquent for committing a serious crime on or after his or her 12th birthday, the school board shall rescind the contract of the contractor immediately upon providing written notice of the rescission and the grounds for the rescission and an explanation of the process for appealing the rescission.

120.13(14)(b)2. 2. If a person who has contracted under par. (a) to provide a child care program is the subject of a pending criminal charge alleging that the person has committed a serious crime, as defined in s. 48.685 (1) (c) 3m., or if a caregiver specified in s. 48.685 (1) (ag) 1. a. or a nonclient resident, as defined in s. 48.685 (1) (bm), of the child care program is the subject of a pending criminal charge or delinquency petition alleging that the person has committed a serious crime on or after his or her 12th birthday, the school board shall immediately suspend the contract of the contractor until the school board obtains information regarding the final disposition of the charge or delinquency petition indicating that the person is not ineligible to provide a child care program under this subsection.

120.13(15) (15) Special high school courses. In a union high school district or a common school district operating elementary and high school grades, establish and maintain courses in industrial arts, home economics, agriculture, commercial subjects and such other courses as the school board determines.

120.13(16) (16) School board organization; fee. Pay the membership fee in an organization of school boards in this state and the actual and necessary expenses of its representatives incurred in attending meetings of such organization.

120.13(17) (17) Temporary use of school property. Grant the temporary use of school grounds, buildings, facilities, or equipment, upon such conditions, including fees not to exceed actual costs, as determined by the school board, to any responsible person for any lawful nonschool purpose if such use does not interfere with use for school purposes or school-related functions. For purposes of s. 895.523, "actual costs" means reasonable costs for maintenance, security, supervision of participants who are minors, if applicable, and cleaning. Fees received under this subsection shall be paid into the school district treasury and accounted for as prescribed under s. 115.28 (13). The user shall be primarily liable, and, except as provided in s. 895.523, the school board secondarily liable, for any damage to property and for any expense incurred in consequence of any use of school grounds, buildings, facilities, or equipment under this subsection.

120.13(18) (18) Property for ecological, agricultural or vocational instruction. Subject to the authority of the annual or special meeting to approve the acquisition of real property, acquire real or personal property for ecological, agricultural or vocational instruction, experimentation or other school-related purposes.

120.13(18m) (18m) Renewable resource facilities. Construct or acquire, borrow funds to construct or acquire, own, operate, and maintain a renewable resource facility, and use the energy generated by the facility for school district facilities or sell the energy generated by the facility at wholesale, if the school board's share of the installed capacity of the facility does not exceed 5 megawatts and the school board incorporates information about the facility in its curriculum. In this subsection, "renewable resource" has the meaning given in s. 196.374 (1) (j).

120.13(19) (19) Community programs and services. Establish and maintain community education, training, recreational, cultural or athletic programs and services, outside the regular curricular and extracurricular programs for pupils, under such terms and conditions as the school board prescribes. The school board may establish and collect fees to cover all or part of the costs of such programs and services. Costs associated with such programs and services shall not be included in the school district's shared cost under s. 121.07 (6).

120.13(20) (20) Options to purchase real property. Solicit and obtain one or more options to purchase real property and, upon approval of the annual or special meeting, exercise such option.

120.13(21) (21) Lectures. Provide free lectures on educational subjects in school buildings, public library buildings or other suitable places, and provide for the further education of the adult residents of the school district. The school board may purchase books, stationery, charts and other things necessary to conduct such lectures and may designate a person to manage such lectures.

120.13(22) (22) Cable television and data processing services. Enter into leases for a term not exceeding 20 years for acquisition of cable television or data processing services and facilities for educational purposes.

120.13(23) (23) Bonds for officers and employees. Require an officer or employee of the board to give security in such form and amount as the board determines, and may require at any time additional bonds and sureties of any officer or employee.

120.13(24) (24) Contracts with other governmental units. Participate and enter into contracts with school boards and other governmental units as provided under s. 120.25.

120.13(25) (25) Lease school property. In addition to any other authority, lease school sites, buildings, and equipment not needed for school purposes to any person for any lawful use at a reasonable rental if approved at an annual or special school district meeting.

120.13(26) (26) Contracts with private education services. Upon the approval of the state superintendent, contract with private education services for pupils who need concurrent education and treatment services, the educational portion of which is not available in the schools in which the pupils are enrolled. Private education services provided under this subsection may not include religious or sectarian teachings or instruction.

120.13(26m) (26m) Contracts with county children with disabilities education boards. Contract with a county children with disabilities education board for special education services. The costs of such services shall be included in the school district's shared cost under s. 121.07 (6). This subsection applies beginning on the effective date of a resolution adopted under s. 115.817 (9) (c).

120.13(26r) (26r) Contracts for mental health and developmental disabilities services. Contract with the department of health services for services under s. 46.043.

120.13(27) (27) Transportation of persons who are not pupils.

120.13(27)(a)(a) Subject to par. (b), the school board may use or allow the use of school buses owned and operated by the school district to transport persons who are not pupils of the school district. School buses may be used by persons who are not pupils of the school district during school hours if such use does not interfere with the transportation of pupils of the school district. The school board shall charge a fee for use of the school buses under this subsection. The fee shall be an amount equal to the actual cost of transportation under this subsection, including but not limited to costs for depreciation, maintenance, insurance, fuel and compensation of vehicle operators. If the school board denies a written request for use of the school buses, the school board shall provide the requester a written statement of the basis for the denial within 14 days after the denial.

120.13(27)(b) (b) No school bus may be used to provide transportation under this subsection unless the vehicle is insured by a policy providing property damage coverage and bodily injury liability coverage for such transportation in the amounts specified in s. 121.53 (1).

120.13(27m) (27m) Transportation of indigent pupils. Provide transportation to and from school for indigent pupils who reside in the school district and who are not required to be transported under s. 121.54. In this subsection, "indigent pupils" means pupils who are eligible for free lunches or reduced-price lunches under 42 USC 1758 or who are members of a Wisconsin works group, as defined in s. 49.141 (1) (s), with a member who is participating in Wisconsin works under s. 49.147 (3) to (5) or any combination thereof, as determined by the school board. If a school board determines to provide transportation under this subsection, there shall be reasonable uniformity in the transportation furnished such pupils whether they attend public or private schools. The cost of transporting pupils under this subsection may not be included in the school district's shared cost under s. 121.07 (6) (a).

120.13(28) (28) Records custodian. On behalf of any school district authority as defined in s. 19.32 (1), including the school board, school district officers and any subunit of the school board or school district, designate one or more persons to be legal custodians of records.

120.13(29) (29) Borrowing. Borrow money and issue municipal obligations, as provided in chs. 24 and 67.

120.13(30) (30) Hunter education programs. May award 0.5 high school credit to a pupil who successfully completes while in the high school grades a course of instruction under the hunter education program or bow hunter education program under s. 29.591 or the trapper education program under s. 29.597. A school board may award credit to a pupil under this subsection for completion of only one program.

120.13(31) (31) School crossing guards. Upon the adoption of a resolution to do so and approval of the resolution by the governing bodies of all of the cities, villages and towns located in whole or in part within the school district, provide for the appointment of adult school crossing guards for the protection of persons who are crossing a highway in the vicinity of a school. The school crossing guards shall wear insignia or uniforms which designate them as school crossing guards and shall be equipped with signals or signs to direct traffic to stop at school crossings.

120.13(32) (32) School board orientation. Provide for the orientation and continuing education of school board members and persons who have been elected to the school board but have not yet taken office in the general duties and responsibilities of the school board and the school district, and pay for the actual and necessary expenses incurred.

120.13(33) (33) Spending authority. During the period between July 1 and the final adoption of a budget by the school board after the budget hearing under s. 65.90, spend money as needed to meet the immediate expenses of operating and maintaining the public instruction in the school district.

120.13(34) (34) Street trade and child labor permit officer. Act as permit officer if designated under ss. 103.245 (1) (a) and 103.695 (1) (a).

120.13(35) (35) Presence in school buildings.

120.13(35)(a)(a) A school board may adopt rules applicable to persons who enter or remain in a building operated by the school board, including requirements that such persons identify themselves and sign in when entering or remaining in the building or any specified portion of the building and designating time periods during which such persons may enter or remain in the building or any portion of the building.

120.13(35)(b) (b)

120.13(35)(b)1.1. Except as provided in subd. 2., any person entering or remaining in a building or portion of a building in violation of the school board's rules is subject to a forfeiture of not more than $1,000. Any person entering or remaining in a building or portion of a building in violation of the school board's rules under circumstances tending to create or provoke a breach of the peace may be fined not more than $10,000 or imprisoned for not more than 90 days or both.

120.13(35)(b)2. 2. Subdivision 1. does not apply to pupils, parents of pupils, school district employees or officials or agents of a certified or recognized representative of school district employees who are included in a collective bargaining unit.

120.13(36) (36) Prekindergarten and kindergarten program agreements. Enter into an agreement with a licensed public or private nonsectarian child care center to lease space for prekindergarten or kindergarten programs offered by the school district or to place school district employees in child care centers to provide instruction in prekindergarten or kindergarten programs offered by the school district.

120.13(37) (37) Awarding high school diplomas to veterans.

120.13(37)(a)(a) Notwithstanding s. 118.33 (1), award a high school diploma to a person who meets all of the following requirements:

120.13(37)(a)1. 1. Is at least 65 years old, or is at least 55 years old and has a service-connected disability.

120.13(37)(a)2. 2. Attended high school in the school district or attended high school in this state and resides in the school district.

120.13(37)(a)3. 3. Left high school before receiving a high school diploma to join the U.S. armed forces during a war period under s. 45.01 (13).

120.13(37)(a)4. 4. Served on active duty under honorable conditions in the U.S. armed forces or in forces incorporated as part of the U.S. armed forces.

120.13(37)(b) (b) Award a high school diploma to a person who received a high school equivalency diploma under s. 115.29 (4) after serving on active duty under honorable conditions if the person meets the conditions of par. (a) 1. to 3.

120.13(37)(c) (c) Award, upon request, a high school diploma to a person who has died, but who, before dying, satisfied the conditions of par. (a) 2. to 4.

120.13(37m) (37m) Single-sex schools and courses. Operate one or more schools that enroll only one sex or provide one or more courses that enroll only one sex if the school board makes available to the opposite sex, under the same policies and criteria of admission, schools or courses that are comparable to each such school or course.

120.13(38) (38) Hunting in school forests. Allow hunting in its school forest, as defined in s. 26.39 (1) (a), except that the board may not allow hunting for a wild animal when there is not an open season for that animal on land adjacent to the school forest. This subsection does not affect the authority of the department of natural resources to remove a wild animal under s. 29.885 (2) (a).

120.13 History History: 1973 c. 94, 290; 1975 c. 115, 321; 1977 c. 206, 211, 418, 429; 1979 c. 20, 202, 221, 301, 355; 1981 c. 96, 314, 335; 1983 a. 27, 193, 207, 339, 370, 518, 538; 1985 a. 29 ss. 1725e to 1726m, 1731; 1985 a. 101, 135, 211; 1985 a. 218 ss. 12, 13, 22; 1985 a. 332; 1987 a. 88, 187; 1989 a. 31, 201, 336, 359; 1991 a. 39, 226, 269; 1993 a. 16, 27, 284, 334, 399, 450, 481, 491; 1995 a. 27 ss. 4024, 9126 (19), 9145 (1); 1995 a. 29, 32, 33, 65, 75, 225, 235, 289, 439; 1997 a. 27, 155, 164, 191, 237, 335; 1999 a. 9, 19, 73, 83, 115, 128; 1999 a. 150 s. 672; 1999 a. 186; 2001 a. 38, 98, 103, 105; 2003 a. 254; 2005 a. 22, 194, 290, 346; 2005 a. 443 s. 265; 2007 a. 20 ss. 2738, 9121 (6) (a); 2007 a. 36, 70, 97; 2009 a. 14, 28, 76, 146, 185, 208, 218; 2011 a. 105, 162, 168, 258, 260.

120.13 Annotation A school board may issue a subpoena to compel the attendance of a witness at an expulsion hearing. Expulsion may be partially based on hearsay statements by school staff. Due process is discussed. Racine Unified School District v. Thompson, 107 Wis. 2d 657, 321 N.W.2d 334 (Ct. App. 1982).

120.13 Annotation Neither sub. (1) (c) or (e) expressly or impliedly authorizes the state superintendent to review a challenged suspension when the superintendent reviews an expulsion decision under those provisions. Madison Metropolitan School District v. DPI, 199 Wis. 2d 1, 543 N.W.2d 843 (Ct. App. 1995), 94-0199.

120.13 Annotation Section 66.185 [now s. 66.0137] does not prohibit providing health insurance benefits to persons not listed in the statute if authority is granted by other statutes. Sections 120.12, 120.13, and 120.44, broadly construed as required by s. 118.001, grant broad powers, including that of providing insurance to persons not listed in this section. Pritchard v. Madison Metropolitan School District, 2001 WI App 62, 242 Wis. 2d 301, 625 N.W.2d 613, 00-0848.

120.13 Annotation The section (intro) expresses the legislature's intent to give school boards broader powers and wide discretion in exercising its powers, but it does not mean that, when the legislature had previously authorized a board to take particular actions using specified procedures, the board has the authority to follow other procedures in taking those particular actions. While school boards have powers beyond those enumerated in subs. (1) to (37), they do not have the power to violate the provisions of subs. (1) to (37). Madison Metropolitan School District v. Burmaster, 2006 WI App 17, 288 Wis. 2d 771, 709 N.W.2d 73, 05-0875.

120.13 Annotation The only reasonable construction of sub. (1) (e) 3. is that, if a school district elects to have a hearing officer conduct an expulsion hearing, the district must comply with the procedures specified in that paragraph. Because sub. (1) (e) 3. provides for review by the board of a hearing officer's decision only if the officer has ordered expulsion, the board does not have the authority to review and reverse the hearing officer's decision not to order an expulsion. Madison Metropolitan School District v. Burmaster, 2006 WI App 17, 288 Wis. 2d 771, 709 N.W.2d 73, 05-0875.

120.13 Annotation The duties and powers under ss. 118.001, 120.12 (14), and 120.13 extend to individual teachers as employees of the school board. It would be absurd to require teachers to obtain special permission from the school board with respect to every detail of their teaching. Summer homework, particularly for an honors class for which students receive additional credit, fits comfortably within the range of what is reasonable and is not unconstitutional. Larson v. Burmaster, 2006 WI App 142, 295 Wis. 2d 333, 720 N.W.2d 134, 05-1433.

120.13 Annotation Because of a lack of statutory authority, speech therapists may not supply services to students attending therapy sessions in parochial school buildings. 63 Atty. Gen. 8.

120.13 Annotation Students may have bus riding privileges suspended without being suspended or expelled from school. However, both public and private school students must be afforded due process under sub. (1) before such a suspension can take place. 63 Atty. Gen. 526.

120.13 Annotation School boards have authority to enforce policies that mandate the manner, conditions, and content of police interviews with students on school premises during school hours. 81 Atty. Gen. 126.

120.13 Annotation Sub. (1) (f) does not allow a school board to deny enrollment to a pupil who is currently expelled either from an out-of-state public school district or from a private school. OAG 5-08.

120.13 Annotation Democracy in the classroom: due process and school discipline. 58 MLR 705.

120.13 Annotation In Wisconsin Expulsions, We Don't Have to Leave Children Behind. Kratochvil. 91 MLR 1213 (2008).

120.13 Annotation School Expulsions: Not all are Equal. Julien & Engel. Wis. Law. Oct. 2001.



120.135 Capital improvement fund.

120.135  Capital improvement fund.

120.135(1) (1) By July 1, 2000, by a two-thirds vote of the members elect, a school board may adopt a resolution creating a capital improvement fund for the purpose of financing the cost of acquiring and improving sites, constructing school facilities and major maintenance of or remodeling, renovating and improving school facilities if all of the following are true:

120.135(1)(a) (a) A tax incremental district that is located in whole or in part in the school district is terminated before the maximum number of years that the tax incremental district would have existed under s. 66.1105 (7) (am) or (ar).

120.135(1)(b) (b) The value increment of the tax incremental district exceeds $300,000,000.

120.135(2) (2) In each year in which the school board adopts a resolution by a two-thirds vote of the members elect expressing its intention to do so until the year after the year in which the tax incremental district would have been required to terminate under s. 66.1105 (7) (am) or (ar), the school board may deposit into the capital improvement fund the percentage, not to exceed 100%, specified in the resolution of the school district's portion of the positive tax increment of the tax incremental district in that year, as determined by the department of revenue under s. 66.1105.

120.135(3) (3) The school board shall use the balance of the school district's portion of the positive tax increment of the tax incremental district to reduce the levy that otherwise would be imposed.

120.135(4) (4)

120.135(4)(a)(a) Money in the capital improvement fund may not be used for any purpose or be transferred to any other fund without the approval of a majority of the electors of the school district voting on the question at a referendum.

120.135(4)(b) (b) The school board may not deposit into the capital improvement fund any amount other than the percentage specified under sub. (2).

120.135(5) (5) The school board shall submit a report by January 1 of each odd-numbered year to the governor and the joint committee on finance describing the use of the moneys deposited into the fund under sub. (1) and the effects of that use.

120.135 History History: 1999 a. 17; 2001 a. 30; 2013 a. 8.



120.14 Audit of school district accounts.

120.14  Audit of school district accounts. In a common or union high school district:

120.14(1) (1) At the close of each fiscal year, the school board of each school district shall employ a licensed accountant to audit the school district accounts and certify the audit. The audit shall include information concerning the school district's self-insurance plan under s. 120.13 (2) (b), as specified by the commissioner of insurance. If required by the state superintendent under s. 115.28 (18), the audit shall include an audit of the number of pupils reported for membership purposes under s. 121.004 (5). The cost of the audit shall be paid from school district funds. Annually by September 15, the school district clerk shall file a financial audit statement with the state superintendent.

120.14(3) (3) The annual meeting may authorize and direct an audit of the school district accounts by a certified public accountant licensed or certified under ch. 442.

120.14(4) (4) The department shall establish by rule a standard contract and minimum standards for audits performed under this section.

120.14 History History: 1971 c. 108 ss. 5, 6; 1971 c. 125 s. 523; 1975 c. 224; 1977 c. 29; 1983 a. 27; 1983 a. 189 s. 329 (17m); 1985 a. 29; 1993 a. 16; 1995 a. 27 s. 9145 (1); 1997 a. 27; 2001 a. 16.



120.15 School district president; duties.

120.15  School district president; duties. The school district president of a common or union high school district shall:

120.15(1) (1) Countersign all checks, share drafts or other drafts for disbursement of school district moneys.

120.15(2) (2) Defend on behalf of the school district all actions brought against the school district.

120.15(3) (3) Prosecute, when authorized by an annual meeting or the school board, actions brought by the school district.

120.15(4) (4) Prosecute an action for the recovery of any forfeiture incurred under chs. 115 to 121 in which the school district is interested. If the school district president has incurred the forfeiture, such action shall be prosecuted by the school district treasurer. Of the net sum recovered under such action, one-half shall be paid into the school district treasury and one-half to the county treasury for the benefit of the school fund.

120.15(5) (5) Act as chairperson of school board meetings and see that minutes of the meetings are properly recorded, approved and signed. In the absence of the president, the vice president or, in the case of a 3-member board, another school board member selected by the school board, shall act as chairperson of school board meetings.

120.15 History History: 1979 c. 89, 173; 1981 c. 20; 1983 a. 368.



120.16 School district treasurer; duties.

120.16  School district treasurer; duties. The school district treasurer of a common or union high school district shall:

120.16(2) (2) Apply for, receive and sue for all money appropriated to or collected for the school district and disburse the same in accordance with this subsection and s. 66.0607. Disbursements from the school district treasury shall be made by the school district treasurer upon the written order of the school district clerk after proper vouchers have been filed with the school district clerk. Such disbursements shall be by order check, share draft or other draft and no order check, share draft or other draft is valid nor may it be released to the payee unless signed by the school district clerk and school district treasurer and countersigned by the school district president. In a school district having 5 or more school board members, another school board member may countersign such order checks, share draft or other draft in lieu of the school district president. No order check, share draft or other draft may be drawn for the payment of which money has not been appropriated according to law. The school district treasurer may receive money raised in extracurricular activities. The school board may by resolution authorize the use of facsimile signatures as provided in s. 66.0607 (3). A certified copy of the resolution shall be filed with the school district clerk and each public depository concerned.

120.16(3) (3) Enter in the treasurer's account books all money received and disbursed by the treasurer, specifying the source from which it was received, the person to whom it was paid and the object for which it was paid.

120.16(4) (4) Present to the annual meeting a written statement of all money received and disbursed by the treasurer during the preceding year.

120.16(5) (5) Immediately upon receipt, deposit the funds of the school district in the name of the school district in a public depository deposit designated by the school board under s. 120.12 (7). Failure to comply with this subsection shall be prima facie grounds for removal from office. When such funds are so deposited, the school district treasurer and his or her bonders are not liable for losses as defined in s. 34.01 (2). The interest derived from such funds shall be paid into the school district treasury.

120.16(6) (6) Withdraw funds of the school district deposited in savings or time deposits by written transfer order in accordance with this subsection and s. 66.0607. Written transfer orders may be executed only for the purpose of transferring deposits to an authorized deposit of the school district in the same or another authorized public depository. The transfer shall be made directly by the public depository from which the withdrawal is made. No transfer order is valid unless signed by the school district clerk and school district treasurer and countersigned by the school district president. In a school district having 5 or more school board members, another school board member may countersign transfer orders in lieu of the school district president. The school board may, by resolution, authorize the use of facsimile signatures as provided in s. 66.0607 (3). A certified copy of the resolution shall be filed with the school district clerk and each public depository concerned.

120.16 History History: 1973 c. 90; 1977 c. 29, 211; 1979 c. 318; 1981 c. 20; 1983 a. 189 s. 329 (21); 1983 a. 368, 1993 a. 492; 1999 a. 150 s. 672.



120.17 School district clerk; duties.

120.17  School district clerk; duties. The school district clerk of a common or union high school district shall:

120.17(1) (1) Report the name and post-office address of each officer of the school district, within 10 days after the election or appointment of the officer, to the clerk and treasurer of each municipality having territory within the school district.

120.17(2) (2) Act as clerk and record the proceedings of annual and special meetings.

120.17(3) (3) Enter in the record book provided by the school board the minutes of its meetings, orders, resolutions and other proceedings.

120.17(4) (4) Enter in the record book copies of all the school district clerk's reports to the municipal clerks and the certificate of the proceedings of a meeting returned by a temporary school district clerk.

120.17(5) (5) Draw orders on the school district treasurer as directed by an annual or special meeting or the school board and record all orders drawn on the school district treasurer.

120.17(7) (7) Furnish each teacher with a copy of the contract between the teacher and the school board.

120.17(8) (8)

120.17(8)(a)(a) Annually on or before November 10, deliver to the clerk of each municipality having territory within the school district a certified statement showing that proportion of the amount of taxes voted and not before reported, and that proportion of the amount of tax to be collected in such year, if any, for the annual payment of any loan to be assessed on that part of the school district territory lying within the municipality. Such proportion shall be determined from the full values certified to the school district clerk under s. 121.06 (2).

120.17(8)(bm) (bm) If the equalized valuation of that part of a municipality lying within a school district is reduced due to the removal of property from the tax roll because the imposition of the property tax on that property is found unconstitutional, the school district clerk shall notify the supervisor of equalization. The supervisor of equalization shall reduce the equalized valuation by the full value of the property so removed and certify the resulting equalized valuation to the state superintendent and the school district clerk for use in computing the tax levy certifications under this subsection. Corrections may be made under this paragraph only for the valuations used by the department for the last 2 school years.

120.17(8)(c) (c) If an order of school district reorganization under ch. 117 is effective after January 1 and before July 1 of any year, the school district clerks of the school districts affected shall prepare the statement under par. (a) based on the equalized valuation of the school districts as altered by the order and related to the equalized valuation of the year upon which the tax levy is required to be made. If the school district clerk has filed the statement prior to the effective date of the order, the clerk shall file a corrected certification which shall be accepted by the clerks of the municipalities affected and acted upon by them as provided in par. (a). Failure of the school district clerk to file a corrected certification of the levy based on the equalized valuation of each of the municipalities or portions thereof within the school district shall be corrected by the school district clerk by an appropriate adjustment in the levy certified in the following year.

120.17(9) (9) Within 5 days after receipt of notification from the school board of the name of a new school, notify the proper postmaster of the name and location of the school and the number of the school district. If a school is not located on a mail route, the school district clerk shall furnish the postmaster with the names of persons to whom the mail for the school may be delivered. The school board may rent a lock box at school district expense for each school not on a mail route. The school district clerk shall notify the postmaster of school vacations and shall direct what disposition shall be made of the school mail during vacations.

120.17(10) (10) Have authority to administer the oath of office to school board members.

120.17 History History: 1971 c. 56; 1973 c. 61, 90; 1977 c. 29 s. 1647 (4); 1977 c. 418; 1983 a. 275 s. 15 (3); 1983 a. 339, 405; 1985 a. 225; 1989 a. 114; 1993 a. 16, 492; 1995 a. 27; 1997 a. 27; 2011 a. 105.

120.17 Annotation Sub. (8) (b) applies only when equalized valuation decreases. 60 Atty. Gen. 251.



120.18 Annual school district report.

120.18  Annual school district report.

120.18(1) (1) Annually at such time as the department prescribes but after the end of the school year and no later than September 1, the school district clerk of a common or union high school district shall file a verified annual school district report with the department, on forms supplied by the department. The school district clerk shall send a copy of the annual school district report to the school district administrator and shall notify the person in charge of each school in the school district that the reports are on file in the school district clerk's office. Accounting and financial information provided by the school district in the annual report shall be prepared from the system of accounts prescribed by the department. If the school district clerk neglects to make the annual report, the clerk shall be liable to the school district for the whole amount of money lost by the school district because of such neglect. The annual report shall contain:

120.18(1)(a) (a) The school count, showing the numbers and ages of persons who are at least 4 years old but not yet 14 years old and who reside in a school district operating only elementary grades, showing the number and ages of persons between the ages of 14 and 20 residing in a union high school district and showing the number and ages of persons between the ages of 4 and 20 residing in any other school district. Children cared for at a charitable or penal institution of this state may not be included in the report. The school district clerk may employ a competent person to take the school count. The count may be determined by using any of the following methods:

120.18(1)(a)1. 1. Conducting a school census on the preceding June 30.

120.18(1)(a)2. 2. Adding the number of persons under this paragraph who were residents of the school district and were enrolled in the school district on the 3rd Friday of September of the previous school year; plus the number of persons under this paragraph who were residents of the school district and who were enrolled in private schools, tribal schools, home-based private educational programs, or other school districts on the 3rd Friday of September of the previous school year; plus the number or an estimate of the number of those persons under this paragraph who were residents of the school district and not enrolled in the school district, private schools, tribal schools, home-based private educational programs, or other school districts on the 3rd Friday of September of the previous school year.

120.18(1)(b) (b) The number of children between the ages of 4 and 20 taught in the schools of the school district during the school year.

120.18(1)(c) (c) The number of children attending the schools of the school district during the school year under the age of 4 and over the age of 20 years.

120.18(1)(d) (d) The number of school days taught, including holidays, and the number of hours of direct pupil instruction provided in each school, by teachers legally qualified to teach.

120.18(1)(e) (e) The names of all teachers employed by the school district during the school year; the number of days taught by each, including holidays; the monthly salary paid to each; and the time allowed each teacher for attendance at an educational convention for which no wages were deducted.

120.18(1)(f) (f) The amount of money received during the school year, designating separately the amount received from the school fund income, from taxes levied by the county board, from taxes voted by the school district and from all other sources and the manner in which such money was expended, showing separately the expenditure of school money received from the state.

120.18(1)(g) (g) The amount and character of school district debts.

120.18(1)(gm) (gm) Payroll and related benefit costs for all school district employees in the previous school year. Payroll costs for represented employees shall be based upon the costs of wages of any collective bargaining agreements covering such employees for the previous school year. If, as of the time specified by the department for filing the report, the school district has not entered into a collective bargaining agreement for any portion of the previous school year with the recognized or certified representative of any of its employees, increased costs of wages reflected in the report shall be equal to the maximum wage expenditure that is subject to collective bargaining under s. 111.70 (4) (mb) 2. for the employees. The school district shall amend the annual report to reflect any change in such costs as a result of any collective bargaining agreement entered into between the date of filing the report and October 1. Any such amendment shall be concurred in by the certified public accountant licensed or certified under ch. 442 certifying the school district audit.

120.18(1)(i) (i) A description of the educational technology used by the school district, including the uses made of the technology, the cost of the technology, and the number of persons using or served by the technology. In this paragraph, "educational technology" has the meaning given in s. 16.99 (3).

120.18(1)(s) (s) Such other facts and statistics in relation to the public, private or tribal schools, in the school district as the department requires.

120.18(3) (3) The state superintendent may promulgate rules to implement and administer this section.

120.18 History History: 1975 c. 189, 224; 1989 a. 31; 1993 a. 16; 1995 a. 27 s. 9145 (1); 1997 a. 27, 87; 2001 a. 16; 2003 a. 33; 2005 a. 252; 2009 a. 302; 2011 a. 10.



120.21 School board contracts for courses.

120.21  School board contracts for courses.

120.21(1) (1)

120.21(1)(a)(a) The school board of a union high school district or a common school district operating elementary and high school grades may contract:

120.21(1)(a)1. 1. With the University of Wisconsin-Extension for extension courses for pupils enrolled in high school.

120.21(1)(a)2. 2. With flight operator schools, approved by the U.S. civil aeronautics administration, for courses in flight instruction approved by the state superintendent.

120.21(1)(b) (b) The cost of contracts under this subsection shall be paid out of the school district general fund.

120.21(3) (3) Any contract entered into by a school board that relates to providing online courses is open to public inspection and copying.

120.21 History History: 1985 a. 29; 1995 a. 27 s. 9145 (1); 1997 a. 27; 2001 a. 103; 2007 a. 222.



120.25 School board cooperation in acquiring school facilities.

120.25  School board cooperation in acquiring school facilities.

120.25(1)(1) Two or more school boards may by written contract executed by all participants to the contract, own, construct, lease or otherwise acquire school facilities including real estate located within or outside the boundaries of any participating school district.

120.25(2) (2) School boards entering into a contract under this section may, without limitation because of enumeration:

120.25(2)(a) (a) Provide for acquisition, construction, operation and administration of a facility, and establish the functions, projects and services to be provided in the facility, including, without limitation because of enumeration, proration of all expenses involved, operational and fiscal management including deposit and disbursement of funds appropriated, designation of the municipal employer for purposes of compliance with s. 111.70, teacher retirement, worker's compensation and unemployment insurance.

120.25(2)(b) (b) Purchase real estate and personal property, including a fractional or other interest in the real estate and personal property and enter into leases for sites, building and equipment for a term not exceeding 50 years.

120.25(2)(c) (c) Issue municipal obligations subject to the procedures and limitations of ch. 67.

120.25(2)(d) (d) Provide the terms and conditions for accepting additional school districts as participants in the plan and for withdrawal from or termination of the contract including apportionment of assets and liabilities.

120.25(3) (3) A contract entered into under this section shall at all times be limited to a period of 50 years but may, by mutual written consent of all participants, be modified or extended beyond the initial term.

120.25(4) (4) A contract or any extension of the contract of over 5 years duration which includes a common or union high school district participant shall be approved by the annual or special school district meeting.

120.25(5) (5) Each school board shall adopt and maintain a written policy on contracting under this section.

120.25(6) (6) School boards entering into a contract under this section shall designate for each employee providing services under the contract either a school district entering into the contract or a cooperative educational service agency as the employer for purposes of compliance with s. 111.70, teacher's retirement, worker's compensation and unemployment insurance.

120.25 History History: 1999 a. 150 ss. 357, 632; 2005 a. 220.



120.40 Applicability.

120.40  Applicability. This subchapter applies to unified school districts.

120.40 History History: 1985 a. 225 s. 80; Stats. 1985 s. 120.40.



120.41 Composition of school board.

120.41  Composition of school board.

120.41(1) (1) A school board of a unified school district may have 5, 7 or 9 members.

120.41(2) (2) The number of school board members may be changed in accordance with s. 120.02 (1). A plan of apportionment of school board members may be adopted in accordance with s. 120.02 (2).

120.41 History History: 1981 c. 20; 1985 a. 225 s. 84; Stats. 1985 s. 120.41.



120.42 Election of school board members.

120.42  Election of school board members.

120.42(1) (1)

120.42(1)(a)(a) Except as provided in pars. (b) and (c), school board members in a unified school district shall be electors of the school district and shall be elected at large, at large to numbered seats or at large to an apportioned election district area by a plurality vote of the electors of the school district. School board members in a unified school district shall be elected under s. 120.06 at the spring election. All candidates for school board seats shall file a declaration of candidacy as provided in s. 120.06 (6) (b).

120.42(1)(b) (b) School board members in a unified school district that encompasses a city with a population greater than 150,000 but less than 500,000 shall be elected at large to numbered seats.

120.42(1)(c) (c) School board members elected to a school board in an election under s. 117.22 (2) (bm) shall reside in the territory of the school district created by the reorganization.

120.42(2) (2) The regular terms of school board members shall be for 3 years. School board members elected for regular or unexpired terms shall take office, if they have taken and filed the official oath, on the 4th Monday in April. Elections to fill unexpired terms shall be held simultaneously with the elections for regular terms. In school districts electing members of the school board at large, the regular terms shall be filled by the appropriate number of candidates receiving the highest number of votes and the unexpired terms shall be filled by the appropriate number of candidates receiving the next highest number of votes.

120.42(3) (3) All vacancies shall be filled by appointment, in accordance with s. 17.26 (1).

120.42(4) (4) If a school district votes, pursuant to s. 120.02 (4) to adopt a plan requiring school board members to be elected to numbered seats, the school board shall, at its first meeting after the adoption of such plan, assign a number to each seat on the school board. Thereafter candidates for school board membership shall file as candidates for a particular numbered seat on the school board.

120.42 History History: 1975 c. 138, 200; 1977 c. 427; 1981 c. 20; 1983 a. 484; 1985 a. 225 ss. 85 to 87; Stats. 1985 s. 120.42; 1997 a. 286.



120.43 School board meetings.

120.43  School board meetings.

120.43(1) (1) Annually, on or within 30 days after the 4th Monday in April, the school board shall elect a school district president, vice president, clerk and treasurer from among its members and a school board secretary who need not be a member of the school board.

120.43(2) (2) The school board shall meet at least once each month and at other times upon the call of the school district president or upon the filing of a request with the school district clerk signed by a majority of the school board members.

120.43(3) (3) Each school board member may be paid an annual salary or an amount fixed by the school board for each school board meeting the member actually attends.

120.43(4) (4) Proceedings of the school board shall be published in accordance with s. 120.11 (4).

120.43 History History: 1977 c. 418; 1979 c. 301; 1983 a. 27 s. 2202 (42); 1985 a. 225 ss. 89 to 91; Stats. 1985 s. 120.43.



120.44 School board powers and duties.

120.44  School board powers and duties.

120.44(1) (1) A unified school district is a body corporate with the power to sue and be sued, to levy and collect taxes, to acquire, hold and dispose of property and to do all other things reasonable for the performance of its functions in operating a system of public education.

120.44(2) (2) The public schools of a unified school district shall be under the management, control and supervision of a school board. The school board shall have the powers and duties of the school board and annual meeting in a common school district. The officers of a unified school district have the powers and duties of the officers of a common school district. No annual meeting shall be held in a unified school district. The school board shall not, in the name of the school district, issue bonds or incur other indebtedness without approval of the electors of the school district in any instance where the school board of a common school district is not authorized to do so.

120.44 History History: 1981 c. 20; 1981 c. 340 s. 8; 1983 a. 339; 1985 a. 225 ss. 83, 92, 93; Stats. 1985 s. 120.44; 1993 a. 437; 1995 a. 27.

120.44 Annotation A school district did not incur indebtedness by entering into a lease-purchase agreement for a new school when the district, by electing not to appropriate funds for the following fiscal year's rental payment, had the option to terminate the agreement with no future payment obligation. Deick v. Unified School District of Antigo, 165 Wis. 2d 458, 477 N.W.2d 613 (1991).

120.44 Annotation Section 66.185 [now s. 66.0137] does not prohibit providing health insurance benefits to persons not listed in the statute if authority is granted by other statutes. Sections 120.12, 120.13, and 120.44, broadly construed as required by s. 118.001, grant broad powers, including that of providing insurance to persons not listed in this section. Pritchard v. Madison Metropolitan School District, 2001 WI App 62, 242 Wis. 2d 301, 625 N.W.2d 613, 00-0848.

120.44 Annotation School boards have authority to enforce policies that mandate the manner, conditions, and content of police interviews with students on school premises during school hours. 81 Atty. Gen. 126.






121. School finance.

121.004 Definitions.

121.004  Definitions. In this chapter, unless the context clearly requires otherwise:

121.004(1) (1) Average daily membership. "Average daily membership" is the sum of all pupils enrolled in all schools of the school district for each day of the school term, divided by the number of days school is actually taught. If it contains a fraction, the quotient shall be expressed as the nearest whole number.

121.004(2) (2) Equalized valuation. The "equalized valuation" of a school district is the full value of the taxable property of the territory in the school district as certified for the prior year under s. 121.06 (2), excluding value adjustments made under s. 70.57 (1) resulting from appeals made under s. 70.995. The "equalized valuation" of any taxable property in a tax incremental district shall not exceed its equalized value determined for the purpose of obtaining the tax incremental base of that district under s. 66.1105. The "equalized valuation" of a school district shall be reduced by the amount of an environmental remediation value increment on a parcel of property that is certified under s. 66.1106 during the period of certification.

121.004(3) (3) Fund. "Fund" is an independent accounting entity, as prescribed under s. 115.28 (13).

121.004(4) (4) Gross cost. The "gross cost" of a fund means the sum of all nonduplicative expenditures from and other financing uses of that fund.

121.004(5) (5) Membership. "Membership" for any school district is the sum of pupils enrolled as reported under s. 121.05 (1) or (2), as appropriate, and the summer average daily membership equivalent for classes approved under s. 121.14.

121.004(6) (6) Net cost. The "net cost" of a fund means the gross cost of that fund minus all nonduplicative revenues and other financing sources of that fund except property taxes, general aid, and aid received under s. 79.095 (4). In this subsection, "nonduplicative revenues" includes federal financial assistance under 20 USC 236 to 245, to the extent permitted under federal law and regulations.

121.004(7) (7) Pupils enrolled.

121.004(7)(a)(a) "Pupils enrolled" is the total number of pupils, as expressed by official enrollments, in all schools of the school district, except as provided in pars. (b) to (f). If such total contains a fraction, it shall be expressed as the nearest whole number. The same method shall be used in computing the number of pupils enrolled for resident pupils, nonresident pupils or both.

121.004(7)(b) (b) A first grade pupil may be counted only if the pupil attains the age permitted under s. 120.12 (25) or required under s. 118.14 for first grade admission.

121.004(7)(c) (c)

121.004(7)(c)1.1. A pupil enrolled in kindergarten may be counted only if the pupil attains the age permitted under s. 120.12 (25) or required under s. 118.14 for kindergarten admission. A kindergarten pupil, including a pupil enrolled in a 4-year-old kindergarten program being phased in under s. 118.14 (3) (b), shall be counted as one-half pupil except that:

121.004(7)(c)1.a. a. A pupil enrolled in a 5-year-old kindergarten program requiring full-day attendance for 5 days a week for an entire school year shall be counted as one pupil.

121.004(7)(c)1.b. b. A pupil enrolled in a 5-year-old kindergarten program requiring full-day attendance for less than 5 days a week for an entire school year shall be counted as the result obtained by multiplying the number of hours in each day in which the pupil is enrolled by the total number of days for which the pupil is enrolled, and dividing the result by the product of the number of hours of attendance per day required of first grade pupils in the school district multiplied by 180.

121.004(7)(c)2. 2. In subd. 1. a. and b., "full-day" means the length of the school day for pupils in the first grade of the school district operating the 5-year-old kindergarten program.

121.004(7)(cm) (cm) A pupil enrolled in a 4-year-old kindergarten program, including a 4-year-old kindergarten program being phased in under s. 118.14 (3) (b), that provides the required number of hours of direct pupil instruction under s. 121.02 (1) (f) 2. shall be counted as 0.6 pupil if the program annually provides at least 87.5 additional hours of outreach activities.

121.004(7)(d) (d) A pupil enrolled in a preschool program under subch. V of ch. 115 who is 3 years of age or older shall be counted as one-half pupil.

121.004(7)(e) (e) A pupil attending public school under s. 118.145 (4) shall be counted as the result obtained by dividing the number of hours of direct pupil instruction scheduled for the pupil at the public school during the school year by the number of hours of direct pupil instruction that the school district scheduled for a pupil in the same grade during the school year.

121.004(7)(em) (em) A pupil attending public school outside his or her school district of residence under s. 118.53 shall be counted as 0.25 pupil for each course the pupil attends at the public school during the school year. A pupil attending public school in his or her school district of residence under s. 118.53 shall be counted as the result obtained by dividing the number of hours of direct pupil instruction scheduled for the pupil at the public school during the school year by the number of hours of direct pupil instruction that the school district scheduled for a pupil in the same grade during the school year.

121.004(7)(f) (f) A pupil who transfers from one school district to another under s. 121.85 (3) (a) shall be counted by the school district in which the pupil resides as 0.75 pupil or, if appropriate, as a number equal to the result obtained by multiplying 0.75 by the appropriate fraction under par. (c), (cm) or (d).

121.004(8) (8) Summer average daily membership equivalent. "Summer average daily membership equivalent" is the total number of minutes in which pupils are enrolled in academic summer classes or laboratory periods, as defined by the state superintendent under s. 121.14, divided by 48,600.

121.004(9) (9) Teacher-pupil ratio. "Teacher-pupil ratio" is the quotient of the number of pupils enrolled divided by the number of teachers employed.

121.004(10) (10) Teachers employed. "Teacher" means a person holding a license or certificate under s. 115.28 (7), but does not include any person under s. 115.29 (3). In computing the number of teachers employed, professional workers who devote less than full time to their professional duties shall be counted in proportion to the time devoted to such duties. Teachers who devote full time to children with disabilities shall not be counted.

121.004 History History: 1977 c. 29 ss. 1081, 1085e, 1085m; 1977 c. 418, 429; 1979 c. 34, 221; 1979 c. 346 s. 15; 1981 c. 20, 317; 1983 a. 27, 189; 1985 a. 29; 1987 a. 27; 1991 a. 39, 48; 1993 a. 16; 1997 a. 27, 164, 240; 1999 a. 9; 1999 a. 150 s. 672; 2001 a. 16; 2007 a. 226; 2009 a. 28; 2013 a. 20.



121.006 State aid withheld.

121.006  State aid withheld.

121.006(1)(1)

121.006(1)(a)(a) The state superintendent may withhold state aid from any school district in which the scope and character of the work are not maintained in such manner as to meet the state superintendent's approval.

121.006(1)(b) (b) No state aid may be paid in any year under this chapter to a school district which fails to meet the requirements under sub. (2).

121.006(1)(c) (c) If the state superintendent withholds state aid from a school district under this subsection, the school board may request a hearing under s. 227.42.

121.006(2) (2) Unless the state superintendent is satisfied that the failure to meet the requirements of pars. (a) and (b) was occasioned by some extraordinary cause not arising from intention or neglect on the part of the responsible officers, every school district shall:

121.006(2)(a) (a) Hold school for at least 180 days each year, less any days during which the state superintendent determines that school is not held or educational standards are not maintained as the result of a strike by school district employees, the days to be computed in accordance with s. 115.01 (10).

121.006(2)(b) (b) Employ teachers qualified under s. 118.19.

121.006(2)(c) (c) File all reports as required by state law.

121.006(2)(d) (d) Comply with a directive issued by the state superintendent under s. 118.42 (3) (a) or (b).

121.006(5) (5) In the event of a school district labor dispute, s. 121.23 shall apply.

121.006 History History: 1973 c. 90, 157; 1977 c. 26; 1977 c. 29 s. 1097; 1977 c. 178, 203, 206, 273, 447; Stats. 1977 s. 121.006; 1979 c. 221; 1995 a. 27 ss. 4031, 9145 (1); 1997 a. 27; 2009 a. 215.



121.007 Use of state aid; exemption from execution.

121.007  Use of state aid; exemption from execution. All moneys paid to a school district under s. 20.255 (2) (ac), (bc), (cg), and (cr), shall be used by the school district solely for the purposes for which paid. Such moneys are exempt from execution, attachment, garnishment, or other process in favor of creditors, except as to claims for salaries or wages of teachers and other school employees and as to claims for school materials, supplies, fuel, and current repairs.

121.007 History History: 1971 c. 125 s. 522 (1); 1973 c. 90; 1975 c. 39, 220; 1977 c. 29 s. 1099; Stats. 1977 s. 121.007; 1979 c. 34 s. 2102 (43) (a); 1979 c. 221; 1981 c. 20; 1983 a. 27 s. 2202 (42); 1983 a. 538; 1989 a. 31, 336; 1993 a. 16; 1997 a. 27, 113; 2001 a. 16; 2003 a. 33; 2005 a. 25.



121.01 Purpose.

121.01  Purpose. It is declared to be the policy of this state that education is a state function and that some relief should be afforded from the local general property tax as a source of public school revenue where such tax is excessive, and that other sources of revenue should contribute a larger percentage of the total funds needed. It is further declared that in order to provide reasonable equality of educational opportunity for all the children of this state, the state must guarantee that a basic educational opportunity be available to each pupil, but that the state should be obligated to contribute to the educational program only if the school district provides a program which meets state standards. It is the purpose of the state aid formula set forth in this subchapter to cause the state to assume a greater proportion of the costs of public education and to relieve the general property of some of its tax burden.

121.01 Annotation The school finance system under ch. 121 is constitutional under both Art. I, sec. 1 and Art. X, s. 3. Students have a fundamental right to an equal opportunity for a sound basic education. Uniform revenue-raising capacity among districts is not required. Vincent v. Voight, 2000 WI 93, 236 Wis. 2d 588, 614 N.W.2d 388, 97-3174.

121.01 Annotation A "uniform" education: reform of local property tax school finance systems through state constitutions. 62 MLR 565.



121.02 School district standards.

121.02  School district standards.

121.02(1) (1) Except as provided in s. 118.40 (2r) (d), each school board shall:

121.02(1)(a) (a)

121.02(1)(a)1.1. Ensure that every teacher, supervisor, administrator and professional staff member holds a certificate, license or permit to teach issued by the department before entering on duties for such position.

121.02(1)(a)2. 2. Subject to s. 118.40 (8) (b) 2. and 3., ensure that all instructional staff of charter schools located in the school district hold a license or permit to teach issued by the department. For purposes of this subdivision, a virtual charter school is located in the school district specified in s. 118.40 (8) (a) and a charter school established under s. 118.40 (3) (c) 1. c. is located in the school district specified in s. 118.40 (3) (c) 1. c. The state superintendent shall promulgate rules defining "instructional staff" for purposes of this subdivision.

121.02(1)(b) (b) Annually, establish with school board employees a professional staff development plan designed to meet the needs of individuals or curriculum areas in each school.

121.02(1)(c) (c) Provide interventions or remedial reading services for a pupil in grades kindergarten to 4 if any of the following occurs:

121.02(1)(c)1. 1. The pupil fails to meet the reading objectives specified in the reading curriculum plan maintained by the school board under par. (k).

121.02(1)(c)2. 2. The pupil fails to score above the state minimum performance standard on the reading test under par. (r) and:

121.02(1)(c)2.a. a. A teacher in the school district and the pupil's parent or guardian agree that the pupil's test performance accurately reflects the pupil's reading ability; or

121.02(1)(c)2.b. b. A teacher in the school district determines, based on other objective evidence of the pupil's reading comprehension, that the pupil's test performance accurately reflects the pupil's reading ability.

121.02(1)(c)3. 3. The pupil's reading assessment under s. 118.016 indicates that the pupil is at risk of reading difficulty. If this subdivision applies, the interventions or services provided the pupil shall be scientifically based and shall address all areas in which the pupil is deficient in a manner consistent with the state standards in reading and language arts.

121.02(1)(d) (d) Operate a 5-year-old kindergarten program, except in union high school districts.

121.02(1)(e) (e) Provide guidance and counseling services.

121.02(1)(f) (f)

121.02(1)(f)1.1. Schedule at least 180 school days annually, less any days during which the state superintendent determines that school is not held or educational standards are not maintained as the result of a strike by school district employees.

121.02(1)(f)2. 2. Annually, schedule at least 437 hours of direct pupil instruction in kindergarten, at least 1,050 hours of direct pupil instruction in grades 1 to 6 and at least 1,137 hours of direct pupil instruction in grades 7 to 12. Scheduled hours under this subdivision include recess and time for pupils to transfer between classes but do not include the lunch period. A school board operating a 4-year-old kindergarten program may use up to 87.5 of the scheduled hours for outreach activities.

121.02(1)(g) (g) Provide for emergency nursing services.

121.02(1)(h) (h) Provide adequate instructional materials, texts and library services which reflect the cultural diversity and pluralistic nature of American society.

121.02(1)(i) (i) Provide safe and healthful facilities. The facilities shall comply with ss. 254.11 to 254.178 and any rule promulgated under those sections.

121.02(1)(j) (j) Ensure that instruction in elementary and high schools in health, physical education, art and music is provided by qualified teachers.

121.02(1)(k) (k)

121.02(1)(k)1.1. Maintain a written, sequential curriculum plan in at least 3 of the following subject areas: reading, language arts, mathematics, social studies, science, health, computer literacy, environmental education, vocational education, physical education, art and music. The plan shall specify objectives, course content and resources and shall include a program evaluation method.

121.02(1)(k)2. 2. Maintain a written, sequential curriculum plan in at least 3 additional subject areas specified in subd. 1.

121.02(1)(k)3. 3. Maintain a written, sequential curriculum plan in all of the remaining subject areas specified in subd. 1.

121.02(1)(L) (L)

121.02(1)(L)1.1. In the elementary grades, provide regular instruction in reading, language arts, social studies, mathematics, science, health, physical education, art and music.

121.02(1)(L)2. 2. In grades 5 to 8, provide regular instruction in language arts, social studies, mathematics, science, health, physical education, art and music. The school board shall also provide pupils with an introduction to career exploration and planning.

121.02(1)(L)3. 3. In grades 9 to 12, provide access to an educational program that enables pupils each year to study English, social studies, mathematics, science, vocational education, foreign language, physical education, art and music. In this subdivision, "access" means an opportunity to study through school district course offerings, independent study, cooperative educational service agencies or cooperative arrangements between school boards and postsecondary educational institutions.

121.02(1)(L)4. 4. Beginning September 1, 1991, as part of the social studies curriculum, include instruction in the history, culture and tribal sovereignty of the federally recognized American Indian tribes and bands located in this state at least twice in the elementary grades and at least once in the high school grades.

121.02(1)(L)5. 5. Provide regular instruction in foreign language in grades 7 and 8 beginning in the 1996-97 school year.

121.02(1)(L)6. 6. In one of grades 5 to 8 and in one of grades 10 to 12, provide pupils with the instruction on shaken baby syndrome and impacted babies described in s. 253.15 (5).

121.02(1)(m) (m) Provide access to an education for employment program approved by the state superintendent. Beginning in the 1997-98 school year, the program shall incorporate applied curricula; guidance and counseling services under par. (e); technical preparation under s. 118.34; college preparation; youth apprenticeship under s. 106.13 or other job training and work experience; and instruction in skills relating to employment. The state superintendent shall assist school boards in complying with this paragraph.

121.02(1)(n) (n) Develop a plan for children at risk under s. 118.153.

121.02(1)(o) (o) Annually comply with the requirements of s. 115.38 (2). The school board may include additional information in the report under s. 115.38 (2).

121.02(1)(p) (p) Comply with high school graduation standards under s. 118.33 (1).

121.02(1)(q) (q) Evaluate, in writing, the performance of all certified school personnel at the end of their first year and at least every 3rd year thereafter.

121.02(1)(r) (r) Except as provided in s. 118.40 (2r) (d) 2., annually administer a standardized reading test developed by the department to all pupils enrolled in the school district in grade 3, including pupils enrolled in charter schools located in the school district, except that if a charter school is established under s. 118.40 (3) (c) 1. c., the school board specified in s. 118.40 (3) (c) 1. c. shall administer the test to pupils enrolled in the charter school regardless of the location of the charter school.

121.02(1)(s) (s) Administer the examinations as required under s. 118.30.

121.02(1)(t) (t) Provide access to an appropriate program for pupils identified as gifted or talented.

121.02(1m) (1m) A school district may provide for scoring the test administered under sub. (1) (r) or have it scored by the department. If the school district provides for scoring the test, the department shall reimburse the school district for the cost of scoring the test, not exceeding what the department's cost would be to score the test. Costs of scoring the tests and reimbursing school districts for scoring the tests shall be paid from the appropriation under s. 20.255 (1) (a).

121.02(2) (2) In order to ensure compliance with the standards under sub. (1), the department shall conduct an inquiry into compliance with the standards upon receipt of a complaint and may, on its own initiative, conduct an audit of a school district.

121.02(3) (3) Prior to any finding that a school district is not in compliance with the standards under sub. (1), the state superintendent shall, upon request of the school board or upon receipt of a petition signed by the maximum number of electors allowed for nomination papers of school district officers under s. 8.10 (3) (i), (km) or (ks), conduct a public hearing in the school district. If the state superintendent, after the hearing, finds that the district is not in compliance with the standards, the state superintendent may develop with the school board a plan which describes methods of achieving compliance. The plan shall specify the time within which compliance shall be achieved. The state superintendent shall withhold up to 25% of state aid from any school district that fails to achieve compliance within the specified period.

121.02(4) (4) Any school district which is completely surrounded by water may meet the requirements of this section by being in substantial compliance with the standards in sub. (1). Annually by August 15, the school district shall submit to the state superintendent for approval a report describing the methods by which the school district intends to substantially comply with the standards. The state superintendent shall allow any such school district maximum flexibility in the school district's substantial compliance plans.

121.02(5) (5) The state superintendent shall promulgate rules to implement and administer this section, including rules defining "regular instruction" for the purpose of sub. (1) (L) 1. and 2.

121.02 History History: 1973 c. 90, 115, 243, 333; 1975 c. 39, 198; 1977 c. 29, 178, 206, 418, 429, 447; 1979 c. 34, 221; 1985 a. 29, 228; 1987 a. 27, 399; 1989 a. 31, 285; 1991 a. 48, 269; 1993 a. 16, 339, 430, 450; 1995 a. 27 ss. 4036 to 4038, 9145 (1); 1997 a. 27, 113; 1999 a. 9; 2001 a. 16; 2005 a. 165, 220; 2007 a. 222; 2009 a. 28; 2011 a. 166; 2013 a. 20.



121.05 Budget and membership report.

121.05  Budget and membership report.

121.05(1) (1) The school district clerk shall include, as part of the annual school district report under s. 120.18, all of the following:

121.05(1)(a) (a) The average of the number of pupils enrolled on the 3rd Friday of September and the 2nd Friday of January of the previous school year, including all of the following:

121.05(1)(a)1. 1. Pupils enrolled concurrently in the school district and in a special education program operated by a county children with disabilities education board and in facilities of the school district. This subdivision does not apply beginning on the effective date of a resolution adopted under s. 115.817 (9) (c).

121.05(1)(a)2. 2. Pupils enrolled in home instruction or any other school district special education program.

121.05(1)(a)3. 3. Pupils for whom tuition is paid under s. 121.78.

121.05(1)(a)5. 5. Pupils attending a technical college under s. 118.15 (1) (b) and pupils attending an institution of higher education or a technical college under s. 118.55.

121.05(1)(a)6. 6. Pupils enrolled in a special education program operated by a county children with disabilities education board under contract with the school board. This subdivision applies beginning on the effective date of a resolution adopted under s. 115.817 (9) (c).

121.05(1)(a)7. 7. Pupils enrolled in a nonsectarian private school or program or tribal school under s. 118.15 (1) (d) 4.

121.05(1)(a)8. 8. Pupils enrolled in the school operated by the Wisconsin Educational Services Program for the Deaf and Hard of Hearing or the school operated by the Wisconsin Center for the Blind and Visually Impaired under subch. III of ch. 115 for whom the school district is paying tuition under s. 115.53 (2) determined by multiplying the total number of periods in each day in which the pupils are enrolled in the local public school by the total number of days for which the pupils are enrolled in the local public school and dividing the product by 1,080.

121.05(1)(a)9. 9. Pupils enrolled in a charter school, other than a charter school under s. 118.40 (2r).

121.05(1)(a)10. 10. Pupils attending a private school or agency under contract with the board under s. 119.235.

121.05(1)(a)11. 11. Pupils residing in the school district but attending a public school in another school district under s. 118.51, 121.84 (4), or 121.85 (3) (a).

121.05(1)(a)12. 12. Pupils attending public school under s. 118.145 (4).

121.05(1)(a)12m. 12m. Pupils attending a public school under s. 118.53.

121.05(1)(a)13. 13. Pupils attending the Challenge Academy program under s. 321.03 (1) (c).

121.05(1)(b) (b) The number of teachers employed in the school district on the 3rd Friday of September of the previous school year.

121.05(1)(c) (c) The estimated budget for the current school year which shall be based upon the uniform accounting system prescribed by the department.

121.05(1)(d) (d) The number of pupils for whom contracts with private education services are entered into under s. 120.13 (26).

121.05(2) (2) Notwithstanding sub. (1), the school district clerk of the school district operating under ch. 119 shall include, as part of the annual report under s. 119.44 (2), the number of pupils enrolled on the 3rd Friday of September, the 2nd Friday of January, or the first Friday of May, whichever is highest, including the pupils specified in sub. (1) (a), and the information described in sub. (1) (b) to (d).

121.05(3) (3) If a school district is unable to hold school on any of the dates specified in sub. (1) (a) or (2), the state superintendent shall designate alternative membership counting dates.

121.05(3m) (3m) If pupils enrolled in a school will not be in attendance at the school on any of the dates specified in sub. (1) (a) or (2) because of a regularly scheduled holiday or for a reason approved by the school board, the state superintendent shall permit the membership counting date to occur on the 3rd weekday that follows the next school day on which school is in session.

121.05(4) (4) The school board of a school district in which a foster or group home that is not exempt under s. 70.11 is located may submit a report to the state superintendent. If the school board submits a report, it shall submit it by June 30. The report shall indicate, on a full-time equivalent basis, the number of pupils residing in such foster or group homes who were provided educational services by the school district during the current school year but were not included in the September, January, or May membership count under sub. (1) (a) or (2). The state superintendent shall adjust the school district's membership based on the report. The state superintendent shall make proportional adjustments to the memberships of the school districts in which the pupil was previously enrolled during that school year. The state superintendent shall obtain from such school districts the information necessary to make such adjustments. The state superintendent shall promulgate rules to implement and administer this subsection.

121.05 History History: 1971 c. 125; 1973 c. 89; 1975 c. 224; 1977 c. 29, 418; 1979 c. 34, 221, 244; 1981 c. 20, 251; 1983 a. 27, 192, 509; 1985 a. 29, 218; 1985 a. 225 s. 100; 1987 a. 27, 399; 1989 a. 336; 1991 a. 39; 1993 a. 16, 395; 1995 a. 27 ss. 4040x, 4042, 9145 (1); 1995 a. 225; 1997 a. 27, 113, 164; 1999 a. 9, 83, 117; 2001 a. 57, 109; 2003 a. 321; 2007 a. 200; 2009 a. 28, 302; 2013 a. 20.



121.06 Determination and certification of equalized valuation.

121.06  Determination and certification of equalized valuation.

121.06(1)(1) Annually on or before October 1, the full value of the taxable property in each part of each city, village and town in each school district shall be determined by the department of revenue according to its best judgment from all sources of information available to it and shall be certified by the department of revenue to the state superintendent.

121.06(2) (2) The state superintendent shall certify to each school district clerk the appropriate full values certified to the state superintendent under sub. (1).

121.06(3) (3) For purposes of computing state aid under s. 121.08 equalized valuations calculated under sub. (1) and certified under sub. (2) shall exclude property taxed under s. 70.114, 1981 stats., s. 70.116, 1981 stats., s. 70.117, 1981 stats., or s. 70.175, 1981 stats.

121.06(4) (4) For purposes of computing state aid under s. 121.08, equalized valuations calculated under sub. (1) and certified under sub. (2) shall include the full value of property that is exempt under s. 70.11 (39) and (39m) as determined under s. 79.095 (3).

121.06 History History: 1973 c. 61, 90; 1977 c. 29 ss. 1084, 1647 (13); 1977 c. 300 s. 8; 1981 c. 20; 1983 a. 27; 1985 a. 225; 1987 a. 403 s. 256; 1989 a. 336; 1993 a. 307; 1995 a. 27 ss. 4044, 9145 (1); 1997 a. 27, 113, 237; 2001 a. 16.



121.07 General provisions; state aid computation.

121.07  General provisions; state aid computation. In this subchapter:

121.07(1) (1) Basis for statistics.

121.07(1)(a)(a) The membership of the school district in the previous school year and the shared cost for the previous school year shall be used in computing general aid. If a school district has a state trust fund loan as a result of s. 24.61 (3) (c) 2., 2009 stats., the school district's debt service costs shall be based upon current school year costs for the term of the loan and for one additional school year.

121.07(1)(b) (b) If the school district valuation is increased or decreased due to an alteration in school district boundaries before the 3rd Friday in September, the estimated shared cost for the current school year and the estimated mill levy rate shall be based on the school district equalized valuation of the territory comprising the altered school district.

121.07(1)(c) (c) If an order of school district reorganization under ch. 117 is not effective due to litigation until after the 3rd Friday in September but takes effect before April 1 of the current school year, state aid for any affected school district for the first year of operation shall be computed after the order takes effect using calculations by the state superintendent of the number of pupils enrolled and teacher-pupil ratio for the territory in the affected school district, which shall be made as if the school district had been in existence on the 3rd Friday in September.

121.07(6) (6) Shared cost.

121.07(6)(a)(a) "Shared cost" is the sum of the net cost of the general fund and the net cost of the debt service fund, except that "shared cost" excludes any costs, including attorney fees, incurred by a school district as a result of its participation in a lawsuit commenced against the state, beginning with such costs incurred in the fiscal year in which the lawsuit is commenced, excludes any expenditures from a capital improvement fund created under s. 120.135 and excludes the costs of transporting those transfer pupils for whom the school district operating under ch. 119 does not receive intradistrict transfer aid under s. 121.85 (6) as a result of s. 121.85 (6) (am). In this paragraph, "net cost of the debt service fund" includes all of the following amounts:

121.07(6)(a)1. 1. If a school board makes an expenditure from a capital expansion fund created under s. 120.10 (10m), an amount determined by dividing the expenditure by the number of years in which the school district levied a tax for the capital project. This subdivision applies for the number of years equal to the number of years in which the school district levied a tax for the capital project.

121.07(6)(a)2. 2. The annual cost of leasing a school or other school district facility if the lease provides for construction of the school or facility and the lease either provides that ownership of the school or facility transfers to the school district at the termination of the lease or provides an option for such a transfer.

121.07(6)(am) (am) In par. (a), for the purpose of calculating state aid paid to a school district in the 2006-07 and 2007-08 school years, "shared cost" excludes any amount expended in the previous school year from the school district's fund balance to pay the school district's unfunded pension liability under the Wisconsin Retirement System or to pay debt service for debt issued to refinance the balance of the unfunded pension liability if the result of excluding such expenditures is an increase in state aid paid to the school district under s. 121.08.

121.07(6)(b) (b) The "primary ceiling cost per member" is $1,000.

121.07(6)(c) (c) The "primary shared cost" is that portion of a district's shared cost which is less than or equal to the primary ceiling cost per member multiplied by its membership.

121.07(6)(d) (d) The "secondary ceiling cost per member" in the 2001-02 school year and in each school year thereafter is an amount determined by dividing the state total shared cost in the previous school year by the state total membership in the previous school year and multiplying the result by 0.90.

121.07(6)(dg) (dg) The "secondary shared cost" is that portion of a school district's shared cost which is greater than the primary ceiling cost per member multiplied by its membership and less than or equal to the secondary ceiling cost per member multiplied by its membership.

121.07(6)(dr) (dr) The "tertiary shared cost" is that portion of a school district's shared cost which is greater than the secondary ceiling cost per member multiplied by its membership.

121.07(6)(e) (e)

121.07(6)(e)1.1. For a school district created by a consolidation under s. 117.08 or 117.09, in the school year in which the consolidation takes effect and in each of the subsequent 4 school years, the amounts under pars. (b) and (d) shall be multiplied by 1.15 and rounded to the next lowest dollar. In the 5th school year following the school year in which the consolidation took effect, the amounts under pars. (b) and (d) shall be multiplied by 1.10 and rounded to the next lower dollar. In the 6th school year following the school year in which the consolidation took effect, the amounts under pars. (b) and (d) shall be multiplied by 1.05 and rounded to the next lower dollar.

121.07(6)(e)2. 2. For a school district from which territory was detached to create a school district under s. 117.105, in each of the 3 school years beginning on the July 1 following the effective date of the reorganization under s. 117.105, the amounts under pars. (b) and (d) shall be multiplied by 1.05 and rounded to the next lower dollar.

121.07(7) (7) Guaranteed valuation per member.

121.07(7)(a)(a) The "primary guaranteed valuation per member" is $1,930,000.

121.07(7)(b) (b) The "secondary guaranteed valuation per member" is an amount, rounded to the next lower dollar, that, after subtraction of payments under ss. 121.09 and 121.85 (6) (b) 2. and 3. and (c), fully distributes an amount equal to the amount remaining in the appropriation under s. 20.255 (2) (ac).

121.07(7)(bm) (bm) The "tertiary guaranteed valuation per member" is the amount rounded to the next lower dollar determined by dividing the equalized valuation of the state by the state total membership.

121.07(7)(c) (c) For districts operating only high school grades, the amounts in pars. (a) to (bm) shall be multiplied by 3 and rounded to the next lower dollar.

121.07(7)(d) (d) For districts operating only elementary grades, the amounts in pars. (a) to (bm) shall be multiplied by 1.5 and rounded to the next lower dollar.

121.07(7)(e) (e)

121.07(7)(e)1.1. For a school district created by a consolidation under s. 117.08 or 117.09, in the school year in which the consolidation takes effect and in each of the subsequent 4 school years, the amounts under pars. (a) to (bm) shall be multiplied by 1.15 and rounded to the next lower dollar. In the 5th school year following the school year in which the consolidation took effect, the amounts under pars. (a) to (bm) shall be multiplied by 1.10 and rounded to the next lower dollar. In the 6th school year following the school year in which the consolidation took effect, the amounts under pars. (a) to (bm) shall be multiplied by 1.05 and rounded to the next lower dollar.

121.07(7)(e)2. 2. For a school district from which territory was detached to create a school district under s. 117.105, in each of the 3 school years beginning on the July 1 following the effective date of the reorganization under s. 117.105, the amounts under pars. (a) to (bm) shall be multiplied by 1.05 and rounded to the next lower dollar.

121.07(8) (8) Guaranteed valuation. A school district's primary, secondary and tertiary guaranteed valuations are determined by multiplying the amounts in sub. (7) by the district's membership.

121.07(10) (10) Required levy rate.

121.07(10)(a)(a) The "required levy rate" is the sum of the rates derived in pars. (b) to (d).

121.07(10)(b) (b) The "primary required levy rate" is the primary shared cost divided by the primary guaranteed valuation.

121.07(10)(c) (c) The "secondary required levy rate" is the secondary shared cost divided by the secondary guaranteed valuation.

121.07(10)(d) (d) The "tertiary required levy rate" is the tertiary shared cost divided by the tertiary guaranteed valuation.

121.07 History History: 1971 c. 125; 1973 c. 61, 90, 190, 333; 1975 c. 39; 1977 c. 29, 178, 418; 1979 c. 34, 221; 1981 c. 20, 317, 385; 1983 a. 27, 212; 1985 a. 29; 1987 a. 27; 1989 a. 31, 114, 309, 336, 359; 1991 a. 39, 269, 315; 1993 a. 16, 437; 1995 a. 27 ss. 4046m to 4064, 9145 (1); 1997 a. 27, 113, 286; 1999 a. 9, 17; 2001 a. 16, 109; 2003 a. 33; 2005 a. 25; 2009 a. 28; 2011 a. 71; 2013 a. 20.



121.08 Payment of state aids; reductions.

121.08  Payment of state aids; reductions.

121.08(1) (1) The state shall pay to the school district the sum of the following amounts:

121.08(1)(a) (a) The amount by which the primary guaranteed valuation exceeds the school district equalized valuation, multiplied by the primary required levy rate.

121.08(1)(b) (b) The amount by which the secondary guaranteed valuation exceeds the school district equalized valuation multiplied by the secondary required levy rate.

121.08(1)(c) (c) The amount by which the tertiary guaranteed valuation exceeds the school district equalized valuation multiplied by the tertiary required levy rate.

121.08(2) (2) The aid computed under sub. (1) shall be reduced by the sum of the amount by which the school district equalized valuation exceeds the secondary guaranteed valuation, multiplied by the secondary required levy rate, and the amount by which the school district equalized valuation exceeds the tertiary guaranteed valuation, multiplied by the tertiary required levy rate. In no case may the aid under this section be less than the amount under sub. (1) (a).

121.08(3) (3) The aid computed under sub. (1) shall be reduced by the amount by which the aid that the school district is receiving under sub. (1) as a result of the number of pupils reported as enrolled in the school district under s. 121.05 (1) (a) 7. exceeds the amount paid by the school district for tuition for those pupils.

121.08(4) (4)

121.08(4)(a)(a) The amount of state aid that a school district is eligible to be paid from the appropriation under s. 20.255 (2) (ac) shall be reduced by the amount determined as follows:

121.08(4)(a)1. 1. Add the amounts paid under s. 118.40 (2r) in the current school year.

121.08(4)(a)2. 2. Divide the sum under subd. 1. by the total amount of state aid that all school districts are eligible to be paid from the appropriation under s. 20.255 (2) (ac), calculated as if the reduction under par. (b) had not occurred.

121.08(4)(a)3. 3. Multiply the amount of state aid that the school district is eligible to be paid from the appropriation under s. 20.255 (2) (ac), calculated as if the reduction under par. (b) had not occurred, by the quotient under subd. 2.

121.08(4)(b) (b) The amount of state aid that the school district operating under ch. 119 is eligible to be paid from the appropriation under s. 20.255 (2) (ac) shall also be reduced by the amount calculated as follows:

121.08(4)(b)1. 1. Multiply the amounts paid under s. 119.23 (4) and (4m) in the 2009-10 school year by 41.6 percent, and multiply the amounts paid under s. 119.23 (4) and (4m) in the 2010-11 to 2012-13 school years by 38.4 percent. Beginning in the 2013-14 school year, multiply the amounts paid under s. 119.23 (4) and (4m) in the current school year by a percentage determined by subtracting 3.2 percentage points from the percentage that was applied under this subdivision in the previous school year. This subdivision does not apply after the 2024-25 school year.

121.08(4)(b)2. 2. Multiply the amounts paid under s. 119.23 (4) and (4m) in the 2009-10 school year by 3.4 percent, and multiply the amounts paid under s. 119.23 (4) and (4m) in the 2010-11 school year and in each school year thereafter by 6.6 percent.

121.08(4)(b)3. 3. Add the amounts determined under subds. 1. and 2.

121.08(4)(d) (d) The state superintendent shall ensure that the total amount of aid reduction under pars. (a) and (b) lapses to the general fund.

121.08 History History: 1973 c. 90; 1977 c. 29; 1983 a. 509; 1985 a. 29; 1987 a. 27, 399; 1995 a. 27; 1999 a. 9, 185; 2001 a. 16; 2003 a. 33; 2005 a. 25; 2007 a. 100; 2009 a. 28; 2011 a. 32, 157; 2013 a. 20.



121.09 State aid adjustment; redetermination of assessment.

121.09  State aid adjustment; redetermination of assessment.

121.09(1)(1) If, on or after July 1, 1980, the tax appeals commission or a court makes a final redetermination on the assessment of property subject to taxation under s. 70.995 that is lower than the previous assessment, or if, on or after January 1, 1982, the state board of assessors makes a final redetermination on the assessment of property subject to taxation under s. 70.995 that is lower than the previous assessment, the school board of the school district in which the property is located may, within 4 years after the date of the determination, decision, or judgment, file the determination of the state board of assessors, the decision of the tax appeals commission, or the judgment of the court with the state superintendent, requesting an adjustment in state aid to the school district. If the state superintendent determines that the determination, decision, or judgment is final and that it has been filed within the 4-year period, the state shall pay to the school district in the subsequent fiscal year, from the appropriation under s. 20.255 (2) (ac), an amount equal to the difference between the state aid computed under s. 121.08 for the school year commencing after the year subject to the valuation recertification, using the school district's equalized valuation as originally certified, and the state aid computed under s. 121.08 for that school year using the school district's equalized valuation as recertified under s. 70.57 (2).

121.09(2) (2) If, on or after May 3, 1984, the state board of assessors, the tax appeals commission or a court makes a final redetermination on the assessment of property subject to taxation under s. 70.995 that is higher than the previous assessment, the state superintendent shall notify the school district in which the property is located of the recertification by the department of revenue under s. 70.57 (2). The state superintendent shall, in the subsequent fiscal year, withhold from the school district's state aid entitlement under s. 121.08 an amount equal to the difference between the state aid computed under s. 121.08 for the school year commencing after the year subject to the valuation recertification, using the school district's equalized valuation as originally certified, and the state aid computed under s. 121.08 for that school year, using the school district's equalized valuation as recertified under s. 70.57 (2).

121.09(2m) (2m) If after June 30, 1995, and before July 26, 2003, the state board of assessors, the tax appeals commission, or a court makes a final redetermination on the assessment of telephone company property subject to taxation under s. 70.112 (4) and subch. IV of ch. 76 that is lower than the previous assessment, the school board of the school district in which the property is located may, within 4 years after July 26, 2003, file the redetermination with the state superintendent, requesting an adjustment in state aid to the school district. If the state superintendent determines that the redetermination is final and that it has been filed within the 4-year period, the state shall pay to the school district in the subsequent fiscal year, from the appropriation under s. 20.255 (2) (ac), an amount equal to the difference between the state aid computed under s. 121.08 for the school year commencing after the year subject to the valuation recertification, using the school district's equalized valuation as originally certified, and the state aid computed under s. 121.08 for that school year using the school district's equalized valuation as recertified under s. 70.57 (2).

121.09(2r) (2r) If after July 26, 2003, the state board of assessors, the tax appeals commission, or a court makes a final redetermination on the assessment of telephone company property subject to taxation under s. 70.112 (4) and subch. IV of ch. 76 that is lower than the previous assessment, the school board of the school district in which the property is located may, within 4 years after the redetermination, file the redetermination with the state superintendent, requesting an adjustment in state aid to the school district. If the state superintendent determines that the redetermination is final and that it has been filed within the 4-year period, the state shall pay to the school district in the subsequent fiscal year, from the appropriation under s. 20.255 (2) (ac), an amount equal to the difference between the state aid computed under s. 121.08 for the school year commencing after the year subject to the valuation recertification, using the school district's equalized valuation as originally certified, and the state aid computed under s. 121.08 for that school year using the school district's equalized valuation as recertified under s. 70.57 (2).

121.09 History History: 1983 a. 372; 1985 a. 29; 1995 a. 27 s. 9145 (1); 1997 a. 27; 2001 a. 16; 2003 a. 33.

121.09 Annotation School districts may obtain adjustments in state aid payments whether their equalized valuation is changed either as a result of a reassessment of or a finding of exemption of manufacturing property. 73 Atty. Gen. 119.



121.095 State aid adjustment; Challenge Academy program.

121.095  State aid adjustment; Challenge Academy program.

121.095(1)(1) Annually the department shall reduce each school district's state aid payment under s. 121.08, or other state aid payments, if necessary, by an amount calculated as follows:

121.095(1)(a) (a) Determine the number of pupils counted in the school district's membership who are attending the Challenge Academy program under s. 321.03 (1) (c).

121.095(1)(b) (b) Multiply the result under par. (a) by the lesser of the following:

121.095(1)(b)1. 1. The amount determined by the department of military affairs under s. 321.03 (1) (c) 1.

121.095(1)(b)2. 2. The amount determined for the school district under s. 121.91 (2m) (e) 3. for the current school year.

121.095(2) (2) From the appropriation under s. 20.255 (2) (ac), annually the department of public instruction shall pay to the department of military affairs an amount equal to the sum of the reductions under sub. (1). The department of public instruction shall ensure that the aid adjustment under sub. (1) does not affect the amount determined to be received by a school district as state aid under s. 121.08 or for any other purpose.

121.095 History History: 2001 a. 109; 2007 a. 200.



121.105 Special adjustment aids.

121.105  Special adjustment aids.

121.105(1) (1) In this section "state aid" means the sum of the payments provided to a school district under this section and ss. 121.08, 121.85 and 121.86.

121.105(2) (2)

121.105(2)(am)(am)

121.105(2)(am)1.1. Except as provided in subd. 2., if a school district would receive less in state aid in the current school year before any adjustment is made under s. 121.15 (4) (b) than an amount equal to 85% of the amount of state aid that it received in the previous school year, as adjusted under s. 121.15 (4) (b) in the current school year, its state aid for the current school year shall be increased to an amount equal to 85% of the state aid received in the previous school year.

121.105(2)(am)2. 2. If a school district from which territory was detached to create a new school district under s. 117.105 would receive in state aid in the school year beginning on the first July 1 following the effective date of the reorganization less than 85 percent of the amount determined as follows, its state aid in the school year beginning on the first July 1 following the effective date of the reorganization shall be increased to an amount equal to 85 percent of the amount determined as follows:

121.105(2)(am)2.a. a. Divide the school district's membership in the preceding school year by the school district's membership in the 2nd preceding school year.

121.105(2)(am)2.b. b. Multiply the amount of state aid received by the school district in the preceding school year, as adjusted under s. 121.15 (4) (b) in the current school year, by the quotient under subd. 2. a.

121.105(2)(b) (b) A school district is eligible to receive additional aid under par. (am) only if additional aid does not result in a state aid payment greater than the school district's shared cost.

121.105(3) (3) In the school year in which a school district consolidation takes effect under s. 117.08 or 117.09 and in each of the subsequent 4 school years, the consolidated school district's state aid shall be an amount that is not less than the aggregate state aid to which the consolidating school districts were eligible in the school year prior to the school year in which the consolidation takes effect. In the 5th school year following the school year in which the consolidation took effect, the consolidated school district is entitled to a payment under this subsection in an amount that is equal to 66 percent of the payment that the consolidated school district received under this subsection in the prior school year. In the 6th school year following the school year in which the consolidation took effect, the consolidated school district is entitled to a payment under this subsection in an amount that is equal to 33 percent of the payment that the consolidated school district received in the 4th school year following the school year in which the consolidation took effect. The additional state aid shall be paid from the appropriation under s. 20.255 (2) (ac).

121.105 History History: 1985 a. 29, 251; 1987 a. 27; 1989 a. 31, 114, 336; 1991 a. 39, 269; 1993 a. 16, 437; 1997 a. 27, 113; 1999 a. 9; 2001 a. 16, 104; 2005 a. 219, 222; 2013 a. 20.



121.135 State aid to county children with disabilities education boards.

121.135  State aid to county children with disabilities education boards.

121.135(1)(1) If, upon receipt of the plan under s. 115.77 (4), the state superintendent is satisfied that there are children participating in a special education program provided by a county children with disabilities education board, the state superintendent shall certify to the department of administration from the appropriation under s. 20.255 (2) (bh) in favor of the county children with disabilities education board the amount determined under sub. (2), except as provided under sub. (3).

121.135(2) (2)

121.135(2)(a)(a) In this subsection:

121.135(2)(a)1. 1. "Additional general aid" means the amount determined by calculating the percentage of a school district's shared costs that would be paid under s. 121.08 if its membership included each pupil who is a resident of the school district and solely enrolled in a special education program provided by a county children with disabilities education board and the school district's shared costs were increased by the costs of the county children with disabilities education board program for all pupils participating in the county children with disabilities education board program who are residents of the school district, and multiplying the costs of the county children with disabilities education board program by that percentage.

121.135(2)(a)2. 2. "Costs of the county children with disabilities education board program" means the gross cost of the county children with disabilities education board program minus all nonduplicative revenues and other financing sources except property taxes and state aid paid under this section in the previous school year.

121.135(2)(c) (c) The state superintendent shall pay the additional general aid to the county children with disabilities education board.

121.135(3) (3) This section does not apply beginning on the effective date of a resolution adopted under s. 115.817 (9) (c), except that in the school year beginning July 1 of the year prior to the effective date of the resolution, the state superintendent shall certify to the department of administration from the appropriation under s. 20.255 (2) (bh) in favor of the county children with disabilities education board an amount equal to one-half the amount specified under sub. (2) for each pupil enrolled.

121.135 History History: 1973 c. 89, 243; 1979 c. 34 s. 2102 (43) (a); 1979 c. 176; 1981 c. 20; 1983 a. 27 ss. 1482g, 1482r, 2202 (42); 1987 a. 27; 1989 a. 336, 359; 1991 a. 39; 1993 a. 16; 1995 a. 27 ss. 4072, 9145 (1); 1997 a. 27, 113, 164.



121.136 State aid for high-poverty school districts.

121.136  State aid for high-poverty school districts.

121.136(1)(1) In this section, "membership" means the membership used by the department to calculate state aid to the school district under s. 121.08 in the first school year of a fiscal biennium.

121.136(2) (2)

121.136(2)(a)(a) In the 2009-10 school year and annually thereafter, the department shall pay additional state aid to a school district if at least 50 percent of the district's enrollment on the 3rd Friday of September in the immediately preceding even-numbered year, as rounded to the nearest whole percentage point, was eligible for a free or reduced-price lunch in the federal school lunch program under 42 USC 1758 (b).

121.136(2)(b) (b) The amount paid to each eligible school district in the 2009-10 school year and annually thereafter shall be determined as follows:

121.136(2)(b)1. 1. Divide the amount appropriated under s. 20.255 (2) (bb) by the total membership in all eligible school districts.

121.136(2)(b)4. 4. Multiply the result under subd. 1. by the school district's membership.

121.136 History History: 2007 a. 20; 2009 a. 28.



121.137 First class city school levy aid.

121.137  First class city school levy aid.

121.137(1) (1) In this section:

121.137(1)(a) (a) "Board" has the meaning given in s. 119.02 (1).

121.137(1)(b) (b) "City" has the meaning given in s. 119.02 (2).

121.137(2) (2) Annually, the department shall calculate the amount of the state aid reduction under s. 121.08 (4) (b) 2. in the current school year and shall notify the board, in writing, of the result.

121.137(3) (3) From the appropriation under s. 20.255 (2) (ac), annually the department shall pay the amount calculated under sub. (2) to the city in installments according to the schedule used by the board for the distribution of state aid under s. 121.15 (1) or (1g). The city shall pay an amount equal to the amount received under this subsection to the board.

121.137 History History: 2009 a. 28.



121.14 State aid for summer classes.

121.14  State aid for summer classes.

121.14(1) (1) State aid shall be paid to each district or county children with disabilities education board only for those academic summer classes or laboratory periods that are for necessary academic purposes, as defined by the state superintendent by rule. Recreational programs and team sports shall not be eligible for aid under this section, and pupils participating in such programs shall not be counted as pupils enrolled under s. 121.004 (5) nor shall costs associated with such programs be included in shared costs under s. 121.07 (6).

121.14(2) (2)

121.14(2)(a)(a) State aid for summer classes shall be incorporated into the state aid paid for regular classes under this subchapter.

121.14(2)(b) (b) Annually on or before October 1, the school district clerk or chairperson of the county children with disabilities education board shall file with the department a report stating the summer average daily membership equivalent.

121.14(3) (3) References to county children with disabilities education boards under subs. (1) and (2) (b) do not apply beginning on the effective date of a resolution adopted under s. 115.817 (9) (c).

121.14 History History: 1973 c. 89, 90, 243, 333; 1975 c. 39; 1977 c. 29; 1983 a. 27; 1983 a. 189 s. 329 (17m); 1995 a. 27 s. 9145 (1); 1997 a. 27, 164, 240; 1999 a. 32.



121.15 Payment of state aid.

121.15  Payment of state aid.

121.15(1) (1) Except as provided under sub. (1g), state aid under s. 121.08 shall be paid to school districts according to the following distribution schedule:

121.15(1)(a) (a) Each school district shall receive 15% of its total aid entitlement in September, 25% of its total aid entitlement in December, 25% of its total aid entitlement in March and 35% of its total aid entitlement in June.

121.15(1)(b) (b) For the September payment, the total aid entitlement for each district shall be estimated based upon the total aid payment in the previous year.

121.15(1)(c) (c) For the payments from December to June, the total aid entitlement for each district shall be computed on the basis of the budget and membership report under s. 121.05.

121.15(1)(e) (e) Payments under this subsection shall be made on the first Monday of the month for the December payment, on the 3rd Monday of the month for the September and June payments and on the 4th Monday of the month for the March payment.

121.15(1g) (1g)

121.15(1g)(a)(a) If a school board submits a written request to the department before May 1, in the following school year the department shall pay to that school district an amount equal to 10% of the school district's total aid entitlement under s. 121.08 in each month from September to June.

121.15(1g)(b) (b) For the September and October payments, the total aid entitlement shall be estimated based upon the total aid payment in the previous year.

121.15(1g)(c) (c) For the payments from November to June, the total aid entitlement shall be computed on the basis of the budget and membership report under s. 121.05.

121.15(1g)(d) (d) Payments under this subsection shall be made on the 3rd Monday of the month, except that payment shall be made on the first Monday of the month for the December payment and on the 4th Monday of the month for the March payment.

121.15(1g)(e) (e) If a school board chooses the distribution schedule under this subsection, it shall pay to the department of public instruction an amount equal to the earnings that the school district's aid entitlement would have accrued had the school district's aid been distributed under sub. (1), as determined by the department of administration.

121.15(1m) (1m)

121.15(1m)(a)(a) Notwithstanding subs. (1) and (1g), a portion of state aid to school districts shall be distributed as follows:

121.15(1m)(a)3. 3. Beginning in the 1999-2000 school year, annually the state shall pay to school districts, from the appropriation under s. 20.255 (2) (ac), $75,000,000 on the 4th Monday in July of the following school year.

121.15(1m)(b) (b) The percentages under subs. (1) (a) and (1g) (a) shall be reduced proportionally to reflect the payments made under par. (a). School districts shall treat the payments made in July under par. (a) as if they had been received in the previous school year.

121.15(2) (2)

121.15(2)(a)(a) No state aid payments may be made to any district until the annual report under s. 120.18 has been filed with the department.

121.15(2)(b) (b) No state aid payments may be made to any district in the months of November to June until the budget and membership report under s. 121.05 is filed with the department.

121.15(2)(c) (c) If the state superintendent notifies a school district that a state aid payment may be withheld under par. (a) or (b), the state superintendent shall notify each member of the school board or the school district clerk. If the state superintendent notifies the school district clerk, the school district clerk shall promptly distribute a copy of the notice to each member of the school board.

121.15(4) (4)

121.15(4)(a)(a) In this subsection, "state aid" has the meaning given in s. 121.90 (2) except that it excludes aid paid to school districts under s. 79.095 (4).

121.15(4)(b) (b) On July 1 and October 15, using the most accurate data available, the state superintendent shall provide the department of revenue and each school district with an estimate of the total amount of state aid the school district will receive in the current school year. On October 15, using the most accurate data available, the state superintendent shall calculate the total amount of state aid that each school district will receive in the current school year. Any adjustments to that calculation shall be made by increasing or decreasing the payment made in September of the following school year.

121.15 History History: 1977 c. 29 s. 1098; 1977 c. 273; Stats. 1977 s. 121.15; 1979 c. 34; 1985 a. 29, 120; 1987 a. 27; 1989 a. 207; 1993 a. 16, 437; 1995 a. 27 ss. 4073 to 4075m, 9145 (1); 1997 a. 27, 113, 228; 1997 a. 237 ss. 368v to 369, 727p; 1999 a. 9, 17; 2001 a. 16, 106, 109; 2003 a. 33.



121.17 Use of federal revenue sharing funds.

121.17  Use of federal revenue sharing funds. It is the intent of the legislature that school districts receiving federal revenue sharing funds through the state under this subchapter shall utilize these funds in compliance with the federal revenue sharing requirements as defined in the state and local fiscal assistance act of 1972 (P.L. 92-512), as amended by P.L. 94-488. The department shall assure compliance with this section.

121.17 History History: 1973 c. 90; 1977 c. 29 s. 1101; Stats. 1977 s. 121.17; 1995 a. 27; 1997 a. 27.



121.23 Payment of aids in school district labor disputes.

121.23  Payment of aids in school district labor disputes.

121.23(1)(1) In the event that the state superintendent finds that school is not held, or educational standards are not maintained in accordance with s. 121.02 (1) (f) as the result of a strike by school district employees, make-up days are authorized to be scheduled but no make-up days are required.

121.23(2) (2) If a school district holds less than 180 days of school as the result of a strike by school district employees, for the purposes of computing general aid, the state superintendent shall compute the school district's primary and secondary ceiling costs per member in accordance with the procedure specified in pars. (a) to (e). In making the calculation, the state superintendent shall:

121.23(2)(a) (a) Determine the amount of shared cost not incurred by the school district because of the strike.

121.23(2)(b) (b) Determine the amount of shared cost that the school district would have incurred had the strike not occurred.

121.23(2)(c) (c) Divide the amount determined under par. (a) by the amount determined under par. (b).

121.23(2)(d) (d) Multiply the quotient determined under par. (c) by the amount determined under s. 121.07 (6) (b).

121.23(2)(e) (e) Subtract the product determined under par. (d) from the amount determined under s. 121.07 (6) (b).

121.23 History History: 1977 c. 178; 1979 c. 221 s. 2202 (43); 1995 a. 27 ss. 4077, 9145 (1); 1997 a. 27.



121.41 Driver education programs.

121.41  Driver education programs. A school board or the technical college system board may establish and collect reasonable fees for any driver education program or part of a program which is neither required for nor credited toward graduation. The school board or the technical college system board may waive any fee established under this subsection for any indigent pupil.

121.41 History History: 1971 c. 125 s. 522 (1); 1971 c. 154, 211; 1973 c. 89, 90, 309, 336; 1977 c. 29 s. 1096; Stats. 1977 s. 121.41; 1983 a. 22; 1983 a. 27 s. 2202 (42); 1985 a. 29, 218; 1991 a. 269; 1993 a. 399, 455, 491; 1997 a. 27, 164; 1999 a. 9; 2003 a. 33.



121.51 Definitions.

121.51  Definitions. In this subchapter:

121.51(1) (1) "Attendance area" is the geographic area designated by the governing body of a private school as the area from which its pupils attend and approved by the school board of the district in which the private school is located. If the private school and the school board cannot agree on the attendance area, the state superintendent shall, upon the request of the private school and the board, make a final determination of the attendance area. The attendance areas of private schools affiliated with the same religious denomination shall not overlap unless one school limits its enrollment to pupils of the same sex and the other school limits its enrollment to pupils of the opposite sex or admits pupils of both sexes.

121.51(3) (3) "School board" has the meaning designated in s. 115.001 (7) and includes any governmental agency transporting children to and from public schools.

121.51(4) (4) "School bus" has the meaning designated in s. 340.01 (56).

121.51 History History: 1975 c. 120; 1983 a. 189 ss. 185, 329 (17); 1983 a. 512; 1989 a. 31; 1995 a. 27 s. 9145 (1); 1997 a. 27.

121.51 Annotation The provision for the transportation, at public expense, of students to and from private schools on an attendance area basis is constitutional. Vanko v. Kahl, 52 Wis. 2d 206, 188 N.W.2d 460 (1971).

121.51 Annotation For purposes of sub. (4) [now sub. (1)], and in the absence of fraud or collusion, when a religious school demonstrates by its corporate charter and bylaws that it is independent of, and unaffiliated with, a religious denomination, further inquiry by the state would violate Art. I, sec. 18. Holy Trinity Community School, Inc. v. Kahl, 82 Wis. 2d 139, 262 N.W.2d 210 (1978).

121.51 Annotation First amendment-based attacks on Wisconsin "attendance area" statutes. 1980 WLR 409.



121.52 Vehicle, operator and driver requirements.

121.52  Vehicle, operator and driver requirements.

121.52(1) (1)

121.52(1)(a)(a) Rules governing the design, construction, inspection and operation of school buses adopted by the secretary of transportation under s. 110.06 (2) shall by reference be made part of any contract for the transportation of pupils.

121.52(1)(b) (b) The school board may adopt additional rules, not inconsistent with law or with rules of the secretary of transportation or the state superintendent, for the protection of the pupils or to govern the conduct of the person in charge of the motor vehicle used for transportation of pupils for compensation.

121.52(2) (2)

121.52(2)(a)(a) All drivers of motor vehicles owned by the school district and used for the transportation of pupils shall be under written contract with the school board of the district.

121.52(2)(b) (b) The owner or lessee of all privately owned motor vehicles transporting pupils for compensation shall be under written contract with the school board of the district for which such transportation is provided. The contract shall require the owner or lessee to perform any action necessary for the owner or lessee or the school board to fulfill any obligation specified in sub. (5) or s. 121.555.

121.52(2)(c) (c) The form of contract shall be prescribed by the department and shall provide that all parties to the contract are subject at all times to rules adopted by the secretary of transportation under s. 110.06 (2) and by the department.

121.52(3) (3)

121.52(3)(a)(a) If the contract is made under sub. (2) (b), the contract shall provide that the owner or lessee require his or her bus drivers, as a condition of employment, to take a physical examination, including a chest X-ray or tuberculin test, and to submit the physical examination report to the school board. If the reaction to the tuberculin test is positive, a chest X-ray shall be required. Freedom from tuberculosis in a communicable form is a condition of employment as a bus driver. Additional physical examinations shall be required thereafter at intervals determined by the school board.

121.52(3)(b) (b) The contract shall provide that a physical examination report may be submitted on forms prescribed by the federal authority regulating motor carriers or the department and that a copy of a physical examination report obtained for other purposes within one year of the date of the contract may be substituted for the examination, if the report contains substantially the same information required by the department.

121.52(3)(c) (c) Such physical examinations, chest X-rays or tuberculin tests shall not be required of a bus driver who files with the school board an affidavit setting forth that the bus driver depends exclusively upon prayer or spiritual means for healing in accordance with the teachings of a bona fide religious sect, denomination or organization and that the bus driver is to the best of the bus driver's knowledge and belief in good health and that the bus driver claims exemption from health examination on these grounds. Notwithstanding the filing of such affidavit, if there is reasonable cause to believe that the bus driver is suffering from an illness detrimental to the health of the pupils, the school board may require a health examination of the bus driver sufficient to indicate whether or not the bus driver is suffering from such an illness. No bus driver may be discriminated against by reason of filing such affidavit.

121.52(4) (4) The use of any motor vehicle to transport pupils shall be discontinued upon receipt of an order signed by the state superintendent or the secretary of transportation ordering such discontinuance. Personnel under the state superintendent or the secretary of transportation may ride any school bus at any time for the purpose of inspection.

121.52(5) (5) Upon written request of a parent or guardian of a pupil for whom the school district provides transportation, the school board shall disclose the name of each driver who transports the pupil under sub. (2) (a) or (b).

121.52 History History: 1977 c. 29 s. 1654 (7) (d); 1985 a. 218; 1993 a. 492; 1995 a. 27 ss. 4079, 9145 (1); 1997 a. 27; 2003 a. 280.

121.52 Annotation Sub. (1) (b) is permissive. It neither governs driver conduct nor requires school districts to adopt rules to that end. It merely allows districts to do so. Reuter v. Murphy, 2000 WI App 276, 240 Wis. 2d 110, 622 N.W.2d 464, 99-3349.



121.53 School bus insurance.

121.53  School bus insurance.

121.53(1) (1) No motor vehicle may be used as a school bus unless a policy of bodily injury and property damage liability insurance, issued by an insurer authorized to transact business in this state, is maintained thereon. The policy shall provide property damage liability coverage with a limit of not less than $10,000. The policy also shall provide bodily injury liability coverage with limits of not less than $75,000 for each person and, subject to such limit for each person, total limits as follows:

121.53(1)(a) (a) $150,000 for each accident for each such motor vehicle having a seating capacity of 7 passengers or less.

121.53(1)(b) (b) $200,000 for each accident for each such motor vehicle having a seating capacity of 8 to 15 passengers.

121.53(1)(c) (c) $250,000 for each accident for each such motor vehicle having a seating capacity of 16 to 24 passengers.

121.53(1)(d) (d) $375,000 for each accident for each such motor vehicle having a seating capacity of 25 to 36 passengers.

121.53(1)(e) (e) $1,000,000 for each accident for each such motor vehicle having a seating capacity of 37 or more passengers.

121.53(2) (2) The policy under this section shall cover the transportation of pupils, their parents or guardians, authorized chaperones, school district officers, faculty and employees and school doctors, dentists and nurses:

121.53(2)(a) (a) To and from the school or school district which operates the school bus or contracts for its operation.

121.53(2)(b) (b) In connection with any extracurricular school activity authorized by and made in compliance with s. 121.54 (7).

121.53(3) (3) An insurer issuing a policy under this section may exclude coverage for public or livery use of the school bus, but any such exclusion does not apply:

121.53(3)(a) (a) When the school bus, while regularly used as such, also is used to transport pupils of another public or private school, whether or not a charge is made for such transportation.

121.53(3)(b) (b) When used in accordance with sub. (2), whether or not any person lawfully transported is required to pay a charge therefor.

121.53(3)(c) (c) When the school bus is used as specified in s. 340.01 (56) (am) for the purpose of transporting elderly or disabled persons in connection with a transportation assistance program for such persons.

121.53(4) (4) Every school board shall require that there be filed with it and with the department of transportation a certificate of insurance showing that an insurance policy has been procured and is in effect which covers the owner and operator of the school bus and the school board or shall procure an insurance policy and file such certificate with the department of transportation. Unless such certificate is on file with the department of transportation, no registration plates for a school bus may be issued by the department of transportation. No such policy may be terminated prior to its expiration or canceled for any reason, unless a notice thereof is filed with the department of transportation and with the school board by the insurer at least 10 days prior to the date of termination or cancellation. The department of transportation shall revoke the registration of a school bus on which the policy has been terminated or canceled, effective on the date of termination or cancellation.

121.53(5) (5) Subsections (1) to (4) do not apply to:

121.53(5)(a) (a) A motor vehicle owned or operated by a parent or guardian transporting only the parent's or guardian's own children, whether or not any contract is made with or compensation paid to the parent or guardian for such transportation by a school board.

121.53(5)(b) (b) A motor vehicle operated by a common carrier certificated under ch. 194, where such motor vehicle is used under contract pursuant to this subchapter, if the common carrier has complied with s. 194.41 or 194.42.

121.53(5)(c) (c) A taxicab regulated by a municipal ordinance under s. 349.24 when used to transport pupils.

121.53(6) (6) Within 10 days after its occurrence, every accident involving a motor vehicle while providing transportation under this subchapter shall be reported to the appropriate school board.

121.53 History History: 1975 c. 60; 1977 c. 29 s. 1654 (7) (b); 1979 c. 281; 1981 c. 25; 1985 a. 287; 1991 a. 239; 1993 a. 492; 1995 a. 27 s. 9145 (1); 1997 a. 27; 2005 a. 220.



121.54 Transportation by school districts.

121.54  Transportation by school districts.

121.54(1) (1)  City option.

121.54(1)(a)(a) Subsections (2) and (6) and s. 121.57 do not apply to pupils who reside in a school district that contains all or part of a city unless the school they attend is located outside the city but within the boundaries of the school district.

121.54(1)(b) (b) If a school district elects under sub. (2) (c) to provide transportation for the pupils under par. (a), state aid shall be paid in accordance with s. 121.58, and there shall be reasonable uniformity in the transportation furnished to the pupils, whether they attend public or private schools.

121.54(1)(c) (c) Paragraph (a) does not apply to pupils who reside in a school district that contains all or part of a 1st, 2nd or 3rd class city with a population exceeding 40,000 unless transportation for the pupils is available through a common carrier of passengers operating under s. 85.20 or ch. 194.

121.54(2) (2) General transportation.

121.54(2)(a)(a) Except as provided in sub. (1), every school board shall provide transportation to and from public school for all pupils who reside in the school district 2 miles or more from the nearest public school they are entitled to attend.

121.54(2)(am) (am) In lieu of transporting a pupil who is eligible for transportation under par. (a) to and from his or her residence, a school district may transport the pupil to or from, or both, a before- and after-school child care program under s. 120.125, a child care program under s. 120.13 (14), or any other child care program, family child care home, or child care provider.

121.54(2)(b) (b)

121.54(2)(b)1.1. Except as provided in sub. (1) or otherwise provided in this subsection, the school board of each district operating high school grades shall provide transportation to and from the school a pupil attends for each pupil residing in the school district who attends any elementary grade, including kindergarten, or high school grade at a private school located 2 miles or more from the pupil's residence, if such private school is a school within whose attendance area the pupil resides and is situated within the school district or not more than 5 miles beyond the boundaries of the school district measured along the usually traveled route.

121.54(2)(b)2. 2. In lieu of transporting students under subd. 1. and paying for transportation under sub. (8) (b), an underlying elementary school district of a union high school district may elect, by resolution adopted at its annual or special meeting, to transport elementary school children who reside within the underlying district and qualify for transportation under subd. 1., in vehicles owned, operated or contracted for by the district. Once adopted, such a resolution may be repealed only upon one year's notice to the board of the union high school district of which the underlying district is a part. An elementary school district shall notify the union high school district of any action under this paragraph no later than June 15 preceding the school year in which the elementary school district's action takes effect.

121.54(2)(b)3. 3. Annually by April 1, each private school shall submit its proposed attendance area for the ensuing school year to the school board of each school district having territory within the proposed attendance area. If a proposal is not submitted by April 1, the existing attendance area shall remain in effect for the ensuing school year.

121.54(2)(b)4. 4. No later than May 15 in each year, each private school shall notify each school board of the names, grade levels and locations of all pupils, if any, eligible to have transportation provided by such school board under this paragraph and planning to attend such private school during the forthcoming school term. The school board may extend the notification deadline.

121.54(2)(c) (c) An annual or special meeting of a common or union high school district, or the school board of a unified school district, may elect to provide transportation for pupils who are not required to be transported under this section, including pupils attending public school under s. 118.145 (4) or 118.53. Transportation may be provided for all or some of the pupils who reside in the school district to and from the public school they are entitled to attend or the private school, within or outside the school district, within whose attendance area they reside. If transportation is provided for less than all such pupils there shall be reasonable uniformity in the minimum distance that pupils attending public and private schools will be transported. Except for elementary school districts electing to furnish transportation under par. (b) 2., this paragraph does not permit a school district operating only elementary grades to provide transportation for pupils attending private schools.

121.54(2)(d) (d) A school board may provide transportation for teachers to and from public school, subject to the same controls and limitations as apply to the transportation of pupils.

121.54(2)(e) (e) Notwithstanding par. (a), if a pupil is living outside the school district in which he or she is enrolled because the pupil's parents or guardians have joint legal custody, as defined in s. 767.001 (1s), of the pupil, upon the request of the pupil's parent or guardian the school district shall transport the pupil to and from an agreed-upon location within the school district.

121.54(3) (3) Transportation for children with disabilities. Every school board shall provide transportation for children with disabilities, as defined in s. 115.76 (5), to any public or private elementary or high school, to the school operated by the Wisconsin Center for the Blind and Visually Impaired or the school operated by the Wisconsin Educational Services Program for the Deaf and Hard of Hearing or to any special education program for children with disabilities sponsored by a state tax-supported institution of higher education, including a technical college, regardless of distance, if the request for such transportation is approved by the state superintendent. Approval shall be based on whether or not the child can walk to school with safety and comfort. Section 121.53 shall apply to transportation provided under this subsection.

121.54(4) (4) Summer class transportation. A school board may provide transportation for pupils residing in the school district and attending summer classes. If the school board provides transportation for less than all pupils, there shall be reasonable uniformity in the minimum and maximum distances pupils are transported.

121.54(5) (5) Transportation to technical colleges. The school board of a district operating high school grades may provide for the transportation or board and lodging of residents of the school district attending technical colleges outside the school district who are not high school graduates, are less than 20 years of age and attend such colleges full time. The school board of such a district may also provide transportation for residents of the district participating in vocational education programs organized cooperatively between school districts under s. 66.0301. The school district shall be paid state aid for such transportation or board and lodging in accordance with s. 121.58. This subsection does not apply if the distance between a pupil's home and the technical college along the usually traveled public highway is more than 15 miles, unless the pupil resides on an approved bus route or board and lodging are provided.

121.54(6) (6) Transportation in special cases. The school board of a district operating high school grades which, under s. 121.78 (2) (a), must permit a pupil to attend high school outside the school district shall provide transportation for such pupil if the pupil resides 2 or more miles from the high school that the pupil attends.

121.54(7) (7) Transportation for extracurricular activities.

121.54(7)(a)(a) A school board may provide transportation for pupils attending public or private schools, their parents or guardians, authorized chaperones, school officers, faculty and employees and school doctors, dentists and nurses in connection with any extracurricular activity of the public or private school, such as a school athletic contest, school game, after school practice, late activity, school outing or school field trip or any other similar trip when:

121.54(7)(a)1. 1. A school bus or motor bus or a motor vehicle under s. 121.555 (1) (a) is used and such transportation is under the immediate supervision of a competent adult.

121.54(7)(a)2. 2. A school operated by the school district or the private school has an actual interest in the safety and welfare of the children transported to the activity;

121.54(7)(a)4. 4. The school principal or other person with comparable authority authorizes such use.

121.54(7)(b) (b)

121.54(7)(b)1.1. If transportation is provided to pupils and other persons in connection with any extracurricular activity of a public school under par. (a), the school board may make a charge for such transportation, to be paid by the persons transported, sufficient to reimburse it for the cost of providing the transportation. If transportation is provided to pupils and other persons in connection with any extracurricular activity of a private school under par. (a), the school board shall make a charge for such transportation, to be paid by the private school or the persons transported, sufficient to reimburse it for the cost of providing the transportation.

121.54(7)(b)2. 2. The school board may contract under s. 121.52 (2) (b) for transportation authorized under par. (a) for pupils attending public schools. The school board may authorize a charge for the transportation, to be paid by the persons transported, sufficient to make reimbursement for the cost of providing the transportation.

121.54(8) (8) Payment of transportation costs.

121.54(8)(a)(a) The cost of providing transportation for pupils under subs. (1) to (6) and s. 121.57 shall be paid by the school district in which they reside, and no part of such cost may be charged to the pupils or their parents or guardians.

121.54(8)(b) (b) At the end of the school term, every union high school district shall submit to each of its underlying school districts operating only elementary grades a certified statement of the actual cost for the school year, less the amount to be paid for such pupils for that school year under s. 121.58 (2), of transporting the private school pupils residing in the underlying school district under sub. (2) (b). On or before June 30 in each year each underlying school district shall reimburse the union high school district for the net cost of transporting its resident private school pupils as so reported in the statement.

121.54(9) (9) Transportation in areas of unusual hazards.

121.54(9)(a)(a) In school districts in which unusual hazards exist for pupils in walking to and from the school where they are enrolled, the school board shall develop a plan which shall show by map and explanation the nature of the unusual hazards to pupil travel and propose a plan of transportation if such transportation is necessary, which will provide proper safeguards for the school attendance of such pupils. Copies of the plan shall be filed with the sheriff of the county in which the principal office of the school district is located. The sheriff shall review the plan and may make suggestions for revision deemed appropriate. The sheriff shall investigate the site and plan and make a determination as to whether unusual hazards exist which cannot be corrected by local government and shall report the findings in writing to the state superintendent and the school board concerned. Within 60, but not less than 30, days from the day on which the state superintendent receives the sheriff's report, the state superintendent shall determine whether unusual hazards to pupil travel exist and whether the plan provides proper safeguards for such pupils. If the state superintendent makes findings which support the plan and the determination that unusual hazards exist which seriously jeopardize the safety of the pupils in their travel to and from school, the school board shall put the plan into effect and state aid shall be paid under s. 121.58 (2) (c) for any transportation of pupils under this subsection. Any city, village or town may reimburse, in whole or in part, a school district for costs incurred in providing transportation under this subsection for pupils who reside in the city, village or town.

121.54(9)(am) (am) Any person aggrieved by the failure of a school board to file a plan with the sheriff as provided in par. (a) may notify the school board in writing that an area of unusual hazard exists. The school board shall reply to the aggrieved person in writing within 30 days of receipt of the aggrieved person's notice. The school board shall send a copy of the board's reply to the sheriff of the county in which the principal office of the school district is located and to the state superintendent. Upon receipt of the school board's reply, the aggrieved person may request a hearing before the state superintendent for a determination as to whether an area of unusual hazard exists. If the state superintendent determines that an area of unusual hazard exists, the state superintendent shall direct the school board to proceed as provided in par. (a).

121.54(9)(b) (b) Within 30 days after the sheriff's report is received by the state superintendent, any aggrieved person may request a hearing before the state superintendent on the determination by the sheriff and on the plan. After such hearing, the state superintendent shall proceed as provided in par. (a).

121.54(9)(c) (c) The state superintendent and the department of transportation shall establish a definition of "unusual hazards" and "area of unusual hazards" for the implementation of this subsection. Such definition shall be promulgated, as a rule, by the state superintendent.

121.54(10) (10) Attendance in nonresident school district. Subject to s. 118.51 (14) (a) 2., a school board may elect to provide transportation, including transportation to and from summer classes, for nonresident pupils who are attending public school in the school district under s. 118.51 or 121.84 (4), or its resident pupils who are attending public school in another school district under s. 118.51 or 121.84 (4), or both, except that a school board may not provide transportation under this subsection for a nonresident pupil to or from a location within the boundaries of the school district in which the pupil resides unless the school board of that school district approves.

121.54 History History: 1971 c. 162; 1973 c. 89, 107, 333; 1975 c. 60, 392, 421; 1977 c. 227, 252, 418; 1981 c. 20 s. 2202 (51) (e); 1983 a. 27, 175; 1985 a. 29 s. 3202 (43); 1985 a. 218, 225, 240; 1993 a. 399, 492; 1995 a. 27 s. 9145 (1); 1995 a. 439; 1997 a. 27, 113, 164; 1999 a. 9, 117; 1999 a. 150 s. 672; 2001 a. 57; 2005 a. 68, 224; 2009 a. 185; 2013 a. 20.

121.54 Annotation Sections 121.51 (4) [now 121.51 (1)] and 121.54 (2) (b) 1., as enacted in 1969, are constitutional. Vanko v. Kahl, 52 Wis. 2d 206, 188 N.W.2d 460 (1971).

121.54 Annotation Exceptions to the mandatory provision of transportation should be narrowly construed. The exception for children who "reside in cities" should be confined to its common and approved usage. Morrissette v. DeZonia, 63 Wis. 2d 429, 217 N.W.2d 377 (1974).

121.54 Annotation Although a private school was only 127 feet beyond the 5-mile limit of sub. (2) (b) 1., statutory construction was not available to extend the limit. Young v. Mukwonago Board of Education, 74 Wis. 2d 144, 246 N.W.2d 230 (1976).

121.54 Annotation A public school board's refusal to transport parochial pupils during a public school vacation violated sub. (2) (b) 1. Hahner v. Wisconsin Rapids Board of Education, 89 Wis. 2d 180, 278 N.W.2d 474 (Ct. App. 1979).

121.54 Annotation Common carrier passenger service need not be available to all city pupils for school board to possess the option under sub. (1). The "reasonable uniformity" requirement was directed at the distance that pupils are transported, not at the means of transportation that is chosen. St. John Vianney School v. Janesville Board of Education, 114 Wis. 2d 140, 336 N.W.2d 387 (Ct. App. 1983).

121.54 Annotation Students within a private school's attendance area under s. 121.51 (1) were entitled to transportation under sub. (2) (b) 1. although the campus they attended was not within the public school's 5-mile transportation radius, but another campus to which they could be transported was. Providence Catholic School v. Bristol School District No. 1, 231 Wis. 2d 159, 605 N.W.2d 238 (Ct. App. 1999), 98-3390.

121.54 Annotation Reading sub. (2) (b) 2. with s. 121.55, elementary schools are not restricted to providing transportation vehicles owned, operated, or contracted for by the district, but they also have the alternatives available under s. 121.55. Providence Catholic School v. Bristol School District No. 1, 231 Wis. 2d 159, 605 N.W.2d 238 (Ct. App. 1999), 98-3390.

121.54 Annotation Transportation must be on a reasonably uniform basis to all children attending either public or private schools. 61 Atty. Gen. 240.

121.54 Annotation Students may have bus riding privileges suspended without being suspended or expelled from school. However, both public and private school students must be afforded due process under s. 120.13 (1) before such a suspension can take place. 63 Atty. Gen. 526.

121.54 Annotation A public school district did not violate the equal protection clause of the U.S. constitution by refusing to bus the students of charter school created under s. 118.20 (2r) located within its geographical boundaries. Racine Charter One, Inc. v. Racine Unified School District, 424 F.3d 677 (2005).

121.54 Annotation City school busing policies adopted pursuant to subs. (1) and (2) (b) 1. were without rational basis and violated the equal protection rights of city resident private school students who resided more than 2 miles from the school but were denied transportation solely because the school was located 400 feet outside the city and school district boundaries. Deutsch v. Teel, 400 F. Supp. 598 (1975).

121.54 Annotation Sub. (2) (b) 1. does not deny equal protection to students attending parochial school beyond 5-mile limit. O'Connel v. Kniskern, 484 F. Supp. 896 (1980).



121.545 Additional transportation.

121.545  Additional transportation.

121.545(1) (1) The parent or guardian of a pupil who attends a public or private school and who is not required to be transported under s. 121.54 may contract with the school board of the district for transportation under this subsection. The school board of the district may provide transportation under this subsection to a pupil not required to be transported under s. 121.54, if requested to do so by the parent or guardian of the pupil. The school board may charge a fee for the cost of providing transportation under this subsection and may waive the fee or any portion of the fee for any person who is unable to pay the fee. State aid shall not be provided for transportation under this subsection.

121.545(2) (2) A school board may provide transportation for children residing in the school district whom the school district is not required to transport under s. 121.54 to or from, or both, a before- and after-school child care program under s. 120.125, a prekindergarten class under s. 120.13 (13), a child care program under s. 120.13 (14), or any other child care program, family child care home, child care provider, or prekindergarten class. The school board may charge a fee for the cost of providing such transportation. The school board may waive the fee or any portion of the fee for any person who is unable to pay the fee. State aid shall not be provided for transportation under this subsection.

121.545 History History: 1979 c. 221; 1991 a. 39; 1995 a. 439; 2005 a. 223; 2009 a. 185.



121.55 Methods of providing transportation.

121.55  Methods of providing transportation.

121.55(1)(1) School boards may provide transportation by any of the following methods:

121.55(1)(a) (a) By contract with a common carrier, a taxi company or other parties.

121.55(1)(b) (b) By contract with the parent or guardian of the pupil to be transported. If the school board and the parent or guardian cannot agree upon the amount of compensation, the department shall determine the amount of compensation to be designated in the contract.

121.55(1)(c) (c) By contract with another school board, board of control of a cooperative educational service agency or the proper officials of any private school or private school association.

121.55(1)(d) (d) By contract between 2 or more school boards and an individual or a common carrier.

121.55(1)(e) (e) By the purchase and operation of a motor vehicle.

121.55(3) (3)

121.55(3)(a)(a) If the estimated cost of transporting a pupil under s. 121.54 (2) (b) 1. is more than 1.5 times the school district's average cost per pupil for bus transportation in the previous year, exclusive of transportation for kindergarten pupils during the noon hour and for pupils with disabilities, the school board may fulfill its obligation to transport a pupil under s. 121.54 (2) (b) 1. by offering to contract with the parent or guardian of the pupil. Except as provided in pars. (b) and (c), the contract shall provide for an annual payment for each pupil of not less than $5 times the distance in miles between the pupil's residence and the private school he or she attends, or the school district's average cost per pupil for bus transportation in the previous year exclusive of transportation for kindergarten pupils during the noon hour and for pupils with disabilities, whichever is greater.

121.55(3)(b) (b) Except as provided in par. (c), if 2 or more pupils reside in the same household and attend the same private school, the contract under par. (a) may, at the discretion of the school board of the school district operating under ch. 119, provide for a total annual payment for all such pupils of not less than $5 times the distance in miles between the pupils' residence and the private school they attend, or the school district's average cost per pupil for bus transportation in the previous year exclusive of transportation for kindergarten pupils during the noon hour and for pupils with disabilities, whichever is greater.

121.55(3)(c) (c) The payment under this subsection shall not exceed the actual cost nor may the aids paid under s. 121.58 (2) (a) for the pupil exceed the cost thereof. A school board which intends to offer a contract under par. (a) shall notify the parent or guardian of the private school pupil of its intention at least 30 days before the commencement of the school term of the public school district.

121.55 History History: 1979 c. 34, 221; 1981 c. 263; 1983 a. 264; 1997 a. 164; 2009 a. 28.

121.55 Annotation Notice under sub. (3) only must be given to parents if the school board seeks to use the reduced formula under sub. (3) and not when the standard parental contract method under sub. (1) is pursued. Providence Catholic School v. Bristol School District No. 1, 231 Wis. 2d 159, 605 N.W.2d 238 (Ct. App. 1999), 98-3390.



121.555 Alternative methods of providing transportation.

121.555  Alternative methods of providing transportation.

121.555(1)(1) A school board or the governing body of a private school may provide pupil transportation services by the following alternative methods:

121.555(1)(a) (a) A motor vehicle transporting 9 or less passengers in addition to the operator.

121.555(1)(b) (b) A motor vehicle transporting 10 or more passengers in addition to the operator and used temporarily to provide transportation for purposes specified under s. 340.01 (56) (a) when the school board or the governing body requests the secretary of transportation to determine that an emergency exists because no regular transportation is available. The secretary of transportation shall approve or deny the request in writing. Any authorization granted under this paragraph shall specify the purpose and need for the emergency transportation service.

121.555(2) (2) The school board or governing body of a private school shall determine that any motor vehicle used under sub. (1) complies with the following conditions:

121.555(2)(a) (a) Insurance. If the vehicle is owned or leased by a school or a school bus contractor, or is a vehicle authorized under sub. (1) (b), it shall comply with s. 121.53. If the vehicle is transporting 9 or fewer persons in addition to the operator and is not owned or leased by a school or by a school bus contractor, it shall be insured by a policy providing property damage coverage with a limit of not less than $10,000 and bodily injury liability coverage with limits of not less than $25,000 for each person, and, subject to the limit for each person, a total limit of not less than $50,000 for each accident.

121.555(2)(b) (b) Inspection. If the vehicle is owned or leased by a school or a school bus contractor or is operated by a school district employee, it shall be inspected annually for compliance with the requirements of s. 110.075, ch. 347, and the rules of the department of transportation. The owner or lessee of the vehicle is responsible for the annual inspection.

121.555(2)(c) (c) Operator requirements. The operator:

121.555(2)(c)1. 1. Shall possess a valid Wisconsin operator's license or a valid operator's license issued by another jurisdiction, as defined in s. 340.01 (41m), or a valid commercial driver license issued by Mexico.

121.555(2)(c)2. 2. Shall be at least 18 years of age.

121.555(2)(c)3. 3. Shall have sufficient use of both hands and the foot normally employed to operate the foot brake and foot accelerator. The department of transportation may require substantiation of such use by a driving examination conducted by the department or by a medical opinion.

121.555(2)(c)4. 4. Shall submit at least once every 3 years to the school a medical opinion in such form as the school may prescribe that the operator is not afflicted with or suffering from any mental or physical disability or disease such as to prevent the operator from exercising reasonable control over a motor vehicle. The examination report prescribed in s. 118.25 (2) and (4) may be used to satisfy this requirement. This subdivision applies only if the vehicle used under sub. (1) is owned or leased by a school or a school bus contractor or is operated by a school district employee.

121.555(2)(cm) (cm) Waiver of operator requirement. Notwithstanding par. (c) 3., with respect to the operator of a vehicle under sub. (1) (a), a school board or the governing body of a private school may waive the requirement that an operator have sufficient use of both hands if the operator has sufficient use of one hand to safely operate the vehicle which the school board or governing body of the private school proposes the operator use, as substantiated by a special driving examination conducted by the department of transportation. The department of transportation shall conduct the special examination under this paragraph upon the request of a school board, the governing body of a private school or the operator.

121.555(2)(d) (d) Seating requirements. The vehicle may not be used to transport more persons than can be seated on the permanently mounted seats facing forward without interfering with the operator.

121.555(3) (3)

121.555(3)(a)(a) Subject to par. (c), any person that employs or contracts with an individual, except an individual who holds a valid school bus endorsement issued under s. 343.12, to operate a motor vehicle under sub. (1) to transport pupils shall do all of the following before the individual is initially permitted to operate the vehicle and every 4 years thereafter:

121.555(3)(a)1. 1. Notwithstanding ss. 111.321, 111.322, and 111.335, request from the records maintained by the department of justice a criminal history search of the individual. Notwithstanding ss. 111.321, 111.322, and 111.335, if the individual who is the subject of the criminal history search has not resided in this state at anytime within the 2 years preceding the date of the search, the person shall make a good faith effort to obtain additional criminal history information from any state in which the individual has resided during this time period or from any other applicable federal or state agency.

121.555(3)(a)2. 2. Request the individual's operating record from the department of transportation under s. 343.24 or, if the operating record has already been obtained by another entity, from that entity if there are reasonable grounds to believe that the operating record obtained from that entity is accurate and was furnished by the department of transportation to that entity not more than 2 months previously.

121.555(3)(a)3. 3. Obtain a background information form, prescribed by the department under sub. (6) (b), completed by the individual.

121.555(3)(b) (b) Any person that employs or contracts with an individual to operate a motor vehicle under sub. (1) to transport pupils, except an individual who holds a valid school bus endorsement issued under s. 343.12, may require the individual to be fingerprinted on 2 fingerprint cards, each bearing a complete set of the individual's fingerprints, or by other technologies approved by law enforcement agencies. The department of justice may provide for the submission of the fingerprint cards or fingerprints by other technologies to the federal bureau of investigation for the purposes of verifying the identity of the individual fingerprinted and obtaining records of his or her criminal arrests and convictions. Except as provided in this paragraph, fingerprints obtained under this paragraph shall be kept confidential.

121.555(3)(c) (c) Notwithstanding ss. 111.321, 111.322, and 111.335, no person that employs or contracts with an individual, except an individual who holds a valid school bus endorsement issued under s. 343.12, to operate a motor vehicle under sub. (1) to transport pupils may permit the individual to operate such a vehicle if any of the following applies:

121.555(3)(c)1. 1. The person knows or should know that the individual has a record of conviction or operating privilege revocation or adjudicated delinquency that would disqualify the person from issuance or renewal of a school bus endorsement under s. 343.12 (7) and rules promulgated by the department of transportation under s. 343.12 (7) and (8).

121.555(3)(c)2. 2. The person knows or should know that the individual has been convicted of a violation of sub. (4) (b).

121.555(3)(c)3. 3. The person knows or should know that the individual is listed in the registry under s. 146.40 (4g) (a) 2.

121.555(4) (4)

121.555(4)(a)(a) An individual who is employed by or under contract with a person to operate a motor vehicle under sub. (1) to transport pupils shall report to the person in writing within 10 days of the occurrence of any of the following:

121.555(4)(a)1. 1. Any accident in which the individual was involved as the operator of a motor vehicle, regardless of whether the individual was issued a uniform traffic citation or charged with any offense or whether the individual was operating a motor vehicle under sub. (1) to transport pupils.

121.555(4)(a)2. 2. Notwithstanding ss. 111.321, 111.322, and 111.335, any conviction or operating privilege revocation that, under sub. (3) (c), makes the individual ineligible to operate a motor vehicle under sub. (1) to transport pupils or, if the individual holds a valid school bus endorsement issued under s. 343.12, that disqualifies the individual from issuance or renewal of a school bus endorsement under s. 343.12 (7) and rules promulgated by the department of transportation under s. 343.12 (7) and (8).

121.555(4)(a)3. 3. Any suspension or revocation of the individual's operating privilege, or cancellation of a school bus endorsement, by this state or another jurisdiction.

121.555(4)(b) (b) No individual may provide false or incomplete information with respect to any material fact on a background information form specified in sub. (3) (a) 3.

121.555(5) (5) No individual may operate a motor vehicle under sub. (1) to transport pupils if the individual is ineligible to do so under sub. (2) (c) and (cm) or under sub. (3) (c).

121.555(6) (6)

121.555(6)(a)(a) The department shall prepare and make available to school districts, private schools, and contractors providing pupil transportation services informational materials, in printed or electronic form, relating to compliance with this section.

121.555(6)(b) (b) In consultation with persons that employ or contract with individuals to operate motor vehicles under sub. (1), the department shall prescribe a background information form for purposes of sub. (3). The form shall require an individual under sub. (3) (a) to specify whether the individual is listed in the registry under s. 146.40 (4g) (a) 2.

121.555(7) (7) Any person that employs or contracts with an individual to operate a motor vehicle under sub. (1) to transport pupils shall maintain all records and furnish all information determined necessary to determine compliance with this section.

121.555(8) (8)

121.555(8)(a)(a) Any individual who violates sub. (4) (a) or (5) may be required to forfeit not more than $100 for the first offense and not more than $200 for each subsequent offense.

121.555(8)(b) (b) Any individual who violates sub. (4) (b) may be required to forfeit not more than $1,000.

121.555 History History: 1983 a. 175; 1985 a. 100, 240, 332, 337; 1987 a. 3, 358; 1989 a. 105, 176, 359; 1991 a. 39, 277; 1995 a. 113; 2003 a. 280; 2009 a. 28; 2011 a. 14.

121.555 AnnotationApplication of this section to various methods of transportation is discussed. 75 Atty. Gen. 146 (1986).



121.56 School bus routes.

121.56  School bus routes. The school board of each district shall make and be responsible for all necessary provisions for the transportation of pupils, including establishment, administration and scheduling of school bus routes. Upon the request of any school board, the state superintendent shall provide advice and counsel on problems of school transportation. Any private school shall, upon the request of the public school officials, supply all necessary information and reports. The transportation of public and private school pupils shall be effectively coordinated to insure the safety and welfare of the pupils. Upon receipt of a signed order from the state superintendent, the school board shall discontinue any route specified by the state superintendent.

121.56 History History: 1993 a. 492; 1995 a. 27; 1997 a. 27.

121.56 Annotation The refusal by a public school board to transport parochial pupils during a public school vacation violated s. 121.54 (2) (b) 1. Hahner v. Wisconsin Rapids Board of Education, 89 Wis. 2d 180, 278 N.W.2d 474 (Ct. App. 1979).



121.57 Board and lodging or house rental in lieu of transportation.

121.57  Board and lodging or house rental in lieu of transportation.

121.57(1)(1)

121.57(1)(a)(a) If a school board determines it is to the advantage of the school district and if the parent or guardian determines it is to the advantage of the pupil that board and lodging in lieu of transportation be provided for all or part of the time for a pupil of the school district required to be transported or for whom it has been authorized under s. 121.54 (2), the school board shall enter into a written contract under which the pupil shall be properly boarded and lodged and the school board shall pay for such board and lodging. The pupil's parent or guardian may select the home in which the pupil is boarded and lodged. If a school board determines it is in the interest of the school district, it may pay the tuition of a pupil in a school in another school district in lieu of providing transportation to a school in the school district of residence or board and lodging. If the distance from the pupil's home to the school in another school district is 2 miles or more, the school board of the district of residence shall provide transportation.

121.57(1)(b) (b) This subsection also applies to children with disabilities. The state superintendent may grant permission for a child with a disability to be transported to a school in another school district if an acceptable form of transportation is provided and if such school offers equal or better educational opportunities for the child.

121.57(2) (2) If a school board determines it is in the interest of the school district to rent a house for the family of children required to be transported in lieu of providing such transportation, it may enter into a written lease for such housing and pay as rental therefor not more than the amount which otherwise would be paid for transportation.

121.57(3) (3) This section does not apply to pupils who attend private schools.

121.57 History History: 1993 a. 492; 1995 a. 27 s. 9145 (1); 1997 a. 27, 164.



121.575 School transportation bio-diesel fuel cost assistance.

121.575  School transportation bio-diesel fuel cost assistance.

121.575(1)(1) In this section:

121.575(1)(a) (a) "Bio-diesel fuel" has the meaning given in s. 16.045 (1) (c).

121.575(1)(b) (b) "Petroleum-diesel fuel" has the meaning given for "diesel fuel" in s. 78.005 (5), but does not include bio-diesel fuel.

121.575(2) (2)

121.575(2)(a)(a) The department may provide school transportation aids to school districts for the increased costs incurred by districts in utilizing bio-diesel fuel as compared with the costs of utilizing petroleum-diesel fuel for school bus transportation.

121.575(2)(b) (b) If the department determines to provide aids to school districts under par. (a), the department, in conjunction with the department of administration, shall apply to the federal government for bio-diesel fuel cost assistance for the purpose of financing payment of the aids. The department shall disburse federal aids received from the appropriation under s. 20.255 (2) (m).

121.575(3) (3) If the federal government requires, as a condition of full federal financial participation under sub. (2) (b), that this state provide assistance for the purposes of sub. (2) (a) from state resources, the department shall provide the assistance from the appropriation under s. 20.255 (2) (cr) in the minimum amount required to obtain full federal financial participation.

121.575(4) (4)

121.575(4)(a)(a) Any school district that utilizes bio-diesel fuel for school bus transportation may apply to the department for state assistance to finance the costs of utilizing that fuel. Except as provided in sub. (5), the department shall apportion assistance to school districts on the basis of the increased costs incurred by each school district in utilizing bio-diesel fuel as compared to the cost that the school district would have incurred in utilizing petroleum-diesel fuel for school bus transportation in the fiscal year preceding the fiscal year for which aids are paid, as adjusted to reflect any change in the statewide average cost of bio-diesel fuel for the current fiscal year as compared to the statewide average cost of such fuel for the preceding fiscal year.

121.575(4)(b) (b) For purposes of par. (a), if a school district does not utilize bio-diesel fuel for some or all of the school bus transportation provided by the school district in any fiscal year, the department shall compute and utilize, for purposes of this subsection, the cost differential that the school district would have incurred in utilizing bio-diesel fuel on the basis of statewide average costs.

121.575(4)(c) (c) The department shall annually determine the statewide average cost of bio-diesel fuel and petroleum-diesel fuel for purposes of administration of this subsection.

121.575(4)(d) (d) If in any fiscal year there are insufficient moneys available to reimburse all school districts that apply for state assistance under par. (a) for the full amount of reimbursable costs under this subsection, the department shall, after making any required deduction under sub. (5), prorate the available moneys among the school districts entitled thereto on a per pupil basis.

121.575(5) (5) Each school district that receives aids under sub. (2) (a) for any fiscal year shall report to the department, in the form prescribed by the department, a statement of its actual costs incurred in utilizing bio-diesel fuel for school bus transportation in that fiscal year. If the actual increased costs incurred by a school district in utilizing bio-diesel fuel for school bus transportation in any fiscal year, as compared to the costs that the school district would have incurred in utilizing petroleum-diesel fuel for school bus transportation, are less than the amount of the aids received by the school district under sub. (2) (a) for that fiscal year, the department shall deduct the amount of the difference from the amount of the aids payable to the school district under sub. (2) (a) for the current fiscal year.

121.575 History History: 2005 a. 43.



121.58 State aid.

121.58  State aid.

121.58(1)(1)  Report. In the report filed under s. 120.18 the school district clerk shall include such information as the department requires on the number of pupils for whom transportation or board and lodging is provided.

121.58(2) (2) State aid for transportation.

121.58(2)(a)(a) A school district which provides transportation to and from a school under ss. 121.54 (1) to (3), (5) and (6) and 121.57, and the nonresident school district that a pupil attends under s. 118.51 or 121.84 (4) which elects to provide transportation under s. 121.54 (10), shall be paid state aid for such transportation at the following rates:

121.58(2)(a)1. 1. For each pupil so transported whose residence is at least 2 miles and not more than 5 miles from the school attended, $30 per school year in the 2005-06 school year and $35 per school year thereafter.

121.58(2)(a)2. 2. For each pupil so transported whose residence is more than 5 miles and not more than 8 miles from the school attended, $45 per school year in the 2005-06 school year and $55 per school year thereafter.

121.58(2)(a)3. 3. For each pupil so transported whose residence is more than 8 miles and not more than 12 miles from the school attended, $82 per school year in the 2005 school year and $110 per school year thereafter.

121.58(2)(a)4. 4. For each pupil so transported whose residence is more than 12 miles from the school attended, $220 per school year in the 2012-13 school year and $275 per school year thereafter.

121.58(2)(am) (am) State aid under par. (a) shall be reduced proportionately in the case of a pupil transported for less than a full school year because of nonenrollment. State aid for transportation shall not exceed the actual cost thereof. No state aid of any kind may be paid to a school district which charges the pupil transported or his or her parent or guardian any part of the cost of transportation provided under ss. 121.54 (1) to (3), (5), (6) and (10) and 121.57 or which willfully or negligently fails to transport all pupils for whom transportation is required under s. 121.54.

121.58(2)(b) (b) A school board that provides transportation under s. 121.54 (2) (am) shall be paid state aid for such transportation at the rates specified and according to the conditions established under pars. (a) and (am), except that the amount of state aid may not exceed the amount which the school district would receive for transporting the child between the child's residence and school attended under s. 121.54 (1) to (3), (5), (6) or (9) or 121.57.

121.58(2)(c) (c) A school district which provides transportation to and from a school under s. 121.54 (9) shall be paid state aid for such transportation at the rate of $12 per school year per pupil so transported in the 2005-06 school year and $15 per school year per pupil so transported thereafter. Such state aid shall be reduced proportionately in the case of a pupil transported for less than a full year because of nonenrollment. State aid for such transportation shall not exceed the actual cost thereof.

121.58(2)(d) (d) In addition to any other payments made under this section, the department shall allocate $35,000 annually to reimburse school districts for 75 percent of the costs incurred to transport pupils over ice from their residence on an island to school on the mainland and back to their residence on the island, including the costs of maintaining and storing equipment. If in any school year the amount to which school districts are entitled under this paragraph exceeds $35,000, the department shall prorate the payments among the eligible school districts.

121.58(3) (3) State aid for board and lodging. A school district which provides board and lodging or housing under s. 121.57 (2) in lieu of transportation shall be paid state aid for such board and lodging or housing at the rate of not more than $6 per week of 5 days for each pupil so boarded and lodged or housed, but not to exceed 60% of the cost. For children with disabilities, as defined in s. 115.76 (5), such state aid shall be supplemented by the state aid under s. 115.88 in an amount not to exceed the full cost of such board and lodging.

121.58(4) (4) State aid for summer class transportation. Annually on or before October 1 of the year in which transportation is provided under s. 121.54 (4), or under s. 121.54 (10) if the transportation is provided by the nonresident school district that a pupil attends under s. 118.51 or 121.84 (4), the school district clerk shall file with the department a report, containing such information as the department requires, on transportation provided by the school board to and from summer classes. Upon receipt of such report and if the summer classes meet the requirements of s. 121.14 (1), state aid shall be paid for such transportation. A school district which provides such transportation shall be paid state aid for such transportation at the rate of $4 per pupil transported to and from public school whose residence is at least 2 miles and not more than 5 miles by the nearest traveled route from the public school attended, and $6 per pupil transported to and from public school whose residence is more than 5 miles by the nearest traveled route from the public school attended, if the pupil is transported 30 days or more. The state aid shall be reduced proportionately if the pupil is transported less than 30 days.

121.58(5) (5) State superintendent approval. If the state superintendent is satisfied that transportation or board and lodging was provided in compliance with law, the state superintendent shall certify to the department of administration the sum due the school district. The state superintendent may not certify payment of state aid under sub. (2) for the number of pupils calculated under s. 121.85 (6) (am). In case of differences concerning the character and sufficiency of the transportation or board and lodging, the state superintendent may determine such matter and his or her decision is final.

121.58(6) (6) Appropriation; proration, distribution of balance.

121.58(6)(a)(a) If the appropriation under s. 20.255 (2) (cr) in any one year is insufficient to pay the full amount of approved claims under this section, state aid payments for school districts not participating in the program under s.121.575 shall be prorated as though the minimum amount under s. 121.575 (3) had not been made and state aid payments for school districts participating in the program under s. 121.575 shall be prorated after deducting the minimum amount under s. 121.575 (3).

121.58(6)(b) (b) If the appropriation under s. 20.255 (2) (cr) in any fiscal year exceeds the amount of approved claims paid in full under this section and s. 121.575, the department shall distribute the balance to those school districts entitled to state aid under this section, with each school district receiving a percentage of the balance equal to its percentage of the total approved claims.

121.58(7) (7) Payment. Each school district entitled to state aid under this section shall receive its total aid entitlement in January.

121.58 History History: 1971 c. 125 s. 522 (1); 1973 c. 89, 333; 1975 c. 392; 1977 c. 29; 1979 c. 34 ss. 966d, 2102 (43) (a); 1979 c. 221; 1983 a. 27, 538; 1985 a. 29; 1993 a. 492; 1995 a. 27, 439; 1997 a. 27, 113, 164; 1999 a. 9, 117; 2005 a. 25, 43; 2007 a. 20; 2011 a. 105; 2013 a. 20.



121.59 High cost transportation aid.

121.59  High cost transportation aid.

121.59(1) (1) In this section, "transportation costs" means costs that are eligible for reimbursement under s. 121.58.

121.59(2) (2) Annually the department shall pay to each school district the amount determined as follows:

121.59(2)(a) (a) Divide the statewide school district transportation costs in the previous school year by the statewide membership in the previous school year and multiply the quotient by 1.5.

121.59(2)(b) (b) Divide the school district's transportation costs in the previous school year by the school district's membership in the previous school year.

121.59(2)(c) (c) Subtract the product under par. (a) from the quotient under par. (b).

121.59(2)(d) (d) If the remainder under par. (c) is a positive number, multiply it by the school district's membership.

121.59(2)(e) (e) Divide the product under par. (d) for the school district by the product under par. (d) for all school districts.

121.59(2)(f) (f) Multiply the quotient under par. (e) by the amount appropriated under s. 20.255 (2) (cq).

121.59(3) (3) Aid under this section shall be paid from the appropriation under s. 20.255 (2) (cq).

121.59 History History: 2013 a. 20.



121.75 Construction.

121.75  Construction. To the extent feasible, this subchapter shall be construed so that the tuition charge for a pupil shall:

121.75(1) (1) Include any unusual costs associated with the pupil.

121.75(2) (2) Exclude any costs associated with the pupil which are paid from a source other than tuition and property taxes.

121.75(3) (3) Cover only the period during which services were actually provided or available to the pupil.

121.75(4) (4) Not impose a financial burden on the agency of service.

121.75 History History: 1985 a. 29.



121.76 Definitions and general provisions.

121.76  Definitions and general provisions.

121.76(1) (1)  Definitions. In this subchapter:

121.76(1)(a) (a) "Agency of service" means a school board, board of control of a cooperative educational service agency, county children with disabilities education board, or governing body of a nonsectarian private school, university model school, or tribal school, which provides services for which tuition may be charged.

121.76(1)(b) (b) "Pupil" includes a child with a disability, as defined in s.115.76 (5).

121.76(1)(c) (c) "Specified services" means social work; guidance; health; psychological, speech-language pathology and audiology services; supervision; coordination; and transportation.

121.76(2) (2) General provisions.

121.76(2)(a)(a) All tuition shall be calculated under s. 121.83 unless the state superintendent approves an alternative procedure consistent with s. 121.75.

121.76(2)(b) (b) A written agreement may provide for the prepayment in installments of up to 75% of the estimated tuition during the school year in which services are provided.

121.76(2)(c) (c) The agency of service, other than a tribal school, shall rebate a proportional share of state or federal aid received for pupils for whom it received tuition. The rebate shall be paid to the agency or person who paid the tuition within 30 days of its receipt by the agency of service.

121.76 History History: 1985 a. 29; 1989 a. 316; 1995 a. 27 s. 9145 (1); 1997 a. 27, 164; 2009 a. 302.



121.77 Admission of nonresident pupils.

121.77  Admission of nonresident pupils.

121.77(1) (1)

121.77(1)(a)(a) Every elementary school and high school shall be free to all pupils who reside in the school district.

121.77(1)(b) (b) If facilities are adequate, a school board, board of control of a cooperative educational service agency or county children with disabilities education board may admit nonresident pupils who meet its entrance requirements. Nonresident pupils shall have all of the rights and privileges of resident pupils and shall be subject to the same rules and regulations as resident pupils. The agency of service shall charge tuition for each nonresident pupil.

121.77(2) (2) Annually on or before September 1, the clerk or secretary of the agency of service shall file:

121.77(2)(a) (a) A tuition claim for each nonresident pupil or adult for whom services were provided under this subchapter during the preceding school year. The claim shall be filed with the school district clerk under s. 121.78, the state superintendent under s. 121.79, the county clerk under s. 121.80, the pupil's parent or guardian under s. 121.81 or the adult under s. 121.82. Credit shall be given for prepayments.

121.77(2)(b) (b) A certified copy of each tuition claim under par. (a) with the state superintendent.

121.77(3) (3) Subsections (1) (b) and (2) do not apply to a pupil attending a public school in a nonresident school district under s. 118.51 or 121.84 (4).

121.77 History History: 1977 c. 29, 78, 203; 1985 a. 29; 1993 a. 16; 1995 a. 27 s. 9145 (1); 1997 a. 27, 164; 1999 a. 117.



121.78 Tuition payments by school districts.

121.78  Tuition payments by school districts.

121.78(1) (1)  By agreement.

121.78(1)(a)(a) The school board of the district of residence and the school board of the district of attendance may make a written agreement to permit an elementary or high school pupil to attend a public school, including an out-of-state school, outside the school district of residence, and the school district of residence shall pay the tuition. The school district of residence shall be paid state aid as though the pupil were enrolled in the school district of residence.

121.78(1)(b) (b) A school board, upon its own order, may provide for the enrollment of a pupil in a public school located outside this state, if the course of study in such school is equivalent to the course of study in this state and if the school is at least 1.5 miles nearer the pupil's home than any public school in this state. The school board shall pay the tuition for such pupil and the school district shall be paid state aid as though such pupil was enrolled in the school district of residence. The school board shall pay for the transportation of a pupil so enrolled who resides 2 or more miles from such out-of-state school. The school district shall be paid state aid under subch. IV for the transportation of such pupil as though the pupil had been transported to the school of the school district of residence.

121.78(1)(c) (c)

121.78(1)(c)1.1. The parent or guardian of a pupil may request the school board of the school district in which the pupil resides to provide for the enrollment of the pupil at a public school located outside this state under par. (b). The request shall be in writing. If the school board denies the request, the parent or guardian may request the school district boundary appeal board, in writing, to review the denial. Failure of a school board to act on a written request within 45 days of its submission to the school board constitutes a denial reviewable by the school district boundary appeal board.

121.78(1)(c)2. 2. Upon receipt of a request for review, the school district boundary appeal board may order the school board to pay tuition and transportation costs, as provided in par. (b), for the pupil's attendance at the out-of-state public school if the board finds that the course of study in the out-of-state public school is equivalent to the course of study in this state, the out-of-state public school is at least 1.5 miles nearer the pupil's home than any public school in this state, unusual hazards exist for the transportation of the pupil to and from the public school in his or her school district of residence, the out-of-state public school agrees to accept the pupil, and the tuition for the pupil does not exceed the per pupil costs of the out-of-state public school that are attributable to the enrollment of Wisconsin pupils.

121.78(1)(c)3. 3. The school district of residence shall be paid state aid for a pupil attending an out-of-state public school under this paragraph as though the pupil was enrolled in the school district, and shall be paid transportation aid under subch. IV as though the pupil had been transported to the school of the school district of residence.

121.78(2) (2) Reorganized school districts.

121.78(2)(a)(a) The school board of a district operating high school grades shall permit a high school pupil who resides in the school district as the result of school district reorganization under ch. 117 and has completed 9th and 10th grades at one high school outside the school district to complete the pupil's high school education at that high school. The school board of residence shall pay tuition for the pupil. If the parent or guardian of the pupil has paid tuition in order to enroll the pupil in the high school, the school board of residence shall reimburse the parent or guardian for the tuition upon receipt of a tuition claim within 3 years from the date the tuition was paid.

121.78(2)(b) (b) A school district created or altered by a reorganization under ch. 117, in its first year of operating high school grades, may provide for its 11th and 12th grade pupils on a tuition basis and, in its 2nd such year, may provide for its 12th grade pupils on a tuition basis. The clerk of the school district in which nonresident pupils under this subsection are enrolled shall certify the number of such pupils enrolled to the department and to the clerk of their school district of residence. The school district of residence shall include such pupils in membership for aid under subch. II.

121.78(2)(bm) (bm) The school board of a school district from which territory was detached to create a school district under s. 117.105 and the school board of the school district created under s. 117.105 shall permit a pupil who resides in the territory that was detached to continue to attend school in the school district from which the territory was detached until the school district created by the reorganization begins offering instruction at the pupil's grade level. The school board of the school district created by the reorganization shall pay tuition for the pupil.

121.78(2)(br) (br) The school board of a school district from which territory was detached to create a school district under s. 117.105 and the school board of the school district created under s. 117.105 shall permit a pupil who resides in the territory that was detached and has gained 12th grade status in the school district from which the territory was detached to continue to attend school in the school district from which the territory was detached. The school board of the school district created by the reorganization shall pay tuition for the pupil.

121.78(2)(c) (c) A school district created or altered by a reorganization under ch. 117 which has at least one operating high school within its territory and which does not have sufficient building facilities to provide high school educational services for all of the high school pupils residing in the reorganized school district may provide for such high school pupils on a tuition basis for a period of 2 years. The reorganized school district shall be eligible for state aid in accordance with par. (b).

121.78(3) (3) Special placement. Pupils may be placed in:

121.78(3)(a) (a) Special education and related services under subch. V of ch. 115.

121.78(3)(b) (b) Alternative programs under s. 118.15 (1) (d) 4. and 6.

121.78(4) (4) Court-ordered educational services. If a pupil is receiving educational services as the result of a court order under s. 48.345 (12) or 938.34 (7d), the school board of the school district in which the pupil resided at the time of issuance of the court order shall pay tuition for the pupil. A school board paying tuition for a pupil under this subsection shall count the pupil as 1.0 pupil in membership for general aid under subch. II. The school board shall pay each agency specified under s. 48.345 (12) (a) 2. to 4. or 938.34 (7d) (a) 2. to 4., for each full-time equivalent pupil served by the agency, an amount equal to at least 80% of the average per pupil cost for the school district. No state aid may be paid to the technical college district for pupils attending the technical college under s. 48.345 (12) (a) 4. or 938.34 (7d) (a) 4. The minimum amount paid by a school board to a tribal school specified under s. 48.345 (12) (a) 5. or 938.34 (7d) (a) 5., for each full-time equivalent pupil served by the tribal school, shall be determined by multiplying the average per pupil cost for the school district by 0.8 and then subtracting any federal or state aid received by the tribal school for the pupil.

121.78(5) (5) Alternative programs. If a pupil is placed in an alternative program under s. 118.15 (1) (d) 4., the school board shall pay tuition for the pupil to the agency of service pursuant to a contractual agreement between the school board and the agency of service. If the agency of service is a tribal school, any federal or state aid received by the tribal school for the pupil shall be subtracted in determining the amount of aid to be paid.

121.78 History History: 1977 c. 29, 418; 1979 c. 244; 1985 a. 29 ss. 1785 to 1787, 1796, 3202 (43); 1987 a. 285; 1989 a. 114, 359; 1993 a. 399; 1995 a. 27 s. 9145 (1); 1995 a. 77; 1997 a. 27, 164, 240, 286; 2009 a. 302.



121.79 Tuition payments by state.

121.79  Tuition payments by state.

121.79(1) (1) The state shall pay tuition from the appropriation under s. 20.255 (2) (cg) for pupils attending public schools in the following cases:

121.79(1)(a) (a) For pupils in children's homes.

121.79(1)(b) (b) For pupils whose parents or guardians are employed at and reside on the grounds of a state or federal military camp, federal veteran hospital or state charitable or penal institution.

121.79(1)(d) (d) For pupils in foster homes or group homes, if the foster home or group home is located outside the school district in which the pupil's parent or guardian resides and either of the following applies:

121.79(1)(d)2. 2. The foster or group home is exempted under s. 70.11.

121.79(1)(d)3. 3. The pupil is a child with a disability, as defined in s. 115.76 (5), and at least 4% of the pupils enrolled in the school district reside in foster homes or group homes that are not exempt under s. 70.11. Notwithstanding s. 121.83 (1) (d), the annual tuition rate for pupils under this subdivision is the special annual tuition rate only, as described in s. 121.83 (1) (c).

121.79(2) (2) When transportation is provided for pupils under this section, state aid shall be paid in accordance with subch. IV.

121.79 History History: 1971 c. 125 ss. 459, 460, 522 (1); 1973 c. 89, 90, 336; 1975 c. 39, 199; 1977 c. 29; 1979 c. 34 s. 2102 (43) (a); 1979 c. 60, 221; 1983 a. 27 ss. 1486m, 2202 (42); 1985 a. 29; 1993 a. 446; 2001 a. 16; 2009 a. 28.



121.80 Tuition payments by counties.

121.80  Tuition payments by counties. The county shall pay the elementary and high school tuition of every pupil whose parent or guardian is employed at and resides on the grounds of a county institution. The county board may charge such tuition to the account of the county asylum or the county home.

121.80 History History: 1985 a. 29.



121.81 Tuition payments by parents.

121.81  Tuition payments by parents.

121.81(1) (1)  General. Before the admission of a nonresident pupil to an elementary or a high school of a school district, the school board of that district shall make a written agreement with the pupil's parent or guardian for the payment of tuition except when the tuition is otherwise chargeable under this subchapter. The tuition amount shall be calculated under s. 118.51 (16) (a) 3. except as follows:

121.81(1)(a) (a) If the nonresident pupil attends school in the school district for less than a full school term, the tuition amount shall be prorated based on the number of days that school is in session and the nonresident pupil attends school in the school district.

121.81(1)(b) (b) If the pupil is receiving special education or related services under subch. V of ch. 115, the tuition amount shall be calculated using the daily tuition rate under s. 121.83 for children receiving such special education and related services or an amount agreed to by the school board and the pupil's parent or guardian.

121.81(2) (2) Special.

121.81(2)(a)(a) A pupil whose parent or legal custodian is a resident of this state but not a resident of the school district may file with the school board of the district a written application for enrollment in the schools of the school district. The application shall be accompanied by a written declaration of the parent or legal custodian that the parent or legal custodian will establish residence in the school district by a specified time. If facilities are adequate, the school board may permit the pupil to enroll in the schools of the school district, and may require prepayment of a tuition fee for 9 school weeks or may waive the tuition requirement for that pupil. If the parent or legal custodian establishes residence in the school district within such 9 school weeks, the school board shall refund the tuition fee. If such residence is not established there shall be no refund of the tuition fee but another written application for enrollment may be filed for the next succeeding 9 school weeks and, upon prepayment of a tuition fee for such 9 school weeks, the school board may permit the pupil to reenroll. If the parent or legal custodian establishes residence in the school district within the second 9 school weeks, the school board shall refund the tuition fee for the second 9 school weeks.

121.81(2)(b) (b) If the parent or legal custodian establishes residence in the school district prior to the expiration of the first 18 school weeks of the school term and if the pupil was enrolled in the school district on the 3rd Friday in September, the pupil shall be considered a resident pupil in computing general aid under subch. II.

121.81(2)(c) (c) The parent or legal custodian of a pupil who is enrolled under this subsection shall be responsible for the transportation of such pupil to the school in which the pupil is so enrolled. No transportation aid under subch. IV may be paid for such transportation.

121.81 History History: 1971 c. 200; 1977 c. 29; 1979 c. 346 s. 15; 1993 a. 492; 1999 a. 117.



121.82 Tuition payment by adult.

121.82  Tuition payment by adult. An adult for whom the school district provides services under s. 120.13 (4) shall provide for the payment of tuition.

121.82 History History: 1985 a. 29.



121.83 Computation of tuition.

121.83  Computation of tuition.

121.83(1) (1)

121.83(1)(a)(a) The net school cost for a school year is the sum of the net cost of the general fund, the net cost of the debt service fund, all tuition revenues under this subchapter and special transfer aid under s. 121.85 (6) (b) 2. and 3. for that school year for the agency of service, except as follows:

121.83(1)(a)1. 1. If the agency of service does not transport the pupil to and from school:

121.83(1)(a)1.a. a. The cost of pupil transportation shall be subtracted.

121.83(1)(a)1.b. b. State aid for pupil transportation shall be added.

121.83(1)(a)2. 2. If the agency of service counts the pupil under s. 121.05 (1) (a) or (2), or on an alternate counting date under s. 121.05 (3) or (3m), state general aid shall be subtracted.

121.83(1)(a)3. 3. If the pupil receives special education and related services under subch. V of ch. 115:

121.83(1)(a)3.a. a. The cost of instruction and specified services shall be subtracted.

121.83(1)(a)3.b. b. The federal and state aid for pupil transportation and special education and related services shall be added.

121.83(1)(b) (b) The regular annual tuition rate is the net school cost divided by the average daily membership of the agency of service.

121.83(1)(c) (c) If the pupil receives special education and related services under subch. V of ch. 115, the special annual tuition rate is the sum of instructional and specified services costs unique to that program divided by the average daily membership of all pupils enrolled in the program, including those for whom tuition is paid.

121.83(1)(d) (d) The annual tuition rate is the sum of the regular annual tuition rate and the special annual tuition rate, if any.

121.83(1)(e) (e) The daily tuition rate is the annual tuition rate divided by the number of school days in the session.

121.83(2) (2)

121.83(2)(a)(a) The tuition for the regular school year is the daily tuition rate multiplied by the number of school days the pupil was enrolled. No reduction of tuition may be made because of the absence of a pupil, unless the pupil was absent more than 10 consecutive school days, in which case a reduction shall be made only for the absence in excess of 10 school days.

121.83(2)(b) (b) The tuition for summer school shall be the daily tuition rate for the previous school year multiplied by 180 times the summer average daily membership equivalent of the pupil.

121.83(3) (3) All disbursements for tuition shall be made from the school district general fund. All receipts for tuition shall be made to the school district general fund.

121.83(4) (4) Notwithstanding subs. (1) and (2), if a pupil who is not a resident of this state attends a virtual charter school in this state, the school board that contracted for the establishment of the virtual charter school shall charge tuition for the pupil in an amount equal to at least the amount determined under s. 118.51 (16) (a) 3.

121.83 History History: 1977 c. 29; 1981 c. 20; 1985 a. 29 ss. 1790 to 1792, 1794; Stats. 1985 s. 121.83; 1991 a. 39; 1997 a. 164; 2007 a. 222; 2009 a. 28; 2013 a. 20.



121.84 Tuition waiver; special cases.

121.84  Tuition waiver; special cases.

121.84(1) (1)

121.84(1)(a)(a)

121.84(1)(a)1.1. A school board may permit a pupil who was enrolled in and a resident of the school district at the beginning of the school year to complete the school year at the school he or she is attending without payment of tuition, even though the pupil is no longer a resident of the school district.

121.84(1)(a)2. 2. A school board shall permit a pupil who was a resident of the school district on the 3rd Friday in September or the 2nd Friday in January of the current school year and who has been enrolled in the school district for at least 20 school days during the current school year to complete the current school year at the school he or she is attending without payment of tuition, even though the pupil is no longer a resident of the school district.

121.84(1)(b) (b) Upon request of a pupil's parent or guardian, a school board of a district operating high school grades shall permit a pupil who has gained 12th grade status in a high school under its jurisdiction and is a resident of the school district at the time of gaining such status to complete 12th grade at the high school without payment of tuition, even though the pupil is no longer a resident of the school district. This paragraph does not apply to a pupil to whom s. 121.78 (2) (br) applies.

121.84(1)(c) (c) A school board may permit a foreign exchange student to attend school in the school district without payment of tuition.

121.84(1)(d) (d) The school district of attendance shall continue to count pupils under this subsection in membership.

121.84(1m) (1m) The school boards of 2 school districts operating high school grades may enter into an agreement under which a high school pupil who resides in one of the school districts as the result of a reorganization under ch. 117 and who has completed 9th and 10th grades at a high school in the other school district may complete his or her high school education at the latter high school without payment of tuition. The school district of attendance shall count the pupil in its membership for state aid purposes under subch. II.

121.84(4) (4)

121.84(4)(a)(a) A school board shall permit a pupil to whom all of the following apply to attend school in the school district in the current school year without payment of tuition:

121.84(4)(a)1. 1. The pupil was a resident of the school district on the 2nd Friday in January of the previous school year.

121.84(4)(a)2. 2. The pupil was enrolled in the school district continuously from the 2nd Friday in January of the previous school year to the end of the school term of the previous school year.

121.84(4)(a)3. 3. The pupil ceased to be a resident of the school district after the first Monday in February of the previous school year.

121.84(4)(a)4. 4. The pupil continues to be a resident of this state.

121.84(4)(b) (b) If a pupil attends school in a school district outside the pupil's school district of residence under par. (a), s. 118.51 (12), (14), (16) and (17) apply to the pupil as if the pupil were attending school in a nonresident school district under s. 118.51. If the pupil is rejected as a result of s. 118.51 (12) (a), prohibited from attending as a result of s. 118.51 (12) (b) 1. or transferred as a result of s. 118.51 (12) (b) 2., s. 118.51 (9) applies.

121.84(5) (5) The transportation requirement in s. 121.54 (2) shall not apply to transportation beyond the school district boundaries for pupils under this section.

121.84 History History: 1973 c. 90; 1977 c. 29, 78; 1985 a. 29, 218; 1989 a. 31, 114; 1997 a. 27, 286; 1999 a. 117.



121.845 Definitions.

121.845  Definitions. In this subchapter:

121.845(1) (1) "Attendance area" means the geographical area within a school district established by the school board thereof for the purpose of designating the elementary, middle, high or other school which pupils residing within the area normally would attend.

121.845(2) (2) "Minority group pupil" means a pupil who is Black or African American, Hispanic, American Indian, an Alaskan native, or a person of Asian or Pacific Island origin, and who has reached the age of 4 on or before September 1 of the year he or she enters school.

121.845(3) (3) "School" means an organized educational activity operated by the school board and approved by the department.

121.845 History History: 1985 a. 29 ss. 1797, 1799; 1995 a. 27; 1997 a. 27; 2001 a. 48.



121.85 Special transfer programs.

121.85  Special transfer programs.

121.85(1) (1)  Definition. In this section, "net school cost" is the sum of the net cost of the general fund and the net cost of the debt service fund for the previous school year, plus any aid received in the previous year under this section.

121.85(2) (2) Applicability of section. This section applies to transfers:

121.85(2)(a) (a) Interdistrict.

121.85(2)(a)1.1. By minority group pupils who reside in an attendance area in a school district where minority group pupils constitute 30% or more of the number of pupils enrolled in the school serving that attendance area and which the pupil would normally attend, from that district to a school in a school district where minority group pupils constitute less than 30% of the number of pupils enrolled in that school, as of May 1 of the prior year.

121.85(2)(a)2. 2. By nonminority group pupils who have reached the age of 4 on or before September 1 of the year they enter school and who reside in an attendance area in a school district where minority group pupils constitute less than 30% of the number of pupils enrolled in the school serving that attendance area and which the pupil would normally attend in the district, from that district to a school in a school district where minority group pupils constitute 30% or more of the number of pupils enrolled in that school, as of May 1 of the prior year.

121.85(2)(b) (b) Intradistrict.

121.85(2)(b)1.1. By minority group pupils who reside in an attendance area where minority group pupils constitute 30% or more of the number of pupils enrolled in the school serving that attendance area and which the pupil normally would attend, from that school to another school within the district where minority group pupils constitute less than 30% of the number of pupils enrolled in that school or to a school serving the entire district.

121.85(2)(b)2. 2. By nonminority group pupils who have reached the age of 4 on or before September 1 of the year they enter school and who reside in an attendance area where minority group pupils constitute less than 30% of the number of pupils enrolled in the school serving that attendance area and which the pupil normally would attend, from that school to another school within the district where minority group pupils constitute 30% or more of the number of pupils enrolled in that school or to a school serving the entire district.

121.85(3) (3) Transfer agreements. In accordance with sub. (2) and with the approval of the parents or guardian of the pupil:

121.85(3)(a) (a) Interdistrict. The school board of the district of residence and the school board of the district of attendance may enter into annual written agreements to permit a pupil to attend a public school outside the school district of residence.

121.85(3)(b) (b) Intradistrict. The school board of the district may permit a pupil to attend a public school within the district which is outside the pupil's attendance area.

121.85(4) (4) Other plans to reduce racial imbalance.

121.85(4)(a)(a) Pupil transfers resulting from a plan implemented by the school board to reduce racial imbalance in a school district or attendance area shall be deemed to be transfer agreements under sub. (3) and shall be eligible for state aid under this section if the transfers comply with sub. (2).

121.85(4)(b) (b) Any school board that, prior to May 4, 1976, established a plan to reduce racial imbalance in the school district is eligible for state aid under sub. (6) (a) if the state superintendent approves the plan.

121.85(5) (5) Part-time transfers. Part-time transfers for curriculum offerings also may be permitted under this section. The department shall establish procedures for aid computations in such cases.

121.85(6) (6) State aids.

121.85(6)(a)(a) Intradistrict transfer. Except as provided under pars. (am) and (ar), the school district of attendance of pupils transferring from one attendance area to another under subs. (3) (b) and (4) shall be entitled to an amount determined as follows:

121.85(6)(a)1. 1. Divide the state aid received in the current school year under s. 121.08 by the membership used to compute state aid to the school district for the current school year.

121.85(6)(a)2. 2. Multiply the number of transfer pupils, as counted for membership purposes under s. 121.004 (7), by 0.25.

121.85(6)(a)3. 3. Multiply the quotient under subd. 1. by the product under subd. 2.

121.85(6)(am) (am) Reduction of intradistrict transfer aid. The school district operating under ch. 119 may not receive aid under par. (a) for the number of pupils calculated as follows, if the calculation results in a positive number:

121.85(6)(am)1. 1. In the 2000-01 school year:

121.85(6)(am)1.a. a. Subtract from 75% the percentage of pupils whose parents or guardians have provided the board of school directors with written consent to a pupil transfer to another attendance area.

121.85(6)(am)1.b. b. Multiply the result under subd. 1. a. by the total number of transfer pupils under par. (a) in the current school year.

121.85(6)(am)2. 2. In the 2001-02 school year:

121.85(6)(am)2.a. a. Subtract from 80% the percentage of pupils whose parents or guardians have provided the board of school directors with written consent to a pupil transfer to another attendance area.

121.85(6)(am)2.b. b. Multiply the result under subd. 2. a. by the total number of transfer pupils under par. (a) in the current school year.

121.85(6)(am)3. 3. In the 2002-03 school year:

121.85(6)(am)3.a. a. Subtract from 90% the percentage of pupils whose parents or guardians have provided the board of school directors with written consent to a pupil transfer to another attendance area.

121.85(6)(am)3.b. b. Multiply the result under subd. 3. a. by the total number of transfer pupils under par. (a) in the current school year.

121.85(6)(am)4. 4. In the 2003-04 school year:

121.85(6)(am)4.a. a. Subtract from 95% the percentage of pupils whose parents or guardians have provided the board of school directors with written consent to a pupil transfer to another attendance area.

121.85(6)(am)4.b. b. Multiply the result under subd. 4. a. by the total number of transfer pupils under par. (a) in the current school year.

121.85(6)(am)5. 5. In the 2004-05 school year, the number of pupils whose parents or guardians have not provided the board of school directors with written consent to a pupil transfer to another attendance area.

121.85(6)(am)6. 6. In the 2005-06 school year and in each school year thereafter:

121.85(6)(am)6.a. a. Subtract from 95% the percentage of pupils whose parents or guardians have provided the board of school directors with written consent to a pupil transfer to another attendance area.

121.85(6)(am)6.b. b. Multiply the result under subd. 6. a. by the total number of transfer pupils under par. (a) in the current school year.

121.85(6)(ar) (ar) Hold harmless.

121.85(6)(ar)1.1. In the 1999-2000 school year, the department shall pay to the school district operating under ch. 119 the greater of the following:

121.85(6)(ar)1.a. a. The amount of aid received in the 1998-99 school year under par. (a).

121.85(6)(ar)1.b. b. The amount of aid to which the school district is entitled under par. (a).

121.85(6)(ar)2. 2. Except as provided in subd. 3., in the 2000-01 school year and in each school year thereafter, the department shall pay to the school district operating under ch. 119 the greater of the following:

121.85(6)(ar)2.a. a. The amount of aid received in the 1998-99 school year under par. (a), less the reduction under par. (am).

121.85(6)(ar)2.b. b. The amount of aid to which the school district is entitled under par. (a), less the reduction under par. (am).

121.85(6)(ar)3. 3.

121.85(6)(ar)3.a.a. If one or more bonds are issued under s. 66.1333 (5r), subd. 2. does not apply beginning in the first fiscal year following certification by the secretary of administration to the department that the last principal and interest payment on the bonds has been made.

121.85(6)(ar)3.b. b. If no bonds are issued under s. 66.1333 (5r) by the date specified in that section, subd. 2. does not apply beginning in the first fiscal year following that date.

121.85(6)(b) (b) Interdistrict transfer.

121.85(6)(b)2.2. In each school year, the school district of attendance of pupils transferring from one school district to another under sub. (3) (a) shall receive an amount equal to that produced by multiplying the number of pupils transferred into the school district under sub. (3) (a) in the previous school year by the amount produced by dividing the school district's net school cost by the sum of the membership, plus the number of pupils transferred into the school district of attendance in the previous school year under sub. (3) (a). This subdivision applies to aid paid in the 1995-96 school year only if the number of pupils transferring from one school district to another under sub. (3) (a) in the 1994-95 school year constitutes less than 5% of the total membership of the school district of attendance.

121.85(6)(b)3. 3. If, in the 1994-95 school year, the number of pupils transferring from one school district to another under sub. (3) (a) constitute 5% or more of the total membership of the school district of attendance, in the 1995-96 school year the school district of attendance shall receive an amount equal to 1.2 multiplied by the amount to which the district is entitled under subd. 2.

121.85(6)(c) (c) Special applications. If a school district finds that it has incurred costs beyond aids received because of the number of pupils which it has accepted as transfers under this section, it may apply to the department for supplementary aids under this subsection. If the department finds that the school district has incurred costs for which reimbursement has not been made under par. (b) 2. or 3., it shall supplement the state aids paid to the district under this section in an amount equal to the unreimbursed cost.

121.85(6)(d) (d) Aid in lieu of tuition. Aid payments under this section shall be in lieu of tuition payments required under subch. V. Aid payments under this section shall not be made for interdistrict transfers under sub. (6) (b), if tuition payments are made from funds received by the school district of residence under P.L. 73-167 and P.L. 81-874, as amended, for pupils so transferring from such district of residence.

121.85(6)(e) (e) Sources of aid payments. State aid under this section shall be paid from the appropriation under s. 20.255 (2) (ac).

121.85(6)(g) (g) Minority census tracts.

121.85(6)(g)1.1. In this paragraph:

121.85(6)(g)1.a. a. "Base year enrollment" means the number of pupils enrolled in the nonspecialty public schools located in minority census tracts in the 1984-85 school year.

121.85(6)(g)1.b. b. "Minority census tract" means a census tract that has a nonwhite population of 20% or more, according to the most recent federal decennial census, and that is located in a school district containing a 1st class city.

121.85(6)(g)2. 2. Each pupil attending a nonspecialty public school in a minority census tract who is in excess of the base year enrollment shall be counted as an additional 0.2 pupil in membership for general aid under subch. II.

121.85(6m) (6m) Use of aid for lease or loan payments. If the board of directors of the school district operating under ch. 119 leases buildings or sites from the redevelopment authority of the city or borrows money from the redevelopment authority of the city under s. 119.16 (3) (c), it may use intradistrict transfer aid under sub. (6) to make lease payments or repay the loan. If the board of school directors decides to use the aid to make lease payments or repay the loan, it may request the department to remit the intradistrict transfer aid under sub. (6) to the redevelopment authority of the city of Milwaukee in an annual amount agreed to by the board of school directors and the department, and the department shall ensure that the aid remittance does not affect the amount determined to be received by the board of school directors as state aid under s. 121.08 for any other purpose.

121.85(7) (7) Transportation. Transportation shall be provided to pupils transferring schools under this section if required under subch. IV. Transportation for a pupil attending a public school under sub. (3) (a) outside the pupil's school district of residence shall be provided pursuant to agreement between the school district of residence and the school district of attendance. If either the school district of residence or the school district of attendance operates a program of intradistrict transfers under sub. (3) (b), that school district shall be responsible for the cost of transportation. The school district may meet this responsibility either by contracting directly for provision of transportation or by reimbursing another school district for the cost of such a contract. Transportation for a pupil attending a public school under sub. (3) (b) outside his or her attendance area of residence may be provided by his or her school district. A school district providing transportation under this subsection may not claim transportation aid under subch. IV for pupils so transported. A school district that transports a pupil who moves outside his or her attendance district during the school year to the school in the pupil's former attendance district may use intradistrict transfer aid under sub. (6) to pay the costs of transporting the pupil.

121.85(8) (8) Transferred pupils. Pupils transferring schools under this section shall be subject to the same rules and regulations as resident pupils and shall have the responsibilities, privileges, and rights of resident pupils in the school district or attendance area. Subject to this subsection, a pupil transferring schools under either sub. (3) (a) or (b) has the right to complete his or her education at the elementary, middle, or high school to which he or she transfers so long as full funding therefor is available under s. 20.255 (2) (ac).

121.85(9) (9) Planning councils.

121.85(9)(a)(a) Annually on or before October 1, the school board of each school district lying wholly or partially within a county having a population of 500,000 or more shall organize a planning council with the school board of the school district within such county containing a 1st class city. Each planning council shall consist of 10 members, 5 members from the school district containing a 1st class city and 5 members from the school district which does not contain a 1st class city. The representatives of the planning council from each school district shall include, for terms of membership determined by the school board, 3 school board members, the school district administrator and one public member who resides in the school district. In the case of school districts containing a 1st class city, the school board may appoint the same persons as representatives to more than one planning council, and the school district administrator may select a representative to serve in his or her place on any planning council. Within 180 days after its appointment, each planning council shall make a recommendation to its appointing school boards on a cooperative program designed to facilitate transfers under sub. (3) (a) for the ensuing school term to promote cultural and racial integration. The recommendations shall include achievement and other relevant factors for the school boards to consider in permitting pupils to transfer for the purpose of facilitating, so far as possible, a balanced representation of the pupils who might transfer under sub. (3) (a). Within 90 days after receiving the recommendation of the planning council, each school board shall determine the extent to which its district will participate in the cooperative program. Upon making its determination, each school board shall disseminate information concerning the cooperative program to pupils and parents and guardians of pupils in the school district. Information shall be disseminated regarding the availability of transfers, the nature of the transportation to be provided, the courses and programs to be available to transfer pupils and any other aspects which the school board determines to be appropriate.

121.85(9)(b) (b) Within 90 days after determining that its district will participate in transfers under this section, the school board of a district not subject to par. (a) shall make appointments to, and shall organize with other participating school districts, a planning council to make recommendations to facilitate cooperative programs.

121.85(9)(c) (c) The obligation under par. (a) to organize planning councils shall apply only with regard to school terms for which full pupil transfer aids are appropriated under s. 20.255 (2) (ac) and planning council assistance funds are appropriated under s. 20.255 (1) (a).

121.85 History History: 1975 c. 220; 1977 c. 29, 418; 1979 c. 34 ss. 966m, 2102 (43) (a); 1979 c. 221; 1981 c. 20, 385; 1983 a. 27 s. 2202 (42); 1983 a. 189; 1985 a. 29; 1987 a. 399; 1989 a. 31, 259, 336; 1991 a. 39, 48; 1993 a. 16; 1995 a. 27 ss. 4095m to 4098, 9145 (1); 1997 a. 27; 1999 a. 9; 2001 a. 16, 30, 105; 2005 a. 25.



121.86 Merged attendance area programs.

121.86  Merged attendance area programs.

121.86(1) (1)  Definitions. In this section:

121.86(1)(a) (a) "Base school" means the school in a merged attendance area that has the lowest enrollment of the schools in the merged attendance area.

121.86(1)(b) (b) "Merged attendance area" means an attendance area that contains one of the following:

121.86(1)(b)1. 1. Two or more schools that offer elementary grades, with each such grade offered at only one school.

121.86(1)(b)2. 2. Two or more schools that offer middle school grades, with each such grade offered at only one school.

121.86(1)(b)3. 3. Two or more schools that offer high school grades, with each such grade offered at only one school.

121.86(2) (2) State aid.

121.86(2)(a)(a) Except as provided under sub. (3), if a school board establishes a merged attendance area after January 1, 1984, for the purpose of reducing racial imbalance in the school district, the school district shall be entitled to an amount determined as follows:

121.86(2)(a)1. 1. Divide the state aid received in the current school year under s. 121.08 by the membership used to compute state aid to the school district for the current school year.

121.86(2)(a)2. 2. Multiply the number of pupils enumerated under pars. (b) and (c) by 0.25.

121.86(2)(a)3. 3. Multiply the quotient under subd. 1. by the product under subd. 2.

121.86(2)(b) (b) The number of minority group pupils enrolled in the base school, not to exceed:

121.86(2)(b)1. 1. The number of minority group pupils who reside in the merged attendance area; minus

121.86(2)(b)2. 2. The number of minority group pupils enrolled in the base school or 30% of the total enrollment of the base school, whichever is greater.

121.86(2)(c) (c) The number of minority group pupils enrolled in the nonbase schools located in the merged attendance area or 30% of the total enrollment of such nonbase schools, whichever is less.

121.86(3) (3) State aid exception. Pupils under sub. (2) (b) and (c) who are enrolled in a kindergarten program or in a preschool program under subch. V of ch. 115 shall be multiplied under sub. (2) (a) 2. by a number equal to the result obtained by multiplying 0.25 by the appropriate fraction under s. 121.004 (7) (c), (cm) or (d).

121.86(4) (4) Transportation. A school district shall provide transportation to pupils under this section if required under subch. IV, but may not claim transportation aid under subch. IV for the number of pupils determined under sub. (2).

121.86 History History: 1985 a. 29; 1987 a. 399; 1989 a. 31, 309, 336, 359; 1991 a. 39, 48, 315; 1993 a. 16; 1995 a. 27.



121.87 School district report.

121.87  School district report.

121.87(1) (1) Any school district that receives aid under this subchapter in any school year shall submit a report to the state superintendent, on a form provided by the state superintendent, by October 15 of the following school year. The report shall include all of the following for the school year in which the school district received aid:

121.87(1)(a) (a) The number of pupils who transferred to the school district, the number of pupils who transferred to another school district and the number of intradistrict transfers under this subchapter.

121.87(1)(b) (b) The number of pupils who transferred to the school district under this subchapter who are eligible for free or reduced-price lunches under 42 USC 1758.

121.87(1)(c) (c) A detailed description of how the school district used the aid received under this subchapter, including any expenditures on staff, materials and services that are not related to the special transfer program. The report shall separately describe the use of aid received under s. 121.85 (6) (b) 3.

121.87(1)(d) (d) The additional costs incurred by the school district for the pupils who transferred to the school district under this subchapter, including the cost of any additional teachers and the costs of counseling, remediation and pupil transportation.

121.87(1)(e) (e) Any other information requested by the state superintendent.

121.87(2) (2) The state superintendent shall develop a standard method for reporting under sub. (1).

121.87(3) (3) In addition to the report under sub. (1), annually by May 1 the board of school directors of the school district operating under ch. 119 shall submit a report to the legislature under s. 13.172 (2) that specifies the number, percentage, race, sex, grade and attendance area of pupils transferred outside their attendance area without written consent under s. 121.85 (6) (am).

121.87 History History: 1989 a. 31; 1995 a. 27 s. 9145 (1); 1997 a. 27, 113; 1999 a. 9, 19.



121.90 Definitions.

121.90  Definitions. In this subchapter:

121.90(1) (1) "Number of pupils enrolled" means the number of pupils enrolled on the 3rd Friday of September, including pupils identified in s. 121.05 (1) (a) 1. to 11. and 13. and pupils enrolled and counted on an alternate counting date under s. 121.05 (3) or (3m), and the number of pupils attending the Challenge Academy program under s. 321.03 (1) (c) in the previous spring session, except that "number of pupils enrolled" excludes the number of pupils attending public school under ss. 118.145 (4) and 118.53 and except as follows:

121.90(1)(a) (a) In determining a school district's revenue limit for the 1998-99 school year, a number equal to 20% of the summer enrollment in 1998 shall be included in the number of pupils enrolled on the 3rd Friday of September 1998.

121.90(1)(b) (b) In determining a school district's revenue limit in the 1999-2000 school year, a number equal to 20% of the summer enrollment in 1998 shall be included in the number of pupils enrolled on the 3rd Friday of September 1998; and a number equal to 20% of the summer enrollment in 1999 shall be included in the number of pupils enrolled on the 3rd Friday of September 1999.

121.90(1)(c) (c) In determining a school district's revenue limit in the 2000-01 school year, a number equal to 20% of the summer enrollment in 1998 shall be included in the number of pupils enrolled on the 3rd Friday of September 1998; a number equal to 20% of the summer enrollment in 1999 shall be included in the number of pupils enrolled on the 3rd Friday of September 1999; and a number equal to 40% of the summer enrollment in the year 2000 shall be included in the number of pupils enrolled on the 3rd Friday of September 2000.

121.90(1)(d) (d) In determining a school district's revenue limit in the 2001-02 school year, a number equal to 20% of the summer enrollment in the year 1999 shall be included in the number of pupils enrolled on the 3rd Friday of September 1999; a number equal to 40% of the summer enrollment in the year 2000 shall be included in the number of pupils enrolled on the 3rd Friday of September 2000; and a number equal to 40% of the summer enrollment in the year 2001 shall be included in the number of pupils enrolled on the 3rd Friday of September 2001.

121.90(1)(dm) (dm) In determining a school district's revenue limit in the 2002-03 school year, a number equal to 40% of the summer enrollment in the year 2000 shall be included in the number of pupils enrolled on the 3rd Friday of September 2000; a number equal to 40% of the summer enrollment in the year 2001 shall be included in the number of pupils enrolled on the 3rd Friday of September 2001; and a number equal to 40% of the summer enrollment in the year 2002 shall be included in the number of pupils enrolled on the 3rd Friday of September 2002.

121.90(1)(dr) (dr) In determining a school district's revenue limit in the 2003-04 school year and in each school year thereafter, a number equal to 40% of the summer enrollment shall be included in the number of pupils enrolled on the 3rd Friday of September of each appropriate school year.

121.90(1)(e) (e) In determining a school district's revenue limit for the 2000-01 school year or for any school year thereafter, the department shall calculate the number of pupils enrolled in each school year prior to the 2000-01 school year as the number was calculated in that school year under s. 121.85 (6) (b) 1. and (f), 1997 stats.

121.90(1m) (1m) "Revenue" means the sum of state aid and the property tax levy.

121.90(2) (2)

121.90(2)(am)(am) "State aid" means all of the following:

121.90(2)(am)1. 1. Aid under ss. 121.08, 121.09, 121.105, and 121.136 and subch. VI, as calculated for the current school year on October 15 under s. 121.15 (4) and including adjustments made under s. 121.15 (4).

121.90(2)(am)2. 2. Amounts under s. 79.095 (4) for the current school year.

121.90(2)(am)3. 3. All federal moneys received from allocations from the state fiscal stabilization fund that are distributed to school districts as general equalization aid.

121.90(2)(am)4. 4. For the school district operating under ch. 119, the amount received under s. 121.137 (3), as specified in the notice received under s. 121.137 (2).

121.90(2)(am)5. 5. Amounts received in the 2011-12 school year under 2011 Wisconsin Act 32, section 9137 (3q).

121.90(2)(bm) (bm) "State aid" excludes all of the following:

121.90(2)(bm)1. 1. Any additional aid that a school district receives as a result of ss. 121.07 (6) (e) 1. and (7) (e) 1. and 121.105 (3) for school district consolidations that are effective on or after July 1, 1995, as determined by the department.

121.90(2)(bm)2. 2. Any additional aid that a school district receives as a result of s. 121.07 (6) (e) 2. and (7) (e) 2. for school district reorganizations under s. 117.105, as determined by the department.

121.90(2)(bm)3. 3. For the school district operating under ch. 119, aid received under s. 121.136.

121.90(3) (3) "Summer enrollment" means the summer average daily membership equivalent for classes approved under s. 121.14.

121.90 History History: 1993 a. 16; 1995 a. 27; 1997 a. 27, 113, 237, 286; 1999 a. 9, 32, 186; 2001 a. 109; 2005 a. 225; 2007 a. 20, 200; 2009 a. 28; 2011 a. 32; 2013 a. 20.



121.905 Applicability.

121.905  Applicability.

121.905(1)(1) In this section, "revenue ceiling" means $9,000 in the 2011-12 school year and in the 2012-13 school year and $9,100 in the 2013-14 school year and in any subsequent school year.

121.905(2) (2) The revenue limit under s. 121.91 does not apply to any school district in any school year in which its base revenue per member, as calculated under sub. (3), is less than its revenue ceiling.

121.905(3) (3) A school district's base revenue per member is determined as follows:

121.905(3)(a) (a)

121.905(3)(a)1.1. Except as provided under subds. 2. and 3., calculate the sum of the amount of state aid received in the previous school year and property taxes levied for the previous school year, excluding property taxes levied for the purpose of s. 120.13 (19) and excluding funds described under s. 121.91 (4) (c), and the costs of the county children with disabilities education board program, as defined in s. 121.135 (2) (a) 2., for pupils who were school district residents and solely enrolled in a special education program provided by a county children with disabilities education board in the previous school year.

121.905(3)(a)2. 2. For a school district created under s. 117.105, for the school year beginning with the effective date of the reorganization, perform the following calculations:

121.905(3)(a)2.a. a. Calculate the sum under subd. 1. for each of the school districts from which territory was detached to create the new school district.

121.905(3)(a)2.b. b. For each of those school districts, divide the result in subd. 2. a. by the number of pupils enrolled in that school district in the previous school year.

121.905(3)(a)2.c. c. For each of those school districts, multiply the result in subd. 2. b. by the number of pupils enrolled in that school district in the previous school year who resided in territory that was detached to create the new school district.

121.905(3)(a)2.d. d. Calculate the sum of the amounts determined under subd. 2. c.

121.905(3)(a)3. 3. For a school district from which territory was detached to create a new school district under s. 117.105, for the school year beginning with the effective date of the reorganization, perform the following calculations:

121.905(3)(a)3.a. a. Calculate the sum under subd. 1. for each of the school districts from which territory was detached to create the new school district.

121.905(3)(a)3.b. b. For each of those school districts, divide the result in subd. 3. a. by the number of pupils enrolled in that school district in the previous school year.

121.905(3)(a)3.c. c. For each of those school districts, multiply the result in subd. 3. b. by the number of pupils enrolled in that school district in the previous school year who did not reside in territory that was detached to create the new school district.

121.905(3)(b) (b)

121.905(3)(b)1.1. Except as provided under subds. 2. and 3., divide the result in par. (a) 1. by the sum of the average of the number of pupils enrolled in the 3 previous school years and the number of pupils enrolled who were school district residents and solely enrolled in a special education program provided by a county children with disabilities education board program in the previous school year.

121.905(3)(b)2. 2. For a school district created under s. 117.105, for the school year beginning with the effective date of the reorganization, divide the result in par. (a) 2. by the number of pupils who in the previous school year were enrolled in a school district from which territory was detached to create the new school district and who resided in the detached territory; for the school year beginning on the first July 1 following the effective date of the reorganization, divide the result in par. (a) 2. by the number of pupils in the previous school year; and for the school year beginning on the 2nd July 1 following the effective date of the reorganization, divide the result in par. (a) 2. by the average of the number of pupils in the 2 previous school years.

121.905(3)(b)3. 3. For a school district from which territory was detached to create a new school district under s. 117.105, for the school year beginning with the effective date of the reorganization, divide the result in par. (a) 3. by the number of pupils who in the previous school year were enrolled in the school district and who did not reside in territory that was detached to create the new school district; for the school year beginning on the first July 1 following the effective date of the reorganization, divide the result in par. (a) 3. by the number of pupils enrolled in the previous school year; and for the school year beginning on the 2nd July 1 following the effective date of the reorganization, divide the result in par. (a) 3. by the average of the number of pupils enrolled in the 2 previous school years.

121.905(3)(c) (c)

121.905(3)(c)2.2. For the limit for the 1996-97 school year, add $206 to the result under par. (b).

121.905(3)(c)3. 3. For the limit for the 1997-98 school year, add the result under s. 121.91 (2m) (c) 2. to the result under par. (b).

121.905(3)(c)3g. 3g. For the limit for the 2009-10 or 2010-11 school year, add $200 to the result under par. (b).

121.905(3)(c)3r. 3r. For the limit for the 2011-12 school year, multiply the result under par. (b) by 0.945.

121.905(3)(c)4. 4. For the limit for the 2012-13 school year, add $50 to the result under par. (b).

121.905(3)(c)5. 5. For the limit for the 2013-14 school year and the 2014-15 school year, add $75 to the result under par. (b).

121.905(3)(c)6. 6. For the limit for the 2015-16 school year or any school year thereafter, make no adjustment to the result under par. (b).

121.905(4) (4)

121.905(4)(a)(a) A school district that is exempt from the revenue limits under sub. (2) may not increase its base revenue per member to an amount that is greater than its revenue ceiling.

121.905(4)(b) (b)

121.905(4)(b)1.1. A school district may increase its revenue ceiling by following the procedures prescribed in s. 121.91 (3).

121.905(4)(b)2. 2. The department shall, under s. 121.91 (4), adjust the revenue ceiling otherwise applicable to a school district under this section as if the revenue ceiling constituted a revenue limit under s. 121.91 (2m).

121.905 History History: 1995 a. 27; 1997 a. 27, 113, 164, 286; 1999 a. 9, 32; 2001 a. 16; 2003 a. 33; 2005 a. 25, 219; 2007 a. 20; 2009 a. 28; 2011 a. 32; 2013 a. 20.



121.91 Revenue limit.

121.91  Revenue limit.

121.91(2m)(2m)

121.91(2m)(a)(a) Except as provided in subs. (3) and (4), no school district may increase its revenues for the 1995-96 school year to an amount that exceeds the amount calculated as follows:

121.91(2m)(a)1. 1. Divide the sum of the amount of state aid received in the previous school year and property taxes levied for the previous school year, excluding funds described under sub. (4) (c), by the average of the number of pupils in the 3 previous school years.

121.91(2m)(a)3. 3. Add $200 to the result under subd. 1.

121.91(2m)(a)4. 4. Multiply the result under subd. 3. by the average of the number of pupils in the current and the 2 preceding school years.

121.91(2m)(b) (b) Except as provided in subs. (3) and (4), no school district may increase its revenues for the 1996-97 school year to an amount that exceeds the amount calculated as follows:

121.91(2m)(b)1. 1. Divide the sum of the amount of state aid received in the previous school year and property taxes levied for the previous school year, excluding funds described under sub. (4) (c), by the average of the number of pupils in the 3 previous school years.

121.91(2m)(b)2. 2. Add $206 to the result under subd. 1.

121.91(2m)(b)3. 3. Multiply the result under subd. 2. by the average of the number of pupils in the current and the 2 preceding school years.

121.91(2m)(c) (c) Except as provided in subs. (3), (4) and (6), no school district may increase its revenues for the 1997-98 school year to an amount that exceeds the amount calculated as follows:

121.91(2m)(c)1. 1. Divide the sum of the amount of state aid received in the previous school year and property taxes levied for the previous school year, excluding funds described under sub. (4) (c), by a number calculated by adding the number of pupils enrolled in the 3 previous school years, subtracting from that total the number of pupils attending private schools under s. 119.23 in the 4th, 3rd and 2nd preceding school years, and dividing the remainder by 3.

121.91(2m)(c)2. 2. Multiply $206 by 1.0.

121.91(2m)(c)3. 3. Add the result under subd. 1. to the result under subd. 2.

121.91(2m)(c)4. 4. Multiply the result under subd. 3. by a number calculated by adding the number of pupils enrolled in the current and the 2 preceding school years, subtracting from that total the number of pupils attending private schools under s. 119.23 in the 3 previous school years, and dividing the remainder by 3.

121.91(2m)(d) (d) Except as provided in subs. (3) and (4), no school district may increase its revenues for the 1998-99 school year to an amount that exceeds the amount calculated as follows:

121.91(2m)(d)1. 1. Divide the sum of the amount of state aid received in the previous school year and property taxes levied for the previous school year, excluding funds described under sub. (4) (c), by a number calculated by adding the number of pupils enrolled in the 3 previous school years, subtracting from that total the number of pupils attending charter schools under s. 118.40 (2r) and private schools under s. 119.23 in the 4th, 3rd and 2nd preceding school years and dividing the remainder by 3.

121.91(2m)(d)2. 2. Multiply the amount of the revenue increase per pupil allowed under this subsection for the previous school year by the sum of 1.0 plus the allowable rate of increase under s. 73.0305 expressed as a decimal.

121.91(2m)(d)3. 3. Add the result under subd. 1. to the result under subd. 2.

121.91(2m)(d)4. 4. Multiply the result under subd. 3. by a number calculated by adding the number of pupils enrolled in the current and the 2 preceding school years, subtracting from that total the number of pupils attending charter schools under s. 118.40 (2r) and private schools under s. 119.23 in the 3 previous school years and dividing the remainder by 3.

121.91(2m)(e) (e) Except as provided in subs. (3), (4), and (8), no school district may increase its revenues for the 2008-09 school year to an amount that exceeds the amount calculated as follows:

121.91(2m)(e)1. 1. Divide the sum of the amount of state aid received in the previous school year and property taxes levied for the previous school year, excluding property taxes levied for the purpose of s. 120.13 (19) and excluding funds described under sub. (4) (c), by the average of the number of pupils enrolled in the 3 previous school years.

121.91(2m)(e)2. 2. Multiply the amount of the revenue increase per pupil allowed under this subsection for the previous school year by the sum of 1.0 plus the allowable rate of increase under s. 73.0305 expressed as a decimal.

121.91(2m)(e)3. 3. Add the result under subd. 1. to the result under subd. 2.

121.91(2m)(e)4. 4. Multiply the result under subd. 3. by the average of the number of pupils enrolled in the current and the 2 preceding school years.

121.91(2m)(f) (f) Except as provided in subs. (3), (4), and (8), no school district may increase its revenues for the 2009-10 school year or for the 2010-11 school year to an amount that exceeds the amount calculated as follows:

121.91(2m)(f)1. 1. Divide the sum of the amount of state aid received in the previous school year and property taxes levied for the previous school year, excluding property taxes levied for the purpose of s. 120.13 (19) and excluding funds described under sub. (4) (c), by the average of the number of pupils enrolled in the 3 previous school years.

121.91(2m)(f)2. 2. Add $200 to the result under subd. 1.

121.91(2m)(f)3. 3. Multiply the result under subd. 2. by the average of the number of pupils enrolled in the current and the 2 preceding school years.

121.91(2m)(g) (g) Except as provided in subs. (3), (4), and (8), no school district may increase its revenues for the 2011-12 school year to an amount that exceeds the amount calculated as follows:

121.91(2m)(g)1. 1. Divide the sum of the amount of state aid received in the previous school year and property taxes levied for the previous school year, excluding property taxes levied for the purpose of s. 120.13 (19) and excluding funds described under sub. (4) (c), by the average of the number of pupils enrolled in the 3 previous school years.

121.91(2m)(g)3. 3. Multiply the result under subd.. 1. by the average of the number of pupils enrolled in the current and the 2 preceding school years.

121.91(2m)(g)4. 4. Multiply the result under subd. 3. by 0.055.

121.91(2m)(g)5. 5. Subtract the product under subd. 4. from the result under subd. 3.

121.91(2m)(h) (h) Except as provided in subs. (3), (4), and (8), no school district may increase its revenues for the 2012-13 school year to an amount that exceeds the amount calculated as follows:

121.91(2m)(h)1. 1. Divide the sum of the amount of state aid received in the previous school year and property taxes levied for the previous school year, excluding property taxes levied for the purpose of s. 120.13 (19) and excluding funds described under sub. (4) (c), by the average of the number of pupils enrolled in the 3 previous school years.

121.91(2m)(h)3. 3. Add $50 to the result under subd. 1.

121.91(2m)(h)4. 4. Multiply the result under subd. 3. by the average of the number of pupils enrolled in the current and the 2 preceding school years.

121.91(2m)(hm) (hm) Except as provided in subs. (3), (4), and (8), no school district may increase its revenues for the 2013-14 school year or for the 2014-15 school year to an amount that exceeds the amount calculated as follows:

121.91(2m)(hm)1. 1. Divide the sum of the amount of state aid received in the previous school year and property taxes levied for the previous school year, excluding property taxes levied for the purpose of s. 120.13 (19) and excluding funds described under sub. (4) (c), by the average of the number of pupils enrolled in the 3 previous school years.

121.91(2m)(hm)2. 2. Add $75 to the result under subd. 1.

121.91(2m)(hm)3. 3. Multiply the result under subd. 2. by the average of the number of pupils enrolled in the current school year and the 2 preceding school years.

121.91(2m)(i) (i) Except as provided in subs. (3), (4), and (8), no school district may increase its revenues for the 2015-16 school year or for any school year thereafter to an amount that exceeds the amount calculated as follows:

121.91(2m)(i)1. 1. Divide the sum of the amount of state aid received in the previous school year and property taxes levied for the previous school year, excluding property taxes levied for the purpose of s. 120.13 (19) and excluding funds described under sub. (4) (c), by the average of the number of pupils enrolled in the 3 previous school years.

121.91(2m)(i)2. 2. Multiply the result under subd. 1. by the average of the number of pupils enrolled in the current and the 2 preceding school years.

121.91(2m)(r) (r)

121.91(2m)(r)1.1. Notwithstanding pars. (c) to (i), if a school district is created under s. 117.105, its revenue limit under this section for the school year beginning with the effective date of the reorganization shall be determined as follows except as provided under subs. (3) and (4):

121.91(2m)(r)1.a. a. Divide the result under s. 121.905 (3) (a) 2. by the total number of pupils who in the previous school year were enrolled in a school district from which territory was detached to create the new school district and who resided in the detached territory.

121.91(2m)(r)1.b. b. Add an amount equal to the amount of revenue increase per pupil allowed under this subsection for the previous school year multiplied by the sum of 1.0 plus the allowable rate of increase under s. 73.0305 expressed as a decimal to the result under subd. 1. a., except that in calculating the limit for the 2013-14 school year and the 2014-15 school year, add $75 to the result under subd. 1. a., and in calculating the limit for the 2015-16 school year and any school year thereafter, make no adjustment to the result under subd. 1. a.

121.91(2m)(r)1.c. c. Multiply the result under subd. 1. b. by the number of pupils who in the previous school year were enrolled in a school district from which territory was detached to create the new school district and who resided in the detached territory, or by the number of pupils enrolled in the new school district in the current school year, whichever is greater.

121.91(2m)(r)2. 2. If a school district is created under s. 117.105, the following adjustments to the calculations under pars. (c) to (h) apply for the 2 school years beginning on the July 1 following the effective date of the reorganization:

121.91(2m)(r)2.a. a. For the school year beginning on the first July 1 following the effective date of the reorganization the number of pupils in the previous school year shall be used under pars. (c) 1., (d) 1. and (e) 1. instead of the average of the number of pupils in the 3 previous school years, and for the school year beginning on the 2nd July 1 following the effective date of the reorganization the average of the number of pupils in the 2 previous school years shall be used under pars. (c) 1., (d) 1. and (e) 1. instead of the average of the number of pupils in the 3 previous school years.

121.91(2m)(r)2.b. b. For the school year beginning on the first July 1 following the effective date of the reorganization the average of the number of pupils in the current and the previous school years shall be used under par. (e) 4. instead of the average of the number of pupils in the current and the 2 preceding school years.

121.91(2m)(s) (s)

121.91(2m)(s)1.1. Notwithstanding pars. (e) to (i), if territory is detached from a school district to create a new school district under s. 117.105, the revenue limit under this section of the school district from which territory is detached for the school year beginning with the effective date of the reorganization shall be determined as follows except as provided in subs. (3) and (4):

121.91(2m)(s)1.a. a. Divide the result under s. 121.905 (3) (a) 3. by the number of pupils who in the previous school year were enrolled in the school district and who did not reside in territory that was detached to create the new school district.

121.91(2m)(s)1.b. b. Add an amount equal to the amount of revenue increase per pupil allowed under this subsection for the previous school year multiplied by the sum of 1.0 plus the allowable rate of increase under s. 73.0305 expressed as a decimal to the result under subd. 1. a., except that in calculating the limit for the 2013-14 school year and the 2014-15 school year, add $75 to the result under subd. 1. a., and in calculating the limit for the 2015-16 school year and any school year thereafter, make no adjustment to the result under subd. 1. a.

121.91(2m)(s)1.c. c. Multiply the result under subd. 1. b. by the number of pupils who in the previous school year were enrolled in the school district and who did not reside in the detached territory, or by the number of pupils enrolled in the school district in the current school year, whichever is greater.

121.91(2m)(s)2. 2. If territory is detached from a school district to create a new school district under s. 117.105, the following adjustments to the calculations under pars. (e) to (h) apply to the school district from which territory is detached for the 2 school years beginning on the July 1 following the effective date of the reorganization:

121.91(2m)(s)2.a. a. For the school year beginning on the first July 1 following the effective date of the reorganization, the number of pupils in the previous school year shall be used under par. (e) 1. instead of the average of the number of pupils in the 3 previous school years; and for the school year beginning on the 2nd July 1 following the effective date of the reorganization, the average of the number of pupils in the 2 previous school years shall be used under par. (e) 1. instead of the average of the number of pupils in the 3 previous school years.

121.91(2m)(s)2.b. b. For the school year beginning on the first July 1 following the effective date of the reorganization the average of the number of pupils in the current and the previous school year shall be used under par. (e) 4. instead of the average of the number of pupils in the current and the 2 preceding school years.

121.91(2m)(t) (t)

121.91(2m)(t)1.1. If 2 or more school districts are consolidated under s. 117.08 or 117.09, except as follows, in the 2013-14 school year and the 2014-15 school year, the consolidated school district's revenue limit shall be determined as provided under par. (hm), and in the 2015-16 school year and in each school year thereafter, the consolidated school district's revenue limit shall be determined as provided under par. (i):

121.91(2m)(t)1.a. a. For the school year beginning with the effective date of the consolidation, the state aid received in the previous school year by the consolidated school district is the sum of the state aid amounts received in the previous school year by all of the affected school districts.

121.91(2m)(t)1.b. b. For the school year beginning with the effective date of the consolidation, the property taxes levied for the previous school year for the consolidated school district is the sum of the property taxes levied for the previous school year by all of the affected school districts.

121.91(2m)(t)1.c. c. For the school year beginning with the effective date of the consolidation and the 2 succeeding school years, the number of pupils enrolled in the consolidated school district in any school year previous to the effective date of the consolidation is the sum of the number of pupils enrolled in all of the affected school districts in that school year.

121.91(2m)(t)2. 2. If 2 or more school districts are consolidated under s. 117.08 or 117.09, and an excess revenue has been approved under sub. (3) for one or more of the affected school districts for school years beginning on or after the effective date of the consolidation, the approval for those school years expires on the effective date of the consolidation.

121.91(3) (3)

121.91(3)(a)(a) If a school board wishes to exceed the limit under sub. (2m) otherwise applicable to the school district in any school year, it shall promptly adopt a resolution supporting inclusion in the final school district budget of an amount equal to the proposed excess revenue. The resolution shall specify whether the proposed excess revenue is for a recurring or nonrecurring purpose, or, if the proposed excess revenue is for both recurring and nonrecurring purposes, the amount of the proposed excess revenue for each purpose. The resolution shall be filed as provided in s. 8.37. Within 10 days after adopting the resolution, the school board shall notify the department of the scheduled date of the referendum and submit a copy of the resolution to the department. The school board shall call a special referendum for the purpose of submitting the resolution to the electors of the school district for approval or rejection. In lieu of a special referendum, the school board may specify that the referendum be held at the next succeeding spring primary or election or partisan primary or general election, if such election is to be held not sooner than 70 days after the filing of the resolution of the school board. The school district clerk shall certify the results of the referendum to the department within 10 days after the referendum is held.

121.91(3)(b) (b) The school district clerk shall publish type A, B, C, D and E notices of the referendum under s. 10.01 (2). Notwithstanding s. 10.01 (2) (a), the type A notice shall include a statement of the amount of the excess revenue specified in par. (a) and a copy of the resolution under par. (a). Section 5.01 (1) applies in the event of failure to comply with the notice requirements of this paragraph.

121.91(3)(c) (c) The referendum shall be held in accordance with chs. 5 to 12. The school district clerk shall provide the election officials with all necessary election supplies. The form of the ballot shall correspond substantially with the standard form for referendum ballots prescribed by the government accountability board under ss. 5.64 (2) and 7.08 (1) (a). The question submitted shall be whether the limit under sub. (2m) may be exceeded by a specified amount. If the resolution provides that any of the excess revenue will be used for a nonrecurring purpose, the ballot in the election shall so state and shall specify the amount that will be used for a nonrecurring purpose. The limit otherwise applicable to the school district under sub. (2m) is increased by the amount approved by a majority of those voting on the question.

121.91(4) (4)

121.91(4)(a)(a)

121.91(4)(a)1.1. If a school board transfers to another governmental unit responsibility for providing any service that it provided in the preceding school year, the limit otherwise applicable under sub. (2m) in the current school year is decreased by the cost that it would have incurred to provide that service, as determined by the state superintendent.

121.91(4)(a)2. 2. If a school board increases the services that it provides by adding responsibility for providing a service transferred to it from another governmental unit in the previous school year, the limit otherwise applicable under sub. (2m) in the current school year is increased by the cost of that service, as determined by the state superintendent.

121.91(4)(a)3. 3. Notwithstanding subd. 2., if a school board increases the services that it provides by adding responsibility for providing a service that is transferred to it from another governmental unit for a child with a disability, as defined in s. 115.76 (5), or for a limited-English proficient pupil, as defined in s. 115.955 (7), the limit otherwise applicable under sub. (2m) in the current school year is increased by an amount equal to the estimated cost of providing the service less the estimated amount of aid that the school district will receive for the child or pupil in the following school year under s. 115.88 (1m) to (6) and (8), 115.995 or 118.255, as determined by the state superintendent. A school board that transfers or receives responsibility for providing a service under this subdivision shall notify the state superintendent. A school board that transfers responsibility for providing a service under this subdivision shall provide the state superintendent with an estimate of the reduction in cost attributable to the transfer, even if that estimate is zero. The state superintendent shall notify the transferring school district when a receiving school district notifies the state superintendent that it has received responsibility for providing a service transferred to it under this subdivision.

121.91(4)(b) (b)

121.91(4)(b)1.1. If a school district increases its territory by a boundary change under s. 117.10, 117.11, 117.12, 117.13 or 117.132, the limit otherwise applicable in the school year beginning on the effective date of the boundary change under sub. (2m) is increased by an amount equal to the cost of extending services to the attached territory in the school year to which the limit applies, as determined by the state superintendent.

121.91(4)(b)2. 2. If a school district decreases its territory due to a boundary change under s. 117.11, 117.12, 117.13 or 117.132, the limit otherwise applicable in the school year beginning on the effective date of the boundary change under sub. (2m) is decreased by an amount equal to the cost of services that it provided to the detached territory in the school year to which the limit applies, as determined by the state superintendent.

121.91(4)(c) (c) The limit under sub. (2m) is increased by the following amount:

121.91(4)(c)1. 1. Funds needed for the payment of any general obligation debt service, including debt service on debt issued or reissued to fund or refund outstanding municipal obligations, interest on outstanding municipal obligations or the payment of related issuance costs or redemption premiums, authorized prior to August 12, 1993, by a resolution of the school board or by a referendum and secured by the full faith and credit of the school district.

121.91(4)(c)2. 2. Funds needed for the payment of any general obligation debt service, including debt service on debt issued or reissued to fund or refund outstanding municipal obligations, interest on outstanding municipal obligations or the payment of related issuance costs or redemption premiums, authorized on or after August 12, 1993, by a referendum and secured by the full faith and credit of the school district.

121.91(4)(c)3. 3. Funds needed for the payment of any general obligation debt service, including debt service on debt issued or reissued to fund or refund outstanding municipal obligations, interest on outstanding municipal obligations or the payment of related issuance costs or redemption premiums, authorized by a resolution of the school board and secured by the full faith and credit of the school district if the issuance of the debt was not subject to a referendum as a result of s. 67.05 (6a) (bg) or (7) (j) or 67.12 (12) (e) 2r. or (h).

121.91(4)(d) (d) If a school district's revenue in the preceding school year was less than the limit under sub. (2m) in the preceding school year, the limit otherwise applicable to the school district's revenue in the current school year under sub. (2m) is increased by an amount equal to the difference between the amount of its revenue in the preceding school year and the amount of the limit in the preceding school year under sub. (2m).

121.91(4)(e) (e) If a school district receives less aid under 20 USC 7701 to 7703 in the 1994-95 school year or in any school year thereafter than it received in the previous school year, the limit otherwise applicable to the school district's revenue in the following school year under sub. (2m) is increased by an amount equal to the reduction in such aid.

121.91(4)(f) (f)

121.91(4)(f)1.1. Except as provided in subd. 1m., for the 2007-08 school year or any school year thereafter, if the average of the number of pupils enrolled in the current and the 2 preceding school years is less than the average of the number of pupils enrolled in the 3 previous school years, the limit otherwise applicable under sub. (2m) is increased by the additional amount that would have been calculated had there been no decline in average enrollment.

121.91(4)(f)1m. 1m. If territory is detached from a school district to create a new school district under s. 117.105, all of the following apply to the school district from which territory was detached and to the new school district:

121.91(4)(f)1m.a. a. In the school year in which the school district reorganization takes effect, subd. 1. does not apply.

121.91(4)(f)1m.b. b. For the school year beginning on the first July 1 following the effective date of the school district reorganization, if the number of pupils enrolled in that school year is less than the number of pupils enrolled in the previous school year, the limit otherwise applicable under sub. (2m) is increased by the additional amount that would have been calculated had there been no decline in enrollment.

121.91(4)(f)1m.c. c. For the school year beginning on the 2nd July 1 following the effective date of the school district reorganization, if the average of the number of pupils enrolled in that school year and the previous school year is less than the average of the number of pupils enrolled in the 2 previous school years, the limit otherwise applicable under sub. (2m) is increased by the additional amount that would have been calculated had there been no decline in average enrollment.

121.91(4)(f)2. 2. Any additional revenue received by a school district as a result of subds. 1. and 1m. shall not be included in the base for determining the school district's limit under sub. (2m) for the following school year.

121.91(4)(g) (g) The limit otherwise applicable to a school district from which territory is detached to create a school district under s. 117.105 is increased for the school year beginning with the effective date of the reorganization under s. 117.105 by an amount equal to 5% of the school district's state aid.

121.91(4)(h) (h) The limit otherwise applicable to a school district under sub. (2m) in any school year is increased by an amount equal to the amount deposited into the capital improvement fund under s. 120.135 (2) in that school year.

121.91(4)(i) (i) The limit otherwise applicable to a school district under sub. (2m) in any school year is increased by an amount equal to the amount of property taxes levied for the purpose of s. 120.13 (19) for that school year.

121.91(4)(j) (j) If a school board implemented an intradistrict pupil transfer program to reduce racial imbalance in the school district after June 30, 1993, but before September 1, 2001, the limit otherwise applicable to the school district under sub. (2m) in the 2001-02, 2002-03, and 2003-04 school years is increased by an amount equal to one-third of the amount received in the 1994-95 school year under s. 121.85 as a result of implementing the program.

121.91(4)(k) (k) The limit otherwise applicable under sub. (2m) to a school district that is at least 275 square miles in area and in which the number of pupils enrolled in the 2000-01 school year was less than 450 is increased for the 2001-02 school year by the following amount:

121.91(4)(k)1. 1. If the number of pupils enrolled in the school district declined between the 1996-97 school year and the 2000-01 school year, but the decline was less than 10%, $100,000.

121.91(4)(k)2. 2. If the decline in the number of pupils enrolled between the 1996-97 school year and the 2000-01 school year was at least 10% but not more than 20%, $175,000.

121.91(4)(k)3. 3. If the decline in the number of pupils enrolled between the 1996-97 school year and the 2000-01 school year was more than 20%, $250,000.

121.91(4)(o) (o)

121.91(4)(o)1.1. Except as provided in subd. 1m., if a school board adopts a resolution to do so, the limit otherwise applicable to a school district under sub. (2m) in any school year is increased by the amount spent by the school district in that school year on a project to implement energy efficiency measures or to purchase energy efficiency products, including the payment of debt service on a bond or note issued, or a state trust fund loan obtained, to finance the project, if the project results in the avoidance of, or reduction in, energy costs or operational costs, the project is governed by a performance contract entered into under s. 66.0133, and the bond or note issued or state trust fund loan obtained to finance the project is issued for a term not exceeding 20 years. If a school board issues a bond or note or obtains a state trust fund loan to finance a project described in this subdivision, a resolution adopted by a school board under this subdivision is valid for each school year in which the school board pays debt service on the bond, note, or state trust fund loan.

121.91(4)(o)1m. 1m. If a school district issues a bond or note or obtains a state trust fund loan to finance a project described in subd. 1., the amount of debt service included in the amount spent by the school district under subd. 1. is the amount paid in the calendar year that begins on January 1 of the school year in which the school district's revenue limit is increased under this paragraph.

121.91(4)(o)2. 2. Any additional revenue received by a school district under this paragraph shall not be included in the base for determining the school district's limit under sub. (2m) for the following school year.

121.91(4)(o)3. 3. If a school district issues a bond or note or obtains a state trust fund loan to finance a project described in subd. 1. and the school district's utility costs are measurably reduced as a result of the project, the school board shall use the savings to retire the bond, note, or state trust fund loan.

121.91(4)(p) (p)

121.91(4)(p)1.1. The limit otherwise applicable to a school district under sub. (2m) in any school year is increased by the amount of any reduction to that school district's state aid payment made under s. 118.51 (16) (b) 2. and (c) in the previous school year for a pupil who was not included in the calculation of the number of pupils enrolled in that school district in the previous school year.

121.91(4)(p)2. 2. Any additional revenue received by a school district under this paragraph shall not be included in the base for determining the school district's limit under sub. (2m) for the following school year.

121.91(4)(q) (q)

121.91(4)(q)1.1. The limit otherwise applicable to a school district under sub. (2m) is increased by an amount equal to the amount of any refunded or rescinded property taxes paid by the school board in the year of the levy if the valuation represented by the refunded or rescinded property taxes result in a redetermination of the school district's equalized valuation by the department of revenue under s. 74.41.

121.91(4)(q)2. 2. Any additional revenue received by a school district under this paragraph shall not be included in the base for determining the school district's limit under sub. (2m) for the following school year.

121.91(5) (5)

121.91(5)(a)(a) Upon request by a school board, the state superintendent may increase the school district's limit under s. 121.91 (1), 1995 stats., by the amount necessary to allow the school district to avoid increasing its level of short-term borrowing over the amount of short-term borrowing incurred by the school district in the 1992-93 school year if the school district presents clear and convincing evidence of the need for the increase in the limit. The school board shall provide the state superintendent with any information that the state superintendent requires to make the determination.

121.91(5)(b) (b) The state superintendent shall submit to the governor, and to the legislature under s. 13.172 (2), a report summarizing the requests made by school boards under par. (a) and the increases granted by the state superintendent.

121.91(6) (6) In determining a school district's limit under sub. (2m) (c) for the 1997-98 school year, if the average of the number of pupils enrolled in the current and the 2 preceding school years, as calculated under sub. (2m) (c) 4., is more than 2% less than the average of the number of pupils enrolled in the 3 previous school years, as calculated under sub. (2m) (c) 1., the school district's limit shall be calculated as if the decrease had been 2%.

121.91(7) (7) Except as provided in sub. (4) (f) 2., (o) to (q), and (8), if an excess revenue is approved under sub. (3) for a recurring purpose or allowed under sub. (4), the excess revenue shall be included in the base for determining the limit for the next school year for purposes of this section. If an excess revenue is approved under sub. (3) for a nonrecurring purpose, the excess revenue shall not be included in the base for determining the limit for the next school year for purposes of this section.

121.91(8) (8) If a school district's initial revenue limit for the current school year, as calculated under s. 121.905 or sub. (2m), whichever is appropriate, before making any adjustments under sub. (3) or (4), is less than the amount determined by multiplying the amount under sub. (2m) (i) 1. by the average of the number of pupils enrolled in the 3 preceding school years, the school district's initial revenue limit for the current school year, before making any adjustments under sub. (3) or (4), is the amount determined by multiplying the amount under sub. (2m) (i) 1. by the average of the number of pupils enrolled in the 3 preceding school years. Any additional revenue received by a school district as a result of this subsection shall not be included in the base for determining the school district's limit under sub. (2m) for the following school year. This subsection does not apply to a school district's revenue limit calculated for the 2011-12 and 2012-13 school years.

121.91 History History: 1993 a. 16; 1995 a. 27 ss. 4108m to 4114, 9145 (1); 1997 a. 27, 113, 164, 237, 286; 1999 a. 9, 17, 19, 32, 182; 2001 a. 16; 2005 a. 25, 219; 2007 a. 1, 20; 2009 a. 28; 2011 a. 32, 75, 114; 2013 a. 20.



121.92 Penalty for exceeding revenue ceiling or limit.

121.92  Penalty for exceeding revenue ceiling or limit.

121.92(1)(1) In this section, "excess revenue" means the amount by which a school district's revenue exceeds its ceiling under s. 121.905 or its limit under s. 121.91.

121.92(2) (2) The state superintendent shall do all of the following:

121.92(2)(a) (a) Deduct from the state aid payment to a school district under s. 121.08 in the school year in which the school district exceeded the revenue ceiling or limit an amount equal to the excess revenue for the school district or the amount of those aids, whichever is less.

121.92(2)(b) (b) If the amount of the deduction under par. (a) is insufficient to cover the excess revenue, deduct from the other state aid payments to the school district in the school year in which the school district exceeded the revenue ceiling or limit an amount equal to the remaining excess revenue or the amount of those payments, whichever is less.

121.92(2)(c) (c) If the amount of the deductions under pars. (a) and (b) is insufficient to cover the excess revenue, order the school board to reduce the property tax obligations of its taxpayers by an amount that represents the remainder of the excess revenue. The school district's refunds to taxpayers who have already paid their taxes shall be increased by interest at the rate of 0.5% per month. If the school board violates the order, any resident of the school district may seek injunctive relief. This paragraph does not apply to property taxes levied for the purpose of paying the principal and interest on a valid bond or note issued or state trust fund loan obtained by the school board.

121.92(2)(d) (d) Ensure that the amount of state aid reduction under pars. (a) and (b) lapses to the general fund.

121.92(2)(e) (e) Ensure that the amount of the excess revenue is not included in determining the school district's ceiling or limit in the succeeding school year.

121.92 History History: 1993 a. 16; 1995 a. 27 s. 9145 (1); 1997 a. 27; 1999 a. 9; 2001 a. 16; 2013 a. 20.






125. Alcohol beverages.

125.01 Legislative intent.

125.01  Legislative intent. This chapter shall be construed as an enactment of the legislature's support for the 3-tier system for alcohol beverages production, distribution, and sale that, through uniform statewide regulation, provides this state regulatory authority over the production, storage, distribution, transportation, sale, and consumption of alcohol beverages by and to its citizens, for the benefit of the public health and welfare and this state's economic stability. Without the 3-tier system, the effective statewide regulation and collection of state taxes on alcohol beverages sales would be seriously jeopardized. It is further the intent of the legislature that without a specific statutory exception, all sales of alcohol beverages shall occur through the 3-tier system, from manufacturers to wholesalers holding a permit to retailers to consumers. Face-to-face retail sales at licensed premises directly advance the state's interest in preventing alcohol sales to underage or intoxicated persons and the state's interest in efficient and effective collection of tax.

125.01 History History: 1981 c. 79; 2005 a. 103; 2007 a. 85; 2011 a. 32.

125.01 Annotation State liquor laws, including licensing requirements, are applicable to liquor establishments owned or operated by either tribe members or non-Indians, and located on Indian reservations. Any license issued counts toward the local quota. 75 Atty. Gen. 123.

125.01 Annotation Indian tribes are within the coverage of this chapter; any license issued to a tribe counts toward the local quota. 76 Atty. Gen. 80.



125.015 Severability.

125.015  Severability. If any provision or clause of this chapter or its application to any person or circumstance is held invalid, the invalidity shall not affect other provisions or applications of this chapter that can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

125.015 History History: 2007 a. 20.

125.015 Annotation Interpreting s. 990.001 (11), an unconstitutional clause was found severable. Wisconsin Wine & Spirit Institute v. Ley, 141 Wis. 2d 958, 416 N.W.2d 914 (Ct. App. 1987).



125.02 Definitions.

125.02  Definitions. Except as otherwise provided, in this chapter:

125.02(1) (1) "Alcohol beverages" means fermented malt beverages and intoxicating liquor.

125.02(1m) (1m) "Barrel" means 31 U.S. gallons.

125.02(2) (2) "Brewer" means any person who manufactures fermented malt beverages for sale or transportation, except that "brewer" does not include a permittee under s. 125.295.

125.02(2d) (2d) "Brewer group" means a brewer, including all premises for which the brewer holds a permit issued under s. 125.29, together with all of the following:

125.02(2d)(a) (a) All brewers that share membership with the brewer in a controlled group of brewers, as determined under 26 USC 5051 (a) (2) (B).

125.02(2d)(b) (b) All brewers considered with the brewer as one taxpayer under 27 CFR 25.111b (b).

125.02(2d)(c) (c) All franchisees, as defined in s. 553.03 (5), of the brewer.

125.02(2d)(d) (d) All franchisees, as defined in s. 553.03 (5), of the brewer's franchisor, as defined in s. 553.03 (6).

125.02(2d)(e) (e) The franchisor, as defined in s. 553.03 (6), of the brewer.

125.02(2h) (2h) "Brewpub" means a permittee under s. 125.295.

125.02(2p) (2p) "Brewpub group" means a brewpub, including all premises for which the brewpub holds a permit issued under s. 125.295, together with all of the following:

125.02(2p)(a) (a) All brewpubs that share membership with the brewpub in a controlled group of brewpubs, as determined under 26 USC 5051 (a) (2) (B).

125.02(2p)(b) (b) All brewpubs considered with the brewpub as one taxpayer under 27 CFR 25.111b (b).

125.02(2p)(c) (c) All franchisees, as defined in s. 553.03 (5), of the brewpub.

125.02(2p)(d) (d) All franchisees, as defined in s. 553.03 (5), of the brewpub's franchisor, as defined in s. 553.03 (6).

125.02(2p)(e) (e) The franchisor, as defined in s. 553.03 (6), of the brewpub.

125.02(2t) (2t) "Brewpub premises" means any premises covered by a permit issued under s. 125.295.

125.02(3) (3) "Brewery premises" means all land and buildings used in the manufacture or sale of fermented malt beverages at a brewer's principal place of business.

125.02(3m) (3m) "Campus" has the meaning given under s. 36.05 (3).

125.02(3r) (3r) "Caterer" means any person holding a restaurant permit under s. 254.64 who is in the business of preparing food and transporting it for consumption on premises where gatherings, meetings, or events are held, if the sale of food at each gathering, meeting, or event accounts for greater than 50 percent of the gross receipts of all of the food and beverages served at the gathering, meeting, or event.

125.02(4) (4) "Club" means an organization, whether incorporated or not, which is the owner, lessee or occupant of a building or portion thereof used exclusively for club purposes, which is operated solely for a recreational, fraternal, social, patriotic, political, benevolent or athletic purpose but not for pecuniary gain and which only sells alcohol beverages incidental to its operation.

125.02(4m) (4m) "Commercial quadricycle" has the meaning given in s. 340.01 (8m).

125.02(5) (5) "Department" means the department of revenue.

125.02(6) (6) "Fermented malt beverages" means any beverage made by the alcohol fermentation of an infusion in potable water of barley malt and hops, with or without unmalted grains or decorticated and degerminated grains or sugar containing 0.5% or more of alcohol by volume.

125.02(6m) (6m) "Homemade," with respect to the making of wine and fermented malt beverages, means wine and fermented malt beverages made by a person's own efforts and not for a commercial purpose, but does not require that the wine or fermented malt beverages be made in the person's home.

125.02(7) (7) "Hotel" means a hotel, as defined in s. 254.61 (3), that is provided with a restaurant.

125.02(8) (8) "Intoxicating liquor" means all ardent, spirituous, distilled or vinous liquors, liquids or compounds, whether medicated, proprietary, patented or not, and by whatever name called, containing 0.5% or more of alcohol by volume, which are beverages, but does not include "fermented malt beverages".

125.02(8m) (8m) "Legal drinking age" means 21 years of age.

125.02(9) (9) "License" means an authorization to sell alcohol beverages issued by a municipal governing body under this chapter.

125.02(10) (10) "Manufacturer" means a person, other than a rectifier, that ferments, manufactures or distills intoxicating liquor.

125.02(11) (11) "Municipality" means a city, village or town.

125.02(12) (12) "Peace officer" means a sheriff, undersheriff, deputy sheriff, police officer, constable, marshal, deputy marshal or any employee of the department or of the department of justice authorized to act under this chapter.

125.02(13) (13) "Permit" means any permit issued by the department under this chapter.

125.02(14) (14) "Person" means a natural person, sole proprietorship, partnership, limited liability company, corporation or association or the owner of a single-owner entity that is disregarded as a separate entity under ch. 71.

125.02(14m) (14m) "Premises" means the area described in a license or permit.

125.02(15) (15) "Primary source of supply" means any of the following:

125.02(15)(a) (a) With respect to fermented malt beverages, the brewer or brewpub that manufactured the fermented malt beverages or the exclusive agent designated by this brewer or brewpub.

125.02(15)(b) (b) With respect to intoxicating liquor, the manufacturer, the rectifier, or the exclusive agent designated by the manufacturer or rectifier.

125.02(15m) (15m) "Principal business" means the primary activity as determined by analyzing the amount of capital, labor, time, attention and floor space devoted to each business activity and by analyzing the sources of net income and gross income. The name, appearance and advertising of the entity may also be taken into consideration if they are given less weight.

125.02(16) (16) "Rectifier" means any one of the following:

125.02(16)(a) (a) A person that rectifies, purifies or refines distilled spirits or wines by any process other than by original and continuous distillation from mash, wort or wash, through continuous closed vessels or pipes, until the manufacture thereof is complete.

125.02(16)(b) (b) A person who possesses any still or leach tub or keeps any other apparatus for refining distilled spirits.

125.02(16)(c) (c) A person who after rectifying and purifying distilled spirits, by mixing such spirits with any materials, manufactures any spurious, imitation or compound liquors for sale.

125.02(16)(d) (d) A distiller or any person under substantially the same control as a distiller who, without rectifying, purifying or refining distilled spirits, by mixing such spirits with any materials, manufactures any spurious, imitation or compound liquors for sale under the name of "whiskey", "brandy", "gin", "rum", "spirits", "cordials" or any other name.

125.02(16)(e) (e) A person who places intoxicating liquor in bottles or other containers.

125.02(17) (17) "Regulation" means any rule or ordinance adopted by a municipal governing body.

125.02(18) (18) "Restaurant" means a restaurant, as defined in s. 254.61 (5).

125.02(19) (19) "Retailer" means any person who sells, or offers for sale, any alcohol beverages to any person other than a person holding a permit or a license under this chapter.

125.02(20) (20) "Sell", "sold", "sale" or "selling" means any transfer of alcohol beverages with consideration or any transfer without consideration if knowingly made for purposes of evading the law relating to the sale of alcohol beverages or any shift, device, scheme or transaction for obtaining alcohol beverages, including the solicitation of orders for, or the sale for future delivery of, alcohol beverages.

125.02(20m) (20m) "Underage person" means a person who has not attained the legal drinking age.

125.02(21) (21) "Wholesaler" means a person, other than a brewer, brewpub, manufacturer, or rectifier, who sells alcohol beverages to a licensed retailer or to another person who holds a permit to sell alcohol beverages at wholesale.

125.02(22) (22) "Wine" means products obtained from the normal alcohol fermentation of the juice or must of sound, ripe grapes, other fruits or other agricultural products, imitation wine, compounds sold as wine, vermouth, cider, perry, mead and sake, if such products contain not less than 0.5 percent nor more than 21 percent of alcohol by volume.

125.02(23) (23) "Wine collector" means an individual who meets the standards established by the department by rule and who is registered with the department as a collector of wine.

125.02 History History: 1981 c. 79, 202; 1983 a. 74; 1983 a. 189 s. 329 (6); 1983 a. 203 s. 47; 1985 a. 47, 302, 337; 1989 a. 253; 1991 a. 39; 1993 a. 27, 112; 1997 a. 27; 1999 a. 163; 2007 a. 20 ss. 2757te to 2757we, 2759ci; 2007 a. 85; 2011 a. 32, 200; 2013 a. 106.



125.03 Department rule making.

125.03  Department rule making.

125.03(1) (1)  Rules.

125.03(1)(a)(a) The department, in furtherance of effective control, may promulgate rules consistent with this chapter and ch. 139.

125.03(1)(b) (b) The department shall promulgate rules providing for registration of wine collectors and establishing standards of eligibility for registration as a wine collector. The rules shall also specify the form and manner of notice required under s. 125.06 (11m).

125.03(2) (2) Containers. The department may by rule prescribe the standard size, form or character of any container in which intoxicating liquor may be sold in this state except that the department may not set the size of containers in which intoxicating liquor, except wine containing not more than 21% of alcohol by volume, may be sold at a capacity greater than 1.75 liters (59.1752 fluid ounces).

125.03(3) (3) Violations. No person may violate a rule promulgated under sub. (1) (a) or (2).

125.03 History History: 1981 c. 79, 1989 a. 253; 2007 a. 85.



125.035 Civil liability exemption: furnishing alcohol beverages.

125.035  Civil liability exemption: furnishing alcohol beverages.

125.035(1)(1) In this section, "person" has the meaning given in s. 990.01 (26).

125.035(2) (2) A person is immune from civil liability arising out of the act of procuring alcohol beverages for or selling, dispensing or giving away alcohol beverages to another person.

125.035(3) (3) Subsection (2) does not apply if the person procuring, selling, dispensing or giving away alcohol beverages causes their consumption by force or by representing that the beverages contain no alcohol.

125.035(4) (4)

125.035(4)(a)(a) In this subsection, "provider" means a person, including a licensee or permittee, who procures alcohol beverages for or sells, dispenses or gives away alcohol beverages to an underage person in violation of s. 125.07 (1) (a).

125.035(4)(b) (b) Subsection (2) does not apply if the provider knew or should have known that the underage person was under the legal drinking age and if the alcohol beverages provided to the underage person were a substantial factor in causing injury to a 3rd party. In determining whether a provider knew or should have known that the underage person was under the legal drinking age, all relevant circumstances surrounding the procuring, selling, dispensing or giving away of the alcohol beverages may be considered, including any circumstance under subds. 1. to 4. In addition, sub. (2) does apply if all of the following occur:

125.035(4)(b)1. 1. The underage person falsely represents that he or she has attained the legal drinking age.

125.035(4)(b)2. 2. The underage person supports the representation with documentation that he or she has attained the legal drinking age.

125.035(4)(b)3. 3. The alcohol beverages are provided in good faith reliance on the underage person's representation that he or she has attained the legal drinking age.

125.035(4)(b)4. 4. The appearance of the underage person is such that an ordinary and prudent person would believe that he or she had attained the legal drinking age.

125.035(5) (5) Subsection (2) does not apply to civil forfeiture actions for violation of any provision of this chapter or any local ordinance in conformity with any provision of this chapter.

125.035 History History: 1985 a. 47.

125.035 Annotation Whether an alleged activity arising out of the act of procuring alcohol is a tort itself, a conspiracy to commit a tort, or aiding and abetting a tort, this section provides immunity. Greene v. Farnsworth, 188 Wis. 2d 365, 525 N.W.2d 107 (Ct. App. 1994).

125.035 Annotation The distinction that this statute draws between providers of alcohol to underage and other drinkers does not violate the constitutional guarantees of equal protection. Doering v. WEA Ins. Group, 193 Wis. 2d 118, 532 N.W.2d 432 (1995).

125.035 Annotation A person who provides alcohol to an underage person, when the alcohol is a substantial factor in causing injury to a third party, is not immune from liability in a suit by that third party solely because that third party, also underage, illegally consumed alcohol. Miller v. Thomack, 204 Wis. 2d 242, 555 N.W.2d 130 (Ct. App. 1996), 95-1684.

125.035 Annotation An individual who provides alcohol to an underage person that is a substantial factor in causing an accident that ultimately injures the individual cannot be a third party under sub. (4) (b) and cannot take advantage of the exception to immunity for providers of alcohol in order to pursue an action against other providers. Meier v. Champ's Sport Bar & Grill, Inc. 2001 WI 20, 241 Wis. 2d 605, 623 N.W.2d 94, 00-0589.

125.035 Annotation A person who agreed to be a designated driver, freeing a bartender to serve a possibly intoxicated person more alcohol, brought about the acquisition of the alcohol, "procuring" it for purposes of sub. (2), but was immune from liability when he later did not provide a ride and the intoxicated person drove and caused a fatal collision. Stephenson v. Universal Metrics, Inc. 2002 WI 30, 251 Wis. 2d 171, 641 N.W.2d 158, 00-1397.

125.035 Annotation If an injured claimant is a 3rd party to the transaction by which the defendant provided alcohol to an underage person, and the alcohol was a substantial factor in causing the 3rd-party claimant's injury, the exception to immunity under sub. (4) (b) applies and the defendant may be liable. A 3rd person's contributory liability for providing alcohol to himself or herself does not affect the immunity determination, although the injured person's contributory fault may bear upon a defendant's ultimate liability. Anderson v. American Family Mutual Insurance Company, 2003 WI 148, 267 Wis. 2d 121, 671 N.W.2d 651, 02-0980. See also Mueller v. McMillian Warner Insurance Company, 2005 WI App 210, 287 Wis. 2d 154, 704 N.W.2d 613, 05-0121, affirmed on other grounds, 2006 WI 54, 290 Wis. 2d 571, 714 N.W.2d 183, 05-0121.

125.035 Annotation Liquor Vendors and Social Hosts: Are They Immune From Civil Liability? Chapin. Wis. Law. Dec. 1992.

125.035 Annotation Liquor Vendors and Social Hosts: Are They Still Immune from Serving Adults? Chapin. Wis. Law. Dec. 1995.

125.035 Annotation Another Look at Dram Shop Liability. Emerson & Stroebel. Wis. Law. Aug. 2000.

125.035 Annotation Social Host Liability for Underage Drinking. Hinkston. Wis. Law. June 2008.



125.037 Civil liability exemption for municipalities.

125.037  Civil liability exemption for municipalities. No municipality, as defined in s. 67.01 (5), or municipal governing body, committee, official or employee is civilly liable for damage to any person or property caused by the consumption of alcohol beverages by that person or any other person, by reason of any of the following:

125.037(1) (1) Issuing a license to sell alcohol beverages.

125.037(2) (2) Allowing the holder of a license or permit to sell, dispense or give away alcohol beverages on property owned or leased by the municipality.

125.037(3) (3) Failing to monitor or supervise the activities of the licensee or permittee.

125.037 History History: 1985 a. 47; 1989 a. 253.



125.039 Civil liability exemption for retaining proofs of age.

125.039  Civil liability exemption for retaining proofs of age. No person who holds a license or permit and no employee of such a person is civilly liable for retaining a document presented as proof of age for a reasonable length of time in a good faith effort to determine whether the person who presented the document is an underage person or to notify a law enforcement authority of a suspected violation of s. 125.085 (3) (a) or (b).

125.039 History History: 1997 a. 27.



125.04 General licensing requirements.

125.04  General licensing requirements.

125.04(1) (1)  License or permit; when required. No person may sell, manufacture, rectify, brew or engage in any other activity for which this chapter provides a license, permit, or other type of authorization without holding the appropriate license, permit or authorization issued under this chapter.

125.04(2) (2) Licenses or permits issued in violation of chapter. No license or permit may be issued to any person except as provided in this chapter. Any license or permit issued in violation of this chapter is void.

125.04(3) (3) Applications for licenses and permits.

125.04(3)(a)(a) Contents. The department shall prepare an application form for each kind of license, other than a manager's or operator's license, and for each kind of permit issued under this chapter. Each form shall require all of the following information:

125.04(3)(a)1. 1. A history of the applicant relevant to the applicant's fitness to hold a license or permit.

125.04(3)(a)2. 2. The kind of license or permit for which the applicant is applying.

125.04(3)(a)3. 3. The premises where alcohol beverages will be sold or stored or both.

125.04(3)(a)4. 4. If the applicant is a corporation, the identity of the corporate officers and agent.

125.04(3)(a)4L. 4L. If the applicant is a limited liability company, the identity of the company members or managers and agent.

125.04(3)(a)4m. 4m. If the applicant is a cooperative organized under ch. 185, the identity of the cooperative members, board of directors, and agent.

125.04(3)(a)5. 5. The applicant's trade name, if any.

125.04(3)(a)6. 6. Any other information required by this chapter.

125.04(3)(b) (b) Application for renewing. The department may prepare a simplified application form for renewal of each kind of license or permit which requires only information pertinent to renewal.

125.04(3)(c) (c) Distribution. The department shall make one copy of each kind of license application that it prepares available to each municipality.

125.04(3)(d) (d) Application form use.

125.04(3)(d)1.1. An application form prepared by the department shall be used by each applicant for a permit.

125.04(3)(d)2. 2. A replica of an application form prepared by the department shall be used by each applicant for a license, other than a manager's or operator's license.

125.04(3)(e) (e) Place of filing applications.

125.04(3)(e)1.1. Each application for a license, other than a manager's or operator's license, shall be sworn to by the applicant. The applicant shall file the application for a license with the municipal clerk of the intended place of sale.

125.04(3)(e)2. 2. The applicant shall file the application for a permit with the department.

125.04(3)(f) (f) Time of filing and issuance.

125.04(3)(f)1.1. Except as provided in subds. 2. and 3., all applications for licenses to sell alcohol beverages shall be filed with the clerk of the municipality in which the premises are located at least 15 days prior to the granting of the license.

125.04(3)(f)2. 2. In counties having a population of 500,000 or more, the governing body of the municipality shall establish the time, prior to the granting of a license, by which an application shall be filed with the clerk.

125.04(3)(f)3. 3. For licenses issued under s. 125.26 (6) for a picnic or other gathering lasting less than 4 days, the governing body of the municipality shall establish the time, prior to the granting of a license, by which an application shall be filed with the clerk.

125.04(3)(g) (g) Publication of application for license. The municipal clerk shall publish each application for a Class "A", Class "B", "Class A", "Class B" or "Class C" license, except licenses under ss. 125.26 (6) and 125.51 (10), prior to its issuance in a newspaper according to the following conditions:

125.04(3)(g)1. 1. The publication shall include the name and address of the applicant, the kind of license applied for and the location of the premises to be licensed.

125.04(3)(g)2. 2. The newspaper utilized for publication shall have been regularly published, on a daily or weekly basis for a period of not less than 2 years before the date of publication in the municipality in which is located the premises to be licensed.

125.04(3)(g)3. 3. If the municipality in which the premises is located has no newspaper, the newspaper utilized for publication shall be one having circulation in the municipality and designated by the governing body. If no designation is made, publication shall be in the newspaper having the largest circulation in the municipality.

125.04(3)(g)4. 4. The newspaper utilized for publication shall be one that is published on a daily basis, except that a weekly newspaper may be utilized if a daily newspaper is not published in the municipality.

125.04(3)(g)5. 5. The publication shall be printed in a daily newspaper on 3 successive occasions, or if a weekly newspaper is utilized, it shall be printed at least once.

125.04(3)(g)6. 6. At the time the application is filed, the applicant shall pay to the clerk the cost of publication as determined under s. 985.08.

125.04(3)(h) (h) Subsequent changes. Within 10 days of any change in any fact set out in an application for a license or permit to sell alcohol beverages, the licensee or permittee shall file with the issuing authority a written description of the changed fact.

125.04(3)(i) (i) Records.

125.04(3)(i)1.1. Any person may inspect applications for licenses to sell alcohol beverages.

125.04(3)(i)2. 2. The clerk of the municipality shall retain all applications made to it for licenses to sell alcohol beverages.

125.04(3)(i)3. 3. The clerk of the municipality may destroy all applications more than 4 years old which have been retained under subd. 2.

125.04(4) (4) List of licensees. By July 15 annually, the clerk of a municipality issuing licenses shall mail to the department a list containing the name, address and trade name of each person holding a license issued by that municipality, other than a manager's or operator's license or a license issued under s. 125.26 (6), the type of license held and, if the person holding the license is a corporation or limited liability company, the name of the agent appointed under sub. (6).

125.04(5) (5) Qualifications for licenses and permits.

125.04(5)(a)(a) Natural persons. Licenses and permits related to alcohol beverages, issued to natural persons under this chapter, may be issued only to persons who fulfill all of the following requirements:

125.04(5)(a)1. 1. Do not have an arrest or conviction record, subject to ss. 111.321, 111.322, 111.335 and 125.12 (1) (b).

125.04(5)(a)2. 2. Have been residents of this state continuously for at least 90 days prior to the date of application.

125.04(5)(a)3. 3. Have attained the legal drinking age.

125.04(5)(a)4. 4. Have submitted proof under s. 77.61 (11).

125.04(5)(a)5. 5. Have successfully completed within the 2 years prior to the date of application a responsible beverage server training course at any location that is offered by a technical college district and that conforms to curriculum guidelines specified by the technical college system board or a comparable training course that is approved by the department or the educational approval board. This subdivision does not apply to an applicant who held, or who was an agent appointed and approved under sub. (6) of a corporation or limited liability company that held, within the past 2 years, a Class "A", "Class A" or "Class C" license or a Class "B" or "Class B" license or permit or a manager's or operator's license.

125.04(5)(b) (b) Criminal offenders. No license or permit related to alcohol beverages may, subject to ss. 111.321, 111.322 and 111.335, be issued under this chapter to any person who has habitually been a law offender or has been convicted of a felony unless the person has been duly pardoned.

125.04(5)(c) (c) Corporations and limited liability companies. No license or permit may be issued to any corporation or limited liability company unless that entity meets the qualifications under pars. (a) 1. and 4. and (b), unless the agent of the entity appointed under sub. (6) and the officers and directors, or members or managers, of the entity meet the qualifications of pars. (a) 1. and 3. and (b) and unless the agent of the entity appointed under sub. (6) meets the qualifications under par. (a) 2. and 5. The requirement that the entity meet the qualifications under pars. (a) 1. and (b) does not apply if the entity has terminated its relationship with all of the individuals whose actions directly contributed to the conviction.

125.04(5)(d) (d) Operators' and managers' licenses.

125.04(5)(d)1.1. Paragraph (a) 2. does not apply to applicants for operators' licenses issued under s. 125.17 or to applicants for managers' licenses issued under s. 125.18. Managers' licenses may be issued only to applicants who are residents of this state at the time of issuance.

125.04(5)(d)2. 2. Paragraph (a) 3. does not apply to applicants for operators' licenses under s. 125.17. Operators' licenses may be issued only to applicants who have attained the age of 18.

125.04(5)(d)3. 3. Paragraph (a) 4. and 5. does not apply to any of the following:

125.04(5)(d)3.a. a. Applicants for operators' licenses under s. 125.17.

125.04(5)(d)3.b. b. Applicants for managers' licenses under s. 125.18.

125.04(5)(d)3.c. c. Applicants for temporary Class "B" licenses under s. 125.26 (6) who are not required to hold a seller's permit under subch. III of ch. 77.

125.04(5)(d)3.d. d. Applicants for temporary "Class B" licenses under s. 125.51 (10) who are not required to hold a seller's permit under subch. III of ch. 77.

125.04(6) (6) Licenses to corporations and limited liability companies; appointment of agents.

125.04(6)(a)(a) Agent. No corporation or limited liability company organized under the laws of this state or of any other state or foreign country may be issued any alcohol beverage license or permit unless:

125.04(6)(a)1. 1. The entity first appoints an agent in the manner prescribed by the authority issuing the license or permit. In addition to the qualifications under sub. (5), the agent must, with respect to character, record and reputation, be satisfactory to the issuing authority.

125.04(6)(a)2. 2. The entity vests in the agent, by properly authorized and executed written delegation, full authority and control of the premises described in the license or permit of the entity, and of the conduct of all business on the premises relative to alcohol beverages, that the licensee or permittee could have and exercise if it were a natural person.

125.04(6)(b) (b) Successor agent. A corporation or limited liability company may cancel the appointment of an agent and appoint a successor agent to act in the agent's place, for the remainder of the license year or until another agent is appointed, as follows:

125.04(6)(b)1. 1. The successor agent shall meet the same qualifications required of the first appointed agent.

125.04(6)(b)2. 2. The entity shall immediately notify the issuing authority, in writing, of the appointment of the successor agent and the reason for the cancellation and new appointment.

125.04(6)(c) (c) Authority of successor. A successor agent shall have all the authority, perform all the functions and be charged with all the duties of the previous agent of the corporation or limited liability company until the next regular or special meeting of the issuing authority if a license is held. However, the license of the corporation or limited liability company shall cease to be in force if, prior to the next regular or special meeting of the issuing authority, the clerk of the licensing authority receives notice of disapproval of the successor agent by a peace officer of the municipality issuing the license.

125.04(6)(d) (d) Approval of successor. The license of the corporation or limited liability company shall not be in force after the next regular or special meeting of the licensing authority unless and until the successor agent or another qualified agent is appointed and approved by the licensing authority.

125.04(6)(e) (e) Fee. The corporation or limited liability company shall, following the approval of each successor agent or another qualified agent by the licensing authority, pay to the licensing authority a fee of $10.

125.04(6)(f) (f) Resignation. If an agent appointed under this subsection resigns, he or she shall notify in writing the corporation or limited liability company and the authority issuing the license or permit within 48 hours of the resignation.

125.04(8) (8) Payment of license fee. No license for the sale of alcohol beverages may be delivered to the applicant until the applicant files with the municipal clerk a receipt showing payment of the license fee to the appropriate treasurer. No city or village may require an applicant to pay the license fee more than 15 days prior to the date the license is to be issued. No town may require an applicant to pay the license fee more than 30 days prior to the date the license is to be issued.

125.04(9) (9) Separate license or permit required. Except as provided under ss. 125.27 (2) (a) and 125.51 (5) (c) 1., wholesalers, manufacturers, rectifiers, brewers, brewpubs, and retailers shall have a separate permit or license covering each location or premises, except a licensed public warehouse, from which deliveries and sales of alcohol beverages are made or at which alcohol beverages are stored.

125.04(10) (10) License and permit framed, posted.

125.04(10)(a)(a) Frame. Permits for the retail sale of alcohol beverages, and licenses for the sale of alcohol beverages, shall be enclosed in a frame having a transparent front which allows the license or permit to be clearly read.

125.04(10)(b) (b) Display. All permits and licenses under par. (a), other than those for the sale of fermented malt beverages for consumption on the premises issued to the state fair or to county or district fairs receiving state aid, shall be conspicuously displayed for public inspection at all times in the room or place where the activity subject to permit or licensure is carried on.

125.04(11) (11) Expiration dates. Except as otherwise provided in this chapter:

125.04(11)(a) (a) Permits. All permits to sell alcohol beverages shall expire as specified in the valid certificate issued under s. 73.03 (50).

125.04(11)(b) (b) Licenses.

125.04(11)(b)1.1. The municipal governing body of a 1st class city may issue a retail license for the sale of alcohol beverages at any time during a year. Each license shall be valid for one year and shall specify its date of expiration.

125.04(11)(b)2. 2. All licenses other than those specified under subd. 1. shall expire on June 30 of each year.

125.04(12) (12) Transfer of licenses and permits.

125.04(12)(a)(a) From place to place. Every alcohol beverage license or permit may be transferred to another place or premises within the same municipality. An alcohol beverage warehouse permit under s. 125.19, a winery permit under s. 125.53 or an intoxicating liquor wholesaler's permit under s. 125.54 may be transferred to another premises within this state. Transfers shall be made by the issuing authority upon payment of a fee of $10 to the issuing authority. No retail licensee, retail permittee, intoxicating liquor wholesaler or holder of a warehouse or winery permit is entitled to more than one transfer during the license or permit year. This paragraph does not apply to a license issued under s. 125.51 (4) (v) or to a reserve "Class B" license, as defined in s. 125.51 (4) (a).

125.04(12)(b) (b) From person to person.

125.04(12)(b)1.1. Licenses to sell alcohol beverages may be transferred to persons other than the licensee if the licensee, or an applicant for a subsequently granted license, dies, becomes bankrupt or makes an assignment for the benefit of creditors during the license year or after filing the application. If a retail licensee becomes disabled, the municipality may, upon application, transfer the license to the licensee's spouse if that spouse may hold a license under sub. (5) and complies with all of the requirements under this chapter applicable to original applicants, except that the spouse is exempt from payment of the license fee for the year in which the transfer takes place.

125.04(12)(b)2. 2. Upon the happening of any of the events under subd. 1., the personal representative, the surviving spouse if a personal representative is not appointed, the trustee or the receiver may continue or sell or assign the business.

125.04(12)(b)4. 4. If the business is sold or assigned, the license may be transferred to the successor owner or assignee at no charge if:

125.04(12)(b)4.a. a. He or she complies with the requirements applicable to original applicants; and

125.04(12)(b)4.b. b. He or she is acceptable to the issuing authority and consent to the transfer is given by the issuing authority.

125.04(13) (13) Penalties. Any person who violates sub. (1) may be fined not more than $10,000 or imprisoned for not more than 9 months or both.

125.04 History History: 1981 c. 79, 235, 391; 1983 a. 27, 72, 74, 493, 494, 516; 1985 a. 302; 1987 a. 35, 301, 399; 1989 a. 31, 253; 1991 a. 39; 1993 a. 112, 259, 491; 1995 a. 23; 1995 a. 27 ss. 4117b, 4117c, 9154 (1); 1995 a. 225; 1997 a. 27; 2003 a. 250; 2007 a. 20, 85; 2011 a. 32.

125.04 Annotation Sub. (3) (h) [formerly s. 176.14] requires a licensee to update an application during the license year to facilitate scrutiny of the ongoing operation. The licensing authority has discretion to approve or disapprove any reported expansion of a licensed premises. Alberti v. City of Whitewater, 109 Wis. 2d 592, 327 N.W.2d 150 (Ct. App. 1982).

125.04 Annotation Licensees who are natural persons are liable for criminal acts of employees. State v. Beaudry, 119 Wis. 2d 96, 349 N.W.2d 106 (Ct. App. 1984). But see s. 125.115.

125.04 Annotation The registered agent of a corporate alcohol beverage licensee is subject to vicarious criminal liability for an employee's violation of the closing hour law. State v. Beaudry, 123 Wis. 2d 40, 365 N.W.2d 593 (1985).

125.04 Annotation A person may be a "habitual law offender" under sub. (5) (b) without having been convicted of any crime. Smith v. Oak Creek, 139 Wis. 2d 788, 407 N.W.2d 901 (1987).

125.04 Annotation Sub. (1) requires that the actual owner of an establishment selling intoxicating liquor possess the license in his or her own name. State v. Eastman, 148 Wis. 2d 254, 435 N.W.2d 278 (Ct. App. 1988).

125.04 Annotation A license never should have been issued when a notice of application had not been published as required under s. 125.04 (3) (g), and a license issued without publication is void under s. 125.04 (2). Selling liquor under a void license constitutes a violation of s. 125.66 (1). Under s. 125.12, a renewal licensee, if refused, is guaranteed a right to be heard by the municipality, and the municipality must show cause for refusal, but a new licensee, if refused, has no such guarantee. When an original license is void, the applicant is a new licensee. Williams v. City of Lake Geneva, 2002 WI App 95, 253 Wis. 2d 618, 643 N.W.2d 864, 01-1733.

125.04 Annotation Proprietors of a bed and breakfast may solicit voluntary contributions from guests at a social event held on the premises to defray the cost of alcohol, but proprietors who do not hold a license may not serve alcohol at a social event only to those who pay an admission fee. 80 Atty. Gen. 218.

125.04 Annotation A village board's denial of an application for a liquor license did not deprive the applicant of either liberty or property. Scott v. Village of Kewaskum, 786 F. 2d 338 (1986).

125.04 Annotation 90 Proof: Liquor Licensing in Wisconsin. Murrell. Wis. Law. May 2009.



125.045 Booklet for licensees and permittees.

125.045  Booklet for licensees and permittees.

125.045(1) (1) The department shall prepare a booklet explaining the state statutes and rules relating to the retail sale of alcohol beverages, written concisely in language which is clearly understood by those required to utilize it.

125.045(2) (2) The department shall provide a copy of the booklet under sub. (1) free of charge to each person issued a permit, including a renewal, under s. 125.27 or 125.51 (5). The department shall provide the booklet for a charge not to exceed cost, as provided under s. 20.908, to municipalities.

125.045(3) (3) A municipality shall provide a copy of the booklet under sub. (1) to each person issued a license, including a renewal, under s. 125.17, 125.18, 125.25, 125.26 or 125.51 (1) by the municipality unless the municipality requires the person to complete an instructional program which includes the subject matter of the booklet or unless the person completes the program under s. 125.04 (5) (a) 5. or 125.17 (6). This section does not preclude a municipality from charging a fee for such a program. A municipality may charge for the booklet in an amount not to exceed the amount charged by the department under sub. (2).

125.045 History History: 1987 a. 300; 1989 a. 56 s. 259; 1989 a. 253; 1993 a. 259.



125.05 Local option; remonstrances.

125.05  Local option; remonstrances.

125.05(1) (1)  Local option. Electors of any municipality may determine, by ballot at the election held on the first Tuesday in April, the questions of whether the municipality shall issue retail licenses for the sale of fermented malt beverages or intoxicating liquor or whether a retail store operated by the municipality shall cease operation.

125.05(1)(a) (a) Questions. The following questions may be submitted to the electors:

125.05(1)(a)1. 1. "Shall Class `B' licenses (taverns, hotels, restaurants, clubs, societies, lodges, fair associations, etc.) be issued for the retail sale of beer for consumption on or off the premises where sold?"

125.05(1)(a)2. 2. "Shall Class `A' licenses (stores, etc.) be issued for the retail sale of beer in original packages to be consumed away from the premises where sold?"

125.05(1)(a)3. 3. "Shall `Class B' licenses (taverns, restaurants, hotels, etc.) be issued for the retail sale of intoxicating liquor for consumption on the premises where sold?"

125.05(1)(a)3m. 3m. "Shall `Class C' licenses (restaurants) be issued for the retail sale of wine for consumption on the premises where sold?"

125.05(1)(a)4. 4. "Shall `Class A' licenses (stores, etc.) be issued for the retail sale of intoxicating liquor in original packages to be consumed away from the premises where sold?"

125.05(1)(a)5. 5. In the case where a municipal store is operating under s. 176.08, 1967 stats., "Against liquor store?"

125.05(1)(b) (b) Procedure. The following procedure shall govern the election under this subsection:

125.05(1)(b)1. 1. A written petition shall be circulated requesting that the question be submitted to the electors of the municipality affected by the question. A separate petition for each question shall be circulated. The contents of the petition shall be governed by s. 8.40.

125.05(1)(b)2. 2. Petitions shall be circulated by qualified electors who reside within the municipality affected by the question. No petition may be circulated prior to 60 days before the date required for filing.

125.05(1)(b)3. 3. No signature on the petition may be counted unless it was written and dated within 60 days prior to the date required for filing.

125.05(1)(b)4. 4. Petitions shall be signed by a number of qualified electors within the municipality affected by the question equal to at least 15% of the number of votes cast for governor in the affected municipality at the last general election.

125.05(1)(b)5. 5. The petition shall be filed with the clerk of the municipality at least 70 days prior to the first Tuesday of April.

125.05(1)(b)6. 6. Within 5 days after the petition is filed, the clerk shall determine the sufficiency of the petition, and shall state the finding in a certificate signed by the clerk, dated and attached to the petition.

125.05(1)(b)8. 8. After the conditions of subd. 6. are satisfied, the clerk shall promptly order that each question stated in a petition found to be sufficient shall be submitted to the electors at the election to be held on the first Tuesday of April following the date of the order.

125.05(1)(b)9. 9. City clerks shall give notice of the election as provided in ch. 10 for notice of a regular city election. Village and town clerks shall give notice of the election by posting written or printed notices in at least 5 public places in the village or town not less than 10 days prior to the election.

125.05(1)(b)10. 10. Each question submitted to the electors shall conform to the form prescribed by the government accountability board under ss. 5.64 (2) and 7.08 (1) (a).

125.05(1)(b)11. 11. The election on any question shall be conducted in the same manner as other elections are conducted in the municipality. The canvassers shall determine and immediately certify the results of the election.

125.05(1)(c) (c) Term of election results. The result of an election under par. (b) shall remain in effect for 2 years and thereafter unless changed at another election on the question, except that a vote to discontinue operation of a municipal store may not be changed at another election.

125.05(1)(d) (d) Wholesalers' permits. If the election results prohibit the retail sale of fermented malt beverages, the department shall include as a condition of any wholesaler's permit issued under s. 125.28 for a premises within the municipality that the wholesaler may not sell or deliver fermented malt beverages within the municipality to any person residing therein.

125.05(2) (2) Remonstrances.

125.05(2)(a)(a) Residence district. In this subsection, "residence district" means any clearly described compact, contiguous territory in any municipality bounded by corporation or ward lines, public streets, public roads, public alleys or water courses, in which not less than 100 and not more than 750 qualified electors reside.

125.05(2)(b) (b) No previous licenses. A residence district may be created in a municipality which has not previously issued a license to sell intoxicating liquor in the residence district if a majority of the district's electors sign and file with the municipal clerk on or before May 1 in any year a written remonstrance describing the boundaries of the residence district and stating that no license may be issued within the district.

125.05(2)(c) (c) Previous licenses. A residence district may be created in a municipality which has previously issued a license to sell intoxicating liquor in the residence district if a majority of the district's electors sign and file with the municipal clerk not earlier than May 1 nor later than May 15 in any year, a written remonstrance describing the boundaries of the residence district and stating that no licenses may be issued within the district.

125.05(2)(d) (d) Limits on district. The greatest length of a residence district may not be more than 4 times its narrowest width. No part of any one residence district once created by the electors may be used to create another residence district. A residence district or part thereof in which licenses may not be issued may not be used to create another residence district. Property occupied exclusively for educational, religious or charitable purposes and public parks in residence districts may be included in residence districts as residence property, but shall not be used in determining the boundaries or size of any such district.

125.05(2)(e) (e) Restrictions on licenses in residence districts. No license to sell intoxicating liquor may be issued in a residence district created under par. (b) or (c) after a remonstrance is filed except:

125.05(2)(e)1. 1. Licenses may be issued for specific locations within a residence district under par. (b) if a majority of the electors in the district sign and file with the municipal clerk written consent for the issuance of licenses for the specific locations.

125.05(2)(e)2. 2. Licenses may be issued in residence districts created under par. (c) if a majority of the electors in the district sign and file with the municipal clerk a counter petition stating that licenses may be issued in that district.

125.05(2)(f) (f) Exclusions. The prohibition on the issuance of licenses within a residence district does not apply to:

125.05(2)(f)1. 1. The frontage of that side of any street or road between intersecting streets or roads in any city, village or town upon which one-third of the lineal feet of the property abutting thereon is devoted to or used for a commercial, mercantile, manufacturing or other business purpose.

125.05(2)(f)2. 2. The street or road frontage on either side of such street or road if one-third of the lineal feet of property abutting on both sides thereof between intersecting streets or roads is so used.

125.05(2)(f)3. 3. The frontage on either or both sides of a highway in towns or unincorporated villages within a distance of 400 feet if one-third of the lineal feet of the property abutting upon the highway within that distance is so used.

125.05(2)(f)4. 4. Actual and bona fide hotels maintaining, in 1st class cities, 50 or more sleeping rooms for the accommodation of transient guests; in 2nd class cities, 25 or more such rooms; in 3rd class cities, 18 or more such rooms; and in 4th class cities, 10 or more such rooms.

125.05(2)(g) (g) Documents; signatures and circulation. The electors signing a remonstrance, consent or counter petition under par. (b), (c) or (e) shall subscribe to the document their names together with, in cities and villages, the street or lot and block numbers of their residences and, in towns, the quarter-section numbers of their residences. Each elector shall sign the document before a resident of the district who is circulating it. Each person circulating a document shall file an affidavit that each signer is a qualified elector of the residence district referred to in the document and that the signers' names and addresses on the document are genuine. No elector may sign more than one remonstrance or counter petition affecting the elector's residence district. The documents may be separate. Any number of persons may circulate the documents.

125.05(2)(h) (h) Number of electors. The number of electors in a residence district shall equal not less than the number of names with residences in the district which appear on the registration list, as defined in s. 5.02 (17), for the residence district on the date that the remonstrance, consent, or counter petition is filed. A person whose name does not appear on a registration list may not sign a protest petition, consent or counter petition.

125.05(2)(i) (i) Notice. At least 5 days before soliciting signatures to any remonstrance or counter petition, notice of intent to do so, describing the boundaries of the proposed residence district, shall be published as a class 1 notice under ch. 985, in the district described in the remonstrance or counter petition. No remonstrance or counter petition may be filed before proof of compliance with this section is filed with the clerk of the municipality.

125.05(2)(j) (j) Publication, objections and effects of filing. Within 10 days after a remonstrance or counter petition has been filed, the officials of the municipality authorized to issue licenses for the sale of intoxicating liquor shall publish a class 1 notice, under ch. 985, within the residence district stating that at a hearing held on a day fixed by the officials:

125.05(2)(j)1. 1. The officials will examine and consider the remonstrance or counter petition.

125.05(2)(j)2. 2. Any person objecting to the sufficiency of the remonstrance or counter petition may appear before the officials and file objections to the remonstrance or counter petition.

125.05(2)(j)3. 3. The officials shall consider the objections.

125.05(2)(j)4. 4. The officials shall identify any material defect in the remonstrance or counter petition and point them out to the persons who filed the remonstrance or counter petition.

125.05(2)(j)5. 5. The persons who filed the remonstrance or counter petition shall be permitted to correct the defects within 15 days after the hearing.

125.05(2)(j)6. 6. If the defects are corrected, no license may be issued within the residence district except as provided in pars. (e) and (f). If the defects are not corrected, licenses may continue to be issued within the district.

125.05 History History: 1981 c. 79, 377; 1989 a. 31, 192; 1991 a. 39; 1993 a. 246; 1995 a. 16 s. 2; 1999 a. 182; 2003 a. 265; 2007 a. 1; 2011 a. 32, 75.



125.06 License and permit exceptions.

125.06  License and permit exceptions. No license or permit is required under this chapter for:

125.06(1) (1) Brewers' premises. The furnishing, by brewers, of fermented malt beverages free of charge to customers, visitors and employees on the brewery premises if the fermented malt beverages are consumed on the brewery premises and are not furnished or consumed in or near any room or place where intoxicating liquor is sold.

125.06(2) (2) Hospitals; practice of medicine or surgery.

125.06(2)(a)(a) The use of alcohol beverages in institutions licensed under subchs. I and II of ch. 50 where the beverages are used solely for medicinal, mechanical or scientific purposes.

125.06(2)(b) (b) The use or prescription of alcohol beverages by a person licensed to practice medicine or surgery in the treatment of the sick.

125.06(2)(c) (c) Notwithstanding pars. (a) and (b), a permit to receive shipments of alcohol under s. 125.61 must be obtained before alcohol beverages may be used or prescribed under pars. (a) and (b).

125.06(3) (3) The making of homemade wine or fermented malt beverages.

125.06(3)(a)(a) The making of homemade wine or fermented malt beverages, and the possession, transportation, or storage of homemade wine or fermented malt beverages, by any person if all of the following apply:

125.06(3)(a)1. 1. The person who makes the wine or fermented malt beverages receives no compensation.

125.06(3)(a)2. 2. The wine or fermented malt beverages are not sold or offered for sale.

125.06(3)(a)3. 3. The total quantity of wine or fermented malt beverages made, in a calendar year, by the person and any other person living in the same household does not exceed 100 gallons if the household has only one person of legal drinking age or 200 gallons if the household has 2 or more persons of legal drinking age.

125.06(3)(b) (b) A person who makes, possesses, transports, or stores homemade wine or fermented malt beverages in compliance with the limitations specified in par. (a) is not a brewer or a manufacturer of wine for purposes of this chapter.

125.06(3)(c) (c) Homemade wine or fermented malt beverages made in compliance with the limitations specified in par. (a) may be consumed by the person who made it and his or her family, neighbors, and friends at any private residence or other private location where the possession and consumption of alcohol is permissible under this chapter, local ordinances, and other applicable law. This paragraph does not apply to licensed premises.

125.06(3g) (3g) Wine or fermented malt beverages made at supply stores. The manufacture of wine or fermented malt beverages by any person at a business primarily engaged in selling supplies and equipment for use by homebrewers or home winemakers, and, notwithstanding s. 125.09 (1), the tasting at the business of wine or fermented malt beverages so manufactured, if the wine or fermented malt beverages are not sold or offered for sale. Wine or fermented malt beverages provided at a business for tasting under this subsection may only be provided by a person who holds an operator's license issued under s. 125.17.

125.06(3m) (3m) The use of homemade wine or fermented malt beverages for competitions or exhibitions or similar purposes.

125.06(3m)(a)(a) The use of homemade wine or fermented malt beverages made in compliance with the limitations specified in sub. (3) (a) for purposes of exhibition, demonstration, judging, tasting, or sampling or as part of a contest or competition, if the exhibition, demonstration, judging, tasting, sampling, contest, or competition is held at a private residence or on a licensed premises. Homemade wine or fermented malt beverages used for purposes described in this paragraph, including the submission or consumption of such wine or fermented malt beverages, are not considered sold or offered for sale under sub. (3) (a) 2. and any prize awarded at a contest or competition or as a result of an exhibition, demonstration, judging, tasting, or sampling is not considered compensation under sub. (3) (a) 1., but no fee may be charged for consumption of the homemade wine or fermented malt beverages at the exhibition, demonstration, judging, tasting, sampling, contest, or competition.

125.06(3m)(b) (b) Notwithstanding ss. 125.14 (5), 125.315, 125.32 (6) (a), 125.34 (2) and (5), and 125.67, a person who is not a licensee under this chapter may at a private residence, and a person who is a licensee under this chapter may on the licensed premises, conduct, sponsor, or host a contest, competition, or other event for the exhibition, demonstration, judging, tasting, or sampling of homemade wine or fermented malt beverages made in compliance with the limitations specified in sub. (3) (a) if the person does not sell the wine or fermented malt beverages and, unless the person is the maker of the wine or fermented malt beverages, does not acquire any ownership interest in the wine or fermented malt beverages. No fee may be charged for consumption of homemade wine or fermented malt beverages at the contest, competition, or other event. If the contest, competition, or other event is held on licensed premises, the licensee may allow the homemade wine or fermented malt beverages to be stored on the premises if the homemade wine or fermented malt beverages are clearly identified and kept separate from any alcohol beverages owned by the licensee. If the contest, competition, or other event is held on licensed premises, the provisions of ss. 125.32 (7) and 125.68 (9) (e) do not apply with respect to the homemade wine or fermented malt beverages. If the contest, competition, or other event is held on licensed premises, the licensee shall comply with all provisions of this chapter and local ordinances that would apply if the fermented malt beverages or wine were not homemade, except those provisions made specifically inapplicable under this paragraph.

125.06(3r) (3r) Wine or fermented malt beverages made for educational purposes. The manufacture of wine or fermented malt beverages for educational purposes, and, notwithstanding s. 125.09 (1), the tasting of the wine or fermented malt beverages at the place of manufacture, if the wine or fermented malt beverages are not sold or offered for sale.

125.06(4) (4) Unadulterated cider. The manufacture or sale of unadulterated apple cider.

125.06(5) (5) Railroads, aircraft. The sale of alcohol beverages on any railroad dining, buffet or cafe car or aircraft, while in transit. Except as authorized under s. 125.26 (3m) or 125.51 (3) (dm), alcohol beverages may be consumed in a railroad dining, buffet or cafe car or aircraft only while it is in transit.

125.06(6) (6) Public parks. The sale of fermented malt beverages in any public park operated by a county or municipality. Fermented malt beverages shall be sold by officers or employees of the county or municipality under an ordinance, resolution, rule or regulation enacted by the governing body.

125.06(7) (7) Judicial, personal representative's, guardian's, receiver's or trustee's sale. The sale of alcohol beverages at any judicial, personal representative's or guardian's sale or any sale by a receiver or trustee in insolvency or bankruptcy, where the estate being administered possesses a license or permit in effect on the date of such sale.

125.06(8) (8) Sale by secured party. The sale of alcohol beverages by a secured party in good faith under the terms of a security agreement, if the sale is not for the purpose of avoiding this chapter or ch. 139. The sale must be in the ordinary course of the business of lending money secured by a security interest in alcohol beverages or warehouse receipts or other evidence of ownership. A sale of fermented malt beverages must be made within 15 days after the secured party takes possession of the fermented malt beverages unless the secured party demonstrates good cause why a sale in compliance with s. 409.610 (2) or the security agreement cannot be made within this time period.

125.06(9) (9) Ceramic bottle collectors. The sale of ceramic commemorative bottles or other uniquely designed decanters which contain intoxicating liquor, by collectors of such containers to other collectors of such containers.

125.06(10) (10) Raffles. The awarding of alcohol beverages in original, unopened packages, containers or bottles as a prize, in a raffle conducted by an organization licensed to conduct the raffle under ch. 563, to any person who has attained the legal drinking age.

125.06(11) (11) Auction sales. The sale by an auction house at public auction of a collection of sealed bottles of intoxicating liquor or unopened beer cans for the purpose of settling an estate or disposing of the collection or the auction sale of sealed bottles or containers of wine or of unopened bottles of intoxicating liquor or fermented malt beverages by a charitable organization, as defined in s. 202.11 (1), at an auction held to raise money for the charitable organization.

125.06(11m) (11m) Wine collectors. The sale by a wine collector to any other wine collector of manufacturer-sealed bottles or containers of wine that the selling wine collector has held for at least 8 years if the selling wine collector has provided prior notice of the sale to the department. No more than one sale in any 12-month period may be conducted by a wine collector under this paragraph.

125.06(12) (12) Bed and breakfast establishments. The provision by a bed and breakfast establishment, as defined under s. 254.61 (1), of not more than 2 complimentary 4-fluid-ounce glasses of wine per day to a person renting a room at the bed and breakfast establishment for consumption on the premises of the bed and breakfast establishment.

125.06(13) (13) Wine sampling on "Class A" premises.

125.06(13)(a)(a) The provision of wine taste samples of not more than 3 fluid ounces each, free of charge, by a "Class A" licensee to customers and visitors for consumption on the premises. No "Class A" licensee may provide more than 2 taste samples per day to any one person. This subsection applies only between the hours of 11 a.m. and 7 p.m. Notwithstanding s. 125.07 (1) (a) 1., no "Class A" licensee may provide taste samples under this subsection to any underage person. No "Class A" licensee may provide as taste samples under this subsection wine that the "Class A" licensee did not purchase from a wholesaler.

125.06(13)(b) (b) Notwithstanding par. (a) and s. 125.10 (1), a municipality may prohibit the provision of wine under this subsection.

125.06 History History: 1981 c. 79, 202; 1983 a. 222, 360, 538; 1985 a. 337; 1987 a. 399; 1989 a. 253; 1991 a. 269; 1993 a. 226; 1995 a. 225; 2001 a. 16; 2007 a. 9, 85, 216; 2011 a. 179, 200; 2013 a. 20.



125.07 Underage and intoxicated persons; presence on licensed premises; possession; penalties.

125.07  Underage and intoxicated persons; presence on licensed premises; possession; penalties.

125.07(1) (1)  Alcohol beverages; restrictions relating to underage persons.

125.07(1)(a)(a) Restrictions.

125.07(1)(a)1.1. No person may procure for, sell, dispense or give away any alcohol beverages to any underage person not accompanied by his or her parent, guardian or spouse who has attained the legal drinking age.

125.07(1)(a)2. 2. No licensee or permittee may sell, vend, deal or traffic in alcohol beverages to or with any underage person not accompanied by his or her parent, guardian or spouse who has attained the legal drinking age.

125.07(1)(a)3. 3. No adult may knowingly permit or fail to take action to prevent the illegal consumption of alcohol beverages by an underage person on premises owned by the adult or under the adult's control. This subdivision does not apply to alcohol beverages used exclusively as part of a religious service.

125.07(1)(a)4. 4. No adult may intentionally encourage or contribute to a violation of sub. (4) (a) or (b).

125.07(1)(b) (b) Penalties.

125.07(1)(b)1.1. In this paragraph, "violation" means a violation of this subsection or of a local ordinance that strictly conforms to par. (a) if the violation results in an imposition of a forfeiture or a conviction. For purposes of determining previous violations under subd. 2., the 30-month period shall be measured from the dates of violations that resulted in an imposition of a forfeiture or a conviction. For the purpose of determining whether or not a previous violation has occurred, if more than one violation occurs at the same time all those violations shall be counted as one violation.

125.07(1)(b)2. 2. A person who commits a violation may be:

125.07(1)(b)2.a. a. Required to forfeit not more than $500 if the person has not committed a previous violation within 30 months of the violation.

125.07(1)(b)2.b. b. Fined not more than $500 or imprisoned for not more than 30 days or both if the person has committed a previous violation within 30 months of the violation.

125.07(1)(b)2.c. c. Fined not more than $1,000 or imprisoned for not more than 90 days or both if the person has committed 2 previous violations within 30 months of the violation.

125.07(1)(b)2.d. d. Fined not more than $10,000 or imprisoned for not more than 9 months or both if the person has committed 3 or more previous violations within 30 months of the violation.

125.07(1)(b)3. 3. A court shall suspend any license or permit issued under this chapter to a person for:

125.07(1)(b)3.a. a. Not more than 3 days, if the court finds that the person committed a violation within 12 months after committing one previous violation;

125.07(1)(b)3.b. b. Not less than 3 days nor more than 10 days, if the court finds that the person committed a violation within 12 months after committing 2 other violations; or

125.07(1)(b)3.c. c. Not less than 15 days nor more than 30 days, if the court finds that the person committed the violation within 12 months after committing 3 other violations.

125.07(1)(b)4. 4. The court shall promptly mail notice of a suspension under this paragraph to the department and to the clerk of each municipality which has issued a license or permit to the person.

125.07(1)(b)5. 5. A person who holds a Class "A" license, a Class "B" license or permit, a "Class A" license or a "Class B" license or permit who commits a violation is subject to subd. 3. but is not subject to subd. 2. or s. 125.11.

125.07(1)(b)6. 6. Only one penalty may be imposed under this paragraph for each underage person who is provided alcohol beverages contrary to this section or a local ordinance in conformity with this section.

125.07(2) (2) Sales of alcohol beverages to intoxicated persons.

125.07(2)(a)(a) Restrictions.

125.07(2)(a)1.1. No person may procure for, sell, dispense or give away alcohol beverages to a person who is intoxicated.

125.07(2)(a)2. 2. No licensee or permittee may sell, vend, deal or traffic in alcohol beverages to or with a person who is intoxicated.

125.07(2)(b) (b) Penalties. Any person who violates par. (a) shall be fined not less than $100 nor more than $500 or imprisoned for not more than 60 days or both.

125.07(3) (3) Presence in places of sale; penalty.

125.07(3)(a)(a) Restrictions. An underage person not accompanied by his or her parent, guardian or spouse who has attained the legal drinking age may not enter, knowingly attempt to enter or be on any premises for which a license or permit for the retail sale of alcohol beverages has been issued, for any purpose except the transaction of business pertaining to the licensed premises with or for the licensee or his or her employee. The business may not be amusement or the purchase, receiving or consumption of edibles or beverages or similar activities which normally constitute activities of a customer of the premises. This paragraph does not apply to:

125.07(3)(a)1. 1. An underage person who is a resident, employee, lodger or boarder on the premises controlled by the proprietor, licensee or permittee of which the licensed premises consists or is a part.

125.07(3)(a)2. 2. An underage person who enters or is on a Class "A" or "Class A" premises for the purpose of purchasing items other than alcohol beverages. An underage person so entering the premises may not remain on the premises after the purchase.

125.07(3)(a)3. 3. Hotels, drug stores, grocery stores, bowling centers, movie theaters, billiards centers having on the premises 12 or more billiards tables that are not designed for coin operation and that are 8 feet or longer in length, indoor golf simulator facilities, service stations, vessels, cars operated by any railroad, regularly established athletic fields, outdoor volleyball courts that are contiguous to a licensed premises, stadiums, public facilities as defined in s. 125.51 (5) (b) 1. d. which are owned by a county or municipality or centers for the visual or performing arts.

125.07(3)(a)3m. 3m. Premises having an indoor volleyball court that measures at least 9 meters by 18 meters in area. The exception under this subdivision does not authorize an underage person to loiter in any room that is primarily used for the sale or consumption of alcohol beverages.

125.07(3)(a)3r. 3r. Any privately owned business that exists to provide recreational fishing opportunities to the public for a fee and that is registered under s. 95.60 (3m) if the sale of alcohol beverages accounts for less than 30 percent of the business's gross receipts.

125.07(3)(a)4. 4. Premises in the state fair park, concessions authorized on state-owned premises in the state parks and state forests as defined or designated in chs. 27 and 28, and parks owned or operated by agricultural societies.

125.07(3)(a)5. 5. Ski chalets, golf courses and golf clubhouses, racetracks licensed under ch. 562, curling clubs, private soccer clubs and private tennis clubs.

125.07(3)(a)6. 6. Premises operated under both a Class "B" or "Class B" license or permit and a restaurant permit where the principal business conducted is that of a restaurant. If the premises are operated under both a Class "B" or "Class B" license or permit and a restaurant permit, the principal business conducted is presumed to be the sale of alcohol beverages, but the presumption may be rebutted by competent evidence.

125.07(3)(a)6m. 6m. Premises operating under both a "Class C" license and a restaurant permit.

125.07(3)(a)7. 7. An underage person who enters or remains on a Class "B" or "Class B" premises for the purpose of transacting business at an auction or market, if the person does not enter or remain in a room where alcohol beverages are sold, furnished or possessed.

125.07(3)(a)8. 8. An underage person who enters or remains in a room on Class "B" or "Class B" licensed premises separate from any room where alcohol beverages are sold or served, if no alcohol beverages are furnished or consumed by any person in the room where the underage person is present and the presence of underage persons is authorized under this subdivision. An underage person may enter and remain on Class "B" or "Class B" premises under this subdivision only if the municipality which issued the Class "B" or "Class B" license adopts an ordinance permitting underage persons to enter and remain on the premises as provided in this subdivision and the law enforcement agency responsible for enforcing the ordinance issues to the Class "B" or "Class B" licensee a written authorization permitting underage persons to be present under this subdivision on the date specified in the authorization. Before issuing the authorization, the law enforcement agency shall make a determination that the presence of underage persons on the licensed premises will not endanger their health, welfare or safety or that of other members of the community. The licensee shall obtain a separate authorization for each date on which underage persons will be present on the premises.

125.07(3)(a)9. 9. A person who is at least 18 years of age and who is working under a contract with the licensee, permittee or corporate agent to provide entertainment for customers on the premises.

125.07(3)(a)10. 10. An underage person who enters or remains on Class "B" or "Class B" licensed premises on a date specified by the licensee or permittee during times when no alcohol beverages are consumed, sold or given away. During those times, the licensee, the agent named in the license if the licensee is a corporation or limited liability company or a person who has an operator's license shall be on the premises unless all alcohol beverages are stored in a locked portion of the premises. The licensee shall notify the local law enforcement agency, in advance, of the times underage persons will be allowed on the premises under this subdivision.

125.07(3)(a)11. 11. An underage person who enters or remains in a dance hall or banquet or hospitality room attached to Class "B" or "Class B" licensed premises for the purpose of attending a banquet, reception, dance, or other similar event.

125.07(3)(a)12. 12. An underage person who enters and remains on premises for which a temporary Class "B" license is issued under s. 125.26 (6) if the licensee is authorized by the official or body of the municipality that issued the license to permit underage persons to be on the premises under s. 125.26 (6) and if the licensee permits underage persons to be on the premises.

125.07(3)(a)13. 13. An underage person who enters or remains in a banquet or hospitality room on brewery premises for the purpose of attending a brewery tour.

125.07(3)(a)14. 14. An underage person who enters or remains on premises for which a license is issued to the Wisconsin Renaissance Faire in the city of Chippewa Falls.

125.07(3)(a)15. 15. An underage person employed by or assisting a law enforcement agency in carrying out enforcement activities to determine compliance with, or investigate potential violations of, the provisions of this section.

125.07(3)(b) (b) Penalties. A licensee or permittee who directly or indirectly permits an underage person to enter or be on a licensed premises in violation of par. (a) is subject to a forfeiture of not more than $500.

125.07(4) (4) Underage persons; prohibitions; penalties.

125.07(4)(a)(a) Any underage person who does any of the following is guilty of a violation:

125.07(4)(a)1. 1. Procures or attempts to procure alcohol beverages from a licensee or permittee.

125.07(4)(a)2. 2. Unless accompanied by a parent, guardian or spouse who has attained the legal drinking age, possesses or consumes alcohol beverages on licensed premises.

125.07(4)(a)3. 3. Enters, knowingly attempts to enter or is on licensed premises in violation of sub. (3) (a).

125.07(4)(a)4. 4. Falsely represents his or her age for the purpose of receiving alcohol beverages from a licensee or permittee.

125.07(4)(b) (b) Except as provided in par. (bm), any underage person not accompanied by his or her parent, guardian or spouse who has attained the legal drinking age who knowingly possesses or consumes alcohol beverages is guilty of a violation.

125.07(4)(bg) (bg) Paragraphs (a) and (b) do not apply to an underage person employed by or assisting a law enforcement agency in carrying out enforcement activities to determine compliance with, or investigate potential violations of, the provisions of this section.

125.07(4)(bm) (bm) An underage person may possess alcohol beverages in the course of employment during his or her working hours if employed by any of the following:

125.07(4)(bm)1. 1. A brewer or brewpub.

125.07(4)(bm)2. 2. A fermented malt beverages wholesaler.

125.07(4)(bm)3. 3. A permittee other than a Class "B" or "Class B" permittee.

125.07(4)(bm)4. 4. A facility for the production of alcohol fuel.

125.07(4)(bm)5. 5. A retail licensee or permittee under the conditions specified in s. 125.32 (2) or 125.68 (2) or for delivery of unopened containers to the home or vehicle of a customer.

125.07(4)(bm)6. 6. A campus, if the underage person is at least 18 years of age and is under the immediate supervision of a person who has attained the legal drinking age.

125.07(4)(bs) (bs) Any person violating par. (a) is subject to the following penalties:

125.07(4)(bs)1. 1. For a first violation, a forfeiture of not less than $250 nor more than $500, suspension of the person's operating privilege as provided under s. 343.30 (6) (b) 1., participation in a supervised work program or other community service work under par. (cg) or any combination of these penalties.

125.07(4)(bs)2. 2. For a violation committed within 12 months of one previous violation, either a forfeiture of not less than $300 nor more than $500, participation in a supervised work program or other community service work under par. (cg) or any combination of these penalties. In addition, the person's operating privilege may be suspended as provided under s. 343.30 (6) (b) 2., except that if the violation of par. (a) involved a motor vehicle the person's operating privilege shall be suspended as provided under s. 343.30 (6) (b) 2.

125.07(4)(bs)3. 3. For a violation committed within 12 months of 2 previous violations, either a forfeiture of not less than $500 nor more than $750, participation in a supervised work program or other community service work under par. (cg) or any combination of these penalties. In addition, the person's operating privilege may be suspended as provided under s. 343.30 (6) (b) 3., except that if the violation of par. (a) involved a motor vehicle the person's operating privilege shall be suspended as provided under s. 343.30 (6) (b) 3.

125.07(4)(bs)4. 4. For a violation committed within 12 months of 3 or more previous violations, either a forfeiture of not less than $750 nor more than $1,000, participation in a supervised work program or other community service work under par. (cg) or any combination of these penalties. In addition, the person's operating privilege may be suspended as provided under s. 343.30 (6) (b) 3., except that if the violation of par. (a) involved a motor vehicle the person's operating privilege shall be suspended as provided under s. 343.30 (6) (b) 3.

125.07(4)(c) (c) Any person violating par. (b) is subject to the following penalties:

125.07(4)(c)1. 1. For a first violation, a forfeiture of not less than $100 nor more than $200, suspension of the person's operating privilege as provided under s. 343.30 (6) (b) 1., participation in a supervised work program or other community service work under par. (cg) or any combination of these penalties.

125.07(4)(c)2. 2. For a violation committed within 12 months of one previous violation, either a forfeiture of not less than $200 nor more than $300, participation in a supervised work program or other community service work under par. (cg) or any combination of these penalties. In addition, the person's operating privilege may be suspended as provided under s. 343.30 (6) (b) 2., except that if the violation of par. (b) involved a motor vehicle the person's operating privilege shall be suspended as provided under s. 343.30 (6) (b) 2.

125.07(4)(c)3. 3. For a violation committed within 12 months of 2 previous violations, either a forfeiture of not less than $300 nor more than $500, participation in a supervised work program or other community service work under par. (cg) or any combination of these penalties. In addition, the person's operating privilege may be suspended as provided under s. 343.30 (6) (b) 3., except that if the violation of par. (b) involved a motor vehicle the person's operating privilege shall be suspended as provided under s. 343.30 (6) (b) 3.

125.07(4)(c)4. 4. For a violation committed within 12 months of 3 or more previous violations, either a forfeiture of not less than $500 nor more than $1,000, participation in a supervised work program or other community service work under par. (cg) or any combination of these penalties. In addition, the person's operating privilege may be suspended as provided under s. 343.30 (6) (b) 3., except that if the violation of par. (b) involved a motor vehicle the person's operating privilege shall be suspended as provided under s. 343.30 (6) (b) 3.

125.07(4)(cd) (cd) For purposes of par. (bs) or (c), all violations arising out of the same incident or occurrence shall be counted as a single violation.

125.07(4)(cg) (cg)

125.07(4)(cg)1.1. A supervised work program ordered under par. (bs) or (c) shall be administered by the county department under s. 46.215 or 46.22 or by a community agency approved by the court. The court shall set standards for the supervised work program within the budgetary limits established by the county board of supervisors. The supervised work program may provide the person with reasonable compensation reflecting the market value of the work performed or it may consist of uncompensated community service work. Community service work ordered under par. (bs) or (c), other than community service work performed under a supervised work program, shall be administered by a public agency or nonprofit charitable organization approved by the court. The court may use any available resources, including any community service work program, in ordering the person to perform community service work under par. (bs) or (c).

125.07(4)(cg)2. 2. The supervised work program or other community service work shall be of a constructive nature designed to promote the person's rehabilitation, shall be appropriate to the person's age level and physical ability and shall be combined with counseling from a member of the staff of the county department, community agency, public agency or nonprofit charitable organization or other qualified person. The supervised work program or other community service work may not conflict with the person's regular attendance at school. The amount of work required shall be reasonably related to the seriousness of the person's offense.

125.07(4)(cm) (cm) When a court revokes or suspends a person's operating privilege under par. (bs) or (c), the department of transportation may not disclose information concerning or relating to the revocation or suspension to any person other than a court, district attorney, county corporation counsel, city, village or town attorney, law enforcement agency, driver licensing agency of another jurisdiction, or the person whose operating privilege is revoked or suspended. A person entitled to receive information under this paragraph may not disclose the information to any other person or agency.

125.07(4)(d) (d) A person who is under 17 years of age on the date of disposition is subject to s. 938.344 unless proceedings have been instituted against the person in a court of civil or criminal jurisdiction after dismissal of the citation under s. 938.344 (3).

125.07(4)(e) (e)

125.07(4)(e)1.1. In this paragraph, "defendant" means a person found guilty of violating par. (a) or (b) who is 17, 18, 19 or 20 years of age.

125.07(4)(e)2. 2. After ordering a penalty under par. (bs) or (c), the court, with the agreement of the defendant, may enter an additional order staying the execution of the penalty order and suspending or modifying the penalty imposed, except that the court may not stay, suspend or modify the suspension of a person's operating privilege required under par. (bs) or (c). The order under this subdivision shall require the defendant to do any of the following:

125.07(4)(e)2.a. a. Submit to an alcohol abuse assessment that conforms to the criteria specified under s. 938.547 (4) and that is conducted by an approved treatment facility. The order shall designate an approved treatment facility to conduct the alcohol abuse assessment and shall specify the date by which the assessment must be completed.

125.07(4)(e)2.b. b. Participate in an outpatient alcohol abuse treatment program at an approved treatment facility, if an alcohol abuse assessment conducted under subd. 2. a. recommends treatment.

125.07(4)(e)2.c. c. Participate in a court-approved alcohol abuse education program.

125.07(4)(e)3. 3. If the approved treatment facility, with the written informed consent of the defendant, notifies the agency primarily responsible for providing services to the defendant that the defendant has submitted to an assessment under subd. 2. a. and that the defendant does not need treatment or education, the court shall notify the defendant of whether or not the penalty will be reinstated.

125.07(4)(e)4. 4. If the defendant completes the alcohol abuse treatment program or court-approved alcohol abuse education program, the approved treatment facility or court-approved alcohol abuse education program shall, with the written informed consent of the defendant, notify the agency primarily responsible for providing services to the defendant that the defendant has complied with the order and the court shall notify the defendant of whether or not the penalty will be reinstated. If the court had ordered the suspension of the defendant's operating privilege under par. (bs) or (c), the court may order the secretary of transportation to reinstate the operating privilege of the defendant if he or she completes the alcohol abuse treatment program or court-approved alcohol abuse education program.

125.07(4)(e)5. 5. If an approved treatment facility or court-approved alcohol abuse education program, with the written informed consent of the defendant, notifies the agency primarily responsible for providing services to the defendant that the defendant is not participating in the program or that the defendant has not satisfactorily completed a recommended alcohol abuse treatment program or an education program, the court shall hold a hearing to determine whether the penalties under par. (bs) or (c) should be imposed.

125.07(4)(f) (f)

125.07(4)(f)1.1. Except as provided in subd. 2., and subject to subds. 3. to 5., if an underage person engages in conduct that violates par. (a) on the premises of a licensee, the licensee may bring a civil action against the underage person. If judgment is entered in favor of the licensee, the court shall award to the licensee damages in the amount of $1,000 and, notwithstanding s. 814.04 (1), the costs of the action. A licensee may bring an action under this paragraph regardless of whether the underage person has been convicted of, or received a citation for, the violation of par. (a), but the licensee has the burden of proving, by a preponderance of the evidence, that the underage person's conduct was in violation of par. (a).

125.07(4)(f)2. 2. If the underage person who engages in conduct that violates par. (a) on the licensee's premises is less than 18 years of age and is not an emancipated minor, the licensee may bring the civil action against the underage person's parent, as defined in s. 46.56 (1) (j).

125.07(4)(f)3. 3. A licensee may not bring a civil action under this paragraph unless the licensee has first provided notice to the underage person or the underage person's parent, as applicable, of the licensee's intent to bring the action. The notice shall be mailed to the last-known address of the underage person or underage person's parent, as applicable, at least 15 days prior to filing the action and shall include a demand for the relief described in subd. 1. The department may, by rule, prescribe a form for this notice.

125.07(4)(f)4. 4. A licensee may not bring a civil action under this paragraph if the licensee has been convicted of, or received a citation for or been charged with, a violation of sub. (1) or (3) related to the same incident, occurrence, or conduct giving rise to the underage person's violation of par. (a), unless the licensee is entitled to a defense under sub. (6). A licensee that asserts a defense under sub. (6) has the burden of proving the defense by a preponderance of the evidence.

125.07(4)(f)5. 5. A licensee may not bring a civil action under this paragraph unless the licensee or the licensee's employee reports to law enforcement the conduct suspected to be in violation of par. (a) at or near the time that the conduct occurs or is first discovered.

125.07(6) (6) Defenses. In determining whether or not a licensee or permittee has violated subs. (1) (a) and (3) (a), all relevant circumstances surrounding the presence of the underage person or the procuring, selling, dispensing or giving away of alcohol beverages may be considered, including any circumstance under pars. (a) to (d). In addition, proof of all of the following facts by a seller of alcohol beverages to an underage person is a defense to any prosecution for a violation of this section:

125.07(6)(a) (a) That the purchaser falsely represented that he or she had attained the legal drinking age.

125.07(6)(b) (b) That the appearance of the purchaser was such that an ordinary and prudent person would believe that the purchaser had attained the legal drinking age.

125.07(6)(c) (c) That the sale was made in good faith and in reliance on the representation and appearance of the purchaser in the belief that the purchaser had attained the legal drinking age.

125.07(6)(d) (d) That the underage person supported the representation under par. (a) with documentation that he or she had attained the legal drinking age.

125.07(7) (7) Book kept by licensees and permittees.

125.07(7)(a)(a) Every retail alcohol beverage licensee or permittee may keep a book for the purposes of sub. (6). The licensee or permittee or his or her employee may require any of the following persons to sign the book:

125.07(7)(a)1. 1. A person who has shown documentary proof that he or she has attained the legal drinking age, if the person's age is in question.

125.07(7)(a)2. 2. A person who alleges that he or she is the underage person's parent, guardian or spouse and that he or she has attained the legal drinking age, if the licensee or permittee or his or her employee suspects that he or she is not the underage person's parent, guardian or spouse or that he or she has not attained the legal drinking age.

125.07(7)(b) (b) The book may show the date of the purchase of the alcohol beverages, the identification used in making the purchase or the identification used to establish that a person is an underage person's parent, guardian or spouse and has attained the legal drinking age, the address of the purchaser and the purchaser's signature.

125.07 History History: 1981 c. 79, 202, 391; 1983 a. 74, 472, 538; 1985 a. 28, 29, 47, 120, 176, 221, 317, 337; 1987 a. 51, 354; 1989 a. 31, 121, 135, 253, 336, 359; 1991 a. 28, 39, 171, 269; 1993 a. 112, 472; 1995 a. 77, 334; 1997 a. 35, 84, 98, 100, 205, 337; 1999 a. 109; 2003 a. 246; 2005 a. 50; 2007 a. 8, 20; 2011 a. 32; 2013 a. 65.

125.07 Annotation A vendor who negligently sells to an underage person may be liable for acts of the intoxicated underage person. Sorensen v. Jarvis, 119 Wis. 2d 627, 350 N.W.2d 108 (1984).

125.07 Annotation A host who negligently furnished alcohol to an underage guest was negligent per se and liable for injuries to a 3rd party arising out of the guest's intoxication. Koback v. Crook, 123 Wis. 2d 259, 366 N.W.2d 857 (1985).

125.07 Annotation Sub. (1) (a) prohibits underage persons, as well as adults, from providing alcoholic beverages to underage persons. Smith v. Kappel, 147 Wis. 2d 380, 433 N.W.2d 588 (Ct. App. 1988).

125.07 Annotation The purpose of sub. (3) is not to avoid the likelihood that a minor who enters a licensed premises will subsequently commit an off-premises assault; a licensee who violates sub. (3) is not negligent per se if such an assault occurs. Symes v. Milwaukee Mut. Ins. Co. 178 Wis. 2d 564, 505 N.W.2d 143 (Ct. App. 1993).

125.07 Annotation Sub. (6) provides two lines of defense: the defendant can produce any factors believed relevant including those listed in pars. (a) to (d) or can produce evidence meeting all four elements of pars. (a) to (d), which if proven constitutes an absolute defense. City of Oshkosh v. Abitz, 187 Wis. 2d 202, 522 N.W.2d 258 (Ct. App. 1994).

125.07 Annotation In order to "knowingly permit" consumption by an underage person under sub. (1) (a) 3., there must be evidence, or a reasonable inference from evidence, that the person knew or should have known that drinking would occur. Miller v. Thomack, 204 Wis. 2d 242, 555 N.W.2d 130 (Ct. App. 1996), 95-1684.

125.07 Annotation An individual who contributes money for the intent of purchasing alcohol knowing that it will be consumed by an underage person "procures" alcohol for the underage person. Miller v. Thomack, 210 Wis. 2d 650, 563 N.W.2d 891 (1997), 95-1684.

125.07 Annotation Underage drinkers are not accompanied by a parent for the purposes of sub. (1) (a) merely because the parent and child are on the same premises. Parents who held a party and told their son not to drink where he could be observed by the other guests and who did not know how much their son drank were neither supervising nor otherwise controlling their son when he was drinking and were thus not accompanying him. Mueller v. McMillian Warner Insurance Company, 2005 WI App 210, 287 Wis. 2d 154, 704 N.W.2d 613, 05-0121, affirmed on other grounds, 2006 WI 54, 290 Wis. 2d 571, 714 N.W.2d 183, 05-0121.

125.07 Annotation Liquor liability and blame-shifting defenses: Do they mix? Kelly. 69 MLR 217 (1986).

125.07 Annotation Imposition of liability on social hosts in drunk driving cases: A judicial response mandated by principles of common law and common sense. Goldberg. 69 MLR 251 (1986).

125.07 Annotation Social Host Liability for Underage Drinking. Hinkston. Wis. Law. June 2008.



125.075 Injury or death by providing alcohol beverages to a minor.

125.075  Injury or death by providing alcohol beverages to a minor.

125.075(1)(1) Any person who procures alcohol beverages for or sells, dispenses or gives away alcohol beverages to a person under 18 years of age in violation of s. 125.07 (1) (a) 1. or 2. may be penalized as provided in sub. (2) if:

125.075(1)(a) (a) The person knew or should have known that the underage person was under the legal drinking age; and

125.075(1)(b) (b) The underage person dies or suffers great bodily harm, as defined in s. 939.22 (14), as a result of consuming the alcohol beverages provided in violation of s. 125.07 (1) (a) 1. or 2.

125.075(1m) (1m) In determining under sub. (1) (a) whether a person knew or should have known that the underage person was under the legal drinking age, all relevant circumstances surrounding the procuring, selling, dispensing or giving away of the alcohol beverages may be considered, including any circumstance under pars. (a) to (d). In addition, a person has a defense to criminal liability under sub. (1) if all of the following occur:

125.075(1m)(a) (a) The underage person falsely represents that he or she has attained the legal drinking age.

125.075(1m)(b) (b) The underage person supports the representation under par. (a) with documentation that he or she has attained the legal drinking age.

125.075(1m)(c) (c) The alcohol beverages are provided in good faith reliance on the underage person's representation that he or she has attained the legal drinking age.

125.075(1m)(d) (d) The appearance of the underage person is such that an ordinary and prudent person would believe that he or she had attained the legal drinking age.

125.075(2) (2)

125.075(2)(a)(a) Whoever violates sub. (1) is guilty of a Class H felony if the underage person suffers great bodily harm, as defined in s. 939.22 (14).

125.075(2)(b) (b) Whoever violates sub. (1) is guilty of a Class G felony if the underage person dies.

125.075 History History: 1987 a. 335; 1989 a. 253; 1997 a. 283; 2001 a. 109.

125.075 Annotation The reference in sub. (1) to a single minor or underage person does not preclude its application to a defendant who procures alcohol beverages for a group of persons that the defendant knew or should have known were underage persons. It would be unreasonable to interpret sub. (1) as requiring a personal interaction between the defendant and the victim, or as requiring that the defendant have knowledge that a particular underage person would consume the alcohol procured by the defendant. State v. Wille, 2007 WI App 27, 299 Wis. 2d 531, 728 N.W.2d 343, 05-2839.



125.085 Proof of age.

125.085  Proof of age.

125.085(1)(1)  Definition. In this section, "official identification card" means any of the following:

125.085(1)(a) (a) A valid operator's license issued under ch. 343 that contains the photograph of the holder.

125.085(1)(b) (b) An identification card issued under s. 343.50.

125.085(1)(c) (c) An identification card issued under s. 125.08, 1987 stats.

125.085(1)(d) (d) A valid military identification card issued to a member of the U.S. armed forces, or forces incorporated as part of the U.S. armed forces, that contains the person's photograph and date of birth.

125.085(1)(e) (e) A valid U.S. passport.

125.085(2) (2) Use. No card other than the identification card authorized under this section may be recognized as an official identification card in this state. Any licensee or permittee under this chapter may require a person to present an official identification card, documentary proof of age, an operator's license issued by another jurisdiction, or any other form of identification or proof of age acceptable to the licensee or permittee before providing alcohol beverages to the person or allowing the person to enter the premises for which the license or permit has been issued. Nothing in this subsection requires a licensee or permittee to accept any form of identification that does not appear to be valid or authentic or appears altered.

125.085(3) (3) Penalties for falsification of proof of age.

125.085(3)(a)(a)

125.085(3)(a)1.1. No person may make, alter or duplicate an official identification card, provide an official identification card to an underage person or knowingly provide other documentation to an underage person purporting to show that the underage person has attained the legal drinking age. No person may possess an official identification card or other documentation used for proof of age with the intent of providing it to an underage person. Except as provided in subds. 2. and 3., any person who violates this subdivision may be fined not less than $300 nor more than $1,250 or imprisoned for not less than 10 days nor more than 30 days or both.

125.085(3)(a)2. 2. Any person who violates subd. 1. for money or other consideration is guilty of a Class I felony.

125.085(3)(a)3. 3. Subdivisions 1. and 2. do not apply to a person who is authorized to make an official identification card under ch. 343.

125.085(3)(b) (b) Any underage person who does any of the following is guilty of a violation:

125.085(3)(b)1. 1. Intentionally carries an official identification card not legally issued to him or her, an official identification card obtained under false pretenses or an official identification card which has been altered or duplicated to convey false information.

125.085(3)(b)2. 2. Makes, alters or duplicates an official identification card purporting to show that he or she has attained the legal drinking age.

125.085(3)(b)3. 3. Presents false information to an issuing officer in applying for an official identification card.

125.085(3)(b)4. 4. Intentionally carries an official identification card or other documentation showing that the person has attained the legal drinking age, with knowledge that the official identification card or documentation is false.

125.085(3)(bd) (bd) Any underage person who violates par. (b) is subject to a forfeiture of not less than $300 nor more than $1,250, suspension of the person's operating privilege under s. 343.30 (6) (bm), participation in a supervised work program or other community service work under par. (bh) or any combination of these penalties.

125.085(3)(bh) (bh)

125.085(3)(bh)1.1. A supervised work program ordered under par. (bd) shall be administered by the county department under s. 46.215 or 46.22 or by a community agency approved by the court. The court shall set standards for the supervised work program within the budgetary limits established by the county board of supervisors. The supervised work program may provide the person with reasonable compensation reflecting the market value of the work performed or it may consist of uncompensated community service work. Community service work ordered under par. (bd), other than community service work performed under a supervised work program, shall be administered by a public agency or nonprofit charitable organization approved by the court. The court may use any available resources, including any community service work program, in ordering the person to perform community service work under par. (bd).

125.085(3)(bh)2. 2. The supervised work program or other community service work shall be of a constructive nature designed to promote the person's rehabilitation, shall be appropriate to the person's age level and physical ability and shall be combined with counseling from a member of the staff of the county department, community agency, public agency or nonprofit charitable organization or other qualified person. The supervised work program or other community service work may not conflict with the person's regular attendance at school. The amount of work required shall be reasonably related to the seriousness of the person's offense.

125.085(3)(bp) (bp) When a court suspends a person's operating privilege under par. (bd), the department of transportation may not disclose information concerning or relating to the suspension to any person other than a court, district attorney, county corporation counsel, city, village or town attorney, law enforcement agency, driver licensing agency of another jurisdiction, or the person whose operating privilege is suspended. A person entitled to receive information under this paragraph may not disclose the information to any other person or agency.

125.085(3)(bt) (bt) A person who is under 17 years of age on the date of disposition is subject to s. 938.344 unless proceedings have been instituted against the person in a court of civil or criminal jurisdiction after dismissal of the citation under s. 938.344 (3).

125.085(3)(c) (c) A law enforcement officer investigating an alleged violation of par. (b) shall confiscate any official identification card or other documentation that constitutes evidence of the violation.

125.085 History History: 1989 a. 31, 253, 336; 1991 a. 39; 1995 a. 77; 1997 a. 27, 35, 205, 283; 2001 a. 109; 2007 a. 20, 164.



125.09 General restrictions.

125.09  General restrictions.

125.09(1) (1)  Public place. No owner, lessee, or person in charge of a public place may permit the consumption of alcohol beverages on the premises of the public place, unless the person has an appropriate retail license or permit. This subsection does not apply to municipalities, buildings and parks owned by counties, regularly established athletic fields and stadiums, school buildings, campuses of private colleges, as defined in s. 16.99 (3g), at the place and time an event sponsored by the private college is being held, churches, premises in a state fair park or clubs. This subsection also does not apply to the consumption of fermented malt beverages on commercial quadricycles except in municipalities that have adopted ordinances under s. 125.10 (5) (a).

125.09(2) (2) Possession of alcohol beverages on school grounds prohibited.

125.09(2)(a)(a) In this subsection:

125.09(2)(a)1. 1. "Motor vehicle" means a motor vehicle owned, rented or consigned to a school.

125.09(2)(a)2. 2. "School" means a public school, a parochial or private school, or a tribal school, as defined in s. 115.001 (15m), which provides an educational program for one or more grades between grades 1 and 12 and which is commonly known as an elementary school, middle school, junior high school, senior high school, or high school.

125.09(2)(a)3. 3. "School administrator" means the person designated by the governing body of a school as ultimately responsible for the ordinary operations of a school.

125.09(2)(a)4. 4. "School premises" means premises owned, rented or under the control of a school.

125.09(2)(b) (b) Except as provided by par. (c) no person may possess or consume alcohol beverages:

125.09(2)(b)1. 1. On school premises;

125.09(2)(b)2. 2. In a motor vehicle, if a pupil attending the school is in the motor vehicle; or

125.09(2)(b)3. 3. While participating in a school-sponsored activity.

125.09(2)(c) (c) Alcohol beverages may be possessed or consumed on school premises, in motor vehicles or by participants in school-sponsored activities if specifically permitted in writing by the school administrator consistent with applicable laws, ordinances and school board policies.

125.09(2)(d) (d) A person who violates this subsection is subject to a forfeiture of not more than $200, except that ss. 125.07 (4) (c) and (d) and 938.344 provide the penalties applicable to underage persons.

125.09(3) (3) Place-to-place deliveries. No person may peddle any alcohol beverage from house to house where the sale and delivery are made concurrently.

125.09(6) (6) Municipal stores. No municipality may engage in the sale of alcohol beverages, except as authorized under s. 125.26 (6). This subsection does not apply to municipal stores in operation on November 6, 1969.

125.09 History History: 1981 c. 79, 158; 1983 a. 74; 1985 a. 218; 1995 a. 77; 2009 a. 302, 395; 2013 a. 106.

125.09 Annotation This section does not prohibit the consumption of alcohol beverages by bed and breakfast proprietors, their friends, or their personal guests in areas that are off-limits to the public or to renters. 80 Atty. Gen. 218.



125.10 Municipal regulation.

125.10  Municipal regulation.

125.10(1) (1)  Authorization. Any municipality may enact regulations incorporating any part of this chapter and may prescribe additional regulations for the sale of alcohol beverages, not in conflict with this chapter. The municipality may prescribe forfeitures or license suspension or revocation for violations of any such regulations. Regulations providing forfeitures or license suspension or revocation must be adopted by ordinance. Any municipality may, by ordinance, regulate contests, competitions, or other events for the exhibition, demonstration, judging, tasting, or sampling of homemade wine or fermented malt beverages.

125.10(2) (2) Regulation of underage persons. A municipality or a county may enact an ordinance regulating conduct regulated by s. 125.07 (1) or (4) (a), (b) or (bm), 125.085 (3) (b) or 125.09 (2) only if it strictly conforms to the statutory subsection. A county ordinance enacted under this subsection does not apply within any municipality that has enacted or enacts an ordinance under this subsection.

125.10(3) (3) Zoning. Except as provided in ss. 125.05 and 125.68, this chapter does not affect the power of municipalities to enact or enforce zoning regulations.

125.10(4) (4) Regulation of closed retail premises. A municipality may not prohibit the permittee, licensee, employees, salespersons, employees of wholesalers issued a permit under s. 125.28 (1) or 125.54 (1); employees of permittees under s. 125.295 with respect to the permittee's own retail premises; or service personnel from being present on premises operated under a Class "A", "Class A" or "Class C" license or under a Class "B" or "Class B" license or permit during hours when the premises are not open for business if those persons are performing job-related activities.

125.10(5) (5) Fermented malt beverages on commercial quadricycles.

125.10(5)(a)(a) A municipality may, by ordinance, prohibit the consumption of fermented malt beverages by passengers on a commercial quadricycle within the municipality.

125.10(5)(b) (b) Notwithstanding sub. (1), an ordinance enacted before January 1, 2014, regulating the possession or consumption of open containers of alcohol beverages in public places may not prohibit the possession or consumption of alcohol beverages by passengers on a commercial quadricycle. An ordinance that is inconsistent with this paragraph may not be enforced.

125.10 History History: 1981 c. 79, 202; 1983 a. 74 ss. 19, 32; 1985 a. 28 ss. 5, 9; 1987 a. 168; 1989 a. 31, 253; 1991 a. 39; 1993 a. 208; 2007 a. 20; 2011 a. 32, 200; 2013 a. 106.

125.10 Annotation Chapter 125 contemplates and expressly directs that regulation is to supersede competition in the retail sale of alcohol beverages. The regulatory scheme indicates a legislative intent to make state antitrust law not applicable by authorizing contrary or inconsistent conduct by granting municipalities broad statutory authority to prescribe or orchestrate anticompetitive regulation in the sale and consumption of alcohol if that regulation serves an important public interest. Private parties are eligible for antitrust immunity when they act in concert, in an anticompetitive manner, in direct response to pressure bordering on compulsion from a municipality. Eichenseer v. Madison-Dane County Tavern League, Inc. 2008 WI 38, 308 Wis. 2d 684, 748 N.W.2d 154, 05-1063.

125.10 Annotation A town must renew a license, if the proper application is made and the fees are paid, unless it revokes, suspends, or non-renews the license, following the procedures outlined in s. 125.12. This section does not give towns the authority to unilaterally modify the described premises in an individual license upon renewal of that license. A town must either pass a regulation or an ordinance under this section or it must find grounds for revocation or nonrenewal under s. 125.12. Wisconsin Dolls, LLC v. Town of Dell Prairie, 2012 WI 76, 342 Wis. 2d 350, 815 N.W.2d 690, 10-2900.



125.105 Impersonating an officer.

125.105  Impersonating an officer.

125.105(1) (1) No person may impersonate an inspector, agent or other employee of the department or of the department of justice.

125.105(2) (2)

125.105(2)(a)(a) Whoever violates sub. (1) with the intent to mislead another may be fined not more than $10,000 or imprisoned for not more than 9 months or both.

125.105(2)(b) (b) Whoever violates sub. (1) to commit, or abet the commission of, a crime is guilty of a Class H felony.

125.105 History History: 1989 a. 253; 1997 a. 283; 2001 a. 109.



125.11 Penalties.

125.11  Penalties.

125.11(1)(1)  General penalty. Any person who violates any provision of this chapter for which a specific penalty is not provided, shall be fined not more than $1,000 or imprisoned for not more than 90 days or both. Any license or permit issued to the person under this chapter may be revoked by the court.

125.11(2) (2) Felony. If a person is convicted of a felony under this chapter, in addition to the penalties provided for the felony, the court shall revoke any license or permit issued to the person under this chapter.

125.11 History History: 1981 c. 79; 1985 a. 120, 302; 1989 a. 253.



125.115 Responsibility for commission of a crime.

125.115  Responsibility for commission of a crime.

125.115(1)(1) A person may be convicted of the commission of a crime under this chapter only if the criteria specified in s. 939.05 exist.

125.115(2) (2) This section does not apply to civil forfeiture actions for violation of any provision of this chapter or any local ordinance in conformity with any provision of this chapter.

125.115 History History: 1985 a. 47.



125.12 Revocations, suspensions, refusals to issue or renew.

125.12  Revocations, suspensions, refusals to issue or renew.

125.12(1)(1)  Revocation, suspension, nonissuance or nonrenewal of license.

125.12(1)(a)(a) Except as provided in this subsection, any municipality or the department may revoke, suspend or refuse to renew any license or permit under this chapter, as provided in this section.

125.12(1)(b) (b)

125.12(1)(b)1.1. In this paragraph, "violation" means a violation of s. 125.07 (1) (a), or a local ordinance that strictly conforms to s. 125.07 (1) (a).

125.12(1)(b)2. 2. No violation may be considered under this section or s. 125.04 (5) (a) 1. unless the licensee or permittee has committed another violation within one year preceding the violation. If a licensee or permittee has committed 2 or more violations within one year, all violations committed within one year of a previous violation may be considered under this section or s. 125.04 (5) (a) 1.

125.12(1)(c) (c) Neither a municipality nor the department may consider an arrest or conviction for a violation punishable under s. 101.123 (8) (d), 945.03 (2m), 945.04 (2m), or 945.05 (1m) in any action to revoke, suspend, or refuse to renew a Class "B" or "Class B" license or permit.

125.12(2) (2) Revocation or suspension of licenses by local authorities.

125.12(2)(ag)(ag) Complaint. Any resident of a municipality issuing licenses under this chapter may file a sworn written complaint with the clerk of the municipality alleging one or more of the following about a person holding a license issued under this chapter by the municipality:

125.12(2)(ag)1. 1. The person has violated this chapter or municipal regulations adopted under s. 125.10.

125.12(2)(ag)2. 2. The person keeps or maintains a disorderly or riotous, indecent or improper house.

125.12(2)(ag)3. 3. The person has sold or given away alcohol beverages to known habitual drunkards.

125.12(2)(ag)4. 4. The person does not possess the qualifications required under this chapter to hold the license.

125.12(2)(ag)5. 5. The person has been convicted of manufacturing, distributing or delivering a controlled substance or controlled substance analog under s. 961.41 (1); of possessing, with intent to manufacture, distribute or deliver, a controlled substance or controlled substance analog under s. 961.41 (1m); or of possessing, with intent to manufacture, distribute or deliver, or of manufacturing, distributing or delivering a controlled substance or controlled substance analog under a substantially similar federal law or a substantially similar law of another state.

125.12(2)(ag)5m. 5m. The person has been convicted of possessing any of the materials listed in s. 961.65 with intent to manufacture methamphetamine under that subsection or under a federal law or a law of another state that is substantially similar to s. 961.65.

125.12(2)(ag)6. 6. The person knowingly allows another person, who is on the premises for which the license under this chapter is issued, to possess, with the intent to manufacture, distribute or deliver, or to manufacture, distribute or deliver a controlled substance or controlled substance analog.

125.12(2)(ag)6m. 6m. The person knowingly allows another person, who is on the premises for which the license under this chapter is issued, to possess any of the materials listed in s. 961.65 with the intent to manufacture methamphetamine.

125.12(2)(ag)7. 7. The person received the benefit from an act prohibited under s. 125.33 (11).

125.12(2)(ar) (ar) Summons. Upon the filing of the complaint, the municipal governing body or a duly authorized committee of a city council shall issue a summons, signed by the clerk and directed to any peace officer in the municipality. The summons shall command the licensee complained of to appear before the municipal governing body or the committee on a day and place named in the summons, not less than 3 days and not more than 10 days from the date of issuance, and show cause why his or her license should not be revoked or suspended. The summons and a copy of the complaint shall be served on the licensee at least 3 days before the time at which the licensee is commanded to appear. Service shall be in the manner provided under ch. 801 for service in civil actions in circuit court.

125.12(2)(b) (b) Procedure on hearing.

125.12(2)(b)1.1. If the licensee does not appear as required by the summons, the allegations of the complaint shall be taken as true and if the municipal governing body or the committee finds the allegations sufficient, the license shall be revoked. The clerk shall give notice of the revocation to the person whose license is revoked.

125.12(2)(b)2. 2. If the licensee appears as required by the summons and denies the complaint, both the complainant and the licensee may produce witnesses, cross-examine witnesses and be represented by counsel. The licensee shall be provided a written transcript of the hearing at his or her expense. If the hearing is held before the municipal governing body and the complaint is found to be true, the license shall either be suspended for not less than 10 days nor more than 90 days or revoked, except that, if a complaint under par. (ag) 4. is found to be true with respect to a license issued under s. 125.51 (4) (v), the license shall be revoked.

125.12(2)(b)3. 3. If the hearing is held before a committee of a city council, the committee shall submit a report to the city council, including findings of fact, conclusions of law and a recommendation as to what action, if any, the city council should take with respect to the license. The committee shall provide the complainant and the licensee with a copy of the report. Either the complainant or the licensee may file an objection to the report and shall have the opportunity to present arguments supporting the objection to the city council. The city council shall determine whether the arguments shall be presented orally or in writing or both. If the city council, after considering the committee's report and any arguments presented by the complainant or the licensee, finds the complaint to be true, or if there is no objection to a report recommending suspension or revocation, the license shall be suspended or revoked as provided under subd. 2.

125.12(2)(b)4. 4. The municipal clerk shall give notice of each suspension or revocation to the person whose license is suspended or revoked.

125.12(2)(b)5. 5. If the municipal governing body finds the complaint untrue, the proceeding shall be dismissed without cost to the accused. If the municipal governing body finds the complaint to be malicious and without probable cause, the costs shall be paid by the complainant. The municipal governing body or the committee may require the complainant to provide security for such costs before issuing the summons under par. (ar).

125.12(2)(c) (c) Effect of revocation. When a license is revoked under this subsection, the revocation shall be recorded by the clerk and no other license issued under this chapter may be granted within 12 months of the date of revocation to the person whose license was revoked. No part of the fee paid for any license so revoked may be refunded.

125.12(2)(d) (d) Judicial review. The action of any municipal governing body in granting or failing to grant, suspending or revoking any license, or the failure of any municipal governing body to revoke or suspend any license for good cause, may be reviewed by the circuit court for the county in which the application for the license was issued, upon application by any applicant, licensee or resident of the municipality. The procedure on review shall be the same as in civil actions instituted in the circuit court. The person desiring review shall file pleadings, which shall be served on the municipal governing body in the manner provided in ch. 801 for service in civil actions and a copy of the pleadings shall be served on the applicant or licensee. The municipal governing body, applicant or licensee shall have 20 days to file an answer to the complaint. Following filing of the answer, the matter shall be deemed at issue and hearing may be had within 5 days, upon due notice served upon the opposing party. The hearing shall be before the court without a jury. Subpoenas for witnesses may be issued and their attendance compelled. The decision of the court shall be filed within 10 days after the hearing and a copy of the decision shall be transmitted to each of the parties. The decision shall be binding unless it is appealed to the court of appeals.

125.12(3) (3) Refusals by local authorities to renew licenses. A municipality issuing licenses under this chapter may refuse to renew a license for the causes provided in sub. (2) (ag). Prior to the time for the renewal of the license, the municipal governing body or a duly authorized committee of a city council shall notify the licensee in writing of the municipality's intention not to renew the license and provide the licensee with an opportunity for a hearing. The notice shall state the reasons for the intended action. The hearing shall be conducted as provided in sub. (2) (b) and judicial review shall be as provided in sub. (2) (d). If the hearing is held before a committee of a city council, the committee shall make a report and recommendation as provided under sub. (2) (b) 3. and the city council shall follow the procedure specified under that subdivision in making its determination.

125.12(3m) (3m) Refusals by local authorities to issue licenses. If a municipal governing body or duly authorized committee of a city council decides not to issue a new license under this chapter, it shall notify the applicant for the new license of the decision not to issue the license. The notice shall be in writing and state the reasons for the decision.

125.12(4) (4) Suspension or revocation of licenses on complaint of the department.

125.12(4)(ag)(ag) Complaint. A duly authorized employee of the department may file a complaint with the clerk of circuit court for the jurisdiction in which the premises of a person holding a license issued under this chapter is situated, alleging one or more of the following about a licensee:

125.12(4)(ag)1. 1. That the licensee has violated this chapter.

125.12(4)(ag)2. 2. That the licensee keeps or maintains a disorderly or riotous, indecent or improper house.

125.12(4)(ag)3. 3. That the licensee has sold alcohol beverages to known habitual drunkards.

125.12(4)(ag)4. 4. That the licensee has failed to maintain the premises in accordance with the standards of sanitation prescribed by the department of health services.

125.12(4)(ag)5. 5. That the licensee has permitted known criminals or prostitutes to loiter on the licensed premises.

125.12(4)(ag)6. 6. That the licensee does not possess the qualifications required under this chapter to hold the license.

125.12(4)(ag)7. 7. That the licensee has been convicted of manufacturing, distributing or delivering a controlled substance or controlled substance analog under s. 961.41 (1); of possessing, with intent to manufacture, distribute or deliver, a controlled substance or controlled substance analog under s. 961.41 (1m); or of possessing, with intent to manufacture, distribute or deliver, or of manufacturing, distributing or delivering a controlled substance or controlled substance analog under a substantially similar federal law or a substantially similar law of another state.

125.12(4)(ag)7m. 7m. That the licensee has been convicted of possessing any of the materials listed in s. 961.65 with intent to manufacture methamphetamine under that section or under a federal law or a law of another state that is substantially similar to s. 961.65.

125.12(4)(ag)8. 8. That the licensee knowingly allows another person, who is on the premises for which the license under this chapter is issued, to possess, with the intent to manufacture, distribute or deliver, or to manufacture, distribute or deliver a controlled substance or controlled substance analog.

125.12(4)(ag)8m. 8m. That the licensee knowingly allows another person, who is on the premises for which the license under this chapter is issued, to possess any of the materials listed in s. 961.65 with the intent to manufacture methamphetamine.

125.12(4)(ar) (ar) Summons. Upon the filing of the complaint, the clerk of the court shall issue a summons commanding the licensee to appear before the court not less than 20 days from its date of issuance and show cause why his or her license should not be revoked or suspended. The summons and a copy of the complaint shall be served at least 20 days before the date on which the person is commanded to appear. Service shall be in the manner provided in ch. 801 for civil actions in circuit court.

125.12(4)(b) (b) Procedure on hearing. If the licensee does not appear as required by the summons, the allegations of the complaint shall be taken as true and if the court finds the allegations sufficient, it shall order the license either suspended for not more than 90 days or revoked, except that, for allegations under par. (ag) 6. with respect to a license issued under s. 125.51 (4) (v), it shall order the license revoked. The clerk of the court shall give notice of the suspension or revocation to the person whose license is suspended or revoked. If the licensee appears and answers the complaint, the court shall fix a date for the hearing not more than 30 days after the return date of the summons. The hearing shall be had before the court without a jury. If upon the hearing the court finds the allegations of the complaint to be true, it shall order the license either suspended for not more than 90 days or revoked, except that, if upon the hearing the court finds allegations under par. (ag) 6. to be true with respect to a license issued under s. 125.51 (4) (v), the court shall order that license revoked. If the court finds the allegations of the complaint to be untrue, the complaint shall be dismissed.

125.12(4)(c) (c) Effect of revocation or suspension. When a license is revoked or suspended under this subsection, the clerk of court shall notify the authority which issued the license. If the license is revoked, no other license may be issued under this chapter to the person whose license was revoked or to any person related to him or her as owner, lessor, bailor or lender, within the 12 months after the date of revocation and no other license may be granted for the premises covered by the revoked license within 60 days of the date of revocation. The findings and order of the court shall be filed within 10 days after the hearing and the order shall be final unless appeal is taken to the court of appeals. If an appeal is taken from a revocation, any period during which the order is stayed shall be added to the 12 months and 60 days, respectively. No part of the fee paid for any license which is revoked may be refunded. Whenever any court has revoked or suspended any license under this subsection, no further proceedings shall be commenced under this subsection except upon grounds arising after the original revocation or suspension.

125.12(5) (5) Revocations or suspensions of, or refusals to renew, permits by the department. The department may, after notice and an opportunity for hearing, revoke, suspend or refuse to renew any retail permit issued by it for the causes provided in sub. (4) and any other permit issued by it under this chapter for any violation of this chapter or ch. 139, except that, for a violation of sub. (4) (ag) 6. with respect to a license issued under s. 125.51 (4) (v) or a violation of s. 125.535 or 139.035, the department shall revoke the license or permit. A revocation, suspension or refusal to renew is a contested case under ch. 227.

125.12(6) (6) Revocation or suspension of intoxicating liquor wholesalers' permits for certain violations.

125.12(6)(a)(a) Any person may file a sworn written complaint with the department alleging that an intoxicating liquor wholesaler has violated s. 125.54 (7) (a). The complaint shall identify the specific legal basis for the complaint and sufficient facts for the department to determine whether there is cause to find that a violation has occurred. The department shall provide a copy of the complaint to any wholesaler against whom allegations are made, along with notice of the time period under par. (b) to show cause why the wholesaler's permit should not be revoked or suspended or to request a hearing.

125.12(6)(b) (b) Within 30 days of receiving a copy of the complaint under par. (a), any wholesaler against whom allegations are made may file a sworn written response or a written request for an evidentiary hearing before the department under s. 227.44.

125.12(6)(c) (c) Subject to pars. (d) 1. and (dm), if no request for an evidentiary hearing is made under par. (b), within 60 days of receiving any response under par. (b) or, if no response is made, within 60 days of the date on which a response or request for hearing is due under par. (b), the department shall make a written decision as to whether a violation has occurred and either dismiss the complaint or take action under par. (e). Any decision under this paragraph shall include findings of fact and conclusions of law and shall state all reasons for the decision. The department shall provide a copy of the decision to the complainant and to any wholesaler against whom allegations are made.

125.12(6)(cm) (cm) Subject to pars. (d) 2. and (dm), if a request for an evidentiary hearing is made under par. (b), the hearing shall be conducted in the manner specified for a contested case under ss. 227.44 to 227.50, except that the hearing shall be conducted within 45 days of receiving the request for hearing under par. (b) and the department shall make its written decision, including whether a violation has occurred and whether the complaint is dismissed or action is taken under par. (e), within 15 days after the hearing. In addition to service of the decision as provided under s. 227.48, the department shall provide a copy of the decision to the complainant.

125.12(6)(d) (d)

125.12(6)(d)1.1. If no request for an evidentiary hearing is made under par. (b), within 60 days of receiving any response under par. (b) or, if no response is made, within 60 days of the date on which a response or request for hearing is due under par. (b), the department may extend the time period for making a decision under par. (c) by an additional 60 days if the department provides notice within the time period specified in par. (c) that an additional 60 days is necessary for investigation.

125.12(6)(d)2. 2. If a request for an evidentiary hearing is made under par. (b), within 45 days of receiving the request for hearing under par. (b), the department may extend the time period for conducting the hearing by an additional 45 days if the department provides notice within 45 days of receiving the request for hearing under par. (b) that an additional 45 days is necessary for investigation.

125.12(6)(dm) (dm) Within 45 days of receiving any response or request for hearing under par. (b) or, if no response or request for hearing is made, within 45 days of the date on which a response or request for hearing is due under par. (b), the department may elect to file a complaint in circuit court under sub. (4) that includes all allegations of the complaint under par. (a) for which the department determines there is cause to find that a violation of s. 125.54 (7) (a) has occurred. If the department files a complaint in circuit court as provided under this paragraph, the department shall not conduct a hearing under par. (cm) or make a written decision under par. (c), but shall proceed with the matter as provided under sub. (4).

125.12(6)(e) (e) If the department finds the allegations under par. (a) true and sufficient, the department shall either suspend for not less than 10 days nor more than 90 days or revoke the wholesaler's permit, and give notice of the suspension or revocation to the wholesaler.

125.12(6)(f) (f) A revocation or suspension proceeding under this subsection is a contested case under ch. 227, except that ss. 227.44 to 227.50 apply to a proceeding under this subsection only if a request for an evidentiary hearing is made under par. (b).

125.12 History History: 1981 c. 79; 1983 a. 516; 1987 a. 93; 1993 a. 98; 1995 a. 27 s. 9126 (19); 1995 a. 417, 448; 1997 a. 27, 35, 166, 187; 1999 a. 9; 2005 a. 14, 25, 442; 2007 a. 20 s. 9121 (6) (a); 2007 a. 85; 2009 a. 12.

125.12 Annotation Due process and equal protection rights of licensees are discussed. Tavern League of Wisconsin v. City of Madison, 131 Wis. 2d 477, 389 N.W.2d 54 (Ct. App. 1986).

125.12 Annotation A license never should have been issued when a notice of application had not been published as required under s. 125.04 (3) (g), and a license issued without publication is void under s. 125.04 (2). Selling liquor under a void license constitutes a violation of s. 125.66 (1). Under s. 125.12, a renewal licensee, if refused, is guaranteed a right to be heard by the municipality, and the municipality must show cause for refusal, but a new licensee, if refused, has no such guarantee. When an original license is void, the applicant is a new licensee. Williams v. City of Lake Geneva, 2002 WI App 95, 253 Wis. 2d 618, 643 N.W.2d 864, 01-1733.

125.12 Annotation Notices sent by the city did not violate the requirement in sub. (3) that the "council shall notify the licensee in writing of the municipality's intention not to renew the license" because they stated that "there is a possibility that your application may be denied." As the matter cannot be affirmatively decided before the hearing, it is of course only a possibility that the applicant's license will not be renewed at the time the notice is sent. Questions, Inc. v. City of Milwaukee, 2011 WI App 126, 336 Wis. 2d 654, 807 N.W.2d 131, 10-0707.

125.12 Annotation A town must renew a license, if the proper application is made and the fees are paid, unless it revokes, suspends, or non-renews the license, following the procedures outlined in this section. Section 125.10 (1) does not give towns the authority to unilaterally modify the described premises in an individual license upon renewal of that license. A town must either pass a regulation or an ordinance under s. 125.10 or it must find grounds for revocation or nonrenewal under this section. Wisconsin Dolls, LLC v. Town of Dell Prairie, 2012 WI 76, 342 Wis. 2d 350, 815 N.W.2d 690, 10-2900.

125.12 Annotation Acting upon a citizen complaint to revoke a liquor license that was not sworn, as required under sub. (2) (ag), constituted a fundamental error that deprived the licensing committee of jurisdiction over the matter. Park 6 LLC v. City of Racine, 2012 WI App 123, 344 Wis. 2d 661, 824 N.W.2d 903, 11-2282.

125.12 Annotation Certiorari is the correct standard of review for a court to apply when, pursuant to sub. (2) (d), it reviews a municipal decision not to renew an alcohol license. Nowell v. City of Wausau, 2013 WI 88, ___ Wis. 2d ___, ___ N.W.2d ___, 11-1045.

125.12 Annotation Sub. (2) (a) 2.'s prohibition of operating a disorderly house was not unconstitutionally vague as applied in this case. The statute's legislative purpose concerns the health and safety of the public and its enforcement is aimed at public health. There was no doubt that the conduct cited in this case was disorderly, riotous, indecent, or improper. Such behavior falls squarely within the ambit of the statute, particularly given the public health and safety concerns involved. Scott Hegwood v. City of Eau Claire, 679 F. 3d 600 (2012).



125.13 Report of suspension, revocation or imposition of penalty.

125.13  Report of suspension, revocation or imposition of penalty. Whenever a municipal governing body or court revokes or suspends a license or permit or imposes a penalty on a licensee or permittee for the violation of this chapter, the clerk of the municipality or court revoking or suspending the license or imposing the penalty shall, within 10 days after the revocation, suspension or imposition of penalty, mail a report to the department at Madison, Wisconsin, giving the name of the licensee, the address of the licensed premises and a full description of the penalty imposed.

125.13 History History: 1981 c. 79.



125.14 Enforcement provisions.

125.14  Enforcement provisions.

125.14(1) (1)  Arrest. Subject to s. 175.38, any peace officer may arrest without warrant any person committing in his or her presence a violation of this chapter or ch. 139 and may, without a search warrant, seize any personal property used in connection with the violation.

125.14(2) (2) Confiscation; disposal.

125.14(2)(a)(a) Contraband. All alcohol beverages owned, possessed, kept, stored, manufactured, sold, distributed or transported in violation of this chapter or ch. 139 and all personal property used in connection therewith is unlawful property and may be seized by any peace officer. Any peace officer confiscating personal property under this section may proceed under this section.

125.14(2)(c) (c) Identification. Any person seizing alcohol beverages or personal property and electing to dispose of it under this subsection shall exercise reasonable diligence to ascertain the name and address of the owner of the alcohol beverages or property and of all persons holding a security interest in the property seized. The person shall report his or her findings in writing to the department.

125.14(2)(d) (d) Order. Upon conviction of any person for owning, possessing, keeping, storing, manufacturing, selling, distributing or transporting alcohol beverages in violation of this chapter or ch. 139, the court shall order part or all of the alcohol beverages or personal property seized to be destroyed if it is unfit for sale. Alcohol beverages and other personal property fit for sale shall be turned over to the department for disposition. Upon receipt of the confiscated property, the department shall exercise reasonable diligence to ascertain the names and addresses of all owners of the property and of all persons holding a security interest in the property. If a motor vehicle is confiscated, the department shall obtain the written advice of the department of transportation as to the ownership of the motor vehicle and shall make a reasonable search for perfected security interests in the vehicle.

125.14(2)(e) (e) Disposal. The department shall dispose of the alcohol beverages turned over to it by the court by either giving it to law enforcement agencies free of charge for use in criminal investigations, selling it to the highest bidder if the bidder is a person holding a license or permit issued under this chapter, or destroying it, at the discretion of the department. If the department elects to sell the alcohol beverages, it shall publish a class 2 notice under ch. 985 asking for sealed bids from qualified bidders. Any items or groups of items in the inventory subject to a security interest, the existence of which was established in the proceedings for conviction as being bona fide and as having been created without the secured party having notice that the items were being used or were to be used in connection with the violation, shall be sold separately. The net proceeds from the sale, less all costs of seizure, storage, and sale, shall be turned over to the secretary of administration and credited to the common school fund.

125.14(2)(f) (f) Sale. Any personal property, other than alcohol beverages, seized under par. (a) and fit for sale, shall be turned over by the department to the department of administration for disposal at public auction to the highest bidder, at a time and place stated in a notice of sale which describes the property to be sold. The sale shall be held in a conveniently accessible place in the county where the property was confiscated. A copy of the notice shall be published as a class 2 notice under ch. 985. The last insertion shall be at least 10 days before the sale. The department of revenue shall serve a copy of the notice of sale at least 2 weeks before the date thereof on all persons who are or may be owners or holders of security interests in the property. Any confiscated property worth more than $100 shall be sold separately, and the balance of the confiscated property shall be sold in bulk or separately at the discretion of the department of administration. The net proceeds from the sale, less all costs of seizure, storage, and sale, shall be turned over to the secretary of administration. No motor vehicle or motorboat confiscated under this section may be sold within 30 days after the date of seizure.

125.14(3) (3) Recovery of confiscated property.

125.14(3)(a)(a) Application. Prior to sale under sub. (2) (f), the owner of confiscated property may apply to a court of record in the county where the property was seized for an order restoring the property to the owner. After the sale, the owner may apply to the court for a refund of the amount realized on the sale. After the sale, any holder of a security interest in the property may apply to the court for a refund of the sum realized on the sale of property subject to the security interest, but not more than the amount due under the security agreement.

125.14(3)(b) (b) Deadline. The application shall be made within one year after the sale of the property. A copy of the application and the order setting a hearing on it shall be served on the department at least 20 days before the date set for hearing.

125.14(3)(c) (c) Grounds. Relief shall be granted only after a showing by the applicant that he or she is the true owner or holder of a bona fide security interest in the property seized; that the violation which led to the confiscation was not with his or her knowledge, consent or connivance; and, that he or she had no reasonable grounds to believe or suspect that the property would be used in a violation.

125.14(3)(d) (d) Costs. The court may determine whether the applicant shall pay the costs of seizure and sale as a condition of obtaining relief. Allowance of costs and disbursements shall be within the discretion of the court.

125.14(5) (5) Nuisances. Any building or place where alcohol beverages or alcohol is sold, possessed, stored, brewed, bottled, manufactured or rectified without a valid permit or license issued under this chapter or ch. 139, or where persons are permitted to drink alcohol beverages in violation of this chapter is a public nuisance and may be closed until the activity in violation of this chapter is abated. When the activity is abated, the building or place may be used for any lawful purpose.

125.14(6) (6) Procedure.

125.14(6)(a)(a) Form of complaint. In a prosecution for a violation of a statute relating to the sale of alcohol beverages it is not necessary to allege in the complaint, information or indictment the kind or quantity of alcohol beverages sold or the person to whom it was sold. It is sufficient to allege generally that the defendant sold alcohol beverages at a time and place mentioned, together with a brief statement of the facts showing that the sale was a violation of this chapter.

125.14(6)(b) (b) Discovery. In a prosecution for a violation of this chapter that may result in the imposition of a forfeiture, neither party is entitled to pretrial discovery, except that, if the defendant moves within 30 days after the initial appearance in person or by an attorney and shows cause therefor, the court may order that the defendant be allowed to inspect documents, including lists of names and addresses of witnesses, if available, and to test under s. 804.09, under such conditions as the court prescribes, any devices used by the plaintiff to determine whether a violation has been committed.

125.14 History History: 1981 c. 79; 1989 a. 253; 1997 a. 291; 2003 a. 33; 2005 a. 22, 332.



125.145 Prosecutions by attorney general or department.

125.145  Prosecutions by attorney general or department. Upon request by the secretary of revenue, the attorney general may represent this state or assist a district attorney in prosecuting any case arising under this chapter. The department may represent this state in prosecuting any violation of s. 125.54 (7) (a) or (b) and shall bring any such action in the circuit court for Dane County.

125.145 History History: 1985 a. 302; 2005 a. 25.



125.15 Actions against intoxicating liquor wholesalers.

125.15  Actions against intoxicating liquor wholesalers.

125.15(1)(1) An intoxicating liquor wholesaler, intoxicating liquor retail licensee or permittee, or intoxicating liquor trade association that makes a written complaint to the department under s. 125.12 (6) of a violation of s. 125.54 (7) (a) may bring an action to enforce the provisions of s. 125.54 (7) if any of the following apply:

125.15(1)(a) (a) The department has not rendered a decision within the time periods specified in s. 125.12 (6) (c) to (d).

125.15(1)(b) (b) The department has rendered a decision under s. 125.12 (6) in which the department has determined that a violation has occurred but no action has been brought in circuit court by the department, attorney general, or a district attorney to prosecute the violation.

125.15(2) (2) An intoxicating liquor wholesaler, intoxicating liquor retail licensee or permittee, or intoxicating liquor trade association that brings an action under sub. (1) shall be entitled to recover reasonable attorney fees if found to be the prevailing party.

125.15 History History: 2005 a. 25.



125.16 Actions to recover price denied.

125.16  Actions to recover price denied. No action may be brought to recover the price of any alcohol beverages sold in violation of this chapter or ch. 139.

125.16 History History: 1981 c. 79.



125.17 Issuance of operators' licenses.

125.17  Issuance of operators' licenses.

125.17(1) (1)  Authorization. Every municipal governing body shall issue an operator's license to any applicant who is qualified under s. 125.04 (5). Operators' licenses may not be required other than for the purpose of complying with ss. 125.32 (2) and 125.68 (2) or s. 125.06 (3g). Operators' licenses may be issued only upon written application.

125.17(2) (2) Validity. Operators' licenses are valid only within the issuing municipality.

125.17(3) (3) Fee. The municipal governing body shall establish by ordinance a fee for the operator's license. Except as provided under sub. (4), a license shall be valid for one or 2 years, as determined by the municipal governing body, and shall expire on June 30, except in 1st class cities the license shall expire on December 31.

125.17(4) (4) Temporary license. Any municipal governing body may issue a temporary operator's license under the terms of subs. (1) to (3), except that:

125.17(4)(a) (a) This license may be issued only to operators employed by, or donating their services to, nonprofit corporations.

125.17(4)(b) (b) No person may hold more than one license of this kind per year.

125.17(4)(c) (c) The license is valid for any period from one day to 14 days, and the period for which it is valid shall be stated on the license.

125.17(5) (5) Provisional license.

125.17(5)(a)(a)

125.17(5)(a)1.1. A municipal governing body that issues operators' licenses shall issue provisional operators' licenses. Subject to subd. 2., the municipal governing body may by ordinance establish standards under which provisional licenses shall be issued and shall by ordinance designate the municipal official having authority to issue them.

125.17(5)(a)2. 2. Subject to pars. (b) to (e), a municipal governing body that issues operators' licenses shall issue a provisional operator's license to a person who, at the time of application for an operator's license under sub. (1) and payment of the fee under sub. (3), files a certified copy of a valid operator's license issued by another municipality.

125.17(5)(b) (b) A provisional license may be issued only to a person who has applied for an operator's license under sub. (1). A provisional license may not be issued to any person who has been denied a license under sub. (1) by the municipal governing body.

125.17(5)(c) (c) The municipal governing body shall establish the fee for a provisional license. The fee may not exceed $15.

125.17(5)(d) (d)

125.17(5)(d)1.1. Except as provided in subd. 2., a provisional license expires 60 days after its issuance or when a license under sub. (1) is issued to the holder, whichever is sooner.

125.17(5)(d)2. 2. A provisional license issued under par. (a) 2. expires as provided under subd. 1. or upon expiration of the operator's license issued by another municipality and filed under par. (a) 2., whichever is sooner.

125.17(5)(e) (e) The official who issued the provisional license may revoke the license if he or she discovers that the holder of the license made a false statement on the application or, if the provisional license is issued under par. (a) 2., if the official determines that the operator's license issued by another municipality and filed under par. (a) 2. is not valid or upon denial of the person's application for an operator's license under sub. (1).

125.17(6) (6) Training course.

125.17(6)(a)(a) Except as provided in par. (b), no municipal governing body may issue an operator's license unless the applicant has successfully completed a responsible beverage server training course at any location that is offered by a technical college district and that conforms to curriculum guidelines specified by the technical college system board or a comparable training course, which may include computer-based training and testing, that is approved by the department or the educational approval board, or unless the applicant fulfills one of the following requirements:

125.17(6)(a)1. 1. The person is renewing an operator's license.

125.17(6)(a)2. 2. Within the past 2 years, the person held a Class "A", "Class A" or "Class C" license or a Class "B" or "Class B" license or permit or a manager's or operator's license.

125.17(6)(a)3. 3. Within the past 2 years, the person has completed such a training course.

125.17(6)(b) (b) A municipal governing body shall issue a provisional operator's license to a person who is enrolled in a training course under par. (a) and who meets the standards established by the municipality by ordinance, if any. The municipal governing body shall revoke that license if the applicant fails successfully to complete the course in which he or she enrolls.

125.17(6)(c) (c) No municipal governing body may require that applicants for operators' licenses undergo training in addition to that under par. (a) but may require applicants to purchase at cost materials that deal with relevant local subjects not covered in the course under par. (a).

125.17 History History: 1981 c. 79, 170; 1983 a. 263; 1989 a. 253; 1991 a. 39, 269; 1993 a. 259, 399, 491; 1995 a. 27 s. 9154 (1); 1997 a. 27; 2001 a. 16; 2003 a. 245; 2011 a. 179.



125.18 Issuance of managers' licenses.

125.18  Issuance of managers' licenses.

125.18(1) (1)  Authorization. A municipal governing body may provide by ordinance for the issuance of managers' licenses. Managers' licenses may not be required other than for the purpose of complying with ss. 125.32 (1) and 125.68 (1). Managers' licenses may be issued only upon written application.

125.18(2) (2) Validity. Managers' licenses are valid only within the issuing municipality.

125.18(3) (3) Fee. The municipal governing body may establish by ordinance a fee for the manager's license, but the fee may not exceed $25 per year. The license shall be valid for no more than one year and shall expire on June 30.

125.18 History History: 1981 c. 79, 391.



125.185 Provisional retail licenses.

125.185  Provisional retail licenses.

125.185(1) (1) A municipal governing body that issues licenses authorizing the retail sale of fermented malt beverages, intoxicating liquor or wine shall issue provisional retail licenses. The municipal governing body may by ordinance establish standards under which provisional retail licenses shall be issued and shall by ordinance designate the municipal official having authority to issue provisional retail licenses.

125.185(2) (2) A provisional retail license may be issued only to a person who has applied for a Class "A", Class "B", "Class A", "Class B" or "Class C" license and authorizes only the activities that the type of retail license applied for authorizes.

125.185(3) (3) The municipal governing body shall by ordinance establish the fee for a provisional retail license. The fee may not exceed $15.

125.185(4) (4) A provisional retail license expires 60 days after its issuance or when the Class "A", Class "B", "Class A", "Class B" or "Class C" license is issued to the holder, whichever is sooner. The official who issued the provisional retail license may revoke the license if he or she discovers that the holder of the license made a false statement on the application.

125.185(5) (5) Notwithstanding sub. (1), a municipal official may not issue a provisional "Class B" license if the municipality's quota under s. 125.51 (4) prohibits the municipality from issuing a "Class B" license.

125.185(6) (6) No person may hold more than one provisional retail license for each type of license applied for by the holder per year.

125.185 History History: 1995 a. 23.



125.19 Alcohol beverage warehouse permit.

125.19  Alcohol beverage warehouse permit.

125.19(1)(1)  Issuance. The department shall issue an alcohol beverage warehouse permit which authorizes the permittee to store and warehouse alcohol beverages in warehouse premises covered by the permit, subject to rules adopted by the department. The permit does not authorize the sale of any alcohol beverages.

125.19(2) (2) Eligibility. Alcohol beverage warehouse permits may be issued only to a person who holds a valid certificate issued under s. 73.03 (50) and is qualified under s. 125.04 (5), except a person acting as an agent for or in the employ of another. Notwithstanding s. 125.04 (5) (a) 5., a person is not required to complete a responsible beverage server training course to be eligible for a permit under this section.

125.19 History History: 1981 c. 79; 1993 a. 259; 1995 a. 27.



125.25 Class "A" licenses.

125.25  Class "A" licenses.

125.25(1) (1) Every municipal governing body may issue Class "A" licenses for the sale of fermented malt beverages from premises within the municipality. A Class "A" license authorizes retail sales of fermented malt beverages for consumption off the premises where sold and in original packages, containers, and bottles. A Class "A" license also authorizes the licensee to provide, free of charge, to customers and visitors who have attained the legal drinking age fermented malt beverages taste samples that are not in original packages, containers, or bottles and that do not exceed 3 fluid ounces each, for consumption on the Class "A" premises. No Class "A" licensee may provide more than 2 taste samples per day to any one person. Taste samples may be provided under this subsection only between the hours of 11 a.m. and 7 p.m. Any other provision of this chapter applicable to retail sales of fermented malt beverages by a Class "A" licensee also applies to the provision of taste samples, free of charge, of fermented malt beverages by a Class "A" licensee. A license may be issued after July 1. That license shall expire on the following June 30.

125.25(2) (2)

125.25(2)(a)(a) Class "A" licenses may be issued to any person qualified under s. 125.04 (5), except a person acting as an agent for or in the employ of another.

125.25(2)(b) (b)

125.25(2)(b)1.1. A Class "A" license may not be issued to a person holding a wholesaler's permit issued under s. 125.28 or to a person who has a direct or indirect ownership interest in a premises operating under a wholesaler's permit issued under s. 125.28.

125.25(2)(b)5. 5. A Class "A" license may not be issued to a person holding a brewpub permit issued under s. 125.295 or to a person who has a direct or indirect ownership interest in a premises operating under a brewpub permit issued under s. 125.295.

125.25(3) (3) Class "A" licenses shall particularly describe the premises for which issued and are not transferable, except under s. 125.04 (12). A Class "A" license is subject to revocation for violation of any of the terms or provisions thereof.

125.25(4) (4) The fee for a Class "A" license shall be determined by the municipal governing body issuing the license. The fee for a license for less than 12 months shall be prorated according to the number of months or fraction thereof for which the license is issued.

125.25 History History: 1981 c. 79; 1989 a. 253; 1993 a. 378; 2003 a. 250; 2005 a. 103; 2007 a. 9, 20; 2011 a. 32.



125.26 Class "B" licenses.

125.26  Class "B" licenses.

125.26(1) (1) Every municipal governing body may issue Class "B" licenses for the sale of fermented malt beverages from premises within the municipality and may authorize an official or body of the municipality to issue temporary Class "B" licenses under sub. (6). A Class "B" license authorizes retail sales of fermented malt beverages to be consumed either on the premises where sold or off the premises. A license may be issued after July 1. That license shall expire on the following June 30. Persons holding a Class "B" license may sell beverages containing less than 0.5% of alcohol by volume without obtaining a license under s. 66.0433 (1).

125.26(2) (2)

125.26(2)(a)(a) Class "B" licenses may be issued to any person qualified under s. 125.04 (5). Such licenses may not be issued to any person acting as agent for or in the employ of another except that this restriction does not apply to a hotel or restaurant which is not a part of or located on the premises of any mercantile establishment, or to a bona fide club, society or lodge that has been in existence for at least 6 months before the date of application. A Class "B" license for a hotel, restaurant, club, society or lodge may be issued in the name of an officer who shall be personally responsible for compliance with this chapter.

125.26(2)(b) (b)

125.26(2)(b)1.1. Except as provided in s. 125.295, Class "B" licenses may not be issued to brewers or brewpubs.

125.26(2)(b)2. 2. A Class "B" license may not be issued to a person holding a wholesaler's permit issued under s. 125.28 or to a person who has a direct or indirect ownership interest in a premises operating under a wholesaler's permit issued under s. 125.28.

125.26(2m) (2m) Notwithstanding s. 125.04 (3) (a) 3. and (9), a Class "B" license authorizes a person operating a hotel to furnish a registered guest who has attained the legal drinking age with a selection of fermented malt beverages in the guest's room which is not part of the Class "B" premises. Fermented malt beverages furnished under this subsection shall be furnished in original packages or containers and stored in a cabinet, refrigerator or other secure storage place. The cabinet, refrigerator or other secure storage place must be capable of being locked. The cabinet, refrigerator or other secure storage place shall be locked, or the fermented malt beverages shall be removed from the room, when the room is not occupied and when fermented malt beverages are not being furnished under this subsection. A key for the lock shall be supplied to a guest who has attained the legal drinking age upon request at registration. The hotel shall prominently display a price list of the fermented malt beverages in the hotel room. Fermented malt beverages may be furnished at the time the guest occupies the room, but for purposes of this chapter, the sale of fermented malt beverages furnished under this subsection is considered to occur at the time and place that the guest pays for the fermented malt beverages. Notwithstanding s. 125.32 (3), the guest may pay for the fermented malt beverages at any time if he or she pays in conjunction with checking out of the hotel. An individual who stocks or accepts payment for alcohol beverages under this subsection shall be the licensee, the agent named in the license if the licensee is a corporation or limited liability company or the holder of a manager's or operator's license or be supervised by one of those individuals.

125.26(2s) (2s)

125.26(2s)(a)(a) In this subsection:

125.26(2s)(a)1. 1. "Coliseum" means a multipurpose facility designed principally for sports events, with a capacity of 18,000 or more persons.

125.26(2s)(a)2. 2. "Concessionaire" means a person designated by the owner or operator of a coliseum to operate premises in the coliseum and to provide fermented malt beverages to holders of coliseum suites.

125.26(2s)(b) (b) Notwithstanding s. 125.04 (3) (a) 3. and (9), a Class "B" license authorizes a person operating a coliseum or a concessionaire to furnish the holder of a coliseum suite who has attained the legal drinking age with a selection of fermented malt beverages in the coliseum suite that is not part of the Class "B" premises. Fermented malt beverages furnished under this paragraph shall be furnished in original packages or containers and stored in a cabinet, refrigerator or other secure storage place. The cabinet, refrigerator or other secure storage place or the coliseum suite must be capable of being locked. The cabinet, refrigerator or other secure storage place or the coliseum suite shall be locked, or the fermented malt beverages shall be removed from the coliseum suite, when the coliseum suite is not occupied and when fermented malt beverages are not being furnished under this paragraph. Fermented malt beverages may be furnished at the time the holder occupies the coliseum suite, but for purposes of this chapter, the sale of fermented malt beverages furnished under this paragraph is considered to occur at the time and place that the holder pays for the fermented malt beverages. Notwithstanding s. 125.32 (3), the holder of a coliseum suite may pay for the fermented malt beverages at any time if he or she pays in accordance with the terms of an agreement with the person operating the coliseum or with the concessionaire. An individual who stocks or accepts payment for alcohol beverages under this paragraph shall be the licensee, the agent named in the license if the licensee is a corporation or limited liability company or the holder of a manager's or operator's license or be supervised by one of those individuals.

125.26(2u) (2u) Notwithstanding ss. 125.04 (3) (a) 3. and (9) and 125.09 (1), in addition to the authorization specified in sub. (1), a Class "B" license issued under this section to a caterer also authorizes the caterer to provide fermented malt beverages, including their retail sale, at the National Railroad Museum in Green Bay during special events held at this museum. Notwithstanding sub. (1), a caterer may provide fermented malt beverages under this subsection at any location at the National Railroad Museum even though the National Railroad Museum is not part of the caterer's licensed premises, as described under sub. (3) in the caterer's Class "B" license, and even if the National Railroad Museum is not located within the municipality that issued the caterer's Class "B" license. A caterer that provides fermented malt beverages under this subsection is subject to s. 125.32 (2) as if the fermented malt beverages were provided on the caterer's Class "B" licensed premises. This subsection does not authorize the National Railroad Museum to sell fermented malt beverages at retail or to procure or stock fermented malt beverages for purposes of retail sale. This subsection does not apply if, at any time, the National Railroad Museum holds a Class "B" license.

125.26(2w) (2w) Notwithstanding ss. 125.04 (3) (a) 3. and (9) and 125.09 (1), in addition to the authorization specified in sub. (1), a Class "B" license issued under this section to a caterer also authorizes the caterer to provide fermented malt beverages, including their retail sale, at the Heritage Hill state park during special events held at this park. Notwithstanding sub. (1), a caterer may provide fermented malt beverages under this subsection at any location at the Heritage Hill state park even though the Heritage Hill state park is not part of the caterer's licensed premises, as described under sub. (3) in the caterer's Class "B" license, and even if the Heritage Hill state park is not located within the municipality that issued the caterer's Class "B" license. A caterer that provides fermented malt beverages under this subsection is subject to s. 125.32 (2) as if the fermented malt beverages were provided on the caterer's Class "B" licensed premises. This subsection does not authorize the Heritage Hill state park to sell fermented malt beverages at retail or to procure or stock fermented malt beverages for purposes of retail sale. This subsection does not apply if, at any time, the Heritage Hill state park holds a Class "B" license.

125.26(3) (3) Class "B" licenses shall particularly describe the premises for which issued and are not transferable, except as provided in s. 125.04 (12). A Class "B" license is subject to revocation for violation of any of the terms or provisions thereof.

125.26(3m) (3m) A municipality may issue a Class "B" license authorizing retail sales of fermented malt beverages on a railroad car while the railroad car is standing in a specified location in the municipality.

125.26(4) (4) The fee for a Class "B" license shall be determined by the municipal governing body issuing the license but the fee may not exceed $100 per year. The fee for a license for less than 12 months shall be prorated according to the number of months or fraction thereof for which the license is issued.

125.26(5) (5) Class "B" licenses may be issued at any time for a period of 6 months in any calendar year, for which 50% of the license fee shall be paid. Such licenses are not renewable during the calendar year in which issued.

125.26(6) (6) Temporary Class "B" licenses may be issued to bona fide clubs, to county or local fair associations or agricultural societies, to churches, lodges or societies that have been in existence for at least 6 months before the date of application and to posts of veterans organizations authorizing the sale of fermented malt beverages at a particular picnic or similar gathering, at a meeting of the post, or during a fair conducted by the fair association or agricultural society. The amount of the fee for the license shall be determined by the municipal governing body issuing the license but may not exceed $10. An official or body authorized by a municipal governing body to issue temporary Class "B" licenses may, upon issuance of any temporary Class "B" license, authorize the licensee to permit underage persons to be on the premises for which the license is issued. A license issued to a county or district fair licenses the entire fairgrounds where the fair is being conducted and all persons engaging in retail sales of fermented malt beverages from leased stands on the fairgrounds. The county or district fair to which the license is issued may lease stands on the fairgrounds to persons who may engage in retail sales of fermented malt beverages from the stands while the fair is being held. A municipal governing body may issue a temporary Class "B" license for premises that are covered by a "Class B" permit issued under s. 125.51 (5) (b) 2. if the applicant meets the requirements of this subsection.

125.26 History History: 1981 c. 79; 1985 a. 302; 1987 a. 249, 399; 1989 a. 253; 1991 a. 269; 1993 a. 112, 378; 1995 a. 282; 1999 a. 9; 1999 a. 150 s. 672; 2005 a. 22, 103; 2007 a. 20; 2009 a. 28; 2011 a. 32; 2011 a. 260 s. 81.

125.26 Annotation A municipality has authority to limit the area of the premises when it grants a license. Here, the town chose to license the entire 8 acres of a resort as the premises for the sale, and also the consumption, of fermented malt beverages and intoxicating liquor. The town made that choice. The license was not void due to an insufficient description of the premises. Wisconsin Dolls, LLC v. Town of Dell Prairie, 2012 WI 76, 342 Wis. 2d 350, 815 N.W.2d 690, 10-2900.



125.27 Class "B" permits.

125.27  Class "B" permits.

125.27(1) (1)  Sports clubs.

125.27(1)(a)(a) The department shall issue Class "B" permits to clubs holding a valid certificate issued under s. 73.03 (50) that are operated solely for the playing of golf or tennis and are commonly known as country clubs and to clubs that are operated solely for curling, ski jumping or yachting, if the club is not open to the general public and if no Class "B" licenses are issued by the governing body of the municipality in which the club is located. A Class "B" permit authorizes retail sales of fermented malt beverages to be consumed on the premises where sold. Persons holding a Class "B" permit may sell beverages containing less than 0.5% of alcohol by volume without obtaining a license under s. 66.0433 (1).

125.27(1)(b) (b) A club applying for a Class "B" permit under this subsection shall have occupied the premises on which it is located on the date of filing the application for a period of 6 months prior to that date.

125.27(1)(d) (d) Except as otherwise provided in this subsection, all sections of this chapter relating to Class "B" licenses apply to Class "B" permits issued under this subsection.

125.27(2) (2) Vessels.

125.27(2)(a)(a)

125.27(2)(a)1.1. The department may issue a Class "B" permit to any person who holds a valid certificate issued under s. 73.03 (50) and who is qualified under s. 125.04 (5) authorizing the sale of fermented malt beverages for consumption on any vessel having a regular place of mooring located in any waters of this state as defined under s. 29.001 (45) and (63) if any of the following applies:

125.27(2)(a)1.a. a. The vessel serves food and has an approved passenger capacity of not less than 40 individuals and the sale of intoxicating liquor and fermented malt beverages on the vessel accounts for less than 50% of the gross receipts of all of the food and beverages served on the vessel.

125.27(2)(a)1.b. b. The vessel has an approved passenger capacity of not less than 100 individuals and the sale of intoxicating liquor and fermented malt beverages on the vessel accounts for less than 50% of the gross receipts of the vessel.

125.27(2)(a)2. 2. The department may issue the permit only if the vessel leaves its place of mooring while the sale of fermented malt beverages is taking place and if the vessel fulfills the requirement under par. (am). A permit issued under this paragraph also authorizes the permittee to store fermented malt beverages purchased for sale on the vessel on premises owned or leased by the permittee and located near the vessel's regular place of mooring. The permittee shall describe on the permit application under s. 125.04 (3) (a) 3. the premises where the fermented malt beverages will be stored. The premises shall be open to inspection by the department upon request.

125.27(2)(am) (am) An applicant for a permit under par. (a) shall provide proof that the vessel is certified by the U.S. coast guard, classed by the American bureau of shipping or covered by liability insurance.

125.27(2)(b) (b) Persons holding a permit under par. (a) may sell beverages containing less than 0.5% of alcohol by volume without obtaining a license under s. 66.0433 (1).

125.27(2)(d) (d) Except as provided in this subsection, all sections of this chapter applying to Class "B" licenses apply to Class "B" permits issued under this subsection.

125.27(2)(e) (e) A person holding a permit under par. (a) shall keep all invoices relating to the purchase of fermented malt beverages for sale on a vessel at the location where the fermented malt beverages are customarily stored.

125.27(3) (3) Permits for certain tribes.

125.27(3)(a)(a) In this subsection, "tribe" means a federally recognized American Indian tribe in this state having a reservation created pursuant to treaty with the United States encompassing not less than 60,000 acres nor more than 70,000 acres or any business entity that is wholly owned and operated by such a tribe.

125.27(3)(b) (b) Upon application, the department shall issue a Class "B" permit to a tribe that holds a valid certificate issued under s. 73.03 (50) and that is qualified under s. 125.04 (5) and (6). The permit authorizes the retail sale of fermented malt beverages for consumption on or off the premises where sold.

125.27(3)(c) (c) A tribe holding a permit under par. (a) may sell beverages containing less than 0.5% of alcohol by volume without obtaining a license under s. 66.0433 (1).

125.27(3)(d) (d) Except as provided in this subsection, all sections of this chapter applying to Class "B" licenses apply to Class "B" permits issued under this subsection.

125.27 History History: 1981 c. 79, 202; 1983 a. 27 s. 2202 (38); 1985 a. 302; 1987 a. 91; 1989 a. 16, 252, 253, 359; 1995 a. 27; 1997 a. 248; 1999 a. 150 s. 672; 2009 a. 28.



125.272 Face-to-face retail sales.

125.272  Face-to-face retail sales. Except as provided in s. 125.26 (2m) and (2s) and except with respect to caterers, a retail license issued under s. 125.25 or 125.26, and a retail permit issued under s. 125.27, authorizes only face-to-face sales to consumers at the premises described in the retail license or permit.

125.272 History History: 2007 a. 85.



125.275 Industrial fermented malt beverages permit.

125.275  Industrial fermented malt beverages permit.

125.275(1)(1) The department may issue an industrial fermented malt beverages permit which authorizes the permittee to purchase and use fermented malt beverages for industrial purposes only. Such permits may be issued only to persons who prove to the department that they use alcohol for industrial purposes and who holds a valid certificate issued under s. 73.03 (50).

125.275(2) (2)

125.275(2)(a)(a) Industrial fermented malt beverages permits may be issued to any person qualified under s. 125.04 (5), except a person acting as agent for or in the employ of another. Notwithstanding s. 125.04 (5) (a) 5., a person is not required to complete a responsible beverage server training course to be qualified for a permit under this section.

125.275(2)(b) (b) An industrial fermented malt beverages permit may not be issued to a person holding a wholesaler's permit issued under s. 125.28 or to a person who has a direct or indirect ownership interest in a premises operating under a wholesaler's permit issued under s. 125.28.

125.275(3) (3) Shipments of industrial fermented malt beverages shall be conspicuously labeled "for industrial purposes" and shall meet other requirements which the department prescribes by rule.

125.275 History History: 1985 a. 29; 1989 a. 253; 1993 a. 259, 378; 1995 a. 27; 2011 a. 32.



125.28 Wholesalers' permits.

125.28  Wholesalers' permits.

125.28(1) (1)

125.28(1)(a)(a) Subject to par. (b), the department may issue permits to wholesalers for the sale of fermented malt beverages from premises within this state, which premises shall comply with the requirements under s. 125.34 (2). Subject to s. 125.34, and except as provided in pars. (e) and (f), a wholesaler's permit authorizes sales of fermented malt beverages only in original packages or containers to retailers or wholesalers.

125.28(1)(b) (b) If a wholesaler does not maintain any warehouse in this state but is licensed and maintains a warehouse in an adjoining state that allows wholesalers holding a wholesaler's permit in this state to deliver fermented malt beverages to retailers in the adjoining state without warehousing in that state and that further requires that all fermented malt beverages be first unloaded and physically at rest at, and distributed from, the warehouse of the licensed wholesaler in that state, the wholesaler's permit shall be issued by the department. Notwithstanding s. 125.04 (5) (a) 2. and (c) and (6), the department may issue the wholesaler's permit to a wholesaler described in this paragraph who is a natural person and not a resident of this state or that is a corporation or limited liability company and has not appointed an agent in this state.

125.28(1)(c) (c) No additional license or permit is required for the solicitation of orders for sale to or by wholesalers holding a permit under this section.

125.28(1)(d) (d) Wholesalers holding a permit under this section, employees of such wholesalers, and individuals representing such wholesalers may not provide or participate in providing taste samples under ss. 125.25 (1) and 125.33 (12).

125.28(1)(e) (e) Notwithstanding ss. 125.04 (9) and 125.09 (1), if a wholesaler was issued a retail license prior to January 1, 2011, then the wholesaler may, under its wholesaler's permit, continue to sell at retail fermented malt beverages to individuals as was permitted under the previously issued retail license.

125.28(1)(f) (f) A wholesaler's permit authorizes the wholesaler to sell or give fermented malt beverages to its employees. Fermented malt beverages may be consumed on a wholesaler's premises at events not open to the general public.

125.28(2) (2)

125.28(2)(a)(a) A wholesaler's permit may be issued to any person qualified under s. 125.04 (5) except a person acting as an agent for, or in the employ of, another person. Notwithstanding s. 125.04 (5) (a) 5., a person is not required to complete a responsible beverage server training course to be qualified for a permit under this section.

125.28(2)(b) (b) A wholesaler's permit may not be issued to any of the following:

125.28(2)(b)1. 1. A person holding one or more of the following licenses or permits:

125.28(2)(b)1.a. a. A Class "A" license issued under s. 125.25.

125.28(2)(b)1.b. b. A Class "B" license issued under s. 125.26.

125.28(2)(b)1.c. c. A Class "B" permit issued under s. 125.27.

125.28(2)(b)1.d. d. An industrial fermented malt beverages permit issued under s. 125.275.

125.28(2)(b)1.e. e. A brewpub permit issued under s. 125.295.

125.28(2)(b)1.f. f. A brewer's permit issued under s. 125.29.

125.28(2)(b)2. 2. Except as provided in s. 125.33 (2m), a person who has a direct or indirect ownership interest in a premises operating under one or more of the licenses or permits listed in subd. 1. a. to f.

125.28(2)(d) (d) Notwithstanding par. (b) 1. f. and 2., a wholesaler may not hold any ownership interest in any brewer, except a wholesaler that holds an ownership interest in a brewer on July 1, 2011, may continue to hold that interest.

125.28(2)(e) (e)

125.28(2)(e)1.1. Any person holding an unexpired wholesaler's license issued under s. 125.28, 2009 stats., prior to January 1, 2012, shall be treated as holding a valid wholesaler's permit under this section until January 1, 2013. On January 1, 2013, all wholesaler's licenses issued under s. 125.28, 2009 stats., shall be void.

125.28(2)(e)2. 2. After January 1, 2012, the department shall issue to each person holding an unexpired wholesaler's license issued under s. 125.28, 2009 stats., a wholesaler's permit if the person does not hold a license or permit prohibited under par. (b). The issuance of a wholesaler's permit by the department to any person shall invalidate any previous wholesaler's license issued under s. 125.28, 2009 stats., to the person.

125.28(3) (3) Wholesalers' permits shall particularly describe the premises for which issued and are not transferable, except as provided in s. 125.04 (12). A wholesaler's permit is subject to revocation for violation of any of the terms or provisions thereof.

125.28(4) (4) The amount of the permit fee shall be established by the department and shall be an amount that is sufficient to fund one special agent position dedicated to alcohol and tobacco enforcement at the department, but the permit fee may not exceed $2,500 per year or fractional part thereof. All permit fees received under this subsection shall be credited to the appropriation account under s. 20.566 (1) (hd).

125.28(5) (5)

125.28(5)(a)(a) The premises described in a permit issued under this section shall be capable of warehousing fermented malt beverages. Any fermented malt beverages sold by the wholesaler shall be physically unloaded at the premises described in the permit, or at any warehouse premises for which the wholesaler also holds a permit under this section and a permit issued under s. 125.19, prior to being delivered to a retail licensee or to another wholesaler.

125.28(5)(b) (b) A wholesaler under this section shall annually sell and deliver fermented malt beverages to at least 25 retail licensees or other wholesalers that do not have any direct or indirect interest in each other or in the wholesaler. The department may not issue a permit under this section unless the applicant represents to the department an intention to satisfy this requirement, and may not renew a permit issued under this section unless the wholesaler demonstrates that this requirement has been satisfied.

125.28(5)(c) (c) No fermented malt beverages retail licensee or wholesaler may receive a benefit from a violation under par. (a) or (b) with knowledge of the circumstances giving rise to the violation.

125.28(5)(d) (d)

125.28(5)(d)1.1. A wholesaler that violates this subsection shall be fined not more than $10,000. In addition, a court shall order the wholesaler to forfeit an amount equal to any profit gained by the wholesaler or retail licensee that violates par. (c), or by both, resulting from the violation, and the court shall further order that the wholesaler's permit be revoked.

125.28(5)(d)2. 2. A court shall order a retail licensee or wholesaler that violates this subsection to forfeit an amount equal to any profit gained by the retail licensee or wholesaler resulting from the violation, and the court shall further order that the retail license or wholesaler's permit be revoked.

125.28(5)(d)3. 3. This paragraph shall not affect the authority of any municipality or the department to revoke, suspend, or refuse to renew or issue a license or permit under s. 125.12.

125.28(5)(e) (e) The department shall promulgate rules to administer and enforce the requirements under this subsection. The rules shall ensure coordination between the department's issuance and renewal of permits under this section and its enforcement of the requirements of this subsection, and shall require that all applications for issuance or renewal of permits under this section be processed by department personnel generally familiar with activities of fermented malt beverages wholesalers. The department shall establish by rule minimum requirements for warehouse facilities on premises described in permits issued under this section and for periodic site inspections by the department of such warehouse facilities.

125.28 History History: 1981 c. 79; 1989 a. 31, 253; 1993 a. 112, 259, 378, 491; 1995 a. 225; 1999 a. 163; 2003 a. 250; 2005 a. 103, 115; 2007 a. 9, 20; 2011 a. 32.



125.29 Brewers.

125.29  Brewers.

125.29(1)(1)  Permit. No person may operate as a brewer unless that person obtains a permit from the department. A permit under this section may only be issued to a person who holds a valid certificate issued under s. 73.03 (50).

125.29(2) (2) Interest restrictions.

125.29(2)(a)(a) No person holding a Class "A" license, Class "B" license or permit, or wholesaler's permit issued under this chapter may register as a brewer.

125.29(2)(b) (b)

125.29(2)(b)1.1. Except as provided in subd. 2. or 3., no brewer may hold any ownership interest in any wholesaler.

125.29(2)(b)2. 2. A brewer may hold an ownership interest of less than 50 percent in a wholesaler if this ownership interest will not occur for more than 3 years.

125.29(2)(b)3. 3. If a wholesaler that has been granted distribution rights by a brewer for a brand in a designated sales territory is unable to service the designated sales territory for any reason, including the discontinuation of the wholesaler's distribution rights, bankruptcy, or criminal prosecution of the wholesaler in connection with operation of the wholesaler, and the reason is not the result of an action by the brewer, then a brewer shall be allowed, for a period of not more than one year, to take temporary control and operation of the wholesaler.

125.29(3) (3) Authorized activities. The department shall issue brewer's permits to eligible applicants authorizing all of the following:

125.29(3)(a) (a) The manufacture of fermented malt beverages on the brewery premises.

125.29(3)(b) (b) The bottling, packaging, possession, and storage of fermented malt beverages on the brewery premises.

125.29(3)(c) (c) The transportation of fermented malt beverages between the brewery premises and any depot or warehouse maintained by the brewer.

125.29(3)(d) (d) The sale, shipment, transportation, and delivery, in original unopened packages or containers, to wholesalers, from the brewery premises, of fermented malt beverages that have been manufactured by the brewer on those premises or on other premises of the brewer.

125.29(3)(e) (e) Notwithstanding ss. 125.04 (9) and 125.09 (1), the retail sale of fermented malt beverages that have been manufactured on the brewery premises or on other premises of the brewer for on-premise consumption by individuals at the brewery premises or an off-site retail outlet established by the brewer.

125.29(3)(f) (f) Notwithstanding ss. 125.04 (9) and 125.09 (1), the retail sale to individuals of fermented malt beverages, in original unopened packages or containers, that have been manufactured on the brewery premises or on other premises of the brewer for off-premise consumption by individuals, if the sale occurs at the brewery premises or at an off-site retail outlet established by the brewer.

125.29(3)(g) (g) Notwithstanding ss. 125.04 (9) and 125.09 (1), the retail sale of fermented malt beverages, for on-premise consumption or for off-premise consumption in original unopened packages or containers, that have been manufactured on another brewery premises in this state if the fermented malt beverages have been purchased by the brewer from a wholesaler holding a permit under s. 125.28 or from another brewery located in this state that manufactures 300,000 or less barrels of beer in a calendar year.

125.29(3)(h) (h) Notwithstanding ss. 125.04 (9) and 125.09 (1), the retail sale of intoxicating liquor, for on-premise consumption by individuals at the brewery premises or an off-site retail outlet established by the brewer, if the brewer held, on June 1, 2011, a license or permit authorizing the retail sale of intoxicating liquor and if the intoxicating liquor has been purchased by the brewer from a wholesaler holding a permit under s. 125.54.

125.29(3)(i) (i) The provision of free taste samples on the brewery premises, at an off-site retail outlet established by the brewer, or as authorized under s. 125.33 (12).

125.29(3)(j) (j) The ownership, maintenance, or operation of places for the sale of fermented malt beverages at the state fair park or on any county fairgrounds located in this state.

125.29(3m) (3m) Sales to retailers.

125.29(3m)(a)(a) Except as provided in pars. (b) and (c), no brewer may sell fermented malt beverages to a retail licensee.

125.29(3m)(b) (b) A brewer that manufactures 300,000 or less barrels of fermented malt beverages in a calendar year from all locations may sell, ship, transport and deliver to retailers, from the brewery premises, fermented malt beverages, in original unopened packages or containers, that have been manufactured on the brewery premises, if the brewer complies with the requirements in ss. 125.33 and 125.34, as applicable, to the same extent as if the brewer were a wholesaler.

125.29(3m)(c) (c) If a wholesaler that has been granted distribution rights by a brewer for a brand in a designated sales territory is unable to service the designated sale territory for any reason, including the discontinuation of the wholesaler's distribution rights, bankruptcy, or criminal prosecution of the wholesaler in connection with operation of the wholesaler, and the reason is not the result of an action by the brewer, then a brewer shall be allowed, for a period of not more than one year, to sell or ship any brand of fermented malt beverages to retailers located in the wholesaler's designated sales territory.

125.29(5) (5) Brewpubs. No person holding a brewpub permit under s. 125.295 may register as a brewer under this section.

125.29(6) (6) Restaurants. A brewer may operate a restaurant on the brewery premises and at an off-site retail outlet established by the brewer. A brewer may not hold a restaurant permit for the operation of a restaurant at any other location except that a brewer may possess or hold an indirect interest in a Class "B" license for not more than 20 restaurants in each of which the sale of alcohol beverages accounts for less than 60 percent of the restaurant's gross receipts if no fermented malt beverages manufactured by the brewer are offered for sale in any of these restaurants.

125.29 History History: 1981 c. 79; 1989 a. 253; 1993 a. 378; 1995 a. 27; 2005 a. 103; 2007 a. 9, 20; 2011 a. 32.



125.295 Brewpub permits.

125.295  Brewpub permits.

125.295(1)(1) The department shall issue brewpub permits to eligible applicants authorizing all of the following:

125.295(1)(a) (a) The manufacture of fermented malt beverages on the brewpub premises if the entire manufacturing process occurs on these premises and not more than 10,000 barrels of fermented malt beverages are manufactured in a calendar year by the permittee's brewpub group.

125.295(1)(b) (b) The bottling on brewpub premises of fermented malt beverages that have been manufactured on these premises.

125.295(1)(c) (c) The packaging in refillable containers exceeding 24 ounces in volume, at the request of a customer and on brewpub premises, of fermented malt beverages that have been manufactured on these premises.

125.295(1)(d) (d) The possession and storage of any fermented malt beverages on brewpub premises.

125.295(1)(e) (e) The transportation of fermented malt beverages that have been manufactured on the brewpub premises between these premises and any other brewpub premises or Class "B" premises of the brewpub group.

125.295(1)(f) (f) Subject to s. 125.34 (3) and (4), the sale at wholesale, shipment, transportation, and delivery, in original unopened packages or containers, to wholesalers, from the brewpub premises, of fermented malt beverages that have been manufactured on these premises or on other brewpub premises of the brewpub.

125.295(1)(g) (g) The sale at wholesale, shipment, transportation, and delivery, in original unopened packages or containers, to retailers, from the brewpub premises, of fermented malt beverages that have been manufactured on these premises or on other brewpub premises of the brewpub. A brewpub's brewpub group may not sell, ship, transport, or deliver more than a total of 1,000 barrels of fermented malt beverages in any calendar year to retailers under this paragraph. Fermented malt beverages provided by a brewpub to any retail premises for which the brewpub group holds a retail license shall not be included in any calculation of the 1,000 barrel limitation under this paragraph. Deliveries and shipments of fermented malt beverages by a brewpub under this paragraph shall be made to retailers only at their retail premises. Any retailer receiving such a delivery or shipment is subject to the prohibition under s. 125.34 (5) against further transporting the delivery or shipment to any other retail premises.

125.295(1)(h) (h) The sale of alcohol beverages at retail on the brewpub premises in accordance with the terms of any retail license specified in subs. (2) (a) 4. and (3) (b) and (c).

125.295(1)(i) (i) Notwithstanding s. 125.33 (1), the ownership, maintenance, and operation of places for the sale of fermented malt beverages at the state fair park or on any county fairgrounds located in this state if the fermented malt beverages have been manufactured by the brewpub.

125.295(2) (2)

125.295(2)(a)(a) An applicant is eligible for a brewpub permit only if all of the following apply:

125.295(2)(a)1. 1. The applicant's brewpub group manufactures a total of not more than 10,000 barrels of fermented malt beverages in a calendar year.

125.295(2)(a)2. 2. The applicant's entire process for manufacturing fermented malt beverages occurs on premises covered by a permit issued under this section. If the applicant holds more than one permit issued under this section, the applicant is not required to manufacture fermented malt beverages on each premises for which a permit is issued under this section.

125.295(2)(a)3. 3. The applicant operates a restaurant on the premises for which the permit is issued, for which a restaurant permit is issued under s. 254.64.

125.295(2)(a)4. 4. The applicant holds a Class "B" license for the restaurant identified in subd. 3. and, on these Class "B" premises, offers for sale, in addition to fermented malt beverages manufactured by the applicant, fermented malt beverages manufactured by a brewer other than the applicant and its brewpub group.

125.295(2)(a)5. 5. The applicant holds a valid certificate issued under s. 73.03 (50).

125.295(2)(a)6. 6. Neither the applicant nor the applicant's brewpub group holds, or has a direct or indirect ownership interest in a premises operating under, any of the following:

125.295(2)(a)6.a. a. A Class "A" license issued under s. 125.25.

125.295(2)(a)6.b. b. Except as provided in subd. 4. and subs. (1) (h) and (3) (b), a Class "B" license issued under s. 125.26.

125.295(2)(a)6.c. c. A wholesaler's permit issued under s. 125.28.

125.295(2)(a)6.d. d. A brewer's permit issued under s. 125.29.

125.295(2)(a)6.e. e. Except as provided in subs. (1) (h) and (3) (c), a "Class B" license or permit or "Class C" license issued under s. 125.51.

125.295(2)(a)6.f. f. An alcohol beverage warehouse permit issued under s. 125.19.

125.295(2)(b) (b) If an applicant under par. (a) has no current operations, the applicant may certify that the applicant has applied for or will apply for a Class "B" license or restaurant permit or will comply with any other requirement under par. (a), prior to or upon commencing operations authorized under this section. If a Class "B" license or restaurant permit is not subsequently issued to the applicant, or if the applicant otherwise fails to comply with any requirement for eligibility under par. (a), the department may revoke under s. 125.12 (5) the permit issued under this section.

125.295(2)(c) (c) If an applicant under par. (a) holds any license or permit prohibited under par. (a) 6. at the time of its application, the applicant may certify that the applicant will surrender any such license or permit upon issuance of a permit under this section. If the department issues a permit under this section and the applicant fails to surrender any license or permit prohibited under par. (a) 6., the department may revoke under s. 125.12 (5) the permit issued under this section. An applicant is not required to surrender any Class "B" license issued under s. 125.31 (1) (a) 2. [s. 125.31 (1) (a) 2., 2009 stats.,] or under s. 125.31 (1) (a) 3., 2005 stats., if the applicant's continued possession of the license is consistent with subs. (1) (h), (2) (a) 4., and (3) (b) and (c).

125.295(3) (3)

125.295(3)(a)(a) No brewpub group may hold more than 6 brewpub permits issued under this section.

125.295(3)(b) (b) A brewpub may not hold any Class "B" license other than one issued for a restaurant on the brewpub premises. Notwithstanding s. 125.26 (2) (a), each Class "B" license shall be issued for the brewpub's restaurant in the same name as the permittee under this section. Notwithstanding s. 125.33 (1), a brewpub may own the furniture, fixtures, fittings, furnishings, and equipment on the Class "B" premises and shall pay any license fee or tax required for the operation of the premises.

125.295(3)(c) (c) Subject to the requirements specified in s. 125.51 (3) and (3m), a brewpub may also hold "Class B" licenses and "Class C" licenses, but only for restaurants on brewpub premises.

125.295(4) (4) The fee established by the department for a brewpub permit shall not exceed the fee established by the department for a permit under s. 125.29.

125.295(5) (5) The department shall promulgate rules and prescribe forms to ensure strict compliance with the requirements under this section.

125.295 History History: 2007 a. 20; 2011 a. 32.



125.30 Out-of-state shippers' permits; delivery to wholesalers.

125.30  Out-of-state shippers' permits; delivery to wholesalers.

125.30(1)(1) The department shall issue out-of-state shippers' permits which, except as provided in sub. (4), authorize the permittee to ship fermented malt beverages only to holders of a wholesaler's permit issued under s. 125.28. Except with respect to any shipment from a warehouse in an adjoining state by a wholesaler issued a wholesale permit under s. 125.28 (1) (b), no person may receive fermented malt beverages in this state which have been directly shipped from outside this state by any person other than the holder of a permit issued under this section. Subject to s. 125.34 (2), all shipments of fermented malt beverages to a wholesaler of fermented malt beverages in this state, whether shipped to the wholesaler from inside this state or from outside this state, shall be unloaded in, physically at rest in, and only then distributed from the wholesaler's warehouse in this state.

125.30(2) (2) The application for an out-of-state shipper's permit and the permit shall be on forms prescribed by the department which shall contain provisions determined by the department as necessary to effectuate the purposes of ss. 139.01 to 139.25 and shall include a provision that the permittee agrees:

125.30(2)(a) (a) To comply with s. 139.05 relating to filing a bond, filing returns, paying taxes and record keeping;

125.30(2)(b) (b) To permit inspections and examinations of the permittee's premises and records by the department and its duly authorized employees, as authorized under s. 139.08 (4); and

125.30(2)(c) (c) To pay the expenses reasonably attributable to such inspections and examinations made within the United States.

125.30(3) (3) Out-of-state shippers' permits may be issued only to a person who holds a valid certificate issued under s. 73.03 (50), who is qualified under s. 125.04 (5), who does not maintain an office or street address in this state, and who is the primary source of supply for the brand of fermented malt beverages. An out-of-state shipper's permit may not be issued to a person determined by the department to be primarily engaged in wholesale or retail sales in another state. Notwithstanding s. 125.04 (5) (a), natural persons obtaining out-of-state shippers' permits are not required to be residents of this state. Notwithstanding s. 125.04 (5) (a) 5., a person is not required to complete a responsible beverage server training course to be qualified for a permit under this section. Notwithstanding s. 125.04 (6), corporations or limited liability companies obtaining out-of-state shippers' permits are not required to appoint agents.

125.30(4) (4) An out-of-state brewer that manufactures 300,000 barrels or less of fermented malt beverages in a calendar year from all locations and that holds an out-of-state shipper's permit may sell and ship fermented malt beverages directly to retail licensees if the out-of-state brewer registers with the department, files whatever periodic reports with the department as the department may require, and complies with the requirements in ss. 125.33 and 125.34, as applicable, to the same extent as if the out-of-state brewer were a wholesaler holding a permit under s. 125.28.

125.30(5) (5) The department may revoke or suspend an out-of-state shipper's permit for such time as the department determines, if the permittee violates any provision of the application or ss. 139.01 to 139.25.

125.30 History History: 1981 c. 79; 1989 a. 253; 1993 a. 112, 259, 491; 1995 a. 27; 1997 a. 166; 2005 a. 103, 115; 2011 a. 32.

125.30 Annotation Treating All Grapes Equally: Interstate Alcohol Shipping After Granholm. Gary. Wis. Law. March 2010.



125.315 Evading provisions of law by giving away fermented malt beverages.

125.315  Evading provisions of law by giving away fermented malt beverages.

125.315(1) (1) No person may give away any fermented malt beverages or use any other means to evade any law of this state relating to the sale of fermented malt beverages.

125.315(2) (2) A person who violates sub. (1) may be fined not more than $10,000 or imprisoned for not more than 9 months or both.

125.315 History History: 1989 a. 253.



125.32 General restrictions and requirements.

125.32  General restrictions and requirements.

125.32(1)(1)  Managers' licenses; class "B" licenses.

125.32(1)(a)(a) If a municipal governing body elects to issue managers' licenses under s. 125.18, no person may manage premises operating under a Class "B" license or permit, unless the person is the licensee or permittee, an agent of a corporation or limited liability company appointed as required by s. 125.04 (6) or the holder of a manager's license. A manager's license issued in respect to a vessel under s. 125.27 (2) is valid outside the municipality that issues it. A person manages Class "B" premises if that person has responsibility or authority for:

125.32(1)(a)1. 1. Personnel management of all employees, whether or not the person is authorized to sign employment contracts;

125.32(1)(a)2. 2. The terms of contracts for the purchase or sale of goods or services, whether or not the person is authorized to sign the contracts; or

125.32(1)(a)3. 3. The daily operations of the Class "B" premises.

125.32(1)(b) (b) The municipal governing body may, by ordinance, define factors in addition to those listed in par. (a) which constitute management of Class "B" premises.

125.32(2) (2) Operators licenses Class "A" or Class "B" premises. Except as provided under sub. (3) (b) and s. 125.07 (3) (a) 10., no premises operated under a Class "A" or Class "B" license or permit may be open for business unless there is upon the premises the licensee or permittee, the agent named in the license or permit if the licensee or permittee is a corporation or limited liability company, or some person who has an operator's license and who is responsible for the acts of all persons serving any fermented malt beverages to customers. An operator's license issued in respect to a vessel under s. 125.27 (2) is valid outside the municipality that issues it. For the purpose of this subsection, any person holding a manager's license under s. 125.18 or any member of the licensee's or permittee's immediate family who has attained the age of 18 shall be considered the holder of an operator's license. No person, including a member of the licensee's or permittee's immediate family, other than the licensee, permittee or agent may serve fermented malt beverages in any place operated under a Class "A" or Class "B" license or permit unless he or she has an operator's license or is at least 18 years of age and is under the immediate supervision of the licensee, permittee, agent or a person holding an operator's license, who is on the premises at the time of the service.

125.32(2m) (2m) Use by another prohibited.

125.32(2m)(a)(a) No person may allow another to use his or her Class "A" or Class "B" license or permit to sell alcohol beverages.

125.32(2m)(b) (b) The license or permit of a person who violates par. (a) shall be revoked.

125.32(3) (3) Closing hours.

125.32(3)(a)(a) No premises for which a Class "B" license or permit is issued may remain open between the hours of 2 a.m. and 6 a.m., except as provided in this paragraph and par. (c). On Saturday and Sunday, the closing hours shall be between 2:30 a.m. and 6 a.m. except that, on the Sunday that daylight saving time begins as specified in s. 175.095 (2), the closing hours shall be between 3:30 a.m. and 6 a.m. On January 1 premises operating under a Class "B" license or permit are not required to close.

125.32(3)(am) (am) Between 12 midnight and 6 a.m. no person may sell fermented malt beverages on Class "B" licensed premises in an original unopened package, container or bottle or for consumption away from the premises.

125.32(3)(b) (b) Class "A" premises may remain open for the conduct of their regular business but may not sell fermented malt beverages between 12 midnight and 6 a.m. Subsection (2) does not apply to Class "A" premises between 12 midnight and 6 a.m. or at any other time during which the sale of fermented malt beverages is prohibited by a municipal ordinance adopted under par. (d).

125.32(3)(c) (c) Hotels and restaurants the principal business of which is the furnishing of food and lodging to patrons, bowling centers, movie theaters, indoor horseshoe-pitching facilities, curling clubs, golf courses and golf clubhouses may remain open for the conduct of their regular business but may not sell fermented malt beverages during the hours specified in par. (a).

125.32(3)(d) (d) A municipality may, by ordinance, impose more restrictive hours than those provided in par. (am) or (b), but may not impose different hours than those provided in par. (a) or (c).

125.32(3m) (3m) Limitations on other business; Class "B" premises. No Class "B" license or permit may be granted for any premises where any other business is conducted in connection with the premises, except that this restriction does not apply if the premises for which the Class "B" license or permit is issued is connected to premises where other business is conducted by a secondary doorway that serves as a safety exit and is not the primary entrance to the Class "B" premises. No other business may be conducted on premises operating under a Class "B" license or permit. These restrictions do not apply to any of the following:

125.32(3m)(a) (a) A hotel.

125.32(3m)(b) (b) A restaurant, whether or not it is a part of or located in any mercantile establishment.

125.32(3m)(c) (c) A combination grocery store and tavern.

125.32(3m)(d) (d) A combination sporting goods store and tavern in towns, villages and 4th class cities.

125.32(3m)(e) (e) A combination novelty store and tavern.

125.32(3m)(f) (f) A bowling center or recreation premises.

125.32(3m)(g) (g) A club, society or lodge that has been in existence for 6 months or more prior to the date of filing application for the Class "B" license or permit.

125.32(3m)(h) (h) A movie theater.

125.32(5) (5) Signs near taps and brands on tap; Class "B" premises. Every Class "B" licensee or permittee selling or offering for sale draught fermented malt beverages shall display a sign on or near each tap or faucet disclosing the brand of fermented malt beverage drawn from the tap or faucet and the name of the brewer or brewpub that manufactured it. No Class "B" licensee or permittee may substitute any other brand of fermented malt beverage in place of the brand designated on the sign with the intent to defraud or deceive the customer.

125.32(6) (6) Limitations on beverages on wholesale and retail premises.

125.32(6)(a)(a) Except as provided in s. 125.33 (2) (o) or (12) or 125.70, and subject to par. (c), no person may possess on the premises covered by a retail or wholesale fermented malt beverages license or permit any alcohol beverages not authorized by law for sale on the premises.

125.32(6)(b) (b) No fermented malt beverage licensee or permittee may keep any beverages of an alcoholic content prohibited by federal law on the premises covered by the license or permit.

125.32(6)(c) (c) Paragraph (a) does not prohibit a licensee under s. 125.26 from allowing, if the licensed premises are located in a public park within a 1st class city, a person who does not hold a license or permit under this chapter to possess and consume on the licensed premises fermented malt beverages that were not purchased from the licensee.

125.32(7) (7) Labels.

125.32(7)(a)(a) No fermented malt beverages may be sold, offered, or exposed for sale, kept in possession with intent to sell, or served on any premises for which a license or permit for the sale of fermented malt beverages has been issued unless each barrel, keg, cask, bottle, or other container bears a label or other identification with the name and address of the brewer or brewpub that manufactured it. The possession of any fermented malt beverages which are not so identified on any premises for which a license or permit for the sale of fermented malt beverages has been issued is prima facie evidence that the fermented malt beverages are possessed with intent to sell, offer for sale, display for sale, or give away.

125.32(7)(b) (b) No container containing fermented malt beverages may be sold, offered or exposed for sale, kept in possession with intent to sell or served on any premises for which a license or permit for the sale of fermented malt beverages has been issued unless there is a label or other identification on the container bearing a statement of its contents in fluid ounces in plain legible type.

125.32 History History: 1981 c. 79; 1983 a. 27, 74, 192, 452; 1985 a. 28, 33, 221, 317; 1987 a. 27, 121; 1989 a. 253; 1991 a. 28, 39, 315; 1993 a. 112; 1995 a. 320; 2007 a. 3, 9, 20; 2009 a. 128; 2011 a. 32, 97.



125.33 Restrictions on dealings between brewers, brewpubs, wholesalers, and retailers.

125.33  Restrictions on dealings between brewers, brewpubs, wholesalers, and retailers.

125.33(1) (1)  Furnishing things of value.

125.33(1)(a)(a) Except as provided in this section and s. 125.295, no brewer, brewpub, or wholesaler may furnish, give, lend, lease, or sell any furniture, fixtures, fittings, equipment, money, or other thing of value to any campus or Class "B" licensee or permittee, or to any person for the use, benefit, or relief of any campus or Class "B" licensee or permittee, or guarantee the repayment of any loan or the fulfillment of any financial obligation of any campus or Class "B" licensee or permittee. Such actions may not be taken by the brewer, brewpub, or wholesaler directly or indirectly, or through a subsidiary or affiliate corporation or limited liability company, or by any officer, director, stockholder, partner, or member thereof.

125.33(1)(b) (b) No brewer, brewpub, or wholesaler may enter into any agreement whereby any campus or Class "B" licensee or permittee is required to purchase the fermented malt beverages of any brewer or brewpub to the exclusion of those manufactured by other brewers or brewpubs. Such contracts may not be entered into by the brewer, brewpub, or wholesaler, directly or indirectly, or through a subsidiary or an affiliate corporation or limited liability company, or by any officer, director, stockholder, partner, or member thereof.

125.33(2) (2) Exceptions. Notwithstanding the prohibitions in sub. (1), a brewer, brewpub, or wholesaler may:

125.33(2)(a) (a) Give to any campus or Class "B" licensee or permittee, at any given time, for placement inside the premises, signs, clocks, or menu boards with an aggregate value of not more than $2,500. If a gift of any item would cause the $2,500 limit to be exceeded, the recipient shall pay the brewer, brewpub, or wholesaler the amount of the item's value in excess of $2,500. Each recipient shall keep an invoice or credit memo containing the name of the donor and the number and value of items received under this paragraph. The value of an item is its cost to the donor. Each recipient shall make the records kept under this paragraph available to the department for inspection upon request.

125.33(2)(b) (b) Give to any campus or Class "B" licensee or permittee any of the following:

125.33(2)(b)1. 1. Fermented malt beverage tap knobs.

125.33(2)(b)2. 2. Signs made from paper, cardboard, plastic, vinyl, or other like material for placement inside the premises, notwithstanding the aggregate value limitation of par. (a).

125.33(2)(c) (c) Sell at fair market value to a campus or Class "B" licensee or permittee miscellaneous advertising matter, the items specified under pars. (a) and (b), nonmechanical coolers and tavern supply items used in the consumption of food or alcohol beverages.

125.33(2)(d) (d) Sell to a campus or Class "B" licensee or permittee at fair market value equipment designed and intended to preserve and maintain the sanitary dispensing of fermented malt beverages or any services necessary to maintain this kind of equipment. A brewer, brewpub, or wholesaler shall charge the same price per unit of equipment to each campus or Class "B" licensee or permittee making the same or a similar purchase, and shall charge the same rate to each campus or Class "B" licensee or permittee purchasing maintenance services under this subdivision. Each brewer, brewpub, or wholesaler shall keep records of each transaction under this subdivision and shall make the records available to the department upon request.

125.33(2)(e) (e) Sell at fair market value or maintain for a fair consideration dispensing equipment such as direct draw boxes, novelty boxes, coil boxes, beer storage boxes or tapping equipment, none of which may include bar additions, to campuses or Class "B" licensees and permittees for cash or on credit for not more than 2 years. Credit sales of equipment shall be evidenced by a written contract stating the terms, conditions and monthly payments. Within 10 days after the execution of the contract, the seller shall record the contract with the register of deeds for the county in which the equipment is installed.

125.33(2)(f) (f) Sell consumable merchandise intended for resale, including the sale or loan of containers thereof, to campuses and Class "B" licensees and permittees in the regular course of business.

125.33(2)(g) (g) Purchase advertising and other services and rights for a fair consideration from any corporate Class "B" licensee or permittee who is a member of a regularly established athletic league and whose principal business is the ownership, maintenance and operation of a professional athletic team playing a regular schedule of games and whose principal source of income is derived from the sale of tickets to games played by such teams.

125.33(2)(h) (h) Contribute money or other things of value to or for the benefit of a nonprofit corporation, exempt under section 501 (c) (3) of the internal revenue code, as defined in s. 71.22 (4), which is conducting festivals of limited duration in a 1st class city if the festivals are sponsored and endorsed in whole or part by a municipal corporation.

125.33(2)(hm) (hm) Contribute money or other things of value to or for a nonprofit corporation which conducts an autumn ethnic festival of limited duration in a 2nd class city that had a population in 1986 of at least 49,000 but less than 50,000, if that festival is sponsored and endorsed in whole or part by that municipal corporation.

125.33(2)(i) (i) Lease or lend furniture, fixtures, fittings and equipment to any person in possession of a Class "B" premises where the furniture, fixtures, fittings and equipment were installed on the Class "B" premises prior to May 24, 1941. Any brewer or wholesaler who repossesses any furniture, fixtures, fittings or equipment leased, lent or sold to any Class "B" licensee or permittee may sell them to any Class "B" licensee or permittee, for cash on delivery only, and shall deliver a bill of sale to the purchaser. Any application for a Class "B" license or permit after May 24, 1941, shall contain an affidavit by the applicant, setting forth the ownership of the fixtures in or attached to the premises and if the fixtures are not owned by the applicant, the manner, terms and conditions under which the fixtures are held.

125.33(2)(j) (j) Contribute money or other items of value to, or purchase advertising from, an institution of higher education which is exempt under section 501 (c) (3) of the internal revenue code, as defined in s. 71.22 (4), if the contribution or purchase is for a purpose other than the use, benefit, or relief of premises or operations for the sale of fermented malt beverages and is not contingent either upon the use of the product of the brewer, brewpub, or wholesaler by the institution or upon an agreement by the institution wholly or partly to exclude from sale the products of a competing brewer, brewpub, or wholesaler.

125.33(2)(k) (k) Contribute money or other items of value, or purchase advertising from, a campus if the contribution or purchase is for a purpose other than the use, benefit, or relief of premises or operations for the sale of fermented malt beverages and is not contingent either upon the use of the product of the brewer, brewpub, or wholesaler by the campus or upon an agreement by the campus partly or wholly to exclude from sale the products of a competing brewer, brewpub, or wholesaler.

125.33(2)(L) (L)

125.33(2)(L)1.1. Purchase advertising for a fair consideration from a bona fide national or statewide trade association that derives its principal income from membership dues of Class "B" licensees.

125.33(2)(L)2. 2. Purchase advertising from a person who does not hold a license under this chapter and who conducts national or regional sweepstakes, contests, or promotions on the premises of Class "B" licensees or permittees that sell the brewer's, brewpub's, or wholesaler's products. The person may promote an event or activity in connection with a sweepstakes, contest, or promotion, including promoting the location of the event or activity, if the Class "B" licensee or permittee on whose premises the event or activity will occur does not receive money for hosting the event or activity and, except as provided in subd. 4., if the advertising for the event or activity identifies at least 4 unaffiliated Class "B" licensees or permittees.

125.33(2)(L)3. 3. Conduct national or regional sweepstakes, contests, or promotions on the premises of Class "B" licensees or permittees that sell the brewer's, brewpub's, or wholesaler's products. The brewer, brewpub, or wholesaler may promote an event or activity in connection with a sweepstakes, contest, or promotion, including promoting the location of the event or activity, if the Class "B" licensee or permittee on whose premises the event or activity will occur does not receive money for hosting the event or activity and, except as provided in subd. 4., if the advertising for the event or activity identifies at least 4 unaffiliated Class "B" licensees or permittees.

125.33(2)(L)4. 4. A brewer that manufactures less than 30,000 barrels of fermented malt beverages annually, or a brewpub, may purchase advertising under subd. 2., and may promote sweepstakes, contests, or promotions through advertising under subd. 3., if the advertising identifies at least one Class "B" licensee or permittee.

125.33(2)(m) (m) Purchase products from a Class "B" licensee or permittee.

125.33(2)(n) (n)

125.33(2)(n)1.1. Provide, in this state, reasonable business entertainment that is deductible under section 162 of the internal revenue code to a Class "B" licensee or permittee by doing any of the following:

125.33(2)(n)1.a. a. Providing tickets or free admissions to athletic events, concerts or similar activities.

125.33(2)(n)1.b. b. Providing food and beverages and paying for local ground transportation in connection with activities described in subd. 1. a. and business meetings.

125.33(2)(n)2. 2. Notwithstanding subd. 1., no brewer, brewpub, or wholesaler may provide business entertainment to a Class "B" licensee or permittee under subd. 1. in one day that has a value exceeding $500, and no brewer, brewpub, or wholesaler may provide business entertainment to a Class "B" licensee or permittee under subd. 1. on more than 8 days in any calendar year.

125.33(2)(o) (o) Furnish, free of charge, on Class "B" premises, taste samples of fermented malt beverages to any person who has attained the legal drinking age and who is attending a trade show, conference, convention or similar business meeting, that is held on those premises, of a bona fide national or statewide trade association that derives income from membership dues of Class "B" licensees. Taste samples may not be furnished under this paragraph at more than 2 such events of any one trade association per year. No fermented malt beverages brought on Class "B" premises under this paragraph may remain on those premises after the close of the trade show, conference, convention or business meeting.

125.33(2)(p) (p)

125.33(2)(p)1.1. Have present not more than 3 individuals representing the brewer or brewpub at a fermented malt beverages tasting event that lasts 2 days or less and at which taste samples of fermented malt beverages brewed or sold by at least 5 different brewers or brewpubs are offered for consumption by persons who either pay for the taste samples or pay a charge for admission to the event. Any individual representing a brewer or brewpub shall confine his or her activities on the premises to ensuring the integrity of, providing information about, and dispensing the brewer's or brewpub's fermented malt beverages.

125.33(2)(p)2. 2. No Class "B" licensee or permittee may allow more than one event described in subd. 1. on the premises within one year.

125.33(2m) (2m) Exception for golf course. Notwithstanding the prohibitions in sub. (1), a wholesaler may have an interest in a corporation that owns and operates a golf course and leases premises on the golf course to the holder of a Class "B" license or permit for the premises, if the wholesaler's license and the Class "B" license or permit were originally issued to the corporation and to the Class "B" licensee or permittee before June 1, 1981. The wholesaler's license and the Class "B" license or permit shall be renewed annually upon application, unless revoked under s. 125.12. An application for a wholesaler's license to which this subsection applies shall have attached to it an affidavit stating the applicant's interest in the Class "B" premises.

125.33(2s) (2s) Exception for retail trade association contributions. Notwithstanding the prohibitions in sub. (1), a brewer, brewpub, or wholesaler may contribute money or other things of value to a bona fide national, statewide, or local trade association that derives its principal income from membership dues of Class "B" licensees.

125.33(3) (3) Exemption for certain real estate. The restrictions contained in sub. (1) do not apply to real estate owned in whole or part on May 24, 1941, by any brewer or wholesaler, directly or indirectly, or through or by a subsidiary or affiliate corporation, or by any officer, director, stockholder, partner or trustee for any of the foregoing, or upon which any of the foregoing held a valid lien on May 24, 1941, or to any real estate owned in whole or part by any of the foregoing upon which there is or may be a hotel of 100 or more rooms.

125.33(4) (4) Commercial credit. Nothing in sub. (1) affects the extension of usual and customary commercial credits for products of the fermented malt beverages industry actually sold and delivered.

125.33(5) (5) Violations. Any licensee or permittee who is a party to any violation of sub. (1) or who receives the benefits thereof shall be guilty of the violation.

125.33(6) (6) Volume discounts to retailers. Wholesalers of fermented malt beverages, and brewpubs with respect to sales of fermented malt beverages authorized under s. 125.295 (1) (g), shall charge the same price to all campuses and retail licensees and permittees making purchases in similar quantities. Any discount offered on fermented malt beverages shall be delivered to the retailer in a single transaction and single delivery, and on a single invoice.

125.33(7) (7) Retail purchase credit restrictions.

125.33(7)(a)(a) Restrictions on sales.

125.33(7)(a)1.1. No fermented malt beverages retail licensee or permittee may:

125.33(7)(a)1.a. a. Receive, purchase, or acquire fermented malt beverages from any wholesale permittee or from any brewpub acting under authority of s. 125.295 (1) (g), except for cash or credit for a period of not more than 15 days.

125.33(7)(a)1.b. b. Receive, purchase, or acquire fermented malt beverages from any wholesale permittee, or from any brewpub acting under authority of s. 125.295 (1) (g), if at the time of the receipt, purchase, or acquisition he or she is indebted to any wholesale permittee or brewpub for fermented malt beverages received, purchased, acquired, or delivered more than 15 days earlier.

125.33(7)(a)2. 2. No campus or fermented malt beverage retail licensee or permittee may receive any fermented malt beverages on consignment or on any basis other than a bona fide sale.

125.33(7)(b) (b) Restrictions on issuance of licenses and permits. No Class "A" or Class "B" license or permit may be issued to a person having an indebtedness for fermented malt beverages outstanding for more than 15 days. In each application for a Class "A" or Class "B" license or permit, the applicant shall state whether he or she has indebtedness for fermented malt beverages to any licensee, permittee, or brewpub which has been outstanding for more than 15 days.

125.33(7)(c) (c) Brewpubs. For purposes of this subsection, a brewpub, when acting under authority of a retail license with respect to fermented malt beverages not manufactured by the brewpub, is deemed a fermented malt beverages retailer. This paragraph does not affect any provision of this subsection with respect to a brewpub acting under authority of s. 125.295 (1) (g).

125.33(7)(d) (d) Penalties. A retail licensee or permittee who violates this subsection is subject to the penalties under s. 125.11 except that he or she may not be imprisoned. No brewer, brewpub, or wholesaler may be subjected to any penalty as the result of the sale of fermented malt beverages to a campus or retail licensee or permittee when purchased by the campus or retail licensee or permittee in violation of this subsection.

125.33(7m) (7m) Conditional purchases. No Class "A" or Class "B" licensee may condition the purchase of fermented malt beverages from a brewer, brewpub, or wholesaler upon the furnishing by the brewer, brewpub, or wholesaler of any thing of value, other than the products purchased, to the licensee or to any person for the use, benefit, or relief of the licensee.

125.33(8) (8) Exclusive sales by wholesaler. A wholesaler may not sell or offer to sell a brand of fermented malt beverages exclusively to one Class "A" licensee or to a group of Class "A" licensees affiliated through common ownership, management or control, unless the brand of fermented malt beverages is produced by a brewer that produces less than 300,000 barrels of fermented malt beverages in a calendar year or by a brewpub.

125.33(9) (9) Campuses and retailers to purchase from wholesalers. Except as provided in ss. 125.29 (3m) (b) and (c), 125.295 (1) (g), and 125.30 (4), no campus or retail licensee or permittee may purchase or possess fermented malt beverages purchased from any person other than a wholesaler holding a permit under this chapter for the sale of fermented malt beverages. Any person who violates this subsection may be fined not more than $10,000 or imprisoned for not more than 9 months or both.

125.33(10) (10) Compensation for termination of wholesaler distribution rights.

125.33(10)(a)(a) In this subsection:

125.33(10)(a)1. 1. "Brand" means any word, name, group of letters, symbols, or combination thereof, including the name of the brewer or brewpub if the brewer's or brewpub's name is also a significant part of the product name, adopted and used by a brewer or brewpub to identify a specific fermented malt beverage product and to distinguish that product from other fermented malt beverages produced by that brewer or brewpub or other brewers or brewpubs.

125.33(10)(a)2. 2. "Discontinued brand" means, with respect to a terminated wholesaler, any brand of fermented malt beverages for which a brewer, brewpub, brewer's agent, brewpub's agent, or holder of an out-of-state shipper's permit has terminated, cancelled, or failed to renew an agreement, whether oral or written, with the wholesaler to supply that brand.

125.33(10)(a)3. 3. "Successor wholesaler" means any wholesaler who enters into an agreement, whether oral or written, to obtain a supply of a brand of fermented malt beverages that is a discontinued brand, or otherwise acquires the right to act as a wholesaler for a discontinued brand, from a brewer, brewpub, brewer's agent, brewpub's agent, or holder of an out-of-state shipper's permit for purposes of selling the discontinued brand in a specifically defined territory, if the discontinued brand was sold by a terminated wholesaler in any portion of this same territory at a time immediately before the brand of fermented malt beverages became a discontinued brand.

125.33(10)(a)4. 4. "Terminated wholesaler" means a wholesaler with whom a brewer, brewpub, brewer's agent, brewpub's agent, or holder of an out-of-state shipper's permit has terminated, cancelled, or failed to renew an agreement, whether oral or written, to supply a brand of fermented malt beverages to that wholesaler.

125.33(10)(b) (b) Except as provided in par. (c) and subject to pars. (d) and (e), a successor wholesaler shall compensate a terminated wholesaler for the fair market value of the terminated wholesaler's distribution rights to any discontinued brand of fermented malt beverages assumed by the successor wholesaler for the same territory, less any amount paid to the terminated wholesaler by the brewer, brewpub, brewer's agent, brewpub's agent, or holder of an out-of-state shipper's permit for the discontinued brand. If the terminated wholesaler's distribution rights to any discontinued brand of fermented malt beverages are divided among 2 or more successor wholesalers, each successor wholesaler shall compensate the terminated wholesaler for the fair market value of the distribution rights to any discontinued brand of fermented malt beverages assumed by that successor wholesaler for the applicable part of the same territory, less any amount paid to the terminated wholesaler by the brewer, brewpub, brewer's agent, brewpub's agent, or holder of an out-of-state shipper's permit for the discontinued brand. A terminated wholesaler may not receive under this paragraph total compensation from the successor wholesaler and brewer, brewpub, brewer's agent, brewpub's agent, or holder of an out-of-state shipper's permit that exceeds the fair market value of the terminated wholesaler's distribution rights specified under this paragraph.

125.33(10)(c) (c) A successor wholesaler is not required to compensate a terminated wholesaler under par. (b) if the terminated wholesaler's agreement was terminated, cancelled, or not renewed for any of the following reasons:

125.33(10)(c)1. 1. The wholesaler or a principal of the wholesaler engaged in material fraudulent conduct or made substantial misrepresentations in its dealings with the brewer, brewpub, brewer's agent, brewpub's agent, or holder of an out-of-state shipper's permit or with others regarding any brand of the brewer, brewpub, brewer's agent, brewpub's agent, or holder of an out-of-state shipper's permit.

125.33(10)(c)2. 2. The wholesaler or a principal of the wholesaler was convicted of, or pleaded no contest to, a felony crime.

125.33(10)(c)3. 3. The wholesaler or a principal of the wholesaler knowingly distributed any brand of the brewer, brewpub, brewer's agent, brewpub's agent, or holder of an out-of-state shipper's permit outside the territory authorized by the brewer, brewpub, brewer's agent, brewpub's agent, or holder of an out-of-state shipper's permit for distribution of the brand.

125.33(10)(c)4. 4. The wholesaler or a principal of the wholesaler became insolvent or instituted bankruptcy proceedings, dissolved or liquidated the wholesaler's business, or assigned or attempted to assign the assets of the wholesaler's business for the benefit of creditors.

125.33(10)(d) (d) If a terminated wholesaler and a successor wholesaler agree to the fair market value of the terminated wholesaler's distribution rights to any discontinued brand of fermented malt beverages assumed by the successor wholesaler for the same territory, the successor wholesaler shall pay the agreed upon sum to the terminated wholesaler within 30 days of the date on which the parties reach the agreement. If the parties cannot agree on the compensation due to the terminated wholesaler, upon written demand of either party, the parties shall submit their dispute for binding arbitration, subject to ch. 788, under the commercial arbitration rules of the American Arbitration Association if possible or, if not possible, by a nationally recognized arbitration association. The arbitration shall be conducted on an expedited basis to the extent an expedited proceeding is available. The arbitration shall commence within 90 days after the successor wholesaler obtains rights to receive a supply of a brand of fermented malt beverages, that is a discontinued brand of fermented malt beverages, of the terminated wholesaler, unless this time period is extended by mutual agreement of the parties or by the arbitrator. If the arbitrator awards compensation to the terminated wholesaler under this paragraph, the successor wholesaler shall pay the awarded compensation to the terminated wholesaler within 30 days of the date of the arbitrator's decision. The terminated wholesaler and the successor wholesaler shall each pay an equal share of the costs of arbitration.

125.33(10)(e) (e) This subsection does not apply if the terminated wholesaler is a dealer, as defined in s. 135.02 (2), whose business relationship as to any discontinued brand constitutes a dealership, as defined in s. 135.02 (3) (a), as determined by a court of competent jurisdiction. Any arbitration proceeding under par. (d) shall be stayed pending this determination.

125.33(11) (11) Source of fermented malt beverages.

125.33(11)(a)(a) Subject to s. 125.34 (3), no wholesaler authorized to make retail sales under s. 125.28 (1) (e) may sell a brand of fermented malt beverages to a retail licensee unless the wholesaler has an agreement for general wholesale distribution of that brand of fermented malt beverages with the brewer, brewpub, brewer's agent, brewpub's agent, or holder of an out-of-state shipper's permit supplying that brand.

125.33(11)(b) (b) If a wholesaler violates par. (a), any other wholesaler aggrieved by such violation or the brewer or brewpub may bring an action against such wholesaler in any court of competent jurisdiction for damages sustained by the aggrieved wholesaler or the brewer or brewpub as a consequence of the violation, together with the actual costs of the action. Notwithstanding s. 814.04 (1), a wholesaler or the brewer or brewpub who prevails in an action under this paragraph may recover reasonable actual attorney fees incurred in the action.

125.33(12) (12) Providing taste samples on Class "A" premises. Notwithstanding s. 125.34 (6), with the consent of the Class "A" licensee, a brewer may provide, free of charge, on Class "A" premises, taste samples of fermented malt beverages to any person who has attained the legal drinking age for consumption on the premises during hours in which the Class "A" licensee is authorized under s. 125.25 (1) to provide taste samples or, if more restrictive, only during hours established by ordinance by a municipality under s. 125.32 (3) (d). The provision of taste samples under this subsection shall be subject to the same limitations that apply to taste samples provided by a Class "A" licensee under s. 125.25 (1). No brewer may provide as taste samples under this subsection any fermented malt beverages that the brewer did not purchase from the Class "A" licensee on whose premises the taste samples are provided. A brewer may provide taste samples under this subsection through an individual representing the brewer who is hired by the brewer and who is not employed by or an agent of a wholesaler. All provisions of this subsection that apply to a brewer apply equally to any individual representing a brewer.

125.33(13) (13) Wholesalers' source of supply. No wholesaler may purchase fermented malt beverages for resale unless the wholesaler purchases them either from the primary source of supply for the brand of fermented malt beverages sought to be sold or from a wholesaler within this state that holds a permit issued under s. 125.28. No wholesaler may sell fermented malt beverages purchased by the wholesaler to any other licensee or permittee under this chapter if the fermented malt beverages have not been purchased by the wholesaler from the primary source of supply or from a wholesaler within the state holding a permit issued under s. 125.28.

125.33 History History: 1981 c. 79, 202; 1983 a. 26, 67, 68, 182, 192, 538; 1985 a. 15, 135; 1987 a. 308; 1989 a. 31, 253; 1991 a. 39; 1993 a. 112, 301; 1995 a. 320; 1997 a. 132, 166; 2001 a. 16, 38, 105; 2003 a. 303; 2005 a. 103; 2007 a. 9, 20; 2011 a. 32.

125.33 Annotation The selective discount ban under s. 66.054 (8a) (i) [now 125.33 (6)] is constitutional. State v. Kay Distributing Co., Inc. 110 Wis. 2d 29, 327 N.W.2d 188 (Ct. App. 1982).

125.33 Annotation Sub. (1) (a) prohibits a person from having an interest in real estate leased to a Class "B" licensee while also being a director, officer, or shareholder of a brewery. 77 Atty. Gen. 76.



125.34 Distribution restrictions on wholesalers, brewers, brewpubs, and out-of-state shippers.

125.34  Distribution restrictions on wholesalers, brewers, brewpubs, and out-of-state shippers.

125.34(1) (1) In this section:

125.34(1)(a) (a) "Brand" means any word, name, group of letters, symbol, or combination thereof, including the name of the brewer, brewpub, or out-of-state shipper if the brewer's, brewpub's, or out-of-state shipper's name is also a significant part of the product name, adopted and used by a brewer, brewpub, or out-of-state shipper to identify a specific fermented malt beverage product and to distinguish that product from other fermented malt beverages produced by that brewer, brewpub, or out-of-state shipper or other brewers, brewpubs, or out-of-state shippers.

125.34(1)(b) (b) "Brewer" means a permittee under s. 125.29.

125.34(1)(c) (c) "Designated sales territory" means the geographical area identified in a written agreement between a wholesaler and a brewer, brewpub, or out-of-state shipper under which the wholesaler is authorized to distribute one or more brands of fermented malt beverages supplied by the brewer, brewpub, or out-of-state shipper.

125.34(1)(d) (d) "Out-of-state shipper" means a permittee under s. 125.30.

125.34(1)(e) (e) "Retailer" means any person holding a Class "A" license or a Class "B" license or permit.

125.34(1)(f) (f) "Retail premises" means the premises described in a Class "A" license or a Class "B" license or permit.

125.34(1)(g) (g) "Wholesaler" means a permittee under s. 125.28.

125.34(2) (2) Except as provided in ss. 125.29 (3m) (b) and (c), 125.295 (1) (e) and (g), and 125.30 (4), no fermented malt beverages may be sold, transported, or delivered to a retailer unless, prior to such sale, transport, or delivery, the fermented malt beverages are first unloaded at, physically at rest at, and only then distributed from a wholesaler's warehouse premises covered by both a wholesaler's permit issued under s. 125.28 and an alcohol beverage warehouse permit issued under s. 125.19, which premises shall be in this state. This paragraph [This subsection] does not apply to a wholesaler issued a wholesaler's permit under s. 125.28 (1) (b) with respect to fermented malt beverages transported and delivered from a warehouse in an adjoining state unless the wholesaler's warehouse in the adjoining state is located on premises in the adjoining state used for the manufacture of fermented malt beverages.

125.34(3) (3)

125.34(3)(a)(a)

125.34(3)(a)1.1. A wholesaler may not sell, transport, or deliver any brand of fermented malt beverages unless the wholesaler has entered into a written agreement with the brewer, brewpub, or out-of-state shipper supplying the brand that grants to the wholesaler distribution rights for the brand and identifies the designated sales territory for which such distribution rights are granted, including the precise geographical area comprising the designated sales territory.

125.34(3)(a)2. 2. A brewer, brewpub, or out-of-state shipper may not, in any agreement under this paragraph, grant to more than one wholesaler distribution rights for the same brand in the same designated sales territory or in any part of the same designated sales territory.

125.34(3)(b) (b) Within a wholesaler's designated sales territory for any brand of fermented malt beverages, the wholesaler may not refuse to sell the brand of fermented malt beverages, or refuse to offer reasonable service related to the sale of the brand of fermented malt beverages, to any retailer.

125.34(4) (4) No wholesaler may sell, transport, or deliver, or cause to be sold, transported, or delivered, any brand of fermented malt beverages to any of the following:

125.34(4)(a) (a) Any retailer located outside the wholesaler's designated sales territory for the brand. This paragraph does not apply if another wholesaler that has been granted distribution rights for the brand in the designated sales territory where the sale, transportation, or delivery occurs is unable to service this designated sales territory and the brewer, brewpub, or out-of-state shipper granting distribution rights has, notwithstanding sub. (3) (a), given consent for the sale, transportation, or delivery, which consent shall be limited to the time period that another wholesaler is unable to service this designated sales territory.

125.34(4)(b) (b) Any person, other than another wholesaler, that the wholesaler knows or should know will transport the product for resale in a designated sales territory for which another wholesaler has been granted distribution rights for the brand.

125.34(5) (5) Except as provided in ss. 125.29 (3m) (b) and (c), 125.295 (1) (e) and (g), and 125.30 (4), deliveries of fermented malt beverages to retailers may be made only by wholesalers and shall be made to retailers only at their retail premises. No retailer may transport fermented malt beverages from one retail premises to another retail premises for purposes of selling the fermented malt beverages at the other retail premises unless both retail premises are operated by a brewpub holding the retail licenses.

125.34(6) (6) Except as provided in ss. 125.29 (3), (3m) (b) and (c) and 125.30 (4), a brewer or out-of-state shipper may sell, transport, and deliver fermented malt beverages only to a wholesaler.

125.34 History History: 2005 a. 103, 115; 2007 a. 20; 2011 a. 32.



125.51 Retail licenses and permits.

125.51  Retail licenses and permits.

125.51(1) (1)  Municipal authority to issue.

125.51(1)(a)(a) Every municipal governing body may grant and issue "Class A" and "Class B" licenses for retail sales of intoxicating liquor, and "Class C" licenses for retail sales of wine, from premises within the municipality to persons entitled to a license under this chapter as the issuing municipal governing body deems proper and may authorize an official or body of the municipality to issue temporary "Class B" licenses under sub. (10). No "Class B" license may be issued to a winery under sub. (3) (am) unless the winery has been issued a permit under s. 125.53 and the winery is capable of producing at least 5,000 gallons of wine per year in no more than 2 locations.

125.51(1)(b) (b) No member of the municipal governing body may hold a permit under s. 125.54 or, with respect to the issuance or denial of licenses under this section, do any act in violation of s. 19.59 (1).

125.51(1)(c) (c)

125.51(1)(c)1.1. Except as provided in subd. 2., the municipal governing body, or the duly authorized committee of a city council, shall meet not later than May 15 annually, and be in session from day to day thereafter so long as may be necessary, for the purpose of acting upon license applications filed with it on or before April 15. The governing body or committee shall grant, issue or deny each application not later than June 15 for the ensuing license year. Licenses may be granted for issuance at a later date when the applicant has complied with all requirements for the issuance of the license. The governing body or committee may accept and act upon any application filed at any other time. The governing body or committee may not deny an application for renewal of an existing license unless a statement of the reason for the denial is included in its clerk's minutes.

125.51(1)(c)2. 2. The governing body of a 1st class city shall establish and publish notice of the dates on which it, or its duly authorized committee, will meet and act on license applications.

125.51(2) (2) Retail "Class A" license.

125.51(2)(a)(a) A "Class A" license authorizes the retail sale of intoxicating liquor for consumption off the premises where sold and in original packages and containers.

125.51(2)(b) (b) Except as provided under s. 125.69, "Class A" licenses may be issued to any person qualified under s. 125.04 (5), except a person acting as an agent for or in the employ of another.

125.51(2)(c) (c) "Class A" licenses shall particularly describe the premises for which issued and are not transferable, except as provided in s. 125.04 (12).

125.51(2)(d) (d) The annual fee for a "Class A" license shall be determined by the municipal governing body and shall be the same for all "Class A" licenses, except that the minimum fee is $50 and the maximum fee is $500.

125.51(3) (3) Retail "Class B" license.

125.51(3)(a)(a) A "Class B" license authorizes the retail sale of intoxicating liquor for consumption on the premises where sold by the glass and not in the original package or container. In addition, wine may be sold in the original package or container in any quantity to be consumed off the premises where sold. This paragraph does not apply in municipalities in which the governing body elects to come under par. (b) or to a winery that has been issued a "Class B" license. Paragraph (am) applies to all wineries that have been issued a "Class B" license.

125.51(3)(am) (am) A "Class B" license issued to a winery authorizes the sale of wine to be consumed by the glass or in opened containers only on the premises where sold and also authorizes the sale of wine in the original package or container to be consumed off the premises where sold, but does not authorize the sale of fermented malt beverages or any intoxicating liquor other than wine.

125.51(3)(b) (b) In all municipalities electing by ordinance to come under this paragraph, a retail "Class B" license authorizes the sale of intoxicating liquor to be consumed by the glass only on the premises where sold and also authorizes the sale of intoxicating liquor in the original package or container, in multiples not to exceed 4 liters at any one time, and to be consumed off the premises where sold. Wine, however, may be sold for consumption off the premises in the original package or otherwise in any quantity. This paragraph does not apply to a winery that has been issued a "Class B" license. Paragraph (am) applies to all wineries that have been issued a "Class B" license.

125.51(3)(bm) (bm) Notwithstanding pars. (a) and (b) and s. 125.04 (3) (a) 3. and (9), a "Class B" license authorizes a person operating a hotel to furnish a registered guest who has attained the legal drinking age with a selection of intoxicating liquor in the guest's room which is not part of the "Class B" premises. Intoxicating liquor furnished under this paragraph shall be furnished in original packages or containers and stored in a cabinet, refrigerator or other secure storage place. The cabinet, refrigerator or other secure storage place must be capable of being locked. The cabinet, refrigerator or other secure storage place shall be locked, or the intoxicating liquor shall be removed from the room, when the room is not occupied and when intoxicating liquor is not being furnished under this paragraph. A key for the lock shall be supplied to a guest who has attained the legal drinking age upon request at registration. The hotel shall prominently display a price list of the intoxicating liquor in the hotel room. Intoxicating liquor may be furnished at the time the guest occupies the room, but for purposes of this chapter, the sale of intoxicating liquor furnished under this paragraph is considered to occur at the time and place that the guest pays for the intoxicating liquor. Notwithstanding s. 125.68 (4) (c), the guest may pay for the intoxicating liquor at any time if he or she pays in conjunction with checking out of the hotel. An individual who stocks or accepts payment for alcohol beverages under this paragraph shall be the licensee, the agent named in the license if the licensee is a corporation or limited liability company or the holder of a manager's or operator's license or be supervised by one of those individuals.

125.51(3)(bs) (bs)

125.51(3)(bs)1.1. In this paragraph:

125.51(3)(bs)1.a. a. "Coliseum" means a multipurpose facility designed principally for sports events, with a capacity of 18,000 or more persons.

125.51(3)(bs)1.b. b. "Concessionaire" means a person designated by the owner or operator of a coliseum to operate premises in the coliseum and to provide intoxicating liquor to holders of coliseum suites.

125.51(3)(bs)2. 2. Notwithstanding pars. (a) and (b) and s. 125.04 (3) (a) 3. and (9), a "Class B" license authorizes a person operating a coliseum to furnish the holder of a coliseum suite who has attained the legal drinking age with a selection of intoxicating liquor in the coliseum suite that is not part of the "Class B" premises. Intoxicating liquor furnished under this subdivision shall be furnished in original packages or containers and stored in a cabinet, refrigerator or other secure storage place. The cabinet, refrigerator or other secure storage place or the coliseum suite must be capable of being locked. The cabinet, refrigerator or other secure storage place or the coliseum suite shall be locked, or the intoxicating liquor shall be removed from the coliseum suite, when the coliseum suite is not occupied and when intoxicating liquor is not being furnished under this subdivision. Intoxicating liquor may be furnished at the time the holder of the coliseum suite occupies the coliseum suite, but for purposes of this chapter, the sale of intoxicating liquor furnished under this subdivision is considered to occur at the time and place that the holder pays for the intoxicating liquor. Notwithstanding s. 125.68 (4) (c), the holder of a coliseum suite may pay for the intoxicating liquor at any time if he or she pays in accordance with an agreement with the person operating the coliseum or with the concessionaire. An individual who stocks or accepts payment for alcohol beverages under this subdivision shall be the licensee, the agent named in the license if the licensee is a corporation or limited liability company or the holder of a manager's or operator's license or be supervised by one of those individuals.

125.51(3)(bu) (bu) Notwithstanding ss. 125.04 (3) (a) 3. and (9) and 125.09 (1), in addition to the authorization specified in sub. (1) (a) and in sub. (3) (a) or (b), a "Class B" license issued under sub. (1) to a caterer also authorizes the caterer to provide intoxicating liquor, including its retail sale, at the National Railroad Museum in Green Bay during special events held at this museum. Notwithstanding subs. (1) (a) and (3) (a) and (b), a caterer may provide intoxicating liquor under this paragraph at any location at the National Railroad Museum even though the National Railroad Museum is not part of the caterer's licensed premises, as described under par. (d) in the caterer's "Class B" license, and even if the National Railroad Museum is not located within the municipality that issued the caterer's "Class B" license. A caterer that provides intoxicating liquor under this paragraph is subject to s. 125.68 (2) as if the intoxicating liquor were provided on the caterer's "Class B" licensed premises. This paragraph does not authorize the National Railroad Museum to sell intoxicating liquor at retail or to procure or stock intoxicating liquor for purposes of retail sale. This paragraph does not apply if, at any time, the National Railroad Museum holds a "Class B" license.

125.51(3)(bw) (bw) Notwithstanding ss. 125.04 (3) (a) 3. and (9) and 125.09 (1), in addition to the authorization specified in par. (a) or (b) and in sub. (1) (a), a "Class B" license issued under sub. (1) to a caterer also authorizes the caterer to provide intoxicating liquor, including its retail sale, at the Heritage Hill state park during special events held at this park. Notwithstanding pars. (a) and (b) and sub. (1) (a), a caterer may provide intoxicating liquor under this paragraph at any location at the Heritage Hill state park even though the Heritage Hill state park is not part of the caterer's licensed premises, as described under par. (d) in the caterer's "Class B" license, and even if the Heritage Hill state park is not located within the municipality that issued the caterer's "Class B" license. A caterer that provides intoxicating liquor under this paragraph is subject to s. 125.68 (2) as if the intoxicating liquor were provided on the caterer's "Class B" licensed premises. This paragraph does not authorize the Heritage Hill state park to sell intoxicating liquor at retail or to procure or stock intoxicating liquor for purposes of retail sale. This paragraph does not apply if, at any time, the Heritage Hill state park holds a "Class B" license.

125.51(3)(c) (c) Except as provided under s. 125.69, a "Class B" license may be issued to any person qualified under s. 125.04 (5), except a person acting as an agent for or in the employ of another.

125.51(3)(d) (d) "Class B" licenses shall particularly describe the premises for which issued and are not transferable, except as provided in s. 125.04 (12).

125.51(3)(dm) (dm) A municipality may issue a "Class B" license authorizing retail sales of intoxicating liquor on a railroad car while the railroad car is standing in a specified location in the municipality.

125.51(3)(e) (e)

125.51(3)(e)1.1. Except as provided in subds. 2. and 3., the annual fee for a "Class B" license shall be established by the municipal governing body and shall be the same for all "Class B" licenses, except that the minimum fee shall be $50 and the maximum fee shall be $500. The minimum fee does not apply to licenses issued to bona fide clubs and lodges situated and incorporated in the state for at least 6 years.

125.51(3)(e)2. 2. Each municipal governing body shall establish the fee, in an amount not less than $10,000, for an initial issuance of a reserve "Class B" license, as defined in sub. (4) (a) 4., and, if the municipality contains a capital improvement area enumerated under sub. (4) (x) 2. a., for an initial issuance of a "Class B" license under sub. (4) (x) 3. and 4., except that the fee for an initial issuance of a reserve "Class B" license to a bona fide club or lodge situated and incorporated in the state for at least 6 years is the fee established under subd. 1. for such a club or lodge. The fee under this subdivision is in addition to any other fee required under this chapter. The annual fee for renewal of a reserve "Class B" license, as defined in sub. (4) (a) 1., and a "Class B" license issued under sub. (4) (x) 3. or 4. is the fee established under subd. 1.

125.51(3)(e)3. 3. Each municipal governing body shall establish the annual fee for a "Class B" license issued under sub. (4) (v), except that neither the fee for an initial issuance of, nor the annual fee for, a "Class B" license issued under sub. (4) (v) 4. may exceed any fee established under subd. 1. The initial fee may be different from the annual fee to renew the license.

125.51(3)(f) (f) A "Class B" license may be issued only to a holder of a retail Class "B" license to sell fermented malt beverages unless the "Class B" license is the kind of "Class B" license specified under par. (am).

125.51(3m) (3m) Retail "Class C" license.

125.51(3m)(a)(a) In this subsection "barroom" means a room that is primarily used for the sale or consumption of alcohol beverages.

125.51(3m)(b) (b) A "Class C" license authorizes the retail sale of wine by the glass or in an opened original container for consumption on the premises where sold.

125.51(3m)(c) (c) A "Class C" license may be issued to a person qualified under s. 125.04 (5) for a restaurant in which the sale of alcohol beverages accounts for less than 50% of gross receipts and which does not have a barroom or for a restaurant in which the sale of alcohol beverages accounts for less than 50% of gross receipts and which has a barroom in which wine is the only intoxicating liquor sold. A "Class C" license may not be issued to a foreign corporation, a foreign limited liability company or a person acting as agent for or in the employ of another.

125.51(3m)(d) (d) A "Class C" license shall particularly describe the premises for which it is issued.

125.51(3m)(e) (e) The annual fee for a "Class C" license shall be determined by the municipal governing body issuing the license. The fee shall not exceed $100 and shall be the same for all "Class C" licenses.

125.51(3r) (3r) Sales of wine by the bottle in restaurants.

125.51(3r)(a)(a) Notwithstanding subs. (3) (a) and (b) and (3m) (b), a "Class B" license or "Class C" license authorizes the retail sale of wine in an opened original bottle, in a quantity not to exceed one bottle, for consumption both on and off the premises where sold if all of the following apply:

125.51(3r)(a)1. 1. The licensed premises is a restaurant also operated under a "Class B" or "Class C" license and the purchaser of the wine orders food to be consumed on the licensed premises.

125.51(3r)(a)2. 2. The licensee provides a dated receipt that identifies the purchase of the food and the bottle of wine.

125.51(3r)(a)3. 3. Prior to the opened, partially consumed bottle of wine being taken off the licensed premises, the licensee securely reinserts the cork into the bottle to the point where the top of the cork is even with the top of the bottle and the cork is reinserted at a time other than during the time period specified in s. 125.68 (4) (c) 3.

125.51(3r)(b) (b) This subsection does not apply to a "Class B" license issued to a winery under s. 125.51 (3) (am). Nothing in this subsection restricts a licensee's authorization for retail sales of wine under subs. (3) (a) and (b) and (3m) (b).

125.51(4) (4) Quotas on "Class B" licenses.

125.51(4)(a)(a) In this subsection:

125.51(4)(a)1. 1. "License" means a retail "Class B" license issued under sub. (3) but does not include a "Class B" license issued to wineries under sub. (3) (am).

125.51(4)(a)2. 2. "Population" means the number of inhabitants in the previous year determined by the department of administration under s. 16.96 (2) for purposes of revenue sharing distribution.

125.51(4)(a)3. 3. "Quota" means the number of licenses which a municipality may grant or issue.

125.51(4)(a)4. 4. "Reserve "Class B" license" means a license that is not granted or issued by a municipality on December 1, 1997, and that is counted under par. (br).

125.51(4)(am) (am) No municipality may issue a license that would cause the municipality to exceed its quota.

125.51(4)(b) (b) Except as provided in pars. (c) and (d), the quota of each municipality is the sum of the following:

125.51(4)(b)1g. 1g. The number of licenses granted or issued in good faith by the municipality and in force on December 1, 1997.

125.51(4)(b)1m. 1m. The number of the municipality's reserve "Class B" licenses determined under par. (bm) 3.

125.51(4)(bm) (bm) The clerk of each municipality shall record the municipality's population, as defined in par. (a) 2., and the number of licenses:

125.51(4)(bm)1. 1. Authorized to be issued by the municipality on December 1, 1997, under s. 125.51 (4), 1995 stats.;

125.51(4)(bm)2. 2. Described in par. (b) 1g.; and

125.51(4)(bm)3. 3. That are reserve "Class B" licenses.

125.51(4)(br) (br)

125.51(4)(br)1.1. Except as provided in subd. 2., the number of reserve "Class B" licenses authorized to be issued by a municipality shall be determined as follows:

125.51(4)(br)1.a. a. Subtract 3 from the number recorded under par. (bm) 1.

125.51(4)(br)1.b. b. Subtract the number recorded under par. (bm) 2. from the result under subd. 1. a.

125.51(4)(br)1.c. c. Divide the result under subd. 1. b. by 2, except that if the result is not a whole number round the quotient down to the nearest whole number.

125.51(4)(br)1.d. d. Add 3 to the result under subd. 1. c.

125.51(4)(br)1.e. e. Add one license per each increase of 500 population to the population recorded under par. (bm).

125.51(4)(br)1.f. f. Add one license if the municipality had issued a license under s. 125.51 (4) (br) 1. e., 1999 stats., based on a fraction of 500 population, but a municipality's quota is only increased under this subd. 1. f. as long as the total number of licenses issued by the municipality equals the maximum number of licenses authorized, including under this subd. 1. f.

125.51(4)(br)2. 2. Notwithstanding subd. 1., if the difference between the number of licenses determined under par. (b) 1g. and under par. (bm) 1. is 3 or fewer, the number of reserve "Class B" licenses authorized to be issued by that municipality is the difference between the number of licenses determined under par. (b) 1g. and under par. (bm) 1., plus one per each increase of 500 population to the population recorded under par. (bm), plus one if the municipality had issued a license under s. 125.51 (4) (br) 2., 1999 stats., based on a fraction of 500 population but only as long as the total number of licenses issued by the municipality equals the maximum number of licenses authorized.

125.51(4)(c) (c) If territory containing premises covered by a license or reserve "Class B" license is annexed to a municipality and if the municipality's quota would not otherwise allow a license or reserve "Class B" license for the premises, the quota is increased to include the license or reserve "Class B" license of each premises in the annexed territory.

125.51(4)(d) (d) Detachment of territory decreases the quota of the remainder of the municipality by the number of licenses or reserve "Class B" licenses issued for premises in the detached territory, except that detachment does not decrease the quota of the remainder to less than one license per 500 persons or less than one license.

125.51(4)(v) (v) Notwithstanding par. (am), if a municipality has granted or issued a number of licenses equal to or exceeding its quota, the municipal governing body may issue a license for any of the following:

125.51(4)(v)1. 1. A full-service restaurant that has a seating capacity of 300 or more persons.

125.51(4)(v)2. 2. A hotel that has 50 or more rooms of sleeping accommodations and that has either an attached restaurant with a seating capacity of 150 or more persons or a banquet room in which banquets attended by 400 or more persons may be held.

125.51(4)(v)3. 3. An opera house or theater for the performing arts operated by a nonprofit organization, as defined in s. 134.695 (1) (am). Notwithstanding sub. (3) (a) and (b), a "Class B" license issued under this subdivision authorizes the retail sale of intoxicating liquor only for consumption on the premises where sold and only in connection with ticketed performances.

125.51(4)(v)4. 4. A full-service restaurant that has a seating capacity of 75 to 100 persons on November 26, 2009; is located in a commercial building; prepares, serves, and sells food to the public; has a separate dining area with permanent fixtures where table service is provided a minimum of 4 nights per week for a minimum of 6 months per year; generates more than 50 percent of total annual sales revenue from food sales; and is located on a golf course in a municipality, in Bayfield County, having a population of at least 400 but not more than 500. For purposes of this subdivision, "golf course" does not include a miniature golf course. No "Class B" license may be issued under this subdivision after March 1, 2010. If a "Class B" license issued under this subdivision is surrendered to the issuing municipality, not renewed, or revoked, the municipality may not reissue the license.

125.51(4)(w) (w)

125.51(4)(w)1.1. Notwithstanding pars. (am) to (d) and s. 125.185 (5), the village board of any village in the northern geographical half of Ozaukee County having a population of more than 4,000 may issue, to any applicant designated by the village board, one "Class B" license in addition to the number of licenses determined for the village's quota under pars. (b) to (d). No "Class B" license may be issued under this subdivision after August 1, 2008. If a "Class B" license issued under this subdivision is surrendered to the issuing village, not renewed, or revoked, the village may not reissue the license, but a "Class B" license issued under this subdivision may be transferred in the same manner as other licenses as provided under s. 125.04 (12) (b) 4.

125.51(4)(w)2. 2. Notwithstanding pars. (am) to (d) and s. 125.185 (5), a city that is immediately adjacent to the southern border of the city of Milwaukee and that has an eastern boundary of Lake Michigan may issue 3 "Class B" licenses in addition to the number of licenses determined for the city's quota under pars. (b) to (d).

125.51(4)(w)3. 3. Notwithstanding pars. (am) to (d) and s. 125.185 (5), a 4th class city located in Dane County having a population as shown in the 2000 federal decennial census of at least 8,000 but not more than 9,000 may issue one "Class B" license in addition to the number of licenses determined for the city's quota under pars. (b) to (d).

125.51(4)(w)4. 4. Notwithstanding pars. (am) to (d) and s. 125.185 (5), a 3rd class city located in Dane County having a population as shown in the 2000 federal decennial census of at least 15,000 but not more than 16,000 may issue 2 "Class B" licenses in addition to the number of licenses determined for the city's quota under pars. (b) to (d).

125.51(4)(x) (x)

125.51(4)(x)1.1. In this paragraph:

125.51(4)(x)1.a. a. "Area base value" means the aggregate assessed value of all taxable property located within the geographic bounds of a capital improvement area on January 1 of the year that is 5 years prior to the year in which such capital improvement area is enumerated under subd. 2.

125.51(4)(x)1.b. b. "Capital improvement area" means a geographic area that is enumerated under subd. 2. as having an improvement increment exceeding $50,000,000 in the year in which the area is enumerated and as being located within a municipality with insufficient reserve "Class B" licenses to issue a "Class B" license for each business or proposed business that would reasonably require one.

125.51(4)(x)1.c. c. "Good faith," with respect to an applicant's attempt to purchase a "Class B" licensed business, includes an applicant making an offer to purchase the business for an amount exceeding $25,000 in total value, without additional significant conditions placed on the purchase by either party, after having given notice to all current "Class B" license holders within the municipality where the business is located, by U.S. mail addressed to either the licensee's last-known address or to the licensed premises, of the applicant's interest in purchasing a licensed business, except that an offer in an amount of $25,000 or less may also be considered to be in a good faith for purposes of this subd. 1. c. depending on the fair market value of the business, the availability of other licensed businesses for purchase, and any conditions attached to the sale.

125.51(4)(x)1.d. d. "Improvement increment" means the aggregate assessed value of all taxable property in a capital improvement area as of January 1 of any year minus the area base value.

125.51(4)(x)1.e. e. "Qualified applicant" means an applicant that complies with all requirements under s. 125.04 (5) and (6) and any applicable ordinance, that certifies by affidavit that the applicant has made a good faith attempt to purchase the business of a person holding a "Class B" license within the municipality and have that license transferred to the applicant under s. 125.04 (12) (b) 4., and for whom the issuing municipality has determined that these requirements have been met.

125.51(4)(x)2. 2. The legislature hereby enumerates the following areas, with the geographic boundaries described in this subdivision, as capital improvement areas:

125.51(4)(x)2.a. a. The geographic area composed of all land within the Tax Incremental District Number 3 within the city of Oconomowoc in Waukesha County that lies south of Valley Road and east of STH 67 or that lies south of I 94 and west of STH 67.

125.51(4)(x)3. 3. Notwithstanding pars. (am) to (d) and s. 125.185 (5), upon application by a qualified applicant, the governing body of any municipality containing a capital improvement area enumerated under subd. 2. a. shall issue to the qualified applicant one "Class B" license in addition to the number of licenses determined for the municipality's quota under pars. (b) to (d) and in addition to any license under par. (v).

125.51(4)(x)4. 4. Notwithstanding pars. (am) to (d) and s. 125.185 (5), after a qualified applicant has filed an application under subd. 3. and upon application by an initial qualified applicant under this subdivision, the governing body of any municipality containing a capital improvement area enumerated under subd. 2. a. shall determine the improvement increment within the capital improvement area for the calendar year in which the application under this subdivision is filed. If the improvement increment is at least $10,000,000 above $50,000,000, the governing body of the municipality shall issue to the initial qualified applicant a "Class B" license. For each $10,000,000 of improvement increment above $50,000,000, the governing body of the municipality is authorized to issue under this subdivision one "Class B" license and, upon each application by a qualified applicant subsequent to that of the initial qualified applicant, the governing body of the municipality shall issue a "Class B" license to the qualified applicant until all licenses authorized under this subdivision have been issued. If the governing body of any municipality receives an application by a qualified applicant in a calendar year subsequent to the calendar year in which it received the application of the initial qualified applicant, the governing body of the municipality shall redetermine the improvement increment for that year for the purpose of determining the number of "Class B" licenses authorized under this subdivision. The "Class B" licenses that a municipality is authorized to issue under this subdivision are in addition to the number of licenses determined for the municipality's quota under pars. (b) to (d), any license under par. (v), and the license under subd. 3.

125.51(4)(x)5. 5. Notwithstanding subds. 3. and 4., not more than 8 "Class B" licenses may be issued under this paragraph for premises within the same capital improvement area.

125.51(4)(x)6. 6. Notwithstanding subd. 7., any "Class B" license issued under this paragraph may be transferred as provided under s. 125.04 (12) (b) 4. Notwithstanding subds. 5. and 7., if a "Class B" license issued under this paragraph is surrendered to the issuing municipality, revoked, or not renewed, the municipality may reissue the license to a qualified applicant for a premises located within the same capital improvement area for which the license was originally issued.

125.51(4)(x)7. 7. No "Class B" license may be issued under this paragraph after July 1, 2017.

125.51(5) (5) Retail "Class B" permits.

125.51(5)(a)(a) Sports clubs.

125.51(5)(a)1.1. The department shall issue "Class B" permits to clubs that are operated solely for the playing of golf or tennis and are commonly known as country clubs and to clubs which are operated solely for curling, ski jumping or yachting. A "Class B" permit may be issued only to a club that holds a valid certificate issued under s. 73.03 (50), that is not open to the general public and that is located in a municipality that does not issue "Class B" licenses or to a club located in a municipality that issues "Class B" licenses, if the club holds a valid certificate issued under s. 73.03 (50), is not open to the general public, was not issued a license under s. 176.05 (4a), 1979 stats., and does not currently hold a "Class B" license. The permits may be issued by the department without regard to any local option exercised under s. 125.05 and without regard to any quota under sub. (4). The holder of a "Class B" permit may sell intoxicating liquor for consumption by the glass and not in the original package or container on the premises covered by the permit.

125.51(5)(a)2. 2. Except as provided in this paragraph, all sections of this chapter applying to retail "Class B" licenses apply to "Class B" permits issued under this paragraph.

125.51(5)(a)3. 3. "Class B" permits may be issued only to a club which has occupied the premises upon which it is located for a period of at least 6 months prior to the date of application.

125.51(5)(a)4. 4. The department may annually issue a "Class B" permit to any club that holds a valid certificate issued under s. 73.03 (50), is organized to engage in sports similar to curling, golf, tennis or yachting and that held a license from July 1, 1950, to June 30, 1951, as long as it is continuously operated under substantially the same circumstances under which it operated during the year beginning July 1, 1950, if the club is located in a municipality that does not issue "Class B" licenses.

125.51(5)(b) (b) Public facilities and airports.

125.51(5)(b)1.1. In this paragraph:

125.51(5)(b)1.a. a. "Arena" means a public building with a capacity of 4,000 or more persons used principally for the conduct of sports events.

125.51(5)(b)1.b. b. "Coliseum" means a public multipurpose facility designed for activities of the public, which may include but are not limited to sports events, trade shows, conventions, seminars, concerts, banquets and fairs.

125.51(5)(b)1.c. c. "Concessionaire" means a person designated by resolution of the governing body of a county or municipality owning an airport or public facility to operate premises in the airport or public facility.

125.51(5)(b)1.d. d. "Public facility" means an arena, coliseum, related exposition facilities or center for the performing or visual arts.

125.51(5)(b)1.e. e. "Related exposition facility" means buildings constructed on the same grounds as a coliseum and used for the same or ancillary functions.

125.51(5)(b)2. 2. The department shall issue a "Class B" permit to a concessionaire that holds a valid certificate issued under s. 73.03 (50) and that conducts business in an operating airport or public facility, if the county or municipality which owns the airport or public facility has, by resolution of its governing body, annually applied to the department for the permit. The permit authorizes the sale of intoxicating liquor for consumption by the glass and not in the original package or container on the premises.

125.51(5)(b)3. 3. Except as provided in this paragraph, all sections of this chapter relating to "Class B" licenses apply to "Class B" permits issued under this paragraph.

125.51(5)(b)4. 4. The department may not issue a permit under this paragraph to any county or municipality or officer or employee thereof.

125.51(5)(c) (c) Vessels.

125.51(5)(c)1.1. The department may issue a "Class B" permit to any person who holds a valid certificate issued under s. 73.03 (50) and who is qualified under s. 125.04 (5) authorizing the sale of intoxicating liquor for consumption on any vessel having a regular place of mooring located in any waters of this state as defined under s. 29.001 (45) and (63) if the vessel either serves food and has an approved passenger capacity of not less than 40 individuals and the sale of intoxicating liquor and fermented malt beverages on the vessel accounts for less than 50% of the gross receipts of all of the food and beverages served on the vessel or if the vessel has an approved passenger capacity of at least 100 individuals and the sale of intoxicating liquor and fermented malt beverages on the vessel accounts for less than 50% of the gross receipts of the vessel. The department may issue the permit only if the vessel leaves its place of mooring while the sale of intoxicating liquor is taking place and if the vessel fulfills the requirement under par. (c) 1m. A permit issued under this subdivision also authorizes the permittee to store intoxicating liquor purchased for sale on the vessel on premises owned or leased by the permittee and located near the vessel's regular place of mooring. The permittee shall describe on the permit application under s. 125.04 (3) (a) 3. the premises where the intoxicating liquor will be stored. The premises shall be open to inspection by the department upon request.

125.51(5)(c)1m. 1m. An applicant for a permit under par. (a) shall provide proof that the vessel is certified by the U.S. coast guard, classed by the American bureau of shipping or covered by liability insurance.

125.51(5)(c)3. 3. Except as provided in this paragraph, all provisions of this chapter applying to "Class B" licenses apply to "Class B" permits issued under subd. 1.

125.51(5)(c)4. 4. A person holding a permit under subd. 1. shall keep all invoices relating to the purchase of intoxicating liquor for sale on a vessel at the location where the intoxicating liquor is customarily stored.

125.51(5)(d) (d) Permits for certain tribes.

125.51(5)(d)1.1. In this paragraph, "tribe" has the meaning given in s. 125.27 (3) (a).

125.51(5)(d)2. 2. Upon application, the department shall issue a "Class B" permit to a tribe that holds a valid certificate issued under s. 73.03 (50) and that is qualified under s. 125.04 (5) and (6). The permit authorizes the retail sale of intoxicating liquor for consumption on the premises where sold by the glass and not in the original package or container. The permit also authorizes the sale of intoxicating liquor in the original package or container, in multiples not to exceed 4 liters at any one time, to be consumed off the premises where sold, except that wine is not subject to the 4-liter limitation.

125.51(5)(d)3. 3. Except as provided in this paragraph, all sections of this chapter applying to "Class B" licenses apply to "Class B" permits issued under this paragraph.

125.51(6) (6) Face-to-face retail sales. Except as provided in sub. (3) (bm) and (bs) and except with respect to caterers, a retail license or permit issued under this section authorizes only face-to-face sales to consumers at the premises described in the retail license or permit.

125.51(7) (7) Sales in name of licensee or permittee. Every holder of a retail license or permit for the sale of intoxicating liquor shall purchase, advertise and sell intoxicating liquor in the holder's name and under the holder's license or permit only, except that holders of retail licenses or permits that are franchisees, as defined in s. 553.03 (5), may advertise, separately or together, in the name of the franchisor, as defined in s. 553.03 (6).

125.51(8) (8) Connecting premises. Except in the case of hotels, no person may hold both a "Class A" license and either a "Class B" license or permit, a Class "B" license or permit or a "Class C" license for the same premises or for connecting premises. Except for hotels, if either type of license or permit is issued for the same or connecting premises already covered by the other type of license or permit, the license or permit last issued is void. If both licenses or permits are issued simultaneously, both are void.

125.51(9) (9) Licenses for less than one year.

125.51(9)(a)(a) A license may be issued after July 1 in any license year. The license shall expire on the following June 30. The fee for the license shall be prorated according to the number of months or fractions thereof remaining until the following June 30.

125.51(9)(b) (b) Licenses valid for 6 months may be issued at any time. The fee for the license shall be 50% of the annual license fee. The license may not be renewed during the calendar year in which issued.

125.51(10) (10) Temporary licenses. Notwithstanding s. 125.68 (3), temporary "Class B" licenses may be issued to bona fide clubs, to county or local fair associations or agricultural societies, to churches, lodges or societies that have been in existence for at least 6 months before the date of application and to posts of veterans' organizations authorizing the sale of wine in an original package, container or bottle or by the glass if the wine is dispensed directly from an original package, container or bottle at a particular picnic or similar gathering, at a meeting of the post, or during a fair conducted by the fair association or agricultural society. The amount of the fee for the license shall be $10, except that no fee may be charged to a person who at the same time applies for a temporary Class "B" license under s. 125.26 (6) for the same event. A license issued to a county or district fair licenses the entire fairgrounds where the fair is being conducted and all persons engaging in retail sales of wine from leased stands on the fairgrounds. The county or district fair to which the license is issued may lease stands on the fairgrounds to persons who may engage in retail sales of wine from the stands while the fair is being held. If a county or district fair leases any stand to a winery holding a permit under s. 125.53, in addition to making retail sales of wine from the leased stand, the winery may provide taste samples anywhere on the fairgrounds of wine manufactured by the winery. Not more than 2 licenses may be issued under this subsection to any club, county or local fair association, agricultural association, church, lodge, society or veterans post in any 12-month period.

125.51 History History: 1981 c. 79, 202, 220; 1983 a. 27 ss. 1489c, 2202 (38); 1983 a. 250, 516; 1985 a. 74, 239, 302; 1987 a. 27, 91, 103, 249, 354, 399; 1989 a. 16, 30, 31, 252, 253, 359; 1991 a. 39; 1993 a. 112; 1995 a. 27; 1997 a. 27, 41, 248, 259; 1999 a. 9, 185; 2001 a. 16, 49; 2003 a. 124; 2005 a. 22, 268, 307; 2007 a. 20, 69, 85, 192; 2009 a. 28, 73; 2011 a. 129.

125.51 Annotation A city ordinance allowing a recipient of a new Class B license who pays the $10,000 fee under sub. (3) (e) 2. to apply for a $10,000 economic development grant from the city was not barred by the statute or constitution. Alexander v. City of Madison, 2001 WI App 208, 247 Wis. 2d 576, 634 N.W.2d 577, 00-2692.

125.51 Annotation The licensed premises, with respect to a "Class B" intoxicating liquor license under this section, may be co-extensive with the premises where consumption may occur. Thus, the premises to be listed on a "Class B" license are not necessarily confined to the dimensions of a bar room or storage room. Here, the town chose to license the entire eight acres of a resort as the premises for the sale, and also the consumption, of fermented malt beverages and intoxicating liquor. The town made that choice. The license was not void due to an insufficient description of the premises. Wisconsin Dolls, LLC v. Town of Dell Prairie, 2012 WI 76, 342 Wis. 2d 350, 815 N.W.2d 690, 10-2900.

125.51 Annotation Country clubs opening any part of their facilities to the general public lose their eligibility for "country club" liquor or beer licenses. 69 Atty. Gen. 248.



125.52 Manufacturers' and rectifiers' permits.

125.52  Manufacturers' and rectifiers' permits.

125.52(1)(1)  Authorized activities.

125.52(1)(a)(a) The department shall issue manufacturers' and rectifiers' permits which authorize the manufacture or rectification, respectively, of intoxicating liquor on the premises covered by the permit. A person holding a manufacturer's or rectifier's permit may manufacture and bottle wine, pursuant to the terms of the permit, without procuring a winery permit.

125.52(1)(b) (b)

125.52(1)(b)1.1. A manufacturer's or rectifier's permit entitles the permittee to sell intoxicating liquor to wholesalers holding a permit under s. 125.54, to wineries holding a permit under s. 125.53, and to other manufacturers and rectifiers holding a permit under this section, from the premises described in the permit. Except as provided in subd. 2., no sales may be made for consumption on the premises of the permittee.

125.52(1)(b)2. 2. Notwithstanding s. 125.09 (1), a manufacturer's or rectifier's permit authorizes the retail sale of intoxicating liquor that is manufactured or rectified on the premises, for consumption on or off the premises. A manufacturer's or rectifier's permit also authorizes the provision of taste samples, free of charge and in an amount not exceeding a total of 1.5 fluid ounces to any one person, of intoxicating liquor that is manufactured or rectified on the premises, for consumption on the premises. The department may prescribe additional regulations for the sale of intoxicating liquor under this subdivision, if the additional regulations do not conflict with the requirements applicable to holders of "Class B" licenses. Notwithstanding any other provision of this chapter, the authorization under this subdivision applies with respect to a person who holds any permit under this section, a winery permit under s. 125.53, and either a "Class A" license or a "Class B" license issued under s. 125.51 (3) (am), all issued for the same premises or portions of the same premises.

125.52(1)(c) (c) Possession of a permit under this section does not authorize the permittee to sell tax-free intoxicating liquor and wines brought into this state under s. 139.03 (5).

125.52(2) (2) Limited manufacturer's permit. The department shall issue a limited manufacturer's permit which authorizes the use or sale of the intoxicating liquor produced only if it is rendered unfit for use as a beverage and is used or sold for use as fuel. The department shall notify the department of natural resources of the name and address of any person to whom a limited manufacturer's permit is issued.

125.52(3) (3) Persons eligible. Except as provided under s. 125.69, a manufacturer's or rectifier's permit may be issued to any person who holds a valid certificate issued under s. 73.03 (50) and who is qualified under s. 125.04 (5), except a foreign corporation, a foreign limited liability company or a person acting as an agent for or in the employ of another. Notwithstanding s. 125.04 (5) (a) 5., a person is not required to complete a responsible beverage server training course to be eligible for a permit under this section.

125.52(7) (7) Multiple permits. Not more than 2 manufacturers' or 2 rectifiers' permits may be issued to any one person. In each application for a manufacturer's or rectifier's permit, the applicant shall state that application has not been made for more than one other manufacturer's or rectifier's permit.

125.52 History History: 1981 c. 79; 1985 a. 302; 1989 a. 253; 1991 a. 39; 1993 a. 112, 259, 491; 1995 a. 27; 2001 a. 16; 2007 a. 85; 2009 a. 28.



125.53 Winery permit.

125.53  Winery permit.

125.53(1)(1) The department shall issue only to a manufacturing winery in this state that holds a valid certificate issued under s. 73.03 (50) a winery permit authorizing the manufacture and bottling of wine on the premises covered by the permit for sale to wholesalers holding a permit under s. 125.54. A winery permit also authorizes the permittee to, on the winery premises and without obtaining a rectifier's permit, possess intoxicating liquor and mix or blend intoxicating liquor to produce wine sold to wholesalers holding a permit under s. 125.54. A winery holding a permit under this section may offer on the premises taste samples of wine manufactured on the premises to persons who have attained the legal drinking age. A permittee under this section may also have either one "Class A" license or one "Class B" license, but not both. The "Class A" license or "Class B" license may either be issued for the winery premises or for real estate owned or leased by the winery. If a "Class A" or "Class B" liquor license has also been issued to the winery, the winery may provide wine manufactured, mixed, or blended on the winery premises directly to the "Class A" or "Class B" premises and may offer the taste samples on the "Class A" or "Class B" premises. A winery holding a permit under this section may also make retail sales and provide taste samples on county or district fair fairgrounds as provided in s. 125.51 (10), but this wine sold at retail or provided as taste samples shall be purchased from a wholesaler holding a permit under s. 125.54.

125.53(2) (2) Winery permits may be issued to any person except a foreign corporation, a foreign limited liability company or a person acting as an agent for or in the employ of another.

125.53 History History: 1981 c. 79; 1983 a. 74; 1989 a. 30; 1993 a. 112; 1995 a. 27; 2001 a. 16; 2007 a. 85; 2011 a. 129.



125.535 Direct wine shippers' permits.

125.535  Direct wine shippers' permits.

125.535(1) (1)  Authorized activities. The department shall issue direct wine shippers' permits authorizing the permittee to ship wine directly to an individual in this state who is of the legal drinking age, who acknowledges receipt of the wine shipped, and who is not intoxicated at the time of delivery.

125.535(2) (2) Annual permit fee. The department may, by rule, establish an annual fee, not to exceed $100, for each permit issued under this section. All fees collected under this subsection shall be credited to the appropriation account under s. 20.566 (1) (ha).

125.535(3) (3) Persons eligible.

125.535(3)(a)(a) A direct wine shipper's permit may be issued under this section to any person that manufactures and bottles wine on premises covered by any of the following:

125.535(3)(a)1. 1. A manufacturer's or rectifier's permit under s. 125.52.

125.535(3)(a)2. 2. A winery permit under s. 125.53.

125.535(3)(a)3. 3. A winery license, permit, or other authorization issued to the winery by any state from which the winery will ship wine into this state.

125.535(3)(a)4. 4. A federal basic permit for a winery under 27 USC 203 and 204.

125.535(3)(b) (b) A winery located outside of this state is eligible for a direct wine shipper's permit under par. (a) 3. or 4. if all of the following apply:

125.535(3)(b)1. 1. The winery holds a valid business tax registration certificate issued under s. 73.03 (50).

125.535(3)(b)2. 2. The winery submits to the department, with any initial application or renewal for a certificate under s. 73.03 (50) or a permit under par. (a) 3. or 4., a copy of any current license, permit, or authorization issued to the winery by the state from which the winery will ship wine into this state or the winery's federal basic permit.

125.535(3)(c) (c) Notwithstanding s. 125.04 (5) (a), natural persons obtaining direct wine shippers' permits are not required to be residents of this state. Notwithstanding s. 125.04 (5) (a) 5., a person is not required to complete a responsible beverage server training course to be eligible for a permit under this section. Corporations and limited liability companies obtaining direct wine shippers' permits are subject to s. 125.04 (6) and any other person, including any natural person or cooperative, obtaining a direct wine shipper's permit shall appoint an agent, and be subject to all provisions of s. 125.04 (6), in the same manner applicable to corporations and limited liability companies.

125.535(4) (4) Labels. Containers of wine shipped to an individual in this state under this section shall be clearly labeled to indicate that the package may not be delivered to an underage person or to an intoxicated person.

125.535(5) (5) Restrictions. No individual may resell, or use for a commercial purpose, wine received by the individual that is shipped under authority of this section.

125.535(6) (6) Annual limit. No individual in this state may receive more than 108 liters of wine annually shipped under authority of this section. Each individual shall be responsible for compliance with this annual limit. An individual who violates this annual limit is subject to s. 125.11 (1). This subsection does not apply to purchases made under a permit issued under s. 125.61.

125.535 History History: 2007 a. 85.



125.54 Wholesalers' permits.

125.54  Wholesalers' permits.

125.54(1) (1)  Authorized activities. The department shall issue wholesalers' permits authorizing the permittee to sell, from the premises described in the permit, intoxicating liquor at wholesale to retailers and wholesalers, as well as to manufacturers, rectifiers, and wineries for production purposes. The permittee may not sell intoxicating liquor for consumption on the premises. Possession of a permit under this section does not authorize the permittee to sell tax-free intoxicating liquor and wine brought into this state under s. 139.03 (5).

125.54(2) (2) Persons eligible. Except as provided under s. 125.69, a wholesaler's permit may be issued to any person who holds a valid certificate issued under s. 73.03 (50) and who is qualified under s. 125.04 (5), except a foreign corporation, a foreign limited liability company or a person acting as an agent for or in the employ of another. Notwithstanding s. 125.04 (5) (a) 5., a person is not required to complete a responsible beverage server training course to be eligible for a permit under this section.

125.54(5) (5) Sales area. No wholesaler may sell any intoxicating liquor before filing with the department a written statement that the permittee is a distributor of a particular brand in this state, or an area of this state, and that the sales of that brand by the permittee and anyone purchasing from the permittee will be limited to the area specified. The permittee shall notify the department of any change in the area within 7 days of the effective date of the change.

125.54(6) (6) Multiple permits. Not more than 2 wholesalers' permits may be issued to any one person. In each application for a wholesaler's permit, the applicant shall state that application has not been made for more than one other wholesaler's permit.

125.54(7) (7) Bona fide wholesalers.

125.54(7)(a)(a)

125.54(7)(a)1.1. The premises described in a permit issued under this section shall be capable of warehousing intoxicating liquor. Any intoxicating liquor sold by the permittee shall be physically unloaded at the premises described in the permit, or at any warehouse premises for which the permittee under this section also holds a permit issued under s. 125.19, prior to being delivered to a retail licensee or permittee or to another wholesaler.

125.54(7)(a)2. 2. A permittee under this section shall annually sell and deliver intoxicating liquor to at least 10 retail licensees or permittees that do not have any direct or indirect interest in each other or in the permittee under this section. The department shall not issue a permit under this section unless the applicant represents to the department an intention to satisfy this requirement, and shall not renew a permit issued under this section unless the permittee demonstrates that this requirement has been satisfied.

125.54(7)(b) (b) No intoxicating liquor retail licensee or permittee may receive a benefit from a violation under par. (a) with knowledge of the circumstances giving rise to the violation.

125.54(7)(c) (c)

125.54(7)(c)1.1. A wholesaler who violates this subsection shall be fined not more than $10,000. In addition, a court shall order the wholesaler to forfeit an amount equal to any profit gained by the wholesaler or by a retail licensee or permittee that violates par. (b), or by both, resulting from the violation, and the court shall further order that the wholesaler's permit be revoked.

125.54(7)(c)2. 2. A court shall order a retail licensee or permittee who violates this subsection to forfeit an amount equal to any profit gained by the retail licensee or permittee resulting from the violation, and the court shall further order that the retail license or permit be revoked.

125.54(7)(c)3. 3. This paragraph shall not affect the authority of any municipality or the department to revoke, suspend, or refuse to renew or issue a license or permit under s. 125.12.

125.54(7)(d) (d) The department shall promulgate rules to administer and enforce the requirements under this subsection. The rules shall ensure coordination between the department's issuance and renewal of permits under this section and its enforcement of the requirements of this subsection, and shall require that all applications for issuance or renewal of permits under this section be processed by department personnel generally familiar with activities of intoxicating liquor wholesalers. The department shall establish by rule minimum requirements for warehouse facilities on premises described in permits issued under this section and for periodic site inspections by the department of such warehouse facilities.

125.54(7)(e) (e) This subsection does not apply to a cooperative wholesaler under s. 125.545.

125.54(8) (8) Duty to work in good faith. Each wholesaler has an obligation to negotiate in good faith with any manufacturer, rectifier, or winery that seeks to sell its products in this state through the wholesaler. To this end, all wholesalers shall work diligently to ensure that distribution channels are available for the sale of intoxicating liquor products through wholesalers to retailers in this state.

125.54 History History: 1981 c. 79; 1985 a. 5; 1989 a. 253; 1993 a. 112, 259, 491; 1995 a. 27; 2005 a. 25; 2007 a. 85.

125.54 Annotation Section 176.05 (1a) (b) [now s. 125.54 (5)] does not prohibit a wholesaler from selling to a retailer located outside an area described in an area statement provided that the sale takes place within that area. 70 Atty. Gen. 258.



125.545 Small winery cooperative wholesalers.

125.545  Small winery cooperative wholesalers.

125.545(1)(1)  Definitions. In this section:

125.545(1)(a) (a) "Member" means a small winery that meets the requirements established under this section for membership in a cooperative wholesaler and that has been qualified and accepted for membership in a cooperative wholesaler.

125.545(1)(b) (b) "Out-of-state winery" means a winery that is located in a state other than this state and that holds a valid direct shipper's permit issued under s. 125.535.

125.545(1)(c) (c) "Retailer" means any person holding a "Class A", "Class B", or "Class C" license or "Class B" permit issued under s. 125.51.

125.545(1)(d) (d) "Small winery" means any winery that produces and bottles less than 25,000 gallons of wine in a calendar year.

125.545(1)(e) (e) "Small winery cooperative wholesaler" or "cooperative wholesaler" means an entity established under this section.

125.545(1)(f) (f) "Wisconsin winery" means a winery operating under a permit issued under s. 125.53.

125.545(2) (2) Creation and organization.

125.545(2)(a)(a)

125.545(2)(a)1.1. A cooperative wholesaler may only be created as provided under s. 185.043 (2) and this section. Each cooperative wholesaler operating under authority of this section shall be organized under ch. 185 but shall be subject to the limitations on such cooperatives imposed by this section. Subject to subd. 3., only small wineries may be members of a cooperative wholesaler. The principal purpose of a cooperative wholesaler shall be to sell and distribute wine manufactured, blended, or mixed, and also bottled, by its members.

125.545(2)(a)2. 2. Notwithstanding s. 185.08 (1), a cooperative wholesaler shall include in its articles of incorporation under ch. 185 a single location for its agent and principal office, which location shall be in this state.

125.545(2)(a)3. 3. A small winery may become a member of a cooperative wholesaler only if all of the following apply:

125.545(2)(a)3.a. a. The small winery holds a direct shipper's permit under s. 125.535.

125.545(2)(a)3.b. b. The small winery is certified by the department under sub. (6) (a) as a small winery.

125.545(2)(b) (b) In addition to the requirements specified in s. 185.31 for the board of directors of a cooperative wholesaler, a director representing a member that is a Wisconsin winery shall be either an owner or an employee of that Wisconsin winery. If any out-of-state winery is a member of the cooperative wholesaler, at least one director shall be either an owner or an employee of an out-of-state winery that is a member of the cooperative wholesaler.

125.545(2)(c) (c) Notwithstanding any provision of ch. 185, a cooperative wholesaler may not employ any owner or employee of a member. However, an individual that is an owner or an employee of a member may act as a volunteer to assist that cooperative wholesaler in the sale and distribution of wine to retailers and other wholesalers in the manner authorized under this section.

125.545(3) (3) Authorization and activities.

125.545(3)(a)(a)

125.545(3)(a)1.1. Within 7 days after filing its articles of incorporation under ch. 185, a cooperative wholesaler shall apply to the department for a wholesaler's permit under s. 125.54. The provisions of s. 125.04 (5) (c) and (6) shall apply to a cooperative wholesaler as if the cooperative wholesaler were a corporation or a limited liability company and, for each of these provisions, the department shall determine whether the cooperative wholesaler is most similar to a corporation or a limited liability company in the context of that provision and apply that provision to the cooperative wholesaler accordingly.

125.545(3)(a)2. 2. Notwithstanding s. 125.54 (6), the department may issue not more than one wholesaler's permit to any cooperative wholesaler. The department may not issue more than a total of 6 wholesalers' permits to cooperative wholesalers in this state. The department may not issue any new wholesaler's permit to a cooperative wholesaler after December 31, 2008, but may renew wholesalers' permits that were initially issued to cooperative wholesalers prior to that date.

125.545(3)(a)3. 3. No cooperative wholesaler may operate in this state without a wholesaler's permit.

125.545(3)(b) (b)

125.545(3)(b)1.1. Notwithstanding s. 125.54 (1), and except as provided in subd. 3., a cooperative wholesaler issued a wholesaler's permit under par. (a) is authorized to sell and distribute only wine. Except as provided in subd. 3., a cooperative wholesaler may not sell or distribute any alcohol beverages, or any other product, except wine.

125.545(3)(b)2. 2. A cooperative wholesaler shall purchase on consignment wine from its members to be resold to retailers and other wholesalers. Notwithstanding s. 125.69 (5), a cooperative wholesaler may not purchase wine from any person other than a member. A cooperative wholesaler may not resell or distribute wine unless it has been purchased on consignment from a member. Notwithstanding s. 125.54 (1), a cooperative wholesaler may not sell or distribute wine except to a retailer or to a wholesaler holding a permit under s. 125.54.

125.545(3)(b)3. 3. A cooperative wholesaler may purchase ancillary wine industry trade goods such as bottles, corks, and other supplies used by wineries in the bottling and sale of wine if such trade goods do not include any alcohol beverages. Any wine industry trade goods purchased by a cooperative wholesaler under this subdivision may be offered for resale to the cooperative wholesaler's members or to any winery that was formerly a member of the cooperative wholesaler.

125.545(3)(b)4. 4. A cooperative wholesaler shall work with all of its members on evenhanded terms. Any preferential treatment by a cooperative wholesaler for the benefit of a member that is a Wisconsin winery, and any discrimination against a member that is an out-of-state winery, is prohibited.

125.545(3)(c) (c) Neither a cooperative wholesaler nor its members are subject to any restriction on dealings under s. 125.69 (1) between wholesalers and wineries. Except as provided in s. 125.54 (7) (e) and as otherwise provided in this section, all provisions of this chapter and ch. 139 that apply to a wholesaler issued a permit under s. 125.54 also apply to a cooperative wholesaler issued a permit under s. 125.54.

125.545(4) (4) Exclusive distribution. A member of a cooperative wholesaler may make its wine available for purchase by a retailer or another wholesaler only through the cooperative wholesaler of which it is a member. A member of a cooperative wholesaler may not sell its wine directly to any other wholesaler or directly to a retailer.

125.545(5) (5) Biennial reports. With each application for renewal of a wholesaler's permit issued to a cooperative wholesaler, each cooperative wholesaler shall file with the department, in the form and manner prescribed by the department by rule, a biennial report that includes detailed information on its members, board of directors, and sale and distribution activities.

125.545(6) (6) Department certification and rule making.

125.545(6)(a)(a)

125.545(6)(a)1.1. The department shall, upon application, certify eligible applicants as small wineries and renew prior certifications of eligible applicants as small wineries.

125.545(6)(a)2. 2. Any winery seeking to become a member of, or to maintain its membership in, a cooperative wholesaler may apply to the department for certification as a small winery. If the winery meets the definition of a small winery under this section, satisfies the requirement under sub. (2) (a) 3. a., and submits any other information that the department determines is necessary to certify that the winery is operating as a small winery and is eligible for membership in a cooperative wholesaler, the department shall certify the winery as a small winery. This certification shall remain valid for one year.

125.545(6)(a)3. 3. In certifying any winery under subd. 2., the department shall classify the winery as either a Wisconsin winery or an out-of-state winery.

125.545(6)(a)4. 4. The department shall refuse to certify under this paragraph any winery that cannot demonstrate it holds all necessary permits for its operations or that the department finds is otherwise not in full compliance with the laws of this state.

125.545(6)(b) (b) The department shall promulgate rules to administer and enforce the requirements under this section.

125.545(7) (7) Penalties.

125.545(7)(a)(a) Any winery that sells or distributes its wine directly to a retailer, rather than through a wholesaler or cooperative wholesaler, is subject to a fine of not more than $10,000 and revocation of all of its permits by the department under s. 125.12 (5).

125.545(7)(b) (b) Any cooperative wholesaler that provides preferential treatment to a Wisconsin winery or discriminates against an out-of-state winery is subject to a fine of not more than $10,000 and revocation of its wholesaler's permit by the department under s. 125.12 (5).

125.545 History History: 2007 a. 85; 2011 a. 175.



125.55 Combination permits.

125.55  Combination permits.

125.55(1)(1) The department may issue a combination manufacturer's and rectifier's permit.

125.55(2) (2) A combination manufacturer's and wholesaler's permit may not be issued. A combination rectifier's and wholesaler's permit may not be issued.

125.55 History History: 1981 c. 79; 1995 a. 27; 2007 a. 85.



125.56 Sacramental wine.

125.56  Sacramental wine.

125.56(1)(1)  Authorization to sell. Any person holding a permit under s. 125.52 (1), 125.53 or 125.54 may sell sacramental wine directly to persons holding permits under sub. (2).

125.56(2) (2) Sacramental wine permit.

125.56(2)(a)(a) The department shall issue sacramental wine permits to organized religious bodies authorizing them to purchase for their own use sacramental wine from any permittee under s. 125.52 (1), 125.53 or 125.54. A permit under this subsection does not authorize the resale of sacramental wine by the permittee.

125.56(2)(b) (b) No sacramental wine permit may be issued to a person acting as an agent for or in the employ of another.

125.56(2)(c) (c) Shipments of sacramental wine shall be conspicuously labeled "for sacramental purposes" and shall meet any other requirements the department prescribes by rule.

125.56(2)(d) (d) A sacramental wine permit shall be issued free of charge by the department and is not subject to s. 125.04 (11) (a).

125.56 History History: 1981 c. 79; 1983 a. 516 s. 8.



125.58 Out-of-state shippers' permit; exception to requirement.

125.58  Out-of-state shippers' permit; exception to requirement.

125.58(1)(1) The department shall issue out-of-state shippers' permits which authorize persons located outside this state to sell or ship intoxicating liquor into this state. Except as provided under sub. (4), intoxicating liquor may be shipped into this state only to a person holding a wholesaler's permit under s. 125.54 or, if shipped from a manufacturer or rectifier in another state holding a permit under this section, to a person holding a manufacturer's or rectifier's permit under s. 125.52 or a winery permit under s. 125.53. Except as provided under sub. (4), a separate out-of-state shipper's permit is required for each location from which any intoxicating liquor is sold or shipped into this state, including the location from which the invoices are issued for the sales or shipments. Any person holding an out-of-state shipper's permit issued under this section may solicit orders for sales or shipments by the permittee without obtaining the sales solicitation permit required by s. 125.65, but every agent, salesperson or other representative who solicits orders for sales or shipments by an out-of-state shipper shall first obtain a permit for soliciting orders under s. 125.65. No holder of an out-of-state shipper's permit issued under this section may sell intoxicating liquor in this state or ship intoxicating liquor into this state unless the out-of-state shipper is the primary source of supply for that intoxicating liquor.

125.58(2) (2) Out-of-state shippers' permits may be issued only to a person who holds a valid certificate issued under s. 73.03 (50), but may not be issued to a person acting as an agent for or in the employ of another. Notwithstanding s. 125.04 (5) (a), natural persons obtaining out-of-state shippers' permits are not required to be residents of this state. Notwithstanding s. 125.04 (5) (a) 5., a person is not required to complete a responsible beverage server training course to be eligible for a permit under this section. Notwithstanding s. 125.04 (6), corporations or limited liability companies obtaining out-of-state shippers' permits are not required to appoint agents.

125.58(4) (4) A winery located outside of this state may ship wine into this state as provided under s. 125.535 and is not required to hold an out-of-state shipper's permit under this section.

125.58 History History: 1981 c. 79; 1983 a. 27; 1987 a. 399; 1989 a. 253; 1991 a. 39; 1993 a. 112, 259, 491; 1995 a. 27; 2001 a. 16; 2001 a. 104 s. 136; 2007 a. 85.

125.58 Annotation Treating All Grapes Equally: Interstate Alcohol Shipping After Granholm. Gary. Wis. Law. March 2010.



125.60 Wholesale alcohol permit.

125.60  Wholesale alcohol permit.

125.60(1) (1) The department may issue a wholesale alcohol permit which authorizes the permittee to sell ethyl alcohol of 190 proof or more to persons holding permits or licenses issued under s. 125.61 or 125.62. Nothing in this section requires manufacturers, rectifiers and wholesalers holding permits issued under s. 125.52 (1) or 125.54 to obtain a wholesale alcohol permit.

125.60(2) (2) Wholesale alcohol permits may be issued to any person who holds a valid certificate issued under s. 73.03 (50) and who is qualified under s. 125.04 (5), except a person acting as an agent for or in the employ of another. Notwithstanding s. 125.04 (5) (a) 5., a person is not required to complete a responsible beverage server training course to be qualified for a permit under this section.

125.60(3) (3) Holders of wholesale alcohol permits who do not hold permits issued under s. 125.52 (1) or 125.54 are exempt from s. 125.65 as it relates to special permits for agents or representatives of wholesale alcohol permit holders.

125.60(4) (4) Holders of wholesale alcohol permits under this section who do not hold permits issued under s. 125.52 (1) or 125.54 may sell or deal in ethyl alcohol, except that no alcohol may be sold for consumption on the premises of the permittee.

125.60 History History: 1981 c. 79; 1989 a. 253; 1993 a. 259; 1995 a. 27.



125.61 Medicinal alcohol permit.

125.61  Medicinal alcohol permit.

125.61(1) (1) The department may issue a medicinal alcohol permit which authorizes the permittee to purchase and use alcohol for medicinal purposes only. The permit may be issued only to persons who prove to the department that they use alcohol for medicinal purposes.

125.61(2) (2) Medicinal alcohol permits may be issued to any person qualified under s. 125.04 (5), except a person acting as an agent for or in the employ of another. Notwithstanding s. 125.04 (5) (a) 5., a person is not required to complete a responsible beverage server training course to be qualified for a permit under this section.

125.61(3) (3) Shipments of medicinal alcohol shall be conspicuously labeled "for medicinal purposes" and shall meet other requirements which the department prescribes by rule.

125.61(4) (4) A medicinal permit shall be issued free of charge by the department and is not subject to s. 125.04 (11) (a).

125.61 History History: 1981 c. 79; 1983 a. 516 s. 8; 1993 a. 259.



125.62 Industrial alcohol permit.

125.62  Industrial alcohol permit.

125.62(1) (1) The department may issue an industrial alcohol permit which authorizes the permittee to purchase and use alcohol for industrial purposes only. Such permits may be issued only to persons who prove to the department that they use alcohol for industrial purposes.

125.62(2) (2) Industrial alcohol permits may be issued to any person who holds a valid certificate issued under s. 73.03 (50) and who is qualified under s. 125.04 (5), except a person acting as agent for or in the employ of another. Notwithstanding s. 125.04 (5) (a) 5., a person is not required to complete a responsible beverage server training course to be qualified for a permit under this section.

125.62(3) (3) Shipments of industrial alcohol shall be conspicuously labeled "for industrial purposes" and shall meet other requirements which the department prescribes by rule.

125.62 History History: 1981 c. 79; 1989 a. 253; 1993 a. 259; 1995 a. 27.



125.63 Industrial wine permit.

125.63  Industrial wine permit.

125.63(1) (1) The department may issue an industrial wine permit which authorizes the purchase and use of wine for industrial purposes only. An industrial wine permit may be issued only to persons who prove to the department that they use wine for industrial purposes.

125.63(2) (2) Industrial wine permits may be issued to any person who holds a valid certificate issued under s. 73.03 (50) and who is qualified under s. 125.04 (5), except a person acting as an agent for or in the employ of another. Notwithstanding s. 125.04 (5) (a) 5., a person is not required to complete a responsible beverage server training course to be qualified for a permit under this section.

125.63(3) (3) Shipments of industrial wine shall be conspicuously labeled "for industrial purposes" and shall meet other requirements which the department prescribes by rule.

125.63 History History: 1981 c. 79; 1989 a. 253; 1993 a. 259; 1995 a. 27.



125.65 Permit to solicit for future sales.

125.65  Permit to solicit for future sales.

125.65(1) (1) The department may issue a permit for wholesale sales for future delivery which authorizes the permittee to solicit orders, and to engage in the sale, of intoxicating liquor for delivery at a future date. A person holding a permit under this section may give a sample of a brand of intoxicating liquor to a "Class A" licensee who has not previously purchased that brand from the permittee.

125.65(2) (2) Permits for wholesale sale for future delivery may be issued to any person who holds a valid certificate issued under s. 73.03 (50), who is qualified under s. 125.04 (5) (a) 1. and (b) and who is at least 18 years of age.

125.65(3) (3) Both natural persons engaged in actual solicitation of orders or sales and their employers shall obtain permits under this section.

125.65(4) (4) The department shall require the following information in applications for permits under this section:

125.65(4)(a) (a) The type of permit desired.

125.65(4)(b) (b) The name and address of the applicant; if the applicant is a partnership, limited liability company or association, the name and address of each member thereof; or if the applicant is a corporation, the name and address of each of its officers.

125.65(4)(c) (c) The places where the business is to be conducted.

125.65(4)(d) (d) For the period of at least 3 years immediately preceding the date of application, the business or occupation, if any, engaged in by the applicant; if a partnership, limited liability company or association, by each member thereof; or if a corporation, by each officer.

125.65(4)(e) (e) Any other information required by the department.

125.65(6) (6) Employers shall furnish the department with the names of all employees engaged in activities requiring a permit under this section and shall notify the department whenever an employee begins or terminates employment. Upon leaving employment, an employee shall submit his or her permit to the department for cancellation.

125.65(7) (7) Every person holding a permit under this section shall exhibit it upon request to any prospective purchaser.

125.65(8) (8) Nonresident persons holding permits under this section may solicit sales from retailers in this state only if the orders are solicited for, and will be filled by, persons holding permits under s. 125.54.

125.65(9) (9) Any person who violates this section shall be fined not less than $100 nor more than $500 or imprisoned for not less than 30 days nor more than 6 months or both. Conviction for a violation of this section shall result in automatic revocation of any permit issued under this section. If a permit issued under this section is so revoked, another permit may not be issued to the same person for a period of 2 years following revocation.

125.65(10) (10) The department may not require a fee for a permit under this section for an individual who is eligible for the veterans fee waiver program under s. 45.44.

125.65 History History: 1981 c. 79; 1985 a. 302; 1989 a. 253; 1993 a. 112; 1995 a. 27; 2007 a. 85; 2011 a. 209.



125.66 Sale without license; failure to obtain permit; penalties.

125.66  Sale without license; failure to obtain permit; penalties.

125.66(1)(1) No person may sell, or possess with intent to sell, intoxicating liquor unless that person holds the appropriate license or permit. Whoever violates this subsection may be fined not more than $10,000 or imprisoned for not more than 9 months or both.

125.66(2) (2) The issuance of any current permit or special tax stamp of the federal government to any person, authorizing or permitting the person to sell intoxicating liquor, shall be prima facie evidence in any prosecution for violation of this section that the person was engaged in selling intoxicating liquor.

125.66(3) (3) Any person manufacturing or rectifying intoxicating liquor without holding appropriate permits under this chapter, or any person who sells such liquor, is guilty of a Class F felony.

125.66(4) (4) Notwithstanding sub. (1) and s. 125.04 (1), a "Class A" licensee who sells intoxicating liquor to a "Class B" licensee for resale may be fined not more than $100.

125.66 History History: 1981 c. 79; 1989 a. 253; 1995 a. 27; 1997 a. 283; 2001 a. 109.

125.66 Annotation A license never should have been issued when a notice of application had not been published as required under s. 125.04 (3) (g), and a license issued without publication is void under s. 125.04 (2). Selling liquor under a void license constitutes a violation of s. 125.66 (1). Under s. 125.12, a renewal licensee, if refused, is guaranteed a right to be heard by the municipality, and the municipality must show cause for refusal, but a new licensee, if refused, has no such guarantee. When an original license is void, the applicant is a new licensee. Williams v. City of Lake Geneva, 2002 WI App 95, 253 Wis. 2d 618, 643 N.W.2d 864, 01-1733.



125.67 Evading provisions of law by giving away intoxicating liquor; penalties.

125.67  Evading provisions of law by giving away intoxicating liquor; penalties. No person may give away intoxicating liquor or use any other means to evade any law of this state relating to the sale of intoxicating liquor. Whoever violates this subsection may be fined not more than $10,000 or imprisoned for not more than 9 months or both.

125.67 History History: 1981 c. 79; 1989 a. 253.



125.68 General restrictions and requirements.

125.68  General restrictions and requirements.

125.68(1)(1)  Managers' licenses; "Class B" and "Class C" premises.

125.68(1)(a)(a) If a municipal governing body elects to issue managers' licenses under s. 125.18, no person may manage premises operating under a "Class B" license or permit or a "Class C" license unless the person is the licensee or permittee, an agent of a corporation or limited liability company appointed as required by s. 125.04 (6) or the holder of a manager's license. A manager's license issued in respect to a vessel under s. 125.51 (5) (c) is valid outside the municipality that issues it. A person manages premises if that person has responsibility or authority for:

125.68(1)(a)1. 1. Personnel management of all employees, whether or not the person is authorized to sign employment contracts;

125.68(1)(a)2. 2. The terms of contracts for the purchase or sale of goods or services, whether or not the person is authorized to sign the contracts; or

125.68(1)(a)3. 3. The daily operations of the premises.

125.68(1)(b) (b) The municipal governing body may, by ordinance, define factors in addition to those listed in par. (a) which constitute management of premises.

125.68(2) (2) Operators' licenses; "Class A," "Class B," "Class C," and other premises. Except as provided under s. 125.07 (3) (a) 10., no premises operated under a "Class A" or "Class C" license or under a "Class B" license or permit may be open for business, and no person who holds a manufacturer's or rectifier's permit may allow the sale or provision of taste samples of intoxicating liquor on the manufacturing or rectifying premises as provided in s. 125.52 (1) (b) 2., unless there is upon the premises either the licensee or permittee, the agent named in the license or permit if the licensee or permittee is a corporation or limited liability company, or some person who has an operator's license and who is responsible for the acts of all persons selling or serving any intoxicating liquor to customers. An operator's license issued in respect to a vessel under s. 125.51 (5) (c) is valid outside the municipality that issues it. For the purpose of this subsection, any person holding a manager's license issued under s. 125.18 or any member of the licensee's or permittee's immediate family who has attained the age of 18 shall be considered the holder of an operator's license. No person, including a member of the licensee's or permittee's immediate family, other than the licensee, permittee or agent may serve or sell alcohol beverages in any place operated under a "Class A" or "Class C" license or under a "Class B" license or permit unless he or she has an operator's license or is at least 18 years of age and is under the immediate supervision of the licensee, permittee or agent or a person holding an operator's license, who is on the premises at the time of the service.

125.68(2m) (2m) Use by another prohibited.

125.68(2m)(a)(a) No person may allow another to use his or her "Class A" or "Class C" license or "Class B" license or permit to sell alcohol beverages.

125.68(2m)(b) (b) The license or permit of a person who violates par. (a) shall be revoked.

125.68(3) (3) Restrictions on location. No "Class A" or "Class B" license or permit may be issued for premises the main entrance of which is less than 300 feet from the main entrance of a public or parochial school, tribal school, as defined in s. 115.001 (15m), hospital, or church, except that this prohibition may be waived by a majority vote of the governing body of the municipality in which the premises is located. The distance shall be measured by the shortest route along the highway from the main entrance of the school, church, or hospital to the main entrance of the premises covered by the license or permit. The prohibition in this subsection does not apply to any of the following:

125.68(3)(a) (a) Premises covered by a license or permit on June 30, 1947.

125.68(3)(b) (b) Premises covered by a license or permit prior to the occupation of real property within 300 feet thereof by any school, hospital or church building.

125.68(3)(c) (c) A restaurant located within 300 feet of a church or school. This paragraph applies only to restaurants in which the sale of alcohol beverages accounts for less than 50% of their gross receipts.

125.68(4) (4) Closing hours.

125.68(4)(a)(a) Wholesalers. No premises for which a wholesale intoxicating liquor permit has been issued may remain open for the sale of intoxicating liquor between the hours of 5 p.m. and 8 a.m., except on Saturday the premises may remain open until 9 p.m.

125.68(4)(b) (b) "Class A" retailers. No premises for which a "Class A" license or permit has been issued may remain open for the sale of intoxicating liquor between the hours of 9 p.m. and 6 a.m. A municipality may, by ordinance, impose more restrictive hours than those provided in this paragraph.

125.68(4)(c) (c) "Class B" and "Class C" retailers.

125.68(4)(c)1.1. Subject to subd. 3. and s. 125.51 (3r) (a) 3., no premises for which a "Class B" license or permit or a "Class C" license has been issued may remain open between the hours of 2 a.m. and 6 a.m., except as otherwise provided in this subdivision and subd. 4. On January 1 premises operating under a "Class B" license or permit are not required to close. On Saturday and Sunday, no premises may remain open between 2:30 a.m. and 6 a.m. except that, on the Sunday that daylight saving time begins as specified in s. 175.095 (2), no premises may remain open between 3:30 a.m. and 6 a.m. This subdivision does not apply to a "Class B" license issued to a winery under s. 125.51 (3) (am).

125.68(4)(c)3. 3. Between 12 midnight and 6 a.m. no person may sell intoxicating liquor on "Class B" licensed premises in an original unopened package, container or bottle or for consumption away from the premises or on "Class C" licensed premises as authorized under s. 125.51 (3r) (a). A municipal governing body may, by ordinance, impose more restrictive hours than are provided in this subdivision except with respect to the sale of intoxicating liquor authorized under s. 125.51 (3r) (a). This subdivision does not apply to a "Class B" license issued to a winery under s. 125.51 (3) (am).

125.68(4)(c)3m. 3m. No premises for which a "Class B" license has been issued under s. 125.51 (3) (am) may remain open for the sale of intoxicating liquor between the hours of 9 p.m. and 8 a.m.

125.68(4)(c)4. 4. Hotels and restaurants the principal business of which is the furnishing of food, drinks or lodging to patrons, bowling centers, movie theaters, indoor horseshoe-pitching facilities, curling clubs, golf courses and golf clubhouses may remain open for the conduct of their regular business but may not sell intoxicating liquor during the closing hours under subd. 1. or, with respect to the sale of intoxicating liquor authorized under s. 125.51 (3r) (a), under subd. 3.

125.68(4)(c)5. 5. A municipality may not, by ordinance, impose different hours than those provided under subd. 1.

125.68(5) (5) Restaurant sanitation rules. No applicant may obtain a "Class B" license or permit or a "Class C" license unless the premises complies with the rules promulgated by the department of health services governing sanitation in restaurants. However, the department of health services may not restrict the serving of cheese without charge in individual portions to customers as permitted by s. 254.61 (5).

125.68(8) (8) Sale from original container.

125.68(8)(a)(a) A person convicted of any of the following prohibited activities shall be fined not less than $150 nor more than $500 or imprisoned not less than 60 days nor more than 6 months or both:

125.68(8)(a)1. 1. Diluting any intoxicating liquor for purposes of sale as undiluted intoxicating liquor.

125.68(8)(a)2. 2. Refilling any original container which had previously been used for intoxicating liquor containing 21% or more of alcohol by volume.

125.68(8)(a)3. 3. Possessing diluted intoxicating liquor or refilled original containers on any premises covered by a "Class A" or "Class C" license or "Class B" license or permit.

125.68(8)(b) (b) Possession of an original container which contains diluted intoxicating liquor or which has been refilled is prima facie evidence of intent to violate this subsection.

125.68(9) (9) Labels; contents; packaging.

125.68(9)(b)(b) All containers of intoxicating liquor sold in this state shall be clearly and legibly labeled with the name and address of the manufacturer and the name of the intoxicating liquor. The label shall meet any other labeling requirements created by the federal alcohol administration act.

125.68(9)(c) (c) No intoxicating liquor may contain any added ingredients or substances which are injurious to health or deleterious for human consumption.

125.68(9)(d) (d) All packages or containers of intoxicating liquor delivered in this state shall bear seals affixed by the manufacturer so that the contents cannot be removed without breaking the seals.

125.68(9)(e) (e) No person holding a license or permit issued under this chapter may possess or sell any package or container of intoxicating liquor which does not comply with pars. (b) and (d) or which does not bear evidence that the package or container was in compliance when delivery was taken.

125.68(9)(f) (f) Every person manufacturing, rectifying or blending intoxicating liquor sold in this state shall provide the department with the names, brands, descriptions, alcoholic content by volume and any other information about the intoxicating liquor required by the department. Information required by this paragraph shall be submitted prior to placing any new blend on the market. The department may also require by rule that samples of new products be submitted for examination and analysis.

125.68(9)(g) (g) Persons convicted of violating this subsection shall be fined not less than $500 nor more than $1,000 or imprisoned in the county jail for not less than 3 months nor more than one year or both.

125.68(10) (10) Shipments into state.

125.68(10)(a)(a) Except as provided in s. 125.535, no intoxicating liquor may be shipped into this state unless consigned to a person holding a wholesaler's permit under s. 125.54 or, if shipped from a manufacturer or rectifier in another state holding a permit under s. 125.58, consigned to a person holding a manufacturer's or rectifier's permit under s. 125.52 or a winery permit under s. 125.53.

125.68(10)(b) (b) Except as provided in s. 125.535, no common carrier or other person may transport into and deliver within this state any intoxicating liquor unless it is consigned to a person holding a wholesaler's permit under s. 125.54 or, if shipped from a manufacturer or rectifier in another state holding a permit under s. 125.58, consigned to a person holding a manufacturer's or rectifier's permit under s. 125.52 or a winery permit under s. 125.53. Any common carrier violating this paragraph shall forfeit $100 for each violation.

125.68(11) (11) Alcohol or wine for nonbeverage use; penalty.

125.68(11)(a)(a) The following products are not intoxicating liquor subject to this chapter, when unfit for beverage purposes:

125.68(11)(a)1. 1. Denatured alcohol produced and used pursuant to acts of congress and regulations promulgated thereunder.

125.68(11)(a)2. 2. Patent, proprietary, medicinal, pharmaceutical, antiseptic and toilet preparations.

125.68(11)(a)3. 3. Flavoring extracts, syrups and food products.

125.68(11)(a)4. 4. Scientific, chemical, mechanical and industrial products.

125.68(11)(b) (b) Any person who sells any of the products enumerated in par. (a) for intoxicating beverage purposes, either knowingly or under circumstances from which a reasonable person may deduce the intention of the purchaser to use them for such purposes, shall be penalized under s. 125.11.

125.68(12) (12) Denatured alcohol.

125.68(12)(a)(a) No person may recover any alcohol or alcoholic liquid from denatured alcohol by any process or use, sell, conceal or dispose of, in any manner, any alcohol or alcoholic liquid derived from denatured alcohol.

125.68(12)(b) (b) Whoever violates par. (a) is guilty of a Class F felony.

125.68(12)(c) (c) Any person causing the death of another human being through the selling or otherwise disposing of, for beverage purposes, either denatured alcohol or alcohol or alcoholic liquid redistilled from denatured alcohol is guilty of a Class E felony.

125.68(13) (13) Intoxicating liquor not purchased on retail premises in a park. No provision of this chapter prohibits a licensee under s. 125.51 (3) from allowing, if the licensed premises are located in a public park within a 1st class city, a person who does not hold a license or permit under this chapter to possess and consume on the licensed premises intoxicating liquor that was not purchased from the licensee.

125.68 History History: 1981 c. 79, 158, 202; 1983 a. 74; 1983 a. 189 s. 329 (6); 1983 a. 203 s. 47; 1983 a. 349; 1985 a. 28, 221, 317; 1987 a. 27, 121, 399; 1989 a. 30, 253; 1991 a. 28, 39; 1993 a. 27, 112; 1995 a. 27 s. 9126 (19); 1997 a. 283; 2001 a. 16, 109; 2005 a. 25, 268; 2007 a. 3; 2007 a. 20 s. 9121 (6) (a); 2007 a. 85; 2009 a. 28, 128, 302; 2011 a. 32, 97.

125.68 Annotation It is not illegal under s. 176.07 [now s. 125.68 (4) (c) 3.] to allow the carry-out of liquor from a "Class B" licensed premises between 12 midnight and 8 a.m. if the sale of liquor occurred before 12 midnight. "Sale" is defined. 69 Atty. Gen. 168.



125.69 Restrictions on dealings between manufacturers, rectifiers, wholesalers and retailers.

125.69  Restrictions on dealings between manufacturers, rectifiers, wholesalers and retailers.

125.69(1) (1)  Interest restrictions.

125.69(1)(a)(a) No intoxicating liquor manufacturer, rectifier, winery, out-of-state shipper permittee, or wholesaler may hold any direct or indirect interest in any "Class A" license or establishment and no "Class A" licensee may hold any direct or indirect interest in a wholesale permit or establishment, except that a winery that has a permit under s. 125.53 may have an ownership interest in a "Class A" license and a person may hold a "Class A" license and both a winery permit under s. 125.53 and a manufacturer's or rectifier's permit under s. 125.52 and may make retail sales and provide taste samples as authorized under the "Class A" license and ss. 125.06 (13) and 125.52 (1) (b) 2.

125.69(1)(b) (b)

125.69(1)(b)1.1. Except as provided under subds. 4. and 5., no intoxicating liquor manufacturer, rectifier, winery, out-of-state shipper permittee, or wholesaler may hold any direct or indirect interest in any "Class B" license or permit or establishment or "Class C" license or establishment and no "Class B" licensee or permittee or "Class C" licensee may hold any direct or indirect interest in a manufacturer, rectifier, winery, out-of-state shipper, or wholesale permit or establishment.

125.69(1)(b)4. 4. A winery that has a permit under s. 125.53 may have an ownership interest in a "Class B" license issued under s. 125.51 (3) (am) and a person may hold a "Class B" license and both a winery permit under s. 125.53 and a manufacturer's or rectifier's permit under s. 125.52 and may make retail sales and provide taste samples as authorized under the "Class B" license and s. 125.52 (1) (b) 2.

125.69(1)(b)5. 5. A winery that has a permit under s. 125.53 may make retail sales and provide taste samples on county or district fair fairgrounds, as provided in s. 125.51 (10), under a "Class B" license issued under s. 125.51 (10) to a county or local fair association.

125.69(1)(c) (c) No manufacturer, rectifier, winery, or out-of-state shipper permittee, whether located within or without this state, may hold any direct or indirect interest in any wholesale permit or establishment. Except as provided in pars. (a) and (b) 4. and s. 125.53, no retail licensee may hold any direct or indirect interest in any manufacturer, rectifier, winery, or out-of-state shipper permittee.

125.69(1)(d) (d) Except as provided in s. 125.295 (3) (c), no brewpub may hold any direct or indirect interest in any "Class B" license or permit or establishment or "Class C" license or establishment.

125.69(3) (3) Volume discounts to campuses and retailers. A wholesaler of intoxicating liquor shall charge the same price to all campuses and retail licensees and permittees making purchases in similar quantities. Any discount offered on intoxicating liquor shall be delivered to the retailer in a single transaction and single delivery, and on a single invoice.

125.69(4) (4) Retail purchase credit restrictions.

125.69(4)(a)(a) Restrictions on sales.

125.69(4)(a)1.1. No intoxicating liquor retail licensee or retail permittee may:

125.69(4)(a)1.a. a. Receive, purchase or acquire intoxicating liquor from any permittee except for cash or credit for a period of not more than 30 days.

125.69(4)(a)1.b. b. Receive, purchase or acquire intoxicating liquor from any permittee if at the time of the receipt, purchase or acquisition, he or she is indebted to any permittee for intoxicating liquor received, purchased, acquired or delivered more than 30 days earlier.

125.69(4)(a)2. 2. No campus or intoxicating liquor retail licensee or permittee may receive any intoxicating liquor on consignment or on any basis other than a bona fide sale.

125.69(4)(b) (b) Restrictions on issuance of licenses and permits. No intoxicating liquor retail license or retail permit may be issued under this chapter to any person having an indebtedness for intoxicating liquor outstanding more than 30 days. In each application for a retail license or retail permit, the applicant shall state whether the applicant has any indebtedness for intoxicating liquor to any licensee or permittee which has been outstanding for more than 30 days.

125.69(4)(d) (d) Penalties. A retail licensee or retail permittee who violates par. (a) is subject to the penalties in s. 125.11, except that he or she may not be imprisoned.

125.69(4)(e) (e) Costs. The cost of administering this subsection shall be charged to the manufacturer, rectifier and wholesaler permittees. The department shall determine the costs and shall establish the procedure for apportioning the cost against the permittees and provide for the method of payment to the department.

125.69(5) (5) Source of supply. No wholesaler may purchase intoxicating liquor for resale unless he or she purchases it either from the primary source of supply for the brand of intoxicating liquor sought to be sold or from a wholesaler within this state who holds a permit issued under this chapter. No wholesaler may sell intoxicating liquor purchased by the wholesaler to any other licensee or permittee under this chapter if the intoxicating liquor has not been purchased by the wholesaler from the primary source of supply or from a wholesaler within the state holding a permit issued under this chapter.

125.69(6) (6) Campuses and retailers to purchase from persons holding permits.

125.69(6)(a)(a) No campus or retail licensee or permittee may purchase intoxicating liquor from, or possess intoxicating liquor purchased from, any person other than a wholesaler holding a permit under this chapter for the sale of intoxicating liquor.

125.69(6)(b) (b) Any person who violates par. (a), if the total volume of intoxicating liquor purchased or possessed by that person in one month is 12 liters or less, may be required to forfeit not more than $100. A person who purchases or possesses more than 12 liters of intoxicating liquor in one month in violation of par. (a) shall be fined not less than $1,000 nor more than $10,000.

125.69(6)(c) (c) Notwithstanding par. (b), a "Class B" licensee who purchases intoxicating liquor from a "Class A" licensee for resale or who possesses intoxicating liquor purchased from a "Class A" licensee for resale may be fined not more than $100.

125.69(7) (7) License or permit revocation. The violation of sub. (1), (3) or (5) is sufficient cause for the revocation of the license or permit of any licensee or permittee receiving the benefit from the prohibited act as well as the revocation of the license or permit of the licensee or permittee committing the prohibited act.

125.69 History History: 1981 c. 79, 202; 1983 a. 26, 69, 182; 1985 a. 5, 15, 302; 1987 a. 403; 1989 a. 30, 31, 253; 1991 a. 39; 1995 a. 27; 2007 a. 20, 85; 2009 a. 28; 2011 a. 129.



125.70 Trade show samples.

125.70  Trade show samples. A manufacturer, rectifier or intoxicating liquor wholesaler may furnish, free of charge, on "Class B" premises, taste samples of intoxicating liquor to any person who has attained the legal drinking age and who is attending a trade show, conference, convention or similar business meeting, that is held on those premises, of a bona fide national or statewide trade association that derives income from membership dues of "Class B" licensees. Taste samples may not be furnished under this section at more than 2 such events of any one trade association per year. No intoxicating liquor brought on "Class B" premises under this section may remain on those premises after the close of the trade show, conference, convention or business meeting.

125.70 History History: 1995 a. 320.






126. Agricultural producer security.

126.01 General definitions.

126.01  General definitions. In this chapter:

126.01(1) (1) "Affiliate" means any of the following persons:

126.01(1)(a) (a) An owner, major stockholder, partner, officer, director, member, employee, or agent of a contractor.

126.01(1)(b) (b) A person owned, controlled, or operated by a person under par. (a).

126.01(2) (2) "Asset" means anything of value owned by a person.

126.01(3) (3) "Audited financial statement" means a financial statement on which an independent certified public accountant licensed or certified under ch. 442 has done all of the following:

126.01(3)(a) (a) Stated that the financial statement presents fairly, in all material respects, the financial position of a contractor as of a specific date or for a specific period, according to one of the following:

126.01(3)(a)1. 1. Generally accepted accounting principles.

126.01(3)(a)2. 2. The historical cost basis method of accounting, if the financial statement is a sole proprietor's personal financial statement and the financial statement is prepared on a historical cost basis.

126.01(3)(b) (b) Conducted an audit according to generally accepted auditing standards.

126.01(4) (4) "Balance sheet" means a statement of assets, liabilities, and equity on a specific date.

126.01(5) (5) "Contractor," unless otherwise qualified, means any of the following:

126.01(5)(a) (a) A grain dealer, as defined in s. 126.10 (9).

126.01(5)(b) (b) A grain warehouse keeper, as defined in s. 126.25 (9).

126.01(5)(c) (c) A milk contractor, as defined in s. 126.40 (8).

126.01(5)(d) (d) A vegetable contractor, as defined in s. 126.55 (14).

126.01(6) (6) "Current assets" means cash and other assets, including trade or investment items, that may be readily converted into cash in the ordinary course of business within one year after the date as of which the value of those assets is determined.

126.01(7) (7) "Current liabilities" means those liabilities that are due within one year after the date as of which the value of those liabilities is determined.

126.01(8) (8) "Department" means the department of agriculture, trade and consumer protection.

126.01(9) (9) "Equity" means the value of assets less the value of liabilities.

126.01(10) (10) "Equity statement" means a report of the change in equity from the beginning to the end of the accounting period covered by the report.

126.01(11) (11) "Fund" means the agricultural producer security fund established under s. 25.463.

126.01(12) (12) "Generally accepted accounting principles" means the accounting standards adopted by the Financial Accounting Standards Board, except that for a business entity organized and operating outside the United States "generally accepted accounting principles" includes generally accepted foreign accounting standards that are substantially equivalent to standards adopted by the Financial Accounting Standards Board.

126.01(13) (13) "Grain" means corn, wheat, soybeans, oats, barley, rye, buckwheat, sorghum, flax seed, milo, sunflower seed, and mixed grain, as defined in 7 CFR 810.801, except that "grain" does not include any of the following:

126.01(13)(a) (a) Sweet corn or other canning crops for processing.

126.01(13)(b) (b) Seed corn, wheat, soybeans, oats, barley, rye, buckwheat, sorghum, flax seed, milo, sunflower seed, or mixed grain used or intended for use solely for planting purposes.

126.01(13)(c) (c) Corn, wheat, soybeans, oats, barley, rye, buckwheat, sorghum, flax seed, milo, sunflower seed, or mixed grain that has been rolled, cracked, roasted, or otherwise processed.

126.01(14) (14) "Income statement" means a report of the financial results of business operations for a specific period.

126.01(15) (15) "Individual" means a natural person.

126.01(16) (16) "Interim financial statement" means a statement of financial condition prepared for a period shorter than a fiscal year.

126.01(17) (17) "Milk" has the meaning given in s. 97.22 (1) (e).

126.01(18) (18) "Person," notwithstanding s. 990.01 (26), means an individual, a corporation, a cooperative, an unincorporated cooperative association, a partnership, a limited liability company, a trust, a state agency, as defined in s. 20.001 (1), a local governmental unit, as defined in s. 66.0131 (1) (a), or other legal entity.

126.01(19) (19) "Producer," unless otherwise qualified, means a grain producer, as defined in s. 126.10 (10), milk producer, as defined in s. 126.40 (10), or vegetable producer, as defined in s. 126.55 (16).

126.01(20) (20) "Reviewed financial statement" means a contractor's financial statement, other than an audited financial statement, if all of the following apply:

126.01(20)(a) (a) The contractor attests in writing, under oath, that the financial statement is complete and accurate.

126.01(20)(b) (b) The financial statement is reviewed by an independent certified public accountant licensed or certified under ch. 442.

126.01(21) (21) "Security" means security filed or maintained under s. 126.16, 126.31, 126.47, or 126.61.

126.01(22) (22) "Sole proprietor" means a contractor who is an individual.

126.01(23) (23) "Statement of cash flows" means a report of cash receipts and cash disbursements from operating, investing, and financing activities, including an explanation of changes in cash and cash equivalents for the accounting period covered by the report.

126.01(24) (24) "Vegetable" means any vegetable that is grown or sold for use in food processing, whether or not the vegetable is actually processed as food. "Vegetable" includes green beans, kidney beans, lima beans, romano beans, wax beans, beets, cabbage, carrots, celery, cucumbers, onions, peas, potatoes, spinach, squash, and sweet corn, but does not include grain.

126.01 History History: 2001 a. 16; 2005 a. 441.



126.05 Agricultural producer security fund.

126.05  Agricultural producer security fund.

126.05(1) (1) The fund is a public trust and shall be administered to secure payments to producers. Moneys deposited into the fund may be used only for the purposes of this chapter.

126.05(2) (2) The department shall deposit into the fund all fees, surcharges, assessments, reimbursements, and proceeds of contingent financial backing that the department collects under this chapter. The department shall keep a record by contractor and industry, of all deposits into the fund. The department shall keep a record by industry of all payments from the fund.

126.05 History History: 2001 a. 16; 2003 a. 38; 2009 a. 296.



126.06 Contingent financial backing.

126.06  Contingent financial backing.

126.06(1) (1)  Department may acquire. Using moneys appropriated under s. 20.115 (1) (v), the department may acquire contingent financial backing to secure payment under s. 126.72 (2) of claims against contributing contractors, as defined in s. 126.68 (1). The contingent financial backing may be in one or more of the following forms:

126.06(1)(a) (a) A surety bond.

126.06(1)(b) (b) A contract to provide a cash loan to the fund whenever the department requests a loan payable as provided in sub. (3).

126.06(1)(c) (c) Trade credit insurance.

126.06(1)(d) (d) Any other form that the department determines is appropriate.

126.06(2) (2) Amount.

126.06(2)(a)(a) Except as provided in par. (b), the department may determine the amount of any contingent financial backing that it obtains under sub. (1), up to the amount that, in the department's judgment, is sufficient to meet reasonably foreseeable needs under s. 126.72 (2). In making this determination, the department shall consider acquisition costs and repayment liabilities.

126.06(2)(b) (b) The department may not acquire contingent financial backing in an amount that exceeds $17,000,000, unless the department establishes a different maximum amount by rule.

126.06(3) (3) Repayment. The department shall pay principal and interest costs of any loan provided under sub. (1) (b) only from the appropriation from the agricultural producer security fund under s. 20.115 (1) (wc).

126.06 History History: 2001 a. 16; 2003 a. 38; 2009 a. 296.



126.10 Definitions.

126.10  Definitions. In this subchapter:

126.10(1) (1) "Cash on delivery" means full cash payment for grain when the grain dealer takes custody or control of the grain.

126.10(2) (2) "Cash payment" means payment in any of the following forms:

126.10(2)(a) (a) Currency.

126.10(2)(b) (b) A cashier's check or a check that a bank issues and certifies.

126.10(2)(c) (c) A wire transfer.

126.10(2)(d) (d) Simultaneous barter.

126.10(3) (3) "Contributing grain dealer" means a grain dealer who is licensed under s. 126.11, who either has paid one or more quarterly installments under s. 126.15 (7) or is required to contribute to the fund, but the first quarterly installment under s. 126.15 (7) is not yet due, and who is not disqualified from the fund under s. 126.14 (2).

126.10(4) (4) "Current ratio" means the ratio of the value of current assets to the value of current liabilities, calculated according to s. 126.13 (6) (c) 1.

126.10(5) (5) "Debt to equity ratio" means the ratio of the value of liabilities to equity, calculated according to s. 126.13 (6) (c) 2.

126.10(6) (6) "Deferred payment contract" means a contract for the procurement of grain under which a grain dealer takes custody or control of producer grain more than 7 days before paying for the grain in full. "Deferred payment contract" includes a deferred price contract.

126.10(7) (7) "Deferred price contract" means a contract for the procurement of grain under which a grain dealer takes custody or control of producer grain more than 7 days before the price of that grain must be determined under the contract.

126.10(8) (8) "Disqualified grain dealer" means a grain dealer who is disqualified from the fund under s. 126.14 (2).

126.10(9) (9) "Grain dealer" means a person who buys producer grain or who markets producer grain as a producer agent. "Grain dealer" does not include any of the following:

126.10(9)(a) (a) A person who merely brokers a contract between a grain producer and a grain dealer without becoming a party to the contract, taking control of grain, or accepting payment on behalf of the grain producer.

126.10(9)(b) (b) A person who merely buys or sells grain on a board of trade or commodity exchange.

126.10(10) (10) "Grain producer" means a person who grows grain.

126.10(10m) (10m) "License year" means the period beginning on September 1 and ending on the following August 31.

126.10(11) (11) "Procure grain" means to buy grain or acquire the right to market grain.

126.10(12) (12) "Procure producer grain in this state" means any of the following:

126.10(12)(a) (a) To buy producer grain for receipt in this state.

126.10(12)(b) (b) To acquire the right to market producer grain grown in this state.

126.10(13) (13) "Producer agent" means a person who acts on behalf of a grain producer to market or accept payment for the grain producer's grain without taking title to that grain, including a person who uses a producer trust fund to market or accept payment for producer grain. "Producer agent" does not include any of the following:

126.10(13)(a) (a) A person who merely brokers a contract between a grain producer and a grain dealer, without becoming a party to the contract, taking control of grain, or accepting payment on behalf of the grain producer.

126.10(13)(b) (b) A person who merely holds or transports grain for a grain producer without marketing the grain or accepting payment on behalf of the grain producer.

126.10(14) (14) "Producer grain" means grain that is owned by or held in trust for one or more grain producers. "Producer grain" includes grain that a producer agent markets for a grain producer, without taking title to the grain.

126.10 History History: 2001 a. 16.



126.11 Grain dealers; licensing.

126.11  Grain dealers; licensing.

126.11(1) (1)  License required. Except as provided in sub. (2), no grain dealer may procure producer grain in this state without a current annual license from the department.

126.11(2) (2) Exempt grain dealers. The following grain dealers are not required to hold a license under this section, but may volunteer to be licensed:

126.11(2)(a) (a) A grain dealer who pays cash on delivery for all producer grain.

126.11(2)(b) (b) A grain dealer who buys producer grain solely for the grain dealer's own use as feed or seed and who spends less than $400,000 per license year for that grain.

126.11(2m) (2m) License terms. A license under this section expires on the August 31 following its issuance. No person may transfer or assign a license issued under this section.

126.11(3) (3) License application. A grain dealer shall apply for an annual license under this section in writing, on a form provided by the department. An applicant shall provide all of the following:

126.11(3)(a) (a) The applicant's legal name and any trade name under which the applicant proposes to operate as a grain dealer.

126.11(3)(b) (b) A statement of whether the applicant is an individual, corporation, partnership, cooperative, unincorporated cooperative association, limited liability company, trust, or other legal entity. If the applicant is a corporation, a cooperative, or an association, the applicant shall identify each officer of the corporation or cooperative. If the applicant is a partnership, the applicant shall identify each partner.

126.11(3)(c) (c) The mailing address of the applicant's primary business location and the name of a responsible individual who may be contacted at that location.

126.11(3)(d) (d) The street address of each business location from which the applicant operates in this state as a grain dealer and the name of a responsible individual who may be contacted at each location that is staffed.

126.11(3)(e) (e) All license fees and surcharges required under sub. (4).

126.11(3)(f) (f) The sworn and notarized statement required under sub. (9).

126.11(3)(g) (g) A financial statement if required under s. 126.13 (1) and not yet filed.

126.11(3)(h) (h) Other relevant information required by the department.

126.11(4) (4) License fees and surcharges. A grain dealer applying for an annual license under this section shall pay the following fees and surcharges in the amounts that the department specifies by rule:

126.11(4)(a) (a) A nonrefundable basic license fee.

126.11(4)(b) (b) A supplementary license fee based on the volume of grain reported by the grain dealer under sub. (9) (d), less any credit provided under sub. (6).

126.11(4)(c) (c) A supplementary license fee for each truck, in excess of one truck, that the grain dealer uses to haul grain in this state.

126.11(4)(d) (d) A license surcharge if the grain dealer files a financial statement under s. 126.13 (1) that is not an audited financial statement.

126.11(4)(e) (e) A license surcharge if the department determines that, within 365 days before submitting the license application, the applicant operated as a grain dealer without a license in violation of sub. (1). The applicant shall also pay any license fees, license surcharges, and fund assessments that are still due for any license year in which the applicant violated sub. (1).

126.11(4)(f) (f) A license surcharge if during the preceding 12 months the applicant failed to file an annual financial statement required under s. 126.13 (1) (b) by the deadline specified in s. 126.13 (1) (c).

126.11(4)(g) (g) A license surcharge if a renewal applicant fails to renew a license by the license expiration date of August 31. This paragraph does not apply to a grain dealer who is exempt under sub. (2) and is voluntarily licensed.

126.11(4m) (4m) Effect of payment of surcharge. Payment under sub. (4) (e) does not relieve the applicant of any other civil or criminal liability that results from the violation of sub. (1), but does not constitute evidence of any law violation.

126.11(5) (5) License for part of year; fees. A person who applies for an annual grain dealer license after the beginning of a license year shall pay the full annual fee amounts required under sub. (4).

126.11(6) (6) Fee credits. If the balance in the fund contributed by grain dealers exceeds $2,000,000 on May 31 of any license year, the department shall credit 50% of the excess amount against license fees charged under sub. (4) (b) to contributing grain dealers who file timely license renewal applications for the next license year. The department shall credit each contributing grain dealer on a prorated basis, in proportion to the total fees that the grain dealer paid under sub. (4) (b) for the 4 preceding license years as a contributing grain dealer.

126.11(7) (7) Fee statement. The department shall provide, with each license application form, a written statement of all license fees and surcharges required under sub. (4) or the formula for determining them. The department shall specify any fee credit for which the applicant may qualify under sub. (6).

126.11(8) (8) No license without full payment. The department may not issue an annual license under sub. (1) until the applicant pays all license fees and surcharges identified in the department's statement under sub. (7). The department shall refund a fee or surcharge paid under protest if upon review the department determines that the fee or surcharge is not applicable.

126.11(9) (9) Sworn and notarized statement. As part of a license application under sub. (3), an applicant shall provide a sworn and notarized statement, signed by the applicant or an officer of the applicant, that reports all of the following:

126.11(9)(a) (a) The total amount that the applicant paid, during the applicant's last completed fiscal year, for producer grain procured in this state, less the total amount reported under par. (e) 3., if any. If the applicant has not yet operated as a grain dealer in this state, the applicant shall estimate the amount that the applicant will pay during the applicant's first complete fiscal year for producer grain procured in this state, less the total amount reported under par. (e) 3., if any.

126.11(9)(b) (b) The amount of the payments under par. (a) made under deferred payment contracts.

126.11(9)(c) (c) Whether the applicant has had any obligations under deferred payment contracts, for grain procured in this state, at any time since the beginning of the applicant's last completed fiscal year.

126.11(9)(d) (d) The total number of bushels of producer grain that the applicant procured in this state during the applicant's last completed fiscal year. If the applicant has not yet operated as a grain dealer in this state, the applicant shall estimate the total number of bushels of producer grain that the applicant will procure in this state during the applicant's first complete fiscal year.

126.11(9)(e) (e) All of the following information related to each grain producer or producer agent that under s. 126.70 (1) (b) has permanently waived eligibility to file a default claim against the applicant:

126.11(9)(e)1. 1. A copy of the written waiver that the grain producer or producer agent filed under s. 126.70 (1) (c).

126.11(9)(e)2. 2. The total number of bushels of producer grain that the applicant procured in this state from that grain producer or producer agent during the applicant's last completed fiscal year. If the applicant has not yet operated as a grain dealer in this state, the applicant shall estimate the total number of bushels of producer grain that the applicant will procure in this state from that grain producer or producer agent during the applicant's first complete fiscal year.

126.11(9)(e)3. 3. The total amount that the applicant paid during the applicant's last completed fiscal year for producer grain that the applicant procured in this state from that grain producer or producer agent. If the applicant has not yet operated as a grain dealer in this state, the applicant shall estimate the total amount that the applicant will pay during the applicant's first complete fiscal year for producer grain that the applicant will procure in this state from that producer or producer agent.

126.11(9)(e)4. 4. The amount of payments under subd. 3. made under deferred payment contracts.

126.11(10) (10) Action granting or denying application. The department shall grant or deny an application under sub. (3) within 30 days after the department receives a complete application. If the department denies a license application, the department shall give the applicant a written notice stating the reason for the denial.

126.11(11) (11) License displayed. A grain dealer licensed under sub. (1) shall prominently display a copy of that license at the following locations:

126.11(11)(a) (a) On each truck that the grain dealer uses to haul grain in this state.

126.11(11)(b) (b) At each business location from which the grain dealer operates in this state.

126.11 History History: 2001 a. 16; 2005 a. 441; 2009 a. 296.



126.12 Grain dealers; insurance.

126.12  Grain dealers; insurance.

126.12(1) (1)  Fire and extended coverage insurance. A grain dealer licensed, or required to be licensed, under s. 126.11 shall maintain fire and extended coverage insurance, issued by an insurance company authorized to do business in this state, that covers all grain in the custody of the grain dealer, whether owned by the grain dealer or held for others, at the full local market value of the grain.

126.12(2) (2) Insurance cancellation; replacement. Whenever an insurance policy under sub. (1) is canceled, the grain dealer shall replace the policy so that there is no lapse in coverage.

126.12(3) (3) Insurance coverage; misrepresentation. No grain dealer may misrepresent any of the following to the department or to any grain producer or producer agent:

126.12(3)(a) (a) That the grain dealer is insured.

126.12(3)(b) (b) The nature, coverage, or material terms of the grain dealer's insurance policy.

126.12 History History: 2001 a. 16.



126.13 Grain dealers; financial statements.

126.13  Grain dealers; financial statements.

126.13(1)(1)  Required annual financial statement.

126.13(1)(a)(a) A grain dealer shall file an annual financial statement with the department, before the department first licenses the grain dealer under s. 126.11, if the grain dealer's license application shows any of the following:

126.13(1)(a)1. 1. That the amount of grain reported under s. 126.11 (9) (d), less the total amount reported under s. 126.11 (9) (e) 2., if any, exceeds 200,000 bushels.

126.13(1)(a)2. 2. Any deferred payment contract obligations under s. 126.11 (9) (c).

126.13(1)(b) (b) A grain dealer licensed under s. 126.11 shall file an annual financial statement with the department during each license year if the grain dealer's license application for that year shows any of the following:

126.13(1)(b)1. 1. That the amount of grain reported under s. 126.11 (9) (d), less the total amount reported under s. 126.11 (9) (e) 2., if any, exceeds 200,000 bushels and the grain dealer is not a contributing grain dealer who procures grain in this state solely as a producer agent.

126.13(1)(b)2. 2. Any deferred payment contract obligations under s. 126.11 (9) (c).

126.13(1)(c) (c) A grain dealer shall file an annual financial statement under par. (b) by the 15th day of the 4th month following the close of the grain dealer's fiscal year, except that the department may extend the filing deadline for up to 30 days if the grain dealer, or the accountant reviewing or auditing the financial statement, files a written extension request at least 10 days before the filing deadline.

126.13(1)(d) (d) A grain dealer licensed under s. 126.11 may not incur any obligations under deferred payment contracts for grain procured in this state unless the contractor first notifies the department and files an annual financial statement with the department.

126.13(2) (2) Voluntary annual financial statement. A contributing grain dealer who is not required to file a financial statement under sub. (1) may file an annual financial statement with the department to qualify for a lower fund assessment under s. 126.15.

126.13(3) (3) Reviewed or audited financial statement. A grain dealer filing a financial statement under sub. (1) or (2) may file either a reviewed financial statement or an audited financial statement, except that if the volume of grain reported by the grain dealer under s. 126.11 (9) (d), less the total volume reported by the grain dealer under s. 126.11 (9) (e) 2., if any, exceeds 2,500,000 bushels, the grain dealer shall file an audited financial statement.

126.13(4) (4) Accounting period. A grain dealer filing an annual financial statement under sub. (1) or (2) shall file a financial statement that covers the grain dealer's last completed fiscal year unless the grain dealer has been in business for less than one year.

126.13(4m) (4m) Interim financial statement. The department may, at any time, require a grain dealer licensed under s. 126.11 to file an interim financial statement with the department. The grain dealer shall provide, with the interim financial statement, the grain dealer's sworn and notarized statement that the financial statement is correct. An interim financial statement need not be a reviewed financial statement or an audited financial statement.

126.13(5) (5) Generally accepted accounting principles.

126.13(5)(a)(a) Except as provided in par. (b), a grain dealer filing an annual financial statement under this section shall file a financial statement that is prepared according to generally accepted accounting principles.

126.13(5)(b) (b) If a grain dealer is a sole proprietor and the grain dealer's financial statement is not audited, the grain dealer shall file a financial statement that is prepared on a historical cost basis.

126.13(6) (6) Financial statement contents.

126.13(6)(a)(a) Except as provided in par. (b), a grain dealer filing a financial statement under this section shall file a financial statement that consists of a balance sheet, income statement, equity statement, statement of cash flows, notes to those statements, and any other information required by the department. If the grain dealer is a sole proprietor, the grain dealer shall file his or her business and personal financial statements. A grain dealer shall disclose on the grain dealer's financial statement, separately and clearly, the grain dealer's unpaid obligations to grain producers and producer agents.

126.13(6)(b) (b) If a grain dealer has been in business for less than one year, the grain dealer may file an annual financial statement under sub. (1) or (2) consisting of a balance sheet and notes.

126.13(6)(c) (c) A grain dealer filing a financial statement under this section shall include in the financial statement, or in an attachment to the financial statement, calculations of all of the following:

126.13(6)(c)1. 1. The grain dealer's current ratio, excluding any assets required to be excluded under sub. (7).

126.13(6)(c)2. 2. The grain dealer's debt to equity ratio, excluding any assets required to be excluded under sub. (7).

126.13(7) (7) Assets excluded. A grain dealer may not include any of the following assets in the calculations under sub. (6) (c) unless the department specifically approves their inclusion:

126.13(7)(a) (a) A nontrade note or account receivable from an officer, director, employee, partner, or stockholder, or from a member of the family of any of those individuals, unless the note or account receivable is secured by a first priority security interest in real or personal property.

126.13(7)(b) (b) A note or account receivable from a parent organization, a subsidiary, or an affiliate, other than an employee.

126.13(7)(c) (c) A note or account that has been receivable for more than one year, unless the grain dealer has established an offsetting reserve for uncollectible notes and accounts receivable.

126.13(9) (9) Entity covered. A person filing a financial statement under this section may not file, in lieu of that person's financial statement, the financial statement of the person's parent organization, subsidiary, predecessor, or successor.

126.13(10) (10) Department review. The department may analyze a financial statement submitted under this section and may reject a financial statement that fails to comply with this section.

126.13 History History: 2001 a. 16; 2009 a. 296.



126.14 Contributing grain dealers; disqualification.

126.14  Contributing grain dealers; disqualification.

126.14(1)(1)  Contribution required. A grain dealer who is required to be licensed under s. 126.11 (1) shall pay fund assessments under s. 126.15 unless the grain dealer is disqualified under sub. (2). A grain dealer who is voluntarily licensed under s. 126.11 may pay voluntary assessments under s. 126.15, unless the grain dealer is disqualified under sub. (2).

126.14(2) (2) Disqualified grain dealer.

126.14(2)(a)(a) A grain dealer who is required to file security under s. 126.16 (1) (a) is disqualified from the fund until the department determines that one of the conditions in s. 126.16 (8) (a) 1. and 2. is satisfied.

126.14(2)(b) (b) A grain dealer is disqualified from the fund if any of the following occurs:

126.14(2)(b)1. 1. The department denies, suspends, or revokes the grain dealer's license.

126.14(2)(b)2. 2. The department issues an order under s. 126.85 disqualifying the grain dealer from the fund.

126.14(3) (3) Payments by disqualified grain dealer.

126.14(3)(a)(a) The department may not return to a disqualified grain dealer any fund assessments that the grain dealer paid as a contributing grain dealer.

126.14(3)(b) (b) A disqualified grain dealer remains liable for any unpaid fund installment under s. 126.15 that became due while the grain dealer was a contributing grain dealer. A disqualified grain dealer is not liable for any fund installment that becomes due after the grain dealer is disqualified under sub. (2).

126.14(4) (4) Notice to producers. A grain dealer who is disqualified from the fund shall immediately give written notice of that disqualification to all grain producers and producer agents to whom the grain dealer has unpaid contract obligations for producer grain produced in this state. The department may by rule or order specify the form and content of the notice.

126.14(5) (5) Disqualified grain dealer to pay cash on delivery. A grain dealer who is disqualified from the fund shall pay cash on delivery for all producer grain procured in this state.

126.14 History History: 2001 a. 16; 2003 a. 38; 2009 a. 296.



126.15 Contributing grain dealers; fund assessments.

126.15  Contributing grain dealers; fund assessments.

126.15(1)(1)  General. A contributing grain dealer shall pay an annual fund assessment for each license year. Except as provided in sub. (6m), the assessment equals $20 or the sum of the following, whichever is greater, unless the department by rule specifies a different assessment:

126.15(1)(a) (a) The grain dealer's current ratio assessment. The current ratio assessment for a license year equals the grain dealer's current ratio assessment rate under sub. (2) multiplied by the amount reported under s. 126.11 (9) (a) in the grain dealer's license application for that license year.

126.15(1)(b) (b) The grain dealer's debt to equity ratio assessment. The debt to equity ratio assessment for a license year equals the grain dealer's debt to equity ratio assessment rate under sub. (4) multiplied by the amount reported under s. 126.11 (9) (a) in the grain dealer's license application for that license year.

126.15(1)(c) (c) The grain dealer's deferred payment assessment. The deferred payment assessment for a license year equals the payment amount, if any, that the grain dealer reports under s. 126.11 (9) (b) in the grain dealer's license application for that license year, less any amount reported under s. 126.11 (9) (e) 4., multiplied by the grain dealer's deferred payment assessment rate under sub. (6).

126.15(2) (2) Current ratio assessment rate. A grain dealer's current ratio assessment rate is calculated, at the beginning of the license year, as follows:

126.15(2)(a) (a) If the grain dealer has filed an annual financial statement under s. 126.13 and that financial statement shows a current ratio of at least 1.25 to 1.0, the grain dealer's current ratio assessment rate equals the greater of zero or the current ratio assessment factor in sub. (3) (a) multiplied by the following amount:

126.15(2)(a)1. 1. Subtract one from the current ratio.

126.15(2)(a)2. 2. Divide the amount determined under subd. 1. by 3.

126.15(2)(a)3. 3. Multiply the amount determined under subd. 2. by negative one.

126.15(2)(a)4. 4. Raise the amount determined under subd. 3. to the 3rd power.

126.15(2)(a)5. 5. Subtract 0.75 from the current ratio.

126.15(2)(a)6. 6. Divide 0.65 by the amount determined under subd. 5.

126.15(2)(a)7. 7. Raise the amount determined under subd. 6. to the 5th power.

126.15(2)(a)8. 8. Add the amount determined under subd. 4. to the amount determined under subd. 7.

126.15(2)(a)9. 9. Add 2 to the amount determined under subd. 8.

126.15(2)(b) (b) If the grain dealer has filed an annual financial statement under s. 126.13 and that financial statement shows a current ratio of less than 1.25 to 1.0, but greater than 1.0 to 1.0, the grain dealer's current ratio assessment rate equals the current ratio assessment factor in sub. (3) (b) multiplied by the following amount:

126.15(2)(b)1. 1. Subtract one from the current ratio.

126.15(2)(b)2. 2. Divide the amount determined under subd. 1. by 3.

126.15(2)(b)3. 3. Multiply the amount determined under subd. 2. by negative one.

126.15(2)(b)4. 4. Raise the amount determined under subd. 3. to the 3rd power.

126.15(2)(b)5. 5. Subtract 0.75 from the current ratio.

126.15(2)(b)6. 6. Divide 0.65 by the amount determined under subd. 5.

126.15(2)(b)7. 7. Raise the amount determined under subd. 6. to the 5th power.

126.15(2)(b)8. 8. Add the amount determined under subd. 4. to the amount determined under subd. 7.

126.15(2)(b)9. 9. Add 2 to the amount determined under subd. 8.

126.15(2)(c) (c) If the grain dealer has filed an annual financial statement under s. 126.13 and that financial statement shows a current ratio of less than or equal to 1.0 to 1.0, the grain dealer's current ratio assessment rate equals the current ratio assessment factor in sub. (3) (b) multiplied by 120.81376.

126.15(2)(d) (d) Except as provided in par. (e), if the grain dealer has not filed an annual financial statement under s. 126.13, the grain dealer's current ratio assessment rate equals the current ratio assessment factor in sub. (3) (b) multiplied by 5.71235.

126.15(2)(e) (e) If the grain dealer has not filed an annual financial statement under s. 126.13 and the grain dealer procures grain in this state solely as a producer agent, the grain dealer's current ratio assessment rate is 0.00025, except that, for the grain dealer's 5th or higher consecutive full license year of participation in the fund, the grain dealer's current ratio assessment rate is 0.000175.

126.15(3) (3) Current ratio assessment factor.

126.15(3)(a)(a) A grain dealer's current ratio assessment factor under sub. (2) (a) is 0.00003 except that, for the grain dealer's 5th or higher consecutive full license year as a contributing grain dealer, the grain dealer's current ratio assessment factor is zero.

126.15(3)(b) (b) A grain dealer's current ratio assessment factor under sub. (2) (b) to (d) is 0.000045 except that, for the grain dealer's 5th or higher consecutive full license year as a contributing grain dealer, the grain dealer's current ratio assessment factor is 0.000036.

126.15(4) (4) Debt to equity assessment rate. A grain dealer's debt to equity ratio assessment rate is calculated, at the beginning of the license year, as follows:

126.15(4)(a) (a) If the grain dealer has filed an annual financial statement under s. 126.13 and that financial statement shows positive equity and a debt to equity ratio of not more than 4.0 to 1.0, the grain dealer's debt to equity ratio assessment rate equals the greater of zero or the debt to equity ratio assessment factor in sub. (5) (a) multiplied by the following amount:

126.15(4)(a)1. 1. Subtract 4 from the debt to equity ratio.

126.15(4)(a)2. 2. Divide the amount determined under subd. 1. by 3.

126.15(4)(a)3. 3. Raise the amount determined under subd. 2. to the 3rd power.

126.15(4)(a)4. 4. Subtract 1.7 from the debt to equity ratio.

126.15(4)(a)5. 5. Divide the amount determined under subd. 4. by 1.75.

126.15(4)(a)6. 6. Raise the amount determined under subd. 5. to the 7th power.

126.15(4)(a)7. 7. Add the amount determined under subd. 3. to the amount determined under subd. 6.

126.15(4)(a)8. 8. Add 2 to the amount determined under subd. 7.

126.15(4)(b) (b) If the grain dealer has filed an annual financial statement under s. 126.13 and that financial statement shows a debt to equity ratio of greater than 4.0 to 1.0, but less than 5.0 to 1.0, the grain dealer's debt to equity ratio assessment rate equals the debt to equity ratio assessment factor in sub. (5) (b) multiplied by the following amount:

126.15(4)(b)1. 1. Subtract 4 from the debt to equity ratio.

126.15(4)(b)2. 2. Divide the amount determined under subd. 1. by 3.

126.15(4)(b)3. 3. Raise the amount determined under subd. 2. to the 3rd power.

126.15(4)(b)4. 4. Subtract 1.7 from the debt to equity ratio.

126.15(4)(b)5. 5. Divide the amount determined under subd. 4. by 1.75.

126.15(4)(b)6. 6. Raise the amount determined under subd. 5. to the 7th power.

126.15(4)(b)7. 7. Add the amount determined under subd. 3. to the amount determined under subd. 6.

126.15(4)(b)8. 8. Add 2 to the amount determined under subd. 7.

126.15(4)(c) (c) If the grain dealer has filed an annual financial statement under s. 126.13 and that financial statement shows negative equity or a debt to equity ratio of at least 5.0 to 1.0, the grain dealer's debt to equity ratio assessment rate equals the debt to equity ratio assessment factor in sub. (5) (b) multiplied by 86.8244.

126.15(4)(d) (d) Except as provided in par. (e), if the grain dealer has not filed an annual financial statement under s. 126.13, the grain dealer's debt to equity ratio assessment rate equals the debt to equity ratio assessment factor in sub. (5) (b) multiplied by 8.77374.

126.15(4)(e) (e) If the grain dealer has not filed an annual financial statement under s. 126.13 and the grain dealer procures grain in this state solely as a producer agent, the grain dealer's debt to equity ratio assessment rate is 0.00025, except that it is 0.000175 for the grain dealer's 5th or higher consecutive full license year of participation in the fund.

126.15(5) (5) Debt to equity ratio assessment factor.

126.15(5)(a)(a) A grain dealer's debt to equity ratio assessment factor under sub. (4) (a) is 0.0000125, except that it is zero for the grain dealer's 5th or higher consecutive full license year as a contributing grain dealer.

126.15(5)(b) (b) A grain dealer's debt to equity ratio assessment factor under sub. (4) (b) to (d) is 0.00001875, except that it is 0.000015 for the grain dealer's 5th or higher consecutive full license year as a contributing grain dealer.

126.15(6) (6) Deferred payment assessment rate. A grain dealer's deferred payment assessment rate is 0.0035, unless the department specifies a different rate by rule.

126.15(6m) (6m) Reduced assessment for certain grain dealers filing security. If a grain dealer files security under s. 126.16 (1) (c), the grain dealer's assessment is the amount determined under sub. (1) reduced by an amount determined as follows:

126.15(6m)(a) (a) Divide the amount of security that the grain dealer is required to file as determined under s. 126.16 (3) (b) by the amount of the grain dealer's estimated default exposure, as defined in s. 126.16 (1) (c) 1.

126.15(6m)(b) (b) Multiply the amount of the assessment determined under sub. (1) by the amount determined under par. (a).

126.15(7) (7) Quarterly installments.

126.15(7)(a)(a) A contributing grain dealer shall pay the grain dealer's annual fund assessment in equal quarterly installments that are due as follows:

126.15(7)(a)1. 1. The first installment is due on October 1 of the license year.

126.15(7)(a)2. 2. The 2nd installment is due on January 1 of the license year.

126.15(7)(a)3. 3. The 3rd installment is due on April 1 of the license year.

126.15(7)(a)4. 4. The 4th installment is due on July 1 of the license year.

126.15(7)(b) (b) A contributing grain dealer may prepay any of the quarterly installments under par. (a).

126.15(7)(c) (c) A contributing grain dealer who applies for an annual license after the beginning of a license year shall pay the full annual fund assessment required under this section. The grain dealer shall pay, with the first quarterly installment that becomes due after the day on which the department issues the license, all of that year's quarterly installments that became due before that day.

126.15(7)(d) (d) A contributing grain dealer who fails to pay the full amount of any quarterly installment when due shall pay, in addition to that installment, a late payment penalty of $50 or 10% of the overdue installment amount, whichever is greater.

126.15(8) (8) Notice of annual assessment and quarterly installments. When the department issues an annual license to a contributing grain dealer, the department shall notify the grain dealer of all of the following:

126.15(8)(a) (a) The amount of the grain dealer's annual fund assessment under this section.

126.15(8)(b) (b) The amount of each required quarterly installment under sub. (7) and the date by which the grain dealer must pay each installment.

126.15(8)(c) (c) The penalty that applies under sub. (7) (d) if the grain dealer fails to pay any quarterly installment when due.

126.15 History History: 2001 a. 16; 2003 a. 38; 2009 a. 296.



126.16 Grain dealers; security.

126.16  Grain dealers; security.

126.16(1) (1)  Security required.

126.16(1)(a)(a) A grain dealer shall file security with the department, and maintain that security until the department releases it under sub. (8) (a), if all of the following apply when the department first licenses the grain dealer under s. 126.11:

126.16(1)(a)1. 1. The grain dealer reports more than $500,000 in grain payments under s. 126.11 (9) (a).

126.16(1)(a)2. 2. The grain dealer files an annual financial statement under s. 126.13 (1) (a) and that financial statement shows negative equity.

126.16(1)(b) (b) A grain dealer who reports any deferred payment contract obligations under s. 126.11 (9) (c) or 126.13 (1) (d), other than deferred payment contract obligations to a grain producer or producer agent who permanently waived eligibility to file a default claim under s. 126.70 (1) (b) and (c), shall file security with the department, and maintain that security until the department releases it under sub. (8) (b), unless the grain dealer has positive equity and the grain dealer's annual financial statement under s. 126.13 (1) shows a debt to equity ratio of not more than 4.0 to 1.0.

126.16(1)(c) (c)

126.16(1)(c)1.1. In this paragraph, "estimated default exposure" means the sum of the following:

126.16(1)(c)1.a. a. Thirty-five percent of the grain dealer's average monthly payment for the 3 months, during the preceding 12 months, in which the grain dealer made the largest monthly payments for producer grain procured in this state.

126.16(1)(c)1.b. b. The grain dealer's highest total, at any time during the preceding 12 months, of unpaid obligations for producer grain procured in this state under deferred payment contracts.

126.16(1)(c)2. 2. A grain dealer shall file security with the department, and maintain that security until the department releases it under sub. (8) (bm), if the grain dealer files an annual financial statement under s. 126.13 (1) that shows negative equity, a current ratio of less than 1.25 to 1.0, or a debt to equity ratio of more than 4.0 to 1.0 and the grain dealer's estimated default exposure is greater than $20,000,000.

126.16(3) (3) Amount of security.

126.16(3)(a)(a) Except as provided in par. (b), a grain dealer who is required to file or maintain security under this section shall at all times maintain security that is at least equal to the sum of the following:

126.16(3)(a)1. 1. Thirty-five percent of the grain dealer's average monthly payment for the 3 months, during the preceding 12 months, in which the grain dealer made the largest monthly payments for producer grain procured in this state, except that this amount is not required of a contributing grain dealer.

126.16(3)(a)2. 2. The grain dealer's highest total, at any time during the preceding 12 months, of unpaid obligations for producer grain procured in this state under deferred payment contracts.

126.16(3)(b) (b) A grain dealer who is required to file or maintain security only under sub. (1) (c) shall at all times maintain security equal to the grain dealer's estimated default exposure, as defined in sub. (1) (c) 1., less $20,000,000.

126.16(4) (4) Form of security. The department shall review, and determine whether to approve, security filed or maintained under this section. The department may approve only the following types of security:

126.16(4)(a) (a) Currency.

126.16(4)(b) (b) A commercial surety bond if all of the following apply:

126.16(4)(b)1. 1. The surety bond is made payable to the department for the benefit of grain producers and producer agents.

126.16(4)(b)2. 2. The surety bond is issued by a person authorized to operate a surety business in this state.

126.16(4)(b)3. 3. The surety bond is issued as a continuous term bond that may be canceled only with the department's written agreement or upon 90 days' prior written notice served on the department in person or by certified mail.

126.16(4)(b)4. 4. The surety bond is issued in a form, and subject to any terms and conditions, that the department considers appropriate.

126.16(4)(c) (c) A certificate of deposit or money market certificate if all of the following apply:

126.16(4)(c)1. 1. The certificate is issued or endorsed to the department for the benefit of grain producers and producer agents who deliver grain to the grain dealer.

126.16(4)(c)2. 2. The certificate may not be canceled or redeemed without the department's written authorization.

126.16(4)(c)3. 3. No person may transfer or withdraw funds represented by the certificate without the department's written permission.

126.16(4)(c)4. 4. The certificate renews automatically without any action by the department.

126.16(4)(c)5. 5. The certificate is issued in a form, and subject to any terms and conditions, that the department considers appropriate.

126.16(4)(d) (d) An irrevocable bank letter of credit if all of the following apply:

126.16(4)(d)1. 1. The letter of credit is payable to the department for the benefit of grain producers and producer agents.

126.16(4)(d)2. 2. The letter of credit is issued on bank letterhead.

126.16(4)(d)3. 3. The letter of credit is issued for an initial period of at least one year.

126.16(4)(d)4. 4. The letter of credit renews automatically unless at least 90 days before the scheduled renewal date the issuing bank gives the department written notice, in person or by certified mail, that the letter of credit will not be renewed.

126.16(4)(d)5. 5. The letter of credit is issued in a form, and subject to any terms and conditions, that the department considers appropriate.

126.16(5) (5) Department custody of security. The department shall hold, in its custody, all security filed and maintained under this section. The department shall hold the security for the benefit of grain producers and producer agents who deliver grain to a grain dealer.

126.16(6) (6) Monthly reports. A grain dealer who is required to file or maintain security under this section shall file monthly reports with the department. The grain dealer shall file a report on or before the 10th day of each month, in a form specified by the department. In a monthly report, a grain dealer shall provide information reasonably required by the department, including all of the following:

126.16(6)(a) (a) The grain dealer's average monthly payment for the 3 months, during the preceding 12 months, in which the grain dealer made the largest monthly payments for producer grain procured in this state.

126.16(6)(b) (b) The grain dealer's highest total unpaid obligations, at any time during the preceding 12 months, for producer grain procured in this state under deferred payment contracts. If the amount owed on deferred price contracts has not yet been determined, the grain dealer shall estimate the amount based on contract terms and prevailing market prices on the last day of the previous month.

126.16(7) (7) Additional security.

126.16(7)(a)(a) The department may, at any time, demand additional security from a grain dealer if any of the following applies:

126.16(7)(a)1. 1. The grain dealer's existing security falls below the amount required under sub. (3) for any reason, including depreciation in the value of the security filed with the department, an increase in grain payments or grain prices, or the cancellation of any security filed with the department.

126.16(7)(a)2. 2. The grain dealer fails to provide required information that is relevant to a determination of security requirements.

126.16(7)(b) (b) The department shall issue a demand under par. (a) in writing. The department shall indicate why the security is required, the amount of security required, and the deadline date for filing security. The department may not specify a deadline for filing security that is more than 30 days after the date on which the department issues its demand for security.

126.16(7)(c) (c) A grain dealer may request a hearing, under ch. 227, on a demand for security under par. (b). A request for hearing does not automatically stay a security demand.

126.16(7)(d) (d) If a grain dealer fails to comply with the department's demand for security under this subsection, the grain dealer shall give written notice of that fact to all grain producers and producer agents from whom the grain dealer procures producer grain in this state. If the grain dealer fails to give accurate notice under this paragraph within 5 days after the deadline for filing security under par. (b) has passed, the department shall promptly notify those grain producers and producer agents by publishing a class 3 notice under ch. 985. The department may also give individual notice to those grain producers or producer agents of whom the department is aware.

126.16(7)(e) (e) If a grain dealer fails to comply with the department's demand for security under this subsection, the department may do any of the following:

126.16(7)(e)1. 1. Issue a summary order under s. 126.85 (2) that prohibits the grain dealer from procuring producer grain or requires the grain dealer to pay cash on delivery for all producer grain.

126.16(7)(e)2. 2. Suspend or revoke the grain dealer's license.

126.16(8) (8) Releasing security.

126.16(8)(a)(a) The department may release security filed under sub. (1) (a), except for any amount of security that the grain dealer is required to file because sub. (1) (b) or (c) applies to the grain dealer, if any of the following applies:

126.16(8)(a)1. 1. The grain dealer reports, for at least 2 consecutive years, no more than $500,000 in annual grain payments under s. 126.11 (9) (a) and the grain dealer pays the quarterly fund assessment that would have been required of the grain dealer if the grain dealer had been a contributing grain dealer on the most recent quarterly installment date under s. 126.15 (7).

126.16(8)(a)2. 2. The grain dealer's annual financial statement under s. 126.13 shows positive equity for at least 2 consecutive years and the grain dealer pays the quarterly fund assessment that would have been required of the grain dealer if the grain dealer had been a contributing grain dealer on the most recent quarterly installment date under s. 126.15 (7).

126.16(8)(b) (b) The department may release security filed under sub. (1) (b), except for any amount of security that the grain dealer is required to file because sub. (1) (a) or (c) applies to the grain dealer, if any of the following applies:

126.16(8)(b)1. 1. The grain dealer has not had any deferred payment contract obligations since the beginning of the grain dealer's last completed fiscal year.

126.16(8)(b)2. 2. The grain dealer files 2 consecutive annual financial statements under s. 126.13 showing that the grain dealer meets the applicable equity requirement and debt to equity ratio under sub. (1) (b).

126.16(8)(bm) (bm) The department may release security filed under sub. (1) (c), except for any amount of security that the grain dealer is required to file because sub. (1) (a) or (b) applies to the grain dealer, if the grain dealer files 2 consecutive annual financial statements under s. 126.13 showing that the grain dealer no longer has negative equity, a current ratio of less than 1.25 to 1.0, or a debt to equity ratio of more than 4.0 to 1.0.

126.16(8)(d) (d) The department may release security to the extent that the security exceeds the amount required under sub. (3).

126.16(8)(e) (e) The department may release security if the grain dealer files alternative security, of equivalent value, that the department approves.

126.16(8)(f) (f) The department shall release security if the grain dealer is no longer in business and has paid all grain obligations in full.

126.16 History History: 2001 a. 16, 104; 2003 a. 38; 2009 a. 296.



126.17 Grain dealers; records.

126.17  Grain dealers; records.

126.17(1) (1)  Records and accounts; general. A grain dealer shall keep records and accounts of all grain procured and all grain sold or marketed by the grain dealer. A grain dealer shall keep records that are complete, accurate, current, well-organized, and accessible, so that the grain dealer and the department can readily determine all of the following:

126.17(1)(a) (a) The kinds and amounts of grain procured, the procurement dates, the procurement terms, and the persons from whom the grain dealer procured the grain.

126.17(1)(b) (b) The kinds and amounts of grain sold or marketed, the sale or marketing dates, the sale or marketing terms, and the persons to whom the grain dealer sold or marketed the grain.

126.17(1)(c) (c) The kinds and amounts of grain, received from others, that the grain dealer has used for feed, seed, milling, manufacturing, processing, or other purposes.

126.17(1)(d) (d) The kinds and amounts of grain, received from others, that the grain dealer has on hand, including the kinds and amounts of grain owned by the grain dealer, and the kinds and amounts of grain held for others.

126.17(1)(e) (e) The nature and amount of the grain dealer's obligations to grain producers and producer agents, including obligations under deferred payment contracts. The grain dealer shall keep a daily record of obligations under priced contracts and a separate daily record of obligations under deferred price contracts that have not yet been priced.

126.17(1)(f) (f) The nature and amount of the grain dealer's obligations to depositors, as defined in s. 126.25 (5), under agreements for the storage of grain, if any.

126.17(1)(g) (g) The grain dealer's accounts receivable from the sale or marketing of grain, including the names of the account debtors, the amount receivable from each account debtor, and the dates on which payment is due.

126.17(2) (2) Records of grain procured. A grain dealer shall keep records all of the following related to each shipment of grain procured by the grain dealer:

126.17(2)(a) (a) The kind and weight of grain procured.

126.17(2)(b) (b) The grade and quality of the grain if determined.

126.17(2)(c) (c) The date on which the grain dealer procured the grain.

126.17(2)(d) (d) The name and address of the person from whom the grain dealer procured the grain.

126.17(2)(e) (e) Whether the grain dealer purchased the grain, holds it under an agreement for storage, or is marketing the grain as a producer agent.

126.17(2)(f) (f) The terms of purchase, storage, or marketing.

126.17(2)(g) (g) If the grain dealer procured the grain under a deferred payment contract, the terms of that contract.

126.17(3) (3) Records retention; inspection.

126.17(3)(a)(a) A grain dealer shall keep copies of all records required under this section and s. 126.18 (2) for at least 6 years after the records are created.

126.17(3)(b) (b) A grain dealer shall make records required under this section available to the department for inspection and copying upon request.

126.17 History History: 2001 a. 16; 2009 a. 296.



126.18 Grain dealers; receipts for grain.

126.18  Grain dealers; receipts for grain.

126.18(1) (1)  Requirement. Whenever a grain dealer receives grain from any person, the grain dealer shall immediately give that person a written receipt for the grain that includes all of the following:

126.18(1)(a) (a) The name of the grain dealer and a statement indicating whether the grain dealer is a corporation.

126.18(1)(b) (b) A permanent business address at which the holder of the receipt can readily contact the grain dealer.

126.18(1)(c) (c) A statement identifying the document as a receipt for grain.

126.18(1)(d) (d) The date on which the grain dealer received the grain.

126.18(1)(e) (e) The kind of grain received.

126.18(1)(f) (f) The net weight of grain received or, if the grain dealer receives the grain at the grain producer's farm, the approximate net weight of the grain.

126.18(1)(g) (g) The grade and quality of the grain, if determined.

126.18(1)(h) (h) A statement identifying the receipt as a purchase receipt, storage receipt, or receipt for grain marketed by the grain dealer as a producer agent.

126.18(1)(i) (i) The grain dealer's promise to pay the total amount due for grain, less any discounts that may apply, within 7 calendar days after the date of receipt of the grain. This requirement does not apply if any of the following applies:

126.18(1)(i)1. 1. The grain dealer pays cash on delivery.

126.18(1)(i)2. 2. The grain dealer receives the grain under a deferred payment contract that complies with s. 126.19.

126.18(1)(i)3. 3. The receipt is clearly identified as a storage receipt.

126.18(1m) (1m) Effect of failure to identify receipt. A receipt not clearly identified under sub. (1) (h) is considered a purchase receipt except that, if the grain dealer also operates as a grain warehouse keeper, as defined in s. 126.25 (9), under the same name, a receipt not clearly identified is considered a storage receipt.

126.18(2) (2) Grain dealer's copies. A grain dealer shall keep copies of all receipts issued under sub. (1).

126.18 History History: 2001 a. 16.



126.19 Grain dealers; deferred payment contracts.

126.19  Grain dealers; deferred payment contracts.

126.19(1)(1)  Contract in writing. A grain dealer may not procure grain from any grain producer or producer agent under a deferred payment contract before the contract is reduced to writing and signed by the parties. The grain dealer shall provide a copy of the signed contract to the other party.

126.19(2) (2) Contents of contract. A grain dealer may not enter into a deferred payment contract unless the deferred payment contract includes all of the following:

126.19(2)(a) (a) A unique contract identification number.

126.19(2)(b) (b) The type, weight, grade, and quality of grain procured and a statement that price adjustments may apply if delivered grain varies in grade or quality from that identified in the contract.

126.19(2)(c) (c) The price for the grain or, in a deferred price contract, the method and deadline by which the price will be determined.

126.19(2)(d) (d) The date by which the grain dealer agrees to make full payment for the grain, which may not be more than 180 days after the date on which the contract price is established or more than 180 days after the date on which the grain dealer takes custody or control of the grain, whichever is later.

126.19(2)(dm) (dm) If the contract is a deferred price contract, a pricing deadline that is not more than one year after the date on which the grain dealer takes custody or control of the grain.

126.19(2)(e) (e) The grain dealer's permanent business location.

126.19(2)(f) (f) Other information required under this section.

126.19(3) (3) Payment and pricing deadlines.

126.19(3)(a)(a) A grain dealer shall make full payment under a deferred payment contract by the deadline date specified in the contract.

126.19(3)(b) (b) The parties may not extend a payment or pricing deadline under sub. (2) (d) or (dm), except that they may sign a new contract that extends either deadline or both deadlines for up to 180 days if the new contract refers to the contract number of the original contract.

126.19(4) (4) Required notice.

126.19(4)(a)(a) A grain dealer may not enter into a deferred payment contract with a grain producer or producer agent unless the deferred payment contract includes the following statement in clear and conspicuous print immediately above the contract signature line: "This is not a storage contract. The grain dealer (buyer) becomes the owner of any grain that the producer or producer agent (seller) delivers to the grain dealer under this contract. The producer or producer agent relinquishes ownership and control of the grain, and may become an unsecured creditor pending payment."

126.19(4)(b) (b) A grain dealer may not enter into a deferred payment contract under which a grain producer or producer agent agrees to receive payment for grain more than 120 days after delivering the grain to the grain dealer unless the deferred payment contract clearly and conspicuously discloses that if the grain dealer defaults on payment under the deferred payment contract, any claim filed by the producer or producer agent with the department under s. 126.70 will be disallowed. The department may by rule or order specify the form and content of the disclosure.

126.19(5) (5) Deferred payment contract assessment. From the amount that a grain dealer pays to a grain producer or producer agent under a deferred payment contract, the grain dealer shall deduct a deferred payment contract assessment. The assessment shall equal the total amount owed under the contract before the assessment is deducted, multiplied by the deferred payment assessment rate that applies under s. 126.15 (6) when the contract is made. The grain dealer shall disclose the assessment amount or, if the contract is a deferred price contract, the method by which the assessment amount will be determined, in the written contract under sub. (1).

126.19 History History: 2001 a. 16; 2009 a. 296.



126.20 Grain dealers; business practices.

126.20  Grain dealers; business practices.

126.20(1) (1)  Grain weight, grade, and quality. A grain dealer shall do all of the following when determining the weight, grade, or quality of grain:

126.20(1)(a) (a) Accurately determine the weight, grade, or quality using accurate weighing, testing, or grading equipment.

126.20(1)(b) (b) Accurately record the determined weight, grade, or quality.

126.20(2) (2) Timely payment to producers. A grain dealer shall pay for grain when payment is due. A grain dealer may not make payment by nonnegotiable check or note or by check drawn on an account containing insufficient funds.

126.20(3) (3) Permanent business location. A grain dealer licensed under s. 126.11 shall do all of the following:

126.20(3)(a) (a) Maintain a permanent business address at which grain producers may readily contact the grain dealer during business hours.

126.20(3)(b) (b) On each day that the Chicago Board of Trade is open for trading, keep business hours that start no later than 9 a.m. and end no earlier than 2:30 p.m.

126.20(3)(c) (c) Prominently post the grain dealer's business hours at each of the grain dealer's business locations in this state.

126.20(4) (4) Prohibited practices. No grain dealer, or officer, employee, or agent of a grain dealer, may do any of the following:

126.20(4)(a) (a) Misrepresent the weight, grade, or quality of producer grain received from or delivered to any person.

126.20(4)(b) (b) Falsify any record or account, or conspire with any other person to falsify a record or account.

126.20(4)(c) (c) Make any false or misleading representation to the department.

126.20(4)(d) (d) If the grain dealer is licensed under s. 126.11, engage in any activity that is inconsistent with a representation made in the grain dealer's annual license application.

126.20(4)(e) (e) Make any false or misleading representation to a grain producer or producer agent related to any matters regulated under this chapter.

126.20(4)(f) (f) Fail to file the full amount of security required under s. 126.16 (7) by the date that the department specifies.

126.20(4)(g) (g) Assault, threaten, intimidate, or otherwise interfere with an officer, employee, or agent of the department in the performance of his or her duties.

126.20 History History: 2001 a. 16; 2009 a. 296.



126.21 Grain producer obligations.

126.21  Grain producer obligations.

126.21(1) (1)  Delivery per contract. No grain producer or producer agent who contracts to sell and deliver grain to a grain dealer at an agreed price may wrongfully refuse to deliver that grain according to the contract.

126.21(2) (2) Disclosure of liens and security interests. A grain dealer procuring grain from a grain producer or producer agent may require the grain producer or producer agent to disclose any liens or security interests that apply to the grain. The grain dealer may require the disclosure in writing. The grain dealer may require the grain producer or producer agent to specify the nature and amount of each lien or security interest and the identity of the person holding that lien or security interest. No grain producer may falsify or fraudulently withhold information required under this subsection in order to sell grain.

126.21 History History: 2001 a. 16.



126.25 Definitions.

126.25  Definitions. In this subchapter:

126.25(1) (1) "Capacity" means the maximum amount of grain, measured in bushels, that can be stored in a grain warehouse. The capacity of a grain warehouse is determined by dividing the cubic volume of all bins, expressed in cubic feet, by 1.244 cubic feet per bushel, and applying a pack factor that the department specifies by rule.

126.25(2) (2) "Contributing grain warehouse keeper" means a grain warehouse keeper who is licensed under s. 126.26, who either has paid one or more quarterly installments under s. 126.30 (6) or is required to contribute to the fund, but the first quarterly installment under s. 126.30 (6) is not yet due, and who is not disqualified under s. 126.29 (2).

126.25(3) (3) "Current ratio" means the ratio of the value of current assets to the value of current liabilities, calculated according to s. 126.28 (6) (c) 1.

126.25(4) (4) "Debt to equity ratio" means the ratio of the value of liabilities to equity, calculated according to s. 126.28 (6) (c) 2.

126.25(5) (5) "Depositor" means any of the following:

126.25(5)(a) (a) A person who delivers grain to a grain warehouse keeper for storage, conditioning, shipping, or handling, without transferring ownership to the warehouse keeper.

126.25(5)(b) (b) A person who owns or legally holds a warehouse receipt or other document that is issued by a grain warehouse keeper and that entitles the person to receive stored grain.

126.25(6) (6) "Disqualified grain warehouse keeper" means a grain warehouse keeper who is disqualified from the fund under s. 126.29 (2).

126.25(8) (8) "Grain warehouse" means a facility in this state that is used to receive, store, or condition grain for others or that is used in the shipment of grain for others, except that "grain warehouse" does not include a transport vehicle.

126.25(9) (9) "Grain warehouse keeper" means a person who operates one or more grain warehouses in this state to receive, store, condition, or ship grain for others, except that "grain warehouse keeper" does not include a person licensed under the United States Warehouse Act, 7 USC 241 to 271.

126.25(9m) (9m) "License year" means the period beginning on September 1 and ending on the following August 31.

126.25(11) (11) "Warehouse receipt" means a receipt for grain, issued by a grain warehouse keeper, that is also a document of title under s. 401.201 (2) (i).

126.25 History History: 2001 a. 16; 2009 a. 320.



126.26 Grain warehouse keepers; licensing.

126.26  Grain warehouse keepers; licensing.

126.26(1)(1)  License required.

126.26(1)(a)(a) No grain warehouse keeper may hold at any time more than 50,000 bushels of grain for others without a current annual license from the department. A grain warehouse keeper who has grain warehouses with a combined capacity of more than 50,000 bushels shall obtain a license unless the grain warehouse keeper proves to the department that the grain warehouse keeper holds no more than 50,000 bushels of grain for others at any time.

126.26(1)(b) (b) A license under par. (a) expires on the August 31 following its issuance. No person may transfer or assign a license issued under par. (a).

126.26(2) (2) License application. A person shall apply for a grain warehouse keeper license in writing, on a form provided by the department. The applicant shall provide all of the following:

126.26(2)(a) (a) The applicant's legal name and any trade name under which the applicant proposes to operate as a grain warehouse keeper.

126.26(2)(b) (b) A statement of whether the applicant is an individual, a corporation, a partnership, a cooperative, an unincorporated cooperative association, a limited liability company, a trust, or other legal entity. If the applicant is a corporation, a cooperative, or an association, the applicant shall identify each officer of the corporation or cooperative. If the applicant is a partnership, the applicant shall identify each partner.

126.26(2)(c) (c) The mailing address of the applicant's primary business location and the name of a responsible individual who may be contacted at that location.

126.26(2)(d) (d) The street address and capacity of every grain warehouse that the applicant operates or proposes to operate in this state and the name of a responsible individual who may be contacted at each warehouse.

126.26(2)(e) (e) The combined capacity of all grain warehouses identified under par. (d).

126.26(2)(f) (f) All license fees and surcharges required under sub. (3).

126.26(2)(g) (g) Proof that the applicant is insured as required under s. 126.27, unless the applicant has previously filed proof that remains current. The proof may consist of a certification provided by an insurance company licensed to do business in this state.

126.26(2)(h) (h) A financial statement if required under s. 126.28 (1) and not yet filed.

126.26(2)(i) (i) Other relevant information required by the department.

126.26(3) (3) License fees and surcharges. A person applying for a grain warehouse keeper license shall pay the following fees and surcharges in the amounts that the department specifies by rule:

126.26(3)(a) (a) A nonrefundable basic license fee, which may be based on the number of grain warehouses that the applicant operates.

126.26(3)(b) (b) A grain warehouse inspection fee, which may be based on the number and sizes of the grain warehouses that the applicant operates.

126.26(3)(c) (c) A supplementary inspection fee for each grain warehouse that the applicant operates in excess of one grain warehouse.

126.26(3)(d) (d) A license surcharge if the department determines that, within 365 days before submitting the license application, the applicant operated as a grain warehouse keeper without a license in violation of sub. (1). The applicant shall also pay any license fees, license surcharges, and fund assessments that are still due for the license year in which the applicant violated sub. (1).

126.26(3)(e) (e) A license surcharge if during the preceding 12 months the applicant failed to file an annual financial statement required under s. 126.28 (1) (b) by the applicable deadline.

126.26(3)(f) (f) A license surcharge if a renewal applicant fails to renew a license by the license expiration date of August 31.

126.26(3m) (3m) Effect of payment of surcharge. Payment of a license surcharge under sub. (3) (d) does not relieve the applicant of any other civil or criminal liability that results from the violation of sub. (1), but does not constitute evidence of any law violation.

126.26(4) (4) License for part of year; fees. A person who applies for an annual grain warehouse keeper license after the beginning of a license year shall pay the full annual fee amounts required under sub. (3).

126.26(5) (5) Fee credit. If the fund balance contributed by grain warehouse keepers exceeds $300,000 on May 31 of any license year, the department shall credit 12.5% of the excess amount against grain warehouse inspection fees charged under sub. (3) (b) to contributing grain warehouse keepers who file timely license renewal applications for the next license year. The department shall credit each contributing grain warehouse keeper on a prorated basis, in proportion to the total inspection fees that the warehouse keeper has paid under sub. (3) (b) for the 4 preceding license years.

126.26(6) (6) Fee statement. The department shall provide, with each license application form, a written statement of all license fees and surcharges required under sub. (3) or the formula for determining them. The department shall specify any fee credit for which the applicant may qualify under sub. (5).

126.26(7) (7) No license without full payment. The department may not grant a license under sub. (1) until the applicant pays all license fees and surcharges identified in the department's statement under sub. (6). The department shall refund a fee or surcharge paid under protest if upon review the department determines that the fee or surcharge is not applicable.

126.26(8) (8) Action granting or denying application. The department shall grant or deny a license application under sub. (2) within 30 days after the department receives a complete application. If the department denies a license application, the department shall give the applicant a written notice stating the reasons for the denial.

126.26(9) (9) License displayed. A grain warehouse keeper who is required to hold a license under sub. (1) shall prominently display a copy of that license at each grain warehouse.

126.26(10) (10) Notification. A licensed warehouse keeper shall notify the department, in writing, before the warehouse keeper adds a grain warehouse or changes the location or capacity of any grain warehouse. In the notice, the grain warehouse keeper shall specify any change in the combined capacity of grain warehouses operated by the grain warehouse keeper resulting from the proposed addition or change.

126.26 History History: 2001 a. 16; 2005 a. 441; 2009 a. 296.



126.27 Grain warehouse keepers; insurance.

126.27  Grain warehouse keepers; insurance.

126.27(1) (1)  Fire and extended coverage insurance. A grain warehouse keeper licensed under s. 126.26 (1) shall maintain fire and extended coverage insurance, issued by an insurance company authorized to do business in this state, that covers all grain in the custody of the grain warehouse keeper, whether owned by the grain warehouse keeper or held for others, at the full local market value of the grain.

126.27(2) (2) Insurance cancellation; replacement.

126.27(2)(a)(a) No person may cancel an insurance policy required under sub. (1) unless that person serves a written notice of the intended cancellation on the department at least 30 days before the cancellation takes effect.

126.27(2)(b) (b) Whenever an insurance policy under sub. (1) is canceled, the grain warehouse keeper shall replace the policy so that there is no lapse in coverage. Within 20 days after a cancellation notice under par. (a) is served on the department, and at least 10 days before the cancellation takes effect, the grain warehouse keeper shall provide the department with proof of the replacement policy. The department may accept, as proof, a certification provided by an insurance company licensed to do business in this state.

126.27(3) (3) Insurance deductibles. An insurance policy does not comply with sub. (1) if it contains any deductible clause that limits the insurer's obligation to pay to each depositor the full value of the depositor's covered losses under the policy. The grain warehouse keeper may agree to indemnify the insurer for a portion of each depositor claim that the insurer pays under the policy if the agreement does not limit the insurer's obligation to pay each depositor the full amount of the depositor's covered losses.

126.27(4) (4) Insurance disclosures. A grain warehouse keeper licensed under s. 126.26 (1) shall disclose all of the following to a depositor if the depositor requests that information:

126.27(4)(a) (a) The material terms of the grain warehouse keeper's fire and extended coverage insurance policy under sub. (1).

126.27(4)(b) (b) Whether the grain warehouse keeper has liability insurance covering the grain warehouse keeper's grain operations, and the material terms of that liability insurance policy.

126.27(5) (5) Insurance coverage; misrepresentation. No grain warehouse keeper may misrepresent any of the following to the department or a depositor:

126.27(5)(a) (a) That the grain warehouse keeper is insured.

126.27(5)(b) (b) The nature, coverage, or material terms of the grain warehouse keeper's insurance policy.

126.27 History History: 2001 a. 16.



126.28 Grain warehouse keepers; financial statements.

126.28  Grain warehouse keepers; financial statements.

126.28(1)(1)  Required annual financial statement.

126.28(1)(a)(a) A grain warehouse keeper shall file an annual financial statement with the department before the department first licenses the warehouse keeper under s. 126.26 (1), if the warehouse keeper operates grain warehouses with a combined capacity of more than 300,000 bushels.

126.28(1)(b) (b) A grain warehouse keeper licensed under s. 126.26 (1) shall file an annual financial statement with the department during each license year if the grain warehouse keeper operates warehouses with a combined capacity of more than 300,000 bushels. The grain warehouse keeper shall file the annual financial statement by the 15th day of the 4th month following the close of the grain warehouse keeper's fiscal year, except that the department may extend the annual filing deadline for up to 30 days if the grain warehouse keeper, or the accountant reviewing or auditing the financial statement, files a written extension request at least 10 days before the filing deadline.

126.28(2) (2) Voluntary annual financial statement. A contributing grain warehouse keeper who is not required to file an annual financial statement under sub. (1) may file an annual financial statement with the department in order to qualify for a lower fund assessment under s. 126.30.

126.28(3) (3) Reviewed or audited financial statement. A grain warehouse keeper filing a financial statement under sub. (1) or (2) may file either a reviewed financial statement or an audited financial statement, except that if the grain warehouse keeper operates grain warehouses with a combined capacity of more than 1,500,000 bushels, the grain warehouse keeper shall file an audited financial statement.

126.28(4) (4) Accounting period. A grain warehouse keeper filing an annual financial statement under sub. (1) or (2) shall file a financial statement that covers the grain warehouse keeper's last completed fiscal year unless the grain warehouse keeper has been in business for less than one year.

126.28(4m) (4m) Interim financial statement. The department may, at any time, require a grain warehouse keeper licensed under s. 126.26 (1) to file an interim financial statement with the department. The grain warehouse keeper shall provide, with the interim financial statement, the warehouse keeper's sworn and notarized statement that the financial statement is correct. An interim financial statement need not be a reviewed financial statement or an audited financial statement.

126.28(5) (5) Generally accepted accounting principles.

126.28(5)(a)(a) Except as provided in par. (b), a grain warehouse keeper filing an annual financial statement under this section shall file a financial statement that is prepared according to generally accepted accounting principles.

126.28(5)(b) (b) If a grain warehouse keeper is a sole proprietor and the grain warehouse keeper's financial statement is not audited, the grain warehouse keeper shall file a financial statement that is prepared on a historical cost basis.

126.28(6) (6) Financial statement contents.

126.28(6)(a)(a) Except as provided in par. (b), a grain warehouse keeper filing a financial statement under this section shall file a financial statement that consists of a balance sheet, income statement, equity statement, statement of cash flows, notes to those statements, and any other information required by the department. A grain warehouse keeper who is a sole proprietor shall file his or her business and personal financial statements.

126.28(6)(b) (b) If a grain warehouse keeper has been in business for less than one year, the grain warehouse keeper may file an annual financial statement under sub. (1) or (2) that consists of a balance sheet and notes.

126.28(6)(c) (c) A grain warehouse keeper filing a financial statement under this section shall include in the financial statement, or in an attachment to the financial statement, calculations of all of the following:

126.28(6)(c)1. 1. The grain warehouse keeper's current ratio, excluding any assets required to be excluded under sub. (7).

126.28(6)(c)2. 2. The grain warehouse keeper's debt to equity ratio, excluding any assets required to be excluded under sub. (7).

126.28(7) (7) Assets excluded. A grain warehouse keeper may not include any of the following assets in calculating the ratios under sub. (6) (c), unless the department specifically approves their inclusion:

126.28(7)(a) (a) A nontrade note or account receivable from an officer, director, employee, partner, or stockholder, or from a member of the family of any of those individuals, unless the note or account receivable is secured by a first priority security interest in real or personal property.

126.28(7)(b) (b) A note or account receivable from a parent organization, a subsidiary, or an affiliate other than an employee.

126.28(7)(c) (c) A note or account that has been receivable for more than one year, unless the grain warehouse keeper has established an equal offsetting reserve for uncollectible notes and accounts receivable.

126.28(9) (9) Entity covered. A person filing a financial statement under this section may not file, in lieu of that person's financial statement, the financial statement of the person's parent organization, subsidiary, predecessor, or successor.

126.28(10) (10) Department review. The department may analyze a financial statement submitted under this section and may reject a financial statement that fails to comply with this section.

126.28 History History: 2001 a. 16; 2009 a. 296.



126.29 Contributing grain warehouse keepers; disqualification.

126.29  Contributing grain warehouse keepers; disqualification.

126.29(1)(1)  Contribution required. A grain warehouse keeper licensed under s. 126.26 (1) shall pay fund assessments under s. 126.30 unless the grain warehouse keeper is disqualified under sub. (2).

126.29(2) (2) Disqualified warehouse keeper.

126.29(2)(a)(a) A grain warehouse keeper who is required to file security under s. 126.31 (1) (a) is disqualified from the fund until the department releases that security under s. 126.31 (8) (a).

126.29(2)(b) (b) A grain warehouse keeper is disqualified from the fund if the department denies, suspends, or revokes the grain warehouse keeper's license.

126.29(3) (3) Payments by disqualified grain warehouse keeper.

126.29(3)(a)(a) The department may not return, to a disqualified grain warehouse keeper, any fund assessments that the warehouse keeper paid as a contributing grain warehouse keeper.

126.29(3)(b) (b) A disqualified grain warehouse keeper remains liable for any unpaid fund installment under s. 126.30 that became due while the grain warehouse keeper was a contributing grain warehouse keeper. A disqualified grain warehouse keeper is not liable for any fund installment that becomes due after the grain warehouse keeper is disqualified under sub. (2).

126.29 History History: 2001 a. 16; 2003 a. 38.



126.30 Grain warehouse keepers; fund assessments.

126.30  Grain warehouse keepers; fund assessments.

126.30(1)(1)  General. A contributing grain warehouse keeper shall pay an annual fund assessment for each license year. Except as provided in sub. (5m), the assessment equals $20 or the sum of the following, whichever is greater, unless the department by rule specifies a different assessment:

126.30(1)(a) (a) The grain warehouse keeper's current ratio assessment. The current ratio assessment for a license year is the amount, expressed as dollars, equal to the grain warehouse keeper's current ratio assessment rate under sub. (2) multiplied by the number of bushels that the grain warehouse keeper reports under s. 126.26 (2) (e) or (10).

126.30(1)(b) (b) The warehouse keeper's debt to equity ratio assessment. The debt to equity ratio assessment for each license year is the amount, expressed as dollars, equal to the grain warehouse keeper's debt to equity ratio assessment rate under sub. (4) multiplied by the number of bushels that the warehouse keeper reports under s. 126.26 (2) (e) or (10).

126.30(2) (2) Current ratio assessment rate. A grain warehouse keeper's current ratio assessment rate is calculated, at the beginning of the license year, as follows:

126.30(2)(a) (a) If the grain warehouse keeper has filed an annual financial statement under s. 126.28 and that financial statement shows a current ratio of at least 1.25 to 1.0, the grain warehouse keeper's current ratio assessment rate equals the greater of zero or the current ratio assessment factor in sub. (3) (a) multiplied by an amount determined as follows:

126.30(2)(a)1. 1. Subtract one from the current ratio.

126.30(2)(a)2. 2. Divide the amount determined under subd. 1. by 3.

126.30(2)(a)3. 3. Multiply the amount determined under subd. 2. by negative one.

126.30(2)(a)4. 4. Raise the amount determined under subd. 3. to the 3rd power.

126.30(2)(a)5. 5. Subtract 0.75 from the current ratio.

126.30(2)(a)6. 6. Divide 0.65 by the amount determined under subd. 5.

126.30(2)(a)7. 7. Raise the amount determined under subd. 6. to the 5th power.

126.30(2)(a)8. 8. Add the amount determined under subd. 4. to the amount determined under subd. 7.

126.30(2)(a)9. 9. Add 2 to the amount determined under subd. 8.

126.30(2)(b) (b) If the grain warehouse keeper has filed an annual financial statement under s. 126.28 and that financial statement shows a current ratio of less than 1.25 to 1.0, but greater than 1.0 to 1.0, the grain warehouse keeper's current ratio assessment rate equals the current ratio assessment factor in sub. (3) (b) multiplied by the following amount:

126.30(2)(b)1. 1. Subtract one from the current ratio.

126.30(2)(b)2. 2. Divide the amount determined under subd. 1. by 3.

126.30(2)(b)3. 3. Multiply the amount determined under subd. 2. by negative one.

126.30(2)(b)4. 4. Raise the amount determined under subd. 3. to the 3rd power.

126.30(2)(b)5. 5. Subtract 0.75 from the current ratio.

126.30(2)(b)6. 6. Divide 0.65 by the amount determined under subd. 5.

126.30(2)(b)7. 7. Raise the amount determined under subd. 6. to the 5th power.

126.30(2)(b)8. 8. Add the amount determined under subd. 4. to the amount determined under subd. 7.

126.30(2)(b)9. 9. Add 2 to the amount determined under subd. 8.

126.30(2)(c) (c) If the grain warehouse keeper has filed an annual financial statement under s. 126.28 and that financial statement shows a current ratio of less than or equal to 1.0 to 1.0, the warehouse keeper's current ratio assessment rate equals the current ratio assessment factor in sub. (3) (b) multiplied by 120.81376.

126.30(2)(d) (d) If the grain warehouse keeper has not filed an annual financial statement under s. 126.28, the warehouse keeper's current ratio assessment rate equals the current ratio assessment factor in sub. (3) (b) multiplied by 5.71235.

126.30(3) (3) Current ratio assessment factor.

126.30(3)(a)(a) A grain warehouse keeper's current ratio assessment factor under sub. (2) (a) is 0.00003 except that, for the grain warehouse keeper's 5th or higher consecutive full license year as a contributing grain warehouse keeper, the grain warehouse keeper's current ratio assessment factor is zero.

126.30(3)(b) (b) A grain warehouse keeper's current ratio assessment factor under sub. (2) (b) to (d) is 0.000045 except that, for the grain warehouse keeper's 5th or higher consecutive full license year as a contributing grain warehouse keeper, the grain warehouse keeper's current ratio assessment factor is 0.000036.

126.30(4) (4) Debt to equity ratio assessment rate. A grain warehouse keeper's debt to equity ratio assessment rate is calculated, at the beginning of the license year, as follows:

126.30(4)(a) (a) If the grain warehouse keeper has filed an annual financial statement under s. 126.28 and that financial statement shows positive equity and a debt to equity ratio of not more than 4.0 to 1.0, the grain warehouse keeper's debt to equity ratio assessment rate equals the greater of zero or the debt to equity ratio assessment factor in sub. (5) (a) multiplied by the following amount:

126.30(4)(a)1. 1. Subtract 4 from the debt to equity ratio.

126.30(4)(a)2. 2. Divide the amount determined under subd. 1. by 3.

126.30(4)(a)3. 3. Raise the amount determined under subd. 2. to the 3rd power.

126.30(4)(a)4. 4. Subtract 1.7 from the debt to equity ratio.

126.30(4)(a)5. 5. Divide the amount determined under subd. 4. by 1.75.

126.30(4)(a)6. 6. Raise the amount determined under subd. 5. to the 7th power.

126.30(4)(a)7. 7. Add the amount determined under subd. 3. to the amount determined under subd. 6.

126.30(4)(a)8. 8. Add 2 to the amount determined under subd. 7.

126.30(4)(b) (b) If the grain warehouse keeper has filed an annual financial statement under s. 126.28 and that financial statement shows a debt to equity ratio of greater than 4.0 to 1.0 but less than 5.0 to 1.0, the grain warehouse keeper's debt to equity ratio assessment rate equals the debt to equity ratio assessment factor in sub. (5) (b) multiplied by the following amount:

126.30(4)(b)1. 1. Subtract 4 from the debt to equity ratio.

126.30(4)(b)2. 2. Divide the amount determined under subd. 1. by 3.

126.30(4)(b)3. 3. Raise the amount determined under subd. 2. to the 3rd power.

126.30(4)(b)4. 4. Subtract 1.7 from the debt to equity ratio.

126.30(4)(b)5. 5. Divide the amount determined under subd. 4. by 1.75.

126.30(4)(b)6. 6. Raise the amount determined under subd. 5. to the 7th power.

126.30(4)(b)7. 7. Add the amount determined under subd. 3. to the amount determined under subd. 6.

126.30(4)(b)8. 8. Add 2 to the amount determined under subd. 7.

126.30(4)(c) (c) If the grain warehouse keeper has filed an annual financial statement under s. 126.28 and that financial statement shows negative equity or a debt to equity ratio of at least 5.0 to 1.0, the grain warehouse keeper's debt to equity ratio assessment rate equals the debt to equity ratio assessment factor in sub. (5) (b) multiplied by 86.8244.

126.30(4)(d) (d) If the grain warehouse keeper has not filed an annual financial statement under s. 126.28, the grain warehouse keeper's debt to equity ratio assessment rate equals the debt to equity ratio assessment factor in sub. (5) (b) multiplied by 8.77374.

126.30(5) (5) Debt to equity ratio assessment factor.

126.30(5)(a)(a) A grain warehouse keeper's debt to equity ratio assessment factor under sub. (4) (a) is 0.0000125, except that it is zero for the grain warehouse keeper's 5th or higher consecutive full license year as a contributing grain warehouse keeper.

126.30(5)(b) (b) A grain warehouse keeper's debt to equity ratio assessment factor under sub. (4) (b) to (d) is 0.00001875, except that it is 0.000015 for the grain warehouse keeper's 5th or higher consecutive full license year as a contributing grain warehouse keeper.

126.30(5m) (5m) Reduced assessment for certain grain warehouse keepers filing security. If a grain warehouse keeper files security under s. 126.31 (1) (b), the grain warehouse keeper's assessment is the amount determined under sub. (1) reduced by an amount determined as follows:

126.30(5m)(a) (a) Divide the amount of security that the grain warehouse keeper is required to file as determined under s. 126.31 (3) (b) by the amount of the grain warehouse keeper's estimated default exposure, as defined in s. 126.31 (1) (b) 1.

126.30(5m)(b) (b) Multiply the amount of the assessment determined under sub. (1) by the amount determined under par. (a).

126.30(6) (6) Quarterly installments.

126.30(6)(a)(a) A contributing grain warehouse keeper shall pay the grain warehouse keeper's annual fund assessment in equal quarterly installments that are due as follows:

126.30(6)(a)1. 1. The first installment is due on October 1 of the license year.

126.30(6)(a)2. 2. The 2nd installment is due on January 1 of the license year.

126.30(6)(a)3. 3. The 3rd installment is due on April 1 of the license year.

126.30(6)(a)4. 4. The 4th installment is due on July 1 of the license year.

126.30(6)(b) (b) A contributing grain warehouse keeper may prepay any of the quarterly installments under par. (a).

126.30(6)(c) (c) A contributing grain warehouse keeper who applies for an annual license after the beginning of a license year shall pay the full annual fund assessment required under this section. The grain warehouse keeper shall pay, with the first quarterly installment that becomes due after the day on which the department issues the license, all of the quarterly installments that were due before that day.

126.30(6)(d) (d) A contributing grain warehouse keeper who fails to pay the full amount of any quarterly installment when due shall pay, in addition to that installment, a late payment penalty of $50 or 10% of the overdue installment amount, whichever is greater.

126.30(7) (7) Notice of annual assessment and quarterly installments. When the department issues an annual license to a contributing grain warehouse keeper, the department shall notify the grain warehouse keeper of all of the following:

126.30(7)(a) (a) The amount of the grain warehouse keeper's annual fund assessment under this section.

126.30(7)(b) (b) The amount of each required quarterly installment under sub. (6), and the date by which the grain warehouse keeper must pay each installment.

126.30(7)(c) (c) The penalty that applies under sub. (6) (d) if the grain warehouse keeper fails to pay any quarterly installment when due.

126.30 History History: 2001 a. 16; 2003 a. 38.



126.31 Grain warehouse keepers; security.

126.31  Grain warehouse keepers; security.

126.31(1) (1)  Security required.

126.31(1)(a)(a) A grain warehouse keeper shall file security with the department, and maintain that security until the department releases it under sub. (8), if all of the following apply when the department first licenses the grain warehouse keeper under s. 126.26 (1):

126.31(1)(a)1. 1. The grain warehouse keeper operates grain warehouses with a combined capacity of more than 300,000 bushels.

126.31(1)(a)2. 2. The grain warehouse keeper's annual financial statement under s. 126.28 (1) (a) shows negative equity.

126.31(1)(b) (b)

126.31(1)(b)1.1. In this paragraph, "estimated default exposure" means 20% of the current local market value of grain that the grain warehouse keeper holds in this state for others.

126.31(1)(b)2. 2. A grain warehouse keeper shall file security with the department, and maintain that security until the department releases it under sub. (8) (am), if the grain warehouse keeper files an annual financial statement under s. 126.28 (1) that shows negative equity, a current ratio of less than 1.25 to 1.0, or a debt to equity ratio of more than 4.0 to 1.0 and the grain warehouse keeper's estimated default exposure is greater than $20,000,000.

126.31(3) (3) Amount of security.

126.31(3)(a)(a) Except as provided in par. (b), a grain warehouse keeper who is required to file or maintain security under this section shall at all times maintain security equal to at least 20% of the current local market value of grain that the grain warehouse keeper holds in this state for others.

126.31(3)(b) (b) A grain warehouse keeper who is required to file or maintain security only under sub. (1) (b) shall at all times maintain security equal to the grain warehouse keeper's estimated default exposure, as defined in sub. (1) (b) 1., less $20,000,000.

126.31(4) (4) Form of security. The department shall review, and determine whether to approve, security filed or maintained under this section. The department may approve only the following types of security:

126.31(4)(a) (a) Currency.

126.31(4)(b) (b) A commercial surety bond if all of the following apply:

126.31(4)(b)1. 1. The surety bond is made payable to the department for the benefit of depositors.

126.31(4)(b)2. 2. The surety bond is issued by a person authorized to operate a surety business in this state.

126.31(4)(b)3. 3. The surety bond is issued as a continuous term bond that may be canceled only with the department's written agreement, or upon 90 days' prior written notice served on the department in person or by certified mail.

126.31(4)(b)4. 4. The surety bond is issued in a form, and subject to any terms and conditions, that the department considers appropriate.

126.31(4)(c) (c) A certificate of deposit or money market certificate, if all of the following apply:

126.31(4)(c)1. 1. The certificate is issued or endorsed to the department for the benefit of depositors.

126.31(4)(c)2. 2. The certificate may not be canceled or redeemed without the department's written permission.

126.31(4)(c)3. 3. No person may transfer or withdraw funds represented by the certificate without the department's written permission.

126.31(4)(c)4. 4. The certificate renews automatically without any action by the department.

126.31(4)(c)5. 5. The certificate is issued in a form, and subject to any terms and conditions, that the department considers appropriate.

126.31(4)(d) (d) An irrevocable bank letter of credit if all of the following apply:

126.31(4)(d)1. 1. The letter of credit is payable to the department for the benefit of depositors.

126.31(4)(d)2. 2. The letter of credit is issued on bank letterhead.

126.31(4)(d)3. 3. The letter of credit is issued for an initial period of at least one year.

126.31(4)(d)4. 4. The letter of credit renews automatically unless at least 90 days before the scheduled renewal date the issuing bank gives the department written notice, in person or by certified mail, that the letter of credit will not be renewed.

126.31(4)(d)5. 5. The letter of credit is issued in a form, and subject to any terms and conditions, that the department considers appropriate.

126.31(5) (5) Department custody of security. The department shall hold, in its custody, all security filed and maintained under this section. The department shall hold the security for the benefit of depositors.

126.31(6) (6) Additional security.

126.31(6)(a)(a) The department may, at any time during a license year, demand additional security from a grain warehouse keeper if any of the following applies:

126.31(6)(a)1. 1. The grain warehouse keeper's existing security falls below the amount required under sub. (3) for any reason, including depreciation in the value of the security, increased obligations to depositors, or the cancellation of any security filed with the department.

126.31(6)(a)2. 2. The grain warehouse keeper fails to provide required information that is relevant to a determination of security requirements.

126.31(6)(b) (b) The department shall issue a demand under par. (a) in writing. The department shall indicate why additional security is required, the amount of security required, and the deadline date for filing security. The department may not specify a deadline for filing security that is more than 30 days after the date on which the department issues its demand for security.

126.31(6)(c) (c) A grain warehouse keeper may request a hearing, under ch. 227, on a demand for security under par. (b). A request for hearing does not automatically stay a security demand.

126.31(6)(d) (d) If a grain warehouse keeper fails to comply with the department's demand for security under this subsection, the grain warehouse keeper shall give written notice of that fact to all depositors. If the grain warehouse keeper fails to give accurate notice under this paragraph within 5 days after the deadline for filing security under par. (b) has passed, the department shall promptly notify depositors by publishing a class 3 notice under ch. 985. The department may also give individual notice to depositors of whom the department is aware.

126.31(6)(e) (e) If a grain warehouse keeper fails to comply with the department's demand for security under this subsection, the department may do any of the following:

126.31(6)(e)1. 1. Issue an appropriate summary order under s. 126.85 (2).

126.31(6)(e)2. 2. Suspend or revoke the grain warehouse keeper's license.

126.31(7) (7) Monthly reports. A grain warehouse keeper who is required to file or maintain security under this section shall file monthly reports with the department. The grain warehouse keeper shall file the report by the 10th day of each month, in a form specified by the department. In a monthly report, the grain warehouse keeper shall provide information reasonably required by the department, including the amount of each type of grain stored in each grain warehouse on the last day of the preceding month.

126.31(8) (8) Releasing security.

126.31(8)(a)(a) The department may release security filed under sub. (1) (a) if any of the following applies:

126.31(8)(a)1. 1. The grain warehouse keeper reports grain warehouse capacity under s. 126.26 (2) (e) of less than 300,000 bushels for at least 2 consecutive license years and the grain warehouse keeper pays the quarterly fund assessment that would have been required of the grain warehouse keeper if the grain warehouse keeper had been a contributing grain warehouse keeper on the most recent quarterly installment date under s. 126.30 (6).

126.31(8)(a)2. 2. The grain warehouse keeper's annual financial statement under s. 126.28 shows positive equity for at least 2 consecutive years and the grain warehouse keeper pays the quarterly fund assessment that would have been required of the grain warehouse keeper if the grain warehouse keeper had been a contributing grain warehouse keeper on the most recent quarterly installment date under s. 126.30 (6).

126.31(8)(am) (am) The department may release security filed under sub. (1) (b), except for any amount of security that the grain warehouse keeper is required to file because sub. (1) (a) applies to the grain warehouse keeper, if the grain warehouse keeper files 2 consecutive annual financial statements under s. 126.28 showing that the grain warehouse keeper no longer has negative equity, a current ratio of less than 1.25 to 1.0, or a debt to equity ratio of more than 4.0 to 1.0.

126.31(8)(c) (c) The department may release security to the extent that the security exceeds the amount required under sub. (3).

126.31(8)(d) (d) The department may release security if the grain warehouse keeper files alternative security, of equivalent value, that the department approves.

126.31(8)(e) (e) The department shall release security if the grain warehouse keeper has gone out of business and has fulfilled all grain obligations to depositors.

126.31 History History: 2001 a. 16; 2003 a. 38, 320; 2009 a. 296.



126.32 Grain warehouse keepers; records.

126.32  Grain warehouse keepers; records.

126.32(1)(1)  Records and accounts; general. A grain warehouse keeper shall maintain current, complete, and accurate records and accounts of all grain received into and withdrawn from each grain warehouse, including records required under subs. (2) and (3).

126.32(2) (2) Daily position records. A grain warehouse keeper shall keep daily position records for each type of grain, so that the grain warehouse keeper and the department can easily determine all of the following on a daily basis:

126.32(2)(a) (a) The total amount of grain held by the warehouse keeper, including grain under pars. (b) and (c).

126.32(2)(b) (b) The total amount of grain that the warehouse keeper holds for others.

126.32(2)(c) (c) The total amount of grain held by the warehouse keeper of which the warehouse keeper claims ownership.

126.32(2)(d) (d) The warehouse keeper's total grain obligations to depositors.

126.32(3) (3) Depositor records. A grain warehouse keeper shall keep for each depositor, in a form that the grain warehouse keeper and the department can easily retrieve, records of all of the following:

126.32(3)(a) (a) The depositor's name and address.

126.32(3)(b) (b) The kinds and amounts of grain that the grain warehouse keeper received from the depositor, the receipt dates, and the terms under which the grain warehouse keeper received the grain.

126.32(3)(c) (c) The kinds and amounts of grain that the grain warehouse keeper has released to the depositor and the release dates.

126.32(3)(d) (d) The kinds and amounts of grain that the grain warehouse keeper holds for the depositor. The grain warehouse keeper shall update this record on a daily basis.

126.32(4) (4) Adjusting records.

126.32(4)(a)(a) Whenever a grain warehouse keeper alters a record entry under sub. (2) or (3), the grain warehouse keeper shall clearly identify and explain the alteration so that the reason for the alteration is clear to a person reviewing the records.

126.32(4)(b) (b) Except as provided in par. (c), a grain warehouse keeper may not alter a record entry under sub. (2) or (3) without the department's prior approval.

126.32(4)(c) (c) A grain warehouse keeper may, without the department's prior approval, correct a record entry under sub. (2) or (3) for any of the following reasons:

126.32(4)(c)1. 1. To account for handling losses, if the warehouse keeper corrects for handling losses at least monthly.

126.32(4)(c)2. 2. To account for errors or omissions related to the receipt or withdrawal of grain, if the warehouse keeper has documentation to support the correction.

126.32(5) (5) Records retention; availability.

126.32(5)(a)(a) A grain warehouse keeper shall retain all records required under this section and s. 126.33 (3) for at least 6 years from the date of their creation.

126.32(5)(b) (b) If a grain warehouse keeper keeps records under subs. (2) and (3) in computerized form, the grain warehouse keeper shall generate a hard copy printout for each business day unless the grain warehouse keeper retains the ability to retrieve and print that day's computerized record for at least 6 years.

126.32(5)(c) (c) A grain warehouse keeper shall make records required under this section available to the department for inspection and copying upon request.

126.32(6) (6) Reviewing records.

126.32(6)(a)(a) The department shall review the records that a grain warehouse keeper is required to keep under this section. The department shall review a grain warehouse keeper's records at least annually, except as provided in par. (b).

126.32(6)(b) (b) The department shall review a grain warehouse keeper's records at least once every 2 years if the grain warehouse keeper files an annual financial statement under s. 126.28 and that annual financial statement shows a current ratio of at least 2.0 to 1.0, positive equity, and a debt to equity ratio of not more than 2.0 to 1.0.

126.32 History History: 2001 a. 16; 2009 a. 296.



126.33 Receipts for grain.

126.33  Receipts for grain.

126.33(1)(1)  Requirement. Immediately after a grain warehouse keeper receives grain from a depositor, the grain warehouse keeper shall give the depositor a warehouse receipt or other storage receipt that includes all of the following:

126.33(1)(a) (a) The name and permanent address of the grain warehouse keeper, the location of the grain warehouse, and a statement indicating whether the grain warehouse keeper is a corporation.

126.33(1)(b) (b) A statement identifying the document as a warehouse receipt or other storage receipt.

126.33(1)(c) (c) The date on which the grain warehouse keeper received the grain.

126.33(1)(d) (d) The kind of grain received.

126.33(1)(e) (e) The net weight of grain received.

126.33(1)(f) (f) The grade and quality of grain received, if determined.

126.33(1)(g) (g) The word "negotiable" or "nonnegotiable," conspicuously, if the document is issued as a warehouse receipt. If a grain warehouse keeper transfers depositor-owned grain to another warehouse keeper, the receiving grain warehouse keeper shall issue a receipt that conspicuously bears the word "nonnegotiable."

126.33(1)(h) (h) A statement indicating that the depositor must remove the grain from storage by a specified date that is not more than 3 years after the date of deposit. This requirement does not apply to any of the following:

126.33(1)(h)1. 1. A warehouse receipt.

126.33(1)(h)2. 2. A receipt for grain owned by the federal commodity credit corporation.

126.33(1)(h)3. 3. A receipt for grain pledged as collateral for a loan from the federal department of agriculture.

126.33(2) (2) Grain ownership. If a person delivers grain to a recipient who is both a grain warehouse keeper and a grain dealer, as defined in s. 126.10 (9), the delivery is considered a deposit for storage unless it is clearly documented as a delivery of purchased grain. A receipt issued by such a recipient is considered a storage receipt unless it is clearly designated as a receipt for the delivery of purchased grain.

126.33(3) (3) Warehouse keeper's copy. A grain warehouse keeper shall keep a copy of every warehouse receipt and other document that the grain warehouse keeper issues under sub. (1). The grain warehouse keeper shall retain a copy of each document for at least 6 years after the grain warehouse keeper issues the document and shall make copies available to the department for inspection and copying upon request.

126.33 History History: 2001 a. 16.



126.34 Grain warehouse keepers; business practices.

126.34  Grain warehouse keepers; business practices.

126.34(1)(1)  Grain weight, grade, and quality. A grain warehouse keeper shall do all of the following when determining the weight, grade, or quality of grain:

126.34(1)(a) (a) Accurately determine the weight, grade, or quality using accurate weighing, testing, or grading equipment.

126.34(1)(b) (b) Accurately record the determined weight, grade, or quality.

126.34(2) (2) Care of grain; facilities. A grain warehouse keeper shall safeguard grain held for others and shall protect that grain from loss or abnormal deterioration. A grain warehouse keeper shall maintain adequate facilities and equipment for that purpose.

126.34(3) (3) Sufficient inventory. A grain warehouse keeper shall at all times maintain grain inventories sufficient in quantity and quality to meet all outstanding obligations to depositors.

126.34(4) (4) Returning grain to depositors.

126.34(4)(a)(a) Except as provided in par. (b), a grain warehouse keeper shall deliver to a depositor, upon demand, the same grade and amount of grain as was deposited.

126.34(4)(b) (b) If a grain warehouse keeper does not have enough grain of the appropriate grade to satisfy a depositor's demand under par. (a), the warehouse keeper may substitute any of the following with the agreement of the depositor:

126.34(4)(b)1. 1. A monetary payment sufficient to provide the depositor with equivalent value, based on current local grain prices.

126.34(4)(b)2. 2. A sufficient amount of a higher grade of grain to provide the depositor with equivalent value, based on current local grain prices.

126.34(4)(c) (c) A grain warehouse keeper may not provide grain or payments under par. (b) whose value exceeds the current value of the grain that was deposited.

126.34(5) (5) Prohibited practices. No grain warehouse keeper, or officer, employee, or agent of a grain warehouse keeper, may do any of the following:

126.34(5)(a) (a) Misrepresent the weight, grade, or quality of depositor grain received from or delivered to any person.

126.34(5)(b) (b) Falsify any record or account, or conspire with any other person to falsify a record or account.

126.34(5)(c) (c) Make any false or misleading representation to the department.

126.34(5)(d) (d) If the grain warehouse keeper is licensed under s. 126.26 (1), engage in any activity that is inconsistent with representations made in the grain warehouse keeper's annual license application.

126.34(5)(e) (e) Make any false or misleading representation to a depositor related to matters regulated under this chapter.

126.34(5)(f) (f) Fail to file the full amount of security required under s. 126.31 (6) by the date that the department specifies.

126.34(5)(g) (g) Assault, threaten, intimidate, or otherwise interfere with an officer, employee, or agent of the department in the performance of his or her duties.

126.34 History History: 2001 a. 16; 2009 a. 296.



126.40 Definitions.

126.40  Definitions. In this subchapter:

126.40(1) (1) "Contributing milk contractor" means a milk contractor who is licensed under s. 126.41 (1), who has not been disqualified from the fund under s. 126.45 (3), and who either:

126.40(1)(a) (a) Has paid one or more fund assessments under s. 126.46.

126.40(1)(b) (b) Is required to contribute to the fund but the first fund assessment under s. 126.46 (6) is not yet due.

126.40(2) (2) "Current ratio" means the ratio of the value of current assets to the value of current liabilities, calculated according to s. 126.44 (8) (c) 1.

126.40(3) (3) "Dairy farm" has the meaning given in s. 97.22 (1) (a).

126.40(4) (4) "Dairy plant" has the meaning given in s. 97.20 (1) (a).

126.40(5) (5) "Dairy plant operator" means a person who holds or is required to hold a dairy plant license under s. 97.20.

126.40(6) (6) "Debt to equity ratio" means the ratio of the value of liabilities to equity, calculated according to s. 126.44 (8) (c) 2.

126.40(7) (7) "Disqualified milk contractor" means a milk contractor who is disqualified from the fund under s. 126.45 (3).

126.40(7m) (7m) "License year" means the period beginning on May 1 and ending on the following April 30.

126.40(8) (8) "Milk contractor" means a person who buys producer milk or who markets producer milk as a producer agent. "Milk contractor" does not include any of the following:

126.40(8)(a) (a) A person who merely brokers a contract between a milk producer and a milk contractor, without becoming a party to the contract, taking control of milk, or accepting payment on behalf of the milk producer.

126.40(8)(b) (b) A person who merely buys or sells milk on a board of trade or commodity exchange.

126.40(9) (9) "Milk payroll obligation" means a milk contractor's gross obligation to a milk producer or producer agent, whether paid or unpaid, for producer milk that the milk contractor procures in this state.

126.40(10) (10) "Milk producer" means a person who produces milk on a dairy farm.

126.40(11) (11) "Procure producer milk" means to buy producer milk or acquire the right to market producer milk.

126.40(12) (12) "Procure producer milk in this state" means any of the following:

126.40(12)(a) (a) To buy producer milk for receipt in this state.

126.40(12)(b) (b) To receive producer milk directly from a dairy farm in this state.

126.40(12)(c) (c) To collect producer milk from a dairy farm in another state, for direct shipment to a dairy plant that the milk contractor operates in this state.

126.40(12)(d) (d) To acquire the right to market producer milk that is produced in this state.

126.40(13) (13) "Producer agent" means a person who acts on behalf of a milk producer to market or accept payment for producer milk without taking title to that milk, including a person who uses a producer trust fund to market or accept payment for producer milk. "Producer agent" does not include any of the following:

126.40(13)(a) (a) A person who merely brokers a contract between a milk producer and a milk contractor, without becoming a party to the contract, taking control of milk, or accepting payment on behalf of the milk producer.

126.40(13)(b) (b) A person who merely holds or transports milk for a milk producer without marketing or accepting payment for milk on behalf of the milk producer.

126.40(14) (14) "Producer milk" means milk that is owned by or held in trust for one or more milk producers. "Producer milk" includes milk that a producer agent markets for a producer, without taking title to the milk.

126.40(15) (15) "Qualified producer agent" means a milk contractor who does all of the following:

126.40(15)(a) (a) Procures milk in this state solely as a producer agent.

126.40(15)(b) (b) Complies with the rules promulgated under s. 126.51.

126.40 History History: 2001 a. 16; 2009 a. 296.



126.41 Milk contractors; licensing.

126.41  Milk contractors; licensing.

126.41(1) (1)  Annual license.

126.41(1)(a)(a) No milk contractor may do any of the following without a current annual license from the department:

126.41(1)(a)1. 1. Receive producer milk in this state.

126.41(1)(a)2. 2. Collect producer milk from a dairy farm in another state for direct shipment to a dairy plant that the milk contractor operates in this state.

126.41(1)(a)3. 3. Acquire the right to market, as a producer agent, producer milk produced in this state.

126.41(1)(b) (b) A milk contractor who is not engaged in any activities under par. (a) may volunteer to be licensed if the milk contractor receives, outside this state, direct shipments of producer milk from dairy farms in this state.

126.41(1)(c) (c) The department shall issue annual milk contractor licenses under pars. (a) and (b). A license expires on the April 30 following its issuance. No person may transfer or assign a license issued under par. (a) or (b).

126.41(2) (2) License application. A milk contractor shall apply for a license under sub. (1) in writing, on a form provided by the department. An applicant shall provide all of the following:

126.41(2)(a) (a) The applicant's legal name and any trade name under which the applicant proposes to operate as a milk contractor. If the milk contractor is a dairy plant operator licensed under s. 97.20, the milk contractor shall use the same legal name in both license applications.

126.41(2)(b) (b) A statement of whether the applicant is an individual, a corporation, partnership, cooperative, unincorporated cooperative association, limited liability company, trust, or other legal entity. If the applicant is a corporation, a cooperative, or an association, the applicant shall identify each officer of the corporation or cooperative. If the applicant is a partnership, the applicant shall identify each partner.

126.41(2)(c) (c) The mailing address of the applicant's primary business location and the name of a responsible individual who may be contacted at that location.

126.41(2)(d) (d) The street address of each business location from which the applicant will operate under the license and the name of a responsible person who may be contacted at each location that is staffed.

126.41(2)(e) (e) All license fees and surcharges required under sub. (3).

126.41(2)(f) (f) The sworn and notarized statement required under sub. (6).

126.41(2)(g) (g) A financial statement if required under s. 126.44 (1) and not yet filed.

126.41(2)(h) (h) Other relevant information required by the department.

126.41(3) (3) Annual license fees and surcharges. A milk contractor applying for an annual license under sub. (1) shall include the following fees and surcharges with the license application, unless the department specifies a different fee or surcharge amount by rule:

126.41(3)(a) (a) A nonrefundable basic license fee of $25.

126.41(3)(b) (b) A license surcharge of $500 if the department determines that, within 365 days before submitting the license application, the applicant operated without a license in violation of sub. (1). The applicant shall also pay any license fees, license surcharges, and fund assessments that are still due for any license year in which the applicant violated sub. (1).

126.41(3)(c) (c) A license surcharge of $100 if during the preceding 12 months the applicant failed to file an annual financial statement required under s. 126.44 (1) (b) by the applicable deadline.

126.41(3)(d) (d) A license surcharge of $100 if a renewal applicant fails to renew a license by the license expiration date of April 30.

126.41(3m) (3m) Effect of payment of surcharge. Payment under sub. (3) (b) does not relieve the applicant of any other civil or criminal liability that results from the violation of sub. (1), but does not constitute evidence of any law violation.

126.41(4) (4) Fee statement. The department shall provide, with each license application form, a written statement of all license fees and surcharges required under sub. (3).

126.41(5) (5) No license without full payment. The department may not issue a license under sub. (1) until the applicant pays all license fees and surcharges identified in the department's statement under sub. (4). The department shall refund a fee or surcharge paid under protest if upon review the department determines that the fee or surcharge is not applicable.

126.41(6) (6) Sworn and notarized statement. As part of a license application under sub. (2), an applicant shall provide a sworn and notarized statement, signed by the applicant or an authorized officer of the applicant, that reports all of the following information:

126.41(6)(a) (a) The total milk payroll obligations that the applicant incurred during the applicant's last completed fiscal year, less the total amount reported under par. (br) 3., if any. If the applicant has not yet operated as a milk contractor in this state, the applicant shall estimate the total milk payroll obligations that the applicant will incur during the applicant's first complete fiscal year, less the total amount reported under par. (br) 3., if any.

126.41(6)(b) (b) Either of the following amounts:

126.41(6)(b)1. 1. The highest amount of unpaid milk payroll obligations that the applicant had at any time during the applicant's last completed fiscal year.

126.41(6)(b)2. 2. The highest amount of milk payroll obligations that the applicant incurred in any single month during the applicant's last completed fiscal year.

126.41(6)(bg) (bg) The total amount in hundredweight of producer milk that the applicant procured in this state during the applicant's last completed fiscal year, less the total amount reported under par. (br) 2., if any. If the applicant has not yet operated as a milk contractor in this state, the applicant shall estimate the total amount in hundredweight of producer milk that the applicant will procure in this state during the applicant's first complete fiscal year, less the total amount reported under par. (br) 2., if any.

126.41(6)(br) (br) All of the following information related to each milk producer or producer agent that under s. 126.70 (1) (b) has permanently waived eligibility to file a default claim against the applicant:

126.41(6)(br)1. 1. A copy of the written waiver that the milk producer or producer agent filed under s. 126.70 (1) (c).

126.41(6)(br)2. 2. The total amount in hundredweight of producer milk that the applicant procured in this state from that milk producer or producer agent during the applicant's last completed fiscal year. If the applicant has not yet operated as a milk contractor in this state, the applicant shall estimate the total amount in hundredweight of producer milk that the applicant will procure in this state from that milk producer or producer agent during the applicant's first complete fiscal year.

126.41(6)(br)3. 3. The total milk payroll obligations that the applicant incurred during the applicant's last completed fiscal year for producer milk that the applicant procured from that milk producer or producer agent. If the applicant has not yet operated as a milk contractor in this state, the applicant shall estimate the total milk payroll obligations that the applicant will incur during the applicant's first complete fiscal year for producer milk that the applicant will procure from that milk producer or producer agent.

126.41(6)(c) (c) The identity of any producer agents from whom the milk contractor procures producer milk.

126.41(6)(d) (d) Other relevant information required by the department.

126.41(7) (7) Action granting or denying application. The department shall grant or deny a license application under sub. (2) within 30 days after the department receives a complete application. If the department denies a license application, the department shall give the applicant written notice stating the reasons for the denial.

126.41(8) (8) License displayed. A milk contractor licensed under sub. (1) shall prominently display a true copy of that license at each business location from which the milk contractor operates in this state.

126.41(9) (9) A milk contractor who files and maintains security under s. 126.47 shall provide a monthly report to the department containing either of the following:

126.41(9)(a) (a) The highest amount of the milk contractor's unpaid milk payroll obligations at any time during the preceding month.

126.41(9)(b) (b) The total amount of milk payroll obligations that the milk contractor incurred during the preceding month.

126.41 History History: 2001 a. 16; 2005 a. 441; 2009 a. 296.



126.42 Milk contractors; monthly license fee.

126.42  Milk contractors; monthly license fee.

126.42(1)(1)  Monthly license fee payment. Except as provided under sub. (5) or (6), a milk contractor licensed under s. 126.41 (1) shall pay to the department, by the 25th day of each month, a monthly license fee of 0.15 cent for each 100 pounds of producer milk that the milk contractor procured in this state during the preceding month. The milk contractor shall submit, with the fee payment, a report stating the number of pounds of producer milk that the milk contractor procured in this state during the preceding month.

126.42(2) (2) Late payment surcharge. If a milk contractor fails to pay a monthly fee under sub. (1) when due, the milk contractor shall pay, in addition to that monthly fee, a surcharge equal to 20% of the monthly fee. The milk contractor shall pay the surcharge by the 25th day of the following month.

126.42(3) (3) Fee credits. If the balance in the fund contributed by milk contractors exceeds $4,000,000 on February 28 of any license year, the department shall credit 50% of the excess amount against fees charged under sub. (1) to contributing milk contractors who file timely renewal applications for the next license year. The department shall credit each contributing milk contractor on a prorated basis, in proportion to the total fees that the milk contractor has paid under sub. (1) for the 4 preceding license years. Each month that a contributing contractor who qualifies for a credit under this subsection pays fees under sub. (1), the department shall credit to the contributing milk contractor one-twelfth of the total annual credit determined under this subsection.

126.42(4) (4) Fee statement. Whenever the department issues an annual license to a milk contractor under s. 126.41 (1), the department shall give the milk contractor notice of the monthly fees required under this section. The department shall specify all of the following:

126.42(4)(a) (a) The method for computing the monthly fee.

126.42(4)(b) (b) The date by which the milk contractor must pay the fee each month.

126.42(4)(c) (c) The late payment surcharge that may apply under sub. (2).

126.42(4)(d) (d) The fee credit, if any, that applies under sub. (3).

126.42(5) (5) Producer agents; exemption. A producer agent is not required to pay the monthly fee under sub. (1) for producer milk that the producer agent markets to a milk contractor who is licensed under s. 126.41 (1) and who pays the monthly fee on the same milk.

126.42(6) (6) Fee changes. The department may modify the license fees under sub. (1) by rule.

126.42 History History: 2001 a. 16; 2009 a. 296.



126.43 Milk contractors; insurance.

126.43  Milk contractors; insurance.

126.43(1) (1)  Fire and extended coverage insurance. A milk contractor licensed under s. 126.41 (1) shall maintain fire and extended coverage insurance that covers, at their full value, all milk and milk products in the possession, custody, or control of the milk contractor. If the milk contractor is required to be licensed under s. 126.41 (1) (a), the milk contractor shall maintain insurance issued by an insurance company authorized to do business in this state.

126.43(2) (2) Insurance cancellation; replacement. Whenever an insurance policy under sub. (1) is canceled, the milk contractor shall replace the policy so that there is no lapse in coverage.

126.43(3) (3) Insurance coverage; misrepresentation. No milk contractor may misrepresent any of the following to the department or to any milk producer or producer agent:

126.43(3)(a) (a) That the milk contractor is insured.

126.43(3)(b) (b) The nature, coverage, or material terms of the milk contractor's insurance policy.

126.43 History History: 2001 a. 16.



126.44 Milk contractors; financial statements.

126.44  Milk contractors; financial statements.

126.44(1)(1)  Required annual financial statement.

126.44(1)(a)(a) A milk contractor shall file an annual financial statement with the department before the department first licenses the milk contractor under s. 126.41 (1), unless the milk contractor reports no more than 150,000 hundredweight of milk under s. 126.41 (6) (bg).

126.44(1)(b) (b) Except as provided in par. (c) or (d), a milk contractor licensed under s. 126.41 (1) shall file an annual financial statement with the department during each license year. The milk contractor shall file the annual financial statement by the 15th day of the 4th month following the close of the milk contractor's fiscal year. The department may extend the filing deadline for up to 30 days if the milk contractor, or the accountant preparing the financial statement, files a written extension request at least 10 days before the filing deadline.

126.44(1)(c) (c) Paragraph (b) does not apply to any of the following:

126.44(1)(c)1. 1. A contributing milk contractor who reports no more than 150,000 hundredweight of milk under s. 126.41 (6) (bg).

126.44(1)(c)2. 2. A contributing milk contractor who procures producer milk in this state solely as a producer agent.

126.44(1)(d) (d) Rather than filing an annual financial statement under par. (b), a milk contractor who is disqualified under s. 126.45 (3) (a) may file, during each fiscal year, a compilation of financial information that is satisfactory to the department along with the milk contractor's sworn and notarized statement that the financial information is correct. The milk contractor shall file the financial information by the 15th day of the 4th month following the close of the milk contractor's fiscal year. The department may extend the filing deadline for up to 30 days if the milk contractor, or an accountant preparing the financial information, files a written extension request at least 10 days before the filing deadline.

126.44(2) (2) Voluntary annual financial statement. A milk contractor licensed under s. 126.41 (1) who is not required to file a financial statement under sub. (1) may file an annual financial statement with the department for any of the following reasons:

126.44(2)(a) (a) To avoid being required to contribute to the fund under s. 126.45 (1) (a).

126.44(2)(b) (b) To qualify for a lower fund assessment under s. 126.46.

126.44(3) (3) Quarterly financial statements. A milk contractor licensed under s. 126.41 (1) who is not a contributing milk contractor shall file quarterly financial statements with the department for the first 3 quarters in each of the milk contractor's fiscal years. The milk contractor shall file each quarterly financial statement no later than 60 days after the end of the fiscal quarter to which the financial statement pertains. With each quarterly financial statement, the milk contractor shall include the milk contractor's sworn and notarized statement that the financial statement is correct.

126.44(5) (5) Reviewed or audited financial statement. A milk contractor filing a financial statement under sub. (1) or (2) may file either a reviewed financial statement or an audited financial statement, except that if the milk contractor reports more than 2,500,000 hundredweight of milk under s. 126.41 (6) (bg), the milk contractor shall file an audited financial statement.

126.44(6) (6) Accounting period. A milk contractor filing an annual financial statement under sub. (1) or (2) shall file a financial statement that covers the milk contractor's last completed fiscal year unless the milk contractor has been in business for less than one year.

126.44(6m) (6m) Interim financial statement. The department may, at any time, require a milk contractor licensed under s. 126.41 (1) to file an interim financial statement with the department. With the interim financial statement, the milk contractor shall provide the milk contractor's sworn and notarized statement that the financial statement is correct. An interim financial statement need not be a reviewed financial statement or an audited financial statement.

126.44(7) (7) Generally accepted accounting principles.

126.44(7)(a)(a) Except as provided in par. (b), a milk contractor filing an annual financial statement under this section shall file a financial statement that is prepared according to generally accepted accounting principles.

126.44(7)(b) (b) If a milk contractor is a sole proprietor and the milk contractor's financial statement is not audited, the milk contractor shall file a financial statement that is prepared on a historical cost basis.

126.44(8) (8) Financial statement contents.

126.44(8)(a)(a) Except as provided in par. (b), a milk contractor filing a financial statement under this section shall file a financial statement that consists of a balance sheet, income statement, equity statement, statement of cash flows, notes to those statements, and any other information required by the department. If the milk contractor is a sole proprietor, the milk contractor shall file his or her business and personal financial statements.

126.44(8)(b) (b) If a milk contractor has been in business for less than one year, the milk contractor may file an annual financial statement under sub. (1) or (2) consisting of a balance sheet and notes. A milk contractor may file a quarterly financial statement under sub. (3) consisting of a balance sheet and income statement.

126.44(8)(c) (c) A milk contractor filing a financial statement under this section shall include in the financial statement, or in an attachment to the financial statement, calculations of all of the following:

126.44(8)(c)1. 1. The milk contractor's current ratio, excluding any items required to be excluded under sub. (9).

126.44(8)(c)2. 2. The milk contractor's debt to equity ratio, excluding any items required to be excluded under sub. (9).

126.44(9) (9) Items excluded. A milk contractor may not include any of the following items in the calculations under sub. (8) (c), unless the department specifically approves their inclusion:

126.44(9)(a) (a) A nontrade note or account receivable from an officer, director, employee, partner, or stockholder, or from a member of the family of any of those individuals, unless the note or account receivable is secured by a first priority security interest in real or personal property.

126.44(9)(b) (b) A note or account receivable from a parent organization, a subsidiary, or an affiliate other than an employee.

126.44(9)(c) (c) A note or account that has been receivable for more than one year, unless the milk contractor has established an equal offsetting reserve for uncollectible notes and accounts receivable.

126.44(9)(d) (d) A liability and the corresponding impact to equity resulting from the recording of a loss as a component of other comprehensive income due to the recognition of the funding status of a defined benefit pension plan.

126.44(9)(e) (e) An asset and the corresponding liability that represent an amount that is collectible from and owed to the milk contractor itself, as proven by the milk contractor.

126.44(10) (10) Entity covered. A person filing a financial statement under this section may not file, in lieu of that person's financial statement, the financial statement of the person's parent organization, subsidiary, predecessor, or successor.

126.44(11) (11) Department review. The department may analyze a financial statement submitted under this section and may reject a financial statement that fails to comply with this section.

126.44 History History: 2001 a. 16; 2003 a. 238; 2009 a. 296; 2013 a. 20.



126.45 Contributing milk contractors; disqualification.

126.45  Contributing milk contractors; disqualification.

126.45(1)(1)  Required contributors.

126.45(1)(a)(a) Except as provided in sub. (3), a licensed milk contractor shall pay fund assessments under s. 126.46 if the milk contractor does not file annual and quarterly financial statements under s. 126.44.

126.45(1)(b) (b) Except as provided in sub. (3), a licensed milk contractor shall pay fund assessments under s. 126.46 if the milk contractor files an annual, quarterly, or interim financial statement under s. 126.44 that shows a current ratio of less than 1.25 to 1.0, a debt to equity ratio of more than 2.0 to 1.0, or negative equity. The milk contractor shall continue to pay fund assessments until the milk contractor files 2 consecutive annual financial statements under s. 126.44 that show a current ratio of at least 1.25 to 1.0, positive equity, and a debt to equity ratio of not more than 2.0 to 1.0.

126.45(2) (2) Voluntary contributors. Except as provided in sub. (3), a licensed milk contractor who is not required to pay fund assessments under s. 126.46 may elect to do so.

126.45(3) (3) Disqualified contractors.

126.45(3)(a)(a) A milk contractor who is required to file security under s. 126.47 (1) (a) is disqualified from the fund until the department releases that security under s. 126.47 (7) (a).

126.45(3)(b) (b) A milk contractor is disqualified from the fund if the department does any of the following:

126.45(3)(b)1. 1. Denies, suspends, or revokes the milk contractor's license.

126.45(3)(b)2. 2. Issues an order under s. 126.85 disqualifying the milk contractor from the fund.

126.45(4) (4) Effect of disqualification.

126.45(4)(a)(a) A milk contractor disqualified under sub. (3) (b) 2. may not engage in any activities for which a license is required under s. 126.41 (1) (a) if the milk contractor files an annual, quarterly, or interim financial statement under s. 126.44 that shows a current ratio of less than 1.25 to 1.0, a debt to equity ratio of more than 2.0 to 1.0, or negative equity.

126.45(4)(b) (b) The department may not return, to a disqualified milk contractor, any fund assessments that the milk contractor paid as a contributing milk contractor.

126.45(4)(c) (c) A disqualified milk contractor remains liable for any unpaid fund installment under s. 126.46 that became due while the milk contractor was a contributing milk contractor. A disqualified milk contractor is not liable for any fund installment that becomes due after the milk contractor is disqualified under sub. (3).

126.45(5) (5) Notice to producers. A milk contractor who is disqualified under sub. (3) shall immediately give written notice of the disqualification to all milk producers and producer agents to whom the milk contractor has unpaid milk payment obligations. The department may by rule or order specify the form and content of the notice.

126.45 History History: 2001 a. 16; 2003 a. 38; 2009 a. 296.



126.46 Contributing milk contractors; fund assessments.

126.46  Contributing milk contractors; fund assessments.

126.46(1)(1)  General. A contributing milk contractor shall pay an annual fund assessment for each license year in the amount specified by the department by rule.

126.46(5m) (5m) Reduced assessment for certain milk contractors filing security. If a contributing milk contractor files security under s. 126.47 (1) (b), the contributing milk contractor's fund assessment is the amount specified under sub. (1) reduced by an amount determined as follows:

126.46(5m)(a) (a) Divide the amount of security that the milk contractor is required to file under s. 126.47 (3) (b) by 75 percent of the following:

126.46(5m)(a)1. 1. If the milk contractor reports unpaid milk payroll obligations under s. 126.41 (6) (b) 1. and (9) (a), the highest amount of unpaid milk payroll obligations, reported under s. 126.41 (6) (b) 1. or (9) (a), that the milk contractor had at any time during the last 12 months.

126.46(5m)(a)2. 2. If the milk contractor reports monthly milk payroll obligations under s. 126.41 (6) (b) 2. and (9) (b), the highest amount of milk payroll obligations, reported under s. 126.41 (6) (b) 2. or (9) (b), that the milk contractor incurred in any month during the last 12 months.

126.46(5m)(b) (b) Multiply the amount specified under sub. (1) by the amount determined under par. (a).

126.46(6) (6) Quarterly installments.

126.46(6)(a)(a) A contributing milk contractor shall pay the milk contractor's annual fund assessment in equal quarterly installments that are due as follows:

126.46(6)(a)1. 1. The first installment is due on June 1 of the license year.

126.46(6)(a)2. 2. The 2nd installment is due on September 1 of the license year.

126.46(6)(a)3. 3. The 3rd installment is due on December 1 of the license year.

126.46(6)(a)4. 4. The 4th installment is due on March 1 of the license year.

126.46(6)(b) (b) A contributing milk contractor may prepay any of the quarterly installments under par. (a).

126.46(6)(c) (c) A contributing milk contractor who applies for an annual license after the beginning of a license year shall pay the full annual fund assessment required under this section. The milk contractor shall pay, with the first quarterly installment that becomes due after the day on which the department issues the license, all of the quarterly installments for that license year that were due before that day.

126.46(6)(d) (d) If s. 126.45 (1) (b) requires a licensed milk contractor to become a contributing milk contractor during the license year, the milk contractor shall pay only those quarterly installments that become due after the requirement takes effect.

126.46(6)(e) (e) A contributing milk contractor who fails to pay the full amount of any quarterly installment when due shall pay, in addition to that installment, a late payment penalty of $50 or 10% of the overdue installment amount, whichever is greater.

126.46(7) (7) Notice of annual assessment and quarterly installments. When the department issues an annual license to a contributing milk contractor, the department shall notify the milk contractor of all of the following:

126.46(7)(a) (a) The amount of the milk contractor's annual fund assessment under this section.

126.46(7)(b) (b) The amount of each required quarterly installment under sub. (6) and the date by which the milk contractor must pay each installment.

126.46(7)(c) (c) The penalty that applies under sub. (6) (e) if the milk contractor fails to pay any quarterly installment when due.

126.46 History History: 2001 a. 16; 2003 a. 38; 2009 a. 296.



126.47 Milk contractors; security.

126.47  Milk contractors; security.

126.47(1) (1)  Security required.

126.47(1)(a)(a) A milk contractor shall file security with the department, and maintain that security until the department releases it under sub. (7), if all of the following apply when the department first licenses the milk contractor under s. 126.41 (1):

126.47(1)(a)1. 1. The milk contractor reports more than 150,000 hundredweight of milk under s. 126.41 (6) (bg).

126.47(1)(a)2. 2. The milk contractor files an annual financial statement under s. 126.44 (1) and that financial statement shows negative equity.

126.47(1)(b) (b)

126.47(1)(b)1.1. In this paragraph, "estimated default exposure" means 75 percent of the following:

126.47(1)(b)1.a. a. If the milk contractor reports unpaid milk payroll obligations under s. 126.41 (6) (b) 1. and (9) (a), the highest amount of unpaid milk payroll obligations, reported under s. 126.41 (6) (b) 1. or (9) (a), that the milk contractor had at any time during the last 12 months.

126.47(1)(b)1.b. b. If the milk contractor reports monthly milk payroll obligations under s. 126.41 (6) (b) 2. and (9) (b), the highest amount of milk payroll obligations, reported under s. 126.41 (6) (b) 2. or (9) (b), that the milk contractor incurred in any month during the last 12 months.

126.47(1)(b)2. 2. A milk contractor shall file security with the department, and shall maintain that security until the department releases it under sub. (7) (am), if all of the following apply:

126.47(1)(b)2.a. a. The milk contractor's last annual financial statement under s. 126.44 (1) shows negative equity, a current ratio of less than 1.25 to 1.0, or a debt to equity ratio of more than 2.0 to 1.0.

126.47(1)(b)2.b. b. The milk contractor's estimated default exposure exceeds $20,000,000.

126.47(3) (3) Amount of security.

126.47(3)(a)(a) Except as provided in par. (b), a milk contractor who is required to file or maintain security under sub. (1) shall at all times maintain security in an amount equal to at least 75 percent of the following:

126.47(3)(a)1. 1. If the milk contractor reports unpaid milk payroll obligations under s. 126.41 (6) (b) 1. and (9) (a), the highest amount of unpaid milk payroll obligations, reported under s. 126.41 (6) (b) 1. or (9) (b), that the milk contractor had at any time during the last 12 months.

126.47(3)(a)2. 2. If the milk contractor reports monthly milk payroll obligations under s. 126.41 (6) (b) 2. and (9) (b), the highest amount of milk payroll obligations, reported under s. 126.41 (6) (b) 1. or (9) (b), that the milk contractor incurred in any month during the last 12 months.

126.47(3)(b) (b) A milk contractor who is required to file or maintain security only under sub. (1) (b) shall at all times maintain security equal to the milk contractor's estimated default exposure, as defined in sub. (1) (b) 1., less $20,000,000.

126.47(4) (4) Form of security. The department shall review, and determine whether to approve, security filed under this section. The department may approve only the following types of security:

126.47(4)(a) (a) Currency.

126.47(4)(b) (b) A commercial surety bond if all of the following apply:

126.47(4)(b)1. 1. The surety bond is made payable to the department for the benefit of milk producers and producer agents.

126.47(4)(b)2. 2. The surety bond is issued by a person authorized to operate a surety business in this state.

126.47(4)(b)3. 3. The surety bond is issued as a continuous term bond that may be canceled only with the department's written agreement or upon 90 days' prior written notice served on the department in person or by certified mail.

126.47(4)(b)4. 4. The surety bond is issued in a form, and subject to any terms and conditions, that the department considers appropriate.

126.47(4)(c) (c) A certificate of deposit or money market certificate, if all of the following apply:

126.47(4)(c)1. 1. The certificate is issued or endorsed to the department for the benefit of milk producers and producer agents.

126.47(4)(c)2. 2. The certificate may not be canceled or redeemed without the department's written permission.

126.47(4)(c)3. 3. No person may transfer or withdraw funds represented by the certificate without the department's written permission.

126.47(4)(c)4. 4. The certificate renews automatically without any action by the department.

126.47(4)(c)5. 5. The certificate is issued in a form, and subject to any terms and conditions, that the department considers appropriate.

126.47(4)(d) (d) An irrevocable bank letter of credit if all of the following apply:

126.47(4)(d)1. 1. The letter of credit is payable to the department for the benefit of milk producers or producer agents.

126.47(4)(d)2. 2. The letter of credit is issued on bank letterhead.

126.47(4)(d)3. 3. The letter of credit is issued for an initial period of at least one year.

126.47(4)(d)4. 4. The letter of credit renews automatically unless, at least 90 days before the scheduled renewal date, the issuing bank gives the department written notice, in person or by certified mail, that the letter of credit will not be renewed.

126.47(4)(d)5. 5. The letter of credit is issued in a form, and subject to any terms and conditions, that the department considers appropriate.

126.47(5) (5) Department custody of security. The department shall hold, in its custody, all security filed and maintained under this section. The department shall hold the security for the benefit of milk producers and producer agents.

126.47(6) (6) Additional security.

126.47(6)(a)(a) The department may, at any time, demand additional security from a milk contractor if any of the following applies:

126.47(6)(a)1. 1. The milk contractor's existing security falls below the amount required under sub. (3) for any reason, including depreciation in the value of the security, increased obligations to milk producers or producer agents, or the cancellation of any security filed with the department.

126.47(6)(a)2. 2. The milk contractor fails to provide required information that is relevant to a determination of security requirements.

126.47(6)(b) (b) The department shall issue a demand under par. (a) in writing. The department shall indicate why additional security is required, the amount of security required, and the deadline date for filing security. The department may not specify a deadline for filing security that is more than 30 days after the date on which the department issues its demand for security.

126.47(6)(c) (c) A milk contractor may request a hearing, under ch. 227, on a demand for security under par. (b). A request for hearing does not automatically stay a security demand.

126.47(6)(d) (d) If a milk contractor fails to comply with the department's demand for security under this subsection, the milk contractor shall give written notice of that fact to all milk producers and producer agents from whom the contractor procures producer milk in this state. If the milk contractor fails to give accurate notice under this paragraph within 5 days after the deadline for filing security under par. (b) has passed, the department shall promptly notify milk producers and producer agents by publishing a class 3 notice under ch. 985. The department may also give individual notice to those milk producers or producer agents of whom the department is aware.

126.47(6)(e) (e) If a milk contractor fails to comply with the department's demand for security under this subsection, the department may do any of the following:

126.47(6)(e)1. 1. Issue a summary order under s. 126.85 (2).

126.47(6)(e)2. 2. Suspend or revoke the milk contractor's license.

126.47(7) (7) Releasing security.

126.47(7)(a)(a) The department may release security filed under sub. (1) (a) if any of the following applies:

126.47(7)(a)1. 1. The milk contractor reports not more than 150,000 hundredweight of milk under s. 126.41 (6) (bg) for at least 2 consecutive years and the milk contractor pays the fund assessment installment amount that would have been required of the milk contractor if the milk contractor had been a contributing milk contractor on the date when the most recent installment under s. 126.46 was due.

126.47(7)(a)2. 2. The milk contractor's annual financial statement under s. 126.44 shows positive equity for at least 2 consecutive years and the milk contractor pays the fund assessment installment amount that would have been required of the milk contractor if the milk contractor had been a contributing milk contractor on the date when the most recent installment under s. 126.46 was due.

126.47(7)(am) (am) The department may release security filed under sub. (1) (b), except for any amount of security that the milk contractor is required to file because sub. (1) (a) applies to the milk contractor, if the milk contractor files 2 consecutive annual financial statements under s. 126.44 showing that the milk contractor no longer has negative equity, a current ratio of less than 1.25 to 1.0, or a debt to equity ratio of more than 2.0 to 1.0.

126.47(7)(c) (c) The department may release security to the extent that the security exceeds the amount required under sub. (3).

126.47(7)(d) (d) The department may release security if the milk contractor files alternative security, of equivalent value, that the department approves.

126.47(7)(e) (e) The department shall release security if the milk contractor has gone out of business and paid all milk payroll obligations in full.

126.47 History History: 2001 a. 16; 2003 a. 38, 238, 320; 2005 a. 253; 2009 a. 296.



126.48 Milk contractors; payments to producers.

126.48  Milk contractors; payments to producers.

126.48(1)(1)  First monthly payment. By the 4th day of each month, a milk contractor shall pay for producer milk received during the first 15 days of the preceding month. The milk contractor shall base the payment on an estimated price that is at least 80% of the class III price published by the regional federal milk market administrator for the month preceding the month in which the milk is received, or 80% of the contract price, whichever is greater.

126.48(2) (2) Second monthly payment. By the 19th day of each month, a milk contractor shall pay the balance due for producer milk received during the preceding month.

126.48(3) (3) Payment explanation. The department may, by rule, require a milk contractor to provide a milk producer or producer agent with a written explanation of each payment under this section. The department may specify the content of the explanation, including information related to any of the following:

126.48(3)(a) (a) Milk contractor identification.

126.48(3)(b) (b) Milk producer or producer agent identification.

126.48(3)(c) (c) Pay period.

126.48(3)(d) (d) Volume of milk received.

126.48(3)(e) (e) Grade of milk.

126.48(3)(f) (f) Milk test results.

126.48(3)(g) (g) Milk price and adjustments.

126.48(3)(h) (h) Gross amount due.

126.48(3)(i) (i) Average gross pay per hundredweight less hauling charges.

126.48(3)(j) (j) Net amount due.

126.48(3)(k) (k) Deductions and assignments.

126.48 History History: 2001 a. 16.



126.49 Milk contractors; records and reports.

126.49  Milk contractors; records and reports.

126.49(1)(1)  Required records. A milk contractor shall keep accurate records and accounts of milk receipts, payments for milk received, and amounts owed to milk producers. The department may, by rule, specify records that a milk contractor must keep.

126.49(2) (2) Required reports. The department may, by rule, require a milk contractor to file with the department periodic reports of information needed for the administration of this chapter.

126.49(3) (3) Records retention; inspection. A milk contractor shall retain records required under sub. (1) for at least 6 years after the records are created. A milk contractor shall make the records available to the department for inspection and copying upon request.

126.49 History History: 2001 a. 16.



126.50 Milk contractors; prohibited practices.

126.50  Milk contractors; prohibited practices. No milk contractor, or officer, employee, or agent of a milk contractor, may do any of the following:

126.50(1) (1) Falsify any record or account, or conspire with any other person to falsify a record or account.

126.50(2) (2) Make any false or misleading representation to the department.

126.50(3) (3) If the milk contractor is licensed under s. 126.41 (1), engage in any activity that is inconsistent with representations made in the milk contractor's annual license application.

126.50(4) (4) Make any false or misleading representation to a milk producer or producer agent related to matters regulated under this chapter.

126.50(5) (5) Fail to file the full amount of security required under s. 126.47 (6) by the date that the department specifies.

126.50(6) (6) Assault, threaten, intimidate, or otherwise interfere with an officer, employee, or agent of the department in the performance of his or her duties.

126.50 History History: 2001 a. 16; 2009 a. 296.



126.51 Rules for qualified producer agents.

126.51  Rules for qualified producer agents. The department shall promulgate rules specifying requirements for qualified producer agents, including a requirement that a qualified producer agent have a written contract with each milk producer from whom the qualified producer agent procures milk in this state and that the contract disclose all of the following:

126.51(1) (1) That the producer agent does not take title to the milk producer's milk.

126.51(2) (2) That the producer agent holds all milk receipts in trust for milk producers.

126.51(3) (3) That the producer agent's obligations to milk producers are not secured or indemnified under this chapter to the same degree as are the obligations of other milk contractors.

126.51 History History: 2001 a. 16.



126.55 Definitions.

126.55  Definitions. In this subchapter:

126.55(1) (1) "Cash on delivery" means cash payment of the full agreed price for processing vegetables at the time of delivery or, if the vegetables are graded, within 72 hours after the time of delivery.

126.55(2) (2) "Cash payment" means payment in any of the following forms:

126.55(2)(a) (a) Currency.

126.55(2)(b) (b) A cashier's check, or a check that a bank issues and certifies.

126.55(2)(c) (c) A wire transfer.

126.55(2)(d) (d) Simultaneous barter.

126.55(3) (3) "Contract obligation" means the net amount, whether paid or unpaid, that a vegetable contractor owes a vegetable producer or producer agent under a vegetable procurement contract. "Contract obligation" includes a net amount owed for unharvested acreage.

126.55(4) (4) "Contributing vegetable contractor" means a vegetable contractor who is licensed under s. 126.56 (1), who either has paid one or more quarterly installments under s. 126.60 (6) or is required to contribute to the fund, but the first quarterly installment under s. 126.60 (6) is not yet due, who has not elected not to participate in the fund under s. 126.595 (1), and who is not disqualified under s. 126.59 (2).

126.55(6) (6) "Current ratio" means the ratio of the value of current assets to the value of current liabilities, calculated according to s. 126.58 (6) (c) 1.

126.55(7) (7) "Debt to equity ratio" means the ratio of the value of liabilities to equity, calculated according to s. 126.58 (6) (c) 2.

126.55(8) (8) "Deferred payment contract" means a vegetable procurement contract in which the vegetable producer or a producer agent agrees to accept payment after January 31 for processing vegetables harvested during the previous calendar year.

126.55(9) (9) "Disqualified vegetable contractor" means a vegetable contractor who is disqualified from the fund under s. 126.59 (2).

126.55(10) (10) "Food processing" has the meaning given in s. 97.29 (1) (g).

126.55(10m) (10m) "License year" means the period beginning on February 1 and ending on the following January 31.

126.55(10r) (10r) "Processing potato buyer" means a vegetable contractor who purchases processing potatoes and no other processing vegetables.

126.55(10t) (10t) "Processing potatoes" means potatoes grown or sold for use in food processing, regardless of whether those potatoes are actually harvested or processed as food.

126.55(11) (11) "Processing vegetables" means vegetables grown or sold for use in food processing, regardless of whether those vegetables are actually harvested or processed as food. "Processing vegetables" includes sweet corn grown or sold for use in food processing, but does not include grain.

126.55(12) (12) "Producer agent" means a person who, without taking title to vegetables, acts on behalf of a vegetable producer to market or accept payment for processing vegetables that the vegetable producer grows in this state. "Producer agent" does not include any of the following:

126.55(12)(a) (a) A person who merely brokers a contract between a vegetable producer and a vegetable contractor, without becoming a party to the contract or accepting payment on behalf of the vegetable producer.

126.55(12)(b) (b) A person who merely holds or transports processing vegetables for a vegetable producer, without marketing the vegetables or accepting payment on behalf of the vegetable producer.

126.55(13) (13) "Time of delivery" under a vegetable procurement contract means the time at which one of the following occurs:

126.55(13)(a) (a) The vegetable contractor harvests the vegetables.

126.55(13)(b) (b) The vegetable producer delivers harvested vegetables to the custody or control of the vegetable contractor.

126.55(13)(c) (c) The vegetable contractor notifies the vegetable producer of the vegetable contractor's refusal to harvest or accept delivery of vegetables.

126.55(14) (14) "Vegetable contractor" means a person who does any of the following:

126.55(14)(a) (a) Contracts with a vegetable producer or a producer agent to procure processing vegetables that a vegetable producer grows in this state.

126.55(14)(b) (b) Contracts with a vegetable producer to market, as a producer agent, processing vegetables that the vegetable producer grows in this state.

126.55(15) (15) "Vegetable procurement contract" means an oral or written agreement under which a vegetable contractor does any of the following:

126.55(15)(a) (a) Contracts with a vegetable producer or a producer agent to procure processing vegetables that a vegetable producer grows in this state.

126.55(15)(b) (b) Contracts with a vegetable producer to market, as a producer agent, processing vegetables that the vegetable producer grows in this state.

126.55(16) (16) "Vegetable producer" means a person who grows processing vegetables in this state.

126.55(17) (17) "Unharvested acreage" means land on which vegetables are grown, under a vegetable procurement contract, that a vegetable contractor leaves unharvested for any reason. "Unharvested acreage" includes all of the following:

126.55(17)(a) (a) Land on which the vegetables are suitable for processing, but are not harvested.

126.55(17)(b) (b) Land on which the vegetables are abandoned as being unsuitable for processing.

126.55 History History: 2001 a. 16; 2005 a. 80.



126.56 Vegetable contractors; licensing.

126.56  Vegetable contractors; licensing.

126.56(1) (1)  License required.

126.56(1)(a)(a) Except as provided in sub. (2), no person may operate as a vegetable contractor without a current annual license from the department.

126.56(1)(b) (b) A license under par. (a) expires on the January 31 following its issuance. No person may transfer or assign a license issued under par. (a).

126.56(2) (2) Exempt contractors. The following vegetable contractors are exempt from licensing under sub. (1):

126.56(2)(a) (a) A vegetable contractor who procures vegetables primarily for unprocessed, fresh market use and is licensed under the federal Perishable Agricultural Commodities Act, 7 USC 499a to 499t.

126.56(2)(b) (b) A restaurant or retail food establishment that procures processing vegetables solely for retail sale at the restaurant or retail food establishment.

126.56(3) (3) License application. A vegetable contractor shall apply for a license under sub. (1) in writing, on a form provided by the department. The applicant shall provide all of the following:

126.56(3)(a) (a) The applicant's legal name and any trade name under which the applicant proposes to operate as a vegetable contractor.

126.56(3)(b) (b) A statement of whether the applicant is an individual, a corporation, a partnership, a cooperative, an unincorporated cooperative association, a limited liability company, a trust, or other legal entity. If the applicant is a corporation, a cooperative, or an association, the application shall identify each officer of the corporation or cooperative. If the applicant is a partnership, the application shall identify each partner.

126.56(3)(c) (c) The mailing address of the applicant's principal business location and the name of a responsible individual who may be contacted at that address.

126.56(3)(d) (d) The street address of each business location from which the applicant operates as a vegetable contractor in this state and the name of a responsible individual who may be contacted at each location that is staffed.

126.56(3)(e) (e) All license fees and surcharges required under sub. (4).

126.56(3)(f) (f) The sworn and notarized statement required under sub. (9).

126.56(3)(g) (g) A financial statement if required under s. 126.58 (1) and not yet filed.

126.56(3)(h) (h) Other relevant information required by the department.

126.56(4) (4) License fees and surcharges. A vegetable contractor applying for a license under sub. (1) shall pay the following fees and surcharges in amounts that the department specifies by rule:

126.56(4)(a) (a) A nonrefundable basic license fee.

126.56(4)(b) (b) A fee based on the amount of contract obligations reported under sub. (9) (a), less any credit provided under sub. (6), except that this paragraph does not apply to a vegetable contractor to whom par. (f) applies.

126.56(4)(c) (c) A license surcharge if the department determines that, within 365 days before submitting the license application, the applicant operated as a vegetable contractor without a license in violation of sub. (1). The applicant shall also pay any license fees, license surcharges, and fund assessments that are still due for the license year in which the applicant violated sub. (1).

126.56(4)(d) (d) A license surcharge if during the preceding 12 months the applicant failed to file an annual financial statement required under s. 126.58 (1) (b) by the applicable deadline.

126.56(4)(e) (e) A license surcharge if a renewal applicant fails to renew a license by the license expiration date of January 31.

126.56(4)(f) (f) A fee if the vegetable contractor is a processing potato buyer who has elected not to participate in the fund in accordance with s. 126.595 (1).

126.56(4m) (4m) Effect of payment of surcharge. Payment of a license surcharge under sub. (4) (c) does not relieve the applicant of any other civil or criminal liability that results from the violation of sub. (1), but does not constitute evidence of any law violation.

126.56(5) (5) License for part of year; fees. A person who applies for an annual vegetable contractor license after the beginning of a license year shall pay the full annual fee amounts required under sub. (4).

126.56(6) (6) Fee credits.

126.56(6)(a)(a) If the balance in the fund contributed by vegetable contractors exceeds $825,000 on November 30 of any license year, the department shall credit 50% of the excess amount against fees charged under sub. (4) (b) to contributing vegetable contractors who file timely license renewal applications for the next license year. The department shall credit each contributing vegetable contractor on a prorated basis, in proportion to the total fees that the vegetable contractor has paid under sub. (4) (b) for the 4 preceding license years.

126.56(6)(b) (b) The fee under sub. (4) (b) is reduced by one cent for each $100 in contract obligations reported under sub. (9) (a) if the department, under a contract with the applicant, grades all of the graded vegetables that the applicant procures from vegetable producers or producer agents.

126.56(7) (7) Fee statement. The department shall provide, with each license application form, a written statement of all license fees and surcharges required under sub. (4). The department shall specify any fee credits for which the applicant may qualify under sub. (6).

126.56(8) (8) No license without full payment. The department may not issue a license under sub. (1) until the applicant pays all license fees and surcharges identified in the department's statement under sub. (7). The department shall refund a fee or surcharge paid under protest if upon review the department determines that the fee or surcharge is not applicable.

126.56(9) (9) Sworn and notarized statement. As part of a license application under sub. (3), an applicant shall provide a sworn and notarized statement, signed by the applicant or an officer of the applicant, that reports all of the following:

126.56(9)(a) (a) The total amount of contract obligations that the applicant incurred during the applicant's last completed fiscal year. If the applicant has not yet operated as a vegetable contractor, the applicant shall estimate the amount of contract obligations that the applicant will incur during the applicant's first complete fiscal year.

126.56(9)(am) (am) The amount of contract obligations under par. (a) less any amount under par. (i) 2.

126.56(9)(b) (b) The largest amount of unpaid contract obligations that the vegetable contractor had at any time during the vegetable contractor's last completed fiscal year.

126.56(9)(c) (c) The amount of unpaid contract obligations that the vegetable contractor has at the time of application.

126.56(9)(d) (d) The amount of unpaid contract obligations under par. (c) that are due for payment before the license year for which the applicant is applying.

126.56(9)(e) (e) The amount of unpaid obligations under par. (c) that the contractor has under deferred payment contracts.

126.56(9)(f) (f) Whether the applicant and the applicant's affiliates and subsidiaries will collectively grow more than 10% of the total acreage of any vegetable species grown or procured by the applicant during the license year for which the applicant is applying.

126.56(9)(g) (g) Whether the applicant will pay cash on delivery under all vegetable procurement contracts during the license year for which the applicant is applying.

126.56(9)(h) (h) Whether the applicant is a producer-owned cooperative or unincorporated cooperative association or organization that procures vegetables solely from its producer owners on the basis of a cooperative marketing method under which the producer-owned cooperative, unincorporated cooperative association, or organization pays its producer owners a prorated share of sales proceeds for the marketing year after a final accounting and the deduction of marketing expenses.

126.56(9)(i) (i) All of the following information related to each vegetable producer or producer agent that under s. 126.70 (1) (b) has permanently waived eligibility to file a default claim against the applicant:

126.56(9)(i)1. 1. A copy of the written waiver that the vegetable producer or producer agent filed under s. 126.70 (1) (c).

126.56(9)(i)2. 2. The total amount of contract obligations that the applicant incurred during the applicant's last completed fiscal year under vegetable procurement contracts with that vegetable producer or producer agent. If the applicant has not yet operated as a vegetable contractor, the applicant shall estimate the total amount of contract obligations that the applicant will incur during the applicant's first complete fiscal year under vegetable procurement contracts with that vegetable producer or producer agent.

126.56(10) (10) Action granting or denying application.

126.56(10)(a)(a) The department shall grant or deny a license application under sub. (3) within 30 days after the department receives a complete application. If the department denies a license application, the department shall give the applicant a written notice stating the reasons for the denial.

126.56(10)(b) (b) A license becomes invalid after February 5 of the license year for which it is issued unless the license holder has by February 5 paid all producer obligations that were due and payable during the preceding license year.

126.56(11) (11) License displayed. A vegetable contractor licensed under sub. (1) shall prominently display a copy of that license at each business location from which the vegetable contractor operates in this state.

126.56(12) (12) Monthly reports. A vegetable contractor who files security under s. 126.61 shall provide a monthly report to the department showing the highest amount of the vegetable contractor's unpaid contract obligations at any time during the preceding month and the total amount of unpaid contract obligations under deferred payment contracts.

126.56 History History: 2001 a. 16; 2005 a. 80, 441; 2009 a. 296.



126.57 Vegetable contractors; insurance.

126.57  Vegetable contractors; insurance.

126.57(1) (1)  Fire and extended coverage insurance.

126.57(1)(a)(a) Except as provided in par. (b), a vegetable contractor who is required to be licensed under s. 126.56 (1) shall maintain fire and extended coverage insurance, issued by an insurance company authorized to do business in this state, that covers all vegetables in the custody of the vegetable contractor, whether owned by the vegetable contractor or held for others, at the full local market value of the vegetables.

126.57(1)(b) (b) Paragraph (a) does not apply to a vegetable contractor if any of the following applies:

126.57(1)(b)1. 1. The vegetable contractor pays cash on delivery under all vegetable procurement contracts.

126.57(1)(b)2. 2. The vegetable contractor is a producer-owned cooperative or unincorporated cooperative association or organization that procures processing vegetables only from its producer owners.

126.57(1)(b)3. 3. The vegetable contractor is a processing potato buyer who has elected not to participate in the fund in accordance with s. 126.595 (1).

126.57(2) (2) Insurance cancellation; replacement. Whenever an insurance policy under sub. (1) is canceled, the vegetable contractor shall replace the policy so that there is no lapse in coverage.

126.57(3) (3) Insurance coverage; misrepresentation. No vegetable contractor may misrepresent any of the following to the department or to any vegetable producer or producer agent:

126.57(3)(a) (a) That the vegetable contractor is insured.

126.57(3)(b) (b) The nature, coverage, or material terms of the vegetable contractor's insurance policy.

126.57 History History: 2001 a. 16; 2005 a. 80, 441.



126.58 Vegetable contractors; financial statements.

126.58  Vegetable contractors; financial statements.

126.58(1)(1)  Required annual financial statement.

126.58(1)(a)(a) Except as provided in par. (c), a vegetable contractor shall file an annual financial statement with the department, before the department first licenses the vegetable contractor under s. 126.56 (1), if the vegetable contractor reports more than $500,000 in contract obligations under s. 126.56 (9) (am).

126.58(1)(b) (b) Except as provided in par. (c), a vegetable contractor licensed under s. 126.56 (1) shall file an annual financial statement with the department during each license year if the vegetable contractor's license application for that year reports more than $500,000 in contract obligations under s. 126.56 (9) (am). The vegetable contractor shall file the annual financial statement by the 15th day of the 4th month following the close of the vegetable contractor's fiscal year, except that the department may extend the filing deadline for up to 30 days if the vegetable contractor, or the accountant reviewing or auditing the financial statement, files a written extension request at least 10 days before the filing deadline.

126.58(1)(c) (c) A vegetable contractor is not required to file a financial statement under par. (a) or (b) if any of the following applies:

126.58(1)(c)1. 1. The vegetable contractor pays cash on delivery under all vegetable procurement contracts.

126.58(1)(c)2. 2. The vegetable contractor is a producer-owned cooperative or unincorporated cooperative association that procures processing vegetables only from its producer owners.

126.58(1)(c)3. 3. The vegetable contractor is a processing potato buyer who has elected not to participate in the fund in accordance with s. 126.595 (1).

126.58(2) (2) Voluntary financial statement. A contributing vegetable contractor who is not required to file a financial statement under sub. (1) may file an annual financial statement with the department for any of the following reasons:

126.58(2)(a) (a) To qualify for a lower fund assessment under s. 126.60.

126.58(2)(b) (b) To avoid filing security under s. 126.61 (1) (b).

126.58(3) (3) Reviewed or audited financial statement. A vegetable contractor filing a financial statement under sub. (1) or (2) may file either a reviewed financial statement or an audited financial statement, except that if the amount that the vegetable contractor last reported under s. 126.56 (9) (am) is more than $7,500,000, the vegetable contractor shall file an audited financial statement.

126.58(4) (4) Accounting period. A vegetable contractor filing an annual financial statement under sub. (1) or (2) shall file a financial statement that covers the vegetable contractor's last completed fiscal year unless the vegetable contractor has been in business for less than one year.

126.58(4m) (4m) Interim financial statement. The department may, at any time, require a vegetable contractor licensed under s. 126.56 (1) to file an interim financial statement with the department. The vegetable contractor shall provide, with the interim financial statement, the vegetable contractor's sworn and notarized statement that the financial statement is correct. An interim financial statement need not be a reviewed or audited financial statement.

126.58(5) (5) Generally accepted accounting principles.

126.58(5)(a)(a) Except as provided in par. (b), a vegetable contractor filing a financial statement under this section shall file a financial statement that is prepared according to generally accepted accounting principles.

126.58(5)(b) (b) If a vegetable contractor is a sole proprietor and the vegetable contractor's financial statement is not audited, the vegetable contractor shall file a financial statement that is prepared on a historical cost basis.

126.58(6) (6) Financial statement contents.

126.58(6)(a)(a) Except as provided in par. (b), a vegetable contractor filing a financial statement under this section shall file a financial statement that consists of a balance sheet, income statement, equity statement, statement of cash flows, notes to those statements, and any other information required by the department. If the vegetable contractor is a sole proprietor, the vegetable contractor shall file his or her business and personal financial statements.

126.58(6)(b) (b) If a vegetable contractor has been in business for less than one year, the vegetable contractor may file an annual financial statement under sub. (1) or (2) consisting of a balance sheet and notes.

126.58(6)(c) (c) A vegetable contractor filing a financial statement under this section shall include in the financial statement, or in an attachment to the financial statement, calculations of all of the following:

126.58(6)(c)1. 1. The vegetable contractor's current ratio, excluding any assets required to be excluded under sub. (7).

126.58(6)(c)2. 2. The vegetable contractor's debt to equity ratio, excluding any assets required to be excluded under sub. (7).

126.58(7) (7) Assets excluded. A vegetable contractor may not include any of the following assets in the calculations under sub. (6) (c), unless the department specifically approves their inclusion:

126.58(7)(a) (a) A nontrade note or account receivable from an officer, director, employee, partner, or stockholder, or from a member of the family of any of those individuals, unless the note or account receivable is secured by a first priority security interest in real or personal property.

126.58(7)(b) (b) A note or account receivable from a parent organization, a subsidiary, or an affiliate other than an employee.

126.58(7)(c) (c) A note or account that has been receivable for more than one year, unless the vegetable contractor has established an equal offsetting reserve for uncollectible notes and accounts receivable.

126.58(9) (9) Entity covered. A person filing a financial statement under this section may not file, in lieu of that person's financial statement, the financial statement of the person's parent organization, subsidiary, predecessor, or successor.

126.58(10) (10) Department review. The department may analyze a financial statement filed under this section and may reject a financial statement that fails to comply with this section.

126.58 History History: 2001 a. 16; 2005 a. 80, 441; 2009 a. 296.



126.59 Contributing vegetable contractors; disqualification.

126.59  Contributing vegetable contractors; disqualification.

126.59(1)(1)  Contribution required. A vegetable contractor licensed under s. 126.56 (1) shall pay fund assessments under s. 126.60 unless one of the following applies:

126.59(1)(a) (a) The vegetable contractor is disqualified under sub. (2).

126.59(1)(b) (b) The vegetable contractor pays cash on delivery under all vegetable procurement contracts.

126.59(1)(c) (c) The vegetable contractor is a producer-owned cooperative or unincorporated cooperative association that procures processing vegetables only from its producer owners.

126.59(1)(d) (d) The vegetable contractor is a processing potato buyer who has elected not to participate in the fund in accordance with s. 126.595 (1).

126.59(1m) (1m) Voluntary contribution. A vegetable contractor who is exempt under sub. (1) (b) or (c) may volunteer to pay fund assessments under s. 126.60.

126.59(2) (2) Disqualified contractor.

126.59(2)(a)(a) A vegetable contractor who is required to file security under s. 126.61 (1) (a) is disqualified from the fund until the department determines that one of the conditions in s. 126.61 (7) (a) 1. or 2. is satisfied.

126.59(2)(b) (b) A vegetable contractor is disqualified from the fund if the department denies, suspends, or revokes the vegetable contractor's license.

126.59(2)(c) (c) A vegetable contractor is disqualified from the fund, and required to pay cash on delivery under vegetable procurement contracts, if the department issues an order under s. 126.85 disqualifying the vegetable contractor from the fund.

126.59(3) (3) Payments by disqualified vegetable contractor.

126.59(3)(a)(a) The department may not return, to a disqualified vegetable contractor, any fund assessments that the vegetable contractor paid as a contributing vegetable contractor.

126.59(3)(b) (b) A disqualified vegetable contractor remains liable for any unpaid fund installment under s. 126.60 that became due while the vegetable contractor was a contributing vegetable contractor. A disqualified vegetable contractor is not liable for any fund installment that becomes due after the vegetable contractor is disqualified under sub. (2).

126.59(4) (4) Notice to producers. A vegetable contractor who is disqualified under sub. (2) (b) or (c) shall immediately give written notice of the disqualification to all vegetable producers and producer agents to whom the vegetable contractor has unpaid obligations under vegetable procurement contracts. The department may by rule or order specify the required form and content of the notice.

126.59 History History: 2001 a. 16; 2003 a. 38; 2005 a. 80, 441; 2009 a. 296.



126.595 Processing potato buyer optional nonparticipation.

126.595  Processing potato buyer optional nonparticipation.

126.595(1)(1)  Eligibility. A processing potato buyer may elect not to participate in the fund by doing all of the following:

126.595(1)(a) (a) Submitting a notification of nonparticipation to the department by January 31 of each year or, for a new processing potato buyer, at the time of application for its first license.

126.595(1)(b) (b) Certifying in a statement to the department that the processing potato buyer will not, in the next licensing year, enter into any of the following:

126.595(1)(b)1. 1. An unwritten contract with a vegetable producer in this state under which the processing potato buyer takes custody or control of processing potatoes more than 10 days before paying for the processing potatoes in full.

126.595(1)(b)2. 2. A written contract with a vegetable producer in this state under which the processing potato buyer takes custody or control of processing potatoes more than 30 days before paying for the processing potatoes in full.

126.595(1)(c) (c) Certifying in a statement to the department that the processing potato buyer does not at the time of certification have any unpaid obligations to vegetable producers under any of the following:

126.595(1)(c)1. 1. An unwritten contract with a vegetable producer in this state under which the processing potato buyer takes custody or control of processing potatoes more than 10 days before paying for the processing potatoes in full.

126.595(1)(c)2. 2. A written contract with a vegetable producer in this state under which the processing potato buyer takes custody or control of processing potatoes more than 30 days before paying for the processing potatoes in full.

126.595(1)(d) (d) Providing evidence to the department that the processing potato buyer has a license under the federal Perishable Agricultural Commodities Act, 7 USC 499a to 499t, that is in good standing.

126.595(1)(e) (e) Certifying that it will disclose to all vegetable producers with whom the processing potato buyer contracts that the processing potato buyer does not participate in the fund by providing the following statement, in at least 10-point bold type, in each written contract for processed potatoes or, for unwritten contracts, in a written statement signed by the vegetable processor and the vegetable producer: "The undersigned processing potato buyer, as defined in s. 126.55 (10r), Wisconsin Statutes, does not participate in the Wisconsin agricultural producer security fund, established under s. 25.463, Wisconsin Statutes. As a result the producer does not have the security or other protections against nonpayment provided by that fund. The parties to this contract acknowledge that the Wisconsin Department of Agriculture, Trade and Consumer Protection and the State of Wisconsin cannot be held liable for any default under the contract between the parties."

126.595(1)(f) (f) Maintaining documentation that every purchase of potatoes grown in this state for processing under contract with the processing potato buyer qualifies for trust protection under the federal Perishable Agricultural Commodities Act, 7 USC 499a to 499t, and that the vegetable producers' trust rights have been validly preserved.

126.595(2) (2) Resuming participation.

126.595(2)(a)(a)

126.595(2)(a)1.1. A processing potato buyer that has elected not to participate in the fund may rescind its election and participate in the fund by notifying the department of its intention to participate and complying with par. (b). Participation is effective the 30th day after the day on which the department receives the notice or on the effective date of the security described in par. (b) 1., whichever is later.

126.595(2)(a)2. 2. A processing potato buyer that has elected not to participate in the fund shall participate in the fund if the processing potato buyer ceases to meet the requirements in sub. (1). Participation is effective on the day on which the department notifies the processing potato buyer that the potato buyer in no longer eligible under sub. (1) or on the effective date of the security described in par. (b) 1., whichever is later.

126.595(2)(b) (b)

126.595(2)(b)1.1. A processing potato buyer that decides or is required to participate in the fund under par. (a) shall file security with the department in a form that satisfies the requirements in s. 126.61 (4) and that is in an amount equal to at least 75 percent of the amount last reported under s. 126.56 (9) (b). The processing potato buyer shall maintain the security until the department releases it. The department may not release the security until the processing potato buyer has participated in the fund for 2 continuous complete license years.

126.595(2)(b)2. 2. A processing potato buyer that decides or is required to participate in the fund under par. (a) shall begin contributing to the fund at the beginning of its 2nd complete license year of participation, except that this requirement does not apply to a processing potato buyer that is disqualified under s. 126.59 (2).

126.595 History History: 2005 a. 80.



126.60 Contributing vegetable contractors; fund assessments.

126.60  Contributing vegetable contractors; fund assessments.

126.60(1)(1)  General. A contributing vegetable contractor shall pay an annual fund assessment for each license year. Except as provided in sub. (5m), the assessment equals $20 or the sum of the following, whichever is greater, unless the department by rule specifies a different assessment:

126.60(1)(a) (a) The vegetable contractor's current ratio assessment. The current ratio assessment for a license year equals the vegetable contractor's current ratio assessment rate under sub. (2) multiplied by the amount reported under s. 126.56 (9) (am) in the vegetable contractor's license application for that license year.

126.60(1)(b) (b) The vegetable contractor's debt to equity ratio assessment. The debt to equity ratio assessment for a license year equals the vegetable contractor's debt to equity ratio assessment rate under sub. (4) multiplied by the amount reported under s. 126.56 (9) (am) in the vegetable contractor's license application for that license year.

126.60(2) (2) Current ratio assessment rate. A vegetable contractor's current ratio assessment rate is calculated, at the beginning of the license year, as follows:

126.60(2)(a) (a) If the vegetable contractor has filed an annual financial statement under s. 126.58 and that financial statement shows a current ratio of at least 1.25 to 1.0, the vegetable contractor's current ratio assessment rate equals the greater of zero or the current ratio assessment factor in sub. (3) (a) multiplied by the following amount:

126.60(2)(a)1. 1. Subtract 4 from the current ratio.

126.60(2)(a)2. 2. Divide the amount determined under subd. 1. by 2.

126.60(2)(a)3. 3. Multiply the amount determined under subd. 2. by negative one.

126.60(2)(a)4. 4. Raise the amount determined under subd. 3. to the 3rd power.

126.60(2)(a)5. 5. Subtract 0.65 from the current ratio.

126.60(2)(a)6. 6. Divide 0.60 by the amount determined under subd. 5.

126.60(2)(a)7. 7. Raise the amount determined under subd. 6. to the 5th power.

126.60(2)(a)8. 8. Add the amount determined under subd. 4. to the amount determined under subd. 7.

126.60(2)(a)9. 9. Add 0.25 to the amount determined under subd. 8.

126.60(2)(b) (b) If the vegetable contractor has filed an annual financial statement under s. 126.58 and that financial statement shows a current ratio of less than 1.25 to 1.0, but greater than 1.1 to 1.0, the vegetable contractor's current ratio assessment rate equals the current ratio assessment factor in sub. (3) (b) multiplied by the following amount:

126.60(2)(b)1. 1. Subtract 4 from the current ratio.

126.60(2)(b)2. 2. Divide the amount determined under subd. 1. by 2.

126.60(2)(b)3. 3. Multiply the amount determined under subd. 2. by negative one.

126.60(2)(b)4. 4. Raise the amount determined under subd. 3. to the 3rd power.

126.60(2)(b)5. 5. Subtract 0.65 from the current ratio.

126.60(2)(b)6. 6. Divide 0.60 by the amount determined under subd. 5.

126.60(2)(b)7. 7. Raise the amount determined under subd. 6. to the 5th power.

126.60(2)(b)8. 8. Add the amount determined under subd. 4. to the amount determined under subd. 7.

126.60(2)(b)9. 9. Add 0.25 to the amount determined under subd. 8.

126.60(2)(c) (c) If the vegetable contractor has filed an annual financial statement under s. 126.58 and that financial statement shows a current ratio of less than or equal to 1.1 to 1.0, the vegetable contractor's current ratio assessment rate equals the current ratio assessment factor in sub. (3) (b) multiplied by 7.512617.

126.60(2)(d) (d) If the vegetable contractor has not filed an annual financial statement under s. 126.58, the vegetable contractor's current ratio assessment rate equals the current ratio assessment factor in sub. (3) (b) multiplied by 3.84961.

126.60(3) (3) Current ratio assessment factor.

126.60(3)(a)(a) A vegetable contractor's current ratio assessment factor under sub. (2) (a) is 0.00048, except as follows:

126.60(3)(a)1. 1. For the vegetable contractor's 4th and 5th consecutive full license years as a contributing vegetable contractor, the vegetable contractor's current ratio assessment factor is 0.00029.

126.60(3)(a)2. 2. For the vegetable contractor's 6th or higher consecutive full license year as a contributing vegetable contractor, the vegetable contractor's current ratio assessment factor is zero.

126.60(3)(b) (b) A vegetable contractor's current ratio assessment factor under sub. (2) (b) to (d) is 0.00072, except as follows:

126.60(3)(b)1. 1. For the vegetable contractor's 4th and 5th consecutive full license years as a contributing vegetable contractor, the vegetable contractor's current ratio assessment factor is 0.00058.

126.60(3)(b)2. 2. For the vegetable contractor's 6th or higher consecutive full license year as a contributing vegetable contractor, the vegetable contractor's current ratio assessment factor is 0.00035.

126.60(4) (4) Debt to equity ratio assessment rate. A vegetable contractor's debt to equity ratio assessment rate for a license year is calculated, at the beginning of the license year, as follows:

126.60(4)(a) (a) If the vegetable contractor has filed an annual financial statement under s. 126.58 and that financial statement shows positive equity and a debt to equity ratio of not more than 4.0 to 1.0, the vegetable contractor's debt to equity ratio assessment rate equals the greater of zero or the debt to equity ratio assessment factor in sub. (5) (a) multiplied by the following amount:

126.60(4)(a)1. 1. Subtract 4 from the debt to equity ratio.

126.60(4)(a)2. 2. Divide the amount determined under subd. 1. by 4.

126.60(4)(a)3. 3. Raise the amount determined under subd. 2. to the 3rd power.

126.60(4)(a)4. 4. Subtract 1.85 from the debt to equity ratio.

126.60(4)(a)5. 5. Divide the amount determined under subd. 4. by 2.5.

126.60(4)(a)6. 6. Raise the amount determined under subd. 5. to the 7th power.

126.60(4)(a)7. 7. Add the amount determined under subd. 3. to the amount determined under subd. 6.

126.60(4)(a)8. 8. Add one to the amount determined under subd. 7.

126.60(4)(b) (b) If the vegetable contractor has filed an annual financial statement under s. 126.58 and that financial statement shows a debt to equity ratio of greater than 4.0 to 1.0 but less than 6.0 to 1.0, the vegetable contractor's debt to equity ratio assessment rate equals the debt to equity ratio assessment factor in sub. (5) (b) multiplied by the following amount:

126.60(4)(b)1. 1. Subtract 4 from the debt to equity ratio.

126.60(4)(b)2. 2. Divide the amount determined under subd. 1. by 4.

126.60(4)(b)3. 3. Raise the amount determined under subd. 2. to the 3rd power.

126.60(4)(b)4. 4. Subtract 1.85 from the debt to equity ratio.

126.60(4)(b)5. 5. Divide the amount determined under subd. 4. by 2.5.

126.60(4)(b)6. 6. Raise the amount determined under subd. 5. to the 7th power.

126.60(4)(b)7. 7. Add the amount determined under subd. 3. to the amount determined under subd. 6.

126.60(4)(b)8. 8. Add one to the amount determined under subd. 7.

126.60(4)(c) (c) If the vegetable contractor has filed an annual financial statement under s. 126.58 and that financial statement shows negative equity or a debt to equity ratio of at least 6.0 to 1.0, the vegetable contractor's debt to equity ratio assessment rate equals the debt to equity ratio assessment factor in sub. (5) (b) multiplied by 35.859145.

126.60(4)(d) (d) If the vegetable contractor has not filed an annual financial statement under s. 126.58, the vegetable contractor's debt to equity ratio assessment rate equals the debt to equity ratio assessment factor in sub. (5) (b) multiplied by 1.34793.

126.60(5) (5) Debt to equity ratio assessment factor.

126.60(5)(a)(a) A vegetable contractor's debt to equity ratio assessment factor under sub. (4) (a) is 0.000135, except as follows:

126.60(5)(a)1. 1. For the vegetable contractor's 4th and 5th consecutive full license years as a contributing vegetable contractor, the vegetable contractor's debt to equity ratio assessment factor is 0.00008.

126.60(5)(a)2. 2. For the vegetable contractor's 6th or higher consecutive full license year as a contributing vegetable contractor, the vegetable contractor's debt to equity ratio assessment factor is zero.

126.60(5)(b) (b) A vegetable contractor's debt to equity ratio assessment factor under sub. (4) (b) to (d) is 0.000203, except as follows:

126.60(5)(b)1. 1. For the vegetable contractor's 4th and 5th consecutive full license years as a contributing vegetable contractor, the vegetable contractor's debt to equity ratio assessment factor is 0.00016.

126.60(5)(b)2. 2. For the vegetable contractor's 6th or higher consecutive full license year as a contributing vegetable contractor, the vegetable contractor's debt to equity ratio assessment factor is 0.0001.

126.60(5m) (5m) Reduced assessment for certain vegetable contractors filing security. If a vegetable contractor files security under s. 126.61 (1) (b), the vegetable contractor's assessment is the amount determined under sub. (1) reduced by an amount determined as follows:

126.60(5m)(a) (a) Divide the amount of security that the vegetable contractor is required to file as determined under s. 126.61 (3) (b) by the amount of the vegetable contractor's estimated default exposure, as defined in s. 126.61 (1) (b) 1.

126.60(5m)(b) (b) Multiply the amount of the assessment determined under sub. (1) by the amount determined under par. (a).

126.60(6) (6) Quarterly installments.

126.60(6)(a)(a) A contributing vegetable contractor shall pay the vegetable contractor's annual fund assessment in equal quarterly installments that are due as follows:

126.60(6)(a)1. 1. The first installment is due on March 1 of the license year.

126.60(6)(a)2. 2. The 2nd installment is due on June 1 of the license year.

126.60(6)(a)3. 3. The 3rd installment is due on September 1 of the license year.

126.60(6)(a)4. 4. The 4th installment is due on December 1 of the license year.

126.60(6)(b) (b) A contributing vegetable contractor may prepay any of the quarterly installments under par. (a).

126.60(6)(c) (c) A contributing vegetable contractor who applies for an annual license after the beginning of a license year shall pay the full annual fund assessment required under this section. The vegetable contractor shall pay, with the first quarterly installment that becomes due after the day on which the department issues the license, all of that year's quarterly installments that were due before that day.

126.60(6)(d) (d) A contributing vegetable contractor who fails to pay the full amount of any quarterly installment when due shall pay, in addition to that installment, a late payment penalty of $50 or 10% of the overdue installment amount, whichever is greater.

126.60(7) (7) Notice of annual assessment and quarterly installments. When the department issues an annual license to a contributing vegetable contractor, the department shall notify the vegetable contractor of all of the following:

126.60(7)(a) (a) The amount of the vegetable contractor's annual fund assessment under this section.

126.60(7)(b) (b) The amount of each required quarterly installment under sub. (6) and the date by which the vegetable contractor must pay each installment.

126.60(7)(c) (c) The penalty that applies under sub. (6) (d) if the vegetable contractor fails to pay any quarterly installment when due.

126.60 History History: 2001 a. 16; 2003 a. 38, 326; 2009 a. 296.



126.61 Vegetable contractors; security.

126.61  Vegetable contractors; security.

126.61(1) (1)  Security required.

126.61(1)(a)(a) Except as provided in par. (c), a vegetable contractor shall file security with the department, and maintain that security until the department releases it under sub. (7), if all of the following apply when the department first licenses the vegetable contractor under s. 126.56 (1):

126.61(1)(a)1. 1. The vegetable contractor reports more than $500,000 in annual contract obligations under s. 126.56 (9) (am).

126.61(1)(a)2. 2. The vegetable contractor files a financial statement under s. 126.58 (1) and that financial statement shows negative equity.

126.61(1)(b) (b)

126.61(1)(b)1.1. In this paragraph, "estimated default exposure" means 75 percent of the highest amount of unpaid contract obligations, reported by a vegetable contractor under s. 126.56 (9) (b) or (12) that the vegetable contractor had at any time during the last 12 months.

126.61(1)(b)2. 2. Except as provided in par. (c), a vegetable contractor shall file security with the department, and shall maintain that security until the department releases it under sub. (7) (bm), if at any time all of the following apply:

126.61(1)(b)2.a. a. The vegetable contractor's latest annual financial statement under s. 126.58 (1) shows negative equity, a current ratio of less than 1.25 to 1.0, or a debt to equity ratio of more than 4.0 to 1.0.

126.61(1)(b)2.b. b. The vegetable contractor's estimated default exposure exceeds $20,000,000.

126.61(1)(c) (c) A vegetable contractor is not required to file security under this subsection if any of the following applies:

126.61(1)(c)1. 1. The vegetable contractor pays cash on delivery under all vegetable procurement contracts.

126.61(1)(c)2. 2. The vegetable contractor is a producer-owned cooperative or unincorporated cooperative association that procures processing vegetables only from its producer members.

126.61(1)(c)3. 3. The vegetable contractor is a processing potato buyer who has elected not to participate in the fund in accordance with s. 126.595 (1).

126.61(3) (3) Amount of security.

126.61(3)(a)(a) Except as provided in par. (b), a vegetable contractor who is required to file or maintain security under this section shall, at all times, maintain security that is at least equal to 75 percent of the amount of unpaid contract obligations last reported under s. 126.56 (9) (b) or (12), except that this amount is not required of a contributing vegetable contractor.

126.61(3)(b) (b) A vegetable contractor who is required to file or maintain security only under sub. (1) (b) shall at all times maintain security equal to the vegetable contractor's estimated default exposure, as defined in sub. (1) (b) 1., less $20,000,000.

126.61(4) (4) Form of security. The department shall review, and determine whether to approve, security filed under this section. The department may approve only the following types of security:

126.61(4)(a) (a) Currency.

126.61(4)(b) (b) A commercial surety bond if all of the following apply:

126.61(4)(b)1. 1. The surety bond is made payable to the department for the benefit of vegetable producers and producer agents.

126.61(4)(b)2. 2. The surety bond is issued by a person authorized to operate a surety business in this state.

126.61(4)(b)3. 3. The surety bond is issued as a continuous term bond that may be canceled only with the department's written agreement, or upon 90 days' prior written notice served on the department in person or by certified mail.

126.61(4)(b)4. 4. The surety bond is issued in a form, and subject to any terms and conditions, that the department considers appropriate.

126.61(4)(c) (c) A certificate of deposit or money market certificate, if all of the following apply:

126.61(4)(c)1. 1. The certificate is issued or endorsed to the department for the benefit of vegetable producers and producer agents.

126.61(4)(c)2. 2. The certificate may not be canceled or redeemed without the department's written permission.

126.61(4)(c)3. 3. No person may transfer or withdraw funds represented by the certificate without the department's written permission.

126.61(4)(c)4. 4. The certificate renews automatically without any action by the department.

126.61(4)(c)5. 5. The certificate is issued in a form, and subject to any terms and conditions, that the department considers appropriate.

126.61(4)(d) (d) An irrevocable bank letter of credit if all of the following apply:

126.61(4)(d)1. 1. The letter of credit is payable to the department for the benefit of vegetable producers and producer agents.

126.61(4)(d)2. 2. The letter of credit is issued on bank letterhead.

126.61(4)(d)3. 3. The letter of credit is issued for an initial period of at least one year.

126.61(4)(d)4. 4. The letter of credit renews automatically unless, at least 90 days before the scheduled renewal date, the issuing bank gives the department written notice, in person or by certified mail, that the letter of credit will not be renewed.

126.61(4)(d)5. 5. The letter of credit is issued in a form, and subject to any terms and conditions, that the department considers appropriate.

126.61(5) (5) Department custody of security. The department shall hold, in its custody, all security filed and maintained under this section. The department shall hold the security for the benefit of vegetable producers and producer agents.

126.61(6) (6) Additional security.

126.61(6)(a)(a) The department may, at any time, demand additional security from a vegetable contractor if any of the following applies:

126.61(6)(a)1. 1. The vegetable contractor's existing security falls below the amount required under sub. (3) for any reason, including a depreciation in the value of the security filed with the department, increased obligations to vegetable producers or producer agents, or the cancellation of any security filed with the department.

126.61(6)(a)2. 2. The vegetable contractor fails to provide required information that is relevant to a determination of security requirements.

126.61(6)(b) (b) The department shall issue a demand under par. (a) in writing. The department shall indicate why additional security is required, the amount of security required, and the deadline date for filing security. The department may not specify a deadline for filing security that is more than 30 days after the date on which the department issues its demand for security.

126.61(6)(c) (c) A vegetable contractor may request a hearing, under ch. 227, on a security demand under par. (b). A request for hearing does not automatically stay a security demand.

126.61(6)(d) (d) If a vegetable contractor fails to comply with the department's security demand under this subsection, the vegetable contractor shall give written notice of that fact to all vegetable producers and producer agents from whom the vegetable contractor procures processing vegetables. If the vegetable contractor fails to give accurate notice under this paragraph within 5 days after the security filing deadline under par. (b) has passed, the department shall promptly notify vegetable producers and producer agents by publishing a class 3 notice under ch. 985. The department may also give individual notice to vegetable producers or producer agents of whom the department is aware.

126.61(6)(e) (e) If a vegetable contractor fails to comply with the department's demand for security under this subsection, the department may do any of the following:

126.61(6)(e)1. 1. Issue a summary order under s. 126.85 (2) that prohibits the vegetable contractor from procuring processing vegetables from vegetable producers or producer agents, or requires the vegetable contractor to pay cash on delivery under all vegetable procurement contracts.

126.61(6)(e)2. 2. Suspend or revoke the vegetable contractor's license.

126.61(7) (7) Releasing security.

126.61(7)(a)(a) The department may release security filed under sub. (1) (a), except for any amount of security that the vegetable contractor is required to file because sub. (1) (b) applies to the vegetable contractor, if any of the following applies:

126.61(7)(a)1. 1. The vegetable contractor reports less than $500,000 in annual contract obligations under s. 126.56 (9) (a) for at least 2 consecutive years and the vegetable contractor pays the quarterly fund assessment that would have been required of the vegetable contractor if the vegetable contractor had been a contributing vegetable contractor on the most recent quarterly installment date under s. 126.60 (6).

126.61(7)(a)2. 2. The vegetable contractor's annual financial statement under s. 126.58 shows positive equity for at least 2 consecutive years and the vegetable contractor pays the quarterly fund assessment that would have been required of the vegetable contractor if the vegetable contractor had been a contributing vegetable contractor on the most recent quarterly installment date under s. 126.60 (6).

126.61(7)(bm) (bm) The department may release security filed under sub. (1) (b), except for any amount of security that the vegetable contractor is required to file because sub. (1) (a) applies to the vegetable contractor, if the vegetable contractor files 2 consecutive annual financial statements under s. 126.58 showing that the vegetable contractor no longer has negative equity, a current ratio of less than 1.25 to 1.0, or a debt to equity ratio of more than 4.0 to 1.0.

126.61(7)(d) (d) The department may release security to the extent that the security exceeds the amount required under sub. (3).

126.61(7)(e) (e) The department may release security if the vegetable contractor files alternative security, of equivalent value, that the department approves.

126.61(7)(f) (f) The department shall release security if the vegetable contractor has gone out of business and paid all contract obligations in full.

126.61 History History: 2001 a. 16; 2003 a. 38; 2005 a. 80, 441; 2009 a. 296; 2011 a. 260 s. 80.



126.62 Vegetable contractors; records.

126.62  Vegetable contractors; records.

126.62(1) (1)  Records required. A vegetable contractor shall keep all of the following:

126.62(1)(a) (a) Copies of all written vegetable procurement contracts.

126.62(1)(b) (b) A current record of all vegetable contract obligations, payments, and unpaid balances.

126.62(2) (2) Records retention. A vegetable contractor shall keep all records required under sub. (1) for at least 6 years from the date of their creation.

126.62(3) (3) Records inspection. A vegetable contractor shall make records required under this section available to the department for inspection and copying upon request.

126.62 History History: 2001 a. 16; 2003 a. 321; 2009 a. 296.



126.63 Vegetable contractors; business practices.

126.63  Vegetable contractors; business practices.

126.63(1)(1)  Vegetable grading and tare.

126.63(1)(a)(a) A vegetable contractor shall grade vegetables according to the following standards if the vegetable grade may affect the amount received by the vegetable producer:

126.63(1)(a)1. 1. Standard grading procedures that the department establishes by rule.

126.63(1)(a)2. 2. Uniform grade standards that the department establishes by rule, unless the vegetable procurement contract clearly specifies alternative grade standards.

126.63(1)(b) (b) If a vegetable contractor makes any deduction for tare, the vegetable contractor shall determine tare according to procedures that the department establishes by rule.

126.63(1)(c) (c) The department shall establish grade standards for vegetables that conform to grade standards adopted by the federal department of agriculture under 7 USC 1621 to 1632.

126.63(2) (2) Prohibited deductions. No vegetable purchaser may deduct, from the amount payable under a vegetable procurement contract, an amount designated for the payment of any vegetable contractor license fee, surcharge, or fund assessment under this subchapter.

126.63(3) (3) Timely payment. A vegetable contractor shall pay a vegetable producer or producer agent according to the vegetable procurement contract. The vegetable contractor shall make the following payments by the following dates, unless the contract specifies a different payment date in writing:

126.63(3)(a) (a) The 15th day of the month immediately following the month in which the vegetable contractor harvests or accepts delivery of processing vegetables, the full amount owed under the contract for those vegetables.

126.63(3)(b) (b) The 15th day of the month immediately following the month in which the vegetable contractor rejects or fails to harvest processing vegetables tendered under the vegetable procurement contract, the full amount owed under the contract for those vegetables.

126.63(4) (4) Annual payment deadline.

126.63(4)(a)(a) Except as provided in par. (b) or (c), a vegetable contractor shall pay all outstanding obligations to vegetable producers by January 31 of each license year.

126.63(4)(b) (b) For processing vegetables tendered or delivered in January of any license year, a vegetable contractor shall pay the full amount owed under the vegetable procurement contract by February 15 or by the 30th day after the date of delivery, whichever date is later.

126.63(4)(c) (c) A vegetable contractor may pay after January 31 for processing vegetables delivered on or before December 31, in accordance with a deferred payment contract, if all of the following apply:

126.63(4)(c)1. 1. The vegetable contractor complies with sub. (5).

126.63(4)(c)2. 2. The deferred payment contract specifies a date by which full payment must be paid.

126.63(4)(c)3. 3. The deferred payment contract clearly and conspicuously discloses that the vegetable producer or producer agent is disqualified from filing a default claim under s. 126.70 in the event that the vegetable contractor defaults on payment under the deferred payment contract. The department may by rule or order specify the form and content of the disclosure.

126.63(5) (5) Deferred payment contract.

126.63(5)(a)(a) Before a vegetable contractor offers a deferred payment contract to any vegetable producer, the vegetable contractor shall put the deferred payment contract to a vote of vegetable producers, as provided in par. (b), obtain the approval of a majority of the voting vegetable producers, and comply with par. (c).

126.63(5)(b) (b) To put a deferred payment contract to a vote of vegetable producers, the vegetable contractor shall give written notice to all vegetable producers in this state from whom the vegetable contractor procured the same type of processing vegetables during the preceding license year. In the notice, the vegetable contractor shall include a copy of the proposed contract, shall announce a meeting at which the vegetable producers will be asked to vote on the proposed contract, and shall include a mail ballot by which a vegetable producer may vote without attending the meeting. The vegetable contractor shall conduct the voting by secret ballot.

126.63(5)(c) (c) To comply with this paragraph, a vegetable contractor shall file all of the following with the department:

126.63(5)(c)1. 1. A sworn statement certifying that the contract was approved in a vote of vegetable producers under this subsection.

126.63(5)(c)2. 2. Any additional security required under s. 126.61 (3).

126.63(6) (6) Cash on delivery. A vegetable contractor shall pay cash on delivery under all vegetable procurement contracts if any of the following applies:

126.63(6)(a) (a) The vegetable contractor stated, in the vegetable contractor's last annual statement under s. 126.56 (9) (g), that the vegetable contractor would pay cash on delivery.

126.63(6)(b) (b) The department disqualifies the vegetable contractor, under s. 126.59 (2) (c), or requires the vegetable contractor to pay cash on delivery under s. 126.61 (6) (e).

126.63 History History: 2001 a. 16; 2009 a. 296.



126.64 Vegetable contractors; prohibited practices.

126.64  Vegetable contractors; prohibited practices. No vegetable contractor, or officer, employee, or agent of a vegetable contractor, may do any of the following:

126.64(1) (1) Misrepresent the weight, grade, or quality of processing vegetables under a vegetable procurement contract.

126.64(2) (2) Falsify any record or account, or conspire with any other person to falsify a record or account.

126.64(3) (3) Make any false or misleading representation to the department.

126.64(4) (4) If the vegetable contractor is licensed under s. 126.56, engage in any activity that is inconsistent with representations made in the vegetable contractor's annual license application.

126.64(5) (5) Make any false or misleading representation to a vegetable producer or producer agent related to matters regulated under this chapter.

126.64(6) (6) Fail to file the full amount of security required under s. 126.61 (6) by the date that the department specifies.

126.64(7) (7) Assault, threaten, intimidate, or otherwise interfere with an officer, employee, or agent of the department in the performance of his or her duties.

126.64 History History: 2001 a. 16; 2009 a. 296.



126.68 Definitions.

126.68  Definitions. In this subchapter:

126.68(1) (1) "Contributing contractor" means any of the following:

126.68(1)(a) (a) A contributing grain dealer, as defined in s. 126.10 (3).

126.68(1)(b) (b) A contributing grain warehouse keeper, as defined in s. 126.25 (2).

126.68(1)(c) (c) A contributing milk contractor, as defined in s. 126.40 (1).

126.68(1)(d) (d) A contributing vegetable contractor, as defined in s. 126.55 (4).

126.68(2) (2) "Depositor" has the meaning given in s. 126.25 (5).

126.68(3) (3) "Grain dealer" has the meaning given in s. 126.10 (9).

126.68(4) (4) "Grain producer" has the meaning given in s. 126.10 (10).

126.68(5) (5) "Grain warehouse keeper" has the meaning given in s. 126.25 (9).

126.68(6) (6) "Milk contractor" has the meaning given in s. 126.40 (8).

126.68(7) (7) "Milk producer" has the meaning given in s. 126.40 (10).

126.68(8) (8) "Producer grain" has the meaning given in s. 126.10 (14).

126.68(9) (9) "Producer milk" has the meaning given s. 126.40 (14).

126.68(10) (10) "Vegetable contractor" has the meaning given in s. 126.55 (14).

126.68(11) (11) "Vegetable procurement contract" has the meaning given in s. 126.55 (15).

126.68(12) (12) "Vegetable producer" has the meaning given in s. 126.55 (16).

126.68 History History: 2001 a. 16.



126.70 Recovery proceedings.

126.70  Recovery proceedings.

126.70(1) (1)  Default claims.

126.70(1)(a)(a) A person who is one of the following may file a default claim with the department against a contractor who is licensed, or required to be licensed, under this chapter, unless the person has waived eligibility to file a claim as provided in pars. (b) and (c):

126.70(1)(a)1. 1. A grain producer or producer agent, as defined in s. 126.10 (13), who claims that a grain dealer has failed to pay, when due, for producer grain that the grain dealer procured in this state.

126.70(1)(a)2. 2. A depositor who is either a grain producer or a producer agent, as defined in s. 126.10 (13), and who claims that a grain warehouse keeper has failed to return stored grain or its equivalent upon demand.

126.70(1)(a)3. 3. A milk producer or producer agent, as defined in s. 126.40 (13), who claims that a milk contractor has failed to pay, when due, for producer milk procured in this state.

126.70(1)(a)4. 4. A vegetable producer or producer agent, as defined in s. 126.55 (12), who claims that a vegetable contractor has failed to make payment when due under a vegetable procurement contract.

126.70(1)(b) (b) A producer or producer agent may permanently waive eligibility to file a default claim against a grain dealer, milk contractor, or vegetable contractor if, at the time of the waiver, any of the following applies:

126.70(1)(b)1. 1. The producer or producer agent has a greater than 50 percent ownership interest in the grain dealer, milk contractor, or vegetable contractor.

126.70(1)(b)2. 2. Persons who collectively have a greater than 50 percent ownership interest in the producer or producer agent also collectively have a greater than 50 percent ownership interest in the grain dealer, milk contractor, or vegetable contractor.

126.70(1)(c) (c) A producer or producer agent shall file a waiver under par. (b) with the department in writing, on a form provided by the department. In the waiver, the producer or producer agent shall include documentation to show that the requirements in par. (b) are satisfied and that the individuals signing the waiver are authorized to do so on behalf of the producer or producer agent.

126.70(2) (2) Filing default claims. A claimant shall file a default claim under sub. (1) within 30 days after the claimant first learns of the default, subject to sub. (3). The claimant shall specify the nature and amount of the default. The department may investigate the alleged default and may require the claimant to provide supporting documentation.

126.70(3) (3) Initiating a recovery proceeding.

126.70(3)(a)(a) The department may initiate a recovery proceeding in response to one or more default claims under sub. (1). The department shall issue a written notice announcing the recovery proceeding. The department shall mail or deliver a copy of the notice to the contractor and each claimant in the proceeding.

126.70(3)(b) (b) If the department has reason to believe that other persons may have default claims under sub. (1) against the same contractor, the department may invite those persons to file their claims in the recovery proceeding. The department may publish the invitation in any of the following ways:

126.70(3)(b)1. 1. By posting it at the contractor's place of business.

126.70(3)(b)2. 2. By publishing it as a class 3 notice under ch. 985.

126.70(3)(b)3. 3. By mailing or delivering it to prospective claimants known to the department.

126.70(3)(b)4. 4. By other means that the department considers appropriate.

126.70(3)(c) (c) In its invitation under par. (b), the department may specify a deadline date and a procedure for filing default claims. An invitation may indicate the amount of a prospective claimant's apparent claim and may ask the prospective claimant to verify or correct that amount.

126.70(3)(d) (d) The department may initiate separate recovery proceedings for default claims that comply with sub. (2) but are filed after the deadline date under par. (c).

126.70(4) (4) Auditing and disallowing claims. The department shall audit each claim included in a recovery proceeding. The department shall disallow a claim if the department finds any of the following:

126.70(4)(a) (a) That the claim is false or not adequately documented.

126.70(4)(b) (b) That the claimant filed the claim more than 30 days after the claimant first learned of the contractor's default, unless the department specifies a later claim-filing deadline under sub. (3) (c).

126.70(4)(c) (c) That the claimant, without any contractual obligation to do so, continued to deliver grain, milk, or vegetables to the defaulting contractor more than 10 days after the claimant first learned of the contractor's default.

126.70(4)(d) (d) That the claimant failed to comply with claim-filing deadlines or procedures specified under sub. (3) (c).

126.70(4)(e) (e) That the person filing the claim is not an authorized claimant under sub. (1).

126.70(4)(f) (f) That the defaulting contractor paid the amount due by check, but the claimant failed to present the check for payment within 30 days of receipt.

126.70(4)(g) (g) That the claim relates to a payment that first became due, under a deferred payment contract for grain, more than 120 days after the grain was delivered to the defaulting grain dealer.

126.70(4)(h) (h) That the claim relates to a payment that first became due, under a deferred payment contract for processing vegetables, after January 31 of any year for processing vegetables tendered or delivered to a vegetable contractor on or before December 31 of the preceding year.

126.70(4)(i) (i) That the claim relates to grain, milk, or vegetables that were never tendered to or received and accepted by the defaulting grain dealer, milk contractor, or vegetable contractor. This paragraph does not apply to unharvested acreage, as defined in s. 126.55 (17).

126.70(4)(j) (j) That the claimant has, under sub. (1) (b), permanently waived eligibility to file the claim.

126.70(4)(k) (k) That any of the following circumstances exists and causes the claim to be an unfair or unreasonable claim against the fund, regardless of whether the claimant has, under sub. (1) (b), waived the claim:

126.70(4)(k)1. 1. The claimant had a greater than 50 percent ownership interest in the defaulting contractor at the time of the default or at relevant times before the default.

126.70(4)(k)2. 2. Persons who collectively had a greater than 50 percent ownership interest in the claimant also had a greater than 50 percent ownership interest in the defaulting contractor at the time of the default or at relevant times before the default.

126.70(4)(k)3. 3. The claimant, or any of the claimant's owners, officers, or managers, had substantial management control, at the time of the default or at relevant times before the default, over any of the defaulting contractor's operations involved in the default.

126.70(4)(k)4. 4. The claimant, or any of the claimant's owners, officers, or managers, conspired with the defaulting contractor, or any of the defaulting contractor's owners, officers, or managers, to create a default and a resulting claim against the fund.

126.70(4)(k)5. 5. Other circumstances that the department specifies by rule.

126.70(5) (5) Allowed claim amounts.

126.70(5)(a)(a) The department shall determine the amount of an allowed claim based on the contract between the parties. If the contract terms are unclear, the department may determine the allowed claim amount based on local market prices, applicable milk marketing order prices, customs in the trade, or other evidence that the department considers appropriate.

126.70(5)(b) (b) Notwithstanding par. (a), if the default involves a grain warehouse keeper's failure to return stored grain to a depositor upon demand, the department shall calculate the value of the grain based on local market prices on the day on which the depositor made the demand.

126.70(5)(c) (c) The department shall subtract from the allowed claim amount any offsetting payments made by the contractor and any obligations for which the claimant is liable to the contractor.

126.70(6) (6) Proposed decision. After the department completes its audit under sub. (4), the department shall issue a proposed decision. The department shall mail or deliver a copy of the proposed decision to the contractor and each claimant. The department shall do all of the following in the proposed decision:

126.70(6)(a) (a) Specify proposed findings of fact, proposed conclusions of law, and a proposed order.

126.70(6)(b) (b) Allow or disallow each default claim and specify the amount of each allowed claim. The department may disallow part of a claim.

126.70(6)(c) (c) Specify, for each allowed claim, the amount that the department is authorized to pay under s. 126.71.

126.70(6)(d) (d) Specify the method, under s. 126.71, by which the department will pay the authorized amounts under par. (c).

126.70(6)(e) (e) Explain a claimant's right under s. 126.87 (4) to seek court recovery of that portion of an allowed claim that is not paid by the department.

126.70(6)(f) (f) Specify a date by which the contractor or claimant may file written objections to the proposed decision.

126.70(6)(g) (g) Specify any further actions required of a claimant, including any further actions required to obtain payment under a trade credit insurance policy or other contingent financial backing under s. 126.06.

126.70(7) (7) Final decision if no objections. If no contractor or claimant files a timely written objection to the proposed decision under sub. (6), the department may issue the proposed decision as the department's final decision in the recovery proceeding, without further notice or hearing. The department shall mail or deliver a copy of the final decision to the contractor and each claimant.

126.70(8) (8) Objections to proposed decision; notice, hearing, and final decision.

126.70(8)(a)(a) If a contractor or claimant files a timely written objection to the proposed decision under sub. (6), the department shall hold a public hearing on the objection. The department shall follow applicable contested case procedures under ch. 227. The department may hear all objections in a single proceeding. At the conclusion of the contested case proceeding, the department shall issue a final decision affirming or modifying the proposed decision under sub. (6).

126.70(8)(b) (b) The department may issue a final decision under sub. (7) related to default claims that are not affected by objections under par. (a), regardless of whether the department has completed the contested case proceeding under par. (a).

126.70 History History: 2001 a. 16; 2009 a. 296.



126.71 Paying default claims.

126.71  Paying default claims.

126.71(1) (1)  Claims against contributing contractor. Except as provided in sub. (2) or (3), the department shall pay from the appropriate sources under s. 126.72 the following default claim amounts:

126.71(1)(a) (a) For each default claim allowed under s. 126.70 against a grain dealer or milk contractor who was a contributing contractor when the default occurred:

126.71(1)(a)1. 1. Eighty percent of the first $60,000 allowed.

126.71(1)(a)2. 2. Seventy-five percent of any amount allowed in excess of $60,000.

126.71(1)(b) (b) For each default claim allowed under s. 126.70 against a grain warehouse keeper who was a contributing contractor when the default occurred, 100% of the first $100,000 allowed.

126.71(1)(c) (c) For each default claim allowed under s. 126.70 against a vegetable contractor who was a contributing contractor when the default occurred:

126.71(1)(c)1. 1. Ninety percent of the first $40,000 allowed.

126.71(1)(c)2. 2. Eighty-five percent of the next $40,000 allowed.

126.71(1)(c)3. 3. Eighty percent of the next $40,000 allowed.

126.71(1)(c)4. 4. Seventy-five percent of any amount allowed in excess of $120,000.

126.71(1m) (1m) When default occurs. For the purposes of this chapter, a default occurs on the date on which payment or delivery becomes overdue.

126.71(2) (2) Claims against contractor who has filed security. If the department allows default claims under s. 126.70 against a contractor who has security on file with the department, the department shall convert that security and use the proceeds as follows:

126.71(2)(a) (a) If the contractor was not a contributing contractor when the default occurred, the department shall use the security proceeds to pay the full amount of the allowed claims, except that, if the security is not adequate to pay the full amount of the allowed claims, the department shall pay claimants on a prorated basis in proportion to their allowed claims.

126.71(2)(b) (b) If the contractor was a contributing contractor when the default occurred, the department shall use the security proceeds to reimburse the sources under s. 126.72 from which the department makes any claim payment under sub. (1). If the security amount exceeds the amount payable under sub. (1) from the sources under s. 126.72, the department shall use the remaining security proceeds to pay the balance of the allowed claims. If the security amount is not adequate to pay the full remaining balance, the department shall pay claimants on a prorated basis in proportion to their allowed claims.

126.71(2)(c) (c) Notwithstanding par. (b), if the contractor was a contributing contractor when the default occurred, the department may, at its discretion, pay claims directly from security proceeds rather than from a fund source under s. 126.72. If the department acts under this paragraph, the department shall first pay claims in the amounts provided in sub. (1). If the security amount exceeds the amount payable under sub. (1) from the sources under s. 126.72, the department shall use the remaining security proceeds to pay the balance of the allowed claims. If the security amount is not adequate to pay the full remaining balance, the department shall pay claimants on a prorated basis in proportion to their allowed claims.

126.71(3) (3) Payment restrictions.

126.71(3)(a)(a) The department may not pay any portion of the following from any source identified in s. 126.72:

126.71(3)(a)4. 4. A default claim allowed against a contractor who was not a contributing contractor when the default occurred.

126.71(3)(a)5. 5. A default claim allowed against a vegetable contractor who is a processing potato buyer, as defined in s. 126.55 (10r), if the default claim is related to a default on an obligation that was outstanding when the processing potato buyer's participation in the fund became effective under s. 126.595 (2).

126.71(3)(b) (b) The department may not pay any default claim under this chapter, except as provided in sub. (1) or (2).

126.71(3)(c) (c) If the total amount of default claims exceeds the amount available under s. 126.72, the department shall prorate the available amount among the eligible claimants in proportion to the amount of their allowed claims.

126.71(4) (4) Effect of payment. A claimant who accepts payment under sub. (1) or (2) releases his or her claim against the contractor to the extent of the payment. A payment under sub. (1) or (2) does not prevent a claimant from recovering the balance of an allowed claim directly from the contractor.

126.71 History History: 2001 a. 16; 2003 a. 38; 2005 a. 80; 2009 a. 296.



126.72 Claims against contributing contractor; payment sources.

126.72  Claims against contributing contractor; payment sources.

126.72(1)(1)  Producer security fund. From the appropriation under s. 20.115 (1) (w), the department shall make payments authorized under s. 126.71 (1), up to the deductible amount in sub. (3).

126.72(2) (2) Proceeds of contingent financial backing. The department, at the direction of the secretary of agriculture, trade and consumer protection, shall draw on the contingent financial backing acquired under s. 126.06 to make payments authorized under s. 126.71 (1), to the extent that those payments exceed the deductible amount in sub. (3). If the contingent financial backing is in the form of a trade credit insurance policy that appears to cover the authorized payments, the department shall file a claim against the policy.

126.72(3) (3) Deductible amount. The deductible amount, for purposes of subs. (1) and (2), is 60% of the cash balance in the agricultural producer security fund on the last day of the month preceding the month in which the default occurs.

126.72 History History: 2001 a. 16; 2003 a. 38; 2009 a. 296.



126.73 Reimbursing payments.

126.73  Reimbursing payments.

126.73(1) (1)  Generally. Except as provided in sub. (2) or (3), the department may demand and collect from a contractor any claim amounts that the department pays under s. 126.72 (1) or under s. 126.72 (2) with the proceeds of contingent financial backing under s. 126.06 (1) because of the contractor's default.

126.73(2) (2) Bond payments. A bond surety may demand and collect, from a contractor, any claim amounts that the bond surety pays to the department under s. 126.72 (2) because of the contractor's default. The bond surety shall provide the department with a copy of each demand under this subsection.

126.73(3) (3) Trade credit insurance payments. If the department files a claim against a trade credit insurance policy under s. 126.72 (2) and obtains and uses proceeds from the insurance policy to make payments authorized under s. 126.72 (2), the trade credit insurer may demand and collect the amount of those payments from the defaulting contractor.

126.73 History History: 2001 a. 16; 2003 a. 38; 2009 a. 296.



126.78 Definitions.

126.78  Definitions. In this subchapter:

126.78(1) (1) "Contributing contractor" has the meaning given in s. 126.68 (1).

126.78(2) (2) "Depositor" has the meaning given in s. 126.25 (5).

126.78(3) (3) "Grain dealer" has the meaning given in s. 126.10 (9).

126.78(4) (4) "Grain warehouse keeper" has the meaning given in s. 126.25 (9).

126.78(5) (5) "Milk contractor" has the meaning given in s. 126.40 (8).

126.78(6) (6) "Producer agent" means a person who is a producer agent, as defined in s. 126.10 (13), 126.40 (13), or 126.55 (12).

126.78(7) (7) "Vegetable contractor" has the meaning given in s. 126.55 (14).

126.78(8) (8) "Vegetable producer" has the meaning given in s. 126.55 (16).

126.78 History History: 2001 a. 16.



126.80 Department authority; general.

126.80  Department authority; general. The department shall administer this chapter.

126.80 History History: 2001 a. 16.



126.81 Rule-making.

126.81  Rule-making.

126.81(1)(1) The department may promulgate rules to do any of the following:

126.81(1)(a) (a) Interpret and implement this chapter.

126.81(1)(b) (b) Modify the license fees and surcharges under s. 126.41 (3).

126.81(1)(c) (c) Specify additional circumstances for denying claims under s. 126.70 (4) (k).

126.81(1)(d) (d) Require a contractor to notify producers and producer agents of the contractor's license, security, or fund contribution status under this chapter.

126.81(2m) (2m) The department shall promulgate rules to do all of the following:

126.81(2m)(a) (a) Specify license fees and surcharges under ss. 126.11 (4), 126.26 (3), and 126.56 (4).

126.81(2m)(b) (b) Specify fund assessments under s. 126.46 (1).

126.81 History History: 2001 a. 16; 2009 a. 296; 2011 a. 260 s. 80.



126.82 Investigations.

126.82  Investigations. The department may conduct investigations that it considers necessary for the administration of this chapter, including investigations to determine any of the following:

126.82(1) (1) Whether a contractor complies with this chapter.

126.82(2) (2) Whether a contractor is able to honor contract obligations when due.

126.82(3) (3) Whether a contractor has failed to honor contract obligations when due.

126.82(4) (4) Whether a grain warehouse keeper has sufficient grain on hand to meet the grain warehouse keeper's obligations to depositors.

126.82(5) (5) The nature and amount of a contractor's storage obligations or other contract obligations.

126.82 History History: 2001 a. 16.



126.83 Information.

126.83  Information. The department may require a contractor to provide information that is relevant to the administration and enforcement of this chapter.

126.83 History History: 2001 a. 16.



126.84 Records; confidentiality.

126.84  Records; confidentiality.

126.84(1) (1)  Public records exemption. The following records obtained by the department under this chapter are not open to public inspection under s. 19.35:

126.84(1)(a) (a) Contractor financial statements.

126.84(1)(b) (b) A contractor's purchase, storage, or procurement records.

126.84(2) (2) Use of records in court or administrative proceedings. Notwithstanding sub. (1), the department may introduce any information obtained under this chapter in a court proceeding or administrative contested case, subject to any protective order that the court or administrative tribunal determines to be appropriate.

126.84 History History: 2001 a. 16.



126.85 Remedial orders.

126.85  Remedial orders.

126.85(1)(1)  General. The department may, by special order, require a contractor to remedy a violation of this chapter, a rule promulgated under this chapter, or a condition imposed under s. 126.86 (1). The department may order the contractor to take specific remedial actions, including actions to remedy deficiencies or to prevent losses to persons protected under this chapter. In an order under this subsection, the department may disqualify the contractor from the fund pending compliance with the order. Except as provided in sub. (2), the department shall give the contractor notice and an opportunity for hearing before the department issues an order.

126.85(2) (2) Summary order. The department may issue an order under sub. (1) without prior notice or hearing if the department finds that the order is necessary to prevent a clear and imminent threat of harm to persons protected under this chapter. Conditions indicating a clear and imminent threat of harm include the following:

126.85(2)(a) (a) A contractor fails to pay producers according to this chapter or according to the contractor's contracts with producers.

126.85(2)(b) (b) A contractor fails to file replacement insurance within the time required under this chapter.

126.85(2)(c) (c) A contractor fails to file security according to this chapter, or in response to the department's demand under this chapter.

126.85(2)(d) (d) A contractor fails to pay a fund assessment when due.

126.85(2)(e) (e) A vegetable contractor fails to pay vegetable producers by January 31 for vegetables delivered by December 31 of the previous year, except as authorized in a deferred payment contract.

126.85(2)(f) (f) A grain warehouse keeper fails to return grain to depositors upon demand, as required under s. 126.34 (4).

126.85(2)(g) (g) A grain warehouse keeper fails to maintain adequate grain inventory as required under s. 126.34 (3), and at least one of the following applies:

126.85(2)(g)1. 1. The amount of the deficiency exceeds 10,000 bushels or 10% of the grain warehouse keeper's obligations to depositors, whichever amount is less.

126.85(2)(g)2. 2. The grain warehouse keeper fails to correct the deficiency within 15 days after receiving the department's written notice that a deficiency exists.

126.85(2)(h) (h) A contractor fails to file a financial statement with the department by the time or in the form required under this chapter.

126.85(2)(i) (i) A contractor fails to pay an amount owed under s. 126.73 within 60 days after the contractor receives a written demand for payment from the department or other person to whom payment is due under s. 126.73.

126.85(3) (3) Hearing on summary order.

126.85(3)(a)(a) A contractor named in a summary order under sub. (2) may, within 10 days after receiving the order, request a hearing on the order. The department shall hold an informal hearing as soon as possible after receiving a hearing request, but not later than 10 days after receiving the hearing request, unless the contractor waives the informal hearing or agrees to hold it at a later date. If the matter is not resolved at the informal hearing, the department shall hold a contested case hearing under ch. 227 as soon as reasonably possible.

126.85(3)(b) (b) A hearing request under par. (a) does not automatically stay a summary order. The department may stay a summary order pending hearing.

126.85 History History: 2001 a. 16; 2009 a. 296.



126.86 License actions.

126.86  License actions.

126.86(1)(1)  General. The department may for cause deny, suspend, revoke, or impose conditions on a contractor's license, as provided in s. 93.06 (7) and (8). Cause may include any of the following:

126.86(1)(a) (a) The contractor fails to comply with this chapter or a rule promulgated under this chapter.

126.86(1)(b) (b) The contractor fails to comply with an order that the department issues under this chapter.

126.86(1)(c) (c) The contractor fails to provide relevant information that the department requests under this chapter or falsifies information provided to the department.

126.86(1)(d) (d) The contractor fails to file a financial statement, security, fees, or assessments required under this chapter, or fails to meet other requirements for licensing.

126.86(1)(e) (e) The contractor fails to honor contract obligations to persons who are authorized to file default claims under s. 126.70 (1).

126.86(1)(f) (f) The contractor fails to pay an amount owed under s. 126.73 within 60 days after the contractor receives a written demand for payment from the department or other person to whom payment is due under s. 126.73.

126.86(2) (2) Hearing on license action; general. Except as provided in sub. (3), the department shall give a contractor notice and an opportunity for hearing before the department suspends, revokes, or imposes conditions on a license held by the contractor.

126.86(3) (3) Summary action.

126.86(3)(a)(a) The department may, without prior notice or hearing, summarily suspend, revoke, or impose conditions on a license held by a contractor if the department finds that any of the conditions identified in s. 126.85 (2) exist or otherwise finds that summary action is necessary to prevent a clear and imminent threat of harm to persons protected under this chapter.

126.86(3)(b) (b) A contractor who is the subject of a summary action under par. (a) may, within 10 days after receiving notice of that action, request a hearing on the action. The department shall hold an informal hearing as soon as possible after receiving a hearing request, but not later than 10 days after receiving the hearing request, unless the contractor waives the informal hearing or agrees to hold it at a later date. If the matter is not resolved at the informal hearing, the department shall hold a contested case hearing under ch. 227 as soon as reasonably possible.

126.86(3)(c) (c) A request for hearing under par. (b) does not automatically stay a summary action under par. (a). The department may stay a summary action pending hearing.

126.86 History History: 2001 a. 16; 2003 a. 38; 2009 a. 296.



126.87 Court actions.

126.87  Court actions.

126.87(1)(1)  Injunction. The department may petition the circuit court for an ex parte temporary restraining order, a temporary injunction, or a permanent injunction to prevent, restrain, or enjoin any person from violating this chapter, any rule promulgated under this chapter, or any order issued under this chapter. The department may seek this remedy in addition to any other penalty or remedy provided under this chapter.

126.87(2) (2) Penalties.

126.87(2)(a)(a) A person who violates this chapter, a rule promulgated under this chapter, or an order issued under this chapter is subject to a forfeiture of not less than $250 nor more than $5,000 for each violation.

126.87(2)(b) (b) A person who intentionally violates this chapter, a rule promulgated under this chapter, or an order issued under this chapter may be fined not more than $10,000 or imprisoned for not more than one year in the county jail or both.

126.87(4) (4) Private remedy.

126.87(4)(a)(a) A person whose claim is allowed under s. 126.70 may bring an action against the contractor to recover the amount of the allowed claim, less any recovery amount that the department pays to the claimant under s. 126.71. In any court action under this subsection, the claimant may recover costs including all reasonable attorney fees, notwithstanding s. 814.04 (1). This subsection does not limit any other legal cause of action that the claimant may have against the contractor.

126.87(4)(b) (b) A claim allowed under s. 126.70 has the same priority in an insolvency proceeding or creditor's action as a claim for wages, except as otherwise provided by federal law.

126.87(5) (5) Collections. The department may bring an action in court to recover any unpaid amount that a contractor owes the department under this chapter, including any unpaid fund assessment or reimbursement.

126.87 History History: 2001 a. 16.



126.88 Modifying fund assessments.

126.88  Modifying fund assessments.

126.88(1) (1) The department may by rule modify the fund assessments provided under s. 126.15, 126.30, or 126.60. The department shall modify fund assessments under ss. 126.15, 126.30, 126.46, and 126.60 as necessary to do all of the following:

126.88(1)(a) (a) Maintain an overall fund balance of at least $5,000,000, but not more than $22,000,000.

126.88(1)(b) (b) Maintain a fund balance attributable to grain dealers of at least $1,000,000, but not more than $6,000,000.

126.88(1)(c) (c) Maintain a fund balance attributable to grain warehouse keepers of at least $200,000, but not more than $1,000,000.

126.88(1)(d) (d) Maintain a fund balance attributable to milk contractors of at least $3,000,000, but not more than $12,000,000.

126.88(1)(e) (e) Maintain a fund balance attributable to vegetable contractors of at least $800,000, but not more than $3,000,000.

126.88(2) (2)

126.88(2)(a)(a) If the fund balance for a portion of the fund under sub. (1) (b) to (e) falls below the minimum amount required for that portion of the fund, the department shall by rule modify the assessment rates for the type of contractor that contributes to that portion of the fund so that the assessment rates are adequate to reach and maintain the minimum balance within a reasonable time.

126.88(2)(b) (b) The department may use the procedure under s. 227.24 to promulgate a rule modifying an assessment under par. (a). In a rule promulgated under this paragraph, the department may not provide that the modification of an assessment takes effect before the beginning of the next license year. Notwithstanding s. 227.24 (1) (c) and (2), a rule promulgated under this paragraph may remain in effect for not more than 24 months. Notwithstanding s. 227.24 (1) (a) and (3), the department is not required to determine that promulgating a rule under this paragraph as an emergency rule is necessary for the preservation of the public peace, health, safety, or welfare and is not required to provide a finding of emergency for a rule promulgated under this paragraph.

126.88 History History: 2001 a. 16; 2009 a. 296.



126.89 Calculations.

126.89  Calculations. If a number used in or resulting from a calculation made to determine the amount of an assessment under s. 126.15, 126.30, 126.46, or 126.60, other than a number that appears in one of those sections, extends more than 6 decimal places to the right of the decimal point, a person making the calculation shall round the number to the nearest whole digit in the 6th decimal place to the right of the decimal point. The amount of an assessment may be rounded to the nearest whole dollar.

126.89 History History: 2001 a. 16.



126.90 Agricultural producer security council.

126.90  Agricultural producer security council. The agricultural producer security council shall advise the department on the administration and enforcement of this chapter. The council shall meet as often as the department considers necessary, but at least once annually. The department shall inform the council of fund balances and payments. The department shall consult with the council before acquiring any contingent financial backing under s. 126.06 and before modifying any license fee, license surcharge, or fund assessment under this chapter.

126.90 History History: 2001 a. 16; 2003 a. 38.






128. Creditors' actions.

128.001 Definitions.

128.001  Definitions. In this chapter:

128.001(1) (1) Insolvent. A person is considered "insolvent" whenever any of the following conditions is met:

128.001(1)(a) (a) The aggregate of the person's property, exclusive of any property that the person may have conveyed, transferred, concealed or removed, or permitted to be concealed or removed, with intent to defraud, hinder or delay the person's creditors, shall not, at a fair valuation be sufficient in amount to pay the person's debts.

128.001(1)(b) (b) An execution against the person or the person's property is returned unsatisfied.

128.001(1)(c) (c) The person makes an assignment for the benefit of creditors.

128.001(2) (2) Petition. "Petition" means a petition for the appointment of a receiver under this chapter.

128.001 History History: 1997 a. 253.



128.01 Jurisdiction.

128.01  Jurisdiction. The circuit courts shall have supervision of proceedings under this chapter and may make all necessary orders and judgments therefor; and all assignments for the benefit of creditors shall be subject to this chapter.

128.01 History History: 1977 c. 449.

128.01 Annotation Chapter 128 does not encroach upon the field occupied by the federal bankruptcy act merely because ch. 128 provides for a distribution, either voluntary or not, of assets of an insolvent corporation among its creditors. Gelatt v. DeDakis, 77 Wis. 2d 578, 254 N.W.2d 171 (1977).

128.01 Annotation Chapter 128: Wisconsin's Bankruptcy Alternative. Murrell. Wis. Law. May 2008.



128.02 Assignment; mistakes; amendments.

128.02  Assignment; mistakes; amendments.

128.02(1) (1) Voluntary assignments for the benefit of creditors may be made to an assignee who is a resident of this state, who shall, before taking possession of the property assigned and before taking upon himself or herself any trust conferred by the assignment, file the assignment and deliver to the clerk of the circuit court of the county in which such assignor resides or has his or her principal place of business at the time of the assignment, a bond as required by s. 128.09.

128.02(2) (2) No assignment shall be void because of any defect, informality or mistake in the assignment or in the bond, inventory or list of creditors accompanying the assignment. The court may direct the amendment of the assignment or of any other document to effect the intention of the assignor or assignee, or to obtain a distribution of the assignor's assets as provided in this chapter, and any such amendment shall relate back to the time of the execution of the document. No mistake in filing a copy instead of an original or any like mistake or inadvertent failure to comply with this chapter shall void the assignment.

128.02(3) (3)

128.02(3)(a)(a) No creditor shall, in case a debtor has attempted to make an assignment for the benefit of creditors, or in case of the insolvency of any debtor, by attachment, garnishment or otherwise, obtain priority over other creditors upon the assignment being adjudged void, or in consequence of any sale, lien or security being adjudged void.

128.02(3)(b) (b) In all cases described in par. (a), the property of the debtor shall be administered for the ratable benefit of all of the debtor's creditors under the direction of the court by the assignee or by a receiver.

128.02 History History: 1993 a. 492; 1997 a. 253.



128.03 Liens by legal proceedings; assignment.

128.03  Liens by legal proceedings; assignment. When a lien has been obtained by legal proceedings against the property of a debtor the debtor may, within 30 days thereafter, make an assignment of all of the debtor's nonexempt property for the benefit of all of the debtor's creditors, whereupon the lien shall be dissolved and the property shall be turned over to the assignee.

128.03 History History: 1993 a. 492; 1997 a. 253.



128.05 Assignee's consent, recording copy of assignment.

128.05  Assignee's consent, recording copy of assignment.

128.05(1)(1) The assignee shall endorse in writing the assignee's acceptance of the assignment, and shall file the assignment with the clerk of circuit court in the county where the debtor has his or her residence or principal place of business. The court shall, upon the filing of the assignment, order the assignee to administer the debtor's estate pursuant to this chapter, and the assignee shall be vested with the powers of a receiver.

128.05(2) (2) A certified copy of an assignment filed under sub. (1) may be recorded in the office of the register of deeds of any county wherein lands are conveyed by the assignment in the same manner and with the same effect as other conveyances.

128.05 History History: 1993 a. 492; 1997 a. 253.

128.05 Annotation An assignee is a trustee for both the debtor and creditors, but must look primarily to the interests of creditors. Voluntary Assignment of Linton v. Schmidt, 88 Wis. 2d 183, 277 N.W.2d 136 (1979).



128.06 Assignee required to comply, when.

128.06  Assignee required to comply, when.

128.06(1) (1) The assignee under a voluntary assignment not previously filed under the provisions of this chapter shall upon petition of any creditor without proof of the insolvency of the assignor be required to file the assignment and comply with the provisions of this chapter.



128.07 Preferred creditors.

128.07  Preferred creditors.

128.07(1)(1)  Definitions. In this section:

128.07(1)(a) (a) A person shall be considered to have given a preference if, being insolvent, the person has made a transfer of any of his or her property, or has procured or permitted a judgment to be entered against him or her in favor of any other person, and the effect of the transfer or the enforcement of the judgment will be to enable any creditor to obtain a greater percentage of his or her debt than any other creditor of the same class.

128.07(1)(b) (b) "Recipient" means a person who receives a preference, or benefits from a preference, or that person's agent.

128.07(1)(c) (c)

128.07(1)(c)1.1. "Transfer" means any of the following, whether made absolutely or conditionally, voluntarily or involuntarily, by or without judicial proceedings, as a conveyance, sale, assignment, payment, pledge, mortgage, lien, encumbrance, gift, security or otherwise:

a. The sale or other disposal of or parting with property, an interest in property or the possession of property.

b. The fixing of a lien upon property or upon an interest in property.

128.07(1)(c)2. 2. The retention of a security title to property delivered to a debtor shall be considered a transfer permitted by the debtor.

128.07(2) (2) If the debtor has given a preference within 4 months before the filing of a petition, or an assignment, after the filing of the petition and before the appointment of a receiver, or after the filing of an assignment and before the qualification of the assignee, and the recipient has reasonable cause to believe that the enforcement of the judgment or transfer would effect a preference, the judgment shall be voidable by the receiver or assignee, and the receiver or assignee may recover the property or its value from the recipient.

128.07(4) (4) A transfer of property other than real property shall be considered to have been made or permitted at the time when it became so far perfected that no subsequent lien upon the property obtainable by legal or equitable proceedings on a simple contract could become superior to the rights of the transferee. A transfer of real property shall be considered to have been made or permitted when it became so far perfected that no subsequent bona fide purchase from the debtor could create rights in the property superior to the rights of the transferee. If any transfer of real property is not so perfected against a bona fide purchase, or if any transfer of other property is not so perfected against such liens by legal or equitable proceedings prior to the filing of a petition initiating a proceeding in insolvency, it shall be considered to have been made immediately before the filing of the petition.

128.07 History History: 1993 a. 492; 1997 a. 253.

128.07 Annotation Because the preference provisions of this section do not conflict with the bankruptcy code, they are not preempted by it. Ready Fixtures Co. v. Stevens Cabinets, 488 F. Supp. 2d 787 (2007).



128.08 Receiver; custodian.

128.08  Receiver; custodian.

128.08(1)(1) The court within the proper county may sequestrate the property of a debtor and appoint a receiver therefor:

128.08(1)(a) (a) When an execution against a judgment debtor is returned unsatisfied in whole or in part.

128.08(1)(b) (b) When a corporation has been dissolved or is insolvent or is in imminent danger of insolvency or has forfeited its corporate rights.

128.08(2) (2) Upon application duly made, the court shall appoint as receiver the person nominated by the petitioning creditor or creditors, subject to s. 128.10.

128.08 Annotation A defendant who was notified of the proceeding to appoint a receiver and participated in the proceedings cannot, after the lapse of one year, object to irregularities. Home Bank v. Becker, 48 Wis. 2d 1, 179 N.W.2d 855 (1970).

128.08 Annotation Due process procedures required for determination of receivership are not required for selection of a receiver. Anchor Coatings, Inc. v. De Gelleke Co. 71 Wis. 2d 333, 237 N.W.2d 725 (1970).

128.08 Annotation The power recognized by sub. (1) is inherent in the courts. Northridge Bank v. Community Eye Care Center, 91 Wis. 2d 298, 282 N.W.2d 632 (Ct. App. 1979).



128.09 Bond.

128.09  Bond. In order to qualify, the receiver or assignee shall give to and file with the clerk of the court a bond sufficient to cover all property likely to come into the receiver's or assignee's hands, conditioned in the usual manner with surety to be approved by the judge having supervision of the proceedings.

128.09 History History: 1993 a. 492.



128.10 Meetings of creditors; removal or death of receiver.

128.10  Meetings of creditors; removal or death of receiver.

128.10(1)(1) The court may provide for hearings and meetings of creditors to elect a receiver or to pass upon matters submitted to creditors by a majority vote in number and amount of claims.

128.10(2) (2) The court may, upon notice and hearing, remove any receiver or assignee who is shown to be incompetent or to have become disqualified, or to have wasted or misapplied any of the trust estate; and shall remove any assignee or receiver upon the application of a majority of the creditors who shall represent a majority in number and amount of claims against said estate, and order a settlement of the receiver's or assignee's account and the surrender of all the estate to a successor, and shall appoint the person named in such petition or some suitable person as the receiver's or assignee's successor, who shall qualify in the manner provided by this chapter; and in place of any receiver or assignee who shall die or be removed, may appoint another who shall give bond and administer said estate pursuant to the provisions of this chapter.

128.10 History History: 1993 a. 492.



128.11 Provisional remedies.

128.11  Provisional remedies. In all actions authorized by this chapter, appropriate provisional remedies may be had and final relief administered to the equal distribution of all assets recovered among the creditors of the debtor, and the court may make such orders for the payment of costs and expenses as may be just. An action or proceeding authorized by this chapter for the benefit of all creditors may be taken by a creditor although the creditor's demand is not due at the commencement thereof.

128.11 History History: 1993 a. 492; 1997 a. 253.



128.12 Dismissal; intervention.

128.12  Dismissal; intervention.

128.12(1) (1) After the designation of a receiver or custodian by the court, proceedings under this chapter shall not be dismissed for want of prosecution or by consent of parties until after notice to creditors, and the court shall, before entertaining an application for dismissal, require the debtor to file a list, under oath, of all of the debtor's creditors, with their addresses, and shall cause notice to be sent to all such creditors of the pendency of the application and shall fix a date for such hearing so as to allow parties in interest an opportunity to be heard.

128.12(2) (2) When proceedings have been commenced under this chapter and are not diligently prosecuted or are so delayed as to cause possible injury to other creditors, any creditor may intervene for the purpose of obtaining a continuance of the administration or dismissal of the proceedings.

128.12 History History: 1993 a. 492.



128.13 Inventory of assets and list of creditors.

128.13  Inventory of assets and list of creditors. With the filing of an assignment or within 10 days after the appointment of a receiver, the debtor shall file with the clerk of circuit court a correct inventory of the debtor's assets and a list of the debtor's creditors, stating the place of residence of each and the amount due each. The inventory and list shall be verified by the debtor's oath. No mistake in the inventory or list shall affect the rights of any creditor.

128.13 History History: 1993 a. 492; 1997 a. 253.



128.14 Notice; injunction; time of filing claims.

128.14  Notice; injunction; time of filing claims.

128.14(1) (1) The court shall require creditors to file their verified claims within 3 months from the date of the filing of an assignment or the appointment of a receiver and may enjoin proceedings by any other creditor against the insolvent. The receiver or assignee shall be required to give notice promptly to the department of revenue and to all creditors of the pendency of the proceeding, the injunction against other actions and the time within which creditors are required to file claims. The notice shall be mailed to the department of revenue and to each creditor at the creditor's last-known address and shall be published in the county as a class 3 notice under ch. 985.

128.14(2) (2) Creditors not filing claims within the time limited may be precluded from participation in any dividend which may be declared.

128.14 History History: 1993 a. 492.



128.15 Objections to claims; appeal; secured claims.

128.15  Objections to claims; appeal; secured claims.

128.15(1)(1)

128.15(1)(a) (a) At the expiration of the period of time limited for the filing of claims, the receiver or assignee shall file all of the following with the clerk of circuit court:

128.15(1)(a)1. 1. Proof of publication of the notice required under s. 128.14 (1).

128.15(1)(a)2. 2. A list of the creditors to whom the notice was given that includes the debts owed to the creditors, verified by an affidavit.

128.15(1)(a)3. 3. A list of claims filed stating the name and residence of and amount claimed by each creditor who has filed a claim.

128.15(1)(b) (b) At any time after the expiration of the period of time limited for the filing of claims, the receiver or assignee or, upon the receiver's or assignee's refusal or failure to act, any creditor may file written objections to any claim specifying the grounds for the objection. The party filing the objection shall serve a copy of the objection upon the claimant as ordered by the court. Depositions may thereafter be taken as in civil actions. The court, on the application of either party, shall enter an order fixing a time when the objections shall be heard, which shall be served upon the adverse party as prescribed in the order. Upon the final hearing the court shall make such order as shall be just and may compel the payment of costs.

128.15(2) (2) Claims of secured creditors may be allowed to enable such creditors to participate in the proceedings but shall be allowed for such sums only as shall be proved to be due, over and above the value of the securities, and dividends shall be paid only upon the excess of the claim over the value of the security at the time of the commencement of the proceedings.

128.15 History History: 1983 a. 219; 1997 a. 253.

128.15 Annotation Under this section, a secured creditor may become a party by general appearance or by filing a claim for a deficiency on a secured claim and thus be allowed to participate. The creditor's security cannot be taken away without consent, and the court adjudicating a ch. 128 proceeding can do no more than value the security for the purpose of allowing the unsecured part of the claim. Wisconsin Brick and Block Corp. v. Vogel, 54 Wis. 2d 321, 195 N.W.2d 664 (1972).

128.15 Annotation The trial court erred in subordinating a shareholder's claim on the grounds that the shareholder's advance to the corporation was a capital contribution rather than a debt when the court did not evaluate the sufficiency of the corporation's stated capital and relied entirely on the corporation's inability to obtain commercial financing. Gelatt v. DeDakis, 77 Wis. 2d 578, 254 N.W.2d 171 (1977).

128.15 Annotation Under Wisconsin Brick & Block a secured creditor's participation in the receivership proceeding is necessary to establish consent. That case does not suggest that the secured creditor's participation is sufficient, by itself, to establish consent nor does it suggest that the creditor's participation in the proceedings trumps the secured creditor's express objection to the sale of its collateral. BNP Paribas v. Olsen's Mill, Inc. 2011 WI 61, 335 Wis. 2d 427, 799 N.W.2d 792, 09-1007.



128.16 Discovery.

128.16  Discovery.

128.16(1)(1) The court may compel the debtor to discover any property alleged to belong or to have belonged to him or her, the disposition of the property and the consideration and all the circumstances of the disposition. Every officer, agent or stockholder of a corporation, every manager or member of a limited liability company and every person to whom it shall be alleged that any transfer of property has been made, or in whose possession or control the property is alleged to be, may be compelled to testify in relation to the property and to the transfer or possession of the property; but the witness shall not be liable to criminal prosecution or proceeding for or on account of his or her testimony.

128.16(2) (2) The immunity provided under sub. (1) is subject to the restrictions under s. 972.085.

128.16 History History: 1989 a. 122; 1993 a. 112; 1997 a. 253.

128.16 Annotation A debtor who is compelled to answer an interrogatory may be granted immunity without a request from the district attorney. A refusal to answer the interrogatory without an order under this section was sufficient invocation of the privilege against self-incrimination. State v. Worgull, 128 Wis. 2d 1, 381 N.W.2d 547 (1986).



128.17 Order of distribution.

128.17  Order of distribution.

128.17(1) (1) The order of distribution out of the debtor's estate shall be as follows:

128.17(1)(a) (a) The actual and necessary costs of preserving the estate subsequent to the commencement of the proceedings.

128.17(1)(b) (b) Costs of administration including a reasonable attorney's fee for the representation of the debtor.

128.17(1)(d) (d) Wages, including pension, welfare and vacation benefits, due to workmen, clerks, traveling or city salespersons or servants, which have been earned within 3 months before the date of the commencement of the proceedings, not to exceed $600 to each claimant.

128.17(1)(e) (e) Taxes, assessments and debts due the United States, this state or any county, district or municipality.

128.17(1)(f) (f) Other debts entitled to priority.

128.17(1)(g) (g) Debts due to creditors generally, in proportion to the amount of their claims, as allowed.

128.17(1)(h) (h) After payment of the foregoing, the surplus, if any, shall be returned to the debtor.

128.17(2) (2) Debts to become due as well as debts due may be proved, but a lessor's claim shall be limited to past due rent, and to any actual damage caused the lessor by a rejection of the lease on the part of the debtor or by its termination by force of its provisions. The lessor shall be entitled to payment in full, at the rate specified in the lease, for the period of any actual occupancy by the receiver or assignee.

128.17(3) (3) The receiver or assignee may pay or the court may order a dividend to be paid at any time, making such provision as shall be necessary for the protection of claims in dispute.

128.17(4) (4) The receiver or assignee shall, as soon as practicable, report to the court the amount due the employees of the debtor and the court shall order the receiver or assignee to promptly pay, if practicable, such wage claims as have priority under this chapter.

128.17 History History: 1971 c. 63; 1983 a. 27; 1993 a. 492; 1999 a. 32.



128.18 Liens.

128.18  Liens.

128.18(1)(1) Claims which for want of record or for other reasons would not have been valid liens as against creditors of the debtor armed with process, pursuant to which such property has been attached or levied upon, shall not be liens against the estate.

128.18(2) (2) Whenever a creditor is prevented from enforcing his or her rights as against a lien created or attempted to be created by his or her debtor, the receiver or assignee shall be subrogated to and may enforce such rights of such creditors for the benefit of the estate.

128.18(3) (3)

128.18(3)(a)(a) In this subsection, "preference" has the meaning given in s. 128.07 (1) (a).

128.18(3)(b) (b) A lien created by, or obtained in or pursuant to any action that was begun against, a person within 4 months before the commencement of proceedings for the appointment of a receiver or the filing of an assignment under this chapter shall be dissolved by the appointment of a receiver or the qualification of the assignee, and the receiver or assignee shall be subrogated to the rights of the holder of the lien for the benefit of all creditors, if:

128.18(3)(b)1. 1. It appears that said lien was obtained and permitted while the debtor was insolvent, and that its existence or enforcement will work a preference, or

128.18(3)(b)3. 3. That such lien was sought and permitted in fraud of the provisions of this chapter.

128.18(4) (4) Liens given or accepted in good faith and for a present consideration which have been properly recorded or filed shall, to the extent of such present consideration only, not be affected by the provisions of this chapter.

128.18(5) (5) All conveyances, transfers, assignments or encumbrances of a debtor's property, or any part of a debtor's property, made or given by the debtor within 4 months prior to the filing of a petition or assignment under this chapter with the intent and purpose on the debtor's part to hinder, delay or defraud any of the debtor's creditors shall be void as against the debtor's creditors except as to purchasers in good faith and for a present fair consideration.

128.18(5g) (5g) All property which is the subject of a conveyance, transfer, assignment or encumbrance rendered null and void under sub. (5) shall, if the property is not exempt from execution, be and remain a part of the assets and estate of the debtor and shall pass to the debtor's receiver or assignee, whose duty it shall be to recover and retain the same for the benefit of the creditors.

128.18(5m) (5m) All conveyances, transfers or encumbrances of a debtor's property made by the debtor at any time within 4 months prior to the filing of a petition or assignment hereunder, and while insolvent, which are null and void as against creditors by the laws of this state, shall pass to the receiver or assignee and be by him or her recovered for the benefit of the creditors.

128.18(6) (6) All levies, judgments, attachments or other liens obtained through legal proceedings against a person who is insolvent at any time within 4 months prior to the filing of a petition or assignment under this chapter are void in case a receiver is appointed or an assignee qualifies. The property affected by the levy, judgment, attachment or other lien shall be wholly discharged and released from the levy, judgment, attachment or lien, and shall pass to the receiver or assignee as a part of the estate of the debtor unless the court shall, on due notice, order that the right under the levy, judgment, attachment or lien shall be preserved for the benefit of the estate. In that case, the right under the levy, judgment, attachment or lien may pass to and shall be preserved by the receiver or assignee for the benefit of the estate.

128.18 History History: 1993 a. 492; 1995 a. 225; 1997 a. 253.



128.19 Title to property.

128.19  Title to property.

128.19(1)(1) The receiver or assignee upon qualifying shall be vested by operation of law with the title of the debtor as of the date of the filing of the petition or assignment hereunder, except so far as it is property which is exempt, including:

128.19(1)(a) (a) Property transferred by the debtor in fraud of the debtor's creditors.

128.19(1)(b) (b) Property which prior to the filing of the petition or assignment the debtor could by any means have transferred or which might have been levied upon and sold under judicial process against the debtor.

128.19(1)(c) (c) Rights of action arising upon contracts or from the unlawful taking or detention of or injury to the debtor's property.

128.19(2) (2) The receiver or assignee may avoid any transfer by the debtor of the debtor's property which any creditor might have avoided and may recover the property so transferred or its value from the person to whom it was transferred unless the transferee was a bona fide holder for value prior to the filing of the petition or assignment hereunder.

128.19 History History: 1993 a. 492; 1995 a. 225.



128.20 Settlement of receiver's or assignee's accounts.

128.20  Settlement of receiver's or assignee's accounts.

128.20(1)(1)

128.20(1)(a) (a) Every receiver or assignee shall, within 6 months after the time limited for filing claims or within any further time that the court allows, file with the clerk of circuit court a full and itemized statement, verified by the receiver's or assignee's oath, showing all of the following in regard to the receivership or assignment:

128.20(1)(a)1. 1. The property received by the receiver or assignee.

128.20(1)(a)2. 2. The manner of the receiver's or assignee's dealing with the property received.

128.20(1)(a)3. 3. The amount of money realized by the receiver or assignee.

128.20(1)(a)4. 4. The condition of the property and funds in the receiver's or assignee's possession.

128.20(1)(a)5. 5. The names and residences of the debtor's creditors.

128.20(1)(a)6. 6. The dividends paid to the debtor's creditors.

128.20(1)(a)7. 7. The receiver's or assignee's receipts and disbursements.

128.20(1)(a)8. 8. The receiver's or assignee's claim for compensation and administration expenses.

128.20(1)(b) (b) If any receiver or assignee neglects to apply promptly for a settlement of his or her account, the court may, upon application of any creditor, compel the making and filing of the account or settlement of the account and in that case the receiver or assignee may be denied compensation.

128.20(2) (2) Upon filing the report described in sub. (1) (a), the receiver or assignee may apply to the court upon not less than 10 days' notice by mail to the respective creditors named in the report, for a final settlement of the account. The court shall fix a time and place for the hearing of objections or taking of evidence and by order settle and adjust the accounts and the compensation and expenses of the receiver or assignee, regardless of whether objection is made. The order shall be conclusive upon all parties including the sureties of the receiver or assignee. The receiver or assignee or any creditor may appeal from the order in the manner prescribed for appeals in civil actions except that the receiver or assignee may file a notice and undertaking with the clerk without other service of the notice and undertaking. The receiver or assignee shall be discharged of the trust and the bond canceled upon compliance with the final order of the court.

128.20 History History: 1983 a. 219; 1993 a. 492; 1997 a. 253.



128.21 Voluntary proceedings by wage earners for amortization of debts.

128.21  Voluntary proceedings by wage earners for amortization of debts.

128.21(1) (1) Any person whose principal source of income consists of wages or salary may file a verified petition with the circuit court in the county of his or her residence stating that the person is unable to meet current debts as they mature, but is able to make regular future payments on account sufficient to amortize the debts over a period of not more than 3 years, and that he or she desires the aid of the court to effectuate the amortization. The petition shall also set forth the names and addresses of any creditors who have levied any executions, attachments or garnishments, and of any garnishees, and the court shall forthwith, by order, require that proceedings for the enforcement of the executions, attachments or garnishments be stayed during the pendency of proceedings under this section. The petition shall be accompanied by the fee prescribed in s. 814.62 (2).

128.21(2) (2) After the filing of a petition under this section and until the dismissal of the proceedings, no execution, attachment or garnishment may be levied or enforced by any creditor seeking the collection of any claim which arose prior to the proceedings, unless such claim is not included by the debtor in the claims to be amortized pursuant to sub. (3r). With respect to the claims to be amortized the time between the filing of the petition and the dismissal of the proceedings shall not be counted as a part of the period of any statute of limitation.

128.21(3) (3) On the filing of the petition the court shall appoint a disinterested trustee. The trustee shall forthwith meet with the debtor; make a list of the debtor's creditors, with their addresses and the amounts owing to each, which the debtor shall sign and verify; and send notices to each of the amount claimed to be due that creditor, and of a meeting to be held in the trustee's office not less than 5 nor more than 10 days thereafter, for the purpose of considering an amortization plan and of determining the claims to be covered by the plan. Upon conclusion of the meeting the trustee shall do either of the following:

128.21(3)(a) (a) Report to the court that no equitable plan of amortization is feasible or needed in which case the court may forthwith dismiss the proceedings.

128.21(3)(b) (b) Recommend to the court a plan of amortization calculated by weekly or monthly payments, to discharge in full the claims of the creditors listed in the plan within a period of not exceeding 3 years.

128.21(3g) (3g) The trustee shall attach to a plan recommended under sub. (3) (b) the written consents and objections, if any, of the creditors present or represented at the meeting, and an analysis, with the trustee's recommendations regarding the disposition, of any claim whose amount is in dispute or appears to be uncertain.

128.21(3r) (3r) The court shall forthwith enter an order approving the plan recommended under sub. (3) (b) and determining, for the purposes of the plan, the amounts of the claims, unless in any such written objection included under sub. (3g) a creditor asks for a hearing respecting the plan or the amount of the creditor's claim, or the person to be trustee, in which case the court shall set a date for a hearing as soon as may be, on notice of the debtor, the trustee and creditors. At the hearing the court shall enter an order either approving the plan, if satisfied that it is feasible and equitable, and determining, for the purposes of the plan, the amounts of the claims, or dismissing the proceedings, or modifying and approving the plan as the court considers just; and the court may appoint a different trustee if the one appointed is objected to.

128.21(4) (4) If the plan recommended under sub. (3) (b) or a modification of the plan is approved under sub. (3r), the debtor shall make the periodic payments provided for in the plan to the trustee, and may make additional payments from time to time to the trustee, and the trustee shall distribute the payments proportionally among the creditors listed in the plan, less all of the following:

128.21(4)(a) (a) A deduction for the trustee's compensation to be fixed by the court at the time of approving the plan in an amount not exceeding 7% of each distribution, if the payments are made through an assignment to the trustee of a portion of the debtor's wages or salary, and not exceeding 10% if no such assignment is made.

128.21(4)(b) (b) A deduction equal to the amount of the postage necessary for the mailing of payments and of the notices of the meeting provided for in sub. (3), and of any correspondence with creditors.

128.21(4m) (4m) If any payment under sub. (4) is so small as to make its immediate distribution impractical or needlessly expensive, the trustee shall deposit it in a special trustee account, and may make additional deposits until the amount is large enough for distribution, but no payments shall remain undistributed for longer than 90 days.

128.21(5) (5) If the debtor defaults in any payment provided for under the plan for a period of more than 30 days the trustee shall, and before the end of the 30-day period may, report the matter to the court with the trustee's recommendations. The court shall either dismiss the proceedings or, if satisfied from the trustee's report that the debtor is in good faith and should be able to make good the default, extend the period of grace for not to exceed 30 days. At the end of the grace period, the trustee shall again report to the court and if all defaults have not then been cured the court shall immediately dismiss the proceedings. If the debtor makes preferential payments to creditors during the pendency of the proceedings, or appears for any reason to be abusing the privileges of this section, the trustee shall promptly report the matter to the court and the court may dismiss the proceedings. If the claims of all creditors as listed in the plan are satisfied in full, the trustee shall, upon completion of the final distribution, report to the court and the court shall dismiss the proceedings.

128.21(7) (7) Neither the determination of the amount of any claim for the purposes of the plan, nor the acceptance of payments under the plan, shall affect the right of any creditor to litigate the creditor's claim and obtain judgment on the claim, or the right of the debtor to dispute the claim. The amount of any judgment shall be substituted by the trustee for the amount fixed in the plan.

128.21(8) (8) Any secured creditor who wishes to realize on his or her security shall give the trustee at least 5 days' notice in writing of the time, place and manner of the proposed realization, and shall notify the trustee of the amount realized, by which amount the creditor's claim as listed under the plan shall be reduced.

128.21(10) (10) The supreme court may from time to time promulgate rules and forms, not inconsistent with this section, to carry out the intent of this section and to promote its effectiveness, and may cause forms of petitions to be printed and distributed to the clerks of the circuit courts who shall, upon request, and without charge, assist debtors in the preparation of their petitions.

128.21(11) (11) The court in its discretion upon application, may amend or modify the plan of amortization and may make such other orders relating to the proceedings or the plan of amortization as are required.

128.21 History History: 1979 c. 110 s. 60 (12); 1981 c. 317; 1993 a. 492; 1997 a. 253.

128.21 Annotation Personal Receivership: An alternative to Bankruptcy. Johnson. Wis. Law. Sept. 1990.



128.25 Uniform act governing secured creditor's dividends in liquidation proceedings.

128.25  Uniform act governing secured creditor's dividends in liquidation proceedings.

128.25(1) (1)  Definitions. As used in this section, unless the context or subject matter requires otherwise:

128.25(1)(a) (a) "Creditor's sale" includes any sale effected by the secured creditor by judicial process or otherwise under the terms of his or her contract or the applicable law for the purpose of realizing upon his or her security.

128.25(1)(b) (b) "Liquidation proceeding" includes all assignments for the benefit of creditors, whether voluntary or by operation of law; administration of insolvent decedents' estates; liquidations of insolvent banks; equity receiverships where the subject under receivership is insolvent; and any other proceedings for distribution of assets of any insolvent debtor, whether a person, decedent's estate, partnership, corporation or business association.

128.25(1)(c) (c) "Liquidator" means any person administering assets in any liquidation proceeding as defined in this section.

128.25(1)(d) (d) "Insolvent debtor" means any insolvent person, decedent's estate, partnership, corporation or business association involved in a liquidation proceeding as defined in this section.

128.25(1)(e) (e) "Secured creditor" means a creditor who has either legal or equitable security for his or her debt upon any property of the insolvent debtor of a nature to be liquidated and distributed in a liquidation proceeding, or a creditor to whom is owed a debt for which such security is possessed by some endorser, surety, or other person secondarily liable.

128.25(2) (2) Secured creditor's claim must disclose security. In a liquidation proceeding every secured creditor's claim against the general assets shall disclose the nature of the security. When a decedent's estate already in the course of administration is judicially declared insolvent or when in an equity receivership it is determined that the subject under receivership is insolvent, secured creditors having claims on file which do not comply with this subsection shall make disclosure within a time to be fixed by the court.

128.25(3) (3) Effect of concealment. Any secured creditor who with intent to evade the provisions of this section fails to disclose the existence of the security shall not be entitled to receive or retain dividends out of the general assets, unless the creditor thereafter releases or surrenders to the liquidator the security which the creditor has failed to disclose, or unless the creditor procures such release or surrender if the security is in the possession of an endorser, surety, or other person secondarily liable for the insolvent debtor.

128.25(4) (4) Value of security credited upon claims. Dividends paid to secured creditors shall be computed only upon the balance due after the value of all security not exempt from the claims of unsecured creditors and not released or surrendered to the liquidator, is determined and credited upon the claim secured by it.

128.25(5) (5) Determination of value by secured creditor.

128.25(5)(a)(a) By collection. When the asset constituting the security is an obligation for the payment of money, the secured creditor may determine the security's value by collection or by exhausting his or her remedies against the security and then surrendering the obligation to the liquidator.

128.25(5)(b) (b) By creditor's sale. When the asset constituting the security is something other than an obligation for the payment of money, the secured creditor may determine its value by creditor's sale.

128.25(6) (6) Alternative determinations of value. Where valuation under sub. (5) is impracticable or would cause undue delay, the court, upon petition by either the secured creditor or the liquidator, may order the value of the security determined by any of the following methods:

128.25(6)(a) (a) By compromise, if the secured creditor and the liquidator agree upon a value. The liquidator may redeem such assets by payment of the agreed value, if authorized by the court.

128.25(6)(b) (b) By litigation, through proceedings in the liquidation proceeding. The liquidator may redeem such assets by paying the value so determined, if authorized by the court.

128.25(6)(c) (c) By liquidator's sale of the assets which, when completed and approved by the court, shall pass to the purchaser good title, free and clear of all liens of the secured creditor, such liens to be transferred to the proceeds of the sale. The order of sale may be either conditional, requiring the sale to be made by the liquidator only if the secured creditor does not complete a determination by collection or creditor's sale as set forth in sub. (5) within a time fixed by the court; or absolute, requiring the sale to be made by the liquidator within a time fixed by the court. This paragraph shall not apply to security upon real estate of insolvent decedents' estates administered by the probate court.

128.25(7) (7) Exempt security not credited. When any creditor has legal or equitable security upon assets which are exempt from process for the satisfaction of unsecured debt and are duly claimed as exempt by the insolvent debtor, the value of such security shall not be credited upon the claim. Amounts realized by the creditor from such security after liquidation proceedings are begun shall be disregarded in computing dividends, unless the dividend so computed exceeds the sum actually owing upon the claim, in which event only the amount owing shall be paid.

128.25(9) (9) Uniformity of interpretation. This section shall be so construed as to make uniform the law of those states which enact it.

128.25(10) (10) Short title. This section may be cited as Uniform Act Governing Secured Creditors' Dividends in Liquidation Proceedings.

128.25 History History: 1983 a. 189; 1993 a. 492; 1997 a. 253.






129. Consignments of works of fine art.

129.01 Definitions.

129.01  Definitions. In this chapter:

129.01(1) (1) "Art dealer" means a person engaged in the business of selling works of fine art, other than a person exclusively engaged in the business of selling goods at public auction.

129.01(2) (2) "Artist" means the creator of a work of fine art.

129.01(3) (3) "On consignment" means delivered to an art dealer for the purpose of sale or exhibition, or both, to the public by the art dealer other than at a public auction.

129.01(4) (4) "Work of fine art" means an original art work which is:

129.01(4)(a) (a) A visual rendition including, but not limited to, a painting, drawing, sculpture, mosaic or photograph.

129.01(4)(b) (b) A work of calligraphy.

129.01(4)(c) (c) A work of graphic art, including, but not limited to, an etching, lithograph, offset print or silk screen.

129.01(4)(d) (d) A craft work in materials, including but not limited to clay, textile, fiber, wood, metal, plastic or glass.

129.01(4)(e) (e) A work in mixed media, including, but not limited to, a collage or a work consisting of any combination of pars. (a) to (d).

129.01 History History: 1979 c. 61.



129.02 Art dealer and artist; relationship.

129.02  Art dealer and artist; relationship. If an art dealer accepts a work of fine art, on a fee, commission or other compensation basis, on consignment from the artist who created the work of fine art:

129.02(1) (1) The art dealer is, with respect to that work of fine art, the agent of the artist.

129.02(2) (2) The work of fine art is trust property and the art dealer is trustee for the benefit of the artist until the work of fine art is sold to a bona fide 3rd party.

129.02(3) (3) The proceeds of the sale of the work of fine art are trust property and the art dealer is trustee for the benefit of the artist until the amount due the artist from the sale is paid.

129.02(4) (4) The art dealer is strictly liable for the loss of or damage to the work of fine art while it is in the art dealer's possession. The value of the work of fine art is, for the purpose of this subsection, the value established in a written agreement between the artist and art dealer prior to the loss or damage or, if no written agreement regarding the value of the work of fine art exists, the fair market value of the work of fine art.

129.02 History History: 1979 c. 61.



129.03 Trust property.

129.03  Trust property.

129.03(1)(1) If a work of fine art is trust property under s. 129.02 when initially received by the art dealer it remains trust property notwithstanding the subsequent purchase of the work of fine art by the art dealer directly or indirectly for the art dealer's own account until the purchase price is paid in full to the artist.

129.03(2) (2) If the art dealer resells a work of fine art to which sub. (1) applies to a bona fide 3rd party before the artist has been paid in full, the work of fine art ceases to be trust property and the proceeds of the resale are trust funds in the hands of the art dealer for the benefit of the artist to the extent necessary to pay any balance still due to the artist. The trusteeship of the proceeds continues until the fiduciary obligation of the art dealer with respect to the transaction is discharged in full.

129.03 History History: 1979 c. 61.



129.04 Trust property, art dealer's creditors.

129.04  Trust property, art dealer's creditors. No property which is trust property under s. 129.02 or 129.03 is subject to the claims, liens or security interests of the creditors of the art dealer, notwithstanding chs. 401 to 411.

129.04 History History: 1979 c. 61; 1991 a. 148, 304, 315.



129.05 Art dealer required to obtain written contract.

129.05  Art dealer required to obtain written contract.

129.05(1)(1) An art dealer may accept a work of fine art, on a fee, commission or other compensation basis, on consignment from the artist who created the work of fine art only if prior to or at the time of acceptance the art dealer enters into a written contract with the artist establishing:

129.05(1)(a) (a) The value of the work of fine art;

129.05(1)(b) (b) The time within which the proceeds of the sale are to be paid to the artist, if the work of fine art is sold; and

129.05(1)(c) (c) The minimum price for the sale of the work of fine art.

129.05(2) (2) If an art dealer violates this section a court may, at the request of the artist, void the obligation of the artist to that art dealer or to a person to whom the obligation is transferred, other than a holder in due course.

129.05 History History: 1979 c. 61.



129.06 Art dealer; duties.

129.06  Art dealer; duties. An art dealer who accepts a work of fine art, on a fee, commission or other compensation basis, on consignment from the artist who created the work of fine art may use or display the work of fine art or a photograph of the work of fine art or permit the use or display of the work of fine art or a photograph of the work of fine art only if:

129.06(1) (1) Notice is given to users or viewers that the work of fine art is the work of the artist; and

129.06(2) (2) The artist gives prior written consent to the particular use or display.

129.06 History History: 1979 c. 61.



129.07 Waiver voided.

129.07  Waiver voided. Any portion of an agreement which waives any provision of this chapter is void.

129.07 History History: 1979 c. 61.



129.08 Penalty.

129.08  Penalty. Any art dealer who violates s. 129.05 or 129.06, is liable to the artist in an amount equal to:

129.08(1) (1) $50; and

129.08(2) (2) The actual damages, if any, including the incidental and consequential damages, sustained by the artist by reason of the violation and reasonable attorney fees.

129.08 History History: 1979 c. 61.






132. Trademarks, badges and labeled products.

132.001 Definitions.

132.001  Definitions. In this chapter, unless the context indicates otherwise:

132.001(1) (1) "Counterfeit mark" means a spurious mark that is identical to or substantially identical to a genuine mark and that is used or intended to be used on or in connection with goods or services for which the genuine mark is registered and in use. "Counterfeit mark" does not mean any mark or designation used in connection with goods or services if, at the time the goods or services were manufactured or produced, the holder of the right to use the mark authorized the manufacturer or producer to use the mark or designation for the type of goods or services manufactured or produced.

132.001(1m) (1m) "Department" means the department of financial institutions.

132.001(2) (2) "Mark" means a label, trademark, trade name, term, design, pattern, model, device, shopmark, drawing, specification, designation or form of advertisement that is adopted or used by any person to designate, make known or distinguish any goods or service as having been made, prepared or provided by that person and that is registered by that person under s. 132.01.

132.001 History History: 1985 a. 181; 2011 a. 32.



132.01 Marks.

132.01  Marks.

132.01(1)(1) Any person, firm, partnership, corporation, association, or union of workingmen, which has heretofore adopted or used or shall hereafter adopt or use any mark for the purpose of designating, making known, or distinguishing any goods, wares, merchandise, service, business, or other product of labor or manufacture as having been made, manufactured, produced, prepared, packed, or put on sale by such person, firm, partnership, corporation, association, or union of workingmen, or by a member or members thereof, he, she, or they, if residents of this or any other state of the United States, and such foreign corporations as may have been duly licensed to transact business in the state of Wisconsin, may file an original, a copy, or photographs, or cuts with specifications of the same for record with the department, by leaving 2 such originals, copies, photographs, or cuts with specifications, the same being counterparts, facsimiles, or drawings thereof, with the department and by filing therewith a sworn statement, in such form as may be prescribed by the department, specifying the name of the person, firm, partnership, corporation, association, or union of workingmen, on whose behalf such mark is to be filed, the class of merchandise and a separate description of the goods to which the same has been or is intended to be appropriated, the residence, location, or place of business of such party, that the party, on whose behalf such mark is to be filed, has the right to the use of the same, and that no other person, or persons, firm, partnership, corporation, association, or union of workingmen has such right either in the identical form or in any such near resemblance thereto as may be calculated to deceive, and that the originals, copies, photographs, or cuts, counterparts, facsimiles, or drawings filed therewith are correct.

132.01(2) (2) Where the several parts of a single unit article of trade or commerce are severally marked to distinguish them by the person, firm, partnership, corporation, association, or union of workingmen having the right to manufacture such single unit under a trade name or brand used by him, her or them, such person, firm, partnership, corporation, association, or union may, in filing under this section the designation of such trade name or brand, attach thereto photographs or cuts with specifications of the several parts of the unit to which it is attached or applied, and thereafter no further filing or registration of any such parts so used shall be necessary to protect the owner or lawful use of the trade name or brand of the unit against the use by others of any of the several parts thereof and any such filing shall be construed to be a single filing, and but one filing fee shall be paid therefor.

132.01(3) (3) For an original or renewal registration, or the recording of an assignment, there shall be paid to the department the fee of $15.

132.01(4) (4) Nothing in this section shall be construed as authorizing registration hereunder of names and brands of beverages by the persons, firms or corporations specified in s. 132.11.

132.01(5) (5) The department may not register any mark which consists of or comprises a replica or simulation of the flag, coat of arms, or insignia of the United States of America, or of any state or municipality or any foreign nation.

132.01(6) (6)

132.01(6)(a)(a) A registration recorded or renewed under this section or s. 132.04 or 132.11 before May 1, 1990, is effective for 20 years. A registration may be renewed on or after May 1, 1990, for 10-year periods upon application to the department and payment of the same fee required for a registration. Application for renewal shall be made within 6 months before the expiration of the 20-year registration period or 10-year renewal period specified in this paragraph.

132.01(6)(b) (b) A registration recorded under this section or s. 132.04 or 132.11 on or after May 1, 1990, is effective for 10 years. A registration may be renewed for 10-year periods upon application to the department and payment of the same fee required for a registration. Application for renewal shall be made within 6 months before the expiration of the 10-year period specified in this paragraph.

132.01(7) (7) The department shall do all of the following:

132.01(7)(a) (a) Cancel from his or her register any registration that is not effective under sub. (6) and also any registration if a final judgment in any court of competent jurisdiction finds that the registration has been abandoned or that the registrant does not have the right to the exclusive use of the registration.

132.01(7)(b) (b) Cancel from his or her register a registration of a mark under this section upon the request of the registrant of the mark. The department may not charge a fee for canceling a registration under this paragraph.

132.01(8) (8) Any person, firm, partnership, corporation, association or union who claims a right to the use of subject matter conflicting with any registration by another may bring action against such other in the circuit court for the county in which such other resides, or in the circuit court for Dane County, and in any such action the right to the use and registration of such subject matter shall be determined as between the parties, and registration shall be granted or withheld or canceled by the department in accordance with the final judgment in any such action. Nonuser for a period of at least 2 years continuing to the date of commencement of any action in which abandonment is in issue shall be prima facie evidence of abandonment to the extent of such nonuser.

132.01(9) (9) Title to any registration hereunder shall pass to any person, firm or corporation succeeding to the registrant's business to which such registration pertains. Written assignments of any such registration from a registrant to such a successor may be filed with and shall be recorded by the department upon payment of the fee specified in sub. (3). When such assignment is recorded, a new registration shall be entered in the name of the assignee, and on such registration and any subsequent certificates or registration of an assigned registration the department shall show the previous ownership and dates of assignment thereof.

132.01 History History: 1975 c. 94; 1979 c. 221; 1985 a. 181; 1989 a. 91, 123, 359; 1993 a. 490; 2011 a. 32.

132.01 Annotation A trademark may not be sold independent of its goodwill. However, a mark or name's owner might retain the mark despite the sale of the business that underlies the mark or name if after sale of a business' assets, the mark or name's owner: 1) demonstrates intent to resume making the substantially same product; 2) retains some portion of the goodwill; and 3) resumes operations within a reasonable time. Koepsell's Olde Popcorn Wagons, Inc. v. Koepsell's Festival Popcorn Wagons, Ltd. 2004 WI App 129, 275 Wis. 2d 397, 685 N.W.2d 397, 03-0773.



132.02 Duplication or reproduction.

132.02  Duplication or reproduction.

132.02(1) (1) It shall be unlawful for any person, firm, partnership, corporation, association or union of workingmen, without the consent of the owner of any mark, to remove any such mark attached to merchandise or products of labor, for the purpose of using such merchandise or products of labor as a pattern for the duplicating or reproduction of the same, either in the identical form or in such near resemblance thereto as may be calculated to deceive.

132.02(2) (2) Nothing herein contained shall be taken to prohibit the using of such merchandise or products of labor as a pattern for the reproduction of the same in individual cases of emergency repairs.

132.02(3) (3) It shall be unlawful for any other person to make use, with intent to deceive, of that mark or any counterfeit mark which is identical to or substantially identical to that mark, or to utter or display the same orally, or in any printed or written form in the conduct of his or her business or any business transaction without the express consent, license, and authority of the person, firm, partnership, corporation, association, or union so owning the same, and such unauthorized and unlawful use may be prohibited and prevented by injunction or other proper proceeding in a court of competent jurisdiction without recourse to the penal statute providing a punishment for such unlawful use. In case such association or union of workingmen is not incorporated such actions may be commenced and prosecuted by an officer or member of such association or union on behalf of and for the use of such association or union. This subsection does not apply to the purchase of merchandise in good faith from a distributor or the retail sale of that merchandise in good faith.

132.02 History History: 1985 a. 181; 1991 a. 490.

132.02 Annotation State action based on an alleged trademark infringement under sub. (3) was not removable to federal court because of federal registration of trademarks. The federal act does not preempt reliance on state trademark laws. Gardner v. Clark Oil & Refining Corp. 383 F. Supp. 151 (1974).

132.02 Annotation Registration of a mark does not alone confer rights to the claimant. Mil-Mar Shoe Co. v. Shonac Corp. 906 F. Supp. 476 (1995).

132.02 Annotation 21st Century White Collar Crime: Intellectual Property Crimes in the Cyber World. Simon & Jones. Wis. Law. Oct. 2004.



132.03 Penalty.

132.03  Penalty. Every person who knowingly and willfully violates s. 132.01 or 132.02, except those provisions relative to emergency repairs, shall be imprisoned for not more than 6 months or fined not more than $10,000 or both.

132.03 History History: 1985 a. 181.



132.031 Certificate; evidence.

132.031  Certificate; evidence. The department shall deliver to the person, corporation, association or union so filing or causing to be filed any such mark, or any assignment of such subject matter previously registered, or to any person, corporation, association or union renewing a registration, as many duly attested certificates of the registration or renewal of the same as may be desired. Any such certificate shall, in all suits and prosecutions arising out of or depending upon any rights claimed under such mark, be prima facie evidence of the adoption thereof and of the facts prerequisite to registrations thereof as required by s. 132.01.

132.031 History History: 1985 a. 181; 2011 a. 32.



132.032 Fraudulent filing; remedies.

132.032  Fraudulent filing; remedies. Any person who, for himself, herself or on behalf of any other person, association or union, procures the filing and recording of any mark by making any false or fraudulent representations or declarations, verbally or in writing, or by any other fraudulent means is liable for any damages sustained as a result of that action, to be recovered by or on behalf of the injured party, and shall be imprisoned for not more than 6 months or fined not more than $10,000 or both.

132.032 History History: 1985 a. 181.



132.033 Suit to enjoin use of mark.

132.033  Suit to enjoin use of mark.

132.033(1) (1) Every person, association or union adopting or using a mark may proceed by suit to enjoin the manufacture, use, display or sale of any counterfeit mark identical to or substantially identical to that mark.

132.033(2) (2)

132.033(2)(a)(a) If the person, association or union proves by a preponderance of the evidence that the defendant engaged in a violation of this section which threatens the person, association or union with irreparable injury, a court may grant an injunction to restrain such manufacture, use, display or sale and shall order that all such counterfeit marks in the possession or under the control of any defendant be delivered to the court to be destroyed.

132.033(2)(b) (b) Except as provided in par. (c), if the person, association or union proves injury and monetary damages by a preponderance of the evidence the court may award the person, association or union actual damages resulting from such manufacture, use, sale or display or an amount not to exceed 3 times the defendant's profits directly resulting from such wrongful manufacture, use, display or sale.

132.033(2)(c) (c) If the person, association or union proves by a preponderance of the evidence that the defendant acted willfully, the court shall award the greater of actual damages resulting from the manufacture, use, sale or display or an amount equal to 3 times the defendant's profits directly resulting from the manufacture, use, sale or display.

132.033(2)(d) (d) If the person, association or union proves a violation by a preponderance of the evidence, the court may award the costs of investigating the violation and of prosecuting the suit, including reasonable investigator and attorney fees.

132.033(3) (3) In case such association or union is not incorporated, such actions may be commenced and prosecuted by an officer or member of such association or union on behalf of and for the use of such association or union.

132.033(4) (4) This section does not apply to the purchase of merchandise in good faith from a distributor or the retail sale of that merchandise in good faith.

132.033(5) (5) Any of the following is a defense to liability under this section:

132.033(5)(a) (a) The registrant fraudulently obtained the mark registration.

132.033(5)(b) (b) The registrant abandoned the mark.

132.033(5)(c) (c) The mark is used by the registrant, or with the permission of the registrant or a person in privity with the registrant, to misrepresent the source of the goods or services in connection with which the mark is used.

132.033(5)(d) (d) The use of the name, term or device alleged to be an infringement is a use, except for a use as a trade or service mark, of any of the following:

132.033(5)(d)1. 1. The party's name in the party's business.

132.033(5)(d)2. 2. The name of any person in privity with the party.

132.033(5)(d)3. 3. A term or device which is descriptive of, and which is used fairly and in good faith only to describe to users, the party's goods and services or the geographic origin of the party's goods and services.

132.033(5)(e) (e) The mark has been or is used to violate the Sherman act, 15 USC 1 et. seq., the Clayton act, 15 USC 12 et. seq., or ch. 133.

132.033(5)(f) (f) Before the person, association or union registered a mark under s. 132.01 the defendant acquired the right under common law or federal law to manufacture, use, display or sell an identical mark.

132.033 History History: 1985 a. 181.

132.033 Annotation For a challenged mark to be "identical to or substantially identical to" a registered mark under sub. (1), it must be an exact copy or substantially indistinguishable from the registered mark. Madison Reprographics v. Cook's Reprographics, 203 Wis. 2d 226, 552 N.W.2d 440 (Ct. App. 1996), 95-2596.



132.04 Filing, publication and cancellation of description; fees.

132.04  Filing, publication and cancellation of description; fees.

132.04(1)(1) Any person who is the owner of cans, tubs, firkins, boxes, bottles, casks, barrels, kegs, cartons, tanks, fountains, vessels or containers with his or her names, brands, designs, trademarks, devices or other marks of ownership stamped, impressed, labeled, blown in or otherwise marked thereon, may file with the department and record with the register of deeds of any county in which the person has his or her principal place of business, a written statement or description verified by affidavit of the owner or his or her agent, of the names, brands, designs, trademarks, devices or other marks of ownership used by him or her, and of the articles upon which they are used, or if the principal place of business is outside the state, then a written statement or verified description may be recorded with the register of deeds of any county. The statement shall be published as a class 3 notice, under ch. 985, in the county, and a copy of the publication, proved as provided in s. 985.12, shall also be filed with the department and recorded with the register of deeds.

132.04(2) (2) All such written statements or descriptions and all such certificates of publication so filed or recorded shall be subject at all reasonable hours to public inspection. The department and the register of deeds shall deliver to all applicants certified copies of all such written statements or descriptions or names, brands, designs, trademarks, devices, or other marks of ownership and of all certificates of publication filed or recorded with them and such certified copies shall be admissible in evidence in all prosecutions under ss. 132.04 to 132.08, and shall be prima facie evidence that this section has been complied with, and of the title of the owner named therein to the property upon which the name, brand, design, trademark, device, or other marks of ownership of the owner appear as described therein.

132.04(3) (3) The department shall receive a fee of $15 and the register of deeds shall receive the fee specified in s. 59.43 (2) (ag) or (e) for each statement and certificate of publication filed or recorded and shall also receive the fee specified in s. 59.43 (2) (b) for each certified copy of such statement and certificate of publication, to be paid for by the person filing, recording or applying for the same.

132.04(4) (4)

132.04(4)(a)(a) The department and register of deeds shall cancel a statement or description under this section upon the request of the person named in the records of the department or register of deeds as the owner of marks of ownership described in the statement or description.

132.04(4)(b) (b) The department and register of deeds may not charge a fee for canceling a statement or description under par. (a).

132.04 History History: 1989 a. 91, 123; 1993 a. 301; 1995 a. 201; 2011 a. 32.



132.05 Sale of receptacle by other than owner prohibited.

132.05  Sale of receptacle by other than owner prohibited. It is unlawful for any person, without the written consent of the owner or the owner's agent, to keep for sale any can, tub, firkin, box, bottle, cask, barrel, keg, carton, tank, fountain, vessel or container that is marked or distinguished as described in s. 132.04, a description of which is filed, or recorded and published as provided in s. 132.04, or to use or fill any similar substance, commodity or product as originally contained for the sale of the substance, commodity or product any such can, tub, firkin, box, bottle, cask, barrel, keg, carton, tank, fountain, vessel or container or to receive, take, buy, sell, or dispose of or traffic in any such can, tub, firkin, bottle, box, cask, barrel, keg, carton, tank, fountain, vessel or container, or to deface, erase, obliterate, cover up or otherwise remove or conceal any such name, brand, design, trademark, device or other mark thereon, for the purpose of destroying or removing the evidence of the ownership of such article.

132.05 History History: 1993 a. 301.



132.06 Use of receptacle by other than owner; as to junk dealers.

132.06  Use of receptacle by other than owner; as to junk dealers. The use by any person, other than the owner or the owner's agent, of any can, tub, firkin, box, bottle, cask, barrel, keg, carton, tank, fountain, vessel or container, as described in s. 132.04, for the sale of any substance, commodity or product, other than that originally contained, or the buying, selling, or trafficking in any such can, tub, firkin, box, bottle, cask, barrel, keg, carton, tank, fountain, vessel or container, or the fact that any junk dealer in cans, tubs, firkins, boxes, bottles, casks, barrels, kegs, cartons, tanks, fountains, vessels or containers, shall have in his or her possession any can, tub, firkin, box, bottle, cask, barrel, keg, carton, tank, fountain, vessel or container that is marked or stamped as described in s. 132.04, a description of which is filed, recorded and published as provided in s. 132.04, is prima facie evidence that such using, buying, selling or trafficking in or possession of is unlawful within the meaning of ss. 132.04 to 132.08.

132.06 History History: 1993 a. 301.



132.07 Penalty for unlawful use.

132.07  Penalty for unlawful use. Any person or persons or corporation or any officer or agent of any corporation acting for or in the name of such corporation who knowingly and willfully with intent to unlawfully convert to his or her own use violates s. 132.04, 132.05, 132.06 or 132.08 shall be imprisoned for not more than 6 months or fined not more than $10,000 or both.

132.07 History History: 1985 a. 181.



132.08 Rights of owner to injunction.

132.08  Rights of owner to injunction. Every such person or corporation having complied with ss. 132.04 to 132.08, may proceed by suit to enjoin any other person or corporation from filling with any substance, commodity or product for the sale therein of such substance, commodity or product any can, tub, firkin, box, bottle, cask, barrel, keg, carton, tank, fountain, vessel or container, so marked or distinguished as aforesaid or from buying, selling, using or disposing of or trafficking in the same, or from defacing, erasing, obliterating, covering up or otherwise removing any such name, brand, design, trademark, device or other marks of ownership thereon, for the purpose of destroying or removing the evidence of the ownership of such article, and all courts having equity jurisdiction shall have power to grant injunctions according to the course and principles of courts of equity, to restrain such filling for sale or such buying, selling, giving away, using or disposing of, or trafficking in or such defacing, erasing, obliterating, covering up, or otherwise removing or the violation of any right acquired under ss. 132.04 to 132.08, and upon a decree being rendered in any such case against the defendant, the complainant shall be entitled to recover the damages the complainant may have sustained by reason of the said acts of the defendant and the court shall assess the same or cause the same to be assessed under its direction.



132.11 Record of brands, etc.

132.11  Record of brands, etc.

132.11(1) (1) The department shall do all of the following:

132.11(1)(a) (a) Upon application by any person, or firm domiciled in this state or by any corporation created under the laws thereof, or by a foreign corporation licensed to do business therein and engaged in the manufacture or sale of ale, porter, lager beer, soda water, mineral water or other beverages put up in packages, record in a book kept for that purpose a description of the names, brand or trademark used by such person, firm or corporation for marking the casks, barrels, kegs, bottles, jugs, fountains, boxes or other packages containing such beverage.

132.11(1)(b) (b) Collect a fee of $15 for each such description of name, brand or trademark which he or she is requested to record under par. (a).

132.11(1)(c) (c) Cancel the description of a name, brand or trademark recorded under par. (a) upon the request of the person, firm or corporation named in the records of the department as the owner of the name, brand or trademark. The department may not charge a fee for canceling a description under this paragraph.

132.11(2) (2) Except as provided in s. 132.01 (6), nothing in this chapter is intended to be contrary to or to control or modify the provisions of this section.

132.11 History History: 1989 a. 91, 123, 359; 2011 a. 32.



132.13 Labeling prison products; penalty.

132.13  Labeling prison products; penalty.

132.13(1) (1)

132.13(1)(a) (a) All goods, wares, and merchandise made wholly or in part by convict labor in any penitentiary, prison, reformatory or other establishment in which convict labor is employed except convicts or prisoners on parole, extended supervision or probation, shall before being exposed for sale be branded, labeled, marked or tagged as herein provided and shall not be exposed for sale or sold in this state without such brand, label, mark or tag. Such brand, label, mark or tag shall contain at the head or top thereof the words "convict-made" followed by the name of the penitentiary, prison, or other establishment in which it was made in plain English lettering of the style and size known as eighteen point Cheltenham bold type capitals. The brand or mark shall in all cases where the nature of the articles will permit be placed on each individual article or part of such article that is sold, and only where such branding or marking is impossible shall a label or tag be used and where a label is used it shall be securely pasted onto each such article and when a tag is used it shall be a paper tag securely fastened to such article or part of article sold. In addition to the marking of each article or part of article sold a similar brand, mark, label or tag shall be placed upon the outside or upon its box, crate, or other covering. All brands, labels, marks, and tags shall be placed on a conspicuous part of such article or part of article and its container.

132.13(1)(b) (b) Paragraph (a) does not apply to goods, wares and merchandise made under a contract under s. 303.06 (2).

132.13(2) (2) It shall be the duty of the district attorneys of the several counties to enforce this section, whenever any complaint or other evidence leads them to reasonably believe that this section has been violated. The district attorney shall upon receipt of such complaint or other evidence at once institute proper legal proceedings to compel compliance therewith.

132.13(3) (3) Any person who possesses for the purpose of sale or offering for sale any convict-made goods, wares or merchandise without the brands, marks, labels or tags thereon as required by this section or who removes or defaces such brand, mark, label or tag or who sells a part of such article without attaching such brand, mark, label or tag, shall be deemed guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of not less than $100 nor more than $500 or by imprisonment in the county jail for a period of not more than 90 days or by both such fine and imprisonment.

132.13 History History: 1991 a. 189, 269; 1995 a. 27; 1997 a. 283.



132.16 Lodge names, insignia; registration; fees; penalty.

132.16  Lodge names, insignia; registration; fees; penalty.

132.16(1)(1) In this section:

132.16(1)(a) (a) "Organization" means any association, lodge, order, fraternal society, beneficial association, or fraternal and beneficial society or association; historical, military, or veterans organization; labor union; foundation; federation; or any other society, organization, or association, degree, branch, subordinate lodge, or auxiliary thereof, whether incorporated or unincorporated, the principles and activities of which are not repugnant to the constitution and laws of the United States or of this state.

132.16(1)(b) (b) "Identifying information" means an organization's name, badge, motto, button, decoration, charm, emblem, rosette or other insignia.

132.16(1m) (1m) Any organization may register with the department a facsimile, duplicate, or description of any of the organization's identifying information and may, by reregistration, alter or cancel the organization's identifying information.

132.16(2) (2) Application for registration or reregistration under sub. (1m) shall be made by the organization's chief officer or officers upon forms provided by the department. The registration shall be for the use, benefit, and on behalf of the organization and the organization's current and future individual members throughout this state.

132.16(3) (3) The department shall keep a properly indexed file of all registrations under this section, which shall also show any alterations or cancelations by reregistration.

132.16(4) (4) No registration or reregistration shall be granted for any identifying information similar to identifying information already registered under this section.

132.16(5) (5) Upon granting registration under this section, the department shall issue a certificate to the petitioners, setting forth the fact of the registration.

132.16(6) (6) The fees of the department for registration or reregistration under this section, searches made by the department, and certificates issued by the department under this section, shall be the same as provided by law for similar services. The fees collected under this section shall be paid by the department into the state treasury.

132.16(7) (7) Any person who willfully wears, exhibits, displays, prints, or uses for any purpose any identifying information of any organization registered under this section, unless he or she is entitled to do so under the organizations' constitution and bylaws, rules, and regulations, is guilty of a misdemeanor punishable by a fine not exceeding $100, and, in default of payment, may be committed to jail for a period of not to exceed 60 days.

132.16(8) (8) This section does not apply to any fraternal society whose membership is composed of students attending any public or private school in the state.

132.16 History History: 1985 a. 135 s. 83 (4); 1991 a. 189; 1993 a. 482; 2001 a. 107; 2005 a. 22; 2011 a. 32.



132.17 Certain badges; penalty for unauthorized wearing.

132.17  Certain badges; penalty for unauthorized wearing. Any person who shall willfully wear the insignia, rosette, or badge or any imitation thereof, of the military order of the Loyal Legion of the United States, the Grand Army of the Republic, the United Spanish War Veterans, Veterans of Foreign Wars of the United States, the Military Order of Foreign Wars, the American Legion, the Disabled American Veterans, the Thirty-second Division Veteran Association, the American Veterans of World War II (AMVETS), or of the Benevolent and Protective Order of the Elks of the United States, Knights of Columbus, Odd Fellows, Free Masons, Knights of Pythias, or of any other society, order or organization, operating under the lodge system, of 10 years' standing in this state, or of any duly incorporated fraternal, social, or service organization, or of the division of emergency management in the department of military affairs or shall willfully use the same to obtain aid or assistance thereby within this state, or shall willfully use the name of such society, order or organization, the titles of its officers, or its insignia, unless entitled to use or wear the same under the constitution, bylaws, rules and regulations thereof, shall be imprisoned not more than 30 days or fined not exceeding $20, or both.

132.17 History History: 1981 c. 314; 1989 a. 31; 1995 a. 247.



132.18 Use of gaseous compounds in containers.

132.18  Use of gaseous compounds in containers.

132.18(1)(1) No person, firm or corporation, excepting the manufacturer thereof or persons authorized by said manufacturer so to do, shall sell or offer for sale or deliver, carbon dioxide, acetylene, oxygen, hydrogen or any other gas or gaseous compound, shipped, consigned or delivered in steel containers or containers made of other metal, unless such containers shall bear upon the surface thereof, in plainly legible characters, the name, initials or trademark of the manufacturer.

132.18(2) (2) No person, firm or corporation other than such manufacturer or persons authorized by such manufacturer so to do, shall refill or use in any manner such container or receptacle which has imprinted thereon the name, initials or trademark of such manufacturer, for any gas, compound or other material whatsoever.

132.18(3) (3) No person, firm or corporation to whom such product of said manufacturer has been sold or delivered in such containers, shall sell, loan, deliver or permit to be delivered such containers to any persons whomsoever other than such manufacturer or persons authorized by such manufacturer to receive the delivery of such containers.

132.18(4) (4) The foregoing provisions shall not apply to any carbon dioxide or other products above referred to, contained in such containers, unless the title to such containers is retained by said manufacturer or its representative and unless said carbon dioxide and other products contained in said containers were sold and delivered upon the understanding and agreement that the container in which it was delivered shall be returned to such manufacturer or its representative as soon as the contents thereof have been used up by the purchaser.

132.18(5) (5) Any person who shall fail to comply with any of the foregoing provisions of this section shall be punished by imprisonment in the county jail for not more than one year or by a fine not exceeding $1,000, or by both such fine and imprisonment.



132.19 Use of mark without authority.

132.19  Use of mark without authority. Every person who knowingly and willfully uses or displays the genuine mark of any person, association or union in any manner, or in or about the sale of goods or merchandise not being authorized so to do by such person, union or association, shall be imprisoned for not more than 3 months or fined not more than $100. This section does not apply to the purchase of merchandise in good faith from a distributor or the retail sale of that merchandise in good faith.

132.19 History History: 1985 a. 181.



132.20 Trafficking in counterfeit marks.

132.20  Trafficking in counterfeit marks.

132.20(1) (1) In this section, "traffic" means any of the following:

132.20(1)(a) (a) Transfer, assign or dispose of.

132.20(1)(b) (b) Advertise, promote or offer to transfer, assign or dispose of.

132.20(1)(c) (c) Receive, possess, transport or exercise control of, with intent to transfer, assign or dispose of.

132.20(1)(d) (d) Assist another person to do any act under pars. (a) to (c).

132.20(2) (2) Any person who, with intent to deceive, traffics or attempts to traffic in this state in a counterfeit mark or in any goods or service bearing or provided under a counterfeit mark is guilty of a Class H felony, except that, notwithstanding the maximum fine specified in s. 939.50 (3) (h), if the person is an individual he or she may be fined not more than $250,000 and if the person is not an individual the person may be fined not more than $1,000,000.

132.20(3) (3) It is a defense to liability under this section that before another person registered an identical mark under s. 132.01 a person acquired the right under common law or federal law to traffic in a mark.

132.20 History History: 1985 a. 181; 1997 a. 283; 2001 a. 109.



132.25 Common law rights.

132.25  Common law rights. Nothing in this chapter affects any right in a mark which is acquired under common law.

132.25 History History: 1985 a. 181.






133. Trusts and monopolies.

133.01 Legislative intent.

133.01  Legislative intent. The intent of this chapter is to safeguard the public against the creation or perpetuation of monopolies and to foster and encourage competition by prohibiting unfair and discriminatory business practices which destroy or hamper competition. It is the intent of the legislature that this chapter be interpreted in a manner which gives the most liberal construction to achieve the aim of competition. It is the intent of the legislature to make competition the fundamental economic policy of this state and, to that end, state regulatory agencies shall regard the public interest as requiring the preservation and promotion of the maximum level of competition in any regulated industry consistent with the other public interest goals established by the legislature.

133.01 History History: 1979 c. 209.

133.01 Annotation This section does not require that any regulation must employ the least anticompetitive means to achieve a legislatively mandated goal. It is nowhere stated that it is the intent of this section that the entire statutes be interpreted in light of this section. This section applies when parties assert violations of antitrust law. County of Milwaukee v. Williams, 2007 WI 69, 301 Wis. 2d 134, 732 N.W.2d 770, 05-2686.

133.01 Annotation A defendant's actions that were exempt from federal antitrust laws were also shielded from state antitrust laws. Suburban Beverages v. Pabst Brewing, 462 F. Supp. 1301 (1978).

133.01 Annotation The application of ch. 133 to cases involving interstate commerce is discussed. Emergency One, Inc. v. Waterous Co., Inc. 23 F. Supp. 2d 959 (1998).

133.01 Annotation Spotting unreasonable restraints of trade without difficulty. Hansen, WBB June 1982.

133.01 Annotation Wisconsin's Antitrust Law: Outsourcing the Legal Standard. Waxman. 94 MLR 1173 (2011).



133.02 Definitions.

133.02  Definitions. In this chapter:

133.02(1) (1) "Commodity" includes, but is not limited to, goods, merchandise, produce and any other article of commerce. "Commodity" includes services, except as used in s. 133.04.

133.02(2) (2) "Knowingly" means that the actor believes that the specified fact exists.

133.02(3) (3) "Person" includes individuals, the state and all its political subdivisions, all counties, cities, villages, towns, school districts, governmental agencies and bodies politic and corporate, and all corporations, limited liability companies, partnerships, associations, companies, firms, joint ventures, joint stock companies, trusts, business trusts, estates and other legal or commercial entities existing under or authorized by the laws of this or any other state, the United States or any of its territories or any foreign country. Nothing in this definition may be construed to affect labor unions or any other association of laborers organized to promote the welfare of its members, nor associations or organizations intended to legitimately promote the interests of trade, commerce or manufacturing in this state, nor associations, corporate or otherwise, of farmers, gardeners or dairy workers or owners, including livestock farmers and fruit growers engaged in making collective sales or marketing for its members or shareholders of farm, orchard or dairy products produced by its members or shareholders if such activities are exempted under s. 133.07, 133.08 or 133.09 or are otherwise lawful under this chapter.

133.02 History History: 1979 c. 209; 1993 a. 112.



133.03 Unlawful contracts; conspiracies.

133.03  Unlawful contracts; conspiracies.

133.03(1) (1) Every contract, combination in the form of trust or otherwise, or conspiracy, in restraint of trade or commerce is illegal. Every person who makes any contract or engages in any combination or conspiracy in restraint of trade or commerce is guilty of a Class H felony, except that, notwithstanding the maximum fine specified in s. 939.50 (3) (h), the person may be fined not more than $100,000 if a corporation, or, if any other person, may be fined not more than $50,000.

133.03(2) (2) Every person who monopolizes, or attempts to monopolize, or combines or conspires with any other person or persons to monopolize any part of trade or commerce is guilty of a Class H felony, except that, notwithstanding the maximum fine specified in s. 939.50 (3) (h), the person may be fined not more than $100,000 if a corporation, or, if any other person, may be fined not more than $50,000.

133.03(3) (3) As an alternative to the criminal penalties for violation of this section, the department of justice or district attorney may bring an action for a civil forfeiture. In an action for a civil forfeiture under this subsection a corporation may be required to forfeit not more than $100,000 and any other person may be required to forfeit not more than $50,000.

133.03(4) (4) This section does not apply to ambulance service contracted for under ss. 59.54 (1), 60.565, 61.64 and 62.133.

133.03 History History: 1979 c. 209; 1991 a. 39; 1995 a. 201; 1997 a. 283; 2001 a. 109.

133.03 Annotation "Rule of reason" and "illegal per se" rules are discussed. Grams v. Boss, 97 Wis. 2d 332, 294 N.W.2d 473 (1980).

133.03 Annotation Only unreasonable restraints on trade are prohibited. Independent Milk Producers Coop. v. Stoffel, 102 Wis. 2d 1, 298 N.W.2d 102 (Ct. App. 1980).

133.03 Annotation Refusal by a city to provide sewage service to a portion of a town unless inhabitants agreed to annexation of that portion did not violate antitrust law. Town of Hallie v. City of Chippewa Falls, 105 Wis. 2d 533, 314 N.W.2d 321 (1982).

133.03 Annotation The antitrust law demonstrates the legislature's intent to subordinate city home-rule authority to its provisions. Unless legislation at least impliedly authorizes a city's anticompetitive action, the city has violated the antitrust law. Amer. Med. Transp. v. Curtis-Universal, 154 Wis. 2d 135, 452 N.W.2d 575 (1990).

133.03 Annotation The test for applicability of the state antitrust law is whether the legislature intended to allow municipalities to undertake such actions. A city may tie the provision of sewage services to an area outside the city to the acceptance by the area's inhabitants of the city's other services. Town of Neenah Sanitary District No. 2 v. City of Neenah, 2002 WI App 155, 256 Wis. 2d 296, 647 N.W.2d 913, 01-2520.

133.03 Annotation To prove an allegation of predatory pricing, the plaintiff must show: 1) the prices and other direct revenues from the practice complained of are below an appropriate measure of the defendant's costs; and 2) the defendant has a dangerous probability of recouping its investment losses in its below-cost prices by later raising prices above competitive levels. Conley Publishing Group, Ltd. v. Journal Communications, Inc. 2003 WI 119, 265 Wis. 2d 128, 665 N.W.2d 879, 01-3128.

133.03 Annotation Chapter 133, particularly s. 133.03, applies to interstate commerce in some circumstances. A complaint under ch. 133 must allege that: 1) actionable conduct, such as the formation of a combination or conspiracy, occurred within this state, even if its effects are felt primarily outside Wisconsin; or 2) the conduct complained of substantially affects the people of Wisconsin and has impacts in this state, even if the illegal activity resulting in those impacts occurred predominantly or exclusively outside this state. Olstad v. Microsoft Corporation, 2005 WI 121, 284 Wis. 2d 224, 700 N.W.2d 139, 03-1086.

133.03 Annotation The public interest and welfare of the people of Wisconsin are substantially affected, as required in Olstad, if prices of a product are fixed or supplies thereof are restricted as the result of an illegal combination or conspiracy. Meyers v. Bayer AG, 2006 WI App 102, 293 Wis. 2d 770, 718 N.W.2d 251, 03-2840.

133.03 Annotation The test for substantial effects under Olstad requires that the appellants allege: 1) specific effects on Wisconsin commerce, not merely effects that are nationwide; and 2) that these effects on Wisconsin are more than a general nationwide effect on price. Szukalski v. Crompton Corporation, 2006 WI App 195, 296 Wis. 2d 728, 726 N.W. 2d 304, 03-3132.

133.03 Annotation When the circumstances involve interstate commerce and the challenged conduct occurred outside of Wisconsin, a complaint under ch. 133 is sufficient if it alleges price fixing as a result of the formation of a combination or conspiracy that substantially affected the people of Wisconsin and had impacts in this state. Plaintiffs are not required to assert allegations of disproportionate impacts on Wisconsin. An allegation that thousands of Wisconsin consumers paid supracompetitive prices as a result of monopolistic conduct by an interstate seller states a basis for recovery. Meyers v. Bayer AG, 2007 WI 99, 303 Wis. 2d 295, 735 N.W.2d 448, 03-2840.

133.03 Annotation Chapter 125 contemplates and expressly directs that regulation is to supersede competition in the retail sale of alcohol beverages. The regulatory scheme indicates a legislative intent to make state antitrust law not applicable by authorizing contrary or inconsistent conduct by granting municipalities broad statutory authority to prescribe or orchestrate anticompetitive regulation in the sale and consumption of alcohol if that regulation serves an important public interest. Private parties are eligible for antitrust immunity when they act in concert, in an anticompetitive manner, in direct response to pressure bordering on compulsion from a municipality. Eichenseer v. Madison-Dane County Tavern League, Inc. 2008 WI 38, 308 Wis. 2d 684, 748 N.W.2d 154, 05-1063.

133.03 Annotation The state antitrust statute was intended to be a reenactment of the federal Sherman Antitrust Act and is generally controlled by federal court decisions. Lerma v. Univision Communications, Inc. 52 F. Supp. 2d 1011 (1999).



133.04 Price discrimination; intent to destroy competition.

133.04  Price discrimination; intent to destroy competition.

133.04(1)(1) No person may discriminate, either directly or indirectly, in price between different purchasers of commodities of like grade and quality, for the purpose or intent of injuring or destroying competition in any level of competition or any person engaged therein.

133.04(2) (2) Any person violating this section may be fined not more than $25,000 or imprisoned in the county jail for not more than one year or both.

133.04(3) (3) As an alternative to the criminal penalty for violation of this section, the department of justice or district attorney may bring an action for a civil forfeiture. In an action for a civil forfeiture under this subsection a person who violates this section may be required to forfeit not more than $25,000.

133.04(4) (4) The provisions of this section as they relate to the business of insurance are superseded by the provisions of chs. 611, 613 and 628.

133.04 History History: 1979 c. 209; 1979 c. 355 ss. 131, 132; 1983 a. 215 s. 17.

133.04 Annotation Civil violations of this section must be proved to a reasonable certainty by the greater weight of the credible evidence. Carlson & Erickson v. Lampert Yards, 190 Wis. 2d 651, 529 N.W.2d 905 (Ct. App. 1995).

133.04 Annotation Promotional price cutting and section 2 (a) of the Robinson-Patman Act. Gifford. 1976 WLR 1045.



133.05 Secret rebates; unfair trade practices.

133.05  Secret rebates; unfair trade practices.

133.05(1) (1) The secret payment or allowance of rebates, refunds, commissions or unearned discounts, whether in the form of money or otherwise, or the secret extension to certain purchasers of special services or privileges not extended to all purchasers purchasing upon like terms and conditions, such payment, allowance or extension injuring or tending to injure a competitor or destroying or tending to destroy competition, is an unfair trade practice and is prohibited.

133.05(2) (2) No person may induce, solicit or receive anything of value which is prohibited under sub. (1).

133.05(3) (3) Any person knowingly violating this section may be fined not more than $25,000 or imprisoned in the county jail for not more than one year or both.

133.05(4) (4) As an alternative to the criminal penalty for violation of this section, the department of justice or district attorney may bring an action for a civil forfeiture. In an action for a civil forfeiture under this subsection a person who violates this section may be required to forfeit not more than $25,000.

133.05(5) (5) This section does not apply to the insurance business.

133.05 History History: 1979 c. 209; 1983 a. 215.

133.05 Annotation Competitive injury is a required element under this section, but intent to injure is not. OB-GYN Assoc. of Neenah v. Landig, 129 Wis. 2d 362, 384 N.W.2d 719 (Ct. App. 1986).

133.05 Annotation A violation of sub. (1) occurs when a discount, both secret and unearned, tends to injure or injures competition. "Earned" discount is defined. Jauquet Lumber v. Kolbe & Kolbe Millwork, 164 Wis. 2d 689, 476 N.W.2d 305 (Ct. App. 1991).

133.05 Annotation This section is not unconstitutionally vague. Knowledge is an element of a violation of sub. (2). Carlson & Erickson v. Lampert Yards, 183 Wis. 2d 220, 515 N.W.2d 305 (Ct. App. 1994).

133.05 Annotation Civil violations of this section must be proved by clear, satisfactory, and convincing evidence. Carlson & Erickson v. Lampert Yards, 190 Wis. 2d 651, 529 N.W.2d 905 (1995).

133.05 Annotation "Rebates," "refunds," and "discounts" in sub. (1) mean essentially the same thing, a reduction or credit that is tied to the price of the good or service being purchased by the recipient of the reduction or credit. To be a "discount" a payment or allowance must be a reduction from the price that would be paid if the "discount" were not given. Tele-Port, Inc. v. Ameritech Mobile Communications, Inc. 2001 WI App 261, 248 Wis. 2d 846, 637 N.W.2d 782, 00-2627.

133.05 Annotation Civil violations of this section must be proved by clear, satisfactory and convincing evidence.



133.06 Interlocking directorates.

133.06  Interlocking directorates.

133.06(1) (1) No corporation with its principal place of business in this state may elect or appoint any person as a director or permit any person to serve as a director, if:

133.06(1)(a) (a) That person was at the same time a director of any other corporation; and

133.06(1)(b) (b) Either corporation has capital, surplus and undivided profits aggregating more than $100,000. In this paragraph, the amount shall be determined by the aggregate amount of the capital, surplus and undivided profits, exclusive of dividends declared but not paid to stockholders, at the end of the fiscal year of the corporation next preceding the election of directors; and

133.06(1)(c) (c) Such corporations are, or have been, by virtue of their business and location of operation, competitors, so that the elimination of competition by agreement between them would violate this chapter.

133.06(2) (2) If a corporation has lawfully elected or appointed a director, the corporation may permit the director to serve in such capacity for one year thereafter, notwithstanding sub. (1). This section shall not apply to any corporation chartered by the federal government if its selection of directors is exempt from state law, but a person may be deemed ineligible for the service on the board of any corporation not so exempt because of concurrent service on the board of an exempt corporation.

133.06(3) (3) Any corporation violating this section may be enjoined from permitting such person to serve as a director and from doing business in this state, so long as such violation continues.

133.06(4) (4) This section does not apply to the insurance business.

133.06 History History: 1979 c. 209; 1983 a. 215.



133.07 Certain organizations and activities not forbidden.

133.07  Certain organizations and activities not forbidden.

133.07(1)(1) This chapter shall not prohibit the existence and operation of labor, agricultural or horticultural organizations, instituted for the purpose of mutual help, and not having capital stock or conducted for profit, or organizations permitted under ch. 185 or 193; shall not forbid or restrain individual members of such organizations from lawfully carrying out the legitimate objects thereof; and such organizations, or the members thereof, shall not be held or construed to be illegal combinations or conspiracies in restraint of trade, under this chapter. The labor of a human being is not a commodity or article of commerce.

133.07(2) (2) This chapter does not prohibit activities of any public utility, as defined in s. 196.01 (5), or telecommunications carrier, as defined in s. 196.01 (8m), which are required by ch. 196 or rules or orders under ch. 196, activities necessary to comply with that chapter or those rules or orders or activities that are actively supervised by the public service commission. This subsection does not apply to activities of a public utility or telecommunications carrier that are exempt from public service commission regulation under s. 196.195, 196.202, 196.203, 196.206, 196.219, 196.499, or 196.50 (2) (i) or by other action by the commission.

133.07 History History: 1979 c. 209; 1993 a. 496; 2005 a. 441; 2011 a. 22.

133.07 Annotation Antitrust—Labor law. 1976 WLR 271.



133.08 Working people may organize; injunction not to restrain certain acts.

133.08  Working people may organize; injunction not to restrain certain acts.

133.08(1) (1) Working people may organize themselves into or carry on labor unions and other associations or organizations to aid their members to become more skillful and efficient workers, the promotion of their general intelligence, the elevation of their character, the regulation of their wages and their hours and conditions of labor, the protection of their individual rights in the prosecution of their trade or trades, the raising of funds for the benefit of sick, disabled, or unemployed members, or the families of deceased members, or for such other object or objects for which working people may lawfully combine, having in view their mutual protection or benefit.

133.08(2) (2) No restraining order or injunction may be granted by any court of this state, in any case between an employer and employees, between employers and employees, between employees or between persons employed and persons seeking employment, involving or growing out of any dispute whatsoever concerning employment, unless necessary to prevent irreparable injury to property or to a property right of the party making the application, for which injury there is no adequate remedy at law, and the property or property right must be described with particularity in the application, which must be in writing and sworn to by the applicant, or by the applicant's agent or attorney. No such restraining order or injunction may be granted except by the circuit court, and then only upon such reasonable notice of application therefor as the court directs by order to show cause, but in no case less than 48 hours, which shall be served upon the party or parties sought to be restrained or enjoined as shall be specified in the order to show cause.

133.08(3) (3) No such restraining order or injunction may prohibit any person or persons, whether singly or in concert, from terminating any relation of employment, or from ceasing to perform any work or labor, or from recommending, advising, or persuading others by peaceful means so to do; or from attending at any place where any such person or persons may lawfully be, for the purpose of peacefully obtaining or communicating information, or from peacefully persuading any person to work or to abstain from working; or from ceasing to patronize or to employ any party to such dispute, or from recommending, advising, or persuading others by peaceful and lawful means so to do; or from paying or giving to, or withholding from, any person engaged in such dispute, any strike benefits or other moneys or things of value; or from peaceably assembling in a lawful manner, and for lawful purposes; or from doing any act or thing which might lawfully be done in the absence of such dispute by any party thereto. Any of the acts specified in this paragraph shall not be considered or held to be violations of any laws of this state.

133.08(4) (4) Whenever in any matter relating to the violation of any such restraining order or injunction an issue of fact shall arise, such issue, whether presented in a civil or a criminal proceeding, shall be tried by a jury, in the same manner as provided for the trial of other cases. All contempt proceedings brought for the alleged violation of any such restraining order or injunction, are independent, original and special proceedings, and shall require a unanimous finding of the jury. The requirement for trial by jury shall not apply to direct contempts committed in the immediate presence of the court.

133.08 History History: 1977 c. 449; 1979 c. 209, 355.



133.09 Collective bargaining.

133.09  Collective bargaining. This chapter shall be so construed as to permit collective bargaining by associations of producers of agricultural products, by organizations permitted under ch. 185 or 193 and by associations of employees when such bargaining is actually and expressly done for the individual benefit of the separate members of each such association making such collective bargain.

133.09 History History: 1979 c. 209; 2005 a. 441.



133.10 Examination of adverse party.

133.10  Examination of adverse party.

133.10(1) (1) The examination of any party, or if a corporation or limited liability company be a party, of the president, secretary, other principal officer or the general managing agent thereof, or of the person who was such president, secretary, officer or agent at the time of the occurrence of the facts made the subject of the examination, or of any person acting for another or for a corporation, limited liability company or partnership, other than as a witness on a trial, may be taken by deposition at the instance of the department of justice in any such action or proceeding at any time between the commencement thereof and final judgment. Such deposition shall be taken within the state before a judge at chambers or a supplemental court commissioner on previous notice to such party and any other adverse party or the attorney thereof of at least 5 days, and may be taken without the state.

133.10(2) (2) The attendance of the party to be examined may be compelled by subpoena, without prepayment of witness fees, and the examination is subject to the same rules as govern that of other witnesses; but such party shall not be compelled to disclose anything not relevant to the controversy.

133.10(3) (3) The examination may not be compelled in any other county than that of the party's residence except in the county of Dane; but the deposition of a defendant who is a nonresident of the state may be taken as in other cases.

133.10 History History: 1979 c. 209; 1993 a. 112; 2001 a. 61.



133.11 Investigatory proceeding.

133.11  Investigatory proceeding.

133.11(1) (1) Whenever the attorney general files with any supplemental court commissioner a statement that the attorney general has reason to believe and does believe that a violation of this chapter has occurred, the commissioner shall issue a subpoena or a subpoena requiring the production of materials as requested by the department of justice. Mileage or witness fees are not required to be paid in advance but claims for such mileage and fees duly verified and approved by the department of justice shall be audited and paid out of the state treasury and charged to the appropriation provided by s. 20.455 (1) (d), and shall be at the same rates as witnesses in the circuit court.

133.11(2) (2) The testimony shall be taken by a stenographic reporter, transcribed, read to or by the witness and subscribed by the witness, unless the parties represented shall stipulate, upon the record, that the reading of the transcript of the testimony to or by the witness and the signature thereto are waived, and that the transcript may be used with like force and effect as if read and subscribed by the witness. The attendance of the witness for the purpose of reading and subscribing the transcript may be compelled in the same manner that attendance to be examined may be compelled.

133.11(3) (3) The supplemental court commissioner shall be entitled to the fees as provided in s. 814.68 (1). All such fees and all other costs and expenses incident to the inquiry shall be paid out of the appropriation provided by s. 20.455 (1) (d).

133.11 History History: 1979 c. 209; 1981 c. 314; 1981 c. 317 s. 2202; 2001 a. 61.



133.12 Domestic and foreign corporations and limited liability companies; cancellation of charters or certificates of authority for restraining trade; affidavit.

133.12  Domestic and foreign corporations and limited liability companies; cancellation of charters or certificates of authority for restraining trade; affidavit. Any corporation or limited liability company organized under the laws of this state or foreign corporation or foreign limited liability company authorized to transact business in this state pursuant to a certificate of authority from the department of financial institutions which violates any provision of this chapter, may, upon proof thereof, in any circuit court have its charter or authority to transact business in this state suspended, canceled or annulled. Every corporation shall, in its annual report filed with the department of financial institutions, show whether it has entered into any contract, combination in the form of trust or otherwise, or conspiracy in restraint of trade or commerce. The department of justice shall enforce this section.

133.12 History History: 1979 c. 209; 1993 a. 112; 1995 a. 27, 400.



133.13 Interrogatories.

133.13  Interrogatories.

133.13(1)(1) If the department of justice has reason to believe that any corporation or limited liability company has violated any provision of this chapter, the department of justice may address to any such corporation or limited liability company or to any director, officer or manager interrogatories deemed necessary to determine whether or not the entity has violated any provision of this chapter. The corporation, limited liability company, director, officer or manager so addressed shall promptly and fully answer in writing under oath the interrogatories; the failure or neglect by any such corporation, limited liability company, director, officer or manager to do so within 60 days from receipt of the interrogatories, unless the time is extended in writing by the department of justice, shall constitute grounds for suspension, cancellation or annulment of its corporate charter or authority to transact business in this state under s. 133.12.

133.13(2) (2) Any person providing information under this section may designate the information as confidential business information or a trade secret as defined in s. 134.90 (1) (c). The department of justice shall notify the person providing the information 15 days before any information designated as confidential or trade secret is disclosed to the legislature, a state agency, a local unit of government or any other person. The person furnishing the information may seek a court order limiting or prohibiting the disclosure. In such cases the court shall weigh the need for confidentiality of the information against the public interest in the disclosure. Confidentiality is waived if the person providing the information consents to disclosure or if disclosure is authorized by a court.

133.13 History History: 1979 c. 209; 1985 a. 236; 1993 a. 112.



133.14 Illegal contracts void; recovery.

133.14  Illegal contracts void; recovery. All contracts or agreements made by any person while a member of any combination or conspiracy prohibited by s. 133.03, and which contract or agreement is founded upon, is the result of, grows out of or is connected with any violation of such section, either directly or indirectly, shall be void and no recovery thereon or benefit therefrom may be had by or for such person. Any payment made upon, under or pursuant to such contract or agreement to or for the benefit of any person may be recovered from any person who received or benefited from such payment in an action by the party making any such payment or the heirs, personal representative or assigns of the party.

133.14 History History: 1979 c. 209.

133.14 Annotation The fact that plaintiff gave illegal rebates to competitors is no defense to an action for the price of goods sold. Roux Laboratories v. Beauty Franchises, 60 Wis. 2d 427, 210 N.W.2d 441.

133.14 Annotation Remedy provided by s. 133.23 (1969 stats.) is not on its face unconstitutional. Madison v. Hyland, Hall & Co. 73 Wis. 2d 364, 243 N.W.2d 422.



133.15 No privilege from self-accusation.

133.15  No privilege from self-accusation.

133.15(1) (1) No person may be excused from answering any of the interrogatories authorized under this chapter, nor from attending and testifying, nor from producing any books, papers, contracts, agreements or documents in obedience to a subpoena issued by any lawful authority in any action or proceeding based upon or growing out of any alleged violation of any provision of this chapter or of any law of this state in regard to trusts, monopolies or illegal combinations on the ground of or for the reason that the answer, testimony or evidence, documentary or otherwise, required may tend to incriminate or subject the person to a penalty or forfeiture. No person may be prosecuted or subjected to any penalty or forfeiture for or on account of testifying or producing evidence, documentary or otherwise, in obedience to any request under this section or any subpoena, in any such action or proceeding, except that the charter of any corporation or limited liability company may be vacated and its corporate existence annulled or its certificate of authority to transact business in this state may be canceled and annulled as provided in this chapter, and except that no person testifying in any such action or proceeding may be exempt from punishment for perjury committed in so testifying.

133.15(2) (2) The immunity provided under sub. (1) is subject to the restrictions under s. 972.085.

133.15 History History: 1979 c. 209; 1989 a. 122; 1993 a. 112.

133.15 AnnotationFifth amendment privilege must be claimed as to each question. State v. Hall, 65 Wis. 2d 18, 221 N.W.2d 806.



133.16 Injunction; pleading; practice.

133.16  Injunction; pleading; practice. Any circuit court may prevent or restrain, by injunction or otherwise, any violation of this chapter. The department of justice, any district attorney or any person by complaint may institute actions or proceedings to prevent or restrain a violation of this chapter, setting forth the cause and grounds for the intervention of the court and praying that such violation, whether intended or continuing be enjoined or prohibited. When the parties informed against or complained of have been served with a copy of the information or complaint and cited to answer it, the court shall proceed, as soon as may be in accordance with its rules, to the hearing and determination of the case; and pending the filing of the answer to such information or complaint may, at any time, upon proper notice, make such temporary restraining order or prohibition as is just. Whenever it appears to the court that the ends of justice require that other persons be made parties to the action or proceeding the court may cause them to be made parties in such manner as it directs. The party commencing or maintaining the action or proceeding may demand and recover the cost of suit including reasonable attorney fees. In an action commenced by the department of justice, the court may award the department of justice the reasonable and necessary costs of investigation and an amount reasonably necessary to remedy the harmful effects of the violation. The department of justice shall deposit in the state treasury for deposit in the general fund all moneys that the court awards to the department or the state under this section. The costs of investigation and the expenses of suit, including attorney fees, shall be credited to the appropriation account under s. 20.455 (1) (gh). Copies of all pleadings filed under this section shall be served on the department of justice.

133.16 History History: 1979 c. 209; 1995 a. 27; 2001 a. 109; 2003 a. 309.



133.17 Prosecutions.

133.17  Prosecutions.

133.17(1)(1) The department of justice or the district attorney shall institute, manage, control and direct, in the proper county, all prosecutions for violations of this chapter. When prosecuting violations of this chapter, the department of justice shall have and exercise all powers conferred upon district attorneys.

133.17(2) (2) Any district attorney bringing any action under this chapter shall serve copies of all pleadings on the department of justice within 3 days from the time of filing. If the department of justice brings any action under this chapter, it shall serve copies of all pleadings on the district attorney of the county where the action is brought within 3 days from the time of filing.

133.17 History History: 1979 c. 209.



133.18 Treble damages; statute of limitations.

133.18  Treble damages; statute of limitations.

133.18(1) (1)

133.18(1)(a) (a) Except as provided under par. (b), any person injured, directly or indirectly, by reason of anything prohibited by this chapter may sue therefor and shall recover threefold the damages sustained by the person and the cost of the suit, including reasonable attorney fees. Any recovery of treble damages shall, after trebling, be reduced by any payments actually recovered under s. 133.14 for the same injury.

133.18(1)(b) (b) No damages, interest on damages, costs or attorney fees may be recovered under this chapter from any local governmental unit or against any official or employee of a local governmental unit who acted in an official capacity.

133.18(2) (2) A civil action for damages or recovery of payments under this chapter is barred unless commenced within 6 years after the cause of action accrued. When, in a civil class action, a class or subclass is decertified or a class or subclass certification is denied, the statute of limitations provided in this section is tolled as to those persons alleged to be members of the class or subclass for the period from the filing of the complaint first alleging the class or subclass until the decertification or denial.

133.18(3) (3) Whenever any civil or criminal action or proceeding is instituted by the state under this chapter, the running of the statute of limitations in respect of every other right of action based in whole or in part on any matter complained of in the state's action or proceeding shall be suspended during the pendency thereof and for one year thereafter. The pendency of any such action or proceeding instituted by the state shall not be grounds for staying any other action or discovery in such other action.

133.18(4) (4) A cause of action arising under this chapter does not accrue until the discovery, by the aggrieved person, of the facts constituting the cause of action.

133.18(5) (5) Each civil action under this chapter and each motion or other proceeding in such action shall be expedited in every way and shall be heard at the earliest practicable date.

133.18(6) (6) In a civil action against a person or entity specified in s. 893.80, the amount recovered may not exceed the amount specified in s. 893.80 (3).

133.18 History History: 1979 c. 209; 1981 c. 314 s. 146; 1987 a. 377.

133.18 Annotation Factors to be considered in fixing attorneys' fees are discussed. Punitive damages may not be awarded in addition to treble damages. John Mohr & Sons, Inc. v. Jahnke, 55 Wis. 2d 402, 198 N.W.2d 363.

133.18 Annotation Public policy does not prohibit insurance coverage for statutorily imposed multiple damages. Cieslewicz v. Mutual Service Cas. Ins. Co. 84 Wis. 2d 91, 267 N.W.2d 595 (1978).

133.18 Annotation The remedy under this section is confined to violations of this chapter. Gerol v. Arena, 127 Wis. 2d 1, 377 N.W.2d 618 (Ct. App. 1985).






134. Miscellaneous trade regulations.

134.01 Injury to business; restraint of will.

134.01  Injury to business; restraint of will. Any 2 or more persons who shall combine, associate, agree, mutually undertake or concert together for the purpose of willfully or maliciously injuring another in his or her reputation, trade, business or profession by any means whatever, or for the purpose of maliciously compelling another to do or perform any act against his or her will, or preventing or hindering another from doing or performing any lawful act shall be punished by imprisonment in the county jail not more than one year or by fine not exceeding $500.

134.01 History History: 1993 a. 482.

134.01 Annotation A complaint alleging a conspiracy for the purpose of injuring another by means of perjury and resulting damage states a claim upon which relief can be granted. Radue v. Dill, 74 Wis. 2d 239, 246 N.W.2d 507.

134.01 AnnotationMalice as essential element is discussed. Malecki v. Fine-Lando Clinic, 162 Wis. 2d 73, 469 N.W.2d 629 (1991).

134.01 Annotation A doctor's personal service corporation was merely the alter ego of the doctor. The doctor and the corporation did not constitute "two or more persons" under this section. Wausau Medical Center v. Asplund, 182 Wis. 2d 274, 514 N.W.2d 34 (Ct. App. 1994).

134.01 Annotation An employee's claim against fellow employees for injury to reputation and profession was preempted by s. 102.03. Mudrovich v. Soto, 2000 WI App174, 238 Wis. 2d 162, 617 N.W.2d 242, 99-1410.

134.01 Annotation Malicious injury to reputation and business claims do not require the existence of a contract in order to lie. The economic loss doctrine does not apply in the case of an independent tort based on allegations distinct from any contract allegations that seeks separate, non-economic damages. Brew City Redevelopment Group, LLC v. The Ferchill Group, 2006 WI 128, 297 Wis. 2d 606, 724 N.W.2d 879, 04-3238.



134.02 Blacklisting and coercion of employees.

134.02  Blacklisting and coercion of employees.

134.02(1)(1) Any 2 or more persons, whether members of a partnership or company or stockholders in a corporation, who are employers of labor and who shall combine or agree to combine for any of the following purposes shall be fined not less than $100 nor more than $500, which fine shall be paid into the state treasury for the benefit of the school fund:

134.02(1)(a) (a) Preventing any person seeking employment from obtaining employment.

134.02(1)(b) (b) Procuring or causing the discharge of any employee by threats, promises, circulating blacklists or causing blacklists to be circulated.

134.02(1)(c) (c) After having discharged any employee, preventing or attempting to prevent the employee from obtaining employment with any other person, partnership, company or corporation by the means described in par. (a) or (b).

134.02(1)(d) (d) Authorizing, permitting or allowing any of their agents to blacklist any discharged employee or any employee who has voluntarily left the service of his or her employer.

134.02(1)(e) (e) Circulating a blacklist of an employee who has voluntarily left the service of an employer to prevent the employee's obtaining employment under any other employer.

134.02(1)(f) (f) Coercing or compelling any person to enter into an agreement not to unite with or become a member of any labor organization as a condition of his or her securing employment or continuing therein.

134.02(2) (2)

134.02(2)(a)(a) Nothing in this section shall prohibit any employer from giving any other employer, to whom a discharged employee has applied for employment, or to any bondsman or surety, a truthful statement of the reasons for the employee's discharge, when requested to do so by any of the following:

134.02(2)(a)1. 1. The discharged employee.

134.02(2)(a)2. 2. The person to whom the discharged employee has applied for employment.

134.02(2)(a)3. 3. Any bondsman or surety.

134.02(2)(b) (b) It shall be a violation of this section to give a statement of the reasons for the employee's discharge with the intent to blacklist, hinder or prevent the discharged employee from obtaining employment.

134.02(2)(c) (c) Nothing contained in this section shall prohibit any employer from keeping for the employer's own information and protection a record showing the habits, character and competency of the employer's employees and the cause of the discharge or voluntary quitting of any of them.

134.02 History History: 1993 a. 482; 1995 a. 225.



134.03 Preventing pursuit of work.

134.03  Preventing pursuit of work. Any person who by threats, intimidation, force or coercion of any kind shall hinder or prevent any other person from engaging in or continuing in any lawful work or employment, either for himself or herself or as a wage worker, or who shall attempt to so hinder or prevent shall be punished by fine not exceeding $100 or by imprisonment in the county jail not more than 6 months, or by both fine and imprisonment in the discretion of the court. Nothing herein contained shall be construed to prohibit any person or persons off of the premises of such lawful work or employment from recommending, advising or persuading others by peaceful means to refrain from working at a place where a strike or lockout is in progress.

134.03 History History: 1993 a. 482.

134.03 Annotation An allegation of employment discrimination was not covered by this section. McCluney v. Jos. Schlitz Brewing Co. 489 F. Supp. 24 (1980).



134.04 Sale of certain merchandise by employers to employees prohibited; penalty.

134.04  Sale of certain merchandise by employers to employees prohibited; penalty.

134.04(1) (1) No person, firm or corporation engaged in any enterprise in this state shall by any method or procedure directly or indirectly by itself or through a subsidiary agency owned or controlled in whole or in part by such person, firm or corporation, sell or procure for sale or have in its possession or under its control for sale to its employees or any person any article, material, product or merchandise of whatsoever nature not of the person's, firm's or corporation's production or not handled in the person's, firm's or corporation's regular course of trade, excepting meals, candy bars, cigarettes and tobacco for the exclusive use and consumption of such employees of the employer, and excepting tools used by employees in said enterprise and such specialized appliances and paraphernalia as may be required in said enterprise for the employees' safety or health and articles used by employees or other persons which insure better sanitary conditions and quality in the manufacture of food or food products. The provisions of this subsection shall not apply to lumber producers, loggers and dealers nor to any cooperative association organized under ch. 185 or 193. This section shall not be construed as authorizing the sale of any merchandise at less than cost as defined in s. 100.30.

134.04(2) (2) Any person, firm or corporation violating the provisions of this section shall be deemed guilty of a misdemeanor and upon conviction thereof shall be punished for the first offense by a fine of not less than $100 nor more than $500 and for second or subsequent offense by a fine of not less than $500 nor more than $1,000. Each act prohibited by this section shall constitute a separate violation and offense hereunder.

134.04 History History: 1985 a. 30 s. 42; 1993 a. 482; 2005 a. 441.



134.05 Bribery of agent, etc.

134.05  Bribery of agent, etc.

134.05(1) (1) Whoever corruptly gives, offers or promises to an agent, employee or servant, any gift or gratuity whatever, with intent to influence the agent's, employee's or servant's action in relation to the business of the agent's, employee's or servant's principal, employer or master shall be penalized as provided in sub. (4).

134.05(2) (2) An agent, employee or servant who does any of the following shall be penalized as provided in sub. (4):

134.05(2)(a) (a) Corruptly requests or accepts a gift or gratuity or a promise to make a gift or to do an act beneficial to himself or herself, under an agreement or with an understanding that he or she shall act in any particular manner in relation to the business of the agent's, employee's or servant's principal, employer or master.

134.05(2)(b) (b) Being authorized to procure materials, supplies or other articles either by purchase or contract for his or her principal, employer or master, or to employ service or labor for his or her principal, employer or master, receives directly or indirectly, for himself or herself or for another, a commission, discount or bonus from the person who makes such sale or contract, or furnishes such materials, supplies or other articles, or from a person who renders such service or labor.

134.05(3) (3) A person who gives or offers an agent, employee or servant authorized as described in sub. (2) (b) a commission, discount or bonus of the type described in sub. (2) (b), shall be penalized as provided in sub. (4).

134.05(4) (4) Whoever violates sub. (1), (2) or (3) may be fined not more than $10,000 or imprisoned for not more than 9 months or both.

134.05 History History: 1993 a. 482; 1997 a. 283; 2001 a. 109.

134.05 Cross-reference Cross-reference: See s. 885.15 for provision as to granting immunity for testifying as to offenses charged under this section.



134.06 Bonus to chauffeurs for purchases, forbidden.

134.06  Bonus to chauffeurs for purchases, forbidden. It shall be unlawful for any chauffeur, driver or other person having the care of a motor vehicle for the owner to receive or take directly or indirectly without the written consent of such owner any bonus, discount or other consideration for supplies, or parts furnished or purchased for such motor vehicle or upon any work or labor done thereon by others or on the purchase of any motor vehicle for the chauffeur's, driver's or other person's employer and no person furnishing such supplies or parts, work or labor or selling any motor vehicle shall give or offer any such chauffeur or other person having the care of a motor vehicle for the owner thereof, directly or indirectly without such owner's written consent, any bonus, discount or other consideration thereon. Any person violating this section shall be guilty of a misdemeanor and punished by a fine not exceeding $25.

134.06 History History: 1993 a. 482.



134.10 Invading right to choose insurance agent or insurer by persons engaged in financing.

134.10  Invading right to choose insurance agent or insurer by persons engaged in financing.

134.10(1) (1) Any person engaged in the business of financing the purchase of real or personal property or of lending money on the security of real or personal property, and any trustee, director, officer, agent or employee of any such person, who requires, or conspires with another to require, as a condition precedent to financing the purchase of such property or to loaning money upon the security of a mortgage thereon, or as a condition prerequisite for the renewal or extension of any such loan or mortgage or for the performance of any other act in connection therewith, that the person for whom such purchase is to be financed or to whom the money is to be loaned or for whom such extension, renewal or other act is to be granted or performed, negotiate any policy of insurance or renewal thereof covering such property through a particular insurance agent, shall be fined not less than $50 nor more than $200 or imprisoned not more than 6 months or both.

134.10(2) (2) It is the duty of every person engaged in such business and of every trustee, director, officer, agent or employee of any such person, when financing the purchase of such property or loaning money upon the security of a mortgage thereon, or renewing or extending any such loan or mortgage, or performing any other act in connection therewith, to advise the person for whom such purchase is to be financed or to or for whom the money is to be loaned or for whom such extension, renewal or other act is to be granted or performed, that the person is free to choose the insurance agent or insurer through which the insurance covering such property is to be negotiated.

134.10(3) (3) This section shall not be construed to prevent the reasonable exercise of any person so engaged, or his or her trustee, director, officer, agent or employee, of his or her right to approve or disapprove the insurer selected to underwrite the insurance or to determine the adequacy of the insurance offered.

134.10 History History: 1993 a. 482.



134.11 Invading of right to choose insurance agent or insurer by persons engaged in selling property.

134.11  Invading of right to choose insurance agent or insurer by persons engaged in selling property.

134.11(1) (1) Any person engaged in the business of selling real or personal property, and any trustee, director, officer, agent or employee of any such person, who requires, as a condition precedent to the selling of such property, or to the performance of any other act in connection therewith, that the person to whom such property is being sold, negotiate any policy of insurance or renewal thereof covering such property through a particular insurance agent, shall be fined not less than $50 nor more than $200 or imprisoned not more than 6 months or both.

134.11(2) (2) It is the duty of every person engaged in the business of selling real property or personal property and of every trustee, director, officer, agent or employee of any person so engaged, when negotiating the sale or selling any real or personal property, to advise the person to whom the property is being sold that the person is free to choose the insurance agent or insurer through which the insurance covering the property is to be negotiated.

134.11(3) (3) This section shall not be construed to prevent the reasonable exercise by any person so engaged, or his or her trustee, director, officer, agent or employee, of his or her right to approve or disapprove, on behalf of himself or herself or his or her principal, the insurer selected to underwrite the insurance or to determine the adequacy of the insurance offered.

134.11 History History: 1993 a. 482.



134.15 Issuing and using what is not money; contracts void.

134.15  Issuing and using what is not money; contracts void.

134.15(1)(1) Any person who shall knowingly issue, pay out or pass, and any body corporate, or any officer, stockholder, director or agent thereof who shall issue, pay out or pass, or receive in this state, as money or as an equivalent for money, any promissory note, draft, order, bill of exchange, certificate of deposit or other paper of any form whatever in the similitude of bank paper, circulating as money or banking currency, that is not at the time of such issuing, paying out, passing or receiving expressly authorized by some positive law of the United States or of some state of the United States or of any other country, and redeemable in lawful money of the United States, or current gold or silver coin at the place where it purports to have been issued, such person shall be punished by imprisonment in the county jail not more than 6 months or by fine not exceeding $100, and such body corporate shall forfeit all its rights, privileges and franchises and shall also forfeit to the state and pay for each offense the sum of $500.

134.15(2) (2) All contracts of any kind whatever the consideration of which, in whole or in part, shall consist of any such paper as is prohibited in sub. (1) and all payments made in such unauthorized paper shall be null and void.



134.16 Fraudulently receiving deposits.

134.16  Fraudulently receiving deposits. Any officer, director, stockholder, cashier, teller, manager, messenger, clerk or agent of any bank, banking, exchange, brokerage or deposit company, corporation or institution, or of any person, company or corporation engaged in whole or in part in banking, brokerage, exchange or deposit business in any way, or any person engaged in such business in whole or in part, who shall accept or receive, on deposit, or for safekeeping, or to loan, from any person any money, or any bills, notes or other paper circulating as money, or any notes, drafts, bills of exchange, bank checks or other commercial paper for safekeeping or for collection, when he or she knows or has good reason to know that such bank, company or corporation or that such person is unsafe or insolvent is guilty of a Class F felony.

134.16 History History: 1977 c. 418; 1997 a. 283; 2001 a. 109.



134.17 Corporate name, recording, amendment, discontinuance, unlawful use.

134.17  Corporate name, recording, amendment, discontinuance, unlawful use.

134.17(1) (1) Any person who engages in or advertises any mercantile or commission business under a name purporting or appearing to be a corporate name, with the intent to obtain credit, and which name does not disclose the real name of one or more of the persons engaged in the business, without first recording in the office of the register of deeds of the county in which his or her principal place of business is located, a verified statement disclosing and showing the name of all persons using the name, shall be fined not more than $1,000 or imprisoned in the county jail for not more than one year.

134.17(2) (2) Any use of corporate name may be amended by recording a verified statement clearly setting forth all changes and signed by all parties concerned with the register of deeds where the original declaration was filed or recorded.

134.17(3) (3) A discontinuance of use of corporate name signed by all interested parties and verified may be recorded with the register of deeds where the original declaration was filed or recorded.

134.17(4) (4) For each recording, the register of deeds shall receive the fee specified for recording under s. 59.43 (2) (ag).

134.17 History History: 1981 c. 245; 1993 a. 301; 1995 a. 201; 2003 a. 206.



134.18 Use of, evidence of obtaining credit.

134.18  Use of, evidence of obtaining credit. The adoption of and advertising of any business under any name in its form corporate and not disclosing the name of one or more persons connected with said business, shall be legal evidence that such name is or was adopted or used for the purpose of obtaining credit.



134.19 Fraud on exemption laws.

134.19  Fraud on exemption laws. Any person who shall, whether as principal, agent or attorney, with intent thereby to deprive any bona fide resident of this state of the resident's rights under the statutes thereof relating to the exemption of property or earnings from sale or garnishment, send or cause to be sent out of this state any claim for debt for the purpose of having the same collected by proceedings in attachment, garnishment or other mesne process, when the creditor and debtor and the person or corporation owing the debtor the money intended to be reached by any such proceedings are within the jurisdiction of the courts of this state; or who directly or indirectly assigns or transfers any claim for debt against such a resident for the purpose of having the same collected by such proceedings or any of them out of the wages or personal earnings of the debtor or of the debtor's minor children, whose earnings contribute to the support of the debtor's family, in courts without this state, when the creditor and debtor and person or corporation owing the money intended to be reached by such proceedings are each and all within the jurisdiction of the courts of this state, shall be fined not more than $50 nor less than $10 for each offense.

134.19 History History: 1993 a. 482.



134.20 Fraudulent issuance or use of warehouse receipts or bills of lading.

134.20  Fraudulent issuance or use of warehouse receipts or bills of lading.

134.20(1) (1) Whoever, with intent to defraud, does any of the following is guilty of a Class H felony:

134.20(1)(a) (a) Issues a warehouse receipt or bill of lading covering goods which, at the time of issuance of the receipt or bill, have not been received or shipped in accordance with the purported terms and meaning of such receipt or bill.

134.20(1)(b) (b) Issues a warehouse receipt or bill of lading which the person knows contains a false statement.

134.20(1)(c) (c) Issues a duplicate or additional warehouse receipt or bill of lading, knowing that a former receipt or bill for the same goods or any part of them is outstanding and uncanceled.

134.20(1)(d) (d) Issues a warehouse receipt covering goods owned by the warehouse keeper, either solely or jointly or in common with others, without disclosing such ownership in the receipt.

134.20(1)(e) (e) Delivers goods out of the possession of such warehouse keeper or carrier to a person who he or she knows is not entitled thereto or with knowledge that the goods are covered by a negotiable warehouse receipt or bill of lading which is outstanding and uncanceled and without obtaining possession of such receipt or bill at or before the time of delivery and either canceling it or conspicuously noting thereon any partial deliveries made.

134.20(1)(f) (f) In any manner removes beyond the immediate control of a warehouse keeper or carrier any goods covered by a warehouse receipt or bill of lading issued by such warehouse keeper or carrier, contrary to the terms and meaning of such receipt or bill and without the consent of the holder thereof.

134.20(1)(g) (g) Negotiates or transfers for value a warehouse receipt or bill of lading covering goods which he or she knows are subject to a lien or security interest, other than the warehouse keeper's or carrier's lien, or to which he or she does not have title or which he or she knows have not been received or shipped in accordance with the purported terms and meaning of the warehouse receipt or bill of lading and fails to disclose those facts to the purchaser thereof.

134.20(2) (2) In this section:

134.20(2)(a) (a) "Bill of lading" means a document evidencing the receipt of goods for shipment issued by a person engaged in the business of transporting or forwarding goods, and includes an airbill. "Airbill" means a document serving for air transportation as a bill of lading does for marine or rail transportation, and includes an air consignment note or air waybill.

134.20(2)(b) (b) "Warehouse receipt" means a receipt issued by a person engaged in the business of storing goods for hire.

134.20 History History: 1983 a. 500 s. 43; 1993 a. 482; 1995 a. 225; 1997 a. 283; 2001 a. 109.



134.205 Warehouse keepers to keep register; liability for damages; penalty for fraud.

134.205  Warehouse keepers to keep register; liability for damages; penalty for fraud.

134.205(1) (1) Every warehouse keeper shall keep in the office in which the business of the warehouse is transacted a register in which shall be entered with reference to each receipt issued, the facts specified in s. 407.202 (2). When the warehouse keeper ceases to be responsible for the delivery of the property described in the receipt, the fact and date of the delivery of the property and such other facts as may terminate liability on such receipt shall be entered in such register in connection with the original entry.

134.205(2) (2) Such register shall be open to the inspection of the owner or holder of any such receipt, or of any person who presents the same at the office of the warehouse keeper.

134.205(3) (3) The warehouse keeper shall be responsible to any person relying on such entries in good faith for any loss or damage which the person sustains through any failure to make the entries required by this section.

134.205(4) (4) Whoever, with intent to defraud, issues a warehouse receipt without entering the same in a register as required by this section is guilty of a Class H felony.

134.205 History History: 1983 a. 500 s. 43; 1993 a. 482; 1997 a. 283; 2001 a. 109.



134.21 Penalty for unauthorized presentation of dramatic plays, etc.

134.21  Penalty for unauthorized presentation of dramatic plays, etc. Any person who sells a copy or a substantial copy, or who causes to be publicly performed or represented for profit, any unpublished or undedicated dramatic play or musical composition, known as an opera, without the written consent of its owner or proprietor, or, who, knowing that such dramatic play or musical composition is unpublished or undedicated, and, without the written consent of its owner or proprietor, permits, aids, or takes part in such a performance or representation, shall be guilty of a misdemeanor, and upon conviction thereof shall be fined not less than $5 nor more than $100, or by imprisonment not exceeding 60 days.



134.23 Motion picture fair practices.

134.23  Motion picture fair practices.

134.23(1) (1)  Definitions. As used in this section:

134.23(1)(a) (a) "Blind bidding" means offering, bidding for, negotiating for or agreeing to any term for the licensing or exhibition of a motion picture in this state prior to a trade screening of the motion picture.

134.23(1)(b) (b) "Distributor" means a person who rents, sells, licenses or otherwise distributes to an exhibitor a motion picture for exhibition in this state.

134.23(1)(c) (c) "License agreement" means a contract, agreement, understanding or condition between a distributor and an exhibitor relating to the exhibition of a motion picture in this state.

134.23(1)(d) (d) "Trade screening" means the showing of a motion picture by a distributor in one of the 3 largest cities in this state.

134.23(2) (2) Blind bidding prohibited. A person may not engage in blind bidding.

134.23(3) (3) Trade screening.

134.23(3)(a)(a) Every trade screening shall be open to any exhibitor.

134.23(3)(b) (b) A distributor shall provide reasonable and uniform notice to all exhibitors of all trade screenings.

134.23(4) (4) Guarantees prohibited. A license agreement created or renewed after May 18, 1984, which provides for a fee or other payment to a distributor based in whole or in part on the attendance at a theater or the box office receipts of a theater may not contain or be conditioned upon a guarantee of a minimum payment by an exhibitor to the distributor.

134.23(5) (5) Injunctive relief and damages. A person aggrieved by a violation of this section may bring a civil action to enjoin further or continuing violations or to recover actual damages sustained as a result of a violation, together with costs of the action. In an action under this subsection, the court shall award reasonable attorney fees, notwithstanding s. 814.04 (1), to a party who obtains injunctive relief or an award of damages.

134.23 History History: 1983 a. 454.



134.245 Definitions.

134.245  Definitions. In ss. 134.25 to 134.32:

134.245(1) (1) "Marked" means stamped, branded, engraved or imprinted upon, attached to a tag, card or label which is stamped, branded, engraved or imprinted upon, or contained in a box, package, cover or wrapper which is stamped, branded, engraved or imprinted upon.

134.245(2) (2) "Person" means an individual, firm, corporation or association.

134.245(3) (3) "Sells" includes making for sale, selling, offering to sell or dispose of, or possessing with intent to sell or dispose of.

134.245 History History: 1997 a. 254.



134.25 Misbranding of gold articles.

134.25  Misbranding of gold articles.

134.25(1) (1)

134.25(1)(a)(a) Except as provided in par. (b) and subject to sub. (3), any person who sells any article of merchandise made in whole or in part of gold or any alloy of gold which that is marked in any way indicating, or designed or intended to indicate, that the gold or alloy of gold in the article is of a greater degree of fineness than the actual fineness or quality of the gold or alloy, is guilty of a misdemeanor.

134.25(1)(b) (b) Paragraph (a) is not violated if the actual fineness of the gold or alloy in the article meets any of the following conditions:

134.25(1)(b)1. 1. The actual fineness is not less, by more than three one-thousandths parts in the case of flatware and watch cases, than the fineness actually marked on the article.

134.25(1)(b)2. 2. The actual fineness is not less, by more than one-half karat, than the fineness actually marked on the article in the case of all articles not specified in subd. 1.

134.25(2) (2) In any test to determine the fineness of the gold or its alloy in any article, according to the standards set forth in this section, the part of the gold or gold alloy taken for the test shall not contain or have attached to it any solder or alloy of inferior fineness used for brazing or uniting the parts of the article.

134.25(3) (3) The actual fineness of the entire quantity of gold and gold alloys contained in any article mentioned in this section, except watch cases and flatware, including all solder or alloy of inferior metal used for brazing or uniting the parts of the article, shall not be less, by more than one karat, than the fineness marked on the article. In determining the quality of gold and gold alloys for purposes of this subsection, the gold, alloys and solder being tested shall be tested as one piece.

134.25 History History: 1997 a. 254.



134.26 Misbranding of sterling silver articles.

134.26  Misbranding of sterling silver articles.

134.26(1)(1) Except as provided in sub. (2) and s. 134.29, any person who sells any article of merchandise made in whole or in part of silver or of any alloy of silver marked with the words "sterling silver" or "sterling" or any colorable imitation of "sterling silver" or "sterling", unless nine hundred twenty-five one-thousandths of the component parts of the metal appearing or purporting to be silver are pure silver is guilty of a misdemeanor.

134.26(2) (2) In the case of all articles that are subject to sub. (1), there shall be allowed a divergence in fineness of four one-thousandths parts from the standards under sub. (1).

134.26 History History: 1997 a. 254.



134.27 Misbranding of coin silver articles.

134.27  Misbranding of coin silver articles.

134.27(1) (1) Except as provided in sub. (2) and s. 134.29, any person who sells any article of merchandise made in whole or in part of silver or of any alloy of silver marked with the words "coin" or "coin silver", or any colorable imitation of "coin" or "coin silver", unless nine hundred one-thousandths of the component parts of the metal appearing or purporting to be silver are pure silver is guilty of a misdemeanor.

134.27(2) (2) In the case of all articles that are subject to sub. (1), there shall be allowed a divergence in fineness of four one-thousandths parts from the standards under sub. (1).

134.27 History History: 1997 a. 254.



134.28 Misbranding of base silver articles.

134.28  Misbranding of base silver articles. Except as provided in s. 134.29, any person who sells any article of merchandise made in whole or in part of silver or of any alloy of silver marked in way, other than with the word "sterling" or the word "coin", indicating, or designed or intended to indicate, that the silver or alloy of silver in the article is of a greater degree of fineness than the actual fineness or quality of the silver or alloy, unless the actual fineness of the silver or alloy of silver of which the article is composed is not less by more than four one-thousandths parts than the actual fineness, is guilty of a misdemeanor.

134.28 History History: 1997 a. 254.



134.29 Testing of silver articles.

134.29  Testing of silver articles.

134.29(1) (1) In any test to determine the fineness of any silver article mentioned in ss. 134.26 to 134.28, according to the standards contained in ss. 134.26 to 134.28, the part of the article taken for the test shall not contain or have attached to it any solder or alloy of inferior metal used for brazing or uniting the parts of the article.

134.29(2) (2) Notwithstanding sub. (1) and ss. 134.26 to 134.28, the actual fineness of the entire quantity of metal purporting to be silver contained in any article mentioned in ss. 134.26 to 134.28, including all solder or alloy of inferior fineness used for brazing or uniting the parts of the article, shall not be less by more than ten one-thousandths parts than the fineness marked on the article, according to the standards contained in ss. 134.26 to 134.28. In determining the fineness of metal for purposes of this subsection, the silver, alloy or solder being tested shall be tested as one piece.

134.29 History History: 1997 a. 254.



134.30 Misbranding of gold plated articles.

134.30  Misbranding of gold plated articles. Any person, firm, corporation or association, who or which makes for sale, or sells or offers to sell or dispose of, or has in his, her or its possession with intent to sell or dispose of, any article of merchandise made in whole or in part of inferior metal having deposited or plated thereon or brazed or otherwise affixed thereto a plate, plating, covering or sheet of gold or of any alloy of gold, and which article is known in the market as "rolled gold plate," "gold plate," "gold filled" or "gold electroplate," or by any similar designation, and having stamped, branded, engraved or imprinted thereon, or upon any tag, card or label attached thereto, or upon any box, package, cover or wrapper in which said article is encased or enclosed, any word or mark usually employed to indicate the fineness of gold, unless said word be accompanied by other words plainly indicating that such article or some part thereof is made of rolled gold plate, or gold plate, or gold electroplate, or is gold filled, as the case may be, is guilty of a misdemeanor.



134.31 Misbranding of silver-plated articles.

134.31  Misbranding of silver-plated articles. Any person who sells any article of merchandise made in whole or in part of inferior metal, having deposited or plated on the inferior metal or brazed or otherwise affixed to the inferior metal, a plate, plating, covering or sheet of silver or of any alloy of silver known in the market as "silver plate" or "silver electroplate", or any similar designation, which is marked with the word "sterling" or the word "coin", either alone or in conjunction with any other words or marks, is guilty of a misdemeanor.

134.31 History History: 1997 a. 254.



134.32 Penalty for violations of ss. 134.25 to 134.31

134.32  Penalty for violations of ss. 134.25 to 134.31. Every person who violates any of the provisions of ss. 134.25 to 134.31, and every officer, manager, director or managing agent of any such person directly participating in or consenting to a violation of ss. 134.25 to 134.31, shall be fined not less than $25 nor more than $500 or imprisoned for not more than 3 months or both.

134.32 History History: 1997 a. 254.



134.33 Platinum stamping.

134.33  Platinum stamping.

134.33(1)(1)  Definitions. In this section unless the context otherwise requires:

134.33(1)(a) (a) "Apply" and "applied" include any method or means of application or attachment to, or of use on, or in connection with, or in relation to, an article, whether such application, attachment or use is to, on, by, in or with the article itself, or anything attached to the article, or anything to which the article is attached, or anything in or on which the article is, or anything so used or placed as to lead to a reasonable belief that the mark on that thing is meant to be taken as a mark on the article itself.

134.33(1)(b) (b) "Article" means any article of merchandise and includes any portion of such article, whether a distinct part thereof, or not, including every part thereof whether or not separable and also including material for manufacture.

134.33(1)(c) (c) "Mark" means any mark, sign, device, imprint, stamp, brand applied to any article, or to any tag, card, paper, label, box, carton, container, holder, package cover or wrapping attached to, used in conjunction with or enclosing such article or any bill, bill of sale, invoice, statement, letter, circular, advertisement, notice, memorandum or other writing or printing.

134.33(1)(d) (d) "Platinum," "iridium," "palladium," "ruthenium," "rhodium" or "osmium," include any alloy or alloys of any one or more of said metals.

134.33(1)(e) (e) "Quality mark" is any mark as herein defined indicating, describing, identifying or referring to or appearing or seeming or purporting to indicate, describe, identify or refer to the partial or total presence or existence of or the quality of or the percentage of or the purity of or the number of parts of platinum, iridium, palladium, ruthenium, rhodium or osmium in any article.

134.33(2) (2) Application of quality mark.

134.33(2)(a)(a) When an article is composed of mechanism, works or movements and of a case or cover containing the mechanism, works or movements, a quality mark applied to the article shall be deemed not to be, nor to be intended to be, applied to the mechanism, works, or movements.

134.33(2)(b) (b) The quality mark applied to the article shall be deemed not to apply to springs, winding bars, sleeves, crown cores, mechanical joint pins, screws, rivets, dust-bands, detachable movement rims, hatpin stems, bracelet and necklace snap tongues. In addition, in the event that an article is marked under sub. (1) (e), the quality mark applied to the article shall be deemed not to apply to pin tongues, joints, catches, lapel button backs and the posts to which they are attached, scarf pin stems, hat pin sockets, shirtstud backs, vest button backs and ear screw backs, provided such parts are made of the same quality of gold as is used in the balance of this article.

134.33(3) (3) Trademark. If there is any quality mark printed, stamped or branded on the article itself, there must also be printed, stamped or branded on the said article itself the following mark, to wit: A trademark duly applied for or registered under the laws of the United States of the manufacturer of such article; except that if such manufacturer has sold or contracted to sell such article to a jobber, wholesaler or retail dealer regularly engaged in the business of buying and selling similar articles, this provision shall be deemed to be complied with if there is so marked on the said article the trademark duly registered under the laws of the United States of such jobber, wholesaler or retail dealer respectively; and in such event there may also be marked on the said article itself numerals intended to identify the articles, design or pattern provided, however, that such numerals do not appear or purport to be a part of the quality mark and provided that they are not calculated to mislead or deceive anyone into believing that they are part of the quality mark.

134.33(4) (4) Quality marks; description.

134.33(4)(a)(a) All quality marks applied to any article shall be equal in size and equally visible, legible, clear and distinct and no quality mark which is false, deceptive or misleading shall be applied to any article or to any descriptive device therefor. No more than one quality mark shall be applied to any article and such quality mark shall be applied to such article in only one place thereon except as elsewhere in this section specifically permitted.

134.33(4)(b) (b) Wherever in this article provision is made for marking the number of parts or percentage of metals such number or percentage shall refer to weight and not to volume, thickness or any other basis.

134.33(5) (5) Quality; contents. There shall not be applied to any article any quality mark nor any colorable imitation thereof, nor any contraction thereof, nor any addition thereto, nor any words or letters, nor any mark purporting to be or resembling a quality mark except as follows:

134.33(5)(a) (a) An article consisting of at least nine hundred eighty-five thousandths parts of platinum, iridium, palladium, ruthenium, rhodium or osmium, where solder is not used and at least nine hundred fifty thousandths parts of said metal or metals where solder is used, may be marked "platinum" provided that the total of the aforementioned metals other than pure platinum shall amount to no more than fifty thousandths parts of the contents of the entire article.

134.33(5)(b) (b) An article consisting of at least nine hundred eighty-five thousandths parts of platinum, iridium, palladium, rhodium, ruthenium or osmium where solder is not used and at least nine hundred fifty thousandths parts of the said metal or metals where solder is used, and provided further that at least seven hundred fifty thousandths parts of said article are pure platinum, may be marked "platinum," provided immediately preceding the mark "platinum" there is marked the name or abbreviation as hereinafter provided, of either iridium, palladium, ruthenium, rhodium or osmium, whichever of said metals predominates and provided further that such predominating other metal must be more than fifty thousandths part of the entire article.

134.33(5)(c) (c) An article consisting of at least nine hundred eighty-five thousandths parts of platinum, iridium, palladium, ruthenium, rhodium or osmium, where solder is not used and at least nine hundred fifty thousandths parts of said metals where solder is used, provided more than five hundred thousandths parts of said article consist of pure platinum, may be marked with the word "platinum," provided that said word is immediately preceded by a decimal fraction in one-thousandths showing the platinum content in proportion to the content of the entire article, and further provided that said mark "platinum" be followed by the name or abbreviation as herein allowed, of such one or more of the following metals, to wit: iridium, palladium, ruthenium, rhodium or osmium, that may be present in the article in quantity of more than fifty-thousandths parts of the entire article. The name of such other metal or metals other than platinum, however, shall each be immediately preceded by a decimal fraction in one-thousandths showing the content of such other metal or metals in proportion to the entire article, as for example, 600 plat., 350 pall., or 500 plat., 200 pall., 150 ruth., 100 rhod.

134.33(5)(d) (d) An article consisting of nine hundred fifty thousandths parts of the following metals: platinum, iridium, palladium, ruthenium, rhodium or osmium with less than five hundred thousandths parts of the entire article consisting of pure platinum, may be marked with the name iridium, palladium, ruthenium, rhodium or osmium, whichever predominates in the said article, but in no event with the mark "platinum," provided, however, that the quantity of such metal other than platinum so marked, must be marked in decimal thousandths, and provided further that the name of such metal other than platinum so used must be spelled out in full irrespective of any other provisions of this article to the contrary.

134.33(5)(e) (e) An article composed of platinum and gold which resembles, appears or purports to be platinum, may be marked with a karat mark and the platinum mark, provided:

134.33(5)(e)1. 1. The platinum in such article shall be at least nine hundred eighty-five thousandths parts pure platinum; and

134.33(5)(e)2. 2. The fineness of the gold in such article shall be correctly described by the karat mark of said gold; and

134.33(5)(e)3. 3. The percentage of platinum in the article is no less than 5% in weight of the total weight of the article; and

134.33(5)(e)4. 4. The mark shall be so applied that the karat mark shall immediately precede the platinum mark, as for example, "14 K & Plat.", "18 K & Plat.", as the case may be, it being expressly provided that in case the percentage of platinum exceeds the 5% provided herein, the quality mark may also include a declaration of the percentage of platinum, as for example, "18 K & 1/10th Plat.", or "14 K & 1/8th Plat.", or as the case may be.

134.33(5)(f) (f) An article composed of platinum and any other material or metal not resembling, appearing or purporting to be platinum, may be marked with the quality mark platinum provided all parts or portions of such article resembling or appearing or purporting to be platinum, or reasonably purporting to be described as platinum by said quality mark, shall be at least nine hundred eighty-five thousandths parts pure platinum.

134.33(6) (6) Abbreviations. Whenever provided for in this article, except as specifically excepted, the word "platinum" may be applied by spelling it out in full or by the abbreviation "plat.", the word "iridium" may be applied by spelling it out in full or by the abbreviation "irid.", the word "palladium" may be applied by spelling it out in full or by the abbreviation "pall.", the word "ruthenium" may be applied by spelling it out in full or by the abbreviation "ruth.", the word "rhodium" may be applied by spelling it out in full or by the abbreviation "rhod.", and the word "osmium" may be applied by spelling it out in full or by the abbreviation "osmi.".

134.33(7) (7) Prima facie proof.

134.33(7)(a)(a) In any action relating to the enforcement of any provision of this section, a certificate duly issued by an assay office of the treasury department of the United States, certifying the weight of any article, or any part thereof, or of the kind, weight, quality, fineness or quantity of any ingredient thereof, shall be receivable in evidence as constituting prima facie proof of the matter or matters so certified.

134.33(7)(b) (b) In any action relating to the enforcement of this section, proof that an article has been marked in violation of this section shall be deemed to be prima facie proof that such article was manufactured after July 1, 1937.

134.33(8) (8) Penalties. Any person, firm, partnership, corporation or association or any officer, director, employee or agent thereof who makes, or sells, or offers to sell, or disposes of, or has in his or her or its possession, with intent to sell or dispose of, any article as herein defined to which is applied any quality mark which does not conform to all the provisions of this section, or from which is omitted any mark required by this section, shall be guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of not more than $1,000 or by imprisonment for not more than 6 months, or by both such fine and imprisonment in the discretion of the court, provided, however, that it shall be a defense to any prosecution under this section for the defendant to prove that the said article was manufactured and marked with the intention of and for purposes of exportation from the United States, and that the said article was either actually exported from the United States to a foreign country within 6 months after date of manufacture thereof with the bona fide intention of being sold in the said country and of not being reimported, or that it was delivered within 6 months after date of manufacture thereof, to a person, firm or corporation whose exclusive customary business is the exportation of such articles from the United States.

134.33(10) (10) Effective date. This section shall take effect July 1, 1937, and shall not apply to any article manufactured prior thereto.

134.33 History History: 1979 c. 89; 1981 c. 390 s. 252; 1983 a. 189; 1993 a. 482; 1997 a. 254; 2001 a. 103.



134.34 Duplication of vessel hulls and parts.

134.34  Duplication of vessel hulls and parts.

134.34(1) (1) In this section:

134.34(1)(a) (a) "Direct molding process" means any direct molding process in which the original manufactured vessel hull or component part of a vessel is itself used as a plug for the making of the mold, which is then used to manufacture a duplicate item.

134.34(1)(b) (b) "Mold" means a matrix or form in which a substance or material is shaped.

134.34(1)(c) (c) "Plug" means a device or model used to make a mold for the purpose of exact duplication.

134.34(2) (2) No person may use the direct molding process to duplicate for the purpose of sale a manufactured vessel hull or component part of a vessel made by another person without the written permission of that other person.

134.34(3) (3) No person may knowingly sell a vessel hull or component part of a vessel duplicated in violation of sub. (2).

134.34(4) (4) This section applies only to vessel hulls or component parts of vessels duplicated using a mold made after June 30, 1983.

134.34(5) (5) A person who suffers injury or damage as the result of a violation of this section may bring an action in circuit court for an injunction prohibiting the violation. In addition, the person shall be entitled to actual damages incurred as a result of the violation, reasonable attorney fees and costs, notwithstanding s. 814.04 (1).

134.34 History History: 1983 a. 324.



134.345 Form retention and disposal.

134.345  Form retention and disposal.

134.345(1) (1) In this section:

134.345(1)(a) (a) "Customer" means any person who causes a molder to make a form or to use a form to make a product.

134.345(1)(b) (b) "Form" means an object in or around which material is placed to make a mold for pouring plastic or casting metal, and includes a mold, die or pattern.

134.345(1)(c) (c) "Molder" means any person who makes a form or who uses a form to make a product.

134.345(2) (2) Unless a customer and a molder otherwise agree in writing a molder may, as provided in sub. (3), dispose of a form possessed by a customer if the customer does not take from the molder physical custody of the form within 3 years after the molder's last prior use of the form.

134.345(3) (3) A molder who wishes to dispose of a form shall send written notice by registered mail with return receipt requested to the customer's last-known address and to any address set forth in the agreement under which the molder obtained physical custody of the form. The notice shall state that the molder intends to dispose of the form. The molder may dispose of the form without liability to the customer if, within 120 days after the molder receives the return receipt of the notice or within 120 days after the molder sends notice if no return receipt is received within that period, the customer does not take physical custody of the form or enter into an agreement with the molder for taking possession or physical custody of the form.

134.345 History History: 1987 a. 399.



134.35 Time of filing endorsed on telegrams delivered.

134.35  Time of filing endorsed on telegrams delivered.

134.35(1)(1) Every person, firm or corporation operating a telegraph line or lines in this state shall, without extra charge therefor, cause to be written, stamped or printed in a conspicuous place upon the addressee's copy of each telegram originating at and destined to a point within this state, the hour and minute of the day in which the copy of such telegram was filed or left with such person, firm or corporation for transmission and the hour and minute of the day when such telegram was received in the office of such person, firm or corporation at its destination.

134.35(2) (2) Any person, firm or corporation violating any of the provisions of this section shall be deemed guilty of a misdemeanor.



134.36 Telegraph; divulging message; preference in sending, etc.

134.36  Telegraph; divulging message; preference in sending, etc. Any officer or other person connected with, or in the business or management of, any telegraph company doing business in this state who shall divulge or communicate any telegraph message or dispatch or the substance or any part thereof, except to the person entitled to receive the same, or who shall give unlawful preference in the sending, transmitting or receiving of telegraph messages or dispatches, or shall willfully fail or neglect to give preference to dispatches or messages in the order of time in which applications are received shall be punished by imprisonment in the county jail not more than one year or by fine not exceeding $500.



134.37 Divulging message or forging receipt.

134.37  Divulging message or forging receipt. Any person connected with a telegraph or messenger company, incorporated or unincorporated, operating a line of telegraph or engaged in the business of receiving and delivering messages in this state, in any capacity, who willfully divulges the contents, or the nature of the contents of a private communication entrusted to the person for transmission or delivery, or who willfully refuses or neglects to transmit or deliver the same, or who willfully forges the name of the intended receiver to a receipt for any such message or communication or article of value entrusted to the person by said company, shall be imprisoned in the county jail, not exceeding one year, or be fined not to exceed $500, in the discretion of the court.

134.37 History History: 1993 a. 482.



134.38 Companies to post copies of s. 134.37.

134.38  Companies to post copies of s. 134.37. All telegraph or messenger companies whose employees are affected by s. 134.37 are hereby required to post, in their offices in this state, a copy of s. 134.37, under a penalty of $10 and costs for each and every offense.

134.38 History History: 1979 c. 89.



134.39 Fraudulent knowledge of dispatch; injury to wires; interference.

134.39  Fraudulent knowledge of dispatch; injury to wires; interference. Any person who shall, by any device or means whatever, procure or attempt to procure from any officer or other person connected with or in the business or management of any telegraph company transacting business within this state, any knowledge of the contents or substance of any telegraph message or dispatch not addressed to himself or herself or to which he or she is not entitled, or who shall, without lawful authority, tamper or interfere with, use or in any manner intentionally, carelessly or negligently disturb or interrupt any telegraph wires or lines of any such telegraph company, or who shall intentionally, carelessly or negligently fell any tree or timber so as to break, destroy or injure any such telegraph wires, without first giving 24 hours' notice of his or her intention to do so to some agent of the company at its nearest office or to some agent of a railroad company at its nearest office, in case such wires are constructed along any railroad, or who shall, without the consent of such company, send or attempt to send any message or dispatch over said wire or lines, in any manner whatever, or shall intercept, interrupt or disturb any dispatch passing upon any such wires or lines, or who shall willfully or maliciously interfere with, obstruct, prevent or delay, by any means or contrivance whatsoever, the sending, transmission or receiving of any wireless telegraph message, communication or report by any wireless telegraph company doing business in this state, or who shall aid, agree with, employ or conspire with any person or persons to unlawfully interfere with, obstruct, prevent or delay the sending, transmission or receiving of any such wireless telegraph message, shall be punished by imprisonment in the county jail not more than one year or by fine not exceeding $1,000.

134.39 History History: 1993 a. 482.



134.405 Purchase and sale of certain scrap material.

134.405  Purchase and sale of certain scrap material.

134.405(1)(1)  Definitions. In this section:

134.405(1)(a) (a) "Commercial account" means a commercial enterprise with which a scrap dealer maintains an ongoing and documented business relationship.

134.405(1)(b) (b) "Commercial enterprise" means a corporation, partnership, limited liability company, business operated by an individual, association, state agency, political subdivision, or other government or business entity, including a scrap dealer.

134.405(1)(c) (c) "Ferrous scrap" means scrap metal, other than scrap metal described in pars. (d) to (f), consisting primarily of iron or steel, including large manufactured articles that may contain other substances to be removed and sorted during normal operations of scrap metal dealers.

134.405(1)(d) (d) "Metal article" means a manufactured item that consists of metal, is usable for its original intended purpose without processing, repair, or alteration, and is offered for sale for the value of the metal it contains, except that "metal article" does not include antique or collectible articles, including jewelry, coins, silverware, and watches.

134.405(1)(e) (e) "Nonferrous scrap" means scrap metal consisting primarily of metal other than iron or steel, but does not include any of the following:

134.405(1)(e)1. 1. Aluminum beverage cans.

134.405(1)(e)2. 2. Used household items.

134.405(1)(e)3. 3. Items removed from a structure during renovation or demolition.

134.405(1)(e)4. 4. Small quantities of nonferrous metals contained in large manufactured items.

134.405(1)(em) (em) "Plastic bulk merchandise container" means a plastic crate, pallet, or shell used by a product producer, distributor, or retailer for the bulk transport or storage of retail containers of bottled beverages.

134.405(1)(f) (f) "Proprietary article" means any of the following:

134.405(1)(f)1. 1. A metal article stamped, engraved, stenciled, or otherwise marked to identify the article as the property of a governmental entity, telecommunications provider, public utility, cable operator, as defined in s. 66.0420 (2) (d), or an entity that produces, transmits, delivers, or furnishes electricity, or transportation, shipbuilding, ship repair, mining, or manufacturing company.

134.405(1)(f)2. 2. A copper conductor, bus bar, cable, or wire, whether stranded or solid.

134.405(1)(f)3. 3. An aluminum conductor, cable, or wire, whether stranded or solid.

134.405(1)(f)4. 4. A metal beer keg.

134.405(1)(f)5. 5. A manhole cover.

134.405(1)(f)6. 6. A metal grave marker, sculpture, plaque, or vase, if the item's appearance suggests the item has been obtained from a cemetery.

134.405(1)(f)7. 7. A rail, switch component, spike, angle bar, tie plate, or bolt used to construct railroad track.

134.405(1)(f)8. 8. A plastic bulk merchandise container.

134.405(1)(fm) (fm) "Scrap dealer" means a scrap plastic dealer or scrap metal dealer.

134.405(1)(g) (g) "Scrap metal" means a metal article; metal removed from or obtained by cutting, demolishing, or disassembling a building, structure, or manufactured item; or other metal that is no longer used for its original intended purpose and that can be processed for reuse in a mill, foundry, or other manufacturing facility.

134.405(1)(h) (h) "Scrap metal dealer" means a person engaged in the business of buying or selling scrap metal.

134.405(1)(j) (j) "Scrap plastic dealer" means a person engaged in the business of buying or selling plastic to be processed for reuse in a mill or other manufacturing facility.

134.405(2) (2) Purchases of ferrous scrap. A scrap metal dealer may purchase scrap metal other than nonferrous scrap, a metal article, or a proprietary article from any person over the age of 18.

134.405(3) (3) Purchases of nonferrous scrap, metal articles, proprietary articles.

134.405(3)(a)(a) Subject to par. (b), a scrap dealer may purchase nonferrous scrap, metal articles, or proprietary articles from any person who is over the age of 18 if all of the following apply:

134.405(3)(a)1. 1. If the seller of nonferrous scrap, metal articles, or proprietary articles is an individual, at the time of the sale, the seller provides to the scrap dealer the seller's motor vehicle operator's license or other government-issued, current photographic identification that includes the seller's full name, current address, date of birth, and recognized identification number. If the seller is not an individual, at the time of the sale, the individual who delivers the seller's nonferrous scrap, metal articles, or proprietary articles provides to the dealer the deliverer's motor vehicle operator's license or other government-issued, current photographic identification that includes the deliverer's full name, current address, date of birth, and recognized identification number.

134.405(3)(a)2. 2. The scrap dealer records and maintains at the scrap dealer's place of business the seller's or deliverer's identification information described in subd. 1., the time and date of the purchase, the number and state of issuance of the license plate on the seller's or deliverer's vehicle, and a description of the items received, including all of the following:

134.405(3)(a)2.a. a. The weight of the scrap or articles.

134.405(3)(a)2.b. b. A description of the scrap or articles that is consistent with guidelines promulgated by a national recycling industry trade organization. This subd. 2. b. does not apply to plastic bulk merchandise containers.

134.405(3)(a)4. 4. With respect to a purchase of nonferrous scrap or a metal article the scrap dealer obtains the seller's signed declaration that the seller is the owner of the items being sold.

134.405(3)(a)5. 5. With respect to a purchase of a proprietary article, one of the following applies:

134.405(3)(a)5.a. a. The scrap dealer receives from the seller documentation, such as a bill of sale, receipt, letter of authorization, or similar evidence, that establishes that the seller lawfully possesses the proprietary article.

134.405(3)(a)5.b. b. The scrap dealer documents that the scrap dealer has made a diligent inquiry into whether the person selling the proprietary article has a legal right to do so, and, not later than one business day after purchasing the proprietary article, submits a report to a local law enforcement department describing the proprietary article and submits a copy of the seller's or deliverer's identifying information under subd. 1.

134.405(3)(b) (b) This subsection does not apply to purchases of nonferrous scrap, metal articles, or proprietary articles by a scrap dealer from a commercial account, if the scrap dealer creates and maintains a record of its purchases from the commercial account that includes all of the following:

134.405(3)(b)1. 1. The full name of the commercial account.

134.405(3)(b)2. 2. The business address and telephone number of the commercial account.

134.405(3)(b)3. 3. The name of a contact person at the commercial account who is responsible for the sale of nonferrous scrap, metal articles, or proprietary articles to the scrap dealer.

134.405(3)(b)4. 4. The time, date, and value of each of the scrap dealer's purchases from the commercial account.

134.405(3)(b)5. 5. A description of the predominant types of nonferrous scrap, metal articles, or proprietary articles the scrap dealer has purchased from the commercial account.

134.405(3)(c) (c) Except as provided under sub. (4), a scrap dealer may disclose personally identifiable information recorded or maintained under this subsection only to a successor in interest to the scrap dealer, including a successor in interest that arises as a result of a merger, sale, assignment, restructuring, or change of control.

134.405(4) (4) Other provisions.

134.405(4)(a)(a) A scrap dealer shall make the records required under sub. (3) (a) 2. to 5. and (b) available to a law enforcement officer who presents the agent's credentials at the scrap dealer's place of business during business hours.

134.405(4)(b) (b) A scrap dealer shall maintain the records required under sub. (3) (a) 2., 4., and 5. and (b) 4. and 5. for not less than 2 years after recording it. A scrap dealer shall maintain the records required under sub. (3) (b) 1. to 3. regarding a commercial account for not less than 2 years after the dealer's most recent transaction with the commercial account.

134.405(4)(c) (c) A law enforcement officer of a city, village, town, or county in which a scrap dealer conducts business may request that all scrap dealers in the city, village, town, or county furnish reports of all purchases of nonferrous scrap, metal articles, and proprietary articles. A scrap dealer shall comply with a request under this paragraph by submitting to the requesting law enforcement officer a report of each purchase of nonferrous scrap, metal articles, and proprietary articles not later than the business day following the purchase, including each seller's or deliverer's name, date of birth, identification number, and address, and the number and state of issuance of the license plate on each seller's or deliverer's vehicle.

134.405(4)(d) (d) Notwithstanding s. 19.35 (1), a law enforcement officer or agency that receives a record under par. (a) or a report under par. (c) may disclose it only to another law enforcement officer or agency.

134.405(5) (5) Penalties.

134.405(5)(a)(a)

134.405(5)(a)1.1. A scrap dealer who knowingly violates this section and who has not knowingly committed a previous violation of this section is subject to a fine not to exceed $1,000 or imprisonment not to exceed 90 days, or both.

134.405(5)(a)2. 2. A scrap dealer who knowingly violates this section and who has knowingly committed one previous violation of this section is subject to a fine not to exceed $10,000 or imprisonment not to exceed 9 months, or both.

134.405(5)(a)3. 3. A scrap dealer who knowingly violates this section and who has knowingly committed more than one previous violation of this section is guilty of a Class I felony.

134.405(5)(b) (b) Each day on which a scrap dealer knowingly violates this section constitutes a separate violation.

134.405(6) (6) Ordinance.

134.405(6)(a)(a) A county, town, city, or village may enact an ordinance governing the sale and purchase of scrap metal or the sale of bulk plastic merchandise containers to scrap plastic dealers if the ordinance is not more stringent than this section, except that a 1st class city may enact an ordinance that is more stringent than this section.

134.405(6)(b) (b) Notwithstanding par. (a), a city, village, town, or county may enact an ordinance that requires scrap dealers to submit reports to a law enforcement officer under sub. (4) (c) in an electronic format.

134.405 History History: 2007 a. 64; 2009 a. 180; 2011 a. 194; s. 35.17 correction in (1) (j).



134.41 Poles and wires on private property without owner's consent.

134.41  Poles and wires on private property without owner's consent.

134.41(1)(1) No person nor any officer, agent, servant or employee of any firm or corporation shall erect any pole or poles outside of the limits of any highway, street or alley or attach any wire or cables to any tree, building or structure, or string or suspend any wire, wires or cables over any private property without first obtaining the consent of the owner or agent of the owner, to erect such pole or poles or to string such wire or wires, or the consent of the owner or agent of the owner of any building or structure to which such wire, wires or cables are attached; and any person who shall fail to remove such pole, poles, wire or wires or to detach such wire, wires or cables within 10 days after such person, firm or corporation has been served with a notice to remove, as hereinafter provided, shall be deemed guilty of a misdemeanor and upon conviction thereof shall be fined in any sum not exceeding $25.

134.41(2) (2) Such notice to remove shall be in writing and shall be given by the owner or agent of the owner of the land or of the building or structure, and shall contain a description of the land upon which such pole or poles have been erected, or over which such wires have been strung or attached. Such notice to remove shall be served in the manner prescribed for the service of a summons upon such person, firm or corporation in courts of record.



134.43 Privacy and cable television.

134.43  Privacy and cable television.

134.43(1g) (1g) In this section:

134.43(1g)(a) (a) "Equipment" means equipment provided by a multichannel video provider that enables a subscriber to receive video programming.

134.43(1g)(b) (b) "Multichannel video provider" means an interim cable operator, as defined in s. 66.0420 (2) (n), video service provider, as defined in s. 66.0420 (2) (zg), or multichannel video programming distributor, as defined in 47 USC 522 (13).

134.43(1g)(c) (c) "Subscriber" means a person who subscribes to video programming provided by a multichannel video provider.

134.43(1g)(d) (d) "Video programming" has the meaning given in s. 66.0420 (2) (x).

134.43(1m) (1m)

134.43(1m)(a)(a) Upon the request of a subscriber, the subscriber's equipment shall be fitted with a device under the control of the subscriber that enables the subscriber to prevent reception and transmission of messages identified in par. (b) by the subscriber's equipment.

134.43(1m)(b) (b) The device in par. (a) shall control all messages received and transmitted by the subscriber's equipment except messages recurring at constant intervals, including those related to security, fire, and utility service.

134.43(1m)(c) (c) Each multichannel video provider shall notify each subscriber in writing of the opportunity to request the device under par. (a).

134.43(1m)(d) (d) No subscriber may be required to pay any extra fee for the installation and operation of a device requested under par. (a).

134.43(1m)(e) (e) This subsection does not apply to a multichannel video provider that provides video programming via Internet protocol technology.

134.43(2) (2) No person may intrude on the privacy of another by doing any of the following without the written consent of the subscriber given within the preceding 2 years:

134.43(2)(a) (a) Monitor the subscriber's equipment or the use of it, except to verify the system's integrity or to collect information for billing of pay services.

134.43(2)(b) (b) Provide anyone with the name or address or other information that discloses or reasonably leads to the disclosure of any aspect of the behavior, including but not limited to individual habits, preferences or finances, of the subscriber or of a member of the subscriber's household.

134.43(2)(c) (c) Conduct research that requires the response of the subscriber or of any member of the subscriber's household, except by mail or personal interview, unless the subscriber or household member has been notified in writing before the research begins and at least once each month while the research is being conducted.

134.43(2m) (2m)

134.43(2m)(a)(a) A person may supply the name, address, or other information identifying a subscriber or member of the subscriber's household to another person if the person receiving the information uses it only for billing of pay services or to send listings of video programming programs to the subscriber and if the subscriber is notified in writing of that supplying of information, given the opportunity to object to that supplying and does not object to that supplying.

134.43(2m)(b) (b) Any person receiving information under par. (a) may use it only for the purposes specified in par. (a) and is otherwise subject to sub. (2).

134.43(3) (3) Any person who is the victim of an intrusion of privacy under this section is entitled to relief under s. 995.50 (1) and (4) unless the act is permissible under ss. 968.27 to 968.37.

134.43(3m) (3m) Subsections (2) (b), (2m) and (3) do not apply to information regarding the name, address or employer of or financial information related to a subscriber or member of a subscriber's household that is requested under s. 49.22 (2m) by the department of children and families or a county child support agency under s. 59.53 (5).

134.43(4) (4) Any person who violates this section is subject to a forfeiture of not to exceed $50,000 for a first offense and not to exceed $100,000 for a 2nd or subsequent offense.

134.43(5) (5) Damages under sub. (3) are not limited to damages for pecuniary loss but shall not be presumed in the absence of proof.

134.43 History History: 1981 c. 271; 1987 a. 399; 1997 a. 191; 2005 a. 155; 2007 a. 20, 42.



134.45 Contracts restricting days for exhibiting motion picture films; penalty.

134.45  Contracts restricting days for exhibiting motion picture films; penalty.

134.45(1) (1) As used in this section the following words and terms shall be construed as follows:

134.45(1)(a) (a) "Person" shall include any natural person, partnership, firm, unincorporated association, limited liability company or corporation doing business within this state.

134.45(1)(b) (b) "Public exhibition" shall mean any exhibition, performance or display which the public may see, view or attend for an admission price, fee or other valuable consideration.

134.45(2) (2) It shall be unlawful for any person to enter into a contract, directly or indirectly, to sell, rent, lease, license, lend, distribute or barter a motion picture film for public exhibition within this state upon the condition imposed by the seller, vendor, renter, lessor, licensor or distributor that such public exhibition thereof shall begin, occur or take place on a certain or specified day or days of the week.

134.45(3) (3)

134.45(3)(a)(a) Any person who violates any provision of this section shall, upon conviction thereof, be fined not less than $25 nor more than $300 for the first offense, and shall be fined not less than $300 nor more than $500 for each separate subsequent offense.

134.45(3)(b) (b) A domestic or foreign corporation, association or limited liability company exercising any of the powers, franchises or functions of a business entity in this state that violates any provision of this section, shall not have the right of, and shall be prohibited from, doing business in this state, and the department of financial institutions shall revoke its certificate to do business in this state.

134.45(4) (4) When, upon complaint or otherwise, the attorney general or district attorney has good reason to believe that any provision of this section has been violated, he or she shall commence and prosecute the necessary actions in the supreme court, or in the circuit court of the county in which the defendant resides, for enforcement of this section. Such actions may include quo warranto, injunction or any other proceedings.

134.45 History History: 1993 a. 112, 482, 490; 1995 a. 27.



134.46 Exhibition of explicit sexual material at outdoor theater.

134.46  Exhibition of explicit sexual material at outdoor theater.

134.46(1)(1)  Definitions. In this section:

134.46(1)(a) (a) "Explicit sexual material" means any pictorial or other visual representation depicting sexual conduct or sadomasochistic abuse.

134.46(1)(b) (b) "Harmful to minors" means that quality of any description or representation of sexual conduct or sadomasochistic abuse, when it:

134.46(1)(b)1. 1. Predominantly appeals to the prurient, shameful or morbid interest of minors;

134.46(1)(b)2. 2. Is patently offensive to an average person applying contemporary community standards in the adult community as a whole with respect to what is suitable material for minors; and

134.46(1)(b)3. 3. Taken as a whole, lacks serious literary, artistic, political or scientific value for minors.

134.46(1)(c) (c) "Outdoor theater" means a place where any picture or other visual representation or image is displayed on a screen or other background not completely enclosed by walls and a roof and which screen or background can be seen by individuals not within the confines of the theater.

134.46(1)(d) (d) "Sadomasochistic abuse" has the meaning set forth in s. 948.01 (4).

134.46(1)(e) (e) "Sexual conduct" means acts of masturbation, homosexuality, sexual intercourse or physical contact with a person's unclothed genitals or pubic area.

134.46(2) (2) Exhibition of explicit sexual material prohibited. No person may exhibit explicit sexual material harmful to minors at an outdoor theater with knowledge of the nature of the material, if the material is visible from a public street, sidewalk, thoroughfare or other public place or from private property where it may be observed by minors.

134.46(3) (3) Penalty. Any person violating this section after receiving proper written notice shall be subject to a forfeiture not to exceed $1,000. Each exhibition constitutes a separate violation of this section.

134.46 History History: 1977 c. 281; 1983 a. 189 s. 329 (2); 1987 a. 332 ss. 17, 64; 1991 a. 189.



134.48 Contracts for the display of free newspapers.

134.48  Contracts for the display of free newspapers.

134.48(1)(1)  Definitions. In this section:

134.48(1)(a) (a) "Newspaper" means a publication that is printed on newsprint and that is published, printed and distributed periodically at daily, weekly or other short intervals for the dissemination of current news and information of a general character and of a general interest to the public.

134.48(1)(b) (b) "Place of public accommodation" means a business, accommodation, refreshment, entertainment, recreation or transportation facility where goods, services, facilities, privileges, advantages or accommodations are offered, sold or otherwise made available to the public.

134.48(2) (2) A contract for the display of a newspaper that is distributed free of charge to the public in a place of public accommodation may not prohibit the person displaying the newspaper for distribution from displaying any other newspaper that is distributed free of charge to the public. A provision in a contract that violates this subsection is unenforceable, but does not affect the enforceability of the remaining provisions of the contract.

134.48 History History: 1999 a. 9.



134.49 Renewals and extensions of business contracts.

134.49  Renewals and extensions of business contracts.

134.49(1)(1)  Definitions. In this section:

134.49(1)(a) (a) "Business contract" means a contract that is entered into for the lease of business equipment, if any of the business equipment is used primarily in this state, or for providing business services, but only if the contract is for the direct benefit of the end user of the business equipment or business services. "Business contract" does not include any of the following:

134.49(1)(a)1. 1. A contract in which a customer agrees to purchase from a seller an undetermined amount of business services or lease from the seller an undetermined amount of business equipment, and agrees to pay the seller based on the amount of business services received or business equipment leased, subject to a predetermined minimum payment in a 12-month period specified in the contract, if the predetermined minimum payment is $250,000 or more.

134.49(1)(a)2. 2. A contract for the lease or purchase of real property.

134.49(1)(a)3. 3. A contract for the lease of a vehicle for which a certificate of title has been issued under ch. 342.

134.49(1)(a)4. 4. A contract for the lease of medical equipment.

134.49(1)(a)5. 5. A contract derived from a tariff issued by an energy utility, as defined in s. 196.027 (1) (c).

134.49(1)(a)6. 6. A contract for the lease of equipment that is for personal, family, or household purposes.

134.49(1)(a)7. 7. A contract for the purchase of services that are for personal, family, or household purposes.

134.49(1)(a)8. 8. A contract for the lease or purchase of access service, as defined in s. 196.01 (1b).

134.49(1)(a)9. 9. An interconnection agreement, as defined in s. 196.01 (3b), or a contract or agreement offered by a telecommunications utility, as defined in s. 196.01 (10), to meet obligations imposed on the telecommunications utility under 47 USC 151 to 276.

134.49(1)(a)10. 10. A contract for the lease or purchase of telecommunications service, as defined in s. 196.01 (9m), including commercial mobile service, as defined in s. 196.01 (2i), if the contract is derived from a tariff issued by a telecommunications provider, as defined in s. 196.01 (8p), or if the contract permits the lessee or purchaser to terminate the contract after an automatic renewal by giving written notice, permits the termination to take effect not more than one month after receipt of the written notice, and permits a termination without liability for fees or penalties other than a payment for services or equipment used during the period before the termination takes effect, if the amount of the payment is one of the following:

134.49(1)(a)10.a. a. The amount of the periodic payment due under the contract multiplied by the number of periods during which the services or equipment are provided before the termination takes effect.

134.49(1)(a)10.b. b. If the contract does not provide for periodic payments, a portion of the amount due under the contract that is proportional to the portion of the renewed contract term that elapsed before the termination takes effect.

134.49(1)(a)11. 11. A contract that permits a customer to terminate an automatically renewed or extended contract period by giving the seller notice of the customer's intention to terminate the contract period, if the contract does not require the customer to give notice to the seller more than one month before the date of the customer's intended termination.

134.49(1)(a)12. 12. A contract to which a federal, state, or local government entity is a party.

134.49(1)(a)13. 13. A contract between a cooperative association organized under ch. 185 and a member of the cooperative, or a contract under which a cooperative association organized under ch. 185 is a seller.

134.49(1)(a)14. 14. A contract for the lease, maintenance, repair, service, or inspection of elevator or escalator systems, including mechanical and electrical components of such systems when built into real property.

134.49(1)(b) (b) "Customer" means a person who conducts business in this state and who is the lessee under a business contract that is entered into for the lease of business equipment or the purchaser under a business contract that is entered into for the purchase of business services.

134.49(1)(c) (c) "Seller" means the provider of a business service or the lessor of business equipment under a business contract.

134.49(2) (2) Disclosure required.

134.49(2)(a)(a) Subject to par. (d), if a business contract that is entered into, modified, or renewed after May 1, 2011, provides that the contract will be automatically renewed or extended for an additional period unless the customer declines renewal or extension, and the duration of the additional period is more than one month, the seller shall do one of the following:

134.49(2)(a)1. 1. At the time the customer enters into the contract, present to the customer a copy of a form including the disclosures required under par. (b) and obtain the customer's signature on the form.

134.49(2)(a)2. 2. Include the disclosures required under par. (b) in the contract in a conspicuous manner and obtain the customer's initials on the contract on a page on which a disclosure appears.

134.49(2)(b) (b) A disclosure required under par. (a) shall contain all of the following:

134.49(2)(b)1. 1. A statement that the contract will be renewed or extended unless the customer declines renewal or extension.

134.49(2)(b)2. 2. A statement indicating the duration of the additional contract period that would result from an automatic renewal or extension period.

134.49(2)(b)3. 3. A statement indicating whether an increase in charges to the customer will apply upon an automatic renewal or extension.

134.49(2)(b)4. 4. A description of action the customer must take to decline renewal or extension.

134.49(2)(b)5. 5. The date of the deadline for the customer to decline renewal or extension.

134.49(2)(c) (c) If a seller fails to comply with par. (a), an automatic renewal or extension provision in the contract is not enforceable, and the contract terminates at the end of the current contract term.

134.49(2)(d) (d) Paragraph (a) does not apply to a contract in effect on May 1, 2011, or to subsequent renewals of such a contract.

134.49(3) (3) Notice required. If a business contract that has an initial term of more than one year provides that the contract will be automatically renewed or extended for an additional term of more than one year, unless the customer declines renewal or extension, and the deadline for the customer to decline renewal or extension of the contract is more than 60 days after May 1, 2011, the provision is not enforceable against the customer and the contract will terminate at the end of the current contract term unless the seller provides to the customer, at least 15 days but not more than 60 days before the deadline for the customer to decline renewal or extension, a written notice containing all of the following:

134.49(3)(a) (a) A statement that the contract will be renewed or extended unless the customer declines renewal or extension.

134.49(3)(b) (b) The deadline for the customer to decline renewal or extension.

134.49(3)(c) (c) A description of any increase in charges to the customer that will apply after renewal or extension.

134.49(3)(d) (d) A description of action that the customer must take to decline extension or renewal.

134.49(4) (4) Manner of giving notice. A seller or a person acting on behalf of the seller shall give the written notice required under sub. (3) by any of the following methods:

134.49(4)(a) (a) By mailing a copy of the notice by regular U.S. mail to the customer at the customer's last-known business address, unless the contract requires the customer to notify the seller by certified mail of the customer's intent to cancel.

134.49(4)(b) (b) By mailing a copy of the notice by registered or certified mail to the customer at the customer's last-known business address.

134.49(4)(c) (c) By giving a copy of the notice personally to an owner, officer, director, or managing agent of the customer's business.

134.49(4)(d) (d) By including the notice on the first page of a monthly invoice sent to the customer. Notice under this paragraph shall be prominently displayed in bold face type and in a type size no smaller than 12-point.

134.49(4)(e) (e) By sending a facsimile to the customer to the customer's last-known facsimile number, if the contract permits the customer to use this method to notify the seller that the customer declines renewal or extension of the contract.

134.49(4)(f) (f) By sending an electronic mail message to the customer at the customer's last-known electronic mail address, if the contract permits the customer to use this method to notify the seller that the customer declines renewal or extension of the contract.

134.49(4)(g) (g) By sending the notice via a recognized overnight courier service, if the contract permits the customer to use this method to notify the seller that the customer declines renewal or extension of the contract.

134.49(5) (5) Unenforceable terms. No business contract between a seller and a customer that is entered into, modified, or renewed after May 1, 2011, may require that the customer permit the seller to match any offer the customer receives from or makes to another seller for services to be provided after the end of the stated term of the contract or renewal period of the contract. A provision in a business contract that violates this subsection is void and unenforceable.

134.49(6) (6) Remedies.

134.49(6)(a)(a) Any of the following customers may bring an action or counterclaim for damages against a seller:

134.49(6)(a)1. 1. A customer who has notified a seller that the customer declines renewal or extension of a business contract to which sub. (3) applies, if the seller has failed to give notice as required under subs. (3) and (4) and the seller has refused to terminate the contract as requested by the customer.

134.49(6)(a)2. 2. A customer against whom a seller has attempted to enforce a provision in a business contract that is unenforceable under sub. (5).

134.49(6)(am) (am) Notwithstanding par. (a) 1., if a seller who fails to give to a customer a notice required under sub. (3) subsequently receives notice that the customer declines renewal or extension and agrees to terminate the contract as of the date the customer notified the seller, the customer is responsible for charges incurred by the customer under the contract before the date on which the customer notified the seller and the customer may not bring an action against the seller based on the seller's failure to provide the required notice, unless the seller's failure to provide the required notice was willful or malicious.

134.49(6)(b) (b) A customer who prevails in an action or counterclaim under par. (a) is entitled to damages in either of the following amounts:

134.49(6)(b)1. 1. An amount that equals twice the amount of the damages incurred by the customer.

134.49(6)(b)2. 2. An amount that equals twice the amount of the periodic payment specified in the contract or $1,000, whichever is less.

134.49(6)(c) (c) Notwithstanding the limitations in s. 814.04 (1), the court shall award a customer who prevails in an action or counterclaim under this subsection costs, including reasonable attorney fees.

134.49(6)(d) (d) A seller is not liable in an action or counterclaim under this subsection if the court finds either of the following:

134.49(6)(d)1. 1. All of the following:

134.49(6)(d)1.a. a. The seller has established and implemented written procedures for complying with this section.

134.49(6)(d)1.b. b. The seller's failure to comply with subs. (3) and (4), or the seller's attempt to enforce a provision that is void and unenforceable under sub. (5), was not willful or malicious.

134.49(6)(d)1.c. c. The seller has refunded any amounts paid by the customer after the date of the renewal or extension until the date on which the business contract is terminated.

134.49(6)(d)2. 2. The customer requested, in writing, renewal or extension of the contract that is the basis for the customer's action or counterclaim against the seller, and the customer was aware of the terms under which the contract would be renewed or extended.

134.49 History History: 2009 a. 192.



134.50 Poultry dealing regulations.

134.50  Poultry dealing regulations.

134.50(1) (1) It is unlawful for any poultry dealer to purchase any live or dead poultry without registering annually with the county clerk.

134.50(2) (2) Every poultry dealer shall keep a record of all purchases of poultry made by the poultry dealer showing in detail the place and date of purchase and the name and address of the person from whom the purchase was made, together with a general description of the kind of poultry purchased. Such record shall be kept in permanent form and be open to inspection at all reasonable times to any district attorney, assistant district attorney, sheriff, deputy sheriff or any police officer.

134.50(3) (3) Any poultry dealer or his or her servant or agent violating any of the provisions of this section shall, upon the first conviction, be punished by a fine of from $10 to $100. Upon a 2nd or subsequent conviction, a poultry dealer or his or her servant or agent shall be punished by a fine of from $25 to $500 or be imprisoned in the county jail for not more than 90 days, or by both such fine and imprisonment.

134.50(4) (4) Any person selling poultry to a poultry dealer who gives falsely his name or address to such dealer, his agent or servant, shall be imprisoned in the county jail for not less than 30 days nor more than one year.

134.50 History History: 1993 a. 482.



134.52 Shipment of chickens.

134.52  Shipment of chickens.

134.52(1) (1) It shall be unlawful for any person, or the person's agent or servant, to ship, or for any common carrier or the agent or servant of such common carrier to allow, aid, or abet in the shipment of chickens confined in coops unless such coops are at least 13 inches in height on the inside and are covered at the top by wires or slats not more than one inch apart or by wire screening with meshes of not more than one inch.

134.52(2) (2) It shall be unlawful for any person or the person's agent or servant or for any common carrier or the agent or servant of such common carrier to so crowd or congest or to allow, aid or abet in the crowding or congesting of chickens within any coop in any shipment as to impair or endanger the well-being of such chickens during the course of transportation thereof; and any such crowding or congesting shall be deemed cruelty.

134.52(3) (3) Whenever any humane officer or any peace officer in this state ascertains or observes any shipment of chickens in a crowded or congested condition, such officer may take or cause to be taken such steps as to give immediate relief.

134.52(4) (4) Any person who shall violate the provisions of this section shall be deemed guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of not less than $10 nor more than $50, or by imprisonment in the county jail not less than 10 days nor more than 30 days.

134.52 History History: 1993 a. 482.



134.53 Transportation and sale of cattle.

134.53  Transportation and sale of cattle.

134.53(1) (1) No person shall transport cattle on any highway unless accompanied by shipping documents setting forth the number of cattle being moved, a description of the cattle, including brand, registry or other identification numbers if any, name and address of the owner, and point of origin and destination. The shipping document may consist of a statement signed by the owner setting forth the above information.

134.53(2) (2) Cattle being transported on highways and all shipping documents and other records pertaining to such animals shall be subject to inspection by any police officer. Such officers may stop or intercept any vehicle used or suspected of being used for the transportation of cattle and may seize or detain any shipment of cattle not accompanied by shipping documents containing information as required under sub. (1), or accompanied by shipping documents which may be false, until such time as satisfactory evidence of ownership of the cattle is obtained.

134.53(3) (3) No person shall purchase or receive for sale or shipment any cattle not accompanied by shipping documents required under sub. (1). Copies of such documents shall be retained for a period of 6 months following date of purchase or receipt of the cattle and shall be available for inspection at all reasonable times by any police officer.

134.53(4) (4) Any person who transports cattle without shipping documents containing information required under sub. (1), or executes, furnishes or issues any false document pertaining to the ownership or shipment of cattle, or who violates this section in any other manner shall be fined not more than $500, or be imprisoned not more than 3 months, or both.

134.53(5) (5) Subsection (1) does not apply to cattle being transported between farms owned, rented or leased by the owner of the cattle when ownership of cattle does not change.

134.53(6) (6) Subsection (1) does not apply to cattle being transported to market by the owner of the cattle.

134.53 History History: 1973 c. 239.



134.57 Detectives, settlement with employees.

134.57  Detectives, settlement with employees. Any employer and any person employed to detect dishonesty on the part of employees, or fiduciary agents, on a commission basis or under a contract for a percentage of the amount recovered through or by reason of the detective work done by such person, shall submit the facts of the case and the settlement made with such employee or fiduciary agent to the circuit judge of the county wherein the dishonest act was committed, for approval or further proceedings, and the employee shall be notified of such hearing and shall have a right to be heard. Any such person or employer who shall not so submit the facts and settlement as made to such circuit judge for approval or further proceedings, shall be deemed guilty of a misdemeanor, and upon conviction shall be fined not less than $100 nor more than $500, or imprisoned in the county jail not less than 3 months nor more than one year.



134.58 Use of unauthorized persons as officers.

134.58  Use of unauthorized persons as officers. Any person who, individually, in concert with another or as agent or officer of any firm, joint-stock company or corporation, uses, employs, aids or assists in employing any body of armed persons to act as militia, police or peace officers for the protection of persons or property or for the suppression of strikes, not being authorized by the laws of this state to so act, is guilty of a Class I felony.

134.58 History History: 1975 c. 94; 1997 a. 283; 2001 a. 109.



134.59 Felons, burglar alarm installation.

134.59  Felons, burglar alarm installation.

134.59(1) (1) No person may intentionally hire as a burglar alarm installer a felon who has not been pardoned. Any person engaged in the business of installing burglar alarms may request the department of justice to do a criminal history search on any person whom that person hires or proposes to hire as a burglar alarm installer.

134.59(2) (2) No person engaged in the business of installing burglar alarms may intentionally allow a felon who has not been pardoned to have access to individual burglar alarm installation records.

134.59(3) (3) Any person who violates sub. (1) or (2) may be required to forfeit not more than $1,000.

134.59 History History: 1991 a. 216.



134.60 Cutting or transportation of evergreens.

134.60  Cutting or transportation of evergreens. No person may cut for sale in its natural condition and untrimmed, with or without roots, any evergreen or coniferous tree, branch, bough, bush, sapling or shrub, from the lands of another without the written consent of the owner, whether such land is publicly or privately owned. The written consent shall contain the legal description of the land where the tree, branch, bough, bush, sapling or shrub was cut, as well as the name of the legal owner. The written consent or a certified copy of the consent shall be carried by every person in charge of the cutting or removing of the trees, branches, boughs, bushes, saplings or shrubs, and shall be exhibited to any officer of the law, forest ranger, forest patrol officer, conservation warden, or other officer of the department of natural resources at the officer's request at any time. The officer may inspect the trees, branches, boughs, bushes, saplings or shrubs when being transported in any vehicle or other means of conveyance and may investigate to determine whether or not this section has been complied with. The officer may stop any vehicle or means of conveyance found carrying any trees, branches, boughs, bushes, saplings or shrubs upon any public highway of this state for the purpose of making such inspection and investigation, and may seize and hold, subject to the order of the court, any such trees, bushes, saplings or shrubs found being cut, removed or transported in violation of this section. No person may ship or transport any such trees, bushes, saplings or shrubs outside the county where they were cut unless the person attaches to the outside of each package, box, bale, truckload or carload shipped a tag or label on which appears the person's name and address. No common carrier or truck hauler may receive for shipment or transportation any such trees, bushes, saplings or shrubs unless the tag or label is attached. Any person who violates this section shall be fined not less than $10 nor more than $100. Any person who signs any such written consent or certified copy under this section who is not authorized to do so, and any person who lends or transfers or offers to lend or transfer any such written consent or certified copy to another person who is not entitled to use it, and any person not entitled to use any such written consent or certified copy, or who borrows, receives or solicits from another any such written consent or certified copy thereof shall be fined not less than $100 nor more than $500.

134.60 History History: 1975 c. 365, 366; 1975 c. 394 s. 27; 1975 c. 421; 1979 c. 342; 1981 c. 314.

134.60 Cross-reference Cross-reference: See s. 23.50 concerning enforcement procedure.



134.63 Nitrous oxide; restrictions on sales; records of certain sales; labeling.

134.63  Nitrous oxide; restrictions on sales; records of certain sales; labeling.

134.63(1) (1) In this section:

134.63(1)(a) (a) "Deliver" or "delivery" means the actual, constructive or attempted transfer of nitrous oxide or a nitrous oxide container from one person to another.

134.63(1)(b) (b) "Nitrous oxide container" means any compressed gas container that contains food grade or pharmaceutical grade nitrous oxide as its principal ingredient.

134.63(2) (2)

134.63(2)(a)(a) Except as provided in par. (b), no person who engages in the retail sale of cartridges of nitrous oxide may sell more than 24 cartridges in any single retail transaction.

134.63(2)(am) (am) Except as provided in par. (b), no person may, during any consecutive 48-hour period, engage in more than one retail purchase of nitrous oxide or any nitrous oxide container.

134.63(2)(b) (b) Paragraphs (a) and (am) do not apply to any of the following:

134.63(2)(b)1. 1. A retail sale to a bakery, restaurant, institutional food distributor or other person engaged in the food service industry if the bakery, restaurant, distributor or other person has an emergency business need for the cartridges.

134.63(2)(b)2. 2. Any retail sale to or retail purchase by a hospital, health care clinic or other health care organization that uses nitrous oxide to provide medical or dental care.

134.63(2)(b)3. 3. A retail food establishment, as defined in s. 97.30 (1) (c).

134.63(3) (3)

134.63(3)(a)(a) Except as provided in sub. (5), every person in this state who delivers nitrous oxide or any nitrous oxide container to another shall keep a register of all deliveries of nitrous oxide or any nitrous oxide container. The register shall show the name and complete address of the person to whom the nitrous oxide or nitrous oxide container is delivered, the number of cartridges or other containers delivered and the date of delivery.

134.63(3)(b) (b) A person required to keep a register under par. (a) shall preserve the register on his or her business premises for 2 years in such a manner as to ensure permanency and accessibility for inspection and shall permit inspection of the register at all reasonable hours by state and local law enforcement agencies and by any state agency, as defined in s. 16.61 (2) (d).

134.63(3)(c) (c) No person required to keep a register under par. (a) may deliver nitrous oxide or any nitrous oxide container to another person unless the person to whom the nitrous oxide or nitrous oxide container is delivered presents an official identification card, as defined in s. 125.085 (1) (a) to (c).

134.63(3)(d) (d) No person to whom nitrous oxide or any nitrous oxide container is delivered may give a false name or address to a person required to keep a register under par. (a).

134.63(4) (4)

134.63(4)(a)(a) Except as provided in sub. (5), no person may deliver a cartridge of nitrous oxide to another unless the cartridge bears a label, stamp or tag that sets forth in clearly legible and conspicuous form the following warning: "Nitrous oxide cartridges are to be used only for purposes of preparing food. Nitrous oxide cartridges may not be sold to persons under the age of 21. Do not inhale the contents of this cartridge. Misuse of nitrous oxide can be dangerous to your health."

134.63(4)(b) (b) Except as provided in sub. (5), no person may deliver a cartridge of nitrous oxide to another unless the packaging in which the cartridge is enclosed is marked with a label or other device that indicates the name and business address of the person delivering the cartridge of nitrous oxide.

134.63(5) (5) Subsections (3) and (4) do not apply to a retail food establishment, as defined in s. 97.30 (1) (c).

134.63 History History: 1997 a. 336; 2007 a. 164.



134.65 Cigarette and tobacco products retailer license.

134.65  Cigarette and tobacco products retailer license.

134.65(1)(1) No person shall in any manner, or upon any pretense, or by any device, directly or indirectly sell, expose for sale, possess with intent to sell, exchange, barter, dispose of or give away any cigarettes or tobacco products to any person not holding a license as herein provided or a permit under ss. 139.30 to 139.41 or 139.79 without first obtaining a license from the clerk of the city, village or town wherein such privilege is sought to be exercised.

134.65(1m) (1m) A city, village, or town clerk may not issue a license under sub. (1) unless the applicant specifies in the license application whether the applicant will sell, exchange, barter, dispose of, or give away the cigarette or tobacco products over the counter or in a vending machine, or both.

134.65(2) (2)

134.65(2)(a)(a) Except as provided in par. (b), upon filing of a proper written application a license shall be issued on July 1 of each year or when applied for and continue in force until the following June 30 unless sooner revoked. The city, village or town may charge a fee for the license of not less than $5 nor more than $100 per year which shall be paid to the city, village or town treasurer before the license is issued.

134.65(2)(b) (b) In any municipality electing to come under this paragraph, upon filing of a proper written application a license shall be issued and continue in force for one year from the date of issuance unless sooner revoked. The city, village or town may charge a fee for the license of not less than $5 nor more than $100 per year which shall be paid to the city, village or town treasurer before the license is issued.

134.65(3) (3) Each such license shall name the licensee and specifically describe the premises where such business is to be conducted. Such licenses shall not be transferable from one person to another nor from one premises to another.

134.65(4) (4) Every licensed retailer shall keep complete and accurate records of all purchases and receipts of cigarettes and tobacco products. Such records shall be preserved on the licensed premises for 2 years in such a manner as to insure permanency and accessibility for inspection and shall be subject to inspection at all reasonable hours by authorized state and local law enforcement officials.

134.65(5) (5) Any person violating this section shall be fined not more than $100 nor less than $25 for the first offense and not more than $200 nor less than $25 for the 2nd or subsequent offense. If upon such 2nd or subsequent violation, the person so violating this section was personally guilty of a failure to exercise due care to prevent violation thereof, the person shall be fined not more than $300 nor less than $25 or imprisoned not exceeding 60 days or both. Conviction shall immediately terminate the license of the person convicted of being personally guilty of such failure to exercise due care and the person shall not be entitled to another license hereunder for a period of 5 years thereafter, nor shall the person in that period act as the servant or agent of a person licensed hereunder for the performance of the acts authorized by such license.

134.65 History History: 1983 a. 27; 1987 a. 67; 1993 a. 482; 1997 a. 214; 2001 a. 75.



134.66 Restrictions on sale or gift of cigarettes or nicotine or tobacco products.

134.66  Restrictions on sale or gift of cigarettes or nicotine or tobacco products.

134.66(1) (1)  Definitions. In this section:

134.66(1)(a) (a) "Cigarette" has the meaning given in s. 139.30 (1m).

134.66(1)(am) (am) "Direct marketer" has the meaning given in s. 139.30 (2n).

134.66(1)(b) (b) "Distributor" means any of the following:

134.66(1)(b)1. 1. A person specified under s. 139.30 (3).

134.66(1)(b)2. 2. A person specified under s. 139.75 (4).

134.66(1)(c) (c) "Identification card" means any of the following:

134.66(1)(c)1. 1. A license containing a photograph issued under ch. 343.

134.66(1)(c)2. 2. An identification card issued under s. 343.50.

134.66(1)(c)3. 3. An identification card issued under s. 125.08, 1987 stats.

134.66(1)(d) (d) "Jobber" has the meaning given in s. 139.30 (6).

134.66(1)(e) (e) "Manufacturer" means any of the following:

134.66(1)(e)1. 1. A person specified under s. 139.30 (7).

134.66(1)(e)2. 2. A person specified under s. 139.75 (5).

134.66(1)(f) (f) "Nicotine product" means a product that contains nicotine and is not any of the following:

134.66(1)(f)1. 1. A tobacco product.

134.66(1)(f)2. 2. A cigarette.

134.66(1)(f)3. 3. A product that has been approved by the U.S. food and drug administration for sale as a smoking cessation product or for another medical purpose and is being marketed and sold solely for such an approved purpose.

134.66(1)(g) (g) "Retailer" means any person licensed under s. 134.65 (1).

134.66(1)(h) (h) "School" has the meaning given in s. 118.257 (1) (d).

134.66(1)(hm) (hm) "Stamp" has the meaning given in s. 139.30 (13).

134.66(1)(i) (i) "Subjobber" has the meaning given in s. 139.75 (11).

134.66(1)(j) (j) "Tobacco products" has the meaning given in s. 139.75 (12).

134.66(1)(k) (k) "Vending machine" has the meaning given in s. 139.30 (14).

134.66(1)(L) (L) "Vending machine operator" has the meaning given in s. 139.30 (15).

134.66(2) (2) Restrictions.

134.66(2)(a)(a) No retailer, direct marketer, manufacturer, distributor, jobber or subjobber, no agent, employee or independent contractor of a retailer, direct marketer, manufacturer, distributor, jobber or subjobber and no agent or employee of an independent contractor may sell or provide for nominal or no consideration cigarettes, nicotine products, or tobacco products to any person under the age of 18, except as provided in s. 254.92 (2) (a). A vending machine operator is not liable under this paragraph for the purchase of cigarettes, nicotine products, or tobacco products from his or her vending machine by a person under the age of 18 if the vending machine operator was unaware of the purchase.

134.66(2)(am) (am) No retailer, direct marketer, manufacturer, distributor, jobber, subjobber, no agent, employee or independent contractor of a retailer, direct marketer, manufacturer, distributor, jobber or subjobber and no agent or employee of an independent contractor may provide for nominal or no consideration cigarettes, nicotine products, or tobacco products to any person except in a place where no person younger than 18 years of age is present or permitted to enter unless the person who is younger than 18 years of age is accompanied by his or her parent or guardian or by his or her spouse who has attained the age of 18 years.

134.66(2)(b) (b)

134.66(2)(b)1.1. A retailer shall post a sign in areas within his or her premises where cigarettes or tobacco products are sold to consumers stating that the sale of any cigarette or tobacco product to a person under the age of 18 is unlawful under this section and s. 254.92.

134.66(2)(b)2. 2. A vending machine operator shall attach a notice in a conspicuous place on the front of his or her vending machines stating that the purchase of any cigarette or tobacco product by a person under the age of 18 is unlawful under s. 254.92 and that the purchaser is subject to a forfeiture of not to exceed $50.

134.66(2)(cm) (cm)

134.66(2)(cm)1m.1m. A retailer or vending machine operator may not sell cigarettes or tobacco products from a vending machine unless the vending machine is located in a place where the retailer or vending machine operator ensures that no person younger than 18 years of age is present or permitted to enter unless he or she is accompanied by his or her parent or guardian or by his or her spouse who has attained the age of 18 years.

134.66(2)(cm)2. 2. Notwithstanding subd. 1m., no retailer may place a vending machine within 500 feet of a school.

134.66(2)(e) (e) No retailer or direct marketer may sell cigarettes in a form other than as a package or container on which a stamp is affixed under s. 139.32 (1).

134.66(2m) (2m) Training.

134.66(2m)(a)(a) Except as provided in par. (b), at the time that a retailer hires or contracts with an agent, employee, or independent contractor whose duties will include the sale of cigarettes or tobacco products, the retailer shall provide the agent, employee, or independent contractor with training on compliance with sub. (2) (a) and (am), including training on the penalties under sub. (4) (a) 2. for a violation of sub. (2) (a) or (am). The department of health services shall make available to any retailer on request a training program developed or approved by that department that provides the training required under this paragraph. A retailer may comply with this paragraph by providing the training program developed or approved by the department of health services or by providing a comparable training program approved by that department. At the completion of the training, the retailer and the agent, employee, or independent contractor shall sign a form provided by the department of health services verifying that the agent, employee, or independent contractor has received the training, which the retailer shall retain in the personnel file of the agent, employee, or independent contractor.

134.66(2m)(b) (b) Paragraph (a) does not apply to an agent, employee, or independent contractor who has received the training described in par. (a) as part of a responsible beverage server training course or a comparable training course, as described in s. 125.04 (5) (a) 5., that was successfully completed by the agent, employee, or independent contractor. The department of health services shall make the training program developed or approved by that department under par. (a) available to the technical college system board, and that board shall include that training program or a comparable training program approved by that department in the curriculum guidelines specified by that board under s. 125.04 (5) (a) 5. The department of health services shall also make the training program developed or approved by that department under par. (a) available to any provider of a comparable training course, as described in s. 125.04 (5) (a) 5., on request, and the department of revenue or the educational approval board may approve a comparable training course under s. 125.04 (5) (a) 5. only if that training course includes the training program developed or approved by the department of health services under par. (a) or a comparable training program approved by that department.

134.66(2m)(c) (c) If an agent, employee, or independent contractor who has not received the training described in par. (a) commits a violation of sub. (2) (a) or (am), a governmental regulatory authority, as defined in s. 254.911 (2), may issue a citation based on that violation only to the retailer that hired or contracted with the agent, employee, or independent contractor and not to the agent, employee, or independent contractor who has not received that training. If an agent, employee, or independent contractor who has received the training described in par. (a) commits a violation of sub. (2) (a) or (am) for which a governmental regulatory authority issues a citation to the retailer that hired or contracted with the agent, employee, or independent contractor, the governmental regulatory authority shall also issue a citation based on that violation to the agent, employee, or independent contractor who has received that training.

134.66(3) (3) Defense; sale to minor. Proof of all of the following facts by a retailer, manufacturer, distributor, jobber, or subjobber, an agent, employee, or independent contractor of a retailer, manufacturer, distributor, jobber, or subjobber, or an agent or employee of an independent contractor who sells cigarettes or tobacco products to a person under the age of 18 is a defense to any prosecution for a violation of sub. (2) (a):

134.66(3)(a) (a) That the purchaser falsely represented that he or she had attained the age of 18 and presented an identification card.

134.66(3)(b) (b) That the appearance of the purchaser was such that an ordinary and prudent person would believe that the purchaser had attained the age of 18.

134.66(3)(c) (c) That the sale was made in good faith, in reasonable reliance on the identification card and appearance of the purchaser and in the belief that the purchaser had attained the age of 18.

134.66(4) (4) Penalties.

134.66(4)(a)(a)

134.66(4)(a)1.1. In this paragraph, "violation" means a violation of sub. (2) (a), (am), (cm), or (e) or a local ordinance which strictly conforms to sub. (2) (a), (am), (cm), or (e).

134.66(4)(a)2. 2. A person who commits a violation is subject to a forfeiture of:

134.66(4)(a)2.a. a. Not more than $500 if the person has not committed a previous violation within 12 months of the violation; or

134.66(4)(a)2.b. b. Not less than $200 nor more than $500 if the person has committed a previous violation within 12 months of the violation.

134.66(4)(a)3. 3. A court shall suspend any license or permit issued under s. 134.65, 139.34 or 139.79 to a person for:

134.66(4)(a)3.a. a. Not more than 3 days, if the court finds that the person committed a violation within 12 months after committing one previous violation;

134.66(4)(a)3.b. b. Not less than 3 days nor more than 10 days, if the court finds that the person committed a violation within 12 months after committing 2 other violations; or

134.66(4)(a)3.c. c. Not less than 15 days nor more than 30 days, if the court finds that the person committed the violation within 12 months after committing 3 or more other violations.

134.66(4)(a)4. 4. The court shall promptly mail notice of a suspension under subd. 3. to the department of revenue and to the clerk of each municipality which has issued a license or permit to the person.

134.66(4)(b) (b) Whoever violates sub. (2) (b) shall forfeit not more than $25.

134.66(5) (5) Local ordinance. A county, town, village, or city may adopt an ordinance regulating the conduct regulated by this section only if it strictly conforms to this section. A county ordinance adopted under this subsection does not apply within any town, village, or city that has adopted or adopts an ordinance under this subsection. If a county, town, village, or city conducts unannounced investigations of retail outlets, as defined in s. 254.911 (5), to determine compliance with an ordinance adopted under this subsection, as authorized under s. 254.916 (1), the investigations shall meet the requirements of s. 254.916 (3) (a) to (f) and any standards established by the department of health services under s. 254.916 (1) (b).

134.66 History History: 1987 a. 336; 1989 a. 31; 1991 a. 95; 1993 a. 210, 312; 1995 a. 352; 1997 a. 214; 1999 a. 9; 2001 a. 75; 2003 a. 326; 2005 a. 25; 2007 a. 20 s. 9121 (6) (a); 2011 a. 249.

134.66 Annotation The state regulatory scheme for tobacco sales preempts municipalities from adopting regulations that are not in strict conformity with those of the state. U.S. Oil, Inc. v. City of Fond du Lac, 199 Wis. 2d 333, 544 N.W.2d 589 (Ct. App. 1995), 95-0213.



134.69 Peddling finger alphabet cards prohibited.

134.69  Peddling finger alphabet cards prohibited. No person in this state may engage in the business of peddling finger alphabet cards or printed matter stating that the person is deaf, or use finger alphabet cards or such printed matter or masquerade as a deaf person in any way as a means of inducement in the sale of merchandise. No state or local license may be issued to any person for the purpose of peddling finger alphabet cards or printed matter stating that the person is deaf or masquerading as a deaf person. Any person who peddles or uses finger alphabet cards or such printed matter, or masquerades as a deaf person in any way as a means of inducement in the sale of merchandise in this state and any person who issues any state or local license for that purpose may be imprisoned not more than 90 days or fined not less than $25 nor more than $100 or both.

134.69 History History: 1977 c. 29 s. 1503; Stats. 1977 s. 134.69.



134.695 Antique dealers and recyclers.

134.695  Antique dealers and recyclers.

134.695(1) (1) In this section:

134.695(1)(a) (a) "Antique dealer" means a person, other than a nonprofit organization, who is engaged in the business of selling or purchasing used home furnishings.

134.695(1)(am) (am) "Nonprofit organization" means an organization described in section 501 (c) (3) of the Internal Revenue Code which is exempt from federal income tax under section 501 (a) of the Internal Revenue Code.

134.695(1)(b) (b) "Recycler" means a person, other than a nonprofit organization, who is engaged in the business of purchasing used home furnishings for the purpose of collecting, separating, processing and selling the material that was used in manufacturing the used home furnishings.

134.695(1)(c) (c) "Registration plate" means a plate specified under s. 341.12 or under a similar law of another state.

134.695(1)(d) (d) "Used home furnishings" means windows, siding, piping, radiators, cabinets, bookcases, doors, light fixtures, wood moldings, bathroom fixtures, bannisters, doorknobs, mantels, staircases or other attached items that are removed from a home or other building.

134.695(2) (2) No antique dealer or recycler may knowingly purchase or receive used home furnishings from a person unless the antique dealer or recycler obtains the person's signature and records all of the following information:

134.695(2)(a) (a) The person's name and address.

134.695(2)(b) (b) One of the following identification numbers:

134.695(2)(b)1. 1. The person's motor vehicle operator's license number.

134.695(2)(b)2. 2. The person's state identification card number.

134.695(2)(b)3. 3. The person's military identification card number.

134.695(2)(b)4. 4. The person's U.S. passport number.

134.695(2)(b)5. 5. The person's alien registration card number.

134.695(2)(c) (c) The registration plate numbers and the color, make, model and year of any motor vehicle delivering the used home furnishings to the antique dealer or recycler.

134.695(2)(d) (d) If known by the person, the address of the home or other building from which the used home furnishings were removed.

134.695(3) (3) An antique dealer or recycler shall maintain a record of the information provided under sub. (2) for not less than one year after the later of the dates on which the antique dealer or recycler purchases or receives the used home furnishings.

134.695(4) (4) Any person who violates this section shall forfeit not less than $100 nor more than $1,000 for the first offense and shall forfeit not less than $500 nor more than $3,000 upon conviction for a 2nd or subsequent offense.

134.695 History History: 1997 a. 76.



134.71 Pawnbrokers and secondhand article and jewelry dealers.

134.71  Pawnbrokers and secondhand article and jewelry dealers.

134.71(1)(1)  Definitions. In this section:

134.71(1)(a) (a) "Article" means any of the following articles except jewelry:

134.71(1)(a)1. 1. Audiovisual equipment.

134.71(1)(a)2. 2. Bicycles.

134.71(1)(a)3. 3. China.

134.71(1)(a)4. 4. Computers, printers, software and computer supplies.

134.71(1)(a)5. 5. Computer toys and games.

134.71(1)(a)6. 6. Crystal.

134.71(1)(a)7. 7. Electronic equipment.

134.71(1)(a)8. 8. Fur coats and other fur clothing.

134.71(1)(a)9. 9. Ammunition and knives.

134.71(1)(a)10. 10. Microwave ovens.

134.71(1)(a)11. 11. Office equipment.

134.71(1)(a)12. 12. Pianos, organs, guitars and other musical instruments.

134.71(1)(a)12m. 12m. Video tapes or discs, audio tapes or discs, and other optical media.

134.71(1)(a)13. 13. Silverware and flatware.

134.71(1)(a)14. 14. Small electrical appliances.

134.71(1)(a)15. 15. Telephones.

134.71(1)(ag) (ag) "Auctioneer" means an individual who is registered as an auctioneer under ch. 480 and who sells secondhand articles or secondhand jewelry at an auction, as defined in s. 480.01 (1).

134.71(1)(am) (am) "Charitable organization" means a corporation, trust or community chest, fund or foundation, organized and operated exclusively for religious, charitable, scientific, literary or educational purposes or for the prevention of cruelty to children or animals, no part of the net earnings of which inures to the benefit of any private shareholder or individual.

134.71(1)(b) (b) "Customer" means a person with whom a pawnbroker, secondhand article dealer or secondhand jewelry dealer or an agent thereof engages in a transaction of purchase, sale, receipt or exchange of any secondhand article or secondhand jewelry.

134.71(1)(c) (c) "Jewelry" means any tangible personal property ordinarily wearable on the person and consisting in whole or in part of any metal, mineral or gem customarily regarded as precious or semiprecious.

134.71(1)(d) (d) "Municipality" means a city, village or town.

134.71(1)(e) (e) "Pawnbroker" means any person who engages in the business of lending money on the deposit or pledge of any article or jewelry, or purchasing any article or jewelry with an expressed or implied agreement or understanding to sell it back at a subsequent time at a stipulated price.

134.71(1)(f) (f) "Secondhand" means owned by any person, except a wholesaler, retailer or secondhand article dealer or secondhand jewelry dealer licensed under this section, immediately before the transaction at hand.

134.71(1)(g) (g) "Secondhand article dealer" means any person, other than an auctioneer, who primarily engages in the business of purchasing or selling secondhand articles, except when engaging in any of the following:

134.71(1)(g)1. 1. Any transaction at an occasional garage or yard sale, an estate sale, a gun, knife, gem or antique show or a convention.

134.71(1)(g)2. 2. Any transaction entered into by a person while engaged in a business for which the person is licensed under sub. (2) or (4) or while engaged in the business of junk collector, junk dealer or scrap processor as described in s. 70.995 (2) (x).

134.71(1)(g)3. 3. Any transaction while operating as a charitable organization or conducting a sale the proceeds of which are donated to a charitable organization.

134.71(1)(g)4. 4. Any transaction between a buyer of a new article and the person who sold the article when new which involves any of the following:

134.71(1)(g)4.a. a. The return of the article.

134.71(1)(g)4.b. b. The exchange of the article for a different, new article.

134.71(1)(g)5. 5. Any transaction as a purchaser of a secondhand article from a charitable organization if the secondhand article was a gift to the charitable organization.

134.71(1)(g)6. 6. Any transaction as a seller of a secondhand article which the person bought from a charitable organization if the secondhand article was a gift to the charitable organization.

134.71(1)(h) (h) "Secondhand jewelry dealer" means any person, other than an auctioneer, who engages in the business of any transaction consisting of purchasing, selling, receiving or exchanging secondhand jewelry, except for the following:

134.71(1)(h)1. 1. Any transaction at an occasional garage or yard sale, an estate sale, a gun, knife, gem or antique show or a convention.

134.71(1)(h)2. 2. Any transaction with a licensed secondhand jewelry dealer.

134.71(1)(h)3. 3. Any transaction entered into by a person while engaged in a business of smelting, refining, assaying or manufacturing precious metals, gems or valuable articles if the person has no retail operation open to the public.

134.71(1)(h)4. 4. Any transaction between a buyer of new jewelry and the person who sold the jewelry when new which involves any of the following:

134.71(1)(h)4.a. a. The return of the jewelry.

134.71(1)(h)4.b. b. The exchange of the jewelry for different, new jewelry.

134.71(1)(h)5. 5. Any transaction as a purchaser of secondhand jewelry from a charitable organization if the secondhand jewelry was a gift to the charitable organization.

134.71(1)(h)6. 6. Any transaction as a seller of secondhand jewelry which the person bought from a charitable organization if the secondhand jewelry was a gift to the charitable organization.

134.71(2) (2) License for pawnbroker. No person may operate as a pawnbroker unless the person first obtains a pawnbroker's license under this section. A license issued to a pawnbroker by the governing body of a municipality authorizes the licensee to operate as a pawnbroker in that municipality.

134.71(3) (3) License for secondhand article dealer.

134.71(3)(a)(a) Except as provided in par. (b), no person may operate as a secondhand article dealer unless the person first obtains a secondhand article dealer's license under this section. A license issued to a secondhand article dealer authorizes the licensee to operate as a secondhand article dealer anywhere in the state.

134.71(3)(b) (b) A person who operates as a secondhand article dealer only on premises or land owned by a person having a secondhand dealer mall or flea market license under sub. (9) need not obtain a secondhand article dealer's license.

134.71(4) (4) License for secondhand jewelry dealer. No person may operate as a secondhand jewelry dealer unless the person first obtains a secondhand jewelry dealer's license under this section. A license issued to a secondhand jewelry dealer authorizes the licensee to operate as a secondhand jewelry dealer anywhere in the state.

134.71(5) (5) License application. A person wishing to operate as a secondhand article dealer or a secondhand jewelry dealer and have a principal place of business in a municipality shall apply for a license to the clerk of that municipality. A person wishing to operate as a pawnbroker in a municipality shall apply for a license to the clerk of the municipality. The clerk shall furnish application forms under sub. (12) that shall require all of the following:

134.71(5)(a) (a) The applicant's name, place and date of birth, residence address, and all states where the applicant has previously resided.

134.71(5)(b) (b) The names and addresses of the business and of the owner of the business premises.

134.71(5)(c) (c) A statement as to whether the applicant has been convicted within the preceding 10 years of a felony or within the preceding 10 years of a misdemeanor, statutory violation punishable by forfeiture or county or municipal ordinance violation in which the circumstances of the felony, misdemeanor or other offense substantially relate to the circumstances of the licensed activity and, if so, the nature and date of the offense and the penalty assessed.

134.71(5)(d) (d) Whether the applicant is a natural person, corporation, limited liability company or partnership, and:

134.71(5)(d)1. 1. If the applicant is a corporation, the state where incorporated and the names and addresses of all officers and directors.

134.71(5)(d)2. 2. If the applicant is a partnership, the names and addresses of all partners.

134.71(5)(d)2L. 2L. If the applicant is a limited liability company, the names and addresses of all members.

134.71(5)(e) (e) The name of the manager or proprietor of the business.

134.71(5)(f) (f) Any other information that the county or municipal clerk may reasonably require.

134.71(6) (6) Investigation of license applicant. The law enforcement agency of the county or municipality shall investigate each applicant for a pawnbroker's, secondhand article dealer's or secondhand jewelry dealer's license to determine whether the applicant has been convicted within the preceding 10 years of a felony or within the preceding 10 years of a misdemeanor, statutory violation punishable by forfeiture or county or municipal ordinance violation described under sub. (5) (c) and, if so, the nature and date of the offense and the penalty assessed. The law enforcement agency shall furnish the information derived from that investigation in writing to the clerk of the municipality or county.

134.71(7) (7) License issuance.

134.71(7)(a)(a) The governing body of the county or municipality shall grant the license if all of the following apply:

134.71(7)(a)1. 1. The applicant, including an individual, a partner, a member of a limited liability company or an officer, director or agent of any corporate applicant, has not been convicted within the preceding 10 years of a felony or within the preceding 10 years of a misdemeanor, statutory violation punishable by forfeiture or county or municipal ordinance violation in which the circumstances of the felony, misdemeanor or other offense substantially relate to the circumstances of being a pawnbroker, secondhand jewelry dealer, secondhand article dealer or secondhand article dealer mall or flea market owner.

134.71(7)(a)2. 2. With respect to an applicant for a pawnbroker's license, the applicant provides to the governing body a bond of $500, with not less than 2 sureties, for the observation of all municipal ordinances relating to pawnbrokers.

134.71(7)(b) (b) No license issued under this subsection may be transferred.

134.71(7)(c) (c)

134.71(7)(c)1.1. Each license for a pawnbroker, secondhand article dealer or secondhand jewelry dealer is valid from January 1 until the following December 31.

134.71(7)(c)2. 2. Each license for a secondhand article dealer mall or flea market is valid for 2 years, from May 1 of an odd-numbered year until April 30 of the next odd-numbered year.

134.71(8) (8) Pawnbroker and dealer requirements.

134.71(8)(a)(a) Identification. No pawnbroker, secondhand article dealer or secondhand jewelry dealer may engage in a transaction of purchase, receipt or exchange of any secondhand article or secondhand jewelry from a customer without first securing adequate identification from the customer. At the time of the transaction, the pawnbroker, secondhand article dealer or secondhand jewelry dealer shall require the customer to present one of the following types of identification:

134.71(8)(a)1. 1. A county identification card.

134.71(8)(a)2. 2. A state identification card.

134.71(8)(a)3. 3. A valid Wisconsin motor vehicle operator's license.

134.71(8)(a)4. 4. A valid motor vehicle operator's license, containing a picture, issued by another state.

134.71(8)(a)5. 5. A military identification card.

134.71(8)(a)6. 6. A valid passport.

134.71(8)(a)7. 7. An alien registration card.

134.71(8)(a)8. 8. A senior citizen's identification card containing a photograph.

134.71(8)(a)9. 9. Any identification document issued by a state or federal government, whether or not containing a picture, if the pawnbroker, secondhand article dealer or secondhand jewelry dealer obtains a clear imprint of the customer's right index finger.

134.71(8)(b) (b) Transactions with minors.

134.71(8)(b)1.1. Except as provided in subd. 2., no pawnbroker, secondhand article dealer or secondhand jewelry dealer may engage in a transaction of purchase, receipt or exchange of any secondhand article or secondhand jewelry from any minor.

134.71(8)(b)2. 2. A pawnbroker, secondhand article dealer or secondhand jewelry dealer may engage in a transaction described under subd. 1. if the minor is accompanied by his or her parent or guardian at the time of the transaction or if the minor provides the pawnbroker, secondhand article dealer or secondhand jewelry dealer with the parent's or guardian's written consent to engage in the particular transaction.

134.71(8)(c) (c) Records.

134.71(8)(c)1.1. Except as provided in subd. 2., for each transaction of purchase, receipt or exchange of any secondhand article or secondhand jewelry from a customer, a pawnbroker, secondhand article dealer or secondhand jewelry dealer shall require the customer to complete and sign, in ink, the appropriate form provided under sub. (12). No entry on such a form may be erased, mutilated or changed. The pawnbroker, secondhand article dealer or secondhand jewelry dealer shall retain an original and a duplicate of each form for not less than one year after the date of the transaction except as provided in par. (e), and during that period shall make the duplicate available to any law enforcement officer for inspection at any time that the pawnbroker's, secondhand article dealer's, or secondhand jewelry dealer's principal place of business is open to the public or at any other reasonable time.

134.71(8)(c)2. 2. For every secondhand article purchased, received or exchanged by a secondhand article dealer from a customer off the secondhand article dealer's premises or consigned to the secondhand article dealer for sale on the secondhand article dealer's premises, the secondhand article dealer shall keep a written inventory. In this inventory the secondhand article dealer shall record the name and address of each customer, the date, time and place of the transaction and a detailed description of the article which is the subject of the transaction, including the article's serial number and model number, if any. The customer shall sign his or her name on a declaration of ownership of the secondhand article identified in the inventory and shall state that he or she owns the secondhand article. The secondhand article dealer shall retain an original and a duplicate of each entry and declaration of ownership relating to the purchase, receipt or exchange of any secondhand article for not less than one year after the date of the transaction except as provided in par. (e), and shall make duplicates of the inventory and declarations of ownership available to any law enforcement officer for inspection at any time that the secondhand article dealer's principal place of business is open to the public or at any other reasonable time.

134.71(8)(c)3. 3. Every secondhand article dealer shall on a weekly basis prepare a list that contains the name and address of each customer of the secondhand article dealer during the week for which the list was prepared, the date, time, and place of each transaction with each of those customers, and a detailed description of the secondhand article, including the secondhand article's serial number and model number, if any. The secondhand article dealer shall retain the list for not less than one year after the date on which the list was prepared. The secondhand article dealer shall make the list available to any law enforcement officer for inspection at any time that the secondhand article dealer's principal place of business is open to the public or at any other reasonable time.

134.71(8)(d) (d) Holding period.

134.71(8)(d)1.1. Except as provided in subds. 3m. and 5., any secondhand article or secondhand jewelry purchased or received by a pawnbroker shall be kept on the pawnbroker's premises or other place for safekeeping for not less than 30 days after the date of purchase or receipt, unless the person known by the pawnbroker to be the lawful owner of the secondhand article or secondhand jewelry recovers it.

134.71(8)(d)2. 2. Except as provided in subds. 3m. and 5., any secondhand article purchased or received by a secondhand article dealer shall be kept on the secondhand article dealer's premises or other place for safekeeping for not less than 21 days after the date of purchase or receipt.

134.71(8)(d)3. 3. Except as provided in subds. 3m. and 5., any secondhand jewelry purchased or received by a secondhand jewelry dealer shall be kept on the secondhand jewelry dealer's premises or other place for safekeeping for not less than 21 days after the date of purchase or receipt.

134.71(8)(d)3m. 3m. If a pawnbroker, secondhand article dealer, or secondhand jewelry dealer is required to submit a report under par. (e) concerning a secondhand article or secondhand jewelry purchased or received by the pawnbroker, secondhand article dealer, or secondhand jewelry dealer and the report is required to be submitted in an electronic format, the secondhand article or secondhand jewelry shall be kept on the pawnbroker's, secondhand article dealer's, or secondhand jewelry dealer's premises or other place for safekeeping for not less than 7 days after the report is submitted.

134.71(8)(d)4. 4. During the period set forth in subd. 1., 2., 3., or 3m., the secondhand article or secondhand jewelry shall be held separate and apart and may not be altered in any manner. The pawnbroker, secondhand article dealer, or secondhand jewelry dealer shall permit any law enforcement officer to inspect the secondhand article or secondhand jewelry during this period. Within 24 hours after a written request of a law enforcement officer during this period, a pawnbroker, secondhand article dealer, or secondhand jewelry dealer shall make available for inspection any secondhand article or secondhand jewelry that is kept off the premises for safekeeping. Any law enforcement officer who has reason to believe any secondhand article or secondhand jewelry was not sold or exchanged by the lawful owner may direct a pawnbroker, secondhand article dealer, or secondhand jewelry dealer to hold that secondhand article or secondhand jewelry for a reasonable length of time that the law enforcement officer considers necessary to identify it.

134.71(8)(d)5. 5. Subdivisions 1. to 4. do not apply to any of the following:

134.71(8)(d)5.a. a. A coin of the United States, any gold or silver coin or gold or silver bullion.

134.71(8)(d)5.b. b. A secondhand article or secondhand jewelry consigned to a pawnbroker, secondhand article dealer or secondhand jewelry dealer.

134.71(8)(e) (e) Report to law enforcement agency. Within 24 hours after purchasing or receiving a secondhand article or secondhand jewelry, a pawnbroker, secondhand article dealer or secondhand jewelry dealer shall make available, for inspection by a law enforcement officer, the original form completed under par. (c) 1. or the inventory under par. (c) 2., whichever is appropriate. Notwithstanding s. 19.35 (1), a law enforcement agency receiving the original form or inventory or a declaration of ownership may disclose it only to another law enforcement agency.

134.71(8)(f) (f) Exception for customer return or exchange. Nothing in this subsection applies to the return or exchange, from a customer to a secondhand article dealer or secondhand jewelry dealer, of any secondhand article or secondhand jewelry purchased from the secondhand article dealer or secondhand jewelry dealer.

134.71(9) (9) Secondhand article dealer mall or flea market.

134.71(9)(a)(a) The owner of any premises or land upon which 2 or more persons operate as secondhand article dealers may obtain a secondhand article dealer mall or flea market license for the premises or land if the following conditions are met:

134.71(9)(a)1. 1. Each secondhand article dealer occupies a separate sales location and identifies himself or herself to the public as a separate secondhand article dealer.

134.71(9)(a)2. 2. The secondhand article dealer mall or flea market is operated under one name and at one address, and is under the control of the secondhand article dealer mall or flea market license holder.

134.71(9)(a)4. 4. Each secondhand article dealer delivers to the secondhand article dealer mall or flea market license holder, at the close of business on each day that the secondhand article dealer conducts business, a record of his or her sales that includes the location at which each sale was made.

134.71(9)(b) (b) The secondhand article dealer license holder and each secondhand article dealer operating upon the premises or land shall comply with sub. (8).

134.71(10) (10) License revocation. A governing body of a county or municipality may revoke any license issued by it under this section for fraud, misrepresentation or false statement contained in the application for a license or for any violation of this section or s. 943.34, 948.62 or 948.63.

134.71(11) (11) Fees. The license fees under this section are:

134.71(11)(a) (a) For a pawnbroker's license, $210.

134.71(11)(b) (b) For a secondhand article dealer's license, $27.50.

134.71(11)(c) (c) For a secondhand jewelry dealer's license, $30.

134.71(11)(d) (d) For a secondhand article dealer mall or flea market license, $165.

134.71(12) (12) Applications and forms. The department of agriculture, trade and consumer protection shall develop applications and other forms required under subs. (5) (intro.) and (8) (c). The department shall make the applications and forms available to counties and municipalities for distribution to pawnbrokers, secondhand article dealers, and secondhand jewelry dealers at no cost. The department may make the applications and forms available to counties and municipalities by placing the applications and forms on an Internet Web site.

134.71(13) (13) Penalty.

134.71(13)(a)(a) Upon conviction for a first offense under this section, a person shall forfeit not less than $50 nor more than $1,000.

134.71(13)(b) (b) Upon conviction for a 2nd or subsequent offense under this section, a person shall forfeit not less than $500 nor more than $2,000.

134.71(14) (14) Ordinance. A county or municipality may enact an ordinance governing pawnbrokers, secondhand article dealers or secondhand jewelry dealers if that ordinance is at least as stringent as this section.

134.71 History History: 1989 a. 257; 1991 a. 269; 1993 a. 102, 112, 246; 1995 a. 27; 1997 a. 252; 2005 a. 58; 2007 a. 191.



134.715 Flea markets; proof of ownership, receipts, returns.

134.715  Flea markets; proof of ownership, receipts, returns.

134.715(1)(1)  Definitions. In this section:

134.715(1)(a) (a) "Cosmetic" means an article intended to be applied to the human body for cleansing, beautifying, or altering appearance, but does not include soap.

134.715(1)(b) (b) "Device" has the meaning given in s. 450.01 (6).

134.715(1)(c) (c) "Drug" has the meaning given in s. 450.01 (10).

134.715(1)(d) (d) "Infant formula" means a food that is intended for consumption by infants.

134.715(1)(e) (e) "Proof of ownership" means all of the following information:

134.715(1)(e)1. 1. The name, address, and telephone number of the person that supplied the merchandise or a representative of the person that supplied the merchandise.

134.715(1)(e)2. 2. The name and address of the person that received the merchandise from the person who supplied the merchandise.

134.715(1)(e)3. 3. A description of the product, including the quantity of the product received from the person who supplied the merchandise.

134.715(2) (2) Proof required.

134.715(2)(a)(a) A person engaged in the sale of used or new goods at a flea market or at a similar facility may not sell any of the following merchandise, unless the person has proof of ownership of the merchandise:

134.715(2)(a)1. 1. Baby food of a type usually consumed by children under 3 years of age.

134.715(2)(a)2. 2. Cosmetics.

134.715(2)(a)3. 3. Devices.

134.715(2)(a)4. 4. Drugs.

134.715(2)(a)5. 5. Infant formula.

134.715(2)(a)6. 6. Batteries.

134.715(2)(a)7. 7. Razor blades.

134.715(2)(b) (b) A person required to have proof of ownership under this section shall make proof of ownership available for inspection by a law enforcement officer at any reasonable time.

134.715(3) (3) Penalty. A person who violates this section may be fined not more than $500 or imprisoned for not more than 30 days or both.

134.715 History History: 2011 a. 174.



134.72 Prohibition of certain unsolicited messages by facsimile machine.

134.72  Prohibition of certain unsolicited messages by facsimile machine.

134.72(1)(1)  Definitions. In this section:

134.72(1)(a) (a) "Facsimile machine" means a machine that transmits copies of documents by means of a telephone line, telegraph line, microwave, satellite, radio wave, fiber optics, coaxial cable or any other transmission facility or any switching device.

134.72(1)(b) (b) "Facsimile solicitation" means the unsolicited transmission of a document by a facsimile machine for the purpose of encouraging a person to purchase property, goods or services.

134.72(2) (2) Prohibitions.

134.72(2)(a)(a) A person may not make a facsimile solicitation without the consent of the person solicited unless all of the following apply:

134.72(2)(a)1. 1. The document transmitted by facsimile machine does not exceed one page in length and is received by the person solicited after 9 p.m. and before 6 a.m.

134.72(2)(a)2. 2. The person making the facsimile solicitation has had a previous business relationship with the person solicited.

134.72(2)(a)3. 3. The document transmitted by facsimile machine contains the name of the person transmitting the document.

134.72(2)(b) (b) Notwithstanding par. (a), a person may not make a facsimile solicitation to a person who has notified the facsimile solicitor in writing, by telephone, or by facsimile transmission that the person does not want to receive facsimile solicitation.

134.72(2)(c) (c) A facsimile solicitor who receives notice under par. (b) may not disclose to another the facsimile transmission number of the person who gave the notice under par. (b). Each disclosure of a facsimile transmission number is a separate violation of this paragraph.

134.72(3) (3) Territorial application.

134.72(3)(a)(a) Intrastate. This section applies to any intrastate facsimile solicitation.

134.72(3)(b) (b) Interstate. This section applies to any interstate facsimile solicitation received by a person in this state.

134.72(4) (4) Penalty. A person who violates this section may be required to forfeit not more than $500.

134.72 History History: 1977 c. 301; 1989 a. 336; 1995 a. 351; 1997 a. 27; 2001 a. 16; 2005 a. 61.



134.73 Identification of prisoner making telephone solicitation.

134.73  Identification of prisoner making telephone solicitation.

134.73(1)(1)  Definitions. In this section:

134.73(1)(a) (a) "Contribution" has the meaning given in s. 202.11 (5).

134.73(1)(b) (b) "Prisoner" means a prisoner of any public or private correctional or detention facility that is located within or outside this state.

134.73(1)(c) (c) "Solicit" has the meaning given in s. 202.11 (8).

134.73(1)(d) (d) "Telephone solicitation" means the unsolicited initiation of a telephone conversation for any of the following purposes:

134.73(1)(d)1. 1. To encourage a person to purchase property, goods, or services.

134.73(1)(d)2. 2. To solicit a contribution from a person.

134.73(1)(d)3. 3. To conduct an opinion poll or survey.

134.73(2) (2) Requirements. A prisoner who makes a telephone solicitation shall do all of the following immediately after the person called answers the telephone:

134.73(2)(a) (a) Identify himself or herself by name.

134.73(2)(b) (b) State that he or she is a prisoner.

134.73(2)(c) (c) Inform the person called of the name of the correctional or detention facility in which he or she is a prisoner and the city and state in which the facility is located.

134.73(3) (3) Territorial application.

134.73(3)(a)(a) Intrastate. This section applies to any intrastate telephone solicitation.

134.73(3)(b) (b) Interstate. This section applies to any interstate telephone solicitation received by a person in this state.

134.73(4) (4) Penalties.

134.73(4)(a)(a) A prisoner who violates this section may be required to forfeit not more than $500.

134.73(4)(b) (b) If a person who employs a prisoner to engage in telephone solicitation is concerned in the commission of a violation of this section as provided under s. 134.99, the person may be required to forfeit not more than $10,000.

134.73 History History: 2001 a. 16; 2013 a. 20.



134.74 Nondisclosure of information on receipts.

134.74  Nondisclosure of information on receipts.

134.74(1)(1) In this section:

134.74(1)(a) (a) "Credit card" has the meaning given in s. 421.301 (15).

134.74(1)(b) (b) "Debit card" means a plastic card or similar device that may be used to purchase goods or services by providing the purchaser with direct access to the purchaser's account at a depository institution.

134.74(1)(c) (c) "Depository institution" means a bank, savings bank, savings and loan association, or credit union.

134.74(2) (2) Beginning on August 1, 2005, no person who is in the business of selling goods at retail or selling services and who accepts a credit card or a debit card for the purchase of goods or services may issue a credit card or debit card receipt, for that purchase, on which is printed more than 5 digits of the credit card or debit card number.

134.74(3) (3) This section does not apply to any person who issues a credit card or debit card receipt that is handwritten or that is manually prepared by making an imprint of the credit card or debit card.

134.74 History History: 2001 a. 109.



134.77 Beverage container regulation.

134.77  Beverage container regulation.

134.77(1) (1)  Definitions. In this section:

134.77(1)(a) (a) "Beverage" means any alcohol beverage, as defined in s. 125.02 (1), malt beverage, tea, bottled drinking water, as defined under s. 97.34 (1) (a), soda water beverage, as defined under s. 97.34 (1) (b), or fruit or vegetable juice or drink which is intended for human consumption.

134.77(1)(b) (b) "Beverage container" means an individual, separate, sealed plastic or metal container for a beverage.

134.77(2) (2) Self-opening metal beverage containers.

134.77(2)(a)(a) No person may sell or offer for sale at retail in this state any metal beverage container so designed and constructed that it is opened by detaching a metal ring or tab.

134.77(2)(b) (b) Paragraph (a) does not prohibit the sale of a beverage container which:

134.77(2)(b)1. 1. Is sealed with laminated tape, foil or other soft material that is detachable.

134.77(2)(b)2. 2. Contains milk-based, soy-based or similar products which require heat and pressure in the canning process.

134.77(3) (3) Plastic connectors. No person may sell or offer for sale at retail in this state any beverage container if the beverage container is connected to another beverage container by means of a device constructed of a material which does not decompose by photodegradation or biodegradation within a reasonable time after exposure to weather elements.

134.77(4) (4) Penalty. Any person who violates sub. (2) or (3) shall forfeit not more than $500 for each violation. Each day of violation constitutes a separate offense.

134.77 History History: 1987 a. 108.



134.80 Home heating fuel dealers.

134.80  Home heating fuel dealers. Any dealer selling fuel of any kind for the purpose of heating a private residence shall notify each private residential customer whose account is subject to disconnection of the existence of the fuel assistance programs provided by the department of administration under s. 16.27.

134.80 History History: 1977 c. 418; 1981 c. 20; 1995 a. 27 s. 9126 (19); 1995 a. 417; 2003 a. 33.



134.81 Water heater thermostat settings.

134.81  Water heater thermostat settings. No person who manufactures water heaters may sell any new water heater designed for use in a dwelling unit, as defined in s. 101.61 (1), unless that person does all of the following:

134.81(1) (1) Sets the thermostat of the water heater at no higher than 125 degrees Fahrenheit or at the minimum setting of that water heater if the minimum setting is higher than 125 degrees Fahrenheit.

134.81(2) (2) Attaches a plainly visible notice to the water heater warning that any thermostat setting above 125 degrees Fahrenheit may cause severe burns and consume energy unnecessarily.

134.81 History History: 1987 a. 102.



134.85 Automated teller machines; international charges.

134.85  Automated teller machines; international charges.

134.85(1)(1) In this section:

134.85(1)(a) (a) "Automated teller machine" means any electronic information processing device located in this state that accepts or dispenses cash in connection with a credit, deposit, or other account. "Automated teller machine" does not include a device that is used solely to facilitate check guarantees or check authorizations, or that is used in connection with the acceptance or dispensing of cash on a person-to-person basis.

134.85(1)(b) (b) "Foreign account" means an account with a financial institution located outside the United States.

134.85(2) (2) An agreement to operate or share an automated teller machine may not prohibit an owner or operator of the automated teller machine from imposing on an individual who conducts a transaction using a foreign account an access fee or surcharge that is not otherwise prohibited under federal or state law.

134.85 History History: 2007 a. 48.



134.87 Repair, replacement and refund under new motorized wheelchair warranties.

134.87  Repair, replacement and refund under new motorized wheelchair warranties.

134.87(1) (1) In this section:

134.87(1)(a) (a) "Collateral costs" means expenses incurred by a consumer in connection with the repair of a nonconformity, including the costs of obtaining an alternative wheelchair or other assistive device for mobility.

134.87(1)(b) (b) "Consumer" means any of the following:

134.87(1)(b)1. 1. The purchaser of a motorized wheelchair, if the motorized wheelchair was purchased from a motorized wheelchair dealer or manufacturer for purposes other than resale.

134.87(1)(b)2. 2. A person to whom the motorized wheelchair is transferred for purposes other than resale, if the transfer occurs before the expiration of an express warranty applicable to the motorized wheelchair.

134.87(1)(b)3. 3. A person who may enforce the warranty.

134.87(1)(b)4. 4. A person who leases a motorized wheelchair from a motorized wheelchair lessor under a written lease.

134.87(1)(c) (c) "Demonstrator" means a motorized wheelchair used primarily for the purpose of demonstration to the public.

134.87(1)(d) (d) "Early termination cost" means any expense or obligation that a motorized wheelchair lessor incurs as a result of both the termination of a written lease before the termination date set forth in that lease and the return of a motorized wheelchair to a manufacturer under sub. (3) (b) 3. "Early termination cost" includes a penalty for prepayment under a finance arrangement.

134.87(1)(e) (e) "Early termination savings" means any expense or obligation that a motorized wheelchair lessor avoids as a result of both the termination of a written lease before the termination date set forth in that lease and the return of a motorized wheelchair to a manufacturer under sub. (3) (b) 3. "Early termination savings" includes an interest charge that the motorized wheelchair lessor would have paid to finance the motorized wheelchair or, if the motorized wheelchair lessor does not finance the motorized wheelchair, the difference between the total amount for which the lease obligates the consumer during the period of the lease term remaining after the early termination and the present value of that amount at the date of the early termination.

134.87(1)(f) (f) "Manufacturer" means a person who manufactures or assembles motorized wheelchairs and agents of that person, including an importer, a distributor, factory branch, distributor branch and any warrantors of the manufacturer's motorized wheelchairs, but does not include a motorized wheelchair dealer.

134.87(1)(g) (g) "Motorized wheelchair" means any motor-driven wheelchair, including a demonstrator, that a consumer purchases or accepts transfer of in this state.

134.87(1)(h) (h) "Motorized wheelchair dealer" means a person who is in the business of selling motorized wheelchairs.

134.87(1)(i) (i) "Motorized wheelchair lessor" means a person who leases a motorized wheelchair to a consumer, or who holds the lessor's rights, under a written lease.

134.87(1)(j) (j) "Nonconformity" means a condition or defect that substantially impairs the use, value or safety of a motorized wheelchair, and that is covered by an express warranty applicable to the motorized wheelchair or to a component of the motorized wheelchair, but does not include a condition or defect that is the result of abuse, neglect or unauthorized modification or alteration of the motorized wheelchair by a consumer.

134.87(1)(k) (k) "Reasonable attempt to repair" means any of the following occurring within the term of an express warranty applicable to a new motorized wheelchair or within one year after first delivery of the motorized wheelchair to a consumer, whichever is sooner:

134.87(1)(k)1. 1. The same nonconformity with the warranty is subject to repair by the manufacturer, motorized wheelchair lessor or any of the manufacturer's authorized motorized wheelchair dealers at least 4 times and the nonconformity continues.

134.87(1)(k)2. 2. The motorized wheelchair is out of service for an aggregate of at least 30 days because of warranty nonconformities.

134.87(2) (2) A manufacturer who sells a motorized wheelchair to a consumer, either directly or through a motorized wheelchair dealer, shall furnish the consumer with an express warranty for the motorized wheelchair. The duration of the express warranty shall be not less than one year after first delivery of the motorized wheelchair to the consumer. If a manufacturer fails to furnish an express warranty as required by this subsection, the motorized wheelchair shall be covered by an express warranty as if the manufacturer had furnished an express warranty to the consumer as required by this subsection.

134.87(3) (3)

134.87(3)(a)(a) If a new motorized wheelchair does not conform to an applicable express warranty and the consumer reports the nonconformity to the manufacturer, the motorized wheelchair lessor or any of the manufacturer's authorized motorized wheelchair dealers and makes the motorized wheelchair available for repair before one year after first delivery of the motorized wheelchair to a consumer, the nonconformity shall be repaired.

134.87(3)(b) (b)

134.87(3)(b)1.1. If, after a reasonable attempt to repair, the nonconformity is not repaired, the manufacturer shall carry out the requirement under subd. 2. or 3., whichever is appropriate.

134.87(3)(b)2. 2. At the direction of a consumer described under sub. (1) (b) 1., 2. or 3., do one of the following:

134.87(3)(b)2.a. a. Accept return of the motorized wheelchair and replace the motorized wheelchair with a comparable new motorized wheelchair and refund any collateral costs.

134.87(3)(b)2.b. b. Accept return of the motorized wheelchair and refund to the consumer and to any holder of a perfected security interest in the consumer's motorized wheelchair, as their interest may appear, the full purchase price plus any finance charge, amount paid by the consumer at the point of sale and collateral costs, less a reasonable allowance for use. Under this subd. 2. b., a reasonable allowance for use may not exceed the amount obtained by multiplying the full purchase price of the motorized wheelchair by a fraction, the denominator of which is 1,825 and the numerator of which is the number of days that the motorized wheelchair was driven before the consumer first reported the nonconformity to the motorized wheelchair dealer.

134.87(3)(b)3. 3.

134.87(3)(b)3.a.a. With respect to a consumer described in sub. (1) (b) 4., accept return of the motorized wheelchair, refund to the motorized wheelchair lessor and to any holder of a perfected security interest in the motorized wheelchair, as their interest may appear, the current value of the written lease and refund to the consumer the amount that the consumer paid under the written lease plus any collateral costs, less a reasonable allowance for use.

134.87(3)(b)3.b. b. Under this subdivision, the current value of the written lease equals the total amount for which that lease obligates the consumer during the period of the lease remaining after its early termination, plus the motorized wheelchair dealer's early termination costs and the value of the motorized wheelchair at the lease expiration date if the lease sets forth that value, less the motorized wheelchair lessor's early termination savings.

134.87(3)(b)3.c. c. Under this subdivision, a reasonable allowance for use may not exceed the amount obtained by multiplying the total amount for which the written lease obligates the consumer by a fraction, the denominator of which is 1,825 and the numerator of which is the number of days that the consumer drove the motorized wheelchair before first reporting the nonconformity to the manufacturer, motorized wheelchair lessor or motorized wheelchair dealer.

134.87(3)(c) (c) To receive a comparable new motorized wheelchair or a refund due under par. (b) 1. or 2., a consumer described under sub. (1) (b) 1., 2. or 3. shall offer to the manufacturer of the motorized wheelchair having the nonconformity to transfer possession of that motorized wheelchair to that manufacturer. No later than 30 days after that offer, the manufacturer shall provide the consumer with the comparable new motorized wheelchair or refund. When the manufacturer provides the new motorized wheelchair or refund, the consumer shall return the motorized wheelchair having the nonconformity to the manufacturer, along with any endorsements necessary to transfer real possession to the manufacturer.

134.87(3)(d) (d)

134.87(3)(d)1.1. To receive a refund due under par. (b) 3., a consumer described under sub. (1) (b) 4. shall offer to return the motorized wheelchair having the nonconformity to its manufacturer. No later than 30 days after that offer, the manufacturer shall provide the refund to the consumer. When the manufacturer provides the refund, the consumer shall return to the manufacturer the motorized wheelchair having the nonconformity.

134.87(3)(d)2. 2. To receive a refund due under par. (b) 3., a motorized wheelchair lessor shall offer to transfer possession of the motorized wheelchair having the nonconformity to its manufacturer. No later than 30 days after that offer, the manufacturer shall provide the refund to the motorized wheelchair lessor. When the manufacturer provides the refund, the motorized wheelchair lessor shall provide to the manufacturer any endorsements necessary to transfer legal possession to the manufacturer.

134.87(3)(d)3. 3. No person may enforce the lease against the consumer after the consumer receives a refund due under par. (b) 3.

134.87(3)(e) (e) No motorized wheelchair returned by a consumer or motorized wheelchair lessor in this state under par. (b), or by a consumer or motorized wheelchair lessor in another state under a similar law of that state, may be sold or leased again in this state unless full disclosure of the reasons for return is made to any prospective buyer or lessee.

134.87(4) (4) This section does not limit rights or remedies available to a consumer under any other law.

134.87(5) (5) Any waiver by a consumer of rights under this section is void.

134.87(6) (6) In addition to pursuing any other remedy, a consumer may bring an action to recover for any damages caused by a violation of this section. The court shall award a consumer who prevails in such an action twice the amount of any pecuniary loss, together with costs, disbursements and reasonable attorney fees, and any equitable relief that the court determines is appropriate.

134.87 History History: 1991 a. 222.



134.90 Uniform trade secrets act.

134.90  Uniform trade secrets act.

134.90(1) (1)  Definitions. In this section:

134.90(1)(a) (a) "Improper means" includes espionage, theft, bribery, misrepresentation and breach or inducement of a breach of duty to maintain secrecy.

134.90(1)(b) (b) "Readily ascertainable" information does not include information accessible through a license agreement or by an employee under a confidentiality agreement with his or her employer.

134.90(1)(c) (c) "Trade secret" means information, including a formula, pattern, compilation, program, device, method, technique or process to which all of the following apply:

134.90(1)(c)1. 1. The information derives independent economic value, actual or potential, from not being generally known to, and not being readily ascertainable by proper means by, other persons who can obtain economic value from its disclosure or use.

134.90(1)(c)2. 2. The information is the subject of efforts to maintain its secrecy that are reasonable under the circumstances.

134.90(2) (2) Misappropriation. No person, including the state, may misappropriate or threaten to misappropriate a trade secret by doing any of the following:

134.90(2)(a) (a) Acquiring the trade secret of another by means which the person knows or has reason to know constitute improper means.

134.90(2)(b) (b) Disclosing or using without express or implied consent a trade secret of another if the person did any of the following:

134.90(2)(b)1. 1. Used improper means to acquire knowledge of the trade secret.

134.90(2)(b)2. 2. At the time of disclosure or use, knew or had reason to know that he or she obtained knowledge of the trade secret through any of the following means:

134.90(2)(b)2.a. a. Deriving it from or through a person who utilized improper means to acquire it.

134.90(2)(b)2.b. b. Acquiring it under circumstances giving rise to a duty to maintain its secrecy or limit its use.

134.90(2)(b)2.c. c. Deriving it from or through a person who owed a duty to the person seeking relief to maintain its secrecy or limit its use.

134.90(2)(b)2.d. d. Acquiring it by accident or mistake.

134.90(3) (3) Injunctive relief.

134.90(3)(a)(a)

134.90(3)(a)1.1. A court may grant an injunction against a person who violates sub. (2). Chapter 813 governs any temporary or interlocutory injunction or ex parte restraining order in an action under this section, except that no court may issue such an injunction or restraining order unless the complainant makes an application which includes a description of each alleged trade secret in sufficient detail to inform the party to be enjoined or restrained of the nature of the complaint against that party or, if the court so orders, includes written disclosure of the trade secret. The complainant shall serve this application upon the party to be enjoined or restrained at the time the motion for the injunction is made or the restraining order is served, whichever is earlier.

134.90(3)(a)2. 2. Except as provided in subd. 3., upon application to the court, the court shall terminate an injunction when a trade secret ceases to exist.

134.90(3)(a)3. 3. The court may continue an injunction for a reasonable period of time to eliminate commercial advantage which the person who violated sub. (2) otherwise would derive from the violation.

134.90(3)(b) (b) In exceptional circumstances, an injunction granted under par. (a) may condition future use of a trade secret by the person who violated sub. (2) upon payment of a reasonable royalty by that person to the owner of the trade secret for no longer than the period of time for which the court may enjoin or restrain the use of the trade secret under par. (a). Exceptional circumstances include a material and prejudicial change of position, prior to acquiring knowledge or reason to know of a violation of sub. (2), that renders an injunction inequitable.

134.90(3)(c) (c) In appropriate circumstances, the court may order affirmative acts to protect a trade secret.

134.90(4) (4) Damages.

134.90(4)(a)(a) Except to the extent that a material and prejudicial change of position prior to acquiring knowledge or reason to know of a violation of sub. (2) renders a monetary recovery inequitable, a court may award damages to the complainant for a violation of sub. (2). A court may award damages in addition to, or in lieu of, injunctive relief under sub. (3). Damages may include both the actual loss caused by the violation and unjust enrichment caused by the violation that is not taken into account in computing actual loss. Damages may be measured exclusively by the imposition of liability for a reasonable royalty for a violation of sub. (2) if the complainant cannot by any other method of measurement prove an amount of damages which exceeds the reasonable royalty.

134.90(4)(b) (b) If a violation of sub. (2) is willful and malicious, the court may award punitive damages in an amount not exceeding twice any award under par. (a).

134.90(4)(c) (c) If a claim that sub. (2) has been violated is made in bad faith, a motion to terminate an injunction is made or resisted in bad faith, or a violation of sub. (2) is willful and deliberate, the court may award reasonable attorney fees to the prevailing party.

134.90(5) (5) Preservation of secrecy. In an action under this section, a court shall preserve the secrecy of an alleged trade secret by reasonable means, which may include granting a protective order in a discovery proceeding, holding an in-camera hearing, sealing the record of the action and ordering any person involved in the action not to disclose an alleged trade secret without prior court approval.

134.90(6) (6) Effect on other laws.

134.90(6)(a)(a) Except as provided in par. (b), this section displaces conflicting tort law, restitutionary law and any other law of this state providing a civil remedy for misappropriation of a trade secret.

134.90(6)(b) (b) This section does not affect any of the following:

134.90(6)(b)1. 1. Any contractual remedy, whether or not based upon misappropriation of a trade secret.

134.90(6)(b)2. 2. Any civil remedy not based upon misappropriation of a trade secret.

134.90(6)(b)3. 3. Any criminal remedy, whether or not based upon misappropriation of a trade secret.

134.90(7) (7) Uniformity of application and construction. This section shall be applied and construed to make uniform the law relating to misappropriation of trade secrets among states enacting substantially identical laws.

134.90 History History: 1985 a. 236.

134.90 Annotation Some factors to be considered in determining whether given information is one's trade secret are: 1) the extent to which the information is known outside of his or her business; 2) the extent to which it is known by employees and others involved in his or her business; 3) the extent of measures taken by him or her to guard the secrecy of the information; 4) the value of the information to him or her and to his competitors; 5) the amount of effort or money expended by him or her in developing the information; 6) the ease or difficulty with which the information could be properly acquired or duplicated by others. Minuteman, Inc. v. Alexander, 147 Wis. 2d 842, 434 N.W.2d 773 (1989).

134.90 Annotation A party asserting a trade secret need not spell out details that would destroy what the party seeks to protect, but the party must include with some specificity the nature of the trade secret that is more than a generalized allegation that there is a trade secret. ECT International, Inc. v. Zwerlein, 228 Wis. 2d 343, 597 N.W.2d 479 (Ct. App. 1999), 98-2041.

134.90 Annotation By limiting the period in which an employee agrees not to divulge trade secrets, an employer manifests its intent that there is no need to maintain the secrecy after the specified period. ECT International, Inc. v. Zwerlein, 228 Wis. 2d 343, 597 N.W.2d 479 (Ct. App. 1999), 98-2041.

134.90 Annotation Under sub. (4), "actual loss caused by the violation" may include losses that result when a misappropriator uses a trade secret unsuccessfully and produces and sells a defective product that causes the plaintiff's business to suffer. World Wide Prosthetic Supply, Inc. v. Mikulsky, 2002 WI 26, 251 Wis. 2d 45, 640 N.W.2d 764, 00-1751.

134.90 Annotation Subs. (6) (a) and (b) 2. together do the following: 1) replace all pre-existing definitions of trade secret and remedies for tort claims dependent solely on the existence of a specific class of information statutorily defined as trade secrets; and 2) leave available all other types of civil actions that do not depend on information that meets the statutory definition of a trade secret. Therefore, any civil tort claim not grounded in a trade secret, as defined in the statute, remains available. Burbank Grease Services, LLC v. Sokolowski, 2006 WI 103, 294 Wis. 2d 274, 717 N.W.2d 781, 04-0468.

134.90 Annotation Although a court may grant injunctive relief against a person who misappropriated a trade secret, the injunction should only be for a period reasonable to eliminate commercial advantage that the person who misappropriated the secret would otherwise derive from the violation. Once the defendant would have discovered the trade secret without the misappropriation, any lost profits from that time forward are not caused by the defendant's wrongful act. Minnesota Mining and Manufacturing Company v. Pribyl, 259 F.3d 587 (2001).

134.90 Annotation Nondisclosure agreements under sub. (6) between suppliers and users of intellectual property are not subject to rules that govern noncompete agreements between employers and employees. A much greater scope of restraint is allowed in contracts between vendors and vendees than between employers and employees. IDX Systems Corp. v. Epic Systems Corp. 285 F.3d 581 (2002).

134.90 Annotation An independent contractor presumptively owns his or her work product. In the absence of an agreement, non-exclusivity is the norm. The law of trade secrets follows the same approach to ownership. Wisconsin does not require an express, written contract of confidentiality. An independent contractor does not acquire any rights in his or client's trade-secret data just because he or she used those data in the performance of his or her duties. Breach of an implicit promise to hold information for the client's sole benefit in turn violates sub. (2) (a). Hicklin Engineering, L.C. v. Bartell, 439 F.3d 346 (2006).

134.90 Annotation Revisions to the law of trade secrets. Whitesel and Sklansky. WBB Aug. 1986.



134.93 Payment of commissions to independent sales representatives.

134.93  Payment of commissions to independent sales representatives.

134.93(1)(1)  Definitions. In this section:

134.93(1)(a) (a) "Commission" means compensation accruing to an independent sales representative for payment by a principal, the rate of which is expressed as a percentage of the dollar amount of orders or sales made by the independent sales representative or as a percentage of the dollar amount of profits generated by the independent sales representative.

134.93(1)(b) (b) "Independent sales representative" means a person, other than an insurance agent or broker, who contracts with a principal to solicit wholesale orders and who is compensated, in whole or in part, by commission. "Independent sales representative" does not include any of the following:

134.93(1)(b)1. 1. A person who places orders or purchases products for the person's own account for resale.

134.93(1)(b)2. 2. A person who is an employee of the principal and whose wages must be paid as required under s. 109.03.

134.93(1)(c) (c) "Principal" means a sole proprietorship, partnership, joint venture, corporation or other business entity, whether or not having a permanent or fixed place of business in this state, that does all of the following:

134.93(1)(c)1. 1. Manufactures, produces, imports or distributes a product for wholesale.

134.93(1)(c)2. 2. Contracts with an independent sales representative to solicit orders for the product.

134.93(1)(c)3. 3. Compensates the independent sales representative, in whole or in part, by commission.

134.93(2) (2) Commissions; when due.

134.93(2)(a)(a) Subject to pars. (b) and (c), a commission becomes due as provided in the contract between the principal and the independent sales representative.

134.93(2)(b) (b) If there is no written contract between the principal and the independent sales representative, or if the written contract does not provide for when a commission becomes due, or if the written contract is ambiguous or unclear as to when a commission becomes due, a commission becomes due according to the past practice used by the principal and the independent sales representative.

134.93(2)(c) (c) If it cannot be determined under par. (a) or (b) when a commission becomes due, a commission becomes due according to the custom and usage prevalent in this state for the particular industry of the principal and independent sales representative.

134.93(3) (3) Notice of termination or change in contract. Unless otherwise provided in a written contract between a principal and an independent sales representative, a principal shall provide an independent sales representative with at least 90 days' prior written notice of any termination, cancellation, nonrenewal or substantial change in the competitive circumstances of the contract between the principal and the independent sales representative.

134.93(4) (4) Commissions due; payment on termination of contract. A principal shall pay an independent sales representative all commissions that are due to the independent sales representative at the time of termination, cancellation or nonrenewal of the contract between the principal and the independent sales representative as required under sub. (2).

134.93(5) (5) Civil liability. Any principal that violates sub. (2) by failing to pay a commission due to an independent sales representative as required under sub. (2) is liable to the independent sales representative for the amount of the commission due and for exemplary damages of not more than 200% of the amount of the commissions due. In addition, the principal shall pay to the independent sales representative, notwithstanding the limitations specified in s. 799.25 or 814.04, all actual costs, including reasonable actual attorney fees, incurred by the independent sales representative in bringing an action, obtaining a judgment and collecting on a judgment under this subsection.

134.93 History History: 1997 a. 71.

134.93 Annotation "Person" in this section is subject to the definition in s. 990.01 (26), which includes not only natural persons, but also partnerships, associations, and bodies corporate and politic. Industry to Industry, Inc. v. Hillsman Modular Molding, Inc. 2002 WI 51, 252 Wis. 2d 544, 644 N.W.2d 236, 00-2180.



134.95 Violations against elderly or disabled persons.

134.95  Violations against elderly or disabled persons.

134.95(1)(1)  Definitions. In this section:

134.95(1)(a) (a) "Disabled person" means a person who has an impairment of a physical, mental or emotional nature that substantially limits at least one major life activity.

134.95(1)(b) (b) "Elderly person" means a person who is at least 62 years of age.

134.95(1)(c) (c) "Major life activity" means self-care, walking, seeing, hearing, speaking, breathing, learning, performing manual tasks or being able to be gainfully employed.

134.95(2) (2) Supplemental forfeiture. If a fine or a forfeiture is imposed on a person for a violation under s. 100.171, 100.173, 100.174, 100.175, 100.177, 134.71, 134.72, 134.73, or 134.87 or ch. 136 or a rule promulgated under these sections or that chapter, the person shall be subject to a supplemental forfeiture not to exceed $10,000 for that violation if the conduct by the defendant, for which the fine or forfeiture was imposed, was perpetrated against an elderly person or disabled person and if any of the factors under s. 100.264 (2) (a), (b), or (c) is present.

134.95(3) (3) Priority for restitution. If the court orders restitution under s. 100.171 (8), 100.173 (4) (a), 100.174 (7), 100.175 (7), 100.177 (15) or 134.87 (6) for a pecuniary or monetary loss suffered by a person, the court shall require that the restitution be paid by the defendant before the defendant pays any forfeiture imposed under this section.

134.95 History History: 1995 a. 382; 1997 a. 111; 2001 a. 16.



134.96 Use of lodging establishments.

134.96  Use of lodging establishments.

134.96(1) (1) In this section:

134.96(1)(a) (a) "Alcohol beverages" has the meaning given in s. 125.02 (1).

134.96(1)(b) (b) "Controlled substance" has the meaning given in s. 961.01 (4).

134.96(1)(bd) (bd) "Controlled substance analog" has the meaning given in s. 961.01 (4m).

134.96(1)(c) (c) "Lodging establishment" has the meaning given in s. 106.52 (1) (d).

134.96(1)(d) (d) "Underage person" has the meaning given in s. 125.02 (20m).

134.96(2) (2) Any person who procures lodging in a lodging establishment and permits or fails to take action to prevent any of the following activities from occurring in the lodging establishment is subject to the penalties provided in sub. (5):

134.96(2)(a) (a) Consumption of an alcohol beverage by any underage person not accompanied by his or her parent, guardian or spouse who has attained the legal drinking age.

134.96(2)(b) (b) Illegal use of a controlled substance or controlled substance analog.

134.96(3) (3) An owner or employee of a lodging establishment may deny lodging to an adult if the owner or employee reasonably believes that consumption of an alcohol beverage by an underage person not accompanied by his or her parent, guardian or spouse who has attained the legal drinking age, or illegal use of a controlled substance or controlled substance analog, may occur in the area of the lodging establishment procured.

134.96(4) (4) An owner or employee of a lodging establishment may require a cash deposit or use of a credit card at the time of application for lodging.

134.96(5) (5) A person who violates sub. (2) or a local ordinance which strictly conforms to sub. (2) shall forfeit:

134.96(5)(a) (a) Not more than $500 if the person has not committed a previous violation within 12 months of the violation; or

134.96(5)(b) (b) Not less than $200 nor more than $500 if the person has committed a previous violation within 12 months of the violation.

134.96 History History: 1989 a. 94; 1991 a. 295; 1995 a. 27, 448; 1999 a. 82; 2005 a. 155 s. 41; Stats. 2005 s. 134.96.



134.97 Disposal of records containing personal information.

134.97  Disposal of records containing personal information.

134.97(1)(1)  Definitions. In this section:

134.97(1)(a) (a) "Credit card" has the meaning given in s. 421.301 (15).

134.97(1)(am) (am) "Dispose" does not include a sale of a record or the transfer of a record for value.

134.97(1)(b) (b) "Financial institution" means any bank, savings bank, savings and loan association or credit union that is authorized to do business under state or federal laws relating to financial institutions, any issuer of a credit card or any investment company.

134.97(1)(c) (c) "Investment company" has the meaning given in s. 180.0103 (11e).

134.97(1)(d) (d) "Medical business" means any organization or enterprise operated for profit or not for profit, including a sole proprietorship, partnership, firm, business trust, joint venture, syndicate, corporation, limited liability company or association, that possesses information, other than personnel records, relating to a person's physical or mental health, medical history or medical treatment.

134.97(1)(e) (e) "Personal information" means any of the following:

134.97(1)(e)1. 1. Personally identifiable data about an individual's medical condition, if the data are not generally considered to be public knowledge.

134.97(1)(e)2. 2. Personally identifiable data that contain an individual's account or customer number, account balance, balance owing, credit balance or credit limit, if the data relate to an individual's account or transaction with a financial institution.

134.97(1)(e)3. 3. Personally identifiable data provided by an individual to a financial institution upon opening an account or applying for a loan or credit.

134.97(1)(e)4. 4. Personally identifiable data about an individual's federal, state or local tax returns.

134.97(1)(f) (f) "Personally identifiable" means capable of being associated with a particular individual through one or more identifiers or other information or circumstances.

134.97(1)(g) (g) "Record" means any material on which written, drawn, printed, spoken, visual or electromagnetic information is recorded or preserved, regardless of physical form or characteristics.

134.97(1)(h) (h) "Tax preparation business" means any organization or enterprise operated for profit, including a sole proprietorship, partnership, firm, business trust, joint venture, syndicate, corporation, limited liability company or association, that for a fee prepares an individual's federal, state or local tax returns or counsels an individual regarding the individual's federal, state or local tax returns.

134.97(2) (2) Disposal of records containing personal information. A financial institution, medical business or tax preparation business may not dispose of a record containing personal information unless the financial institution, medical business, tax preparation business or other person under contract with the financial institution, medical business or tax preparation business does any of the following:

134.97(2)(a) (a) Shreds the record before the disposal of the record.

134.97(2)(b) (b) Erases the personal information contained in the record before the disposal of the record.

134.97(2)(c) (c) Modifies the record to make the personal information unreadable before the disposal of the record.

134.97(2)(d) (d) Takes actions that it reasonably believes will ensure that no unauthorized person will have access to the personal information contained in the record for the period between the record's disposal and the record's destruction.

134.97(3) (3) Civil liability; disposal and use.

134.97(3)(a)(a) A financial institution, medical business or tax preparation business is liable to a person whose personal information is disposed of in violation of sub. (2) for the amount of damages resulting from the violation.

134.97(3)(b) (b) Any person who, for any purpose, uses personal information contained in a record that was disposed of by a financial institution, medical business or tax preparation business is liable to an individual who is the subject of the information and to the financial institution, medical business or tax preparation business that disposed of the record for the amount of damages resulting from the person's use of the information. This paragraph does not apply to a person who uses personal information with the authorization or consent of the individual who is the subject of the information.

134.97(4) (4) Penalties; disposal and use.

134.97(4)(a)(a) A financial institution, medical business or tax preparation business that violates sub. (2) may be required to forfeit not more than $1,000. Acts arising out of the same incident or occurrence shall be a single violation.

134.97(4)(b) (b) Any person who possesses a record that was disposed of by a financial institution, medical business or tax preparation business and who intends to use, for any purpose, personal information contained in the record may be fined not more than $1,000 or imprisoned for not more than 90 days or both. This paragraph does not apply to a person who possesses a record with the authorization or consent of the individual whose personal information is contained in the record.

134.97 History History: 1999 a. 9; 2005 a. 155 s. 52; Stats. 2005 s. 134.97.

134.97 Annotation Disposing Medical, Financial Records. Franklin. Wis.Law. Dec. 1999.



134.98 Notice of unauthorized acquisition of personal information.

134.98  Notice of unauthorized acquisition of personal information.

134.98(1)(1)  Definitions. In this section:

134.98(1)(a) (a)

134.98(1)(a)1.1. "Entity" means a person, other than an individual, that does any of the following:

134.98(1)(a)1.a. a. Conducts business in this state and maintains personal information in the ordinary course of business.

134.98(1)(a)1.b. b. Licenses personal information in this state.

134.98(1)(a)1.c. c. Maintains for a resident of this state a depository account as defined in s. 815.18 (2) (e).

134.98(1)(a)1.d. d. Lends money to a resident of this state.

134.98(1)(a)2. 2. "Entity" includes all of the following:

134.98(1)(a)2.a. a. The state and any office, department, independent agency, authority, institution, association, society, or other body in state government created or authorized to be created by the constitution or any law, including the legislature and the courts.

134.98(1)(a)2.b. b. A city, village, town, or county.

134.98(1)(am) (am) "Name" means an individual's last name combined with the individual's first name or first initial.

134.98(1)(b) (b) "Personal information" means an individual's last name and the individual's first name or first initial, in combination with and linked to any of the following elements, if the element is not publicly available information and is not encrypted, redacted, or altered in a manner that renders the element unreadable:

134.98(1)(b)1. 1. The individual's social security number.

134.98(1)(b)2. 2. The individual's driver's license number or state identification number.

134.98(1)(b)3. 3. The number of the individual's financial account number, including a credit or debit card account number, or any security code, access code, or password that would permit access to the individual's financial account.

134.98(1)(b)4. 4. The individual's deoxyribonucleic acid profile, as defined in s. 939.74 (2d) (a).

134.98(1)(b)5. 5. The individual's unique biometric data, including fingerprint, voice print, retina or iris image, or any other unique physical representation.

134.98(1)(c) (c) "Publicly available information" means any information that an entity reasonably believes is one of the following:

134.98(1)(c)1. 1. Lawfully made widely available through any media.

134.98(1)(c)2. 2. Lawfully made available to the general public from federal, state, or local government records or disclosures to the general public that are required to be made by federal, state, or local law.

134.98(2) (2) Notice required.

134.98(2)(a)(a) If an entity whose principal place of business is located in this state or an entity that maintains or licenses personal information in this state knows that personal information in the entity's possession has been acquired by a person whom the entity has not authorized to acquire the personal information, the entity shall make reasonable efforts to notify each subject of the personal information. The notice shall indicate that the entity knows of the unauthorized acquisition of personal information pertaining to the subject of the personal information.

134.98(2)(b) (b) If an entity whose principal place of business is not located in this state knows that personal information pertaining to a resident of this state has been acquired by a person whom the entity has not authorized to acquire the personal information, the entity shall make reasonable efforts to notify each resident of this state who is the subject of the personal information. The notice shall indicate that the entity knows of the unauthorized acquisition of personal information pertaining to the resident of this state who is the subject of the personal information.

134.98(2)(bm) (bm) If a person, other than an individual, that stores personal information pertaining to a resident of this state, but does not own or license the personal information, knows that the personal information has been acquired by a person whom the person storing the personal information has not authorized to acquire the personal information, and the person storing the personal information has not entered into a contract with the person that owns or licenses the personal information, the person storing the personal information shall notify the person that owns or licenses the personal information of the acquisition as soon as practicable.

134.98(2)(br) (br) If, as the result of a single incident, an entity is required under par. (a) or (b) to notify 1,000 or more individuals that personal information pertaining to the individuals has been acquired, the entity shall without unreasonable delay notify all consumer reporting agencies that compile and maintain files on consumers on a nationwide basis, as defined in 15 USC 1681a(p), of the timing, distribution, and content of the notices sent to the individuals.

134.98(2)(cm) (cm) Notwithstanding pars. (a), (b), (bm), and (br), an entity is not required to provide notice of the acquisition of personal information if any of the following applies:

134.98(2)(cm)1. 1. The acquisition of personal information does not create a material risk of identity theft or fraud to the subject of the personal information.

134.98(2)(cm)2. 2. The personal information was acquired in good faith by an employee or agent of the entity, if the personal information is used for a lawful purpose of the entity.

134.98(3) (3) Timing and manner of notice; other requirements.

134.98(3)(a)(a) Subject to sub. (5), an entity shall provide the notice required under sub. (2) within a reasonable time, not to exceed 45 days after the entity learns of the acquisition of personal information. A determination as to reasonableness under this paragraph shall include consideration of the number of notices that an entity must provide and the methods of communication available to the entity.

134.98(3)(b) (b) An entity shall provide the notice required under sub. (2) by mail or by a method the entity has previously employed to communicate with the subject of the personal information. If an entity cannot with reasonable diligence determine the mailing address of the subject of the personal information, and if the entity has not previously communicated with the subject of the personal information, the entity shall provide notice by a method reasonably calculated to provide actual notice to the subject of the personal information.

134.98(3)(c) (c) Upon written request by a person who has received a notice under sub. (2) (a) or (b), the entity that provided the notice shall identify the personal information that was acquired.

134.98(3m) (3m) Regulated entities exempt. This section does not apply to any of the following:

134.98(3m)(a) (a) An entity that is subject to, and in compliance with, the privacy and security requirements of 15 USC 6801 to 6827, or a person that has a contractual obligation to such an entity, if the entity or person has in effect a policy concerning breaches of information security.

134.98(3m)(b) (b) An entity that is described in 45 CFR 164.104 (a), if the entity complies with the requirements of 45 CFR part 164.

134.98(4) (4) Effect on civil claims. Failure to comply with this section is not negligence or a breach of any duty, but may be evidence of negligence or a breach of a legal duty.

134.98(5) (5) Request by law enforcement not to notify. A law enforcement agency may, in order to protect an investigation or homeland security, ask an entity not to provide a notice that is otherwise required under sub. (2) for any period of time and the notification process required under sub. (2) shall begin at the end of that time period. Notwithstanding subs. (2) and (3), if an entity receives such a request, the entity may not provide notice of or publicize an unauthorized acquisition of personal information, except as authorized by the law enforcement agency that made the request.

134.98(6m) (6m) Local ordinances or regulations prohibited. No city, village, town, or county may enact or enforce an ordinance or regulation that relates to notice or disclosure of the unauthorized acquisition of personal information.

134.98(7m) (7m) Effect of federal legislation. If the joint committee on administrative rules determines that the federal government has enacted legislation that imposes notice requirements substantially similar to the requirements of this section and determines that the legislation does not preempt this section, the joint committee on administrative rules shall submit to the legislative reference bureau for publication in the Wisconsin administrative register a notice of its determination. This section does not apply after publication of a notice under this subsection.

134.98 History History: 2005 a. 138; 2007 a. 20; 2007 a. 97 s. 238.



134.99 Parties to a violation.

134.99  Parties to a violation.

134.99(1) (1) Whoever is concerned in the commission of a violation of this chapter for which a forfeiture is imposed is a principal and may be charged with and convicted of the violation although he or she did not directly commit it and although the person who directly committed it has not been convicted of the violation.

134.99(2) (2) A person is concerned in the commission of the violation if the person:

134.99(2)(a) (a) Directly commits the violation;

134.99(2)(b) (b) Aids and abets the commission of it; or

134.99(2)(c) (c) Is a party to a conspiracy with another to commit it or advises, hires or counsels or otherwise procures another to commit it.

134.99 History History: 1975 c. 365; 1979 c. 62; 1997 a. 111.






135. Dealership practices.

135.01 Short title.

135.01  Short title. This chapter may be cited as the "Wisconsin Fair Dealership Law".

135.01 History History: 1973 c. 179.

135.01 Annotation This chapter was enacted for the protection of the interests of the dealer whose economic livelihood may be imperiled by the dealership grantor, whatever its size. Rossow Oil Co. v. Heiman, 72 Wis. 2d 696, 242 N.W.2d 176 (1976).

135.01 Annotation This chapter covers only agreements entered into after April 5, 1974. Wipperfurth v. U-Haul Co. of Western Wis., Inc. 101 Wis. 2d 586, 304 N.W.2d 767 (1981).

135.01 Annotation This chapter is constitutional; it may be applied to out-of-state dealers when provided by contract. C. A. Marine Sup. Co. v. Brunswick Corp. 557 F.2d 1163. See: Boatland, Inc. v. Brunswick Corp. 558 F.2d 818.

135.01 Annotation When a dealer did not comply with all the terms of acceptance of a dealership agreement, no contract was formed and this chapter did not apply. Century Hardware Corp. v. Acme United Corp. 467 F. Supp. 350 (1979).

135.01 Annotation Dealing with the dealers: Scope of the Wisconsin fair dealership law. Axe, WBB Aug. 1981.

135.01 Annotation The fair dealership law: Good cause for review. Riteris and Robertson, WBB March, 1986.

135.01 Annotation Changing Business Strategy Under the Wisconsin Fair Dealership Law. Laufer. Wis. Law. March 1991.

135.01 Annotation Avoiding the Accidental Franchise. Modell & Fittante. Wis. Law. May 2003.

135.01 Annotation Determining "Community of Interest" Under the WFDL. Wright. Wis. Law. Dec. 2004.

135.01 Annotation Understanding the Wisconsin Fair Dealership Law. Wright & Aquino. Wis. Law. Nov. 2009.



135.02 Definitions.

135.02  Definitions. In this chapter:

135.02(1) (1) "Community of interest" means a continuing financial interest between the grantor and grantee in either the operation of the dealership business or the marketing of such goods or services.

135.02(2) (2) "Dealer" means a person who is a grantee of a dealership situated in this state.

135.02(3) (3) "Dealership" means any of the following:

135.02(3)(a) (a) A contract or agreement, either expressed or implied, whether oral or written, between 2 or more persons, by which a person is granted the right to sell or distribute goods or services, or use a trade name, trademark, service mark, logotype, advertising or other commercial symbol, in which there is a community of interest in the business of offering, selling or distributing goods or services at wholesale, retail, by lease, agreement or otherwise.

135.02(3)(b) (b) A contract or agreement, either expressed or implied, whether oral or written, between 2 or more persons by which a wholesaler, as defined in s. 125.02 (21), is granted the right to sell or distribute intoxicating liquor or use a trade name, trademark, service mark, logotype, advertising or other commercial symbol related to intoxicating liquor. This paragraph does not apply to dealerships described in s. 135.066 (5) (a) and (b).

135.02(4) (4) "Good cause" means:

135.02(4)(a) (a) Failure by a dealer to comply substantially with essential and reasonable requirements imposed upon the dealer by the grantor, or sought to be imposed by the grantor, which requirements are not discriminatory as compared with requirements imposed on other similarly situated dealers either by their terms or in the manner of their enforcement; or

135.02(4)(b) (b) Bad faith by the dealer in carrying out the terms of the dealership.

135.02(5) (5) "Grantor" means a person who grants a dealership.

135.02(6) (6) "Person" means a natural person, partnership, joint venture, corporation or other entity.

135.02 History History: 1973 c. 179; 1977 c. 171; 1983 a. 189; 1993 a. 482; 1999 a. 9.

135.02 Annotation A cartage agreement between an air freight company and a trucking company did not create a "dealership" under this chapter. Kania v. Airborne Freight Corp. 99 Wis. 2d 746, 300 N.W.2d 63 (1981).

135.02 Annotation A manufacturer's representative was not a "dealership." Foerster, Inc. v. Atlas Metal Parts Co. 105 Wis. 2d 17, 313 N.W.2d 60 (1981).

135.02 Annotation This chapter applies exclusively to dealerships that do business within the geographic confines of the state. Swan Sales Corp. v. Jos. Schlitz Brewing Co. 126 Wis. 2d 16, 374 N.W.2d 640 (Ct. App. 1985).

135.02 Annotation Two guideposts for determining the existence of a "community of interest" under sub. (3) are: 1) a shared financial interest in the operation of the dealership or the marketing of a good or service; and 2) the degree of cooperation, coordination of activities, and sharing of common goals in the parties' relationship. Ziegler Co., Inc. v. Rexnord, Inc. 139 Wis. 2d 593, 407 N.W.2d 873 (1987).

135.02 Annotation A substantial investment distinguishes a dealership from a typical vendee-vendor relationship; establishing a loss of future profits is not sufficient. Gunderjohn v. Loewen-America, Inc. 179 Wis. 2d 201, 507 N.W.2d 115 (Ct. App. 1993).

135.02 Annotation Contracts between an HMO and chiropractors for the provision of chiropractic services to HMO members did not did not establish the chiropractors as dealerships under ch. 135. Bakke Chiropractic Clinic v. Physicians Plus Insurance, 215 Wis. 2d 605, 573 N.W.2d 542 (Ct. App.1997), 97-1169.

135.02 Annotation A dealership is a contract or agreement establishing a particular sort of commercial relationship that encompasses an extraordinary diverse set of business relationships not limited to the traditional franchise. The focus of the analysis must be on whether the business relationship can be said to be situated in the state after examining a broad set of factors outlined by the court. Baldewein Company v. Tri-Clover, Inc. 2000 WI 20, 233 Wis. 2d 57, 606 N.W.2d 145, 99-0541. See also Baldewein Company v. Tri-Clover, Inc. 183 F. Supp. 2d 1116 (2002).

135.02 Annotation Assuming without deciding that the size of the local economy relative to the cost of the putative dealer's inventory of the grantor's products is a relevant factor in determining the existence of a community of interest, that factor did not demonstrate the existence of a community of interest in this case. Moe v. Benelli U.S.A. Corp. 2007 WI App 254, 306 Wis. 2d 812, 743 N.W.2d 691, 06-1512.

135.02 Annotation When an otherwise protected party transfers a protected interest to a third party, a "community of interest" is destroyed and the party removed from WFDL protection. Lakefield Telephone Co. v. Northern Telecom, Inc. 970 F.2d 392 (1992).

135.02 Annotation A community of interest exists when a large proportion of a dealer's revenues are derived from the dealership, or when the alleged dealer has made sizable investments specialized in the grantor's goods or services. Frieburg Farm Equip. v. Van Dale, Inc. 978 F.2d 395 (1992).

135.02 Annotation There is no "community of interest" in the sale of services not yet in existence when the availability of the services is dependent on the happening of an uncertain condition. Simos v. Embassy Suites, Inc. 983 F.2d 1404 (1993).

135.02 Annotation This chapter does not protect a manufacturer's representative that lacks the unqualified authorization to sell or the authority to commit the manufacturer to a sale. Sales & Marketing Assoc., Inc. v. Huffy Corp. 57 F.3d 602 (1995).

135.02 Annotation If a grantor is losing substantial money under the dealership relationship, it may constitute "good cause" for changes in the contract, including termination. Morley-Murphy Co. v. Zenith Electronics, Inc. 142 F.3d 373 (1998).

135.02 Annotation This chapter specifies who may take advantage of its protections through the terms "dealer" and "dealership" and obviates the need to resort to conflict of laws principles. Investment in the state without in-state sales does not bring a party within the coverage of the chapter. Generac Corp. v. Caterpillar, Inc. 172 F.3d 971 (1999).

135.02 Annotation A manufacturer's right of approval of its distributors' subdistributors did not create a contractual relationship between the manufacturer and the subdistributor subject to this chapter. Praefke Auto Electric & Battery Company, Inc. v. Tecumseh Products Company, Inc. 255 F.3d 460 (2001).

135.02 Annotation The distinction between a dealer and a manufacturer's representative is discussed. Al Bishop Agency, Inc. v. Lithonia-Division of National Services, Inc. 474 F. Supp. 828 (1979).

135.02 Annotation The employment relationship in question was not a "dealership." O'Leary v. Sterling Extruder Corp. 533 F. Supp. 1205 (1982).

135.02 Annotation The plaintiff was not a "dealer" since money advanced to the company for fixtures and inventory was refundable. Moore v. Tandy Corp. Radio Shack Div. 631 F. Supp. 1037 (1986).

135.02 Annotation It is improper to determine whether under sub. (3) a "community of interest" exists by examining the effect termination has on a division of the plaintiff. U.S. v. Davis, 756 F. Supp. 1162 (1990).

135.02 Annotation The plaintiff's investment in "goodwill" was not sufficient to afford it protection under this chapter. Team Electronics v. Apple Computer, 773 F. Supp. 153 (1991).

135.02 Annotation The "situated in this state" requirement under sub. (2) is satisfied as long as the dealership conducts business in Wisconsin. CSS-Wisconsin Office v. Houston Satellite Systems, 779 F. Supp. 979 (1991).

135.02 Annotation There is no "community of interest" under sub. (3) when there is an utter absence of "shared goals" or "cooperative coordinated efforts" between the parties. Cajan of Wisconsin v. Winston Furniture Co. 817 F. Supp 778 (1993).

135.02 Annotation Even if a person is granted a right to sell a product, the person is not a dealer unless that person actually sells the product. Smith v. Rainsoft, 848 F. Supp. 1413 (1994).

135.02 Annotation Under sub. (3), de minimus use of a trade name or mark is insufficient: there must be substantial investment in it. Satellite Receivers v. Household Bank, 922 F. Supp. 174 (1996).

135.02 Annotation A clause providing that the party who had drafted the contract and dictated all of its provisions was not a party to the contract was void, and that party was a grantor of a dealership. Praefke Auto Electric & Battery Co., Inc. v. Tecumseh Products, Co. 110 F. Supp. 2d 899 (2000).

135.02 Annotation Nothing in the text or legislative history of ch. 135 suggests that the legislature intended to preclude co-ops from being dealers. Sub. (2) defines a dealer as "a person who is a grantee of a dealership." Sub. (6) defines a person as a "corporation or other entity." Under s. 185.02, a co-op is "an association incorporated" in the state. Thus a co-op is a corporation or other entity within sub. (6) and subject to ch. 135. Builder's World, Inc. v. Marvin Lumber & Cedar, Inc. 482 F. Supp. 2d 1065 (2007).

135.02 Annotation In determining whether a plaintiff has a right to sell under the WFDL, the most important factor is the dealer's ability to transfer the product itself, or title to the product, or commit the grantor to a transaction at the moment of the agreement to sell. A manufacturer's representative, defined as an independent contractor who solicits orders for a manufacturer's product from potential customers and is paid a commission on resulting sales, is a position consistently excluded from the WFDL. Northland Sales, Inc. v. Maax Corp. 556 F. Supp. 2d 928 (2008).

135.02 Annotation The WFDL expresses no concern for the mission or other motivation underlying the sales in question; it asks only whether sales occur. Nor does the statute draw any distinction between for-profit and not-for-profit entities. The stated concern is with fair business relations, and it is beyond dispute that nonprofit corporations can be substantial businesses. It matters not whether the purported dealer would be called a "dealer" in everyday conversation; what matters is only how the statute defines the term. Girl Scouts of Manitou Council, Inc. v. Girl Scouts of the United States of America, Inc. 549 F.3d 1079 (2008). Affirmed in part, reversed in part. 646 F.3d 983 (2011).

135.02 Annotation In search of a dealership definition: The teachings of Bush and Ziegler. Carter and Kendall. WBB Apr. 1988.

135.02 Annotation The Wisconsin Fair Dealership Law's Territorial Imperative. Keeler. Wis. Law. Aug. 1999.



135.025 Purposes; rules of construction; variation by contract.

135.025  Purposes; rules of construction; variation by contract.

135.025(1)(1) This chapter shall be liberally construed and applied to promote its underlying remedial purposes and policies.

135.025(2) (2) The underlying purposes and policies of this chapter are:

135.025(2)(a) (a) To promote the compelling interest of the public in fair business relations between dealers and grantors, and in the continuation of dealerships on a fair basis;

135.025(2)(b) (b) To protect dealers against unfair treatment by grantors, who inherently have superior economic power and superior bargaining power in the negotiation of dealerships;

135.025(2)(c) (c) To provide dealers with rights and remedies in addition to those existing by contract or common law;

135.025(2)(d) (d) To govern all dealerships, including any renewals or amendments, to the full extent consistent with the constitutions of this state and the United States.

135.025(3) (3) The effect of this chapter may not be varied by contract or agreement. Any contract or agreement purporting to do so is void and unenforceable to that extent only.

135.025 History History: 1977 c. 171.

135.025 Annotation The choice of law clause in a dealership agreement was unenforceable. Bush v. National School Studios, 139 Wis. 2d 635, 407 N.W.2d 883 (1987).

135.025 Annotation Federal law required the enforcement of an arbitration clause even though that clause did not provide the relief guaranteed by this chapter, contrary to this section and s. 135.05. Madison Beauty Supply v. Helene Curtis, 167 Wis. 2d 237, 481 N.W.2d 644 (Ct. App. 1992).

135.025 Annotation A forum-selection clause in a dealership agreement was not freely bargained for and was rendered ineffective under sub. (2) (b). Cutter v. Scott & Fetzer Co. 510 F. Supp. 905 (1981).

135.025 Annotation The relinquishment of territory and the signing of a guaranty agreement were changes insufficient to bring a relationship under this law. Rochester v. Royal Appliance Mfg. Co. 569 F. Supp. 736 (1983).



135.03 Cancellation and alteration of dealerships.

135.03  Cancellation and alteration of dealerships. No grantor, directly or through any officer, agent or employee, may terminate, cancel, fail to renew or substantially change the competitive circumstances of a dealership agreement without good cause. The burden of proving good cause is on the grantor.

135.03 History History: 1973 c. 179; 1977 c. 171.

135.03 Annotation A grantor may cancel, terminate, or non-renew a dealership if the dealer refuses to accept changes that are essential, reasonable, and not discriminatory. A dealer's failure to substantially comply with the changes constitutes good cause. Ziegler Co., Inc. v. Rexnord, 147 Wis. 2d 308, 433 N.W.2d 8 (1988).

135.03 Annotation A drug supplier violated this section by terminating without good cause all dealership agreements with independently owned pharmacies in the state. Kealey Pharmacy & Home Care Service, Inc. v. Walgreen Co. 761 F.2d 345 (1985).

135.03 Annotation This chapter did not apply to a grantor's action that was due to business exigencies unrelated to the dealer and was done in a nondiscriminatory manner. Remus v. Amoco Oil Co. 794 F.2d 1238 (1986).

135.03 Annotation Economic duress may serve as a basis for a claim of constructive termination of a dealership. JPM, Inc. v. John Deere, 94 F.3d 270 (1996).

135.03 Annotation A grantor's substantial loss of money under a dealership relationship may constitute "good cause" for changes in the contract, including termination. Morley-Murphy Co. v. Zenith Electronics, Inc. 142 F.3d 373 (1998).

135.03 Annotation A change in credit terms was a change in a dealer's "competitive circumstances." Van v. Mobil Oil Corp. 515 F. Supp. 487 (1981).

135.03 Annotation This section did not apply when a grantor withdrew in a nondiscriminatory fashion from a product market on a large geographic scale. A 90-day notice was required. St. Joseph Equipment v. Massey-Ferguson, Inc. 546 F. Supp. 1245 (1982).

135.03 Annotation Franchisees failed to meet their burden of proof that their competitive circumstances would be substantially changed by a new agreement. Bresler's 33 Flavors Franchising Corp. v. Wokosin, 591 F. Supp. 1533 (1984).

135.03 Annotation Good cause for termination includes failure to achieve reasonable sales goals. L.O. Distributors, Inc., v. Speed Queen Co. 611 F. Supp. 1569 (1985).

135.03 Annotation Federal law preempts this chapter in petroleum franchise cases. Baker v. Amoco Oil Co., 761 F. Supp. 1386 (1991).

135.03 Annotation When parties continue their relations after the term of a dealership contract has expired, the contract has been renewed for another period of the same length. Praefke Auto Electric & Battery Co., Inc. v. Tecumseh Products, Co. 110 F. Supp. 2d 899 (2000). Reversed on other grounds.

135.03 Annotation Plaintiffs could proceed under this chapter if they could adduce evidence either that defendant made a change in the competitive circumstances of their dealership agreements that had a discriminatory effect on them or that defendant's actions were intended to eliminate them or all of its dealers from the state. It is critical that plaintiff-dealers show an intent to terminate on the part of the grantor. Although it would not be enough to show that the grantor made bad management decisions; it might be enough if the plaintiff-dealers can show that the bad decisions were a cover for an intent to slough off the dealers and take over the markets they had developed. Conrad's Sentry, Inc. v. Supervalu, Inc. 357 F. Supp. 2d 1086 (2005).

135.03 Annotation Assignment of a second distributor in Wisconsin did not breach the agreement or cause a substantial change in the competitive circumstances of the nonexclusive dealership agreement in violation of s. 135.03. However, the defendant's assignment of a second distributorship was a violation of s. 135.04 because it caused a substantial change in the competitive circumstances of the plaintiff's truck blower distributorship and the defendant failed to provide the plaintiff with 90 days' written notice. Wisconsin Compressed Air Corp. v. Gardner Denver, Inc. 571 F. Supp. 2d 992 (2008).

135.03 Annotation When an action becomes so egregious as to amount to constructive termination of the dealership this section is violated. Constructive termination of a dealership agreement can occur when the grantor takes actions that amount to an effective end to the commercially meaningful aspects of the dealership relationship, regardless of whether the formal contractual relationship between the parties continues in force. Girl Scouts of Manitou Council, Inc. v. Girl Scouts of the United States of America, 700 F. Supp. 2d 1055 (2011). Affirmed in part, reversed in part. 646 F.3d 983 (2011).

135.03 Annotation "Good cause" is not limited to the statutory definition of the term under s. 135.02 (4). A grantor's own circumstances can constitute good cause for reasonable, essential, and nondiscriminatory changes in the way it does business with dealers. To show good cause for making a substantial change in the competitive circumstances of a dealership agreement, the grantor must demonstrate: 1) an objectively ascertainable need for change; 2) a proportionate response to that need; and (3) a nondiscriminatory action." This chapter makes no distinction between for-profit and not-for-profit entities, and, as such, the court cannot judicially craft a lower threshold for when not-for-profit organizations wish to substantially change the competitive circumstances of a dealership agreement. Girl Scouts of Manitou Council, Inc. v. Girl Scouts of the United States of America, 700 F. Supp. 2d 1055 (2011). Affirmed in part, reversed in part. 646 F.3d 983 (2011).

135.03 Annotation This chapter is applicable to noprofit grantor's. Girl Scouts of Manitou Council, Inc. v. Girl Scouts of the United States of America, 646 F.3d 983 (2011).

135.03 Annotation Constructive Termination Under the Wisconsin Fair Dealership Law. Cross and Janssen. Wis. Law. June 1997.



135.04 Notice of termination or change in dealership.

135.04  Notice of termination or change in dealership. Except as provided in this section, a grantor shall provide a dealer at least 90 days' prior written notice of termination, cancellation, nonrenewal or substantial change in competitive circumstances. The notice shall state all the reasons for termination, cancellation, nonrenewal or substantial change in competitive circumstances and shall provide that the dealer has 60 days in which to rectify any claimed deficiency. If the deficiency is rectified within 60 days the notice shall be void. The notice provisions of this section shall not apply if the reason for termination, cancellation or nonrenewal is insolvency, the occurrence of an assignment for the benefit of creditors or bankruptcy. If the reason for termination, cancellation, nonrenewal or substantial change in competitive circumstances is nonpayment of sums due under the dealership, the dealer shall be entitled to written notice of such default, and shall have 10 days in which to remedy such default from the date of delivery or posting of such notice.

135.04 History History: 1973 c. 179.

135.04 Annotation A grantor must give a 90-day notice when termination is for nonpayment of sums due. White Hen Pantry v. Buttke, 100 Wis. 2d 169, 301 N.W.2d 216 (1981).

135.04 Annotation The notice requirement of this section applies to substantial changes of circumstances of a dealership, not a dealership agreement. Actions that substantially change competitive circumstances and that are controlled by the grantor or are allowed by the dealership agreement require the statutory notice. Jungbluth v. Hometown, Inc. 201 Wis. 2d 320, 548 N.W.2d 519 (1996), 94-1523.

135.04 Annotation Steps that the grantor requires the dealer to take in order to rectify a deficiency must be reasonable. Al Bishop Agency, Inc. v. Lithonia, etc. 474 F. Supp. 828 (1979).

135.04 Annotation The notice requirement does not impermissibly burden interstate commerce. Designs in Medicine, Inc. v. Xomed, Inc. 522 F. Supp. 1054 (1981).

135.04 Annotation Remedies for termination should be available only for unequivocal terminations of the entire relationship. Meyer v. Kero-Sun, Inc. 570 F. Supp. 402 (1983).

135.04 Annotation The insolvency exception to the notice requirement did not apply to insolvency that was not known to the grantor at the time of termination. Bruno Wine & Spirits v. Guimarra Vineyards, 573 F. Supp. 337 (1983).

135.04 Annotation Assignment of a second distributor in Wisconsin did not breach the agreement or cause a substantial change in the competitive circumstances of the nonexclusive dealership agreement in violation of s. 135.03. However, the defendant's assignment of a second distributorship was a violation of s. 135.04 because it caused a substantial change in the competitive circumstances of the plaintiff's truck blower distributorship and the defendant failed to provide the plaintiff with 90 days' written notice. Wisconsin Compressed Air Corp. v. Gardner Denver, Inc. 571 F. Supp. 2d 992 (2008).



135.045 Repurchase of inventories.

135.045  Repurchase of inventories. If a dealership is terminated by the grantor, the grantor, at the option of the dealer, shall repurchase all inventories sold by the grantor to the dealer for resale under the dealership agreement at the fair wholesale market value. This section applies only to merchandise with a name, trademark, label or other mark on it which identifies the grantor.

135.045 History History: 1977 c. 171.

135.045 Annotation "Fair wholesale market value" means wholesale price. Roedel-Hanson and Associates, Inc. v. Environamics, Corp. 242 F. Supp. 2d 582 (2003).



135.05 Application to arbitration agreements.

135.05  Application to arbitration agreements. This chapter shall not apply to provisions for the binding arbitration of disputes contained in a dealership agreement concerning the items covered in s. 135.03, if the criteria for determining whether good cause existed for a termination, cancellation, nonrenewal or substantial change of competitive circumstances, and the relief provided is no less than that provided for in this chapter.

135.05 History History: 1973 c. 179.

135.05 Annotation Federal law required enforcement of an arbitration clause even though that clause did not provide the relief guaranteed by this chapter, contrary to this section and 135.025. Madison Beauty Supply v. Helene Curtis, 167 Wis. 2d 237, 481 N.W.2d 644 (Ct. App. 1992).



135.06 Action for damages and injunctive relief.

135.06  Action for damages and injunctive relief. If any grantor violates this chapter, a dealer may bring an action against such grantor in any court of competent jurisdiction for damages sustained by the dealer as a consequence of the grantor's violation, together with the actual costs of the action, including reasonable actual attorney fees, and the dealer also may be granted injunctive relief against unlawful termination, cancellation, nonrenewal or substantial change of competitive circumstances.

135.06 History History: 1973 c. 179; 1993 a. 482.

135.06 Annotation In an action for termination of a dealership upon written notice not complying with this chapter and without good cause, the statute of limitations started running upon receipt of the termination notice. Les Moise, Inc. v. Rossignol Ski Co., Inc. 122 Wis. 2d 51, 361 N.W.2d 653 (1985).

135.06 Annotation The term "actual costs of the action" includes appellate attorney fees. Siegel v. Leer, Inc. 156 Wis. 2d 621, 457 N.W.2d 533 (Ct. App. 1990).

135.06 Annotation The measure of damages is discussed. C. A. May Marine Supply Co. v. Brunswick Corp. 649 F.2d 1049 (1981).

135.06 Annotation A cause of action accrued when a defective notice under s. 135.04 was given, not when the dealership was actually terminated. Hammil v. Rickel Mfg. Corp. 719 F.2d 252 (1983).

135.06 Annotation This section does not restrict recovery of damages with respect to inventory on hand at the time of termination to "fair wholesale market value." Kealey Pharmacy v. Walgreen Co. 761 F.2d 345 (1985).

135.06 Annotation Accountant fees were properly included under this section. Bright v. Land O' Lakes, Inc. 844 F.2d 436 (7th Cir. 1988).

135.06 Annotation There is no presumption in favor of injunctive relief and against damages for lost future profits. Frieburg Farm Equip. v. Van Dale, Inc. 978 F.2d 395 (1992).

135.06 Annotation The determination of damages and attorney fees is discussed. Esch v. Yazoo Manufacturing Company, Inc. 510 F. Supp. 53 (1981).

135.06 Annotation Punitive damages are not available in what is essentially an action for breach of contract. White Hen Pantry, Div. Jewel Companies v. Johnson, 599 F. Supp. 718 (1984).

135.06 Annotation An arbitration award that did not award attorney fees was enforceable. Parties may agree to bear their own legal expenses when resolving differences; what the parties may do, an arbitrator as their mutual agent may also do. George Watts & Son, Inc. v. Tiffany & Co. 248 F.3d 577 (2001).



135.065 Temporary injunctions.

135.065  Temporary injunctions. In any action brought by a dealer against a grantor under this chapter, any violation of this chapter by the grantor is deemed an irreparable injury to the dealer for determining if a temporary injunction should be issued.

135.065 History History: 1977 c. 171.

135.065 Annotation Four factors considered in granting preliminary injunction are discussed. The loss of good will constituted irreparable harm. Reinders Bros. v. Rain Bird Eastern Sales Corp. 627 F.2d 44 (1980).

135.065 Annotation The court did not abuse its discretion in granting a preliminary injunction notwithstanding the arguable likelihood that the defendant would ultimately prevail at trial. Menominee Rubber Co. v. Gould, Inc. 657 F.2d 164 (1981).

135.065 Annotation Although the plaintiff showed irreparable harm, the failure to show a reasonable likelihood of success on the merits precluded a preliminary injunction. Milwaukee Rentals, Inc. v. Budget Rent A Car Corp. 496 F. Supp. 253 (1980).

135.065 Annotation A presumption of irreparable harm exists in favor of a dealer when a violation is shown. For the presumption to apply, a dealership relationship must be shown to exist. Price Engineering Co., Inc. v. Vickes, Inc. 774 F. Supp. 1160 (1991).

135.065 Annotation If a plaintiff establishes the likelihood of a violation of this chapter, the statute creates a rebuttable of irreparable harm. The effect of the statute is to transfer from the plaintiff to the defendant the burden of going forward with evidence on the question of irreparable injury. If neither party presents evidence on the issue, the rebuttable presumption created by the statute requires a finding in favor of the dealer. If, however, the grantor presents evidence of the absence of irreparable injury, the presumption is no longer relevant, and the dealer must come forward with evidence negating the grantor's evidence. S&S Sales Corp. v. Marvin Lumber & Cedar Co., 435 F. Supp. 2d 879 (2006).



135.066 Intoxicating liquor dealerships.

135.066  Intoxicating liquor dealerships.

135.066(1) (1)  Legislative findings. The legislature finds that a balanced and healthy 3-tier system for distributing intoxicating liquor is in the best interest of this state and its citizens; that the 3-tier system for distributing intoxicating liquor has existed since the 1930's; that a balanced and healthy 3-tier system ensures a level system between the manufacturer and wholesale tiers; that a wholesale tier consisting of numerous healthy competitors is necessary for a balanced and healthy 3-tier system; that the number of intoxicating liquor wholesalers in this state is in significant decline; that this decline threatens the health and stability of the wholesale tier; that the regulation of all intoxicating liquor dealerships, regardless of when they were entered into, is necessary to promote and maintain a wholesale tier consisting of numerous healthy competitors; and that the maintenance and promotion of the 3-tier system will promote the public health, safety and welfare. The legislature further finds that a stable and healthy wholesale tier provides an efficient and effective means for tax collection. The legislature further finds that dealerships between intoxicating liquor wholesalers and manufacturers have been subject to state regulation since the enactment of the 21st Amendment to the U.S. Constitution and that the parties to those dealerships expect changes to state legislation regarding those dealerships.

135.066(2) (2) Definitions.

135.066(2)(a)(a) "Intoxicating liquor" has the meaning given in s. 125.02 (8) minus wine.

135.066(5) (5) Nonapplicability. This section does not apply to any of the following dealerships:

135.066(5)(a) (a) Dealerships in which a grantor, including any affiliate, division or subsidiary of the grantor, has never produced more than 200,000 gallons of intoxicating liquor in any year.

135.066(5)(b) (b) Dealerships in which the dealer's net revenues from the sale of all of the grantor's brands of intoxicating liquor constitute less than 5% of the dealer's total net revenues from the sale of intoxicating liquor during the dealer's most recent fiscal year preceding a grantor's cancellation or alteration of a dealership.

135.066(6) (6) Severability. The provisions of this section are severable as provided in s. 990.001 (11).

135.066 History History: 1999 a. 9.



135.07 Nonapplicability.

135.07  Nonapplicability. This chapter does not apply:

135.07(1) (1) To a dealership to which a motor vehicle dealer or motor vehicle distributor or wholesaler as defined in s. 218.0101 is a party in such capacity.

135.07(2) (2) To the insurance business.

135.07(3) (3) Where goods or services are marketed by a dealership on a door to door basis.

135.07 History History: 1973 c. 179; 1975 c. 371; 1999 a. 31.

135.07 Annotation When a "dealer" under ch. 135 is also a "franchisee" under ch. 553, the commissioner of securities may deny, suspend, or revoke the franchisor's registration or revoke its exemption if the franchisor has contracted to violate or avoid the provisions of ch. 135. Ch. 135 expresses public policy and its provisions may not be waived. 66 Atty. Gen. 11.






136. Future service plans.

136.001 Application.

136.001  Application.

136.001(1)(1) No statute or administrative rule in effect on July 1, 1976 is preempted or superseded by this chapter unless directly in conflict with this chapter.

136.001(2) (2) This chapter does not preempt the administration or enforcement of ch. 100. Conduct proscribed by this chapter may also constitute violations of s. 100.18 or 100.20, or administrative rules adopted under such sections.

136.001(3) (3) This chapter applies to all future service contracts solicited, or offered by a contractor, or accepted or signed by a customer, in this state except those that meet all of the following requirements:

136.001(3)(a) (a) Give the customer the right to cancel the future service contract within at least the first 30 days of the future service contract.

136.001(3)(b) (b) Require the contractor to refund all customer fees, all money received for services not provided to the customer and all money received for goods returned to the contractor other than shipping, handling or trial period fees not exceeding a total of $10 if the customer cancels the future service contract within the cancellation period permitted under the future service contract.

136.001(3)(c) (c) Impose a customer fee of not more than $75 for a 12-month period.

136.001 History History: 1975 c. 209; 1991 a. 269.



136.01 Definitions.

136.01  Definitions. In this chapter:

136.01(1) (1) "Contractor" means a person who offers for profit a future service contract to a prospective customer, or who enters into a future service contract with a customer, except a cooperative organized under ch. 185 or 193. Such person includes, but is not limited to, an individual, partnership, limited liability company, unincorporated association, or corporation. A "contractor" includes, but is not limited to, buyers clubs, guilds, plans and guides.

136.01(2) (2) "Customer" means an individual who enters into a future service contract. A "prospective customer" means one who is solicited to enter into a future service contract.

136.01(3) (3) "Customer fee" means all money received or contracted for by the contractor from a customer, which is payment for the right to make future purchases of goods and services incidental thereto or to engage in future videotape rental. A payment for purchase of goods or services or for videotape rental which is inflated above the fair market value for the goods or services or videotape is deemed a customer fee in the amount that it is so inflated. A combination payment for the right to make future purchases or engage in future videotape rentals and for specific goods or services or videotapes is deemed a customer fee in the amount that it exceeds the fair market value for the goods or services or videotapes.

136.01(4) (4) "Earned customer fee" means the proportional share of a total customer fee attributable to the months which have elapsed on a future service contract. Such fee is calculated by taking the total customer fee paid or to be paid to entitle the customer to participate in the future service contract, dividing by the total number of months in the contract period, and multiplying by the number of months which have run on the contract. A month is considered to have elapsed on a contract if the 15th day of that month has passed.

136.01(5) (5) "Future service contract" means a contract represented to a customer and offered by any contractor with the primary purpose of providing customers with the right to purchase goods and services incidental thereto or to rent videotapes in the future through such contract, in return for the payment of a customer fee.

136.01(6) (6) "Goods" has the meaning designated in s. 402.105, except that it does not include the unborn young of animals, growing crops and other identified things attached to realty as described in s. 402.107 on goods to be severed from realty.

136.01(7) (7) "Prepayment" means any payment or accumulation of payments over $25 for future service contract rights, or customer fees paid before the rights accrue or the customer fee is earned. It is not a prepayment if a payment for service or goods purchased or videotape rented is made on the same day as the service or goods or the videotape is received.

136.01(8) (8) "Unearned customer fee" means that portion of the fee which is not earned as defined in sub. (4).

136.01(9) (9) "Videotape" means an audiovisual recording of a motion picture or television program for playing through a television set.

136.01 History History: 1975 c. 209; 1979 c. 110 s. 60 (10); 1985 a. 324; 1993 a. 112, 490; 2005 a. 441.



136.02 Contracts.

136.02  Contracts.

136.02(1)(1) A future service contract shall be in writing and for a stated number of months. No contractor may request or receive more than 12 months' unearned customer fee in prepayment from a customer.

136.02(2) (2) No future service contract may contain a renewal clause, or provide that the customer has an option to enter into a subsequent contract at a stated price.

136.02(3) (3) A future service contract shall provide that assignees, purchasers, or other transferees of the rights of the contractor are subject to all claims and defenses of the customer against the contractor arising out of the future service contract.

136.02(4) (4) A customer has the right to cancel, for whatever reason, within the first 3 months of a future service contract or within 3 days of delivery of the customer's first purchase of goods or rental of videotapes costing more than $25 made through the contract, whichever occurs first. All unearned customer fees shall be refunded promptly upon cancellation. In the event of cancellation within the first 15 days of the contract no penalty may be assessed to the customer. Every cancellation shall be made in writing by the customer to the contractor, and is deemed to be made when mailed or hand delivered to the contractor. Every refund shall be made within 20 days of the request for cancellation.

136.02(5) (5) A contractor shall provide a customer with written notice, at or before the time of execution of the contract, of the customer's right to cancel under this section.

136.02(6) (6) Upon cancellation the member is obligated to pay for any goods ordered for purchase or videotape ordered for rental, if ordered prior to cancellation subsequent to the 3rd business day after contracting and delivered at any time within 3 months after such cancellation.

136.02(7) (7) Subsections (1) to (6) do not apply to a future service contract if all of the following are true:

136.02(7)(a) (a) The future service contract is in writing and provides for a term not longer than 3 years, except that a future service contract under this subsection may be extended if the customer affirmatively agrees to an extension in writing at the time of the extension.

136.02(7)(b) (b) The future service contract provides that assignees, purchasers, or other transferees of the rights of the contractor are subject to all claims and defenses of the customer against the contractor arising out of the future service contract.

136.02(7)(c) (c) The future service contract permits the customer to cancel the future service contract by mailing or hand delivering to the contractor written notice before midnight of the 3rd day after the date on which the customer signed the future service contract and the future service contract imposes no liability on the customer for such a cancellation and entitles the customer to receive, not more than 20 days after such a cancellation, a refund of the entire customer fee paid for the future service contract.

136.02(7)(d) (d) The future service contract contains an attached separate page that contains all of the following:

136.02(7)(d)1. 1. A caption printed in boldface, uppercase type of not less than 10-point size entitled "CANCELLATION AND REFUNDS."

136.02(7)(d)2. 2. A provision under the caption stating: "RIGHT TO CANCEL. You are permitted to cancel this contract until midnight of the 3rd day after the date on which you signed the contract. If within this time period you decide you want to cancel this contract, you may do so by notifying .... (the seller) by any writing mailed or delivered to .... (the seller) at the address shown on the contract within the previously described time period. If you do so cancel, any payments made by you will be refunded within 20 days after notice of cancellation is delivered, and any evidence of any indebtedness executed by you will be canceled by .... (the seller) and arrangements will be made to relieve you of any further obligation to pay the same."

136.02(7)(e) (e) The future service contract provides that a purchase order must specify a date and address of delivery for each item purchased and that the customer may cancel an order and demand refund of any payment the customer made for that order if the goods that the customer ordered are not delivered on or before the delivery date specified in the purchase order or not delivered to the address where the customer requested delivery of the goods, unless the future service contract specifies otherwise.

136.02(7)(f) (f) The future service contract permits the seller to change the date or address of delivery specified in the purchase order only if the customer consents in writing to the change.

136.02(7)(g) (g) The future service contract provides that a contract must return to a customer the full amount of a refund due to the customer under par. (e) without penalty not more than 20 days after the customer has demanded such a refund.

136.02 History History: 1975 c. 209; 1985 a. 324; 2009 a. 115.



136.03 Duties of the department of agriculture, trade and consumer protection.

136.03  Duties of the department of agriculture, trade and consumer protection.

136.03(1) (1) The department of agriculture, trade and consumer protection shall investigate violations of this chapter and of rules and orders issued under s. 136.04. The department may subpoena persons and records to facilitate its investigations, and may enforce compliance with such subpoenas as provided in s. 885.12. The department may in behalf of the state:

136.03(1)(a) (a) Bring an action for temporary or permanent injunctive or other relief in any court of competent jurisdiction for any violation of this chapter or rule or order issued under s. 136.04. The court may in its discretion, prior to entry of final judgment, award restitution to any person suffering loss because of violations of this chapter or orders issued under s. 136.04 if proof of such loss is submitted to the satisfaction of the court.

136.03(1)(b) (b) Bring an action in any court of competent jurisdiction for the recovery of civil forfeitures against any person who violates this chapter or any rule or order issued pursuant to s. 136.04, in an amount not less than $100 nor more than $10,000 for each violation.

136.03(2) (2) In addition to the remedies otherwise provided by law, any person injured by a violation of this chapter or any rule or order issued pursuant to s. 136.04 may bring a civil action for damages pursuant to s. 100.20 (5). Any person injured by breach of any future service contract may bring a civil action to recover damages together with costs and disbursements, including reasonable attorney fees, and such other equitable relief as may be determined by the court.

136.03 History History: 1975 c. 209; 1995 a. 27.



136.04 Powers of the department of agriculture, trade and consumer protection.

136.04  Powers of the department of agriculture, trade and consumer protection.

136.04(1) (1) The department of agriculture, trade and consumer protection may adopt such rules as may be required to carry out the purposes of this chapter.

136.04(2) (2) The department of agriculture, trade and consumer protection after public hearing may issue general or special orders to carry out the purposes of this chapter and to determine and prohibit unfair trade practices in business or unfair methods of competition in business pursuant to s. 100.20 (2) to (4).

136.04 History History: 1975 c. 209; 1977 c. 29 s. 1650m (4).



136.05 Delivery.

136.05  Delivery. Any goods ordered for purchase or videotape ordered for rental by a customer pursuant to a future service contract shall be delivered to the customer within 3 months after being ordered, or within 15 days of the time specified on the order, whichever is later. If the videotape or goods are not delivered in a timely manner, the customer's down payment, if any, shall be refunded within 3 business days of written demand. The right of a customer to demand a refund in the event that the delivery date is not met and the right to specify a delivery date shall be conspicuously disclosed on each order form. An extra copy of the order form shall be provided to the customer at the time of ordering.

136.05 History History: 1975 c. 209; 1985 a. 324; 2001 a. 107.



136.06 Representations; contract disclosures.

136.06  Representations; contract disclosures.

136.06(1)(1) With respect to representations made to a prospective customer to induce the customer to sign a future service contract, the contractor shall clearly and accurately describe:

136.06(1)(a) (a) The source of purchase of any merchandise named by its brand, whether such source is from a manufacturer, wholesaler, retailer, or other supplier.

136.06(1)(b) (b) Where no brand name is stated, the comparative numbers, expressed in percentages of purchases made by the contractor from manufacturers, wholesalers, retailers or other suppliers.

136.06(1)(c) (c) The existence, if any, of purchasing arrangements which the contractor has with all manufacturers, wholesalers, retailers or other suppliers, including a statement of the duration of the arrangements.

136.06(1)(d) (d) At the initiation of any solicitation of a prospective customer, the fact that the contractor is offering and selling contracts for future services.

136.06(1)(e) (e) At or prior to the time of execution of a future service contract by the customer, in writing, the step-by-step procedure for ordering the purchase of goods or services or the rental of videotapes.

136.06(1)(f) (f) The contractor's policy with respect to retention or refund of trade, prompt payment or other discounts, and the maximum amount of such discounts expressed as a percentage of the contractor's cost for the goods or services purchased or the videotapes rented.

136.06(2) (2) All future service contracts shall disclose:

136.06(2)(a) (a) The disposition of all trade discounts, prompt payment discounts or other discounts received by the contractor, and if the contractor retains such discounts, the maximum discount which the contractor may receive expressed as a percentage of the contractor's cost for the goods or services. Where the contract provides for a return of any discount to the customer, or where the contract fails to disclose the disposition of such discounts the contractor shall promptly refund such discounts to the customer upon receiving them.

136.06(2)(b) (b) All normal charges assessed on an item that are to be paid by the customer, such as freight costs, the contractor's markup differential and other costs. Such disclosure shall also be made on each order placed through the contractor, separately and in specific monetary amounts.

136.06(2)(c) (c) That a manufacturer's or other dealer's supply agreement with the contractor may not be permanent, if such is in fact true.

136.06(2)(d) (d) Upon whom falls the risk of damage in shipment of goods pursuant to a customer's order.

136.06(2)(e) (e) The contractor's policy with respect to return of ordered goods, cancellation of orders by the customer and refunds for such cancellation or return.

136.06(2)(f) (f) The contractor's policy with respect to warranties or guarantees on goods ordered.

136.06(3) (3) Every contract made in violation of this chapter is void and unenforceable as contrary to public policy.

136.06(4) (4) Any waiver by a customer of this chapter or of a customer's rights under this chapter is contrary to public policy and is void and unenforceable.

136.06 History History: 1975 c. 209; 1985 a. 324; 1993 a. 482.



136.07 Contract performance; records.

136.07  Contract performance; records.

136.07(1) (1) No contractor may fail to perform upon the contractual provisions required to be set forth in future service contracts under s. 136.06 (2).

136.07(2) (2) Every contractor shall retain business records for goods ordered for purchase for 2 years following delivery of those goods. These records shall include, but not be limited to, records showing the contractor's costs of purchased goods and all customer orders for those goods. Every contractor renting videotapes shall retain copies of all unexpired videotape rental contracts, identifying the member and the cost and duration of membership.

136.07 History History: 1975 c. 209; 1985 a. 324.



136.08 Interlocking ownership.

136.08  Interlocking ownership. Any person who is the owner, officer, manager or employee of a contractor is prohibited from being the owner, officer, manager or employee of any supplier whose partial or whole purpose is the selling or supplying of merchandise to the contractor. A stockholder of less than 10% of the stock of a supplier corporation is exempt from the prohibition of this section.

136.08 History History: 1975 c. 209.



136.10 Bond.

136.10  Bond.

136.10(1)(1) Every contractor shall maintain a bond issued by a surety company licensed to do business in this state. The principal sum of the bond shall at all times be $25,000, except that if a contractor enters into a contract described in s. 136.02 (7), the principal sum of the bond shall be $250,000.

136.10(2) (2) The bond required by this section shall be in favor of the state for the benefit of any member who suffers loss of prepayments made pursuant to a contract due to insolvency of the contractor, the cessation of business by the plan, or the failure of a contractor to make a refund under a provision in a future service contract described in s. 136.02 (7) (e). A copy of the bond shall be filed with the department. Any person claiming against the bond may maintain an action at law against the contractor and the surety.

136.10(3) (3) In addition to other means for the enforcement of the surety's liability on the bond required by this section, the surety's liability may be enforced by motion after a final judgment has been obtained against a contractor. The notice of motion, the motion, and a copy of the judgment shall be served on the surety as provided under s. 801.14. The notice shall set forth the amount of the claim and a brief statement indicating that the claim is covered by the bond. Service shall also be made on the division of trade and consumer protection of the department of agriculture, trade and consumer protection. The court shall grant the motion unless the surety establishes that the claim is not covered by the bond or unless the court sustains an objection made by the department of agriculture, trade and consumer protection that the grant of the motion might impair the rights of actual or potential claimants or is not in the public interest. The court may, in the interest of justice, order a proportional or other equitable distribution of the bond proceeds.

136.10 History History: 1975 c. 209; 2009 a. 115.






137. Authentications and electronic transactions and records.

137.01 Notaries.

137.01  Notaries.

137.01(1)(1)  Notaries public who are not attorneys.

137.01(1)(a)(a) The secretary of financial institutions shall appoint notaries public who shall be United States residents and at least 18 years of age. Applicants who are not attorneys shall file an application with the department of financial institutions and pay a $20 fee.

137.01(1)(b) (b) The secretary of financial institutions shall satisfy himself or herself that the applicant has the equivalent of an 8th grade education, is familiar with the duties and responsibilities of a notary public and, subject to ss. 111.321, 111.322 and 111.335, does not have an arrest or conviction record.

137.01(1)(c) (c) If an application is rejected the fee shall be returned.

137.01(1)(d) (d) Qualified applicants shall be notified by the department of financial institutions to take and file the official oath and execute and file an official bond in the sum of $500, with a surety executed by a surety company and approved by the secretary of financial institutions.

137.01(1)(e) (e) The qualified applicant shall file his or her signature, post-office address and an impression of his or her official seal, or imprint of his or her official rubber stamp with the department of financial institutions.

137.01(1)(f) (f) A certificate of appointment as a notary public for a term of 4 years stating the expiration date of the commission shall be issued to applicants who have fulfilled the requirements of this subsection.

137.01(1)(g) (g) At least 30 days before the expiration of a commission the department of financial institutions shall mail notice of the expiration date to the holder of a commission.

137.01(1)(h) (h) A notary shall be entitled to reappointment.

137.01(1)(i) (i) A notary public appointed under this subsection may not do any of the following:

137.01(1)(i)1. 1. State or imply that he or she is an attorney licensed to practice law in this state.

137.01(1)(i)2. 2. Solicit or accept compensation to prepare documents for or otherwise represent the interests of another person in a judicial or administrative proceeding, including a proceeding relating to immigration to the United States or U.S. citizenship.

137.01(1)(i)3. 3. Solicit or accept compensation to obtain relief of any kind on behalf of another person from any officer, agent, or employee of this state, a political subdivision of this state, or the United States.

137.01(1)(i)4. 4. Use the phrase "notario," "notarizaciones," "notarizamos," or "notario publico," or otherwise advertise in a language other than English on signs, pamphlets, stationery, or other written communication, by radio or television, or on the Internet his or her services as a notary public if the advertisement fails to include, in English and the language of the advertisement, all of the following:

137.01(1)(i)4.a. a. The statement, if in a written advertisement, in all capital letters and the same type size: "I AM NOT AN ATTORNEY LICENSED TO PRACTICE LAW IN WISCONSIN AND MAY NOT GIVE LEGAL ADVICE OR ACCEPT FEES FOR LEGAL ADVICE." If the advertisement is given orally, the statement may be modified but must include substantially the same message and be understandable.

137.01(1)(i)4.b. b. The fees that a notary public may charge under sub. (9).

137.01(1)(j) (j) The prohibitions under par. (i) 2. and 3. do not apply to a notary public who is an accredited representative, as defined in 8 CFR 292.1 (a) (4).

137.01(1)(k) (k) A person who violates par. (i) may be fined not more than $10,000 or imprisoned for not more than 9 months or both. A person who commits a 2nd or subsequent violation of par. (i) may be fined not more than $10,000 or imprisoned for not more than 6 years or both.

137.01(2) (2) Notaries public who are attorneys.

137.01(2)(a)(a) Except as provided in par. (am), any United States resident who is licensed to practice law in this state is entitled to a permanent commission as a notary public upon application to the department of financial institutions and payment of a $50 fee. The application shall include a certificate of good standing from the supreme court, the signature and post-office address of the applicant and an impression of the applicant's official seal, or imprint of the applicant's official rubber stamp.

137.01(2)(am) (am) If a United States resident has his or her license to practice law in this state suspended or revoked, upon reinstatement of his or her license to practice law in this state, the person may be entitled to receive a certificate of appointment as a notary public for a term of 4 years. An eligible notary appointed under this paragraph is entitled to reappointment for 4-year increments. At least 30 days before the expiration of a commission under this paragraph the department of financial institutions shall mail notice of the expiration date to the holder of the commission.

137.01(2)(b) (b) The secretary of financial institutions shall issue a certificate of appointment as a notary public to persons who qualify under the requirements of this subsection. The certificate shall state that the notary commission is permanent or is for 4 years.

137.01(2)(c) (c) The supreme court shall file with the department of financial institutions notice of the surrender, suspension or revocation of the license to practice law of any attorney who holds a permanent commission as a notary public. Such notice shall be deemed a revocation of said commission.

137.01(3) (3) Notarial seal or stamp.

137.01(3)(a)(a) Except as authorized in s. 137.19, every notary public shall provide an engraved official seal which makes a distinct and legible impression or official rubber stamp which makes a distinct and legible imprint on paper. The impression of the seal or the imprint of the rubber stamp shall state only the following: "Notary Public," "State of Wisconsin" and the name of the notary. But any notarial seal in use on August 1, 1959, shall be considered in compliance.

137.01(3)(b) (b) The impression of the notarial seal upon any instrument or writing or upon wafer, wax or other adhesive substance and affixed to any instrument or writing shall be deemed an affixation of the seal, and the imprint of the notarial rubber stamp upon any instrument or writing shall be deemed an affixation of the rubber stamp.

137.01(4) (4) Attestation.

137.01(4)(a)(a) Every official act of a notary public shall be attested by the notary public's written signature or electronic signature, as defined in s. 137.11 (8).

137.01(4)(b) (b) Except as authorized in s. 137.19, all certificates of acknowledgments of deeds and other conveyances, or any written instrument required or authorized by law to be acknowledged or sworn to before any notary public, within this state, shall be attested by a clear impression of the official seal or imprint of the rubber stamp of said officer, and in addition thereto shall be written or stamped either the day, month and year when the commission of said notary public will expire, or that such commission is permanent.

137.01(4)(c) (c) The official certificate of any notary public, when attested and completed in the manner provided by this subsection, shall be presumptive evidence in all cases, and in all courts of the state, of the facts therein stated, in cases where by law a notary public is authorized to certify such facts.

137.01(5) (5) Powers. Notaries public have power to act throughout the state. Notaries public have power to demand acceptance of foreign and inland bills of exchange and payment thereof, and payment of promissory notes, and may protest the same for nonacceptance or nonpayment, may administer oaths, take depositions and acknowledgments of deeds, and perform such other duties as by the law of nations, or according to commercial usage, may be exercised and performed by notaries public.

137.01(5m) (5m) Confidentiality.

137.01(5m)(a)(a) Except as provided in par. (b), a notary public shall keep confidential all documents and information contained in any documents reviewed by the notary public while performing his or her duties as a notary public and may release the documents or the information to a 3rd person only with the written consent of the person who requested the services of the notary public.

137.01(5m)(b) (b) Deposition transcripts may be released to all parties of record in an action. A notary public may not release deposition transcripts that have not been made part of the public record to a 3rd party without the written consent of all parties to the action and the deponent. When a deposition transcript has been made part of the public record, a notary public who is also a court reporter may, subject to a protective order or agreement to the contrary, release the deposition transcript or sell the transcript to 3rd parties without the consent of the person who requested the services of the notary public.

137.01(5m)(c) (c) Any notary public violating this subsection shall be subject to the provisions of sub. (8) and may be required to forfeit not more than $500.

137.01(6) (6) Authentication.

137.01(6)(a)(a) The secretary of financial institutions may certify to the official qualifications of any notary public and to the genuineness of the notary public's signature and seal or rubber stamp.

137.01(6)(c) (c) Any certificate specified under this subsection shall be presumptive evidence of the facts therein stated.

137.01(6m) (6m) Change of residence. A notary public does not vacate his or her office by reason of his or her change of residence within the United States. Written notice of any change of address shall be given to the department of financial institutions within 10 days of the change.

137.01(7) (7) Official records to be filed. When any notary public ceases to hold office, the notary public, or in case of the notary public's death the notary public's personal representative, shall deposit the notary public's official records and papers with the department of financial institutions. If the notary or personal representative, after the records and papers come to his or her hands, neglects for 3 months to deposit them, he or she shall forfeit not less than $50 nor more than $500. If any person knowingly destroys, defaces, or conceals any records or papers of any notary public, the person shall forfeit not less than $50 nor more than $500, and shall be liable for all damages resulting to the party injured. The department of financial institutions shall receive and safely keep all such papers and records.

137.01(8) (8) Misconduct. If any notary public shall be guilty of any misconduct or neglect of duty in office the notary public shall be liable to the party injured for all the damages thereby sustained.

137.01(9) (9) Fees. A notary public shall be allowed the following fees:

137.01(9)(a) (a) For drawing and copy of protest of the nonpayment of a promissory note or bill of exchange, or of the nonacceptance of such bill, not more than $5 in the cases where by law such protest is necessary, but in no other case.

137.01(9)(b) (b) For drawing and copy of every other protest, not more than $5.

137.01(9)(c) (c) For drawing, copying and serving every notice of nonpayment of a note or bill, or nonacceptance of a bill, not more than $5.

137.01(9)(d) (d) For drawing any affidavit, or other paper or proceeding for which provision is not herein made, not more than $5 for each folio, and for copying the same 12 cents per folio.

137.01(9)(e) (e) For taking the acknowledgment of deeds, and for other services authorized by law, the same fees as are allowed to other officers for similar services, but the fee per document shall not exceed $5.

137.01 History History: 1971 c. 213 s. 5; 1977 c. 29, 449; 1979 c. 221; 1981 c. 380; 1981 c. 391 s. 211; 1993 a. 482; 1997 a. 27, 306; 1999 a. 77, 166; 2001 a. 16, 102; 2003 a. 294; 2007 a. 110; 2011 a. 32, 233; 2013 a. 20.

137.01 AnnotationThe residency requirement under subs. (1) and (2) is constitutional. 74 Atty. Gen. 221.

137.01 Annotation Protecting the Privacy of Notary Public Records. Closen & Orsinger. Wis. Law. March 2002.

137.01 Annotation Notary Public Title Incurs Responsibility. Nelson. Wis. Law. June 2002.



137.02 Commissioners of deeds.

137.02  Commissioners of deeds.

137.02(1) (1) The governor shall have power to appoint one or more commissioners in any of the United States, or of the territories belonging to the United States and in foreign countries, who shall hold office for a term of 4 years unless sooner removed. Every commissioner appointed under this subsection shall take the official oath before a judge or clerk of one of the courts of record of the state or territory or country in which the commissioner shall reside. The commissioner shall file the oath, with an impression of the commissioner's seal of office and a statement of the commissioner's post-office address, in the office of the secretary of state. The commissioner shall at the same time pay into the treasury the sum of $5, at which time the commissioner's commission shall issue.

137.02(2) (2) A commissioner appointed under sub. (1) shall have authority to take the acknowledgment and proof of the execution of deeds, conveyances and leases of any lands lying in this state, or written instruments relating thereto, or of any contract or any other writing, sealed or unsealed, to be used or recorded in this state; to administer oaths required to be used in this state; to take and certify depositions to be used in the courts of this state, either under a commission, by consent of parties or on notice to the opposite party; and all such acts done pursuant to the laws of this state and certified under the commissioner's hand and seal of office shall be as valid as if done by a proper officer of this state.

137.02 History History: 1993 a. 482; 1997 a. 254.

137.02 Annotation "All the damages" in sub. (8) incorporates the American rule of damages that attorney fees are not recoverable by a prevailing party unless certain exceptions apply. Bank One, Wisconsin v. Koch, 2002 WI App 176, 256 Wis. 2d 618, 649 N.W.2d 339, 01-2174.



137.11 Definitions.

137.11  Definitions. In this subchapter:

137.11(1) (1) "Agreement" means the bargain of the parties in fact, as found in their language or inferred from other circumstances and from rules, regulations, and procedures given the effect of agreements under laws otherwise applicable to a particular transaction.

137.11(2) (2) "Automated transaction" means a transaction conducted or performed, in whole or in part, by electronic means or by the use of electronic records, in which the acts or records of one or both parties are not reviewed by an individual in the ordinary course in forming a contract, performing under an existing contract, or fulfilling an obligation required by the transaction.

137.11(3) (3) "Computer program" means a set of statements or instructions to be used directly or indirectly in an information processing system in order to bring about a certain result.

137.11(4) (4) "Contract" means the total legal obligation resulting from the parties' agreement as affected by this subchapter and other applicable law.

137.11(5) (5) "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities.

137.11(6) (6) "Electronic agent" means a computer program or an electronic or other automated means used independently to initiate an action or respond to electronic records or performances in whole or in part, without review or action by an individual.

137.11(7) (7) "Electronic record" means a record that is created, generated, sent, communicated, received, or stored by electronic means.

137.11(8) (8) "Electronic signature" means an electronic sound, symbol, or process attached to or logically associated with a record and executed or adopted by a person with the intent to sign the record.

137.11(9) (9) "Governmental unit" means:

137.11(9)(a) (a) An agency, department, board, commission, office, authority, institution, or instrumentality of the federal government or of a state or of a political subdivision of a state or special purpose district within a state, regardless of the branch or branches of government in which it is located.

137.11(9)(b) (b) A political subdivision of a state or special purpose district within a state.

137.11(9)(c) (c) An association or society to which appropriations are made by law.

137.11(9)(d) (d) Any body within one or more of the entities specified in pars. (a) to (c) that is created or authorized to be created by the constitution, by law, or by action of one or more of the entities specified in pars. (a) to (c).

137.11(9)(e) (e) Any combination of any of the entities specified in pars. (a) to (d).

137.11(10) (10) "Information" means data, text, images, sounds, codes, computer programs, software, databases, or the like.

137.11(11) (11) "Information processing system" means an electronic system for creating, generating, sending, receiving, storing, displaying, or processing information.

137.11(12) (12) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

137.11(13) (13) "Security procedure" means a procedure employed for the purpose of verifying that an electronic signature, record, or performance is that of a specific person or for detecting changes or errors in the information in an electronic record. The term includes a procedure that requires the use of algorithms or other codes, identifying words or numbers, encryption, callback, or other acknowledgment procedures.

137.11(14) (14) "State" means a state of the United States, the District of Columbia, Puerto Rico, the U.S. Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States. The term includes an Indian tribe or band, or Alaskan native village, which is recognized by federal law or formally acknowledged by a state.

137.11(15) (15) "Transaction" means an action or set of actions occurring between 2 or more persons relating to the conduct of business, commercial, or governmental affairs.

137.11 History History: 2003 a. 294.



137.12 Application.

137.12  Application.

137.12(1)(1) Except as otherwise provided in sub. (2) and except in ss. 137.25 and 137.26, this subchapter applies to electronic records and electronic signatures relating to a transaction.

137.12(2) (2) Except as otherwise provided in sub. (3), this subchapter does not apply to a transaction to the extent it is governed by:

137.12(2)(a) (a) Any law governing the execution of wills or the creation of testamentary trusts;

137.12(2)(b) (b) Chapters 401 and 403 to 410, other than s. 401.306.

137.12(2m) (2m) This subchapter does not apply to any of the following records or any transaction evidenced by any of the following records:

137.12(2m)(a) (a) Records governed by any law relating to adoption, divorce, or other matters of family law.

137.12(2m)(b) (b) Notices provided by a court.

137.12(2m)(c) (c) Court orders.

137.12(2m)(d) (d) Official court documents, including briefs, pleadings, and other writings, required to be executed in connection with court proceedings.

137.12(2p) (2p) This subchapter applies to a transaction governed by the federal Electronic Signatures in Global and National Commerce Act, 15 USC 7001, et seq., but this subchapter is not intended to limit, modify, or supersede 15 USC 7001 (c).

137.12(2r) (2r) To the extent that it is excluded from the scope of 15 USC 7003, this subchapter does not apply to a notice to the extent that it is governed by a law requiring the furnishing of any notice of:

137.12(2r)(a) (a) The cancellation or termination of utility services, including water, heat, and power service.

137.12(2r)(b) (b) Default, acceleration, repossession, foreclosure, or eviction, or the right to cure, under a credit agreement secured by or a rental agreement for a primary residence of an individual;

137.12(2r)(c) (c) The cancellation or termination of health insurance or benefits or life insurance benefits, excluding annuities;

137.12(2r)(d) (d) Recall of a product, or material failure of a product, that risks endangering health or safety; or

137.12(2r)(e) (e) A law requiring a document to accompany any transportation or handling of hazardous materials, pesticides, or other toxic or dangerous materials.

137.12(3) (3) This subchapter applies to an electronic record or electronic signature otherwise excluded from the application of this subchapter under subs. (2), (2m), and (2r) to the extent it is governed by a law other than those specified in subs. (2), (2m), and (2r).

137.12(4) (4) A transaction subject to this subchapter is also subject to other applicable substantive law.

137.12(5) (5) This subchapter applies to the state of Wisconsin, unless otherwise expressly provided.

137.12(6) (6) To the extent there is a conflict between this subchapter and ch. 407, ch. 407 governs.

137.12 History History: 2003 a. 294; 2009 a. 320, 322.

137.12 Annotation Legal Effects of Electronic Transactions. Serum. Wis. Law. Feb. 2005.



137.13 Use of electronic records and electronic signatures; variation by agreement.

137.13  Use of electronic records and electronic signatures; variation by agreement.

137.13(1) (1) This subchapter does not require a record or signature to be created, generated, sent, communicated, received, stored, or otherwise processed or used by electronic means or in electronic form.

137.13(2) (2) This subchapter applies only to transactions between parties each of which has agreed to conduct transactions by electronic means. Whether the parties agree to conduct a transaction by electronic means is determined from the context and surrounding circumstances, including the parties' conduct.

137.13(3) (3) A party that agrees to conduct a transaction by electronic means may refuse to conduct other transactions by electronic means. The right granted by this subsection may not be waived by agreement.

137.13(4) (4) Except as otherwise provided in this subchapter, the effect of any provision of this subchapter may be varied by agreement. Use of the words "unless otherwise agreed," or words of similar import, in this subchapter shall not be interpreted to preclude other provisions of this subchapter from being varied by agreement.

137.13(5) (5) Whether an electronic record or electronic signature has legal consequences is determined by this subchapter and other applicable law.

137.13 History History: 2003 a. 294.



137.14 Construction.

137.14  Construction. This subchapter shall be construed and applied:

137.14(1) (1) To facilitate electronic transactions consistent with other applicable law;

137.14(2) (2) To be consistent with reasonable practices concerning electronic transactions and with the continued expansion of those practices; and

137.14(3) (3) To effectuate its general purpose to make uniform the law with respect to the subject of this subchapter among states enacting laws substantially similar to the Uniform Electronic Transactions Act as approved and recommended by the National Conference of Commissioners on Uniform State Laws in 1999.

137.14 History History: 2003 a. 294.



137.15 Legal recognition of electronic records, electronic signatures, and electronic contracts.

137.15  Legal recognition of electronic records, electronic signatures, and electronic contracts.

137.15(1) (1) A record or signature may not be denied legal effect or enforceability solely because it is in electronic form.

137.15(2) (2) A contract may not be denied legal effect or enforceability solely because an electronic record was used in its formation.

137.15(3) (3) If a law requires a record to be in writing, an electronic record satisfies that requirement in that law.

137.15(4) (4) If a law requires a signature, an electronic signature satisfies that requirement in that law.

137.15 History History: 2003 a. 294.



137.16 Provision of information in writing; presentation of records.

137.16  Provision of information in writing; presentation of records.

137.16(1)(1) If parties have agreed to conduct a transaction by electronic means and a law requires a person to provide, send, or deliver information in writing to another person, a party may satisfy the requirement with respect to that transaction if the information is provided, sent, or delivered, as the case may be, in an electronic record capable of retention by the recipient at the time of receipt. An electronic record is not capable of retention by the recipient if the sender or its information processing system inhibits the ability of the recipient to print or store the electronic record.

137.16(2) (2) If a law other than this subchapter requires a record to be posted or displayed in a certain manner, to be sent, communicated, or transmitted by a specified method, or to contain information that is formatted in a certain manner, then:

137.16(2)(a) (a) The record shall be posted or displayed in the manner specified in the other law.

137.16(2)(b) (b) Except as otherwise provided in sub. (4) (b), the record shall be sent, communicated, or transmitted by the method specified in the other law.

137.16(2)(c) (c) The record shall contain the information formatted in the manner specified in the other law.

137.16(3) (3) If a sender inhibits the ability of a recipient to store or print an electronic record, the electronic record is not enforceable against the recipient.

137.16(4) (4) The requirements of this section may not be varied by agreement, but:

137.16(4)(a) (a) To the extent a law other than this subchapter requires information to be provided, sent, or delivered in writing but permits that requirement to be varied by agreement, the requirement under sub. (1) that the information be in the form of an electronic record capable of retention may also be varied by agreement; and

137.16(4)(b) (b) A requirement under a law other than this subchapter to send, communicate, or transmit a record by 1st-class or regular mail or with postage prepaid may be varied by agreement to the extent permitted by the other law.

137.16 History History: 2003 a. 294.



137.17 Attribution and effect of electronic records and electronic signatures.

137.17  Attribution and effect of electronic records and electronic signatures.

137.17(1) (1) An electronic record or electronic signature is attributable to a person if the electronic record or electronic signature was created by the act of the person. The act of the person may be shown in any manner, including a showing of the efficacy of any security procedure applied to determine the person to which the electronic record or electronic signature was attributable.

137.17(2) (2) The effect of an electronic record or electronic signature that is attributed to a person under sub. (1) is determined from the context and surrounding circumstances at the time of its creation, execution, or adoption, including the parties' agreement, if any, and otherwise as provided by law.

137.17 History History: 2003 a. 294.



137.18 Effect of change or error.

137.18  Effect of change or error.

137.18(1) (1) If a change or error in an electronic record occurs in a transmission between parties to a transaction, then:

137.18(1)(a) (a) If the parties have agreed to use a security procedure to detect changes or errors and one party has conformed to the procedure, but the other party has not, and the nonconforming party would have detected the change or error had that party also conformed, the conforming party may avoid the effect of the changed or erroneous electronic record.

137.18(1)(b) (b) In an automated transaction involving an individual, the individual may avoid the effect of an electronic record that resulted from an error made by the individual in dealing with the electronic agent of another person if the electronic agent did not provide an opportunity for the prevention or correction of the error and, at the time the individual learns of the error, the individual:

137.18(1)(b)1. 1. Promptly notifies the other person of the error and that the individual did not intend to be bound by the electronic record received by the other person;

137.18(1)(b)2. 2. Takes reasonable steps, including steps that conform to the other person's reasonable instructions, to return to the other person or, if instructed by the other person, to destroy the consideration received, if any, as a result of the erroneous electronic record; and

137.18(1)(b)3. 3. Has not used or received any benefit or value from the consideration, if any, received from the other person.

137.18(2) (2) If neither sub. (1) (a) nor (b) applies, the change or error has the effect provided by other law, including the law of mistake, and the parties' contract, if any.

137.18(3) (3) Subsections (1) (b) and (2) may not be varied by agreement.

137.18 History History: 2003 a. 294.



137.19 Notarization and acknowledgement.

137.19  Notarization and acknowledgement. If a law requires a signature or record to be notarized, acknowledged, verified, or made under oath, the requirement is satisfied if the electronic signature of the person authorized to administer the oath or to make the notarization, acknowledgment, or verification, together with all other information required to be included by other applicable law, is attached to or logically associated with the signature or record.

137.19 History History: 2003 a. 294.



137.20 Retention of electronic records; originals.

137.20  Retention of electronic records; originals.

137.20(1)(1) Except as provided in sub. (6), if a law requires that a record be retained, the requirement is satisfied by retaining the information set forth in the record as an electronic record which:

137.20(1)(a) (a) Accurately reflects the information set forth in the record after it was first generated in its final form as an electronic record or otherwise; and

137.20(1)(b) (b) Remains accessible for later reference.

137.20(2) (2) A requirement to retain a record in accordance with sub. (1) does not apply to any information the sole purpose of which is to enable the record to be sent, communicated, or received.

137.20(3) (3) A person may comply with sub. (1) by using the services of another person if the requirements of that subsection are satisfied.

137.20(4) (4) Except as provided in sub. (6), if a law requires a record to be presented or retained in its original form, or provides consequences if the record is not presented or retained in its original form, a person may comply with that law by using an electronic record that is retained in accordance with sub. (1).

137.20(5) (5) Except as provided in sub. (6), if a law requires retention of a check, that requirement is satisfied by retention of an electronic record containing the information on the front and back of the check in accordance with sub. (1).

137.20(6) (6)

137.20(6)(a)(a) Except as provided in sub. (6), a record retained as an electronic record in accordance with sub. (1) satisfies a law requiring a person to retain a record for evidentiary, audit, or like purposes, unless a law enacted after May 5, 2004 specifically prohibits the use of an electronic record for the specified purpose.

137.20(6)(b) (b) A governmental unit that has custody of a record is also further subject to the retention requirements for public records of state agencies, and the records of the University of Wisconsin Hospitals and Clinics Authority established under ss. 16.61, and 16.611 and the retention requirements for documents of local governmental units established under s. 16.612.

137.20(7) (7) The public records board may promulgate rules prescribing standards consistent with this subchapter for retention of records by state agencies, the University of Wisconsin Hospitals and Clinics Authority and local governmental units.

137.20(8) (8) This section does not preclude a governmental unit of this state from specifying additional requirements for the retention of any record subject to the jurisdiction of that governmental unit.

137.20 History History: 2003 a. 294.



137.21 Admissibility in evidence.

137.21  Admissibility in evidence. In a proceeding, a record or signature may not be excluded as evidence solely because it is in electronic form.

137.21 History History: 2003 a. 294.



137.22 Automated transactions.

137.22  Automated transactions. In an automated transaction:

137.22(1) (1) A contract may be formed by the interaction of electronic agents of the parties, even if no individual was aware of or reviewed the electronic agent's actions or the resulting terms and agreements.

137.22(2) (2) A contract may be formed by the interaction of an electronic agent and an individual, acting on the individual's own behalf or for another person, including by an interaction in which the individual performs actions that the individual is free to refuse to perform and which the individual knows or has reason to know will cause the electronic agent to complete the transaction or performance.

137.22(3) (3) The terms of a contract under sub. (1) or (2) are governed by the substantive law applicable to the contract.

137.22 History History: 2003 a. 294.



137.23 Time and place of sending and receipt.

137.23  Time and place of sending and receipt.

137.23(1)(1) Unless otherwise agreed between the sender and the recipient, an electronic record is sent when it:

137.23(1)(a) (a) Is addressed properly or otherwise directed properly to an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record;

137.23(1)(b) (b) Is in a form capable of being processed by that system; and

137.23(1)(c) (c) Enters an information processing system outside the control of the sender or of a person that sent the electronic record on behalf of the sender or enters a region of the information processing system designated or used by the recipient which is under the control of the recipient.

137.23(2) (2) Unless otherwise agreed between a sender and the recipient, an electronic record is received when:

137.23(2)(a) (a) It enters an information processing system that the recipient has designated or uses for the purpose of receiving electronic records or information of the type sent and from which the recipient is able to retrieve the electronic record; and

137.23(2)(b) (b) It is in a form capable of being processed by that system.

137.23(3) (3) Subsection (2) applies even if the place where the information processing system is located is different from the place where the electronic record is deemed to be received under sub. (4).

137.23(4) (4) Unless otherwise expressly provided in the electronic record or agreed between the sender and the recipient, an electronic record is deemed to be sent from the sender's place of business and to be received at the recipient's place of business. For purposes of this subsection:

137.23(4)(a) (a) If the sender or recipient has more than one place of business, the place of business of that person is the place having the closest relationship to the underlying transaction.

137.23(4)(b) (b) If the sender or the recipient does not have a place of business, the place of business is the sender's or recipient's residence, as the case may be.

137.23(5) (5) An electronic record is received under sub. (2) even if no individual is aware of its receipt.

137.23(6) (6) Receipt of an electronic acknowledgment from an information processing system described in sub. (2) establishes that a record was received but, by itself, does not establish that the content sent corresponds to the content received.

137.23(7) (7) If a person is aware that an electronic record purportedly sent under sub. (1), or purportedly received under sub. (2), was not actually sent or received, the legal effect of the sending or receipt is determined by other applicable law. Except to the extent permitted by the other law, the requirements of this subsection may not be varied by agreement.

137.23 History History: 2003 a. 294.



137.24 Transferable records.

137.24  Transferable records.

137.24(1) (1) In this section, "transferable record" means an electronic record that is a note under ch. 403 or a record under ch. 407.

137.24(1m) (1m) An electronic record qualifies as a transferable record under this section only if the issuer of the electronic record expressly has agreed that the electronic record is a transferable record.

137.24(2) (2) A person has control of a transferable record if a system employed for evidencing the transfer of interests in the transferable record reliably establishes that person as the person to which the transferable record was issued or transferred.

137.24(3) (3) A system satisfies the requirements of sub. (2), and a person is deemed to have control of a transferable record, if the transferable record is created, stored, and assigned in such a manner that:

137.24(3)(a) (a) A single authoritative copy of the transferable record exists which is unique, identifiable, and, except as otherwise provided in pars. (d) to (f), unalterable;

137.24(3)(b) (b) The authoritative copy identifies the person asserting control as the person to which the transferable record was issued or, if the authoritative copy indicates that the transferable record has been transferred, the person to which the transferable record was most recently transferred;

137.24(3)(c) (c) The authoritative copy is communicated to and maintained by the person asserting control or its designated custodian;

137.24(3)(d) (d) Copies or revisions that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control;

137.24(3)(e) (e) Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

137.24(3)(f) (f) Any revision of the authoritative copy is readily identifiable as authorized or unauthorized.

137.24(4) (4) Except as otherwise agreed, a person having control of a transferable record is the holder, as defined in s. 401.201 (2) (km), of the transferable record and has the same rights and defenses as a holder of an equivalent record or writing under chs. 401 to 411, including, if the applicable statutory requirements under s. 403.302 (1), 407.501, or 409.330 are satisfied, the rights and defenses of a holder in due course, a holder to which a negotiable record of title has been duly negotiated, or a purchaser, respectively. Delivery, possession, and endorsement are not required to obtain or exercise any of the rights under this subsection.

137.24(5) (5) Except as otherwise agreed, an obligor under a transferable record has the same rights and defenses as an equivalent obligor under equivalent records or writings under chs. 401 to 411.

137.24(6) (6) If requested by a person against which enforcement is sought, the person seeking to enforce the transferable record shall provide reasonable proof that the person is in control of the transferable record. Proof may include access to the authoritative copy of the transferable record and related business records sufficient to review the terms of the transferable record and to establish the identity of the person having control of the transferable record.

137.24 History History: 2003 a. 294; 2009 a. 320, 322.



137.25 Submission of written documents.

137.25  Submission of written documents.

137.25(1) (1) Unless otherwise prohibited by law, with the consent of a governmental unit of this state that is to receive a record, any record that is required by law to be submitted in writing to that governmental unit and that requires a written signature may be submitted as an electronic record, and if submitted as an electronic record may incorporate an electronic signature.

137.25(2) (2) The department of administration shall promulgate rules concerning the use of electronic records and electronic signatures by governmental units, which shall govern the use of electronic records or signatures by governmental units, unless otherwise provided by law. The rules shall include standards regarding the receipt of electronic records or electronic signatures that promote consistency and interoperability with other standards adopted by other governmental units of this state and other states and the federal government and nongovernmental persons interacting with governmental units of this state. The standards may include alternative provisions if warranted to meet particular applications.

137.25 History History: 1997 a. 306; 2003 a. 294 ss. 10t, 11, 13m.



137.26 Interoperability.

137.26  Interoperability. If a governmental unit of this state adopts standards regarding its receipt of electronic records or electronic signatures under s. 137.25, the governmental unit shall promote consistency and interoperability with similar standards adopted by other governmental units of this state and other states and the federal government and nongovernmental persons interacting with governmental units of this state. Any standards so adopted may include alternative provisions if warranted to meet particular applications.

137.26 History History: 2003 a. 294.






138. Money and rates of interest.

138.01 Money.

138.01  Money. The money of account of this state shall be the dollar, cent and mill; and all accounts in public offices, and other public accounts, and, except as provided in ss. 806.30 to 806.44, all proceedings in courts shall be kept and had in conformity to this regulation.

138.01 History History: 1991 a. 236.



138.02 Contracts not affected.

138.02  Contracts not affected. Nothing contained in s. 138.01 shall vitiate or affect any account, charge or entry originally made or any note, bond or other instrument expressed in any other money of account; but, except as provided in ss. 806.30 to 806.44, the same shall be reduced to dollars or parts of a dollar as hereinbefore directed in any suit thereupon.

138.02 History History: 1991 a. 236.



138.03 Judgments, how computed.

138.03  Judgments, how computed. Except as provided in ss. 806.30 to 806.44, in all judgments or decrees rendered by any court of justice for any debt, damages or costs and in all executions issued thereon the amount shall be computed, as near as may be, in dollars and cents, rejecting smaller fractions; and no judgment or other proceeding shall be considered erroneous for such omissions. In actions or proceedings under ss. 806.30 to 806.44, the court, in the interest of justice, may direct that all evidence submitted to the jury and the jury verdict be in U.S. dollars at a rate of exchange established by the court. The court shall convert the jury verdict to the foreign money at that rate of exchange.

138.03 History History: 1991 a. 236.



138.04 Legal rate.

138.04  Legal rate. The rate of interest upon the loan or forbearance of any money, goods or things in action shall be $5 upon the $100 for one year and according to that rate for a greater or less sum or for a longer or a shorter time; but parties may contract for the payment and receipt of a rate of interest not exceeding the rate allowed in ss. 138.041 to 138.056, 138.09 to 138.14, 218.0101 to 218.0163, or 422.201, in which case such rate shall be clearly expressed in writing.

138.04 History History: 1981 c. 45 s. 51; 1999 a. 31; 2009 a. 405.

138.04 Annotation A creditor is entitled to interest on a liquidated claim from the time payment was due by the terms of the contract and, if no time is specified, then from the time demand was made or from commencement of the action. Estreen v. Bluhm, 79 Wis. 2d 142, 255 N.W.2d 473 (1977).

138.04 Annotation A merchant who first informed the customer of the 24% interest to be charged on an open account in statements of the account provided after the account was opened violated s. 422.302 (2). The merchant was only entitled to interest under this section. Severson Agri-Service, Inc. v. Lander, 172 Wis. 2d 269, 493 N.W.2d 230 (Ct. App. 1992).

138.04 Annotation The writing expressing the interest to be charged need not be subscribed by the party charged. Advance Concrete Forms v. Mc Cann Const. 916 F.2d 412 (1990).

138.04 Annotation Prejudgment interest in Wisconsin personal injury cases. Brennan. WBB Aug. 1983.



138.041 Federal rate parity.

138.041  Federal rate parity.

138.041(1) (1) In order to prevent discrimination against state-chartered financial institutions with respect to interest rates, state-chartered banks, credit unions and savings banks may take, receive, reserve and charge on any loan or forbearance made on or after April 6, 1980 and before November 1, 1981, and on any renewal, refinancing, extension or modification made on or after April 6, 1980 and before November 1, 1981, of any loan or forbearance, interest at a federal rate prescribed for federally chartered banks, credit unions and savings banks, respectively, notwithstanding any other statutes. The federal rate described in this section does not include any rate permitted under a federal law which refers to a rate limit established by a state law which does not apply to state-chartered banks, credit unions or savings banks.

138.041(2) (2) In order to prevent discrimination against state-chartered financial institutions with respect to interest rates, state-chartered banks, credit unions, savings and loan associations and savings banks may take, receive, reserve and charge on any loan or forbearance made on or after November 1, 1981 and before November 1, 1984, or after October 31, 1987, and on any renewal, refinancing, extension or modification made on or after November 1, 1981 and before November 1, 1984, or after October 31, 1987, of any loan or forbearance, interest at a federal rate prescribed for federally chartered banks, credit unions, savings and loan associations and savings banks, respectively, notwithstanding any other statutes. The federal rate described in this section does not include any rate permitted under a federal law which refers to a rate limit established by a state law which does not apply to state-chartered banks, credit unions, savings and loan associations or savings banks.

138.041 History History: 1979 c. 168; 1981 c. 45; 1991 a. 221.



138.045 Method of calculating interest.

138.045  Method of calculating interest. Interest on any note, bond, or other instrument computed on the declining unpaid principal balance from time to time outstanding may be computed and charged on actual unpaid balances at 1/360 of the annual rate for the actual number of days outstanding if the use of this calculation method is disclosed in the note, bond, or other instrument. This section does not apply to pawnbrokers' loans under s. 138.10.

138.045 History History: 2011 a. 32.



138.05 Maximum rate; prepayment, disclosure; corporations.

138.05  Maximum rate; prepayment, disclosure; corporations.

138.05(1)(1) Except as authorized by other statutes, no person shall, directly or indirectly, contract for, take or receive in money, goods or things in action, or in any other way, any greater sum or any greater value, for the loan or forbearance of money, goods or things in action, than:

138.05(1)(a) (a) At the rate of $12 upon $100 for one year computed upon the declining principal balance of the loan or forbearance;

138.05(1)(b) (b) With respect to loans or forbearances repayable in substantially equal weekly or monthly installments and the face amounts of which include predetermined interest charges, at the rate of $6 upon $100 for one year computed upon that portion of the original principal amount of any such loan or forbearance, not including interest charges, for the time of such loan or forbearance, disregarding part payments and the dates thereof; and

138.05(1)(c) (c) With respect to loans or forbearances repayable in installments other than of the type described in par. (b), the amount of interest may be predetermined at the rate set forth in par. (a) at the time the loan is made on the basis of the agreed rate of interest and the principal balances agreed to be outstanding and stated in the note or loan contract as an addition to the principal; provided that if any agreed balance of principal or principal and interest combined or any installment of principal or principal and interest combined is prepaid in full by cash or renewal the unearned interest shall be refunded as provided in sub. (2) (b). In the computation of interest upon any bond, note, or other instrument or agreement, interest shall not be compounded, nor shall the interest thereon be construed to bear interest, unless an agreement to that effect is clearly expressed in writing, and signed by the party to be charged therewith.

138.05(2) (2) Any loan for which the rate of interest charged exceeds $10 per $100 for one year computed upon the declining principal balance may be prepaid by the borrower at any time in whole or in part. Upon prepayment of any such loan in full by cash, renewal or refinancing, the borrower shall be entitled to a refund of unearned interest charged which shall be determined as follows:

138.05(2)(a) (a) On any such loan which is repayable in substantially equal, successive installments at approximately equal intervals of time and the face amount of which includes predetermined interest charges, the amount of such refund shall be as great a proportion of the total interest charged as the sum of the balances scheduled to be outstanding during the full installment periods commencing with the installment date nearest the date of prepayment bears to the sum of the balances scheduled to be outstanding for all installment periods of the loan.

138.05(2)(b) (b) On any other such loan, the amount of such refund shall not be less than the difference between the interest charged and interest, at the rate contracted for, computed upon the unpaid principal balances of the loan from time to time outstanding prior to prepayment in full.

138.05(3) (3) A contract to make loans or an evidence of indebtedness may provide for a rate of interest or penalty payable upon the principal amount of an extension of a loan or forbearance or upon any amount in default under a loan or forbearance which shall not exceed the rate allowed in sub. (1) (a).

138.05(4) (4) Any person making a loan for which interest is agreed to be paid at a rate exceeding the rate of $10 upon $100 for one year computed upon the declining principal of the loan shall, at or prior to making such loan, deliver to the borrower a statement, which may be incorporated in a copy of the evidence of indebtedness, setting forth all of the terms of the transaction in clear and distinct language, including:

138.05(4)(a) (a) The rate of interest agreed upon in terms either of simple interest computed on the declining principal balance or of the actual interest cost in money, and

138.05(4)(b) (b) A statement that the loan may be prepaid in full or in part and that, if the loan is prepaid in full, the borrower may receive a refund of interest charged.

138.05(5) (5) This section shall not apply to loans to corporations or limited liability companies.

138.05(6) (6) This section does not apply to transactions governed by chs. 421 to 427 and 429 or to discounts described in s. 422.201 (8).

138.05(7) (7) This section does not apply to any loan or forbearance in the amount of $150,000 or more made after May 26, 1978 unless secured by an encumbrance on a one- to four-family dwelling which the borrower uses as his or her principal place of residence. For the purposes of this section, a loan is deemed a loan which is in the amount of $150,000 or more if:

138.05(7)(a) (a) The outstanding principal indebtedness under the loan initially exceeds $150,000; or

138.05(7)(b) (b) The parties to the loan agree that the principal indebtedness may exceed $150,000 at some time during the term of the loan and, when the agreement was made, the principal indebtedness was reasonably expected to exceed $150,000 notwithstanding the fact that less than $150,000 in the aggregate was initially or later advanced.

138.05(8) (8)

138.05(8)(a)(a) This section does not apply to any loan or forbearance which is made on or after April 6, 1980 and prior to November 1, 1981, or to any refinancing, renewal, extension, modification or prepayment on or after April 6, 1980 and prior to November 1, 1981, of any loan or forbearance, unless it is made by a federally chartered or state-chartered savings and loan association, except this section does apply to forbearances occurring primarily for personal, family or household purposes for which the only charge is a penalty or late charge for nonpayment when due.

138.05(8)(b) (b) This section does not apply to loans made within 2 years after November 1, 1981, if made pursuant to loan commitments made on or after April 6, 1980 and prior to November 1, 1981, unless made by a federally chartered or state-chartered savings and loan association.

138.05(8)(c) (c) This section does not apply to any loan or forbearance which is made on or after November 1, 1981, or to any refinancing, renewal, extension, modification or prepayment on or after November 1, 1981, of any loan or forbearance, except this section does apply to forbearances occurring primarily for personal, family or household purposes for which the only charge is a penalty or late charge for nonpayment when due.

138.05 History History: 1971 c. 239; 1975 c. 407; 1977 c. 401, 444; 1979 c. 10 s. 24; 1979 c. 168; 1981 c. 45; 1993 a. 112; 1995 a. 328, 329; 1997 a. 35.

138.05 Cross-reference Cross-reference: See s. 422.201 regarding finance charges on consumer credit transactions.

138.05 Annotation A revolving charge plan is usurious if the interest charged exceeds 12% per year. State v. J. C. Penney Co. 48 Wis. 2d 125, 179 N.W.2d 641 (1970).

138.05 Annotation A check credit agreement providing that interest was to be computed each month and become part of the balance for the next computation did not violate the statute, although the rate was one per cent per month. First Wisconsin National Bank v. Oby, 52 Wis. 2d 1, 188 N.W.2d 454 (1971).

138.05 Annotation A roofing and siding contract with a cash price of $2,660 or 60 payments of $61.72 is time-price differential transaction. Mortgage Associates, Inc. v. Siverhus, 63 Wis. 2d 650, 218 N.W.2d 266 (1974).

138.05 Annotation An individual guarantor of a corporate indebtedness cannot interpose the defense of usury if the defense is not available to the corporation as the principal obligor. Sundseth v. Roadmaster Body Corp. 74 Wis. 2d 61, 245 N.W.2d 919 (1976).

138.05 Annotation This section did not apply to a loan to a limited partnership whose 2 general partners were an individual and a corporation. Wild, Inc. v. Citizens Mortgage Inv. Trust, 95 Wis. 2d 430, 290 N.W.2d 567 (Ct. App. 1980).

138.05 Annotation The sale of an interest-bearing note at a discount is not usurious unless it is found to be a cloak or cover for what is in reality a usurious loan. Val Zimmermann Corp. v. Leffingwell, 107 Wis. 2d 86, 318 N.W.2d 781 (1982).

138.05 Annotation This section applies to a loan to a corporation and an individual as coborrowers. Williams v. Security Savings & Loan Ass'n. 120 Wis. 2d 480, 355 N.W.2d 370 (Ct. App. 1984).

138.05 Annotation While a retail seller is not prohibited by a. 138.05 (3), Stats. 1969, from including in a note a provision requiring the payment of 25% of the unpaid balance as a fee for collection of the account, such a provision is enforceable only to the extent that it reasonably relates to the actual collection expenses incurred. 59 Atty. Gen. 76.

138.05 Annotation Loan fees that relate to the amount borrowed rather than to identifiable expenses incurred as a result of the particular transaction must be considered as interest for purposes of ch. 138. These loan fees are to be amortized over the contract term of the loan to determine the actual rate. A subsequent voluntary prepayment will not render an otherwise legal rate usurious, subject to sub. (2). 65 Atty. Gen. 67.

138.05 Annotation Charges imposed on the seller of property as a condition of granting a loan to the buyer are includable as interest under this section to the extent that the charges are passed on to the buyer. 68 Atty. Gen. 398.

138.05 Annotation Bona fide commitment fees are not interest under this section. 69 Atty. Gen. 28.

138.05 Annotation The Penney decision and revolving charge accounts. 54 MLR 223.

138.05 Annotation A description of the modification of Wisconsin's usury laws. Brown and Patrick, 65 MLR 309 (1982).

138.05 Annotation Usury and the time-price exception; revolving charge accounts; enjoining usury as a public nuisance. 1971 WLR 298.

138.05 Annotation Usury and the time-price differential. 1975 WLR 246.



138.051 Residential mortgage loans.

138.051  Residential mortgage loans.

138.051(1) (1) In this section:

138.051(1)(a) (a) "Contract rate" means the initial rate contracted to be paid on the principal of a loan from time to time.

138.051(1)(b) (b) "Loan" means a loan, other than a loan made by a federally chartered or state-chartered savings and loan association, secured by a first lien real estate mortgage on, or an equivalent security interest in, a one- to 4-family dwelling which the borrower uses as his or her principal place of residence and which is:

138.051(1)(b)1. 1. Made on or after April 6, 1980 and prior to November 1, 1981;

138.051(1)(b)2. 2. Refinanced, renewed, extended or modified on or after April 6, 1980 and prior to November 1, 1981; or

138.051(1)(b)3. 3. Made within 2 years after November 1, 1981, pursuant to a loan commitment made on or after April 6, 1980 and prior to November 1, 1981.

138.051(2) (2) A loan may be prepaid by the borrower at any time in whole or in part without premium or penalty. Upon prepayment of a loan in full by cash, renewal or refinancing, the borrower is entitled to a refund of unearned interest charged determined as follows:

138.051(2)(a) (a) On a loan which is repayable in substantially equal, successive installments at approximately equal intervals of time and the face amount of which includes predetermined interest charges, the amount of such refund shall be as great a proportion of the total interest charged as the sum of the balances scheduled to be outstanding during the full installment periods commencing with the installment date nearest the date of prepayment bears to the sum of the balances scheduled to be outstanding for all installment periods of the loan.

138.051(2)(b) (b) On any other loan, the amount of the refund shall not be less than the difference between the interest charged and interest, at the rate contracted for, computed upon the unpaid principal balance of the loan from time to time outstanding prior to prepayment in full.

138.051(3) (3) For purposes of computing a refund under sub. (2), interest does not include:

138.051(3)(a) (a) Identifiable and separately itemized charges for services incident to the loan if they are bona fide and paid to 3rd parties unrelated to the lender;

138.051(3)(b) (b) Fees, discounts or other sums actually imposed by government national mortgage association, federal national mortgage association, federal home loan mortgage corporation or any other governmentally sponsored or private secondary mortgage market purchaser of a loan from the original lender; and

138.051(3)(c) (c) A loan administration fee charged by a lender, not to exceed 2% of the principal amount of any construction loan and one percent of the principal amount of any other loan.

138.051(4) (4) For the purpose of calculating the rate of interest on a loan scheduled to be paid in installments under sub. (2), the parties may agree that any installment paid within 30 days prior to or after the scheduled due date will be considered to have been paid on the due date.

138.051(5) (5) A bank, credit union or savings bank which originates a loan and which requires an escrow to assure the payment of taxes or insurance shall pay interest on the outstanding principal balance of the escrow of not less than 5.25% per year. This subsection applies to any refinancing, renewal, extension or modification of the loan on or after November 1, 1981.

138.051(6) (6) Delinquency charges on a loan shall not exceed an amount determined by application of the contract rate to the unpaid amount, including interest accrued and unpaid, until paid or maturity of the obligation, whether by acceleration or otherwise, whichever first occurs. Interest imposed after maturity may not exceed the contract rate applied to the amount due on the date of maturity.

138.051(7) (7) This section does not apply to a loan insured, or committed to be insured, or secured by mortgage or trust deed insured by the U.S. secretary of housing and urban development, insured, guaranteed or committed to be insured or guaranteed under 38 USC 1801 to 1827 or insured or committed to be insured under 7 USC 1921 to 1995.

138.051(8) (8) The contract rate is not subject to rate limitations imposed under this chapter or ss. 218.0101 to 218.0163 or under s. 422.201.

138.051 History History: 1979 c. 168; 1981 c. 45; 1991 a. 221; 1999 a. 31.



138.052 Residential mortgage loans.

138.052  Residential mortgage loans.

138.052(1) (1) In this section:

138.052(1)(a) (a) "Contract rate" means the rate contracted to be paid from time to time on the principal of a loan.

138.052(1)(b) (b) "Loan" means a loan secured by a first lien real estate mortgage on, or an equivalent security interest in, a one-family to 4-family dwelling which the borrower uses as his or her principal place of residence and which is made, refinanced, renewed, extended or modified on or after November 1, 1981, but does not include a manufactured home transaction as defined in s. 138.056 (1) (bg).

138.052(1)(c) (c) "Loan administration" means a lender's processing of a loan and includes review, underwriting and evaluation of the loan application, document processing and preparation and administration of the loan closing, but does not include appraisals, inspections, surveys, credit reports or other activities incidental to loan origination and normally taking place outside the office of the lender or performed by 3rd persons.

138.052(1)(d) (d) "Person related to" has the meaning given under s. 421.301 (32) and (33).

138.052(2) (2)

138.052(2)(a)(a)

138.052(2)(a)1.1. A loan may be prepaid by the borrower at any time in whole or in part.

138.052(2)(a)2. 2. Except as provided in s. 428.207, the parties may agree that if a prepayment is made within 5 years of the date of the loan, then the lender shall receive an amount not exceeding 60 days' interest at the contract rate on the amount by which the aggregate principal prepayments for a 12-month period exceeds 20% of the original amount of the loan.

138.052(2)(a)3. 3. If a prepayment is made 5 or more years from the date the loan is made, no premium or penalty may be received by the lender. This subdivision applies notwithstanding any refinancing, renewal, extension or modification of the loan.

138.052(2)(b) (b) Upon prepayment of a loan in full by cash, renewal or refinancing, the borrower is entitled to a refund of unearned interest paid. Unearned interest is that portion of any prepaid charge, excluding amounts permitted under sub. (3), multiplied by the number of unexpired payment periods as of the date of prepayment and divided by the total number of payment periods, plus, at the option of the lender, either:

138.052(2)(b)1. 1. The portion of interest which is allocable to all unexpired payment periods as scheduled. Except as otherwise agreed by the parties under sub. (4), a payment period is unexpired if prepayment is made within 15 days after the payment's due date. The unearned interest is the interest which, assuming all payments are made as scheduled, would be earned for each unexpired payment period by applying to unpaid balances of principal, according to the actuarial method, the contract rate on the date of prepayment. The creditor may decrease the annual interest rate to the next multiple of 0.25%.

138.052(2)(b)2. 2. The total interest charge less all prepaid interest charges and the amount determined by applying the contract rate, according to the actuarial method, to the unpaid balances for the actual time those balances were unpaid up to the date of prepayment.

138.052(3) (3) For purposes of computing a refund under sub. (2) (b), interest does not include any of the following:

138.052(3)(a) (a) Identifiable and separately itemized charges for services incident to the loan if they are bona fide and paid to 3rd parties.

138.052(3)(b) (b) Fees, discounts or other sums actually imposed by the government national mortgage association, the federal national mortgage association, the federal home loan mortgage corporation or other governmentally sponsored secondary mortgage market purchaser of the loan or any private secondary mortgage market purchaser of the loan who is not a person related to the original lender.

138.052(3)(c) (c) A loan administration fee charged by a lender, including fees paid to 3rd parties for loan administration services, not exceeding 2% of the principal amount of any construction loan and 2% of the principal amount of any other loan.

138.052(3)(d) (d) The amount of any prepayment charge authorized under sub. (2) (a) 2. and received.

138.052(3)(e) (e) Loan commitment fees.

138.052(3)(f) (f) Amounts paid to the lender by any person other than the borrower.

138.052(4) (4) For the purpose of calculating the rate of interest under sub. (2) (b), the parties may agree that any installment paid within 30 days prior to or after the scheduled due date is paid on the due date.

138.052(5) (5)

138.052(5)(a)(a) Except as provided in pars. (am) and (b), a bank, credit union, savings bank, savings and loan association or mortgage banker which originates a loan after January 31, 1983, and before January 1, 1994, and which requires an escrow to assure the payment of taxes or insurance shall pay interest on the outstanding principal balance of the escrow of not less than 5.25% per year, unless the escrow funds are held by a 3rd party in a noninterest-bearing account.

138.052(5)(am) (am)

138.052(5)(am)1.1. Except as provided in par. (b) and unless the escrow funds are held by a 3rd party in a noninterest-bearing account, a bank, credit union, savings bank, savings and loan association or mortgage banker which originates a loan on or after January 1, 1994, or a loan subject to subd. 3. and which requires an escrow to assure the payment of taxes or insurance shall pay interest on the outstanding principal balance of the escrow at the variable interest rate established under subd. 2.

138.052(5)(am)2. 2.

138.052(5)(am)2.a.a. Annually, the division of banking for banks, savings and loan associations, and savings banks, and the office of credit unions for credit unions, shall determine the interest rate that is the average of the interest rates paid, rounded to the nearest one-hundredth of a percent, on regular passbook deposit accounts by institutions under the division's or office's jurisdiction at the close of the last quarterly reporting period that ended at least 30 days before the determination is made.

138.052(5)(am)2.b. b. Within 5 days after the date on which the determination is made, the division of banking shall calculate the average, rounded to the nearest one-hundredth of a percent, of the rates determined by the division of banking and the office of credit unions and report that interest rate to the legislative reference bureau within 5 days after the date on which the determination is made.

138.052(5)(am)2.c. c. The legislative reference bureau shall publish the average rate in the next publication of the Wisconsin administrative register. The published interest rate shall take effect on the first day of the first month following its publication and shall be the interest rate used to calculate interest on escrow accounts that are subject to this subdivision until the next year's interest rate is published under this subd. 2. c.

138.052(5)(am)3. 3. The interest rate published under subd. 2. c. also applies to loans originated after January 31, 1983, and before January 1, 1994, if an interest rate is not specified in the loan agreement.

138.052(5)(b) (b) The parties may agree to waive payment of all or part of the interest required under par. (a) or (am) if more than 75% of the lender's interest in the loan is sold to a 3rd party who is not a person related to the lender and the escrow funds are held by the 3rd party.

138.052(5m) (5m)

138.052(5m)(a)(a) In this subsection, "escrow agent" means a person who receives escrow payments on behalf of itself or another person.

138.052(5m)(b) (b)

138.052(5m)(b)1.1. Except as provided in par. (e), if an escrow is required to assure the payment of property taxes, a bank, credit union, savings bank, savings and loan association or mortgage banker which originates a loan on or after July 1, 1988, shall, before the loan closing, provide the borrower with a written notice clearly stating that the borrower may require the escrow agent to make payments in any manner specified in subd. 3. from the amount escrowed to pay property taxes and the responsibilities of the borrower and escrow agent as provided in subds. 4. and 5.

138.052(5m)(b)2. 2. Except as provided in par. (e), if an escrow is required to assure the payment of property taxes for a loan originated before July 1, 1988, the escrow agent shall send, by November 15, 1988, written notice to the borrower clearly stating that the borrower may require the escrow agent to make payments in any manner specified in subd. 3. from the amount escrowed to pay property taxes and the responsibilities of the borrower and escrow agent as provided in subds. 4. and 5.

138.052(5m)(b)3. 3. Except as provided in par. (e), a borrower may require an escrow agent who receives escrow payments to assure the payment of the borrower's property taxes to do any of the following, if the borrower notifies the escrow agent as provided in subd. 4. and if the borrower is current in his or her loan payments:

138.052(5m)(b)3.a. a. Except as provided in subd. 3m., by December 20, send to the borrower a check in the amount of the funds held in escrow for the payment of property taxes, made payable to the borrower and the town, city or village treasurer authorized to collect the tax.

138.052(5m)(b)3.b. b. Pay the property taxes by December 31, if the escrow agent has received a tax statement for that property by December 20.

138.052(5m)(b)3.c. c. Pay the property taxes when due.

138.052(5m)(b)3m. 3m. In its sole discretion, an escrow agent may send a check under subd. 3. a. that is made payable only to the borrower.

138.052(5m)(b)4. 4. To require the escrow agent to make payments in any of the manners specified in subd. 3., the borrower shall send, by November 1, written notice to the escrow agent specifying the manner, from the 3 choices under subd. 3., that the borrower wants the escrow agent to make payments. Except as provided in subd. 5. b., once notified, the escrow agent shall annually make payments in that manner unless the borrower is not current in his or her loan payments or unless otherwise notified in writing by the borrower by November 1.

138.052(5m)(b)5. 5.

138.052(5m)(b)5.a.a. If the borrower chooses to receive payments as provided in subd. 3. a. or receives payment under subd. 3m., the borrower shall annually, by March 31, send to the person to whom the borrower makes his or her loan payments a copy of the receipt for paid property taxes.

138.052(5m)(b)5.b. b. If the borrower fails to comply with subd. 5. a., the borrower loses the option of receiving payments that year in the manner specified in subd. 3. a. During the next year, the borrower may again receive payments under subd. 3. a. if the borrower renotifies the escrow agent by sending written notice to the escrow agent by November 1 of the next year and if the borrower is current in his or her loan payments.

138.052(5m)(b)6. 6. If the borrower sends the check received under subd. 3. a. to the town, city or village treasurer after the county has assumed responsibility for collecting property taxes, the town, city or village treasurer shall accept the check and pay over to the county treasurer the amount of the check. If the amount of the check sent by the borrower to the town, city or village treasurer exceeds the amount of property taxes owed by the borrower, the town, city or village treasurer shall refund the excess amount to the borrower and, if the county has assumed responsibility for collecting property taxes, pay over to the county treasurer the remaining amount of the check.

138.052(5m)(c) (c) A borrower may establish an escrow account required for the payment of taxes and insurance in a financial institution, as defined in s. 710.05 (1) (c), of the borrower's choice if the escrow agent fails to comply with par. (b) 3., unless the lender or person to whom the loan is sold or released demonstrates that the financial institution is incapable of servicing the escrow account.

138.052(5m)(d) (d) If a borrower establishes an escrow account under par. (c), the borrower shall annually, by March 31, send to the person to whom the borrower makes his or her loan payments verification of the amounts which the borrower deposited in the escrow account during the previous 12 months and copies of receipts for taxes and insurance paid during the previous 12 months.

138.052(5m)(e) (e) Paragraphs (b) to (d) do not apply to an escrow required in connection with a loan to assure the payment of property taxes, whether the loan is originated before, on or after May 3, 1988, if it is the practice of the escrow agent to, by December 20, pay to the borrower the amount held in escrow for the payment of property taxes or to send the borrower a check in the amount of the funds held in escrow for the payment of property taxes, made payable to the borrower and the treasurer authorized to collect the tax. If the escrow agent in any year chooses not to make the payment by December 20 for any reason other than because the borrower is not current in his or her loan payments, the escrow agent shall send, by October 15 of that year, written notice to the borrower clearly stating that the borrower may require the escrow agent to make payments in any manner specified in par. (b) 3. from the amount escrowed to pay property taxes and the responsibilities of the borrower and escrow agent as provided in par. (b) 4. and 5.

138.052(6) (6) The parties may agree to imposition of a late payment charge not exceeding 5% of the unpaid amount of any installment not paid on or before the 15th day after its due date. For purposes of this subsection, payments are applied first to current installments and then to delinquent installments. A delinquency charge may be imposed only once on any installment.

138.052(7) (7) Interest imposed on the amount due after acceleration or maturity of a loan may not exceed the contract rate.

138.052(7e) (7e) A bank, credit union, savings bank, savings and loan association, mortgage banker or any other lender which receives an application for a loan after November 1, 1988, shall do all of the following:

138.052(7e)(a) (a) If an application receives adverse action, provide a written statement of the reasons for the action when the action is communicated to the applicant, except that delivery of a notice of adverse action conforming to the requirements of 15 USC 1601 to 1693r and the regulations adopted under that law satisfies the requirements of this paragraph.

138.052(7e)(b) (b) Before accepting an application or fee in connection with a loan, deliver to the potential loan applicant a written disclosure which clearly states all of the following:

138.052(7e)(b)1. 1. Whether an application fee or other charge paid by an applicant in connection with a loan application is refundable in whole or in part if the application is denied or the loan is not closed.

138.052(7e)(b)2. 2. Whether the terms of the agreement to make the loan, including but not limited to the interest rate and any fees charged in connection with the loan, are fixed through the date of the loan closing.

138.052(7e)(b)3. 3. If the lender may change the terms of the agreement to make the loan if the loan is not closed on or before the date agreed upon, the specific terms which the lender may change.

138.052(7m) (7m)

138.052(7m)(a)(a) A lender shall notify the borrower as provided in par. (b) if on or after May 3, 1988, the payment, collection or other loan or escrow services related to the loan are sold or released.

138.052(7m)(b) (b) The notice required under par. (a) shall be in writing and shall include the name, address and telephone number of the party to whom servicing of the loan is sold or released. The lender shall deliver the notice to the borrower by mail or personal service within 15 working days after servicing of the loan is sold or released.

138.052(7s) (7s) A person who receives loan or escrow payments on behalf of itself or another person shall do all of the following:

138.052(7s)(a) (a) Respond to a borrower's inquiry within 15 days after receiving the inquiry.

138.052(7s)(b) (b) Consider that a loan payment by check, or other negotiable or transferable instrument, is made on the date on which the check or instrument is physically received, except that the person may charge back an uncollected loan payment.

138.052(8) (8) This section does not apply to a loan insured, or committed to be insured, or secured by mortgage or trust deed insured by the U.S. secretary of housing and urban development, insured, guaranteed or committed to be insured or guaranteed under 38 USC 3701 to 3727 or insured or committed to be insured under 7 USC 1921 to 1995.

138.052(9) (9) Chapters 421 to 427 and subch. I of ch. 428 do not apply to the refinancing, modification, extension, renewal or assumption of a loan which had an original principal balance in excess of $25,000 if the unpaid principal balance of the loan has been reduced to $25,000 or less.

138.052(10) (10) This section does not apply to any of the following:

138.052(10)(a) (a) A loan to a corporation or a limited liability company.

138.052(10)(b) (b) A loan that is primarily for a business purpose or for an agricultural purpose, as defined in s. 421.301 (4).

138.052(11) (11) The contract rate is not subject to rate limitations imposed under this chapter or ss. 218.0101 to 218.0163 or under s. 422.201.

138.052(12) (12)

138.052(12)(a)(a) Any lender violating sub. (2) (b), (5), (5m) (b) 1., (6), (7), (7e), (7m) or (7s), or an escrow agent, as defined in sub. (5m) (a), violating sub. (5m) (b) 2., is liable to the borrower for $500 plus actual damages, costs and reasonable attorney fees.

138.052(12)(b) (b) Paragraph (a) does not apply to an unintentional mistake corrected by the lender on demand.

138.052(13) (13)

138.052(13)(a)(a) In this subsection:

138.052(13)(a)1. 1. "Financial institution" means a bank, credit union, savings bank, savings and loan association, mortgage banker, or any other lender that receives an application for, services, or enforces the terms of a loan.

138.052(13)(a)2. 2. "Local governmental unit" means a city, village, town, or county, or any other local governmental unit, as defined in s. 66.0131 (1) (a), but does not include a 1st class city.

138.052(13)(b) (b) A local governmental unit may not enact an ordinance or adopt a resolution that does any of the following:

138.052(13)(b)1. 1. Imposes any fee or tax on any financial institution in connection with servicing, or enforcing the terms of, a loan.

138.052(13)(b)2. 2. Delays any financial institution in enforcing the terms of a loan.

138.052(13)(b)3. 3. Affects any financial institution's servicing, or enforcement of the terms of, a loan.

138.052(13)(b)4. 4. Regulates any financial institution with respect to the lending practices or financial services of the financial institution as it relates to loans.

138.052(13)(c) (c) If a local governmental unit has in effect on July 2, 2013, an ordinance or resolution that is inconsistent with par. (b), the ordinance or resolution does not apply and may not be enforced.

138.052(13)(d) (d) Except in a 1st class city, the servicing of loans and enforcement of loan terms are matters of statewide concern for which uniformity in regulation is necessary and are subject only to applicable state and federal laws and not to local regulation.

138.052 History History: 1981 c. 45, 100, 314; 1987 a. 359, 360, 403; 1989 a. 31, 56; 1991 a. 90, 92; 1993 a. 68, 112; 1995 a. 27, 336; 1999 a. 9, 31; 2003 a. 33, 257; 2007 a. 11, 20, 97; 2013 a. 20.

138.052 Annotation Federal law preemption of this section as applied to federally chartered savings institutions regulated by the federal home loan bank board is discussed. Wisconsin League of Financial Inst. v. Galecki, 707 F Supp. 401 (W.D. Wis. 1989).



138.053 Regulation of interest adjustment provisions.

138.053  Regulation of interest adjustment provisions.

138.053(1)(1)  Required contract provisions. No contract between a borrower and a lender secured by a first lien real estate mortgage on, or an equivalent security interest in, an owner-occupied residential property containing not more than 4 dwelling units may authorize the lender to increase the borrower's contractual rate of interest unless the contract provides that:

138.053(1)(a) (a) No increase may occur until 3 years after the date of the contract;

138.053(1)(b) (b) No increase may occur unless the borrower is given at least 4 months' written notice of the lender's intent to increase the rate of interest, during which notice period the borrower may repay his or her obligation without penalty;

138.053(1)(c) (c) The amount of the initial interest rate increase may not exceed $1 per $100 for one year computed upon the declining principal balance;

138.053(1)(d) (d) The amount of any subsequent interest rate increase may not exceed $1 per $200 for one year computed upon the declining principal balance;

138.053(1)(e) (e) The interest rate may not be increased more than one time in any 12-month period; and

138.053(1)(f) (f) The loan may be prepaid without penalty at any time at which the interest rate in effect exceeds the originally stated interest rate by more than $2 per $100 for one year computed upon the declining principal balance.

138.053(2) (2) Disclosures required. No lender may make a loan secured by a first lien real estate mortgage on, or an equivalent security interest in, an owner-occupied residential property containing not more than 4 dwelling units providing for prospective changes in the rate of interest unless it has clearly and conspicuously disclosed to the borrower in writing:

138.053(2)(a) (a) That the interest rate is prospectively subject to change;

138.053(2)(b) (b) That notice of any interest adjustment must be given 4 months prior to any increase; and

138.053(2)(c) (c) Any prepayment rights of the borrower upon receiving notice of such change.

138.053(3) (3) Notice of interest adjustment. Notices provided under sub. (2) shall be mailed to the borrower at his or her last-known post-office address and shall clearly and concisely disclose:

138.053(3)(a) (a) The effective date of the interest rate increase;

138.053(3)(b) (b) The increased interest rate and the extent to which the increased rate will exceed the interest rate in effect immediately before the increase;

138.053(3)(c) (c) The amount of the borrower's contractual monthly principal and interest payment before and after the effective date of the increase;

138.053(3)(d) (d) Any right of the borrower to voluntarily increase his or her contractual principal and interest payment;

138.053(3)(e) (e) Whether as a result of the increase a lump sum payment may be necessary at the end of the loan term;

138.053(3)(f) (f) Whether an additional number of monthly payments may be required; and

138.053(3)(g) (g) The borrower's right to prepay within 4 months without a prepayment charge.

138.053(4) (4) Applicability.

138.053(4)(a)(a) This section does not apply to variable rate contracts, nor to loans or forbearances to corporations or limited liability companies.

138.053(4)(b) (b) This section applies only to transactions initially entered into on or after June 12, 1976 and before November 1, 1981.

138.053 History History: 1975 c. 387; 1981 c. 45; 1993 a. 112.

138.053 Annotation "Due on sale" provision of note and mortgage was enforceable. Mutual Fed. S. & L. Asso. v. Wisconsin Wire Wks. 71 Wis. 2d 531, 239 N.W.2d 20.



138.055 Variable rate contracts.

138.055  Variable rate contracts.

138.055(1) (1)  Required contract provisions. No contract between a borrower and a lender secured by a first lien real estate mortgage on, or an equivalent security interest in, an owner-occupied residential property containing not more than 4 dwelling units may contain a variable interest rate clause unless the contract provides that:

138.055(1)(a) (a) When an increase in the interest rate is permitted by a movement upward of a prescribed index, a decrease in the interest rate is also required by a downward movement of the prescribed index subject to pars. (b) to (f);

138.055(1)(b) (b) The rate of interest shall not change more than once during any 6-month period;

138.055(1)(c) (c) Any singular change in the interest rate shall not exceed the rate of $1 per $200 for one year computed upon the declining principal balance and the total variance in such rate shall at no time exceed a rate equal to $2.50 per $100 for one year computed on the declining principal balance greater or lesser than the rate originally in effect;

138.055(1)(d) (d) Decreases required by the downward movement of the prescribed index shall be mandatory. Increases permitted by the upward movement of the prescribed index shall be optional with the lender. Changes in the interest rate shall only be made when the prescribed index changes a minimum of one-tenth of one percent;

138.055(1)(e) (e) The fact that a lender may not have invoked an increase, in whole or in part, shall not be deemed a waiver of the lender's right to invoke an increase at any time thereafter within the limits imposed by this section;

138.055(1)(f) (f) The rate shall not change during the first semiannual period of the loan; and

138.055(1)(g) (g) The borrower may prepay the loan in whole or in part within 90 days of notification of any increase in the rate of interest without a prepayment charge.

138.055(2) (2) Disclosures required. No lender may make a loan secured by a first lien real estate mortgage on, or an equivalent security interest in, an owner-occupied residential property containing not more than 4 dwelling units containing a variable interest rate provision unless it has clearly and conspicuously disclosed to the borrower in writing prior to execution of the loan documents:

138.055(2)(a) (a) That the loan contract contains a variable interest rate;

138.055(2)(b) (b) The index used in applying any variable interest rate changes contemplated in the note and its current base; and

138.055(2)(c) (c) Any prepayment rights of the borrower upon receiving notice of any such change.

138.055(3) (3) Notice of interest adjustment. When a change in the interest rate is required or permitted by a movement in the prescribed index, the lender shall give notice to the borrower by mail, addressed to the borrower's last-known post-office address, not less than 30 days prior to any change in interest rate, which notice shall clearly and concisely disclose:

138.055(3)(a) (a) The effective date of the interest rate change;

138.055(3)(b) (b) The interest rate change, and if an increase, the extent to which the increased rate will exceed the rate in effect immediately before the increase;

138.055(3)(c) (c) The changes in the index which caused the interest rate change;

138.055(3)(d) (d) The amount of the borrower's contractual monthly principal and interest payments before and after the effective date of the change in the interest rate;

138.055(3)(e) (e) Whether as a result of an increase in the interest rate a lump sum payment may be necessary at the end of the loan term; and

138.055(3)(f) (f) The borrower's right to prepay the loan within 90 days after said notice without a prepayment charge if the notice required an increase in interest rate.

138.055(4) (4) Index. In determining any variable interest rate changes permitted under this section, a lender shall use either the index published by the federal home loan bank of Chicago based on the cost of all funds to Wisconsin member institutions or an index approved by:

138.055(4)(b) (b) The office of credit unions, if the lender is a credit union;

138.055(4)(c) (c) The commissioner of insurance, if the lender is an insurance company; or

138.055(4)(d) (d) The division of banking for all other lenders.

138.055(5) (5) Applicability.

138.055(5)(a)(a) This section does not apply to loans or forbearances to corporations or limited liability companies.

138.055(5)(b) (b) This section applies only to transactions initially entered into on or after June 12, 1976 and before November 1, 1981.

138.055 History History: 1975 c. 387; 1981 c. 45; 1991 a. 221; 1993 a. 112; 1995 a. 27; 1999 a. 9; 2003 a. 33.

138.055 Annotation Variable rate mortgages: The transition phase. 61 MLR 140.



138.056 Variable rate loans.

138.056  Variable rate loans.

138.056(1) (1)  Definitions. In this section:

138.056(1)(a) (a) "Approved index" means any of the following:

138.056(1)(a)1. 1. The national average mortgage contract rate for major lenders on the purchase of previously occupied homes, as computed by the federal home loan bank board.

138.056(1)(a)2. 2. The monthly average of weekly auction rates on U.S. treasury bills with a maturity of 3 months or 6 months made available by the federal reserve board.

138.056(1)(a)3. 3. The monthly average yield on U.S. treasury securities adjusted to a constant maturity of 1, 2, 3 or 5 years, made available by the federal reserve board.

138.056(1)(a)4. 4. An index readily verifiable by borrowers and beyond the control of an individual lender and approved by:

138.056(1)(a)4.b. b. The office of credit unions, if the lender is a credit union;

138.056(1)(a)4.c. c. The commissioner of insurance, if the lender is an insurance company; or

138.056(1)(a)4.d. d. The division of banking for all other lenders.

138.056(1)(b) (b) "Dwelling" includes a cooperative housing unit and a mobile home or manufactured home.

138.056(1)(bd) (bd) "Manufactured home" has the meaning given in s. 101.91 (2).

138.056(1)(bg) (bg) "Manufactured home transaction" means a consumer credit sale, as defined in s. 421.301 (9), of or a consumer loan, as defined in s. 421.301 (12), secured by a first lien or equivalent security interest in a mobile home or manufactured home.

138.056(1)(bm) (bm) "Mobile home" has the meaning given in s. 101.91 (10).

138.056(1)(d) (d) "Variable rate loan" means a manufactured home transaction or a loan as defined in s. 138.052 (1) (b), the terms of which permits the interest rate to be increased or decreased.

138.056(2) (2) Required terms. A variable rate loan contract shall:

138.056(2)(a) (a) Provide for a term of not more than 40 years.

138.056(2)(b) (b) Use an approved index if it provides for adjustments to the interest rate corresponding to an index. The initial index value shall be the most recently available value of the index prior to the date of closing of the loan. The interest rate at adjustment shall reflect the difference, in reference to the interest rate of the variable rate loan at the date of closing, between the initial index value and the index value most recently available as of the date notice of the interest rate adjustment is mailed under sub. (4) except the lender may decrease the interest rate or decline to increase the interest rate at any time. The interest rate shall be decreased to reflect any downward movement of the index except to the extent the decrease offsets increases in the index not implemented as interest rate increases. An increase in the index permitting the lender to increase the interest rate but declined by the lender for any rate adjustment interval may be carried over and applied in succeeding interest rate adjustment intervals to the extent the increase is not offset by subsequent decreases in the index. The variable rate loan contract may provide for minimum interest rate change increments which shall apply to both increases and decreases. The variable rate loan contract may limit interest rate decreases only if interest rate increases are restricted at least to the same extent.

138.056(2)(c) (c) Provide for no more than a one percent increase in the interest rate not more than once each 6 months and permit decreases in the interest rate to be made at any time, if it does not provide for adjustments to the interest rate corresponding to an approved index. If an increase is waived, the lender may at any time increase the interest rate to a rate equal to the interest rate if all increases were made at the first opportunity.

138.056(3) (3) Fees prohibited. No costs or fees may be charged in connection with adjustment to the interest rate of a variable rate loan or an adjustment to the payment, principal balance or term implementing an interest rate adjustment.

138.056(3m) (3m) Prepayment penalties.

138.056(3m)(a)(a) Notwithstanding s. 138.052 (2) (a), and except as provided in s. 428.207, a lender may not include a prepayment penalty in a variable rate loan using an approved index unless all of the following are satisfied:

138.056(3m)(a)1. 1. The lender also makes variable rate loans without prepayment penalties and the lender provides the borrower with a written statement that the lender also makes variable rate loans without prepayment penalties.

138.056(3m)(a)2. 2. At the time of the offer of the variable rate loan, and the borrower acknowledges, in writing, receipt of the statement specified in subd. 1.

138.056(3m)(a)3. 3. The penalty is limited to prepayment that is made within 3 years of the date of the loan.

138.056(3m)(a)4. 4. The prepayment is not made in connection with the sale of a dwelling or manufactured home securing the loan.

138.056(3m)(b) (b) This subsection applies to variable rate loans made, refinanced, renewed, extended, or modified on or after March 25, 2006.

138.056(4) (4) Notice of interest payment changes.

138.056(4)(a)(a) If a change in the interest rate occurs, the lender shall give the borrower notice of the change:

138.056(4)(a)1. 1. At least 15 days before the change if an increase in periodic payments other than the final payment is required.

138.056(4)(a)2. 2. Not later than 30 days after any other change.

138.056(4)(b) (b) The notice shall be mailed to the borrower's last-known address and shall contain all of the following information:

138.056(4)(b)1. 1. The effective date of the interest rate change.

138.056(4)(b)2. 2. The amount of the interest rate change.

138.056(4)(b)3. 3. The changes in any index which cause the interest rate change.

138.056(4)(b)4. 4. The amount of the contractual monthly principal and interest payments required as a result of the change.

138.056(4)(b)5. 5. The prepayment rights of the borrower.

138.056(4)(c) (c) This subsection does not apply to a loan secured by an equivalent security interest as determined as of the date that the loan is made.

138.056(5) (5) Negative amortization. The principal balance of a variable rate loan may be increased to implement an interest rate adjustment only if within 10 years after the loan is made, and at least every 5 years thereafter, the payment amount is adjusted to a level at least sufficient to amortize the loan at the then existing interest rate and principal balance over the remaining term of the loan. The payment amount shall be maintained at least at that level until subsequently adjusted under this subsection, except that the payment amount shall be decreased to reflect any decrease in the interest rate.

138.056(6) (6) Disclosure. Before making a variable rate loan, the lender shall disclose all of the following information to at least one of the borrowers:

138.056(6)(a) (a) That the loan contract contains a variable interest rate provision.

138.056(6)(b) (b) An identification of any approved index used in the loan contract and the current base of the approved index.

138.056(6)(c) (c) The borrower's prepayment rights on receiving notice of a change in the interest rate.

138.056(6)(d) (d) That a notice of any interest rate increase must be given to the borrower.

138.056(7) (7) Priority. Any interest accrued or added to the principal of a variable rate loan to implement an interest rate adjustment retains the priority of the original mortgage or equivalent security interest.

138.056(8) (8) Applicability. This section does not apply to any of the following:

138.056(8)(a) (a) A loan or forbearance to a corporation or a limited liability company.

138.056(8)(b) (b) A loan that is primarily for a business purpose or for an agricultural purpose, as defined in s. 421.301 (4).

138.056(8)(c) (c) A reverse mortgage loan, as defined in s. 138.058 (1) (b).

138.056(8)(d) (d) A transaction initially entered into before November 1, 1981.

138.056 History History: 1981 c. 45; 1983 a. 232; 1985 a. 325; 1991 a. 221; 1993 a. 88, 112; 1995 a. 27, 336; 1999 a. 9, 53; 2003 a. 33, 257; 2005 a. 128, 215; 2007 a. 11.



138.057 Penalties.

138.057  Penalties. Any lender who intentionally violates s. 138.053, 138.055 or 138.056 is liable to the borrower for all excess interest collected, plus interest thereon at the rate of 5% per year. In addition, the borrower may recover actual damages, including incidental and consequential damages, sustained by reason of the violation.

138.057 History History: 1975 c. 387; 1977 c. 26; 1981 c. 45 s. 51.



138.058 Reverse mortgage loans.

138.058  Reverse mortgage loans.

138.058(1) (1)  Definitions. In this section:

138.058(1)(a) (a) "Qualified lender" means a lender approved by the federal department of housing and urban development to enter into a loan insured by the federal government under 12 USC 1715z-20.

138.058(1)(b) (b) "Reverse mortgage loan" means a loan, or an agreement to lend, which is secured by a first mortgage on the borrower's principal residence, is insured by the federal government under 12 USC 1715z-20 and requires repayment as specified in the loan agreement under any of the following conditions:

138.058(1)(b)1. 1. All the borrowers have died.

138.058(1)(b)2. 2. All the borrowers have sold the residence or conveyed title to the residence.

138.058(1)(b)3. 3. All the borrowers have moved permanently from the residence.

138.058(1)(b)4. 4. Any other condition specified in 12 USC 1715z-20.

138.058(2) (2) Reverse mortgages permitted. A qualified lender may enter into reverse mortgage loans.

138.058(3) (3) Treatment of reverse mortgage loan proceeds by public benefit programs.

138.058(3)(a)(a) Reverse mortgage loan payments made to a borrower shall be treated as proceeds from a loan and not as income for the purpose of determining eligibility and benefits under means-tested programs of aid to individuals.

138.058(3)(b) (b) Undisbursed funds shall be treated as equity in a borrower's residence and not as proceeds from a loan for the purpose of determining eligibility and benefits under means-tested programs of aid to individuals.

138.058(3)(c) (c) This subsection applies to any law relating to payments, allowances, benefits or services provided on a means-tested basis by this state, including supplemental security income, low-income energy assistance, property tax deferral, medical assistance and general assistance.

138.058 History History: 1993 a. 88.



138.06 Effect of usury and penalties.

138.06  Effect of usury and penalties.

138.06(1) (1) All instruments, contracts or securities providing a rate of interest exceeding the rate allowed in s. 138.05, 138.051 or 138.052 shall be valid and effectual to secure the repayment of the principal amount loaned in excess of $2,000; but no interest may be recovered thereon except upon bottomry and respondentia bonds and contracts.

138.06(2) (2) Any lender or agent of a lender who violates s. 138.05, 138.051 or 138.052 may be fined not less than $25 nor more than $500, or imprisoned not more than 6 months, or both.

138.06(3) (3) Any borrower who paid interest on a loan or forbearance at a rate greater than the rate allowed in s. 138.05, 138.051 or 138.052 may personally or by personal representative recover in an action against the lender or personal representative the amount of interest, principal and charges paid on such loan or forbearance but not more than $2,000 of principal, if the action is brought within the time provided by s. 893.62.

138.06(4) (4) Any borrower to whom a lender or agent of a lender fails to provide the statement required in s. 138.05 (4) with respect to a loan or forbearance may by himself or herself or his or her personal representative recover in an action against the lender or the lender's personal representative an amount equal to all interest and charges paid upon such loan or forbearance but not less than $50 plus reasonable attorney fees incurred in such action.

138.06(5) (5) Notwithstanding subs. (1) to (4), if any violation of s. 138.05, 138.051 or 138.052 is the result of an unintentional mistake which the lender or agent of the lender corrects upon demand, such unintentional violation shall not affect the enforceability of any provision of the loan contract as so corrected nor shall such violation subject the lender or the agent of the lender to any penalty or forfeiture specified in this section.

138.06(6) (6) In connection with a sale of goods or services on credit or any forbearance arising therefrom prior to October 9, 1970, there shall be no allowance of penalties under this section for violation of s. 138.05, except as to those transactions on which an action has been reduced to a final judgment as of May 12, 1972.

138.06(7) (7) Notwithstanding sub. (6), a seller shall, with respect to a transaction described in sub. (6), refund or credit the amount of interest, to the extent it exceeds the rate permitted by s. 138.05 (1) (a), which was charged in violation of s. 138.05 and paid by a buyer since October 8, 1968, upon individual written demand therefor made on or before March 1, 1973, and signed by such buyer. A seller who fails within a reasonable time after such demand to make such refund or credit of excess interest shall be liable in an individual action in an amount equal to 3 times the amount thereof, together with reasonable attorney fees.

138.06(8) (8) This section does not apply to a loan or forbearance made on or after November 1, 1981.

138.06 History History: 1971 c. 308; 1979 c. 168 s. 21; 1979 c. 323, 355; 1981 c. 45 ss. 4, 51; 1993 a. 482, 490.

138.06 AnnotationSub. (7) is constitutional. Wiener v. J. C. Penney Co. 65 Wis. 2d 139, 222 N.W.2d 149 (1974).

138.06 Annotation Class actions for the recovery of usurious interest charged by revolving credit plans are not precluded by (3). Mussallem v. Diners' Club, Inc. 69 Wis. 2d 437, 230 N.W.2d 717 (1975).

138.06 Annotation Sub. (6) is constitutional. 60 Atty. Gen. 198.



138.09 Licensed lenders.

138.09  Licensed lenders.

138.09(1a)(1a) This section does not apply to any of the following:

138.09(1a)(a) (a) Banks, savings banks, savings and loan associations, trust companies, credit unions, or any of their affiliates.

138.09(1a)(b) (b) Payday loans made under s. 138.14.

138.09(1d) (1d) In this section, "division" means the division of banking.

138.09(1m) (1m)

138.09(1m)(a)(a) Before any person may do business under this section, charge the interest authorized by sub. (7), or assess a finance charge on a consumer loan in excess of 18% per year, that person shall first obtain a license from the division. Applications for a license shall be in writing and upon forms provided for this purpose by the division. An applicant at the time of making an application shall pay to the division a nonrefundable $300 fee for investigating the application and a $500 annual license fee for the period terminating on the last day of the current calendar year. If the cost of the investigation exceeds $300, the applicant shall upon demand of the division pay to the division the amount by which the cost of the investigation exceeds the nonrefundable fee.

138.09(1m)(b) (b)

138.09(1m)(b)1.1. Except as provided in par. (c), an application under par. (a) for a license shall contain the following:

138.09(1m)(b)1.a. a. If the applicant is an individual, the applicant's social security number.

138.09(1m)(b)1.b. b. If the applicant is not an individual, the applicant's federal employer identification number.

138.09(1m)(b)2. 2. The division may not disclose any information received under subd. 1. to any person except as follows:

138.09(1m)(b)2.a. a. The division may disclose information under subd. 1. to the department of revenue for the sole purpose of requesting certifications under s. 73.0301 and to the department of workforce development for the sole purpose of requesting certifications under s. 108.227.

138.09(1m)(b)2.b. b. The division may disclose information under subd. 1. a. to the department of children and families in accordance with a memorandum of understanding under s. 49.857.

138.09(1m)(c) (c)

138.09(1m)(c)1.1. If an applicant who is an individual does not have a social security number, the applicant, as a condition of applying for or applying to renew a license, shall submit a statement made or subscribed under oath or affirmation to the division that the applicant does not have a social security number. The form of the statement shall be prescribed by the department of children and families.

138.09(1m)(c)2. 2. Notwithstanding sub. (3) (b), any license issued or renewed in reliance upon a false statement submitted by an applicant under subd. 1. is invalid.

138.09(2) (2) The division may also require the applicant to file with the division, and to maintain in force, a bond in which the applicant shall be the obligor, in a sum not to exceed $5,000 with one or more corporate sureties licensed to do business in Wisconsin, whose liability as such sureties shall not exceed the sum of $5,000 in the aggregate, to be approved by the division, and such bond shall run to the state of Wisconsin for the use of the state and of any person or persons who may have a cause of action against the obligor of the bond under the provisions of this section. Such bonds shall be conditioned that the obligor will conform to and abide by each and every provision of this section, and will pay to the state or to any person or persons any and all moneys that may become due or owing to the state or to such person or persons from the obligor under and by virtue of the provisions of this chapter.

138.09(3) (3)

138.09(3)(a)(a) Upon the filing of such application and the payment of such fee, the division shall investigate the relevant facts. Except as provided in par. (am), if the division shall find that the character and general fitness and the financial responsibility of the applicant, and the members thereof if the applicant is a partnership, limited liability company or association, and the officers and directors thereof if the applicant is a corporation, warrant the belief that the business will be operated in compliance with this section the division shall thereupon issue a license to said applicant to make loans in accordance with the provisions of this section. If the division shall not so find, the division shall deny such application.

138.09(3)(am) (am) The division may not issue a license under this section to an applicant if any of the following applies:

138.09(3)(am)1. 1. The applicant fails to provide any information required under sub. (1m) (b).

138.09(3)(am)2. 2. The department of revenue certifies under s. 73.0301 that the applicant is liable for delinquent taxes or the department of workforce development certifies under s. 108.227 that the applicant is liable for delinquent unemployment insurance contributions.

138.09(3)(am)3. 3. The applicant fails to comply, after appropriate notice, with a subpoena or warrant issued by the department of children and families or a county child support agency under s. 59.53 (5) and related to paternity or child support proceedings.

138.09(3)(am)4. 4. The applicant is delinquent in making court-ordered payments of child or family support, maintenance, birth expenses, medical expenses or other expenses related to the support of a child or former spouse, as provided in a memorandum of understanding entered into under s. 49.857.

138.09(3)(b) (b) Every license shall remain in force and effect until suspended or revoked in accordance with this section or surrendered by the licensee, and every licensee shall, on or before each December 10, pay to the division the annual license fee for the next succeeding calendar year.

138.09(3)(c) (c) Such license shall not be assignable and shall permit operation under it only at or from the location specified in the license at which location all loans shall be consummated, but this provision shall not prevent the licensee from making loans under this section which are not initiated or consummated by face to face contact away from the licensed location if permitted by the division in writing or by rule or at an auction sale conducted or clerked by a licensee.

138.09(3)(d) (d) A separate license shall be required for each place of business maintained by the licensee. Whenever a licensee shall change the address of its place of business to another location within the same city, village or town the licensee shall at once give written notice thereof to the division, which shall replace the original license with an amended license showing the new address, provided the location meets with the requirements of par. (e). No change in the place of business of a licensee to a different city, village or town shall be permitted under the same license.

138.09(3)(e) (e)

138.09(3)(e)1.1. Except as provided in subd. 2., a licensee may conduct, and permit others to conduct, at the location specified in its license, any one or more of the following businesses not subject to this section:

138.09(3)(e)1.a. a. A business engaged in making loans for business or agricultural purposes or exceeding $25,000 in principal amount, except that all such loans having terms of 49 months or more are subject to sub. (7) (gm) 2. or 4.

138.09(3)(e)1.b. b. A business engaged in making first lien real estate mortgage loans under ss. 138.051 to 138.06.

138.09(3)(e)1.c. c. A loan, finance or discount business under ss. 218.0101 to 218.0163.

138.09(3)(e)1.d. d. An insurance business.

138.09(3)(e)1.e. e. A currency exchange under s. 218.05.

138.09(3)(e)1.f. f. A seller of checks business under ch. 217.

138.09(3)(e)1.g. g. A payday loan licensee under s. 138.14.

138.09(3)(e)2. 2. A licensee may not sell merchandise or conduct other business at the location specified in the license unless written authorization is granted to the licensee by the division.

138.09(3)(f) (f) Every licensee shall make an annual report to the division for each calendar year on or before March 15 of the following year. The report shall include business transacted by the licensee under the provisions of this section and shall give all reasonable and relevant information that the division may require. The reports shall be made in the form and manner prescribed by the division. Any licensee operating under this section shall keep the records affecting loans made pursuant to this section separate and distinct from the records of any other business of the licensee.

138.09(4) (4)

138.09(4)(a)(a) The division for the purpose of discovering violations of this chapter may cause an investigation to be made of the business of the licensee transacted under this section, and shall cause an investigation to be made of convictions reported to the division by any district attorney for violation by a licensee of this chapter. The place of business, books of account, papers, records, safes and vaults of said licensee shall be open to inspection and examination by the division for the purpose of such investigation and the division may examine under oath all persons whose testimony the division may require relative to said investigation. The division may, upon notice to the licensee and reasonable opportunity to be heard, suspend or revoke such license after such hearing if any of the following applies:

138.09(4)(a)1. 1. The licensee has violated any provision of this chapter and if the division determines such violation justifies the suspension or revocation of the license.

138.09(4)(a)2. 2. Any fact or condition exists which, if it had existed at the time of the original application for such license, would have warranted the division in refusing to issue such license.

138.09(4)(a)3. 3. The licensee has failed to pay the annual licensee fee or to maintain in effect the bond, if any, required under sub. (2).

138.09(4)(b) (b) The division shall restrict or suspend a license under this section if, in the case of a licensee who is an individual, the licensee fails to comply, after appropriate notice, with a subpoena or warrant issued by the department of children and families or a county child support agency under s. 59.53 (5) and related to paternity or child support proceedings or is delinquent in making court-ordered payments of child or family support, maintenance, birth expenses, medical expenses or other expenses related to the support of a child or former spouse, as provided in a memorandum of understanding entered into under s. 49.857. A licensee whose license is restricted or suspended under this paragraph is entitled to a notice and hearing only as provided in a memorandum of understanding entered into under s. 49.857 and is not entitled to a hearing under par. (a).

138.09(4)(c) (c) The division shall revoke a license under this section if the department of revenue certifies that the licensee is liable for delinquent taxes under s. 73.0301 or if the department of workforce development certifies that the licensee is liable for delinquent unemployment insurance contributions under s. 108.227. A licensee whose license is revoked under this paragraph for delinquent taxes or unemployment insurance contributions is entitled to a hearing under s. 73.0301 (5) (a) or 108.227 (5) (a), whichever is applicable, but is not entitled to a hearing under par. (a).

138.09(4)(d) (d) The cost of any investigation, examination, or hearing, including witness fees or any other expenses, conducted by the division under this section shall be paid by the licensee so examined within 30 days after demand therefor by the division, and the state may maintain an action for the recovery of such costs and expenses.

138.09(5) (5) No licensee shall advertise, print, display, publish, distribute or broadcast or cause to be printed, displayed, published, distributed or broadcast in any manner any statement with regard to the rates, terms or conditions for the lending of money, credit, goods or things in action which is false or calculated to deceive. With respect to matters specifically governed by s. 423.301, compliance with such section satisfies the requirements of this section.

138.09(6) (6)

138.09(6)(a)(a) Except as provided in par. (b), the licensee shall keep such books and records in the licensee's place of business as in the opinion of the division will enable the division to determine whether the provisions of this chapter are being observed. Every such licensee shall preserve the records of final entry used in such business, including cards used in the card system, if any, for a period of at least 2 years after the making of any loan recorded therein.

138.09(6)(b) (b) A licensee may keep the books and records specified in par. (a) at a single location inside or outside of this state if the books and records are kept at a location licensed under this section. The licensee shall organize the books and records by the place of business where the records originated and shall keep the books and records separate from other records for business conducted at that location. Actual costs incurred by the division to examine books and records maintained outside of this state shall be paid by the licensee.

138.09(7) (7)

138.09(7)(a)(a) In this section:

138.09(7)(a)1. 1. "Precomputed loan" means a loan in which the debt is expressed as a sum comprising the principal and the amount of interest computed in advance.

138.09(7)(a)2. 2. "Principal" means the total of:

138.09(7)(a)2.a. a. The amount paid to, received by or paid or payable for the account of the borrower; and

138.09(7)(a)2.b. b. To the extent that payment is deferred: the amount actually paid or to be paid by the licensee for registration, certificate of title or license fees if not included in subd. 2. a.; and additional charges permitted under this section.

138.09(7)(b) (b) A licensee may charge, contract for or receive a rate of interest for a loan or forbearance made prior to April 6, 1980, which does not exceed the greater of either of the following:

138.09(7)(b)1. 1. With respect to installment loans or forbearances which are repayable in substantially equal successive installments at approximately equal intervals, and where the principal does not exceed $3,000 excluding any interest authorized under this section, and where the scheduled maturity of the loan contract is not more than 36 months and 15 days from the date of making, interest may be deducted in advance at a rate not in excess of $9.50 per $100 per year on that part of the loan not exceeding $1,000 and $8 per $100 per year on any remainder. Interest shall be computed at the time the loan is made on the face amount of the contract for the full term of the contract, notwithstanding the requirement for installment repayments. The face amount of the loan contract or note may exceed $3,000 by the amount of interest deducted in advance. On contracts which are one year or any number of whole years, the charge shall be computed proportionately on even calendar months.

138.09(7)(b)2. 2. With respect to any loan of any amount, at a rate not to exceed 18% per year computed on the declining unpaid principal balances of the loan from time to time outstanding, calculated according to the actuarial method, but this does not limit or restrict the manner of contracting for the interest, whether by way of add-on, discount or otherwise, so long as the rate of interest does not exceed that permitted by this paragraph.

138.09(7)(bm) (bm) A licensee may charge, contract for or receive a rate of interest for a loan or forbearance made on or after April 6, 1980 and prior to November 1, 1981, which does not exceed the greater of either of the following:

138.09(7)(bm)1. 1. With respect to installment loans or forbearances which are repayable in substantially equal successive installments at approximately equal intervals, and where the principal does not exceed $3,000 excluding any interest authorized under this section, and where the scheduled maturity of the loan contract is not more than 36 months and 15 days from the date of making, interest may be deducted in advance at a rate not in excess of $9.50 per $100 per year on that part of the loan not exceeding $2,000 and $8 per $100 per year on any remainder. Interest shall be computed at the time the loan is made on the face amount of the contract for the full term of the contract, notwithstanding the requirement for installment repayments. The face amount of the loan contract or note may exceed $3,000 by the amount of interest deducted in advance. On contracts which are one year or any number of whole years, the charge shall be computed proportionately on even calendar months.

138.09(7)(bm)2. 2. With respect to any loan of any amount, at a rate not to exceed 19% per year computed on the declining unpaid principal balances of the loan from time to time outstanding, calculated according to the actuarial method, but this does not limit or restrict the manner of contracting for the interest, whether by way of add-on, discount or otherwise, so long as the rate of interest does not exceed that permitted by this paragraph.

138.09(7)(bn) (bn)

138.09(7)(bn)1.1. A licensee may charge, contract for or receive a rate of interest, calculated according to the actuarial method, which may not exceed the greater of the following for a loan or forbearance of less than $3,000 entered into on or after November 1, 1981 and before November 1, 1984:

138.09(7)(bn)1.a. a. Twenty-three percent per year.

138.09(7)(bn)1.b. b. A rate of 6% in excess of the interest rate applicable to 2-year U.S. treasury notes as determined under subd. 3. a.

138.09(7)(bn)1.c. c. A rate of 6% in excess of the interest rate applicable to 6-month U.S. treasury bills as determined under subd. 3. b.

138.09(7)(bn)2. 2. A licensee may charge, contract for or receive a rate of interest, calculated according to the actuarial method, which may not exceed the greater of the following for a loan or forbearance of $3,000 or more entered into on or after November 1, 1981 and before November 1, 1984:

138.09(7)(bn)2.a. a. Twenty-one percent per year.

138.09(7)(bn)2.b. b. A rate of 6% in excess of the interest rate applicable to 2-year U.S. treasury notes as determined under subd. 3. a.

138.09(7)(bn)2.c. c. A rate of 6% in excess of the interest rate applicable to 6-month U.S. treasury bills as determined under subd. 3. b.

138.09(7)(bn)3. 3.

138.09(7)(bn)3.a.a. For purposes of subds. 1. b. and 2. b., the interest rate applicable to 2-year U.S. treasury notes for any calendar year quarter is the average annual interest rate determined by the last auction of the notes in the preceding calendar year quarter, increased to the next multiple of 0.5% if the average annual interest rate includes a fractional amount.

138.09(7)(bn)3.b. b. For purposes of subds. 1. c. and 2. c., the interest rate applicable to 6-month U.S. treasury bills for any month is the average annual discount interest rate determined by the last auction of the bills in the preceding month, increased to the next multiple of 0.5% if the average annual discount interest rate includes a fractional amount.

138.09(7)(bn)4. 4. Information regarding the amount of the maximum finance charge under subds. 1. and 2. for any month or calendar year quarter shall be available at the office of the division.

138.09(7)(bn)5. 5. This paragraph does not restrict the manner of contracting for interest, whether by add-on, discount or otherwise, if the interest rate does not exceed the rate under this paragraph.

138.09(7)(bp) (bp) A loan, whether precomputed or based upon the actuarial method, made after October 31, 1984, is not subject to any maximum interest rate limit.

138.09(7)(c) (c)

138.09(7)(c)1.1. Where the interest is precomputed, the interest may be calculated on the assumption that all scheduled payments will be made when due and the effect of prepayment is governed by the provision on rebate upon prepayment. If a loan is prepaid out of the proceeds of a new loan made under this section, the principal of such new loan may include any unpaid charges on the prior loan which have accrued before the making of the new loan, unless the prior loan was precomputed in which event the principal of the new loan may include the balance remaining after making the required rebate plus any accrued charges.

138.09(7)(c)2. 2. For the purpose of computing interest under this section, whether at the maximum rate or less, a day shall be considered one-thirtieth of a month when such computation is made for a fraction of a month. Loan contracts providing for installments payable at monthly intervals may provide for a first period between the date of the contract and the first installment due date of not more than 45 days and not less than 15 days. Where the first period is greater or lesser than one month, interest may be charged only for each day in the first period, at a rate not to exceed one-thirtieth of the interest which would be applicable to a first installment period of one month, but such first period may be considered a monthly interval for purposes of determining rebates. Where the first period is greater than one month, any additional interest charge shall be earned and may be added to and collected at the time of the first installment payment.

138.09(7)(c)3. 3. In lieu of deducting the interest and charging the delinquency and deferral charges authorized in this section, a licensee may contract for and receive a rate of charge not exceeding that rate which, computed on scheduled unpaid balances of the proceeds of the loan contract, would produce an amount of charge equal to the total of the interest which may be deducted from such loan contract under this section, and such rate of charge may be computed on actual unpaid principal balances from time to time outstanding until the loan is fully paid. When such rate of charge is made in lieu of other charges, the provisions relating to refunds and delinquency charges shall not apply to such loans.

138.09(7)(c)4. 4. If 2 installments or parts thereof of a precomputed loan are not paid on or before the 10th day after their scheduled or deferred due dates, a licensee may elect to convert the loan from a precomputed loan to one in which the interest is computed on unpaid balances actually outstanding. In this event the licensee shall make a rebate pursuant to the provisions on rebate upon prepayment as of the due date of an unpaid installment, and thereafter may charge interest from the due date as provided in subd. 3. or by par. (b) 2. and no further delinquency or deferral charges shall be made. The rate of interest may equal but not exceed the annual percentage rate of finance charge which was disclosed to the borrower when the loan was made. The rate of interest shall be computed on actual unpaid balances of the contract as reduced by the rebate for the time that such balances are actually outstanding from the due date as of which the rebate was made until the contract is fully paid.

138.09(7)(d) (d)

138.09(7)(d)1.1. No loan of $3,000 or less, excluding interest, scheduled to be repaid in substantially equal installments at equal periodic intervals shall provide for a scheduled repayment of principal more than 36 months and 15 days from the date of the contract if the principal exceeds $700, nor more than 24 months and 15 days from the date of the contract if the principal is $700 or less.

138.09(7)(d)2. 2. A licensee may make loans under a continuing loan agreement which provides for future or additional advances under the same instrument if at the time of each new advance of money, any existing unpaid balance is reduced by any required rebate and the resulting amount plus the additional money advanced plus interest, official fees and premiums or identifiable charges for insurance, if any, are combined, and for the purpose of the limitations of subd. 1. only, the date of the loan contract shall be deemed the date of said advance.

138.09(7)(e) (e)

138.09(7)(e)1.1. With respect to a precomputed loan which is scheduled to be repaid in substantially equal installments, the parties may agree to a delinquency charge on any installment not paid in full on or before the 10th day after its scheduled or deferred due date, in an amount not to exceed 5% of the unpaid amount of the installment. The delinquency charge may be collected only once on any one installment but may be collected when due or at any time thereafter.

138.09(7)(e)2. 2. With respect to other loans the delinquency charge shall not exceed the rate allowed under par. (b), computed upon the unpaid principal balance exclusive of interest on the loan.

138.09(7)(e)3. 3. Notwithstanding subds. 1. and 2., delinquency charges on precomputed consumer loans shall be governed by s. 422.203.

138.09(7)(f) (f)

138.09(7)(f)1.1. Subject to subds. 2. and 3., with respect to a precomputed loan, the parties before or after default may agree in writing to a deferral of all or part of any unpaid installment, and the licensee may make and collect a charge computed in the same manner as the deferral charge computed in accordance with s. 422.204 (1) to (5) whether or not the loan under this section is a consumer loan.

138.09(7)(f)2. 2. In addition to the deferral charge, the licensee may make appropriate additional charges. The amount of such charges which is not paid in cash may be added to the amount deferred for the purpose of calculating the deferral charge.

138.09(7)(f)3. 3. The parties may agree in writing at any time, including at the time of a precomputed loan that if an installment is not paid within 30 days after its due date, the licensee may grant a deferral and make charges under this section, if a notice is sent to the customer advising the customer of the amount of the deferral charge, the period of deferral and that if the installment is prepaid before maturity that a proportionate refund of the deferral charge will be given. No deferral charge may be made for a period after the date that such a lender elects to accelerate the maturity of the agreement.

138.09(7)(f)4. 4. Notwithstanding subds. 1., 2. and 3., deferral charges on precomputed consumer loans shall be governed by s. 422.204.

138.09(7)(g) (g) Except as provided in par. (gm), upon prepayment in full by cash, renewal, refinancing or otherwise, the borrower shall be entitled to a rebate of the unearned interest as provided in this paragraph. If the combined rebate of interest and credit insurance premiums otherwise required is less than $1, no rebate need be made. The refunds shall be determined as follows:

138.09(7)(g)1. 1. On a loan where the interest is precomputed and which is repayable in substantially equal successive installments at approximately equal intervals, whether or not the precomputed loan is a consumer loan, the amount of rebate shall be computed under s. 422.209 (2) (a) except for any additional interest charge covered under subd. 3.

138.09(7)(g)2. 2. For any other loan, the amount of the rebate of interest shall not be less than the difference between the interest charged and the interest earned at the agreed rate computed upon the unpaid principal balances, exclusive of interest, of the transaction prior to payment in full.

138.09(7)(g)3. 3. If the first payment period is greater than one month and additional interest is charged as permitted under par. (c) 2., the additional interest charged for the extension of the first payment period is considered wholly earned on the first installment date and is not considered in computing rebates.

138.09(7)(gm) (gm)

138.09(7)(gm)1.1. Upon prepayment in full of a loan entered into on or after November 1, 1981 and before November 1, 1984, and which has a term of less than 49 months, by cash, renewal, refinancing or otherwise, the borrower shall be entitled to a rebate of the unearned interest as provided in this paragraph. If the combined rebate of interest and credit insurance premiums otherwise required is less than $1, no rebate need be made. The refunds shall be determined as follows:

138.09(7)(gm)1.a. a. On a loan where the interest is precomputed and which is repayable in substantially equal successive installments at approximately equal intervals, the amount of rebate shall be computed under s. 422.209 (2) (a) except for any additional interest charge under par. (c) 2.

138.09(7)(gm)1.b. b. For any other loan, the amount of the rebate of interest may not be less than the difference between the interest charged and the interest earned at the agreed rate, computed upon the unpaid principal balance.

138.09(7)(gm)1.c. c. If the first payment period is greater than one month and additional interest is charged under par. (c) 2., the additional interest is earned on the first installment date and may not be considered in computing rebates.

138.09(7)(gm)2. 2. Upon prepayment in full of a loan for personal, family, household or agricultural purposes, of $25,000 or less, entered into on or after November 1, 1981 and before August 1, 1987, and which has a term of 49 months or more and upon prepayment in full of any loan entered into on or after May 10, 1984 and before August 1, 1987, and which has a term of more than 49 months, by cash, renewal, refinancing or otherwise, the borrower shall be entitled to a rebate of the unearned interest under s. 422.209 (2) (b). If the combined rebate of interest and credit insurance premiums otherwise required is less than $1, no rebate need be made. If the first payment period is greater than one month and additional interest is charged under par. (c) 2., the additional interest is earned on the first installment date and may not be considered in computing rebates.

138.09(7)(gm)3. 3. Upon prepayment in full of a loan of less than $5,000 which is entered into on or after August 1, 1987, and which has a term of less than 37 months, by cash, renewal, refinancing or otherwise, the borrower shall be entitled to a rebate of the unearned interest as provided in this subdivision. If the combined rebate of interest and credit insurance premiums otherwise required is less than $1, no rebate need be made. The refunds shall be determined as follows:

138.09(7)(gm)3.a. a. On a loan where the interest is precomputed and which is repayable in substantially equal successive installments at approximately equal intervals, the amount of rebate shall be computed under s. 422.209 (2) (a) except for any additional interest charge under par. (c) 2.

138.09(7)(gm)3.b. b. For any other loan, the amount of the rebate of interest may not be less than the difference between the interest charged and the interest earned at the agreed rate, computed upon the unpaid principal balance.

138.09(7)(gm)3.c. c. If the first payment period is greater than one month and additional interest is charged under par. (c) 2., the additional interest is earned on the first installment date and may not be considered in computing rebates.

138.09(7)(gm)4. 4. Upon prepayment in full of a loan of $5,000 or more or a loan of less than $5,000 if for a term of 37 months or more, entered into on or after August 1, 1987, by cash, renewal, refinancing or otherwise, the borrower shall be entitled to a rebate of the unearned interest computed under s. 422.209 (2) (b) 1. or 2. The licensee may determine whether the rebate is computed under s. 422.209 (2) (b) 1. or 2. If the combined rebate of interest and credit insurance premiums otherwise required is less than $1, no rebate need be made. If the first payment period is greater than one month and additional interest is charged under par. (c) 2., the additional interest is earned on the first installment date and may not be considered in computing rebates.

138.09(7)(h) (h) A licensee may require property insurance, and may accept, but shall not require, credit life insurance or credit accident and sickness insurance or both, if such insurance is issued in accordance with ch. 424, whether or not the loan is a consumer loan.

138.09(7)(i) (i) In addition to interest, the licensee may charge:

138.09(7)(i)1. 1. The additional charges allowed in s. 422.202 whether or not the loan is a consumer loan;

138.09(7)(i)2. 2. An amount sufficient to cover the fee for filing the termination statement required by s. 409.513 on loans secured by merchandise other than a motor vehicle, a manufactured home, or a boat; and

138.09(7)(i)3. 3. On motor vehicle loans, the actual filing fee required for filing with the department of transportation under ch. 342 or, on boat loans, the filing fee required for filing with the department of natural resources under ch. 30.

138.09(7)(j) (j) No licensee may divide or encourage a borrower to divide any loan for the purpose of obtaining a higher rate of finance charge than would otherwise be permitted under this section.

138.09(7)(jm) (jm)

138.09(7)(jm)1.1. Subject to subd. 2., a licensee may charge, in addition to interest, a loan administration fee on a consumer loan, including a refinancing or loan consolidation, if all of the following conditions are met:

138.09(7)(jm)1.a. a. The loan administration fee does not exceed 2% of the principal in the consumer loan, refinancing or consolidation.

138.09(7)(jm)1.b. b. The loan administration fee is charged for a consumer loan that is secured primarily by an interest in real property, in a mobile home, as defined in s. 101.91 (10), or in a manufactured home, as defined in s. 101.91 (2).

138.09(7)(jm)2. 2. Notwithstanding subd. 1., if a licensee charges a loan administration fee on a consumer loan that is prepaid from the proceeds of a new loan made by the same licensee within 6 months after the prior loan, then the licensee shall reduce any loan administration fee on the new loan by the amount of the loan administration fee on the prior loan.

138.09(7)(jm)3. 3. A loan administration fee charged under this paragraph may be included in the amount financed in the consumer loan. The loan administration fee is earned by the licensee when charged and need not be refunded under par. (gm) 3. or 4. A licensee who charges a loan administration fee under this paragraph may not also retain a loan administration fee under s. 422.209 (1m) in connection with the same consumer loan transaction.

138.09(7)(k) (k) All consumer loans as defined in s. 421.301 (12) shall be governed by chs. 421 to 427, but to the extent that chs. 421 to 427 are inconsistent with this section, this section shall govern.

138.09(8) (8) Every licensee shall:

138.09(8)(a) (a) Deliver to the borrower, at the time a loan is made, a statement in the English language showing in clear and distinct terms the amount and date of the note and of its maturity, the nature of the security, if any, for the loan, the name and address of the borrower and of the licensee, the amount of interest, the proceeds of the loan after deducting such interest, a description of the payment schedule and the default charge. Disclosures made in accordance with the federal consumer credit protection act and regulation Z shall be deemed to comply with such disclosures. The statement shall also indicate that the borrower may prepay the borrower's loan in whole or in part and that if the loan is prepaid in full the borrower will receive a refund of interest as provided by this section. The statement shall also indicate the percentage per year of interest charged in the transaction.

138.09(8)(b) (b) Give to the borrower a plain and complete receipt for all cash payments made on account of any such loan at the time such payments are made.

138.09(8)(c) (c) Permit payments of the loan in whole or in part prior to its maturity.

138.09(8)(d) (d) Upon repayment of the loan in full mark indelibly every obligation, other than a security agreement, signed by the borrower with the word "Paid" or "Canceled" and cancel and return any note. When there is no outstanding secured obligation such licensee shall restore any pledge, cancel and return any assignment, cancel and return any security agreement given to the licensee by the borrower and file a termination statement terminating any filed financing statement.

138.09(8)(e) (e) Take no note, promise to pay, security nor any instrument in which blanks are left to be filled in after the loan has been made except that a detailed description or inventory of the security may be filled in, with the written consent of the borrower within 10 days thereafter.

138.09(9) (9)

138.09(9)(a)(a) No person, except as authorized by statutes, shall directly or indirectly charge, contract for or receive any interest or consideration greater than allowed in s. 138.05 upon the loan, use or forbearance of money, goods or things in action, or upon the loan, use or sale of credit. The foregoing prohibition shall apply to any person who as security for any such loan, use or forbearance of money, goods or things in action, or for any such loan, use or sale of credit, makes a pretended purchase of property from any person and permits the owner or pledgor to retain the possession thereof, or who by any device or pretense of charging for his or her services or otherwise seeks to obtain a greater compensation than is authorized by this section.

138.09(9)(b) (b) No loan made under this section, for which a greater rate or amount of interest, than is allowed by this section, has been contracted for or received, wherever made, shall be enforced in this state, and every person in any wise participating therein in this state shall be subject to this section. If a licensee makes an excessive charge as the result of an unintentional mistake, but upon demand makes correction of such mistake, the loan shall be enforceable and treated as if no violation occurred at the agreed rate. Nothing in this paragraph shall limit any greater rights or remedies afforded in chs. 421 to 427 to a customer in a consumer credit transaction.

138.09(10) (10) Any person, partnership or corporation and the several officers and employees thereof who shall violate any of the provisions of this section shall be guilty of a misdemeanor, and upon conviction thereof shall be fined not more than $500 or imprisoned for not more than 6 months or both.

138.09(11) (11) The division may employ necessary examiners or other personnel from time to time and fix their compensation.

138.09(12) (12) No person, association, partnership or corporation doing business under the authority of any law of this state or of the United States relating to banks, savings banks, trust companies, savings or building and loan associations, or credit unions shall be eligible to become a licensee under this section.

138.09 History History: 1971 c. 60, 125, 239, 307; 1973 c. 2, 243; 1975 c. 407; 1977 c. 29 s. 1654 (7) (b); 1977 c. 444; 1979 c. 110 s. 60 (13); 1979 c. 168; 1981 c. 45 ss. 11 to 16, 51; 1983 a. 36, 192, 385; 1985 a. 127; 1987 a. 27; 1989 a. 31; 1991 a. 39, 221; 1993 a. 112, 184, 368, 482, 490; 1995 a. 27, 225, 272; 1997 a. 27, 191, 237; 1999 a. 9, 31, 32, 53; 2001 a. 10, 107; 2005 a. 158, 215; 2007 a. 11, 20; 2009 a. 405; 2011 a. 32; 2013 a. 36.

138.09 Annotation Installment sellers are not precluded by s. 138.09, 1973 stats., from charging precomputed interest. First National Bank of Wisconsin Rapids v. Dickinson, 103 Wis. 2d 428, 308 N.W.2d 910 (Ct. App. 1981).

138.09 Annotation A municipal ordinance that dictates where a state-licensed payday loan operation may locate its business and what hours it may operate has nothing to do with the state's regulation of the loans themselves and its licensing of loan providers and is not preempted by state law. The Payday Loan Store of Wisconsin, Inc. v. City of Madison, 333 F. Supp. 2d (2004).

138.09 Annotation Wisconsin has a compelling interest in applying statutory regulations to banking activities on Indian reservations. 80 Atty. Gen. 337.

138.09 Annotation Get Cash Until Payday!: The Payday-Loan Problem in Wisconsin. Noyes. 2006 WLR 1628.



138.10 Pawnbrokers.

138.10  Pawnbrokers.

138.10(1)(1)  Definitions. In this section:

138.10(1)(a) (a) "Pawnbroker" includes any person who engages in the business of lending money on the deposit or pledge of personal property, other than choses in action, securities, or written evidences of indebtedness; or purchases personal property with an expressed or implied agreement or understanding to sell it back at a subsequent time at a stipulated price.

138.10(1)(b) (b) "Pawnbroking" means the business of a pawnbroker as defined in this section.

138.10(1)(c) (c) "Pawn ticket" means the card, book, receipt or other record furnished to the pledgor at the time a loan is granted containing the terms of the contract for a loan.

138.10(1)(d) (d) "Person" includes an individual, partnership, association, business corporation, nonprofit corporation, common law trust, joint-stock company or any group of individuals however organized.

138.10(1)(e) (e) "Pledge" means an article or articles deposited with a pawnbroker as security for a loan in the course of the pawnbroker's business as defined in par. (a).

138.10(1)(f) (f) "Pledgor" means the person who obtains a loan from a pawnbroker and delivers a pledge into the possession of a pawnbroker, unless the person discloses that he or she is or was acting for another in which case a "pledgor" means the disclosed principal.

138.10(2) (2) Maximum loan. A pawnbroker's loan may not exceed $150.

138.10(2m) (2m) Pawnbroking by licensed lenders. The division of banking may promulgate rules regulating the conduct of pawnbroking by persons licensed under s. 138.09 or 138.14.

138.10(4) (4) Maximum interest or charges. A pawnbroker shall not charge, contract for or receive interest in excess of 3% per month on any loan or balance thereon and such interest shall not be increased by charging commission, discount, storage or other charge directly or indirectly, nor by compound interest; provided, however, that when the interest herein specified amounts to less than $1 per month, the minimum charge shall be $1 for the first month and 50 cents for each succeeding month during the loan period.

138.10(4m) (4m) When limit on maximum interest does not apply. Subsection (4) does not apply to a pawnbroker's loan made after October 31, 1984 and before November 1, 1987.

138.10(5) (5) Computation of interest or charges. The interest and charges authorized by this section shall be computed at the rates specified on the actual principal balance of the loan due for the actual time which has elapsed from the date of the loan to the date of payment. For the purpose of calculation of interest and charges permitted under this section, a year shall be 12 calendar months, and a month shall be one calendar month, or any fractional part thereof. A calendar month shall be any period from a certain date in one month to the same date in the next succeeding month.

138.10(8) (8) Sale of pledge. Upon default in the payment of any loan, a pawnbroker may sell the pledge upon the conditions contained in this section.

138.10(8)(a) (a) A pawnbroker may sell a pledge at private sale for an amount not less than that agreed to by the pledgor, which amount shall be stipulated on the pawn ticket and shall not be less than 125% of the amount of the loan. A pledge which cannot be sold at private sale at the minimum price agreed to by the pledgor must be sold at public auction, which sale shall be conducted in the manner provided by s. 779.48 (1).

138.10(8)(b) (b) No unredeemed pledge may be sold before the expiration of 90 days after the due date of the loan unless otherwise specifically authorized in writing by the pledgor. The authority to sell an unredeemed pledge prior to the expiration of 90 days after the due date of the loan must be given by the pledgor on a date subsequent to the due date of the loan.

138.10(8)(c) (c) An unredeemed pledge must be sold within 12 months of the due date of a loan. No interest or charges permitted under this section may be collected on a loan after the expiration of 12 months of the due date of a loan, whether the loan is renewed or the loan is paid and the pledge redeemed.

138.10(9) (9) Notice of sale. A pawnbroker shall not sell any pledge unless due notice of such contemplated sale has been forwarded to the pledgor by registered mail to the address given by the pledgor at the time of obtaining the loan or to such new address of the pledgor, as shown on the pawnbroker's record. Notice of the contemplated sale of a pledge shall be mailed to the pledgor not less than 30 days prior to the date of sale. Such notice shall state total amount of principal, interest and charges due on the loan as of the date of the notice.

138.10(10) (10) Disposition of proceeds. The proceeds from the sale of a pledge shall be applied in the order specified, to the following purposes: Payment of the auctioneer's charges if sold at public auction, or commission for selling not to exceed 5% if sold at private sale; payment of principal of the loan; payment of the interest on the loan permitted under this section, and payment of the charges on the loan permitted under this section; payment of postage for mailing notice to the pledgor of the contemplated sale or notice of the surplus. The surplus, if any, shall be paid to the pledgor or such other person who would have been entitled to redeem the pledge had it not been sold.

138.10(11) (11) Notice of surplus. Notice of any surplus from the sale of a pledge shall be forwarded to the pledgor within 10 days of the date of sale by registered mail to the address given by the pledgor at the time of obtaining the loan or to such new address of the pledgor, of which the pawnbroker has received notice.

138.10(12) (12) Reversion of surplus. If a surplus remaining from the sale of a pledge is not paid or claimed within one year from the date of sale, such surplus shall revert to the pawnbroker. The pawnbroker shall not be required to pay any interest on an unpaid surplus.

138.10(13) (13) Forfeiture. A pawnbroker who charges, contracts for or receives interest or charges greater than permitted under this section shall forfeit both principal and interest, and shall return the pledge upon demand of the pledgor and surrender of the pawn ticket, without tender or payment of principal or interest.

138.10(14) (14) Penalty. Any pawnbroker who refuses to comply with sub. (13) shall be imprisoned in the county jail for not more than one year or fined not more than $500.

138.10(15) (15) Exception. This section does not apply to any person that is licensed under s. 138.09 or 138.14.

138.10 History History: 1979 c. 32 s. 92 (9); 1981 c. 45; 1983 a. 189; 1989 a. 257; 1993 a. 482; 1997 a. 27; 2005 a. 158; 2009 a. 405.



138.12 Insurance premium finance companies.

138.12  Insurance premium finance companies.

138.12(1)(1)  Definitions. For purposes of this section:

138.12(1)(a) (a) "Division" means the division of banking.

138.12(1)(b) (b) "Insurance premium finance company" means a person engaged in the business of entering into insurance premium finance agreements.

138.12(1)(c) (c) "Licensee" means an insurance premium finance company holding a license issued by the division under this section.

138.12(1)(d) (d) "Premium finance agreement" means an agreement by which an insured or prospective insured promises to pay to an insurance premium finance company the amount advanced or to be advanced under the agreement to an insurer or to an insurance agent or broker in payment of premiums on an insurance contract together with a service charge or interest charge as authorized and limited by this chapter.

138.12(2) (2) Scope. This section shall not apply to:

138.12(2)(a) (a) Any insurance company or agent defined in s. 628.02, any savings and loan association, savings bank, sales finance company, motor vehicle installment seller, bank, trust company, licensed lender or credit union authorized to do business in this state, but such organizations, if otherwise eligible, are exempt from the licensing under this section, but subs. (9) to (12) and any rules promulgated by the division pertaining to such subsections shall be applicable to all premium finance transactions entered into by such organizations in this state if an insurance policy or any rights thereunder is made the security or collateral for repayment of the debt.

138.12(2)(b) (b) The inclusion of insurance in connection with an installment sale of a motor vehicle or other goods and services.

138.12(2)(d) (d) Life insurance.

138.12(3) (3) Licenses.

138.12(3)(a)(a) No person except those listed in sub. (2) (a) shall engage in the business of financing insurance premiums in this state without first having obtained a license. Any person who engages in the business of financing insurance premiums in this state without obtaining a license may be fined not more than $200.

138.12(3)(b) (b) The annual license fee is $500 and shall be paid to the division. Licenses may be renewed May 1 of each year upon payment of the annual fee.

138.12(3)(c) (c) The person to whom the license or the renewal thereof is issued shall file sworn answers, subject to the penalties of perjury, to such interrogatories as the division requires. The division may, at any time, require the applicant fully to disclose the identity of all stockholders, partners, members, managers, officers and employees, and the division may refuse to issue or renew a license in the name of any person if the division is not satisfied that any officer, employee, stockholder, partner, member or manager thereof, who may materially influence the applicant's conduct, meets the standards of this section.

138.12(3)(d) (d)

138.12(3)(d)1.1. Except as provided in par. (e), an application for a license under this section shall contain the following:

138.12(3)(d)1.a. a. If the applicant is an individual, the applicant's social security number.

138.12(3)(d)1.b. b. If the applicant is not an individual, the applicant's federal employer identification number.

138.12(3)(d)2. 2. The division may not disclose any information received under subd. 1. to any person except as follows:

138.12(3)(d)2.a. a. The division may disclose information under subd. 1. to the department of revenue for the sole purpose of requesting certifications under s. 73.0301 and to the department of workforce development for the sole purpose of requesting certifications under s. 108.227.

138.12(3)(d)2.b. b. The division may disclose information under subd. 1. a. to the department of children and families in accordance with a memorandum of understanding under s. 49.857.

138.12(3)(e) (e)

138.12(3)(e)1.1. If an applicant who is an individual does not have a social security number, the applicant, as a condition of applying for or applying to renew a license under this section, shall submit a statement made or subscribed under oath or affirmation to the division that the applicant does not have a social security number. The form of the statement shall be prescribed by the department of children and families.

138.12(3)(e)2. 2. Any license issued or renewed in reliance upon a false statement submitted by an applicant under subd. 1. is invalid.

138.12(4) (4) Investigation.

138.12(4)(a)(a) Upon the filing of an application and the payment of the required fees under par. (am) 1., the division shall make an investigation of each applicant and shall issue a license if the division finds the applicant is qualified in accordance with this section. If the division does not so find, the division shall, within 30 days after the division has received the application, notify the applicant and, at the request of the applicant, give the applicant a full hearing, except as follows:

138.12(4)(a)1. 1. An applicant whose application is denied under par. (b) 5. is entitled to a hearing under s. 73.0301 (5) (a) but is not entitled to a hearing under this paragraph.

138.12(4)(a)1m. 1m. An applicant whose application is denied under par. (b) 5m. is entitled to a hearing under s. 108.227 (5) (a) but is not entitled to a hearing under this paragraph.

138.12(4)(a)2. 2. An applicant whose application is denied under par. (b) 6. is entitled to notice and a hearing only as provided in a memorandum of understanding entered into under s. 49.857 and is not entitled to a hearing under this paragraph.

138.12(4)(am) (am)

138.12(4)(am)1.1. An applicant shall pay to the division a nonrefundable $300 license investigation fee and a $500 annual license fee for the period ending on the next April 30.

138.12(4)(am)2. 2. If the cost of the investigation exceeds $300, the applicant shall, upon demand of the division, pay the amount by which the cost of the investigation exceeds the nonrefundable fee.

138.12(4)(b) (b) The division shall issue or renew a license when the division is satisfied that the person to be licensed satisfies all of the following, as applicable:

138.12(4)(b)1. 1. Is competent and trustworthy and intends to act in good faith in the capacity involved by the license applied for.

138.12(4)(b)2. 2. Has a good business reputation and has had experience, training or education so as to be qualified in the business for which the license is applied for.

138.12(4)(b)3. 3. If a corporation, is a corporation incorporated under the laws of this state or a foreign corporation authorized to transact business in this state.

138.12(4)(b)3L. 3L. If a limited liability company, is organized under the laws of this state or a foreign limited liability company authorized to transact business in this state.

138.12(4)(b)4. 4. Has provided the information required under sub. (3) (d) 1.

138.12(4)(b)5. 5. Has not been certified by the department of revenue under s. 73.0301 as being liable for delinquent taxes.

138.12(4)(b)5m. 5m. Has not been certified by the department of workforce development under s. 108.227 as being liable for delinquent unemployment insurance contributions.

138.12(4)(b)6. 6. If an individual, has not failed to comply, after appropriate notice, with a subpoena or warrant issued by the department of children and families or a county child support agency under s. 59.53 (5) and related to paternity or child support proceedings and is not delinquent in making court-ordered payments of child or family support, maintenance, birth expenses, medical expenses or other expenses related to the support of a child or former spouse, as provided in a memorandum of understanding entered into under s. 49.857.

138.12(5) (5) Revocation or suspension.

138.12(5)(a)(a) The division may revoke or suspend the license of any insurance premium finance company if the division finds any of the following:

138.12(5)(a)1. 1. Any license issued to such company was obtained by fraud.

138.12(5)(a)2. 2. There was any misrepresentation in the application for the license.

138.12(5)(a)3. 3. The holder of such license has otherwise shown himself or herself untrustworthy or incompetent to act as a premium finance company.

138.12(5)(a)4. 4. The company has violated any provision of this section.

138.12(5)(a)5. 5. The company has been rebating part of the service charge as allowed and permitted herein to any insurance agent or insurance broker or any employee of an insurance agent or insurance broker or to any other person as an inducement to the financing of any insurance policy with the premium finance company.

138.12(5)(am) (am)

138.12(5)(am)1.1. The division shall deny an application for a license renewal if any of the following applies:

138.12(5)(am)1.a. a. The applicant has failed to provide the information required under sub. (3) (d) 1.

138.12(5)(am)1.b. b. The department of revenue has certified under s. 73.0301 that the applicant is liable for delinquent taxes under s. 73.0301 or the department of workforce development has certified under s. 108.227 that the applicant is liable for delinquent unemployment insurance contributions under s. 108.227. An applicant whose renewal application is denied under this subd. 1. b. is entitled to a hearing under s. 73.0301 (5) (a) or 108.227 (5) (a) but is not entitled to a hearing under par. (b).

138.12(5)(am)1.c. c. In the case of a licensee who is an individual, the applicant fails to comply, after appropriate notice, with a subpoena or warrant that is issued by the department of children and families or a county child support agency under s. 59.53 (5) and that is related to paternity or child support proceedings or the applicant is delinquent in making court-ordered payments of child or family support, maintenance, birth expenses, medical expenses or other expenses related to the support of a child or former spouse, as provided in a memorandum of understanding entered into under s. 49.857. An applicant whose renewal application is denied under this subd. 1. c. is entitled to a notice and hearing under s. 49.857 but is not entitled to a hearing under par. (b).

138.12(5)(am)2. 2. The division shall restrict or suspend the license of any insurance premium finance company if the division finds that, in the case of a licensee who is an individual, the licensee fails to comply, after appropriate notice, with a subpoena or warrant that is issued by the department of children and families or a county child support agency under s. 59.53 (5) and that is related to paternity or child support proceedings or the licensee is delinquent in making court-ordered payments of child or family support, maintenance, birth expenses, medical expenses or other expenses related to the support of a child or former spouse, as provided in a memorandum of understanding entered into under s. 49.857. A licensee whose license is restricted or suspended under this subdivision is entitled to a notice and hearing under s. 49.857 but is not entitled to a hearing under par. (b).

138.12(5)(am)3. 3. The division shall revoke the license of any insurance premium finance company if the department of revenue has certified under s. 73.0301 that the licensee is liable for delinquent taxes or if the department of workforce development has certified under s. 108.227 that the licensee is liable for delinquent unemployment insurance contributions. A licensee whose license is revoked under this subdivision for delinquent taxes or unemployment insurance contributions is entitled to a hearing under s. 73.0301 (5) (a) or 108.227 (5) (a), whichever is applicable, but is not entitled to a hearing under par. (b).

138.12(5)(b) (b) Before the division revokes, suspends or refuses to renew the license of any premium finance company, the division shall give the company an opportunity to be fully heard and to introduce evidence in the company's behalf. In lieu of revoking or suspending the license for any of the causes enumerated in this subsection, after hearing, the division may subject the premium finance company to a penalty of not more than $200 for each offense when in the division's judgment the division finds that the public interest would not be harmed by the continued operation of such company. The amount of any penalty under this paragraph shall be paid by the company to the division for the use of the state. At any hearing under this subsection, the division may administer oaths to witnesses. Anyone testifying falsely, after having been administered the oath, shall be subject to the penalty of perjury.

138.12(5)(c) (c) Any action of the division in refusing to issue or renew a license shall be subject to review under subch. III of ch. 227.

138.12(5m) (5m) Disciplinary orders.

138.12(5m)(a)(a) In this subsection:

138.12(5m)(a)1. 1. "General order" means an order of the division other than a special order.

138.12(5m)(a)2. 2. "Special order" means an order of the division to or affecting a person.

138.12(5m)(b) (b) The division may issue general orders or special orders necessary to prevent or correct actions by an insurance premium finance company that constitute cause under this section for revoking, suspending, or restricting a license.

138.12(6) (6) Records.

138.12(6)(a)(a) Every licensee shall maintain records of its premium finance transactions and the records shall be open to an examination and investigation by the division. The division may make an examination of the books, records and accounts of any licensee as the division deems necessary. The division shall determine the cost of an examination and that cost shall be assessed against and paid by the licensee so examined. The division may, at any time, require any licensee to bring such records as the division directs to the division for examination.

138.12(6)(b) (b) Every licensee shall preserve its records of such premium finance transactions, including cards used in a card system, for at least 3 years after making the final entry in respect to any premium finance agreement. The preservation of records in photographic form or other form authorized under s. 220.285 shall constitute compliance with this requirement.

138.12(7) (7) Rules and regulations. The division may make and enforce such reasonable rules as are necessary to carry out this section, but such rules shall not be contrary to nor inconsistent with this section.

138.12(8) (8) Premium finance agreements.

138.12(8)(a)(a) A premium finance agreement shall:

138.12(8)(a)1. 1. Be dated, signed by or on behalf of the insured, and the printed portion thereof shall be in at least 8-point type,

138.12(8)(a)2. 2. Contain the name and place of business of the insurance agent or insurance broker negotiating the related insurance contract, the name and residence or the place of business of the insured as specified by the insured, the name and place of business of the premium finance company to which installment or other payments are to be made, a description of the insurance contracts, including term and type of policy, the premiums for which are advanced or to be advanced under the agreement and the amount of the premiums therefor; and

138.12(8)(a)3. 3. Set forth the following items where applicable:

138.12(8)(a)3.a. a. The total amount of the premiums,

138.12(8)(a)3.b. b. The amount of the down payment,

138.12(8)(a)3.c. c. The principal balance (the difference between items a and b),

138.12(8)(a)3.d. d. The amount of the service charge,

138.12(8)(a)3.e. e. The balance payable by the insured (sum of items c and d),

138.12(8)(a)3.f. f. The number of installments required, the amount of each installment expressed in dollars, and the due date or period thereof.

138.12(8)(b) (b) The items set forth in par. (a) 3. need not be stated in the sequence or order in which they appear and additional items may be included to explain the computations made in determining the amount to be paid by the insured.

138.12(9) (9) Service charges. A premium finance company shall not charge, contract for, receive or collect a service charge other than as permitted by this subsection unless it is a licensed lender regulated under sub. (10).

138.12(9)(a) (a) The service charge shall be computed on the balance of the premiums due, after subtracting the down payment made by the insured in accordance with the premium finance agreement, from the effective date of the insurance coverage, for which the premiums are being advanced, to and including the date when the final installment of the premium finance agreement is payable.

138.12(9)(b) (b) The service charge may not exceed the interest rate authorized under s. 422.201 (2) (bm) per year plus an additional charge of $10 per premium finance agreement, but, if the principal balance is $50 or less there shall be no additional charge, and if the principal balance is more than $50 but not more than $100, the additional charge is $6.

138.12(9)(bm) (bm) Paragraph (b) applies only to a premium finance agreement in which the related insurance contract is for personal, family or household use entered into before November 1, 1984. The service charge for any other premium finance agreement shall be as agreed by the parties to the agreement.

138.12(9)(c) (c) The service charge shall be computed on the principal balance of a premium finance agreement payable in successive monthly installments substantially equal in amount for a period of one year. On a premium finance agreement providing for installments extending for a period less than or greater than one year, the service charge shall be computed proportionately.

138.12(9)(d) (d) Notwithstanding the provisions of any premium finance agreement, any insured may prepay the obligation in full at any time. In such event, the insured shall receive a refund credit. The amount of such refund credit shall represent at least as great a proportion of the service charge as the sum of the periodic balances after the month in which prepayment is made bears to the sum of all periodic balances under the schedule of installments in the agreement. Where the amount of the refund credit is less than $1, no refund need be made. If in addition to the service charge an additional charge was imposed, such additional charge need not be refunded nor taken into consideration in computing the refund credit.

138.12(10) (10) Charges by licensed lenders; rebates.

138.12(10)(a)(a) A lender licensed under s. 138.09 may charge interest as provided in that section for a loan involving a premium finance agreement.

138.12(10)(b) (b) The interest shall be computed on the balance of the premiums due, after subtracting the down payment made by the insured in accordance with the premium finance agreement, from the effective date of the insurance coverage, for which the premiums are being advanced, to and including the date when the final installment of the premium finance agreement is payable.

138.12(10)(c) (c) Notwithstanding the provisions of any premium finance agreement, any insured may prepay the obligation in full at any time. In such event the insured shall receive a rebate as provided under s. 138.09.

138.12(10)(d) (d) Except as provided in sub. (12) to the contrary, s. 138.09 applies to a loan involving a premium finance agreement made by a licensed lender.

138.12(11) (11) Delinquency or default charge.

138.12(11)(a)(a) A premium finance agreement may provide for the payment by the insured of a delinquency or default charge of $1 to a maximum of 5% of any delinquent installment which is in default for a period of 5 days or more. If the default results in the cancellation of any insurance contract listed in the agreement, the agreement may provide for the payment by the insured of a cancellation charge of $15. A premium finance agreement may also provide for the payment of statutory attorney fees and statutory court costs if the agreement is referred for collection to an attorney not a salaried employee of the insurance premium finance company.

138.12(11)(b) (b) This subsection does not apply to loans by licensed lenders regulated under s. 138.09.

138.12(12) (12) Cancellation. When a premium finance agreement contains a power of attorney or other authority enabling the insurance premium finance company to cancel any insurance contract listed in the agreement, the following applies:

138.12(12)(a) (a) Not less than 10 days' written notice shall be mailed to the insured of the intent of the insurance premium finance company to cancel the insurance contract unless the default is cured prior to the date stated in the notice. The insurance agent or insurance broker indicated on the premium finance agreement shall also be mailed 10 days' notice of such action.

138.12(12)(b) (b) Pursuant to the power of attorney or other authority referred to above, the insurance premium finance company may cancel on behalf of the insured by mailing to the insurer written notice stating when thereafter the cancellation shall be effective, and the insurance contract shall be canceled as if such notice of cancellation had been submitted by the insured himself or herself, but without requiring the return of the insurance contract. The insurance premium finance company shall also mail a notice of cancellation to the insured at the insured's last-known address and to the insurance agent or insurance broker indicated on the premium finance agreement. Compliance by the premium finance company with the provisions of the premium finance agreement or par. (a), shall not be a condition of effective cancellation hereunder.

138.12(12)(c) (c) Where statutory, regulatory or contractual restrictions provide that the insurance contract may not be canceled unless notice is given to a governmental agency, mortgagee or other 3rd party, the insurer shall give the prescribed notice on behalf of itself or the insured to such governmental agency, mortgagee or other 3rd party within a reasonable time after the day it receives the notice of cancellation from the premium finance company. When the above restrictions require the continuation of insurance beyond the effective date of cancellation specified by the premium finance company such insurance shall be limited to the coverage to which such restrictions relate and to the persons they are designed to protect.

138.12(12)(d) (d) Whenever a financed insurance contract is canceled the insurer shall return whatever unearned premiums are due under the insurance contract to the insurance premium finance company for the account of the insured, and such action by the insurer shall be deemed to satisfy the insurer's obligations under the insurance contract which relate to the return of unearned premiums. If the crediting of return premiums to the account of the insured results in a surplus over the amount due from the insured, the premium finance company shall refund such excess to the insured but no such refund shall be required if it amounts to less than $1.

138.12(13) (13) No filing necessary. No filing of the premium finance agreement or recording of a premium finance transaction shall be necessary to perfect the validity of such agreement as a secured transaction as against creditors, subsequent purchasers, pledgees, encumbrancers, successors or assigns.

138.12(14) (14) Established insurance premium finance companies. Any person or corporation engaged in the business of an insurance premium finance company on May 19, 1970, may continue in operation under this section but shall obtain a license by January 1, 1970.

138.12(15) (15) Applicability of chs. 421 to 427 to this section. All consumer loans as defined in chs. 421 to 427 made by licensees under this section shall be governed by this section to the extent that chs. 421 to 427 are inconsistent with this section.

138.12 History History: 1971 c. 40 s. 93; 1971 c. 125 s. 478; 1971 c. 239; Stats. 1971 s. 138.12; 1975 c. 371 s. 50; 1975 c. 372; 1977 c. 444 ss. 4 to 6, 11; 1981 c. 45; 1983 a. 189; 1985 a. 182 s. 57; 1987 a. 27; 1989 a. 336; 1991 a. 39, 221; 1993 a. 112, 482; 1995 a. 27; 1997 a. 191, 237; 1999 a. 9, 32, 83; 2005 a. 215, 253; 2007 a. 20; 2013 a. 36.



138.14 Payday loans.

138.14  Payday loans.

138.14(1)(1)  Definitions. In this section:

138.14(1)(a) (a) "Affiliate" means, with respect to a person, another person who owns or controls, is owned or controlled by, or is under common ownership or control with, such person. In this paragraph "control" means any of the following:

138.14(1)(a)1. 1. For a corporation, direct or indirect ownership of, or the right to control, 10 percent or more of the voting shares of the corporation, or the ability of a person to elect a majority of the directors or otherwise effect a change in policy.

138.14(1)(a)2. 2. For any entity other than a corporation, the ability to change the active or passive principals of the organization.

138.14(1)(b) (b) "Check" has the meaning given in s. 403.104 (6).

138.14(1)(bd) (bd) "Consumer report" has the meaning given in 15 USC 1681a (d).

138.14(1)(be) (be) "Consumer reporting agency" has the meaning given in 15 USC 1681a (f).

138.14(1)(bm) (bm) "Customer" means an individual who enters into a payday loan with a licensee.

138.14(1)(c) (c) "Database" means the statewide database described in sub. (14).

138.14(1)(d) (d) "Database provider" means a 3rd-party provider with whom the department contracts to operate the database or, if the division elects to operate the database, the division.

138.14(1)(e) (e) "Department" means the department of financial institutions.

138.14(1)(f) (f) "Division" means the division of banking.

138.14(1)(g) (g) "Financial establishment" means any organization that is authorized to do business under state or federal law and that holds a demand deposit, savings deposit, or other asset account belonging to an individual.

138.14(1)(h) (h) "General order" means an order that is not a special order.

138.14(1)(i) (i) "Licensee" means a person holding a license issued by the division under sub. (5).

138.14(1)(j) (j) "Maturity date" means the date specified when originating a payday loan on which the loan is required to be paid in full.

138.14(1)(k) (k) "Payday loan" means any of the following:

138.14(1)(k)1. 1. A transaction between an individual with an account at a financial establishment and another person, including a person who is not physically located in this state, in which the person agrees to accept from the individual one or more checks, to hold the check or checks for a period of time before negotiating or presenting the check or checks for payment, and to loan to the individual, for a term of 90 days or less, before negotiating or presenting the check or checks for payment, an amount that is agreed to by the individual.

138.14(1)(k)2. 2. A transaction between an individual with an account at a financial establishment and another person, including a person who is not physically located in this state, in which the person agrees to accept the individual's authorization to initiate one or more electronic fund transfers from the account, to wait a period of time before initiating the electronic fund transfer or transfers, and to loan to the individual, for a term of 90 days or less, before initiating the electronic fund transfer or transfers, an amount that is agreed to by the individual.

138.14(1)(L) (L) "Special order" means an order against a person.

138.14(2) (2) License required. A person may not originate or service a payday loan involving a Wisconsin resident without first having obtained from the division a license under sub. (5) for each place of business at which the person originates or services payday loans involving Wisconsin residents. Such a license is required for, and this section applies to, all payday loans made to a Wisconsin resident, regardless of whether the loan is made by face-to-face contact, mail, telephone, Internet, or any other means.

138.14(3) (3) Exemptions. This section does not apply to banks, savings banks, savings and loan associations, trust companies, credit unions, or any of their affiliates.

138.14(4) (4) Applications; fees; bond.

138.14(4)(a)(a)

138.14(4)(a)1.1. Application for licenses under sub. (5) shall be made to the division in writing in the form and manner prescribed by the division and shall include all of the following:

138.14(4)(a)1.a. a. Except as provided in subd. 3., if the applicant is an individual, the applicant's social security number.

138.14(4)(a)1.b. b. If the applicant is not an individual, the applicant's federal employer identification number.

138.14(4)(a)1.c. c. A statement signed by or on behalf of the applicant that acknowledges that the applicant is subject to the debt collection requirements under ch. 427 with respect to payday loans.

138.14(4)(a)2. 2. The division may not disclose any information received under subd. 1. a. or b. to any person except as follows:

138.14(4)(a)2.a. a. The division may disclose information under subd. 1. a. or b. to the department of revenue for the sole purpose of requesting certifications under s. 73.0301 and to the department of workforce development for the sole purpose of requesting certifications under s. 108.227.

138.14(4)(a)2.b. b. The division may disclose information under subd. 1. a. to the department of workforce development in accordance with a memorandum of understanding under s. 49.857.

138.14(4)(a)3. 3. If an applicant who is an individual does not have a social security number, the applicant, as a condition of applying for a license, shall submit a statement made or subscribed under oath or affirmation to the division that the applicant does not have a social security number. The form of the statement shall be prescribed by the department of workforce development. Any license issued in reliance upon a false statement submitted by an applicant is invalid.

138.14(4)(b) (b) At the time of making application, an applicant for a license shall pay to the division a nonrefundable $300 fee for investigating the application and a $500 annual license fee. If the cost of the investigation exceeds $300, the applicant shall upon demand of the division pay to the division the amount by which the cost of the investigation exceeds the nonrefundable fee.

138.14(4)(c) (c) The division shall require any applicant or licensee to file and maintain in force a bond in a sum not to exceed $5,000 for each place of business at which the applicant or licensee makes payday loans to a Wisconsin resident. The bond shall be in a form prescribed by and acceptable to the division.

138.14(5) (5) Licenses.

138.14(5)(a)(a) Upon the filing of an application under sub. (4) and the payment of the required fees, the division shall investigate the relevant facts. Except as provided in par. (b), if the division finds that the character and general fitness and the financial responsibility of the applicant, and the members thereof if the applicant is a partnership, limited liability company, or association, and the officers and directors thereof if the applicant is a corporation, warrant the belief that the business will be operated in compliance with this section, the division shall issue a license to the applicant. If the division does not make such finding, the division shall deny the application.

138.14(5)(b) (b) The division may not issue a license to an applicant if any of the following applies:

138.14(5)(b)1. 1. The applicant fails to provide any information required under sub. (4) (a).

138.14(5)(b)2. 2. The department of revenue certifies under s. 73.0301 that the applicant is liable for delinquent taxes.

138.14(5)(b)2m. 2m. The department of workforce development certifies under s. 108.227 that the applicant is liable for delinquent unemployment insurance contributions.

138.14(5)(b)3. 3. The applicant fails to comply, after appropriate notice, with a subpoena or warrant issued by the department of workforce development or a county child support agency under s. 59.53 (5) and related to paternity or child support proceedings.

138.14(5)(b)4. 4. The applicant is delinquent in making court-ordered payments of child or family support, maintenance, birth expenses, medical expenses, or other expenses related to the support of a child or former spouse, as provided in a memorandum of understanding entered into under s. 49.857.

138.14(5)(c) (c) A license shall remain in force and effect until suspended or revoked in accordance with this section or surrendered by the licensee, and a licensee shall, on or before each December 10, pay to the division the annual license fee for the next succeeding calendar year.

138.14(5)(d) (d) A license is not assignable and permits operation under it only at or from the place of business specified in the license.

138.14(5)(e) (e) A licensee shall conspicuously post a license at the place of business where the licensee makes payday loans, or if conducting business through the Internet, on the licensee's Web site so that the license is easily viewed by a consumer.

138.14(6) (6) Relocation; other business.

138.14(6)(a)(a) Whenever a licensee changes the address of its place of business to another location within the same city, village, or town, the licensee shall give written notice thereof, in a form and manner prescribed by the division, to the division within 10 business days of the relocation and the division shall replace the original license with an amended license showing the new address. No change in the place of business of a licensee to a different city, village, or town is permitted under the same license.

138.14(6)(b) (b)

138.14(6)(b)1.1. Except as provided in subd. 2., a licensee may conduct, and permit others to conduct, at the place of business specified in its license, one or more of the following businesses not subject to this section:

138.14(6)(b)1.a. a. A currency exchange under s. 218.05.

138.14(6)(b)1.b. b. A seller of checks business under ch. 217.

138.14(6)(b)1.c. c. A loan business under s. 138.09.

138.14(6)(b)1.d. d. A sales finance company under ss. 218.0101 to 218.0163.

138.14(6)(b)2. 2. A licensee may not sell merchandise or conduct other business at the place of business specified in the license unless written authorization is granted to the licensee by the division.

138.14(7) (7) Records; reports.

138.14(7)(a)(a) Except as provided in par. (b), a licensee shall keep such books and records in the licensee's place of business that, in the opinion of the division, will enable the division to determine compliance with this section. A licensee shall preserve the records of final entry used in such business for a period of at least 2 years after the making of any loan recorded therein.

138.14(7)(b) (b) A licensee may keep the books and records specified in par. (a) at a single location inside or outside of this state if the books and records are kept at a place of business licensed under this section. A licensee shall organize the books and records by the place of business where the records originated.

138.14(7)(c) (c) A licensee shall keep the books and records affecting loans made pursuant to this section separate and distinct from the records of any other business of the licensee.

138.14(7)(d) (d) A licensee shall make an annual report to the division for each calendar year on or before March 15 of the following year. The report shall include business transacted by the licensee under this section and shall give all reasonable and relevant information that the division may require, including the information required for the division's reports under par. (e). The reports shall be made in the form and manner prescribed by the division.

138.14(7)(e) (e) The division shall submit an annual report to the appropriate standing committees of the legislature in the manner provided under s. 13.172 (3) that includes all of the following:

138.14(7)(e)1. 1. The number of payday loans made by all licensees during the preceding year.

138.14(7)(e)2. 2. The average principal amount for all payday loans made during the preceding year.

138.14(7)(e)3. 3. The average interest, fees, and other charges for all payday loans made during the preceding year.

138.14(7)(e)4. 4. Based on subd. 3., the average annual percentage rate for all payday loans made during the preceding year.

138.14(7)(e)5. 5. The number of payday loans made during the preceding year that were paid in full on the maturity date.

138.14(7)(e)6. 6. The number of payday loans made during the preceding year that resulted in repayment under sub. (11g) (a).

138.14(7)(e)7. 7. The number of payday loans made during the preceding year that were repaid with the proceeds of a subsequent payday loan.

138.14(7)(e)8. 8. The number of payday loans made during the preceding year that resulted in default.

138.14(7)(e)9. 9. The number of payday loans made during the preceding year for which a customer's payment method was dishonored or denied due to insufficient funds.

138.14(8) (8) Powers of the division.

138.14(8)(a)(a) The division may issue any general or special order in execution of or supplementary to this section.

138.14(8)(b) (b) The division may promulgate such rules as it considers necessary for the administration of this section, including rules establishing database transaction fees under sub. (14) (h) and other fees considered reasonable and necessary by the division.

138.14(8)(c) (c) The division shall have the same power to conduct hearings, take testimony, and secure evidence as is provided in ss. 217.17 and 217.18.

138.14(8)(d) (d) The division for the purpose of discovering violations of this section may investigate the business of a licensee transacted under this section, and shall investigate convictions reported to the division by any district attorney for violation by a licensee of this section. The place of business, books of account, papers, records, safes, and vaults of a licensee shall be open to inspection and examination by the division for the purpose of such investigation and the division may examine under oath all persons whose testimony the division may require relative to such investigation.

138.14(8)(e) (e) The cost of any investigation, examination, or hearing, including witness fees or any other expenses, conducted by the division under this section involving a licensee shall be paid by the licensee within 30 days after demand therefor by the division, and the state may maintain an action for the recovery of such costs and expenses.

138.14(8)(f) (f) Actual costs incurred by the division to examine books and records maintained outside of this state shall be paid by the licensee.

138.14(9) (9) Revocation and suspension of licenses.

138.14(9)(a)(a) The division may suspend or revoke any license issued under this section if the division finds any of the following:

138.14(9)(a)1. 1. That the licensee has violated any provision of this section, any rule promulgated thereunder, or any lawful order of the division made thereunder.

138.14(9)(a)2. 2. That the licensee has violated any of the provisions of chs. 421 to 427.

138.14(9)(a)3. 3. That any fact or condition exists which, if it had existed at the time of the original application for such license, would have warranted the division in refusing to issue such license.

138.14(9)(a)4. 4. That the licensee made a material misstatement in an application for a license or in information furnished to the division.

138.14(9)(a)5. 5. That the licensee has failed to pay the annual license fee or to maintain in effect the bond required under sub. (4) (c).

138.14(9)(b) (b) The division shall restrict or suspend a license issued under this section if the division finds that the licensee is an individual who fails to comply, after appropriate notice, with a subpoena or warrant issued by the department of workforce development or a county child support agency under s. 59.53 (5) and related to paternity or child support proceedings or who is delinquent in making court-ordered payments of child or family support, maintenance, birth expenses, medical expenses, or other expenses related to the support of a child or former spouse, as provided in a memorandum of understanding entered into under s. 49.857. A licensee whose license is restricted or suspended under this paragraph is entitled to a notice and hearing only as provided in a memorandum of understanding entered into under s. 49.857 and is not entitled to any other notice or hearing under this section.

138.14(9)(c) (c) The division shall revoke a license issued under this section if the department of revenue certifies under s. 73.0301 that the licensee is liable for delinquent taxes. A licensee whose license is revoked under this paragraph for delinquent taxes is entitled to a notice under s. 73.0301 (2) (b) 1. b. and a hearing under s. 73.0301 (5) (a) but is not entitled to any other notice or hearing under this section.

138.14(9)(cm) (cm) The division shall revoke a license issued under this section if the department of workforce development certifies under s. 108.227 that the licensee is liable for delinquent unemployment insurance contributions. A licensee whose license is revoked under this paragraph for delinquent unemployment insurance contributions is entitled to a notice under s. 108.227 (2) (b) 1. b. and a hearing under s. 108.227 (5) (a) but is not entitled to any other notice or hearing under this section.

138.14(9)(d) (d) Except as provided in pars. (b) to (cm), no license shall be revoked or suspended except after a hearing under this section. A complaint stating the grounds for suspension or revocation together with a notice of hearing shall be delivered to the licensee at least 5 days in advance of the hearing. In the event the licensee cannot be found, complaint and notice of hearing may be left at the place of business stated in the license,which shall be considered the equivalent of delivering the notice of hearing and complaint to the licensee.

138.14(9g) (9g) Disclosure requirements.

138.14(9g)(a)(a) Before any licensee enters into a payday loan with an applicant, the licensee shall do all of the following:

138.14(9g)(a)1. 1. Disclose to the applicant the total amount of all fees and costs, in dollars, to be paid by the applicant for the loan assuming that the loan is paid in full at the end of the loan term.

138.14(9g)(a)2. 2. Disclose to the applicant the annual percentage rate to be paid by the applicant on the loan assuming that the loan is paid in full at the end of the loan term.

138.14(9g)(a)3. 3. Provide to the applicant a copy of the written informational materials specified in sub. (9r).

138.14(9g)(a)4. 4. Disclose to the applicant that he or she has the right to rescind the loan transaction as provided in sub. (11r).

138.14(9g)(a)5. 5. Disclose to the applicant the service charge that may apply under sub. (10) (b) 2.

138.14(9g)(a)6. 6. Disclose to the applicant the payment requirements that may apply under sub. (11g) (a) if the loan is not paid in full at the end of the loan term.

138.14(9g)(b) (b) A licensee shall retain, for at least 3 years after the origination date of any payday loan, a record of compliance with par. (a) with respect to the loan.

138.14(9m) (9m) Income verification. Before entering into a payday loan with an applicant that has not previously been a customer of the licensee, the licensee may request the applicant's consumer report from a consumer reporting agency as part of the licensee's underwriting process and the licensee may rely on the consumer report as a permissible method of income verification in making the payday loan. The licensee may also rely on the same consumer report in underwriting and making subsequent payday loans to the same customer.

138.14(9r) (9r) Informational materials.

138.14(9r)(a)(a) The division shall develop written informational materials on payday loans and the payday loan industries. These informational materials shall be designed to educate individuals regarding the operation and potential costs of payday loans and of other options for borrowing funds that may be available.

138.14(9r)(b) (b) The informational materials under par. (a) shall include a clear and conspicuous notice that a payday loan is not intended to meet long-term financial needs and that a payday loan applicant should use a payday loan only to provide funds in a financial emergency.

138.14(9r)(c) (c) The informational materials under par. (a) shall include all of the following information, based upon aggregated information from reports submitted under sub. (7) (d) for the most recent reporting period:

138.14(9r)(c)1. 1. The average annual percentage rate for payday loans.

138.14(9r)(c)2. 2. The percentage of customers originating payday loans who defaulted on the loan.

138.14(9r)(c)3. 3. The percentage of customers originating payday loans whose payment method was dishonored or denied for insufficient funds.

138.14(9r)(c)4. 4. The percentage of customers originating payday loans that resulted in repayment under sub. (11g) (a).

138.14(9r)(d) (d) The informational materials under par. (a) shall include a summary of all actions that the licensee may take against a payday loan customer if the customer defaults on the payday loan or if the customer's check or electronic fund transfer is dishonored or denied for insufficient funds.

138.14(9r)(e) (e) The division shall annually update the informational materials under par. (a), based upon the division's analysis of reports received under sub. (7) (d).

138.14(9r)(f) (f) The division shall make copies of the informational materials under par. (a) available, upon request, to licensees and to the public, including making these informational materials available on the Internet site of the department of financial institutions. The division may charge licensees a reasonable fee for printed copies of informational materials supplied under this paragraph.

138.14(10) (10) Interest, penalties, and fees.

138.14(10)(a)(a) Interest.

138.14(10)(a)1.1. Except as provided in sub. (12) (b), this section imposes no limit on the interest that a licensee may charge before the maturity date of a payday loan.

138.14(10)(a)2. 2. If a payday loan is not paid in full on or before the maturity date, a licensee may charge, after the maturity date, interest at a rate not exceeding 2.75 percent per month, except that if a licensee makes a subsequent payday loan to the customer under sub. (12) (a), and the customer does not pay the subsequent loan in full on or before the maturity date of the subsequent loan, the licensee may charge, after the maturity date of the subsequent loan, interest at a rate not exceeding 2.75 percent per month on the subsequent loan and the licensee may not charge any interest under this subdivision on the prior loan. Interest earned under this subdivision shall be calculated at the rate of one-thirtieth of the monthly rate charged for each calendar day that the balance of the loan is outstanding. Interest may not be assessed on any interest earned under this subdivision.

138.14(10)(am) (am) Penalties. Except as provided in par. (b) 2., no licensee may impose any penalty on a customer arising from the customer's prepayment of or default or late payment on a payday loan, including any payment under sub. (11g) (a).

138.14(10)(b) (b) Fees.

138.14(10)(b)1.1. A licensee may not assess a customer any fee or charge for database access or usage.

138.14(10)(b)2. 2. A licensee may present a customer's check for payment no more than once. For each customer authorization to initiate an electronic fund transfer from the customer's account, a licensee may initiate an electronic fund transfer no more than once. The only charge that a licensee may impose for dishonor of a customer's check or denial of the licensee's instruction to execute an electronic fund transfer is a service charge that does not exceed $15.

138.14(11) (11) Prepayment.

138.14(11)(a)(a) A customer may pay a payday loan in whole or in part prior to the maturity date of the loan.

138.14(11)(b) (b) Upon prepayment in full, a refund of the unearned portion of any interest assessed by the licensee must be allowed. The amount of such refund shall not be less than the difference between the interest charged and the interest earned at the agreed rate computed upon the unpaid principal balance of the loan from time to time outstanding prior to repayment in full.

138.14(11g) (11g) Repayment after term of loan.

138.14(11g)(a)(a) Except as provided in par. (b), if a customer fails to repay a payday loan in full at the end of the loan term, the licensee that made the loan shall offer the customer the opportunity to repay the outstanding balance of the loan in 4 equal installments with due dates coinciding with the customer's pay period schedule.

138.14(11g)(b) (b) If a licensee offers a customer the opportunity to make repayment under par. (a), then, during the 12-month period following the offer, no licensee, including the licensee making the offer, is required to offer the customer another opportunity to repay a payday loan under par. (a).

138.14(11r) (11r) Rescission. A customer may rescind a payday loan, before the close of business on the next day of business after the loan is made, or, if the place of business where the loan is made is open 24 hours, before 5 p.m. on the next day of business after the loan is made, by returning to the licensee the proceeds of the payday loan. The licensee may not charge the customer any fee for rescinding the payday loan as provided in this subsection.

138.14(12) (12) Prohibitions.

138.14(12)(a)(a) A customer may repay a payday loan with the proceeds of a subsequent payday loan made by the same or another licensee or an affiliate of the same or another licensee, but if the customer does so, the customer may not repay the subsequent payday loan with the proceeds of another payday loan made by the same or another licensee or an affiliate of the same or another licensee. A repayment of a subsequent payday loan and the origination of a new payday loan from the same or another licensee or an affiliate of the same or another licensee within a 24-hour period shall be considered proof of violation of the prohibition under this paragraph.

138.14(12)(b) (b) No licensee may make a payday loan to a customer that results in the customer having an outstanding aggregate liability in principal, interest, and all other fees and charges, to all licensees who have made payday loans to the customer of more than $1,500 or 35 percent of the customer's gross monthly income, whichever is less. As provided in sub. (9m), a licensee may rely on a consumer report to verify a customer's income for purposes of this paragraph.

138.14(12)(c) (c) No licensee may make a payday loan to a customer if the licensee determines, knows, or should have known, that the customer identification number of the customer is invalid.

138.14(12)(d) (d) No licensee may take a note, promise to pay, or any other instrument, in which blanks are left to be filled in after the payday loan has been made.

138.14(12)(e) (e) No licensee may advertise, print, display, publish, distribute, or broadcast, or cause to be printed, displayed, published, distributed, or broadcast, in any manner, any statement with regard to the rates, terms, or conditions of a payday loan that is false or calculated to deceive. With respect to matters specifically governed by s. 423.301, compliance with such section satisfies the requirements of this paragraph.

138.14(12)(f) (f) If a check held by a licensee as a result of a payday loan is dishonored, or an instruction to execute an electronic funds transfer authorized as the result of a payday loan is denied, the licensee may bring an action to collect the amount of the check or electronic funds transfer, but may not threaten or pursue criminal action against a debtor as a result of the debtor's dishonored check or denied electronic funds transfer or the debtor's payday loan not being paid.

138.14(13) (13) Other provisions.

138.14(13)(a)(a) All payday loans shall be governed by chs. 421 to 426, but to the extent that chs. 421 to 426 are inconsistent with this section, this section shall govern. All payday loans shall be governed by ch. 427.

138.14(13)(b) (b) A licensee shall deliver to the customer, at the time a payday loan is made, a statement in the English and Spanish languages including all the disclosures required by the federal Consumer Credit Protection Act. The statement shall disclose that the customer may prepay the customer's loan in whole or in part and that if the loan is prepaid in full the customer will receive a refund of interest as provided by this section. The statement shall also clearly and conspicuously indicate the percentage per year of interest charged for the payday loan.

138.14(13)(c) (c) A licensee shall give to the customer a plain and complete receipt for all cash payments made on account of any payday loan at the time such payments are made.

138.14(13)(d) (d) No payday loan, wherever made, for which a greater rate or amount of interest than is allowed under sub. (10) (a) 2. has been contracted for or received, may be enforced in this state, and every person in any way participating therein in this state shall be subject to this section. If a licensee makes an excessive charge of such interest as the result of an unintentional mistake, but upon demand makes correction of such mistake, the loan shall be enforceable and treated as if no violation occurred at the agreed rate. Nothing in this paragraph shall limit any greater rights or remedies afforded in chs. 421 to 427 to a customer in a consumer credit transaction.

138.14(14) (14) Database.

138.14(14)(a)(a) The division or a database provider shall develop, implement, and maintain a single statewide database that has real-time access through an Internet connection, is accessible at all times to licensees and the division, and otherwise meets the requirements of this section.

138.14(14)(b) (b) The division may operate the database or may contract with a single 3rd-party provider to operate the database. If the division contracts with a 3rd-party provider for the operation of the database, the division shall do all the following:

138.14(14)(b)1. 1. Ensure that the 3rd-party provider operates the database according to the provisions of this section.

138.14(14)(b)2. 2. In selecting a 3rd-party provider, consider the cost of providing the service and the 3rd-party provider's ability to meet all the requirements of this section.

138.14(14)(b)3. 3. In selecting a 3rd-party provider, give strong consideration to all of the following:

138.14(14)(b)3.a. a. The 3rd-party provider's ability to prevent fraud, abuse, and other unlawful activity associated with payday loan transactions, and to provide additional tools for the administration and enforcement of this section.

138.14(14)(b)3.b. b. Whether the provider is currently providing a similar service for another state.

138.14(14)(c) (c) The database shall do all of the following:

138.14(14)(c)1. 1. Allow a licensee accessing the database to check a customer's unique identification number that is assigned to the customer in a manner specified by the division. A customer's unique identification number may not be based on the customer's social security number.

138.14(14)(c)2. 2. Allow a licensee accessing the database to determine if making a new payday loan would cause a violation of this section.

138.14(14)(c)3. 3. Provide information necessary to aid a licensee in complying with any requirements imposed under federal law by the office of foreign assets control of U.S. department of the treasury.

138.14(14)(c)4. 4. Provide any other information that the division determines is necessary and requires by rule or contract with the database provider.

138.14(14)(d) (d) The database provider shall do all the following:

138.14(14)(d)1. 1. Use the data collected under this section only as prescribed in this section and, in the case of a 3rd-party provider, as prescribed in the contract with the division, and for no other purpose.

138.14(14)(d)2. 2. Establish and maintain an alternate process for responding to transaction authorization requests necessary because of technical difficulties occurring with the database that prevent a licensee from accessing the database through the Internet.

138.14(14)(d)3. 3. Upon receiving notification that a payday loan is paid, designate the transaction as closed in the database no later than 11:59 p.m. on the day that such notification is received.

138.14(14)(d)4. 4. Automatically designate a payday loan as paid in the database 5 days after the maturity date of the loan unless a licensee reports to the database provider before that time that the loan remains open because of the customer's failure to make payment; that the loan is open because the customer's check or an electronic redeposit is in the process of clearing the banking system; that the loan remains open because the customer's check is being returned to the licensee for insufficient funds, a closed account, or a stop payment order; or that any other factors determined by the division are applicable. If a licensee makes such a report, the database provider shall designate the payday loan as an open transaction until the database provider is notified that the transaction is closed.

138.14(14)(d)5. 5. If a licensee stops making payday loans, designate all open transactions with that licensee as closed in the database 60 days after the date on which the licensee stops making payday loans, unless the licensee reports to the database provider before the expiration of the 60-day period which of its transactions remain open and the specific reason each transaction remains open.

138.14(14)(d)6. 6. In response to an inquiry from a licensee, state only that a person is eligible or ineligible for a new payday loan and describe the reason for that determination. Only the person seeking the loan may make a direct inquiry to the database provider to request a more detailed explanation of an ineligibility determination.

138.14(14)(e) (e) If at any time the division determines that a licensee that has stopped making payday loans is not updating the database in accordance with a plan approved under par. (o), the division shall immediately close or instruct the database provider to immediately close all remaining open transactions of that licensee.

138.14(14)(f) (f) The division may, without cost, access the database for the purposes of enforcing this section.

138.14(14)(g) (g) The division shall, by order or rule, stipulate the period for which data is to be retained in the database only as required to ensure licensee compliance with this section or for enforcement or compliance purposes. The division may require that any identifying customer information be deleted from the database when data is archived. The division may maintain access to archived data for future legislative or policy review.

138.14(14)(h) (h) The division shall, by order or rule, specify a database transaction fee of no more than $1 that the database provider shall charge to licensees to cover the costs of developing and implementing the database, and accessing the database to verify that a customer does not have any payday loans with the licensee or others that in combination with a new transaction will create a violation of this section. The database fee is payable directly to the division in a manner prescribed by the division and, if the department has contracted with a 3rd-party provider to operate the database, the division shall remit the fee to the 3rd-party provider as specified in the contract.

138.14(14)(i) (i) A licensee shall verify a customer's eligibility to enter into a payday loan by doing one of the following, as applicable:

138.14(14)(i)1. 1. If the database, as determined by the division, is not implemented or is not fully operational, verifying that the customer does not have an open payday loan with the licensee that in conjunction with a new payday loan would cause a violation of this section. The licensee shall maintain a database of all of the licensee's payday loans at all of its places of business and search that database to meet its obligation under this subdivision.

138.14(14)(i)2. 2. If the database, as determined by the division, is implemented and fully operational, accessing the database and verifying that the customer does not have an outstanding payday loan with the licensee and does not have open payday loans with other licensees that in conjunction with a new payday loan would cause a violation of this section.

138.14(14)(j) (j) If the database, as determined by the division, is not fully operational, or the licensee is unable to access the database and, as determined under rules promulgated by the division, the alternate process established under par. (d) 2. is also unavailable, a licensee may rely upon the written verification of the customer in a statement provided in substantially the following form in at least 12-point type:

"I DO NOT HAVE ANY OUTSTANDING PAYDAY LOANS WITH THIS LICENSEE AND I DO NOT HAVE MORE PAYDAY LOANS WITH ANY OTHER LICENSED PAYDAY LOAN PROVIDER IN THIS STATE."

138.14(14)(k) (k) If, as determined by the division, a licensee is unable to access the database due to technical difficulties occurring with the database, the licensee shall utilize the alternate process established under par. (d) 2.

138.14(14)(L) (L) A licensee may rely on the information contained in the database as accurate and is not subject to any administrative forfeiture as a result of relying on inaccurate information contained in the database.

138.14(14)(m) (m) Before entering into a payday loan, a licensee shall submit to the database provider the customer's name; unique identification number that is assigned in a manner specified by the division; address; driver license number or other method of state identification; the amount of the transaction; the customer's check number, if applicable; the date of the transaction; the maturity date of the loan; and any other information reasonably required by the division, in a format approved by the division.

138.14(14)(n) (n) When a payday loan is closed, the licensee shall designate the transaction as closed and notify the database provider no later than 11:59 p.m. on the day on which the transaction is closed. The division shall assess an administrative forfeiture of $100 for each day that the licensee fails to notify the database provider that the payday loan has been closed. It is a defense to the assessment of an administrative forfeiture that notifying the database provider was not possible due to temporary technical problems with the database or to circumstances beyond the licensee's control.

138.14(14)(o) (o) If the licensee stops making payday loans, the licensee shall provide to the division a plan acceptable to the division that outlines how the licensee will continue to update the database after it stops making payday loans. The division shall approve or disapprove the plan and within 5 business days notify the licensee of the decision. If a plan is disapproved, the licensee may submit a new or modified plan for the division to approve or disapprove.

138.14(14)(p) (p) Any information in the database regarding any person's transactional history is confidential and is not subject to public copying or inspection under s. 19.35 (1).

138.14(14m) (14m) Customer information. No licensee or person with whom the division contracts for operation of the database under sub. (14) (b) may sell to another person any information regarding a customer or a payday loan made to a customer.

138.14(15) (15) Penalties.

138.14(15)(a)(a) Any person, partnership, or corporation, or the officers or employees thereof, who violates this section is guilty of a misdemeanor and shall be fined not more than $500 or imprisoned for not more than 6 months or both.

138.14(15)(b) (b) If a person who is not licensed under this section makes a payday loan to a customer, the loan is void, the customer is not obligated to pay any amounts owed on the loan, and the customer may recover from the person all amounts the customer has paid to the person. An action to recover such amounts shall be commenced within one year after the date of the last scheduled payment on the loan or shall be barred.

138.14(16) (16) Private cause of action. If a person makes a payday loan to a customer in violation of this section, the customer may bring an action against the person for damages of $250 or the amount of the payday loan, whichever is greater, plus costs, and, notwithstanding s. 814.04 (1), reasonable attorney fees.

138.14 History History: 2009 a. 405; 2011 a. 32; 2011 a. 260 ss. 36, 81; 2013 a. 36.



138.16 Title loans.

138.16  Title loans.

138.16(1)(1)  Definitions. In this section:

138.16(1)(a) (a) "Division" means the division of banking attached to the department of financial institutions.

138.16(1)(b) (b) "Licensed lender" means a person licensed under s. 138.09.

138.16(1)(bm) (bm) "Licensed location" means the location specified in a license issued under s. 138.09 (1m) (a).

138.16(1)(c) (c) "Title loan" means a loan of $25,000 or less to a borrower, who obtains or seeks to obtain the loan for personal, family, or household purposes, that is, or is to be, secured by an interest, other than a purchase money security interest, in the borrower's motor vehicle, and that has an original term of not more than 6 months.

138.16(1m) (1m) Certificate of authorization.

138.16(1m)(a)(a) Before a licensed lender may make title loans under this section, the licensed lender shall first obtain from the division, for each licensed location at which any title loan is to be made, a certificate authorizing the licensed lender to make title loans from that location.

138.16(1m)(b) (b) At the time of making an application for a certificate under par. (a), an applicant shall pay to the division an initial annual fee of $5,000. The valid period for the certificate shall be a calendar year and each certificate shall expire on the last day of the calendar year. To renew a certificate, the certificate holder shall, on or before December 10 of the year in which the certificate is to expire, pay to the division an annual renewal fee of $5,000 for the following calendar year.

138.16(2) (2) Loan principal and interest.

138.16(2)(a)(a) No licensed lender may make a title loan to a borrower that results in the borrower having liability for the loan, in principal, of more than 50 percent of the retail value of the motor vehicle used as security for the loan. The division shall promulgate rules for determining the retail value of a motor vehicle for purposes of this paragraph, including rules specifying nationally recognized pricing guides that may be used for determining retail value at the time of loan origination.

138.16(2)(b) (b)

138.16(2)(b)1.1. This section imposes no limit on the interest that a licensed lender may charge before the maturity date of a title loan.

138.16(2)(b)2. 2. If a title loan is not paid in full on or before the maturity date, a licensed lender may charge, after the maturity date, interest at a rate not exceeding 2.75 percent per month. Interest earned under this subdivision shall be calculated at the rate of one-thirtieth of the monthly rate charged for each calendar day that the balance of the loan is outstanding. Interest may not be assessed on any interest earned under this subdivision.

138.16(3) (3) Rescission. A borrower may rescind a title loan, before the close of business on the next day of business after the loan is made, or, if the place of business where the loan is made is open 24 hours, before 5 p.m. on the next day of business after the loan is made, by returning to the licensed lender the proceeds of the loan. The licensed lender may not charge the borrower any fee for rescinding the title loan as provided in this subsection.

138.16(4) (4) Other requirements.

138.16(4)(a)(a) A licensed lender may not make a title loan to a borrower that is secured by an interest in a motor vehicle if the motor vehicle is subject to another security interest.

138.16(4)(b) (b) A licensed lender may not require a borrower to provide the licensed lender with a key or copy of a key to a motor vehicle used as security for a title loan as a condition for making the title loan to the borrower.

138.16(4)(c) (c) A licensed lender or person acting on behalf of a licensed lender may not take possession of a motor vehicle used as security for a title loan to a borrower without sending notice to the borrower at least 20 days prior to taking possession. The notice shall state the intent to take possession and describe the basis for the right to take possession. This paragraph does not apply to possession that is obtained by a borrower's voluntary surrender of a motor vehicle.

138.16(4)(d) (d) A licensed lender or other person may charge a borrower a reasonable storage fee for a motor vehicle of the borrower of which the licensed lender or person acting on behalf of the licensed lender has obtained possession, including possession that is obtained by voluntary surrender.

138.16(4)(e) (e) A licensed lender shall return to a borrower the amount of any proceeds from the disposition of a motor vehicle used as security for a title loan to the borrower that exceed the borrower's liability to the licensed lender for the loan.

138.16(4)(f) (f) A borrower is not liable to a licensed lender for any deficiency resulting from the licensed lender's disposition of a motor vehicle used as security for a title loan, unless the borrower has done any of the following:

138.16(4)(f)1. 1. Impaired the licensed lender's security interest by intentionally damaging or destroying the motor vehicle.

138.16(4)(f)2. 2. Intentionally concealed the motor vehicle.

138.16(4)(f)3. 3. Pledged to the licensed lender a motor vehicle that is already encumbered by an undisclosed prior lien.

138.16(4)(f)4. 4. Subsequent to obtaining the title loan, pledged or sold to a third party a motor vehicle used as security for a title loan without the licensed lender's written consent.

138.16 History History: 2009 a. 405; 2011 a. 32.



138.20 Discrimination in granting credit or loans prohibited.

138.20  Discrimination in granting credit or loans prohibited.

138.20(1)(1)  Rule. No financial organization, as defined under ss. 71.04 (8) (a) and 71.25 (10) (a), or any other credit granting commercial institution may discriminate in the granting or extension of any form of loan or credit, or of the privilege or capacity to obtain any form of loan or credit, on the basis of the applicant's physical condition, developmental disability as defined in s. 51.01 (5), sex or marital status; provided, however, that no such organization or institution shall be required to grant or extend any form of loan or credit to any person who such organization or institution has evidence demonstrating the applicant's lack of legal capacity to contract therefor or to contract with respect to any mortgage or security interest in collateral related thereto.

138.20(1m) (1m) Spousal credit. A violation of s. 766.56 (1) is a violation of sub. (1).

138.20(2) (2) Penalty. Any person violating this section may be fined not more than $1,000. Each individual who is discriminated against under this section constitutes a separate violation.

138.20 History History: 1973 c. 88; 1975 c. 275; 1977 c. 418 s. 929 (55); 1983 a. 186; 1985 a. 37; 1987 a. 312 s. 17.






139. Beverage, controlled substances and tobacco taxes.

139.01 Definitions.

139.01  Definitions. In ss. 139.01 to 139.25 unless the context or the subject matter otherwise requires:

139.01(1) (1) "Bottler" means any person other than a brewer or brewpub who places fermented malt beverages in bottles or similar containers.

139.01(2) (2) "Brewer" means any person who manufactures fermented malt beverages for sale or transportation except that brewer does not include a permittee under s. 125.295.

139.01(2c) (2c) "Brewpub" means a permittee under s. 125.295.

139.01(2e) (2e) "Brewpub premises" means any premises covered by a permit issued under s. 125.295.

139.01(2g) (2g) "Department" means the department of revenue.

139.01(2m) (2m) "Cider" means any alcoholic beverage that is obtained from the alcoholic fermentation of the juice of apples and that contains not less than 0.5% alcohol by volume and not more than 7.0% alcohol by volume. "Cider" includes, but is not limited to, flavored, sparkling and carbonated cider.

139.01(2r) (2r) "File" means mail or deliver a document that the department prescribes to the department or, if the department prescribes another method of submitting or another destination, use that other method or submit to that other destination.

139.01(3) (3) "Intoxicating liquors" includes all ardent, spirituous, distilled or vinous liquors, liquids, or compounds, whether medicated, proprietary, patented, or not, and by whatever name called, containing one-half of one percent or more of alcohol by volume, which are fit for use for beverage purposes, but does not include fermented malt beverages, as defined in s. 125.02.

139.01(4) (4) "License," and "fermented malt beverages" have the same meaning as in s. 125.02, and "licensed premises" are premises described in licenses and permits issued by the department, cities, villages, or towns under the authority of said section.

139.01(5) (5) A "manufacturer" is a person, other than a rectifier, who manufactures or distills intoxicating liquors, including selling at wholesale such intoxicating liquors manufactured or distilled by the licensee at the premises designated in the license.

139.01(5m) (5m) "Pay" means mail or deliver funds to the department or, if the department prescribes another method of payment or another destination, use that other method or submit to that other destination.

139.01(6) (6) A "rectifier" is a person who rectifies, purifies or refines distilled spirits or wines by any process other than by original and continuous distillation from mash, wort or wash, through continuous closed vessels or pipes, until the manufacture thereof is complete, or who has in his or her possession any still or leach tub or keeps any other apparatus for the purpose of refining in any manner distilled spirits or the other liquors, or who after rectifying and purifying distilled spirits, by mixing such spirits or liquors with any materials, manufactures any spurious, imitation or compound liquors for sale, and any person who, without rectifying, purifying or refining distilled spirits, by mixing such spirits with any materials, manufactures any spurious, imitation or compound liquors for sale under the name of "whiskey," "brandy," "gin," "rum," "spirits," "cordials" or any other name, and who is also a distiller or is under substantially the same management or control as a distiller. A rectifier may sell at wholesale intoxicating liquors rectified by him or her without any other license than that of a rectifier.

139.01(7) (7) "Retailer" as applied to a seller of fermented malt beverages has the same meaning as in s. 125.02, and as applied to a seller of intoxicating liquors is any person who sells such liquors to consumers.

139.01(8) (8) "Secretary" means the secretary of revenue.

139.01(9) (9) "Sell" or "sold" or "sale" or "selling" includes the transfer, gift, barter, trade or exchange of intoxicating liquor or fermented malt beverages; offering or exposing intoxicating liquor or fermented malt beverages for transfer, gift, barter, trade or exchange; possession of intoxicating liquor or fermented malt beverages with intent to transfer, give, barter, trade or exchange the same; or any shift, device, scheme or transaction whatever whereby intoxicating liquor or fermented malt beverages may be obtained; but excludes the solicitation of orders for, or the sale for future delivery.

139.01(9m) (9m) "Sign" means write one's signature or, if the department prescribes another method of authenticating, use that other method.

139.01(10) (10) "Wholesaler" as applied to a seller of fermented malt beverages has the same meaning as in s. 125.02, and as applied to a seller of intoxicating liquors is any person other than a manufacturer or rectifier who sells such liquors to licensed retailers or other permittees for the purpose of resale.

139.01 History History: 1981 c. 79 s. 18; 1983 a. 189; 1993 a. 482; 1997 a. 27, 136; 2007 a. 20; 2009 a. 177; 2011 a. 32.



139.02 Fermented malt beverages tax.

139.02  Fermented malt beverages tax.

139.02(1) (1)  Tax imposed; rate; limitation. An occupational tax is imposed upon the removal for consumption or sale or selling of fermented malt beverages at the rate of $2 per barrel of 31 gallons and at a proportionate rate for any other quantity or fractional parts thereof. Not more than one occupational tax shall be required to be paid on any one container of fermented malt beverages.

139.02(2) (2) Tax credit to eligible producers.

139.02(2)(a)(a) Each eligible producer shall receive a credit in the amount of 50% of the tax paid or payable by the producer under this section in any given calendar year on the first 50,000 barrels taxed under this section in that year.

139.02(2)(b) (b) In this section "eligible producer" means any producer of fermented malt beverages, whether or not located in this state, producing less than 300,000 barrels of fermented malt beverages in the calendar year for which credit under par. (a) is claimed. In determining the number of barrels, all brands or labels of a producer shall be combined. All facilities for the production of fermented malt beverages owned or controlled by the same person shall be deemed a single producer.

139.02 History History: 1973 c. 256; 1977 c. 203.



139.03 Liquor tax.

139.03  Liquor tax. An occupational tax is imposed upon the selling of intoxicating liquor as follows:

139.03(2m) (2m) The rate of that tax is 85.86 cents per liter on intoxicating liquor, except wine containing not in excess of 21% of alcohol by volume, containing 0.5% or more of alcohol by volume. The department of revenue may, by rule, set the amount of the taxes imposed under this section for various sizes of containers if the amounts set are in the same proportion to the size of the containers as the rate per liter under this subsection.

139.03(2n) (2n) The rate of that tax is 6.605 cents per liter on wine other than cider containing 14% or less of alcohol by volume, 1.71 cents per liter on cider and 11.89 cents per liter on wine containing more than 14% of alcohol by volume but not in excess of 21% of alcohol by volume.

139.03(2x) (2x) Intoxicating liquor floor tax imposed; procedures.

139.03(2x)(a)(a) Floor tax imposed. On the date tax rate changes become effective under this section a floor tax is imposed upon every manufacturer, rectifier, wholesaler and retailer who is in possession of any intoxicating liquor held for resale on which the intoxicating liquor tax already has been imposed. The person shall determine the volume of that intoxicating liquor and shall file a return by the 15th day of the month following the month in which the new tax rate becomes effective and shall pay any tax due on it, as determined under par. (b).

139.03(2x)(b) (b) Floor tax computation. The amount of any intoxicating liquor floor tax shall be computed by multiplying the number of liters of intoxicating liquor held in inventory as determined under par. (a) by the difference between the tax rate already paid and the new tax rate, and expressing the resulting figure in dollars.

139.03(2x)(c) (c) Administration. Sections 71.74 (1), (2), (10), (11), (13) and (14), 71.75 (4) to (7), 71.80 (12), 71.82 (2), 71.83 (2) (b) 3., 71.88 (1) (a) and (2) (a), 71.89, 71.90, 71.91 (1) (a) and (c) and (2) to (7), 71.92, 73.01, 73.015 and 73.0301 apply to the administration of this subsection for the assessment and collection of additional taxes when tax rate changes become effective.

139.03(2x)(d) (d) Late filing fee. Any person who fails to file a floor tax return when due shall pay a late filing fee of $10. A return that is mailed shall be considered filed in time if it is mailed in a properly addressed envelope with postage duly prepaid, if the envelope is officially postmarked, or marked or recorded electronically as provided under section 7502 (f) (2) (c) of the Internal Revenue Code, on the date due and if the return is actually received by the department or at the destination that the department prescribes within 5 days of the due date. A return that is not mailed is timely if it is received on or before the due date by the department or at the destination that the department prescribes. For purposes of this paragraph, "mailed" includes delivery by a delivery service designated under section 7502 (f) of the Internal Revenue Code.

139.03(2x)(e) (e) Delinquent interest. If the tax imposed in this subsection is not paid when due, interest at the rate of 1.5% per month accrues from the date the tax became due until the tax is paid.

139.03(2x)(f) (f) Penalty. If any person liable for the tax under this subsection files a false or fraudulent return, there shall be added to the tax an amount equal to the tax the person evaded or attempted to evade.

139.03(3) (3) Not more than one occupational tax shall be required to be paid on any one container of intoxicating liquor.

139.03(4) (4) Sections 71.74 (1), (2), (10), (11), (13) and (14), 71.75 (4) to (7), 71.80 (12), 71.82 (2), 71.83 (2) (b) 3., 71.88 (1) (a) and (2) (a), 71.89, 71.90, 71.91 (1) (a) and (c) and (2) to (7), 71.92, 73.01, 73.015 and 73.0301 apply to the administration of this section for the assessment and collection of additional taxes when a tax rate change becomes effective.

139.03(5) (5)

139.03(5)(a)(a) No person who enters this state from another state may have in his or her possession and bring into the state any intoxicating liquor or wine. The prohibition in this paragraph does not apply to a person who changes his or her domicile from another state or a foreign country to this state and who brings into this state intoxicating liquor and wine constituting household goods. The prohibition in this paragraph does not apply to intoxicating liquor or wine consigned to any person having a permit from the secretary to engage in the sale of such intoxicating liquor or wine.

139.03(5)(b) (b)

139.03(5)(b)1.1. Except as provided in subd. 2., any person, except an underage person as defined under s. 125.02 (20m), who leaves a foreign country, after spending at least 48 hours in that foreign country, with the purpose of entering this state may have in that person's possession and bring into the state intoxicating liquor or wine in sealed original containers in amounts not to exceed, in the aggregate, 4 liters without payment of the tax imposed under this subchapter. The 4 liters of tax-free intoxicating liquor and wines may not be sent, shipped or carried into the state other than in the immediate possession of the person as qualified by this subsection.

139.03(5)(b)2. 2. A person who is a member of the national guard, the U. S. armed forces or a reserve component of the U. S. armed forces; who is a state resident; and who leaves a foreign country, after spending at least 48 hours in that foreign country on duty or for training, with the purpose of entering into this state may bring into the state, in sealed original containers and in the person's immediate possession, intoxicating liquor and wine in an aggregate amount not exceeding 16 liters without paying the tax imposed under this subchapter on that amount.

139.03(5)(c) (c) Any person who violates any provision of pars. (a) and (b) by having in his or her possession more than the amount specified may be fined not less than $25 nor more than $500 or imprisoned for not more than 90 days or both. If any such person is convicted of a 2nd or subsequent offense, the person may be fined not less than $100 nor more than $500 or imprisoned for not more than 6 months or both.

139.03(5)(d) (d) Any intoxicating liquor or wine involved in a violation of this section is declared forfeit and upon confiscation by the department of revenue shall be disposed of in accordance with s. 125.14 (2) (e).

139.03 History History: 1971 c. 125, 164, 211, 336; 1973 c. 121; 1975 c. 224; 1977 c. 12, 81, 203, 418; 1981 c. 20; 1981 c. 79 s. 18; 1981 c. 317; 1983 a. 27; 1985 a. 302; 1987 a. 312 s. 17; 1987 a. 399; 1993 a. 482; 1995 a. 233; 1997 a. 27, 136, 237; 1999 a. 9; 2001 a. 16; 2005 a. 49.



139.035 Wine shipped directly to individuals in this state.

139.035  Wine shipped directly to individuals in this state.

139.035(1)(1) All wine shipped directly to an individual located in Wisconsin by a person holding a direct wine shipper's permit under s. 125.535 shall be sold with the occupational tax imposed under s. 139.03 included in the selling price. As directed by the department, the taxes imposed under s. 139.03 shall be paid to, and a quarterly return filed with, the department once every quarter on or before the 15th day of the next month following the close of the calendar quarter. In addition to filing a quarterly liquor tax return, each person holding a direct wine shipper's permit under s. 125.535 shall be required to file an addendum, on forms furnished by the department, that provides, at minimum, the identity, quantity, and price of all wine shipped to individuals in this state during the previous quarter, along with the name, address, and birthdate of each person who purchased the wine as well as the name of the person of legal drinking age who acknowledged delivery of the wine. Working with permittees under s. 125.535, the department shall develop forms, in both paper and electronic format, for use by such permittees in obtaining this information and complying with any other requirement under this state's law in connection with the direct shipment of wine. The department shall keep confidential, in the same manner required for tax returns under s. 71.78 (1) and (5) to (8), reports submitted under this subsection, but the department may use aggregated or summary information from such reports for purposes of s. 139.11 (4) (b).

139.035(2) (2) Any failure of a person holding a direct wine shipper's permit under s. 125.535 to pay the occupational tax or file the addendum required under sub. (1) within 30 days of its due date constitutes grounds for revocation or suspension of the permit. The provisions on timely filing under s. 71.80 (18) apply to the tax and addendum required under this section.

139.035(3) (3) No wine may be shipped directly to an individual in this state by a person holding a direct wine shipper's permit under s. 125.535 unless the tax imposed under s. 77.52 or 77.53 is paid on the sale of such wine.

139.035 History History: 1987 a. 399; 2007 a. 85.



139.04 Exclusions.

139.04  Exclusions. No tax is levied by ss. 139.02 and 139.03 in respect to:

139.04(1) (1) Wine, as defined in s. 125.02 (22), or fermented malt beverages made in compliance with the limitations specified in s. 125.06 (3) (a), (3g), (3r), or (4).

139.04(2) (2) Furnishing by a brewer or brewpub of fermented malt beverages to workmen employed in the brewery or brewpub for consumption on the brewery premises or brewpub premises without charge.

139.04(3) (3) Manufacture or sale of any beverage containing less than one-half of one percent of alcohol by volume.

139.04(4) (4) Sale or shipment of fermented malt beverages by a brewer to a bottler or of intoxicating liquor in bulk between manufacturers, rectifiers and wineries.

139.04(5) (5) Sale, possession or removal of fermented malt beverages or intoxicating liquor for shipment in interstate or foreign commerce.

139.04(6) (6) Sale and use of wine for sacramental purposes.

139.04(7) (7) Sale of alcohol to industrial permittees to be used for industrial purposes.

139.04(7m) (7m) Sale of fermented malt beverages to industrial permittees to be used for industrial purposes.

139.04(8) (8) Sale of alcohol to medicinal permittees to be used for hospital or medicinal purposes.

139.04(9) (9) Sale of wine to industrial wine permittees to be used for industrial purposes.

139.04 History History: 1973 c. 90; 1985 a. 29; 2007 a. 20; 2009 a. 177; 2011 a. 179, 200.



139.05 Payment of malt beverages tax.

139.05  Payment of malt beverages tax.

139.05(1) (1) The tax imposed in s. 139.02 shall be paid on or before the 15th day of the month following the month in which such malt beverages are first sold in this state or shipped into this state.

139.05(2) (2) Each brewer, brewpub, and bottler in this state and each wholesaler of malt beverages within this state to whom malt beverages are shipped from outside this state shall on or before the fifteenth day of each month file with the secretary on forms prescribed by the secretary a verified return containing such information as may be required to compute and show the amount of occupational tax payable by the brewer, brewpub, bottler, or wholesaler or by the shipper for the next preceding calendar month on malt beverages.

139.05(2a) (2a) The payments and returns under subs. (1) and (2) that are mailed are furnished, filed or made on time, and payments therein referred to are timely, if mailed in a properly addressed envelope, with postage duly prepaid, which envelope is officially postmarked, or marked or recorded electronically as provided under section 7502 (f) (2) (c) of the Internal Revenue Code, before midnight on the date prescribed for such furnishing, filing or making of such payment, provided such statement, return or payment is actually received by the secretary of revenue or at the destination that the department prescribes within 5 days of the prescribed date. Payments and returns that are not mailed are timely if they are received on or before the due date by the department or at the destination that the department prescribes. For purposes of this subsection, "mailed" includes delivery by a delivery service designated under section 7502 (f) of the Internal Revenue Code.

139.05(3) (3) The amount of the occupational tax disclosed by the return shall accompany the return and shall be paid to the department.

139.05(4) (4) In order to ensure the payment of the tax under s. 139.02 together with all interest and penalties thereon, all persons required to make returns and payment of such tax shall first either deposit with the secretary security in the amount, and of a type, determined by the secretary or enter into a surety bond with corporate surety, both bond and surety to be approved by the secretary. The secretary shall require a bond in total amount equal to twice the taxpayer's estimated maximum monthly tax, ascertained in such manner as the secretary deems proper, and the secretary may increase or reduce the amount of the bond, except that the amount of such bond required of any one taxpayer shall not be less than $1,000 nor more than $100,000. These bonds shall be filed. The state shall not pay interest on security placed with the secretary.

139.05(7) (7)

139.05(7)(a)(a) If any present or future law or regulation effective in any state prohibits a person from shipping into such state a fermented malt beverage produced outside thereof except upon condition that the person shipping such fermented malt beverage into such state first obtain a license therefor from such state and if such license or a renewal thereof may be refused for violation of any law of such state relating to fermented malt beverages, it is unlawful to ship into this state or to purchase or sell within this state any fermented malt beverage produced in such state, unless and until the brewer or brewpub thereof is the holder of a valid subsisting license as provided in this subsection.

139.05(7)(b) (b) Such license shall be issued by the secretary to persons who hold a valid certificate issued under s. 73.03 (50). The application for such license shall be verified and shall contain an agreement on the part of the brewer or brewpub that the brewer or brewpub shall observe all laws of this state relating to fermented malt beverages, and such other information and statements as the secretary may require. Any such brewer or brewpub who has, directly or indirectly, violated any law of this state relating to fermented malt beverages shall not be entitled to such a license. The secretary may require the applicant to furnish a bond payable to the state in an amount not less than $1,000 nor more than $5,000 conditioned upon the faithful compliance by the applicant with the undertakings set forth in the application for the license.

139.05(7)(c) (c) The secretary may suspend or revoke any such license for any false statement made in the application therefor and for any prior or subsequent violation by the licensee, directly or indirectly, or by any person affiliated with or in any way subject to the direction or control of the licensee, of any of the laws of this state relating to fermented malt beverages.

139.05(7)(d) (d) Any such brewer and any other person who ships or causes or permits to be shipped into this state any such fermented malt beverage, and any person who knowingly receives within this state from outside this state any such fermented malt beverage, at a time when the brewer thereof is not the holder of a valid and subsisting license as herein provided, is guilty of a misdemeanor.

139.05(7)(e) (e) The conditions and requirements of this subsection are in addition to, and not in lieu of, the conditions and requirements of subs. (1) to (4).

139.05(7)(f) (f) If any law or regulation of any state specifies uniform or substantially uniform requirements with respect to any ingredient of fermented malt beverages produced in such state and fermented malt beverages produced outside thereof but sold within such state and if such state or its officials or agencies enforce or give effect to such provisions as against any malt beverage produced outside of such state without concurrently and to the same extent enforcing and giving effect to such provisions as against all malt beverages produced and sold within such state, and if the foregoing is found and determined by the secretary after a public hearing, it shall thereafter be a misdemeanor for any person with knowledge of such finding and determination to ship into or receive or sell within this state any malt beverage produced in such state unless and until the secretary finds and determines, after a public hearing, that such discriminatory treatment has been discontinued.

139.05 History History: 1977 c. 29; 1981 c. 79; 1985 a. 120; 1987 a. 399; 1991 a. 39; 1993 a. 482; 1995 a. 27; 1997 a. 27; 2005 a. 49; 2007 a. 20.



139.06 Liquor tax returns; exceptions.

139.06  Liquor tax returns; exceptions.

139.06(1) (1)

139.06(1)(a)(a) The taxes imposed under s. 139.03 (intro.) on intoxicating liquor at the rates under s. 139.03 (2m) shall be paid to, and a monthly return filed with, the department of revenue on or before the 15th of the month following the month in which the tax liability is incurred. An administrative fee of 11 cents per gallon on intoxicating liquor taxed at the rates under s. 139.03 (2m) is imposed, shall be paid along with the taxes and shall be deposited in the appropriation under s. 20.566 (1) (ha).

139.06(1)(b) (b) Liability for taxes at the rates under s. 139.03 (2m) on intoxicating liquor is incurred by a shipper when intoxicating liquor is shipped into this state, except that liability on liquor produced or bottled in this state or imported directly from a foreign country into this state by a Wisconsin permittee is incurred at the time of the first sale in this state and except that liability for liquor under sub. (3) or (4) is incurred when a Wisconsin permittee receives that liquor.

139.06(1)(c) (c) Each person subject to the tax under s. 139.03 shall file an information report on the dates prescribed by the secretary.

139.06(2) (2)

139.06(2)(a)(a) The taxes on wine containing not in excess of 21% of alcohol by volume shall be paid to and a monthly return filed on or before the 15th of the month following the month in which tax liability is incurred. Tax liability is incurred by the shipper when wine is shipped into the state. In the case of wine produced or bottled within the state and wine imported directly from a foreign country into the state by a Wisconsin permittee or winery licensee, tax liability is incurred by the permittee or winery licensee at the time of first sale within the state.

139.06(2)(b) (b) All persons required to file a return and pay intoxicating liquor taxes shall first provide security in the amount, at the time and of the type required by the department or enter into a surety bond with a corporate surety to secure payment of the tax with bond and surety to be approved by the department. Such bond shall be twice the department's estimate of the taxpayer's maximum monthly tax liability but shall not be less than $1,000 nor more than $100,000. The bonds shall be filed.

139.06(2)(c) (c) Further to secure the payment of the taxes at the rates under s. 139.03 (2m) on intoxicating liquor, the department shall require all persons liable for the return and payment of such taxes in either of the 2 previous fiscal years to maintain a deposit of the department's estimate of tax liabilities in an amount equal to 20% of the estimated tax liability for fiscal year 1985-86 or an amount specified by the department. Such deposit payment shall be paid to the department on July 15, 1986, or according to an arrangement specified by the department. This deposit shall be deposited in the general fund. On August 15, 1987, the department shall credit 25% of the deposit against taxes due for the quarter beginning on the first day of the month before the month when the taxes are due or a later quarter. At the end of each succeeding 12-month period the department shall credit 25% of the original deposit until 100% of each deposit has been refunded. If any permittee has an unpaid tax liability at the time that a credit would be allowed the permittee, the department shall not allow the credit until the liability is paid in full.

139.06(3) (3) In shipping intoxicating liquor in bulk for the purpose of bottling or rectifying to a rectifier located within the state, the manufacturer shall securely affix thereto a label or statement, in such form as is prescribed by the secretary, reciting that the shipment is made for the purpose of bottling or rectifying. Each manufacturer making such shipments shall file an information report that shows the dates and quantities of shipments and the name and address of each consignee.

139.06(4) (4) When intoxicating liquor is stored in an alcohol beverage warehouse for which a permit has been issued under s. 125.19, by a manufacturer or rectifier holding a permit under s. 125.52 as a pledge for the loan of money, it is not necessary to affix front labels to the containers until the liquor is sold or removed from the warehouse. When it becomes necessary for a pledgee to sell such intoxicating liquor in good faith pursuant to the terms of the pledge, and not for the purpose of avoiding ss. 139.01 to 139.25 or ch. 125, it shall be sold to a manufacturer, rectifier or wholesaler holding a permit under s. 125.52 for the purpose of affixing front labels. All such sales shall be reported to the secretary by the pledgee.

139.06 History History: 1973 c. 121; 1977 c. 142, 203; 1981 c. 79; 1985 a. 120; 1987 a. 399; 1991 a. 39; 1997 a. 27; 2005 a. 25.



139.08 Powers and duties of the secretary of revenue.

139.08  Powers and duties of the secretary of revenue.

139.08(1)(1)  Administration; personnel. The secretary of revenue shall administer ss. 139.01 to 139.25 and collect and keep a record of all taxes collected.

139.08(2) (2) Rules. The secretary of revenue shall adopt rules necessary to carry out the secretary's duties under this chapter.

139.08(3) (3) Police powers. The department of revenue shall enforce and the duly authorized employees of the department shall have all necessary police powers to prevent violations of s. 134.65, this subchapter and ch. 125.

139.08(4) (4) Inspection for enforcement. Duly authorized employees of the department of justice and the department of revenue and any sheriff, police officer, marshal, or constable, within their respective jurisdictions, may at all reasonable hours enter any licensed premises, and examine the books, papers, and records of any brewer, brewpub, manufacturer, bottler, rectifier, wholesaler, or retailer, for the purpose of inspecting the same and determining whether the tax and fee imposed by ss. 139.01 to 139.25 have been fully paid, and may inspect and examine, according to law, any premises where fermented malt beverages or intoxicating liquors are manufactured, sold, exposed for sale, possessed, or stored, for the purpose of inspecting the same and determining whether the tax imposed by ss. 139.01 to 139.25 has been fully paid, and whether ss. 139.01 to 139.25 and ch. 125 are being complied with. Any refusal to permit such examination of such premises is sufficient grounds under s. 125.12 for revocation or suspension of any license or permit granted for the sale of any fermented malt beverages or intoxicating liquors and is punishable under s. 139.25 (10).

139.08 History History: 1975 c. 39, 199; 1977 c. 289; 1981 c. 79 s. 18; 1981 c. 391; 1985 a. 120; 1985 a. 135 s. 83 (5); 1987 a. 399; 1989 a. 31; 2007 a. 20.



139.09 Registration.

139.09  Registration. Every brewer, brewpub, bottler, manufacturer, rectifier, wholesaler, or retailer liable for payment of the occupational tax imposed in ss. 139.01 to 139.25 shall hold a valid certificate under s. 73.03 (50). The secretary shall assign the person a registration number.

139.09 History History: 1995 a. 27; 1997 a. 27; 2007 a. 20.



139.092 Audits; additional assessments; refunds.

139.092  Audits; additional assessments; refunds. Sections 71.74 (1), (2), (10), (11), (13) and (14), 71.75 (2), (4) to (7) and (10), 71.77 and 71.80 (12) as they apply to the taxes under ch. 71 apply to the taxes under this subchapter, except that the period during which notice of an additional assessment shall be given begins on the due date of the report under this subchapter.

139.092 History History: 1985 a. 120; 1987 a. 399; 1991 a. 39; 1993 a. 205; 1995 a. 408.



139.094 Appeals.

139.094  Appeals. Sections 71.88 (1) (a) and (2) (a), 71.89 and 71.90 as they apply to the taxes under ch. 71 apply to the taxes under this subchapter.

139.094 History History: 1985 a. 120; 1991 a. 39.



139.096 Failure to file.

139.096  Failure to file. If any taxpayer required to file any return fails to do so within the time prescribed, the taxpayer shall, on the written demand of the department, file the return within 20 days after mailing the demand and at the same time pay the tax due on its basis. If the taxpayer fails within that time to file the return, the department shall prepare the return from its own knowledge and from the information that it obtains and on that basis shall assess a tax, which shall be paid within 10 days after the department has mailed to the taxpayer a written notice of the amount and a demand for its payment. In any action or proceeding in respect to the assessment, the taxpayer shall have the burden of establishing the incorrectness or invalidity of any return or assessment made by the department because of the failure of the taxpayer to file a return.

139.096 History History: 1985 a. 120; 1997 a. 27.



139.10 Refunds by secretary of administration.

139.10  Refunds by secretary of administration.

139.10(1) (1) On the certificate of the secretary, the secretary of administration shall refund to any purchaser or any banking institution in Wisconsin the tax paid on intoxicating liquor or on whole cases or full kegs of fermented malt beverages which are spoiled or unfit to drink and the tax paid on fermented malt beverages sold to the U.S. armed forces or the secretary may make allowance of the amount of the tax.

139.10(2) (2) When the tax has been paid on intoxicating liquor supplied to hospitals for hospital or medicinal purposes, or on alcohol supplied to institutions of learning or museums for nonbeverage purposes, the purchaser shall, upon application to the secretary, be entitled to a refund of the tax.

139.10(3) (3) The secretary shall prescribe the method of proof and the forms of application for refund or allowance.

139.10 History History: 1985 a. 120; 1995 a. 225; 2003 a. 33.



139.11 Records and reports.

139.11  Records and reports.

139.11(1)(1)  Preservation of records. Every person who manufactures, rectifies, distributes, imports, transports, stores, warehouses or sells intoxicating liquor or fermented malt beverages shall keep complete and accurate records of all such liquor or malt beverages purchased, sold, manufactured, rectified, brewed, fermented, distilled, produced, stored, warehoused, imported or transported within this state. Such records shall be of a kind and in the form prescribed by the secretary and shall be safely preserved to ensure accessibility for inspection by the secretary.

139.11(2) (2) Report. Each brewer, brewpub, bottler, manufacturer, rectifier, and wholesaler shall on or before the 15th day of each calendar month or the dates prescribed by the secretary file a verified report of all fermented malt beverages or intoxicating liquor manufactured, received, sold, delivered, or shipped by him or her during the preceding calendar month, except that the department may allow wholesale, winery, and out-of-state shipper permittees whose tax liability is less than $500 per quarter to file on a quarterly basis. Quarterly reports shall be filed on or before the 15th of the next month following the close of the calendar quarter.

139.11(2m) (2m) Timely filing. The provisions on timely filing under s. 71.80 (18) apply to the tax under this subchapter.

139.11(3) (3) Secretary's powers. When the secretary finds that the records kept by any brewer, brewpub, bottler, manufacturer, rectifier, wholesaler, or retailer are in such condition that an unusual amount of time is required to determine therefrom the amount of tax due, the secretary may give notice of such fact to such person and may require the records to be kept in such form as the secretary prescribes. If such requirements are not complied with within 30 days after the date of the notice, the brewer, brewpub, bottler, manufacturer, rectifier, wholesaler, or retailer shall pay the expenses reasonably attributable to the determination of tax at the rate of $30 per day for each auditor. The secretary shall render a bill therefor by registered mail to the person charged with payment at the conclusion of the audit, which bill shall constitute notice of assessment and demand of payment thereof. The brewer, brewpub, bottler, manufacturer, rectifier, wholesaler, or retailer shall, within 10 days after the mailing of the bill, pay its amount, and such payment shall be credited to the appropriation made in s. 20.566 (1) (a).

139.11(4) (4) Confidentiality and publications.

139.11(4)(a)(a) Sections 71.78 (1), (1m), and (4) to (9) and 71.83 (2) (a) 3. and 3m., relating to confidentiality of income, franchise and gift tax returns, apply to any information obtained from any person on a fermented malt beverage tax return, report, schedule, exhibit or other document or from an audit report relating to any of those documents, except that the department of revenue shall publish brewery production and sales statistics.

139.11(4)(b) (b) Sections 71.78 (1) and (4) to (9) and 71.83 (2) (a) 3., relating to confidentiality of income, franchise and gift tax returns, do not apply to any information obtained from any person on an intoxicating liquor tax return, report, schedule, exhibit or other document or from an audit report relating to any of those documents. With the information provided to the department by any person, the department of revenue shall publish at least once each month:

139.11(4)(b)1. 1. Statistics on the total number of liters of the types and brands of intoxicating liquor sold in this state.

139.11(4)(b)2. 2. A current and regularly updated list, made available on paper and on the department's Internet Web site, of permit holders that minimally includes detailed information on the name, address, contact person, and date of permit issuance for every manufacturer's and rectifier's permit issued under s. 125.52, winery permit issued under s. 125.53, direct wine shipper's permit issued under s. 125.535, wholesaler's permit issued under s. 125.54, and out-of-state shipper's permit issued under s. 125.58.

139.11(4)(b)3. 3. A report summarizing the identity, quantity, and price of all products sold under each winery permit issued under s. 125.53 and each direct wine shipper's permit issued under s. 125.535.

139.11(4)(b)4. 4. A report summarizing the sales quantity and product data available for all products sold under each wholesaler's permit issued under s. 125.54.

139.11 History History: 1981 c. 20; 1985 a. 120, 302; 1987 a. 312 ss. 10, 17; 1991 a. 39; 1993 a. 482; 1997 a. 27; 2007 a. 20, 85; 2011 a. 68.



139.115 Collection.

139.115  Collection. Sections 71.91 (1) (a) and (c) and (2) to (7) and 71.92 as they apply to the taxes under ch. 71 apply to the taxes under this subchapter.

139.115 History History: 1991 a. 39.



139.18 Presumptions from possession.

139.18  Presumptions from possession.

139.18(1) (1) The possession of any fermented malt beverages on any licensed premises, other than upon the premises of a brewer, brewpub, or bottler, shall be deemed prima facie evidence that such products are kept with intent to sell and that such products are subject to the tax herein imposed.

139.18(2) (2) The possession of intoxicating liquor on which a tax has not been paid except upon the premises of a manufacturer, rectifier or wholesaler, or any licensed public warehouse shall be deemed prima facie evidence that such liquor is possessed with the intent to sell it contrary to law.

139.18 History History: 1985 a. 120; 2007 a. 20.



139.20 Compulsory testimony.

139.20  Compulsory testimony.

139.20(1) (1) Any person may be compelled to testify in regard to any violation of this chapter of which the person may have knowledge, even though such testimony may tend to incriminate the person, upon being granted immunity from prosecution in connection therewith, and upon the giving of such testimony, such person shall not be prosecuted for or because of the violation relative to which the person has testified.

139.20(2) (2) The immunity provided under sub. (1) is subject to the restrictions under s. 972.085.

139.20 History History: 1989 a. 122, 359.



139.22 Confiscation.

139.22  Confiscation. If a duly authorized employee of the department of revenue or the department of justice or any sheriff, police officer, marshal, or constable, within his or her respective jurisdiction, discovers any fermented malt beverages upon any premises other than the premises of a brewer, brewpub, or bottler, or any intoxicating liquor upon any premises other than the premises of a manufacturer, rectifier, winery, or wholesaler, and upon which the tax has not been paid or which was possessed, kept, stored, manufactured, sold, distributed, or transported in violation of ss. 139.01 to 139.25 and ch. 125, the employee or any such officer may immediately seize the fermented malt beverages or intoxicating liquors. Any such fermented malt beverages or intoxicating liquors so seized shall be held by the department of revenue and disposed of under s. 125.14 (2) (e).

139.22 History History: 1975 c. 39, 199; 1977 c. 29; 1981 c. 79 s. 18; 2007 a. 20.



139.25 Penalties.

139.25  Penalties.

139.25(1)(1)  Interest and penalties. Unpaid taxes bear interest at the rate of 12% per year from the due date of the return until paid or deposited with the department, and all refunded taxes bear interest at the rate of 3 percent per year from the due date of the return to the date on which the refund is certified on the refund rolls.

139.25(1m) (1m) Order of application. All nondelinquent payments of additional amounts owed shall be applied in the following order: penalties, interest, tax principal.

139.25(2) (2) Delinquent returns. Delinquent beverage tax returns are subject to a $10 late filing fee. Delinquent beverage taxes bear interest at the rate of 1.5% per month until paid. The taxes imposed by this subchapter shall become delinquent if not paid:

139.25(2)(a) (a) In the case of a timely filed return, no return or a late return, on or before the due date of the return; or

139.25(2)(b) (b) In the case of a deficiency determination of taxes, within 2 months after the date of demand.

139.25(3) (3) Incorrect return. If an incorrect return is filed and upon a showing by the department under s. 73.16 (4), the entire tax finally determined is subject to a penalty of 25% of the tax exclusive of interest or other penalty. A person filing an incorrect return has the burden of proving that the error or errors were due to good cause and not due to neglect.

139.25(4) (4) Failure to file return. In case of failure to file any return required under s. 139.05, 139.06 or 139.11 by the due date, and upon a showing by the department under s. 73.16 (4), there shall be added to the amount required to be shown as tax on that return 5% of the amount of that tax if the failure is for not more than one month, and an additional 5% of the tax for each additional month or fraction thereof during which that failure continues, not exceeding 25% of the tax in the aggregate. For purposes of this subsection, the amount of tax required to be shown on the return shall be reduced by the amount of any part of the tax which is paid on or before the due date prescribed for payment of the tax and by the amount of any credit against the tax which may be claimed upon the return.

139.25(5) (5) False or fraudulent return. If a person fails to file a return when due or files a false or fraudulent return with intent in either case to defeat or evade the tax imposed by this subchapter, a penalty of 50% of the tax shall be added to the tax required to be paid, exclusive of interest and other penalties.

139.25(6) (6) Furnish data or return. Any person who fails to furnish any return required to be made or who fails to furnish any data required by the department may be fined not more than $500 or imprisoned for not more than 30 days or both.

139.25(7) (7) Report or return verification. Any person, including an officer of a corporation, who is required to make, render, sign or verify any report or return required by this subchapter and who makes a false or fraudulent report or return or who fails to furnish a report or return when due with the intent, in either case, to defeat or evade the tax imposed by this subchapter may be fined not more than $500 or imprisoned for not more than 30 days or both.

139.25(8) (8) Assisting false or fraudulent return. No person may aid, abet or assist another in making any false or fraudulent return or false statement in any return required by this subchapter, with intent to defraud the state or evade payment of the tax, or any part thereof, imposed by this subchapter. Anyone who violates this subsection may be fined not more than $500 or imprisoned for not more than 30 days or both.

139.25(9) (9) Failure to keep records. Failure to comply with s. 139.11 (1) shall carry a penalty of revocation by the secretary of revenue of the license or permit.

139.25(10) (10) Miscellaneous. Any person who violates any provision of ss. 139.01 to 139.22 for which specific penalty is not provided shall be fined not more than $500 nor less than $50, or imprisoned not more than 90 days nor less than 10 days or both, and any license or permit issued to that person shall be subject to revocation. The license or permit of any licensee or permittee convicted of evading payment of the tax on intoxicating liquor, or any attempt to evade payment of such tax, shall be deemed forfeited immediately upon conviction.

139.25(11) (11) Second offenses. Any person convicted of a 2nd offense under the provisions of ss. 139.01 to 139.22 shall, in addition to the penalties provided in this section, forfeit all rights conferred upon him or her by any license issued to him or her by any city, village or town, without notice.

139.25 History History: 1977 c. 418 s. 924 (18) (e); 1985 a. 120; 1987 a. 399; 2011 a. 68; 2013 a. 20.



139.26 Prosecutions by attorney general.

139.26  Prosecutions by attorney general. Upon request by the secretary of revenue, the attorney general may represent this state or assist a district attorney in prosecuting any case arising under this subchapter.

139.26 History History: 1985 a. 302.



139.30 Cigarette tax; definitions.

139.30  Cigarette tax; definitions. In ss. 139.30 to 139.44, unless the context otherwise requires:

139.30(1d) (1d) "Bonded direct marketer" means any person who acquires unstamped cigarettes from the manufacturer thereof, affixes stamps to the packages or other containers, stores them and sells them by direct marketing to consumers for their own personal use and who may also acquire stamped cigarettes from manufacturers or distributors for such sales.

139.30(1m) (1m) "Cigarette" means any roll of tobacco wrapped in paper or any substance other than tobacco.

139.30(1s) (1s) "Consumer" means any individual who receives cigarettes for his or her personal use or consumption or any individual who has title to or possession of cigarettes for any purpose other than for sale or resale.

139.30(2) (2) "Department" means the department of revenue.

139.30(2n) (2n) "Direct marketer" means a bonded direct marketer or a nonbonded direct marketer.

139.30(2p) (2p) "Direct marketing" means publishing or making accessible an offer for the sale of cigarettes to consumers in this state, or selling cigarettes to consumers in this state, using any means by which the consumer is not physically present at the time of sale on a premise that sells cigarettes.

139.30(3) (3) "Distributor" means any person who acquires unstamped cigarettes from the manufacturer thereof, affixes stamps to the packages or other containers, stores them and sells them to other permittees or to retailers for resale or who acquires stamped cigarettes from another permittee for such sales.

139.30(4) (4) "Enrolled member" means a person whose name appears on the tribal role of an Indian tribe or whose status as an enrolled member of a tribe is recognized by the tribal council of that tribe.

139.30(4m) (4m) "File" means mail or deliver a document that the department prescribes to the department or, if the department prescribes another method of submitting or another destination, use that other method or submit to that other destination.

139.30(4n) (4n) "Government issued identification" includes a valid driver's license, state identification card, passport, or military identification.

139.30(5) (5) "Indian tribe" means a federally recognized American Indian tribe or band in this state.

139.30(6) (6) "Jobber" means any person who acquires stamped cigarettes from manufacturers or distributors, stores them and sells them to retailers for resale.

139.30(7) (7) "Manufacturer" means any person who manufactures cigarettes for the purpose of sale, including the authorized agent of a person who manufactures cigarettes for the purpose of sale. "Manufacturer" includes a person who owns an automated roll-your-own machine that is used to make cigarettes, but does not include an individual who owns a roll-your-own machine and uses the machine in his or her home solely to make cigarettes for his or her personal use or for the use of other individuals who live in his or her home.

139.30(8) (8) "Multiple retailer" means any person who acquires stamped cigarettes from manufacturers or permittees, stores them and sells them to consumers through 10 or more retail outlets which he or she owns and operates within or without this state.

139.30(8d) (8d) "Nonbonded direct marketer" means any person who acquires stamped cigarettes from the manufacturers or distributors, stores them, and sells them by direct marketing to consumers for their own personal use.

139.30(8m) (8m) "Pay" means mail or deliver funds to the department or, if the department prescribes another method of submitting or another destination, use that other method or submit to that other destination.

139.30(9) (9) "Reservation" means all land within the boundaries of the Bad River, Forest County Potawatomi, Lac Courte Oreilles, Lac du Flambeau, Menominee, Mole Lake, Oneida, Red Cliff, St. Croix and Stockbridge-Munsee reservations and the Winnebago Indian communities.

139.30(10) (10) "Retailer" has the meaning given in s. 134.66 (1) (g).

139.30(11) (11) "Secretary" means the secretary of revenue.

139.30(12) (12) "Sell" or "sale" includes the transfer, gift, barter, trade or exchange or any shift, device, scheme or transaction whereby cigarettes may be obtained and the solicitation of orders for, or the sale for, future delivery of cigarettes.

139.30(12m) (12m) "Sign" means write one's signature or, if the department prescribes another method of authenticating, use that other method.

139.30(13) (13) "Stamp" means the authorized indicia of cigarette tax payment including water transfer stamps and heat applied stamps.

139.30(13m) (13m) "Trust lands" means any lands in this state held in trust by the U. S. government for the benefit of a tribe or a member of a tribe.

139.30(14) (14) "Vending machine" is any mechanical device which automatically dispenses cigarettes upon the deposit therein of specified coins in payment for such cigarettes.

139.30(15) (15) "Vending machine operator" means a person who acquires stamped cigarettes from manufacturers or permittees, stores them and sells them through the medium of vending machines which he or she owns, operates or services and which are located on premises which are owned or under the control of other persons.

139.30(16) (16) "Warehouse" means the premises where any person is lawfully engaged in the business of storing cigarettes for profit but shall not include the premises where common carriers store cigarettes which are received by them as common carriers and are in transit in interstate commerce.

139.30 History History: 1979 c. 34, 221; 1983 a. 27, 189; 1985 a. 302; 1993 a. 16, 482; 1997 a. 27; 1999 a. 9; 2001 a. 16; 2005 a. 25; 2013 a. 20.



139.31 Tax imposed; exceptions.

139.31  Tax imposed; exceptions.

139.31(1) (1) An excise tax is imposed on the sale, offering or exposing for sale, possession with intent to sell or removal for consumption or sale of cigarettes or other disposition for any purpose whatsoever. The tax is imposed at the time and place of the first taxable event occurring in this state. The tax shall be passed on to the ultimate consumer of the cigarettes. All cigarettes received in this state for sale or distribution within this state, except cigarettes actually sold as provided in sub. (3), shall be subject to such tax. Any person licensed under ch. 100 and this chapter to have untaxed cigarettes in his or her possession which are lost, stolen, destroyed or which have mysteriously disappeared shall be liable for and shall pay the tax thereon. The tax shall be at the following rates:

139.31(1)(a) (a) On cigarettes weighing not more than 3 pounds per thousand, 126 mills on each cigarette.

139.31(1)(b) (b) On cigarettes weighing more than 3 pounds per thousand, 252 mills on each cigarette.

139.31(1)(c) (c) In addition to the rate under par. (a), on cigarettes weighing not more than 3 pounds per thousand, on each cigarette 8 mills minus the tax imposed on that cigarette under 26 USC 5701, but not less than zero.

139.31(1)(d) (d) In addition to the rate under par. (b), on cigarettes weighing more than 3 pounds per thousand, on each cigarette, 16.8 mills minus the tax imposed on that cigarette under 26 USC 5701, except that if the cigarette is more than 6.5 inches in length it shall be taxed at the rate under par. (c) rather than at the rate under this paragraph, counting each 2.75 inches or fraction thereof of the length as one cigarette. The amount under this paragraph shall not be less than zero.

139.31(3) (3) Cigarettes sold to post exchanges of the armed forces of the United States and to federally operated veterans hospitals in this state and cigarettes sold to an interstate carrier of passengers for hire to be resold to bona fide passengers actually being transported and cigarettes sold for shipment outside this state in interstate commerce are not subject to the tax.

139.31(4) (4) No person may sell or distribute in this state, acquire, store, possess, or transport for sale or distribution in this state, import or cause to be imported into this state for sale or distribution in this state, or affix stamps as described under s. 139.32 to, any of the following:

139.31(4)(a) (a) A cigarette package on which a statement, label, stamp, sticker, or notice indicates that the manufacturer did not intend the cigarettes in the package to be sold, distributed, or used in the United States, including labels stating "for export only," "U.S. tax exempt," "for use outside U.S.," or similar wording.

139.31(4)(b) (b) A cigarette package that does not comply with 15 USC 1333 and 15 USC 1335 or other federal law.

139.31(4)(c) (c) A cigarette package that has been altered as described in sub. (5).

139.31(4)(d) (d) Any cigarettes that are imported into the United States in violation of federal law.

139.31(5) (5)

139.31(5)(a)(a) No person may alter a cigarette package before the sale or distribution to the ultimate consumer so as to remove, conceal, or obscure any of the following:

139.31(5)(a)1. 1. Any statement, label, stamp, sticker, or notice described in sub. (4) (a).

139.31(5)(a)2. 2. Any health warning that is not specified in or that does not conform with the requirements under 15 USC 1333.

139.31(5)(b) (b) No person may affix stamps, as described in s. 139.32, to any cigarette package that is altered as described in par. (a).

139.31(6) (6) Subsections (4) and (5) do not apply to cigarettes that may be brought into the United States for personal use and cigarettes that are sold or intended for sale by a duty-free enterprise, as provided under 19 USC 1555, not including cigarettes that are brought into a customs territory, as defined under 19 USC 1555 (2) (b) (C), for resale within the customs territory.

139.31 History History: 1971 c. 125; 1981 c. 20, 317, 390; 1983 a. 2, 27; 1985 a. 29; 1987 a. 27; 1991 a. 269; 1995 a. 27; 1997 a. 27; 2001 a. 16; 2005 a. 22; 2007 a. 20; 2009 a. 28.

139.31 Annotation State cigarette tax laws do not apply to Indian persons or Indian tribes selling cigarettes on Indian reservations. 68 Atty. Gen. 151.



139.315 Cigarette inventory tax imposed; procedures.

139.315  Cigarette inventory tax imposed; procedures.

139.315(1)(1)  Inventory tax imposed. On the effective date of any increase in the sum of the rates under s. 139.31 (1) (a) and (c) or in the sum of the rates under s. 139.31 (1) (b) and (d), an inventory tax is imposed upon cigarettes held in inventory for sale or resale on which the cigarette tax has been paid at the prior rate and upon unaffixed stamps in the possession of distributors. Any person who is in possession of any such cigarettes or unaffixed stamps shall pay the tax imposed under this section. Any person liable for this tax shall determine the number of cigarettes and unaffixed stamps in the person's possession on the effective date of the increase, and by the 30th day after the effective date of the increase the person shall file a return and shall by that date pay the tax due.

139.315(2) (2) Inventory tax computation. The cigarette inventory tax under this section is computed by multiplying the number of cigarettes held in inventory for sale or resale by the difference between the prior tax rate and the new tax rate and adding to that amount an amount determined by multiplying the number of unaffixed stamps held by the difference between the prior tax rate and the new tax rate.

139.315(3) (3) Administration. Sections 71.74 (1), (2), (10), (11), (13) and (14), 71.75 (4) to (7), 71.80 (12), 71.82 (2), 71.83 (2) (b) 3., 71.88 (1) (a) and (2) (a), 71.89, 71.90, 71.91 (1) (a) and (c) and (2) to (7), 71.92, 73.01, 73.015 and 73.0301 apply to this section.

139.315(4) (4) Late filing fee. Any person who fails to file a cigarette inventory tax return when due shall pay a late filing fee of $10. A return that is mailed is timely if it is mailed in a properly addressed envelope with postage prepaid, if the envelope is postmarked, or marked or recorded electronically as provided under section 7502 (f) (2) (c) of the Internal Revenue Code, on the due date and if the return is actually received by the department or at the destination that the department prescribes within 5 days of the due date. A return that is not mailed is timely if it is received on or before the due date by the department or at the destination that the department prescribes. For purposes of this subsection, "mailed" includes delivery by a delivery service designated under section 7502 (f) of the Internal Revenue Code.

139.315(5) (5) Interest on delinquent payments. If any person does not timely pay the tax imposed under this section, that person is liable for interest at the rate of 1.5% per month or fraction of a month from the date the tax is due until the date when the tax is paid.

139.315(6) (6) Penalty. If any person who is liable for the tax under this section files a false or fraudulent return, that person is also liable, in addition to the tax due, for an amount equal to the amount of tax the person evaded or attempted to evade.

139.315 History History: 1981 c. 317; 1985 a. 29; 1987 a. 312 s. 17; 1991 a. 39; 1995 a. 233; 1997 a. 27, 237; 2005 a. 49; 2007 a. 20.



139.32 Payment of taxes.

139.32  Payment of taxes.

139.32(1)(1) The tax imposed by s. 139.31 (1) shall be paid. To evidence the payment, the department shall provide stamps. A person who has paid the tax shall affix stamps of the proper denomination to each package in which cigarettes are packed, prior to the first sale within this state. First sale does not include a sale by a manufacturer to a distributor or to a bonded direct marketer or by a distributor to a permittee who has obtained department approval as provided for in s. 139.321 (1) (a) 2. The tax shall be paid only once on each package or container.

139.32(2) (2) The secretary shall prepare and have available for sale stamps of such denominations and quantities as the secretary considers necessary for the payment of the taxes imposed by s. 139.31. The stamps shall be of such designs and materials as to make the removal and reuse thereof impossible after being once affixed.

139.32(2m) (2m) The secretary shall prepare and have available for sale distinctive stamps, which shall be affixed to all packages of cigarettes in respect to which a refund can be made under s. 139.323 and only to those packages.

139.32(3) (3) Stamps shall be affixed in the manner prescribed by the secretary.

139.32(4) (4) In lieu of stamps the secretary may authorize impressions applied by the use of meter machines. The secretary shall prescribe by rule the type of impression and the kind of machines which may be used.

139.32(5) (5) Manufacturers, bonded direct marketers, and distributors who are authorized by the department to purchase tax stamps shall receive a discount of 0.7 percent of the tax paid on stamp purchases.

139.32(5m) (5m) Distributors, bonded direct marketers, and manufacturers shall pay to the department the cost of printing and shipping those stamps.

139.32(6) (6) Manufacturers, bonded direct marketers, and distributors who are authorized by the department to purchase tax stamps may purchase stamps on credit. The secretary may require manufacturers, bonded direct marketers, and distributors who purchase stamps on credit to file under the conditions prescribed by the secretary by rule.

139.32(7) (7) Beginning on September 1, 1993, the cost to print stamps is the actual cost to print stamps, adjusted to reflect the expenses incurred to print stamps during the previous year and the reimbursement received for that purpose during the previous year, as determined by the department. Beginning in 1994, the department shall annually determine that cost and shall make the new cost effective on July 1.

139.32 History History: 1971 c. 125; 1977 c. 29; 1983 a. 27; 1985 a. 29; 1987 a. 399; 1989 a. 31; 1993 a. 16, 482; 1997 a. 27; 2005 a. 25; 2007 a. 20.



139.321 Unlawful possession of cigarettes.

139.321  Unlawful possession of cigarettes.

139.321(1) (1) It is unlawful for any person to possess cigarettes unless the required stamps are properly affixed as provided in ss. 139.32 (1) and 139.33 (4).

139.321(1)(a) (a) This subsection shall not apply to the following:

139.321(1)(a)1. 1. Manufacturers, distributors or warehouse operators possessing valid permits issued by the secretary.

139.321(1)(a)2. 2. Any permittee under s. 139.34 having department approval or person authorized to acquire, possess or sell unstamped cigarettes under s. 139.31 (3) provided that said permittee or person maintains a separate inventory thereof and records pertaining thereto in such manner and form as the department prescribes by rule.

139.321(1)(a)3. 3. Common carriers licensed by the interstate commerce commission to carry such commodities in interstate commerce who are in possession of proper bills of lading covering each such shipment. The department may by rule require that copies of all such bills of lading, clearly indicating thereon the quantities of cigarettes transported, be furnished to it.

139.321(1)(b) (b) Any person violating this subsection shall be punished as provided in s. 139.44 (8).

139.321(2) (2) No retailer may possess cigarettes purchased from any person except a manufacturer, distributor or jobber who holds a valid permit from the department.

139.321 History History: 1993 a. 16 ss. 2384, 2385, 2386; 2005 a. 25.



139.322 Security.

139.322  Security.

139.322(1)(1) The secretary may require any person who has not paid the tax under s. 139.31 (1) or who has failed timely to file a report for that tax to place with the department security in the amount that the secretary determines. That security may be a surety bond that is payable to this state and that is in the form prescribed by the secretary.

139.322(2) (2) The secretary may refuse to issue a permit to, and may revoke the permit of, any person who is required to place security with the department under sub. (1) and fails to do so.

139.322(3) (3) The department may not pay interest on security placed with the department under sub. (1).

139.322(4) (4) After giving 10 days' notice, the secretary may recover any tax, interest, penalties and other charges due the department from the security of any person who is delinquent under this subchapter.

139.322 History History: 1993 a. 16.



139.323 Refunds to Indian tribes.

139.323  Refunds to Indian tribes. The department shall refund 70% of the taxes collected under s. 139.31 (1) in respect to sales on reservations or trust lands of an Indian tribe to the tribal council of the tribe having jurisdiction over the reservation or trust land on which the sale is made if all the following conditions are fulfilled:

139.323(1) (1) The tribal council has filed a claim for the refund with the department.

139.323(2) (2) The tribal council has approved the retailer.

139.323(3) (3) The land on which the sale occurred was designated a reservation or trust land on or before January 1, 1983, or on a later date as determined by an agreement between the department and the tribal council.

139.323(4) (4) The cigarettes were not delivered by the retailer to the buyer by means of a common carrier, a contract carrier or the U.S. postal service.

139.323(5) (5) The retailer has not sold the cigarettes to another retailer or to a jobber.

139.323 History History: 1983 a. 27; 1985 a. 29, 302; 2009 a. 28.

139.323 Annotation The phrase "was designated a reservation or trust land" in sub. (3) is necessarily read as referring to the applicable formal process that must occur in order for land to be a reservation or trust land. Because the proper authorities had not completed the necessary steps for the property in question to be designated a reservation or trust land on or before January 1, 1983, and because that is required in order to qualify for the tax refund, a claim for refund was properly denied. Ho-Chunk Nation v. DOR, 2009 WI 48, 317 Wis. 2d 553, 766 N.W.2d 738, 07-1985.



139.325 Agreements with Indian tribes.

139.325  Agreements with Indian tribes. The department may enter into agreements with Indian tribes to provide for the refunding of the cigarette tax imposed under s. 139.31 (1) on cigarettes sold on reservations to enrolled members of the tribe residing on the tribal reservation.

139.325 History History: 1983 a. 27.



139.33 Use tax.

139.33  Use tax.

139.33(1)(1) A use tax is imposed and levied upon the use of cigarettes in this state by any person for any purpose if the excise tax imposed by s. 139.31 has not been paid on such cigarettes. Such tax is levied and shall be collected at the same rates as provided for in s. 139.31. The tax imposed by this section is not applicable to cigarettes subject to the excise tax imposed by s. 139.31 nor to cigarettes exempt from that tax under s. 139.31 (3).

139.33(3) (3) No person other than a member of the armed forces, as specified in this subsection, a distributor, or a bonded direct marketer who is authorized by the department to purchase and affix tax stamps may import into this state cigarettes on which the excise tax imposed by s. 139.31 has not been paid and the container of which does not bear proper stamps. Within 15 days, any such person importing cigarettes shall file a declaration of such cigarettes imported and shall remit therewith the tax on such cigarettes imposed by this section. Members of the armed forces shall not be required to report or pay the tax on cigarettes in their possession if such cigarettes are issued to them by the U.S. government or any of its subdivisions or were purchased in any armed forces post exchange or service store for their personal use or consumption. If the use tax imposed by this section is not paid when due, it shall become delinquent and the person liable for it shall pay, in addition, a penalty of $25 for each 200 cigarettes. Interest on the delinquent tax and penalty shall accrue at the rate of 1.5% per month or each fraction of a month from the date the tax became due until paid.

139.33(4) (4) Sections 139.30 to 139.44 relating to enforcement of the excise tax imposed by s. 139.31 apply to enforcement of the use tax imposed by this section.

139.33 History History: 1977 c. 289; 1983 a. 27; 1987 a. 312 s. 17; 1991 a. 39; 1997 a. 27; 2005 a. 25.



139.34 Permits required.

139.34  Permits required.

139.34(1)(1)

139.34(1)(a)(a) No person may manufacture cigarettes in this state or sell cigarettes in this state as a distributor, jobber, vending machine operator or multiple retailer and no person may operate a warehouse in this state for the storage of cigarettes for another person without first filing an application for and obtaining the proper permit to perform such operations from the department.

139.34(1)(b) (b) This section applies to all officers, directors, agents and stockholders holding 5% or more of the stock of any corporation applying for a permit under this section.

139.34(1)(c) (c) Subject to ss. 111.321, 111.322 and 111.335, no permit under this section may be granted to any person to whom any of the following applies:

139.34(1)(c)1. 1. The person has been convicted of a misdemeanor, not involving chs. 340 to 349, at least 3 times.

139.34(1)(c)2. 2. The person has been convicted of a felony, unless pardoned.

139.34(1)(c)3. 3. The person is addicted to the use of a controlled substance or controlled substance analog under ch. 961.

139.34(1)(c)4. 4. The person has income which comes principally from gambling or has been convicted of 2 or more gambling offenses.

139.34(1)(c)5. 5. The person has been guilty of crimes relating to prostitution.

139.34(1)(c)6. 6. The person has been guilty of crimes relating to loaning money or anything of value to persons holding licenses or permits pursuant to ch. 125.

139.34(1)(c)7. 7. The person does not hold a permit under s. 77.52 (9), if the person is a retailer.

139.34(1)(d) (d) Upon denial of a permit the department of revenue shall immediately notify such person in writing of the denial and the reasons therefor.

139.34(1)(e) (e) A denial of a permit by the department of revenue shall be subject to judicial review under ch. 227.

139.34(1)(f) (f) The person holds a valid certificate issued under s. 73.03 (50).

139.34(3) (3) No distributor or bonded direct marketer may affix stamps to cigarette packages, as provided in s. 139.32, unless the distributor or bonded direct marketer certifies to the department, in a manner prescribed by the department, that the distributor or bonded direct marketer purchases cigarettes directly from a manufacturer.

139.34(4) (4) A separate permit shall be required of and issued to each class of permittee and the holder of any permit shall perform only the operations thereby authorized. Such permit shall not be transferable from one person to another or from one premises to another. A separate permit shall be required for each place where cigarettes are stamped or where cigarettes are stored for sale at wholesale or through vending machines or multiple retail outlets.

139.34(5) (5) The ownership and operation of any retail outlet does not preclude a person from receiving a permit as a distributor or jobber, if more than 50% of that person's sales of cigarettes are at wholesale to retailers, vending machine operators or multiple retailers neither owned, controlled nor operated by that person.

139.34(6) (6) A vending machine operator or a multiple retailer may acquire unstamped cigarettes from the manufacturers thereof and affix the stamps to packages or other containers only if the vending machine operator or multiple retailer also holds a permit as a distributor.

139.34(7) (7) The secretary may require by rule that stamps affixed to cigarette packages be identified by a permit or code number assigned to the person affixing them.

139.34(8) (8) The holder of a warehouse permit is entitled to store cigarettes on the premises described in the permit. The warehouse permit shall not authorize the holder to sell cigarettes. Unstamped cigarettes stored in a warehouse for a manufacturer or distributor may be delivered only to a person holding a permit as a manufacturer or distributor.

139.34(9) (9) The applicant for a permit, if a nonresident, foreign corporation or foreign limited liability company, shall file proof that the applicant has appointed the department of financial institutions as agent for the service of process on any matter arising under ss. 139.30 to 139.44. A foreign corporation without a place of business in this state need not obtain a certificate of authority under ss. 180.1501 to 180.1505. If a foreign corporation has a certificate of authority under ss. 180.1501 to 180.1505, the foreign corporation satisfies this subsection by filing the address of its registered office in this state and the name of its registered agent at that office and by promptly filing any changes to this information. A foreign limited liability company without a place of business in this state need not obtain a certificate of registration under ss. 183.1002 to 183.1007. If a foreign limited liability company has a certificate of registration under ss. 183.1002 to 183.1007, the foreign limited liability company satisfies this subsection by filing the address of its registered office in this state and the name of its registered agent at that office and by promptly filing any changes to this information.

139.34(10) (10) Every vending machine operator shall in the vending machine operator's application for a permit list each county in which the vending machine operator operates such machines and state the number of such machines the vending machine operator is then operating in each such county.

139.34 History History: 1971 c. 219; 1973 c. 198; 1975 c. 39 s. 732 (2m); 1977 c. 125; 1979 c. 34, 89, 221; 1981 c. 79 s. 18; 1981 c. 334 s. 25 (1); 1981 c. 380, 391; 1985 a. 313; 1989 a. 303; 1991 a. 32, 39; 1993 a. 112, 482; 1995 a. 27, 448; 1997 a. 27; 2001 a. 16; 2005 a. 25.



139.345 Direct marketing.

139.345  Direct marketing.

139.345(1)(1)

139.345(1)(a)(a) No person may sell cigarettes to consumers in this state as a direct marketer unless the person submits to the department the person's name, trade name, address of the person's principal place of business, phone number, e-mail address, and Web site address.

139.345(1)(b) (b) No person may sell cigarettes as described under this section unless the person certifies to the department, in the manner prescribed by the department, that the person shall acquire stamped cigarettes from a licensed distributor or unstamped cigarettes from the manufacturer thereof, pay the tax imposed under this subchapter on all unstamped cigarettes and affix stamps to the cigarette packages or containers as provided under s. 139.32 (1), store such packages or containers, and sell only such packages or containers to consumers in this state by direct marketing; or acquire cigarettes from a distributor, to the packages or containers of which stamps have been affixed as provided under s. 139.32 (1), and sell only such packages or containers to consumers in this state by direct marketing.

139.345(1)(d) (d) No person may sell cigarettes as described in this section unless the person certifies to the department, in the manner prescribed by the department, that the person shall register with credit card and debit card companies; that the invoices and all means of solicitation for all shipments of cigarette sales from the person shall bear the person's name and address; and that the person shall provide the department any information the department considers necessary to administer this section.

139.345(2) (2) No person may sell cigarettes to consumers in this state by direct marketing unless the tax imposed under s. 77.52 or 77.53 is paid on the sale of such cigarettes.

139.345(3) (3) No person may sell cigarettes to consumers in this state unless the person does all of the following:

139.345(3)(a) (a) Verifies the consumer's name and address and that the consumer is at least 18 years of age by any of the following methods:

139.345(3)(a)1. 1. The person uses a database that includes information based on public records.

139.345(3)(a)2. 2. The person receives from the consumer, at the time of purchase, a copy of a government issued identification.

139.345(3)(a)3. 3. The person uses a mechanism, other than a mechanism specified under subd. 1. or 2., that is approved by the department.

139.345(3)(b) (b) Obtains from the consumer, at the time of purchase, a statement signed by the consumer that confirms all of the following:

139.345(3)(b)1. 1. The consumer's name, address, and birth date.

139.345(3)(b)2. 2. That the consumer understands that no person who is under 18 years of age may purchase or possess cigarettes or falsely represent his or her age for the purpose of receiving cigarettes, as provided under s. 254.92.

139.345(3)(b)3. 3. That the consumer understands that any person who, for the purpose of obtaining credit, goods, or services, intentionally uses, attempts to use, or possesses with intent to use, any personal identifying information or personal identification document of an individual, including a deceased individual, without the authorization or consent of the individual and by representing that he or she is the individual, that he or she is acting with the authorization or consent of the individual, or that the information or document belongs to him or her, is guilty of a Class H felony, as provided under s. 943.201.

139.345(4) (4) Any person who makes a sale of cigarettes by means of the Internet shall, at the time of purchase, obtain the purchaser's electronic mail address and shall receive payment for the sale by credit card, debit card, or check prior to shipping.

139.345(5) (5) The invoice for any shipment of cigarettes sold to consumers in this state by direct marketing shall specify the name and address of the seller and any valid permit issued under s. 139.34 that is held by the seller.

139.345(6) (6) All packages of cigarettes shipped to consumers in this state shall be clearly labelled "CIGARETTES" on the outside of such packages.

139.345(7) (7)

139.345(7)(a)(a) No person may deliver a package of cigarettes sold by direct marketing to a consumer in this state unless the person making the delivery receives a government issued identification card from the person receiving the package and verifies that the person receiving the package is at least 18 years of age. If the person receiving the package is not the person to whom the package is addressed, the person delivering the package shall have the person receiving the package sign a statement that affirms that the person to whom the package is addressed is at least 18 years of age.

139.345(7)(b) (b) No person may deliver a package of cigarettes to a consumer in this state unless the seller of the cigarettes provides proof to the person making the delivery that the seller has complied with all requirements under this subchapter. A seller shall have no course of action against any person who refuses to deliver cigarettes as provided under this subdivision.

139.345 History History: 2005 a. 25.



139.35 Stamps.

139.35  Stamps.

139.35(1)(1)  Transfers. No person may give, sell or lend any stamps to another and no person may accept, purchase or borrow any stamps from another. All sales and transfers of stamps may be made only by the secretary to permit holding manufacturers, distributors, and bonded direct marketers who are authorized by the department to purchase and affix tax stamps.

139.35(2) (2) Records. The secretary shall keep a record of the sale of all stamps including the names of the purchasers and the date of sale.

139.35 History History: 2005 a. 25.



139.355 Appeals.

139.355  Appeals. Sections 71.88 (1) (a) and (2) (a), 71.89 and 71.90 as they apply to the taxes under ch. 71 apply to the taxes under this subchapter.

139.355 History History: 1991 a. 39.



139.36 Refunds for unusable stamps.

139.36  Refunds for unusable stamps. The secretary shall refund to any purchaser the money paid for any stamps returned unfit for use or otherwise unused or which have been affixed to packages which are unsalable. The secretary shall prescribe by rule the proof required to obtain such refund. The permittee shall pay the expenses of determining the amount of such refund.

139.36 History History: 1991 a. 39; 1993 a. 482.



139.362 Bad debt deductions.

139.362  Bad debt deductions.

139.362(1)(1) In this section, "bad debt" means an amount that is equal to the purchase price of cigarettes, if such amount may be claimed as a deduction under section 166 of the Internal Revenue Code. "Bad debt" does not include financing charges, interest on the wholesale price of cigarettes, uncollectible amounts on property that remains in the seller's possession until the full purchase price is paid, expenses incurred in attempting to collect any debt, debts sold or assigned to 3rd parties for collection, and repossessed property.

139.362(2) (2) A person who pays the taxes imposed under this subchapter may claim as a deduction on a return under s. 139.38, and against the purchase of stamps under s. 139.32, the amount of any such taxes that are attributable to bad debt that the person writes off as uncollectible in the person's books and records and that is eligible to be deducted as bad debt for federal income tax purposes, regardless of whether the person is required to file a federal income tax return. A person who claims a deduction under this section shall claim the deduction on the return under s. 139.38 that is submitted for the period in which the person writes off the amount of the bad debt as uncollectible in the person's books and records and in which such amount is eligible to be deducted as bad debt for federal income tax purposes. If the person subsequently collects in whole or in part any bad debt for which a deduction is claimed under this section, the person shall submit to the department the portion of the deduction related to the amount collected, in the manner prescribed by the department and for the period in which the amount is collected.

139.362(3) (3) A person who claims a deduction under this section shall submit the claim on a form prescribed by the department and shall submit with the form all of the following:

139.362(3)(a) (a) A copy of the original invoice for the sale of cigarettes that represents bad debt.

139.362(3)(b) (b) Evidence that the cigarettes described in the invoice under par. (a) were delivered to the person who ordered them.

139.362(3)(c) (c) Evidence that the person who ordered and received the cigarettes did not pay the person who claims a deduction under this section for the cigarettes.

139.362(3)(d) (d) Evidence that the person who claims a deduction under this section used reasonable collection practices in attempting to collect the amount owed under par. (c).

139.362(4) (4) Any person who possesses cigarettes for which the taxes imposed under this subchapter have not been paid and have been claimed as a deduction under this section shall file a report as prescribed by the department, pay the taxes imposed under this subchapter on the cigarettes, and be subject to this subchapter in the same manner as is provided for persons who hold valid permits under this subchapter.

139.362 History History: 2005 a. 25.



139.363 Preferred claims.

139.363  Preferred claims. If the property of any purchaser of cigarettes from any permittee under this subchapter is seized upon any intermediate or final process of any court in this state, or if the business of any purchaser of cigarettes from any permittee under this subchapter is suspended by the action of creditors or put into the hands of any assignee, receiver, or trustee, all amounts that are due from the purchaser to any permittee for taxes imposed under this subchapter that the permittee has paid to the state for cigarettes purchased from the permittee shall be considered preferred claims, and shall be paid in full, and the permittee shall be a preferred creditor.

139.363 History History: 2005 a. 25.



139.365 Other refunds.

139.365  Other refunds. Section 71.75 (2), (4) to (7) and (10) as it applies to the taxes under ch. 71 applies to the taxes under this subchapter. Section 71.74 (13) as it applies to the refund of taxes under ch. 71 applies to the refund of taxes under this subchapter.

139.365 History History: 1991 a. 39; 1993 a. 205.



139.37 Salespersons.

139.37  Salespersons.

139.37(1)(1)

139.37(1)(a)(a) No person shall sell or take orders for cigarettes for resale in this state for any manufacturer or permittee without first obtaining a salesperson's permit from the department of revenue. No manufacturer or permittee shall authorize any person to sell or take orders for cigarettes in this state without first having such person secure a salesperson's permit. The department shall issue the required number of permits to manufacturers and permittees who hold a valid certificate issued under s. 73.03 (50). Each application for a permit shall disclose the name and address of the employer and such permit shall remain effective only while the salesperson represents such named employer. If such salesperson is thereafter employed by another manufacturer or permittee the salesperson shall obtain a new salesperson's permit. Each manufacturer and permittee shall notify the department within 10 days after the resignation or dismissal of any such salesperson holding a permit.

139.37(1)(c) (c) Subject to ss. 111.321, 111.322 and 111.335, no permit under this section may be granted to any person who:

139.37(1)(c)1. 1. Has been convicted of a misdemeanor not involving chs. 340 to 349, at least 3 times;

139.37(1)(c)2. 2. Has been convicted of a felony, unless pardoned;

139.37(1)(c)3. 3. Is addicted to the use of a controlled substance or controlled substance analog under ch. 961;

139.37(1)(c)4. 4. Has income which comes principally from gambling, or who has been convicted of 2 or more gambling offenses;

139.37(1)(c)5. 5. Has been guilty of crimes relating to prostitution; or

139.37(1)(c)6. 6. Has been guilty of crimes relating to loaning money or anything of value to persons holding licenses or permits pursuant to ch. 125.

139.37(1)(d) (d) The department of revenue shall immediately notify any person who is denied a permit in writing of the denial and the reasons therefor.

139.37(1)(e) (e) A denial of a permit by the department of revenue is subject to judicial review under ch. 227.

139.37(2) (2) No representative of any manufacturer shall sell more than 3 cartons of any one kind of cigarettes to any retailer at one time.

139.37 History History: 1971 c. 219; 1973 c. 198; 1975 c. 39 s. 732 (2m); 1975 c. 199; 1977 c. 125; 1979 c. 89; 1981 c. 79 s. 18; 1981 c. 334 s. 25 (1); 1981 c. 380, 391; 1983 a. 27 s. 2200 (45); 1995 a. 27, 448.



139.38 Records, returns.

139.38  Records, returns.

139.38(1)(1) Every manufacturer located out of the state shall keep records of all sales of cigarettes shipped into this state. Every manufacturer located in the state shall keep records of production, sales and withdrawals of cigarettes. Every distributor and direct marketer shall keep records of purchases and sales of cigarettes. Every manufacturer, bonded direct marketer, and distributor who is authorized by the department to purchase and apply stamps shall also keep records of purchases and disposition of stamps. Every jobber, multiple retailer, and vending machine operator shall keep records of all purchases and disposition of cigarettes. Every warehouse operator shall keep records of receipts and withdrawals of cigarettes. All such records shall be accurate and complete and be kept in a manner prescribed by the secretary. These records shall be preserved on the premises described in the permit or license in such a manner as to ensure permanency and accessibility for inspection at reasonable hours by authorized personnel of the department.

139.38(1m) (1m) Records of purchases and sales of cigarettes under sub. (1) that are kept by direct marketers shall indicate, for each shipment of cigarettes into this state in the month preceding the report under sub. (2), the invoice date and number; the quantity of cigarettes shipped; the brand name of the cigarettes shipped; the manufacturer of the cigarettes shipped and the point of origin; the purchaser's name, address, and birth date; the name of the person to whom the cigarettes were shipped; the address to which the cigarettes were shipped; and any other information the department requires.

139.38(2) (2)

139.38(2)(a)(a) Except as provided in par. (b), every manufacturer, distributor, jobber, and direct marketer shall render a true and correct invoice of every sale of cigarettes and every permittee shall on or before the 15th day of each calendar month file a verified report of all cigarettes purchased, sold, received, warehoused or withdrawn during the preceding calendar month.

139.38(2)(b) (b) The department may allow any jobber, multiple retailer, nonbonded direct marketer, or vending machine operator permittee who does not sell cigarettes, except for those on which the tax under this chapter is paid, to file a quarterly report. The quarterly report shall be filed on or before the 15th day of the next month following the close of each calendar quarter. The report shall specify the number of cigarettes purchased and sold during the preceding calendar quarter.

139.38(2m) (2m) The provisions on timely filing under s. 71.80 (18) apply to the tax under this subchapter.

139.38(3) (3) The secretary shall prescribe reasonable and uniform methods of keeping records and making reports. The secretary shall prescribe and furnish the necessary report forms.

139.38(4) (4) If the secretary finds that the records of any permittee are not kept in the prescribed form or are in such condition that an unusual amount of time is required to determine therefrom the amount of tax due, the secretary shall give notice of such fact to such permittee and, in such notice, require that the records be revised and kept in the prescribed form. If such permittee fails to comply within 30 days the permittee shall pay the expenses reasonably attributable to a proper examination and tax determination at the rate of $30 per day of each auditor. The secretary shall send a bill for such expenses and the permittee shall pay the amount of such bill within 10 days.

139.38(5) (5) If any permittee fails to file a report when due the permittee shall be required to pay a late filing fee of $10. A report that is mailed is filed in time if it is mailed in a properly addressed envelope with postage duly prepaid, which envelope is officially postmarked, or marked or recorded electronically as provided under section 7502 (f) (2) (c) of the Internal Revenue Code, on the date due, and if the report is actually received by the secretary or at the destination that the department prescribes within 5 days of the due date. A report that is not mailed is timely if it is received on or before the due date by the secretary or at the destination that the department prescribes. For purposes of this subsection, "mailed" includes delivery by a delivery service designated under section 7502 (f) of the Internal Revenue Code.

139.38(6) (6) Sections 71.78 (1), (1m), and (4) to (9) and 71.83 (2) (a) 3. and 3m., relating to confidentiality of income, franchise and gift tax returns, apply to any information obtained from any person on a cigarette tax return, report, schedule, exhibit or other document or from an audit report pertaining to the same.

139.38(7) (7) The department may inspect the business records of any retailer doing business on a reservation or on an Indian tribe's trust land.

139.38 History History: 1977 c. 289 ss. 9, 11m; 1981 c. 20; 1983 a. 27; 1985 a. 302; 1987 a. 312 ss. 11, 17; 1991 a. 39; 1993 a. 482; 1997 a. 27; 2005 a. 25, 49; 2011 a. 68.



139.39 Administration and enforcement.

139.39  Administration and enforcement.

139.39(1) (1) The department shall administer and enforce ss. 139.30 to 139.44, 139.75 to 139.85 and 134.65. The department shall adopt rules necessary to administer and enforce its duties.

139.39(1m) (1m) The duly authorized employees of the department have all necessary police powers to prevent violations of this subchapter.

139.39(2) (2) Authorized personnel of the department of justice and the department of revenue, and any sheriff, police officer, marshal or constable, within their respective jurisdictions, may at all reasonable hours enter the premises of any permittee or retailer and examine the books and records to determine whether the tax imposed by s. 139.31 has been fully paid and may enter and inspect any premises where cigarettes are made, sold or stored to determine whether ss. 139.30 to 139.44 are being complied with.

139.39(3) (3) The secretary may suspend or revoke the permit of any permittee who violates ss. 100.30 or 139.30 to 139.44 or any rules adopted under sub. (1). The secretary shall revoke the permit of any permittee who violates s. 100.30 3 or more times within a 5-year period.

139.39(4) (4) No suit shall be maintained in any court to restrain or delay the collection or payment of the tax levied in s. 139.31. The aggrieved taxpayer shall pay the tax when due and, if paid under protest, may at any time within 90 days from the date of payment, sue the state to recover the tax paid. If it is finally determined that any part of the tax was wrongfully collected, the secretary of administration shall pay the amount wrongfully collected out of the general fund. A separate suit need not be filed for each separate payment made by any taxpayer, but a recovery may be had in one suit for as many payments as may have been made.

139.39(4m) (4m) Any person who sells, distributes, or manufactures cigarettes and who sustains direct economic or commercial injury as the result of a violation of this chapter may bring an action for injunctive relief.

139.39(5) (5)

139.39(5)(a)(a) Any person may be compelled to testify in regard to any violation of ss. 134.65 and 139.30 to 139.44 of which the person may have knowledge, even though such testimony may tend to incriminate the person, upon being granted immunity from prosecution in connection therewith, and upon the giving of such testimony, the person shall not be prosecuted because of the violation relative to which the person has testified.

139.39(5)(b) (b) The immunity provided under par. (a) is subject to the restrictions under s. 972.085.

139.39(6) (6) Sections 71.74 (1), (2), (10), (11) and (14), 71.77, 71.80 (12), 71.91 (1) (a) and (c) and (2) to (7), 71.92 and 73.0301 as they apply to the taxes under ch. 71 apply to the taxes under this subchapter. Section 71.74 (13) as it applies to the collection of the taxes under ch. 71 applies to the collection of the taxes under this subchapter, except that the period during which notice of an additional assessment shall be given begins on the due date of the report under this subchapter.

139.39 History History: 1975 c. 39, 199; 1979 c. 34; 1981 c. 20; 1985 a. 135 s. 83 (5); 1989 a. 31, 122, 359; 1991 a. 39; 1995 a. 233, 408; 1997 a. 35, 237; 2001 a. 16; 2003 a. 33.



139.395 Theft of tax moneys.

139.395  Theft of tax moneys. All cigarette tax moneys received by a distributor, bonded direct marketer, or manufacturer for the sale of cigarettes on which the tax under this subchapter has become due and has not been paid are trust funds in the hands of the distributor, bonded direct marketer, or manufacturer and are the property of this state. Any distributor, bonded direct marketer, or manufacturer who fraudulently withholds, appropriates or otherwise uses cigarette tax moneys that are the property of this state is guilty of theft under s. 943.20 (1), whether or not the distributor, bonded direct marketer, or manufacturer has or claims to have an interest in those moneys.

139.395 History History: 1993 a. 16; 2005 a. 25.



139.40 Seizure and confiscation.

139.40  Seizure and confiscation.

139.40(1) (1) All cigarettes acquired, owned, imported, possessed, kept, stored, made, sold, distributed or transported in violation of this chapter, and all personal property used in connection therewith is unlawful property and subject to seizure by the secretary or any peace officer. All cigarettes seized for violating s. 139.31 (4) or (5) shall be destroyed.

139.40(2) (2) If cigarettes which do not bear the proper tax stamps or on which the tax has not been paid are so seized they may be given to law enforcement officers to use in criminal investigations or sold to qualified buyers by the secretary, without notice. If the cigarettes are sold, after deducting the costs of the sale and the keeping of the property, the proceeds of the sale shall be paid into the state treasury. If the secretary finds that such cigarettes may deteriorate or become unfit for use in criminal investigations or for sale or that those uses would otherwise be impractical, the secretary may order them destroyed or give them to a charitable or penal institution for free distribution to patients or inmates.

139.40(3) (3) If cigarettes on which the tax has been paid and which bear the proper tax stamps are seized they shall be returned to the true owner if ownership can be ascertained and such owner or the owner's agent is not involved in the violation resulting in such seizure. If such ownership cannot be ascertained or if the owner or the owner's agent was guilty of a violation of any of the provisions of ss. 139.30 to 139.44, which resulted in the seizure of such cigarettes, they may be sold or otherwise disposed of as provided in sub. (2).

139.40(4) (4) If personal property other than cigarettes is so seized the secretary shall advertise the same for sale by publication of a class 2 notice under ch. 985. If no claimant, either of lien or ownership, has notified the secretary within 10 days after last insertion of such notice, the property shall be sold. If such sale is not practical the property may be destroyed. If a claimant of a lien or ownership notifies the secretary within the prescribed time, the secretary may apply to a court of record in the county where the property was seized for an order directing disposition of said property or the proceeds thereof. If a sale of such seized property is ordered, all liens, if any, may be transferred from the property to the proceeds of such sale. Neither the property seized nor the proceeds from the sale thereof shall be turned over to any claimant of lien or ownership unless such claimant first establishes that the property was not used in connection with any violation of ss. 139.30 to 139.44 or that, if so used, it was done without the claimant's knowledge or consent and without the claimant's knowledge of such facts as should have given the claimant reason to believe it would be put to such use. If no claim of lien or ownership is so established the property may be ordered destroyed. In case of sale, the net proceeds after deducting costs, expenses and established claims shall be paid into the state treasury.

139.40 History History: 1993 a. 482; 1997 a. 291; 2001 a. 16.



139.41 Place to place delivery.

139.41  Place to place delivery. No person shall peddle any cigarettes from house to house, where the sale is consummated and delivery made concurrently.



139.42 Nuisance.

139.42  Nuisance. Any building or place of any kind where cigarettes are sold, possessed, stored or manufactured without a lawful permit in violation of ss. 139.30 to 139.41 is declared a public nuisance and may be closed and abated as such.



139.43 Statewide concern.

139.43  Statewide concern. Sections 139.30 to 139.44 shall be construed as an enactment of statewide concern for the purpose of providing a uniform regulation of the sale of cigarettes.

139.43 History History: 1993 a. 213; 1995 a. 225.

139.43 Annotation The state regulatory scheme for tobacco sales preempts municipalities from adopting regulations that are not in strict conformity with those of the state. U.S. Oil, Inc. v. City of Fond du Lac, 199 Wis. 2d 333, 544 N.W.2d 589 (Ct. App. 1995), 95-0213.



139.44 Interest and penalties.

139.44  Interest and penalties.

139.44(1) (1) Any person who falsely or fraudulently makes, alters or counterfeits any stamp or procures or causes the same to be done, or who knowingly utters, publishes, passes or tenders as true any false, altered or counterfeit stamp, or who affixes the same to any package or container of cigarettes, or who possesses with the intent to sell any cigarettes in containers to which false, altered or counterfeit stamps have been affixed is guilty of a Class G felony.

139.44(1m) (1m) Any person who falsely or fraudulently tampers with a cigarette meter in order to evade the tax under s. 139.31 is guilty of a Class G felony.

139.44(2) (2) Any person who makes or signs any false or fraudulent report or who attempts to evade the tax imposed by s. 139.31 or 139.76, or who aids in or abets the evasion or attempted evasion of that tax may be fined not more than $10,000 or imprisoned for not more than 9 months or both.

139.44(3) (3) Any permittee who fails to keep the records required by ss. 139.30 to 139.42 or 139.77 to 139.82 shall be fined not less than $100 nor more than $500 or imprisoned not more than 6 months or both.

139.44(4) (4) Any person who refuses to permit the examination or inspection authorized in s. 139.39 (2) or 139.83 may be fined not more than $500 or imprisoned not more than 90 days or both. Such refusal shall be cause for immediate suspension or revocation of permit by the secretary.

139.44(5) (5) Any person who violates any of the provisions of ss. 139.30 to 139.41 or 139.75 to 139.83 for which no other penalty is prescribed shall be fined not less than $100 nor more than $1,000 or imprisoned not less than 10 days nor more than 90 days or both.

139.44(6) (6) Any person who violates any of the rules of the department shall be fined not less than $100 nor more than $500 or be imprisoned not more than 6 months or both.

139.44(7) (7) In addition to the penalties imposed for violation of ss. 139.30 to 139.41 or 139.75 to 139.83 or any of the rules of the department, the permit of any person convicted shall be automatically revoked and he or she shall not be granted another permit for a period of 2 years following such revocation.

139.44(8) (8) Penalties for violation of s. 139.321 (1) shall be as follows:

139.44(8)(a) (a) If the number of cigarettes does not exceed 6,000, a fine of not more than $200 or imprisonment for not more than 6 months or both.

139.44(8)(b) (b) If the number of cigarettes exceeds 6,000 but does not exceed 36,000, a fine of not more than $1,000 or imprisonment for not more than one year in the county jail or both.

139.44(8)(c) (c) If the number of cigarettes exceeds 36,000, the person is guilty of a Class I felony.

139.44(9) (9) Unpaid taxes bear interest at the rate of 12% per year from the due date of the return until paid or deposited with the department, and all refunded taxes bear interest at the rate of 3 percent per year from the due date of the return to the date on which the refund is certified on the refund rolls.

139.44(10) (10) All nondelinquent payments of additional amounts owed shall be applied in the following order: penalties, interest, tax principal.

139.44(11) (11) Delinquent cigarette taxes bear interest at the rate of 1.5% per month until paid. The taxes imposed by this subchapter shall become delinquent if not paid:

139.44(11)(a) (a) In the case of a timely filed return, no return filed or a late return, on or before the due date of the return; or

139.44(11)(b) (b) In the case of a deficiency determination of taxes, within 2 months after the date of demand.

139.44(12) (12) If due to neglect an incorrect return is filed, the entire tax finally determined is subject to a penalty of 25% of the tax exclusive of interest or other penalty. A person filing an incorrect return has the burden of proving that the error or errors were due to good cause and not due to neglect.

139.44 History History: 1981 c. 20; 1983 a. 63; 1985 a. 302; 1987 a. 399; 1989 a. 31; 1993 a. 16; 1997 a. 27, 283; 2001 a. 109; 2013 a. 20.



139.45 Prosecutions by attorney general.

139.45  Prosecutions by attorney general. Upon request by the secretary of revenue, the attorney general may represent this state or assist a district attorney in prosecuting any case arising under this subchapter or under ss. 134.65 and 134.66. The attorney general may take any action necessary to enforce s. 139.345.

139.45 History History: 1985 a. 302; 2005 a. 25.



139.46 Lists.

139.46  Lists. The department shall compile and maintain a list of direct marketers who have complied with the requirements of s. 139.345 and a list of direct marketers who the department knows have not complied with such requirements. The department shall provide copies of the lists described under this section to the attorney general and to each person who delivers cigarettes to consumers in this state that are sold by direct marketing under s. 139.345.

139.46 History History: 2005 a. 25.



139.75 Definitions.

139.75  Definitions. In this subchapter:

139.75(1) (1) "Business" means any trade, occupation, activity or enterprise engaged in for the purpose of selling or distributing tobacco products in this state.

139.75(2) (2) "Consumer" means any person who has title to or possession of tobacco products in storage for use or other consumption in this state.

139.75(3) (3) "Department" means the department of revenue.

139.75(4) (4) "Distributor" means:

139.75(4)(a) (a) Any person engaged in the business of selling tobacco products in this state who brings, or causes to be brought, into this state from outside the state any tobacco products for sale;

139.75(4)(b) (b) Any person who makes, manufactures or fabricates tobacco products in this state for sale in this state; or

139.75(4)(c) (c) Any person engaged in the business of selling tobacco products outside this state who ships or transports tobacco products to retailers in this state to be sold by those retailers.

139.75(4d) (4d) "Enrolled member" has the meaning given in s. 139.30 (4).

139.75(4m) (4m) "File" means mail or deliver a document that the department prescribes to the department or, if the department prescribes another method of submitting or another destination, use that other method or submit to that other destination.

139.75(4p) (4p) "Indian tribe" has the meaning given in s. 139.30 (5).

139.75(5) (5) "Manufacturer" means any person who manufactures and sells tobacco products.

139.75(5d) (5d) "Moist snuff" means any finely cut, ground, or powdered smokeless tobacco that is intended to be placed or dipped in the mouth.

139.75(5m) (5m) "Pay" means mail or deliver funds to the department or, if the department prescribes another method of submitting or another destination, use that other method or submit to that other destination.

139.75(6) (6) "Place of business" means any place where tobacco products are sold, manufactured, stored or kept for the purpose of sale or consumption, including any vessel, vehicle, airplane, train or vending machine.

139.75(6m) (6m) "Reservation" has the meaning given in s. 139.30 (9).

139.75(7) (7) "Retail outlet" means each place of business from which tobacco products are sold to consumers.

139.75(8) (8) "Retailer" means any person engaged in the business of selling tobacco products to ultimate consumers.

139.75(9) (9) "Sale" means any transfer, exchange or barter for a consideration. It includes a gift by a person engaged in the business of selling tobacco products for advertising or as a means of evading this subchapter or for any other purpose, and it includes solicitation of orders for, and the sale for, future delivery.

139.75(9m) (9m) "Sign" has the meaning given in s. 139.01 (9m).

139.75(10) (10) "Storage" means any keeping or retention of tobacco products for use or consumption in this state.

139.75(11) (11) "Subjobber" means any person, other than a manufacturer or distributor, who buys tobacco products from a distributor and sells them to persons other than the ultimate consumers.

139.75(12) (12) "Tobacco products" means cigars; cheroots; stogies; periques; granulated, plug cut, crimp cut, ready-rubbed and other smoking tobacco; snuff, including moist snuff; snuff flour; cavendish; plug and twist tobacco; fine cut and other chewing tobaccos; shorts; refuse scraps, clippings, cuttings and sweepings of tobacco and other kinds and forms of tobacco prepared in such manner as to be suitable for chewing or smoking in a pipe or otherwise, or both for chewing and smoking; but "tobacco products" does not include cigarettes, as defined under s. 139.30 (1m).

139.75(12m) (12m) "Trust lands" has the meaning given in s. 139.30 (13m).

139.75(13) (13) "Use" means the exercise of any right or power incidental to the ownership of tobacco products.

139.75 History History: 1981 c. 20; 1985 a. 302; 1997 a. 27; 1999 a. 9; 2005 a. 25, 49; 2007 a. 20.



139.76 Imposition; exceptions.

139.76  Imposition; exceptions.

139.76(1) (1) An excise tax is imposed upon the sale, offering or exposing for sale, possession with intent to sell or removal for consumption or sale or other disposition for any purpose of tobacco products by any person engaged as a distributor of them at the rate, for tobacco products, not including moist snuff, of 71 percent of the manufacturer's established list price to distributors without diminution by volume or other discounts on domestic products and, for moist snuff, at the rate of 100 percent of the manufacturer's established list price to distributors without diminution by volume or other discounts on domestic products. The tax imposed under this subsection on cigars shall not exceed an amount equal to 50 cents for each cigar. On products imported from another country, not including moist snuff, the rate of tax is 71 percent of the amount obtained by adding the manufacturer's list price to the federal tax, duties and transportation costs to the United States. On moist snuff imported from another country, the rate of the tax is 100 percent of the amount obtained by adding the manufacturer's list price to the federal tax, duties, and transportation costs to the United States. The tax attaches at the time the tobacco products are received by the distributor in this state. The tax shall be passed on to the ultimate consumer of the tobacco products. All tobacco products received in this state for sale or distribution within this state, except tobacco products actually sold as provided in sub. (2), shall be subject to such tax.

139.76(2) (2) Tobacco products sold to or by post exchanges of the U.S. armed forces, to or by federally operated veterans hospitals in this state, and tobacco products sold to an interstate carrier of passengers for hire to be resold to bona fide passengers actually being transported and tobacco products sold for shipment outside this state in interstate commerce are not subject to the tax.

139.76 History History: 1981 c. 20; 1983 a. 27; 1989 a. 56; 1999 a. 9; 2001 a. 16; 2005 a. 22; 2007 a. 20; 2009 a. 28.



139.77 Distributors, monthly returns.

139.77  Distributors, monthly returns.

139.77(1) (1) On or before the 15th day of each month, every distributor with a place of business in this state shall file a return showing the quantity and taxable price of each tobacco product brought, or caused to be brought, into this state for sale; or made, manufactured or fabricated in this state for sale in this state, during the preceding month. Every distributor outside this state shall file a return showing the quantity and taxable price of each tobacco product shipped or transported to retailers in this state to be sold by those retailers during the preceding month. At the time that the return is filed, the distributor shall pay the tax.

139.77(2) (2) As soon as practicable after any return is filed, the department shall examine each return and correct it, if necessary, according to its best judgment and information. If the department finds that any amount of tax is due from the taxpayer and unpaid, it shall notify the taxpayer of the deficiency, stating that it proposes to assess the amount due together with interest and penalties. If a deficiency disclosed by the department's examination cannot be allocated to one or more particular months, the department shall notify the taxpayer of the deficiency, stating its intention to assess the amount due for a given period without allocating it to any particular months.

139.77(3) (3) If, within 60 days after the mailing of notice of the proposed assessment, the taxpayer files a protest to the proposed assessment and requests a hearing on it, the department shall give notice to the taxpayer of the time and place fixed for the hearing, shall hold a hearing on the protest and shall issue a final assessment to the taxpayer for the amount found to be due as a result of the hearing. If a protest is not filed within 60 days, the department shall issue a final assessment to the taxpayer. In any action or proceeding in respect to the proposed assessment the taxpayer shall have the burden of establishing the incorrectness or invalidity of any final assessment made by the department.

139.77(4) (4) If any taxpayer required to file any return fails to do so within the time prescribed, the taxpayer shall, on the written demand of the department, file the return within 20 days after the mailing of it and at the same time pay the tax due on its basis. If the taxpayer fails within that time to file the return, the department shall prepare the return from its own knowledge and from the information that it obtains and on that basis shall assess a tax, which shall be paid within 10 days after the department has mailed to the taxpayer a written notice of the amount and a demand for its payment. In any action or proceeding in respect to the assessment, the taxpayer shall have the burden of establishing the incorrectness or invalidity of any return or assessment made by the department because of the failure of the taxpayer to make a return.

139.77(5) (5) All taxes are due not later than the 15th day of the month following the calendar month in which they were incurred.

139.77(7) (7) The department may recover the amount of any tax due and unpaid, interest and any penalty in a civil action. The collection of the tax, interest or penalty is not a bar to any prosecution under s. 139.85 (1).

139.77 History History: 1981 c. 20; 1985 a. 302; 1987 a. 399; 1991 a. 39; 1997 a. 27.



139.78 Use tax.

139.78  Use tax.

139.78(1)(1) A tax is imposed upon the use or storage by consumers of tobacco products in this state at the rate, for tobacco products, not including moist snuff, of 71 percent of the cost of the tobacco products and, for moist snuff, at the rate of 100 percent of the manufacturer's established list price to distributors without diminution by volume or other discounts on domestic products. The tax imposed under this subsection on cigars shall not exceed an amount equal to 50 cents for each cigar. The tax does not apply if the tax imposed by s. 139.76 (1) on the tobacco products has been paid or if the tobacco products are exempt from the tobacco products tax under s. 139.76 (2).

139.78(2) (2) On or before the 15th day of each month, every consumer who during the preceding month has acquired title to or possession for use or storage in this state of tobacco products upon which the tax imposed by s. 139.76 (1) has not been paid shall file a return showing the quantity of tobacco products acquired. At the time when the return is filed, the consumer shall pay the tax.

139.78(3) (3) If any return is not filed within the time specified in this section, a penalty of 5% of the tax, with an additional 5% for each additional 30 days or fraction thereof up to a maximum of 25% is imposed, but the penalty for failing to file timely shall not be less than $10. The department may for good cause shown extend the time for filing the return without penalty.

139.78(4) (4) Sections 139.30 to 139.44 relating to enforcement of the excise tax imposed by s. 139.31 apply to enforcement of the use tax imposed by this section.

139.78 History History: 1981 c. 20; 1985 a. 332; 1987 a. 312 s. 17; 1991 a. 39; 1997 a. 27; 2001 a. 16; 2007 a. 20; 2009 a. 28.



139.79 Permits; distributor; subjobber.

139.79  Permits; distributor; subjobber.

139.79(1) (1) No person may engage in the business of a distributor or subjobber of tobacco products at any place of business unless that person has filed an application for and obtained a permit from the department to engage in that business at such place.

139.79(2) (2) Section 139.34 (1) (b) to (f), (4) and (9) applies to the permits under this section.

139.79(3) (3) Any person holding a cigarette distributor permit under s. 139.34 may obtain a tobacco products distributor permit at no charge, and any person holding a cigarette jobber permit under s. 139.34 may obtain a tobacco products subjobber permit at no charge.

139.79 History History: 1981 c. 20; 1983 a. 27; 1989 a. 56; 1995 a. 27; 1997 a. 27.



139.80 Refunds, credits.

139.80  Refunds, credits. If tobacco products upon which the tax has been reported and paid are shipped or transported by the distributor to consumers to be consumed outside the state or to retailers or subjobbers outside the state to be sold by those retailers or subjobbers outside the state or are returned to the manufacturer by the distributor or destroyed by the distributor, the tax may be refunded or credited to the distributor, as prescribed by the department. Any overpayment of the tax imposed under s. 139.78 may be refunded or credited to the taxpayer, as prescribed by the department.

139.80 History History: 1981 c. 20.



139.801 Bad debt deductions.

139.801  Bad debt deductions.

139.801(1)(1) In this section, "bad debt" means an amount that is equal to the purchase price of tobacco products, if such amount may be claimed as a deduction under section 166 of the Internal Revenue Code. "Bad debt" does not include financing charges, interest on the wholesale price of tobacco products, uncollectible amounts on property that remains in the seller's possession until the full purchase price is paid, expenses incurred in attempting to collect any debt, debts sold or assigned to 3rd parties for collection, and repossessed property.

139.801(2) (2) A distributor who pays the taxes imposed under s. 139.76 may claim as a deduction on a return under s. 139.77 the amount of any such taxes that are attributable to bad debt that the distributor writes off as uncollectible in the distributor's books and records and that is eligible to be deducted as bad debt for federal income tax purposes, regardless of whether the distributor is required to file a federal income tax return. A distributor who claims a deduction under this section shall claim the deduction on the return under s. 139.77 that is submitted for the period in which the distributor writes off the amount of the deduction as uncollectible in the distributor's books and records and in which such amount is eligible to be deducted as bad debt for federal income tax purposes. If the distributor subsequently collects in whole or in part any bad debt for which a deduction is claimed under this section, the distributor shall include the amount collected in the return filed for the period in which the amount is collected and shall pay the tax with the return.

139.801(3) (3) A distributor who claims a deduction under this section shall submit with the return under sub. (2) all of the following:

139.801(3)(a) (a) A copy of the original invoice for the sale of tobacco products that represents bad debt.

139.801(3)(b) (b) Evidence that the tobacco products described in the invoice under par. (a) were delivered to the person who ordered them.

139.801(3)(c) (c) Evidence that the person who ordered and received the tobacco products did not pay the distributor for the tobacco products.

139.801(3)(d) (d) Evidence that the distributor used reasonable collection practices in attempting to collect the amount owed under par. (c).

139.801(4) (4) Any person who possesses tobacco products for which the taxes imposed under this subchapter have not been paid and have been claimed as a deduction under this section shall file a report as prescribed by the department, pay the taxes imposed under this subchapter on the tobacco products, and be subject to this subchapter in the same manner as is provided for persons who hold valid permits under this subchapter.

139.801 History History: 2005 a. 25.



139.802 Preferred claims.

139.802  Preferred claims. If the property of any purchaser of tobacco products from any permittee under this subchapter is seized upon any intermediate or final process of any court in this state, or if the business of any purchaser of tobacco products from any permittee under this subchapter is suspended by the action of creditors or put into the hands of any assignee, receiver, or trustee, all amounts that are due from the purchaser to any permittee for taxes imposed under this subchapter that the permittee has paid to the state for tobacco products purchased from the permittee shall be considered preferred claims, and shall be paid in full, and the permittee shall be a preferred creditor.

139.802 History History: 2005 a. 25.



139.803 Refunds to Indian tribes.

139.803  Refunds to Indian tribes. The department may refund the taxes collected under s. 139.76 (1) in respect to sales on reservations or trust lands of an Indian tribe to the tribal council of the tribe having jurisdiction over the reservation or trust land on which the sale is made only if all of the following conditions are fulfilled:

139.803(1) (1) The tribal council has filed a claim for the refund with the department.

139.803(2) (2) The tribal council has approved the retailer.

139.803(3) (3) The land on which the sale occurred was designated a reservation or trust land on or before January 1, 1983, or on a later date as determined by an agreement between the department and the tribal council.

139.803(4) (4) The tobacco products were not delivered by the retailer to the buyer by means of a common carrier, a contract carrier or the U.S. postal service.

139.803(5) (5) The retailer has not sold the tobacco products to another retailer or to a subjobber.

139.803 History History: 1999 a. 9; 2009 a. 28.



139.805 Agreements with Indian tribes.

139.805  Agreements with Indian tribes. The department may enter into agreements with Indian tribes to provide for the refunding of the tobacco products tax imposed under s. 139.76 (1). If the department enters into an agreement with an Indian tribe, the agreement may provide for refunding 100% of that tax on tobacco products sold on the tribal reservation to enrolled members of the tribe residing on the tribal reservation and may provide for refunding 50% of that tax on tobacco products sold on the tribal reservation to persons who are not enrolled members of the tribe residing on the tribal reservation.

139.805 History History: 1999 a. 9.



139.81 Salespersons.

139.81  Salespersons.

139.81(1)(1) No person may sell or take orders for tobacco products for resale in this state for any manufacturer or permittee unless the person has filed an application for and obtained a valid certificate under s. 73.03 (50) and a salesperson's permit from the department. No manufacturer or permittee shall authorize any person to sell or take orders for tobacco products in this state unless the person has filed an application for and obtained a valid certificate under s. 73.03 (50) and a salesperson's permit. Each application for a permit shall disclose the name and address of the employer and shall remain effective only while the salesperson represents the named employer. If the salesperson is thereafter employed by another manufacturer or permittee the salesperson shall obtain a new salesperson's permit. Each manufacturer and permittee shall notify the department within 10 days after the resignation or dismissal of any salesperson holding a permit.

139.81(2) (2) Section 139.34 (1) (b) to (e) applies to the permits under this section.

139.81(3) (3) Any person holding a cigarette salesperson's permit under s. 139.37 may obtain a tobacco products salesperson's permit at no charge.

139.81 History History: 1981 c. 20; 1983 a. 27; 1997 a. 27.



139.82 Records, returns.

139.82  Records, returns.

139.82(1)(1) Every manufacturer located out of the state shall keep records of all sales of tobacco products shipped into this state. Every manufacturer located in this state shall keep records of production, sales and withdrawals of tobacco products. Every distributor shall keep records of purchases and sales of tobacco products. Every subjobber shall keep records of all purchases and disposition of tobacco products. Every warehouse operator shall keep records of receipts and withdrawals of tobacco products. All records shall be accurate and complete and be kept in a manner prescribed by the department. These records shall be preserved on the premises described in the permit in such a manner as to ensure permanency and accessibility for inspection at reasonable hours by authorized personnel of the department.

139.82(2) (2)

139.82(2)(a)(a) Except as provided in par. (b), every permittee shall render a true and correct invoice of every sale of tobacco products at wholesale and shall on or before the 15th day of each calendar month file a verified report of all tobacco products purchased, sold, received, warehoused or withdrawn during the preceding calendar month.

139.82(2)(b) (b) The department may allow any subjobber permittee who does not sell tobacco products, except for those on which the tax under this subchapter is paid, to file a quarterly report. The quarterly report shall be filed on or before the 15th day of the next month following the close of each calendar quarter. The report shall specify the value of tobacco products purchased and sold during the preceding calendar quarter.

139.82(3) (3) The department shall prescribe reasonable and uniform methods of keeping records and making reports and shall prescribe and furnish the necessary report forms.

139.82(4) (4) If the department finds that the records of any permittee are not kept in the prescribed form or are in such condition that an unusual amount of time is required to determine from them the amount of tax due, the department shall give notice of such fact to that permittee and require that the records be revised and kept in the prescribed form. If that permittee fails to comply within 30 days that permittee shall pay the expenses reasonably attributable to a proper examination and tax determination at the rate of $30 per day of each auditor. The department shall send a bill for expenses and the permittee shall pay the amount of the bill within 10 days.

139.82(5) (5) If any permittee fails to file a report when due the permittee shall be required to pay a late filing fee of $10. A report that is mailed shall be considered filed in time if it is mailed in a properly addressed envelope with first class postage prepaid, if the envelope is officially postmarked on the date due, and if the report is actually received by the department or at the destination that the department prescribes within 5 days of the due date. A report that is not mailed is timely if it is received on or before the due date by the department or at the destination that the department prescribes.

139.82(6) (6) Sections 71.78 (1), (1m), and (4) to (9) and 71.83 (2) (a) 3. and 3m., relating to confidentiality of income, franchise and gift tax returns, apply to any information obtained from any person on a tobacco product tax return, report, schedule, exhibit or other document or from an audit report pertaining to the same.

139.82(7) (7) The department may inspect the business records of any retailer doing business on a reservation or on an Indian tribe's trust land.

139.82(8) (8) Each distributor shall collect and remit the excise tax imposed by s. 139.76 (1) on tobacco products not exempt from the tobacco products tax under s. 139.76 (2), with the reports required to be filed under this section.

139.82 History History: 1981 c. 20; 1987 a. 312; 1991 a. 39; 1997 a. 27; 1999 a. 9; 2011 a. 68.



139.83 Administration and enforcement.

139.83  Administration and enforcement. Sections 139.355, 139.365, 139.39 and 139.40, as they apply to the tax under subch. II, apply to the administration and enforcement of this subchapter.

139.83 History History: 1981 c. 20; 1985 a. 302; 1991 a. 39.



139.832 Police powers.

139.832  Police powers. The duly authorized employees of the department have all necessary police powers to prevent violations of this subchapter.

139.832 History History: 1989 a. 31.



139.835 Timely filing.

139.835  Timely filing. The provisions on timely filing under s. 71.80 (18) apply to the tax under this subchapter.

139.835 History History: 1985 a. 302; 1987 a. 312 s. 17.



139.84 Bonds.

139.84  Bonds. Section 78.11, as it applies to suppliers of motor vehicle fuel, applies to persons liable for the tax under this subchapter.

139.84 History History: 1985 a. 302; 1995 a. 408.



139.85 Interest and penalties.

139.85  Interest and penalties.

139.85(1) (1) The interest and penalties under s. 139.44 (2) to (7) and (9) to (12) apply to this subchapter. In addition, a person who violates s. 139.82 (8) may be fined not more than $10,000 or imprisoned for not more than 9 months or both.

139.85(2) (2) If a person fails to file any return required under s. 139.77 (1) by the due date, unless the person shows that that failure was due to reasonable cause and not due to neglect, the department shall add to the amount of tax required to be shown on that return 5% of the amount of the tax if the failure is for not more than one month and an additional 5% of the tax for each additional month or fraction of a month during which the failure continues, but not more than 25% of the tax. For purposes of this subsection, the amount of tax required to be shown on the return shall be reduced by the amount of tax that is paid on or before the due date and by the amount of any credit against the tax that may be claimed on the return.

139.85 History History: 1981 c. 20; 1987 a. 399; 1991 a. 39; 1999 a. 9; 2001 a. 109.



139.86 Prosecutions by attorney general.

139.86  Prosecutions by attorney general. Upon request by the secretary of revenue, the attorney general may represent this state or assist a district attorney in prosecuting any case arising under this subchapter.

139.86 History History: 1985 a. 302.



139.87 Definitions.

139.87  Definitions. In this subchapter:

139.87(2) (2) "Dealer" means a person who in violation of ch. 961 possesses, manufactures, produces, ships, transports, delivers, distributes, imports, sells or transfers to another person more than 42.5 grams of material containing tetrahydrocannabinols, more than 5 plants containing tetrahydrocannabinols, more than 14 grams of mushrooms containing psilocin or psilocybin, more than 100 milligrams of any material containing lysergic acid diethylamide, more than 7 grams of any other schedule I or schedule II controlled substance or of a controlled substance analog of a schedule I or schedule II controlled substance or more than 7 grams of ketamine or flunitrazepam. "Dealer" does not include a person who lawfully possesses a controlled substance or controlled substance analog.

139.87(3) (3) "Department" means the department of revenue.

139.87(5) (5) "Schedule I controlled substance" means a substance included in s. 961.14.

139.87(6) (6) "Schedule II controlled substance" means a substance included in s. 961.16.

139.87(7) (7) "Tetrahydrocannabinols" means a substance included in s. 961.14 (4) (t).

139.87 History History: 1989 a. 122; 1991 a. 39, 208; 1995 a. 448; 1999 a. 57.

139.87 AnnotationSections 139.87 to 139.96, as amended by 1997 Wis. Act 27 are constitutional. State v. Jones, 2002 WI App 196, 257 Wis. 2d. 319, 651 N.W.2d 305, 01-1398.



139.88 Imposition.

139.88  Imposition. There is imposed on dealers, upon acquisition or possession by them in this state, an occupational tax at the following rates:

139.88(1) (1) Per gram or part of a gram of material containing tetrahydrocannabinols, whether pure or impure, measured when in the dealer's possession, $3.50.

139.88(1d) (1d) Per plant containing tetrahydrocannabinols, regardless of weight, counted when in the dealer's possession, $1,000.

139.88(1g) (1g) Per gram or part of a gram of mushrooms or parts of mushrooms containing psilocin or psilocybin, whether pure or impure, measured when in the dealer's possession, $10.

139.88(1r) (1r) Per 100 milligrams or part of 100 milligrams of any material containing lysergic acid diethylamide, whether pure or impure, measured when in the dealer's possession, $100.

139.88(2) (2) Per gram or part of a gram of other schedule I controlled substances or schedule II controlled substances, whether pure or impure, measured when in the dealer's possession, $200.

139.88(3) (3) Per gram or part of a gram of ketamine or flunitrazepam, whether pure or impure, measured when in the dealer's possession, $200.

139.88 History History: 1989 a. 122; 1991 a. 39, 189, 208; 1995 a. 448; 1999 a. 57.

139.88 AnnotationSections 139.87 to 139.96, as amended by 1997 Wis. Act 27 are constitutional. State v. Jones, 2002 WI App 196, 257 Wis. 2d. 319, 651 N.W.2d 305, 01-1398.

139.88 Annotation The Wisconsin drug tax is fairly characterized as a criminal punishment for the purpose of double jeopardy analysis. Jeopardy attaches to a punitive tax when the defendant voluntarily pays the amount due in full or when the government takes title to a defendant's assets. The state cannot undo the punishment by returning the money, nor can it seek to impose another punishment once the money has been paid. Dye v. Frank, 355 F.3d 1102 (2004).



139.89 Proof of payment.

139.89  Proof of payment. The department shall create a uniform system of providing, affixing and displaying stamps, labels or other evidence that the tax under s. 139.88 has been paid. Stamps or other evidence of payment shall be sold at face value. No dealer may possess any schedule I controlled substance, schedule II controlled substance or ketamine or flunitrazepam unless the tax under s. 139.88 has been paid on it, as evidenced by a stamp or other official evidence issued by the department. The tax under this subchapter is due and payable immediately upon acquisition or possessing of the schedule I controlled substance, schedule II controlled substance or ketamine or flunitrazepam in this state, and the department at that time has a lien on all of the taxpayer's property. Late payments are subject to interest at the rate of 1% per month or part of a month. No person may transfer to another person a stamp or other evidence of payment.

139.89 History History: 1989 a. 122; 1991 a. 39; 1999 a. 57.

139.89 Annotation Sections 139.87 to 139.96, as amended by 1997 Wis. Act 27 are constitutional. State v. Jones, 2002 WI App 196, 257 Wis. 2d. 319, 651 N.W.2d 305, 01-1398.



139.90 No immunity.

139.90  No immunity. Acquisition of stamps or other evidence that the tax under s. 139.88 has been paid does not create immunity for a dealer from criminal prosecution.

139.90 History History: 1989 a. 122.

139.90 AnnotationSections 139.87 to 139.96, as amended by 1997 Wis. Act 27 are constitutional. State v. Jones, 2002 WI App 196, 257 Wis. 2d. 319, 651 N.W.2d 305, 01-1398.

139.90 Annotation This section advises dealers that compliance with the drug tax stamp law does not immunize them from criminal prosecution for drug offenses. It says nothing about what evidence may be used in a criminal prosecution and does nothing to undercut the prohibition in s. 139.91 of using information obtained as a result of compliance with the drug tax stamp law in a criminal proceeding. State v. Jones, 2002 WI App 196, 257 Wis. 2d. 319, 651 N.W.2d 305, 01-1398.



139.91 Confidentiality.

139.91  Confidentiality.

139.91(1)(1) Except as provided in sub. (4), the department may not reveal facts obtained in administering this subchapter, except that the department may publish statistics that do not reveal the identities of dealers.

139.91(2) (2) The department may not require dealers to provide any identifying information in connection with the purchase of stamps.

139.91(3) (3) No information obtained from a dealer as a result of the dealer's compliance with this subchapter may be used against the dealer in any criminal proceeding unless that information has been independently obtained, except in connection with a proceeding involving taxes due under s. 139.88 from the dealer.

139.91(4) (4) The secretary of revenue and employees of that department may reveal facts obtained in administering this subchapter for the purposes of preparing and maintaining the list of persons with unpaid tax obligations as described in s. 73.03 (62) so that the list of such persons is available for public inspection.

139.91 History History: 1989 a. 122; 1991 a. 39; 1997 a. 27; 2005 a. 25.

139.91 AnnotationSections 139.87 to 139.96, as amended by 1997 Wis. Act 27 are constitutional. State v. Jones, 2002 WI App 196, 257 Wis. 2d. 319, 651 N.W.2d 305, 01-1398.



139.92 Examination of records.

139.92  Examination of records. For the purposes of determining the amount of tax that should have been paid, determining whether or not the dealer should have paid taxes or collecting any taxes under s. 139.88, the department may examine, or cause to be examined, any books, papers, records or memoranda that may be relevant to making those determinations, whether the books, papers, records or memoranda are the property of or in the possession of the dealer or another person. The department may require the attendance of any person having knowledge or information that may be relevant, compel the production of books, papers, records or memoranda by persons required to attend, take testimony on matters material to the determination, issue subpoenas and administer oaths or affirmations.

139.92 History History: 1989 a. 122.

139.92 AnnotationSections 139.87 to 139.96, as amended by 1997 Wis. Act 27 are constitutional. State v. Jones, 2002 WI App 196, 257 Wis. 2d. 319, 651 N.W.2d 305, 01-1398.



139.93 Appeals, presumption, administration.

139.93  Appeals, presumption, administration.

139.93(1) (1) The taxes, penalties and interest under this subchapter shall be assessed, collected and reviewed as are income taxes under ch. 71.

139.93(2) (2) If the department finds that the collection of the tax under this subchapter is jeopardized by delay, the department may issue, in person or by registered mail to the last-known address of the taxpayer, a notice of its intent to proceed under this subsection, may make a demand for immediate payment of the taxes, penalties and interest due and may proceed by the methods under s. 71.91 (5) and (6). If the taxes, penalties and interest are not immediately paid, the department may seize any of the taxpayer's assets. Immediate seizure of assets does not nullify the taxpayer's right to a hearing on the department's determination that the collection of the assessment will be jeopardized by delay, nor does it nullify the taxpayer's right to post a bond. Within 5 days after giving notice of its intent to proceed under this subsection, the department shall, by mail or in person, provide the taxpayer in writing with its reasons for proceeding under this subsection. The warrant of the department shall not issue and the department may not take other action to collect if the taxpayer within 10 days after the notice of intent to proceed under this subsection is given furnishes a bond in the amount, not exceeding double the amount of the tax, and with such sureties as the department of revenue approves, conditioned upon the payment of so much of the taxes as shall finally be determined to be due, together with interest thereon. Within 20 days after notice of intent to proceed under this subsection is given by the department of revenue, the person against whom the department intends to proceed under this subsection may appeal to the department the department's determination that the collection of the assessment will be jeopardized by delay. Any statement that the department files may be admitted into evidence and is prima facie evidence of the facts it contains. Taxpayers may appeal adverse determinations by the department to the circuit court for Dane County.

139.93(3) (3) The taxes and penalties assessed by the department are presumed to be valid and correct. The burden is on the taxpayer to show their invalidity or incorrectness.

139.93(4) (4) The department may request the department of administration to sell, by the methods under s. 125.14 (2) (f), all assets seized under sub. (2).

139.93(5) (5) No court may issue an injunction to prevent or delay the levying, assessment or collection of taxes or penalties under this subchapter.

139.93(6) (6) The department shall enforce, and the duly authorized employees of the department have all necessary police powers to prevent violations of, this subchapter.

139.93 History History: 1989 a. 122.

139.93 AnnotationSections 139.87 to 139.96, as amended by 1997 Wis. Act 27 are constitutional. State v. Jones, 2002 WI App 196, 257 Wis. 2d. 319, 651 N.W.2d 305, 01-1398.



139.94 Refunds.

139.94  Refunds. If the department is determined to have collected more taxes than are owed, the department shall refund the excess and interest at the rate of 0.25 percent per month or part of a month when that determination is final. If the department has sold property to obtain taxes, penalties and interest assessed under this subchapter and those taxes, penalties and interest are found not to be due, the department shall give the former owner the proceeds of the sale when that determination is final.

139.94 History History: 1989 a. 122; 2013 a. 20.

139.94 AnnotationSections 139.87 to 139.96, as amended by 1997 Wis. Act 27 are constitutional. State v. Jones, 2002 WI App 196, 257 Wis. 2d. 319, 651 N.W.2d 305, 01-1398.



139.95 Penalties.

139.95  Penalties.

139.95(1)(1) Any dealer who possesses a schedule I controlled substance, a schedule II controlled substance or ketamine or flunitrazepam that does not bear evidence that the tax under s. 139.88 has been paid shall pay, in addition to the tax under s. 139.88, a penalty equal to the tax due. The department shall collect penalties under this subchapter in the same manner as it collects the tax under this subchapter.

139.95(2) (2) A dealer who possesses a schedule I controlled substance, a schedule II controlled substance or ketamine or flunitrazepam that does not bear evidence that the tax under s. 139.88 has been paid is guilty of a Class H felony.

139.95(3) (3) Any person who falsely or fraudulently makes, alters or counterfeits any stamp or procures or causes the same to be done or who knowingly utters, publishes, passes or tenders as true any false, altered or counterfeit stamp or who affixes a counterfeit stamp to a schedule I controlled substance, a schedule II controlled substance or ketamine or flunitrazepam or who possesses a schedule I controlled substance, a schedule II controlled substance or ketamine or flunitrazepam to which a false, altered or counterfeit stamp is affixed is guilty of a Class F felony.

139.95(4) (4) Any person who violates s. 139.91 (1) may be fined not more than $1,000 or imprisoned for not more than 60 days or both.

139.95 History History: 1989 a. 122; 1991 a. 39; 1997 a. 27, 283; 1999 a. 57; 2001 a. 109.

139.95 AnnotationSections 139.87 to 139.96, as amended by 1997 Wis. Act 27 are constitutional. State v. Jones, 2002 WI App 196, 257 Wis. 2d. 319, 651 N.W.2d 305, 01-1398.



139.96 Use of revenue.

139.96  Use of revenue.

139.96(1)(1) If taxes, penalties and interest are collected under this subchapter as a result of an arrest, the department shall pay the taxes, penalties and interest, less the charge for administrative costs under sub. (2), to the state or local law enforcement agency that made the arrest associated with the revenue.

139.96(2) (2) The department shall retain a portion of taxes, penalties and interest collected under sub. (1) that is equal to the actual costs related to the administration of this subchapter. No later than November 1 of each year, the department shall review the costs of administering this subchapter incurred in the previous fiscal year and shall adjust its charge under sub. (1) to reflect those costs.

139.96 History History: 1989 a. 122; 1993 a. 16; 1997 a. 27.

139.96 AnnotationSections 139.87 to 139.96, as amended by 1997 Wis. Act 27 are constitutional. State v. Jones, 2002 WI App 196, 257 Wis. 2d. 319, 651 N.W.2d 305, 01-1398.






145. Plumbing and fire protection systems and swimming pool plan review.

145.01 Definitions.

145.01  Definitions. In this chapter:

145.01(1) (1) Automatic fire sprinkler contractor. "Automatic fire sprinkler contractor" means any individual, firm or corporation who has paid the annual license fee and obtained a license to conduct a business in the design, installation, maintenance or repair of automatic fire sprinkler systems.

145.01(2) (2) Automatic fire sprinkler system. "Automatic fire sprinkler system", for fire protection purposes, means an integrated system of underground and overhead piping designed in accordance with fire protection engineering standards. The system includes a suitable water supply, such as a gravity tank, fire pump, reservoir or pressure tank or connection beginning at the supply side of an approved gate valve located at or near the property line where the pipe or piping system provides water used exclusively for fire protection and related appurtenances and to standpipes connected to automatic sprinkler systems. The portion of the sprinkler system above ground is a network of specially sized or hydraulically designed piping installed in a building, structure or area, generally overhead, and to which sprinklers are connected in a systematic pattern. The system includes a controlling valve and a device for actuating an alarm when the system is in operation. The system is usually activated by heat from a fire and discharges water over the fire area.

145.01(3) (3) Automatic fire sprinkler system apprentice. "Automatic fire sprinkler system apprentice" means any person other than an automatic fire sprinkler system contractor or a journeyman automatic fire sprinkler system fitter who is engaged in learning and assisting in the installation of automatic fire sprinkler systems and who is employed under an apprentice contract under s. 106.01.

145.01(3m) (3m) Cross-connection control device. "Cross-connection control device" means any mechanical device that automatically prevents backflow from a contaminated source in or into a water supply system.

145.01(3s) (3s) Cross-connection control tester. "Cross-connection control tester" means a person who conducts a performance test of an installed cross-connection control device.

145.01(4) (4) Department. "Department" means the department of safety and professional services.

145.01(4m) (4m) Failing private on-site wastewater treatment system. "Failing private on-site wastewater treatment system" has the meaning specified under s. 145.245 (4).

145.01(5) (5) Governmental unit responsible for regulation of private on-site wastewater treatment systems. "Governmental unit responsible for the regulation of private on-site wastewater treatment systems" or "governmental unit", unless otherwise qualified, means the county except that in a county with a population of 750,000 or more these terms mean the city, village or town where the private on-site wastewater treatment system is located.

145.01(6) (6) Journeyman automatic fire sprinkler fitter. "Journeyman automatic fire sprinkler fitter" means any person other than an automatic fire sprinkler contractor who is engaged in the practical installation of automatic fire sprinkler systems.

145.01(7) (7) Journeyman plumber. "Journeyman plumber" means any person other than a master plumber, who is engaged in the practical installation of plumbing.

145.01(8) (8) Master plumber. "Master plumber" means any person skilled in the planning, superintending and the practical installation of plumbing and familiar with the laws, rules and regulations governing the same.

145.01(9) (9) Pipelayer. "Pipelayer" means a person registered under s. 145.07 (11).

145.01(10) (10) Plumbing.

145.01(10)(a)(a) "Plumbing" means:

145.01(10)(a)1. 1. All piping, fixtures, appliances, equipment, devices, and appurtenances in connection with water supply systems, water distribution systems, wastewater drainage systems, reclaimed water systems, and stormwater use systems, including hot water storage tanks, water treatment devices, and water heaters connected with these systems and also includes the installation thereof.

145.01(10)(a)2. 2. The construction, connection, installation, service, or repair of any drain or wastewater piping system that connects to the mains or other terminal within the bounds of, or beneath an area subject to easement for highway purposes, including private on-site wastewater treatment systems and stormwater treatment and dispersal systems, and the alteration of any such systems, drains or wastewater piping.

145.01(10)(a)3. 3. The construction, connection, installation, service, or repair of water service piping that connects to the main or other water utility service terminal within the bounds of, or beneath an area subject to easement for highway purposes and its connections.

145.01(10)(a)4. 4. The water pressure system other than municipal systems as provided in ch. 281.

145.01(10)(a)5. 5. A plumbing and drainage system so designed and vent piping so installed as to keep the air within the system in free circulation and movement; to prevent with a margin of safety unequal air pressures of such force as might blow, siphon or affect trap seals, or retard the discharge from plumbing fixtures, or permit sewer air to escape into the building; to prohibit cross-connection, contamination or pollution of the water supply and distribution systems; and to provide an adequate supply of water to properly serve, cleanse and operate all fixtures, equipment, appurtenances and appliances served by the plumbing system.

145.01(10)(br) (br) "Plumbing" does not include any of the following:

145.01(10)(br)1. 1. A rainwater gutter or downspout down to the point that it discharges into a plumbing system, a subsoil drain, or a foundation drain.

145.01(10)(br)2g. 2g. A process water reuse system if the process water reuse system is not connected to any plumbing fixture or appliance.

145.01(10)(br)2m. 2m. A stormwater culvert under a roadway or walkway that is placed there only to equalize the water level from one end of the culvert to the other end.

145.01(10)(br)3. 3. The practical installation of process piping within a sewage disposal plant.

145.01(11) (11) Plumbing apprentice. "Plumbing apprentice" means any person other than a journeyman or master plumber who is engaged in learning and assisting in the installation of plumbing and drainage.

145.01(12) (12) Private on-site wastewater treatment system. "Private on-site wastewater treatment system" means a sewage treatment and disposal system serving a single structure with a septic tank and soil absorption field located on the same parcel as the structure. This term also means an alternative sewage system approved by the department including a substitute for the septic tank or soil absorption field, a holding tank, a system serving more than one structure or a system located on a different parcel than the structure. A private on-site wastewater treatment system may be owned by the property owner or by a special purpose district.

145.01(13) (13) Registered learner. "Registered learner" means a person, other than a restricted plumber licensee, who is learning a limited type of plumbing and is engaged in assisting a restricted plumber licensee.

145.01(14) (14) Restricted plumber licensee. "Restricted plumber licensee" means any person licensed as a master plumber (restricted) or a journeyman plumber (restricted) under s. 145.14.

145.01(15) (15) Utility contractor. "Utility contractor" means a person licensed under s. 145.07 (10).

145.01(17) (17) Waters of the state. "Waters of the state" has the meaning specified under s. 281.01 (18).

145.01 History History: 1971 c. 255; 1977 c. 314; 1979 c. 34, 221; 1981 c. 20; 1983 a. 189, 410, 538; 1991 a. 39; 1993 a. 213, 322; 1995 a. 27 ss. 4355 and 9116 (5); 1995 a. 227; 2009 a. 200, 291; 2011 a. 32, 146; 2013 a. 124; s. 35.17 correction in (5).



145.02 Powers of department.

145.02  Powers of department.

145.02(1) (1) The construction, installation and maintenance of plumbing in connection with all buildings in this state, including buildings owned by the state or any political subdivision thereof, shall be safe, sanitary and such as to safeguard the public health and the waters of the state.

145.02(2) (2) The department shall have general supervision of all such plumbing and shall after public hearing prescribe and publish and enforce reasonable standards therefor which shall be uniform and of statewide concern so far as practicable. Any employee designated by the department may act for the department in holding such public hearing. To the extent that the historic building code applies to the subject matter of these standards, the standards do not apply to a qualified historic building if the owner elects to be subject to s. 101.121.

145.02(3) (3) The department may exercise such powers as are reasonably necessary to carry out the provisions of this chapter. It may, among other things:

145.02(3)(a) (a) Employ competent supervisors who shall be licensed plumbers, and other assistants, prescribe their qualifications and assign their duties.

145.02(3)(b) (b) Conduct investigations and experiments for the advancement of technical knowledge relating to plumbing and may hold public meetings and attend or be represented at such meetings within or without the state.

145.02(3)(c) (c) Enter and inspect at reasonable hours plumbing installations on private or public property and may disseminate information relative to the provisions of this chapter.

145.02(3)(d) (d) Prepare and cause to be printed such codes, bulletins or other documents as may be necessary and furnish copies thereof to those engaged in the plumbing business and to the public upon request.

145.02(3)(e) (e) Furnish upon request of the owner of the building or of the plumber making the plumbing installation, recommendations or a certificate of inspection.

145.02(3)(f) (f) Issue special orders directing and requiring compliance with the rules and standards of the department promulgated under this chapter whenever, in the judgment of the department, the rules or standards are threatened with violation, are being violated or have been violated. The circuit court for any county where violation of such an order occurs has jurisdiction to enforce and shall enforce any order brought before it by injunctive and other appropriate relief. The attorney general or the district attorney of the county where the violation of the order occurs shall bring action for its enforcement. The department may issue an order under this paragraph to abate a violation of s. 254.59.

145.02(3)(g) (g) By rule, fix fees for the examination and approval of plans of plumbing systems and collect the same.

145.02(3)(h) (h) Promulgate rules concerning the testing of cross-connection control devices, including rules identifying the types of cross-connection control devices that may be tested only by a registered cross-connection control tester and the circumstances under which cross-connection control devices shall be tested.

145.02(4) (4)

145.02(4)(a)(a) The department shall prescribe rules as to the qualifications, examination and licensing of master and journeyman plumbers and restricted plumber licensees, for the licensing of utility contractors, for the registration of plumbing apprentices and pipe layers and for the registration and training of registered learners. The plumbers council, created under s. 15.407 (16), shall advise the department in formulating the rules.

145.02(4)(b) (b) The department may promulgate rules for the qualification and registration of cross-connection control testers.

145.02 History History: 1971 c. 194; 1973 c. 90; 1975 c. 39; 1977 c. 275, 314; 1979 c. 34, 221; 1981 c. 341; 1983 a. 410; 1993 a. 27, 213, 322; 1995 a. 27; 2011 a. 32.

145.02 Annotation Sub. (2) did not invalidate a town ordinance prohibiting residential sewage holding tanks. Konkel v. Town of Raymond, 101 Wis. 2d 704, 305 N.W.2d 190 (Ct. App. 1981).

145.02 Annotation Counties must obtain state approval before permitting private experimental sanitation systems. Citizen committees appointed by the county board may not engage in setting plumbing standards. 60 Atty. Gen. 209.



145.035 Temporary permits.

145.035  Temporary permits. The department may issue temporary revocable permits to master and journeyman plumbers pending examination, and for such purpose may appoint agents without compensation or may authorize one of its examiners or plumbing supervisors to hold a special permit examination, the result of which to be reported to the department in writing. The department may make rules and prescribe procedure governing the issuance of such permits.

145.035 History History: 1971 c. 40.



145.04 Water and sewerage systems.

145.04  Water and sewerage systems.

145.04(1) (1)  Ordinance rules. A 1st, 2nd or 3rd class city with a water system or sewerage system shall, and a village, 4th class city, town, county or metropolitan sewerage commission may, by ordinance, prescribe rules relating to local permits for the installation, alteration and inspection of plumbing to safeguard the public health.

145.04(2) (2) No local licenses. No city, village, town, town sanitary district, county, metropolitan sewerage district commission or other agency may require the licensing of any person licensed or registered under this chapter or prohibit the person from engaging in or working at business within the scope of the person's license or permit.

145.04(3) (3) Reports to department. The authorities of any such city or metropolitan sewerage district shall report to the department each failure on the part of a state licensed plumber to qualify as a journeyman or master plumber and each willful violation of any plumbing regulation.

145.04 History History: 1971 c. 194; 1989 a. 56; 1993 a. 482; 1995 a. 378.



145.045 Certification of soil testers.

145.045  Certification of soil testers.

145.045(1) (1)  Powers and duties. The department shall by rule establish an examining program for the certification of soil testers, setting such standards as the department finds necessary to accomplish the purposes of this chapter. Such standards shall include formal written examinations for all applicants. The department shall charge applicants for the cost of examination and certification. After July 1, 1974, no person may construct soil bore holes or conduct soil percolation tests or other similar tests specified by the department that relate to private on-site wastewater treatment systems unless the person holds a valid certificate issued under this section.

145.045(2) (2) Revocation of certificate. The department may revoke or suspend the certification of any soil tester but only after a formal hearing for the practice of any fraud or deceit in obtaining the certificate or any gross negligence, incompetence or misconduct in the practice of soil testing.

145.045(3) (3) Plumbers and septic tank installers. A plumber or septic tank installer may also be a soil tester and install any system after approval of the site or project by the department or the governmental unit responsible for the regulation of private on-site wastewater treatment systems.

145.045 History History: 1973 c. 287; 1975 c. 41; 1979 c. 34, 221; 1993 a. 482; 2007 a. 147; 2011 a. 146.

145.045 Annotation Soil absorption tests conducted by persons certified under this section must be accepted by county governments. 63 Atty. Gen. 586.



145.05 Plumbing supervisors, supervision.

145.05  Plumbing supervisors, supervision.

145.05(1) (1) The common council of a 1st, 2nd or 3rd class city with a water system or sewerage system, or the officer or board in charge, shall appoint one or more plumbing supervisors, who shall be licensed plumbers, and unless under civil service shall serve for a term of 4 years or more subject to removal for just cause except as otherwise provided by ordinance when first appointed, but need not renew their licenses while they continue in office. The common council of a 4th class city, the board of a village, town or county or the commissioner in charge of any metropolitan sewerage district may appoint one or more plumbing supervisors who shall be practical plumbers, skilled sanitarians, or competent persons familiar with plumbing and unless under civil service shall serve for a term of 4 years or more subject to removal for just cause except as otherwise provided by ordinance. They shall supervise all plumbing, new or alterations or repairs, and report to the appointing body violations of regulations, and perform such other appropriate duties as may be required. Their compensation shall be fixed by the council, board or commission.

145.05(2) (2) If a water system or sewerage system is established in any city, village, town or metropolitan sewerage district which has not provided for a board or officer to supervise plumbing, drainage and sewerage, the department shall take immediate and entire control of plumbing, drainage and sewerage intended to be connected with the water system or sewerage system, and exercise all the powers conferred by this section until such municipalities or district provides for such supervision.

145.05 History History: 1989 a. 56; 1995 a. 378.



145.06 License or registration required; exemptions.

145.06  License or registration required; exemptions.

145.06(1)(1)

145.06(1)(a)(a) No person may engage in or work at plumbing in the state unless licensed to do so by the department. A master plumber may work as a journeyman. No person may act as a plumbing apprentice or pipe layer unless registered with the department.

145.06(1)(b) (b) No public utility shall engage in or perform plumbing unless exempted by sub. (4).

145.06(2) (2) No person shall install plumbing unless at all times a licensed master plumber is in charge, who shall be responsible for proper installation. Licenses shall be issued only to individuals and no license shall be issued to or in the name of any firm or corporation. No such license shall be transferable. It is unlawful for any licensed master plumber to allow the use of his or her license, directly or indirectly, for the purpose of obtaining local permits for others or to allow the use of his or her license by others to install plumbing work.

145.06(3) (3) Each member or employee of a partnership or limited liability company or each officer or employee of a corporation engaging in the business of superintending plumbing installations shall be required to apply for and obtain a master plumber's license before engaging in the work of superintending plumbing installations.

145.06(3m) (3m) No person may test the performance of cross-connection control devices when the test is required by the department unless he or she is registered with the department as a cross-connection control tester.

145.06(4) (4) This section shall not apply to:

145.06(4)(a) (a) Plumbing work done by a property owner in a one-family building owned and occupied by him or her as his or her home or farm building, except where such license is required by local ordinance.

145.06(4)(b) (b) Plumbing from the private water supply pump to and including the initial pressure tank and connection to an existing water distribution system, when installed by persons licensed under ch. 280.

145.06(4)(c) (c) Installation of sewer and water service piping from the main to the property lot line, when installed by authorized municipal utility employees or sewer and water utility installers under a contract with a municipality.

145.06(4)(d) (d) Making minor repairs to faucets, valves, pipes or appliances, repair or replacement of electrical or gas energy or other automatic valves or control devices or removing of stoppages in waste or drainage pipes.

145.06(4)(e) (e) Installation of sewer and water mains, when installed by sewer and water utility contractors and their employees.

145.06(4)(f) (f) Installation, repair or replacement of water service piping, from the property line to the meter, including meter installation, to service any building or structure or proposed building or structure when such installation, repair or replacement is accomplished by employees of a public municipal water utility, providing such utility regularly has engaged in such installation, repair or replacement for at least 5 years prior to January 1, 1964.

145.06 History History: 1977 c. 314; 1983 a. 189; 1993 a. 112, 322, 482, 490; 1995 a. 227.



145.07 Licenses and registration; examinations.

145.07  Licenses and registration; examinations.

145.07(2)(2) Application for a master or journeyman plumber's examination, temporary permit or license shall be made to the department with fees. Unless the applicant is entitled to a renewal of license, a license shall be issued only after the applicant passes a satisfactory examination showing fitness. No such license or permit shall be transferable.

145.07(3) (3) An applicant for examination for licensure as a master plumber shall submit evidence satisfactory to the department as follows:

145.07(3)(a) (a) A specific record of not less than 1,000 hours per year experience for 3 or more years as a licensed journeyman plumber in this state; or

145.07(3)(b) (b) Graduation in engineering from a school or college approved by the department.

145.07(4) (4) An applicant for examination for licensure as a journeyman plumber shall submit evidence satisfactory to the department that he or she has completed a plumbing apprenticeship under s. 106.025.

145.07(5) (5) Any resident who has been actively engaged in this state in a limited type of plumbing installation work for a period of not less than 1,000 hours per year for 2 or more years as a licensed journeyman plumber (restricted) may be examined for licensure as a master plumber (restricted).

145.07(6) (6) Applicants for examination for licensure as a journeyman plumber (restricted) shall have completed one continuous year of work experience consisting of not less than 1,000 hours per year and give evidence of completion of shop training and related instruction as the department by rule requires.

145.07(7) (7) A person shall be registered as a registered learner with the department without examination or training prequalifications and shall not be required to be employed under an apprentice contract under s. 106.01.

145.07(9) (9) Master plumbers, journeyman plumbers and apprentices are not subject to the restrictions under s. 145.14.

145.07(10) (10) An application for a utility contractor's license shall be made to the department with fees required by the department under s. 145.08 (1) (o). The department shall issue a utility contractor's license to any person who is skilled in the planning, superintending and practical installation, within public or private premises, of piping which conveys sewage, rain water or other liquid wastes to a legal point of disposal and who is skilled in the design, planning, superintending and practical installation of water service piping from the street main to the immediate inside building perimeter.

145.07(11) (11) An application for registration as a pipelayer shall be made to the department with the fees required by the department under s. 145.08 (1) (q). The department shall approve the registration of any person as a pipelayer if the person is employed by a utility contractor and if the person is engaged in the practical installation, within public or private premises, of piping which conveys sewage, rain water or other liquid wastes to a legal point of disposal or engages in the practical installation of water service piping from the street main to the immediate inside building perimeter.

145.07(12) (12) An applicant for registration as a cross-connection control tester shall submit an application and registration fee to the department as prescribed by the rules promulgated under s. 145.02 (4) (b).

145.07 History History: 1975 c. 39; 1977 c. 314; 1981 c. 60, 314; 1993 a. 213, 322; 1995 a. 286; 2009 a. 291; 2011 a. 146, 257.



145.08 Fees; expiration of license; registration.

145.08  Fees; expiration of license; registration.

145.08(1)(1) The department shall establish fees by rule for the examinations, licenses, and registrations specified in this section. The fees established by the department shall as closely as possible equal the cost of providing the following services:

145.08(1)(a) (a) Administering a master plumber's examination.

145.08(1)(b) (b) Issuing a master plumber's license.

145.08(1)(c) (c) Administering a journeyman plumber's examination.

145.08(1)(d) (d) Issuing a journeyman plumber's license.

145.08(1)(e) (e) Issuing a temporary permit pending examination and issuance of a license for master plumber or journeyman plumber.

145.08(1)(f) (f) Administering a master plumber's (restricted) examination.

145.08(1)(g) (g) Issuing a master plumber's license (restricted).

145.08(1)(h) (h) Administering a journeyman plumber's (restricted) examination.

145.08(1)(i) (i) Issuing a journeyman plumber's license (restricted).

145.08(1)(k) (k) Administering an automatic fire sprinkler contractor's examination.

145.08(1)(L) (L) Issuing an automatic fire sprinkler contractor's license.

145.08(1)(Lm) (Lm) Issuing an automatic fire sprinkler — maintenance only registration.

145.08(1)(m) (m) Administering a journeyman automatic fire sprinkler fitter's examination.

145.08(1)(n) (n) Issuing a journeyman automatic fire sprinkler fitter's license.

145.08(1)(nm) (nm) Issuing an automatic fire sprinkler fitter — maintenance only registration certificate.

145.08(1)(o) (o) Issuing a utility contractor's license.

145.08(1)(q) (q) Issuing a pipelayer's registration.

145.08(1g) (1g) The department may not charge a plumbing supervisor employed by the department in accord with s. 145.02 (3) (a) a fee for the appropriate 4-year license for which the plumbing supervisor has previously qualified.

145.08(2) (2) No license or registration may be issued for longer than 4 years. Any license or registration may be renewed upon application made prior to the date of expiration. The department may renew licenses or registrations upon application made after the date of expiration if it is satisfied that the applicant has good cause for not applying for renewal prior to the date of expiration and upon payment of the renewal and additional fees prescribed.

145.08(3) (3) To establish a record of beginning an apprenticeship, as a plumber, as an automatic fire sprinkler system apprentice, or as a plumber learner (restricted), every plumbing and automatic fire sprinkler system apprentice and every plumbing learner (restricted) shall within 30 days after beginning an apprenticeship or learnership register with the department. A fee established by the department by rule shall be paid at the time of registration and before January 1 of each subsequent calendar year during which the apprentice is engaged in the apprenticeship or learnership.

145.08 History History: 1971 c. 255; 1975 c. 39, 199; 1977 c. 314; 1981 c. 20; 1981 c. 60 ss. 6, 11; 1981 c. 314; 1993 a. 16, 322; 1995 a. 417; 2005 a. 25; 2009 a. 28; 2011 a. 146.



145.09 State comity.

145.09  State comity. Any person may be accepted for examination for the appropriate classification of license without submitting evidence required under s. 145.07, if:

145.09(1) (1) The person holds a current license under the laws of any other state, or under the ordinances of any city, town or village, having license provisions governing plumbers that the department determines are equivalent to the requirements of this chapter; or

145.09(2) (2) The person has practical experience in plumbing in another state that the department determines is equivalent to the experience required under this chapter.

145.09 History History: 1981 c. 60.



145.10 Investigations, hearings; suspension, revocation.

145.10  Investigations, hearings; suspension, revocation.

145.10(1)(1) The department may make investigations and conduct hearings and may, on its own or upon complaint in writing duly signed and verified by the complainant, and after providing not less than 10 days' notice to the licensee, suspend any master or journeyman plumber's license, cross-connection control tester's registration, utility contractor's license or temporary permit if it has reason to believe, and may revoke such license, registration or permit in the manner provided under this section if it finds, that the holder of such license, registration or permit has:

145.10(1)(a) (a) Made a material misstatement in the application for a license or registration or renewal thereof or for a temporary permit;

145.10(1)(am) (am) Committed gross negligence or misconduct or is incompetent in the practice covered by the person's license, registration or permit;

145.10(1)(b) (b) Failed to correct an installation for which he or she is responsible, at his or her own expense, within 30 days following notification by the department of a violation of any rule adopted under this chapter; or

145.10(1)(c) (c) Falsified information on an inspection form under s. 145.20 (5).

145.10(2) (2) A copy of the complaint with notice of the suspension of license, registration or permit shall be served on the person complained against, and the person's answer to the complaint shall be filed with the department and the complainant within 10 days after service. The department shall thereupon set the matter for hearing as promptly as possible and within 30 days after the date of filing the complaint. Either party may appear at the hearing in person or by attorney or agent. The department shall make its findings and determination within 90 days after the date that the hearing is concluded and send a copy to each interested party.

145.10(3) (3) No order revoking a license, registration or permit shall be made until after a public hearing to be held before the department at such place as the department designates. At least 10 days prior to the hearing the department shall send written notice of the time and place of the hearing to the licensee or permittee and to the person's attorney or agent of record by mailing the notice to the last-known address of such persons. The testimony presented and proceedings had at the hearing shall be recorded and preserved as the records of the department. The department shall as soon thereafter as possible make its findings and determination and send a copy to each interested party. One year after the date of revocation, application may be made for a new license or registration.

145.10 History History: 1977 c. 314, 418; 1979 c. 34; 1981 c. 1 s. 47; 1981 c. 60; 1983 a. 27, 70; 1991 a. 39; 1993 a. 322; 2005 a. 347.



145.11 Advertising restrictions.

145.11  Advertising restrictions.

145.11(1) (1) No person offering plumbing services may do any of the following, unless the person is a licensed master plumber or employs a licensed master plumber:

145.11(1)(a) (a) Advertise as a plumbing contractor, master plumber or plumber.

145.11(1)(b) (b) Append his or her name to, or in connection with, the title "plumbing contractor", "master plumber" or "plumber".

145.11(1)(c) (c) Append his or her name to any other title or words that may tend to represent the person as a plumbing contractor, master plumber or plumber.

145.11(2) (2) No person other than a licensed master plumber shall use or display the title "Master Plumber" or append his or her name to or in connection with such title or any other title or words which represent or may tend to represent him or her as a licensed master plumber. Every holder of a master plumber's license shall promptly notify the department of any change of his or her business address.

145.11(3) (3) Any person who advertises as a master plumber through the use of printed material designed for public distribution shall include in the advertisement the number of his or her license as a master plumber. Any person who advertises as a plumbing contractor through the use of printed material designed for public distribution shall include in the advertisement the license number of the master plumber employed by the plumbing contractor.

145.11(4) (4) Subsection (1) does not apply to any person who advertises as providing services for which no license is required under s. 145.06, unless the person holds himself or herself out as providing services for which a license is required.

145.11 History History: 1983 a. 125; 1993 a. 482.



145.12 Prohibitions and penalties.

145.12  Prohibitions and penalties.

145.12(1) (1) Any person who engages in or follows the business or occupation of, or advertises or holds himself or herself out as or acts temporarily or otherwise as a master plumber, as an automatic fire sprinkler contractor or as a business establishment holding an automatic fire sprinkler-maintenance only registration certificate without first having secured the required license or certificate, or who otherwise violates any provisions of this chapter, shall be fined not less than $100 nor more than $500 or imprisoned for 30 days or both. Each day such violation continues shall be a separate offense.

145.12(2) (2) Any person violating this chapter or failing to obey a lawful order of the department, or a judgment or decree of a court in connection with this chapter, may be imprisoned for not more than 3 months or fined not more than $500.

145.12(3) (3) Any master plumber who shall employ an apprentice on plumbing representing the apprentice to be a journeyman, or who shall charge for an apprentice a journeyman's wage, shall be punished by a fine of not more than $25, or by imprisonment in the county jail for not more than 30 days. Each day of violation shall be a separate offense.

145.12(4) (4) Any person who violates any order under s. 145.02 (3) (f) or 145.20 (2) (f) or any rule or standard adopted under s. 145.13 shall forfeit not less than $10 nor more than $1,000 for each violation. Each violation of an order under s. 145.02 (3) (f) or 145.20 (2) (f) or a rule or standard under s. 145.13 constitutes a separate offense and each day of continued violation is a separate offense.

145.12(5) (5)

145.12(5)(a)(a) In lieu of any other penalty under this section, the department may directly assess a forfeiture by issuing an order against any person who violates s. 145.06 or 145.20 (6). The department may not assess a forfeiture exceeding $2,000 for each violation.

145.12(5)(b) (b) The department shall promulgate rules specifying the procedures governing the assessment of forfeitures under this subsection including the following:

145.12(5)(b)1. 1. The procedure for issuing an order for an alleged violation.

145.12(5)(b)2. 2. The amount of a forfeiture that the department may assess for an alleged violation, subject to the limit under par. (a).

145.12(5)(b)3. 3. The procedure for contesting an order issued for an alleged violation.

145.12(5)(b)4. 4. The procedure for contesting the assessment of a forfeiture for an alleged violation.

145.12(5)(c) (c) The department shall remit all forfeitures paid under this subsection to the secretary of administration for deposit in the school fund.

145.12(5)(d) (d) All forfeitures that are not paid as required under this subsection shall accrue interest at the rate of 12 percent per year.

145.12(5)(e) (e) The attorney general may bring an action in the name of the state to collect any forfeiture imposed, or interest accrued, under this subsection if the forfeiture or interest has not been paid after the exhaustion of all administrative and judicial reviews.

145.12 History History: 1971 c. 255; 1981 c. 20, 60; 1983 a. 410; 1993 a. 482; 1995 a. 225; 2005 a. 182; 2007 a. 197.



145.13 Adoption of plumbing code.

145.13  Adoption of plumbing code. The state plumbing code and amendments to that code as adopted by the department have the effect of law in the form of standards statewide in application and shall apply to all types of buildings, private or public, rural or urban, including buildings owned by the state or any political subdivision thereof. The state plumbing code shall comply with ch. 160. All plumbing installations shall so far as practicable be made to conform with such code.

145.13 History History: 1971 c. 194; 1983 a. 410; 1993 a. 213.

145.13 Annotation Wisconsin administrative code ch. Comm 83, Private Onsite Wastewater Treatment Systems, created Register April, 2000, is valid. League of Wisconsin Municipalities v. Department of Commerce, 2002 WI App 137, 256 Wis. 2d 183, 647 N.W.2d 301, 01-1035.



145.14 Plumbers license (restricted).

145.14  Plumbers license (restricted).

145.14(1) (1)  Limitations.

145.14(1)(a)(a) Persons licensed as master plumbers (restricted), journeyman plumbers (restricted) or registered learners shall be classified by the department under sub. (2) and shall be restricted to the type of work for which they have been classified and to the requirements indicated in this section.

145.14(1)(b) (b) Persons licensed as journeyman plumbers (restricted) or registered learners shall work under the supervision of a master plumber or a master plumber (restricted). A master plumber (restricted) may also work as a journeyman plumber (restricted). No journeyman plumber (restricted) or registered learner shall contract for work, advertise or do anything which would lead others to believe him to be qualified as a master plumber (restricted) in his classification.

145.14(1)(c) (c) All persons licensed as master plumbers (restricted), journeyman plumbers (restricted) or registered learners shall be subject to all laws and rules governing plumbers. If qualified, persons may be licensed under any number of classifications under sub. (2). Separate licenses shall be issued under sub. (2) (a) and (b), but licenses issued under sub. (2) (b) may extend to any number of items under that paragraph.

145.14(2) (2) Classifications. The classifications which the department shall use are a sewer services classification and an "appliances, equipment and devices" classification. Persons so classified may engage in the following types of work:

145.14(2)(a) (a) Systems or services. Persons classified under this paragraph may install septic tanks for private on-site wastewater treatment systems, may install drain fields designed to serve such septic tanks, and may install sewer service from the septic tank or sewer extensions from mains to the immediate inside or proposed inside foundation wall of the building. Such persons may also install water services, stormwater use systems, and reclaimed water systems if the services or systems are to be located outside the foundation wall of the building.

145.14(2)(b) (b) Appliances, equipment or devices. Under this paragraph persons installing a water treatment device, a water heater, or any other item in connection with a water distribution system, including a stormwater use or reclaimed water system, which does not require a direct connection to a drain system are limited to making connections to existing installations. There shall be no drilling, tapping, or direct connection made to any waste or drain pipe to serve items installed under this section. The maximum length of water piping permitted to be installed under this section shall be the minimum required to connect the item to the system.

145.14 History History: 2007 a. 147; 2009 a. 200; 2011 a. 146.



145.15 Licenses.

145.15  Licenses.

145.15(1)(1) No city, village, town or county may require the licensing of any person licensed or registered under ss. 145.15 to 145.18 for any activity regulated under ss. 145.15 to 145.18 or rules adopted thereunder.

145.15(2) (2) All licenses issued under ss. 145.15 to 145.18 shall be issued by the department. The department shall not restrict the work done by any licensed journeyman sprinkler system fitter of any automatic fire sprinkler contractor or apprentice to any geographical territory.

145.15(3) (3) Any person not licensed under this chapter prior to April 26, 1972, who was regularly engaged in the occupation of installing automatic fire sprinkler systems on or before March 1, 1967, shall be licensed under ss. 145.15 to 145.18 without being required to pass any written, oral or practical examination qualifying the person for a license under ss. 145.15 to 145.18. Any such person shall apply for the appropriate license and pay the appropriate license fee.

145.15(4) (4) No person may install automatic fire sprinkler systems unless licensed or registered to do so by the department. Licenses and registrations pertaining to automatic fire sprinkler systems are not transferable.

145.15 History History: 1971 c. 255; 1981 c. 20; 1993 a. 482.



145.16 Fire sprinkler system apprentices, registration.

145.16  Fire sprinkler system apprentices, registration. Automatic fire sprinkler system apprentices may not be required to apply for any license but shall register with the department as an apprentice. The apprentices shall be enrolled in a qualified apprenticeship sprinkler fitters program recognized by the department.

145.16 History History: 1971 c. 255; 1979 c. 221.



145.165 Automatic fire sprinkler fitter-maintenance only registration.

145.165  Automatic fire sprinkler fitter-maintenance only registration.

145.165(1)(1) An automatic fire sprinkler fitter-maintenance only registration certificate is required for any person who is employed to maintain automatic fire sprinkler systems by a business establishment registered under s. 145.175. The department shall, by rule, specify the requirements for issuing an automatic fire sprinkler fitter-maintenance only registration certificate and specify the activities in which a person holding a certificate under this section may engage.

145.165(2) (2) This section does not apply to any person registered under s. 145.16 or licensed under s. 145.17 (2).

145.165 History History: 1981 c. 20.



145.17 Inspectors and rule making.

145.17  Inspectors and rule making.

145.17(1) (1) The department may employ competent supervisors, who shall be licensed automatic fire sprinkler contractors or journeymen automatic fire sprinkler system fitters, and may employ other persons.

145.17(2) (2) The department shall prescribe rules as to the qualifications, examination and licensing of journeymen automatic fire sprinkler system fitters and automatic fire sprinkler contractors and for the registration and training of automatic fire sprinkler system apprentices. The automatic fire sprinkler system contractors and journeymen council, created under s. 15.407 (17), shall advise the department in formulating the rules.

145.17 History History: 1971 c. 255; 1979 c. 102, 221; 1995 a. 27; 2011 a. 32, 146.



145.175 Automatic fire sprinkler-maintenance only registration.

145.175  Automatic fire sprinkler-maintenance only registration. An automatic fire sprinkler-maintenance only registration certificate is required before any business establishment may maintain or repair existing automatic fire sprinkler systems in its physical facilities. The department shall, by rule, specify the qualifications for issuing an automatic fire sprinkler-maintenance only registration certificate. The department shall, by rule, specify the activities in which a person holding a registration certificate under this section may engage.

145.175 History History: 1981 c. 20.



145.18 Temporary permits.

145.18  Temporary permits. The department may issue temporary permits to journeymen automatic fire sprinkler system fitters or to automatic fire sprinkler contractors pending examination of applicants for licenses. The department may also issue temporary permits to applicants for automatic fire sprinkler-maintenance only registration certificates. The department shall, by rule, prescribe the procedure for issuing these permits. Examination fees shall be paid at the time the permit is issued.

145.18 History History: 1971 c. 255; 1981 c. 20.



145.19 Sanitary permits.

145.19  Sanitary permits.

145.19(1b)(1b)  Definition. In this section, "sanitary permit" means a permit authorizing the installation of a private on-site wastewater treatment system that is issued by the department or any governmental unit responsible for the regulation of private on-site wastewater treatment systems.

145.19(1g) (1g) Permit required. No person may purchase or install a private on-site wastewater treatment system unless the owner of the property on which the private on-site wastewater treatment system is to be installed holds a valid sanitary permit issued under this section. No person may sell at retail, as defined under s. 100.201 (1) (d), a septic tank for installation in this state unless the purchaser holds a valid sanitary permit issued under this section.

145.19(1m) (1m) Application process. The department shall prescribe the information to be included in an application for a sanitary permit. The applicant shall submit the completed application for a sanitary permit to the governmental unit. The governmental unit shall approve or disapprove the sanitary permit according to the rules promulgated by the department under this chapter.

145.19(1r) (1r) Test results. The results of any percolation test or other test relating to the disposal of liquid domestic wastes into the soil shall be retained by the governmental unit where the property is located. The governmental unit shall make the test results available to an applicant for a sanitary permit and shall accept the test results as the basis for a sanitary permit application unless the soil at the test site is altered to the extent that a new soil test is necessary.

145.19(2) (2) Fee. No fee for a sanitary permit may be less than the amount determined under department rule. The governing body for the governmental unit responsible for the regulation of private on-site wastewater treatment systems may establish a fee for a sanitary permit which is more than the amount determined under department rule. A governmental unit may not charge more than one fee for a sanitary permit or the renewal of a sanitary permit in any 12-month period.

145.19(3) (3) Fees and records of permits forwarded to the department. The governmental unit responsible for the regulation of private on-site wastewater treatment systems shall forward to the department within 90 days after each valid permit is issued a portion of the fee, as determined under department rule. The governmental unit shall also compile a periodic summary of the permits that it has issued. The summary shall contain the information required by the department by rule, and shall be submitted by the governmental unit to the department at intervals to be determined by the department by rule.

145.19(3m) (3m) Notice in permit. A sanitary permit shall include a notice displayed conspicuously and separately on the permit form, to inform the permit holder that:

145.19(3m)(a) (a) The purpose of the sanitary permit is to allow installation of the private on-site wastewater treatment system described in the permit.

145.19(3m)(b) (b) The approval of the sanitary permit is based on regulations in force on the date of approval.

145.19(3m)(c) (c) The sanitary permit is valid and may be renewed for a specified period.

145.19(3m)(d) (d) Changed regulations will not impair the validity of a sanitary permit.

145.19(3m)(e) (e) Renewal of the sanitary permit will be based on regulations in force at the time renewal is sought, and that changed regulations may impede renewal.

145.19(3m)(f) (f) The sanitary permit is transferable.

145.19(4) (4) Use of fee. The portion of this fee retained by the governmental unit responsible for the regulation of private on-site wastewater treatment systems shall be used for the administration of private on-site wastewater treatment system programs.

145.19(6) (6) Groundwater fee. In addition to the fee under sub. (2), the governmental unit responsible for the regulation of private on-site wastewater treatment systems shall collect a groundwater fee of $25 for each sanitary permit. The governmental unit shall forward this fee to the department together with the fee under sub. (3). The moneys collected under this subsection shall be credited to the environmental fund for environmental management.

145.19(7) (7) Period of validity. A sanitary permit is valid for 2 years from the date of issue and renewable for similar periods thereafter. A sanitary permit shall remain valid to the end of the established period, notwithstanding any change in the state plumbing code or in any private on-site wastewater treatment system ordinance during that period.

145.19(8) (8) Transfer of permit. A sanitary permit may be transferred from the holder to a subsequent owner of the land, except that the subsequent owner must obtain a new copy of the sanitary permit from the issuing agent.

145.19 History History: 1979 c. 34, 221; 1983 a. 27; 1983 a. 189 s. 329 (20); 1983 a. 410; 1987 a. 27; 1989 a. 31; 1997 a. 27; 2011 a. 146 ss. 63 to 65, 68 to 74.



145.195 Building on unsewered property.

145.195  Building on unsewered property.

145.195(1) (1) No county, city, town or village may issue a building permit for construction of any structure requiring connection to a private on-site wastewater treatment system unless a private on-site wastewater treatment system satisfying all applicable regulations already exists to serve the proposed structure or all permits necessary to install a private on-site wastewater treatment system have been obtained.

145.195(2) (2) Before issuing a building permit for construction of any structure on property not served by a municipal sewage treatment plant, the county, city, town or village shall determine that the proposed construction does not interfere with a functioning private e on-site wastewater treatment system. The county, city, town or village may require building permit applicants to submit a detailed plan of the owner's existing private on-site wastewater treatment system.

145.195 History History: 1977 c. 258; 1999 a. 150 s. 87; Stats. 1999 s. 145.195; 2007 a. 147; 2011 a. 146.

145.195 Annotation An onsite inspection of an existing private sewage system must be made before a building permit may be issued for any type of construction requiring a connection to that system. 75 Atty. Gen. 38.



145.20 Private on-site wastewater treatment systems.

145.20  Private on-site wastewater treatment systems.

145.20(1)(1)  Organization and personnel.

145.20(1)(a)(a) The governing body of the governmental unit responsible for the regulation of private on-site wastewater treatment systems may assign the duties of administering the private on-site wastewater treatment system program to any office, department, committee, board, commission, position or employee of that governmental unit.

145.20(1)(am) (am) The governing body of the governmental unit responsible for the regulation of private on-site wastewater treatment systems may delegate the duties of administering the private on-site wastewater treatment system program to a town sanitary district or public inland lake protection and rehabilitation district with the powers of a town sanitary district within the town sanitary district or public inland lake protection and rehabilitation district if the town sanitary district or public inland lake protection and rehabilitation district agrees to assume those duties.

145.20(1)(b) (b) The governmental unit responsible for the regulation of private on-site wastewater treatment systems shall obtain the services of a certified soil tester, either as an employee or under contract, to review and verify certified soil tester reports under sub. (2).

145.20(2) (2) Governmental unit responsibilities. The governmental unit responsible for the regulation of private on-site wastewater treatment systems shall:

145.20(2)(a) (a) Review certified soil tester reports for proposed private on-site wastewater treatment systems and verify the report at the proposed site, if necessary.

145.20(2)(b) (b) Approve or disapprove applications for sanitary permits and assist applicants in preparing an approvable application.

145.20(2)(c) (c) Issue written notice to each applicant whose sanitary permit application is disapproved. Each notice shall state the specific reasons for disapproval and amendments to the application, if any, which render the application approvable. Each notice shall also give notice of the applicant's right to appeal and the procedures for conducting an appeal under ch. 68.

145.20(2)(d) (d) Inspect all private on-site wastewater treatment systems after construction but before backfilling no later than the end of the next workday, excluding Saturdays, Sundays and holidays, after receiving notice from the plumber in charge.

145.20(2)(e) (e) File reports and conduct surveys and inspections as required by the governmental unit responsible for the regulation of private on-site wastewater treatment systems or the department.

145.20(2)(f) (f) Investigate violations of the private on-site wastewater treatment system ordinance and s. 254.59 (2), issue orders to abate the violations and submit orders to the district attorney, corporation counsel or attorney general for enforcement.

145.20(2)(g) (g) Perform other duties regarding private on-site wastewater treatment systems as considered appropriate by the governmental unit responsible for the regulation of private on-site wastewater treatment systems or as required by the rules of the department.

145.20(2)(h) (h) Inspect existing private on-site wastewater treatment systems to determine compliance with s. 145.195 if a building or structure is being constructed which requires connection to an existing private on-site wastewater treatment system. The county is not required to conduct an on-site inspection if a building or structure is being constructed which does not require connection to an existing private on-site wastewater treatment system.

145.20(2)(i) (i) Adopt and enforce the maintenance program under sub. (5).

145.20(3) (3) Department responsibilities.

145.20(3)(a)(a)

145.20(3)(a)1.1. The department may specify categories of private on-site wastewater treatment systems for which approval by the department is required prior to issuance of sanitary permits by the governmental unit responsible for the regulation of private on-site wastewater treatment systems.

145.20(3)(a)2. 2. The department may exempt a governmental unit from any category of private on-site wastewater treatment systems for which departmental approval is required prior to sanitary permit issuance under subd. 1., upon a determination, in accordance with rules promulgated by the department, that past performance of the governmental unit on reviews and audits under par. (b) has been satisfactory and that the governmental unit has the capacity to give the same level of application and plan review as that provided by the department. The department may revoke an exemption upon a finding that performance of the governmental unit on a review or audit conducted subsequent to the granting of the exemption is unsatisfactory or that the governmental unit is not giving the same level of application and plan review as that provided by the department. Findings in a revocation action may be made only after a public hearing upon 30 days' advance notice to the clerk of the governmental unit. The department shall submit a report under s.13.172 (2) to the chief clerk of each house of the legislature, at the beginning of each legislative session, describing the exemptions under this subdivision.

145.20(3)(b) (b) The department shall review the private on-site wastewater treatment system program in each governmental unit responsible for the regulation of private on-site wastewater treatment systems to ascertain compliance with sub. (2) and with regulations issued by the department. This review shall include a random audit of sanitary permits, including verification by on-site inspection.

145.20(3)(c) (c) If the governing body for a governmental unit responsible for the regulation of private on-site wastewater treatment systems does not adopt a private on-site wastewater treatment system ordinance meeting the requirements of s. 59.70 (5) or if the governmental unit does not appoint personnel meeting the requirements of sub. (1) or if the governmental unit does not comply with the requirements of sub. (2) or s. 145.19 (3), the department may conduct hearings in the county seat upon 30 days' notice to the county clerk. As soon as practicable after the public hearing, the department shall issue a written decision regarding compliance with s. 59.70 (5) or 145.19 (3) or sub. (1) or (2). If the department determines that there is a violation of these provisions, the governmental unit may not issue a sanitary permit for the installation of a private on-site wastewater treatment system until the violation is corrected.

145.20(3)(d) (d) The department shall conduct training and informational programs for officials of the governmental unit responsible for the regulation of private on-site wastewater treatment systems and employees and persons licensed under this chapter and s. 281.48 and certified as operators of septage servicing vehicles under s. 281.17 (3) to improve the delivery of service under the private on-site wastewater treatment system program. The department shall obtain the assistance of the Wisconsin counties association in planning and conducting the training and informational programs.

145.20(4) (4) Special assessment for holding and septic tank pumping. A governmental unit may assess the owner of a private on-site wastewater treatment system for costs related to the pumping of a septic or holding tank. The governmental unit shall make any assessment in the same manner that a city, village or town makes an assessment under s. 66.0703.

145.20(5) (5) Maintenance.

145.20(5)(a)(a) The department shall establish a maintenance program to be administered by governmental units responsible for the regulation of private on-site wastewater treatment systems. The department shall determine the private on-site wastewater treatment systems to which the maintenance program applies. At a minimum the maintenance program is applicable to all new or replacement private on-site wastewater treatment systems constructed in a governmental unit after the date on which the governmental unit adopts this program. The department may apply the maintenance program by rule to private on-site wastewater treatment systems constructed in a governmental unit responsible for the regulation of private on-site wastewater treatment systems on or before the date on which the governmental unit adopts the program. The department shall determine the private on-site wastewater treatment systems to which the maintenance program applies in governmental units that do not meet the conditions for eligibility under s. 145.245 (9).

145.20(5)(am) (am) Each governmental unit responsible for the regulation of private on-site wastewater treatment systems shall adopt and begin the administration of the program established under par. (a) before October 1, 2019. As part of adopting and administering the program, the governmental unit shall conduct and maintain an inventory of all the private on-site wastewater treatment systems located in the governmental unit and shall complete the initial inventory before October 1, 2017. In order to be eligible for grant funding under s. 145.245, a governmental unit must comply with these deadlines.

145.20(5)(b) (b) The maintenance program shall include a requirement of inspection or pumping of the private on-site wastewater treatment system at least once every 3 years if the private on-site wastewater treatment system does not have a maintenance plan as prescribed by rule by the department. Inspections may be conducted by a master plumber, journeyman plumber or restricted plumber licensed under this chapter, a person licensed under s. 281.48 or by an employee of the state or governmental unit designated by the department, and the department may determine by rule other persons who are qualified to undertake required inspection, maintenance, or repairs. The department shall specify the methods to establish the required frequency of inspection, maintenance, and pumping for each type of private on-site wastewater treatment system that does not have a maintenance plan and shall periodically update the methods.

145.20(5)(c) (c) The department of natural resources may suspend or revoke a license issued under s. 281.48 or a certificate issued under s. 281.17 (3) to the operator of a septage servicing vehicle if the department of natural resources finds that the licensee or operator falsified information on inspection forms. The department of safety and professional services may suspend or revoke the license of a plumber licensed under this chapter if the department finds that the plumber falsified information on inspection forms.

145.20(6) (6) Restrictions on reviewers and inspectors.

145.20(6)(a)(a) Except as provided in par. (b), a governmental unit employee who has responsibilities related to any of the activities under sub. (2) (a) to (i) may not do any of the following in the county in which the employee is employed or in an adjacent county:

145.20(6)(a)1. 1. Conduct any activities for which certification is required under s. 145.045 (1), except that the employee may review and verify soil tester reports as provided in sub. (2) (a).

145.20(6)(a)2. 2. Install, design, maintain, repair, or sell a private on-site wastewater treatment system, component of a private on-site wastewater treatment system, drain field designed to serve a private on-site wastewater treatment system, or pipe from a private on-site wastewater treatment system to the immediate inside of the existing or proposed foundation wall of the building served by the private on-site wastewater treatment system.

145.20(6)(b) (b) Paragraph (a) does not apply to activities performed by an employee on property owned by the employee that is outside of the governmental unit for which the employee works.

145.20 History History: 1979 c. 34, 221; 1981 c. 120; 1983 a. 192 s. 303 (7); 1983 a. 410; 1987 a. 27, 160; 1989 a. 31; 1993 a. 16, 27; 1995 a. 201, 227; 1999 a. 150 s. 672; 2005 a. 347 ss. 12, 14; 2007 a. 197; 2009 a. 392; 2011 a. 32, 134, 146; s. 13.92 (2) (i).



145.23 Rules.

145.23  Rules. The department may make and enforce rules relating to lot size and lot elevation necessary for proper sanitary conditions in the development and maintenance of subdivisions not served by a public sewer, where provision for such service has not been made.

145.23 History History: 1979 c. 221 ss. 607, 649.



145.24 Variances.

145.24  Variances.

145.24(1)(1) If an existing private on-site wastewater treatment system either is not located in soil meeting the siting standards or is not constructed in accordance with design standards promulgated under s. 145.02 or 145.13, the owner of the private on-site wastewater treatment system may petition the department for a variance to the siting or design standards.

145.24(2) (2) The department shall establish procedures for the review and evaluation of existing private on-site wastewater treatment systems which do not comply with siting or design standards.

145.24(3) (3) Upon receipt of a petition for a variance, the department shall require the owner of the private on-site wastewater treatment system to submit information necessary to evaluate the request for a variance. If the department determines that the existing private on-site wastewater treatment system is not a failing private on-site wastewater treatment system, and continued use of the existing private on-site wastewater treatment system will not pose a threat of contamination of waters of the state, then the department may issue a variance to allow continued use of the existing private on-site wastewater treatment system. The department shall rescind the variance if the existing private on-site wastewater treatment system becomes a failing private on-site wastewater treatment system or contaminates waters of the state.

145.24 History History: 1983 a. 410; 2011 a. 146.



145.245 Private on-site wastewater treatment system replacement or rehabilitation.

145.245  Private on-site wastewater treatment system replacement or rehabilitation.

145.245(1) (1)  Definitions. In this section:

145.245(1)(a) (a) "Determination of failure" means any of the following:

145.245(1)(a)1. 1. A determination that a private on-site wastewater treatment system is failing, according to the criteria under sub. (4), based on an inspection of the private on-site wastewater treatment system by an employee of the state or a governmental unit who is certified to inspect private on-site wastewater treatment systems by the department.

145.245(1)(a)2. 2. A written enforcement order issued under s. 145.02 (3) (f), 145.20 (2) (f) or 281.19 (2).

145.245(1)(a)3. 3. A written enforcement order issued under s. 254.59 (1) by a governmental unit.

145.245(1)(ae) (ae) "Governmental unit" means a governmental unit responsible for the regulation of private on-site wastewater treatment systems. "Governmental unit" also includes a federally recognized American Indian tribe or band.

145.245(1)(am) (am) "Indian lands" means lands owned by the United States and held for the use or benefit of Indian tribes or bands or individual Indians and lands within the boundaries of a federally recognized reservation that are owned by Indian tribes or bands or individual Indians.

145.245(1)(b) (b) "Participating governmental unit" means a governmental unit which applies to the department for financial assistance under sub. (8) and which meets the conditions specified under sub. (9).

145.245(1)(c) (c) "Principal residence" means a residence which is occupied at least 51% of the year by the owner.

145.245(1)(dm) (dm) "Sewage" means the water-carried wastes created in and to be conducted away from residences, industrial establishments, and public buildings as defined in s. 101.01 (12), with such surface water or groundwater as may be present.

145.245(1)(e) (e) "Small commercial establishment" means a commercial establishment or business place with a maximum daily waste water flow rate of less than 5,000 gallons per day.

145.245(4) (4) Failing private on-site wastewater treatment systems. The department shall establish criteria for determining if a private on-site wastewater treatment system is a failing private on-site wastewater treatment system. A failing private on-site wastewater treatment system is one which causes or results in any of the following conditions:

145.245(4)(a) (a) The discharge of sewage into surface water or groundwater.

145.245(4)(b) (b) The introduction of sewage into zones of saturation which adversely affects the operation of a private on-site wastewater treatment system.

145.245(4)(c) (c) The discharge of sewage to a drain tile or into zones of bedrock.

145.245(4)(d) (d) The discharge of sewage to the surface of the ground.

145.245(4)(e) (e) The failure to accept sewage discharges and back up of sewage into the structure served by the private on-site wastewater treatment system.

145.245(4m) (4m) Categories of failing private on-site wastewater treatment systems. For the purposes of this section, the department shall establish the category of each failing private on-site wastewater treatment system for which a grant application is submitted, as follows:

145.245(4m)(a) (a) Category 1: failing private on-site wastewater treatment systems described in sub. (4) (a) to (c).

145.245(4m)(b) (b) Category 2: failing private on-site wastewater treatment systems described in sub. (4) (d).

145.245(4m)(c) (c) Category 3: failing private on-site wastewater treatment systems described in sub. (4) (e).

145.245(5) (5) Eligibility.

145.245(5)(a)(a)

145.245(5)(a)1.1. A person is eligible for grant funds under this section if he or she owns a principal residence which is served by a category 1 or 2 failing private on-site wastewater treatment system, if the private on-site wastewater treatment system was installed before July 1, 1978, if the family income of the person does not exceed the income limitations under par. (c), if the amount of the grant determined under sub. (7) is at least $100, if the residence is not located in an area served by a sewer and if determination of failure is made prior to the rehabilitation or replacement of the failing private on-site wastewater treatment system.

145.245(5)(a)2. 2. A business is eligible for grant funds under this section if it owns a small commercial establishment which is served by a category 1 or 2 failing private on-site wastewater treatment system, if the private on-site wastewater treatment system was installed before July 1, 1978, if the gross revenue of the business does not exceed the limitation under par. (d), if the small commercial establishment is not located in an area served by a sewer and if a determination of failure is made prior to the rehabilitation or replacement of the private on-site wastewater treatment system.

145.245(5)(a)3. 3. A person who owns a principal residence or small commercial establishment which is served by a category 1 or 2 failing private on-site wastewater treatment system may submit an application for grant funds during the 3-year period after the determination of failure is made. Grant funds may be awarded after work is completed if rehabilitation or replacement of the system meets all requirements of this section and rules promulgated under this section.

145.245(5)(b) (b) Each principal residence or small commercial establishment may receive only one grant under this section.

145.245(5)(c) (c)

145.245(5)(c)1.1. In order to be eligible for grant funds under this section, the annual family income of the person who owns the principal residence may not exceed $45,000.

145.245(5)(c)2. 2. Except as provided under subd. 4., annual family income shall be based upon the federal adjusted gross income of the owner and the owner's spouse, if any, as computed for the taxable year prior to the year in which the determination of failure is made.

145.245(5)(c)3. 3. In order to be eligible for grant funds under this section, a person shall submit a copy of the federal income tax returns upon which the determination of federal adjusted gross income under subd. 2. was made together with any application required by the governmental unit.

145.245(5)(c)4. 4. A governmental unit may disregard the federal income tax return that is submitted under subd. 3. and may determine annual family income based upon satisfactory evidence of federal adjusted gross income or projected federal adjusted gross income of the owner and the owner's spouse in the current year. The department shall promulgate rules establishing criteria for determining what constitutes satisfactory evidence of federal adjusted gross income or projected federal adjusted gross income in a current year.

145.245(5)(d) (d)

145.245(5)(d)1.1. In order to be eligible for grant funds under this section, the annual gross revenue of the business that owns the small commercial establishment may not exceed $362,500.

145.245(5)(d)2. 2. Except as provided in subd. 4., annual gross revenue shall be based upon the gross revenue of the business for the taxable year prior to the year in which the determination of failure is made. The department shall promulgate rules establishing criteria for determining what constitutes satisfactory evidence of gross revenue in a prior taxable year.

145.245(5)(d)3. 3. In order to be eligible for grant funds under this section, a business shall submit documentation required by the department under subd. 2. together with any application required by the governmental unit.

145.245(5)(d)4. 4. A governmental unit may disregard the documentation of gross revenue for the taxable year prior to the year in which the determination of failure is made and may determine annual gross revenue based upon satisfactory evidence of gross revenue of the business in the current year. The department shall promulgate rules establishing criteria for determining what constitutes satisfactory evidence of gross revenue in a current year.

145.245(5)(e) (e) The department of revenue shall, upon request by the department, verify the income information submitted by an applicant or grant recipient.

145.245(5m) (5m) Denial of application.

145.245(5m)(a)(a) The department or a governmental unit shall deny a grant application under this section if the applicant or a person who would be directly benefited by the grant intentionally caused the conditions which resulted in a category 1 or 2 failing private on-site wastewater treatment system. The department or governmental unit shall notify the applicant in writing of a denial, including the reason for the denial.

145.245(5m)(b) (b) The department shall notify a governmental unit if an individual's name appears on the statewide support lien docket under s. 49.854 (2) (b). The department or a governmental unit shall deny an application under this section if the name of the applicant or an individual who would be directly benefited by the grant appears on the statewide support lien docket under s. 49.854 (2) (b), unless the applicant or individual who would be benefited by the grant provides to the department or governmental unit a payment agreement that has been approved by the county child support agency under s. 59.53 (5) and that is consistent with rules promulgated under s. 49.858 (2) (a).

145.245(6) (6) Use of funds.

145.245(6)(a)(a) Except for grants under par. (b), funds available under a grant under this section shall be applied to the rehabilitation or replacement of the private on-site wastewater treatment system. An existing private on-site wastewater treatment system may be replaced by an alternative private on-site wastewater treatment system or by a system serving more than one principal residence.

145.245(6)(b) (b) Funds available under a grant under this section for experimental private on-site wastewater treatment systems shall be applied to the installation and monitoring of the experimental private on-site wastewater treatment systems.

145.245(7) (7) Allowable costs; state share.

145.245(7)(a)(a) Except as provided in par. (e), costs allowable in determining grant funding under this section may not exceed the costs of rehabilitating or replacing a private on-site wastewater treatment system which would be necessary to allow the rehabilitated system or new system to meet the minimum requirements of the state plumbing code promulgated under s. 145.13.

145.245(7)(b) (b) Except as provided in par. (e), costs allowable in determining grant funding under this section may not exceed the costs of rehabilitating or replacing a private on-site wastewater treatment system by the least costly methods, except that a holding tank may not be used as the measure of the least costly method for rehabilitating or replacing a private on-site wastewater treatment system other than a holding tank.

145.245(7)(c) (c) Except as provided in pars. (d) and (e), the state grant share under this section is limited to $7,000 for each principal residence or small commercial establishment to be served by the private on-site wastewater treatment system or to the amount determined by the department based upon private on-site wastewater treatment system grant funding tables, whichever is less. The department shall prepare and publish private on-site wastewater treatment system grant funding tables which specify the maximum state share limitation for various components and costs involved in the rehabilitation or replacement of a private on-site wastewater treatment system based upon minimum size and other requirements specified in the state plumbing code promulgated under s. 145.02. The maximum state share limitations shall be designed to pay approximately 60% of the average allowable cost of private on-site wastewater treatment system rehabilitation or replacement based upon estimated or actual costs of that rehabilitation or replacement. The department shall revise the grant funding tables when it determines that 60% of current costs of private on-site wastewater treatment system rehabilitation or replacement exceed the amounts in the grant funding tables by more than 10%, except that the department may not revise the grant funding tables more often than once every 2 years.

145.245(7)(d) (d) Except as provided in par. (e), if the income of a person who owns a principal residence that is served by a category 1 or 2 failing private on-site wastewater treatment system is greater than $32,000, the amount of the grant under this section is limited to the amount determined under par. (c) less 30% of the amount by which the person's income exceeds $32,000.

145.245(7)(e) (e) Costs allowable for experimental private on-site wastewater treatment systems shall include the costs of installing and monitoring experimental private on-site wastewater treatment systems installed under s. 145.02 (3) (b) and this section. The department shall promulgate rules that specify how the department will select, monitor and allocate the state share for experimental private on-site wastewater treatment systems that the department funds under this section.

145.245(8) (8) Application.

145.245(8)(a)(a) In order to be eligible for a grant under this section, a governmental unit shall make an application for replacement or rehabilitation of private on-site wastewater treatment systems of principal residences or small commercial establishments and shall submit an application for participation to the department. The application shall be in the form and include the information the department prescribes. In order to be eligible for funds available in a fiscal year, an application is required to be received by the department prior to February 1 of the previous fiscal year.

145.245(8)(b) (b) An American Indian tribe or band may submit an application for participation for any Indian lands under its jurisdiction.

145.245(9) (9) Conditions; governmental units. As a condition for obtaining grant funding under this section, a governmental unit shall:

145.245(9)(a) (a) Adopt and administer the maintenance program established under s. 145.20 (5);

145.245(9)(b) (b) Certify that grants will be used for private on-site wastewater treatment system replacement or rehabilitation for a principal residence or small commercial establishment owned by a person who meets the eligibility requirements under sub. (5), that the funds will be used as provided under sub. (6) and that allowable costs will not exceed the amount permitted under sub. (7);

145.245(9)(c) (c) Certify that grants will be used for private on-site wastewater treatment systems which will be properly installed and maintained;

145.245(9)(d) (d) Certify that grants provided to the governmental unit will be disbursed to eligible owners;

145.245(9)(e) (e) Establish a process for regulation and inspection of private on-site wastewater treatment systems;

145.245(9)(f) (f) Establish a system of user charges and cost recovery if the governmental unit considers this system to be appropriate. User charges and cost recovery may include the cost of the grant application fee and the cost of supervising installation and maintenance; and

145.245(9)(g) (g) Establish a system which provides for the distribution of grant funds received among eligible applicants based on the amount requested in the application as approved by the department. If the amount received by a county is insufficient to fully fund all grants, the county shall prorate grant funds on the same basis as sub. (11m).

145.245(10) (10) Assistance. The department shall make its staff available to provide technical assistance to each governmental unit. The department shall prepare and distribute to each participating governmental unit a manual of procedures for the grant program under this section.

145.245(11) (11) Allocation of funds.

145.245(11)(b)(b) Determination of eligible applications. At the beginning of each fiscal year the department shall determine the state grant share for applications from eligible owners received by participating governmental units. The department may revise this determination if a governmental unit does not meet the conditions specified under sub. (9) or if it determines that individuals do not meet eligibility requirements under sub. (5).

145.245(11)(c) (c) Allocation. The department shall allocate available funds for grants to each participating governmental unit according to the total amount of the state grant share for all eligible applications received by that governmental unit.

145.245(11)(d) (d) Limitation; commercial establishments. The department may not allocate more than 10% of the funds available under this subsection each fiscal year for grants for small commercial establishments.

145.245(11)(e) (e) Limitation; experimental private on-site wastewater treatment systems. The department may not allocate more than 10% of the funds available under this subsection each fiscal year for grants for the installation and monitoring of experimental private on-site wastewater treatment systems.

145.245(11m) (11m) Prorating.

145.245(11m)(a)(a) Except as provided in par. (d), the department shall prorate available funds under this subsection if funds are not sufficient to fully fund all applications. A prorated payment shall be deemed full payment of the grant.

145.245(11m)(b) (b) Except as provided in par. (d), if funds are sufficient to fully fund all category 1 but not all category 2 failing private on-site wastewater treatment systems, the department shall fully fund all category 1 systems and prorate the funds for category 2 systems on a proportional basis.

145.245(11m)(c) (c) Except as provided in par. (d), if funds are not sufficient to fully fund all category 1 failing private on-site wastewater treatment systems, the department shall fund the category 1 systems on a proportional basis and deny the grant applications for all category 2 systems.

145.245(11m)(d) (d) The department is not required to prorate available funds for grants for the installation and monitoring of experimental private on-site wastewater treatment systems.

145.245(12) (12) Determination of eligibility; disbursement of grants.

145.245(12)(a)(a) The department shall review applications for participation in the state program submitted under sub. (8). The department shall determine if a governmental unit submitting an application meets the conditions specified under sub. (9).

145.245(12)(b) (b) The department shall promulgate rules which shall define payment mechanisms to be used to disburse grants to a governmental unit.

145.245(12m) (12m) Loans to governmental units.

145.245(12m)(a)(a) A governmental unit to which the department allocates funds under sub. (11) for a fiscal year may apply to the department for a loan under this subsection if the department prorates funds under sub. (11m) for that fiscal year. A governmental unit may only use a loan under this subsection to increase the amounts of grants to persons eligible under sub. (5) above the amounts that would be provided without a loan under this subsection or to provide grants to persons eligible under sub. (5) who would otherwise not receive grants, because of the operation of sub. (11m) (c), but the total amount provided to a person under this section may not exceed the amount authorized under sub. (7).

145.245(12m)(b) (b) A loan under this subsection bears no interest. A loan under this subsection may not exceed the difference between the amount of the grant that the governmental unit would have received if the department had not prorated grants under sub. (11) and the amount of the grant that the governmental unit did receive. If the amount available for loans under s. 20.320 (3) (q) in a fiscal year is not sufficient to provide loans to all eligible governmental units applying for loans, the department shall allocate the available funds in the same manner as in sub. (11) (c).

145.245(12m)(c) (c) A loan approved under this subsection shall be for no longer than 20 years, as determined by the department of administration, and be fully amortized not later than 20 years after the original date of the note.

145.245(12m)(d) (d) As a condition of receiving a loan under this subsection an applicant shall do all of the following:

145.245(12m)(d)1. 1. Pledge the security, if any, required by the department of administration under this subsection.

145.245(12m)(d)2. 2. Demonstrate to the satisfaction of the department of administration the financial capacity to assure sufficient revenues to repay the loan.

145.245(12m)(e) (e) The department of safety and professional services and the department of administration may enter into a financial assistance agreement with a governmental unit that applies for a loan under this subsection and meets the eligibility requirements for a loan, including the requirements under par. (d).

145.245(12m)(f) (f) The department of administration, in consultation with the department of safety and professional services, may establish those terms and conditions of a financial assistance agreement that relate to its financial management, including what type of municipal obligation is required for the repayment of the financial assistance. In setting the terms and conditions, the department of administration may consider factors that the department of administration finds are relevant, including the type of obligation evidencing the loan, the pledge of security for the obligation and the applicant's creditworthiness.

145.245(12m)(g) (g) The department of administration shall make and disburse a loan to an applicant that has entered into a financial assistance agreement under par. (e). The department of administration, in consultation with the department of safety and professional services, shall establish procedures for disbursing loans.

145.245(12m)(h) (h) If a governmental unit fails to make a principal repayment after its due date, the department of administration shall place on file a certified statement of all amounts due under this subsection. After consulting the department of safety and professional services, the department of administration may collect all amounts due by deducting those amounts from any state payments due the governmental unit or may add a special charge to the amount of taxes apportioned to and levied upon the county under s. 70.60. If the department of administration collects amounts due, it shall remit those amounts to the fund to which they are due and notify the department of safety and professional services of that action.

145.245(13) (13) Inspection. Agents of the department or the governmental unit may enter premises where private on-site wastewater treatment systems are located pursuant to a special inspection warrant as required under s. 66.0119, to collect samples, records and information and to ascertain compliance with the rules and orders of the department or the governmental unit.

145.245(14) (14) Enforcement.

145.245(14)(a)(a) If the department has reason to believe that a violation of this section or any rule promulgated under this section has occurred, it may:

145.245(14)(a)1. 1. Cause written notice to be served upon the alleged violator. The notice shall specify the alleged violation, and contain the findings of fact on which the charge of violation is based, and may include an order that necessary corrective action be taken within a reasonable time. This order shall become effective unless, no later than 30 days after the date the notice and order are served, the person named in the notice and order requests in writing a hearing before the department. Upon this request and after due notice, the department shall hold a hearing. Instead of an order, the department may require that the alleged violator appear before the department for a hearing at a time and place specified in the notice and answer the charges complained of; or

145.245(14)(a)2. 2. Initiate action under sub. (15).

145.245(14)(b) (b) If after the hearing the department finds that a violation has occurred, it shall affirm or modify its order previously issued, or issue an appropriate order for the prevention, abatement or control of the violation or for other corrective action. If the department finds that no violation has occurred, it shall rescind its order. Any order issued as part of a notice or after hearing may prescribe one or more dates by which necessary action shall be taken in preventing, abating or controlling the violation.

145.245(14)(d) (d) Additional grants under this section to a governmental unit previously awarded a grant under this section may be suspended or terminated if the department finds that a private on-site wastewater treatment system previously funded in the governmental unit is not being or has not been properly rehabilitated, constructed, installed or maintained.

145.245(15) (15) Penalties. Any person who violates this section or a rule or order promulgated under this section shall forfeit not less than $10 nor more than $5,000 for each violation. Each day of continued violation is a separate offense. While an order is suspended, stayed or enjoined, this penalty does not accrue.

145.245 History History: 1981 c. 1 s. 33; 1983 a. 27; 1983 a. 189 s. 329 (8); 1983 a. 545; 1985 a. 29; 1987 a. 27; 1989 a. 31, 326; 1991 a. 32; 1991 a. 39 ss. 2564fs to 2564fw, 2622Lm to 2622n; Stats. 1991 s. 145.245; 1991 a. 189; 1993 a. 16, 27; 1995 a. 27 ss. 4355, 9116 (5); 1995 a. 227, 404; 1999 a. 9; 1999 a. 150 s. 672; 2003 a. 169, 326; 2005 a. 347; 2009 a. 392; 2011 a. 32, 146; s. 35.17 correction (5) (a) 2.



145.26 Public swimming pool plan review.

145.26  Public swimming pool plan review.

145.26(1) (1) In this section, "public swimming pool" means a fixed or mobile structure, basin, chamber or tank and appurtenant buildings and equipment that serve or are installed for use by the state, a political subdivision of the state, a motel, a hotel, a resort, a camp, a club, an association, a housing development, a school, a religious, charitable or youth organization, an educative or rehabilitative facility or another entity. "Public swimming pool" does not mean a fixed or mobile structure, basin, chamber or tank that only serves fewer than 3 individual residences.

145.26(2) (2) The department shall, in advance of construction, alteration or reconstruction, review and approve plans and specifications for the construction, alteration or reconstruction of public swimming pools or water recreation attractions or the alteration of public swimming pool equipment in this state.

145.26(3) (3) The department shall require payment of fees that are established by rule for the review of plans and specifications for the construction, alteration or reconstruction of public swimming pools or water recreation attractions or the alteration of public swimming pool equipment.

145.26(4) (4) No one may maintain, manage or operate a public swimming pool or water recreation attraction for which construction, alteration or reconstruction is made after January 1, 1990, unless all of the following have taken place:

145.26(4)(a) (a) The department has reviewed and approved the construction, alteration or reconstruction under sub. (2).

145.26(4)(b) (b) The applicable fee under sub. (3) has been paid.

145.26(4)(c) (c) The construction, alteration or reconstruction of the public swimming pool or water recreation attraction conforms to the plans and specifications approved by the department under sub. (2).

145.26(5) (5) The department shall promulgate rules establishing all of the following:

145.26(5)(a) (a) The definition of "water attraction".

145.26(5)(b) (b) The amounts of fees to perform review of plans and specifications as specified in sub. (2).

145.26(6) (6) Whoever violates this section or the rules promulgated under this section may be fined not less than $100 nor more than $5,000. Each day of continued violation constitutes a separate offense.

145.26 History History: 1989 a. 31; 1993 a. 16 ss. 2402, 2561, 2562; Stats. 1993 s. 145.26.






146. Miscellaneous health provisions.

146.001 Definitions.

146.001  Definitions. In this chapter unless the context otherwise requires:

146.001(1) (1) "Department" means the department of health services.

146.001(2) (2) "Secretary" means the secretary of health services.

146.001 History History: 1973 c. 323; 1985 a. 120; 1995 a. 27 s. 9126 (19); 2007 a. 20 s. 9121 (6) (a).



146.0255 Testing infants for controlled substances or controlled substance analogs.

146.0255  Testing infants for controlled substances or controlled substance analogs.

146.0255(1) (1)  Definitions. In this section:

146.0255(1)(a) (a) "Controlled substance" has the meaning given in s. 961.01 (4).

146.0255(1)(b) (b) "Controlled substance analog" has the meaning given in s. 961.01 (4m).

146.0255(2) (2) Testing. Any hospital employee who provides health care, social worker, or intake worker under ch. 48 may refer an infant or an expectant mother of an unborn child, as defined in s. 48.02 (19), to a physician for testing of the bodily fluids of the infant or expectant mother for controlled substances or controlled substance analogs if the hospital employee who provides health care, social worker, or intake worker suspects that the infant or expectant mother has controlled substances or controlled substance analogs in the bodily fluids of the infant or expectant mother because of the use of controlled substances or controlled substance analogs by the mother while she was pregnant with the infant or by the expectant mother while she is pregnant with the unborn child. The physician may test the infant or expectant mother to ascertain whether or not the infant or expectant mother has controlled substances or controlled substance analogs in the bodily fluids of the infant or expectant mother, if the physician determines that there is a serious risk that there are controlled substances or controlled substance analogs in the bodily fluids of the infant or expectant mother because of the use of controlled substances or controlled substance analogs by the mother while she was pregnant with the infant or by the expectant mother while she is pregnant with the unborn child and that the health of the infant, the unborn child or the child when born may be adversely affected by the controlled substances or controlled substance analogs. If the results of the test indicate that the infant does have controlled substances or controlled substance analogs in the infant's bodily fluids, the physician shall report the occurrence of that condition in the infant to the agency, as defined in s. 48.981 (1) (ag), that is responsible for conducting child abuse and neglect investigations under s. 48.981, and that agency shall offer to provide, or arrange or refer for the provision of, services and treatment for the child and the child's mother as provided under s. 46.238. If the results of the test indicate that the expectant mother does have controlled substances or controlled substance analogs in the expectant mother's bodily fluids, the physician may report the occurrence of that condition in the expectant mother to the agency, as defined in s. 48.981 (1) (ag), that is responsible for conducting unborn child abuse investigations under s. 48.981, and that agency shall offer to provide, or arrange or refer for the provision of, services and treatment for the unborn child and expectant mother as provided under s. 46.238. Under this subsection, no physician may test an expectant mother without first receiving her informed consent to the testing.

146.0255(3) (3) Test results. The physician who performs a test under sub. (2) shall provide the infant's parents or guardian or the expectant mother with all of the following information:

146.0255(3)(a) (a) A statement of explanation concerning the test that was performed, the date of performance of the test and the test results.

146.0255(3)(b) (b) A statement of explanation that the test results of an infant must, and that the test results of an expectant mother may, be disclosed to an agency under sub. (2) if the test results are positive.

146.0255(4) (4) Confidentiality. The results of a test given under this section may be disclosed as provided in sub. (3).

146.0255 History History: 1989 a. 122, 359; 1993 a. 16, 446; 1995 a. 386, 448; 1997 a. 27, 35, 292; 2009 a. 79.



146.085 Pay toilets prohibited.

146.085  Pay toilets prohibited.

146.085(1) (1)  Prohibition. The owner or manager of any public building shall not permit an admission fee to be charged for the use of any toilet compartment.

146.085(2) (2) Penalty. Any person who violates this section shall be fined not less than $10 nor more than $50.

146.085(3) (3) Enforcement. The department, the department of safety and professional services, and the public service commission shall enforce this section within their respective jurisdictions.

146.085 History History: 1971 c. 228 s. 44; 1973 c. 12 s. 37; 1975 c. 298; 1995 a. 27 ss. 4361, 9116 (5); 2011 a. 32.



146.15 Information.

146.15  Information. State officials, physicians of mining, manufacturing and other companies or associations, officers and agents of a company incorporated by or transacting business under the laws of this state, shall when requested furnish, so far as practicable, the department any information required touching the public health; and for refusal shall forfeit $10.



146.16 Expenses.

146.16  Expenses. Expenses incurred under this chapter, not made otherwise chargeable, shall be paid by the town, city or village.

146.16 History History: 1983 a. 27 s. 2202 (20); 1993 a. 27; 1995 a 227.



146.17 Limitations.

146.17  Limitations. Nothing in the statutes shall be construed to authorize interference with the individual's right to select his or her own physician or mode of treatment, nor as a limitation upon the municipality to enact measures in aid of health administration, consistent with statute and acts of the department.

146.17 History History: 1993 a. 482.



146.22 Flushing devices for urinals.

146.22  Flushing devices for urinals. The department shall not promulgate any rules which either directly or indirectly prohibit the use of manual flushing devices for urinals. The department shall take steps to encourage the use of manual flushing devices for urinals.

146.22 History History: 1977 c. 418.



146.25 Required implanting of microchip prohibited.

146.25  Required implanting of microchip prohibited.

146.25(1)(1) No person may require an individual to undergo the implanting of a microchip.

146.25(2) (2) Any person who violates sub. (1) may be required to forfeit not more than $10,000. Each day of continued violation constitutes a separate offense.

146.25 History History: 2005 a. 482.



146.29 Access to toilet facility in retail establishment.

146.29  Access to toilet facility in retail establishment.

146.29(1)(1)  Definitions. In this section:

146.29(1)(a) (a) "Eligible medical condition" means inflammatory bowel disease, irritable bowel syndrome, or any other medical condition that periodically requires immediate access to a toilet facility.

146.29(1)(b) (b) "Inflammatory bowel disease" means Crohn's disease or ulcerative colitis.

146.29(1)(c) (c) "Ostomy device" means a medical device that creates an artificial passage for elimination of body waste.

146.29(1)(d) (d) "Physician" has the meaning given in s. 448.01 (5).

146.29(1)(e) (e) "Retail establishment" means a store or shop in which retail sales is the principal business conducted, except that "retail establishment" does not include a motor vehicle fuel retailer's establishment that is a structure that is 800 square feet or less in size.

146.29(2) (2) Access to toilet facility required. A retail establishment that has a toilet facility that is designated for use by the establishment's employees shall permit a person who suffers from an eligible medical condition or uses an ostomy device to use the toilet facility if all of the following apply:

146.29(2)(a) (a) The person provides the retail establishment any of the following:

146.29(2)(a)1. 1. A copy of a written statement, signed and issued by a physician on the physician's letterhead or that of the facility with which the physician is associated, that indicates that the person suffers from an eligible medical condition or uses an ostomy device.

146.29(2)(a)2. 2. An identification card issued by an entity approved by the department under sub. (4) that indicates that the person suffers from an eligible medical condition or uses an ostomy device.

146.29(2)(b) (b) The person requests to use the toilet facility during the retail establishment's usual business hours.

146.29(2)(c) (c) Three or more employees of the retail establishment are working at the establishment at the time the person requests use of the toilet facility.

146.29(2)(d) (d) The toilet facility is not located in an area where access creates an obvious health or safety risk for the person or an obvious security risk for the retail establishment.

146.29(2)(e) (e) The retail establishment does not have a toilet facility that the public may use.

146.29(2)(f) (f) A public toilet facility is not immediately accessible to the person.

146.29(3) (3) Limitation on requirement. No retail establishment may, under this section, be required to make physical changes to a toilet facility that is designated for use by the establishment's employees.

146.29(4) (4) Entities that may issue identification cards. The department shall approve, to issue identification cards that may be used under sub. (2) (a) 2., entities that provide services to, or advocate on behalf of, persons who suffer from an eligible medical condition or use an ostomy device.

146.29(5) (5) Penalties.

146.29(5)(a)(a) Whoever violates sub. (2) may be required to forfeit not more than $200.

146.29(5)(b) (b) Whoever does any of the following with respect to a written statement or identification card that is specified in sub. (2) (a) may be required to forfeit not more than $200:

146.29(5)(b)1. 1. Forges a statement or identification card, or utters a forged statement or identification card.

146.29(5)(b)2. 2. Alters a statement or identification card, or utters an altered statement or identification card.

146.29(5)(b)3. 3. Transfers to another person, for use by that person, a statement or identification card intended for use by a different person.

146.29(5)(b)4. 4. Knowingly possesses a forged or altered statement or identification card.

146.29(5)(c) (c) Each day of continued violation under par. (a) or (b) constitutes a separate offense.

146.29 History History: 2009 a. 198.



146.31 Blood or tissue transfer services.

146.31  Blood or tissue transfer services.

146.31(1) (1) It is unlawful to operate a blood bank for commercial profit.

146.31(2) (2) The procurement, processing, distribution or use of whole blood, plasma, blood products, blood derivatives and other human tissues such as corneas, bones or organs for the purpose of injecting, transfusing or transplanting any of them into the human body is declared to be, for all purposes except as provided under s. 146.345, the rendition of a service by every person participating therein and, whether or not any remuneration is paid therefor, not to be a sale of the whole blood, plasma, blood products, blood derivatives or other tissues. No person involved in the procurement, processing, distribution or use of whole blood, plasma, blood products or blood derivatives for the purpose of injecting or transfusing any of them into the human body shall be liable for damages resulting from these activities except for his or her own negligence or willful misconduct.

146.31(3) (3) No hospital, nonprofit tissue bank, physician, nurse or other medical personnel acting under the supervision and direction of a physician involved in the procurement, processing, distribution or use of human tissues such as corneas, bones or organs for the purpose of transplanting any of them into the human body shall be liable for damages resulting from those activities except for negligence or willful misconduct by that hospital, nonprofit tissue bank, physician, nurse or other medical personnel.

146.31 History History: 1975 c. 75, 76; 1987 a. 97.

146.31 Annotation Sub. (1) is unconstitutional. It violates the commerce clause, Art. I, s. 8, and the supremacy clause, art. VI, of the U.S. Constitution. State v. Interstate Blood Bank, Inc. 65 Wis. 2d 482, 222 N.W.2d 912 (1974).



146.33 Blood donors.

146.33  Blood donors. Any person who is 17 years old or older may donate blood in any voluntary and noncompensatory blood program, and any person who is 16 years old may donate blood in such a program if his or her parent or legal guardian consents to the donation.

146.33 History History: 1971 c. 228; 1983 a. 21; 2007 a. 103.



146.34 Donation of bone marrow by a minor.

146.34  Donation of bone marrow by a minor.

146.34(1) (1)  Definitions. In this section:

146.34(1)(a) (a) "Bone marrow" means the soft material that fills human bone cavities.

146.34(1)(b) (b) "Bone marrow transplant" means the medical procedure by which transfer of bone marrow is made from the body of a person to the body of another person.

146.34(1)(c) (c) "Donor" means a minor whose bone marrow is transplanted from his or her body to the body of the minor's brother or sister.

146.34(1)(d) (d) "Guardian" means the person named by the court under ch. 48 or 54 or ch. 880, 2003 stats., having the duty and authority of guardianship.

146.34(1)(e) (e) "Legal custodian" means a person other than a parent or guardian or an agency to whom the legal custody of a minor has been transferred by a court under ch. 48 or 938, but does not include a person who has only physical custody of a minor.

146.34(1)(f) (f) "Parent" means a biological parent, a husband who has consented to the artificial insemination of his wife under s. 891.40 or a parent by adoption. If the minor is a nonmarital child who is not adopted or whose parents do not subsequently intermarry under s. 767.803, "parent" includes a person adjudged in a judicial proceeding under ch. 48 to be the biological father of the minor. "Parent" does not include any person whose parental rights have been terminated.

146.34(1)(g) (g) "Physician" means a person licensed to practice medicine and surgery under ch. 448.

146.34(1)(h) (h) "Psychiatrist" means a physician specializing in psychiatry.

146.34(1)(i) (i) "Psychologist" means a person licensed to practice psychology under ch. 455.

146.34(1)(j) (j) "Relative" means a parent, grandparent, stepparent, brother, sister, first cousin, nephew or niece; or uncle or aunt within the 3rd degree of kinship as computed under s. 990.001 (16). This relationship may be by blood, marriage or adoption.

146.34(2) (2) Prohibition on donation of bone marrow by a minor. Unless the conditions under sub. (3) or (4) have been met, no minor may be a bone marrow donor in this state.

146.34(3) (3) Consent to donation of bone marrow by a minor under 12 years of age. If the medical condition of a brother or a sister of a minor who is under 12 years of age requires that the brother or sister receive a bone marrow transplant, the minor is deemed to have given consent to be a donor if all of the following conditions are met:

146.34(3)(a) (a) The physician who will remove the bone marrow from the minor has informed the parent, guardian or legal custodian of the minor of all of the following:

146.34(3)(a)1. 1. The nature of the bone marrow transplant.

146.34(3)(a)2. 2. The benefits and risks to the prospective donor and prospective recipient of performance of the bone marrow transplant.

146.34(3)(a)3. 3. The availability of procedures alternative to performance of a bone marrow transplant.

146.34(3)(b) (b) The physician of the brother or sister of the minor has determined all of the following, has confirmed those determinations through consultation with and under recommendation from a physician other than the physician under par. (a) and has provided the determinations to the parent, guardian or legal custodian under par. (e):

146.34(3)(b)1. 1. That the minor is the most acceptable donor who is available.

146.34(3)(b)2. 2. That no medically preferable alternatives to a bone marrow transplant exist for the brother or sister.

146.34(3)(c) (c) A physician other than a physician under par. (a) or (b) has determined the following and has provided the determinations to the parent, guardian or legal custodian under par. (e):

146.34(3)(c)1. 1. The minor is physically able to withstand removal of bone marrow.

146.34(3)(c)2. 2. The medical risks of removing the bone marrow from the minor and the long-term medical risks for the minor are minimal.

146.34(3)(d) (d) A psychiatrist or psychologist has evaluated the psychological status of the minor, has determined that no significant psychological risks to the minor exist if bone marrow is removed from the minor and has provided that determination to the parent, guardian or legal custodian under par. (e).

146.34(3)(e) (e) The parent, guardian or legal custodian, upon receipt of the information and the determinations under pars. (a) to (d), has given written consent to donation by the minor of the bone marrow.

146.34(4) (4) Consent to donation of bone marrow by a minor 12 years of age or over.

146.34(4)(a)(a) A minor who has attained the age of 12 years may, if the medical condition of a brother or sister of the minor requires that the brother or sister receive a bone marrow transplant, give written consent to be a donor if:

146.34(4)(a)1. 1. A psychiatrist or psychologist has evaluated the intellect and psychological status of the minor and has determined that the minor is capable of consenting.

146.34(4)(a)2. 2. The physician who will remove the bone marrow from the minor has first informed the minor of all of the following:

146.34(4)(a)2.a. a. The nature of the bone marrow transplant.

146.34(4)(a)2.b. b. The benefits and risks to the prospective donor and prospective recipient of performance of the bone marrow transplant.

146.34(4)(a)2.c. c. The availability of procedures alternative to performance of a bone marrow transplant.

146.34(4)(b) (b) If the psychiatrist or psychologist has determined under par. (a) that the minor is incapable of consenting, consent to donation of bone marrow must be obtained under the procedures under sub. (3).

146.34(5) (5) Hearing on prohibition of consent or performance.

146.34(5)(a)(a) A relative of the prospective donor or the district attorney or corporation counsel of the county of residence of the prospective donor may file a petition with the court assigned to exercise jurisdiction under chs. 48 and 938 for an order to prohibit either of the following:

146.34(5)(a)1. 1. The giving of consent under sub. (3) or (4) to donation of bone marrow.

146.34(5)(a)2. 2. If consent under sub. (3) or (4) has been given, the performance of the bone marrow transplant for which consent to donate bone marrow has been given.

146.34(5)(am) (am) Any party filing a petition for an order to prohibit performance under par. (a) 2. shall file and serve the petition within 3 days after consent has been given under sub. (3) or (4).

146.34(5)(b) (b) Any party filing a petition under par. (a) shall at the same time file with the court a statement of a physician or psychologist who has recently examined the prospective donor and which avers, if made by a physician, to a reasonable degree of medical certainty or, if made by a psychologist, to a reasonable degree of professional certainty, that the removal of bone marrow presents medical or psychological risks to the prospective donor or to the prospective recipient which outweigh all benefits to the prospective donor or to the prospective recipient.

146.34(5)(c) (c) Any party filing a petition under par. (a) and a statement under par. (b) shall, at the time of filing, provide personal service of notice of the filing and a copy of the statement to the parent, guardian or legal custodian of the prospective donor and, if the prospective donor is a minor who has attained 12 years of age, to the minor.

146.34(5)(d) (d) Following the filing of a petition under par. (a) and a statement under par. (b), the judge shall appoint a guardian ad litem under s. 48.235 for the prospective donor.

146.34(5)(e) (e) If a request for hearing is filed by the prospective donor under sub. (4) or by the parent, guardian or legal custodian within 7 days following the personal service of notice under par. (c), the court shall conduct a hearing to determine whether the giving of consent under par. (a) 1. or performance under par. (a) 2. shall be prohibited and providing the prospective donor under sub. (4) and the parent, guardian or legal custodian opportunity to rebut the statement under par. (b).

146.34(5)(f) (f) If no request for hearing is filed by the prospective donor under sub. (4) or by the parent, guardian or legal custodian within the time limit specified under par. (e), the court may do one of the following:

146.34(5)(f)1. 1. Order prohibition of consent under par. (a) 1. or performance under par. (a) 2.

146.34(5)(f)2. 2. On its own motion conduct a hearing to determine whether the giving of consent under par. (a) 1. or performance under par. (a) 2. shall be prohibited.

146.34(5)(g) (g) If the court on its own motion conducts a hearing under par. (f) 2., the court shall provide personal service of notice of the hearing to all parties and may request submission of relevant evidence.

146.34(5)(h) (h) Any person aggrieved by a final judgment or final order of the court under par. (e) or (f) may appeal within the time period specified in s. 808.04 (3) or (4).

146.34 History History: 1985 a. 50; 1995 a. 77; 1997 a. 188; 1999 a. 32, 162; 2001 a. 38; 2005 a. 387; 2005 a. 443 s. 265.



146.343 Donation of newborn umbilical cord blood.

146.343  Donation of newborn umbilical cord blood.

146.343(1)(1) In this section:

146.343(1)(a) (a) "Hospital" has the meaning given in s. 50.33 (2).

146.343(1)(b) (b) "Nurse" means a registered nurse who is licensed under s. 441.06 or permitted under s. 441.08.

146.343(1)(c) (c) "Nurse-midwife" means an individual who is licensed to engage in the practice of nurse-midwifery under s. 441.15 (3) (a).

146.343(1)(d) (d) "Physician" has the meaning given in s. 448.01 (5).

146.343(2) (2) Notwithstanding s. 146.33, the principal prenatal health care provider of a woman who is known to be pregnant shall, before the woman's 35th week of pregnancy, offer her information on options to donate, to an accepting and accredited cord blood bank, blood bank, blood center, or plasma center, blood extracted from the umbilical cord of her newborn child, if the donation may be made without monetary expense for the collection or storage to the woman, to any 3rd-party payor of health care coverage for the woman, or to the hospital in which delivery occurs.

146.343(4) (4) No person may be held civilly liable for failure to comply, or for complying, with sub. (2).

146.343 History History: 2005 a. 56.



146.345 Sale of human organs prohibited.

146.345  Sale of human organs prohibited.

146.345(1) (1) In this section:

146.345(1)(a) (a) "Human organ" means a human kidney, liver, heart, lung, pancreas, bone marrow, cornea, eye, bone or skin or any other human organ specified by the department by rule. "Human organ" does not mean human whole blood, blood plasma, a blood product or a blood derivative or human semen.

146.345(1)(b) (b) "Human organ transplantation" means the medical procedure by which transfer of a human organ is made from the body of a person to the body of another person.

146.345(1)(c) (c) "Valuable consideration" does not include reasonable payment associated with the removal, transportation, implantation, processing, preservation, quality control or storage of a human organ or an expense of travel, housing or lost wages incurred by a human organ donor in connection with donation of the human organ.

146.345(2) (2) No person may knowingly and for valuable consideration acquire, receive or otherwise transfer any human organ for use in human organ transplantation.

146.345(3) (3) Any person who violates this section is guilty of a Class H felony, except that, notwithstanding the maximum fine specified in s. 939.50 (3) (h), the person may be fined not more than $50,000.

146.345 History History: 1987 a. 97; 1997 a. 283; 2001 a. 109.



146.35 Female genital mutilation prohibited.

146.35  Female genital mutilation prohibited.

146.35(1) (1) In this section, "infibulate" means to clasp together with buckles or stitches.

146.35(2) (2) Except as provided in sub. (3), no person may circumcise, excise or infibulate the labia majora, labia minora or clitoris of a female minor.

146.35(3) (3) Subsection (2) does not apply if the circumcision, excision or infibulation is performed by a physician, as defined in s. 448.01 (5), and is necessary for the health of the female minor or is necessary to correct an anatomical abnormality.

146.35(4) (4) None of the following may be asserted as a defense to prosecution for a violation of sub. (2):

146.35(4)(a) (a) Consent by the female minor or by a parent of the female minor to the circumcision, excision or infibulation.

146.35(4)(b) (b) The circumcision, excision or infibulation is required as a matter of custom or ritual.

146.35(5) (5) Whoever violates sub. (2) is guilty of a Class H felony.

146.35 History History: 1995 a. 365; 1997 a. 283; 2001 a. 109.



146.37 Health care services review; civil immunity.

146.37  Health care services review; civil immunity.

146.37(1)(1) In this section:

146.37(1)(a) (a) "Health care provider" includes an ambulance service provider, as defined in s. 256.01 (3), and an emergency medical technician, as defined in s. 256.01 (5), and a first responder, as defined in s. 256.01 (9).

146.37(1)(b) (b) "Medical director" has the meaning specified in s. 256.01 (11).

146.37(1g) (1g) Except as provided in s. 153.76, no person acting in good faith who participates in the review or evaluation of the services of health care providers or facilities or the charges for such services conducted in connection with any program organized and operated to help improve the quality of health care, to avoid improper utilization of the services of health care providers or facilities or to determine the reasonable charges for such services, or who participates in the obtaining of health care information under subch. I of ch. 153, is liable for any civil damages as a result of any act or omission by such person in the course of such review or evaluation. Acts and omissions to which this subsection applies include, but are not limited to, acts or omissions by peer review committees or hospital governing bodies in censuring, reprimanding, limiting or revoking hospital staff privileges or notifying the medical examining board or podiatry affiliated credentialing board under s. 50.36 or taking any other disciplinary action against a health care provider or facility and acts or omissions by a medical director in reviewing the performance of emergency medical technicians or ambulance service providers.

146.37(1m) (1m) The good faith of any person specified in subs. (1g) and (3) shall be presumed in any civil action. Any person who asserts that such a person has not acted in good faith has the burden of proving that assertion by clear and convincing evidence.

146.37(2) (2) In determining whether a member of the reviewing or evaluating organization or the medical director has acted in good faith under sub. (1g), the court shall consider whether the member or medical director has sought to prevent the health care provider or facility and its counsel from examining the documents and records used in the review or evaluation, from presenting witnesses, establishing pertinent facts and circumstances, questioning or refuting testimony and evidence, confronting and cross-examining adverse witnesses or from receiving a copy of the final report or recommendation of the reviewing organization or medical director.

146.37(3) (3) This section applies to any person acting in good faith who participates in the review or evaluation of the services of a psychiatrist, or facilities or charges for services of a psychiatrist, conducted in connection with any organization, association or program organized or operated to help improve the quality of psychiatric services, avoid improper utilization of psychiatric services or determine reasonable charges for psychiatric services. This immunity includes, but is not limited to, acts such as censuring, reprimanding or taking other disciplinary action against a psychiatrist for unethical or improper conduct.

146.37 History History: 1975 c. 187; 1979 c. 221; 1981 c. 323; 1983 a. 27; 1985 a. 29 s. 3202 (27); 1985 a. 340; 1987 a. 27, 399; 1989 a. 102; 1997 a. 175; 1999 a. 56; 2007 a. 130; 2009 a. 113, 274; 2011 a. 260 s. 81.

146.37 Annotation Anyone who has the good faith belief that they are participating in a valid peer review procedure of a health care provider is entitled to the presumption of good faith under sub. (1g) and is immune from liability unless the presumption is overcome. Limjoco v. Schenck, 169 Wis. 2d 703, 486 N.W.2d 567 (Ct. App. 1992).

146.37 Annotation When a 3rd party becomes an integral part of the ongoing medical services review, its actions are eligible for immunity from civil liability under this section. It would defeat the purpose of this section if the participation of an outside entity enlisted by a reviewing committee to perform an assessment of the abilities of a physician to perform effectively while on call is not eligible for immunity simply because the outside entity is not part of a formal "peer review program." Rechsteiner v. Hazelden, 2008 WI 97, 313 Wis. 2d 542, 753 N.W.2d 496, 06-1521.

146.37 Annotation When a 3rd party's diagnosis of the condition of the doctor subject to review was indistinguishable from the employing hospital's review, evaluation, and analysis of the doctor's ability to perform as an on-call surgeon, the diagnosis was the essence of the peer review process initiated by the hospital. Even if the diagnosis was negligent, it was immune because it was central to the peer review process. However, this case does not mean that the peer review statute will immunize medical negligence in all situations, irrespective of the circumstances. Rechsteiner v. Hazelden, 2008 WI 97, 313 Wis. 2d 542, 753 N.W.2d 496, 06-1521.

146.37 Annotation A person reviewing a peer can be found to have acted in bad faith even if procedural rights under sub. (2) were not denied, but whether procedural rights were denied is a factor that must be considered in a determination of "good faith." Qasem v. Kozarek, 716 F.2d 1172 (1983).



146.38 Health care services review; confidentiality of information.

146.38  Health care services review; confidentiality of information.

146.38(1)(1) In this section:

146.38(1)(a) (a) "Evaluator" means a medical director or a registered nurse who coordinates review of an emergency medical services program of a health care provider.

146.38(1)(b) (b) "Health care provider" means any of the following:

146.38(1)(b)1. 1. A person specified in s. 146.81 (1) (a) to (hp), (r), or (s).

146.38(1)(b)2. 2. A facility, association, or business entity, as specified in s. 146.81 (1) (i) to (q) and including a residential care apartment complex, as defined in s. 50.01 (6d).

146.38(1)(b)3. 3. A person working under the supervision of or in collaboration with a person specified in subd. 1.

146.38(1)(b)4. 4. A parent, subsidiary, or affiliate organization of a facility, association, or business entity, as specified in subd. 2.

146.38(1)(bm) (bm) "Incident or occurrence report" means a written or oral statement that is made to notify a person, organization, or an evaluator who reviews or evaluates the services of health care providers or charges for such services of an incident, practice, or other situation that becomes the subject of such a review or evaluation.

146.38(1)(c) (c) "Medical director" has the meaning specified in s. 256.01 (11).

146.38(1m) (1m) No person who participates in the review or evaluation of the services of health care providers or charges for such services may disclose an incident or occurrence report or any information acquired in connection with such review or evaluation except as provided in sub. (3) or (3m).

146.38(2) (2) All persons, organizations, or evaluators, whether from one or more entities, who review or evaluate the services of health care providers in order to help improve the quality of health care, to avoid improper utilization of the services of health care providers, or to determine the reasonable charges for such services shall keep a record of their investigations, inquiries, proceedings and conclusions. No such record may be released to any person under s. 804.10 (4) or otherwise except as provided in sub. (3) or (3m). No such record may be used in any civil or criminal action against the health care provider or any other health care provider; however, except for incident or occurrence reports or records from other persons, organizations, or evaluators reviewing or evaluating health care providers, information, documents or records presented during the review or evaluation may not be construed as immune from discovery under s. 804.10 (4) or use in any civil or criminal action merely because they were so presented. Any person who testifies during or participates in the review or evaluation may testify in any civil or criminal action as to matters within his or her knowledge, but may not testify as to information obtained through his or her participation in the review or evaluation, nor as to any conclusion of such review or evaluation.

146.38(2m) (2m) An incident or occurrence report may not be used in any civil or criminal action against a health care provider.

146.38(3) (3) Information acquired in connection with the review and evaluation of health care services shall be disclosed and records of such review and evaluation shall be released, with the identity of any patient whose treatment is reviewed being withheld except as permitted under s. 146.82, in the following circumstances:

146.38(3)(a) (a) To the health care provider whose services are being reviewed or evaluated, upon the request of such provider;

146.38(3)(b) (b) To any person with the consent of the health care provider whose services are being reviewed or evaluated;

146.38(3)(c) (c) To the person requesting the review or evaluation, for use solely for the purpose of improving the quality of health care, avoiding the improper utilization of the services of health care providers, and determining the reasonable charges for such services;

146.38(3)(dm) (dm) With regard to an action under s. 895.441, to a court of record after issuance of a subpoena; [and]

146.38(3)(f) (f) To the appropriate examining or licensing board or agency, when the organization or evaluator conducting the review or evaluation determines that such action is advisable.

146.38(3m) (3m)

146.38(3m)(a)(a) Information acquired in connection with the review and evaluation of health care services may be disclosed, and records of such review and evaluation may be released, in statistical form with the consent of the person authorizing or with the authority to authorize the review or evaluation. Information disclosed or records released under this subsection shall not reveal the identity of any patient except as permitted under s. 146.82.

146.38(3m)(b) (b) Information acquired in connection with the review or evaluation of health care services may be disclosed, and the records of such a review or evaluation released, to any of the following persons, with the consent of the person authorizing or with the authority to authorize the review or evaluation:

146.38(3m)(b)1. 1. The employer of a health care provider, as defined in sub. (1) (b) 1. and 3.

146.38(3m)(b)2. 2. The parent, subsidiary, or affiliate organization of a health care provider, as defined in sub. (1) (b) 2.

146.38(3m)(b)3. 3. The parent, subsidiary, or affiliate organization of the employer of a health care provider, as defined in sub. (1) (b) 1. and 3.

146.38(3t) (3t) A record described under sub. (2) or an incident or occurrence report disclosed either under sub. (3) or (3m) or in violation of this section remains confidential and may not be used in any civil or criminal action against the health care provider or any other health care provider.

146.38(4) (4) Any person who discloses information or releases a record in violation of this section, other than through a good faith mistake, is civilly liable therefor to any person harmed by the disclosure or release.

146.38(5) (5) This section does not apply to s. 256.25.

146.38(6) (6) Health care provider specific information acquired by an administrative agency in order to help improve the quality of health care, to avoid the improper utilization of services of health care providers, or to determine the reasonable charges for health care services is exempt from inspection, copying, or receipt under s. 19.35 (1).

146.38 History History: 1975 c. 187; 1979 c. 89; 1983 a. 27; 1989 a. 102; 1991 a. 217; 1999 a. 56; 2005 a. 155, 315; 2007 a. 130; 2011 a. 2, 32; s. 13.92 (1) (bm) 2.

146.38 Annotation The conclusions of a hospital governing body, based on records and conclusions of peer review committees, were not privileged under this section. Good Samaritan Hospital v. Moroney, 123 Wis. 2d 89, 365 N.W.2d 887 (Ct. App. 1984).

146.38 Annotation The methodology for determining privileged records under sub. (2) is outlined. Franzen v. Children's Hospital, 169 Wis. 2d 366, 485 N.W.2d 603 (Ct. App. 1992).

146.38 Annotation The methodology for determining privileged communications under sub. (1m) is discussed. Mallon v. Campbell, 178 Wis. 2d 278, 504 N.W.2d 357 (Ct. App. 1993).

146.38 Annotation Because this section does not provide for the loss of confidentiality due to disclosure to third parties, no waiver exists under this section. Ollman v. Health Care Liability Ins. Co. 178 Wis. 2d 648, 505 N.W.2d 399 (Ct. App. 1993).

146.38 Annotation Statistical data regarding a hospital's rates of infection for postoperative patients qualifies as a report in statistical form under sub. (3) (d) and was subject to discovery. A court need not conduct an in camera inspection to determine if material sought may be released when there is a request for information that on its face is clearly protected by this section. Braverman v. Columbia Hospital, Inc. 2001 WI App 106, 244 Wis. 2d 98, 629 N.W.2d 66, 00-0901.

146.38 Annotation The department of health and family services is a person subject to restrictions under sub. (1m) regarding the release of information. Braverman v. Columbia Hospital, Inc. 2001 WI App 106, 244 Wis. 2d 98, 629 N.W.2d 66, 00-0901.

146.38 Annotation Site reviews by associations to which local hospitals voluntarily submit for review in order to improve the quality of health care services constitutes peer review, the discovery of which is barred by this section. Hofflander v. St. Catherine's Hospital, Inc. 2003 WI 77, 262 Wis. 2d 539, 664 N.W.2d 545, 00-2467.

146.38 Annotation The party asserting the health care services review privilege under sub. (1m) bears the burden of establishing 2 conditions: 1) the investigation must be part of a program organized and operated to improve the quality of health care at the hospital, and 2) the person conducting the investigation must be acting on behalf of, or as part of a group with relatively constant membership, officers, a purpose, and a set of regulations. The privilege did not apply to an investigation conducted by an individual doctor, and not the hospital's peer review committee, that was initiated by the hospital to report a problem to the supervisor of the residency program in which the defendant resident was enrolled, and not to improve the quality of health care at the hospital. Phelps v. Physicians Insurance Company of Wisconsin, Inc. 2005 WI 85, 282 Wis. 2d 69, 698 N.W.2d 643, 03-0580.



146.40 Instructional programs for nurse aides; reporting client abuse.

146.40  Instructional programs for nurse aides; reporting client abuse.

146.40(1)(1) In this section:

146.40(1)(ad) (ad) "Client" means a person who receives services from an entity.

146.40(1)(ag) (ag) "Credential" has the meaning given in s. 440.01 (2) (a).

146.40(1)(as) (as) "Entity" has the meaning given in s. 50.065 (1) (c).

146.40(1)(aw) (aw) "Feeding assistant" means an individual who has completed a state-approved training and testing program, as specified by the department by rule, or training, as described in sub. (2m), that satisfies the state-approved training requirement, to perform one nursing-related duty, as defined by the department by rule.

146.40(1)(b) (b) "Home health agency" has the meaning specified in s. 50.49 (1) (a).

146.40(1)(bo) (bo) "Hospice" means a hospice that is licensed under subch. IV of ch. 50.

146.40(1)(br) (br) "Hospital" has the meaning specified in s. 50.33 (2).

146.40(1)(bt) (bt) "Intermediate care facility for persons with an intellectual disability" has the meaning given for "intermediate care facility for the mentally retarded" under 42 USC 1396d (d).

146.40(1)(c) (c) "Licensed practical nurse" means a nurse who is licensed or has a temporary permit under s. 441.10 or is licensed as a licensed practical/vocational nurse in a party state, as defined in s. 441.50 (2) (j).

146.40(1)(d) (d) "Nurse aide" means an individual who performs routine patient care duties delegated by a registered nurse or licensed practical nurse who supervises the individual, for the direct health care of a patient or resident. "Nurse aide" does not mean a feeding assistant, an individual who is licensed, permitted, certified, or registered under ch. 441, 448, 449, 450, 451, 455, 459, or 460, or an individual whose duties primarily involve skills that are different than those taught in instructional programs for nurse aides approved under sub. (3) or evaluated by competency evaluation programs for nurse aides approved under sub. (3m).

146.40(1)(e) (e) "Nursing home" has the meaning specified in s. 50.01 (3).

146.40(1)(f) (f) "Registered nurse" means a nurse who has a certificate of registration under s. 441.06 or a temporary permit under s. 441.08 or who is licensed as a registered nurse in a party state, as defined in s. 441.50 (2) (j).

146.40(1)(g) (g) "Student nurse" means an individual who is currently enrolled in a school for professional nurses or a school for licensed practical nurses that meets standards established under s. 441.01 (4), or who has successfully completed the course work of a basic nursing course of the school but has not successfully completed the examination under s. 441.05 or 441.10 (2).

146.40(2) (2) A hospital, nursing home, intermediate care facility for persons with an intellectual disability, home health agency, or hospice may not employ or contract for the services of an individual as a nurse aide, regardless of the title under which the individual is employed or contracted for, unless one of the following is true:

146.40(2)(a) (a) The individual has successfully completed instruction in an instructional program for nurse aides that is approved under sub. (3) and has successfully completed a competency evaluation program that is approved under sub. (3m).

146.40(2)(am) (am) The individual has completed relevant education, training, instruction, or other experience in connection with any military service, as defined in s. 111.32 (12g), if the individual or the hospital, nursing home, intermediate care facility, home health agency, or hospice demonstrates to the satisfaction of the department that the education, training, instruction, or other experience is substantially equivalent to an instructional program that is approved under sub. (3), and the individual has successfully completed a competency evaluation program that is approved under sub. (3m).

146.40(2)(c) (c) For hospitals, nursing homes, home health agencies or hospices, whether or not certified providers of medical assistance, and intermediate care facilities persons with an intellectual disability that are certified providers of medical assistance, the individual is enrolled in an instructional program for nurse aides that is approved under sub. (3) and is employed or under contract as a nurse's assistant, home health aide or hospice aide fewer than 120 calendar days by the hospital, nursing home, home health agency, hospice or intermediate care facility for persons with an intellectual disability. All of the following applies to an individual specified under this paragraph:

146.40(2)(c)1. 1. He or she may perform only services for which he or she has received training and has been found proficient by an instructor under the instructional program.

146.40(2)(c)2. 2. The hospital, nursing home, home health agency, hospice, or intermediate care facility for persons with an intellectual disability may not include the individual in meeting or complying with a requirement for nursing care staff and functions, including a minimum nursing staff requirement.

146.40(2)(d) (d) For hospitals, nursing homes, home health agencies, or hospices, whether or not certified providers of medical assistance, and intermediate care facilities for persons with an intellectual disability that are certified providers of medical assistance, the individual has successfully completed an instructional program and a competency evaluation program for nurse aides that is certified in another state that meets criteria for acceptance in this state as specified by the department by rule.

146.40(2)(e) (e) For hospitals, home health agencies, or hospices, whether or not certified providers of medical assistance, nursing homes that are not certified providers of medical assistance and intermediate care facilities for persons with an intellectual disability that are certified providers of medical assistance, the individual is a student nurse who has successfully completed a basic nursing course from a school that is on the accredited list of schools specified under s. 441.01 (4) or who successfully completes a competency evaluation program for nurse aides that is approved by the department under sub. (3m).

146.40(2)(em) (em) For nursing homes that are certified providers of medical assistance, the individual is a student nurse who successfully completes a competency evaluation program for nurse aides that is approved by the department under sub. (3m).

146.40(2)(g) (g) For hospitals, nursing homes, home health agencies, or hospices, whether or not certified providers of medical assistance, and intermediate care facilities for persons with an intellectual disability that are certified providers of medical assistance, the individual, if he or she has performed no nursing-related service for monetary compensation for 24 consecutive months after having satisfied the requirement under par. (a), again successfully completes a competency evaluation program for nurse aides that is approved by the department under sub. (3m).

146.40(2m) (2m) A nursing home or intermediate care facility for persons with an intellectual disability, whether or not the nursing home or intermediate care facility is a certified provider of medical assistance, may not employ or contract for the services of an individual as a feeding assistant, regardless of the title under which the individual is employed or contracted for, unless the individual has successfully completed a state-approved training and testing program, as specified by the department by rule. Any relevant education, training, instruction, or other experience that an individual has obtained in connection with any military service, as defined in s. 111.32 (12g), counts toward satisfying the requirement to complete the state-approved training program under this subsection, if the individual or the nursing home or intermediate care facility demonstrates to the satisfaction of the department that the education, training, instruction, or other experience obtained by the individual is substantially equivalent to the state-approved training program.

146.40(3) (3) Except as provided in sub. (4d), the department shall approve instructional programs for nurse aides that apply for, and satisfy standards for, approval that are promulgated by rule by the department. The department shall review the curriculum of each approved instructional program at least once every 24 months following the date of approval to determine whether the program continues to satisfy the standards for approval. Under this subsection, the department may, after providing notice, suspend or revoke the approval of an instructional program or impose a plan of correction on the program if the program fails to satisfy the standards for approval or operates under conditions that are other than those contained in the application approved by the department.

146.40(3m) (3m) The department shall review competency evaluation programs for nurse aides and, except as provided in sub. (4d), may approve those competency evaluation programs that satisfy standards for approval that are specified in rules promulgated by the department. Under this subsection, the department may, after providing notice, suspend or revoke approval of a competency evaluation program or impose a plan of correction on the program if the competency evaluation program fails to satisfy the standards for approval or operates under conditions that are other than those contained in the application approved by the department.

146.40(4) (4) A competency evaluation program approved under sub. (3m) shall notify the department to include an individual on the registry under sub. (4g) (a) 1. after the individual has successfully completed the competency examination.

146.40(4d) (4d)

146.40(4d)(a)(a) Except as provided in par. (am), the department shall require each applicant to provide the department with his or her social security number, if the applicant is an individual, or the applicant's federal employer identification number, if the applicant is not an individual, as a condition of issuing an approval under sub. (3) or (3m).

146.40(4d)(am) (am) If an individual specified under par. (a) does not have a social security number, the individual, as a condition of obtaining approval, shall submit a statement made or subscribed under oath or affirmation to the department that the applicant does not have a social security number. The form of the statement shall be prescribed by the department of children and families. An approval issued in reliance upon a false statement submitted under this paragraph is invalid.

146.40(4d)(b) (b) The department may not disclose any information received under par. (a) to any person except to the department of revenue for the sole purpose of requesting certifications under s. 73.0301 and to the department of workforce development for the sole purpose of requesting certifications under s. 108.227.

146.40(4d)(c) (c) Except as provided in par. (am), the department shall deny an application for the issuance of an approval specified in par. (a) if the applicant does not provide the information specified in par. (a).

146.40(4d)(d) (d) The department shall deny an application for the issuance of an approval specified in par. (a) or shall revoke an approval if the department of revenue certifies under s. 73.0301 that the applicant for or holder of approval is liable for delinquent taxes or if the department of workforce development certifies under s. 108.227 that the applicant for or holder of approval is liable for delinquent unemployment insurance contributions.

146.40(4d)(e) (e) An action taken under par. (c) or (d) is subject to review only as provided under s. 73.0301 (2) (b) and (5) or s. 108.227 (5) and (6), whichever is applicable.

146.40(4g) (4g)

146.40(4g)(a)(a) The department shall establish and maintain a registry that contains all of the following:

146.40(4g)(a)1. 1. A listing of all individuals about whom the department is notified under sub. (4).

146.40(4g)(a)2. 2. A listing of all individuals about whom the department is notified under sub. (4r) (a) or (am), for whom the department makes findings under sub. (4r) (b) and to whom any of the following applies:

146.40(4g)(a)2.a. a. The individual waives a hearing or fails to notify the department under sub. (4r) (c).

146.40(4g)(a)2.b. b. A hearing officer finds reasonable cause to believe that the individual performed an action alleged under sub. (4r) (a) or (am).

146.40(4g)(a)3. 3. Findings of the department under sub. (4r) (b) or of the hearing officer under sub. (4r) (d) concerning the misappropriation of property or the neglect or abuse of a client by an individual listed under subd. 2.

146.40(4g)(a)4. 4. A brief statement, if any, of an individual about whom the department is notified under sub. (4) and who disputes the department's findings under sub. (4r) (b) or the hearing officer's findings under sub. (4r) (d).

146.40(4g)(b) (b) The department shall provide, upon receipt of a specific, written request, information requested that is contained in the registry under par. (a).

146.40(4g)(c) (c) Section 46.90 does not apply to this subsection.

146.40(4m) (4m) An instructional program under sub. (3) for which the department has suspended or revoked approval or imposed a plan of correction or a competency evaluation program under sub. (3m) for which the department has suspended or revoked approval or imposed a plan of correction may contest the department's action by sending, within 10 days after receipt of notice of the contested action, a written request for hearing under s. 227.44 to the division of hearings and appeals created under s. 15.103 (1). The administrator of the division may designate a hearing examiner to preside over the case and recommend a decision to the administrator under s. 227.46. The decision of the administrator of the division shall be the final administrative decision. The division shall commence the hearing within 30 days after receipt of the request for hearing and shall issue a final decision within 15 days after the close of the hearing. Proceedings before the division are governed by ch. 227. In any petition for judicial review of a decision by the division, the party, other than the petitioner, who was in the proceeding before the division shall be the named respondent. This subsection does not apply to a revocation of approval under sub. (4d) (d).

146.40(4r) (4r)

146.40(4r)(a)(a) Any individual may report to the department that he or she believes that any person employed by or under contract with an entity has neglected or abused a client or misappropriated the client's property.

146.40(4r)(am) (am)

146.40(4r)(am)1.1. An entity shall report to the department any allegation of misappropriation of the property of a client or of neglect or abuse of a client by any individual employed by or under contract with the entity if the individual is under the control of the entity.

146.40(4r)(am)3. 3. An entity that intentionally fails to report an allegation of misappropriation of the property of a client or of neglect or abuse of a client may be required to forfeit not more than $1,000 and may be subject to other sanctions specified by the department by rule.

146.40(4r)(b) (b) Except as provided in pars. (em) and (er), the department shall review and investigate any report received under par. (a) or (am) and, if the allegation is substantiated, make specific, documented findings concerning the misappropriation of property or the neglect or abuse. The department shall, in writing, notify the individual specified in the report that the individual's name and the department's findings about the individual shall be listed in the registry under sub. (4g) (a) 2. and 3. unless the individual contests the listings in a hearing before the division of hearings and appeals created under s. 15.103 (1). The written notification shall describe the investigation conducted by the department, enumerate the findings alleging misappropriation of property or neglect or abuse of a client and explain the consequence to the individual specified in the report of waiving a hearing to contest the findings. The individual specified in the report shall have 30 calendar days after receipt of the notification to indicate to the department in writing whether he or she intends to contest the listing or to waive the hearing.

146.40(4r)(c) (c) If an individual under par. (b) notifies the department that he or she waives a hearing to contest the listings in the registry under par. (b), or fails to notify the department within 30 calendar days after receipt of a notice under par. (b), the department shall enter the name of the individual under sub. (4g) (a) 2. and the department's findings about the individual under sub. (4g) (a) 3.

146.40(4r)(d) (d) If the person specified in the report received under par. (a) or (am) timely notifies the division of hearings and appeals created under s. 15.103 (1) that he or she contests the listings in the registry under par. (b), the division of hearings and appeals shall hold a hearing under the requirements of ch. 227. If after presentation of evidence a hearing officer finds that there is no reasonable cause to believe that the person specified in the report received under par. (a) or (am) performed an action alleged under par. (a) or (am), the hearing officer shall dismiss the proceeding. If after presentation of evidence a hearing officer finds that there is reasonable cause to believe that the person specified in the report received under par. (a) or (am) performed an action alleged under par. (a) or (am), the hearing officer shall so find and shall cause the name of the person specified in the report received under par. (a) or (am) to be entered under sub. (4g) (a) 2. and the hearing officer's findings about the person specified in the report received under par. (a) or (am) to be entered under sub. (4g) (a) 3.

146.40(4r)(e) (e) The individual may provide the department with a brief statement disputing the department's findings under par. (b) or the hearing officer's findings under par. (d) and, if so provided, the department shall enter the statement under sub. (4g) (a) 4.

146.40(4r)(em) (em) If the department receives a report under par. (a) or (am) and determines that an individual who is the subject of the report holds a credential that is related to the individual's employment at, or contract with, the entity, the department shall refer the report to the department of safety and professional services.

146.40(4r)(er) (er) The department may contract with private field investigators to conduct investigations of reports received by the department under par. (a) or (am).

146.40(4r)(f) (f) Section 46.90 does not apply to this subsection.

146.40(5) (5)

146.40(5)(a)(a) The department shall promulgate rules specifying standards for approval in this state of instructional programs and competency evaluation programs for nurse aides. The standards shall include specialized training in providing care to individuals with special needs.

146.40(5)(b) (b) The department shall promulgate rules specifying criteria for acceptance by this state of an instructional program and a competency evaluation program that is certified in another state, including whether the other state grants nurse aide privileges to persons who have completed instruction in an instructional program that is approved under sub. (3) and whether one of the following is true:

146.40(5)(b)1. 1. If the other state certifies instructional programs and competency evaluation programs for nurse aides, the state's requirements are substantially similar, as determined by the department, to certification requirements in this state.

146.40(5)(b)2. 2. If the other state certifies nurse aides, that state's requirements are such that one of the following applies:

146.40(5)(b)2.a. a. The instructional programs required for attendance by persons receiving certificates are substantially similar, as determined by the department, to instructional programs approved under sub. (3).

146.40(5)(b)2.b. b. The competency evaluation programs required for successful completion by persons receiving certificates are substantially similar, as determined by the department, to competency evaluation programs approved under sub. (3m).

146.40(6) (6) Any person who violates sub. (2) shall forfeit not more than $1,000.

146.40(7) (7) This section does not apply to a hospice that receives no federal or state moneys for any purpose.

146.40 History History: 1987 a. 128; 1989 a. 31, 84, 336; 1991 a. 39; 1993 a. 27, 399; 1995 a. 27; 1997 a. 27, 35, 156, 237, 252; 1999 a. 9, 22, 32; 2001 a. 74; 2007 a. 20 ss. 2862, 9121 (6) (a); 2007 a. 45, 153; 2011 a. 32, 120, 126; 2013 a. 36; s. 13.92 (2) (i).

146.40 Annotation Sub. (4r) provides for a hearing examiner to make a determination of abuse. That determination is the final agency determination. Kennedy v. DHSS, 199 Wis. 2d 442, 544 N.W.2d 917 (Ct. App. 1996), 95-1072.



146.45 Pharmacy benefits purchasing pool.

146.45  Pharmacy benefits purchasing pool.

146.45(1) (1) In this section:

146.45(1)(a) (a) "Brand name" has the meaning given in s. 450.12 (1) (a).

146.45(1)(b) (b) "Eligible party" means an employer, other than the state, or a person in this state.

146.45(1)(c) (c) "Generic name" has the meaning given in s. 450.12 (1) (b).

146.45(1)(d) (d) "Prescription drug" has the meaning given in s. 450.01 (20).

146.45(2) (2) The department shall develop a purchasing pool for pharmacy benefits that uses a preferred list of covered prescription drugs. The pool shall consist of any eligible party that satisfies the conditions established under sub. (3) for joining the pool. The department shall seek to develop the preferred list of covered prescription drugs under an evidence-based analysis that first identifies the relative effectiveness of prescription drugs within therapeutic classes for particular diseases and conditions and next identifies the least costly prescription drugs, including prescription drugs with generic names that are alternatives to prescription drugs with brand names, among those found to be equally effective.

146.45(3) (3) The department shall propose conditions that an eligible party must satisfy to join the purchasing pool established under sub. (2).

146.45(4) (4) In each fiscal year, there is transferred from the appropriation account under s. 20.435 (4) (jz) to the appropriation account under s. 20.435 (4) (jw) an amount, determined by the secretary, that is sufficient for the department to administer a contract with an entity to operate the purchasing pool established under sub. (2), but not more than 5 percent of the total amount paid by persons to purchase prescription drugs as members of the purchasing pool in the fiscal year.

146.45 History History: 2009 a. 28 ss. 803, 2427; Stats. 2009 s. 146.45; 2013 a. 20; 2013 a. 116 s. 31.



146.60 Notice of release of genetically engineered organisms into the environment.

146.60  Notice of release of genetically engineered organisms into the environment.

146.60(1) (1)  Definitions. In this section:

146.60(1)(a) (a) "Confidential information" means information entitled to confidential treatment under sub. (6) (a) 1. or 2.

146.60(1)(b) (b) "Coordinated framework" means the coordinated framework for regulation of biotechnology set forth in 51 Fed. Reg. 23302 to 23350 (June 26, 1986), as amended by 52 Fed. Reg. 22892 to 22915 (June 16, 1987), and subsequent amendments to the coordinated framework for regulation of biotechnology.

146.60(1)(c) (c) "Departments" means the department of agriculture, trade and consumer protection and the department of natural resources.

146.60(1)(d) (d) "Federal regulator" means a federal agency or a designee of a federal agency which is responsible for regulating a release into the environment under the coordinated framework.

146.60(1)(e) (e) "Regulated release" means a release into the environment for which the coordinated framework requires that the person proposing to commence the release into the environment do any of the following:

146.60(1)(e)1. 1. Notify a federal regulator of the release into the environment.

146.60(1)(e)2. 2. Secure the approval of or a permit or license from a federal regulator as a condition of commencing the release into the environment.

146.60(1)(e)3. 3. Secure a determination by a federal regulator of the need for notification, approval, licensing or permitting by the federal regulator, if the determination is part of a procedure specified in the coordinated framework.

146.60(1)(f) (f) "Release into the environment" means the introduction or use in this state of an organism or pathogen anywhere except within an indoor facility which is designed to physically contain the organism or pathogen, including a laboratory, greenhouse, growth chamber or fermenter.

146.60(1)(g) (g) "Reviewing department" means the department designated in sub. (2) to review a regulated release.

146.60(2) (2) Department designation.

146.60(2)(a)(a) The department of natural resources shall be the reviewing department for any regulated release subject to 15 USC 2601 to 2629.

146.60(2)(b) (b) The department of agriculture, trade and consumer protection shall be the reviewing department for any regulated release subject to any federal requirement in the coordinated framework, except a requirement under 15 USC 2601 to 2629.

146.60(2)(c) (c) If a regulated release is subject to 15 USC 2601 to 2629 and to any other federal requirement in the coordinated framework, both departments shall be reviewing departments and shall enter into a memorandum of understanding designating one of them to be the lead reviewing department.

146.60(3) (3) Notification.

146.60(3)(a)(a) Except as provided under sub. (7), no person may commence a regulated release unless the person provides to the reviewing department for that regulated release all of the following information within 7 days after the person submits or should have submitted the information specified in subd. 1. to a federal regulator, whichever is sooner:

146.60(3)(a)1. 1. A copy of all information which the person is required to submit to the federal regulator and which is not confidential information.

146.60(3)(a)2. 2. A summary of any confidential information which the person submits or is required to submit to a federal regulator. The summary shall be sufficient enough to enable the reviewing department to prepare the comment authorized under sub. (4) and to provide information to the public and shall have minimal extraneous and irrelevant information.

146.60(3)(b) (b) A reviewing department may request that a person submit to it part or all of any of the confidential information that is the subject of the summary submitted to that reviewing department under par. (a) 2. That person shall submit the information to the reviewing department no later than 3 working days after receiving the request.

146.60(3)(c) (c) Notwithstanding sub. (6) (a):

146.60(3)(c)1. 1. If the department of natural resources receives information under this subsection or sub. (4) (c), it shall provide the department of agriculture, trade and consumer protection with a copy of the information.

146.60(3)(c)2. 2. If the department of agriculture, trade and consumer protection receives information under this subsection or sub. (4) (c), it shall provide the department of natural resources with a copy of the information.

146.60(3m) (3m) Public notice. No later than 5 working days after receiving information under sub. (3), the reviewing department shall send written notice of receipt of the information to the county board chairperson in a county without a county executive or county administrator or the county executive or county administrator and to the town board chairperson, village president or mayor of any town, village or city in which the release is proposed. No later than 5 working days after sending notice under this subsection, the reviewing department shall cause publication of a class 1 notice under ch. 985 in the county to which the notice is sent.

146.60(4) (4) Comment. The reviewing department may prepare a formal comment on the regulated release for submission to the federal regulator for that regulated release. The reviewing department shall submit that comment within the time established by the federal regulator for that regulated release. The comment shall address the criteria for notification or the granting of approval, a permit or a license under the applicable requirement in the coordinated framework and for the protection of the public health and the environment. To assist in the preparation of a comment, the reviewing department may do any of the following:

146.60(4)(a) (a) Hold an informational meeting on the proposed regulated release.

146.60(4)(b) (b) Provide an opportunity for the public to comment on the proposed regulated release.

146.60(4)(c) (c) Request information on the proposed regulated release from the person providing the information under sub. (3), in addition to the information provided under sub. (3). That person is not required to submit that information to the reviewing department.

146.60(4)(d) (d) Conduct a technical review of the proposed regulated release.

146.60(4)(e) (e) Seek the assistance of the University of Wisconsin System faculty and academic staff or the department of health services in reviewing the proposed regulated release.

146.60(5) (5) Memorandum of understanding. Within 6 months after June 13, 1989, the department of natural resources shall enter into a memorandum of understanding with the department of agriculture, trade and consumer protection setting forth the procedures and responsibilities of the departments in the administration of this section. The memorandum shall establish procedures that minimize the duplication of effort between the departments and for the person providing information under sub. (3).

146.60(6) (6) Confidential treatment of records.

146.60(6)(a)(a) Except as provided in pars. (b) and (c), the departments shall keep confidential any information received under this section if the person submitting the information notifies the departments that any of the following applies to that information:

146.60(6)(a)1. 1. The federal regulator to which the information has been submitted has determined that the information is entitled to confidential treatment and is not subject to public disclosure under 5 USC 552 or under the coordinated framework.

146.60(6)(a)2. 2. The person submitting the information to the departments has submitted a claim to the federal regulator that the information is entitled to confidential treatment under 5 USC 552 or under the coordinated framework, and the federal regulator has not made a determination on the claim.

146.60(6)(b) (b) Paragraph (a) shall not prevent the departments from exchanging information under sub. (3) (c) or (4) (c) or from using the information for the purposes of sub. (4) (d) or (e), subject to the requirements under par. (d). Any person receiving such information is subject to the penalty specified under sub. (9) (b) for the unauthorized release of that information.

146.60(6)(c) (c) The departments shall allow public access to any information which has been granted confidentiality under par. (a) if any of the following occurs:

146.60(6)(c)1. 1. The person providing the information to the departments expressly agrees to the public access to the information.

146.60(6)(c)2. 2. After information has been granted confidentiality under par. (a) 2., the federal regulator makes a determination that the information is not entitled to confidential treatment under 5 USC 552 or under the coordinated framework.

146.60(6)(c)3. 3. Either of the departments determines that:

146.60(6)(c)3.a. a. The person providing the information to the departments has not submitted that information under par. (a) or a claim under par. (a) 2. to the federal regulator; or

146.60(6)(c)3.b. b. The federal regulator to which the information has been submitted has determined that the information is not entitled to confidential treatment and is subject to public disclosure under 5 USC 552 or under the coordinated framework.

146.60(6)(d) (d)

146.60(6)(d)1.1. The departments shall establish procedures to protect information required to be kept confidential under par. (a). Under the procedure, the departments may not submit any information under sub. (4) (d) or (e) to any person who is not an employee of either of the departments unless that person has signed an agreement which satisfies the requirements of subd. 2.

146.60(6)(d)2. 2. The agreement required under subd. 1. shall provide that information which is the subject of the agreement is subject to confidential treatment, shall prohibit the release or sharing of the information with any other person except at the direction of the reviewing department and in compliance with this section, shall acknowledge the penalties in sub. (9), s. 134.90 and any other applicable state law identified by the departments for the unauthorized disclosure of the information and shall contain a statement that the person receiving the information, any member of his or her immediate family or any organization with which he or she is associated has no substantial financial interest in the regulated release which is the subject of the information. Any person submitting the information under sub. (3) or (4) may waive any of the requirements under this subdivision.

146.60(7) (7) Exemptions.

146.60(7)(a)(a) This section does not apply to any of the following which is intended for human use and regulated under 21 USC 301 to 392 or 42 USC 262:

146.60(7)(a)1. 1. Drug.

146.60(7)(a)2. 2. Cosmetic.

146.60(7)(a)3. 3. Medical device.

146.60(7)(a)4. 4. Biological product.

146.60(7)(b) (b) A reviewing department may waive part or all of the requirements under sub. (3) for a specified regulated release if the reviewing department determines that the satisfaction of that requirement is not necessary to protect the public health or the environment.

146.60(7)(c) (c) A reviewing department may exempt a class of regulated releases from part or all of any requirement under sub. (3) if the department determines that the satisfaction of that requirement or part of a requirement is not necessary to protect the public health or the environment.

146.60(8) (8) Enforcement. The attorney general shall enforce subs. (3) and (6). The circuit court for Dane County or for the county where a violation occurred in whole or in part has jurisdiction to enforce this section by injunctive and other relief appropriate for enforcement. In an enforcement action under this section, if it is determined that a person commenced a regulated release and did not comply with sub. (3), the court shall issue an injunction directing the person to prevent or terminate the regulated release.

146.60(9) (9) Penalties.

146.60(9)(a)(a) Any person who fails to submit the information required under sub. (3) and has not commenced a regulated release shall forfeit not more than $100 for each violation. Any person who commences or continues a regulated release without having submitted the information required under sub. (3) shall forfeit not less than $10 nor more than $25,000 for each violation. Each day of continued violation under this paragraph is a separate offense.

146.60(9)(ag) (ag) Any person who intentionally violates sub. (3) after commencing a regulated release shall be fined not less than $100 nor more than $25,000 or imprisoned for not more than one year in the county jail or both.

146.60(9)(am) (am) For a 2nd or subsequent violation under par. (ag), a person may be fined not more than $50,000 or imprisoned for not more than 9 months or both.

146.60(9)(ao) (ao) Each day of continued violation under pars. (ag) and (am) is a separate offense.

146.60(9)(b) (b) Any person who intentionally violates any requirement under sub. (6) (a) or (b) shall be fined not less than $50 nor more than $50,000 or imprisoned for not less than one month nor more than 6 months or both.

146.60(9)(bm) (bm) In pars. (ag) and (b), "intentionally" has the meaning given under s. 939.23 (3).

146.60(9)(c) (c) Paragraphs (a) and (ag) do not apply to any person who provides the information required under sub. (3) to either of the departments.

146.60(10) (10) Relation to other laws. The authority, power and remedies provided in this section are in addition to any authority, power or remedy provided in any other statutes or provided at common law.

146.60 History History: 1989 a. 15; 1993 a. 213; 1995 a. 27 s. 9126 (19); 1997 a. 283; 2001 a. 109; 2007 a. 20 s. 9121 (6) (a).



146.62 Rural hospital loan program.

146.62  Rural hospital loan program.

146.62(1) (1)  Definition. In this section:

146.62(1)(a) (a) "Hospital" has the meaning given under s. 50.33 (2).

146.62(1)(b) (b) "Rural" means outside a metropolitan statistical area, as specified under 42 CFR 412.62 (f) (ii) (A).

146.62(4) (4) Departmental duties. The department shall negotiate with each recipient of a loan made under s. 146.62 (2) and (3), 1989 stats., the schedule of repayments and collect the loan repayments as they are due. Loan repayments shall be deposited in the general fund. Except as provided in sub. (5), repayment for each loan shall begin no later than 12 months after the project funded under the loan begins operation.

146.62(5) (5) Loan forgiveness. If a rural hospital that receives a loan under s. 146.62 (2) and (3), 1989 stats., is unable to undertake the proposed project, the rural hospital may submit to the department a final report concerning the feasibility of loan repayment. The department shall review the report and may forgive all or part of the loan.

146.62 History History: 1989 a. 31; 1991 a. 39; 1993 a. 16; 2011 a. 258.



146.63 Grants to establish graduate medical training programs.

146.63  Grants to establish graduate medical training programs.

146.63(1)(1)  Definition. In this section, "rural hospital" means a hospital, as defined under s. 50.33 (2), that is not located in a 1st class city.

146.63(2) (2) Departmental duties.

146.63(2)(a)(a) Subject to subs. (4) and (5), the department shall distribute grants from the appropriation under s. 20.435 (1) (fj) to assist rural hospitals and groups of rural hospitals in procuring infrastructure and increasing case volume to the extent necessary to develop accredited graduate medical training programs. The department shall distribute the grants under this paragraph to rural hospitals and groups of rural hospitals that apply to receive a grant under sub. (3) and that satisfy the criteria established by the department under par. (b) and the eligibility requirement under sub. (6).

146.63(2)(b) (b) The department shall establish criteria for approving and distributing grants under par. (a) and criteria for approving plans under sub. (3).

146.63(3) (3) Grant application. A rural hospital or group of rural hospitals may apply, in the form and manner determined by the department, to receive a grant under sub. (2) (a). The rural hospital or group of rural hospitals shall include in the application a plan to use the funds to procure infrastructure or increase case volume to the extent necessary to develop an accredited graduate medical training program at the rural hospital or group of rural hospitals and a plan to satisfy the matching requirement under sub. (4).

146.63(4) (4) Matching funds. The department may not distribute a grant under sub. (2) (a) unless the rural hospital or group of rural hospitals offers to provide matching funds in an amount determined by the department.

146.63(5) (5) Term of grants. The department may not distribute a grant under sub. (2) (a) to a rural hospital or group of rural hospitals for a term that is more than 3 years.

146.63(6) (6) Eligibility. A rural hospital or group of rural hospitals may only receive a grant under sub. (3) if the plan to use the funds involves developing an accredited graduate medical training program in any of the following specialties:

146.63(6)(a) (a) Family medicine.

146.63(6)(b) (b) Pediatrics.

146.63(6)(c) (c) Psychiatry.

146.63(6)(d) (d) General surgery.

146.63(6)(e) (e) Internal medicine.

146.63 History History: 2013 a. 20.



146.64 Grants to support graduate medical training programs.

146.64  Grants to support graduate medical training programs.

146.64(1)(1)  Definition. In this section, "hospital" has the meaning given under s. 50.33 (2).

146.64(2) (2) Departmental duties.

146.64(2)(a)(a) Subject to par. (c) and sub. (4), the department shall distribute grants to hospitals to fund the addition of positions to existing accredited graduate medical training programs. The department shall distribute the grants under this paragraph to hospitals that apply to receive a grant under sub. (3) and that satisfy the criteria established by the department under par. (b) and the eligibility requirement under sub. (4).

146.64(2)(b) (b) The department shall establish criteria for approving and distributing grants under par. (a).

146.64(2)(c) (c)

146.64(2)(c)1.1. The department shall distribute funds for grants under par. (a) from the appropriation under s. 20.435 (4) (b). The department may not distribute more than $225,000 from the appropriation under s. 20.435 (4) (b) to a particular hospital in a given state fiscal year and may not distribute more than $75,000 from the appropriation under s. 20.435 (4) (b) to fund a given position in a graduate medical training program in a given state fiscal year.

146.64(2)(c)2. 2. If the department receives matching federal medical assistance funds, the department shall distribute those funds for grants under par. (a) in addition to any funds distributed under subd. 1.

146.64(2)(d) (d) The department shall seek federal medical assistance funds to match the grants distributed under par. (a). If the department receives those funds, the department shall distribute them as provided in par. (c) 2.

146.64(3) (3) Grant application. A hospital may apply, in the form and manner determined by the department, to receive a grant under sub. (2) (a).

146.64(4) (4) Eligibility. A hospital that has an accredited graduate medical training program in any of the following specialties may apply to receive a grant under sub. (3):

146.64(4)(a) (a) Family medicine.

146.64(4)(b) (b) Pediatrics.

146.64(4)(c) (c) Psychiatry.

146.64(4)(d) (d) General surgery.

146.64(4)(e) (e) Internal medicine.

146.64 History History: 2013 a. 20.



146.65 Rural health dental clinics.

146.65  Rural health dental clinics.

146.65(1) (1) From the appropriation account under s. 20.435 (1) (dm), the department shall distribute moneys as follows:

146.65(1)(a) (a) In each fiscal year, not more than $232,000, to the rural health dental clinic located in Ladysmith that provides dental services to persons who are developmentally disabled or elderly or who have low income, in the counties of Rusk, Price, Taylor, Sawyer, and Chippewa.

146.65(1)(b) (b) In each fiscal year, not more than $355,600, to the rural health dental clinic located in Menomonie that provides dental services to persons who are developmentally disabled or elderly or who have low income, in the counties of Barron, Chippewa, Dunn, Pepin, Pierce, Polk, and St. Croix.

146.65(1)(c) (c) In each fiscal year, not more than $400,000, to a rural health clinic in Chippewa Falls to provide dental services to persons who are developmentally disabled or elderly or who have low income, in the area surrounding Chippewa Falls, including the counties of Chippewa, Dunn, Barron, Taylor, Clark, and Eau Claire.

146.65(2) (2) The department shall also seek federal funding to support the operations of the rural health dental clinics under sub. (1).

146.65 History History: 2001 a. 16; 2003 a. 33; 2005 a. 25; 2009 a. 28.



146.66 Low-income dental clinics.

146.66  Low-income dental clinics.

146.66(1) (1) From the appropriation account under s. 20.435 (1) (dk), in each fiscal year, the department shall award grants to no fewer than 9 nonprofit dental clinics that meet the eligibility requirements under sub. (2) and are located in this state.

146.66(2) (2) To be eligible for a grant under sub. (1), a nonprofit dental clinic must satisfy all of the following requirements:

146.66(2)(a) (a) The clinic does not receive federal funds under 42 USC 254b.

146.66(2)(b) (b) The clinic's primary purpose is to provide dental care to low-income patients, which may include any of the following individuals:

146.66(2)(b)1. 1. Recipients of medical assistance, as defined in s. 49.43 (8).

146.66(2)(b)2. 2. Low-income individuals who do not qualify for medical assistance, as defined in s. 49.43 (8).

146.66(2)(b)3. 3. Individuals under the age of 18.

146.66(2)(b)4. 4. Individuals over the age of 65.

146.66(2)(b)5. 5. Individuals with disabilities.

146.66(3) (3) The department shall seek federal funding to support the operations of dental clinics that receive grants under sub. (1) and shall request that the federal department of health and human services encourage collaborative arrangements between private dentists and health centers that receive federal funds under 42 USC 254b.

146.66 History History: 2011 a. 32.



146.68 Grant for colposcopies and other services.

146.68  Grant for colposcopies and other services. From the appropriation account under s. 20.435 (1) (dg), the department shall provide $75,000 in each fiscal year to an entity that satisfies the following criteria to provide colposcopic examinations and to provide services to medical assistance recipients or persons who are eligible for medical assistance:

146.68(1) (1) The entity is located in the western or northern public health region of the state, as determined by the department.

146.68(2) (2) The entity provides Papanicolaou tests, and at least 50 percent of the persons for whom the entity provides Papanicolaou tests are recipients of medical assistance or are eligible for medical assistance.

146.68 History History: 2007 a. 20; 2009 a. 28.



146.71 Determination of death.

146.71  Determination of death. An individual who has sustained either irreversible cessation of circulatory and respiratory functions or irreversible cessation of all functions of the entire brain, including the brain stem, is dead. A determination of death shall be made in accordance with accepted medical standards.

146.71 History History: 1981 c. 134.

146.71 Annotation To determine whether an infant was "born alive" under s. 939.22 (16) for purposes of the homicide laws, courts apply s. 146.71. State v. Cornelius, 152 Wis. 2d 272, 448 N.W.2d 434 (Ct. App. 1989).



146.81 Health care records; definitions.

146.81  Health care records; definitions. In ss. 146.81 to 146.84:

146.81(1) (1) "Health care provider" means any of the following:

146.81(1)(a) (a) A nurse licensed under ch. 441.

146.81(1)(b) (b) A chiropractor licensed under ch. 446.

146.81(1)(c) (c) A dentist licensed under ch. 447.

146.81(1)(d) (d) A physician, physician assistant, perfusionist, or respiratory care practitioner licensed or certified under subch. II of ch. 448.

146.81(1)(dg) (dg) A physical therapist or physical therapist assistant licensed under subch. III of ch. 448.

146.81(1)(dr) (dr) A podiatrist licensed under subch. IV of ch. 448.

146.81(1)(em) (em) A dietitian certified under subch. V of ch. 448.

146.81(1)(eq) (eq) An athletic trainer licensed under subch. VI of ch. 448.

146.81(1)(es) (es) An occupational therapist or occupational therapy assistant licensed under subch. VII of ch. 448.

146.81(1)(f) (f) An optometrist licensed under ch. 449.

146.81(1)(fm) (fm) A pharmacist licensed under ch. 450.

146.81(1)(g) (g) An acupuncturist certified under ch. 451.

146.81(1)(h) (h) A psychologist licensed under ch. 455.

146.81(1)(hg) (hg) A social worker, marriage and family therapist, or professional counselor certified or licensed under ch. 457.

146.81(1)(hm) (hm) A speech-language pathologist or audiologist licensed under subch. II of ch. 459 or a speech and language pathologist licensed by the department of public instruction.

146.81(1)(hp) (hp) A massage therapist or bodywork therapist licensed under ch. 460.

146.81(1)(i) (i) A partnership of any providers specified under pars. (a) to (hp).

146.81(1)(j) (j) A corporation or limited liability company of any providers specified under pars. (a) to (hp) that provides health care services.

146.81(1)(k) (k) A cooperative health care association organized under s. 185.981 that directly provides services through salaried employees in its own facility.

146.81(1)(L) (L) A hospice licensed under subch. IV of ch. 50.

146.81(1)(m) (m) An inpatient health care facility, as defined in s. 50.135 (1).

146.81(1)(n) (n) A community-based residential facility, as defined in s. 50.01 (1g).

146.81(1)(p) (p) A rural medical center, as defined in s. 50.50 (11).

146.81(1)(q) (q) An ambulance service provider, as defined in s. 256.01 (3).

146.81(1)(r) (r) An emergency medical technician, as defined in s. 256.01 (5).

146.81(1)(s) (s) A first responder, as defined in s. 256.01 (9).

146.81(2) (2) "Informed consent" means written consent to the disclosure of information from patient health care records to an individual, agency or organization that includes all of the following:

146.81(2)(a) (a) The name of the patient whose record is being disclosed.

146.81(2)(b) (b) The type of information to be disclosed.

146.81(2)(c) (c) The types of health care providers making the disclosure.

146.81(2)(d) (d) The purpose of the disclosure such as whether the disclosure is for further medical care, for an application for insurance, to obtain payment of an insurance claim, for a disability determination, for a vocational rehabilitation evaluation, for a legal investigation or for other specified purposes.

146.81(2)(e) (e) The individual, agency or organization to which disclosure may be made.

146.81(2)(f) (f) The signature of the patient or the person authorized by the patient and, if signed by a person authorized by the patient, the relationship of that person to the patient or the authority of the person.

146.81(2)(g) (g) The date on which the consent is signed.

146.81(2)(h) (h) The time period during which the consent is effective.

146.81(3) (3) "Patient" means a person who receives health care services from a health care provider.

146.81(4) (4) "Patient health care records" means all records related to the health of a patient prepared by or under the supervision of a health care provider; and all records made by an ambulance service provider, as defined in s. 256.01 (3), an emergency medical technician, as defined in s. 256.01 (5), or a first responder, as defined in s. 256.01 (9), in administering emergency care procedures to and handling and transporting sick, disabled, or injured individuals. "Patient health care records" includes billing statements and invoices for treatment or services provided by a health care provider and includes health summary forms prepared under s. 302.388 (2). "Patient health care records" does not include those records subject to s. 51.30, reports collected under s. 69.186, records of tests administered under s. 252.15 (5g) or (5j), 343.305, 938.296 (4) or (5) or 968.38 (4) or (5), records related to sales of pseudoephedrine products, as defined in s. 961.01 (20c), that are maintained by pharmacies under s. 961.235, fetal monitor tracings, as defined under s. 146.817 (1), or a pupil's physical health records maintained by a school under s. 118.125.

146.81(5) (5) "Person authorized by the patient" means the parent, guardian, or legal custodian of a minor patient, as defined in s. 48.02 (8) and (11), the person vested with supervision of the child under s. 938.183 or 938.34 (4d), (4h), (4m), or (4n), the guardian of a patient adjudicated incompetent in this state, the personal representative, spouse, or domestic partner under ch. 770 of a deceased patient, any person authorized in writing by the patient or a health care agent designated by the patient as a principal under ch. 155 if the patient has been found to be incapacitated under s. 155.05 (2), except as limited by the power of attorney for health care instrument. If no spouse or domestic partner survives a deceased patient, "person authorized by the patient" also means an adult member of the deceased patient's immediate family, as defined in s. 632.895 (1) (d). A court may appoint a temporary guardian for a patient believed incompetent to consent to the release of records under this section as the person authorized by the patient to decide upon the release of records, if no guardian has been appointed for the patient.

146.81 History History: 1979 c. 221; 1981 c. 39 s. 22; 1983 a. 27; 1983 a. 189 s. 329 (1); 1983 a. 535; 1985 a. 315; 1987 a. 27, 70, 264; 1987 a. 399 ss. 403br, 491r; 1987 a. 403; 1989 a. 31, 168, 199, 200, 229, 316, 359; 1991 a. 39, 160, 269; 1993 a. 27, 32, 105, 112, 183, 385, 443, 496; 1995 a. 27 s. 9145 (1); 1995 a. 77, 98, 352; 1997 a. 27, 67, 75, 156, 175; 1999 a. 9, 32, 151, 180, 188; 2001 a. 38, 70, 74, 80, 89; 2005 a. 262, 387; 2007 a. 108; 2009 a. 28, 165, 209, 355; s. 35.17 correction in (1) (dg).

146.81 Annotation A letter written by a person not licensed as a health care provider under sub. (1) was not a record under sub. (4) prepared under the supervision of a health care provider under sub. (1) (j) when the person was employed by a corporation that employed health care professionals but the corporation's shareholders were not health care providers. Hart v. Bennet, 2003 WI App 231, 267 Wis. 2d 919, 672 N.W.2d 306, 02-2993.

146.81 Annotation When a health care provider denied access to records on the ground that the patient was possibly incompetent to consent to the release of the records, it was obligated under sub.(5) to petition for a temporary guardian for the patient. Szymczak v. Terrace at St. Francis, 2006 WI App 3, 289 Wis. 2d 110, 709 N.W.2d 103, 04-2067.



146.815 Contents of certain patient health care records.

146.815  Contents of certain patient health care records.

146.815(1)(1) Patient health care records maintained for hospital inpatients shall include, if obtainable, the inpatient's occupation and the industry in which the inpatient is employed at the time of admission, plus the inpatient's usual occupation.

146.815(2) (2)

146.815(2)(a)(a) If a hospital inpatient's health problems may be related to the inpatient's occupation or past occupations, the inpatient's physician shall ensure that the inpatient's health care record contains available information from the patient or family about these occupations and any potential health hazards related to these occupations.

146.815(2)(b) (b) If a hospital inpatient's health problems may be related to the occupation or past occupations of the inpatient's parents, the inpatient's physician shall ensure that the inpatient's health care record contains available information from the patient or family about these occupations and any potential health hazards related to these occupations.

146.815(3) (3) The department shall provide forms that may be used to record information specified under sub. (2) and shall provide guidelines for determining whether to prepare the occupational history required under sub. (2). Nothing in this section shall be construed to require a hospital or physician to collect information required in this section from or about a patient who chooses not to divulge such information.

146.815 History History: 1981 c. 214.



146.817 Preservation of fetal monitor tracings and microfilm copies.

146.817  Preservation of fetal monitor tracings and microfilm copies.

146.817(1)(1) In this section, "fetal monitor tracing" means documentation of the heart tones of a fetus during labor and delivery of the mother of the fetus that are recorded from an electronic fetal monitor machine.

146.817(2) (2)

146.817(2)(a)(a) Unless a health care provider has first made and preserved a microfilm copy of a patient's fetal monitor tracing, the health care provider may delete or destroy part or all of the patient's fetal monitor tracing only if 35 days prior to the deletion or destruction the health care provider provides written notice to the patient.

146.817(2)(b) (b) If a health care provider has made and preserved a microfilm copy of a patient's fetal monitor tracing and if the health care provider has deleted or destroyed part or all of the patient's fetal monitor tracing, the health care provider may delete or destroy part or all of the microfilm copy of the patient's fetal monitor tracing only if 35 days prior to the deletion or destruction the health care provider provides written notice to the patient.

146.817(2)(c) (c) The notice specified in pars. (a) and (b) shall be sent to the patient's last-known address and shall inform the patient of the imminent deletion or destruction of the fetal monitor tracing or of the microfilm copy of the fetal monitor tracing and of the patient's right, within 30 days after receipt of notice, to obtain the fetal monitor tracing or the microfilm copy of the fetal monitor tracing from the health care provider.

146.817(2)(d) (d) The notice requirements under this subsection do not apply after 5 years after a fetal monitor tracing was first made.

146.817 History History: 1987 a. 27, 399, 403.



146.819 Preservation or destruction of patient health care records.

146.819  Preservation or destruction of patient health care records.

146.819(1)(1) Except as provided in sub. (4), any health care provider who ceases practice or business as a health care provider or the personal representative of a deceased health care provider who was an independent practitioner shall do one of the following for all patient health care records in the possession of the health care provider when the health care provider ceased business or practice or died:

146.819(1)(a) (a) Provide for the maintenance of the patient health care records by a person who states, in writing, that the records will be maintained in compliance with ss. 146.81 to 146.835.

146.819(1)(b) (b) Provide for the deletion or destruction of the patient health care records.

146.819(1)(c) (c) Provide for the maintenance of some of the patient health care records, as specified in par. (a), and for the deletion or destruction of some of the records, as specified in par. (b).

146.819(2) (2) If the health care provider or personal representative provides for the maintenance of any of the patient health care records under sub. (1), the health care provider or personal representative shall also do at least one of the following:

146.819(2)(a) (a) Provide written notice, by 1st class mail, to each patient or person authorized by the patient whose records will be maintained, at the last-known address of the patient or person, describing where and by whom the records shall be maintained.

146.819(2)(b) (b) Publish, under ch. 985, a class 3 notice in a newspaper that is published in the county in which the health care provider's or decedent's health care practice was located, specifying where and by whom the patient health care records shall be maintained.

146.819(3) (3) If the health care provider or personal representative provides for the deletion or destruction of any of the patient health care records under sub. (1), the health care provider or personal representative shall also do at least one of the following:

146.819(3)(a) (a) Provide notice to each patient or person authorized by the patient whose records will be deleted or destroyed, that the records pertaining to the patient will be deleted or destroyed. The notice shall be provided at least 35 days prior to deleting or destroying the records, shall be in writing and shall be sent, by 1st class mail, to the last-known address of the patient to whom the records pertain or the last-known address of the person authorized by the patient. The notice shall inform the patient or person authorized by the patient of the date on which the records will be deleted or destroyed, unless the patient or person retrieves them before that date, and the location where, and the dates and times when, the records may be retrieved by the patient or person.

146.819(3)(b) (b) Publish, under ch. 985, a class 3 notice in a newspaper that is published in the county in which the health care provider's or decedent's health care practice was located, specifying the date on which the records will be deleted or destroyed, unless the patient or person authorized by the patient retrieves them before that date, and the location where, and the dates and times when, the records may be retrieved by the patient or person.

146.819(4) (4) This section does not apply to a health care provider that is any of the following:

146.819(4)(a) (a) A community-based residential facility or nursing home licensed under s. 50.03.

146.819(4)(b) (b) A hospital approved under s. 50.35.

146.819(4)(c) (c) A hospice licensed under s. 50.92.

146.819(4)(d) (d) A home health agency licensed under s. 50.49 (4).

146.819(4)(f) (f) A local health department, as defined in s. 250.01 (4), that ceases practice or business and transfers the patient health care records in its possession to a successor local health department.

146.819 History History: 1991 a. 269; 1993 a. 27; 1999 a. 9.



146.82 Confidentiality of patient health care records.

146.82  Confidentiality of patient health care records.

146.82(1)(1)  Confidentiality. All patient health care records shall remain confidential. Patient health care records may be released only to the persons designated in this section or to other persons with the informed consent of the patient or of a person authorized by the patient. This subsection does not prohibit reports made in compliance with s. 253.12 (2), 255.40, or 979.01; records generated or disclosed pursuant to rules promulgated under s. 450.19; testimony authorized under s. 905.04 (4) (h); or releases made for purposes of health care operations, as defined in 45 CFR 164.501, and as authorized under 45 CFR 164, subpart E.

146.82(2) (2) Access without informed consent.

146.82(2)(a)(a) Notwithstanding sub. (1), patient health care records shall be released upon request without informed consent in the following circumstances:

146.82(2)(a)1. 1. To health care facility staff committees, or accreditation or health care services review organizations for the purposes of conducting management audits, financial audits, program monitoring and evaluation, health care services reviews or accreditation.

146.82(2)(a)2. 2. To the extent that performance of their duties requires access to the records, to a health care provider or any person acting under the supervision of a health care provider or to a person licensed under s. 256.15, including medical staff members, employees or persons serving in training programs or participating in volunteer programs and affiliated with the health care provider, if any of the following is applicable:

146.82(2)(a)2.a. a. The person is rendering assistance to the patient.

146.82(2)(a)2.b. b. The person is being consulted regarding the health of the patient.

146.82(2)(a)2.c. c. The life or health of the patient appears to be in danger and the information contained in the patient health care records may aid the person in rendering assistance.

146.82(2)(a)2.d. d. The person prepares or stores records, for the purposes of the preparation or storage of those records.

146.82(2)(a)3. 3. To the extent that the records are needed for billing, collection or payment of claims.

146.82(2)(a)4. 4. Under a lawful order of a court of record.

146.82(2)(a)5. 5. In response to a written request by any federal or state governmental agency to perform a legally authorized function, including but not limited to management audits, financial audits, program monitoring and evaluation, facility licensure or certification or individual licensure or certification. The private pay patient, except if a resident of a nursing home, may deny access granted under this subdivision by annually submitting to a health care provider, other than a nursing home, a signed, written request on a form provided by the department. The provider, if a hospital, shall submit a copy of the signed form to the patient's physician.

146.82(2)(a)6. 6. For purposes of research if the researcher is affiliated with the health care provider and provides written assurances to the custodian of the patient health care records that the information will be used only for the purposes for which it is provided to the researcher, the information will not be released to a person not connected with the study, and the final product of the research will not reveal information that may serve to identify the patient whose records are being released under this paragraph without the informed consent of the patient. The private pay patient may deny access granted under this subdivision by annually submitting to the health care provider a signed, written request on a form provided by the department.

146.82(2)(a)7. 7. To an elder-adult-at-risk agency designated under s. 46.90 (2) or other investigating agency under s. 46.90 for purposes of s. 46.90 (4) and (5) or to an adult-at-risk agency designated under s. 55.043 (1d) for purposes of s. 55.043. The health care provider may release information by initiating contact with the elder-adult-at-risk agency or adult-at-risk agency without receiving a request for release of the information from the elder-adult-at-risk agency or adult-at-risk agency.

146.82(2)(a)8. 8. To the department under s. 255.04 and to the persons specified under s. 255.04 (3). The release of a patient health care record under this subdivision shall be limited to the information prescribed by the department under s. 255.04 (2).

146.82(2)(a)9. 9.

146.82(2)(a)9.a.a. In this subdivision, "abuse" has the meaning given in s. 51.62 (1) (ag); "neglect" has the meaning given in s. 51.62 (1) (br); and "parent" has the meaning given in s. 48.02 (13), except that "parent" does not include the parent of a minor whose custody is transferred to a legal custodian, as defined in s. 48.02 (11), or for whom a guardian is appointed under s. 54.10 or s. 880.33, 2003 stats.

146.82(2)(a)9.b. b. Except as provided in subd. 9. c. and d., to staff members of the protection and advocacy agency designated under s. 51.62 (2) or to staff members of the private, nonprofit corporation with which the agency has contracted under s. 51.62 (3) (a) 3., if any, for the purpose of protecting and advocating the rights of a person with developmental disabilities, as defined under s. 51.62 (1) (am), who resides in or who is receiving services from an inpatient health care facility, as defined under s. 51.62 (1) (b), or a person with mental illness, as defined under s. 51.62 (1) (bm).

146.82(2)(a)9.c. c. If the patient, regardless of age, has a guardian appointed under s. 54.10 or s. 880.33, 2003 stats., or if the patient is a minor with developmental disability, as defined in s. 51.01 (5) (a), who has a parent or has a guardian appointed under s. 48.831 and does not have a guardian appointed under s. 54.10 or s. 880.33, 2003 stats., information concerning the patient that is obtainable by staff members of the agency or nonprofit corporation with which the agency has contracted is limited, except as provided in subd. 9. e., to the nature of an alleged rights violation, if any; the name, birth date and county of residence of the patient; information regarding whether the patient was voluntarily admitted, involuntarily committed or protectively placed and the date and place of admission, placement or commitment; and the name, address and telephone number of the guardian of the patient and the date and place of the guardian's appointment or, if the patient is a minor with developmental disability who has a parent or has a guardian appointed under s. 48.831 and does not have a guardian appointed under s. 54.10 or s. 880.33, 2003 stats., the name, address and telephone number of the parent or guardian appointed under s. 48.831 of the patient.

146.82(2)(a)9.d. d. Except as provided in subd. 9. e., any staff member who wishes to obtain additional information about a patient described in subd. 9. c. shall notify the patient's guardian or, if applicable, parent in writing of the request and of the guardian's or parent's right to object. The staff member shall send the notice by mail to the guardian's or, if applicable, parent's address. If the guardian or parent does not object in writing within 15 days after the notice is mailed, the staff member may obtain the additional information. If the guardian or parent objects in writing within 15 days after the notice is mailed, the staff member may not obtain the additional information.

146.82(2)(a)9.e. e. The restrictions on information that is obtainable by staff members of the protection and advocacy agency or private, nonprofit corporation that are specified in subd. 9. c. and d. do not apply if the custodian of the record fails to promptly provide the name and address of the parent or guardian; if a complaint is received by the agency or nonprofit corporation about a patient, or if the agency or nonprofit corporation determines that there is probable cause to believe that the health or safety of the patient is in serious and immediate jeopardy, the agency or nonprofit corporation has made a good-faith effort to contact the parent or guardian upon receiving the name and address of the parent or guardian, the agency or nonprofit corporation has either been unable to contact the parent or guardian or has offered assistance to the parent or guardian to resolve the situation and the parent or guardian has failed or refused to act on behalf of the patient; if a complaint is received by the agency or nonprofit corporation about a patient or there is otherwise probable cause to believe that the patient has been subject to abuse or neglect by a parent or guardian; or if the patient is a minor whose custody has been transferred to a legal custodian, as defined in s. 48.02 (11) or for whom a guardian that is an agency of the state or a county has been appointed.

146.82(2)(a)10. 10. To persons as provided under s. 655.17 (7) (b), as created by 1985 Wisconsin Act 29, if the patient files a submission of controversy under s. 655.04 (1), 1983 stats., on or after July 20, 1985 and before June 14, 1986, for the purposes of s. 655.17 (7) (b), as created by 1985 Wisconsin Act 29.

146.82(2)(a)11. 11. To an agency, as defined in s. 48.981 (1) (ag), a sheriff or police department, or a district attorney for purposes of investigation of threatened or suspected child abuse or neglect or suspected unborn child abuse or for purposes of prosecution of alleged child abuse or neglect, if the person conducting the investigation or prosecution identifies the subject of the record by name. The health care provider may release information by initiating contact with an agency, sheriff or police department, or district attorney without receiving a request for release of the information. A person to whom a report or record is disclosed under this subdivision may not further disclose the report or record, except to the persons, for the purposes, and under the conditions specified in s. 48.981 (7).

146.82(2)(a)11m. 11m. To a court conducting a termination of parental rights proceeding under s. 48.42, to an agency, district attorney, corporation counsel or other appropriate official under s. 48.09 performing official duties relating to such a proceeding, or to the attorney or guardian ad litem for any party to such a proceeding for purposes of conducting, preparing for, or performing official duties relating to the proceeding, if that person identifies the subject of the record by name. A person to whom a report or record is disclosed under this subdivision may not further disclose the report or record, except for the purposes specified in this subdivision.

146.82(2)(a)12. 12. To a school district employee or agent, with regard to patient health care records maintained by the school district by which he or she is employed or is an agent, if any of the following apply:

146.82(2)(a)12.a. a. The employee or agent has responsibility for preparation or storage of patient health care records.

146.82(2)(a)12.b. b. Access to the patient health care records is necessary to comply with a requirement in federal or state law.

146.82(2)(a)13. 13. To persons and entities under s. 940.22.

146.82(2)(a)14. 14. To a representative of the board on aging and long-term care, in accordance with s. 49.498 (5) (e).

146.82(2)(a)15. 15. To the department under s. 48.60 (5) (c), 50.02 (5) or 51.03 (2) or to a sheriff, police department or district attorney for purposes of investigation of a death reported under s. 48.60 (5) (a), 50.035 (5) (b), 50.04 (2t) (b) or 51.64 (2).

146.82(2)(a)16. 16. To a designated representative of the long-term care ombudsman under s. 16.009 (4), for the purpose of protecting and advocating the rights of an individual 60 years of age or older who resides in a long-term care facility, as specified in s. 16.009 (4) (b).

146.82(2)(a)17. 17. To the department under s. 50.53 (2).

146.82(2)(a)18. 18. Following the death of a patient, to a coroner, deputy coroner, medical examiner or medical examiner's assistant, for the purpose of completing a medical certificate under s. 69.18 (2) or investigating a death under s. 979.01 or 979.10. The health care provider may release information by initiating contact with the office of the coroner or medical examiner without receiving a request for release of the information and shall release information upon receipt of an oral or written request for the information from the coroner, deputy coroner, medical examiner or medical examiner's assistant. The recipient of any information under this subdivision shall keep the information confidential except as necessary to comply with s. 69.18, 979.01 or 979.10.

146.82(2)(a)18m. 18m. If the subject of the patient health care records is a child or juvenile who has been placed in a foster home, group home, residential care center for children and youth, or juvenile correctional facility, including a placement under s. 48.205, 48.21, 938.205, or 938.21, or for whom placement in a foster home, group home, residential care center for children and youth, or juvenile correctional facility is recommended under s. 48.33 (4), 48.425 (1) (g), 48.837 (4) (c), or 938.33 (3) or (4), to an agency directed by a court to prepare a court report under s. 48.33 (1), 48.424 (4) (b), 48.425 (3), 48.831 (2), 48.837 (4) (c), or 938.33 (1), to an agency responsible for preparing a court report under s. 48.365 (2g), 48.425 (1), 48.831 (2), 48.837 (4) (c), or 938.365 (2g), to an agency responsible for preparing a permanency plan under s. 48.355 (2e), 48.38, 48.43 (1) (c) or (5) (c), 48.63 (4) or (5) (c), 48.831 (4) (e), 938.355 (2e), or 938.38 regarding the child or juvenile, to the foster parent of the child or juvenile or the operator of the group home, residential care center for children and youth, or juvenile correctional facility in which the child or juvenile is placed, or to an agency that placed the child or juvenile or arranged for the placement of the child or juvenile in any of those placements and, by any of those agencies, to any other of those agencies and, by the agency that placed the child or juvenile or arranged for the placement of the child or juvenile in any of those placements, to the foster parent of the child or juvenile or the operator of the group home, residential care center for children and youth, or juvenile correctional facility in which the child or juvenile is placed, as provided in s. 48.371 or 938.371.

146.82(2)(a)19. 19. To a procurement organization, as defined in s. 157.06 (2) (p), for the purpose of conducting an examination to ensure the medical suitability of a body part that is or could be the subject of an anatomical gift under s. 157.06.

146.82(2)(a)20. 20. If the patient health care records do not contain information and the circumstances of the release do not provide information that would permit the identification of the patient.

146.82(2)(a)21. 21. To a prisoner's health care provider, the medical staff of a prison or jail in which a prisoner is confined, the receiving institution intake staff at a prison or jail to which a prisoner is being transferred or a person designated by a jailer to maintain prisoner medical records, if the disclosure is made with respect to a prisoner's patient health care records under s. 302.388 or to the department of corrections if the disclosure is made with respect to a prisoner's patient health care records under s. 302.388 (4).

146.82(2)(a)22. 22. By a person specified in subd. 21. to a correctional officer of the department of corrections who has custody of or is responsible for the supervision of a prisoner, to a person designated by a jailer to have custodial authority over a prisoner, or to a law enforcement officer or other person who is responsible for transferring a prisoner to or from a prison or jail, if the patient health care record indicates that the prisoner has a communicable disease and disclosure of that information is necessary for the health and safety of the prisoner or of other prisoners, of the person whom the information is disclosed, or of any employee of the prison or jail.

146.82(2)(c) (c) Notwithstanding sub. (1), patient health care records shall be released to appropriate examiners and facilities in accordance with s. 971.17 (2) (e), (4) (c), and (7) (c). The recipient of any information from the records shall keep the information confidential except as necessary to comply with s. 971.17.

146.82(2)(cm) (cm) Notwithstanding sub. (1), patient health care records shall be released, upon request, to appropriate persons in accordance with s. 980.031 (4) and to authorized representatives of the department of corrections, the department of health services, the department of justice, or a district attorney for use in the prosecution of any proceeding or any evaluation conducted under ch. 980, if the treatment records involve or relate to an individual who is the subject of the proceeding or evaluation. The court in which the proceeding under ch. 980 is pending may issue any protective orders that it determines are appropriate concerning records made available or disclosed under this paragraph. Any representative of the department of corrections, the department of health services, the department of justice, or a district attorney may disclose information obtained under this paragraph for any purpose consistent with any proceeding under ch. 980.

146.82(3) (3) Reports made without informed consent.

146.82(3)(a)(a) Notwithstanding sub. (1), a physician, physician assistant, as defined in s. 448.01 (6), or advanced practice nurse prescriber certified under s. 441.16 (2) who treats a patient whose physical or mental condition in the physician's, physician assistant's, or advanced practice nurse prescriber's judgment affects the patient's ability to exercise reasonable and ordinary control over a motor vehicle may report the patient's name and other information relevant to the condition to the department of transportation without the informed consent of the patient.

146.82(3)(b) (b) Notwithstanding sub. (1), an optometrist who examines a patient whose vision in the optometrist's judgment affects the patient's ability to exercise reasonable and ordinary control over a motor vehicle may report the patient's name and other information relevant to the condition to the department of transportation without the informed consent of the patient.

146.82(4) (4) Release of a portion of a record to certain persons.

146.82(4)(a)(a) In this subsection:

146.82(4)(a)1. 1. "Immediate family" has the meaning given in s. 350.01 (8m).

146.82(4)(a)2. 2. "Incapacitated" has the meaning given in s. 50.94 (1) (b).

146.82(4)(b) (b) Notwithstanding sub. (1), a health care provider may release a portion, but not a copy, of a patient health care record, to the following, under the following circumstances:

146.82(4)(b)1. 1. Any person, if the patient or a person authorized by the patient is not incapacitated, is physically available, and agrees to the release of that portion.

146.82(4)(b)2. 2. Any of the following, as applicable, if the patient and person authorized by the patient are incapacitated or are not physically available, or if an emergency makes it impracticable to obtain an agreement from the patient or from the person authorized by the patient, and if the health care provider determines, in the exercise of his or her professional judgment, that release of a portion of the patient health care record is in the best interest of the patient:

146.82(4)(b)2.a. a. A member of the patient's immediate family, another relative of the patient, a close personal friend of the patient, or an individual identified by the patient, that portion that is directly relevant to the involvement by the member, relative, friend, or individual in the patient's care.

146.82(4)(b)2.b. b. Any person, that portion that is necessary to identify, locate, or notify a member of the patient's immediate family or another person that is responsible for the care of the patient concerning the patient's location, general condition, or death.

146.82(5) (5) Redisclosure.

146.82(5)(a)(a) In this subsection, "covered entity" has the meaning given in 45 CFR 160.103.

146.82(5)(b) (b) Notwithstanding sub. (1) and except as provided in s. 610.70 (5), a covered entity may redisclose a patient health care record it receives under this section without consent by the patient or person authorized by the patient if the redisclosure of the patient health care record is a release permitted under this section.

146.82(5)(c) (c) Notwithstanding sub. (1), an entity that is not a covered entity may redisclose a patient health care record it receives under this section only under one of the following circumstances:

146.82(5)(c)1. 1. The patient or a person authorized by the patient provides informed consent for the redisclosure.

146.82(5)(c)2. 2. A court of record orders the redisclosure.

146.82(5)(c)3. 3. The redisclosure is limited to the purpose for which the patient health care record was initially received.

146.82 History History: 1979 c. 221; 1983 a. 398; 1985 a. 29, 241, 332, 340; 1987 a. 40, 70, 127, 215, 233, 380, 399; 1989 a. 31, 102, 334, 336; 1991 a. 39; 1993 a. 16, 27, 445, 479; 1995 a. 98, 169, 417; 1997 a. 35, 114, 231, 272, 292, 305; 1999 a. 32, 78, 83, 114, 151; 2001 a. 38, 59, 69, 105; 2003 a. 281; 2005 a. 187, 344, 387, 388, 434; 2007 a. 20 s. 9121 (6) (a); 2007 a. 45, 106, 108, 130; 2009 a. 28, 276, 362; 2011 a. 32, 161; 2013 a. 20.

146.82 Annotation Because under s. 905.04 (4) (f) there is no privilege for chemical tests for intoxication, results of a test taken for diagnostic purposes are admissible in an OMVWI trial without patient approval. City of Muskego v. Godec, 167 Wis. 2d 536, 482 N.W.2d 79 (1992).

146.82 Annotation Patient billing records requested by the state in a fraud investigation under s. 46.25 [now s. 49.22] may be admitted into evidence under the exception to confidentiality found under sub. (2) (a) 3. State v. Allen, 200 Wis. 2d 301, 546 N.W.2d 517 (1996), 95-0792.

146.82 Annotation This section does not restrict access to medical procedures and did not prevent a police officer from being present during an operation. State v. Thompson, 222 Wis. 2d 179, 585 N.W.2d 905 (Ct. App. 1998), 97-2744.

146.82 Annotation The provision of confidentiality for patient health records is not an absolute bar to the release of information without the patient's informed consent. Sub. (2) provides numerous exceptions. Information of previous assaultive behavior by a nursing home resident was not protected by the physician-patient privilege and was subject to release by "lawful court order." Crawford v. Care Concepts, Inc. 2001 WI 45, 243 Wis. 2d 119, 625 N.W.2d 876, 99-0863.

146.82 Annotation In the event of a release of confidential health information in violation of HIPAA or this section, the proper remedy is not suppression of the released information. Neither HIPAA nor this section provides for suppression of evidence as a remedy for a violation. Suppression is warranted only when evidence has been obtained in violation of a defendant's constitutional rights or if a statute specifically provides for suppression as a remedy. State v. Straehler, 2008 WI App 14, 307 Wis. 2d 360, 745 N.W.2d 431, 07-0822.

146.82 Annotation This section does not reach beyond protection of health care records. A nurse's verbal statements based upon her observations are not protected by this section. State v. Straehler, 2008 WI App 14, 307 Wis. 2d 360, 745 N.W.2d 431, 07-0822.

146.82 Annotation Disclosure of patient health care records in Wisconsin. Lehner, WBB Aug. 1984.

146.82 Annotation Confidentiality of Medical Records. Meili. Wis. Law. Feb. 1995.

146.82 Annotation Balancing Federal and Wisconsin Medical Privacy Laws. Hartin. Wis. Law. June 2003.

146.82 Annotation Attorney access to and use of medical records. Stone. Wis. Law. Aug. 2003.

146.82 Annotation Attorney access to medical records. Stone. Wis. Law. Oct. 2003.



146.83 Access to patient health care records.

146.83  Access to patient health care records.

146.83(1c)(1c) Except as provided in s. 51.30 or 146.82 (2), any patient or person authorized by the patient may, upon submitting a statement of informed consent, inspect the health care records of a health care provider pertaining to that patient at any time during regular business hours, upon reasonable notice.

146.83(1f) (1f)

146.83(1f)(am)(am) If a patient or person authorized by the patient requests copies of the patient's health care records under this section for use in appealing a denial of social security disability insurance, under 42 USC 401 to 433, or supplemental security income, under 42 USC 1381 to 1385, the health care provider may charge the patient or person authorized by the patient no more than the amount that the federal social security administration reimburses the department for copies of patient health care records.

146.83(1f)(bm) (bm) If the department requests copies of a patient's health care records for use in determining eligibility for social security disability insurance, under 42 USC 401 to 433, or supplemental security income, under 42 USC 1381 to 1385, the health care provider may charge no more than the amount that the federal social security administration reimburses the department for copies of patient health care records.

146.83(1f)(cm) (cm) Except as provided in sub. (1g), a health care provider may not charge a patient or a person authorized by the patient more than 25 percent of the applicable fee under sub. (3f) for providing one set of copies of a patient's health care records under this section if the patient is eligible for medical assistance, as defined in s. 49.43 (8). A health care provider may require that a patient or person authorized by the patient provide proof that the patient is eligible for medical assistance before providing copies under this paragraph at a reduced charge. A health care provider may charge 100 percent of the applicable fee under sub. (3f) for providing a 2nd or additional set of copies of patient health care records for a patient who is eligible for medical assistance.

146.83(1g) (1g) The requirement under sub. (1f) (cm) to provide one set of copies of records at a reduced charge if the patient is eligible for medical assistance does not apply if the health care provider is the department or the department of corrections.

146.83(1m) (1m)

146.83(1m)(a)(a) A patient's health care records shall be provided to the patient's health care provider upon request and, except as provided in s. 146.82 (2), with a statement of informed consent.

146.83(1m)(b) (b) The health care provider under par. (a) may be charged reasonable costs for the provision of the patient's health care records.

146.83(2) (2) The health care provider shall provide each patient with a statement paraphrasing the provisions of this section either upon admission to an inpatient health care facility, as defined in s. 50.135 (1), or upon the first provision of services by the health care provider.

146.83(3) (3) The health care provider shall note the time and date of each request by a patient or person authorized by the patient to inspect the patient's health care records, the name of the inspecting person, the time and date of inspection and identify the records released for inspection.

146.83(3f) (3f)

146.83(3f)(a)(a) Except as provided in sub. (1f) or s. 51.30 or 146.82 (2), if a person requests copies of a patient's health care records, provides informed consent, and pays the applicable fees under par. (b), the health care provider shall provide the person making the request copies of the requested records.

146.83(3f)(b) (b) Except as provided in sub. (1f), a health care provider may charge no more than the total of all of the following that apply for providing the copies requested under par. (a):

146.83(3f)(b)1. 1. For paper copies: $1 per page for the first 25 pages; 75 cents per page for pages 26 to 50; 50 cents per page for pages 51 to 100; and 30 cents per page for pages 101 and above.

146.83(3f)(b)2. 2. For microfiche or microfilm copies, $1.50 per page.

146.83(3f)(b)3. 3. For a print of an X-ray, $10 per image.

146.83(3f)(b)4. 4. If the requester is not the patient or a person authorized by the patient, for certification of copies, a single $8 charge.

146.83(3f)(b)5. 5. If the requester is not the patient or a person authorized by the patient, a single retrieval fee of $20 for all copies requested.

146.83(3f)(b)6. 6. Actual shipping costs and any applicable taxes.

146.83(3f)(c) (c)

146.83(3f)(c)1.1. In this paragraph, "consumer price index" means the average of the consumer price index for all urban consumers, U.S. city average, as determined by the bureau of labor statistics of the U.S. department of labor.

146.83(3f)(c)2. 2. On each July 1, beginning on July 1, 2012, the department shall adjust the dollar amounts specified under par. (b) by the percentage difference between the consumer price index for the 12-month period ending on December 31 of the preceding year and the consumer price index for the 12-month period ending on December 31 of the year before the preceding year. The department shall notify the legislative reference bureau of the adjusted amounts and the legislative reference bureau shall publish the adjusted amounts in the Wisconsin Administrative Register.

146.83(4) (4) No person may do any of the following:

146.83(4)(a) (a) Intentionally falsify a patient health care record.

146.83(4)(b) (b) Conceal or withhold a patient health care record with intent to prevent or obstruct an investigation or prosecution or with intent to prevent its release to the patient, to his or her guardian, to his or her health care provider with a statement of informed consent, or under the conditions specified in s. 146.82 (2), or to a person with a statement of informed consent.

146.83(4)(c) (c) Intentionally destroy or damage records in order to prevent or obstruct an investigation or prosecution.

146.83 History History: 1979 c. 221; 1989 a. 56; 1993 a. 27, 445; 1997 a. 157; 2001 a. 109; 2005 a. 387; 2009 a. 28; 2011 a. 32.



146.835 Parents denied physical placement rights.

146.835  Parents denied physical placement rights. A parent who has been denied periods of physical placement under s. 767.41 (4) (b) or 767.451 (4) may not have the rights of a parent or guardian under this chapter with respect to access to that child's patient health care records under s. 146.82 or 146.83.

146.835 History History: 1987 a. 355; 2005 a. 443 s. 265.



146.836 Applicability.

146.836  Applicability. Sections 146.815, 146.82, 146.83 (4) and 146.835 apply to all patient health care records, including those on which written, drawn, printed, spoken, visual, electromagnetic or digital information is recorded or preserved, regardless of physical form or characteristics.

146.836 History History: 1999 a. 78.



146.84 Violations related to patient health care records.

146.84  Violations related to patient health care records.

146.84(1)(1)  Actions for violations; damages; injunction.

146.84(1)(a)(a) A custodian of records incurs no liability under par. (bm) for the release of records in accordance with s. 146.82 or 146.83 while acting in good faith.

146.84(1)(b) (b) Any person, including the state or any political subdivision of the state, who violates s. 146.82 or 146.83 in a manner that is knowing and willful shall be liable to any person injured as a result of the violation for actual damages to that person, exemplary damages of not more than $25,000 and costs and reasonable actual attorney fees.

146.84(1)(bm) (bm) Any person, including the state or any political subdivision of the state, who negligently violates s. 146.82 or 146.83 shall be liable to any person injured as a result of the violation for actual damages to that person, exemplary damages of not more than $1,000 and costs and reasonable actual attorney fees.

146.84(1)(c) (c) An individual may bring an action to enjoin any violation of s. 146.82 or 146.83 or to compel compliance with s. 146.82 or 146.83 and may, in the same action, seek damages as provided in this subsection.

146.84(2) (2) Penalties.

146.84(2)(a)(a) Whoever does any of the following may be fined not more than $25,000 or imprisoned for not more than 9 months or both:

146.84(2)(a)1. 1. Requests or obtains confidential information under s. 146.82 or 146.83 (1c) or (3f) under false pretenses.

146.84(2)(a)2. 2. Discloses confidential information with knowledge that the disclosure is unlawful and is not reasonably necessary to protect another from harm.

146.84(2)(a)3. 3. Violates s. 146.83 (4).

146.84(2)(b) (b) Whoever negligently discloses confidential information in violation of s. 146.82 is subject to a forfeiture of not more than $1,000 for each violation.

146.84(2)(c) (c) Whoever intentionally discloses confidential information in violation of s. 146.82, knowing that the information is confidential, and discloses the information for pecuniary gain may be fined not more than $100,000 or imprisoned not more than 3 years and 6 months, or both.

146.84(3) (3) Discipline of employees. Any person employed by the state or any political subdivision of the state who violates s. 146.82 or 146.83, except a health care provider that negligently violates s. 153.50 (6) (c), may be discharged or suspended without pay.

146.84(4) (4) Exceptions. This section does not apply to any of the following:

146.84(4)(a) (a) Violations by a nursing facility, as defined under s. 49.498 (1) (i), of the right of a resident of the nursing facility to confidentiality of his or her patient health care records.

146.84(4)(b) (b) Violations by a nursing home, as defined under s. 50.01 (3), of the right of a resident of the nursing home to confidentiality of his or her patient health care records.

146.84 History History: 1991 a. 39; 1993 a. 445; 1999 a. 9, 79; 2009 a. 28; 2011 a. 32.

146.84 Annotation Sub. (1) (b) does not preclude certification of a class action in a suit to recover unreasonable fees charged for copies of health care records. Cruz v. All Saints Healthcare System, Inc. 2001 WI App 67, 242 Wis. 2d 432, 625 N.W.2d 344, 00-1473.



146.87 Federal registration numbers for prescribers of controlled substances.

146.87  Federal registration numbers for prescribers of controlled substances.

146.87(1) (1) In this section:

146.87(1)(a) (a) "Controlled substance" has the meaning given in s. 961.01 (4).

146.87(1)(b) (b) "Federal registration number" means the registration number required under 21 USC 822 for practitioners who prescribe controlled substances.

146.87(1)(c) (c) "Health care provider" has the meaning given in 42 USC 1320d (3).

146.87(1)(d) (d) "Practitioner" has the meaning given in s. 450.01 (17).

146.87(1)(e) (e) "Prescription order" has the meaning given in s. 450.01 (21).

146.87(2) (2) Beginning on the first day on which small health plans are required to comply with a U.S. Department of Health and Human Services regulation under 42 USC 1320d-2 (b) that requires use of a unique identifier for health care providers, no person may do any of the following:

146.87(2)(a) (a) Require that a practitioner include his or her federal registration number on a prescription order for a drug or device that is not a controlled substance.

146.87(2)(b) (b) Disclose a practitioner's federal registration number without the practitioner's consent for any purpose other than complying with or enforcing federal or state law related to controlled substances.

146.87(2)(c) (c) Use a federal registration number to identify or monitor the prescribing practices of a practitioner, except for the purpose of complying with or enforcing federal or state law related to controlled substances.

146.87(3) (3) A person who violates this section may be required to forfeit not more than $10,000 for each violation.

146.87 History History: 2003 a. 272.



146.89 Volunteer health care provider program.

146.89  Volunteer health care provider program.

146.89(1) (1) In this section:

146.89(1)(d) (d) "Governing body" means the governing body of any of the following:

146.89(1)(d)1. 1. A charter school, as defined in s. 115.001 (1).

146.89(1)(d)2. 2. A private school, as defined in s. 115.001 (3r), that participates in the choice program under s. 118.60 or the Milwaukee Parental Choice Program under s. 119.23.

146.89(1)(g) (g) "School" means any of the following:

146.89(1)(g)1. 1. A public elementary school.

146.89(1)(g)2. 2. A charter school, as defined in s. 115.001 (1).

146.89(1)(g)3. 3. A private school, as defined in s. 115.001 (3r), that participates in the choice program under s. 118.60 or the Milwaukee Parental Choice Program under s. 119.23.

146.89(1)(h) (h) "School board" has the meaning given in s. 115.001 (7).

146.89(1)(r) (r) "Volunteer health care provider" means an individual who is one of the following and who receives no income from the practice of his or her health care profession or who receives no income from the practice of that health care profession when providing services at the nonprofit agency specified under sub. (3) or for the school board or governing body specified under sub. (3r):

146.89(1)(r)1. 1. Licensed as a physician under ch. 448, a dentist or dental hygienist under ch. 447, a registered nurse, practical nurse, or nurse-midwife under ch. 441, an optometrist under ch. 449, a physician assistant under ch. 448, a pharmacist under ch. 450, a chiropractor under ch. 446, a podiatrist under subch. IV of ch. 448, or a physical therapist under subch. III of ch. 448.

146.89(1)(r)2. 2. Certified as a dietitian under subch. V of ch. 448.

146.89(1)(r)3. 3. A nurse practitioner, as defined in s. 255.06 (1) (d).

146.89(1)(r)4. 4. An individual who performs functions described for pharmacy technicians in rules promulgated by the pharmacy examining board.

146.89(2) (2)

146.89(2)(a)(a) A volunteer health care provider may participate under this section only if he or she submits a joint application with a nonprofit agency, school board, or governing body to the department of administration and that department approves the application. If the volunteer health care provider submits a joint application with a school board or governing body, the application shall include a statement by the school board or governing body that certifies that the volunteer health care provider has received materials that specify school board or governing body policies concerning the provision of health care services to students and has agreed to comply with the policies. The department of administration shall provide application forms for use under this paragraph.

146.89(2)(b) (b) The department of administration may send an application to the medical examining board for evaluation. The medical examining board shall evaluate any application submitted by the department of administration and return the application to the department of administration with the board's recommendation regarding approval.

146.89(2)(c) (c) The department of administration shall notify the volunteer health care provider and the nonprofit agency, school board, or governing body of the department's decision to approve or disapprove the application.

146.89(2)(d) (d) Approval of an application of a volunteer health care provider is valid for one year. If a volunteer health care provider wishes to renew approval, he or she shall submit a joint renewal application with a nonprofit agency, school board, or governing body to the department of administration. The department of administration shall provide renewal application forms that are developed by the department of health services and that include questions about the activities that the individual has undertaken as a volunteer health care provider in the previous 12 months.

146.89(3) (3) Any volunteer health care provider and nonprofit agency whose joint application is approved under sub. (2) shall meet the following applicable conditions:

146.89(3)(a) (a) The volunteer health care provider shall provide services under par. (b) without charge, except as provided in sub. (3m), at the nonprofit agency, if the joint application of the volunteer health care provider and the nonprofit agency has received approval under sub. (2) (a).

146.89(3)(b) (b) Under this section, the nonprofit agency may provide the following health care services:

146.89(3)(b)1. 1. Diagnostic tests.

146.89(3)(b)2. 2. Health education.

146.89(3)(b)3. 3. Information about available health care resources.

146.89(3)(b)4. 4. Office visits.

146.89(3)(b)5. 5. Patient advocacy.

146.89(3)(b)6. 6. Prescriptions.

146.89(3)(b)7. 7. Referrals to health care specialists.

146.89(3)(b)8. 8. Dental services, including simple tooth extractions and any necessary suturing related to the extractions, performed by a dentist who is a volunteer health provider; and dental hygiene services, performed by a dental hygienist who is a volunteer health provider.

146.89(3)(b)9. 9. Any outpatient surgery that is permitted under the volunteer health care provider's license under sub. (1) (r) 1. and for which the provider has the necessary training, experience, equipment, and facilities.

146.89(3)(c) (c) Under this section, the nonprofit agency may not provide emergency medical services, hospitalization, or surgery, except as provided in par. (b) 8.

146.89(3)(d) (d) Under this section, the nonprofit agency shall provide health care services primarily to low-income persons who are uninsured and who are not recipients of any of the following:

146.89(3)(d)2. 2. Except as provided in sub. (3m), Medical Assistance under subch. IV of ch. 49.

146.89(3)(d)3. 3. Medicare under 42 USC 1395-1395ccc.

146.89(3m) (3m) A volunteer health care provider who is a dentist may provide dental services or a volunteer health care provider who is a dental hygienist may provide dental hygiene services, to persons who are recipients of Medical Assistance, if all of the following apply:

146.89(3m)(a) (a) The nonprofit agency's fees for these services apply to the recipients and to persons who are not recipients of Medical Assistance.

146.89(3m)(b) (b) The agency accepts discounted payments, based on ability to pay, from the persons who are not Medical Assistance recipients.

146.89(3m)(c) (c) The volunteer health care provider is certified under s. 49.45 (2) (a) 11. a., the department has waived the requirement for certification, or the volunteer health care provider is not required to be certified under s. 49.45 (2) (a) 11. a.

146.89(3r) (3r) All of the following apply to a volunteer health care provider whose joint application with a school board or relevant governing body is approved under sub. (2):

146.89(3r)(a) (a) Before first providing health care services in a school, the volunteer health care provider shall provide to the school board or relevant governing body proof of satisfactory completion of any competency requirements that are relevant to the volunteer health care provider, as specified by the department of public instruction by rule, and shall consult with the school nurse, if any, of the school.

146.89(3r)(b) (b) Under this subsection, the volunteer health care provider may provide only to students from 4-year-old kindergarten to grade 6 the following health care services:

146.89(3r)(b)1. 1. Except as specified in par. (c), the health care services specified in sub. (3) (b) 1. to 5. and 7., other than referrals to reproductive health care specialists, and in sub. (3) (b) 8. and 9.

146.89(3r)(b)2. 2. First aid for illness or injury.

146.89(3r)(b)3. 3. Except as specified in par. (c), the administration of drugs, as specified in s. 118.29 (2) (a) 1. to 3.

146.89(3r)(b)4. 4. Health screenings.

146.89(3r)(b)5. 5. Any other health care services designated by the department of public instruction by rule.

146.89(3r)(c) (c) Under this subsection, the volunteer health care provider may not provide any of the following:

146.89(3r)(c)1. 1. Hospitalization.

146.89(3r)(c)2. 2. Surgery, except as provided in par. (b) 2. and 5. and sub. (3) (b) 9.

146.89(3r)(c)3. 3. A referral for abortion, as defined in s. 48.375.

146.89(3r)(c)4. 4. A contraceptive article, as defined in s. 450.155 (1) (a).

146.89(3r)(c)5. 5. A pregnancy test.

146.89(3r)(d) (d) Any health care services provided under par. (b) shall be provided without charge at the school and shall be available to all students from 4-year-old kindergarten to grade 6 regardless of income.

146.89(3r)(e) (e) Under this subsection, a volunteer health care provider may not provide instruction in human growth and development under s. 118.019.

146.89(4) (4) Volunteer health care providers who provide services under this section are, for the provision of these services, state agents of the department of health services for purposes of ss. 165.25 (6), 893.82 (3) and 895.46. This state agency status applies regardless of whether the volunteer health care provider has coverage under a policy of health care liability insurance that would extend to services provided by the volunteer health care provider under this section; and the limitations under s. 895.46 (1) (a) on the payment by the state of damages and costs in excess of any insurance coverage applicable to the agent and on the duty of a governmental unit to provide or pay for legal representation do not apply. Any policy of health care liability insurance providing coverage for services of a health care provider may exclude coverage for services provided by the health care provider under this section.

146.89 History History: 1989 a. 206; 1991 a. 269; 1993 a. 28, 490; 1995 a. 27 ss. 4378 to 4380, 9126 (19); 1997 a. 27, 57, 67; 1999 a. 23; 2003 a. 92; 2005 a. 188; 2007 a. 20 s. 9121 (6) (a); 2007 a. 201; 2009 a. 93, 134; 2011 a. 32, 216.



146.903 Disclosures required of health care providers and hospitals.

146.903  Disclosures required of health care providers and hospitals.

146.903(1)(1)  Definitions. In this section:

146.903(1)(a) (a) "Ambulatory surgical center" has the meaning given in 42 CFR 416.2.

146.903(1)(b) (b) "Clinic" means a place, other than a residence or a hospital, that is used primarily for the provision of nursing, medical, podiatric, dental, chiropractic, or optometric care and treatment.

146.903(1)(br) (br) "Health care information organization" means an organization that gathers data from health care providers or hospitals regarding utilization and quality of health care services and that produces reports on the comparative quality of health care services provided by health care providers or hospitals.

146.903(1)(c) (c) "Health care provider" has the meaning given in s. 146.81 (1) (a) to (L) and includes a clinic and an ambulatory surgical center but does not include a nursing home, as defined in s. 50.01 (3).

146.903(1)(d) (d) "Hospital" has the meaning given in s. 50.33 (2).

146.903(1)(e) (e) "Median billed charge" means one of the following:

146.903(1)(e)1. 1. For a health care provider, the amount the health care provider charged, before any discount or contractual rate applicable to certain patients or payers was applied, during the first 2 calendar quarters of the most recently completed calendar year, as calculated by arranging the charges in that reporting period from highest to lowest and selecting the middle charge in the sequence or, for an even number of charges, selecting the 2 middle charges in the sequence and calculating the average of the 2.

146.903(1)(e)2. 2. For a hospital, the amount the hospital charged, before any discount or contractual rate applicable to certain patients or payers was applied, during the 4 calendar quarters for which the hospital most recently reported data under ch. 153, as calculated by arranging the charges in the reporting period from highest to lowest and selecting the middle charge in the sequence or, for an even number of charges, selecting the 2 middle charges in the sequence and calculating the average of the 2.

146.903(1)(f) (f) "Medicare" means coverage under part A or part B of Title XVIII of the federal Social Security Act, 42 USC 1395 to 1395dd.

146.903(1)(g) (g) "Public information" means information that any person may access from a health care information organization, regardless of whether the organization charges a fee for the information.

146.903(2) (2) Department duties.

146.903(2)(a)(a) The department shall do all of the following:

146.903(2)(a)1. 1. Categorize health care providers by type.

146.903(2)(a)2. 2. For each type of health care provider, annually identify the 25 presenting conditions for which that type of health care provider most frequently provides health care services.

146.903(2)(a)3. 3. Prescribe the methods by which health care providers shall calculate and present median billed charges and Medicare and private 3rd-party payer payments under sub. (3) (b).

146.903(2)(b) (b) In performing the duties under par. (a), the department shall consult with organizations in this state that do all of the following:

146.903(2)(b)1. 1. Develop performance measures for assessing the quality of health care services.

146.903(2)(b)2. 2. Guide the collection, validation, and analysis of data related to measures described under subd. 1.

146.903(2)(b)3. 3. Report results of assessments of the quality of health care services.

146.903(2)(b)4. 4. Share best practices of organizations that provide health care services.

146.903(3) (3) Health care provider disclosure of charges.

146.903(3)(a)(a) Except as provided in par. (g), a health care provider or the health care provider's designee shall, upon request by and at no cost to a health care consumer, disclose to the consumer within a reasonable period of time after the request, the median billed charge, assuming no medical complications, for a health care service, diagnostic test, or procedure that is specified by the consumer and that is provided by the health care provider.

146.903(3)(am) (am) A health care provider that submits data to a health care information organization shall, when it makes a disclosure to a consumer under par. (a), make available to the consumer any public information reported by the health care information organization regarding the quality of health care services provided by the health care provider compared to the quality of health care services provided by other health care providers that is relevant to the health care service, diagnostic test, or procedure specified by the consumer under par. (a). A health care provider may make the information available to the consumer by providing the consumer a paper copy of the information or by providing the consumer the address of an Internet site where the information is posted. If the health care provider submits data to more than one health care information organization and more than one of the health care information organizations reports to the health care provider public information on comparative quality that is relevant to the health care service, diagnostic test, or procedure, the health care provider is required under this paragraph to make available to the consumer public information reported by only one of the health care information organizations.

146.903(3)(b) (b) Except as provided in par. (g), a health care provider shall prepare a single document that lists the following charge information, assuming no medical complications, for diagnosing and treating each of the 25 presenting conditions identified for the health care provider's provider type under sub. (2):

146.903(3)(b)1. 1. The median billed charge.

146.903(3)(b)2. 2. If the health care provider is certified as a provider of Medicare, the Medicare payment to the provider.

146.903(3)(b)3. 3. The average allowable payment from private, 3rd-party payers.

146.903(3)(bm) (bm) A health care provider that submits data to a health care information organization shall make available with the document required under par. (b) any public information reported by the health care information organization regarding the quality of health care services provided by the health care provider compared to the quality of health care services provided by other health care providers that is relevant to a presenting condition for which the provider is required to list charge information under par. (b). A health care provider may make the information available by attaching it to the document or by including the address of an Internet site where the information is posted with the document. If the health care provider submits data to more than one health care information organization and more than one of the health care information organizations reports to the health care provider public information on comparative quality that is relevant to a presenting condition, the health care provider is required under this paragraph to make available public information reported by only one of the health care information organizations for the presenting condition.

146.903(3)(c) (c) Except as provided in par. (g), a health care provider or the health care provider's designee shall, upon request by and at no cost to a health care consumer, provide the consumer a copy of the document prepared under par. (b) and the information described under par. (bm).

146.903(3)(d) (d) Except as provided in par. (g), a health care provider shall annually update the document under par. (b).

146.903(3)(e) (e) Information provided upon request under par. (a) or included on the document under par. (b) does not constitute a legally binding estimate of the charge for a specific patient or the amount that a 3rd-party payer will pay on behalf of the patient.

146.903(3)(f) (f) Except as provided in par. (g), a health care provider shall prominently display, in the area of the health care provider's practice or facility that is most commonly frequented by health care consumers, a statement informing the consumers that they have the right to receive charge information as provided in pars. (a) and (b) and, if applicable, the information described under par. (bm), from the health care provider and, if the requirements, if any, under s. 632.798 (2) (d) are met, a good faith estimate, from their insurers or self-insured health plans, of the insured's total out-of-pocket cost according to the insured's benefit terms for the specified health care service in the geographic region in which the health care service will be provided.

146.903(3)(g) (g) The requirements under pars. (a) to (f) do not apply to any of the following:

146.903(3)(g)1. 1. A health care provider that practices individually or in association with not more than 2 other individual health care providers.

146.903(3)(g)2. 2. A health care provider that is an association of 3 or fewer individual health care providers.

146.903(4) (4) Hospital disclosure of charges.

146.903(4)(a)(a) Each hospital shall prepare a single document that lists the following charge information, assuming no medical complications, for inpatient care for each of the 75 diagnosis related groups identified under s. 153.21 (3) and the following charge information for each of the 75 outpatient surgical procedures identified under s. 153.21 (3):

146.903(4)(a)1. 1. The median billed charge.

146.903(4)(a)2. 2. The average allowable payment under Medicare.

146.903(4)(a)3. 3. The average allowable payment from private, 3rd-party payers.

146.903(4)(am) (am) A hospital that submits data to a health care information organization shall make available with the document required under par. (a) any public information reported by the health care information organization regarding the quality of health care services provided by the hospital compared to the quality of health care services provided by other hospitals that is relevant to a diagnosis related group or outpatient surgical procedure for which the hospital is required to list charge information under par. (a). A hospital may make the information available by attaching it to the document or by including the address of an Internet site where the information is posted with the document. If a hospital submits data to more than one health care information organization and more than one of the health care information organizations reports to the hospital public information on comparative quality that is relevant to a diagnosis related group or outpatient surgical procedure, the hospital is required under this paragraph to make available public information reported by only one of the health care information organizations for the diagnosis related group or outpatient surgical procedure.

146.903(4)(b) (b) A hospital shall, upon request by and at no cost to a health care consumer, provide the consumer a copy of the document prepared under par. (a) and the information described under par. (am).

146.903(4)(c) (c) A hospital shall update the document under par. (a) every calendar quarter.

146.903(4)(d) (d) Information included on the document under par. (a) does not constitute a legally binding estimate of the charge for a specific patient or the amount that a 3rd-party payer will pay on behalf of the patient.

146.903(4)(e) (e) Each hospital shall prominently display, in the area of the hospital that is most commonly frequented by health care consumers, a statement informing the consumers that they have the right to receive a copy of the document under par. (a) and, if applicable, the information described under par. (am), from the hospital and, if the requirements, if any, under s. 632.798 (2) (d) are met, a good faith estimate, from their insurers or self-insured health plans, of the insured's total out-of-pocket cost according to the insured's benefit terms for the specified health care service in the geographic region in which the health care service will be provided.

146.903(5) (5) Penalty.

146.903(5)(a)(a) Whoever violates sub. (3) or (4) may be required to forfeit not more than $250 for each violation.

146.903(5)(b) (b) The department may directly assess forfeitures provided for under par. (a). If the department determines that a forfeiture should be assessed for a particular violation, the department shall send a notice of assessment to the alleged violator. The notice shall specify the amount of the forfeiture assessed, the violation, and the statute or rule alleged to have been violated, and shall inform the alleged violator of the right to a hearing under par. (c).

146.903(5)(c) (c) An alleged violator may contest an assessment of a forfeiture by sending, within 10 days after receipt of notice under par. (b), a written request for a hearing under s. 227.44 to the division of hearings and appeals created under s. 15.103 (1). The administrator of the division may designate a hearing examiner to preside over the case and recommend a decision to the administrator under s. 227.46. The decision of the administrator of the division shall be the final administrative decision. The division shall commence the hearing within 30 days after receipt of the request for a hearing and shall issue a final decision within 15 days after the close of the hearing. Proceedings before the division are governed by ch. 227. In any petition for judicial review of a decision by the division, the party, other than the petitioner, who was in the proceeding before the division shall be the named respondent.

146.903(5)(d) (d) All forfeitures shall be paid to the department within 10 days after receipt of notice of assessment or, if the forfeiture is contested under par. (c), within 10 days after receipt of the final decision after exhaustion of administrative review, unless the final decision is appealed and the order is stayed by court order. The department shall remit all forfeitures paid to the secretary of administration for deposit in the school fund.

146.903(5)(e) (e) The attorney general may bring an action in the name of the state to collect any forfeiture imposed under this subsection if the forfeiture has not been paid following the exhaustion of all administrative and judicial reviews. The only issue to be contested in any such action is whether the forfeiture has been paid.

146.903 History History: 2009 a. 146.



146.905 Reduction in fees prohibited.

146.905  Reduction in fees prohibited.

146.905(1) (1) Except as provided in sub. (2), a health care provider, as defined in s. 146.81 (1) (a) to (p), that provides a service or a product to an individual with coverage under a disability insurance policy, as defined in s. 632.895 (1) (a), may not reduce or eliminate or offer to reduce or eliminate coinsurance or a deductible required under the terms of the disability insurance policy.

146.905(2) (2) Subsection (1) does not apply if payment of the total fee would impose an undue financial hardship on the individual receiving the service or product.

146.905 History History: 1991 a. 250; 1995 a. 225; 2009 a. 28.



146.91 Long-term care insurance.

146.91  Long-term care insurance.

146.91(1) (1) In this section, "long-term care insurance" means insurance that provides coverage both for an extended stay in a nursing home and home health services for a person with a chronic condition. The insurance may also provide coverage for other services that assist the insured person in living outside a nursing home including but not limited to adult day care and continuing care retirement communities.

146.91(2) (2) The department, with the advice of the council on long-term care insurance, the office of the commissioner of insurance, the board on aging and long-term care and the department of employee trust funds, shall design a program that includes the following:

146.91(2)(a) (a) Subsidizing premiums for persons purchasing long-term care insurance, based on the purchasers' ability to pay.

146.91(2)(b) (b) Reinsuring by the state of policies issued in this state by long-term care insurers.

146.91(3) (3) The department shall collect any data on health care costs and utilization that the department determines to be necessary to design the program under sub. (2).

146.91(6) (6) The department, with the advice of the council on long-term care insurance, may examine use of tax incentives for the sale and purchase of long-term care insurance.

146.91 History History: 1987 a. 27; 1989 a. 56; 2007 a. 20.



146.95 Patient visitation.

146.95  Patient visitation.

146.95(1)(1)  Definitions. In this section:

146.95(1)(a) (a) "Health care provider" has the meaning given in s. 155.01 (7).

146.95(1)(b) (b) "Inpatient health care facility" has the meaning given in s. 252.14 (1) (d).

146.95(1)(c) (c) "Treatment facility" has the meaning given in s. 51.01 (19).

146.95(2) (2) Patient-designated visitors.

146.95(2)(a)(a) Any individual who is 18 years of age or older may identify to a health care provider at an inpatient health care facility at any time, either orally or in writing, those persons with whom the individual wishes to visit while the individual is a patient at the inpatient health care facility. Except as provided in par. (b), no inpatient health care facility may deny visitation during the inpatient health care facility's regular visiting hours to any person identified by the individual.

146.95(2)(b) (b) Subject to s. 51.61 for a treatment facility, an inpatient health care facility may deny visitation with a patient to any person if any of the following applies:

146.95(2)(b)1. 1. The inpatient health care facility or a health care provider determines that the patient may not receive any visitors.

146.95(2)(b)2. 2. The inpatient health care facility or a health care provider determines that the presence of the person would endanger the health or safety of the patient.

146.95(2)(b)3. 3. The inpatient health care facility determines that the presence of the person would interfere with the primary operations of the inpatient health care facility.

146.95(2)(b)4. 4. The patient has subsequently expressed in writing to a health care provider at the inpatient health care facility that the patient no longer wishes to visit with the person. Unless subd. 2. applies, an inpatient health care facility may not under this subdivision deny visitation to the person based on a claim by someone other than a health care provider that the patient has orally expressed that the patient no longer wishes to visit with that person.

146.95 History History: 1997 a. 153.



146.96 Uniform claim processing form.

146.96  Uniform claim processing form. Beginning no later than July 1, 2004, every health care provider, as defined in s. 146.81 (1) (a) to (p), shall use the uniform claim processing form developed by the commissioner of insurance under s. 601.41 (9) (b) when submitting a claim to an insurer.

146.96 History History: 2001 a. 109; 2009 a. 28.



146.98 Ambulatory surgical center assessment.

146.98  Ambulatory surgical center assessment.

146.98(1) (1) In this section, "ambulatory surgical center" has the meaning given in 42 CFR 416.2.

146.98(2) (2) The department of revenue may impose an assessment on ambulatory surgical centers in this state that satisfies the requirements under 42 CFR 433.68 for collecting an assessment without incurring a reduction in federal financial participation under the federal Medicaid program. The department shall allocate any assessment imposed under this section among ambulatory surgical centers in proportion to their gross patient revenue.

146.98(3) (3) The department of revenue may do all of the following:

146.98(3)(a) (a) Subject to sub. (2), determine the amount of assessment under this section.

146.98(3)(b) (b) Collect assessments imposed under this section from ambulatory surgical centers.

146.98(3)(c) (c) Require ambulatory surgical centers to provide the department of revenue any data that is required by the department of revenue to determine assessment amounts under this section.

146.98(3)(d) (d) Establish deadlines by which ambulatory surgical centers shall pay assessments required under this section and provide data required under par. (c).

146.98(3)(e) (e) Impose penalties on ambulatory surgical centers that do not comply with requirements under this section or rules promulgated under sub. (5).

146.98(4) (4) The department of revenue shall transfer 99.5 percent of the moneys collected under this section to the Medical Assistance trust fund.

146.98(5) (5) The department of revenue shall promulgate rules for the administration of the assessment under this section.

146.98(6) (6)

146.98(6)(a)(a) If the federal government does not provide federal financial participation under the federal Medicaid program for amounts collected under this section that are transferred under sub. (4) and used to make payments from the Medical Assistance trust fund, the department shall, from the fund from which the payment or expenditure was made, refund ambulatory surgical centers the amount for which the federal government does not provide federal financial participation.

146.98(6)(b) (b) If the department makes a refund under par. (a) as result of failure to obtain federal financial participation under the federal Medicaid program for a payment from the Medical Assistance trust fund, the department shall recoup the part of the payment for which the federal government does not provide federal financial participation.

146.98(6)(c) (c) Moneys recouped under par. (b) for payments made from the Medical Assistance trust fund shall be deposited in the Medical Assistance trust fund.

146.98 History History: 2009 a. 28; 2011 a. 191.



146.997 Health care worker protection.

146.997  Health care worker protection.

146.997(1) (1)  Definitions. In this section:

146.997(1)(a) (a) "Department" means the department of workforce development.

146.997(1)(b) (b) "Disciplinary action" has the meaning given in s. 230.80 (2).

146.997(1)(c) (c) "Health care facility" means a facility, as defined in s. 647.01 (4), or any hospital, nursing home, community-based residential facility, county home, county infirmary, county hospital, county mental health complex or other place licensed or approved by the department of health services under s. 49.70, 49.71, 49.72, 50.03, 50.35, 51.08 or 51.09 or a facility under s. 45.50, 51.05, 51.06, 233.40, 233.41, 233.42 or 252.10.

146.997(1)(d) (d) "Health care provider" means any of the following:

146.997(1)(d)1. 1. A nurse licensed under ch. 441.

146.997(1)(d)2. 2. A chiropractor licensed under ch. 446.

146.997(1)(d)3. 3. A dentist licensed under ch. 447.

146.997(1)(d)4. 4. A physician, podiatrist, perfusionist, physical therapist, or physical therapist assistant licensed under ch. 448.

146.997(1)(d)5. 5. An occupational therapist, occupational therapy assistant, physician assistant or respiratory care practitioner certified under ch. 448.

146.997(1)(d)6. 6. A dietician certified under subch. V of ch. 448.

146.997(1)(d)7. 7. An optometrist licensed under ch. 449.

146.997(1)(d)8. 8. A pharmacist licensed under ch. 450.

146.997(1)(d)9. 9. An acupuncturist certified under ch. 451.

146.997(1)(d)10. 10. A psychologist licensed under ch. 455.

146.997(1)(d)11. 11. A social worker, marriage and family therapist or professional counselor certified under ch. 457.

146.997(1)(d)12. 12. A speech-language pathologist or audiologist licensed under subch. II of ch. 459 or a speech and language pathologist licensed by the department of public instruction.

146.997(1)(d)13. 13. A massage therapist or bodywork therapist licensed under ch. 460.

146.997(1)(d)14. 14. An emergency medical technician licensed under s. 256.15 (5) or a first responder.

146.997(1)(d)15. 15. A partnership of any providers specified under subds. 1. to 14.

146.997(1)(d)16. 16. A corporation or limited liability company of any providers specified under subds. 1. to 14. that provides health care services.

146.997(1)(d)17. 17. A cooperative health care association organized under s. 185.981 that directly provides services through salaried employees in its own facility.

146.997(1)(d)18. 18. A hospice licensed under subch. IV of ch. 50.

146.997(1)(d)19. 19. A rural medical center, as defined in s. 50.50 (11).

146.997(1)(d)20. 20. A home health agency, as defined in s. 50.49 (1) (a).

146.997(2) (2) Reporting protected.

146.997(2)(a)(a) Any employee of a health care facility or of a health care provider who is aware of any information, the disclosure of which is not expressly prohibited by any state law or rule or any federal law or regulation, that would lead a reasonable person to believe any of the following may report that information to any agency, as defined in s. 111.32 (6) (a), of the state; to any professionally recognized accrediting or standard-setting body that has accredited, certified or otherwise approved the health care facility or health care provider; to any officer or director of the health care facility or health care provider; or to any employee of the health care facility or health care provider who is in a supervisory capacity or in a position to take corrective action:

146.997(2)(a)1. 1. That the health care facility or health care provider or any employee of the health care facility or health care provider has violated any state law or rule or federal law or regulation.

146.997(2)(a)2. 2. That there exists any situation in which the quality of any health care service provided by the health care facility or health care provider or by any employee of the health care facility or health care provider violates any standard established by any state law or rule or federal law or regulation or any clinical or ethical standard established by a professionally recognized accrediting or standard-setting body and poses a potential risk to public health or safety.

146.997(2)(b) (b) An agency or accrediting or standard-setting body that receives a report under par. (a) shall, within 5 days after receiving the report, notify the health care facility or health provider that is the subject of the report, in writing, that a report alleging a violation specified in par. (a) 1. or 2. has been received and provide the health care facility or health care provider with a written summary of the contents of the report, unless the agency, or accrediting or standard-setting body determines that providing that notification and summary would jeopardize an ongoing investigation of a violation alleged in the report. The notification and summary may not disclose the identity of the person who made the report.

146.997(2)(c) (c) Any employee of a health care facility or health care provider may initiate, participate in or testify in any action or proceeding in which a violation specified in par. (a) 1. or 2. is alleged.

146.997(2)(d) (d) Any employee of a health care facility or health care provider may provide any information relating to an alleged violation specified in par. (a) 1. or 2. to any legislator or legislative committee.

146.997(3) (3) Disciplinary action prohibited.

146.997(3)(a)(a) No health care facility or health care provider and no employee of a health care facility or health care provider may take disciplinary action against, or threaten to take disciplinary action against, any person because the person reported in good faith any information under sub. (2) (a), in good faith initiated, participated in or testified in any action or proceeding under sub. (2) (c) or provided in good faith any information under sub. (2) (d) or because the health care facility, health care provider or employee believes that the person reported in good faith any information under sub. (2) (a), in good faith initiated, participated in or testified in any action or proceeding under sub. (2) (c) or provided in good faith any information under sub. (2) (d).

146.997(3)(b) (b) No health care facility or health care provider and no employee of a health care facility or health care provider may take disciplinary action against, or threaten to take disciplinary action against, any person on whose behalf another person reported in good faith any information under sub. (2) (a), in good faith initiated, participated in or testified in any action or proceeding under sub. (2) (c) or provided in good faith any information under sub. (2) (d) or because the health care facility, health care provider or employee believes that another person reported in good faith any information under sub. (2) (a), in good faith initiated, participated in or testified in any action or proceeding under sub. (2) (c) or provided in good faith any information under sub. (2) (d) on that person's behalf.

146.997(3)(c) (c) For purposes of pars. (a) and (b), an employee is not acting in good faith if the employee reports any information under sub. (2) (a) that the employee knows or should know is false or misleading, initiates, participates in or testifies in any action or proceeding under sub. (2) (c) based on information that the employee knows or should know is false or misleading or provides any information under sub. (2) (d) that the employee knows or should know is false or misleading.

146.997(4) (4) Enforcement.

146.997(4)(a)(a) Any employee of a health care facility or health care provider who is subjected to disciplinary action, or who is threatened with disciplinary action, in violation of sub. (3) may file a complaint with the department under s. 106.54 (6). If the department finds that a violation of sub. (3) has been committed, the department may take such action under s. 111.39 as will effectuate the purpose of this section.

146.997(4)(c) (c) Section 111.322 (2m) applies to a disciplinary action arising in connection with any proceeding under par. (a).

146.997(5) (5) Civil penalty. Any health care facility or health care provider and any employee of a health care facility or health care provider who takes disciplinary action against, or who threatens to take disciplinary action against, any person in violation of sub. (3) may be required to forfeit not more than $1,000 for a first violation, not more than $5,000 for a violation committed within 12 months of a previous violation and not more than $10,000 for a violation committed within 12 months of 2 or more previous violations. The 12-month period shall be measured by using the dates of the violations that resulted in convictions.

146.997(6) (6) Posting of notice. Each health care facility and health care provider shall post, in one or more conspicuous places where notices to employees are customarily posted, a notice in a form approved by the department setting forth employees' rights under this section. Any health care facility or health care provider that violates this subsection shall forfeit not more than $100 for each offense.

146.997 History History: 1999 a. 176, 186; 2001 a. 38, 70, 74, 89, 105; 2003 a. 33; 2005 a. 22; 2007 a. 20 s. 9121 (6) (a); 2007 a. 130; 2009 a. 165, 355.

146.997 Annotation Because sub. (2) (a), (c), and (d) only permit employees to file reports and sub. (3), by its plain terms, can only protect persons who have made a report under sub. (2) (a), (c), or (d), it would be absurd to broadly interpret protected persons under sub. (3) to include non-employees. Further, while sub. (3) prohibits disciplinary action against, "any person," because disciplinary action is limited to "action taken with respect to an employee," it would be contrary to common sense and reason to conclude that sub. (3)'s reference to "any person" includes non-employees. Masri v. State of Wisconsin Labor and Industry Review Commission, 2013 WI App 62, 348 Wis. 2d 1, 832 N.W.2d 139, 12-1047.

146.997 Annotation While this section does not explicitly define the term "employee," and neither LIRC nor a court has ruled upon the statute's definition of the term, in other statutory schemes when the term employee has been left undefined, courts have determined that some sort of compensation is essential to an employee/employer relationship. LIRC has consistently looked to how an individual is compensated for his or her work when determining whether an individual is an employee, requiring that there be some tangible benefit received apart from salary. LIRC's conclusion that the plaintiff did not receive a tangible benefit from unpaid internship in this case was reasonable. Masri v. State of Wisconsin Labor and Industry Review Commission, 2013 WI App 62, 348 Wis. 2d 1, 832 N.W.2d 139, 12-1047.

146.997 Annotation Wisconsin Health Care Workers: Whistleblowers Protection. Neuser. Wis. Law. March 2004.






148. Medical societies.

148.01 Definition.

148.01  Definition. In this chapter, "medical society" means the State Medical Society of Wisconsin and any county medical society organized or continued under this chapter.

148.01 History History: 1987 a. 13; 2001 a. 103.



148.015 State society.

148.015  State society.

148.015(1)(1) The State Medical Society of Wisconsin is continued with the general powers of a corporation. It may from time to time adopt, alter, and enforce constitution, bylaws, and regulations for admission and expulsion of members, election of officers, and management.

148.015(2) (2) A member expelled from a county medical society may appeal to the state society, whose decision shall be final.

148.015 History History: 1987 a. 13; Stats. 1987 s. 148.015; 2001 a. 103.

148.015 Annotation The transfer of all the assets and liabilities of the State Medical Society's Wisconsin Physicians Service was precluded by the Society's statutory duty of exclusive control, since the transfer would result in separation of the Society's assets from those of the new corporation and permit use of Physicians Service assets and structure for purposes not consistent with the legislative intent of ch. 148. State Medical Society v. Comm. of Insurance, 70 Wis. 2d 144, 233 N.W.2d 470 (1975).



148.02 County societies.

148.02  County societies.

148.02(1)(1) The physicians and surgeons, not less than 5 in number, of the several counties, except those counties where a county medical society already exists, may meet at such time and place at the county seat as a majority agree upon and organize a county medical society. When so organized, a county medical society:

148.02(1)(a) (a) Shall be a body corporate by the name of the medical society of the county for which it is organized.

148.02(1)(b) (b) Shall have the general powers of a corporation.

148.02(1)(c) (c) May take, by purchase or gift, and hold real and personal property.

148.02(1m) (1m) All County medical societies organized prior to June 7, 1878, shall have the powers and privileges conferred by this chapter.

148.02(2) (2) Physicians and surgeons who have received a license from the medical examining board shall be entitled to meet to organize or become members of the county medical society.

148.02(3) (3) If there is not a sufficient number of physicians and surgeons in any county to form a county medical society they may associate with those of adjoining counties, and the physicians and surgeons of not more than 15 adjoining counties may organize a county medical society under this chapter, meeting at such time and place as a majority agree upon.

148.02(4) (4) A county medical society may from time to time adopt, alter and enforce constitution, bylaws and regulations for the admission and expulsion of members, election of officers, and management, not inconsistent with the constitution, bylaws and regulations of the state society.

148.02 History History: 1971 c. 164 s. 91; 1987 a. 13; 1997 a. 254.



148.03 Service insurance corporations for health care.

148.03  Service insurance corporations for health care. The state medical society or, in a manner approved by the state society, a county society, may establish in one or more counties of this state a service insurance corporation for health care under ch. 613.

148.03 History History: 1973 c. 275; 1975 c. 223.



148.04 Definitions applicable to indemnification and insurance provisions.

148.04  Definitions applicable to indemnification and insurance provisions. In ss. 148.04 to 148.17:

148.04(1) (1) "Director or officer" means any of the following:

148.04(1)(a) (a) A natural person who is or was a director or officer of a medical society.

148.04(1)(b) (b) A natural person who, while a director or officer of a medical society, is or was serving at the medical society's request as a director, officer, partner, trustee, member of any governing or decision-making committee, employee or agent of another medical society or corporation, partnership, joint venture, trust or other enterprise.

148.04(1)(c) (c) A natural person who, while a director or officer of a medical society, is or was serving an employee benefit plan because his or her duties to the medical society also imposed duties on, or otherwise involved services by, the person to the plan or to participants in or beneficiaries of the plan.

148.04(1)(d) (d) Unless the context requires otherwise, the estate or personal representative of a director or officer.

148.04(2) (2) "Expenses" include fees, costs, charges, disbursements, attorney fees and any other expenses incurred in connection with a proceeding.

148.04(3) (3) "Liability" includes the obligation to pay a judgment, settlement, penalty, forfeiture, or fine, including any excise tax assessed with respect to an employee benefit plan, plus costs, fees, and surcharges imposed under ch. 814, and reasonable expenses.

148.04(4) (4) "Party" means a natural person who was or is, or who is threatened to be made, a named defendant or respondent in a proceeding.

148.04(5) (5) "Proceeding" means any threatened, pending or completed civil, criminal, administrative or investigative action, suit, arbitration or other proceeding, whether formal or informal, which involves foreign, federal, state or local law and which is brought by or in the right of the medical society or by any other person.

148.04 History History: 1987 a. 13; 2003 a. 139.



148.05 Mandatory indemnification.

148.05  Mandatory indemnification.

148.05(1) (1) A medical society shall indemnify a director or officer, to the extent he or she has been successful on the merits or otherwise in the defense of a proceeding, for all reasonable expenses incurred in the proceeding if the director or officer was a party because he or she is a director or officer of the medical society.

148.05(2) (2)

148.05(2)(a)(a) In cases not included under sub. (1), a medical society shall indemnify a director or officer against liability incurred by the director or officer in a proceeding to which the director or officer was a party because he or she is a director or officer of the medical society, unless liability was incurred because the director or officer breached or failed to perform a duty he or she owes to the medical society and the breach or failure to perform constitutes any of the following:

148.05(2)(a)1. 1. A willful failure to deal fairly with the medical society or its members in connection with a matter in which the director or officer has a material conflict of interest.

148.05(2)(a)2. 2. A violation of criminal law, unless the director or officer had reasonable cause to believe his or her conduct was lawful or no reasonable cause to believe his or her conduct was unlawful.

148.05(2)(a)3. 3. A transaction from which the director or officer derived an improper personal profit.

148.05(2)(a)4. 4. Willful misconduct.

148.05(2)(b) (b) Determination of whether indemnification is required under this subsection shall be made under s. 148.06.

148.05(2)(c) (c) The termination of a proceeding by judgment, order, settlement or conviction, or upon a plea of no contest or an equivalent plea, does not, by itself, create a presumption that indemnification of the director or officer is not required under this subsection.

148.05(3) (3) A director or officer who seeks indemnification shall make a written request to the medical society.

148.05(4) (4)

148.05(4)(a)(a) Indemnification under this section is not required to the extent limited by the medical society's constitution or bylaws under s. 148.09.

148.05(4)(b) (b) Indemnification under this section is not required if the director or officer has previously received indemnification or allowance of expenses from any person, including the medical society, in connection with the same proceeding.

148.05 History History: 1987 a. 13.

148.05 Annotation Cooperative indemnification. La Rowe and Weine. WBB Sept. 1988.



148.06 Determination of right to indemnification.

148.06  Determination of right to indemnification. Unless otherwise provided by the constitution or bylaws or by written agreement between the director or officer and the medical society, the director or officer seeking indemnification under s. 148.05 (2) shall select one of the following means for determining his or her right to indemnification:

148.06(1) (1) By majority vote of a quorum of the board of directors consisting of directors not at the time parties to the same or related proceedings. If a quorum of disinterested directors cannot be obtained, by majority vote of a committee duly appointed by the board of directors and consisting solely of 2 or more directors not at the time parties to the same or related proceedings. Directors who are parties to the same or related proceedings may participate in the designation of members of the committee.

148.06(2) (2) By independent legal counsel selected by a quorum of the board of directors or its committee in the manner prescribed in sub. (1) or, if unable to obtain such a quorum or committee, by a majority vote of the full board of directors, including directors who are parties to the same or related proceedings.

148.06(3) (3) By a panel of 3 arbitrators consisting of one arbitrator selected by those directors entitled under sub. (2) to select independent legal counsel, one arbitrator selected by the director or officer seeking indemnification and one arbitrator selected by the 2 arbitrators previously selected.

148.06(4) (4) By an affirmative vote of a majority of members who are entitled to vote and who are present in person or represented by proxy at a meeting at which a quorum is present, if there are members having voting rights. Unless the constitution or bylaws provide otherwise, members holding one-tenth of the votes entitled to be cast, present in person or represented by proxy, shall constitute a quorum at a meeting of members. Membership rights owned by, or voted under the control of, persons who are at the time parties to the same or related proceedings, whether as plaintiffs or defendants or in any other capacity, may not be voted in making the determination.

148.06(5) (5) By a court under s. 148.13.

148.06(6) (6) By any other method provided for in any additional right to indemnification permitted under s. 148.11.

148.06 History History: 1987 a. 13.



148.07 Allowance of expenses as incurred.

148.07  Allowance of expenses as incurred. Upon written request by a director or officer who is a party to a proceeding, a medical society may pay or reimburse his or her reasonable expenses as incurred if the director or officer provides the medical society with all of the following:

148.07(1) (1) A written affirmation of his or her good faith belief that he or she has not breached or failed to perform his or her duties to the medical society.

148.07(2) (2) A written undertaking, executed personally or on his or her behalf, to repay the allowance and, if required by the medical society, to pay reasonable interest on the allowance to the extent that it is ultimately determined under s. 148.06 that indemnification under s. 148.05 (2) is not required and that indemnification is not ordered by a court under s. 148.13 (2) (b). The undertaking under this subsection shall be an unlimited general obligation of the director or officer and may be accepted without reference to his or her ability to repay the allowance. The undertaking may be secured or unsecured.

148.07 History History: 1987 a. 13.



148.09 Medical society may limit indemnification.

148.09  Medical society may limit indemnification.

148.09(1)(1) A medical society's obligations to indemnify under s. 148.05 may be limited as follows:

148.09(1)(a) (a) With respect to the state medical society or, except as provided in s. 148.02 (4), a county medical society organized under s. 148.02 (1) before June 13, 1987, by an amendment to its constitution or bylaws which becomes effective on or after June 13, 1987.

148.09(1)(b) (b) With respect to a county medical society organized under s. 148.02 (1) on or after June 13, 1987, except as provided in s. 148.02 (4), by its constitution or bylaws, including any amendments to its constitution or bylaws.

148.09(2) (2) A limitation under sub. (1) applies if the first alleged act of a director or officer for which indemnification is sought occurred while the limitation was in effect.

148.09 History History: 1987 a. 13.



148.11 Additional rights to indemnification and allowance of expenses.

148.11  Additional rights to indemnification and allowance of expenses.

148.11(1)(1) Except as provided in sub. (2), ss. 148.05 and 148.07 do not preclude any additional right to indemnification or allowance of expenses that a director or officer may have under any of the following:

148.11(1)(a) (a) The constitution or bylaws.

148.11(1)(b) (b) A written agreement between the director or officer and the medical society.

148.11(1)(c) (c) A resolution of the board of directors.

148.11(1)(d) (d) A resolution, after notice, adopted by a majority vote of members who are entitled to vote.

148.11(2) (2) Regardless of the existence of an additional right under sub. (1), the medical society may not indemnify a director or officer, or permit a director or officer to retain any allowance of expenses unless it is determined by or on behalf of the medical society that the director or officer did not breach or fail to perform a duty he or she owes to the medical society which constitutes conduct under s. 148.05 (2) (a) 1., 2., 3. or 4. A director or officer who is a party to the same or related proceeding for which indemnification or an allowance of expenses is sought may not participate in a determination under this subsection.

148.11(3) (3) Sections 148.04 to 148.17 do not affect a medical society's power to pay or reimburse expenses incurred by a director or officer in any of the following circumstances:

148.11(3)(a) (a) As a witness in a proceeding to which he or she is not a party.

148.11(3)(b) (b) As a plaintiff or petitioner in a proceeding because he or she is or was an employee, agent, director or officer of the medical society.

148.11 History History: 1987 a. 13.



148.13 Court-ordered indemnification.

148.13  Court-ordered indemnification.

148.13(1) (1) Except as provided otherwise by written agreement between the director or officer and the medical society, a director or officer who is a party to a proceeding may apply for indemnification to the court conducting the proceeding or to another court of competent jurisdiction. Application shall be made for an initial determination by the court under s. 148.06 (5) or for review by the court of an adverse determination under s. 148.06 (1), (2), (3), (4) or (6). After receipt of an application, the court shall give any notice it considers necessary.

148.13(2) (2) The court shall order indemnification if it determines any of the following:

148.13(2)(a) (a) That the director or officer is entitled to indemnification under s. 148.05 (1) or (2). If the court also determines that the medical society unreasonably refused the director's or officer's request for indemnification, the court shall order the medical society to pay the director's or officer's reasonable expenses incurred to obtain the court-ordered indemnification.

148.13(2)(b) (b) That the director or officer is fairly and reasonably entitled to indemnification in view of all the relevant circumstances, regardless of whether indemnification is required under s. 148.05 (2).

148.13 History History: 1987 a. 13.



148.15 Indemnification and allowance of expenses of employees and agents.

148.15  Indemnification and allowance of expenses of employees and agents. A medical society may indemnify and allow reasonable expenses of an employee or agent who is not a director or officer to the extent provided by the constitution or bylaws, by general or specific action of the board of directors or by contract.

148.15 History History: 1987 a. 13.



148.17 Insurance.

148.17  Insurance. A medical society may purchase and maintain insurance on behalf of an individual who is an employee, agent, director or officer of the medical society against liability asserted against and incurred by the individual in his or her capacity as an employee, agent, director or officer, or arising from his or her status as an employee, agent, director or officer, regardless of whether the medical society is required or authorized to indemnify or allow expenses to the individual against the same liability under ss. 148.05, 148.07, 148.11 and 148.15.

148.17 History History: 1987 a. 13.



148.19 Reliance by directors or officers.

148.19  Reliance by directors or officers. Unless the director or officer has knowledge that makes reliance unwarranted, a director or officer, in discharging his or her duties to the medical society, may rely on information, opinions, reports or statements, any of which may be written or oral, formal or informal, including financial statements and other financial data, if prepared or presented by any of the following:

148.19(1) (1) An officer or employee of the medical society whom the director or officer believes in good faith to be reliable and competent in the matters presented.

148.19(2) (2) Legal counsel, certified public accountants licensed or certified under ch. 442, or other persons as to matters the director or officer believes in good faith are within the person's professional or expert competence.

148.19(3) (3) In the case of reliance by a director, a committee of the board of directors of which the director is not a member if the director believes in good faith that the committee merits confidence.

148.19 History History: 1987 a. 13; 2001 a. 16.



148.21 Consideration of interests in addition to members' interests.

148.21  Consideration of interests in addition to members' interests. In discharging his or her duties to the medical society and in determining what he or she believes to be in the best interests of the medical society, a director or officer may, in addition to considering the effects of any action on members, consider the following:

148.21(1) (1) The effects of the action on employees, suppliers and customers of the medical society.

148.21(2) (2) The effects of the action on communities in which the medical society operates.

148.21(3) (3) Any other factors the director or officer considers pertinent.

148.21 History History: 1987 a. 13.



148.23 Limited liability of directors and officers.

148.23  Limited liability of directors and officers.

148.23(1)(1) Except as provided in subs. (2) and (3), a director or officer is not liable to the medical society, its members or creditors, or any person asserting rights on behalf of the medical society, its members or creditors, or any other person, for damages, settlements, fees, fines, penalties or other monetary liabilities arising from a breach of, or failure to perform, any duty resulting solely from his or her status as a director or officer, unless the person asserting liability proves that the breach or failure to perform constitutes any of the following:

148.23(1)(a) (a) A willful failure to deal fairly with the medical society or its members in connection with a matter in which the director or officer has a material conflict of interest.

148.23(1)(b) (b) A violation of criminal law, unless the director or officer had reasonable cause to believe his or her conduct was lawful or no reasonable cause to believe his or her conduct was unlawful.

148.23(1)(c) (c) A transaction from which the director or officer derived an improper personal profit.

148.23(1)(d) (d) Willful misconduct.

148.23(2) (2) Except as provided in sub. (3), this section does not apply to any of the following:

148.23(2)(a) (a) A civil or criminal proceeding brought by or on behalf of any governmental unit, authority or agency.

148.23(2)(b) (b) A proceeding brought by any person for a violation of state or federal law where the proceeding is brought pursuant to an express private right of action created by state or federal statute.

148.23(3) (3) Subsection (2) does not apply to a proceeding brought by a governmental unit, authority or agency in its capacity as a private party or contractor.

148.23 History History: 1987 a. 13.

148.23 Annotation Cooperative indemnification. La Rowe and Weine. WBB Sept. 1988.






149. Health insurance risk-sharing plans.

149.10 Definitions.

149.10  Definitions. In this chapter, unless the context requires otherwise:

149.10(1) (1) "Authority" means the Health Insurance Risk-Sharing Plan Authority.

149.10(2) (2) "Board" means the board of directors of the authority.

149.10(2c) (2c) "Church plan" has the meaning given in section 3 (33) of the federal Employee Retirement Income Security Act of 1974.

149.10(2f) (2f) "Commissioner" means the commissioner of insurance.

149.10(2j) (2j)

149.10(2j)(a)(a) Except as provided in par. (b), "creditable coverage" means coverage under any of the following:

149.10(2j)(a)1. 1. A group health plan.

149.10(2j)(a)2. 2. Health insurance.

149.10(2j)(a)3. 3. Part A, part B, or part D of title XVIII of the federal Social Security Act.

149.10(2j)(a)4. 4. Title XIX of the federal Social Security Act, except for coverage consisting solely of benefits under section 1928 of that act.

149.10(2j)(a)5. 5. Chapter 55 of title 10 of the United States Code.

149.10(2j)(a)6. 6. A medical care program of the federal Indian health service or of an American Indian tribal organization.

149.10(2j)(a)7. 7. A state health benefits risk pool.

149.10(2j)(a)8. 8. A health plan offered under chapter 89 of title 5 of the United States Code.

149.10(2j)(a)9. 9. A public health plan.

149.10(2j)(a)10. 10. A health coverage plan under section 5 (e) of the federal Peace Corps Act, 22 USC 2504 (e).

149.10(2j)(b) (b) "Creditable coverage" does not include coverage consisting solely of coverage of excepted benefits, as defined in section 2791 (c) of P.L. 104-191.

149.10(2t) (2t) "Eligible individual" means an individual for whom all of the following apply:

149.10(2t)(a) (a) The aggregate of the individual's periods of creditable coverage is 18 months or more.

149.10(2t)(b) (b) The individual's most recent period of creditable coverage was under a group health plan, governmental plan, federal governmental plan or church plan, or under any health insurance offered in connection with any of those plans.

149.10(2t)(c) (c) The individual does not have creditable coverage and is not eligible for coverage under a group health plan, part A, part B, or part D of title XVIII of the federal Social Security Act or a state plan under title XIX of the federal Social Security Act or any successor program.

149.10(2t)(d) (d) The individual's most recent period of creditable coverage was not terminated for any reason related to fraud or intentional misrepresentation of material fact or a failure to pay premiums.

149.10(2t)(e) (e) If the individual was offered the option of continuation coverage under a federal continuation provision or similar state program, including under 2009 Wisconsin Act 11, section 9126 (2), the individual elected the continuation coverage.

149.10(2t)(f) (f) The individual has exhausted any continuation coverage under par. (e).

149.10(3) (3) "Eligible person" means a resident who qualifies under s. 149.12 whether or not the person is legally responsible for the payment of medical expenses incurred on the person's behalf.

149.10(3c) (3c) "Federal continuation provision" means any of the following:

149.10(3c)(a) (a) Section 4980B of the Internal Revenue Code of 1986, except for section 4980B (f) (1) of that code insofar as it relates to pediatric vaccines.

149.10(3c)(b) (b) Part 6 of subtitle B of title I of the federal Employee Retirement Income Security Act of 1974, except for section 609 of that act.

149.10(3c)(c) (c) Title XXII of P.L. 104-191.

149.10(3d) (3d) "Federal governmental plan" means a benefit program established or maintained for its employees by the government of the United States or by any agency or instrumentality of the government of the United States.

149.10(3e) (3e) "Fund" means the Health Insurance Risk-Sharing Plan fund under s. 149.11 (2).

149.10(3g) (3g) "Governmental plan" has the meaning given under section 3 (32) of the federal Employee Retirement Income Security Act of 1974.

149.10(3j) (3j) "Group health plan" means any of the following:

149.10(3j)(a) (a) An employee welfare plan, as defined in section 3 (1) of the federal Employee Retirement Income Security Act of 1974, to the extent that the employee welfare plan provides medical care, including items and services paid for as medical care, to employees or to their dependents, as defined under the terms of the employee welfare plan, directly or through insurance, reimbursement, or otherwise.

149.10(3j)(b) (b) Any program that would not otherwise be an employee welfare benefit plan and that is established or maintained by a partnership, to the extent that the program provides medical care, including items and services paid for as medical care, to present or former partners of the partnership or to their dependents, as defined under the terms of the program, directly or through insurance, reimbursement or otherwise.

149.10(3m) (3m) "Health care coverage revenue" means any of the following, but does not include payments to health maintenance organizations under s. 49.45 (59) (a):

149.10(3m)(a) (a) Premiums received for health care coverage.

149.10(3m)(b) (b) Subscriber contract charges received for health care coverage.

149.10(3m)(c) (c) Health maintenance organization, limited service health organization or preferred provider plan charges received for health care coverage.

149.10(3m)(d) (d) The sum of benefits paid and administrative costs incurred for health care coverage under a medical reimbursement plan.

149.10(4) (4) "Health insurance" means surgical, medical, hospital, major medical and other health service coverage provided on an expense-incurred basis and fixed indemnity policies. "Health insurance" does not include ancillary coverages such as income continuation, short-term, accident only, credit insurance, automobile medical payment coverage, coverage issued as a supplement to liability coverage, loss of time or accident benefits.

149.10(4c) (4c) "Health maintenance organization" has the meaning given in s. 609.01 (2).

149.10(4m) (4m) "HIV" means any strain of human immunodeficiency virus, which causes acquired immunodeficiency syndrome.

149.10(4p) (4p)

149.10(4p)(a)(a) "Insurance" includes any of the following:

149.10(4p)(a)1. 1. Risk distributing arrangements providing for compensation of damages or loss through the provision of services or benefits in kind rather than indemnity in money.

149.10(4p)(a)2. 2. Contracts of guaranty or suretyship entered into by the guarantor or surety as a business and not as merely incidental to a business transaction.

149.10(4p)(a)3. 3. Plans established and operated under ss. 185.981 to 185.985.

149.10(4p)(b) (b) "Insurance" does not include a continuing care contract, as defined in s. 647.01 (2).

149.10(5) (5) "Insurer" means any person or association of persons, including a health maintenance organization, limited service health organization or preferred provider plan offering or insuring health services on a prepaid basis, including, but not limited to, policies of health insurance issued by a currently licensed insurer, as defined in s. 600.03 (27), nonprofit hospital or medical service plans under ch. 613, cooperative medical service plans under s. 185.981, or other entity whose primary function is to provide diagnostic, therapeutic or preventive services to a defined population in return for a premium paid on a periodic basis. "Insurer" includes any person providing health services coverage for individuals on a self-insurance basis without the intervention of other entities, as well as any person providing health insurance coverage under a medical reimbursement plan to persons. "Insurer" does not include a plan under ch. 613 which offers only dental care.

149.10(5m) (5m) "Limited service health organization" has the meaning given in s. 609.01 (3).

149.10(6) (6) "Medical assistance" means health care benefits provided under subch. IV of ch. 49.

149.10(7) (7) "Medicare" means coverage under part A, part B, and part D of Title XVIII of the federal social security act, 42 USC 1395 et seq., as amended.

149.10(8) (8) "Plan" means the health care insurance plan established and administered under subchapter II of this chapter.

149.10(8c) (8c) "Policy" means any document other than a group certificate used to prescribe in writing the terms of an insurance contract, including endorsements and riders and service contracts issued by motor clubs.

149.10(8j) (8j) "Preexisting condition exclusion" means, with respect to coverage, a limitation or exclusion of benefits relating to a condition of an individual that existed before the individual's date of enrollment for coverage, whether or not the individual received any medical advice or recommendation, diagnosis, care or treatment related to the condition before that date.

149.10(8m) (8m) "Preferred provider plan" has the meaning given in s. 609.01 (4).

149.10(8p) (8p) "Premium" means any consideration for an insurance policy, and includes assessments, membership fees or other required contributions or consideration, however designated.

149.10(9) (9) "Resident" means a person who has been legally domiciled in this state for a period of at least 3 months or, with respect to an eligible individual, an individual who resides in this state. For purposes of this chapter, legal domicile is established by living in this state and obtaining a Wisconsin motor vehicle operator's license, registering to vote in Wisconsin, or filing a Wisconsin income tax return. A child is legally domiciled in this state if the child lives in this state and if at least one of the child's parents or the child's guardian is legally domiciled in this state. A person with a developmental disability or another disability that prevents the person from obtaining a Wisconsin motor vehicle operator's license, registering to vote in Wisconsin, or filing a Wisconsin income tax return, is legally domiciled in this state by living in this state.

149.10(11) (11) "State" means the same as in s. 990.01 (40) except that it also includes the Panama Canal Zone.

149.10 History History: 1997 a. 27 ss. 3014 to 3024, 4814, 4817 to 4824; Stats. 1997 s. 149.10; 1999 a. 9; 2001 a. 38; 2003 a. 33; 2005 a. 74; 2009 a. 2, 11; 2013 a. 20.



149.105 Immunity.

149.105  Immunity. No cause of action of any nature may arise against, and no liability may be imposed upon, the authority, plan, or board; or any agent, employee, or director of any of them; or participating insurers; or the commissioner; or any of the commissioner's agents, employees, or representatives, for any act or omission by any of them in the performance of their powers and duties under this chapter, unless the person asserting liability proves that the act or omission constitutes willful misconduct.

149.105 History History: 2005 a. 74; 2013 a. 20.



149.11 Administration of plan.

149.11  Administration of plan.

149.11(1) (1)  Authority. The authority shall be responsible for the operation of the plan and, subject to ss. 149.43 (2) and 149.47, may enter into contracts for the plan's administration.

149.11(2) (2) Fund.

149.11(2)(a)(a) The authority shall pay the operating and administrative expenses of the plan from the fund, which shall be outside the state treasury and which shall consist of all of the following:

149.11(2)(a)1. 1. Insurer assessments under s. 149.13.

149.11(2)(a)2. 2. Premiums paid by eligible persons.

149.11(2)(a)3. 3. Moneys received from the federal government in high risk pool grants.

149.11(2)(a)4. 4. The moneys transferred under 2005 Wisconsin Act 74, section 166 (1).

149.11(2)(a)5. 5. The earnings resulting from investments under par. (b).

149.11(2)(a)6. 6. Any other moneys received by the authority from time to time.

149.11(2)(b) (b) The authority controls the assets of the fund.

149.11(2)(c) (c) Moneys in the fund may be expended only for the purposes specified in par. (a).

149.11 History History: 1979 c. 313; 1997 a. 27 s. 4825; Stats. 1997 s. 149.11; 2005 a. 74 ss. 41, 42, 77; 2007 a. 20; 2013 a. 20.

149.11 Annotation The federal Employee Retirement Income Security Act (ERISA) preempts any state law that relates to employee benefit plans. General Split Corp. v. Mitchell, 523 F. Supp. 427 (1981).



149.115 Rules relating to creditable coverage.

149.115  Rules relating to creditable coverage. The commissioner shall promulgate rules that specify how creditable coverage is to be aggregated for purposes of s. 149.10 (2t) (a) and that determine the creditable coverage to which s. 149.10 (2t) (b) and (d) applies. The rules shall comply with section 2701 (c) of P.L. 104-191.

149.115 History History: 1997 a. 27 s. 4825f; 1997 a. 237; 2001 a. 16; 2005 a. 74; 2013 a. 20.



149.12 Eligibility determination.

149.12  Eligibility determination.

149.12(1) (1) Except as provided in subs. (1m), (2), and (3), the authority shall certify as eligible a person who is covered by Medicare because he or she is disabled under 42 USC 423, a person who submits evidence that he or she has a positive, validated HIV test result, as defined in s. 252.01 (8); a person who is an eligible individual; and any person who receives and submits any of the following based wholly or partially on medical underwriting considerations within 9 months prior to making application for coverage by the plan:

149.12(1)(a) (a) A notice of rejection of coverage from one or more insurers.

149.12(1)(am) (am) A notice of cancellation of coverage from one or more insurers.

149.12(1)(b) (b) A notice of reduction or limitation of coverage, including restrictive riders, from an insurer if the effect of the reduction or limitation is to substantially reduce coverage compared to the coverage available to a person considered a standard risk for the type of coverage provided by the plan.

149.12(1)(c) (c) A notice of increase in premium exceeding the premium then in effect for the insured person by 50% or more, unless the increase applies to substantially all of the insurer's health insurance policies then in effect.

149.12(1)(d) (d) A notice of premium for a policy not yet in effect from 2 or more insurers which exceeds the premium applicable to a person considered a standard risk by 50% or more for the types of coverage provided by the plan.

149.12(1m) (1m) The authority may not certify a person as eligible under circumstances requiring notice under sub. (1) (a) to (d) if the required notices were issued by an insurance intermediary who is not acting as an administrator, as defined in s. 633.01.

149.12(2) (2)

149.12(2)(b)(b)

149.12(2)(b)1.1. Except as provided in subd. 2., no person who is covered under the plan and who voluntarily terminates the coverage under the plan is again eligible for coverage unless 12 months have elapsed since the person's latest voluntary termination of coverage under the plan.

149.12(2)(b)2. 2. Subdivision 1. does not apply to any person who is an eligible individual or to any person who terminates coverage under the plan because he or she is eligible to receive medical assistance benefits.

149.12(2)(c) (c) No person on whose behalf the plan has paid out the lifetime limit under s. 149.14 (2) (a) or more is eligible for coverage under the plan.

149.12(2)(d) (d)

149.12(2)(d)1.1. Except as provided in subd. 2., no person who is 65 years of age or older is eligible for coverage under the plan.

149.12(2)(d)2. 2. Subdivision 1. does not apply to any of the following:

149.12(2)(d)2.a. a. A person who is an eligible individual.

149.12(2)(d)2.b. b. A person who has coverage under the plan on the date on which he or she attains the age of 65 years.

149.12(2)(e) (e)

149.12(2)(e)1.1. Subject to subd. 2., no person who is eligible for creditable coverage, other than those benefits specified in s. 632.745 (11) (b) 1. to 12., that is provided by an employer on a self-insured basis or through health insurance is eligible for coverage under the plan.

149.12(2)(e)2. 2. The board may specify, subject to the approval of the commissioner, other types of coverage provided by an employer that do not render a person ineligible for coverage under the plan.

149.12(2)(f) (f)

149.12(2)(f)1.1. Except as provided in subd. 2., no person who is eligible for medical assistance is eligible for coverage under the plan.

149.12(2)(f)2. 2. Subdivision 1. does not apply to a person who is otherwise eligible for coverage under the plan and who is eligible for only any of the following types of medical assistance:

149.12(2)(f)2.a. a. Family planning services under s. 49.45 (24r).

149.12(2)(f)2.b. b. Care and services for the treatment of an emergency medical condition under 42 USC 1396b (v), as provided in s. 49.45 (27).

149.12(2)(f)2.c. c. Medical assistance under s. 49.46 (1) (a) 15.

149.12(2)(f)2.d. d. Ambulatory prenatal care under s. 49.465.

149.12(2)(f)2.e. e. Medicare premium, coinsurance, and deductible payments under s. 49.46 (2) (c) 2. or 3., 49.468 (1) (b) or (c), or 49.47 (6) (a) 6. b. or c.

149.12(2)(f)2.f. f. Medicare premium payments under s. 49.46 (2) (cm), 49.468 (1m) or (2), or 49.47 (6) (a) 6m.

149.12(2)(f)2.g. g. Benefits under the demonstration project for childless adults under s. 49.45 (23).

149.12(2)(f)2.h. h. Benefits under BadgerCare Plus under s. 49.471 (11).

149.12(2)(g) (g) A person is not eligible for coverage under the plan if the person is eligible for any of the following:

149.12(2)(g)1. 1. Services under s. 46.27 (11), 46.275, 46.277, or 46.278.

149.12(2)(g)2. 2. Medical assistance provided as part of a family care benefit, as defined in s. 46.2805 (4).

149.12(2)(g)3. 3. Services provided under the disabled children's long-term support program, as defined in s. 46.011 (1g).

149.12(2)(g)4. 4. Services provided under the program of all-inclusive care for the elderly under s. 49.45 (58).

149.12(2)(g)5. 5. Services provided under the demonstration program under a federal waiver authorized under 42 USC 1315.

149.12(2)(g)6. 6. Health care coverage under the Badger Care health care program under s. 49.665.

149.12(3) (3)

149.12(3)(a)(a) Except as provided in pars. (b) to (c), no person is eligible for coverage under the plan for whom a premium, deductible, or coinsurance amount is paid or reimbursed by a federal, state, county, or municipal government or agency as of the first day of any term for which a premium amount is paid or reimbursed and as of the day after the last day of any term during which a deductible or coinsurance amount is paid or reimbursed.

149.12(3)(b) (b) Persons for whom deductible or coinsurance amounts are paid or reimbursed under ch. 47 for vocational rehabilitation, under s. 49.68 for renal disease, under s. 49.685 (8) for hemophilia, under s. 49.683 for cystic fibrosis, under s. 253.05 for maternal and child health services or under s. 49.686 for the cost of drugs for the treatment of HIV infection or AIDS are not ineligible for coverage under the plan by reason of such payments or reimbursements.

149.12(3)(bm) (bm) Persons for whom premium costs for health insurance coverage are subsidized under s. 252.16 are not ineligible for coverage under the plan by reason of such payments.

149.12(3)(c) (c) Persons for whom premium costs for health insurance coverage and copayments for certain prescription drugs are paid under the pilot program under s. 49.686 (6) are not ineligible for coverage under the plan by reason of such payments.

149.12(4) (4) Subject to subs. (1m), (2), and (3), the authority may establish criteria that would enable additional persons to be eligible for coverage under the plan. The authority shall ensure that any expansion of eligibility is consistent with the purpose of the plan to provide health care coverage for those who are unable to obtain health insurance in the private market and does not endanger the solvency of the plan.

149.12(5) (5) The authority shall establish policies for determining and verifying the continued eligibility of an eligible person.

149.12 History History: 1979 c. 313; 1983 a. 27, 215; 1985 a. 29, 73; 1987 a. 27, 70, 239; 1989 a. 201 s. 36; 1989 a. 332, 359; 1991 a. 39, 250; 1993 a. 27; 1995 a. 27, 407; 1997 a. 27 ss. 3025f, 4826 to 4831e; Stats. 1997 s. 149.12; 1999 a. 9; 2005 a. 74; 2007 a. 20, 39, 141; 2009 a. 28, 83, 84, 209; 2013 a. 20.



149.13 Participation of insurers.

149.13  Participation of insurers.

149.13(1) (1) Every insurer shall participate in the cost of administering the plan, except the commissioner may by rule exempt as a class those insurers whose share as determined under sub. (2) would be so minimal as to not exceed the estimated cost of levying the assessment. The commissioner shall advise the authority of the insurers participating in the cost of administering the plan.

149.13(2) (2) Every participating insurer shall share in the operating, administrative and subsidy expenses of the plan in proportion to the ratio of the insurer's total health care coverage revenue for residents of this state during the preceding calendar year to the aggregate health care coverage revenue of all participating insurers for residents of this state during the preceding calendar year, as determined by the commissioner.

149.13(3) (3)

149.13(3)(a)(a) Each insurer's proportion of participation under sub. (2) shall be determined annually by the commissioner based on annual statements and other reports filed by the insurer with the commissioner. The commissioner shall assess an insurer for the insurer's proportion of participation based on the total assessments estimated by the authority. An insurer shall pay the amount of the assessment directly to the authority.

149.13(3)(b) (b) If the authority or the commissioner finds that the commissioner's authority to require insurers to report under chs. 600 to 646 and 655 is not adequate to permit the commissioner or the authority to carry out the commissioner's or authority's responsibilities under this subchapter, the commissioner shall promulgate rules requiring insurers to report the information necessary for the commissioner and authority to make the determinations required under this subchapter.

149.13(4) (4) Notwithstanding subs. (1) to (3), the authority, with the agreement of the commissioner, may perform various administrative functions related to the assessment of insurers participating in the cost of administering the plan. Neither the commissioner nor the authority may assess any type of insurance that was not being assessed as of December 1, 2005, or any type of insurer that was not being assessed as December 1, 2005.

149.13 History History: 1979 c. 313; 1981 c. 83; 1981 c. 314 s. 146; 1985 a. 29; 1989 a. 187 s. 29; 1991 a. 39, 269; 1997 a. 27 ss. 4834 to 4838; Stats. 1997 s. 149.13; 2001 a. 16; 2005 a. 74; 2007 a. 20; 2013 a. 20.



149.14 Coverage.

149.14  Coverage.

149.14(1)(1)  Coverage offered.

149.14(1)(a)(a) The plan shall offer coverage for each eligible person in an annually renewable policy. If an eligible person is also eligible for Medicare coverage, the plan shall not pay or reimburse any person for expenses paid for by Medicare. If an eligible person is eligible for a type of medical assistance specified in s. 149.12 (2) (f) 2., the plan shall not pay or reimburse the person for expenses paid for by Medical Assistance.

149.14(1)(b) (b) If an individual terminates medical assistance coverage and applies for coverage under the plan within 45 days after the termination and is subsequently found to be eligible under s. 149.12, the effective date of coverage for the eligible person under the plan shall be the date of termination of medical assistance coverage.

149.14(2) (2) Major medical expense coverage.

149.14(2)(a)(a) The plan shall provide every eligible person who is not eligible for Medicare with major medical expense coverage. Major medical expense coverage offered under the plan under this section shall pay an eligible person's covered expenses, subject to deductible, copayment, and coinsurance payments, up to a lifetime limit per covered individual of $1,000,000 or a higher amount, as determined by the authority.

149.14(2)(b) (b) The plan shall provide an alternative policy for those persons eligible for medicare which reduces the benefits payable under par. (a) by the amounts paid under medicare.

149.14(2)(c) (c) In addition to the coverage under pars. (a) and (b), the plan shall offer to all eligible persons who are not eligible for Medicare a choice of coverage, as described in section 2744 (a) (1) (C), P.L. 104-191. Any such choice of coverage shall be major medical expense coverage. An eligible person who is not eligible for Medicare may elect once each year, at the time and according to procedures established by the authority, among the coverages offered under this paragraph and par. (a). If an eligible person elects new coverage, any preexisting condition exclusion imposed under the new coverage is met to the extent that the eligible person has been previously and continuously covered under the plan. No preexisting condition exclusion may be imposed on an eligible person who elects new coverage if the person was an eligible individual when first covered under the plan and the person remained continuously covered under the plan up to the time of electing the new coverage.

149.14(3) (3) Covered expenses. Covered expenses for coverage under the plan shall be the payment rates established by the authority for services provided by persons licensed under ch. 446 and certified under s. 49.45 (2) (a) 11. Covered expenses for coverage under the plan shall also be the payment rates established by the authority for, at a minimum, the following services and articles if the service or article is prescribed by a physician who is licensed under ch. 448 or in another state and who is certified under s. 49.45 (2) (a) 11. and if the service or article, except for prescription drugs that are provided by a network of pharmacies approved by the board, is provided by a provider certified under s. 49.45 (2) (a) 11.:

149.14(3)(a) (a) Hospital services.

149.14(3)(b) (b) Professional services for the diagnosis or treatment of injuries, illnesses, or conditions, other than mental or dental.

149.14(3)(c) (c)

149.14(3)(c)1.1. Inpatient hospital services, as defined in s. 632.89 (1) (d), outpatient services, as defined in s. 632.89 (1) (e), and transitional treatment arrangements, as defined in s. 632.89 (1) (f), at least to the extent required under s. 632.89.

149.14(3)(c)3. 3. Subject to the limits under subd. 1., services for the chronically mentally ill in community support programs operated under s. 51.421.

149.14(3)(d) (d) Drugs requiring a physician's prescription.

149.14(3)(e) (e) For persons eligible for Medicare, services of a licensed skilled nursing facility, to the extent required by s. 632.895 (3) and for not more than an aggregate 120 days during a calendar year, if the services are of the type that would qualify as reimbursable services under Medicare. Coverage under this paragraph that is not required by s. 632.895 (3) is subject to any deductible and coinsurance requirements provided by the authority.

149.14(3)(em) (em) For persons not eligible for medicare, services of a licensed skilled nursing facility, only to the extent required by s. 632.895 (3).

149.14(3)(f) (f) Services of a home health agency, as defined in s. 50.49 (1) (a), only to the extent required under s. 632.895 (2).

149.14(3)(g) (g) Use of radium or other radioactive materials.

149.14(3)(h) (h) Oxygen.

149.14(3)(i) (i) Anesthetics.

149.14(3)(j) (j) Prostheses other than dental.

149.14(3)(k) (k) Rental or purchase, as appropriate, of durable medical equipment or disposable medical supplies, other than eyeglasses and hearing aids.

149.14(3)(L) (L) Diagnostic X-rays and laboratory tests.

149.14(3)(m) (m) Oral surgery for excision of partially or completely unerupted, impacted teeth and oral surgery with respect to the gums and other tissues of the mouth when not performed in connection with the extraction or repair of teeth.

149.14(3)(n) (n) Services of a physical therapist.

149.14(3)(nm) (nm) Hospice care provided by a hospice licensed under subch. IV of ch. 50.

149.14(3)(o) (o) Emergency and other medically necessary transportation provided by a licensed ambulance service to the nearest facility qualified to treat a covered condition.

149.14(3)(q) (q) Any other health insurance coverage, only to the extent required under subch. VI of ch. 632.

149.14(3)(r) (r) Processing charges for blood including, but not limited to, the cost of collecting, testing, fractionating and distributing blood.

149.14(3c) (3c) Temporary provider certification. Notwithstanding the provider licensing and certification requirements under sub. (3) (intro.), for coverage of services or articles provided to an eligible person the authority may certify on a temporary basis a provider that is not licensed under ch. 446 or 448 but that is licensed in another state to provide the service or article, or a provider that is not certified under s. 49.45 (2) (a) 11. The certification under this subsection may be retroactive.

149.14(4) (4) Plan design. Subject to subs. (1) to (3), (5), and (6), the authority shall establish the plan design, after taking into consideration the levels of health insurance coverage provided in the state and medical economic factors, as appropriate. Subject to subs. (1) to (3), (5), and (6), the authority shall provide benefit levels, deductibles, copayment and coinsurance requirements, exclusions, and limitations under the plan that the authority determines generally reflect and are commensurate with comprehensive health insurance coverage offered in the private individual market in the state. The authority may develop additional benefit designs that are responsive to market conditions.

149.14(5) (5) Deductible and copayment subsidies.

149.14(5)(a)(a) The authority shall establish and provide subsidies for deductibles paid by eligible persons with household incomes specified in s. 149.165 (2) (a) to (e).

149.14(5)(b) (b) The authority may provide subsidies for prescription drug copayment amounts paid by eligible persons specified in par. (a).

149.14(6) (6) Preexisting conditions. An eligible individual who obtains coverage under the plan may not be subject to any preexisting condition exclusion under the plan.

149.14(7) (7) Coordination of benefits.

149.14(7)(a)(a) Covered expenses under the plan shall not include any charge for care for injury or disease for which benefits are payable without regard to fault under coverage statutorily required to be contained in any motor vehicle or other liability insurance policy or equivalent self-insurance, for which benefits are payable under a worker's compensation or similar law, or for which benefits are payable under another policy of health care insurance, medicare, medical assistance or any other governmental program, except as otherwise provided by law.

149.14(7)(b) (b) The authority has a cause of action against an eligible participant for the recovery of the amount of benefits paid that are not for covered expenses under the plan. Benefits under the plan may be reduced or refused as a setoff against any amount recoverable under this paragraph.

149.14(7)(c) (c) The authority is subrogated to the rights of an eligible person to recover special damages for illness or injury to the person caused by the act of a 3rd person to the extent that benefits are provided under the plan.

149.14 History History: 1979 c. 313; 1981 c. 39 s. 22; 1981 c. 83; 1981 c. 314 ss. 117, 146; 1983 a. 27; 1985 a. 29 s. 3202 (30); 1985 a. 332 s. 253; 1987 a. 27, 239; 1989 a. 332; 1991 a. 39, 269; 1995 a. 463; 1997 a. 27 ss. 3026c, 4847 to 4859; Stats. 1997 s. 149.14; 1997 a. 237; 1999 a. 9, 165; 2001 a. 16; 2003 a. 33; 2005 a. 74 ss. 93 to 122, 130, 131; 2007 a. 39; 2009 a. 83; 2013 a. 20.



149.141 Premiums.

149.141  Premiums.

149.141(1)(1)  Percentage of costs. Except as provided in sub. (2), the authority shall set premium rates for coverage under the plan at a level that is sufficient to cover 60 percent of plan costs, as provided in s. 149.143 (1).

149.141(2) (2) Limitation. In no event may plan premium rates exceed 200 percent of rates applicable to individual standard risks.

149.141 History History: 2005 a. 74; 2013 a. 20.



149.142 Provider payment rates.

149.142  Provider payment rates.

149.142(1) (1)  Establishment of rates. The authority shall establish provider payment rates for covered expenses that consist of the usual and customary payment rates, as determined by the authority, for the services and articles provided plus an adjustment determined by the authority. The adjustments to the usual and customary rates shall be sufficient to cover the portion of plan costs specified in s. 149.143 (1) (c) and (2) (b).

149.142(2m) (2m) Payment is payment in full. Except for copayments, coinsurance, or deductibles required or authorized under the plan, a provider of a covered service or article shall accept as payment in full for the covered service or article the payment rate determined under sub. (1) and may not bill an eligible person who receives the service or article for any amount by which the charge for the service or article is reduced under sub. (1).

149.142 History History: 1999 a. 9; 2001 a. 16; 2005 a. 74 ss. 111, 124 to 126; 2007 a. 39; 2013 a. 20.



149.143 Payment of plan costs.

149.143  Payment of plan costs.

149.143(1) (1)  Costs excluding subsidies. The authority shall pay plan costs, excluding any premium, deductible, and copayment subsidies, first from any federal funds under s. 149.11 (2) (a) 3. that exceed premium, deductible, and copayment subsidy costs in a policy year. The remainder of the plan costs, excluding premium, deductible, and copayment subsidy costs, shall be paid as follows:

149.143(1)(a) (a) Sixty percent from premiums paid by eligible persons.

149.143(1)(b) (b) Twenty percent from insurer assessments under s. 149.13.

149.143(1)(c) (c) Twenty percent from adjustments to provider payment rates under s. 149.142.

149.143(2) (2) Subsidy costs. The authority shall pay for premium, deductible, and copayment subsidies in a policy year first from any federal funds under s. 149.11 (2) (a) 3. received in that year. The remainder of the subsidy costs shall be paid as follows:

149.143(2)(a) (a) Fifty percent from insurer assessments under s. 149.13.

149.143(2)(b) (b) Fifty percent from adjustments to provider payment rates under s. 149.142.

149.143 History History: 1997 a. 27; 1999 a. 9, 165; 2001 a. 16, 109; 2003 a. 33; 2005 a. 74; 2007 a. 20; 2013 a. 20.



149.165 Reductions in premiums for low-income eligible persons.

149.165  Reductions in premiums for low-income eligible persons.

149.165(1)(1) The authority shall reduce the premiums established under s. 149.141 for the eligible persons and in the manner set forth in subs. (2) and (3).

149.165(2) (2) Subject to sub. (3m), if the household income, as defined in s. 71.52 (5) and as determined under sub. (3), of an eligible person is equal to or greater than the first amount and less than the 2nd amount listed in any of the following, the authority shall reduce the premium for the eligible person by the percentage of the premium shown after the amounts:

149.165(2)(a) (a) If equal to or greater than $0 and less than $10,000, by at least 30 percent.

149.165(2)(b) (b) If equal to or greater than $10,000 and less than $14,000, by at least 25 percent.

149.165(2)(c) (c) If equal to or greater than $14,000 and less than $17,000, by at least 20 percent.

149.165(2)(d) (d) If equal to or greater than $17,000 and less than $20,000, by at least 15 percent.

149.165(2)(e) (e) If equal to or greater than $20,000 and less than $25,000, by at least 10 percent.

149.165(3) (3)

149.165(3)(a)(a) Subject to par. (b), the authority shall establish and implement the method for determining the household income of an eligible person under sub. (2).

149.165(3)(b) (b) In determining household income under sub. (2), the authority shall consider information submitted by an eligible person on a completed federal profit or loss from farming form, schedule F, if all of the following apply:

149.165(3)(b)1. 1. The person is a farmer, as defined in s. 102.04 (3).

149.165(3)(b)2. 2. The person was not eligible to claim the homestead credit under subch. VIII of ch. 71 in the preceding taxable year.

149.165(3m) (3m) The authority may approve adjustment of the household income dollar amounts listed in sub. (2) (a) to (e), except for the first dollar amount listed in sub. (2) (a), to reflect changes in the consumer price index for all urban consumers, U.S. city average, as determined by the U.S. department of labor.

149.165 History History: 1985 a. 29; 1987 a. 27; 1987 a. 312 s. 17; 1991 a. 39; 1997 a. 27 ss. 4889 to 4894; Stats. 1997 s. 149.165; 1999 a. 9, 165; 2003 a. 33; 2005 a. 74; 2007 a. 20, 39; 2013 a. 20.



149.17 Contents of plan.

149.17  Contents of plan. The plan shall include, but is not limited to, the following:

149.17(1) (1) Subject to s. 149.143, a rating plan calculated in accordance with generally accepted actuarial principles.

149.17(3) (3) Procedures for applicants and participants to have grievances reviewed by an impartial body.

149.17 History History: 1979 c. 313; 1983 a. 27; 1987 a. 27; 1991 a. 39; 1997 a. 27 ss. 4896 to 4900; Stats. 1997 s. 149.17; 1999 a. 9, 165; 2005 a. 74; 2013 a. 20.



149.18 Chapters 600 to 645

149.18  Chapters 600 to 645 applicable. Except as otherwise provided in this subchapter, the plan shall comply and be administered in compliance with chs. 600 to 645.

149.18 History History: 1979 c. 313; 1981 c. 314; 1997 a. 27 s. 4902; Stats. 1997 s. 149.18; 2005 a. 74; 2013 a. 20.



149.41 Creation and organization of authority.

149.41  Creation and organization of authority.

149.41(1)(1) There is created a public body corporate and politic to be known as the "Health Insurance Risk-Sharing Plan Authority." The board of directors of the authority shall consist of the commissioner of insurance, or his or her designee, as a nonvoting member, and the following members, who shall be nominated by the governor, and with the advice and consent of the senate appointed, for 3-year terms:

149.41(1)(a) (a) Four members who represent insurers participating in the plan.

149.41(1)(b) (b) Four members who represent health care providers, including one representative of the Wisconsin Medical Society, one representative of the Wisconsin Hospital Association, Inc., one representative of the Pharmacy Society of Wisconsin, and one representative of health care providers that provide services to persons with coverage under the plan.

149.41(1)(c) (c) Five other members, at least one of whom represents small businesses that purchase private health insurance, one of whom is a professional consumer advocate who is familiar with the plan, and at least 2 of whom are persons with coverage under the plan.

149.41(2) (2) A vacancy on the board shall be filled in the same manner as the original appointment to the board for the remainder of the unexpired term, if any.

149.41(3) (3) A member of the board may not be compensated for his or her services but shall be reimbursed for actual and necessary expenses, including travel expenses, incurred in the performance of his or her duties.

149.41(4) (4) Annually, the governor shall appoint one member other than the commissioner as chairperson, and the members of the board may elect other officers as they consider appropriate. Seven voting members of the board constitute a quorum for the purpose of conducting the business and exercising the powers of the authority, notwithstanding the existence of any vacancy. The board may take action upon a vote of a majority of the members present, unless the bylaws of the authority require a larger number.

149.41(5) (5) The board may appoint an executive director who shall not be a member of the board and who shall serve at the pleasure of the board. The authority may delegate by resolution to one or more of its members or its executive director any powers and duties that it considers proper. The executive director shall receive such compensation as may be determined by the board. The executive director or other person designated by resolution of the board shall keep a record of the proceedings of the authority and shall be custodian of all books, documents, and papers filed with the authority, the minute book or journal of the authority, and its official seal. The executive director or other person may cause copies to be made of all minutes and other records and documents of the authority and may give certificates under the official seal of the authority to the effect that such copies are true copies, and all persons dealing with the authority may rely upon such certificates.

149.41 History History: 2005 a. 74; 2013 a. 20.



149.43 Duties of authority.

149.43  Duties of authority. In addition to all other duties imposed under this chapter, the authority shall do all of the following:

149.43(1) (1) Adopt policies for the administration of this chapter.

149.43(2) (2) Contract with the plan administrator under s. 149.16, 2003 stats., in the manner required under 2005 Wisconsin Act 74, section 165 (1) (b) until the end of the contract term.

149.43(3) (3) Establish the authority's annual budget and monitor the fiscal management of the authority.

149.43(4) (4) Beginning on July 1, 2006, do, or contract with another person to do, all of the following:

149.43(4)(a) (a) Perform all eligibility and administrative claims payment functions relating to the plan.

149.43(4)(b) (b) Establish a premium billing procedure for collection of premiums from insured persons. Billings shall be made on a periodic basis as determined by the authority.

149.43(4)(c) (c) Perform all necessary functions to assure timely payment of benefits to covered persons under the plan, including:

149.43(4)(c)1. 1. Making available information relating to the proper manner of submitting a claim for benefits under the plan and distributing forms upon which submissions shall be made.

149.43(4)(c)2. 2. Evaluating the eligibility of each claim for payment under the plan.

149.43(4)(c)3. 3. Notifying each claimant within 30 days after receiving a properly completed and executed proof of loss whether the claim is accepted, rejected, or compromised.

149.43(5) (5) Seek to qualify or maintain the plan as a state pharmacy assistance program, as defined in 42 CFR 423.464.

149.43(6) (6) Annually submit a report to the legislature under s. 13.172 (2) and to the governor on the operation of the plan.

149.43 History History: 2005 a. 74; 2013 a. 20.



149.45 Powers of authority.

149.45  Powers of authority.

149.45(1)(1) Except as restricted under sub. (2), the authority shall have all the powers necessary or convenient to carry out the purposes and provisions of this chapter. In addition to all other powers granted by this chapter, the authority may:

149.45(1)(a) (a) Adopt bylaws and policies and procedures for the regulation of its affairs and the conduct of its business.

149.45(1)(b) (b) Have a seal and alter the seal at pleasure; have perpetual existence; and maintain an office.

149.45(1)(c) (c) Hire employees, define their duties, and fix their rate of compensation.

149.45(1)(d) (d) Incur debt, except as restricted under sub. (2).

149.45(1)(e) (e) Contract for any professional services required for the authority, subject to ss. 149.43 (2) and 149.47.

149.45(1)(f) (f) Appoint any technical or professional advisory committee that the authority finds necessary to assist the authority in exercising its duties and powers. The authority shall define the duties of the committee, and provide reimbursement for the expenses of the committee.

149.45(1)(g) (g) Execute contracts and other instruments.

149.45(1)(h) (h) Accept gifts, grants, loans, or other contributions from private or public sources.

149.45(1)(i) (i) Procure liability insurance.

149.45(2) (2) The authority may not issue bonds.

149.45 History History: 2005 a. 74; 2013 a. 20.



149.47 Contracting for professional services.

149.47  Contracting for professional services.

149.47(1)(1) Whenever contracting for professional services, the authority shall solicit competitive sealed bids or competitive sealed proposals, whichever is appropriate. Each request for competitive sealed proposals shall state the relative importance of price and other evaluation factors.

149.47(2) (2)

149.47(2)(a)(a) When the estimated cost exceeds $25,000, the authority may invite competitive sealed bids or proposals by publishing a class 2 notice under ch. 985 or by posting notice on the Internet at a site determined or approved by the authority. The notice shall describe the contractual services to be purchased, the intent to make the procurement by solicitation of bids or proposals, any requirement for surety, and the date the bids or proposals will be opened, which shall be at least 7 days after the date of the last insertion of the notice or at least 7 days after the date of posting on the Internet.

149.47(2)(b) (b) When the estimated cost is $25,000 or less, the authority may award the contract in accordance with simplified procedures established by the authority for such transactions.

149.47(2)(c) (c) For purposes of clarification, the authority may discuss the requirements of the proposed contract with any person who submits a bid or proposal and shall permit any offerer to revise his or her bid or proposal to ensure its responsiveness to those requirements.

149.47(3) (3)

149.47(3)(a)(a) The authority shall determine which bids or proposals are reasonably likely to be awarded the contract and shall provide each offerer of such a bid or proposal a fair and equal opportunity to discuss the bid or proposal. The authority may negotiate with each offerer in order to obtain terms that are advantageous to the authority. Prior to the award of the contract, any offerer may revise his or her bid or proposal. The authority shall keep a written record of all meetings, conferences, oral presentations, discussions, negotiations, and evaluations of bids or proposals under this section.

149.47(3)(b) (b) In opening, discussing, and negotiating bids or proposals, the authority may not disclose any information that would reveal the terms of a competing bid or proposal.

149.47(4) (4)

149.47(4)(a)(a) After receiving each offerer's best and final offer, the authority shall determine which proposal is most advantageous and shall award the contract to the person who offered it. The authority's determination shall be based only on price and the other evaluation factors specified in the request for bids or proposals. The authority shall state in writing the reason for the award and shall place the statement in the contract file.

149.47(4)(b) (b) Following the award of the contract, the authority shall prepare a register of all bids or proposals.

149.47 History History: 2005 a. 74; 2013 a. 20.



149.50 Political activities.

149.50  Political activities.

149.50(1) (1) No employee of the authority may directly or indirectly solicit or receive subscriptions or contributions for any partisan political party or any political purpose while engaged in his or her official duties as an employee. No employee of the authority may engage in any form of political activity calculated to favor or improve the chances of any political party or any person seeking or attempting to hold partisan political office while engaged in his or her official duties as an employee or engage in any political activity while not engaged in his or her official duties as an employee to such an extent that the person's efficiency during working hours will be impaired or that he or she will be tardy or absent from work. Any violation of this section is adequate grounds for dismissal.

149.50(2) (2) If an employee of the authority declares an intention to run for partisan political office, the employee shall be placed on a leave of absence for the duration of the election campaign and if elected shall no longer be employed by the authority on assuming the duties and responsibilities of such office.

149.50(3) (3) An employee of the authority may be granted, by the executive director, a leave of absence to participate in partisan political campaigning.

149.50(4) (4) Persons on leave of absence under sub. (2) or (3) shall not be subject to the restrictions of sub. (1), except as they apply to the solicitation of assistance, subscription, or support from any other employee in the authority.

149.50 History History: 2005 a. 74; 2013 a. 20.



149.53 Liability limited.

149.53  Liability limited.

149.53(1)(1) Neither the state nor any political subdivision of the state nor any officer, employee, or agent of the state or a political subdivision who is acting within the scope of employment or agency is liable for any debt, obligation, act, or omission of the authority.

149.53(2) (2) All of the expenses incurred by the authority in exercising its duties and powers under this chapter shall be payable only from funds of the authority.

149.53 History History: 2005 a. 74; 2013 a. 20.






150. Regulation of health services.

150.01 Definitions.

150.01  Definitions. In this chapter:

150.01(1) (1) "Acquisition" includes a change in ownership.

150.01(2) (2) "Affected party" means the applicant, local planning agencies, governmental agencies, other persons providing similar services in the applicant's service area, the public to be served by the proposed project, 3rd-party payers and any other person who the department determines to be affected by an application for approval of a project.

150.01(3) (3) "Approval" means a written statement from the department authorizing a person to commence implementing a project under review.

150.01(4m) (4m) "Approved bed capacity" means the bed count collected and verified by the department and by a hospital.

150.01(5) (5) "Bed capacity" means the number of beds stated on the license of a nursing home issued under s. 50.03.

150.01(6) (6) "Capital expenditure" means an expenditure by or on behalf of a nursing home or hospital that, under generally accepted accounting principles, is not properly chargeable as an expense of operations or maintenance.

150.01(8) (8) "Community-based residential facility" has the meaning specified in s. 50.01 (1g).

150.01(9) (9) "Cost overrun" means an obligation exceeding the maximum capital expenditure authorized by an approval.

150.01(10) (10) "Department" means the department of health services.

150.01(12) (12) "Hospital" has the meaning specified in s. 50.33 (2), excluding the facilities exempted by s. 50.39 (3).

150.01(13) (13) "Medical assistance" has the meaning specified in s. 49.43 (8).

150.01(15) (15) "Nursing home" has the meaning specified in s. 50.01 (3).

150.01(16) (16) "Obligation" means any enforceable contract that is entered into for the construction, leasing, acquisition or permanent financing of a capital asset.

150.01(17) (17) "Person" includes the state.

150.01(19) (19) "Statewide bed limit" means the maximum number of nursing home beds or beds in facilities primarily serving the developmentally disabled allowed to be licensed under ch. 50.

150.01(20) (20) "Substantial and continuing progress" means spending more than 20% of a project's approved cost, including fees for legal services, planning studies, financing, consultants, inspections, permits, architectural services and interest during construction.

150.01(22) (22) "Working day" has the meaning specified in s. 227.01 (14).

150.01 History History: 1983 a. 27, 206; 1985 a. 29; 1985 a. 182 s. 57; 1985 a. 332 s. 253; 1987 a. 27; 1987 a. 161 s. 13m; 1987 a. 399; 1989 a. 359; 1991 a. 250; 1993 a. 16; 1995 a. 27 ss. 4382 to 4385, 9126 (19); 2005 a. 253; 2007 a. 20 s. 9121 (6) (a).

150.01 Annotation A new health game. Thomas and Wagner. WBB Feb. 1984.



150.03 Rule making; forms.

150.03  Rule making; forms. The department shall adopt rules and set standards to administer subchs. I and II. The department shall create the forms to be used and timetables to be followed under subchs. I and II in applying for an approval and in applying for the renewal or modification of an approval. The department shall issue a statement of the applicable rules and procedures to be followed in reviewing an application under subchs. I and II with each application form.

150.03 History History: 1983 a. 27; 1991 a. 250.



150.05 Actions in circuit court.

150.05  Actions in circuit court. Notwithstanding the existence or pursuit of any other remedy the department may, after consulting with the attorney general, maintain an action in the name of the state in circuit court to restrain or enjoin any violation of this chapter or rules adopted under this chapter.

150.05 History History: 1983 a. 27.



150.09 Staff.

150.09  Staff. The department may employ staff as needed to administer this chapter.

150.09 History History: 1983 a. 27.



150.11 Enforcement.

150.11  Enforcement.

150.11(1)(1) The department may refuse to issue or renew, under s. 50.03, any license for a nursing home, and may withhold, suspend or revoke, under s. 50.35, any approval for a hospital, that fails to comply with this chapter.

150.11(2) (2) No person may recover through charges or rates any depreciation, interest or principal payments or any operating expenses associated with a project subject to subch. II that does not have the department's approval.

150.11(3) (3)

150.11(3)(a)(a) If a project whose cost falls below the minimum threshold specified in s. 150.21 (3) or (4) incurs costs exceeding the threshold, the person who operates the project shall submit an application for the department's approval under s. 150.21.

150.11(3)(b) (b) If a project that has received the department's approval incurs a cost overrun, the person who operates the project shall submit another application for the department's approval under s. 150.21.

150.11(3)(c) (c) Any person required to submit an application under this subsection for the department's approval under s. 150.21 shall comply with the time limits for submission of applications under s. 150.33 (3) and (3m). The department shall afford an applicant under this subsection a reasonable time to obtain its approval but if it rejects the application it may refuse to issue or renew a license or approval, as specified in sub. (1), and costs associated with the project may not be recovered through charges or rates, as specified in sub. (2). If the department approves the project it shall impose a forfeiture on the person who operates the project of not less than 10% and not more than 50% of the costs exceeding the threshold under par. (a) or of the cost overrun under par. (b). Project approval takes effect only after payment of the forfeiture has been made.

150.11(4) (4) The department's approval of any project is revoked if the capital expenditures specified in the approval have not been obligated, if financing in an amount sufficient to complete the project has not been obtained or if substantial and continuing progress has not been undertaken within the period specified in the approval. In addition, the department's approval of any project is revoked if the person who operates a project misses any other deadlines specified in the approval and fails to make a good faith effort to meet these deadlines.

150.11(5) (5) The department may reject the application for approval of a project operated by any person who has repeatedly been subject to the penalties specified in this section or may impose restrictions as part of its approval to ensure compliance with subchs. I and II.

150.11 History History: 1983 a. 27; 1985 a. 72; 1987 a. 27; 1991 a. 250; 1995 a. 27.



150.13 Fees.

150.13  Fees. Any person applying for approval under subch. I or II shall pay an application fee equal to 0.37% of the estimated project cost, but not less than $1,850 and not more than $37,000. No application is complete without payment of the correct fee.

150.13 History History: 1983 a. 27; 1991 a. 250.



150.21 Applicability.

150.21  Applicability. Except as provided in s. 150.46, this subchapter applies to any person who intends to engage in any of the following activities:

150.21(1) (1) The construction of a new nursing home.

150.21(2) (2) An increase in the bed capacity of a nursing home.

150.21(3) (3) A capital expenditure, other than a renovation or replacement, that exceeds $1,000,000 by or on behalf of a nursing home.

150.21(4) (4) An expenditure, other than a renovation or replacement, that exceeds $600,000 for clinical equipment by or on behalf of a nursing home.

150.21(5) (5) The partial or total conversion of a nursing home to a facility primarily serving the developmentally disabled or of a facility primarily serving the developmentally disabled to a nursing home.

150.21 History History: 1983 a. 27; 1987 a. 27; 1991 a. 120; 1993 a. 290; 1997 a. 27.



150.27 Per diem capital rates.

150.27  Per diem capital rates. An application for approval of an activity specified under s. 150.21 (1), (3), (4) or (5) shall state the applicant's per diem capital rates, which are the maximum allowable reimbursement that may be granted by the department for the first 12 months following completion of the approved project. If the medical assistance facility payment formula under s. 49.45 (6m) generates per diem capital rates that are less than those stated in the application under review, the department shall use the lower rates.

150.27 History History: 1983 a. 27; 1987 a. 27; 1991 a. 120; 1993 a. 290.



150.29 Approval requirement.

150.29  Approval requirement.

150.29(1) (1) No person may enter into an obligation for a project described in s. 150.21 or engage in activities described in that section without the department's prior approval.

150.29(2) (2) In its approval of any project the department shall specify the total number of approved additional beds and the maximum capital expenditure and per diem rates permitted.

150.29(3) (3) In determining whether expenditures require prior approval under this section, the department shall aggregate separate expenditures and consider them together if any of the following applies:

150.29(3)(a) (a) The aggregated expenditures were agreed upon at the same time, authorized by one act or devised or designed as parts of one plan.

150.29(3)(b) (b) The needs for or purposes of the aggregated expenditures reasonably could have been foreseen when the first expenditure was made, and the aggregated expenditures most economically and efficiently would be made at the same time.

150.29 History History: 1983 a. 27; 1993 a. 290.



150.31 Statewide bed limit.

150.31  Statewide bed limit.

150.31(1)(1) In order to enable the state to budget accurately for medical assistance and to allocate fiscal resources most appropriately, the maximum number of licensed nursing home beds statewide is 51,795 and the maximum number of beds statewide in facilities primarily serving the developmentally disabled is 3,704. The department may adjust these limits on licensed beds as provided in subs. (2) to (6). The department shall also biennially recommend changes to this limit based on the following criteria:

150.31(1)(a) (a) The number of licensed nursing home beds.

150.31(1)(c) (c) The total number of additional nursing home beds approved under s. 150.29.

150.31(1)(d) (d) The availability of alternatives less costly than increasing the number of nursing home beds to provide long-term care.

150.31(1)(e) (e) The amount of medical assistance funds available or to be made available in the following biennial executive budget for additional nursing home beds.

150.31(1)(f) (f) The cost of providing additional nursing home beds.

150.31(2) (2) The department may increase the statewide bed limit specified in sub. (1) to account for the conversion of community-based residential facilities to nursing homes in order to maintain medical assistance certification, as provided in s. 49.45 (16).

150.31(2m) (2m)

150.31(2m)(a)(a) The department may, on July 1, 1990, increase the statewide bed limit in sub. (1) by not more than 25 beds to permit the permanent and complete conversion of a hospital to a nursing home if the hospital seeking conversion:

150.31(2m)(a)1. 1. Had, on January 1, 1990, an approved bed capacity of no more than 50 beds; and

150.31(2m)(a)2. 2. Ceases to exist as an acute care hospital by July 1, 1990.

150.31(2m)(b) (b) The department shall decrease the number of beds authorized for increase under par. (a) by the amount of any addition in the actual number of available beds within the limit specified in sub. (1), up to 25 beds, that exists on July 1, 1990.

150.31(2r) (2r)

150.31(2r)(a)(a) The department may, on July 1, 1998, increase the statewide bed limit in sub. (1) by not more than 6 beds to permit the permanent and complete closure of a hospital and its partial conversion to a nursing home if the hospital seeking partial conversion:

150.31(2r)(a)1. 1. Had, on January 1, 1998, an approved bed capacity of not more than 50 beds.

150.31(2r)(a)2. 2. Is located north of USH 8.

150.31(2r)(a)3. 3. Ceases to exist as an acute care hospital by July 1, 1998.

150.31(2r)(b) (b) The department shall decrease the number of beds authorized for increase under par. (a) by the amount of any addition in the actual number of available beds within the limit specified in sub. (1), up to 6 beds, that exists on July 1, 1998.

150.31(2r)(c) (c) The application to the department governing the permanent and complete closure of a hospital and partial conversion to a nursing home under par. (a) is exempt from the procedural requirements of this chapter.

150.31(3) (3) The department may decrease the statewide bed limit specified in sub. (1) to account for nursing home beds that are not set up or not staffed due to life safety code or physical plant requirements under s. 50.04, but that have not been permanently removed from the nursing home's bed capacity. In addition, the department may decrease the statewide bed limit specified in sub. (1) to account for beds closed under a medical assistance waiver, as specified in 42 USC 1396n (c) or under other medical assistance waivers specified in 42 USC 1396 to 1396n.

150.31(4) (4) The department may decrease the statewide bed limit in facilities primarily serving the developmentally disabled in order to account for any decreased use of beds at the state centers for the developmentally disabled due to the community integration program under s. 46.275.

150.31(5) (5) The department may decrease the statewide bed limits specified in sub. (1) to account for any reduction of available beds not included under sub. (3) or (4), in accordance with criteria promulgated by rule.

150.31(5m) (5m) The department shall decrease the statewide bed limit specified in sub. (1) to account for any reduction in the approved bed capacity of a skilled nursing facility operated by the department of veterans affairs under s. 45.50, as specified in s. 45.50 (10).

150.31(5r) (5r) The department shall decrease the statewide bed limit specified in sub. (1) by the number of any beds that a nursing home shall agree to reduce in order to convert a separate area of its total area to a residential care apartment complex under s. 50.034 (4).

150.31(5t) (5t) The department shall decrease the statewide bed limits specified in sub. (1) to account for any reduction in the licensed bed capacity of a nursing home that has relinquished use of a bed, as specified in s. 49.45 (6m) (ap) 4.

150.31(6) (6) The department may adjust the statewide bed limits specified in sub. (1) to account for the partial or total conversion of nursing homes to facilities primarily serving the developmentally disabled or of facilities primarily serving the developmentally disabled to nursing homes. The department may promulgate rules limiting the number of nursing home beds converted under this subsection, allocating the beds so converted, and establishing standards for the limitation and allocation.

150.31(7) (7) The department may not approve or license any additional nursing home beds if the addition of those beds would exceed the limits established under subs. (1) to (6).

150.31(8) (8) The department may allocate or distribute nursing home beds in a manner, developed by rule, that is consistent with the criteria specified in sub. (1) (a) to (f) and s. 150.39.

150.31 History History: 1983 a. 27; 1985 a. 29; 1987 a. 27; 1989 a. 336; 1995 a. 20, 27; 1997 a. 13, 27, 36, 237, 252; 1999 a. 63; 2005 a. 22; 2011 a. 32.



150.32 Distinct-part facilities primarily serving the developmentally disabled.

150.32  Distinct-part facilities primarily serving the developmentally disabled.

150.32(1) (1) Upon application to the department, the department may approve the operation for a period of time not to exceed 4 years of a distinct part of a nursing home as a facility primarily serving the developmentally disabled. Renewals of approvals initially granted under this subsection may be granted for periods of time not to exceed 4 years and only if all of the following conditions are met by the renewal applicant:

150.32(1)(a) (a) Continued operation of the facility primarily serving the developmentally disabled meets the review criteria and standards under ss. 150.31 (6) and 150.39.

150.32(1)(b) (b) There is continued need, as determined by the department, for the facility primarily serving the developmentally disabled in the health planning area in which the facility is located.

150.32(1)(c) (c) Community-based services, including services developed under s. 46.278, are inappropriate for the individuals served in the facility primarily serving the developmentally disabled.

150.32(2) (2) The department may require that a nursing home seeking approval or a facility primarily serving the developmentally disabled seeking renewal under sub. (1) agree to reduce the size of the facility primarily serving the developmentally disabled, under a plan submitted by the facility and approved by the department, during the approval or renewal period, in order to reflect reduced service need or increased availability of community-based services providing long-term care.

150.32(3) (3) Notwithstanding s. 150.31 (6), the department may waive any minimum size limits established under s. 150.31 (6) for a facility with an approved plan under sub. (2).

150.32(4) (4) Notwithstanding s. 150.29, if initial approval of a facility primarily serving the developmentally disabled is not renewed under sub. (1) or if approval or renewal is conditioned upon the requirement of sub. (2), reconversion to nursing home beds of beds which may not be operated as part of a facility primarily serving the developmentally disabled does not require approval under s. 150.29.

150.32 History History: 1987 a. 27.



150.33 Applications for available beds.

150.33  Applications for available beds.

150.33(1) (1) At least once each year the department shall publish a class 2 notice under ch. 985 concerning the number of nursing home beds and beds in facilities primarily serving the developmentally disabled, if any, that are available under s. 150.31 or 150.40 in each of its health planning areas. The department shall promulgate rules defining the boundaries of these areas. The notice shall state the procedures by which any person may apply for approval for those beds.

150.33(2) (2) An application for approval of beds under sub. (1) shall state the applicant's per diem operating and capital rates, which are the maximum allowable reimbursement that may be granted by the department for the first 12 months following licensure of the new beds. If the medical assistance facility payment formula under s. 49.45 (6m) generates per diem operating and capital rates that are less than those stated in the application under review, the department shall use the lower rates.

150.33(3) (3) The department shall provide forms for submitting applications but may only accept applications submitted within 60 days after it publishes a notice under sub. (1).

150.33(3m) (3m) The department shall review each application it receives for completeness. If the department finds that the application is incomplete, it shall notify the applicant of the information required within 10 working days after receiving the application. Each applicant shall provide any required additional information within 30 days following the closing date for accepting applications specified in sub. (3). The department may not accept for review any incomplete application if it fails to receive the additional information within this 30-day period until it issues another public notice soliciting applications under sub. (1). The department shall declare the application complete on the date on which the department receives all the required information.

150.33(4) (4) The department shall issue a class 2 notice under ch. 985 within 20 days after the date on which it declares all applications complete under sub. (3m), listing all applicants and describing their applications.

150.33 History History: 1983 a. 27; 1987 a. 27 ss. 1868 to 1871, 1874; 1987 a. 399; 1993 a. 290.



150.34 Other applications.

150.34  Other applications.

150.34(1)(1) Any person intending to engage in activities subject to this subchapter not specified under s. 150.33 shall notify the department in writing of this intent at least 30 days prior to submitting an application for review. An application expires unless the department declares the application complete under sub. (2) within 365 days after the date the department receives notice of the applicant's intent to engage in the activity. The department shall provide forms for submitting applications under this section.

150.34(2) (2) The department shall review each application it receives for completeness. If the department finds that the application is incomplete, it shall notify the applicant of the information required within 10 working days after receiving the application. The department shall declare the application complete on the date on which the department receives all the required information.

150.34(3) (3) The department shall issue a class 2 notice under ch. 985 on or before the 20th day of the month following the month in which it declares an application complete under sub. (2), listing the applicant and describing the applicant's proposed activity.

150.34 History History: 1987 a. 27, 399; 1989 a. 56.



150.345 Nursing home bed transfers.

150.345  Nursing home bed transfers.

150.345(1) (1) Notwithstanding ss. 150.33 and 150.34, a nursing home may transfer a licensed bed to another nursing home, if all of the following apply:

150.345(1)(a) (a) The receiving nursing home is within the same area for allocation of nursing home beds, as determined by the department, as is the transferring nursing home, or is in a county adjoining that area.

150.345(1)(b) (b) The transferring nursing home and the receiving nursing home are owned by corporations that are owned by the same person.

150.345(1)(c) (c) The transferring and receiving nursing homes notify the department of the proposed transfer within 30 days before the transfer occurs.

150.345(1)(d) (d) The department reviews and approves the transfer.

150.345(2) (2) Upon receiving the notification specified in sub. (1) (c), the department shall adjust the allocation of licensed beds under s. 150.31 for each nursing home in accordance with the transfer that was made.

150.345 History History: 2001 a. 16.



150.35 Review procedures.

150.35  Review procedures.

150.35(2)(2) The department shall hold a public meeting upon the request of an affected party to review applications under s. 150.33 or 150.34, at which all affected parties may present testimony. The department shall keep minutes or other record of testimony presented at the public meeting and shall, based on the testimony, consider the record in determining whether the applicant has met the review criteria under s. 150.39.

150.35(3) (3) Except as provided under sub. (3m), the department shall issue an initial finding to approve or reject the application within 75 days after the date it publishes its notice under s. 150.33 (4) or 150.34 (3), unless all applicants consent to an extension of this period. The department may extend by 60 days the review cycle of all applications being concurrently reviewed if it finds that completing the reviews within 75 days after the date it publishes its notice under s. 150.33 (4) or 150.34 (3) is not practicable due to the volume of applications received. The department shall base its initial finding on a comparative analysis of applications, relying on the criteria specified in s. 150.39. The applicant has the burden of proving, by a preponderance of the evidence, that each criterion specified in s. 150.39 has been met or does not apply to the project. The department may approve fewer additional nursing home beds than allowed by the statewide bed limit if the cost of adding those beds exceeds the medical assistance allocation for new beds projected in s. 150.31 (1) (e). Unless an adversely affected applicant makes a timely request for a public hearing under sub. (4), the department's initial finding under this subsection is its final action.

150.35(3m) (3m)

150.35(3m)(a)(a) The department may receive any of the following applications:

150.35(3m)(a)1. 1. An application which was developed under a plan of correction, as defined in s. 50.01 (4r), previously approved by the department and which does not add beds to the current licensed bed capacity.

150.35(3m)(a)2. 2. Any application involving a cost overrun submitted under s. 150.11 (3).

150.35(3m)(a)3. 3. All applications for activities that are specified in s. 150.21 (3).

150.35(3m)(b) (b) Subsection (2) does not apply to the applications under par. (a). Within 60 days after it receives a completed application, the department shall, according to procedures it promulgates by rule, review the application and issue its initial finding. No public meeting need be held on any project submitted under this subsection.

150.35(3m)(c) (c) Unless an adversely affected applicant makes a timely request for a public hearing under sub. (4), the department's initial finding under this subsection is its final decision.

150.35(4) (4)

150.35(4)(a)(a) Any applicant whose project is rejected may request a public hearing to review the department's initial finding under sub. (3) or (3m), if the request is submitted in writing within 10 days after the department's decision. The department shall commence the hearing within 30 days after receiving a timely request, unless all parties consent to an extension of this period.

150.35(4)(b) (b) Sections 227.42 to 227.50 do not apply to hearings under this subsection. The department shall promulgate rules to establish:

150.35(4)(b)1. 1. Procedures for scheduling hearings under this subsection.

150.35(4)(b)2. 2. Procedures for conducting hearings under this subsection, including methods of presenting arguments, cross-examination of witnesses and submission of exhibits.

150.35(4)(b)3. 3. Procedures following the completion of a hearing under this subsection, including the establishment of time limits for issuance of a decision.

150.35(4)(b)4. 4. Standards relating to ex parte communication in hearings under this subsection.

150.35(4)(b)5. 5. Procedures for reconsideration and rehearing.

150.35(4)(c) (c) The department shall issue all decisions in writing.

150.35(4)(d) (d) Each applicant at any hearing under this subsection has the burden of proving, by clear and convincing evidence, that the department's initial finding was contrary to the weight of the evidence on the record when considered as a whole, arbitrary and capricious or contrary to law.

150.35 History History: 1983 a. 27; 1985 a. 182 s. 57; 1987 a. 27, 399; 1989 a. 173; 1993 a. 290; 1997 a. 27.



150.39 Review criteria and standards.

150.39  Review criteria and standards. The department shall use the following criteria in reviewing each application under this subchapter, plus any additional criteria it develops by rule. The department shall consider cost containment as its first priority in applying these criteria, and shall consider the comments of affected parties. The department may not approve any project under this subchapter unless the applicant demonstrates:

150.39(1) (1) The medical assistance funds appropriated are sufficient to reimburse the applicant for providing the nursing home care.

150.39(2) (2) The cost of providing an equal number of nursing home beds or of an equal expansion would be consistent with the cost at similar nursing homes, and the applicant's per diem rates would be consistent with those of similar nursing homes.

150.39(3) (3) The project does not conflict with the statewide bed limit under s. 150.31.

150.39(4) (4) A need for additional beds in the health planning area where the project would be located.

150.39(5) (5) The project is consistent with local plans for developing community-based services to provide long-term care.

150.39(6) (6) Health care personnel, capital and operating funds and other resources needed to provide the proposed services are available.

150.39(7) (7) The project can be undertaken within the period of validity of the approval and completed within a reasonable period thereafter.

150.39(8) (8) Appropriate methods alternative to providing nursing home care in the health planning area are unavailable.

150.39(10) (10) The quality of care to be provided is satisfactory, as determined by:

150.39(10)(a) (a) The department's investigations.

150.39(10)(b) (b) Materials submitted by the applicant, including independent evaluations of performance in nursing homes owned or operated by the applicant and patient satisfaction surveys.

150.39(10)(c) (c) Recommendations from affected parties concerning the quality of care provided in nursing homes owned or operated by the applicant.

150.39(11) (11) For a project that would result in the relocation of nursing home beds, there are other adequate and appropriate resources available in the counties served by the nursing home to serve the nursing home residents who would be displaced by the relocation.

150.39 History History: 1983 a. 27; 1987 a. 399; 1993 a. 27, 290; 1997 a. 27.



150.40 Redistribution of closed beds.

150.40  Redistribution of closed beds.

150.40(1) (1) The department shall redistribute within a county the nursing home beds made available as a result of a nursing home closure within that county if all of the following apply at the time of the closure:

150.40(1)(a) (a) The number of other nursing home beds for each 1,000 persons 65 years of age or over in the county is less than 80% of the statewide average of nursing home beds for each 1,000 persons 65 years of age or over.

150.40(1)(b) (b) The total occupancy level for the other nursing homes in the county is equal to or more than the statewide average nursing home occupancy rate.

150.40(2) (2) Subsection (1) does not apply to the following:

150.40(2)(a) (a) Nursing home beds closed under a plan approved by the department under s. 46.277 (3) (b) or 46.278 (4) (b) 1., as a result of the relocation of former residents to community-based settings.

150.40(2)(b) (b) Facilities primarily serving the developmentally disabled.

150.40 History History: 1985 a. 29; 1987 a. 27.



150.401 Redistribution of nursing home beds to replace transferred beds.

150.401  Redistribution of nursing home beds to replace transferred beds.

150.401(1) (1) Notwithstanding ss. 150.33, 150.35, and 150.39, from the nursing home beds that are available under s. 150.31, the department shall redistribute a number of beds that corresponds to the number of approved beds of a nursing home whose owner has transferred to another location, resulting in the loss of a nursing home within 15 miles of a city with a population of 4,474 in 1990 in a county with a population of 30,226 in 1990.

150.401(2) (2) All of the following apply to the redistributed nursing home beds under sub. (1):

150.401(2)(a) (a) The beds may be redistributed only to a location in a city that is specified in sub. (1).

150.401(2)(b) (b) A person may not receive approval for the beds unless the person submits to the department, on a form provided by the department, an application that meets the requirements under s. 150.33 (2).

150.401 History History: 2001 a. 109.



150.41 Approvals not transferable.

150.41  Approvals not transferable. No person may transfer through sale, lease or donation any approval granted under this subchapter. The sale, lease or donation of a nursing home before the completion or licensure of a project at that nursing home voids the approval. This section does not apply to transfers of stock within a corporation that do not alter the controlling interest in the corporation or to transfers of interests within a limited liability company that do not alter the controlling interest in the limited liability company.

150.41 History History: 1983 a. 27; 1993 a. 112.



150.43 Judicial review.

150.43  Judicial review. Any applicant adversely affected by a decision of the department under s. 150.35 (4) may petition for judicial review of the decision under s. 227.52. The scope of judicial review shall be as provided in s. 227.57 and the record before the reviewing court shall consist of:

150.43(1) (1) The application and all supporting material received prior to the department's decision under s. 150.35 (3) or (3m).

150.43(3) (3) The record of the public meeting, if any, under s. 150.35 (2).

150.43(4) (4) The department's analysis of the project and its compliance with the criteria specified in s. 150.39.

150.43(5) (5) Concluding briefs and arguments at a hearing and the findings of fact of the hearing examiner at the hearing under s. 150.35 (4).

150.43(6) (6) The department's findings and conclusions issued under s. 150.35 (3) or (3m).

150.43 History History: 1983 a. 27; 1985 a. 182 s. 57; 1987 a. 27, 399; 1989 a. 173.

150.43 Annotation This section precludes all affected parties, except unsuccessful applicants for licenses, from seeking s. 227.52 judicial review of a DHSS decision to grant or deny a nursing home bed license. Cox v. DHSS, 184 Wis. 2d 309, 517 N.W.2d 526 (Ct. App. 1994).



150.45 Validity of an approval.

150.45  Validity of an approval.

150.45(1) (1) An approval is valid for one year from the date of issuance. The department may grant a single extension of up to 6 months.

150.45(2) (2) The department shall specify the maximum capital expenditure that may be obligated for a project.

150.45(3) (3) Any person whose project has been approved under this subchapter shall document in writing, on forms developed by the department, the progress of the project. The person shall submit these forms semiannually until the project is completed. On these forms, the person shall:

150.45(3)(a) (a) Identify the project and the approval holder.

150.45(3)(b) (b) Specify the date of approval.

150.45(3)(c) (c) Describe the stages of the project that are complete.

150.45(3)(d) (d) Report on the project's status, including any deficiencies.

150.45(3)(e) (e) Identify any cost overrun and propose changes in the project necessary to reduce costs, so as not to exceed the maximum approved capital expenditure.

150.45(3)(f) (f) Estimate the date that uncompleted stages of the project will be completed.

150.45 History History: 1983 a. 27; 1993 a. 290.



150.46 Exceptions.

150.46  Exceptions.

150.46(1)(1) This subchapter does not apply to a Wisconsin veterans home operated by the department of veterans affairs under s. 45.50.

150.46(2) (2) This subchapter does not apply to up to 4 facilities established and operated under s. 46.047.

150.46 History History: 1991 a. 120; 1993 a. 16; 1999 a. 9, 63; 2005 a. 22.



150.84 Definitions.

150.84  Definitions. In this subchapter:

150.84(1) (1) "Cooperative agreement" means an agreement between 2 health care providers or among more than 2 health care providers for the sharing, allocation or referral of patients; or the sharing or allocation of personnel, instructional programs, support services and facilities, medical, diagnostic or laboratory facilities or procedures or other services customarily offered by health care providers.

150.84(2) (2) "Health care facility" means a facility, as defined in s. 647.01 (4), or any hospital, nursing home, community-based residential facility, county home, county infirmary, county hospital, county mental health center or other place licensed or approved by the department under s. 49.70, 49.71, 49.72, 50.02, 50.03, 50.35, 51.08 or 51.09 or a facility under s. 45.50, 51.05, 51.06, 233.40, 233.41, 233.42 or 252.10.

150.84(3) (3) "Health care provider" means any person licensed, registered, permitted or certified by the department or by the department of safety and professional services to provide health care services in this state.

150.84(4) (4) "Health maintenance organization" has the meaning given in s. 609.01 (2).

150.84(5) (5) "Preferred provider plan" has the meaning given in s. 609.01 (4).

150.84 History History: 1991 a. 250; 1993 a. 27; 1995 a. 27; 1997 a. 35; 1999 a. 9; 2005 a. 22; 2011 a. 32.



150.85 Certificate of public advantage.

150.85  Certificate of public advantage.

150.85(1) (1)  Authority. A health care provider may negotiate and voluntarily enter into a cooperative agreement with another health care provider in this state. The requirements of ch. 133 apply to the negotiations and cooperative agreement unless the parties to the agreement hold a certificate of public advantage for the agreement that is issued by the department and is in effect under this section.

150.85(2) (2) Application. Parties to a cooperative agreement may file an application with the department for a certificate of public advantage governing the cooperative agreement. The application shall include a signed, written copy of the cooperative agreement, and shall describe the nature and scope of the cooperation contemplated under the agreement and any consideration that passes to a party under the agreement.

150.85(3) (3) Procedure for department review.

150.85(3)(a)(a) The department shall review and approve or deny the application in accordance with the standards set forth in sub. (4) within 30 days after receiving the application. Unless the department issues a denial of the certificate of public advantage, the application is approved.

150.85(3)(b) (b) If the department denies the application for a certificate of public advantage, the department shall issue the denial to the applicants in writing, including a statement of the basis for the denial and notice of the opportunity for a hearing under s. 227.44. If the applicant desires to contest the denial of an application, it shall, within 10 days after receipt of the notice of denial, send a written request for hearing under s. 227.44 to the division of hearings and appeals in the department of administration and so notify the department of health services.

150.85(4) (4) Standards for certification.

150.85(4)(a)(a) The department shall issue a certificate of public advantage for a cooperative agreement if it determines all of the following:

150.85(4)(a)1. 1. That the benefits likely to result from the agreement substantially outweigh any disadvantages attributable to a reduction in competition likely to result.

150.85(4)(a)2. 2. That any reduction in competition likely to result from the agreement is reasonably necessary to obtain the benefits likely to result.

150.85(4)(b) (b) In order to determine that the criterion under par. (a) 1. is met, the department shall find that at least one of the following is likely to result from the cooperative agreement:

150.85(4)(b)1. 1. The quality of health care provided to residents of the state will be enhanced.

150.85(4)(b)2. 2. A hospital, if any, and health care facilities that customarily serve the communities in the area likely affected by the cooperative agreement will be preserved.

150.85(4)(b)3. 3. Services provided by the parties to the cooperative agreement will gain cost efficiency.

150.85(4)(b)4. 4. The utilization of health care resources and equipment in the area likely affected by the cooperative agreement will improve.

150.85(4)(b)5. 5. Duplication of health care resources in the area likely affected by the cooperative agreement will be avoided.

150.85(4)(c) (c) In order to determine that the criterion under par. (a) 2. is met, the department shall consider all of the following:

150.85(4)(c)1. 1. The likely adverse impact, if any, on the ability of health maintenance organizations, preferred provider plans, persons performing utilization review or other health care payers to negotiate optimal payment and service arrangements with hospitals and other health care providers.

150.85(4)(c)2. 2. Whether any reduction in competition among physicians, allied health professionals or other health care providers is likely to result directly or indirectly from the cooperative agreement.

150.85(4)(c)3. 3. Whether any arrangements that are less restrictive as to competition could likely achieve substantially the same benefits or a more favorable balance of benefits over disadvantages than that likely to be achieved from reducing competition.

150.85(5) (5) Certificate revocation.

150.85(5)(a)(a) If the department determines that the benefits resulting from or likely to result from a cooperative agreement under a certificate of public advantage no longer outweigh any disadvantages attributable to any actual or potential reduction in competition resulting from the agreement, the department may revoke the certificate of public advantage governing the agreement and, if revoked, shall so notify the holders of the certificate. A holder of a certificate of public advantage whose certificate is revoked by the department may contest the revocation by sending a written request for hearing under s. 227.44 to the division of hearings and appeals created under s. 15.103 (1), within 10 days after receipt of the notice of revocation.

150.85(5)(b) (b) If a party to a cooperative agreement that is issued a certificate of public advantage terminates its participation in the agreement, the party shall file a notice of termination with the department within 30 days after the termination takes effect. If all parties to the cooperative agreement terminate their participation in the agreement, the department shall revoke the certificate of public advantage for the agreement.

150.85(6) (6) Record keeping. The department shall maintain a file of all cooperative agreements for which certificates of public advantage are issued and that remain in effect.

150.85 History History: 1991 a. 250; 1995 a. 27 s. 9126 (19); 2007 a. 20 s. 9121 (6) (a).

150.85 Annotation Antitrust Immunity for Health Care Providers. Bosack. 80 MLR 245 (1997).



150.86 Judicial review.

150.86  Judicial review. A denial by the department under s. 150.85 (3) (b) of an application for a certificate of public advantage and a revocation by the department under s. 150.85 (5) (a) of a certificate of public advantage is subject to judicial review under ch. 227.

150.86 History History: 1991 a. 250.



150.93 Moratorium on construction of hospital beds.

150.93  Moratorium on construction of hospital beds.

150.93(1)(1) The maximum number of beds of approved hospitals in this state that may be approved by the department for occupancy is 22,516.

150.93(2) (2) Except as provided in subs. (3) and (3m), before July 1, 1996, no person may obligate for a capital expenditure or implement services, by or on behalf of a hospital, to increase the approved bed capacity of a hospital unless the person has, prior to May 12, 1992, entered into a legally enforceable contract, promise or agreement with another to so obligate or implement.

150.93(3) (3) A person may obligate for a capital expenditure, by or on behalf of a hospital, to renovate or replace on the same site existing approved beds of the hospital or to make new construction, if the renovation, replacement or new construction does not increase the approved bed capacity of the hospital.

150.93(3m) (3m) A person may obligate for a capital expenditure or implement services that increase the approved bed capacity of a hospital if the capital expenditure or services are necessitated by a transfer of beds from a public hospital that is operated by a county with a population of 500,000 or more to a private hospital and if the resulting combined total number of approved beds in the 2 hospitals does not increase.

150.93(4) (4) No person may transfer approved beds of a hospital to a facility that is associated with the hospital.

150.93(5) (5) This section does not apply to a hospital operated by the state department of veterans affairs under s. 45.50 (10).

150.93 History History: 1991 a. 250; 1995 a. 20, 27; 2005 a. 22.



150.94 Definitions.

150.94  Definitions. In this subchapter:

150.94(1) (1) Notwithstanding s. 150.01 (12), "hospital" has the meaning given in s. 50.33 (2).

150.94(2) (2) "Inpatient facility" has the meaning given in s. 51.01 (10).

150.94 History History: 1991 a. 250; 1995 a. 27.



150.95 Moratorium.

150.95  Moratorium.

150.95(1)(1) Before July 1, 1996, no person may obligate for a capital expenditure by or on behalf of a hospital, to add to the number of the licensed psychiatric or chemical dependency beds of the hospital that the department determines exist on May 12, 1992, or to establish a new hospital with psychiatric or chemical dependency beds. Before July 1, 1996, no person may convert existing hospital beds approved for occupancy to licensed psychiatric or chemical dependency beds of the hospital.

150.95(2) (2) This section does not apply to a hospital operated by the state department of veterans affairs under s. 45.50 (10).

150.95 History History: 1991 a. 250; 1995 a. 20, 27; 2005 a. 22.



150.951 Exceptions.

150.951  Exceptions. Section 150.95 does not apply to any of the following:

150.951(1) (1) A transfer of psychiatric or chemical dependency beds from a public hospital that is operated by a county with a population of 500,000 or more and that is not an inpatient facility to a private hospital or to a public hospital that is an inpatient facility, if the resulting combined total of licensed psychiatric or chemical dependency beds in the affected hospitals does not increase.

150.951(2) (2) A transfer of psychiatric or chemical dependency beds from a hospital to a private hospital in the same county that has an existing psychiatric or chemical dependency unit or to a public hospital that is operated by the same county, if the resulting combined total of licensed psychiatric or chemical dependency beds in the affected hospitals decreases from the number that is specified in s. 150.95.

150.951 History History: 1995 a. 27, 417.



150.96 Definitions.

150.96  Definitions. In this subchapter, unless the context requires otherwise:

150.96(1) (1) "Community mental health center" means a facility providing services for the prevention or diagnosis of mental illness, or care and treatment of mentally ill patients, or rehabilitation of such persons, which services are provided principally for persons residing in a particular community in or near which the facility is situated.

150.96(2) (2) "Facility for individuals with an intellectual disability" means a facility specially designed for the diagnosis, treatment, education, training or custodial care of individuals with an intellectual disability; including facilities for training specialists and sheltered workshops for individuals with an intellectual disability, but only if such workshops are part of facilities which provide or will provide comprehensive services for individuals with an intellectual disability.

150.96(3) (3) "The federal act" means the mental retardation facilities and community mental health centers construction act of 1963 (P.L. 88-164).

150.96(4) (4) "Nonprofit facility for individuals with an intellectual disability", and "nonprofit community mental health center" mean, respectively, a facility for individuals with an intellectual disability, and a community mental health center which is owned and operated by one or more nonprofit corporations or associations no part of the net earnings of which inures, or may lawfully inure, to the benefit of any private shareholder or individual.

150.96(5) (5) "The secretary" means the secretary of the U.S. department of health and human services or a delegate to administer the federal act.

150.96 History History: 1979 c. 177; 1981 c. 314; 1983 a. 189; 1993 a. 27 s. 237; Stats. 1993 s. 150.96; 1999 a. 83; 2011 a. 126.



150.963 Construction of facilities for the intellectually disabled and community mental health centers.

150.963  Construction of facilities for the intellectually disabled and community mental health centers.

150.963(2) (2) The department shall be the sole agency of the state for all of the following purposes:

150.963(2)(a) (a) Making inventories of existing facilities, surveying the need for construction for facilities for individuals with an intellectual disability and community mental health centers, and developing programs of construction.

150.963(2)(b) (b) Developing and administering a state plan for the construction of public and other nonprofit facilities for individuals with an intellectual disability, and a state plan for the construction of public and other nonprofit community mental health centers.

150.963(3) (3) The department, in carrying out the purposes of this subchapter, may do any of the following:

150.963(3)(a) (a) Require reports, make inspections and investigations and prescribe rules that it considers necessary.

150.963(3)(b) (b) Provide methods of administration, appoint personnel, and take other action that is necessary to comply with the requirements of the federal act and regulations under the federal act.

150.963(3)(c) (c) Procure the temporary or intermittent services of experts or consultants or organizations of experts and consultants, by contract, when those services are to be performed on a part-time or fee-for-service basis and do not involve the performance of administrative duties.

150.963(3)(d) (d) To the extent that it considers desirable to effectuate the purposes of this subchapter, enter into agreements for the utilization of facilities and services of other departments, agencies and institutions, public or private.

150.963(3)(e) (e) Accept on behalf of the state and deposit with the secretary of administration any grant, gift, or contribution made to assist in meeting the cost of carrying out the purposes of this subchapter, and expend those funds for the purposes of this subchapter.

150.963(3)(f) (f) Do all other things on behalf of the state necessary to obtain full benefits under the federal act.

150.963 History History: 1979 c. 89; 1993 a. 27 s. 238; Stats. 1993 s. 150.963; 1999 a. 83; 2003 a. 33; 2011 a. 126.



150.965 Construction programs.

150.965  Construction programs. The department is directed to develop construction programs for facilities for individuals with an intellectual disability and community mental health centers for the mentally ill, which shall be based respectively on statewide inventories of existing facilities for individuals with an intellectual disability and the mentally ill and surveys of need, and which shall provide in accordance with regulations prescribed under the federal act, for facilities which will provide adequate services for individuals with an intellectual disability and adequate community mental health services for the people residing in this state and for furnishing needed services to persons unable to pay therefor.

150.965 History History: 1993 a. 27 s. 239; Stats. 1993 s. 150.965; 1993 a. 213; 2011 a. 126.



150.967 State plans.

150.967  State plans. The department shall prepare and submit to the secretary, state plans which shall include the programs for construction of facilities developed under this subchapter and which shall provide for the establishment, administration and operation of the construction activities in accordance with the requirements of the federal act and regulations under the federal act. The department shall from time to time, but not less often than annually, review the state plans and submit to the secretary any modifications of the state plans which it considers necessary and may submit to the secretary such modifications of the state plan not inconsistent with the requirements of the federal act, as it deems advisable.

150.967 History History: 1979 c. 89; 1993 a. 27 s. 240; Stats. 1993 s. 150.967.



150.97 Standards for maintenance and operation.

150.97  Standards for maintenance and operation. The department shall by regulation prescribe, and shall be authorized to enforce, standards for the maintenance and operation of facilities for individuals with an intellectual disability, and community mental health centers which receive federal aid for construction under the state plans.

150.97 History History: 1993 a. 27 s. 241; Stats. 1993 s. 150.97; 2011 a. 126.



150.973 Priority of projects.

150.973  Priority of projects. The state plans shall set forth the relative need and feasibility for the several projects included in the construction programs determined in accordance with the regulations prescribed pursuant to the federal act, and shall provide for the construction insofar as financial resources are available therefor in the order of such relative need and feasibility.

150.973 History History: 1993 a. 27 s. 242; Stats. 1993 s. 150.973.



150.975 Applications.

150.975  Applications. Applications for facility for individuals with an intellectual disability or community mental health center construction projects for which federal funds are requested shall be submitted to the department by the state, a political subdivision thereof or by a public or other nonprofit agency. Each application for a construction project shall conform to federal and state requirements.

150.975 History History: 1993 a. 27 s. 243; Stats. 1993 s. 150.975; 2011 a. 126.



150.977 Hearing; forwarding of applications.

150.977  Hearing; forwarding of applications. The department shall afford to every applicant for a construction project an opportunity for a fair hearing. If the department, after affording reasonable opportunity for development and submission of applications, finds that a project application complies with the requirements of this subchapter and is otherwise in conformity with the state plan, it shall approve the application and shall recommend and forward it to the secretary.

150.977 History History: 1979 c. 89; 1993 a. 27 s. 244; Stats. 1993 s. 150.977.



150.98 Inspection of projects.

150.98  Inspection of projects. From time to time the department or its duly authorized agents shall inspect each construction project approved by the secretary, and if the inspection so warrants, the department shall certify to the secretary that work has been performed upon the project, or purchases have been made, in accordance with the approved plans and specifications, and that payment of an installment of federal funds is due to the applicant.

150.98 History History: 1993 a. 27 s. 245; Stats. 1993 s. 150.98.



150.983 Facilities for individuals with an intellectual disability and community mental health centers construction funds.

150.983  Facilities for individuals with an intellectual disability and community mental health centers construction funds. The department may receive federal funds in behalf of, and transmit them to, applicants. In the general fund there is hereby established, separate and apart from all public moneys of this state, an intellectual disability facilities construction fund and a community mental health centers construction fund. Money received from the federal government for a construction project under this subchapter approved by the secretary shall be deposited to the credit of the appropriate fund and shall be used solely for payments to applicants for work performed, or purchases made, in carrying out the approved project.

150.983 History History: 1979 c. 89; 1993 a. 27 s. 246; Stats. 1993 s. 150.983; 1993 a. 490; 2011 a. 126.






153. Health care information.

153.01 Definitions.

153.01  Definitions. In this subchapter:

153.01(1d) (1d) "Administrator" has the meaning given in s. 633.01 (1).

153.01(1g) (1g) "Ambulatory surgery center" has the meaning given under 42 CFR 416.2.

153.01(2g) (2g) "Calculated variable" means a data element that is computed or derived from an original data item or derived using another data source.

153.01(2m) (2m) "Data element" means an item of information from a uniform patient billing form.

153.01(3g) (3g) "Data organization" means a nonstock corporation organized under ch. 181 that is described in section 501 (c) (3) of the Internal Revenue Code, is exempt from federal income tax under section 501 (a) of the Internal Revenue Code, and, in its capacity as a public health authority, does all of the following:

153.01(3g)(a) (a) Represents health care consumers, insurers, administrators, and health care providers.

153.01(3g)(b) (b) Is formed specifically to do all of the following:

153.01(3g)(b)1. 1. Create a centralized claims repository for this state with credible and useful data elements for the purposes of quality improvement, health care provider performance comparisons, ready understandability, and consumer decision making.

153.01(3g)(b)2. 2. Use the information it collects to develop and disseminate unified public reports on health care quality, safety, and efficiency.

153.01(4) (4) "Department" means the department of health services.

153.01(4h) (4h) "Employer coalition" means an organization of employers formed for the purpose of purchasing health care coverage or services as a group.

153.01(4j) (4j) "Entity" means a nonstock corporation organized under ch. 181 that is described in section 501 (c) (6) of the Internal Revenue Code and is exempt from federal income tax under section 501 (a) of the Internal Revenue Code, and that does all of the following:

153.01(4j)(a) (a) Represents at least 70% of the hospitals in Wisconsin.

153.01(4j)(b) (b) Receives oversight with respect to services performed by the entity under this subchapter from the secretary of health services.

153.01(4p) (4p) "Health care plan" means an insured or self-insured plan providing coverage of health care expenses or an employer coalition.

153.01(4t) (4t) "Health care provider" has the meaning given in s. 146.81 (1) (a) to (p) and includes an ambulatory surgery center.

153.01(5) (5) "Hospital" has the meaning given under s. 50.33 (2).

153.01(5m) (5m) "Insurer" has the meaning given under s. 632.745 (15).

153.01(7) (7) "Patient" means a person who receives health care services from a health care provider.

153.01(8) (8) "Payer" means a 3rd-party payer, including an insurer, federal, state or local government or another who is responsible for payment of a hospital charge.

153.01(8m) (8m) "Public health authority" means the department or a person acting under this subchapter under a grant of authority from or contract with the department.

153.01 History History: 1987 a. 399; 1993 a. 16, 185, 491; 1997 a. 27, 231; 1999 a. 9 s. 2280ge; 1999 a. 32; 2003 a. 33; 2005 a. 228, 253; 2007 a. 20 s. 9121 (6) (a); 2009 a. 28, 274.



153.05 Collection and dissemination of health care and related information.

153.05  Collection and dissemination of health care and related information.

153.05(1) (1) In order to provide to health care providers, insurers, consumers, governmental agencies and others information concerning health care providers and uncompensated health care services, and in order to provide information to assist in peer review for the purpose of quality assurance:

153.05(1)(a) (a) Subject to s. 153.455, the department shall collect from health care providers other than hospitals and ambulatory surgery centers, analyze, and disseminate health care information, as adjusted for case mix and severity, in language that is understandable to laypersons.

153.05(1)(b) (b) The entity under contract under sub. (2m) (a) shall collect from hospitals and ambulatory surgery centers the health care information required of hospitals and ambulatory surgery centers by the department under ch. 153, 2001 stats., and the rules promulgated under ch. 153, 2001 stats., including, by the date that is 18 months after the date of the contract under sub. (2m) (a), outpatient hospital-based services. The entity shall analyze and disseminate that health care information, as adjusted for case mix and severity, in the manner required under this subchapter, under ch. 153, 2001 stats., and under the rules promulgated under ch. 153, 2001 stats., and in language that is understandable to laypersons.

153.05(1)(c) (c) Subject to s. 153.455 (1) to (3), the data organization under contract under sub. (2r) may request health care claims information from insurers and administrators. The data organization shall analyze and publicly report the health care claims information with respect to the cost, quality, and effectiveness of health care, in language that is understandable by lay persons, and shall develop and maintain a centralized data repository. The data organization shall provide to the department, without charge, health care claims information collected by and reports produced by the data organization that the department requests. If s. 153.455 (4) applies, the department may request health care claims information, which may be voluntarily provided by insurers and administrators, and may perform or contract for the performance of the other duties specified for the data organization under this paragraph.

153.05(2m) (2m)

153.05(2m)(a)(a) Notwithstanding s. 16.75 (1), (2), and (3m), by the 2nd month after July 26, 2003, the department of administration shall, from the appropriation under s. 20.505 (1) (im), contract with an entity to perform services under this subchapter that are specified for the entity with respect to the collection, analysis, and dissemination of health care information of hospitals and ambulatory surgery centers. The department of administration may not, by this contract, require from the entity any collection, analysis, or dissemination of health care information of hospitals and ambulatory surgery centers that is in addition to that required under this subchapter.

153.05(2m)(b) (b) Biennially, the group specified under s. 153.01 (4j) (b) shall review the entity's performance, including the timeliness and quality of the reports generated by the entity. If the group is dissatisfied with the entity's performance, the group may recommend to the department of administration that that department use a competitive request-for-proposal process to solicit offers from other organizations for performance of the services. If no organization responds to the request for proposal, the department of health services shall perform the services specified for the entity with respect to the collection, analysis, and dissemination of health care information of hospitals and ambulatory surgery centers under this subchapter.

153.05(2m)(c) (c) By April 1, annually, the secretary of health services shall submit to the chief clerk of each house of the legislature for distribution to the legislature under s. 13.172 (2), a report concerning the content and number of reports and currency of information and reports generated in the previous calendar year by the entity under contract under s. 153.05 (2m).

153.05(2r) (2r) Notwithstanding s. 16.75 (1), (2), and (3m), from the appropriation account under s. 20.515 (1) (ut) the department of employee trust funds may expend up to $150,000, and from the appropriation accounts under s. 20.435 (1) (fn), (hg), and (hi) the department of health services, in its capacity as a public health authority, may expend moneys, to contract with a data organization to perform services under this subchapter that are specified for the data organization under sub. (1) (c) or, if s. 153.455 (4) applies, for the department of health services to perform or contract for the performance of these services. As a condition of the contract under this subsection, all of the following apply:

153.05(2r)(a) (a) At least during the period of the contract, the data organization shall include as voting members of the board of directors of the data organization the secretary of health services and the secretary of employee trust funds, or their designees.

153.05(2r)(b) (b) The data organization shall provide matching funds, which may include in-kind contributions, as specified in the contract.

153.05(2r)(c) (c) Termination of funding and of services of the data organization under the contract or modification of the contract is subject to a determination made under s. 153.455 (3).

153.05(2r)(d) (d) The data organization shall provide an Internet site that offers health care provider cost and quality data and reports to consumers in a manner that is comprehensive and transparent and that uses language that is understandable to laypersons.

153.05(2r)(e) (e) The data organization shall conduct statewide consumer information campaigns to improve health literacy.

153.05(2r)(f) (f) The data organization shall provide a review and reconsideration software solution to allow health care providers to validate their cost and quality data prior to publication on the Internet site described in par. (d).

153.05(2r)(g) (g) The data organization shall conduct other functions in support of the responsibilities under sub. (1) (c) as specified in the contract by the department of health services and the department of employee trust funds.

153.05(2r)(h) (h) The data organization shall fulfill the requirements under this subsection according to timelines established by the department of health services and the department of employee trust funds.

153.05(2s) (2s) Annually, the department of health services and the department of employee trust funds shall jointly prepare and submit under s. 13.172 (3) to standing committees of the legislature with jurisdiction over health issues a report on the activities of the data organization under this subchapter.

153.05(3) (3)

153.05(3)(a)(a) Upon request of the department for health care information relating to health care providers other than hospitals and ambulatory surgery centers and, if s. 153.455 (4) applies, for health care claims information as specified in sub. (1) (c), state agencies shall provide that information to the department for use in preparing reports under this subchapter.

153.05(3)(b) (b) Upon request of the entity under contract under sub. (2m) (a) for health care information relating to hospitals and ambulatory surgery centers, state agencies shall provide that health care information to the entity for use in preparing reports under this subchapter.

153.05(3)(c) (c) Upon request of the data organization under contract under sub. (2r) for health care claims information, insurers and administrators may provide the health care claims information to the data organization for use in preparing reports and developing and maintaining a central data repository under this subchapter, and, if s. 153.455 (4) applies, insurers and administrators may provide the health care claims information as requested by the department.

153.05(3m) (3m) The entity under contract under sub. (2m) (a) may report quality indicators identifying individual hospitals based on data the entity collects under this subchapter.

153.05(5) (5)

153.05(5)(a)(a) Unless sub. (13) applies, subject to s. 153.455, the department may require health care providers other than hospitals and ambulatory surgery centers to submit to the department health care information specified by rule under s. 153.75 (1) (n) for the preparation of reports, plans, and recommendations in the form specified by the department by rule.

153.05(5)(b) (b) Unless sub. (13) applies, the entity under contract under sub. (2m) (a) may require hospitals and ambulatory surgery centers to submit to the entity information for the preparation of reports, plans, and recommendations in the form specified by the entity.

153.05(5)(c) (c) Subject to s. 153.455 (1) to (3), the data organization under contract under sub. (2r) may request insurers and administrators to submit to the data organization health care claims information for the preparation of reports, plans, and recommendations in the form specified by the data organization, including in standard electronic format. If s. 153.455 (4) applies, the department may request submission of the health care claims information from insurers and administrators in the form specified by the department, including in standard electronic format.

153.05(6) (6) The department may contract with a public or private organization that is not a major purchaser, payer or provider of health care services in this state for the provision of data processing services for the collection, analysis and dissemination of health care information under sub. (1) (a).

153.05(6m) (6m) The department may contract with the group insurance board for the provision of data collection and analysis services related to health maintenance organizations and insurance companies that provide health insurance for state employees. The department shall establish contract fees for the provision of the services. All moneys collected under this subsection shall be credited to the appropriation under s. 20.435 (1) (hg).

153.05(8) (8)

153.05(8)(a)(a) Unless sub. (13) applies, subject to s. 153.455, the department shall collect, analyze and disseminate, in language that is understandable to laypersons, claims information and other health care information, as adjusted for case mix and severity, under the provisions of this subchapter, as determined by rules promulgated by the department, from health care providers, other than hospitals and ambulatory surgery centers, specified by rules promulgated by the department. Data from those health care providers may be obtained through sampling techniques in lieu of collection of data on all patient encounters and data collection procedures shall minimize unnecessary duplication and administrative burdens. If the department collects from health care plans data that is specific to health care providers other than hospitals and ambulatory surgery centers, the department shall attempt to avoid collecting the same data from those health care providers.

153.05(8)(b) (b) Unless sub. (13) applies, the entity under contract under sub. (2m) (a) shall collect, analyze, and disseminate, in language that is understandable to laypersons, claims information and other health care information, as adjusted for case mix and severity, under the provisions of this subchapter, from hospitals and ambulatory surgery centers. Data from hospitals and ambulatory surgery centers may be obtained through sampling techniques in lieu of collection of data on all patient encounters, and data collection procedures shall minimize unnecessary duplication and administrative burdens.

153.05(8)(c) (c) Subject to s. 153.455 (1) to (3), the data organization under contract under sub. (2r) may request, analyze, and publicly report, in language that is understandable to laypersons, health care claims information, as adjusted for case mix and severity, from insurers and administrators. Data from these sources may be obtained through sampling techniques in lieu of collection of data on all insureds, and data collection procedures shall minimize unnecessary duplication and administrative burdens. If s. 153.455 (4) applies, the department may request health care claims information, which may be voluntarily provided by insurers and administrators, and may perform or contract for the performance of the other duties specified for the data organization under this paragraph.

153.05(9) (9)

153.05(9)(a)(a) Subject to s. 153.455, the department shall provide orientation and training to health care providers, other than hospitals and ambulatory surgery centers, who submit data under this subchapter, to explain the process of data collection and analysis and the procedures for data verification, comment, interpretation, and release.

153.05(9)(b) (b) The entity under contract under sub. (2m) (a) shall provide orientation and training to hospitals and ambulatory surgery centers that submit data under this subchapter, to explain the process of data collection and analysis and the procedures for data verification, comment, interpretation, and release.

153.05(9)(c) (c) Subject to s. 153.455 (1) to (3), the data organization under contract under sub. (2r) shall provide orientation and training to insurers and administrators that submit data under this subchapter, to explain the process of data collection and analysis and the procedures for data verification, comment, interpretation, and release. If s. 153.455 (4) applies, the department may perform or contract for the performance of the duties specified for the data organization under this paragraph.

153.05(12) (12)

153.05(12)(a)(a) Subject to s. 153.455, the department shall, to the extent possible and upon request, assist members of the public in interpreting data in health care information disseminated by the department.

153.05(12)(b) (b) The entity under contract under sub. (2m) (a) shall, to the extent possible and upon request, assist members of the public in interpreting data in health care information disseminated by the entity.

153.05(12)(c) (c) The data organization under contract under sub. (2r) shall, subject to s. 153.455 (1) to (3), to the extent possible and upon request, assist members of the public in interpreting data in health care information disseminated by the data organization. If s. 153.455 (4) applies, the department may perform or contract for the performance of the duties specified for the data organization under this paragraph.

153.05(13) (13) The department may waive the requirement under sub. (1), (5) or (8) for a health care provider, who requests the waiver and presents evidence to the department that the requirement under sub. (1), (5) or (8) is burdensome, under standards established by the department by rule. The department shall develop a form for use by a health care provider in submitting a request under this subsection.

153.05 History History: 1987 a. 399; 1989 a. 18, 56; 1991 a. 250, 269; 1993 a. 16, 104, 185, 491; 1995 a. 27 ss. 4393, 9126 (19); 1997 a. 27, 231; 1999 a. 9; 2003 a. 33; 2005 a. 25, 228; 2007 a. 20 ss. 2898h, 9121 (6) (a); 2007 a. 97; 2009 a. 180, 274; 2011 a. 2; 2011 a. 260 s. 81; 2013 a. 20.



153.08 Hospital rate increases or charges in excess of rates.

153.08  Hospital rate increases or charges in excess of rates.

153.08(1)(1) In this section:

153.08(1)(a) (a) "Consumer price index" has the meaning given in s. 16.004 (8) (e) 1.

153.08(1)(b) (b) Notwithstanding s. 153.01 (5), "hospital" has the meaning given in s. 50.33 (2), except that "hospital" does not include a center for the developmentally disabled as defined in s. 51.01 (3).

153.08(1)(c) (c) "Rates" means individual charges of a hospital for the services that it provides.

153.08(2) (2) No hospital may increase its rates or charge any payer an amount exceeding its rates that are in effect on May 12, 1992, unless the hospital first causes to be published a class 1 notice under ch. 985 in a newspaper likely to give notice in the area where the hospital is located, no sooner than 45 days and no later than 30 days before the proposed rate change is to take effect. The notice shall describe the proposed rate change.

153.08(3) (3) This section does not apply to a hospital that proposes to increase its rates during the course of the hospital's fiscal year by any amount or amounts that, in the aggregate, do not exceed the percentage amount that is the percentage difference between the consumer price index reported for the 12-month period ending on December 31 of the preceding year and the consumer price index reported for the 12-month period ending on December 31 of the year prior to the preceding year.

153.08(4) (4) A hospital shall publish a class 1 notice under ch. 985 at least 10 days prior to the institution by the hospital of a rate increase.

153.08(5) (5) The entity under contract under s. 153.05 (2m) (a) shall annually publish a hospital rate increase report that contains all of the following information:

153.08(5)(a) (a) For each hospital that publishes a notice under sub. (4), all of the following:

153.08(5)(a)1. 1. The name of the hospital and the city, village, or town in which the hospital is located.

153.08(5)(a)2. 2. The date the rate increase is to take effect.

153.08(5)(a)3. 3. The annualized percentage rate increase that will result.

153.08(5)(a)4. 4. The geographic area of analysis in which the hospital is located.

153.08(5)(b) (b) A list of hospitals that have closed since 1993.

153.08 History History: 1993 a. 16 ss. 2644 to 2646; 1993 a. 104 ss. 3, 5m, 7, 8, 9; 1993 a. 491; 1997 a. 27, 231; 2003 a. 33.



153.10 Health care data reports.

153.10  Health care data reports.

153.10(1) (1) Subject to s. 153.455, the department shall prepare, and submit to the governor and the chief clerk of each house of the legislature for distribution to the legislature under s. 13.172 (2), standard reports concerning health care providers other than hospitals and ambulatory surgery centers that the department prepares and shall collect information necessary for preparation of those reports. If s. 153.455 (4) applies, the department shall include in the reports under this subsection reports concerning any health care claims information the department collects or contracts to collect under s. 153.05.

153.10(2) (2) The entity under contract under s. 153.05 (2m) (a) shall prepare, and submit to the governor and the chief clerk of each house of the legislature for distribution to the legislature under s. 13.172 (2), standard reports concerning hospitals and ambulatory surgery centers that the entity prepares and shall collect information necessary for preparation of those reports.

153.10 History History: 1987 a. 399; 1997 a. 27, 231; 2003 a. 33; 2005 a. 228.



153.20 Uncompensated health care services report.

153.20  Uncompensated health care services report.

153.20(1)(1) The entity under contract under s. 153.05 (2m) (a) shall prepare, and submit to the governor and to the chief clerk of each house of the legislature for distribution to the legislature under s. 13.172 (2), an annual report setting forth the number of patients to whom uncompensated health care services were provided by each hospital and the total charges for the uncompensated health care services provided to the patients for the preceding year, together with the number of patients and the total charges that were projected by the hospital for that year in the plan filed under sub. (2).

153.20(2) (2) Every hospital shall file with the entity under contract under s. 153.05 (2m) (a) an annual plan setting forth the projected number of patients to whom uncompensated health care services will be provided by the hospital and the projected total charges for the uncompensated health care services to be provided to the patients for the ensuing year.

153.20 History History: 1987 a. 399; 1989 a. 18; 1997 a. 27, 231; 2003 a. 33.



153.21 Consumer guide; list for hospital charge disclosures.

153.21  Consumer guide; list for hospital charge disclosures.

153.21(1)(1) The department shall prepare and submit to the governor and to the chief clerk of each house of the legislature for distribution to the legislature under s. 13.172 (2) an annual guide to assist consumers in selecting health care providers and health care plans. The guide shall be written in language that is understandable to laypersons. The department shall widely publicize and distribute the guide to consumers.

153.21(2) (2) The entity under contract under s. 153.05 (2m) (a) shall prepare and submit to the governor and to the chief clerk of each house of the legislature for distribution to the legislature under s. 13.172 (2) an annual guide to assist consumers in selecting hospitals and ambulatory surgery centers. The guide shall be written in language that is understandable to laypersons and shall include data derived from the annual survey of hospitals conducted by the American Hospital Association and the annual hospital fiscal survey. The entity shall widely publicize and distribute the guide to consumers.

153.21(3) (3) The entity under contract under s. 153.05 (2m) (a) shall, using data collected under s. 153.05 (1) (b), annually identify the 75 diagnosis related groups for which hospitals in this state most frequently provide inpatient care and the 75 outpatient surgical procedures most frequently performed by hospitals in this state, and shall distribute a list of the identified diagnosis related groups and surgical procedures to all hospitals in the state and to the department.

153.21 History History: 1997 a. 231; 2003 a. 33; 2009 a. 146.



153.22 Patient-level data utilization, charge, and quality report.

153.22  Patient-level data utilization, charge, and quality report. The entity under contract under s. 153.05 (2m) (a) shall prepare and submit to the governor and to the chief clerk of each house of the legislature for distribution to the legislature under s. 13.172 (2), an annual report that summarizes utilization, charge, and quality data on patients treated by hospitals and ambulatory surgery centers during the most recent calendar year.

153.22 History History: 2003 a. 33; 2005 a. 228.



153.45 Release of data by department.

153.45  Release of data by department. Subject to s. 153.455:

153.45(1) (1) After completion of data verification, comment and review procedures specified by the department by rule, the department shall release data, together with comments, if any, in the following forms:

153.45(1)(a) (a) Standard reports.

153.45(1)(b) (b) For information that is submitted by health care providers other than hospitals or ambulatory surgery centers, public use data files that do not permit the identification of specific patients, employers, or health care providers, as defined by rules promulgated by the department. The identification of patients, employers, or health care providers shall be protected by all necessary means, including the deletion of patient identifiers; the use of calculated variables and aggregated variables; the specification of counties as to residence, rather than zip codes; the use of 5-year categories for age, rather than exact age; not releasing information concerning a patient's race, ethnicity, or dates of admission, discharge, procedures, or visits; and masking sensitive diagnoses and procedures by use of larger diagnostic and procedure categories. Public use data files under this paragraph may include only the following:

153.45(1)(b)1. 1. The patient's county of residence.

153.45(1)(b)2. 2. The payment source, by type.

153.45(1)(b)3. 3. The patient's age category, by 5-year intervals.

153.45(1)(b)4. 4. The patient's procedure code.

153.45(1)(b)5. 5. The patient's diagnosis code.

153.45(1)(b)6. 6. Charges assessed with respect to the procedure code.

153.45(1)(b)7. 7. The name and address of the facility in which the patient's services were rendered.

153.45(1)(b)8. 8. The patient's sex.

153.45(1)(b)9. 9. Information that contains the name of a health care provider that is not a hospital or ambulatory surgery center, if the department first reviews and approves the release.

153.45(1)(b)10. 10. Calendar quarters of service, except if the department specifies by rule that the number of data elements included in the public use data file is too small to enable protection of patient confidentiality.

153.45(1)(b)11. 11. Information other than patient-identifiable data, as defined in s. 153.50 (1) (b), as approved by the department.

153.45(1)(c) (c) Custom-designed reports containing portions of the data under par. (b). Information that contains the name of a health care provider that is not a hospital or ambulatory surgery center may be released only if the department first reviews and approves the release. Reports under this paragraph may include the patient's zip code only if at least one of the following applies:

153.45(1)(c)1. 1. Other potentially identifying data elements are not released.

153.45(1)(c)2. 2. Population density is sufficient to mask patient identity.

153.45(1)(c)3. 3. Other potentially identifying data elements are grouped to provide population density sufficient to protect identity.

153.45(1)(c)4. 4. Multiple years of data elements are added to protect identity.

153.45(1m) (1m) After completion of data verification and review procedures specified by the department by rule, the department may, but is not required to, release special data compilations.

153.45(2) (2) The department shall provide to other agencies or to organizations the data necessary to fulfill their statutory mandates for epidemiological purposes or to minimize the duplicate collection of similar data elements.

153.45(3) (3) The department may, but is not required to, release health care provider-specific and employer-specific data that relates to health care providers other than hospitals and ambulatory surgery centers, except in public use data files as specified under sub. (1) (b), in a manner that is specified in rules promulgated by the department.

153.45(4) (4) The department shall prohibit purchasers of data from rereleasing individual data elements of health care data files.

153.45(5) (5) The department may not release any health care information that is subject to rules promulgated under s. 153.75 (1) (b) until the verification, comment and review procedures required under those rules have been complied with. Nothing in this subsection prohibits release of information to a health care provider that is not a hospital or ambulatory surgery center, to whom the information is specific.

153.45 History History: 1987 a. 399; 1989 a. 18; 1993 a. 16; 1997 a. 27, 231; 1999 a. 9, 185; 2003 a. 33; 2005 a. 228.



153.455 Data organization; contract contingency.

153.455  Data organization; contract contingency.

153.455(1)(1) Except as provided in subs. (2), (3), and (4), beginning on the date, if any, that is 60 days after the contract under s. 153.05 (2r) takes effect, the department shall cease collecting, for calendar quarters that occur after that date, health care information as specified under s. HFS 120.14 (1), 2005 Wis. Adm. Code, in effect on April 13, 2006.

153.455(2) (2) Subsection (1) does not apply to ss. 153.21 (1) and 153.60 (1).

153.455(3) (3) Beginning on the date, if any, that the secretary of health services and the secretary of employee trust funds determine that the data organization is not in compliance with the contract under s. 153.05 (2r) with respect to the performance of the collection and public reporting of information regarding the cost, quality, and effectiveness of health care, including the development and maintenance of a centralized data repository, or determine that there is insufficient statewide participation under the requirements of the contract, the secretaries may modify or terminate the contract. If the secretaries terminate the contract, they shall recommend to the department of administration that that department use a competitive request-for-proposal process to solicit offers from other organizations for performance of the services required of the data organization under the terminated contract. If no organization responds to the request for proposals or if a successor contract cannot be achieved, sub. (4) applies.

153.455(4) (4) If the contract with the data organization is terminated under sub. (3) and no organization responds to the request for proposals or a successor contract cannot be achieved, the department, in its capacity as a public health authority, shall collect health care information, including as specified under s. HFS 120.14 (1), Wis. Adm. Code, in effect on April 13, 2006, and may request health care claims information, which may be voluntarily provided by insurers or administrators, under this subchapter; shall analyze and disseminate, or contract for the performance of analysis and dissemination of, the health care information; and may analyze and disseminate, or may contract for the performance of analysis and dissemination of, the health care claims information.

153.455 History History: 2005 a. 228; 2007 a. 20 s. 9121 (6) (a); 2009 a. 274.



153.46 Release of data by entity.

153.46  Release of data by entity.

153.46(1) (1) After completion of data verification, comment, and review procedures, the entity under contract under s. 153.05 (2m) (a) shall release data, together with comments, if any, in the following forms:

153.46(1)(a) (a) Standard reports.

153.46(1)(b) (b) For information that is submitted by hospitals or ambulatory surgery centers, public use data files that do not permit the identification of specific patients, employers, or health care providers. The identification of patients, employers, or health care providers shall be protected by all necessary means, including the deletion of patient identifiers and the use of calculated variables and aggregated variables.

153.46(1)(c) (c) Custom-designed reports containing portions of the data under par. (b). Reports under this paragraph may include the patient's zip code only if at least one of the following applies:

153.46(1)(c)1. 1. Other potentially identifying data elements are not released.

153.46(1)(c)2. 2. Population density is sufficient to mask patient identity.

153.46(1)(c)3. 3. Other potentially identifying data elements are grouped to provide population density sufficient to protect identity.

153.46(1)(c)4. 4. Multiple years of data elements are added to protect identity.

153.46(1m) (1m) After completion of data verification and review procedures specified under s. 153.01 (4j), the entity may, but is not required to, release special data compilations.

153.46(2) (2) The entity under contract under s. 153.05 (2m) (a) shall provide to the department and to any other organization or agency the data necessary to fulfill the department's, organization's, or agency's statutory mandates for epidemiological purposes.

153.46(3) (3) The entity under contract under s. 153.05 (2m) (a) may, but is not required to, release hospital-specific, ambulatory surgery center-specific, and hospital or ambulatory surgery center employer-specific data, except in public use data files as specified under sub. (1) (b).

153.46(4) (4) The entity under contract under s. 153.05 (2m) (a) shall, as limited by this section and s. 153.50, provide equal access to the data collected and reports generated by the entity to all requesters that pay the fees under s. 153.65 (2).

153.46(5) (5) The entity under contract under s. 153.05 (2m) (a) shall provide to the department, without charge, claims and provider survey information that is requested by or required to be provided to the department.

153.46(6) (6) No person who purchases a data compilation or report under s. 153.65 (2) may release or sell the data sets so purchased.

153.46 History History: 2003 a. 33 ss. 2094r, 2094x.



153.50 Protection of patient confidentiality.

153.50  Protection of patient confidentiality. Subject to s. 153.455:

153.50(1) (1) Definitions. In this section:

153.50(1)(b) (b)

153.50(1)(b)1.1. "Patient-identifiable data", for information submitted by hospitals and ambulatory surgery centers, means all of the following data elements:

153.50(1)(b)1.a. a. Patient medical record or chart number.

153.50(1)(b)1.b. b. Patient control number.

153.50(1)(b)1.c. c. Patient date of birth.

153.50(1)(b)1.d. d. Date of patient admission.

153.50(1)(b)1.e. e. Date of patient discharge.

153.50(1)(b)1.f. f. Date of patient's principal procedure.

153.50(1)(b)1.g. g. Encrypted case identifier.

153.50(1)(b)1.h. h. Insured's policy number.

153.50(1)(b)1.i. i. Patient's employer's name.

153.50(1)(b)1.j. j. Insured's date of birth.

153.50(1)(b)1.k. k. Insured's identification number.

153.50(1)(b)1.L. L. Medicaid resubmission code.

153.50(1)(b)1.m. m. Medicaid prior authorization number.

153.50(1)(b)1m. 1m. "Patient-identifiable data" does not include calculated variables that are derived from patient-identifiable data and the dissemination of which does not permit patient identification.

153.50(1)(b)2. 2. "Patient-identifiable data", for information submitted by health care providers who are not hospitals or ambulatory surgery centers and by insurers and administrators, means all of the following data elements:

153.50(1)(b)2.a. a. Data elements specified in subd. 1. a. to g., L. and m.

153.50(1)(b)2.b. b. Whether the patient's condition is related to employment, and occurrence and place of an auto accident or other accident.

153.50(1)(b)2.c. c. Date of first symptom of current illness, of current injury or of current pregnancy.

153.50(1)(b)2.d. d. First date of the patient's same or similar illness, if any.

153.50(1)(b)2.e. e. Dates that the patient has been unable to work in his or her current occupation.

153.50(1)(b)2.f. f. Dates of receipt by the patient of medical service.

153.50(1)(b)2.g. g. The patient's city, town or village.

153.50(1)(c) (c) "Small number" means a number that is insufficiently large to be statistically significant, as determined by the department.

153.50(3) (3) Measures to ensure protection of patient identity. To ensure that the identity of patients is protected when information obtained by the department, by the entity under contract under s. 153.05 (2m) (a), or by the data organization under contract under s. 153.05 (2r) is disseminated, the department, the entity, and the data organization shall do all of the following:

153.50(3)(a) (a) Aggregate any data element category containing small numbers. The department, in so doing, shall use procedures that are developed by the department and that follow commonly accepted statistical methodology.

153.50(3)(b) (b) Remove and destroy all of the following data elements on the uniform patient billing forms that are received by the department, the entity, or the data organization under the requirements of this subchapter:

153.50(3)(b)1. 1. The patient's name and street address.

153.50(3)(b)2. 2. The insured's name, address and telephone number.

153.50(3)(b)3. 3. Any other insured's name, employer name and date of birth.

153.50(3)(b)4. 4. The signature of the patient or other authorized signature.

153.50(3)(b)5. 5. The signature of the insured or other authorized signature.

153.50(3)(b)6. 6. The signature of the physician.

153.50(3)(b)7. 7. The patient's account number, after use only as verification of data by the department or by the entity.

153.50(3)(c) (c) Develop, for use by purchasers of data under this subchapter, a data use agreement that specifies data use restrictions, appropriate uses of data and penalties for misuse of data, and notify prospective and current purchasers of data of the appropriate uses.

153.50(3)(d) (d) Require that a purchaser of data under this subchapter sign and have notarized the data use agreement of the department, the entity, or the data organization, as applicable.

153.50(3m) (3m) Provider, administrator, or insurer measures to ensure patient identity protection. A health care provider that is not a hospital or ambulatory surgery center or an insurer or an administrator shall, before submitting information required by the department, or by the data organization under contract under s. 153.05 (2r), under this subchapter, convert to a payer category code as specified by the department or the data organization, as applicable, any names of an insured's payer or other insured's payer.

153.50(4) (4) Release of patient-identifiable data.

153.50(4)(a)(a) Except as specified in. pars. (b) and (c), under the procedures specified in sub. (5), release of patient-identifiable data may be made only to any of the following:

153.50(4)(a)1. 1.

153.50(4)(a)1.a.a. An agent of the department who is responsible for the patient-identifiable data in the department, in order to store the data and ensure the accuracy of the information in the database of the department or to create a calculated variable that is derived from the patient-identifiable data.

153.50(4)(a)1.b. b. An agent of the entity under contract under s. 153.05 (2m) (a) who is responsible for the patient-identifiable data of the entity, in order to store the data and ensure the accuracy of the information in the database of the entity or to create a calculated variable that is derived from the patient-identifiable data.

153.50(4)(a)1.c. c. An agent of the data organization under contract under s. 153.05 (2r) who is responsible for the patient-identifiable data of the data organization, in order to store the data and ensure the accuracy of the information in the database of the data organization or to create a calculated variable that is derived from the patient-identifiable data.

153.50(4)(a)2. 2. A health care provider that is not a hospital or ambulatory surgery center or the agent of such a health care provider, to ensure the accuracy of the information in the database of the department or the data organization under contract under s. 153.05 (2r), or a health care provider that is a hospital or ambulatory surgery center or the agent of such a health care provider, to ensure the accuracy of the information in the database of the entity under contract under s. 153.05 (2m) (a).

153.50(4)(a)3. 3. The department or its agent, for purposes of epidemiological investigation, or, with respect to information from health care providers that are not hospitals or ambulatory surgery centers, the department or the data organization under contract under s. 153.05 (2r), to eliminate the need for duplicative databases.

153.50(4)(a)4. 4. An agency or organization that is required by federal or state statute to obtain patient-identifiable data for purposes of epidemiological investigation or to eliminate the need for duplicative databases.

153.50(4)(b) (b) Of information submitted by health care providers that are not hospitals or ambulatory surgery centers, patient-identifiable data that contain a patient's date of birth may be released under par. (a) only under circumstances as specified by rule by the department.

153.50(4)(c) (c) The data organization under contract under s. 153.05 (2r) may not share health care claims data collected by the data organization unless the sharing is in compliance with 42 USC 1320d-2 and 1320d-4 and 45 CFR 164.

153.50(5) (5) Procedures for release of patient-identifiable data.

153.50(5)(a)(a) The department, an entity that is under contract under s. 153.05 (2m) (a), or a data organization that is under contract under s. 153.05 (2r) may not release or provide access to patient-identifiable data to a person authorized under sub. (4) (a) unless the authorized person requests the department, entity, or data organization, in writing, to release the patient-identifiable data. The request shall include all of the following:

153.50(5)(a)1. 1. The requester's name and address.

153.50(5)(a)2. 2. The reason for the request.

153.50(5)(a)3. 3. For a person who is authorized under sub. (4) (a) to receive or have access to patient-identifiable data, evidence, in writing, that indicates that authorization.

153.50(5)(a)4. 4. For an agency or organization that is authorized under sub. (4) (a) 4. to receive or have access to patient-identifiable data, evidence, in writing, of all of the following:

153.50(5)(a)4.a. a. The federal or state statutory requirement to obtain the patient-identifiable data.

153.50(5)(a)4.b. b. Any federal or state statutory requirement to uphold the patient confidentiality provisions of this subchapter or patient confidentiality provisions that are more restrictive than those of this subchapter; or, if the latter evidence is inapplicable, an agreement, in writing, to uphold the patient confidentiality provisions of this subchapter.

153.50(5)(b) (b) Upon receipt of a request under par. (a), the department, entity, or data organization, whichever is applicable, shall, as soon as practicable, comply with the request or notify the requester, in writing, of all of the following:

153.50(5)(b)1. 1. That the department, entity, or data organization, as applicable, is denying the request in whole or in part.

153.50(5)(b)2. 2. The reason for the denial.

153.50(5)(b)3. 3. For a person who believes that he or she is authorized under sub. (4) (a), the action provided under s. 19.37.

153.50(5m) (5m) Employers not to request patient-identifiable data. Notwithstanding subs. (4) and (5) no employer may request the release of or access to patient-identifiable data of an employee of the employer.

153.50(6) (6) Information submitted.

153.50(6)(a)(a) The department or entity under contract under s. 153.05 (2m) (a) may not require a health care provider submitting health care information under this subchapter to include the patient's name, street address or social security number.

153.50(6)(b) (b) The department may not require under this subchapter a health care provider that is not a hospital or ambulatory surgery center to submit uniform patient billing forms.

153.50(6)(c) (c) A health care provider that is not a hospital or ambulatory surgery center may not submit any of the following to the department under the requirements of this subchapter:

153.50(6)(c)1. 1. The data elements specified under sub. (3) (b).

153.50(6)(c)2. 2. The patient's telephone number.

153.50(6)(c)3. 3. The insured's employer's name or school name.

153.50(6)(c)4. 4. Data regarding insureds other than the patient, other than the payer category code under sub. (3m).

153.50(6)(c)5. 5. The patient's employer's name or school name.

153.50(6)(c)6. 6. The patient's relationship to the insured.

153.50(6)(c)7. 7. The insured's identification number.

153.50(6)(c)8. 8. The insured's policy or group number.

153.50(6)(c)9. 9. The insured's date of birth or sex.

153.50(6)(c)10. 10. The patient's marital, employment or student status.

153.50(6)(d) (d) If a health care provider that is not a hospital or ambulatory surgery center submits a data element that is specified in par. (c) 1. to 10., the department shall immediately return this information to the health care provider or, if discovered later, shall remove and destroy the information.

153.50(6)(e) (e) A health care provider may not submit information that uses any of the following as a patient account number:

153.50(6)(e)1. 1. The patient's social security number or any substantial portion of the patient's social security number.

153.50(6)(e)2. 2. A number that is related to another patient identifying number.

153.50 History History: 1987 a. 399; 1989 a. 18; 1993 a. 16; 1995 a. 27 s. 9126 (19); 1997 a. 27, 231; 1999 a. 9, 185; 2003 a. 33; 2005 a. 228; 2009 a. 274.



153.55 Protection of confidentiality.

153.55  Protection of confidentiality. Data obtained under this subchapter is not subject to inspection, copying or receipt under s. 19.35 (1).

153.55 History History: 1997 a. 231; 1999 a. 9; 2009 a. 274.



153.60 Assessments to fund operations of department.

153.60  Assessments to fund operations of department. Subject to s. 153.455:

153.60(1) (1) The department shall, by the first October 1 after the commencement of each fiscal year, estimate the total amount of expenditures under this subchapter for the department for that fiscal year for data collection, database development and maintenance, generation of data files and standard reports, orientation and training provided under s. 153.05 (9) (a) and contracting with the data organization under s. 153.05 (2r). The department shall assess the estimated total amount for that fiscal year, less the estimated total amount to be received for purposes of administration of this subchapter under s. 20.435 (1) (hi) during the fiscal year and the unencumbered balance of the amount received for purposes of administration of this subchapter under s. 20.435 (1) (hi) from the prior fiscal year, to health care providers, other than hospitals and ambulatory surgery centers, who are in a class of health care providers from whom the department collects data under this subchapter in a manner specified by the department by rule. The department shall work together with the department of safety and professional services to develop a mechanism for collecting assessments from health care providers other than hospitals and ambulatory surgery centers. No health care provider that is not a facility may be assessed under this subsection an amount that exceeds $75 per fiscal year. All payments of assessments shall be credited to the appropriation under s. 20.435 (1) (hg).

153.60(3) (3) The department shall, by the first October 1 after the commencement of each fiscal year, estimate the total amount of expenditures required for the collection, database development and maintenance and generation of public data files and standard reports for health care plans that voluntarily agree to supply health care data under s. 153.05 (6r). The department shall assess the estimated total amount for that fiscal year to health care plans in a manner specified by the department by rule and may enter into an agreement with the office of the commissioner of insurance for collection of the assessments. Each health plan that voluntarily agrees to supply this information shall pay the assessments on or before December 1. All payments of assessments shall be deposited in the appropriation under s. 20.435 (1) (hg) and may be used solely for the purposes of s. 153.05 (6r).

153.60 History History: 1987 a. 399; 1989 a. 18, 56; 1991 a. 178; 1993 a. 16; 1997 a. 27, 231, 237; 1999 a. 9, 185, 186; 2003 a. 33; 2005 a. 25, 228; 2009 a. 274; 2011 a. 32.



153.65 Provision of special information; user fees.

153.65  Provision of special information; user fees.

153.65(1)(1) Subject to s. 153.455, the department may, but is not required to, provide, upon request from a person, a data compilation or a special report based on the information collected by the department. The department shall establish user fees for the provision of these compilations or reports, payable by the requester, which shall be sufficient to fund the actual necessary and direct cost of the compilation or report. All moneys collected under this subsection shall be credited to the appropriation under s. 20.435 (1) (hi).

153.65(2) (2) Beginning January 1, 2004, unless the entity under contract under s. 153.05 (2m) (a) otherwise agrees and except as provided in s. 153.46 (6), the entity has the exclusive right to use and to provide for a fee, upon request from a person, a data compilation or a special report based on the information concerning hospitals and ambulatory surgery centers that is collected by the entity or provided by the department to the entity. Subject to approval under s. 153.01 (4j) (b), the entity shall establish reasonable and necessary user fees for the provision of a compilation or report, payable by the requester, which shall be sufficient to fund the cost of the compilation or report. The entity may retain all user fees paid under this subsection.

153.65 History History: 1987 a. 399; 1993 a. 16, 104; 1997 a. 27, 231; 1999 a. 9; 2003 a. 33; 2005 a. 25, 228.



153.75 Rule making.

153.75  Rule making.

153.75(1)(1) The department shall promulgate the following rules:

153.75(1)(a) (a) Providing procedures, for information submitted by health care providers who are not hospitals or ambulatory surgery centers, to ensure the protection of patient confidentiality under s. 153.50.

153.75(1)(b) (b) Establishing procedures under which health care providers who are not hospitals or ambulatory surgery centers are permitted to review, verify and comment on information and include the comments with the information.

153.75(1)(f) (f) Governing the release of health care provider-specific and employer-specific data under s. 153.45 (1m) and (3).

153.75(1)(g) (g) Establishing criteria for the publication and contents of notices under s. 153.08.

153.75(1)(h) (h) Defining the term "major purchaser, payer or provider of health care services" for the purposes of s. 153.05 (6).

153.75(1)(k) (k) Establishing methods and criteria for assessing health care providers under s. 153.60 (1).

153.75(1)(m) (m) Specifying the classes of health care providers, other than hospitals and ambulatory surgery centers, from whom claims data and other health care information will be collected.

153.75(1)(n) (n) Specifying the uniform data set of health care information, as adjusted for case mix and severity, to be collected from health care providers other than hospitals and ambulatory surgery centers.

153.75(1)(o) (o) Specifying the means by which the information in par. (b) will be collected, including the procedures for submission of data by electronic means.

153.75(1)(p) (p) Specifying the methods for using and disseminating health care data in order for health care providers other than hospitals and ambulatory surgery centers to provide health care that is effective and economically efficient and for consumers and purchasers to make informed decisions in selecting health care plans and health care providers.

153.75(1)(q) (q) Specifying the information to be provided by the department in the consumer guide under s. 153.21 (1).

153.75(1)(r) (r) Specifying the standard reports that will be issued by the department in addition to those required in s. 153.21 (1).

153.75(1)(s) (s) Defining "individual data elements" for purposes of s. 153.45 (4).

153.75(1)(t) (t) Establishing standards for determining under s. 153.05 (13) if a requirement under s. 153.05 (1) (a), (5) (a), or (8) (a) is burdensome for a health care provider other than a hospital or ambulatory surgery center.

153.75(1)(u) (u) Specifying the methods for adjusting health care information obtained from health care providers other than hospitals and ambulatory surgery centers for case mix and severity.

153.75(2) (2) The department may promulgate all of the following rules:

153.75(2)(a) (a) Exempting certain classes of health care providers that are not hospitals or ambulatory surgery centers from providing all or portions of the data required under this subchapter.

153.75(2)(c) (c) Providing for the efficient collection, analysis and dissemination of health care information which the department may require under this subchapter.

153.75(2)(d) (d) Specifying the information collected under any voluntary system of health care plan reporting under s. 153.05 (6r) and the methods and criteria for assessing health care plans that submit data under that subsection.

153.75 History History: 1987 a. 399; 1989 a. 18; 1993 a. 16; 1997 a. 27, 231; 2003 a. 33; 2005 a. 228; 2009 a. 274.



153.76 Civil liability.

153.76  Civil liability. Except as provided in s. 153.77, any person violating s. 153.50 or rules promulgated under s. 153.75 (1) (a) is liable to the patient for actual damages and costs, plus exemplary damages of up to $1,000 for a negligent violation and up to $5,000 for an intentional violation.

153.76 History History: 1987 s. 399; 1999 a. 9; 2009 a. 274 s. 37; Stats. 2009 s. 153.76.



153.77 Immunity from liability.

153.77  Immunity from liability.

153.77(1) (1) A health care provider that submits information to the department under this subchapter is immune from civil liability for all of the following:

153.77(1)(a) (a) Any act or omission of an employee, official or agent of the health care provider that results in the release of a prohibited data element while submitting data to the department.

153.77(1)(b) (b) Any act or omission of the department that results in the release of data.

153.77(2) (2) The immunity provided under this section does not apply to intentional, willful or reckless acts or omissions by health care providers.

153.77 History History: 1999 a. 9; 2009 a. 274 s. 38; Stats. 2009 s. 153.77.



153.78 Penalties.

153.78  Penalties.

153.78(1)(1) Whoever intentionally violates s. 153.45 (5) or 153.50 or rules promulgated under s. 153.75 (1) (a) may be fined not more than $15,000 or imprisoned for not more than one year in the county jail or both.

153.78(2) (2) Any person who violates this subchapter or any rule promulgated under the authority of this subchapter, except ss. 153.45 (5), 153.50 and 153.75 (1) (a), as provided in s. 153.76 and sub. (1), shall forfeit not more than $100 for each violation. Each day of violation constitutes a separate offense, except that no day in the period between the date on which a request for a hearing is filed under s. 227.44 and the date of the conclusion of all administrative and judicial proceedings arising out of a decision under this section constitutes a violation.

153.78(3) (3) The department may directly assess forfeitures under sub. (2). If the department determines that a forfeiture should be assessed for a particular violation or for failure to correct the violation, the department shall send a notice of assessment to the alleged violator. The notice shall specify the alleged violation of the statute or rule and the amount of the forfeiture assessed and shall inform the alleged violator of the right to contest the assessment under s. 227.44.

153.78 History History: 1987 a. 399; 1989 a. 18; 1993 a. 16; 1997 a. 27, 231; 1999 a. 9; 2009 a. 274 s. 39; Stats. 2009 s. 153.78.



153.80 Definitions.

153.80  Definitions. In this subchapter:

153.80(1) (1) "Department" means the department of health services.

153.80(2) (2) "Health care provider" has the meaning given in s. 146.81 (1) and includes an ambulatory surgery center, which has the meaning given for "ambulatory surgical center" under 42 CFR 416.2.

153.80(3) (3) "Secretary" means the secretary of health services.

153.80(4) (4) "State-designated entity" means a nonprofit corporation designated by the state as eligible to apply for and receive grants under 42 USC 300jj-33 from the secretary of the U.S. department of health and human services.

153.80 History History: 2009 a. 274.



153.81 Requirements for designation and funding.

153.81  Requirements for designation and funding.

153.81(1)(1) The state may designate a nonprofit corporation that is incorporated under ch. 181 as the state-designated entity only if the secretary determines that all of the following conditions are satisfied:

153.81(1)(a) (a) The articles of incorporation or bylaws of the corporation state that a purpose of the corporation is to use information technology to improve health care quality and efficiency through the authorized and secure electronic exchange and use of health information.

153.81(1)(b) (b) The corporation annually evaluates, analyzes, and reports to the secretary on the progress toward implementing statewide health information exchange and how the health information exchange efforts are enabling meaningful use of certified electronic health record technology, as defined in 42 USC 300jj and by the U.S. department of health and human services by regulation, by health care providers.

153.81(1)(c) (c) The corporation complies with the requirements to be a qualified state-designated entity under 42 USC 300jj-33 (f) (2) to (5) and to receive a grant under 42 USC 300jj-33.

153.81(1)(d) (d) The governing structure and bylaws of the corporation allow it to consult and consider recommendations from all of the persons specified under 42 USC 300jj-33 (g) (1) to (10) in carrying out statewide health information exchange.

153.81(1)(e) (e) The board of directors of the corporation includes all of the following persons:

153.81(1)(e)1. 1. The state health officer, as defined under s. 250.01 (9), or his or her designee.

153.81(1)(e)2. 2. The person who is appointed by the secretary to be the director of the Medical Assistance program, or his or her designee.

153.81(1)(e)3. 3. One person who is specified by the governor, or his or her designee.

153.81(1)(e)4. 4. One or more persons who represent each of the following such that the representation of the public and private health sector is balanced in the board's representation:

153.81(1)(e)4.a. a. Health care providers.

153.81(1)(e)4.b. b. Health insurers or health plans.

153.81(1)(e)4.c. c. Employers who purchase or self-insure employee health care.

153.81(1)(e)4.d. d. Health care consumers or consumer advocates.

153.81(1)(e)4.e. e. Higher education.

153.81(1)(f) (f) The corporation agrees to fulfill all of the following purposes:

153.81(1)(f)1. 1. Building substantial health information exchange capacity statewide to support all of the following:

153.81(1)(f)1.a. a. Health care providers' meaningful use of electronic health records.

153.81(1)(f)1.b. b. Population health improvement.

153.81(1)(f)1.c. c. Reporting of health care performance.

153.81(1)(f)2. 2. Developing policies and recommending legislation that advance efficient statewide and interstate health information exchange and that protect consumer privacy.

153.81(1)(f)3. 3. Developing or facilitating the creation of a statewide technical infrastructure that supports statewide health information exchange and enables interoperability among users of health information.

153.81(1)(f)4. 4. Coordinating between the Medical Assistance and public health programs to enable information exchange and promote meaningful use of electronic health records.

153.81(1)(f)5. 5. Providing oversight and accountability for health information exchange to protect the public interest.

153.81(1)(f)6. 6. Increasing public awareness of and support for statewide health information exchange and fostering agreement among health care providers and other users of health care information on an approach to statewide health information exchange.

153.81(1)(f)7. 7. Adopting standards for health information exchange in accordance with national standards, implementation protocols, and reporting requirements.

153.81(1)(f)8. 8. Prioritizing among health information exchange services according to the needs of the residents of this state.

153.81(1)(f)9. 9. Managing and sustaining funding necessary to develop and sustain statewide health information infrastructure and services.

153.81(1)(f)10. 10. Conducting or overseeing health information exchange business and technical operations, including providing technical assistance to health information organizations and other health information exchanges.

153.81(1)(f)11. 11. Developing or facilitating the creation and use of shared directories and technical services, as applicable to statewide health information exchange.

153.81(1)(f)12. 12. Creating a model, uniform statewide patient consent and authorization process to allow electronic access to, review of, or disclosure of a patient's identifiable health care information.

153.81(1)(f)13. 13. Certifying regional health information exchange networks, if any, and confirming that any regional health information exchange network meets the criteria to participate in and connect to the statewide health information exchange network.

153.81(1)(f)14. 14. Monitoring health information technology and health information exchange efforts nationally and facilitating alignment of statewide, interstate, and national health information exchange strategies.

153.81(1)(f)15. 15. Developing programs and initiatives to promote and advance health information exchange to improve the safety, quality, and efficiency of health care and to reduce waste due to redundancy and administrative costs.

153.81(2) (2) The department may make payments to a nonprofit corporation that is incorporated under ch. 181 to support health information exchange if the secretary determines that the conditions under sub. (1) are satisfied.

153.81 History History: 2009 a. 274.



153.82 Creation of corporation.

153.82  Creation of corporation.

153.82(1) (1) The secretary may organize and assist in maintaining a nonstock, nonprofit corporation under ch. 181 for all of the purposes specified under s. 153.81 (1) (f).

153.82(2) (2) If the secretary organizes a corporation under sub. (1), the secretary shall appoint all of the individuals specified under s. 153.81 (1) (e) 1. to 4. as initial directors of the board of the corporation.

153.82(3) (3) The assets and liabilities of the corporation under sub. (1) shall be separate from all other assets and liabilities of the state, of all political subdivisions of the state, and of the department. The state, any political subdivision of the state, and the department do not guarantee any obligation of or have any obligation to the corporation. The state, any political subdivision of the state, and the department are not liable for any debt or liability of the corporation.

153.82 History History: 2009 a. 274.






154. Advance directives.

154.01 Definitions.

154.01  Definitions. In this chapter:

154.01(1) (1) "Attending physician" means a physician licensed under ch. 448 who has primary responsibility for the treatment and care of the patient.

154.01(2g) (2g) "Department" means the department of health services.

154.01(3) (3) "Health care professional" means a person licensed, certified or registered under ch. 441, 448 or 455.

154.01(4) (4) "Inpatient health care facility" has the meaning provided under s. 50.135 (1) and includes community-based residential facilities, as defined in s. 50.01 (1g).

154.01(5) (5) "Life-sustaining procedure" means any medical procedure or intervention that, in the judgment of the attending physician, would serve only to prolong the dying process but not avert death when applied to a qualified patient. "Life-sustaining procedure" includes assistance in respiration, artificial maintenance of blood pressure and heart rate, blood transfusion, kidney dialysis and other similar procedures, but does not include:

154.01(5)(a) (a) The alleviation of pain by administering medication or by performing any medical procedure.

154.01(5)(b) (b) The provision of nutrition or hydration.

154.01(5m) (5m) "Persistent vegetative state" means a condition that reasonable medical judgment finds constitutes complete and irreversible loss of all of the functions of the cerebral cortex and results in a complete, chronic and irreversible cessation of all cognitive functioning and consciousness and a complete lack of behavioral responses that indicate cognitive functioning, although autonomic functions continue.

154.01(8) (8) "Terminal condition" means an incurable condition caused by injury or illness that reasonable medical judgment finds would cause death imminently, so that the application of life-sustaining procedures serves only to postpone the moment of death.

154.01 History History: 1983 a. 202; 1985 a. 199; 1987 a. 161 s. 13m; 1991 a. 84; 1993 a. 27; 1995 a. 27 s. 9126 (19); 1995 a. 168, 200; 2007 a. 20 s. 9121 (6) (a).



154.02 Definitions.

154.02  Definitions. In this subchapter:

154.02(1) (1) "Declaration" means a written, witnessed document voluntarily executed by the declarant under s. 154.03 (1), but is not limited in form or substance to that provided in s. 154.03 (2).

154.02(2) (2) "Feeding tube" means a medical tube through which nutrition or hydration is administered into the vein, stomach, nose, mouth or other body opening of a qualified patient.

154.02(3) (3) "Qualified patient" means a declarant who has been diagnosed and certified in writing to be afflicted with a terminal condition or to be in a persistent vegetative state by 2 physicians, one of whom is the attending physician, who have personally examined the declarant.

154.02 History History: 1995 a. 200.



154.03 Declaration to physicians.

154.03  Declaration to physicians.

154.03(1) (1) Any person of sound mind and 18 years of age or older may at any time voluntarily execute a declaration, which shall take effect on the date of execution, authorizing the withholding or withdrawal of life-sustaining procedures or of feeding tubes when the person is in a terminal condition or is in a persistent vegetative state. A declarant may not authorize the withholding or withdrawal of any medication, life-sustaining procedure or feeding tube if the declarant's attending physician advises that, in his or her professional judgment, the withholding or withdrawal will cause the declarant pain or reduce the declarant's comfort and the pain or discomfort cannot be alleviated through pain relief measures. A declarant may not authorize the withholding or withdrawal of nutrition or hydration that is administered or otherwise received by the declarant through means other than a feeding tube unless the declarant's attending physician advises that, in his or her professional judgment, the administration is medically contraindicated. A declaration must be signed by the declarant in the presence of 2 witnesses. If the declarant is physically unable to sign a declaration, the declaration must be signed in the declarant's name by one of the witnesses or some other person at the declarant's express direction and in his or her presence; such a proxy signing shall either take place or be acknowledged by the declarant in the presence of 2 witnesses. The declarant is responsible for notifying his or her attending physician of the existence of the declaration. An attending physician who is so notified shall make the declaration a part of the declarant's medical records. No witness to the execution of the declaration may, at the time of the execution, be any of the following:

154.03(1)(a) (a) Related to the declarant by blood, marriage or adoption.

154.03(1)(b) (b) Have knowledge that he or she is entitled to or has a claim on any portion of the declarant's estate.

154.03(1)(c) (c) Directly financially responsible for the declarant's health care.

154.03(1)(d) (d) An individual who is a health care provider, as defined in s. 155.01 (7), who is serving the declarant at the time of execution, an employee, other than a chaplain or a social worker, of the health care provider or an employee, other than a chaplain or a social worker, of an inpatient health care facility in which the declarant is a patient.

154.03(2) (2) The department shall prepare and provide copies of the declaration and accompanying information for distribution in quantities to health care professionals, hospitals, nursing homes, county clerks and local bar associations and individually to private persons. The department shall include, in information accompanying the declaration, at least the statutory definitions of terms used in the declaration, statutory restrictions on who may be witnesses to a valid declaration, a statement explaining that valid witnesses acting in good faith are statutorily immune from civil or criminal liability, an instruction to potential declarants to read and understand the information before completing the declaration and a statement explaining that an instrument may, but need not be, filed with the register in probate of the declarant's county of residence. The department may charge a reasonable fee for the cost of preparation and distribution. The declaration distributed by the department of health services shall be easy to read, the type size may be no smaller than 10 point, and the declaration shall be in the following form, setting forth on the first page the wording before the ATTENTION statement and setting forth on the 2nd page the ATTENTION statement and remaining wording:

Declaration to physicians

(WISCONSIN LIVING WILL)

I,...., being of sound mind, voluntarily state my desire that my dying not be prolonged under the circumstances specified in this document. Under those circumstances, I direct that I be permitted to die naturally. If I am unable to give directions regarding the use of life-sustaining procedures or feeding tubes, I intend that my family and physician honor this document as the final expression of my legal right to refuse medical or surgical treatment.

1. If I have a TERMINAL CONDITION, as determined by 2 physicians who have personally examined me, I do not want my dying to be artificially prolonged and I do not want life-sustaining procedures to be used. In addition, the following are my directions regarding the use of feeding tubes:

.... YES, I want feeding tubes used if I have a terminal condition.

.... NO, I do not want feeding tubes used if I have a terminal condition.

If you have not checked either box, feeding tubes will be used.

2. If I am in a PERSISTENT VEGETATIVE STATE, as determined by 2 physicians who have personally examined me, the following are my directions regarding the use of life-sustaining procedures:

.... YES, I want life-sustaining procedures used if I am in a persistent vegetative state.

.... NO, I do not want life-sustaining procedures used if I am in a persistent vegetative state.

If you have not checked either box, life-sustaining procedures will be used.

3. If I am in a PERSISTENT VEGETATIVE STATE, as determined by 2 physicians who have personally examined me, the following are my directions regarding the use of feeding tubes:

.... YES, I want feeding tubes used if I am in a persistent vegetative state.

.... NO, I do not want feeding tubes used if I am in a persistent vegetative state.

If you have not checked either box, feeding tubes will be used.

If you are interested in more information about the significant terms used in this document, see section 154.01 of the Wisconsin Statutes or the information accompanying this document.

ATTENTION: You and the 2 witnesses must sign the document at the same time.

Signed .... Date ....

Address .... Date of birth ....

I believe that the person signing this document is of sound mind. I am an adult and am not related to the person signing this document by blood, marriage or adoption. I am not entitled to and do not have a claim on any portion of the person's estate and am not otherwise restricted by law from being a witness.

Witness signature .... Date signed ....

Print name ....

Witness signature .... Date signed ....

Print name ....

DIRECTIVES TO ATTENDING PHYSICIAN

1. This document authorizes the withholding or withdrawal of life-sustaining procedures or of feeding tubes when 2 physicians, one of whom is the attending physician, have personally examined and certified in writing that the patient has a terminal condition or is in a persistent vegetative state.

2. The choices in this document were made by a competent adult. Under the law, the patient's stated desires must be followed unless you believe that withholding or withdrawing life-sustaining procedures or feeding tubes would cause the patient pain or reduced comfort and that the pain or discomfort cannot be alleviated through pain relief measures. If the patient's stated desires are that life-sustaining procedures or feeding tubes be used, this directive must be followed.

3. If you feel that you cannot comply with this document, you must make a good faith attempt to transfer the patient to another physician who will comply. Refusal or failure to make a good faith attempt to do so constitutes unprofessional conduct.

4. If you know that the patient is pregnant, this document has no effect during her pregnancy.

* * * * *

The person making this living will may use the following space to record the names of those individuals and health care providers to whom he or she has given copies of this document:

.................................................................

.................................................................

.................................................................

154.03 History History: 1983 a. 202; 1985 a. 199; 1991 a. 84, 281; 1995 a. 27 s. 9126 (19); 1995 a. 168; 2007 a. 20 s. 9121 (6) (a).

154.03 Annotation Living will statutes: The first decade. Gelfand. 1987 WLR 737.

154.03 Annotation Planning Ahead for Incapacity. Shapiro. Wis. Law. Aug. 1991.

154.03 Annotation Wisconsin's New Living Will Act. Gilbert. Wis. Law. March 1992.



154.05 Revocation of declaration.

154.05  Revocation of declaration.

154.05(1) (1)  Method of revocation. A declaration may be revoked at any time by the declarant by any of the following methods:

154.05(1)(a) (a) By being canceled, defaced, obliterated, burned, torn or otherwise destroyed by the declarant or by some person who is directed by the declarant and who acts in the presence of the declarant.

154.05(1)(b) (b) By a written revocation of the declarant expressing the intent to revoke, signed and dated by the declarant.

154.05(1)(c) (c) By a verbal expression by the declarant of his or her intent to revoke the declaration. This revocation becomes effective only if the declarant or a person who is acting on behalf of the declarant notifies the attending physician of the revocation.

154.05(1)(d) (d) By executing a subsequent declaration.

154.05(2) (2) Recording the revocation. The attending physician shall record in the patient's medical record the time, date and place of the revocation and the time, date and place, if different, that he or she was notified of the revocation.

154.05 History History: 1983 a. 202; 1995 a. 168.



154.07 Duties and immunities.

154.07  Duties and immunities.

154.07(1) (1)  Liability.

154.07(1)(a)(a) No physician, inpatient health care facility or health care professional acting under the direction of a physician may be held criminally or civilly liable, or charged with unprofessional conduct, for any of the following:

154.07(1)(a)1. 1. Participating in the withholding or withdrawal of life-sustaining procedures or feeding tubes under this subchapter.

154.07(1)(a)2. 2. Failing to act upon a revocation unless the person or facility has actual knowledge of the revocation.

154.07(1)(a)3. 3. Failing to comply with a declaration, except that failure by a physician to comply with a declaration of a qualified patient constitutes unprofessional conduct if the physician refuses or fails to make a good faith attempt to transfer the qualified patient to another physician who will comply with the declaration.

154.07(1)(b) (b)

154.07(1)(b)1.1. No person who acts in good faith as a witness to a declaration under this subchapter may be held civilly or criminally liable for participating in the withholding or withdrawal of life-sustaining procedures or feeding tubes under this subchapter.

154.07(1)(b)2. 2. Subdivision 1. does not apply to a person who acts as a witness in violation of s. 154.03 (1).

154.07(1)(c) (c) Pars. (a) and (b) apply to acts or omissions in connection with a provision of a document that is executed in another jurisdiction if the provision is valid and enforceable under s. 154.11 (9).

154.07(2) (2) Effect of declaration. The desires of a qualified patient who is competent supersede the effect of the declaration at all times. If a qualified patient is adjudicated incompetent at the time of the decision to withhold or withdraw life-sustaining procedures or feeding tubes, a declaration executed under this subchapter is presumed to be valid. The declaration of a qualified patient who is diagnosed as pregnant by the attending physician has no effect during the course of the qualified patient's pregnancy. For the purposes of this subchapter, a physician or inpatient health care facility may presume in the absence of actual notice to the contrary that a person who executed a declaration was of sound mind at the time.

154.07 History History: 1983 a. 202; 1991 a. 84; 1995 a. 200; 2003 a. 290; 2005 a. 387.



154.11 General provisions.

154.11  General provisions.

154.11(1)(1)  Suicide. The withholding or withdrawal of life-sustaining procedures or feeding tubes from a qualified patient under this subchapter does not, for any purpose, constitute suicide. Execution of a declaration under this subchapter does not, for any purpose, constitute attempted suicide.

154.11(2) (2) Life insurance. Making a declaration under s. 154.03 may not be used to impair in any manner the procurement of any policy of life insurance, and may not be used to modify the terms of an existing policy of life insurance. No policy of life insurance may be impaired in any manner by the withholding or withdrawal of life-sustaining procedures or feeding tubes from an insured qualified patient.

154.11(3) (3) Health insurance. No person may be required to execute a declaration as a condition prior to being insured for, or receiving, health care services.

154.11(4) (4) Other rights. This subchapter does not impair or supersede any of the following:

154.11(4)(a) (a) A person's right to withhold or withdraw life-sustaining procedures or feeding tubes.

154.11(4)(b) (b) The right of any person who does not have a declaration in effect to receive life-sustaining procedures or feeding tubes.

154.11(5) (5) Intent. Failure to execute a declaration under this subchapter creates no presumption that the person consents to the use or withholding of life-sustaining procedures or feeding tubes in the event that the person suffers from a terminal condition or is in a persistent vegetative state.

154.11(5m) (5m) Valid declaration. A declaration that is in its original form or is a legible photocopy or electronic facsimile copy is presumed to be valid.

154.11(6) (6) Construction. Nothing in this subchapter condones, authorizes or permits any affirmative or deliberate act to end life other than to permit the natural process of dying.

154.11(7) (7) Applicability.

154.11(7)(a)(a) A declaration under s. 154.03 (2), 1983 stats., that is executed before April 22, 1986, and that is not subsequently revoked or has not subsequently expired is governed by the provisions of ch. 154, 1983 stats.

154.11(7)(b) (b) A declaration under s. 154.03 (2), 1983 stats., that is executed after April 22, 1986, is void.

154.11(7)(c) (c) A declaration under s. 154.03 (2), 1989 stats., that is executed before, on or after December 11, 1991, and that is not subsequently revoked or has not subsequently expired is governed by the provisions of ch. 154, 1989 stats.

154.11(7)(d) (d) Nothing in this chapter, except par. (b), may be construed to render invalid a declaration that was validly executed under this chapter before April 6, 1996.

154.11(8) (8) Inclusion in medical record. Upon receipt of a declaration, a health care facility, as defined in s. 155.01 (6), or a health care provider, as defined in s. 155.01 (7), shall, if the declarant is a patient of the health care facility or health care provider, include the declaration in the medical record of the declarant.

154.11(9) (9) Declaration from other jurisdiction. A valid document that authorizes the withholding or withdrawal of life-sustaining procedures or of feeding tubes and that is executed in another state or jurisdiction in compliance with the law of that state or jurisdiction is valid and enforceable in this state to the extent that the document is consistent with the laws of this state.

154.11 History History: 1983 a. 202; 1985 a. 199; 1991 a. 84; 1995 a. 168, 200.



154.13 Filing declaration.

154.13  Filing declaration.

154.13(1)(1) A declarant or an individual authorized by the declarant may, for a fee, file the declarant's declaration, for safekeeping, with the register in probate of the county in which the declarant resides.

154.13(2) (2) If a declarant or authorized individual has filed the declarant's declaration as specified in sub. (1), the following persons may have access to the declaration without first obtaining consent from the declarant:

154.13(2)(a) (a) The individual authorized by the declarant.

154.13(2)(b) (b) A health care provider who is providing care to the declarant.

154.13(2)(c) (c) The court and all parties involved in proceedings in this state for adjudication of incompetency and appointment of a guardian for the declarant, for emergency detention under s. 51.15, for involuntary commitment under s. 51.20, or for protective placement or protective services under ch. 55.

154.13(2)(d) (d) Any person under the order of a court for good cause shown.

154.13(3) (3) Failure to file a declaration under sub. (1) creates no presumption about the intent of an individual with regard to his or her health care decisions.

154.13 History History: 1991 a. 281; 2005 a. 387.



154.15 Penalties.

154.15  Penalties.

154.15(1)(1) Any person who intentionally conceals, cancels, defaces, obliterates or damages the declaration of another without the declarant's consent may be fined not more than $500 or imprisoned not more than 30 days or both.

154.15(2) (2) Any person who, with the intent to cause a withholding or withdrawal of life-sustaining procedures or feeding tubes contrary to the wishes of the declarant, illegally falsifies or forges the declaration of another or conceals a declaration revoked under s. 154.05 (1) (a) or (b) or any person who intentionally withholds actual knowledge of a revocation under s. 154.05 is guilty of a Class F felony.

154.15 History History: 1983 a. 202; 1985 a. 199; 1991 a. 84; 1995 a. 168; 1997 a. 283; 2001 a. 109.



154.17 Definitions.

154.17  Definitions. In this subchapter:

154.17(1) (1) "Do-not-resuscitate bracelet" means a standardized identification bracelet that meets the specifications established under s. 154.27 (1), or that is approved by the department under s. 154.27 (2), that bears the inscription "Do Not Resuscitate" and signifies that the wearer is a qualified patient who has obtained a do-not-resuscitate order and that the order has not been revoked.

154.17(2) (2) "Do-not-resuscitate order" means a written order issued under the requirements of this subchapter that directs emergency medical technicians, first responders and emergency health care facilities personnel not to attempt cardiopulmonary resuscitation on a person for whom the order is issued if that person suffers cardiac or respiratory arrest.

154.17(3) (3) "Emergency medical technician" has the meaning given under s. 256.01 (5).

154.17(3m) (3m) "First responder" has the meaning given under s. 256.01 (9).

154.17(4) (4) "Qualified patient" means a person who has attained the age of 18 and to whom any of the following conditions applies:

154.17(4)(a) (a) The person has a terminal condition.

154.17(4)(b) (b) The person has a medical condition such that, were the person to suffer cardiac or pulmonary failure, resuscitation would be unsuccessful in restoring cardiac or respiratory function or the person would experience repeated cardiac or pulmonary failure within a short period before death occurs.

154.17(4)(c) (c) The person has a medical condition such that, were the person to suffer cardiac or pulmonary failure, resuscitation of that person would cause significant physical pain or harm that would outweigh the possibility that resuscitation would successfully restore cardiac or respiratory function for an indefinite period of time.

154.17(5) (5) "Resuscitation" means cardiopulmonary resuscitation or any component of cardiopulmonary resuscitation, including cardiac compression, endotracheal intubation and other advanced airway management, artificial ventilation, defibrillation, administration of cardiac resuscitation medications and related procedures. "Resuscitation" does not include the Heimlich maneuver or similar procedure used to expel an obstruction from the throat.

154.17 History History: 1995 a. 200; 1997 a. 27; 1999 a. 9; 2007 a. 130.



154.19 Do-not-resuscitate order.

154.19  Do-not-resuscitate order.

154.19(1) (1) No person except an attending physician may issue a do-not-resuscitate order. An attending physician may issue a do-not-resuscitate order to a patient only if all of the following apply:

154.19(1)(a) (a) The patient is a qualified patient.

154.19(1)(b) (b) Except as provided in s. 154.225 (2), the patient requests the order.

154.19(1)(bm) (bm) Except as provided in s. 154.225 (2), the patient consents to the order after being provided the information specified in sub. (2) (a).

154.19(1)(c) (c) The order is in writing.

154.19(1)(d) (d) Except as provided in s. 154.225 (2), the patient signs the order.

154.19(1)(e) (e) The physician does not know the patient to be pregnant.

154.19(2) (2)

154.19(2)(a)(a) The attending physician, or a person directed by the attending physician, shall provide the patient with written information about the resuscitation procedures that the patient has chosen to forego and the methods by which the patient may revoke the do-not-resuscitate order.

154.19(2)(b) (b) After providing the information under par. (a), the attending physician, or the person directed by the attending physician, shall document in the patient's medical record the medical condition that qualifies the patient for the do-not-resuscitate order, shall make the order in writing and shall do one of the following, as requested by the qualified patient:

154.19(2)(b)1. 1. Affix to the wrist of the patient a do-not-resuscitate bracelet that meets the specifications established under s. 154.27 (1).

154.19(2)(b)2. 2. Provide an order form from a commercial vendor approved by the department under s. 154.27 (2) to permit the patient to order a do-not-resuscitate bracelet from the commercial vendor.

154.19(3) (3)

154.19(3)(a)(a) Except as provided in par. (b), emergency medical technicians, first responders and emergency health care facilities personnel shall follow do-not-resuscitate orders. The procedures used in following a do-not-resuscitate order shall be in accordance with any procedures established by the department by rule.

154.19(3)(b) (b) Paragraph (a) does not apply under any of the following conditions:

154.19(3)(b)1. 1. The order is revoked under s. 154.21 or 154.225 (2).

154.19(3)(b)2. 2. The do-not-resuscitate bracelet appears to have been tampered with or removed.

154.19(3)(b)3. 3. The emergency medical technician, first responder or member of the emergency health care facility knows that the patient is pregnant.

154.19 History History: 1995 a. 200; 1997 a. 27; 1999 a. 9.

154.19 Annotation Wisconsin's Do Not Resuscitate Bracelet Law Raises Legal and Medical Issues. Mandel. Wis. Law. Dec. 1997.



154.21 Revocation of do-not-resuscitate order.

154.21  Revocation of do-not-resuscitate order.

154.21(1)(1)  Method of revocation. A patient may revoke a do-not-resuscitate order at any time by any of the following methods:

154.21(1)(a) (a) The patient expresses to an emergency medical technician, first responder or to a person who serves as a member of an emergency health care facility's personnel the desire to be resuscitated. The emergency medical technician, first responder or the member of the emergency health care facility shall promptly remove the do-not-resuscitate bracelet.

154.21(1)(b) (b) The patient defaces, burns, cuts or otherwise destroys the do-not-resuscitate bracelet.

154.21(1)(c) (c) The patient removes the do-not-resuscitate bracelet or another person, at the patient's request, removes the do-not-resuscitate bracelet.

154.21(2) (2) Recording the revocation. The attending physician shall be notified as soon as practicable of the patient's revocation and shall record in the patient's medical record the time, date and place of the revocation, if known, and the time, date and place, if different, that he or she was notified of the revocation. A revocation under sub. (1) is effective regardless of when the attending physician has been notified of that revocation.

154.21 History History: 1995 a. 200.



154.225 Guardians and health care agents.

154.225  Guardians and health care agents.

154.225(1) (1) In this section:

154.225(1)(a) (a) "Guardian" has the meaning given in s. 51.40 (1) (f).

154.225(1)(b) (b) "Health care agent has the meaning given in s. 155.01 (4).

154.225(1)(c) (c) "Incapacitated" has the meaning given in s. 50.06 (1).

154.225(2) (2) The guardian or health care agent of an incapacitated qualified patient may request a do-not-resuscitate order on behalf of that incapacitated qualified patient and consent to the order and sign it after receiving the information specified in s. 154.19 (2) (a). The guardian or health care agent of an incapacitated qualified patient may revoke a do-not-resuscitate order on behalf of the incapacitated qualified patient by any of the following methods:

154.225(2)(a) (a) The guardian or health care agent directs an emergency medical technician, first responder or a person who serves as a member of an emergency health care facility's personnel to resuscitate the patient. The emergency medical technician, first responder or the member of the emergency health care facility shall promptly remove the do-not-resuscitate bracelet.

154.225(2)(b) (b) The guardian or health care agent defaces, burns, cuts or otherwise destroys the do-not-resuscitate bracelet.

154.225(2)(c) (c) The guardian or health care agent removes the do-not-resuscitate bracelet.

154.225 History History: 1997 a. 27.



154.23 Liability.

154.23  Liability. No physician, emergency medical technician, first responder, health care professional or emergency health care facility may be held criminally or civilly liable, or charged with unprofessional conduct, for any of the following:

154.23(1) (1) Under the directive of a do-not-resuscitate order, withholding or withdrawing, or causing to be withheld or withdrawn, resuscitation from a patient.

154.23(2) (2) Failing to act upon the revocation of a do-not-resuscitate order unless the person or facility had actual knowledge of the revocation.

154.23(3) (3) Failing to comply with a do-not-resuscitate order if the person or facility did not have actual knowledge of the do-not-resuscitate order or if the person or facility in good faith believed that the order had been revoked.

154.23 History History: 1995 a. 200.



154.25 General provisions.

154.25  General provisions.

154.25(1)(1)  Suicide. Under this subchapter, the withholding or withdrawing of resuscitation from a patient wearing a valid do-not-resuscitate bracelet does not, for any purpose, constitute suicide. Requesting a do-not-resuscitate order under this subchapter does not, for any purpose, constitute attempted suicide.

154.25(2) (2) Life insurance. Requesting a do-not-resuscitate order under s. 154.19 may not be used to impair in any manner the procurement of any policy of life insurance, and may not be used to modify the terms of an existing policy of life insurance. No policy of life insurance may be impaired in any manner by the withholding or withdrawal of resuscitation from a qualified patient.

154.25(3) (3) Health insurance. No person may be required to request a do-not-resuscitate order as a condition prior to being admitted to a health care facility or being insured for, or receiving, health care services.

154.25(4) (4) Other rights. This subchapter does not impair or supersede any of the following:

154.25(4)(a) (a) A person's right to withhold or withdraw resuscitation.

154.25(4)(b) (b) The right of any person who does not have a do-not-resuscitate order in effect to receive resuscitation.

154.25(5) (5) Intent. Failure to request a do-not-resuscitate order creates no presumption that the person consents to the use or withholding of resuscitation in the event that the person suffers from a condition that renders the person a qualified patient.

154.25(6) (6) Valid do-not-resuscitate bracelet. A do-not-resuscitate bracelet that has not been removed, altered or tampered with in any way shall be presumed valid, unless the patient, the patient's guardian or the patient's health care agent expresses to the emergency medical technician, first responder or emergency health care facility personnel the patient's desire to be resuscitated.

154.25(6m) (6m) Desire of the patient. The desire of a patient to be resuscitated supersedes the effect of that patient's do-not-resuscitate order at all times.

154.25(7) (7) Construction. Nothing in this subchapter condones, authorizes or permits any affirmative or deliberate act to end life other than to permit the natural process of dying.

154.25 History History: 1995 a. 200; 1997 a. 27.



154.27 Specifications and distribution of do-not-resuscitate bracelet.

154.27  Specifications and distribution of do-not-resuscitate bracelet.

154.27(1) (1) The department shall establish by rule a uniform standard for the size, color, and design of all do-not-resuscitate bracelets. Except as provided in sub. (2), the rules shall require that the do-not-resuscitate bracelets include the inscription "Do Not Resuscitate"; the name, address, date of birth and gender of the patient; and the name, business telephone number and signature of the attending physician issuing the order.

154.27(2) (2) The department may approve a do-not-resuscitate bracelet developed and distributed by a commercial vendor if the bracelet contains an emblem that displays an internationally recognized medical symbol on the front and the words "Wisconsin Do-Not-Resuscitate-EMS" and the qualified patient's first and last name on the back. The department may not approve a do-not-resuscitate bracelet developed and distributed by a commercial vendor if the vendor does not require a doctor's order for the bracelet prior to distributing it to a patient.

154.27 History History: 1995 a. 200; 1999 a. 9.



154.29 Penalties.

154.29  Penalties.

154.29(1)(1) Any person who willfully conceals, defaces or damages the do-not-resuscitate bracelet of another person without that person's consent may be fined not more than $500 or imprisoned for not more than 30 days or both.

154.29(2) (2) Any person who, with the intent to cause the withholding or withdrawal of resuscitation contrary to the wishes of any patient, falsifies, forges or transfers a do-not-resuscitate bracelet to that patient or conceals the revocation under s. 154.21 of a do-not-resuscitate order or any responsible person who withholds personal knowledge of a revocation under s. 154.21 is guilty of a Class F felony.

154.29(3) (3) Any person who directly or indirectly coerces, threatens or intimidates an individual so as to cause the individual to sign or issue a do-not-resuscitate order shall be fined not more than $500 or imprisoned for not more than 30 days or both.

154.29 History History: 1995 a. 200; 1997 a. 283; 2001 a. 109.



154.30 Control of final disposition of certain human remains.

154.30  Control of final disposition of certain human remains.

154.30(1)(1)  Definitions.

154.30(1)(a)(a) "Authorization for final disposition" means a document that satisfies the conditions under sub. (8) (d) or (dm), and that is voluntarily executed by a declarant under sub. (8), but is not limited in form or substance to that provided in sub. (8).

154.30(1)(b) (b) "Cemetery authority" has the meaning given in s. 157.061 (2).

154.30(1)(c) (c) "Credential" has the meaning given in s. 440.01 (2) (a).

154.30(1)(d) (d) "Crematory authority" has the meaning given in s. 440.70 (9).

154.30(1)(e) (e) "Declarant" means an individual who executes an authorization for final disposition.

154.30(1)(f) (f) "Estranged" means being physically and emotionally alienated for a period of time, at the time of the decedent's death, and clearly demonstrating an absence of due affection, trust, and regard.

154.30(1)(g) (g) "Final disposition" means disposition of a decedent's remains, including any of the following:

154.30(1)(g)1. 1. Arrangements for a viewing.

154.30(1)(g)2. 2. A funeral ceremony, memorial service, graveside service, or other last rite.

154.30(1)(g)3. 3. A burial, cremation and burial, or other disposition, or donation of the decedent's body.

154.30(1)(h) (h) "Funeral director" has the meaning given in s. 445.01 (5).

154.30(1)(i) (i) "Health care provider" means any individual who has a credential to provide health care.

154.30(1)(L) (L) "Representative" means an individual specifically designated in an authorization for final disposition or, if that individual is unable or unwilling to carry out the declarant's decisions and preferences, a successor representative designated in the authorization for final disposition to do so.

154.30(1)(m) (m) "Social worker" has the meaning given in s. 252.15 (1) (er).

154.30(2) (2) Individuals with control of final disposition; order.

154.30(2)(a)(a) Notwithstanding s. 445.14 and except as provided in par. (b) and sub. (3), any of the following, as prioritized in the following order, who is at least 18 years old and has not been adjudicated incompetent under ch. 54 or ch. 880, 2003 stats., may control final disposition, including the location, manner, and conditions of final disposition:

154.30(2)(a)1. 1. Subject to sub. (8) (e), a representative of the decedent acting under the decedent's authorization for final disposition that conveys to the representative the control of final disposition, or a successor representative.

154.30(2)(a)2. 2. The surviving spouse of the decedent.

154.30(2)(a)3. 3. The surviving child of the decedent, unless more than one child of the decedent survives. In such an instance, the majority of the surviving children has control of the final disposition, except that fewer than the majority of the surviving children may control the final disposition if that minority has used reasonable efforts to notify all other surviving children and is not aware of opposition by the majority to the minority's intended final disposition.

154.30(2)(a)4. 4. The surviving parent or parents of the decedent or a surviving parent who is available if the other surviving parent is unavailable after the available surviving parent has made reasonable efforts to locate him or her.

154.30(2)(a)5. 5. The surviving sibling of the decedent, unless more than one sibling of the decedent survives. In such an instance, the majority of the surviving siblings has control of the final disposition, except that fewer than the majority of the surviving siblings may control the final disposition if that minority has used reasonable efforts to notify all other surviving siblings and is not aware of opposition by the majority to the minority's intended final disposition.

154.30(2)(a)6. 6. In descending order, an individual in the class of the next degree of kinship specified in s. 990.001 (16).

154.30(2)(a)7. 7. The guardian of the person, if any, of the decedent.

154.30(2)(a)8. 8. Any individual other than an individual specified under subds. 1. to 7. who is willing to control the final disposition and who attests in writing that he or she has made a good-faith effort, to no avail, to contact the individuals under subds. 1. to 7.

154.30(2)(b) (b) Control of final disposition under par. (a), in the order of priority specified in par. (a), is restored to an individual specified in sub. (3) (b) 1. for whom charges under sub. (3) (b) 1. a. to d. are dismissed or who is found not guilty of the offense. Subject to s. 69.18 (4), the control of final disposition under this paragraph, with respect to a decedent for whom disposition has already been made of his or her remains, is limited, as appropriate, to any of the following:

154.30(2)(b)1. 1. A funeral ceremony, memorial service, graveside service, or other last rite.

154.30(2)(b)2. 2. Disinterment.

154.30(2)(b)3. 3. Reinterment, cremation and reinterment, or other disposition of the decedent's body.

154.30(3) (3) Exceptions.

154.30(3)(a)(a) All of the following are exceptions to any control conferred under sub. (2):

154.30(3)(a)1. 1. The disposition of any unrevoked anatomical gift made by the decedent under s. 157.06 or made by an individual other than the decedent under s. 157.06.

154.30(3)(a)2. 2. Any power or duty of a coroner, medical examiner, or other physician licensed to perform autopsies with respect to the reporting of certain deaths, performance of autopsies, and inquests under ch. 979.

154.30(3)(b) (b) None of the following is authorized under sub. (2) to control the final disposition:

154.30(3)(b)1. 1. Unless sub. (2) (b) applies, an individual who is otherwise authorized to control final disposition under the order of priority of individuals specified in sub. (2) (a) but who has been charged with any of the following in connection with the decedent's death and the charges are known to the funeral director, crematory authority, or cemetery authority:

154.30(3)(b)1.a. a. First-degree intentional homicide under s. 940.01 (1).

154.30(3)(b)1.b. b. First-degree reckless homicide under s. 940.02.

154.30(3)(b)1.c. c. Second-degree intentional homicide under s. 940.05.

154.30(3)(b)1.d. d. Second-degree reckless homicide under s. 940.06.

154.30(3)(b)2. 2. An individual who is otherwise authorized to control final disposition under the order of priority of individuals specified in sub. (2) (a) but who fails to exercise this authorization within 2 days after he or she is notified of the decedent's death or who cannot be located after reasonable efforts to do so has been made.

154.30(3)(b)3. 3. The decedent's spouse, if an action under ch. 767 to terminate the marriage of the spouse and the decedent was pending at the time of the decedent's death.

154.30(3)(b)4. 4. An individual for whom a determination is made by the probate court under par. (c) 2. b. that the individual and the decedent were estranged at the time of death.

154.30(3)(c) (c) If the individuals on the same level of priority specified in sub. (2) (a) are unable to agree on the final disposition, the probate court that has jurisdiction for the county in which the decedent resided at the time of his or her death may designate an individual as most fit and appropriate to control the final disposition. All of the following apply to a designation made under this paragraph:

154.30(3)(c)1. 1. After the decedent's death, a petition regarding control of the final disposition shall be filed with the probate court by any of the following:

154.30(3)(c)1.a. a. A relative of the decedent.

154.30(3)(c)1.b. b. An individual seeking control of the final disposition who claims a closer personal relationship to the decedent than the decedent's next of kin and who was not in the employ of the decedent or the decedent's family.

154.30(3)(c)1.c. c. If 2 or more individuals on the same level of priority in sub. (2) (a) cannot, by majority vote, decide concerning the final disposition, any of those individuals or the funeral director, crematory authority, or cemetery authority that possesses the decedent's remains.

154.30(3)(c)2. 2. The probate court may consider all of the following:

154.30(3)(c)2.a. a. The reasonableness and practicality of the proposed final disposition.

154.30(3)(c)2.b. b. The degree of the personal relationship between the decedent and each of the individuals claiming the right of final disposition, including whether the decedent was estranged from any of the individuals.

154.30(3)(c)2.c. c. Except as provided in subd. 3., the desires of the individual or individuals who are ready, able, and willing to pay the cost of the final disposition.

154.30(3)(c)2.d. d. The express written desires of the decedent.

154.30(3)(c)2.e. e. The degree to which any proposed final disposition would permit maximum participation by family members, friends, and others who wish to pay final respects to the decedent.

154.30(3)(c)3. 3. An individual's payment or agreement to pay for all or part of the costs of final disposition, or the fact that an individual is the personal representative of the decedent, does not, by itself, provide the individual any greater opportunity to control the final disposition than the individual otherwise has under this section.

154.30(4) (4) Declining to exercise control or resigning control. An individual who is otherwise authorized to control final disposition under the order of priority of individuals specified in sub. (2) (a) or who is designated under sub. (3) (c) may accept the control, may decline to exercise the control, or may, after accepting the control, resign it.

154.30(5) (5) Liability of funeral director, crematory authority, or cemetery authority.

154.30(5)(a)(a) If inability to agree exists among any individuals, as specified in sub. (3) (c) (intro.), no funeral director, crematory authority, or cemetery authority is civilly or criminally liable for his or her refusal to accept the decedent's remains, to inter or otherwise dispose of the decedent's remains, or to complete the arrangements for the final disposition unless specifically directed to do so under an order of the probate court or unless the individuals in disagreement present the funeral director, crematory authority, or cemetery authority with a written agreement, signed by the individuals, that specifies the final disposition.

154.30(5)(b) (b) A funeral director, crematory authority, or cemetery authority that retains the remains of a decedent for final disposition before individuals specified in sub. (3) (c) (intro.) reach agreement or before the probate court makes a final decision under sub. (3) (c) may embalm the remains, unless the authorization for final disposition forbids embalming, or may refrigerate and shelter the remains while awaiting the agreement or the probate court's decision and may add the cost of embalming or refrigeration and shelter, as appropriate, to the final disposition costs.

154.30(5)(c) (c) If a funeral director, crematory authority, or cemetery authority files a petition under sub. (3) (c) 1., the funeral director, crematory authority, or cemetery authority may add to the cost of final disposition reasonable legal fees and costs associated with the court's review of the petition.

154.30(5)(d) (d) This subsection may not be construed to require or otherwise impose a duty upon a funeral director, crematory authority, or cemetery authority to file a petition under sub. (3) (c) 1., and a funeral director, crematory authority, or cemetery authority may not be held criminally or civilly liable for failing or omitting to file the petition.

154.30(5)(e) (e) In the absence of written notice to the contrary from an individual who claims control of the final disposition because of precedence under the order of priority of individuals specified under sub. (2) (a), no funeral director, crematory authority, or cemetery authority, who relies in good faith on instructions concerning the final disposition from another individual who first claims control of the final disposition but has less precedence under the order of priority of individuals specified in sub. (2) (a), and who acts or omits to act in accordance with these instructions, is civilly or criminally liable or may be found guilty of unprofessional conduct for the action or omission.

154.30(6) (6) Liability for costs of final disposition. Notwithstanding s. 445.14, liability for the reasonable costs of the final disposition is from the declarant decedent's estate, as specified under s. 859.25 (1).

154.30(7) (7) Jurisdiction. The probate court for the county in which the decedent last resided has exclusive jurisdiction over matters that arise under this section.

154.30(8) (8) Authorization for final disposition.

154.30(8)(a)(a) An individual who is of sound mind and has attained age 18 may voluntarily execute an authorization for final disposition, which shall take effect on the date of execution. An individual for whom an adjudication of incompetence and appointment of a guardian of the person is in effect under ch. 54 or ch. 880, 2003 stats., is presumed not to be of sound mind for purposes of this subsection.

154.30(8)(b) (b) An authorization for final disposition may express the declarant's special directions, instructions concerning religious observances, and suggestions concerning any of the following:

154.30(8)(b)1. 1. Arrangements for a viewing.

154.30(8)(b)2. 2. Funeral ceremony, memorial service, graveside service, or other last rite.

154.30(8)(b)3. 3. Burial, cremation and burial, or other disposition, or donation of the declarant's body after death.

154.30(8)(c) (c) An authorization for final disposition requires a representative and one or more named successor representatives to carry out the directions, instructions, and suggestions of the declarant, as expressed in the declarant's authorization for final disposition, unless the directions, instructions, and suggestions exceed available resources from the decedent's estate or are unlawful or unless there is no realistic possibility of compliance.

154.30(8)(d) (d) Except as provided in par. (dm), an authorization for final disposition shall meet all of the following requirements:

154.30(8)(d)1. 1. List the name and last-known address, as of the date of execution of the authorization for final disposition, of each representative and each successor representative named, and be signed by each representative and each successor representative named.

154.30(8)(d)2. 2. Be signed and dated by the declarant, with the signature witnessed by 2 witnesses who each have attained age 18 and who are not related by blood, marriage, or adoption to the declarant, or acknowledged before a notary public. If the declarant is physically unable to sign an authorization for final disposition, the authorization shall be signed in the declarant's name by an individual at the declarant's express direction and in his or her presence; such a proxy signing shall take place or be acknowledged by the declarant in the presence of 2 witnesses or a notary public.

154.30(8)(dm) (dm) A document executed by a member of the U.S. armed forces in the manner and on a form provided by the federal department of defense that designates a person to direct the disposition of the member's remains is a valid authorization for final disposition under this section.

154.30(8)(e) (e) If any of the following has a direct professional relationship with or provides professional services directly to the declarant and is not related to the declarant by blood, marriage, or adoption, that person may not serve as a representative under the requirements of this subsection:

154.30(8)(e)1. 1. A funeral director.

154.30(8)(e)2. 2. A crematory authority.

154.30(8)(e)3. 3. A cemetery authority.

154.30(8)(e)4. 4. An employee of a funeral director, crematory authority, or cemetery authority.

154.30(8)(e)6. 6. A health care provider.

154.30(8)(e)8. 8. A social worker.

154.30(8)(f) (f) The department shall prepare and provide copies of the authorization for final disposition form and accompanying information for distribution in quantities to funeral directors, crematory authorities, cemetery authorities, hospitals, nursing homes, county clerks, and local bar associations and individually to private persons. The department shall include, in information accompanying the authorization for final disposition form, at least the statutory definitions of terms used in the form, and an instruction to potential declarants to read and understand the information before completing the form. The department may charge a reasonable fee for the cost of preparation and distribution. The authorization for final disposition form distributed by the department shall be easy to read, in not less than 10-point type, and in the following form:

AUTHORIZATION FOR
FINAL DISPOSITION

I, .... (print name and address), being of sound mind, willfully and voluntarily make known by this document my desire that, upon my death, the final disposition of my remains be under the control of my representative under the requirements of section 154.30, Wisconsin statutes, and, with respect to that final disposition only, I hereby appoint the representative and any successor representative named in this document. All decisions made by my representative or any successor representative with respect to the final disposition of my remains are binding.

Name of representative

Address

Telephone number

If my representative dies, becomes incapacitated, resigns, refuses to act, ceases to be qualified, or cannot be located within the time necessary to control the final disposition of my remains, I hereby appoint the following individuals, each to act alone and successively, in the order specified, to serve as my successor representative:

154.30(8)(f)1. 1. Name of first successor representative

Address

Telephone number

154.30(8)(f)2. 2. Name of second successor representative

Address

Telephone number

Suggested special directions

Suggested instructions concerning religious
observances

Suggested source of funds for
implementing final disposition
directions and instructions

This authorization becomes effective upon my death.

I hereby revoke any prior authorization for final disposition that I may have signed before the date that this document is signed.

I hereby agree that any funeral director, crematory authority, or cemetery authority that receives a copy of this document may act under it. Any modification or revocation of this document is not effective as to a funeral director, crematory authority, or cemetery authority until the funeral director, crematory authority, or cemetery authority receives actual notice of the modification or revocation. No funeral director, crematory authority, or cemetery authority may be liable because of reliance on a copy of this document.

The representative and any successor representative, by accepting appointment under this document, assume the powers and duties specified for a representative under section 154.30, Wisconsin statutes.

Signed this day of

Signature of declarant

I hereby accept appointment as representative for the control of final disposition of the declarant's remains.

Signed this day of

Signature of representative

I hereby accept appointment as successor representative for the control of final disposition of the declarant's remains.

Signed this day of

Signature of first successor representative

Signed this day of

Signature of second successor
representative

I attest that the declarant signed or acknowledged this authorization for final disposition in my presence and that the declarant appears to be of sound mind and not subject to duress, fraud, or undue influence. I further attest that I am not the representative or the successor representative appointed under this document, that I am aged at least 18, and that I am not related to the declarant by blood, marriage, or adoption.

Witness (print name)

Signature

Address

Date

Witness (print name)

Signature

Address

Date

State of Wisconsin

County of

On (date) , before me personally appeared (name of declarant) , known to me or satisfactorily proven to be the individual whose name is specified in this document as the declarant and who has acknowledged that he or she executed the document for the purposes expressed in it. I attest that the declarant appears to be of sound mind and not subject to duress, fraud, or undue influence.

Notary public

My commission expires

154.30(9) (9) Revocation of authorization for final disposition. A declarant may revoke an authorization for final disposition at any time by any of the following methods:

154.30(9)(a) (a) Cancelling, defacing, obliterating, burning, tearing, or otherwise destroying the authorization for final disposition or directing some other person to cancel, deface, obliterate, burn, tear, or otherwise destroy the authorization for final disposition in the presence of the declarant. In this paragraph, "cancelling" includes a declarant's writing on a declaration of final disposition, "I hereby revoke this declaration of final disposition," and signing and dating that statement.

154.30(9)(b) (b) Revoking in writing the authorization for final disposition. The declarant shall sign and date any written revocation under this subsection.

154.30(9)(c) (c) Executing a subsequent authorization for final disposition.

154.30(10) (10) Penalty. Any person who intentionally conceals, cancels, defaces, obliterates, or damages the authorization for final disposition of another without the declarant's consent may be fined not more than $500 or imprisoned not more than 30 days or both.

154.30 History History: 2007 a. 58; 2009 a. 180, 197.






155. Power of attorney for health care.

155.01 Definitions.

155.01  Definitions. In this chapter:

155.01(1) (1) "Department" means the department of health services.

155.01(2m) (2m) "Feeding tube" means a medical tube through which nutrition or hydration is administered into the vein, stomach, nose, mouth or other body opening of a declarant.

155.01(3) (3) "Health care" means any care, treatment, service or procedure to maintain, diagnose or treat an individual's physical or mental condition.

155.01(4) (4) "Health care agent" means an individual designated by a principal to make health care decisions on behalf of the principal or, if that individual is unable or unwilling to make those decisions, an alternate individual designated by the principal to do so.

155.01(5) (5) "Health care decision" means an informed decision in the exercise of the right to accept, maintain, discontinue or refuse health care.

155.01(6) (6) "Health care facility" means a facility, as defined in s. 647.01 (4), or any hospital, nursing home, community-based residential facility, county home, county infirmary, county hospital, county mental health center or other place licensed or approved by the department under s. 49.70, 49.71, 49.72, 50.02, 50.03, 50.35, 51.08 or 51.09 or a facility under s. 45.50, 51.05, 51.06, 233.40, 233.41, 233.42 or 252.10.

155.01(7) (7) "Health care provider" means a nurse licensed or permitted under ch. 441, a chiropractor licensed under ch. 446, a dentist licensed under ch. 447, a physician, physician assistant, perfusionist, podiatrist, physical therapist, physical therapist assistant, occupational therapist, or occupational therapy assistant licensed under ch. 448, a person practicing Christian Science treatment, an optometrist licensed under ch. 449, a psychologist licensed under ch. 455, a partnership thereof, a corporation or limited liability company thereof that provides health care services, a cooperative health care association organized under s. 185.981 that directly provides services through salaried employees in its own facility, or a home health agency, as defined in s. 50.49 (1) (a).

155.01(8) (8) "Incapacity" means the inability to receive and evaluate information effectively or to communicate decisions to such an extent that the individual lacks the capacity to manage his or her health care decisions.

155.01(9) (9) "Multipurpose senior center" means a facility that is the focal point for the delivery of services in a community to individuals aged 60 or older for purposes of the state plan under 42 USC 3027.

155.01(10) (10) "Power of attorney for health care" means the designation, by an individual, of another as his or her health care agent for the purpose of making health care decisions on his or her behalf if the individual cannot, due to incapacity.

155.01(11) (11) "Principal" means an individual who executes a power of attorney for health care.

155.01(12) (12) "Relative" means an individual related by blood within the 3rd degree of kinship as computed under s. 990.001 (16); a spouse, domestic partner under ch. 770, or an individual related to a spouse or domestic partner within the 3rd degree as so computed; and includes an individual in an adoptive relationship within the 3rd degree.

155.01 History History: 1989 a. 200; 1991 a. 281; 1993 a. 27, 105, 112, 490; 1995 a. 27 ss. 4395, 9126 (19); 1997 a. 35, 67; 1999 a. 9, 180; 2001 a. 70, 89, 105; 2005 a. 22; 2007 a. 20 s. 9121 (6) (a); 2009 a. 28, 165.



155.05 Power of attorney for health care.

155.05  Power of attorney for health care.

155.05(1) (1) An individual who is of sound mind and has attained age 18 may voluntarily execute a power of attorney for health care. An individual for whom an adjudication of incompetence and appointment of a guardian of the person is in effect in this state is presumed not to be of sound mind for purposes of this subsection executing a power of attorney for health care.

155.05(2) (2) Unless otherwise specified in the power of attorney for health care instrument, an individual's power of attorney for health care takes effect upon a finding of incapacity by 2 physicians, as defined in s. 448.01 (5), or one physician and one licensed psychologist, as defined in s. 455.01 (4), who personally examine the principal and sign a statement specifying that the principal has incapacity. Mere old age, eccentricity or physical disability, either singly or together, are insufficient to make a finding of incapacity. Neither of the individuals who make a finding of incapacity may be a relative of the principal or have knowledge that he or she is entitled to or has a claim on any portion of the principal's estate. A copy of the statement, if made, shall be appended to the power of attorney for health care instrument.

155.05(3) (3) No health care provider for an individual, employee of that health care provider or employee of a health care facility in which an individual is a patient or resides, or a spouse of any of those providers or employees, may be designated by the individual as a health care agent unless the health care provider, employee or spouse of the provider or employee is a relative of the individual.

155.05(4) (4) The desires of a principal who does not have incapacity supersede the effect of his or her power of attorney for health care at all times.

155.05(5) (5) A principal may designate an alternate individual to serve as his or her health care agent in the event that the health care agent first designated is unable or unwilling to do so.

155.05 History History: 1989 a. 200; 2005 a. 387.

155.05 Annotation Power of Attorney for Health Care. Sweet. Wis. Law. Sept. 1990.

155.05 Annotation Planning Ahead for Incapacity. Shapiro. Wis. Law. Aug. 1991.



155.10 Power of attorney for health care instrument; execution; witnesses.

155.10  Power of attorney for health care instrument; execution; witnesses.

155.10(1) (1) A valid power of attorney for health care instrument shall be all of the following:

155.10(1)(a) (a) In writing.

155.10(1)(b) (b) Dated and signed by the principal or by an individual who has attained age 18, at the express direction and in the presence of the principal.

155.10(1)(c) (c) Signed in the presence of 2 witnesses who meet the requirements of sub. (2).

155.10(1)(d) (d) Voluntarily executed.

155.10(2) (2) A witness to the execution of a valid power of attorney for health care instrument shall be an individual who has attained age 18. No witness to the execution of the power of attorney for health care instrument may, at the time of the execution, be any of the following:

155.10(2)(a) (a) Related to the principal by blood, marriage, or adoption, or the domestic partner under ch. 770 of the individual.

155.10(2)(b) (b) Have knowledge that he or she is entitled to or has a claim on any portion of the principal's estate.

155.10(2)(c) (c) Directly financially responsible for the principal's health care.

155.10(2)(d) (d) An individual who is a health care provider who is serving the principal at the time of execution, an employee, other than a chaplain or a social worker, of the health care provider or an employee, other than a chaplain or a social worker, of an inpatient health care facility in which the principal is a patient.

155.10(2)(e) (e) The principal's health care agent.

155.10 History History: 1989 a. 200; 1991 a. 281; 2009 a. 28.



155.20 Health care agent; powers; limitations.

155.20  Health care agent; powers; limitations.

155.20(1)(1) Unless the power of attorney for health care instrument otherwise provides and except as specified in subs. (2) (a) and (b), (3) and (4) and s. 155.60 (2), the health care agent who is known to the health care provider to be available to make health care decisions for the principal has priority over any individual other than the principal to make these health care decisions.

155.20(2) (2)

155.20(2)(a)(a) A health care agent may not consent to admission of the principal on an inpatient basis to any of the following:

155.20(2)(a)1. 1. An institution for mental diseases, as defined in s. 49.43 (6m).

155.20(2)(a)2. 2. An intermediate care facility for persons with an intellectual disability, as defined in s. 46.278 (1m) (am).

155.20(2)(a)3. 3. A state treatment facility, as defined in s. 51.01 (15).

155.20(2)(a)4. 4. A treatment facility, as defined in s. 51.01 (19).

155.20(2)(b) (b) A principal may be admitted or committed on an inpatient basis to a facility specified in par. (a) 1. to 4. only under the applicable requirements of ch. 51 or 55.

155.20(2)(c) (c)

155.20(2)(c)1.1. In this paragraph:

155.20(2)(c)1.a. a. "Community-based residential facility" has the meaning given in s. 50.01 (1g).

155.20(2)(c)1.b. b. "Nursing home" has the meaning given in s. 50.01 (3).

155.20(2)(c)2. 2. A health care agent may consent to the admission of a principal to the following facilities, under the following conditions:

155.20(2)(c)2.a. a. To a nursing home, for recuperative care for a period not to exceed 3 months, if the principal is admitted directly from a hospital inpatient unit, unless the hospital admission was for psychiatric care.

155.20(2)(c)2.b. b. If the principal lives with his or her health care agent, to a nursing home or a community-based residential facility, as a temporary placement not to exceed 30 days, in order to provide the health care agent with a vacation or to release temporarily the health care agent for a family emergency.

155.20(2)(c)2.c. c. To a nursing home or a community-based residential facility, for purposes other than those specified in subd. 2. a. and b., if the power of attorney for health care instrument specifically so authorizes and if the principal is not diagnosed as developmentally disabled or as having a mental illness at the time of the proposed admission.

155.20(3) (3) A health care agent may not consent to experimental mental health research or to psychosurgery, electroconvulsive treatment or drastic mental health treatment procedures for the principal.

155.20(4) (4) A health care agent may consent to the withholding or withdrawal of a feeding tube for the principal if the power of attorney for health care instrument so authorizes, unless the principal's attending physician advises that, in his or her professional judgment, the withholding or withdrawal will cause the principal pain or reduce the principal's comfort. A health care agent may not consent to the withholding or withdrawal of orally ingested nutrition or hydration unless provision of the nutrition or hydration is medically contraindicated.

155.20(5) (5) The health care agent shall act in good faith consistently with the desires of the principal as expressed in the power of attorney for health care instrument or as otherwise specifically directed by the principal to the health care agent at any time. The health care agent shall act in good faith consistently with any valid declaration executed by the principal under subch. II of ch. 154, except that the provisions of a principal's valid power of attorney for health care instrument supersede any directly conflicting provisions of a valid declaration executed by the principal under subch. II of ch. 154. In the absence of a specific directive by the principal or if the principal's desires are unknown, the health care agent shall, in good faith, act in the best interests of the principal in exercising his or her authority.

155.20(6) (6) If the principal is known to be pregnant, the health care agent may make a health care decision on behalf of the principal that the power of attorney for health care instrument authorizes.

155.20(7) (7) If necessary to implement the health care decisions that a health care agent is authorized to make, in accordance with the desires of the principal, the health care agent may sign or otherwise execute any documents, waivers or releases related to the principal's care or treatment.

155.20(8) (8) A health care agent may make an anatomical gift of all or a part of the principal's body as provided under s. 157.06 (4) (b) or (9) (a) 1.

155.20 History History: 1989 a. 200; 1991 a. 84, 269, 281; 1995 a. 200; 1997 a. 206; 2007 a. 106, 153; 2011 a. 126.



155.30 Power of attorney for health care instrument; form.

155.30  Power of attorney for health care instrument; form.

155.30(1)(1) A printed form of a power of attorney for health care instrument that is sold or otherwise distributed for use by an individual in this state who does not have the advice of legal counsel shall provide no authority other than the authority to make health care decisions on behalf of the principal and shall contain the following statement in not less than 10-point boldface type:

"NOTICE TO PERSON
MAKING THIS DOCUMENT

YOU HAVE THE RIGHT TO MAKE DECISIONS ABOUT YOUR HEALTH CARE. NO HEALTH CARE MAY BE GIVEN TO YOU OVER YOUR OBJECTION, AND NECESSARY HEALTH CARE MAY NOT BE STOPPED OR WITHHELD IF YOU OBJECT.

BECAUSE YOUR HEALTH CARE PROVIDERS IN SOME CASES MAY NOT HAVE HAD THE OPPORTUNITY TO ESTABLISH A LONG-TERM RELATIONSHIP WITH YOU, THEY ARE OFTEN UNFAMILIAR WITH YOUR BELIEFS AND VALUES AND THE DETAILS OF YOUR FAMILY RELATIONSHIPS. THIS POSES A PROBLEM IF YOU BECOME PHYSICALLY OR MENTALLY UNABLE TO MAKE DECISIONS ABOUT YOUR HEALTH CARE.

IN ORDER TO AVOID THIS PROBLEM, YOU MAY SIGN THIS LEGAL DOCUMENT TO SPECIFY THE PERSON WHOM YOU WANT TO MAKE HEALTH CARE DECISIONS FOR YOU IF YOU ARE UNABLE TO MAKE THOSE DECISIONS PERSONALLY. THAT PERSON IS KNOWN AS YOUR HEALTH CARE AGENT. YOU SHOULD TAKE SOME TIME TO DISCUSS YOUR THOUGHTS AND BELIEFS ABOUT MEDICAL TREATMENT WITH THE PERSON OR PERSONS WHOM YOU HAVE SPECIFIED. YOU MAY STATE IN THIS DOCUMENT ANY TYPES OF HEALTH CARE THAT YOU DO OR DO NOT DESIRE, AND YOU MAY LIMIT THE AUTHORITY OF YOUR HEALTH CARE AGENT. IF YOUR HEALTH CARE AGENT IS UNAWARE OF YOUR DESIRES WITH RESPECT TO A PARTICULAR HEALTH CARE DECISION, HE OR SHE IS REQUIRED TO DETERMINE WHAT WOULD BE IN YOUR BEST INTERESTS IN MAKING THE DECISION.

THIS IS AN IMPORTANT LEGAL DOCUMENT. IT GIVES YOUR AGENT BROAD POWERS TO MAKE HEALTH CARE DECISIONS FOR YOU. IT REVOKES ANY PRIOR POWER OF ATTORNEY FOR HEALTH CARE THAT YOU MAY HAVE MADE. IF YOU WISH TO CHANGE YOUR POWER OF ATTORNEY FOR HEALTH CARE, YOU MAY REVOKE THIS DOCUMENT AT ANY TIME BY DESTROYING IT, BY DIRECTING ANOTHER PERSON TO DESTROY IT IN YOUR PRESENCE, BY SIGNING A WRITTEN AND DATED STATEMENT OR BY STATING THAT IT IS REVOKED IN THE PRESENCE OF TWO WITNESSES. IF YOU REVOKE, YOU SHOULD NOTIFY YOUR AGENT, YOUR HEALTH CARE PROVIDERS AND ANY OTHER PERSON TO WHOM YOU HAVE GIVEN A COPY. IF YOUR AGENT IS YOUR SPOUSE OR DOMESTIC PARTNER AND YOUR MARRIAGE IS ANNULLED OR YOU ARE DIVORCED OR THE DOMESTIC PARTNERSHIP IS TERMINATED AFTER SIGNING THIS DOCUMENT, THE DOCUMENT IS INVALID.

YOU MAY ALSO USE THIS DOCUMENT TO MAKE OR REFUSE TO MAKE AN ANATOMICAL GIFT UPON YOUR DEATH. IF YOU USE THIS DOCUMENT TO MAKE OR REFUSE TO MAKE AN ANATOMICAL GIFT, THIS DOCUMENT REVOKES ANY PRIOR RECORD OF GIFT THAT YOU MAY HAVE MADE. YOU MAY REVOKE OR CHANGE ANY ANATOMICAL GIFT THAT YOU MAKE BY THIS DOCUMENT BY CROSSING OUT THE ANATOMICAL GIFTS PROVISION IN THIS DOCUMENT.

DO NOT SIGN THIS DOCUMENT UNLESS YOU CLEARLY UNDERSTAND IT.

IT IS SUGGESTED THAT YOU KEEP THE ORIGINAL OF THIS DOCUMENT ON FILE WITH YOUR PHYSICIAN."

155.30(2) (2) A power of attorney for health care instrument that is other than that specified in sub. (1) or (3) shall include either the notice specified in sub. (1) or a certificate signed by the principal's lawyer stating: "I am a lawyer authorized to practice law in Wisconsin. I have advised my client concerning his or her rights in connection with this power of attorney for health care and the applicable law."

155.30(3) (3) The department shall prepare and provide copies of a power of attorney for health care instrument and accompanying information for distribution in quantities to health care professionals, hospitals, nursing homes, multipurpose senior centers, county clerks, and local bar associations and individually to private persons. The department shall include, in information accompanying the copy of the instrument, at least the statutory definitions of terms used in the instrument, statutory restrictions on who may be witnesses to a valid instrument, a statement explaining that valid witnesses acting in good faith are statutorily immune from civil or criminal liability and a statement explaining that an instrument may, but need not, be filed with the register in probate of the principal's county of residence. The department may charge a reasonable fee for the cost of preparation and distribution. The power of attorney for health care instrument distributed by the department shall include the notice specified in sub. (1) and shall be in the following form:

POWER OF ATTORNEY FOR HEALTH CARE

Document made this.... day of.... (month),.... (year).

CREATION OF POWER OF ATTORNEY
FOR HEALTH CARE

I,.... (print name, address and date of birth), being of sound mind, intend by this document to create a power of attorney for health care. My executing this power of attorney for health care is voluntary. Despite the creation of this power of attorney for health care, I expect to be fully informed about and allowed to participate in any health care decision for me, to the extent that I am able. For the purposes of this document, "health care decision" means an informed decision to accept, maintain, discontinue or refuse any care, treatment, service or procedure to maintain, diagnose or treat my physical or mental condition.

In addition, I may, by this document, specify my wishes with respect to making an anatomical gift upon my death.

DESIGNATION OF HEALTH CARE AGENT

If I am no longer able to make health care decisions for myself, due to my incapacity, I hereby designate.... (print name, address and telephone number) to be my health care agent for the purpose of making health care decisions on my behalf. If he or she is ever unable or unwilling to do so, I hereby designate.... (print name, address and telephone number) to be my alternate health care agent for the purpose of making health care decisions on my behalf. Neither my health care agent nor my alternate health care agent whom I have designated is my health care provider, an employee of my health care provider, an employee of a health care facility in which I am a patient or a spouse of any of those persons, unless he or she is also my relative. For purposes of this document, "incapacity" exists if 2 physicians or a physician and a psychologist who have personally examined me sign a statement that specifically expresses their opinion that I have a condition that means that I am unable to receive and evaluate information effectively or to communicate decisions to such an extent that I lack the capacity to manage my health care decisions. A copy of that statement must be attached to this document.

GENERAL STATEMENT OF AUTHORITY GRANTED

Unless I have specified otherwise in this document, if I ever have incapacity I instruct my health care provider to obtain the health care decision of my health care agent, if I need treatment, for all of my health care and treatment. I have discussed my desires thoroughly with my health care agent and believe that he or she understands my philosophy regarding the health care decisions I would make if I were able. I desire that my wishes be carried out through the authority given to my health care agent under this document.

If I am unable, due to my incapacity, to make a health care decision, my health care agent is instructed to make the health care decision for me, but my health care agent should try to discuss with me any specific proposed health care if I am able to communicate in any manner, including by blinking my eyes. If this communication cannot be made, my health care agent shall base his or her decision on any health care choices that I have expressed prior to the time of the decision. If I have not expressed a health care choice about the health care in question and communication cannot be made, my health care agent shall base his or her health care decision on what he or she believes to be in my best interest.

LIMITATIONS ON MENTAL HEALTH TREATMENT

My health care agent may not admit or commit me on an inpatient basis to an institution for mental diseases, an intermediate care facility for persons with an intellectual disability, a state treatment facility or a treatment facility. My health care agent may not consent to experimental mental health research or psychosurgery, electroconvulsive treatment or drastic mental health treatment procedures for me.

ADMISSION TO NURSING HOMES OR
COMMUNITY-BASED RESIDENTIAL FACILITIES

My health care agent may admit me to a nursing home or community-based residential facility for short-term stays for recuperative care or respite care.

If I have checked "Yes" to the following, my health care agent may admit me for a purpose other than recuperative care or respite care, but if I have checked "No" to the following, my health care agent may not so admit me:

1. A nursing home — Yes.... No....

2. A community-based residential facility — Yes.... No....

If I have not checked either "Yes" or "No" immediately above, my health care agent may admit me only for short-term stays for recuperative care or respite care.

PROVISION OF A FEEDING TUBE

If I have checked "Yes" to the following, my health care agent may have a feeding tube withheld or withdrawn from me, unless my physician has advised that, in his or her professional judgment, this will cause me pain or will reduce my comfort. If I have checked "No" to the following, my health care agent may not have a feeding tube withheld or withdrawn from me.

My health care agent may not have orally ingested nutrition or hydration withheld or withdrawn from me unless provision of the nutrition or hydration is medically contraindicated.

Withhold or withdraw a feeding tube — Yes.... No....

If I have not checked either "Yes" or "No" immediately above, my health care agent may not have a feeding tube withdrawn from me.

HEALTH CARE DECISIONS FOR
PREGNANT WOMEN

If I have checked "Yes" to the following, my health care agent may make health care decisions for me even if my agent knows I am pregnant. If I have checked "No" to the following, my health care agent may not make health care decisions for me if my health care agent knows I am pregnant.

Health care decision if I am pregnant — Yes.... No....

If I have not checked either "Yes" or "No" immediately above, my health care agent may not make health care decisions for me if my health care agent knows I am pregnant.

STATEMENT OF DESIRES,
SPECIAL PROVISIONS OR LIMITATIONS

In exercising authority under this document, my health care agent shall act consistently with my following stated desires, if any, and is subject to any special provisions or limitations that I specify. The following are specific desires, provisions or limitations that I wish to state (add more items if needed):

1) -

2) -

3) -

INSPECTION AND DISCLOSURE OF
INFORMATION RELATING TO MY PHYSICAL
OR MENTAL HEALTH

Subject to any limitations in this document, my health care agent has the authority to do all of the following:

(a) Request, review and receive any information, oral or written, regarding my physical or mental health, including medical and hospital records.

(b) Execute on my behalf any documents that may be required in order to obtain this information.

(c) Consent to the disclosure of this information.

(The principal and the witnesses all must sign the document at the same time.)

SIGNATURE OF PRINCIPAL

(person creating the power of attorney for health care)

Signature....  Date....

(The signing of this document by the principal revokes all previous powers of attorney for health care documents.)

STATEMENT OF WITNESSES

I know the principal personally and I believe him or her to be of sound mind and at least 18 years of age. I believe that his or her execution of this power of attorney for health care is voluntary. I am at least 18 years of age, am not related to the principal by blood, marriage, or adoption, am not the domestic partner under ch. 770 of the principal, and am not directly financially responsible for the principal's health care. I am not a health care provider who is serving the principal at this time, an employee of the health care provider, other than a chaplain or a social worker, or an employee, other than a chaplain or a social worker, of an inpatient health care facility in which the declarant is a patient. I am not the principal's health care agent. To the best of my knowledge, I am not entitled to and do not have a claim on the principal's estate.

Witness No. 1:

(print) Name.... Date....

Address....

Signature....

Witness No. 2:

(print) Name.... Date....

Address....

Signature....

STATEMENT OF HEALTH CARE AGENT AND
ALTERNATE HEALTH CARE AGENT

I understand that.... (name of principal) has designated me to be his or her health care agent or alternate health care agent if he or she is ever found to have incapacity and unable to make health care decisions himself or herself. .... (name of principal) has discussed his or her desires regarding health care decisions with me.

Agent's signature....

Address....

Alternate's signature....

Address....

Failure to execute a power of attorney for health care document under chapter 155 of the Wisconsin Statutes creates no presumption about the intent of any individual with regard to his or her health care decisions.

This power of attorney for health care is executed as provided in chapter 155 of the Wisconsin Statutes.

ANATOMICAL GIFTS (optional)

Upon my death:

.... I wish to donate only the following organs or parts: .... (specify the organs or parts).

.... I wish to donate any needed organ or part.

.... I wish to donate my body for anatomical study if needed.

.... I refuse to make an anatomical gift. (If this revokes a prior commitment that I have made to make an anatomical gift to a designated donee, I will attempt to notify the donee to which or to whom I agreed to donate.)

Failing to check any of the lines immediately above creates no presumption about my desire to make or refuse to make an anatomical gift.

Signature....     Date....

155.30 History History: 1989 a. 200; 1991 a. 281; 1993 a. 213, 491; 1997 a. 206; 2007 a. 106, 153; 2009 a. 28; 2011 a. 126.



155.40 Revocation of power of attorney for health care.

155.40  Revocation of power of attorney for health care.

155.40(1)(1) A principal may revoke his or her power of attorney for health care and invalidate the power of attorney for health care instrument at any time by doing any of the following:

155.40(1)(a) (a) Canceling, defacing, obliterating, burning, tearing or otherwise destroying the power of attorney for health care instrument or directing another in the presence of the principal to so destroy the power of attorney for health care instrument.

155.40(1)(b) (b) Executing a statement, in writing, that is signed and dated by the principal, expressing the principal's intent to revoke the power of attorney for health care.

155.40(1)(c) (c) Verbally expressing the principal's intent to revoke the power of attorney for health care, in the presence of 2 witnesses.

155.40(1)(d) (d) Executing a subsequent power of attorney for health care instrument.

155.40(2) (2) If the health care agent is the principal's spouse or domestic partner under ch. 770 and, subsequent to the execution of a power of attorney for health care instrument, the marriage is annulled or divorce from the spouse is obtained or the domestic partnership under ch. 770 is terminated, the power of attorney for health care is revoked and the power of attorney for health care instrument is invalid.

155.40(2m) (2m) If a principal, after executing a power of attorney for health care, is adjudicated incompetent in this state, the power of attorney for health care remains in effect, except that a court may under s. 54.46 (2) (b), for good cause shown, revoke the power of attorney for health care and invalidate the power of attorney for health care instrument, or limit the authority of the agent under the terms of the power of attorney for health care instrument.

155.40(3) (3) If an individual knows that the power of attorney for health care that named him or her as health care agent has been revoked, he or she shall communicate this fact to any health care provider for the principal that he or she knows has a copy of the power of attorney for health care instrument.

155.40(4) (4) The principal's health care provider shall, upon notification of revocation of the principal's power of attorney for health care instrument, record in the principal's medical record the time, date and place of the revocation and the time, date and place, if different, of the notification to the health care provider of the revocation.

155.40 History History: 1989 a. 200; 2005 a. 387; 2009 a. 28.



155.50 Duties and immunities.

155.50  Duties and immunities.

155.50(1) (1) No health care facility or health care provider may be charged with a crime, held civilly liable or charged with unprofessional conduct for any of the following:

155.50(1)(a) (a) Certifying incapacity under s. 155.05 (2), if the certification is made in good faith based on a thorough examination of the principal.

155.50(1)(b) (b) Failing to comply with a power of attorney for health care instrument or the decision of a health care agent, except that failure of a physician to comply constitutes unprofessional conduct if the physician refuses or fails to make a good faith attempt to transfer the principal to another physician who will comply.

155.50(1)(c) (c) Complying, in the absence of actual knowledge of a revocation, with the terms of a power of attorney for health care instrument that is in compliance with this chapter or the decision of a health care agent that is made under a power of attorney for health care that is in compliance with this chapter.

155.50(1)(d) (d) Acting contrary to or failing to act on a revocation of a power of attorney for health care, unless the health care facility or health care provider has actual knowledge of the revocation.

155.50(1)(e) (e) Failing to obtain the health care decision for a principal from the principal's health care agent, if the health care facility or health care provider has made a reasonable attempt to contact the health care agent and obtain the decision but has been unable to do so.

155.50(2) (2) In the absence of actual notice to the contrary, a health care facility or health care provider may presume that a principal was authorized to execute the principal's power of attorney for health care under the requirements of this chapter and that the power of attorney for health care instrument is valid.

155.50(3) (3) No health care agent may be charged with a crime or held civilly liable for making a decision in good faith under a power of attorney for health care instrument that is in compliance with this chapter. No health care agent who is not the spouse of the principal may be held personally liable for any goods or services purchased or contracted for under a power of attorney for health care instrument.

155.50(4) (4) Subsections (1), (2), and (3) apply to acts or omissions in connection with a provision of a power of attorney for health care that is executed in another jurisdiction if the provision is valid and enforceable under s. 155.70 (10).

155.50 History History: 1989 a. 200; 2003 a. 290.



155.60 Safeguards.

155.60  Safeguards.

155.60(1)(1) Nothing in this chapter prohibits an individual from petitioning a court in this state for a determination of incompetency and for appointment of a guardian for an individual who is a principal under this chapter.

155.60(2) (2) If an individual who is a principal is adjudicated incompetent in this state and a guardian is appointed for him or her, the power of attorney for health care executed under this chapter by the principal remains in effect, except that the court may under s. 54.46 (2) (b), for good cause shown, revoke the power of attorney for health care and invalidate the power of attorney for health care instrument, or limit the authority of the agent under the terms of the power of the power of attorney for health care instrument. Unless the court makes this revocation or limitation, the guardian for the individual may not make health care decisions for the ward that may be made by the health care agent, unless the guardian is the health care agent.

155.60(3) (3) Upon receipt of a power of attorney for health care instrument or a statement of incapacity under s. 155.05 (2), a health care facility or health care provider shall acknowledge this receipt in writing and, if the principal is a patient of the health care provider, the health care provider shall include the instrument or the statement in the medical record of the principal.

155.60(4) (4)

155.60(4)(a)(a) Any interested party may petition the court assigned to exercise probate jurisdiction for the county where a principal is present or the county of the principal's legal residence to review whether the health care agent is performing his or her duties in accordance with the terms of the power of attorney for health care instrument executed by the principal. If the court finds after a hearing that the health care agent has not been performing in accordance with the terms of the instrument, the court may do any of the following:

155.60(4)(a)1. 1. Direct the health care agent to act in accordance with the terms of the principal's power of attorney for health care instrument.

155.60(4)(a)2. 2. Require the health care agent to report to the court concerning performance of the health care agent's duties at periods of time established by the court.

155.60(4)(a)3. 3. Rescind all powers of the health care agent to act under the power of attorney for health care and the power of attorney for health care instrument.

155.60(4)(b) (b) If the principal has designated an alternate health care agent and if the powers of the first-designated health care agent are rescinded under par. (a) 3., the alternate health care agent is the health care agent and par. (a), except par. (a) 3., applies.

155.60 History History: 1989 a. 200; 2005 a. 387.



155.65 Filing power of attorney instrument.

155.65  Filing power of attorney instrument.

155.65(1) (1) A principal or a principal's health care agent may, for a fee, file the principal's power of attorney for health care instrument, for safekeeping, with the register in probate of the county in which the principal resides.

155.65(2) (2) If a principal or health care agent has filed the principal's power of attorney for health care instrument as specified in sub. (1), the following persons may have access to the instrument without first obtaining consent from the principal:

155.65(2)(a) (a) The health care agent for the principal.

155.65(2)(b) (b) A health care provider who is providing care to the principal.

155.65(2)(c) (c) The court and all parties involved in proceedings in this state for adjudication of incompetency and appointment of a guardian for the principal, for emergency detention under s. 51.15, for involuntary commitment under s. 51.20, or for protective placement or protective services under ch. 55.

155.65(2)(d) (d) Any person under the order of a court for good cause shown.

155.65(3) (3) Failure to file a power of attorney for health care instrument under sub. (1) creates no presumption about the intent of an individual with regard to his or her health care decisions.

155.65 History History: 1991 a. 281; 2005 a. 387.



155.70 General provisions.

155.70  General provisions.

155.70(1)(1)

155.70(1)(a)(a) The making of a health care decision on behalf of a principal under the principal's power of attorney for health care instrument does not, for any purpose, constitute suicide. Execution of a power of attorney for health care instrument under this chapter does not, for any purpose, constitute attempted suicide.

155.70(1)(b) (b) Paragraph (a) does not prohibit an insurer from making a determination that a principal has attempted suicide or committed suicide based on the principal's action to do so, apart from the power of attorney for health care instrument.

155.70(2) (2) No individual may be required to execute a power of attorney for health care as a condition for receipt of health care or admission to a health care facility. The designation by a principal of a health care agent under a power of attorney for health care instrument is not a bar to the receipt of health care or admission to a health care facility.

155.70(3) (3) This chapter does not apply to the provisions of a valid declaration executed under subch. II of ch. 154, except that the provisions of a principal's valid power of attorney for health care instrument supersede any directly conflicting provisions of a valid declaration executed under subch. II of ch. 154 for a declarant who is that principal.

155.70(4) (4)

155.70(4)(a)(a) Nothing in this chapter may be construed to render invalid a durable power of attorney that is executed under s. 243.07, 2007 stats., prior to April 28, 1990.

155.70(4)(b) (b) A health care decision made under the authority of a durable power of attorney specified in par. (a) is valid.

155.70(5) (5) No insurer may refuse to pay for goods or services covered under a principal's insurance policy solely because the decision to use the goods or services was made by the principal's health care agent.

155.70(6) (6) A power of attorney for health care instrument that is in its original form or is a legible photocopy or electronic facsimile copy is presumed to be valid.

155.70(7) (7) Nothing in this chapter may be construed to condone, authorize, approve or permit any affirmative or deliberate act to end life other than the withholding or withdrawing of health care under a power of attorney for health care so as to permit the natural process of dying. In making health care decisions under a power of attorney for health care, an attempted suicide by the principal may not be construed to indicate a desire of the principal that health care treatment be restricted or inhibited.

155.70(8) (8) Failure to execute a power of attorney for health care document under this chapter creates no presumption about the intent of any individual with regard to his or her health care decisions.

155.70(9) (9) A power of attorney for health care instrument under s. 155.30 (1), 1989 stats., that is executed before, on or after May 14, 1992, and that is not subsequently revoked is governed by the provisions of ch. 155, 1989 stats.

155.70(10) (10) A valid document granting a health care agent authority to make health care decisions for a principal that is executed in another state or jurisdiction in compliance with the law of that state or jurisdiction is valid and enforceable in this state to the extent that the document authorizes the health care agent to make decisions for the principal that a health care agent may make for a principal under this chapter.

155.70 History History: 1989 a. 200; 1991 a. 84, 281; 1995 a. 200; 2003 a. 290; 2009 a. 319.



155.80 Penalties.

155.80  Penalties.

155.80(1)(1) Whoever directly or indirectly coerces, threatens or intimidates an individual so as to cause the individual to execute a power of attorney for health care instrument shall be fined not more than $500 or imprisoned for not more than 30 days or both.

155.80(2) (2) Whoever intentionally conceals, cancels, defaces, obliterates, damages or destroys a power of attorney for health care instrument without the consent of the principal for that instrument may be fined not more than $500 or imprisoned for not more than 30 days or both.

155.80(3) (3) Whoever knowingly conceals, falsifies or forges a power of attorney for health care instrument with intent to create the false impression that a person other than the health care agent has been so designated shall be fined not more than $1,000 or imprisoned for not more than 9 months or both.

155.80(4) (4) Whoever intentionally withholds actual knowledge of the revocation of a power of attorney for health care or of the falsification or forgery of a power of attorney for health care instrument shall be fined not more than $1,000 or imprisoned for not more than 9 months or both.

155.80(5) (5) Whoever acts or attempts to act as a health care agent based on a power of attorney for health care that the individual knows has been executed without the voluntary consent of the principal, that the individual knows has been forged or substantially altered without the authorization of the principal, or that the individual knows has been revoked, shall be fined not more than $1,000 or imprisoned for not more than 9 months or both.

155.80 History History: 1989 a. 200.






157. Disposition of human remains.

157.01 Rules for preparation, transportation and disposition.

157.01  Rules for preparation, transportation and disposition. The department of health services shall make, and delegate to the funeral directors examining board the enforcement of, rules not inconsistent with ch. 445 covering the control of communicable diseases and sanitary and health regulations in the preparation, transportation and disposition of dead human bodies.

157.01 History History: 1975 c. 39; 1979 c. 175 s. 53; 1979 c. 221 ss. 658, 2202 (45); 1983 a. 485; 1985 a. 315; 1985 a. 316 s. 14; Stats. 1985 s. 157.01; 1995 a. 27 s. 9126 (19); 2007 a. 20 s. 9121 (6) (a).



157.02 Disposal of unclaimed corpses.

157.02  Disposal of unclaimed corpses.

157.02(1) (1)  Notice to relatives. When an inmate of any state, county or municipal institution dies, the superintendent or other person in charge of the institution shall immediately notify a relative of the decedent. A public officer having the possession or the disposition of a corpse shall immediately notify a relative of the decedent. If no relative is known, or discoverable by use of ordinary diligence, notice may be dispensed with. In addition, if the deceased had been an inmate of a state correctional institution, the department of corrections shall provide written notification to the relative informing him or her that the department of corrections, upon request, will provide a copy of any autopsy report or other report or information pertaining to the death. The department of corrections shall describe how the request may be made and shall promptly comply with any such request.

157.02(2) (2) Time allowed relative to act. If a relative or friend fails to arrange for taking charge of the corpse within a reasonable time after death, the superintendent or other officer may proceed as provided in this section, but relatives or friends may claim the corpse at any time before it has been delivered pursuant to sub. (3).

157.02(3) (3) Notice to university or school. If the corpse is in the Mendota Mental Health Institute district, the University of Wisconsin shall be notified that it may have the corpse. If the corpse is in the Winnebago Mental Health Institute district, the Medical College of Wisconsin, Inc., or any accredited school of mortuary science at Milwaukee shall be notified that it may have the corpse. The university or school so notified shall immediately inform the superintendent or public officer whether it desires to have the corpse. If it does, the corpse shall be delivered accordingly, properly encased, to the most available facility for transportation to the consignee, the consignee to pay the cost of transportation.

157.02(4) (4) Standing applications. If there are advance applications for such bodies, by the Medical College of Wisconsin, Inc., or any accredited school of mortuary science, the superintendent or public officer shall make an equitable distribution between them.

157.02(5) (5) Other disposition. If the corpse is not disposed of under subs. (1) to (4), the superintendent or public officer shall properly bury it.

157.02 History History: 1971 c. 211; 1973 c. 90 s. 560 (3); 1985 a. 316 s. 14; Stats. 1985 s. 157.02; 1987 a. 27; 1989 a. 31; 2001 a. 103.



157.03 Restrictions on use of bodies for anatomical purposes; embalming such bodies; delivery of bodies to relatives.

157.03  Restrictions on use of bodies for anatomical purposes; embalming such bodies; delivery of bodies to relatives.

157.03(1)(1) The corpse of a person who died with smallpox, diphtheria or scarlet fever, or who in his or her last sickness shall request to be buried or cremated, and of a stranger or traveler who suddenly died, shall not be disposed of under s. 157.02 (3), and no person having charge of a corpse authorized to be so disposed of shall sell or deliver it to be used outside the state.

157.03(2) (2) Upon receipt of the corpse by a university or school pursuant to s. 157.02 (3) it shall be properly embalmed and retained for 3 months before being used or dismembered and shall be delivered to any relative claiming it upon satisfactory proof of relationship.

157.03 History History: 1985 a. 316 ss. 14, 25; Stats. 1985 s. 157.03; 1993 a. 482.



157.04 Penalty.

157.04  Penalty. Any officer or person having a corpse in charge, and refusing to report and deliver it, when required by this subchapter, or violating the provisions forbidding sale or delivery thereof, to be used outside the state, shall be liable to the person, university or medical school aggrieved, in the sum of $50.

157.04 History History: 1985 a. 316 s. 14; Stats. 1985 s. 157.04.



157.05 Autopsy.

157.05  Autopsy. Consent for a licensed physician to conduct an autopsy on the body of a deceased person shall be deemed sufficient when given by whichever one of the following assumes custody of the body for purposes of burial: Father, mother, husband, wife, child, guardian, next of kin, domestic partner under ch. 770, or in the absence of any of the foregoing, a friend, or a person charged by law with the responsibility for burial. If 2 or more such persons assume custody of the body, the consent of one of them shall be deemed sufficient.

157.05 History History: 1979 c. 110; 1985 a. 316 s. 14; Stats. 1985 s. 157.05; 2009 a. 28.



157.055 Disposal of human remains during state of emergency relating to public health.

157.055  Disposal of human remains during state of emergency relating to public health.

157.055(1) (1) In this section:

157.055(1)(a) (a) "Funeral establishment" has the meaning given in s. 445.01 (6).

157.055(1)(b) (b) "Public health authority" has the meaning given in s. 250.01 (6g).

157.055(2) (2) Notwithstanding ss. 69.18 (4), 445.04 (2), 445.14, 979.01 (3), (3m), and (4), 979.02, and 979.10, and subch. VII of ch. 440, during a period of a state of emergency related to public health declared by the governor under s. 323.10, a public health authority may do all of the following:

157.055(2)(a) (a) Issue and enforce orders that are reasonable and necessary to provide for the safe disposal of human remains, including by embalming, burial, cremation, interment, disinterment, transportation, and other disposal.

157.055(2)(b) (b) Take possession and control of any human remains.

157.055(2)(c) (c) Order the disposal, through burial or cremation, of any human remains of an individual who has died of a communicable disease, within 24 hours after the individual's death and consider, to the extent feasible, the religious, cultural, or individual beliefs of the deceased individual or his or her family in disposing of the remains.

157.055(2)(d) (d) If reasonable and necessary for emergency response, require a funeral establishment, as a condition of its permit under s. 445.105 (1), to accept human remains or provide the use of its business or facility, including by transferring the management and supervision of the funeral establishment to the public health authority, for a period of time not to exceed the period of the state of emergency.

157.055(2)(e) (e) Require the labeling of all human remains before disposal with all available identifying information and information concerning the circumstances of death and, in addition, require that the human remains of an individual with a communicable disease be clearly tagged to indicate that remains contain a communicable disease and, if known, the specific communicable disease.

157.055(2)(f) (f) Maintain or require the maintenance of a written or electronic record of all human remains that are disposed of, including all available identifying information and information concerning the circumstances of death and disposal. If it is impossible to identify human remains prior to disposal, the public health authority may require that a qualified person obtain any fingerprints, photographs, or identifying dental information, and collect a specimen of deoxyribonucleic acid from the human remains and transmit this information to the public health authority.

157.055(2)(g) (g) Notwithstanding s. 59.34 (1) or 59.35 (1), authorize a county medical examiner or a county coroner to appoint emergency assistant medical examiners or emergency deputy coroners, whichever is applicable, if necessary to perform the duties of the office of medical examiner or coroner, and to prescribe the duties of the emergency assistant medical examiners or emergency deputy coroners. The term of any emergency appointment authorized under this paragraph may not exceed the period of the state emergency. A county medical examiner or county coroner may terminate an emergency appointment before the end of the period of the state emergency, if termination of the appointment will not impede the performance of the duties of his or her office.

157.055 History History: 2001 a. 109; 2005 a. 31; 2009 a. 42, 282.



157.06 Anatomical gifts.

157.06  Anatomical gifts.

157.06(2)(2)  Definitions. In this section:

157.06(2)(a) (a) "Agent" means a health care agent, as defined in s. 155.01 (4), or an individual who is expressly authorized in a record that is signed by a principal to make an anatomical gift of the principal's body or part.

157.06(2)(b) (b) "Anatomical gift" means a donation of all or part of a human body to take effect after the donor's death, as determined in accordance with s. 146.71, for the purpose of transplantation, therapy, research, or education.

157.06(2)(c) (c) "Decedent" means a deceased individual.

157.06(2)(d) (d) "Disinterested witness" means a witness who is not any of the following:

157.06(2)(d)1. 1. The spouse, child, parent, sibling, grandchild, grandparent, or guardian of the individual who makes, amends, revokes, or refuses to make an anatomical gift.

157.06(2)(d)2. 2. A person who exhibits special care and concern, except as a compensated health care provider, for the individual who makes, amends, revokes, or refuses to make an anatomical gift.

157.06(2)(d)3. 3. Any other person to whom the anatomical gift could pass under sub. (11).

157.06(2)(e) (e) "Donor" means an individual whose body or part is the subject of an anatomical gift.

157.06(2)(f) (f) "Donor registry" means a database that contains records of anatomical gifts and amendments to or revocations of anatomical gifts.

157.06(2)(g) (g) "Driver's license" means a license or permit to operate a vehicle, whether or not conditions are attached to the license or permit, that is issued by the department of transportation under ch. 343.

157.06(2)(h) (h) "Eye bank" means a person that is licensed, accredited, or regulated under federal or state law to engage in the recovery, screening, testing, processing, storage, or distribution of human eyes or portions of human eyes.

157.06(2)(i) (i) "Guardian" means a person appointed by a court to make decisions regarding the support, care, education, health, or welfare of an individual, and does not include a guardian ad litem.

157.06(2)(j) (j) "Hospital" means a facility approved as a hospital under s. 50.35 or a facility operated as a hospital by the federal government, a state, or a political subdivision of a state.

157.06(2)(k) (k) "Identification card" means an identification card issued by the department of transportation under s. 343.50.

157.06(2)(L) (L) "Organ procurement organization" means a person designated by the Secretary of the U.S. Department of Health and Human Services as an organ procurement organization.

157.06(2)(m) (m) "Parent" has the meaning given under s. 48.02 (13).

157.06(2)(n) (n) "Part" means a vascularized organ, eye, or tissue of a human being. "Part" does not mean a whole human body.

157.06(2)(o) (o) "Physician" means an individual authorized to practice medicine or osteopathy under the laws of any state.

157.06(2)(p) (p) "Procurement organization" means an eye bank, organ procurement organization, or tissue bank.

157.06(2)(q) (q) "Prospective donor" means an individual who is dead or near death and has been determined by a procurement organization to have a part that could be medically suitable for transplantation, therapy, research, or education. An individual who has refused to make an anatomical gift as provided under sub. (7) is not a prospective donor.

157.06(2)(r) (r) "Reasonably available" means able to be contacted by a procurement organization without undue effort and willing and able to act in a timely manner consistent with existing medical criteria necessary for the making of an anatomical gift.

157.06(2)(s) (s) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in a perceivable form.

157.06(2)(t) (t) "Record of gift" means a donor card or other record used to make an anatomical gift, including a statement or symbol on a driver's license or identification card or in a donor registry.

157.06(2)(u) (u) "Record of refusal" means a record created under sub. (7) that expressly states an intent to bar other persons from making an anatomical gift of an individual's body or part.

157.06(2)(v) (v) "Sign" means to do any of the following with present intent to authenticate or adopt a record:

157.06(2)(v)1. 1. Execute or adopt a signature or tangible symbol.

157.06(2)(v)2. 2. Attach to or logically associate with the record an electronic symbol, sound, or process.

157.06(2)(w) (w) "Technician" means an individual determined to be qualified to remove or process parts by an appropriate organization that is licensed, accredited, or regulated under federal or state law and includes an enucleator.

157.06(2)(x) (x) "Tissue" means a portion of the human body other than a vascularized organ or eye and does not include blood unless the blood is donated for the purpose of research or education.

157.06(2)(y) (y) "Tissue bank" means a person that is licensed, accredited, or regulated under federal or state law to engage in the recovery, screening, testing, processing, storage, or distribution of tissue.

157.06(2)(z) (z) "Transplant hospital" means a hospital that furnishes organ transplants and other medical and surgical specialty services required for the care of transplant patients.

157.06(2)(zm) (zm) "Vascularized organ" means a heart, lung, liver, pancreas, kidney, intestine, or other organ that requires the continuous circulation of blood to remain useful for purposes of transplantation.

157.06(2m) (2m) Signing for a person who is physically unable. If an individual who is physically unable to sign a record under sub. (5) (a) 4. or (b) 1., (6) (a) 1., (b) 1., (c) 1., or (d) 1., or (7) (a) 1. or (b) 1. directs another to sign the record on his or her behalf, the signature of the other individual authenticates the record as long as all of the following conditions are satisfied:

157.06(2m)(a) (a) The signature of the other individual is witnessed by at least two adults, at least one of whom is a disinterested witness.

157.06(2m)(b) (b) The witnesses sign the record at the request of the individual who is physically unable to sign.

157.06(2m)(c) (c) The record includes a statement that it was signed and witnessed at the request of the individual who is physically unable to sign.

157.06(4) (4) Who may make an anatomical gift before donor's death. Except as provided in subs. (7) and (8), any of the following may during the life of a donor make an anatomical gift of the donor's body or part in the manner provided in sub. (5):

157.06(4)(a) (a) The donor, if he or she is at least 15 and one-half years of age or is an emancipated minor.

157.06(4)(b) (b) An agent of the donor, unless the donor's power of attorney for health care instrument under ch. 155 or some other record prohibits the agent from making an anatomical gift.

157.06(4)(c) (c) A parent of the donor, if the donor is an unemancipated minor and does not object to the making of the anatomical gift.

157.06(4)(d) (d) A guardian of the donor unless a health care agent under ch. 155 has authority to make an anatomical gift of the donor's body or part.

157.06(5) (5) Manner of making an anatomical gift before donor's death.

157.06(5)(a)(a) A donor under sub. (4) (a) may make an anatomical gift by doing any of the following:

157.06(5)(a)1. 1. Affixing to, or authorizing a person to imprint on, the donor's driver's license or identification card a statement or symbol that indicates that the donor has made an anatomical gift.

157.06(5)(a)2. 2. Including an anatomical gift in his or her will.

157.06(5)(a)3. 3. If the donor has a terminal illness or injury, communicating the anatomical gift by any means to at least two adults, at least one of whom is a disinterested witness.

157.06(5)(a)4. 4. Signing a donor card or other record that includes an anatomical gift or, if physically unable to sign a record, by directing another individual to sign the record as provided in sub. (2m).

157.06(5)(a)5. 5. Authorizing a person to include in a donor registry a statement or symbol that indicates that the donor has made an anatomical gift.

157.06(5)(b) (b) A person under sub. (4) (b) to (d) may make an anatomical gift of a donor's body or part during the donor's life by doing any of the following:

157.06(5)(b)1. 1. Signing a donor card or other record that includes an anatomical gift or, if physically unable to sign a record, by directing another to sign the record as provided in sub. (2m).

157.06(5)(b)2. 2. Authorizing another to include in a donor registry a statement or symbol that indicates that the person has made an anatomical gift of the donor's body or part.

157.06(5)(c) (c) The revocation, suspension, expiration, or cancellation of a driver's license or identification card on which an anatomical gift has been made does not invalidate the anatomical gift.

157.06(5)(d) (d) An anatomical gift made by will takes effect upon the donor's death whether or not the will is probated. Invalidation of the will after the donor's death does not invalidate the anatomical gift.

157.06(6) (6) Amending or revoking anatomical gift before donor's death.

157.06(6)(a)(a) Subject to sub. (8), a donor may amend an anatomical gift of his or her body or part by doing any of the following:

157.06(6)(a)1. 1. Signing a record that amends the anatomical gift or, if physically unable to sign, directing another to sign the record as provided in sub. (2m).

157.06(6)(a)2. 2. Subsequently executing a record of gift that amends a previously executed anatomical gift or a portion of a previously executed anatomical gift either expressly or by inconsistency.

157.06(6)(a)3. 3. If the anatomical gift was not made in a will and the donor has a terminal illness or injury, communicating in any manner an amendment of the anatomical gift to at least two adults, at least one of whom is a disinterested witness.

157.06(6)(a)4. 4. If the anatomical gift was made in a will, amending the will.

157.06(6)(b) (b) Subject to sub. (8), a donor may revoke an anatomical gift of his or her body or part by doing any of the following:

157.06(6)(b)1. 1. Signing a record that revokes the anatomical gift or, if physically unable to sign, directing another to sign the record as provided in sub. (2m).

157.06(6)(b)2. 2. Subsequently executing a record of gift that revokes a previously executed anatomical gift or a portion of a previously executed anatomical gift either expressly or by inconsistency.

157.06(6)(b)3. 3. If the anatomical gift was not made in a will and if the donor has a terminal illness or injury, communicating in any manner the revocation of the anatomical gift to at least two adults, at least one of whom is a disinterested witness.

157.06(6)(b)4. 4. If the anatomical gift was made in a will, amending or revoking the will.

157.06(6)(b)5. 5. If the anatomical gift was made in a record of gift, destroying or cancelling the record of gift, or the portion of the record of gift used to make the anatomical gift, with intent to revoke the anatomical gift.

157.06(6)(c) (c) Subject to sub. (8), a person who is authorized to make an anatomical gift under sub. (4) (b) to (d) may amend an anatomical gift of a donor's body or part before the donor's death by doing any of the following:

157.06(6)(c)1. 1. Signing a record that amends the anatomical gift or, if physically unable to sign, directing another to sign the record as provided in sub. (2m).

157.06(6)(c)2. 2. Subsequently executing a record of gift that amends a previously executed anatomical gift or a portion of a previously executed anatomical gift either expressly or by inconsistency.

157.06(6)(d) (d) Subject to sub. (8), a person who is authorized to make an anatomical gift under sub. (4) (b) to (d) may revoke an anatomical gift of a donor's body or part before the donor's death by doing any of the following:

157.06(6)(d)1. 1. Signing a record that revokes the anatomical gift or, if physically unable to sign, directing another to sign the record as provided in sub. (2m).

157.06(6)(d)2. 2. Subsequently executing a record of gift that revokes a previously executed anatomical gift or a portion of a previously executed anatomical gift either expressly or by inconsistency.

157.06(6)(d)3. 3. If the anatomical gift was made in a record of gift, destroying or cancelling the record of gift, or the portion of the record of gift used to make the anatomical gift, with intent to revoke the anatomical gift.

157.06(7) (7) Refusal to make an anatomical gift; effect of refusal.

157.06(7)(a)(a) An individual may refuse to make an anatomical gift of the individual's body or part by doing any of the following:

157.06(7)(a)1. 1. Signing a record refusing to make an anatomical gift or, if physically unable to sign, directing another to sign the record as provided in sub. (2m).

157.06(7)(a)2. 2. Including a refusal to make an anatomical gift in the individual's will, whether or not the will is admitted to probate or invalidated after the individual's death.

157.06(7)(a)3. 3. If the individual has a terminal illness or injury, communicating in any manner a refusal to make an anatomical gift to at least two adults, at least one of whom is a disinterested witness.

157.06(7)(b) (b) An individual who has made a refusal to make an anatomical gift under this subsection may amend or revoke the refusal to make an anatomical gift by doing any of the following:

157.06(7)(b)1. 1. Signing a record amending or revoking the refusal to make an anatomical gift or, if physically unable to sign, directing another to sign the record as provided in sub. (2m).

157.06(7)(b)2. 2. If the refusal to make an anatomical gift was made in the individual's will, amending or revoking the will, whether or not the will is admitted to probate or invalidated after the individual's death.

157.06(7)(b)3. 3. If the individual has a terminal illness or injury, communicating in any manner an amendment to or revocation of the refusal to make an anatomical gift to at least two adults, at least one of whom is a disinterested witness.

157.06(7)(b)4. 4. Subsequently making an anatomical gift as provided under sub. (5) (a) that is inconsistent with the refusal to make an anatomical gift.

157.06(7)(b)5. 5. If the refusal to make an anatomical gift was made in a record of refusal, destroying or canceling the record of refusal, or the portion of the record of refusal, that evidenced the refusal to make an anatomical gift, with intent to revoke the refusal to make an anatomical gift.

157.06(7)(c) (c) Except as provided in sub. (8) (h), in the absence of an express, contrary indication by an individual set forth in a refusal to make an anatomical gift under this subsection, the individual's unrevoked refusal to make an anatomical gift under this subsection of his or her body or part bars all other persons from making an anatomical gift of the individual's body or part.

157.06(8) (8) Preclusive effect of anatomical gift, amendment, or revocation.

157.06(8)(a)(a) Except as provided in par. (g) and subject to par. (f), in the absence of an express, contrary indication by the donor, a person other than the donor may not make, amend, or revoke an anatomical gift of the donor's body or part if the donor has made an unrevoked anatomical gift of his or her body or that part under sub. (5) (a) or an amendment to an anatomical gift of the donor's body or that part under sub. (6) (a).

157.06(8)(b) (b) A donor's revocation of an anatomical gift of the donor's body or part under sub. (6) (b) is not a refusal to make an anatomical gift and does not bar another person authorized to make an anatomical gift under sub. (4) from making an anatomical gift of the donor's body or part under sub. (5) and does not bar a person who is authorized to make an anatomical gift under sub. (9) from making an anatomical gift under sub. (10).

157.06(8)(c) (c) If a person other than the donor makes an unrevoked anatomical gift of the donor's body or part under sub. (5) (b) or an amendment to an anatomical gift of the donor's body or part under sub. (6) (c), another person may not amend or revoke the anatomical gift under sub. (10) or otherwise make an anatomical gift of the body or part under sub. (10).

157.06(8)(d) (d) If a person other than the donor revokes an anatomical gift of the donor's body or part under sub. (6) (d), the revocation does not bar another person from making an anatomical gift of the donor's body or part under sub. (5) or (10).

157.06(8)(e) (e) An anatomical gift of a part of a donor's body that is made under sub. (5) or in an amendment under sub. (6), absent an express, contrary indication by the donor or other person who made the anatomical gift, is not a refusal by the donor to make an anatomical gift of another part of the donor's body or a limitation on a later anatomical gift of another part of the donor's body.

157.06(8)(f) (f) An anatomical gift of a part that is made under sub. (5) or in an amendment under sub. (6) for a specified purpose for which an anatomical gift may be made, absent an express, contrary indication by the person who made the anatomical gift, does not limit a person from making an anatomical gift of the part under sub. (5), (6), or (10) for any of the other purposes for which an anatomical gift may be made.

157.06(8)(g) (g) If a donor who is an unemancipated minor dies, a parent of the donor who is reasonably available may revoke or amend an anatomical gift of the donor's body or part.

157.06(8)(h) (h) If an unemancipated minor who has made a refusal to make an anatomical gift under sub. (7) dies, a reasonably available parent of the minor may revoke the minor's refusal to make an anatomical gift.

157.06(9) (9) Who may make an anatomical gift near or upon the donor's death.

157.06(9)(a)(a) Except as provided in subs. (7) and (8) and subject to pars. (b) and (c), any member of the following classes of persons, in the order of priority listed, who is reasonably available may, in the manner provided in sub. (10), make an anatomical gift of the body or part of an individual who is near death or has died:

157.06(9)(a)1. 1. A person who is the individual's agent near or at the time of the individual's death and has authority under sub. (4) (b) to make an anatomical gift of the decedent's body or part.

157.06(9)(a)2. 2. The spouse or domestic partner under ch. 770 of the individual.

157.06(9)(a)3. 3. The adult children of the individual.

157.06(9)(a)4. 4. The parents of the individual.

157.06(9)(a)5. 5. The adult siblings of the individual.

157.06(9)(a)6. 6. The adult grandchildren of the individual.

157.06(9)(a)7. 7. The grandparents of the individual.

157.06(9)(a)8. 8. Adults who exhibited special care and concern, except as a compensated health care provider, for the individual.

157.06(9)(a)9. 9. Persons who were guardians of the individual near or at the time of the individual's death.

157.06(9)(a)10. 10. Any other persons who have authority to dispose of the individual's body.

157.06(9)(b) (b) If the members of a class of persons under par. (a) 1., 3., 4., 5., 6., 7., or 9. have priority to make an anatomical gift of an individual's body or part under par. (a) and the class consists of more than one member, any member of the class may make an anatomical gift unless that member or the person to whom the anatomical gift will pass under sub. (11) has actual knowledge of an objection by another member of the class, in which case the anatomical gift may be made only by a majority of members of the class who are reasonably available.

157.06(9)(c) (c) A person may not make an anatomical gift of an individual's body or part under this subsection if a person who is a member of a class with higher priority under par. (a) is reasonably available.

157.06(10) (10) Manner of making, amending, or revoking an anatomical gift near or upon donor's death.

157.06(10)(a)(a) A person authorized under sub. (9) to make an anatomical gift of an individual's body or part may do so by doing any of the following:

157.06(10)(a)1. 1. Signing a record of gift.

157.06(10)(a)2. 2. Subject to sub. (25m) (c), making an oral communication of an anatomical gift that is electronically recorded.

157.06(10)(a)3. 3. Subject to sub. (25m) (c), making an oral communication of an anatomical gift that is contemporaneously reduced to a record and that is signed by the individual receiving the oral communication.

157.06(10)(b) (b) A member of a class of persons that has higher priority to make an anatomical gift under sub. (9) than the person who made an anatomical gift under par. (a) and who is reasonably available may amend the anatomical gift in the manner provided in par. (d), except that if more than one member of the class with higher priority is reasonably available, the agreement of a majority of the reasonably available members is required to amend the anatomical gift.

157.06(10)(c) (c)

157.06(10)(c)1.1. Subject to subd. 2., a member of a class of persons that has higher priority to make an anatomical gift under sub. (9) than the person who made an anatomical gift under par. (a) may revoke the anatomical gift in the manner provided in par. (d), except that if more than one member of the class with higher priority is reasonably available, the agreement of at least one-half of the reasonably available members is required to revoke the anatomical gift.

157.06(10)(c)2. 2. A revocation of an anatomical gift under subd. 1. is effective only if before an incision is made to remove a part from the donor's body or before invasive procedures have been begun to prepare the recipient, the procurement organization, transplant hospital, or physician or technician has actual knowledge of the revocation.

157.06(10)(d) (d) A person who is authorized to amend or revoke an anatomical gift under par. (b) or (c) may do so orally or by including the amendment or revocation in a record.

157.06(11) (11) Persons that may receive anatomical gifts; purpose of gifts.

157.06(11)(a)(a) An anatomical gift may be made to any of the following persons:

157.06(11)(a)1. 1. For the purpose of research or education, a hospital, accredited medical school, dental school, college, university, organ procurement organization, or other appropriate person.

157.06(11)(a)2. 2. Subject to par. (b) 1., an individual designated by the person making the anatomical gift into which individual's body a part is intended to be transplanted.

157.06(11)(a)3. 3. An eye bank or tissue bank.

157.06(11)(a)4. 4. An organ procurement organization, as custodian of a part for transplant or therapy.

157.06(11)(b) (b)

157.06(11)(b)1.1. If a part that is the subject of an anatomical gift made to an individual under par. (a) 2. cannot be transplanted into the individual, the part passes as provided in par. (f) absent an express, contrary indication by the person making the anatomical gift.

157.06(11)(b)2. 2. If tissue that is the subject of an anatomical gift made to an organ procurement organization is unsuitable for transplantation or therapy, the organ procurement organization may give the tissue to an appropriate person for research or education if authorized to do so by the person who made the anatomical gift.

157.06(11)(c) (c) If an anatomical gift of one or more parts does not name a person under par. (a) 1. to 4. as the person to whom the anatomical gift is made, but identifies the purpose of the anatomical gift, all of the following apply:

157.06(11)(c)1. 1. If the purpose of the anatomical gift is transplantation or therapy, the part passes as provided in par. (f).

157.06(11)(c)2. 2. If the purpose of the anatomical gift is research or education, the part passes to the appropriate procurement organization.

157.06(11)(c)3. 3. If an anatomical gift is for more than one purpose, but the purposes are not set forth in any priority, the part shall be used for transplantation or therapy, if suitable, and if the part cannot be used for transplantation or therapy, may be used for research or education.

157.06(11)(d) (d) If an anatomical gift of one or more parts does not name a person under par. (a) 1. to 4. as the person to whom the anatomical gift is made and does not identify the purpose of the anatomical gift, the parts may be used only for transplantation or therapy, and the parts pass as provided in par. (f).

157.06(11)(e) (e) If an anatomical gift specifies only a general intent to make an anatomical gift by words such as "donor," "organ donor," or "body donor," or by a symbol or statement of similar meaning, the anatomical gift may be used only for the purpose of transplantation or therapy, and the parts pass as provided in par. (f).

157.06(11)(f) (f) If par. (b) 1., (c) 1., (d), or (e) applies, all of the following apply:

157.06(11)(f)1. 1. If the part is an eye, the part passes to the appropriate eye bank.

157.06(11)(f)2. 2. If the part is tissue, the part passes to the appropriate tissue bank.

157.06(11)(f)3. 3. If the part is an organ, the part passes to the appropriate organ procurement organization as custodian of the organ.

157.06(11)(g) (g) If a body or part that is the subject of an anatomical gift does not pass pursuant to pars. (a) to (e) or is not used for transplantation, therapy, research, or education, custody of the body or part passes to the person who is obligated to dispose of the body or part.

157.06(11)(h) (h) A person may not accept an anatomical gift of a decedent's body or part if the person has actual knowledge that the anatomical gift was not made as provided in sub. (5), (6), or (10) or if the person has actual knowledge that the decedent made a refusal to make an anatomical gift under sub. (7) that was not revoked.

157.06(11)(i) (i) Except as provided under par. (a) 2., nothing in this section affects the allocation of organs for transplantation or therapy.

157.06(12) (12) Search and notification.

157.06(12)(a)(a) If any of the following persons reasonably believes an individual to be dead or near death, the person shall make a reasonable search of the individual for a record of gift or a record of refusal or other information identifying the individual as a donor or as an individual who has refused to make an anatomical gift:

157.06(12)(a)1. 1. A law enforcement officer, fire fighter, emergency medical technician, first responder, or ambulance service provider.

157.06(12)(a)2. 2. If no other source of information is immediately available, a hospital, as soon as practical after the individual's arrival at the hospital.

157.06(12)(b) (b) If a record of gift or record of refusal is located by a search under par. (a) 1., and the individual or deceased individual to whom the record or gift or record of refusal relates is taken to a hospital, the person responsible for conducting the search shall send the record of gift or record of refusal to the hospital.

157.06(12)(c) (c) A person is immune from any criminal or civil liability for failure to discharge the duties imposed under this subsection but may be subject to an administrative sanction for such failure.

157.06(13) (13) Delivery of record of gift not required; right to examine.

157.06(13)(a)(a) A record of gift need not be delivered during the donor's lifetime to be effective.

157.06(13)(b) (b) Upon or after an individual's death, a person who has possession of a record of gift or a record of refusal relating to the individual's body or part shall allow any person who is authorized to revoke, make, or object to the making of an anatomical gift of the individual's body or part, and any person to whom the body or part could pass under sub. (11), to examine and copy the record of gift or record of refusal.

157.06(14) (14) Rights and duties of procurement organization and others.

157.06(14)(a)(a) A procurement organization shall do all of the following when a hospital refers an individual who is near death or who is deceased to the procurement organization:

157.06(14)(a)1. 1. If the individual is a prospective donor, make a reasonable search for any person under sub. (9) having priority to make an anatomical gift of the individual's body or part.

157.06(14)(a)2. 2. If the individual referred is a minor who is a donor or who made an unrevoked refusal to make an anatomical gift, unless the procurement organization has actual knowledge that the minor was emancipated, conduct a reasonable search for the parents of the minor and provide the parents an opportunity to revoke or amend the anatomical gift or refusal relating to the minor.

157.06(14)(a)3. 3. If the procurement organization receives information about an anatomical gift of the individual's body or part that under sub. (11) passes to a person other than the procurement organization, promptly advise the other person of relevant information regarding the anatomical gift.

157.06(14)(a)4. 4. If procurement organization personnel make a request of a family member of a potential donor to make an anatomical gift of organs, tissues, or eyes, ensure that the personnel make the request with discretion and sensibility with respect to the circumstances, views, and beliefs of the family of the potential donor.

157.06(14)(b) (b) When a hospital refers an individual at or near death to a procurement organization, the procurement organization may conduct any reasonable examination to determine whether a part of the individual that is or could be the subject of an anatomical gift is medically suitable for transplantation, therapy, research, or education. Unless otherwise prohibited by law, an examination under this paragraph may include an examination of all of the individual's medical or dental records. During the examination period, measures necessary to ensure the medical suitability of the part may not be withdrawn unless the hospital or procurement organization has actual knowledge that the individual expressed a contrary intent.

157.06(14)(c) (c) Unless otherwise prohibited by law, at any time after a donor's death, the person to whom the donor's body or part passes under sub. (11) may conduct any reasonable examination, including an examination of all of the donor's medical or dental records, to determine the medical suitability of the donor's body or part for its intended purpose.

157.06(14)(d) (d) Subject to subs. (11) (g), (22m), and (23m), the rights of the person to whom an anatomical gift of a part passes under sub. (11) are superior to the rights of all others with respect to a part. The person may accept or reject an anatomical gift in whole or in part. A person who accepts an anatomical gift of a part shall cause the part to be removed from the donor's body after the death of the donor and before embalming, burial, or cremation and without unnecessary mutilation.

157.06(14)(e) (e) A person who accepts an anatomical gift of an entire body may, subject to the terms of an anatomical gift and this section, allow embalming, burial, cremation, or use of the remains of the body in a funeral service.

157.06(14)(f) (f) A physician who attends a decedent at death or determines the time of death may not participate in the procedures for removing or transplanting a part from the decedent.

157.06(14)(g) (g) A physician or technician may remove from the body of a donor a donated part that the physician or technician is qualified to remove.

157.06(14m) (14m) Coordination of procurement and use; duties of hospitals. Each hospital shall do all of the following:

157.06(14m)(a) (a) Enter into agreements or affiliations with procurement organizations for coordination of procurement and use of bodies and parts that are the subject of anatomical gifts, including the following:

157.06(14m)(a)1. 1. An agreement with an organ procurement organization to notify the organ procurement organization or its designee in a timely manner of individuals whose death is imminent or who have died in the hospital.

157.06(14m)(a)2. 2. Agreements with at least one tissue bank and at least one eye bank to cooperate in the retrieval, processing, preservation, storage, and distribution of tissues and eyes to assure that all usable tissues and eyes are obtained from potential donors, as long as such agreements do not interfere with the procurement of organs.

157.06(14m)(b) (b) Ensure, in collaboration with the organ procurement organization with which the hospital has an agreement under par. (a) 1. that the family of each potential donor is informed of its options to donate organs, tissues, or eyes or to refuse to donate organs, tissues, or eyes.

157.06(14m)(c) (c) Ensure that the individual who requests family members of potential donors to make anatomical gifts of organs, tissues, or eyes is either an organ procurement representative or has completed a course on the methodology for approaching persons to request that they make anatomical gifts, which course is designed in conjunction with the tissue and eye bank community and offered or approved by the organ procurement organization with which the hospital has an agreement under par. (a) 1.

157.06(14m)(d) (d) Ensure that hospital personnel who make requests of family members of potential donors to make anatomical gifts of organs, tissues, or eyes make the requests with discretion and sensibility with respect to the circumstances, views, and beliefs of the families of potential donors.

157.06(14m)(e) (e) Ensure that the hospital works cooperatively with the procurement organizations with which it has agreements under par. (a) in educating staff on donation issues, reviewing death records to improve identification of potential donors, and maintaining potential donors while necessary testing and placement of potential donated organs, tissues, and eyes takes place.

157.06(17) (17) Prohibited acts related to records. Any person who intentionally falsifies, forges, conceals, defaces, or obliterates a record of gift, an amendment or revocation of a record of gift, or a record of refusal for pecuniary gain is guilty of a Class H felony, except that notwithstanding the maximum fine specified in s. 939.50 (3) (h), the person may be fined not more than $50,000.

157.06(18) (18) Immunity.

157.06(18)(a)(a) A person who acts, or in good faith attempts to act, in accordance with this section or with the applicable anatomical gift law of another state is not liable for the act in a civil action, criminal prosecution, or administrative proceeding.

157.06(18)(b) (b) A person who makes an anatomical gift and the person's estate are not liable for any injury or damage that results from the making of the anatomical gift or the use of the body or any part that is the subject of the anatomical gift.

157.06(18)(c) (c) A person may rely on a representation made by an individual purporting to be an individual listed under sub. (9) (a) 2., 3., 4., 5., 6., 7., or 8. as to the individual's relation to a donor or prospective donor in determining whether an anatomical gift of the donor's or prospective donor's body or part has been made, amended, or revoked.

157.06(19) (19) Law governing validity; choice of law as to making of anatomical gift; presumption of validity.

157.06(19)(a)(a) An anatomical gift is valid if made in accordance with any of the following:

157.06(19)(a)1. 1. This section.

157.06(19)(a)2. 2. The laws of the state or country where it was made.

157.06(19)(a)3. 3. The laws of the state or country where the individual making the anatomical gift was domiciled, had a place of residence, or was a national at the time the anatomical gift was made.

157.06(19)(b) (b) If an anatomical gift is valid under this subsection, the law of this state governs the interpretation of the anatomical gift.

157.06(19)(c) (c) A person may presume that an anatomical gift or an amendment of an anatomical gift is valid unless the person has actual knowledge that it was not validly made or was revoked.

157.06(20) (20) Donor Registry. The department of health services may establish a donor registry. If the department of health services establishes a donor registry under this subsection, the department of transportation shall cooperate with the department of health services in establishing the donor registry. The department of health services shall promulgate administrative rules governing any donor registry established under this subsection.

157.06(21) (21) Effect of anatomical gift on advance health care directive. If a prospective donor executed a declaration, as defined in s. 154.02 (1), or a power of attorney for health care instrument under ch. 155, measures necessary to ensure the medical suitability of an organ for transplantation or therapy may not be withheld or withdrawn from the prospective donor unless the declaration or power of attorney for health care instrument expressly provides to the contrary.

157.06(22m) (22m) Authorization by coroner or medical examiner; no evidence of anatomical gift.

157.06(22m)(ag)(ag) If a decedent is within the custody of a coroner or medical examiner and if there is no evidence that an anatomical gift of the decedent's body or part has been made or that the decedent has refused to make an anatomical gift, the coroner or medical examiner shall contact by telephone the organ procurement organization designated for the region in which the death occurs. The coroner or medical examiner shall provide the organ procurement organization with information, if known to the coroner or medical examiner, concerning the decedent's age, the cause of the decedent's death and, if available, the decedent's medical history.

157.06(22m)(am) (am) The coroner or medical examiner may release and permit the removal of a part from a decedent specified in par. (ag) within that official's custody, for transplantation or therapy, including to a tissue bank under the requirements of sub. (24m), if all of the following apply:

157.06(22m)(am)1. 1. The official has received a request for the part from a hospital, physician, or organ procurement organization.

157.06(22m)(am)2. 2. The official has made a reasonable effort, taking into account the useful life of the part, to locate and examine the decedent's medical records and, subject to sub. (25m), inform persons listed in sub. (9) of their option to make, or object to making, an anatomical gift.

157.06(22m)(am)3. 3. The official does not have actual knowledge of a refusal to make an anatomical gift or contrary indication by the decedent or of an objection by a person having priority to act as listed in sub. (9).

157.06(22m)(am)4. 4. The removal will be by a physician, except for the following:

157.06(22m)(am)4.a. a. In the case of eyes, the removal may be by a physician or by an enucleator.

157.06(22m)(am)4.b. b. In the case of tissue or bone, the removal may be by a physician or by a technician.

157.06(22m)(am)5. 5. The removal will not interfere with any autopsy or investigation.

157.06(22m)(am)6. 6. The removal will be in accordance with accepted medical standards.

157.06(22m)(am)7. 7. Cosmetic restoration will be done to the decedent's body, if appropriate.

157.06(22m)(b) (b) A coroner or medical examiner who releases, and permits the removal of a part under this subsection shall maintain a permanent record of the name of the decedent, the name of the person making the request, the date and purpose of the request, the part requested, and the name of the person to whom it was released.

157.06(23m) (23m) Authorization by coroner or medical examiner; potential donations of organs and tissue.

157.06(23m)(a)(a) Subject to par. (b), for a decedent who meets the criteria for a determination of death under s. 146.71, who is a donor, and who is within the jurisdiction of a coroner or medical examiner under ch. 979, any vascularized organ that is the subject of an anatomical gift may be removed by a physician, within a time period compatible with preservation of the organ for purposes of transplantation or therapy, if all of the following take place:

157.06(23m)(a)1. 1. Immediately after the hospital in which the donor or potential donor is located contacts the organ procurement organization designated for the region of which the hospital is a part concerning the potential donation, the organ procurement organization shall, by oral conversation, provide notice to the coroner or medical examiner or his or her designee of the referral of the donor or potential donor and shall provide notice of the referral to the district attorney or his or her designee.

157.06(23m)(a)2. 2. The coroner or medical examiner or his or her designee has the opportunity to be present during the scheduled removal of the vascularized organ if, in the judgment of the coroner, medical examiner, or designee, the organ may be necessary in determining the cause of death.

157.06(23m)(b) (b) If, in the judgment of the coroner, medical examiner, or designee specified in par. (a) the vascularized organ may be necessary in determining the cause of death, the coroner, medical examiner, or designee may order a biopsy of the vascularized organ or, if the coroner, medical examiner, or designee is present during the scheduled removal, he or she may deny removal of the vascularized organ. If denial of removal is a possibility, the organ procurement organization shall make a good faith effort to consult with a forensic pathologist designated by the coroner, medical examiner, or designee as to the pathologist's opinion concerning the necessity of the vascularized organ in determining the cause of death. If the biopsy is ordered or the removal is denied, the coroner, medical examiner, or designee shall specify, in writing as part of any death report required under ch. 979, any reasons for determining that the vascularized organ may be involved in the cause of death.

157.06(23m)(c) (c) For a decedent specified under par. (a), as authorized under the requirements of this section by the coroner, medical examiner, or designee with jurisdiction over the decedent, any part other than a vascularized organ that is a subject of an anatomical gift may be removed by a physician and any part that is tissue or bone may be removed by a technician or tissue bank employee, within a time period compatible with preservation of the part for purposes of transplantation or therapy.

157.06(23m)(d) (d) A physician, technician, or tissue bank employee who removes cardiovascular tissue from a decedent under this subsection shall, upon request of the coroner or medical examiner, file with the coroner or medical examiner with jurisdiction over the decedent a report detailing the condition of the cardiovascular tissue and its relationship to the cause of death. The report may include a biopsy or medically approved sample, if available, from the part.

157.06(23m)(e) (e)

157.06(23m)(e)1.1. A physician who removes an organ from a decedent under this subsection shall complete a form, as specified in sub. (26m) (a).

157.06(23m)(e)2. 2. A physician, technician, or tissue bank employee who removes tissue, other than cardiovascular tissue, from a decedent under this subsection shall complete a form, as specified in sub. (26m) (b).

157.06(23m)(e)3. 3. After completing a form under this paragraph, the physician, technician, or tissue bank employee shall transmit the form to the coroner or medical examiner with jurisdiction over the decedent.

157.06(24m) (24m) Authorization by coroner or medical examiner; tissue banks.

157.06(24m)(a)(a)

157.06(24m)(a)1.1. If a decedent is within the custody of a coroner or medical examiner, and the death occurred in a hospital, any release of the decedent for potential donation of tissue shall be to the tissue bank with which the hospital has an agreement under sub. (14m) (a) 2. However, if such a tissue bank is unwilling to receive the tissue donation, the tissue bank shall so notify the coroner or medical examiner.

157.06(24m)(a)2. 2. Upon receipt of a notification under subd. 1., the coroner or medical examiner may notify any other tissue bank with which the coroner or medical examiner has an agreement under par. (b) of the availability of the decedent as a potential tissue donor.

157.06(24m)(a)3. 3. Upon receipt of a notification under subd. 2., the tissue bank so notified, if willing to receive the tissue donation, shall contact a reasonably available person, under the priority established in sub. (9), to request that the person make an anatomical gift of all or a part of the decedent's tissue.

157.06(24m)(a)4. 4. If the coroner or medical examiner informs the hospital that subds. 2. and 3. apply and that consent has been given for an anatomical gift, the hospital shall transfer the decedent to the coroner or medical examiner.

157.06(24m)(b) (b) When a decedent is within the custody of a coroner or medical examiner, the death occurred outside a hospital or the decedent was transferred to the coroner or medical examiner under par. (a) 4., and the coroner or medical examiner refers the decedent as a potential tissue donor, any such referral shall be made under the following conditions:

157.06(24m)(b)1. 1. Subject to subds. 2., 3., and 4., the coroner or medical examiner, after considering a tissue bank's history, services, traditional referral patterns, geographic service area, and tissue distribution record and any other criteria required for consideration by the corporation counsel of the applicable county, enters into a written, general referral agreement with one or more tissue banks to which the coroner or medical examiner shall refer decedents for potential donation of tissue.

157.06(24m)(b)2. 2. Any agreement under subd. 1. is subject to review and approval by all of the following:

157.06(24m)(b)2.a. a. The corporation counsel of the applicable county.

157.06(24m)(b)2.b. b. The county board of the applicable county. Within 60 days after any approval by the corporation counsel and transmittal of the agreement to the county board, the county board may approve or disapprove the agreement. If the county board takes no action, the agreement is approved.

157.06(24m)(b)3. 3. A tissue bank under this paragraph is accredited by the American Association of Tissue Banks or audited at least once every 2 years by an organization that is accredited by the American Association of Tissue Banks.

157.06(24m)(b)4. 4. All of the following applies to an agreement by a coroner or medical examiner with one or more tissue banks to which the coroner or medical examiner refers decedents for potential donation of tissue:

157.06(24m)(b)4.a. a. Any such agreement that is entered into after April 13, 2006, shall conform to the requirements of subds. 1. to 3.

157.06(24m)(b)4.b. b. Any such agreement that exists on April 13, 2006, shall conform to the requirements of subds. 1. to 3. by October 1, 2007, unless the agreement expires before that date and is not renegotiated or renewed under subd. 4. a.

157.06(25m) (25m) Consent for or limitation on certain uses of bones or tissue; requirements.

157.06(25m)(a)(a) A hospital, organ procurement organization, tissue bank, coroner, or medical examiner that provides a record of gift to a person who may make an anatomical gift under sub. (4) or (9) shall include in the record of gift the following sentences: "I understand that donated bones or tissues, including skin, may have numerous uses, including for reconstructive and cosmetic purposes, and that multiple organizations, including nonprofit and for-profit organizations, may recover, process, or distribute the donations. I further understand that I may, by this record, limit the use of the bones or tissues, including skin, that are donated or types of organizations that recover, process, or distribute the donation."

157.06(25m)(b) (b) The record of gift under par. (a) shall include, following the 2nd sentence required in par. (a), all of the following:

157.06(25m)(b)1. 1. A line or space for the person who may make an anatomical gift to sign to acknowledge that he or she has read the sentences specified in par. (a) or that the sentences have been read aloud to him or her. Except in cases in which an anatomical gift is executed by means that do not require the person making the anatomical gift to sign a record of gift, failure of the person making the anatomical gift to sign in the line or space is a refusal to make or an objection to making an anatomical gift of bones or tissues.

157.06(25m)(b)2. 2. A line or space for the person making the anatomical gift to sign and specify a limitation, if any, on the use of bones or tissues or on the types of organizations that recover, process, or distribute the donation.

157.06(25m)(c) (c) If a person makes an anatomical gift in the manner provided in sub. (10) (a) 2. or 3., the individual receiving the oral communication shall read aloud to the person the sentences required under par. (a). If the anatomical gift is made in the manner provided in sub. (10) (a) 3., the individual who reduces the anatomical gift to a record shall note on the record that the person making the anatomical gift has been read the sentences required under par. (a) and note any limitations that the person making the anatomical gift imposes on the use of any bones or tissues that are the subject of the anatomical gift or any limitations on the types of organizations that recover, process, or distribute such bones or tissues.

157.06(25m)(d) (d) If a person who may make an anatomical gift under sub. (4) or (9) makes an anatomical gift under this subsection, the hospital, organ procurement organization, tissue bank, coroner, or medical examiner that provides to the person a record of gift under par. (a) shall also provide the person with the telephone number and address of the agency or organization that recovers the anatomical gift.

157.06(25m)(e) (e) The requester under par. (a) shall provide the person who may make an anatomical gift under sub. (4) or (9) with a copy of any record of gift executed under the requirements of this subsection.

157.06(26m) (26m) Forms for removal of organs and certain tissues; rules. The department of health services shall promulgate rules prescribing all of the following:

157.06(26m)(a) (a) A form for removal of organs for use under sub. (23m) (e) 1. and 3.

157.06(26m)(b) (b) A form for removal of tissue, other than cardiovascular tissue, for use under sub. (23m) (e) 2. and 3.

157.06(27m) (27m) Penalty. Whoever fails to comply with the requirement to provide sentences under sub. (25m) (a) or (c) may be subject to a forfeiture of not less than $500 nor more than $1,000 for each violation.

157.06(28m) (28m) Effect of prior document of gift. Notwithstanding the requirements of this section, a document of gift that was made under the requirements of s. 157.06, 1987 stats., or s. 157.06, 2005 stats., is deemed to comply with the requirements of this section.

157.06 History History: 1971 c. 40 s. 93; 1971 c. 213 s. 5; 1977 c. 46, 124; 1979 c. 175 s. 53; 1979 c. 221 s. 2202 (45); 1981 c. 20, 290; 1983 a. 485; 1985 a. 286, 315; 1985 a. 316 s. 14; Stats. 1985 s. 157.06; 1989 a. 105; 1989 a. 298 ss. 3, 10m, 11m; 1991 a. 32; 1995 a. 27 s. 9126 (19); 1997 a. 52, 206, 305; 1999 a. 83; 2001 a. 103; 2005 a. 229, 230; 2007 a. 20 s. 9121 (6) (a); 2007 a. 106; 2009 a. 28, 177, 180; 2011 a. 258; 2011 a. 260 s. 81; s. 35.17 correction in (11) (c) (intro.), (20).

157.06 Annotation Chapters 69 and 157 are not alternatives to the requirement in s. 979.10 that anyone cremating a corpse must first obtain a cremation permit from the coroner. University medical schools or anyone else qualified to receive a corpse can receive a corpse for research without first obtaining a permit. 77 Atty. Gen. 218.



157.061 Definitions.

157.061  Definitions. Except as otherwise provided, in this subchapter:

157.061(1) (1) "Burial" means entombment, inurnment or interment.

157.061(1g) (1g) "Business day" has the meaning given in s. 421.301 (6).

157.061(1m) (1m) "Care fund" means one or more accounts or other investments established for the care of a cemetery.

157.061(1r) (1r) "Cemetery association" means an association formed under s. 157.062.

157.061(2) (2) "Cemetery authority" means any person who owns or operates a cemetery specified in s. 157.065 (1).

157.061(2g) (2g) "Cemetery board" means the board created in s. 15.405 (3m).

157.061(2m) (2m) "Cemetery lot" means a grave or 2 or more contiguous graves and, when used in reference to the sale, purchase or ownership of a cemetery lot, includes the right to bury human remains in that cemetery lot.

157.061(3) (3) "Cemetery merchandise" means goods associated with the burial of human remains, including monuments, markers, nameplates, vases and urns, and any services that are associated with supplying or delivering those goods or with the burial of human remains and that may be lawfully provided by a cemetery authority. The term does not include caskets or outer burial containers.

157.061(4) (4) "Dedicated" means platted for use exclusively as a cemetery and qualified for the exemption from general property taxes under s. 70.11 (13).

157.061(5) (5) "Department" means the department of safety and professional services.

157.061(7) (7) "Family member" means a spouse or an individual related by blood, marriage or adoption within the 3rd degree of kinship as computed under s. 990.001 (16).

157.061(7m) (7m) "Grave" means a piece of land that is used or intended to be used for an underground burial of human remains, other than a burial in an underground mausoleum space.

157.061(8) (8) "Human remains" means the body of a deceased individual that is in any stage of decomposition or has been cremated.

157.061(9) (9) "Mausoleum" means a building, structure or part of a building or structure that is used or intended to be used for the burial of human remains.

157.061(10) (10) "Mausoleum space" means a niche, crypt or specific place in a mausoleum that contains or is intended to contain human remains.

157.061(11) (11) "Municipality" means town, village or city.

157.061(11g) (11g) "Outer burial container" means any container that is placed or intended to be placed into the burial excavation of a grave and into which a casket is placed or intended to be placed at the time of burial.

157.061(11r) (11r) "Payment of principal" means the portion of a payment for the purchase of a cemetery lot, cemetery merchandise or a mausoleum space that represents the principal amount owed by the purchaser for the cemetery lot, cemetery merchandise or mausoleum space, and does not include any portion of the payment that represents any taxes, finance or interest charges or insurance premiums.

157.061(12) (12) "Preneed sales contract" means an agreement for the sale of cemetery merchandise that is to be delivered after the date of the initial payment for the merchandise, or for the sale of an undeveloped space.

157.061(13) (13) "Preneed trust fund" means an account or other investment in which a portion of the proceeds received under a preneed sales contract is deposited.

157.061(14) (14) "Public mausoleum" means a mausoleum that holds or is intended to hold more than 10 human remains or a mausoleum in which at least one mausoleum space is offered for sale to the general public.

157.061(15) (15) "Religious association" means any church, synagogue or mosque or any religious society organized under ch. 187.

157.061(16) (16) "Sale" means a transfer for consideration of any interest in ownership, title or right to use.

157.061(17) (17) "Undeveloped space" means a mausoleum space that is not ready for the burial of human remains on the date of the sale of the mausoleum space.

157.061 History History: 1983 a. 189; 1985 a. 316 s. 18; Stats. 1985 s. 157.061; 1989 a. 307; 1991 a. 269; 1997 a. 188; 1999 a. 32; 2005 a. 25; 2011 a. 32.



157.062 Cemetery associations; creation; powers and duties.

157.062  Cemetery associations; creation; powers and duties.

157.062(1)(1)  Organization. Seven or more residents of the same county may form a cemetery association. They shall meet, select a chairperson and secretary, choose a name, fix the annual meeting date, and elect by ballot not less than 3 nor more than 9 trustees whom the chairperson and secretary shall immediately divide by lot into 3 classes, who shall hold their offices for 1, 2 and 3 years, respectively. Within 3 days, the chairperson and secretary shall certify the corporate name, the names, home addresses and business addresses of the organizers and of the trustees, and their classification, and the annual meeting date acknowledged by them, and, except as provided in sub. (9), deliver the certification to the department of financial institutions. The association then has the powers of a corporation.

157.062(2) (2) Amendments. The association may change its name, the number of trustees or the annual meeting date by resolution at an annual meeting, or special meeting called for such purpose, by a majority vote of the members present, and, except as provided in sub. (9), by delivering to the department of financial institutions a copy of the resolution, with the date of adoption, certified by the president and secretary or corresponding officers.

157.062(3) (3) Validation. When there shall have been a bona fide attempt to organize a cemetery association, but a failure to record a properly drawn and executed certificate of organization, and it has in good faith bought and platted grounds and conveyed cemetery lots and carried on business for over 25 years, the same shall be a body corporate from the date of conveyance to it of real estate, and its transfers and other transactions are validated.

157.062(4) (4) Meetings; elections.

157.062(4)(a)(a) An annual election shall be held during the annual meeting. The annual meeting, and any special meeting described in sub. (2), shall be held at a place in the county chosen by the trustees upon public notice as required by the bylaws. Trustees chosen after the first election shall be proprietors of cemetery lots in the cemetery, residents of the state, and hold office for 3 years. Election shall be by ballot and a plurality shall elect. Each owner of one or more cemetery lots is entitled to one vote, and one of several owners of a cemetery lot, designated by the majority of them, shall cast the vote.

157.062(4)(b) (b) If the annual election is not held on the day fixed for the annual meeting, the trustees may appoint another day, not more than 60 days after the annual meeting, and give public notice of time and place, and if an election is not so held 5 members may apply to the judge of a court of record in the county for an order granting power to hold an election, by publishing in the county a class 2 notice, under ch. 985, of the application and the judge shall grant the application, and election shall then be held upon like notice. The terms of trustees expire on the date of the annual meeting in the year in which they are scheduled to expire, except that if no election is held at the annual meeting the terms expire on the date of the next election held under this paragraph.

157.062(5) (5) Trustees; duties, report. The trustees may fill vacancies for the unexpired term. One shall be chosen president, and they shall appoint a secretary and treasurer, and may require security of the treasurer. The trustees shall manage the affairs and property of the association and control and beautify the cemetery, and may establish regulations for those purposes. The trustees shall make and file written reports as required in s. 157.62 (1) and (2).

157.062(6) (6) Dissolution; reorganization.

157.062(6)(a)(a) The association is dissolved by failure to hold an annual election for 3 successive years.

157.062(6)(b) (b) If an association that has been dissolved under par. (a), or any group that was never properly organized as a cemetery association, has cemetery grounds and human remains are buried in the cemetery grounds, 5 or more members, or persons interested as determined by order of the circuit judge under par. (c), may publish a class 3 notice, under ch. 985, in the municipality in which the cemetery is located, of the time, place and object of the meeting, assemble and reorganize by the election of trustees and divide them into classes as provided in sub. (1), the commencement of the terms to be computed from the next annual meeting date. The secretary shall enter the proceedings of the meeting on the records. The association is reorganized upon delivery of a copy of the proceedings to the department of financial institutions, except as provided in sub. (9). Upon reorganization, the title to the cemetery grounds, trust funds and all other property of the association or group vests in the reorganized association, under the control of the trustees. The reorganized association may continue the name of the dissolved association or may adopt a new name.

157.062(6)(c) (c) If an association is dissolved under par. (a) or any group has never been properly organized as cemetery association, and there are fewer than 5 members living or residing in the county where the cemetery is located, the circuit judge for the county shall upon the petition of any person interested, make an order determining who are persons interested in the cemetery. Any adult person who owns an interest in any cemetery lot in the cemetery, who is related to any person buried in the cemetery, or who is a descendant, brother, sister, nephew, niece or surviving spouse of a member of the dissolved association, is an interested person. The circuit judge may make the order upon evidence he or she deems sufficient, with or without hearing. The order need not contain the names of all persons interested, but shall contain the names of at least 5 such persons.

157.062(6m) (6m) Forms. The department of financial institutions may prescribe and furnish forms for providing the information required under subs. (1) to (6).

157.062(7) (7) Tax for maintenance. When a cemetery association having control of a cemetery in a town, village or city of the third or fourth class has insufficient maintenance funds it may certify in writing to the clerk of such town, city or village the amount deemed necessary during the next ensuing year, the amount the association has therefor, and the deficiency, and the governing body of such town, city or village may levy and collect a tax therefor and pay the same to the association. If the cemetery is in more than one such municipality the deficiency shall be equitably distributed. If a cemetery located wholly within a town, village or city of the third or fourth class has also buried therein decedents from an adjoining municipality, the association having insufficient funds, the association may certify in writing to its municipal clerk and to the clerk of such other municipality, the amount deemed necessary for the ensuing year, the amount the association has therefor, the amount of the deficiency and the equitable amount that each municipality should contribute; whereupon the governing body of each such municipality may levy and collect a tax therefor and pay the same to the association.

157.062(8) (8) Limited liability of trustees and officers.

157.062(8)(a)(a) Except as provided in pars. (b) to (d), a trustee or officer of a cemetery association organized under this section is not liable to the association, its members or creditors, or any person asserting rights on behalf of the association, its members or creditors, or any other person, for damages, settlements, fees, fines, penalties or other monetary liabilities arising from a breach of, or failure to perform, any duty resulting solely from his or her status as a trustee or officer, unless the person asserting liability proves that the breach or failure to perform constitutes any of the following:

157.062(8)(a)1. 1. A willful failure to deal fairly with the association or its members in connection with a matter in which the trustee or officer has a material conflict of interest.

157.062(8)(a)2. 2. A violation of criminal law, unless the trustee or officer had reasonable cause to believe his or her conduct was lawful or no reasonable cause to believe his or her conduct was unlawful.

157.062(8)(a)3. 3. A transaction from which the trustee or officer derived an improper personal profit.

157.062(8)(a)4. 4. Willful misconduct.

157.062(8)(b) (b) Except as provided in par. (c), this subsection does not apply to any of the following:

157.062(8)(b)1. 1. A civil or criminal proceeding brought by or on behalf of any governmental unit, authority or agency.

157.062(8)(b)2. 2. A proceeding brought by any person for a violation of state or federal law where the proceeding is brought pursuant to an express private right of action created by state or federal statute.

157.062(8)(b)3. 3. The liability of a trustee or officer arising from a breach of, or failure to perform, any duty relating to the receipt, handling, investment or other use of care funds or any other funds made in trust.

157.062(8)(b)4. 4. The liability of a trustee or officer for violating s. 157.12.

157.062(8)(c) (c) Paragraph (b) 1. and 2. does not apply to a proceeding brought by a governmental unit, authority or agency in its capacity as a private party or contractor.

157.062(8)(d) (d) This subsection does not apply to a cemetery association organized under this section if any part of the association's income is distributable among its members, trustees or officers.

157.062(9) (9) Exemptions for certain cemeteries. In lieu of delivering a certification, resolution, or copy of proceedings to the department of financial institutions under sub. (1), (2), or (6) (b), a cemetery association that is not required to be licensed under s. 440.91 (1) or registered under s. 440.91 (1m) shall deliver the certification, resolution, or copy of proceedings to the office of the register of deeds of the county in which the cemetery is located.

157.062 History History: 1977 c. 449 ss. 233, 497; 1983 a. 192; 1985 a. 316 s. 18; Stats. 1985 s. 157.062; 1989 a. 31, 307; 1991 a. 269; 1995 a. 27; 1997 a. 254; 2007 a. 174.

157.062 Annotation Under sub. (4), cemetery association voters must be lot owners. Heirs of deceased lot owners are entitled to vote in cemetery association elections. 69 Atty. Gen. 132.



157.064 Cemetery associations and religious associations; holding property; change of ownership.

157.064  Cemetery associations and religious associations; holding property; change of ownership.

157.064(1) (1) A cemetery or religious association authorized to hold lands for cemetery purposes may take and hold not more than 80 acres of land, to be used exclusively for burial of the dead, and personal property not exceeding $250,000 in value, to promote the objects of the association; and if the cemetery is near to or within a 3rd class city the association may so take and hold not more than 160 acres of land; and if near to or within a 1st or 2nd class city, not more than 240 acres.

157.064(2) (2) A cemetery or religious association incorporated in this state and having a cemetery in or near a 1st or 2nd class city and any cemetery described under s. 157.065 (3m) (d) may acquire by gift or purchase up to 30 acres of adjoining lands for cemetery purposes, and may pay for it wholly or partly from its cemetery lot sales.

157.064(3) (3) When it is necessary to enlarge a cemetery owned by a cemetery or religious association, and adjoining lands cannot be acquired or can be acquired only at an exorbitant price, application may be made in writing to the circuit judge by 12 or more resident freeholders of the municipality in which the cemetery is located describing the land and setting forth the facts and the price asked, whereupon the judge shall appoint 3 resident freeholders of the county, but not of the municipality, to appraise the damages of each owner, not to exceed the price asked, but, except in cities or incorporated villages, no lands may be taken within 330 feet of a residence owned by the occupant without the occupant's written consent. The appraisers shall hear all parties upon 10 days' notice and file a report in writing with the judge within 10 days after determination. Upon payment into court of the amount appraised, the lands shall be taken. Either party may appeal as provided in s. 32.06 (10). The commissioners shall be paid, by the party seeking to take the land, $3 for each day actually employed and 6 cents for each mile necessarily traveled.

157.064(5) (5) Whenever a cemetery association votes to convey cemetery property and all trust funds pertaining to the cemetery property to a city, village or town, the trustees of the association shall have the power to transfer the property upon the acceptance of the transfer by resolution of the governing body of the city, village or town. A conveyance under this subsection is subject to s. 157.08 (2).

157.064(6) (6) Whenever the majority of the members of a cemetery association, or of a religious association authorized to hold lands for cemetery purposes, present at an annual meeting or special meeting called for such purpose vote to convey all of the cemetery association's or religious association's cemetery property, trust funds and other property used for cemetery purposes to another cemetery association or religious association, the trustees of the association shall transfer the property upon the acceptance of the transfer by the other association by affirmative vote of a majority of its members present at an annual meeting or special meeting called for that purpose. Upon such acceptance, the title to the cemetery property, trust funds and other property of the transferring association vests in the accepting association under the control of the trustees of the accepting association. A conveyance under this subsection is subject to s. 157.08 (2). This subsection does not apply to a religious society organized under ch. 187.

157.064(7) (7) Not more than 30 days after a transfer under sub. (6), the transferring association shall notify the department of financial institutions in writing of the transfer, including the name and address of the accepting association or its treasurer. The department of financial institutions may prescribe and furnish forms for providing the information required under this subsection.

157.064 History History: 1977 c. 449 s. 497; 1985 a. 316 s. 18; Stats. 1985 s. 157.064; 1987 a. 190; 1989 a. 307 ss. 19, 21 to 24; 1995 a. 27.



157.065 Location and ownership of cemeteries.

157.065  Location and ownership of cemeteries.

157.065(1)(1) No cemetery may be used for burials except any of the following:

157.065(1)(a) (a) A cemetery in use on April 4, 1864.

157.065(1)(b) (b) A cemetery organized and operated by any of the following:

157.065(1)(b)1. 1. A municipality.

157.065(1)(b)2. 2. A religious association.

157.065(1)(b)3. 3. A fraternal or benevolent society.

157.065(1)(b)4. 4. An incorporated college of a religious order.

157.065(1)(b)5. 5. A cemetery association created under s. 157.062.

157.065(1)(b)6. 6. A corporation organized under ch. 180 or 181.

157.065(1)(b)7. 7. A limited liability company organized under ch. 183.

157.065(2) (2)

157.065(2)(a)(a) Except as provided in sub. (3), no cemetery may be established:

157.065(2)(a)1. 1. Within a recorded plat or recorded addition to a plat of any city or village, if the cemetery is within one mile of a building in the plat;

157.065(2)(a)2. 2. Outside a recorded plat or recorded addition to a plat of any city or village if the cemetery is within 3,300 feet of an inhabited dwelling that is located within a recorded plat or addition, unless the city or village consents;

157.065(2)(a)3. 3. Within 250 feet of any habitable dwelling, publicly owned building or school, unless the cemetery is establishing an extension on property it has owned continually since June 18, 1929; or

157.065(2)(a)4. 4. Within 3,300 feet of any of the following state facilities, without the consent of the state:

157.065(2)(a)4.a. a. Any institution for the deaf or the blind;

157.065(2)(a)4.b. b. Any mental health institute, as defined in s. 51.01;

157.065(2)(a)4.c. c. A Type 1 juvenile correctional facility, as defined in s. 938.02 (19);

157.065(2)(a)4.d. d. Any center for the developmentally disabled; or

157.065(2)(a)4.e. e. Any state reformatory.

157.065(2)(b) (b) Paragraph (a) does not apply to enlargements under sub. (3m) or s. 157.064 (2) or (3).

157.065(3) (3)

157.065(3)(a)(a) Any incorporated college of a religious order in a 4th class city may establish a private cemetery within the city on land the college owns to bury members of the religious order, if the common council consents and if each person owning a private building within 825 feet of the proposed cemetery consents.

157.065(3)(b) (b) Any private military academy that provides an educational program for grades 7 to 12 in a 4th class city may establish a private cemetery within the city on land that the military academy owns, if the common council consents. No mausoleum within a cemetery established under this paragraph may exceed 3,500 square feet in area.

157.065(3m) (3m) Any of the following cemeteries may enlarge only in the following manner:

157.065(3m)(a) (a) Any cemetery in a village may enlarge with the consent of the village board and of the owners of each building within 250 feet of the addition.

157.065(3m)(b) (b) Any cemetery in a 3rd or 4th class city may enlarge with the consent of the common council.

157.065(3m)(c) (c) Notwithstanding pars. (a) and (d), any cemetery established before April 30, 1887, in a village and located within 100 feet of the village limits may extend to the village limits with the consent of the village board.

157.065(3m)(d) (d) Notwithstanding pars. (a) to (c), any cemetery established before April 30, 1887, may expand as provided in s. 157.064.

157.065(5) (5) Any violation of this section is a public nuisance.

157.065 History History: 1975 c. 39, 106; 1975 c. 189 s. 99 (2); 1975 c. 200, 422, 430; 1977 c. 83; 1977 c. 449 s. 497; 1979 c. 221; 1981 c. 20; 1985 a. 316 ss. 18, 25; Stats. 1985 s. 157.065; 1987 a. 190; 1989 a. 43, 307; 1993 a. 98, 112; 1995 a. 77; 1999 a. 9; 2001 a. 103, 107; 2005 a. 344.



157.067 Connection with funeral establishment prohibited.

157.067  Connection with funeral establishment prohibited.

157.067(1)(1) In this section, "funeral establishment" has the meaning given in s. 445.01 (6), except that "funeral establishment" does not include a building or part of a building that is erected under s. 157.11 (1) for holding or conducting funeral services if dead human bodies are not embalmed, cared for, or prepared for burial or transportation, in the building.

157.067(2) (2) No cemetery authority may permit a funeral establishment to be located in the cemetery. No cemetery authority may have or permit an employee or agent of the cemetery to have any ownership, operation or other financial interest in a funeral establishment. Except as provided in sub. (2m), no cemetery authority or employee or agent of a cemetery may, directly or indirectly, receive or accept any commission, fee, remuneration or benefit of any kind from a funeral establishment or from an owner, employee or agent of a funeral establishment.

157.067(2m) (2m) A cemetery authority may accept a fee or remuneration from a funeral establishment or from an owner, employee or agent of a funeral establishment if all of the following requirements are satisfied:

157.067(2m)(a) (a) The fee or remuneration is a payment to the cemetery authority for a burial in the cemetery authority's cemetery.

157.067(2m)(b) (b) The fee or remuneration payment is made on behalf of the person who is responsible for paying for the funeral establishment's services.

157.067(2m)(c) (c) The funeral establishment will be reimbursed for the fee or remuneration by charging the person who is responsible for paying the funeral expenses an amount that is identical to the amount of the fee or remuneration paid by the funeral establishment to the cemetery authority.

157.067 History History: 1993 a. 100, 386; 2005 a. 266.

157.067 Annotation If subsidiary corporations have prohibited financial connections, their corporate structure will not save them from the prohibitions of ss. 157.067 (2) and 445.12 (6). Those statutes are not unconstitutionally vague. Cemetery Services, Inc. v. Department of Regulation and Licensing, 221 Wis. 2d 817, 586 N.W.2d 191 (Ct. App. 1998), 97-2115.



157.07 Platting.

157.07  Platting.

157.07(1)(1) A cemetery authority shall cause to be surveyed and platted by a land surveyor registered in this state those portions of the lands that are from time to time required for burial, into cemetery lots, drives and walks, and record a plat or map of the land in the office of the register of deeds. The plat or map may not be recorded unless laid out and platted to the satisfaction of the county board of the county, and the town board of the town in which the land is situated, or, if the land is situated within a 1st class city, then only by the common council of that city.

157.07(2) (2) The plat or map shall show the exact location of the tract being subdivided with reference to a corner or corners established in the United States public land survey by bearings and distances, and shall show a small scale drawing of the section or government subdivision of the section in which the cemetery plat is situated, with the cemetery plat indicated. The plat or map shall include the certificate of the surveyor containing the name of the cemetery authority, the date of the survey, the surveyor's stamp or seal and signature and the surveyor's statement that the survey is true to the surveyor's best knowledge and belief.

157.07(3) (3) The plat or map shall be made on a durable white media that is 22 inches wide by 30 inches long with a permanent nonfading black image. Seals or signatures that are reproduced on images that comply with this subsection have the force and effect of original seals and signatures. When more than one sheet is used for any one plat or map, they shall be numbered consecutively and each sheet shall contain a notation showing the whole number of sheets in the plat, and its relation to the other sheets. The sheets may be provided by the county through the register of deeds on terms determined by the county board. The surveyor shall leave a binding margin of 1.5 inches on the left side of the 30-inch length and a one-inch margin on all other sides.

157.07(4) (4) The cemetery authority shall cause the plat or map to be recorded within 30 days of the date of its approval, together with the evidence of the town and county board's or common council's approval, which shall be a copy of the resolution adopted by the county board and by the town board, or by the common council, certified by the county clerk and the town clerk, respectively, or city clerk, and affixed to the map or plat. For failure to do so, the plat shall be void.

157.07(5) (5) The cemetery authority may vacate or replat any portion of its cemetery upon the filing of a petition with the circuit court describing the portion and setting forth the facts and reasons therefor. The court shall fix a time for hearing and direct publication of a class 3 notice, under ch. 985, and the court shall order a copy of the notice to be mailed to at least one interested person, as to each separate parcel involved, whose post-office address is known or can be ascertained with reasonable diligence, at least 20 days before such hearing. If the court finds that the proposed vacating or replatting is for the best interest of the cemetery authority and that the rights of none to whom cemetery lots have been conveyed will be injured, it shall enter an order reciting the jurisdictional facts and its findings and authorizing the vacating or replatting of the lands of the cemetery. The order shall be effective when recorded by the register of deeds.

157.07(6) (6) This section does not apply to a religious society organized under ch. 187.

157.07 History History: 1983 a. 473; 1989 a. 307 ss. 29, 30, 34; 1993 a. 490; 1995 a. 110; 2005 a. 41.



157.08 Conveyances.

157.08  Conveyances.

157.08(1)(1) After the plat or map is recorded under s. 157.07, the cemetery authority may sell and convey cemetery lots. Conveyances shall be signed by the chief officer of the cemetery authority, and by the secretary or clerk of the cemetery authority, if any. Before delivering the conveyance to the grantee, the cemetery authority shall enter on records kept for that purpose, the date and consideration and the name and residence of the grantee. The conveyances may be recorded with the register of deeds.

157.08(2) (2)

157.08(2)(a)(a) If a cemetery lot or mausoleum space is sold by a cemetery authority and used or intended to be used for the burial of the human remains of the purchaser or the purchaser's family members, the purchaser's interests in the ownership of, title to or right to use the cemetery lot or mausoleum space are not affected or limited by any claims or liens of other persons against the cemetery authority.

157.08(2)(b) (b) Before a cemetery authority sells or encumbers any cemetery land, except for a sale described in par. (a), the cemetery authority shall notify the cemetery board in writing of the proposed sale or encumbrance. If within 60 days after the cemetery board is notified of the proposed sale or encumbrance the cemetery board notifies the cemetery authority in writing that the cemetery board objects to the sale or encumbrance the cemetery authority may not sell or encumber the cemetery land unless the cemetery board subsequently notifies the cemetery authority in writing that the objection is withdrawn. The cemetery board may object to a sale or encumbrance only if it determines that the cemetery authority will not be financially solvent or that the rights and interests of owners of cemetery lots and mausoleum spaces will not be adequately protected if the sale or encumbrance occurs. The cemetery board may, before the expiration of the 60-day period, notify the cemetery authority in writing that the cemetery board approves of the sale or encumbrance. Upon receipt of the cemetery board's written approval, the cemetery authority may sell or encumber the cemetery land and is released of any liability under this paragraph. The cemetery board shall make every effort to make determinations under this paragraph in an expeditious manner.

157.08(2)(c) (c) A preneed sales contract is enforceable against the successor in interest of the cemetery authority that made the sale.

157.08(3) (3) A cemetery authority may sell its personal property at its discretion.

157.08(5) (5) Subsections (1) and (2) (b) do not apply to a religious society organized under ch. 187, and sub. (2) (b) does not apply to a cemetery authority that is not required to be licensed under s. 440.91 (1) or registered under s. 440.91 (1m).

157.08 History History: 1977 c. 449 s. 497; 1989 a. 307; 1991 a. 269; 2005 a. 25; 2007 a. 174.



157.10 Alienation and use of cemetery lots.

157.10  Alienation and use of cemetery lots. While any person is buried in a cemetery lot, the cemetery lot shall be inalienable, without the consent of the cemetery authority, and on the death of the owner, ownership of the cemetery lot shall descend to the owner's heirs; but any one or more of such heirs may convey to any other heir his or her interest in the cemetery lot. No human remains may be buried in a cemetery lot except the human remains of one having an interest in the cemetery lot, or a relative, or the husband or wife of such person, or his or her relative, except by the consent of all persons having an interest in the cemetery lot.

157.10 History History: 1989 a. 307.



157.11 Improvement and care of cemetery lots and grounds.

157.11  Improvement and care of cemetery lots and grounds.

157.11(1)(1)  Fence; funeral building. A cemetery authority may enclose the grounds of its cemetery with a suitable fence, and may erect thereon a building for funeral services.

157.11(2) (2) Regulations. The cemetery authority may make regulations for management and care of the cemetery. No person may plant, in the cemetery, trees or shrubs, nor erect wooden fences or structures or offensive or dangerous structures or monuments, nor maintain them if planted or erected in violation of the regulations. The cemetery authority may require any person owning or controlling a cemetery lot to do anything necessary to comply with the regulations by giving reasonable personal notice in writing if the person is a resident of the state, otherwise by publishing a class 3 notice, under ch. 985, in the county. If the person fails to comply within 20 days thereafter, the cemetery authority may cause it to be done and recover from the person the expense. The cemetery authority may also impose a forfeiture not exceeding $10 for violation of the regulations posted in 3 conspicuous places in the cemetery, recoverable under ch. 778. Each employee and agent of the cemetery authority shall have constable powers in enforcing the regulations.

157.11(3) (3) Contracts. The cemetery authority may contract with persons who own or are interested in a cemetery lot for its care. The contract shall be in writing, may provide that the cemetery lot shall be forever exempt from taxes, assessments or charges for its care and the care and preservation of the grounds, shall express the duty of the cemetery authority, be recorded in a book kept for that purpose, and be effective when the consideration is paid or secured.

157.11(4) (4) Associations of relatives. Persons owning a cemetery lot or having relatives buried in a cemetery may incorporate an association to hold and occupy a previously constituted cemetery, and to preserve and care for the same. Section 157.062 shall apply to the association. Nothing in this subsection shall give rights of burial. A municipality may lease a municipal cemetery to a cemetery association for preservation and may contract to permit the association to use cemetery funds therefor. Such leases and contracts may be revoked at will by the municipal board.

157.11(5) (5) Sum required. The cemetery authority shall annually fix the sum necessary for the care of cemetery lots and care and improvement of the cemetery, or to produce a sufficient income for those purposes.

157.11(7) (7) Assessments.

157.11(7)(a)(a) The cemetery authority may annually assess upon the cemetery lots amounts not to exceed the amounts reasonably required for actual and necessary costs for cleaning and care of cemetery lots and care and improvement of the cemetery. Notice of the assessment, along with a copy of this section, shall be mailed to each owner or person having charge of a cemetery lot, at the owner's or person's last-known post-office address, directing payment to the cemetery authority within 30 days and specifying that such assessments are a personal liability of the owner or person.

157.11(7)(b) (b) The cemetery authority may fix and determine the sum reasonably necessary for the care of the grave or cemetery lot in reasonable and uniform amounts, which amounts shall be subject to the approval of the court, and may collect those amounts as part of the funeral expenses.

157.11(7)(c) (c) Before ordering distribution of the estate of a deceased person, the court shall order paid any assessment under this section, or the sum so fixed for the care of the cemetery lot or grave of the deceased.

157.11(7)(d) (d) When uniform care of a cemetery lot has been given for 2 consecutive years or more, for which assessments are unpaid, after notice as provided in sub. (2), right to burial is forfeited until delinquent assessments are paid. When uniform care has been given for 5 consecutive years or more and the assessments are unpaid, upon like notice, title to all unoccupied parts of the cemetery lot shall pass to the cemetery authority and may be sold, the payment of principal to be deposited into the care fund. Before depositing the payment of principal into the care fund, the cemetery authority may retain an amount necessary to cover the cemetery authority's administrative and other expenses related to the sale, but the amount retained may not exceed 50% of the proceeds.

157.11(8) (8) Gifts. The cemetery authority shall take, hold and use any gifts, or the income and proceeds of any gifts, as may be made in trust or otherwise, for the improvement, maintenance, repair, preservation or ornamentation of any cemetery lot or structure in the cemetery, according to the terms of the gift and regulations by the cemetery authority.

157.11(9) (9) Handling of property received as gift.

157.11(9)(a)(a) Before a cemetery authority receives a gift, the surety bonds of the cemetery authority shall be increased to cover such amount if it does not then do so. If the bonds are not filed, or the cemetery authority fails to do anything required by this subsection, the judge may appoint a trustee, and all property and money so given and evidences of title and securities shall be delivered to the trustee.

157.11(9g) (9g) Care fund for cemetery lots.

157.11(9g)(a)(a)

157.11(9g)(a)1.1. Except as provided in ss. 66.0603 (1m) (c) and 157.19 (5) (b), funds that are received by a cemetery authority for the care of a cemetery lot shall be invested in one or more of the following manners:

157.11(9g)(a)1.a. a. Deposited and invested as provided in s. 157.19.

157.11(9g)(a)1.b. b. Deposited with the treasurer of the county or city in which the cemetery is located if the governing body of the county or city accepts such deposits.

157.11(9g)(a)1.c. c. If not invested as provided in subd. 1. a. or b., otherwise deposited by the cemetery authority in an investment approved by the cemetery board if the care funds are segregated and invested separately from all other moneys held by the cemetery authority.

157.11(9g)(a)2. 2. The manner in which the care funds are invested may not permit the cemetery authority to withdraw the care fund's principal amount. The income from the investment of a care fund for the care of cemetery lots may be used only to maintain the cemetery lots and grounds, except that if the amount of income exceeds the amount necessary to maintain the cemetery lots or grounds properly, the excess amount may be used to maintain any other portion of the cemetery, including mausoleums. If the care funds are deposited with a city or county, or previously deposited with a village, there shall be paid to the cemetery authority annually interest on funds so deposited of not less than 2% per year. The governing body of any city or county, or any village or town in the case of previous deposits, may determine to return all or a part of any funds deposited by a cemetery authority, and that cemetery authority shall accept the returned funds within 30 days after receiving written notice of that action. If the cemetery authority is dissolved or becomes inoperative, the county or city shall use the interest on the funds for the care and upkeep of the cemetery. Deposit shall be made and the income paid over from time to time, not less frequently than once each year, and receipts in triplicate shall be given, one filed with the county clerk, one with the cemetery authority and one given to the person making the deposit. Deposits shall be in the amount of $5 or a multiple thereof. Records and receipts shall specify the cemetery lot for the care of which the deposit is made. Reports of money received for care and of money and property received as gifts shall be made annually as provided in s. 157.62 (2).

157.11(9g)(b) (b) Anyone having in custody or control any cemetery care trust fund received other than by testament shall, upon demand, deliver it to the cemetery authority to be handled as provided in this subsection.

157.11(9g)(c) (c) Except as provided in sub. (11), any cemetery authority that sells a cemetery lot on or after November 1, 1991, shall deposit 15% of each payment of principal into a care fund under par. (a) within 30 days after the last day of the month in which the payment is received, except as provided in sub. (7) (d) and s. 157.115 (2) (f). The total amount deposited must equal 15% of the total amount of all payments of principal that have been received, but not less than $25.

157.11(9m) (9m) Action by district attorney. If any money or property is not turned over when required by this section, or default occurs under a bond, the district attorney, upon the request of the department of safety and professional services, shall bring action to recover.

157.11(9r) (9r) Tax and other exemptions. Gifts and trusts under this section shall be exempt from taxation and the law against perpetuities, accumulations and mortmain.

157.11(10) (10) Exemption for religious societies. Subsections (1) to (9), (9g) (a) and (b), (9m) and (9r) do not apply, but sub. (9g) (c) does apply, to a religious society organized under ch. 187.

157.11(11) (11) Exemption for certain nonprofit cemeteries. Subsection (9g) does not apply to a cemetery authority that is not required to be licensed under s. 440.91 (1) and that is not organized or conducted for pecuniary profit.

157.11 History History: 1971 c. 41 s. 12; 1977 c. 449 ss. 234, 497; 1979 c. 32 s. 92 (8); 1979 c. 110 s. 60 (13); 1985 a. 200; 1985 a. 316 s. 25; 1987 a. 190; 1989 a. 307; 1991 a. 269; 1999 a. 150 s. 672; 2001 a. 30; 2005 a. 25; 2007 a. 174; 2011 a. 32.

157.11 Cross-reference Cross-reference: See s. 863.09 (2) for court order concerning care of graves.

157.11 Cross-reference Cross-reference: See s. 701.11 (3) for authorization to distribute small trusts to cemeteries.

157.11 Annotation Sub. (9) (e) [now sub. (9g) (b)] neither requires nor authorizes payment to entities other than ch. 157 cemetery associations. Krawczyk v. Bank of Sun Prairie, 161 Wis. 2d 792, 468 N.W.2d 773 (Ct. App. 1991).



157.111 Opening and closing of burial places.

157.111  Opening and closing of burial places. If a grave, mausoleum space or other place used or intended to be used for the burial of human remains is located in a cemetery owned or operated by a cemetery authority, only the cemetery authority or a person designated by the cemetery authority may open or close the grave, mausoleum space or other place used or intended to be used for the burial of human remains.

157.111 History History: 1993 a. 386.



157.112 Reburial of human remains by a cemetery authority.

157.112  Reburial of human remains by a cemetery authority.

157.112(1)(1) In this section, "rebury" means to disentomb, disinurn or disinter human remains that are buried in a cemetery and reentomb, reinurn or reinter the human remains in another grave, mausoleum space or other place used or intended to be used for the burial of human remains that is located in the same cemetery.

157.112(2) (2) A cemetery authority may rebury human remains that are buried in a cemetery owned or operated by the cemetery authority for the purpose of correcting an error made by the cemetery authority in the burial of those human remains.

157.112(3) (3) A cemetery authority may rebury human remains under sub. (2) without first obtaining an authorization under s. 69.18 (4), but the cemetery authority shall do all of the following:

157.112(3)(a) (a) No later than 30 days after reburying human remains under sub. (2), provide written notice of the reburial to the coroner or medical examiner of the county in which the reburial occurs.

157.112(3)(b) (b) Notify one of the following by registered mail of the reburial:

157.112(3)(b)1. 1. The decedent's spouse.

157.112(3)(b)2. 2. If the person specified in subd. 1. is not available, an adult son or daughter of the decedent.

157.112(3)(b)3. 3. If the persons specified in subds. 1. and 2. are not available, either parent of the decedent.

157.112(3)(b)4. 4. If the persons specified in subds. 1., 2. and 3. are not available, an adult brother or sister of the decedent.

157.112(3m) (3m) If none of the persons specified in sub. (3) (b) 1. to 4. are available for notification under sub. (3) (b), the cemetery authority shall maintain a record of its attempt to provide notification under sub. (3) (b) for not less than 10 years from the date of the reburial of the human remains under sub. (2).

157.112(4) (4)

157.112(4)(a)(a) A cemetery authority is immune from civil liability for an error that is corrected by a reburial of human remains under sub. (2).

157.112(4)(b) (b) The immunity under par. (a) does not apply if the error was the result of reckless, wanton or intentional misconduct.

157.112 History History: 1995 a. 357.



157.114 Duty to provide for burials.

157.114  Duty to provide for burials.

157.114(1) (1) In this section, "cemetery authority" does not include a municipality that takes control of a cemetery under s. 157.115 (1) (b).

157.114(2) (2) A cemetery authority shall, insofar as practicable, provide for burials during each season, including winter. Nothing in this subsection may be construed to prohibit a cemetery authority from charging a reasonable fee to recover the costs related to providing for a burial during difficult weather conditions.

157.114 History History: 2001 a. 16.



157.115 Abandonment of cemeteries and cemetery lots.

157.115  Abandonment of cemeteries and cemetery lots.

157.115(1)(1)  Abandonment of cemeteries.

157.115(1)(a)(a) If any cemetery located on property not subject to condemnation under ch. 32 is abandoned, the circuit court for the county in which the cemetery is located may authorize the removal of bodies from the cemetery to another cemetery upon the petition of 6 or more residents of the municipality in which the cemetery is located. Prior to authorizing the removal, the court shall publish a notice to all interested parties as provided in s. 879.05 (4). The court may not authorize the removal unless suitable arrangements have been made to reinter the bodies.

157.115(1)(b) (b)

157.115(1)(b)1.1. When a cemetery authority fails to care for the cemetery for a period of one or more years, the municipality in which the cemetery is located may take control of the cemetery, manage and care for the cemetery and collect and manage all trust funds connected with the cemetery other than trust funds received by a will.

157.115(1)(b)2. 2. When a cemetery authority abandons or fails to manage or care for the cemetery for a period of 5 or more years, the municipality in which the cemetery is located shall take control of the cemetery, manage and care for the cemetery and collect and manage all trust funds connected with the cemetery other than trust funds received by a will.

157.115(1)(c) (c) Whenever any cemetery in a town is falling into disuse, or is abandoned or neglected, and by reason of the removal or death of the persons interested in its upkeep there exists no association or group with authority to transfer ownership and operation of the cemetery to the town, the town board, at the expense of the town, shall take charge of the cemetery and manage and care for it, and if the town board fails to take charge of the cemetery, the circuit judge may upon petition by 6 or more persons interested in the upkeep of the cemetery order its transfer to the town, including the transfer of all assets. Cemeteries so transferred shall be managed as provided for other town cemeteries.

157.115(2) (2) Abandonment of cemetery lots.

157.115(2)(a)(a) In this subsection:

157.115(2)(a)1. 1. "Abandoned lot" means one or more graves of a cemetery lot that is not owned by the cemetery authority of the cemetery in which the cemetery lot is located if those graves have not been used for the burial of human remains and if, according to the records of the cemetery authority, all of the following apply during the 50-year period immediately preceding the date on which the notice requirement under par. (c) is satisfied:

157.115(2)(a)1.a. a. No owner has transferred any ownership interest in the cemetery lot to any other person.

157.115(2)(a)1.b. b. No owner has purchased or sold another cemetery lot or a mausoleum space in the cemetery.

157.115(2)(a)1.c. c. No other grave in that cemetery lot or adjoining cemetery lot or adjoining mausoleum space that is owned or partially owned by an owner has been used for the burial of human remains.

157.115(2)(a)1.d. d. No grave marker, monument or other memorial has been installed on the cemetery lot.

157.115(2)(a)1.e. e. No grave marker, monument or other memorial has been installed on any other cemetery lot, in the same cemetery, that is owned or partially owned by an owner.

157.115(2)(a)1.f. f. No nameplate, monument or other memorial has been installed to identify the human remains that are buried within a mausoleum space, in the same cemetery, that is owned or partially owned by an owner.

157.115(2)(a)1.g. g. The cemetery authority has not been contacted by an owner or assignee or received any other notice or evidence to suggest that an owner or assignee intends to use the cemetery lot for a future burial of human remains.

157.115(2)(a)2. 2. "Assignee" means a person who has been assigned in the deceased owner's will or in any other legally binding written agreement, or who is entitled to receive under ch. 852, an ownership interest in the abandoned cemetery lot.

157.115(2)(a)3. 3. "Owner" means a person who, according to the records of the cemetery authority of the cemetery in which an abandoned cemetery lot is located, owns or partially owns the abandoned cemetery lot.

157.115(2)(b) (b) No cemetery authority may resell an abandoned cemetery lot unless the cemetery authority complies with the requirements in this subsection.

157.115(2)(c) (c) The cemetery authority shall mail to each owner, at each owner's last-known address, a notice of the cemetery authority's intent to resell the abandoned cemetery lot as provided in this subsection. If an owner is buried in the cemetery in which the abandoned cemetery lot is located or if the cemetery authority has any other evidence that reasonably supports a determination by the cemetery authority that the owner is deceased, no notice is required under this paragraph.

157.115(2)(d) (d) If no notice is required under par. (c) or if, within 60 days after notice is mailed under par. (c), no owner or assignee contacts the cemetery authority to express an intent to use the abandoned cemetery lot for a future burial of human remains, the cemetery authority shall publish in a newspaper of general circulation in the county in which the abandoned lot is located, a class 3 notice under ch. 985 that includes all of the following:

157.115(2)(d)1. 1. The location of the abandoned lot.

157.115(2)(d)2. 2. The name and last-known address of each owner.

157.115(2)(d)3. 3. A statement that, unless an owner or assignee contacts the cemetery authority within the period specified in par. (e), the cemetery authority intends to resell the abandoned lot as provided in this subsection.

157.115(2)(e) (e) If within 60 days after notice is published under par. (c) [par. (d)] no owner or assignee contacts the cemetery authority to express an intent to use the abandoned lot for a future burial of human remains, the cemetery authority shall bring an action in the circuit court of the county in which the abandoned lot is located for a judgment that the cemetery lot is an abandoned lot and an order transferring ownership of the abandoned lot to the cemetery authority.

157.115(2)(f) (f) If within one year after the circuit court enters a judgment and order under par. (e) no owner or assignee contacts the cemetery authority to express an intent to use the abandoned lot for a future burial of human remains, the cemetery authority may resell the abandoned lot, except as provided in par. (g). The payment of principal shall be deposited into the care fund. Before depositing the payment of principal into the care fund, the cemetery authority may retain an amount necessary to cover the cemetery authority's administrative and other expenses related to the sale, but the amount retained may not exceed 50% of the proceeds.

157.115(2)(g) (g) If at any time before an abandoned lot is resold under par. (f) an owner or assignee contacts the cemetery authority to express an intent to use the abandoned lot for a future burial of human remains, the authority may not resell the abandoned lot, and ownership of the abandoned lot shall be transferred to the owner or assignee. The cemetery authority shall pay all costs of transferring ownership under this paragraph.

157.115(2)(h) (h) Nothing in this subsection prohibits a cemetery authority from seeking the authority to resell more than one abandoned lot by publishing a single class 3 notice under par. (d) or bringing a single action under par. (e) that applies to all of the abandoned lots for which such authority is sought.

157.115 History History: 1989 a. 307 ss. 18m, 20, 28, 45.



157.12 Mausoleums and crematoriums.

157.12  Mausoleums and crematoriums.

157.12(2) (2)  Construction of mausoleums.

157.12(2)(a)(a) Any person who constructs a mausoleum or converts a building or other structure to a mausoleum shall comply with the rules of the department and shall receive department approval in writing of the plans and specifications prior to construction or conversion. No person may modify plans or specifications which have been approved under this paragraph without approval in writing from the department, unless such modifications are cosmetic in nature. The department shall promulgate rules providing reasonable requirements governing the location, material and construction of a mausoleum, in accordance with the requirements in par. (d). Any municipality may enact ordinances governing mausoleums at least as stringent as this section.

157.12(2)(b) (b) The department shall supervise construction of any public mausoleum and conversion of any building to a public mausoleum. Within 30 days after receiving written notice from the cemetery authority that the construction or conversion has been completed, the department shall inspect the public mausoleum and provide the cemetery authority with a written certification as to whether the construction or conversion complies with approved plans. If the department determines that, except for certain minor defects, the construction or conversion complies with the approved plans, the department may provide the cemetery authority with a written temporary certification of compliance that is contingent on the correction of those minor defects. A temporary certification is valid for a period designated by the department, not to exceed 6 months. No person may sell a mausoleum space, except an undeveloped space that is sold in accordance with s. 440.92, or bury human remains in a public mausoleum unless a care fund has been established for the mausoleum under sub. (3) and the department has provided the cemetery authority with a certification or a temporary certification under this paragraph. If a cemetery authority that has been provided with a temporary certification notifies the department in writing before the date on which the temporary certification expires that the defects in the construction or conversion of the public mausoleum have been corrected, the department shall, within 30 days after receiving the notice, reinspect the public mausoleum and provide the cemetery authority with a written certification as to whether the construction or conversion complies with the approved plans. If a cemetery authority that has been provided with a temporary certification does not receive a written certification from the department before the date on which the temporary certification expires that the construction or conversion complies with the approved plans, then, beginning on the date on which the certification expires, no person may sell a mausoleum space, except an undeveloped space that is sold in accordance with s. 440.92, or bury human remains in the public mausoleum until the defects are corrected and the department subsequently inspects the public mausoleum and provides the cemetery authority with a certification that the construction or conversion complies with the approved plans. The department may charge a reasonable fee to the cemetery authority for each inspection and certification provided under this paragraph if the inspection and certification are provided within the applicable 30-day period prescribed under this paragraph.

157.12(2)(bm) (bm) If a municipality in which a mausoleum is located requires the owner or operator of the mausoleum to obtain from the municipality a permit for the use or occupancy of the mausoleum, the municipality shall issue that permit to the owner or operator if the owner or operator has been provided with a certification or temporary certification for the mausoleum under par. (b). The permit shall be valid for a period equal to or longer than the period for which the certification or temporary certification under par. (b) is valid.

157.12(2)(c) (c)

157.12(2)(c)1.1. Except as provided in subd. 2., no person may establish or use a public mausoleum unless the mausoleum is located inside a cemetery of 20 acres or more that has been in existence for 10 years or more.

157.12(2)(c)2. 2. A person may establish or use a public mausoleum in a cemetery consisting of less than 20 acres in a municipality that has enacted an ordinance under s. 157.129 (2) if the cemetery meets the minimum acreage requirement specified in that ordinance.

157.12(2)(d) (d) A mausoleum shall be constructed to last as long as possible, taking into consideration the technology and economics applicable to mausoleum construction at the time of construction.

157.12(3) (3) Care fund for mausoleums.

157.12(3)(a)(a) Any person who operates a public mausoleum shall establish a care fund as follows:

157.12(3)(a)1. 1. If the mausoleum has been in existence since June 15, 1933, and is covered by the care fund of the cemetery in which the mausoleum is located, the cemetery shall deposit at least 15% of each payment of principal received from the sale of a mausoleum space into the care fund, until the care fund equals 10% of the cost of constructing the mausoleum.

157.12(3)(a)2. 2. Except as provided in subd. 1., the operator of the mausoleum shall deposit at least 25% of each payment of principal received from the sale of a mausoleum space into the care fund, until the care fund equals 25% of the cost of constructing the mausoleum.

157.12(3)(a)3. 3. The operator shall make deposits required under subds. 1. and 2. within 30 days after the last day of the month in which the payment is received. The municipality in which the mausoleum is located may, by ordinance, require a larger fund, but only if the department notifies the municipality in writing that the department approves of the requirement. The department may promulgate rules establishing uniform standards for approvals under this subdivision.

157.12(3)(b) (b) The cemetery's treasurer is the custodian of the fund. The treasurer shall file with the cemetery, at the cemetery's expense, a bond with sureties approved by the department of safety and professional services to indemnify the cemetery against loss if the treasurer fails to maintain the fund. No indemnity is required if the terms of sale of a mausoleum space require the purchaser to pay directly to a trust company in the state, designated by the cemetery as custodian of the fund. The fund shall be invested as provided in s. 157.19. Income from investment may be used only to maintain the mausoleum, except that if the amount of income exceeds the amount necessary to properly maintain the mausoleum the excess amount may be used to maintain any portion of the cemetery.

157.12(4) (4) Construction of crematoriums.

157.12(4)(a)(a) Any person who constructs a crematorium or converts a building or other structure to a crematorium shall comply with the rules of the department and shall receive department approval in writing of the plans and specifications prior to construction or conversion. The department may promulgate rules governing the location, material and construction of any crematorium. Any municipality may enact ordinances governing crematoriums at least as stringent as this subsection.

157.12(4)(b) (b) The department shall supervise construction of any crematorium and conversion of any building or other structure to a crematorium. No person may modify departmental construction or conversion requirements without written approval of the department. No person may operate a crematorium unless the department certifies in writing that construction or conversion complied with approved plans.

157.12 History History: 1971 c. 41 s. 12; 1971 c. 164; 1977 c. 449; 1979 c. 221; 1981 c. 20; 1989 a. 307; 1991 a. 269; 1995 a. 27 ss. 4402, 9116 (5); 1999 a. 150 s. 672; 2011 a. 32, 146.



157.125 Trustees for the care of cemeteries or cemetery lots.

157.125  Trustees for the care of cemeteries or cemetery lots.

157.125(1)(1) If a trust is created for the care of a burial place or grave but no trustee is named in the will to administer the trust, the circuit court having jurisdiction may name the county treasurer of the county in which the burial place or grave is situated as trustee, except as provided in sub. (2). If not contrary to the terms of the trust, the county treasurer may contract with the person in charge of the burial place or grave for its care and pay to that person the income from the trust property or the part of the income that may be necessary for that purpose, and if there is no person in charge of the burial place or grave then the income shall be paid to the city, village or town, in which the burial place or grave is situated, and for the purposes of this subsection the governing body of that municipality has the duty of caring for the burial place or grave to the extent of money received for that purpose. The county treasurer shall annually render an account to the circuit court as provided in ch. 701 and the person or municipality receiving money for such care shall also render an annual accounting to the circuit court and the department as provided in s. 157.62 (2) (b) 3. to 7.

157.125(2) (2) If the burial place or grave is located in a cemetery owned and operated by a religious society organized under ch. 187, the court shall name the religious society as the trustee unless the religious society petitions the court to name the county treasurer as the trustee.

157.125 History History: 1971 c. 41 s. 11; 1979 c. 175 s. 50; 1989 a. 307.



157.128 Minimum acreage requirement for cemetery established on or after November 1, 1991.

157.128  Minimum acreage requirement for cemetery established on or after November 1, 1991.

157.128(1) (1) Except as provided in subs. (2) and (3), no cemetery may be dedicated on or after November 1, 1991, unless the cemetery consists of at least 20 contiguous acres.

157.128(2) (2) A cemetery consisting of less than 20 contiguous acres may be dedicated on or after November 1, 1991, if all of the following apply:

157.128(2)(a) (a) The cemetery is owned by a religious association.

157.128(2)(b) (b) The religious association is responsible for all liabilities of the cemetery.

157.128(2)(c) (c) The total acreage of all other cemeteries owned by the religious association exceeds 20 acres.

157.128(3) (3)

157.128(3)(a)(a) A cemetery consisting of less than 20 contiguous acres may be dedicated in a municipality that has enacted an ordinance under s. 157.129 if the cemetery meets the minimum acreage requirement specified in that ordinance.

157.128(3)(b) (b) A cemetery consisting of less than 20 contiguous acres may be dedicated by a cemetery authority that is not required to be licensed under s. 440.91 (1) and that is not organized or conducted for pecuniary profit.

157.128 History History: 1989 a. 307; 1991 a. 269; 1999 a. 150 s. 672; 2005 a. 25.



157.129 Minimum acreage of cemeteries; local ordinance.

157.129  Minimum acreage of cemeteries; local ordinance. A city, village or town may enact and enforce an ordinance that does any of the following:

157.129(1) (1) Allows a cemetery consisting of less than the minimum acreage specified in s. 157.128 (1) to be dedicated, as defined in s. 157.061 (4), in that city, village or town.

157.129(2) (2) Allows a person to establish and use a public mausoleum in a cemetery consisting of less than the minimum acreage specified in s. 157.12 (2) (c).

157.129 History History: 1991 a. 269; 1999 a. 150 s. 157; Stats. s. 157.129.



157.19 Deposit and investment of care funds and preneed trust funds.

157.19  Deposit and investment of care funds and preneed trust funds.

157.19(1)(1) In this section, "financial institution" has the meaning given in s. 705.01 (3).

157.19(2) (2)

157.19(2)(a)(a) Except as provided in sub. (5) and the rules promulgated under sub. (4), the cemetery authority may deposit care funds under s. 157.11 (9g), and shall deposit care funds under s. 157.12 (3) and preneed trust funds under s. 440.92, with a financial institution located in this state. The financial institution shall be the trustee of the care funds and preneed trust funds. A bank need not comply with s. 221.0316 (1) or (2) or ch. 223 to accept or disburse deposits under this section. The trustee shall invest the care funds and preneed trust funds as provided under s. 881.01, except as provided in sub. (5) and the rules promulgated under sub. (4).

157.19(2)(b) (b) The cemetery authority may not change the trustee of a care fund under s. 157.11 (9g) that is deposited under this section or of a care fund under s. 157.12 (3), and the financial institution may not release any portion of the principal amount of the care fund, without the cemetery board's written approval.

157.19(2)(c) (c) Upon request of the financial institution, the preneed seller, as defined in s. 440.90 (8), shall furnish the financial institution with a copy of the preneed sales contract. Except as provided in s. 440.92 (2) (c), (f) and (j) and (5), preneed trust funds, and any interest or dividends that have accumulated on the preneed trust funds, may not be withdrawn until all obligations under the preneed sales contract have been fulfilled. The financial institution is not responsible for the fulfillment of any part of the preneed sales contract, except that the financial institution shall release the preneed trust funds, and any interest or dividends that have accumulated on the preneed trust funds, as provided by the terms of the preneed sales contract. The trustee of a preneed trust fund may not be changed without the cemetery board's written approval. If the trustee or account number of a preneed trust fund is changed, the cemetery authority shall notify the cemetery board in writing within 30 days after the change.

157.19(2)(d) (d) The cemetery board shall promulgate rules establishing reasonable requirements and standards for the approval of changes under pars. (b) and (c). For approval of changes under par. (b), the rules shall require the cemetery authority to submit evidence that the rights and interests of the beneficiary of the care fund will be adequately protected if the change is approved. For approval of changes under par. (c), the rules shall require the trustee to submit evidence that the rights and interests of the purchaser under the preneed sales contract will be adequately protected if the change is approved.

157.19(4) (4) The cemetery board may promulgate rules allowing funds invested under this section to be deposited with a financial institution located outside this state.

157.19(5) (5)

157.19(5)(a)(a) This section does not apply to care funds under s. 157.11 (9g) that are deposited with a city or county as provided under s. 157.11 (9g) (a), to care funds of a cemetery for which a certification under s. 157.63 is effective, to preneed trust funds of a cemetery for which a certification under s. 440.92 (9) is effective, or to care funds or preneed trust funds of a cemetery authority that is not required to be licensed under s. 440.91 (1) or registered under s. 440.91 (1m).

157.19(5)(b) (b) If the cemetery board determines that care funds under s. 157.11 (9g) that have not been deposited with a city or county as provided in s. 157.11 (9g) (a) are not being properly segregated from other moneys held by the cemetery authority or that those care funds are not being properly invested as required in s. 157.11 (9g) (a), the cemetery board may require the cemetery authority to deposit those care funds with a financial institution for investment under this section.

157.19(6) (6) Nothing in this section prevents a cemetery authority from combining its care funds and preneed trust funds for investment under this section if the cemetery authority maintains separate accountings for each fund.

157.19(7) (7) Except as provided in sub. (5) (a), this section applies to every care fund and every preneed trust fund of a cemetery authority, regardless of when the care fund or preneed trust fund was established.

157.19 History History: 1989 a. 307; 1991 a. 74, 269; 1995 a. 336; 2005 a. 25; 2007 a. 174.



157.50 Municipal cemeteries.

157.50  Municipal cemeteries.

157.50(1) (1) Municipalities may acquire by gift, purchase or condemnation land for cemeteries within or without their boundaries. In the case of towns acquisition and price must be authorized by the town meeting.

157.50(2) (2) The governing body of every municipality acquiring a cemetery shall by ordinance determine the system of management and operation. Any municipality may proceed under s. 157.07, 157.08 or 157.11 (7), or otherwise as provided by ordinance.

157.50(3) (3) Upon organization of a cemetery association to take over a municipal cemetery, the municipality may convey real property and all funds and other personal property to the association. In towns the conveyance must be authorized by the town meeting.

157.50(4) (4) When a town cemetery becomes embraced within a city or village, it shall be managed as though acquired thereby.

157.50(5) (5) The town meeting may authorize the town board to appropriate up to $500 in any year for the improvement of the town cemetery, under supervision of the town board.

157.50(6) (6) Any municipality that creates a care fund shall invest the money received for care as provided by ch. 881. The municipality may terminate the care fund, transferring the money to its general fund, if the municipality owns the cemetery and provides all maintenance expenses in perpetuity for those graves in the cemetery at the time of termination.

157.50 History History: 1971 c. 41 s. 12; 1979 c. 254; 1983 a. 532; 1989 a. 307.



157.60 Public easement in cemetery.

157.60  Public easement in cemetery. Any person who shall open or make any highway, town way or private way or shall construct any railroad, turnpike or canal or anything in the nature of a public easement over, through, in or upon such part of any enclosure, being the property of any town, city, village or religious society or of private proprietors, as may be used for the burial of the dead, unless an authority for that purpose shall be specially granted by law or unless the consent of such town, city, village, religious society or private proprietors, respectively, shall be first obtained, shall be punished by imprisonment in the county jail not more than one year or by fine not exceeding $300.



157.62 Reporting; record keeping; audits.

157.62  Reporting; record keeping; audits.

157.62(1) (1)  Cemetery associations.

157.62(1)(a)(a) Except as provided in par. (b) and s. 157.625, every cemetery association shall file an annual report with the department of financial institutions. The report shall be made on a calendar-year basis unless the department of financial institutions, by rule, provides for other reporting periods. The report is due on the 60th day after the last day of the reporting period. The annual report shall include all of the following:

157.62(1)(a)1. 1. The name of the cemetery association and the address of its principal office.

157.62(1)(a)2. 2. The name, residence address and business address of each officer, director and trustee of the cemetery association.

157.62(1)(a)3. 3. The name, residence address and business address of each shareholder who beneficially owns, holds or has the power to vote 5% or more of any class of securities issued by the cemetery association.

157.62(1)(a)4. 4. The dates and places of all meetings and elections.

157.62(1)(a)5. 5. A statement of whether the cemetery association engaged in the operation of a cemetery during the previous calendar year.

157.62(1)(b) (b) Paragraph (a) does not apply to any person required to file a report under s. 180.1622 or 181.1622.

157.62(1)(c) (c) The department of financial institutions may prescribe and furnish forms for reports required under this subsection. If the department of financial institutions prescribes forms under this paragraph, the department of financial institutions shall mail the forms to cemetery associations required to file under par. (a) no later than 60 days before the reports are due.

157.62(2) (2) Cemetery authorities.

157.62(2)(a)(a) Except as provided in ss. 157.625 and 157.63 (1), every cemetery authority shall file an annual report with the cemetery board. The report shall be made on a form prescribed and furnished by the cemetery board. The report shall be made on a calendar-year basis unless the cemetery board, by rule, provides for other reporting periods. The report is due on the 60th day after the last day of the reporting period.

157.62(2)(b) (b) The cemetery authority shall include all of the following in the annual report required under par. (a):

157.62(2)(b)1. 1. A copy of any report required under sub. (1) (a) or s. 180.1622 or 181.1622.

157.62(2)(b)2. 2. If the cemetery authority is required to file a report under s. 180.1622 or 181.1622, the information specified in sub. (1) (a) 3.

157.62(2)(b)3. 3. An accounting of amounts deposited in, amounts withdrawn from, income accruing to and the balance at the close of the reporting period of any preneed trust funds of the cemetery.

157.62(2)(b)4. 4. An accounting of amounts deposited in, amounts withdrawn from, other income accruing to and the balance at the end of the reporting period of care funds of the cemetery, including the funds in ss. 157.11 (9g) (a), 157.12 (3) and 157.125.

157.62(2)(b)5. 5. An accounting of all gifts received, income from gifts deposited in accounts not accounted for under subd. 4., amounts expended from those accounts and the balance of those accounts at the end of the reporting period.

157.62(2)(b)6. 6. The name and address of each trustee for the funds under subds. 3. to 5. and of the financial institution holding those accounts at the close of the reporting period.

157.62(2)(b)7. 7. The information specified in sub. (1) (a), to the extent applicable, if the cemetery is not required to file a report under sub. (1) (a) or s. 180.1622 or 181.1622.

157.62(2)(c) (c) All records relating to accountings of trust funds described under par. (b) 3. to 7. and maintained by the department and by the cemetery board are confidential and are not available for inspection or copying under s. 19.35 (1).

157.62(2)(d) (d) The department shall review each report filed under par. (a) to determine whether the cemetery authority is complying with this subchapter.

157.62(3) (3) Records; inspection.

157.62(3)(a)(a) Every cemetery authority shall keep a copy of the report required under sub. (2) (a) at its principal place of business and, except for those records relating to accountings of trust funds described under sub. (2) (b) 3. to 7., shall make the report available for inspection, upon reasonable notice, by any person with an interest in a cemetery lot or a mausoleum space in a cemetery owned or operated by the cemetery authority.

157.62(3)(b) (b) Every cemetery authority shall maintain all of the following:

157.62(3)(b)1. 1. The records needed to prepare the reports required under sub. (2) (a).

157.62(3)(b)2. 2. Records that show, for each deposit in a trust fund or account specified in sub. (2) (b) 3. or 4., the name of the purchaser or beneficiary of the contract relating to the deposit and the item purchased.

157.62(3)(b)3. 3. A copy of each contract for the sale of a cemetery lot, mausoleum space or cemetery merchandise.

157.62(4) (4) Records maintenance. The records under sub. (3) (b) 1. shall be permanently maintained by the cemetery authority or licensee. Each record under sub. (3) (b) 2. shall be maintained for not less than 3 years after the date of the deposit. Each copy of a contract under sub. (3) (b) 3. shall be maintained for not less than 3 years after all of the obligations of the contract have been fulfilled. The department may promulgate rules to establish longer time periods for maintaining records under sub. (3) (b) 2. and 3.

157.62(5) (5) Rules; records. The department may promulgate rules requiring cemetery authorities and licensees to maintain other records and establishing minimum time periods for the maintenance of those records.

157.62(6) (6) Audit. Except as provided in ss. 157.625, 157.63 (5) and 440.92 (9) (e), the department may audit, at reasonable times and frequency, the records, trust funds and accounts of any cemetery authority, including records, trust funds and accounts pertaining to services provided by a cemetery authority which are not otherwise subject to the requirements under this chapter. The department may conduct audits under this subsection on a random basis, and shall conduct all audits under this subsection without providing prior notice to the cemetery authority.

157.62(7) (7) Rules; filing fee. The department may promulgate rules establishing a filing fee to accompany the report required under sub. (2) (a). The filing fee shall be based on the approximate cost of regulating cemetery authorities.

157.62 History History: 1989 a. 307; 1991 a. 16, 32, 269; 1995 a. 27; 1997 a. 79; 2007 a. 174.



157.625 Reporting exemption for certain cemeteries.

157.625  Reporting exemption for certain cemeteries.

157.625(1)(1) A cemetery authority that is not required under this chapter or under s. 440.92 to maintain any care funds or preneed trust funds is not required to file an annual report under s. 157.62 (2).

157.625(2) (2) A cemetery authority whose annual operating budget for the cemetery is $2,500 or less is not required to file an annual report under s. 157.62 (2).

157.625(3) (3) Section 157.62 does not apply to a cemetery authority that is not required to be licensed under s. 440.91 (1) or registered under s. 440.91 (1m).

157.625 History History: 1991 a. 269; 2005 a. 25; 2007 a. 174.



157.63 Reporting and auditing exemptions; certification of compliance of cemetery affiliated with religious society.

157.63  Reporting and auditing exemptions; certification of compliance of cemetery affiliated with religious society.

157.63(1)(1) In lieu of filing an annual report under s. 157.62 (2), a cemetery authority of a cemetery that is affiliated with a religious society organized under ch. 187 or that religious society may file an annual certification with the department as provided in this section.

157.63(2) (2) A certification under this section shall be made on a form prescribed and furnished by the department and include all of the following:

157.63(2)(a) (a) The name and address of each cemetery to which the certification applies.

157.63(2)(b) (b) A notarized statement of a person who is legally authorized to act on behalf of the religious society under this section that, during the reporting period under s. 157.62, each cemetery and the cemetery authority of each cemetery specified under par. (a) have either fully complied or have substantially complied with ss. 157.11 (9g) and 157.12 (3).

157.63(3) (3) If the statement under sub. (2) (b) includes a statement of substantial compliance, the statement under sub. (2) (b) must also specify those instances when the cemetery or cemetery authority did not fully comply with s. 157.11 (9g) or 157.12 (3).

157.63(4) (4) A certification under this section is effective for the 12-month period immediately following the reporting period under s. 157.62 (2) for which the cemetery authority is certified under this section to have fully or substantially complied with ss. 157.11 (9g) and 157.12 (3).

157.63(5) (5) During the effective period specified under sub. (4), the department may not audit the care funds or any records or accounts relating to the care funds of a cemetery to which a certification under this section applies.

157.63(6) (6) The religious society that is affiliated with a cemetery to which a certification under this section applies is liable for the damages of any person that result from the failure of the cemetery or cemetery authority to fully comply with s. 157.11 (9g) or 157.12 (3) during the reporting period under s. 157.62 (2) for which such compliance has been certified under this section.

157.63 History History: 1989 a. 307; 1991 a. 269.



157.635 Regulations of cemetery affiliated with religious society.

157.635  Regulations of cemetery affiliated with religious society. Nothing in this subchapter prohibits a cemetery authority of a cemetery that is affiliated with a religious society organized under ch. 187 from prohibiting the burial of the human remains of an individual in the cemetery if the individual was in a class of individuals who are prohibited under regulations adopted by the cemetery authority or religious society from being buried in the cemetery.

157.635 History History: 1989 a. 307.



157.637 Veteran burials.

157.637  Veteran burials. A cemetery authority of a cemetery, other than a cemetery that is affiliated with a religious society organized under ch. 187, may not prohibit the burial, as defined in s. 157.061 (1), of the human remains of a person specified in s. 45.61 (2) at the cemetery if the cemetery authority is paid in its usual and customary manner for the burial.

157.637 History History: 2003 a. 70; 2005 a. 22.



157.64 Penalties.

157.64  Penalties.

157.64(1)(1) In addition to or in lieu of other remedies provided by law, any person who violates this subchapter or any rule promulgated under this subchapter may be required to forfeit not more than $200 for each separate offense. Each day of continued violation constitutes a separate offense.

157.64(2) (2) Any person who intentionally does any of the following may be fined not more than $1,000 or imprisoned for not more than 90 days or both:

157.64(2)(a) (a) Violates s. 157.08 (2) (b), 157.11 (9g) or 157.12 (2) (b), (c) or (d) or (4) (b).

157.64(2)(b) (b) Fails to handle funds for the improvement and care of a cemetery as required in s. 157.11 or 157.125.

157.64(2)(c) (c) Fails to deposit or invest care funds or preneed trust funds as required in s. 157.19.

157.64(2)(d) (d) Fails to file a report or files an incomplete, false or misleading report under s. 157.62 (1) or (2).

157.64(2)(e) (e) Fails to maintain records as required in s. 157.62 (3) and (4).

157.64(2)(f) (f) Files a false or misleading certification under s. 157.63.

157.64(2)(g) (g) Violates s. 157.111.

157.64(3) (3) Any person who intentionally commits an act specified under sub. (2) (a) to (f) with intent to defraud may be punished for theft under s. 943.20.

157.64 History History: 1989 a. 307; 1991 a. 269; 1993 a. 386.



157.65 Enforcement.

157.65  Enforcement.

157.65(1)(1)

157.65(1)(a)(a) If the department of safety and professional services has reason to believe that any person is violating or has violated this subchapter or any rule promulgated under this subchapter and that the continuation of that activity might cause injury to the public interest, the department of safety and professional services may investigate.

157.65(1)(b) (b) If the department of safety and professional services has reason to believe that any person is violating s. 157.12 or any rule promulgated under s. 157.12 and that the continuation of that activity might cause injury to the public interest, the department of safety and professional services may investigate.

157.65(2) (2) The department of justice or any district attorney, upon informing the department of justice, may commence an action in circuit court in the name of the state to restrain by temporary or permanent injunction any violation of this subchapter. The court may, prior to entry of final judgment, make such orders or judgments as may be necessary to restore to any person any pecuniary loss suffered because of the acts or practices involved in the action, if proof of such loss is submitted to the satisfaction of the court. The department of justice may subpoena persons and require the production of books and other documents, and may request the board described in s. 15.405 (3m) or the department of safety and professional services to exercise its authority under sub. (1) to aid in the investigation of alleged violations of this subchapter.

157.65(3) (3) In lieu of instituting or continuing an action under this section, the department of justice may accept a written assurance of discontinuance of any act or practice alleged to be a violation of this subchapter from the person who has engaged in the act or practice. An assurance entered into under this subsection shall not be considered evidence of a violation of this subchapter, but a violation of the assurance shall be treated as a violation of this subchapter.

157.65 History History: 1989 a. 307; 1995 a. 27 ss. 4405, 4406, 9116 (5); 2005 a. 25; 2011 a. 32.



157.70 Burial sites preservation.

157.70  Burial sites preservation.

157.70(1) (1)  Definitions. In this section:

157.70(1)(a) (a) "Board" means the burial site preservation board.

157.70(1)(b) (b) "Burial site" means any place where human remains are buried.

157.70(1)(c) (c) "Cataloged" means recorded under sub. (2) (a), (4) (e) or (6) (c).

157.70(1)(cm) (cm) "Dedicated" has the meaning given in s. 157.061 (4).

157.70(1)(d) (d) "Director" means the director of the historical society or his or her formally appointed designee.

157.70(1)(e) (e) "Disturb" includes defacing, mutilating, injuring, exposing, removing, destroying, desecrating or molesting in any way.

157.70(1)(f) (f) "Human remains" means any part of the body of a deceased person in any stage of decomposition.

157.70(1)(g) (g) "Interest" means an interest based on any of the following:

157.70(1)(g)1. 1. Direct kinship.

157.70(1)(g)2. 2. A cultural, tribal or religious affiliation.

157.70(1)(g)3. 3. A scientific, environmental or educational purpose.

157.70(1)(g)4. 4. Land use.

157.70(1)(g)5. 5. A commercial purpose not related to land use which is consistent with the purposes of this section.

157.70(1)(g)6. 6. Any other interest which the board deems to be in the public interest.

157.70(1)(h) (h) "Owner" means a person who owns or leases land on which a burial site is located.

157.70(1)(hm) (hm) "Person" includes the state.

157.70(1)(i) (i) "Qualified archaeologist" means an individual who has a graduate degree in archaeology, anthropology or a closely related field and at least one year of full-time professional experience or equivalent specialized training in archaeological or physical anthropological research, administration or management, at least 4 months of supervised field and analytic experience in general North American archaeology or physical anthropology and a demonstrated ability to carry research to completion.

157.70(1m) (1m) Applicability. This section does not apply to the disturbance of cataloged land contiguous to a cataloged burial site if the cataloged burial site was recorded under sub. (2) (i) before August 9, 1989.

157.70(2) (2) Director's duties. The director shall:

157.70(2)(a) (a) Under a special inspection warrant as required under s. 66.0119, identify and record in a catalog burial sites in this state and, for burial sites which are not dedicated, sufficient contiguous land necessary to protect the burial site from disturbance, and notify in writing every owner of a burial site or of such land so recorded and any county or local historical society in the county where the burial site or the land is located. Any information in the catalog related to the location of any burial site, the disclosure of which would be likely to result in the disturbance of the burial site or the cataloged land contiguous to the burial site, is not subject to s. 19.35 (1). The notice shall include information about the permit required under sub. (5) and the toll free number the owner may call for more information. In this paragraph, "sufficient contiguous land" means land that is within at least 5 feet from any part of a burial site.

157.70(2)(b) (b) Identify and record in a catalog burial sites likely to be of archaeological interest or areas likely to contain burial sites. Any information in the catalog related to the location of any burial site likely to be of archaeological interest or of any area likely to contain a burial site, the disclosure of which would be likely to result in the disturbance of the burial site or the cataloged land contiguous to a cataloged burial site, is not subject to s. 19.35 (1).

157.70(2)(c) (c) Make recommendations concerning burial sites on private property for acquisition by the state or other public agencies to preserve the burial sites.

157.70(2)(d) (d) Provide for and publicize a telephone service which allows any person in this state to call, without charge, the director to report a discovery or disturbance of a burial site.

157.70(2)(e) (e) Establish a registry for any person whom the board determines to have an interest in a cataloged burial site or class of cataloged burial sites under sub. (2m) (b) or (c). The registry shall include the name of every person whom the board determines to have an interest in the preservation of a burial site or in providing for the reinterment of the human remains and objects related to burial in the burial site if the burial site is disturbed and identify the burial site in which the person is determined to have an interest. Any information in the registry related to the location of any burial site, the disclosure of which would be likely to result in disturbance of the burial site, is not subject to disclosure under s. 19.35 (1).

157.70(2)(f) (f) Assist owners in identifying persons to be notified under sub. (5) (b) 2.

157.70(2)(g) (g) Assist Indian tribes, state agencies and other persons in any negotiation with any federal agency for the preservation of burial sites and human remains.

157.70(2)(h) (h) Mediate, upon application of any owner or person in the registry under par. (e), any dispute related to the disturbance or proposed disturbance of a burial site.

157.70(2)(i) (i) Cause a cataloged burial site to be recorded by the register of deeds of the county in which the burial site is located. The historical society shall reimburse the county for the cost of recording under this paragraph from the appropriation under s. 20.245 (1) (a).

157.70(2m) (2m) Board duties. The board shall:

157.70(2m)(a) (a) Meet at least every 3 months.

157.70(2m)(b) (b) Determine which Indian tribes in this state have an interest in any cataloged burial site or class of cataloged burial sites and notify the director for entry in the registry under sub. (2) (e).

157.70(2m)(c) (c) Determine which applicants for entry in the registry under sub. (2p) have an interest in a cataloged burial site or class of cataloged burial sites.

157.70(2m)(d) (d) As it deems necessary, review determinations of the director and the division of hearings and appeals in the department of administration under sub. (5).

157.70(2m)(e) (e) As it deems necessary, review disposition actions taken by the director under sub. (6).

157.70(2m)(f) (f) As it deems appropriate, approve transfers of burial sites under sub. (6m) (b) 2.

157.70(2p) (2p) Application for registry. Any person may apply to the board for entry in the registry and shall indicate in which burial site she or he is claiming an interest.

157.70(2r) (2r) Site disturbance prohibited. Except as provided under subs. (4) and (5) and ss. 157.111 and 157.112, no person may intentionally cause or permit the disturbance of a burial site or cataloged land contiguous to a cataloged burial site. This subsection does not prohibit normal agricultural or silvicultural practices which do not disturb the human remains in a burial site or the surface characteristics of a burial site.

157.70(3) (3) Report of disturbed burial sites.

157.70(3)(a)(a) Except as provided under s. 979.01, a person shall immediately notify the director if the person knows or has reasonable grounds to believe that a burial site or the cataloged land contiguous to a cataloged burial site is being disturbed or may be disturbed contrary to the requirements of subs. (4) and (5).

157.70(3)(b) (b) Upon receipt of any notice under par. (a), the director shall determine if the burial site which is the subject of the notice has been cataloged under sub. (2) (a).

157.70(4) (4) Procedure for uncataloged burial sites.

157.70(4)(a)(a) If the director determines that a burial site reported under sub. (3) is not cataloged under sub. (2) (a), he or she shall immediately notify the owner of the burial site of the procedure under this subsection and of the liabilities and penalties which apply for failure to comply with the procedure. If the director deems it appropriate, he or she may give notice to the board, and to any person who has or may have an interest in the burial site, that a burial site has been reported under sub. (3).

157.70(4)(b) (b) No owner who has received notice under par. (a) may in any way intentionally cause or permit any activity which would disturb the burial site which is the subject of the notice unless authorized by the director under par. (c) 2. or (d).

157.70(4)(c) (c)

157.70(4)(c)1.1. Using information available concerning the burial site and the proposed activity, the director shall determine whether the proposed activity will disturb the burial site and whether the registry under sub. (2) (e) shows that any person has an interest in the burial site.

157.70(4)(c)2. 2. If the director determines that the proposed activity will not disturb the burial site or will disturb a burial site in which no person is shown on the registry under sub. (2) (e) to have an interest, he or she shall notify the owner of the owner's right to cause or permit the activity.

157.70(4)(c)3. 3. If the director determines that the proposed activity will disturb a burial site in which any other person who is not the owner is shown on the registry under sub. (2) (e) to have an interest and that the interest is substantial, the director shall notify the owner that the owner may not cause or permit the activity unless the owner does one of the following:

157.70(4)(c)3.a. a. Subject to s. 157.111, authorizes the director or a qualified archaeologist approved by the director to excavate the burial site to remove and analyze any human remains and objects related to the burial in the burial site from the burial site within a reasonable time, beginning within 30 days of when ground conditions permit, for disposition under sub. (6).

157.70(4)(c)3.b. b. Changes the proposed activity so as not to disturb any burial site.

157.70(4)(d) (d) If the director determines that an owner has satisfied the requirements under par. (c) 3., he or she shall notify the owner of the owner's right to cause or permit any activity which is in keeping with the owner's action under par. (c) 3.

157.70(4)(e) (e) If under par. (c) 3. a. all human remains and objects related to the burial in a burial site reported under sub. (3) (a) are not removed from the burial site, the director shall enter the burial site into the record prepared under sub. (2) (a).

157.70(4)(f) (f) The director shall submit a written report to the board of any determination which he or she makes under this subsection.

157.70(5) (5) Procedure for cataloged burial sites.

157.70(5)(a)(a) No person may intentionally cause or permit the disturbance of a cataloged burial site or the cataloged land contiguous to a cataloged burial site without a permit from the director issued under this subsection.

157.70(5)(b) (b) Any person who intends to cause or permit any activity on a cataloged burial site or on cataloged land contiguous to a cataloged burial site which in any way might disturb the burial site or the land shall:

157.70(5)(b)1. 1. Apply to the director for a permit to disturb the burial site or the land. The application shall include the purpose of the disturbance and the names and addresses of any persons notified under subd. 2. The director shall send the applicant the names of any person in the registry with an interest in the burial site.

157.70(5)(b)2. 2. On a form provided by the director, notify any person whose name the director has sent under subd. 1. of the proposed disturbance. The notice to any person under this subdivision shall include information on the notified person's right to a hearing on whether the director should grant a permit to disturb the burial site or the land.

157.70(5)(c) (c)

157.70(5)(c)1.1. Upon request of the applicant or any person notified under par. (b), or if the director determines that a hearing is necessary, the director shall request the division of hearings and appeals in the department of administration to conduct a hearing on whether a permit should be issued to disturb the burial site or the land which is the subject of the request. If in any part of the hearing the location of a burial site is the subject of the testimony, such part of the hearing shall be conducted in a session closed to the public and the record of such part of the hearing shall be exempt from disclosure under s. 19.35 (1).

157.70(5)(c)1m. 1m. If a hearing is not requested or determined to be necessary under subd. 1., the director shall determine whether a permit should be issued to disturb the burial site or the land which is the subject of the application under par. (b) 1. If the director determines that the benefits to the permit applicant in disturbing the burial site or the land outweigh the benefits to all other persons shown on the registry under sub. (2) (e) to have an interest in not disturbing the burial site or the land, the director shall grant a permit to disturb the burial site or the land. In making the determination, the director shall consider the interest of the public in addition to any other interests. If the director determines that any of the following classes of interest are represented, the director shall weight the interests in the following order of priority:

157.70(5)(c)1m.a. a. Direct kinship.

157.70(5)(c)1m.b. b. A cultural, tribal or religious affiliation.

157.70(5)(c)1m.c. c. A scientific, environmental or educational purpose.

157.70(5)(c)1m.cm. cm. Historical and aesthetic significance of the burial site.

157.70(5)(c)1m.d. d. Land use.

157.70(5)(c)1m.e. e. A commercial purpose not related to land use which is consistent with the purposes of this section.

157.70(5)(c)1m.f. f. Any other interest which the director deems to be in the public interest.

157.70(5)(c)2. 2. If a hearing is requested or determined to be necessary under subd. 1., the division of hearings and appeals in the department of administration shall conduct a hearing to determine whether the benefits to the permit applicant in disturbing the burial site or the land outweigh the benefits to all other persons shown on the registry under sub. (2) (e) to have an interest in not disturbing the burial site or the land. If the division finds in favor of the applicant, the division shall issue a determination in favor of granting a permit to disturb a burial site or the land which is the subject of the hearing under this paragraph. In making the determination, the division shall consider the interest of the public in addition to the interests of the parties. If any of the following classes of interest are represented in the hearing, the division shall weight the interests in the following order of priority:

157.70(5)(c)2.a. a. Direct kinship.

157.70(5)(c)2.b. b. A cultural, tribal or religious affiliation.

157.70(5)(c)2.c. c. A scientific, environmental or educational purpose.

157.70(5)(c)2.cm. cm. Historical and aesthetic significance of the burial site.

157.70(5)(c)2.d. d. Land use.

157.70(5)(c)2.e. e. A commercial purpose not related to land use which is consistent with the purposes of this section.

157.70(5)(c)2.f. f. Any other interest which the board deems to be in the public interest.

157.70(5)(c)2m. 2m. If the division makes a determination for granting a permit to disturb a burial site which is the subject of the hearing under this paragraph, the division may determine the person to whom the human remains and objects related to the burial in the burial site should be transferred for analysis and reinterment or other appropriate disposition when the burial site is disturbed. In making such a determination, the division shall follow the order of priority prescribed in sub. (6) (a).

157.70(5)(c)3. 3. If the determination under subd. 1m. or 2. is for granting a permit to disturb a burial site which is the subject of the hearing under this paragraph, the director shall grant the permit if the owner authorizes the director or a qualified archaeologist approved by the director to excavate the burial site to remove, within a reasonable time, beginning within 30 days of when ground conditions permit, for disposition under sub. (6), any human remains and objects related to the burial in the burial site to be disturbed under the permit.

157.70(5)(c)4. 4. A permit issued under this subsection shall be subject to s. 157.111 and may be subject to any other condition or exemption deemed necessary to limit the disturbance of a burial site or the land or to minimize any other burden on any person affected by granting the permit.

157.70(5)(c)5. 5. Any party in a hearing under this paragraph may appeal the determination under subd. 1m. or 2. to the board.

157.70(5)(d) (d)

157.70(5)(d)1.1. The director may charge a fee to recover the cost of excavation of a cataloged burial site under par. (c) 3. on the basis of the historical society's assessment of the costs associated with excavation of the cataloged site.

157.70(5)(d)2. 2. The director may charge a fee to recover costs incurred by the historical society to analyze and reinter or otherwise dispose of human remains and other material under par. (c) 2m.

157.70(6) (6) Disposition of human remains removed from burial sites.

157.70(6)(a)(a) If human remains and objects related to the burial in the site are removed from a burial site under sub. (4) (c) 3. a. or (5) (c) 3. and the division has not determined under sub. (5) (c) 2m. the person to whom such remains and objects should be transferred for analysis and reinterment or other appropriate disposition, the director shall notify any person in the registry under sub. (2) (e) with an interest in the analysis and reinterment or appropriate disposition of such human remains and objects. The director shall transfer the remains and objects to such person for appropriate reinterment or other appropriate disposition upon receipt of a written application by any person with an interest in the analysis and reinterment or other appropriate disposition based on the following, in the order of priority stated, when persons in prior classes are not available at the time of application and in the absence of actual notice of opposition by a member of the same or a prior class:

157.70(6)(a)1. 1. Direct kinship.

157.70(6)(a)2. 2. A cultural, tribal or religious affiliation.

157.70(6)(a)3. 3. A scientific, environmental or educational purpose.

157.70(6)(a)4. 4. Any other interest which the board deems to be in the public interest.

157.70(6)(b) (b) If the director cannot identify any person with an interest in reinterring the human remains and objects received under par. (a), the director shall provide for reinterment or other disposition of the human remains and objects in an appropriate manner.

157.70(6)(c) (c) The director shall enter into the catalog prepared under sub. (2) (a) the site of any reinterment under par. (a) or (b).

157.70(6)(d) (d) The director shall submit to the board a written report of any disposition action taken under this subsection.

157.70(6)(e) (e) The board may review and modify any disposition action taken by the director under this subsection.

157.70(6m) (6m) Burial sites on public lands.

157.70(6m)(a)(a) In this subsection, "municipality" has the meaning given under s. 66.0621 (1) (a) and includes the state.

157.70(6m)(b) (b) Notwithstanding any other provision of this section, a municipality:

157.70(6m)(b)2. 2. May not transfer any burial site to any person who is not a municipality unless the transfer provides for preservation of the burial site from any disturbance by any person and unless the transfer is approved by the board.

157.70(6m)(b)3. 3. Shall endeavor to take positive action to preserve any burial site on land it owns through appropriate land use management including but not limited to appropriate multiuse purposes such as nature preserves.

157.70(7) (7) Action by attorney general. Upon request of the board, the attorney general or the district attorney of the proper county shall aid in any investigation, inspection, hearing or trial had under the provisions of this section and shall institute and prosecute all necessary actions or proceedings for the enforcement of such provisions and for the punishment of violations of the same. The attorney general or district attorney so requested shall report to or confer with the board regarding the request within 30 days after receipt of the request.

157.70(8) (8) Remedies. Any person who intentionally disturbs, without the authorization of the director under sub. (4) (c) 2. or (d), a burial site which is not cataloged or who intentionally disturbs, without a permit issued under sub. (5), a cataloged burial site or the cataloged land contiguous to a cataloged burial site is liable for attorney fees and damages or other appropriate relief to any person with an interest in preserving the burial site or in reinterring the human remains and objects related to the burial in the burial site. Any person with an interest in preserving a burial site or in reinterring the human remains in the burial site may bring an action for an injunction to prevent disturbance to the burial site or the cataloged land contiguous to a cataloged burial site or to obtain the human remains and objects related to the burial in the burial site for appropriate reinterment, in the order of priority specified in sub. (6) (a).

157.70(9) (9) Preservation of rights. The transfer of title to any property shall not change the rights and duties of any person under this section.

157.70(10) (10) Penalties.

157.70(10)(a)(a) Any person who fails to report the disturbance of a burial site or the cataloged land contiguous to a cataloged burial site as required under sub. (3) shall forfeit not less than $100 nor more than $1,000.

157.70(10)(b) (b) Any person who intentionally disturbs a burial site which is not cataloged without the authorization of the director under sub. (4) (c) 2. or (d) shall forfeit not less than $500 nor more than $2,000 if the burial site is not dedicated or shall forfeit not less than $1,000 nor more than $10,000 if the burial site is dedicated.

157.70(10)(c) (c) Any owner who intentionally causes or permits any activity which disturbs a burial site after receiving notice from the director under sub. (4) (a) without the authorization required under sub. (4) (c) 2. or (d) shall forfeit not less than $1,000 nor more than $10,000.

157.70(10)(d) (d) Any person who intentionally causes or permits any activity which disturbs a cataloged burial site or the cataloged land contiguous to a cataloged burial site without a permit issued under sub. (5) shall forfeit not less than $1,000 nor more than $10,000.

157.70(10)(e) (e) Any person who disturbs a burial site for commercial gain not related to use of the land where a burial site is located or who disturbs a cataloged burial site for commercial gain related to use of the land where a burial site is located in violation of this section may be fined not to exceed 2 times the gross value gained or 2 times the gross loss caused by the disturbance, whichever is the greater, plus court costs and the costs of investigation and prosecution, reasonably incurred, or imprisoned for not more than one year in the county jail or both. In calculating the amount of the fine based on personal injury, any measurement of pain and suffering shall be excluded.

157.70 History History: 1985 a. 316; 1987 a. 27; 1989 a. 3, 31, 359; 1991 a. 39; 1993 a. 386; 1995 a. 357; 1999 a. 83; 1999 a. 150 s. 672; 2001 a. 16.






160. Groundwater protection standards.

160.001 Legislative intent.

160.001  Legislative intent. The legislature recognizes that prior to May 11, 1984, most groundwater regulatory programs were not based on numerical standards. The legislature intends, by the creation of this chapter, to minimize the concentration of polluting substances in groundwater through the use of numerical standards in all groundwater regulatory programs. The numerical standards, upon adoption, will become criteria for the protection of public health and welfare, to be achieved in groundwater regulatory programs concerning the substances for which standards are adopted. To this end, the legislature intends that:

160.001(1) (1) This chapter will establish an administrative process which will produce numerical standards, comprised of enforcement standards and preventive action limits, for substances in groundwater. As more specifically provided in this chapter, administrative procedures also provide for minimizing the concentration of substances in groundwater.

160.001(2) (2) The enforcement standards and preventive action limits will be adopted under the authority of this chapter, independent of any regulatory programs concerning the substances for which enforcement standards and preventive action limits are adopted.

160.001(3) (3) This chapter supplements the regulatory authority elsewhere in the statutes, whether the regulatory programs exist under current statutes on May 11, 1984, or are created after that date. Regulatory agencies will continue to exercise the powers and duties in those regulatory programs, consistent with the enforcement standards and preventive action limits for substances in groundwater under this chapter. This chapter provides guidelines and procedures for the exercise of regulatory authority which is established elsewhere in the statutes, and does not create independent regulatory authority.

160.001(4) (4) In order to comply with this chapter, a regulatory agency is not required to adopt a particular type of regulation; regulatory agencies are free to establish any type of regulation which assures that regulated facilities and activities will not cause the concentration of a substance in groundwater affected by the facilities or activities to exceed the enforcement standards and preventive action limits under this chapter at a point of standards application. A regulatory agency may adopt regulations which establish specific design and management criteria for regulated facilities and activities, if the regulations will ensure that the regulated facilities and activities will not cause the concentration of a substance in groundwater affected by the facilities or activities to exceed the enforcement standards and preventive action limits under this chapter at a point of standards application.

160.001(5) (5) The enforcement standards and preventive action limits adopted under this chapter provide adequate safeguards for public health and welfare. However, this chapter does not prevent regulatory agencies from adopting regulations under regulatory authority elsewhere in the statutes based on the best currently available technology for regulated activities and practices which ensure a greater degree of groundwater protection.

160.001(6) (6) Where necessary to comply with federal statutes or regulations, the department of natural resources may adopt rules in regulatory programs administered by it which are more stringent than the enforcement standards and preventive action limits adopted under this chapter.

160.001(7) (7) A regulatory agency may take any actions within the context of regulatory programs established in statutes outside of this chapter, if those actions are necessary to protect public health and welfare or prevent a significant damaging effect on groundwater or surface water quality for present or future consumptive or nonconsumptive uses, whether or not an enforcement standard and preventive action limit for a substance has been adopted under this chapter. Nothing in this chapter requires the department of health services or the department of natural resources to establish an enforcement standard for a substance if a federal number or state drinking water standard has not been adopted for the substance and if there is not sufficient scientific information to establish the standard.

160.001(8) (8) Preventive action limits shall serve as a means to inform regulatory agencies of potential groundwater contamination problems, to establish the level of groundwater contamination at which regulatory agencies are required to commence efforts to control the contamination and to provide a basis for design and management practice criteria in administrative rules. A preventive action limit is not intended to be an absolute standard at which remedial action is always required.

160.001 History History: 1983 a. 410; 1995 a. 27 s. 9126 (19); 2007 a. 20 s. 9121 (6) (a).

160.001 Annotation The promulgation of rules that prescribe the use of risk-based methodologies to respond to petroleum contamination in soil and groundwater would violate ch. 160. OAG 3-99.



160.01 Definitions.

160.01  Definitions. As used in this chapter, unless the context requires otherwise:

160.01(1) (1) "Department", when used without qualification, means the department of natural resources.

160.01(2) (2) "Enforcement standard" means a numerical value expressing the concentration of a substance in groundwater which is adopted under ss. 160.07 and 160.09.

160.01(3) (3) "Federal number" means a numerical expression of the concentration of a substance in water, established as:

160.01(3)(a) (a) A drinking water standard or maximum contaminant level, by the federal environmental protection agency;

160.01(3)(b) (b) A suggested no-adverse-response level, by the federal environmental protection agency; or

160.01(3)(c) (c) For oncogenic substances, a concentration based on a risk level determination by the federal environmental protection agency or a concentration based on a probability of risk model determined by the national academy of sciences.

160.01(4) (4) "Groundwater" means any of the waters of the state, as defined in s. 281.01 (18), occurring in a saturated subsurface geological formation of rock or soil.

160.01(5) (5) "Point of standards application" means the specific location, depth or distance from a facility, activity or practice at which the concentration of a substance in groundwater is measured for purposes of determining whether a preventive action limit or an enforcement standard has been attained or exceeded.

160.01(6) (6) "Preventive action limit" means a numerical value expressing the concentration of a substance in groundwater which is adopted under s. 160.15.

160.01(6m) (6m) "Property boundary" means the boundary of the total contiguous parcel of land owned by a common owner, regardless of whether public or private roads run through the parcel.

160.01(7) (7) "Regulatory agency" means the department of agriculture, trade and consumer protection, the department of safety and professional services, the department of transportation, the department of natural resources and other state agencies which regulate activities, facilities or practices which are related to substances which have been detected in or have a reasonable probability of entering the groundwater resources of the state.

160.01(8) (8) "Substance" means any solid, liquid, semisolid, dissolved solid or gaseous material, naturally occurring or man-made chemical, parameter for measurement of water quality or biological organism which, in its original form, or as a metabolite or a degradation or waste product, may decrease the quality of groundwater.

160.01 History History: 1983 a. 410; 1995 a. 27 ss. 4441, 9116 (5); 1995 a. 227; 2011 a. 32.



160.03 Duties of department.

160.03  Duties of department. The department shall exercise both the responsibilities assigned specifically to it under this chapter as well as those assigned generally to the department as a regulatory agency.

160.03 History History: 1983 a. 410.



160.05 Identification of groundwater contamination; categories.

160.05  Identification of groundwater contamination; categories.

160.05(1)(1)  Identification. Each regulatory agency shall submit to the department a list of those substances which are related to facilities, activities and practices within its authority to regulate and which are detected in or have a reasonable probability of entering the groundwater resources of the state.

160.05(2) (2) Petition.

160.05(2)(a)(a) Any person may petition a regulatory agency to add a substance to or delete a substance from the list submitted to the department under sub. (1). The petition shall clearly and concisely state all of the following:

160.05(2)(a)1. 1. The name of the substance which is proposed to be added or removed from the list.

160.05(2)(a)2. 2. The regulatory authority of the regulatory agency over the facility, activity or practice which is the source of the substance.

160.05(2)(a)3. 3. The reasons for believing the substance exists in or has a reasonable probability of entering the groundwater or the reasons for believing the substance should be removed from the list.

160.05(2)(b) (b) Within a reasonable period of time after the receipt of a petition a regulatory agency shall either deny the petition in writing or submit the name of the substance to the department under sub. (1). If the regulatory agency denies the petition, it shall give notice of the denial promptly to the person who filed the petition, including a statement of its reasons for the denial.

160.05(3) (3) Establish categories. Within 60 days following receipt of a name of a substance under sub. (1), the department shall place the substance into one of the following categories:

160.05(3)(a) (a) Category 1, if the substance is detected in groundwater in concentrations in excess of a federal number for that substance.

160.05(3)(b) (b) Category 2, if the substance is detected in groundwater and is of public health or welfare concern but:

160.05(3)(b)1. 1. Is not detected in concentrations in excess of a federal number; or

160.05(3)(b)2. 2. For which there is no federal number.

160.05(3)(c) (c) Category 3, if the substance has a reasonable probability of being detected in groundwater and is of public health or welfare concern.

160.05(4) (4) Ranking within categories. The department shall rank each substance within its category. The department shall give highest rankings to those substances which pose the greatest risks to the health or welfare of persons in the state, taking into consideration, among other things, the following characteristics:

160.05(4)(a) (a) Carcinogenicity.

160.05(4)(b) (b) Teratogenicity.

160.05(4)(c) (c) Mutagenicity.

160.05(4)(d) (d) Interactive effects.

160.05(5) (5) Revision of substance lists. The department shall revise, as necessary, the ranking of substances within categories to include additional substances as they are reported, to reflect a change in the status of a substance which requires that it be placed in a different category or to remove from the list substances which are not shown to involve public health or welfare concerns or which do not have a reasonable probability of entering the groundwater.

160.05(6) (6) Public health concerns.

160.05(6)(a)(a) The department shall designate which of the substances in each category are of public health concern and which are of public welfare concern.

160.05(6)(b) (b) In determining whether a substance is of public health concern, the department shall take into account the degree to which the substance may:

160.05(6)(b)1. 1. Cause or contribute to an increase in mortality;

160.05(6)(b)2. 2. Cause or contribute to an increase in illness or incapacity, whether chronic or acute;

160.05(6)(b)3. 3. Pose a substantial present or potential hazard to human health because of its physical, chemical or infectious characteristics; or

160.05(6)(b)4. 4. Cause or contribute to other adverse human health effects or changes of a chronic or subchronic nature even if not associated with illness or incapacity.

160.05(6)(c) (c) In determining whether a substance is of public health concern, the department may consider other effects not specified under par. (b) if those effects are reasonably related to public health.

160.05(6)(d) (d) In determining whether a substance is of public welfare concern, the department shall take into account whether the substance may:

160.05(6)(d)1. 1. Influence the aesthetic suitability of water for human use;

160.05(6)(d)2. 2. Influence the suitability of water for uses other than human drinking water; or

160.05(6)(d)3. 3. Have a substantial adverse effect on plant life or animal life.

160.05(6)(e) (e) In determining whether a substance is of public welfare concern, the department may consider additional characteristics not specified under par. (d) if those characteristics are reasonably related to public welfare.

160.05 History History: 1983 a. 410.



160.07 Establishment of enforcement standards; substances of public health concern.

160.07  Establishment of enforcement standards; substances of public health concern.

160.07(1) (1) The department of health services and the department shall enter into a memorandum of understanding setting forth the procedures and responsibilities of each agency in establishing enforcement standards under this section. The memorandum shall include those standards to be used by the department in making the designation required under s. 160.05 (6).

160.07(2) (2) Within 10 days after placing the name of a new substance within a category or changing the category of a substance under s. 160.05, the department shall submit the current list of categories and rankings of substances to the department of health services.

160.07(3) (3) The department of health services shall recommend to the department an enforcement standard for each substance submitted to it under sub. (2) which is designated as of public health concern, in the order of rankings within each category under s. 160.05 (4).

160.07(4) (4) The department of health services shall develop recommendations for enforcement standards for substances of public health concern as follows:

160.07(4)(a) (a) If a single federal number exists for a substance, the federal number shall be the enforcement standard.

160.07(4)(b) (b) If more than one federal number exists for a substance, the most recently established federal number representing the most current data shall be the enforcement standard.

160.07(4)(c) (c) If no federal number exists for a substance, but there is a state drinking water standard, the state drinking water standard shall be the enforcement standard.

160.07(4)(d) (d) If neither a federal number nor a state drinking water standard exists for a substance, the department of health services shall develop a recommended enforcement standard using the methodology under s. 160.13.

160.07(4)(e) (e) Notwithstanding pars. (a) and (b), the department of health services may recommend an enforcement standard different than the federal number if there is significant technical information which is scientifically valid and which was not considered when the federal number was established, upon which the department of health services concludes, utilizing the methodology under s. 160.13 and with a reasonable scientific certainty, that such a standard is justified. The department of health services may recommend a change in an enforcement standard previously adopted by utilization of a federal number. In evaluating the evidence for establishing an enforcement standard different than a federal number, the department of health services shall consider the extent to which the evidence was developed in accordance with scientifically valid analytical protocols and may consider whether the evidence was subjected to peer review, resulted from more than one study and is consistent with other credible medical or toxicological evidence.

160.07(5) (5) Within 9 months after transmitting the name of a substance to the department of health services under sub. (2), the department of natural resources shall propose rules establishing the recommendation of the department of health services as the enforcement standard for that substance and publish the notice required under s. 227.16 (2) (e), 227.17 or 227.24 (3).

160.07(6) (6) If a federal number is established or changed for a substance after an enforcement standard is recommended by the department of health services and if any person or regulatory agency submits a request, the department of natural resources shall determine whether the enforcement standard needs revision based on recommendations under sub. (4).

160.07 History History: 1983 a. 410; 1985 a. 182 s. 57; 1995 a. 27 s. 9126 (19); 2007 a. 20 s. 9121 (6) (a).



160.09 Establishment of enforcement standards; substances of public welfare concern.

160.09  Establishment of enforcement standards; substances of public welfare concern.

160.09(1) (1) Notwithstanding the authority of the department under ss. 280.11, 281.15 and 281.17 (8) to establish standards for pure drinking water, the department shall establish enforcement standards for substances of public welfare concern as follows:

160.09(1)(a) (a) If a single federal number exists for a substance, the federal number shall be the enforcement standard.

160.09(1)(b) (b) If more than one federal number exists for a substance, the most recently established federal number representing the most current data shall be the enforcement standard.

160.09(1)(c) (c) If no federal number exists for a substance, but there is a state drinking water standard, the state drinking water standard shall be the enforcement standard.

160.09(1)(d) (d) If neither a federal number nor a state drinking water standard exists for a substance, the department shall establish an enforcement standard using all relevant and scientifically valid information available in technical literature concerning the substance and, if necessary, by comparison to similar compounds or classes of compounds.

160.09(1)(e) (e) Notwithstanding pars. (a) and (b), the department may establish an enforcement standard different than the federal number if there is significant technical information which is scientifically valid and which was not considered when the federal number was established, upon which the department concludes, with a reasonable scientific certainty, that such a standard is justified. The department may change an enforcement standard previously adopted by utilization of a federal number. In evaluating the evidence for establishing an enforcement standard different than a federal number, the department shall consider the extent to which the evidence was developed in accordance with scientifically valid analytical protocols and may consider whether the evidence was subjected to peer review, resulted from more than one study and is consistent with other credible medical or toxicological evidence.

160.09(2) (2) The department shall establish an enforcement standard for each substance of public welfare concern in the order of rankings within each category under s. 160.05 (4).

160.09(3) (3) The department shall establish enforcement standards by rule. The department shall prepare proposed rules establishing enforcement standards and shall provide the notice under s. 227.16 (2) (e), 227.17 or 227.24 (3) within 9 months after the name of a substance is received under s. 160.05.

160.09(4) (4) If a federal number is changed or newly established for a given substance after an enforcement standard is established by the department and if a request is submitted to the department by any person or regulatory agency, the department shall determine whether the enforcement standard needs to be revised based on sub. (1).

160.09 History History: 1983 a. 410; 1985 a. 135; 1985 a. 182 s. 57; 1995 a. 227.



160.11 Public information.

160.11  Public information. In promulgating any enforcement standards as rules under ss. 160.07 and 160.09, the department, with the assistance of the department of health services, shall prepare a document describing the information and methodology used and the conclusions reached in establishing each proposed enforcement standard. The department shall make the document available when the notice is provided under s. 227.16 (2) (e), 227.17 or 227.24 (3). Any person may submit written questions on the document to the department at any time after the notice is provided under s. 227.16 (2) (e), 227.17 or 227.24 (3) and before any public hearing on the proposed rule is held. The department, with the assistance of the department of health services, shall respond at the public hearing to all questions previously submitted in writing.

160.11 History History: 1983 a. 410; 1985 a. 182 s. 57; 1995 a. 27 s. 9126 (19); 2007 a. 20 s. 9121 (6) (a).



160.13 Methodology to establish enforcement standard.

160.13  Methodology to establish enforcement standard.

160.13(1)(1)  Definitions. In this section:

160.13(1)(a) (a) "Acceptable daily intake" means the dose of a substance which, if ingested daily over an entire human lifetime, appears to be without appreciable risk on the basis of all known facts at the time it is established. Acceptable daily intake is expressed in units of milligrams of the substance per kilogram of body weight.

160.13(1)(b) (b) "Department" means the department of health services.

160.13(1)(c) (c) "No-observable-effect level" means that level of intake of a substance which, when administered to a group of humans or experimental animals, does not produce any of the effects observed or measured at any higher level of intake and produces no significant difference between the test group and an unexposed control group of humans or animals maintained under identical conditions.

160.13(2) (2) Methodology.

160.13(2)(a)(a) The department shall establish a recommended enforcement standard for a substance by first determining the acceptable daily intake for the substance under par. (b) and then basing the recommended enforcement standard on that acceptable daily intake under par. (c). In complying with pars. (b) and (c), the department shall utilize, where available, relevant and scientifically valid information from the office of pesticide programs and the office of drinking water in the federal environmental protection agency.

160.13(2)(b) (b) The department shall determine the acceptable daily intake for the substance as follows:

160.13(2)(b)1. 1. If an acceptable daily intake for the substance is established by the office of pesticide programs or office of drinking water in the federal environmental protection agency, that federal value shall be the acceptable daily intake.

160.13(2)(b)2. 2. Notwithstanding subd. 1., the department may determine an acceptable daily intake value different than the federal value established by the office of pesticide programs or office of drinking water in the federal environmental protection agency, if there is significant technical information which is scientifically valid and which was not considered when the federal value was established, upon which the department concludes, with a reasonable scientific certainty, that such a value is justified. In evaluating the evidence for establishing an acceptable daily intake value different than a federal value, the department shall consider the extent to which the evidence was developed in accordance with scientifically valid analytical protocols and may consider whether the evidence was subjected to peer review, resulted from more than one study and is consistent with other credible medical or toxicological evidence.

160.13(2)(b)3. 3. If no acceptable daily intake for the substance is established by the office of pesticide programs or office of drinking water in the federal environmental protection agency, the department shall determine the acceptable daily intake for the substance by dividing the substance's no-observable-effect level by a suitable uncertainty factor. In establishing a suitable uncertainty factor, the department shall consider all of the following, utilizing, where available, information from the office of pesticide programs and the office of drinking water in the federal environmental protection agency:

160.13(2)(b)3.a. a. The quality and quantity of data relevant to establishing an acceptable daily intake.

160.13(2)(b)3.b. b. The relative importance to full health of the most sensitive target organs or body systems affected by the substance.

160.13(2)(b)3.c. c. The amount of interspecies and intraspecies variations in the effects of the substance.

160.13(2)(b)3.d. d. The dose-response curve and the time-concentration relationships for the substance.

160.13(2)(b)3.e. e. The nature and degree of severity of injury incurred at the intake level at which the effect of exposure to the substance ceases to be reversible.

160.13(2)(b)3.f. f. The potential interactions of the substance within the body with other environmental chemicals or therapeutic drugs.

160.13(2)(b)3.g. g. The known potential cumulative effects of repeated exposure to the substance.

160.13(2)(b)3.h. h. The known chronic or subchronic effects of exposure to similar or related compounds.

160.13(2)(b)3.i. i. The identification of physiologic or pathologic states and functional abnormalities among the potentially exposed population which would constitute a health hazard in the event of exposure to the substance.

160.13(2)(b)3.j. j. The possibility of chronic health effects from repeated, acute short-term exposure to the substance.

160.13(2)(b)4. 4. If no acceptable daily intake or equivalent value for an oncogen is established by the federal environmental protection agency or if an acceptable daily intake is established but oncogenic potential at the established acceptable daily intake presents an unacceptable probability of risk, the department shall provide the department of natural resources with an evaluation of the oncogenic potential of the substance. This evaluation of oncogenic potential shall indicate an acceptable daily intake for the substance which, if ingested daily over an entire human lifetime, appears to present an acceptable probability of risk which is presumed to be a risk level equal to a ratio of one to 1,000,000. A risk level equal to a ratio of one to 1,000,000 is the expectation that no more than one excess death will occur in a population of 1,000,000 over a 70-year period. The department shall base the evaluation of oncogenic potential on a review of the most recent and scientifically valid information available.

160.13(2)(c) (c) The department shall base the recommended enforcement standard for the substance on the intake of one liter of water per day by a person weighing 10 kilograms, where that water is the only source of the substance for the person. The department shall establish the recommended enforcement standard so that the acceptable daily intake of the substance is not exceeded for this type of person under these conditions.

160.13 History History: 1983 a. 410; 1995 a. 27 s. 9126 (19); 2007 a. 20 s. 9121 (6) (a).



160.15 Establishment of preventive action limits.

160.15  Establishment of preventive action limits.

160.15(1)(1) The department shall establish by rule a preventive action limit for each substance for which an enforcement standard is established, as follows:

160.15(1)(a) (a) For any substance of public welfare concern, the preventive action limit shall be 50% of the concentration established as the enforcement standard.

160.15(1)(b) (b) For any substance of public health concern, the preventive action limit shall be 20% of the concentration established as the enforcement standard.

160.15(1)(c) (c) Notwithstanding par. (b), for any substance that has carcinogenic, mutagenic or teratogenic properties or interactive effects, the preventive action limit shall be 10% of the concentration established as the enforcement standard.

160.15(2) (2) The department may establish a preventive action limit for a substance which is lower than the level specified under sub. (1) if the department concludes, to a reasonable degree of scientific certainty, based on significant technical information which is scientifically valid, that a more stringent level is necessary to protect public health or welfare from the interactive effects of the substance. In evaluating whether the evidence provides a sufficient basis for a more stringent level, the department shall consider the extent to which the evidence was developed in accordance with generally accepted analytical protocols and may consider whether the evidence was subjected to peer review, resulted from more than one study and is consistent with other credible medical or toxicological evidence.

160.15(3) (3) Notwithstanding sub. (1), the department may establish by rule preventive action limits for indicator parameters used in monitoring waste storage, treatment or disposal facilities regulated by the department such as biochemical or chemical oxygen demand, alkalinity, hardness, conductivity and pH, if enforcement standards are not established under s. 160.07 or 160.09 for the indicator parameters. In establishing preventive action limits for indicator parameters, the department shall consider the background water quality and the potential for the indicator parameters to show that preventive action limits under sub. (1) may be exceeded.

160.15 History History: 1983 a. 410.



160.17 Collection of information.

160.17  Collection of information. Concurrently with the identification of substances under s. 160.05 (1), the regulatory agency shall conduct a literature search and shall request, where appropriate, the manufacturer of each substance and other knowledgeable sources to provide relevant data, information on the environmental fate of the substance and recommendations on measures which may be implemented to minimize the concentration of the substance in the groundwater.

160.17 History History: 1983 a. 410.



160.19 Regulatory agency; review of existing regulations; design and management criteria.

160.19  Regulatory agency; review of existing regulations; design and management criteria.

160.19(1) (1) When an enforcement standard or a preventive action limit is established by rule for a substance, each regulatory agency shall review its rules and commence promulgation of any rules or amendments of its rules necessary to ensure that the activities, practices and facilities regulated by the regulatory agency will comply with this chapter.

160.19(2) (2)

160.19(2)(a)(a) Each regulatory agency shall promulgate rules which define design and management practice criteria for facilities, activities and practices affecting groundwater which are designed, to the extent technically and economically feasible, to minimize the level of substances in groundwater and to maintain compliance by these facilities, activities and practices with preventive action limits, unless compliance with the preventive action limits is not technically and economically feasible.

160.19(2)(b) (b) If a regulatory agency proposes a rule under par. (a) which is not designed to maintain compliance with preventive action limits, the proposed rule and the notice required under s. 227.16 (2) (e), 227.17 or 227.24 (3) shall include a statement to that effect, and a summary of the rationale for the proposed rule. If a regulatory agency determines not to amend the substance of an existing rule which contains design or management practice criteria that do not maintain compliance with preventive action limits, it shall nonetheless amend the rule to include a notice that the rule does not maintain preventive action limits. A summary of the rationale for not amending the substance of the rule shall be included in the notice required under s. 227.16 (2) (e), 227.17 or 227.24 (3).

160.19(3) (3) A regulatory agency may not promulgate rules defining design and management practice criteria which permit an enforcement standard to be attained or exceeded at the point of standards application.

160.19(4) (4) Notwithstanding previous regulatory agency action to review and amend existing rules or to promulgate new rules:

160.19(4)(a) (a) If a rule is designed to maintain compliance with a preventive action limit under sub. (2) (a) and if a preventive action limit is attained or exceeded at a point of standards application, the regulatory agency shall review its rules and, if necessary, revise the rules to maintain or achieve the objectives of subs. (2) and (3).

160.19(4)(b) (b) If an enforcement standard is attained or exceeded at a point of standards application, the regulatory agency shall review its rules and, if necessary, revise the rules to ensure that the enforcement standard is not attained or exceeded at a point of standards application at other locations in the future.

160.19(5) (5) In conducting any review under sub. (4), the regulatory agency's analysis shall include an examination of the performance of other comparable activities in the state to determine if the noncompliance at a single site suggests an isolated problem or a problem which is likely to recur.

160.19(6) (6) The department shall promulgate by rule a scientifically valid procedure for determining if a preventive action limit or enforcement standard is, in fact, attained or exceeded or if a change in concentration of a substance has, in fact, occurred. This procedure shall be used for all regulatory and enforcement purposes under this chapter.

160.19(7) (7) Notwithstanding subs. (2) and (4) (a), modifications to rules and changes in the manner of their administration are not required under this section solely because the background concentration of nitrate or a substance of public welfare concern at individual locations is equal to or greater than the preventive action limit.

160.19(8) (8) Notwithstanding subs. (2) to (4), the department may allow a facility which is regulated under chs. 283 or 289 to 292 to be constructed, after May 11, 1984, in an area where the background concentration of nitrate or a substance of public welfare concern attains or exceeds the preventive action limit or the enforcement standard if the facility is designed to achieve the lowest possible concentration for that substance which is technically and economically feasible and the anticipated increase in the concentration of the substance does not present a threat to public health or welfare.

160.19(9) (9) Notwithstanding subs. (2) to (4), the department may allow a facility which is regulated under chs. 283 or 289 to 292 to be constructed, after May 11, 1984, in an area where the background concentration of a substance of public health concern, other than nitrate, attains or exceeds a preventive action limit for that substance:

160.19(9)(a) (a) If the facility will not cause the further release of that substance into the environment;

160.19(9)(b) (b) If the background concentration of the substance does not exceed the enforcement standard for that substance, the facility will not cause the concentration of the substance to exceed the enforcement standard for that substance and the facility is designed to achieve the lowest possible concentration of that substance which is technically and economically feasible; or

160.19(9)(c) (c) If the background concentration of the substance equals or exceeds the enforcement standard for that substance, the facility is designed to achieve the lowest possible concentration of that substance which is technically and economically feasible, the anticipated increase in the concentration of the substance will not cause an increased threat to public health or welfare and the anticipated incremental increase in the concentration of the substance, by itself, will not exceed the preventive action limit. The department shall take action under s. 160.25 if it determines that the increase in the substance causes an increased threat to public health or welfare or it determines that the incremental increase in the concentration of the substance, by itself, exceeds the preventive action limit.

160.19(10) (10) If the department allows a facility to be constructed under sub. (9) (b) or (c), the department shall specify in the initial approval of or the initial or modified permit for the facility the terms and conditions under which the department may seek remedial action for the specific site under ss. 160.23 and 160.25, relating to the substance.

160.19(11) (11) Regulatory agencies shall enforce rules promulgated under this section with respect to specific sites in accordance with ss. 160.23 and 160.25.

160.19(12) (12) The requirements in this section shall not apply to rules governing an activity regulated under ch. 293 or subch. III of ch. 295, or to a solid waste facility regulated under subch. III of ch. 289 which is part of an activity regulated under ch. 293 or subch. III of ch. 295, except that the department may promulgate new rules or amend rules governing this type of activity, practice or facility if the department determines that the amendment or promulgation of rules is necessary to protect public health, safety or welfare.

160.19 History History: 1983 a. 410; 1985 a. 182 s. 57; 1995 a. 227; 2013 a. 1.



160.21 Adoption of rules for regulatory responses for groundwater contamination.

160.21  Adoption of rules for regulatory responses for groundwater contamination.

160.21(1) (1) For each substance for which an enforcement standard or a preventive action limit is adopted by the department, each regulatory agency shall promulgate rules which set forth the range of responses which the regulatory agency may take or which it may require the person controlling a facility, activity or practice which is a source of the substance to take if:

160.21(1)(a) (a) The preventive action limit is attained or exceeded at the point of standards application; or

160.21(1)(b) (b) The enforcement standard is attained or exceeded at the point of standards application.

160.21(2) (2) Each regulatory agency shall determine by rule the point of standards application for each facility, activity or practice which is the source of a substance for which an enforcement standard or a preventive action limit is established, as follows:

160.21(2)(a) (a) If monitoring is required under existing rules for a facility, activity or practice:

160.21(2)(a)1. 1. The regulatory agency shall establish a point of standards application at any location where groundwater is monitored for the purpose of determining whether the preventive action limit for a substance has been attained or exceeded.

160.21(2)(a)2. 2. The regulatory agency shall establish a point of standards application at the following locations for the purpose of determining compliance with enforcement standards, or determining whether design and management practice criteria established under s. 160.19 (2) (a) successfully maintain compliance with preventive action limits:

160.21(2)(a)2.a. a. Any point of present groundwater use;

160.21(2)(a)2.b. b. Any point beyond the property boundaries of the premises where the facility, activity or practice is located or undertaken; and

160.21(2)(a)2.c. c. Any point beyond the design management zone but within the property boundaries of the premises where the facility, activity or practice is located or undertaken.

160.21(2)(b) (b) If monitoring is not required under existing rules for a facility, activity or practice:

160.21(2)(b)1. 1. The regulatory agency shall establish a point of standards application at the following locations for the purposes of determining whether the preventive action limit or the enforcement standard is attained or exceeded:

160.21(2)(b)1.a. a. Any point of present groundwater use, except the regulatory agency may exempt points of nonpotable groundwater uses if the regulatory agency determines that the substance will not affect the nonpotable groundwater use; and

160.21(2)(b)1.b. b. Any point beyond the property boundary of the property where the facility, activity or practice is located or undertaken.

160.21(2)(b)2. 2. The regulatory agency may establish by rule additional points of standards application which the regulatory agency determines are necessary to protect future groundwater uses and the public interest in the waters of the state.

160.21(2)(c) (c) If facilities are subject to regulation under chs. 283 or 289 to 292, the department shall develop by rule and utilize points of standards application for purposes of facility design, the review of facility performance and enforcement as follows:

160.21(2)(c)1. 1. Rules promulgated by the department under s. 289.05 (1) relating to facility design shall establish design criteria which ensure compliance with s. 160.19 (2) at any point of present groundwater use, at property boundaries and at any point beyond a 3-dimensional design management zone within property boundaries established under general criteria specified by rule and applied to individual facilities.

160.21(2)(c)2. 2. The department shall consider any point at which groundwater is monitored and at which a preventive action limit is exceeded a point of standards application for purposes of facility performance review, including investigations and evaluation of specific sites. If the point is within the design management zone, the department shall evaluate the location of the point, specific characteristics of the site, the nature of the substance involved and the likelihood of substance migration in assessing the need for response activities.

160.21(2)(c)3. 3. The department shall establish the point of standards application for enforcement standards at any point of present groundwater use, at property boundaries and at any point beyond a 3-dimensional design management zone within property boundaries established under general criteria specified by rule and applied to individual facilities.

160.21(2)(d) (d) The department shall establish criteria for design management zones by rule for the facilities specified under par. (c). The rule shall take into account different types of facility designs. The design management zone which is applied to a facility utilizing the criteria in the rule may be adjusted based on the following factors:

160.21(2)(d)1. 1. Soil type, depth and permeability;

160.21(2)(d)2. 2. Type, depth and permeability of bedrock;

160.21(2)(d)3. 3. Volume and characteristics of the waste involved;

160.21(2)(d)4. 4. Mobility of contaminants;

160.21(2)(d)5. 5. Distance to property boundaries and surface waters;

160.21(2)(d)6. 6. Present and anticipated future uses of land and groundwater;

160.21(2)(d)7. 7. Expected useful life of the facility;

160.21(2)(d)8. 8. Depth, direction and velocity of groundwater and other hydrogeologic factors; or

160.21(2)(d)9. 9. Likely methods for abatement if an enforcement standard is exceeded.

160.21(2)(e) (e) The department and each regulatory agency shall enter into a memorandum of understanding setting forth the criteria for acceptable monitoring wells and sample handling for the point of standards application.

160.21(3) (3) Responses may include remedial actions, revisions of rules or criteria on facility design, location and management practices, prohibition of an activity or practice or closure of a facility. Remedial actions for a specific site may include, but are not limited to, investigations, relocation, prohibition of activities or practices which use or produce the substance, closure of a facility, revisions of operational procedures, monitoring or, if only a preventive action limit is attained or exceeded, no remedial action. Responses may vary depending on the type and age of the facility, the hydrogeological conditions of the site and the cost effectiveness of alternative responses that will achieve the same objectives under the conditions of the site. Responses shall take into account the background water quality at the site, the uses of the aquifer, the degree of risk, the validity of the data and the probability of whether, if a preventive action limit is exceeded, the enforcement standard will be exceeded at the point of standards application. In requiring a remedial action for a specific site, the regulatory agency shall use the authority and existing protections, including, but not limited to, due process provisions in other applicable statutes.

160.21(4) (4) In setting forth the range of responses and providing for implementation of appropriate responses under the rules promulgated under subs. (1) and (3), the regulatory agency shall consider, where applicable, the following:

160.21(4)(a) (a) Risk-benefit considerations including, but not limited to:

160.21(4)(a)1. 1. Uses and substances alternative to the present use of the particular substance.

160.21(4)(a)2. 2. Risks and benefits of the alternative uses or substances.

160.21(4)(a)3. 3. Reliability and comprehensiveness of the information available for assessing such risks and benefits.

160.21(4)(b) (b) Hydrogeological considerations including, but not limited to:

160.21(4)(b)1. 1. The depth to groundwater.

160.21(4)(b)2. 2. The soil characteristics.

160.21(4)(b)3. 3. Groundwater gradients and flow direction.

160.21(4)(c) (c) Management and practice considerations including, but not limited to:

160.21(4)(c)1. 1. Reliability of sampling data.

160.21(4)(c)2. 2. The geographic extent of the substance if detected in groundwater and the size of the population affected.

160.21(4)(c)3. 3. The efficacy of label restrictions and other practical measures to minimize the concentration of the substance in the groundwater.

160.21(4)(c)4. 4. The existing effects and potential risks of the substance on potable water supplies.

160.21(4)(c)5. 5. The risks considered when the standard at issue was established or adopted.

160.21(4)(c)6. 6. The known depth of the substance in the groundwater.

160.21(4)(c)7. 7. Data and information provided by the manufacturer on the environmental fate of the substance.

160.21 History History: 1983 a. 410; 1995 a. 227.



160.23 Implementation of responses for specific sites; preventive action limits.

160.23  Implementation of responses for specific sites; preventive action limits.

160.23(1) (1) If the concentration of a substance in groundwater attains or exceeds a preventive action limit at a point of standards application, the regulatory agency shall assess the cause of the increased concentration, taking into account background concentrations, if known, and other known or suspected contributors in the area and shall evaluate the significance of the concentration of the substance and shall implement responses for a specific site designed to:

160.23(1)(a) (a) Minimize the concentration of the substance in the groundwater at the point of standards application where technically and economically feasible;

160.23(1)(b) (b) Regain and maintain compliance with the preventive action limit, unless, in the determination of the regulatory agency, the preventive action limit is either not technically or economically feasible, in which case, it shall achieve compliance with the lowest possible concentration which is technically and economically feasible; and

160.23(1)(c) (c) Ensure that the enforcement standard is not attained or exceeded at the point of standards application.

160.23(2) (2) A regulatory agency shall take responses with respect to a specific site in accordance with rules promulgated under s. 160.21.

160.23(4) (4) The regulatory agency may not impose a prohibition on the substance or the activity or practice which uses or produces the substance unless the regulatory agency:

160.23(4)(a) (a) Bases its decision upon reliable test data;

160.23(4)(b) (b) Determines, to a reasonable certainty, by the greater weight of the credible evidence, that no other remedial action would prevent the violation of the enforcement standard at the point of standards application;

160.23(4)(c) (c) Establishes the basis for the boundary and duration of the prohibition; and

160.23(4)(d) (d) Ensures that any prohibition imposed shall be reasonably related in time and scope to maintaining compliance with the enforcement standard at the point of standards application.

160.23(6) (6)

160.23(6)(a)(a) A regulatory agency shall consider the existence of the background concentration of a naturally occurring substance in evaluating response options to the noncompliance with a preventive action limit for that substance. Before a regulatory agency may order a remedial action under sub. (2) or issue a prohibition for a specific site where the background concentration of a substance is determined to be equal to or greater than the preventive action limit, the regulatory agency shall determine that the proposed remedial action will result in the protection of or substantial improvement in groundwater quality notwithstanding the background concentrations of naturally occurring substances.

160.23(6)(b) (b) Paragraph (a) does not apply to a substance which may be carcinogenic, teratogenic or mutagenic in humans.

160.23(7) (7) If the concentration of a substance in groundwater attains or exceeds a preventive action limit at a point of standards application and if a waste facility subject to the waste management fund incurs costs for repairing environmental damage which arises from these occurrences which are not anticipated in the plan of operation and which poses a substantial hazard to public health or welfare, those costs may be paid as provided under s. 289.68.

160.23(8) (8) An action under this section with respect to a specific site does not constitute a major state action under s. 1.11 (2).

160.23 History History: 1983 a. 410; 1989 a. 56; 1995 a. 227.



160.25 Implementation of responses for specific sites; enforcement standards.

160.25  Implementation of responses for specific sites; enforcement standards.

160.25(1) (1)

160.25(1)(a)(a) If an activity or practice is not subject to regulation under chs. 283 or 289 to 292 and if the concentration of a substance in groundwater attains or exceeds an enforcement standard at a point of standards application, the regulatory agency shall take the following responses unless it can be shown to the regulatory agency that, to a reasonable certainty, by the greater weight of the credible evidence, an alternative response will achieve compliance with the enforcement standard at the point of standards application:

160.25(1)(a)1. 1. Prohibit the activity or practice which uses or produces the substance; and

160.25(1)(a)2. 2. Implement remedial actions with respect to the specific site in accordance with rules promulgated under s. 160.21.

160.25(1)(b) (b) A regulatory agency shall impose a remedial action for a specific site which is reasonably related in time and scope to the substance, activity or practice which caused the enforcement standard to be attained or exceeded at the point of standards application.

160.25(2) (2) If a facility is subject to regulation under chs. 283 or 289 to 292 and if the concentration of a substance in groundwater attains or exceeds an enforcement standard at a point of standards application, the department shall require remedial actions for a specific site in accordance with rules promulgated under s. 160.21 as are necessary to achieve compliance with the enforcement standard at the point of standards application.

160.25(3) (3) If nitrates or any substance of aesthetic concern only attains or exceeds an enforcement standard, the regulatory agency is not required to impose a prohibition or close a facility if it determines that:

160.25(3)(a) (a) The enforcement standard was attained or exceeded, in whole or in part, because of high background concentrations of the substance; and

160.25(3)(b) (b) The additional concentration does not represent a public welfare concern.

160.25(4) (4) If compliance with the enforcement standard is achieved at the point of standards application, s. 160.23 applies.

160.25(5) (5)

160.25(5)(a)(a) A regulatory agency shall consider the existence of background concentrations of naturally occurring substances in evaluating response options to the noncompliance with an enforcement standard for that substance. A regulatory agency may not order remedial action under sub. (1) or (2) at a site where the background concentration of a substance is determined to be equal to or greater than the preventive action limit, unless the regulatory agency determines that the proposed remedial action will result in the protection of or substantial improvement in groundwater quality notwithstanding the background concentrations of naturally occurring substances.

160.25(5)(b) (b) Paragraph (a) does not apply to a substance which is carcinogenic, teratogenic or mutagenic in humans.

160.25(6) (6) If the concentration of a substance in groundwater attains or exceeds an enforcement standard at a point of standards application and if a waste facility subject to the waste management fund incurs costs for repairing environmental damage which arises from those occurrences which are not anticipated in the plan of operation and which poses a substantial hazard to public health or welfare, those costs may be paid as provided under s. 289.68.

160.25(7) (7) An action under this section with respect to a specific site does not constitute a major state action under s. 1.11 (2).

160.25 History History: 1983 a. 410; 1995 a. 227.



160.255 Exceptions for private on-site wastewater treatment systems.

160.255  Exceptions for private on-site wastewater treatment systems.

160.255(1)(1) In this section, "private on-site wastewater treatment system" has the meaning given in s. 145.01 (12).

160.255(2) (2) Notwithstanding s. 160.19 (1), (2) and (4) (b), a regulatory agency is not required to promulgate or amend rules that define design or management criteria for private on-site wastewater treatment systems to minimize the amount of nitrate in groundwater or to maintain compliance with the preventive action limit for nitrate.

160.255(3) (3) Notwithstanding s. 160.19 (3), a regulatory agency may promulgate rules that define design or management criteria for private on-site wastewater treatment systems that permit the enforcement standard for nitrate to be attained or exceeded at the point of standards application.

160.255(4) (4) Notwithstanding s. 160.21, a regulatory agency is not required to promulgate rules that set forth responses that the agency may take, or require to be taken, when the preventive action limit or enforcement standard for nitrate is attained or exceeded at the point of standards application if the source of the nitrate is a private on-site wastewater treatment system.

160.255(5) (5) Notwithstanding ss. 160.23 and 160.25, a regulatory agency is not required to take any responses for a specific site at which the preventive action limit or enforcement standard for nitrate is attained or exceeded at the point of standards application if the source of the nitrate is a private on-site wastewater treatment system.

160.255 History History: 1995 a. 27; 2011 a. 146.



160.257 Exceptions for aquifer storage and recovery systems.

160.257  Exceptions for aquifer storage and recovery systems.

160.257(1)(1) In this section:

160.257(1)(a) (a) "Aquifer storage and recovery system" means all of the aquifer storage and recovery wells and related appurtenances that are part of a municipal water system.

160.257(1)(b) (b) "Aquifer storage and recovery well" means a well through which treated drinking water is placed underground for the purpose of storing and later recovering the water through the same well for use as drinking water.

160.257(1)(c) (c) "Municipal water system" means a community water system, as defined in s. 281.62 (1) (a), that is owned by a city, village, town, county, town sanitary district, utility district, public inland lake protection and rehabilitation district, or municipal water district, or by a privately owned water utility serving any of the foregoing.

160.257(1)(d) (d) "Specified substance" means one of the following:

160.257(1)(d)1. 1. Chloroform.

160.257(1)(d)2. 2. Bromodichloromethane.

160.257(1)(d)3. 3. Dibromochloromethane.

160.257(1)(d)4. 4. Bromoform.

160.257(1)(e) (e) "Treated drinking water" means potable water that has been treated so that it complies with the primary drinking water standards promulgated under ss. 280.11 and 281.17 (8).

160.257(2) (2) Notwithstanding s. 160.19 (1) and (2), the department is not required to promulgate or amend rules that define design or management criteria for aquifer storage and recovery systems to minimize the amount of a specified substance in groundwater or to maintain compliance with the preventive action limit for a specified substance, however, the department shall promulgate rules that define design or management criteria for aquifer storage and recovery systems to maintain compliance with drinking water standards promulgated under ss. 280.11 and 281.17 (8).

160.257(3) (3) Notwithstanding s. 160.21 (2), the point of standards application for an aquifer storage and recovery well with respect to a specified substance is 1,200 feet from the aquifer storage and recovery well and at any other well that is within 1,200 feet from the aquifer storage and recovery well.

160.257 History History: 2001 a. 109.



160.26 Enforcement.

160.26  Enforcement. Regulatory agencies shall enforce the provisions of this chapter in accordance with enforcement procedures and subject to the penalties established by statute for activities and practices regulated by the regulatory agency.

160.26 History History: 1983 a. 410.



160.27 Substances in groundwater; monitoring.

160.27  Substances in groundwater; monitoring.

160.27(1)(1) The department, with the advice and cooperation of other agencies and the groundwater coordinating council, shall develop and operate a system for monitoring and sampling groundwater to determine whether substances identified under s. 160.05 (1) are in the groundwater or whether preventive action limits or enforcement standards are attained or exceeded at points of standards application.

160.27(2) (2) At a minimum, the monitoring system shall include the following components:

160.27(2)(a) (a) Problem assessment monitoring to detect substances in the groundwater, including substances identified under s. 160.05 (1), and to assess the significance of the concentrations of the detected substances;

160.27(2)(b) (b) Regulatory monitoring to determine if preventive action limits or enforcement standards are attained or exceeded and to obtain information necessary for the implementation of responses with respect to specific sites under ss. 160.21, 160.23 and 160.25;

160.27(2)(c) (c) At-risk monitoring to define and sample at-risk potable wells in areas where substances identified under s. 160.05 (1) are detected in the groundwater or where preventive action limits or enforcement standards are attained or exceeded;

160.27(2)(d) (d) Management practice monitoring for establishing the management practices necessary to meet the requirements of ss. 160.19 and 160.21. The regulatory agency responsible for a particular management practice has primary responsibility for monitoring that practice and the department shall ensure that the monitoring specifications meet the needs of the regulatory agency; and

160.27(2)(e) (e) A monitoring plan for collecting, managing and coordinating the monitoring components specified under pars. (a) to (d) with the monitoring information from other regulatory agencies.

160.27(3) (3) The department shall notify the regulatory agency and the department of health services when monitoring data indicate that:

160.27(3)(a) (a) A substance is detected in groundwater;

160.27(3)(b) (b) The concentration of a substance, by a reasonable degree of scientific certainty, is determined to be changing; or

160.27(3)(c) (c) The concentration of a substance attains or exceeds a preventive action limit or an enforcement standard at a point of standards application.

160.27(4) (4) The department shall coordinate the collection of groundwater monitoring data and the exchange of these data among agencies for the purpose of this chapter and shall ensure, with the advice and cooperation of other agencies, the technical accuracy of the monitoring data used in the administration of this chapter.

160.27(5) (5) Notwithstanding subs. (1) to (3), a regulatory agency may develop and operate a system for monitoring and sampling groundwater to determine compliance with this chapter. This section does not affect the authority of the department to require groundwater monitoring by owners or operators of solid or hazardous waste facilities, water systems or wastewater systems under chs. 280 to 285 or 289 to 299.

160.27(6) (6) The department shall notify the owner of any potable well and the occupant of any residence served by that well of the results of any monitoring data it obtains from samples of water from that well.

160.27 History History: 1983 a. 410; 1995 a. 27 s. 9126 (19); 1995 a. 227, 378; 1997 a. 35; 2005 a. 347; 2007 a. 20 s. 9121 (6) (a).



160.29 Petitioning for rule making.

160.29  Petitioning for rule making.

160.29(1) (1) Where the department finds that a preventive action limit or an enforcement standard for a substance is, or will be, attained or exceeded at points of standards application at numerous locations, and that adoption or revision of rules under s. 160.19 or 160.21 by the regulatory agency is an appropriate response, the department may submit a petition for rule making to the regulatory agency. The petition shall include all of the following:

160.29(1)(a) (a) The reason for the request for rule making by the department.

160.29(1)(b) (b) The research or monitoring data supporting the finding by the department that the preventive action limit or the enforcement standard for a substance is, or will be, attained or exceeded at the points of standards application.

160.29(1)(c) (c) A recitation of the authority of the regulatory agency to regulate the substance.

160.29(2) (2) Within 120 days after receipt of a petition under this section, the regulatory agency either shall deny the petition in writing or shall submit to the department a proposed timetable for the revision or promulgation of the requested rules and proceed with rule making under subch. II of ch. 227. Failure of the agency to respond to the petition within 120 days constitutes denial of the petition.

160.29(3) (3) Section 227.12 does not apply to petitions under this section.

160.29 History History: 1983 a. 410; 1985 a. 182 s. 57.



160.31 Legislative review.

160.31  Legislative review. Nothing in this chapter affects the legislative review of any proposed rule relating to animal waste treatment, under s. 13.565.

160.31 History History: 1983 a. 410.



160.32 Common law and liability.

160.32  Common law and liability.

160.32(1) (1)  Common law unaffected. Nothing in this chapter restricts or abrogates any remedy which any person or class of persons may have under other statutory or common law.

160.32(2) (2) No admission of liability. A response at a specific site taken by any person under s. 160.23 or 160.25 is not evidence of liability or an admission of liability for any potential or actual environmental pollution, as defined under s. 299.01 (4).

160.32 History History: 1983 a. 410; 1995 a. 227.



160.33 Public participation.

160.33  Public participation. Each regulatory agency shall promulgate rules which provide for public participation in the issuance and administrative enforcement by the regulatory agency of any special order adopted pursuant to the requirements of this chapter.

160.33 History History: 1983 a. 410.



160.34 No mandatory well repair as a condition for testing.

160.34  No mandatory well repair as a condition for testing. No regulatory agency may require as a condition for the testing of a private water system at the request of the owner that the owner agree to institute changes necessary to bring the construction or design of the water system into compliance with administrative rules in effect at the time of testing but not in effect prior to 1954.

160.34 History History: 1983 a. 410; 1995 a. 378.



160.36 Cooperation with American Indian tribes and bands.

160.36  Cooperation with American Indian tribes and bands.

160.36(1)(1)  Requirement to cooperate. The department shall cooperate with American Indian tribes and bands with the approval of the tribal governing body, for the purposes specified in this section.

160.36(2) (2) Agreements regarding monitoring. The department may negotiate and enter into cooperative agreements with American Indian tribes and bands for the purposes of:

160.36(2)(a) (a) Providing advice and assistance to American Indians who wish to establish a groundwater monitoring program on the lands of any American Indian tribe or band.

160.36(2)(b) (b) Obtaining for state use any information on groundwater quality which results from a monitoring program conducted by American Indians.

160.36(2)(c) (c) Using state resources to conduct groundwater monitoring on the lands of any American Indian tribe or band.

160.36(2)(d) (d) Sharing with an American Indian tribe or band the results of groundwater monitoring conducted by the department, by a regulatory agency or by the geological and natural history survey which relate to the potential contamination of groundwater under the lands of an American Indian tribe or band.

160.36(3) (3) Agreements regarding enforcement. The department may negotiate and enter into cooperative agreements with American Indian tribes and bands for the following purposes:

160.36(3)(a) (a) Providing advice and assistance to American Indians who wish to establish groundwater regulatory programs on the lands of any American Indian tribe or band.

160.36(3)(b) (b) Using state resources to conduct regulatory activities on the lands of an American Indian tribe or band.

160.36 History History: 1983 a. 410.



160.50 Groundwater coordinating council.

160.50  Groundwater coordinating council.

160.50(1) (1)  General functions. The groundwater coordinating council shall serve as a means of increasing the efficiency and facilitating the effective functioning of state agencies in activities related to groundwater management. The groundwater coordinating council shall advise and assist state agencies in the coordination of nonregulatory programs and the exchange of information related to groundwater, including, but not limited to, agency budgets for groundwater programs, groundwater monitoring, data management, public information and education, laboratory analysis and facilities, research activities and the appropriation and allocation of state funds for research.

160.50(1m) (1m) Funding for groundwater research. The groundwater coordinating council shall advise the secretary of administration on the allocation of funds appropriated to the board of regents of the University of Wisconsin System under s. 20.285 (1) (a) for groundwater research.

160.50(2) (2) Subcommittees. The groundwater coordinating council may create subcommittees to assist in its work. The subcommittee members may include members of the council, employees of the agencies with members on the council, employees of other state agencies, representatives of counties and municipalities and public members. The council shall consider the need for subcommittees on the subjects within the scope of its general duties under sub. (1) and other subjects deemed appropriate by the council.

160.50(3) (3) Report. The groundwater coordinating council shall review the provisions of 1983 Wisconsin Act 410 and report to the chief clerk of each house of the legislature, for distribution to the legislature under s. 13.172 (2), concerning the implementation of the act by January 1, 1989.

160.50 History History: 1983 a. 410; 1987 a. 186; 1989 a. 31.






164. Law enforcement officers' bill of rights.

164.01 Definition.

164.01  Definition. In this chapter, except in s. 164.06, "law enforcement officer" means any person employed by the state or by a city, village, town or county for the purpose of detecting and preventing crime and enforcing laws or ordinances, who is authorized to make arrests for violations of the laws or ordinances which he or she is employed to enforce.

164.01 History History: 1979 c. 351; Stats. 1979 s. 166.01; 1979 c. 361 s. 71; Stats. 1979 s. 164.01; 1987 a. 350; 1993 a. 53.



164.015 Engaging in political activity.

164.015  Engaging in political activity. No law enforcement officer may be prohibited from engaging in political activity when not on duty or not otherwise acting in an official capacity, or be denied the right to refrain from engaging in political activity.

164.015 History History: 1979 c. 351; Stats. 1979 s. 166.015; 1979 c. 361 s. 71; Stats. 1979 s. 164.015.



164.02 Interrogation.

164.02  Interrogation.

164.02(1)(1) If a law enforcement officer is under investigation and is subjected to interrogation for any reason which could lead to disciplinary action, demotion, dismissal or criminal charges, the interrogation shall comply with the following requirements:

164.02(1)(a) (a) The law enforcement officer under investigation shall be informed of the nature of the investigation prior to any interrogation.

164.02(1)(b) (b) At the request of any law enforcement officer under interrogation, he or she may be represented by a representative of his or her choice who, at the discretion of the officer, may be present at all times during the interrogation.

164.02(2) (2) Evidence obtained during the course of any interrogation not conducted in accordance with sub. (1) may not be utilized in any subsequent disciplinary proceeding against the law enforcement officer.

164.02 History History: 1979 c. 351; Stats. 1979 s. 166.02; 1979 c. 361 s. 71; Stats. 1979 s. 164.02.



164.03 Recrimination.

164.03  Recrimination. No law enforcement officer may be discharged, disciplined, demoted or denied promotion, transfer or reassignment, or otherwise discriminated against in regard to employment, or threatened with any such treatment, by reason of the exercise of the rights under this chapter.

164.03 History History: 1979 c. 351; Stats. 1979 s. 166.03; 1979 c. 361 s. 71; Stats. 1979 s. 164.03.



164.04 Rights not to be diminished.

164.04  Rights not to be diminished. The rights under this chapter shall not be diminished or abridged by any ordinance or provision of any collective bargaining agreement. These rights may be supplemented and expanded by ordinance or collective bargaining agreement in any manner not inconsistent with this chapter.

164.04 History History: 1979 c. 351; Stats. 1979 s. 166.04; 1979 c. 361 s. 71; Stats. 1979 s. 164.04.



164.05 Applicability.

164.05  Applicability. Sections 164.01 to 164.04 apply only to law enforcement officers employed by a city, village, town or county.

164.05 History History: 1979 c. 351; Stats. 1979 s. 166.05; 1979 c. 361 s. 71; Stats. 1979 s. 164.05; 1985 a. 148; 1987 a. 350; 1993 a. 53.



164.06 Officers may be candidates.

164.06  Officers may be candidates.

164.06(1) (1) In this section, "law enforcement officer" means any person employed by a city, village, town or county, other than a 1st class city or a county having a population of 500,000 or more, for the purpose of detecting and preventing crime and enforcing laws or ordinances, who is authorized to make arrests for violations of the laws or ordinances which he or she is employed to enforce.

164.06(2) (2) No city, village, town or county may prohibit a law enforcement officer from being a candidate for any elective public office, if that law enforcement officer is otherwise qualified to be a candidate. No law enforcement officer may be required, as a condition of being a candidate for any elective public office, to take a leave of absence during his or her candidacy. This section does not affect the authority of a city, village, town or county to regulate the conduct of a law enforcement officer while the law enforcement officer is on duty or otherwise acting in an official capacity.

164.06 History History: 1987 a. 350.






165. Department of justice.

165.015 Duties.

165.015  Duties. The attorney general shall:

165.015(1) (1) Give opinion to officers. Give his or her opinion in writing, when required, without fee, upon all questions of law submitted to him or her by the legislature, either house thereof or the senate or assembly committee on organization, or by the head of any department of state government.

165.015(2) (2) Protect trust funds. Examine all applications for loans from any of the trust funds, and furnish to the commissioners of public lands his or her opinion in writing as to the regularity of each such application, and also of the validity of any bonds or other securities purchased for the benefit of such funds.

165.015(3) (3) Certify bonds. Examine a certified copy of all proceedings preliminary to any issue of state bonds or notes, and, if found regular and valid, endorse on each bond or note his or her certificate of such examination and validity. The attorney general shall also make similar examinations and certificates respecting municipal bonds in the cases specified in s. 67.025.

165.015(4) (4) Keep statement of fees. Keep a detailed statement of all fees, including his or her fees as commissioner of public lands, received by him or her during the preceding year, and file such statement with the department of administration on or before June 30 in each year.

165.015(5) (5) Report to legislature. Upon request of the legislature or either house thereof, submit a report upon any matters pertaining to the duties of his or her office to the chief clerk of each house of the legislature, for distribution to the legislature under s. 13.172 (2).

165.015(6) (6) Perform other duties. Perform all other duties imposed upon the attorney general by law.

165.015 History History: 1971 c. 40 s. 93; 1971 c. 125; 1983 a. 36 s. 96 (2); 1987 a. 186; 1993 a. 482.

165.015 Annotation The attorney general, absent a specific legislative grant of power, is devoid of the inherent power to initiate and prosecute litigation intended to protect or promote the interests of the state or its citizens and cannot act for the state as parens patriae. Estate of Sharp, 63 Wis. 2d 254, 217 N.W.2d 258 (1974).

165.015 Annotation The attorney general does not have authority to challenge the constitutionality of statutes. Any authority the attorney general has is found in the statutes. The attorney general's constitutional powers and statutory powers are one and the same. State v. City of Oak Creek, 2000 WI 9, 232 Wis. 2d 612, 605 N.W.2d 526, 97-2188.

165.015 Annotation The powers of the attorney general in Wisconsin. Van Alstyne, Roberts, 1974 WLR 721.



165.017 Review of certain detentions or petitions for commitment.

165.017  Review of certain detentions or petitions for commitment.

165.017(2)(2) The attorney general or his or her designee shall review and approve or disapprove all proposed petitions for commitment of individuals as specified under s. 51.20 (1) (ad) 1.

165.017(4) (4) Subsection (2) does not apply if the attorney general makes a finding that a court of competent jurisdiction in this state, in a case in which the constitutionality of s. 51.20 (1) (a) 2. e. has been challenged, has upheld the constitutionality of s. 51.20 (1) (a) 2. e.

165.017 History History: 1995 a. 292; 2001 a. 16.



165.02 Federal appropriations adjustments.

165.02  Federal appropriations adjustments.

165.02(1) (1) In this section, "the schedule" means the schedule under s. 20.005 (3) as published in the biennial budget act for the first fiscal year of a fiscal biennium and as approved by the joint committee on finance under s. 20.004 (2) for the 2nd fiscal year of a fiscal biennium.

165.02(2) (2)

165.02(2)(a)(a) Subject to par. (b), annually by December 1 or within 30 days after the applicable federal appropriation bill for that federal fiscal year has been enacted, whichever is later, the attorney general shall submit to the joint committee on finance a plan identifying how the attorney general proposes to adjust the federal appropriations for the department of justice for that state fiscal year to reflect the most recent estimate of the amount of federal funds that the department of justice will be appropriated in that state fiscal year.

165.02(2)(b) (b) The attorney general is required to submit a plan under par. (a) only if the most recent estimate of the amount of federal funds that the department of justice will be appropriated under s. 20.455 in the current state fiscal year is less than 95% or more than 105% of the amount of federal revenue shown in the schedule for the appropriations under s. 20.455 in that fiscal year.

165.02(3) (3) After receiving a plan under sub. (2) (a), the cochairpersons of the joint committee on finance jointly shall determine whether the plan is complete. If the joint committee on finance meets and either approves or modifies and approves a plan submitted under sub. (2) (a) within 14 days after the cochairpersons determine that the plan is complete, the attorney general shall implement the plan as approved by the committee. If the joint committee on finance does not meet and either approve or modify and approve a plan submitted under sub. (2) (a) within 14 days after the cochairpersons determine that the plan is complete, the attorney general shall implement the proposed plan.

165.02 History History: 1997 a. 86.



165.055 Appointments.

165.055  Appointments.

165.055(1)(1) The attorney general may appoint a deputy attorney general and assistants each of whom shall be an attorney at law admitted to practice in this state. Such appointments shall be made in writing and filed in the office of the secretary of state, and such appointees shall take and subscribe the constitutional oath of office which shall also be filed. Appointees shall perform such duties as the attorney general prescribes.

165.055(2) (2) The deputy attorney general shall give a bond to the state in the sum of $5,000, with good and sufficient sureties, to be approved by the governor, conditioned for the faithful performance of the deputy attorney general's duties and the attorney general shall be responsible for all acts of the deputy attorney general.

165.055(4) (4) The attorney general shall appoint, in the unclassified service, the administrator of the legal services division subject to s. 230.08 (4) (a).

165.055 History History: 1973 c. 90; 1975 c. 39; 1977 c. 29, 44, 418; 1987 a. 27; 1993 a. 482; 2001 a. 16.



165.065 Assistant attorney generals; antitrust.

165.065  Assistant attorney generals; antitrust.

165.065(1) (1) At least one assistant attorney general shall be assigned to the investigation and prosecution of violations arising under ch. 133 and shall carry out the duties imposed on the attorney general by ch. 133. All apparent violations of ch. 133 which come to the attention of any officer or agency of state government shall be reported to one of such assistant attorneys general. All officers and agencies shall cooperate with and assist the department of justice in the investigation and prosecution of such apparent violations.

165.065(2) (2) The assistant attorney general in charge of antitrust investigations and prosecutions is to cooperate actively with the antitrust division of the U.S. department of justice in everything that concerns monopolistic practices in Wisconsin, and also to cooperate actively with the department of agriculture, trade and consumer protection in the work which this agency is carrying on under s. 100.20 of the marketing law with regard to monopolistic practices in the field of agriculture and with the federal trade commission on matters arising in or affecting Wisconsin which pertain to its jurisdiction.

165.065 History History: 1977 c. 29 s. 1650m (4); 1977 c. 260.



165.066 Assistant attorney general; unemployment insurance law enforcement.

165.066  Assistant attorney general; unemployment insurance law enforcement. The attorney general shall assign at least 0.5 assistant attorney general position to assist in the investigation and prosecution of noncompliance with ch. 108.

165.066 History History: 2005 a. 86.



165.08 Power to compromise.

165.08  Power to compromise. Any civil action prosecuted by the department by direction of any officer, department, board or commission, shall be compromised or discontinued when so directed by such officer, department, board or commission. Except as provided in s. 20.931 (7) (b), any civil action prosecuted by the department on the initiative of the attorney general, or at the request of any individual may be compromised or discontinued with the approval of the governor. In any criminal action prosecuted by the attorney general, the department shall have the same powers with reference to such action as are vested in district attorneys.

165.08 History History: 2007 a. 20.



165.09 Removal of barriers to trade or movement of dairy products.

165.09  Removal of barriers to trade or movement of dairy products. The attorney general may take such action as he or she deems necessary in order to contest or oppose existing statutes, ordinances, regulations, orders or other trade barriers which may restrict the sale in other states of milk or other dairy products produced in Wisconsin; study and investigate problems concerning the free movement of milk and other dairy products in interstate commerce and present the results thereof to such legislative and executive agencies of the federal government and the several states, such studies, investigations and presentations to executive and legislative agencies to be made either individually or jointly with others.

165.09 History History: 1993 a. 482.



165.25 Duties of department of justice.

165.25  Duties of department of justice. The department of justice shall:

165.25(1) (1) Represent state in appeals and on remand. Except as provided in ss. 5.05 (2m) (a) and 978.05 (5), appear for the state and prosecute or defend all actions and proceedings, civil or criminal, in the court of appeals and the supreme court, in which the state is interested or a party, and attend to and prosecute or defend all civil cases sent or remanded to any circuit court in which the state is a party. Nothing in this subsection deprives or relieves the attorney general or the department of justice of any authority or duty under this chapter.

165.25(1m) (1m) Represent state in other matters. If requested by the governor or either house of the legislature, appear for and represent the state, any state department, agency, official, employee or agent, whether required to appear as a party or witness in any civil or criminal matter, and prosecute or defend in any court or before any officer, any cause or matter, civil or criminal, in which the state or the people of this state may be interested. The public service commission may request under s. 196.497 (7) that the attorney general intervene in federal proceedings. All expenses of the proceedings shall be paid from the appropriation under s. 20.455 (1) (d).

165.25(2) (2) Prosecute breaches of bonds and contracts. Prosecute, at the request of the governor, or of the head of any department of the state government any official bond or any contract in which the state is interested, deposited with any of them, upon a breach thereof, and prosecute or defend for the state all actions, civil or criminal, relating to any matter connected with any of their departments except in those cases where other provision is made.

165.25(3) (3) Advise district attorneys. Consult and advise with the district attorneys when requested by them in all matters pertaining to the duties of their office.

165.25(3m) (3m) Review obscenity cases. Review obscenity cases submitted to the department by district attorneys under s. 944.21 (7). The attorney general shall determine whether a prosecution may be commenced.

165.25(3r) (3r) Avoid conflict of interest. Require that attorneys in different organizational subunits in the department prosecute violations of chs. 562 to 569 or Indian gaming compacts entered into under s. 14.035 and defend any department, agency, official, employee or agent under subs. (1), (1m), (4) (a) and (6).

165.25(4) (4) Furnish legal services; appropriation.

165.25(4)(a)(a) The department of justice shall furnish all legal services required by the investment board, the lottery division in the department of revenue, the public service commission, the department of transportation, the department of natural resources, the department of tourism and the department of employee trust funds, together with any other services, including stenographic and investigational, as are necessarily connected with the legal work.

165.25(4)(ag) (ag) The department of justice shall furnish legal services upon request of the department of safety and professional services under s. 167.35 (7).

165.25(4)(am) (am) The department of justice shall furnish legal services to the department of safety and professional services in all proceedings under s. 440.21 (3), together with any other services, including stenographic and investigational, as are necessarily connected with the legal services.

165.25(4)(ar) (ar) The department of justice shall furnish all legal services required by the department of agriculture, trade and consumer protection relating to the enforcement of ss. 91.68, 93.73, 100.171, 100.173, 100.174, 100.175, 100.177, 100.18, 100.182, 100.195, 100.20, 100.205, 100.207, 100.209, 100.21, 100.28, 100.37, 100.42, 100.50, 100.51, 100.55, and 846.45 and chs. 126, 136, 344, 704, 707, and 779, together with any other services as are necessarily connected to the legal services.

165.25(4)(as) (as) The department of justice shall furnish legal services to the livestock facility siting review board in defending appeals under s. 93.90 (5) (e) of decisions of the board.

165.25(4)(b) (b) The department of justice shall furnish bond counsel services to the building commission when the building commission contracts public debt under subch. I of ch. 18.

165.25(4)(bn) (bn) The department of justice shall provide legal services, other than those relating to civil actions or opinions, under ch. 150 to the department of health services.

165.25(4)(c) (c) The department shall at the end of each fiscal year, except for programs financed out of the general fund and except for services required to be provided by statute other than this subsection, render to the respective agencies enumerated in this subsection an itemized statement of the total cost of the legal and other services including travel expenses and legal expenses enumerated in s. 20.455 (1) (d).

165.25(4)(d) (d) Upon receipt of the statement, the respective agency head shall audit the statement and upon finding it to be correct shall certify the amount of the statement to the department of administration to be paid into the general fund out of the agency's proper appropriation.

165.25(5) (5) Prepare forms. Whenever requested by the head of any department of the state government, the department of justice shall prepare proper drafts of forms for contracts and other writings which may be wanted for the use of the state.

165.25(6) (6) Attorney for state.

165.25(6)(a)(a) At the request of the head of any department of state government, the attorney general may appear for and defend any state department, or any state officer, employee, or agent of the department in any civil action or other matter brought before a court or an administrative agency which is brought against the state department, or officer, employee, or agent for or on account of any act growing out of or committed in the lawful course of an officer's, employee's, or agent's duties. Witness fees or other expenses determined by the attorney general to be reasonable and necessary to the defense in the action or proceeding shall be paid as provided for in s. 885.07. The attorney general may compromise and settle the action as the attorney general determines to be in the best interest of the state. Members, officers, and employees of the Wisconsin state agencies building corporation and the Wisconsin state public building corporation are covered by this section. Members of the board of governors created under s. 619.04 (3), members of a committee or subcommittee of that board of governors, members of the injured patients and families compensation fund peer review council created under s. 655.275 (2), and persons consulting with that council under s. 655.275 (5) (b) are covered by this section with respect to actions, claims, or other matters arising before, on, or after April 25, 1990. The attorney general may compromise and settle claims asserted before such actions or matters formally are brought or may delegate such authority to the department of administration. This paragraph may not be construed as a consent to sue the state or any department thereof or as a waiver of state sovereign immunity.

165.25(6)(b) (b) Volunteer health care providers who provide services under s. 146.89, practitioners who provide services under s. 257.03, and health care facilities on whose behalf services are provided under s. 257.03 are, for the provision of those services, covered by this section and shall be considered agents of the department of health services for purposes of determining which agency head may request the attorney general to appear and defend them.

165.25(6)(c) (c) Physicians under s. 251.07 or 252.04 (9) (b) are covered by this section and shall be considered agents of the department of health services for purposes of determining which agency head may request the attorney general to appear and defend them.

165.25(6)(e) (e) The department of justice may appear for and defend the state or any state department, agency, official or employee in any civil action arising out of or relating to the assessment or collection of costs concerning environmental cleanup or natural resources damages including actions brought under 42 USC 9607. The action may be compromised and settled in the same manner as provided in par. (a). At the request of the department of natural resources, the department of justice may provide legal representation to the state or to the department of natural resources in the same matter in which the department of justice provides defense counsel, if the attorneys representing those interests are assigned from different organizational units within the department of justice. This paragraph may not be construed as a consent to sue the state or any department, agency, official or employee of the state or as a waiver of sovereign immunity.

165.25(6m) (6m) Attorney for state witnesses. At the request of the head of any department or agency of state government, the attorney general may appear for and represent any state official, employee or agent who is required to appear as a witness in any administrative or civil matter.

165.25(7) (7) Keep record of actions. The department shall keep a record of all actions and demands prosecuted or defended by the department on behalf of the state and all related proceedings. The department may dispose of public records in accordance with s. 16.61.

165.25(8) (8) Historical society contracts. In subs. (1), (1m), (6) and (6m), treat any nonprofit corporation operating a museum under a lease agreement with the state historical society as a department of state government and any official, employee or agent of such a corporation as a state official, employee or agent.

165.25(8m) (8m) Local emergency planning committees. In subs. (1), (1m), (6) and (6m), treat any local emergency planning committee appointed by a county board under s. 59.54 (8) (a) as a department of state government and any member of such a committee as a state official, employee or agent.

165.25(9) (9) Perform other duties. The department of justice shall perform all other duties imposed upon the department by law.

165.25(10) (10) Report on restitution. Semiannually submit a report to the department of administration and the joint committee on finance regarding money received by the department of justice under a court order or a settlement agreement for providing restitution to victims. The report shall specify the amount of restitution received by the department of justice during the reporting period; the persons to whom the department of justice paid restitution and the amount that the department of justice paid to each recipient during the reporting period; and the department of justice's methodology for selecting recipients and determining the amount paid to each recipient.

165.25(10m) (10m) Report on grants. Beginning on January 15, 2015, and annually thereafter, the department of justice shall submit a report to the legislature under s. 13.172 (2), regarding its administration of grant programs under ss. 165.95, 165.955, 165.96, 165.986, and 165.987. The report shall include, for each grant program, all of the following information:

165.25(10m)(a) (a) The amount of each grant awarded by the department of justice for the previous fiscal year.

165.25(10m)(b) (b) The grant recipient to whom each grant was awarded.

165.25(10m)(c) (c) The methodology used by the department of justice to choose grant recipients and to determine the level of grant funding for each grant recipient.

165.25(10m)(d) (d) Performance measures created by the department of justice for each grant program.

165.25(10m)(e) (e) Reported results from each grant recipient in each fiscal year as to the attainment of performance measures the department of justice developed for the grant recipient.

165.25(11) (11) False claims. Diligently investigate possible violations of s. 20.931, and, if the department determines that a person has committed an act that is punishable under s. 20.931, may bring a civil action against that person.

165.25(12) (12) Representation arising from agreements with Minnesota. Represent any employee of the state of Minnesota who is named as a defendant in any civil action brought under the laws of this state as a result of performing services for this state under a valid agreement between this state and the state of Minnesota providing for interchange of employees or services and any employee of this state who is named as a defendant as a result of performing services for the state of Minnesota under such an agreement in any action brought under the laws of this state. Witness fees in any action specified in this subsection shall be paid in the same manner as provided in s. 885.07. The attorney general may compromise and settle any action specified in this subsection to the same extent as provided in s. 165.25 (6) (a).

165.25(12m) (12m) Rules regarding concealed weapons licenses. Promulgate by rule a list of states that issue a permit, license, approval, or other authorization to carry a concealed weapon if the permit, license, approval, or other authorization requires, or designates that the holder chose to submit to, a background search that is comparable to a background check as defined in s. 175.60 (1) (ac).

165.25(13) (13) Juvenile justice improvement plan. Serve as the state planning agency under the juvenile justice and delinquency prevention act of 1974, P.L. 93-415. The department shall prepare a state comprehensive juvenile justice improvement plan. The plan shall be submitted to the governor, the joint committee on finance in accordance with s. 16.54, and to the appropriate standing committees of each house of the legislature as determined by the presiding officer of each house. The plan shall be updated periodically and shall be based on an analysis of the state's juvenile justice needs and problems.

165.25(14) (14) Cooperation and assistance. Cooperate with and render technical assistance to state agencies and units of local government and public or private agencies relating to the criminal and juvenile justice system.

165.25(15) (15) Contracts and expenditures. Apply for contracts or receive and expend for its purposes any appropriation or grant from the state, a political subdivision of the state, the federal government or any other source, public or private, in accordance with the statutes.

165.25(17) (17) Interoperability.

165.25(17)(a)(a) The department of justice shall provide staff support for the interoperability council under s. 16.9645 and oversight of the development and operation of a statewide public safety interoperable communication system.

165.25(17)(b) (b)

165.25(17)(b)1.1. The department may charge a public safety agency, as defined in s. 256.35 (1) (g), that is a state agency a fee for use of the statewide public safety interoperable communication system under par. (a).

165.25(17)(b)2. 2. The department may charge a person that is not a state agency a fee for use of the statewide public safety interoperable communication system under par. (a).

165.25 History History: 1971 c. 125 s. 522 (1); 1971 c. 215; 1973 c. 333; 1975 c. 81, 199; 1977 c. 29 s. 1656 (27); 1977 c. 187, 260, 273, 344; 1981 c. 20, 62, 96; 1983 a. 27; 1983 a. 36 s. 96 (2), (3), (4); 1983 a. 192; 1985 a. 29, 66; 1987 a. 416; 1989 a. 31, 115, 187, 206, 359; 1991 a. 25, 39, 269; 1993 a. 27, 28, 365; 1995 a. 27 ss. 4453 to 4454m, 9126 (19); 1995 a. 201; 1997 a. 27, 111; 2001 a. 16; 2003 a. 111, 235; 2005 a. 96, 458; 2007 a. 1; 2007 a. 20 ss. 2904, 9121 (6) (a); 2007 a. 76, 79, 96, 130, 225; 2009 a. 2, 28, 42; 2011 a. 32, 35; 2013 a. 20 ss. 164, 166, 167, 180, 1904m; s. 13.92 (1) (bm) 2.

165.25 Annotation It would be nonsensical to interpret sub. (1m) as prohibiting the state from entering into a contract with special counsel under which litigation expenses that would normally be paid for with taxpayer dollars are instead paid for by special counsel who agrees to recover the expense only from defendants through an award of costs. State v. Abbott Laboratories, 2013 WI App 31, 346 Wis. 2d 565, 829 N.W.2d 753, 10-0232.

165.25 Annotation For the attorney general to prosecute violations of the election, lobby, and ethics laws, there must be a specific statute authorizing the attorney general to independently initiate the prosecution of civil and criminal actions involving violations of those laws unless there is a referral to the attorney general by the government accountability board under s. 5.05 (2m) (c) 16. or unless the attorney general or an assistant attorney general has been appointed as special prosecutor in lieu of the district attorney. OAG 10-08.

165.25 Annotation The powers of the attorney general in Wisconsin. Van Alstyne, Roberts, 1974 WLR 721.



165.255 Representation in sexually violent person commitment proceedings.

165.255  Representation in sexually violent person commitment proceedings. The department of justice may, at the request of an agency under s. 980.02 (1), represent the state in sexually violent person commitment proceedings under ch. 980.

165.255 History History: 1993 a. 479.



165.26 Department of justice may have cases printed.

165.26  Department of justice may have cases printed. In all state cases to be argued in the supreme court by the department of justice, the department may require the printing by the state printer, when necessary, of the briefs and appendices of the department; and the account therefor shall be paid out of the state treasury and charged to the appropriation in s. 20.455 (1) (d).

165.26 History History: 1971 c. 125 s. 522 (1); 1977 c. 29 s. 1656 (27); 1977 c. 187 s. 85; Stats. 1977 s. 165.26.



165.30 Collection of delinquent obligations.

165.30  Collection of delinquent obligations.

165.30(1) (1)  Definitions. In this section:

165.30(1)(a) (a) "Departments" has the meaning given in s. 16.002 (2).

165.30(1)(b) (b) "Obligation" includes any amount payable to the state, including accounts, charges, claims, debts, fees, fines, forfeitures, interest, judgments, loans, penalties and taxes.

165.30(2) (2) Bankruptcy cases. The department of justice shall monitor bankruptcy cases filed in bankruptcy courts in this state and other states, notify departments that may be affected by those bankruptcy cases, and represent the interests of the state in bankruptcy cases and related adversary proceedings.

165.30(3) (3) Collection proceeds.

165.30(3)(a)(a) All obligations collected by the department of justice under this section shall be paid to the secretary of administration and deposited in the appropriate fund.

165.30(3)(b) (b) From the amount of obligations collected by the department of justice under this section, the secretary of administration shall credit an amount equal to the reasonable and necessary expenses incurred by the department of justice related to collecting those obligations to the appropriation account under s. 20.455 (1) (gs).

165.30 History History: 1995 a. 27; 2003 a. 33.



165.40 Acquisition of hospitals.

165.40  Acquisition of hospitals.

165.40(1) (1)  Definitions. In this section:

165.40(1)(a) (a) "Acquisition" means the long-term leasing of a hospital or a system of hospitals, or the acquiring by a person of an ownership or controlling interest in a hospital or a system of hospitals that results in one of the following:

165.40(1)(a)1. 1. A change of at least 20% ownership or control.

165.40(1)(a)2. 2. Possession by the person of at least 50% ownership or control.

165.40(1)(am) (am) "Department" means the department of health services.

165.40(1)(b) (b) "Hospital" has the meaning given in s. 50.33 (2).

165.40(1)(c) (c) "Local agency" means an agency of a county, city, village or town.

165.40(1)(d) (d) "Nonprofit corporation" has the meaning given in s. 181.0103 (17).

165.40(1)(dm) (dm) "Office" means the office of the commissioner of insurance.

165.40(1)(e) (e) "Person" means an individual, sole proprietorship, partnership, association, limited liability company, corporation or joint stock company, lessee, trustee or receiver.

165.40(1)(f) (f) "State agency" has the meaning given in s. 16.004 (12) (a), except that it includes the University of Wisconsin Hospitals and Clinics Authority.

165.40(1)(g) (g) "Working day" has the meaning given in s. 227.01 (14).

165.40(2) (2) Prohibition; approval required.

165.40(2)(a)(a) Except as provided in sub. (5), no person may engage in the acquisition of a hospital or a system of hospitals owned by any of the following unless the person has first received review and approval of an application concerning the acquisition under this section from the attorney general, the office and the department:

165.40(2)(a)1. 1. A nonprofit corporation.

165.40(2)(a)2. 2. A city.

165.40(2)(a)3. 3. A county.

165.40(2)(a)4. 4. The state.

165.40(2)(a)5. 5. The University of Wisconsin Hospitals and Clinics Authority.

165.40(2)(b) (b) If the proposed acquisition under this subsection is for a system of hospitals, the person who proposes to engage in the acquisition shall provide notice of the impending acquisition to the attorney general, to the office and to the department at least 30 days before the offer to purchase or lease is made. The attorney general shall, within 5 days after receipt of the notice, determine and notify the person as to whether a single application for the system or an application for each hospital within the system shall be submitted for review. If the attorney general determines that an application for each hospital within the system shall be submitted, no submitted application is complete until all complete applications for the hospitals within the system are submitted to the attorney general, to the office and to the department.

165.40(3) (3) Application review by the attorney general, the office and the department; procedures.

165.40(3)(a)(a) An application for review by the attorney general, the office and the department that is required under sub. (2) shall, at the time the offer to purchase or lease is made, be submitted to the attorney general, to the office and to the department on a form that is provided by the attorney general. The application shall include all of the following:

165.40(3)(a)1. 1. The name of the seller or lessor.

165.40(3)(a)2. 2. The name of the purchaser or lessee and, if applicable, other parties to the acquisition.

165.40(3)(a)3. 3. The terms of the proposed agreement.

165.40(3)(a)4. 4. The sale price or rental charges.

165.40(3)(a)5. 5. A copy of the acquisition agreement.

165.40(3)(a)6. 6. A financial and economic analysis and report by an independent expert or consultant of the effect of the acquisition under the standards specified in sub. (4).

165.40(3)(b) (b) An application and all documents related to the application, as specified in par. (a), are public records for the purposes of subch. II of ch. 19.

165.40(3)(c) (c)

165.40(3)(c)1.1. Within 5 working days after receipt of a completed application under par. (a), the attorney general shall do all of the following:

165.40(3)(c)1.a. a. Have notice of the application published as a class 2 notice, under ch. 985, in a newspaper having general circulation in the community or communities in which the hospital or system of hospitals to be sold or leased is located.

165.40(3)(c)1.b. b. Notify by 1st class mail any person who has requested that the attorney general provide notice of the filing of hospital acquisition review applications.

165.40(3)(c)2. 2. Notice or a notification under subd. 1. shall state all of the following:

165.40(3)(c)2.a. a. That a hospital acquisition review application has been received.

165.40(3)(c)2.b. b. The names of the parties to the acquisition.

165.40(3)(c)2.c. c. The contents of the hospital acquisition review application.

165.40(3)(c)2.d. d. The date by which a person may submit written comments about the hospital acquisition review application to the attorney general.

165.40(3)(c)2.e. e. That a public meeting will be held on the acquisition proposed by the application, the time and location of the meeting and the fact that any person may file written comments or exhibits for the meeting or may appear and make a statement at the meeting.

165.40(3)(d) (d) Not later than 30 days after receipt of a completed application under sub. (2) (a), or as soon as practicable but not more than 120 days after receipt of a completed application under sub. (2) (b), and after giving 10 working days' notice, the attorney general shall hold a public meeting at a location that, at a minimum, is in the community served by the hospital, on the acquisition proposed by the application. If the proposed acquisition is for a system of hospitals, a public meeting shall be held in each community served by the system. Any person may file written comments or exhibits for the meeting or may appear and make a statement at the meeting.

165.40(3)(e) (e) The attorney general shall establish and maintain a summary of written and oral comments made for or at the public meeting, including all questions posed, and shall require answers of the appropriate parties. The attorney general shall in an expeditious manner provide the office and the department with a copy of the summary and answers. The summary and answers shall be filed in the office of the attorney general and in the public library of the public library system for the community served by the hospital and a copy shall be available upon request to the attorney general.

165.40(3)(f) (f) The attorney general may subpoena additional information or witnesses, require and administer oaths, require sworn statements, take depositions and use related discovery procedures for purposes of the meeting under par. (d) and otherwise during performance of a review under this subsection. The attorney general shall in an expeditious manner provide the office and the department with copies of any information obtained by the attorney general under this paragraph.

165.40(3)(g) (g) The attorney general shall provide the office and the department with any information about the application that is in addition to that which the attorney general has previously provided the office and the department. Within 60 days after receipt of a completed application under sub. (2) (a) or as soon as practicable but not more than 150 days after receipt of a completed application under sub. (2) (b), the attorney general, the office and the department shall each independently review the application in accordance with the standards specified in sub. (4) and shall approve or disapprove the application. The attorney general, the office and the department may not make a decision under this paragraph based on any condition that is not directly related to the standards under sub. (4). The attorney general, the office and the department shall jointly agree on a single release date for the decisions each has made under this paragraph and shall release their decisions on that date.

165.40(3)(h) (h) If the attorney general, the office or the department disapproves an application under par. (g), any of the following may bring an action in circuit court for a declaratory judgment under s. 806.04 as to whether the proposed acquisition meets the standards under sub. (4):

165.40(3)(h)1. 1. The applicant.

165.40(3)(h)2. 2. Any person who submitted comments under par. (d) and who has a legal interest in a hospital for which acquisition is proposed or in another hospital that has contracted for the provision of essential health services with the hospital for which acquisition is proposed.

165.40(4) (4) Application review by the attorney general, the office and the department; standards. The attorney general shall approve an application if he or she finds and the office and the department shall approve an application if the office or the department finds that the following standards are met:

165.40(4)(a) (a) That the acquisition is permitted under ch. 181 or any other statute that governs nonprofit entities.

165.40(4)(b) (b) That the hospital exercised due diligence in deciding to sell or lease, selecting the purchaser or lessee and negotiating the terms and conditions of the sale or lease.

165.40(4)(c) (c) That the procedure used by the seller or lessor in making its decision to sell or lease was adequate, including whether the seller or lessor used appropriate expert assistance. The attorney general may employ, at the purchaser's or lessee's expense, reasonably necessary expert assistance in considering evidence under this paragraph.

165.40(4)(d) (d) That conflict of interest was disclosed, including conflicts of interest related to members of the board of directors of, executives of or experts retained by the seller or lessor, the purchaser or lessee or other parties to the acquisition.

165.40(4)(e) (e) That charitable funds are not placed at unreasonable risk, if the acquisition is a sale that is financed in part by the seller.

165.40(4)(f) (f) That any management contract under the acquisition is for reasonably fair value.

165.40(4)(g) (g) That the sale or rental proceeds will be used for appropriate charitable health care purposes, including health promotion, in the community affected by the acquisition and that the proceeds will be controlled as charitable funds independently of the purchaser or parties to the acquisition.

165.40(4)(h) (h) That, if the hospital is sold, a right of first refusal is retained to repurchase the assets by a successor nonprofit corporation, by the city, county or state or by the University of Wisconsin Hospitals and Clinics Authority if the hospital is subsequently sold to, acquired by or merged with another entity.

165.40(5) (5) Exemptions. The acquisition, by one of the following, of a hospital or system of hospitals owned by a nonprofit corporation is exempt from the application of this section:

165.40(5)(a) (a) A state agency.

165.40(5)(b) (b) A local agency.

165.40(5)(c) (c) Another nonprofit corporation, to which all of the following apply:

165.40(5)(c)1. 1. The nonprofit corporation has a charitable health care purpose that is substantially similar to the corporation that owns the hospital or system of hospitals.

165.40(5)(c)2. 2. The nonprofit corporation is an organization described in section 501 (c) (3) of the Internal Revenue Code that is exempt from federal income tax under section 501 (a) of the Internal Revenue Code.

165.40(5)(c)3. 3. The nonprofit corporation maintains on the board of directors of the acquired hospital or system of hospitals representation from the community affected by the acquisition.

165.40(6) (6) Denial, suspension or revocation of certificate of approval.

165.40(6)(a)(a) No certificate of approval to maintain a hospital may be issued under s. 50.35 and a certificate of approval that has been issued under that section shall be suspended or revoked if any of the following occurs:

165.40(6)(a)1. 1. Acquisition of a hospital that is subject to sub. (2) is made without approval by the attorney general, the office or the department.

165.40(6)(a)2. 2. Acquisition of a hospital that is subject to sub. (2) is made after the attorney general, the office or the department has disapproved an application for the acquisition under sub. (4) and, if an action under s. 806.04 is brought, after a judicial determination is made under s. 806.04 that the proposed acquisition does not meet the standards specified in sub. (4) (a) to (h).

165.40(6)(b) (b) If the attorney general or the office is aware that a violation of par. (a) 1. or 2. has occurred, the attorney general or the office shall notify the department for appropriate action under s. 50.35.

165.40(7) (7) Attorney general; authority. Nothing in this section or in s. 50.35 limits the authority of the attorney general to act with respect to an acquisition, including the authority of the attorney general to act under 15 USC 26, ch. 133 or other state law.

165.40 History History: 1997 a. 93; 1999 a. 32; 2007 a. 20 s. 9121 (6) (a).



165.50 Criminal investigation.

165.50  Criminal investigation.

165.50(1) (1) The department of justice shall perform the following criminal investigatory functions for the state:

165.50(1)(a) (a) Investigate crime that is statewide in nature, importance or influence.

165.50(1)(b) (b) Conduct arson investigations.

165.50(2) (2) Special criminal investigation agents of the department shall have the same general police powers as are conferred upon peace officers.

165.50(3) (3) Except as provided in s. 20.001 (5), all moneys received as restitution payments reimbursing the department of justice for moneys expended in undercover investigations and operations shall be deposited as general purpose revenue — earned.

165.50 History History: 1975 c. 39; 1985 a. 29; 1987 a. 27; 1993 a. 213.



165.51 State fire marshal.

165.51  State fire marshal. The attorney general shall designate an employee as the state fire marshal.

165.51 History History: 1977 c. 260; 1985 a. 29.



165.55 Arson investigation.

165.55  Arson investigation.

165.55(1) (1) The chief of the fire department or company of every city, village and town in which a fire department or company exists, and where no fire department or company exists, the city mayor, village president or town clerk shall investigate or cause to be investigated the cause, origin and circumstances of every fire occurring in his or her city, village or town by which property has been destroyed or damaged when the damage exceeds $500, and on fires of unknown origin he or she shall especially investigate whether the fire was the result of negligence, accident or design. Where any investigation discloses that the fire may be of incendiary origin, he or she shall report the same to the state fire marshal.

165.55(2) (2) The department of justice shall supervise and direct the investigation of fires of incendiary origin when the state fire marshal deems the investigation expedient.

165.55(3) (3) When, in the opinion of the state fire marshal, investigation is necessary, he or she shall take or cause to be taken the testimony on oath of all persons supposed to be cognizant of any facts or to have any means of knowledge in relation to any case of damage to property by fire or explosives. If the state fire marshal is of the opinion that there is evidence sufficient to charge any person with a crime under s. 941.11, 943.01, 943.012, 943.013, 943.02, 943.03 or 943.04 or with an attempt to commit any of those crimes, he or she shall cause the person to be prosecuted, and furnish the prosecuting attorney the names of all witnesses and all the information obtained by him or her, including a copy of all testimony taken in the investigation.

165.55(4) (4) The state fire marshal shall assign at least one deputy fire marshal exclusively to fire marshal duties for counties having a population of 500,000 or more.

165.55(7) (7) The state fire marshal and his or her subordinates shall each have the power to conduct investigations and hearings and take testimony regarding fires and the causes thereof, and compel the attendance of witnesses. The fees of witnesses shall be paid upon certificates signed by the officer before whom any witnesses shall have attended, and shall be charged to the appropriation for the state fire marshal.

165.55(8) (8) All investigations held by or under the direction of the state fire marshal, or his or her subordinates, may, in the fire marshal's discretion, be private, and persons other than those required to be present may be excluded from the place where such investigation is held, and witnesses may be kept apart from each other, and not allowed to communicate with each other until they have been examined.

165.55(9) (9) The state fire marshal and his or her subordinates may at all reasonable hours in performance of their duties enter upon and examine any building or premises where any fire has occurred and other buildings or premises near the same, and seize any evidence found as a result of such examination which in the opinion of the officer finding the same may be used in any criminal action which may result from such examination or otherwise, and retain it for a reasonable time or until it becomes an exhibit in the action.

165.55(10) (10) The state fire marshal, deputy state fire marshals or chiefs of fire departments shall apply for and obtain special inspection warrants prior to the inspection or investigation of personal or real properties which are not public buildings or for the inspection of portions of public buildings which are not open to the public for the purpose of determining the cause, origin and circumstances of fires either upon showing that consent to entry for inspection purposes has been refused or upon showing that it is impractical to obtain the consent. The warrant may be in the form set forth in s. 66.0119 (3). The definition of a public building under s. 101.01 (12) applies to this subsection. No special inspection warrant is required:

165.55(10)(a) (a) In cases of emergency when a compelling need for official action can be shown and there is no time to secure a warrant;

165.55(10)(b) (b) For investigations which occur during or immediately after the fire fighting process; or

165.55(10)(c) (c) For searches of public buildings which are open to the public.

165.55(10m) (10m) Any investigation or inspection authorized under sub. (10) shall be conducted by the state fire marshal, deputy state fire marshals or chiefs of fire departments or their designees.

165.55(11) (11) All officers who perform any service at the request of the state fire marshal or the state fire marshal's subordinates shall receive fees determined by the state fire marshal and such fees shall be charged to the appropriation for the department of justice.

165.55(13) (13) Any officer named in subs. (1) and (2) who neglects to comply with any of the requirements of this section shall be fined not less than $25 nor more than $200 for each neglect or violation.

165.55(14) (14) The state fire marshal, any deputy fire marshal, any fire chief or his or her designee may require an insurer, including the state acting under ch. 619, to furnish any information in its possession relating to a fire loss involving property with respect to which a policy of insurance issued or serviced by the insurer may apply. Any insurer, including the state, may furnish to the state fire marshal, any deputy fire marshal, any fire chief or designee information in its possession relating to a fire loss to which insurance issued by it may apply. In the absence of fraud or malice, no insurer furnishing information under this subsection, state fire marshal, deputy fire marshal, fire chief or designee, and no person acting on behalf of the insurer, state fire marshal, deputy fire marshal, fire chief or designee, shall be liable in any civil or criminal action on account of any statement made, material furnished or action taken in regard thereto. Information furnished by an insurer under this subsection shall be held in confidence by the state fire marshal, deputy fire marshal, fire chief or designee and all subordinates until release or publication is required pursuant to a civil or criminal proceeding. Information obtained by the state fire marshal, any deputy fire marshal, fire chief or designee during their investigations of fires determined to be the result of arson may be available to the insurer of the property involved.

165.55(15) (15) The state fire marshal, any deputy fire marshal, any fire chief, or his or her designee may obtain information relating to a juvenile from a law enforcement agency, a court assigned to exercise jurisdiction under chs. 48 and 938 or an agency, as defined in s. 938.78 (1), as provided in ss. 938.396 (1) (c) 8. and (2g) (j) and 938.78 (2) (b) 1. and may obtain information relating to a pupil from a public school as provided in ss. 118.125 (2) (ch) and (L) and 938.396 (1) (d).

165.55 History History: 1973 c. 333; 1975 c. 224; 1977 c. 260, 341; 1979 c. 133; 1981 c. 318; 1983 a. 189 s. 329 (4); 1985 a. 29; 1987 a. 348; 1993 a. 50, 482; 1995 a. 27; 1997 a. 205; 1999 a. 150 s. 672; 2005 a. 344.

165.55 Annotation The state fire marshall must establish proper discretionary reasons for exercising the privilege of secrecy under sub. (8). Black v. General Electric Co. 89 Wis. 2d 195, 278 N.W.2d 224 (Ct. App. 1979).

165.55 Annotation Under Michigan v. Tyler, the warrantless search of an entire building on the morning after a localized fire was reasonable as it was the continuation of the prior night's investigation that had been interrupted by heat and nighttime circumstances. State v. Monosso, 103 Wis. 2d 368, 308 N.W.2d 891 (Ct. App. 1981).

165.55 Annotation Arson investigations under subs. (9) and (10) are subject to search warrant requirements set forth in Michigan v. Tyler. Consent to search is discussed. 68 Atty. Gen. 225.

165.55 Annotation A burning building clearly presents an exigency rendering a warrantless entry reasonable, and fire officials need no warrant to remain in a building for a reasonable time to investigate the cause of the fire after it is extinguished. Michigan v. Tyler, 436 U.S. 499 (1978)



165.60 Law enforcement.

165.60  Law enforcement. The department of justice is authorized to enforce ss. 101.123 (2), (2m), and (8), 175.60 (17) (e), 944.30, 944.31, 944.33, 944.34, 945.02 (2), 945.03 (1m), and 945.04 (1m) and ch. 108 and, with respect to a false statement submitted or made under s. 175.60 (7) (b) or (15) (b) 2. or as described under s. 175.60 (17) (c), to enforce s. 946.32 and is invested with the powers conferred by law upon sheriffs and municipal police officers in the performance of those duties. This section does not deprive or relieve sheriffs, constables, and other local police officers of the power and duty to enforce those sections, and those officers shall likewise enforce those sections.

165.60 History History: 1975 c. 39; 1985 a. 29; 1989 a. 97; 2003 a. 33; 2005 a. 86; 2009 a. 12; 2011 a. 35.



165.70 Investigation of statewide crime.

165.70  Investigation of statewide crime.

165.70(1) (1) The department of justice shall do all of the following:

165.70(1)(a) (a) Investigate crime that is statewide in nature, importance or influence.

165.70(1)(b) (b) Except as provided in sub. (1m), enforce chs. 945 and 961 and ss. 940.20 (3), 940.201, 941.25 to 941.27, 943.01 (2) (c), 943.011, 943.27, 943.28, 943.30, 944.30, 944.31, 944.32, 944.33, 944.34, 946.65, 947.02 (3) and (4), 948.075, and 948.08.

165.70(1)(d) (d) Enforce and administer s. 165.55.

165.70(1)(e) (e) Investigate violations of ch. 563 that are statewide in nature, importance or influence.

165.70(1m) (1m) The department may not investigate violations of or otherwise enforce s. 945.03 (2m) or 945.04 (2m).

165.70(2) (2) The attorney general shall appoint, under the classified service, investigative personnel to achieve the purposes set out in sub. (1) who shall have the powers of a peace officer. As many as are deemed necessary of the investigators so appointed shall be trained in drugs and narcotics law enforcement, or shall receive such training within one year of their appointment, and they shall assist, when appropriate, local law enforcement agencies to help them meet their responsibilities in this area.

165.70(3) (3) It is the intention of this section to give the attorney general responsibility for devising programs to control crime statewide in nature, importance or influence, drugs and narcotics abuse, commercial gambling other than what is described in s. 945.03 (2m) or 945.04 (2m), prostitution, and arson. Nothing herein shall deprive or relieve local peace officers of the power and duty to enforce those provisions enumerated in sub. (1).

165.70(4) (4) District attorneys, sheriffs and chiefs of police shall cooperate and assist the personnel of the department in the performance of their duties.

165.70 History History: 1971 c. 40, 211, 307; 1973 c. 156; 1975 c. 39; 1977 c. 173 s. 168; 1977 c. 215, 260; 1977 c. 272 s. 98; 1985 a. 29; 1987 a. 332; 1989 a. 31; 1991 a. 269; 1993 a. 213; 1995 a. 448; 1997 a. 27, 143; 1999 a. 83; 2001 a. 109; 2003 a. 33; 2011 a. 32.



165.72 Controlled substances hotline and rewards for controlled substances tips.

165.72  Controlled substances hotline and rewards for controlled substances tips.

165.72(1) (1)  Definitions. In this section:

165.72(1)(aj) (aj) "Department" means the department of justice.

165.72(1)(b) (b) "Jail officer" has the meaning given in s. 165.85 (2) (bn).

165.72(1)(bt) (bt) "Juvenile detention officer" has the meaning given in s. 165.85 (2) (bt).

165.72(1)(c) (c) "Law enforcement agency" has the meaning given in s. 165.83 (1) (b).

165.72(1)(d) (d) "Law enforcement officer" has the meaning given in s. 165.85 (2) (c).

165.72(2) (2) Hotline. The department of justice shall maintain a single toll-free telephone number during normal retail business hours, as determined by departmental rule, for all of the following:

165.72(2)(a) (a) For persons to anonymously provide tips regarding suspected controlled substances violations.

165.72(2)(b) (b) For pharmacists to report suspected controlled substances violations.

165.72(3) (3) Reward payment program. The department shall administer a reward payment program. Under the program, the department may offer and pay rewards from the appropriation under s. 20.455 (2) (m) for information under sub. (2) (a) leading to the arrest and conviction of a person for a violation of ch. 961.

165.72(4) (4) Payment limitations. A reward under sub. (3) may not exceed $1,000 for the arrest and conviction of any one person. The department may not make any reward payment to a law enforcement officer, jail officer, juvenile detention officer, pharmacist, or department employee.

165.72(5) (5) Department authority. If a reward is claimed, the department shall make the final determination regarding any payment. The department may pay portions of a reward to 2 or more persons. The payment of a reward is not subject to a contested case proceeding under ch. 227. The offer of a reward under sub. (3) does not create any liability on the department or the state.

165.72(6) (6) Records. The department may withhold any record under this section from inspection or copying under s. 19.35.

165.72(7) (7) Publicity. The department shall cooperate with the department of public instruction in publicizing, in public schools, the use of the toll-free telephone number under sub. (2).

165.72 History History: 1989 a. 122, 336; 1993 a. 16, 460; 1995 a. 27 ss. 4456, 4457, 9145 (1); 1995 a. 448; 1997 a. 27; 2001 a. 16; 2003 a. 33; 2007 a. 20, 97.



165.75 Crime laboratories.

165.75  Crime laboratories.

165.75(1)(1) In this section and ss. 165.77 to 165.81:

165.75(1)(a) (a) "Department" means the department of justice.

165.75(1)(b) (b) "Employee" means any person in the service of the laboratories. "Employee" does not include any division administrator.

165.75(1)(c) (c) "Laboratories" means the crime laboratories.

165.75(2) (2) The personnel of the laboratories shall consist of such employees as are authorized under s. 20.922.

165.75(3) (3)

165.75(3)(a)(a) The purpose of the laboratories is to establish, maintain and operate crime laboratories to provide technical assistance to local law enforcement officers in the various fields of scientific investigation in the aid of law enforcement. Without limitation because of enumeration the laboratories shall maintain services and employ the necessary specialists, technical and scientific employees for the recognition and proper preservation, marking and scientific analysis of evidence material in the investigation and prosecution of crimes in such fields as firearms identification, the comparison and identification of toolmarks, chemistry, identification of questioned documents, metallurgy, comparative microscopy, instrumental detection of deception, the identification of fingerprints, toxicology, serology and forensic photography.

165.75(3)(b) (b) The employees are not peace officers and have no power of arrest or to serve or execute criminal process. They shall not be appointed as deputy sheriffs and shall not be given police powers by appointment or election to any office. Employees shall not undertake investigation of criminal conduct except upon the request of a sheriff, coroner, medical examiner, district attorney, chief of police, warden or superintendent of any state prison, attorney general or governor. The head of any state agency may request investigations but in those cases the services shall be limited to the field of health, welfare and law enforcement responsibility which has by statute been vested in the particular state agency.

165.75(3)(c) (c) Upon request under par. (b), the laboratories shall collaborate fully in the complete investigation of criminal conduct within their competence in the forensic sciences including field investigation at the scene of the crime and for this purpose may equip a mobile unit or units.

165.75(3)(d) (d) The services of the laboratories available to such officer shall include appearances in court as expert witnesses.

165.75(3)(e) (e) The department may decline to provide laboratory service in any case not involving a potential charge of felony.

165.75(3)(f) (f) The services of the laboratories may be provided in civil cases in which the state or any department, bureau, agency or officer of the state is a party in an official capacity, when requested to do so by the attorney general.

165.75(3)(g) (g) Deoxyribonucleic acid testing ordered under s. 974.07 shall have priority, consistent with the right of a defendant or the state to a speedy trial and consistent with the right of a victim to the prompt disposition of a case.

165.75(4) (4) The operation of the laboratories shall conform to the rules and policies established by the attorney general.

165.75(5) (5) Except as provided in s. 20.001 (5), all moneys received as restitution payments reimbursing the department for moneys expended by the laboratories shall be deposited as general purpose revenue — earned.

165.75 History History: 1973 c. 272; 1977 c. 260; 1981 c. 314; 1983 a. 189; 1985 a. 29 ss. 2000 to 2006, 3200 (35); 1987 a. 27; 1989 a. 65; 1991 a. 39; 1993 a. 16; 2005 a. 60; 2013 a. 20.

165.75 Annotation An evaluation of drug testing procedures. Stein, Laessig, Indriksons, 1973 WLR 727.



165.755 Crime laboratories and drug law enforcement surcharge.

165.755  Crime laboratories and drug law enforcement surcharge.

165.755(1)(1)

165.755(1)(a)(a) Except as provided in par. (b), a court shall impose under ch. 814 a crime laboratories and drug law enforcement surcharge of $13 if the court imposes a sentence, places a person on probation, or imposes a forfeiture for a violation of state law or for a violation of a municipal or county ordinance.

165.755(1)(b) (b) A court may not impose the crime laboratories and drug law enforcement surcharge under par. (a) for a violation of s. 101.123 (2) or (2m), for a financial responsibility violation under s. 344.62 (2), or for a violation of a state law or municipal or county ordinance involving a nonmoving traffic violation, a violation under s. 343.51 (1m) (b), or a safety belt use violation under s. 347.48 (2m).

165.755(2) (2) If the court under sub. (1) (a) imposes a sentence or forfeiture for multiple offenses or places a person on probation for multiple offenses, a separate crime laboratories and drug law enforcement surcharge shall be imposed under ch. 814 for each separate offense.

165.755(3) (3) Except as provided in sub. (4), after the court determines the amount due under sub. (1) (a), the clerk of the court shall collect and transmit the amount to the county treasurer under s. 59.40 (2) (m). The county treasurer shall then make payment to the secretary of administration under s. 59.25 (3) (f) 2.

165.755(4) (4) If a municipal court imposes a forfeiture, after determining the amount due under sub. (1) (a) the court shall collect and transmit such amount to the treasurer of the county, city, town, or village, and that treasurer shall make payment to the secretary of administration as provided in s. 66.0114 (1) (bm).

165.755(5) (5) If any deposit of bail is made for a noncriminal offense to which sub. (1) (a) applies, the person making the deposit shall also deposit a sufficient amount to include the surcharge under sub. (1) (a) for forfeited bail. If bail is forfeited, the amount of the surcharge under sub. (1) (a) shall be transmitted monthly to the secretary of administration under this section. If bail is returned, the surcharge shall also be returned.

165.755(6) (6) If an inmate in a state prison or a person sentenced to a state prison has not paid the crime laboratories and drug law enforcement surcharge under sub. (1) (a), the department shall assess and collect the amount owed from the inmate's wages or other moneys. Any amount collected shall be transmitted to the secretary of administration.

165.755(7) (7) All moneys collected from crime laboratories and drug law enforcement surcharges under this section shall be deposited by the secretary of administration and used as specified in s. 20.455 (2) (kd) and (Lm).

165.755 History History: 1997 a. 27; 1999 a. 9, 72; 1999 a. 150 s. 672; 2001 a. 16; 2003 a. 30, 33, 139, 268, 326, 327; 2005 a. 25, 455; 2009 a. 12, 28, 100, 276; 2011 a. 260.



165.76 Submission of human biological specimen.

165.76  Submission of human biological specimen.

165.76(1)(1) A person shall provide a biological specimen to the state crime laboratories for deoxyribonucleic acid analysis if he or she meets any of the following criteria:

165.76(1)(a) (a) Is or was in a juvenile correctional facility, as defined in s. 938.02 (10p), or a secured residential care center for children and youth, as defined in s. 938.02 (15g), or on probation, extended supervision, parole, supervision, or aftercare supervision on or after August 12, 1993, for any violation of s. 940.225 (1) or (2), 948.02 (1) or (2), 948.025, or 948.085.

165.76(1)(ag) (ag) Is or was in prison on or after August 12, 1993, and before January 1, 2000, for any violation of s. 940.225 (1) or (2), 948.02 (1) or (2), or 948.025.

165.76(1)(am) (am) Is or was adjudicated delinquent for an act that if committed by an adult in this state would be a felony or for a violation of s. 940.225 (3m), 941.20 (1), 944.20, 944.30, 944.31, 944.33 (1), 946.52, or 948.10 (1) (b).

165.76(1)(ar) (ar) Is or was in prison on or after January 1, 2000, for a felony committed in this state.

165.76(1)(as) (as) Is or was found guilty of any misdemeanor on or after April 1, 2015.

165.76(1)(av) (av) Is or was found guilty on or after January 1, 2000, of any of the following:

165.76(1)(av)1. 1. Any felony.

165.76(1)(av)2. 2. Before April 1, 2015, any violation of s. 165.765 (1), 2011 stats., 940.225 (3m), 944.20, or 948.10 (1) (b).

165.76(1)(aw) (aw) Is or was found guilty on or after January 1, 2000, and before April 1, 2015, of any violation of s. 940.225 (3m), 944.20, or 948.10.

165.76(1)(bg) (bg) Is or was sentenced or placed on probation on or after August 12, 1993, for a violation of s. 940.225, 948.02 (1) or (2), or 948.025.

165.76(1)(bm) (bm) Has been found not guilty or not responsible by reason of mental disease or defect on or after August 12, 1993, and committed under s. 51.20 or 971.17 for any violation of s. 940.225 (1) or (2), 948.02 (1) or (2), 948.025, or 948.085.

165.76(1)(br) (br) Has been found not guilty or not responsible by reason of mental disease or defect on or after January 1, 2000, and committed under s. 51.20 or 971.17, for any felony or a violation of s. 165.765 (1), 2011 stats., or of s. 940.225 (3m), 944.20, 946.52, or 948.10 (1) (b).

165.76(1)(c) (c) Is or was in institutional care on or after August 12, 1993, for any violation of s. 940.225 (1) or (2), 948.02 (1) or (2), 948.025, or 948.085.

165.76(1)(cr) (cr) Is or was in institutional care on or after January 1, 2000, for a felony or any violation of s. 165.765 (1), 2011 stats., or of s. 940.225 (3m), 944.20, 946.52, or 948.10 (1) (b).

165.76(1)(d) (d) Has been found to be a sexually violent person under ch. 980 on or after June 2, 1994.

165.76(1)(e) (e) Is or was released on parole or extended supervision or placed on probation in another state before January 1, 2000, and is or was on parole, extended supervision, or probation in this state from the other state under s. 304.13 (1m), 304.135, or 304.16 on or after July 9, 1996, for a violation of the law of the other state that the department of corrections determines, under s. 304.137 (1), is comparable to a violation of s. 940.225 (1) or (2), 948.02 (1) or (2), 948.025, or 948.085.

165.76(1)(f) (f) Is or was released on parole or extended supervision or placed on probation in another state on or after January 1, 2000, and is or was on parole, extended supervision, or probation in this state from the other state under s. 304.13 (1m), 304.135, or 304.16 for a violation of the law of the other state that the department of corrections determines, under s. 304.137 (2), would constitute a felony if committed by an adult in this state.

165.76(1)(g) (g) Has been required by a court under s. 51.20 (13) (cr), 938.21 (1m), 938.30 (2m), 938.34 (15), 970.02 (8), 971.17 (1m) (a), 973.047, or 980.063 to provide a biological specimen to the state crime laboratories for deoxyribonucleic acid analysis.

165.76(1)(gm) (gm) Is arrested for a felony, or is taken into custody for a juvenile offense that would be a felony if committed by an adult in this state, and s. 165.84 (7) (am) 1., 2., 3., or 4. applies to the person.

165.76(1)(h) (h) Is notified by the department of justice, the department of corrections, a district attorney, or a county sheriff under sub. (1m) that the person is required to provide a biological specimen.

165.76(1m) (1m) If a person is required to provide a biological specimen under sub. (1) (a) to (gm) and the department of justice does not have the data obtained from analysis of a biological specimen from the person that the department is required to maintain in the data bank under s. 165.77 (3), the department may require the person to provide a biological specimen, regardless of whether the person previously provided a biological specimen under this section or s. 51.20 (13) (cr), 165.84 (7), 938.21 (1m), 938.30 (2m), 938.34 (15), 970.02 (8), 971.17 (1m) (a), 973.047, or 980.063. The department of justice, the department of corrections, a district attorney, or a county sheriff, shall notify any person whom the department of justice requires to provide a biological specimen under this subsection.

165.76(2r) (2r) Failure by a person who is required to provide a biological specimen under sub. (1) to provide the biological specimen in accordance with the rules promulgated under sub. (4) does not relieve the person of the obligation to provide a biological specimen to the state crime laboratories for deoxyribonucleic acid analysis.

165.76(4) (4) The department of justice shall promulgate rules to do all of the following:

165.76(4)(a) (a) Establish procedures and time limits for obtaining and submitting biological specimens under this section and ss. 51.20 (13) (cr), 165.84 (7), 938.21 (1m), 938.30 (2m), 938.34 (15), 970.02 (8), 971.17 (1m) (a), 973.047, and 980.063.

165.76(4)(b) (b) Specify whether an individual who is required under this section or s. 51.20 (13) (cr), 165.84 (7), 938.21 (1m), 938.30 (2m), 938.34 (15), 970.02 (8), 971.17 (1m) (a), 973.047, or 980.063 to provide a biological specimen for deoxyribonucleic acid analysis must provide a new biological specimen if the crime laboratories already have a biological specimen from the individual or if data obtained from deoxyribonucleic acid analysis of the individual's biological specimen are already included in the data bank under s. 165.77 (3).

165.76(4)(c) (c) Allow a biological specimen, or data obtained from analysis of a biological specimen, obtained under this section or s. 51.20 (13) (cr), 165.84 (7), 938.21 (1m), 938.30 (2m), 938.34 (15), 970.02 (8), 971.17 (1m) (a), 973.047, or 980.063 to be submitted for inclusion in an index established under 42 USC 14132 (a) or in another national index system.

165.76(4)(d) (d) Provide reimbursement from s. 20.455 (2) (Lm) to a person in charge of a law enforcement agency or tribal law enforcement agency at a rate of $10 per specimen except that, if the department already has a biological specimen, or data obtained from analysis of a biological specimen, from the individual, the department may not reimburse the person in charge of the agency.

165.76(4)(e) (e) Carry out the department's duties under this section.

165.76(5) (5) The departments of corrections and health services, county departments under ss. 46.215, 46.22 and 46.23 and county sheriffs shall cooperate with the department of justice in obtaining specimens under this section.

165.76(6) (6)

165.76(6)(a)(a) If a person who is required to provide a biological specimen under sub. (1) refuses or fails to provide a biological specimen, a district attorney may file a petition with the circuit court for an order compelling the person to provide a biological specimen to the state crime laboratories for deoxyribonucleic acid analysis. A petition under this paragraph shall establish reasonable cause to believe that the person is required to provide a biological specimen under sub. (1) and that the person's biological specimen is not included in the data bank under s. 165.77 (3).

165.76(6)(b) (b) If the court determines that a district attorney's petition satisfies the conditions under par. (a), the court shall issue an order requiring the person to appear in court at a specified time for a hearing to show cause why he or she is not required to provide a biological specimen under sub. (1) or, instead of appearing at the hearing, to provide a biological specimen at the office of the county sheriff before the time for which the hearing is scheduled. The hearing shall be scheduled for not less than 10 and not more than 45 days after the date the court enters the order. The order, together with a copy of the petition and any supporting material, shall be served upon the person in the manner provided for serving a summons under s. 801.11. The order shall be in substantially the following form:

STATE OF WISCONSIN

CIRCUIT COURT: .... County

STATE OF WISCONSIN File No. ......

vs. ORDER

A.B.

Address

City, State, Zip Code

, Respondent

THE STATE OF WISCONSIN, To the Respondent named above:

Unless you choose to contest this Order, by appearing at the time, date, and place set forth below, you are ordered to present yourself to the .... county sheriff, [ADDRESS], no later than ...., between the hours of .... and ...., for the collection of a biological specimen, obtained by buccal swab, for deoxyribonucleic acid (DNA) analysis and inclusion of the results of that analysis in the state crime laboratory's DNA database. YOU MUST BRING A COPY OF THIS ORDER WITH YOU. YOU MUST ALSO BRING TWO FORMS OF IDENTIFICATION, INCLUDING ONE FORM OF GOVERNMENT-ISSUED, PHOTOGRAPHIC IDENTIFICATION. A copy of the petition submitted to obtain this order is attached.

If you wish to contest this order, you may do so by appearing in person at the time, date, and place set forth below, at which time you will have the opportunity to show cause to the court why you should not be required to provide a biological specimen for DNA analysis:

[Court information]

If you do not appear in person to contest this order at the time, date, and place set forth above, and you do not present yourself for collection of a biological specimen as directed, all of the following apply:

165.76(6)(b)1. 1. You may be held in contempt of court and be subject to sanctions as provided in chapter 785 of the Wisconsin Statutes.

165.76(6)(b)2. 2. The court will issue an order to facilitate collection of a biological specimen which, in the court's discretion, may authorize arrest or detention or use of reasonable force against you to collect the biological specimen.

Dated: ...., .... (year)

By the Court signed: .... ....

This Order is entered under section 165.76 (6) of the Wisconsin Statutes. A copy of that section is attached.

165.76(6)(c) (c) At a hearing on a petition under par. (a), the person has the burden of rebutting the matters established in the petition by demonstrating that he or she is not required to submit a biological specimen under sub. (1).

165.76(6)(d) (d) If the court determines after the hearing under par. (c) that the person is required to submit a biological specimen under sub. (1) and that the person's specimen is not included in the data bank under s. 165.77 (3), the court shall issue an order to facilitate collection of a biological specimen from the person, which may authorize arrest or detention of the person or use of reasonable force against the person to collect the biological specimen.

Effective date text 165.76 Submission of human biological specimen. (1) A person shall provide a biological specimen to the state crime laboratories for deoxyribonucleic acid analysis if he or she meets any of the following criteria:

Effective date text (a) Is or was in a juvenile correctional facility, as defined in s. 938.02 (10p), or a secured residential care center for children and youth, as defined in s. 938.02 (15g), or on probation, extended supervision, parole, supervision, or aftercare supervision on or after August 12, 1993, for any violation of s. 940.225 (1) or (2), 948.02 (1) or (2), 948.025, or 948.085.

Effective date text (ag) Is or was in prison on or after August 12, 1993, and before January 1, 2000, for any violation of s. 940.225 (1) or (2), 948.02 (1) or (2), or 948.025.

Effective date text (ar) Is or was in prison on or after January 1, 2000, for a felony committed in this state.

Effective date text (av) Is or was found guilty on or after January 1, 2000, of any felony or any violation of s. 165.765 (1), 940.225 (3m), 944.20, or 948.10.

Effective date text (b) Has been found not guilty or not responsible by reason of mental disease or defect on or after August 12, 1993, and committed under s. 51.20 or 971.17 for any violation of s. 940.225 (1) or (2), 948.02 (1) or (2), 948.025, or 948.085.

Effective date text (br) Has been found not guilty or not responsible by reason of mental disease or defect on or after January 1, 2000, and committed under s. 51.20 or 971.17, for any felony or a violation of s. 165.765 (1), 940.225 (3m), 944.20, or 948.10.

Effective date text (c) Is or was in institutional care on or after August 12, 1993, for any violation of s. 940.225 (1) or (2), 948.02 (1) or (2), 948.025, or 948.085.

Effective date text (cr) Is or was in institutional care on or after January 1, 2000, for a felony or any violation of s. 165.765 (1), 940.225 (3m), 944.20, or 948.10.

Effective date text (d) Has been found to be a sexually violent person under ch. 980 on or after June 2, 1994.

Effective date text (e) Is or was released on parole or extended supervision or placed on probation in another state before January 1, 2000, and is or was on parole, extended supervision, or probation in this state from the other state under s. 304.13 (1m), 304.135, or 304.16 on or after July 9, 1996, for a violation of the law of the other state that the department of corrections determines, under s. 304.137 (1), is comparable to a violation of s. 940.225 (1) or (2), 948.02 (1) or (2), 948.025, or 948.085.

Effective date text (f) Is or was released on parole or extended supervision or placed on probation in another state on or after January 1, 2000, and is or was on parole, extended supervision, or probation in this state from the other state under s. 304.13 (1m), 304.135, or 304.16 for a violation of the law of the other state that the department of corrections determines, under s. 304.137 (2), would constitute a felony if committed by an adult in this state.

Effective date text (g) Has been required by a court under s. 51.20 (13) (cr), 938.34 (15m) [s. 938.34 (15)], 971.17 (1m) (a), 973.047, or 980.063 to provide a biological specimen to the state crime laboratories for deoxyribonucleic acid analysis.

Effective date text (h) Is notified by the department of justice, the department of corrections, a district attorney, or a county sheriff under sub. (1m) that the person is required to provide a biological specimen.

Effective date text (a) If the person has been placed on probation by a court in this state, as soon as practicable after placement at the office of a county sheriff, except, if directed otherwise by the person's probation, extended supervision, and parole agent, then as directed by the agent.

Effective date text (b) If the person has been on probation, parole, or extended supervision in this state from another state and the department of corrections directs the person to provide a biological specimen, as soon as practicable after placement at the office of a county sheriff, except, if directed otherwise by the person's probation, extended supervision, and parole agent, then as directed by the agent.

Effective date text (c) If the person has been placed on supervision as a juvenile, as soon as practicable after placement at the office of a county sheriff, except, if directed otherwise by the agency providing supervision, then as directed by the agency.

Effective date text (d) If the person has been sentenced to prison, while in prison as directed by the department of corrections; and if the person does not provide the biological sample while in prison, then as soon as practicable after release from the prison at the office of a county sheriff, except, if directed otherwise by his or her probation, parole, and extended supervision agent, then as directed by the agent.

Effective date text (e) If the person has been placed in a juvenile correctional facility or a secured residential care center for children and youth, while in the facility or center as directed by the department of corrections; and if the juvenile does not provide the biological specimen while in the facility or center, then as soon as practicable after release from the facility or center, at the office of a county sheriff, except, if directed otherwise by the agency providing supervision, then as directed by the agency.

Effective date text (f) If the person has been sentenced to a county jail or county house of corrections, as directed by the office of the county sheriff as soon as practicable after sentencing; and if the person does not provide the biological specimen while in the county jail or county house of corrections, as soon after release from the county jail or county house of corrections as practicable, at the office of a county sheriff.

Effective date text (g) If the person has been committed to the department of health services under s. 51.20 or 971.17 or found to be a sexually violent person under ch. 980, as directed by the department of health services.

Effective date text (h) If pars. (a) to (g) do not apply, as soon as practicable after the obligation to provide a biological specimen accrues at the office of a county sheriff, except, if directed otherwise by the agent or agency providing supervision or having legal or physical custody of the person.

Effective date text (b) If the court determines that a district attorney's petition satisfies the conditions under par. (a), the court shall issue an order requiring the person to appear in court at a specified time for a hearing to show cause why he or she is not required to provide a biological specimen under sub. (1) or, instead of appearing at the hearing, to provide a biological specimen at the office of the county sheriff before the time for which the hearing is scheduled. The hearing shall be scheduled for not less than 10 and not more than 45 days after the date the court enters the order. The order, together with a copy of the petition and any supporting material, shall be served upon the person in the manner provided for serving a summons under s. 801.11. The order shall be in substantially the following form:

165.76 Annotation STATE OF WISCONSIN

165.76 Annotation CIRCUIT COURT: .... County

165.76 Annotation

165.76 Annotation STATE OF WISCONSIN File No. ......

165.76 Annotation vs. ORDER

165.76 Annotation A.B.

165.76 Annotation Address

165.76 Annotation City, State, Zip Code

165.76 Annotation , Respondent

165.76 Annotation

165.76 Annotation THE STATE OF WISCONSIN, To the Respondent named above:

165.76 Annotation Unless you choose to contest this Order, by appearing at the time, date, and place set forth below, you are ordered to present yourself to the .... county sheriff, [ADDRESS], no later than ...., between the hours of .... and ...., for the collection of a biological specimen, obtained by buccal swab, for deoxyribonucleic acid (DNA) analysis and inclusion of the results of that analysis in the state crime laboratory's DNA database. YOU MUST BRING A COPY OF THIS ORDER WITH YOU. YOU MUST ALSO BRING TWO FORMS OF IDENTIFICATION, INCLUDING ONE FORM OF GOVERNMENT-ISSUED, PHOTOGRAPHIC IDENTIFICATION. A copy of the petition submitted to obtain this order is attached.

165.76 Annotation If you wish to contest this order, you may do so by appearing in person at the time, date, and place set forth below, at which time you will have the opportunity to show cause to the court why you should not be required to provide a biological specimen for DNA analysis:

165.76 Annotation [Court information]

165.76 Annotation If you do not appear in person to contest this order at the time, date, and place set forth above, and you do not present yourself for collection of a biological specimen as directed, all of the following apply:

165.76 Annotation 1. You may be held in contempt of court and be subject to sanctions as provided in chapter 785 of the Wisconsin Statutes.

165.76 Annotation 2. The court will issue an order to facilitate collection of a biological specimen which, in the court's discretion, may authorize arrest or detention or use of reasonable force against you to collect the biological specimen.

165.76 Annotation Dated: ...., .... (year)

165.76 Annotation By the Court signed: .... ....

165.76 Annotation This Order is entered under section 165.76 (6) of the Wisconsin Statutes. A copy of that section is attached.

Effective date text (c) At a hearing on a petition under par. (a), the person has the burden of rebutting the matters established in the petition by demonstrating that he or she is not required to submit a biological specimen under sub. (1).

Effective date text (d) If the court determines after the hearing under par. (c) that the person is required to submit a biological specimen under sub. (1) and that the person's specimen is not included in the data bank under s. 165.77 (3), the court shall issue an order to facilitate collection of a biological specimen from the person, which may authorize arrest or detention of the person or use of reasonable force against the person to collect the biological specimen.

165.76 History History: 1993 a. 16, 98, 227; 1995 a. 27 s. 9126 (19); 1995 a. 77, 440; 1997 a. 35, 283; 1999 a. 9; 2001 a. 96; 2005 a. 277, 344; 2007 a. 20 s. 9121 (6) (a); 2007 a. 97; 2009 a. 261; 2011 a. 257; 2011 a. 260 s. 81; 2013 a. 20.

165.76 Annotation When officers make an arrest supported by probable cause for a serious offense and bring the suspect to the station to be detained in custody, taking and analyzing a cheek swab of the arrestee's DNA is, like fingerprinting and photographing, a legitimate police booking procedure that is reasonable under the 4th amendment. In the context of a valid arrest supported by probable cause, the arrestee's expectations of privacy were not offended by the minor intrusion of a brief swab of his cheeks for DNA. That same context of arrest gives rise to significant state interests in identifying respondent not only so that the proper name can be attached to his charges but also so that the criminal justice system can make informed decisions concerning pretrial custody. Upon these considerations, DNA identification of arrestees is a reasonable search that can be considered part of a routine booking procedure. Maryland v. King, 569 U.S. ___ , ___ S. Ct. ___ ___ L. Ed. 2d ___, (2013).

165.76 AnnotationDNA sampling under this section is constitutional. Shelton v. Grudman, 934 F. Supp. 1048 (1996).

165.76 Annotation DNA Extraction on Arrest: Maryland v. King and Wisconsin's New Extraction Law. Dupuis. Wis. Law. Sept. 2013.



165.765 Biological specimen; force and immunity.

165.765  Biological specimen; force and immunity.

165.765(1g)(1g) In this section:

165.765(1g)(a) (a) "Correctional officer" has the meaning given in s. 301.28 (1).

165.765(1g)(b) (b) "Jail officer" has the meaning given in s. 165.85 (2) (bn).

165.765(1g)(c) (c) "Law enforcement officer" has the meaning given in s. 165.85 (2) (c).

165.765(1g)(d) (d) "Tribal officer" has the meaning given in s. 165.85 (2) (g).

165.765(1m) (1m) A law enforcement officer; a jail officer; a tribal officer; a correctional officer; a probation, extended supervision, or parole officer; or an employee of the department of health services may use reasonable force to obtain a biological specimen from a person who intentionally refuses to provide a biological specimen that is required under s. 165.76 (1), 165.84 (7), 938.21 (1m), 938.30 (2m), 938.34 (15), or 970.02 (8).

165.765(2) (2)

165.765(2)(a)(a)

165.765(2)(a)1.1. Any physician, registered nurse, medical technologist, physician assistant, or person acting under the direction of a physician who obtains a biological specimen under s. 51.20 (13) (cr), 165.76, 165.84 (7), 938.21 (1m), 938.30 (2m), 938.34 (15), 970.02 (8), 971.17 (1m) (a), 973.047, or 980.063 is immune from any civil or criminal liability for the act, except for civil liability for negligence in the performance of the act.

165.765(2)(a)2. 2. Any employer of the physician, nurse, technologist, assistant, or person under subd. 1. or any hospital where blood is withdrawn by that physician, nurse, technologist, assistant, or person is immune from any civil or criminal liability for the act, except for civil liability for negligence in the performance of the act.

165.765(2)(bm) (bm) A law enforcement officer; a jail officer; a tribal officer; a correctional officer; a probation, extended supervision, or parole officer; or an employee of the department of health services, who is authorized to collect biological specimens, is immune from civil or criminal liability for collecting a biological specimen if the collection is in compliance with sub. (1m) and s. 165.76 and performed in good faith and in a reasonable manner.

Effective date text 165.765 Biological specimen; penalty and immunity. (1) Whoever intentionally fails to comply with a requirement to submit a biological specimen under s. 165.76, 938.34 (15), 973.047 or 980.063 may be fined not more than $10,000 or imprisoned for not more than 9 months or both.

Effective date text (b) Any employer of the physician, nurse, technologist, assistant or person under par. (a) or any hospital where blood is withdrawn by that physician, nurse, technologist, assistant or person has the same immunity from liability under par. (a).

165.765 History History: 1993 a. 98; 1995 a. 77, 440; 2013 a. 20.



165.77 Deoxyribonucleic acid analysis and data bank.

165.77  Deoxyribonucleic acid analysis and data bank.

165.77(1)(1) In this section:

165.77(1)(a) (a) "Health care professional" has the meaning given in s. 154.01 (3).

165.77(1)(b) (b) "Law enforcement agency" means a governmental unit of one or more persons employed full time by the federal government, a state or a political subdivision of a state for the purpose of preventing and detecting crime and enforcing federal or state laws or local ordinances, employees of which unit are authorized to make arrests for crimes while acting within the scope of their authority.

165.77(1)(c) (c) "Wisconsin law enforcement agency" means a governmental unit of one or more persons employed full time by this state or a political subdivision of this state for the purpose of preventing and detecting crime and enforcing state laws or local ordinances, employees of which unit are authorized to make arrests for crimes while acting within the scope of their authority.

165.77(2) (2)

165.77(2)(a)(a)

165.77(2)(a)1.1. If the laboratories receive a human biological specimen pursuant to any of the following requests, the laboratories shall analyze the deoxyribonucleic acid in the specimen:

165.77(2)(a)1.a. a. A request from a law enforcement agency regarding an investigation.

165.77(2)(a)1.b. b. A request, pursuant to a court order, from a defense attorney regarding his or her client's specimen.

165.77(2)(a)1.c. c. A request, subject to the department's rules under sub. (8), from an individual regarding his or her own specimen.

165.77(2)(a)2. 2. The laboratories may compare the data obtained from the specimen with data obtained from other specimens. The laboratories may make data obtained from any analysis and comparison available to law enforcement agencies in connection with criminal or delinquency investigations and, upon request, to any prosecutor, defense attorney, or subject of the data. The data may be used in criminal and delinquency actions and proceedings. The laboratories shall not include data obtained from deoxyribonucleic acid analysis of those specimens received under this paragraph in the data bank under sub. (3).

Effective date text 2. The laboratories may compare the data obtained from the specimen with data obtained from other specimens. The laboratories may make data obtained from any analysis and comparison available to law enforcement agencies in connection with criminal or delinquency investigations and, upon request, to any prosecutor, defense attorney or subject of the data. The data may be used in criminal and delinquency actions and proceedings. The laboratories shall not include data obtained from deoxyribonucleic acid analysis of those specimens received under this paragraph in the data bank under sub. (3). The laboratories shall destroy specimens obtained under this paragraph after analysis has been completed and the applicable court proceedings have concluded.

165.77(2)(b) (b) Paragraph (a) does not apply to specimens received under s. 51.20 (13) (cr), 165.76, 165.84 (7), 938.21 (1m), 938.30 (2m), 938.34 (15), 970.02 (8), 971.17 (1m) (a), 973.047, or 980.063.

Effective date text (b) Paragraph (a) does not apply to specimens received under s. 51.20 (13) (cr), 165.76, 938.34 (15), 971.17 (1m) (a), 973.047 or 980.063.

165.77(2m) (2m)

165.77(2m)(b)(b) If the laboratories analyze biological material pursuant to an order issued under s. 974.07 (8), the laboratories may compare the data obtained from the material with data obtained from other specimens. The laboratories may make data obtained from any analysis and comparison available to law enforcement agencies in connection with criminal or delinquency investigations and, upon request, to any prosecutor, defense attorney, or subject of the data. The data may be used in criminal and delinquency actions and proceedings. The laboratories shall not include data obtained from deoxyribonucleic acid analysis of material that is tested pursuant to an order under s. 974.07 (8) in the data bank under sub. (3).

165.77(2m)(c) (c) Paragraph (b) does not apply to specimens received under s. 51.20 (13) (cr), 165.76, 165.84 (7), 938.21 (1m), 938.30 (2m), 938.34 (15), 970.02 (8), 971.17 (1m) (a), 973.047, or 980.063.

Effective date text (c) Paragraph (b) does not apply to specimens received under s. 51.20 (13) (cr), 165.76, 938.34 (15), 971.17 (1m) (a), 973.047, or 980.063.

165.77(3) (3) If the laboratories receive a human biological specimen under s. 51.20 (13) (cr), 165.76, 165.84 (7) (am), 938.21 (1m), 938.30 (2m), 938.34 (15), 970.02 (8), 971.17 (1m) (a), 973.047, or 980.063, the laboratories shall analyze the deoxyribonucleic acid in the specimen. The laboratories shall maintain a data bank based on data obtained from deoxyribonucleic acid analysis of those specimens. The laboratories may compare the data obtained from one specimen with the data obtained from other specimens. The laboratories may make data obtained from any analysis and comparison available to law enforcement agencies in connection with criminal or delinquency investigations and, upon request, to any prosecutor, defense attorney or subject of the data. The data may be used in criminal and delinquency actions and proceedings.

165.77(4) (4)

165.77(4)(am)(am) A person whose deoxyribonucleic acid analysis data have been included in the data bank under sub. (3) may request expungement on the grounds that all of the following conditions are satisfied:

165.77(4)(am)1. 1. If the person was required to submit a biological specimen under s. 51.20 (13) (cr), 165.76, 938.34 (15), 971.17 (1m) (a), 973.047, or 980.063, all convictions, findings, or adjudications for which the person was required to submit a biological specimen under s. 51.20 (13) (cr), 165.76, 938.34 (15), 971.17 (1m) (a), 973.047, or 980.063 have been reversed, set aside, or vacated.

165.77(4)(am)2. 2. If the person was required to provide a biological specimen under s. 165.84 (7) in connection with an arrest or under s. 970.02 (8), one of the following applies:

165.77(4)(am)2.a. a. All charges filed in connection with the arrest and all charges for which the person was required to provide a biological specimen under s. 970.02 (8) have been dismissed.

165.77(4)(am)2.b. b. The trial court reached final disposition for all charges in connection with the arrest and for any charges for which the person was required to provide a biological specimen under s. 970.02 (8), and the person was not adjudged guilty of a crime in connection with the arrest or any charge for which the person was required to provide a biological specimen under s. 970.02 (8).

165.77(4)(am)2.c. c. At least one year has passed since the arrest and the person has not been charged with a crime in connection with the arrest.

165.77(4)(am)2.d. d. The person was adjudged guilty of a crime in connection with either the arrest or any charge for which the person was required to provide a biological specimen under s. 970.02 (8), and all such convictions have been reversed, set aside, or vacated.

165.77(4)(am)3. 3. If the person was required to provide a biological specimen under s. 165.84 (7) in connection with being taken into custody under s. 938.19 or under s. 938.21 (1m) or 938.30 (2m), one of the following applies:

165.77(4)(am)3.a. a. All criminal complaints or delinquency petitions that allege that the person committed a violation that would be a felony if committed by an adult in this state and that are in connection with the taking into custody have been dismissed.

165.77(4)(am)3.b. b. The trial court reached final disposition for all allegations that the person committed a violation that would be a felony if committed by an adult in this state that are in connection with the taking into custody and the person was not convicted or adjudged delinquent for an offense that would be a felony if committed by an adult in this state that is in connection with the taking into custody.

165.77(4)(am)3.c. c. At least one year has passed since the person was taken into custody and no criminal complaint or delinquency petition alleging that the person committed a violation that would be a felony if committed by an adult in this state has been filed against the person in connection with the taking into custody.

165.77(4)(am)3.d. d. The person was convicted or adjudged delinquent for a violation that would be a felony if committed by an adult in this state and that is in connection with the taking into custody and the conviction or delinquency adjudication has been reversed, set aside, or vacated.

165.77(4)(bm) (bm) If the department determines that the conditions under par. (am) are satisfied, the laboratories shall purge all records and identifiable information in the data bank pertaining to the person and destroy all samples from the person upon receiving the person's written request for expungement and any documentation the department requires under rules promulgated under sub. (8).

Effective date text (a) The person's written request for expungement.

Effective date text (b) A certified copy of the court order reversing, setting aside or vacating the conviction or adjudication.

165.77(5) (5) Any person who intentionally disseminates a specimen received under this section or any information obtained as a result of analysis or comparison under this section or from the data bank under sub. (3) in a manner not authorized under this section or the rules under sub. (8) may be fined not more than $500 or imprisoned for not more than 30 days or both.

165.77(6) (6) Except as necessary to administer this section or as provided under the department's rules under sub. (8), the department shall deny access to any record kept under this section.

165.77(7) (7) Whenever a Wisconsin law enforcement agency or a health care professional collects evidence in a case of alleged or suspected sexual assault, the agency or professional shall follow the procedures specified in the department's rules under sub. (8). The laboratories shall perform, in a timely manner, deoxyribonucleic acid analysis of specimens provided by law enforcement agencies under sub. (2). The laboratories shall not include data obtained from deoxyribonucleic acid analysis of those specimens in the data bank under sub. (3).

165.77(7m) (7m) An entry in the data bank that is found to be erroneous does not prohibit the legitimate use of the entry to further a criminal investigation or prosecution. The failure of a law enforcement agency or the laboratories to comply with this section, s. 165.76, 165.765, or 165.84, or any rules or procedures adopted to administer those sections, is not grounds for challenging the validity of the data collection, for challenging the use of the sample as provided in those sections, or for the suppression of evidence based upon or derived from any entry in the data bank.

165.77(8) (8) The department shall promulgate rules to administer this section.

165.77 History History: 1993 a. 16, 98; 1995 a. 77, 440; 2001 a. 16; 2005 a. 60; 2011 a. 32; 2013 a. 20.

165.77 Annotation The New Genetic World and the Law. Derse. Wis. Law. April 2001.



165.78 Information center; training activities.

165.78  Information center; training activities.

165.78(1) (1) The department shall act as a center for the clearance of information between law enforcement officers. In furtherance of this purpose it shall issue bulletins by mail or its telecommunication system. The department shall at all times collaborate and cooperate fully with the F.B.I. in exchange of information.

165.78(2) (2) The department shall cooperate and exchange information with other similar organizations in other states.

165.78(3) (3) The department may prepare and conduct informational and training activities for the benefit of law enforcement officers and professional groups.

165.78 History History: 1977 c. 260; 1985 a. 29.



165.785 Crime alert network.

165.785  Crime alert network.

165.785(1) (1) In addition to its duties under ss. 165.50 and 165.78, the department may develop, administer, and maintain an integrated crime alert network to provide information regarding known or suspected criminal activity, crime prevention, and missing or endangered persons to state agencies, law enforcement officers, and members of the private sector.

165.785(2) (2) The department may charge a fee to members of the private sector who receive information under sub. (1).

165.785(3) (3) The department shall utilize only program revenue amounts credited and expended from the appropriation account under s. 20.455 (2) (gp) to develop, administer, and maintain the integrated crime alert network under sub. (1).

165.785 History History: 2009 a. 358.



165.79 Evidence privileged.

165.79  Evidence privileged.

165.79(1) (1) Evidence, information and analyses of evidence obtained from law enforcement officers by the laboratories is privileged and not available to persons other than law enforcement officers nor is the defendant entitled to an inspection of information and evidence submitted to the laboratories by the state or of a laboratory's findings, or to examine laboratory personnel as witnesses concerning the same, prior to trial, except to the extent that the same is used by the state at a preliminary hearing and except as provided in s. 971.23. Upon request of a defendant in a felony action, approved by the presiding judge, the laboratories shall conduct analyses of evidence on behalf of the defendant. No prosecuting officer is entitled to an inspection of information and evidence submitted to the laboratories by the defendant, or of a laboratory's findings, or to examine laboratory personnel as witnesses concerning the same, prior to trial, except to the extent that the same is used by the accused at a preliminary hearing and except as provided in s. 971.23. Employees who made examinations or analyses of evidence shall attend the criminal trial as witnesses, without subpoena, upon reasonable written notice from either party requesting the attendance.

165.79(2) (2) Upon the termination or cessation of the criminal proceedings, the privilege of the findings obtained by a laboratory may be waived in writing by the department and the prosecutor involved in the proceedings. The employees may then be subpoenaed in civil actions in regard to any information and analysis of evidence previously obtained in the criminal investigation, but the laboratories shall not engage in any investigation requested solely for the preparation for trial of a civil matter. Upon appearance as a witness or receipt of a subpoena or notice to prepare for trial in a civil action, or appearance either with or without subpoena, the laboratories shall be compensated by the party at whose request the appearance or preparation was made in a reasonable amount to be determined by the trial judge, which fee shall be paid into the state treasury. In fixing the compensation the court may give consideration to the time spent in obtaining and analyzing the evidence for the purposes of criminal proceedings.

165.79 History History: 1977 c. 260; 1979 c. 221; 1981 c. 20; 1983 a. 459; 1985 a. 29, 267; 1995 a. 387.

165.79 Annotation Whether to grant a defendant's request under sub. (1) that the crime lab perform tests on the defendant's behalf is a discretionary decision. State v. Lee, 192 Wis. 2d 260, 531 N.W.2d 351 (Ct. App. 1995). But see also State v. Lee, 197 Wis. 2d 960, 542 N.W.2d 143 (1996).

165.79 Annotation Under the facts of the case, the privilege in sub. (1) did not prevent the defendant from obtaining evidence he was entitled to under s. 971.23 when he received the physical evidence that the state intended to offer at trial and a copy of the crime lab report and was granted permission to submit the evidence for testing by his own expert. The defendant was entitled to examine the crime lab analyst at trial but not at an evidentiary hearing. State v. Franszczak, 2002 WI App 141, 256 Wis. 2d 68, 647 N.W.2d 396, 01-1393.

165.79 Annotation Cross-examination of a highly qualified witness who is familiar with the procedures used in performing the tests whose results are offered as evidence, who supervises or reviews the work of the testing analyst, and who renders his or her own expert opinion is sufficient to protect a defendant's right to confrontation, despite the fact that the expert was not the person who performed the mechanics of the original tests. State v. Williams, 2002 WI 58, 253 Wis. 2d 99, 644 N.W.2d 919, 00-3065.

165.79 Annotation Under Crawford, 541 U.S. 36, analysts' affidavits that certified that evidence was in fact cocaine were testimonial statements, and the analysts were "witnesses" for purposes of the 6th amendment confrontation clause. Absent a showing that the analysts were unavailable to testify at trial and that petitioner had a prior opportunity to cross-examine them, petitioner was entitled to be confronted with the analysts at trial. Melendez-Diaz v. Massachusetts, 557 U.S. 305, 174 L. Ed. 2d 314, 129 S. Ct. 2527 (2009).



165.80 Cooperation with other state departments.

165.80  Cooperation with other state departments. For the purpose of coordinating the work of the crime laboratories with the research departments located in the University of Wisconsin, the attorney general and the University of Wisconsin may agree for the use of university laboratories and university physical facilities and the exchange and utilization of personnel between the crime laboratories and the university.

165.80 History History: 1985 a. 29; 1997 a. 27.



165.81 Disposal of evidence.

165.81  Disposal of evidence.

165.81(1) (1) Whenever the department is informed by the submitting officer or agency that physical evidence in the possession of the laboratories is no longer needed the department may, except as provided in sub. (3) or unless otherwise provided by law, destroy the evidence, retain it in the laboratories, return it to the submitting officer or agency, or turn it over to the University of Wisconsin upon the request of the head of any department of the University of Wisconsin. If the department returns the evidence to the submitting officer or agency, any action taken by the officer or agency with respect to the evidence shall be in accordance with s. 968.20. Except as provided in sub. (3), whenever the department receives information from which it appears probable that the evidence is no longer needed, the department may give written notice to the submitting agency and the appropriate district attorney, by registered mail, of the intention to dispose of the evidence. If no objection is received within 20 days after the notice was mailed, it may dispose of the evidence.

165.81(2) (2) Any electric weapon, as defined in s. 941.295 (1c) (a), in the possession of the laboratories shall either be destroyed or be turned over to an agency authorized to have electric weapons under s. 941.295 (2).

165.81(3) (3)

165.81(3)(a)(a) In this subsection:

165.81(3)(a)1. 1. "Custody" has the meaning given in s. 968.205 (1) (a).

165.81(3)(a)2. 2. "Discharge date" has the meaning given in s. 968.205 (1) (b).

165.81(3)(b) (b) Except as provided in par. (c), if physical evidence that is in the possession of the laboratories includes any biological material that was collected in connection with a criminal investigation that resulted in a criminal conviction, a delinquency adjudication, or commitment under s. 971.17 or 980.06 and the biological material is from a victim of the offense that was the subject of the criminal investigation or may reasonably be used to incriminate or exculpate any person for the offense, the laboratories shall preserve the physical evidence until every person in custody as a result of the conviction, adjudication, or commitment has reached his or her discharge date.

165.81(3)(bm) (bm) The laboratories shall retain evidence to which par. (b) applies in an amount and manner sufficient to develop a deoxyribonucleic acid profile, as defined in s. 939.74 (2d) (a), from the biological material contained in or included on the evidence.

165.81(3)(c) (c) Subject to par. (e), the department may destroy evidence that includes biological material before the expiration of the time period specified in par. (b) if all of the following apply:

165.81(3)(c)1. 1. The department sends a notice of its intent to destroy the evidence to all persons who remain in custody as a result of the criminal conviction, delinquency adjudication, or commitment, and to either the attorney of record for each person in custody or the state public defender.

165.81(3)(c)2. 2. No person who is notified under subd. 1. does either of the following within 90 days after the date on which the person received the notice:

165.81(3)(c)2.a. a. Files a motion for testing of the evidence under s. 974.07 (2).

165.81(3)(c)2.b. b. Submits a written request for retention of the evidence to the department.

165.81(3)(c)3. 3. No other provision of federal or state law requires the department to retain the evidence.

165.81(3)(d) (d) A notice provided under par. (c) 1. shall clearly inform the recipient that the evidence will be destroyed unless, within 90 days after the date on which the person receives the notice, either a motion for testing of the evidence is filed under s. 974.07 (2) or a written request for retention of the evidence is submitted to the department.

165.81(3)(e) (e) If, after providing notice under par. (c) 1. of its intent to destroy evidence, the department receives a written request for retention of the evidence, the department shall retain the evidence until the discharge date of the person who made the request or on whose behalf the request was made, subject to a court order issued under s. 974.07 (7), (9) (a), or (10) (a) 5., unless the court orders destruction or transfer of the evidence under s. 974.07 (9) (b) or (10) (a) 5.

165.81(3)(f) (f) Unless otherwise provided in a court order issued under s. 974.07 (9) (a) or (b) or (10) (a) 5., nothing in this subsection prohibits the laboratories from returning evidence that must be preserved under par. (b) or (e) to the agency that submitted the evidence to the laboratories. If the laboratories return evidence that must be preserved under par. (b) or (e) to a submitting agency, any action taken by the agency with respect to the evidence shall be in accordance with s. 968.205.

165.81 History History: 1981 c. 348; 1985 a. 29 ss. 2012, 3200 (35); 2001 a. 16; 2005 a. 60; 2011 a. 35.



165.82 Criminal history search fee.

165.82  Criminal history search fee.

165.82(1) (1) Notwithstanding s. 19.35 (3), the department of justice shall impose the following fees, plus any surcharge required under sub. (1m), for criminal history searches for purposes unrelated to criminal justice or to s. 175.35, 175.49, or 175.60:

165.82(1)(am) (am) For each record check, except a fingerprint card record check, $7.

165.82(1)(ar) (ar) For each fingerprint card record check requested by a governmental agency or nonprofit organization, $15.

165.82(1m) (1m) The department of justice shall impose a $5 surcharge if a person requests a paper copy of the results of a criminal history search requested under sub. (1).

165.82(2) (2) The department of justice shall not impose fees for criminal history searches for purposes related to criminal justice.

165.82 History History: 1987 a. 27; 1989 a. 122; 1991 a. 11; 1995 a. 27; 2003 a. 33; 2009 a. 28; 2011 a. 32, 35.



165.825 Information link.

165.825  Information link. The department of justice shall cooperate with the departments of safety and professional services, health services, and financial institutions in developing and maintaining a computer linkup to provide access to the information obtained from a criminal history search.

165.825 History History: 1997 a. 27; 2007 a. 20 s. 9121 (6) (a); 2011 a. 32; 2013 a. 20.



165.827 Transaction information for the management of enforcement system; fees.

165.827  Transaction information for the management of enforcement system; fees. The department of justice shall administer a transaction information for the management of enforcement system to provide access to information concerning law enforcement. The department of justice may impose fees on law enforcement agencies and tribal law enforcement agencies, as defined in s. 165.83 (1) (e), for rentals, use of terminals and related costs and services associated with the system. All moneys collected under this section shall be credited to the appropriation account under s. 20.455 (2) (h).

165.827 History History: 1991 a. 39; 1993 a. 407; 1995 a. 27.



165.8285 Transaction information for management of enforcement system; department of corrections records.

165.8285  Transaction information for management of enforcement system; department of corrections records.

165.8285(1)(1) The department of justice shall, through the transaction information for management of enforcement system, provide local law enforcement agencies with access to the registry of sex offenders maintained by the department of corrections under s. 301.45.

165.8285(2) (2) The department of justice shall provide the department of corrections with access to the transaction information for management of enforcement system administrative message process.

165.8285(3) (3) Beginning on July 9, 1996, the department of justice and the department of corrections shall cooperate in using the transaction information for management of enforcement system, and in developing or using any other computerized or direct electronic data transfer system, in anticipation of the transfer of the sex offender registry from the department of justice to the department of corrections under 1995 Wisconsin Act 440 and for the purpose of providing access to or disseminating information from the sex offender registry under s. 301.45.

165.8285 History History: 1995 a. 440.



165.8287 Transaction information for management of enforcement system; department of transportation photographs.

165.8287  Transaction information for management of enforcement system; department of transportation photographs.

165.8287(1)(1) In this section:

165.8287(1)(a) (a) "Administration of criminal justice" has the meaning given in 28 CFR 20.3 (b).

165.8287(1)(b) (b) "Federal law enforcement agency" has the meaning given in s. 343.237 (1) (ag).

165.8287(1)(c) (c) "Law enforcement agency of another state" has the meaning given in s. 343.237 (1) (ar).

165.8287(1)(d) (d) "Wisconsin law enforcement agency" has the meaning given in s. 175.46 (1) (f).

165.8287(2) (2) Upon electronic request, the department of transportation shall make available to the department of justice, in a digital format, any photograph taken of an applicant under s. 343.14 (3) or 343.50 (4) that is maintained by the department of transportation. Updated photographs shall be available to the department of justice within 30 days of photograph capture.

165.8287(3) (3)

165.8287(3)(a)(a) The department of justice shall, through the transaction information for the management of enforcement system or another similar system operated by the department of justice, provide Wisconsin law enforcement agencies, federal law enforcement agencies, and law enforcement agencies of other states with electronic access to any photograph specified in sub. (2) for the administration of criminal justice and for traffic enforcement. Access to these photographs shall be available electronically if the law enforcement agency submits an electronic request bearing an electronic certification or other indicator of authenticity. For an electronic request made by a law enforcement agency of another state, the electronic certification or other indicator of authenticity shall include an electronic signature or verification of the agency making the request and a certification that the request is made for the purpose of administration of criminal justice or traffic enforcement.

165.8287(3)(b) (b) Any photograph electronically available under this subsection shall contain the notation: "This photograph is subject to the requirements and restrictions of section 165.8287 of the Wisconsin Statutes. The photograph shall not be used for any purpose other than the administration of criminal justice or traffic enforcement. Secondary dissemination is prohibited and the photograph shall be destroyed when no longer necessary for the purpose requested. The photograph shall not be used as part of a photo lineup or photo array."

165.8287(3)(c) (c) The provisions of s. 343.237 (5), (8), (9), and (10) shall apply to any photograph obtained electronically by a law enforcement agency under this subsection. Any photograph obtained electronically by a law enforcement agency under this subsection may not be used for a photo lineup or photo array. For purposes of this paragraph, any photograph obtained electronically by a law enforcement agency under this subsection shall be considered a copy of a photograph obtained under s. 343.237 (3) or (4) with respect to s. 343.237 (5), (8), (9), and (10).

165.8287(3)(d) (d) The department of justice shall maintain a record, which may be electronic, of each request by a law enforcement agency for a photograph under this subsection and of the response to the request. Except as provided in s. 343.237 (9), the department of justice may not disclose any record or other information concerning or relating to the request to any person other than a court, district attorney, county corporation counsel, city, village, or town attorney, law enforcement agency, the applicant under s. 343.14 (3) or 343.50 (4), or, if the applicant is under 18 years of age, his or her parent or guardian. Records maintained under this paragraph shall be maintained for at least 12 months.

165.8287(3)(e) (e) The department of justice and the department of transportation shall ensure that, upon submission by law enforcement agencies of electronic requests meeting the requirements under this subsection, access to photographs under this subsection is promptly available to these requesting agencies.

165.8287 History History: 2009 a. 167.



165.83 Criminal identification, records and statistics.

165.83  Criminal identification, records and statistics.

165.83(1)(1)  Definitions. As used in this section and s. 165.84:

165.83(1)(b) (b) "Law enforcement agency" means a governmental unit of one or more persons employed full time by the state or a political subdivision of the state for the purpose of preventing and detecting crime and enforcing state laws or local ordinances, employees of which unit are authorized to make arrests for crimes while acting within the scope of their authority.

165.83(1)(c) (c) "Offense" means any of the following:

165.83(1)(c)1. 1. An act that is committed by a person who has attained the age of 17 and that is a felony or a misdemeanor.

165.83(1)(c)2. 2. An act that is committed by a person who has attained the age of 10 but who has not attained the age of 17 and that would be a felony or misdemeanor if committed by an adult.

165.83(1)(c)3. 3. An act that is committed by any person and that is a violation of a city, county, village or town ordinance.

165.83(1)(d) (d) "Reservation lands" has the meaning given in s. 165.92 (1) (a).

165.83(1)(e) (e) "Tribal law enforcement agency" means any of the following:

165.83(1)(e)1. 1. An agency of a tribe that is established for the purpose of preventing and detecting crime on the reservation or trust lands of the tribe and enforcing the tribe's laws or ordinances, that employs full time one or more persons who are granted law enforcement and arrest powers under s. 165.92 (2) (a), and that was created by a tribe that agrees that its law enforcement agency will perform the duties required of the agency under this section and s. 165.84.

165.83(1)(e)2. 2. The Great Lakes Indian Fish and Wildlife Commission, if the Great Lakes Indian Fish and Wildlife Commission agrees to perform the duties required under this section and s. 165.84.

165.83(1)(f) (f) "Tribe" has the meaning given in s. 165.92 (1) (c).

165.83(1)(g) (g) "Trust lands" has the meaning given in s. 165.92 (1) (d).

165.83(2) (2) The department shall:

165.83(2)(a) (a) Obtain and file fingerprints, descriptions, photographs and any other available identifying data on persons who have been arrested or taken into custody in this state:

165.83(2)(a)1. 1. For an offense which is a felony or which would be a felony if committed by an adult.

165.83(2)(a)2. 2. For an offense which is a misdemeanor, which would be a misdemeanor if committed by an adult or which is a violation of an ordinance, and the offense involves burglary tools, commercial gambling, dealing in gambling devices, contributing to the delinquency of a child, dealing in stolen property, controlled substances or controlled substance analogs under ch. 961, firearms, dangerous weapons, explosives, pandering, prostitution, sex offenses where children are victims, or worthless checks.

165.83(2)(a)3. 3. For an offense charged or alleged as disorderly conduct but which relates to an act connected with one or more of the offenses under subd. 2.

165.83(2)(a)4. 4. As a fugitive from justice.

165.83(2)(a)5. 5. For any other offense designated by the attorney general.

165.83(2)(b) (b) Accept for filing fingerprints and other identifying data, taken at the discretion of the law enforcement or tribal law enforcement agency involved, on persons arrested or taken into custody for offenses other than those listed in par. (a).

165.83(2)(c) (c) Obtain and file fingerprints and other available identifying data on unidentified human corpses found in this state.

165.83(2)(d) (d) Obtain and file information relating to identifiable stolen or lost property.

165.83(2)(e) (e) Obtain and file a copy or detailed description of each arrest warrant issued in this state for the offenses under par. (a) or s. 346.63 (1) or (5) but not served because the whereabouts of the person named on the warrant is unknown or because that person has left the state. All available identifying data shall be obtained with the copy of the warrant, including any information indicating that the person named on the warrant may be armed, dangerous or possessed of suicidal tendencies.

165.83(2)(f) (f) Collect information concerning the legal action taken in connection with offenses committed in this state from the inception of the complaint to the final discharge of the defendant and such other information as may be useful in the study of crime and the administration of justice. The department may determine any other information to be obtained regarding crime records.

165.83(2)(g) (g) Furnish all reporting officials with forms and instructions which specify in detail the nature of the information required under pars. (a) to (f) and any other matters which facilitate collection.

165.83(2)(h) (h) Cooperate with and assist all law enforcement and tribal law enforcement agencies in the state in the establishment of a state system of criminal identification and in obtaining fingerprints and other identifying data on all persons described in pars. (a), (b) and (c).

165.83(2)(i) (i) Offer assistance and, when practicable, instructions to all local and tribal law enforcement agencies in establishing efficient local and tribal bureaus of identification and records systems.

165.83(2)(j) (j) Compare the fingerprints and descriptions that are received from law enforcement and tribal law enforcement agencies with the fingerprints and descriptions already on file and, if the person arrested or taken into custody is a fugitive from justice or has a criminal record, immediately notify the law enforcement and tribal law enforcement agencies concerned and supply copies of the criminal record to these agencies.

165.83(2)(k) (k) Make available all statistical information obtained to the governor and the legislature.

165.83(2)(m) (m) Prepare and publish reports and releases, at least once a year, containing the statistical information gathered under this section and presenting an accurate picture of the operation of the agencies of criminal justice.

165.83(2)(n) (n) Make available upon request, to all local, state and tribal law enforcement agencies in this state, to all federal law enforcement and criminal identification agencies, and to state law enforcement and criminal identification agencies in other states, any information in the law enforcement files of the department which will aid these agencies in the performance of their official duties. For this purpose the department shall operate on a 24-hour a day basis, 7 days a week. The information may also be made available to any other agency of this state or political subdivision of this state, and to any other federal agency, upon assurance by the agency concerned that the information is to be used for official purposes only.

165.83(2)(p) (p) Cooperate with other agencies of this state, tribal law enforcement agencies and the national crime information center systems of the F.B.I. in developing and conducting an interstate, national and international system of criminal identification, records and statistics.

165.83 History History: 1971 c. 219; 1983 a. 27, 535; 1985 a. 29; 1993 a. 407; 1995 a. 448; 1997 a. 27; 2007 a. 27; 2009 a. 402.

165.83 Annotation Pursuant to sub. (2), identification records should be made by local law enforcement agencies of juveniles arrested or taken into custody for confidential reporting to the department of justice. 62 Atty. Gen. 45.



165.84 Cooperation in criminal identification, records and statistics.

165.84  Cooperation in criminal identification, records and statistics.

165.84(1)(1) All persons in charge of law enforcement and tribal law enforcement agencies shall obtain, or cause to be obtained, the fingerprints in duplicate, according to the fingerprint system of identification established by the director of the F.B.I., full face, profile and full length photographs, and other available identifying data, of each person arrested or taken into custody for an offense of a type designated in s. 165.83 (2) (a), of all persons arrested or taken into custody as fugitives from justice, and fingerprints in duplicate and other identifying data of all unidentified human corpses in their jurisdictions, but photographs need not be taken if it is known that photographs of the type listed, taken within the previous year, are on file at the department. Fingerprints and other identifying data of persons arrested or taken into custody for offenses other than those designated in s. 165.83 (2) (a) may be taken at the discretion of the law enforcement or tribal law enforcement agency concerned. Any person arrested or taken into custody and subsequently released without charge, or cleared of the offense through court proceedings, shall have any fingerprint record taken in connection therewith returned upon request.

165.84(2) (2) Fingerprints and other identifying data required to be taken under sub. (1) shall be forwarded to the department within 24 hours after taking for filing and classification, but the period of 24 hours may be extended to cover any intervening holiday or weekend. Photographs taken shall be forwarded at the discretion of the law enforcement or tribal law enforcement agency concerned, but, if not forwarded, the fingerprint record shall be marked "Photo available" and the photographs shall be forwarded subsequently if the department so requests.

165.84(3) (3) All persons in charge of law enforcement and tribal law enforcement agencies shall forward to the department copies or detailed descriptions of the arrest warrants and the identifying data described in s. 165.83 (2) (e) immediately upon determination of the fact that the warrant cannot be served for the reasons stated. If the warrant is subsequently served or withdrawn, the law enforcement or tribal law enforcement agency concerned must immediately notify the department of the service or withdrawal. In any case, the law enforcement or tribal law enforcement agency concerned must annually, no later than January 31 of each year, confirm to the department all arrest warrants of this type which continue to be outstanding.

165.84(4) (4) All persons in charge of state penal and correctional institutions shall obtain fingerprints, according to the fingerprint system of identification established by the director of the F.B.I., and full face and profile photographs of all persons received on commitment to these institutions. The prints and photographs so taken shall be forwarded to the department, together with any other identifying data requested, within 10 days after the arrival at the institution of the person committed. Full length photographs in release dress shall be taken immediately prior to the release of these persons from these institutions. Immediately after release, these photographs shall be forwarded to the department.

165.84(5) (5) All persons in charge of law enforcement and tribal law enforcement agencies, all clerks of court, all municipal judges where they have no clerks, all persons in charge of state and county penal and correctional institutions, and all persons in charge of state and county probation, extended supervision and parole offices, shall supply the department with the information described in s. 165.83 (2) (f) on the basis of the forms and instructions to be supplied by the department under s. 165.83 (2) (g).

165.84(6) (6) All persons in charge of law enforcement and tribal law enforcement agencies in this state shall furnish the department with any other identifying data required in accordance with guidelines established by the department. All law enforcement and tribal law enforcement agencies and penal and correctional institutions in this state having criminal identification files shall cooperate in providing to the department copies of such items in these files as will aid in establishing the nucleus of the state criminal identification file.

165.84(7) (7)

165.84(7)(a)(a) Subject to rules promulgated under s. 165.76 (4), all persons in charge of law enforcement and tribal law enforcement agencies shall obtain, when the individual's fingerprints or other identifying data are obtained, a biological specimen for deoxyribonucleic acid analysis from each individual arrested for a felony and each individual taken into custody for a juvenile offense that would be a felony if committed by an adult in this state.

165.84(7)(am) (am) The person in charge of the law enforcement or tribal law enforcement agency shall submit the specimen to the crime laboratories for deoxyribonucleic acid analysis and inclusion of the individual's deoxyribonucleic acid profile in the data bank under s. 165.77 (3) only if any of the following applies:

165.84(7)(am)1. 1. The individual was arrested, or the juvenile was taken into custody, under a warrant.

165.84(7)(am)2. 2. The court has made a finding that there is probable cause that the individual committed a felony or that the juvenile committed an offense that would be a felony if committed by an adult in this state.

165.84(7)(am)3. 3. The individual fails to appear at the initial appearance or preliminary examination or the person waives the preliminary examination.

165.84(7)(am)4. 4. The individual fails to appear for a delinquency proceeding under ch. 938.

165.84(7)(b) (b) Biological samples required under par. (a) shall be obtained and, if par. (am) requires, submitted as specified in rules promulgated by the department of justice under s. 165.76 (4).

165.84(7)(bm) (bm)

165.84(7)(bm)1.1. Unless par. (am) 1. applies to the individual, the court shall notify the agency if par. (am) 2., 3., or 4. applies to an individual the law enforcement or tribal law enforcement agency arrested.

165.84(7)(bm)2. 2. Unless par. (am) 1. applies to the individual, if, one year after the date the biological sample was obtained under par. (a), the court has not notified under subd. 1. the law enforcement or tribal law enforcement agency that par. (am) 2., 3., or 4. applies to the individual, the law enforcement or tribal law enforcement agency shall destroy the biological sample.

165.84(7)(c) (c)

165.84(7)(c)1.1. No biological specimen obtained under par. (a) may be subject to analysis except by the crime laboratories as provided under s. 165.77.

165.84(7)(c)2. 2. Biological specimens obtained under this section may be used only as provided under s. 165.77.

165.84 History History: 1977 c. 305 s. 64; 1985 a. 29; 1993 a. 407; 1997 a. 283; 2013 a. 20.



165.845 Collect crime data.

165.845  Collect crime data.

165.845(1)(1) The department of justice shall:

165.845(1)(a) (a) Collect information concerning the number and nature of offenses known to have been committed in this state and such other information as may be useful in the study of crime and the administration of justice. The department of justice may determine any other information to be obtained regarding crime and justice system statistics. The information shall include data requested by the federal bureau of investigation under its system of uniform crime reports for the United States.

165.845(1)(b) (b) Furnish all reporting officials with forms or instructions or both that specify the nature of the information required under par. (a), the time it is to be forwarded, the method of classifying and any other matters that facilitate collection and compilation.

165.845(1)(c) (c) Maintain a statistical analysis center to serve as a clearing house of justice system data and information and conduct justice system research and data analysis under this section.

165.845(2) (2) All persons in charge of law enforcement agencies and other criminal and juvenile justice system agencies shall supply the department of justice with the information described in sub. (1) (a) on the basis of the forms or instructions or both to be supplied by the department under sub. (1) (a). The department may conduct an audit to determine the accuracy of the data and other information it receives from law enforcement agencies and other criminal and juvenile justice system agencies.

165.845 History History: 2013 a. 20 ss. 168 to 170, 172, 1938, 1939.



165.85 Law enforcement standards board.

165.85  Law enforcement standards board.

165.85(1) (1)  Findings and policy. The legislature finds that the administration of criminal justice is of statewide concern, and that law enforcement work is of vital importance to the health, safety, and welfare of the people of this state and is of such a nature as to require training, education, and the establishment of standards of a proper professional character. The public interest requires that these standards be established and that this training and education be made available to persons who seek to become law enforcement, tribal law enforcement, jail or juvenile detention officers, persons who are serving as these officers in a temporary or probationary capacity, and persons already in regular service.

165.85(2) (2) Definitions. In this section and in s. 165.86:

165.85(2)(ac) (ac) "Alzheimer's disease" has the meaning given in s. 46.87 (1) (a).

165.85(2)(ah) (ah) "Board" means the law enforcement standards board.

165.85(2)(bc) (bc) "Fiscal year" has the meaning given in s. 20.902.

165.85(2)(bg) (bg) "Jail" means a county jail, rehabilitation facility established by s. 59.53 (8) or county house of correction under s. 303.16.

165.85(2)(bn) (bn) "Jail officer" means any person employed by any political subdivision of the state for the purpose of supervising, controlling or maintaining a jail or the persons confined in a jail. "Jail officer" includes officers regardless of whether they have been sworn regarding their duties or whether they serve on a full-time basis.

165.85(2)(br) (br) "Juvenile detention facility" has the meaning given in s. 48.02 (10r).

165.85(2)(bt) (bt) "Juvenile detention officer" means any person employed by any political subdivision of the state or by any private entity contracting under s. 938.222 to supervise, control, or maintain a juvenile detention facility or the persons confined in a juvenile detention facility. "Juvenile detention officer" includes officers regardless of whether they have been sworn regarding their duties or whether they serve on a full-time basis.

165.85(2)(c) (c) "Law enforcement officer" means any person employed by the state or any political subdivision of the state, for the purpose of detecting and preventing crime and enforcing laws or ordinances and who is authorized to make arrests for violations of the laws or ordinances that the person is employed to enforce.

165.85(2)(d) (d) "Political subdivision" means counties, cities, villages, towns, town sanitary districts and public inland lake protection and rehabilitation districts.

165.85(2)(g) (g) "Tribal law enforcement officer" means any of the following:

165.85(2)(g)1. 1. A person who is employed by a tribe for the purpose of detecting and preventing crime and enforcing the tribe's laws or ordinances, who is authorized by the tribe to make arrests of Indian persons for violations of the tribe's laws or ordinances, and who agrees to accept the duties of law enforcement officers under the laws of this state.

165.85(2)(g)2. 2. A conservation warden employed by the Great Lakes Indian Fish and Wildlife Commission who agrees to accept the duties of law enforcement officers under the laws of this state.

165.85(3) (3) Powers. The board may:

165.85(3)(a) (a) Promulgate rules for the administration of this section including the authority to require the submission of reports and information pertaining to the administration of this section by law enforcement and tribal law enforcement agencies in this state.

165.85(3)(b) (b) Establish minimum educational and training standards for admission to employment as a law enforcement or tribal law enforcement officer in permanent positions and in temporary, probationary or part-time status. Educational and training standards for tribal law enforcement officers under this paragraph shall be identical to standards for other law enforcement officers.

165.85(3)(c) (c) Except as provided under sub. (3m) (a), certify persons as being qualified under this section to be law enforcement, tribal law enforcement, jail or juvenile detention officers. Prior to being certified under this paragraph, a tribal law enforcement officer shall agree to accept the duties of law enforcement officers under the laws of this state.

165.85(3)(cm) (cm) Decertify law enforcement, tribal law enforcement, jail or juvenile detention officers who terminate employment or are terminated, who violate or fail to comply with a rule or order of the board relating to curriculum or training, who fail to pay court-ordered payments of child or family support, maintenance, birth expenses, medical expenses, or other expenses related to the support of a child or former spouse, or who fail to comply, after appropriate notice, with a subpoena or warrant issued by the department of children and families or a county child support agency under s. 59.53 (5) and related to paternity or child support proceedings. The board shall establish procedures for decertification in compliance with ch. 227, except that decertification for failure to pay court-ordered payments of child or family support, maintenance, birth expenses, medical expenses, or other expenses related to the support of a child or former spouse or for failure to comply, after appropriate notice, with a subpoena or warrant issued by the department of children and families or a county child support agency under s. 59.53 (5) and related to paternity or child support proceedings shall be done as provided under sub. (3m) (a).

165.85(3)(d) (d) Establish minimum curriculum requirements for preparatory courses and programs, and recommend minimum curriculum requirements for recertification and advanced courses and programs, in schools operated by or for this state or any political subdivision of the state for the specific purpose of training law enforcement recruits, law enforcement officers, tribal law enforcement recruits, tribal law enforcement officers, jail officer recruits, jail officers, juvenile detention officer recruits, or juvenile detention officers in areas of knowledge and ability necessary to the attainment of effective performance as an officer, and ranging from subjects such as first aid, patrolling, statutory authority, techniques of arrest, protocols for official action by off-duty officers, firearms, and recording custodial interrogations to subjects designed to provide a better understanding of ever-increasing complex problems in law enforcement such as human relations, civil rights, constitutional law, and supervision, control, and maintenance of a jail or juvenile detention facility. The board shall appoint a 13-member advisory curriculum committee consisting of 6 chiefs of police and 6 sheriffs to be appointed on a geographic basis of not more than one chief of police and one sheriff from any one of the 8 state administrative districts together with the director of training of the Wisconsin state patrol. This committee shall advise the board in the establishment of the curriculum requirements.

165.85(3)(e) (e) Consult and cooperate with counties, municipalities, agencies of this state, other governmental agencies and with universities, colleges, the technical college system board and other institutions concerning the development of law enforcement training schools, degree programs or specialized courses of instruction.

165.85(3)(g) (g) Conduct and stimulate research which is designed to improve law enforcement administration and performance.

165.85(3)(h) (h) Make recommendations concerning any matter within its purview.

165.85(3)(i) (i) Make such evaluations as are necessary to determine if participating governmental units are complying with this section.

165.85(3)(j) (j) Adopt rules under ch. 227 for its internal management, control and administration.

165.85(3m) (3m) Duties relating to support enforcement. The board shall do all of the following:

165.85(3m)(a) (a) As provided in a memorandum of understanding entered into with the department of children and families under s. 49.857, refuse certification to an individual who applies for certification under this section, refuse recertification to an individual certified under this section or decertify an individual certified under this section if the individual fails to pay court-ordered payments of child or family support, maintenance, birth expenses, medical expenses or other expenses related to the support of a child or former spouse or if the individual fails to comply, after appropriate notice, with a subpoena or warrant issued by the department of children and families or a county child support agency under s. 59.53 (5) and related to paternity or child support proceedings.

165.85(3m)(b) (b)

165.85(3m)(b)1.1. Request that an individual provide the board with his or her social security number when he or she applies for certification or recertification under this section. Except as provided in subd. 2., if an individual who is requested by the board to provide his or her social security number under this paragraph does not comply with the board's request, the board shall deny the individual's application for certification or recertification. The board may disclose a social security number provided by an individual under this paragraph only to the department of children and families as provided in a memorandum of understanding entered into with the department of children and families under s. 49.857.

165.85(3m)(b)2. 2. As a condition of applying for certification or recertification, an individual who does not have a social security number shall submit a statement made or subscribed under oath or affirmation to the board that he or she does not have a social security number. The form of the statement shall be prescribed by the department of children and families. A certification or recertification issued in reliance on a false statement submitted under this subdivision is invalid.

165.85(4) (4) Required standards.

165.85(4)(a)(a) The following law enforcement and tribal law enforcement officers are not required to meet any requirement of pars. (b) 1. and (c) as a condition of tenure or continued employment. The failure of any such law enforcement or tribal law enforcement officer to fulfill those requirements does not make that officer ineligible for any promotional examination for which he or she is otherwise eligible. Those law enforcement and tribal law enforcement officers may voluntarily participate in this program.

165.85(4)(a)1. 1. Law enforcement and tribal law enforcement officers serving under permanent appointment prior to January 1, 1974.

165.85(4)(a)2. 2. Law enforcement and tribal law enforcement officers who are elected by popular vote.

165.85(4)(an) (an) Except as provided in pars. (ap) and (ar), jail officers are required to meet the requirements of pars. (b) 2., (bn) 2. and (c) as a condition of tenure or continued employment regardless of the date of their appointment.

165.85(4)(ap) (ap) Jail officers serving under permanent appointment prior to July 2, 1983, are not required to meet any requirement of pars. (b) and (c) as a condition of tenure or continued employment as either a jail officer or a juvenile detention officer. The failure of any such officer to fulfill those requirements does not make that officer ineligible for any promotional examination for which he or she is otherwise eligible. Any such officer may voluntarily participate in programs to fulfill those requirements.

165.85(4)(ar) (ar)

165.85(4)(ar)1.1. A jail officer permanently appointed after July 1, 1983, and prior to July 1, 1988, including an officer who after July 1, 1983, and prior to July 1, 1988, completed a program of at least 80 hours of training that met the requirements of s. 165.85 (4) (b) 2., 1985 stats., shall meet the requirements under par. (b) 2. by June 30, 1993.

165.85(4)(ar)2. 2. A jail officer who has completed at least 80 hours of preparatory training which met the requirements of s. 165.85 (4) (b) 2., 1985 stats., may meet the requirements of subd. 1. by completing a program of training approved by the board. The program shall devote at least 16 hours to methods of supervision of special needs inmates, including inmates who may be emotionally distressed, mentally ill, suicidal, developmentally disabled or alcohol or drug abusers.

165.85(4)(at) (at) Any person certified as a jail officer on July 1, 1994, is certified as a juvenile detention officer and remains certified as a juvenile detention officer subject to annual recertification requirements under par. (bn) 3. and the board's decertification authority under sub. (3) (cm).

165.85(4)(b) (b)

165.85(4)(b)1.1. No person may be appointed as a law enforcement or tribal law enforcement officer, except on a temporary or probationary basis, unless the person has satisfactorily completed a preparatory program of law enforcement training approved by the board and has been certified by the board as being qualified to be a law enforcement or tribal law enforcement officer. The program shall include 400 hours of training, except the program for law enforcement officers who serve as rangers for the department of natural resources includes 240 hours of training. The board shall promulgate a rule under ch. 227 providing a specific curriculum for a 400-hour conventional program and a 240-hour ranger program. The period of temporary or probationary employment established at the time of initial employment shall not be extended by more than one year for an officer lacking the training qualifications required by the board. The total period during which a person may serve as a law enforcement and tribal law enforcement officer on a temporary or probationary basis without completing a preparatory program of law enforcement training approved by the board shall not exceed 2 years, except that the board shall permit part-time law enforcement and tribal law enforcement officers to serve on a temporary or probationary basis without completing a program of law enforcement training approved by the board to a period not exceeding 3 years. For purposes of this section, a part-time law enforcement or tribal law enforcement officer is a law enforcement or tribal law enforcement officer who routinely works not more than one-half the normal annual work hours of a full-time employee of the employing agency or unit of government. Law enforcement training programs including municipal, county and state programs meeting standards of the board are acceptable as meeting these training requirements.

165.85(4)(b)1d. 1d. Any training program developed under subd. 1. shall include all of the following:

165.85(4)(b)1d.a. a. An adequate amount of training to enable the person being trained to deal effectively with domestic abuse incidents, including training that addresses the emotional and psychological effect that domestic abuse has on victims.

165.85(4)(b)1d.b. b. Training on emergency detention standards and procedures under s. 51.15, emergency protective placement standards and procedures under s. 55.135, and information on mental health and developmental disabilities agencies and other resources that may be available to assist the officer in interpreting the emergency detention and emergency protective placement standards, making emergency detentions and emergency protective placements, and locating appropriate facilities for the emergency detentions and emergency protective placements of persons.

165.85(4)(b)1d.c. c. At least one hour of instruction on recognizing the symptoms of Alzheimer's disease or other related dementias and interacting with and assisting persons who have Alzheimer's disease or other related dementias.

165.85(4)(b)1d.d. d. Training on police pursuit standards, guidelines, and driving techniques established under par. (cm) 2. b.

165.85(4)(b)1d.e. e. Training on responding to an act of terrorism, as defined in s. 256.15 (1) (ag).

165.85(4)(b)2. 2. No person may be appointed as a jail officer, except on a temporary or probationary basis, unless the person has satisfactorily completed a preparatory program of jail officer training approved by the board and has been certified by the board as being qualified to be a jail officer. The program shall include at least 120 hours of training. The training program shall devote at least 16 hours to methods of supervision of special needs inmates, including inmates who may be emotionally distressed, mentally ill, suicidal, developmentally disabled or alcohol or drug abusers. The period of temporary or probationary employment established at the time of initial employment shall not be extended by more than one year for an officer lacking the training qualifications required by the board. Jail officer training programs including municipal, county and state programs meeting standards of the board shall be acceptable as meeting these training requirements.

165.85(4)(b)3. 3. No person may be appointed as a juvenile detention officer, except on a temporary or probationary basis, unless the person has satisfactorily completed a preparatory program of juvenile detention officer training approved by the board and has been certified by the board as being qualified to be a juvenile detention officer. The program shall include at least 120 hours of training. The training program shall devote at least 16 hours to methods of supervision of special needs inmates, including inmates who may be emotionally distressed, mentally ill, suicidal, developmentally disabled, or alcohol or drug abusers. The period of temporary or probationary employment established at the time of initial employment shall not be extended by more than one year for an officer lacking the training qualifications required by the board. Juvenile detention officer training programs including municipal, county, and state programs meeting standards of the board shall be acceptable as meeting these training requirements.

165.85(4)(bn) (bn)

165.85(4)(bn)1.1. No person other than an officer elected by popular vote may continue as a law enforcement or tribal law enforcement officer, except on a temporary or probationary basis, unless that person completes annual recertification training. Any officer elected by popular vote who is also a certified officer must complete annual recertification training to maintain certification. Any officer who is subject to this subdivision shall complete at least 24 hours each fiscal year beginning in the fiscal year following the fiscal year in which he or she complies with par. (b) 1.

165.85(4)(bn)1m. 1m. Each officer who is subject to subd. 1. shall biennially complete at least 4 hours of training from curricula based upon model standards promulgated by the board under par. (cm) 2. b. Hours of training completed under this subdivision shall count toward the hours of training required under subd. 1.

165.85(4)(bn)2. 2. No person may continue as a jail officer, except on a temporary or probationary basis, unless that person completes annual recertification training. The officer shall complete at least 24 hours each fiscal year beginning in the later of the following:

165.85(4)(bn)2.a. a. Fiscal year 1990-91.

165.85(4)(bn)2.b. b. The fiscal year following the fiscal year in which he or she complies with par. (b) 2.

165.85(4)(bn)3. 3. No person may continue as a juvenile detention officer, except on a temporary or probationary basis, unless that person completes annual recertification training. The officer shall complete at least 24 hours each fiscal year beginning in the later of the following:

165.85(4)(bn)3.a. a. Fiscal year 1993-94.

165.85(4)(bn)3.b. b. The fiscal year following the fiscal year in which he or she complies with par. (b) 3.

165.85(4)(c) (c) In addition to the requirements of pars. (b) and (bn), the board may, by rule, fix such other minimum qualifications for the employment of law enforcement, tribal law enforcement, jail or juvenile detention officers as relate to the competence and reliability of persons to assume and discharge the responsibilities of law enforcement, tribal law enforcement, jail or juvenile detention officers, and the board shall prescribe the means for presenting evidence of fulfillment of these requirements.

165.85(4)(cm) (cm)

165.85(4)(cm)1.1. In this paragraph, "police pursuit" has the meaning given in s. 85.07 (8) (a).

165.85(4)(cm)2. 2. The board shall promulgate rules that do all of the following:

165.85(4)(cm)2.a. a. Establish model standards that could be used by any law enforcement agency to determine whether to initiate or continue police pursuit, to establish police pursuit driving techniques employed by that agency and to inform its officers of its written guidelines provided under s. 346.03 (6). The board shall review and, if considered appropriate by the board, revise the model standards established under this subd. 2. a. not later than June 30 of each even-numbered year thereafter. The rules promulgated under this subd. 2. a. are advisory only, are not required to be included as a law enforcement training standard under this subsection and are inadmissible as evidence, except to show compliance with this subd. 2. a.

165.85(4)(cm)2.b. b. Establish the preparatory program and annual recertification training curricula required under pars. (b) 1. and (bn) 1m., respectively, relating to police pursuit standards, guidelines and driving techniques.

165.85(4)(d) (d) Except as provided under sub. (3m) (a), the board shall issue a certificate evidencing satisfaction of the requirements of pars. (b), (bn) and (c) to any applicant who presents such evidence, as is required by its rules, of satisfactory completion of requirements equivalent in content and quality to those fixed by the board under the board's authority as set out in pars. (b), (bn) and (c).

165.85(4)(dm) (dm) The board may provide, by rule, that parts of the jail officer preparatory training and the juvenile detention officer preparatory training are identical and count toward either training requirement.

165.85(4)(e) (e) This section does not preclude any law enforcement or tribal law enforcement agency or sheriff from setting recruit training and employment standards which are higher than the minimum standards set by the board.

165.85(4)(f) (f) Except as provided under sub. (3m) (a), and in addition to certification procedures under pars. (a) to (d), the board may certify any person as being a tribal law enforcement officer on the basis of the person's completion of the training requirements for law enforcement officer certification prior to May 6, 1994. The officer must also meet the agreement requirements under sub. (3) (c) prior to certification as a tribal law enforcement officer.

165.85(4m) (4m) Training for constables. The board shall establish a separate training program for those constables who are not required to complete training under sub. (4). Except as provided in s. 60.22 (4), a constable may voluntarily participate in the program under this subsection. Expenses incurred for this program are subject to reimbursement under sub. (5).

165.85(5) (5) Schools and programs; grants.

165.85(5)(a)(a) The board may authorize and approve law enforcement, jail or juvenile detention officer training programs conducted by an agency of a political subdivision or an agency of the state when their programs meet the standards required by the board. No authority granted in this paragraph extends to the board selecting a site for a state police, jail or juvenile detention officer academy and expending funds thereon without further legislation.

165.85(5)(b) (b) The board shall authorize the reimbursement to each political subdivision of approved expenses incurred by officers who satisfactorily complete training at schools certified by the board. Reimbursement of these expenses for law enforcement officer, jail officer and juvenile detention officer preparatory training shall be for approved tuition, living, and travel expenses for the first 400 hours of law enforcement preparatory training and for the first 120 hours of jail or juvenile detention officer preparatory training. Reimbursement of approved expenses for completion of annual recertification training under sub. (4) (bn) shall include at least $160 per officer thereafter. Funds may also be distributed for attendance at other training programs and courses or for training services on a priority basis to be decided by the department of justice.

165.85(5)(c) (c) The board may provide grants as a reimbursement for actual expenses incurred by state agencies or political subdivisions for providing training programs to officers from other jurisdictions within the state.

165.85(5)(d) (d) Any state agency which receives reimbursement for salary and fringe benefit costs under this subsection shall treat the reimbursement as revenue and deposit any such reimbursement in the appropriate program revenue account or segregated fund. If there is no such appropriate account or fund, the reimbursement shall be deposited as general purpose revenue — earned.

165.85(5x) (5x) Notwithstanding sub. (5), in each fiscal year, the department of justice shall determine the amount of additional costs, including but not limited to tuition, lodging, travel, meals, salaries and fringe benefits, to each political subdivision as a result of the enactment of 1993 Wisconsin Act 460. In each fiscal year, the department shall pay each political subdivision the amount determined under this subsection for that political subdivision from the appropriation under s. 20.455 (2) (am), subject to the limitations under s. 20.455 (2) (am).

165.85(6) (6) Finances. The board may accept for any of its purposes and functions under this section any and all donations, both real and personal, and grants of money from any governmental unit or public agency, or from any institution or person, and may receive and utilize the same. Any arrangements pursuant to this subsection shall be detailed in any report of the board submitted under s. 15.07 (6), which shall include the identity of the donor, the nature of the transaction, and the conditions, if any.

165.85 History History: 1973 c. 90, 333; 1975 c. 94 s. 91 (11); 1977 c. 29, 418; 1979 c. 111; 1981 c. 20; 1983 a. 27; 1985 a. 29, 260; 1987 a. 237, 366, 394; 1989 a. 31, 291; 1991 a. 39; 1993 a. 16, 167, 213, 399, 407, 460, 482, 491; 1995 a. 201, 225, 349; 1997 a. 27, 88, 191; 1999 a. 9; 2001 a. 16, 109; 2005 a. 60, 264, 344, 414; 2007 a. 20, 27, 97, 130; 2009 a. 28, 180; 2011 a. 29.

165.85 Annotation A rule adopted under this section properly barred a nonpardoned felon from holding a police job. Law Enforcement Standards Board v. Lyndon Station, 101 Wis. 2d 472, 305 N.W.2d 89 (1981).

165.85 Annotation Sub. (4) (b) governs the terms of employment of a probationary sheriff's deputy so that the discipline procedures under s. 59.21 (8) (b) (now s. 59.28 (8) (b)) do not apply and an applicable collective bargaining agreement controls. Hussey v. Outagamie County, 201 Wis. 2d 14, 548 N.W.2d 848 (Ct. App. 1996), 95-2948.

165.85 Annotation A police officer promoted to sergeant, subject to a one-year period of probation, could not be demoted without a just cause hearing under s. 62.13 (5) (em). An original appointment is on a probationary basis under sub. (4) (b). Once that period has passed, no promotion can be taken away without a hearing under s. 62.13 (5) (em). Antisdel v. City of Oak Creek Police and Fire Commission, 2000 WI 35, 234 Wis. 2d 154, 609 N.W.2d 464, 97-3818.

165.85 Annotation Sub. (4) (b) 2. does not preclude temporary assignment of uncertified persons to fill in as jail officers when necessary as a result of sickness, vacations, or scheduling conflicts. 78 Atty. Gen. 146.

165.85 Annotation Chief of police was entitled to hearing meeting due process requirements prior to discharge from office. Jessen v. Village of Lyndon Station, 519 F. Supp. 1183 (1981).

165.85 Annotation A probationary police officer had no protected property interest in his job. Ratliff v. City of Milwaukee, 608 F. Supp. 1109 (1985).



165.86 Law enforcement training.

165.86  Law enforcement training. The department shall:

165.86(1) (1)

165.86(1)(a)(a) Supply the staffing needs of the law enforcement standards board.

165.86(1)(b) (b) Identify state agencies and political subdivisions that employ law enforcement officers in the state, notify the appropriate officials of the standards of employment and preparatory and recertification training established by the board, and develop appropriate procedures whereby acceptable evidence of compliance with the board's employment and preparatory and recertification training standards may be submitted.

165.86(1)(c) (c) Identify state agencies and political subdivisions that employ law enforcement officers in the state and notify the appropriate officials of the model law enforcement pursuit standards established by the board under s. 165.85 (4) (cm) 2. a.

165.86(2) (2)

165.86(2)(a)(a) Identify and coordinate all preparatory and recertification training activities in law enforcement in the state, and expand the coordinated program to the extent necessary to supply the training required for all recruits in the state under the preparatory training standards and time limits set by the board and for law enforcement officers, jail officers and juvenile detention officers in this state.

165.86(2)(b) (b) Organize a program of training, which shall encourage utilization of existing facilities and programs through cooperation with federal, state, and local agencies and institutions presently active in this field. Priority shall be given to the establishment of the statewide preparatory and recertification training programs described in sub. (1), but the department shall cooperate in the creation and operation of other advanced and special courses, including courses relating to emergency detention of persons under s. 51.15 and emergency protective placement under s. 55.135, that meet the curriculum standards recommended by the board. The department may satisfy the requirement for cooperating in the development of special courses relating to emergency detention and emergency protective placement by cooperating with county departments of community programs in the development of these courses under s. 51.42 (3) (ar) 4. d. The department shall keep appropriate records of all such training courses given in the state and the results thereof in terms of persons attending, agencies represented, and, where applicable, individual grades given.

165.86 History History: 1985 a. 29; 1987 a. 366; 1989 a. 31; 1993 a. 460; 1997 a. 88; 2005 a. 264; 2007 a. 97.



165.89 Grants to certain counties for law enforcement programs.

165.89  Grants to certain counties for law enforcement programs.

165.89(1)(1) From the appropriation under s. 20.455 (2) (kq), the department shall provide grants to counties to fund county law enforcement services. The department may make a grant to a county under this section only if all of the following apply:

165.89(1)(a) (a) The county borders one or more federally recognized Indian reservations.

165.89(1)(b) (b) The county has not established a cooperative county-tribal law enforcement program under s. 165.90 with each federally recognized Indian tribe or band that has a reservation bordering the county.

165.89(1)(c) (c) The county demonstrates a need for the law enforcement services to be funded with the grant.

165.89(1)(d) (d) The county submits an application for a grant and a proposed plan that shows how the county will use the grant moneys to fund law enforcement services.

165.89(2) (2) The department shall review an application and plan submitted under sub. (1) (d) to determine if the application and plan meet the requirements of sub. (1) (a) to (c) and the criteria established under sub. (3). The department may not award an annual grant in excess of $50,000 to any county under this section.

165.89(3) (3) The department shall develop criteria and procedures for use in administering this section. Notwithstanding s. 227.10 (1), the criteria and procedures need not be promulgated as rules under ch. 227.

165.89(4) (4) Notwithstanding subs. (1) and (2) and any criteria and procedures developed under sub. (3), the department shall allocate $300,000 to Forest County each fiscal year from the appropriation account under s. 20.455 (2) (kq) to fund law enforcement services.

165.89 History History: 2005 a. 25 ss. 88b, 2086s; Stats. 2005 s. 165.89.



165.90 County-tribal law enforcement programs.

165.90  County-tribal law enforcement programs.

165.90(1)(1) Any county that has one or more federally recognized Indian reservations within or partially within its boundaries may enter into an agreement in accordance with s. 59.54 (12) with an Indian tribe located in the county to establish a cooperative county-tribal law enforcement program. To be eligible to receive aid under this section, a county and tribe shall develop and annually submit a joint program plan, by December 1 of the year prior to the year for which funding is sought, to the department of justice for approval. If funding is sought for the 2nd or any subsequent year of the program, the county and tribe shall submit the report required under sub. (4) (b) together with the plan.

165.90(2) (2) The joint program plan shall identify all of the following:

165.90(2)(a) (a) A description of the proposed cooperative county-tribal law enforcement program for which funding is sought, including information on the population and geographic area or areas to be served by the program.

165.90(2)(b) (b) The program's need for funding under this section and the amount of funding requested.

165.90(2)(c) (c) The governmental unit that shall receive and administer aid and the method by which aid shall be disbursed. The joint program plan shall specify that either the tribe or the county shall receive and administer the full amount of the aid or that the tribe and the county each shall receive and administer specified portions of the aid.

165.90(2)(d) (d) The types of law enforcement services to be performed on the reservation and the persons who shall perform those services.

165.90(2)(e) (e) The person who shall exercise daily supervision and control over law enforcement officers participating in the program.

165.90(2)(f) (f) The method by which county and tribal input into program planning and implementation shall be assured.

165.90(2)(g) (g) The program's policies regarding deputization, training and insurance of law enforcement officers.

165.90(2)(h) (h) The record-keeping procedures and types of data to be collected by the program.

165.90(2)(i) (i) Any other information required by the department or deemed relevant by the county and tribe submitting the plan.

165.90(3) (3) Upon request, the department shall provide technical assistance to a county and tribe in formulating a joint program plan.

165.90(3m) (3m) In determining whether to approve a program plan and, if approved, how much aid the program shall receive, the department shall consider the following factors:

165.90(3m)(a) (a) The population of the reservation area to be served by the program.

165.90(3m)(b) (b) The complexity of the law enforcement problems that the program proposes to address.

165.90(3m)(c) (c) The range of services that the program proposes to provide.

165.90(4) (4) If the department approves a plan, the department shall certify the program as eligible to receive aid under s. 20.455 (2) (kt). Prior to January 15 of the year for which funding is sought, the department shall distribute from the appropriations under s. 20.455 (2) (kt) to each eligible program the amount necessary to implement the plan. The department shall distribute the aid to the county, the tribe, or both, as specified in the joint program plan. Distribution of aid is subject to the following limitations:

165.90(4)(a) (a) A program may use funds received under s. 20.455 (2) (kt) only for law enforcement operations.

165.90(4)(b) (b) A program shall, prior to the receipt of funds under s. 20.455 (2) (kt) for the 2nd and any subsequent year, submit a report to the department regarding the performance of law enforcement activities on the reservation in the previous fiscal year.

165.90(5) (5) Annually, on or before January 15, the department shall report on the performance of cooperative county-tribal law enforcement programs receiving aid under this section to each of the following:

165.90(5)(a) (a) The chief clerk of each house of the legislature for distribution to the legislature under s. 13.172 (2).

165.90(5)(b) (b) The governor.

165.90(5)(c) (c) The special committee on state-tribal relations under s. 13.83 (3).

165.90 History History: 1983 a. 523; 1987 a. 326; 1989 a. 31; 1995 a. 201; 1999 a. 9, 60; 2009 a. 74.



165.91 Grants to tribes for law enforcement programs.

165.91  Grants to tribes for law enforcement programs.

165.91(1)(1) In this section, "tribe" means a federally recognized American Indian tribe or band in this state.

165.91(2) (2)

165.91(2)(a)(a) From the appropriation under s. 20.455 (2) (kw), the department shall provide grants to tribes to fund tribal law enforcement operations. To be eligible for a grant under this subsection, a tribe must submit an application for a grant to the department that includes a proposed plan for expenditure of the grant moneys. The department shall review any application and plan submitted to determine whether that application and plan meet the criteria established under par. (b). The department shall review the use of grant money provided under this subsection to ensure that the money is used according to the approved plan.

165.91(2)(b) (b) The department shall develop criteria and procedures for use in administering this subsection. The department may not consider the grant under sub. (4) when determining grant awards under this subsection. Notwithstanding s. 227.10 (1), the criteria and procedures need not be promulgated as rules under ch. 227.

165.91 History History: 2005 a. 25 ss. 87t to 87v, 2088m; Stats. 2005 s. 165.91; 2007 a. 20; 2013 a. 20.



165.92 Tribal law enforcement officers; powers and duties.

165.92  Tribal law enforcement officers; powers and duties.

165.92(1)(1)  Definitions. In this section:

165.92(1)(a) (a) "Reservation lands" means all lands within the exterior boundaries of an Indian reservation in this state.

165.92(1)(b) (b) "Tribal law enforcement officer" means a person who is employed by a tribe for the purpose of detecting and preventing crime and enforcing the tribe's laws or ordinances and who is authorized by the tribe to make arrests of Indian persons for violations of the tribe's laws or ordinances.

165.92(1)(c) (c) "Tribe" means a federally recognized Indian tribe or band in this state.

165.92(1)(d) (d) "Trust lands" means any lands in this state held in trust by the United States government for the benefit of a tribe or a member of a tribe.

165.92(2) (2) Powers and duties.

165.92(2)(a)(a) A tribal law enforcement officer who meets the requirements of s. 165.85 (4) (b) 1., (bn) 1. and (c) shall have the same powers to enforce the laws of the state and to make arrests for violations of such laws that sheriffs have, including powers granted to sheriffs under ss. 59.27 and 59.28 and under the common law, and shall perform the duties accepted under s. 165.85 (3) (c).

165.92(2)(b) (b) Except as provided in par. (c) and s. 175.40, the powers and duties described under par. (a) may be exercised or performed by a tribal law enforcement officer only on the reservation of the tribe or on trust lands held for the tribe or for a member of the tribe that employs the officer.

165.92(2)(c) (c) Any tribal law enforcement officer making an arrest under the authority of this subsection may transport the arrested person to the jail or other detention facility of the county in which the arrest took place or to another jail or detention facility agreed upon by the tribe and the county in which the arrest took place.

165.92(3) (3) Liability. Except as provided in s. 175.40 (6m) (c) 1. and unless otherwise provided in a joint program plan under s. 165.90 (2) or an agreement between a political subdivision of this state and a tribe, the tribe that employs a tribal law enforcement officer is liable for all acts and omissions of the officer while acting within the scope of his or her employment, and neither the state nor any political subdivision of the state may be held liable for any action of the officer taken under the authority of sub. (2).

165.92(3m) (3m) Requirements. No tribal law enforcement officer may exercise or perform the powers or duties described under sub. (2) (a) unless all of the following apply:

165.92(3m)(a) (a) One of the following:

165.92(3m)(a)1. 1. The governing body of the tribe that employs the officer adopts and has in effect a resolution that includes a statement that the tribe waives its sovereign immunity to the extent necessary to allow the enforcement in the courts of this state of its liability under sub. (3) or another resolution that the department of justice determines will reasonably allow the enforcement in the courts of this state of the tribe's liability under sub. (3).

165.92(3m)(a)2. 2. The tribe or tribal law enforcement agency that employs the officer maintains liability insurance that does all of the following:

165.92(3m)(a)2.a. a. Covers the tribal law enforcement agency for its liability under sub. (2) and s. 66.0513.

165.92(3m)(a)2.b. b. Has a limit of coverage not less than $2,000,000 for any occurrence.

165.92(3m)(a)2.c. c. Provides that the insurer, in defending a claim against the policy, may not raise the defense of sovereign immunity of the insured up to the limits of the policy.

165.92(3m)(b) (b) The tribe or tribal law enforcement agency that employs the officer has provided to the department of justice a copy of the resolution under par. (a) 1. or proof of insurance under par. (a) 2., and the department of justice has posted either a copy of the document or notice of the document on the Internet site it maintains for exchanging information with law enforcement agencies.

165.92(4) (4) Deputization by sheriff. Nothing in this section limits the authority of a county sheriff to depute a tribal law enforcement officer under s. 59.26 (5), including the authority to grant law enforcement and arrest powers outside the territory described in sub. (2) (b). Deputization of a tribal law enforcement officer by a sheriff shall not limit the powers and duties granted to the officer by sub. (2).

165.92 History History: 1993 a. 407; 1995 a. 201; 2009 a. 232.



165.93 Sexual assault victim services; grants.

165.93  Sexual assault victim services; grants.

165.93(1)(1)  Definitions. In this section:

165.93(1)(a) (a) "Department" means the department of justice.

165.93(1)(b) (b) "Sexual assault" means conduct that is in violation of s. 940.225, 948.02, 948.025, 948.03, 948.055, 948.06, 948.07, 948.08, 948.085, 948.09 or 948.10.

165.93(1)(e) (e) "Victim" means an individual who has been sexually assaulted, regardless of whether the sexual assault has been reported to any governmental agency.

165.93(2) (2) Grants.

165.93(2)(a)(a) The department shall provide grants to eligible organizations from the appropriations under s. 20.455 (5) (e) and (gj) to provide services for sexual assault victims.

165.93(2)(b) (b) An organization is eligible to apply for and receive a grant under this section if the organization meets all of the following criteria:

165.93(2)(b)1. 1. The organization is a nonprofit corporation or a public agency.

165.93(2)(b)2. 2. The organization provides or proposes to provide, either directly or through a contract, subcontract, service agreement or collaborative agreement with other organizations, entities or individuals, all of the following for sexual assault victims:

165.93(2)(b)2.a. a. Advocacy and counseling services.

165.93(2)(b)2.b. b. Crisis telephone line services on a 24 hours per day and 7 days per week basis.

165.93(2)(b)2.c. c. Professional education about intervention for sexual assault victims and community education programs for the prevention of sexual assault.

165.93(2)(b)2.d. d. Services for persons living in rural areas, men, children, elderly persons, physically disabled persons, minority groups and other groups of victims that have special needs. This subdivision does not require the applicant to provide services to any group of persons that does not reside in the applicant's service area.

165.93(2)(b)3. 3. The organization does not receive more than 70% of its operating budget from grants under this section.

165.93(2)(b)4. 4. The organization does not provide all of its services under subd. 2. a. to d. by contract, subcontract, service agreement or collaborative agreement with other organizations, entities or individuals.

165.93(2)(c) (c) Whenever the department reviews applications for grants under this section, the department shall consider all of the following:

165.93(2)(c)1. 1. The need for sexual assault victim services in the community in which the applicant provides services or proposes to provide services.

165.93(2)(c)2. 2. The degree to which the applicant's services or proposed services are coordinated with other resources in the community and state.

165.93(2)(c)3. 3. The needs of urban and rural communities.

165.93(2)(c)4. 4. The needs of existing and proposed programs and services.

165.93(3) (3) Reporting requirements. An organization that receives a grant under this section shall report all of the following information to the department for each fiscal year covered by the grant:

165.93(3)(a) (a) The total expenditures that the organization made on sexual assault victim services in the period for which the grant was provided during that fiscal year.

165.93(3)(b) (b) The number of persons served by general type of sexual assault victim services provided in the period for which the grant was provided during that fiscal year. The department shall identify for organizations the general types of sexual assault services provided.

165.93(3)(c) (c) The number of persons who requested sexual assault victim services in the period for which the grant was provided during that fiscal year but who did not receive the sexual assault victim services that they requested.

165.93(4) (4) List of eligible organizations. The department shall certify to the government accountability board, on a continuous basis, a list containing the name and address of each organization that is eligible to receive grants under sub. (2).

165.93 History History: 1993 a. 16, 227; 1995 a. 225; 2005 a. 253, 277, 278; 2007 a. 1; 2013 a. 20.



165.94 Global positioning system pilot programs; grants.

165.94  Global positioning system pilot programs; grants.

165.94(1)(1) From the appropriation under s. 20.455 (5) (br), the department of justice shall provide grants to counties to establish a global positioning system tracking program for persons who are subject to a temporary restraining order or injunction under s. 813.12 or 813.125.

165.94(3) (3) Two or more counties may jointly establish and administer a program and apply for and receive a grant under this section.

165.94 History History: 2013 a. 20.



165.95 Alternatives to incarceration; grant program.

165.95  Alternatives to incarceration; grant program.

165.95(1)(1) In this section, "violent offender" means a person to whom one of the following applies:

165.95(1)(a) (a) The person has been charged with or convicted of an offense in a pending case and, during the course of the offense, the person carried, possessed, or used a dangerous weapon, the person used force against another person, or a person died or suffered serious bodily harm.

165.95(1)(b) (b) The person has one or more prior convictions for a felony involving the use or attempted use of force against another person with the intent to cause death or serious bodily harm.

165.95(2) (2) The department of justice shall make grants to counties to enable them to establish and operate programs, including suspended and deferred prosecution programs and programs based on principles of restorative justice, that provide alternatives to prosecution and incarceration for criminal offenders who abuse alcohol or other drugs. The department of justice shall make the grants from the appropriations under s. 20.455 (2) (em), (kn), and (kv). The department of justice shall collaborate with the departments of corrections and health and family services in establishing this grant program.

165.95(2r) (2r) Any county that receives a grant under this section on or after January 1, 2012, shall provide matching funds that are equal to 25 percent of the amount of the grant.

165.95(3) (3) A county shall be eligible for a grant under sub. (2) if all of the following apply:

165.95(3)(a) (a) The county's program is designed to meet the needs of a person who abuses alcohol or other drugs and who may be or has been charged with or who has been convicted of a crime in that county related to the person's use or abuse of alcohol or other drugs.

165.95(3)(b) (b) The program is designed to promote public safety, reduce prison and jail populations, reduce prosecution and incarceration costs, reduce recidivism, and improve the welfare of participants' families by meeting the comprehensive needs of participants.

165.95(3)(c) (c) The program establishes eligibility criteria for a person's participation. The criteria shall specify that a violent offender is not eligible to participate in the program.

165.95(3)(d) (d) Services provided under the program are consistent with evidence-based practices in substance abuse and mental health treatment, as determined by the department of health services, and the program provides intensive case management.

165.95(3)(e) (e) The program uses graduated sanctions and incentives to promote successful substance abuse treatment.

165.95(3)(f) (f) The program provides holistic treatment to its participants and provides them services that may be needed, as determined under the program, to eliminate or reduce their use of alcohol or other drugs, improve their mental health, facilitate their gainful employment or enhanced education or training, provide them stable housing, facilitate family reunification, ensure payment of child support, and increase the payment of other court-ordered obligations.

165.95(3)(g) (g) The program is designed to integrate all mental health services provided to program participants by state and local government agencies and other organizations. The program shall require regular communication among a participant's substance abuse treatment providers, other service providers, the case manager, and any person designated under the program to monitor the person's compliance with his or her obligations under the program and any probation, extended supervision, and parole agent assigned to the participant.

165.95(3)(h) (h) The program provides substance abuse and mental health treatment services through providers that are certified by the department of health services.

165.95(3)(i) (i) The program requires participants to pay a reasonable amount for their treatment, based on their income and available assets, and pursues and uses all possible resources available through insurance and federal, state, and local aid programs, including cash, vouchers, and direct services.

165.95(3)(j) (j) The program is developed with input from, and implemented in collaboration with, one or more circuit court judges, the district attorney, the state public defender, local law enforcement officials, county agencies responsible for providing social services, including services relating to alcohol and other drug addiction, child welfare, mental health, and the Wisconsin Works program, the departments of corrections, children and families, and health services, private social services agencies, and substance abuse treatment providers.

165.95(3)(k) (k) The county complies with other eligibility requirements established by the department of justice to promote the objectives listed in pars. (a) and (b).

165.95(4) (4) In implementing a program that meets the requirements of sub. (3), a county department may contract with or award grants to a religious organization under s. 59.54 (27).

165.95(5) (5)

165.95(5)(a)(a) A county that receives a grant under this section shall create an oversight committee to advise the county in administering and evaluating its program. Each committee shall consist of a circuit court judge, the district attorney or his or her designee, the state public defender or his or her designee, a local law enforcement official, a representative of the county, a representative of each other county agency responsible for providing social services, including services relating to child welfare, mental health, and the Wisconsin Works program, representatives of the departments of corrections and health and family services, a representative from private social services agencies, a representative of substance abuse treatment providers, and other members to be determined by the county.

165.95(5)(b) (b) A county that receives a grant under this section shall comply with state audits and shall submit an annual report to the department of justice and to the oversight committee created under par. (a) regarding the impact of the program on jail and prison populations and its progress in attaining the goals specified in sub. (3) (b) and (f).

165.95(5m) (5m) In a program funded by a grant under this section, if urine collection for the purposes of a drug test results in the exposure of a program participant's genitals, pubic area, buttock or anus, all of the following must apply:

165.95(5m)(a) (a) The person conducting the urine collection for purposes of a drug test is of the same sex as the program participant.

165.95(5m)(b) (b) During the urine collection, the program participant is not exposed to the view of any person not conducting the urine collection.

165.95(5m)(c) (c) The urine collection is not reproduced through a visual or sound recording.

165.95(5m)(d) (d) The program participant's genitals, pubic area, buttock, and anus are not subject to any physical inspection beyond observation of the urine collection.

165.95(5m)(e) (e) All staff of the program must strive to preserve the dignity of all program participants subject to urine collection for the purpose of drug testing.

165.95(6) (6) Two or more counties may jointly apply for and receive a grant under this section. If counties submit a joint application, they shall include with their application a written agreement specifying each county department's role in developing, administering, and evaluating the program. The oversight committee established under sub. (5) (a) shall consist of representatives from each county.

165.95(7) (7) Grants provided under this section shall be provided on a calendar year basis beginning on January 1, 2007. If the department of justice decides to make a grant to a county under this section, the department of justice shall notify the county of its decision and the amount of the grant no later than September 1 of the year preceding the year for which the grant will be made.

165.95(7m) (7m) Beginning in fiscal year 2012-13, the department of justice shall, every 5 years, make grants under this section available to any county on a competitive basis. A county may apply for a grant under this subsection regardless of whether the county has received a grant previously under this section.

165.95(8) (8) The department of justice shall assist a county receiving a grant under this section in obtaining funding from other sources for its program.

165.95(9) (9) The department of justice shall inform any county that is applying for a grant under this section whether the county meets the requirements established under sub. (3), regardless of whether the county receives a grant.

165.95(10) (10) The department of justice shall evaluate every 2 years, the grant program established under this section.

165.95 History History: 2013 a. 20 ss. 177, 1944.



165.955 Drug court; grant program.

165.955  Drug court; grant program.

165.955(1) (1) In this section, "drug court" means a court that diverts a substance-abusing person from prison or jail into treatment by increasing direct supervision of the person, coordinating public resources, providing intensive community-based treatment, and expediting case processing.

165.955(2) (2) From the appropriation under s. 20.455 (2) (eg), the department of justice shall provide, to counties that have not established a drug court, grants to establish and operate drug courts.

165.955 History History: 2013 a. 20.



165.96 Child advocacy grants.

165.96  Child advocacy grants. Beginning in fiscal year 2011-2012, from the appropriation under s. 20.455 (5) (ke), the department of justice shall in each fiscal year provide $17,000 to each of the following child advocacy centers for education, training, medical advice, and quality assurance activities:

165.96(1) (1) Care House in Rock County.

165.96(2) (2) Child Protection Center in Milwaukee County.

165.96(3) (3) Safe Harbor in Dane County.

165.96(4) (4) Kenosha Child Advocacy Center in Kenosha County.

165.96(5) (5) Fox Valley Child Advocacy Center in Winnebago County.

165.96(6) (6) Stepping Stones in La Crosse County.

165.96(7) (7) CARE Center in Waukesha County.

165.96(8) (8) Child Advocacy Center of Northeastern Wisconsin in Marathon County.

165.96(9) (9) Chippewa County Child Advocacy Center in Chippewa County.

165.96(10) (10) A child advocacy center in Brown County.

165.96(11) (11) A child advocacy center in Racine County.

165.96(12) (12) A child advocacy center in Walworth County.

165.96(13) (13) CHAT Room in Green County.

165.96(14) (14) Marshfield Child Advocacy Center in Wood County.

165.96 History History: 2013 a. 20 s. 179; Stats. 2013 s. 165.96.



165.982 Weed and seed project grants.

165.982  Weed and seed project grants.

165.982(1) (1) The department of justice may award grants from the appropriation under s. 20.455 (2) (dg) to any eligible city whose plan for the expenditure of funds is approved. The grant shall be used to carry out a comprehensive, multi-agency "weed and seed" project to restore safety and vitality to a targeted neighborhood that suffers from high levels of violent and drug-related crime. The grant moneys that a city receives under this section may not supplant existing local resources. A plan submitted for approval shall specify a strategy to achieve the goals of the grant and must include a concerted law enforcement effort to curb drug trafficking and related crime, a decentralized law enforcement and crime prevention effort in a targeted neighborhood, and a coordinated, community-based effort to strengthen the neighborhood's social base and revitalize the neighborhood. The department of justice, with the concurrence of the department of health services, shall develop criteria which, notwithstanding s. 227.10 (1), need not be promulgated as rules under ch. 227, for use in awarding grants under this section. The department of justice and department of health services shall jointly review any proposed plan and approve those plans that meet the criteria.

165.982(2) (2) To be eligible for the grant, a plan shall include all of the following:

165.982(2)(a) (a) Oversight of the project by the mayor's office or by a steering committee appointed by the mayor.

165.982(2)(b) (b) Written support by the chief of police and the superintendent of the school district.

165.982(2)(c) (c) A law enforcement coordinating committee and a neighborhood revitalization coordinating committee to plan and implement project activities.

165.982(3) (3) The proposed site for the use of a grant shall be an identifiable neighborhood with high violent crime and drug arrest rates. The neighborhood shall have experience in neighborhood planning and organizing or, in lieu thereof, evidence shall be provided that such planning and organizing efforts would be supported by, and would be effective in, the neighborhood.

165.982(4) (4) Grant recipients shall provide a 25% match in funds or in-kind services. Grants shall be awarded for 3-year periods.

165.982(5) (5) The department of justice and the department of health services shall provide training and technical assistance to grant recipients. Both departments shall work with the steering committees and coordinating committees of the projects and participate in planning and implementing project initiatives as appropriate.

165.982(6) (6) A city shall submit a proposed plan for a grant under this section so that the plan is received by the department of justice on or before July 15, 1994.

165.982 History History: 1993 a. 193; 1995 a. 27 s. 9126 (19); 2007 a. 20 s. 9121 (6) (a).



165.983 Law enforcement technology grants.

165.983  Law enforcement technology grants. The department of justice shall establish policies and procedures for the distribution of grants from the appropriation under s. 20.455 (2) (dg) to law enforcement agencies in cities with high levels of violent and drug-related crime to acquire law enforcement technology. Notwithstanding s. 227.10 (1), the department need not promulgate the required policies and procedures as rules under ch. 227. A law enforcement agency receiving a grant under this section shall provide matching funds equal to 50% of the grant awarded. The grant shall be used to acquire technology that is innovative to the applicant law enforcement agency and consistent with the technology, resources and operational procedures of the applicant law enforcement agency. A grant may not be used for the expansion or replacement of existing equipment or facilities. A law enforcement agency may apply to the department for a grant under this section and shall include a proposed plan of expenditure of the grant moneys. The department shall review each application and plan and may provide a grant to an eligible law enforcement agency.

165.983 History History: 1993 a. 193.



165.986 Beat patrol officers; grant program.

165.986  Beat patrol officers; grant program.

165.986(1) (1) The department of justice shall provide grants from the appropriation under s. 20.455 (2) (kb) to cities to employ additional uniformed law enforcement officers whose primary duty is beat patrolling. A city is eligible for a grant under this section in fiscal year 1994-95 if the city has a population of 25,000 or more. A city may receive a grant for a calendar year if the city applies for a grant before September 1 of the preceding calendar year. Grants shall be awarded to the 10 eligible cities submitting an application for a grant that have the highest rates of violent crime index offenses in the most recent full calendar year for which data is available under the uniform crime reporting system of the federal bureau of investigation.

165.986(2) (2) A city applying to the department of justice for a grant under this section shall include a proposed plan of expenditure of the grant moneys. The grant moneys that a city receives under this section may be used for salary and fringe benefits only. Except as provided in sub. (3), the positions for which funding is sought must be created on or after April 21, 1994, and result in a net increase in the number of uniformed law enforcement officers assigned to beat patrol duties.

165.986(3) (3) During the first 6 months of the first year of a grant, a city may, with the approval of the department, use part of the grant for the payment of salary and fringe benefits for overtime provided by uniformed law enforcement officers whose primary duty is beat patrolling. A city may submit a request to the department for a 3-month extension of the use of the grant for the payment of overtime costs. To be eligible to use part of the first year's grant for overtime costs, the city shall provide the department with all of the following:

165.986(3)(a) (a) The reasons why uniformed law enforcement officers assigned to beat patrol duties need to work overtime.

165.986(3)(b) (b) The status of the hiring and training of new uniformed law enforcement officers who will have beat patrol duties.

165.986(3)(c) (c) Documentation that a sufficient amount of the grant for the first year will be available, during the period remaining after the payment of overtime costs, to pay the salary and fringe benefits of the same number of uniformed officers whose primary duty is beat patrolling that the grant originally planned to pay.

165.986(4) (4) The department shall develop criteria which, notwithstanding s. 227.10 (1), need not be promulgated as rules under ch. 227, for use in determining the amount to grant to cities under this section. The department may not award an annual grant in excess of $150,000 to any city. The department shall review any application and plan submitted under sub. (2) to determine if that application and plan meet the requirements of this section. The grant that a city receives under this section may not supplant existing local resources.

165.986(5) (5) A city may receive a grant for 3 consecutive years without submitting a new application each year. For each year that a city receives a grant, the city shall provide matching funds of at least 25% of the amount of the grant.

165.986(6) (6) The department may make grants to additional cities with a population of 25,000 or more after fiscal year 1994-95. Eligibility for grants under this subsection shall be determined and allocations made as provided in this section.

165.986 History History: 2013 a. 20 ss. 174, 1946.



165.987 Youth diversion programs; grant program.

165.987  Youth diversion programs; grant program.

165.987(1)(1) From the appropriations under s. 20.455 (2) (cr) and (kj), the department of justice shall allocate $500,000 in each fiscal year to enter into a contract with an organization to provide services in a county having a population of 500,000 or more for the diversion of youths from gang activities into productive activities, including placement in appropriate educational, recreational, and employment programs. Notwithstanding s. 16.75, the department may enter into a contract under this subsection without soliciting bids or proposals and without accepting the lowest responsible bid or offer.

165.987(2) (2) From the appropriation under s. 20.455 (2) (k), the department of justice may not distribute more than $300,000 in each fiscal year to the organization that it has contracted with under sub. (1) for alcohol and other drug abuse education and treatment services for participants in that organization's youth diversion program.

165.987(3) (3) From the appropriations under s. 20.455 (2) (cr) and (kj) the department of justice shall allocate $150,000 in each fiscal year to enter into a contract with an organization to provide services in Racine County, $150,000 in each fiscal year to enter into a contract with an organization to provide services in Kenosha County, $150,000 in each fiscal year to enter into a contract with an organization that is located in ward 2 in the city of Racine to provide services in Racine County, and $150,000 in each fiscal year to enter into a contract with an organization to provide services in Brown County, and from the appropriation under s. 20.455 (2) (kj), the department shall allocate $100,000 in each fiscal year to enter into a contract with an organization, for the diversion of youths from gang activities into productive activities, including placement in appropriate educational, recreational, and employment programs, and for alcohol or other drug abuse education and treatment services for participants in that organization's youth diversion program. The organization that is located in ward 2 in the city of Racine shall have a recreational facility, shall offer programs to divert youths from gang activities, may not be affiliated with any national or state association, and may not have entered into a contract under s. 301.265 (3), 1995 stats. Notwithstanding s. 16.75, the department may enter into a contract under this subsection without soliciting bids or proposals and without accepting the lowest responsible bid or offer.

165.987 History History: 2013 a. 20 ss. 175, 1947.






167. Safeguards of persons and property.

167.07 Manufacture, storage and distribution of matches.

167.07  Manufacture, storage and distribution of matches.

167.07(1)(1) No person may manufacture, store, offer for sale, sell, or otherwise dispose of or distribute, any of the following:

167.07(1)(a) (a) White phosphorus, single-dipped, strike-anywhere matches of the type popularly known as "parlor matches".

167.07(1)(b) (b) White phosphorus, double-dipped, strike-anywhere matches, or other type of double-dipped matches, unless the bulb or first dip of such match is composed of a so-called safety or inert composition, nonignitible on an abrasive surface.

167.07(1)(c) (c) Matches which, when packed in a carton of 500 approximate capacity and placed in an oven maintained at a constant temperature of 200 degrees Fahrenheit, will ignite in 8 hours.

167.07(1)(d) (d) Blazer, or so-called wind matches, whether of the so-called safety or strike-anywhere type.

167.07(2) (2)

167.07(2)(a)(a) No person may do any of the following:

167.07(2)(a)1. 1. Offer for sale, sell or otherwise dispose of or distribute any matches, unless the package or container in which such matches are packed bears plainly marked on the outside thereof the name of the manufacturer and the brand or trademark under which such matches are sold, disposed of or distributed.

167.07(2)(a)2. 2. Open more than one case of each brand of matches of any type or manufacture at any one time in a retail store where matches are sold or otherwise disposed of.

167.07(2)(a)3. 3. Keep loose boxes or paper-wrapped packages of matches on shelves or stored in a retail store at a height exceeding 5 feet from the floor.

167.07(2)(b) (b) All matches stored in warehouses, except manufacturers' warehouses at the place of manufacture, that contain automatic sprinkler equipment shall be subject to each of the following conditions:

167.07(2)(b)1. 1. The matches shall be kept only in properly secured cases.

167.07(2)(b)2. 2. The matches shall not be piled to a height exceeding 10 feet from the floor.

167.07(2)(b)3. 3. The matches shall not be stored within a horizontal distance of 10 feet from any boiler, furnace, stove or other similar heating apparatus.

167.07(2)(b)4. 4. The matches shall not be within a horizontal distance of 25 feet from any explosive material kept or stored on the same floor.

167.07(2)(c) (c) All matches shall be packed in boxes or suitable packages, containing not more than 700 matches in any one box or package. If more than 300 matches are packed in any one box or package, the matches shall be arranged in 2 nearly equal portions, with the heads of the matches in the 2 portions placed in opposite directions. All boxes containing 350 or more matches shall have placed over the matches a center holding or protecting strip, made of chipboard, not less than 1.25 inches wide and the strip shall be flanged down to hold the matches in position when the box is nested into the shuck or withdrawn from it.

167.07(3) (3) All match boxes or packages shall be packed in strong shipping containers or cases; maximum number of match boxes or packages contained in any one shipping container or case, shall not exceed the following number:

Nominal Number of - See PDF for table

One-half gross 700

One gross 500

Two gross 400

Three gross 300

Five gross 200

Twelve gross 100

Twenty gross over fifty and under 100

Twenty-five gross under 50

167.07(4) (4) No shipping container or case constructed of fiber board, corrugated fiber board, or wood, nailed or wirebound, shall exceed a weight, including its contents, of 75 pounds; and no lock-cornered wooden case containing matches shall have a weight, including its contents, exceeding 85 pounds; nor shall any other article or commodity be packed with matches in any such container or case; and all such containers and cases in which matches are packed shall have plainly marked on the outside of the container or case the words "Strike-Anywhere Matches" or "Strike-on-the-Box Matches".

167.07(5) (5) Any person, association or corporation violating this section shall be fined for the first offense not less than $5 nor more than $25, and for each subsequent violation not less than $25.

167.07 History History: 1997 a. 254.



167.10 Regulation of fireworks.

167.10  Regulation of fireworks.

167.10(1) (1)  Definition. In this section, "fireworks" means anything manufactured, processed or packaged for exploding, emitting sparks or combustion which does not have another common use, but does not include any of the following:

167.10(1)(a) (a) Fuel or a lubricant.

167.10(1)(b) (b) A firearm cartridge or shotgun shell.

167.10(1)(c) (c) A flare used or possessed or sold for use as a signal in an emergency or in the operation of a railway, aircraft, watercraft or motor vehicle.

167.10(1)(d) (d) A match, cigarette lighter, stove, furnace, candle, lantern or space heater.

167.10(1)(e) (e) A cap containing not more than one-quarter grain of explosive mixture, if the cap is used or possessed or sold for use in a device which prevents direct bodily contact with a cap when it is in place for explosion.

167.10(1)(f) (f) A toy snake which contains no mercury.

167.10(1)(g) (g) A model rocket engine.

167.10(1)(h) (h) Tobacco and a tobacco product.

167.10(1)(i) (i) A sparkler on a wire or wood stick not exceeding 36 inches in length that is designed to produce audible or visible effects or to produce audible and visible effects.

167.10(1)(j) (j) A device designed to spray out paper confetti or streamers and which contains less than one-quarter grain of explosive mixture.

167.10(1)(k) (k) A fuseless device that is designed to produce audible or visible effects or audible and visible effects, and that contains less than one-quarter grain of explosive mixture.

167.10(1)(L) (L) A device that is designed primarily to burn pyrotechnic smoke-producing mixtures, at a controlled rate, and that produces audible or visible effects, or audible and visible effects.

167.10(1)(m) (m) A cylindrical fountain that consists of one or more tubes and that is classified by the federal department of transportation as a Division 1.4 explosive, as defined in 49 CFR 173.50.

167.10(1)(n) (n) A cone fountain that is classified by the federal department of transportation as a Division 1.4 explosive, as defined in 49 CFR 173.50.

167.10(1)(p) (p) A novelty device that spins or moves on the ground.

167.10(2) (2) Sale. No person may sell or possess with intent to sell fireworks, unless any of the following apply:

167.10(2)(a) (a) The person sells the fireworks, or possesses the fireworks with intent to sell them, to a person holding a permit under sub. (3) (c).

167.10(2)(b) (b) The person sells the fireworks, or possesses the fireworks with intent to sell them, to a city, village or town.

167.10(2)(bg) (bg) The person sells the fireworks, or possesses the fireworks with intent to sell them, to a person who is not a resident of this state.

167.10(2)(c) (c) The person sells the fireworks, or possesses the fireworks with intent to sell them, for a purpose specified under sub. (3) (b) 2. to 6.

167.10(3) (3) Use.

167.10(3)(a)(a) No person may possess or use fireworks without a user's permit from the mayor of the city, president of the village or chairperson of the town in which the possession or use is to occur or from a person designated by the mayor, president or chairperson to issue a user's permit. No person may use fireworks or a device listed under sub. (1) (e) to (g) or (i) to (n) while attending a fireworks display for which a permit has been issued to a person listed under par. (c) 1. to 5. or under par. (c) 6. if the display is open to the general public.

167.10(3)(b) (b) Paragraph (a) does not apply to:

167.10(3)(b)1. 1. The city, village or town, but municipal fire and law enforcement officials shall be notified of the proposed use of fireworks at least 2 days in advance.

167.10(3)(b)2. 2. The possession or use of explosives in accordance with rules or general orders of the department of safety and professional services.

167.10(3)(b)3. 3. The disposal of hazardous substances in accordance with rules adopted by the department of natural resources.

167.10(3)(b)4. 4. The possession or use of explosive or combustible materials in any manufacturing process.

167.10(3)(b)5. 5. The possession or use of explosive or combustible materials in connection with classes conducted by educational institutions.

167.10(3)(b)6. 6. A possessor or manufacturer of explosives in possession of a license or permit under 18 USC 841 to 848 if the possession of the fireworks is authorized under the license or permit.

167.10(3)(b)7. 7. Except as provided in par. (bm), the possession of fireworks in any city, town or village while transporting the fireworks to a city, town or village where the possession of the fireworks is authorized by permit or ordinance.

167.10(3)(bm) (bm) Paragraph (a) applies to a person transporting fireworks under par. (b) 7. if, in the course of transporting the fireworks through a city, town or village, the person remains in that city, town or village for a period of at least 12 hours.

167.10(3)(c) (c) A permit under this subsection may be issued only to the following persons:

167.10(3)(c)1. 1. A public authority.

167.10(3)(c)2. 2. A fair association.

167.10(3)(c)3. 3. An amusement park.

167.10(3)(c)4. 4. A park board.

167.10(3)(c)5. 5. A civic organization.

167.10(3)(c)6. 6. Any individual or group of individuals.

167.10(3)(c)7. 7. An agricultural producer for the protection of crops from predatory birds or animals.

167.10(3)(d) (d) A person issued a permit for crop protection shall erect appropriate warning signs disclosing the use of fireworks for crop protection.

167.10(3)(e) (e) The person issuing a permit under this subsection may require an indemnity bond with good and sufficient sureties or policy of liability insurance for the payment of all claims that may arise by reason of injuries to person or property from the handling, use or discharge of fireworks under the permit. The bond or policy, if required, shall be taken in the name of the city, village or town wherein the fireworks are to be used, and any person injured thereby may bring an action on the bond or policy in the person's own name to recover the damage the person has sustained, but the aggregate liability of the surety or insurer to all persons shall not exceed the amount of the bond or policy. The bond or policy, if required, together with a copy of the permit shall be filed in the office of the clerk of the city, village or town.

167.10(3)(f) (f) A permit under this subsection shall specify all of the following:

167.10(3)(f)1. 1. The name and address of the permit holder.

167.10(3)(f)2. 2. The date on and after which fireworks may be purchased.

167.10(3)(f)3. 3. The general kind and approximate quantity of fireworks which may be purchased.

167.10(3)(f)4. 4. The date and location of permitted use.

167.10(3)(f)5. 5. Other special conditions prescribed by ordinance.

167.10(3)(fm) (fm) If a city, village, or town requires that a user's permit be signed or stamped, a person who is authorized to issue the permit under par. (a) may sign or stamp the permit before the permit is issued rather than signing or stamping the permit at the time that it is issued.

167.10(3)(g) (g) A copy of a permit under this subsection shall be given to the municipal fire or law enforcement official at least 2 days before the date of authorized use. This paragraph does not apply to a permit authorizing only the sale or possession of fireworks that are classified by the federal department of transportation as Division 1.4 explosives, as defined in 49 CFR 173.50.

167.10(3)(h) (h) A permit under this subsection may not be issued to a minor.

167.10(4) (4) Out-of-state and in-state shipping. This section does not prohibit a vendor from selling fireworks to a nonresident person or to a person or group granted a permit under sub. (3) (c) 1. to 7. A vendor that ships fireworks sold under this subsection shall package and ship the fireworks in accordance with applicable state and federal law.

167.10(5) (5) Local regulation.

167.10(5)(a)(a) Subject to pars. (b) to (e), a city, village, town or county may enact an ordinance for any of the following:

167.10(5)(a)1. 1. Defining "fireworks" to include all items included under sub. (1) (intro.) and anything under sub. (1) (e), (f), (i), (j), (k), (L), (m) and (n).

167.10(5)(a)2. 2. Prohibiting the sale, possession or use, as defined by ordinance, of fireworks.

167.10(5)(a)3. 3. Regulating the sale, possession or use, as defined by ordinance, of fireworks.

167.10(5)(b) (b) An ordinance under par. (a) may not be less restrictive in its coverage, prohibition or regulation than this section but may be more restrictive than this section.

167.10(5)(d) (d) A county ordinance enacted under par. (a) does not apply and may not be enforced within any city, village or town that has enacted or enacts an ordinance under par. (a).

167.10(5)(e) (e) Notwithstanding par. (a) or par. (b), no city, village, town or county may enact an ordinance that prohibits the possession of fireworks in that city, town, village or county while transporting the fireworks to a city, town, village or county where the possession of the fireworks is authorized by permit or ordinance.

167.10(6) (6) Storage and handling.

167.10(6)(a)(a) No wholesaler, dealer or jobber may store or handle fireworks in premises unless the premises are equipped with fire extinguishers approved by the fire official of the municipality where the premises are located.

167.10(6)(b) (b) No person may smoke where fireworks are stored or handled.

167.10(6)(c) (c) A person who stores or handles fireworks shall notify the fire official of the municipality in which the fireworks are stored or handled of the location of the fireworks.

167.10(6)(d) (d) No wholesaler, dealer or jobber may store fireworks within 50 feet of a dwelling.

167.10(6)(e) (e) No person may store fireworks within 50 feet of a public assemblage or place where gasoline or volatile liquid is dispensed in quantities exceeding one gallon.

167.10(6m) (6m) Licensing and inspecting manufacturers.

167.10(6m)(a)(a) No person may manufacture in this state fireworks or a device listed under sub. (1) (e), (f) or (i) to (n) without a fireworks manufacturing license issued by the department of safety and professional services under par. (d).

167.10(6m)(b) (b) No person may manufacture in this state fireworks or a device listed under sub. (1) (e), (f) or (i) to (n) unless the person complies with the rules of the department of safety and professional services promulgated under par. (e).

167.10(6m)(c) (c) Any person who manufactures in this state fireworks or a device listed under sub. (1) (e), (f) or (i) to (n) shall provide the department of safety and professional services with a copy of each federal license issued under 18 USC 843 to that person.

167.10(6m)(d) (d) The department of safety and professional services shall issue a license to manufacture fireworks or devices listed under sub. (1) (e), (f) or (i) to (n) to a person who complies with the rules of the department promulgated under par. (e). The department may not issue a license to a person who does not comply with the rules promulgated under par. (e). The department may revoke a license under this subsection for the refusal to permit an inspection at reasonable times by the department or for a continuing violation of the rules promulgated under par. (e).

167.10(6m)(e) (e) The department of safety and professional services shall promulgate rules to establish safety standards for the manufacture in this state of fireworks and devices listed under sub. (1) (e), (f) or (i) to (n).

167.10(6m)(f) (f) The department of safety and professional services may inspect at reasonable times the premises on which each person licensed under this subsection manufactures fireworks or devices listed under sub. (1) (e), (f) or (i) to (n).

167.10(7) (7) Parental liability. A parent, foster parent, family-operated group home parent, or legal guardian of a minor who consents to the use of fireworks by the minor is liable for damages caused by the minor's use of the fireworks.

167.10(7m) (7m) Municipal liability. No city, village, or town, or committee, official, or employee of a city, village, or town, is civilly liable for damage to any person or property caused by fireworks for the sole reason that the city, village, or town issued a permit in accordance with the requirements of sub. (3) and any applicable requirements authorized under sub. (5), that authorized the purchase, possession, or use of the fireworks.

167.10(8) (8) Enforcement.

167.10(8)(a)(a) A city, village or town may petition the circuit court for an order enjoining violations of sub. (2), (3) or (6) or an ordinance adopted under sub. (5).

167.10(8)(b) (b) Fireworks stored, handled, sold, possessed or used by a person who violates this section, an ordinance adopted under sub. (5) or a court order under par. (a) may be seized and held as evidence of the violation. Except as provided in s. 968.20 (4), only the fireworks that are the subject of a violation of this section, an ordinance adopted under sub. (5) or a court order under par. (a) may be destroyed after conviction for a violation. Except as provided in s. 968.20 (4), fireworks that are seized as evidence of a violation for which no conviction results shall be returned to the owner in the same condition as they were when seized to the extent practicable.

167.10(9) (9) Penalties.

167.10(9)(a)(a) A person who violates a court order under sub. (8) (a) shall be fined not more than $10,000 or imprisoned not more than 9 months or both.

167.10(9)(b) (b) A person who violates sub. (2), (3) or (6) or an ordinance adopted under sub. (5) shall forfeit not more than $1,000.

167.10(9)(c) (c) A parent or legal guardian of a minor who consents to the use of fireworks by the minor shall forfeit not more than $1,000.

167.10(9)(g) (g) Whoever violates sub. (6m) (a), (b) or (c) or a rule promulgated under sub. (6m) (e) is guilty of a Class G felony.

167.10 History History: 1977 c. 260; 1983 a. 446, 538; 1985 a. 135; 1987 a. 377; 1987 a. 403 s. 256; 1989 a. 31; 1989 a. 56 s. 258; 1993 a. 208, 446, 491; 1995 a. 27 ss. 4464 to 4469 and 9116 (5); 1995 a. 330; 1997 a. 3, 35, 283; 2001 a. 109; 2003 a. 298; 2007 a. 20; 2009 a. 28; 2011 a. 32.

167.10 Annotation Sub. (4) may be violated in 3 ways: 1) the improper delivery of fireworks legitimately sold at wholesale; 2) the sale of fireworks at retail; or 3) both. Wholesale under sub. (4) is defined as the sale of goods in quantity for resale. State v. Seigel, 163 Wis. 2d 871, 472 N.W.2d 584 (Ct. App. 1991).

167.10 Annotation A fireworks purchaser must have a federal license, hold a valid permit under this section or be a municipality. There is no exception from this requirement because the seller holds a federal license. City of Wisconsin Dells v. Dells Fireworks, Inc. 197 Wis. 2d 1, 539 N.W.2d 916 (Ct. App. 1995).

167.10 Annotation Fireworks permits issued to groups do not authorize sales of fireworks to group members for their individual use. City of Wisconsin Dells v. Dells Fireworks, Inc. 197 Wis. 2d 1, 539 N.W.2d 916 (Ct. App. 1995), 94-1999.

167.10 Annotation Sub. (4) allows sales to purchasers physically outside of the state's boundaries but does not permit sales within the state's boundaries to nonresidents. Sub. (4) permits the purchase of restricted fireworks within the state only by purchasers with a permit or who fit within a specified exception under sub. (2). State v. Victory Fireworks, Inc. 230 Wis. 2d 721, 602 N.W.2d 128 (Ct. App. 1999), 99-0243.



167.12 Safety appliances.

167.12  Safety appliances. Any person, firm, or corporation who shall sell, offer or expose for sale, or use any machine to be operated by steam, or other power, for the purpose of husking or shredding corn or corn stalks shall provide such machine with safety or automatic feeding devices for the protection from accident by the snapping rollers, husking rollers, and shredding knives of any person using or operating such machine in the discharge of their duty, and such machine shall be so guarded that the person feeding said machine shall be compelled to stand at a safe distance from the snapping rollers; and any person, firm, or corporation operating such machine shall maintain thereon such safety or automatic feeding devices. The duty to equip such machine with safety or automatic feeding devices, as well as the duty to maintain the same, shall be absolute; and the exercise of ordinary care on the part of such person, firm, or corporation operating such machine shall not be deemed a compliance with such duty; and in case any person in the employ of such person, firm, or corporation operating such machine continues in such employment when such device has not been installed and maintained, as above provided, such employee shall not be deemed guilty of a want of ordinary care, on account of so continuing in such employment.



167.13 Operation.

167.13  Operation. No person, firm or corporation shall use, operate or permit to be used or operated any such machine purchased prior to June 12, 1909, unless during all the time such machine shall be used and operated it shall be in charge of a competent person whose sole duty shall be to oversee and attend to the operation and use of the same; nor use, operate or permit to be used or operated any such machine whatever while the safety devices or guards are detached.



167.14 Sale regulated.

167.14  Sale regulated. No such machine shall be sold or offered or exposed for sale unless the said machine shall have plainly marked upon it the name and location of the person, firm or corporation manufacturing the same.



167.151 Unlawful operation of corn shredders.

167.151  Unlawful operation of corn shredders. Any person, firm or corporation who shall violate any of the provisions of ss. 167.12 to 167.14 shall be punished by a fine of not less than $25 or more than $100 for each offense.



167.18 Threshing machine joints to be covered.

167.18  Threshing machine joints to be covered. Any person owning or running any threshing machine in this state so constructed that any joint, knuckle or jack thereof is dangerously exposed, who shall neglect to cover or secure the same in some suitable manner so as to prevent injury to persons passing over or near the same, shall be punished by fine not exceeding $50 nor less than $2.



167.19 Farm machinery storage.

167.19  Farm machinery storage.

167.19(1) (1) Retail dealer's buildings for the storage of farm tractors, trucks and motorized farm machinery may be metal covered, pole type or frame and if other than metal or concrete covered shall not be closer than 30 feet to any other building. If the building is more than 50 feet in length it shall have more than one door.

167.19(2) (2) Motor fuel and storage batteries must be removed from units stored in such buildings, and any repairing or overhauling of the units in such buildings is prohibited.



167.20 Stairway guards.

167.20  Stairway guards.

167.20(1)(1) The owner of any building or other structure which has an open stairway or area way leading to or abutting upon any sidewalk, and the owner of any real estate adjacent to or abutting upon any sidewalk and which is lower than such sidewalk, shall sufficiently guard such stairway or area way or property as to prevent accidents.

167.20(2) (2) Any person who violates this section shall be fined not less than $25 nor more than $100 or imprisoned for not less than 30 days nor more than 6 months. Each day during which a violation of this section continues shall be considered a separate offense.

167.20 History History: 1997 a. 254.



167.21 Movable soccer goals.

167.21  Movable soccer goals.

167.21(1) (1) In this section:

167.21(1)(a) (a) "Commission" means the federal consumer product safety commission.

167.21(1)(b) (b) "Department" means the department of safety and professional services.

167.21(1)(c) (c) "Movable soccer goal" means a freestanding structure that consists of at least 2 upright posts, a crossbar, and support bars and that is designed to be used as a soccer goal and to be movable to different locations.

167.21(2) (2) The department shall promulgate rules that establish safety standards for anchoring and securing, and using counterweights on, movable soccer goals. The standards shall be consistent with guidelines for movable soccer goal safety published by the commission in January 1995.

167.21(3) (3) No person may erect a movable soccer goal on public land unless the person erects the goal in the manner required by the rules promulgated under sub. (2).

167.21(4) (4) A person who violates sub. (3) is subject to a forfeiture of not more than $500.

167.21 History History: 2009 a. 390; 2011 a. 32.



167.22 Cigars not to be manufactured in basements.

167.22  Cigars not to be manufactured in basements. No shop or place wherein cigars are manufactured shall be located below the ground floor.



167.25 Refrigerators and iceboxes.

167.25  Refrigerators and iceboxes.

167.25(1) (1) Any person who discards or abandons any refrigerator, icebox or deep freeze locker, having a capacity of 1 1/2 cubic feet or more, which is no longer in use, and which has not had the door removed, or such portion of the latch mechanism removed to prevent latching or locking of the door, is guilty of a misdemeanor. Any owner, lessee or manager who knowingly permits such a refrigerator, icebox or deep freeze locker to remain on premises under his or her control without having the door removed or such portion of the latch mechanism removed to prevent latching or locking of the door is guilty of a misdemeanor. Any person violating this section shall be fined not more than $50 or imprisoned not more than 30 days or both.

167.25(2) (2) Guilt of a violation of this section shall not, in itself, render one guilty of manslaughter, battery or other crime against a person who may suffer death or injury from entrapment in such refrigerator, icebox or deep freeze locker.

167.25 History History: 1993 a. 482.



167.26 Leaving unguarded ice holes.

167.26  Leaving unguarded ice holes.

167.26(1b) (1b) In this section:

167.26(1b)(a) (a) "Nonprofit membership corporation" means a corporation as described in s. 779.70 (1).

167.26(1b)(b) (b) "Qualified lake association" means an association that meets the qualifications under s. 281.68 (3m) (a).

167.26(1b)(c) (c) "Water quality project" means a project that improves water quality, including a project that improves fish habitat or that reduces or prevents any of the following:

167.26(1b)(c)1. 1. Blue-green algae.

167.26(1b)(c)2. 2. The release of anoxic gases or nutrients.

167.26(1g) (1g) Except as provided in sub. (1m), any person who removes ice or causes its removal from any stream, pond or lake shall place around the margin of the opening made by such removal a fence, by setting posts of not less than 2 by 4 in size with any of the following fencings:

167.26(1g)(a) (a) A fence board attached not less than 3 1/2 feet above the surface of the ice on the stream, pond or lake.

167.26(1g)(b) (b) Colored plastic construction roll fencing attached to the posts.

167.26(1m) (1m) Instead of the requirements under sub. (1g), any person who removes ice or causes its removal from Lake Butte des Morts, Lake Poygan, Lake Winnebago or Lake Winneconne for the spearing of sturgeon may mark the opening made by the removal without using fencing if the person uses at least 2 strips of wood that protrude at least 3 feet above the surface of the ice. The strips of wood may not exceed approximately 1.5 inches in width and approximately 0.25 inch in thickness.

167.26(2) (2)

167.26(2)(a)(a) Instead of the requirements under sub. (1g), any person creating ice holes by aeration of water may do any of the following:

167.26(2)(a)1. 1. Erect and maintain a barricade around the holes consisting of uprights that are spaced at adequate intervals to maintain the barricade and that are connected by a continuous rope, cord, or similar material placed at least 2.5 feet and not more than 4.5 feet off the surface.

167.26(2)(a)2. 2. Erect and maintain a visual warning mechanism that is highly visible and that is reflectorized, fluorescent, or lighted.

167.26(2)(b) (b) The connecting rope, cord, or similar material specified in par. (a) 1. shall have reflectorized, fluorescent, or lighted ribbon or tape or other reflectorized devices attached to it, so as to be highly visible, and shall be of sufficient strength to permit retrieval of the barricade following melting of the ice.

167.26(2)(c) (c) Any person erecting a barricade or warning mechanism under this subsection shall remove the barricade and all parts of the barricade or mechanism immediately after the ice has melted.

167.26(2m) (2m)

167.26(2m)(a)(a) Instead of the requirements under subs. (1g) and (2), any public inland lake protection and rehabilitation district or any nonprofit membership corporation that is creating ice holes for a lake by aeration of water for purposes of a water quality project that has been approved by the department of natural resources may provide alternative warning methods by doing all of the following:

167.26(2m)(a)1. 1. Posting highly visible warning notices at each shoreline area through which the public has access to the lake.

167.26(2m)(a)2. 2. Providing a written warning notice to each owner of riparian property on the lake.

167.26(2m)(b) (b) Each warning notice placed by a public inland lake protection and rehabilitation district or a nonprofit membership corporation under par. (a) 1. shall meet all of the following requirements:

167.26(2m)(b)1. 1. The size, lettering, and format of each notice shall be designed so as to make the notice readable by the public at a distance of 60 feet.

167.26(2m)(b)2. 2. Each notice shall contain the wording "DANGER — OPEN WATER," "WARNING — ICE HOLES," or "DANGER — THIN ICE" or wording of a similar nature.

167.26(2m)(b)3. 3. Each notice shall replicate the wording required under subd. 2. so that the wording on each notice is visible from the shoreline and from the water.

167.26(2m)(b)4. 4. Each notice shall be made of durable material and lettering and shall be replaced as necessary so that the notice remains readable throughout the winter season.

167.26(2m)(b)5. 5. The notices shall be placed no later than December 15 of each winter season.

167.26(2m)(c) (c) The written notices provided to each owner of riparian property by a public inland lake protection and rehabilitation district or a nonprofit membership corporation under par. (a) 2. shall be provided no later than December 15 of each winter season.

167.26(3) (3)

167.26(3)(a)(a) Except as provided in par. (b), a person barricading or marking an ice hole or opening in the manner specified in this section, or erecting a warning device or posting a notice for an ice hole or opening in the manner specified in this section, shall be exempt from liability for injury to or the death of any person or for damage to any property that results from creating the ice hole or opening.

167.26(3)(b) (b) Except as provided in par. (c), a member of a qualified lake association or of a nonprofit membership corporation shall be exempt from any liability incurred by the qualified lake association or nonprofit membership corporation in creating an ice hole or opening that is subject to the barricading, fencing, or warning requirements under this section.

167.26(3)(c) (c) Any riparian property owner who is aware of the existence of an ice hole or opening in the stream, pond, or lake to which his or her riparian property abuts shall not be exempt from liability as provided in par. (a) if the owner fails to warn a person to whom the owner has given permission to cross the property in order to have access to the stream, pond, or lake by doing one of the following:

167.26(3)(c)1. 1. Directly warning the person of the existence of the ice hole or opening.

167.26(3)(c)2. 2. Posting a warning notice on the property that complies with the requirements specified under sub. (2m) (b) 1. to 5.

167.26(4) (4) This section shall not apply to ice holes caused by hydroelectric dams or by air bubbler systems installed by the corps of engineers for navigational purposes.

167.26(5) (5) This section shall apply to all navigable or public waters of the state.

167.26(6) (6) Any person violating sub. (1g), (1m), (2), or (2m) shall be imprisoned for not more than 6 months or fined not more than $100. Any person who removes a barricade, fencing, a warning notice, or a warning mechanism or other barrier or marking that complies with this section during the period beginning with December 15 of a given year and ending on March 30 of the following year may be imprisoned for not more than 6 months or fined not more than $100.

167.26 History History: 1975 c. 296; 1987 a. 27; 1991 a. 269; 1993 a. 133, 213, 491; 1997 a. 167; 2005 a. 395.



167.27 Capping and filling wells or similar structures.

167.27  Capping and filling wells or similar structures.

167.27(1)(1) This section applies only to counties of a population of 500,000 or more.

167.27(2) (2) The owner of any real estate shall securely protect any well, seepage pit, cistern, cesspool, septic tank, or other similar structures in active use with a cover of concrete, metal or wood covered with sheet metal, securely fastened and of sufficient weight so it cannot be removed by small children and so as to make it free from danger to persons going upon such real estate.

167.27(3) (3) Whenever any shallow dug well, seepage pit, cistern, cesspool or septic tank is abandoned or its use discontinued, the owner of the real estate upon which it is located shall promptly fill the same to grade.

167.27(4) (4) Whenever any drilled, bored or deep dug well, except test wells of 10 inches or less in diameter, is abandoned or its use discontinued, the owner of the real estate upon which it is located shall promptly fill the same, either with alternate layers of sand or clay and concrete, and seal with a concrete cover at least 5 inches thick, or in accordance with recommendations of the department of health services.

167.27(5) (5) Whenever any mine shaft, exploration shaft or test well is abandoned or its use discontinued, the operator or contractor shall promptly fill same to grade or enclose the same with a fence of strong woven wire not less than 46 inches wide with one barbwire above or cap same with a reinforced concrete slab at least 6 inches thick or with a native boulder at least 3 times the diameter of the top of the shaft or test well bore. The strands of the woven wire shall not be smaller than No. 12 wire and the cross wires and meshes shall not be smaller than No. 16 wire; the strands shall not be more than 12 inches apart, and the meshes shall not exceed 8 inches square. All wires must be tightly stretched and securely fastened to sufficient posts firmly set not more than 8 feet apart. In case any person shall neglect to repair or rebuild such fence which the person is so required to build and maintain, any person may complain to the department of safety and professional services or to the local governing body, which shall give notice in writing to the person who is required to build and maintain such fence. The department of safety and professional services or the local governing body shall then proceed to examine the fence, and if it shall determine that such fence is insufficient, it shall notify the person responsible for its erection and maintenance and direct the person to repair or rebuild the fence within such time as it shall deem reasonable. Any person refusing to comply with such order shall be subject to the penalties provided.

167.27(6) (6) Existing abandoned mine shafts, exploration shafts or test wells shall be securely protected by owner of the real estate upon which it is located.

167.27(7) (7) Any person violating this section shall be fined not less than $10 nor more than $200 or imprisoned not exceeding 6 months, or both.

167.27(8) (8) Any violation of this section coming to the attention of the department of safety and professional services or municipal authorities shall be reported to the attorney general or district attorney for prosecution.

167.27 History History: 1993 a. 482; 1995 a. 27 ss. 4471, 4472, 9116 (5) and 9126 (19); 2007 a. 20 s. 9121 (6) (a); 2011 a. 32.



167.30 Use of firearms, etc., near park, etc.

167.30  Use of firearms, etc., near park, etc.

167.30(1) (1) Any person who shall discharge or cause the discharge of any missile from any firearm, slung shot, bow and arrow or other weapon, within 40 rods of any public park, square or enclosure owned or controlled by any municipality within this state and resorted to for recreation or pleasure, when such park, square or enclosure is wholly situated without the limits of such municipality, shall be punished by imprisonment in the county jail not exceeding 60 days or by fine of not more than $25 nor less than one dollar.

167.30(2) (2) Subsection (1) does not apply to the discharge of a firearm if the actor's conduct is justified or, had it been subject to a criminal penalty, would have been subject to a defense described in s. 939.45.

167.30 History History: 2011 a. 35.



167.31 Safe use and transportation of firearms and bows.

167.31  Safe use and transportation of firearms and bows.

167.31(1)(1)  Definitions. In this section:

167.31(1)(a) (a) "Aircraft" has the meaning given under s. 114.002 (3).

167.31(1)(b) (b) "Encased" means enclosed in a case that is completely zipped, snapped, buckled, tied or otherwise fastened with no part of the firearm exposed.

167.31(1)(bg) (bg) "Family member of the landowner" means a person who is related to the landowner as a parent, child, spouse, or sibling.

167.31(1)(bn) (bn) "Farm tractor" has the meaning given in s. 340.01 (16).

167.31(1)(c) (c) "Firearm" means a weapon that acts by force of gunpowder.

167.31(1)(cm) (cm) "Handgun" has the meaning given in s. 175.60 (1) (bm).

167.31(1)(d) (d) "Highway" has the meaning given under s. 340.01 (22).

167.31(1)(dm) (dm) "Implement of husbandry" has the meaning given in s. 340.01 (24).

167.31(1)(e) (e) "Motorboat" has the meaning given under s. 30.50 (6).

167.31(1)(em) (em) "Peace officer" has the meaning given in s. 939.22 (22).

167.31(1)(et) (et) "Private security person" has the meaning given in s. 440.26 (1m) (h).

167.31(1)(f) (f) "Roadway" has the meaning given under s. 340.01 (54).

167.31(1)(fg) (fg) "Stationary" means not moving, regardless of whether the motor is running.

167.31(1)(fm) (fm) "Street" means a highway that is within the corporate limits of a city or village.

167.31(1)(fr) (fr) "Transmission facility" means any pipe, pipeline, duct, wire, cable, line, conduit, pole, tower, equipment, or other structure used to transmit or distribute electricity to or for the public or to transmit or distribute communications or data to or from the public.

167.31(1)(g) (g) "Unloaded" means any of the following:

167.31(1)(g)1. 1. Having no shell or cartridge in the chamber of a firearm or in the magazine attached to a firearm.

167.31(1)(g)2. 2. In the case of a cap lock muzzle-loading firearm, having the cap removed.

167.31(1)(g)3. 3. In the case of a flint lock muzzle-loading firearm, having the flashpan cleaned of powder.

167.31(1)(g)4. 4. In the case of an electronic ignition muzzle-loading firearm, having the battery removed and disconnected from the firearm.

167.31(1)(h) (h) "Vehicle" has the meaning given in s. 340.01 (74), but includes a snowmobile, as defined in s. 340.01 (58a), an all-terrain vehicle, as defined in s. 340.01 (2g), and an electric personal assistive mobility device, as defined in s. 340.01 (15pm), except that for purposes of subs. (4) (c) and (cg) and (4m) "vehicle" has the meaning given for "motor vehicle" in s. 29.001 (57).

167.31(2) (2) Prohibitions; motorboats and vehicles; highways and roadways.

167.31(2)(a)(a) Except as provided in sub. (4), no person may place, possess, or transport a firearm, bow, or crossbow in or on a motorboat with the motor running, unless one of the following applies:

167.31(2)(a)1. 1. The firearm is unloaded or is a handgun.

167.31(2)(a)2. 2. The bow does not have an arrow nocked.

167.31(2)(a)3. 3. The crossbow is not cocked or is unloaded and enclosed in a carrying case.

167.31(2)(b) (b) Except as provided in sub. (4), no person may place, possess, or transport a firearm, bow, or crossbow in or on a vehicle, unless one of the following applies:

167.31(2)(b)1. 1. The firearm is unloaded or is a handgun.

167.31(2)(b)2. 2. The bow does not have an arrow nocked.

167.31(2)(b)3. 3. The crossbow is not cocked or is unloaded and enclosed in a carrying case.

167.31(2)(c) (c) Except as provided in sub. (4), no person may load a firearm, other than a handgun, in a vehicle or discharge a firearm or shoot a bolt or an arrow from a bow or crossbow in or from a vehicle.

167.31(2)(d) (d) Except as provided in sub. (4) (a), (bg), (cg), (e), and (g), no person may discharge a firearm or shoot a bolt or an arrow from a bow or crossbow from or across a highway or within 50 feet of the center of a roadway.

167.31(2)(e) (e) A person who violates pars. (a) to (d) is subject to a forfeiture of not more than $100.

167.31(3) (3) Prohibitions; aircraft.

167.31(3)(a)(a) Except as provided in sub. (4), no person may do any of the following:

167.31(3)(a)1. 1. Place, possess, or transport a firearm, bow, or crossbow in or on a commercial aircraft, unless the firearm is unloaded and encased or unless the bow or crossbow is unstrung or is enclosed in a carrying case.

167.31(3)(a)2. 2. Place, possess, or transport a firearm, bow, or crossbow in or on a noncommercial aircraft, unless the firearm is unloaded and encased or the firearm is a handgun or unless the bow or crossbow is unstrung or is enclosed in a carrying case.

167.31(3)(b) (b) Except as provided in sub. (4), no person may load or discharge a firearm or shoot a bolt or an arrow from a bow or crossbow in or from an aircraft.

167.31(3)(c) (c) A person who violates par. (a) or (b) shall be fined not more than $1,000 or imprisoned not more than 90 days or both.

167.31(3m) (3m) Prohibitions; transmission facilities.

167.31(3m)(a)(a) Except as provided in sub. (4) (b) and (h), no person may intentionally discharge a firearm in the direction of a transmission facility.

167.31(3m)(b) (b) A person who violates par. (a) and causes damage to a transmission facility is subject to a forfeiture of not more than $100.

167.31(3m)(c) (c) In addition to any forfeiture imposed under par. (b), the court shall revoke any hunting license under ch. 29 that is issued to the person found in violation for a period of one year.

167.31(3m)(d) (d) In addition to any forfeiture imposed under par. (b) and the revocation required under par. (c), the court shall enter a restitution order that requires the defendant to pay to the owner of the transmission facility the reasonable cost of the repair or replacement of the transmission facility.

167.31(4) (4) Exceptions.

167.31(4)(a)(a) Subsections (2) and (3) do not apply to any of the following who, in the line of duty, place, possess, transport, load or discharge a firearm in, on or from a vehicle, motorboat or aircraft or discharge a firearm from or across a highway or within 50 feet of the center of a roadway:

167.31(4)(a)2. 2. A member of the U.S. armed forces.

167.31(4)(a)3. 3. A member of the national guard.

167.31(4)(a)4. 4. A private security person who meets all of the following requirements:

167.31(4)(a)4.a. a. He or she holds either a private detective license issued under s. 440.26 (2) (a) 2. or a private security permit issued under s. 440.26 (5).

167.31(4)(a)4.b. b. He or she holds a certificate of proficiency to carry a firearm issued by the department of safety and professional services.

167.31(4)(a)4.c. c. He or she is performing his or her assigned duties or responsibilities.

167.31(4)(a)4.d. d. He or she is wearing a uniform that clearly identifies him or her as a private security person.

167.31(4)(a)4.e. e. His or her firearm is in plain view, as defined by rule by the department of safety and professional services.

167.31(4)(ag) (ag) Subsection (2) (b) 1. does not apply to a firearm that is placed or possessed on a vehicle that is stationary.

167.31(4)(am) (am)

167.31(4)(am)1.1. Subsections (2) (a), (c) and (d) and (3) (a) and (b) do not apply to a peace officer who, in the line of duty, loads or discharges a firearm in, on or from a vehicle, motorboat or aircraft or discharges a firearm from or across a highway or within 50 feet of the center of a roadway.

167.31(4)(am)2. 2. Subsection (2) (b) does not apply to a peace officer who places, possesses or transports a firearm in or on a vehicle, motorboat or aircraft while in the line of duty.

167.31(4)(am)3. 3. Subsection (2) (b) does not apply to a person employed as a peace officer who places, possesses or transports a firearm in or on a vehicle while traveling in the vehicle from his or her residence to his or her place of employment as a peace officer.

167.31(4)(at) (at) Subsections (2) (c) and (d) and (3) (b) do not apply to the discharge of a firearm if the actor's conduct is justified or, had it been subject to a criminal penalty, would have been subject to a defense described in s. 939.45.

167.31(4)(b) (b) Subsections (2) (a), (b) and (c), (3) (a) and (b), and (3m) do not apply to the holder of a scientific research license under s. 169.25 or a scientific collector permit under s. 29.614 who is using a net gun or tranquilizer gun in an activity related to the purpose for which the license or permit was issued.

167.31(4)(bg) (bg)

167.31(4)(bg)1.1. Subsection (2) (a), (b), (c), and (d) does not apply to a state employee or agent, or to a federal employee or agent, who is acting within the scope of his or her employment or agency, who is authorized by the department of natural resources to take animals in the wild for the purpose of controlling the spread of disease in animals and who is hunting in an area designated by the department of natural resources as a chronic wasting disease eradication zone, except that this subdivision does not authorize the discharge of a firearm or the shooting of a bolt or arrow from a bow or crossbow across a state trunk highway, county trunk highway, or paved town highway.

167.31(4)(bg)1g. 1g. Subsection (2) (b) and (c) does not apply to a landowner, a family member of the landowner, or an employee of the landowner who is using a firearm, bow, or crossbow to shoot wild animals from a farm tractor or an implement of husbandry on the landowner's land that is located in an area designated by the department of natural resources as a chronic wasting disease eradication zone.

167.31(4)(bg)2. 2. This paragraph does not apply after June 30, 2010.

167.31(4)(bn) (bn) Subsection (2) (a) does not apply to a person using a bow or a crossbow for fishing from a motorboat.

167.31(4)(bt) (bt) Subsection (2) (b) does not apply to the placement, possession, or transportation of an unloaded firearm in or on a vehicle if all of the following apply:

167.31(4)(bt)1. 1. The vehicle is a self-propelled motor vehicle with 4 rubber-tired wheels.

167.31(4)(bt)2. 2. The vehicle is not certified by the manufacturer for on-road use.

167.31(4)(bt)3. 3. The vehicle is not an all-terrain vehicle, as defined in s. 340.01 (2g).

167.31(4)(bt)4. 4. The vehicle is being used to transport individuals involved in sport shooting activities at sport shooting ranges, as defined in s. 895.527 (1), and is not being used to transport individuals involved in hunting.

167.31(4)(bt)5. 5. The vehicle is being operated entirely on private property and is not being operated in the right-of-way of any highway.

167.31(4)(c) (c) Subsection (2) (b) and (c) does not apply to the holder of a Class A or Class B permit under s. 29.193 (2) who is hunting from a stationary vehicle.

167.31(4)(cg) (cg) A holder of a Class A or Class B permit under s. 29.193 (2) who is hunting from a stationary vehicle may load and discharge a firearm or shoot a bolt or an arrow within 50 feet of the center of a roadway if all of the following apply:

167.31(4)(cg)1. 1. The roadway is part of a county highway, a town highway or any other highway that is not part of a street or of a state trunk or federal highway.

167.31(4)(cg)2. 2. The vehicle is located off the roadway and is not in violation of any prohibition or restriction that applies to the parking, stopping or standing of the vehicle under ss. 346.51 to 346.55 or under a regulation enacted under s. 349.06 or 349.13.

167.31(4)(cg)3. 3. The holder of the permit is not hunting game to fill the tag of another person.

167.31(4)(cg)4. 4. The holder of the permit has obtained permission from any person who is the owner or lessee of private property across or on to which the holder of the permit intends to discharge a firearm or shoot a bolt or an arrow.

167.31(4)(cg)5. 5. The vehicle bears special registration plates issued under s. 341.14 (1), (1a), (1e), or (1m) or displays a sign that is at least 11 inches square on which is conspicuously written "disabled hunter".

167.31(4)(cg)6. 6. The holder of the permit discharges the firearm or shoots the bolt or arrow away from and not across or parallel to the roadway.

167.31(4)(cm) (cm) For purposes of pars. (c) and (cg), the exemption from sub. (2) (b) under these paragraphs only applies to the firearm, bow or crossbow being used for hunting by the holder of the Class A or Class B permit under s. 29.193 (2).

167.31(4)(co) (co) For purposes of par. (cg), a person may stop a vehicle off the roadway on the left side of the highway.

167.31(4)(cr) (cr) For purposes of par. (cg) 4., "private property" does not include property leased for hunting by the public, land that is subject to a contract under subch. I of ch. 77, or land that is subject to an order designating it as managed forest land under subch. VI of ch. 77 and that is not designated as closed to the public under s. 77.83 (1).

167.31(4)(d) (d) Subsection (2) (b) does not prohibit a person from leaning an unloaded firearm against a vehicle.

167.31(4)(e) (e) Subsection (2) (d) does not apply to a person who is legally hunting small game with a muzzle-loading firearm or with a shotgun loaded with shotshell or chilled shot number BB or smaller, if the surface of the highway or roadway is anything other than concrete or blacktop.

167.31(4)(f) (f) Subsection (2) (d) does not prohibit a person from possessing a loaded firearm within 50 feet of the center of a roadway if the person does not violate sub. (2) (b) or (c).

167.31(4)(g) (g) A person who is fishing with a bow and arrow may shoot an arrow from a bow, and a person who is fishing with a crossbow may shoot a bolt from a crossbow, within 50 feet of the center of a roadway if the person does not shoot the arrow or bolt from the roadway or across a highway.

167.31(4)(h) (h) Subsection (3m) does not apply to any of the following who discharge a firearm in the direction of a transmission facility:

167.31(4)(h)1. 1. A member of the armed forces in the line of duty.

167.31(4)(h)2. 2. A member of the national guard in the line of duty.

167.31(4)(h)3. 3. A peace officer in the line of duty.

167.31(4)(h)4. 4. A private security person who meets all of the requirements under par. (a) 4.

167.31(4)(i) (i) Subsection (2) (b) and (c) does not apply to a person legally hunting from a stationary nonmotorized vehicle that is not attached to a motor vehicle.

167.31(4m) (4m) Rules. The department of natural resources may further restrict hunting from stationary vehicles on county or town highways by promulgating rules designating certain county and town highways, or portions thereof, upon which a holder of a Class A or Class B permit issued under s. 29.193 (2) may not discharge a firearm or shoot a bolt or an arrow from a bow or crossbow under sub. (4) (cg). For each restriction of hunting from a county or town highway contained in a rule to be promulgated under this subsection, the department shall submit a specific justification for the restriction with the rule submitted to legislative council staff for review under s. 227.15 (1).

167.31(5) (5) Weapons surcharge.

167.31(5)(a)(a) If a court imposes a fine or forfeiture for a violation of this section, the court shall also impose a weapons surcharge under ch. 814 equal to 75% of the amount of the fine or forfeiture.

167.31(5)(b) (b) If a fine or forfeiture is suspended in whole or in part, the weapons surcharge shall be reduced in proportion to the suspension.

167.31(5)(c) (c) If any deposit is made for an offense to which this subsection applies, the person making the deposit shall also deposit a sufficient amount to include the weapons surcharge under this subsection. If the deposit is forfeited, the amount of the weapons surcharge shall be transmitted to the secretary of administration under par. (d). If the deposit is returned, the amount of the weapons surcharge shall also be returned.

167.31(5)(d) (d) The clerk of the circuit court shall collect and transmit to the county treasurer the weapons surcharge as required under s. 59.40 (2) (m). The county treasurer shall then pay the secretary of administration as provided in s. 59.25 (3) (f) 2. The secretary of administration shall deposit all amounts received under this paragraph in the conservation fund to be appropriated under s. 20.370 (3) (mu).

167.31 History History: 1985 a. 36; 1987 a. 27, 353; 1991 a. 77; 1993 a. 147; 1995 a. 122, 201; 1997 a. 248, 249; 1999 a. 32, 158; 2001 a. 8, 56, 90, 108; 2003 a. 33, 139, 326; 2005 a. 169, 253, 286, 345; 2007 a. 97; 2009 a. 246; 2011 a. 32, 35, 51, 180, 265.



167.32 Safety at sporting events.

167.32  Safety at sporting events.

167.32(1) (1)  Definitions. In this section:

167.32(1)(a) (a) "Alcohol beverages" means fermented malt beverages and intoxicating liquor.

167.32(1)(b) (b) "Facility" means building or stadium.

167.32(1)(c) (c) "Fermented malt beverages" has the meaning designated in s. 125.02 (6).

167.32(1)(d) (d) "Intoxicating liquor" has the meaning designated in s. 125.02 (8).

167.32(1)(e) (e) "Passing" includes pushing, pulling, throwing and moving.

167.32(1)(f) (f) "Sports facility" means a facility where sporting events are held, regardless of whether that is the exclusive use of the facility.

167.32(2) (2) Body passing.

167.32(2)(a)(a) A spectator at a sporting event at a sports facility shall not participate in the process of passing another person above the floor or ground from one location to another.

167.32(2)(b) (b) Paragraph (a) does not apply to the act of a person moving another person in order to render first aid or otherwise assist or care for that other person.

167.32(3) (3) Object passing. A spectator at a sporting event at a sports facility shall not participate in the process of passing bleachers, seats or other objects in a manner which threatens the safety of other persons.

167.32(4) (4) Alcohol consumption.

167.32(4)(a)(a) A spectator shall not bring alcohol beverages into a sports facility where there is a sporting event at the sports facility.

167.32(4)(b) (b) A spectator shall not possess or consume alcohol beverages at a sporting event at a sports facility if the alcohol beverages were brought to the facility as specified in par. (a).

167.32(4)(c) (c) This subsection does not apply to any vendor or other person who brings alcohol beverages into a sports facility with the authorization of the person in charge of the facility.

167.32(5) (5) Forfeiture. Any person who violates sub. (2), (3) or (4) shall forfeit $50.

167.32(6) (6) Citation procedure. The state may use the citation procedures under s. 778.25 to enforce this section. A county or municipality may use the citation procedures under s. 778.25 to enforce a local ordinance strictly conforming to this section.

167.32 History History: 1985 a. 254.



167.33 Snow sports.

167.33  Snow sports.

167.33(1)(1)  Definitions. In this section:

167.33(1)(a) (a) "Affiliate" means:

167.33(1)(a)1. 1. With respect to a partnership, each partner thereof.

167.33(1)(a)2. 2. With respect to a limited liability company, each member thereof.

167.33(1)(a)3. 3. With respect to a corporation, each officer, director, principal stockholder, and controlling member thereof.

167.33(1)(b) (b) "Competition" means any event authorized by a ski area operator, or by an agent of a ski area operator, that involves a comparison of skills used in one or more snow sports. "Competition" includes training sessions for such an event.

167.33(1)(c) (c) "Freestyle features" means man-made features that include boxes, jumps, hits, jibs, tabletops, spikes, take-off ramps, landings, banks, half pipes, picnic tables, logs, and pipes.

167.33(1)(d) (d) "Freestyling" means mogul jumping, mogul skiing, ski jumping, aerial skiing, ski cross, ski ballet, snowboarding, and any other similar snow sport.

167.33(1)(e) (e) "Hazard" means any man-made or natural obstacle or hazard. "Hazard" includes ridges, sharp corners, jumps, bumps, moguls, valleys, dips, cliffs, ravines, and bodies of water.

167.33(1)(f) (f) "Lift" means any aerial tramway or lift, a surface lift, a tow, or a conveyor used by a ski area operator to transport participants in snow sports at a ski area.

167.33(1)(g) (g) "Participant in a snow sport" means an individual who is engaged in a snow sport or who is walking or otherwise traveling within a ski area for purposes of engaging in the sport. "Participant in a snow sport" also means an individual who is present at a ski area to observe others engaged in a snow sport or who is a passenger on a lift. "Participant in a snow sport" includes an individual that is an employee of a ski area operator when he or she is acting outside the scope of his or her employment.

167.33(1)(h) (h) "Ski area" means trails, terrains, and other outdoor areas that are used by individuals engaged in snow sports and that is administered as a single enterprise by a ski area operator.

167.33(1)(i) (i) "Ski area infrastructure" means lifts and any associated components, snowmaking equipment and any associated components, and utility structures, buildings, huts, signs, lift mazes, fences, or other structures located within a ski area.

167.33(1)(j) (j) "Ski area operator" means a person that owns or is responsible for operating a ski area or its affiliates. "Ski area operator" includes the employees and agents of a ski area operator.

167.33(1)(k) (k) "Ski area vehicle" means a motorized vehicle used in the operation and maintenance of a ski area or used as transportation within a ski area.

167.33(1)(L) (L) "Skiing" means downhill skiing, alpine skiing, nordic skiing, cross-country skiing, telemarking, snowshoeing, or snowboarding.

167.33(1)(m) (m) "Sledding" means sliding down a prepared course on sleds, toboggans, ski bikes, or comparable devices. "Sledding" excludes tubing.

167.33(1)(n) (n) "Snowmaking equipment" includes pipes, hoses, hydrants, snow guns, fans, wands, pumps, and any other equipment associated with making snow.

167.33(1)(o) (o) "Snow sport" means skiing, sledding, tubing, or freestyling.

167.33(1)(p) (p) "Tree skiing area" means an area open to skiing, that is not groomed for skiing, and that is forested.

167.33(1)(q) (q) "Tubing" means sliding down a prepared course on inflatable tubes, minibobs, or comparable devices.

167.33(2) (2) Conditions and risks of snow sports. For purposes of this section, conditions and risks consist of all of the following:

167.33(2)(a) (a) Changes in weather or visibility.

167.33(2)(b) (b) The presence of surface or subsurface conditions, including any of the following:

167.33(2)(b)1. 1. Snow, ice, crust, slush, soft spots, holes, grooves, bare spots, cuts, rocks, boulders, or tracks from ski area vehicles.

167.33(2)(b)2. 2. Forest growth or debris, including stumps, logs, or brush.

167.33(2)(c) (c) Ridges, sharp corners, bumps, moguls, valleys, rollers, dips, cliffs, ravines, and double fall lines.

167.33(2)(d) (d) Variations in the difficulty of terrain, surface conditions, or subsurface conditions on a single trail or terrain or among trails or terrains that are designated the same level of difficulty at the ski area or at another ski area.

167.33(2)(e) (e) The risk of injury or death on trails and terrains that fall away or drop off toward hazards.

167.33(2)(f) (f) The risk of collision with other participants in snow sports, employees of a ski area operator, or ski area infrastructure.

167.33(2)(g) (g) Variation in the location, construction, configuration, or steepness of trails or terrains.

167.33(2)(h) (h) The greater risk of collision, injury, or death in treed areas, in areas where competitions are held, and in areas where freestyling is allowed.

167.33(3) (3) Duties of ski area operators; signage; notice.

167.33(3)(a)(a) Notice on tickets required. Each ski area operator shall print on each ticket or season pass that it issues to participants in snow sports the following warning:

"WARNING: Under Wisconsin law, each participant in a snow sport assumes the risk of injury or death to person or injury to property resulting from the conditions and risks that are considered to be inherent in a snow sport, has a number of duties that must be met while engaging in a snow sport, and is subject to limitations on the ability to recover damages from a ski area operator for injuries or death to a person or to property. A complete copy of this law is available for review at the main site where tickets to this ski area are sold."

167.33(3)(b) (b) Signs required; generally. Each ski area operator shall post and maintain a sign that is at least 10 square feet in size at or near each of the sites where tickets to the ski area are sold, at or near each of the entrances or lift loading areas for areas that are open to snow sports, and at or near each area open to sledding or tubing which is not served by a lift. The sign shall contain the following warning:

"WARNING — ASSUMPTION OF RISKS: Under Wisconsin law, each participant in a snow sport is considered to have accepted and to have knowledge of the risk of injury or death to person or injury to property that may result. Under Wisconsin law, each participant in a snow sport has the duty to take the precautions that are necessary to avoid injury or death to person or injury to property. Wisconsin law sets forth certain other limitations on the liability of ski area operators for injuries or death to person or injury to property. A complete copy of this law is available for review at the main site where tickets to this ski area are sold."

167.33(3)(c) (c) Copies of law. Each ski area operator shall post and maintain a current copy of all of the provisions of this section at the main site where tickets to the ski area are sold and shall make a copy of it for any individual upon request.

167.33(3)(d) (d) Signs required; skiing or sledding areas. In addition to the sign required under par. (b), each ski area operator shall post and maintain a sign that is at least 10 square feet in size at or near each entrance to a loading area of a lift that serves areas open to skiing or sledding. The sign shall contain the following warning:

"WARNING — DUTIES OF INDIVIDUALS ENGAGED IN SKIING OR SLEDDING: Under Wisconsin law, each individual engaged in skiing or sledding has a duty to do all of the following:

167.33(3)(d)1. 1. Obey all posted warnings and signs.

167.33(3)(d)2. 2. Keep off of closed trails and out of closed areas.

167.33(3)(d)3. 3. Know the range of his or her ability and engage in skiing or sledding within that ability.

167.33(3)(d)4. 4. Assess the difficulty of the trails and terrains that are open to skiing or sledding.

167.33(3)(d)5. 5. Maintain control of his or her speed and direction.

167.33(3)(d)6. 6. Be able to stop or avoid other individuals or objects.

167.33(3)(d)7. 7. Yield to other individuals engaged in skiing or sledding who are ahead or who are down the slope.

167.33(3)(d)8. 8. Not stop at a point that will result in the individual obstructing a trail or not being visible from above.

167.33(3)(d)9. 9. Yield to other individuals engaged in skiing or sledding who are uphill when starting downhill or when merging onto a trail.

167.33(3)(d)10. 10. Be able to safely board, ride, and deboard any lift serving an area open to skiing or sledding.

167.33(3)(d)11. 11. Board and deboard a lift only at designated sites."

167.33(3)(e) (e) Signs required; tubing areas. In addition to the sign required under par. (b), each ski area operator shall post and maintain a sign that is at least 10 square feet in size at or near each entrance to a loading area of a lift that serves areas open to tubing or at or near an entrance of an area open to tubing that is not served by a lift. The sign shall contain the following warning:

"WARNING — DUTIES OF INDIVIDUALS ENGAGED IN TUBING: Under Wisconsin law, each individual engaged in tubing has a duty to do all of the following:

167.33(3)(e)1. 1. Obey all posted warnings and signs.

167.33(3)(e)2. 2. Keep out of closed areas.

167.33(3)(e)3. 3. Know the range of his or her ability and engage in tubing within that ability.

167.33(3)(e)4. 4. Assess the difficulty of the terrain that is open to tubing.

167.33(3)(e)5. 5. Maintain control of the speed and direction of the tube or other device that is being used.

167.33(3)(e)6. 6. Comply with any posted limits imposed on the number of passengers or on the amount of weight of the tube or other device while it is being ridden.

167.33(3)(e)7. 7. Be able to safely board, ride, and deboard any lift serving an area open to tubing.

167.33(3)(e)8. 8. Board and deboard a lift only at designated sites.

167.33(3)(e)9. 9. Yield to other individuals engaged in tubing who are ahead or who are down the slope.

167.33(3)(e)10. 10. Look uphill and yield to oncoming tubes before leaving the bottom of the hill at the end of a run.

167.33(3)(f) (f) Signs required; trails and terrains. Each ski area operator shall designate the trails that are open for skiing in its ski area and shall determine the difficulty level of each trail. The ski area operator shall post and maintain a sign at or near the beginning of each trail. The sign shall contain the name of the trail and all of the applicable wording and emblems specified in this paragraph to describe the difficulty level of the trail or terrain. The sign shall be at least 4 square feet in size. Each sign shall contain one or more of the following designations that are applicable:

167.33(3)(f)1. 1. The word "easier" with an emblem consisting of a green circle.

167.33(3)(f)2. 2. The words "difficult" or "more difficult" with an emblem consisting of a blue square.

167.33(3)(f)3. 3. The words "most difficult" with an emblem consisting of a black diamond.

167.33(3)(f)4. 4. The word "expert" or "extreme" with an emblem consisting of 2 black diamonds.

167.33(3)(f)5. 5. The words "freestyling area ahead" with an emblem consisting of an orange oval.

167.33(3)(f)6. 6. The words "tree skiing — caution." The sign shall have an orange background or orange lettering with a black or white background and shall contain the additional statement: "This back country trail is not groomed or patrolled — Never ski here alone."

167.33(3)(g) (g) Areas open to freestyling; signs and barricades required. A ski area operator shall designate an area as an area for freestyling if it contains one or more freestyle features. A ski area operator shall construct and maintain a barricade with fencing, roping, or similar means at the entrance to such an area. The opening in the barricade may not be wider than 30 feet. The ski area operator shall post and maintain a sign at or near the entrance of the area that is at least 3 square feet in size and that shows the boundaries of the area open to freestyling. The sign shall contain emblems consisting of a stop sign and orange oval. The sign shall contain all of the following:

167.33(3)(g)1. 1. The words "freestyling skills required."

167.33(3)(g)2. 2. The words "helmets are recommended" or "consider wearing a helmet."

167.33(3)(h) (h) Lifts; signs required. For each lift that is used by individuals engaged in skiing and that does not serve any trail that is described under par. (f) as "easier," the ski operator shall post and maintain, at or near the loading area for the lift a sign that is at least 10 square feet in size near or at the entrance of the loading area. The sign shall contain the following warning:

"WARNING: This lift does not serve any trails that are "easier" (marked with a green circle emblem). All of the trails served by this lift are "difficult" or "more difficult" (marked with a blue square emblem), "most difficult" (marked with a black diamond emblem), "expert" or "extreme terrain" (marked with an emblem consisting of 2 black diamonds), or "freestyling terrain ahead" (marked with an orange oval)."

167.33(3)(i) (i) Ski area vehicles; signs required. A ski area operator shall post and maintain signs on various trails or lift towers throughout the ski area that are at least 4 square feet in size that contain the following statement: "Caution: Ski area vehicles may be in operation at any time."

167.33(3)(j) (j) Variation of signs.

167.33(3)(j)1.1. In lieu of posting and maintaining each of the separate signs required under par. (b) and par. (d) or (e), a ski area operator may post and maintain a single sign that is at least 12 square feet in size and that contains all of the required warnings.

167.33(3)(j)2. 2. A ski area operator may, in a ski area with fewer than 100 acres in use for a snow sport vary from the specific wording, size, and location requirements for signs specified under this subsection, but any variation may not preclude a reasonably prudent participant in a snow sport from finding or understanding the contents of the sign.

167.33(4) (4) Duties of ski area owners; other duties.

167.33(4)(a)(a) Maps. Each ski area operator shall post and maintain a map of the trails and terrains in the ski area that are designated for any snow sport at all of the sites where tickets to the ski area are sold if the ski area has more than 3 trails. The map shall contain the names of each trail or terrain and a description of the level of difficulty for each trail as determined by the ski area operator under sub. (3) (f). The sign shall be at least 32 square feet in size.

167.33(4)(ag) (ag) Markings. Each ski area operator shall mark hydrants, water pipes, and any other man-made structures on a ski area that are not readily visible to participants in a snow sport under conditions of ordinary visibility from a distance of at least 100 feet. A ski area operator may use any type of marker, including a wooden or bamboo pole, flag, or sign if the marker is visible from a distance of 100 feet and if the marker itself does not constitute a serious hazard to participants in a snow sport. Variations in steepness or terrain, whether natural or as a result of slope design, snowmaking, or grooming operations, including roads, catwalks, or other terrain modifications, are not man-made structures for the purpose of this paragraph.

167.33(4)(ar) (ar) Padding policies. A ski area operator shall adopt a written policy determining which man-made ski area infrastructures require protective padding and determining the type, height, thickness, and color of the padding. The policy shall take into consideration factors including the infrastructure's size and location at the ski area and its visibility to the public under conditions of normal visibility.

167.33(4)(b) (b) Ski area vehicles.

167.33(4)(b)1.1. Each ski area operator shall ensure that each ski area vehicle that is present on a trail during the hours in which a lift is being operated shall display all of the following:

167.33(4)(b)1.a. a. A flashing light on or near the top of the ski area vehicle whenever the ski area vehicle's engine is on.

167.33(4)(b)1.b. b. If the ski area vehicle is an all-terrain vehicle, a snowmobile, or a similarly sized motorized vehicle, in addition to the flashing light as specified in subd. 1., a red or orange flag that is at least 40 square inches in size and that is mounted at least 5 feet from the bottom of the tracks or tires.

167.33(4)(b)2. 2. If any grooming operations take place on a ski trail during hours in which a lift is being operated, the ski area operator shall close that trail to the public at the top entrance to the trail until the grooming operations are complete on that trail. If a groomer is traversing part of a ski area that is not part of a ski trail during hours in which a lift is being operated, the ski area operator shall provide an escort for the groomer to warn guests of the approaching groomer.

167.33(4)(b)3. 3. A ski area operator shall have a written policy that specifies the training required for anyone to operate a snowmobile or an all-terrain vehicle within the ski area, and shall have a written policy addressing recommended routes for snowmobiles or all-terrain vehicles to follow when used during the hours in which a lift is being operated.

167.33(4)(b)4. 4. No ski area operator may allow anyone under the age of 18 to operate a snowmobile or an all-terrain vehicle within the ski area.

167.33(4)(b)5. 5. Any employee of a ski area operating a snowmobile or an all-terrain vehicle shall possess a valid driver's license.

167.33(4)(b)6. 6. A ski area operator shall prohibit the use of privately owned snowmobiles or all-terrain vehicles within the ski area during the hours in which a lift is being operated.

167.33(4)(b)7. 7. The operator of a snowmobile or an all-terrain vehicle may not operate the vehicle at a rate of speed greater than is reasonable.

167.33(4)(b)8. 8. Whenever possible, the person operating a snowmobile or an all-terrain vehicle within a ski area during the hours in which a lift is being operated shall give skiers the right-of-way.

167.33(4)(c) (c) Lift inspections. Annually, a ski area operator shall have all of the lifts located in its ski area inspected by a qualified lift inspector to determine whether the lift is in compliance with the rules promulgated by the department of safety and professional services.

167.33(4)(d) (d) Lift inspectors. In order to be a qualified lift inspector for purposes of par. (c), an individual shall be either or both of the following:

167.33(4)(d)1. 1. An individual authorized by the department of safety and professional services to make inspections of lifts pursuant to ch. 101.

167.33(4)(d)2. 2. An individual who has knowledge of the requirements of the rules specified in par. (c) and of the design and operation of lifts and who has one of the following:

167.33(4)(d)2.a. a. A degree of engineering from a recognized university.

167.33(4)(d)2.b. b. Experience as an inspector of lifts for an insurance company that has provided liability insurance coverage to any ski area.

167.33(5) (5) Duties of individuals engaged in snow sports.

167.33(5)(a)(a) Safety rules; skiing and sledding. Each individual engaged in skiing or sledding at a ski area has a duty to do all the following:

167.33(5)(a)1. 1. Obey all posted warnings and signs.

167.33(5)(a)2. 2. Keep off of closed trails and out of closed areas.

167.33(5)(a)3. 3. Know the range of his or her ability and engage in skiing or sledding within that ability.

167.33(5)(a)4. 4. Assess the difficulty of the trails and terrains that are open to skiing or sledding.

167.33(5)(a)5. 5. Maintain control of his or her speed and direction.

167.33(5)(a)6. 6. Comply with any posted limits that are imposed on the number of passengers or on the amount of weight of the sled or other sledding device while it is being ridden.

167.33(5)(a)7. 7. Be able to stop or avoid other individuals or objects.

167.33(5)(a)8. 8. Yield to other individuals engaged in skiing or sledding who are ahead or who are down the slope.

167.33(5)(a)9. 9. Not stop at a point that will result in the individual obstructing a trail or not being visible from above.

167.33(5)(a)10. 10. Yield to other individuals engaged in skiing or sledding who are uphill when starting downhill or merging onto a trail.

167.33(5)(a)11. 11. Be able to safely board, ride, and deboard any lift serving an area open to skiing or sledding.

167.33(5)(a)12. 12. Board and deboard a lift only at designated sites.

167.33(5)(a)13. 13. If involved in a collision with another participant in a snow sport that results in injury or death, not leave the vicinity of the collision before giving his or her name and current address to an employee of the ski area operator or a member of the ski patrol, except for the purpose of securing aid for a person injured in the collision. A person who leaves the scene of the collision for the purpose of securing aid shall give his or her name and current address after securing the aid.

167.33(5)(b) (b) Safety rules; tubing. Each individual engaged in tubing at a ski area has a duty to do all of the following:

167.33(5)(b)1. 1. Obey all posted signs and warnings.

167.33(5)(b)2. 2. Keep out of closed areas.

167.33(5)(b)3. 3. Know the range of his or her ability and engage in tubing within that ability.

167.33(5)(b)4. 4. Assess the difficulty of terrain that is open to tubing.

167.33(5)(b)5. 5. Maintain control of his or her speed and direction.

167.33(5)(b)6. 6. Comply with any posted limits that are imposed on the number of passengers or on the amount of weight of the tube or other tubing device while it is being ridden.

167.33(5)(b)7. 7. Be able to safely board, ride, and deboard a lift serving an area open to tubing.

167.33(5)(b)8. 8. Board and deboard a lift only at designated sites.

167.33(5)(b)9. 9. Yield to other individuals engaged in tubing who are ahead or who are down the slope.

167.33(5)(b)10. 10. Look uphill and yield to oncoming tubes before leaving the bottom of the hill at the end of a run.

167.33(5)(b)11. 11. If involved in a collision with another participant in a snow sport that results in injury or death, not leave the vicinity of the collision before giving his or her name and current address to an employee of the ski area operator or a member of the ski patrol, except for the purpose of securing aid for a person injured in the collision. A person who leaves the scene of the collision for the purpose of securing aid shall give his or her name and current address after securing the aid.

167.33 History History: 2011 a. 199; s. 35.17 correction in (3) (e) 9.



167.35 Fire safety performance standards for cigarettes.

167.35  Fire safety performance standards for cigarettes.

167.35(1)(1)  Definitions. In this section:

167.35(1)(a) (a) "Cigarette" means any roll of tobacco wrapped in paper or in any substance other than tobacco.

167.35(1)(b) (b) "Department" means the department of safety and professional services unless the context requires otherwise.

167.35(1)(c) (c) "Direct marketer" has the meaning given in s. 139.30 (2n).

167.35(1)(d) (d) "Distributor" has the meaning given in s. 139.30 (3).

167.35(1)(e) (e) "Jobber" has the meaning given in s. 139.30 (6).

167.35(1)(f) (f) "Manufacturer" means any of the following:

167.35(1)(f)1. 1. Any person who manufactures or otherwise produces cigarettes anywhere or causes cigarettes to be manufactured or produced anywhere, if the person intends that the cigarettes are to be sold in this state, including cigarettes that are sold in the United States through an importer.

167.35(1)(f)2. 2. The first purchaser anywhere that intends to resell in the United States cigarettes that are manufactured anywhere, if the original manufacturer or producer did not intend that the cigarettes be sold in the United States.

167.35(1)(f)3. 3. Any entity that becomes a successor to a person described in subd. 1. or a purchaser described in subd. 2.

167.35(1)(f)4. 4. Any person who owns an automated roll-your-own machine that is used to make cigarettes, not including an individual who owns a roll-your-own machine and uses the machine in his or her home solely to make cigarettes for his or her personal use or for the use of other individuals who live in his or her home.

167.35(1)(g) (g) "Repeatability" means the range of values within which the repeat results of cigarette test trials from a single laboratory will fall 95 percent of the time.

167.35(1)(h) (h) "Retailer" has the meaning given in s. 134.66 (1) (g).

167.35(1)(i) (i) "Sell" or "sale" has the meaning given in s. 139.30 (12).

167.35(2) (2) Certification filed by manufacturers.

167.35(2)(a)(a) Each manufacturer that sells or offers to sell cigarettes in this state shall file a written certification with the department, certifying that each type of cigarette listed in the certification has been tested in accordance with sub. (3) and complies with the applicable fire safety performance standard under sub. (3).

167.35(2)(b) (b) For each type of cigarette listed in the certification, all of the following information shall be included in the certification:

167.35(2)(b)1. 1. The brand or trade name that appears on the package.

167.35(2)(b)2. 2. The style of the cigarette, such as light or ultra-light.

167.35(2)(b)3. 3. The length in millimeters.

167.35(2)(b)4. 4. The circumference in millimeters.

167.35(2)(b)5. 5. Any flavor description for the cigarette.

167.35(2)(b)6. 6. Whether the cigarette is filter or nonfilter.

167.35(2)(b)7. 7. The type of individual container in which the cigarette is packaged, such as a soft pack or a box.

167.35(2)(b)8. 8. A description of the marking required under sub. (4).

167.35(2)(b)9. 9. The name, address, and telephone number of the laboratory conducting the testing of the cigarette as required under sub. (3), if the laboratory is not owned and operated by the manufacturer of the cigarette.

167.35(2)(b)10. 10. The date on which the testing required under sub. (3) occurred.

167.35(2)(c) (c) Upon filing a certification under par. (a), a manufacturer shall provide a copy of the certification to each distributor, jobber, or direct marketer that purchases from the manufacturer cigarettes that are the subject of the certification. Each manufacturer shall also provide to each distributor, jobber, and direct marketer sufficient copies of an illustration of the package marking required under sub. (4) to be given to each retailer to whom the distributor, jobber, or direct marketer sells cigarettes.

167.35(2)(d) (d) Each manufacturer shall file the certification under par. (a) with the department every 3 years.

167.35(2)(e) (e) The department shall promptly forward a copy of each certification it receives under par. (a) to the attorney general.

167.35(2)(f) (f) Each manufacturer shall pay to the department a fee of $1,000 for each brand family of cigarette listed in each certification filed with the department under par. (a). The fee shall apply to all cigarettes within the brand family and shall include any new cigarette that is included in the 3-year certification period for which the fee is paid. The manufacturer shall pay the fee upon filing each certification for a new brand family.

167.35(2)(g) (g) If a manufacturer has certified a type of cigarette pursuant to this subsection, and makes any change after the certification to that type of cigarette that is likely to alter its compliance with the applicable fire safety performance standard, no person may offer for sale or sell that type of cigarette in this state unless the manufacturer retests the cigarette in accordance with the applicable testing method under sub. (3) (a) or (d) and maintains the reports of that testing as required under sub. (3) (f).

167.35(3) (3) Test methods; performance standards.

167.35(3)(a)(a) Method of testing. For purposes of this section, testing of cigarettes conducted by a manufacturer or conducted or sponsored by the state shall meet all of the following requirements:

167.35(3)(a)1. 1. The testing shall be conducted in accordance with the standard test method for measuring the ignition strength of cigarettes established by the American Society for Testing and Materials International standard E2187-04. The department may adopt a substitute test method that is different from the standard test method, if the department finds that the substitute test method does not result in a change in the percentage of full-length burns exhibited by any tested cigarette when compared to the percentage of full-length burns the same cigarette would exhibit when tested in accordance with the standard test method.

167.35(3)(a)2. 2. The testing shall be conducted on 10 layers of filter paper.

167.35(3)(a)3. 3. The fire safety performance standard under this subsection shall be applied only to a complete test trial, which shall consist of 40 replicate tests for each cigarette tested.

167.35(3)(a)4. 4. Each laboratory conducting the testing shall implement a quality control and quality assurance program that meets the requirements under par. (b) and that includes a procedure that will determine the repeatability of the results from the testing. The repeatability value may not be greater than 0.19.

167.35(3)(a)5. 5. Each laboratory conducting the test under this subsection shall be accredited pursuant to the standard ISO/IEC 17025 of the International Organization for Standardization or other comparable accreditation standard required by the department.

167.35(3)(b) (b) Quality control and quality assurance program. For purposes of par. (a) 4., a quality control and quality assurance program shall include a laboratory procedure that ensures all of the following:

167.35(3)(b)1. 1. That operator bias, systematic and nonsystematic methodological errors, and equipment-related problems do not affect the results of the testing.

167.35(3)(b)2. 2. That the testing repeatability remains within the required repeatability value stated in par. (a) 4. for all of the test trials used to certify cigarettes under sub. (2).

167.35(3)(c) (c) Fire safety performance standard.

167.35(3)(c)1.1. A testing of cigarettes does not meet the applicable fire safety performance standard unless no more than 25 percent of the cigarettes tested in a complete test trial under par. (a) exhibit full-length burns.

167.35(3)(c)2. 2. Each type of cigarette listed in a certification under sub. (2) that uses lowered permeability bands in the cigarette paper in order to meet the fire safety performance standard under subd. 1. shall meet one of the following requirements:

167.35(3)(c)2.a. a. For a cigarette that does not have bands positioned by design, the cigarette shall have at least 2 nominally identical bands on the paper surrounding the tobacco column, at least one of them being a complete band located at least 15 millimeters from the lighting end of the tobacco column.

167.35(3)(c)2.b. b. For a cigarette that has bands positioned by design, the cigarette shall have at least 2 nominally identical bands on the paper surrounding the tobacco column. At least one of these bands shall fully be located at least 15 millimeters from the lighting end of the tobacco column, and at least one of the remaining bands shall fully be located at least 10 millimeters from the filter end of the tobacco column or at least 10 millimeters from the labeled end of the tobacco column for a nonfiltered cigarette.

167.35(3)(d) (d) Alternative test methods and performance standards proposed by manufacturers.

167.35(3)(d)1.1. If the department determines that a type of cigarette cannot be tested in accordance with the test method required under par. (a), the manufacturer thereof shall propose an alternative test method and alternative fire safety performance standard for approval by the department.

167.35(3)(d)2. 2. If the department determines that the alternative fire safety performance standard proposed under subd. 1. is equivalent to the applicable fire safety performance standard under par. (c), the department shall approve the alternative test method and the alternative performance standard for use by the manufacturer.

167.35(3)(e) (e) Provisions from other states. In lieu of approving an alternative test method and alternative fire safety performance standard under par. (d), the department may review the cigarette fire safety requirements enacted or otherwise adopted by another state. The department shall allow a manufacturer to use the results of the other state's alternative test method and alternative performance standard for the purpose of certification under sub. (2) (a), if the department determines that the safety requirements are comparable to the requirements under this section, that the other state's safety requirements specify the same test method and the same performance standard that are specified in pars. (a) and (c), and that the other state has approved an alternative test method and alternative performance standard as meeting the requirements under that state's cigarette fire safety requirements. The department may not require additional testing under this paragraph, unless the department determines that it is not reasonable for the results to be used for this purpose.

167.35(3)(em) (em) Additional testing. This subsection does not require additional testing if the cigarettes have been tested for another purpose with methods that are in accordance with the testing methods recognized under this subsection.

167.35(3)(f) (f) Reporting requirement.

167.35(3)(f)1.1. Each manufacturer shall keep reports on all test results on all types of cigarettes that are offered for sale and that are conducted to determine compliance with this section and shall keep copies of these reports for 3 years.

167.35(3)(f)2. 2. Upon written request from the department or the attorney general, a manufacturer shall make copies of the reports under subd. 1. available to the department or the attorney general within 60 days after receiving the request.

167.35(4) (4) Marking of cigarettes.

167.35(4)(a)(a) Each manufacturer of cigarettes that are the subject of a certification filed under sub. (2) (a) shall mark the cigarettes to show that the cigarettes meet the applicable fire safety performance standard under sub. (3). The marking shall be in 8-point or larger type and shall be located at or near the universal product code.

167.35(4)(b) (b) For the purposes of par. (a), the marking shall consist of one of the following:

167.35(4)(b)1. 1. Alphanumeric or symbolic characters permanently stamped, engraved, embossed, or printed in conjunction with the universal product code.

167.35(4)(b)2. 2. A visible combination of alphanumeric or symbolic characters permanently stamped, engraved, embossed, or printed upon the cigarette package or cellophane wrap.

167.35(4)(b)3. 3. Printed, stamped, engraved, or embossed text that indicates the cigarettes must meet the applicable fire safety performance standard under sub. (3).

167.35(4)(b)4. 4. The letters "FSC."

167.35(4)(c) (c) A manufacturer shall use only one marking, shall use this marking uniformly for all types of cigarettes marketed by the manufacturer, and shall apply this marking to all packs, cartons, cases, and other packages containing the cigarettes.

167.35(4)(d) (d) Prior to the certification of a type of cigarette, a manufacturer shall present its proposed marking to the department for approval. Upon receipt of the proposed marking, the department shall approve or disapprove the marking presented subject to par. (e). If the department fails to act within 10 business days after receiving the proposed marking, the marking shall be considered to have been approved by the department.

167.35(4)(e) (e) The department shall approve a proposed marking under par. (d), if the proposed marking meets the size and location requirements under par. (a) and if either of the following applies:

167.35(4)(e)1. 1. The marking is in use and has been approved for cigarettes that are sold in New York.

167.35(4)(e)2. 2. The marking consists of the letters "FSC."

167.35(4)(f) (f) A manufacturer may not modify a marking approved under par. (d).

167.35(5) (5) Prohibition.

167.35(5)(a)(a) Except as provided in pars. (b) and (c), no person may sell or offer to sell cigarettes to a person located in this state unless all of the following apply:

167.35(5)(a)1. 1. The cigarettes are of a type that has been tested in accordance with this section.

167.35(5)(a)2. 2. The cigarettes meet the applicable fire safety performance standard required under this section.

167.35(5)(a)3. 3. The cigarettes are of a type that are covered by a certification filed under sub. (2) (a).

167.35(5)(a)4. 4. The cigarettes are marked in compliance with sub. (4).

167.35(5)(b) (b) Paragraph (a) does not apply to the selling or the offering for sale of cigarettes by a manufacturer, distributor, direct marketer, jobber, or retailer if the stamps acquired under s. 139.32 were affixed to the cigarette packages prior to October 1, 2009, and if the quantity of such cigarettes in the manufacturer's, distributor's, direct marketer's, jobber's, or retailer's possession prior to October 1, 2009, is comparable to the quantity of cigarettes in the manufacturer's, distributor's, direct marketer's, jobber's, or retailer's possession during the same period of the previous year.

167.35(5)(c) (c) Paragraph (a) does not apply to the selling or the offering for sale of cigarettes solely for the purpose of consumer testing that is conducted by a manufacturer or under the control and direction of a manufacturer if all of the following apply:

167.35(5)(c)1. 1. The purpose of testing is to evaluate consumer acceptance of the cigarettes.

167.35(5)(c)2. 2. The testing involves only the number of cigarettes that is reasonably necessary for the testing.

167.35(6) (6) Penalties.

167.35(6)(a)(a) Any person who knowingly sells or offers to sell cigarettes at wholesale in violation of sub. (5) (a) shall forfeit not more than $10,000 for each sale subject to par. (e).

167.35(6)(b) (b) Any person who knowingly sells or offers to sell cigarettes at retail in violation of sub. (5) (a) shall forfeit:

167.35(6)(b)1. 1. Not more than $500 for each violation that involves not more than 1,000 cigarettes.

167.35(6)(b)2. 2. Not more than $1,000 for each violation that involves 1,000 or more cigarettes, subject to par. (e).

167.35(6)(c) (c) Any manufacturer that knowingly files a false certification under sub. (2) (a) shall forfeit not more than $10,000. Each false certification constitutes a separate offense.

167.35(6)(d) (d) Any manufacturer who fails to comply with sub. (3) (f) 2. shall forfeit not more than $10,000. Each day of violation constitutes a separate offense.

167.35(6)(e) (e) The total amount of forfeitures imposed under par. (a) against a single violator may not exceed more than $100,000 during any 30-day period. The total amount of forfeitures imposed under par. (b) 2. against a single violator may not exceed more than $25,000 during any 30-day period.

167.35(7) (7) Administration and enforcement.

167.35(7)(a)(a) The department or attorney general may file an action in civil court for a violation of this section. The relief sought in the action may include injunctive relief, damages incurred by the state because of the violation, enforcement costs, court costs, and attorney fees. Each violation of this section constitutes a separate civil violation for which the department or attorney general may seek relief.

167.35(7)(b) (b) The department of revenue, in the course of conducting any inspection or examination authorized under s. 139.39, may inspect cigarettes to determine if the cigarettes are marked as provided under sub. (4), and the department of revenue shall notify the department of safety and professional services of any unmarked cigarettes.

167.35(7)(c) (c) Authorized personnel from the department of justice, from the department of safety and professional services, and from the department of revenue, and any sheriff, police officer, or other law enforcement personnel, within their respective jurisdictions, may enter and inspect any premises where cigarettes are made, sold, offered for sale, or stored to determine if the cigarettes comply with this section. An inspection under this paragraph includes examining the books, papers, invoices, and other records of any person who is subject to this section and who is in control, possession, or occupancy of the premises.

167.35(8) (8) Seizure. All cigarettes acquired, owned, imported, possessed, kept, stored, made, sold, distributed, or transported that have not been marked as provided in sub. (4) are subject to seizure by anyone authorized to inspect premises under sub. (7) (c). All seized cigarettes shall be destroyed after the person who holds the trademark rights in the cigarette brand has been given a reasonable opportunity to inspect the cigarettes.

167.35(9) (9) Selling cigarettes outside of this state. This section does not apply to any manufacturer or any person who sells or offers to sell cigarettes that are prohibited from being sold under sub. (5) (a) if either of the following applies:

167.35(9)(a) (a) The cigarettes will be stamped for sale in a state other than this state.

167.35(9)(b) (b) The cigarettes are packaged to be sold outside the United States and the manufacturer or seller has taken reasonable steps to ensure that the cigarettes will not be sold or offered to be sold to any person in this state.

167.35(10) (10) New York, federal, and local laws.

167.35(10)(a)(a) This section shall be implemented in accordance with the implementation and substance of the New York Fire Safety Standards for Cigarettes that are in effect on October 1, 2009. If, after October 1, 2009, the New York safety standards are changed, the department shall suggest proposed legislation to the chairpersons of the appropriate standing committees of the legislature, as designated by the presiding officer of each house. The proposed legislation shall contain the provisions necessary to bring this section into accordance with the New York safety standards.

167.35(10)(b) (b) If the department determines that the federal government has enacted legislation that establishes a fire safety performance standard that conflicts with or that preempts the provisions of this section that establish fire safety performance standards, this section does not apply after the date on which the federal legislation takes effect.

167.35 History History: 2007 a. 225; 2011 a. 32; 2013 a. 20.






168. Petroleum products and dangerous substances.

168.01 Definitions.

168.01  Definitions. In this subchapter:

168.01(1) (1) "Department" means the department of agriculture, trade and consumer protection.

168.01(2) (2) "Inspector" means a duly authorized petroleum products inspector of the department.

168.01(3) (3) "Petroleum products" means gasoline, gasoline-alcohol fuel blends, kerosene, fuel oil, burner oil and diesel fuel.

168.01(4) (4) "Supplier" includes a person who imports, or acquires immediately upon import, petroleum products by pipeline or marine vessel from a state, territory or possession of the United States or from a foreign country into a terminal and who is registered under 26 USC 4101 for tax-free transactions in gasoline. "Supplier" also includes a person who produces in this state; or imports into a terminal or bulk plant; or acquires immediately upon import by truck, railcar or barge into a terminal; alcohol or alcohol derivative products. "Supplier" also includes a person who produces, manufactures or refines petroleum products in this state. "Supplier" also includes a person who acquires petroleum products pursuant to an industry terminal exchange agreement or by a 2-party exchange under section 4105 of the Internal Revenue Code. "Supplier" does not include a retail dealer or wholesaler who merely blends alcohol with gasoline before the sale or distribution of the product and does not include a terminal operator who merely handles in a terminal petroleum products consigned to the terminal operator.

168.01 History History: 1971 c. 215; 1995 a. 27ss. 4473 and 9116 (5); 1997 a. 27; 2005 a. 25; 2011 a. 32; 2013 a. 20 ss. 1951 to 1953, 1955, 1957.



168.04 Standards.

168.04  Standards.

168.04(1)(1) The department by rule shall prescribe minimum product grade specifications for gasoline, automotive gasoline, gasoline-alcohol fuel blends, reformulated gasoline, as defined in s. 285.37 (1), and kerosene and may prescribe product grade specifications for aviation gasoline, fuel oils, and diesel fuels.

168.04(2) (2)

168.04(2)(a)(a) Except as provided in par. (b), the rules required under sub. (1) shall prohibit gasoline, automotive gasoline, gasoline-alcohol fuel blends, and reformulated gasoline, as defined in s. 285.37 (1), beginning on August 1, 2004, from containing more than 0.5%, by volume, of methyl tertiary-butyl ether.

168.04(2)(b) (b) The rules required under sub. (1) shall not prohibit racing fuel used at racing events or in preparation for racing events from containing any amount of methyl tertiary-butyl ether.

168.04(3) (3) Except as otherwise provided in this section, rules promulgated under this section shall be in conformity with nationally recognized standards, specifications, and classifications, such as those published by the American Society for Testing and Materials, the Society of Automotive Engineers, and the U.S. Environmental Protection Agency. The department may not promulgate or enforce a rule prohibiting the placement of additional information on the dispensing device.

168.04 History History: 1971 c. 206; 1977 c. 29; 1979 c. 140; 1989 a. 295; 1991 a. 302; 1995 a. 227; 2003 a. 45.

168.04 Annotation Legislative Council Note, 1979: Clarifies that the department of industry, labor and human relations has authority to promulgate standards for gasoline-alcohol fuel blends. The existing requirement that rules be in conformity with nationally recognized standards, including those published by the U.S. environmental protection agency, should ensure that any rules establishing standards for gasoline-alcohol fuel blends are consistent with federal rulings on those additives permitted to be mixed with unleaded gasoline. [Bill 456-A]



168.05 Inspection of petroleum products.

168.05  Inspection of petroleum products.

168.05(1) (1) No petroleum product imported into and received in this state or received from a manufacturer or refiner or from a marine or pipeline terminal within this state may be unloaded from its original container except as provided under sub. (5), sold, offered for sale or used until a true sample of not less than 8 ounces is taken as provided in this subchapter. This subsection does not apply if the department has previously inspected the petroleum product at the refinery, marine or pipeline terminal. Each person importing or receiving a petroleum product which has not been previously inspected shall notify the inspector in the person's district of the receipt thereof, and the inspector shall take a sample of the petroleum product.

168.05(2) (2) If such petroleum product is received on a regular business day between the hours of 7:45 a.m. and 4:30 p.m., such notice shall be given forthwith upon receipt of such petroleum product. If received at any other time, such notice shall be given between the next succeeding hours of 7:45 a.m. and 10 a.m. of a regular business day. Provided, that if any petroleum product is received on Saturday, Sunday, or any legal holiday, designated in s. 995.20, such notice shall be given on the next following regular business day between the hours of 7:45 a.m. and 10 a.m.

168.05(3) (3) If the inspector does not, upon proper notice, after a reasonable length of time, take such sample, the recipient of such petroleum product may, in the presence of a disinterested witness, open such original container and take a true sample of not less than 8 ounces of the contents thereof. Such sample shall be immediately placed in a clean container which is in compliance with s. 168.11 (2) and (3) and tightly closed. The recipient shall record upon a label attached to such container the means of conveyance, the type of original container, the product name and quantity of the contents thereof, and such other information as the department reasonably requires for the proper identification of such shipment. Such sample thus taken shall be held for delivery, upon demand, to the inspector. After such sample is taken such petroleum product may be unloaded, sold, offered for sale or used the same as if sampled by the inspector.

168.05(4) (4) For the purpose of this section, the following shall constitute a reasonable length of time in which an inspector shall take the sample herein required: If notice is properly given to an inspector before the hour of 11:45 a.m., the inspector shall take such sample before the hour of 4:30 p.m. of the day; if notice is properly given between the hours of 11:45 a.m. and 4:30 p.m., such sample shall be taken before the hour of 11:45 a.m. of the next following regular business day. Saturdays, Sundays, and legal holidays, designated in s. 995.20, shall not be considered regular business days.

168.05(5) (5) The department may permit a recipient to unload such petroleum product prior to inspection if the recipient submits an application setting forth good and sufficient reasons, and may unload ships or boats without inspection if an emergency is declared by the coast guard. A recipient must notify the department as required by sub. (2) and the department shall revoke permission granted under this subsection if the recipient violates sub. (2).

168.05(6) (6) This section does not apply to a petroleum product that is a renewable fuel exempt under s. 78.01 (2n) from the tax under s. 78.01 (1) unless inspection is required by federal law.

168.05 History History: 1977 c. 21; 1977 c. 187 s. 135; 1977 c. 273, 418; 1983 a. 192 s. 304; 1995 a. 27; 2005 a. 155; 2009 a. 401; 2013 a. 20.



168.06 Powers.

168.06  Powers.

168.06(1)(1) For the purposes of administering this subchapter, inspectors may take samples of gasoline, gasoline-alcohol fuel blends, kerosene, other refined oils, fuel oils and petroleum distillates for tests and make inspections at any points within or without this state, and may open any original container containing gasoline, gasoline-alcohol fuel blends, kerosene, other refined oils, fuel oils and petroleum distillates and take a true sample of not less than 8 ounces of the contents thereof, even though the original containers may still be in the possession of a common or contract carrier, provided the opening and sampling does not unduly inconvenience or hamper the transportation of the products. After the original containers are opened and sampled the same shall be resealed with seals furnished by the department for such purposes. The authority conferred by this section shall be in addition to, and not in limitation of, any of the provisions of s. 168.05.

168.06(2) (2) If any petroleum product is emptied or transferred into any container in which is contained any other grade of petroleum product, then the entire commingling shall be deemed uninspected and a sample of such commingled petroleum product shall be taken before such commingled petroleum product is removed from such container, sold, offered for sale or used.

168.06(3) (3) Notice of such commingling of any petroleum products shall be given in the same manner and subject to the same conditions as notice of the receipts of petroleum products as provided in s. 168.05. The sample of such commingled petroleum products shall be taken by the inspector within a reasonable length of time, as defined and set forth in s. 168.05, after notice. If such inspector does not take such sample within such time, the commingler shall take a true sample of not less than 8 ounces of the commingled petroleum products. The taking, sealing and holding of such sample by the commingler shall, so far as applicable, be governed by the provisions of s. 168.05 relating to the same by a person receiving a petroleum product.

168.06 History History: 1971 c. 206; 1979 c. 140; 2013 a. 20; s. 35.17 correction in (1).



168.07 Inspections; requirements.

168.07  Inspections; requirements.

168.07(1) (1) The inspector shall inspect each sample of petroleum product and if the inspector finds that it meets the minimum specifications prescribed by the department, the inspector shall issue an inspection certificate, except that inspections for particular grade specifications shall be at the discretion of the department. If an inspector believes that a product has been misidentified, an inspection shall be performed. If the inspector finds that the petroleum product does not meet the minimum specifications prescribed by the department, the inspector shall notify the person for whom the inspection was made. After such notice, no person may sell or use the product in this state or remove it from storage as long as it fails to meet the minimum specifications prescribed by the department or until satisfactory disposition is approved by the inspector. Any transporter, wholesaler or distributor of petroleum products who delivers or causes to be delivered a petroleum product that fails to meet the minimum specifications prescribed by the department shall, at the direction of the department, remove the petroleum product and dispose of it in a manner approved by the department. The department may contract for the performance of testing conducted under this subsection.

168.07(2) (2) Inspections under sub. (1) shall be conducted, so far as applicable, in accordance with the methods outlined in the latest revision of the ASTM Book of Standards of the American Society for Testing and Materials.

168.07 History History: 1971 c. 206; 1977 c. 29, 418; 1991 a. 302; 1995 a. 27; 1999 a. 9.



168.08 Records.

168.08  Records. The department shall keep a record of each inspection made, showing:

168.08(1) (1) Time and place of each inspection.

168.08(6) (6) Name and address of person for whom inspection is made.

168.08 History History: 1995 a. 27; 2013 a. 20.



168.09 Authority to enter.

168.09  Authority to enter. Any inspector may enter in or upon the premises of any manufacturer, vendor, dealer or user of gasoline, gasoline-alcohol fuel blends, kerosene, other refined oils, fuel oils and petroleum distillates, during regular business hours to determine whether any petroleum product intended for sale or use has not been sampled and inspected in accordance with this subchapter.

168.09 History History: 1971 c. 206; 1979 c. 140; 2013 a. 20.



168.10 Access to records.

168.10  Access to records. Every agent or employee of any railroad company or other transportation company and every person transporting gasoline, gasoline-alcohol fuel blends, kerosene, other refined oils, fuel oils and petroleum distillates, having the custody of books or records showing the shipment or receipt of gasoline, gasoline-alcohol fuel blends, kerosene, or other refined oils, fuel oils and petroleum distillates shall give and permit the department and the inspectors; and, in regard to the fee under s. 168.12 (1), shall give and permit the department of revenue; free access to such books and records for the purpose of determining the amount of petroleum products shipped and received. All clerks, bookkeepers, express agents, railroad agents or officials, employees, or common carriers, or other persons shall provide the department and the inspectors; and, in regard to the fee under s. 168.12 (1), shall provide the department of revenue; all information in their possession when so requested in tracing, finding, sampling and inspecting such shipments.

168.10 History History: 1971 c. 206; 1979 c. 140; 1995 a. 27.



168.11 Identifications.

168.11  Identifications.

168.11(1)(1)

168.11(1)(a)(a) Except as provided in par. (b), all devices used to draw petroleum products from storage containers at filling stations, garages or other places where petroleum products are sold or offered for sale shall be marked or labeled in a conspicuous place and in a conspicuous manner with the name and the grades of the petroleum product being dispensed.

168.11(1)(b) (b)

168.11(1)(b)1.1. A device that dispenses a gasoline-ethanol fuel blend for sale at retail shall be marked or labeled with the percentage of ethanol at all times when the product is offered for sale.

168.11(1)(b)2. 2. A device that dispenses, for sale at retail, a reformulated gasoline, as defined in s. 285.37 (1), that contains an oxygenate other than ethanol shall be marked or labeled with the identity of the oxygenate at all times when the product is offered for sale. The label shall identify the oxygenate or oxygenates in the manner specified by the department by rule.

168.11(1)(b)3. 3. A label under this paragraph shall be on the front or side of the upper half of the dispensing device and shall be conspicuous and legible to a customer when viewed from the driver's seat of a motor vehicle that is located within 6 feet of the dispensing device. The device may also be marked or labeled with any product grade specifications prescribed under s. 168.04.

168.11(2) (2) No person may deliver, place, receive or store in any visible container any gasoline; any product of petroleum, regardless of name, meeting the gasoline specifications prescribed by the department under s. 168.04; or any product of petroleum commonly or commercially used as a fuel in a spark-ignition internal combustion engine or as a fuel for any appliance or device if such product of petroleum has a flash point of less than 100° F. when tested in the Tagliabue closed cup tester unless the container is constructed of sound metal or of equally sound nonflammable material meeting the requirements of the department's flammable and combustible liquids code; is substantially a bright red color; and has the common name of the product clearly labeled or painted on it. These requirements do not apply to:

168.11(2)(a) (a) The fuel supply tank permanently connected to an internal combustion engine;

168.11(2)(b) (b) The fuel supply tank which is structurally a part of any appliance or device consuming the fuel;

168.11(2)(c) (c) The first use of any container of one gallon or less originally filled by a manufacturer or packager when the container complies with the packaging and labeling requirements of the federal government and its agencies; or

168.11(2)(d) (d) Containers of 275 gallons capacity or more. This provision does not exempt such containers from the identification requirements specified in rules promulgated by the department.

168.11(3) (3) Except for containers referred to in sub. (2) (a), (b) and (c) no person may deliver, place, receive or store any kerosene, diesel fuel or burner oil, or a like product of petroleum which has a flash point of 100° F. or more when tested in the Tagliabue closed cup tester, in any visible container which is in any manner colored red.

168.11(4) (4) No person may use interchangeably any pipeline, hose, pump or metering device to dispense gasoline, or a like product of petroleum which has a flash point of less than 100° F. when tested in the Tagliabue closed cup tester, and to dispense kerosene, diesel fuel or burner fuel oils, or a like product of petroleum which has a flash point of 100° F. or more when tested in the Tagliabue closed cup tester, unless the pipeline, hose, pump or metering device has been sufficiently flushed and cleaned before the interchanged use to eliminate any contamination of products due to the interchanged use.

168.11 History History: 1971 c. 164, 206; 1977 c. 29; 1979 c. 92; 1987 a. 403; 1989 a. 295; 1993 a. 491; 1995 a. 27, 51, 225, 227; 1997 a. 27; 2011 a. 146.



168.12 Fees for oil inspection.

168.12  Fees for oil inspection.

168.12(1) (1) Except as provided in subs. (1g) and (1r), there is imposed a petroleum inspection fee at the rate of 2 cents per gallon on all petroleum products that are received by a supplier for sale in this state or for sale for export to this state. The department of revenue shall determine when a petroleum product is received under this subsection in the same manner that it determines under s. 78.07 when motor vehicle fuel is received. The fee shall be paid under s. 168.125 and shall be based on the number of gallons reported under s. 168.125.

168.12(1g) (1g) The fee under sub. (1) is not imposed on petroleum products that are shipped from storage at a refinery, marine terminal, pipeline terminal, pipeline tank farm or place of manufacture to a person for storage at another refinery, marine terminal, pipeline terminal, pipeline tank farm or place of manufacture.

168.12(1r) (1r) The fee under sub. (1) is not imposed on petroleum products exported from this state by a person who is licensed under sub. (7) or s. 78.09.

168.12(2) (2) The fee under sub. (1) is not imposed on a petroleum product that is a renewable fuel exempt under s. 78.01 (2n) from the tax under s. 78.01 (1).

168.12(5) (5) No fee may be charged on a commingled or blended petroleum product when such commingling or blending is approved by the inspector as a satisfactory means of disposing of contaminated or substandard products.

168.12(6) (6)

168.12(6)(a)(a) Any person who purchases in this state general aviation fuel, as defined in s. 78.55 (3), from a supplier is eligible for an allowance of 2 cents for each gallon of general aviation fuel purchased in excess of 1,000,000 gallons per month. A person who purchases general aviation fuel for resale is not eligible for the allowance.

168.12(6)(b) (b) To receive an allowance, an eligible purchaser under par. (a) shall complete a claim upon a form that the department of revenue prescribes and furnishes and file the claim with the department of revenue not later than 12 months after the date of purchase of the general aviation fuel.

168.12(6)(c) (c) The department of revenue shall investigate the correctness and veracity of the representations in the claim and may require a claimant to submit records to substantiate the claim. The department of revenue shall either allow or deny a claim under this subsection not later than 60 days after the filing of the claim. If the department of revenue allows the claim, it shall pay the claimant the amount allowed from the moneys appropriated under s. 20.855 (4) (r). If the department of revenue does not pay the allowance by the 90th day after the date on which the purchaser files the claim, the department of revenue shall also pay interest on the unpaid claim beginning on that day, at the rate of 3 percent per year, from the moneys appropriated under s. 20.855 (4) (r).

168.12(6)(d) (d) If a purchaser negligently files a claim under this subsection that is inaccurate in whole or in part, the department of revenue shall:

168.12(6)(d)1. 1. If the department of revenue has not paid the claim but has allowed a portion of the claim, reduce the allowance by 25%.

168.12(6)(d)2. 2. If the department of revenue has paid the claim, require the purchaser to refund to the department of revenue that portion of the amount paid under par. (c) to which the purchaser is not entitled and impose a penalty on the purchaser equal to 25% of the allowance, plus interest on the sum of the unpaid penalty and the amount required to be refunded, accruing from the date that the penalty is imposed, at the rate of 12% per year.

168.12(6)(e) (e) If a purchaser files a fraudulent claim under this subsection, the department of revenue shall:

168.12(6)(e)1. 1. If the claim has not been paid and the department of revenue allows no portion of the claim, impose a penalty on the purchaser equal to 50% of the amount claimed by the purchaser, plus interest on the unpaid penalty, accruing from the date that the penalty is imposed, at the rate of 12% per year.

168.12(6)(e)2. 2. If the claim has not been paid and the department of revenue allows a portion of the claim, reduce the allowance by 50%.

168.12(6)(e)3. 3. If the claim has been paid, require the purchaser to refund to the department of revenue that portion of the amount paid under par. (c) that the department of revenue determines was fraudulently obtained and impose a penalty on the purchaser equal to 50% of the amount claimed by the purchaser, plus interest on the sum of the unpaid penalty and the amount required to be refunded, accruing from the date that the penalty is imposed, at the rate of 12% per year.

168.12(6)(f) (f) Any person who knowingly signs or verifies a fraudulent claim under par. (e) may be fined not more than $500 or imprisoned for not more than 30 days or both.

168.12(6)(g) (g) Any person who knowingly aids, abets or assists another in making a fraudulent claim under par. (e) or in signing or verifying a fraudulent claim under par. (f) may be fined not more than $500 or imprisoned for not more than 30 days or both.

168.12(6)(h) (h) With respect to imposing a penalty and requiring a refund under par. (d), the department of revenue shall give notice to the purchaser within 4 years after the date that the claim was filed. The department of revenue may impose a penalty and require a refund under par. (e) when the department of revenue discovers the fraud committed.

168.12(7) (7) No person may ship petroleum products into this state unless that person has a valid certificate under s. 73.03 (50) and either has a license under s. 78.09 or obtains a petroleum products shipper license from the department of revenue by filing with that department an application prescribed and furnished by that department and verified by the owner of the business if the owner is an individual, by a member if the owner is an unincorporated association, by a partner if the owner is a partnership or by the president and secretary if the owner is a corporation.

168.12(8) (8)

168.12(8)(a)(a) To protect the revenues of this state, the department of revenue may require any person who is liable to that department for the fee under sub. (1) to place with it security in the amount that that department determines. The department of revenue may increase or decrease the amount of the security, but that amount may not exceed 3 times the person's average monthly liability for the fee under sub. (1) as estimated by that department. If any person fails to provide that security, the department of revenue may refuse to issue a license under sub. (7) or s. 78.09 or may revoke the person's license under sub. (7) or s. 78.09. If any taxpayer is delinquent in the payment of the fee under sub. (1), the department of revenue may, upon 10 days' notice, recover the fee, interest, penalties, costs and disbursements from the person's security. The department of revenue may not pay interest on any security deposit.

168.12(8)(b) (b) The security required under par. (a) may be a surety bond furnished to the department of revenue and payable to this state. The department of revenue shall prescribe the form and contents of the bond.

168.12(8)(c) (c) The surety of a bond under par. (b) may conditionally cancel the bond by filing written notice with the person who is liable for the fee under sub. (1) and with the department of revenue. A surety who files that notice is not discharged from any liability that has accrued or from any liability that accrues within 60 days after the filing. If the person who is liable for the fee under sub. (1) does not, within 60 days after receiving the notice, file with the department of revenue a new bond that is satisfactory to that department, that department shall revoke the person's license under sub. (7) or s. 78.09. If the person furnishes a new bond, the department of revenue shall cancel and surrender the old bond when it is satisfied that all liability under the old bond has been discharged.

168.12(8)(d) (d) If the liability on the bond is discharged or reduced or if the department of revenue determines that the bond is insufficient, that department shall require additional surety or new bonds. If any person who is liable for the fee under sub. (1) fails to file that additional bond within 5 days after the department of revenue provides written notice, that person's license under sub. (7) or s. 78.09 is revoked.

168.12(8)(e) (e) Suspension, revocation or cancellation of a license under sub. (7) or s. 78.09, partial recovery on the bond or execution of a new bond does not affect the validity of a bond under this subsection.

168.12(9) (9) Sections 78.65 to 78.74 and 78.79 to 78.81 as they apply to the taxes under ch. 78 apply to the fee under sub. (1).

168.12 History History: 1971 c. 206; 1977 c. 29, 418; 1985 a. 313; 1987 a. 27, 399; 1989 a. 31; 1991 a. 39, 269; 1993 a. 16, 416; 1995 a. 27; 1997 a. 27; 2005 a. 25; 2009 a. 401; 2013 a. 20.



168.125 Reports; payment.

168.125  Reports; payment. Persons who are liable for the fee under this subchapter shall state the number of gallons of petroleum products on which the fee is due and the amount of their liability for the fee in the reports under s. 78.12 (1) to (3). The requirements for payment of the motor vehicle fuel tax under s. 78.12 (5) apply to the fee under this subchapter.

168.125 History History: 1995 a. 27; 2013 a. 20.



168.13 Required records.

168.13  Required records. Every person receiving petroleum products in this state shall keep books and records of all petroleum products so received, together with bills of lading, waybills and other pertinent documents. Such books and records and other papers and documents shall, at all times during business hours of the day, be subject to inspection by the department and its inspectors, and are subject to inspection by the department of revenue in regard to the fee under s. 168.12 (1). Such books, records and other papers and documents shall be preserved for not less than 4 years, unless the department, in writing, authorizes their destruction or disposal at an earlier date.

168.13 History History: 1995 a. 27.



168.14 Misbranding.

168.14  Misbranding.

168.14(1)(1) It is unlawful for any person to represent, advertise, promote for sale, offer for sale or sell any lubricating oil which is in part or wholly derived from previously used lubricating oil unless such representation, advertisement, sales promotion and the container or item of equipment through which such previously used lubricating oil is shipped, stored, offered for sale or sold, clearly and conspicuously identifies to the public that such lubricating oil has been previously used. The identification shall contain appropriate and descriptive words such as "Reclaimed used lubricating oil," "Rerefined used lubricating oil," "Recleaned used lubricating oil" or "Reconditioned used lubricating oil".

168.14(2) (2) No person may receive, unload, use, sell or offer for sale in this state, any gasoline, gasoline-alcohol fuel blends, kerosene, fuel oils, diesel fuels or other petroleum distillates which the person knows, or reasonably should know, is misidentified as to name or grade. Gasoline-ethanol blends that are identified in compliance with s. 168.11 when sold at retail are correctly identified as to name. Biodiesel blends that are identified in compliance with sub. (2m) (c) 4. when sold at retail are correctly identified as to name.

168.14(2m) (2m)

168.14(2m)(a)(a) "Biodiesel fuel" means a fuel that is comprised of monoalkyl esters of long chain fatty acids derived from vegetable oils or animal fats.

168.14(2m)(b) (b) No person may represent, advertise, label, or otherwise promote for sale a fuel as being biodiesel fuel unless the fuel meets all of the following requirements:

168.14(2m)(b)1. 1. The fuel is registered as biodiesel fuel by a manufacturer under 40 CFR Part 79.

168.14(2m)(b)2. 2. The fuel is pure biodiesel fuel, is identified as such with the alphanumeric B100, and does not contain any petroleum product, any additive, or other foreign material.

168.14(2m)(b)3. 3. The fuel meets all of the applicable requirements of the American Society for Testing and Materials.

168.14(2m)(c) (c) No person may represent, advertise, label, or otherwise promote for sale a fuel as being a blend of biodiesel and petroleum-based fuel unless the fuel meets all of the following requirements:

168.14(2m)(c)1. 1. The volume percentage of the biodiesel fuel to the petroleum-based fuel is at least 2 percent.

168.14(2m)(c)2. 2. The fuel is blended with petroleum-based diesel fuel.

168.14(2m)(c)3. 3. The fuel meets all of the applicable requirements of the American Society for Testing and Materials.

168.14(2m)(c)4. 4. The volume percentage under subd. 1. is disclosed to the purchaser and is identified by use of the alphanumeric Bxx, with a number replacing the xx in the alphanumeric and with that number representing the volume percentage of biodiesel fuel in the biodiesel fuel blend.

168.14(3) (3) A person who sells a gasoline-ethanol fuel blend to a person selling or offering to sell it at wholesale or retail shall provide information before the sale on the ethanol content of the fuel blend to the person selling or offering to sell it and shall provide written verification of the ethanol content at delivery of the fuel blend.

168.14 History History: 1971 c. 206; 1977 c. 29; 1979 c. 140; 1989 a. 295.; 2005 a. 83.



168.15 Penalty.

168.15  Penalty. Every person who violates any provision of this subchapter that is not related to the fee under s. 168.12 (1) shall forfeit not less than $10 nor more than $100 for each violation. Each day a person fails to comply with any provision of this subchapter is a separate violation.

168.15 History History: 1983 a. 122; 1995 a. 27; 2013 a. 20.



168.16 Duties of department.

168.16  Duties of department.

168.16(1) (1) The department shall enforce this subchapter. Inspection districts shall be defined and numbered by the department.

168.16(2) (2) Any accident or explosion involving products of petroleum which comes to the knowledge of the department shall be investigated to determine whether or not there has been a violation of this subchapter.

168.16(3) (3) The department may, upon request of state agencies or local authorities, assist in the investigation of hazardous situations involving suspected or known products of petroleum.

168.16(4) (4) The department may promulgate reasonable rules relating to the administration and enforcement of this subchapter.

168.16 History History: 1971 c. 206; 2013 a. 20.



168.17 Attorney general and district attorney to prosecute.

168.17  Attorney general and district attorney to prosecute. Upon request of the department, the attorney general or proper district attorney shall prosecute any action to enforce this subchapter except the fee that is imposed under s. 168.12 (1).

168.17 History History: 1995 a. 27; 2013 a. 20.



168.21 Definitions.

168.21  Definitions. In this subchapter:

168.21(1) (1) "Combustible liquid" means a liquid having a flash point at or above 100 degrees fahrenheit and below 200 degrees fahrenheit.

168.21(2) (2) "Department" means the department of agriculture, trade and consumer protection.

168.21(3) (3) "Federally regulated hazardous substance" means a hazardous substance, as defined in 42 USC 9601 (14).

168.21(4) (4) "Flammable liquid" means a liquid having a flash point below 100 degrees fahrenheit.

168.21(5) (5) "Flash point" means the minimum temperature at which a flammable or combustible liquid will give off sufficient flammable vapors to form an ignitable mixture with air near the surface of the liquid or within the vessel which contains the liquid.

168.21(6) (6) "Secondary containment" means a barrier, approved by the department, that is installed around a storage tank system and that is designed to prevent a leak from a primary tank or piping from contacting the surrounding earth or waters of the state.

168.21(7) (7) "Waters of the state" has the meaning specified under s. 281.01 (18).

168.21 History History: 2013 a. 20 ss. 1601 to 1607, 1970; Stats. 2013 s. 168.21.



168.22 Storage tanks.

168.22  Storage tanks.

168.22(1)(1) Except as provided under subs. (2) to (5), every person who constructs, owns or controls a tank for the storage, handling or use of liquid that is flammable or combustible or a federally regulated hazardous substance shall comply with the standards adopted under s. 168.23.

168.22(2) (2) This subchapter does not apply to storage tanks which require a hazardous waste license under s. 291.25.

168.22(3) (3) This subchapter does not apply to storage tanks which are installed above ground level and which are less than 5,000 gallons in capacity.

168.22(4) (4) Any rules promulgated under s. 168.23 requiring an owner to test the ability of a storage tank, connected piping or ancillary equipment to prevent an inadvertent release of a stored substance do not apply to storage tanks that satisfy all of the following:

168.22(4)(a) (a) Are installed before October 29, 1999.

168.22(4)(b) (b) Have a capacity of less than 1,100 gallons.

168.22(4)(c) (c) Are used to store heating oil for residential, consumptive use on the premises where stored.

168.22(5) (5) This subchapter does not apply to a pressurized natural gas pipeline system regulated under 49 CFR 192 and 193.

168.22 History History: 2013 a. 20 ss. 1608 to 1614; Stats. 2013 s. 168.22.



168.23 Rules.

168.23  Rules.

168.23(1)(1) The department shall promulgate by rule construction, maintenance and abandonment standards applicable to tanks for the storage, handling or use of liquids that are flammable or combustible or are federally regulated hazardous substances, and to the property and facilities where the tanks are located, for the purpose of protecting the waters of the state from harm due to contamination by liquids that are flammable or combustible or are federally regulated hazardous substances. The rule shall comply with ch. 160. The rule may include different standards for new and existing tanks, but all standards shall provide substantially similar protection for the waters of the state. The rule shall include maintenance requirements related to the detection and prevention of leaks. The rule may require any person supplying heating oil to any noncommercial storage tank for consumptive use on the premises to submit to the department, within 30 days after the department requests, the location, contents and size of any such tank.

168.23(2) (2) The department may transfer any information which the department receives under sub. (1) to any other agency or governmental unit. The department and any such agency shall treat the name of the owner and the location of any noncommercial storage tank which stores heating oil for consumptive use on the premises, required to be submitted to the department under sub. (1), as confidential and shall not permit inspection or copying under s. 19.35 of any record containing the information.

168.23(3) (3) The rule promulgated under sub. (1) may require the certification or registration of persons who install, remove, clean, line, perform tightness testing on and inspect tanks and persons who perform site assessments. Any rule requiring certification or registration shall also authorize the revocation or suspension of the certification or registration. The department may not require an individual who is eligible for the veterans fee waiver program under s. 45.44 to pay any fee that may be charged pursuant to such a rule.

168.23(4) (4) The department shall promulgate a rule specifying fees for plan review and inspection of tanks for the storage, handling, or use of flammable or combustible liquids and for any certification or registration required under sub. (3).

168.23(5) (5)

168.23(5)(a)(a) Subject to par. (b), in addition to any fee charged by the department by rule for plan review and approval for the construction of a new or additional installation or change in operation of a previously approved installation for the storage, handling or use of a liquid that is flammable or combustible or a federally regulated hazardous substance, as defined in s. 168.21 (3), the department shall collect a groundwater fee of $100 for each plan review submittal. The moneys collected under this subsection shall be credited to the environmental fund for environmental management.

168.23(5)(b) (b) Notwithstanding par. (a), an installation for the storage, handling or use of a liquid that is flammable or combustible or a federally regulated hazardous substance, as defined in s. 168.21 (3), that has a capacity of less than 1,000 gallons is not subject to the groundwater fee under par. (a).

168.23 History History: 2013 a. 20 ss. 1615 to 1619, 1629, 1630; Stats. 2013 s. 168.23.



168.24 Secondary containment requirements.

168.24  Secondary containment requirements.

168.24(1) (1) In this section, "hazardous substance" means a combustible liquid, a flammable liquid, or a federally regulated hazardous substance.

168.24(2) (2) The department may not impose any requirement that specifies that pipe connections at the top of a storage tank and beneath all freestanding pumps and dispensers that routinely contain a hazardous substance be placed within secondary containment sumps, if the pipe connections were installed or in place on or before February 1, 2009. This section does not apply after December 31, 2020.

168.24 History History: 2013 a. 20 ss. 1620 to 1622; Stats. 2013 s. 168.24.



168.25 Enforcement.

168.25  Enforcement.

168.25(1)(1) The department shall enforce this subchapter.

168.25(2) (2) The department shall issue orders directing and requiring compliance with the rules and standards of the department adopted under this subchapter whenever, in the judgment of the department, the rules or standards are threatened with violation, are being violated or have been violated.

168.25(3) (3) The circuit court for any county where violation of such an order occurs has jurisdiction to enforce the order by injunctive and other appropriate relief.

168.25 History History: 2013 a. 20 ss. 1623 to 1626; Stats. 2013 s. 168.25.



168.26 Penalties.

168.26  Penalties. Any person who violates this subchapter or any rule or order adopted under this subchapter shall forfeit not less than $10 nor more than $5,000 for each violation. Each violation of this subchapter or any rule or order under this subchapter constitutes a separate offense and each day of continued violation is a separate offense.

168.26 History History: 2013 a. 20 s. 1627; Stats. 2013 s. 168.26.



168.28 Inventory of petroleum product storage tanks.

168.28  Inventory of petroleum product storage tanks.

168.28(1)(1)  Definitions. In this section:

168.28(1)(a) (a) Notwithstanding s. 168.01 (3), "petroleum product" means materials derived from petroleum, natural gas, or asphalt deposits and includes gasoline, diesel and heating fuels, liquefied petroleum gases, lubricants, waxes, greases, and petrochemicals.

168.28(1)(b) (b) "Storage tank" means an enclosed container with a capacity in excess of 60 gallons which is used to hold a petroleum product, regardless of the duration of storage and which is intended for use as a fixed, rather than as a portable, installation.

168.28(2) (2) Inventory of storage tanks. The department shall undertake a program to inventory and determine the location of aboveground storage tanks and underground storage tanks. The department may require its deputies and any person engaged in the business of distributing petroleum products to provide information on the location of aboveground storage tanks and underground storage tanks. The department shall develop uniform procedures for reporting the location of aboveground storage tanks and underground storage tanks.

168.28 History History: 1983 a. 410; 1989 a. 254; 1991 a. 82; 2013 a. 20 ss. 1631 to 1633; Stats. 2013 s. 168.28.






169. Captive wildlife.

169.01 Definitions.

169.01  Definitions. In this chapter:

169.01(1) (1) "Animal" means any mammal, bird, reptile, amphibian, mollusk, or arthropod or any egg of any bird, reptile, amphibian, mollusk, or arthropod except that "animal" does not include any mollusk or arthropod, or any egg of any mollusk or arthropod, if the mollusk or arthropod is regulated under s. 93.07 (12) or (13), 94.01, 94.02, 94.03, or 94.76.

169.01(2) (2) "Captive" means any of the following:

169.01(2)(a) (a) Restrained by a cage, pen, fence, or other enclosure.

169.01(2)(b) (b) Restrained by physical alterations that limit movement or facilitate capture.

169.01(2)(c) (c) Restrained by a leash or a tether or otherwise tied.

169.01(2)(d) (d) Held in a controlled environment that is designed to prevent the departure from the controlled environment.

169.01(3) (3) "Carcass" means the dead body of any wild animal including the head, hair, skin, plumage, skeleton, meat, or any other part thereof.

169.01(4) (4) "Circus" means a scheduled event staged by a traveling company with mobile facilities in which entertainment consisting of a variety of performances by acrobats, clowns, or trained animals is the primary attraction or principal business.

169.01(5) (5) "Conservation warden" means a warden appointed under s. 23.10.

169.01(6) (6) "Department" means the department of natural resources.

169.01(7) (7) "Domestic animal" means a farm-raised deer, a pet bird, a farm-raised game bird, or an animal that is listed as a domestic animal by rule by the department of agriculture, trade and consumer protection.

169.01(8) (8) "Dressed fur" has the meaning given in s. 29.501 (1) (a).

169.01(9) (9) "Endangered or threatened species" means those species of wild animals that are indigenous to the United States or Canada and are identified on the federal list of endangered and threatened species or on the Wisconsin list of endangered and threatened species.

169.01(11) (11) "Exhibit" means to display for the purpose of public viewing, regardless of whether a fee is charged.

169.01(12) (12) "Farm-raised deer" has the meaning given in 95.001 (1) (ag).

169.01(12m) (12m) "Farm-raised game bird" means a bird of a wild nature that is not native and that is held captive, but that is not possessed under the authority of a license issued under s. 169.15, 169.19, 169.20, or 169.21.

169.01(13) (13) "Free-roaming" means not captive.

169.01(14) (14) "Fur-bearing wild animal" includes badger, beaver, bobcat, coyote, fisher, red fox, gray fox, lynx, marten, mink, muskrat, opossum, otter, raccoon, skunk, weasel, and wolf.

169.01(15) (15) "Harm to the environment" includes adversely affecting the natural population dynamics of wild animals or wild plants, adversely affecting the habitat of wild animals or wild plants, or displacing wild animals or wild plants from any part of their habitat.

169.01(15m) (15m) "Harmful wild animal" means a wild animal designated under s. 169.11 (1) (a).

169.01(16) (16) "Humane officer" means an officer appointed under s. 173.03.

169.01(18) (18) "Introduce" means to release for the purpose of allowing the animal to establish a population in an area in the wild where that species of animal is not naturally present at the time the wild animal is released.

169.01(19) (19) "Law enforcement officer" has the meaning given in s. 165.85 (2) (c) and does not include a conservation warden.

169.01(20) (20) "License year" means the year during which a license is valid.

169.01(20m) (20m) "Migratory bird" means a bird of a species on the list in 50 CFR 10.13 that is promulgated under 16 USC 701 to 715s.

169.01(21) (21) "Municipality" means a city, village, or town.

169.01(22) (22) "Native" means indigenous and occurring or having occurred naturally within the boundaries of this state.

169.01(23) (23) "Nonnative wild animal" means a wild animal that is not native.

169.01(24) (24) "Nonresident" means a person who is not a resident of this state.

169.01(25) (25) "Person" means any individual, partnership, firm, joint stock company, corporation, association, trust, estate, or other legal entity.

169.01(25m) (25m) "Pet bird" means a bird that is either a psittacine or a soft bill and that is not native, not identified on the federal list of endangered and threatened species, and not a migratory bird.

169.01(26) (26) "Possess" means to own, control, restrain, transport, or keep.

169.01(27) (27) "Propagate" means to breed, encourage, or facilitate for the purpose of generating offspring.

169.01(28) (28) "Public zoo or aquarium" means a zoo or aquarium that is operated by the state or by a city, village, or county or that is an accredited member of the American Zoo and Aquarium Association.

169.01(29) (29) "Purchase" means to acquire through a sale or through an exchange for consideration.

169.01(30) (30) "Raw fur" has the meaning given in s. 29.501 (1) (e).

169.01(30m) (30m) "Rehabilitate" means to provide care or treatment to an orphaned, sick, or injured wild animal for the purpose of releasing it back into the wild.

169.01(31) (31) "Sell" means to transfer or exchange for consideration.

169.01(32) (32) "State resident" has the meaning given "resident" in s. 27.01 (10) (a).

169.01(33) (33) "Stock" means to release for the purpose of increasing or maintaining a population of the animal.

169.01(34) (34) "Take" means to capture, but does not include killing.

169.01(35) (35) "Veterinarian" means either of the following:

169.01(35)(a) (a) A veterinarian who is licensed in this state to practice veterinary medicine under ch. 453 and who is certified under rules promulgated by the department of agriculture, trade and consumer protection.

169.01(35)(b) (b) A veterinarian who is licensed by another state to practice veterinary medicine and who is accredited under 9 CFR ch. I subch. J.

169.01(36) (36) "Wild amphibian" means a wild animal that is an amphibian.

169.01(37) (37) "Wild animal" means any animal of a wild nature that is normally found in the wild and that is not a domestic animal.

169.01(38) (38) "Wild bird" means a wild animal that is a bird.

169.01(39) (39) "Wild reptile" means a wild animal that is a reptile.

169.01 History History: 2001 a. 56; 2011 a. 258.



169.02 Title to wild animals.

169.02  Title to wild animals.

169.02(1) (1)  Title vested in owner. Except as provided in sub. (3), legal title to a live captive wild animal or the carcass of a captive wild animal is vested in the person who owns the wild animal if the person is in compliance with this chapter and the rules promulgated under this chapter. A person holding legal title may transfer without consideration the live captive wild animal or the carcass of the captive wild animal to a person who is in compliance with this chapter and the rules promulgated under this chapter. A person holding legal title to a live captive wild animal may kill it, or have it killed, in a humane manner.

169.02(2) (2) Title with state. The department may assume on behalf of the state, or may sell or otherwise transfer to another person, legal title to any live captive wild animal, or the carcass of any captive wild animal, that is possessed by any person in violation of this chapter or the rules promulgated under this chapter.

169.02(3) (3) Exceptions. Legal title to a live captive wild animal or the carcass of a captive wild animal that is possessed as authorized under a rehabilitation license or a scientific research license remains with the state. A person holding a rehabilitation license or a scientific research license may transfer or dispose of a live captive wild animal or the carcass of a captive wild animal only as specifically authorized by the department.

169.02 History History: 2001 a. 56.



169.03 Interagency cooperation.

169.03  Interagency cooperation. The department of natural resources and the department of agriculture, trade and consumer protection shall cooperate with each other with respect to any wild animal that is subject to regulation under this chapter and under ch. 93 or 95.

169.03 History History: 2001 a. 56.



169.04 Possession of live wild animals.

169.04  Possession of live wild animals.

169.04(1) (1)  Restrictions on possession.

169.04(1)(a)(a) No person may possess any live wild animal unless the wild animal is legally obtained.

169.04(1)(b) (b) No person may possess any live wild animal unless the person holds a license or other approval to possess the wild animal as required under this chapter or under s. 29.319 and the person is otherwise in compliance with this chapter and the rules promulgated under this chapter.

169.04(2) (2) Temporary possession.

169.04(2)(a)(a) A person possessing a live native wild animal for a period not to exceed 24 hours is exempt from having a license or other approval as required under sub. (1) (b) if the person is possessing the wild animal for any of the following purposes:

169.04(2)(a)1. 1. To restrain or transport the wild animal for medical treatment by a veterinarian or by a person holding a rehabilitation license.

169.04(2)(a)2. 2. To remove or transport the wild animal from one location to a more appropriate location.

169.04(2)(a)3. 3. To restrain or transport the wild animal for game censuses or surveys, or other purposes authorized by the department.

169.04(2)(b) (b) If a person possessing a live native wild animal under par. (a) determines that it is necessary to possess the wild animal for a period exceeding 24 hours after the time the wild animal was first possessed, the person shall request that the department approve an extension of the time period for the temporary possession. The department may either deny the requested extension or approve it for a specific period of time.

169.04(2)(d) (d) If a live wild animal has been exposed to or infected with any contagious or infectious disease, as defined under rules promulgated by the department of agriculture, trade and consumer protection under s. 95.001 (2), during the time the wild animal is being temporarily possessed, the person possessing the wild animal shall ensure that a veterinarian files with the department of agriculture, trade and consumer protection a copy of a valid certificate of veterinary inspection that certifies that the wild animal is free of any such diseases before releasing it into the wild.

169.04(2)(e) (e) No person may operate on a live skunk to remove its scent glands unless the person holds a Class A or Class B captive wild animal farm license or unless the person is a veterinarian and the person bringing the skunk to the veterinarian holds such a license. A veterinarian to whom a person brings a live skunk for removal of its scent glands shall verify whether the person holds a Class A or Class B captive wild animal farm license. If the person does not hold such a license, the veterinarian shall notify that person that possession of a live skunk is illegal and shall notify the department.

169.04(3) (3) Wild animals under another jurisdiction. A live wild animal possessed by a nonresident under the legal authority of another state, province, or country may be possessed in this state by the nonresident for not more than 60 days from the date the wild animal enters the state if all of the following apply:

169.04(3)(a) (a) The nonresident ensures that a veterinarian files a copy of a valid certificate of veterinary inspection for the wild animal with the department of agriculture, trade and consumer protection.

169.04(3)(b) (b) The nonresident holds every license or other approval that is required by the other state, province, or country.

169.04(4) (4) Exemption for certain wild animals.

169.04(4)(a)(a) A person is exempt from holding a license or other approval as required under this chapter to possess live native wild animals if the wild animals are not endangered or threatened species and are any of the following:

169.04(4)(a)1. 1. Arthropods.

169.04(4)(a)2. 2. Chipmunks.

169.04(4)(a)3. 3. Pocket gophers.

169.04(4)(a)4. 4. Mice.

169.04(4)(a)5. 5. Moles.

169.04(4)(a)6. 6. Mollusks.

169.04(4)(a)7. 7. Opossums.

169.04(4)(a)8. 8. Pigeons.

169.04(4)(a)9. 9. Porcupines.

169.04(4)(a)10. 10. Rats.

169.04(4)(a)11. 11. Shrews.

169.04(4)(a)12. 12. English sparrows.

169.04(4)(a)13. 13. Starlings.

169.04(4)(a)14. 14. Ground squirrels.

169.04(4)(a)15. 15. Red squirrels.

169.04(4)(a)16. 16. Voles.

169.04(4)(a)17. 17. Weasels.

169.04(4)(b) (b) A person is exempt from holding a license or other approval as required under this chapter to possess live nonnative wild animals that are not endangered or threatened species, except for any of the following:

169.04(4)(b)1. 1. Pheasants of the species Phasianus colchicus or Syrmaticus reevesii, chukar partridge, gray partridge, or red-legged partridge that are possessed for use under a bird hunting preserve license, a dog training license, a hound training license, a dog club training license, a dog trial license, or a hound trial license.

169.04(4)(b)2. 2. Nonnative wild birds of the family anatidae that are migratory birds.

169.04(4)(b)3. 3. Nonnative wild animals that are harmful wild animals.

169.04(5) (5) Exemption for certain persons and institutions.

169.04(5)(a)(a) Each of the following is exempt from holding a license or other approval as required under this chapter to possess any wild animal:

169.04(5)(a)1. 1. A veterinarian, for the purpose of providing medical treatment to wild animals.

169.04(5)(a)2. 2. A public zoo or aquarium.

169.04(5)(a)3. 3. A circus or the Circus World Museum located in Baraboo, Wisconsin.

169.04(5)(a)4. 4. The department.

169.04(5)(a)5. 5. A person who is licensed under s. 95.68 or 95.71 and who is possessing the wild animal under the authority of the license.

169.04(5)(a)6. 6. A person who is licensed under s. 95.69 and who possesses wild animals for 10 days or less and solely for the purpose of resale or slaughter.

169.04(5)(b) (b) For purposes of par. (a) 1., "medical treatment" does not include rehabilitation.

169.04(5m) (5m) Exemption for certain deer.

169.04(5m)(a)(a) A person holding a rehabilitation license who is rehabilitating white-tailed deer in Walworth County may possess these white-tailed deer after they have been rehabilitated without holding any other license or approval as required under this chapter and without being registered under s. 95.55 if all of the following conditions apply:

169.04(5m)(a)1. 1. The deer were taken from the wild before August 1, 2003.

169.04(5m)(a)2. 2. The license holder keeps the deer within a fenced area that has a double perimeter fence around the area and that complies with all of the requirements under the rules promulgated under s. 90.21 (6).

169.04(5m)(a)3. 3. The license holder identifies the deer by tagging or by other means as required by the department of agriculture, trade and consumer protection.

169.04(5m)(a)4. 4. The license holder does not propagate the deer or otherwise allow the deer to reproduce.

169.04(5m)(a)5. 5. The license holder does not remove, or authorize the removal of, the deer from the facilities and premises that are approved for use under the rehabilitation license.

169.04(5m)(a)6. 6. The license holder notifies the department of agriculture, trade and consumer protection of any illness found in any of the deer.

169.04(5m)(a)7. 7. If any of the deer dies, the license holder shall have the carcass tested for chronic wasting disease and shall have the test results submitted to the department of natural resources and the department of agriculture, trade and consumer protection.

169.04(5m)(a)8. 8. If any of the deer is found, as a result of testing, to have chronic wasting disease, the license holder shall have all of the deer destroyed.

169.04(5m)(b) (b) Legal title to the white-tailed deer subject to par. (a) remains with the state.

169.04(5m)(c) (c) The holder of the rehabilitation license who possesses the white-tailed deer as authorized under par. (a) shall immediately notify the department if any of the deer are not fenced as required under par. (a) 2., are not identified as required under par. (a) 3., reproduce, or are removed from the facilities and premises that are approved for use under the rehabilitation license.

169.04(5m)(d) (d) Upon notification under par. (c), or if the department determines that any of the conditions under par. (a) are not met, the holder of the rehabilitation license shall no longer be authorized to possess the white-tailed deer.

169.04(5m)(e) (e) If any of the deer escape from the facilities or premises that are approved for use under the rehabilitation license, the license holder shall notify the department immediately.

169.04(5m)(f) (f) The holder of the rehabilitation license may not release any of the deer subject to par. (a) into the wild without the prior approval of the department.

169.04(6) (6) Inapplicability to certain wild animals.

169.04(6)(a)(a) This section does not authorize the possession of harmful wild animals.

169.04(6)(b) (b) The possession of native wild reptiles and native wild amphibians is subject to s. 169.12 and not to this section.

169.04 History History: 2001 a. 56 ss. 75, 224; 2003 a. 179.



169.05 Taking of wild animals.

169.05  Taking of wild animals.

169.05(1) (1)  Requirement. No person may take any wild animal from the wild except as authorized under a bird hunting preserve license, a wild fur farm license, a rehabilitation license, or a scientific research license or under s. 29.319.

169.05(2) (2) Exemption for certain wild animals. A person is exempt from the requirement under sub. (1) if the wild animal that the person takes from the wild is a native wild animal that is exempt under s. 169.04 (4) (a).

169.05(3) (3) Exemption for certain persons and institutions.

169.05(3)(a)(a) Each of the following is exempt from the requirement under sub. (1):

169.05(3)(a)1. 1. A veterinarian, for the purpose of providing medical treatment to wild animals.

169.05(3)(a)2. 2. The department.

169.05(3)(b) (b) For purposes of par. (a) 1., "medical treatment" does not include rehabilitation.

169.05(4) (4) Inapplicability to certain wild animals.

169.05(4)(a)(a) This section does not authorize the taking of harmful wild animals.

169.05(4)(b) (b) The taking of native wild reptiles and native wild amphibians is subject to s. 169.12 and not to this section.

169.05 History History: 2001 a. 56.



169.06 Introduction, stocking, and release of wild animals.

169.06  Introduction, stocking, and release of wild animals.

169.06(1)(1)  Requirement; persons other than the department.

169.06(1)(a)(a) No person may introduce, stock, or release into the wild, or import into this state to introduce, stock, or release into the wild, any wild animal except as authorized under a bird hunting preserve license, a bird dog training license, a hound dog training license, a dog club training license, a bird dog trial license, a hound dog trial license, a stocking license, a rehabilitation license, or a scientific research license or under s. 29.319.

169.06(1)(b) (b) No person may introduce, stock, or release into the wild, or import into this state for introducing, stocking, or releasing into the wild, any wild animal unless the department has given its authorization under par. (c) and the person has complied with the requirements under par. (d).

169.06(1)(c) (c) The department may authorize the introducing, stocking, releasing into the wild, or importing of a species of wild animal only if the department has determined that the wild animal will not be detrimental in any manner to the conservation of the natural resources of this state.

169.06(1)(d) (d) Introducing, stocking, or releasing a wild animal under this section is subject to all of the following requirements:

169.06(1)(d)1. 1. If a wild animal has been exposed to or infected with any contagious or infectious disease, as defined under rules promulgated by the department of agriculture, trade and consumer protection under s. 95.001 (2), the person introducing, stocking, or releasing the wild animal shall ensure that a veterinarian files a copy of a valid certificate of veterinary inspection with the department of agriculture, trade and consumer protection certifying that the wild animal is free of any such diseases before the introducing, stocking, or release.

169.06(1)(d)2. 2. A person introducing, stocking, or releasing wild birds under the authority of a stocking license, a bird hunting preserve license, a bird dog training license, or a bird dog trial license may only introduce, stock, or release wild birds that meet all of the following requirements:

169.06(1)(d)2.a. a. The wild birds originate from a flock of a person participating in the national poultry improvement plan under 9 CFR part 145 and any other captive wild birds with which they have had contact originate from such a flock.

169.06(1)(d)2.b. b. Within 30 days before the introducing, stocking, or release, the wild birds meet the requirements of any rules promulgated by the department under sub. (3m).

169.06(2) (2) Reports. At the request of a municipality in an area in which wild animals are introduced, stocked, or released under sub. (1), the department shall require a person who introduced, stocked, or released those wild animals to report to the municipality the number and species of wild animals introduced, stocked, or released and the location at which the animals were introduced, stocked, or released.

169.06(3) (3) By the department. The department may import into this state to introduce, stock, or release into the wild, may introduce, stock, or release into the wild, or may authorize introducing, stocking, or releasing into the wild, a wild animal without holding a license as required under sub. (1) (a).

169.06(3m) (3m) Introduction requirements.

169.06(3m)(a)(a) The department may promulgate rules to establish the following:

169.06(3m)(a)1. 1. Additional requirements that wild animals shall meet before they enter this state.

169.06(3m)(a)2. 2. Additional requirements that any animals shall meet before they may be introduced, stocked, or released into the wild.

169.06(3m)(b) (b) The requirements under par. (a) may include mandatory testing of the animals for disease.

169.06(4) (4) Exemption. Subsections (1) to (3m) do not apply to wild animals that are released into the wild after being accidentally trapped or confined.

169.06 History History: 2001 a. 56.



169.07 Exhibition of live wild animals.

169.07  Exhibition of live wild animals.

169.07(1) (1)  Requirement.

169.07(1)(a)(a) No person may exhibit any captive live native wild animal or any captive live nonnative wild animal of the family ursidae except as authorized under a captive wild animal farm license, a rehabilitation license, a nonprofit educational exhibiting license, or a nonresident temporary exhibiting license or under s. 29.319.

169.07(1)(b) (b) If a person exhibits a wild animal subject to par. (a) under the authority of a captive wild animal farm license or a rehabilitation license, the person may exhibit only those species of wild animals that are specified by the department on the license.

169.07(2) (2) Exemption for certain wild animals. A person is exempt from the requirements under sub. (1) if the wild animal that the person exhibits is a wild animal that is exempt under s. 169.04 (4) (a) or (b).

169.07(3) (3) Exemption for certain institutions. Each of the following is exempt from the requirements under sub. (1):

169.07(3)(a) (a) A public zoo or aquarium.

169.07(3)(b) (b) A circus or the Circus World Museum located in Baraboo, Wisconsin.

169.07(3)(c) (c) The department.

169.07(3)(d) (d) A person who is licensed under s. 95.68.

169.07(3)(e) (e) A person who is licensed under s. 95.69 and who possesses wild animals for 10 days or less and solely for the purpose of resale or slaughter.

169.07(4) (4) Inapplicability to certain wild animals. This section does not authorize the exhibiting of harmful wild animals.

169.07 History History: 2001 a. 56.



169.08 Propagation of wild animals.

169.08  Propagation of wild animals.

169.08(1) (1)  Requirement. No person may propagate any native wild animal or any nonnative wild animal of the family ursidae except as authorized under a captive wild animal farm license, a bird hunting preserve license, a wild fur farm license, a nonprofit educational exhibiting license, or a scientific research license.

169.08(2) (2) Exemption for certain wild animals. A person is exempt from the requirement under sub. (1) if the wild animal that the person propagates is a wild animal that is exempt under s. 169.04 (4) (a) or (b).

169.08(3) (3) Exemption for certain institutions. Each of the following is exempt from the requirement under sub. (1):

169.08(3)(a) (a) A public zoo or aquarium.

169.08(3)(b) (b) A circus or the Circus World Museum located in Baraboo, Wisconsin.

169.08(3)(c) (c) The department.

169.08(4) (4) Inapplicability to certain wild animals. This section does not authorize the propagating of harmful wild animals.

169.08 History History: 2001 a. 56.



169.085 Rehabilitation of wild animals.

169.085  Rehabilitation of wild animals.

169.085(1) (1)  Requirement. No person may rehabilitate any wild animal except as authorized under a rehabilitation license.

169.085(2) (2) Inapplicability to certain wild animals. This section does not authorize the rehabilitation of harmful wild animals.

169.085 History History: 2001 a. 56.



169.09 Hunting of captive wild animals.

169.09  Hunting of captive wild animals.

169.09(1) (1)  Requirement; generally. No person may hunt a captive wild animal except as authorized under a bird hunting preserve license, a bird dog training license, a hound dog training license, a dog club training license, a bird dog trial license, or a hound dog trial license.

169.09(1m) (1m) Possession of weapon while hunting. Notwithstanding any authorization for hunting under this section, no person may do any of the following:

169.09(1m)(a) (a) Shoot or shoot at any wild animal that is or has been captive while hunting unless the person is in physical possession of the weapon.

169.09(1m)(b) (b) Provide or operate, or offer to provide or operate, a facility that allows a person the opportunity to hunt any wild animal that is or has been captive if the person who is hunting is in violation of par. (a).

169.09(2) (2) Requirement; commercial hunting.

169.09(2)(a)(a) No person may sell or offer to sell or purchase or offer to purchase the opportunity to hunt any wild animal that is or has been captive except as authorized under one of the following:

169.09(2)(a)1. 1. A bird hunting preserve license.

169.09(2)(a)2. 2. A dog training license, if the hunting does not involve the release of a captive wild animal into the wild and does not include shooting, shooting at, intentional killing, or attempting to kill any wild animal.

169.09(2)(b) (b) This subsection does not apply to any of the following:

169.09(2)(b)1. 1. Fees paid to enter into an organized competitive field trial event involving sporting dog breeds that is sanctioned, licensed, or recognized by a local, state, regional, or national dog organization and authorized under a valid bird dog trial license or hound dog trial license.

169.09(2)(b)2. 2. Membership fees paid to join a dog club.

169.09 History History: 2001 a. 56; 2003 a. 239; 2005 a. 35.



169.10 Sale and purchase of live wild animals.

169.10  Sale and purchase of live wild animals.

169.10(1)(1)  Sale. Except as authorized under a captive wild animal farm license, a bird hunting preserve license, a wild fur farm license, or a nonprofit educational exhibiting license or under s. 29.319, no person may sell or offer to sell any of the following:

169.10(1)(a) (a) Any live native wild animal that is not exempt under s. 169.04 (4) (a).

169.10(1)(b) (b) Any live nonnative wild animal that is not exempt under s. 169.04 (4) (b).

169.10(2) (2) Purchase.

169.10(2)(a)(a) Except as provided under par. (b) and except as authorized under a captive wild animal farm license, a bird hunting preserve license, a bird dog training license, a hound dog training license, a dog club training license, a bird dog trial license, a hound dog trial license, a nonprofit educational exhibiting license, or a stocking license or under s. 29.319, no person may purchase or offer to purchase any of the following:

169.10(2)(a)1. 1. Any live native wild animal that is not exempt under s. 169.04 (4) (a).

169.10(2)(a)2. 2. Any live nonnative wild animal that is not exempt under s. 169.04 (4) (b).

169.10(2)(b) (b) A nonresident who purchases a live wild animal is exempt from holding a license under this chapter to possess the wild animal if the nonresident possesses the wild animal in this state for not more than 10 days after the date of purchase.

169.10(4) (4) Exemption for certain institutions. Each of the following is exempt from the requirements under subs. (1) and (2):

169.10(4)(a) (a) A public zoo or aquarium.

169.10(4)(b) (b) A circus or the Circus World Museum located in Baraboo, Wisconsin.

169.10(4)(c) (c) The department.

169.10(4)(d) (d) A person who is licensed under s. 95.68 or 95.69.

169.10(5) (5) Inapplicability to certain wild animals.

169.10(5)(a)(a) This section does not authorize the selling or purchasing of harmful wild animals.

169.10(5)(b) (b) The selling and purchasing of native wild reptiles and native wild amphibians is subject to s. 169.12 and not to this section.

169.10 History History: 2001 a. 56.



169.11 Harmful wild animals.

169.11  Harmful wild animals.

169.11(1) (1)  Designation.

169.11(1)(a)(a) The department shall designate by rule cougars, members of the family ursidae, wild swine, and feral swine as harmful wild animals. After consulting with the department of agriculture, trade and consumer protection and the department of health services, the department of natural resources may designate by rule other species of wild animals as harmful wild animals if any of the following applies:

169.11(1)(a)1. 1. The wild animal is not a native wild animal and is capable of inflicting harm to the environment.

169.11(1)(a)2. 2. The wild animal is capable of creating a risk to public health or to the health of domestic animals.

169.11(1)(a)3. 3. The wild animal is capable of inflicting severe physical harm to humans or to domestic animals.

169.11(1)(b) (b) No person may possess, take, propagate, sell, purchase, transfer, exhibit, or rehabilitate a live harmful wild animal unless specifically authorized to do so by the department.

169.11(1)(c) (c) No person may introduce, stock, or release, or import into this state to introduce, stock, or release, any harmful wild animal unless specifically authorized to do so by the department under s. 169.06 (1) (c).

169.11(3) (3) Exemptions.

169.11(3)(a)(a) Public zoos and aquariums are exempt from the prohibition under sub. (1) (b).

169.11(3)(b) (b)

169.11(3)(b)1.1. Veterinarians are exempt from the prohibition under sub. (1) (b) for the purpose of providing medical treatment to harmful wild animals.

169.11(3)(b)2. 2. For purposes of subd. 1., "medical treatment" does not include rehabilitation.

169.11 History History: 2001 a. 56; 2005 a. 253; 2007 a. 20 s. 9121 (6) (a); 2007 a. 119.



169.12 Sale and purchase of native wild reptiles and wild amphibians.

169.12  Sale and purchase of native wild reptiles and wild amphibians.

169.12(1)(1)  Possession; general. No person may take from the wild or possess live native wild reptiles or live native wild amphibians unless the person is authorized to do so under rules promulgated by the department or unless sub. (3) applies.

169.12(3) (3) Possession of native frogs. A person using native frogs for bait while fishing may take from the wild, possess, and kill more than 5 native frogs, but may not possess more than 5 of any subspecies of native frog for more than 24 hours.

169.12(4) (4) Restrictions on sales and purchases. Unless authorized to do so under rules promulgated by the department, no person may sell or purchase live native wild reptiles or live native wild amphibians except for the following:

169.12(4)(a) (a) Color variants of these wild reptiles and wild amphibians that have been bred in captivity and have coloration that is clearly distinct from the normal morphological color patterns.

169.12(4)(b) (b) Leopard frogs, mud puppies, and tiger salamanders that are sold or purchased under the authorization of a Class A captive wild animal farm license.

169.12(4)(c) (c) Native reptiles or amphibians that are legally taken or reared outside this state and that are sold to educational institutions under the authorization of a Class A captive wild animal farm license.

169.12(6) (6) Exemption for veterinarians.

169.12(6)(a)(a) Veterinarians are exempt from the requirement under sub. (1) for the purpose of providing medical treatment to native wild reptiles and native wild amphibians.

169.12(6)(b) (b) For purposes of par. (a), "medical treatment" does not include rehabilitation.

169.12 History History: 2001 a. 56.



169.14 Carcasses of captive wild animals.

169.14  Carcasses of captive wild animals.

169.14(1) (1)  Restrictions on sales and purchases.

169.14(1)(a)(a) No person may sell the carcass of any captive wild animal unless the seller provides to the purchaser written proof of origin.

169.14(1)(b) (b) No person may purchase or possess the carcass of any captive wild animal unless the purchaser maintains written proof of origin during the time the purchaser possesses the carcass.

169.14(1)(c) (c) No person may sell or purchase the gallbladder of a bear that was a captive wild animal.

169.14(1)(d) (d) No person may preserve and mount a carcass of a captive wild animal for consideration unless that person holds a valid taxidermist permit issued under s. 29.506.

169.14(2) (2) Tagging requirements for captive wild animal farms.

169.14(2)(a)(a) A person killing a wild animal under the authority of a captive wild animal farm license shall tag the carcass in the manner required by the department before removing the carcass from the farm. No person may remove the tag from the carcass except as provided in par. (b).

169.14(2)(b) (b) A person acquiring a carcass tagged under par. (a) that is to be consumed for food may remove the tag at the time the carcass is prepared for final consumption. The person shall keep the tag in evidence until the carcass is consumed or otherwise disposed of.

169.14(2)(c) (c) For purposes of pars. (a) and (b), for the carcasses of wild reptiles and wild amphibians, a person need not tag each carcass, but shall tag each shipment in the manner required by the department.

169.14(3) (3) Inapplicability to certain carcasses.

169.14(3)(a)(a) Subsections (1) and (2) do not apply to the raw fur or dressed fur of fur-bearing wild animals that are possessed as authorized by a license issued under s. 169.18.

169.14(3)(c) (c) The selling, purchasing, or possessing of carcasses of endangered or threatened species is subject to s. 29.604 and not to this section.

169.14 History History: 2001 a. 56.



169.15 Captive wild animal farm licenses.

169.15  Captive wild animal farm licenses.

169.15(1) (1)  Issuance.

169.15(1)(a)(a) The department shall issue a Class A captive wild animal farm license to operate a captive wild animal farm that grosses $10,000 or more in annual sales to any person who files a proper application for the license and who pays the applicable fee.

169.15(1)(b) (b) The department shall issue a Class B captive wild animal farm license to operate a captive wild animal farm that grosses less than $10,000 in annual sales to any person who files a proper application for the license and who pays the applicable fee.

169.15(1)(d) (d) The applicant shall specify the location of the enclosures for the wild animals on the application.

169.15(2) (2) Authorization.

169.15(2)(a)(a) A captive wild animal farm license authorizes the holder of the license to possess, propagate, kill, exhibit, purchase, and sell live captive wild animals of the species specified by the department on the license.

169.15(2)(b) (b) A captive wild animal farm license authorizes the killing of captive wild animals only by the holder of the license or an employee of the holder of the license.

169.15(3) (3) Calculation of annual sales.

169.15(3)(a)(a) The calculation of annual sales under sub. (1) and par. (b) shall be based on sales from the prior year that involve live captive wild animals that are any of the following:

169.15(3)(a)1. 1. Native wild animals.

169.15(3)(a)3. 3. Harmful wild animals.

169.15(3)(a)4. 4. Endangered or threatened species.

169.15(3)(b) (b) For the first year that a person is issued a captive wild animal farm license, the person shall be issued a Class B captive wild animal farm license, unless one of the following applies:

169.15(3)(b)1. 1. The person operated a game bird and animal farm licensed under s. 29.867, 1999 stats., on January 1, 2003, that grossed $10,000 or more in annual sales.

169.15(3)(b)2. 2. The person elects to be issued a Class A captive wild animal farm license.

169.15(4) (4) Control of wild animals.

169.15(4)(a)(a) A person holding a captive wild animal farm license shall control the wild animals at all times in the manner required by the department and shall keep the wild animals at the locations specified on the application for the license.

169.15(4)(b) (b) If any member of the family ursidae, felidae, or canidae escapes from its enclosure or fenced area on a captive wild animal farm, the person holding the captive wild animal farm license shall notify the department within 24 hours after the escape.

169.15(5) (5) Rules. The department may promulgate rules to establish additional standards, limitations, and requirements for captive wild animal farm licenses and for captive wild animal farms, including fencing of the farms.

169.15 History History: 2001 a. 56.



169.18 Wild fur farm license.

169.18  Wild fur farm license.

169.18(1) (1)  Issuance. The department shall issue a wild fur farm license to any person who files a proper application and who pays the applicable fee.

169.18(2) (2) Authorization; limitations.

169.18(2)(a)(a) A wild fur farm license authorizes all of the following:

169.18(2)(a)1. 1. The holder of the license to possess and propagate live muskrat, beaver, coyote, raccoon, otter, and mink on the land subject to the license.

169.18(2)(a)2. 2. The holder of the license and other persons authorized by the holder to take the live fur-bearing wild animals specified in subd. 1. or kill by trapping the fur-bearing wild animals specified in subd. 1.

169.18(2)(a)3. 3. The holder of the license to sell the live fur-bearing wild animals specified in subd. 1. to persons authorized to possess the fur-bearing wild animals.

169.18(2)(b) (b) Section 29.501 applies to the possession and selling of the raw furs and dressed furs of the fur-bearing wild animals that are possessed as authorized under a wild fur farm license.

169.18(2)(c) (c) The number of otter that are taken or killed may not exceed the quota established by rule by the department under sub. (5) (a).

169.18(3) (3) Eligible land.

169.18(3)(a)(a) Except as provided in par. (b), a wild fur farm licensed under this section shall be in a single parcel and may not exceed 640 acres.

169.18(3)(b) (b) Upon the request of the applicant for a license under this section, the department shall issue a single license for a wild fur farm that does not meet all of the requirements of par. (a) if the wild fur farm is licensed as a fur animal farm under s. 29.869, 1999 stats., on January 1, 2003.

169.18(4) (4) Exemption from trapping restrictions. Except as provided in sub. (2) (c), a person trapping fur-bearing wild animals on a wild fur farm is exempt from having any trapping approval issued under ch. 29 and is exempt from any closed season restrictions, bag limits, or other conditions or restrictions established by the department under s. 29.014 (1) or 29.192.

169.18(5) (5) Rules.

169.18(5)(a)(a) The department shall promulgate by rule a quota for taking, or killing by trapping, otter for purposes of this section.

169.18(5)(b) (b) The department shall promulgate rules for the purpose of determining whether a piece of land qualifies as a single parcel under sub. (3).

169.18(5)(c) (c) The department may promulgate rules to establish additional standards, limitations, and requirements for wild fur farm licenses and for wild fur farms.

169.18 History History: 2001 a. 56.



169.19 Bird hunting preserve licenses.

169.19  Bird hunting preserve licenses.

169.19(1) (1)  Issuance. The department shall issue a Class A or a Class B bird hunting preserve license to any person who files a proper application and who pays the applicable fee.

169.19(2) (2) Authorization.

169.19(2)(a)(a) A Class A or a Class B bird hunting preserve license authorizes all of the following:

169.19(2)(a)1. 1. Possessing, stocking, propagating, releasing into the wild, selling, and purchasing of live wild birds of the species authorized under par. (b) by the holder of the license.

169.19(2)(a)2. 2. Hunting or taking of released wild birds of those species that have been stocked in the preserve by the holder of the license and other persons authorized by the holder.

169.19(2)(b) (b) The department may authorize any of the following species of live wild birds under a Class A or a Class B bird hunting preserve license:

169.19(2)(b)1. 1. Pheasants of the species Phasianus colchicus or the species Syrmaticus reevesii.

169.19(2)(b)2. 2. Quail that are of the subfamily Odontophorinae.

169.19(2)(b)3. 3. Gray partridge.

169.19(2)(b)4. 4. Chukar partridge.

169.19(2)(b)5. 5. Red-legged partridge.

169.19(2)(b)6. 6. Mallard ducks that are bred in captivity.

169.19(2)(b)7. 7. Wild turkeys, if the wild turkeys are located outside a wild turkey hunting zone established under s. 29.164.

169.19(2)(c) (c) The department shall specify on the license the species of wild birds that the department authorizes under the license.

169.19(3) (3) Regulation of number of birds.

169.19(3)(a)(a) A person holding a bird hunting preserve license may not allow the number of wild birds of a given species in the preserve that are killed or taken in a given year to exceed the number of captive wild birds of that species that have been stocked in the preserve for that license year.

169.19(3)(b) (b) A Class A bird hunting preserve license authorizes the person holding the license to possess any number of the species specified in sub. (2) (b) 2. to 7. and requires the person to stock at least 1,001 adult pheasants in the preserve during the license year.

169.19(3)(c) (c) A Class B bird hunting preserve license authorizes the person holding the license to possess any number of the species specified in sub. (2) (b) 2. to 7. and prohibits the person from stocking more than 1,000 adult pheasants in the preserve. A holder of a Class B bird hunting preserve license possessing pheasants under the license shall stock a minimum of one adult pheasant per 4 acres that are within the boundaries of the licensed preserve during the license year.

169.19(3)(d) (d) A municipality or county may not limit the number of wild birds that are released into the wild under the authority of a bird hunting preserve license.

169.19(4) (4) Requirements for mallard ducks. A person possessing mallard ducks under the authority of a bird hunting preserve license may possess only mallard ducks that are bred in captivity and shall identify them as required under 50 CFR 21.13 (b). The person shall house the mallard ducks in pens that are covered and maintained to prevent free-roaming wild waterfowl from being attracted to the pens with the mallard ducks that are being bred.

169.19(4m) (4m) Restrictions on hen pheasants. A person holding a Class B bird hunting preserve license may not allow the hunting or taking of hen pheasants beginning on December 15 of each year and ending on the following March 31 within the boundaries of the licensed preserve if the preserve is located totally or partially within a pheasant management zone, as established by the department, for purposes of s. 29.191.

169.19(5) (5) Exemption from hunting restrictions.

169.19(5)(a)(a) A person hunting or taking wild birds on a bird hunting preserve that have been stocked on the preserve is exempt from having any approval issued under ch. 29.

169.19(5)(b) (b) Except as provided in par. (c), a person hunting or taking wild birds on a bird hunting preserve that have been stocked on the preserve is exempt from any closed season restrictions, bag limits, or other conditions or restrictions established by the department under s. 29.014 (1) or 29.192.

169.19(5)(c) (c) A person hunting mallard ducks shall comply with rules promulgated by the department under ss. 29.014 and 29.192 governing the hunting of waterfowl.

169.19(6) (6) Rules. The department may promulgate rules to establish additional standards, limitations, and requirements for bird hunting preserve licenses and for bird hunting preserves.

169.19 History History: 2001 a. 56; 2011 a. 32.



169.20 Dog training licenses.

169.20  Dog training licenses.

169.20(1) (1)  Bird dog training license.

169.20(1)(a)(a) The department shall issue a bird dog training license to any individual who is at least 10 years of age who files a proper application and pays the applicable fee. If the department issues a bird dog training license to an individual who is under 12 years of age, the individual is subject to the restrictions specified under s. 29.592.

169.20(1)(b) (b) Except as provided in par. (c), a bird dog training license authorizes the holder of the license to purchase, possess, release into the wild, and hunt any of the live captive wild birds specified in s. 169.19 (2) (b) 1. to 6. solely for the purposes of training a dog to retrieve, point, flush, and track game.

169.20(1)(c) (c) The department may restrict the possessing, releasing, and hunting of a species of wild birds specified in par. (b) by persons holding dog training licenses in zones or areas for which the department has by rule imposed special hunting restrictions for that species.

169.20(1)(d) (d) A person training a bird dog in a bird hunting preserve for which the hunting of pheasant, quail, mallard ducks bred in captivity, or partridge has been authorized under a bird hunting preserve license is exempt from holding a bird dog training license to possess, release into the wild, and hunt live captive wild birds for the purposes of training the dog to retrieve, point, flush, and track wild birds.

169.20(2) (2) Hound dog training license.

169.20(2)(a)(a) The department shall issue a hound dog training license to any individual who is at least 10 years of age who files a proper application and pays the applicable fee. If the department issues a hound dog training license to an individual who is under 12 years of age, the individual is subject to the restrictions specified under s. 29.592.

169.20(2)(b) (b) A hound dog training license authorizes the holder of the license to purchase, possess, release into the wild, and hunt any of the following wild animals for the purpose of teaching hound dogs to track game:

169.20(2)(b)1. 1. Live captive rabbit purchased or otherwise acquired from a person holding a captive wild animal farm license.

169.20(2)(b)2. 2. Live captive raccoon.

169.20(2)(b)3. 3. Live captive bear of the species Ursus americanus.

169.20(2)(b)4. 4. Live captive fox.

169.20(2)(b)5. 5. Live captive coyote.

169.20(2)(b)6. 6. Live captive bobcat.

169.20(3) (3) Dog club training license.

169.20(3)(a)(a) The department may issue a dog club training license to an organization that meets the conditions established by the department by rule for dog club training licenses, that files a proper application and that pays the applicable fee.

169.20(3)(b) (b) A dog club training license authorizes the club or its members to purchase, possess, release into the wild, and hunt species of live captive wild animals that are authorized by the department on property owned or leased by the club for the purpose of teaching a bird dog or hound dog to retrieve, point, flush, or track game.

169.20(4) (4) Rules. The department may promulgate rules to establish additional standards, limitations, and requirements for licenses issued under this section. The rules may include standards that provide adequate protection for the wild animals that are authorized under a dog training license. The department shall issue a license to an applicant based on the rules in effect under this subsection on the date of the application and may not delay the issuance of a license pending promulgation of additional, modified, or new rules.

169.20(5) (5) Restrictions.

169.20(5)(a)(a) No person may sell wild animals under a license issued under this section, but a person holding a bird dog training license who has been contracted to train a dog may charge for the wild birds used in the training.

169.20(5)(b) (b) A license under this section does not authorize organized competitive field events.

169.20 History History: 2001 a. 56; 2003 a. 239; 2009 a. 39.



169.21 Dog trial licenses.

169.21  Dog trial licenses.

169.21(1)(1)  Bird dog trial license.

169.21(1)(a)(a) The department shall issue a bird dog trial license to any person who files a proper application and who pays the applicable fee.

169.21(1)(b) (b) A bird dog trial license authorizes the holder of the license to purchase, possess, release into the wild, and hunt any live captive wild bird for any organized competitive field event that involves sporting dog breeds and that is sanctioned, licensed, or recognized by a local, state, regional, or national dog organization.

169.21(2) (2) Hound dog trial license.

169.21(2)(a)(a) The department shall issue a hound dog trial license to any person who files a proper application and who pays the applicable fee.

169.21(2)(b) (b) A hound dog trial license authorizes the holder of the license to purchase, possess, release into the wild, and hunt live captive raccoon, live captive rabbit, live captive fox, live captive coyote, live captive bobcat, and live captive bear of the species Ursus americanus for any organized competitive field event that involves sporting dog breeds and that is sanctioned, licensed, or recognized by a local, state, regional, or national dog organization.

169.21(3) (3) Rules. The department may promulgate rules to establish additional standards, limitations, and requirements for licenses issued under this section. The rules may include standards that provide adequate protection for the wild animals that are authorized under a dog trial license. The department shall issue a license to an applicant based on the rules in effect under this subsection on the date of the application and may not delay the issuance of a license pending promulgation of additional, modified, or new rules.

169.21 History History: 2001 a. 56; 2003 a. 239.



169.23 Stocking license.

169.23  Stocking license.

169.23(1)(1)  Issuance. The department may issue stocking licenses. If the department issues stocking licenses, it shall issue a stocking license to any person who files a proper application and who pays the applicable fee.

169.23(2) (2) Authorization. A stocking license authorizes the holder of the license to purchase, possess, introduce, or stock wild animals.

169.23(3) (3) Rules. The department may promulgate rules to establish additional standards, limitations, and requirements for stocking licenses. The rules may include the species of wild animals that may be introduced or stocked and the locations at which those species of wild animals may be introduced or stocked.

169.23 History History: 2001 a. 56.



169.24 Rehabilitation license.

169.24  Rehabilitation license.

169.24(1) (1)  Issuance. The department shall issue a rehabilitation license to rehabilitate wild animals to any individual who is at least 18 years of age, who meets the qualifications under rules promulgated under sub. (2), and who files a proper application.

169.24(2) (2) Qualifications; rules. The department shall promulgate rules to establish the qualifications required to obtain a rehabilitation license, the types of activities authorized by a rehabilitation license and the standards, limitations, and requirements for rehabilitation licenses. The department may promulgate rules to establish standards for exempting an individual from any of these rules or from any provisions under this chapter.

169.24 History History: 2001 a. 56.



169.25 Scientific research license.

169.25  Scientific research license.

169.25(1) (1)  Issuance.

169.25(1)(a)(a) The department shall issue a scientific research license to any person who is engaged in a study or in research that the department determines will lead to increased, useful scientific knowledge and who files a proper application and who pays the applicable fee.

169.25(1)(b) (b) The department may also require the person to submit with the license application a copy of any of the following:

169.25(1)(b)1. 1. The person's study plan or research proposal.

169.25(1)(b)2. 2. An approval received by the person under 9 CFR 2.31.

169.25(2) (2) Authorization. A scientific research license authorizes the holder of the license to take from the wild, possess, kill, or propagate the species of native wild animals that the department authorizes under the license.

169.25(3) (3) Scope of license; contents. A scientific research license shall contain the holder's name and address, the date of issuance, and all of the following conditions or limitations:

169.25(3)(a) (a) The specific purposes for which it is issued.

169.25(3)(b) (b) The species of wild animals and the number of each species to be studied.

169.25(3)(c) (c) The locations from where the wild animals will be taken.

169.25(3)(d) (d) The locations at which the wild animals will be kept and studied.

169.25(3)(e) (e) The periods of time in which the wild animals may be studied.

169.25(3)(f) (f) Any other conditions or limitations that the department considers reasonable.

169.25(4) (4) Equipment. A scientific research license may authorize the use of net guns, tranquilizer guns and other equipment or supplies for activities related to scientific research or study.

169.25(5) (5) Title to; transfer and disposal of wild animals.

169.25(5)(a)(a) A person holding a scientific research license may not transfer any wild animal or its carcass held under the authority of the license unless the purpose of the transfer is to trade the wild animals for other animals for scientific research or classroom demonstrations and the transfer is specifically authorized by the department at the time of the transfer.

169.25(5)(b) (b) A person holding a scientific research license shall release or dispose of a live wild animal possessed under the authority of the license, or its carcass, only in the manner specifically authorized by the department.

169.25(6) (6) Rules. The department may promulgate rules to establish additional standards, limitations, and requirements for scientific research licenses.

169.25 History History: 2001 a. 56.



169.26 Nonprofit educational exhibiting license.

169.26  Nonprofit educational exhibiting license.

169.26(1)(1)  Issuance. The department shall issue a nonprofit educational exhibiting license to any nature center, aquarium, or educational institution if the center, aquarium, or institution is a nonstock, nonprofit corporation described under section 501 (c) (3) or (4) of the Internal Revenue Code and exempt from taxation under section 501 (a) of the Internal Revenue Code and if the center, aquarium, or institution files a proper application and pays the applicable fee.

169.26(2) (2) Authorization. A nonprofit educational exhibiting license authorizes the person holding the license to do all of the following:

169.26(2)(a) (a) Possess and exhibit live wild animals.

169.26(2)(b) (b) Purchase and propagate live wild animals subject to sub. (3) (a) for the purpose of exhibiting only.

169.26(3) (3) Authorization: restriction; trading.

169.26(3)(a)(a) A person holding a nonprofit educational exhibiting license may purchase or propagate only those species of wild animals that the department specifically authorizes on the license.

169.26(3)(b) (b) If a person holding a nonprofit educational exhibiting license determines that the person possesses more live wild animals than are necessary for exhibiting purposes, the person may sell the excess wild animals to another person who is not prohibited under this chapter from possessing the wild animals.

169.26(4) (4) Rules. The department may promulgate rules establishing standards, limitations, and requirements for nonprofit educational exhibiting licenses.

169.26 History History: 2001 a. 56.



169.27 Nonresident temporary exhibiting license.

169.27  Nonresident temporary exhibiting license.

169.27(1)(1)  Issuance. The department shall issue a nonresident temporary exhibiting license to any individual who is a nonresident or to any business organization that is not organized under the laws of this state, if the individual or organization meets the requirement under sub. (2), files a proper application, and pays the applicable fee.

169.27(2) (2) Federal requirement. An applicant for a nonresident temporary exhibiting license shall hold any license or permit that may be required under 7 USC 2131 to 2159 at the time the department issues the applicant the license.

169.27(3) (3) Authorization. A person holding a nonresident temporary exhibiting license may do all of the following:

169.27(3)(a) (a) Possess and exhibit live wild animals at locations designated by the department under the license for the production of motion pictures or television programs or as parts of theatrical acts, carnivals, or other animal attractions or displays.

169.27(3)(b) (b) Move live wild animals in mobile facilities that do not meet the rules for housing under s. 169.39.

169.27(4) (4) Rules. The department may promulgate rules to establish additional standards, limitations, and requirements for nonresident temporary exhibiting licenses.

169.27 History History: 2001 a. 56.



169.29 Validation licenses.

169.29  Validation licenses.

169.29(1)(1)  Eligibility.

169.29(1)(a)(a) Initial validation license. A person to whom all of the following conditions apply is eligible for an initial validation license:

169.29(1)(a)1. 1. The person has a license or permit under s. 29.863, 1999 stats., s. 29.865, 1999 stats., s. 29.867, 1999 stats., s. 29.869, 1999 stats., or s. 29.877, 1999 stats., on April 18, 2002.

169.29(1)(a)2. 2. The licenses available under ss. 169.15 to 169.27 do not permit the continuation of an activity that was allowed under the license or permit under s. 29.863, 1999 stats., s. 29.865, 1999 stats., s. 29.867, 1999 stats., s. 29.869, 1999 stats., or s. 29.877, 1999 stats., on April 18, 2002, at the location where the activity is being conducted on April 18, 2002.

169.29(1)(a)3. 3. The person obtains a license under this chapter for any activity that was allowed under the license or permit under s. 29.863, 1999 stats., s. 29.865, 1999 stats., s. 29.867, 1999 stats., s. 29.869, 1999 stats., or s. 29.877, 1999 stats., on April 18, 2002, and for which a license under ss. 169.15 to 169.27 is available.

169.29(1)(b) (b) Subsequent validation license. A person who meets all of the following conditions is eligible for a subsequent validation license:

169.29(1)(b)1. 1. The person had a license or permit under s. 29.863, 1999 stats., s. 29.865, 1999 stats., s. 29.867, 1999 stats., s. 29.869, 1999 stats., or s. 29.877, 1999 stats., on April 18, 2002.

169.29(1)(b)2. 2. The person obtained a license under ss. 169.15 to 169.27 for an activity that was allowed under the license or permit under s. 29.863, 1999 stats., s. 29.865, 1999 stats., s. 29.867, 1999 stats., s. 29.869, 1999 stats., or s. 29.877, 1999 stats., on April 18, 2002.

169.29(1)(b)3. 3. Rules applicable to licenses available under ss. 169.15 to 169.27 are promulgated so as not to permit the continuation of an activity that was allowed under the license or permit under s. 29.863, 1999 stats., s. 29.865, 1999 stats., s. 29.867, 1999 stats., s. 29.869, 1999 stats., or s. 29.877, 1999 stats., on April 18, 2002, at the location where the activity was conducted on April 18, 2002.

169.29(2) (2) Application.

169.29(2)(a)(a) Initial validation license. An eligible person may apply for an initial validation license no later than December 31, 2003.

169.29(2)(b) (b) Subsequent validation license. An eligible person may apply for a subsequent license no later than 6 months after the promulgation of rules described under sub. (1) (b) 3.

169.29(3) (3) Issuance. The department shall issue a single validation license to any eligible person who files a proper application for the license. The validation license shall apply to all activities described under sub. (4) (a). The department shall specify on the validation license the activities that are permitted under the license. The department shall combine a subsequent validation license with an initial validation license that has been previously issued to the same person.

169.29(4) (4) Authorization; limitations.

169.29(4)(a)(a) Except as provided in pars. (c) to (e) and sub. (5), a validation license authorizes the continuation of all activities that the holder of the validation license is authorized to conduct on April 18, 2002, under a license or permit issued under s. 29.863, 1999 stats., s. 29.865, 1999 stats., s. 29.867, 1999 stats., s. 29.869, 1999 stats., or s. 29.877, 1999 stats., if the holder is actually engaged in those activities on April 18, 2002.

169.29(4)(b) (b) The authorization under par. (a) applies even though the activity is prohibited or limited under this chapter or under the rules promulgated under this chapter.

169.29(4)(c) (c) A validation license does not authorize the rehabilitation of wild animals.

169.29(4)(d) (d) A validation license does not authorize the hunting of pheasants in excess of the number of pheasants stocked.

169.29(4)(e) (e) Unless the holder of a validation license also holds a Class A bird hunting preserve license, a validation license does not authorize the hunting or taking of hen pheasants beginning on December 15 of each year and ending on the following March 31 within the boundaries of a pheasant and quail farm licensed under s. 29.865, 1999 stats., that is located totally or partially within a pheasant management zone that is established by the department for purposes of s. 29.191.

169.29(5) (5) Conditions.

169.29(5)(a)(a) The department shall impose all of the conditions, restrictions and regulations on the validation license that were applicable to the same activity under s. 29.863, 1999 stats., s. 29.865, 1999 stats., s. 29.867, 1999 stats., s. 29.869, 1999 stats., or s. 29.877, 1999 stats., and under any rules promulgated under those sections that were in effect on April 18, 2002.

169.29(5)(b) (b) A validation license is subject to ss. 169.06 (3m), 169.09, 169.11, 169.30, 169.33, 169.34, 169.35, 169.36, 169.37, 169.39, 169.40, 169.42, 169.43, 169.45, and 169.46 and to any applicable provisions under chs. 93 and 95.

169.29(6) (6) Renewal; transferability.

169.29(6)(a)(a) The department shall renew or transfer a validation license upon the same conditions as the original validation license.

169.29(6)(b) (b) The department shall transfer a validation license, or any portion of a validation license, to any person who does all of the following:

169.29(6)(b)1. 1. Acquires the land that is subject to the validation license.

169.29(6)(b)2. 2. Meets the requirements of this section.

169.29(6)(b)3. 3. Applies to the department for transfer of the validation license, or any portion of the validation license, within 3 months after acquiring the land.

169.29(6)(c) (c) If the holder of a validation license fails to renew the license within 45 days after the license's expiration date, the license expires and may never be renewed.

169.29(6)(d) (d) If the land subject to a validation license is transferred and the validation license is not transferred as provided in par. (b), the license expires and may never be renewed.

169.29 History History: 2001 a. 56.



169.30 Endangered or threatened species.

169.30  Endangered or threatened species. No person may take from the wild, introduce, stock, release into the wild, exhibit, propagate, rehabilitate, hunt, sell, purchase, transfer, or engage in any other activity related to a live wild animal that is an endangered or threatened species unless the person is in compliance with this chapter, the rules promulgated under this chapter, and s. 29.604.

169.30 History History: 2001 a. 56.



169.31 License and tag fees.

169.31  License and tag fees.

169.31(1) (1) F ees. The following fees shall be paid to the department for the issuance or renewal of licenses:

169.31(1)(a) (a) Captive wild animal farm licenses.

169.31(1)(a)1.1. The fee for an initial Class A captive wild animal farm license is $200 and the fee for an initial Class B captive wild animal farm license is $50, except as provided in sub. (1m). The department shall waive the fee for an initial license under this subdivision for an individual who is under 14 years of age if the individual is a member of a 4-H club or a sporting club.

169.31(1)(a)2. 2. The fee for a renewal of a Class A captive wild animal farm license is $100, and the fee for a renewal of a Class B captive wild animal farm license is $25.

169.31(1)(d) (d) Wild fur farm license. The fee for a wild fur farm license is $50, except as provided in sub. (1m).

169.31(1)(e) (e) Bird hunting preserve licenses.

169.31(1)(e)1.1. The fee for an initial Class A bird hunting preserve license is $300, and the fee for an initial Class B bird hunting preserve license is $200, except as provided in sub. (1m).

169.31(1)(e)2. 2. The fee for a renewal of a Class A bird hunting preserve license is $200, and the fee for a renewal of a Class B bird hunting preserve license is $100.

169.31(1)(f) (f) Dog training licenses.

169.31(1)(f)1.1. The fee for a bird dog training license is $25.

169.31(1)(f)2. 2. The fee for a hound dog training license is $25.

169.31(1)(f)3. 3. The fee for a dog club training license is $100.

169.31(1)(g) (g) Dog trial licenses.

169.31(1)(g)1.1. The fee for a bird dog trial license is $25.

169.31(1)(g)2. 2. The fee for a hound dog trial license is $25.

169.31(1)(i) (i) Stocking license. The fee for a stocking license is $25.

169.31(1)(j) (j) Rehabilitation license. There is no fee for a rehabilitation license.

169.31(1)(k) (k) Scientific research license. The fee for a scientific research license is $25.

169.31(1)(L) (L) Nonprofit educational exhibiting license. The fee for a nonprofit educational exhibiting license is $25.

169.31(1)(m) (m) Nonresident temporary exhibiting license. The fee for a nonresident temporary exhibiting license is $50.

169.31(1)(o) (o) Validation license. There is no fee for an initial or subsequent validation license.

169.31(1m) (1m) Fee waiver for veterans. An individual who is eligible under the veterans fee waiver program for a fee waiver is not required to pay a fee for a captive wild animal farm license, a wild fur farm license, or a bird hunting preserve license.

169.31(2) (2) Late fee. The late fee for the renewal of any license issued under this chapter that is filed after the expiration date of the license is $20.

169.31(3) (3) Applicability of license; cumulative fees.

169.31(3)(a)(a) Except as provided in par. (b) or (bn), a license issued under this section authorizes the applicable activity on only one block of contiguous land.

169.31(3)(b) (b) The department shall continue to issue one license under this chapter to a business or other operation that was licensed for certain activities as one legal entity with one set of records under one license under s. 29.865, 1999 stats., s. 29.867, 1999 stats., or s. 29.869, 1999 stats., if the activities for which the license was issued were conducted on noncontiguous land and there is one license that authorizes all of those activities. The department shall continue to issue the one license until the person holding that one license ceases to be issued a license for the activities or until the person holding the one license issued ceases to have a controlling interest in that business or operation.

169.31(3)(bn) (bn) Upon request of an applicant for a Class A bird hunting preserve license, the department shall issue a single license for a Class A bird hunting preserve that is not in one block of contiguous land if each parcel of the land is at least 80 acres in size and if all of the parcels are located in the same county or if each of the outlying parcels is either in the same county as the parcel on which the hunting preserve bases its operations or in a county that is adjacent to that county.

169.31(3)(c) (c) A person applying for 2 or more licenses under this section that are necessary to engage in a single business or other operation shall pay a total fee that equals the fee for the required license with the highest fee that is required, plus 50% of the fee for each additional required license.

169.31(4) (4) Tags. Any tags required by this chapter or rules promulgated under this chapter shall be provided by the department for a fee that is equal to the cost to the department.

169.31 History History: 2001 a. 56; 2011 a. 209.



169.32 Licenses; effective periods.

169.32  Licenses; effective periods.

169.32(1) (1)  Captive wild animal farm license. A captive wild animal farm license is valid from the date of issuance until the following December 31.

169.32(4) (4) Wild fur farm license. A wild fur farm license is valid from the date of issuance until the 3rd December 31 following the date of issuance.

169.32(5) (5) Bird hunting preserve license. A bird hunting preserve license is valid from the date of issuance until the following May 30.

169.32(6) (6) Dog training licenses.

169.32(6)(a)(a) A bird dog training license is valid from the date of issuance until the 3rd December 31 following the date of issuance.

169.32(6)(b) (b) A hound dog training license is valid from the date of issuance until the 3rd December 31 following the date of issuance.

169.32(6)(c) (c) A dog club training license is valid from the date of issuance until the 3rd December 31 following the date of issuance.

169.32(7) (7) Dog trial licenses.

169.32(7)(a)(a) A bird dog trial license is valid from the date of issuance until the following December 31.

169.32(7)(b) (b) A hound dog trial license is valid from the date of issuance until the following December 31.

169.32(9) (9) Stocking license. A stocking license is valid for the period specified on the license, which may not exceed 30 days.

169.32(10) (10) Rehabilitation license. A rehabilitation license is valid for 3 consecutive years from the date of issuance.

169.32(11) (11) Scientific research license. A scientific research license is valid from the date of issuance until the following December 31.

169.32(12) (12) Nonprofit educational exhibiting license. A nonprofit educational exhibiting license is valid from the date of issuance until the following December 31.

169.32(13) (13) Nonresident temporary exhibiting license.

169.32(13)(a)(a) Except as provided in par. (b), a nonresident temporary exhibiting license is valid for the period specified on the license, which may not exceed 30 days.

169.32(13)(b) (b) Upon application, the department may grant extensions of the nonresident temporary exhibiting license beyond 30 days.

169.32(15) (15) Validation licenses. An initial or subsequent validation license is valid from the date of issuance until the 5th December 31 after the date of issuance and may be renewed for 5-year periods thereafter.

169.32 History History: 2001 a. 56.



169.33 Licenses; applications; renewals; terminations.

169.33  Licenses; applications; renewals; terminations.

169.33(1)(1)  Application. The application for a license under this chapter shall be on a form provided by the department or in a format approved by the department, and shall request the information required by the department. The department may not issue a license unless the applicant provides the information required.

169.33(2) (2) Eligibility requirements for minors.

169.33(2)(a)(a) Each applicant for a license under this chapter who is less than 18 years of age shall have the application signed by a parent or guardian.

169.33(2)(b) (b) Except as provided in pars. (c) and (d), an individual who applies for a license under this chapter shall be at least 14 years of age.

169.33(2)(c) (c) An individual who applies for a captive wild animal farm license may be less than 14 years of age if the individual is a member of a 4-H club or a sporting club.

169.33(2)(d) (d) An individual who applies for a bird dog training license or a hound dog training license shall be at least 10 years of age. If the applicant is under 12 years of age, the applicant is subject to the restrictions specified under s. 29.592.

169.33(3) (3) Renewals.

169.33(3)(a)(a) Except as provided in par. (b), a person applying to renew a license issued under this chapter shall file an application with the department on or before the expiration date of the license.

169.33(3)(b) (b) A person may apply for a renewal of a license issued under this chapter not more than 45 days after the license's expiration date if the application is accompanied by the late fee specified under s. 169.31 (2), in addition to any regular renewal fee.

169.33(4) (4) Incorrect information. No person may provide information that the person knows to be incorrect in order to obtain a license issued under this chapter to which the person is not entitled.

169.33(4m) (4m) Incorrect records or reports. No person may fail to keep records or submit reports as required under this chapter.

169.33(5) (5) Expiration of license. A person holding a license issued under this section that expires or is revoked or suspended shall remove or cause to be removed from the land subject to the license any signs indicating that the land was so licensed within 45 days after the expiration, revocation, or suspension.

169.33(6) (6) Compliance. No person may violate any condition or limitation imposed by the department on a license issued under this chapter.

169.33 History History: 2001 a. 56; 2009 a. 39.



169.34 Denial and revocation of licenses based on child support delinquency.

169.34  Denial and revocation of licenses based on child support delinquency.

169.34(1) (1)  Social security numbers required. The department shall require an applicant who is an individual to provide his or her social security number as a condition of applying for, or applying to renew, any license issued under this chapter.

169.34(2) (2) Disclosure of social security numbers. The department of natural resources may not disclose any social security numbers received under sub. (1) to any person except to the department of children and families for the sole purpose of administering s. 49.22.

169.34(3) (3) Denial of approvals.

169.34(3)(a)(a) As provided in the memorandum of understanding required under s. 49.857 (2), the department of natural resources shall deny an application to issue or renew, to suspend if already issued, or to otherwise withhold or restrict a license issued under this chapter if the applicant for or the holder of the license is delinquent in making court-ordered payments of child or family support, maintenance, birth expenses, medical expenses, or other expenses related to the support of a child or former spouse or if the applicant or holder fails to comply with a subpoena or warrant issued by the department of children and families or a county child support agency under s. 59.53 (5) and relating to paternity or child support proceedings.

169.34(3)(b) (b) As provided in the memorandum of understanding required under s. 49.857 (2), the department of natural resources shall deny an application to issue or renew a license issued under this chapter if the applicant for or the holder of the license fails to provide his or her social security number as required under sub. (1).

169.34 History History: 2001 a. 56; 2007 a. 20.



169.35 Denial and revocation of licenses based on delinquent taxes or unemployment insurance contributions.

169.35  Denial and revocation of licenses based on delinquent taxes or unemployment insurance contributions.

169.35(1)(1)  Social security and identification numbers required. The department shall require an applicant who is an individual to provide his or her social security number and an applicant who is not an individual to provide the applicant's federal employer identification number as a condition of applying for, or applying to renew, any of the following licenses:

169.35(1)(a) (a) A captive wild animal farm license.

169.35(1)(b) (b) A wild fur farm license.

169.35(1)(c) (c) A bird hunting preserve license.

169.35(2) (2) Disclosure of numbers. The department of natural resources may not disclose any information received under sub. (1) to any person except to the department of revenue for the sole purpose of making certifications required under s. 73.0301 and to the department of workforce development for the sole purpose of making certifications required under s. 108.227.

169.35(3) (3) Denial and revocation. The department of natural resources shall deny an application to issue or renew, or shall revoke if already issued, a license specified in sub. (1) if the applicant for or the holder of the license fails to provide the information required under sub. (1), if the department of revenue certifies that the applicant or license holder is liable for delinquent taxes under s. 73.0301, or if the department of workforce development certifies that the applicant or license holder is liable for delinquent unemployment insurance contributions under s. 108.227.

169.35 History History: 2001 a. 56; 2013 a. 36.



169.36 Record-keeping and reporting requirements.

169.36  Record-keeping and reporting requirements.

169.36(1)(1)  Captive wild animal farm licenses, bird hunting preserve licenses, and nonprofit educational exhibiting licenses.

169.36(1)(a)(a) Records; generally. Each person holding a captive wild animal farm license, a bird hunting preserve license, or a nonprofit educational exhibiting license shall keep a correct and complete record of all of the following information:

169.36(1)(a)1. 1. For each transaction in which live wild animals are purchased, sold, acquired, or transferred:

169.36(1)(a)1.a. a. The complete name and address and the number of any license issued under this chapter of the person from whom the wild animals were purchased or acquired or of the person to whom the wild animals were sold or transferred.

169.36(1)(a)1.b. b. The date of the transaction and the number and species of the wild animals.

169.36(1)(a)2. 2. All wild animals belonging to the holder of the license that have died, have been killed, or have escaped.

169.36(1)(b) (b) Records; additional requirements; exemptions.

169.36(1)(b)1.1. A person holding a bird hunting preserve license is exempt from keeping the records required under par. (a) 1. a. for those wild birds that are killed on the land subject to the license.

169.36(1)(b)2. 2. For the taking of wild reptiles or wild amphibians from the wild, a person required to hold a license for such taking under this chapter shall include in the person's records the date of the taking and the location of the taking.

169.36(2) (2) Wild fur farm licenses. Each person holding a wild fur farm license shall keep a correct and complete record of the complete name and address and the number of any license issued under this chapter of each person to whom the license holder sells a live fur-bearing wild animal.

169.36(3) (3) Rehabilitation licenses. Each person holding a rehabilitation license shall keep a correct and complete record of all of the following information for each wild animal:

169.36(3)(a) (a) The date that the wild animal in need of rehabilitation is received and the species of the wild animal.

169.36(3)(b) (b) The condition of the wild animal that requires rehabilitation.

169.36(3)(c) (c) The disposition of the wild animal, including the date and location of its release into the wild or its transfer to the department.

169.36(3)(d) (d) The cause of death, if known, for a wild animal that dies.

169.36(3)(e) (e) Health records as required by the department.

169.36(4) (4) Dog training and trial licenses. Each person holding a bird dog training license, a hound dog training license, a dog club training license, a bird dog trial license, or a hound dog trial license shall keep a receipt of the purchase of each wild animal purchased under the authority of the license and a correct and complete record of any testing for disease on these wild animals that is required under rules promulgated under s. 169.06 (3m).

169.36(5) (5) Scientific research licenses. Each person holding a scientific research license shall keep a correct and complete record of all of the following information for each wild animal:

169.36(5)(a) (a) The disposition of the wild animal, including the date and location of its release into the wild or its transfer to the department.

169.36(5)(b) (b) The cause of death, if known, for a wild animal that dies.

169.36(7) (7) Additional information. The department may impose additional record-keeping requirements on any holders of licenses under this chapter.

169.36(8) (8) Zoos. If a zoo or aquarium is not an accredited member of the American Zoo and Aquarium Association, the governing body of the zoo or aquarium shall keep correct and complete records of all transactions involving the movement of wild animals that are native wild animals, nonnative wild animals of the family cervidae, harmful wild animals, or endangered or threatened species. The department shall determine the information to be kept in these records.

169.36(9) (9) Records; timing.

169.36(9)(a)(a) A person holding a license subject to this section shall record all of the information required under this section within 7 days after the occurrence of the transaction or activity. A person holding a license subject to this section shall keep these records for 3 years after the last day of the year in which the record was entered.

169.36(9)(b) (b) In addition to the requirements under par. (a), the person holding a license subject to this section shall provide a copy of the record required under this section to the department on a quarterly basis, as determined by the department, if the transaction or activity involved any live wild animal of the family canidae, ursidae, mustelidae, or felidae, or any harmful wild animal.

169.36(9)(d) (d) The department may require, by rule, that submission of the records required under this section to the department be a condition for renewal of any license subject to this section.

169.36(10) (10) Reports.

169.36(10)(a)(a) Each person holding a license subject to this section shall submit an annual summary report for each license year to the department that contains all of the following information for each species of wild animal possessed by the person holding the license:

169.36(10)(a)1. 1. The number of wild animals that the person holding the license possesses on the date of the report.

169.36(10)(a)2. 2. The number of wild animals that the person holding the license has purchased or otherwise acquired during the reporting year.

169.36(10)(a)3. 3. The number of wild animals that the person holding the license has sold, released into the wild, or otherwise transferred during the reporting year.

169.36(10)(a)4. 4. The number of wild animals that have been killed or have escaped or died during the reporting year.

169.36(10)(b) (b) The person holding the license shall submit the annual report under par. (a) within 30 days after the last day of the license year that the report covers.

169.36(10m) (10m) Prior records. A person required to keep records or reports under s. 29.853 (3) (b), 1999 stats., 29.855 (3) (c), 1999 stats., s. 29.865 (4) (b), 1999 stats., 29.867 (8), 1999 stats., s. 29.869 (9), 1999 stats., s. 29.871, 1999 stats., or s. 29.877 (6), 1999 stats., shall maintain copies of the records and reports that are in existence on January 1, 2003 for a period of 3 years beginning on January 1, 2003.

169.36(11) (11) Requirements as to form. The records and reports required under this section shall be in the English language and shall be on forms provided by the department or in a format approved by the department.

169.36 History History: 2001 a. 56.



169.37 Inspections.

169.37  Inspections.

169.37(1)(1)  Departmental authority. For purposes of enforcing this chapter and the rules promulgated under this chapter with respect to a person who is required to have a license or maintain records under this chapter, a conservation warden or representative of the department, upon presenting his or her credentials to that person, may do any of the following:

169.37(1)(a) (a) Enter and inspect any land, vehicle, building, or other structure where live wild animals are possessed or where carcasses of wild animals are possessed.

169.37(1)(b) (b) Inspect any equipment, materials, or other activities related to the wild animals.

169.37(1)(c) (c) Gain access to and inspect any records required to be kept under s. 169.36.

169.37(1)(d) (d) Investigate and inspect any wild animal or any other animal to be introduced, stocked, or released into the wild. Inspection under this paragraph may include the removal of reasonable diagnostic samples from wild animals for biological examination.

169.37(2) (2) Times for inspections. An inspection authorized under sub. (1) or (4) may be conducted during any of the following times:

169.37(2)(a) (a) Normal business hours.

169.37(2)(b) (b) During the time that the person who possesses wild animals or carcasses of wild animals is conducting business.

169.37(2)(c) (c) At any time, if the inspection is necessary for public health, safety, or welfare.

169.37(3) (3) Prohibiting inspections. No person who has been requested to submit to an inspection under this section or s. 169.38 or an operator of a vehicle for such a person, or employee or person acting on behalf of such a person, may prohibit entry as authorized under this section or s. 169.38 unless a court restrains or enjoins the entry or inspection.

169.37(4) (4) Inspections of introduced or stocked animals. Only persons determined by the department to be experienced in wildlife disease may remove diagnostic samples under sub. (1) (d).

169.37(5) (5) Taxidermists. For an inspection of a taxidermist's place of business, this section does not apply, and the department shall conduct the inspection as authorized under s. 29.506 (7).

169.37 History History: 2001 a. 56.



169.38 Inspections of items subject to regulation by the department of agriculture, trade and consumer protection.

169.38  Inspections of items subject to regulation by the department of agriculture, trade and consumer protection.

169.38(1)(1)  Departmental authority. For purposes of enforcing s. 90.21 and rules promulgated under that section and ch. 29 and rules promulgated under that chapter, with respect to a person who keeps farm-raised deer that are white-tailed deer, and for purposes of enforcing this chapter and ch. 29 and rules promulgated under this chapter and ch. 29, with respect to a person who keeps farm-raised game birds or wild animals under a license issued under s. 95.68, 95.69, or 95.71, a conservation warden or representative of the department, upon presenting his or her credentials to that person, may do any of the following:

169.38(1)(a) (a) Enter and inspect any land, vehicle, building, or other structure where white-tailed deer, farm-raised game birds, or wild animals are possessed or where carcasses of white-tailed deer, farm-raised game birds, or wild animals are possessed.

169.38(1)(b) (b) Inspect any equipment, materials, or other activities related to farm-raised deer that are white-tailed deer, farm-raised game birds, or wild animals.

169.38(1)(c) (c) Gain access to and inspect any records that relate to farm-raised deer that are white-tailed deer and that are required to be kept under s. 93.07 (10), 95.55, or 169.36 (10m) or any rules promulgated under those sections.

169.38(1)(d) (d) Gain access to and inspect any records relating to farm-raised game birds required to be kept under s. 93.07 (10) or 95.57 or any rules promulgated under those sections.

169.38(1)(e) (e) Gain access to and inspect any records relating to wild animals required to be kept under s. 93.07 (10), 95.68, 95.69, 95.71, or 169.36 (10m) or any rules promulgated under those sections.

169.38(2) (2) Times for inspections. An inspection authorized under sub. (1) may be conducted during any of the following times:

169.38(2)(a) (a) Normal business hours.

169.38(2)(b) (b) During the time that the person who keeps white-tailed deer, farm-raised game birds, or wild animals is conducting business.

169.38(2)(c) (c) At any time, if the inspection is necessary for public health, safety, or welfare.

169.38(2)(d) (d) At any time, if the inspection is limited to determining whether a fence that is used to contain farm-raised deer that are white-tailed deer complies with the requirements established by rule under s. 90.21 (6).

169.38 History History: 2001 a. 56.



169.39 Humane care and housing.

169.39  Humane care and housing.

169.39(1) (1)  Compliance with rules. No license may be issued under this chapter unless the department determines that the applicant will comply with all of the rules promulgated under subs. (2) and (3).

169.39(2) (2) Rules; general. The department shall promulgate and enforce rules for the housing, care, treatment, enrichment, feeding, and sanitation of wild animals subject to regulation under this chapter to ensure all of the following:

169.39(2)(a) (a) That the wild animals receive humane treatment and enrichment.

169.39(2)(b) (b) That the wild animals are held under sanitary conditions.

169.39(2)(c) (c) That the wild animals receive adequate housing, care, and food.

169.39(2)(d) (d) That the public is protected from injury by the wild animals.

169.39(3) (3) Rules; housing. The rules for housing under sub. (2) shall include requirements for the size and location of permanent enclosures and of temporary enclosures at locations other than those where the wild animals are permanently housed. The rules regulating the location of enclosures shall include the distance required between 2 enclosures. The rules for housing shall include specifications for enclosures for each species of harmful wild animal that the department designates under s. 169.11 (1).

169.39(4) (4) Orders. The department may issue an order requiring any person holding a license under this chapter to comply with the rules promulgated under sub. (2).

169.39 History History: 2001 a. 56.



169.40 Trespassing.

169.40  Trespassing. A person who hunts, traps, kills, or takes a wild animal subject to regulation under this chapter on land subject to a license issued under this chapter without the permission of the license holder or of the holder's employee or agent is liable to the license holder for any damage that the person causes to any wild animal that is subject to regulation under this chapter or to any property or land that is subject to the license.

169.40 History History: 2001 a. 56.



169.42 Taking custody of captive wild animals.

169.42  Taking custody of captive wild animals.

169.42(1)(1)  Intake of wild animals. A conservation warden may take into custody a wild animal that is subject to regulation under this chapter on behalf of the department if the conservation warden has reasonable grounds to believe that the wild animal is one of the following:

169.42(1)(a) (a) An abandoned or stray captive wild animal.

169.42(1)(b) (b) An unwanted captive wild animal delivered to the conservation warden.

169.42(1)(c) (c) A wild animal possessed, taken, introduced, stocked, released, exhibited, propagated, rehabilitated, hunted, sold, or purchased in violation of this chapter, any rule promulgated under this chapter, or any ordinance enacted under s. 169.43.

169.42(1)(d) (d) A captive wild animal that is not confined as required by a quarantine under s. 93.07 (10) or any rule or ordinance relating to the control of any animal disease.

169.42(1)(e) (e) A captive wild animal that has caused damage to persons or property.

169.42(1)(f) (f) A participant in an animal fight intentionally instigated by any person.

169.42(1)(g) (g) A captive wild animal that has been mistreated in violation of this chapter, any rule promulgated under this chapter, or ch. 951.

169.42(1)(h) (h) A captive wild animal delivered by a veterinarian under s. 173.13 (2).

169.42(1)(i) (i) A captive wild animal that is dead, dying, or sick and that has been exposed to, or is known to be infected with, a contagious or infectious disease as defined in the rules promulgated by the department of agriculture, trade and consumer protection under s. 95.001 (2) or with a disease or parasite that has pathological significance to humans or to any animals.

169.42(1)(j) (j) A captive wild animal that has escaped and has not been returned to its owner or another person who is authorized to possess the animal.

169.42(1)(k) (k) A wild animal that is being housed or held in violation of s. 169.39.

169.42(2) (2) Transfer of wild animals.

169.42(2)(a)(a) A conservation warden shall accept into custody any wild animal that is delivered by a law enforcement officer or humane officer.

169.42(2)(b) (b) A conservation warden and the department shall comply with the applicable procedures under ss. 29.931, 29.934, and 968.20 as they relate to seized and confiscated wild animals, carcasses, vehicles, boats, or other objects or property.

169.42 History History: 2001 a. 56.



169.43 Local ordinances.

169.43  Local ordinances. A municipality or county may enact and enforce an ordinance that prohibits the possession or selling of live wild animals.

169.43 History History: 2001 a. 56.



169.45 Penalties; revocations.

169.45  Penalties; revocations.

169.45(1) (1)  Definition. In this section, "violation of this chapter" means a violation of this chapter or any rule promulgated under this chapter.

169.45(2) (2) Penalties. For a violation of this chapter, a person shall be subject to a forfeiture of not more than $200, except as follows:

169.45(2)(a) (a) Possession. For possessing any live wild animal, or a carcass of a wild animal, in violation of this chapter, a person shall forfeit not less than $100 nor more than $500.

169.45(2)(b) (b) Sale or purchase. For selling or purchasing any live wild animal in violation of this chapter, a person shall be fined not less than $100 nor more than $2,000 or imprisoned for not more than 6 months or both.

169.45(2)(c) (c) Possession, sale, release, and descenting of live skunks. For possessing, selling, purchasing, descenting, introducing, stocking, or releasing into the wild a live skunk in violation of this chapter, a person shall forfeit not less than $100 nor more than $1,000. This penalty shall apply in lieu of the penalties under pars. (a) and (b).

169.45(2)(d) (d) Taking of bear and deer. For taking bear or deer from the wild in violation of s. 169.05, or a rule promulgated thereunder, a person shall be fined not less than $1,000 nor more than $2,000 or imprisoned for not more than 6 months or both.

169.45(2)(e) (e) Harmful wild animals. For a violation of s. 169.11 (1) (b) or (c), a person shall be fined not less than $500 nor more than $5,000 or imprisoned for not more than 6 months or both.

169.45(2)(g) (g) Obtaining license during period of revocation. For obtaining any license under this chapter during the period of time when that license is revoked or suspended by any court, a person shall be fined not more than $200 or imprisoned for not more than 90 days or both.

169.45(3) (3) Penalty; violation of order. Any person who fails to comply with an order issued under s. 169.39 (4) within 10 days after its issuance is subject to a forfeiture of not more than $200.

169.45(4) (4) Diminished penalties. No penalty imposed under sub. (2) shall be held to be diminished because the violation for which it is imposed falls also within the scope of a more general prohibition.

169.45(5) (5) Penalties; repeaters. If a person is convicted of any violation of this chapter and it is alleged in the indictment, information, or complaint, and proved or admitted at trial or ascertained by the court after conviction that the person was previously convicted within a period of 5 years for a violation of this chapter, the person shall be subject to all of the following in addition to the penalty for the current violation:

169.45(5)(a) (a) The person shall be fined not more than $100 or imprisoned for not more than 6 months or both.

169.45(5)(b) (b) For violations under sub. (2) (a), (b), (d), and (e), the court shall revoke all of the licenses issued to the person under this chapter, and the department may not issue any license under this chapter to the person for a period of one year after the current conviction.

169.45(6) (6) Court revocations and suspensions. In addition to or in lieu of any other penalty for violation of this chapter, the court may revoke or suspend any privilege or license under this chapter for a period of up to 3 years.

169.45(7) (7) Revocations by the department. In addition to revocations under subs. (5) (b) and (6), the department may revoke any license to which any of the following applies:

169.45(7)(a) (a) The department determines that the license was fraudulently procured, erroneously issued, or otherwise prohibited by law.

169.45(7)(b) (b) The department determines that the person holding the license is not in compliance with this chapter or with a rule promulgated under this chapter.

169.45(8) (8) Prohibitions during periods of suspension or revocation.

169.45(8)(a)(a) Any person who has had a license or privilege under this chapter revoked or suspended and who engages in the activity authorized by the license or in the privilege during the period of revocation or suspension is subject to the following penalties, in addition to any other penalty imposed for failure to have a license:

169.45(8)(a)1. 1. For the first conviction, the person shall forfeit not less than $300 nor more than $500.

169.45(8)(a)2. 2. If the number of convictions in a 5-year period equals 2 or more, the person shall be fined not less than $500 nor more than $1,000.

169.45(8)(b) (b) The 5-year period under par. (a) 2. shall be measured from the dates of the violations that resulted in the convictions.

169.45(9) (9) Parties to a violation.

169.45(9)(a)(a) Whoever is concerned in the commission of a violation of this chapter is a principal and may be charged with and convicted of the violation of this chapter although he or she did not directly commit it and although the person who directly committed it has not been convicted of the violation of this chapter.

169.45(9)(b) (b) A person is concerned in the commission of the violation of this chapter if the person does any of the following:

169.45(9)(b)1. 1. Directly commits the violation of this chapter.

169.45(9)(b)2. 2. Aids and abets the commission of the violation of this chapter.

169.45(9)(b)3. 3. Is a party to a conspiracy with another to commit the violation of this chapter or advises, hires, or counsels or otherwise procures another to commit it.

169.45 History History: 2001 a. 56, 105.



169.46 Natural resources surcharges and restitution surcharges.

169.46  Natural resources surcharges and restitution surcharges.

169.46(1)(1)  Natural resources surcharges.

169.46(1)(a)(a) If a court imposes a fine or forfeiture for a violation of this chapter or a rule promulgated under this chapter, the court shall impose a natural resources surcharge under ch. 814 equal to 75% of the amount of the fine or forfeiture.

169.46(1)(b) (b) If a fine or forfeiture is suspended in whole or in part, the natural resources surcharge shall be reduced in proportion to the suspension.

169.46(1)(c) (c) If any deposit is made for an offense to which this subsection applies, the person making the deposit shall also deposit a sufficient amount to include the natural resources surcharge under this subsection. If the deposit is forfeited, the amount of the natural resources surcharge shall be transmitted to the secretary of administration under par. (d). If the deposit is returned, the natural resources surcharge shall also be returned.

169.46(1)(d) (d) The clerk of the court shall collect and transmit to the county treasurer the natural resources surcharge and other amounts required under s. 59.40 (2) (m). The county treasurer shall then make payment to the secretary of administration as provided in s. 59.25 (3) (f) 2. The secretary of administration shall deposit the amount of the natural resources surcharge in the conservation fund.

169.46(1)(e) (e) All moneys collected from natural resources surcharges shall be deposited in the conservation fund and credited to the appropriation under s. 20.370 (3) (mu).

169.46(2) (2) Natural resources restitution surcharges.

169.46(2)(a)(a) If a court imposes a fine or forfeiture for a violation of this chapter for failure to obtain a license required under this chapter, the court shall impose a natural resources restitution surcharge under ch. 814 equal to the amount of the fee for the license that was required and should have been obtained.

169.46(2)(b) (b) If a fine or forfeiture is suspended in whole or in part, the natural resources restitution surcharge shall be reduced in proportion to the suspension unless the court directs otherwise.

169.46(2)(c) (c) If any deposit is made for an offense to which this subsection applies, the person making the deposit shall also deposit a sufficient amount to include the natural resources restitution surcharge under this subsection. If the deposit is forfeited, the amount of the natural resources restitution surcharge shall be transmitted to the secretary of administration under par. (d). If the deposit is returned, the natural resources restitution surcharge shall also be returned.

169.46(2)(d) (d) The clerk of the court shall collect and transmit to the county treasurer the natural resources restitution surcharge and other amounts required under s. 59.40 (2) (m). The county treasurer shall then make payment to the secretary of administration as provided in s. 59.25 (3) (f) 2. The secretary of administration shall deposit the amount of the natural resources restitution surcharge in the conservation fund.

169.46(2)(e) (e) All moneys collected from natural resources restitution surcharges shall be deposited in the conservation fund and credited to the appropriation account under s. 20.370 (3) (mu).

169.46 History History: 2001 a. 56; 2003 a. 33, 139, 326.






170. Strays and lost chattels.

170.01 Who may take up strays.

170.01  Who may take up strays. No stray, except horses and mules, shall be taken up by any person not a resident of the town in which it is found nor unless it is found upon land owned or occupied by the person.

170.01 History History: 1993 a. 482.



170.02 Finder to give notice; penalty.

170.02  Finder to give notice; penalty.

170.02(1) (1) Every finder of a stray shall, within 7 days after finding the stray, notify the owner of the stray, if known to the finder, and request the owner to pay all reasonable charges and take the stray away. If the owner is unknown to the finder, the finder shall, within 10 days after finding the stray, file a notice with the town clerk, who shall transmit a copy to the county clerk.

170.02(2) (2) The finder of a stray shall publish notice, if the value of the stray exceeds $50, as a class 3 notice, under ch. 985, in the county. The notice shall contain all of the following:

170.02(2)(a) (a) A brief description of the stray, giving its marks, natural or artificial, as near as practicable.

170.02(2)(b) (b) The name and residence of the finder, specifying the section and town.

170.02(2)(c) (c) The time when the stray was taken up.

170.02(3) (3) If the finder neglects or refuses to publish the notice required under sub. (2), the finder of the stray shall be liable in double the amount of damages sustained by the owner of the stray. If the finder neglects or refuses for one year to publish the notice required under sub. (2), the finder of the stray shall be liable for the full value of the stray, to be recovered by an action in the name of the town. The amount recovered shall be apportioned in the same manner as tax revenues collected by the town for schools under s. 60.33 (9) (d).

170.02 History History: 1993 a. 482; 1997 a. 254.



170.03 Appraisal.

170.03  Appraisal. Every finder of a stray of the value of $10 or more, at the time of such taking up, shall within one month cause the stray to be appraised by the chairperson of the town, and a certificate of the appraisal, signed by the chairperson, shall be filed in the town clerk's office. The finder shall pay the town chairperson 50 cents for the certificate and 10 cents per mile for each mile necessarily traveled to make the same.

170.03 History History: 1989 a. 56 s. 258.



170.04 Charges for keeping.

170.04  Charges for keeping. The owner or person entitled to the possession of the stray at any time within one year after the notice is filed with the town clerk may have the stray restored to him or her upon proving his or her right to the stray and paying all lawful charges. If the claimant and the finder cannot agree as to the amount of the charges or upon what should be allowed for the use of the stray either party, on notice to the other, may apply to the chairperson of the town to settle the dispute, who for that purpose may examine witnesses on oath. If any amount is found due the finder, over the value of the use of the stray, the amount, with the costs, shall be a lien upon the stray and costs of the adjudication shall abide the decision of the town chairperson. If either party refuses to accept the decision of the town chairperson, action may be brought in circuit court.

170.04 History History: 1977 c. 449; 1989 a. 56 s. 258.



170.05 Sale of stray.

170.05  Sale of stray. If no claimant for the stray requests its return under s. 170.04 and if the stray has not been appraised at more than $10 the finder shall become the absolute owner; but if the appraised value exceeds $10 the stray shall be sold at public auction by the sheriff or any constable of the county on the request of the finder. Notice thereof shall be given and the sale shall be conducted and the same fees allowed therefor as in case of sales under ch. 815. The finder may bid at the sale and shall at the time of sale deliver to such officer a statement in writing of the finder's charges, which shall be filed by the officer with the town treasurer; and after deducting the charges, if just and reasonable, and the costs of the sale the officer shall pay one-half of the remaining proceeds to the finder and within 10 days thereafter the other half to the treasurer of the town for its use. If the finder of the stray neglects or refuses to cause the sale to be made when required by law the finder shall pay to the town the value of the stray, to be recovered in an action by the town.

170.05 History History: Sup. Ct. Order, 67 Wis. 2d 585, 775 (1975); 1975 c. 218.



170.06 Removal of stray; neglect to give notice, etc.

170.06  Removal of stray; neglect to give notice, etc. If any person shall, without the consent of the finder, take away any stray taken up pursuant to this chapter without first paying all the lawful charges incurred in relation to the same the person shall be liable to the finder for the value of such stray; and if any finder shall neglect to give, file or publish the notices or have the appraisal made or do any other act prescribed by this chapter the finder shall be precluded from acquiring any right of property in such stray and from receiving any charges or expenses relative thereto.

170.06 History History: 1993 a. 482.



170.065 Exemption.

170.065  Exemption. Sections 170.01 to 170.06 do not apply to a humane officer appointed under ch. 173 or a law enforcement officer who takes custody of an animal under ch. 173 or other applicable law.

170.065 History History: 1997 a. 192.



170.07 Lost chattels, notice.

170.07  Lost chattels, notice. Except as provided in ss. 170.105 and 170.12, if a person finds $25 or more or any goods having a value of at least $25 but less than $100, and if the owner of the money or goods is unknown, the finder shall, within 5 days after finding the money or goods, give a written notice of the found money or goods to the law enforcement agency of the city, village or town in which the money or goods are found. That law enforcement agency shall post a notice of the found money or goods in 2 public places in the city, village or town.

170.07 History History: 1991 a. 206; 1995 a. 263.



170.08 Notice and appraisal.

170.08  Notice and appraisal. Except as provided in ss. 170.105 and 170.12, the finder of lost goods having a value of $100 or more shall give a written notice of the found goods to the law enforcement agency of the city, village or town in which the goods are found within 15 days after finding the goods and cause a class 2 notice under ch. 985 of the found goods to be published in the county. If no person who is entitled to the goods appears to claim the goods, the finder shall, within 2 months after finding the goods and before using the goods to their injury, procure an appraisal of the goods by the law enforcement agency of the finder's city, village or town. The appraisal shall be certified by the head of the law enforcement agency and filed in the office of the law enforcement agency of the city, village or town.

170.08 History History: 1989 a. 56; 1991 a. 206; 1995 a. 263.



170.09 Restitution.

170.09  Restitution. If the owner of lost money or goods appears within 90 days after notice is given to the law enforcement agency of the city, village or town under s. 170.07 or 170.08 and makes out his or her right to the money or goods, he or she shall have restitution of the money or goods or the value of the money or goods upon his or her paying all the costs and charges on the money or goods, including a reasonable compensation to the finder for the finder's trouble.

170.09 History History: 1991 a. 206; 1995 a. 263.



170.10 Payment to town.

170.10  Payment to town. If no owner of lost money or goods appears within 90 days after notice is given to the law enforcement agency of the city, village or town under s. 170.07 or 170.08, the finder of the money or goods shall be the owner of the lost money or goods.

170.10 History History: 1991 a. 206; 1995 a. 263.



170.105 Chattels found by public officials, employees or agents.

170.105  Chattels found by public officials, employees or agents.

170.105(1)(1) Notwithstanding ss. 170.07 and 170.08, if an official, employee or agent of the state or of a county, city, village or town finds $25 or more or any goods having a value of at least $25 while acting within the scope of his or her official duties, employment or agency, he or she shall transfer custody of the found money or goods to the agency in the city, village or town where the money or goods were found that is designated by the city, village or town governing body to receive found money or goods. That agency shall post a notice of the found money or goods in 2 public places in the city, village or town.

170.105(2) (2) If the owner of lost money or goods appears within 90 days after the notice is posted under sub. (1) and makes out his or her right to the found money or goods, he or she shall have restitution of the money or goods or the value of the money or goods upon paying all of the costs and charges on the money or goods. If no owner of lost money or goods appears within 90 days after the notice is posted under sub. (1), the found money or goods become the property of the state or county, city, village or town whose official, employee or agent found the lost money or goods.

170.105 History History: 1995 a. 263.



170.11 Penalty for neglect.

170.11  Penalty for neglect. Except as provided in s. 170.12, if the finder of lost money or goods having a value of $3 or more fails to give notice of the found money or goods or otherwise to comply with the provisions of ss. 170.07 to 170.10, the finder shall be liable for the full value of the money or goods, one-half to the use of the town and the other half to the person who sues for the full value, and shall also be responsible to the owner for the money or goods.

170.11 History History: 1991 a. 206.



170.12 Sunken logs on submerged state lands.

170.12  Sunken logs on submerged state lands.

170.12(1)(1)  Definitions. In this section:

170.12(1)(a) (a) "Board" means the board of commissioners of public lands.

170.12(1)(b) (b) "Log" means a portion of the trunk of a felled tree which has not been further processed for any end use, including any portion of a trunk of a tree previously used in substantially its natural state as part of a dock or crib but that is no longer part of a dock, a crib or any discernible structure, or is part of the debris field of a dock or crib.

170.12(1)(c) (c) "Resident of this state" means an individual who maintains a residence, as described in s. 6.10 (1), in this state, or a corporation, partnership, association or other legal entity that maintains an office in this state and in which at least 50% of the ownership interest is held by one or more individuals who maintain a residence, as described in s. 6.10 (1), in this state.

170.12(2) (2) Title to sunken logs. The state reserves to itself title and ownership of all logs resting on submerged lands owned by the state.

170.12(3) (3) Application to remove sunken logs on certain submerged lands. A person wishing to raise and remove logs that are resting on submerged lands owned by the state and that are located in Lake Michigan, Lake Superior, Star Lake in Vilas County, Boom Lake in Oneida County, Rib Lake in Taylor County or the Fox River shall make application to the board for a permit to do so. Unless the applicant has received a permit under this section prior to October 14, 1997, the applicant shall include with the application a performance bond in the amount of at least $10,000. The application shall do all of the following:

170.12(3)(a) (a) Identify the boundaries of the location where the sunken logs will be raised.

170.12(3)(b) (b) Specify the time period during which the sunken logs will be raised.

170.12(3)(c) (c) Specify the methods to be used in raising the sunken logs, including any techniques with the potential to disturb lake bed material.

170.12(3)(d) (d) Describe, in detail, the applicant's plans for the use and disposition of any logs raised.

170.12(3)(e) (e) Certify that the applicant is a resident of this state.

170.12(3)(em) (em) Include the information required under sub. (3m).

170.12(3)(f) (f) Include any additional information required by the board.

170.12(3)(g) (g) Be accompanied by a $500 application fee, except that no fee is required under this paragraph for an individual who is eligible for the veterans fee waiver program under s. 45.44.

170.12(3m) (3m) Social security and federal employer identification numbers.

170.12(3m)(a)(a) In addition to the information required under sub. (3), the application under sub. (3) shall include all of the following:

170.12(3m)(a)1. 1. If the applicant is an individual and has a social security number, the applicant's social security number.

170.12(3m)(a)1m. 1m. If the applicant is an individual and does not have a social security number, a statement made or subscribed under oath or affirmation that the applicant does not have a social security number. The form of the statement shall be prescribed by the department of children and families. A permit issued in reliance upon a false statement submitted under this subdivision is invalid.

170.12(3m)(a)2. 2. If the applicant is not an individual, the applicant's federal employer identification number.

170.12(3m)(b) (b) The board may not disclose any information received under par. (a) 1. or 2. to any person except as follows:

170.12(3m)(b)1. 1. The board may disclose information under par. (a) 1. or 2. to the department of revenue for the sole purpose of requesting certifications under s. 73.0301 and to the department of workforce development for the sole purpose of requesting certifications under s. 108.227.

170.12(3m)(b)2. 2. The board may disclose information under par. (a) 1. or 2. to the department of children and families in accordance with a memorandum of understanding under s. 49.857.

170.12(4) (4) Review by other agencies. Upon receipt of an application under sub. (3), the board shall immediately transmit copies of the application to the department of natural resources and to the historical society for review. The department of natural resources and the historical society shall, as appropriate, within 30 days after their receipt of the application, notify the board whether any of the following applies:

170.12(4)(a) (a) The proposed project appears to require a permit under s. 30.20.

170.12(4)(b) (b) The proposed project appears to require a permit under s. 44.47.

170.12(4)(c) (c) The proposed project may affect public rights in navigable waters. The department of natural resources shall recommend to the board requirements and conditions to be attached to the permit which shall protect those rights.

170.12(4)(d) (d) The proposed project is subject to any requirements arising under federal law.

170.12(5) (5) Reservation of value. The state reserves to itself 30% of the stumpage value, as established under s. 77.91 (1), of any log raised pursuant to a permit issued under this section.

170.12(6) (6) Permit. Within 60 days after receipt of an application under sub. (3), the board shall either approve, modify and approve or deny the application for a permit. A permit issued under this subsection shall be effective for 5 years. A permit issued under this subsection is not transferable and shall specify all of the following:

170.12(6)(a) (a) The boundaries of the location where sunken logs may be raised pursuant to the permit. The area covered by the permit shall be contiguous and may not exceed 160 acres. A permit may not cover submerged lands that are not contained within Lake Michigan, Lake Superior, Star Lake in Vilas County, Boom Lake in Oneida County, Rib Lake in Taylor County or the Fox River. No location may be covered by more than one permit under this section.

170.12(6)(b) (b) That the applicant shall obtain all other permits that are required by law, and shall comply with all other requirements that are imposed by law, for raising and removing logs resting on submerged lands owned by the state.

170.12(6)(c) (c) The frequency, means and procedure for accounting for and determining the appraised market value of any logs raised.

170.12(6)(dm) (dm) That the applicant shall implement procedures to determine whether a raised log bears an American Indian tribal mark or brand, to identify the tribal mark or brand, and to track the value realized from the sale of logs separately for logs that bear a particular tribal mark or brand.

170.12(6)(e) (e) The procedure and times when the permit holder shall tender to the board, on behalf of the state, amounts due the state for its net share of the value of any logs raised. The amounts due the state for its net share of the value of logs described under par. (dm) shall be separately identified by tribal mark or brand.

170.12(6)(f) (f) Any requirements and conditions necessary to protect public rights in navigable waters.

170.12(6)(g) (g) Any requirements recommended under s. 44.47 (5r) (b) that the board determines should be a condition of the permit.

170.12(7) (7) Permit renewal. If a permit holder wishes to renew a permit issued under this section, the permit holder shall submit a request for renewal, together with a $500 renewal fee, to the board at least 30 days before the expiration date of the permit. The board shall renew the permit for a 5-year period unless the board determines, after notice to the permit holder and an opportunity for the permit holder to be heard, that the permit holder has knowingly or willfully violated the terms, conditions or requirements of the permit; this section; s. 44.47; or rules promulgated under this section or s. 44.47. If the board determines that there are environmental or archaeological facts affecting the location specified in the permit that were unknown at the time that the original permit was granted, the board may attach additional conditions or restrictions to the permit. If the board determines that the permit holder has knowingly or willfully violated the terms, conditions or requirements of the permit or a provision under this section or s. 44.47, the board may deny the renewal or may attach conditions or restrictions to the renewal necessary to ensure compliance with the requirements of the original permit.

170.12(8) (8) Denial of application; restriction, suspension and revocation of permits.

170.12(8)(a)(a) The board may deny an application for an original or renewal permit if the applicant does any of the following:

170.12(8)(a)1. 1. Fails to comply with sub. (3).

170.12(8)(a)2. 2. Violates any of the terms, conditions or requirements of a permit for the previous year.

170.12(8)(b) (b)

170.12(8)(b)1.1. The board shall deny an application for a permit renewal if any of the following applies:

170.12(8)(b)1.a. a. The applicant has failed to provide the information required under sub. (3m) (a).

170.12(8)(b)1.b. b. The department of revenue has certified under s. 73.0301 that the applicant is liable for delinquent taxes under s. 73.0301. An applicant whose renewal application is denied under this subd. 1. b. is entitled to a hearing under s. 73.0301 (5) (a) but is not entitled to any other hearing under this section.

170.12(8)(b)1.bm. bm. The department of workforce development has certified under s. 108.227 that the applicant is liable for delinquent unemployment insurance contributions under s. 108.227. An applicant whose renewal application is denied under this subd. 1. bm. is entitled to a hearing under s. 108.227 (5) (a) but is not entitled to any other hearing under this section.

170.12(8)(b)1.c. c. In the case of a permit holder who is an individual, the applicant fails to provide his or her social security number, fails to comply, after appropriate notice, with a subpoena or warrant that is issued by the department of children and families or a county child support agency under s. 59.53 (5) and that is related to paternity or child support proceedings or the applicant is delinquent in making court-ordered payments of child or family support, maintenance, birth expenses, medical expenses or other expenses related to the support of a child or former spouse, as provided in a memorandum of understanding entered into under s. 49.857. An applicant whose renewal application is denied under this subd. 1. c. is entitled to a notice and hearing under s. 49.857 but is not entitled to any other hearing under this section.

170.12(8)(b)2. 2. The board shall restrict or suspend a permit issued under this section if the board finds that, in the case of a permit holder who is an individual, the permit holder fails to comply, after appropriate notice, with a subpoena or warrant that is issued by the department of children and families or a county child support agency under s. 59.53 (5) and that is related to paternity or child support proceedings or the permit holder is delinquent in making court-ordered payments of child or family support, maintenance, birth expenses, medical expenses or other expenses related to the support of a child or former spouse, as provided in a memorandum of understanding entered into under s. 49.857. A permit holder whose permit is restricted or suspended under this subdivision is entitled to a notice and hearing under s. 49.857 but is not entitled to any other hearing under this section.

170.12(8)(b)3. 3. The board shall revoke a permit issued under this section if the department of revenue has certified under s. 73.0301 that the permit holder is liable for delinquent taxes under s. 73.0301. A permit holder whose permit is revoked under this subdivision for delinquent taxes is entitled to a hearing under s. 73.0301 (5) (a) but is not entitled to any other hearing under this section.

170.12(8)(b)4. 4. The board shall revoke a permit issued under this section if the department of workforce development has certified under s. 108.227 that the permit holder is liable for delinquent unemployment insurance contributions under s. 108.227. A permit holder whose permit is revoked under this subdivision for delinquent unemployment insurance contributions is entitled to a hearing under s. 108.227 (5) (a) but is not entitled to any other hearing under this section.

170.12(8m) (8m) Duties of permit holders.

170.12(8m)(a)(a) A holder of a permit issued under this section shall do all of the following:

170.12(8m)(a)1. 1. At the written request of the historical society, provide directly to the historical society a representative sample of company logging marks by sawing off the ends of the logs bearing the marks and by delivering them to the historical society.

170.12(8m)(a)2. 2. Allow a historical society designee to observe log recovery activities under the permit.

170.12(8m)(b) (b) A person may not do any of the following while engaging in log recovery activities pursuant to a permit issued under this section:

170.12(8m)(b)1. 1. Remove any object, as defined in s. 44.47 (1) (f).

170.12(8m)(b)2. 2. Disturb any discernible archaeological site, as defined in s. 44.47 (1) (b).

170.12(8m)(b)3. 3. Disturb any crib or dock.

170.12(9) (9) Transfer of title. At such times as a permit holder tenders to the board the amounts due under the state's reservation of value, pursuant to the terms and conditions of the permit, title to any logs covered by such tender shall pass to the permit holder.

170.12(9m) (9m) Use of revenue from program. The board shall credit the amounts due the state for its net share of the value of logs described under sub. (6) (dm) to the appropriation account under s. 20.507 (1) (j). For each type of tribal mark or brand, the board shall identify the American Indian tribe or band which made the tribal mark or brand and shall distribute the moneys received for the state's net share of the value of those logs to that American Indian tribe or band.

170.12(10) (10) Forfeitures and remedies.

170.12(10)(a)(a) Any logs subject to this section which are removed in violation of this section, or in violation of a permit issued under this section, shall be returned to the lakebed as directed by the board or shall be confiscated by the board and forfeited to the state.

170.12(10)(b) (b) Any person who removes for commercial gain sunken logs on submerged state lands without a permit issued under this section may be required to forfeit $500 or an amount equal to 2 times the gross value of the removed logs, whichever is greater, plus the reasonably incurred costs of investigation and prosecution.

170.12(10)(c) (c) Any person who intentionally interferes with a log recovery operation for which a permit has been issued under this section is liable to the permit holder for any actual losses resulting from the interference and may be required to forfeit not less than $100 nor more than $500.

170.12 History History: 1991 a. 206, 315; 1997 a. 27, 191, 237; 1999 a. 9; 2005 a. 253; 2007 a. 20; 2009 a. 365; 2011 a. 32, 209; 2013 a. 36.






171. Unclaimed property.

171.01 Duty of consignee or bailee.

171.01  Duty of consignee or bailee. Whenever any personal property shall be consigned to or deposited with any common carrier, forwarding merchant, wharfinger, warehouse keeper, innkeeper or the keeper of any depot for the storage of baggage, merchandise or other personal property, such consignee or bailee shall immediately cause to be entered in a proper book kept by the consignee or bailee a description of such property with the date of the reception thereof; and if the same shall not have been so consigned or deposited for the purpose of being forwarded or disposed of according to directions received by such consignee or bailee at or before his or her reception thereof the consignee or bailee shall immediately notify the owner by mail thereof, if the owner's name and residence be known or can with reasonable diligence be ascertained.

171.01 History History: 1983 a. 500 s. 43; 1993 a. 482.



171.03 Officers' fees.

171.03  Officers' fees. The fees allowed under this subchapter to any sheriff or constable are the same fees allowed by law to a sheriff for sales upon execution.

171.03 History History: 1993 a. 18.



171.04 Perishable property, held for carriage or storage, how disposed of.

171.04  Perishable property, held for carriage or storage, how disposed of.

171.04(1) (1) If any property delivered to any forwarding merchant, wharfinger or warehouse keeper, for carriage or storage, is in a state of decay or manifestly liable to immediate damage and decay, the person in whose custody the property is, the person's agent or attorney, may make an affidavit of this fact, and present the affidavit to a circuit judge or supplemental court commissioner for the county in which the property is located, and the circuit judge or supplemental court commissioner shall immediately make an order requiring the sheriff or any constable of the county to immediately inspect the property, and directing him or her, if it is found to be in a state of decay or manifestly liable to immediate damage or decay, to summarily sell the property without notice.

171.04(2) (2) If the sheriff or constable, upon inspection, finds the property to be in a state of decay, or manifestly liable to immediate damage or decay, the sheriff or constable shall attach to the order his or her affidavit stating such fact, and shall make an inventory of the property, and shall summarily sell the property without notice, and shall make full return of the sheriff's or constable's execution of the order to the judge or supplemental court commissioner who issued the same, together with the sheriff's or constable's affidavit, inventory and the proceeds of said sale, after deducting the sheriff's or constable's fees therefrom.

171.04(3) (3) From the proceeds of such sale, the judge or supplemental court commissioner shall pay all legal charges that have been incurred in relation to the property, or a ratable proportion of each charge if the proceeds of the sale are not sufficient to pay all the charges; and the balance, if any, the judge or supplemental court commissioner shall immediately pay over to the treasurer of the judge's or commissioner's county, with a copy of all the proceedings in the matter. The county treasurer shall file the copy in his or her office.

171.04(4) (4) The person in whose custody such property shall be when any such proceeding for the sale thereof shall be commenced, shall immediately notify the consignor and consignee of such sale, which notice shall be in writing, and shall be served by leaving a copy thereof with the consignor and consignee, personally or by mail.

171.04 History History: 1977 c. 449; 1993 a. 482; 2001 a. 61.



171.05 Perishable property, held otherwise, how disposed of.

171.05  Perishable property, held otherwise, how disposed of. If any property is perishable or subject to decay by keeping, the person in whose custody the property is, the person's agent or attorney, may make an affidavit of this fact and present the affidavit to a circuit judge or supplemental court commissioner for the county in which the property is located, and the judge or supplemental court commissioner shall immediately make an order requiring the sheriff or any constable of the county to immediately inspect the property, and if it is found to be perishable or subject to decay by keeping, to make and return an affidavit of this fact. Upon the return of this affidavit, the judge or supplemental court commissioner making the order shall immediately issue an order requiring the sheriff or constable to sell the property at public auction, giving notice of the time and place of the sale by publication of a class 1 notice, under ch. 985, and serving upon the consignor, the consignee and the custodian of the property, if they are known, a copy of the notice by mail. The sheriff or constable shall, at the time and place fixed by the notice, unless the property has been otherwise lawfully disposed of, sell the property at public auction, and shall make full return of his or her execution of the order, and return the same with an inventory of the property and the proceeds of the sale, after deducting his or her fees, to the judge or supplemental court commissioner making the order. From the proceeds of the sale, the judge or supplemental court commissioner shall pay all legal charges that have been incurred in relation to the property, or a ratable proportion of each charge, if the proceeds of the sale are not sufficient to pay all the charges; and the balance, if any, the judge or supplemental court commissioner shall immediately pay over to the treasurer of the county, with a copy of all the proceedings in the matter. The county treasurer shall file the copy in his or her office. The person in whose custody the property is when the proceedings for the sale were commenced shall immediately notify the consignor and consignee of the sale, in writing which shall be served by leaving a copy with the consignor and consignee personally or by mail.

171.05 History History: 1977 c. 449; 2001 a. 61.



171.06 Unclaimed property, how disposed of.

171.06  Unclaimed property, how disposed of. When any property is not perishable or subject to decay and is not claimed and taken away within one year after it was received, it may be sold as follows: The person in whose custody the property is, or the person's agent or attorney, may make an affidavit of the facts and present the same to a judge or supplemental court commissioner of the county in which the property is located and such judge or supplemental court commissioner shall immediately issue an order requiring the sheriff or any constable of the county to sell the property at public auction, giving 60 days' notice of the time and place of the sale to the consignor, the consignee and the custodian of the property. This notice shall be in writing and served personally or by mail upon the persons whose names and residences are known. If the name or residence of any of the persons is unknown and cannot be ascertained with reasonable diligence, the sheriff or constable shall make an affidavit of this fact and shall publish a class 3 notice, under ch. 985, in the county. At the time and place of the sale the sheriff or constable shall sell the property at public auction and shall make a full return of the sheriff's or constable's proceedings under the order to the judge or supplemental court commissioner issuing the order, together with proof of service or publication of the notice of the sale, and an inventory of the property sold and the proceeds of the sale after deducting the sheriff's or constable's fees. From the proceeds of the sale the judge or supplemental court commissioner shall pay all legal charges that have been incurred in relation to the property, including the charges of the person in whose custody the property was when the proceedings were begun, or a ratable proportion of each charge if the proceeds of the sale are not sufficient to pay all of the charges. The judge or supplemental court commissioner shall immediately pay any balance remaining over to the treasurer of his or her county, with a copy of all proceedings in the matter. The county treasurer shall file the copy in his or her office. The person in whose custody the property is when any proceeding for the sale is commenced shall immediately notify the consignor and consignee of the sale, in writing, and served by leaving a copy thereof with the consignor and consignee, personally or by mail.

171.06 History History: 1993 a. 482; 2001 a. 61.



171.065 Disposition of proceeds.

171.065  Disposition of proceeds. If the owner of property sold under this chapter or the owner's legal representatives, at any time within 5 years after proceeds from the sale have been deposited in the county treasury, furnishes satisfactory evidence to the treasurer of the ownership of the property, the owner or the owner's legal representatives shall be entitled to receive the amount of the proceeds deposited with the treasurer. If the owner or the owner's legal representatives do not claim the sale proceeds within the 5-year period, the proceeds shall belong to the county.

171.065 History History: 1993 a. 482; 1997 a. 254 s. 21; Stats. 1997 s. 171.065.



171.07 Common carriers, lien for transportation.

171.07  Common carriers, lien for transportation.

171.07(1)(1) Any property transported or stored with, or left with any common carrier, including property checked in any check room or parcel locker maintained upon the premises of such carrier, shall be subject to a lien for the lawful charges thereon for the transportation and storage thereof.

171.07(2) (2)

171.07(2)(a)(a) If any property not perishable in its nature shall be permitted to remain in the possession of a common carrier, unclaimed or refused, for a period of 60 days, with the lawful charges thereon due and unpaid, such common carrier may proceed to sell the same at public auction at its station at the destination of the shipment, or point of storage or checking of said property, after mailing at least 10 days' notice by United States mail of the amount of the charges to the consignor and consignee, if it be property transported by it, and to the owner if it be property stored or checked by it, if their whereabouts are known, or if their whereabouts be unknown, then as to property transported, to the consignor at the originating point of the shipment and to the consignee at the destination of the shipment, and in addition thereto posting, at its station, in a conspicuous place accessible to the public, for a period of not less than 10 days, a notice of the time and place of the proposed sale. Said notice shall contain a description of the property to be sold, if known, and if not, a description of the package in which it is contained, the amount of charges thereon and the name of the consignee and consignor thereof, or the owner thereof, if known; provided, if there is no satisfactory bid at such auction sale, the common carrier may remove the property to some other city, village or town of not less than 5,000 inhabitants within the state and there proceed to sell the same at public auction after giving additional notice by mailing and posting as provided in this paragraph.

171.07(2)(b) (b) If any property not perishable in its nature shall be left upon any vehicle or upon the premises of any common carrier, other than by storing or checking the same, said common carrier shall store the same subject to the order of the owner thereof, and, if the same be unclaimed for a period of 60 days, such common carrier may proceed to sell the same at public auction in the manner and upon notice as specified in par. (a).

171.07(3) (3) Fruit, fresh fish, oysters, game and other perishable property after having been retained for 24 hours after notice to consignee, if the consignee be known, may be sold, either at public or private sale in the discretion of the common carrier for the highest price that the same will bring.

171.07(4) (4) After the lawful charges of the common carrier for transportation and storage for the period of compulsory retention shall be deducted from the proceeds of the sale, the overplus, if any, shall be held by the common carrier subject to the order of the owner, and, at any time within 12 months after such sale, upon the demand of the owner, the common carrier shall pay the same to the owner.

171.07 History History: 1993 a. 246, 482, 491.



171.08 Restored to donors or applied to charity.

171.08  Restored to donors or applied to charity. Whenever, upon the occurrence of a cyclone, conflagration or like calamity, 5 or more persons contribute moneys to a common fund for the relief of the sufferers by such calamity the surplus money, if exceeding $25 in amount, remaining unexpended for such purpose in the hands of any person authorized to receive and disburse the money after the expiration of 6 months from the date of the calamity shall be disposed of as provided in this section. Within 10 days after the expiration of such 6 months the person having possession of the surplus shall make and cause to be published a complete itemized statement of all moneys paid into the fund, all disbursements therefrom and the amount of the unexpended balance. The publication shall be made as a class 1 notice, under ch. 985, in the town, city or village wherein the calamity occurred. There shall be annexed to and published with such statement a notice, signed by the person having possession of the surplus, to the effect that the person will pay to each of the contributors to such fund a proportional share of the surplus at a place named in the notice, after deducting expenses of publishing the notice, if payment thereof is duly demanded within 60 days from the date of the publication of the notice, and that after the expiration of the period all moneys not so returned to contributors will be donated to one or more charities to be named in the notice. Within 5 days after the expiration of the 60 days the person having the surplus in his or her possession shall deliver it to the charity or one or more of the charities mentioned in the notice, and on delivery of the surplus and the filing of a receipt therefor, with an affidavit of the publication and mailing of the notice and statement, in the office of the clerk of the county in which the calamity occurred, shall not thereafter be liable or accountable therefor to the contributors of the fund, any portion of them or any other person.

171.08 History History: 1979 c. 110.



171.30 Definitions.

171.30  Definitions. In this subchapter:

171.30(1) (1) "Archives" means a nonprofit organization or a public agency whose primary functions include selecting, preserving and making available records of historical or enduring value, and that is open to the public on a regular basis. "Archives" does not include a public library.

171.30(2) (2) "Loan" means the placement of property with a museum or archives that is not accompanied by a transfer of title of the property to the museum or archives and for which there is some record that the owner intended to retain title to the property. "Loan" does not include transfers between museums, between archives or between museums and archives unless the transferring institution specifically provides in writing that the transfer is a loan under this subchapter.

171.30(3) (3) "Museum" means a nonprofit organization or a public agency that is operated primarily for the purpose of collecting, cataloging, preserving or exhibiting property of educational, scientific, historic, cultural or aesthetic interest and that is open to the public on a regular basis. "Museum" does not include a public library.

171.30(4) (4) "Nonprofit organization" has the meaning given in s. 108.02 (19).

171.30(5) (5) "Property" means personal property.

171.30(6) (6) "Public agency" has the meaning given in s. 256.15 (1) (n).

171.30 History History: 1993 a. 18; 2007 a. 130.



171.31 Loans of property to a museum or archives.

171.31  Loans of property to a museum or archives.

171.31(1)(1) Each museum or archives shall keep accurate records of all property on loan to the museum or archives, including the name and address of the owner, if known, and the beginning and ending date of the loan period. At the time that a person makes a loan to a museum or archives, the museum or archives shall give the owner of the property a copy of this subchapter. If a museum or archives is notified of a change in the ownership of any property loaned to a museum or archives, the museum or archives shall inform the new owner of the provisions of the loan agreement and shall send the new owner a copy of this subchapter. Not less than 90 days before a museum or archives changes its address or dissolves, the museum or archives shall notify all owners of that change of address or dissolution. If a museum or archives becomes the owner of property under s. 171.32 or 171.33, the museum or archives shall maintain any records that the museum or archives has regarding the property for not less than 2 years after the date on which the museum or archives becomes the owner of the property.

171.31(2) (2) The owner of property loaned to a museum or archives shall provide the museum or archives with written notice of any change of the owner's address, of his or her designated agent, of the designated agent's address, and of the name and address of the new owner if there is a change in the ownership of the property loaned to the museum or archives.

171.31 History History: 1993 a. 18.



171.32 Acquiring title to abandoned property.

171.32  Acquiring title to abandoned property.

171.32(1)(1) Property loaned to a museum or archives whose loan has an expiration date is abandoned when there has not been written contact between the owner and the museum or archives for at least 7 years after that expiration date. If the loan has no expiration date, the property is abandoned when there has not been written contact between the owner and the museum or archives for at least 7 years after the museum or archives took possession of the property.

171.32(2) (2) If a museum or archives wishes to acquire title to abandoned property, the museum or archives shall, not less than 60 days after property is abandoned under sub. (1), send a notice by certified mail with return receipt requested to the owner's last-known address. The notice shall contain all of the following:

171.32(2)(a) (a) A statement that the loan is terminated and that the property is abandoned.

171.32(2)(b) (b) A description of the property.

171.32(2)(c) (c) A statement that the museum or archives will become the owner of the property if the present owner does not submit a written claim to the property to the museum or archives within 60 days after receipt of the notice.

171.32(2)(d) (d) A statement that the museum or archives will make arrangements with the owner to return the property to the owner or dispose of the property as the owner requests if the owner submits a written claim to the property to the museum or archives within 60 days after receipt of the notice.

171.32(2)(e) (e) The notice shall be substantially in the following form:

NOTICE OF ABANDONMENT OF PROPERTY

To: .... (name of owner)
.... (address of owner)

Please be advised that the loan agreement is terminated for the following property (describe the property in sufficient detail to identify the property):

The above described property that you loaned to .... (name and address of museum or archives) will be considered abandoned by you and will become the property of .... (name of museum or archives) if you fail to submit to the museum or archives a written claim to the property within 60 days after receipt of this notice.

If you do submit a written claim to the property within 60 days after receipt of this notice, .... (name of museum or archives) will arrange to return the property to you or dispose of the property as you request. The cost of returning the property to you or disposing of the property is your responsibility unless you have made other arrangements with the museum or archives.

....

(name of person to contact at

museum or archives and address

of museum or archives)

171.32(3) (3) If the notice sent by the museum or archives under sub. (2) is returned to the museum or archives undelivered, the museum or archives shall give notice of the abandoned property by publication of a class 2 notice under ch. 985 containing the following:

171.32(3)(a) (a) The name and last-known address of the present owner.

171.32(3)(b) (b) A description of the property.

171.32(3)(c) (c) A statement that the property is abandoned and that the museum or archives will become the owner of the property if no person can prove his or her ownership of the property.

171.32(3)(d) (d) A statement that a person claiming ownership of the property shall notify the museum or archives in writing of that claim within 60 days after publication of the last legal notice.

171.32(3)(e) (e) The name and mailing address of the person who may be contacted at the museum or archives if a person wants to submit a written claim to the property.

171.32(4) (4)

171.32(4)(a)(a) If the museum or archives receives a timely written claim for the property from the owner or his or her agent in response to the notice sent under sub. (2) or (3), the museum or archives shall return the property to the owner or dispose of the property as the owner requests. The owner shall advise the museum or archives in writing as to how the property shall be disposed of or returned to the owner. Costs of returning the property or disposing of the property shall be the responsibility of the owner unless the owner and the museum or archives have made other arrangements.

171.32(4)(b) (b) If the museum or archives receives a timely written claim for the property from a person other than the person who loaned the property to the museum or archives in response to the notice sent under sub. (2) or (3), the museum or archives shall, within 60 days after receipt of the written claim, determine if the claim is valid. A claimant shall submit proof of ownership with the claim. If more than one person submits a timely written claim, the museum or archives may delay its determination of ownership until the competing claims are resolved by agreement or legal action. If the museum or archives determines that the claim is valid, or if the competing claims are resolved by agreement or judicial action, the museum or archives shall return the property to the claimant submitting the valid claim or dispose of the property as the valid claimant requests. Costs of returning the property or disposing of the property shall be the responsibility of the valid claimant.

171.32(4)(c) (c) If the museum or archives does not receive a timely written claim to the property or if the museum or archives determines that no valid timely claim to the property was submitted, the museum or archives becomes the owner of the property. The museum or archives becomes the owner of the property on the day after the period for submitting a written claim ends or on the day after the museum or archives determines that no valid timely written claim was submitted. The museum or archives owns the property free from all claims.

171.32 History History: 1993 a. 18.



171.33 Acquiring title to undocumented property.

171.33  Acquiring title to undocumented property. Property in the possession of a museum or archives which the museum or archives has reason to believe is on loan and for which the museum or archives does not know the owner or have any reasonable means of determining the owner becomes the property of the museum or archives if no person has claimed the property within 7 years after the museum or archives took possession of the property. The museum or archives becomes the owner of the property on the day after the 7-year period ends, free from all claims.

171.33 History History: 1993 a. 18.






172. Animals distrained or doing damage.

172.01 Animals not to run at large.

172.01  Animals not to run at large. No stallion over one year old, nor bull over 6 months old, nor boar, nor ram, nor billy goat over 4 months old shall run at large. If the owner or keeper of an animal described in this section, for any reason, permit the animal to run at large, the owner or keeper shall forfeit $5 to the person taking up the animal and shall be liable in addition for all damages done by the animal while at large, regardless of whether the animal's escape was the fault of the owner or keeper. The construction of any fence enumerated in s. 90.02 does not relieve an owner or keeper from liability for any damage committed by an animal described in this section upon the enclosed premises of an adjoining owner.

172.01 History History: 1993 a. 482; 1997 a. 254.



172.012 Exemption.

172.012  Exemption. This chapter does not apply to a humane officer appointed under ch. 173 or a law enforcement officer who takes custody of an animal under ch. 173 or other applicable law.

172.012 History History: 1997 a. 192.



172.015 Livestock on highways; penalty.

172.015  Livestock on highways; penalty. No livestock shall run at large on a highway at any time except to go from one farm parcel to another. If the owner or keeper of livestock knowingly permits livestock to run at large on a highway, except when going from one farm parcel to another, and after notice by any peace officer fails to remove the livestock from the highway, the owner or keeper may be fined not more than $200.

172.015 History History: 1993 a. 482; 1997 a. 254.



172.02 Taking up animal; notice.

172.02  Taking up animal; notice. Any person finding any animal described in s. 172.01 running at large may take it up, but shall within 7 days after taking up the animal notify the owner, if known to the person, and request the owner to pay all reasonable charges for the animal's keeping, together with the forfeiture required under s. 172.01 for taking up, and take the animal away within 5 days after being so notified.

172.02 History History: 1993 a. 482; 1997 a. 254.



172.03 Notice, if owner unknown.

172.03  Notice, if owner unknown. If the owner of an animal taken up under s. 172.02 is unknown, the finder shall, within 10 days after taking up the animal, file a notice with the clerk of the town in which the animal is taken up and, if the value of the animal exceeds $50, shall publish in the county a class 3 notice, under ch. 985. The notice shall briefly describe the animal, by marks natural or artificial, as near as practicable, and give the name and residence of the finder and the time when the animal was taken up. A copy of the notice shall be sent immediately by the town clerk to the county clerk, who shall file the notice.

172.03 History History: 1997 a. 254.



172.04 Appraisal of animals.

172.04  Appraisal of animals. The finder of animals taken up under s. 172.02 shall, within one month from taking them up, if the animals are of the value of $10 or more, apply to the town chairperson, village president or city mayor of the municipality where found for the appointment of a disinterested appraiser. A certificate of the appraisal shall be signed by the appraiser and filed in the municipal clerk's office. The finder shall pay the appraiser $3 for the certificate and 10 cents per mile for every mile necessarily traveled by the appraiser.

172.04 History History: 1989 a. 56 s. 258; 1997 a. 254.



172.05 Restoring an animal to its owner.

172.05  Restoring an animal to its owner. The owner or person entitled to the possession of an animal taken up under s. 172.02, at any time within 90 days after notice is filed with the municipal clerk under s. 172.03, may have the animal restored upon proving rights to the animal and paying all lawful charges incurred. If the claimant and the finder cannot agree as to the amount of the charges or for the use of the animal either party upon notice to the other may apply to the town chairperson, village president or city mayor or manager of the municipality to settle the dispute, who for that purpose may examine witnesses on oath. Any amount found to be due the finder over the value of the use of the animal, together with the costs of adjudication, shall be a lien upon the animal.

172.05 History History: 1989 a. 56; 1997 a. 254.



172.06 Ownership by finder; sale.

172.06  Ownership by finder; sale. If no claimant for an animal taken up under s. 172.02 causes its return, and if the animal has not been appraised for more than $10, the finder shall become the absolute owner of the animal. If the appraised value of the animal exceeds $10, the animal shall be sold at public auction by the sheriff or any constable of the county on the request of the finder. Notice of the sale shall be given and the sale shall be conducted and the same fees allowed as in the case of sales upon execution under ch. 815. The finder may bid at the sale and shall at the time of sale deliver to the officer conducting the sale a statement in writing of the finder's charges, which shall be filed by the officer with the municipal treasurer. After deducting the finder's charges, if just and reasonable, and the costs of the sale, the officer shall pay one-half of the remaining proceeds to the finder and, within 10 days after the sale, the other half to the treasurer of the municipality for its use. If the finder of any stray neglects or refuses to cause a sale to be made when required by law, the finder shall pay to the municipality the value of the stray, to be recovered in an action by the municipality.

172.06 History History: Sup. Ct. Order, 67 Wis. 2d 585, 775 (1975); 1975 c. 218; 1997 a. 254.



172.07 Penalties.

172.07  Penalties. If any person, without the consent of the finder, takes any animal lawfully taken up from the finder's possession, without the payment of the finder's lawful charges incurred in relation to the animal, the person taking the animal shall be liable to the finder for the value of the animal. If the finder neglects to give the notices, procure the appraisals or perform any of the duties required of the finder, the finder shall be precluded from acquiring any right of property in the animal or receiving any charges or damages relative to the animal.

172.07 History History: 1993 a. 482; 1997 a. 254.



172.08 Rams may be taken up; liability.

172.08  Rams may be taken up; liability.

172.08(1) (1) If the owner of any ram permits the ram to go at large or out of the ram's enclosure between July 15 and December 1 in the same year, the owner shall forfeit $10 for each time that the ram is found at large and taken up, 50% of which shall be paid to the prosecutor. The owner shall also be liable for any damages sustained by any person in consequence of the ram running at large.

172.08(2) (2) Any person may take up a ram described in sub. (1), and shall within 24 hours after taking up the ram do one of the following:

172.08(2)(a) (a) If the owner of the ram is known, notify the owner that the ram has been taken up and of the place where the ram is secured.

172.08(2)(b) (b) If the owner of the ram is unknown, file with the town clerk a notice of the taking up, describing the marks of the ram, natural and artificial, if any, and also post copies of the notice in 3 public places in the town.

172.08(3) (3) The owner of a ram taken up under this section may, within 6 days after the filing and posting of the notices under sub. (2), pay or tender to the town clerk the forfeiture under sub. (1) and 50 cents for the town clerk's fees. Upon payment of the forfeiture and fees, the ram shall be restored to the owner and the clerk shall immediately pay one-half of the forfeiture to the person who took the ram up and the other half to the county treasurer. If the ram's owner fails to pay the forfeiture and fees in the 6-day period under this subsection, the ram shall become the property of the person who took up the ram.

172.08 History History: 1993 a. 482; 1997 a. 254.



172.51 Animals distrained; proceedings.

172.51  Animals distrained; proceedings.

172.51(1) (1) The owner or occupant of any lands may distrain any beast doing damage on the premises, either while upon the premises or upon immediate pursuit of the beasts escaping from the premises and before returning to the enclosure of or to the immediate care of the owner or keeper. The person distraining the beasts may keep the beasts upon the premises or in a public pound in the person's town, city or village of residence until the person's damages are appraised.

172.51(2) (2) If the owner of the beasts is known to the person distraining the beasts and resides within the same county, the person distraining the beasts shall give written notice to the owner in accordance with whichever of the following applies:

172.51(2)(a) (a) If the owner resides within the same town, city or village as the person distraining the beasts, notice shall be given within 24 hours, Sundays excepted, after the animal is distrained.

172.51(2)(b) (b) If the owner does not reside in the same town, city or village as the person distraining the beasts, notice shall be given within 48 hours, Sundays excepted.

172.51(3) (3) The notice under sub. (2) shall specify all of the following:

172.51(3)(a) (a) The time when and the place where the beasts were distrained.

172.51(3)(b) (b) The number of beasts distrained and the place of their detention.

172.51(3)(c) (c) That at a time, which shall not be less than 12 hours after the serving of the notice nor more than 3 days after distraining the beasts, and place designated in the notice, the person distraining will apply to the town chairperson, village president or city mayor or manager of the municipality where the beasts were found for the appointment of 3 disinterested freeholders of the town, city or village to appraise the damages.

172.51(4) (4) If the owner of the beasts is unknown or does not reside in the same county as the person distraining the beasts, the person distraining the beasts shall, in accordance with sub. (3) (c), apply for the appointment of appraisers without notice and within 24 hours after distraining the beasts.

172.51(5) (5) Upon application, the town chairperson, village president or city mayor or manager shall appoint in writing 3 disinterested freeholders of the town, city or village to appraise the damages. The appraisers shall receive 50 cents for the appointment.

172.51 History History: 1989 a. 56; 1997 a. 192 s. 12; Stats. 1997 s. 172.51; 1997 a. 254.



172.52 Appraisal.

172.52  Appraisal. The freeholders appointed as appraisers under s. 172.51 shall be immediately notified and shall immediately repair to the place damaged by the animals and view the damages done. The appraisers may take evidence of any witnesses of the facts and circumstances necessary to enable them to ascertain the extent of the damages and the sufficiency of any line fence on the premises where the damage was done, if any dispute arises regarding the damages or line fence. The appraisers may administer oaths to the witnesses. The appraisers shall certify under their hands the amount of damages, the cost of keeping the beasts to that time, their fees for services as appraisers not exceeding $1 per day each, and their determination as to the sufficiency of the line fence, if in dispute. The appraisers' decision as to damages and sufficiency of the fence is conclusive.

172.52 History History: 1997 a. 192 s. 12; Stats. 1997 s. 172.52; 1997 a. 254; 1999 a. 32.



172.53 Impounding; care; expense.

172.53  Impounding; care; expense.

172.53(1) (1) Unless the damages determined under s. 172.52, together with the fees of the appraisers and chairperson, president or mayor, have been paid within 24 hours after the appraisal, the person distraining the beasts shall cause the beasts to be confined in accordance with whichever of the following applies:

172.53(1)(a) (a) The beasts shall be put into the nearest pound in the distraining person's town, city or village of residence, if there is a pound.

172.53(1)(b) (b) If there is no pound in the distraining person's town, city or village of residence, the beasts shall be put in some other secure enclosure.

172.53(2) (2) The beasts shall remain confined until sold under ss. 172.54 to 172.56, until the damages, fees and costs of keeping the beasts after appraisal are paid or until they are otherwise seized or discharged according to law. The confined beasts shall be furnished with suitable food from the time of seizure until they are discharged or sold. The expense of feeding the beasts, after the appraisal, shall be added to the amount determined under s. 172.52 and paid as additional costs. If the beasts are put in a pound, the certificate of appraisal shall be delivered to the keeper of the pound.

172.53 History History: 1993 a. 184; 1997 a. 192 s. 12; Stats. 1997 s. 172.53; 1997 a. 254; 1999 a. 32.



172.54 Time and notice of sale.

172.54  Time and notice of sale. The poundmaster of any pound shall receive and keep any beasts delivered to the poundmaster under s. 172.53. Unless the beasts are seized or discharged according to law within 6 days, from the time of their delivery to the pound, the poundmaster shall sell at public auction the beasts or so many of them as is necessary to pay the damages, fees and costs enumerated under ss. 172.52 and 172.53. The poundmaster shall give 2 days' notice of the sale by notice posted upon the pound and at 3 public places in the town, city or village in which the pound is located.

172.54 History History: 1993 a. 482; 1997 a. 192 s. 12; Stats. 1997 s. 172.54; 1997 a. 254; 1999 a. 32.



172.55 Sale of animal not impounded.

172.55  Sale of animal not impounded. If in consequence of there being no pound within the distraining person's city, town or village of residence the beasts distrained under s. 172.51 are kept in some other enclosure and the beasts are not discharged in the manner provided under this chapter within 6 days after being placed in the enclosure, the sheriff or any constable of the county shall sell the beasts or so many of them as shall be necessary to pay the damages, fees and costs of keeping, upon the same notice as is required in case of a constable's sale of personal property taken by execution.

172.55 History History: 1997 a. 192 s. 12; Stats. 1997 s. 172.55; 1997 a. 254; 1999 a. 32.



172.56 Proceeds of sale.

172.56  Proceeds of sale.

172.56(1)(1) From the proceeds of the sale under s. 172.54 or 172.55, the person making the sale shall retain his or her fees, which shall be the same as are allowed to constables upon sales of personal property on execution, and the cost of keeping the beasts. The person making the sale shall pay to the person who distrained the beasts the damages certified under s. 172.52, with the fees of the appraisers and chairperson, president or mayor.

172.56(2) (2) Any surplus remaining after distribution of the proceeds under sub. (1) shall be paid to the owner of the beast, if known. If no owner appears at the time of sale or within one week after the sale, and claims the surplus, it shall be paid to the treasurer of the distraining person's town, city or village of residence. If the money is not applied for within one year after the sale, the treasurer shall place the money in the town treasury. If the owner applies for the surplus and gives proper proof of ownership within 6 years after its receipt by the treasurer, the surplus, less a 2% deduction for fees, shall be paid over to the owner.

172.56 History History: 1993 a. 184; 1997 a. 192 s. 12; Stats. 1997 s. 172.56; 1997 a. 254; 1999 a. 32.



172.57 Damaging, or taking animal from, pound.

172.57  Damaging, or taking animal from, pound. Any person who willfully damages any pound maintained or supported by any town, city, village or county or wrongfully and forcibly takes, drives or releases from the pound any animal lawfully confined in the pound shall forfeit not more than $50.

172.57 History History: 1981 c. 285; 1997 a. 192 s. 12; Stats. 1997 s. 172.57.






173. Animals; humane officers.

173.01 Definitions.

173.01  Definitions. In this chapter:

173.01(1) (1) "Department" means the department of agriculture, trade and consumer protection.

173.01(2) (2) "Law enforcement officer" has the meaning given in s. 165.85 (2) (c).

173.01(3) (3) "Political subdivision" means a city, village, town or county.

173.01 History History: 1997 a. 192.



173.03 Appointment of humane officer.

173.03  Appointment of humane officer.

173.03(1) (1)  Appointment. The governing body of any political subdivision may appoint one or more humane officers. The governing body of a political subdivision shall report all appointments and terminations of appointments of humane officers to the department.

173.03(2) (2) Ordinance. Before, or at the time of, appointing a humane officer under sub. (1), the governing body making the appointment shall enact an ordinance that designates one or more officials of the political subdivision who may modify or withdraw abatement orders issued under s. 173.11 by humane officers appointed by the political subdivision.

173.03(3) (3) Jurisdiction. A humane officer appointed by a city, village or town shall carry out his or her duties within the boundaries of the city, village or town. A humane officer appointed by a county shall carry out his or her duties throughout the county, other than within the boundaries of a city or village whose governing body adopts a resolution withdrawing from county enforcement of humane laws and transmits a copy of the resolution to the county.

173.03 History History: 1997 a. 192.



173.05 Certification required.

173.05  Certification required.

173.05(1) (1)

173.05(1)(a) (a) Any person appointed as a humane officer under s. 173.03 on or after December 1, 1999, shall, before appointment or by the applicable deadline established under s. 173.27 (1) (b), complete a course of training approved by the department, except as provided in par. (b) or (c), and receive certification under s. 173.27 (3).

173.05(1)(b) (b) A person to whom par. (a) applies who is a veterinarian licensed under ch. 453 is not required to complete a course of training approved by the department if he or she takes an examination given by the department and passes the examination on the first attempt.

173.05(1)(c) (c) A person to whom par. (a) applies who is certified or otherwise approved as a humane officer by another state is not required to complete a course of training approved by the department if he or she takes an examination given by the department and passes the examination on the first attempt.

173.05(2) (2)

173.05(2)(a)(a) A person appointed as a humane officer before December 1, 1999, shall complete a course of training approved by the department, except as provided in par. (b), and shall receive certification under s. 173.27 (3) by the applicable deadline established under s. 173.27 (1) (b).

173.05(2)(b) (b) A person to whom par. (a) applies is not required to complete a course of training approved by the department if he or she takes an examination given by the department and passes the examination on the first attempt.

173.05(3) (3) The governing body of a political subdivision that appoints a humane officer who fails to obtain certification within the required time shall terminate the appointment.

173.05 History History: 1997 a. 192.



173.07 Powers and duties of humane officers.

173.07  Powers and duties of humane officers.

173.07(1)(1)  Enforcement. A humane officer shall enforce s. 95.21, this chapter, chs. 174 and 951 and ordinances relating to animals enacted by political subdivisions in which the humane officer has jurisdiction under s. 173.03 (3).

173.07(2) (2) Investigation. A humane officer shall investigate alleged violations of statutes and ordinances relating to animals and, in the course of the investigations, may execute inspection warrants under s. 66.0119.

173.07(3) (3) Seek subpoenas. A humane officer may request the district attorney for the county to obtain subpoenas to compel testimony and obtain documents in aid of investigations.

173.07(4) (4) Issue citations. If authorized by the appointing political subdivision, a humane officer shall issue citations under s. 66.0113 for violations of ordinances relating to animals.

173.07(4m) (4m) Request prosecutions. A humane officer may request law enforcement officers and district attorneys to enforce and prosecute violations of state law and may cooperate in those prosecutions.

173.07(5) (5) Prohibited actions. Unless also a law enforcement officer, a humane officer may not in the course of his or her duties do any of the following:

173.07(5)(a) (a) Execute a search warrant.

173.07(5)(b) (b) Carry firearms.

173.07(5)(c) (c) Stop or arrest persons.

173.07(5)(d) (d) Stop, search, or detain vehicles, except under an inspection warrant under s. 66.0119.

173.07(5)(e) (e) Enter any place or vehicle by force or without the consent of the owner, except in an emergency occasioned by fire or other circumstance in which that entry is reasonable and is necessary to save an animal from imminent death or a person from imminent death or injury.

173.07(5)(f) (f) Remove any animal from the custody of another person by force.

173.07(6) (6) Conflict of interest prohibited. No humane officer may sell or otherwise dispose of any animal that came into the humane officer's custody in the course of his or her duties.

173.07 History History: 1997 a. 192; 2001 a. 30.



173.09 Investigations.

173.09  Investigations. In the course of investigation of suspected violations of statutes or ordinances, a humane officer may enter any building, vehicle, or place where animals may be present for the purpose of inspection, examination of animals, or the gathering of evidence. If the building, vehicle, or place to be entered is not public, and consent of the owner or person in charge is not obtained, entry shall be under authority of a special inspection warrant issued under s. 66.0119 or a search warrant.

173.09 History History: 1997 a. 192; 2001 a. 30.



173.10 Investigation of cruelty complaints.

173.10  Investigation of cruelty complaints. A person may apply for a search warrant under s. 968.12 if there is reason to believe that a violation of ch. 951 has taken place or is taking place. If the court is satisfied that probable cause exists, it shall issue a search warrant directing a law enforcement officer in the county to proceed immediately to the location of the alleged violation with a doctor of veterinary medicine, if the court determines that a veterinarian is necessary for purposes of the search, and directing the law enforcement officer to search the place designated in the warrant, retaining in his or her custody subject to the order of the court such property or things as are specified in the warrant, including any animal. If the person applying for the search warrant is a humane officer, the warrant shall direct that the humane officer accompany the law enforcement officer who is directed to perform the search. The warrant shall be executed and returned to the court which issued the warrant in accordance with ss. 968.15 and 968.17. This section does not affect other powers and duties of law enforcement officers.

173.10 History History: 1973 c. 314; 1977 c. 449; 1987 a. 332 s. 54; Stats. 1987 s. 951.16; 1995 a. 90; 1997 a. 192 s. 26; Stats. 1997 s. 173.10.



173.11 Abatement of violations.

173.11  Abatement of violations.

173.11(1) (1)  Issuance of order. If a humane officer or law enforcement officer after investigation has reasonable grounds to believe that a violation of a statute or ordinance is occurring and the violation is causing or has the potential to cause injury to an animal, the humane officer or law enforcement officer may issue and serve an order of abatement directed to named persons. An official designated in an ordinance under s. 173.03 (2) may not participate in the decision to issue the order or in any activity leading to that decision.

173.11(1m) (1m) Content of order. An abatement order issued under sub. (1) shall contain all of the following:

173.11(1m)(a) (a) The name and address of the person to whom directed.

173.11(1m)(b) (b) The statute or ordinance alleged to be violated.

173.11(1m)(c) (c) A prohibition on further violations.

173.11(1m)(d) (d) A description of measures necessary to correct the alleged violation.

173.11(1m)(e) (e) A description of the hearing and appeal provisions under subs. (2) and (4).

173.11(2) (2) Hearing. Any person named in an abatement order issued under sub. (1) may, within the 10-day period following service of the order, request a hearing before an official designated in an ordinance under s. 173.03 (2). The hearing shall be held within 10 days after the request is made, unless the requester agrees to a later date. The hearing shall be informal in nature.

173.11(3) (3) Decision. Within 10 days after a hearing under sub. (2), the official who conducts the hearing shall affirm the order, modify and affirm the order or withdraw the order.

173.11(4) (4) Appeal. Any person adversely affected by a decision under sub. (3) may seek judicial review by commencing an action in circuit court within 30 days after the day that the decision is issued.

173.11 History History: 1997 a. 192.



173.12 Animal fighting; seizure.

173.12  Animal fighting; seizure.

173.12(1) (1) Any veterinarian who has reason to believe that an animal has been in a fight in violation of s. 951.08 shall report the matter to the local humane officer or to a local law enforcement agency. The report shall be in writing and shall include a description and the location of the animal, any injuries suffered by the animal and the name and address of the owner or person in charge of the animal, if known.

173.12(1m) (1m) If an animal has been seized because it is alleged that the animal has been used in or constitutes evidence of any crime specified in s. 951.08, the animal may not be returned to the owner by an officer under s. 968.20 (2). In any hearing under s. 968.20 (1), the court shall determine if the animal is needed as evidence or there is reason to believe that the animal has participated in or been trained for fighting. If the court makes such a finding, the animal shall be retained in custody.

173.12(2) (2) If the charges under s. 951.08 are dismissed or if the owner is found not guilty of a crime specified in s. 951.08, the animal shall be returned to the owner unless he or she is subject to the restrictions under s. 951.08 (2m).

173.12(3) (3)

173.12(3)(a)(a) If the owner is convicted under s. 951.08 or is subject to the restrictions under s. 951.08 (2m), the animal shall be delivered to the local humane officer or county or municipal pound. If there is no local humane officer or pound, the animal may be delivered to a local humane society or to another person designated by the court. If the animal is one year old or older or shows indication of having participated in fighting, the animal shall be disposed of in a proper and humane manner.

173.12(3)(b) (b) If the animal is less than one year old and shows no indication of having participated in fighting, the animal shall be released to a person other than the owner or disposed of in a proper and humane manner. If the animal is a dog, the release or disposal shall be in accordance with s. 173.23 (1m), except that the fees under s. 173.23 (1m) (a) 4. are covered under s. 173.24.

173.12 History History: 1981 c. 160; 1983 a. 95; 1987 a. 248; 1987 a. 332 ss. 54, 64; Stats. 1987 s. 951.165; 1997 a. 192 ss. 28, 29; Stats. 1997 s. 173.12.



173.13 Taking custody of animals.

173.13  Taking custody of animals.

173.13(1) (1)  Intake.

173.13(1)(a)(a) A humane officer, on behalf of a political subdivision in which the humane officer has jurisdiction under s. 173.03 (3), or a law enforcement officer, on behalf of a political subdivision, may take custody of an animal if the humane officer or law enforcement officer has reasonable grounds to believe that the animal is one of the following:

173.13(1)(a)1. 1. An abandoned or stray animal.

173.13(1)(a)2. 2. An unwanted animal delivered to the humane officer or law enforcement officer.

173.13(1)(a)3. 3. A dog not tagged as required by ch. 174.

173.13(1)(a)4. 4. An animal not licensed in compliance with any ordinance.

173.13(1)(a)5. 5. An animal not confined as required by a quarantine order under any statute, rule or ordinance relating to the control of any animal disease.

173.13(1)(a)6. 6. An animal that has caused damage to persons or property.

173.13(1)(a)7. 7. A participant in an animal fight intentionally instigated by any person.

173.13(1)(a)8. 8. An animal mistreated in violation of ch. 951.

173.13(1)(a)9. 9. An animal delivered by a veterinarian under sub. (2).

173.13(1)(b) (b) A humane officer shall accept into custody any animal delivered by a law enforcement officer or delivered under a court order.

173.13(1)(c) (c) A person other than a humane officer or a law enforcement officer may not take an animal into custody on behalf of a political subdivision unless the animal is an abandoned or stray animal. If a person other than a humane officer or a law enforcement officer takes custody of an abandoned or stray animal on behalf of a political subdivision, he or she shall deliver the animal to a person contracting under s. 173.15 (1), to a humane officer or law enforcement officer for disposition under s. 173.23 or to a pound.

173.13(2) (2) Delivery of animal by veterinarian.

173.13(2)(a)(a) A humane officer or law enforcement officer or a person contracting under s. 173.15 (1) may accept an animal delivered by a veterinarian, or his or her employee, if the animal has not been picked up by its owner and all of the following apply:

173.13(2)(a)1. 1. The veterinarian notified the owner of the animal by certified mail, return receipt requested, that the animal was ready to be picked up and that the animal would be delivered to a humane officer if not picked up within 7 days.

173.13(2)(a)2. 2. The veterinarian retained the animal for 7 days after the day on which the return receipt was signed or until the letter was returned to the veterinarian as undeliverable.

173.13(2)(a)3. 3. The veterinarian certifies in writing to the humane officer or law enforcement officer that subds. 1. and 2. apply.

173.13(2)(b) (b) If an animal is accepted under par. (a), the veterinarian shall provide the person accepting the animal with any requested records concerning the animal's ownership, health or licensure.

173.13(3) (3) Notification of owner.

173.13(3)(a)(a) If a humane officer or law enforcement officer takes custody of an animal with the knowledge of the owner, the humane officer or law enforcement officer shall explain the procedure by which the owner can recover the animal, including the procedure under s. 173.22, and the procedure to be followed if the animal is not returned to the owner.

173.13(3)(b) (b) If a humane officer or law enforcement officer takes custody of an animal without the knowledge of the owner, the humane officer or law enforcement officer shall promptly notify the owner in writing if he or she can be identified and located with reasonable effort. The notice shall explain the procedure by which the owner can recover the animal, including the procedure under s. 173.22, and the procedure to be followed if the animal is not returned to the owner. The notice shall also inform the owner that the owner must notify any person with a lien on the animal that the animal has been taken into custody.

173.13(3)(c) (c) If the owner informs the humane officer or law enforcement officer in writing that he or she will not claim the animal, it may be treated as an unclaimed animal under s. 173.23 (1m).

173.13 History History: 1997 a. 192; 1999 a. 32.



173.15 Provision of care, treatment or disposal services.

173.15  Provision of care, treatment or disposal services.

173.15(1)(1)  Providing services. A political subdivision may provide for the care, treatment or disposal of animals taken into custody by a humane officer or law enforcement officer. A political subdivision may provide these services directly or by contracting with any other person. A political subdivision may establish standard fees for the care, custody and treatment of animals in its custody. The political subdivision may establish different fees for animals released to their owners and animals released to persons other than their owners. If the political subdivision does not establish standard fees, it may charge no more than the actual costs of care, custody or treatment to any person required to pay for the care, custody or treatment of an animal.

173.15(2) (2) Contract for services. Every person entering into a contract with a political subdivision under sub. (1) shall agree to do all of the following:

173.15(2)(a) (a) Provide adequate care and treatment of all animals delivered under the contract.

173.15(2)(b) (b) Maintain adequate records consistent with s. 173.17.

173.15(2)(c) (c) Release or dispose of animals under s. 173.23 or as provided in a court order.

173.15 History History: 1997 a. 192.



173.17 Records.

173.17  Records. A humane officer or law enforcement officer taking custody of an animal on behalf of a political subdivision shall maintain, or require any person to whom the animal is delivered under a contract under s. 173.15 (1) to maintain, as appropriate, records for each animal containing the following information:

173.17(1) (1) A physical description of the animal.

173.17(2) (2) The date that custody was taken of the animal, the date that the animal was delivered into the possession of another person and the identity of the person to whom delivered.

173.17(3) (3) The reason for taking custody of the animal.

173.17(4) (4) The ultimate disposition of the animal, including the name and address of any person into whose custody the animal was ultimately released.

173.17 History History: 1997 a. 192.



173.19 Animals considered unclaimed.

173.19  Animals considered unclaimed. A political subdivision or person contracting under s. 173.15 (1) may treat any animal taken into custody under s. 173.13 (1) (a) 1., 3., 4. or 9. as an unclaimed animal subject to s. 173.23 (1m) if, within 7 days after custody is taken of the animal, it is not claimed by and returned to its owner under s. 173.23 (1), except that an animal taken into custody under s. 173.13 (1) (a) 3. or 4. may not be treated as unclaimed if its owner files a petition under s. 173.22 (1) within 7 days after custody is taken.

173.19 History History: 1997 a. 192.



173.21 Holding animals for cause.

173.21  Holding animals for cause.

173.21(1) (1)  Grounds. A political subdivision may withhold, or direct a person contracting under s. 173.15 (1) to withhold, an animal in custody from an owner who makes an otherwise adequate claim for the animal under s. 173.23 (1) on any of the following grounds:

173.21(1)(a) (a) There are reasonable grounds to believe that the owner has mistreated the animal in violation of ch. 951.

173.21(1)(b) (b) There are reasonable grounds to believe that the animal poses a significant threat to public health, safety or welfare.

173.21(1)(c) (c) The animal may be used as evidence in a pending prosecution.

173.21(1)(d) (d) A court has ordered the animal withheld for any reason.

173.21(2) (2) Examination permitted. If an animal is withheld under sub. (1), upon request by the owner, a veterinarian retained by the owner may examine the animal.

173.21(3) (3) Costs. The owner of an animal withheld under sub. (1) is not liable for any costs of custody, care or treatment except as provided by court order.

173.21(4) (4) Return. A political subdivision or person contracting under s. 173.15 (1) having custody of an animal withheld under sub. (1) shall release the animal to the owner at the direction of the humane officer or law enforcement officer that took custody of the animal if the requirements of s. 173.23 (1) (a) to (c) are satisfied.

173.21 History History: 1997 a. 192.



173.22 Review of seizure or withholding.

173.22  Review of seizure or withholding.

173.22(1) (1)  Petition. A person claiming that an animal that he or she owns was improperly taken into custody under s. 173.13 (1) (a) 3., 4., 5., 6. or 8. or is wrongfully withheld under s. 173.21 (1) may seek return of the animal by petitioning for an order from the circuit court for the county in which the animal was taken into custody or in which it is held.

173.22(2) (2) Notice and hearing. The court shall provide notice of a petition under sub. (1) to the humane officer or law enforcement officer who took the animal into custody or to the political subdivision that withheld the animal and shall hold a hearing on the issue of whether the animal was improperly taken into custody or is wrongfully withheld.

173.22(3) (3) Order.

173.22(3)(a)(a) If the animal was taken into custody under s. 173.13 (1) (a) 8. or is withheld under s. 173.21 (1), the court shall order the animal returned to the owner unless it determines that one of the following conditions is satisfied:

173.22(3)(a)1. 1. There are reasonable grounds to believe that the owner has mistreated the animal in violation of ch. 951.

173.22(3)(a)2. 2. There are reasonable grounds to believe that the animal poses a significant threat to public health, safety or welfare.

173.22(3)(a)3. 3. The animal may be used as evidence in a pending prosecution.

173.22(3)(a)4. 4. A court has ordered the animal withheld for any reason.

173.22(3)(b) (b) If the animal was taken into custody under s. 173.13 (1) (a) 3., the court shall order the animal returned to its owner if the court determines that the animal was tagged or was not required to be tagged under ch. 174.

173.22(3)(c) (c) If the animal was taken into custody under s. 173.13 (1) (a) 4., the court shall order the animal returned to its owner if the court determines that the animal was licensed or was not required to be licensed.

173.22(3)(d) (d) If the animal was taken into custody under s. 173.13 (1) (a) 5., the court shall order the animal returned to its owner if the court determines that the animal was not subject to a quarantine order or was confined as required by a quarantine order.

173.22(3)(e) (e) If the animal was taken into custody under s. 173.13 (1) (a) 6., the court shall order the animal returned to its owner if the court determines that the animal did not cause damage to persons or property.

173.22 History History: 1997 a. 192.



173.23 Disposition of animals.

173.23  Disposition of animals.

173.23(1) (1)  Claim and return. Except as provided in sub. (4) or s. 173.21 (1), a political subdivision or person contracting under s. 173.15 (1) shall return an animal described in s. 173.13 (1) (a) 1., 3., 4., 6., 8. or 9. to its owner upon the happening of all of the following:

173.23(1)(a) (a) The owner claims the animal and provides reasonable evidence of ownership.

173.23(1)(b) (b) If licensure is required by statute or ordinance, the animal is licensed or assurance of licensure by prepayment is given.

173.23(1)(c) (c) If vaccination is required by statute or ordinance, the animal is vaccinated or assurance of vaccination by prepayment is given.

173.23(1)(d) (d) All charges for custody, care, vaccination and treatment are paid.

173.23(1m) (1m) Unclaimed animals. A political subdivision or a person contracting under s. 173.15 (1) that has custody of an animal considered unclaimed under sub. (5) (c) or (6) or s. 173.13 (3) (c) or 173.19 or an unwanted animal may do any of the following:

173.23(1m)(a) (a) Release the animal to any person other than the owner if all of the following apply:

173.23(1m)(a)1. 1. The person provides his or her name and address.

173.23(1m)(a)2. 2. If licensure is required by statute or ordinance, the animal is licensed or assurance of licensure is given by evidence of prepayment.

173.23(1m)(a)3. 3. If vaccination is required by statute or ordinance, the animal is vaccinated or assurance of vaccination is given by evidence of prepayment.

173.23(1m)(a)4. 4. Any charges imposed by the political subdivision or person contracting under s. 173.15 (1) for custody, care, vaccination and treatment are paid or waived.

173.23(1m)(b) (b) If the animal is not a dog or cat, sell the animal at public auction, including sale at a licensed animal market.

173.23(1m)(c) (c) Euthanize the animal.

173.23(1m)(d) (d) If the animal is a stray or abandoned dog, release the dog under s. 174.13.

173.23(1s) (1s) Proceeds of sale. If the owner of an animal sold under sub. (1m) (b) files a claim and provides proof of ownership within 30 days after the sale, the sale proceeds, less the cost of custody, care, treatment and sale, shall be returned to the owner.

173.23(2) (2) Animals not returned to owner. If an animal in the custody of a political subdivision, other than an animal to which sub. (1m) applies, is not returned to the owner under sub. (1) or (5) (b) or s. 173.12 (2), 173.21 (4) or 173.22 or disposed of under sub. (4) or (5) (a) or s. 173.12 (3), it shall be disposed of under a court order under sub. (3) or s. 951.18 (4).

173.23(3) (3) Court order.

173.23(3)(a)(a) A political subdivision may petition the circuit court for an order doing any of the following with respect to an animal taken into custody by a law enforcement officer or a humane officer or withheld under s. 173.21 (1):

173.23(3)(a)1. 1. Providing for payment for the custody, care or treatment of the animal.

173.23(3)(a)2. 2. Requiring the owner of the animal to post bond for the costs of custody, care or treatment of the animal pending the outcome of any other proceeding.

173.23(3)(a)3. 3. Authorizing the sale, destruction or other disposal of the animal.

173.23(3)(b) (b) The petition shall set forth the basis for the petitioned-for relief.

173.23(3)(c) (c) The political subdivision shall serve a copy of the petition, in the manner provided in s. 801.11, upon the owner of the animal, if known.

173.23(3)(d) (d) The court shall conduct a hearing on the petition. The petitioner and any person upon whom a copy of the petition was served may appear as a party.

173.23(3)(e) (e) The court shall issue its order after hearing and may grant, modify and grant or deny the petitioned-for relief, after considering the interests of the animal, the owner of the animal, the political subdivision and the public.

173.23(4) (4) Injured or dangerous animals. A political subdivision or person contracting under s. 173.15 (1) who has custody of an animal may have the animal euthanized if there are reasonable grounds to believe that any of the following applies:

173.23(4)(a) (a) The animal is hopelessly injured beyond any reasonable chance of recovery.

173.23(4)(b) (b) The animal poses an imminent threat to public health or safety.

173.23(4)(c) (c) The animal poses an imminent threat to the health or safety of itself or its custodian.

173.23(5) (5) Animal not confined as required by quarantine order.

173.23(5)(a)(a) A political subdivision or person contracting under s. 173.15 (1) that has custody of an animal that was not confined as required by a quarantine order issued under any statute, rule or ordinance relating to the control of any animal disease shall confine the animal for the duration of the quarantine or shall euthanize the animal with the written permission of the owner or, if the animal is determined to be diseased, at the direction of the person issuing the quarantine order.

173.23(5)(b) (b) Unless the person issuing the quarantine order directs that the animal be euthanized because it is diseased, at the end of the quarantine period the political subdivision or person contracting under s. 173.15 (1) shall return the animal to its owner if the owner complies with sub. (1) (a) to (d) no later than the 7th day after the day on which the political subdivision or person contracting under s. 173.15 (1) demands that the owner claim the animal and pay for its custody, care and treatment.

173.23(5)(c) (c) If an owner does not comply with sub. (1) (a) to (d) within the time provided in par. (b), the animal is considered an unclaimed animal under sub. (1m).

173.23(5)(d) (d) Before euthanizing an animal that is in custody because it was not confined as required by a quarantine order, the person with custody of the animal shall notify the person who issued the order. If the person who issued the order determines that testing of specimens is necessary to determine the disease status of the animal, the person with custody shall collect the specimens.

173.23(6) (6) Noncompliance by owner. If an owner is ordered under sub. (3) to pay, or post bond for the payment of, costs of custody, care or treatment of an animal, and refuses to do so upon demand, the animal shall be treated as an unclaimed animal subject to sub. (1m).

173.23 History History: 1997 a. 192; 2001 a. 56; 2005 a. 253.



173.24 Reimbursement for expenses.

173.24  Reimbursement for expenses.

173.24(1) (1) A court shall assess the expenses under this section in any case in which there has been a search authorized under s. 173.10 or in which an animal has been seized because it is alleged that the animal has been used in or constitutes evidence of any crime under ch. 951.

173.24(2) (2) Expenses covered under this section include:

173.24(2)(a) (a) Investigative expenses of any search under s. 173.10 or any seizure under this chapter.

173.24(2)(b) (b) Any fees of a doctor of veterinary medicine.

173.24(2)(c) (c) Expenses of taking any animal into custody under this chapter, including expenses reasonably incident to taking the animal into custody.

173.24(2)(d) (d) Expenses of keeping or disposing of any animal taken into custody.

173.24(3) (3) If the person alleged to have violated ch. 951 is found guilty of the violation, the person shall be assessed the expenses under subs. (1) and (2). If the person is not found guilty, the county treasurer shall pay the expenses from the general fund of the county.

173.24 History History: 1973 c. 314; 1983 a. 95; 1987 a. 332 ss. 54, 64; Stats. 1987 s. 951.17; 1997 a. 192 s. 30; Stats. 1997 s. 173.24.

173.24 Annotation A court may only assess reasonable expenses for maintenance of seized animals. State v. Berndt, 161 Wis. 2d 116, 467 N.W.2d 205 (Ct. App. 1991).



173.25 Immunity for euthanizing animals.

173.25  Immunity for euthanizing animals. A political subdivision, a person contracting under s. 173.15 (1), a humane officer or a law enforcement officer who has reasonable grounds to believe that s. 173.23 (1m) (c), (4) or (5) or a court order issued under s. 173.23 (3) authorize an animal to be euthanized is not liable for damages for the loss of the animal resulting from euthanizing the animal.

173.25 History History: 1997 a. 192.



173.27 Duties of the department.

173.27  Duties of the department. The department shall do all of the following:

173.27(1) (1) Rules.

173.27(1)(a)(a) Adopt, by rule, standards for the training and certification of humane officers to ensure that humane officers are at least minimally qualified to perform the duties of a humane officer. The standards shall provide for training offered by the department or by others.

173.27(1)(b) (b) Adopt, by rule, deadlines by which humane officers must obtain certification.

173.27(2) (2) Training. Offer training courses for humane officers or approve training courses offered by others, or both. The department may charge a fee sufficient to recover the costs of training courses that it provides.

173.27(3) (3) Certification. Examine, as necessary, and certify humane officers as qualified. The department may charge a fee, established by rule, sufficient to recover the costs of certification.

173.27(4) (4) Registry of humane officers. Maintain and keep current a registry of all persons serving as humane officers for political subdivisions.

173.27 History History: 1997 a. 192.



173.41 Regulation of persons who sell dogs or operate animal shelters.

173.41  Regulation of persons who sell dogs or operate animal shelters.

173.41(1)(1)  Definitions. In this section:

173.41(1)(a) (a) "Animal control facility" means a facility for the care of animals operated under a contract with a political subdivision under s. 173.15 (1).

173.41(1)(b) (b) "Animal shelter" means a facility that is operated for the purpose of providing for and promoting the welfare, protection, and humane treatment of animals, that is used to shelter at least 25 dogs in a year, and that is operated by a humane society, animal welfare society, animal rescue group, or other nonprofit group.

173.41(1)(c) (c) "Dog breeder" means a person who sells 25 or more dogs in a year that the person has bred and raised, except that "dog breeder" does not include a person who sells 25 or more dogs in a year that the person has bred and raised if all of those dogs are from no more than 3 litters.

173.41(1)(d) (d) "Dog breeding facility" means a place at which dogs are bred and raised and from which 25 or more dogs are sold in a year, except that "dog breeding facility" does not include a place at which dogs are bred and raised and from which 25 or more dogs are sold in a year if all of the dogs that are sold in a year are from no more than 3 litters.

173.41(1)(e) (e) "Dog dealer" means a person, other than an out-of-state dog dealer, who sells, distributes, or trades, or offers for sale, distribution, or trade, 25 or more dogs in a year that the person has not bred and raised or who operates an auction at which 50 or more dogs are sold or offered for sale in a year.

173.41(1)(em) (em) "Dog trial" means an organized competitive field event involving sporting dog breeds that is sanctioned, licensed, or recognized by a local, state, regional, or national dog organization.

173.41(1)(f) (f) "Out-of-state dog dealer" means a person who is not a resident of this state who brings 25 or more dogs into this state for sale in this state in a year.

173.41(1)(g) (g) "Temporary dog market" means a place at which persons sell dogs, and may sell other items, from booths or other spaces that are rented from or provided at no cost by the person operating the place, except that "temporary dog market" does not include a dog trial.

173.41(1)(h) (h) "Transfer" means to grant physical possession to another.

173.41(2) (2) License Required.

173.41(2)(a)(a) Except as provided in par. (e), (f), or (g), beginning on June 1, 2011, no person may do any of the following without an annual license from the department:

173.41(2)(a)1. 1. Operate an animal shelter.

173.41(2)(a)2. 2. Operate an animal control facility.

173.41(2)(a)3. 3. Operate as a dog breeder.

173.41(2)(a)4. 4. Operate a dog breeding facility.

173.41(2)(a)5. 5. Operate as a dog dealer.

173.41(2)(a)6. 6. Operate as an out-of-state dog dealer.

173.41(2)(b) (b) A person operating as an out-of-state dog dealer shall obtain one license under this subsection. Any other person required to obtain a license under this subsection shall obtain one license for each premises at which the person operates an animal shelter, animal control facility, or dog breeding facility or operates as a dog breeder or dog dealer.

173.41(2)(c) (c) A person shall apply for a license under par. (a) on a form provided by the department and shall provide information reasonably required by the department. An applicant shall submit the applicable fees required under sub. (3) with the application.

173.41(2)(d) (d) The department shall grant or deny an application for an initial license within 30 days after the application is complete and the applicable fees have been submitted.

173.41(2)(e) (e) A veterinarian licensed under ch. 453 practicing in the normal course of veterinary business within the scope of the license is not required to obtain a license under this subsection.

173.41(2)(f) (f) An individual providing foster care to a dog in the individual's home at the request of a person operating an animal shelter that is licensed under this subsection is not required to obtain a license under this subsection.

173.41(2)(g) (g) An individual is not required to obtain a license for the purpose of conducting a one-time kennel liquidation, if all of the following apply:

173.41(2)(g)1. 1. The individual sells no more than 30 dogs and makes all of the dogs initially available for sale at the same time.

173.41(2)(g)2. 2. The individual sells only dogs that he or she owns.

173.41(2)(g)3. 3. The individual does not intend to engage in activities for which a license is required under this subsection in the next year.

173.41(2)(g)4. 4. The individual was not licensed under this subsection during the previous year.

173.41(2)(g)5. 5. The individual notifies the department at least 30 days before offering the dogs for sale.

173.41(2)(h) (h) A person licensed under par. (a) 1. to 5. shall post a copy of the license in a location visible to any person coming onto the licensed premises.

173.41(3) (3) License Fees.

173.41(3)(a)(a) Except as provided under par. (b) or (c), the annual fee for a license under sub. (2) is as follows:

173.41(3)(a)1. 1. For a person who sells or offers to sell at least 25 but fewer than 50 dogs per year, $250.

173.41(3)(a)2. 2. For a person who sells or offers to sell at least 50 but fewer than 100 dogs per year, $500.

173.41(3)(a)3. 3. For a person who sells or offers to sell at least 100 but fewer than 250 dogs per year, $750.

173.41(3)(a)4. 4. For a person who sells or offers to sell 250 or more dogs per year, $1,000.

173.41(3)(a)5. 5. For a person who operates an animal shelter or animal control facility, $125.

173.41(3)(b) (b) Except as provided under par. (c), the annual license fee for an out-of-state dog dealer is 150 percent of the fee determined under par. (a), based on the number of dogs sold in this state.

173.41(3)(c) (c) The department may promulgate rules specifying fees for licenses under sub. (2) that are higher than the fees in pars. (a) and (b) if necessary to cover the costs of administering this section.

173.41(4) (4) License denial or revocation.

173.41(4)(a)(a) The department may deny, refuse to renew, or revoke any license under sub. (2) if the applicant or licensee is not fit, qualified, or equipped to conduct the activity for which the license is required, has violated or failed to obey any applicable law, order, or regulation, or has misrepresented or intentionally failed to disclose a material fact in applying for the license.

173.41(4)(b) (b) The department may issue any license under sub. (2) conditioned upon relevant circumstances or acts. If a license is conditioned upon compliance within a specified period and the condition is not met within the specified period, the license is void.

173.41(5) (5) Summary license suspension.

173.41(5)(a)(a) The department may, by written notice, without prior notice or hearing, suspend a license issued under sub. (2) if, upon inspection of the licensed premises, the department finds any condition that imminently threatens the health, safety, or welfare of any animal on the licensed premises or there is evidence that an act of animal cruelty in violation of ch. 951 has been committed by the licensee or has occurred on the licensed premises.

173.41(5)(b) (b) In the notice under par. (a), the department shall state the reasons for the suspension and specify conditions that must be met for reinstatement.

173.41(5)(c) (c) The department shall specify in the notice under par. (a) a date after which a reinspection of the licensed premises may take place. The department may conduct a reinspection without notice to the licensee. The department may reinstate a license following a summary suspension if the department finds, based upon reinspection or evidence presented by the licensee, that circumstances warrant reinstatement. The department may specify a reinstatement date that it considers appropriate.

173.41(5)(d) (d) A licensee may request a hearing contesting a summary suspension under par. (a), by written appeal to the department, within 10 days of receiving the notice of summary suspension. The department shall describe the right of hearing in the notice to the licensee under par. (a). The department shall promptly initiate proceedings to hear the appeal.

173.41(6) (6) Inspections.

173.41(6)(a)(a) The department shall inspect the premises at which a person who is required to obtain a license under sub. (2) (a) 1. to 5. operates before issuing the initial license and at least once every 2 years after the year in which the person is first licensed. The department is not required to inspect the out-of-state premises at which an out-of-state dog dealer operates.

173.41(6)(b) (b) The department may enter and inspect the premises for which a person is required to obtain a license under sub. (2) at any time during normal business hours to ensure compliance with this section.

173.41(6)(c) (c) The department may charge a fee for an inspection that it undertakes to determine whether a previous violation of this section or rules promulgated under this section has been corrected.

173.41(6)(d) (d) An inspection fee under par. (c) is due upon written demand from the department. Unless otherwise specified by the department by rule, the fee for an inspection under par. (c) is $150.

173.41(7) (7) Out-of-state dealers. The department may not issue a license under sub. (2) to a person who is an out-of-state dog dealer unless the person provides to the department a copy of any license required by the person's state of residence and any license required under federal law.

173.41(8) (8) Health requirements for selling dogs.

173.41(8)(a)(a) No person who is required to be licensed under sub. (2) may sell a dog without providing all of the following to the purchaser:

173.41(8)(a)1. 1. A certificate of veterinary inspection from a licensed veterinarian stating that the veterinarian has examined the dog and found that it has no signs of infectious or contagious diseases as of the date of the examination.

173.41(8)(a)2. 2. A copy of all vaccination records for the dog showing the date the vaccine was administered and the name of the person who administered the vaccine.

173.41(8)(b) (b) No person who is required to be licensed under sub. (2) may sell at auction a dog that is not spayed or neutered without providing written proof that the dog has tested negative for brucellosis using a test approved by the department that was conducted no more than 30 days before the day of sale.

173.41(9) (9) Age for transfer of puppy. A person required to be licensed under sub. (2) may not transfer a dog to a buyer until the dog is 7 weeks of age.

173.41(10) (10) Standards of care. A person who is required to be licensed under sub. (2) shall do all of the following with respect to each dog kept by the person:

173.41(10)(a) (a) Provide sufficient food to maintain the dog in good health.

173.41(10)(b) (b) Provide sufficient water to maintain the dog in good health. If fresh water is not available to the dog at all times, the person shall provide fresh water daily and in sufficient quantity for the health of the dog.

173.41(10)(c) (c) Ensure that necessary and standard veterinary care is provided in a timely manner.

173.41(10)(d) (d) Ensure that the dog is not kept in an enclosure unless all of the following apply:

173.41(10)(d)1. 1. The enclosure is of an appropriate size, as determined by the department, based on the size, age, and number of dogs kept in the enclosure and the length of time the dog is kept in the enclosure.

173.41(10)(d)2. 2. The enclosure is structurally sound and maintained in good repair to protect the dog from injury.

173.41(10)(d)3. 3. If wire flooring is used, it is coated, is of a sufficient gauge to ensure that it will not cause injury to the dog, and is used only in the manner specified by the department.

173.41(10)(d)4. 4. The enclosure is maintained in a clean and sanitary condition.

173.41(10)(e) (e) Ensure that the dog is not kept in an enclosure for a period that the department determines to be excessive, considering the size of the enclosure and any other factors that the department considers relevant.

173.41(10)(f) (f) Ensure that the dog is kept outdoors only if all of the following apply:

173.41(10)(f)1. 1. The dog is of a breed or type that is typically kept outdoors.

173.41(10)(f)2. 2. The dog is acclimated to the outdoors.

173.41(10)(f)3. 3. The person provides adequate shelter from the sun and inclement weather.

173.41(10)(g) (g) Ensure that all facilities in which the person keeps the dog have adequate lighting and ventilation and that a proper temperature is maintained for the dog, considering its type or breed.

173.41(10)(h) (h) Ensure that the dog is provided adequate daily access to exercise, as determined by the department.

173.41(10)(i) (i) Ensure that the dog is observed every day by the caretaker of the premises at which the person operates or an individual under the direct supervision of the caretaker to monitor the health and temperament of the dog and to provide care to the dog as needed.

173.41(10m) (10m) Vaccinations. A person who is required to be licensed under sub. (2) may have a dog kept by the person vaccinated by an individual who is not a veterinarian unless that is prohibited by law.

173.41(11) (11) Record keeping. A person who is required to be licensed under sub. (2) shall keep a record of each dog that comes into the person's possession that includes all of the following information:

173.41(11)(a) (a) A description of the dog including the dog's breed or type, sex, date of birth or approximate age, color, and any distinctive markings.

173.41(11)(b) (b) The dog's official federal department of agriculture tag number or tattoo or microchip information, if any.

173.41(11)(c) (c) A statement that the dog was born in the person's possession or the name and address of the person from whom the dog was acquired and that person's federal department of agriculture license or registration number or, if the person is not licensed or registered by the federal department of agriculture, the person's state of residence.

173.41(11)(d) (d) If the dog was not born in the person's possession, the date on which the person acquired the dog.

173.41(11)(e) (e) The date and method of disposition of the dog.

173.41(11)(f) (f) Any other information required by the department.

173.41(12) (12) Temporary dog markets.

173.41(12)(a)(a) Operator responsibilities. A person who operates a temporary dog market shall do all of the following:

173.41(12)(a)1. 1. Register with the department.

173.41(12)(a)2. 2. Take reasonable steps to ensure that all persons selling or offering to sell dogs at the temporary dog market comply with par. (b).

173.41(12)(a)3. 3. Obtain, review, and keep, for at least 5 years, copies of the information provided under par. (b) and make the information available to the department for inspection and copying upon request.

173.41(12)(a)4. 4. If persons sell or offer to sell dogs at the temporary dog market for 2 or more consecutive days, employ or contract with a veterinarian licensed under ch. 453 to conduct an examination of the dogs offered for sale at the temporary dog market on each day on which dogs are offered for sale and to review the information provided under par. (b).

173.41(12)(b) (b) Seller responsibilities. A person who sells or offers to sell a dog at a temporary dog market shall provide all of the following information to the operator of the temporary dog market:

173.41(12)(b)1. 1. The person's name and address.

173.41(12)(b)2. 2. If the person is required to be licensed under sub. (2), the person's license number.

173.41(12)(b)3. 3. A description of each dog sold or being offered for sale, including the dog's breed or type, sex, date of birth or approximate age, color, and any distinctive markings, and either a statement that the dog was born in the person's possession or the name and address of the person from whom the dog was acquired.

173.41(12)(b)4. 4. Documentation showing that the person complied with s. 95.21 (2) and with any applicable rules of the department relating to bringing dogs into this state.

173.41(12)(c) (c) Inspection. The department may inspect a temporary dog market and the information provided under par. (b) at any time during normal business hours.

173.41(13) (13) Reporting mistreatment of dogs. If the department has reasonable grounds to believe that a dog in the possession of a person required to be licensed under sub. (2) is being mistreated in violation of ch. 951, the department shall report the information that supports its belief to a humane officer or law enforcement agency with jurisdiction over the area in which the dog is located.

173.41(14) (14) Rules.

173.41(14)(a)(a) The department, in consultation with the advisory committee established under par. (b), shall promulgate rules to implement and administer this section.

173.41(14)(b) (b) Before the department promulgates rules under par. (a), it shall establish an advisory committee to assist in writing the rules that consists of at least one representative from each of the following groups but that does not consist of more than 12 members:

173.41(14)(b)1. 1. Persons selling dogs at retail.

173.41(14)(b)2. 2. Dog breeders that sell large dogs and that sell fewer than 50 dogs per year.

173.41(14)(b)3. 3. Dog breeders that sell small dogs and that sell fewer than 50 dogs per year.

173.41(14)(b)4. 4. Dog breeders that sell large dogs and that sell 50 or more dogs per year.

173.41(14)(b)5. 5. Dog breeders that sell small dogs and that sell 50 or more dogs per year.

173.41(14)(b)6. 6. Sporting associations whose primary activities involve dogs.

173.41(14)(b)7. 7. Humane societies providing shelter to fewer than 500 dogs per year.

173.41(14)(b)8. 8. Humane societies providing shelter to 500 or more dogs per year.

173.41(14)(b)9. 9. Veterinarians.

173.41(14)(b)10. 10. Animal control facilities.

173.41(14)(b)11. 11. Breed rescue groups.

173.41(14)(c) (c) The department shall select any member of an advisory committee under par. (b) who represents veterinarians from nominations made by the Wisconsin Veterinary Medical Association and shall select each other member from nominations made by one or more organizations representing the group that the member represents.

173.41(14)(d) (d) An advisory committee under par. (b) does not expire until 12 months after the rules are promulgated and shall make recommendations to the department for amendments to the rules.

173.41(15) (15) Penalties.

173.41(15)(a)(a) A person who operates without a license required under sub. (2) may be fined not more than $10,000 or imprisoned for not more than 9 months or both.

173.41(15)(b) (b)

173.41(15)(b)1.1. Except as provided under par. (a), a person who violates this section or a rule promulgated under this section may be required to forfeit not more than $1,000 for the first offense and may be required to forfeit not less than $200 nor more than $2,000 for the 2nd or any subsequent offense within 5 years.

173.41(15)(b)2. 2. If a violation under subd. 1. involves the keeping of animals, each animal with respect to which the statute or rule is violated constitutes a separate violation.

173.41(15)(c) (c) In addition to the penalties under pars. (a) and (b), a court may order a person who violates this section to pay the expenses of caring for dogs that are removed from the person's possession because of mistreatment.

173.41 History History: 2009 a. 90.

173.41 Annotation Enhancing Animal Welfare Laws. Goode & Aizenberg. Wis. Law. Dec. 2011.






174. Dogs.

174.001 Definitions.

174.001  Definitions. As used in this chapter, unless the context indicates otherwise:

174.001(1) (1) "Collar" means a band, strip or chain placed around the neck of a dog.

174.001(2) (2) "Department" means the department of agriculture, trade and consumer protection.

174.001(2g) (2g) "Domestic animal" includes livestock, dogs and cats.

174.001(2j) (2j) "Intergovernmental commission" means an intergovernmental commission formed by contract under s. 66.0301 (2) by all of the municipalities in a county with a population of 500,000 or more for the purpose of providing animal control services.

174.001(3) (3) "Livestock" means any horse, bovine, sheep, goat, pig, llama, alpaca, domestic rabbit, farm-raised deer, as defined in s. 95.001 (1) (ag), or domestic fowl, including any farm-raised game bird, as defined in s. 169.01 (12m).

174.001(4) (4) "Officer" has the meaning designated under s. 95.21 (1) (b).

174.001(5) (5) "Owner" includes any person who owns, harbors or keeps a dog.

174.001 History History: 1979 c. 289 ss. 8m, 17; 1983 a. 451; 1995 a. 79, 316; 1997 a. 35; 2001 a. 16, 56; 2003 a. 133.

174.001 Annotation The casual presence of a dog on someone's property does not make that person a "keeper." "Harboring" a dog means to afford it lodging, to shelter it, or give it refuge; it does not include the transient presence in one's home of another's dog. Pattermann v. Pattermann, 173 Wis. 2d 143, 496 N.W.2d 613 (Ct. App. 1992).

174.001 Annotation There is a distinction between "keeping" and "harboring." Keeping generally requires exercising some measure of care, custody, or control over the dog, while harboring is often defined as sheltering or giving refuge to a dog. Thus, harboring lacks the proprietary aspect of keeping. However, the concepts of "harbor" and "keep" are similar, and the liability of one who harbors a dog and one who keeps a dog is the same. Pawlowski v. American Family Mutual Insurance Co. 2009 WI 105, 322 Wis. 2d 21, 777 N.W.2d 67, 07-2651.

174.001 Annotation The relevant consideration in deciding a question of "harboring" is whether the owner of the home knowingly afforded lodging and shelter to the dog. That an owner resided in a separate home from the dog and was not in a convenient position to and in fact did not exercise custody or control over or care for the dog, would be most relevant if the issue was whether the owner was a "keeper" of the dog, but not a harborer. Augsburger v. Homestead Mutual Insurance Company, 2013 WI App 106, ___ Wis. 2d ___, ___ N.W.2d ___, 12-0641.



174.01 Restraining action against dogs.

174.01  Restraining action against dogs.

174.01(1) (1)  Killing a dog.

174.01(1)(a)(a) Except as provided in par. (b), a person may intentionally kill a dog only if a person is threatened with serious bodily harm by the dog and:

174.01(1)(a)1. 1. Other restraining actions were tried and failed; or

174.01(1)(a)2. 2. Immediate action is necessary.

174.01(1)(b) (b) A person may intentionally kill a dog if a domestic animal that is owned or in the custody of the person is threatened with serious bodily harm by the dog and the dog is on property owned or controlled by the person and:

174.01(1)(b)1. 1. Other restraining actions were tried and failed; or

174.01(1)(b)2. 2. Immediate action is necessary.

174.01(2) (2) Inapplicable to officers, veterinarians, and persons killing their own dog. This section does not apply to an officer acting in the lawful performance of his or her duties under s. 29.921 (7), 95.21, 173.23 (1m) (c), (3), or (4), or 174.02 (3), or to a veterinarian killing a dog in a proper and humane manner, or to a person killing his or her own dog in a proper and humane manner.

174.01(3) (3) Liability and penalties. A person who violates this section:

174.01(3)(a) (a) Is liable to the owner of the dog for double damages resulting from the killing;

174.01(3)(b) (b) Is subject to the penalties provided under s. 174.15; and

174.01(3)(c) (c) May be subject to prosecution, depending on the circumstances of the case, under s. 951.02.

174.01 History History: Sup. Ct. Order, 67 Wis. 2d 585, 775 (1975); 1975 c. 218; 1979 c. 289; 1981 c. 285; 1983 a. 451; 1987 a. 332 s. 64; 1997 a. 192, 248; 1999 a. 32; 2005 a. 162.

174.01 Annotation Within the meaning of the 4th amendment, domestic animals are effects and the killing of a companion dog constitutes a seizure, which is constitutional only if reasonable. Viilo v. Eyre, 547 F.3d 707 (2008).



174.02 Owner's liability for damage caused by dog; penalties; court order to kill a dog.

174.02  Owner's liability for damage caused by dog; penalties; court order to kill a dog.

174.02(1) (1)  Liability for injury.

174.02(1)(a)(a) Without notice. Subject to s. 895.045 and except as provided in s. 895.57 (4), the owner of a dog is liable for the full amount of damages caused by the dog injuring or causing injury to a person, domestic animal or property.

174.02(1)(b) (b) After notice. Subject to s. 895.045 and except as provided in s. 895.57 (4), the owner of a dog is liable for 2 times the full amount of damages caused by the dog injuring or causing injury to a person, domestic animal or property if the owner was notified or knew that the dog previously injured or caused injury to a person, domestic animal or property.

174.02(2) (2) Penalties imposed on owner of dog causing damage.

174.02(2)(a)(a) Without notice. The owner of a dog shall forfeit not less than $50 nor more than $500 if the dog injures or causes injury to a person, domestic animal, property, deer, game birds or the nests or eggs of game birds.

174.02(2)(b) (b) After notice. The owner of a dog shall forfeit not less than $200 nor more than $1,000 if the dog injures or causes injury to a person, domestic animal, property, deer, game birds or the nests or eggs of game birds, if the owner was notified or knew that the dog previously injured or caused injury to a person, domestic animal, property, deer, game birds or the nests or eggs of game birds.

174.02(2)(c) (c) Penalties in addition to liability for damages. The penalties in this subsection are in addition to any other liability imposed on the owner of a dog.

174.02(3) (3) Court order to kill a dog.

174.02(3)(a)(a) The state or any municipality may commence a civil action to obtain a judgment from a court ordering an officer to kill a dog. The court may grant the judgment if the court finds both of the following:

174.02(3)(a)1. 1. The dog caused serious injury to a person or domestic animal on 2 separate occasions off the owner's property, without reasonable cause.

174.02(3)(a)2. 2. The owner of the dog was notified or knew prior to the 2nd injury, that the dog caused the first injury.

174.02(3)(b) (b) Any officer enforcing a judgment under this subsection shall kill a dog in a proper and humane manner.

174.02(4) (4) Law enforcement dogs.

174.02(4)(a)(a) In this subsection, "law enforcement agency" has the meaning given in s. 165.83 (1) (b).

174.02(4)(b) (b) The owner of a dog that is used by a law enforcement agency is not liable under sub. (1) for damages caused by the dog to a crime suspect while the dog is performing law enforcement functions.

174.02(4)(c) (c) Subsection (2) does not apply to the owner of a dog that is used by a law enforcement agency if the dog injures a crime suspect while the dog is performing law enforcement functions.

174.02(4)(d) (d) Subsection (3) does not apply to a dog that is used by a law enforcement agency if the dog injures a crime suspect while the dog is performing law enforcement functions.

174.02 History History: 1981 c. 285; 1983 a. 451; 1985 a. 92; 1993 a. 154; 1995 a. 181; 1997 a. 141; 1999 a. 45.

174.02 Annotation Public policy does not prohibit insurance coverage for statutorily imposed multiple damages. Cieslewicz v. Mutual Service Cas. Ins. Co. 84 Wis. 2d 91, 267 N.W.2d 595 (1978).

174.02 Annotation Doubling of damages under s. 174.02 (1) (b) operates only after application of the laws of comparative negligence. Sprague v. Sprague, 132 Wis. 2d 68, 389 N.W.2d 823 (Ct. App. 1986).

174.02 Annotation To be a "keeper" of a dog within the definition of "owner" under this statute, the person must exercise some measure of custody, care, or control. An "owner" injured while in control of the dog may not use the statute to hold another owner liable. Armstrong v. Milwaukee Mutual Insurance Co. 202 Wis. 2d 258, 549 N.W.2d 723 (1996), 93-1918.

174.02 Annotation A landlord does not become a harborer of a tenant's dog by merely permitting the tenant to keep the dog. Malone v. Fons, 217 Wis. 2d 746, 580 N.W.2d 697 (Ct. App. 1998), 96-3326.

174.02 Annotation Armstrong has no application when one who is neither an owner or keeper of the dog is injured. Sub. (1) imposes strict liability on an owner when the person injured is neither the dog's owner or keeper. Fifer v. Dix, 2000 WI App 66, 234 Wis. 2d 117, 608 N.W.2d 740, 99-1717.

174.02 Annotation An owner may sue a keeper for contribution when an innocent 3rd-party has been injured. Fire Insurance Exchange v. Cincinnati Insurance Company, 2000 WI App 82, 234 Wis. 2d 314, 610 N.W.2d 98, 99-1094.

174.02 Annotation This statute applies in the case of a person tripping over a sleeping dog, but public policy precludes liability. Alwin v. State Farm Fire and Casualty Company, 2000 WI App 92, 234 Wis. 2d 441, 610 N.W.2d 218, 99-1957.

174.02 Annotation A keeper of a dog may not recover under this section, notwithstanding an allegation that the actual owner was negligent. While the keeper may pursue a common law negligence claim, sub. (1) (b) and its provision of double damages are not applicable to that action. Malik v. American Family Mutual Insurance Co. 2001 WI App 82, 243 Wis. 2d 27, 625 N.W.2d 640, 00-1129.

174.02 Annotation A dog owner does not have notice under sub. (1) (b) because the owner knows that the dog as a puppy chewed on household items in the course of normal teething behavior. Gasper v. Parbs, 2001 WI App 259, 249 Wis. 2d 106, 637 N.W.2d 399, 00-2476.

174.02 Annotation Courts may utilize the traditional 6 public policy factors, formerly referred to as proximate cause, to limit liability in appropriate cases under this section. Fandrey v. American Family, 2004 WI 62, 272 Wis. 2d 46, 680 N.W.2d 345, 02-2628.

174.02 Annotation Public policy does not preclude a police officer from suing for injuries received because of a dog attack that occurred during the course of the officer's duties. Cole v. Hubanks, 2004 WI 74, 272 Wis. 2d 539, 681 N.W.2d 147, 02-1416.

174.02 Annotation Under s. 174.001 (5), "owner" includes anyone who keeps or harbors a dog. The concepts of "harbor" and "keep" are similar, and the liability of one who harbors a dog and one who keeps a dog is the same. When a homeowner has become a statutory owner by virtue of the dog's living in her residence for several months, that status does not vary on a minute-to-minute basis, depending on which person controls the dog. The homeowner's status as a harborer of the dog is not extinguished when the dog's legal owner takes momentary control of the dog. Pawlowski v. American Family Mutual Insurance Co. 2009 WI 105, 322 Wis. 2d 21, 777 N.W.2d 67, 07-2651.

174.02 Annotation Recent changes in the statutory liability of Wisconsin dog owners: How expensive is fido? Eiche. WBB April 1984.

174.02 Annotation Unleashed: Wisconsin's Dog Statute. Mullaney. Wis. Law. June 2006.



174.042 Dogs running at large and untagged dogs subject to impoundment; penalties.

174.042  Dogs running at large and untagged dogs subject to impoundment; penalties.

174.042(1) (1)  Dog running at large.

174.042(1)(a)(a) Except as provided in par. (b), a dog is considered to be running at large if it is off the premises of its owner and not under the control of the owner or some other person.

174.042(1)(b) (b) A dog that is actively engaged in a legal hunting activity, including training, is not considered to be running at large if the dog is monitored or supervised by a person and the dog is on land that is open to hunting or on land on which the person has obtained permission to hunt or to train a dog.

174.042(2) (2) Untagged dog. A dog is considered to be untagged if a valid license tag is not attached to a collar which is kept on the dog whenever the dog is outdoors unless the dog is securely confined in a fenced area.

174.042(3) (3) Dog running at large or untagged dog subject to impoundment. An officer shall attempt to capture and restrain any dog running at large and any untagged dog.

174.042(4) (4) Penalties. If the owner of a dog negligently or otherwise permits the dog to run at large or be untagged, the owner shall forfeit not less than $25 nor more than $100 for the first offense and not less than $50 nor more than $200 for subsequent offenses.

174.042 History History: 1979 c. 289; 1983 a. 451; 1999 a. 50.



174.05 Dog license tax.

174.05  Dog license tax.

174.05(1)(1)  Requirement. Except as provided in s. 174.054, the owner of a dog more than 5 months of age on January 1 of any year, or 5 months of age within the license year, shall annually, or on or before the date the dog becomes 5 months of age, pay the dog license tax and obtain a license.

174.05(2) (2) Tax. The minimum dog license tax is $3 for a neutered male dog or spayed female dog, upon presentation of evidence that the dog is neutered or spayed, and $8 for an unneutered male dog or unspayed female dog, or one-half of these amounts if the dog became 5 months of age after July 1 of the license year.

174.05(3) (3) Additional tax. The governing body of any county may by a majority vote of the members present at any regular meeting raise the minimum dog license tax on dogs within its jurisdiction and the governing body of any town, village or city may by resolution raise the minimum dog license tax on dogs within its jurisdiction. If the governing body of any county, town, village or city increases the minimum tax, it shall provide that the tax for unneutered male dogs and unspayed female dogs is greater than the tax for neutered male dogs and spayed female dogs. The additional tax may not exceed the total cost of all dog licensing, regulating and impounding activities for the previous year, less any refunds which may be received under s. 174.09 (2), and shall be levied and collected in the same manner as other dog license taxes.

174.05(4) (4) License year. The license year commences on January 1 and ends on the following December 31.

174.05(5) (5) Late fees. The collecting official shall assess and collect a late fee of $5 from every owner of a dog 5 months of age or over, if the owner failed to obtain a license prior to April 1 of each year, or within 30 days of acquiring ownership of a licensable dog or if the owner failed to obtain a license on or before the dog reached licensable age. All late fees received or collected shall be paid into the local treasury as revenue of the town, village or city in which the license was issued. The governing body of any county, town, village or city may, when setting the amount of the tax, provide that any person purchasing a dog license for a dog 5 months of age or over after April 1 shall pay an additional late fee.

174.05 History History: 1979 c. 289; 1983 a. 451; 1991 a. 39.



174.052 Publication of the dog license requirement and rabies vaccination requirement.

174.052  Publication of the dog license requirement and rabies vaccination requirement.

174.052(1) (1)  January notice. Except as provided in sub. (3), the county board of each county shall cause a class 1 notice under ch. 985 to be published between January 1 and January 15 of each year in a newspaper having general circulation in the county notifying the public that rabies vaccinations and dog licenses are required under the statutes.

174.052(2) (2) March notice. Except as provided in sub. (3), the county board of each county shall cause a class 1 notice under ch. 985 to be published between March 1 and March 15 of each year in a newspaper having general circulation in the county notifying the public that rabies vaccinations and dog licenses are required under the statutes and that late fees may be assessed after April 1.

174.052(3) (3) Notice in certain populous counties. In a county in which an agreement under s. 174.10 (2) is in effect, the intergovernmental commission shall cause the notices under subs. (1) and (2) to be published.

174.052 History History: 1979 c. 289; 2003 a. 133.



174.053 Multiple dog licenses.

174.053  Multiple dog licenses.

174.053(1) (1)  Multiple dog license option. Any person who keeps more than one dog may, instead of the license tax for each dog required by this chapter, apply to the collecting official for a multiple dog license for the keeping of the dogs. Such person shall pay for the license year a license tax of $35 for 12 or fewer dogs and an additional $3 for each dog in excess of 12. Upon payment of the required multiple dog license tax and upon presentation of evidence that all dogs over 5 months of age are currently immunized against rabies, the collecting official shall issue the multiple dog license and a number of tags equal to the number of dogs authorized to be kept by the person.

174.053(2) (2) Multiple dog license tags. Multiple dog license tags shall be made in a form so that they may be readily distinguishable from the individual license tags for the same year. The owner or keeper of dogs for which a multiple dog license has been issued shall keep at all times a multiple dog license tag attached to the collar of each dog over 5 months old kept by the owner or keeper under a multiple dog license, but this requirement does not apply to a dog during competition or training, to a dog securely confined indoors, to a dog while hunting, or to a dog securely confined in a fenced area. An owner or keeper may transfer a multiple dog license tag from a dog that the owner or keeper no longer owns or keeps to another dog if the other dog is currently immunized against rabies. The rabies vaccination tag or substitute tag shall remain attached to the dog for which it is issued at all times, but this requirement does not apply to a dog during competition or training, to a dog securely confined indoors, to a dog while hunting, or to a dog securely confined in a fenced area. No dog bearing a multiple dog license tag shall be permitted to stray or to be taken anywhere outside the limits of the owner's or keeper's premises unless the dog is in leash or temporarily out for the purposes of hunting, breeding, trial, training, or competition.

174.053(3) (3) Applicability of other requirements. Unless clearly inapplicable, all the provisions of this chapter relating to the individual dog license tax, licenses, and tags shall apply to the multiple dog license and tags.

174.053 History History: 1979 c. 289 ss. 12, 18, 19, 21; 1981 c. 285; 1983 a. 451; 1991 a. 39; 2001 a. 16.



174.054 Exemption for owners of dogs kept for educational or scientific purposes.

174.054  Exemption for owners of dogs kept for educational or scientific purposes. Sections 95.21 (2) (a), 174.05 (1) and 174.07 (1) (a) do not apply to a person who owns dogs that are kept only for educational or scientific purposes.

174.054 History History: 1983 a. 451.



174.055 Exemption of dogs for blind, deaf and mobility-impaired.

174.055  Exemption of dogs for blind, deaf and mobility-impaired. Every dog specially trained to lead blind or deaf persons or to provide support for mobility-impaired persons is exempt from the dog license tax and every person owning such a dog shall receive annually a free dog license from the local collecting officer upon application.

174.055 History History: 1979 c. 247; 1985 a. 67.



174.06 Listing.

174.06  Listing.

174.06(1)(1)  Responsibility to list. Every town, village and city shall annually, by September 1, ascertain by diligent inquiry the dogs owned or kept within the assessment district.

174.06(2) (2) Listing official; generally. In a city or village the listing official is the municipal clerk, unless the common council or village board provides by ordinance or resolution for the appointment of a different person. In a town, the town board shall designate a person to be the listing official.

174.06(3) (3) Compensation.

174.06(3)(a)(a) Except as provided in par. (b), a listing official who is not a full-time, salaried municipal employee shall receive as compensation 50 cents for each dog listed, or a greater amount established by the county board by ordinance or resolution, to be audited and allowed by the county board as other claims against the county and to be paid out of the dog license fund. A listing official who is a full-time, salaried municipal employee shall receive this compensation from the county board but shall be required to pay the compensation into the town, village, or city treasury.

174.06(3)(b) (b) In a county in which an agreement under s. 174.10 (2) is in effect, the intergovernmental commission shall pay the compensation required under par. (a).

174.06(4) (4) Cooperation with listing official. Every person shall answer frankly and fully all questions asked by the listing official relative to the ownership or keeping of dogs within the district.

174.06(5) (5) Records. The listing official shall enter in the records for personal property assessments, or in a separate record, all dogs in the district subject to tax, to whom they are assessed, the name, number, sex, spayed or unspayed, neutered or unneutered, breed and color of each dog. The listing official shall make in triplicate a list of the owners of all dogs assessed.

174.06(6) (6) Multiple dog license records. The listing official shall make in triplicate a list of the names of persons holding multiple dog licenses and the number of dogs kept by each of those persons.

174.06(7) (7) List delivery. The listing official shall, by September 15, deliver one copy of the list under sub. (5) or (6) to the county clerk and one copy to the official to whom license taxes are paid under s. 174.08, and retain one copy for his or her files.

174.06(8) (8) Assessment or tax roll. Dog licenses need not be entered on any assessment or tax roll other than the lists prepared by the listing official under subs. (5) and (6). These lists may be deemed property assessment and tax rolls for all tax collection purposes.

174.06 History History: 1973 c. 90, 333; 1975 c. 290, 421; 1977 c. 29 s. 1650m (4); 1979 c. 289; 1981 c. 285, 314; 1983 a. 451; 2001 a. 16; 2003 a. 133.



174.065 Collection.

174.065  Collection.

174.065(1)(1)  Collecting official. The collecting official is any city, village, or town treasurer or other tax collecting officer or any person deputized by the treasurer or tax collecting official, unless the common council or village or town board provides by ordinance or resolution for the appointment of a different person. Veterinarians and humane societies may voluntarily become collecting officials for a city, village, or town if the governing body of the city, village, or town by resolution or ordinance provides that veterinarians and humane societies may be collecting officials for the city, village, or town. In a county in which an agreement under s. 174.10 (2) is in effect, the intergovernmental commission is also a collecting official for a city, village, or town if the governing body of the city, village, or town by resolution or ordinance provides that the intergovernmental commission is a collecting official.

174.065(3) (3) Collection of delinquent dog license taxes. Delinquent dog license taxes may be collected in the same manner as in s. 74.55 and ch. 799 for the collecting of personal property taxes.

174.065 History History: 1979 c. 289 ss. 14, 24; 1981 c. 285; 1987 a. 378; 2001 a. 16; 2003 a. 133.



174.07 Dog licenses and collar tags.

174.07  Dog licenses and collar tags.

174.07(1) (1)

174.07(1)(a) (a) License required. Except as provided in s. 174.054, a dog license is necessary for the keeping of any dog over 5 months of age.

174.07(1)(b) (b) Licenses. Upon payment of the required dog license tax and, except as provided in s. 95.21 (9) (d), upon presentation of evidence that the dog is currently immunized against rabies, the collecting official shall complete and issue to the owner a license for the dog bearing a serial number and in the form prescribed by the department stating the date of its expiration, the owner's name and address, and the name, sex, spayed or unspayed, neutered or unneutered, breed and color of the dog.

174.07(1)(c) (c) Copies. The collecting official shall keep a duplicate copy of the license on file. In counties having a population of 500,000 or more, the collecting official shall immediately send to the county clerk or whatever agency the county board may direct, a triplicate copy of the license. A collecting official who is not the official to whom license taxes are paid under s. 174.08 shall provide a copy of each license issued to the official to whom license taxes are paid under s. 174.08.

174.07(1)(d) (d) Tag. After issuing the license the collecting official shall deliver to the owner a tag of durable material bearing the same serial number as the license, the name of the county in which issued and the license year.

174.07(1)(e) (e) Tags to be attached. The owner shall securely attach the tag to a collar and a collar with the tag attached shall be kept on the dog for which the license is issued at all times but this requirement does not apply to a dog during competition or training, to a dog securely confined indoors, to a dog while hunting, to a dog securely confined in a fenced area or to a dog while actively involved in herding or controlling livestock if the dog is under the control of its owner.

174.07(1)(f) (f) Duplicate tags. A new tag with a new number shall be furnished to the owner by a collecting official in place of the original tag upon presentation of the license. The collecting official shall then endorse the new tag number on the license and shall keep a record in the file.

174.07(2) (2) Provision and distribution of forms and tags.

174.07(2)(a)(a) The department shall contract for and have prepared and furnished annually to the county clerk of each county a sufficient number of tags. The cost of making and furnishing the tags and the cost of printing all forms shall be paid by the counties out of the dog license fund.

174.07(2)(b) (b) The county clerks shall distribute tags and license forms to the collecting officials in proper amounts together with blank license receipts.

174.07(2)(c) (c) The department shall provide and the clerk shall distribute triplicate or quadruplicate copy license forms to any collecting official who makes such a request.

174.07(2)(d) (d) The department shall furnish county clerks with suitable multiple dog license tags and blank licenses for distribution to the collecting officials.

174.07(2)(e) (e) Notwithstanding pars. (a) to (d), in a county in which an agreement under s. 174.10 (2) is in effect, all of the following apply:

174.07(2)(e)1. 1. The department shall provide tags and, upon request, license forms to the intergovernmental commission, rather than to the county clerk.

174.07(2)(e)2. 2. The intergovernmental commission shall pay the costs out of the dog license fund.

174.07(2)(e)3. 3. The intergovernmental commission shall distribute tags and license blanks to the other collecting officials.

174.07(3) (3) Filing and accounting.

174.07(3)(a)(a) Copies. A collecting official shall, at the time of issuing a license, make a complete duplicate upon the stub portion of the license form before delivering the license. A copy of each license shall be kept in a file maintained by the collecting official. In counties having a population of 500,000 or more, the collecting official shall send immediately to the county clerk or whatever agency the county board may direct an additional copy of the license.

174.07(3)(b) (b) Return of tags and licenses. Except as provided in par. (bm), the collecting official shall annually by December 31 return to the county clerk all unused tags of the current license year, together with license books and all duplicate licenses of the current year. The county clerk shall carefully check the returned tags, duplicate licenses, and license forms to ascertain whether all tags and license forms that were furnished by the county clerk have been accounted for. To enable the county clerk to do that, the county clerk shall charge each collecting official with all tags and license forms furnished or delivered and credit those returned. In case of discrepancy, the county clerk shall notify the department.

174.07(3)(bm) (bm) Certain populous counties. In a county in which an agreement under s. 174.10 (2) is in effect, a collecting official who is not the intergovernmental commission shall return unused tags, license books, and duplicate licenses to the intergovernmental commission.

174.07(3)(c) (c) Reimbursement. The collecting official may retain 25 cents, or a greater amount established by the county board by ordinance or resolution, for each license issued as compensation for the service, if the collecting official is not a full-time, salaried municipal employee. If the collecting official is a full-time, salaried municipal employee, this compensation shall be paid into the treasury of the town, village, or city.

174.07 History History: 1975 c. 290, 421; 1977 c. 29 ss. 1260g, 1650m (4); 1979 c. 289 ss. 20, 25 to 30; 1981 c. 285; 1983 a. 451; 2001 a. 16, 107; 2003 a. 133; 2005 a. 240.



174.08 License fees paid to county treasurer.

174.08  License fees paid to county treasurer.

174.08(1)(1) Except as provided in sub. (2), every collecting official shall pay all dog license taxes to the town, village, or city treasurer or other tax collecting officer who shall deduct any additional tax that may have been levied by the municipal governing body and pay the remainder to the county treasurer at the time settlement is made with the county treasurer for collections of personal property taxes, and shall at the same time report in writing to the county clerk the licenses issued. The report shall be in the form prescribed by the department, and the forms shall be furnished by the county clerks.

174.08(2) (2) In a county in which an agreement under s. 174.10 (2) is in effect, a collecting official who is not the intergovernmental commission shall pay all dog license taxes to the intergovernmental commission and shall report the licenses issued to the intergovernmental commission.

174.08 History History: 1977 c. 29; 1979 c. 289; 2003 a. 133.



174.09 Dog license fund; how disposed of and accounted for.

174.09  Dog license fund; how disposed of and accounted for.

174.09(1)(1) Except as provided in sub. (3), the dog license taxes so paid to the county treasurer shall be kept in a separate account and shall be known as the "dog license fund" and shall be appropriated and disbursed for the purposes and in the manner following: Within 30 days after receipt of the same, the county treasurer shall pay into the state treasury 5% of the minimum tax as provided for under s. 174.05 (2) of all dog license taxes which shall have been received by the county treasurer.

174.09(2) (2) Except as provided in sub. (3), expenses necessarily incurred by the county in purchasing and providing books, forms, and other supplies required in administering the dog license law, expenses incurred by the county under s. 95.21 (4) (b) and (8) and expenses incurred by the county pound or by a humane society or other organization designated to provide a pound for collecting, caring for, and disposing of dogs may be paid out of the dog license fund. The amount remaining in the fund after deducting these expenses shall be available for and may be used as far as necessary for paying claims allowed by the county to the owners of domestic animals because of damages done by dogs during the license year for which the taxes were paid. Any surplus in excess of $1,000 which may remain from the dog license taxes of any license year shall on March 1 of the succeeding year be paid by the county treasurer to the county humane society or other organization designated by the county board to provide a pound. If there is no humane society or other organization designated to provide a pound, these funds shall be paid to the towns, villages, and cities of the county for their use in the proportion in which the towns, villages, and cities contributed to the fund out of which the surplus arises.

174.09(3) (3) In a county in which an agreement under s. 174.10 (2) is in effect, the intergovernmental commission shall maintain the dog license fund, consisting of the dog license taxes. The intergovernmental commission shall pay 5% of the minimum dog license tax provided for under s. 174.05 (2) to the department and shall expend the remainder of the dog license fund for the purposes of administering the dog license law, providing a pound for dogs, and paying claims allowed under s. 174.11. If on March 1 there is remaining in the dog license fund a surplus from the dog license taxes of the previous license year that exceeds 5% of the dog license taxes collected in that license year, the intergovernmental commission shall return the excess to the towns, villages, and cities of the county in the proportion in which the towns, villages, and cities contributed to the fund in that license year.

174.09 History History: 1979 c. 289; 1981 c. 285; 1983 a. 451; 2003 a. 133.



174.10 Dog licensing in populous counties.

174.10  Dog licensing in populous counties.

174.10(1) (1) In this section, "municipality" means a city, village, or town.

174.10(2) (2) If all of the municipalities in a county with a population of 500,000 or more form an intergovernmental commission by contract under s. 66.0301 (2) for the purpose of providing animal control services, the county and the intergovernmental commission may enter into an agreement under which the intergovernmental commission assumes the county's responsibility for activities related to dog licensing.

174.10(3) (3) If a county and an intergovernmental commission enter into an agreement under sub. (2), the intergovernmental commission shall provide a copy of the agreement to the department.

174.10 History History: 2003 a. 133.



174.11 Claims for damage by dogs to domestic animals including ranch mink.

174.11  Claims for damage by dogs to domestic animals including ranch mink.

174.11(1) (1) The owner of any domestic animal, including a ranch mink, when it is proven that a dog forcibly entered an enclosure in which the mink was kept, which is attacked, chased, injured, or killed by a dog may, within 3 days after the owner has knowledge or notice thereof, file a written claim for damages with the clerk of the town, village, or city in which the damage occurred or, if it occurred in a town or village, with the chairperson of such town or the president of such village. The form of the claim may be prescribed by the department of agriculture, trade and consumer protection. Upon presentation of a claim the supervisors of the town, the board of trustees of the village, or the common council of the city, or a committee appointed for that purpose by the supervisors, the board of trustees, or the common council shall promptly investigate the claim and may subpoena witnesses, administer oaths, and take testimony relative to the claim and shall within 30 days after the filing of the claim make, certify, and return to the county clerk or, in a county in which an agreement under s. 174.10 (2) is in effect, to the intergovernmental commission the claim, a report of the investigation, the testimony taken, and the amount of damages suffered by the owner of the domestic animal.

174.11(2) (2)

174.11(2)(a)(a) The form of the report and certification under sub. (1) may be prescribed by the department of agriculture, trade and consumer protection, and shall be subscribed by the supervisors, board, or committee making the report and certification.

174.11(2)(b) (b) Except as provided in par. (c), the county clerk shall submit to the county board at its first meeting, following the receipt of any such claim, all claims filed and reported, and the claims shall be acted upon and determined by the county board as other claims are determined and acted upon. Except as provided in par. (c), the amount of damages filed and reported to the county clerk shall be prima facie proof of the actual damages sustained, but evidence may be taken before the county board relative to the claims as in other cases, and appeals from the action of the county board shall lie as in other cases.

174.11(2)(c) (c) In a county in which an agreement under s. 174.10 (2) is in effect, the intergovernmental commission shall act upon and determine all claims filed and reported under sub. (1).

174.11(2)(d) (d) On appeal from the action of the county board or, in a county in which an agreement under s. 174.10 (2) is in effect, from the action of the intergovernmental commission, the trial shall be by the court without a jury.

174.11(3) (3) The claims shall be solely against the dog license fund and shall create no other liability on the part of the county.

174.11(4) (4) Subject to sub. (5), the county board or, in a county in which an agreement under s. 174.10 (2) is in effect, the intergovernmental commission shall allow, as the amount of a claim for a domestic animal, including a ranch mink, killed by a dog, the amount determined to be the fair market value of the domestic animal, including a ranch mink, on the date the death occurred. Subject to sub. (5), the county board or, in a county in which an agreement under s. 174.10 (2) is in effect, the intergovernmental commission shall allow, as the amount of a claim for a domestic animal, including a ranch mink, injured by a dog, the amount determined to be the total of the costs resulting from the injury including a loss in fair market value but the total amount of the claim may not exceed the fair market value. No claim may be paid to any person who has failed to pay a dog tax on an assessable dog.

174.11(5) (5) A county board may, by ordinance, establish the maximum amount that may be allowed for a claim under this section and may establish different maximums for different species of animals.

174.11 History History: 1977 c. 29 s. 1650m (4); 1981 c. 285; 1983 a. 451; 1989 a. 56 s. 258; 1993 a. 154; 1995 a. 316; 2003 a. 133.



174.12 Actions against owners.

174.12  Actions against owners.

174.12(1) (1) The allowance by a county of any claim for damages done by dogs constitutes an assignment to the county of the cause of the action of the claimant for which the claim is filed, and the county may sue and recover from the owner of the dog or dogs doing the damages the full amount thereof and which shall not be limited to the sum paid the claimant by the county. The allowance under s. 174.11 (2) (c) by an intergovernmental commission of any claim for damages done by dogs constitutes an assignment to the intergovernmental commission of the cause of the action of the claimant for which the claim is filed, and the intergovernmental commission may sue and recover from the owner of the dog or dogs doing the damages the full amount thereof and which shall not be limited to the sum paid the claimant by the intergovernmental commission. Before any claim shall be allowed by a county or an intergovernmental commission on account of damages done by dogs, the claimant shall furnish satisfactory proof that the damage was not done in whole or in part by any dog owned, kept, or harbored by the claimant.

174.12(2) (2) No claim shall be allowed by a county board or an intergovernmental commission at less than the amount so certified and reported, unless the claimant shall first be notified that such action is contemplated and shall have been given a reasonable opportunity to be heard and to offer further evidence in support of the claimant's claim.

174.12(3) (3) This chapter shall not in any way limit the existing right or authority of any town, village or city to pass ordinances for the keeping and regulating of dogs, or repeal or annul any existing statute or ordinance or local regulation governing the keeping and regulating of dogs; but on and after July 1, 1920, no town, village or city shall pass any ordinance for the licensing of dogs, and all town, village or city ordinances and local regulations licensing dogs then in force shall be null and void.

174.12(4) (4) No person except the owner or the owner's authorized agent shall remove any license tag from a dog collar or remove any collar with a license attached thereto from any dog. No person shall keep or harbor a dog wearing a fictitious, altered or invalid license tag, or a license tag not issued in connection with the licensing or keeping of the dog wearing the same. No license or license tag issued for one dog shall be transferable to another dog. Every town, village or city treasurer shall notify the district attorney of that treasurer's county of every refusal or failure of an owner to obtain a license for keeping the owner's dog and it shall be the duty of the district attorney to institute proceedings against such owner and against every owner within the district attorney's county who has violated any of the provisions of the dog license law.

174.12(5) (5) Dogs brought into the state temporarily for a period not to exceed 30 days if kept confined or in leash shall be exempt from this chapter.

174.12(6) (6) The provisions of this chapter relating to the licensing of dogs and the provisions for the payment of claims out of the dog license fund for damages done by dogs are severable and the provisions relating to such payment of claims are not an inducement to the enactment of any other provisions of this chapter.

174.12 History History: 1981 c. 390 s. 252; 1993 a. 482; 2003 a. 133.



174.13 Humane use of dogs for scientific or educational purposes.

174.13  Humane use of dogs for scientific or educational purposes.

174.13(2)(2) Any officer or pound which has custody of an unclaimed dog may release the dog to the University of Wisconsin System, the Medical College of Wisconsin, Inc., or to any other educational institution of higher learning chartered under the laws of the state and accredited to the University of Wisconsin System, upon requisition by the institution. The requisition shall be in writing, shall bear the signature of an authorized agent, and shall state that the dog is requisitioned for scientific or educational purposes. If a requisition is made for a greater number of dogs than is available at a given time, the officer or pound may supply those immediately available and may withhold from other disposition all unclaimed dogs coming into the officer's or pound's custody until the requisition is fully discharged, excluding impounded dogs as to which ownership is established within a reasonable period. A dog left by its owner for disposition is not considered an unclaimed dog under this section. If operated by a county, city, village or town, the officer or pound is entitled to the payment of $1 for each dog requisitioned. An institution making a requisition shall provide for the transportation of the dog.

174.13(3) (3) An officer or pound that has custody of unclaimed dogs shall maintain records as provided under s. 173.17.

174.13(4) (4) It shall be unlawful for any person, except a person licensed or registered and regulated under federal animal welfare laws, to take or send outside the state or to purchase or otherwise acquire in this state for the purpose of taking or sending outside the state, any living cat or dog to be used for any medical, surgical or chemical investigation, experiment or demonstration.

174.13 History History: 1971 c. 40 s. 93; 1973 c. 130; 1977 c. 418, 447; 1979 c. 289; 1991 a. 189; 1997 a. 192.



174.15 Penalty.

174.15  Penalty. Any person who violates this chapter shall be fined not more than $500 or imprisoned up to 60 days or both.

174.15 History History: 1979 c. 289 ss. 34, 36; Stats. 1979 s. 174.15.






175. Miscellaneous police provisions.

175.05 Sabotage.

175.05  Sabotage.

175.05(1)(1)  Definitions. As used in this section:

175.05(1)(a) (a) "Highway" includes any private or public street, way or other place used for travel to or from property.

175.05(1)(b) (b) "Highway commissioners" mean any individuals, board or other body having authority under then existing law to discontinue the use of the highway which it is desired to restrict or close to public use and travel.

175.05(1)(c) (c) "Peace officer" includes sheriffs, undersheriffs, deputy sheriffs, police officers, railroad police officers appointed under s. 192.47, constables, marshals, deputy marshals, and federal law enforcement officers.

175.05(1)(d) (d) "Person" includes a firm, partnership, limited liability company, corporation or association.

175.05(1)(e) (e) "Public utility" includes any pipe line, gas, electric, heat, water, oil, sewer, telecommunications, telegraph, radio, railway, railroad, airplane, transportation, communication or other system, by whomsoever owned or operated for public use.

175.05(2) (2) Unlawful entry on property.

175.05(2)(a)(a) Any person or state or any political subdivision thereof engaged in, or preparing to engage in, the manufacture, transportation or storage of any product to be used in the preparation of the United States or of any of the states for defense or for war or in the prosecution of war by the United States or the manufacture, transportation, distribution or storage of gas, oil, coal, electricity or water, or any such person or governmental unit operating any public utility, whose property, except where it fronts on water or where there are entrances for railway cars, vehicles, persons or things, is surrounded by a fence or wall, or a fence or wall and buildings, may post around that person's, state's or political subdivision's property at each gate, entrance, dock or railway entrance and every 100 feet of water front a sign reading "No Entry Without Permission".

175.05(2)(b) (b) Whoever without permission shall willfully enter upon premises so posted shall be punished by a fine of not more than $50, or by imprisonment in the county jail for not more than 30 days, or by both such fine and imprisonment.

175.05(3) (3) Questioning and detaining suspected persons. Any peace officer or any person employed as security person, guard, or in a supervisory capacity on premises posted as provided in sub. (2) may stop any person found on any premises to which entry without permission is forbidden by said subsection and may detain that person and demand that person's name, address and business in such place. If the peace officer or employee has reason to believe from the answers of the person so interrogated that that person has no right to be in that place, the peace officer or employee shall forthwith release or arrest that person without a warrant on a charge of violating the provisions of sub. (2) and an employee in case of arrest shall forthwith turn the arrested person over to a peace officer.

175.05(4) (4) Closing and restricting use of highway.

175.05(4)(a)(a) Any person, municipal corporation, or state or any political subdivision thereof engaged in or preparing to engage in the manufacture, transportation or storage of any product to be used in the preparation of the United States or any of the states for defense or for war or in prosecution of war by the United States, or in the manufacture, transportation, distribution or storage of gas, oil, coal, electricity or water, or any such person or governmental unit operating any public utility, who has property so used which that person or governmental unit believes will be endangered if public use and travel is not restricted or prohibited on one or more highways or parts thereof upon which such property abuts, may petition the highway commissioners of any city, village, town or county to close one or more of said highways or parts thereof to public use and travel or to restrict by order the use and travel upon one or more of said highways or parts thereof.

175.05(4)(b) (b) Upon receipt of such petition, the highway commissioners shall set a day for hearing and give notice thereof by publication of a class 1 notice, under ch. 985, in the city, village, town or county in which the property is located, such notice to be at least 7 days prior to the date set for hearing. If after hearing the highway commissioners determine that the public safety and the safety of the property of the petitioner so require, they shall by suitable order close to public use and travel or reasonably restrict the use of and travel upon one or more of the highways or parts thereof, except that the highway commissioners may issue written permits to travel over the highways so closed or restricted, to responsible and reputable persons for such term, under such conditions and in such form as the commissioners may prescribe. The order of the highway commissioners closing or restricting the use of one or more of the highways shall be effective only so long as the public safety and the safety of the property of the petitioner may require. Such order shall be vacated by the highway commissioners when the necessity which prompted it has ceased to exist. Any person feeling aggrieved by any order of the highway commissioners rendered pursuant to this subsection may, within 7 days after the issuance of the order, petition the division of hearings and appeals in the department of administration for a review thereof. A copy of the petition shall, within the period named, likewise be filed with the clerk of the local highway commissioners. The clerk shall thereupon certify to the division of hearings and appeals a copy of the order in question together with a transcript of any testimony that may have been taken and any documentary evidence received on which the order was based. On the record so certified and on any additional evidence deemed necessary by it, the division of hearings and appeals shall render its decision affirming, vacating or modifying the order in question. Should additional evidence be deemed necessary by the division of hearings and appeals, at least 7 days' notice of any hearing for that purpose shall be given to the person bringing the petition for review and the clerk of the local highway commissioners.

175.05(4)(c) (c) Appropriate notices in letters at least 3 inches high shall be posted conspicuously at each end of any highway so closed or restricted by such order. The highway commissioners may at any time revoke or modify any order so made.

175.05(5) (5) Penalty for going upon closed or restricted highway. Whoever violates any order made under sub. (4) shall be punished by imprisonment in the county jail for not more than 10 days, or by a fine of not more than $50, or both.

175.05(6) (6) Rights of labor. Nothing in this section shall be construed to impair, curtail or destroy the rights of employees and their representatives to self-organization, to form, join or assist labor organization, to strike, to bargain collectively through representatives of their own choosing, and to engage in concerted activities, for the purpose of collective bargaining or other mutual aid or protection, under either the federal labor relations act or ss. 111.01 to 111.19.

175.05(7) (7) National railway labor act not affected. Nothing in this section shall be deemed or construed to interfere with or abridge or in any manner diminish or affect the rights provided for under the National Railway Labor Act.

175.05 History History: 1977 c. 29 s. 1654 (8) (e); 1979 c. 89; 1981 c. 347 s. 80 (2); 1983 a. 189; 1985 a. 135; 1985 a. 297 s. 76; 1993 a. 16, 112, 482, 490.



175.09 Standard time.

175.09  Standard time.

175.09(1)(1) The standard of time in this state shall be the solar time of the ninetieth meridian west of Greenwich, commonly known as central time, and no department of the state government, and no county, city, town or village shall employ any other time, or adopt any ordinance or order providing for the use of any other than the standard of time.

175.09(2) (2) No person operating or maintaining a place of business of whatsoever kind or nature, shall employ, display or maintain or use any other than the standard of time in connection with such place of business.

175.09(3) (3) Whoever shall in connection with any place of business use any other than the standard of time shall be fined not less than $25 nor more than $500 or imprisoned for not less than 10 days nor more than 30 days or both.

175.09 History History: 1997 a. 254.



175.095 Daylight saving time.

175.095  Daylight saving time.

175.095(1) (1) Notwithstanding s. 175.09 (1), the standard of time shall be as provided in sub. (2) during the period stated therein.

175.095(2) (2) From 2 a.m. on the 2nd Sunday in March until 2 a.m. on the first Sunday in November of each year, the standard of time in this state shall be one hour in advance of that prescribed in s. 175.09 (1).

175.095 History History: 1987 a. 8; 2007 a. 3.



175.10 Sale to employees prohibited.

175.10  Sale to employees prohibited.

175.10(1) (1) No department or agency of the state or any political subdivision thereof, or member or officer of any village, town or county board or common council of any city, or any purchasing agent or purchasing agency of the state or any political subdivision thereof, shall sell or procure for sale or have in its possession or under its control for sale to any employees of the state or any political subdivision thereof any article, material, product or merchandise of whatsoever nature, excepting meals, public services and such specialized appliances and paraphernalia as may be required for the safety or health of the employees.

175.10(2) (2) Any person violating the provisions of this section shall be deemed guilty of a misdemeanor and upon conviction thereof shall be punished by a fine of not less than $100 nor more than $500 or by imprisonment in the county jail not less than 30 days nor more than 90 days, or both.

175.10(3) (3) The provisions of this section shall not apply to this state, nor to any political subdivision thereof, nor to any department, agency, officer or employee of any of them while engaged in any recreational, health, welfare, relief, safety, or educational activities furnished by this state or any political subdivision thereof.



175.15 Endurance contests; penalty.

175.15  Endurance contests; penalty.

175.15(1) (1) No person, firm or corporation shall advertise, operate, maintain, attend, participate in, promote or aid in advertising, operating, maintaining or promoting any physical endurance contest, exhibition, performance, or show in the nature of a "marathon," "walkathon," "skatathon" or any other physical endurance contest, exhibition, performance or show of a like or similar nature, whether or not an admission is charged or a prize is awarded to any person for participation in such physical endurance contest, wherein any person participates in such contest for a period of more than 16 hours in any 24 hours over a period of more than 6 days in one month.

175.15(2) (2) Any person attending any contest, exhibition, performance or show enumerated in sub. (1) shall be punished by a fine of not less than $5 nor more than $25 or by imprisonment in the county jail for not more than 10 days or by both such fine and imprisonment.

175.15(3) (3) Except as provided in sub. (2) any person, firm or corporation violating any of the provisions of sub. (1) shall be punished by a fine of not less than $100 nor more than $500, or by imprisonment in the county jail for not less than 10 days nor more than one year, or by both such fine and imprisonment. Each day for which any of the provisions of said sub. (1) is violated shall constitute a separate offense.

175.15(4) (4) The place, buildings and premises where any of the illegal exhibitions or contests mentioned in sub. (1) hereof are hereafter conducted, maintained, had or held are hereby declared to be and constitute a public nuisance, and it is hereby the duty of the attorney general and district attorney to take proper action to abate the same.

175.15(5) (5) Section 945.01 (4) (c) shall also apply to this section.

175.15(6) (6) Nothing contained in this section shall be construed to apply to or prohibit roller skating or bicycle contests or races which are not intended to and which do not continue for or have a duration of more than 150 hours.



175.20 Amusement places, license, regulation.

175.20  Amusement places, license, regulation.

175.20(1) (1) No person may conduct any dance to which the public is admitted, or conduct, establish or manage any public dance hall or pavilion, amusement park, carnival, concert, street fair, bathing beach or other like place of amusement in any county in which the board of supervisors has enacted an ordinance, adopted a resolution or enacted bylaws in accordance with the provisions of s. 59.56 (12) (b) or (br), subject to s. 59.56 (12m), without first securing a license as provided in s. 59.56 (12) (b) or (br) or 60.23 (10). No person required to have such a license may conduct a dance to which the public is admitted except in the presence and under the supervision of a county dance supervisor.

175.20(3) (3) Any person who violates any of the provisions of this section may be fined not more than $10,000 or may be imprisoned for not more than 9 months or both. In addition, the court may revoke the license or licenses of the person or persons convicted.

175.20 History History: 1977 c. 64; 1987 a. 332; 1989 a. 336; 1993 a. 246; 1995 a. 201; 1997 a. 283; 2001 a. 109.



175.22 Policy on privacy in locker rooms.

175.22  Policy on privacy in locker rooms.

175.22(1) (1) In this section:

175.22(1)(a) (a) "Person" includes the state.

175.22(1)(b) (b) "Recording device" means a camera, a video recorder, or any other device that may be used to record or transfer images.

175.22(2) (2) Any person that owns or operates a locker room in this state shall adopt a written policy that does all of the following:

175.22(2)(a) (a) Specifies who may enter and remain in the locker room to interview or seek information from any individual in the locker room.

175.22(2)(b) (b) Specifies the recording devices that may be used in the locker room and the circumstances under which they may be used.

175.22(2)(c) (c) Reflects the privacy interests of individuals who use the locker room.

175.22(2)(d) (d) Specifies that no person may use a cell phone to capture, record, or transfer a representation of a nude or partially nude person in the locker room.

175.22 History History: 2007 a. 118.



175.25 Storage of junked automobiles.

175.25  Storage of junked automobiles.

175.25(1) (1) No person, firm, partnership or corporation shall accumulate or store any junked automobiles or parts thereof outside of any building on any real estate located within the corporate limits of any city, village or town except upon a permit issued by the common council or village or town board.

175.25(2) (2) No accumulation or storage of such material shall be allowed within 2,000 feet outside of the corporate limits of a city or village or within 750 feet of the center line of any county trunk, state trunk or federal highway or within 500 feet of the center line of any town road, except upon a permit issued by permission of the town board.

175.25(3) (3) The permit issued by city council, village or town board shall be signed either by the mayor or president or chairperson as the case may be and clerk thereof and shall specify the quantity and manner of storing such junk. Such permit shall be revocable at any time by such council or board after a hearing at which it has been found that the permit holder has failed or refused to comply with the ordinances or restrictions providing regulations for the storage of such junked automobiles or parts thereof. Such hearing may be held by the common council of any city or the board of any town or village upon its own motion, or upon the complaint in writing, duly signed and verified by a complainant. Such complaint shall state the nature of the alleged failure to comply with such ordinance or regulation. A copy of the complaint together with a notice of the hearing shall be served upon the permit holder not less than 10 days previous to the date of hearing.

175.25(4) (4) Any person, firm, partnership or corporation now engaged in the business of accumulating or storing and leaving accumulated or stored junked automobiles, or parts thereof, outside of any building on real estate within the corporate limits of any city or village, or within 2,000 feet outside the corporate limits of a city or village, or within 750 feet of the center line of any state trunk or federal highway in any town on August 19, 1939 may, at any time within 6 months after such date, upon application therefor to the governing body of such town, city or village upon showing such facts, be granted a permit for such place of accumulation or storage; any person, firm, partnership or corporation succeeding a business now engaged in the accumulating or storage and leaving accumulated and stored junked automobiles, or parts thereof, outside of any building on real estate as hereinbefore provided may likewise be granted such permit.

175.25(5) (5) Any person, firm, partnership or corporation violating any of the provisions hereof shall upon conviction be fined not less than $10, nor more than $50 for each offense, and in default of payment of said fine shall be imprisoned in the county jail for a period not exceeding 30 days. Each day that junk, as herein defined, shall be stored contrary to the provisions hereof shall constitute a separate and distinct offense.

175.25 History History: 1971 c. 128; 1993 a. 184, 246.



175.30 Purchase of firearms in contiguous states permitted.

175.30  Purchase of firearms in contiguous states permitted. It is lawful for a resident of this state or a corporation or other business entity maintaining a place of business in this state to purchase or otherwise obtain a rifle or shotgun in a state contiguous to this state if the transfer complies with federal law and the laws of both states.

175.30 History History: 1971 c. 39.



175.35 Waiting period for purchase of handguns.

175.35  Waiting period for purchase of handguns.

175.35(1)(1) In this section:

175.35(1)(ag) (ag) "Criminal history record" includes information reported to the department under s. 938.396 (2g) (n) that indicates a person was adjudicated delinquent for an act that if committed by an adult in this state would be a felony.

175.35(1)(ar) (ar) "Firearms dealer" means any person engaged in the business of importing, manufacturing or dealing in firearms and having a license as an importer, manufacturer or dealer issued by the U.S. department of the treasury.

175.35(1)(at) (at) "Firearms restrictions record search" means a search of department of justice records to determine whether a person seeking to purchase a handgun is prohibited from possessing a firearm under s. 941.29. "Firearms restrictions record search" includes a criminal history record search, a search to determine whether a person is prohibited from possessing a firearm under s. 51.20 (13) (cv) 1., 2007 stats., a search in the national instant criminal background check system to determine whether a person has been ordered not to possess a firearm under s. 51.20 (13) (cv) 1., 51.45 (13) (i) 1., 54.10 (3) (f) 1., or 55.12 (10) (a), a search to determine whether the person is subject to an injunction under s. 813.12 or 813.122, or a tribal injunction, as defined in s. 813.12 (1) (e), issued by a court established by any federally recognized Wisconsin Indian tribe or band, except the Menominee Indian tribe of Wisconsin, that includes notice to the respondent that he or she is subject to the requirements and penalties under s. 941.29 and that has been filed with the circuit court under s. 806.247 (3), and a search to determine whether the person is prohibited from possessing a firearm under s. 813.125 (4m).

175.35(1)(b) (b) "Handgun" means any weapon designed or redesigned, or made or remade, and intended to be fired while held in one hand and to use the energy of an explosive to expel a projectile through a smooth or rifled bore.

175.35(1)(c) (c) "Working day" means each day except Saturday, Sunday, or a legal holiday under s. 995.20.

175.35(2) (2) When a firearms dealer sells a handgun, he or she may not transfer possession of that handgun to any other person until all of the following have occurred:

175.35(2)(a) (a) The transferee has provided identification as required by rule under sub. (2g) (a).

175.35(2)(b) (b) The transferee has completed the notification form described in sub. (2g) (b).

175.35(2)(c) (c) The firearms dealer has conveyed the information from the completed notification form to the department of justice as required by rule under sub. (2g) (b) and requested a firearms restrictions record search.

175.35(2)(d) (d) Forty-eight hours, subject to extension under sub. (2g) (c) 4. c., have elapsed from the time that the firearms dealer has received a confirmation number regarding the firearms restrictions record search under sub. (2g) (c) from the department of justice and the firearms dealer has not been notified that the transfer would be in violation of s. 941.29.

175.35(2e) (2e) When a transferee completes the notification form described in sub. (2g) (b), the transferee shall provide truthful information.

175.35(2f) (2f) When a firearms dealer requests that the department of justice provide a firearms restrictions record search under sub. (2g), he or she shall provide truthful information about his or her status as a firearms dealer and shall provide an accurate firearms dealer identification number obtained under sub. (2h). A person may request that the department provide a firearms restrictions record search under sub. (2g) only if he or she is a firearms dealer.

175.35(2g) (2g)

175.35(2g)(a)(a) The department of justice shall promulgate rules prescribing procedures for a transferee to provide and a firearms dealer to inspect identification containing a photograph of the transferee.

175.35(2g)(b) (b) The department of justice shall promulgate rules prescribing a notification form for use under sub. (2) requiring the transferee to provide his or her name, date of birth, gender, race and social security number and other identification necessary to permit an accurate firearms restrictions record search under par. (c) 3. and the required notification under par. (c) 4. The department of justice shall make the forms available at locations throughout the state.

175.35(2g)(c) (c) The department of justice shall promulgate rules for firearms restrictions record searches regarding transferees under sub. (2), including procedures for all of the following:

175.35(2g)(c)1. 1. A firearms dealer to convey the information from a completed notification form to the department using either a toll-free telephone number provided by the department or an alternative means the department provides.

175.35(2g)(c)2. 2. The department to provide the firearms dealer with a confirmation number confirming the receipt of the information under subd. 1.

175.35(2g)(c)3. 3. The department to conduct the firearms restrictions record search regarding the transferee. The rules shall include, but not be limited to, a requirement that the department use the transaction information for management of enforcement system and the national crime information center system.

175.35(2g)(c)4. 4. The department to notify the dealer as soon after receiving the information under subd. 1. as practicable, of the results of the firearms restrictions record search as follows:

175.35(2g)(c)4.a. a. If the search indicates that the transferee is prohibited from possessing a firearm under s. 941.29, the department shall provide the firearms dealer with a unique nonapproval number. The department may not disclose to the firearms dealer the reason the transferee is prohibited from possessing a firearm under s. 941.29.

175.35(2g)(c)4.b. b. If the search indicates that the transferee is not prohibited from possessing a firearm under s. 941.29, the department shall provide the firearms dealer with a unique approval number.

175.35(2g)(c)4.c. c. If the search indicates a felony charge without a recorded disposition, the deadline under sub. (2) (d) is extended to the end of the 3rd complete working day commencing after the day on which the finding is made. The department shall notify the firearms dealer of the extension as soon as practicable. During the extended period, the department shall make every reasonable effort to determine the disposition of the charge and notify the firearms dealer of the results as soon as practicable.

175.35(2g)(d) (d)

175.35(2g)(d)1.1. The department of justice shall promulgate rules to convey information in a timely manner to the national instant criminal background check system regarding individuals ordered not to possess a firearm under s. 51.20 (13) (cv) 1., 51.45 (13) (i) 1., 54.10 (3) (f) 1., or 55.12 (10) (a).

175.35(2g)(d)2. 2. The department of justice shall promulgate rules to convey information in a timely manner to the national instant criminal background check system regarding the cancellation under s. 51.20 (13) (cv) 1m. c., 51.45 (13) (i) 2. c., 54.10 (3) (f) 2. c., or 55.12 (10) (b) 3. of an order not to possess a firearm.

175.35(2h) (2h) Upon the request of any firearms dealer, the department of justice shall provide that firearms dealer with a unique firearms dealer identification number for use under this section.

175.35(2i) (2i) The department shall charge a firearms dealer a $10 fee for each firearms restrictions record search that the firearms dealer requests under sub. (2) (c). The firearms dealer may collect the fee from the transferee. The department may refuse to conduct firearms restrictions record searches for any firearms dealer who fails to pay any fee under this subsection within 30 days after billing by the department.

175.35(2j) (2j) A firearms dealer shall maintain the original record of all completed notification forms and a record of all confirmation numbers and corresponding approval or nonapproval numbers that he or she receives regarding firearms restrictions record searches under sub. (2g). If, under sub. (2g) (c) 1., the firearms dealer conveys the information from the notification form using the toll-free telephone number, the firearms dealer shall mail the duplicate copy of each completed notification form to the department of justice. If, under sub. (2g) (c) 1., the firearms dealer conveys the information from the notification form using the alternative means, the firearms dealer shall transmit, using a means the department approves, each completed notification form to the department of justice.

175.35(2k) (2k)

175.35(2k)(ag)(ag) In this subsection:

175.35(2k)(ag)1. 1. "Law enforcement agency of a physically adjacent state" has the meaning given in s. 175.46 (1) (b).

175.35(2k)(ag)2. 2. "Wisconsin law enforcement agency" means a governmental unit of one or more persons employed by this state or a political subdivision of this state for the purpose of preventing and detecting crime and enforcing state laws or local ordinances, employees of which unit are authorized to make arrests for crimes while acting within the scope of their authority.

175.35(2k)(ar) (ar) Except as provided in pars. (b) to (j) and as necessary to administer this section, the department of justice shall do all of the following:

175.35(2k)(ar)1. 1. Deny access to any record kept under this section.

175.35(2k)(ar)2. 2. Check each notification form received under sub. (2j) against the information recorded by the department regarding the corresponding request for a firearms restrictions record search under sub. (2g). If the department previously provided a unique approval number regarding the request and nothing in the completed notification form indicates that the transferee is prohibited from possessing a firearm under s. 941.29, the department shall destroy all records regarding that firearms restrictions record search within 30 days after receiving the notification form.

175.35(2k)(b) (b) Notwithstanding par. (ar), the department of justice may maintain all of the following:

175.35(2k)(b)1. 1. Records necessary to comply with federal law.

175.35(2k)(b)2. 2.

175.35(2k)(b)2.a.a. Except as provided in subd. 2. b., a log of dates of requests for firearms restrictions record searches under sub. (2g) together with confirmation numbers, unique approval and nonapproval numbers and firearms dealer identification numbers corresponding to those dates.

175.35(2k)(b)2.b. b. Within 3 years after the department issues a unique approval number, the department shall destroy all corresponding information contained in the log under subd. 2. a.

175.35(2k)(b)3. 3. Records necessary to administer this section.

175.35(2k)(c) (c) Notwithstanding par. (ar), the department of justice shall provide access to any record under this section under all of the following circumstances:

175.35(2k)(c)1. 1. The department of justice receives a record request that is submitted in writing by a Wisconsin law enforcement agency.

175.35(2k)(c)2. 2. The request submitted under subd. 1. appears on the Wisconsin law enforcement agency's letterhead and contains all of the following:

175.35(2k)(c)2.a. a. A statement that the Wisconsin law enforcement agency is conducting an investigation of a crime in which a handgun was used or was attempted to be used or was unlawfully possessed.

175.35(2k)(c)2.b. b. A statement by a division commander or higher authority within the Wisconsin law enforcement agency that he or she has a reasonable suspicion that the person who is the subject of the information request has obtained or is attempting to obtain a handgun.

175.35(2k)(c)2.c. c. The signature of a division commander or higher authority within the Wisconsin law enforcement agency.

175.35(2k)(d) (d) Whenever a Wisconsin law enforcement agency makes a request for information under par. (c), the agency shall report to the subject of the information request the fact that a request has been made and the name of the Wisconsin law enforcement agency that made the request. The agency shall make the report whenever the earliest of the following occurs:

175.35(2k)(d)1. 1. The person who is the subject of the information request under par. (c) 2. b. is no longer material to the investigation conducted under par. (c) 2. a.

175.35(2k)(d)2. 2. The Wisconsin law enforcement agency has completed its investigation under par. (c) 2. a.

175.35(2k)(d)3. 3. One year after the date that the Wisconsin law enforcement agency made the request under par. (c).

175.35(2k)(e) (e) A Wisconsin law enforcement agency may disclose information that is provided by the department of justice under par. (c) to another law enforcement agency. If there is a request for information from a requester other than a law enforcement agency, the Wisconsin law enforcement agency shall not disclose information to the requester that is provided by the department of justice under par. (c). If there is a request by a requester other than a law enforcement agency to copy or inspect any record of the Wisconsin law enforcement agency that contains that information, the agency, acting under s. 19.36 (6), shall delete any portion of the record that relates to that information before release.

175.35(2k)(f) (f) A Wisconsin law enforcement agency that is provided access to a record under par. (c) shall destroy all corresponding information contained in the record when the earliest of the following occurs:

175.35(2k)(f)1. 1. The person who is the subject of the information request under par. (c) 2. b. is no longer material to the investigation conducted under par. (c) 2. a.

175.35(2k)(f)2. 2. The Wisconsin law enforcement agency has completed its investigation under par. (c) 2. a.

175.35(2k)(f)3. 3. One year after the date the Wisconsin law enforcement agency made the request under par. (c).

175.35(2k)(g) (g) If a search conducted under sub. (2g) indicates that the transferee is prohibited from possessing a firearm under s. 941.29, the attorney general or his or her designee may disclose to a law enforcement agency that the transferee has attempted to obtain a handgun.

175.35(2k)(h) (h) If a search conducted under sub. (2g) indicates a felony charge without a recorded disposition and the attorney general or his or her designee has reasonable grounds to believe the transferee may pose a danger to himself, herself or another, the attorney general or his or her designee may disclose to a law enforcement agency that the transferee has obtained or has attempted to obtain a handgun.

175.35(2k)(i) (i) The department of justice may not charge a fee for any services that the department provides under pars. (c) to (j).

175.35(2k)(j) (j) If a law enforcement agency of a physically adjacent state makes a request under par. (c), the department shall comply with the request under all of the following circumstances:

175.35(2k)(j)1. 1. The law enforcement agency of the physically adjacent state agrees to comply with all the requirements under this subsection.

175.35(2k)(j)2. 2. The physically adjacent state allows Wisconsin law enforcement agencies similar or greater access to similar information from that physically adjacent state.

175.35(2L) (2L) The department of justice shall promulgate rules providing for the review of nonapprovals under sub. (2g) (c) 4. a. Any person who is denied the right to purchase a handgun because the firearms dealer received a nonapproval number under sub. (2g) (c) 4. a. may request a firearms restrictions record search review under those rules. If the person disagrees with the results of that review, the person may file an appeal under rules promulgated by the department.

175.35(2t) (2t) This section does not apply to any of the following:

175.35(2t)(a) (a) Transfers of any handgun classified as an antique by regulations of the U.S. department of the treasury.

175.35(2t)(b) (b) Transfers of any handgun between firearms dealers or between wholesalers and dealers.

175.35(2t)(c) (c) Transfers of any handgun to law enforcement or armed services agencies.

175.35(3) (3) Any person who intentionally violates sub. (2), (2e), (2f) or (2j) shall be fined not less than $500 nor more than $10,000 and may be imprisoned for not more than 9 months.

175.35 History History: 1975 c. 167; 1991 a. 11; 1993 a. 16, 195, 196; 1995 a. 71, 77, 159, 306; 2005 a. 155, 344; 2009 a. 28, 258; 2013 a. 20, 109; s. 35.17 correction in (1) (at).



175.37 Warning whenever transferring a firearm.

175.37  Warning whenever transferring a firearm.

175.37(1)(1) Upon the retail commercial sale or retail commercial transfer of any firearm, the seller or transferor shall provide to the buyer or transferee the following written warning in block letters not less than one-fourth inch in height: "IF YOU LEAVE A LOADED FIREARM WITHIN THE REACH OR EASY ACCESS OF A CHILD YOU MAY BE FINED OR IMPRISONED OR BOTH IF THE CHILD IMPROPERLY DISCHARGES, POSSESSES OR EXHIBITS THE FIREARM."

175.37(2) (2) Any person who violates sub. (1) may be fined not more than $500 or imprisoned for not more than 30 days or both.

175.37 History History: 1991 a. 139.



175.38 Enforcement of video gambling law.

175.38  Enforcement of video gambling law.

175.38(1) (1) In this section, "law enforcement officer" has the meaning given in s. 165.85 (2) (c) but does not include a special agent of the department of revenue.

175.38(2) (2) Notwithstanding s. 945.041, no law enforcement officer may investigate violations of or otherwise enforce s. 945.03 (2m) or 945.04 (2m).

175.38(3) (3) No law enforcement officer may investigate violations of or otherwise enforce s. 945.05 (1m) unless he or she reasonably believes that the video gambling machine involved may be used in connection with a violation of ch. 945 other than a violation of s. 945.03 (2m) or 945.04 (2m).

175.38 History History: 2003 a. 33.



175.40 Arrests; assistance.

175.40  Arrests; assistance.

175.40(1) (1) In this section:

175.40(1)(a) (a) "Highway" has the meaning specified in s. 340.01 (22).

175.40(1)(b) (b) "Intersection" has the meaning specified in s. 340.01 (25).

175.40(1)(bn) (bn) "Law enforcement officer" has the meaning specified in s. 165.85 (2) (c).

175.40(1)(c) (c) "Peace officer" has the meaning specified in s. 939.22 (22), but does not include a commission warden, as defined in s. 939.22 (5). "Peace officer" includes any tribal law enforcement officer who is empowered to act under s. 165.92 (2) (a).

175.40(2) (2) For purposes of civil and criminal liability, any peace officer may, when in fresh pursuit, follow anywhere in the state and arrest any person for the violation of any law or ordinance the officer is authorized to enforce.

175.40(3) (3) For purposes of civil and criminal liability, any peace officer outside his or her territorial jurisdiction acting under sub. (2) is considered to be acting in an official capacity while in fresh pursuit under sub. (2), making an arrest under sub. (2) or transporting a person arrested under sub. (2).

175.40(4) (4) A peace officer whose boundary is a highway may enforce any law or ordinance that he or she is otherwise authorized to enforce by arrest or issuance of a citation on the entire width of such a highway and on the entire intersection of such a highway and a highway located in an adjacent jurisdiction. This subsection does not extend an officer's jurisdiction outside the boundaries of this state.

175.40(5) (5)

175.40(5)(a)(a) For any county having a population of 500,000 or more, if any law enforcement officer has territorial jurisdiction that is wholly or partially within that county and has authority to arrest a person within the officer's territorial jurisdiction, the officer may arrest that person anywhere in the county.

175.40(5)(b) (b) A law enforcement officer specified in par. (a) has the additional arrest authority under this subsection only if the officer's law enforcement agency has adopted policies under par. (d) and the officer complies with those policies.

175.40(5)(c) (c) A law enforcement agency in the jurisdiction where a person is arrested under par. (a) is immune from liability for the acts or omissions of any officer of a different law enforcement agency exercising authority under par. (a).

175.40(5)(d) (d) In order to allow its officers to exercise authority under par. (a), a law enforcement agency for a municipality or county must adopt and implement written policies regarding the arrest authority under this subsection, including at least all of the following:

175.40(5)(d)1. 1. Investigations conducted in another jurisdiction.

175.40(5)(d)2. 2. Arrests made in another jurisdiction if the crime is observed by a law enforcement officer.

175.40(5)(d)3. 3. Arrests made in another jurisdiction if the crime is not observed by a law enforcement officer.

175.40(5)(d)4. 4. Notification to and cooperation with the law enforcement agency of another jurisdiction regarding investigations conducted and arrests made in the other jurisdiction.

175.40(5)(e) (e) The authority under this subsection is in addition to any other arrest authority, including authority granted under any charter.

175.40(6) (6)

175.40(6)(a)(a) A peace officer outside of his or her territorial jurisdiction may arrest a person or provide aid or assistance anywhere in the state if the criteria under subds. 1. to 3. are met:

175.40(6)(a)1. 1. The officer is on duty and on official business.

175.40(6)(a)2. 2. The officer is taking action that he or she would be authorized to take under the same circumstances in his or her territorial jurisdiction.

175.40(6)(a)3. 3. The officer is acting to respond to any of the following:

175.40(6)(a)3.a. a. An emergency situation that poses a significant threat to life or of bodily harm.

175.40(6)(a)3.b. b. Acts that the officer believes, on reasonable grounds, constitute a felony.

175.40(6)(b) (b) A peace officer specified in par. (a) has the additional arrest and other authority under this subsection only if the peace officer's supervisory agency has adopted policies under par. (d) and the officer complies with those policies.

175.40(6)(c) (c) For purposes of civil and criminal liability, any peace officer outside of his or her territorial jurisdiction acting under par. (a) is considered to be acting in an official capacity.

175.40(6)(d) (d) In order to allow a peace officer to exercise authority under par. (a), the peace officer's supervisory agency must adopt and implement written policies regarding the arrest and other authority under this subsection, including at least a policy on notification to and cooperation with the law enforcement agency of another jurisdiction regarding arrests made and other actions taken in the other jurisdiction.

175.40(6m) (6m)

175.40(6m)(a)(a) An off-duty peace officer may arrest a person or provide aid or assistance outside of his or her territorial jurisdiction but in the state if all of the following apply:

175.40(6m)(a)1. 1. The officer is responding to an emergency situation that poses a significant threat to life or of bodily harm.

175.40(6m)(a)2. 2. The officer is taking action that he or she would be authorized to take under the same circumstances in the officer's territorial jurisdiction.

175.40(6m)(a)3. 3. The officer's supervising agency has adopted written policies authorizing off-duty officers to make arrests or provide aid or assistance outside of the agency's territorial jurisdiction but in the state, and the policies at a minimum address all of the following:

175.40(6m)(a)3.a. a. Reasonable responses to an emergency situation under subd. 1.

175.40(6m)(a)3.b. b. Arrests made in response to an emergency situation under subd. 1.

175.40(6m)(a)3.c. c. Notification of and cooperation with a law enforcement agency of another jurisdiction regarding arrests made and other actions taken in the other jurisdiction.

175.40(6m)(a)4. 4. The officer's action is in compliance with the policies under subd. 3.

175.40(6m)(b) (b) A supervising agency may limit its officer's authority to act under this subsection by including limitations in the written policies under par. (a) 3.

175.40(6m)(c) (c)

175.40(6m)(c)1.1. For purposes of civil and criminal liability and for purposes of s. 895.46, an off-duty peace officer acting outside the officer's jurisdiction as authorized under this subsection is considered to be acting in an official capacity as an officer of the state, state employee, or agent of the state.

175.40(6m)(c)2. 2. For purposes of worker's compensation under ch. 102, an off-duty peace officer acting outside the officer's territorial jurisdiction as authorized under this subsection is considered to be an employee of the state and the officer is eligible for the same benefits as if the officer had sustained the injury while performing services growing out of and incidental to the officer's employment with the employing supervisory agency.

175.40(6m)(c)3. 3. An off-duty peace officer acting outside the officer's territorial jurisdiction as authorized under this subsection is considered to be performing his or her duty and engaging in his or her occupation.

175.40(6m)(c)4. 4. By no later than 30 days after the end of each calendar quarter, the department of administration shall submit a report to the joint committee on finance detailing all moneys expended or encumbered from the appropriation account under s. 20.505 (2) (am) during that calendar quarter for costs and judgments under subd. 1. or 2.

175.40(7) (7)

175.40(7)(a)(a) In this subsection:

175.40(7)(a)1. 1. "Federal law enforcement officer" means a person employed full-time by the federal government who may make an arrest with or without a warrant for a violation of the U.S. Code and who may carry a firearm in the performance of the person's duties.

175.40(7)(a)2. 2. "Wisconsin law enforcement agency" has the meaning given in s. 175.46 (1) (f).

175.40(7)(a)3. 3. "Wisconsin law enforcement officer" has the meaning given in s. 175.46 (1) (g).

175.40(7)(b) (b) A federal law enforcement officer, while engaged in the performance of official duties, may do any of the following anywhere in the state:

175.40(7)(b)1. 1. Make an arrest for a violation of state law or render aid or assistance if the officer has reasonable grounds for believing that a felony has been or is being committed in his or her presence and has reasonable grounds for believing that the person to be arrested has committed the felony.

175.40(7)(b)2. 2. Render assistance to a Wisconsin law enforcement officer in an emergency or at the request of the Wisconsin law enforcement officer.

175.40(7)(c) (c) A federal law enforcement officer acting under par. (b) has any immunity from liability or limit on liability to the same extent as a Wisconsin law enforcement officer.

175.40(7)(d) (d) No federal law enforcement officer, acting solely under the authority under par. (b), may be considered, for liability purposes, as an employee or agent of this state or any Wisconsin law enforcement agency for his or her actions within this state. The federal law enforcement officer is considered as continuing to be an employee of the agency employing him or her.

175.40(7)(e) (e) This subsection does not limit any authority to act that a federal law enforcement officer has under federal law.

175.40 History History: 1981 c. 324; 1987 a. 231, 399, 403; 1991 a. 135; 1993 a. 98, 407; 1995 a. 337; 2005 a. 414; 2007 a. 20, 27.

175.40 Annotation A motorist, injured while fleeing police was, as matter of law, more negligent than pursuing officer. Brunette v. Employers Mut. Liability Ins. Co. 107 Wis. 2d 361, 320 N.W.2d 43 (Ct. App. 1982).

175.40 Annotation To determine whether an officer acts in "fresh pursuit" under sub. (2) three criteria are considered: 1) whether officer acted without unnecessary delay; 2) whether pursuit is continuous; and 3) whether the time periods were reasonable. City of Brookfield v. Collar, 148 Wis. 2d 839, 436 N.W.2d 911 (Ct. App. 1989).

175.40 Annotation Sub. (4) permits enforcement of one municipality's ordinance on the entire width of a boundary highway. City of Brookfield v. Berghauer, 170 Wis. 2d 603, 489 N.W.2d 695 (Ct. App. 1992).

175.40 Annotation In addition to issuing a citation for an observed violation, an officer, after observing a traffic violation and pursuing the defendant into another jurisdiction where the stop was made, was entitled to question the defendant beyond the purpose for which the stop was made and to issue citations for other violations when additional suspicious factors came to the officer's attention during the stop. State v. Haynes, 2001 WI App 266, 248 Wis. 2d 724, 638 N.W.2d 82, 00-3083.

175.40 Annotation Suppression is not required when a police officer acts without authority outside his or her jurisdiction. Suppression is not required except when evidence is obtained in violation of a constitutional right or in violation of a statute providing suppression as a remedy. State v. Keith, 2003 WI App 47, 260 Wis. 2d 592, 659 N.W.2d 403, 02-0583.

175.40 Annotation Municipal Police Officers Right to Stop and Arrest in Foreign Jurisdictions. Kershek. Wis. Law. Dec. 1992.



175.405 Sexual assault; evidence where no suspect has been identified.

175.405  Sexual assault; evidence where no suspect has been identified.

175.405(1) (1) In this section, "law enforcement agency" has the meaning given in s. 165.83 (1) (b).

175.405(2) (2) Whenever a Wisconsin law enforcement agency collects, in a case of alleged or suspected sexual assault, evidence upon which deoxyribonucleic acid analysis can be performed, and the person who committed the alleged or suspected sexual assault has not been identified, the agency shall follow the procedures specified in s. 165.77 (8) and shall, in a timely manner, submit the evidence it collects to a crime laboratory, as identified in s. 165.75.

175.405 History History: 2011 a. 32.



175.41 Arrest and assistance; wardens employed by the Great Lakes Indian Fish and Wildlife Commission.

175.41  Arrest and assistance; wardens employed by the Great Lakes Indian Fish and Wildlife Commission.

175.41(1)(1) In this section:

175.41(1)(a) (a) "Ceded territory" means the territory in Wisconsin ceded by the Chippewa Indians to the United States in the treaty of 1837, 7 Stat. 536, and the treaty of 1842, 7 Stat. 591.

175.41(1)(b) (b) "Commission" means the Great Lakes Indian Fish and Wildlife Commission.

175.41(1)(c) (c) "Commission warden" means a conservation warden employed by the commission.

175.41(2) (2) For purposes of civil and criminal liability, a commission warden may, when in fresh pursuit, follow anywhere in the state outside the ceded territory and arrest any of the following:

175.41(2)(a) (a) A Chippewa tribal member for violation of the Chippewa off-reservation conservation code, if the conditions of sub. (3) (a) and (e) are met.

175.41(2)(b) (b) Any person for violation of the laws of this state, if the conditions of sub. (3) (a) to (e) are met.

175.41(3) (3) Within the ceded territory, a commission warden may arrest a person for violation of state law or provide aid or assistance to a Wisconsin peace officer if all of the following criteria are met:

175.41(3)(a) (a) The commission warden is on duty and on official business.

175.41(3)(b) (b) Any of the following applies:

175.41(3)(b)1. 1. The commission warden is responding to any of the following:

175.41(3)(b)1.a. a. An emergency situation that poses a significant threat to life or a significant threat of bodily harm.

175.41(3)(b)1.b. b. Acts that the commission warden believes, on reasonable grounds, constitute a felony.

175.41(3)(b)2. 2. The commission warden is rendering aid or assistance to a Wisconsin peace officer in an emergency or at the request of the Wisconsin peace officer.

175.41(3)(c) (c) The commission warden meets the requirements of s. 165.85 (4) (b) 1., (bn) 1., and (c) and has agreed to accept the duties of a law enforcement officer under the laws of this state.

175.41(3)(d) (d) The commission has adopted and implemented written policies regarding making arrests and rendering aid or assistance under this subsection, including a policy on notification to and cooperation with the law enforcement agency of the jurisdiction in which such arrests are made.

175.41(3)(e) (e) The commission maintains liability insurance that does all of the following:

175.41(3)(e)1. 1. Covers the commission and commission wardens for acts and omissions under sub. (4).

175.41(3)(e)2. 2. Has a limit of coverage not less than $2,000,000 for any occurrence.

175.41(3)(e)3. 3. Provides that the insurer, in defending a claim against the policy, may not raise the defense of sovereign immunity of the insured up to the limits of the policy.

175.41(4) (4) Except as otherwise provided in an agreement between the commission and the state or a subdivision of the state, the commission is liable for all acts and omissions of a commission warden while acting under sub. (2) or (3), and neither the state nor any political subdivision of the state may be held liable for any action of a commission warden taken under the authority of sub. (2) or (3). For purposes of civil and criminal liability, a commission warden acting under sub. (2) or (3) is considered to be acting in an official capacity.

175.41(5) (5) Subsections (2) and (3) apply only if the commission has presented evidence to the department of justice of the insurance under sub. (3) (e). Upon receipt of evidence of insurance under sub. (3) (e), the department of justice shall notify the sheriff of each county in the ceded territory that the commission has met this criterion for performing the powers and duties described under subs. (2) and (3).

175.41 History History: 2007 a. 27.



175.46 Mutual aid agreements.

175.46  Mutual aid agreements.

175.46(1) (1) In this section:

175.46(1)(a) (a) "Border county" means any of the following:

175.46(1)(a)1. 1. Any Wisconsin county that has land that is within 5 miles from any land of a physically adjacent state, as measured, where applicable, by any land that is above the ordinary high water mark.

175.46(1)(a)2. 2. Any county of a physically adjacent state which county has land that is within 5 miles from any land of Wisconsin, as measured, where applicable, by any land that is above the ordinary high water mark.

175.46(1)(b) (b) "Law enforcement agency of a physically adjacent state" means a governmental unit of one or more persons employed by a physically adjacent state or a political subdivision of a physically adjacent state for the purpose of preventing and detecting crime and enforcing state laws or local ordinances, employees of which unit are authorized to make arrests for crimes while acting within the scope of their authority.

175.46(1)(c) (c) "Law enforcement officer of a physically adjacent state" means any person employed by a physically adjacent state or any political subdivision of a physically adjacent state, for the purpose of detecting and preventing crime and enforcing laws or ordinances and who is authorized to make arrests for violations of the laws or ordinances he or she is employed to enforce.

175.46(1)(d) (d) "Physically adjacent state" means Minnesota, Iowa, Illinois or Michigan.

175.46(1)(e) (e) "Political subdivision" means a county, city, village or town.

175.46(1)(f) (f) "Wisconsin law enforcement agency" means a governmental unit of one or more persons employed by this state or a political subdivision of this state for the purpose of preventing and detecting crime and enforcing state laws or local ordinances, employees of which unit are authorized to make arrests for crimes while acting within the scope of their authority.

175.46(1)(g) (g) "Wisconsin law enforcement officer" means any person employed by this state or any political subdivision of this state, for the purpose of detecting and preventing crime and enforcing laws or ordinances and who is authorized to make arrests for violations of the laws or ordinances he or she is employed to enforce.

175.46(2) (2) Except as provided in sub. (8), a Wisconsin law enforcement agency may enter into a mutual aid agreement with a law enforcement agency of a physically adjacent state authorizing one or more of the following:

175.46(2)(a) (a) Law enforcement officers of the law enforcement agency of the physically adjacent state to act with some or all of the arrest and other police authority of a law enforcement officer of the Wisconsin law enforcement agency while within the Wisconsin law enforcement agency's territorial jurisdiction and within a border county.

175.46(2)(b) (b) Law enforcement officers of the Wisconsin law enforcement agency to act with some or all of the arrest and other police authority of a law enforcement officer of the law enforcement agency of the physically adjacent state while within that agency's territorial jurisdiction and within a border county.

175.46(3) (3) An agreement under this section shall be written and may be on an individual case-by-case basis or may be on a continuing basis until terminated by either agency.

175.46(4) (4) An agreement under this section may grant authority to an officer only to enforce laws and make arrests for violations of laws that are similar to the types of laws that he or she is authorized to enforce or make arrests for regarding violations of in his or her home state.

175.46(5) (5)

175.46(5)(a)(a) Except as provided in par. (b), any agreement under this section shall provide that any Wisconsin law enforcement officer, acting under the agreement in another state, shall continue to be covered by his or her employing agency for purposes of worker's compensation, unemployment insurance, benefits under ch. 40 and civil liability and any officer of another state acting in Wisconsin under the agreement shall continue to be covered for worker's compensation, unemployment insurance, disability and other employee benefits and civil liability purposes by his or her employing agency in his or her home state. Any Wisconsin officer acting within an adjoining state, under the agreement, is considered while so acting to be in the ordinary course of his or her employment with his or her employing Wisconsin law enforcement agency.

175.46(5)(b) (b) An agreement under this section shall provide that any Wisconsin law enforcement officer, acting under the agreement in another state, is subject to any immunity from liability or limit on liability to the same extent as any officer of the other state. An agreement under this section shall provide that any law enforcement officer of another state, acting under the agreement in Wisconsin, is subject to any immunity from liability or limit on liability to the same extent as a Wisconsin law enforcement officer.

175.46(6) (6) No law enforcement officer of a physically adjacent state, acting under an agreement under this section, may be considered, for liability purposes, as an employee or agent of this state or any Wisconsin law enforcement agency for his or her actions within this state regardless of the supervision or control of the officer's actions while within this state. The officer of the physically adjacent state is considered as continuing to be an employee of the agency employing him or her in the officer's home state.

175.46(7) (7) Any agreement under this section entered into by a Wisconsin law enforcement agency may include any terms and conditions considered appropriate by that agency, except the agreement shall comply with this section.

175.46(8) (8) At least 30 days prior to entering into an agreement under sub. (2), a Wisconsin law enforcement agency shall submit a copy of the proposed agreement to the department of justice for the department's review and comment. The department shall provide its comments to the Wisconsin law enforcement agency within 21 days after the department receives the proposed agreement. The Wisconsin law enforcement agency need not have the consent of the department to enter into the agreement. The Wisconsin law enforcement agency may revise the proposed agreement without having to resubmit the proposed agreement to the department.

175.46 History History: 1993 a. 49; 1993 a. 490 s. 154; Stats. 1993 s. 175.46; 1997 a. 39.



175.48 Law enforcement officer identification cards.

175.48  Law enforcement officer identification cards.

175.48(1)(1) In this section, "Wisconsin law enforcement agency" has the meaning given in s. 175.46 (1) (f).

175.48(2) (2) If a Wisconsin law enforcement agency issues photographic identification cards to its officers, it may not require an officer to relinquish his or her card when the officer separates from service with the Wisconsin law enforcement agency unless one of the following applies:

175.48(2)(a) (a) The officer may not lawfully possess a firearm under federal law.

175.48(2)(b) (b) The officer did not separate from service in good standing as a law enforcement officer with the agency.

175.48(2)(c) (c) The officer served as a law enforcement officer for an aggregate of less than 10 years. This paragraph does not apply if the officer, after completing any applicable probationary period of service with the agency, separated from service with the agency due to a service-connected disability, as determined by the agency.

175.48(2)(d) (d) Either of the following applies:

175.48(2)(d)1. 1. A qualified medical professional employed by the law enforcement agency has found the officer to be unqualified to be a law enforcement officer for reasons related to the officer's mental health.

175.48(2)(d)2. 2. The officer has entered into an agreement with the law enforcement agency from which he or she is separating from service in which the officer acknowledges that he or she is not qualified to be a law enforcement officer for reasons related to the officer's mental health and in which the officer declines the photographic identification for that reason.

175.48(3) (3) Unless sub. (2) (a), (b), (c), or (d) applies, if a Wisconsin law enforcement agency does not issue photographic identification cards to its officers, it shall issue such a card to an officer who separates from service with that agency upon the separating officer's request and at his or her expense.

175.48(4) (4) This section does not restrict the right of an officer who has separated from service to go armed with a firearm that is not concealed.

175.48 History History: 2011 a. 35.



175.49 Former law enforcement officers seeking to carry concealed weapons.

175.49  Former law enforcement officers seeking to carry concealed weapons.

175.49(1) (1)  Definitions. In this section:

175.49(1)(a) (a) "Department" means the department of justice.

175.49(1)(b) (b) "Destructive device" has the meaning given in 18 USC 921 (a) (4).

175.49(1)(c) (c) "Firearm silencer" has the meaning given in s. 941.298 (1).

175.49(1)(d) (d) "Former federal law enforcement officer" means a person who separated from service as a law enforcement officer at a federal law enforcement agency and who resides in Wisconsin.

175.49(1)(e) (e) "Former law enforcement officer" means a person who separated from service as a law enforcement officer at a state or local law enforcement agency in Wisconsin.

175.49(1)(f) (f) "Law enforcement agency" means an agency that consists of one or more persons employed by the federal government, including any agency described under 18 USC 926C (e) (2); a state, or a political subdivision of a state; the U.S. armed forces; or the national guard, that has as its purposes the prevention and detection of crime and the enforcement of laws or ordinances, and that is authorized to make arrests for crimes.

175.49(1)(g) (g) "Law enforcement officer" means a person who is employed by a law enforcement agency for the purpose of engaging in, or supervising others engaging in, the prevention, detection, investigation, or prosecution of, or the incarceration of any person for, any violation of law and who has statutory powers of arrest.

175.49(1)(h) (h) "Machine gun" has the meaning given in s. 941.27 (1).

175.49(2) (2) Certification of former law enforcement officers.

175.49(2)(a)(a) Upon the request of a former law enforcement officer and at the expense of the former law enforcement [agency] officer, a law enforcement agency that employed the former law enforcement officer shall, except as provided in par. (b), issue the former law enforcement officer a certification card as described in sub. (4) stating all of the following:

175.49(2)(a)1. 1. The type of firearm the former law enforcement officer is certified to carry, but no former law enforcement officer may be certified to carry a machine gun, a firearm silencer, or a destructive device.

175.49(2)(a)2. 2. The former law enforcement officer has been found by the state, or by a certified firearms instructor if such an instructor is qualified to conduct a firearms qualification test for active law enforcement officers in the state, to meet the standards for qualification in firearms training for active law enforcement officers to carry a firearm of the type under subd. 1., that are established by the state or, if the state does not establish standards, by the law enforcement agency from which the former law enforcement officer separated.

175.49(2)(a)3. 3. The date on which the finding under subd. 2. was made and an expiration date that is 12 months later than that date.

175.49(2)(a)4. 4. That, due to the finding under subd. 2., the former law enforcement officer is qualified to carry a concealed firearm of the type under subd. 1.

175.49(2)(b) (b) The law enforcement agency may not issue the former law enforcement officer a certification card under par. (a) unless the law enforcement agency first verifies all of the following:

175.49(2)(b)1. 1. The former law enforcement officer separated from service as a law enforcement officer with the law enforcement agency in good standing.

175.49(2)(b)2. 2. The former law enforcement officer served as a law enforcement officer for an aggregate of at least 10 years or the former law enforcement officer separated from law enforcement service due to a service-connected disability, as determined by the law enforcement agency, after completing any applicable probationary period.

175.49(2)(b)3. 3. Both of the following:

175.49(2)(b)3.a. a. A qualified medical professional employed by the law enforcement agency has not found the former law enforcement officer to be unqualified to be a law enforcement officer for reasons related to the former officer's mental health.

175.49(2)(b)3.b. b. The former law enforcement officer has not entered into an agreement with the law enforcement agency from which he or she separated from service in which the former officer acknowledges that he or she is not qualified to be a law enforcement officer for reasons related to his or her mental health and in which he or she declines the photographic identification for that reason.

175.49(2)(b)4. 4. The former law enforcement officer is not prohibited under federal law from possessing a firearm as indicated by a search of the transaction information for management of enforcement system and the national criminal background check system.

175.49(2)(b)5. 5. The former law enforcement officer has, during the previous 12 months at his or her own expense, been found by the state, or by a certified firearms instructor if such an instructor is qualified to conduct a firearms qualification test for active law enforcement officers in the state, to meet the standards for qualification in firearms training for active law enforcement officers to carry a firearm of the type under par. (a) 1., that are established by the state or, if the state does not establish standards, by the law enforcement agency from which the former law enforcement officer separated.

175.49(3) (3) Certification of former federal law enforcement officers.

175.49(3)(a)(a) Upon the request of a former federal law enforcement officer and at the expense of the former federal law enforcement officer, the department may, except as provided in par. (b), issue the former federal law enforcement officer a certification card as described in sub. (4) stating all of the following:

175.49(3)(a)1. 1. The type of firearm the former federal law enforcement officer is certified to carry, but no former federal law enforcement officer may be certified to carry a machine gun, a firearm silencer, or a destructive device.

175.49(3)(a)2. 2. The former federal law enforcement officer [has] been found by the state, or by a certified firearms instructor if such an instructor is qualified to conduct a firearms qualification test for active law enforcement officers in the state, to meet the standards for qualification in firearms training for active law enforcement officers to carry a firearm of the type under subd. 1., that are established by the state or, if the state does not establish standards, by any law enforcement agency in the state.

175.49(3)(a)3. 3. The date on which the finding under subd. 2. was made and an expiration date that is 12 months later than that date.

175.49(3)(a)4. 4. That, due to the finding under subd. 2., the former federal law enforcement officer is qualified to carry a concealed firearm of the type under subd. 1.

175.49(3)(b) (b) The department may not issue the former federal law enforcement officer a certification card under par. (a) unless the department first verifies all of the following:

175.49(3)(b)1. 1. The former federal law enforcement officer separated from service as a law enforcement officer with the law enforcement agency in good standing.

175.49(3)(b)2. 2. The former federal law enforcement officer served as a law enforcement officer for an aggregate of at least 10 years or the former federal law enforcement officer separated from law enforcement service due to a service-connected disability, as determined by the law enforcement agency from which the former federal law enforcement officer separated, after completing any applicable probationary period.

175.49(3)(b)3. 3.

175.49(3)(b)3.a.a. A qualified medical professional employed by the law enforcement agency from which the former federal law enforcement officer separated has not found the former federal law enforcement officer to be unqualified to be a law enforcement officer for reasons related to the former officer's mental health.

175.49(3)(b)3.b. b. The former federal law enforcement officer has not entered into an agreement with the law enforcement agency from which he or she separated from service in which the former officer acknowledges that he or she is not qualified to be a law enforcement officer for reasons related to his or her mental health.

175.49(3)(b)4. 4. The former federal law enforcement officer is not prohibited under federal law from possessing a firearm as indicated by a search of the transaction information for management of enforcement system and the national criminal background check system.

175.49(3)(b)5. 5. The former federal law enforcement officer has, during the previous 12 months at his or her own expense, been found by the state, or by a certified firearms instructor if such an instructor is qualified to conduct a firearms qualification test for active law enforcement officers in the state, to meet the standards for qualification in firearms training for active law enforcement officers to carry a firearm of the type under par. (a) 1., that are established by the state or, if the state does not establish standards, by any law enforcement agency in the state.

175.49(3)(c) (c) If, under par. (a), the department issues a former federal law enforcement officer a certification card, the department shall add the former federal law enforcement officer's information to the list the department maintains under s. 175.60 (12) (a).

175.49(4) (4) Certification cards.

175.49(4)(a)(a)

175.49(4)(a)1.1. Subject to pars. (b), (c), and (d) and sub. (3) (a), the department shall design a certification card to be issued by the department under sub. (3) (a).

175.49(4)(a)2. 2. Subject to pars. (b), (c), and (d) and sub. (2) (a), each law enforcement agency, upon a request, shall design a certification card to be issued by the law enforcement agency under sub. (2) (a).

175.49(4)(b) (b) A certification card shall contain on one side all of the following:

175.49(4)(b)1. 1. The full name, date of birth, and residence address of the person who holds the certification card.

175.49(4)(b)2. 2. A photograph of the certification card holder and a physical description that includes sex, height, and eye color.

175.49(4)(b)3. 3. The name of this state.

175.49(4)(c) (c) A certification card shall include a statement that the certification card does not confer any law enforcement authority on the certification card holder and does not make the certification card holder an employee or agent of the certifying agency or department.

175.49(4)(d) (d) A certification card may not contain the certification card holder's social security number.

175.49(5) (5) Renewal of certification cards. A person who holds a current certification card issued under sub. (2) or (3) may renew the certification card by requesting the law enforcement agency or the department, whichever issued the current certification card, to renew the certification card at the expense of the person holding the card, if, before the date the certification card expires, the law enforcement agency verifies sub. (2) (b) 4. and 5. if the certification card holder is a former law enforcement officer, or the department verifies sub. (3) (b) 4. and 5. if the certification card holder is a former federal law enforcement officer, and the certification card holder provides any information necessary for the verification. The renewal shall state the date on which verification was made and an expiration date that is 12 months later than that date.

175.49(5m) (5m) Fees. The department may charge a fee to verify eligibility for a certification card under this section, for the issuance of a certification card under sub. (3), or for the renewal of a certification card under sub. (5), but the fee may not exceed the costs the department incurs in verifying eligibility or for issuing or renewing a certification card. Payments made to the department under this subsection shall be credited to the appropriation account under s. 20.455 (2) (gr).

175.49(6) (6) Immunity.

175.49(6)(a)(a) When acting in good faith under this section, the department and its employees and a law enforcement agency and its employees are immune from civil and criminal liability arising from any act or omission under this section.

175.49(6)(b) (b) When acting in good faith under this section, an entity providing firearms training to comply with the requirements under sub. (2) (a) 2., (3) (a) 2., or (5) and its employees are immune from civil and criminal liability arising from any act or omission that is related to that training.

175.49(7) (7) Going armed with a firearm. This section does not limit a former officer's right to go armed with a firearm that is not concealed.

175.49 History History: 2011 a. 35; 2013 a. 20.



175.50 Eyewitness identification procedures.

175.50  Eyewitness identification procedures.

175.50(1) (1) In this section:

175.50(1)(a) (a) "Law enforcement agency" has the meaning given in s. 165.83 (1) (b).

175.50(1)(b) (b) "Suspect" means a person suspected of committing a crime.

175.50(2) (2) Each law enforcement agency shall adopt written policies for using an eyewitness to identify a suspect upon viewing the suspect in person or upon viewing a representation of the suspect. The policies shall be designed to reduce the potential for erroneous identifications by eyewitnesses in criminal cases.

175.50(3) (3) A law enforcement agency shall biennially review policies adopted under this section.

175.50(4) (4) In developing and revising policies under this section, a law enforcement agency shall consider model policies and policies adopted by other jurisdictions.

175.50(5) (5) A law enforcement agency shall consider including in policies adopted under this section practices to enhance the objectivity and reliability of eyewitness identifications and to minimize the possibility of mistaken identifications, including the following:

175.50(5)(a) (a) To the extent feasible, having a person who does not know the identity of the suspect administer the eyewitness' viewing of individuals or representations.

175.50(5)(b) (b) To the extent feasible, showing individuals or representations sequentially rather than simultaneously to an eyewitness.

175.50(5)(c) (c) Minimizing factors that influence an eyewitness to identify a suspect or overstate his or her confidence level in identifying a suspect, including verbal or nonverbal reactions of the person administering the eyewitness' viewing of individuals or representations.

175.50(5)(d) (d) Documenting the procedure by which the eyewitness views the suspect or a representation of the suspect and documenting the results or outcome of the procedure.

175.50 History History: 2005 a. 60.

175.50 Annotation Instituting Innocence Reform: Wisconsin's New Government Experiment. Kruse. 2006 WLR 645.



175.60 License to carry a concealed weapon.

175.60  License to carry a concealed weapon.

175.60(1) (1)  Definitions. In this section:

175.60(1)(ac) (ac) "Background check" means the searches the department conducts under sub. (9g) to determine a person's eligibility for a license to carry a concealed weapon.

175.60(1)(ag) (ag) "Carry" means to go armed with.

175.60(1)(b) (b) "Department" means the department of justice.

175.60(1)(bm) (bm) "Handgun" means any weapon designed or redesigned, or made or remade, and intended to be fired while held in one hand and to use the energy of an explosive to expel a projectile through a smooth or rifled bore. "Handgun" does not include a machine gun, as defined in s. 941.27 (1), a short-barreled rifle, as defined in s. 941.28 (1) (b), or a short-barreled shotgun, as defined in s. 941.28 (1) (c).

175.60(1)(bv) (bv) "Law enforcement agency" does not include the department.

175.60(1)(c) (c) "Law enforcement officer" has the meaning given in s. 165.85 (2) (c).

175.60(1)(d) (d) "Licensee" means an individual holding a valid license to carry a concealed weapon issued under this section.

175.60(1)(e) (e) "Motor vehicle" has the meaning given in s. 340.01 (35).

175.60(1)(f) (f) "Out-of-state license" means a valid permit, license, approval, or other authorization issued by another state if all of the following apply:

175.60(1)(f)1. 1. The permit, license, approval, or other authorization is for the carrying of a concealed weapon.

175.60(1)(f)2. 2. The state is listed in the rule promulgated by the department under s. 165.25 (12m) and, if that state does not require a background search for the permit, license, approval, or authorization, the permit, license, approval, or authorization designates that the holder chose to submit to a background search.

175.60(1)(g) (g) "Out-of-state licensee" means an individual who is 21 years of age or over, who is not a Wisconsin resident, and who has been issued an out-of-state license.

175.60(1)(h) (h) "Photographic identification card" means one of the following:

175.60(1)(h)1. 1. An operator's license issued under ch. 343 or an identification card issued under s. 343.50.

175.60(1)(h)2. 2. A license or card issued by a state other than Wisconsin that is substantially equivalent to a license or card under subd. 1.

175.60(1)(i) (i) "State identification card number" means the unique identifying driver number assigned to a person by the department of transportation under s. 343.17 (3) (a) 4. or, if the person has no driver number, the number assigned to the person on an identification card issued under s. 343.50.

175.60(1)(j) (j) "Weapon" means a handgun, an electric weapon, as defined in s. 941.295 (1c) (a), a knife other than a switchblade knife under s. 941.24, or a billy club.

175.60(2) (2) Issuance and scope of license.

175.60(2)(a)(a) The department shall issue a license to carry a concealed weapon to any individual who is not disqualified under sub. (3) and who completes the application process specified in sub. (7). A license to carry a concealed weapon issued under this section shall meet the requirements specified in sub. (2m).

175.60(2)(b) (b) The department may not impose conditions, limitations, or requirements that are not expressly provided for in this section on the issuance, scope, effect, or content of a license.

175.60(2)(c) (c) Unless expressly provided in this section, this section does not limit an individual's right to carry a firearm that is not concealed.

175.60(2)(d) (d) For purposes of 18 USC 922 (q) (2) (B) (ii), an out-of-state licensee is licensed by this state.

175.60(2g) (2g) Carrying a concealed weapon; possession and display of license document or authorization.

175.60(2g)(a)(a) A licensee or an out-of-state licensee may carry a concealed weapon anywhere in this state except as provided under subs. (15m) and (16) and ss. 943.13 (1m) (c) and 948.605 (2) (b) 1r.

175.60(2g)(b) (b) Unless the licensee or out-of-state licensee is carrying a concealed weapon in a manner described under s. 941.23 (2) (e), a licensee shall have with him or her his or her license document and photographic identification card and an out-of-state licensee shall have with him or her his or her out-of-state license and photographic identification card at all times during which he or she is carrying a concealed weapon.

175.60(2g)(c) (c) Unless the licensee or out-of-state licensee is carrying a concealed weapon in a manner described under s. 941.23 (2) (e), a licensee who is carrying a concealed weapon shall display his or her license document and photographic identification card and an out-of-state licensee who is carrying a concealed weapon shall display his or her out-of-state license and photographic identification card to a law enforcement officer upon the request of the law enforcement officer while the law enforcement officer is acting in an official capacity and with lawful authority.

175.60(2m) (2m) License document; content of license.

175.60(2m)(a)(a) Subject to pars. (b), (bm), (c), and (d), the department shall design a single license document for licenses issued and renewed under this section. The department shall complete the design of the license document no later than September 1, 2011.

175.60(2m)(b) (b) A license document for a license issued under this section shall contain all of the following on one side:

175.60(2m)(b)1. 1. The full name, date of birth, and residence address of the licensee.

175.60(2m)(b)2. 2. A physical description of the licensee, including sex, height, and eye color.

175.60(2m)(b)3. 3. The date on which the license was issued.

175.60(2m)(b)4. 4. The date on which the license expires.

175.60(2m)(b)5. 5. The name of this state.

175.60(2m)(b)6. 6. A unique identification number for each licensee.

175.60(2m)(bm) (bm) The reverse side of a license document issued under this section shall contain the requirement under sub. (11) (b) that the licensee shall inform the department of any address change no later than 30 days after his or her address changes and the penalty for a violation of the requirement.

175.60(2m)(c) (c) The license document may not contain the licensee's social security number.

175.60(2m)(d) (d)

175.60(2m)(d)1.1. The contents of the license document shall be included in the document in substantially the same way that the contents of an operator's license document issued under s. 343.17 are included in that document.

175.60(2m)(d)2. 2. The license document issued under this section shall be tamper proof in substantially the same way that the operator's license is tamper proof under s. 343.17 (2).

175.60(2m)(e) (e) The department of justice may contract with the department of transportation to produce and issue license documents under this section. Neither the department of transportation nor any employee of the department of transportation may store, maintain, or access the information provided by the department of justice for the production or issuance of license documents other than to the extent necessary to produce or issue the license documents.

175.60(3) (3) Restrictions on issuing a license. The department shall issue a license under this section to an individual who submits an application under sub. (7) unless any of the following applies:

175.60(3)(a) (a) The individual is less than 21 years of age.

175.60(3)(b) (b) The individual is prohibited under federal law from possessing a firearm that has been transported in interstate or foreign commerce.

175.60(3)(c) (c) The individual is prohibited from possessing a firearm under s. 941.29.

175.60(3)(d) (d) The court has prohibited the individual from possessing a dangerous weapon under s. 969.02 (3) (c) or 969.03 (1) (c).

175.60(3)(e) (e) The individual is on release under s. 969.01 and the individual may not possess a dangerous weapon as a condition of the release.

175.60(3)(f) (f) The individual is not a Wisconsin resident.

175.60(3)(g) (g) The individual has not provided proof of training as described under sub. (4) (a).

175.60(4) (4) Training requirements.

175.60(4)(a)(a) The proof of training requirement under sub. (7) (e) may be met by any of the following:

175.60(4)(a)1. 1. A copy of a document, or an affidavit from an instructor or organization that conducted the course or program, that indicates the individual completed any of the following:

175.60(4)(a)1.a. a. The hunter education program established under s. 29.591 or a substantially similar program that is established by another state, country, or province and that is recognized by the department of natural resources.

175.60(4)(a)1.b. b. A firearms safety or training course that is conducted by a national or state organization that certifies firearms instructors.

175.60(4)(a)1.c. c. A firearms safety or training course that is available to the public and is offered by a law enforcement agency or, if the course is taught by an instructor who is certified by a national or state organization that certifies firearms instructors or by the department, by a technical college, a college or a university, a private or public institution or organization, or a firearms training school.

175.60(4)(a)1.d. d. A firearms safety or training course that is offered to law enforcement officers or to owners and employees of licensed private detective and security agencies.

175.60(4)(a)1.e. e. A firearms safety or training course that is conducted by a firearms instructor who is certified by a national or state organization that certifies firearms instructors or who is certified by the department.

175.60(4)(a)2. 2. Documentation that the individual completed military, law enforcement, or security training that gave the individual experience with firearms that is substantially equivalent to a course or program under subd. 1.

175.60(4)(a)3. 3. A current or expired license, or a photocopy of a current or expired license, that the individual holds or has held that indicates that the individual is licensed or has been licensed to carry a firearm in this state or in another state or in a county or municipality of this state or of another state unless the license has been revoked for cause.

175.60(4)(a)4. 4. Documentation of completion of small arms training while serving in the U.S. armed forces, reserves, or national guard as demonstrated by an honorable discharge or general discharge under honorable conditions or a certificate of completion of basic training with a service record of successful completion of small arms training and certification.

175.60(4)(b) (b)

175.60(4)(b)1.1. The department shall certify instructors for the purposes of par. (a) 1. c. and e. and shall maintain a list of instructors that it certifies. To be certified by the department as an instructor, a person must meet all of the following criteria:

175.60(4)(b)1.a. a. Be qualified under sub. (3) to carry a concealed weapon.

175.60(4)(b)1.b. b. Be able to demonstrate the ability and knowledge required for providing firearms safety and training.

175.60(4)(b)2. 2. The department may not require firing live ammunition to meet the training requirements under par. (a).

175.60(5) (5) Application and renewal forms.

175.60(5)(a)(a) The department shall design an application form for use by individuals who apply for a license under this section and a renewal form for use by individuals applying for renewal of a license under sub. (15). The department shall complete the design of the application form no later than September 1, 2011, and shall complete the design of the renewal form no later than July 1, 2014. The forms shall require the applicant to provide only his or her name, address, date of birth, state identification card number, race, sex, height, and eye color and shall include all of the following:

175.60(5)(a)1. 1. A statement that the applicant is ineligible for a license if sub. (3) (a), (b), (c), (d), (e), (f), or (g) applies to the applicant.

175.60(5)(a)2. 2. A statement explaining self-defense and defense of others under s. 939.48, with a place for the applicant to sign his or her name to indicate that he or she has read and understands the statement.

175.60(5)(a)3. 3. A statement, with a place for the applicant to sign his or her name, to indicate that the applicant has read and understands the requirements of this section.

175.60(5)(a)4. 4. A statement that an applicant may be prosecuted if he or she intentionally gives a false answer to any question on the application or intentionally submits a falsified document with the application.

175.60(5)(a)5. 5. A statement of the penalties for intentionally giving a false answer to any question on the application or intentionally submitting a falsified document with the application.

175.60(5)(a)6. 6. A statement of the places under sub. (16) where a licensee is prohibited from carrying a weapon, as well as an explanation of the provisions under sub. (15m) and ss. 943.13 (1m) (c) and 948.605 (2) (b) 1r. that could limit the places where the licensee may carry a weapon, with a place for the applicant to sign his or her name to indicate that he or she has read and understands the statement.

175.60(5)(b) (b) The department shall make the forms described in this subsection available on the Internet and, upon request, by mail.

175.60(7) (7) Submission of application. An individual may apply for a license under this section with the department by submitting, by mail or other means made available by the department, to the department all of the following:

175.60(7)(a) (a) A completed application in the form prescribed under sub. (5) (a).

175.60(7)(b) (b) A statement that states that the information that he or she is providing in the application submitted under par. (a) and any document submitted with the application is true and complete to the best of his or her knowledge.

175.60(7)(c) (c) A license fee in an amount, as determined by the department by rule, that is equal to the cost of issuing the license but does not exceed $37. The department shall determine the costs of issuing a license by using a 5-year planning period.

175.60(7)(d) (d) A fee for a background check that is equal to the fee charged under s. 175.35 (2i).

175.60(7)(e) (e) Proof of training as described under sub. (4) (a).

175.60(9) (9) Processing of application.

175.60(9)(a)(a) Upon receiving an application submitted under sub. (7), the department shall conduct a background check.

175.60(9)(b) (b) Within 21 days after receiving a complete application under sub. (7), the department shall do one of the following:

175.60(9)(b)1. 1. Issue the license and promptly send the licensee his or her license document by 1st class mail.

175.60(9)(b)2. 2. Deny the application, but only if sub. (3) (a), (b), (c), (d), (e), (f), or (g) applies to the applicant. If the department denies the application, the department shall inform the applicant in writing, stating the reason and factual basis for the denial.

175.60(9g) (9g) Background checks.

175.60(9g)(a)(a) The department shall conduct a background check regarding an applicant for a license using the following procedure:

175.60(9g)(a)1. 1. The department shall create a confirmation number associated with the applicant.

175.60(9g)(a)2. 2. The department shall conduct a criminal history record search and shall search its records and conduct a search in the national instant criminal background check system to determine whether the applicant is prohibited from possessing a firearm under federal law; whether the applicant is prohibited from possessing a firearm under s. 941.29; whether the applicant is prohibited from possessing a firearm under s. 51.20 (13) (cv) 1., 2007 stats.; whether the applicant has been ordered not to possess a firearm under s. 51.20 (13) (cv) 1., 51.45 (13) (i) 1., 54.10 (3) (f) 1., or 55.12 (10) (a); whether the applicant is subject to an injunction under s. 813.12 or 813.122, or a tribal injunction, as defined in s. 813.12 (1) (e), issued by a court established by any federally recognized Wisconsin Indian tribe or band, except the Menominee Indian tribe of Wisconsin, that includes notice to the respondent that he or she is subject to the requirements and penalties under s. 941.29 and that has been filed with the circuit court under s. 806.247 (3); and whether the applicant is prohibited from possessing a firearm under s. 813.125 (4m); and to determine if the court has prohibited the applicant from possessing a dangerous weapon under s. 969.02 (3) (c) or 969.03 (1) (c) and if the applicant is prohibited from possessing a dangerous weapon as a condition of release under s. 969.01.

175.60(9g)(a)3. 3. As soon as practicable, the department shall do the following:

175.60(9g)(a)3.a. a. If the background check indicates sub. (3) (b), (c), (d), or (e) applies to the applicant, create a unique nonapproval number for the applicant.

175.60(9g)(a)3.b. b. If the completed background check does not indicate that sub. (3) (b), (c), (d), or (e) applies to the applicant, create a unique approval number for the applicant.

175.60(9g)(b) (b) The department shall maintain a record of all completed application forms and a record of all approval or nonapproval numbers regarding background checks under this subsection.

175.60(9r) (9r) Emergency license.

175.60(9r)(a)(a) An individual who requires an immediate license may petition the court in the county in which he or she resides for such a license. Unless the court knows that the individual is ineligible for a license under sub. (3), a court may issue an emergency license to an individual if the court determines that immediate licensure is warranted to protect the individual from death or great bodily harm, as defined in s. 939.22 (14).

175.60(9r)(b) (b) An emergency license issued under this subsection is valid for 30 days unless it is revoked under par. (bm) or it is void under par. (c).

175.60(9r)(bm) (bm) If the court determines that a holder of an emergency license issued under par. (a) is ineligible under sub. (3) for a license, the court shall revoke the emergency license.

175.60(9r)(c) (c) If the holder of an emergency license issued under par. (a) applies for a license under sub. (7) and is determined to be ineligible under sub. (3) for a license, the emergency license is void.

175.60(11) (11) Updated information.

175.60(11)(a)(a)

175.60(11)(a)1.1. In this paragraph:

175.60(11)(a)1.a. a. "Clerk" means the clerk of the circuit court or, if it has enacted a law or an ordinance in conformity with s. 346.63, the clerk of the court for a federally recognized American Indian tribe or band in this state, a city, a village, or a town.

175.60(11)(a)1.b. b. "Court automated information systems" means the systems under s. 758.19 (4).

175.60(11)(a)2. 2. The court automated information systems, or the clerk or register in probate, if the information is not contained in or cannot be transmitted by the court automated information systems, shall promptly notify the department of the name of any individual with respect to whom any of the following occurs and the specific reason for the notification:

175.60(11)(a)2.a. a. The individual is found by a court to have committed a felony or any other crime that would disqualify the individual from having a license under this section.

175.60(11)(a)2.b. b. The individual is found incompetent under s. 971.14.

175.60(11)(a)2.c. c. The individual is found not guilty of any crime by reason of mental disease or mental defect under s. 971.17.

175.60(11)(a)2.d. d. The individual is involuntarily committed for treatment under s. 51.20 or 51.45.

175.60(11)(a)2.e. e. The individual is found incompetent under ch. 54.

175.60(11)(a)2.f. f. The individual becomes subject to an injunction described in s. 941.29 (1) (f) or is ordered not to possess a firearm under s. 813.125 (4m).

175.60(11)(a)2.g. g. A court has prohibited the individual from possessing a dangerous weapon under s. 969.02 (3) (c) or 969.03 (1) (c).

175.60(11)(a)2.h. h. A court has ordered the individual not to possess a firearm under s. 51.20 (13) (cv) 1., 51.45 (13) (i) 1., 54.10 (3) (f) 1., or 55.12 (10) (a).

175.60(11)(a)2.i. i. The individual is on release under s. 969.01 and the individual may not possess a dangerous weapon as a condition of the release.

175.60(11)(a)3. 3. Upon receiving a notice under subd. 2., the department shall immediately determine if the individual who is the subject of the notice is a licensee, using the list maintained under sub. (12) (a).

175.60(11)(b) (b)

175.60(11)(b)1.1. No later than 30 days after changing his or her address, a licensee shall inform the department of the new address. The department shall include the individual's new address in the list under sub. (12) (a).

175.60(11)(b)2. 2. Except as provided in subd. 3., for a first violation of subd. 1., the department must issue the licensee a warning.

175.60(11)(b)3. 3. If an individual is in violation of subd. 1. and his or her license has been suspended or revoked under sub. (14), the individual is subject to the penalty under sub. (17) (ac).

175.60(11)(b)4. 4. A licensee may not be charged with a violation of subd. 1. if the department learns of the violation when the licensee informs the department of the address change.

175.60(12) (12) Maintenance, use, and publication of records by the department.

175.60(12)(a)(a) The department shall maintain a computerized record listing the names and the information specified in sub. (2m) (b) of all individuals who have been issued a license under this section and all individuals issued a certification card under s. 175.49 (3). Subject to par. (b) 1. b., neither the department nor any employee of the department may store, maintain, format, sort, or access the information in any way other than by the names, dates of birth, or sex of licensees or individuals or by the identification numbers assigned to licensees under sub. (2m) (b) 6.

175.60(12)(b) (b)

175.60(12)(b)1.1. A law enforcement officer may not request or be provided information under par. (a) concerning a specific individual except for one of the following purposes:

175.60(12)(b)1.a. a. To confirm that a license or certification card produced by an individual at the request of a law enforcement officer is valid.

175.60(12)(b)1.b. b. If an individual is carrying a concealed weapon and claims to hold a valid license issued under this section or a valid certification card issued under s. 175.49 (3) but does not have his or her license document or certification card, to confirm that the individual holds a valid license or certification card.

175.60(12)(b)1.c. c. To investigate whether an individual submitted an intentionally false statement under sub. (7) (b) or (15) (b) 2.

175.60(12)(b)1.d. d. To investigate whether an individual complied with sub. (14) (b) 3.

175.60(12)(b)2. 2. A person who is a law enforcement officer in a state other than Wisconsin may request and be provided information under subd. 1. a. and b.

175.60(12)(c) (c) Notwithstanding s. 19.35, the department of justice, the department of transportation, or any employee of either department may not make information obtained under this section available to the public except in the context of a prosecution for an offense in which the person's status as a licensee or holder of a certification card is relevant or through a report created under sub. (19).

175.60(12g) (12g) Providing licensee information to law enforcement agencies.

175.60(12g)(a)(a) The department shall provide information concerning a specific individual on the list maintained under sub. (12) (a) to a law enforcement agency, but only if the law enforcement agency is requesting the information for any of the following purposes:

175.60(12g)(a)1. 1. To confirm that a license or certification card produced by an individual at the request of a law enforcement officer is valid.

175.60(12g)(a)2. 2. If an individual is carrying a concealed weapon and claims to hold a valid license issued under this section or a valid certification card issued under s. 175.49 (3) but does not have his or her license document or certification card, to confirm that an individual holds a valid license or certification card.

175.60(12g)(a)3. 3. If the law enforcement agency is a Wisconsin law enforcement agency, to investigate whether an individual submitted an intentionally false statement under sub. (7) (b) or (15) (b) 2.

175.60(12g)(b) (b)

175.60(12g)(b)1.1. Notwithstanding s. 19.35, neither a law enforcement agency nor any of its employees may make information regarding an individual that was obtained from the department under this subsection available to the public except in the context of a prosecution for an offense in which the person's status as a licensee or holder of a certification card is relevant.

175.60(12g)(b)2. 2. Neither a law enforcement agency nor any of its employees may store or maintain information regarding an individual that was obtained from the department under this subsection based on the individual's status as a licensee or holder of a certificate card.

175.60(12g)(b)3. 3. Neither a law enforcement agency nor any of its employees may sort or access information regarding vehicle stops, investigations, civil or criminal offenses, or other activities involving the agency based on the status as licensees or holders of certification cards of any individuals involved.

175.60(13) (13) Lost or destroyed license. If a license document is lost, a licensee no longer has possession of his or her license, or a license document is destroyed, unreadable, or unusable, a licensee may submit to the department a statement requesting a replacement license document, the license document or any portions of the license document if available, and a $12 replacement fee. The department shall issue a replacement license document to the licensee within 14 days of receiving the statement and fee. If the licensee does not submit the original license document to the department, the department shall terminate the unique approval number of the original request and issue a new unique approval number for the replacement request.

175.60(14) (14) License revocation and suspension.

175.60(14)(a)(a) The department shall revoke a license issued under this section if the department determines that sub. (3) (b), (c), (d), (e), (f), or (g) applies to the licensee.

175.60(14)(am) (am) The department shall suspend a license issued under this section if a court has prohibited the licensee from possessing a dangerous weapon under s. 969.02 (3) (c) or 969.03 (1) (c). If the individual whose license was suspended is no longer subject to the prohibition under s. 969.02 (3) (c) or 969.03 (1) (c), whichever is applicable, sub. (3) (b), (c), (d), (e), (f), or (g) does not apply to the individual, and the suspended license would not have expired under sub. (15) (a) had it not been suspended, the department shall restore the license within 5 business days of notification that the licensee is no longer subject to the prohibition.

175.60(14)(b) (b)

175.60(14)(b)1.1. If the department suspends or revokes a license issued under this section, the department shall send by mail the individual whose license has been suspended or revoked notice of the suspension or revocation within one day after the suspension or revocation.

175.60(14)(b)2. 2. If the department suspends or revokes a license under this section, the suspension or revocation takes effect when the individual whose license has been suspended or revoked receives the notice under subd. 1.

175.60(14)(b)3. 3. Within 7 days after receiving the notice, the individual whose license has been suspended or revoked shall do one of the following:

175.60(14)(b)3.a. a. Deliver the license document personally or by certified mail to the department.

175.60(14)(b)3.b. b. Mail a signed statement to the department stating that he or she no longer has possession of his or her license document and stating the reasons why he or she no longer has possession.

175.60(14g) (14g) Departmental review. The department shall promulgate rules providing for the review of any action by the department denying an application for, or suspending or revoking, a license under this section.

175.60(14m) (14m) Appeals to the circuit court.

175.60(14m)(a)(a) An individual aggrieved by any action by the department denying an application for, or suspending or revoking, a license under this section, may appeal directly to the circuit court of the county in which the individual resides without regard to whether the individual has sought review under the process established in sub. (14g).

175.60(14m)(b) (b) To begin an appeal under this subsection, the aggrieved individual shall file a petition for review with the clerk of the applicable circuit court within 30 days of receiving notice of denial of an application for a license or of suspension or revocation of a license. The petition shall state the substance of the department's action from which the individual is appealing and the grounds upon which the individual believes the department's action to be improper. The petition may include a copy of any records or documents that are relevant to the grounds upon which the individual believes the department's action to be improper.

175.60(14m)(c) (c) A copy of the petition shall be served upon the department either personally or by registered or certified mail within 5 days after the individual files his or her petition under par. (b).

175.60(14m)(d) (d) The department shall file an answer within 15 days after being served with the petition under par. (c). The answer shall include a brief statement of the actions taken by the department. The department shall include with the answer when filed a copy of any documents or records on which the department based its action.

175.60(14m)(e) (e) The court shall review the petition, the answer, and any records or documents submitted with the petition or the answer. The review under this paragraph shall be conducted by the court without a jury but the court may schedule a hearing and take testimony.

175.60(14m)(f) (f) The court shall reverse the department's action if the court finds any of the following:

175.60(14m)(f)1. 1. That the department failed to follow any procedure, or take any action, prescribed under this section.

175.60(14m)(f)2. 2. That the department erroneously interpreted a provision of law and a correct interpretation compels a different action.

175.60(14m)(f)3. 3. That the department's action depends on a finding of fact that is not supported by substantial evidence in the record.

175.60(14m)(f)4. 4.

175.60(14m)(f)4.a.a. If the appeal is regarding a denial, that the denial was based on factors other than the factors under sub. (3).

175.60(14m)(f)4.b. b. If the appeal is regarding a suspension or revocation, that the suspension or revocation was based on criteria other than those under sub. (14) (a) or (am).

175.60(14m)(g) (g)

175.60(14m)(g)1.1. The court's decision shall provide whatever relief is appropriate regardless of the original form of the petition.

175.60(14m)(g)2. 2. If the court reverses the department's action, the court may order the department to pay the aggrieved individual all court costs and reasonable attorney fees.

175.60(15) (15) License expiration and renewal.

175.60(15)(a)(a) Except as provided in par. (e) and sub. (9r) (b), a license issued under this section is valid for a period of 5 years from the date on which the license is issued unless the license is suspended or revoked under sub. (14).

175.60(15)(b) (b) The department shall design a notice of expiration form. At least 90 days before the expiration date of a license issued under this section, the department shall mail to the licensee a notice of expiration form and a form for renewing the license. The department shall renew the license if, no later than 90 days after the expiration date of the license, the licensee does all of the following:

175.60(15)(b)1. 1. Submits a renewal application on the form provided by the department.

175.60(15)(b)2. 2. Submits a statement reporting that the information provided under subd. 1. is true and complete to the best of his or her knowledge and that he or she is not disqualified under sub. (3).

175.60(15)(b)4. 4. Pays all of the following:

175.60(15)(b)4.a. a. A renewal fee in an amount, as determined by the department by rule, that is equal to the cost of renewing the license but does not exceed $12. The department shall determine the costs of renewing a license by using a 5-year planning period.

175.60(15)(b)4.b. b. A fee for a background check that is equal to the fee charged under s. 175.35 (2i).

175.60(15)(c) (c) The department shall conduct a background check of a licensee as provided under sub. (9g) before renewing the licensee's license under par. (b).

175.60(15)(d) (d) The department shall issue a renewal license by 1st class mail within 21 days of receiving a renewal application, statement, and fees under par. (b).

175.60(15)(e) (e) The license of a member of the U.S. armed forces, a reserve unit of the armed forces, or the national guard who is deployed overseas while on active duty may not expire until at least 90 days after the end of the licensee's overseas deployment unless the license is suspended or revoked under sub. (14).

175.60(15m) (15m) Employer restrictions.

175.60(15m)(a)(a) Except as provided in par. (b), an employer may prohibit a licensee or an out-of-state licensee that it employs from carrying a concealed weapon or a particular type of concealed weapon in the course of the licensee's or out-of-state licensee's employment or during any part of the licensee's or out-of-state licensee's course of employment.

175.60(15m)(b) (b) An employer may not prohibit a licensee or an out-of-state licensee, as a condition of employment, from carrying a concealed weapon, a particular type of concealed weapon, or ammunition or from storing a weapon, a particular type of weapon, or ammunition in the licensee's or out-of-state licensee's own motor vehicle, regardless of whether the motor vehicle is used in the course of employment or whether the motor vehicle is driven or parked on property used by the employer.

175.60(16) (16) Prohibited activity.

175.60(16)(a)(a) Except as provided in par. (b), neither a licensee nor an out-of-state licensee may knowingly carry a concealed weapon, a weapon that is not concealed, or a firearm that is not a weapon in any of the following places:

175.60(16)(a)1. 1. Any portion of a building that is a police station, sheriff's office, state patrol station, or the office of a division of criminal investigation special agent of the department.

175.60(16)(a)2. 2. Any portion of a building that is a prison, jail, house of correction, or secured correctional facility.

175.60(16)(a)3. 3. The facility established under s. 46.055.

175.60(16)(a)4. 4. The center established under s. 46.056.

175.60(16)(a)5. 5. Any secured unit or secured portion of a mental health institute under s. 51.05, including a facility designated as the Maximum Security Facility at Mendota Mental Health Institute.

175.60(16)(a)6. 6. Any portion of a building that is a county, state, or federal courthouse.

175.60(16)(a)7. 7. Any portion of a building that is a municipal courtroom if court is in session.

175.60(16)(a)8. 8. A place beyond a security checkpoint in an airport.

175.60(16)(b) (b) The prohibitions under par. (a) do not apply to any of the following:

175.60(16)(b)1. 1. A weapon in a vehicle driven or parked in a parking facility located in a building that is used as, or any portion of which is used as, a location under par. (a).

175.60(16)(b)2. 2. A weapon in a courthouse or courtroom if a judge who is a licensee is carrying the weapon or if another licensee or out-of-state licensee, whom a judge has permitted in writing to carry a weapon, is carrying the weapon.

175.60(16)(b)3. 3. A weapon in a courthouse or courtroom if a district attorney, or an assistant district attorney, who is a licensee is carrying the weapon.

175.60(17) (17) Penalties.

175.60(17)(a)(a) Any person who violates sub. (2g) (b) or (c) may be required to forfeit not more than $25, except that the person shall be exempted from the forfeiture if the person presents, within 48 hours, his or her license document or out-of-state license and photographic identification to the law enforcement agency that employs the requesting law enforcement officer.

175.60(17)(ac) (ac) Except as provided in sub. (11) (b) 2., any person who violates sub. (11) (b) 1. may be required to forfeit $50.

175.60(17)(ag) (ag) Any person who violates sub. (2m) (e), (12), or (12g) may be fined not more than $500 or sentenced to a term of imprisonment of not more than 30 days or both.

175.60(17)(ar) (ar) Any law enforcement officer who uses excessive force based solely on an individual's status as a licensee may be fined not more than $500 or sentenced to a term of imprisonment of not more than 30 days or both. The application of the criminal penalty under this paragraph does not preclude the application of any other civil or criminal remedy.

175.60(17)(b) (b) Any person who violates sub. (16) may be fined not more than $500 or imprisoned for not more than 30 days or both.

175.60(17)(c) (c) An instructor of a training course under sub. (4) (a) who intentionally submits false documentation indicating that an individual has met the training requirements under sub. (4) (a) may be prosecuted for a violation of s. 946.32.

175.60(17)(e) (e) Any person required under sub. (14) (b) 3. to relinquish or deliver a license document to the department who intentionally violates the requirements of that subdivision shall be fined not more than $500 and may be imprisoned for not more than 30 days or both.

175.60(18) (18) Reciprocity agreements. The department may enter into reciprocity agreements with other states as to matters relating to licenses or other authorization to carry concealed weapons.

175.60(19) (19) Statistical report. By March 1 of each year, the department shall submit a statistical report to the legislature under s. 13.172 (2) and to the governor that indicates the number of licenses applied for, issued, denied, suspended, and revoked under this section during the previous calendar year. For the licenses denied, the report shall indicate the reasons for the denials and the part of the application process in which the reasons for denial were discovered. For the licenses suspended or revoked, the report shall indicate the reasons for the suspensions and revocations. The department may not include in the report any information that may be used to identify an applicant or a licensee, including, but not limited to, a name, address, birth date, or social security number.

175.60(21) (21) Immunity.

175.60(21)(a)(a) The department of justice, the department of transportation, and the employees of each department; clerks, as defined in sub. (11) (a) 1. a., and their staff; and court automated information systems, as defined under sub. (11) (a) 1. b., and their employees are immune from liability arising from any act or omission under this section, if done so in good faith.

175.60(21)(b) (b) A person that does not prohibit an individual from carrying a concealed weapon on property that the person owns or occupies is immune from any liability arising from its decision.

175.60(21)(c) (c) An employer that does not prohibit one or more employees from carrying a concealed weapon under sub. (15m) is immune from any liability arising from its decision.

175.60(21)(d) (d) A person providing a firearms training course in good faith is immune from liability arising from any act or omission related to the course if the course is one described in sub. (4) (a).

175.60 History History: 2011 a. 35; s. 13.92 (1) (bm) 2.

175.60 Annotation Wisconsin's Concealed Carry Law. Hinkston. Wis. Law. July 2012.






177. Uniform unclaimed property act.

177.01 Definitions.

177.01  Definitions. In this chapter:

177.01(1) (1) "Administrator" means the secretary of revenue.

177.01(2) (2) "Apparent owner" means the person whose name appears on the records of the holder as the person entitled to property held, issued or owing by the holder.

177.01(3) (3) "Attorney general" means the chief legal officer of a state.

177.01(4) (4) "Banking organization" means a bank, trust company, industrial bank, land bank, safe deposit company, private banker or any organization defined by other law as a bank or banking organization.

177.01(5) (5) "Business association" means a nonpublic corporation, joint stock company, investment company, business trust, partnership, limited liability company or association for business purposes, whether or not for profit, including a banking organization, financial organization, insurance company or utility.

177.01(6) (6) "Domicile" means the state of incorporation of a corporation, the state of organization of a limited liability company and the state of the principal place of business of an unincorporated person.

177.01(7) (7) "Financial organization" means a savings and loan association, savings bank, cooperative bank, building and loan association or credit union.

177.01(8) (8) "Holder" means a person, wherever organized or domiciled, who is any of the following:

177.01(8)(a) (a) In possession of property belonging to another.

177.01(8)(b) (b) A trustee.

177.01(8)(c) (c) Indebted to another on an obligation.

177.01(9) (9) "Insurance company" means an association, corporation, fraternal or mutual benefit organization, whether or not for profit, which is engaged in providing insurance coverage, including, but not limited to, accident, burial, casualty, credit life, contract performance, dental, fidelity, fire, health, hospitalization, illness, life including endowments and annuities, malpractice, marine, mortgage, surety and wage protection insurance.

177.01(10) (10)

177.01(10)(a)(a) "Intangible property" includes:

177.01(10)(a)1. 1. Moneys, checks, drafts, deposits, interest, dividends and income.

177.01(10)(a)2. 2. Credit balances, customer overpayments, security deposits, refunds, credit memos, unpaid wages, unused airline tickets and unidentified remittances.

177.01(10)(a)3. 3. Stocks and other intangible ownership interests in business associations.

177.01(10)(a)4. 4. Moneys deposited to redeem stocks, bonds, coupons and other securities, or to make distributions.

177.01(10)(a)5. 5. Amounts due and payable under the terms of insurance policies.

177.01(10)(a)6. 6. Amounts distributable from a trust or custodial fund established under a plan to provide any health, welfare, pension, vacation, severance, retirement, death, stock purchase, profit sharing, employee savings, supplemental unemployment insurance or similar benefits.

177.01(10)(b) (b) "Intangible property" does not include a credit balance issued to a commercial customer account by a business association in the ordinary course of business, unless the credit balance is property described in s. 177.06 (1) or (2) held by a banking organization or financial organization.

177.01(11) (11) "Last-known address" means a description of the location of the apparent owner sufficient for the purpose of the delivery of mail.

177.01(12) (12) "Owner" means a depositor in the case of a deposit, a beneficiary in the case of a trust other than a deposit in trust, a creditor, claimant or payee in the case of other intangible property, or a person having a legal or equitable interest in property subject to this chapter or his or her legal representative.

177.01(13) (13) "Person" means an individual, business association, state or other government, governmental subdivision or agency, public corporation, public authority, estate, trust, 2 or more persons having a joint or common interest, or any other legal or commercial entity.

177.01(14) (14) "State" means any state, district, commonwealth, territory, insular possession and any other area subject to the legislative authority of the United States.

177.01(15) (15) "Utility" means a person who owns or operates for public use any plant, equipment, property, franchise or license for the transmission of communications or the production, storage, transmission, sale, delivery or furnishing of electricity, water, steam or gas.

177.01 History History: 1983 a. 408; 1991 a. 221; 1993 a. 112; 1999 a. 9; 2001 a. 109; 2013 a. 20.

177.01 Annotation Uncashed worker's compensation benefits checks in uncontested cases are "intangible property" subject to reporting and delivery under this chapter. The applicable statute of limitations is discussed. Employers Ins. of Wausau v. Smith, 154 Wis. 2d 199, 453 N.W.2d 856 (1990).



177.015 Exemption.

177.015  Exemption. Notwithstanding this chapter, a cooperative organized under ch. 185 or 193 may effect the forfeiture to the cooperative of unclaimed funds as provided in ss. 185.03 (10), 185.75 (1), 193.301 (14), and 193.905 (4).

177.015 History History: 1985 a. 30, 332; 2005 a. 441.



177.02 Property presumed abandoned; general rule.

177.02  Property presumed abandoned; general rule.

177.02(1)(1) Except as otherwise provided in this chapter, all intangible property, including any income or increment derived from it, less any lawful charges, that is held, issued or owing in the ordinary course of a holder's business and that has remained unclaimed by the owner for more than 5 years after it became payable or distributable is presumed abandoned.

177.02(2) (2) Property is payable or distributable for the purpose of this chapter notwithstanding the owner's failure to make demand or to present any instrument or document required to receive payment.

177.02 History History: 1983 a. 408.



177.03 General rules for taking custody of intangible unclaimed property.

177.03  General rules for taking custody of intangible unclaimed property. Unless otherwise provided in this chapter or by another section of the statutes, intangible property is subject to the custody of this state as unclaimed property if the conditions raising a presumption of abandonment under ss. 177.02 and 177.05 to 177.165 are satisfied, and one of the following conditions is present:

177.03(1) (1) The last-known address, as shown on the records of the holder, of the apparent owner is in this state.

177.03(2) (2) The records of the holder do not reflect the identity of the person entitled to the property and it is established that the last-known address of the person entitled to the property is in this state.

177.03(3) (3)

177.03(3)(a)(a) The records of the holder do not reflect the last-known address of the apparent owner; and

177.03(3)(b) (b) Either of the following is established:

177.03(3)(b)1. 1. The last-known address of the person entitled to the property is in this state.

177.03(3)(b)2. 2. The holder is a domiciliary or a government or governmental subdivision or agency of this state and has not previously paid or delivered the property to the state of the last-known address of the apparent owner or other person entitled to the property.

177.03(4) (4) The last-known address, as shown on the records of the holder, of the apparent owner is in a state that does not provide by law for the escheat or custodial taking of the property or its escheat or unclaimed property law is not applicable to the property and the holder is a domiciliary or a government or governmental subdivision or agency of this state.

177.03(5) (5) The last-known address, as shown on the records of the holder, of the apparent owner is in a foreign nation and the holder is a domiciliary or a government or governmental subdivision or agency of this state.

177.03(6) (6)

177.03(6)(a)(a) The transaction out of which the property arose occurred in this state;

177.03(6)(b) (b) Either of the following exists:

177.03(6)(b)1. 1. The last-known address of the apparent owner or other person entitled to the property is unknown.

177.03(6)(b)2. 2. The last-known address of the apparent owner or other person entitled to the property is in a state that does not provide by law for the escheat or custodial taking of the property or its escheat or unclaimed property law is not applicable to the property; and

177.03(6)(c) (c) The holder is a domiciliary of a state that does not provide by law for the escheat or custodial taking of the property or its escheat or unclaimed property law is not applicable to the property.

177.03 History History: 1983 a. 408; 1987 a. 23.



177.04 Travelers checks and money orders.

177.04  Travelers checks and money orders.

177.04(1) (1) Subject to sub. (4), any sum payable on a travelers check that has been outstanding for more than 15 years after its issuance is presumed abandoned unless the owner, within 15 years, has communicated in writing with the issuer concerning it or otherwise indicated an interest as evidenced by a memorandum or other record on file prepared by an employee of the issuer.

177.04(2) (2) Subject to sub. (4), any sum payable on a money order or similar written instrument, other than a 3rd-party bank check, that has been outstanding for more than 7 years after its issuance is presumed abandoned unless the owner, within 7 years, has communicated in writing with the issuer concerning it or otherwise indicated an interest as evidenced by a memorandum or other record on file prepared by an employee of the issuer.

177.04(3) (3) A holder may not deduct from the amount of any travelers check, money order or similar written instrument any charge imposed by reason of the failure to present the instrument for payment unless there is a valid and enforceable written contract between the issuer and the owner of the property pursuant to which the issuer may impose a charge and the issuer regularly imposes those charges and does not regularly reverse or otherwise cancel them.

177.04(4) (4) No sum payable on a travelers check, money order or similar written instrument, other than a 3rd-party bank check, described in subs. (1) and (2) may be subjected to the custody of this state as unclaimed property unless one of the following exists:

177.04(4)(a) (a) The records of the issuer show that the travelers check, money order or similar written instrument was purchased in this state.

177.04(4)(b) (b) The issuer has its principal place of business in this state and the records of the issuer do not show the state in which the travelers check, money order or similar written instrument was purchased.

177.04(4)(c) (c) The issuer has its principal place of business in this state, the records of the issuer show the state in which the travelers check, money order or similar written instrument was purchased and the laws of the state of purchase do not provide for the escheat or custodial taking of the property or its escheat or unclaimed property law is not applicable to the property.

177.04(5) (5) Notwithstanding any other provision of this chapter, sub. (4) applies to sums payable on travelers checks, money orders and similar written instruments presumed abandoned on or after February 1, 1965, except to the extent that those sums have been paid over to a state prior to January 1, 1974.

177.04 History History: 1983 a. 408; 2005 a. 253.



177.05 Checks, drafts and similar instruments issued or certified by banking and financial organizations.

177.05  Checks, drafts and similar instruments issued or certified by banking and financial organizations.

177.05(1)(1) Any sum payable on a check, draft or similar instrument, except those subject to s. 177.04, on which a banking or financial organization is directly liable, including a cashier's check and a certified check, which has been outstanding for more than 5 years after it was payable or after its issuance if payable on demand, is presumed abandoned, unless the owner, within 5 years, has communicated in writing with the banking or financial organization concerning it or has otherwise indicated an interest as evidenced by a memorandum or other record on file prepared by an employee of the banking or financial organization.

177.05(2) (2) A holder may not deduct from the amount of any instrument subject to this section any charge imposed by reason of the failure to present the instrument for payment unless there is a valid and enforceable written contract between the holder and the owner of the instrument pursuant to which the holder may impose a charge, and the holder regularly imposes those charges and does not regularly reverse or otherwise cancel them.

177.05 History History: 1983 a. 408.



177.06 Bank deposits and funds in financial organizations.

177.06  Bank deposits and funds in financial organizations.

177.06(1)(1) Any demand, savings or matured time deposit with a banking or financial organization, including deposits that are automatically renewable, and any funds paid toward the purchase of a share, a mutual investment certificate or any other interest in a banking or financial organization is presumed abandoned unless the owner has, within 5 years, done one of the following:

177.06(1)(a) (a) In the case of a deposit, increased or decreased the amount of the deposit or presented the passbook or other similar evidence of the deposit for the crediting of interest.

177.06(1)(b) (b) Communicated in writing with the banking or financial organization concerning the property.

177.06(1)(c) (c) Otherwise indicated an interest in the property as evidenced by a memorandum or other record on file prepared by an employee of the banking or financial organization.

177.06(1)(d) (d) Owned other property to which par. (a), (b) or (c) applies, and if the banking or financial organization communicates in writing with the owner with regard to the property that would otherwise be presumed abandoned under this subsection at the address to which communications regarding the other property regularly are sent.

177.06(1)(e) (e) Had another relationship with the banking or financial organization concerning which the owner has either:

177.06(1)(e)1. 1. Communicated in writing with the banking or financial organization.

177.06(1)(e)2. 2. Otherwise indicated an interest as evidenced by a memorandum or other record on file prepared by an employee of the banking or financial organization and if the banking or financial organization communicates in writing with the owner with regard to the property that would otherwise be abandoned under this subsection at the address to which communications regarding the other relationship regularly are sent.

177.06(1m) (1m)

177.06(1m)(a)(a) On and after December 31, 1984, any correspondence in writing from a banking or financial organization to the owner, such as the mailing of a statement, report of interest paid or credited or other written advice relating to a deposit, means that the owner has indicated an interest in the deposit under sub. (1), if the correspondence is not returned to the banking or financial organization for nondelivery and if the banking or financial organization maintains a record of all such returned correspondence. If correspondence is returned, the deposit is presumed abandoned unless the owner has, within 5 years after the return, undertaken at least one of the activities specified in sub. (1) (a) to (e).

177.06(1m)(b) (b) This subsection does not apply to a deposit existing on December 31, 1984, until 5 years after that date or until one of the activities specified in sub. (1) (a) to (e) has occurred, whichever is earlier.

177.06(2) (2) For purposes of sub. (1), property includes interest and dividends.

177.06(3) (3) With respect to property described in sub. (1), a holder shall not do any of the following:

177.06(3)(a) (a) Impose a charge during a period of dormancy or inactivity which exceeds the charge regularly imposed by that holder on that class of account, or cease payment of interest during such a period solely because of dormancy or inactivity.

177.06(3)(b) (b) Assess a service charge after June 30 of the fiscal year covered in the report filed under s. 177.17 concerning that property.

177.06(4) (4) Any property described in sub. (1) that is automatically renewable is matured for purposes of sub. (1) upon the expiration of its initial time period, or after one year if the initial period is less than one year, except that in the case of any renewal to which the owner consents at or about the time of renewal by communicating in writing with the banking or financial organization or otherwise indicating consent as evidenced by a memorandum or other record on file prepared by an employee of the organization, the property is matured upon the expiration of the last time period for which consent was given or one year from the date of the last consent, whichever is longer. If, at the time provided for delivery in s. 177.17 (4) (a), a penalty or forfeiture in the payment of interest would result from the delivery of the property, the time for delivery is extended until the time when no penalty or forfeiture would result.

177.06 History History: 1983 a. 408; 1987 a. 399; 2001 a. 16; 2007 a. 157.



177.07 Funds owing under life insurance policies.

177.07  Funds owing under life insurance policies.

177.07(1)(1) Funds held or owing under any life or endowment insurance policy or annuity contract that has matured or terminated are presumed abandoned if unclaimed for more than 5 years after the funds became due and payable as established from the records of the insurance company holding or owing the funds, but property described in sub. (3) (b) is presumed abandoned if unclaimed for more than 2 years.

177.07(2) (2) If a person other than the insured or annuitant is entitled to the funds and no address of the person is known to the company or it is not definite and certain from the records of the company who is entitled to the funds, it is presumed that the last-known address of the person entitled to the funds is the same as the last-known address of the insured or annuitant according to the records of the company.

177.07(3) (3) For purposes of this chapter, a life or endowment insurance policy or annuity contract not matured by actual proof of the death of the insured or annuitant according to the records of the company is deemed matured and the proceeds due and payable under either of the following circumstances:

177.07(3)(a) (a) The company knows that the insured or annuitant has died.

177.07(3)(b) (b)

177.07(3)(b)1.1. The insured has attained, or would have attained if he or she were living, the limiting age under the mortality table on which the reserve is based;

177.07(3)(b)2. 2. The policy was in force at the time the insured attained, or would have attained, the limiting age specified in subd. 1.; and

177.07(3)(b)3. 3. Neither the insured nor any other person appearing to have an interest in the policy within the preceding 2 years, according to the records of the company, has assigned, readjusted or paid premiums on the policy, subjected the policy to a loan, corresponded in writing with the company concerning the policy or otherwise indicated an interest as evidenced by a memorandum or other record on file prepared by an employee of the company.

177.07(4) (4) For purposes of this chapter, the application of an automatic premium loan provision or other nonforfeiture provision contained in an insurance policy does not prevent a policy from being matured or terminated under sub. (1) if the insured has died or the insured or the beneficiary of the policy otherwise has become entitled to the proceeds thereof before the depletion of the cash surrender value of a policy by the application of those provisions.

177.07(5) (5) If the laws of this state or the terms of the life insurance policy require the company to give notice to the insured or owner that an automatic premium loan provision or other nonforfeiture provision has been exercised and the notice, given to an insured or owner whose last-known address according to the records of the company is in this state, is undeliverable, the company shall make a reasonable search to ascertain the policyholder's correct address to which the notice must be mailed.

177.07(6) (6) If the company learns of the death of the insured or annuitant and the beneficiary has not communicated with the insurer within 4 months after the death, the company shall take reasonable steps to pay the proceeds to the beneficiary.

177.07(7) (7) Commencing December 31, 1986, every change of beneficiary form issued by an insurance company under any life or endowment insurance policy or annuity contract to an insured or owner who is a resident of this state shall request all of the following information with regard to direct beneficiaries:

177.07(7)(a) (a) The name of each beneficiary, or if a class of beneficiaries is named, the name of each current beneficiary in the class.

177.07(7)(b) (b) The address of each beneficiary.

177.07(7)(c) (c) The relationship of each beneficiary to the insured.

177.07 History History: 1983 a. 408; 1985 a. 135 s. 85.



177.075 Distributions caused by certain insurance company activities.

177.075  Distributions caused by certain insurance company activities.

177.075(1)(1) Any intangible property distributable before January 1, 2003, in the course of a demutualization of an insurance company is presumed abandoned if the distribution remains unclaimed for more than 2 years after the date on which the property is distributable and if all of the following apply:

177.075(1)(a) (a) At the time the property is distributable, the holder knows that the last-known address of the owner, as reflected in the records of the holder, is incorrect or the holder has mailed the distribution or notice thereof to the owner at the last-known address of the owner, as reflected in the records of the holder, and the mailing has been returned to the holder as undeliverable.

177.075(1)(b) (b) The holder has not communicated with the owner in writing concerning the distribution after the date on which the property is distributable.

177.075(1)(c) (c) The holder has not communicated with the owner in any other manner concerning the distribution, as reflected in the records of the holder, after the date on which the property is distributable.

177.075(2) (2) Any intangible property distributable in the course of a demutualization of an insurance company is presumed abandoned as otherwise provided under this chapter if sub. (1) (a), (b), or (c) does not apply with respect to the distribution.

177.075(3) (3) Any intangible property distributable in the course of the dissolution of the Health Insurance Risk-Sharing Plan under 2013 Wisconsin Act 20, section 9122 (1L), and 2013 Wisconsin Act 116, section 32 (1) (b), is presumed abandoned as otherwise provided under this chapter if sub. (1) (a), (b), or (c) does not apply with respect to the distribution.

177.075 History History: 2003 a. 33; 2013 a. 20, 116.



177.08 Deposits held by utilities.

177.08  Deposits held by utilities. A deposit, including any interest thereon, made by a subscriber with a utility to secure payment or any sum paid in advance for utility services to be furnished, less any lawful deductions, that remains unclaimed by the owner for more than one year after termination of the services for which the deposit or advance payment was made is presumed abandoned.

177.08 History History: 1983 a. 408.



177.09 Refunds held by business associations.

177.09  Refunds held by business associations. Except to the extent otherwise ordered by the court or administrative agency, any sum that a business association has been ordered to refund by a court or administrative agency which has remained unclaimed by the owner for more than one year after it became payable in accordance with the final determination or order providing for the refund, regardless of whether the final determination or order requires any person entitled to a refund to make a claim for it, is presumed abandoned.

177.09 History History: 1983 a. 408.



177.10 Stock and other intangible interest in a business association.

177.10  Stock and other intangible interest in a business association.

177.10(1)(1) Stock or other equity interest in a business association is presumed unclaimed 3 years after the earliest of the following:

177.10(1)(a) (a) The date of the most recent dividend, stock split, or other distribution unclaimed by the apparent owner.

177.10(1)(b) (b) The date a statement of account or other notification or communication was returned as undeliverable.

177.10(2) (2) Subsection (1) applies to both the underlying stock, share, or other intangible ownership interest of an owner, and to the stock, share, or other intangible ownership interest in dividend and nondividend paying business associations whether or not the interest is represented by a certificate.

177.10(3) (3) Except as provided in s. 177.13, unmatured or unredeemed debt, other than a bearer bond or an original issue discount bond, is presumed unclaimed 3 years after the date of the earliest interest payment unclaimed by the owner.

177.10(4) (4) Except as provided in s. 177.13, matured or redeemed debt is presumed unclaimed 3 years after the date of maturity or redemption.

177.10(5) (5) At the time property is presumed unclaimed under sub. (1) or (2), any other property right accrued or accruing to the owner as a result of the property interest and not previously presumed unclaimed is also presumed unclaimed.

177.10(6) (6) A stock or other intangible ownership interest enrolled in a plan that provides for the automatic reinvestment of dividends, distributions, or other sums payable as a result of the interest shall not be presumed to be abandoned if the holder has sent a statement or other business communication concerning the property to the owner by 1st class mail and the statement or other business communication has not been returned for inability to make delivery to the addressee.

177.10(7) (7) Any dividend, profit, distribution, interest, redemption, payment on principal, or other sum held or owned by a business association for or to its shareholder, certificate holder, member, bondholder, or other security holder, who has not claimed it, or corresponded in writing with the business association concerning it, within 3 years after the date prescribed for payment or delivery, is presumed unclaimed.

177.10(8) (8) The running of any 3-year period under this section ceases if the person does any of the following:

177.10(8)(a) (a) Communicates in writing with the association or its agent regarding the interest or a dividend, distribution, or other sum payable as a result of the interest.

177.10(8)(b) (b) Otherwise communicates with the association regarding the interest or a dividend, distribution, or other sum payable as a result of the interest, as evidenced by a memorandum or other record on file with the association or its agent.

177.10(8)(c) (c) Presents an instrument issued to pay interest or a dividend or other cash distribution. If any future dividend, distribution, or other sum payable to the owner as a result of the interest is subsequently not claimed by the owner, a new period in which the property is presumed unclaimed commences and relates back only to the time a subsequent dividend, distribution, or other sum became due and payable.

177.10 History History: 1983 a. 408; 2001 a. 16; 2003 a. 33; 2005 a. 400.



177.11 Property of business associations held in course of dissolution.

177.11  Property of business associations held in course of dissolution. Intangible property distributable in the course of the dissolution of a business association which remains unclaimed by the owner for more than one year after the date specified for final distribution is presumed abandoned.

177.11 History History: 1983 a. 408.



177.12 Property held by agents and fiduciaries.

177.12  Property held by agents and fiduciaries.

177.12(1)(1) Intangible property and any income or increment derived from it held in a fiduciary capacity for the benefit of another person is presumed abandoned unless the owner, within 5 years after it has become payable or distributable, has increased or decreased the principal, accepted payment of principal or income, communicated concerning the property or otherwise indicated an interest as evidenced by a memorandum or other record on file prepared by the fiduciary.

177.12(2) (2) Funds in an individual retirement account or a retirement plan for self-employed individuals or similar account or plan established pursuant to the U.S. internal revenue code are not payable or distributable within the meaning of sub. (1) unless, under the terms of the account or plan, distribution of all or part of the funds would then be mandatory.

177.12(3) (3) For the purpose of this section, a person who holds property as an agent for a business association is deemed to hold the property in a fiduciary capacity for that business association alone, unless the agreement between the holder and the business association provides otherwise.

177.12(4) (4) For the purposes of this section, a person who is deemed to hold property in a fiduciary capacity for a business association alone is the holder of the property only insofar as the interest of the business association in the property is concerned, and the business association is the holder of the property insofar as the interest of any other person in the property is concerned.

177.12 History History: 1983 a. 408.



177.13 Property held by courts and public agencies.

177.13  Property held by courts and public agencies. Except as provided in ss. 40.08 (8), 800.095 (8), 852.01 (3), 863.37 (2) and 863.39, intangible property held for the owner by a court, state or other government, governmental subdivision or agency, public corporation or public authority that remains unclaimed by the owner for more than one year after it became payable or distributable is presumed abandoned.

177.13 History History: 1983 a. 408; 1995 a. 27; 2009 a. 402.



177.14 Credit memos.

177.14  Credit memos.

177.14(1)(1) A credit memo issued in the ordinary course of the issuer's business that remains unclaimed by the owner for more than 5 years after becoming payable or distributable is presumed abandoned.

177.14(2) (2) The amount presumed abandoned under sub. (1) is the amount credited to the recipient of the credit memo.

177.14 History History: 1983 a. 408; 2001 a. 109.



177.15 Wages.

177.15  Wages. Unpaid wages, including wages represented by unpresented payroll checks, owing in the ordinary course of the holder's business, which remain unclaimed by the owner for more than one year after becoming payable are presumed abandoned.

177.15 History History: 1983 a. 408.



177.16 Contents of safe deposit box or other safekeeping repository.

177.16  Contents of safe deposit box or other safekeeping repository. All tangible and intangible property held in a safe deposit box or any other safekeeping repository in this state in the ordinary course of the holder's business and proceeds resulting from the sale of the property permitted by other law, which remain unclaimed by the owner for more than 5 years after the lease or rental period on the box or other repository has expired, are presumed abandoned.

177.16 History History: 1983 a. 408.



177.165 Proceeds from sale of property in self-service storage facility.

177.165  Proceeds from sale of property in self-service storage facility. Notwithstanding s. 177.02 (1), the proceeds of a sale under s. 704.90 (6) of personal property stored in a leased facility located within a self-service storage facility after satisfaction of the operator's lien under s. 704.90 (3) (a) is presumed abandoned.

177.165 History History: 1987 a. 23.

177.165 Annotation While excess proceeds from sales under s. 704.90 (6) are presumed abandoned, nothing in ch. 177 suggests that this presumption may not be overcome. Nothing suggests that the holder may continue to hold the excess proceeds even if the person whose property was sold presents himself or herself in person to the holder or otherwise contacts the holder. Cook v. Public Storage, Inc. 2008 WI App 155, 314 Wis. 2d 426, 761 N.W.2d 645, 07-2077.



177.17 Reporting, payment, and delivery of abandoned property.

177.17  Reporting, payment, and delivery of abandoned property.

177.17(1)(1) A person holding tangible or intangible property presumed abandoned and subject to custody as unclaimed property under this chapter shall report to the administrator concerning the property as provided in this section.

177.17(2) (2) The report shall be verified and shall include all of the following:

177.17(2)(a) (a) Except with respect to travelers checks and money orders, the name, if known, and last-known address, if any, of each person appearing from the records of the holder to be the owner of property with a value of $50 or more presumed abandoned under this chapter.

177.17(2)(b) (b) In the case of unclaimed funds of $50 or more held or owing under any life or endowment insurance policy or annuity contract, the full name and last-known address of the insured or annuitant and of the beneficiary according to the records of the insurance company holding or owing the funds.

177.17(2)(c) (c) In the case of the contents of a safe deposit box or other safekeeping repository or of other tangible property, a description of the property and the place where it is held and may be inspected by the administrator, and any amounts owing to the holder.

177.17(2)(d) (d) The nature and identifying number, if any, or description of the property and the amount appearing from the records to be due, but items with a value of less than $50 each may be reported in the aggregate.

177.17(2)(e) (e) The date the property became payable, demandable or returnable, and the date of the last transaction with the apparent owner with respect to the property.

177.17(2)(f) (f) Other information the administrator prescribes by rule as necessary for the administration of this chapter.

177.17(3) (3) If the person holding property presumed abandoned and subject to custody as unclaimed property is a successor to other persons who previously held the property for the apparent owner or if the holder has changed his or her name while holding the property, the holder shall file with his or her report all known names and addresses of each previous holder of the property.

177.17(4) (4)

177.17(4)(a)(a)

177.17(4)(a)1.1. Before November 1 of each year, each holder shall file a report covering the previous fiscal year. In this paragraph, "fiscal year" means the period beginning on July 1 and ending on the following June 30. On written request by any person required to file a report, the administrator may extend the deadline established in this paragraph.

177.17(4)(a)2. 2. Except as otherwise provided in this subdivision and s. 177.06 (4), upon filing the report under subd. 1., the holder shall pay or deliver to the administrator all abandoned property required to be reported. This subdivision does not apply to abandoned property that is in the form of amounts credited under s. 20.912 (1) to the support collections trust fund or amounts not distributable from the support collections trust fund to the persons for whom the amounts were awarded.

177.17(4)(b) (b) The holder of an interest under s. 177.10 or a stock or other intangible ownership interest presumed abandoned under s. 177.075 (1) shall deliver to the administrator, upon filing the report required under this section, a duplicate certificate or other evidence of ownership if the holder does not issue certificates of ownership. Upon delivery of a duplicate certificate to the administrator, the holder and any transfer agent, registrar or other person acting for or on behalf of a holder in executing or delivering the duplicate certificate are relieved of all liability, as provided under s. 177.20, to any person, including any person acquiring the original certificate or the duplicate of the certificate issued to the administrator, for any loss or damage caused by the issuance and delivery of the duplicate certificate to the administrator.

177.17(5) (5) Not more than 120 days before filing the report required by this section, the holder in possession of property presumed abandoned and subject to custody as unclaimed property under this chapter shall send written notice to the apparent owner at his or her last-known address informing him or her that the holder is in possession of property subject to this chapter if all of the following exist:

177.17(5)(a) (a) The holder has in its records an address for the apparent owner which the holder's records do not disclose to be inaccurate.

177.17(5)(b) (b) The claim of the apparent owner is not barred by the statute of limitations.

177.17(5)(c) (c) The property has a value of $50 or more.

177.17 History History: 1983 a. 408; 1987 a. 399; 2001 a. 16 ss. 2888 to 2890, 2897; 2003 a. 33; 2005 a. 400; 2007 a. 157.



177.18 Notice and publication of lists of abandoned or escheated property.

177.18  Notice and publication of lists of abandoned or escheated property.

177.18(1)(1) Before July 1 of each year, the administrator shall publish a notice entitled "Notice of names of persons appearing to be owners of abandoned property". Except as provided in sub. (1m), the notice shall include the name of each person identified in a report filed under s. 177.17 since the publication of the previous notice. The administrator shall publish the notice as a class 1 notice under ch. 985, in a newspaper of general circulation in the county in which is located the last-known address of the person to be named in the notice. If no address is listed or the address is outside this state, the notice shall be published in the county in which the holder of the property has its principal place of business within this state.

177.18(1m) (1m) If the address of a person to be named in a notice under sub. (1) is outside this state, and if the administrator has entered into an agreement under s. 177.33 (1) with the state in which the address is located, the administrator may omit the information specified in sub. (2) with respect to that person from the notice published under sub. (1).

177.18(2) (2) A notice under sub. (1) shall contain all of the following:

177.18(2)(a) (a) The names in alphabetical order and last-known address, if any, of persons listed in the report and entitled to notice within the county as specified in sub. (1).

177.18(2)(b) (b) A statement that information concerning the property and the name and last-known address of the holder may be obtained by any person possessing an interest in the property by addressing an inquiry to the administrator.

177.18(2m) (2m) For money or other property received under s. 852.01 (3), 863.37 (2) or 863.39 (1), a notice shall be published at least annually in the official state newspaper and shall include the name of the decedent, the time and place of the decedent's death, the amount paid to the administrator, the name of the decedent's personal representative, the county in which the estate is probated and a statement that the money will be paid to the heirs or legatees without interest, on proof of ownership, if claimed within 10 years from the date of publication as provided in s. 863.39 (3).

177.18(3) (3) The administrator is not required to publish notice of any item with a value of less than $50 unless the administrator determines the publication to be in the public interest.

177.18(4) (4) This section does not apply to sums payable on travelers checks, money orders and other written instruments presumed abandoned under s. 177.04.

177.18 History History: 1983 a. 408; 1991 a. 39, 299; 2001 a. 16.



177.20 Custody by state; holder relieved from liability; reimbursement of holder paying claim; reclaiming for owner; defense of holder; payment of safe deposit box or repository charges.

177.20  Custody by state; holder relieved from liability; reimbursement of holder paying claim; reclaiming for owner; defense of holder; payment of safe deposit box or repository charges.

177.20(1) (1) Upon the payment or delivery of property to the administrator, this state assumes custody and responsibility for the safekeeping of the property. Any person who pays or delivers property to the administrator in good faith is relieved of all liability for any claim which exists or which may arise or be made with respect to the property.

177.20(2) (2) A holder who has paid money to the administrator under this chapter may make payment to any person who appears to the holder to be entitled to payment. Upon receiving proof of the payment and proof that the payee was entitled to payment, the administrator shall immediately reimburse the holder without imposing a fee or other charge. If reimbursement is sought for a payment made on a negotiable instrument, including a travelers check or money order, the holder shall be reimbursed upon filing proof that the instrument was duly presented and that payment was made to a person who appeared to the holder to be entitled to payment. The holder shall be reimbursed for payment made under this subsection even if the payment was made to a person whose claim was barred under s. 177.29 (1).

177.20(3) (3) A holder who has delivered property, including a certificate of any interest in a business association, but not including money, to the administrator under this chapter may reclaim the property if it is still in the possession of the administrator, without payment of a fee or other charge, upon filing proof that the owner has claimed the property from the holder.

177.20(4) (4) The administrator may accept the holder's affidavit as sufficient proof of the facts that entitle the holder to recover money and property under this section.

177.20(5) (5) If the holder pays or delivers property to the administrator in good faith and thereafter another person claims the property from the holder or if another state claims the money or property under its laws relating to escheat or abandoned or unclaimed property, the administrator, upon written notice of the claim, shall defend the holder against the claim and indemnify the holder against any liability on the claim.

177.20(6) (6) For the purposes of this section, "good faith" means that all of the following exist:

177.20(6)(a) (a) Payment or delivery was made in a reasonable attempt to comply with this chapter.

177.20(6)(b) (b) The person delivering the property was not a fiduciary then in breach of trust with respect to the property and that the person had a reasonable basis for believing, based on the facts then known to that person, that the property was abandoned for the purposes of this chapter.

177.20(6)(c) (c) There is no showing that the records pursuant to which the delivery was made did not meet reasonable commercial standards of practice in the industry.

177.20(7) (7) Property removed from a safe deposit box or other safekeeping repository is received by the administrator subject to the holder's right to be reimbursed for the actual cost of the opening and to any valid lien or contract providing for the holder to be reimbursed for unpaid rent or storage charges and subject to any 3rd-party lien. The administrator shall reimburse the holder from the proceeds remaining after deducting the administrator's selling cost.

177.20 History History: 1983 a. 408; 2005 a. 253.



177.21 Crediting of dividends, interest or increments to owner's account.

177.21  Crediting of dividends, interest or increments to owner's account. Whenever property other than money is paid or delivered to the administrator under this chapter, the owner is entitled to receive from the administrator any dividends, interest or other increments realized or accruing on the property at or before liquidation or conversion of the property into money.

177.21 History History: 1983 a. 408.



177.22 Public sale of abandoned property.

177.22  Public sale of abandoned property.

177.22(1) (1) Except as provided in subs. (2) and (4), the administrator, within 3 years after the receipt of abandoned property, shall sell it to the highest bidder in a manner that, in the judgment of the administrator, affords the most favorable market for the property. The administrator may decline the highest bid and reoffer the property for sale if, in his or her judgment, the bid is insufficient. If the administrator determines that the probable cost of sale exceeds the value of the property, it need not be offered for sale. Any public sale under this section held in a city, village, or town in this state shall be preceded by the publication of one notice, at least 3 weeks in advance of sale, in a newspaper of general circulation in the county in which the property is to be sold.

177.22(2) (2) Securities listed on an established stock exchange shall be sold at prices prevailing at the time of sale on the exchange. Other securities may be sold over the counter at prices prevailing at the time of sale or by any other method the administrator considers advisable.

177.22(4) (4) Unless the administrator determines that it is in the best interest of this state to do otherwise, he or she shall hold all securities for at least one year before selling them. No person has any claim under this chapter against this state, the holder, any transfer agent, registrar or other person acting for or on behalf of a holder for any appreciation in the value of the property occurring after delivery by the holder to the administrator.

177.22(5) (5) The purchaser of property at any sale conducted by the administrator under this chapter takes the property free of all claims of the owner or previous holder and of all persons claiming through or under them. The administrator shall execute all documents necessary to complete the transfer of ownership.

177.22 History History: 1983 a. 408; 1993 a. 246; 2001 a. 16; 2005 a. 400.



177.23 Deposit of funds.

177.23  Deposit of funds.

177.23(1)(1) Except as provided in sub. (2), the administrator shall deposit in the school fund all funds received under this chapter, including the clear proceeds from the sale of abandoned property under s. 177.22. Before making the deposit, the administrator shall record the name and last-known address of each person appearing from the holders' reports to be entitled to the property and the name and last-known address of each insured person or annuitant and beneficiary and, with respect to each policy or contract listed in the report of an insurance company, its number, the name of the company and the amount due. The information recorded by the administrator under this subsection is not available for inspection or copying under s. 19.35 (1) until 12 months after payment or delivery of the property is due under s. 177.17 (4) (a).

177.23(2) (2) The administrator shall deposit in the general fund an amount necessary for the payment of claims under ss. 177.24 to 177.26 and administrative expenses. Administrative expenses consist of any of the following:

177.23(2)(a) (a) Any costs in connection with the sale of abandoned property.

177.23(2)(b) (b) Costs of mailing and publication in connection with any abandoned property.

177.23(2)(c) (c) Reasonable service charges.

177.23(2)(d) (d) Costs incurred in examining records of holders of property and in collecting the property from those holders.

177.23(2)(e) (e) Salaries of the employees of the office of the state treasurer and the department of revenue that are attributable to the administration of this chapter.

177.23 History History: 1983 a. 408; 1987 a. 399; 2001 a. 16; 2005 a. 400; 2013 a. 20.



177.24 Filing of claim with administrator.

177.24  Filing of claim with administrator.

177.24(1) (1)

177.24(1)(a)(a) Any person, except another state, claiming an interest in any property paid or delivered under this chapter may file with the administrator a claim on a form prescribed by the administrator and verified by the claimant.

177.24(1)(b) (b)

177.24(1)(b)1.1. Subject to subd. 2., any person, except another state, claiming an interest in any property that is reported to the administrator under s. 177.17 and that is in the form of amounts credited under s. 20.912 (1) to the support collections trust fund or amounts not distributable from the support collections trust fund to the persons for whom the amounts were awarded may file a claim with the administrator, after December 1 following the report, on a form prescribed by the administrator and verified by the claimant.

177.24(1)(b)2. 2. A person who, on behalf of the owner of property reported to the administrator under s. 177.17, enters into an agreement under s. 177.35 to locate, deliver, recover, or assist in the recovery of the property shall include a copy of the agreement with the claim filed under this paragraph.

177.24(2) (2) The administrator shall consider each claim within 90 days after it is filed and may refer any claim to the attorney general for an opinion. For each claim referred, the attorney general shall advise the administrator either to allow it or to deny it in whole or in part. The administrator shall give written notice to the claimant if the claim is denied in whole or in part. The notice shall be given by mailing it to the last address, if any, stated in the claim as the address to which notices are to be sent. If no address for notices is stated in the claim, the notice shall be mailed to the last address, if any, stated in the claim as the address of the claimant. No notice of denial need be given if the claim fails to state either the last address to which notices are to be sent or the address of the claimant.

177.24(3) (3)

177.24(3)(a)(a) Except as provided in par. (b), if a claim is allowed, the administrator shall deliver the property to the claimant or pay the claimant the amount the administrator actually received or the net proceeds of the sale of the property, together with any additional amount required under s. 177.21. If the property claimed was interest bearing to the owner on the date of surrender by the holder, the administrator shall pay interest at a rate of 6% per year or any lesser rate the property earned while in the possession of the holder. Interest begins to accrue when the property is delivered to the administrator and ceases on the earlier of the expiration of 10 years after delivery or the date on which payment is made to the owner. No interest on interest-bearing property is payable for any period before December 31, 1984.

177.24(3)(b) (b) If the administrator allows a claim made under sub. (1) (b), the administrator shall pay the claimant the amount reported to the administrator under s. 177.17.

177.24(4) (4) Any holder who pays the owner for property that has been delivered to this state which, if claimed from the administrator, would be subject to sub. (3) (a) shall add interest as provided under sub. (3) (a). The added interest shall be repaid to the holder by the administrator in the same manner as the principal.

177.24 History History: 1983 a. 408; 2001 a. 16; 2011 a. 231.



177.25 Claim of another state to recover property; procedure.

177.25  Claim of another state to recover property; procedure.

177.25(1)(1) At any time after property has been paid or delivered to the administrator under this chapter, another state may recover the property under any of the following circumstances:

177.25(1)(a) (a) The property was subjected to custody by this state because the records of the holder did not reflect the last-known address of the apparent owner when the property was presumed abandoned under this chapter, and the other state establishes that the last-known address of the apparent owner or other person entitled to the property was in that state and that, under the laws of that state, the property escheated to or was subject to a claim of abandonment by that state.

177.25(1)(b) (b) The last-known address of the apparent owner or other person entitled to the property, as reflected by the records of the holder, is in the other state and under the laws of that state the property has escheated to or become subject to a claim of abandonment by that state.

177.25(1)(c) (c) The records of the holder were erroneous in that they did not accurately reflect the actual owner of the property and the last-known address of the actual owner is in the other state and, under the laws of that state, the property escheated to or was subject to a claim of abandonment by that state.

177.25(1)(d) (d) The property was subjected to custody by this state under s. 177.03 (6) and, under the laws of the state of domicile of the holder, the property has escheated to or become subject to a claim of abandonment by that state.

177.25(1)(e) (e) The property is the sum payable on a travelers check, money order or other similar instrument that was subjected to custody by this state under s. 177.04, the instrument was purchased in the other state and, under the laws of that state, the property escheated to or became subject to a claim of abandonment by that state.

177.25(1m) (1m) At any time after December 1 following the reporting, under s. 177.17, of property that is in the form of amounts credited under s. 20.912 (1) to the support collections trust fund or amounts not distributable from the support collections trust fund to the persons for whom the amounts were awarded, another state may recover the property under any of the circumstances described in sub. (1) (a) to (d).

177.25(2) (2) The claim of another state to recover escheated or abandoned property shall be presented in a form prescribed by the administrator, who shall decide the claim within 90 days after it is presented. The administrator shall allow the claim if he or she determines that the other state is entitled to the abandoned property under sub. (1) or (1m).

177.25(3) (3) The administrator shall require a state, before recovering property under this section, to agree to indemnify this state and its officers and employees against any liability on a claim for the property.

177.25 History History: 1983 a. 408; 2001 a. 16.



177.26 Action to establish claim.

177.26  Action to establish claim. A person aggrieved by a decision of the administrator or whose claim has not been acted upon within 90 days after its filing may bring an action to establish the claim in the circuit court, naming the administrator as a defendant. The action shall be brought within 90 days after the decision of the administrator or within 180 days after the filing of the claim if the administrator has failed to act on it. If the person establishes the claim in an action against the administrator, the court shall award the person costs and reasonable attorney fees.

177.26 History History: 1983 a. 408.



177.265 Reimbursement for claims and administrative expenses.

177.265  Reimbursement for claims and administrative expenses.

177.265(1)(1) At least quarterly, the department of children and families shall reimburse the administrator, based on information provided by the administrator, for all of the following:

177.265(1)(a) (a) Any claims paid under ss. 177.24 to 177.26, since the last reimbursement was made, with respect to abandoned property in the form of amounts credited under s. 20.912 (1) to the support collections trust fund and amounts not distributable from the support collections trust fund to the persons for whom the amounts were awarded.

177.265(1)(b) (b) Any administrative expenses specified in s. 177.23 (2) (a) to (e), incurred since the last reimbursement was made, with respect to abandoned property in the form of amounts credited under s. 20.912 (1) to the support collections trust fund and amounts not distributable from the support collections trust fund to the persons for whom the amounts were awarded.

177.265(2) (2) The administrator shall deposit in the general fund all moneys received under sub. (1).

177.265 History History: 2001 a. 16; 2007 a. 20.



177.27 Election to take payment or delivery.

177.27  Election to take payment or delivery.

177.27(1) (1) The administrator may decline to receive any property reported under this chapter if the administrator considers the property to have a value that is less than the anticipated expense of notice and sale. If the administrator elects not to receive custody of the property, the holder shall be notified within 120 days after filing the report required under s. 177.17.

177.27(2) (2) A holder may report and deliver property before the property is presumed abandoned with the written consent of the administrator and upon the conditions and terms prescribed by the administrator.

177.27 History History: 1983 a. 408; 2005 a. 400.



177.28 Destruction or disposition of property having insubstantial commercial value; immunity from liability.

177.28  Destruction or disposition of property having insubstantial commercial value; immunity from liability. If the administrator determines after investigation that any property delivered under this chapter has insubstantial commercial value, the administrator may destroy or otherwise dispose of the property at any time. No action or proceeding may be maintained against this state or any of its officers or against the holder for or on account of any action taken by the administrator under this section.

177.28 History History: 1983 a. 408.



177.29 Periods of limitation.

177.29  Periods of limitation.

177.29(1) (1) The expiration, before, on or after December 31, 1984, of any period of time specified by contract, statute or court order, during which an owner may make a claim for money or property or during which an owner may commence or enforce an action or proceeding to obtain payment of a claim for money or to recover property, does not prevent the money or property from being presumed abandoned or affect any duty to file a report or to pay or deliver abandoned property to the administrator as required by this chapter, subject to sub. (2).

177.29(2) (2)

177.29(2)(a)(a) Except as provided in par. (b), no civil action or proceeding with respect to any duty of a holder under this chapter may be commenced more than 5 years after the duty arose.

177.29(2)(b) (b) The expiration of any period of time during which an action or proceeding may be commenced or enforced to obtain payment of a claim for money or to recover property may not serve as a defense to an action or proceeding brought by or on behalf of the administrator against a governmental entity, or an officer or employee thereof, for the payment or delivery of abandoned property to the administrator or for the enforcement of a penalty.

177.29 History History: 1983 a. 408; 1991 a. 299.



177.30 Requests for reports and examination of records.

177.30  Requests for reports and examination of records.

177.30(2)(2) The administrator, at reasonable times and upon reasonable notice, may examine the records of any person to determine whether the person has complied with this chapter. The administrator may designate the division of banking or other appropriate regulatory authority to examine the records of regulated institutions to determine if the institutions have complied with this chapter. The administrator may conduct the examination even if the person believes it is not in possession of any property reportable or deliverable under this chapter.

177.30(3) (3) If a person is treated under s. 177.12 as the holder of the property only insofar as the interest of the business association in the property is concerned, the administrator may examine the records of the person as provided under sub. (2) if the administrator has given the required notice to both the person and the business association at least 90 days before the examination.

177.30(4) (4) If an examination of the records of a person results in the disclosure of property reportable and deliverable under this chapter, the administrator may assess the cost of the examination against the holder at the rate of $150 a day for each examiner, but the charges may not exceed the value of the property found to be reportable and deliverable. The cost of examination under sub. (3) may be imposed only against the business association.

177.30(5) (5) If a holder, after December 31, 1984, fails to maintain the records required under s. 177.31, and the records of the holder available for the periods subject to this chapter are insufficient to permit the preparation of a report, a court may determine the liability of such holder based on the court's findings as to a reasonable estimate of the amount due.

177.30 History History: 1983 a. 408; 1995 a. 27.



177.31 Retention of records.

177.31  Retention of records.

177.31(1) (1) Every holder required to file a report under s. 177.17 shall, as to any property for which it has obtained the last-known address of the owner, maintain a record of the name and last-known address of the owner for 5 years after the property is reported, unless a shorter time is provided in sub. (2) or by rule of the administrator.

177.31(2) (2) Any business association that sells in this state its travelers checks, money orders or other similar written instruments, other than 3rd-party bank checks on which the business association is directly liable, or that provides such instruments to others for sale in this state, shall, for 3 years after the date the property is reportable, maintain a record of those instruments while they remain outstanding, indicating the state and date of issue.

177.31 History History: 1983 a. 408; 2005 a. 253.



177.32 Enforcement.

177.32  Enforcement. The attorney general may bring an action in circuit court or in federal court to enforce this chapter.

177.32 History History: 1983 a. 408; 1991 a. 299.



177.33 Interstate agreements and cooperation; joint and reciprocal actions with other states.

177.33  Interstate agreements and cooperation; joint and reciprocal actions with other states.

177.33(1) (1) The administrator may enter into agreements with other states to exchange information needed to enable this or another state to audit or otherwise determine unclaimed property that it or another state may be entitled to subject to a claim of custody. The administrator may by rule require the reporting of information needed to enable compliance with agreements made under this section and may prescribe the form of the required reports.

177.33(2) (2) To avoid conflicts between the administrator's procedures and the procedures of administrators in other jurisdictions that enact the uniform unclaimed property act, the administrator shall, consistent with the purposes, policies and provisions of this chapter, before adopting, amending or repealing rules, advise and consult with administrators in other jurisdictions that enact substantially the uniform unclaimed property act and shall take into consideration the rules of administrators in other jurisdictions that enact the uniform unclaimed property act.

177.33(3) (3) The administrator may join with other states to seek enforcement of this chapter against any person who is or may be holding property reportable under this chapter.

177.33(4) (4) At the request of another state, the attorney general may bring an action in the name of the administrator of the other state in the circuit court to enforce the unclaimed property laws of the other state against a holder in this state of property subject to escheat or a claim of abandonment by the other state, if the other state has agreed to pay expenses incurred by the attorney general in bringing the action.

177.33(5) (5) The administrator may request the attorney general of another state or any other person to bring an action in the other state in the name of the administrator. This state shall pay all expenses including attorney fees in any action under this subsection. The administrator may agree to pay the person bringing the action attorney fees based in whole or in part on a percentage of the value of any property recovered in the action. No expenses paid under this subsection may be deducted from the amount that is subject to the claim by the owner under this chapter.

177.33 History History: 1983 a. 408.



177.34 Interest and penalties.

177.34  Interest and penalties.

177.34(1) (1) A person who fails to pay or deliver property within the time prescribed by this chapter shall pay the administrator interest at the annual rate of 18% on the property or value thereof from the date the property should have been paid or delivered.

177.34(2) (2) A person who willfully fails to file a report or perform any other duty required under this chapter is subject to a forfeiture of not less than $100 for each day the report is withheld or the duty is not performed, but not more than $5,000.

177.34(3) (3) A person who willfully fails to pay or deliver property to the administrator as required under this chapter is subject to a forfeiture equal to 25% of the value of the property that should have been paid or delivered.

177.34(4) (4) A person who willfully refuses, after written demand by the administrator, to pay or deliver property to the administrator as required under this chapter may be fined not less than $100 nor more than $5,000 or imprisoned for not more than 9 months or both.

177.34 History History: 1983 a. 408.



177.35 Agreement to locate reported property.

177.35  Agreement to locate reported property.

177.35(1)(1) Except for agreements made under s. 177.33, if a person agrees, for compensation and on behalf of the owner of property reported under s. 177.17, to locate, deliver, recover or assist in the recovery of the reported property, the agreement shall be in writing and shall include all of the following:

177.35(1)(a) (a) A description of the property and the value of the property.

177.35(1)(b) (b) A clear and prominent statement of the fee or other compensation to be paid by or on behalf of the owner, which may not exceed 20% of the actual value of the property recovered.

177.35(1)(c) (c) A clear and prominent statement disclosing the name and address of the holder and whether the property has been paid to the administrator.

177.35(1)(d) (d) The notarized signature of the owner.

177.35(2) (2)

177.35(2)(a)(a) An agreement entered into under this section is not enforceable if the agreement is entered into within 12 months after payment or delivery of the property is due under s. 177.17 (4) (a).

177.35(2)(b) (b) An agreement entered into under this section that relates to property that is in the form of amounts credited under s. 20.912 (1) to the support collections trust fund or amounts not distributable from the support collections trust fund to the persons for whom the amounts were awarded is not enforceable if the agreement is entered into within 12 months after December 1 following the reporting of the property under s. 177.17.

177.35(3) (3) An agreement entered into under this section shall be submitted with a claim filed under s. 177.24 (1) (b).

177.35 History History: 1983 a. 408; 1987 a. 399; 2001 a. 16; 2011 a. 231.



177.36 Foreign transactions.

177.36  Foreign transactions. This chapter does not apply to any property held, due and owing in a foreign country and arising out of a foreign transaction.

177.36 History History: 1983 a. 408.



177.37 Effect of new provisions; clarification of application.

177.37  Effect of new provisions; clarification of application.

177.37(1)(1) This chapter does not relieve a holder of a duty that arose before December 31, 1984 to report, pay or deliver property. A holder who did not comply with the law in effect before December 31, 1984 is subject to the applicable enforcement and penalty provisions that then existed and they are continued in effect for the purpose of this subsection, except as provided in s. 177.29 (2).

177.37(2) (2) The initial report filed under this chapter for property that was not required to be reported before December 31, 1984, but which is subject to this chapter, shall include all items of property that would have been presumed abandoned during the 10-year period preceding December 31, 1984 as if this chapter had been in effect during that period.

177.37 History History: 1983 a. 408.



177.38 Rules.

177.38  Rules. The administrator may adopt any rules necessary to administer this chapter.

177.38 History History: 1983 a. 408.



177.40 Uniformity of application and construction.

177.40  Uniformity of application and construction. This chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.

177.40 History History: 1983 a. 408.



177.41 Escheat of property to municipalities.

177.41  Escheat of property to municipalities. If any statute provides for the escheat of abandoned or unclaimed property to a county, city, village or town, this chapter does not apply.

177.41 History History: 1983 a. 408.






178. Uniform partnership act.

178.01 Citation; definition of terms; knowledge and notice.

178.01  Citation; definition of terms; knowledge and notice.

178.01(1)(1) This chapter may be cited as the "Uniform Partnership Act".

178.01(2) (2) In this chapter:

178.01(2)(a) (a) "Bankrupt" includes bankrupt under the federal bankruptcy act or insolvent under any state insolvent act.

178.01(2)(b) (b) "Business" includes every trade, occupation or profession.

178.01(2)(c) (c) "Conveyance" includes every assignment, lease, mortgage or encumbrance.

178.01(2)(d) (d) "Court" includes every court and judge having jurisdiction in the case.

178.01(2)(de) (de) "Department" means the department of financial institutions.

178.01(2)(dm) (dm) "Foreign registered limited liability partnership" means a limited liability partnership formed pursuant to an agreement governed by the laws of another state or country and registered under the laws of that jurisdiction.

178.01(2)(e) (e) "Person" includes individuals, partnerships, limited liability companies, corporations, other associations and, to the extent authorized by governing instrument or court order, personal representatives and trustees.

178.01(2)(f) (f) "Real property" includes land and any interest or estate in land.

178.01(2)(g) (g) "Registered limited liability partnership" means a partnership formed pursuant to an agreement governed by the laws of this state and registered under s. 178.40.

178.01(3) (3) A person has "knowledge" of a fact within the meaning of this chapter not only when that person has actual knowledge thereof, but also when that person has knowledge of such other facts as in the circumstances shows bad faith.

178.01(4) (4) A person has "notice" of a fact within the meaning of this chapter when the person who claims the benefit of the notice (a) states the fact to such person, or (b) delivers through the mail, or by other means of communication, a written statement of the fact to such person or to a proper person at his or her place of business or residence.

178.01 History History: 1971 c. 66; 1983 a. 189; 1993 a. 112, 482; 1995 a. 97, 225.



178.02 Rules of construction.

178.02  Rules of construction.

178.02(1) (1) The rule that statutes in derogation of the common law are to be strictly construed shall have no application to this chapter.

178.02(2) (2) The law of estoppel shall apply under this chapter.

178.02(3) (3) The law of agency shall apply under this chapter.

178.02(4) (4) This chapter shall be so interpreted and construed as to effect its general purpose to make uniform the law of those states which enact it.

178.02(5) (5) This chapter shall not be construed so as to impair the obligations of any contract existing July 9, 1915, nor to affect any action or proceedings begun or right accrued before said date.

178.02(6) (6) In any case not provided for in this chapter the rules of law and equity, including the law merchant, shall govern.



178.03 Partnership defined.

178.03  Partnership defined.

178.03(1) (1) A partnership is an association of 2 or more persons to carry on as co-owners a business for profit. A partnership includes a registered limited liability partnership and a foreign registered limited liability partnership.

178.03(2) (2) But any association formed under any other statute of this state, or any statute adopted by authority, other than the authority of this state, is not a partnership under this chapter, unless such association would have been a partnership in this state prior to the adoption of this chapter; but this chapter shall apply to limited partnerships except insofar as the statutes relating to such partnerships are inconsistent herewith.

178.03 History History: 1993 a. 491; 1995 a. 97.



178.04 Determination of whether partnership exists.

178.04  Determination of whether partnership exists. In determining whether a partnership exists, these rules shall apply:

178.04(1) (1) Except as provided by s. 178.13, persons who are not partners as to each other are not partners as to 3rd persons.

178.04(2) (2) Joint tenancy, tenancy in common, tenancy by the entireties, joint property, common property, or part ownership does not of itself establish a partnership, whether such co-owners do or do not share any profits made by the use of the property.

178.04(3) (3) The sharing of gross returns does not of itself establish a partnership, whether or not the persons sharing them have a joint or common right or interest in any property from which the returns are derived.

178.04(4) (4) The receipt by a person of a share of the profits of a business is prima facie evidence that that person is a partner in the business, but that inference shall not be drawn if the profits were received for any of the following:

178.04(4)(a) (a) As payment as a debt by installments or otherwise.

178.04(4)(b) (b) As wages of an employee or rent to a landlord.

178.04(4)(c) (c) As an annuity to a surviving spouse or representative of a deceased partner.

178.04(4)(d) (d) As interest on a loan, though the amount of payment vary with the profits of the business.

178.04(4)(e) (e) As the consideration for the sale of the goodwill of a business or other property by installments or otherwise.

178.04 History History: 1975 c. 94 s. 91 (5); 1975 c. 199; 1993 a. 491; 1997 a. 254; 2005 a. 253.

178.04 Annotation The receipt of a share of profits is prima facie evidence that a person is a partner, but a partnership will not be implied merely because of common ownership of property, whether or not profits are shared. Anderson v. Anderson, 54 Wis. 2d 666, 196 N.W.2d 727 (1972).

178.04 Annotation Except when all parties have performed the contract, thus indicating their acquiescence in its terms, a partnership created to deal in real estate is void unless it conforms to the statute of frauds. Estate of Schaefer, 72 Wis. 2d 600, 241 N.W.2d 607 (1976).



178.05 Partnership property.

178.05  Partnership property.

178.05(1) (1) All property originally brought into the partnership stock or subsequently acquired, by purchase or otherwise, on account of the partnership is partnership property.

178.05(2) (2) Unless the contrary intention appears, property acquired with partnership funds is partnership property.

178.05(3) (3) Any estate in real property may be acquired in the partnership name. Title so acquired can be conveyed only in the partnership name.

178.05(4) (4) A conveyance to a partnership in the partnership name, though without words of inheritance, passes the entire estate of the grantor unless a contrary intent appears.

178.05 Annotation Whether real estate is partnership property depends on whether it was acquired on account of the partnership, and, when held in the name of a partner, upon the intention of the parties. The fact that realty, individually owned, is used for partnership purposes is insufficient to support a finding that the land is partnership property. Estate of Schreiber, 68 Wis. 2d 135, 227 N.W.2d 917 (1975).



178.06 Partners are agents of partnership.

178.06  Partners are agents of partnership.

178.06(1) (1) Every partner is an agent of the partnership for the purpose of its business, and the act of every partner, including the execution in the partnership name of any instrument, for apparently carrying on in the usual way the business of the partnership of which the partner is a member binds the partnership, unless the partner so acting has in fact no authority to act for the partnership in the particular matter, and the person with whom the partner is dealing has knowledge of the fact that the partner has no such authority.

178.06(2) (2) An act of a partner which is not apparently for the carrying on of the business of the partnership in the usual way does not bind the partnership unless authorized by the other partners.

178.06(3) (3) Unless authorized by the other partners or unless they have abandoned the business, one or more but less than all of the partners have no authority to do any of the following:

178.06(3)(a) (a) Assign the partnership property in trust for creditors or on the assignee's promise to pay the debts of the partnership.

178.06(3)(b) (b) Dispose of the goodwill of the business.

178.06(3)(c) (c) Perform any other act which would make it impossible to carry on the ordinary business of the partnership.

178.06(3)(d) (d) Confess a judgment.

178.06(3)(e) (e) Submit a partnership claim or liability to arbitration or reference.

178.06(4) (4) No act of a partner in contravention of a restriction on the partner's authority shall bind the partnership to persons having knowledge of the restriction.

178.06 History History: 1993 a. 482; 1997 a. 35.

178.06 Annotation When one partner repeatedly entered into renewals of an employment contract with a pharmacist to operate a drug store without objections by the other partners, the contract was valid even though highly favorable to the employee, so long as the partner received no personal benefit that the other partners did not share. Reliable Pharmacy v. Hall, 54 Wis. 2d 191, 194 N.W.2d 596 (1972).

178.06 Annotation When a partner's actions in real estate a transaction on behalf of a partnership fall within the express provisions of s. 178.06 (1), a partner who acts on behalf of the partnership is "an agent of the partnership" and s. 178.06 (1) controls. When the partner's actions do not fall within those provisions, the partner "purports to act as an agent," and s. 706.03 controls. Wyss v. Albee, 193 Wis. 2d 101, 532 N.W.2d 444 (1995).



178.07 Conveyance of real property of partnership.

178.07  Conveyance of real property of partnership.

178.07(1)(1) Where title to real property is in the partnership name, any partner may convey title to such property by a conveyance executed in the partnership name; but the partnership may recover such property unless the partner's act binds the partnership under the provisions of s. 178.06 (1), or unless such property has been conveyed by the grantee or a person claiming through such grantee to a holder for value without knowledge that the partner, in making the conveyance, has exceeded the partner's authority.

178.07(2) (2) Where title to real property is in the name of the partnership, a conveyance executed by a partner, in the partner's own name, passes the equitable interest of the partnership, provided the act is one within the authority of the partner under s. 178.06 (1).

178.07(3) (3) Where title to real property is in the name of one or more but not all the partners, and the record does not disclose the right of the partnership, the partners in whose name the title stands may convey title to such property, but the partnership may recover such property if the partners' act does not bind the partnership under s. 178.06 (1), unless the purchaser or the purchaser's assignee is a holder for value, without knowledge.

178.07(4) (4) Where the title to real property is in the name of one or more or all the partners, or in a 3rd person in trust for the partnership, a conveyance executed by a partner in the partnership name, or in the partner's own name, passes the equitable interest of the partnership, provided the act is one within the authority of the partner under s. 178.06 (1).

178.07(5) (5) Where the title to real property is in the names of all the partners a conveyance executed by all the partners passes all their rights in such property.

178.07 History History: 1993 a. 482; 2005 a. 253.



178.08 Admission by partner is evidence against the partnership.

178.08  Admission by partner is evidence against the partnership. An admission or representation made by any partner concerning partnership affairs within the scope of the partner's authority as conferred by this chapter is evidence against the partnership.

178.08 History History: 1993 a. 482.



178.09 Notice to or knowledge of partner charges partnership.

178.09  Notice to or knowledge of partner charges partnership. Notice to any partner of any matter relating to partnership affairs, and the knowledge of the partner acting in the particular matter, acquired while a partner or then present to the partner's mind, and the knowledge of any other partner who reasonably could and should have communicated it to the acting partner, operate as notice to or knowledge of the partnership, except in the case of a fraud on the partnership committed by or with the consent of that partner.

178.09 History History: 1993 a. 482.



178.10 Partnership liable for wrongful act of partner.

178.10  Partnership liable for wrongful act of partner. Where, by any wrongful act or omission of any partner acting in the ordinary course of the business of the partnership, or with the authority of the partner's copartners, loss or injury is caused to any person, not being a partner in the partnership, or any penalty is incurred, the partnership is liable therefor to the same extent as the partner so acting or omitting to act.

178.10 History History: 1993 a. 482.



178.11 Partnership liable on partner's breach of trust.

178.11  Partnership liable on partner's breach of trust. The partnership is bound to make good the loss if any of the following occurs:

178.11(1) (1) One partner acting within the scope of his or her apparent authority receives money or property of a 3rd person and misapplies it.

178.11(2) (2) The partnership in the course of its business receives money or property of a 3rd person and the money or property so received is misapplied by any partner while it is in the custody of the partnership.

178.11 History History: 1993 a. 482.



178.12 Liability of partners.

178.12  Liability of partners.

178.12(1) (1) Except as provided in sub. (2), all partners are liable:

178.12(1)(a) (a) Jointly and severally for everything chargeable to the partnership under ss. 178.10 and 178.11.

178.12(1)(b) (b) Jointly for all other debts and obligations of the partnership, but any partner may enter into a separate obligation to perform a partnership contract.

178.12(2) (2) Except as provided in sub. (3), a partner in a registered limited liability partnership is not personally liable directly or indirectly, or by way of indemnification, contribution, assessment or otherwise, for any debt, obligation or liability of the partnership, whether in tort, contract or otherwise, and including any debt, obligation or liability arising from omissions, negligence, wrongful acts, misconduct or malpractice, arising while the partnership is a registered limited liability partnership.

178.12(3) (3) Subsection (2) does not affect the liability of a partner in a registered limited liability partnership for any of the following:

178.12(3)(a) (a) The partner's own omissions, negligence, wrongful acts, misconduct or malpractice.

178.12(3)(b) (b) The omissions, negligence, wrongful acts, misconduct or malpractice of any person acting under the partner's actual supervision and control in the specific activity in which the omissions, negligence, wrongful acts, misconduct or malpractice occurred.

178.12(3)(c) (c) Any other debts, obligations and liabilities resulting from the partner's acts or conduct other than as a partner.

178.12(3)(d) (d) Any liability that the partner may have under s. 13.69 (1).

178.12(4) (4) A partner in a registered limited liability partnership is not a proper defendant in a proceeding to recover damages or to enforce obligations of the type described in sub. (2) unless the partner is alleged in good faith to be personally liable under sub. (3).

178.12 History History: 1995 a. 97.



178.13 Partnership by estoppel.

178.13  Partnership by estoppel.

178.13(1) (1) When a person, by words spoken or written or by conduct, represents himself or herself, or consents to another representing him or her to anyone, as a partner in an existing partnership or with one or more persons not actual partners, he or she is liable to any such person to whom such representation has been made, who has, on the faith of such representation, given credit to the actual or apparent partnership and, if he or she has made such representation or consented to its being made in a public manner, he or she is liable to such person, whether the representation has or has not been made or communicated to such person so giving credit by or with the knowledge of the apparent partner making the representation or consenting to its being made, as follows:

178.13(1)(a) (a) If a partnership liability results, he or she is liable as though he or she were an actual member of the partnership.

178.13(1)(b) (b) If no partnership liability results, he or she is liable jointly with the other persons, if any, so consenting to the contract or representation as to incur liability, otherwise separately.

178.13(2) (2) When a person has been thus represented to be a partner in an existing partnership, or with one or more persons not actual partners, that person is an agent of the persons consenting to such representation to bind them to the same extent and in the same manner as though that person were a partner in fact, with respect to persons who rely upon the representation. Where all the members of the existing partnership consent to the representation, a partnership act or obligation results; but in all other cases it is the joint act or obligation of the person acting and the persons consenting to the representation.

178.13 History History: 1993 a. 482; 1997 a. 254.

178.13 Annotation Under Wis. Tel. Co. v. Lehman, 274 Wis. 331, partnership by estoppel involves some express or implied representation by the person in question that he or she is a partner, in reasonable and bona fide reliance upon which the person seeking to hold him or her liable as a partner has changed position, in such a manner that he or she will be prejudiced if the representation is denied. The party seeking to hold another liable as a partner must, in the exercise of reasonable prudence and good faith, have relied upon such condition or thing and been misled by it. Given the 50-year-old precedent, it appears that estoppel may be based on a change in position and is not limited to an extension of credit. Glazer v. Brookhouse, 471 F. Supp. 2d 945 (2007).



178.14 Liability of incoming partner.

178.14  Liability of incoming partner. A person admitted as a partner into an existing partnership is liable for all the obligations of the partnership arising before that person's admission as though that person had been a partner when such obligations were incurred, except that this liability shall be satisfied only out of partnership property.

178.14 History History: 1993 a. 482.



178.15 Rights and duties of partners.

178.15  Rights and duties of partners. The rights and duties of the partners in relation to the partnership shall be determined, subject to any agreement between them, by the following rules:

178.15(1) (1) Each partner shall be repaid that partner's contributions, whether by way of capital or advances to the partnership property and share equally in the profits and surplus remaining after all liabilities, including those to partners, are satisfied; and, except as provided in s. 178.12 (2), each partner must contribute towards the losses, whether of capital or otherwise, sustained by the partnership according to that partner's share in the profits.

178.15(2) (2) The partnership must indemnify every partner in respect of payments made and personal liabilities reasonably incurred by him or her in the ordinary and proper conduct of the partnership's business, or for the preservation of the partnership's business or property.

178.15(3) (3) A partner, who in aid of the partnership makes any payment or advance beyond the amount of capital which he or she agreed to contribute, shall be paid interest from the date of the payment or advance.

178.15(4) (4) A partner shall receive interest on the capital contributed by him or her only from the date when repayment should be made.

178.15(5) (5) All partners have equal rights in the management and conduct of the partnership business.

178.15(6) (6) No partner is entitled to remuneration for acting in the partnership business, except that a surviving partner is entitled to reasonable compensation for his or her services in winding up the partnership affairs.

178.15(7) (7) No person can become a member of a partnership without the consent of all the partners.

178.15(8) (8) Any difference arising as to ordinary matters connected with the partnership business may be decided by a majority of the partners; but no act in contravention of any agreement between the partners may be done rightfully without the consent of all the partners.

178.15 History History: 1993 a. 482; 1995 a. 97.

178.15 Annotation Sub. (6) allows extra compensation only when a partnership is dissolved due to the death of a partner and there is a surviving partner. It did not apply when a partner's decision to retire dissolved the partnership, but the business of the partnership had not been wound up at the time of the retiring partner's death 6 months later. Estate of Matteson v. Matteson, 2008 WI 48, 309 Wis. 2d 311, 749 N.W.2d 557, 05-2607.

178.15 Annotation Under the default rules set forth in ch. 178, there is only one exception to the general rule that no partner is entitled to remuneration for acting in the partnership business. A partner is entitled to extra compensation if he or she is a "surviving partner" under sub. (6). Wisconsin courts have strictly construed the term "surviving partner" to apply only to those partners who have survived another partner's death. Bushard v. Reisman, 2011 WI 51, 334 Wis. 2d 571, 800 N.W.2d 373, 09-0438.



178.16 Partnership books.

178.16  Partnership books. The partnership books shall be kept, subject to any agreement between the partners, at the principal place of business of the partnership, and every partner shall at all times have access to and may inspect and copy any of them.



178.17 Partners must render information.

178.17  Partners must render information. Partners shall render on demand true and full information of all things affecting the partnership to any partner or the legal representative of any deceased partner or partner under legal disability.



178.18 Partner accountable as fiduciary.

178.18  Partner accountable as fiduciary.

178.18(1) (1) Every partner must account to the partnership for any benefit, and hold as trustee for it any profits derived by him or her without the consent of the other partners from any transaction connected with the formation, conduct, or liquidation of the partnership or from any use by him or her of partnership property.

178.18(2) (2) This section applies also to the representatives of a deceased partner engaged in the liquidation of the affairs of the partnership as the personal representatives of the last surviving partner.

178.18 History History: 1993 a. 482.



178.19 Right to an account.

178.19  Right to an account. Any partner shall have the right to a formal account as to partnership affairs in any of the following circumstances:

178.19(1) (1) If that partner is wrongfully excluded from the partnership business or possession of its property by his or her copartners.

178.19(2) (2) If the right exists under the terms of any agreement.

178.19(3) (3) As provided by s. 178.18.

178.19(4) (4) If other circumstances render it just and reasonable.

178.19 History History: 1993 a. 482.



178.20 After fixed term partnership continues as partnership at will.

178.20  After fixed term partnership continues as partnership at will.

178.20(1)(1) When a partnership for a fixed term or particular undertaking is continued after the termination of such term or particular undertaking without any express agreement, the rights and duties of the partners remain the same as they were at such termination, so far as is consistent with a partnership at will.

178.20(2) (2) A continuation of the business by the partners or such of them as habitually acted therein during the term, without any settlement or liquidation of the partnership affairs, is prima facie evidence of a continuation of the partnership.



178.21 Property rights of partner.

178.21  Property rights of partner.

178.21(1) (1) The property rights of a partner are that partner's rights in specific partnership property, that partner's interest in the partnership, and his or her right to participate in the management.

178.21(2) (2) A partner is co-owner with the other partners of specific partnership property holding as a tenant in partnership.

178.21(3) (3) The incidents of this tenancy are such that:

178.21(3)(a) (a) A partner, subject to the provisions of this chapter and to any agreement between the partners, has an equal right with the other partners to possess specific partnership property for partnership purposes; but a partner has no right to possess such property for any other purpose without the consent of the other partners.

178.21(3)(b) (b) A partner's right in specific partnership property is not assignable except in connection with the assignment of the rights of all the partners in the same property.

178.21(3)(c) (c) A partner's right in specific partnership property is not subject to attachment or execution, except on a claim against the partnership. When partnership property is attached for a partnership debt the partners, or any of them, or the representatives of a deceased partner, cannot claim any right under the homestead or exemption laws.

178.21(3)(d) (d) On the death of a partner the partner's right in specific partnership property vests in the surviving partner or partners, except where the deceased was the last surviving partner, when the partner's right in such property vests in the partner's legal representative. Such surviving partner or partners, or the legal representative of the last surviving partner, has no right to possess the partnership property for any but a partnership purpose.

178.21(3)(e) (e) A partner's right in specific partnership property is not subject to elective rights under s. 861.02 (1) of a surviving spouse or to allowances to a surviving spouse, heirs, or next of kin.

178.21 History History: 1975 c. 94 s. 91 (6); 1975 c. 200; 1983 a. 186; 1985 a. 37; 1987 a. 393 s. 53; 1993 a. 213, 482; 1997 a. 188.



178.22 Partner's interest in partnership.

178.22  Partner's interest in partnership. A partner's interest in the partnership is the partner's share of the profits and surplus, and the same is personal property.

178.22 History History: 1993 a. 482.



178.23 Assignment of partner's interest.

178.23  Assignment of partner's interest.

178.23(1) (1) A conveyance by a partner of the partner's interest in the partnership does not of itself dissolve the partnership, nor, as against the other partners in the absence of agreement, entitle the assignee, during the continuance of the partnership, to interfere in the management or administration of the partnership business or affairs, or to require any information or account of partnership transactions, or to inspect the partnership books; but it merely entitles the assignee to receive in accordance with the assignee's contract the profits to which the assigning partner would otherwise be entitled.

178.23(2) (2) In case of a dissolution of the partnership, the assignee is entitled to receive the assignor's interest and may require an account from the date only of the last account agreed to by all the partners.

178.23 History History: 1993 a. 482.

178.23 Annotation A partner's interest in partnership property is assignable by inter vivos gift, provided the elements of such a gift are established. Estate of Schreiber, 68 Wis. 2d 135, 227 N.W.2d 917 (1992).



178.24 Partner's interest chargeable as such with judgment lien.

178.24  Partner's interest chargeable as such with judgment lien.

178.24(1)(1) On due application to a competent court by any judgment creditor of a partner, the court which entered the judgment, order or decree, or any other court, may charge the interest of the debtor partner with payment of the unsatisfied amount of such judgment debt with interest thereon; and may then or later appoint a receiver of the debtor partner's share of the profits, and of any other money due or to fall due to the debtor partner in respect to the partnership, and make all other orders, directions, accounts and inquiries which the debtor partner might have made, or which the circumstances of the case may require.

178.24(2) (2) The interest charged may be redeemed at any time before foreclosure, or in case of a sale being directed by the court may be purchased without thereby causing a dissolution:

178.24(2)(a) (a) With separate property, by any one or more of the partners; or

178.24(2)(b) (b) With partnership property, by any one or more of the partners with the consent of all the partners whose interests are not so charged or sold.

178.24(3) (3) Nothing in this chapter shall be held to deprive a partner of the partner's right, if any, under the exemption laws, as regards the partner's interest in the partnership.

178.24 History History: 1993 a. 482; 1999 a. 83.



178.25 Dissolution of partnership defined.

178.25  Dissolution of partnership defined.

178.25(1) (1) The dissolution of a partnership is the change in the relation of the partners caused by any partner ceasing to be associated in the carrying on as distinguished from the winding up of the business.

178.25(2) (2) On dissolution the partnership is not terminated, but continues until the winding up of partnership affairs is completed.



178.26 Causes of dissolution.

178.26  Causes of dissolution. Dissolution is caused:

178.26(1) (1) Without violation of the agreement between the partners (a) by the termination of the definite term or particular undertaking specified in the agreement, (b) by the express will of any partner when no definite term or particular undertaking is specified, (c) by the express will of all the partners who have not assigned their interests or suffered them to be charged for their separate debts, either before or after the termination of any specified term or particular undertaking, (d) by the expulsion of any partner from the business bona fide in accordance with such a power conferred by the agreement between the partners;

178.26(2) (2) In contravention of the agreement between the partners, where the circumstances do not permit a dissolution under any other provision of this section, by the express will of any partner at any time;

178.26(3) (3) By any event which makes it unlawful for the business of the partnership to be carried on or for the members to carry it on in partnership;

178.26(4) (4) By the death of any partner;

178.26(5) (5) By the bankruptcy of any partner or the partnership;

178.26(6) (6) By decree of court under s. 178.27.



178.27 Dissolution by decree of court.

178.27  Dissolution by decree of court.

178.27(1) (1) On application by or for a partner the court shall decree a dissolution whenever any of the following applies:

178.27(1)(a) (a) A partner has been declared a lunatic in any judicial proceeding or is shown to be of unsound mind.

178.27(1)(b) (b) A partner becomes in any other way incapable of performing the partner's part of the partnership contract.

178.27(1)(c) (c) A partner has been guilty of such conduct as tends to affect prejudicially the carrying on of the business.

178.27(1)(d) (d) A partner willfully or persistently commits a breach of the partnership agreement, or otherwise so conducts himself or herself in matters relating to the partnership business that it is not reasonably practicable to carry on the business in partnership with him or her.

178.27(1)(e) (e) The business of the partnership can only be carried on at a loss.

178.27(1)(f) (f) Other circumstances render a dissolution equitable.

178.27(2) (2) On the application of the purchaser of a partner's interest under s. 178.23 or 178.24:

178.27(2)(a) (a) After the termination of the specified term or particular undertaking;

178.27(2)(b) (b) At any time if the partnership was a partnership at will when the interest was assigned or when the charging order was issued.

178.27(3) (3) Upon application by a district attorney or the attorney general, the court shall decree a dissolution if the partnership has violated s. 940.302 (2) or 948.051 (2).

178.27 History History: 1993 a. 482; 2007 a. 116.



178.28 Dissolution terminates agency of partner.

178.28  Dissolution terminates agency of partner. Except so far as may be necessary to wind up partnership affairs or to complete transactions begun but not then finished, dissolution terminates all authority of any partner to act for the partnership, with respect to the partners, when the dissolution is not by the act, bankruptcy or death of a partner; or when the dissolution is by such act, bankruptcy or death of a partner, in cases where s. 178.29 so requires, and with respect to persons not partners, as declared in s. 178.30.



178.29 Liability of dissolving partner to partners continues until knowledge of dissolution.

178.29  Liability of dissolving partner to partners continues until knowledge of dissolution. If a dissolution is caused by the act, death or bankruptcy of a partner, each partner is liable to the other copartners for the partner's share of any liability created by any partner acting for the partnership as if the partnership had not been dissolved unless any of the following applies:

178.29(1) (1) The dissolution being by act of any partner, the partner acting for the partnership had knowledge of the dissolution.

178.29(2) (2) The dissolution being by the death or bankruptcy of a partner, the partner acting for the partnership had knowledge or notice of the death or bankruptcy.

178.29(3) (3) The liability is for a debt, obligation or liability for which the partner is not liable as provided in s. 178.12 (2).

178.29 History History: 1993 a. 482; 1995 a. 97.



178.30 Partner's agency after dissolution.

178.30  Partner's agency after dissolution.

178.30(1) (1) After dissolution a partner can bind the partnership except as provided in sub. (3):

178.30(1)(a) (a) By any act appropriate for winding up partnership affairs or completing transactions unfinished at dissolution.

178.30(1)(b) (b) By any transaction that would bind the partnership if dissolution had not taken place, provided the other party to the transaction:

178.30(1)(b)1. 1. Had extended credit to the partnership prior to dissolution and had no knowledge or notice of the dissolution; or

178.30(1)(b)2. 2. Though he had not so extended credit, had nevertheless known of the partnership prior to dissolution and, having no knowledge or notice of dissolution, the fact of dissolution had not been advertised in a newspaper of general circulation in the place (or in each place if more than one) at which the partnership business was regularly carried on.

178.30(2) (2) The liability of a partner under sub. (1) (b) shall be satisfied out of partnership assets alone when such partner had been prior to dissolution:

178.30(2)(a) (a) Unknown as a partner to the persons with whom the contract is made; and

178.30(2)(b) (b) So far unknown and inactive in partnership affairs that the business reputation of the partnership could not be said to have been in any degree due to the partner's connection with it.

178.30(3) (3) The partnership is in no case bound by any act of a partner after dissolution if any of the following applies:

178.30(3)(a) (a) The partnership is dissolved because it is unlawful to carry on the business, unless the act is appropriate for winding up partnership affairs.

178.30(3)(b) (b) The partner has become bankrupt.

178.30(3)(c) (c) The partner has no authority to wind up partnership affairs, except by a transaction with any of the following:

178.30(3)(c)1. 1. A person who had extended credit to the partnership prior to dissolution and had no knowledge or notice of the partner's want of authority.

178.30(3)(c)2. 2. A person who had not extended credit to the partnership prior to dissolution, and having no knowledge or notice of the partner's want of authority, the fact of the partner's want of authority had not been advertised in the manner provided for advertising the fact of dissolution in sub. (1) (b) 2.

178.30(4) (4) Nothing in this section shall affect the liability under s. 178.13 of any person who after dissolution represents himself or herself or consents to another representing him or her as a partner in a partnership engaged in carrying on business.

178.30 History History: 1993 a. 482; 2001 a. 38.



178.31 Discharge of existing liabilities on dissolution.

178.31  Discharge of existing liabilities on dissolution.

178.31(1)(1) The dissolution of the partnership does not of itself discharge the existing liability of any partner.

178.31(2) (2) A partner is discharged from any existing liability upon dissolution of the partnership by an agreement to that effect between the partner, the partnership creditor and the person or partnership continuing the business; and such agreement may be inferred from the course of dealing between the creditor having knowledge of the dissolution and the person or partnership continuing the business.

178.31(3) (3) Where a person agrees to assume the existing obligations of a dissolved partnership, the partners whose obligations have been assumed shall be discharged from any liability to any creditor of the partnership who, knowing of the agreement, consents to a material alteration in the nature or time of payment of such obligations.

178.31(4) (4) The individual property of a deceased partner shall be liable for those obligations of the partnership incurred while the deceased partner was a partner and for which the deceased partner was liable under s. 178.12 but subject to the prior payment of the deceased partner's separate debts.

178.31 History History: 1993 a. 482; 1995 a. 97.

178.31 Annotation Notwithstanding an agreement between the partners, both partners were liable for a prior partnership obligation since there was no agreement under sub. (2). Fox Valley Builders Corp. v. Day, 71 Wis. 2d 785, 238 N.W.2d 748 (1976).



178.32 Right to wind up.

178.32  Right to wind up. Unless otherwise agreed, the partners who have not wrongfully dissolved the partnership or the legal representative of the last surviving partner, not bankrupt, has the right to wind up the partnership affairs; provided, however, that any partner, the partner's legal representative, or the partner's assignee, upon cause shown, may obtain winding up by the court.

178.32 History History: 1993 a. 482.



178.33 Application of partnership property on dissolution.

178.33  Application of partnership property on dissolution.

178.33(1)(1) When dissolution is caused in any way, except in contravention of the partnership agreement, each partner, as against the other copartners and all persons claiming through them in respect of their interests in the partnership, unless otherwise agreed, may have the partnership property applied to discharge its liabilities, and the surplus applied to pay in cash the net amount owing to the respective partners. But if dissolution is caused by expulsion of a partner, bona fide under the partnership agreement, and if the expelled partner is discharged from all partnership liabilities, either by payment or agreement under s. 178.31 (2) the expelled partner shall receive in cash only the net amount due the expelled partner from the partnership.

178.33(2) (2) When dissolution is caused in contravention of the partnership agreement the rights of the partners shall be as follows:

178.33(2)(a) (a) Each partner who has not caused dissolution wrongfully shall have all the rights specified in sub. (1), and the right, as against each partner who has caused the dissolution wrongfully, to damages for breach of the agreement.

178.33(2)(b) (b) The partners who have not caused the dissolution wrongfully, if they all desire to continue the business in the same name, either by themselves or jointly with others, may do so, during the agreed term for the partnership and for that purpose may possess the partnership property, provided they secure the payment by bond approved by the court, or pay to any partner who has caused the dissolution wrongfully, the value of his or her interest in the partnership at the dissolution, less any damages recoverable under par. (a), and in like manner indemnify him or her against all present or future partnership liabilities.

178.33(2)(c) (c) A partner who has caused the dissolution wrongfully shall have, if the business is not continued under the provisions of par. (b), all the rights of a partner under sub. (1) subject to the provisions of par. (a), and, if the business is continued under par. (b), the right as against the other partners and all claiming through them in respect of their interests in the partnership, to have the value of his or her interest in the partnership, less any damages caused to the other partners by the dissolution, ascertained and paid to him or her in cash, or the payment secured by bond approved by the court, and to be released from all existing liabilities of the partnership; but in ascertaining the value of the partner's interest the value of the goodwill of the business shall not be considered.

178.33 History History: 1993 a. 482; 1997 a. 254.

178.33 Annotation A partner who had not wrongfully dissolved the partnership had a right under sub. (1) to force a sale of assets, in the absence of a contrary agreement. Dreifuerst v. Dreifuerst, 90 Wis. 2d 566, 280 N.W.2d 335 (Ct. App. 1979).

178.33 Annotation A business run for 8 years by a surviving partner was winding up under s. 178.33 (1), not continuing under s. 178.37. Trust Estate of Schaefer, 91 Wis. 2d 360, 283 N.W.2d 410 (Ct. App. 1979).

178.33 Annotation A deceased or withdrawing partner has no claim to post-dissolution profits that are related to the skill and services of the remaining partners. Fees from work in progress at the time of dissolution constitute partnership assets allocated to each partner according to the partnership formula without any additional compensation to the partner who performed the work. Gull v. Van Epps, 185 Wis. 2d 609, 517 N.W.2d 531 (Ct. App. 1994).



178.34 Adjustment of rights on dissolution for fraud.

178.34  Adjustment of rights on dissolution for fraud. If a partnership contract is rescinded on the ground of the fraud or misrepresentation of one of the parties thereto, the party entitled to rescind is, without prejudice to any other right, entitled to all of the following:

178.34(1) (1) A lien on, or right of retention of, the surplus of the partnership property after satisfying the partnership liabilities to 3rd persons for any sum of money paid by the party entitled to rescind for the purchase of an interest in the partnership and for any capital or advances contributed by the party entitled to rescind.

178.34(2) (2) To stand, after all liabilities to 3rd persons have been satisfied, in the place of the creditors of the partnership for any payments made by the party entitled to rescind in respect of the partnership liabilities.

178.34(3) (3) Indemnification by the person guilty of the fraud or making the representation against all debts and liabilities of the partnership.

178.34 History History: 1993 a. 482; 2005 a. 253.



178.35 Settlement and distribution on dissolution.

178.35  Settlement and distribution on dissolution. In settling accounts between the partners after dissolution, the following rules shall be observed, subject to any agreement to the contrary:

178.35(1) (1) The assets of the partnership are all of the following:

178.35(1)(a) (a) Partnership property.

178.35(1)(b) (b) Contributions of the partners specified in sub. (4).

178.35(2) (2) The liabilities of the partnership shall rank in order of payment, as follows:

178.35(2)(a) (a) Those owing to creditors other than partners.

178.35(2)(b) (b) Those owing to partners other than for capital and profits.

178.35(2)(c) (c) Those owing to partners in respect of capital.

178.35(2)(d) (d) Those owing to partners in respect of profits.

178.35(3) (3) The assets shall be applied in the order of their declaration in sub. (1) to the satisfaction of the liabilities.

178.35(4) (4) Except as provided in s. 178.12 (2), the partners shall contribute, as provided by s. 178.15 (1), the amount necessary to satisfy liabilities, and if any, but not all, of the partners are insolvent, or, not being subject to process, refuse to contribute, the other partners shall contribute their share of the liabilities, and, in the relative proportions in which they share the profits, the additional amount necessary to pay the liabilities.

178.35(5) (5) An assignee for the benefit of creditors or any person appointed by the court shall have the right to enforce the contributions specified in sub. (4).

178.35(6) (6) Any partner or the partner's legal representative shall have the right to enforce the contributions specified in sub. (4) to the extent of the amount which the partner has paid in excess of the partner's share of the liability.

178.35(7) (7) The individual property of a deceased partner shall be liable for the contributions specified in sub. (4).

178.35(8) (8) When partnership property and the individual properties of the partners are in possession of a court for distribution, partnership creditors shall have priority on partnership property and separate creditors on individual property, saving the rights of lien or secured creditors as heretofore.

178.35(9) (9) If a partner has become bankrupt or the partner's estate is insolvent, the claims against the partner's separate property shall rank in the following order:

178.35(9)(a) (a) Those owing to separate creditors.

178.35(9)(b) (b) Those owing to partnership creditors.

178.35(9)(c) (c) Those owing to partners by way of contribution.

178.35 History History: 1993 a. 482; 1995 a. 97.



178.36 Rights and liabilities on continuing business after dissolution without liquidation.

178.36  Rights and liabilities on continuing business after dissolution without liquidation.

178.36(1) (1) If any new partner is admitted into an existing partnership, or if any partner retires and assigns, or the representative of the deceased partner assigns, that partner's rights in partnership property to 2 or more of the partners, or to one or more of the partners and one or more 3rd persons and if the business is continued without liquidation of the partnership affairs, the creditors of the first or dissolved partnership are also creditors of the partnership so continuing the business.

178.36(2) (2) When all but one partner retire and assign (or the representative of a deceased partner assigns) their rights in partnership property to the remaining partner, who continues the business without liquidation of partnership affairs, either alone or with others, creditors of the dissolved partnership are also creditors of the person or partnership so continuing the business.

178.36(3) (3) If any partner retires or dies and the business of the dissolved partnership is continued as set forth in subs. (1) and (2), with the consent of the retired partners or the representative of the deceased partner, but without any assignment of the retired or deceased partner's right in partnership property, rights of creditors of the dissolved partnership and of the creditors of the person or partnership continuing the business shall be as if such assignment had been made.

178.36(4) (4) When all the partners or their representatives assign their rights in partnership property to one or more 3rd persons who promise to pay the debts and who continue the business of the dissolved partnership, creditors of the dissolved partnership are also creditors of the person or partnership continuing the business.

178.36(5) (5) When any partner wrongfully causes a dissolution and the remaining partners continue the business under the provisions of s. 178.33 (2) (b), either alone or with others, and without liquidation of the partnership affairs, creditors of the dissolved partnership are also creditors of the person or partnership continuing the business.

178.36(6) (6) When a partner is expelled and the remaining partners continue the business either alone or with others, without liquidation of the partnership affairs, creditors of the dissolved partnership are also creditors of the person or partnership continuing the business.

178.36(7) (7) The liability of a 3rd person becoming a partner in the partnership continuing the business, under this section to the creditors of the dissolved partnership shall be satisfied out of partnership property only.

178.36(8) (8) If the business of a partnership after dissolution is continued under any conditions set forth in this section, the creditors of the dissolved partnership, as against the separate creditors of the retiring or deceased partner or the representative of the deceased partner, have a prior right to any claim of the retired partner or the representative of the deceased partner against the person or partnership continuing the business, on account of the retired or deceased partner's interest in the dissolved partnership or on account of any consideration promised for such interest or for the retired or deceased partner's right in partnership property.

178.36(9) (9) Nothing in this section shall be held to modify any right of creditors to set aside any assignment on the ground of fraud.

178.36(10) (10) The use by the person or partnership continuing the business of the partnership name, or the name of a deceased partner as part thereof, shall not of itself make the individual property of the deceased partner liable for any debts contracted by such person or partnership.

178.36 History History: 1993 a. 482; 2005 a. 253.

178.36 Annotation A business run for 8 years by a surviving partner was winding up under s. 178.33 (1), not continuing under s. 178.37. Trust Estate of Schaefer, 91 Wis. 2d 360, 283 N.W.2d 410 (Ct. App. 1979).



178.37 Rights of retiring or deceased partner.

178.37  Rights of retiring or deceased partner. If any partner retires or dies, and the business is continued under any of the conditions set forth in s. 178.33 (2) (b) or 178.36 (1), (2), (3), (5) and (6), without any settlement of accounts as between the retired or deceased partner or the deceased partner's estate and the person or partnership continuing the business, unless otherwise agreed, the retired partner or the deceased partner's legal representative as against such persons or partnership may have the value of the retired or deceased partner's interest at the date of dissolution ascertained, and shall receive as an ordinary creditor an amount equal to the value of the retired or deceased partner's interest in the dissolved partnership with interest, or, at the option of the retired partner or the deceased partner's legal representative, in lieu of interest, the profits attributable to the use of the retired or deceased partner's right in the property of the dissolved partnership; provided that the creditors of the dissolved partnership as against the separate creditors, or the representative of the retired or deceased partner, shall have priority on any claim arising under this section, as provided by s. 178.36 (8).

178.37 History History: 1993 a. 482.

178.37 Annotation A personal representative who is also a partner may not deprive a deceased partner's estate of its rights to interest or profits under this section. Hence, a personal representative possessed no authority to waive the estate's rights under the statute, and the personal representative must choose one of the options provided. McDonald v. McDonald, 68 Wis. 2d 292, 228 N.W.2d 727 (1975).

178.37 Annotation When a legal representative has failed or refused to act, an heir may maintain an action to recover assets for the benefit of an estate. Schaefer v. Schaefer, 89 Wis. 2d 323, 278 N.W.2d 332 (Ct. App. 1979).

178.37 Annotation A business run for 8 years by a surviving partner was winding up under s. 178.33 (1), not continuing under s. 178.37. Trust Estate of Schaefer, 91 Wis. 2d 360, 283 N.W.2d 410 (Ct. App. 1979).

178.37 Annotation A deceased or withdrawing partner has no claim to post-dissolution profits that are related to the skill and services of the remaining partners. Fees from work in progress at the time of dissolution constitute partnership assets allocated to each partner according to the partnership formula without any additional compensation to the partner who performs the work. Gull v. Van Epps, 185 Wis. 2d 609, 517 N.W.2d 531 (Ct. App. 1994).

178.37 Annotation The burden is on the retiring partner, not the continuing partner, to prove "profits attributable." Exiting partners are not entitled to a full predissolution profit share after dissolution because the predissolution profit-sharing ratio was predicated in part on that partner's contribution of services, which ended upon dissolution, while after dissolution, the exiting partner is compensated for the use of its investment in the partnership. Estate of Matteson v. Matteson, 2008 WI 48, 309 Wis. 2d 311, 749 N.W.2d 557, 05-2607.

178.37 Annotation Every partnership dissolution causes a wind-up rather than a continuation unless the outgoing partner consents to a continuation. It is improper for a circuit court to conclude that the dissolution of a partnership resulted in a continuation simply because the partnership's business actually continued. The relevant inquiry is whether the departing partner consented to continuation in lieu of wind-up at the time of dissolution. Bushard v. Reisman, 2011 WI 51, 334 Wis. 2d 571, 800 N.W.2d 373, 09-0438.



178.38 Right to accounting accrues on dissolution.

178.38  Right to accounting accrues on dissolution. The right to an account of his or her interest shall accrue to any partner, or his or her legal representative, as against the winding up partners or the surviving partners or the person or partnership continuing the business, at the date of dissolution, in the absence of any agreement to the contrary.

178.38 History History: 1993 a. 482.



178.39 Recording of partnership agreements; amendments; articles of dissolution.

178.39  Recording of partnership agreements; amendments; articles of dissolution. Partnership agreements, amendments thereof and agreements in dissolution thereof may be recorded in the office of the register of deeds of the county in which the principal place of business of such partnership is located.

178.39 History History: 1993 a. 301.



178.40 Registration of limited liability partnerships.

178.40  Registration of limited liability partnerships.

178.40(1)(1) To become a registered limited liability partnership or a foreign registered limited liability partnership, a partnership shall file with the department the fee specified in s. 178.48 and a registration statement that includes all of the following:

178.40(1)(a) (a) A name for the partnership that complies with s. 178.42.

178.40(1)(b) (b) If a foreign registered limited liability partnership, the name of the state or country under whose law it is formed.

178.40(1)(c) (c) The mailing address of its principal office.

178.40(1)(d) (d) The street address of the registered office and the name and address of the registered agent at that office for service of process.

178.40(1)(e) (e) A statement that the partnership registers as a registered limited liability partnership or a foreign registered limited liability partnership.

178.40(1)(f) (f) Any other information that the partnership determines to include.

178.40(2) (2) A registered limited liability partnership or a foreign registered limited liability partnership may amend its registration statement at any time by filing with the department a statement that includes all of the following:

178.40(2)(a) (a) The name of the partnership.

178.40(2)(b) (b) If a foreign registered limited liability partnership, the name of the state or country under whose law it is formed.

178.40(2)(c) (c) The date of the filing of the original registration statement.

178.40(2)(d) (d) The amendment to the registration statement.

178.40(3) (3) A registered limited liability partnership or a foreign registered limited liability partnership may terminate its registration by filing with the department the fee specified in s. 178.48 and a written notice of withdrawal that includes all of the following:

178.40(3)(a) (a) The name of the partnership.

178.40(3)(b) (b) If a foreign registered limited liability partnership, the name of the state or country under whose law it is formed.

178.40(3)(c) (c) A statement that the partnership withdraws its registration.

178.40 History History: 1995 a. 97.

178.40 Annotation Wisconsin's LLP Law. Fahrenbach & Klinker. Wis. Law. March 1996.



178.41 Effect of registration.

178.41  Effect of registration.

178.41(1) (1) A registration of a limited liability partnership is effective when the registration statement takes effect under s. 178.49.

178.41(1)(a) (a) The department's filing of a registration statement is conclusive proof that the partnership is registered as a registered limited liability partnership or a foreign registered limited liability partnership under this chapter, except in a proceeding by the state to revoke the registration, and is notice of all other facts set forth in the registration statement.

178.41(1)(b) (b) The department's filing of a registration statement of a foreign registered limited liability partnership under s. 178.40 constitutes its certificate of authority to transact business in this state and is notice of all other facts set forth in the registration statement.

178.41(2) (2)

178.41(2)(a)(a) A partnership that registers as a registered limited liability partnership is for all purposes the same partnership that existed before the registration and continues to be a partnership under the laws of this state.

178.41(2)(b) (b) If a registered limited liability partnership or a foreign registered limited liability partnership dissolves for any reason and its business continues without winding up the partnership affairs and without liquidating or terminating the partnership, and so long as the partnership continues to comply with s. 178.42, the registration of the registered limited liability partnership or the foreign registered limited liability partnership shall continue to be applicable to the partnership continuing the business, and the partnership shall not be required to file a new registration statement. The partnership continuing the business shall be considered to have filed any documents required or permitted under this chapter which were filed by the dissolved registered limited liability partnership or foreign registered limited liability partnership.

178.41(3) (3) If a registered limited liability partnership or a foreign registered limited liability partnership dissolves for any reason and winds up its affairs, liquidates or terminates, the registration statement remains in effect as to the partnership and partners during the period of winding up and remains in effect as to the partners after liquidation or termination with respect to liabilities of the partnership incurred, assumed or arising before the effective date of liquidation or termination.

178.41(4) (4) A partnership continues as a registered limited liability partnership or foreign registered limited liability partnership if there is substantial compliance with the requirements of this chapter. The status of a partnership as a registered limited liability partnership or foreign registered limited liability partnership and the liability of a partner of that registered limited liability partnership or foreign registered limited liability partnership shall not be adversely affected by errors or subsequent changes in the information stated in any filing under this chapter.

178.41 History History: 1995 a. 97.



178.42 Name of registered limited liability partnership.

178.42  Name of registered limited liability partnership.

178.42(1)(1) The name of a registered limited liability partnership shall contain the words "Registered Limited Liability Partnership" or "Limited Liability Partnership" or the abbreviation "L.L.P." or "LLP" as the last words or letters of its name.

178.42(2) (2) The name of a foreign registered limited liability partnership transacting business in this state shall contain the words "Registered Limited Liability Partnership" or "Limited Liability Partnership" or the abbreviation "L.L.P." or "LLP", or other words or abbreviations as may be required or authorized by the laws of the jurisdiction in which the partnership is formed.

178.42(3) (3) Except as provided in sub. (4), the name of a registered limited liability partnership shall be distinguishable upon the records of the department from all of the following names:

178.42(3)(a) (a) The name of any other domestic or foreign corporation, cooperative, unincorporated cooperative association, registered limited liability partnership, limited partnership, or limited liability company existing, registered or licensed to transact business under the laws of this state.

178.42(3)(b) (b) Any name reserved or registered under ch. 179, 180, 181, 183, 185, or 193.

178.42(4) (4) The name of a registered limited liability partnership is not distinguishable from a name referred to under sub. (3) (a) and (b) if the only difference between it and the other name is the inclusion or absence of a word or words referred to in sub. (1) or (2) or the words "corporation", "incorporated", "limited", "company", "cooperative", "limited partnership", "limited liability company" or abbreviations of these words.

178.42(5) (5) If the name of a domestic or foreign limited liability partnership is not distinguishable from a name referred to under sub. (3) (a) and (b), the domestic or foreign limited liability partnership may register under a fictitious name that is distinguishable from a name referred to under sub. (3) (a) and (b).

178.42 History History: 1995 a. 97; 2005 a. 441.



178.43 Registered office and registered agent.

178.43  Registered office and registered agent.

178.43(1) (1) A registered limited liability partnership and foreign registered limited liability partnership shall continuously maintain in this state a registered office and registered agent. The registered office may be the same as any of the partnership's places of business. The registered agent shall be any of the following:

178.43(1)(a) (a) A natural person who resides in this state and whose business office is identical with the registered office.

178.43(1)(b) (b) A domestic corporation, nonstock corporation, limited liability company, limited partnership or registered limited liability partnership.

178.43(1)(c) (c) A foreign corporation, foreign limited liability company, foreign limited partnership or foreign registered limited liability partnership if that entity is authorized to transact business in this state and the entity's business office is identical with the registered office.

178.43(2m) (2m) The registered agent of a registered limited liability partnership or a foreign limited liability partnership may resign as registered agent by executing and filing with the department a written statement that includes all of the following information, as applicable:

178.43(2m)(a) (a) The name of the registered limited liability partnership or foreign registered limited liability partnership for which the registered agent is acting.

178.43(2m)(b) (b) The name of the registered agent.

178.43(2m)(c) (c) If the registered agent is acting for a registered limited liability partnership, the street address of the registered limited liability partnership.

178.43(2m)(d) (d) If the registered agent is acting for a foreign registered limited liability partnership, the foreign registered limited liability partnership's current registered office and the mailing address of the foreign registered limited liability partnership's current principal office.

178.43(2m)(e) (e) A statement that the registered agent resigns.

178.43(2m)(f) (f) If the registered office is also discontinued, a statement to that effect.

178.43(3m) (3m) After the filing of a statement under sub. (2m), the department shall mail a copy of the statement to the registered limited liability partnership or foreign registered limited liability partnership at the address provided under sub. (2m) (c) or (d).

178.43(4) (4) A registered limited liability partnership or foreign registered limited liability partnership may change its registered office or registered agent, or both, by doing any of the following:

178.43(4)(a) (a) Delivering to the department for filing a statement of change.

178.43(4)(b) (b) Including the name of its registered agent and the street address of its registered office, as changed, in an amendment to its registration statement.

178.43(5) (5) Except as provided in sub. (6), a statement of change shall include all of the following information:

178.43(5)(a) (a) The name of the registered limited liability partnership or foreign registered limited liability partnership and, if applicable, a statement that the registered limited liability partnership or foreign registered limited liability partnership is registered under this chapter.

178.43(5)(b) (b) The name of its registered agent, as changed.

178.43(5)(c) (c) The street address of its registered agent, as changed.

178.43(5)(d) (d) A statement that, after the changes are made, the street addresses of its registered office and the business office of its registered agent will be identical.

178.43(6) (6) If the name of a registered agent changes or if the street address of a registered agent's business office changes, the registered agent may change the name of the registered agent or the street address of the registered office, or both, of any registered limited liability partnership or foreign registered limited liability partnership for which he, she, or it is the registered agent. To make a change under this subsection, the registered agent shall notify the registered limited liability partnership or foreign registered limited liability partnership in writing of the change and deliver to the department for filing a signed statement that complies with sub. (5) and recites that the registered limited liability partnership or foreign registered limited liability partnership has been notified of the change.

178.43 History History: 1995 a. 97; 2001 a. 44, 105; 2009 a. 237.



178.44 Service on registered limited liability partnership.

178.44  Service on registered limited liability partnership.

178.44(1)(1) A registered limited liability partnership's or foreign registered limited liability partnership's registered agent is the partnership's agent for service of process, notice or demand required or permitted by law to be served on the partnership.

178.44(2) (2) Except as provided in sub. (3), if a registered limited liability partnership or a foreign registered limited liability partnership has no registered agent or the agent cannot with reasonable diligence be served, the partnership may be served by registered or certified mail, return receipt requested, addressed to the partnership at its principal office. Service is perfected under this subsection at the earliest of the following:

178.44(2)(a) (a) The date on which the partnership receives the mail.

178.44(2)(b) (b) The date shown on the return receipt, if signed on behalf of the partnership.

178.44(2)(c) (c) Five days after its deposit in the U.S. mail, if mailed postpaid and correctly addressed.

178.44(3) (3) If the address of the registered limited liability partnership's or foreign registered limited liability partnership's principal office cannot be determined from the records of the department, the partnership may be served by publishing a class 3 notice, under ch. 985, in the community in which the partnership's principal office or registered office, as most recently designated in the records of the department, is located.

178.44(4) (4) This section does not limit or affect the right to serve any process, notice or demand required or permitted by law to be served on a registered limited liability partnership or a foreign registered limited liability partnership in any other manner permitted by law.

178.44 History History: 1995 a. 97.



178.45 Foreign registered limited liability partnerships.

178.45  Foreign registered limited liability partnerships.

178.45(1)(1) Before transacting business in this state, a foreign registered limited liability partnership shall do all of the following:

178.45(1)(a) (a) Comply with any statutory or administrative registration or filing requirements governing the specific type of business in which the partnership is engaged.

178.45(1)(b) (b) Obtain a certificate of authority from the department by filing a registration statement under s. 178.40.

178.45(1m) (1m) Upon application by a district attorney or the attorney general, a court shall revoke a foreign registered limited liability partnership's certificate of authority if the foreign registered limited liability partnership has violated s. 940.302 (2) or 948.051 (2).

178.45(2) (2) A foreign registered limited liability partnership holding a valid certificate of authority under this section is subject to ss. 178.40 to 178.53.

178.45(3) (3) The internal affairs of a foreign registered limited liability partnership, including the liability of partners for debts, obligations and liabilities of or chargeable to the partnership, shall be subject to and governed by the laws of the jurisdiction in which the foreign limited liability partnership is formed.

178.45(4) (4) The following shall apply to a foreign registered limited liability partnership transacting business in this state without filing a registration statement and obtaining a certificate of authority under s. 178.40:

178.45(4)(a) (a) A foreign registered limited liability partnership transacting business in this state without a certificate of authority may not maintain a proceeding in a court of this state until it obtains a certificate of authority.

178.45(4)(b) (b) Neither the successor to a foreign registered limited liability partnership that transacted business in this state without a certificate of authority nor the assignee of a cause of action arising out of that business may maintain a proceeding based on that cause of action in a court of this state until the foreign registered limited liability partnership or its successor obtains a certificate of authority.

178.45(4)(c) (c) A court may stay a proceeding commenced by a foreign registered limited liability partnership, or its successor or assignee, until the court determines if the foreign limited liability partnership or its successor requires a certificate of authority. If the court determines that a certificate is required, the court may further stay the proceeding until the foreign registered limited liability partnership or its successor obtains the certificate of authority.

178.45(4)(d) (d) The failure of a foreign registered limited liability partnership to obtain a certificate of authority does not do any of the following:

178.45(4)(d)1. 1. Impair the validity of any contract or act of the foreign registered limited liability partnership or its title to property in this state.

178.45(4)(d)2. 2. Affect the right of any other party to a contract to maintain any action on the contract.

178.45(4)(d)3. 3. Prevent the foreign registered limited liability partnership from defending any civil, criminal, administrative or investigatory proceeding in any court of this state.

178.45(4)(e) (e) A foreign registered limited liability partnership that transacts business in this state without a certificate of authority is liable to this state, for each year or any part of a year during which it transacted business in this state without a certificate of authority, for an amount equal to the sum of the following:

178.45(4)(e)1. 1. All fees that would have been imposed under this chapter upon the foreign registered limited liability partnership had it applied for and received a certificate of authority.

178.45(4)(e)2. 2. Fifty percent of the amount under subd. 1. or $5,000, whichever is less.

178.45(4)(f) (f) The foreign registered limited liability partnership shall pay the amount owed under par. (e) to the department. The department may not issue a certificate of authority to the foreign registered limited liability partnership until the amount owed is paid. The attorney general may enforce a foreign registered limited liability partnership's obligation to pay any amount owed under par. (e).

178.45(4)(g) (g) A partner of a foreign registered limited liability partnership is not liable for the debts and obligations of the foreign registered limited liability partnership solely because the foreign registered limited liability partnership transacted business in this state without a certificate of authority.

178.45 History History: 1995 a. 97; 2007 a. 116.



178.46 Filing requirements.

178.46  Filing requirements.

178.46(1g) (1g) In this section:

178.46(1g)(a) (a) "Deliver" means deliver by hand, mail, commercial delivery service, electronic transmission, or any other method of delivery used in conventional commercial practice.

178.46(1g)(b) (b) "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities.

178.46(1g)(c) (c) "Electronic signature" means an electronic sound, symbol, or process, attached to or logically associated with a writing and executed or adopted by a person with intent to authenticate the writing.

178.46(1g)(d) (d) "Sign" means to execute or adopt a manual, facsimile, conformed, or electronic signature or any symbol with intent to authenticate a writing.

178.46(1r) (1r) Except as provided in sub. (4), a document required or permitted to be filed under s. 178.40 or 178.50 in the office of the department shall satisfy all of the following requirements:

178.46(1r)(a) (a) Contain the information required by this chapter, although it may also contain other information.

178.46(1r)(b) (b) Be in the English language, except that a partnership name need not be in English if it is written in English letters or Arabic or Roman numerals.

178.46(1r)(c) (c) Contain the name of the drafter, if required by s. 182.01 (3).

178.46(1r)(d) (d) Be executed in accordance with sub. (3).

178.46(1r)(e) (e) Be on the form prescribed by the department if the document is described in s. 178.47.

178.46(1r)(f) (f) Be delivered to the department for filing and be accompanied by one exact or conformed copy and the filing fee required by s. 178.48.

178.46(2) (2) The department shall file photocopies or other reproduced copies of typewritten or printed documents if the copies satisfy sub. (1r) and are originally executed to satisfy sub. (3).

178.46(3) (3)

178.46(3)(a)(a) The documents described in s. 178.40 or 178.50 shall be executed by one or more partners authorized by the partnership or as otherwise provided in the partnership agreement.

178.46(3)(b) (b) The person executing a document shall sign it and, beneath or opposite the signature, type or legibly print his or her name.

178.46(4) (4) The department may waive any of the requirements of subs. (1r) to (3) if it appears from the face of the document that the document's failure to satisfy the requirement is immaterial.

178.46 History History: 1995 a. 97; 1997 a. 35; 2001 a. 44.



178.47 Forms.

178.47  Forms.

178.47(1)(1)

178.47(1)(a) (a) The department shall prescribe and furnish on request forms for all of the following documents:

178.47(1)(a)1. 1. A registration statement under s. 178.40 (1).

178.47(1)(a)2. 2. An amended registration statement under s. 178.40 (2).

178.47(1)(a)3. 3. A notice of withdrawal under s. 178.40 (3).

178.47(1)(b) (b) The forms prescribed by the department under par. (a) 1., 2. and 3. shall require disclosure of only the information required under s. 178.40 (1), (2) and (3), respectively.

178.47(1)(c) (c) The use of a form prescribed under par. (a) is mandatory.

178.47(2) (2) The department may prescribe and furnish on request forms for other documents required or permitted to be filed with the department under this chapter, but use of these forms is not mandatory.

178.47 History History: 1995 a. 97.



178.48 Filing and service fees.

178.48  Filing and service fees.

178.48(1) (1) Except as provided under sub. (4), the department shall collect the following fees when the documents described under this subsection are delivered to the department for filing:

178.48(1)(a) (a) Registration statement, $100.

178.48(1)(b) (b) Amendment of registration statement, $40.

178.48(1)(c) (c) Termination of registration, $40.

178.48(1)(d) (d) Articles of correction, $40.

178.48(1)(e) (e) Statement of change to registered office or registered agent or office, $10.

178.48(2) (2) The department shall collect the fee established under s. 182.01 (4) (c) each time process is served on the department under this chapter.

178.48(3) (3) In addition to the fees required under sub. (1), the department shall collect the fee established under s. 182.01 (4) (d) for processing in an expeditious manner a document required or permitted to be filed with the department under this chapter.

178.48(4) (4) The department, by rule, may specify a larger fee for filing documents described in sub. (1) in paper format.

178.48 History History: 1995 a. 97; 2001 a. 16, 44; 2009 a. 237.



178.49 Effective date and time of document.

178.49  Effective date and time of document.

178.49(1) (1)

178.49(1)(a)(a) Except as provided in sub. (2), a document filed under this chapter is effective on the date that it is received by the department for filing and at any of the following times on that date:

178.49(1)(a)1. 1. The time of day specified in the document as its effective time.

178.49(1)(a)2. 2. If no effective time is specified, at the close of business.

178.49(1)(b) (b) The date that a document is received by the department is determined by the department's endorsement on the original document.

178.49(2) (2) A document may specify a delayed effective date and time, except that the effective date may not be more than 90 days after the date that it is received for filing. If a document specifies a delayed effective date and time in accordance with this subsection, the document is effective at the date and time specified. If a delayed effective date but no time is specified, the document is effective at the close of business on that date.

178.49 History History: 1995 a. 97.



178.50 Correcting filed document.

178.50  Correcting filed document.

178.50(1) (1) A registered limited liability partnership or foreign registered limited liability partnership holding a certificate of authority under s. 178.40 may correct a document that was filed with the department if the document contains a statement that was incorrect at the time of filing or was defectively executed, including defects in any attestation, seal, verification or acknowledgment.

178.50(2) (2) To correct a document under sub. (1), a registered limited liability partnership or a foreign registered limited liability partnership holding a certificate of authority under s. 178.40 shall file with the department articles of correction that include all of the following:

178.50(2)(a) (a) A description of the document, including its filing date, or a copy of the document.

178.50(2)(b) (b) An identification of the incorrect statement and the reason that it is incorrect, or the manner in which the execution was defective, whichever applies.

178.50(2)(c) (c) The corrected statement or execution.

178.50(3) (3)

178.50(3)(a)(a) Except as provided in par. (b), articles of correction are effective on the effective date of the document that they correct.

178.50(3)(b) (b) With respect to a person relying on the uncorrected document and adversely affected by the correction, the articles of correction are effective when filed.

178.50 History History: 1995 a. 97.



178.51 Filing duty of the department.

178.51  Filing duty of the department.

178.51(1) (1) Upon receipt of a document by the department for filing, the department shall stamp or otherwise endorse the date of receipt on the original document copy and, upon request, any additional document copy received. The department shall return any additional document copy to the person delivering it, as confirmation of the date of receipt.

178.51(2) (2)

178.51(2)(a)(a) Except as provided in par. (b), if a document satisfies s. 178.46, the department shall file the document by stamping or otherwise endorsing "Filed" on both the original and the document copy. After filing a document, the department shall deliver the document copy to the registered limited liability partnership or to the foreign registered limited liability partnership or to its representative.

178.51(2)(b) (b) If a registered limited liability partnership or foreign registered limited liability partnership is in default in the payment of any fee required under s. 178.48, the department shall refuse to file any document relating to the partnership until all delinquent fees are paid.

178.51(3) (3)

178.51(3)(a)(a) If the department refuses to file a document, the department shall return it to the partnership, or to its representative, within 5 business days after the document is received by the office of the department for filing, together with a brief written explanation of the reason for the department's refusal.

178.51(3)(b) (b) The department's failure to either file or return a document within 5 business days after it was received constitutes a refusal to file.

178.51(3)(c) (c) If a document that has been refused for filing by the department is resubmitted for filing by the department, the effective date of the document under s. 178.49 is the date that the resubmitted document is received by the department for filing or a delayed effective date specified in the resubmitted document in accordance with s. 178.49 (2). The effective time of the resubmitted document shall be determined under s. 178.49 (1) or (2), whichever is applicable.

178.51(4) (4) Except as provided in s. 178.41 (1), the department's filing of a document or refusal to file a document does not do any of the following:

178.51(4)(a) (a) Affect the validity or invalidity of the document in whole or part.

178.51(4)(b) (b) Relate to the correctness or incorrectness of information contained in the document.

178.51(4)(c) (c) Create a presumption that the document is valid or invalid or that information contained in the document is correct or incorrect.

178.51 History History: 1995 a. 97; 2001 a. 44.



178.52 Appeal from department's refusal to file document.

178.52  Appeal from department's refusal to file document.

178.52(1)(1) If the department refuses to file a document received for filing, the partnership may appeal the refusal by filing a petition in circuit court to compel the department to file the document. The partnership shall file the petition in the circuit court for the county where the partnership's principal office or, if none in this state, its registered office is located. The partnership shall attach to the petition the document and any explanation by the department of the reasons for the refusal to file.

178.52(2) (2) The partnership shall file the petition under sub. (1) within 30 days after the department returns the document under s. 178.51 (3) (a). If the department does not return the document within the period specified in s. 178.51 (3) (b), the partnership shall file the petition within 30 days after the period specified in s. 178.51 (3) (b) expires.

178.52(3) (3) The court may summarily order the department to file the document or take other action that the court considers appropriate. The court's final decision may be appealed as in other civil proceedings.

178.52(4) (4) If the court orders the department to file the document under sub. (3), the effective date of the document shall be the date on which it was received by the department or a delayed effective date, if specified under s. 178.49 (2).

178.52 History History: 1995 a. 97.



178.53 Applicability to foreign and interstate commerce.

178.53  Applicability to foreign and interstate commerce. A partnership, including a registered limited liability partnership, formed pursuant to an agreement governed by this chapter, may conduct its business, carry on its operations and govern its internal affairs in accordance with this chapter, and may exercise the powers and enjoy the limitations on partner liability granted under this chapter, in any state, territory, district or possession of the United States or in any foreign country.

178.53 History History: 1995 a. 97.






179. Uniform limited partnership act.

179.01 Definitions.

179.01  Definitions. In this chapter:

179.01(1) (1) "Certificate of limited partnership" means the certificate under s. 179.11, as amended under s. 179.12 or restated under s. 179.185.

179.01(2) (2) "Contribution" means any cash, property, services rendered, or a promissory note or other binding obligation to contribute cash or property or to perform services, which a partner contributes to a limited partnership in his or her capacity as a partner.

179.01(2m) (2m) "Department" means the department of financial institutions.

179.01(3) (3) "Event of withdrawal of a general partner" means an event that causes a person to cease to be a general partner under s. 179.32.

179.01(4) (4) "Foreign limited partnership" means a partnership formed under the laws of any state other than this state and having as partners one or more general partners and one or more limited partners.

179.01(5) (5) "General partner" means a person who has been admitted to a limited partnership as a general partner under the partnership agreement and named in the certificate of limited partnership as a general partner.

179.01(6) (6) "Limited partner" means a person who has been admitted to a limited partnership as a limited partner under the partnership agreement.

179.01(7) (7) "Limited partnership" and "domestic limited partnership" mean a partnership formed by 2 or more persons under this chapter and having one or more general partners and one or more limited partners.

179.01(8) (8) "Partner" means a limited or general partner, and includes a personal representative or trustee to the extent authorized by the governing instrument or court order.

179.01(9) (9) "Partnership agreement" means any valid agreement of the partners as to the affairs of a limited partnership and the conduct of its business.

179.01(10) (10) "Partnership interest" means a partner's share of the profits and losses of a limited partnership and the right to receive distributions of partnership assets.

179.01 History History: 1983 a. 173; 1989 a. 232; 1995 a. 27.



179.02 Name.

179.02  Name. The name of a limited partnership:

179.02(1) (1) Shall contain the words "limited partnership" or the abbreviation "L.P." or "LP".

179.02(2) (2) May not contain the name of a limited partner unless:

179.02(2)(a) (a) It is also the name of a general partner or the corporate name of a corporate general partner or of a limited liability company general partner; or

179.02(2)(b) (b) The business of the limited partnership had been carried on under that name before the admission of that limited partner.

179.02(4) (4) May not be the same as, or deceptively similar to, the name of any corporation, limited liability company or limited partnership organized under the laws of this state or licensed or registered as a foreign corporation, limited liability company or limited partnership in this state.

179.02 History History: 1983 a. 173; 1989 a. 232; 1993 a. 112; 2005 a. 476.



179.03 Reservation of name.

179.03  Reservation of name.

179.03(1)(1) The exclusive right to the use of a name may be reserved by any of the following:

179.03(1)(a) (a) Any person intending to organize a limited partnership under this chapter and to adopt that name.

179.03(1)(b) (b) Any domestic limited partnership or any foreign limited partnership registered in this state which intends to adopt that name.

179.03(1)(c) (c) Any foreign limited partnership intending to register in this state and adopt that name.

179.03(1)(d) (d) Any person intending to organize a foreign limited partnership and intending to have it register in this state and adopt that name.

179.03(2) (2) Except as otherwise provided in this subsection, the reservation shall be made by filing with the department an application executed by the applicant to reserve a specified name together with a fee of $10, or such larger amount as the department requires by rule, if the application is filed in paper format. The reservation may be made by making a telephone application to reserve a specified name. The fee for a telephone application to reserve a specified name for 60 days is $20. If the department finds that the name is available for use by a domestic limited partnership or foreign limited partnership, the department shall reserve the name for the exclusive use of the applicant for a period of 60 days. Except as otherwise provided in this subsection, the right to the exclusive use of a reserved name may be transferred to any other person by filing with the department, together with a fee of $10, a notice of the transfer executed by the applicant for whom the name was reserved and specifying the name and address of the transferee. The department may, by rule, specify a larger fee for filing a notice of transfer in paper format.

179.03 History History: 1983 a. 173; 1985 a. 338; 1993 a. 214; 1995 a. 27; 2001 a. 44.



179.04 Record office and agent.

179.04  Record office and agent.

179.04(1) (1) Each limited partnership shall continuously maintain in this state the following:

179.04(1)(a) (a) A record office at which shall be kept the records required under s. 179.05.

179.04(1)(b) (b) An agent for service of process on the limited partnership, which agent must be an individual resident of this state, a domestic corporation, nonstock corporation, limited partnership, registered limited liability partnership, or limited liability company, or a foreign corporation, nonstock corporation, limited partnership, registered limited liability partnership, or limited liability company authorized to do business in this state, whose business office is identical with the registered office.

179.04(2) (2) If a limited partnership fails to maintain an agent for service of process in this state or if the agent cannot with reasonable diligence be found, substituted service may be made on the department by delivering duplicate copies of the process, together with a fee of $10. The department shall forward one copy by registered mail, addressed to the limited partnership at its record office.

179.04 History History: 1983 a. 173; 1985 a. 29; 1993 a. 112; 1995 a. 27; 2001 a. 44.

179.04 Annotation This section does not provide an exclusive means for service on a limited partnership but merely mandates that a limited partnership maintain an agent for service in the state and provides for substitute service in case the limited partnership fails to comply. Service is governed by s. 801.11 (6), which requires service upon all the general partners known to the plaintiff. Carmain v. Affiliated Capital Corporation, 2002 WI App 271, 258 Wis. 2d 378, 655 N.W.2d 531, 01-3077.



179.045 Resignation of agent for service of process.

179.045  Resignation of agent for service of process.

179.045(1)(1) An agent for service of process may resign by executing and filing with the department a statement, in duplicate, containing all of the following information, as applicable:

179.045(1)(a) (a) The name of the domestic or foreign limited partnership for which the agent is acting.

179.045(1)(b) (b) The name and current street address of the agent.

179.045(1)(c) (c) If the agent is acting for a domestic limited partnership, the address of the domestic limited partnership's record office.

179.045(1)(d) (d) If the agent is acting for a foreign limited partnership, the address of the foreign limited partnership's office in its state of organization.

179.045(1)(e) (e) A statement that the agent resigns.

179.045(2) (2) The department shall note on one of the duplicates filed under sub. (1) the date of filing and shall mail that duplicate to the limited partnership at the address provided under sub. (1) (c) or (d).

179.045(3) (3) A resignation under this section is effective on the earlier of the following:

179.045(3)(a) (a) Thirty days after the date on which the statement is filed under sub. (1).

179.045(3)(b) (b) The date on which the appointment of a successor agent is effective.

179.045 History History: 2001 a. 44.



179.046 Change of registered office or agent.

179.046  Change of registered office or agent.

179.046(1) (1) A limited partnership may change its registered office or registered agent, or both, by doing any of the following:

179.046(1)(a) (a) Delivering to the department for filing a statement of change, together with a fee of $10.

179.046(1)(b) (b) Including the name of its registered agent and the street address of its registered office, as changed, in an amendment to its certificate of limited partnership.

179.046(2) (2) Except as provided in sub. (3), a statement of change under sub. (1) (a) shall include all of the following information:

179.046(2)(a) (a) The name of the limited partnership.

179.046(2)(b) (b) The name of its registered agent, as changed.

179.046(2)(c) (c) The street address of its registered agent, as changed.

179.046(2)(d) (d) A statement that, after the changes are made, the street addresses of its registered office and the business office of its registered agent will be identical.

179.046(3) (3) If the name of a registered agent changes or if the street address of a registered agent's business office changes, the registered agent may change the name of the registered agent or the street address of the registered office, or both, of any limited partnership for which he, she, or it is the registered agent. To make a change under this subsection, the registered agent shall notify the limited partnership in writing of the change and deliver to the department for filing a signed statement that complies with sub. (2) and recites that the limited partnership has been notified of the change, together with a fee of $10.

179.046 History History: 2009 a. 237; 2011 a. 260.



179.05 Required records.

179.05  Required records.

179.05(1)(1) Each limited partnership shall keep at the record office under s. 179.04 (1) (a) all of the following:

179.05(1)(a) (a) A current list of the full name and last-known business address of each partner, separately identifying the general partners in alphabetical order and the limited partners in alphabetical order.

179.05(1)(b) (b) A copy of the certificate of limited partnership and all certificates of amendment, together with executed copies of any powers of attorney pursuant to which any certificate has been executed.

179.05(1)(c) (c) Copies of the limited partnership's federal, state and local income tax returns and reports for the 3 most recent years.

179.05(1)(d) (d) Copies of any effective written partnership agreements and of any financial statements of the limited partnership for the 3 most recent years.

179.05(1)(e) (e) Unless contained in an effective written partnership agreement or in a certificate of limited partnership in existence on April 28, 1990, a writing containing all of the following information:

179.05(1)(e)1. 1. The amount of cash and a description and statement of the agreed value of the other property or services contributed by each partner and which each partner has agreed to contribute.

179.05(1)(e)2. 2. The times at which or events on the happening of which any additional contributions agreed to be made by each partner are to be made.

179.05(1)(e)3. 3. Any right of a partner to receive, or of a general partner to make, distributions to a partner which include a return of all or any part of the partner's contribution.

179.05(1)(e)4. 4. Any events upon the happening of which the limited partnership is to be dissolved and its affairs wound up.

179.05(2) (2) Records under sub. (1) are subject to inspection and copying at the reasonable request, and at the expense, of any partner during ordinary business hours.

179.05 History History: 1983 a. 173; 1985 a. 29; 1989 a. 232.



179.06 Nature of business.

179.06  Nature of business. A limited partnership may carry on any business that a partnership without limited partners may carry on.

179.06 History History: 1983 a. 173.



179.065 Conveyance of real property of the limited partnership.

179.065  Conveyance of real property of the limited partnership.

179.065(1)(1) If title to real property is in the name of the limited partnership, a general partner may convey title to that property in the name of the limited partnership, unless the certificate of limited partnership provides otherwise.

179.065(2) (2) Section 178.07 (2) to (5) governs the authority of a general partner to transfer real property if the property is not in the name of the limited partnership or if the conveyance is not executed in the name of the limited partnership.

179.065 History History: 1989 a. 231.



179.07 Business transactions of partner with limited partnership.

179.07  Business transactions of partner with limited partnership. Except as provided in the partnership agreement, a partner may lend money to and transact other business with the limited partnership and has the same rights and obligations as a person who is not a partner.

179.07 History History: 1983 a. 173.



179.08 Offer and sale of securities.

179.08  Offer and sale of securities. No limited partnership formed under this chapter and no other limited partnership may offer or sell any of its securities in this state, unless the securities are registered under ch. 551 or the securities or the offer or sale of the securities are exempted from registration under ch. 551.

179.08 History History: 1983 a. 173.



179.10 Construction and application.

179.10  Construction and application. This chapter shall be applied and construed to make uniform the law relating to limited partnerships among states enacting substantially identical laws.

179.10 History History: 1983 a. 173.



179.105 Transitional provisions.

179.105  Transitional provisions.

179.105(1) (1) A limited partnership in existence on April 28, 1990, is not required to amend or restate its certificate of limited partnership to include the information specified in s. 179.11 (1) (dm).

179.105(2) (2) Any provision of a certificate of limited partnership that is in existence on April 28, 1990, and that conforms with s. 179.31, 1987 stats., s. 179.32 (4) (intro.) or (5) (intro.), 1987 stats., s. 179.42 (1), 1987 stats., s. 179.53, 1987 stats., s. 179.55, 1987 stats., s. 179.64 (1) (a), 1987 stats., or s. 179.71 (1) or (3), 1987 stats., is enforceable on and after April 28, 1990, to the same extent that the provision would be enforceable under s. 179.31, 179.32 (4) (intro.) or (5) (intro.), 179.42 (1m), 179.53, 179.55, 179.64 (1) (a) or 179.71 (1m) or (3) if included in a partnership agreement.

179.105(3) (3) If the application of s. 179.43, 179.54 or 179.74 to a limited partnership existing on September 1, 1984, would impair any contract provision in existence on September 1, 1984, s. 179.43, 179.54 or 179.74 does not apply to the limited partnership until the expiration of the contract or unless the parties to the contract agree otherwise.

179.105 History History: 1989 a. 232; 1991 a. 32.



179.11 Certificate of limited partnership.

179.11  Certificate of limited partnership.

179.11(1) (1) To form a limited partnership, a certificate of limited partnership must be executed and filed with the department. The certificate shall be filed together with a fee of $70, except that the department, by rule, may specify a larger fee for certificates that are filed in paper format. Each certificate shall contain all of the following information:

179.11(1)(a) (a) The name of the limited partnership.

179.11(1)(c) (c) The address of the record office and the name and address, including street and number, of the agent for service of process required to be maintained under s. 179.04.

179.11(1)(d) (d) The name and business address of each general partner.

179.11(1)(dm) (dm) The latest date upon which the limited partnership is to dissolve, except as provided in s. 179.105.

179.11(1)(m) (m) Any other matters the general partners determine to include.

179.11(2) (2) A limited partnership is formed at the time of the filing of the certificate of limited partnership with the department or at any later time specified in the certificate of limited partnership, if there has been substantial compliance with this section.

179.11 History History: 1983 a. 173; 1985 a. 29, 133; 1989 a. 232; 1995 a. 27; 2001 a. 44.



179.12 Amendments to certificate.

179.12  Amendments to certificate.

179.12(1) (1) Except as otherwise provided in this subsection, a certificate of limited partnership is amended by filing a certificate of amendment with the department, together with a fee of $25. The department, by rule, may specify a larger fee for certificates that are filed in paper format. No fee may be collected for filing a certificate of amendment to reflect only a change in the name of a registered agent. The certificate of amendment shall specify all of the following:

179.12(1)(a) (a) The name of the limited partnership.

179.12(1)(b) (b) The date of filing the certificate.

179.12(1)(c) (c) The amendment to the certificate.

179.12(2) (2) Within 30 days after the happening of any of the following events, an amendment to a certificate of limited partnership reflecting the occurrence of the event shall be filed:

179.12(2)(b) (b) A change in the name of the limited partnership, or a change in the address of the record office or a change in the name or address of the registered agent.

179.12(2)(c) (c) The withdrawal of a general partner.

179.12(2)(d) (d) The continuation of the business under s. 179.71 after an event of withdrawal of a general partner.

179.12(2m) (2m) Within 60 days after the admission of a new general partner, an amendment to a certificate of limited partnership reflecting the event shall be filed.

179.12(3) (3) A general partner who becomes aware that any statement in a certificate of limited partnership was false when made or that any arrangements or other facts described have changed shall promptly amend the certificate.

179.12(4) (4) A certificate of limited partnership may be amended at any time for any other proper purpose the general partners determine.

179.12(5) (5) No person has any liability because an amendment to a certificate of limited partnership has not been filed to reflect the occurrence of any event under sub. (2) if the amendment is filed within the 30-day period specified in sub. (2).

179.12(6) (6) Except as otherwise provided in this chapter or in the certificate of amendment, a certificate of amendment is effective on its filing with the department.

179.12 History History: 1983 a. 173; 1985 a. 29; 1989 a. 232; 1995 a. 27, 417; 2001 a. 44.



179.13 Cancellation of certificate.

179.13  Cancellation of certificate. A certificate of limited partnership shall be canceled upon the dissolution and the commencement of winding up of the limited partnership or at any other time that there are no limited partners. A certificate of cancellation shall be filed together with a fee of $10 with the department, except that the department, by rule, may specify a larger fee for certificates that are filed in paper format. Each certificate shall specify all of the following:

179.13(1) (1) The name of the limited partnership.

179.13(2) (2) The date of filing of its certificate of limited partnership.

179.13(3) (3) The reason for filing the certificate of cancellation.

179.13(4) (4) The date of cancellation if it is not the date of filing.

179.13(5) (5) Any other information the general partners filing the certificate determine.

179.13 History History: 1983 a. 173; 1995 a. 27; 2001 a. 44.



179.14 Execution of certificates.

179.14  Execution of certificates.

179.14(1g) (1g) In this section:

179.14(1g)(a) (a) "Electronic" has the meaning given in s. 179.16 (1g) (b).

179.14(1g)(b) (b) "Electronic signature" means an electronic sound, symbol, or process, attached to or logically associated with a writing and executed or adopted by a person with intent to authenticate the writing.

179.14(1g)(c) (c) "Sign" means to execute or adopt a manual, facsimile, conformed, or electronic signature or any symbol with intent to authenticate a writing.

179.14(1r) (1r) Each certificate required by this subchapter to be filed with the department shall be executed in the following manner:

179.14(1r)(a) (a) An original certificate of limited partnership must be signed by all general partners.

179.14(1r)(b) (b) A certificate of amendment must be signed by at least one general partner and by each other general partner designated in the certificate as a new general partner.

179.14(1r)(c) (c) A certificate of cancellation must be signed by all general partners or, if there is no general partner, by a majority of the limited partners.

179.14(2) (2) Any person may sign a certificate by an attorney-in-fact, but a power of attorney to sign a certificate relating to the admission of a general partner must specifically describe the admission.

179.14(3) (3) The execution of a certificate by a general partner constitutes an affirmation under the penalties of perjury that the facts stated in the certificate are true.

179.14 History History: 1983 a. 173; 1989 a. 232; 1995 a. 27; 2001 a. 44.



179.15 Execution of certificate by court order.

179.15  Execution of certificate by court order. If a person required by s. 179.14 to execute any certificate fails or refuses to do so, any other person who is adversely affected by the failure or refusal, may petition the circuit court to direct the execution of the certificate. If the court finds that it is proper for the certificate to be executed and that any person so designated has failed or refused to execute the certificate, it shall order the department to record an appropriate certificate.

179.15 History History: 1983 a. 173; 1989 a. 232; 1995 a. 27.



179.16 Filing with the department of financial institutions.

179.16  Filing with the department of financial institutions.

179.16(1g)(1g) In this section:

179.16(1g)(a) (a) "Deliver" means deliver by hand, mail, commercial delivery service, electronic transmission, or any other method of delivery used in conventional commercial practice.

179.16(1g)(b) (b) "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities.

179.16(1r) (1r) Two signed copies of the certificate of limited partnership and of any certificates of amendment or cancellation or of any court order under s. 179.15 shall be delivered to the department. A person who executes a certificate as an officer, general partner or fiduciary need not exhibit evidence of his or her authority as a prerequisite to filing. Unless the document does not conform to law, upon receipt of all filing fees the department shall do all of the following:

179.16(1r)(a) (a) Endorse on each duplicate original the word "Filed" and the day, month and year of the filing.

179.16(1r)(b) (b) File one duplicate original with the department.

179.16(1r)(c) (c) Return the other duplicate original to the person who filed it or his or her representative.

179.16(2) (2) Upon the filing of a certificate of amendment or court order of amendment in the department, the certificate of limited partnership shall be amended as set forth in the certificate or order, and upon the effective date of a certificate of cancellation or court order of cancellation, the certificate of limited partnership is canceled.

179.16(3) (3)

179.16(3)(a)(a) The department may waive any of the following:

179.16(3)(a)1. 1. Submission of more than one original of a document.

179.16(3)(a)2. 2. An omission or defect in a document, if the department determines from the face of the document that the omission or defect is immaterial.

179.16(3)(b) (b) A waiver under par. (a) occurs when the document is filed.

179.16(5) (5) The department shall charge and collect, for processing a document required or permitted to be filed under this chapter in an expeditious manner, the fee established under s. 182.01 (4) (d) in addition to the fee required by other provisions of this chapter.

179.16 History History: 1983 a. 173; 1985 a. 29, 338; 1987 a. 27; 1989 a. 232; 1991 a. 32; 1993 a. 214; 1995 a. 27, 417; 2001 a. 16, 44.



179.17 Liability for false statement in certificate.

179.17  Liability for false statement in certificate. If any certificate of limited partnership or certificate of amendment or cancellation contains a materially false statement, one who suffers loss by reliance on the statement may recover damages for the loss from any of the following:

179.17(1) (1) Any person who executes the certificate, or causes another to execute it on his or her behalf, and knew, and any general partner who knew or should have known, the statement to be false in any material respect at the time the certificate was executed.

179.17(2) (2) Any general partner who knows or should have known that any arrangement or other fact described in the certificate has changed, making the statement inaccurate in any material respect within a sufficient time before the statement was relied upon reasonably to have enabled that general partner to cancel or amend the certificate, or to file a petition for its cancellation or amendment under s. 179.15.

179.17 History History: 1983 a. 173.



179.18 Notice conferred by filing.

179.18  Notice conferred by filing. The fact that a certificate of limited partnership is on file with the department is notice that the partnership is a limited partnership and the persons designated as general partners are general partners, but it is not notice of any other fact.

179.18 History History: 1983 a. 173; 1989 a. 232; 1995 a. 27.



179.185 Restated certificate.

179.185  Restated certificate.

179.185(1) (1) A limited partnership may integrate into a single instrument the operative provisions of its certificate of limited partnership, as shown by the original certificate and amendments filed under this subchapter, and it may at the same time also further amend its certificate of limited partnership by adopting a restated certificate of limited partnership. The restated certificate shall be filed together with a fee of $25 with the department, except that the department, by rule, may specify a larger fee for certificates that are filed in paper format.

179.185(2) (2) If the restated certificate does not further amend the original certificate, as amended under this subchapter, it shall be executed by a general partner. If the restated certificate further amends the original certificate, as amended under this subchapter, it shall be executed by at least one general partner and by each other general partner designated in the restated certificate as a new general partner.

179.185(3) (3) A restated certificate of limited partnership shall be specifically designated as such in its heading. It shall state, either in its heading or in an introductory paragraph, the limited partnership's present name and, if it has been changed, the name under which the original certificate was filed and the date of filing. A restated certificate shall also state that it was executed and filed under this section. If it was executed by a general partner alone because it does not further amend the original certificate, as amended under this subchapter, it shall state that fact.

179.185(4) (4) On filing the restated certificate with the department, the original certificate, as amended under this subchapter, is superseded. After its filing, the restated certificate is the certificate of limited partnership of the limited partnership, but the original effective date of formation shall remain unchanged.

179.185(5) (5) Any amendment effected by the restated certificate is subject to any other provision of this chapter, not inconsistent with this section, which would apply if a certificate of amendment were filed to effect the amendment.

179.185 History History: 1983 a. 173; 1989 a. 232; 1995 a. 27; 2001 a. 44.



179.19 Delivery of certificates to limited partners.

179.19  Delivery of certificates to limited partners. Upon the return by the department under s. 179.16 of a certificate marked "Filed", the general partners shall promptly deliver or mail a copy of the certificate of limited partnership and each certificate to each limited partner unless the partnership agreement provides otherwise.

179.19 History History: 1983 a. 173; 1995 a. 27.



179.21 Admission of limited partners.

179.21  Admission of limited partners.

179.21(1) (1) A person becomes a limited partner when the limited partnership is formed or at any later time specified in the records of the limited partnership for becoming a limited partner.

179.21(1m) (1m) After the filing of a limited partnership's original certificate of limited partnership, a person may be admitted as a limited partner:

179.21(1m)(a) (a) In the case of a person acquiring a partnership interest directly from the limited partnership, upon the compliance with the partnership agreement or, if the partnership agreement does not so provide, upon the written consent of all partners.

179.21(1m)(b) (b) In the case of an assignee of a partnership interest of a partner who has the power, as provided under s. 179.64, to grant the assignee the right to become a limited partner, upon the exercise of that power and compliance with any conditions limiting the grant or exercise of the power.

179.21 History History: 1983 a. 173; 1989 a. 232.



179.22 Voting.

179.22  Voting. Subject to s. 179.23, the partnership agreement may grant to all or a specified group of the limited partners the right to vote, on a per person or other basis, upon any matter.

179.22 History History: 1983 a. 173.



179.23 Liability to 3rd parties.

179.23  Liability to 3rd parties.

179.23(1) (1) Except as provided in sub. (4), a limited partner is not liable for the obligations of a limited partnership unless he or she is also a general partner or, in addition to the exercise of his or her rights and powers as a limited partner, he or she participates in the control of the business. If the limited partner participates in the control of the business, he or she is liable only to persons who transact business with the limited partnership reasonably believing, based upon the limited partner's conduct, that the limited partner is a general partner.

179.23(2) (2) A limited partner does not participate in the control of the business solely by doing one or more of the following:

179.23(2)(a) (a) Being a contractor for or an agent or employee of the limited partnership or of a general partner, being an officer, director or shareholder of a general partner that is a corporation or being a manager or member of a general partner that is a limited liability company.

179.23(2)(b) (b) Consulting with and advising a general partner with respect to the business of the limited partnership.

179.23(2)(c) (c) Acting as surety for the limited partnership or guaranteeing or assuming one or more specific obligations of the limited partnership.

179.23(2)(e) (e) Proposing, approving or disapproving, by voting or otherwise, one or more of the following matters:

179.23(2)(e)1. 1. The dissolution and winding up of the limited partnership.

179.23(2)(e)2. 2. The sale, exchange, lease, mortgage, pledge or other transfer of all or substantially all of the assets of the limited partnership.

179.23(2)(e)3. 3. The incurrence of indebtedness by the limited partnership other than in the ordinary course of its business.

179.23(2)(e)4. 4. A change in the nature of the business.

179.23(2)(e)5. 5. The removal of a general partner or the admission of an additional general partner.

179.23(2)(e)6. 6. The removal of a limited partner or the admission of an additional limited partner.

179.23(2)(e)7. 7. A transaction involving an actual or potential conflict of interest between a general partner and the limited partnership or the limited partners.

179.23(2)(e)8. 8. An amendment to the partnership agreement or certificate of limited partnership.

179.23(2)(e)9. 9. Matters related to the business of the limited partnership, other than those described in this subsection, that the partnership agreement states in writing may be subject to the approval or disapproval of limited partners.

179.23(2)(f) (f) Taking any action required or permitted by law to bring or pursue a derivative action in the right of the limited partnership.

179.23(2)(g) (g) Requesting or attending a meeting of partners.

179.23(2)(h) (h) Winding up the limited partnership under s. 179.73.

179.23(2)(i) (i) Exercising any right or power permitted to limited partners under this chapter and not specifically enumerated in this subsection.

179.23(3) (3) The enumeration in sub. (2) does not mean that the possession or exercise of any other powers by a limited partner constitutes participation by him or her in the business of the limited partnership.

179.23(4) (4) A limited partner who knowingly permits his or her name to be used in the name of the limited partnership, except as permitted under s. 179.02 (2) (a), is liable to creditors who extend credit to the limited partnership without actual knowledge that the limited partner is not a general partner.

179.23 History History: 1983 a. 173, 216; 1989 a. 232; 1993 a. 112; 2005 a. 253.



179.24 Same; mistake as to status as limited partner.

179.24  Same; mistake as to status as limited partner.

179.24(1)(1) Except as provided in sub. (2), a person who makes a contribution to a business enterprise and erroneously but in good faith believes that he or she has become a limited partner in the enterprise is not a general partner in the enterprise and is not bound by its obligations by reason of making the contribution, receiving distributions from the enterprise, or exercising any rights of a limited partner, if, on ascertaining the mistake, the person:

179.24(1)(a) (a) Causes an appropriate certificate of limited partnership or a certificate of amendment to be executed and filed; or

179.24(1)(b) (b) Withdraws from future equity participation in the enterprise by executing and filing with the department, together with a $15 filing fee, a certificate declaring withdrawal under this paragraph, except that the department, by rule, may specify a larger fee for certificates that are filed in paper format.

179.24(2) (2) A person who makes a contribution of the kind described under sub. (1) is liable as a general partner to any 3rd party who satisfies all of the following conditions:

179.24(2)(a) (a) Transacts business with the enterprise before any of the following occurs:

179.24(2)(a)1. 1. The person withdraws and an appropriate certificate is filed to show withdrawal.

179.24(2)(a)2. 2. An appropriate certificate is filed to show that the person is not a general partner.

179.24(2)(b) (b) Actually believed in good faith that the person was a general partner at the time of the transaction.

179.24 History History: 1983 a. 173; 1989 a. 56, 232, 359; 1995 a. 27; 2001 a. 44.



179.25 Information.

179.25  Information. Each limited partner has the right to:

179.25(1) (1) Inspect and copy any of the partnership records required to be maintained by s. 179.05.

179.25(2) (2) Obtain from the general partners from time to time upon reasonable demand:

179.25(2)(a) (a) True and full information regarding the state of the business and financial condition of the limited partnership.

179.25(2)(b) (b) Promptly after becoming available, a copy of the limited partnership's federal, state and local income tax returns for each year.

179.25(2)(c) (c) Other information regarding the affairs of the limited partnership as is just and reasonable.

179.25 History History: 1983 a. 173.



179.31 Admission of additional general partners.

179.31  Admission of additional general partners. After the filing of a limited partnership's original certificate of limited partnership, additional general partners may be admitted as provided in writing in the partnership agreement or, if the partnership agreement does not provide in writing for the admission of additional general partners, with the written consent of all of the partners, except as provided in s. 179.105 (2).

179.31 History History: 1983 a. 173; 1989 a. 232.



179.32 Events of withdrawal.

179.32  Events of withdrawal. Except as approved by the written consent of all partners, a person ceases to be a general partner of a limited partnership upon the happening of any of the following events:

179.32(1) (1) The general partner withdraws from the limited partnership under s. 179.52.

179.32(2) (2) The general partner ceases to be a member of the limited partnership under s. 179.62.

179.32(3) (3) The general partner is removed as a general partner in accordance with the partnership agreement.

179.32(4) (4) Unless otherwise provided in writing in the partnership agreement or in a certificate of limited partnership under s. 179.105 (2), the general partner:

179.32(4)(a) (a) Makes an assignment for the benefit of creditors;

179.32(4)(b) (b) Files a voluntary petition in bankruptcy;

179.32(4)(c) (c) Is adjudicated as bankrupt or insolvent;

179.32(4)(d) (d) Files a petition or answer seeking for himself or herself any reorganization, arrangement, composition, readjustment, liquidation, dissolution or similar relief;

179.32(4)(e) (e) Files an answer or other pleading admitting or failing to contest the material allegations of a petition filed against him or her in any proceeding under par. (d); or

179.32(4)(f) (f) Seeks, consents to, or acquiesces in the appointment of a trustee, receiver, or liquidator of the general partner or of all or any substantial part of his or her properties.

179.32(5) (5) Unless otherwise provided in writing in the partnership agreement or in a certificate of limited partnership under s. 179.105 (2), if:

179.32(5)(a) (a) Within 120 days after the commencement of any proceeding against the general partner seeking reorganization, arrangement, composition, readjustment, liquidation, dissolution or similar relief, the proceeding has not been dismissed;

179.32(5)(b) (b) Within 90 days after the appointment without his or her consent or acquiescence of a trustee, receiver, or liquidator of the general partner or of all or any substantial part of his or her properties, the appointment is not vacated or stayed; or

179.32(5)(c) (c) Within 90 days after the expiration of any stay under par. (b) the appointment is not vacated.

179.32(6) (6) In the case of a general partner who is a natural person:

179.32(6)(a) (a) His or her death; or

179.32(6)(b) (b) The entry of a court order adjudicating him or her incompetent to manage his or her person or estate.

179.32(7) (7) In the case of a general partner which is a trust, the termination of the trust.

179.32(8) (8) In the case of a general partner that is a separate partnership, the dissolution and commencement of winding up of the separate partnership.

179.32(9) (9) In the case of a general partner that is a corporation or limited liability company, the filing of a certificate of dissolution, or its equivalent, for the corporation or limited liability company or the revocation of its charter.

179.32(10) (10) In the case of an estate, the distribution by the fiduciary of the estate's entire interest in the partnership.

179.32 History History: 1983 a. 173; 1989 a. 232; 1993 a. 112.



179.33 General partner powers and liabilities.

179.33  General partner powers and liabilities.

179.33(1)(1) Except as provided in this chapter or in the partnership agreement, a general partner of a limited partnership has the rights and powers and is subject to the restrictions of a partner in a partnership without limited partners.

179.33(2) (2)

179.33(2)(a)(a) Except as provided in this chapter, a general partner of a limited partnership has the liabilities of a partner in a partnership without limited partners to persons other than the partnership and the other partners.

179.33(2)(b) (b) Except as provided in this chapter or in the partnership agreement, a general partner of a limited partnership has the liabilities of a partner in a partnership without limited partners to the partnership and to the other partners.

179.33 History History: 1983 a. 173.



179.34 Contributions by general partner.

179.34  Contributions by general partner. A general partner of a limited partnership may make contributions to the limited partnership and share in the profits and losses of, and in distributions from, the limited partnership as a general partner. A general partner also may make contributions to and share in profits, losses and distributions as a limited partner. A person who is both a general partner and a limited partner has the rights and powers, and is subject to the restrictions and liabilities, of a general partner and, except as provided in the partnership agreement, also has the powers, and is subject to the restrictions, of a limited partner to the extent of his or her participation in the limited partnership as a limited partner.

179.34 History History: 1983 a. 173.



179.35 Voting.

179.35  Voting. The partnership agreement may grant to all or certain identified general partners the right to vote, on a per person or any other basis, separately or with all or any class of the limited partners, on any matter.

179.35 History History: 1983 a. 173.



179.41 Form of contribution.

179.41  Form of contribution. The contribution of a partner may be in cash, property, or services rendered, or a promissory note or other obligation to contribute cash or property or to perform services.

179.41 History History: 1983 a. 173.



179.42 Liability for contribution.

179.42  Liability for contribution.

179.42(1) (1) A promise by a limited partner to contribute to the limited partnership is not enforceable unless specified in writing and signed by the limited partner or specified in a provision of the certificate of limited partnership in existence on April 28, 1990.

179.42(1m) (1m) Except as provided in the partnership agreement or in a certificate of limited partnership under s. 179.105 (2), a partner is obligated to the limited partnership to perform any enforceable promise to contribute cash or property or to perform services, even if he or she is unable to perform because of death, disability or any other reason. If a partner does not make the required contribution of property or services, he or she is obligated at the option of the limited partnership to contribute cash equal to that portion of the value, as stated in the partnership records required to be kept under s. 179.05, of the stated contribution that has not been made.

179.42(2) (2) Unless otherwise provided in the partnership agreement, the obligation of a partner to make a contribution or return money or other property paid or distributed in violation of this chapter may be compromised only by consent of all the partners. Notwithstanding the compromise, a creditor of a limited partnership may enforce the original obligation if the creditor extends credit or otherwise acts in reliance on the obligation after the partner signs a writing which reflects the obligation and before a certificate of amendment or cancellation reflecting the compromise is filed.

179.42 History History: 1983 a. 173; 1989 a. 232.



179.43 Sharing of profits and losses.

179.43  Sharing of profits and losses. The profits and losses of a limited partnership shall be allocated among the partners, and among classes of partners, in the manner provided in writing in the partnership agreement. If the partnership agreement does not so provide in writing, profits and losses shall be allocated on the basis of the value, as stated in the partnership records required to be kept under s. 179.05, of the contributions made by each partner to the extent they have been received by the partnership and have not been returned. This section does not apply to a limited partnership described in s. 179.105 (3).

179.43 History History: 1983 a. 173; 1989 a. 232.



179.44 Sharing of distributions.

179.44  Sharing of distributions. Distributions of cash or other assets of a limited partnership shall be allocated among the partners, and among classes of partners, in the manner provided in writing in the partnership agreement. If the partnership agreement does not so provide in writing, distributions shall be made on the basis of the value, as stated in the partnership records required to be kept under s. 179.05, of the contributions made by each partner to the extent they have been received by the partnership and have not been returned.

179.44 History History: 1983 a. 173; 1989 a. 232.



179.51 Interim distributions.

179.51  Interim distributions. Except as provided in this subchapter, a partner is entitled to receive distributions from a limited partnership before his or her withdrawal from the limited partnership and before its dissolution and winding up thereof:

179.51(1) (1) To the extent and at the times or upon the happening of the events specified in the partnership agreement; and

179.51(2) (2) If any distribution constitutes a return of any part of his or her contribution under s. 179.58 (2), to the extent and at the times or upon the happening of the events specified in provisions of a certificate of limited partnership that are in existence on April 28, 1990.

179.51 History History: 1983 a. 173; 1989 a. 232.



179.52 Withdrawal of general partner.

179.52  Withdrawal of general partner. A general partner may withdraw from a limited partnership at any time by giving written notice to the other partners, but if the withdrawal violates the partnership agreement, the limited partnership may recover from the withdrawing general partner damages for breach of the partnership agreement and offset the damages against the amount otherwise distributable to him or her.

179.52 History History: 1983 a. 173.



179.53 Withdrawal of limited partner.

179.53  Withdrawal of limited partner.

179.53(1) (1) A limited partner may withdraw from a limited partnership only at the time or upon the occurrence of an event specified in writing in the partnership agreement, except as provided in sub. (2) and s. 179.105 (2).

179.53(2) (2) If all of the following conditions are met, a limited partner may withdraw upon not less than 6 months' prior written notice to each general partner at his or her address on the books of the limited partnership at its record office in this state:

179.53(2)(a) (a) The limited partnership was formed prior to July 1, 1996.

179.53(2)(b) (b) On July 1, 1996, the partnership agreement of the limited partnership did not specify in writing the time or the events upon the happening of which a limited partner could withdraw or a definite time for the dissolution and the winding up of the limited partnership.

179.53(2)(c) (c) The limited partnership has not amended its partnership agreement since July 1, 1996, to specify in writing, the time or the events upon the happening of which a limited partner may withdraw or a definite time for the dissolution and winding up of the limited partnership.

179.53 History History: 1983 a. 173; 1995 a. 400.



179.54 Distribution on withdrawal.

179.54  Distribution on withdrawal. Except as provided in this subchapter, on withdrawal any withdrawing partner is entitled to receive any distribution to which he or she is entitled under the partnership agreement and, if not otherwise provided in the agreement, he or she is entitled to receive, within a reasonable time after withdrawal, the fair value of his or her interest in the limited partnership as of the date of withdrawal based upon his or her right to share in distributions from the limited partnership.

179.54 History History: 1983 a. 173; 1985 a. 29; 1989 a. 232.



179.55 Distribution in kind.

179.55  Distribution in kind. Except as provided in writing in the partnership agreement or in a certificate of limited partnership under s. 179.105 (2), a partner has no right to demand and receive any distribution from a limited partnership in any form other than cash. Except as provided in writing in the partnership agreement, a partner may not be compelled to accept a distribution of any asset in kind from a limited partnership to the extent that the percentage of the asset distributed to him or her exceeds a percentage of that asset which is equal to the percentage in which he or she shares in distributions from the limited partnership.

179.55 History History: 1983 a. 173; 1989 a. 232.



179.56 Right to distribution.

179.56  Right to distribution. At the time a partner is entitled to receive a distribution, he or she has the status of and is entitled to all remedies available to a creditor of the limited partnership with respect to the distribution.

179.56 History History: 1983 a. 173.



179.57 Limitations on distribution.

179.57  Limitations on distribution. A partner may not receive a distribution from a limited partnership to the extent that, after giving effect to the distribution, all liabilities of the limited partnership, other than liabilities to partners on account of their partnership interests, exceed the fair value of the partnership assets.

179.57 History History: 1983 a. 173.



179.58 Liability on return of contribution.

179.58  Liability on return of contribution.

179.58(1) (1) If a partner has received the return of any part of his or her contribution without violation of the partnership agreement or this chapter, he or she is liable to the limited partnership for one year after the return for the amount of the returned contribution, but only to the extent necessary to discharge the limited partnership's liabilities to creditors who extended credit to the limited partnership during the period the contribution was held by the limited partnership.

179.58(2) (2) If a partner has received the return of any part of his or her contribution in violation of the partnership agreement or this chapter, he or she is liable to the limited partnership for a period of 6 years after the return for the amount of the contribution wrongfully returned.

179.58(3) (3) A partner receives a return of his or her contribution to the extent that a distribution to him or her reduces his or her share of the fair value of the net assets of the limited partnership below the value, as set forth in the partnership records required to be kept under s. 179.05, of his or her contribution which has not been distributed to him or her.

179.58 History History: 1983 a. 173; 1989 a. 232.



179.61 Nature of partnership interest.

179.61  Nature of partnership interest. A partnership interest is personal property.

179.61 History History: 1983 a. 173.



179.62 Assignment of partnership interest.

179.62  Assignment of partnership interest. Except as provided in the partnership agreement, a partnership interest is assignable in whole or in part. An assignment of a partnership interest does not dissolve a limited partnership or entitle the assignee to become or to exercise any rights of a partner. An assignment entitles the assignee to receive, to the extent assigned, only the distribution to which the assignor would be entitled. Except as provided in the partnership agreement, a partner ceases to be a partner upon assignment of all his or her partnership interest.

179.62 History History: 1983 a. 173.



179.63 Rights of creditor.

179.63  Rights of creditor. On application to the circuit court by any judgment creditor of a partner, the court may charge the partnership interest of the partner with payment of the unsatisfied amount of the judgment with interest. To the extent charged, the judgment creditor has only the rights of an assignee of the partnership interest.

179.63 History History: 1983 a. 173.



179.64 Right of assignee to become limited partner.

179.64  Right of assignee to become limited partner.

179.64(1)(1) An assignee of a partnership interest, including an assignee of a general partner, may become a limited partner if and to the extent that:

179.64(1)(a) (a) The assignor gives the assignee that right in accordance with authority described in the partnership agreement, except as provided in s. 179.105 (2); or

179.64(1)(b) (b) All other partners consent.

179.64(2) (2) An assignee who has become a limited partner has, to the extent assigned, the rights and powers, and is subject to the restrictions and liabilities, of a limited partner under the partnership agreement and this chapter. An assignee who becomes a limited partner also is liable for the obligations of the assignor to make and return contributions as provided in subchs. V and VI. The assignee is not obligated for liabilities unknown to the assignee at the time he or she became a limited partner.

179.64(3) (3) If an assignee of a partnership interest becomes a limited partner, the assignor is not released from his or her liability to the limited partnership under ss. 179.17 and 179.42.

179.64 History History: 1983 a. 173; 1989 a. 232.



179.65 Power of estate of deceased or partner adjudicated incompetent.

179.65  Power of estate of deceased or partner adjudicated incompetent. If a partner who is an individual dies or is adjudicated incompetent to manage his or her person or property, the partner's personal representative, guardian, conservator, or other legal representative may exercise all of the partner's rights for the purpose of settling his or her estate or administering his or her property, including any power the partner had to give an assignee the right to become a limited partner. If a partner is a corporation, limited liability company, trust, or other entity and is dissolved or terminated, the powers of that partner may be exercised by its legal representative or successor.

179.65 History History: 1983 a. 173; 1993 a. 112; 2001 a. 102; 2005 a. 387.



179.70 Definitions.

179.70  Definitions. In this subchapter:

179.70(1) (1) "Business entity" means a domestic business entity and a foreign business entity.

179.70(2) (2) "Domestic business entity" means a corporation, as defined in s. 180.0103 (5), a limited liability company, as defined in s. 183.0102 (10), a limited partnership, or a corporation, as defined in s. 181.0103 (5).

179.70(3) (3) "Foreign business entity" means a foreign limited liability company, as defined in s. 183.0102 (8), a foreign limited partnership, a foreign corporation, as defined in s. 180.0103 (9), or a foreign corporation, as defined in s. 181.0103 (13).

179.70 History History: 2001 a. 44.



179.71 Nonjudicial dissolution.

179.71  Nonjudicial dissolution. A limited partnership is dissolved and its affairs shall be wound up on the happening of the first of the following:

179.71(1) (1) At the time specified in the certificate of limited partnership.

179.71(1m) (1m) Upon the happening of events specified in writing in the partnership agreement, except as provided in s. 179.105 (2).

179.71(2) (2) On the written consent of all partners.

179.71(3) (3) An event of withdrawal of a general partner unless at the time there is at least one other general partner and the written provisions of the partnership agreement permit the business of the limited partnership to be carried on by the remaining general partner and that partner does so, but the limited partnership is not dissolved and is not required to be wound up by reason of any event of withdrawal if, within 90 days after the withdrawal, all partners agree in writing to continue the business of the limited partnership and to the appointment of one or more additional general partners if necessary or desired.

179.71(4) (4) On the entry of an order of judicial dissolution under s. 179.72.

179.71 History History: 1983 a. 173; 1989 a. 232.



179.72 Judicial dissolution.

179.72  Judicial dissolution.

179.72(1) (1) On application by or for a partner the circuit court may order dissolution of a limited partnership, if it is not practicable to carry on the business under the partnership agreement.

179.72(2) (2) On application by a district attorney or the attorney general, the circuit court shall order dissolution of a limited partnership, if the limited partnership has violated s. 940.302 (2) or 948.051 (2).

179.72 History History: 1983 a. 173; 2007 a. 116.



179.73 Winding up.

179.73  Winding up. Except as provided in the partnership agreement, the general partners who have not wrongfully dissolved a limited partnership or, if none, the limited partners, may wind up the limited partnership's affairs; but the circuit court, upon cause shown, may wind up the limited partnership's affairs upon application of any partner, his or her legal representative, or assignee.

179.73 History History: 1983 a. 173.



179.74 Distribution of assets.

179.74  Distribution of assets. Except as provided in s. 179.105 (3), on the winding up of a limited partnership, the assets shall be distributed in the following order:

179.74(1) (1) To creditors, including partners who are creditors, in satisfaction of liabilities of the limited partnership other than liabilities for distributions to partners under s. 179.51 or 179.54.

179.74(2) (2) Except as provided in the partnership agreement, to partners and former partners in satisfaction of liabilities for distributions under s. 179.51 or 179.54.

179.74(3) (3) Except as provided in the partnership agreement, to partners in the following order:

179.74(3)(a) (a) For the return of their contributions in the proportions in which the partners share in distributions.

179.74(3)(b) (b) For their partnership interests in the proportions in which the partners share in distributions.

179.74 History History: 1983 a. 173; 1989 a. 232.



179.76 Conversion.

179.76  Conversion.

179.76(1)(1) A domestic limited partnership may convert to another form of business entity if it satisfies the requirements under this section and if the conversion is permitted under the applicable law of the jurisdiction that governs the organization of the business entity into which the domestic limited partnership is converting.

179.76(2) (2)

179.76(2)(a)(a) A business entity other than a domestic limited partnership may convert to a domestic limited partnership if it satisfies the requirements under this section and if the conversion is permitted under the applicable law of the jurisdiction that governs the business entity.

179.76(2)(b) (b) A business entity converting into a domestic limited partnership shall comply with the procedures that govern the submission and approval of a plan of conversion of the jurisdiction that governs the business entity.

179.76(3) (3) A plan of conversion shall set forth all of the following:

179.76(3)(a) (a) The name, form of business entity, and the identity of the jurisdiction governing the business entity that is to be converted.

179.76(3)(b) (b) The name, form of business entity, and the identity of the jurisdiction that will govern the business entity after conversion.

179.76(3)(c) (c) The terms and conditions of the conversion.

179.76(3)(d) (d) The manner and basis of converting the shares or other ownership interests of the business entity that is to be converted into the shares or other ownership interests of the new form of business entity.

179.76(3)(e) (e) The effective date and time of the conversion, if the conversion is to be effective other than at the time of filing the certificate of conversion, as provided under s. 179.11 (2) or otherwise.

179.76(3)(f) (f) A copy of the articles of incorporation, articles of organization, certificate of limited partnership, or other similar governing document of the business entity after conversion.

179.76(3)(g) (g) Other provisions relating to the conversion, as determined by the business entity.

179.76(4) (4) When a conversion is effective, all of the following apply:

179.76(4)(a) (a)

179.76(4)(a)1.1. Except with respect to taxation laws of each jurisdiction that are applicable upon the conversion of the business entity, the business entity that is converted is no longer subject to the applicable law of the jurisdiction that governed the organization of the prior form of business entity and is subject to the applicable law of the jurisdiction that governs the new form of business entity.

179.76(4)(a)2. 2. If the conversion is from or to a business entity under the laws applicable to which one or more of the owners thereof is liable for the debts and obligations of such business entity, such owner or owners shall continue to be or become so liable for debts and obligations of such business entity, but only for such debts and obligations accrued during the period or periods in which such laws are applicable to such owner or owners. This subdivision does not affect liability under any taxation laws.

179.76(4)(b) (b) The business entity continues to have all liabilities of the business entity that was converted.

179.76(4)(c) (c) The business entity continues to be vested with title to all property owned by the business entity that was converted without reversion or impairment.

179.76(4)(d) (d) The articles of incorporation, articles of organization, certificate of limited partnership, or other similar governing document, whichever is applicable, of the business entity are as provided in the plan of conversion.

179.76(4)(e) (e) All other provisions of the plan of conversion apply.

179.76(5) (5) Except as provided under sub. (7), after a plan of conversion is submitted and approved, the business entity that is to be converted shall deliver to the department for filing a certificate of conversion that includes all of the following together with a fee of $150:

179.76(5)(a) (a) The plan of conversion.

179.76(5)(b) (b) A statement that the plan of conversion was approved in accordance with the applicable law of the jurisdiction that governs the organization of the business entity.

179.76(5)(bm) (bm) A statement indicating whether the business entity that is to be converted has a fee simple ownership interest in any Wisconsin real estate.

179.76(5)(c) (c) The registered agent and registered office, record agent and record office, or other similar agent and office of the business entity before and after conversion.

179.76(5m) (5m) If the department prescribes a form for the certificate of conversion under sub. (5), the form shall indicate that if the business entity that is to be converted has a fee simple ownership interest in Wisconsin real estate, the entity is required to file a report with the department of revenue under s. 73.14.

179.76(6) (6) Any civil, criminal, administrative, or investigatory proceeding that is pending by or against a business entity that is converted may be continued by or against the business entity after the effective date of conversion.

179.76(7) (7) The department, by rule, may specify a larger fee for filing a certificate of conversion under sub. (5) in paper format.

179.76 History History: 2001 a. 44; 2005 a. 476.

179.76 Annotation Next Economy Legislation: Allowing Complex Business Reorganizations. Boucher, Sosnowski, & Nichols. Wis. Law. Aug. 2002.



179.77 Merger.

179.77  Merger.

179.77(1)(1) One or more domestic limited partnerships may merge with or into one or more other business entities if the merger is permitted under the applicable laws of the jurisdiction that governs each other business entity that is a party to the merger and each business entity approves the plan of merger in the manner required by the laws applicable to the business entity.

179.77(2) (2) The plan of merger shall set forth all of the following:

179.77(2)(a) (a) The name, form of business entity, and identity of the jurisdiction governing each business entity that is a party to the merger and the name, form of business entity, and identity of the jurisdiction of the surviving business entity with, or into, which each other business entity proposes to merge.

179.77(2)(b) (b) The manner and basis of converting the interests in each business entity that is a party to the merger into shares, interests, obligations, or other securities of the surviving business entity or any other business entity or into cash or other property in whole or in part.

179.77(3) (3) The plan of merger may set forth any of the following:

179.77(3)(a) (a) Amendments to the certificate of limited partnership or other similar governing document of the surviving business entity.

179.77(3)(b) (b) Other provisions relating to the merger.

179.77(4) (4) After a merger is authorized, and at any time before the articles of merger are filed with the department, the planned merger may be abandoned, subject to any contractual rights, without further action on the part of the shareholders or other owners, in accordance with the procedure set forth in the plan of merger or, if none is set forth, in the manner determined by the governing body of any business entity that is a party to the merger.

179.77(5) (5) After a plan of merger is approved by each business entity that is a party to the merger in the manner required by the laws applicable to each business entity, the surviving business entity shall deliver to the department the fee specified under sub. (5m) and articles of merger that include all of the following:

179.77(5)(a) (a) The plan of merger.

179.77(5)(b) (b) A statement that the plan was approved by each business entity that is a party to the merger in the manner required by the laws applicable to each business entity.

179.77(5)(bm) (bm) A statement indicating whether a business entity that merged with or into the surviving entity in the merger has a fee simple ownership interest in any Wisconsin real estate.

179.77(5)(c) (c) The effective date and time of the merger, if the merger is to take effect at a time other than the close of business on the date of filing the articles of merger under s. 179.11 (2).

179.77(5)(d) (d) Other provisions relating to the merger, as determined by the surviving business entity.

179.77(5m) (5m) The fee for filing articles of merger is $150, except that the department, by rule, may specify a larger fee for filing articles in paper format.

179.77(5r) (5r) If the department prescribes a form for the articles of merger under sub. (5), the form shall indicate that if a business entity that is acquired in the merger has a fee simple ownership interest in Wisconsin real estate, the business entity that survives the merger is required to file a report with the department of revenue under s. 73.14.

179.77(6) (6) A merger has the following effects:

179.77(6)(a) (a) Every other business entity that is a party to the merger merges into the surviving business entity, and the separate existence of every business entity, except the surviving business entity, ceases.

179.77(6)(b) (b)

179.77(6)(b)1.1. If, under the laws applicable to a business entity that is a party to the merger, one or more of the owners thereof is liable for the debts and obligations of such business entity, such owner or owners shall continue to be liable for the debts and obligations of the business entity, but only for such debts and obligations accrued during the period or periods in which such laws are applicable to such owner or owners.

179.77(6)(b)2. 2. If, under the laws applicable to the surviving business entity, one or more of the owners thereof is liable for the debts and obligations of such business entity, the owner or owners of a business entity that is party to the merger, other than the surviving business entity, who become subject to such laws shall be liable for the debts and obligations of the surviving business entity to the extent provided in such laws, but only for such debts and obligations accrued after the merger. The owner or owners of the surviving business entity prior to the merger shall continue to be liable for the debts and obligations of the surviving business entity to the extent provided in subd. 1.

179.77(6)(c) (c) The title to all property owned by each business entity that is a party to the merger is vested in the surviving business entity without reversion or impairment.

179.77(6)(d) (d) The surviving business entity has all liabilities of each business entity that is party to the merger.

179.77(6)(e) (e) A civil, criminal, administrative, or investigatory proceeding pending by or against any business entity that is a party to the merger may be continued as if the merger did not occur, or the surviving business entity may be substituted in the proceeding for the business entity whose existence ceased.

179.77(6)(f) (f) The articles of incorporation, articles of organization, certificate of limited partnership, or other similar governing document, whichever is applicable, of the surviving business entity shall be amended to the extent provided in the plan of merger.

179.77(6)(g) (g) The shares or other interests of each business entity that is party to the merger that are to be converted into shares, interests, obligations, or other securities of the surviving business entity or any other business entity or into cash or other property are converted, and the former holders of the shares or interests are entitled only to the rights provided in the articles of merger or to their rights under the laws applicable to each business entity that is a party to the merger.

179.77(6)(h) (h) If the surviving business entity is a foreign business entity, the department is the agent of the surviving foreign business entity for service of process in a proceeding to enforce any obligation of any business entity that is a party to the merger or the rights of the dissenting members or other owners of each business entity that is a party to the merger.

179.77(6)(i) (i) When a merger takes effect, any surviving foreign business entity of the merger shall promptly pay to the dissenting shareholders of each domestic corporation or dissenting owners of each other domestic business entity that is a party to the merger the amount, if any, to which they are entitled under ss. 180.1301 to 180.1331 or under any law applicable to the other domestic business entity.

179.77 History History: 2001 a. 44, 105; 2005 a. 476.



179.81 Law governing.

179.81  Law governing. The laws of the state under which a foreign limited partnership is organized govern its organization and internal affairs and the liability of its limited partners.

179.81 History History: 1983 a. 173.



179.82 Registration.

179.82  Registration. Before transacting business in this state, a foreign limited partnership shall register with the department. A foreign limited partnership shall submit in duplicate, together with a filing fee of $75, an application for registration as a foreign limited partnership, signed and sworn to by a general partner, except that the department, by rule, may specify a larger fee for applications that are filed in paper format. Each application shall set forth all of the following:

179.82(1) (1) The name of the foreign limited partnership and, if different, the name under which it proposes to register and transact business in this state.

179.82(2) (2) The state and date of its formation.

179.82(4) (4) The name and address of an agent for service of process on the foreign limited partnership, who must be an individual resident of this state, a domestic corporation, nonstock corporation, limited partnership, registered limited liability partnership, or limited liability company, or a foreign corporation, nonstock corporation, limited partnership, registered limited liability partnership, or limited liability company authorized to do business in this state, whose business office is identical with the registered office.

179.82(5) (5) A statement that the department is appointed the agent of the foreign limited partnership for service of process under s. 179.88 if the agent's authority has been revoked or the agent cannot be found or served with the exercise of reasonable diligence.

179.82(6) (6) The address of the office required to be maintained in the state of its organization by the laws of that state or, if not required, of the principal office of the foreign limited partnership.

179.82(7) (7) The name and business address of each general partner.

179.82(8) (8) The address of the office at which the foreign limited partnership keeps a list of the names and addresses of the limited partners and their capital contributions, and an undertaking by the foreign limited partnership to keep those records until the foreign limited partnership's registration in this state is canceled or withdrawn.

179.82 History History: 1983 a. 173; 1989 a. 232; 1993 a. 112; 1995 a. 27; 2001 a. 44.



179.83 Issuance of registration.

179.83  Issuance of registration.

179.83(1) (1) If the department finds that an application for registration conforms to law and all requisite fees have been paid, the department shall:

179.83(1)(a) (a) Endorse on the application the word "Filed", and the month, day and year of the filing thereof.

179.83(1)(b) (b) File a duplicate original of the application.

179.83(1)(c) (c) Issue a certificate of registration to transact business in this state.

179.83(2) (2) The certificate of registration, together with a duplicate original of the application, shall be returned to the person who filed the application or his or her representative.

179.83 History History: 1983 a. 173; 1995 a. 27.



179.84 Name.

179.84  Name. A foreign limited partnership may register with the department under any name that includes the words "limited partnership" or the abbreviation "L.P." or "LP", if the name could be registered by a domestic limited partnership.

179.84 History History: 1983 a. 173; 1995 a. 27; 2005 a. 476.



179.85 Amendments.

179.85  Amendments. If any statement in the application for registration of a foreign limited partnership was false when made or any arrangements or other facts described have changed, making the application inaccurate in any respect, the foreign limited partnership shall promptly file with the department, together with a filing fee of $15, a certificate, signed and sworn to by a general partner, correcting the statement.

179.85 History History: 1983 a. 173; 1995 a. 27.



179.86 Cancellation of registration.

179.86  Cancellation of registration.

179.86(1) (1) A foreign limited partnership may cancel its registration by filing with the department, together with a filing fee of $15, a certificate of cancellation signed and sworn to by a general partner, except that the department, by rule, may specify a larger fee for certificates that are filed in paper format.

179.86(2) (2) A cancellation does not terminate the authority of the department to accept service of process on the foreign limited partnership with respect to claims arising out of the transaction of business in this state.

179.86(3) (3) Upon application by a district attorney or the attorney general, a court shall cancel the registration of a foreign limited partnership if the foreign limited partnership has violated s. 940.302 (2) or 948.051 (2).

179.86 History History: 1983 a. 173; 1995 a. 27; 2001 a. 44; 2007 a. 116.



179.87 Transaction of business without registration.

179.87  Transaction of business without registration.

179.87(1)(1) A foreign limited partnership transacting business in this state may not initiate any action, suit or proceeding in any court of this state unless it is registered in this state.

179.87(2) (2) The failure of a foreign limited partnership to register or maintain registration in this state does not impair the validity of any contract or act of the foreign limited partnership or prevent the foreign limited partnership from defending or bringing counterclaims or cross claims in any action, suit or proceeding in any court of this state.

179.87(3) (3) A limited partner of a foreign limited partnership is not liable as a general partner of the foreign limited partnership solely by reason of having transacted business in this state without registration.

179.87(4) (4) A foreign limited partnership, by transacting business in this state without registration, appoints the department as its agent for service of process under s. 179.88 with respect to claims arising out of the transaction of business in this state.

179.87 History History: 1983 a. 173; 1995 a. 27.



179.88 Substituted service.

179.88  Substituted service. Service of process on the department under this subchapter shall be made by serving of duplicate copies of the process on the department, together with the fee established under s. 182.01 (4) (c). The department shall mail notice of the service and a copy of the process within 10 days addressed to the foreign limited partnership at its office in the state of its organization or its principal office, as appearing on the records of the department from information supplied under s. 179.82 (6). The time within which the foreign limited partnership may answer or move to dismiss under s. 802.06 (2) does not start to run until 10 days after the date of the mailing. The department shall keep a record of service of process under this section showing the day and hour of service and the date of mailing.

179.88 History History: 1983 a. 173; 1985 a. 29; 1995 a. 27; 2001 a. 16, 44.



179.89 Action by attorney general.

179.89  Action by attorney general. The attorney general may bring an action to restrain a foreign limited partnership from transacting business in this state in violation of this subchapter.

179.89 History History: 1983 a. 173.



179.91 Right to bring derivative action.

179.91  Right to bring derivative action. Subject to s. 179.92, a limited partner may bring an action on behalf of a limited partnership to recover a judgment in its favor if general partners with authority to do so have refused to bring the action or if an effort to cause those general partners to bring the action is not likely to succeed.

179.91 History History: 1983 a. 173, 538.



179.92 Proper plaintiff.

179.92  Proper plaintiff. In a derivative action, the plaintiff must be a partner at the time of bringing the action and must satisfy any of the following conditions:

179.92(1) (1) Have been a partner at the time of the transaction which is the subject of the complaint.

179.92(2) (2) Derive his or her status as a partner by operation of law or pursuant to the terms of the partnership agreement from a person who was a partner at the time of the transaction.

179.92 History History: 1983 a. 173; 1989 a. 232.



179.93 Pleading.

179.93  Pleading. In a derivative action, the complaint shall set forth with particularity the effort of the plaintiff to secure initiation of the action by a general partner or the reasons for not making the effort.

179.93 History History: 1983 a. 173.



179.94 Expenses.

179.94  Expenses. If a derivative action is successful, in whole or in part, or if anything is received by the plaintiff as a result of a judgment, compromise or settlement of an action or claim, the court may award the plaintiff reasonable expenses, including reasonable attorney fees, and shall direct the plaintiff to remit to the limited partnership the remainder of the proceeds.

179.94 History History: 1983 a. 173.






180. Business corporations.

180.0101 Title.

180.0101  Title. This chapter may be cited as the "Wisconsin business corporation law".

180.0101 History History: 1989 a. 303.

180.0101 Annotation Wisconsin's Business Corporation Law. Williams and Berry. Wis. Law. June, 1990.

180.0101 Annotation Chapter 180 Trailer Bill. DeGuire, Ware and Williams. Wis. Law. July 1991.

180.0101 Annotation LLC and Corporate Law Revisions. Boucher and Sosnowski. Wis. Law. Oct. 1996.



180.0103 Definitions.

180.0103  Definitions. In this chapter, except as otherwise provided:

180.0103(1) (1) "Affiliate" means a person that directly, or indirectly through one or more intermediaries, controls, is controlled by, or is under common control with, another person.

180.0103(2) (2) "Articles of incorporation" includes amended and restated articles of incorporation.

180.0103(3) (3) "Authorized shares" means the shares of all classes that a domestic corporation or foreign corporation is authorized to issue.

180.0103(4) (4) "Conspicuous" means written so that a reasonable person against whom the writing is to operate should have noticed it, including printing in italics or boldface or contrasting color, or typing in capitals or with underlining.

180.0103(5) (5) "Corporation" or "domestic corporation", except as used in sub. (9), means a corporation for profit that is not a foreign corporation and that is incorporated under or subject to this chapter. "Corporation" or "domestic corporation" includes, to the extent provided under s. 180.1703, a corporation with capital stock but not organized for profit.

180.0103(6) (6) "Deliver" or "delivery" means any method of delivery used in conventional commercial practice, including delivery by hand, mail, commercial delivery and electronic transmission.

180.0103(6m) (6m) "Department", except in subs. (8) and (18), means the department of financial institutions.

180.0103(7) (7) "Distribution" means a direct or indirect transfer by a corporation of money or other property, other than its shares, or an incurrence of indebtedness by a corporation, to or for the benefit of its shareholders in respect to any of its shares, including but not limited to any of the following:

180.0103(7)(a) (a) A declaration or payment of a dividend.

180.0103(7)(b) (b) A purchase, redemption or other acquisition of shares.

180.0103(7)(c) (c) A distribution of evidences of indebtedness.

180.0103(7g) (7g) "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities.

180.0103(7k) (7k) "Electronic signature" means an electronic sound, symbol, or process, attached to or logically associated with a writing and executed or adopted by a person with intent to authenticate the writing.

180.0103(7m) (7m) "Electronic transmission" or "electronically transmitted" means Internet transmission, telephonic transmission, electronic mail transmission, transmission of a telegram, cablegram, or datagram, or any other form or process of communication that does not directly involve the physical transfer of paper and that is suitable for the retention, retrieval, and reproduction of information by the recipient.

180.0103(8) (8) "Entity" includes a domestic corporation; a foreign corporation; a limited liability company; a nonstock corporation; a stock or nonstock cooperative association; an unincorporated cooperative association; a profit or nonprofit unincorporated association; a business trust; an estate; a partnership; a trust; 2 or more persons having a joint or common economic interest; a state or an agency, commission, department, authority, bureau or other instrumentality of a state; a governmental subdivision; the United States; and a foreign government.

180.0103(9) (9) "Foreign corporation" means a corporation for profit incorporated under a law other than the law of this state, except a railroad corporation, an association created solely for religious or charitable purposes, an insurer or motor club, a savings and loan association, a savings bank or a common law trust.

180.0103(10) (10) "Governmental subdivision" includes a county, city, village, town and special purpose district.

180.0103(11) (11) "Individual" includes the estate of an individual adjudicated incompetent or a deceased natural person.

180.0103(11e) (11e) "Investment company" means a corporation that is registered, or is organized for the purpose of registering, as a management investment company under 15 USC 80a-1 to 80a-64, if the corporation's articles of incorporation state that the corporation is registered or is organized for the purposes of registering as a management investment company under 15 USC 80a-1 to 80a-64.

180.0103(11m) (11m) "Person" includes an individual and an entity.

180.0103(12) (12) "Principal office" means the office, whether in or outside this state, of a domestic corporation or foreign corporation in which are located its principal executive offices and, if the domestic corporation or foreign corporation has filed an annual report under s. 180.1622, that is designated as the principal office in its most recent annual report.

180.0103(13) (13) "Record date" means the date established under s. 180.0623 (4), 180.0640 (2), 180.0702 (2), 180.0704 (4), 180.0705 (3) or 180.0707 on which a corporation determines the identity of its shareholders for purposes of this chapter.

180.0103(14) (14) "Shareholder" means the person in whose name shares are registered in the records of a corporation or the beneficial owner of shares to the extent of the rights granted by a nominee certificate on file with a corporation.

180.0103(15) (15) "Shares" means the units into which the proprietary interests in a corporation are divided.

180.0103(16) (16) "Signed" or "signature" includes the execution or adoption of a manual, facsimile, conformed, or electronic signature, or any symbol, with intent to authenticate a writing.

180.0103(17) (17) "Subscriber" means a person who subscribes for shares in a corporation, whether before or after incorporation.

180.0103(17m) (17m) "Treasury shares" means shares of a corporation that have been issued, that have been subsequently acquired by and belong to the corporation and that have not been canceled or restored to the status of authorized but unissued shares.

180.0103(18) (18) "United States" includes an authority, bureau, commission, department and any other agency of the United States.

180.0103(19) (19) "Voting group" means any of the following:

180.0103(19)(a) (a) All shares of one or more classes or series that under the articles of incorporation or this chapter are entitled to vote and be counted together collectively on a matter at a meeting of shareholders.

180.0103(19)(b) (b) All shares that under the articles of incorporation or this chapter are entitled to vote generally on a matter.

180.0103 History History: 1989 a. 303; 1991 a. 16, 221; 1993 a. 112; 1995 a. 27, 271; 1999 a. 9; 2001 a. 44, 104; 2005 a. 387, 441.



180.0120 Filing requirements.

180.0120  Filing requirements.

180.0120(1)(1) Except as provided in sub. (4), a document required or permitted to be filed under this chapter with the department must satisfy all of the following requirements to be filed under s. 180.0125 (2) (a):

180.0120(1)(a) (a) Contain the information required by this chapter, although it may also contain other information.

180.0120(1)(c) (c) Be in the English language, except that:

180.0120(1)(c)1. 1. A corporate name need not be in English if it is written in English letters or Arabic or Roman numerals.

180.0120(1)(c)2. 2. The certificate of status, or similar document, required of a foreign corporation need not be in English if accompanied by a reasonably authenticated English translation.

180.0120(1)(d) (d) Contain the name of the drafter, if required by s. 182.01 (3).

180.0120(1)(e) (e) Be executed in accordance with sub. (3).

180.0120(1)(f) (f) Be on the form prescribed by the department if the document is described in s. 180.0121 (1).

180.0120(1)(g) (g) Be delivered to the department for filing and be accompanied by one exact or conformed copy and the filing fee required by s. 180.0122.

180.0120(2) (2) The department shall file photocopies or other reproduced copies of typewritten or printed documents if the copies are manually signed and satisfy this section.

180.0120(3) (3)

180.0120(3)(a)(a) Any of the following persons may execute a document described in s. 180.0122 (1) (a), (b), (h) to (j), (Lg), (m) to (r) and (u) to (ym):

180.0120(3)(a)1. 1. An officer of the domestic corporation or foreign corporation.

180.0120(3)(a)2. 2. If directors have not been selected or the corporation has not been formed, an incorporator.

180.0120(3)(a)3. 3. If the domestic corporation or foreign corporation is in the hands of a receiver, trustee or other court-appointed fiduciary, the fiduciary.

180.0120(3)(c) (c) The person executing a document shall sign it and, beneath or opposite the signature, state his or her name and the capacity in which he or she signs. The document may but need not contain any of the following:

180.0120(3)(c)1. 1. The corporate seal.

180.0120(3)(c)2. 2. An attestation by the secretary or an assistant secretary of the domestic corporation or foreign corporation.

180.0120(3)(c)3. 3. An acknowledgment, verification or proof.

180.0120(4) (4) The department may waive any of the requirements of subs. (1) to (3) if it appears from the face of the document that the document's failure to satisfy the requirement is immaterial.

180.0120 History History: 1989 a. 303; 1991 a. 16; 1993 a. 323; 1995 a. 27.



180.0121 Forms.

180.0121  Forms.

180.0121(1)(1)

180.0121(1)(a)(a) The department shall prescribe and furnish on request forms for all of the following documents:

180.0121(1)(a)1. 1. A foreign corporation's application for a certificate of authority to transact business in this state under s. 180.1503.

180.0121(1)(a)2. 2. A foreign corporation's application for a certificate of withdrawal under s. 180.1520.

180.0121(1)(a)3. 3. A domestic corporation's or foreign corporation's annual report under s. 180.1622 and a service corporation's annual report under s. 180.1921.

180.0121(1)(a)4. 4. An application for a certificate of conversion under s. 180.1161 (5). The form prescribed under this subdivision shall indicate that if the business entity that is to be converted has a fee simple ownership interest in Wisconsin real estate, the entity is required to file a report with the department of revenue under s. 73.14.

180.0121(1)(b) (b) The forms prescribed by the department under par. (a) 1., 2. and 3. shall require disclosure of only the information required under ss. 180.1503, 180.1520, 180.1622 and 180.1921, respectively.

180.0121(1)(c) (c) Use of a form prescribed under par. (a) is mandatory.

180.0121(2) (2) The department may prescribe and furnish on request forms for other documents required or permitted to be filed by this chapter, but use of these forms is not mandatory. If the department prescribes a form for articles of merger under s. 180.1105, the form shall indicate that if a business entity that is acquired in the merger has a fee simple ownership interest in Wisconsin real estate, the business entity that survives the merger is required to file a report with the department of revenue under s. 73.14.

180.0121 History History: 1989 a. 303; 1995 a. 27; 2001 a. 44; 2005 a. 476.



180.0122 Filing and service fees.

180.0122  Filing and service fees.

180.0122(1) (1) Except as provided under sub. (5), the department shall collect the following fees when the documents described in this subsection are delivered for filing or, under pars. (e) and (f), the telephone applications are made:

180.0122(1)(a) (a) Articles of incorporation, $100.

180.0122(1)(b) (b) Application for use of indistinguishable name, $10.

180.0122(1)(c) (c) Written application for reserved name, $15.

180.0122(1)(d) (d) Written application for renewal of reserved name, $15.

180.0122(1)(e) (e) Telephone application for reserved name, $30.

180.0122(1)(f) (f) Telephone application for renewal of reserved name, $30.

180.0122(1)(g) (g) Notice of transfer of reserved name or of registered name, $10.

180.0122(1)(h) (h) Application for registered name, $50.

180.0122(1)(i) (i) Application for renewal of registered name, $50.

180.0122(1)(j) (j) Subject to sub. (3) (c), domestic corporation's or foreign corporation's statement of change of registered office, $10.

180.0122(1)(k) (k) Agent's statement of change of registered office, $10 for each affected domestic corporation or foreign corporation, except if simultaneous filings are made the fee is reduced to $1 for each affected domestic corporation or foreign corporation in excess of 200.

180.0122(1)(L) (L) Agent's statement of resignation, $10.

180.0122(1)(Lg) (Lg) A director or principal officer statement under s. 180.0860 (1), $3.

180.0122(1)(Lr) (Lr) A director or principal officer resignation notice under s. 180.0860 (2), $3.

180.0122(1)(m) (m) Amendment of articles of incorporation, $40.

180.0122(1)(n) (n) Restatement of articles of incorporation with or without amendment of articles, $40.

180.0122(1)(o) (o) Articles of merger, $150.

180.0122(1)(om) (om) Articles of share exchange, $50 for each domestic corporation and each foreign corporation authorized to transact business in this state that is a party to the share exchange.

180.0122(1)(p) (p) Articles of dissolution, $20.

180.0122(1)(q) (q) Articles of revocation of dissolution, $10.

180.0122(1)(r) (r) Application for reinstatement following administrative dissolution, $90.

180.0122(1)(s) (s) Certificate of reinstatement, $10.

180.0122(1)(t) (t) Certificate of judicial dissolution, $10.

180.0122(1)(u) (u) Application for certificate of authority, $100, and $3 for every $1,000 or fraction thereof of the foreign corporation's capital exceeding $60,000 employed or to be employed in this state, computed as provided in s. 180.1503, as shown by the application.

180.0122(1)(v) (v) Application for amended certificate of authority, $40.

180.0122(1)(w) (w) Application for certificate of withdrawal, $40, and in case that application shows that the foreign corporation employs in this state capital in excess of the amount of capital on which a fee has previously been paid, computed as provided in s. 180.1520 (2) (f), an additional fee which, with previous payments made on account of capital employed in this state, will amount to $3 for each $1,000 or fraction thereof of the excess.

180.0122(1)(x) (x) Annual report of a domestic corporation, $25.

180.0122(1)(y) (y) Annual report of a foreign corporation, $65, and in case the annual report shows that the foreign corporation employs in this state capital in excess of the amount of capital on which a fee has previously been paid, computed as provided in s. 180.1503, an additional fee which, with previous payments made on account of capital employed in this state, will amount to $3 for each $1,000 or fraction thereof of the excess.

180.0122(1)(ym) (ym) Articles of correction, $40.

180.0122(1)(yr) (yr) A certificate of conversion, $150.

180.0122(1)(z) (z) Request for certificate or statement of status, the fee established under s. 182.01 (4) (b).

180.0122(2) (2) The department shall collect the fee established under s. 182.01 (4) (c) each time process is served on the department under this chapter. The party to a civil, criminal, administrative or investigatory proceeding causing service of process may recover this fee as costs if the party prevails in the proceeding.

180.0122(3) (3) The department may not collect a fee for any of the following:

180.0122(3)(a) (a) Filing a certificate of administrative dissolution or a certificate of revocation of authority to transact business.

180.0122(3)(b) (b) Providing a confirmation of status by telephone.

180.0122(3)(c) (c) Filing a domestic corporation's or a foreign corporation's statement of change of registered office if the only change is to an address and all of the following apply:

180.0122(3)(c)1. 1. The new address is the result of a change in the way a county, city, village, town or the U.S. postal service describes the physical location of the registered office.

180.0122(3)(c)2. 2. A copy of the notice indicating the new address is submitted with the statement.

180.0122(3)(c)3. 3. The physical location of the registered office has not changed.

180.0122(4) (4) In addition to the fees required under sub. (1), the department shall collect the expedited service fee established under s. 182.01 (4) (d) for processing in an expeditious manner a document required or permitted to be filed under this chapter and shall collect the fee established under s. 182.01 (4) (f) for preparing in an expeditious manner a certificate of status under s. 180.0128 (1) to (3) or a statement of status under s. 180.0128 (4).

180.0122(5) (5) The department, by rule, may specify a larger fee for filing documents described in sub. (1) in paper format.

180.0122 History History: 1989 a. 303; 1991 a. 16, 269; 1993 a. 214, 323, 331; 1995 a. 27, 271; 1997 a. 27; 2001 a. 16, 44; 2005 a. 25.



180.0123 Effective date and time of document.

180.0123  Effective date and time of document.

180.0123(1) (1)

180.0123(1)(a)(a) Except as provided in sub. (2) or s. 180.0124 (3), 180.1622 (5) or 180.1921 (4), a document filed by the department under this chapter is effective on the date that it is received by the department for filing and at any of the following times on that date:

180.0123(1)(a)1. 1. The time of day specified in the document as its effective time.

180.0123(1)(a)2. 2. If no effective time is specified, at the close of business.

180.0123(1)(b) (b) The date that a document is received by the department is determined by the department's endorsement on the original document under s. 180.0125 (1).

180.0123(2) (2) A document may specify a delayed effective date and time, except the effective date may not be more than 90 days after the date that it is received for filing. If a document specifies a delayed effective date and time in accordance with this subsection, the document is effective at the time and date specified. If a delayed effective date but no time is specified, the document is effective at the close of business on that date.

180.0123 History History: 1989 a. 303; 1991 a. 16, 269; 1995 a. 27.



180.0124 Correcting filed document.

180.0124  Correcting filed document.

180.0124(1) (1) A domestic corporation or foreign corporation may correct a document that is filed by the department before, on or after January 1, 1991, if the document contains a statement that was incorrect at the time of filing or was defectively executed, including defects in any attestation, seal, verification or acknowledgment.

180.0124(2) (2) To correct a document under sub. (1), a domestic corporation or foreign corporation shall prepare and deliver to the department for filing articles of correction that satisfy all of the following:

180.0124(2)(a) (a) Describe the document, including its filing date, or include a copy of the document.

180.0124(2)(b) (b) Specify the incorrect statement and the reason that it is incorrect, or specify the manner in which the execution was defective, whichever is applicable.

180.0124(2)(c) (c) Correct the incorrect statement or defective execution.

180.0124(3) (3)

180.0124(3)(a)(a) Except as provided in par. (b), articles of correction are effective on the effective date of the document that they correct.

180.0124(3)(b) (b) With respect to persons relying on the uncorrected document and adversely affected by the correction, the articles of correction are effective when filed.

180.0124 History History: 1989 a. 303; 1995 a. 27.



180.0125 Filing duty of department of financial institutions.

180.0125  Filing duty of department of financial institutions.

180.0125(1)(1) Upon receipt of a document by the department for filing, the department shall stamp or otherwise endorse the date of receipt on the original, the document copy and, upon request, any additional document copy received. The department shall return any additional document copy to the person delivering it, as confirmation of the date of receipt.

180.0125(2) (2)

180.0125(2)(a)(a) Except as provided in par. (b), if a document satisfies s. 180.0120 and the terms of the document satisfy, if applicable, s. 180.0401 (1) and (2) or 180.1506 (1) and (2), the department shall file the document by stamping or otherwise endorsing "Filed", together with the department name, on both the original and the document copy. After filing a document, the department shall deliver the document copy to the domestic corporation or foreign corporation, or its representative.

180.0125(2)(b) (b) If a domestic corporation or foreign corporation is in default in the payment of any fee required under s. 180.0122 (1) (a) to (j) or (m) to (yr), the department shall refuse to file any document relating to the domestic corporation or foreign corporation until all delinquent fees are paid by the domestic corporation or foreign corporation.

180.0125(3) (3)

180.0125(3)(a)(a) If the department refuses to file a document, the department shall return it to the domestic corporation or foreign corporation, or its representative, within 5 business days after the document was received by the department for filing, together with a brief, written explanation of the reason for the refusal.

180.0125(3)(b) (b) The department's failure to either file or return a document within 5 business days after it was received constitutes a refusal to file the document.

180.0125(3)(c) (c) Except as provided in s. 180.0124 (3), if a document that had been refused for filing by the department is resubmitted and filed by the department, the effective date of the filed document under s. 180.0123 is the date that the resubmitted document is received by the department for filing or a delayed effective date specified in the resubmitted document in accordance with s. 180.0123 (2). The effective time of the resubmitted document shall be determined under s. 180.0123 (1) or (2), whichever is applicable.

180.0125(4) (4) Except as provided in s. 180.0203 (2), the department's filing of a document or refusal to file a document does not do any of the following:

180.0125(4)(a) (a) Affect the validity or invalidity of the document in whole or part.

180.0125(4)(b) (b) Relate to the correctness or incorrectness of information contained in the document.

180.0125(4)(c) (c) Create a presumption that the document is valid or invalid or that information contained in the document is correct or incorrect.

180.0125 History History: 1989 a. 303; 1995 a. 27; 2001 a. 44.



180.0126 Appeal from department of financial institutions' refusal to file document.

180.0126  Appeal from department of financial institutions' refusal to file document.

180.0126(1) (1) If the department refuses to file a document received by the department for filing, the domestic corporation or foreign corporation may appeal the refusal by filing a petition in circuit court to compel the department to file the document. The domestic corporation or foreign corporation shall file the petition in the circuit court for the county where the domestic corporation's or foreign corporation's principal office or, if none in this state, its registered office is or will be located. The domestic corporation or foreign corporation shall attach to the petition the document and any explanation by the department of the reasons for the refusal to file.

180.0126(2) (2) The domestic corporation or foreign corporation shall file the petition under sub. (1) within 30 days after the department returns the document under s. 180.0125 (3) (a). If the department does not return the document within the period specified in s. 180.0125 (3) (b), the domestic corporation or foreign corporation shall file the petition within 30 days after the period specified in s. 180.0125 (3) (b) expires.

180.0126(3) (3) The court may summarily order the department to file the document or take other action that the court considers appropriate. The court's final decision may be appealed as in other civil proceedings.

180.0126 History History: 1989 a. 303; 1995 a. 27; 1997 a. 35.



180.0127 Evidentiary effect of copy of filed document.

180.0127  Evidentiary effect of copy of filed document. A certified copy of a document filed by the department is conclusive evidence that the original document is on file with the department.

180.0127 History History: 1989 a. 303; 1995 a. 27.



180.0128 Confirmation of status.

180.0128  Confirmation of status.

180.0128(1) (1) Any person may obtain from the department, upon request, a certificate of status for a domestic corporation or foreign corporation.

180.0128(2) (2) A certificate of status shall include all of the following information:

180.0128(2)(a) (a) The domestic corporation's corporate name or the foreign corporation's corporate name and fictitious name, if any, used in this state.

180.0128(2)(b) (b) Whether each of the following is true:

180.0128(2)(b)1. 1. The domestic corporation is incorporated under the laws of this state, or the foreign corporation is authorized to transact business in this state.

180.0128(2)(b)3. 3. The domestic corporation or foreign corporation has, during its most recently completed report year, filed with the department an annual report required by s. 180.1622, or, if a service corporation, by s. 180.1921.

180.0128(2)(b)4. 4. The domestic corporation has not filed articles of dissolution.

180.0128(2)(b)5. 5. The foreign corporation has not applied for a certificate of withdrawal under s. 180.1520 and is not the subject of a proceeding under s. 180.1531 to revoke its certificate of authority.

180.0128(2)(c) (c) The domestic corporation's date of incorporation and the period of its duration if less than perpetual.

180.0128(3) (3) The certificate of status may include other facts of record in the department that are requested.

180.0128(4) (4) Upon request, the department shall issue, by telegraph, teletype, facsimile or other form of wire or wireless communication, a statement of status, which shall contain the information required in a certificate of status under sub. (2) and may contain any other information permitted under sub. (3).

180.0128(5) (5) Subject to any qualification stated in a certificate or statement of status issued by the department, the certificate or statement is conclusive evidence that the domestic corporation or foreign corporation is in existence or is authorized to transact business in this state.

180.0128(6) (6) Upon request by telephone or otherwise, the department shall confirm, by telephone, any of the information required in a certificate of status under sub. (2) and may confirm any other information permitted under sub. (3).

180.0128 History History: 1989 a. 303; 1991 a. 16; 1995 a. 27.



180.0129 Penalty for false document.

180.0129  Penalty for false document.

180.0129(1) (1) A person may not sign a document with intent that it be delivered to the department for filing or deliver, or cause to be delivered, a document to the department for filing, if the person knows that the document is false in any material respect at the time of its delivery.

180.0129(2) (2) Whoever violates this section is guilty of a Class I felony.

180.0129 History History: 1989 a. 303; 1995 a. 27; 1997 a. 283; 2001 a. 109.



180.0141 Notice.

180.0141  Notice.

180.0141(1)(1) This section applies to notice that is required under this chapter and that is made subject to this section by express reference to this section.

180.0141(2) (2)

180.0141(2)(a)(a) A person shall give notice in writing, except as provided in par. (b). For purposes of this section, notice by electronic transmission is written notice.

180.0141(2)(b) (b) A person may give oral notice if oral notice is permitted by the articles of incorporation or bylaws and not otherwise prohibited by this chapter.

180.0141(3) (3) Except as provided in s. 180.0721 (4) or unless otherwise provided in the articles of incorporation or bylaws, notice may be communicated in person; by mail or other method of delivery; by telephone, including voice mail, answering machine or answering service; or by any other electronic means. If these forms of personal notice are impracticable, notice may be communicated by a newspaper of general circulation in the area where published, or by radio, television or other form of public broadcast communication.

180.0141(4) (4) Written notice to a domestic corporation or a foreign corporation authorized to transact business in this state may be addressed to its registered agent at its registered office or to the domestic corporation or foreign corporation at its principal office. With respect to a foreign corporation that has not yet filed an annual report under s. 180.1622, the address of the foreign corporation's principal office may be determined from its application for a certificate of authority.

180.0141(5) (5)

180.0141(5)(a)(a) Except as provided in par. (b) and ss. 180.0807 (2) and 180.0843 (1), written notice is effective at the earliest of the following:

180.0141(5)(a)1. 1. When received.

180.0141(5)(a)2. 2. Five days after its deposit in the U.S. mail, if mailed postpaid and correctly addressed.

180.0141(5)(a)3. 3. On the date shown on the return receipt, if sent by registered or certified mail, return receipt requested, and the receipt is signed by or on behalf of the addressee.

180.0141(5)(a)4. 4. On the effective date specified in the articles of incorporation or bylaws.

180.0141(5)(b) (b) Written notice by a domestic corporation or foreign corporation to its shareholder is effective under any of the following conditions:

180.0141(5)(b)1. 1. When mailed, but only if mailed postpaid and addressed to the shareholder's address shown in the domestic corporation's or foreign corporation's current record of shareholders.

180.0141(5)(b)2. 2. When electronically transmitted to the shareholder in a manner authorized by the shareholder.

180.0141(5)(c) (c) Oral notice is effective when communicated.

180.0141 History History: 1989 a. 303; 1999 a. 9.



180.0142 Number of shareholders.

180.0142  Number of shareholders.

180.0142(1) (1) For purposes of this chapter, any of the following constitute one shareholder if identified as a shareholder in a corporation's current record of shareholders:

180.0142(1)(a) (a) Three or fewer co-owners.

180.0142(1)(b) (b) An entity.

180.0142(1)(c) (c) The trustees, guardians, custodians or other fiduciaries of a single trust, estate or account.

180.0142(2) (2) For purposes of this chapter, shareholdings registered in substantially similar names constitute one shareholder if it is reasonable to believe that the names represent the same person.

180.0142 History History: 1989 a. 303.



180.0201 Incorporators.

180.0201  Incorporators.

180.0201(1)(1) One or more persons may act as the incorporator or incorporators of a corporation.

180.0201(2) (2) Following the incorporation of a corporation, a majority of the corporation's incorporators or their survivors may take any action permitted by this chapter to be taken by its incorporators.

180.0201 History History: 1989 a. 303.



180.0202 Articles of incorporation.

180.0202  Articles of incorporation.

180.0202(1) (1) The articles of incorporation shall include all of the following information:

180.0202(1)(a) (a) A statement that the corporation is incorporated under this chapter.

180.0202(1)(b) (b) A corporate name that satisfies s. 180.0401.

180.0202(1)(c) (c) The number of authorized shares, except that an investment company may declare an indefinite number of authorized shares.

180.0202(1)(d) (d) If more than one class of shares is authorized, all of the following:

180.0202(1)(d)1. 1. The distinguishing designation of each class.

180.0202(1)(d)2. 2. The number of shares of each class that the corporation is authorized to issue, except that an investment company may declare that each class has an indefinite number of authorized shares.

180.0202(1)(d)3. 3. Before the issuance of shares of a class, a description of the preferences, limitations and relative rights of that class.

180.0202(1)(e) (e) If one or more series of shares are created within a class of shares, all of the following before the issuance of shares of a series:

180.0202(1)(e)1. 1. The distinguishing designation of each series within a class.

180.0202(1)(e)2. 2. The number of shares of each series that the corporation is authorized to issue, except that an investment company may declare that each series has an indefinite number of authorized shares.

180.0202(1)(e)3. 3. The preferences, limitations and relative rights of that series.

180.0202(1)(f) (f) Any provision authorizing the board of directors to act under s. 180.0602 (1).

180.0202(1)(g) (g) Any provision granting or limiting preemptive rights.

180.0202(1)(h) (h) The street address of the corporation's initial registered office and the name of its initial registered agent at that office.

180.0202(1)(i) (i) The name and address of each incorporator.

180.0202(2) (2) The articles of incorporation may set forth other information, including but not limited to any of the following:

180.0202(2)(a) (a) The names and addresses of the natural persons who will serve as the initial directors.

180.0202(2)(b) (b) Provisions not inconsistent with law regarding:

180.0202(2)(b)1. 1. The purpose or purposes for which the corporation is organized.

180.0202(2)(b)2. 2. Managing the business and regulating the affairs of the corporation.

180.0202(2)(b)3. 3. Defining, limiting and regulating the powers of the corporation, its board of directors and its shareholders.

180.0202(2)(b)4. 4. A par value for authorized shares or classes or series of shares.

180.0202(2)(c) (c) Any provision that, under this chapter, is required or permitted to be set forth in the bylaws.

180.0202(3) (3) The articles of incorporation need not set forth any of the corporate powers enumerated in this chapter.

180.0202(4) (4) If a provision of the articles of incorporation is inconsistent with a bylaw, the provision of the articles of incorporation controls.

180.0202 History History: 1989 a. 303; 1991 a. 173; 1995 a. 271.



180.0203 Incorporation.

180.0203  Incorporation.

180.0203(1)(1) The corporate existence begins when the articles of incorporation become effective under s. 180.0123.

180.0203(2) (2) The department's filing of the articles of incorporation is conclusive proof that the corporation is incorporated under this chapter, except in a proceeding by the state to cancel or revoke the incorporation or involuntarily dissolve the corporation.

180.0203 History History: 1989 a. 303; 1995 a. 27.

180.0203 Annotation Chapter 180 does not preclude a corporation incorporated under ch. 180 from being organized as a nonprofit. De La Trinidad v. Capitol Indemnity Corporation, 2009 WI 8, 315 Wis. 2d 324, 759 N.W.2d 586, 07-0045.



180.0205 Organization of corporation.

180.0205  Organization of corporation.

180.0205(1) (1) After incorporation, if initial directors are named in the articles of incorporation, the initial directors shall hold an organizational meeting, at the call of a majority of the directors, to complete the organization of the corporation by appointing officers and carrying on any other business brought before the meeting.

180.0205(2) (2)

180.0205(2)(a)(a) After incorporation, if initial directors are not named in the articles of incorporation, the incorporator or incorporators shall hold an organizational meeting, at the call of a majority of the incorporators, to do any of the following:

180.0205(2)(a)1. 1. Elect directors and complete the organization of the corporation.

180.0205(2)(a)2. 2. Elect directors who will complete the organization of the corporation.

180.0205(2)(b) (b) Action required or permitted by this chapter by incorporators at an organizational meeting may be taken without a meeting if the action taken is evidenced by one or more written consents describing the action taken and signed by each incorporator.

180.0205(3) (3) An organizational meeting may be held in or outside this state.

180.0205 History History: 1989 a. 303.



180.0206 Bylaws.

180.0206  Bylaws.

180.0206(1)(1) The incorporators, board of directors or shareholders of a corporation may adopt initial bylaws for the corporation.

180.0206(2) (2) The bylaws of a corporation may contain any provision for managing the business and regulating the affairs of the corporation that is not inconsistent with its articles of incorporation or with the laws of this state.

180.0206 History History: 1989 a. 303.



180.0207 Emergency bylaws.

180.0207  Emergency bylaws.

180.0207(1)(1) In this section, "emergency" means a catastrophic event that prevents a quorum of the corporation's directors from being readily assembled.

180.0207(2) (2) Unless the articles of incorporation provide otherwise, the board of directors of a corporation may adopt bylaws that are effective only in an emergency. The emergency bylaws may make all provisions necessary for managing the corporation during the emergency, including but not limited to the following:

180.0207(2)(a) (a) Procedures for calling a meeting of the board of directors.

180.0207(2)(b) (b) Quorum requirements for the meeting.

180.0207(2)(c) (c) Designation of additional or substitute directors.

180.0207(3) (3) Provisions of the regular bylaws that are consistent with the emergency bylaws remain effective during the emergency. The emergency bylaws are not effective after the emergency ends.

180.0207(4) (4) Notwithstanding ss. 180.0828, 180.0831 and 180.0833, corporate action taken in good faith in accordance with the emergency bylaws binds the corporation and may not be used to impose liability on a corporate director, officer, employee or agent.

180.0207 History History: 1989 a. 303.



180.0301 Purposes.

180.0301  Purposes.

180.0301(1)(1) A corporation incorporated under this chapter has the purpose of engaging in any lawful business unless a more limited purpose is set forth in its articles of incorporation.

180.0301(2) (2) A corporation engaging in a business that is subject to regulation under another statute of this state may incorporate under this chapter only if not prohibited by, and subject to all limitations of, the other statute.

180.0301 History History: 1989 a. 303.



180.0302 General powers.

180.0302  General powers. Unless its articles of incorporation provide otherwise, a corporation has perpetual duration and succession in its corporate name and has the same powers as a natural person to do all things necessary or convenient to carry out its business and affairs, including but not limited to power to do all of the following:

180.0302(1) (1) Sue and be sued, complain and defend in its corporate name.

180.0302(2) (2) Have a corporate seal, which may be altered at will, and to use it, or a facsimile of it, by impressing or affixing it or in any other manner reproducing it.

180.0302(3) (3) Make and amend bylaws, not inconsistent with its articles of incorporation or with the laws of this state, for managing the business and regulating the affairs of the corporation.

180.0302(4) (4) Purchase, receive, lease or otherwise acquire, and own, hold, improve, use and otherwise deal with, property or any legal or equitable interest in property, wherever located.

180.0302(5) (5) Sell, convey, mortgage, pledge, lease, exchange and otherwise dispose of all or any part of its property.

180.0302(6) (6) Purchase, receive, subscribe for or otherwise acquire, and own, hold, vote, use, sell, mortgage, lend, pledge or otherwise dispose of and deal in and with shares or other interests in, or obligations of, any other entity.

180.0302(7) (7) Make contracts and guarantees; incur liabilities; borrow money; issue its notes, bonds and other obligations, which may be convertible into or include the option to purchase other securities of the corporation; and secure any of its obligations by mortgage or pledge of any of its property, franchises or income.

180.0302(8) (8) Lend money, invest and reinvest its funds and receive and hold property as security for repayment.

180.0302(9) (9) Be a promoter, partner, member, associate or manager of an entity.

180.0302(10) (10) Conduct its business, locate offices and exercise the powers granted by this chapter in or outside this state.

180.0302(11) (11) Elect directors and appoint officers, employees and agents of the corporation, define their duties, fix their compensation and, subject to s. 180.0832, lend them money and credit.

180.0302(12) (12) Pay pensions and establish pension plans, pension trusts, profit-sharing plans, share bonus plans, share option plans and benefit or incentive plans for any or all of its current or former directors, officers, employees and agents of the corporation and its subsidiaries.

180.0302(13) (13) Make donations and otherwise devote its resources for the public welfare or for charitable, scientific, educational, humanitarian, philanthropic or religious purposes.

180.0302(14) (14) Transact any lawful business that will aid governmental policy.

180.0302(15) (15) Make payments or donations, or do any other act, not prohibited by law, that furthers the business and affairs of the corporation.

180.0302(16) (16) Provide benefits or payments to directors, officers and employees of the corporation or its subsidiaries, and to their estates, families, dependents or beneficiaries, in recognition of the past services of the directors, officers and employees to the corporation or its subsidiaries.

180.0302 History History: 1989 a. 303.

180.0302 Annotation A ch. 180 corporation cannot offer general trust services to the public, notwithstanding compliance with 223.105. 78 Atty. Gen. 153.



180.0303 Emergency powers.

180.0303  Emergency powers.

180.0303(1)(1) In this section, "emergency" has the meaning given in s. 180.0207 (1).

180.0303(2) (2) In anticipation of or during an emergency, the board of directors of a corporation may do all of the following:

180.0303(2)(a) (a) Modify lines of succession to accommodate the incapacity of any director, officer, employee or agent.

180.0303(2)(b) (b) Relocate the principal office or designate alternative principal offices or regional offices, or authorize the officers to do so.

180.0303(3) (3) Unless emergency bylaws adopted under s. 180.0207 provide otherwise, all of the following apply to a meeting of the board of directors during an emergency:

180.0303(3)(a) (a) Notwithstanding s. 180.0822 (2), the corporation need give notice of the meeting only to those directors whom it is practicable to reach, and the corporation may give notice in any practicable manner, including by publication and radio.

180.0303(3)(b) (b) Notwithstanding s. 180.0824 (1) and (2), one or more officers of the corporation present at a meeting of the board of directors may be considered to be directors for the meeting in order of rank and within the same rank in order of seniority, as necessary to achieve a quorum.

180.0303(4) (4) Notwithstanding ss. 180.0828, 180.0831 and 180.0833, corporate action taken in good faith in anticipation of or during an emergency under this section to further the ordinary business affairs of the corporation binds the corporation and may not be used to impose liability on a corporate director, officer, employee or agent.

180.0303 History History: 1989 a. 303; 1991 a. 16.



180.0304 Lack of corporate power.

180.0304  Lack of corporate power.

180.0304(1) (1) Except as provided in sub. (2), the validity of any corporate action or any conveyance or transfer of property to or by the corporation may not be challenged on the ground that the corporation lacks or lacked power to act.

180.0304(2) (2) A corporation's power to act may be challenged in any of the following proceedings:

180.0304(2)(a) (a) In a proceeding by a shareholder against the corporation to enjoin the act.

180.0304(2)(b) (b) In a proceeding by the corporation, directly, derivatively or through a receiver, trustee or other legal representative, against an incumbent or former director, officer, employee or agent of the corporation.

180.0304(2)(c) (c) In a proceeding by the attorney general under s. 180.1430 (1).

180.0304(3) (3) In a shareholder's proceeding under sub. (2) (a) to enjoin an unauthorized corporate act, the court may enjoin or set aside the act, if equitable and if all affected persons are parties to the proceeding, and the court may award damages for loss, other than loss of anticipated profits, suffered by the corporation or another party because of enjoining the unauthorized act.

180.0304 History History: 1989 a. 303.



180.0401 Corporate name.

180.0401  Corporate name.

180.0401(1)(1)

180.0401(1)(a)(a) The corporate name of a corporation:

180.0401(1)(a)1. 1. Shall contain the word "corporation", "incorporated", "company" or "limited" or the abbreviation "corp.", "inc.", "co." or "ltd." or words or abbreviations of like import in another language, except as provided in par. (b) or s. 180.1907.

180.0401(1)(a)2. 2. May not contain language stating or implying that the corporation is organized for a purpose other than that permitted by s. 180.0301 and its articles of incorporation.

180.0401(1)(b) (b) A corporation in existence on January 1, 1991, need not change its name to comply with par. (a) 1.

180.0401(2) (2)

180.0401(2)(a)(a) Except as provided in subs. (3) and (4), the corporate name of a domestic corporation must be distinguishable upon the records of the department from all of the following names:

180.0401(2)(a)1. 1. The corporate name of a domestic corporation or a foreign corporation authorized to transact business in this state.

180.0401(2)(a)2. 2. A corporate name reserved or registered under s. 180.0402, 180.0403, 181.0402 or 181.0403.

180.0401(2)(a)3. 3. The corporate name of a dissolved corporation or a dissolved nonstock corporation that has retained the exclusive use of its name under s. 180.1405 (3) or 181.1405 (3), respectively.

180.0401(2)(a)4. 4. The fictitious name adopted by a foreign corporation or a foreign nonstock corporation authorized to transact business in this state.

180.0401(2)(a)5. 5. The corporate name of a nonstock corporation incorporated in this state.

180.0401(2)(a)6. 6. The name of a limited partnership formed under the laws of, or registered in, this state.

180.0401(2)(a)7. 7. The name of a cooperative association or an unincorporated cooperative association incorporated or authorized to transact business in this state.

180.0401(2)(a)8. 8. The name of a limited liability company organized under the laws of, or registered in, this state.

180.0401(2)(a)9. 9. The name of a limited liability partnership formed under the laws of, or registered in, this state.

180.0401(2)(b) (b) The corporate name of a corporation is not distinguishable from a name referred to in par. (a) 1. to 9. if the only difference between it and the other name is the inclusion or absence of a word or words referred to in sub. (1) (a) 1. or of the words "limited partnership", "limited liability partnership", "cooperative" or "limited liability company" or an abbreviation of these words.

180.0401(3) (3) A corporation may apply to the department for authorization to use a name that is not distinguishable upon the records of the department from one or more of the names described in sub. (2). The department shall authorize use of the name applied for if any of the following occurs:

180.0401(3)(a) (a) The other corporation or the foreign corporation, limited liability company, nonstock corporation, limited partnership, limited liability partnership, cooperative association, or unincorporated cooperative association consents to the use in writing and submits an undertaking in a form satisfactory to the department to change its name to a name that is distinguishable upon the records of the department from the name of the applicant.

180.0401(3)(b) (b) The applicant delivers to the department a certified copy of a final judgment of a court of competent jurisdiction establishing the applicant's right to use the name applied for in this state.

180.0401(4) (4) A corporation may use the name, including the fictitious name, that is used in this state by another domestic corporation or a foreign corporation authorized to transact business in this state if the corporation proposing to use the name has done any of the following:

180.0401(4)(a) (a) Merged with the other domestic corporation or foreign corporation.

180.0401(4)(b) (b) Been formed by reorganization of the other domestic corporation or foreign corporation.

180.0401(4)(c) (c) Acquired all or substantially all of the assets, including the corporate name, of the other domestic corporation or foreign corporation.

180.0401 History History: 1989 a. 303; 1991 a. 16; 1993 a. 112; 1995 a. 27, 97; 1997 a. 79; 2005 a. 441.



180.0402 Reserved name.

180.0402  Reserved name.

180.0402(1)(1) A person may reserve the exclusive use of a corporate name, including a fictitious name for a foreign corporation whose corporate name is not available, by delivering an application to the department for filing or by making a telephone application. The application shall include the name and address of the applicant and the name proposed to be reserved. If the department finds that the corporate name applied for under this subsection is available, the department shall reserve the name for the applicant's exclusive use for a 120-day period, which may be renewed by the applicant or a transferee under sub. (2) from time to time.

180.0402(2) (2) A person who has the right to exclusive use of a reserved corporate name under sub. (1) may transfer the reservation to another person by delivering to the department a written and signed notice of the transfer that states the name and address of the transferee.

180.0402 History History: 1989 a. 303; 1993 a. 214; 1995 a. 27; 2001 a. 44.



180.0403 Registered name.

180.0403  Registered name.

180.0403(1)(1)

180.0403(1)(a)(a) A foreign corporation may register its corporate name if the name is distinguishable upon the records of the department from the names described in s. 180.1506 (2) (a) 1. to 7. and if the foreign corporation delivers to the department for filing an application complying with par. (b).

180.0403(1)(b) (b) A foreign corporation's application to register a corporate name shall be accompanied by a certificate of status or similar document from the state or country of incorporation and shall include all of the following information:

180.0403(1)(b)1. 1. The foreign corporation's corporate name.

180.0403(1)(b)2. 2. The state or country and the date of its incorporation.

180.0403(1)(b)3. 3. The street address of its principal office.

180.0403(1)(c) (c) The registration expires December 31. The foreign corporation may renew its registration by delivering to the department for filing a renewal application, which complies with par. (b), between October 1 and December 31 of each year that the registration is in effect. The renewal application when filed renews the registration for the next year.

180.0403(2) (2) A domestic corporation or a foreign corporation authorized to transact business in this state may, upon merger, change of name or dissolution, register its corporate name for no more than 10 years by delivering to the department for filing an application, executed by the domestic corporation or foreign corporation, simultaneously with the delivery for filing of the articles of merger or dissolution, the articles of amendment or restated articles that change the corporate name or an application for an amended certificate of authority that changes the corporate name.

180.0403(3) (3) A corporate name is registered under sub. (1) or (2) for the applicant's exclusive use on the effective date of the application.

180.0403(3m) (3m) A person who has the right to exclusive use of a registered name under sub. (1) or (2) may transfer the registration to another person by delivering to the department a written and signed notice of the transfer that states the name and address of the transferee.

180.0403(4) (4)

180.0403(4)(a)(a) A foreign corporation whose registration is effective under sub. (1) may thereafter apply for a certificate of authority under the registered name or consent in writing to the use of that name by a domestic corporation thereafter incorporated under this chapter or by another foreign corporation thereafter authorized to transact business in this state. The registration terminates when the domestic corporation is incorporated or the foreign corporation obtains a certificate of authority or consents to another foreign corporation obtaining a certificate of authority under the registered name.

180.0403(4)(b) (b) The holder of a registration effective under sub. (2) may thereafter incorporate as a domestic corporation or obtain a certificate of authority under the registered name or consent in writing to use of that name by a domestic corporation thereafter incorporated under this chapter or by a foreign corporation thereafter authorized to transact business in this state. The registration terminates when any of the following occurs:

180.0403(4)(b)1. 1. The holder incorporates as a domestic corporation or obtains a certificate of authority under the registered name.

180.0403(4)(b)2. 2. The domestic corporation that has consent to use the registered name is incorporated.

180.0403(4)(b)3. 3. The holder consents to another foreign corporation obtaining a certificate of authority under the registered name.

180.0403 History History: 1989 a. 303; 1993 a. 331; 1995 a. 27.



180.0501 Registered office and registered agent.

180.0501  Registered office and registered agent. Each corporation shall continuously maintain in this state a registered office and registered agent. The registered office may, but need not, be the same as any of its places of business. The registered agent shall be any of the following:

180.0501(1) (1) A natural person who resides in this state and whose business office is identical with the registered office.

180.0501(2) (2) A domestic corporation, a nonstock corporation, a limited partnership, a registered limited liability partnership, or a limited liability company incorporated, registered, or organized in this state, whose business office is identical with the registered office.

180.0501(3) (3) A foreign corporation, nonstock corporation, limited partnership, registered limited liability partnership, or limited liability company authorized to transact business in this state whose business office is identical with the registered office.

180.0501 History History: 1989 a. 303; 1993 a. 112; 1997 a. 79; 2001 a. 44.



180.0502 Change of registered office or registered agent.

180.0502  Change of registered office or registered agent.

180.0502(1)(1) A corporation may change its registered office or registered agent, or both, by doing any of the following:

180.0502(1)(a) (a) Delivering to the department for filing a statement of change.

180.0502(1)(b) (b) Including the name of its registered agent and the street address of its registered office, as changed, in articles of amendment to its articles of incorporation, in a restatement of its articles of incorporation or in articles of merger.

180.0502(1)(c) (c) If a domestic corporation, including the name of its registered agent and the street address of its registered office, as changed, in its annual report under s. 180.1622 or 180.1921. A change under this paragraph is effective on the date the annual report is filed by the department.

180.0502(2) (2) Except as provided in sub. (3), a statement of change shall include all of the following information:

180.0502(2)(a) (a) The name of the corporation and, if applicable, a statement that the corporation is incorporated under this chapter.

180.0502(2)(d) (d) The name of its registered agent, as changed.

180.0502(2)(e) (e) The street address of its registered agent, as changed.

180.0502(2)(f) (f) A statement that after the change or changes are made, the street addresses of its registered office and the business office of its registered agent will be identical.

180.0502(3) (3) If the name of a registered agent changes or if the street address of a registered agent's business office changes, the registered agent may change the name of the registered agent or street address of the registered office of any corporation for which he, she, or it is the registered agent. To make a change under this subsection, the registered agent shall notify the corporation in writing of the change and deliver to the department for filing a signed statement that complies with sub. (2) and recites that the corporation has been notified of the change.

180.0502 History History: 1989 a. 303; 1991 a. 269; 1995 a. 27; 2005 a. 476.



180.0503 Resignation of registered agent.

180.0503  Resignation of registered agent.

180.0503(1) (1) The registered agent of a corporation may resign by signing and delivering to the department for filing a statement of resignation that includes all of the following information:

180.0503(1)(a) (a) The name of the corporation for which the registered agent is acting.

180.0503(1)(b) (b) The name of the registered agent.

180.0503(1)(c) (c) The street address of the corporation's current registered office and its principal office.

180.0503(1)(d) (d) A statement that the registered agent resigns.

180.0503(1)(e) (e) If applicable, a statement that the registered office is also discontinued.

180.0503(2) (2) After filing the statement, the department shall mail a copy to the corporation at its principal office.

180.0503(3) (3) The resignation is effective and, if applicable, the registered office is discontinued on the earlier of the following:

180.0503(3)(a) (a) Sixty days after the department receives the statement of resignation for filing.

180.0503(3)(b) (b) The date on which the appointment of a successor registered agent is effective.

180.0503 History History: 1989 a. 303; 1995 a. 27.



180.0504 Service on corporation.

180.0504  Service on corporation.

180.0504(1) (1) A corporation's registered agent is the corporation's agent for service of process, notice or demand required or permitted by law to be served on the corporation.

180.0504(2) (2) Except as provided in sub. (3), if a corporation has no registered agent or the agent cannot with reasonable diligence be served, the corporation may be served by registered or certified mail, return receipt requested, addressed to the corporation at its principal office. Service is perfected under this subsection at the earliest of the following:

180.0504(2)(a) (a) The date on which the corporation receives the mail.

180.0504(2)(b) (b) The date shown on the return receipt, if signed on behalf of the corporation.

180.0504(2)(c) (c) Five days after its deposit in the U.S. mail, if mailed postpaid and correctly addressed.

180.0504(3) (3) Except as provided in s. 180.1421 (2m) (b), if the address of the corporation's principal office cannot be determined from the records held by the department, the corporation may be served by publishing a class 3 notice, under ch. 985, in the community where the corporation's principal office or registered office, as most recently designated in the records of the department, is located.

180.0504(4) (4) This section does not limit or affect the right to serve any process, notice or demand required or permitted by law to be served on a corporation in any other manner permitted by law.

180.0504 History History: 1989 a. 303; 1995 a. 27; 2011 a. 234.

180.0504 Cross-reference Cross-reference: See also s. 801.11 (5).



180.0601 Authorized shares.

180.0601  Authorized shares.

180.0601(1)(1) The articles of incorporation shall prescribe the classes of shares and the number of shares of each class that the corporation is authorized to issue, except that an investment company may prescribe that each class has an indefinite number of authorized shares. If more than one class of shares is authorized, the articles of incorporation shall prescribe a distinguishing designation for each class. Before the issuance of shares of a class, the corporation shall describe in its articles of incorporation the preferences, limitations and relative rights of that class. All shares of a class shall have preferences, limitations and relative rights identical with those of other shares of the same class unless the class is divided into series.

180.0601(2) (2) The articles of incorporation may create series of shares within a class of shares, except that an investment company may prescribe that each series has an indefinite number of authorized shares. Before the issuance of shares of a series, the corporation shall describe in its articles of incorporation the number of shares of each series that the corporation is authorized to issue or that there is an indefinite number of authorized shares, a distinguishing designation for each series within a class and the preferences, limitations and relative rights of that series. All shares of a series shall have preferences, limitations and relative rights identical with those of other shares of the same series and, except to the extent otherwise provided in the description of the series, with those of other series of the same class.

180.0601(3) (3) The articles of incorporation shall authorize all of the following:

180.0601(3)(a) (a) One or more classes of shares that together have unlimited voting rights.

180.0601(3)(b) (b) One or more classes of shares, which may be the same class or classes as those with voting rights under par. (a), that together are entitled to receive the net assets of the corporation upon dissolution.

180.0601(4) (4) The articles of incorporation may authorize one or more classes of shares that have designations, preferences, limitations and relative rights that may include, but are not limited to, any of the following:

180.0601(4)(a) (a) Special, conditional or limited voting rights, or no right to vote, except to the extent prohibited by this chapter.

180.0601(4)(b) (b) Provisions for the redemption or conversion of the shares under any of the following terms specified by articles of incorporation:

180.0601(4)(b)1. 1. At the option of the corporation, the shareholder or another person, or upon the occurrence of a designated event.

180.0601(4)(b)2. 2. For cash, indebtedness, securities or other property.

180.0601(4)(b)3. 3. In a designated amount or in an amount determined in accordance with a designated formula or by reference to extrinsic data or events.

180.0601(4)(c) (c) Provisions entitling the holders to distributions calculated in any manner, including dividends that may be cumulative, noncumulative or partially cumulative.

180.0601(4)(d) (d) Preference over any other class of shares with respect to distributions, including dividends and distributions upon the dissolution of the corporation.

180.0601 History History: 1989 a. 303; 1995 a. 271.



180.0602 Terms of class or series determined by board of directors.

180.0602  Terms of class or series determined by board of directors.

180.0602(1)(1) To the extent provided in the articles of incorporation, the board of directors may, within the limits under s. 180.0601, do any of the following:

180.0602(1)(a) (a) Determine with respect to any class of shares the preferences, limitations and relative rights, in whole or in part, before the issuance of any shares of that class.

180.0602(1)(b) (b) Create one or more series within a class, and, with respect to any series, determine the number of shares of the series, the distinguishing designation and the preferences, limitations and relative rights, in whole or in part, before the issuance of any shares of that series, except that an investment company may prescribe that each series has an indefinite number of authorized shares.

180.0602(1)(c) (c) In the case of an investment company, change the distinguishing designation of a class or series of shares, whether or not shares of the class are issued and outstanding, if the change does not affect the preferences, limitations and relative rights, in whole or in part, of the class or series.

180.0602(2) (2) Before issuing any shares of a class or series under sub. (1), the corporation shall deliver to the department for filing articles of amendment, which are effective without shareholder action, that include all of the following information:

180.0602(2)(a) (a) The name of the corporation.

180.0602(2)(b) (b) The text of the amendment determining the terms of the class or series of shares.

180.0602(2)(c) (c) The number of shares of the class or series of shares created, except that an investment company may prescribe that each class and each series have an indefinite number of authorized shares.

180.0602(2)(d) (d) A statement that none of the shares of the class or series has been issued, except that this statement is not required if the only amendment to the articles of incorporation is made pursuant to sub. (1) (c).

180.0602(2)(e) (e) The date that the amendment was adopted.

180.0602(2)(f) (f) A statement that the amendment was adopted by the board of directors and that shareholder action was not required.

180.0602(3) (3)

180.0602(3)(a)(a) After the articles of amendment are filed under sub. (2) and before the corporation issues any shares of the class or series that is the subject of the articles of amendment, the board of directors may alter or revoke the distinguishing designation of the class or series and the preferences, limitations, or relative rights described in the articles of amendment, by adopting another resolution appropriate for that purpose and filing with the department revised articles of amendment that comply with sub. (2). Except as provided in par. (b), a distinguishing designation, preference, limitation, or relative right may not be altered or revoked after the issuance of any shares of the class or series that are subject to the distinguishing designation, preference, limitation, or relative right, except by amendment of the articles of incorporation under s. 180.1003.

180.0602(3)(b) (b)

180.0602(3)(b)1.1. Except as otherwise provided in this subdivision, after the articles of amendment are filed under sub. (2), the board of directors may decrease the number of shares of the class or series that is the subject of the articles of amendment by adopting another resolution appropriate for that purpose. The shares specified in the resolution shall resume the status applicable to them immediately before their inclusion in the class or series. The board of directors may not decrease the number of shares under this subdivision below the number of such shares that are outstanding.

180.0602(3)(b)2. 2. After the articles of amendment are filed under sub. (2), if no shares of the class or series that is the subject of the articles of amendment are outstanding, the board of directors may eliminate from the articles of incorporation all matters set forth in the articles of amendment with respect to that class or series by adopting another resolution for that purpose. The board of directors shall prepare a certificate setting forth the content of any resolution under this subdivision, stating that none of the authorized shares of the class or series are outstanding, and stating that no such shares will be issued under the articles of amendment and shall deliver the signed certificate to the department for filing. A resolution under this subdivision takes effect upon receipt of the certificate by the department and has the effect of eliminating from the articles of incorporation all matters set forth in the articles of amendment with respect to the applicable class or series.

180.0602(3)(b)3. 3. Except as otherwise provided in this subdivision, after the articles of amendment are filed under sub. (2), the board of directors may increase the number of shares of the class or series that is the subject of the articles of amendment by adopting another resolution appropriate for that purpose. The board of directors may not increase the number of shares under this subdivision to be greater than the total number of authorized shares of the class or series as specified in the articles of incorporation.

180.0602 History History: 1989 a. 303; 1995 a. 27, 271; 2005 a. 476.



180.0603 Issued and outstanding shares.

180.0603  Issued and outstanding shares.

180.0603(1) (1) A corporation may issue the number of shares of each class or series authorized by the articles of incorporation. If an investment company has authorized an indefinite number of shares, there is no limit on the number of shares that the investment company may issue. Shares that are issued are outstanding shares until they are reacquired, redeemed, converted or canceled.

180.0603(2) (2) The reacquisition, redemption or conversion of outstanding shares is subject to the limitations of sub. (3) and to s. 180.0640.

180.0603(3) (3) At all times that shares of the corporation are outstanding, there must be outstanding one or more shares that together have unlimited voting rights and one or more shares, which may be the same share or shares as those with unlimited voting rights, that together are entitled to receive the net assets of the corporation upon dissolution.

180.0603 History History: 1989 a. 303; 1995 a. 271.



180.0604 Fractional shares.

180.0604  Fractional shares.

180.0604(1)(1) A corporation may do any of the following:

180.0604(1)(a) (a) Issue fractions of a share or pay in money the value of fractions of a share.

180.0604(1)(b) (b) Arrange for disposition of fractional shares by the shareholders.

180.0604(1)(c) (c) Issue scrip in registered or bearer form entitling the holder to receive a full share on the surrender of enough scrip to equal a full share.

180.0604(2) (2) A certificate representing scrip shall be conspicuously labeled "scrip" and shall contain the terms of exchange of scrip for a full share and the information required by s. 180.0625 (1), except that it may state that it is issued to bearer.

180.0604(3) (3) The holder of a fractional share may exercise the rights of a shareholder, including the right to vote, to receive dividends and to participate in the assets of the corporation upon liquidation. The holder of scrip is not entitled to the rights described in this subsection unless the scrip provides for them.

180.0604(4) (4) The board of directors may authorize the issuance of scrip subject to any condition considered desirable, including but not limited to any of the following:

180.0604(4)(a) (a) That the scrip will become void if not exchanged for full shares before a specified date.

180.0604(4)(b) (b) That the shares for which the scrip is exchangeable may be sold and the proceeds paid to the scripholders.

180.0604 History History: 1989 a. 303.



180.0620 Subscription for shares.

180.0620  Subscription for shares.

180.0620(1) (1)

180.0620(1)(a)(a) A subscription for shares entered into before incorporation is irrevocable for 6 months unless the subscription agreement provides a longer or shorter period or all of the subscribers agree to revocation.

180.0620(1)(b) (b) Unless the subscription agreement provides otherwise, the filing of the articles of incorporation by the department constitutes acceptance by the corporation of all existing subscriptions to its shares.

180.0620(2) (2) The board of directors may determine the payment terms of subscriptions for shares that are entered into before incorporation, unless the subscription agreement specifies the payment terms. A call for payment by the board of directors shall be uniform so far as practicable as to all shares of the same class or series, unless the subscription agreement specifies otherwise.

180.0620(3) (3) Shares issued under subscriptions entered into before incorporation are fully paid and nonassessable when the corporation receives the consideration specified in the subscription agreement.

180.0620(4) (4) If a subscriber defaults in payment of money or property under a subscription agreement entered into before incorporation, the corporation may collect the amount owed as any other debt. Alternatively, unless the subscription agreement provides otherwise, the corporation may rescind the agreement and sell the shares if the debt remains unpaid more than 20 days after the corporation sends written demand for payment to the subscriber.

180.0620(5) (5) A subscription agreement entered into after incorporation is a contract between the subscriber and the corporation subject to s. 180.0621.

180.0620 History History: 1989 a. 303; 1995 a. 27.



180.0621 Issuance of shares.

180.0621  Issuance of shares.

180.0621(1)(1) The powers granted in subs. (2) to (5) to the board of directors may be reserved to the shareholders by the articles of incorporation.

180.0621(2) (2) The board of directors may authorize shares to be issued for consideration consisting of any tangible or intangible property or benefit to the corporation, including cash, promissory notes, services performed, contracts for services to be performed or other securities of the corporation.

180.0621(3) (3) Before the corporation issues shares, the board of directors shall determine that the consideration received or to be received for the shares to be issued is adequate. The board of directors' determination is conclusive insofar as the adequacy of consideration for the issuance of shares relates to whether the shares are validly issued, fully paid and nonassessable.

180.0621(4) (4) When the corporation receives the consideration for which the board of directors authorized the issuance of shares, the shares issued for that consideration are fully paid and nonassessable.

180.0621(5) (5) The corporation may place in escrow shares issued for a contract for future services or benefits or a promissory note, or make other arrangements to restrict the transfer of the shares, and may credit distributions in respect of the shares against their purchase price, until the services are performed, the benefits are received or the note is paid. If the services are not performed, the benefits are not received or the note is not paid, the corporation may cancel, in whole or in part, the shares escrowed or restricted and the distributions credited.

180.0621 History History: 1989 a. 303.



180.0622 Liability of shareholders, transferees and others.

180.0622  Liability of shareholders, transferees and others.

180.0622(1)(1) A purchaser from a corporation of the corporation's shares is not liable to the corporation or its creditors with respect to the shares except to pay the consideration for which the shares were authorized to be issued or the consideration specified in the subscription agreement entered into before incorporation.

180.0622(2) (2) Unless otherwise provided in the articles of incorporation, a shareholder of a corporation is not personally liable for the acts or debts of the corporation, except that a shareholder may become personally liable by his or her acts or conduct other than as a shareholder.

180.0622(3) (3) A person who becomes a transferee of shares in good faith and without knowledge that the consideration determined for the shares or specified in the subscription agreement entered into before incorporation has not been paid is not personally liable for any unpaid portion of the consideration.

180.0622(4) (4)

180.0622(4)(a)(a) In this subsection, "fiduciary" means a personal representative, conservator, guardian, trustee, assignee for the benefit of creditors, or receiver.

180.0622(4)(b) (b) A fiduciary is not personally liable as a holder of or subscriber to shares of a corporation, but the estate and funds in the fiduciary's hands are so liable. A pledgee or other holder of shares as collateral security is not personally liable as a shareholder.

180.0622 History History: 1989 a. 303; 2001 a. 102; 2005 a. 474.

180.0622 Annotation Personal Liability for Corporate Debt. Kelley. Wis. Law. Oct. 1994.



180.0623 Share dividends.

180.0623  Share dividends.

180.0623(1)(1) In this section, "share dividend" means shares issued proportionally and without consideration to the corporation's shareholders or to the shareholders of one or more classes or series.

180.0623(2) (2) Except as provided in sub. (3) and unless the articles of incorporation provide otherwise, a corporation may issue share dividends.

180.0623(3) (3)

180.0623(3)(a)(a) A corporation may not issue shares of one class or series as a share dividend in respect of shares of another class or series unless any of the following is satisfied:

180.0623(3)(a)1. 1. The articles of incorporation authorize the issuance.

180.0623(3)(a)2. 2. A majority of the votes entitled to be cast by the class or series to be issued approve the issuance.

180.0623(3)(a)3. 3. There are no outstanding shares of the class or series to be issued, as determined under par. (b).

180.0623(3)(b) (b) If a security is outstanding that is convertible into or carries a right to subscribe for or acquire shares of the class or series to be issued, the holder of the security is considered a holder of the class or series to be issued for purposes of making the determination under par. (a) 3.

180.0623(4) (4) If the board of directors does not fix the record date for determining shareholders entitled to a share dividend, it is the date on which the board of directors authorizes the share dividend.

180.0623 History History: 1989 a. 303.



180.0624 Share rights, options and warrants.

180.0624  Share rights, options and warrants. Unless the articles of incorporation provide otherwise before the issuance of the rights, options or warrants, a corporation may issue rights, options or warrants for the purchase of shares of the corporation. The rights, options or warrants may contain provisions that adjust the rights, options or warrants in the event of an acquisition of shares or a reorganization, merger, share exchange, sale of assets or other occurrence. Subject to the articles of incorporation, the board of directors shall determine the terms on which the rights, options or warrants are issued, their form and content, and the consideration for which the shares are to be issued. Notwithstanding s. 180.0601 (1) and any other provision of this chapter, and unless otherwise provided in the articles of incorporation before issuance of the rights, options or warrants, a corporation may before, on or after April 30, 1972, issue rights, options or warrants that include conditions that prevent the holder of a specified percentage of the outstanding shares of the corporation, including subsequent transferees of the holder, from exercising those rights, options or warrants.

180.0624 History History: 1989 a. 303.



180.0625 Form and content of certificates.

180.0625  Form and content of certificates.

180.0625(1) (1) At a minimum, a share certificate shall state on its face all of the following:

180.0625(1)(a) (a) The name of the issuing corporation and that it is organized under the laws of this state.

180.0625(1)(b) (b) The name of the person to whom issued.

180.0625(1)(c) (c) The number and class of shares and the designation of the series, if any, that the certificate represents.

180.0625(2) (2) If the issuing corporation is authorized to issue different classes of shares or different series within a class, the front or back of each certificate shall contain any of the following:

180.0625(2)(a) (a) A summary of the designations, relative rights, preferences and limitations applicable to each class, and the variations in rights, preferences and limitations determined for each series and the authority of the board of directors to determine variations for future series.

180.0625(2)(b) (b) A conspicuous statement that the corporation will furnish the shareholder the information described in par. (a) on request, in writing and without charge.

180.0625(3) (3)

180.0625(3)(a)(a) Each share certificate shall be signed either manually or in facsimile, by the officer or officers designated in the bylaws or by the board of directors.

180.0625(3)(b) (b) The validity of a share certificate is not affected if a person who signed the certificate no longer holds office when the certificate is issued.

180.0625 History History: 1989 a. 303.



180.0626 Shares without certificates.

180.0626  Shares without certificates.

180.0626(1) (1) Unless the articles of incorporation or bylaws provide otherwise, the board of directors of a corporation may authorize the issuance of any shares of any of its classes or series without certificates. The authorization does not affect shares already represented by certificates until the certificates are surrendered to the corporation.

180.0626(2) (2) Within a reasonable time after the issuance or transfer of shares without certificates, the corporation shall send the shareholder a written statement of the information required on share certificates by s. 180.0625 (1) and (2) and, if applicable, s. 180.0627.

180.0626(3) (3) Unless this chapter or ch. 408 expressly provides otherwise, the rights and obligations of shareholders are identical whether or not their shares are represented by certificates.

180.0626 History History: 1989 a. 303.



180.0627 Restriction on transfer of shares and other securities.

180.0627  Restriction on transfer of shares and other securities.

180.0627(1)(1) In this section:

180.0627(1)(a) (a) "Other securities" include securities that are convertible into or carry a right to subscribe for or acquire shares.

180.0627(1)(b) (b) "Transfer restriction" means a restriction on the transfer or registration of transfer of shares and other securities of a corporation.

180.0627(2) (2)

180.0627(2)(a)(a) Except as provided in par. (b), the articles of incorporation, bylaws, an agreement among shareholders and holders of other securities, or an agreement between shareholders and holders of other securities and the corporation may impose a transfer restriction on shares and other securities of the corporation for any reasonable purpose, including but not limited to any of the following purposes:

180.0627(2)(a)1. 1. Maintaining the corporation's status when it is dependent on the number or identity of its shareholders.

180.0627(2)(a)2. 2. Preserving exemptions under federal or state securities law.

180.0627(2)(b) (b) A transfer restriction may not affect shares and other securities issued before the restriction is adopted unless the holders of the shares and other securities are parties to the transfer restriction agreement or vote in favor of the transfer restriction.

180.0627(3) (3) A transfer restriction is valid and enforceable against the holder or a transferee of the holder if the transfer restriction is authorized by this section and its existence is noted conspicuously on the front or back of the certificate or is contained in the information statement required by s. 180.0626 (2). Unless so noted, a transfer restriction is not enforceable against a person who does not know of the transfer restriction.

180.0627(4) (4) The transfer restrictions permitted under this section include, but are not limited to, transfer restrictions that do any of the following:

180.0627(4)(a) (a) Obligate the shareholder or holder of other securities first to offer the corporation or other persons, whether separately, consecutively or simultaneously, an opportunity to acquire the restricted shares or other securities.

180.0627(4)(b) (b) Obligate the corporation or other persons, whether separately, consecutively or simultaneously, to acquire the restricted shares or other securities.

180.0627(4)(c) (c) Require the corporation, the holders of any class of its shares or other securities or another person to approve the transfer of the restricted shares or other securities, if the requirement is not manifestly unreasonable.

180.0627(4)(d) (d) Prohibit the transfer of the restricted shares or other securities to designated persons or classes of persons, if the prohibition is not manifestly unreasonable.

180.0627 History History: 1989 a. 303.



180.0628 Expense of issuing shares.

180.0628  Expense of issuing shares. A corporation may pay the expense of selling or underwriting its shares, and of organizing or reorganizing the corporation, from the consideration received for shares.

180.0628 History History: 1989 a. 303.



180.0630 Preemptive rights.

180.0630  Preemptive rights.

180.0630(1)(1) In this section, "other securities" has the meaning given in s. 180.0627 (1) (a).

180.0630(2) (2) Except as provided in sub. (7), the shareholders or holders of other securities of a corporation do not have a preemptive right to acquire the corporation's unissued shares or other securities except to the extent provided in the articles of incorporation. If the articles of incorporation state that "the corporation elects to have preemptive rights", or words of similar meaning, subs. (3) to (6) govern the preemptive rights, except to the extent that the articles of incorporation expressly provide otherwise.

180.0630(3) (3) Except as provided in sub. (5), the shareholders or holders of other securities of the corporation have a preemptive right, granted on uniform terms and conditions prescribed by the board of directors to provide a fair and reasonable opportunity to exercise the right, to acquire proportional amounts of the corporation's unissued shares or other securities upon the decision of the board of directors to issue the shares or other securities, subject to the following conditions:

180.0630(3)(a) (a) Holders of shares or other securities with general voting rights have preemptive rights with respect to shares and other securities of any class with general voting rights.

180.0630(3)(b) (b) Holders of shares or other securities without preferential rights to distributions or assets have preemptive rights with respect to shares and other securities of any class without preferential rights to distributions or assets, except that holders of shares or other securities without general voting rights have no preemptive rights with respect to shares or other securities of any class with general voting rights.

180.0630(4) (4) A shareholder or holder of other security may waive his or her preemptive right. A written waiver is irrevocable even if it is not supported by consideration.

180.0630(5) (5) There is no preemptive right with respect to any of the following:

180.0630(5)(a) (a) Shares or other securities issued as compensation to directors, officers or employees of the corporation or its affiliates.

180.0630(5)(b) (b) Shares or other securities issued to satisfy conversion or option rights created to provide compensation to directors, officers or employees of the corporation or its affiliates.

180.0630(5)(c) (c) Shares or other securities authorized in articles of incorporation that are issued within 6 months from the effective date of incorporation.

180.0630(5)(d) (d) Shares or other securities sold for other than money or an obligation to pay money.

180.0630(5)(e) (e) Treasury shares.

180.0630(6) (6) If shares or other securities subject to preemptive rights are not acquired by shareholders or holders of other securities, the corporation may issue the shares or other securities to any person for one year after being offered to shareholders or holders of other securities, at a consideration set by the board of directors that is not lower than the consideration set for the exercise of preemptive rights. An offer at a lower consideration or after the expiration of one year is subject to the preemptive rights of shareholders or holders of other securities.

180.0630(7) (7) The preemptive rights of shares of a preexisting class, as defined in s. 180.1701, are governed by s. 180.1705.

180.0630 History History: 1989 a. 303; 1991 a. 16.



180.0631 Corporation's acquisition of its own shares.

180.0631  Corporation's acquisition of its own shares.

180.0631(1)(1) Treasury shares shall be considered issued shares but not outstanding shares.

180.0631(2) (2) A corporation may acquire its own shares and all shares so acquired after December 31, 1990, constitute treasury shares unless any of the following conditions exists:

180.0631(2)(a) (a) The articles of incorporation prohibit treasury shares or prohibit the reissuance of acquired shares.

180.0631(2)(b) (b) The board of directors, by resolution, cancels the acquired shares, in which event the shares are restored to the status of authorized but unissued shares.

180.0631(3) (3)

180.0631(3)(a)(a) If the articles of incorporation prohibit treasury shares but do not prohibit the reissuance of acquired shares, all of its own shares acquired by the corporation shall be restored to the status of authorized but unissued shares.

180.0631(3)(b) (b) If the articles of incorporation prohibit the reissuance of acquired shares, the number of authorized shares is reduced by the number of shares acquired by the corporation, effective upon amendment of the articles of incorporation, except in the case of an investment company that has authorized an indefinite number of shares. The board of directors may adopt articles of amendment under this paragraph without shareholder action and deliver them to the department for filing. The articles shall include all of the following information:

180.0631(3)(b)1. 1. The name of the corporation.

180.0631(3)(b)2. 2. The reduction in the number of authorized shares, itemized by class and series.

180.0631(3)(b)3. 3. The total number of authorized shares, itemized by class and series, remaining after reduction of the shares.

180.0631(3)(b)4. 4. A statement that the amendment was adopted by the board of directors and that shareholder action was not required.

180.0631(4) (4) Sections 180.0621 to 180.0628, as they apply to the issuance of shares, apply to the issuance of treasury shares.

180.0631(5) (5) Treasury shares existing on December 31, 1990, remain treasury shares until disposed of, canceled or restored to the status of authorized but unissued shares by action of the board of directors or shareholders.

180.0631 History History: 1989 a. 303; 1991 a. 16; 1995 a. 27, 271.



180.0640 Distributions to shareholders.

180.0640  Distributions to shareholders.

180.0640(1) (1) The board of directors may authorize and the corporation may make distributions to its shareholders, subject to sub. (3) and any restriction by the articles of incorporation.

180.0640(2) (2) The record date for determining shareholders entitled to a distribution, other than a distribution involving a purchase, redemption or other acquisition of the corporation's shares, is the date on which the board of directors authorizes the distribution, unless the board of directors fixes a different record date.

180.0640(3) (3) No distribution may be made if, after giving it effect, any of the following would occur:

180.0640(3)(a) (a) The corporation would not be able to pay its debts as they become due in the usual course of business.

180.0640(3)(b) (b) The corporation's total assets would be less than the sum of its total liabilities plus, unless the articles of incorporation permit otherwise, the amount that would be needed, if the corporation were to be dissolved at the time of the distribution, to satisfy the preferential rights upon dissolution of shareholders whose preferential rights are superior to those receiving the distribution.

180.0640(4) (4) The board of directors may base a determination that sub. (3) does not prohibit a distribution on financial statements and other financial data prepared on the basis of accounting practices and principles that are reasonable in the circumstances or on a fair valuation or other method that is reasonable in the circumstances.

180.0640(5) (5) Except as provided in sub. (7), the effect of a distribution for purposes of sub. (3) is measured as of the following dates:

180.0640(5)(a) (a) In the case of distribution by purchase, redemption or other acquisition of the corporation's shares, as of the earlier of the following:

180.0640(5)(a)1. 1. The date on which money or other property is transferred or debt is incurred by the corporation.

180.0640(5)(a)2. 2. The date on which the shareholder ceases to be a shareholder with respect to the acquired shares.

180.0640(5)(b) (b) In the case of any other distribution of indebtedness, as of the date on which the indebtedness is distributed.

180.0640(5)(c) (c) In all other cases, as of the following:

180.0640(5)(c)1. 1. The date on which the distribution is authorized if the payment occurs within 120 days after the date of authorization.

180.0640(5)(c)2. 2. The date on which the payment is made if payment occurs more than 120 days after the date of authorization.

180.0640(6) (6) A corporation's indebtedness to a shareholder incurred because of a distribution made in accordance with this section is at parity with the corporation's indebtedness to its general, unsecured creditors except to the extent subordinated by agreement. This subsection does not affect the validity or priority of a security interest in corporation property created to secure indebtedness incurred because of a distribution.

180.0640(7) (7) Indebtedness of a corporation, including indebtedness issued as a distribution, is not considered a liability for purposes of determinations under sub. (3) if its terms provide that payment of principal and interest are made only if and to the extent that payment of a distribution to shareholders could then be made under this section. If the indebtedness is issued as a distribution, each payment of principal or interest is treated as a distribution, the effect of which is measured on the date on which the payment is actually made.

180.0640 History History: 1989 a. 303; 1995 a. 400.



180.0701 Annual meeting.

180.0701  Annual meeting.

180.0701(1)(1) Except as provided in sub. (4), a corporation shall hold a meeting of shareholders annually at a time stated in or fixed in accordance with the bylaws.

180.0701(2) (2) A corporation may hold the annual shareholders' meeting in or outside this state at the place stated in or fixed in accordance with the bylaws. If no place is stated in or fixed in accordance with the bylaws, the corporation shall hold the annual meeting at its principal office.

180.0701(3) (3) Failure to hold an annual meeting in one or more years does not affect the validity of any corporate action.

180.0701(4) (4) If so provided in the articles of incorporation or bylaws of an investment company, the investment company is not required to hold an annual meeting of shareholders in any year in which none of the following matters is required to be acted on by the shareholders under 15 USC 80a-1 to 80a-64:

180.0701(4)(a) (a) Election of directors.

180.0701(4)(b) (b) Approval of the investment advisory agreement.

180.0701(4)(c) (c) Ratification of the selection of independent certified public accountants licensed or certified under ch. 442.

180.0701(4)(d) (d) Approval of a distribution agreement.

180.0701 History History: 1989 a. 303; 1995 a. 271; 2001 a. 16.



180.0702 Special meeting.

180.0702  Special meeting.

180.0702(1)(1) A corporation shall hold a special meeting of shareholders if any of the following occurs:

180.0702(1)(a) (a) A special meeting is called by the board of directors or any person authorized by the articles of incorporation or bylaws to call a special meeting.

180.0702(1)(b) (b) The holders of at least 10% of all the votes entitled to be cast on any issue proposed to be considered at the proposed special meeting sign, date and deliver to the corporation one or more written demands for the meeting describing one or more purposes for which it is to be held.

180.0702(2) (2) If not otherwise fixed under s. 180.0703 (2) (b) or 180.0707, the record date for determining shareholders entitled to demand a special meeting is the date that the first shareholder signs the demand.

180.0702(3) (3) A corporation may hold a special shareholders' meeting in or outside this state at the place stated in or fixed in accordance with the bylaws. If no place is stated in or fixed in accordance with the bylaws, the corporation shall hold a special meeting at its principal office.

180.0702(4) (4) Only business within the purpose described in the meeting notice required by s. 180.0705 (2) (b) may be conducted at a special shareholders' meeting.

180.0702 History History: 1989 a. 303.



180.0703 Court-ordered meeting.

180.0703  Court-ordered meeting.

180.0703(1) (1) The circuit court for the county where a corporation's principal office or, if none in this state, its registered office is located may, after notice to the corporation and an opportunity to be heard, order a meeting to be held on petition of a shareholder of the corporation who satisfies any of the following:

180.0703(1)(a) (a) Is entitled to participate in an annual meeting, if an annual meeting was not held within the earlier of 6 months after the end of the corporation's fiscal year or 15 months after its last annual meeting and the corporation is required to hold an annual meeting under s. 180.0701 (1).

180.0703(1)(b) (b) Signed a demand for a special meeting valid under s. 180.0702, if the corporation failed to do any of the following:

180.0703(1)(b)1. 1. Give notice of the special meeting within 30 days after the date that the demand was delivered to the corporation.

180.0703(1)(b)2. 2. Hold the special meeting in accordance with the notice.

180.0703(2) (2) The court may fix the time and place of the meeting and require that it be called and conducted in accordance with the corporation's articles of incorporation and bylaws in so far as possible, except that the court may do all of the following:

180.0703(2)(a) (a) Fix the quorum required for specific matters to be considered at the meeting or direct that the votes represented at the meeting constitute a quorum for action on those matters.

180.0703(2)(b) (b) Enter other orders necessary to accomplish the purpose of the meeting.

180.0703 History History: 1989 a. 303.



180.0704 Action without meeting.

180.0704  Action without meeting.

180.0704(1) (1) Action required or permitted by this chapter to be taken at a shareholders' meeting may be taken without a meeting in any of the following ways:

180.0704(1)(a) (a) Without action by the board of directors, by all shareholders entitled to vote on the action.

180.0704(1)(b) (b) If the articles of incorporation so provide, by shareholders who would be entitled to vote at a meeting those shares with voting power to cast not less than the minimum number or, in the case of voting by voting groups, numbers of votes that would be necessary to authorize or take the action at a meeting at which all shares entitled to vote were present and voted, except action may not be taken under this paragraph with respect to an election of directors for which shareholders may vote cumulatively under s. 180.0728.

180.0704(2) (2) Action under sub. (1) must be evidenced by one or more written consents describing the action taken, signed by the number of shareholders necessary to take the action under sub. (1) (a) or (b) and delivered to the corporation for inclusion in the corporate records.

180.0704(3) (3) Action taken under sub. (1) is effective when consents representing the required number of shares are delivered to the corporation, unless the consent specifies a different effective date. Within 10 days after action taken under sub. (1) (b) is effective, the corporation shall give notice of the action to shareholders who, on the record date determined under sub. (4), were entitled to vote on the action but whose shares were not represented on the written consent. The notice shall comply with s. 180.0141.

180.0704(4) (4) If not otherwise fixed under s. 180.0703 (2) (b) or 180.0707, the record date for determining shareholders entitled to take action without a meeting is the date that the first shareholder signs the consent under sub. (1).

180.0704(5) (5) A consent signed under this section has the effect of a meeting vote and may be described as such in any document.

180.0704(6) (6) If this chapter requires that notice of proposed action be given to shareholders who are not entitled to vote on the action and the action is to be taken under this section, the corporation shall give those nonvoting shareholders written notice of the proposed action at least 10 days before the action becomes effective. The notice shall comply with s. 180.0141 and shall contain or be accompanied by the same material that, under this chapter, would have been required to be sent to nonvoting shareholders in a notice of meeting at which the proposed action would have been submitted to the shareholders for action.

180.0704 History History: 1989 a. 303.



180.0705 Notice of meeting.

180.0705  Notice of meeting.

180.0705(1)(1) A corporation shall notify shareholders of the date, time and place of each annual and special shareholders' meeting not less than 10 days nor more than 60 days before the meeting date, unless a different time is provided by this chapter, the articles of incorporation or the bylaws. The notice shall comply with s. 180.0141. Unless this chapter or the articles of incorporation require otherwise, the corporation is required to give notice only to shareholders entitled to vote at the meeting.

180.0705(2) (2)

180.0705(2)(a)(a) Unless this chapter or the articles of incorporation require otherwise, notice of an annual meeting need not include a description of the purpose for which the meeting is called.

180.0705(2)(b) (b) Notice of a special meeting shall include a description of each purpose for which the meeting is called.

180.0705(3) (3) If not otherwise fixed under s. 180.0703 (2) (b) or 180.0707, the record date for determining shareholders entitled to notice of and to vote at an annual or special shareholders' meeting is the close of business on the day before the first notice is given to shareholders.

180.0705(4) (4)

180.0705(4)(a)(a) Unless the bylaws require otherwise and except as provided in par. (b), if an annual or special shareholders' meeting is adjourned to a different date, time or place, the corporation is not required to give notice of the new date, time or place if the new date, time or place is announced at the meeting before adjournment.

180.0705(4)(b) (b) If a new record date for an adjourned meeting is or must be fixed under s. 180.0707 (3), the corporation shall give notice of the adjourned meeting under this section to persons who are shareholders as of the new record date.

180.0705 History History: 1989 a. 303.



180.0706 Waiver of and exemption from notice.

180.0706  Waiver of and exemption from notice.

180.0706(1) (1) A shareholder may waive any notice required by this chapter, the articles of incorporation or the bylaws at any time. The waiver shall be in writing and signed by the shareholder entitled to the notice, contain the same information that would have been required in the notice under any applicable provisions of this chapter, except that the time and place of meeting need not be stated, and be delivered to the corporation for inclusion in the corporate records.

180.0706(2) (2) A shareholder's attendance at a meeting, in person or by proxy, waives objection to all of the following:

180.0706(2)(a) (a) Lack of notice or defective notice of the meeting, unless the shareholder at the beginning of the meeting or promptly upon arrival objects to holding the meeting or transacting business at the meeting.

180.0706(2)(b) (b) Consideration of a particular matter at the meeting that is not within the purpose described in the meeting notice, unless the shareholder objects to considering the matter when it is presented.

180.0706(3) (3)

180.0706(3)(a)(a) Except as provided in par. (b), any notice required to be given by a corporation to a shareholder under this chapter is not required to be given if any of the following applies:

180.0706(3)(a)1. 1. Notice of 2 consecutive annual meetings, and all notices of meetings during the period between these annual meetings, have been sent to the shareholder at the shareholder's address as shown on the records of the corporation and have been returned as undeliverable.

180.0706(3)(a)2. 2. All, but not less than 2, payments of dividends on securities during a one-year period, or 2 consecutive payments of dividends on securities during a period of more than one year, have been sent to the shareholder at the shareholder's address as shown on the records of the corporation and have been returned as undeliverable.

180.0706(3)(b) (b) If a shareholder to whom par. (a) applies delivers to the corporation a written notice containing the shareholder's current address, then, beginning 30 days after receipt of the notice by the corporation, the requirement that notice be given to the shareholder is reinstated, until such time as par. (a) may again apply.

180.0706 History History: 1989 a. 303; 1995 a. 400; 2005 a. 476.



180.0707 Record date.

180.0707  Record date.

180.0707(1)(1) The bylaws may fix or provide the manner of fixing a future date as the record date for one or more voting groups in order to determine the shareholders entitled to notice of a shareholders' meeting, to demand a special meeting, to vote or to take any other action. If the bylaws do not fix or provide for fixing a record date, the board of directors may fix a future date as the record date.

180.0707(2) (2) A record date fixed under this section may not be more than 70 days before the meeting or action requiring a determination of shareholders.

180.0707(3) (3)

180.0707(3)(a)(a) Except as provided in par. (b), a determination of shareholders entitled to notice of or to vote at a shareholders' meeting is effective for any adjournment of the meeting unless the board of directors fixes a new record date, which it shall do if the meeting is adjourned to a date more than 120 days after the date fixed for the original meeting.

180.0707(3)(b) (b) If a court orders a meeting adjourned to a date more than 120 days after the date fixed for the original meeting, it may provide that the original record date continues in effect or it may fix a new record date.

180.0707 History History: 1989 a. 303.



180.0708 Conduct of meeting.

180.0708  Conduct of meeting. Unless the articles of incorporation or bylaws provide otherwise, every meeting of the shareholders shall be conducted as follows:

180.0708(1) (1) A chairperson shall preside over the meeting. The chairperson shall be appointed by the board of directors.

180.0708(2) (2) The chairperson shall determine the order of business and the time of adjournment and may establish rules for the conduct of the meeting which the chairperson believes are fair to the interests of all shareholders.

180.0708(3) (3) The chairperson shall determine and announce at the meeting the time at which the polls will close for each matter voted upon at the meeting. The polls close at the announced time, except that, if no such announcement is made, the polls close upon final adjournment of the meeting. After the polls close, no ballots, proxies, or votes or revocations or changes to ballots, proxies, or votes may be accepted.

180.0708 History History: 2005 a. 476.



180.0720 Shareholders' list for meeting.

180.0720  Shareholders' list for meeting.

180.0720(1) (1) After fixing a record date for a meeting, a corporation shall prepare a list of the names of all its shareholders who are entitled to notice of a shareholders' meeting. The list shall be arranged by class or series of shares and show the address of and number of shares held by each shareholder.

180.0720(2) (2) The corporation shall make the shareholders' list available for inspection by any shareholder, beginning 2 business days after notice of the meeting is given for which the list was prepared and continuing to the date of the meeting, at the corporation's principal office or at a place identified in the meeting notice in the city where the meeting will be held. A shareholder or his or her agent or attorney may, on written demand, inspect and, subject to s. 180.1602 (2) (b) 3. to 5., copy the list, during regular business hours and at his or her expense, during the period that it is available for inspection under this subsection.

180.0720(3) (3) The corporation shall make the shareholders' list available at the meeting, and any shareholder or his or her agent or attorney may inspect the list at any time during the meeting or any adjournment.

180.0720(4) (4) If the corporation refuses to allow a shareholder or his or her agent or attorney to inspect the shareholders' list before or at the meeting, or to copy the list as permitted by sub. (2), on petition of the shareholder, the circuit court for the county where the corporation's principal office or, if none in this state, its registered office is located may, after notice to the corporation and an opportunity to be heard, order the inspection or copying at the corporation's expense. The court may also postpone the meeting for which the list was prepared until the inspection or copying is complete.

180.0720(5) (5) Refusal or failure to prepare or make available the shareholders' list does not affect the validity of action taken at the meeting.

180.0720 History History: 1989 a. 303.



180.0721 Voting entitlement of shares.

180.0721  Voting entitlement of shares.

180.0721(1) (1) Except as provided in subs. (2) and (4) and s. 180.1150, or unless the articles of incorporation provide otherwise, each outstanding share, regardless of class, is entitled to one vote on each matter voted on at a shareholders' meeting. Only shares are entitled to vote.

180.0721(2) (2) The shares of a domestic corporation are not entitled to vote if they are owned, directly or indirectly, by a 2nd domestic corporation or foreign corporation and the first domestic corporation owns, directly or indirectly, a sufficient number of shares entitled to elect a majority of the directors of the 2nd domestic corporation or foreign corporation.

180.0721(3) (3) Subsection (2) does not limit the power of a domestic corporation or foreign corporation to vote any shares, including its shares, held by it in a fiduciary capacity.

180.0721(4) (4) Redeemable shares are not entitled to vote after written notice of redemption that complies with s. 180.0141 is mailed to the holders and a sum sufficient to redeem the shares has been deposited with a bank, trust company or other financial institution under an irrevocable obligation to pay the holders the redemption price on surrender of the shares.

180.0721 History History: 1989 a. 303; 1991 a. 16.



180.0722 Proxies.

180.0722  Proxies.

180.0722(1)(1) A shareholder may vote his or her shares in person or by proxy.

180.0722(2) (2)

180.0722(2)(a)(a) A shareholder entitled to vote at a meeting of shareholders, or to express consent or dissent in writing to any corporate action without a meeting of shareholders, may authorize another person to act for the shareholder by appointing the person as proxy. An appointment of a proxy may be in durable form as provided in ch. 244.

180.0722(2)(b) (b) Without limiting the manner in which a shareholder may appoint a proxy under par. (a), a shareholder or the shareholder's authorized officer, director, employee, agent or attorney-in-fact may use any of the following as a valid means to make such an appointment:

180.0722(2)(b)1. 1. Appointment of a proxy in writing by signing or causing the shareholder's signature to be affixed to an appointment form by any reasonable means, including, but not limited to, by facsimile signature.

180.0722(2)(b)2. 2. Appointment of a proxy by transmitting or authorizing the transmission of an electronic transmission of the appointment to the person who will be appointed as proxy or to a proxy solicitation firm, proxy support service organization or like agent authorized to receive the transmission by the person who will be appointed as proxy. Every electronic transmission shall contain, or be accompanied by, information that can be used to reasonably determine that the shareholder transmitted or authorized the transmission of the electronic transmission. Any person charged with determining whether a shareholder transmitted or authorized the transmission of the electronic transmission shall specify the information upon which the determination is made.

180.0722(2)(c) (c) Any copy, facsimile telecommunication or other reliable reproduction of the information in the appointment form under par. (b) 1. or the electronic transmission under par. (b) 2. may be substituted or used in lieu of the original appointment form or electronic transmission for any purpose for which the original appointment form or electronic transmission could be used, but only if the copy, facsimile telecommunication or other reliable reproduction is a complete reproduction of the information in the original appointment form or electronic transmission.

180.0722(3) (3) An appointment of a proxy is effective when a signed appointment form or an electronic transmission of the appointment is received by the inspector of election or the officer or agent of the corporation authorized to tabulate votes. An appointment is valid for 11 months unless a different period is expressly provided in the appointment.

180.0722(4) (4)

180.0722(4)(a)(a) An appointment of a proxy is revocable unless the appointment form or electronic transmission states that it is irrevocable and the appointment is coupled with an interest. Appointments coupled with an interest include, but are not limited to, the appointment of any of the following:

180.0722(4)(a)1. 1. A pledgee.

180.0722(4)(a)2. 2. A person who purchased or agreed to purchase the shares.

180.0722(4)(a)3. 3. A creditor of the corporation who extended it credit under terms requiring the appointment.

180.0722(4)(a)4. 4. An employee or officer of the corporation whose employment contract requires the appointment.

180.0722(4)(a)5. 5. A party to a voting agreement created under s. 180.0731.

180.0722(4)(b) (b) An appointment made irrevocable under par. (a) is revoked when the interest with which it is coupled is extinguished.

180.0722(5) (5) The death or incapacity of the shareholder appointing a proxy does not affect the right of the corporation to accept the proxy's authority unless the secretary or other officer or agent of the corporation authorized to tabulate votes receives notice of the death or incapacity before the proxy exercises his or her authority under the appointment.

180.0722(6) (6) Notwithstanding sub. (4), a transferee for value of shares subject to an irrevocable appointment may revoke the appointment if the transferee did not know of its existence when he or she acquired the shares and the existence of the irrevocable appointment was not noted conspicuously on the certificate representing the shares or, if the shares are without certificates, on the information statement for the shares.

180.0722(7) (7) Subject to s. 180.0724 and to any express limitation on the proxy's authority stated in the appointment form or electronic transmission, a corporation may accept the proxy's vote or other action as that of the shareholder making the appointment.

180.0722(8) (8) A proxy appointed in connection with a shareholder vote under s. 180.1150 (5):

180.0722(8)(a) (a) Notwithstanding sub. (4), may be revoked at any time by openly stating the revocation at a shareholder meeting or appointing a new proxy in the manner provided under sub. (2) (b).

180.0722(8)(b) (b) Shall be solicited and appointed apart from the sale of or offer to purchase shares of the resident domestic corporation, as defined in s. 180.1150 (1) (c).

180.0722(8)(c) (c) May not be solicited sooner than 30 days before the meeting called under s. 180.1150 (5), unless otherwise agreed in writing by the person acting under s. 180.1150 and the directors of the resident domestic corporation, as defined in s. 180.1150 (1) (c).

180.0722 History History: 1989 a. 303; 1997 a. 27; 1999 a. 9; 2009 a. 319.



180.0723 Shares held by nominees.

180.0723  Shares held by nominees.

180.0723(1) (1) A corporation may establish a procedure by which the beneficial owner of shares that are registered in the name of a nominee is recognized by the corporation as the shareholder. The extent of this recognition may be determined in the procedure.

180.0723(2) (2) The procedure may set forth all of the following:

180.0723(2)(a) (a) The types of nominees to which it applies.

180.0723(2)(b) (b) The rights or privileges that the corporation recognizes in a beneficial owner.

180.0723(2)(c) (c) The manner in which the nominee selects the procedure.

180.0723(2)(d) (d) The information that must be provided when the procedure is selected.

180.0723(2)(e) (e) The period for which selection of the procedure is effective.

180.0723(2)(f) (f) Other aspects of the rights and duties created.

180.0723 History History: 1989 a. 303.



180.0724 Acceptance of instruments showing shareholder action.

180.0724  Acceptance of instruments showing shareholder action.

180.0724(1)(1) If the name signed on a vote, consent, waiver or proxy appointment corresponds to the name of a shareholder, the corporation, if acting in good faith, may accept the vote, consent, waiver or proxy appointment and give it effect as the act of the shareholder.

180.0724(2) (2) If the name signed on a vote, consent, waiver or proxy appointment does not correspond to the name of its shareholder, the corporation, if acting in good faith, may accept the vote, consent, waiver or proxy appointment and give it effect as the act of the shareholder if any of the following apply:

180.0724(2)(a) (a) The shareholder is an entity and the name signed purports to be that of an officer or agent of the entity.

180.0724(2)(b) (b) The name signed purports to be that of a personal representative, guardian, or conservator representing the shareholder and, if the corporation requests, evidence of fiduciary status acceptable to the corporation is presented with respect to the vote, consent, waiver, or proxy appointment.

180.0724(2)(c) (c) The name signed purports to be that of a receiver or trustee in bankruptcy of the shareholder and, if the corporation requests, evidence of this status acceptable to the corporation is presented with respect to the vote, consent, waiver or proxy appointment.

180.0724(2)(d) (d) The name signed purports to be that of a pledgee, beneficial owner, or attorney-in-fact of the shareholder and, if the corporation requests, evidence acceptable to the corporation of the signatory's authority to sign for the shareholder is presented with respect to the vote, consent, waiver or proxy appointment.

180.0724(2)(e) (e) Two or more persons are the shareholder as cotenants or fiduciaries and the name signed purports to be the name of at least one of the co-owners and the person signing appears to be acting on behalf of all co-owners.

180.0724(3) (3) The corporation may reject a vote, consent, waiver or proxy appointment if the secretary or other officer or agent of the corporation who is authorized to tabulate votes, acting in good faith, has reasonable basis for doubt about the validity of the signature on it or about the signatory's authority to sign for the shareholder.

180.0724(4) (4) The corporation and its officer or agent who accepts or rejects a vote, consent, waiver or proxy appointment in good faith and in accordance with this section or s. 180.0722 (2) are not liable in damages to the shareholder for the consequences of the acceptance or rejection.

180.0724(5) (5) Corporate action based on the acceptance or rejection of a vote, consent, waiver or proxy appointment under this section or s. 180.0722 (2) is valid unless a court of competent jurisdiction determines otherwise.

180.0724 History History: 1989 a. 303; 1999 a. 9; 2001 a. 102.



180.0725 Quorum and voting requirements for voting groups.

180.0725  Quorum and voting requirements for voting groups.

180.0725(1)(1) Shares entitled to vote as a separate voting group may take action on a matter at a meeting only if a quorum of those shares exists with respect to that matter. Unless the articles of incorporation, bylaws adopted under authority granted in the articles of incorporation or this chapter provides otherwise, a majority of the votes entitled to be cast on the matter by the voting group constitutes a quorum of that voting group for action on that matter.

180.0725(2) (2) Once a share is represented for any purpose at a meeting, other than for the purpose of objecting to holding the meeting or transacting business at the meeting, it is considered present for purposes of determining whether a quorum exists, for the remainder of the meeting and for any adjournment of that meeting unless a new record date is or must be set for that adjourned meeting.

180.0725(3) (3) If a quorum exists, action on a matter, other than the election of directors under s. 180.0728, by a voting group is approved if the votes cast within the voting group favoring the action exceed the votes cast opposing the action, unless the articles of incorporation, bylaws adopted under authority granted in the articles of incorporation or this chapter requires a greater number of affirmative votes.

180.0725 History History: 1989 a. 303; 1991 a. 16.



180.0726 Action by single and multiple voting groups.

180.0726  Action by single and multiple voting groups.

180.0726(1)(1) If the articles of incorporation or this chapter provides for voting by a single voting group on a matter, action on that matter is taken when voted upon by the voting group as provided in s. 180.0725.

180.0726(2) (2) If the articles of incorporation or this chapter provides for voting by 2 or more voting groups on a matter, action on that matter is taken only when voted upon by each of those voting groups counted separately as provided in s. 180.0725. Action may be taken by one voting group on a matter even though no action is taken by another voting group entitled to vote on the matter.

180.0726(3) (3) A voting group described in s. 180.0103 (19) (b) constitutes a single voting group for purposes of voting on the matter on which the shares are entitled to vote.

180.0726 History History: 1989 a. 303.



180.0727 Greater or lower quorum or greater voting requirements.

180.0727  Greater or lower quorum or greater voting requirements.

180.0727(1)(1) The articles of incorporation may provide, or authorize the bylaws under s. 180.1021 to provide, for a greater or lower quorum requirement or a greater voting requirement for shareholders or voting groups of shareholders than is provided by this chapter.

180.0727(2) (2) An amendment to the articles of incorporation that adds, changes or deletes a greater or lower quorum requirement or a greater voting requirement must meet the same quorum requirement and be adopted by the same vote and voting groups required to take action under the quorum and voting requirements then in effect.

180.0727 History History: 1989 a. 303.



180.0728 Voting for directors; cumulative voting.

180.0728  Voting for directors; cumulative voting.

180.0728(1)(1) Unless otherwise provided in the articles of incorporation, directors are elected by a plurality of the votes cast by the shares entitled to vote in the election at a meeting at which a quorum is present. In this subsection, "plurality" means that the individuals with the largest number of votes are elected as directors up to the maximum number of directors to be chosen at the election.

180.0728(2) (2) Shareholders do not have a right to cumulate their votes for directors unless the articles of incorporation provide for cumulative voting. If the articles of incorporation contain a statement indicating that all or a designated voting group of shareholders are entitled to cumulate their votes for directors, the shareholders so designated are entitled to multiply the number of votes that they are entitled to cast by the number of directors for whom they are entitled to vote and cast the product for a single candidate or distribute the product among 2 or more candidates.

180.0728(3) (3)

180.0728(3)(a)(a) Except as provided in par. (c), shares entitled under sub. (2) to vote cumulatively may not be voted cumulatively at a particular meeting unless any of the following notice requirements are satisfied:

180.0728(3)(a)1. 1. The meeting notice or proxy statement accompanying the notice states conspicuously that cumulative voting is authorized.

180.0728(3)(a)2. 2. A shareholder who has the right to cumulate his or her votes gives notice that complies with s. 180.0141 to the corporation not less than 48 hours before the time set for the meeting of his or her intent to cumulate his or her votes during the meeting.

180.0728(3)(b) (b) If one shareholder gives notice under par. (a) 2., all other shareholders in the same voting group participating in the election are entitled to cumulate their votes without giving further notice.

180.0728(3)(c) (c) If shares of a corporation that is a close corporation under s. 180.1801 are entitled under sub. (2) to vote cumulatively, the shares may not be voted cumulatively at a particular meeting unless the notice requirement of par. (a) 1. or 2. is satisfied or unless shares were voted cumulatively in the last election of directors.

180.0728(4) (4) For purposes of this section, votes against a candidate are not given legal effect and are not counted as votes cast in an election of directors.

180.0728 History History: 1989 a. 303; 1991 a. 16.



180.0730 Voting trusts.

180.0730  Voting trusts.

180.0730(1)(1) One or more shareholders may create a voting trust, conferring on a trustee the right to vote or otherwise act for them, by signing an agreement setting out the provisions of the trust and transferring their shares to the trustee. The voting trust agreement may include any provision consistent with the voting trust's purpose. When a voting trust agreement is signed, the trustee shall prepare a list of the names and addresses of all owners of beneficial interests in the trust, together with the number and class of shares each transferred to the trust, and deliver copies of the list and agreement to the corporation's principal office.

180.0730(2) (2) A voting trust becomes effective on the date that the first shares subject to the trust are registered in the trustee's name.

180.0730 History History: 1989 a. 303.



180.0731 Voting agreements.

180.0731  Voting agreements.

180.0731(1)(1) Two or more shareholders may provide for the manner in which they will vote their shares by signing an agreement for that purpose. A voting agreement created under this section is not subject to s. 180.0730.

180.0731(2) (2) A voting agreement created under this section is specifically enforceable.

180.0731 History History: 1989 a. 303.



180.0740 Definitions applicable to ss. 180.0740 to 180.0747

180.0740  Definitions applicable to ss. 180.0740 to 180.0747. In ss. 180.0740 to 180.0747:

180.0740(1) (1) "Beneficial owner" means a person whose shares are held in a voting trust or held by a nominee on the person's behalf.

180.0740(2) (2) "Derivative proceeding" means a civil suit in the right of a domestic corporation or, to the extent provided in ss. 180.0743 and 180.0745 to 180.0747, in the right of a foreign corporation.

180.0740 History History: 1989 a. 303; 1991 a. 16.



180.0741 Standing.

180.0741  Standing. A shareholder or beneficial owner may not commence or maintain a derivative proceeding unless the shareholder or beneficial owner satisfies all of the following:

180.0741(1) (1) Was a shareholder or beneficial owner of the corporation at the time of the act or omission complained of or became a shareholder or beneficial owner through transfer by operation of law from a person who was a shareholder or beneficial owner at that time.

180.0741(2) (2) Fairly and adequately represents the interests of the corporation in enforcing the right of the corporation.

180.0741 History History: 1989 a. 303; 1991 a. 16.

180.0741 Annotation A plaintiff does not fairly and adequately represent the interest of the corporation when a derivative action is used for personal advantage. Whether or not a personal agenda exists is determined by the trial court. Read v. Read, 205 Wis. 2d 558, 561 N.W.2d 768 (Ct. App. 1996), 95-2453.

180.0741 Annotation To bring an individual claim for breach of fiduciary duty, the complaint must allege facts sufficient, if proved, to show an injury personal to the complainant, rather than primarily to the corporation. The plaintiff must also show that each defendant had a fiduciary duty to the plaintiff in respect to corporate affairs that to each defendant constitutes a breach. Generally a claim of waste of corporate assets must be brought in a derivative action and not as a direct action. Reget v. Paige, 2001 WI App 73, 242 Wis. 2d 278, 626 N.W.2d 302, 99-0838.

180.0741 Annotation Derivative claims are those a corporation could bring because the corporation's assets are affected. If the injury is one primarily to the corporation, a plaintiff must allege that it was a registered shareholder at the time of the transaction of which it complains. The failure to plead registered shareholder status requires the dismissal of derivative claims. Borne v. Gonstead Advanced Techniques, Inc. 2003 WI App 135, 266 Wis. 2d 253, 667 N.W.2d 709, 01-2624.

180.0741 Annotation To have standing pursuant to this section, one must be a current shareholder to initiate a claim on behalf of the corporation. Krier v. Vilione, 2009 WI 45, 317 Wis. 2d 288, 766 N.W.2d 517, 06-1573.



180.0742 Demand.

180.0742  Demand. No shareholder or beneficial owner may commence a derivative proceeding until all of the following occur:

180.0742(1) (1) A written demand is made upon the corporation to take suitable action.

180.0742(2) (2) Ninety days expire from the date on which the demand was made, unless the shareholder or beneficial owner is notified before the expiration of 90 days that the corporation has rejected the demand or unless irreparable injury to the corporation would result by waiting for the expiration of the 90-day period.

180.0742 History History: 1989 a. 303; 1991 a. 16.



180.0743 Stay of proceedings.

180.0743  Stay of proceedings. If the domestic corporation or foreign corporation commences an inquiry into the allegations made in the demand or complaint, the court may stay any derivative proceeding for the period that the court considers appropriate.

180.0743 History History: 1989 a. 303; 1991 a. 16.



180.0744 Dismissal.

180.0744  Dismissal.

180.0744(1)(1) The court shall dismiss a derivative proceeding on motion by the corporation if the court finds, subject to the burden of proof assigned under sub. (5) or (6), that one of the groups specified in sub. (2) or (6) has determined, acting in good faith after conducting a reasonable inquiry upon which its conclusions are based, that maintenance of the derivative proceeding is not in the best interests of the corporation.

180.0744(2) (2) Unless a panel is appointed under sub. (6), the determination in sub. (1) shall be made by any of the following:

180.0744(2)(a) (a) A majority vote of independent directors present at a meeting of the board of directors if the independent directors constitute a quorum.

180.0744(2)(b) (b) A majority vote of a committee consisting of 2 or more independent directors appointed by majority vote of independent directors present at a meeting of the board of directors, whether or not the voting, independent directors constitute a quorum.

180.0744(3) (3) Whether a director is independent for purposes of this section may not be determined solely on the basis of any one or more of the following factors:

180.0744(3)(a) (a) The nomination or election of the director by persons who are defendants in the derivative proceeding or against whom action is demanded.

180.0744(3)(b) (b) The naming of the director as a defendant in the derivative proceeding or as a person against whom action is demanded.

180.0744(3)(c) (c) The approval by the director of the act being challenged in the derivative proceeding or demand if the act resulted in no personal benefit to the director.

180.0744(4) (4) If a derivative proceeding is commenced after a determination was made rejecting a demand by a shareholder or beneficial owner, the complaint shall allege with particularity facts establishing any of the following:

180.0744(4)(a) (a) That a majority of the board of directors did not consist of independent directors at the time that the determination was made.

180.0744(4)(b) (b) That the requirements of sub. (1) have not been met.

180.0744(5) (5) If a majority of the board of directors did not consist of independent directors at the time that the determination rejecting a demand was made, the corporation shall have the burden of proving that the requirements of sub. (1) have been met. If a majority of the board of directors consisted of independent directors at the time that the determination was made, the shareholder or beneficial owner shall have the burden of proving that the requirements of sub. (1) have not been met.

180.0744(6) (6) Upon motion by the corporation, the court may appoint a panel of one or more independent persons to determine whether maintenance of the derivative proceeding is in the best interests of the corporation. If a panel is appointed under this subsection, the shareholder or beneficial owner shall have the burden of proving that the requirements of sub. (1) have not been met.

180.0744 History History: 1991 a. 16, 173.

180.0744 Annotation A special litigation committee formed under sub. (2) (b) shall be examined carefully by a circuit court to determine whether its members are independent. The test is whether a committee member has a relationship with a defendant or the corporation that would be reasonably expected to affect the member's judgment with respect to litigation in issue. Einhorn v. Culea, 2000 WI 65, 235 Wis. 2d 646, 612 N.W.2d 78, 97-3592.



180.0745 Discontinuance or settlement.

180.0745  Discontinuance or settlement. A derivative proceeding may not be discontinued or settled without the court's approval. If the court determines that a proposed discontinuance or settlement will substantially affect the interests of the beneficial owners, the shareholders or a class of shareholders of the domestic corporation or foreign corporation, the court shall direct that notice be given to the shareholders and beneficial owners affected.

180.0745 History History: 1989 a. 303.



180.0746 Payment of expenses.

180.0746  Payment of expenses. On termination of the derivative proceeding, the court may do any of the following:

180.0746(1) (1) Notwithstanding s. 814.04 (1), order the domestic corporation or foreign corporation to pay the plaintiff's reasonable expenses, including attorney fees, incurred in the derivative proceeding by the shareholder or beneficial owner who commenced or maintained the derivative proceeding if the court finds that the derivative proceeding has resulted in a substantial benefit to the domestic corporation or foreign corporation.

180.0746(2) (2) Order the shareholder or beneficial owner who commenced or maintained the derivative proceeding to pay any defendant's reasonable expenses, including attorney fees, notwithstanding s. 814.04 (1), incurred in defending the derivative proceeding if it finds that the derivative proceeding was commenced or maintained without reasonable cause or for an improper purpose.

180.0746 History History: 1989 a. 303; 1991 a. 16.



180.0747 Applicability to foreign corporations.

180.0747  Applicability to foreign corporations. In any derivative proceeding in the right of a foreign corporation, the matters covered by ss. 180.0741, 180.0742 and 180.0744 shall be governed by the laws of the jurisdiction of incorporation of the foreign corporation.

180.0747 History History: 1989 a. 303; 1991 a. 16.



180.0801 Requirement for and duties of board of directors.

180.0801  Requirement for and duties of board of directors.

180.0801(1)(1) Except as provided in s. 180.1821, a corporation shall have a board of directors.

180.0801(2) (2) All corporate powers shall be exercised by or under the authority of, and the business and affairs of the corporation managed under the direction of, its board of directors, subject to any limitation set forth in the articles of incorporation.

180.0801 History History: 1989 a. 303.



180.0802 Qualifications of directors.

180.0802  Qualifications of directors. The articles of incorporation or bylaws may prescribe qualifications for directors. A director need not be a resident of this state or a shareholder of the corporation unless the articles of incorporation or bylaws so prescribe.

180.0802 History History: 1989 a. 303.



180.0803 Number and election of directors.

180.0803  Number and election of directors.

180.0803(1) (1) A board of directors shall consist of one or more natural persons, with the number specified in or fixed in accordance with the articles of incorporation or bylaws.

180.0803(2) (2) The number of directors may be increased or, subject to s. 180.0805 (2), decreased from time to time by amendment to, or in the manner provided in, the articles of incorporation or the bylaws.

180.0803(3) (3) Directors shall be elected at the first annual shareholders' meeting and at each annual meeting thereafter unless their terms are staggered under s. 180.0806.

180.0803 History History: 1989 a. 303.



180.0804 Election of directors by certain classes of shareholders.

180.0804  Election of directors by certain classes of shareholders. If the articles of incorporation authorize dividing the shares into classes, the articles of incorporation may also authorize the election of all or a specified number of directors by the holders of one or more authorized classes of shares. A class or classes of shares entitled to elect one or more directors shall be a separate voting group for purposes of the election of directors.

180.0804 History History: 1989 a. 303.



180.0805 Terms of directors generally.

180.0805  Terms of directors generally.

180.0805(1) (1) The terms of the directors of a corporation, including the initial directors, expire at the next annual shareholders' meeting unless their terms are staggered under s. 180.0806.

180.0805(2) (2) A decrease in the number of directors may not shorten an incumbent director's term.

180.0805(3) (3) Despite the expiration of a director's term, the director shall continue to serve, subject to ss. 180.0807, 180.0808 and 180.0809, until his or her successor is elected and, if necessary, qualifies or until there is a decrease in the number of directors.

180.0805 History History: 1989 a. 303.



180.0806 Staggered terms of directors.

180.0806  Staggered terms of directors. The articles of incorporation or the bylaws, if the articles of incorporation so provide, may provide for staggering the terms of the directors by dividing the total number of directors into 2 or 3 groups. In that event, the terms of directors in the first group expire at the first annual shareholders' meeting after their election, the terms of the 2nd group expire at the 2nd annual shareholders' meeting after their election, and the terms of the 3rd group, if any, expire at the 3rd annual shareholders' meeting after their election. At each annual shareholders' meeting held thereafter, the number of directors equal to the number of the group whose term expires at the time of the meeting shall be chosen for a term of 2 years, if there are 2 groups, or a term of 3 years, if there are 3 groups.

180.0806 History History: 1989 a. 303.



180.0807 Resignation of directors.

180.0807  Resignation of directors.

180.0807(1) (1) A director may resign at any time by delivering written notice that complies with s. 180.0141 to the board of directors, to the chairperson of the board of directors or to the corporation.

180.0807(2) (2) A resignation is effective when the notice is delivered unless the notice specifies a later effective date.

180.0807 History History: 1989 a. 303.



180.0808 Removal of directors by shareholders.

180.0808  Removal of directors by shareholders.

180.0808(1)(1) The shareholders may remove one or more directors with or without cause unless the articles of incorporation or bylaws provide that directors may be removed only for cause.

180.0808(2) (2) If a director is elected by a voting group of shareholders, only the shareholders of that voting group may participate in the vote to remove that director.

180.0808(3) (3) If cumulative voting is authorized under s. 180.0728, the shareholders may not remove a director if the number of votes sufficient to elect the director under cumulative voting is voted against his or her removal. If cumulative voting is not authorized under s. 180.0728, the shareholders may remove a director only if the number of votes cast to remove the director exceeds the number of votes cast not to remove him or her, unless the articles of incorporation or bylaws adopted under authority granted in the articles of incorporation provide for a greater voting requirement under s. 180.0727 (1).

180.0808(4) (4) A director may be removed by the shareholders only at a meeting called for the purpose of removing the director, and the meeting notice shall state that the purpose, or one of the purposes, of the meeting is removal of the director.

180.0808 History History: 1989 a. 303; 1991 a. 16.



180.0809 Removal of directors by judicial proceeding.

180.0809  Removal of directors by judicial proceeding.

180.0809(1)(1) The circuit court for the county where a corporation's principal office or, if none in this state, its registered office is located may remove a director of the corporation from office in a proceeding brought either by the corporation or by its shareholders holding at least 10% of the outstanding shares of any class, if the court finds all of the following:

180.0809(1)(a) (a) That the director engaged in fraudulent or dishonest conduct, or gross abuse of authority or discretion, with respect to the corporation.

180.0809(1)(b) (b) That removal is in the best interest of the corporation.

180.0809(2) (2) The court that removes a director may bar the director from reelection for a period prescribed by the court.

180.0809(3) (3) If shareholders bring a proceeding under sub. (1), they shall make the corporation a party defendant.

180.0809 History History: 1989 a. 303.



180.0810 Vacancy on board.

180.0810  Vacancy on board.

180.0810(1)(1) Unless the articles of incorporation provide otherwise, and except as provided in sub. (2), if a vacancy occurs on the board of directors, including a vacancy resulting from an increase in the number of directors, the vacancy may be filled by any of the following:

180.0810(1)(a) (a) The shareholders.

180.0810(1)(b) (b) The board of directors.

180.0810(1)(c) (c) If the directors remaining in office constitute fewer than a quorum of the board, the directors, by the affirmative vote of a majority of all directors remaining in office.

180.0810(2) (2) If the vacant office was held by a director elected by a voting group of shareholders, only the holders of shares of that voting group may vote to fill the vacancy if it is filled by the shareholders, and only the remaining directors elected by that voting group may vote to fill the vacancy if it is filled by the directors.

180.0810(3) (3) A vacancy that will occur at a specific later date, because of a resignation effective at a later date under s. 180.0807 (2) or otherwise, may be filled before the vacancy occurs, but the new director may not take office until the vacancy occurs.

180.0810 History History: 1989 a. 303.



180.0811 Compensation of directors.

180.0811  Compensation of directors. Unless the articles of incorporation or bylaws provide otherwise, the board of directors, irrespective of any personal interest of any of its members, may fix the compensation of directors.

180.0811 History History: 1989 a. 303.



180.0820 Meetings.

180.0820  Meetings.

180.0820(1)(1) The board of directors may hold regular or special meetings in or outside this state.

180.0820(2) (2)

180.0820(2)(a)(a) Unless the articles of incorporation or bylaws provide otherwise, the board of directors may permit any or all directors to participate in a regular or special meeting of the board of directors by, or to conduct the meeting through the use of, any means of communication by which any of the following occurs:

180.0820(2)(a)1. 1. All participating directors may simultaneously hear each other during the meeting.

180.0820(2)(a)2. 2. All communication during the meeting is immediately transmitted to each participating director, and each participating director is able to immediately send messages to all other participating directors.

180.0820(2)(b) (b) If a meeting will be conducted through the use of any means described in par. (a), all participating directors shall be informed that a meeting is taking place at which official business may be transacted. A director participating in a meeting by any means described in par. (a) is deemed to be present in person at the meeting.

180.0820(3) (3) If requested by a director, minutes of any regular or special meeting shall be prepared and distributed to each director.

180.0820 History History: 1989 a. 303; 1991 a. 16.



180.0821 Action without meeting.

180.0821  Action without meeting.

180.0821(1) (1) Unless the articles of incorporation or bylaws provide otherwise, action required or permitted by this chapter to be taken at a board of directors' meeting may be taken without a meeting if the action is taken by all members of the board. The action shall be evidenced by one or more written consents describing the action taken, signed by each director and retained by the corporation.

180.0821(2) (2) Action taken under this section is effective when the last director signs the consent, unless the consent specifies a different effective date.

180.0821(3) (3) A consent signed under this section has the effect of a unanimous vote taken at a meeting at which all directors were present, and may be described as such in any document.

180.0821 History History: 1989 a. 303.



180.0822 Notice of meeting.

180.0822  Notice of meeting.

180.0822(1)(1) Unless the articles of incorporation or bylaws provide otherwise, regular meetings of the board of directors may be held without notice of the date, time, place or purpose of the meeting.

180.0822(2) (2) Except as provided in s. 180.0303 (3), and unless the articles of incorporation or bylaws provide for a longer or shorter period, special meetings of the board of directors shall be preceded by at least 48 hours' notice of the date, time and place of the meeting. The notice shall comply with s. 180.0141. The notice need not describe the purpose of the special meeting unless required by the articles of incorporation or bylaws.

180.0822 History History: 1989 a. 303.



180.0823 Waiver of notice.

180.0823  Waiver of notice.

180.0823(1)(1) A director may waive any notice required by this chapter, the articles of incorporation or bylaws before or after the date and time stated in the notice. Except as provided by sub. (2), the waiver shall be in writing, signed by the director entitled to the notice and retained by the corporation.

180.0823(2) (2) A director's attendance at or participation in a meeting waives any required notice to him or her of the meeting unless the director at the beginning of the meeting or promptly upon his or her arrival objects to holding the meeting or transacting business at the meeting and does not thereafter vote for or assent to action taken at the meeting.

180.0823 History History: 1989 a. 303.



180.0824 Quorum and voting.

180.0824  Quorum and voting.

180.0824(1)(1)

180.0824(1)(a)(a) Unless the articles of incorporation or bylaws require a greater or, under sub. (2), a lesser number, and except as provided in ss. 180.0303 (3) (b) and 180.0831 (4), a quorum of a board of directors shall consist of a majority of the number of directors specified in or fixed in accordance with the articles of incorporation or bylaws.

180.0824(1)(b) (b) Unless the articles of incorporation or bylaws require a greater or, under sub. (2), a lesser number, and except as provided in ss. 180.0303 (3) (b) and 180.0831 (4), a quorum of a committee of the board of directors created under s. 180.0825 shall consist of a majority of the number of directors appointed to serve on the committee.

180.0824(2) (2)

180.0824(2)(a)(a) The articles of incorporation or bylaws may authorize a quorum of a board of directors to consist of no fewer than one-third of the number of directors specified in or fixed in accordance with the articles of incorporation or bylaws.

180.0824(2)(b) (b) The articles of incorporation or bylaws may authorize a quorum of a committee of the board of directors created under s. 180.0825 to consist of no fewer than one-third of the number of directors appointed to serve on the committee.

180.0824(3) (3) Except as provided in ss. 180.0825 (3), 180.0831 (4) and 180.0855 (1) and (2), if a quorum is present when a vote is taken, the affirmative vote of a majority of directors present is the act of the board of directors or a committee of the board of directors created under s. 180.0825, unless the articles of incorporation or bylaws require the vote of a greater number of directors.

180.0824(4) (4)

180.0824(4)(a)(a) Except as provided in par. (b), a director who is present and is announced as present at a meeting of the board of directors or a committee of the board of directors created under s. 180.0825, when corporate action is taken assents to the action taken unless any of the following occurs:

180.0824(4)(a)1. 1. The director objects at the beginning of the meeting or promptly upon his or her arrival to holding the meeting or transacting business at the meeting.

180.0824(4)(a)2. 2. The director dissents or abstains from an action taken and minutes of the meeting are prepared that show the director's dissent or abstention from the action taken.

180.0824(4)(a)3. 3. The director delivers written notice that complies with s. 180.0141 of his or her dissent or abstention to the presiding officer of the meeting before its adjournment or to the corporation immediately after adjournment of the meeting.

180.0824(4)(a)4. 4. The director dissents or abstains from an action taken, minutes of the meeting are prepared that fail to show the director's dissent or abstention from the action taken and the director delivers to the corporation a written notice of that failure that complies with s. 180.0141 promptly after receiving the minutes.

180.0824(4)(b) (b) A director who votes in favor of action taken may not dissent or abstain from that action.

180.0824 History History: 1989 a. 303; 1991 a. 16; 2005 a. 476.



180.0825 Committees.

180.0825  Committees.

180.0825(1)(1) Unless the articles of incorporation or bylaws provide otherwise, a board of directors may create one or more committees, appoint members of the board of directors to serve on the committees and designate other members of the board of directors to serve as alternates. Each committee shall have at least one member. Unless otherwise provided by the board of directors, members of the committee shall serve at the pleasure of the board of directors.

180.0825(2) (2) Except as provided in sub. (3), the creation of a committee, appointment of members to it, and designation of alternate members, if any, shall be approved by the number of directors required by the articles of incorporation or bylaws to take action under s. 180.0824 (3).

180.0825(3) (3) The board of directors may provide by resolution that any vacancies on the committee shall be filled by the affirmative vote of a majority of the remaining committee members.

180.0825(4) (4) Sections 180.0820 to 180.0823 apply to committees of a board of directors and to committee members.

180.0825(5) (5) To the extent specified by the board of directors or in the articles of incorporation or bylaws, each committee may exercise the authority of the board of directors, except that a committee may not do any of the following:

180.0825(5)(am) (am) Approve or recommend to shareholders for approval any action or matter expressly required by this chapter to be submitted to shareholders for approval.

180.0825(5)(bm) (bm) Adopt, amend, or repeal any bylaw of the corporation.

180.0825(6) (6) Unless otherwise provided by the board of directors in creating the committee, a committee may employ counsel, accountants and other consultants to assist it in the exercise of authority.

180.0825(7) (7) The creation of a committee, delegation of authority to a committee or action by a committee does not relieve the board of directors or any of its members of any responsibility imposed upon the board of directors or its members by law.

180.0825 History History: 1989 a. 303; 2005 a. 476.



180.0826 Reliance by directors or officers.

180.0826  Reliance by directors or officers. Unless the director or officer has knowledge that makes reliance unwarranted, a director or officer, in discharging his or her duties to the corporation, may rely on information, opinions, reports or statements, valuation reports any of which may be written or oral, formal or informal, including financial statements, valuation reports and other financial data, if prepared or presented by any of the following:

180.0826(1) (1) An officer or employee of the corporation whom the director or officer believes in good faith to be reliable and competent in the matters presented.

180.0826(2) (2) Legal counsel, certified public accountants licensed or certified under ch. 442, or other persons as to matters that the director or officer believes in good faith are within the person's professional or expert competence.

180.0826(3) (3) In the case of reliance by a director, a committee of the board of directors of which the director is not a member if the director believes in good faith that the committee merits confidence.

180.0826 History History: 1989 a. 303; 2001 a. 16.



180.0827 Consideration of interests in addition to shareholders' interests.

180.0827  Consideration of interests in addition to shareholders' interests. In discharging his or her duties to the corporation and in determining what he or she believes to be in the best interests of the corporation, a director or officer may, in addition to considering the effects of any action on shareholders, consider the following:

180.0827(1) (1) The effects of the action on employees, suppliers and customers of the corporation.

180.0827(2) (2) The effects of the action on communities in which the corporation operates.

180.0827(3) (3) Any other factors that the director or officer considers pertinent.

180.0827 History History: 1989 a. 303.



180.0828 Limited liability of directors.

180.0828  Limited liability of directors.

180.0828(1) (1) Except as provided in sub. (2), a director is not liable to the corporation, its shareholders, or any person asserting rights on behalf of the corporation or its shareholders, for damages, settlements, fees, fines, penalties or other monetary liabilities arising from a breach of, or failure to perform, any duty resulting solely from his or her status as a director, unless the person asserting liability proves that the breach or failure to perform constitutes any of the following:

180.0828(1)(a) (a) A willful failure to deal fairly with the corporation or its shareholders in connection with a matter in which the director has a material conflict of interest.

180.0828(1)(b) (b) A violation of criminal law, unless the director had reasonable cause to believe that his or her conduct was lawful or no reasonable cause to believe that his or her conduct was unlawful.

180.0828(1)(c) (c) A transaction from which the director derived an improper personal profit.

180.0828(1)(d) (d) Willful misconduct.

180.0828(2) (2) A corporation may limit the immunity provided under this section by its articles of incorporation. A limitation under this subsection applies if the cause of action against a director accrues while the limitation is in effect.

180.0828 History History: 1989 a. 303.

180.0828 Annotation The circuit court erred in applying the business judgment rule, codified in this section, in deciding whether the plaintiff's complaint stated a claim against the directors for breach of fiduciary duty. The plaintiff did not need to allege willful misconduct or other noncompliance with the rule in order to survive a motion to dismiss for failure to state a claim for breach of that duty. Data Key Partners v. Permira Advisors LLC, 2013 WI App 107, ___ Wis. 2d ___, ___ N.W.2d ___, 12-1967.



180.0831 Director conflict of interest.

180.0831  Director conflict of interest.

180.0831(1) (1) In this section, "conflict of interest transaction" means a transaction with the corporation in which a director of the corporation has a direct or indirect interest.

180.0831(2) (2) A conflict of interest transaction is not voidable by the corporation solely because of the director's interest in the transaction if any of the following is true:

180.0831(2)(a) (a) The material facts of the transaction and the director's interest were disclosed or known to the board of directors or a committee of the board of directors and the board of directors or committee authorized, approved or specifically ratified the transaction under sub. (4).

180.0831(2)(b) (b) The material facts of the transaction and the director's interest were disclosed or known to the shareholders entitled to vote and they authorized, approved or specifically ratified the transaction under sub. (5).

180.0831(2)(c) (c) The transaction was fair to the corporation.

180.0831(3) (3) For purposes of this section, the circumstances in which a director of the corporation has an indirect interest in a transaction include but are not limited to a transaction under any of the following circumstances:

180.0831(3)(a) (a) Another entity in which the director has a material financial interest or in which the director is a general partner is a party to the transaction.

180.0831(3)(b) (b) Another entity of which the director is a director, officer or trustee is a party to the transaction and the transaction is or, because of its significance to the corporation, should be considered by the board of directors of the corporation.

180.0831(4) (4) For purposes of sub. (2) (a), a conflict of interest transaction is authorized, approved or specifically ratified if it receives the affirmative vote of a majority of the directors on the board of directors or on the committee acting on the transaction, who have no direct or indirect interest in the transaction. If a majority of the directors who have no direct or indirect interest in the transaction vote to authorize, approve or ratify the transaction, a quorum is present for the purpose of taking action under this section. The presence of, or a vote cast by, a director with a direct or indirect interest in the transaction does not affect the validity of any action taken under sub. (2) (a) if the transaction is otherwise authorized, approved or ratified as provided in this section.

180.0831(5) (5) For purposes of sub. (2) (b), a conflict of interest transaction is authorized, approved or specifically ratified if it receives the vote of a majority of the shares entitled to be counted under this subsection. Shares owned by or voted under the control of a director who has a direct or indirect interest in the transaction, and shares owned by or voted under the control of an entity described in sub. (3) (a), may not be counted in a vote of shareholders to determine whether to authorize, approve or ratify a conflict of interest transaction under sub. (2) (b). The vote of those shares shall be counted in determining whether the transaction is approved under other sections of this chapter. A majority of the shares, whether or not present, that are entitled to be counted in a vote on the transaction under this subsection constitutes a quorum for the purpose of taking action under this section.

180.0831 History History: 1989 a. 303.



180.0832 Loans to directors.

180.0832  Loans to directors.

180.0832(1)(1) Except as provided in sub. (3), a corporation may not lend money to or guarantee the obligation of a director of the corporation unless any of the following occurs:

180.0832(1)(a) (a) The particular loan or guarantee is approved by a majority of the votes represented by the outstanding voting shares of all classes, voting as a single voting group, except the votes of shares owned by or voted under the control of the benefited director.

180.0832(1)(b) (b) The corporation's board of directors determines that the loan or guarantee benefits the corporation and either approves the specific loan or guarantee or a general plan authorizing loans and guarantees.

180.0832(2) (2) The fact that a loan or guarantee is made in violation of this section does not affect the borrower's liability on the loan.

180.0832(3) (3) This section does not apply to an advance to a director that is permitted by s. 180.0853 or 180.0858 or that is made to defray expenses incurred by the director in the ordinary course of the corporation's business.

180.0832 History History: 1989 a. 303.



180.0833 Liability for unlawful distributions.

180.0833  Liability for unlawful distributions.

180.0833(1)(1) Except as provided in sub. (3), a director who votes for or assents to a distribution made in violation of s. 180.0640 or the articles of incorporation is personally liable to the corporation for the amount of the distribution that exceeds what could have been distributed without violating s. 180.0640 or the articles of incorporation, if it is established that the director's vote or assent constitutes conduct described by s. 180.0828 (1) (a), (b), (c) or (d). In any proceeding brought under this section, a director has all of the defenses ordinarily available to a director.

180.0833(2) (2) A director who is liable under sub. (1) for an unlawful distribution is entitled to contribution from all of the following persons:

180.0833(2)(a) (a) Every other director who could be held liable under sub. (1) for the unlawful distribution.

180.0833(2)(b) (b) Each shareholder for the amount that the shareholder accepted knowing that the distribution was made in violation of s. 180.0640 or the articles of incorporation.

180.0833(3) (3) A proceeding under this section is barred unless it is brought within 2 years after the date on which the effect of the distribution was measured under s. 180.0640 (5).

180.0833 History History: 1989 a. 303.



180.0840 Officers.

180.0840  Officers.

180.0840(1)(1) A corporation shall have the officers described in its bylaws or appointed by its board of directors by resolution not inconsistent with the bylaws.

180.0840(2) (2) A duly appointed officer may appoint one or more officers or assistant officers if authorized by the bylaws or the board of directors.

180.0840(3) (3) The same natural person may simultaneously hold more than one office in a corporation.

180.0840 History History: 1989 a. 303; 1991 a. 16.



180.0841 Duties of officers.

180.0841  Duties of officers. Each officer has the authority and shall perform the duties set forth in the bylaws or, to the extent not inconsistent with the bylaws, the duties prescribed by the board of directors or by direction of an officer authorized by the bylaws or by the board of directors to prescribe the duties of other officers.

180.0841 History History: 1989 a. 303.



180.0843 Resignation and removal of officers.

180.0843  Resignation and removal of officers.

180.0843(1) (1) An officer may resign at any time by delivering notice to the corporation that complies with s. 180.0141. The resignation is effective when the notice is delivered, unless the notice specifies a later effective date and the corporation accepts the later effective date. If a resignation is effective at a later date, the corporation's board of directors may fill the pending vacancy before the effective date if the board of directors provides that the successor may not take office until the effective date.

180.0843(2) (2) The board of directors may remove any officer and, unless restricted by the bylaws or by the board of directors, an officer may remove any officer or assistant officer appointed by that officer under s. 180.0840 (2), at any time, with or without cause and notwithstanding the contract rights, if any, of the officer removed.

180.0843 History History: 1989 a. 303.



180.0844 Contract rights of officers.

180.0844  Contract rights of officers.

180.0844(1) (1) The appointment of an officer does not itself create contract rights.

180.0844(2) (2) Except as provided in s. 180.0843 (2), an officer's resignation or removal is subject to any remedies provided by any contract between the officer and the corporation or otherwise provided by law.

180.0844 History History: 1989 a. 303.



180.0850 Definitions applicable to indemnification and insurance provisions.

180.0850  Definitions applicable to indemnification and insurance provisions. In ss. 180.0850 to 180.0859:

180.0850(1) (1) "Corporation" means a domestic corporation and any domestic or foreign predecessor of a domestic corporation where the predecessor corporation's existence ceased upon the consummation of a merger or other transaction.

180.0850(2) (2) "Director or officer" of a corporation means any of the following:

180.0850(2)(a) (a) An individual who is or was a director or officer of the corporation.

180.0850(2)(b) (b) An individual who, while a director or officer of the corporation, is or was serving at the corporation's request as a director, officer, partner, trustee, member of any governing or decision-making committee, manager, employee or agent of another corporation or foreign corporation, limited liability company, partnership, joint venture, trust or other enterprise.

180.0850(2)(c) (c) An individual who, while a director or officer of the corporation, is or was serving an employee benefit plan because his or her duties to the corporation also impose duties on, or otherwise involve services by, the person to the plan or to participants in or beneficiaries of the plan.

180.0850(2)(d) (d) Unless the context requires otherwise, the estate or personal representative of a director or officer.

180.0850(3) (3) "Expenses" include fees, costs, charges, disbursements, attorney fees and any other expenses incurred in connection with a proceeding.

180.0850(4) (4) "Liability" includes the obligation to pay a judgment, settlement, forfeiture, or fine, including an excise tax assessed with respect to an employee benefit plan, plus costs, fees, and surcharges imposed under ch. 814, and reasonable expenses.

180.0850(5) (5) "Party" includes an individual who was or is, or who is threatened to be made, a named defendant or respondent in a proceeding.

180.0850(6) (6) "Proceeding" means any threatened, pending or completed civil, criminal, administrative or investigative action, suit, arbitration or other proceeding, whether formal or informal, which involves foreign, federal, state or local law and which is brought by or in the right of the corporation or by any other person.

180.0850 History History: 1989 a. 303; 1993 a. 112; 2003 a. 139.



180.0851 Mandatory indemnification.

180.0851  Mandatory indemnification.

180.0851(1) (1) A corporation shall indemnify a director or officer, to the extent that he or she has been successful on the merits or otherwise in the defense of a proceeding, for all reasonable expenses incurred in the proceeding if the director or officer was a party because he or she is a director or officer of the corporation.

180.0851(2) (2)

180.0851(2)(a)(a) In cases not included under sub. (1), a corporation shall indemnify a director or officer against liability incurred by the director or officer in a proceeding to which the director or officer was a party because he or she is a director or officer of the corporation, unless liability was incurred because the director or officer breached or failed to perform a duty that he or she owes to the corporation and the breach or failure to perform constitutes any of the following:

180.0851(2)(a)1. 1. A willful failure to deal fairly with the corporation or its shareholders in connection with a matter in which the director or officer has a material conflict of interest.

180.0851(2)(a)2. 2. A violation of the criminal law, unless the director or officer had reasonable cause to believe that his or her conduct was lawful or no reasonable cause to believe that his or her conduct was unlawful.

180.0851(2)(a)3. 3. A transaction from which the director or officer derived an improper personal profit.

180.0851(2)(a)4. 4. Willful misconduct.

180.0851(2)(b) (b) Determination of whether indemnification is required under this subsection shall be made under s. 180.0855.

180.0851(2)(c) (c) The termination of a proceeding by judgment, order, settlement or conviction, or upon a plea of no contest or an equivalent plea, does not, by itself, create a presumption that indemnification of the director or officer is not required under this subsection.

180.0851(3) (3) A director or officer who seeks indemnification under this section shall make a written request to the corporation.

180.0851(4) (4)

180.0851(4)(a)(a) Indemnification under this section is not required to the extent limited by the articles of incorporation under s. 180.0852.

180.0851(4)(b) (b) Indemnification under this section is not required if the director or officer has previously received indemnification or allowance of expenses from any person, including the corporation, in connection with the same proceeding.

180.0851 History History: 1989 a. 303.

180.0851 Annotation Indemnification under this section is not self-executing. Certain formalities are required that prevent after-the-fact justification for taking corporate funds for personal use. Without these formalities, an officer could direct the corporation to pay funds for his own defense and only later assert that he or she had been indemnified by the corporation. Ehlinger v. Hauser, 2010 WI 54, 325 Wis. 2d 287, 785 N.W.2d 328, 07-0477.



180.0852 Corporation may limit indemnification.

180.0852  Corporation may limit indemnification. A corporation's articles of incorporation may limit its obligation to indemnify under s. 180.0851. Any provision of the articles of incorporation relating to a corporation's power or obligation to indemnify that was in existence on June 13, 1987, does not constitute a limitation on the corporation's obligation to indemnify under s. 180.0851. A limitation under this section applies if the first alleged act or omission of a director or officer for which indemnification is sought occurred while the limitation was in effect.

180.0852 History History: 1989 a. 303.



180.0853 Allowance of expenses as incurred.

180.0853  Allowance of expenses as incurred. Upon written request by a director or officer who is a party to a proceeding, a corporation may pay or reimburse his or her reasonable expenses as incurred if the director or officer provides the corporation with all of the following:

180.0853(1) (1) A written affirmation of his or her good faith belief that he or she has not breached or failed to perform his or her duties to the corporation.

180.0853(2) (2) A written undertaking, executed personally or on his or her behalf, to repay the allowance and, if required by the corporation, to pay reasonable interest on the allowance to the extent that it is ultimately determined under s. 180.0855 that indemnification under s. 180.0851 (2) is not required and that indemnification is not ordered by a court under s. 180.0854 (2) (b). The undertaking under this subsection shall be an unlimited general obligation of the director or officer and may be accepted without reference to his or her ability to repay the allowance. The undertaking may be secured or unsecured.

180.0853 History History: 1989 a. 303



180.0854 Court-ordered indemnification.

180.0854  Court-ordered indemnification.

180.0854(1) (1) Except as provided otherwise by written agreement between the director or officer and the corporation, a director or officer who is a party to a proceeding may apply for indemnification to the court conducting the proceeding or to another court of competent jurisdiction. Application shall be made for an initial determination by the court under s. 180.0855 (5) or for review by the court of an adverse determination under s. 180.0855 (1), (2), (3), (4) or (6). After receipt of an application, the court shall give any notice that it considers necessary.

180.0854(2) (2) The court shall order indemnification if it determines any of the following:

180.0854(2)(a) (a) That the director or officer is entitled to indemnification under s. 180.0851 (1) or (2). If the court also determines that the corporation unreasonably refused the director's or officer's request for indemnification, the court shall order the corporation to pay the director's or officer's reasonable expenses incurred to obtain the court-ordered indemnification.

180.0854(2)(b) (b) That the director or officer is fairly and reasonably entitled to indemnification in view of all the relevant circumstances, regardless of whether indemnification is required under s. 180.0851 (2).

180.0854 History History: 1989 a. 303.



180.0855 Determination of right to indemnification.

180.0855  Determination of right to indemnification. Unless otherwise provided by the articles of incorporation or bylaws or by written agreement between the director or officer and the corporation, the director or officer seeking indemnification under s. 180.0851 (2) shall select one of the following means for determining his or her right to indemnification:

180.0855(1) (1) By a majority vote of a quorum of the board of directors consisting of directors who are not at the time parties to the same or related proceedings. If a quorum of disinterested directors cannot be obtained, by majority vote of a committee duly appointed by the board of directors and consisting solely of 2 or more directors who are not at the time parties to the same or related proceedings. Directors who are parties to the same or related proceedings may participate in the designation of members of the committee.

180.0855(2) (2) By independent legal counsel selected by a quorum of the board of directors or its committee in the manner prescribed in sub. (1) or, if unable to obtain such a quorum or committee, by a majority vote of the full board of directors, including directors who are parties to the same or related proceedings.

180.0855(3) (3) By a panel of 3 arbitrators consisting of one arbitrator selected by those directors entitled under sub. (2) to select independent legal counsel, one arbitrator selected by the director or officer seeking indemnification and one arbitrator selected by the 2 arbitrators previously selected.

180.0855(4) (4) By an affirmative vote of shares as provided in s. 180.0725. Shares owned by, or voted under the control of, persons who are at the time parties to the same or related proceedings, whether as plaintiffs or defendants or in any other capacity, may not be voted in making the determination.

180.0855(5) (5) By a court under s. 180.0854.

180.0855(6) (6) By any other method provided for in any additional right to indemnification permitted under s. 180.0858.

180.0855 History History: 1989 a. 303.



180.0856 Indemnification and allowance of expenses of employees and agents.

180.0856  Indemnification and allowance of expenses of employees and agents.

180.0856(1) (1) A corporation shall indemnify an employee who is not a director or officer of the corporation, to the extent that he or she has been successful on the merits or otherwise in defense of a proceeding, for all reasonable expenses incurred in the proceeding if the employee was a party because he or she was an employee of the corporation.

180.0856(2) (2) In addition to the indemnification required by sub. (1), a corporation may indemnify and allow reasonable expenses of an employee or agent who is not a director or officer of the corporation to the extent provided by the articles of incorporation or bylaws, by general or specific action of the board of directors or by contract.

180.0856 History History: 1989 a. 303; 1991 a. 16.



180.0857 Insurance.

180.0857  Insurance. A corporation may purchase and maintain insurance on behalf of an individual who is an employee, agent, director or officer of the corporation against liability asserted against or incurred by the individual in his or her capacity as an employee, agent, director or officer or arising from his or her status as an employee, agent, director or officer, regardless of whether the corporation is required or authorized to indemnify or allow expenses to the individual against the same liability under ss. 180.0851, 180.0853, 180.0856 and 180.0858.

180.0857 History History: 1989 a. 303.



180.0858 Additional rights to indemnification and allowance of expenses.

180.0858  Additional rights to indemnification and allowance of expenses.

180.0858(1) (1) Except as provided in sub. (2), ss. 180.0851 and 180.0853 do not preclude any additional right to indemnification or allowance of expenses that a director or officer may have under any of the following:

180.0858(1)(a) (a) The articles of incorporation or bylaws.

180.0858(1)(b) (b) A written agreement between the director or officer and the corporation.

180.0858(1)(c) (c) A resolution of the board of directors.

180.0858(1)(d) (d) A resolution that is adopted, after notice, by a majority vote of all of the corporation's voting shares then issued and outstanding.

180.0858(2) (2) Regardless of the existence of an additional right under sub. (1), the corporation may not indemnify a director or officer, or permit a director or officer to retain any allowance of expenses unless it is determined by or on behalf of the corporation that the director or officer did not breach or fail to perform a duty that he or she owes to the corporation which constitutes conduct under s. 180.0851 (2) (a) 1., 2., 3. or 4. A director or officer who is a party to the same or related proceeding for which indemnification or an allowance of expenses is sought may not participate in a determination under this subsection.

180.0858(3) (3) Sections 180.0850 to 180.0859 do not affect a corporation's power to pay or reimburse expenses incurred by a director or officer in any of the following circumstances:

180.0858(3)(a) (a) As a witness in a proceeding to which he or she is not a party.

180.0858(3)(b) (b) As a plaintiff or petitioner in a proceeding because he or she is or was an employee, agent, director or officer of the corporation.

180.0858 History History: 1989 a. 303; 1991 a. 16.



180.0859 Indemnification and insurance against securities law claims.

180.0859  Indemnification and insurance against securities law claims.

180.0859(1)(1) It is the public policy of this state to require or permit indemnification, allowance of expenses and insurance for any liability incurred in connection with a proceeding involving securities regulation described under sub. (2) to the extent required or permitted under ss. 180.0850 to 180.0858.

180.0859(2) (2) Sections 180.0850 to 180.0858 apply, to the extent applicable to any other proceeding, to any proceeding involving a federal or state statute, rule or regulation regulating the offer, sale or purchase of securities, securities brokers or dealers, or investment companies or investment advisors.

180.0859 History History: 1989 a. 303.



180.0860 Statements of changes in directors or principal.

180.0860  Statements of changes in directors or principal.

180.0860(1)(1) Whenever initial directors and principal officers are selected, or changes are made in the directors or principal officers of a corporation, the corporation may file with the department a statement that includes the names and addresses of all the directors or principal officers, or both if there have been changes in both. The information in the statement shall be current as of the date on which the statement is signed on behalf of the corporation.

180.0860(2) (2) A director who resigns under s. 180.0807 or a principal officer who resigns under s. 180.0843 (1) may file a copy of the resignation notice with the department.

180.0860 History History: 1993 a. 323; 1995 a. 27.



180.1001 Authority to amend articles of incorporation.

180.1001  Authority to amend articles of incorporation.

180.1001(1)(1) A corporation may amend its articles of incorporation at any time to add or change a provision that is required or permitted to be included in the articles of incorporation or to delete a provision that is not required to be included in the articles of incorporation. Whether a provision is required or permitted to be included in the articles of incorporation is determined as of the effective date of the amendment.

180.1001(2) (2) A shareholder of the corporation does not have a vested property right resulting from any provision in the articles of incorporation, including provisions relating to management, voting, control, capital structure, dividend entitlement or purpose or duration of the corporation.

180.1001 History History: 1989 a. 303.



180.1002 Amendment of articles of incorporation by board of directors.

180.1002  Amendment of articles of incorporation by board of directors. Unless the articles of incorporation provide otherwise, the corporation's board of directors may adopt one or more amendments to the corporation's articles of incorporation without shareholder action:

180.1002(1) (1) To extend the duration of the corporation if it was incorporated at a time when limited duration was required by law.

180.1002(2) (2) To delete the names and addresses of the initial directors.

180.1002(3) (3) To delete the names and addresses of the incorporators.

180.1002(4) (4) To delete the name and address of a former registered agent or registered office, if a statement of change is on file with the department.

180.1002(5) (5) To change the registered agent or the registered office.

180.1002(6) (6) To change each share, whether issued or unissued, of an outstanding class into a greater number of whole shares if the corporation has only shares of that class outstanding or the aggregate preferences and relative rights of that class are not increased to the prejudice of the outstanding shares of any other class.

180.1002(7) (7) To change the corporate name by substituting the word "corporation", "incorporated", "company" or "limited" or the abbreviation "corp.", "inc.", "co." or "ltd.", or words or abbreviations of similar meaning in another language, for a similar word or abbreviation in the name or by adding, deleting or changing a geographical attribution for the name.

180.1002(7m) (7m) In the case of an investment company, to change the corporate name, if the investment company notifies shareholders of the change in corporate name not less than 30 days before the effective date of the change.

180.1002(8) (8) If the articles of incorporation so provide, to make a change permitted by s. 180.0602.

180.1002(8m) (8m) In the case of an investment company, to declare an indefinite number of authorized shares.

180.1002(8n) (8n) In the case of a company that is registered, or is organized for the purpose of registering, as a management investment company under 15 USC 80a-1 to 80a-64, to state that the corporation is registered or is organized for the purposes of registering as a management investment company under 15 USC 80a-1 to 80a-64.

180.1002(9) (9) To make any other change expressly permitted by this chapter to be made without shareholder action.

180.1002 History History: 1989 a. 303; 1995 a. 27, 271.



180.1003 Amendment of articles of incorporation by board of directors and shareholders.

180.1003  Amendment of articles of incorporation by board of directors and shareholders.

180.1003(1) (1)

180.1003(1)(a)(a) The corporation's board of directors may propose one or more amendments to the articles of incorporation for submission to shareholders.

180.1003(1)(b) (b) The board of directors may condition its submission of the proposed amendment on any basis.

180.1003(2) (2)

180.1003(2)(a)(a) The corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders' meeting in accordance with s. 180.0705, except as provided in par. (b).

180.1003(2)(b) (b) The notice shall state that the purpose, or one of the purposes, of the meeting is to consider and to act upon the proposed amendment and shall contain or be accompanied by a copy or summary of the amendment.

180.1003(3) (3) Unless this chapter, the articles of incorporation, bylaws adopted under authority granted in the articles of incorporation or, acting under sub. (1) (b), the board of directors requires a greater vote or a vote by voting groups, the amendment is adopted if approved by all of the following:

180.1003(3)(a) (a) A majority of the votes entitled to be cast on the amendment by each voting group with respect to which the amendment would create dissenters' rights under s. 180.1302.

180.1003(3)(b) (b) The votes required by ss. 180.0725 and 180.0726 by every other voting group entitled to vote on the amendment.

180.1003 History History: 1989 a. 303; 1991 a. 16.



180.1004 Voting on amendments by voting groups.

180.1004  Voting on amendments by voting groups.

180.1004(1)(1) Except as provided in s. 180.1707, if shareholder approval of an amendment to the articles of incorporation is required by this chapter, the holders of the outstanding shares of a class of shares may vote as a separate voting group on the proposed amendment if the amendment would do any of the following:

180.1004(1)(a) (a) Increase the aggregate number of authorized shares of the class, except as provided in sub. (2).

180.1004(1)(b) (b) Decrease the aggregate number of authorized shares of the class, except a decrease of the number of authorized but unissued shares of the class.

180.1004(1)(c) (c) Effect an exchange or reclassification of all or part of the shares of the class into shares of another class.

180.1004(1)(d) (d) Effect an exchange or reclassification, or create the right of exchange, of all or part of the shares of another class into shares of the class.

180.1004(1)(e) (e) Change, in a manner prejudicial to the holders of the outstanding shares of the class, the designation, rights, preferences or limitations of all or part of the shares of the class.

180.1004(1)(f) (f) Change the shares of all or part of the class into a different number of shares of the same class.

180.1004(1)(g) (g) Create a new class of shares having rights or preferences with respect to distributions or to dissolution that are prior, superior or substantially equal to the shares of the class.

180.1004(1)(h) (h) Increase the rights, preferences or number of authorized shares of any class that, after giving effect to the amendment, have rights or preferences with respect to distributions or to dissolution that are prior, superior or substantially equal to the shares of the class.

180.1004(1)(i) (i) Increase the voting rights of any class of shares or create a new class of shares having voting rights, to the prejudice of the voting rights of the class, if any.

180.1004(1)(j) (j) Limit or deny an existing preemptive right of all or part of the shares of the class.

180.1004(1)(k) (k) Cancel or otherwise affect rights to distributions or dividends that have accumulated but have not yet been declared on all or part of the shares of the class.

180.1004(1)(L) (L) Authorize the issuance of shares of the class as a share dividend in respect to shares of another class.

180.1004(2) (2) The articles of incorporation may permit the adoption of an amendment increasing the aggregate number of authorized shares of a class without the approval of the class as a separate voting group, except that if any shares of the class are outstanding the articles of incorporation may not be amended to include such permission without the approval of the class as a separate voting group.

180.1004(3) (3) If a proposed amendment to the articles of incorporation would affect a series of a class of shares in one or more ways described in sub. (1), the shares of that series may vote as a separate voting group on the proposed amendment.

180.1004(4) (4) If a proposed amendment to the articles of incorporation that entitles 2 or more series of shares to vote as separate voting groups under this section would affect those 2 or more series in the same or a substantially similar way, the shares of all the series so affected shall vote together as a single voting group on the proposed amendment.

180.1004(5) (5) A class or series of shares is entitled to the voting rights granted by this section although the articles of incorporation provide that the shares are nonvoting shares.

180.1004 History History: 1989 a. 303.



180.1005 Amendment before issuance of shares.

180.1005  Amendment before issuance of shares. If a corporation has not yet issued shares, its incorporators or board of directors may adopt one or more amendments to the corporation's articles of incorporation. Unless the amendment has been approved by the affirmative vote or the written consent of not less than two-thirds of the shares subscribed for, any subscriber or shareholder who has not voted in favor of or consented to the amendment is released from his or her subscription and is entitled to repayment of any consideration paid for his or her shares upon application to the corporation within 10 days after notice, under s. 180.0141, of the amendment.

180.1005 History History: 1989 a. 303.



180.1006 Articles of amendment.

180.1006  Articles of amendment. A corporation amending its articles of incorporation shall deliver to the department for filing articles of amendment that include all of the following information:

180.1006(1) (1) The name of the corporation.

180.1006(2) (2) The text of each amendment adopted.

180.1006(3) (3) If an amendment provides for an exchange, reclassification or cancellation of issued shares, provisions for implementing the amendment if not contained in the amendment itself.

180.1006(4) (4) The date on which each amendment was adopted.

180.1006(5) (5) A statement that the amendment was adopted in accordance with s. 180.1002, 180.1003 or 180.1005, whichever is the case.

180.1006 History History: 1989 a. 303; 1995 a. 27.



180.1007 Restated articles of incorporation.

180.1007  Restated articles of incorporation.

180.1007(1) (1) A corporation's board of directors or, if the corporation has not yet issued shares, the incorporators may restate the articles of incorporation at any time and without shareholder approval, unless shareholder approval is required under sub. (3).

180.1007(2) (2) The restatement shall consist of the articles of incorporation as amended to date and shall contain a statement that they supersede and take the place of the existing articles of incorporation and any amendments to the articles of incorporation.

180.1007(3) (3)

180.1007(3)(a)(a) In addition to the contents described in sub. (2), the restatement may include one or more amendments to the articles of incorporation. If the restatement includes an amendment, the restatement shall be adopted in the manner provided under s. 180.1002, under ss. 180.1003 and 180.1004 or under s. 180.1005, whichever is applicable, except as provided in par. (b).

180.1007(3)(b) (b) Notwithstanding s. 180.1003 (2) (b), if shareholder approval is required, the notice under s. 180.1003 (2) (a) of the proposed shareholders' meeting shall state that the purpose, or one of the purposes, of the meeting is to consider the proposed restatement and shall contain or be accompanied by a copy of the restatement that identifies any amendment or other change that it would make in the articles of incorporation.

180.1007(4) (4) A corporation restating its articles of incorporation shall deliver to the department for filing articles of restatement that include the name of the corporation and the text of the restated articles of incorporation together with a certificate including the following information:

180.1007(4)(a) (a) A statement indicating whether the restatement contains an amendment to the articles of incorporation requiring shareholder approval and, if it does not, that the board of directors or the incorporators adopted the restatement.

180.1007(4)(b) (b) If the restatement contains an amendment to the articles of incorporation requiring shareholder approval, the information required by s. 180.1006 (1) to (5).

180.1007(5) (5) The restated articles of incorporation supersede the original articles of incorporation, any restated articles of incorporation previously adopted and all amendments to the original and any restated articles of incorporation.

180.1007 History History: 1989 a. 303; 1995 a. 27.



180.1008 Amendment pursuant to reorganization.

180.1008  Amendment pursuant to reorganization.

180.1008(1)(1) Except as provided in sub. (4), a corporation's articles of incorporation may be amended without action by the board of directors or shareholders to carry out a plan of reorganization ordered or decreed by a court having jurisdiction under federal statute.

180.1008(2) (2) The persons designated by the court shall deliver to the department for filing articles of amendment that include all of the following information:

180.1008(2)(a) (a) The name of the corporation.

180.1008(2)(b) (b) The text of each amendment approved by the court.

180.1008(2)(c) (c) The date of the court's order or decree approving the articles of amendment.

180.1008(2)(d) (d) The title of the reorganization proceeding in which the order or decree was entered.

180.1008(2)(e) (e) A statement that the court had jurisdiction of the proceeding under federal statute.

180.1008(3) (3) Notwithstanding s. 180.1302, shareholders of a corporation undergoing reorganization do not have dissenters' rights except as and to the extent provided in the reorganization plan.

180.1008(4) (4) This section does not apply after entry of a final decree in the reorganization proceeding even though the court retains jurisdiction of the proceeding for limited purposes unrelated to consummation of the reorganization plan.

180.1008 History History: 1989 a. 303; 1995 a. 27.



180.1009 Effect of amendment.

180.1009  Effect of amendment.

180.1009(1)(1) An amendment to a corporation's articles of incorporation, including a restatement of its articles of incorporation under s. 180.1007 that includes an amendment to its articles of incorporation, does not affect any of the following:

180.1009(1)(a) (a) A cause of action existing against or in favor of the corporation.

180.1009(1)(b) (b) A civil, criminal, administrative or investigatory proceeding to which the corporation is a party.

180.1009(1)(c) (c) The existing rights of persons other than shareholders of the corporation.

180.1009(2) (2) An amendment, or a restatement including an amendment, changing a corporation's name does not abate a civil, criminal, administrative or investigatory proceeding brought by or against the corporation in its former name.

180.1009 History History: 1989 a. 303.



180.1020 Amendment of bylaws by board of directors or shareholders.

180.1020  Amendment of bylaws by board of directors or shareholders.

180.1020(1)(1) A corporation's board of directors may amend or repeal the corporation's bylaws or adopt new bylaws except to the extent that any of the following applies:

180.1020(1)(a) (a) The articles of incorporation, s. 180.1021 (2) or 180.1022 (1) (a) or any other provision of this chapter reserve that power exclusively to the shareholders.

180.1020(1)(b) (b) The shareholders in adopting, amending or repealing a particular bylaw provide within the bylaws that the board of directors may not amend, repeal or readopt that bylaw.

180.1020(2) (2) A corporation's shareholders may amend or repeal the corporation's bylaws or adopt new bylaws even though the board of directors may also amend or repeal the corporation's bylaws or adopt new bylaws.

180.1020 History History: 1989 a. 303.



180.1021 Bylaw fixing quorum or voting requirements for shareholders.

180.1021  Bylaw fixing quorum or voting requirements for shareholders.

180.1021(1)(1) If authorized by the articles of incorporation, the shareholders may adopt or amend a bylaw that fixes a greater or lower quorum requirement or a greater voting requirement for shareholders or voting groups of shareholders than is provided by this chapter. The adoption or amendment of a bylaw that adds, changes or deletes a greater or lower quorum requirement or a greater voting requirement for shareholders must meet the same quorum requirement and be adopted by the same vote and voting groups required to take action under the quorum and voting requirement then in effect.

180.1021(2) (2) A bylaw that fixes a greater or lower quorum requirement or a greater voting requirement for shareholders under sub. (1) may not be adopted, amended or repealed by the board of directors.

180.1021 History History: 1989 a. 303.



180.1022 Bylaw fixing quorum or voting requirements for directors.

180.1022  Bylaw fixing quorum or voting requirements for directors.

180.1022(1)(1) A bylaw that fixes a greater or lower quorum requirement or a greater voting requirement for the board of directors may be amended or repealed as follows:

180.1022(1)(a) (a) If originally adopted by the shareholders, only by the shareholders, unless the bylaw provides otherwise under sub. (2).

180.1022(1)(b) (b) If originally adopted by the board of directors, either by the shareholders or by the board of directors.

180.1022(2) (2) A bylaw adopted or amended by the shareholders that fixes a greater or lower quorum requirement or a greater voting requirement for the board of directors may provide that it may be amended or repealed only by a specified vote of either the shareholders or the board of directors.

180.1022(3) (3) Action by the board of directors to adopt or amend a bylaw that changes the quorum or voting requirement for the board of directors must meet the same quorum requirement and be adopted by the same vote required to take action under the quorum and voting requirement then in effect, unless a different voting requirement is specified under sub. (2).

180.1022 History History: 1989 a. 303.



180.1100 Definitions.

180.1100  Definitions. In this subchapter:

180.1100(1) (1) "Business entity" means a domestic business entity and a foreign business entity.

180.1100(2) (2) "Domestic business entity" means a corporation, a limited liability company, as defined in s. 183.0102 (10), a limited partnership, as defined in s. 179.01 (7), or a corporation, as defined in s. 181.0103 (5).

180.1100(3) (3) "Foreign business entity" means a foreign limited liability company, as defined in s. 183.0102 (8), a foreign limited partnership, as defined in s. 179.01 (4), a foreign corporation, as defined in s. 180.0103 (9), or a foreign corporation, as defined in s. 181.0103 (13).

180.1100 History History: 2001 a. 44.



180.1101 Merger.

180.1101  Merger.

180.1101(1)(1) One or more corporations may merge with or into one or more other business entities if the board of directors of each corporation, by resolution adopted by each board, approves a plan of merger and, if required by s. 180.1103, its shareholders also approve the plan of merger, and if the merger is permitted under the applicable law of the jurisdiction that governs each other business entity that is a party to the merger and each such business entity approves the plan of merger in the manner required by the laws applicable to the business entity.

180.1101(2) (2) The plan of merger shall set forth all of the following:

180.1101(2)(a) (a) The name, form of business entity, and identity of the jurisdiction governing each business entity planning to merge and the name, form of business entity, and identity of the jurisdiction of the surviving business entity into which each other business entity plans to merge.

180.1101(2)(b) (b) The terms and conditions of the merger.

180.1101(2)(c) (c) The manner and basis of converting the shares or other interests in each business entity that is a party to the merger into shares, interests, obligations, or other securities of the surviving business entity or any other business entity or into cash or other property in whole or part.

180.1101(3) (3) The plan of merger may set forth any of the following:

180.1101(3)(a) (a) Amendments to the articles of incorporation or other similar governing document of the surviving business entity.

180.1101(3)(b) (b) Other provisions relating to the merger.

180.1101 History History: 1989 a. 303; 2001 a. 44.



180.1102 Share exchange.

180.1102  Share exchange.

180.1102(1)(1) A corporation may acquire all of the outstanding shares of one or more classes or series of another business entity if the board of directors of each corporation, by resolution adopted by each board, approves a plan of share exchange and, if required by s. 180.1103, its shareholders also approve the plan of share exchange, and if the share exchange is permitted under the applicable law of the jurisdiction that governs the other business entity and the other business entity approves the plan of share exchange in the manner required by the laws of the jurisdiction that governs the other business entity.

180.1102(2) (2) The plan of share exchange shall set forth all of the following:

180.1102(2)(a) (a) The name, form of business entity, and identity of the jurisdiction governing the business entity whose shares will be acquired and the name of the acquiring business entity.

180.1102(2)(b) (b) The terms and conditions of the exchange.

180.1102(2)(c) (c) The manner and basis of exchanging the shares or other ownership interests to be acquired for shares, obligations or other securities of the acquiring or any other business or for cash or other property in whole or part.

180.1102(3) (3) The plan of share exchange may set forth other provisions relating to the exchange.

180.1102(4) (4) This section does not limit the power of a corporation to acquire all or part of the shares of one or more classes or series of another corporation through a voluntary exchange or otherwise.

180.1102 History History: 1989 a. 303; 2001 a. 44.



180.1103 Action on plan of merger or share exchange.

180.1103  Action on plan of merger or share exchange.

180.1103(1)(1)  Submit to shareholders. After adopting and approving a plan of merger or share exchange, the board of directors of each corporation that is party to the merger, and the board of directors of the corporation whose shares will be acquired in the share exchange, shall submit the plan of merger, except as provided in sub. (5) and s. 180.11045 (2), or share exchange for approval by its shareholders.

180.1103(2) (2) Meeting notice. The corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders' meeting in accordance with s. 180.0705, except that the notice shall be given at least 20 days before the meeting date. The notice shall also state that the purpose, or one of the purposes, of the meeting is to consider the plan of merger or share exchange and shall contain or be accompanied by a copy or summary of the plan.

180.1103(3) (3) Required vote. Unless this chapter, the articles of incorporation or bylaws adopted under authority granted in the articles of incorporation require a greater vote or a vote by voting groups, the plan of merger or share exchange to be authorized shall be approved by each voting group entitled to vote separately on the plan by a majority of all the votes entitled to be cast on the plan by that voting group.

180.1103(4) (4) Separate voting by voting groups. Separate voting by voting groups is required on any of the following:

180.1103(4)(a) (a) A plan of merger if the plan contains a provision that, if contained in a proposed amendment to articles of incorporation, would require action by one or more separate voting groups on the proposed amendment under s. 180.1004, except as provided in s. 180.1707.

180.1103(4)(b) (b) A plan of share exchange by each class or series of shares included in the exchange, with each class or series constituting a separate voting group.

180.1103(5) (5) When shareholder approval of merger not required.

180.1103(5)(a)(a) In this subsection:

180.1103(5)(a)1. 1. "Participating shares" means shares that entitle their holders to participate, without limitation, in distributions.

180.1103(5)(a)2. 2. "Voting shares" means shares that entitle their holders to vote unconditionally in elections of directors.

180.1103(5)(b) (b) Action by the shareholders of the surviving corporation on a plan of merger is not required if all of the following conditions are satisfied:

180.1103(5)(b)1. 1. The articles of incorporation of the surviving corporation will not differ, except for amendments enumerated in s. 180.1002, from its articles of incorporation before the merger.

180.1103(5)(b)2. 2. Each shareholder of the surviving corporation whose shares were outstanding immediately before the effective date of the merger will hold the same number of shares, with identical designations, preferences, limitations and relative rights, immediately after.

180.1103(5)(b)3. 3. The number of voting shares outstanding immediately after the merger, plus the number of voting shares issuable as a result of the merger, either by the conversion of securities issued pursuant to the merger or the exercise of rights or warrants issued pursuant to the merger, will not exceed by more than 20% the total number of voting shares of the surviving corporation outstanding immediately before the merger.

180.1103(5)(b)4. 4. The number of participating shares outstanding immediately after the merger, plus the number of participating shares issuable as a result of the merger, either by the conversion of securities issued pursuant to the merger or the exercise of rights or warrants issued pursuant to the merger, will not exceed by more than 20% the total number of participating shares of the surviving corporation outstanding immediately before the merger.

180.1103(6) (6) Merger or share exchange abandoned. After a merger or share exchange is authorized, and at any time before articles of merger or share exchange are filed, the planned merger or share exchange may be abandoned, subject to any contractual rights, without further action on the part of shareholders or other owners, in accordance with the procedure set forth in the plan of merger or share exchange or, if none is set forth, in the manner determined by the board of directors or other similar governing body of any other business entity that is a party to the merger.

180.1103 History History: 1989 a. 303; 1991 a. 16; 2001 a. 44; 2005 a. 476.



180.1104 Merger of subsidiary or parent.

180.1104  Merger of subsidiary or parent.

180.1104(1) (1) A parent corporation owning at least 90% of the outstanding shares of each class of a subsidiary corporation or at least 90% of the outstanding interests of each class of any other subsidiary business entity may merge the subsidiary into the parent or the parent into the subsidiary without approval of the shareholders or other owners of the subsidiary and, if the conditions specified in s. 180.1302 (1) (a) 3. a. to d. are satisfied, without approval of the shareholders of the parent.

180.1104(2) (2) The board of directors of the parent corporation shall adopt a plan of merger that sets forth all of the following:

180.1104(2)(a) (a) The names of the parent and subsidiary.

180.1104(2)(b) (b) The manner and basis of converting the shares or other interests of the subsidiary or parent into shares, interests, obligations, or other securities of the surviving business entity or any other business entity or into cash or other property in whole or part.

180.1104(3) (3) The parent shall mail a copy or summary of the plan of merger to each shareholder or other owner of the merging business entity who does not waive the mailing requirement in writing.

180.1104(4) (4) The parent may not deliver articles of merger to the department for filing until at least 10 days after the date on which it mailed a copy of the plan of merger to each shareholder or other owner of the merging business entity who did not waive the mailing requirement.

180.1104(5) (5) Articles of merger under this section may not contain amendments to the articles of incorporation of the surviving business entity, except for amendments enumerated in s. 180.1002 or otherwise not requiring the approval of the shareholders or other owners of the entity.

180.1104 History History: 1989 a. 303; 1995 a. 27; 2001 a. 44; 2005 a. 476.



180.11045 Merger of indirect wholly owned subsidiary or parent.

180.11045  Merger of indirect wholly owned subsidiary or parent.

180.11045(1)(1)  Definitions. In this section:

180.11045(1)(a) (a) "Holding company" means a corporation that issues shares under sub. (2) (b) and that, during the period beginning with its incorporation and ending with the effective time of a merger under this section, was at all times a wholly owned subsidiary of the parent corporation that is party to the merger.

180.11045(1)(b) (b) "Indirect wholly owned subsidiary" means any of the following:

180.11045(1)(b)1. 1. A corporation, all of the outstanding shares of each class of which are, prior to the effective time of a merger under this section, owned by a parent corporation indirectly through one or more business entities.

180.11045(1)(b)2. 2. A limited liability company organized under ch. 183, all of the outstanding interests of each class of which are, prior to the effective time of a merger under this section, owned by a parent corporation indirectly through one or more business entities.

180.11045(1)(c) (c) "Organizational documents" means, when used in reference to a corporation, the corporation's articles of incorporation and bylaws and, when used in reference to a limited liability company, the limited liability company's operating agreement and articles of organization.

180.11045(1)(d) (d) "Parent corporation" means a corporation owning, prior to the effective time of a merger under this section, all of the outstanding shares of each class of another corporation or all of the outstanding interests of each class of another business entity.

180.11045(1)(e) (e) "Surviving entity" means the limited liability company or corporation, other than the holding company, surviving a merger under sub. (2).

180.11045(1)(f) (f) "Wholly owned subsidiary" means any of the following:

180.11045(1)(f)1. 1. A corporation, all of the outstanding shares of each class of which are owned by a corporation indirectly through one or more business entities or directly.

180.11045(1)(f)2. 2. A limited liability company organized under ch. 183, all of the outstanding interests of each class of which are owned by a corporation indirectly through one or more business entities or directly.

180.11045(2) (2) Merger authorized. Unless the articles of incorporation of the parent corporation specifically provide otherwise, or the parent corporation is a statutory close corporation under ss. 180.1801 to 180.1837, a parent corporation may merge with or into one of its indirect wholly owned subsidiaries pursuant to s. 180.1101 without approval of the shareholders of the parent corporation or the shareholders or members of the indirect wholly owned subsidiary if all of the following conditions are satisfied:

180.11045(2)(a) (a) The parent corporation and the indirect wholly owned subsidiary are the only parties to the merger.

180.11045(2)(b) (b) Each share or other interest of the parent corporation outstanding immediately prior to the effective time of the merger is converted in the merger into a share or equal interest of a corporation that was a wholly owned subsidiary of the parent corporation immediately prior to the effective time of the merger having the same designation, preferences, limitations, and relative rights as the share or other interest of the parent corporation outstanding immediately prior to the effective time of the merger.

180.11045(2)(c) (c) Except as otherwise provided in this paragraph, immediately following the effective time of the merger, the organizational documents of the holding company issuing shares in the merger pursuant to sub. (2) (b) contain provisions identical to the organizational documents of the parent corporation immediately prior to the effective time of the merger. This requirement does not apply to provisions regarding the incorporator or incorporators, the corporate name, the registered office and agent, and provisions that are subject to amendment under s. 180.1002. To the extent that the 2nd sentence of s. 180.0852 applied to the parent corporation immediately prior to the effective time of the merger, the organizational documents of the holding company immediately following the effective time of the merger shall contain provisions implementing that sentence. If s. 180.1706 (2) and (3) applies to the parent corporation, pursuant to s. 180.1706 (1), immediately prior to the effective time of the merger, the articles of incorporation of the holding company immediately following the effective time of the merger shall contain provisions implementing s. 180.1706 (2) and (3).

180.11045(2)(d) (d) Immediately following the effective time of the merger, the surviving entity is a wholly owned subsidiary of the holding company.

180.11045(2)(e) (e) The directors of the parent corporation immediately prior to the effective time of the merger are the directors of the holding company immediately following the effective time of the merger.

180.11045(2)(f) (f) Except as otherwise provided in this paragraph, the organizational documents of the surviving entity immediately following the effective time of the merger contain provisions identical to the organizational documents of the parent corporation immediately prior to the effective time of the merger. With respect to a surviving entity that is a corporation, this requirement does not apply to provisions regarding the incorporator or incorporators; the corporate name; the registered office and agent; or provisions that are subject to amendment under s. 180.1002 or any other law permitting amendment of the articles of incorporation without approval of the shareholders. With respect to a surviving entity that is a limited liability company, this requirement does not apply to provisions regarding the organizer or organizers; the entity name; the registered office and agent; references to members rather than shareholders; references to interests, units, or similar terms rather than shares; references to managers rather than directors; or provisions that are subject to amendment under any law permitting amendment of the operating agreement without approval of the members. The organizational documents of the surviving entity immediately following the effective time of the merger may specify a reduced number of classes and shares or other interests that the surviving entity is authorized to issue. To the extent that the 2nd sentence of s. 180.0852 applied to the parent corporation immediately prior to the effective time of the merger, the organizational documents of the surviving entity immediately following the effective time of the merger shall contain provisions implementing that sentence. If s. 180.1706 (2) and (3) applies to the parent corporation, pursuant to s. 180.1706 (1), immediately prior to the effective time of the merger, the organizational documents of the surviving entity immediately following the effective time of the merger shall contain provisions implementing s. 180.1706 (2) and (3). The organizational documents of the surviving entity immediately following the effective time of the merger shall contain provisions that specifically refer to this paragraph and that require all of the following:

180.11045(2)(f)1. 1. Any act, other than the election or removal of directors or managers of the surviving entity, for which approval of the shareholders or members of the surviving entity is required under this chapter, ch. 183, or the surviving entity's organizational documents may be accomplished only with the additional approval of the shareholders of the holding company or any successor to the holding company, by the same vote as is required for approval of the shareholders or members of the surviving entity under this chapter, ch. 183, or the surviving entity's organizational documents.

180.11045(2)(f)2. 2. If the surviving entity is a limited liability company, any act, other than the election or removal of managers of the surviving entity, for which approval of the shareholders of the surviving entity would be required under this chapter if the surviving entity were a corporation may be accomplished only with the additional approval of the shareholders of the holding company or any successor to the holding company, by the same vote as would be required for approval of the shareholders under this chapter if the surviving entity were a corporation.

180.11045(2)(f)3. 3. If the surviving entity is a limited liability company, any amendment of the organizational documents of the surviving entity that would be required under this chapter to be included in the articles of incorporation of the surviving entity if the surviving entity were a corporation, other than an amendment specified in s. 180.1002, may be accomplished only with the additional approval of the shareholders of the holding company or any successor to the holding company, by the same vote as would be required for approval of the shareholders under this chapter if the surviving entity were a corporation.

180.11045(2)(f)4. 4. If the surviving entity is a limited liability company, the affairs of the surviving entity are managed by or under the direction of a group of managers consisting of individuals who have the same fiduciary duties toward the surviving entity and its members as the directors of a corporation have toward the corporation and its shareholders and who are liable for breach of their duties to the same extent as directors of a corporation.

180.11045(2)(g) (g) In the opinion of the board of directors of the parent corporation, the shareholders of the parent corporation do not have a gain or loss under the Internal Revenue Code as a result of the merger.

180.11045(3) (3) Articles of merger. The surviving entity shall include in the articles of merger under s. 180.1105 a statement that the merger was approved in accordance with this section and that the requirements of sub. (2) have been satisfied.

180.11045(4) (4) Effect of merger. All of the following occur when a merger under sub. (2) takes effect:

180.11045(4)(a) (a) To the extent that the restrictions of s. 180.1131, 180.1141, or 180.1150 applied to the parent corporation and its shareholders immediately prior to the effective time of the merger, the restrictions apply to the holding company and its shareholders immediately following the effective time of the merger to the same extent as if the holding company were the parent corporation as the corporation existed immediately prior to the effective time of the merger. For purposes of ss. 180.1130, 180.1132, 180.1141, 180.1142, 180.1143, and 180.1150, the shares of the holding company acquired in the merger are deemed to have been acquired at the time and for the price and form of consideration that the shares of the parent corporation that were converted in the merger were acquired.

180.11045(4)(b) (b) If immediately prior to the effective time of the merger s. 180.1141, 180.1142, or 180.1150 did not apply to a shareholder of the parent corporation, the section does not apply to the shareholder as a shareholder of the holding company solely by reason of the merger.

180.11045(4)(c) (c) If the corporate name of the holding company immediately following the effective time of the merger is the same as the corporate name of the parent corporation immediately prior to the effective time of the merger, the shares of the holding company into which the shares of the parent corporation are converted in the merger are represented by the certificates that previously represented shares of the parent corporation.

180.11045(4)(d) (d) A shareholder of the parent corporation immediately prior to the effective time of the merger retains any right that the shareholder had immediately prior to the effective time of the merger to institute or maintain a derivative proceeding in the right of the parent corporation.

180.11045(4)(e) (e) No act of the surviving entity that requires the additional approval of the shareholders of the holding company or any successor company pursuant to sub. (2) (f) shall give rise to dissenters' rights under ss. 180.1301 to 180.1331 for the shareholders or the beneficial shareholders of the holding company or any successor to the holding company.

180.11045(4)(f) (f) To the extent that shares of the parent corporation immediately prior to the effective time of the merger constituted shares of a preexisting class, the shares of the holding company immediately following the effective time of the merger constitute shares of a preexisting class to the same extent as if the holding company were the parent corporation as the parent corporation existed immediately prior to the effective time of the merger. Shares or interests of the surviving entity do not constitute shares of a preexisting class for purposes of s. 180.1705. For purposes of s. 180.1707, to the extent that shares of the parent corporation immediately prior to the effective time of the merger constituted shares of a preexisting class, the shares or interests of the surviving entity constitute shares of a preexisting class to the same extent as if the surviving entity were the parent corporation as the parent corporation existed immediately prior to the effective time of the merger.

180.11045(4)(g) (g) To the extent that the provisions of s. 180.1706 (4) applied to the parent corporation immediately prior to the effective time of the merger, the provisions apply to the holding company immediately following the effective time of the merger to the same extent as if the holding company were the parent corporation as the corporation existed immediately prior to the effective time of the merger. To the extent that the provisions of s. 180.1706 (4) applied to the parent corporation immediately prior to the effective time of the merger, if the surviving entity is a corporation, the provisions apply to the surviving entity immediately following the effective time of the merger to the same extent as if the surviving entity were the parent corporation as the corporation existed immediately prior to the effective time of the merger. To the extent that the provisions of s. 180.1706 (4) applied to the parent corporation immediately prior to the effective time of the merger, if the surviving entity is a limited liability company, the provisions apply to the corresponding provisions of the organizational documents of the surviving entity immediately following the effective time of the merger to the same extent as if the surviving entity were the parent corporation as the corporation existed immediately prior to the effective time of the merger.

180.11045(4)(h) (h) To the extent that immediately prior to the effective time of the merger shareholders of the parent corporation had rights or were subject to obligations or restrictions of the types referred to in s. 180.0627 (2), 180.0630 (4), 180.0722 (2), 180.0730 (1), or 180.0731 (1), the rights, obligations, or restrictions apply to the shareholders of the holding company immediately following the effective time of the merger to the same extent as if the holding company were the parent corporation as the corporation existed immediately prior to the effective time of the merger, unless the agreement, waiver, proxy, or trust establishing the rights, obligations, or restrictions specifies otherwise.

180.11045 History History: 2005 a. 476.



180.1105 Articles of merger or share exchange.

180.1105  Articles of merger or share exchange.

180.1105(1)(1) Except as provided in s. 180.1104 (4), after a plan of merger or share exchange is approved by the shareholders of the corporation, or adopted by the board of directors if shareholder approval is not required, and by each other business entity that is a party to the merger in the manner required by the laws applicable to the business entity, the surviving or acquiring business entity shall deliver to the department for filing articles of merger or share exchange setting forth all of the following:

180.1105(1)(am) (am) The effective date and time of the merger or share exchange, if the merger or share exchange is to take effect at a time other than the close of business on the date of filing the articles of merger, as provided under s. 180.0123.

180.1105(1)(bm) (bm) The name and state of incorporation of each corporation that is a party to the merger or share exchange.

180.1105(1)(cm) (cm) A statement that a plan of merger or share exchange has been approved and adopted by each corporation that is a party to the merger or share exchange as required under s. 180.1103 or 180.1104, as applicable.

180.1105(1)(dm) (dm) The name of the surviving or acquiring corporation.

180.1105(1)(e) (e) In the case of a merger, any amendments in the articles of incorporation of the surviving corporation that are intended by the parties to the merger to take effect upon the merger or, if there are no such amendments, a statement that the articles of incorporation of the surviving corporation or another corporation that is a party to the merger will be the articles of incorporation of the surviving corporation.

180.1105(1)(f) (f) A statement that the executed plan of merger or share exchange is on file at the principal place of business of the surviving or acquiring corporation.

180.1105(1)(g) (g) A statement that the surviving or acquiring corporation will provide a copy of the plan of merger or share exchange, upon request and without cost, to any shareholder of a corporation that was a party to the merger or share exchange or, upon payment to the surviving or acquiring corporation of an amount equal to the cost of producing the copy, to any other interested person.

180.1105(1)(h) (h) In the case of a merger, a statement indicating whether a business entity that merged with or into the surviving entity in the merger has a fee simple ownership interest in any Wisconsin real estate.

180.1105(1)(i) (i) Other provisions relating to the merger, as determined by the surviving business entity.

180.1105(2) (2) A merger or share exchange takes effect upon the effective date of the articles of merger or share exchange.

180.1105 History History: 1989 a. 303; 1995 a. 27; 2001 a. 44; 2005 a. 476.



180.1106 Effect of merger or share exchange.

180.1106  Effect of merger or share exchange.

180.1106(1) (1) All of the following occur when a merger takes effect:

180.1106(1)(a) (a) Every other business entity that is party to the merger merges into the surviving business entity, and the separate existence of every business entity that is a party to the merger, except the surviving business entity, ceases.

180.1106(1)(am) (am)

180.1106(1)(am)1.1. If, under the laws applicable to a business entity that is a party to the merger, one or more of the owners thereof is liable for the debts and obligations of such business entity, such owner or owners shall continue to be liable for the debts and obligations of the business entity, but only for such debts and obligations accrued during the period or periods in which such laws are applicable to such owner or owners.

180.1106(1)(am)2. 2. If, under the laws applicable to the surviving business entity, one or more of the owners thereof is liable for the debts and obligations of such business entity, the owner or owners of a business entity that is party to the merger, other than the surviving business entity, who become subject to such laws shall be liable for the debts and obligations of the surviving business entity to the extent provided in such laws, but only for such debts and obligations accrued after the merger. The owner or owners of the surviving business entity prior to the merger shall continue to be liable for the debts and obligations of the surviving business entity to the extent provided in subd. 1.

180.1106(1)(am)3. 3. This paragraph does not affect liability under any taxation laws.

180.1106(1)(b) (b) The title to all property owned by each business entity that is party to the merger is vested in the surviving business entity without reversion or impairment.

180.1106(1)(c) (c) The surviving business entity has all liabilities of each business entity that is party to the merger.

180.1106(1)(d) (d) A civil, criminal, administrative, or investigatory proceeding pending by or against any business entity that is a party to the merger may be continued as if the merger did not occur, or the surviving business entity may be substituted in the proceeding for the business entity whose existence ceased.

180.1106(1)(e) (e) The articles of incorporation, articles of organization, certificate of limited partnership, or other similar governing document, whichever is applicable, of the surviving business entity shall be amended to the extent provided in the plan of merger.

180.1106(1)(f) (f) The shares or other interests of each business entity that is party to the merger that are to be converted into shares, interests, obligations, or other securities of the surviving business entity or any other business entity or into cash or other property are converted, and the former holders of the shares or interests are entitled only to the rights provided in the articles of merger or to their rights under ss. 180.1301 to 180.1331 or otherwise under the laws applicable to each business entity that is party to the merger.

180.1106(2) (2) When a share exchange takes effect, the shares of each acquired corporation are exchanged as provided in the plan, and the former holders of the shares are entitled only to the exchange rights provided in the articles of share exchange or to their rights under ss. 180.1301 to 180.1331.

180.1106(3) (3)

180.1106(3)(a)(a) When a merger or share exchange under this section takes effect, the department is the agent of any surviving foreign business entity of a merger or any acquiring foreign business entity in a share exchange, for service of process in a proceeding to enforce any obligation or the rights of dissenting shareholders or other owners of each domestic business entity that is a party to the merger or share exchange.

180.1106(3)(b) (b) When a merger or share exchange under this section takes effect, any surviving foreign business entity of a merger or any acquiring foreign business entity in a share exchange shall promptly pay to the dissenting shareholders of each domestic corporation or dissenting owners of each other domestic business entity that is a party to the merger or share exchange the amount, if any, to which they are entitled under ss. 180.1301 to 180.1331 or under any law applicable to such other domestic business entity.

180.1106 History History: 1989 a. 303; 2001 a. 44, 105; 2005 a. 476.

180.1106 Annotation Sub. (1) (d) is straightforward in its requirement that a pending claim "may be continued as if the merger did not occur." The plaintiff's judicial dissolution claim, initiated prior to a merger, alleged harm to that shareholder, not to the corporation. The statute precludes a merger from operating to strip such a claimant of the right to pursue a pending action. Notz v. Everett Smith Group, Ltd. 2009 WI 30, 316 Wis. 2d 640, 764 N.W.2d 904, 06-3156.

180.1106 Annotation The Conveyance Glitch in the Next Economy Law. Boatwright. Wis. Law. July 2003.



180.1130 Definitions applicable to ss. 180.1130 to 180.1134

180.1130  Definitions applicable to ss. 180.1130 to 180.1134. In ss. 180.1130 to 180.1134:

180.1130(1) (1) "Associate" of a person means any of the following:

180.1130(1)(a) (a) An organization, other than the resident domestic corporation or a subsidiary of the resident domestic corporation, of which the person is an officer, director, manager or partner or is, directly or indirectly, the beneficial owner of 10% or more of a class of voting securities.

180.1130(1)(b) (b) A trust or estate in which the person has a substantial beneficial interest or as to which the person serves as trustee or in a similar fiduciary capacity.

180.1130(1)(c) (c) A relative or spouse of the person, or a relative of the spouse, who has the same principal residence as the person who is a director or officer of the resident domestic corporation or of an affiliate of the resident domestic corporation.

180.1130(2) (2) "Beneficial owner" has the meaning prescribed in rule 13d-3 under the securities exchange act of 1934. A person is not a "beneficial owner" solely because of any of the following:

180.1130(2)(a) (a) The existence of an agreement by or on behalf of the person and by or on behalf of a record or beneficial owner of securities under which the owner agrees to vote the securities in favor of a proposed merger, share exchange or sale, lease, exchange or other disposition of assets.

180.1130(2)(b) (b) The existence of an option from, or other arrangement with, a resident domestic corporation to acquire securities of the resident domestic corporation.

180.1130(3) (3) "Business combination" means any of the following:

180.1130(3)(a) (a) Unless the merger or share exchange is subject to s. 180.1104 or s. 180.11045, does not alter the contract rights of the shares as set forth in the articles of incorporation or does not change or convert in whole or in part the outstanding shares of the resident domestic corporation, a merger or share exchange of the resident domestic corporation or a subsidiary of the resident domestic corporation with any of the following:

180.1130(3)(a)1. 1. A significant shareholder.

180.1130(3)(a)2. 2. Any other corporation, whether or not itself a significant shareholder, which is, or after the merger or share exchange would be, an affiliate of a significant shareholder that was a significant shareholder before the transaction.

180.1130(3)(b) (b) A sale, lease, exchange or other disposition, other than a mortgage or pledge if not made to avoid the requirements of ss. 180.1130 to 180.1134, to a significant shareholder, other than the resident domestic corporation or a subsidiary of the resident domestic corporation, or to an affiliate of the significant shareholder, of all or substantially all of the property and assets, with or without goodwill, of a resident domestic corporation, if not made in the usual and regular course of its business.

180.1130(4) (4) "Commencement of a tender offer" has the meaning prescribed in rule 14d-2 under the securities exchange act of 1934.

180.1130(5) (5) "Common shares" means shares other than preferred or preference shares.

180.1130(6) (6) "Control" means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting shares, by contract or otherwise.

180.1130(7) (7) "Determination date" means the date on which a significant shareholder first becomes a significant shareholder.

180.1130(9) (9) "Market value" means the following:

180.1130(9)(a) (a) In the case of shares:

180.1130(9)(a)1. 1. If the shares are listed on a national securities exchange registered under the securities exchange act of 1934 or are quoted on any national market system, the highest closing sales price per share reported on the exchange or quoted on the system during the valuation period.

180.1130(9)(a)2. 2. If bids for the shares are quoted on the National Association of Securities Dealers automated quotations system, or any successor system operated by the association, the highest closing bid per share quoted on the system during the valuation period.

180.1130(9)(a)3. 3. If the shares are listed on an exchange or are quoted on a system under subd. 1. but no transactions are reported during the valuation period or if the shares are neither listed on an exchange or system under subd. 1. nor quoted on a system under subd. 2., and if at least 3 members of the National Association of Securities Dealers are market makers for the securities, the highest closing bid per share obtained from the association during the valuation period.

180.1130(9)(a)4. 4. If no report or quote is available under subd. 1., 2. or 3., the fair market value as determined in good faith by the board of directors of the resident domestic corporation.

180.1130(9)(b) (b) In the case of property other than cash or shares, the fair market value of the property on the date in question as determined in good faith by the board of directors of the corporation.

180.1130(10) (10) "Organization" means a person other than an individual.

180.1130(10m) (10m) "Resident domestic corporation" means a resident domestic corporation, as defined in s. 180.1140 (9), if that corporation has a class of voting stock that is registered or traded on a national securities exchange or that is registered under section 12 (g) of the Securities Exchange Act.

180.1130(11) (11) "Significant shareholder", with respect to a resident domestic corporation, means a person that is the beneficial owner, directly or indirectly, of 10% or more of the voting power of the outstanding voting shares of the resident domestic corporation; or is an affiliate of the resident domestic corporation and within the 2-year period immediately before the date in question was the beneficial owner, directly or indirectly, of 10% or more of the voting power of the then outstanding voting shares of the resident domestic corporation. For the purpose of determining whether a person is a significant shareholder, the number of voting shares considered to be outstanding includes shares considered to be owned by the person as the beneficial owner but does not include any other voting shares which may be issuable under an agreement, arrangement or understanding, or upon exercise of conversion rights, warrants or options, or otherwise. In this paragraph, "person" includes 2 or more individuals or persons acting as a group for the purpose of acquiring, holding or voting securities of a resident domestic corporation.

180.1130(12) (12) "Subsidiary" means a corporation of which voting shares having a majority of the votes entitled to be cast are owned, directly or indirectly, by one other corporation.

180.1130(13) (13) "Take-over offer" means the offer to acquire or the acquisition of any equity security, as defined in s. 552.01 (2), of a resident domestic corporation, pursuant to a tender offer or request or invitation for tenders, if after the acquisition thereof the offeror, as defined in s. 552.01 (3), would be directly or indirectly a beneficial owner of more than 5% of any class of the outstanding equity securities of the issuer. "Take-over offer" does not include an offer or acquisition of any equity security of a resident domestic corporation pursuant to:

180.1130(13)(a) (a) Brokers' transactions effected by or through a broker-dealer in the ordinary course of its business.

180.1130(13)(b) (b) An exchange offer for securities of another issuer, if the offer is exempted from registration under ch. 551 and does not involve any public offering under the securities act of 1933.

180.1130(13)(c) (c) An offer made to not more than 10 persons in this state during any period of 12 consecutive months.

180.1130(13)(d) (d) An offer made to all the shareholders of the resident domestic corporation, if the number of its shareholders does not exceed 100 at the time of the offer.

180.1130(13)(e) (e) An offer if the acquisition of any equity security pursuant thereto, together with all other acquisitions by the offeror of securities of the same class during the preceding 12 months, would not exceed 2% of that class of the outstanding equity securities of the issuer.

180.1130(13)(f) (f) An offer by the resident domestic corporation to acquire its own equity securities.

180.1130(14) (14) "Valuation date" means the time when the closing price of the stock is determined on the day before the first public announcement of the proposed business combination.

180.1130(15) (15) "Valuation period" means the 30-day period preceding the date on which the market value is to be determined.

180.1130(16) (16) "Voting shares" means capital shares of a corporation entitled to vote generally in the election of directors.

180.1130 History History: 1989 a. 303; 1991 a. 16; 1993 a. 112; 1997 a. 27, 41, 252; 2005 a. 476.



180.1131 Shareholder vote.

180.1131  Shareholder vote. In addition to a vote otherwise required by law or the articles of incorporation of the resident domestic corporation, a business combination must be approved by the affirmative vote of at least all of the following, except as provided in s. 180.1132:

180.1131(1) (1) Eighty percent of the votes entitled to be cast by outstanding voting shares of the corporation, voting together as a single voting group.

180.1131(2) (2) Two-thirds of the votes entitled to be cast by holders of voting shares other than voting shares beneficially owned by a significant shareholder who is a party to the business combination or an affiliate or associate of a significant shareholder who is a party to the business combination, voting together as a single voting group.

180.1131 History History: 1989 a. 303; 1997 a. 27.



180.1132 Exceptions.

180.1132  Exceptions.

180.1132(1)(1)  Fair price. The vote required by s. 180.1131 does not apply to a business combination if each of the following conditions is met:

180.1132(1)(a) (a) The aggregate amount of the cash and the market value as of the valuation date of consideration other than cash to be received per share by shareholders of the resident domestic corporation in the business combination is at least equal to the highest of the following:

180.1132(1)(a)1. 1. The highest per share price, including brokerage commissions, transfer taxes and soliciting dealers' fees, received by any person selling common shares of the same class or series, with appropriate adjustments for recapitalizations and for share splits, share dividends and like distributions, from the significant shareholder either in the transaction in which it became a significant shareholder or within the 2 years before the date of the business combination, whichever is higher.

180.1132(1)(a)2. 2. The market value per share of the same class or series on the date of commencement of a tender offer initiated by the significant shareholder, on the determination date or on the date of the first public announcement of the proposed business combination, whichever is highest.

180.1132(1)(a)3. 3. The highest preferential amount per share to which the holder of shares of the class or series of shares is entitled in a voluntary or involuntary liquidation or dissolution of the corporation, with appropriate adjustments for recapitalizations and for share splits, share dividends and like distributions.

180.1132(1)(b) (b) The consideration to be received by holders of a class or series of outstanding shares is to be in cash or in the same form as the significant shareholder has previously paid for shares of the same class or series. If the significant shareholder has paid for shares of a class of shares with varying forms of consideration, the form of consideration for the class of shares shall be either cash or the form used to acquire the largest number of shares of the class or series of shares previously acquired by it.

180.1132(2) (2) Certain corporations excluded. Section 180.1131 does not apply to a business combination of any of the following:

180.1132(2)(a) (a) A corporation if a business combination involving the corporation is governed by s. 186.31, 215.53, 215.73, 221.0702 or 223.21.

180.1132(2)(b) (b) A corporation whose original articles of incorporation have a provision expressly electing not to be governed by ss. 180.1130 to 180.1134.

180.1132(2)(c) (c) A resident domestic corporation whose shareholders adopt an amendment to the articles of incorporation on or after April 24, 1984, by a vote of at least 80% of the votes entitled to be cast by outstanding shares of voting shares of the resident domestic corporation, voting together as a single voting group and by two-thirds of the votes entitled to be cast by persons, if any, who are not significant shareholders of the resident domestic corporation, voting together as a single voting group, expressly electing not to be governed by ss. 180.1130 to 180.1134.

180.1132(3) (3) Opt-in for certain corporations. A corporation that is not a resident domestic corporation may elect, by express provision in its articles of incorporation, to be subject to ss. 180.1130 to 180.1134 as if it were a resident domestic corporation unless its articles of incorporation contain a provision stating that the corporation is a close corporation under ss. 180.1801 to 180.1837.

180.1132 History History: 1989 a. 303; 1991 a. 16; 1995 a. 336; 1997 a. 27.



180.1133 Other requirements for greater votes.

180.1133  Other requirements for greater votes. A business combination of a corporation that has a provision of the articles of incorporation permitted by s. 180.0727 is subject to s. 180.1131 unless one of the exemptions of s. 180.1132 has been met.

180.1133 History History: 1989 a. 303.



180.1134 Actions during take-over offer.

180.1134  Actions during take-over offer. In addition to a vote otherwise required by law or the articles of incorporation of the resident domestic corporation, approval by vote of holders of a majority of the shares of the resident domestic corporation entitled to vote on the proposal is required at a shareholders' meeting held in conformance with ss. 180.0705 and 180.0725 before any of the following actions may be taken by the officers or board of directors of the resident domestic corporation, while a take-over offer is being made, or after a take-over offer has been publicly announced and before it is concluded, for the resident domestic corporation's voting shares:

180.1134(1) (1) Acquiring more than 5% of the resident domestic corporation's voting shares at a price above the market value from any individual who or organization which holds more than 3% of the voting shares and has held the shares for less than 2 years, unless the resident domestic corporation makes at least an equal offer to acquire all voting shares and all securities which may be converted into voting shares.

180.1134(2) (2) Selling or optioning assets of the resident domestic corporation which amount to at least 10% of the market value of the resident domestic corporation. This subsection does not apply to a resident domestic corporation if all of the following are satisfied:

180.1134(2)(a) (a) The resident domestic corporation has at least 3 directors who are not either officers or employees of the resident domestic corporation.

180.1134(2)(b) (b) A majority of the directors who are not either officers or employees of the resident domestic corporation vote to not be governed by this subsection.

180.1134 History History: 1989 a. 303; 1991 a. 16, 32; 1997 a. 27.



180.1140 Definitions applicable to business combination provisions.

180.1140  Definitions applicable to business combination provisions. In ss. 180.1140 to 180.1144:

180.1140(1) (1) "Announcement date" means the date of the first public announcement of the final, definitive proposal for a business combination.

180.1140(2) (2) "Associate" of a person means any of the following:

180.1140(2)(a) (a) A corporation or organization of which the person is an officer, director, manager or partner or is the beneficial owner of at least 10% of any class of voting stock.

180.1140(2)(b) (b) A trust or other estate in which the person has a substantial beneficial interest or as to which the person serves as trustee or in a similar fiduciary capacity.

180.1140(2)(c) (c) A relative or spouse of the person, or a relative of the spouse, who has the same principal residence as the person.

180.1140(3) (3)

180.1140(3)(a)(a) "Beneficial owner" of stock means a person, except as provided in par. (b), that meets any of the following conditions:

180.1140(3)(a)1. 1. Individually, or with or through any of the person's affiliates or associates, beneficially owns the stock, directly or indirectly.

180.1140(3)(a)2. 2. Individually, or with or through any of the person's affiliates or associates, directly or indirectly has the right, whether exercisable immediately or only after the passage of time, to acquire the stock pursuant to a written or unwritten agreement, arrangement or understanding or upon the exercise of conversion rights, exchange rights, warrants or options, or otherwise.

180.1140(3)(a)3. 3. Individually, or with or through any of the person's affiliates or associates, directly or indirectly has the right to vote the stock pursuant to a written or unwritten agreement, arrangement or understanding, except that a person is not the beneficial owner of stock under this subdivision if the agreement, arrangement or understanding to vote that stock arises solely from a revocable proxy or consent given in response to a proxy or consent solicitation made in accordance with the applicable regulations under the exchange act and is not reportable under the report required under 17 CFR 240.13d-1 (1) (a) or a comparable or successor report.

180.1140(3)(a)4. 4. Has a written or unwritten agreement, arrangement or understanding with another person that is directly or indirectly a beneficial owner, or whose affiliates or associates are direct or indirect beneficial owners, of the stock, if the agreement, arrangement or understanding is for the purpose of acquiring, holding, disposing of or voting the stock, unless the voting is pursuant to a revocable proxy or consent described in subd. 3.

180.1140(3)(b) (b) A person is not the direct or indirect beneficial owner of stock tendered pursuant to a tender or exchange offer which is made by that person or an affiliate or associate of that person until the tendered stock is accepted for purchase or exchange.

180.1140(4) (4) "Business combination" means any of the following:

180.1140(4)(a) (a) A merger, including a merger under s. 180.1104, or share exchange of the resident domestic corporation or any subsidiary of the resident domestic corporation with any of the following:

180.1140(4)(a)1. 1. An interested stockholder.

180.1140(4)(a)2. 2. A corporation, whether or not it is an interested stockholder, which is, or after a merger or share exchange would be, an affiliate or associate of an interested stockholder.

180.1140(4)(b) (b) A sale, lease, exchange, mortgage, pledge, transfer or other disposition, in one transaction or a series of transactions, to or with an interested stockholder or an affiliate or associate of an interested stockholder of assets of the resident domestic corporation or a subsidiary of the resident domestic corporation if those assets meet any of the following conditions:

180.1140(4)(b)1. 1. Have an aggregate market value equal to at least 5% of the aggregate market value of all the assets, determined on a consolidated basis, of the resident domestic corporation.

180.1140(4)(b)2. 2. Have an aggregate market value equal to at least 5% of the aggregate market value of all the outstanding stock of the resident domestic corporation.

180.1140(4)(b)3. 3. Represent at least 10% of the earning power or income, determined on a consolidated basis, of the resident domestic corporation.

180.1140(4)(c) (c) The issuance or transfer by the resident domestic corporation or a subsidiary of the resident domestic corporation, in one transaction or a series of transactions, of any stock of the resident domestic corporation or a subsidiary of the resident domestic corporation if all of the following conditions are satisfied:

180.1140(4)(c)1. 1. The stock has an aggregate market value equal to at least 5% of the aggregate market value of all the outstanding stock of the resident domestic corporation.

180.1140(4)(c)2. 2. The stock is issued or transferred to an interested stockholder or an affiliate or associate of an interested stockholder, except for stock of the resident domestic corporation or such subsidiary issued or transferred pursuant to the exercise of warrants, rights or options to purchase such stock offered, or a dividend paid, or distribution made, proportionately to all stockholders of the resident domestic corporation.

180.1140(4)(d) (d) The adoption of a plan or proposal for the liquidation or dissolution of the resident domestic corporation which is proposed by, on behalf of, or pursuant to a written or unwritten agreement, arrangement or understanding with, an interested stockholder or an affiliate or associate of an interested stockholder.

180.1140(4)(e) (e) Any of the following, if the direct or indirect effect is to increase the proportionate share of the outstanding stock of a class or series or securities convertible into voting stock of the resident domestic corporation or a subsidiary of the resident domestic corporation beneficially owned by the interested stockholder or an affiliate or associate of the interested stockholder, unless the increase is the result of immaterial changes due to fractional share adjustments:

180.1140(4)(e)1. 1. A reclassification of securities, including, without limitation, a stock split, stock dividend or other distribution of stock in respect of stock, or reverse stock split.

180.1140(4)(e)2. 2. A recapitalization of the resident domestic corporation.

180.1140(4)(e)3. 3. A merger or share exchange of the resident domestic corporation with a subsidiary of the resident domestic corporation.

180.1140(4)(e)4. 4. Any other transaction, whether or not with, into or involving the interested stockholder, which is proposed by, on behalf of, or pursuant to a written or unwritten agreement, arrangement or understanding with, the interested stockholder or an affiliate or associate of the interested stockholder.

180.1140(4)(f) (f) Receipt by an interested stockholder or an affiliate or associate of an interested stockholder of the direct or indirect benefit of a loan, advance, guarantee, pledge or other financial assistance or a tax credit or other tax advantage provided by or through the resident domestic corporation or any subsidiary of the resident domestic corporation, unless the interested stockholder receives the benefit proportionately as a holder of stock of the resident domestic corporation.

180.1140(5) (5) "Consummation date" means the date of consummation of a business combination.

180.1140(6) (6)

180.1140(6)(a)(a) "Control", "controlled by" or "under common control with" means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting stock, except as provided in par. (b), by contract, or otherwise.

180.1140(6)(b) (b) "Control" of a corporation is not established under par. (a) if a person, in good faith and not for the purpose of circumventing ss. 180.1140 to 180.1144, holds voting power as an agent, bank, broker, nominee, custodian or trustee for one or more beneficial owners who do not individually or as a group have control of that corporation.

180.1140(7) (7) "Exchange act" means the securities exchange act of 1934 and amendments thereto.

180.1140(8) (8)

180.1140(8)(a)(a) "Interested stockholder", with respect to a resident domestic corporation, means a person other than the resident domestic corporation or a subsidiary of the resident domestic corporation that meets any of the following conditions:

180.1140(8)(a)1. 1. Is the beneficial owner of at least 10% of the voting power of the outstanding voting stock of that resident domestic corporation.

180.1140(8)(a)2. 2. Is an affiliate or associate of that resident domestic corporation and at any time within 3 years immediately before the date in question was the beneficial owner of at least 10% of the voting power of the then outstanding voting stock of that resident domestic corporation.

180.1140(8)(b) (b) For the purpose of determining whether a person is an interested stockholder, the number of shares of voting stock of the resident domestic corporation considered outstanding includes shares beneficially owned by the person but does not include any other unissued shares of voting stock of the resident domestic corporation which may be issuable pursuant to an agreement, arrangement or understanding, or upon exercise of conversion rights, warrants or options, or otherwise.

180.1140(9) (9)

180.1140(9)(a)(a) "Resident domestic corporation" means a domestic corporation that, as of the stock acquisition date in question, satisfies any of the following:

180.1140(9)(a)1. 1. Its principal offices are located in this state.

180.1140(9)(a)2. 2. It has significant business operations located in this state.

180.1140(9)(a)3. 3. More than 10% of the holders of record of its shares are residents of this state.

180.1140(9)(a)4. 4. More than 10% of its shares are held of record by residents of this state.

180.1140(9)(b) (b) For purposes of par. (a) 3. and 4., the record date for determining the percentages and numbers of shareholders and shares is the most recent record date established before the stock acquisition date in question, and the residence of each shareholder is the address of the shareholder which appears on the records of the resident domestic corporation.

180.1140(10) (10) "Stock" means any of the following:

180.1140(10)(a) (a) Shares, stock or similar security, certificate of interest, participation in a profit sharing agreement, voting trust certificate, or certificate of deposit for any of the items described in this paragraph.

180.1140(10)(b) (b) Security which is convertible, with or without consideration, into stock, or any warrant, call or other option or privilege of buying stock, or any other security carrying a right to acquire, subscribe to or purchase stock.

180.1140(11) (11) "Stock acquisition date", with respect to any person, means the time when that person first becomes an interested stockholder of that resident domestic corporation.

180.1140(12) (12) "Subsidiary" of a resident domestic corporation means any other corporation, whether or not a domestic corporation, of which voting stock having a majority of the votes entitled to be cast is owned, directly or indirectly, by the resident domestic corporation.

180.1140(13) (13) "Voting stock" means capital stock of a corporation, whether or not a domestic corporation, entitled to vote generally in the election of directors.

180.1140 History History: 1989 a. 303; 1991 a. 39; 1993 a. 112; 2005 a. 476.



180.1141 Restrictions on business combinations.

180.1141  Restrictions on business combinations.

180.1141(1)(1)  Business combinations during the 3 years after the stock acquisition date. Except as provided in s. 180.1143, a resident domestic corporation may not engage in a business combination with an interested stockholder of the resident domestic corporation for 3 years after the interested stockholder's stock acquisition date unless the board of directors of the resident domestic corporation has approved, before the interested stockholder's stock acquisition date, that business combination or the purchase of stock made by the interested stockholder on that stock acquisition date.

180.1141(2) (2) Business combinations more than 3 years after the stock acquisition date. At any time after the 3-year period described in sub. (1), the resident domestic corporation may engage in a business combination with the interested stockholder but only if any of the following is satisfied:

180.1141(2)(a) (a) The board of directors of the resident domestic corporation has approved, before the interested stockholder's stock acquisition date, the purchase of stock made by the interested stockholder on that stock acquisition date.

180.1141(2)(b) (b) The business combination is approved by the affirmative vote of the holders of a majority of the voting stock not beneficially owned by the interested stockholder at a meeting called for that purpose.

180.1141(2)(c) (c) The business combination meets all of the following conditions:

180.1141(2)(c)1. 1. Holders of all outstanding shares of stock of the resident domestic corporation not beneficially owned by the interested stockholder are each entitled to receive per share an aggregate amount of cash and the market value, as of the consummation date, of noncash consideration at least equal to the higher of the following:

180.1141(2)(c)1.a. a. The highest of: the market value per share on the announcement date with respect to the business combination, the market value per share on the interested stockholder's stock acquisition date, the highest price per share paid by the interested stockholder, including brokerage commissions, transfer taxes and soliciting dealers' fees, for shares of the same class or series within the 3 years immediately before and including the announcement date of the business combination, or the highest price per share paid by the interested stockholder, including brokerage commissions, transfer taxes and soliciting dealers' fees, for shares of the same class or series within the 3 years immediately before and including the interested stockholder's stock acquisition date; plus, in each case, interest compounded annually from the earliest date on which that highest per share acquisition price was paid or the per share market value was determined, through the consummation date, at the rate for one-year U.S. treasury obligations from time to time in effect; less the aggregate amount of any cash and the market value, as of the dividend payment date, of any noncash dividends paid per share since that date, up to the amount of that interest.

180.1141(2)(c)1.b. b. The highest preferential amount per share, if any, to which the holders of shares of that class or series of stock are entitled upon the voluntary or involuntary liquidation of the resident domestic corporation, plus the aggregate amount of dividends declared or due which those holders are entitled to before payment of dividends on another class or series of stock, unless the aggregate amount of those dividends is included in the preferential amount.

180.1141(2)(c)2. 2. The form of consideration to be received by holders of each particular class or series of outstanding stock in the business combination is in cash or, if the interested stockholder previously acquired shares of that class or series, the same form as the interested stockholder previously used to acquire the largest number of shares of that class or series.

180.1141(2)(d) (d) The business combination is a business combination as described in s. 180.1143 (1), (2), (3) or (4).

180.1141 History History: 1989 a. 303; 1991 a. 39.



180.1142 Determining market value and control.

180.1142  Determining market value and control.

180.1142(1)(1) For purposes of ss. 180.1140 to 180.1144, the market value of stock or property other than cash or stock is determined as follows:

180.1142(1)(a) (a) In the case of stock, by:

180.1142(1)(a)1. 1. The highest closing sale price during the 30 days immediately before the date in question of a share of that class or series of stock on the composite tape for stocks listed on the New York stock exchange, or, if that class or series of stock is not quoted on the composite tape or if that class or series of stock is not listed on the New York stock exchange, on the principal U.S. securities exchange registered under the exchange act on which that class or series of stock is listed.

180.1142(1)(a)2. 2. If that class or series of stock is not listed on an exchange described in subd. 1., the highest closing bid quotation for a share of that class or series of stock during the 30 days immediately before the date in question on the National Association of Securities Dealers automated quotation system, or any similar system then in use.

180.1142(1)(a)3. 3. If no quotations described in subd. 2. are available, the fair market value on the date in question of a share of that class or series of stock as determined in good faith by the board of directors of the resident domestic corporation.

180.1142(1)(b) (b) In the case of property other than cash or stock, the fair market value of the property on the date in question as determined in good faith by the board of directors of the resident domestic corporation.

180.1142(2) (2) For purposes of ss. 180.1140 to 180.1144, a person's beneficial ownership of at least 10% of the voting power of a corporation's outstanding voting stock creates a presumption that the person has control of the corporation.

180.1142 History History: 1989 a. 303; 1991 a. 39.



180.1143 Exclusions from business combination restrictions.

180.1143  Exclusions from business combination restrictions. Sections 180.1140 to 180.1144 do not apply to any of the following:

180.1143(1) (1) Unless the articles of incorporation provide otherwise, a business combination of a resident domestic corporation with an interested stockholder if the resident domestic corporation did not have a class of voting stock registered or traded on a national securities exchange or registered under section 12 (g) of the exchange act on the interested stockholder's stock acquisition date.

180.1143(2) (2) Unless the articles of incorporation provide otherwise, a business combination with an interested stockholder who was an interested stockholder immediately before September 10, 1987, unless subsequently the interested stockholder increased its beneficial ownership of the voting power of the outstanding voting stock of the resident domestic corporation to a proportion in excess of the proportion of voting power that the interested stockholder beneficially owned immediately before September 10, 1987, excluding an increase approved by the board of directors of the resident domestic corporation before the increase occurred.

180.1143(3) (3) A business combination of a resident domestic corporation with an interested stockholder which became an interested stockholder inadvertently, if the interested stockholder satisfies all of the following:

180.1143(3)(a) (a) As soon as practicable divests itself of a sufficient amount of the voting stock of the resident domestic corporation so that the interested stockholder is no longer the beneficial owner of at least 10% of the voting power of the outstanding voting stock of the resident domestic corporation, or a subsidiary of that resident domestic corporation.

180.1143(3)(b) (b) Would not at any time within the 3 years before the announcement date with respect to the business combination in question have been an interested stockholder except for the inadvertent acquisition.

180.1143(4) (4) A business combination of a resident domestic corporation with an interested stockholder which was an interested stockholder immediately before September 10, 1987, and inadvertently increased its beneficial ownership of the voting power of the outstanding voting stock of the resident domestic corporation to a proportion in excess of the proportion of voting power that the interested stockholder beneficially owned immediately before September 10, 1987, if the interested stockholder divests itself of a sufficient amount of voting stock so that the interested stockholder is no longer the beneficial owner of a proportion of the voting power in excess of the proportion of voting power that the interested stockholder held immediately before September 10, 1987.

180.1143 History History: 1989 a. 303; 1991 a. 39.



180.1144 Relationship to other laws.

180.1144  Relationship to other laws.

180.1144(1) (1) The requirements of ss. 180.1140 to 180.1144 are in addition to the requirements of other applicable law, including the other provisions of this chapter, and any additional requirements contained in the articles of incorporation or bylaws of a resident domestic corporation with respect to business combinations.

180.1144(2) (2) For purposes of applying ss. 180.1140 to 180.1144, if any other provision of this chapter is inconsistent with, in conflict with or contrary to ss. 180.1140 to 180.1144, that provision does not apply to the extent that it is inconsistent with, in conflict with or contrary to ss. 180.1140 to 180.1144.

180.1144 History History: 1989 a. 303; 1991 a. 39.



180.1150 Control share voting restrictions.

180.1150  Control share voting restrictions.

180.1150(1) (1) In this section:

180.1150(1)(b) (b) "Person" includes 2 or more individuals or persons acting as a group for the purpose of acquiring or holding securities of a resident domestic corporation, but does not include a bank, broker, nominee, trustee or other person that acquires or holds shares in the ordinary course of business for others in good faith and not for the purpose of avoiding this section unless the person may exercise or direct the exercise of votes with respect to the shares at a meeting of shareholders without further instruction from another.

180.1150(1)(c) (c) "Resident domestic corporation" has the meaning given in s. 180.1130 (10m).

180.1150(2) (2) Unless otherwise provided in the articles of incorporation of a resident domestic corporation or otherwise specified by the board of directors of the resident domestic corporation in accordance with s. 180.0824 (3), and except as provided in sub. (3) or as restored under sub. (5), the voting power of shares of a resident domestic corporation held by any person, including shares issuable upon conversion of convertible securities or upon exercise of options or warrants, in excess of 20% of the voting power in the election of directors shall be limited to 10% of the full voting power of those shares.

180.1150(3) (3) Shares of a resident domestic corporation held, acquired or to be acquired in any of the following circumstances are excluded from the application of this section:

180.1150(3)(a) (a) Shares acquired before April 22, 1986.

180.1150(3)(b) (b) Shares acquired under an agreement entered into before April 22, 1986.

180.1150(3)(c) (c) Shares acquired by a donee under an inter vivos gift not made to avoid this section or by a distributee as defined in s. 851.07.

180.1150(3)(d) (d) Shares acquired under a collateral pledge or security agreement, or similar instrument, not created to avoid this section.

180.1150(3)(e) (e) Shares acquired under s. 180.1101, 180.1102, or 180.1104 if the resident domestic corporation is a party to the merger or share exchange.

180.1150(3)(f) (f) Shares acquired from the resident domestic corporation.

180.1150(3)(g) (g) Shares acquired under an agreement entered into at a time when the resident domestic corporation was neither a resident domestic corporation nor an issuing public corporation under s. 180.1150 (1) (a), 1995 stats.

180.1150(3)(i) (i) Shares acquired in a transaction incident to which the shareholders of the resident domestic corporation have voted under sub. (5) to approve the person's resolution delivered under sub. (4) to restore the full voting power of all of that person's shares.

180.1150(4) (4) A person desiring a shareholder vote under sub. (5) shall deliver to the resident domestic corporation at its principal office a form of shareholder resolution with an accompanying notice containing all of the following:

180.1150(4)(a) (a) The identity of the person.

180.1150(4)(b) (b) A statement that the resolution and notice are submitted under this section.

180.1150(4)(c) (c) The number of shares of the resident domestic corporation owned by the person of record and beneficially under the meaning prescribed in rule 13d-3 under the securities exchange act of 1934.

180.1150(4)(d) (d) A specification of the voting power the person has acquired or proposes to acquire for which shareholder approval is sought.

180.1150(4)(e) (e) The circumstances, terms and conditions under which shares representing in excess of 20% of the voting power were acquired or are proposed to be acquired, set forth in reasonable detail, including the source of funds or other consideration and other details of the financial arrangements of the transactions.

180.1150(4)(f) (f) If shares representing in excess of 20% of the voting power were acquired or are proposed to be acquired for the purpose of gaining control of the resident domestic corporation, the terms of the proposed acquisition, including but not limited to the source of funds or other consideration and the material terms of the financial arrangements for the acquisition, any plans or proposals of the person to liquidate the resident domestic corporation, to sell all or substantially all of its assets, or merge it or exchange its shares with any other person, to change the location of its principal office or of a material portion of its business activities, to change materially its management or policies of employment, to alter materially its relationship with suppliers or customers or the communities in which it operates, or make any other material change in its business, corporate structure, management or personnel, and such other material information as would affect the decision of a shareholder with respect to voting on the resolution.

180.1150(5) (5)

180.1150(5)(a)(a) Within 10 days after receipt of a resolution and notice under sub. (4), the directors of the resident domestic corporation shall fix a date for a special meeting of the shareholders to vote on the resolution. The meeting shall be held no later than 50 days after receipt of the resolution and notice under sub. (4), unless the person agrees to a later date, and no sooner than 30 days after receipt of the resolution and notice, if the person so requests in writing when delivering the resolution and notice.

180.1150(5)(b) (b) The notice of the meeting shall include a copy of the resolution and notice delivered under sub. (4) and a statement by the directors of their position or lack of position on the resolution.

180.1150(5)(c) (c) Regular voting power is restored if at the meeting called under par. (a) at which a quorum is present a majority of the voting power of shares represented at the meeting and entitled to vote on the subject matter approve the resolution.

180.1150(5)(d) (d) A resident domestic corporation is not required to hold more than 2 meetings under par. (a) in any 12-month period with respect to resolutions and notices presented by the same person unless the person pays to the corporation, in advance of the 3rd or subsequent such meeting the reasonable expenses of the meeting including, without limitation, fees and expenses of counsel, as estimated in good faith by the board of directors of the resident domestic corporation and communicated in writing to the person within 10 days after receipt of a 3rd or subsequent resolution and notice from the person. In such event, notwithstanding par. (a), the directors may fix a date for the meeting within 10 days after receipt of payment in full of such estimated expenses rather than within 10 days after receipt of the resolution and notice.

180.1150(6) (6) Any sale or other disposition of shares by a person holding both shares having full voting power and shares having voting power limited under sub. (2) shall be deemed to reduce the number of shares having limited voting power until such shares are exhausted.

180.1150(7) (7) A corporation that is not a resident domestic corporation may elect, by express provision in its articles of incorporation, to be subject to this section as if it were a resident domestic corporation unless its articles of incorporation contain a provision stating that the corporation is a close corporation under ss. 180.1801 to 180.1837.

180.1150 History History: 1989 a. 303; 1995 a. 336; 1997 a. 27; 2001 a. 44; 2005 a. 476.



180.1161 Conversion.

180.1161  Conversion.

180.1161(1)(1)

180.1161(1)(a)(a) A domestic corporation may convert to another form of business entity if it satisfies the requirements under this section and if the conversion is permitted under the applicable law of the jurisdiction that governs the organization of the business entity into which the domestic corporation is converting.

180.1161(1)(b) (b) In addition to satisfying any applicable legal requirements of the jurisdiction that governs the organization of the business entity into which the domestic corporation is converting and that relate to the submission and approval of a plan of conversion, the domestic corporation shall comply with the procedures that govern a plan of merger under s. 180.1103 for the submission and approval of a plan of conversion.

180.1161(2) (2)

180.1161(2)(a)(a) A business entity other than a domestic corporation may convert to a domestic corporation if it satisfies the requirements under this section and if the conversion is permitted under the applicable law of the jurisdiction that governs the business entity.

180.1161(2)(b) (b) A business entity converting into a domestic corporation shall comply with the procedures that govern the submission and approval of a plan of conversion of the jurisdiction that governs the business entity.

180.1161(3) (3) A plan of conversion shall set forth all of the following:

180.1161(3)(a) (a) The name, form of business entity, and the identity of the jurisdiction governing the business entity that is to be converted.

180.1161(3)(b) (b) The name, form of business entity, and the identity of the jurisdiction that will govern the business entity after conversion.

180.1161(3)(c) (c) The terms and conditions of the conversion.

180.1161(3)(d) (d) The manner and basis of converting the shares or other ownership interests of the business entity that is to be converted into the shares or other ownership interests of the new form of business entity.

180.1161(3)(e) (e) The effective date and time of the conversion, if the conversion is to be effective other than at the close of business on the date of filing the certificate of conversion, as provided under s. 180.0123.

180.1161(3)(f) (f) A copy of the articles of incorporation, articles of organization, certificate of limited partnership, or other similar governing document of the business entity after conversion.

180.1161(3)(g) (g) Other provisions relating to the conversion, as determined by the business entity.

180.1161(4) (4) When a conversion is effective, all of the following shall occur:

180.1161(4)(a) (a)

180.1161(4)(a)1.1. Except with respect to taxation laws of each jurisdiction that are applicable upon the conversion of the business entity, the business entity that was converted is no longer subject to the applicable law of the jurisdiction that governed the organization of the prior form of business entity and is subject to the applicable law of the jurisdiction that governs the new form of business entity.

180.1161(4)(a)2. 2. If the conversion is from or to a business entity under the laws applicable to which one or more of the owners thereof is liable for the debts and obligations of such business entity, such owner or owners shall continue to be or become so liable for debts and obligations of such business entity, but only for such debts and obligations accrued during the period or periods in which such laws are applicable to such owner or owners. This subdivision does not affect liability under any taxation laws.

180.1161(4)(b) (b) The business entity continues to have all liabilities of the business entity that was converted.

180.1161(4)(c) (c) The business entity continues to be vested with title to all property owned by the business entity that was converted without reversion or impairment.

180.1161(4)(d) (d) The articles of incorporation, articles of organization, certificate of limited partnership, or other similar governing document, whichever is applicable, of the business entity are as provided in the plan of conversion.

180.1161(4)(e) (e) All other provisions of the plan of conversion apply.

180.1161(5) (5) After a plan of conversion is submitted and approved, the business entity that is to be converted shall deliver to the department for filing a certificate of conversion that includes all of the following:

180.1161(5)(a) (a) The plan of conversion.

180.1161(5)(b) (b) A statement that the plan of conversion was approved in accordance with the applicable law of the jurisdiction that governs the organization of the business entity.

180.1161(5)(bm) (bm) A statement indicating whether the business entity that is to be converted has a fee simple ownership interest in any Wisconsin real estate.

180.1161(5)(c) (c) The registered agent and registered office, record agent and record office, or other similar agent and office of the business entity before and after conversion.

180.1161(6) (6) Any civil, criminal, administrative, or investigatory proceeding that is pending by or against a business entity that is converted may be continued by or against the business entity after the effective date of conversion.

180.1161 History History: 2001 a. 44; 2005 a. 476.

180.1161 Annotation Next Economy Legislation: Allowing Complex Business Reorganizations. Boucher, Sosnowski, & Nichols. Wis. Law. Aug. 2002.



180.1201 Sale of assets in regular course of business; mortgage of assets; transfer of assets to subsidiary.

180.1201  Sale of assets in regular course of business; mortgage of assets; transfer of assets to subsidiary.

180.1201(1)(1) A corporation may, on the terms and conditions and for the consideration determined by the board of directors, do any of the following:

180.1201(1)(a) (a) Sell, lease, exchange or otherwise dispose of all, or substantially all, of its property in the usual and regular course of business.

180.1201(1)(b) (b) Sell, lease, exchange or otherwise dispose of less than substantially all of its property whether or not in the usual and regular course of business.

180.1201(1)(c) (c) Mortgage, pledge, dedicate to the repayment of indebtedness, whether with or without recourse, or otherwise encumber any or all of its property whether or not in the usual and regular course of business.

180.1201(1)(d) (d) Transfer any or all of its assets to one or more corporations or other entities, all of the shares or interests of which are owned by the corporation, unless the transfer is in connection with a plan or action involving the sale, exchange, or disposal of all or substantially all of the assets of the corporation and requires shareholder approval under s. 180.1202.

180.1201(2) (2) Unless required by the articles of incorporation, approval by the shareholders of a transaction permitted in sub. (1) is not required.

180.1201 History History: 1989 a. 303; 1991 a. 16; 2005 a. 476.



180.1202 Sale of assets other than in regular course of business.

180.1202  Sale of assets other than in regular course of business.

180.1202(1)(1) Except as provided in sub. (5), a corporation may sell, lease, exchange or otherwise dispose of all, or substantially all, of its property, with or without goodwill, otherwise than in the usual and regular course of business, on the terms and conditions and for the consideration determined by the corporation's board of directors, upon adoption of a resolution by the board of directors approving the proposed transaction and approval by its shareholders of the proposed transaction.

180.1202(2) (2) The corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders' meeting in accordance with s. 180.0705, except the notice shall be given no fewer than 20 days before the meeting date. The notice shall also state that the purpose, or one of the purposes, of the meeting is to consider the sale, lease, exchange or other disposition of all, or substantially all, of the property of the corporation and contain or be accompanied by a description of the transaction.

180.1202(3) (3) Unless this chapter, the articles of incorporation or bylaws adopted under authority granted in the articles of incorporation require a greater vote or a vote by voting groups, the proposed transaction is authorized if approved by a majority of all the votes entitled to be cast on the transaction.

180.1202(4) (4) After a sale, lease, exchange or other disposition of property is authorized, the transaction may be abandoned, subject to any contractual rights, without further shareholder action.

180.1202(5) (5) A transaction that constitutes a distribution is governed by s. 180.0640 and not by this section.

180.1202 History History: 1989 a. 303; 1991 a. 16; 1997 a. 254.

180.1202 Annotation In determining whether "substantially all" corporate assets are transferred within the meaning of s. 180.71 [now s. 180.1202] more than dollar values must be considered. The determinitive factor is whether the sale changes the nature of corporate activity. Sterman v. Hornbeck, 156 Wis. 2d 556, 457 N.W.2d 874 (Ct. App. 1990).



180.1301 Definitions.

180.1301  Definitions. In ss. 180.1301 to 180.1331:

180.1301(1) (1) "Beneficial shareholder" means a person who is a beneficial owner of shares held by a nominee as the shareholder.

180.1301(1m) (1m) "Business combination" has the meaning given in s. 180.1130 (3).

180.1301(2) (2) "Corporation" means the issuer corporation or, if the corporate action giving rise to dissenters' rights under s. 180.1302 is a merger or share exchange that has been effectuated, the surviving domestic corporation or foreign corporation of the merger or the acquiring domestic corporation or foreign corporation of the share exchange.

180.1301(3) (3) "Dissenter" means a shareholder or beneficial shareholder who is entitled to dissent from corporate action under s. 180.1302 and who exercises that right when and in the manner required by ss. 180.1320 to 180.1328.

180.1301(4) (4) "Fair value", with respect to a dissenter's shares other than in a business combination, means the value of the shares immediately before the effectuation of the corporate action to which the dissenter objects, excluding any appreciation or depreciation in anticipation of the corporate action unless exclusion would be inequitable. "Fair value", with respect to a dissenter's shares in a business combination, means market value, as defined in s. 180.1130 (9) (a) 1. to 4.

180.1301(5) (5) "Interest" means interest from the effectuation date of the corporate action until the date of payment, at the average rate currently paid by the corporation on its principal bank loans or, if none, at a rate that is fair and equitable under all of the circumstances.

180.1301(6) (6) "Issuer corporation" means a domestic corporation that is the issuer of the shares held by a dissenter before the corporate action.

180.1301 History History: 1989 a. 303; 1991 a. 16.

180.1301 Annotation "Date of payment" in sub. (5) refers to the actual payment date by a corporation following a special proceeding, even if the payment occurs after a "verdict, decision or report," within the meaning of s. 814.04 (4), or after "judgment," within the meaning of s. 815.05 (8). Thus the definition of interest contained in sub. (5) applies to the time period following a court decision on fair value until final payment is made. HMO-W Incorporated v. SSM Health Care System, 2003 WI App 137, 266 Wis. 2d 69, 667 N.W.2d 733, 02-0042.

180.1301 Annotation The phrase "rate that is fair and equitable under all of the circumstances" in sub. (5) directs the circuit court to consider the circumstances of the particular case in determining the interest rate to be paid. It was appropriate under this standard to look at the borrowing power of a parent corporation to determine if the rate the subsidiary would obtain would be the rate the parent could obtain. HMO-W Incorporated v. SSM Health Care System, 2003 WI App 137, 266 Wis. 2d 69, 667 N.W.2d 733, 02-0042.



180.1302 Right to dissent.

180.1302  Right to dissent.

180.1302(1)(1) Except as provided in sub. (4) and s. 180.1008 (3), a shareholder or beneficial shareholder may dissent from, and obtain payment of the fair value of his or her shares in the event of, any of the following corporate actions:

180.1302(1)(a) (a) Consummation of a plan of merger to which the issuer corporation is a party if any of the following applies:

180.1302(1)(a)1. 1. Shareholder approval is required for the merger by s. 180.1103 or by the articles of incorporation.

180.1302(1)(a)2. 2. The issuer corporation is a subsidiary that is merged with its parent under s. 180.1104.

180.1302(1)(a)3. 3. The issuer corporation is a parent that is merged with its subsidiary under s. 180.1104. This subdivision does not apply if all of the following are true:

180.1302(1)(a)3.a. a. The articles of incorporation of the surviving corporation do not differ from the articles of incorporation of the parent before the merger, except for amendments specified in s. 180.1002 (1) to (9).

180.1302(1)(a)3.b. b. Each shareholder of the parent whose shares were outstanding immediately before the effective time of the merger holds the same number of shares with identical designations, preferences, limitations, and relative rights, immediately after the merger.

180.1302(1)(a)3.c. c. The number of voting shares, as defined in s. 180.1103 (5) (a) 2., outstanding immediately after the merger, plus the number of voting shares issuable as a result of the merger, either by the conversion of securities issued pursuant to the merger or the exercise of rights or warrants issued pursuant to the merger, do not exceed by more than 20 percent the total number of voting shares of the parent outstanding immediately before the merger.

180.1302(1)(a)3.d. d. The number of participating shares, as defined in s. 180.1103 (5) (a) 1., outstanding immediately after the merger, plus the number of participating shares issuable as a result of the merger, either by the conversion of securities issued pursuant to the merger or the exercise of rights or warrants issued pursuant to the merger, do not exceed by more than 20 percent the total number of participating shares of the parent outstanding immediately before the merger.

180.1302(1)(b) (b) Consummation of a plan of share exchange if the issuer corporation's shares will be acquired, and the shareholder or the shareholder holding shares on behalf of the beneficial shareholder is entitled to vote on the plan.

180.1302(1)(c) (c) Consummation of a sale or exchange of all, or substantially all, of the property of the issuer corporation other than in the usual and regular course of business, including a sale in dissolution, but not including any of the following:

180.1302(1)(c)1. 1. A sale pursuant to court order.

180.1302(1)(c)2. 2. A sale for cash pursuant to a plan by which all or substantially all of the net proceeds of the sale will be distributed to the shareholders within one year after the date of sale.

180.1302(1)(cm) (cm) Consummation of a plan of conversion.

180.1302(1)(d) (d) Except as provided in sub. (2), any other corporate action taken pursuant to a shareholder vote to the extent that the articles of incorporation, bylaws or a resolution of the board of directors provides that the voting or nonvoting shareholder or beneficial shareholder may dissent and obtain payment for his or her shares.

180.1302(2) (2) Except as provided in sub. (4) and s. 180.1008 (3), the articles of incorporation may allow a shareholder or beneficial shareholder to dissent from an amendment of the articles of incorporation and obtain payment of the fair value of his or her shares if the amendment materially and adversely affects rights in respect of a dissenter's shares because it does any of the following:

180.1302(2)(a) (a) Alters or abolishes a preferential right of the shares.

180.1302(2)(b) (b) Creates, alters or abolishes a right in respect of redemption, including a provision respecting a sinking fund for the redemption or repurchase, of the shares.

180.1302(2)(c) (c) Alters or abolishes a preemptive right of the holder of shares to acquire shares or other securities.

180.1302(2)(d) (d) Excludes or limits the right of the shares to vote on any matter or to cumulate votes, other than a limitation by dilution through issuance of shares or other securities with similar voting rights.

180.1302(2)(e) (e) Reduces the number of shares owned by the shareholder or beneficial shareholder to a fraction of a share if the fractional share so created is to be acquired for cash under s. 180.0604.

180.1302(3) (3) Notwithstanding sub. (1) (a) to (c), if the issuer corporation is a statutory close corporation under ss. 180.1801 to 180.1837, a shareholder of the statutory close corporation may dissent from a corporate action and obtain payment of the fair value of his or her shares, to the extent permitted under sub. (1) (d) or (2) or s. 180.1803, 180.1813 (1) (d) or (2) (b), 180.1815 (3) or 180.1829 (1) (c).

180.1302(4) (4) Unless the articles of incorporation provide otherwise, subs. (1) and (2) do not apply to the holders of shares of any class or series if the shares of the class or series are registered on a national securities exchange or quoted on the National Association of Securities Dealers, Inc., automated quotations system on the record date fixed to determine the shareholders entitled to notice of a shareholders meeting at which shareholders are to vote on the proposed corporate action.

180.1302(5) (5) Except as provided in s. 180.1833, a shareholder or beneficial shareholder entitled to dissent and obtain payment for his or her shares under ss. 180.1301 to 180.1331 may not challenge the corporate action creating his or her entitlement unless the action is unlawful or fraudulent with respect to the shareholder, beneficial shareholder or issuer corporation.

180.1302 History History: 1989 a. 303; 1991 a. 16; 2001 a. 44; 2005 a. 476.

180.1302 Annotation Minority discounts are inappropriate under dissenters' rights statutes and will not be applied in determining "fair value" under sub. (1). Each dissenting shareholder should be assigned the proportionate interest of his or her shares in the going interest in the entire company. HMO-W Incorporated v. SSM Health Care System, 2000 WI 46, 234 Wis. 2d 707, 611 N.W.2d 250, 98-2834.

180.1302 Annotation The Role of Discounts in Determining "Fair Value" Under Wisconsin's Dissenters' Rights Statutes: The Case for Discounts. Emory. 1995 WLR 1155.



180.1303 Dissent by shareholders and beneficial shareholders.

180.1303  Dissent by shareholders and beneficial shareholders.

180.1303(1)(1) A shareholder may assert dissenters' rights as to fewer than all of the shares registered in his or her name only if the shareholder dissents with respect to all shares beneficially owned by any one person and notifies the corporation in writing of the name and address of each person on whose behalf he or she asserts dissenters' rights. The rights of a shareholder who under this subsection asserts dissenters' rights as to fewer than all of the shares registered in his or her name are determined as if the shares as to which he or she dissents and his or her other shares were registered in the names of different shareholders.

180.1303(2) (2) A beneficial shareholder may assert dissenters' rights as to shares held on his or her behalf only if the beneficial shareholder does all of the following:

180.1303(2)(a) (a) Submits to the corporation the shareholder's written consent to the dissent not later than the time that the beneficial shareholder asserts dissenters' rights.

180.1303(2)(b) (b) Submits the consent under par. (a) with respect to all shares of which he or she is the beneficial shareholder.

180.1303 History History: 1989 a. 303.



180.1320 Notice of dissenters' rights.

180.1320  Notice of dissenters' rights.

180.1320(1) (1) If proposed corporate action creating dissenters' rights under s. 180.1302 is submitted to a vote at a shareholders' meeting, the meeting notice shall state that shareholders and beneficial shareholders are or may be entitled to assert dissenters' rights under ss. 180.1301 to 180.1331 and shall be accompanied by a copy of those sections.

180.1320(2) (2) If corporate action creating dissenters' rights under s. 180.1302 is authorized without a vote of shareholders, the corporation shall notify, in writing and in accordance with s. 180.0141, all shareholders entitled to assert dissenters' rights that the action was authorized and send them the dissenters' notice described in s. 180.1322.

180.1320 History History: 1989 a. 303.

180.1320 Annotation When the plaintiff was not a shareholder at the time of the complained of acts, it had no right to vote in dissent to a plan of liquidation and dissolution, and it could not be a dissenter entitled to notice of dissenters' rights, as only one who can vote in dissent is entitled to such notice under this section. Borne v. Gonstead Advanced Techniques, Inc. 2003 WI App 135, 266 Wis. 2d 253, 667 N.W.2d 709, 01-2624.



180.1321 Notice of intent to demand payment.

180.1321  Notice of intent to demand payment.

180.1321(1) (1) If proposed corporate action creating dissenters' rights under s. 180.1302 is submitted to a vote at a shareholders' meeting, a shareholder or beneficial shareholder who wishes to assert dissenters' rights shall do all of the following:

180.1321(1)(a) (a) Deliver to the issuer corporation before the vote is taken written notice that complies with s. 180.0141 of the shareholder's or beneficial shareholder's intent to demand payment for his or her shares if the proposed action is effectuated.

180.1321(1)(b) (b) Not vote his or her shares in favor of the proposed action.

180.1321(2) (2) A shareholder or beneficial shareholder who fails to satisfy sub. (1) is not entitled to payment for his or her shares under ss. 180.1301 to 180.1331.

180.1321 History History: 1989 a. 303.



180.1322 Dissenters' notice.

180.1322  Dissenters' notice.

180.1322(1)(1) If proposed corporate action creating dissenters' rights under s. 180.1302 is authorized at a shareholders' meeting, the corporation shall deliver a written dissenters' notice to all shareholders and beneficial shareholders who satisfied s. 180.1321.

180.1322(2) (2) The dissenters' notice shall be sent no later than 10 days after the corporate action is authorized at a shareholders' meeting or without a vote of shareholders, whichever is applicable. The dissenters' notice shall comply with s. 180.0141 and shall include or have attached all of the following:

180.1322(2)(a) (a) A statement indicating where the shareholder or beneficial shareholder must send the payment demand and where and when certificates for certificated shares must be deposited.

180.1322(2)(b) (b) For holders of uncertificated shares, an explanation of the extent to which transfer of the shares will be restricted after the payment demand is received.

180.1322(2)(c) (c) A form for demanding payment that includes the date of the first announcement to news media or to shareholders of the terms of the proposed corporate action and that requires the shareholder or beneficial shareholder asserting dissenters' rights to certify whether he or she acquired beneficial ownership of the shares before that date.

180.1322(2)(d) (d) A date by which the corporation must receive the payment demand, which may not be fewer than 30 days nor more than 60 days after the date on which the dissenters' notice is delivered.

180.1322(2)(e) (e) A copy of ss. 180.1301 to 180.1331.

180.1322 History History: 1989 a. 303.



180.1323 Duty to demand payment.

180.1323  Duty to demand payment.

180.1323(1) (1) A shareholder or beneficial shareholder who is sent a dissenters' notice described in s. 180.1322, or a beneficial shareholder whose shares are held by a nominee who is sent a dissenters' notice described in s. 180.1322, must demand payment in writing and certify whether he or she acquired beneficial ownership of the shares before the date specified in the dissenters' notice under s. 180.1322 (2) (c). A shareholder or beneficial shareholder with certificated shares must also deposit his or her certificates in accordance with the terms of the notice.

180.1323(2) (2) A shareholder or beneficial shareholder with certificated shares who demands payment and deposits his or her share certificates under sub. (1) retains all other rights of a shareholder or beneficial shareholder until these rights are canceled or modified by the effectuation of the corporate action.

180.1323(3) (3) A shareholder or beneficial shareholder with certificated or uncertificated shares who does not demand payment by the date set in the dissenters' notice, or a shareholder or beneficial shareholder with certificated shares who does not deposit his or her share certificates where required and by the date set in the dissenters' notice, is not entitled to payment for his or her shares under ss. 180.1301 to 180.1331.

180.1323 History History: 1989 a. 303.



180.1324 Restrictions on uncertificated shares.

180.1324  Restrictions on uncertificated shares.

180.1324(1)(1) The issuer corporation may restrict the transfer of uncertificated shares from the date that the demand for payment for those shares is received until the corporate action is effectuated or the restrictions released under s. 180.1326.

180.1324(2) (2) The shareholder or beneficial shareholder who asserts dissenters' rights as to uncertificated shares retains all of the rights of a shareholder or beneficial shareholder, other than those restricted under sub. (1), until these rights are canceled or modified by the effectuation of the corporate action.

180.1324 History History: 1989 a. 303.



180.1325 Payment.

180.1325  Payment.

180.1325(1)(1) Except as provided in s. 180.1327, as soon as the corporate action is effectuated or upon receipt of a payment demand, whichever is later, the corporation shall pay each shareholder or beneficial shareholder who has complied with s. 180.1323 the amount that the corporation estimates to be the fair value of his or her shares, plus accrued interest.

180.1325(2) (2) The payment shall be accompanied by all of the following:

180.1325(2)(a) (a) The corporation's latest available financial statements, audited and including footnote disclosure if available, but including not less than a balance sheet as of the end of a fiscal year ending not more than 16 months before the date of payment, an income statement for that year, a statement of changes in shareholders' equity for that year and the latest available interim financial statements, if any.

180.1325(2)(b) (b) A statement of the corporation's estimate of the fair value of the shares.

180.1325(2)(c) (c) An explanation of how the interest was calculated.

180.1325(2)(d) (d) A statement of the dissenter's right to demand payment under s. 180.1328 if the dissenter is dissatisfied with the payment.

180.1325(2)(e) (e) A copy of ss. 180.1301 to 180.1331.

180.1325 History History: 1989 a. 303.



180.1326 Failure to take action.

180.1326  Failure to take action.

180.1326(1) (1) If an issuer corporation does not effectuate the corporate action within 60 days after the date set under s. 180.1322 for demanding payment, the issuer corporation shall return the deposited certificates and release the transfer restrictions imposed on uncertificated shares.

180.1326(2) (2) If after returning deposited certificates and releasing transfer restrictions, the issuer corporation effectuates the corporate action, the corporation shall deliver a new dissenters' notice under s. 180.1322 and repeat the payment demand procedure.

180.1326 History History: 1989 a. 303.



180.1327 After-acquired shares.

180.1327  After-acquired shares.

180.1327(1) (1) A corporation may elect to withhold payment required by s. 180.1325 from a dissenter unless the dissenter was the beneficial owner of the shares before the date specified in the dissenters' notice under s. 180.1322 (2) (c) as the date of the first announcement to news media or to shareholders of the terms of the proposed corporate action.

180.1327(2) (2) To the extent that the corporation elects to withhold payment under sub. (1) after effectuating the corporate action, it shall estimate the fair value of the shares, plus accrued interest, and shall pay this amount to each dissenter who agrees to accept it in full satisfaction of his or her demand. The corporation shall send with its offer a statement of its estimate of the fair value of the shares, an explanation of how the interest was calculated, and a statement of the dissenter's right to demand payment under s. 180.1328 if the dissenter is dissatisfied with the offer.

180.1327 History History: 1989 a. 303.



180.1328 Procedure if dissenter dissatisfied with payment or offer.

180.1328  Procedure if dissenter dissatisfied with payment or offer.

180.1328(1)(1) A dissenter may, in the manner provided in sub. (2), notify the corporation of the dissenter's estimate of the fair value of his or her shares and amount of interest due, and demand payment of his or her estimate, less any payment received under s. 180.1325, or reject the offer under s. 180.1327 and demand payment of the fair value of his or her shares and interest due, if any of the following applies:

180.1328(1)(a) (a) The dissenter believes that the amount paid under s. 180.1325 or offered under s. 180.1327 is less than the fair value of his or her shares or that the interest due is incorrectly calculated.

180.1328(1)(b) (b) The corporation fails to make payment under s. 180.1325 within 60 days after the date set under s. 180.1322 for demanding payment.

180.1328(1)(c) (c) The issuer corporation, having failed to effectuate the corporate action, does not return the deposited certificates or release the transfer restrictions imposed on uncertificated shares within 60 days after the date set under s. 180.1322 for demanding payment.

180.1328(2) (2) A dissenter waives his or her right to demand payment under this section unless the dissenter notifies the corporation of his or her demand under sub. (1) in writing within 30 days after the corporation made or offered payment for his or her shares. The notice shall comply with s. 180.0141.

180.1328 History History: 1989 a. 303.

180.1328 Annotation When payment is made by check, the payment date under sub. (2) is the date the payee receives the check. Kohler Co. v. Sogen International Fund, Inc. 2000 WI App 60, 233 Wis. 2d 592, 608 N.W.2d 746, 99-0960.



180.1330 Court action.

180.1330  Court action.

180.1330(1)(1) If a demand for payment under s. 180.1328 remains unsettled, the corporation shall bring a special proceeding within 60 days after receiving the payment demand under s. 180.1328 and petition the court to determine the fair value of the shares and accrued interest. If the corporation does not bring the special proceeding within the 60-day period, it shall pay each dissenter whose demand remains unsettled the amount demanded.

180.1330(2) (2) The corporation shall bring the special proceeding in the circuit court for the county where its principal office or, if none in this state, its registered office is located. If the corporation is a foreign corporation without a registered office in this state, it shall bring the special proceeding in the county in this state in which was located the registered office of the issuer corporation that merged with or whose shares were acquired by the foreign corporation.

180.1330(3) (3) The corporation shall make all dissenters, whether or not residents of this state, whose demands remain unsettled parties to the special proceeding. Each party to the special proceeding shall be served with a copy of the petition as provided in s. 801.14.

180.1330(4) (4) The jurisdiction of the court in which the special proceeding is brought under sub. (2) is plenary and exclusive. The court may appoint one or more persons as appraisers to receive evidence and recommend decision on the question of fair value. An appraiser has the power described in the order appointing him or her or in any amendment to the order. The dissenters are entitled to the same discovery rights as parties in other civil proceedings.

180.1330(5) (5) Each dissenter made a party to the special proceeding is entitled to judgment for any of the following:

180.1330(5)(a) (a) The amount, if any, by which the court finds the fair value of his or her shares, plus interest, exceeds the amount paid by the corporation.

180.1330(5)(b) (b) The fair value, plus accrued interest, of his or her shares acquired on or after the date specified in the dissenter's notice under s. 180.1322 (2) (c), for which the corporation elected to withhold payment under s. 180.1327.

180.1330 History History: 1989 a. 303.

180.1330 Annotation Because this section does not provide for different procedures, all procedural mechanisms under chs. 801 to 847 are available in an action under this section. Kohler Co. v. Sogen International Fund, Inc. 2000 WI App 60, 233 Wis. 2d 592, 608 N.W.2d 746, 99-0960.

180.1330 Annotation Subs. (2) and (4) establish a rule of venue applicable within Wisconsin's judicial system and do not attempt to block corporations from using federal diversity jurisdiction. Albert Trostel & Son v. Edward Notz, 679 F.3d 627 (2012).



180.1331 Court costs and counsel fees.

180.1331  Court costs and counsel fees.

180.1331(1) (1)

180.1331(1)(a)(a) Notwithstanding ss. 814.01 to 814.04, the court in a special proceeding brought under s. 180.1330 shall determine all costs of the proceeding, including the reasonable compensation and expenses of appraisers appointed by the court and shall assess the costs against the corporation, except as provided in par. (b).

180.1331(1)(b) (b) Notwithstanding ss. 814.01 and 814.04, the court may assess costs against all or some of the dissenters, in amounts that the court finds to be equitable, to the extent that the court finds the dissenters acted arbitrarily, vexatiously or not in good faith in demanding payment under s. 180.1328.

180.1331(2) (2) The parties shall bear their own expenses of the proceeding, except that, notwithstanding ss. 814.01 to 814.04, the court may also assess the fees and expenses of counsel and experts for the respective parties, in amounts that the court finds to be equitable, as follows:

180.1331(2)(a) (a) Against the corporation and in favor of any dissenter if the court finds that the corporation did not substantially comply with ss. 180.1320 to 180.1328.

180.1331(2)(b) (b) Against the corporation or against a dissenter, in favor of any other party, if the court finds that the party against whom the fees and expenses are assessed acted arbitrarily, vexatiously or not in good faith with respect to the rights provided by this chapter.

180.1331(3) (3) Notwithstanding ss. 814.01 to 814.04, if the court finds that the services of counsel and experts for any dissenter were of substantial benefit to other dissenters similarly situated, the court may award to these counsel and experts reasonable fees to be paid out of the amounts awarded the dissenters who were benefited.

180.1331 History History: 1989 a. 303.



180.1401 Dissolution before issuance of shares.

180.1401  Dissolution before issuance of shares.

180.1401(1)(1) The incorporators or the board of directors of a corporation that has not issued shares may authorize the dissolution of the corporation.

180.1401(2) (2) At any time after dissolution is authorized under sub. (1), the corporation may dissolve by delivering to the department for filing articles of dissolution that include all of the following:

180.1401(2)(a) (a) The name of the corporation.

180.1401(2)(b) (b) The date of its incorporation.

180.1401(2)(c) (c) A statement that none of the corporation's shares has been issued.

180.1401(2)(d) (d) A statement that no debt of the corporation remains unpaid.

180.1401(2)(e) (e) A statement that the incorporators or the board of directors, specifying which, authorized the dissolution in accordance with this section.

180.1401(3) (3) A corporation is dissolved under this section on the effective date of its articles of dissolution.

180.1401 History History: 1989 a. 303; 1995 a. 27.



180.1402 Dissolution by board of directors and shareholders.

180.1402  Dissolution by board of directors and shareholders.

180.1402(1)(1)

180.1402(1)(a)(a) A corporation's board of directors may propose dissolution for submission to the shareholders.

180.1402(1)(b) (b) The board of directors may condition its submission of the proposal for dissolution on any basis.

180.1402(2) (2) The corporation shall notify each shareholder, whether or not entitled to vote, of the proposed shareholders' meeting in accordance with s. 180.0705, except the notice shall state that the purpose, or one of the purposes, of the meeting is to consider and to act upon dissolving the corporation.

180.1402(3) (3) Unless this chapter, the articles of incorporation, bylaws adopted under authority granted in the articles of incorporation or, acting under sub. (1) (b), the board of directors requires a greater vote or a vote by voting groups, the proposal to dissolve is adopted if approved by a majority of all the votes entitled to be cast on the proposal. Dissolution is authorized upon adoption of the proposal.

180.1402 History History: 1989 a. 303; 1991 a. 16.



180.1403 Articles of dissolution for dissolution under s. 180.1402.

180.1403  Articles of dissolution for dissolution under s. 180.1402.

180.1403(1) (1) At any time after dissolution is authorized under s. 180.1402, the corporation may dissolve by delivering to the department for filing articles of dissolution that include all of the following:

180.1403(1)(a) (a) The name of the corporation.

180.1403(1)(b) (b) The date on which dissolution was authorized.

180.1403(1)(c) (c) A statement that dissolution was authorized in accordance with s. 180.1402.

180.1403(1)(d) (d) If the corporation is to retain the exclusive use of its name for less than 120 days after the effective date of its articles of dissolution, as provided in s. 180.1405 (3), a statement specifying the shorter period.

180.1403(2) (2) A corporation is dissolved under this section on the effective date of its articles of dissolution.

180.1403 History History: 1989 a. 303; 1995 a. 27.



180.1404 Revocation of dissolution.

180.1404  Revocation of dissolution.

180.1404(1) (1) A corporation may revoke its dissolution authorized under s. 180.1401 or 180.1402, within 120 days after the effective date of the dissolution.

180.1404(2) (2) Revocation of dissolution shall be authorized in the same manner that the dissolution was authorized, except the board of directors may revoke the dissolution if any of the following applies:

180.1404(2)(a) (a) The dissolution was authorized by the incorporators under s. 180.1401.

180.1404(2)(b) (b) The authorization of dissolution permits revocation by action of the board of directors alone, without shareholder action.

180.1404(3) (3) After the revocation of dissolution is authorized, the corporation may revoke the dissolution by delivering to the department for filing articles of revocation of dissolution, together with a copy of its articles of dissolution, that include all of the following:

180.1404(3)(a) (a) The name of the corporation.

180.1404(3)(b) (b) The effective date of the dissolution that is revoked.

180.1404(3)(c) (c) The date that the revocation of dissolution was authorized.

180.1404(3)(d) (d) A statement that the revocation of dissolution was authorized in the same manner as the dissolution or that the revocation of dissolution was authorized by the board of directors under sub. (2) (a) or (b).

180.1404(4) (4) On the effective date of the articles of revocation of dissolution, the revocation of dissolution shall relate back to and take effect as of the effective date of the dissolution, and the corporation may resume carrying on its business as if dissolution had never occurred.

180.1404 History History: 1989 a. 303; 1995 a. 27.



180.1405 Effect of dissolution.

180.1405  Effect of dissolution.

180.1405(1) (1) A dissolved corporation continues its corporate existence but may not carry on any business except that which is appropriate to wind up and liquidate its business and affairs including the following:

180.1405(1)(a) (a) Collecting its assets.

180.1405(1)(b) (b) Disposing of its properties that will not be distributed in kind to its shareholders.

180.1405(1)(c) (c) Discharging or making provision for discharging its liabilities.

180.1405(1)(d) (d) Distributing its remaining property among its shareholders according to their interests.

180.1405(1)(e) (e) Doing every other act necessary to wind up and liquidate its business and affairs.

180.1405(2) (2) Dissolution of a corporation does not do any of the following:

180.1405(2)(a) (a) Transfer title to the corporation's property.

180.1405(2)(b) (b) Prevent transfer of its shares or securities, although the authorization to dissolve may provide for closing the corporation's share transfer records.

180.1405(2)(c) (c) Subject its directors or officers to standards of conduct different from those prescribed in this chapter.

180.1405(2)(d) (d) Change any of the following:

180.1405(2)(d)1. 1. Quorum or voting requirements for its board of directors or shareholders.

180.1405(2)(d)2. 2. Provisions for selection, resignation or removal of its directors or officers or both.

180.1405(2)(d)3. 3. Provisions for amending its articles of incorporation or bylaws.

180.1405(2)(e) (e) Prevent commencement of a civil, criminal, administrative or investigatory proceeding by or against the corporation in its corporate name.

180.1405(2)(f) (f) Abate or suspend a civil, criminal, administrative or investigatory proceeding pending by or against the corporation on the effective date of dissolution.

180.1405(2)(g) (g) Terminate the authority of the registered agent of the corporation.

180.1405(3) (3) Except as provided in s. 180.1421 (4) and unless a dissolved corporation registers its corporate name under s. 180.0403 (2), the dissolved corporation retains the exclusive use of its corporate name for 120 days after the effective date of its articles of dissolution or for a shorter period if specified in its articles of dissolution under s. 180.1403 (1) (d).

180.1405 History History: 1989 a. 303.



180.1406 Known claims against dissolved corporation.

180.1406  Known claims against dissolved corporation.

180.1406(1)(1) Except as provided in sub. (4), a dissolved corporation may dispose of the known claims against it by following the procedure described in this section.

180.1406(2) (2) A dissolved corporation may deliver written notice of the dissolution to known claimants at any time after the effective date of the dissolution. The written notice is subject to s. 180.0141 (5) and shall include all of the following:

180.1406(2)(a) (a) A description of the information that must be included in a claim.

180.1406(2)(b) (b) The mailing address where a claim may be sent.

180.1406(2)(c) (c) The deadline, which may not be fewer than 120 days after the written notice is effective under s. 180.0141 (5), by which the dissolved corporation must receive the claim.

180.1406(2)(d) (d) A statement that the claim is barred if not received by the deadline.

180.1406(3) (3) If a claimant is notified as provided by sub. (2), the claimant's claim against the dissolved corporation is barred, except as provided in sub. (4), if any of the following applies:

180.1406(3)(a) (a) The claimant fails to deliver the claim to the dissolved corporation by the deadline specified in the notice.

180.1406(3)(b) (b) The dissolved corporation rejects the claim and the claimant does not bring a proceeding to enforce the claim within 90 days after written notice of the rejection is effective under s. 180.0141 (5).

180.1406(4) (4) This section does not apply to any of the following:

180.1406(4)(a) (a) A claim based on a contingent liability or an event occurring after the effective date of the dissolution.

180.1406(4)(b) (b) The liability of a corporation for an additional assessment under s. 71.74 or for sales and use taxes determined as owing under s. 77.59.

180.1406 History History: 1989 a. 303.



180.1407 Claims against dissolved corporation generally.

180.1407  Claims against dissolved corporation generally.

180.1407(1)(1) A dissolved corporation may publish notice of its dissolution and request that persons with claims, whether known or unknown, against the corporation or its directors, officers or shareholders, in their capacities as such, present them in accordance with the notice. The notice shall be published as a class 1 notice, under ch. 985, in a newspaper of general circulation in the county where the dissolved corporation's principal office or, if none in this state, its registered office is or was last located. The notice shall include all of the following:

180.1407(1)(a) (a) A description of the information that must be included in a claim.

180.1407(1)(b) (b) A mailing address where the claim may be sent.

180.1407(1)(c) (c) A statement that a claim against the dissolved corporation or its directors, officers or shareholders is barred unless a proceeding to enforce the claim is brought within 2 years after the publication date of the notice.

180.1407(2) (2) Except as provided in sub. (3), if the dissolved corporation publishes a newspaper notice in accordance with sub. (1), a claim against the dissolved corporation or its directors, officers or shareholders is barred unless the claimant brings a proceeding to enforce the claim within 2 years after the publication date of the newspaper notice, if the claimant is any of the following:

180.1407(2)(a) (a) A claimant who did not receive written notice under s. 180.1406.

180.1407(2)(b) (b) A claimant who delivered his or her claim to the dissolved corporation by the deadline set under s. 180.1406 if the dissolved corporation has not acted on the claim.

180.1407(2)(c) (c) A claimant whose claim is contingent or based on an event occurring after the effective date of the dissolution.

180.1407(3) (3) This section does not apply to the liability of a corporation for an additional assessment under s. 71.74, for an additional assessment of real estate transfer fees under s. 77.26 or for sales and use taxes determined as owing under s. 77.59.

180.1407 History History: 1989 a. 303; 1993 a. 205.



180.1408 Enforcing claims.

180.1408  Enforcing claims.

180.1408(1)(1) A claim not barred under s. 180.1406 or 180.1407 may be enforced against the dissolved corporation to the extent of its undistributed assets.

180.1408(2) (2) If the dissolved corporation's assets have been distributed in liquidation, a claim not barred under s. 180.1406 or 180.1407 may be enforced against a shareholder of the dissolved corporation to the extent of the shareholder's proportionate share of the claim or the corporate assets distributed to him or her in liquidation, whichever is less, but a shareholder's total liability for all claims under this section may not exceed the total amount of assets distributed to him or her. As computed for purposes of this subsection, the shareholder's proportionate share of the claim shall reflect the preferences, limitations and relative rights of the class or classes of shares owned by the shareholder as well as the number of shares owned, and shall be equal to the amount by which payment of the claim from the assets of the corporation before dissolution would have reduced the total amount of assets to be distributed to the shareholder upon dissolution.

180.1408 History History: 1989 a. 303.



180.1420 Grounds for administrative dissolution.

180.1420  Grounds for administrative dissolution. The department may bring a proceeding under s. 180.1421 to administratively dissolve a corporation if any of the following occurs:

180.1420(1) (1) The corporation does not pay, within one year after they are due, any fees or penalties due the department under this chapter.

180.1420(2) (2) The corporation does not have on file its annual report with the department within one year after it is due.

180.1420(3) (3) The corporation is without a registered agent or registered office in this state for at least one year.

180.1420(4) (4) The corporation does not notify the department within one year that its registered agent or registered office has been changed, that its registered agent has resigned or that its registered office has been discontinued.

180.1420(5) (5) The corporation's period of duration stated in its articles of incorporation expires.

180.1420(6) (6) The corporation violates s. 940.302 (2) or 948.051 (2).

180.1420 History History: 1989 a. 303; 1991 a. 16; 1995 a. 27; 2007 a. 116.



180.1421 Procedure for and effect of administrative dissolution.

180.1421  Procedure for and effect of administrative dissolution.

180.1421(1)(1) If the department determines that one or more grounds exist under s. 180.1420 for dissolving a corporation, the department shall give the corporation under s. 180.0141 notice of the determination. Notwithstanding s. 180.0141 (2) (b), (3), and (4), the notice shall be in writing and addressed to the registered office of the corporation.

180.1421(2) (2)

180.1421(2)(a)(a) Within 60 days after the notice takes effect under s. 180.0141 (5) (a), the corporation shall correct each ground for dissolution or demonstrate to the reasonable satisfaction of the department that each ground determined by the department does not exist.

180.1421(2)(b) (b) If the corporation fails to satisfy par. (a), the department shall administratively dissolve the corporation. The department shall enter a notation in its records to reflect each ground for dissolution and the effective date of dissolution and shall give the corporation under s. 180.0141 notice of those facts. Notwithstanding s. 180.0141 (2) (b), (3), and (4), the notice shall be in writing and addressed to the registered office of the corporation.

180.1421(2m) (2m)

180.1421(2m)(a)(a) If a notice under sub. (1) or (2) (b) is returned to the department as undeliverable, the department shall again give notice to the corporation under s. 180.0141. Notwithstanding s. 180.0141 (2) (b), (3), and (4) and except as provided under par. (b), the notice under this paragraph shall be in writing and addressed to the principal office of the corporation.

180.1421(2m)(b) (b) If the notice under par. (a) is returned to the department as undeliverable or if the corporation's principal office cannot be determined from the records of the department, the department shall give the notice by posting the notice on the department's Internet site.

180.1421(3) (3) Sections 180.1405 (1) and (2) and 180.1406 to 180.1408 apply to a corporation that is administratively dissolved.

180.1421(4) (4) The corporation's right to the exclusive use of its corporate name terminates on the effective date of its administrative dissolution.

180.1421 History History: 1989 a. 303; 1995 a. 27; 2001 a. 44; 2011 a. 234; 2013 a. 20.



180.1422 Reinstatement following administrative dissolution.

180.1422  Reinstatement following administrative dissolution.

180.1422(1)(1) A corporation that is administratively dissolved may apply to the department for reinstatement. The application shall include all of the following:

180.1422(1)(a) (a) The name of the corporation and the effective date of its administrative dissolution.

180.1422(1)(b) (b) A statement that each ground for dissolution either did not exist or has been cured.

180.1422(1)(c) (c) A statement that the corporation's name satisfies s. 180.0401.

180.1422(2) (2)

180.1422(2)(a)(a) The department shall cancel the certificate of dissolution and issue a certificate of reinstatement that complies with par. (b) if the department determines all of the following:

180.1422(2)(a)1. 1. That the application contains the information required by sub. (1) and the information is correct.

180.1422(2)(a)2. 2. That all fees and penalties owed by the corporation to the department under this chapter have been paid.

180.1422(2)(b) (b) The certificate of reinstatement shall state the department's determination under par. (a) and the effective date of reinstatement. The department shall file the certificate and provide a copy to the corporation or its representative.

180.1422(3) (3) When the reinstatement becomes effective, it shall relate back to and take effect as of the effective date of the administrative dissolution, and the corporation may resume carrying on its business as if the administrative dissolution had never occurred.

180.1422 History History: 1989 a. 303; 1991 a. 173; 1993 a. 214; 1995 a. 27; 1997 a. 27.

180.1422 Annotation The secretary of state [now dept. of financial institutions] has the power to reinstate a corporation only during the two year period under sub. (1). Avenue, Inc. v. La Follette, 183 Wis. 2d 409, 515 N.W.2d 339 (Ct. App. 1994).



180.1423 Appeal from denial of reinstatement.

180.1423  Appeal from denial of reinstatement.

180.1423(1) (1) If the department denies a corporation's application for reinstatement under s. 180.1422, the department shall serve the corporation under s. 180.0504 with a written notice that explains each reason for denial.

180.1423(2) (2) The corporation may appeal the denial of reinstatement to the circuit court for the county where the corporation's principal office or, if none in this state, its registered office is located, within 30 days after service of the notice of denial is perfected. The corporation shall appeal by petitioning the court to set aside the dissolution and attaching to the petition copies of the department's certificate of dissolution, the corporation's application for reinstatement and the department's notice of denial.

180.1423(3) (3) The court may order the department to reinstate the dissolved corporation or may take other action that the court considers appropriate.

180.1423(4) (4) The court's final decision may be appealed as in other civil proceedings.

180.1423 History History: 1989 a. 303; 1995 a. 27.

180.1423 Annotation This section provides an appeal to circuit court only if the application for reinstatement was timely filed and denied under s. 180.1422. Casanova Retail Liquor Store, Inc. v. State, 196 Wis. 2d 947, 540 N.W.2d 18 (Ct. App. 1995), 95-1389.



180.1430 Grounds for judicial dissolution.

180.1430  Grounds for judicial dissolution. The circuit court for the county where the corporation's principal office or, if none in this state, its registered office is or was last located may dissolve a corporation in a proceeding:

180.1430(1) (1) By the attorney general, if any of the following is established:

180.1430(1)(a) (a) That the corporation obtained its articles of incorporation through fraud.

180.1430(1)(b) (b) That the corporation has continued to exceed or abuse the authority conferred upon it by law.

180.1430(2) (2) By a shareholder, if any of the following is established:

180.1430(2)(a) (a) That the directors are deadlocked in the management of the corporate affairs, the shareholders are unable to break the deadlock and, because of the deadlock, either irreparable injury to the corporation is threatened or being suffered or the business and affairs of the corporation can no longer be conducted to the advantage of the shareholders generally.

180.1430(2)(b) (b) That the directors or those in control of the corporation have acted, are acting or will act in a manner that is illegal, oppressive or fraudulent.

180.1430(2)(c) (c) That the shareholders are deadlocked in voting power and have failed, for a period that includes at least 2 consecutive annual meeting dates, to elect successors to directors whose terms have expired or would have expired upon the election and, if necessary, qualification of their successors.

180.1430(2)(d) (d) That the corporate assets are being misapplied or wasted.

180.1430(3) (3) By a creditor, if any of the following is established:

180.1430(3)(a) (a) That the creditor's claim has been reduced to judgment, the execution on the judgment returned unsatisfied and the corporation is insolvent.

180.1430(3)(b) (b) That the corporation has admitted in writing that the creditor's claim is due and owing and the corporation is insolvent.

180.1430(4) (4) By the corporation, to have its voluntary dissolution continued under court supervision.

180.1430(5) (5) Under s. 946.87.

180.1430 History History: 1989 a. 303, 359; 1991 a. 16.

180.1430 Annotation As used in sub. (2) (b), "oppressive conduct" means: 1) burdensome, harsh, and wrongful conduct; a lack of probity and fair dealing in the affairs of the company to the prejudice of some of its members; or 2) a visual departure from the standards of fair dealing, and a violation of fair play to which every shareholder who entrusts money to the company is entitled to rely. Jorgensen v. Water Works, Inc. 218 Wis. 2d 761, 582 N.W.2d 98 (Ct. App. 1998), 97-1729.

180.1430 Annotation To bring an individual claim for breach of fiduciary duty, the complaint must allege facts sufficient, if proved, to show an injury personal to the complainant, rather than primarily to the corporation. The plaintiff must also show that each defendant had a fiduciary duty to the plaintiff in respect to corporate affairs that to each defendant constitutes a breach. Generally a claim of waste of corporate assets must be brought in a derivative action and not as a direct action. Reget v. Paige, 2001 WI App 73, 242 Wis. 2d 278, 626 N.W.2d 302, 99-0838.



180.1431 Procedure for judicial dissolution.

180.1431  Procedure for judicial dissolution.

180.1431(1) (1) It is not necessary to make shareholders parties to a proceeding to dissolve a corporation unless relief is sought against them individually.

180.1431(2) (2) A court in a proceeding brought to dissolve a corporation may issue injunctions, appoint a receiver pendente lite with all the powers and duties that the court directs, take other action required to preserve the corporate assets wherever located and carry on the business of the corporation until a full hearing can be held.

180.1431 History History: 1989 a. 303.



180.1432 Receivership.

180.1432  Receivership.

180.1432(1)(1) A court in a judicial proceeding brought to dissolve a corporation may appoint one or more receivers to wind up and liquidate the business and affairs of the corporation. The court shall hold a hearing, after notifying all parties to the proceeding and any interested persons designated by the court, before appointing a receiver. The court appointing a receiver has exclusive jurisdiction over the corporation and all of its property wherever located.

180.1432(2) (2) The court may appoint as a receiver a natural person, a domestic corporation or a foreign corporation authorized to transact business in this state. The court may require the receiver to post bond, with or without sureties, in an amount that the court directs.

180.1432(3) (3) The court shall describe the powers and duties of the receiver in its appointing order, which may be amended from time to time. Among other powers, the receiver may do any of the following:

180.1432(3)(a) (a) Dispose of all or any part of the assets of the corporation wherever located, at a public or private sale, if authorized by the court.

180.1432(3)(b) (b) Sue and defend in the receiver's name as receiver of the corporation in all courts of this state.

180.1432(4) (4) The court from time to time during the receivership may order compensation and expense disbursements or reimbursements made to the receiver and the receiver's counsel from the assets of the corporation or proceeds from the sale of the assets.

180.1432 History History: 1989 a. 303.



180.1433 Decree of dissolution.

180.1433  Decree of dissolution.

180.1433(1) (1) If after a hearing the court determines that one or more grounds for judicial dissolution described in s. 180.1430 exist, it may enter a decree dissolving the corporation and specifying the effective date of the dissolution. The clerk of the court shall deliver a certified copy of the decree to the department for filing.

180.1433(2) (2) After entering the decree of dissolution, the court shall direct the winding up and liquidation of the corporation's business and affairs in accordance with s. 180.1405 and the notification of claimants in accordance with ss. 180.1406 and 180.1407.

180.1433 History History: 1989 a. 303; 1991 a. 16; 1995 a. 27.



180.1440 Delivery to secretary of revenue.

180.1440  Delivery to secretary of revenue. Assets of a dissolved corporation that should be transferred to a creditor, claimant or shareholder of the corporation and are unclaimed shall be reduced to cash and shall be reported and delivered to the secretary of revenue as provided under ch. 177.

180.1440 History History: 1989 a. 303; 2013 a. 20.



180.1501 Authority to transact business required.

180.1501  Authority to transact business required.

180.1501(1)(1) A foreign corporation may not transact business in this state until it obtains a certificate of authority from the department.

180.1501(2) (2) Activities that for purposes of sub. (1) do not constitute transacting business in this state include but are not limited to:

180.1501(2)(a) (a) Maintaining, defending or settling any civil, criminal, administrative or investigatory proceeding.

180.1501(2)(b) (b) Holding meetings of the board of directors or shareholders or carrying on other activities concerning internal corporate affairs.

180.1501(2)(c) (c) Maintaining bank accounts.

180.1501(2)(d) (d) Maintaining offices or agencies for the transfer, exchange and registration of the foreign corporation's securities or maintaining trustees or depositaries with respect to those securities.

180.1501(2)(e) (e) Selling through independent contractors.

180.1501(2)(f) (f) Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside this state before they become contracts.

180.1501(2)(g) (g) Lending money or creating or acquiring indebtedness, mortgages and security interests in property.

180.1501(2)(h) (h) Securing or collecting debts or enforcing mortgages and security interests in property securing the debts.

180.1501(2)(i) (i) Owning, without more, property.

180.1501(2)(j) (j) Conducting an isolated transaction that is completed within 30 days and that is not one in the course of repeated transactions of a like nature.

180.1501(2)(k) (k) Transacting business in interstate commerce.

180.1501 History History: 1989 a. 303; 1995 a. 27.



180.1502 Consequences of transacting business without authority.

180.1502  Consequences of transacting business without authority.

180.1502(1)(1) A foreign corporation transacting business in this state without a certificate of authority, if a certificate of authority is required under s. 180.1501, may not maintain a proceeding in any court in this state until it obtains a certificate of authority.

180.1502(2) (2) Neither the successor to a foreign corporation that transacted business in this state without a certificate of authority, if a certificate of authority was required under s. 180.1501, nor the assignee of a cause of action arising out of that business may maintain a proceeding based on that cause of action in any court in this state until the foreign corporation or its successor obtains a certificate of authority.

180.1502(3) (3) A court may stay a proceeding commenced by a foreign corporation, its successor or assignee until it determines whether the foreign corporation or its successor requires a certificate of authority. If it so determines, the court may further stay the proceeding until the foreign corporation or its successor obtains the certificate.

180.1502(4) (4) The failure of a foreign corporation to obtain a certificate of authority does not impair the validity of its corporate acts or its title to property in this state or prevent it from defending any civil, criminal, administrative or investigatory proceeding in this state.

180.1502(5) (5)

180.1502(5)(a)(a) A foreign corporation that transacts business in this state without a certificate of authority, if a certificate of authority is required under s. 180.1501, is liable to this state, for each year or any part of a year during which it transacted business in this state without a certificate of authority, in an amount equal to all of the following:

180.1502(5)(a)1. 1. All fees and other charges that would have been imposed by this chapter on the foreign corporation had it duly applied for and received a certificate of authority to transact business in this state as required by s. 180.1501 and thereafter filed all reports required by this chapter.

180.1502(5)(a)2. 2. Fifty percent of the amount owed under subd. 1. or $5,000, whichever is less.

180.1502(5)(b) (b) The foreign corporation shall pay the amount owed under par. (a) to the department, and the department may not issue a certificate of authority to the foreign corporation until the amount owed is paid. The attorney general may enforce a foreign corporation's obligation to pay to the department any amount owed under this subsection.

180.1502 History History: 1989 a. 303; 1995 a. 27.



180.1503 Application for certificate of authority.

180.1503  Application for certificate of authority.

180.1503(1) (1) A foreign corporation may apply for a certificate of authority to transact business in this state by delivering an application to the department for filing. The application shall set forth all of the following:

180.1503(1)(a) (a) The name of the foreign corporation or, if its name is unavailable for use in this state, a corporate name that satisfies s. 180.1506.

180.1503(1)(b) (b) The name of the state or country under whose law it is incorporated.

180.1503(1)(c) (c) Its date of incorporation and period of duration.

180.1503(1)(d) (d) The street address of its principal office.

180.1503(1)(e) (e) The address of its registered office in this state and the name of its registered agent at that office.

180.1503(1)(f) (f) The name and usual business address of each of its current directors and officers.

180.1503(1)(g) (g) A statement of the aggregate number of shares which it has authority to issue, itemized by classes, par value of shares, shares without par value, and series, if any, within a class.

180.1503(1)(h) (h) A statement of the aggregate number of its issued shares itemized by classes, par value of shares, shares without par value, and series, if any, within a class.

180.1503(1)(i) (i) The amount of paid-in capital and the number and value of shares of capital stock issued without par value. The value of capital stock without par value, for the purpose of such statement and for the purpose of computing filing fees, shall be taken as the amount by which the entire property of the foreign corporation exceeds its liabilities other than such capital stock without par value, but each share of the capital stock without par value shall be deemed to be of the value of not less than $10.

180.1503(1)(j) (j) The proportion of its capital which is represented in this state by its property to be located or to be acquired in this state and by its business to be transacted in this state. The proportion of capital employed in this state shall be computed by taking the estimate of the gross business of the foreign corporation to be transacted in this state in the following year and adding the same to the value of its property to be located or to be acquired in the state. The sum so obtained shall be the numerator of a fraction of which the denominator shall consist of the estimate of its total gross business for said year added to the value of its entire property. The fraction so obtained shall represent the proportion of the capital within the state. For the purposes of this section, the estimate of the business to be transacted and the property to be located or to be acquired in the state shall cover the period when it is estimated the foreign corporation will commence business in this state to and including December 31 of that year. The department may demand, as a condition precedent to issuing a certificate of authority, such further information and statements as the department considers proper in order to determine the accuracy of the application submitted under this section.

180.1503(2) (2) The foreign corporation shall deliver with the completed application a certificate of status, or similar document, duly authenticated by the secretary of state or other official having custody of corporate records in the state or country under whose law it is incorporated. The certificate shall be dated no earlier than 60 days before its delivery.

180.1503 History History: 1989 a. 303; 1993 a. 214; 1995 a. 27.



180.1504 Amended certificate of authority.

180.1504  Amended certificate of authority.

180.1504(1) (1) A foreign corporation authorized to transact business in this state shall obtain an amended certificate of authority from the department if the foreign corporation changes any of the following:

180.1504(1)(a) (a) Its corporate name or the fictitious name under which it has been issued a certificate of authority.

180.1504(1)(b) (b) Its date of incorporation or the period of its duration.

180.1504(1)(c) (c) The state or country of its incorporation.

180.1504(2) (2) The requirements of s. 180.1503 (1) (a) to (h) and (2) for obtaining an original certificate of authority apply to obtaining an amended certificate under this section except that a foreign corporation is not required to deliver a certificate of status with an application solely to change a fictitious name.

180.1504 History History: 1989 a. 303; 1991 a. 16; 1993 a. 214; 1995 a. 27; 2001 a. 44.



180.1505 Effect of certificate of authority.

180.1505  Effect of certificate of authority.

180.1505(1) (1) A certificate of authority issued to a foreign corporation authorizes the foreign corporation to transact business in this state, subject to the right of the state to revoke the certificate under ss. 180.1530 to 180.1532.

180.1505(2) (2) A foreign corporation with a valid certificate of authority has the same but no greater rights and has the same but no greater privileges as, and, except as otherwise provided by this chapter, is subject to the same duties, restrictions, penalties and liabilities now or later imposed on, a domestic corporation of like character.

180.1505(3) (3) This chapter does not authorize this state to regulate the organization or internal affairs of a foreign corporation authorized to transact business in this state.

180.1505 History History: 1989 a. 303.



180.1506 Corporate name of foreign corporation.

180.1506  Corporate name of foreign corporation.

180.1506(1)(1) If the corporate name of a foreign corporation is not available under sub. (2), the foreign corporation, to obtain or maintain a certificate of authority to transact business in this state, may use a fictitious name to transact business in this state if it delivers to the department for filing a copy of the resolution of its board of directors, certified by any of its officers, adopting the fictitious name.

180.1506(2) (2)

180.1506(2)(a)(a) Except as authorized by sub. (3) or (4), the corporate name, including a fictitious name, of a foreign corporation must be distinguishable upon the records of the department from all of the following names:

180.1506(2)(a)1. 1. The corporate name of a domestic corporation or a foreign corporation authorized to transact business in this state.

180.1506(2)(a)2. 2. A corporate name reserved or registered under s. 180.0402, 180.0403, 181.0402 or 181.0403.

180.1506(2)(a)3. 3. The corporate name of a dissolved corporation or a dissolved nonstock corporation that has retained the exclusive use of its name under s. 180.1405 (3) or 181.1405 (3), respectively.

180.1506(2)(a)4. 4. The fictitious name of another foreign corporation or nonstock corporation authorized to transact business in this state.

180.1506(2)(a)5. 5. The corporate name of a nonstock corporation incorporated in this state.

180.1506(2)(a)6. 6. The name of a limited partnership formed under the laws of, or registered in, this state.

180.1506(2)(a)7. 7. The name of a cooperative association or an unincorporated cooperative association incorporated or authorized to transact business in this state.

180.1506(2)(a)8. 8. The name of a limited liability company organized under the laws of, or registered in, this state.

180.1506(2)(a)9. 9. The name of a limited liability partnership formed under the laws of, or registered in, this state.

180.1506(2)(b) (b) The corporate name of a foreign corporation is not distinguishable from a name referred to in par. (a) 1. to 9. if the only difference between it and the other name is the inclusion or absence of a word or words referred to in s. 180.0401 (1) (a) 1. or of the words "limited partnership", "limited liability partnership", "cooperative" or "limited liability company" or an abbreviation of these words.

180.1506(3) (3) A foreign corporation may apply to the department for authorization to use in this state a name that is not distinguishable upon the records of the department from one or more of the names described in sub. (2). The department shall authorize use of the name applied for if any of the following occurs:

180.1506(3)(a) (a) The other foreign corporation or the domestic corporation, limited liability company, nonstock corporation, limited partnership, limited liability partnership, cooperative association, or unincorporated cooperative association consents to the use in writing and submits an undertaking in a form satisfactory to the department to change its name to a name that is distinguishable upon the records of the department from the name of the applicant.

180.1506(3)(b) (b) The applicant delivers to the department a certified copy of a final judgment of a court of competent jurisdiction establishing the applicant's right to use the name applied for in this state.

180.1506(4) (4) A foreign corporation may use in this state the name, including the fictitious name, that is used in this state by a domestic corporation or another foreign corporation authorized to transact business in this state if the foreign corporation proposing to use the name has done any of the following:

180.1506(4)(a) (a) Merged with the other domestic corporation or foreign corporation.

180.1506(4)(b) (b) Been formed by reorganization of the other domestic corporation or foreign corporation.

180.1506(4)(c) (c) Acquired all or substantially all of the assets, including the corporate name, of the other domestic corporation or foreign corporation.

180.1506(5) (5) If a foreign corporation authorized to transact business in this state changes its corporate name to one that does not satisfy sub. (2), it may not transact business in this state under the changed name until it adopts a name satisfying sub. (2) and obtains an amended certificate of authority under s. 180.1504.

180.1506 History History: 1989 a. 303; 1993 a. 112; 1995 a. 27, 97; 1997 a. 79; 2005 a. 441.



180.1507 Registered office and registered agent of foreign corporation.

180.1507  Registered office and registered agent of foreign corporation. Each foreign corporation authorized to transact business in this state shall continuously maintain in this state a registered office and registered agent. The registered office may, but need not, be the same as any of its places of business. The registered agent shall be any of the following:

180.1507(1) (1) A natural person who resides in this state and whose business office is identical with the registered office.

180.1507(2) (2) A domestic corporation, a nonstock corporation, a limited partnership, a registered limited liability partnership, or a limited liability company incorporated, registered, or organized in this state, whose business office is identical with the registered office.

180.1507(3) (3) A foreign corporation, nonstock corporation, limited partnership, registered limited liability partnership, or limited liability company authorized to transact business in this state, whose business office is identical with the registered office.

180.1507 History History: 1989 a. 303; 1993 a. 112; 2001 a. 44.



180.1508 Change of registered office or registered agent of foreign corporation.

180.1508  Change of registered office or registered agent of foreign corporation.

180.1508(1) (1) A foreign corporation authorized to transact business in this state may change its registered office or registered agent, or both, by delivering to the department for filing a statement of change that, except as provided in sub. (2), includes all of the following:

180.1508(1)(a) (a) The name of the foreign corporation and the name of the state or country under whose law it is incorporated.

180.1508(1)(b) (b) The street address of its registered office, as changed.

180.1508(1)(d) (d) The name of its registered agent, as changed.

180.1508(1)(f) (f) A statement that after the change or changes are made, the street addresses of its registered office and the business office of its registered agent will be identical.

180.1508(2) (2) If a registered agent changes the street address of his or her business office, he or she may change the street address of the registered office of any foreign corporation for which he or she is the registered agent by notifying the foreign corporation in writing of the change and by signing, either manually or in facsimile, and delivering to the department for filing a statement of change that complies with sub. (1) and recites that the foreign corporation has been notified of the change.

180.1508 History History: 1989 a. 303; 1991 a. 269; 1995 a. 27.



180.1509 Resignation of registered agent of foreign corporation.

180.1509  Resignation of registered agent of foreign corporation.

180.1509(1)(1) The registered agent of a foreign corporation may resign by signing and delivering to the department for filing a statement of resignation that includes all of the following information:

180.1509(1)(a) (a) The name of the foreign corporation for which the registered agent is acting.

180.1509(1)(b) (b) The name of the registered agent.

180.1509(1)(c) (c) The street address of the foreign corporation's current registered office and its principal office.

180.1509(1)(d) (d) A statement that the registered agent resigns.

180.1509(1)(e) (e) If applicable, a statement that the registered office is also discontinued.

180.1509(2) (2) After filing the statement, the department shall mail a copy to the foreign corporation at its principal office.

180.1509(3) (3) The resignation is effective and, if applicable, the registered office is discontinued on the earlier of the following:

180.1509(3)(a) (a) Sixty days after the department receives the statement of resignation for filing.

180.1509(3)(b) (b) The date on which the appointment of a successor registered agent is effective.

180.1509 History History: 1989 a. 303; 1995 a. 27.



180.1510 Service on foreign corporation.

180.1510  Service on foreign corporation.

180.1510(1) (1) Except as provided in subs. (2) and (3), the registered agent of a foreign corporation authorized to transact business in this state is the foreign corporation's agent for service of process, notice or demand required or permitted by law to be served on the foreign corporation.

180.1510(2) (2) A foreign corporation authorized to transact business in this state may be served in the manner provided in sub. (4) if the foreign corporation has no registered agent or its registered agent cannot with reasonable diligence be served.

180.1510(3) (3) A foreign corporation formerly authorized to transact business in this state may be served in the manner provided in sub. (4) in any civil, criminal, administrative or investigatory proceeding based on a cause of action arising while it was authorized to transact business in this state, if the foreign corporation has done any of the following:

180.1510(3)(a) (a) Withdrawn from transacting business in this state under s. 180.1520.

180.1510(3)(b) (b) Had its certificate of authority revoked under s. 180.1531.

180.1510(4) (4)

180.1510(4)(a)(a) With respect to a foreign corporation described in sub. (2) or (3), the foreign corporation may be served by registered or certified mail, return receipt requested, addressed to the foreign corporation at its principal office as shown on the records of the department, except as provided in par. (b). Service is perfected under this paragraph at the earliest of the following:

180.1510(4)(a)1. 1. The date on which the foreign corporation receives the mail.

180.1510(4)(a)2. 2. The date shown on the return receipt, if signed on behalf of the foreign corporation.

180.1510(4)(a)3. 3. Five days after it is deposited in the U.S. mail, if mailed postpaid and correctly addressed.

180.1510(4)(b) (b) Except as provided in s. 180.1531 (2m) (b), if the address of the foreign corporation's principal office cannot be determined from the records of the department, the foreign corporation may be served by publishing a class 3 notice, under ch. 985, in the community where the foreign corporation's principal office or registered office, as most recently designated in the records of the department, is located.

180.1510(5) (5) This section does not limit or affect the right to serve any process, notice or demand required or permitted by law to be served upon a foreign corporation in any other manner now or hereafter permitted by law.

180.1510 History History: 1989 a. 303; 1995 a. 27; 2011 a. 234.



180.1520 Withdrawal of foreign corporation.

180.1520  Withdrawal of foreign corporation.

180.1520(1) (1) A foreign corporation authorized to transact business in this state may not withdraw from this state until it obtains a certificate of withdrawal from the department.

180.1520(2) (2) A foreign corporation authorized to transact business in this state may apply for a certificate of withdrawal by delivering an application to the department for filing. The application shall include all of the following:

180.1520(2)(a) (a) The name of the foreign corporation and the name of the state or country under whose law it is incorporated.

180.1520(2)(b) (b) A statement that it is not transacting business in this state and that it surrenders its authority to transact business in this state.

180.1520(2)(c) (c) A statement that it revokes the authority of its registered agent to accept service on its behalf and that it consents to service of process under s. 180.1510 (3) and (4) in any civil, criminal, administrative or investigatory proceeding based on a cause of action arising while it was authorized to transact business in this state.

180.1520(2)(d) (d) The mailing address of its principal office, if different from that shown on its most recent annual report.

180.1520(2)(e) (e) A commitment to notify the department in the future of any change in the mailing address of its principal office.

180.1520(2)(f) (f) The highest proportion of its capital which is or was represented in this state by its property located and business transacted in this state at any time since its last fee payment on its capital representation. The proportion of capital employed in this state shall be computed as provided under s. 180.1622 (1) (i) except that reference shall be to the current year rather than the preceding one.

180.1520 History History: 1989 a. 303; 1995 a. 27.



180.1530 Grounds for revocation.

180.1530  Grounds for revocation.

180.1530(1) (1) Except as provided in sub. (1m), the department may bring a proceeding under s. 180.1531 to revoke the certificate of authority of a foreign corporation authorized to transact business in this state if any of the following applies:

180.1530(1)(a) (a) The foreign corporation fails to file its annual report with the department within 4 months after it is due.

180.1530(1)(b) (b) The foreign corporation does not pay, within 4 months after they are due, any fees or penalties due the department under this chapter.

180.1530(1)(c) (c) The foreign corporation is without a registered agent or registered office in this state for at least 6 months.

180.1530(1)(d) (d) The foreign corporation does not inform the department under s. 180.1508 or 180.1509 that its registered agent or registered office has changed, that its registered agent has resigned or that its registered office has been discontinued, within 6 months of the change, resignation or discontinuance.

180.1530(1)(e) (e) The foreign corporation obtained its certificate of authority through fraud.

180.1530(1)(f) (f) The department receives a duly authenticated certificate from the secretary of state or other official having custody of corporate records in the state or country under whose law the foreign corporation is incorporated stating that it has been dissolved or disappeared as the result of a merger.

180.1530(1)(g) (g) The foreign corporation violates s. 940.302 (2) or 948.051 (2).

180.1530(1m) (1m) If the department receives a certificate under sub. (1) (f) and a statement by the foreign corporation that the certificate is submitted by the foreign corporation to terminate its authority to transact business in this state, the department shall revoke the foreign corporation's certificate of authority under s. 180.1531 (2) (b).

180.1530(2) (2) A court may revoke under s. 946.87 the certificate of authority of a foreign corporation authorized to transact business in this state. The court shall notify the department of the action, and the department shall revoke the foreign corporation's certificate of authority under s. 180.1531 (2) (b).

180.1530 History History: 1989 a. 303, 359; 1993 a. 35, 214; 1995 a. 27; 2001 a. 44; 2007 a. 116.



180.1531 Procedure for and effect of revocation.

180.1531  Procedure for and effect of revocation.

180.1531(1) (1) If the department determines that one or more grounds exist under s. 180.1530 (1) for revocation of a certificate of authority, the department shall give the foreign corporation under s. 180.0141 notice of the determination. Notwithstanding s. 180.0141 (2) (b), (3), and (4), the notice shall be in writing and addressed to the registered office of the foreign corporation.

180.1531(2) (2)

180.1531(2)(a)(a) Within 60 days after the notice takes effect under s. 180.0141 (5) (a), the foreign corporation shall correct each ground for revocation or demonstrate to the reasonable satisfaction of the department that each ground determined by the department does not exist.

180.1531(2)(b) (b) If the foreign corporation fails to satisfy par. (a), the department may revoke the foreign corporation's certificate of authority by entering a notation in the department's records to reflect each ground for revocation and the effective date of the revocation. The department shall give the foreign corporation under s. 180.0141 notice of each ground for revocation and the effective date of the revocation. Notwithstanding s. 180.0141 (2) (b), (3), and (4), the notice shall be in writing and addressed to the registered office of the foreign corporation.

180.1531(2)(c) (c)

180.1531(2)(c)1.1. If a foreign corporation's certificate of authority is revoked after December 31, 1991, the department shall reinstate the certificate of authority if the foreign corporation does all of the following within the later of October 4, 1993 or 6 months after the effective date of the certificate of revocation:

180.1531(2)(c)1.a. a. Corrects each ground for revocation.

180.1531(2)(c)1.b. b. Pays any fees or penalties due the department under s. 180.1502 (5) (a) or $5,000, whichever is less.

180.1531(2)(c)2. 2. A reinstatement under this paragraph shall relate back to and take effect as of the effective date of the revocation, and the foreign corporation may resume carrying on its business as if the revocation never occurred.

180.1531(2m) (2m)

180.1531(2m)(a)(a) If a notice under sub. (1) or (2) (b) is returned to the department as undeliverable, the department shall again give notice to the corporation under s. 180.0141. Notwithstanding s. 180.0141 (2) (b), (3), and (4) and except as provided under par. (b), the notice under this paragraph shall be in writing and addressed to the principal office of the foreign corporation.

180.1531(2m)(b) (b) If the notice under par. (a) is returned to the department as undeliverable or if the corporation's principal office cannot be determined from the records of the department, the department shall give the notice by posting the notice on the department's Internet site.

180.1531(3) (3) The authority of a foreign corporation to transact business in this state, other than as provided in s. 180.1501 (2), ends on the date shown on the certificate revoking its certificate of authority.

180.1531(4) (4) If the department or a court revokes a foreign corporation's certificate of authority, the foreign corporation may be served under s. 180.1510 (3) and (4) or the foreign corporation's registered agent may be served until the registered agent's authority is terminated, in any civil, criminal, administrative or investigatory proceeding based on a cause of action which arose while the foreign corporation was authorized to transact business in this state.

180.1531(5) (5) Revocation of a foreign corporation's certificate of authority does not terminate the authority of its registered agent.

180.1531 History History: 1989 a. 303; 1991 a. 269; 1993 a. 35; 1995 a. 27; 2001 a. 44; 2011 a. 234; 2013 a. 20.



180.1532 Appeal from revocation.

180.1532  Appeal from revocation.

180.1532(1) (1) A foreign corporation may appeal the department's revocation of its certificate of authority under s. 180.1530 (1) to the circuit court for the county where the foreign corporation's principal office or, if none in this state, its registered office is located, within 30 days after the notice of revocation takes effect under s. 180.0141 (5) (a). The foreign corporation shall appeal by petitioning the court to set aside the revocation and attaching to the petition copies of its certificate of authority and the department's notice of revocation.

180.1532(2) (2) The court may order the department to reinstate the certificate of authority or may take any other action that the court considers appropriate.

180.1532(3) (3) The court's final decision may be appealed as in other civil proceedings.

180.1532 History History: 1989 a. 303; 1995 a. 27; 2001 a. 44.



180.1601 Corporate records.

180.1601  Corporate records.

180.1601(1)(1) A corporation shall keep as permanent records any of the following that has been prepared:

180.1601(1)(a) (a) Minutes of meetings of its shareholders and board of directors.

180.1601(1)(b) (b) Records of actions taken by the shareholders or board of directors without a meeting.

180.1601(1)(c) (c) Records of actions taken by a committee of the board of directors in place of the board of directors and on behalf of the corporation.

180.1601(2) (2) A corporation shall maintain appropriate accounting records.

180.1601(3) (3) A corporation or its agent shall maintain a record of its shareholders, in a form that permits preparation of a list of the names and addresses of all shareholders, by class or series of shares and showing the number and class or series of shares held by each shareholder.

180.1601(4) (4) A corporation shall maintain its records in written form or in another form capable of conversion into written form within a reasonable time.

180.1601 History History: 1989 a. 303.



180.1602 Inspection of records by shareholders.

180.1602  Inspection of records by shareholders.

180.1602(1)(1) In this section, "shareholder" includes a beneficial owner whose shares are held in a voting trust or by a nominee on the beneficial owner's behalf.

180.1602(1m) (1m) Except as provided in sub. (4), a shareholder of a corporation may inspect and copy the corporation's bylaws, if any, as then in effect, during regular business hours at the corporation's principal office. To inspect bylaws under this subsection, the shareholder shall give the corporation written notice that complies with s. 180.0141 of his or her demand at least 5 business days before the date on which he or she wishes to inspect and copy the bylaws.

180.1602(2) (2)

180.1602(2)(a)(a) Except as provided in par. (c) and sub. (4), a shareholder of a corporation who satisfies par. (b) may inspect and copy, during regular business hours at a reasonable location specified by the corporation, any of the following records of the corporation:

180.1602(2)(a)1. 1. Excerpts from any minutes or records that the corporation is required to keep as permanent records under s. 180.1601 (1).

180.1602(2)(a)2. 2. Accounting records of the corporation.

180.1602(2)(a)3. 3. The record of shareholders, except as provided in s. 180.1603 (3).

180.1602(2)(b) (b) To inspect and copy any of the records under par. (a), the shareholder must satisfy all of the following requirements:

180.1602(2)(b)1. 1. The shareholder has been a shareholder of the corporation for at least 6 months before his or her demand under subd. 2., or the shareholder holds at least 5% of the outstanding shares of the corporation.

180.1602(2)(b)2. 2. The shareholder gives the corporation written notice that complies with s. 180.0141 of his or her demand at least 5 business days before the date on which he or she wishes to inspect and copy the records.

180.1602(2)(b)3. 3. The shareholder's demand is made in good faith and for a proper purpose.

180.1602(2)(b)4. 4. The shareholder describes with reasonable particularity his or her purpose and the records that he or she desires to inspect.

180.1602(2)(b)5. 5. The records are directly connected with his or her purpose.

180.1602(2)(c) (c) A person that has delivered the resolution under s. 180.1150 (4) may, by giving written notice to the resident domestic corporation, as defined in s. 180.1150 (1) (c), that complies with s. 180.0141, inspect and copy the record of shareholders of the resident domestic corporation, in person or by agent or attorney at any reasonable time for the purpose of communicating with the shareholders in connection with the special shareholders' meeting under s. 180.1150 (5).

180.1602(3) (3) The rights under this section may not be abolished or limited by the domestic corporation's articles of incorporation or bylaws.

180.1602(4) (4) This section does not affect any of the following:

180.1602(4)(a) (a) The right of a shareholder to inspect records under s. 180.0720 or, if the shareholder is in litigation with the corporation, to the same extent as any other litigant.

180.1602(4)(b) (b) The power of a court, independently of this chapter, to compel the production of corporate records for examination.

180.1602 History History: 1989 a. 303; 1995 a. 400; 1997 a. 27.

180.1602 Annotation Under s. 180.43 (2) (a) [now sub. (2) (b) 3.], a court's inquiry does not end whenever a shareholder states any proper purpose for an inspection demand. The court is required to conduct an inquiry into the bona fides of a shareholder's demand. Advance Concrete Form v. Accuform, 158 Wis. 2d 334, 462 N.W.2d 271 (Ct. App. 1990).



180.1603 Scope of inspection right.

180.1603  Scope of inspection right.

180.1603(1) (1) A shareholder's agent or attorney has the same inspection and copying rights as the shareholder whom he or she represents.

180.1603(2) (2) Except as provided in ss. 180.0720 (4) and 180.1604 (2), the corporation may impose a reasonable charge, covering the costs of labor and material, for copies of any documents provided to the shareholder. The charge may not exceed the estimated cost of production or reproduction of the records.

180.1603(3) (3) Instead of allowing a shareholder to inspect and copy its record of shareholders under s. 180.1602 (2) (a) 3., the corporation may provide the shareholder with a list of its shareholders that was compiled no earlier than the date of the shareholder's demand.

180.1603 History History: 1989 a. 303.



180.1604 Court-ordered inspection.

180.1604  Court-ordered inspection.

180.1604(1) (1) If a corporation does not within a reasonable time allow a shareholder to inspect and copy any record described in s. 180.1602 (1) or (2), the shareholder who complies with s. 180.1602 (1m) or (2), as applicable, may apply to the circuit court for the county where the corporation's principal office or, if none in this state, its registered office is located for an order to permit inspection and copying of the records demanded.

180.1604(2) (2) If the court orders inspection and copying of the records demanded, it shall also order the corporation to pay the shareholder's costs and expenses, including reasonable attorney fees, notwithstanding s. 814.04 (1), incurred to obtain the order, unless the corporation proves that it refused inspection in good faith because it had a reasonable basis for doubt about the right of the shareholder to inspect the records demanded. The order shall also specify whether the corporation may impose a charge under s. 180.1603 (2) for copying the records demanded.

180.1604(3) (3) If the court orders inspection and copying of the records demanded, it may impose reasonable restrictions on the use or distribution of the records by the demanding shareholder.

180.1604(4) (4) Notwithstanding sub. (1) and s. 180.1602 (2), the circuit court for the county where the corporation's principal office or, if none in this state, its registered office is located may, in the proper exercise of its discretion, order the corporation to permit a shareholder of the corporation to inspect and copy any of the records described in s. 180.1602 (2) (a) 1. to 3., irrespective of the period of time during which the shareholder has been a shareholder or the number of shares that he or she owns, if the shareholder proves in a proceeding by the shareholder that he or she satisfies s. 180.1602 (2) (b) 3., 4. and 5.

180.1604 History History: 1989 a. 303; 1995 a. 400.



180.1620 Financial statements for shareholders.

180.1620  Financial statements for shareholders.

180.1620(1)(1) Within 120 days after the close of each fiscal year, a corporation shall prepare annual financial statements, which may be consolidated or combined statements of the corporation and one or more of its subsidiaries, as appropriate, that include a balance sheet as of the end of the fiscal year, an income statement for that year, and a statement of changes in shareholders' equity for the year unless that information appears elsewhere in the financial statements. If financial statements are prepared for the corporation on the basis of generally accepted accounting principles, the annual financial statements must also be prepared on that basis.

180.1620(2) (2) On written request from any shareholder, the corporation shall mail him or her the latest financial statements.

180.1620 History History: 1989 a. 303.



180.1622 Annual report for department of financial institutions.

180.1622  Annual report for department of financial institutions.

180.1622(1)(1) Except as provided in s. 180.1921, each domestic corporation and each foreign corporation authorized to transact business in this state shall file with the department an annual report that includes all of the following information:

180.1622(1)(a) (a) The name of the domestic corporation or foreign corporation and the state or country under whose law it is incorporated.

180.1622(1)(b) (b) The address of its registered office and the name of its registered agent at that office in this state.

180.1622(1)(c) (c) The address of its principal office.

180.1622(1)(d) (d) The name and business address of each director and principal officer.

180.1622(1)(e) (e) A brief description of the nature of its business.

180.1622(1)(f) (f) The total number of authorized shares, itemized by class and series, if any, within each class. A foreign corporation shall itemize the total number of authorized shares by par value of shares and shares without par value. An investment company that has an indefinite number of authorized shares shall state that it has declared an indefinite number of authorized shares.

180.1622(1)(g) (g) The total number of issued and outstanding shares, itemized by class and series, if any, within each class and, with respect to a foreign corporation, by par value of shares and shares without par value.

180.1622(1)(h) (h) With respect to a foreign corporation, the amount of paid-in capital and the number and value of shares of capital stock issued without par value. The value of capital stock without par value, for the purpose of such statement and for the purpose of computing filing fees shall be taken as the amount by which the entire property of the foreign corporation exceeds its liabilities other than such capital stock without par value, but each share of capital stock without par value shall be deemed to be of the value of not less than $10.

180.1622(1)(i) (i) With respect to a foreign corporation, the proportion of the capital represented in this state by its property located and business transacted in this state during the preceding year. The proportion of capital employed in the state shall be computed by taking the gross business of the foreign corporation in the state and adding the same to the value of its property located in the state. The sum so obtained shall be the numerator of a fraction of which the denominator shall consist of its total gross business of said year added to the value of its entire property. The fraction so obtained shall represent the proportion of the capital within the state. The department may demand, as a condition precedent to the filing of the annual report, such further information and statements as the department considers proper in order to determine the accuracy of the report submitted.

180.1622(2) (2)

180.1622(2)(a)(a) Information in the annual report shall be current as of the date on which the annual report is executed on behalf of a domestic corporation, except that the information required by sub. (1) (f) and (g) shall be current as of the close of the domestic corporation's fiscal year immediately before the date by which the annual report is required to be delivered to the department.

180.1622(2)(b) (b) Information in the annual report shall be current as of the date on which the annual report is executed on behalf of a foreign corporation, except that the information required by sub. (1) (f) to (i) shall be current as of the date of the close of the foreign corporation's fiscal year in the 12 months ending on the September 30 immediately before the date by which the annual report is required to be delivered to the department.

180.1622(3) (3)

180.1622(3)(a)(a) A domestic corporation shall deliver its annual report to the department in each year following the calendar year in which the domestic corporation was incorporated, during the calendar year quarter in which the anniversary date of the incorporation occurs.

180.1622(3)(b) (b) A foreign corporation authorized to transact business in this state shall deliver its annual report to the department during the first calendar quarter of each year following the calendar year in which the foreign corporation becomes authorized to transact business in this state.

180.1622(4) (4) If an annual report does not contain the information required by this section, the department shall promptly notify the reporting domestic corporation or foreign corporation in writing and return the report to it for correction. The notice shall comply with s. 180.0141. If the annual report is corrected to contain the information required by this section and delivered to the department within 30 days after the effective date of the notice under s. 180.0141 (5), the annual report is timely filed.

180.1622(5) (5) An annual report is effective on the date that it is filed by the department.

180.1622 History History: 1989 a. 303; 1991 a. 269; 1993 a. 35; 1995 a. 27, 271.



180.1701 Definition.

180.1701  Definition. In this subchapter, "shares of a preexisting class" means shares of a class for which shares were authorized before January 1, 1991, whether the shares were issued before, on or after January 1, 1991.

180.1701 History History: 1989 a. 303.



180.1703 Application to domestic corporations.

180.1703  Application to domestic corporations. Except as provided in ss. 180.1705 to 180.1708, beginning on January 1, 1991, this chapter applies to all of the following:

180.1703(1) (1) Except as provided in sub. (2), any domestic corporation with capital stock, regardless of when it was organized and whether for profit or not, but a domestic corporation organized under provisions other than those in this chapter and corresponding prior general corporation laws is subject to this chapter only to the extent that it is not inconsistent with those provisions.

180.1703(2) (2) Any domestic corporation with capital stock but not organized for profit that was organized before July 1, 1953, under the general corporation laws or any special statute or law of this state and that has not elected to be subject to ch. 181, only to the extent that the provisions of this chapter are not inconsistent with the articles of incorporation or form of organization of the domestic corporation or with any provisions elsewhere in the statutes or under any special law relating to the domestic corporation.

180.1703 History History: 1989 a. 303.



180.1704 Application to foreign corporations.

180.1704  Application to foreign corporations. Except as provided in s. 180.1708, this chapter applies to all foreign corporations transacting business in this state on or after January 1, 1991. The enactment of this chapter does not require a foreign corporation authorized to transact business in this state on January 1, 1991, to obtain a new certificate of authority under subch. XV.

180.1704 History History: 1989 a. 303.

180.1704 Annotation As evidenced by the enactment of this section, the state has an interest in having its laws applied to corporations, and their officers and directors, transacting business within the state. Beloit Liquidating Trust v. Grade, 2004 WI 39, 270 Wis. 2d 356, 677 N.W.2d 298, 02-2035.



180.1705 Existing preemptive rights preserved.

180.1705  Existing preemptive rights preserved. Section 180.0630 does not apply to shares of a preexisting class. Except to the extent limited or denied by this section or by the articles of incorporation, shareholders of shares of a preexisting class have a preemptive right to acquire unissued shares or securities convertible into unissued shares or carrying a right to subscribe to or acquire shares. Unless otherwise provided in the articles of incorporation, all of the following apply to shareholders of shares of a preexisting class:

180.1705(1) (1) No preemptive rights exist to acquire any of the following:

180.1705(1)(a) (a) Any shares issued to directors, officers or employees pursuant to approval by the affirmative vote of the holders of a majority of the shares entitled to vote thereon or when authorized by and consistent with a plan approved by such a vote of shareholders.

180.1705(1)(b) (b) Any shares, convertible securities or rights issued for a consideration other than cash.

180.1705(1)(c) (c) Treasury shares.

180.1705(2) (2) Holders of shares of any class that is preferred or limited as to dividends or assets are not entitled to any preemptive right.

180.1705(3) (3) Holders of shares of common stock are not entitled to any preemptive right to shares of any class that is preferred or limited as to dividends or assets or to any obligations, unless convertible into shares of common stock or carrying a right to subscribe to or acquire shares of common stock.

180.1705(4) (4) Holders of common stock without voting power shall have no preemptive right to shares of common stock with voting power.

180.1705(5) (5) The preemptive right is only an opportunity to acquire shares or other securities under such terms and conditions as the board of directors may fix for the purpose of providing a fair and reasonable opportunity for the exercise of such right.

180.1705 History History: 1989 a. 303; 1991 a. 16.



180.1706 Certain voting requirements preserved.

180.1706  Certain voting requirements preserved.

180.1706(1)(1) Except to the extent that the corporation's articles of incorporation are amended to provide that the voting requirements of s. 180.1003 (3), 180.1103 (3), 180.1202 (3), 180.1402 (3) or 180.1404 (2) apply, subs. (2) and (3) govern the shareholder vote required on a proposal concerning a subject covered by s. 180.1003 (3), 180.1103 (3), 180.1202 (3), 180.1402 (3) or 180.1404 (2) if the corporation was organized before January 1, 1973, and has not expressly elected, before January 1, 1991, majority or greater affirmative voting requirements under s. 180.25 (2) (a), 1987 stats., with respect to the subject matter of the proposal.

180.1706(2) (2) Except as provided in sub. (3), in lieu of the vote required by s. 180.1003 (3), 180.1103 (3), 180.1202 (3), 180.1402 (3) or 180.1404 (2), whichever is applicable to the subject matter of a proposal, a proposal described in sub. (1) must be approved as follows:

180.1706(2)(a) (a) By the affirmative vote of the holders of two-thirds of the shares entitled to vote on the proposal, unless par. (b) applies.

180.1706(2)(b) (b) If any class or series of shares is entitled to vote on the proposal as a class, by the affirmative vote of all of the following:

180.1706(2)(b)1. 1. The holders of two-thirds of the shares of each class of shares and of each series entitled to vote as a class.

180.1706(2)(b)2. 2. The holders of two-thirds of the total shares entitled to vote on the proposal.

180.1706(3) (3) Whenever, with respect to a proposal described in sub. (1), the articles of incorporation require the vote or concurrence of the holders of a greater proportion of the shares, or of any class or series of shares, than is required by sub. (2), the provisions of the articles of incorporation shall control.

180.1706(4) (4) If a corporation has a bylaw in effect on December 31, 1990, that establishes a greater shareholder voting requirement than one required under this chapter, that voting requirement applies until the bylaw is amended or repealed.

180.1706 History History: 1989 a. 303; 1991 a. 16, 173.



180.1707 Certain class voting rights preserved.

180.1707  Certain class voting rights preserved.

180.1707(1)(1)  Sections 180.1004 and 180.1103 (4) (a) do not apply to shares of a preexisting class if a corporation in existence on January 1, 1991 provides in its articles of incorporation that subs. (2) and (3), in lieu of ss. 180.1004 and 180.1103, govern whether shares of a preexisting class are entitled to vote as a class on a proposed amendment to the articles of incorporation or plan of merger.

180.1707(2) (2)

180.1707(2)(a)(a) The holders of the outstanding shares of a preexisting class subject to this subsection may vote as a class upon a proposed amendment to the articles of incorporation, whether or not entitled to vote thereon by the articles of incorporation, if the amendment would do any of the following with respect to that class:

180.1707(2)(a)1. 1. Increase or decrease the aggregate number of authorized shares of the class, except a decrease of authorized but unissued shares of the class.

180.1707(2)(a)2. 2. Effect an exchange, reclassification or cancellation of all or part of the shares of the class, except a reclassification of unissued shares or treasury shares into shares of a subordinate and inferior class or a cancellation thereof.

180.1707(2)(a)3. 3. Effect or require an exchange or conversion, or create a right of exchange or conversion, of all or any part of the shares of another class into the shares of the class.

180.1707(2)(a)4. 4. Change in a manner prejudicial to the holders of outstanding shares of the class, the designations, preferences, limitations or relative rights of the shares of the class or of any other class.

180.1707(2)(a)5. 5. Change the shares of the class into a different number of shares of the same class or into the same or a different number of shares of another class or classes.

180.1707(2)(a)6. 6. Create a new class or enlarge an existing class of shares having rights or preferences prior or superior to the shares of the class, or increase the rights or preferences of any class having rights or preferences prior or superior to the shares of the class.

180.1707(2)(a)7. 7. In the case of a preferred or special class of shares, divide the shares of the class into series and fix and determine the designation of the series and the variations in the relative rights and preferences between the shares of the series, or authorize the board of directors to fix and determine the designation and the relative rights and preferences of authorized but unissued shares of the series.

180.1707(2)(a)8. 8. Limit or deny any existing preemptive rights of the shares of the class.

180.1707(2)(a)9. 9. Cancel or otherwise affect dividends on the shares of the class which have accrued but have not been declared.

180.1707(2)(a)10. 10. Authorize the payment of a dividend in shares of the class.

180.1707(2)(b) (b) Whenever an amendment described in par. (a) shall affect the holders of shares of one or more but not all of the series of any preferred or special class of shares of a preexisting class that are at the time outstanding, the holders of the outstanding shares of the series affected thereby shall for the purposes of this section be considered a separate class and entitled to vote as a class on such amendment.

180.1707(3) (3) Shares of a preexisting class subject to this subsection may vote as a class on a plan of merger if the plan of merger contains any provision which, if contained in a proposed amendment to the articles of incorporation, would entitle the shares of a preexisting class to vote as a class.

180.1707 History History: 1989 a. 303; 1991 a. 16.



180.1708 Applicability of various provisions.

180.1708  Applicability of various provisions.

180.1708(1) (1)  Filing duty; appeal. Sections 180.0125 and 180.0126 apply to a document delivered to the department for filing on or after January 1, 1991.

180.1708(2) (2) Distributions to shareholders. Section 180.0640 applies to a distribution authorized by the board of directors on or after January 1, 1991.

180.1708(3) (3) Special shareholders' meeting. Section 180.0702 (1) (b) and (2) applies to a demand for a special meeting of shareholders that is delivered to the corporation on or after January 1, 1991.

180.1708(3m) (3m) Derivative proceedings. Sections 180.0741 to 180.0747 apply to a derivative proceeding, as defined in s. 180.0740 (2), that is commenced on or after January 1, 1991.

180.1708(4) (4) Amendment or restatement.

180.1708(4)(a)(a) Sections 180.1003, 180.1004 and 180.1007 (3) apply to an amendment to or restatement of the articles of incorporation requiring shareholder approval about which notice of a shareholders' meeting is delivered on or after January 1, 1991.

180.1708(4)(b) (b) Sections 180.1006 and 180.1007 (4) apply to articles of amendment or restatement for any of the following:

180.1708(4)(b)1. 1. An amendment or restatement adopted by the board of directors or incorporators on or after January 1, 1991.

180.1708(4)(b)2. 2. An amendment or restatement requiring shareholder approval about which a notice of a shareholders' meeting is delivered on or after January 1, 1991.

180.1708(5) (5) Mergers. Sections 180.1101 and 180.1103 to 180.1106 apply to a merger, and ss. 180.1301 to 180.1331 apply to dissenters' rights arising from a merger, for which a plan of merger is approved by the board of directors on or after January 1, 1991.

180.1708(6) (6) Sale of assets. Section 180.1202 applies to a sale, lease, exchange or other disposition of property requiring shareholder approval, and ss. 180.1301 to 180.1331 apply to dissenters' rights arising from a sale, lease, exchange or other disposition of property requiring shareholder approval, that is approved by the board of directors on or after January 1, 1991.

180.1708(7) (7) Dissolution.

180.1708(7)(a)(a) Sections 180.1401 to 180.1404 apply to a dissolution authorized as follows:

180.1708(7)(a)1. 1. By the incorporators or board of directors under s. 180.1401 on or after January 1, 1991.

180.1708(7)(a)2. 2. By the shareholders, if the corporation delivers notice of the shareholders' meeting under s. 180.1402 (2) on or after January 1, 1991.

180.1708(7)(b) (b) Sections 180.1420, 180.1421 and 180.1423 apply to an administrative dissolution based on grounds arising under s. 180.1420 on or after January 1, 1991.

180.1708(7)(bm) (bm) Sections 180.1422 and 180.1423 apply to an administrative dissolution before, on or after January 1, 1991.

180.1708(7)(c) (c) Sections 180.1430 to 180.1433 apply to a judicial dissolution based on a cause of action arising under s. 180.1430 on or after January 1, 1991.

180.1708(8) (8) Revocation of certificate of authority.

180.1708(8)(a)(a) Except as provided in par. (b), ss. 180.1530 (1), 180.1531 and 180.1532 apply to an administrative revocation based on grounds arising under s. 180.1530 (1) on or after January 1, 1991.

180.1708(8)(b) (b) Sections 180.1530 (2) and 180.1531 (2) (b) and (3) to (5) apply to a judicial revocation under s. 946.87 of which the department is notified under s. 180.1530 (2) on or after January 1, 1991. Section 180.1531 (2) (c) applies to a revocation based on grounds arising before, on or after January 1, 1991.

180.1708 History History: 1989 a. 303, 359; 1991 a. 173, 269; 1995 a. 27; 1997 a. 27; 2003 a. 321.



180.1801 Applicability.

180.1801  Applicability.

180.1801(1)(1)  Sections 180.1801 to 180.1837 apply to a corporation if its articles of incorporation state that the corporation is a close corporation under ss. 180.1801 to 180.1837.

180.1801(2) (2) Except as provided in sub. (3), if an election is made to be a statutory close corporation, ss. 180.1801 to 180.1837 control in the event of conflict with other sections of this chapter.

180.1801(3) (3) If a service corporation organized under ss. 180.1901 to 180.1921 elects to be a statutory close corporation, ss. 180.1901 to 180.1921 control in the event of conflict with ss. 180.1801 to 180.1837.

180.1801 History History: 1989 a. 303.

180.1801 Annotation The enactment of the statutory close corporation statutes did not preempt existing common law rights, and those statutes do not provide exclusive remedies for close corporations. Jorgensen v. Water Works, Inc. 218 Wis. 2d 761, 582 N.W.2d 98 (Ct. App. 1998), 97-1729.



180.1803 Election.

180.1803  Election. A corporation organized under this chapter and having 50 or fewer shareholders at the time of election may become a statutory close corporation by amending its articles of incorporation to include the statement required under s. 180.1801. The amendment shall be approved by the holders of at least two-thirds of the votes of each class or series of shares of the corporation, voting as separate voting groups, whether or not otherwise entitled to vote on amendments. If the amendment is approved, a shareholder who did not vote in favor of the amendment is entitled to assert dissenters' rights under ss. 180.1301 to 180.1331.

180.1803 History History: 1989 a. 303.



180.1805 Share transfer restrictions.

180.1805  Share transfer restrictions. No interest in shares of a statutory close corporation may be transferred without the written consent of all shareholders holding voting stock, unless the interest is transferred in any of the following circumstances:

180.1805(1) (1) As provided in s. 180.1807.

180.1805(2) (2) To the corporation or to any other holder of the same class or series of shares.

180.1805(3) (3) To members of the shareholder's immediate family, or to a trust, all of whose beneficiaries are members of the holder's immediate family. In this subsection, "shareholder's immediate family" means the shareholder's spouse, parents, lineal descendants, including any adopted children and stepchildren, and the spouse of any lineal descendants, and brothers and sisters.

180.1805(4) (4) To a personal representative on the death of a shareholder or to a trustee or receiver as the result of a bankruptcy, insolvency, dissolution or similar proceeding brought by or against a shareholder.

180.1805(5) (5) By merger or share exchange that becomes effective under ss. 180.1101 to 180.1106 or a share exchange of existing shares for other shares of a different class or series in the corporation.

180.1805(6) (6) By a pledge as collateral for a loan that does not grant the pledgee any voting rights possessed by the pledgor.

180.1805(7) (7) After termination of the corporation's status as a statutory close corporation.

180.1805(8) (8) As otherwise provided in the corporation's articles of incorporation or in an agreement among shareholders under s. 180.1823.

180.1805 History History: 1989 a. 303; 1991 a. 16; 2003 a. 321.



180.1807 Transfer after corporation's first refusal.

180.1807  Transfer after corporation's first refusal.

180.1807(1)(1)  Notice of 3rd-party offer. A person desiring to transfer shares in a transaction without the consent described in s. 180.1805 (intro.) and that is not exempt under s. 180.1805 (2) to (8) shall obtain a written and signed offer from a 3rd party to purchase the shares for cash and shall deliver to the statutory close corporation written notice and a copy of the 3rd-party offer. The notice shall comply with s. 180.0141 and shall state the number and kind of shares, the offering price, the other material terms of the offer and the name and address of the 3rd-party offeror. No transfer may be made to a 3rd party unless all of the following conditions are met:

180.1807(1)(a) (a) The 3rd party is eligible to become a qualified shareholder under any federal or state tax statute that the corporation has elected to be subject to and the 3rd party agrees in writing not to take any action to terminate the election without the approval of the remaining shareholders.

180.1807(1)(b) (b) The transfer to the 3rd party will not result in the imposition of a personal holding company tax on the corporation under 26 USC 541 or any similar state or federal penalty tax.

180.1807(2) (2) Shareholder approval.

180.1807(2)(a)(a) The notice under sub. (1) constitutes an offer to sell the shares to the statutory close corporation and other shareholders on the same terms as the 3rd-party offer. Within 20 days after the corporation receives the notice, the corporation shall give notice of a special meeting of shareholders, which shall be held within 60 days after the corporation received notice of the offer, for the purpose of determining whether to purchase all, but not less than all, of the offered shares. The notice shall comply with s. 180.0141.

180.1807(2)(b) (b) The offer must be approved by the affirmative vote of the holders of a majority of votes entitled to be cast at the meeting, excluding votes in respect of the shares covered by the offer.

180.1807(2)(c) (c) With the consent of all of the shareholders entitled to vote for approval of the purchase, the corporation may allocate some or all of the shares to one or more shareholders or to other persons, except as provided in par. (d).

180.1807(2)(d) (d)

180.1807(2)(d)1.1. If all shares are not accepted for purchase by the corporation, the remaining shares shall be offered to shareholders of the class or series being offered for sale in proportion to their ownership of shares of that class or series.

180.1807(2)(d)2. 2. If all shares are not accepted for purchase by shareholders under subd. 1., the remaining shares shall be allocated among shareholders of the class or series being offered for sale who are willing to purchase the shares in proportion to their ownership of shares of that class or series after the acquisitions under subd. 1.

180.1807(2)(d)3. 3. If all shares are not accepted for purchase by shareholders under subds. 1. and 2., the remaining shares shall be offered to all other shareholders in proportion to their ownership of shares of the corporation.

180.1807(2)(d)4. 4. If all shares are not accepted for purchase by shareholders under subd. 3., the remaining shares shall be allocated among shareholders who are willing to purchase the shares in proportion to their ownership of shares of the corporation before the acquisitions under subd. 3.

180.1807(3) (3) Acceptance. If the statutory close corporation accepts the shareholder's offer, it must deliver written notice of acceptance to the offering shareholder within 75 days after receipt of the shareholder's offer. The notice shall comply with s. 180.0141. If sent by mail, the notice is timely if deposited in the mail before midnight of the 75th day following the day that the offer from the shareholder was received by the corporation.

180.1807(4) (4) Transfer of shares to other than 3rd party. If a contract to sell is created under sub. (3), the shareholder shall deliver duly endorsed certificates for all of the shares sold, or instruct the corporation in writing to transfer the shares if uncertificated, within 20 days after receipt of the notice of acceptance. Breach of any of the terms of the contract entitles the nonbreaching party to specific performance or any other remedy at law or equity for breach of a contract.

180.1807(5) (5) Transfer of shares to 3rd party. If the offer to sell is not accepted under subs. (2) and (3), the shareholder may transfer to the 3rd-party offeror all, but not less than all, of the offered shares within 120 days after delivery of the notice under sub. (1), in accordance with the terms of the offer as described in the notice under sub. (1).

180.1807 History History: 1989 a. 303; 2005 a. 253.



180.1809 Notice of statutory close corporation status.

180.1809  Notice of statutory close corporation status.

180.1809(1)(1)

180.1809(1)(a)(a) The following notice shall be noted conspicuously on each share certificate issued by a statutory close corporation: "The rights of shareholders in a statutory close corporation may differ materially from the rights of shareholders in other corporations. Copies of the articles of incorporation, the bylaws, if any, and shareholders' agreements or other documents, which may restrict transfers and affect voting and other rights, may be obtained without charge by a shareholder on written request to the corporation."

180.1809(1)(b) (b) Within a reasonable time after the issuance or transfer of uncertificated shares, the corporation shall deliver to the shareholders a written notice containing the information required by par. (a). The notice shall comply with s. 180.0141.

180.1809(1)(c) (c) Written notice given under this subsection satisfies the notice requirement under s. 180.0627 (3).

180.1809(2) (2) A person claiming an interest in shares of a statutory close corporation that has given the written notice required by sub. (1) is bound by the documents referred to in the notice. A person claiming an interest in shares of a corporation that has not given the written notice required by sub. (1) is bound by any documents of which he or she, or any person through whom he or she claims, has knowledge or notice.

180.1809 History History: 1989 a. 303.



180.1811 Transfer of shares in breach of transfer restrictions.

180.1811  Transfer of shares in breach of transfer restrictions.

180.1811(1)(1) An attempted transfer of shares in a statutory close corporation in violation of a transfer restriction that is binding on the transferee is ineffective.

180.1811(2) (2) An attempted transfer of shares in a statutory close corporation in violation of a transfer restriction that is not binding on the transferee, either because the corporation fails to give written notice under s. 180.1809 or because a court orders that the restriction prohibiting the transfer is unenforceable, gives the corporation the option to purchase the shares from the transferee for the same price paid and terms agreed to by the transferee. To exercise the option, the corporation shall give the transferee written notice that complies with s. 180.0141 and shall make payment within 75 days after the shares are presented for registration in the transferee's name.

180.1811 History History: 1989 a. 303.



180.1813 Merger, share exchange and sale of assets.

180.1813  Merger, share exchange and sale of assets.

180.1813(1)(1)

180.1813(1)(a)(a) Notwithstanding ss. 180.1103 (3) to (5) and 180.1104, a plan of merger or share exchange that will terminate the status of the corporation as a statutory close corporation must be approved by the holders of at least two-thirds of the votes of each class or series of shares of the statutory close corporation, voting as separate voting groups, whether or not the holders are otherwise entitled to vote on the plan.

180.1813(1)(b) (b) Notwithstanding ss. 180.1103 (3) to (5) and 180.1104, a plan of merger under which the surviving corporation will become a statutory close corporation must be approved by the holders of at least two-thirds of the votes of each class or series of shares of the surviving corporation, voting as separate voting groups, whether or not the holders are otherwise entitled to vote on the plan.

180.1813(1)(c) (c) Notwithstanding s. 180.1103 (3) and (4), if under a plan of share exchange the corporation whose shares will be acquired in the share exchange will become a statutory close corporation, the share exchange must be approved by the holders of at least two-thirds of the votes of each class or series of shares of the corporation whose shares will be acquired, voting as separate voting groups, whether or not the holders are otherwise entitled to vote on the plan.

180.1813(1)(d) (d) If a plan of merger or share exchange is approved, a shareholder who did not vote in favor of the plan is entitled to assert dissenters' rights under ss. 180.1301 to 180.1331.

180.1813(2) (2)

180.1813(2)(a)(a) Notwithstanding s. 180.1202 (3), a sale, lease, exchange or other disposition of all, or substantially all, of the property and assets, with or without the goodwill, of a statutory close corporation, if not made in the usual and regular course of its business, must be approved by the holders of at least two-thirds of the votes of each class or series of shares of the corporation, voting as separate voting groups, whether or not the holders are otherwise entitled to vote on the transaction.

180.1813(2)(b) (b) A shareholder who did not vote in favor of a disposition under this subsection is entitled to assert dissenters' rights under ss. 180.1301 to 180.1331.

180.1813 History History: 1989 a. 303.



180.1815 Termination of statutory close corporation status.

180.1815  Termination of statutory close corporation status.

180.1815(1)(1) A statutory close corporation ceases to be subject to ss. 180.1801 to 180.1837 upon the effectiveness of articles of amendment deleting from its articles of incorporation the statement that it is a statutory close corporation. If the corporation has elected under s. 180.1821 not to have a board of directors, the amendment shall also delete the statement in the articles of incorporation to that effect and shall specify the number, names and addresses of its directors.

180.1815(2) (2) An amendment under sub. (1) must be approved by the holders of two-thirds of the votes of each class or series of shares of the statutory close corporation, voting as separate voting groups, whether or not the holders are otherwise entitled to vote on amendments.

180.1815(3) (3) If the amendment to terminate the corporation's status as a statutory close corporation is approved, a shareholder who did not vote in favor of the amendment is entitled to assert dissenters' rights under ss. 180.1301 to 180.1331.

180.1815 History History: 1989 a. 303.



180.1817 Effect of termination of statutory close corporation status.

180.1817  Effect of termination of statutory close corporation status.

180.1817(1)(1) The termination of statutory close corporation status does not affect the rights of any shareholder or the corporation under an agreement or the corporation's articles of incorporation, except to the extent that the agreement or the articles of incorporation are invalid under this chapter.

180.1817(2) (2) The corporation shall adopt bylaws if it has no bylaws on termination of statutory close corporation status.

180.1817 History History: 1989 a. 303.



180.1819 Payment for shares.

180.1819  Payment for shares.

180.1819(1)(1) A compromise or forgiveness of a note or other obligation to transfer money or other property to a statutory close corporation in payment for shares is valid only if approved by all of the shareholders of the corporation, unless the articles of incorporation or a final judgment in a proceeding brought to enforce the obligation provides otherwise.

180.1819(2) (2) In the absence of fraud, the judgment of the persons responsible for the issuance of shares as to the value of the consideration received for shares is conclusive.

180.1819 History History: 1989 a. 303.



180.1821 Election not to have a board of directors.

180.1821  Election not to have a board of directors.

180.1821(1)(1) A statutory close corporation may operate without a board of directors if the articles of incorporation contain a statement to that effect. All of the following apply while a statement under this subsection is effective:

180.1821(1)(a) (a) All corporate powers shall be exercised by, or under authority of, and the business and affairs of the corporation shall be managed under the direction of, the shareholders of the corporation, and all powers and duties conferred or imposed upon the board of directors by this chapter shall be exercised or performed by the shareholders.

180.1821(1)(b) (b) Liability that would otherwise be imposed on the directors may not be imposed on a shareholder by virtue of any act or failure to act unless the shareholder was entitled to vote on the action.

180.1821(1)(c) (c) A requirement that an instrument filed with a governmental agency contain a statement that a specified action has been taken by the board of directors is satisfied by a statement that the corporation is a statutory close corporation without a board of directors and that the action was duly approved by the shareholders.

180.1821(1)(d) (d) The shareholders may appoint, by resolution, one or more shareholders to sign documents as "Designated Directors".

180.1821(1)(e) (e) Except as provided in the articles of incorporation:

180.1821(1)(e)1. 1. An action requiring director approval or both director and shareholder approval is authorized if approved by the shareholders.

180.1821(1)(e)2. 2. An action requiring a vote of a majority or greater percentage of the board of directors is authorized if approved by the majority or greater percentage of the votes of shareholders entitled to vote on the action.

180.1821(2) (2)

180.1821(2)(a)(a) An amendment to the articles of incorporation to operate without a board of directors must be approved by the holders of all of the shares of the statutory close corporation whether or not otherwise entitled to vote on amendments, or, if no shares have been issued, by all of the subscribers for shares, if any, or if none, by all of the incorporators.

180.1821(2)(b) (b) An amendment to the articles of incorporation to delete the election must be approved by the holders of at least two-thirds of the votes of each class or series of shares of the corporation, voting as separate voting groups, whether or not the holders are otherwise entitled to vote on amendments.

180.1821 History History: 1989 a. 303.



180.1823 Agreements among shareholders.

180.1823  Agreements among shareholders.

180.1823(1) (1) The shareholders of a statutory close corporation may, by unanimous action, enter into one or more written agreements to regulate the exercise of the corporate powers and the management of the business and affairs of the corporation or the relations among the shareholders of the corporation. Except as otherwise provided in an agreement authorized by this section, the terms of the agreement are binding on all successors in interest.

180.1823(2) (2) An agreement authorized by this section is valid and enforceable according to its terms even if the agreement does any of the following:

180.1823(2)(a) (a) Eliminates the board of directors, if sub. (4) is satisfied.

180.1823(2)(b) (b) Restricts the discretion or powers of the board of directors or authorizes director proxies or weighted voting rights.

180.1823(2)(c) (c) Has the effect of treating the statutory close corporation as a partnership.

180.1823(2)(d) (d) Creates a relationship among the shareholders or between the shareholders and the corporation that would otherwise be appropriate only among partners.

180.1823(3) (3) If the statutory close corporation has a board of directors, an agreement authorized by this section that restricts the discretion or powers of the directors relieves the directors of, and imposes upon each person in whom the directors' discretion or powers are vested, the liability for acts or omissions imposed by law upon directors, unless the agreement provides otherwise.

180.1823(4) (4) An election not to have a board of directors in an agreement authorized by this section is not valid unless the articles of incorporation contain a statement to that effect adopted under s. 180.1821.

180.1823(5) (5) A shareholder agreement authorized by this section may not be amended except by the unanimous written consent of the shareholders, unless otherwise provided in the agreement.

180.1823(6) (6) Any action permitted by this section to be taken by shareholders may be taken by the subscribers for shares of the statutory close corporation if no shares have been issued at the time of the agreement authorized by this section.

180.1823(7) (7) This section does not prohibit any other agreement among 2 or more shareholders.

180.1823 History History: 1989 a. 303.



180.1824 Irrevocable proxies.

180.1824  Irrevocable proxies.

180.1824(1)(1) A shareholder in a statutory close corporation may execute a proxy which is irrevocable for the period specified in the proxy when it is held by any of the following or a nominee of any of the following:

180.1824(1)(a) (a) A pledgee of shares.

180.1824(1)(b) (b) A person who has purchased or agreed to purchase or holds an option to purchase the shares or a person who has sold a portion of the person's shares in the corporation to the maker of the proxy.

180.1824(1)(c) (c) A creditor of the corporation or the shareholder who extended or continued credit to the corporation or the shareholder in consideration of the proxy if the proxy states that it was given in consideration of the extension or continuation of credit and the name of the person extending or continuing credit.

180.1824(1)(d) (d) A person who has contracted to perform services as an employee of the corporation, if a proxy is required by the contract of employment and if the proxy states that it was given in consideration of such contract of employment, the name of the employee and the period of employment contracted for.

180.1824(1)(e) (e) A person, including an arbitrator, designated by or under a shareholders' agreement authorized by s. 180.1823.

180.1824(2) (2) Regardless of the period of irrevocability specified in a proxy executed under sub. (1), the proxy becomes revocable when the pledge is redeemed, the option or agreement to purchase is terminated or the seller no longer owns any shares of the corporation or dies, the debt of the corporation or the shareholder is paid, the period of employment provided for in the contract of employment has terminated or the shareholders' agreement has terminated.

180.1824(3) (3) In addition to sub. (1), a proxy given to secure the performance of a duty or to protect a title, either legal or equitable, may be irrevocable until the happening of events which, under the terms of the proxy agreement, discharge the obligations secured by it.

180.1824(4) (4) A proxy may be revoked, regardless of a provision making it irrevocable, by a purchaser of shares without actual knowledge of the existence of the provision, unless the existence of the proxy and its irrevocability appears on the certificate representing the shares.

180.1824 History History: 1989 a. 303.



180.1825 Bylaws.

180.1825  Bylaws. A statutory close corporation need not adopt bylaws if provisions required by law to be contained in corporate bylaws are contained in the articles of incorporation or in an agreement authorized under s. 180.1823.

180.1825 History History: 1989 a. 303.



180.1827 Annual meeting.

180.1827  Annual meeting.

180.1827(1)(1) Notwithstanding s. 180.0701 (1), the annual meeting date for a statutory close corporation is the first business day after May 31, unless the corporation's articles of incorporation or bylaws or an agreement authorized under s. 180.1823 fixes a different date.

180.1827(2) (2) Notwithstanding s. 180.0701 (1), except as otherwise provided in the articles of incorporation, a statutory close corporation need not hold an annual meeting unless a written request is delivered to the corporation by a shareholder at least 30 days before the meeting date determined under sub. (1).

180.1827 History History: 1989 a. 303.



180.1829 Shareholder sale option at death.

180.1829  Shareholder sale option at death.

180.1829(1) (1)  Opt-in or modify.

180.1829(1)(a)(a) This section applies to a statutory close corporation only if so provided in the articles of incorporation. A modification of this section by the corporation is valid if it is stated in the articles of incorporation.

180.1829(1)(b) (b) An amendment to the articles of incorporation to provide that this section applies or to delete or modify the provisions of this section must be approved by the holders of at least two-thirds of the votes of each class or series of shares of the corporation, voting as separate voting groups, whether or not the holders are otherwise entitled to vote on amendments. If the corporation has no shareholders when the amendment is proposed, it must be approved by at least two-thirds of all of the subscribers for shares, if any, or, if none, by all of the incorporators.

180.1829(1)(c) (c) A shareholder who did not vote in favor of an amendment to delete or modify the provisions of this section is entitled to assert dissenters' rights under ss. 180.1301 to 180.1331, if the amendment terminates or substantially alters the existing rights of the shareholder under this section to have his or her shares purchased.

180.1829(2) (2) Purchase shares or dissolve. If the articles of incorporation of a statutory close corporation make this section applicable to the corporation in whole or modified form, a deceased shareholder's personal representative may, subject to the shareholder's will, require the corporation to elect one of the following:

180.1829(2)(a) (a) To purchase or cause the purchase of, under subs. (3) and (4), all, but not less than all, of the decedent's shares.

180.1829(2)(b) (b) Dissolution of the corporation.

180.1829(3) (3) Exercise of compulsory purchase.

180.1829(3)(a)(a) A person exercising rights under this section shall, within 6 months after the death of the beneficial owner of shares, deliver a written notice to the statutory close corporation. The notice shall comply with s. 180.0141, shall specify the number and class or series of all shares beneficially owned by the deceased shareholder and shall state that an offer by the corporation to purchase the shares is being solicited under this section.

180.1829(3)(b) (b) Within 20 days after receipt of the notice, the corporation shall call a special meeting of shareholders, which shall be held within 60 days after receipt of the notice, for the purpose of determining whether to offer to purchase the shares. A purchase offer must be approved by the holders of a majority of the votes entitled to be cast at the meeting, excluding votes in respect of the shares covered by the notice.

180.1829(3)(c) (c) With the consent of all of the shareholders entitled to vote for approval of the purchase offer, the corporation may allocate some or all of the shares to one or more shareholders or to other persons, except as provided in par. (d).

180.1829(3)(d) (d)

180.1829(3)(d)1.1. If all shares are not accepted for purchase by the corporation, the remaining shares shall be offered to shareholders of the class or series being offered for sale in proportion to their ownership of shares of that class or series.

180.1829(3)(d)2. 2. If all shares are not accepted for purchase by shareholders under subd. 1., the remaining shares shall be allocated among shareholders of the class or series being offered for sale who are willing to purchase the shares in proportion to their ownership of shares of that class or series after the acquisitions under subd. 1.

180.1829(3)(d)3. 3. If all shares are not accepted for purchase by shareholders under subds. 1. and 2., the remaining shares shall be offered to all other shareholders in proportion to their ownership of shares of the corporation.

180.1829(3)(d)4. 4. If all shares are not accepted for purchase by shareholders under subd. 3., the remaining shares shall be allocated among shareholders who are willing to purchase the shares in proportion to their ownership of shares of the corporation before the acquisitions under subd. 3.

180.1829(3)(e) (e) The corporation must deliver written notice of an offer to purchase approved by the shareholders or written notice that no offer to purchase was approved, to the person exercising rights under this section, within 75 days after receipt of the notice under par. (a) soliciting the offer to purchase. The notice must comply with s. 180.0141. An offer to purchase must be accompanied by copies of the corporation's balance sheets as of the end of, and profit and loss statements for, its preceding 2 accounting years and any available interim balance sheet and profit and loss statement.

180.1829(3)(f) (f)

180.1829(3)(f)1.1. To the extent that the price and other terms for purchasing shares of a transferring shareholder by the corporation or remaining shareholders are fixed or are to be determined under provisions in the articles of incorporation or bylaws of the corporation, or by written agreement, those provisions are binding, except as provided in subd. 2.

180.1829(3)(f)2. 2. In the event of a default in any payment due, sub. (4) (e) applies, and the person exercising rights under this section may petition for dissolution of the corporation.

180.1829(3)(g) (g) A person exercising rights under this section must accept or reject an offer to purchase in writing within 15 days after the offer.

180.1829(4) (4) Action to compel.

180.1829(4)(a)(a) If an offer to purchase is rejected, or if no offer to purchase is made, the person exercising rights under this section may commence an action in the circuit court for the county where the corporation's principal office or, if none in this state, its registered office is located to compel purchase or dissolution. The statutory close corporation shall be made a party defendant and shall, at its expense, give notice of the commencement of the action to all of its shareholders and other persons as the court may direct.

180.1829(4)(b) (b) The court shall, under s. 180.1833 (3), determine the fair value of the shares of the person exercising rights under this section and enter an order requiring the corporation to cause the purchase of the shares at fair value and on other terms determined by the court or to give the person the right to have the corporation dissolved.

180.1829(4)(c) (c) Upon the petition of the corporation, the court may modify its decree to change the terms of payment if it finds that the changed financial or legal ability of the corporation or other purchasers of the shares to complete the purchase justifies a modification.

180.1829(4)(d) (d) A person making a payment to prevent or cure a default by the corporation or other purchaser is entitled to recover the excess payment from the defaulting person.

180.1829(4)(e) (e) If the corporation or other purchaser fails to make a payment specified in the court order within 30 days after it is due, the court shall, upon the petition of the person to whom the payment is due and in the absence of good cause shown by the corporation, enter an order dissolving the corporation.

180.1829(5) (5) Court costs and other expenses.

180.1829(5)(a)(a) The court may assess all or a portion of the costs and expenses of an action commenced under sub. (4) as follows:

180.1829(5)(a)1. 1. Against the person exercising rights under this section if the fair value of the shares as determined by the court does not materially exceed the last offer made by the statutory close corporation before the person commenced the action under sub. (4) and the court finds that the failure of the person to accept the corporation's last offer was arbitrary, vexatious or not otherwise in good faith.

180.1829(5)(a)2. 2. Against the corporation if the fair value of the shares as determined by the court materially exceeds the amount of the last offer made by the corporation before an action was commenced under sub. (4) and the court finds that the corporation's last offer was arbitrary, vexatious or otherwise not made in good faith.

180.1829(5)(b) (b) Expenses assessable under par. (a) include reasonable compensation for, and reasonable expenses of, appraisers appointed by the court and the reasonable fees and expenses of counsel for, and experts employed by, any party.

180.1829(5)(c) (c) Except as provided in par. (a), the legal costs of an action filed under sub. (4) shall be assessed on an equal basis between the corporation and the party exercising rights under this section, and all other fees and expenses shall be borne by the party incurring the fees and expenses.

180.1829(6) (6) Shareholder waiver. A shareholder may, by signed writing, waive the rights under this section of the shareholder and the shareholder's estate and heirs.

180.1829(7) (7) Other agreements and remedies. This section does not prohibit other agreements for the purchase of shares of the corporation, nor does it prevent the enforcement of other remedies.

180.1829 History History: 1989 a. 303.



180.1831 Shareholder option to dissolve corporation.

180.1831  Shareholder option to dissolve corporation.

180.1831(1)(1) The articles of incorporation of a statutory close corporation or a shareholders' agreement under s. 180.1823 may grant to any shareholder, or to the holders of any specified number or percentage of shares of any class or series, an option to have the corporation dissolved at will or upon the occurrence of any specified event or contingency. The shareholders exercising the option shall give written notice of the intent to dissolve to all other shareholders. Any notice given under this subsection shall comply with s. 180.0141. Upon the expiration of 30 days after the effective date of the notice, the corporation shall do all of the following:

180.1831(1)(a) (a) File articles of dissolution that satisfy s. 180.1403 except the statement under s. 180.1403 (1) (c) shall specify that dissolution was authorized in accordance with this section.

180.1831(1)(b) (b) Begin to wind up and liquidate its business and affairs under ss. 180.1405 to 180.1407.

180.1831(2) (2) Unless the articles of incorporation provide otherwise, an amendment to the articles of incorporation to include, modify or delete a provision authorized by sub. (1) must be approved by the holders of all of the outstanding shares, whether or not the holders are otherwise entitled to vote on amendments, or, if no shares have been issued, by all of the subscribers for shares, if any, or, if none, by all of the incorporators.

180.1831 History History: 1989 a. 303.



180.1833 Power of court to grant relief.

180.1833  Power of court to grant relief.

180.1833(1) (1)  Grounds for relief. Subject to sub. (4) (b) and (c), a shareholder of record, the beneficial owner of shares held by a nominee or the holder of voting trust certificates of a statutory close corporation may petition the circuit court for the county where the corporation's principal office or, if none in this state, its registered office is located for relief on any of the following grounds:

180.1833(1)(a) (a) That the directors or those in control of the corporation have acted, are acting or will act in a manner that is illegal, oppressive, fraudulent or unfairly prejudicial to the petitioner in his or her capacity as a shareholder, director or officer of the corporation.

180.1833(1)(b) (b) That the directors or those in control of the corporation are so divided respecting the management of the corporation's affairs that the votes required for action cannot be obtained and the shareholders are unable to break the deadlock, with the consequence that the corporation is suffering or will suffer irreparable injury or that the business and affairs of the corporation can no longer be conducted to the advantage of the shareholders generally.

180.1833(1)(c) (c) That conditions exist that would be grounds for judicial dissolution of the corporation under s. 180.1430 (2).

180.1833(2) (2) Type of relief.

180.1833(2)(a)(a) If the court finds that one or more of the conditions specified in sub. (1) exist, it shall grant appropriate relief, including any of the following:

180.1833(2)(a)1. 1. Canceling, altering or enjoining any resolution or other act of the statutory close corporation.

180.1833(2)(a)2. 2. Directing or prohibiting any act of the corporation or of shareholders, directors, officers or other persons who are party to the action.

180.1833(2)(a)3. 3. Canceling or altering the articles of incorporation or bylaws of the corporation.

180.1833(2)(a)4. 4. Removing from office any director or officer, or ordering that a person be appointed a director or officer.

180.1833(2)(a)5. 5. Requiring an accounting with respect to any matters in dispute.

180.1833(2)(a)6. 6. Appointing a receiver to manage the business and affairs of the corporation.

180.1833(2)(a)7. 7. Appointing a provisional director who shall have all of the rights, powers and duties of a duly elected director and shall serve for the term and under the conditions established by the court.

180.1833(2)(a)8. 8. Ordering the payment of dividends.

180.1833(2)(a)9. 9. If the court finds that it cannot order appropriate relief, ordering that the corporation be liquidated and dissolved unless either the corporation or one or more of the remaining shareholders purchase all of the shares of the petitioning shareholder at their fair value by a designated date, with the fair value and terms of the purchase to be determined under sub. (3).

180.1833(2)(a)10. 10. Ordering dissolution if the court finds that one or more grounds exist for judicial dissolution under s. 180.1430 (2) or that all other relief ordered by the court has failed to resolve the matters in dispute.

180.1833(2)(a)11. 11. Awarding damages to any aggrieved party in addition to, or in lieu of, any other relief granted.

180.1833(2)(b) (b) In determining whether to grant relief under par. (a) 9. or 10., the court shall consider the financial condition of the corporation but may not refuse to order liquidation solely on the grounds that the corporation has net worth or current operating profits.

180.1833(2)(c) (c) If the court determines that a party to a proceeding brought under this section has acted arbitrarily, vexatiously or in bad faith, it may award reasonable expenses, including attorney fees and the costs of any appraisers or other experts, to one or more of the other parties.

180.1833(3) (3) Share purchase.

180.1833(3)(a)(a) If the court orders relief under sub. (2) (a) 9., it shall do all of the following:

180.1833(3)(a)1. 1. Determine the fair value of the shares to be purchased, considering the going concern value of the statutory close corporation, any agreement among the shareholders fixing a price or specifying a formula for determining the value of the corporation's shares for any purpose, the recommendations of any appraisers appointed by the court, any legal constraints on the corporation's ability to acquire the shares to be purchased and other relevant evidence.

180.1833(3)(a)2. 2. Enter an order specifying all of the following:

180.1833(3)(a)2.a. a. The identity of the purchaser by name and the purchaser's status as a current shareholder or 3rd-party purchaser.

180.1833(3)(a)2.b. b. The terms of the purchase found to be proper under the circumstances, including payment of the purchase price in installments, payment of interest on the installments, subordination of the obligation to the rights of the corporation's other creditors, security for the deferred purchase price, and a covenant not to compete or other restriction on the selling shareholder.

180.1833(3)(a)3. 3. Order the selling shareholder to deliver all of his or her shares to the court, and order the purchaser to deliver each payment for shares to the court.

180.1833(3)(a)4. 4. Order that after the selling shareholder delivers his or her shares, the shareholder has no rights or claims against the corporation or its directors, officers or shareholders by reason of having been a director, officer or shareholder of the corporation, except the right to receive the unpaid balance of the amount awarded under this section and any amounts due under any agreement with the corporation or the remaining shareholders that are not terminated by the court's orders.

180.1833(3)(a)5. 5. Order dissolution of the corporation if the purchase is not completed as ordered.

180.1833(3)(b) (b) If the share purchase is not consummated and the corporation is dissolved, a shareholder whose shares were to be purchased has the same rights and priorities in the corporation's assets as if the sale had not been ordered.

180.1833(4) (4) Other rights; conditions on exercise.

180.1833(4)(a)(a) Except as provided in pars. (b) and (c), the rights of a shareholder to commence a proceeding under this section are in addition to, and not in lieu of, any other rights or remedies that the shareholder may have.

180.1833(4)(b) (b) If a shareholder has agreed in writing to pursue a nonjudicial remedy to resolve disputed matters, the shareholder may not commence a proceeding under this section with respect to those matters until he or she has exhausted the nonjudicial remedy.

180.1833(4)(c) (c) If a shareholder has dissenters' rights under this subchapter or s. 180.1302 with respect to proposed corporate action, the shareholder must commence a proceeding under this section before the shareholder is required to give notice of his or her intent to demand payment under s. 180.1321 or to demand payment under s. 180.1323 or the proceeding is barred.

180.1833 History History: 1989 a. 303.

180.1833 Annotation Corporate Control Contests: Judicial Dissolution of Closely Held Corporations. Laufer. Wis. Law. Feb. 1994.



180.1834 Greater quorum or voting requirements.

180.1834  Greater quorum or voting requirements.

180.1834(1)(1) The articles of incorporation of a statutory close corporation may impose a greater quorum or voting requirement for shareholders, or classes of shareholders, than is required by this chapter.

180.1834(2) (2) An action by shareholders to adopt an amendment to the articles of incorporation that adds, changes or deletes a greater quorum or voting requirement must meet the same quorum requirement and be adopted by the same vote required to take action under the largest of the greater quorum or voting requirements then in effect or proposed to be added, changed or deleted.

180.1834(3) (3) Section 180.0727 does not apply to a statutory close corporation.

180.1834 History History: 1989 a. 303.



180.1835 Limited liability.

180.1835  Limited liability. The failure of a statutory close corporation to observe usual corporate formalities or requirements relating to the exercise of its corporate powers or the management of its business and affairs is not grounds for imposing personal liability on the shareholders for obligations of the corporation.

180.1835 History History: 1989 a. 303.



180.1837 Officers; execution of documents.

180.1837  Officers; execution of documents.

180.1837(1) (1) A statutory close corporation may operate and conduct business with one or more officers.

180.1837(2) (2) If an individual holds more than one office in a statutory close corporation, the individual may execute, acknowledge or verify in more than one capacity any instrument required to be executed, acknowledged or verified by the holders of 2 or more offices.

180.1837 History History: 1989 a. 303.



180.1901 Definitions.

180.1901  Definitions. In ss. 180.1901 to 180.1921:

180.1901(1) (1) "Employee" means an individual who is hired by a service corporation and who is usually and ordinarily considered by custom, practice or law to be rendering professional or other personal services for which a license, certificate, registration or other legal authorization is required. "Employee" does not include any of the following:

180.1901(1)(a) (a) An individual who is hired by a service corporation and who provides services as an administrator, technician, clerk or bookkeeper.

180.1901(1)(b) (b) An individual who performs all of his or her employment for a service corporation under the direct supervision and control of a licensed, registered or certified officer or employee of the service corporation.

180.1901(1m) (1m) "Health care professional" means an individual who is licensed, registered or certified by any of the following:

180.1901(1m)(ag) (ag) The massage therapy and bodywork therapy affiliated credentialing board under ch. 460.

180.1901(1m)(am) (am) Chiropractic examining board under ch. 446

180.1901(1m)(ar) (ar) Board of nursing under ch. 441.

180.1901(1m)(at) (at) Dentistry examining board under ch. 447.

180.1901(1m)(b) (b) Medical examining board under subch. II of ch. 448.

180.1901(1m)(bg) (bg) Physical therapy examining board under subch. III of ch. 448.

180.1901(1m)(bk) (bk) Podiatry affiliated credentialing board under subch. IV of ch. 448.

180.1901(1m)(br) (br) Dietitians affiliated credentialing board under subch. V of ch. 448.

180.1901(1m)(bs) (bs) Athletic trainers affiliated credentialing board under subch. VI of ch. 448.

180.1901(1m)(bu) (bu) Occupational therapists affiliated credentialing board under subch. VII of ch. 448.

180.1901(1m)(c) (c) Optometry examining board under ch. 449.

180.1901(1m)(d) (d) Pharmacy examining board under ch. 450.

180.1901(1m)(e) (e) Psychology examining board under ch. 455.

180.1901(1m)(f) (f) Marriage and family therapy, professional counseling, and social work examining board under ch. 457.

180.1901(1m)(g) (g) Hearing and speech examining board under subch. II of ch. 459.

180.1901(2) (2) "Service corporation" means a corporation organized under ss. 180.1903 to 180.1921.

180.1901 History History: 1989 a. 303; 1993 a. 473; 1995 a. 167; 1997 a. 75, 156, 175; 1999 a. 9, 32, 180; 2001 a. 74, 80; 2003 a. 41; 2009 a. 113, 149, 355.



180.1903 Formation of service corporation.

180.1903  Formation of service corporation.

180.1903(1) (1) Except as provided in sub. (1m), one or more natural persons licensed, certified, or registered pursuant to any provisions of the statutes, if all have the same license, certificate, or registration or if all are health care professionals, may organize and own shares in a service corporation. A service corporation may own, operate, and maintain an establishment and otherwise serve the convenience of its shareholders in carrying on the particular profession, calling, or trade for which the licensure, certification, or registration of its organizers is required.

180.1903(1m) (1m) A service corporation for carrying on the profession of certified public accounting may be organized under sub. (1) if more than 50% of the shareholders are certified public accountants.

180.1903(2) (2) Professional or other personal services, consultation or advice in any form may be rendered only by directors, officers, agents or employees of the service corporation who are licensed, certified or registered pursuant to statute in the field of endeavor designated in the articles of incorporation of the service corporation.

180.1903(3) (3) Liability may not accrue to a service corporation or its shareholders solely as a result of a decision to organize under sub. (1) or solely as a result of a decision to include or exclude a category of health care professionals as eligible to become shareholders of the service corporation.

180.1903(4) (4) Each health care professional, other than a physician or nurse anesthetist, who is a shareholder of a service corporation and who has the authority to provide health care services that are not under the direction and supervision of a physician or nurse anesthetist shall carry malpractice insurance that provides coverage of not less than the amounts established under s. 655.23 (4).

180.1903 History History: 1989 a. 303; 1993 a. 473; 2001 a. 16.



180.1905 Business corporation law applicable.

180.1905  Business corporation law applicable.

180.1905(1)(1) Other provisions of this chapter shall be applicable to service corporations, including their organization, and service corporations shall enjoy the powers and privileges and be subject to the duties, restrictions and liabilities of other stock corporations, except as provided in ss. 180.1901 to 180.1921. A service corporation may not engage in any business other than that for which it was specifically organized and for which its charter was granted.

180.1905(2) (2) Sections 180.1901 to 180.1921 control in the event of conflicts with any other provision of this chapter.

180.1905 History History: 1989 a. 303.



180.1907 Corporate name.

180.1907  Corporate name. The service corporation may bear the last name of one or more persons formerly or currently associated with it. A service corporation may adopt a name which does not include the surname of any present or former shareholder. The corporate name shall end with the word "chartered" or "limited", or the words "service corporation", or the abbreviation "ltd." or "S.C.". A service corporation in existence on January 1, 1991, need not change its name to comply with this section.

180.1907 History History: 1989 a. 303; 1991 a. 16, 173.



180.1909 Filing articles of incorporation.

180.1909  Filing articles of incorporation. Before commencing operations, a service corporation shall deliver its articles of incorporation to the department for filing.

180.1909 History History: 1989 a. 303; 1995 a. 27.



180.1911 Participants; conflict of interest.

180.1911  Participants; conflict of interest.

180.1911(1) (1) Except as provided in ss. 180.1903 (1m) and 180.1913, each shareholder, director and officer of a service corporation must at all times be licensed, certified or registered by a state agency in the same field of endeavor or be a health care professional. An individual who is not so licensed, certified or registered may not have any part in the ownership or control of the service corporation, except that the nonparticipant spouse of a married individual has the rights of ownership provided under ch. 766. A proxy to vote any shares of the service corporation may not be given to a person who is not so licensed, certified or registered.

180.1911(2) (2) If any shareholder, director, officer or employee of a service corporation becomes legally disqualified to render professional or other personal services, consultation or advice within this state for which he or she was licensed, certified or registered, or accepts employment or is elected to a public office which by law places restrictions or limitations upon his or her rendering of the services for which he or she was licensed, certified or registered, he or she shall immediately sever all employment with, and financial interest in, the service corporation. A service corporation's failure to require prompt compliance with this subsection is a ground for the suspension or forfeiture of its franchise.

180.1911 History History: 1989 a. 303; 1993 a. 473; 2005 a. 215.



180.1913 Alternative incorporation by one or 2 persons.

180.1913  Alternative incorporation by one or 2 persons.

180.1913(1)(1) A service corporation which has only one shareholder need have only one director, who shall be the shareholder. The shareholder shall also serve as the president and treasurer of the service corporation. The other officers of a service corporation described in this subsection need not be licensed, certified or registered in the same field of endeavor as the president.

180.1913(2) (2) A service corporation which has only 2 shareholders need have only 2 directors, who shall be the shareholders. The 2 shareholders shall fill all of the general offices of the service corporation between them.

180.1913 History History: 1989 a. 303.



180.1915 Professional relationships and liability.

180.1915  Professional relationships and liability. Except as provided in this section, ss. 180.1901 to 180.1921 do not alter any contract, tort or other legal relationship between a person receiving professional services and one or more persons who are licensed, certified or registered to render those professional services and who are shareholders, directors, officers or employees in the same service corporation. A shareholder, director, officer or employee of a service corporation is not personally liable for the debts or other contractual obligations of the service corporation nor for the omissions, negligence, wrongful acts, misconduct and malpractice of any person who is not under his or her actual supervision and control in the specific activity in which the omissions, negligence, wrongful acts, misconduct and malpractice occurred. A service corporation may charge for the services of its shareholders, directors, officers, employees or agents, may collect such charges and may compensate those who render such personal services. Nothing in this section shall affect any of the following:

180.1915(1) (1) The liability of a service corporation for the omissions, negligence, wrongful acts, misconduct and malpractice of a shareholder, director, officer or employee while the person, on behalf of the service corporation, provides professional services.

180.1915(2) (2) The personal liability of a shareholder, director, officer or employee of a service corporation for his or her own omissions, negligence, wrongful acts, misconduct and malpractice and for the omissions, negligence, wrongful acts, misconduct and malpractice of any person acting under his or her actual supervision and control in the specific activity in which the omissions, negligence, wrongful acts, misconduct and malpractice occurred.

180.1915 History History: 1989 a. 303; 1993 a. 473; 1995 a. 400.

180.1915 Annotation A service corporation and its shareholders are not jointly and severally liable for the intentional tort of a shareholder that was not committed in the ordinary course of the corporation's business with the authority of the tortfeasor's fellow shareholders or within the tortfeasor's authority in the course of his or her employment. Anderson v. McBurney, 160 Wis. 2d 866, 467 N.W.2d 158 (Ct. App. 1991).



180.1917 Corporate agents.

180.1917  Corporate agents. The relationship of an individual to a service corporation with which the individual is associated, whether as shareholder, director, officer or employee, does not modify or diminish the jurisdiction over him or her of any state agency that licensed, certified or registered him or her for a particular field of endeavor.

180.1917 History History: 1989 a. 303.



180.1919 Continuity; dissolution; stock transfer or redemption.

180.1919  Continuity; dissolution; stock transfer or redemption.

180.1919(1)(1)

180.1919(1)(a)(a) A service corporation has perpetual existence until dissolved in accordance with other provisions of this chapter.

180.1919(1)(b) (b)

180.1919(1)(b)1.1. Except as provided in subd. 2., if all shareholders of a service corporation cease at any one time and for any reason to be licensed, certified or registered in the particular field of endeavor for which the service corporation was organized, the service corporation is converted into and shall operate solely as a business corporation under applicable provisions of this chapter, exclusive of ss. 180.1901 to 180.1921.

180.1919(1)(b)2. 2. If not more than 50 percent of the shareholders in a service corporation described in s. 180.1903 (1m) at any one time are not certified public accountants, the service corporation is converted into and shall operate solely as a business corporation under applicable provisions of this chapter, exclusive of ss. 180.1901 to 180.1921.

180.1919(2) (2)

180.1919(2)(a)(a) Within 90 days after a shareholder's date of death or disqualification under s. 180.1911 (2) to own shares in the service corporation, all of the shares of the shareholder shall be transferred to, and acquired by, the service corporation or persons qualified to own the shares. If no other provision to accomplish the transfer and acquisition is in effect and carried out within the 90-day period, the service corporation shall purchase and redeem all of the deceased or disqualified shareholder's shares of the service corporation at the book value of the shares, determined as of the end of the month immediately before death or disqualification.

180.1919(2)(b) (b) For purposes of par. (a), the book value is determined from the books and records of the service corporation in accordance with the regular methods of accounting used by the service corporation to determine its net taxable income for federal income tax purposes. A subsequent adjustment of the service corporation's net taxable income, whether by the service corporation, by federal income tax audit made and agreed to, or by a court decision which has become final, does not alter the redemption price.

180.1919(2)(c) (c) This section does not prevent the parties involved from making any other arrangement, or providing in the service corporation's articles of incorporation or bylaws or by contract, to transfer the shares of a deceased or disqualified shareholder to the service corporation or to persons qualified to own the shares, whether made before or after the death or disqualification of the shareholder, if all of the shares involved are transferred within the 90-day period under par. (a).

180.1919 History History: 1989 a. 303; 2005 a. 215.



180.1921 Annual report.

180.1921  Annual report.

180.1921(1)(1) A service corporation shall deliver to the department for filing a report in each year following the year in which the service corporation's articles of incorporation were filed by the department, during the calendar year quarter in which the anniversary of the filing occurs.

180.1921(2) (2) The report shall show the address of this service corporation's principal office and the name and post-office address of each shareholder, director, and officer of the service corporation and shall certify that, with the exceptions permitted in ss. 180.1903 (1m) and 180.1913, each shareholder, director, and officer is licensed, certified, registered, or otherwise legally authorized to render the same professional or other personal service in this state or is a health care professional. The service corporation shall prepare the report on forms prescribed and furnished by the department, and the report shall contain no fiscal or other information except that expressly called for by this section. The department shall forward report forms by 1st class mail to every service corporation in good standing, at least 60 days before the date on which the service corporation is required by this section to file an annual report.

180.1921(3) (3) A report under this section is in lieu of an annual report required by s. 180.1622.

180.1921(4) (4) An annual report is effective on the date that it is filed by the department.

180.1921 History History: 1989 a. 303; 1991 a. 269; 1993 a. 214, 473, 491; 1995 a. 27; 2001 a. 16, 107.






181. Nonstock corporations.

181.0103 Definitions.

181.0103  Definitions. In this chapter:

181.0103(1) (1) "Articles of incorporation" includes amended and restated articles of incorporation and articles of domestication.

181.0103(2) (2) "Board" means the group of persons vested with the management of the affairs of the corporation, irrespective of the name by which such group is designated.

181.0103(3) (3) "Bylaws" means the code of rules, other than the articles of incorporation, adopted under this chapter for the regulation or management of the affairs of a corporation, by whatever name designated.

181.0103(4) (4) "Class" means a group of memberships having the same rights, whether those rights are identical or are determined by a formula applied uniformly, with respect to voting, dissolution of a corporation, and redemption and transfer of memberships.

181.0103(5) (5) "Corporation" or "domestic corporation" means, except as used in subs. (13) and (18), a nonstock corporation, including a nonprofit corporation, that is subject to the provisions of this chapter, except a foreign corporation.

181.0103(6) (6) "Delegates" means those persons elected or appointed to vote in a representative assembly for the election of a director or on other matters.

181.0103(7) (7) "Deliver" means deliver by hand, mail, commercial delivery service, electronic transmission, or any other method of delivery used in conventional commercial practice.

181.0103(8) (8) "Department" means the department of financial institutions.

181.0103(9) (9) "Director" means an individual, designated in the articles of incorporation or bylaws or elected by the incorporators, and the individuals' successors, and an individual elected or appointed by any other name or title to act as a member of the board.

181.0103(10) (10) "Distribution" means the payment of a dividend or any part of the assets, income or profit of a corporation to its members, directors or officers, but does not include the payment of reasonable compensation, benefits, pensions, incentive compensation or the reimbursement of expenses.

181.0103(10m) (10m) "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities.

181.0103(10p) (10p) "Electronic signature" means an electronic sound, symbol, or process, attached to or logically associated with a writing and executed or adopted by a person with intent to authenticate the writing.

181.0103(11) (11) "Employee" does not include an officer or director who is not otherwise employed by the corporation.

181.0103(12) (12) "Entity" means any person other than a natural person.

181.0103(13) (13) "Foreign corporation" means a nonstock corporation organized under a law other than the law of this state.

181.0103(14) (14) "Individual" means a natural person. Except in ss. 181.0802 and 181.0840, "individual" includes the estate of an individual adjudicated incompetent or a deceased natural person.

181.0103(15) (15) "Member" means a person who has membership rights in a corporation in accordance with the provisions of its articles of incorporation or bylaws.

181.0103(16) (16) "Membership" means the rights and obligations that a member has under a corporation's articles of incorporation and bylaws and this chapter.

181.0103(17) (17) "Nonprofit corporation" means a corporation that does not make distributions, except as authorized under s. 181.1302 (1), (2) and (3).

181.0103(18) (18) "Nonstock corporation" means a corporation without capital stock.

181.0103(19) (19) "Principal office" means the office, whether in or outside this state, of a domestic corporation or foreign corporation in which are located its principal executive offices and, if the domestic corporation or foreign corporation has filed an annual report under s. 181.1622, that is designated as the principal office in its most recent annual report.

181.0103(20) (20) "Proceeding" includes a civil suit and criminal, administrative and investigatory action.

181.0103(21) (21) "Record date" means the date established under s. 181.0707 on which a corporation determines the identity of its members for the purposes of this chapter.

181.0103(22) (22) "Secretary" means the corporate officer to whom the board has delegated responsibility under s. 181.0840 (1) for custody of the minutes of the board's meetings and members' meetings and for authenticating the records of the corporation.

181.0103(23) (23) "Sign" means to execute or adopt a manual, facsimile, conformed, or electronic signature or any symbol with intent to authenticate a writing.

181.0103(24) (24) "Stock corporation" means a corporation with capital stock.

181.0103(25) (25) "Vote" includes authorization by written ballot and written consent.

181.0103 History History: 1997 a. 79; 2001 a. 44; 2005 a. 387.

181.0103 Annotation The New Nonstock Corporation Law. Seehawer. Wis. Law. Oct. 1998.



181.0120 Filing requirements.

181.0120  Filing requirements.

181.0120(1) (1)  General requirements. Except as provided in sub. (4), a document required or permitted to be filed under this chapter with the department must satisfy all of the following requirements to be filed under s. 181.0125 (2) (a):

181.0120(1)(a) (a) Contain the information required by this chapter, although it may also contain other information.

181.0120(1)(c) (c) Be in the English language, except that:

181.0120(1)(c)1. 1. A corporate name need not be in English if it is written in English letters or Arabic or Roman numerals.

181.0120(1)(c)2. 2. The certificate of status, or similar document, required of a foreign corporation need not be in English if accompanied by a reasonably authenticated English translation.

181.0120(1)(d) (d) Contain the name of the drafter, if required by s. 182.01 (3).

181.0120(1)(e) (e) Be executed in accordance with sub. (3).

181.0120(1)(f) (f) Be on the form prescribed by the department if the document is described in s. 181.0121 (1).

181.0120(1)(g) (g) Be delivered to the department for filing and be accompanied by one exact or conformed copy and the filing fee required by s. 181.0122.

181.0120(2) (2) Filing by department. The department shall file photocopies or other reproduced copies of typewritten or printed documents if the copies are signed and satisfy this section.

181.0120(3) (3) Execution requirements.

181.0120(3)(a)(a) Any of the following persons may execute a document described in s. 181.0122 (1) (a), (b), (g) to (j), (m) to (s) and (u) to (z):

181.0120(3)(a)1. 1. An officer of the domestic corporation or foreign corporation.

181.0120(3)(a)2. 2. If directors have not been selected or the corporation has not been formed, an incorporator.

181.0120(3)(a)3. 3. If the domestic corporation or foreign corporation is in the hands of a receiver, trustee or other court-appointed fiduciary, the fiduciary.

181.0120(3)(c) (c) The person executing a document shall sign it and, beneath or opposite the signature, state his or her name and the capacity in which he or she signs. The document may but need not contain any of the following:

181.0120(3)(c)1. 1. The corporate seal.

181.0120(3)(c)2. 2. An attestation by the secretary or an assistant secretary of the domestic corporation or foreign corporation.

181.0120(3)(c)3. 3. An acknowledgment, verification or proof.

181.0120(4) (4) Waiver. The department may waive any of the requirements of subs. (1) to (3) if it appears from the face of the document that the document's failure to satisfy the requirement is immaterial.

181.0120 History History: 1997 a. 79.



181.0121 Forms.

181.0121  Forms.

181.0121(1)(1)  Required forms.

181.0121(1)(a)(a) The department shall prescribe and furnish on request forms for all of the following documents:

181.0121(1)(a)1. 1. A foreign corporation's application for a certificate of authority to transact business in this state under s. 181.1503.

181.0121(1)(a)2. 2. A foreign corporation's application for a certificate of withdrawal under s. 181.1520.

181.0121(1)(a)3. 3. A domestic corporation's or foreign corporation's annual report under s. 181.1622.

181.0121(1)(a)4. 4. An application for a certificate of conversion under s. 181.1161 (5). The form prescribed under this subdivision shall indicate that if the business entity that is to be converted has a fee simple ownership interest in Wisconsin real estate, the entity is required to file a report with the department of revenue under s. 73.14.

181.0121(1)(b) (b) The forms prescribed by the department under par. (a) 1. and 2. shall require disclosure of only the information required under ss. 181.1503, 181.1520 and 181.1622, respectively.

181.0121(1)(c) (c) Use of a form prescribed under par. (a) is mandatory.

181.0121(2) (2) Permissive forms. The department may prescribe and furnish on request forms for other documents required or permitted to be filed by this chapter, but use of these forms is not mandatory. If the department prescribes a form for articles of merger under s. 181.1105, the form shall indicate that if a business entity that is acquired in the merger has a fee simple ownership interest in Wisconsin real estate, the business entity that survives the merger is required to file a report with the department of revenue under s. 73.14.

181.0121 History History: 1997 a. 79; 2001 a. 44; 2005 a. 476.



181.0122 Filing and service fees.

181.0122  Filing and service fees.

181.0122(1) (1)  Filing fee schedule. Except as provided under sub. (5), the department shall collect the following fees when the documents described in this subsection are delivered to the department for filing or, under pars. (e) and (f), when the telephone applications are made:

181.0122(1)(a) (a) Articles of incorporation, $35.

181.0122(1)(b) (b) Application for use of an indistinguishable name, $10.

181.0122(1)(c) (c) Written application for a reserved name, $10.

181.0122(1)(d) (d) Written application for renewal of a reserved name, $10.

181.0122(1)(e) (e) Telephone application for a reserved name, $20.

181.0122(1)(f) (f) Telephone application for renewal of a reserved name, $20.

181.0122(1)(g) (g) Application for a registered name, $25.

181.0122(1)(h) (h) Application for renewal of a registered name, $25.

181.0122(1)(i) (i) Notice of transfer of a reserved name or of a registered name, $10.

181.0122(1)(j) (j) Subject to sub. (3) (e), domestic corporation's or foreign corporation's statement of change of a registered office, $10.

181.0122(1)(k) (k) Agent's statement of change of a registered office, $10 for each affected domestic corporation or foreign corporation, except that if simultaneous filings are made the fee is reduced to $1 for each affected domestic corporation or foreign corporation in excess of 200.

181.0122(1)(L) (L) Agent's statement of resignation, $10.

181.0122(1)(m) (m) Amendment of articles of incorporation, $25.

181.0122(1)(n) (n) Restatement of articles of incorporation, with or without amendments, $25.

181.0122(1)(o) (o) Articles of merger, $150.

181.0122(1)(om) (om) Articles of domestication, $35.

181.0122(1)(p) (p) Articles of dissolution, $10.

181.0122(1)(q) (q) Articles of revocation of dissolution, $10.

181.0122(1)(r) (r) Application for reinstatement following an administrative dissolution, $35.

181.0122(1)(s) (s) Certificate of reinstatement, $10.

181.0122(1)(t) (t) Certificate of judicial dissolution, $10.

181.0122(1)(u) (u) Application for a certificate of authority, $45.

181.0122(1)(v) (v) Application for an amended certificate of authority, $30.

181.0122(1)(w) (w) Application for a certificate of withdrawal, $30.

181.0122(1)(x) (x) Annual report of a domestic corporation, $10.

181.0122(1)(y) (y) Annual report of a foreign corporation, $15.

181.0122(1)(yr) (yr) A certificate of conversion, $150.

181.0122(1)(z) (z) Articles of correction, $10.

181.0122(1)(zm) (zm) Request for certificate or statement of status, the fee established under s. 182.01 (4) (b).

181.0122(2) (2) Process fee. The department shall collect the fee established under s. 182.01 (4) (c) each time process is served on the department under this chapter. The party to a civil, criminal, administrative or investigatory proceeding who is causing service of process may recover this fee as costs if the party prevails in the proceeding.

181.0122(3) (3) Prohibited fees. The department may not collect a fee for any of the following:

181.0122(3)(a) (a) Filing a certificate of administrative dissolution or a certificate of revocation of authority to transact business.

181.0122(3)(b) (b) Providing a confirmation of status by telephone.

181.0122(3)(c) (c) Filing a director or principal officer statement under s. 181.0860 (1).

181.0122(3)(d) (d) Filing a director or principal officer resignation statement under s. 181.0860 (2).

181.0122(3)(e) (e) Filing a domestic corporation's or a foreign corporation's statement of change of registered office if the only change is a change to the address and if all of the following apply:

181.0122(3)(e)1. 1. The new address is the result of a change in the way a county, city, village or town or the U. S. postal service describes the physical location of the registered office.

181.0122(3)(e)2. 2. A copy of the notice indicating the new address is submitted with the statement.

181.0122(3)(e)3. 3. The physical location of the registered office has not changed.

181.0122(4) (4) Expedited service fee. In addition to the fees required under sub. (1), the department shall collect the expedited service fee established under s. 182.01 (4) (d) for processing, in an expeditious manner, a document required or permitted to be filed under this chapter and shall collect the fee established under s. 182.01 (4) (f) for preparing, in an expeditious manner, a certificate of status under s. 181.0128 (2) or a statement of status under s. 181.0128 (4).

181.0122(5) (5) The department, by rule, may specify a larger fee for filing documents described in sub. (1) in paper format.

181.0122 History History: 1997 a. 79; 2001 a. 16, 44.



181.0123 Effective date and time of document.

181.0123  Effective date and time of document.

181.0123(1) (1)  In general.

181.0123(1)(a)(a) Except as provided in sub. (2) or s. 181.0124 (3) or 181.1622 (5), a document filed by the department under this chapter is effective on the date that it is received by the department for filing and at any of the following times on that date:

181.0123(1)(a)1. 1. The time of day specified in the document as its effective time.

181.0123(1)(a)2. 2. If no effective time is specified, at the close of business.

181.0123(1)(b) (b) The date that a document is received by the department is determined by the department's endorsement on the original document under s. 181.0125 (1).

181.0123(2) (2) Delayed effective date and time. A document may specify a delayed effective date and time, except that the effective date may not be more than 90 days after the date that it is received for filing. If a document specifies a delayed effective date and time in accordance with this subsection, the document is effective at the time and date specified. If a delayed effective date but no time is specified, the document is effective at the close of business on that date.

181.0123 History History: 1997 a. 79.



181.0124 Correcting filed document.

181.0124  Correcting filed document.

181.0124(1) (1)  When a document may be corrected. A domestic corporation or foreign corporation may correct a document that is filed by the department before, on or after January 1, 1999, if the document contains a statement that was incorrect at the time of filing or was defectively executed, including defects in any attestation, seal, verification or acknowledgment.

181.0124(2) (2) How document corrected. To correct a document under sub. (1), a domestic corporation or foreign corporation shall prepare and deliver to the department for filing articles of correction that satisfy all of the following:

181.0124(2)(a) (a) Describe the document, including its filing date, or include a copy of the document.

181.0124(2)(b) (b) Specify the incorrect statement and the reason that it is incorrect, or specify the manner in which the execution was defective, whichever is applicable.

181.0124(2)(c) (c) Correct the incorrect statement or defective execution.

181.0124(3) (3) Effective date.

181.0124(3)(a)(a) Except as provided in par. (b), articles of correction are effective on the effective date of the document that they correct.

181.0124(3)(b) (b) With respect to persons relying on the uncorrected document and adversely affected by the correction, the articles of correction are effective when filed.

181.0124 History History: 1997 a. 79.



181.0125 Filing duty of department.

181.0125  Filing duty of department.

181.0125(1) (1)  Date of receipt. Upon receipt of a document by the department for filing, the department shall stamp or otherwise endorse the date of receipt on the original, the document copy and, upon request, any additional document copy received. The department shall return any additional document copy to the person delivering it, as confirmation of the date of receipt.

181.0125(2) (2) Required endorsement.

181.0125(2)(a)(a) Except as provided in par. (b), if a document satisfies s. 181.0120 and the terms of the document satisfy, if applicable, s. 181.0401 (1) and (2) or 181.1506 (1) and (2), the department shall file the document by stamping or otherwise endorsing "Filed", together with the department name, on both the original and the document copy. After filing a document, the department shall deliver the document copy to the domestic corporation or foreign corporation, or its representative.

181.0125(2)(b) (b) If a domestic corporation or foreign corporation is in default in the payment of any fee required under s. 181.0122 (1) (a) to (j) and (m) to (z), the department shall refuse to file any document relating to the domestic corporation or foreign corporation until all delinquent fees are paid by the domestic corporation or foreign corporation.

181.0125(3) (3) Refusal to file.

181.0125(3)(a)(a) If the department refuses to file a document, the department shall return it to the domestic corporation or foreign corporation, or its representative, within 5 business days after the document was received by the department for filing, together with a brief, written explanation of the reason for the refusal.

181.0125(3)(b) (b) The department's failure to either file or return a document within 5 business days after it was received constitutes a refusal to file the document.

181.0125(3)(bm) (bm) Paragraphs (a) and (b) do not apply to an annual report submitted for filing under s. 181.1622.

181.0125(3)(c) (c) Except as provided in s. 181.0124 (3), if a document that had been refused for filing by the department is resubmitted and filed by the department, the effective date of the filed document under s. 181.0123 is the date that the resubmitted document is received by the department for filing or a delayed effective date specified in the resubmitted document in accordance with s. 181.0123 (2). The effective time of the resubmitted document shall be determined under s. 181.0123 (1) or (2), whichever is applicable.

181.0125(4) (4) Effect of refusal. Except as provided in s. 181.0203 (2), the department's filing of a document or refusal to file a document does not do any of the following:

181.0125(4)(a) (a) Affect the validity or invalidity of the document in whole or part.

181.0125(4)(b) (b) Relate to the correctness or incorrectness of information contained in the document.

181.0125(4)(c) (c) Create a presumption that the document is valid or invalid or that information contained in the document is correct or incorrect.

181.0125 History History: 1997 a. 79.



181.0126 Appeal from department's refusal to file document.

181.0126  Appeal from department's refusal to file document.

181.0126(1)(1)  How appealed. If the department refuses to file a document received by its office for filing, the domestic corporation or foreign corporation may appeal the refusal by filing a petition in circuit court to compel the department to file the document. The domestic corporation or foreign corporation shall file the petition in the circuit court for the county where the domestic corporation's or foreign corporation's principal office or, if none in this state, its registered office is or will be located. The domestic corporation or foreign corporation shall attach to the petition the document and any explanation by the department of the reasons for the refusal to file.

181.0126(2) (2) Filing deadlines. The domestic corporation or foreign corporation shall file the petition under sub. (1) within 30 days after the department returns the document under s. 181.0125 (3) (a). If the department does not return the document within the period specified in s. 181.0125 (3) (b), the domestic corporation or foreign corporation shall file the petition within 30 days after the period specified in s. 181.0125 (3) (b) expires.

181.0126(3) (3) Remedies. The court may summarily order the department to file the document or take other action that the court considers appropriate. The court's final decision may be appealed as in other civil proceedings.

181.0126 History History: 1997 a. 79.



181.0127 Evidentiary effect of copy of filed document.

181.0127  Evidentiary effect of copy of filed document. A certified copy of a document filed by the department is conclusive evidence that the original document is on file with the department.

181.0127 History History: 1997 a. 79.



181.0128 Confirmation of status.

181.0128  Confirmation of status.

181.0128(1) (1)  Who may request. Any person may obtain from the department, upon request, a certificate of status for a domestic corporation or foreign corporation.

181.0128(2) (2) Required content of certificate of status. A certificate of status shall include all of the following information:

181.0128(2)(a) (a) The domestic corporation's corporate name or the foreign corporation's corporate name and fictitious name, if any, used in this state.

181.0128(2)(b) (b) Whether each of the following is true:

181.0128(2)(b)1. 1. The domestic corporation is incorporated under the laws of this state, or the foreign corporation is authorized to transact business in this state.

181.0128(2)(b)3. 3. The domestic corporation or foreign corporation has, during its most recently completed report year, filed with the department an annual report required by s. 181.1622.

181.0128(2)(b)4. 4. The domestic corporation has not filed articles of dissolution.

181.0128(2)(b)5. 5. The foreign corporation has not applied for a certificate of withdrawal under s. 181.1520 and is not the subject of a proceeding under s. 181.1531 to revoke its certificate of authority.

181.0128(2)(c) (c) The domestic corporation's date of incorporation and the period of its duration if less than perpetual.

181.0128(3) (3) Other content of certificate of status. The certificate of status may include other facts of record in the department that are requested.

181.0128(4) (4) Statement of status. Upon request, the department shall issue, by telegraph, teletype, facsimile or other form of wire or wireless communication, a statement of status, which shall contain the information required in a certificate of status under sub. (2) and may contain any other information permitted under sub. (3).

181.0128(5) (5) Evidential effect. Subject to any qualification stated in a certificate or statement of status issued by the department, the certificate or statement is conclusive evidence that the domestic corporation or foreign corporation is in existence or is authorized to transact business in this state.

181.0128(6) (6) Confirmation of information by telephone. Upon request by telephone or otherwise, the department shall confirm, by telephone, any of the information required in a certificate of status under sub. (2) and may confirm any other information permitted under sub. (3).

181.0128 History History: 1997 a. 79.



181.0129 Penalty for false document.

181.0129  Penalty for false document.

181.0129(1) (1)  Signing false document. A person may not sign a document with intent that it be delivered to the department for filing or deliver, or cause to be delivered, a document to the department for filing, if the person knows that the document is false in any material respect at the time of its delivery.

181.0129(2) (2) Penalty. Whoever violates this section is guilty of a Class I felony.

181.0129 History History: 1997 a. 79, 283; 2001 a. 109.



181.0141 Notice.

181.0141  Notice.

181.0141(1)(1)  Applicability. This section applies to notice that is required under this chapter and that is made subject to this section by express reference to this section.

181.0141(2) (2) When notice must be written.

181.0141(2)(a)(a) A person shall give notice in writing, except as provided in par. (b).

181.0141(2)(b) (b) A person may give oral notice if oral notice is permitted by the articles of incorporation or bylaws and not otherwise prohibited by this chapter.

181.0141(3) (3) Method of communication. Unless otherwise provided in the articles of incorporation or bylaws, notice may be communicated in person, by telephone, telegraph, teletype, facsimile or other form of wire or wireless communication, or by mail or private carrier, and, if these forms of personal notice are impracticable, notice may be communicated by a newspaper of general circulation in the area where published, or by radio, television or other form of public broadcast communication.

181.0141(4) (4) Address to be used. Written notice to a domestic corporation or a foreign corporation authorized to transact business in this state may be addressed to its registered agent at its registered office or to the domestic corporation or foreign corporation at its principal office. With respect to a foreign corporation that has not yet filed an annual report under s. 181.1622, the address of the foreign corporation's principal office may be determined from its application for a certificate of authority.

181.0141(5) (5) When notice effective.

181.0141(5)(a)(a) Except as provided in par. (b) and ss. 181.0807 (2) and 181.0843 (1), written notice is effective at the earliest of the following:

181.0141(5)(a)1. 1. When received.

181.0141(5)(a)2. 2. Five days after its deposit in the U.S. mail, if mailed postpaid and correctly addressed.

181.0141(5)(a)3. 3. On the date shown on the return receipt, if sent by registered or certified mail, return receipt requested, and the receipt is signed by or on behalf of the addressee.

181.0141(5)(a)4. 4. On the effective date specified in the articles of incorporation or bylaws.

181.0141(5)(b) (b) Written notice by a domestic corporation or foreign corporation to its member is effective when mailed and may be addressed to the member's address shown in the domestic corporation's or foreign corporation's current record of members.

181.0141(5)(c) (c) Oral notice is effective when communicated.

181.0141 History History: 1997 a. 79.



181.0160 Judicial relief.

181.0160  Judicial relief.

181.0160(1)(1)  When court may order meeting or ballot. If the requirements of this subsection are met, the circuit court for the county where a corporation's principal office is located, or if a corporation's principal office is not located in this state the circuit court for the county where the corporation's registered office is located, may order a corporation to hold a meeting of members, delegates or directors or may order a corporation to authorize a written ballot for obtaining the vote of members, delegates or directors. The court may enter an order under this subsection only if at least one of the following conditions is met:

181.0160(1)(a) (a) Upon the petition of the attorney general or a director, officer, delegate or member of the corporation, the court determines that it is impractical or impossible for the corporation to call or conduct a meeting of its members, delegates or directors, or to otherwise obtain their consent, in the manner described in this chapter or the corporation's articles of incorporation or bylaws.

181.0160(1)(b) (b) Upon the petition of a member or another person entitled to participate in an annual member meeting, the court determines that the annual meeting was not held within 6 months after the end of the corporation's fiscal year or 15 months after its last annual meeting.

181.0160(1)(c) (c) Upon the petition of a member or another person entitled to participate in a regular meeting, the court determines that the regular meeting is not held within 40 days after the date by which it was required to be held.

181.0160(1)(d) (d) Upon the petition of a member who signed a valid demand under s. 181.0702 for a special meeting or upon the petition of another person entitled to call a special meeting, the court determines that notice of the special meeting was not given within 30 days after the date on which the demand was delivered to a corporate officer or that the special meeting was not held in accordance with the notice.

181.0160(2) (2) Notice. The court shall, in an order issued under this section, provide for a method of notice reasonably designed to give actual notice to all persons who would be entitled to notice of a meeting held under the articles of incorporation, the bylaws and this chapter, whether or not the method results in actual notice to all such persons or conforms to s. 181.0141. In a proceeding under this section the court may determine who the members, delegates or directors are.

181.0160(3) (3) Voting requirements. In an order issued under this section, the court may dispense with any requirement relating to the holding of or voting at meetings or to obtaining votes, including any quorum requirement or any requirement as to the number or percentage of votes needed for approval, that would otherwise be imposed by the articles of incorporation or bylaws or this chapter. The court may fix alternate quorum or voting requirements and enter other orders necessary to accomplish the purpose of the meeting.

181.0160(4) (4) Subject matter.

181.0160(4)(a)(a) Whenever practical, any order issued under this section shall limit the subject matter of meetings or other forms of consent authorized to those items, including amendments to the articles of incorporation or bylaws, the resolution of which will or may enable the corporation to continue managing its affairs without further resort to this section.

181.0160(4)(b) (b) Notwithstanding par. (a), an order under this section may authorize the obtaining of whatever votes and approvals are necessary for dissolution, merger or the sale of assets.

181.0160(5) (5) Effect of meeting or ballot. Any meeting or other method of obtaining the vote of members, delegates or directors conducted under an order issued under this section and that complies with all of the provisions of the order is for all purposes a valid meeting or vote and shall have the same effect as if it complied with every requirement imposed by the articles of incorporation, the bylaws and this chapter.

181.0160 History History: 1997 a. 79.



181.0201 Incorporators.

181.0201  Incorporators. One or more persons may act as the incorporator or incorporators of a corporation by delivering articles of incorporation to the department for filing.

181.0201 History History: 1997 a. 79.



181.0202 Articles of incorporation.

181.0202  Articles of incorporation.

181.0202(1) (1)  Required content. The articles of incorporation shall include all of the following information:

181.0202(1)(a) (a) A statement that the corporation is incorporated under this chapter.

181.0202(1)(b) (b) A corporate name for the corporation that satisfies s. 181.0401.

181.0202(1)(c) (c) The mailing address of the initial principal office of the corporation.

181.0202(1)(d) (d) The street address of the corporation's initial registered office and the name of its initial registered agent at that office.

181.0202(1)(e) (e) The name and address of each incorporator.

181.0202(1)(f) (f) Whether or not the corporation will have members.

181.0202(1)(g) (g) If the corporation is authorized to make distributions under s. 181.1302 (4), a statement to that effect.

181.0202(2) (2) Permissible content. The articles of incorporation may set forth other information, including any of the following:

181.0202(2)(a) (a) The names and addresses of the natural persons who will serve as the initial directors.

181.0202(2)(b) (b) Provisions not inconsistent with law regarding:

181.0202(2)(b)1. 1. The purpose or purposes for which the corporation is organized.

181.0202(2)(b)2. 2. Managing the business and regulating the affairs of the corporation.

181.0202(2)(b)3. 3. Distributing assets on dissolution.

181.0202(2)(b)4. 4. Defining, limiting and regulating the powers of the corporation, its board of directors and its members.

181.0202(2)(c) (c) Any provision that, under this chapter, is required or permitted to be set forth in the bylaws.

181.0202(3) (3) Powers enumerated in chapter. The articles of incorporation need not include any of the corporate powers enumerated in this chapter.

181.0202(4) (4) Articles supersede bylaws. If a provision of the articles of incorporation is inconsistent with a bylaw, the provision of the articles of incorporation controls.

181.0202 History History: 1997 a. 79.



181.0203 Incorporation.

181.0203  Incorporation.

181.0203(1)(1)  When corporate existence begins. The corporate existence begins when the articles of incorporation become effective under s. 181.0123.

181.0203(2) (2) Conclusive proof of incorporation. The department's filing of the articles of incorporation or articles of domestication is conclusive proof that the corporation is incorporated under this chapter, except in a proceeding by the state to cancel or revoke the incorporation or involuntarily dissolve the corporation.

181.0203(3) (3) Notification of reporting requirements. Upon filing articles of incorporation of a corporation, the department shall inform the corporation of the reporting requirements under s. 202.12 for charitable organizations that solicit contributions.

181.0203 History History: 1997 a. 79; 2013 a. 20.



181.0205 Organization of corporation.

181.0205  Organization of corporation.

181.0205(1) (1)  Organizational meeting required.

181.0205(1)(a)(a) After incorporation, if initial directors are named in the articles of incorporation, the initial directors shall hold an organizational meeting, at the call of a majority of the directors, to complete the organization of the corporation by appointing officers, adopting bylaws and carrying on any other business brought before the meeting.

181.0205(1)(b) (b) After incorporation, if initial directors are not named in the articles of incorporation, the incorporator or incorporators shall hold an organizational meeting, at the call of a majority of the incorporators, to do any of the following:

181.0205(1)(b)1. 1. Elect directors and complete the organization of the corporation.

181.0205(1)(b)2. 2. Elect a board that will complete the organization of the corporation.

181.0205(2) (2) Written consents. Action required or permitted by this chapter to be taken by incorporators at an organizational meeting may be taken without a meeting if the action taken is evidenced by one or more written consents describing the action taken and signed by each incorporator.

181.0205(3) (3) Location of organizational meeting. An organizational meeting may be held in or outside of this state.

181.0205 History History: 1997 a. 79.



181.0206 Bylaws.

181.0206  Bylaws.

181.0206(1)(1)  Initial bylaws. The incorporators, members or board of a corporation shall adopt the initial bylaws for the corporation.

181.0206(2) (2) Subsequent adoption, amendment and repeal. After the adoption of the initial bylaws under sub. (1), bylaws may be adopted either by the members or the board, but no bylaw adopted by the members shall be amended or repealed by the directors, unless the bylaws adopted by the members shall have conferred such authority upon the directors. Any bylaw adopted by the board is subject to amendment or repeal by the members as well as by the directors.

181.0206(3) (3) Content of bylaws. The bylaws of a corporation may contain any provision for regulating and managing the affairs of the corporation that is not inconsistent with its articles of incorporation or with the laws of this state.

181.0206 History History: 1997 a. 79.



181.0207 Emergency bylaws.

181.0207  Emergency bylaws.

181.0207(1)(1)  Definition. In this section, "emergency" means a catastrophic event that prevents a quorum of the corporation's directors or members from being readily assembled.

181.0207(2) (2) Adoption of emergency bylaws. Unless the articles of incorporation provide otherwise, the board of a corporation may adopt bylaws that are effective only in an emergency. Emergency bylaws are subject to amendment or repeal by the board or by the members, if any. Emergency bylaws may provide special procedures necessary for managing the corporation during the emergency, including any of the following:

181.0207(2)(a) (a) Procedures for calling a meeting of the board.

181.0207(2)(b) (b) Quorum requirements for the meeting.

181.0207(2)(c) (c) Designation of additional or substitute directors.

181.0207(3) (3) Effectiveness. Provisions of the regular bylaws that are consistent with the emergency bylaws remain effective during the emergency. The emergency bylaws are not effective after the emergency ends.

181.0207(4) (4) Action taken under emergency bylaws. Notwithstanding ss. 181.0831 and 181.0833, corporate action taken in good faith in accordance with the emergency bylaws binds the corporation and may not be used to impose liability on a corporate director, officer, member, employee or agent.

181.0207 History History: 1997 a. 79.



181.0301 Purposes.

181.0301  Purposes.

181.0301(1)(1)  Permitted purposes. A corporation incorporated under this chapter has the purpose of engaging in any lawful activity unless a more limited purpose is set forth in the articles of incorporation.

181.0301(2) (2) Effect of other regulation. A corporation engaging in an activity that is subject to regulation under another statute of this state may incorporate under this chapter only if incorporation under this chapter is not prohibited by the other statute. The corporation shall be subject to all limitations of the other statute.

181.0301 History History: 1997 a. 79.



181.0302 General powers.

181.0302  General powers. Unless its articles of incorporation provide otherwise, a corporation has perpetual duration and succession in its corporate name and has the same powers as an individual to do all things necessary or convenient to carry out its affairs, including the power to do all of the following:

181.0302(1) (1) Legal actions. Sue and be sued, complain and defend in its corporate name.

181.0302(2) (2) Corporate seal. Have a corporate seal, which may be altered at will, and to use it, or a facsimile of it, by impressing or affixing it or in any other manner reproducing it.

181.0302(3) (3) Bylaws. Make and amend bylaws not inconsistent with its articles of incorporation or with the laws of this state, for regulating and managing the affairs of the corporation.

181.0302(4) (4) Property acquisition. Purchase, receive, lease or otherwise acquire, and own, hold, improve, use and otherwise deal with, property or any legal or equitable interest in property, wherever located.

181.0302(5) (5) Disposition of property. Sell, convey, mortgage, pledge, lease, exchange and otherwise dispose of all or any part of its property.

181.0302(6) (6) Interests in other entities. Purchase, receive, subscribe for or otherwise acquire, and own, hold, vote, use, sell, mortgage, lend, pledge or otherwise dispose of, and deal in and with, shares or other interests in, or obligations of, any other entity.

181.0302(7) (7) Contracts and liabilities. Make contracts and guarantees; incur liabilities; borrow money; issue notes, bonds and other obligations; and secure any of its obligations by mortgage or pledge of any of its property, franchises or income.

181.0302(8) (8) Loans. Lend money, invest and reinvest its funds and receive and hold property as security for repayment, except as limited by s. 181.0832.

181.0302(9) (9) Participation in other entities. Be a promoter, partner, member, associate or manager of any entity.

181.0302(10) (10) Exercise of powers. Conduct its activities, locate offices and exercise the powers granted by this chapter in or outside this state.

181.0302(11) (11) Directors, officers, employees and agents. Elect or appoint directors, officers, employees and agents of the corporation, define their duties and fix their compensation.

181.0302(12) (12) Pension and incentive plans. Pay pensions and establish pension plans, pension trusts and other benefit and incentive plans for any of its current or former directors, officers, employees and agents of the corporation, its subsidiaries or its affiliates.

181.0302(13) (13) Benefit plans. Provide benefits or payments to directors, officers and employees of the corporation, its subsidiaries or its affiliates, and to their estates, families, dependents or beneficiaries, in recognition of the past services of the directors, officers and employees to the corporation, its subsidiaries or its affiliates.

181.0302(14) (14) Compensation. Establish reasonable compensation for all directors for services to the corporation as directors, officers or otherwise. Unless otherwise provided in the articles of incorporation or bylaws, the board of directors, by the affirmative vote of a majority of the directors then in office and irrespective of any personal interest of any of its members, may establish reasonable compensation for all directors for such services or delegate this authority to an appropriate committee.

181.0302(15) (15) Donations. Make donations and otherwise devote its resources for the public welfare or for charitable, scientific, educational, humanitarian, philanthropic or religious purposes.

181.0302(16) (16) Dues. Impose dues, assessments, admission and transfer fees upon its members.

181.0302(17) (17) Admission of members. Establish conditions for admission of members, admit members and issue memberships.

181.0302(18) (18) Businesses. Carry on a business.

181.0302(19) (19) Other. Do all things necessary or convenient, not inconsistent with law, to further the activities and affairs of the corporation.

181.0302 History History: 1997 a. 79.



181.0303 Emergency powers.

181.0303  Emergency powers.

181.0303(1)(1)  Definition. In this section, "emergency" has the meaning given in s. 181.0207 (1).

181.0303(2) (2) Powers. In anticipation of or during an emergency, the board or members of a corporation may do all of the following:

181.0303(2)(a) (a) Modify lines of succession to accommodate the incapacity of a director, officer, employee or agent.

181.0303(2)(b) (b) Relocate the principal office, designate alternative principal offices or regional offices, or authorize the officers to do so.

181.0303(3) (3) Meetings. Unless emergency bylaws adopted under s. 181.0207 provide otherwise, all of the following apply to a meeting of the board during an emergency:

181.0303(3)(a) (a) The corporation need give notice of a meeting of the board only to those directors whom it is practicable to reach and the corporation may give notice in any practicable manner, including by publication and radio.

181.0303(3)(b) (b) One or more officers of the corporation present at a meeting of the board may be considered to be a director for the meeting, in order of rank and within the same rank in order of seniority, as necessary to achieve a quorum.

181.0303(4) (4) Action taken during emergency. Corporate action taken in good faith during an emergency under this section to further the ordinary affairs of the corporation binds the corporation and may not be used to impose liability on a corporate director, officer, member, employee or agent.

181.0303 History History: 1997 a. 79.



181.0304 Effect of unauthorized corporate acts.

181.0304  Effect of unauthorized corporate acts. No act of a corporation and no conveyance or transfer of real or personal property to or by a corporation shall be invalid by reason of the fact that the corporation was without capacity or power to do such act or to make or receive such conveyance or transfer, except that lack of capacity or power may be asserted in all of the following cases:

181.0304(1) (1) Proceedings by members or directors. A proceeding by a member or director against the corporation to enjoin the doing of any act or the transfer of real or personal property by or to the corporation. If the unauthorized acts or transfer sought to be enjoined is being, or is to be, performed or made pursuant to any contract to which the corporation is a party, the court may, if all of the parties to the contract are parties to the proceeding, and if the court considers the same to be equitable, set aside and enjoin the performance of the contract. The court may allow to the corporation or to the other parties to the contract, as the case may be, compensation for the loss or damage sustained by either of them as a result of the action of the court in setting aside and enjoining the performance of the contract. Anticipated profits to be derived from the performance of the contract may not be awarded by the court as a loss or damage sustained.

181.0304(2) (2) Proceedings by the corporation. A proceeding by the corporation, whether acting directly or through a receiver, trustee or other legal representative, or through members in a representative suit, against the incumbent or former officers or directors of the corporation.

181.0304(3) (3) Proceedings by the attorney general. A proceeding by the attorney general, as provided in this chapter, to dissolve the corporation, or a proceeding by the attorney general to enjoin the corporation from performing unauthorized acts.

181.0304 History History: 1997 a. 79.



181.0320 Private foundations.

181.0320  Private foundations.

181.0320(1) (1)  Prohibited acts. A private foundation, as defined in section 509 (a) of the Internal Revenue Code, may not do any of the following:

181.0320(1)(a) (a) Engage in any act of self-dealing, as defined in section 4941 (d) of the Internal Revenue Code, which would give rise to any liability for the tax imposed by section 4941 (a) of the Internal Revenue Code.

181.0320(1)(b) (b) Retain any excess business holdings, as defined in section 4943 (c) of the Internal Revenue Code, which would give rise to any liability for the tax imposed by section 4943 (a) of the Internal Revenue Code.

181.0320(1)(c) (c) Make any investment which would jeopardize the carrying out of any of its exempt purposes, within the meaning of section 4944 of the Internal Revenue Code, so as to give rise to any liability for the tax imposed by section 4944 (a) of the Internal Revenue Code.

181.0320(1)(d) (d) Make any taxable expenditures, as defined in section 4945 (d) of the Internal Revenue Code, which would give rise to any liability for the tax imposed by section 4945 (a) of the Internal Revenue Code.

181.0320(2) (2) Required distributions. Each corporation that is a private foundation, as defined in section 509 of the Internal Revenue Code, shall distribute, for the purposes specified in its articles of organization, for each taxable year, amounts at least sufficient to avoid liability for the tax imposed by section 4942 (a) of the Internal Revenue Code.

181.0320(3) (3) Exceptions. Subsections (1) and (2) do not apply to any corporation to the extent that a court of competent jurisdiction shall determine that such application would be contrary to the terms of the articles of organization or other instrument governing such corporation or governing the administration of charitable funds held by it and that the same may not properly be changed to conform to such subsections.

181.0320(4) (4) Powers of courts and attorney general. This section does not impair the rights and powers of the courts or the attorney general of this state with respect to any corporation.

181.0320 History History: 1997 a. 79.



181.0330 Offer and sale of securities.

181.0330  Offer and sale of securities. A corporation or a foreign corporation may not offer or sell any of its securities in this state, unless the securities are registered under ch. 551 or unless the securities or the offer or sale of the securities is exempt from registration under ch. 551.

181.0330 History History: 1997 a. 79.



181.0401 Corporate name.

181.0401  Corporate name.

181.0401(1)(1)  General requirements.

181.0401(1)(a)(a) The corporate name of a corporation:

181.0401(1)(a)1. 1. Shall contain the word "corporation", "incorporated", "company" or "limited" or the abbreviation "corp.", "inc.", "co." or "ltd." or words or abbreviations of like import in another language, except as provided in par. (b).

181.0401(1)(a)2. 2. May not contain language stating or implying that the corporation is organized for a purpose other than that permitted by s. 181.0301 and its articles of incorporation.

181.0401(1)(b) (b) A corporation in existence on January 1, 1999, need not change its name to comply with par. (a) 1.

181.0401(2) (2) Distinguishability.

181.0401(2)(a)(a) Except as provided in subs. (3) and (4), the corporate name of a domestic corporation must be distinguishable upon the records of the department from all of the following names:

181.0401(2)(a)1. 1. The corporate name of a domestic corporation or a foreign corporation authorized to transact business in this state.

181.0401(2)(a)2. 2. The corporate name of a stock corporation or a foreign stock corporation authorized to transact business in this state.

181.0401(2)(a)3. 3. A name reserved or registered under this chapter or ch. 178, 179, 180, 183, 185, or 193.

181.0401(2)(a)4. 4. The corporate name of a dissolved corporation or stock corporation that has retained the exclusive use of its name under s. 181.1405 (3) or under s. 180.1405 (3), respectively.

181.0401(2)(a)5. 5. The fictitious name adopted by a foreign corporation or a foreign stock corporation authorized to transact business in this state.

181.0401(2)(a)6. 6. The name of a limited partnership formed under the laws of, or registered in, this state.

181.0401(2)(a)7. 7. The name of a cooperative association or an unincorporated cooperative association incorporated or authorized to transact business in this state.

181.0401(2)(a)8. 8. The name of a limited liability company organized under the laws of, or registered in, this state.

181.0401(2)(a)9. 9. The name of a limited liability partnership formed under the laws of, or registered in, this state.

181.0401(2)(b) (b) The corporate name of a corporation is not distinguishable from a name referred to in par. (a) 1. to 9. if the only difference between it and the other name is the inclusion or absence of a word or words referred to in sub. (1) (a) 1. or of the words "limited partnership", "limited liability partnership", "cooperative" or "limited liability company" or an abbreviation of these words.

181.0401(3) (3) Application to use nondistinguishable name. A corporation may apply to the department for authorization to use a name that is not distinguishable upon the records of the department from one or more of the names described in sub. (2). The department shall authorize use of the name applied for if any of the following occurs:

181.0401(3)(a) (a) The other corporation or the foreign corporation, limited liability company, stock corporation, limited partnership, limited liability partnership, cooperative association, or unincorporated cooperative association consents to the use in writing and submits an undertaking in a form satisfactory to the department to change its name to a name that is distinguishable upon the records of the department from the name of the applicant.

181.0401(3)(b) (b) The applicant delivers to the department a certified copy of a final judgment of a court of competent jurisdiction establishing the applicant's right to use the name applied for in this state.

181.0401(4) (4) Corporate reorganizations. A corporation may use the name, including the fictitious name, that is used in this state by another domestic or foreign corporation or stock corporation authorized to transact business in this state if the corporation proposing to use the name has done any of the following:

181.0401(4)(a) (a) Merged with the other domestic or foreign corporation or stock corporation.

181.0401(4)(b) (b) Been formed by reorganization of the other domestic or foreign corporation or stock corporation.

181.0401(4)(c) (c) Acquired all or substantially all of the assets, including the corporate name, of the other domestic or foreign corporation or stock corporation.

181.0401 History History: 1997 a. 79; 2005 a. 441.



181.0402 Reserved name.

181.0402  Reserved name.

181.0402(1)(1)  Reservation of names. A person may reserve the exclusive use of a corporate name, including a fictitious name for a foreign corporation whose corporate name is not available, by delivering an application to the department for filing or by making a telephone application. The application shall include the name and address of the applicant and the name proposed to be reserved. If the department finds that the corporate name applied for under this subsection is available, the department shall reserve the name for the applicant's exclusive use for a 120-day period, which may be renewed by the applicant or a transferee under sub. (2) from time to time.

181.0402(2) (2) Transfer of reserved name. A person who has the right to exclusive use of a reserved corporate name under sub. (1) may transfer the reservation to another person by delivering to the department a written and signed notice of the transfer that states the name and address of the transferee.

181.0402 History History: 1997 a. 79; 2001 a. 44.



181.0403 Registered name.

181.0403  Registered name.

181.0403(1)(1)  By foreign corporation.

181.0403(1)(a)(a) A foreign corporation may register its corporate name if the name is distinguishable upon the records of the department from the names described in s. 181.1506 (2) and if the foreign corporation delivers to the department for filing an application complying with par. (b).

181.0403(1)(b) (b) A foreign corporation's application to register a corporate name shall be accompanied by a certificate of status or similar document from the state or country of incorporation and shall include all of the following information:

181.0403(1)(b)1. 1. The foreign corporation's corporate name.

181.0403(1)(b)2. 2. The state or country and the date of its incorporation.

181.0403(1)(b)3. 3. The street address of its principal office.

181.0403(1)(c) (c) The registration expires December 31. The foreign corporation may renew its registration by delivering to the department for filing a renewal application, which complies with par. (b), between October 1 and December 31 of each year that the registration is in effect. The renewal application when filed renews the registration for the next year.

181.0403(2) (2) Merger, name change or dissolution.

181.0403(2)(a)(a) A corporation may, upon merger, change of name or dissolution, register its corporate name for no more than 10 years by delivering to the department for filing an application, executed by the corporation, simultaneously with the delivery for filing of the articles of merger, the articles of dissolution, or the articles of amendment or the restated articles of incorporation that change the corporate name.

181.0403(2)(b) (b) A foreign corporation may, upon change of name, register its corporate name for no more than 10 years by delivering to the department for filing an application, executed by the foreign corporation, simultaneously with the delivery for filing of an application for an amended certificate of authority that changes the corporate name.

181.0403(3) (3) Effective date. A corporate name is registered under sub. (1) or (2) for the applicant's exclusive use on the effective date of the application.

181.0403(3m) (3m) Transfer of registered name. A person who has the right to exclusive use of a registered name under sub. (1) or (2) may transfer the registration to another person by delivering to the department a written and signed notice of the transfer that states the name and address of the transferee.

181.0403(4) (4) Termination of registered name.

181.0403(4)(a)(a) A foreign corporation whose registration is effective under sub. (1) may thereafter apply for a certificate of authority under the registered name or consent in writing to the use of that name by a domestic corporation thereafter incorporated under this chapter or by another foreign corporation thereafter authorized to transact business in this state. The registration terminates when the domestic corporation is incorporated or the foreign corporation obtains a certificate of authority or consents to another foreign corporation obtaining a certificate of authority under the registered name.

181.0403(4)(b) (b) The holder of a registration effective under sub. (2) may thereafter incorporate as a domestic corporation or obtain a certificate of authority under the registered name or consent in writing to use of that name by a domestic corporation thereafter incorporated under this chapter or by a foreign corporation thereafter authorized to transact business in this state. The registration terminates when any of the following occurs:

181.0403(4)(b)1. 1. The holder incorporates as a domestic corporation or obtains a certificate of authority under the registered name.

181.0403(4)(b)2. 2. The domestic corporation that has consent to use the registered name is incorporated.

181.0403(4)(b)3. 3. The holder consents to another foreign corporation obtaining a certificate of authority under the registered name.

181.0403 History History: 1997 a. 79.



181.0501 Registered office and registered agent.

181.0501  Registered office and registered agent. Each corporation shall continuously maintain in this state a registered office and registered agent. The registered office may, but need not, be the same as any of its places of business. The registered agent shall be any of the following:

181.0501(1) (1) Individuals. An individual who resides in this state and whose business office is identical with the registered office.

181.0501(2) (2) Domestic entities. A domestic corporation, stock corporation, limited partnership, registered limited liability partnership, or limited liability company, incorporated, registered, or organized in this state, whose business office is identical with the registered office.

181.0501(3) (3) Foreign entities. A foreign corporation, stock corporation, limited partnership, registered limited liability partnership, or limited liability company, authorized to transact business in this state, whose business office is identical with the registered office.

181.0501 History History: 1997 a. 79; 2001 a. 44.



181.0502 Change of registered office or registered agent.

181.0502  Change of registered office or registered agent.

181.0502(1)(1)  Methods of changing office or agent. A corporation may change its registered office or registered agent, or both, by doing any of the following:

181.0502(1)(a) (a) Delivering to the department for filing a statement of change.

181.0502(1)(b) (b) Including the name of its registered agent and the street address of its registered office, as changed, in articles of amendment to its articles of incorporation, in a restatement of its articles of incorporation or in articles of merger.

181.0502(1)(c) (c) If a domestic corporation, including the name of its registered agent and the street address of its registered office, as changed, in its annual report under s. 181.1622. A change under this paragraph is effective on the date on which the annual report is filed by the department.

181.0502(2) (2) Contents of statement of change. Except as provided in sub. (3), a statement of change shall include all of the following information:

181.0502(2)(a) (a) The name of the corporation and, if applicable, a statement that the corporation is incorporated under this chapter.

181.0502(2)(b) (b) The name of its registered agent, as changed.

181.0502(2)(c) (c) The street address of its registered agent, as changed.

181.0502(2)(d) (d) A statement that after the change or changes are made, the street addresses of its registered office and the business office of its registered agent will be identical.

181.0502(3) (3) Registered agent change of address. If the name of a registered agent changes or if the street address of a registered agent's business office changes, the registered agent may change the name of the registered agent or street address of the registered office of any corporation for which he, she, or it is the registered agent. To make a change under this subsection, the registered agent shall notify the corporation in writing of the change and deliver to the department for filing a signed statement that complies with sub. (2) and recites that the corporation has been notified of the change.

181.0502 History History: 1997 a. 79; 2005 a. 476.



181.0503 Resignation of registered agent.

181.0503  Resignation of registered agent.

181.0503(1) (1)  Statement of resignation. The registered agent of a corporation may resign by signing and delivering to the department for filing a statement of resignation that includes all of the following information:

181.0503(1)(a) (a) The name of the corporation for which the registered agent is acting.

181.0503(1)(b) (b) The name of the registered agent.

181.0503(1)(c) (c) The street address of the corporation's current registered office and its principal office.

181.0503(1)(d) (d) A statement that the registered agent resigns.

181.0503(1)(e) (e) If applicable, a statement that the registered office is also discontinued.

181.0503(2) (2) Notice to corporation. After filing the statement, the department shall mail a copy to the corporation at its principal office.

181.0503(3) (3) Effective date. The resignation is effective and, if applicable, the registered office is discontinued on the earlier of the following:

181.0503(3)(a) (a) Sixty days after the department receives the statement of resignation for filing.

181.0503(3)(b) (b) The date on which the appointment of a successor registered agent is effective.

181.0503 History History: 1997 a. 79.



181.0504 Service on corporation.

181.0504  Service on corporation.

181.0504(1) (1)  Registered agent. A corporation's registered agent is the corporation's agent for service of process, notice or demand required or permitted by law to be served on the corporation.

181.0504(2) (2) By mail. Except as provided in sub. (3), if a corporation has no registered agent or the agent cannot with reasonable diligence be served, the corporation may be served by registered or certified mail, return receipt requested, addressed to the corporation at its principal office. Service is perfected under this subsection at the earliest of the following:

181.0504(2)(a) (a) The date on which the corporation receives the mail.

181.0504(2)(b) (b) The date shown on the return receipt, if signed on behalf of the corporation.

181.0504(2)(c) (c) Five days after its deposit in the U.S. mail, if mailed postpaid and correctly addressed.

181.0504(3) (3) By publication. Except as provided in s. 181.1421 (2) (b), if the address of the corporation's principal office cannot be determined from the records held by the department, the corporation may be served by publishing a class 3 notice, under ch. 985, in the community where the corporation's principal office or registered office, as most recently designated in the records of the department, is located.

181.0504(4) (4) Other methods of service. This section does not limit or affect the right to serve any process, notice or demand required or permitted by law to be served on a corporation in any other manner permitted by law.

181.0504 History History: 1997 a. 79; 2011 a. 234.



181.0601 Admission.

181.0601  Admission.

181.0601(1)(1)  Criteria and procedures. The articles of incorporation or bylaws may establish criteria or procedures for admission of members.

181.0601(2) (2) Consent required. A person may not be admitted as a member without the person's consent.

181.0601 History History: 1997 a. 79.



181.0602 Consideration and certificates.

181.0602  Consideration and certificates. Except as provided in its articles of incorporation or bylaws, a corporation may admit members for no consideration or for such consideration as is determined by the board. A corporation may issue certificates evidencing membership in the corporation.

181.0602 History History: 1997 a. 79.



181.0603 No requirement of members.

181.0603  No requirement of members. A corporation is not required to have members.

181.0603 History History: 1997 a. 79.



181.0610 Differences in rights and obligations of members.

181.0610  Differences in rights and obligations of members. All members shall have the same rights and obligations with respect to voting, dissolution, redemption and transfer, unless the articles of incorporation or bylaws establish classes of membership with different rights or obligations. All members shall have the same rights and obligations with respect to any other matters, except as set forth in or authorized by the articles of incorporation or bylaws.

181.0610 History History: 1997 a. 79.



181.0611 Transfers.

181.0611  Transfers.

181.0611(1)(1)  When authorized. Except as set forth in or authorized by the articles of incorporation or bylaws, a member of a corporation may not transfer a membership or any right arising from a membership.

181.0611(2) (2) Adoption of restrictions. If transfer rights have been provided, no restriction on them shall be binding with respect to a member holding a membership issued before the adoption of the restriction unless the restriction is approved by the members and the affected member.

181.0611 History History: 1997 a. 79.



181.0612 Member's liability to 3rd parties.

181.0612  Member's liability to 3rd parties. A member of a corporation is not, as a member, personally liable for the acts, debts, liabilities or obligations of the corporation.

181.0612 History History: 1997 a. 79.



181.0613 Member's liability for dues, assessments and fees.

181.0613  Member's liability for dues, assessments and fees. A member may become liable to the corporation for dues, assessments or fees. An article of incorporation or bylaw provision or a resolution adopted by the board authorizing or imposing dues, assessments or fees does not, of itself, create liability.

181.0613 History History: 1997 a. 79.



181.0614 Creditor's action against member.

181.0614  Creditor's action against member.

181.0614(1) (1)  Final judgment required. A proceeding may not be brought by a creditor to reach the liability, if any, of a member under s. 181.0613 to the corporation unless final judgment has been rendered in favor of the creditor against the corporation.

181.0614(2) (2) Intervention and joinder. A creditor of the corporation, with or without reducing the creditor's claim to judgment, may intervene in a creditor's proceeding brought under sub. (1) to reach and apply unpaid amounts due the corporation. Any member who owes an amount to the corporation may be joined in the proceeding.

181.0614 History History: 1997 a. 79.



181.0620 Termination, expulsion and suspension.

181.0620  Termination, expulsion and suspension.

181.0620(1)(1)  Termination of membership. Unless otherwise provided in the articles of incorporation, membership shall be terminated by death, voluntary withdrawal or expulsion, and thereafter all of the rights of the member in the corporation or in its property shall cease.

181.0620(2) (2) Expulsion and suspension. Members may be suspended or expelled in the manner provided in the articles of incorporation, or in the bylaws, if the articles so provide. If no provision is made in the articles of incorporation, a member may be expelled, or suspended for a specific period of time, by an affirmative vote of two-thirds of the members entitled to vote, or of two-thirds of the directors if there are no members entitled to vote.

181.0620(3) (3) Liability. A member who has been expelled or suspended may be liable to the corporation for dues, assessments or fees because of obligations incurred or commitments made before expulsion or suspension.

181.0620 History History: 1997 a. 79.



181.0622 Purchase of memberships.

181.0622  Purchase of memberships. A corporation may purchase the membership of a member who resigns or whose membership is terminated for the amount and pursuant to the conditions set forth in or authorized by its articles of incorporation or bylaws. A corporation may not make a payment under this section that violates s. 181.1302 (1).

181.0622 History History: 1997 a. 79.



181.0640 Delegates.

181.0640  Delegates.

181.0640(1)(1)  Role of delegates. A corporation may provide in its articles of incorporation or bylaws that delegates have some or all of the authority of members.

181.0640(2) (2) Permissible provisions. The articles of incorporation or bylaws may include provisions relating to all of the following:

181.0640(2)(a) (a) Dividing the membership into geographical or other districts or units.

181.0640(2)(b) (b) Determining the number of delegates to be elected in each district or unit. This determination may be made from time to time by the board of directors.

181.0640(2)(c) (c) The characteristics, qualifications, rights, limitations and obligations of delegates, including their selection and removal.

181.0640(2)(d) (d) Calling, noticing, holding and conducting meetings of delegates.

181.0640(2)(e) (e) Carrying on corporate activities during and between meetings of delegates.

181.0640(2)(f) (f) Providing for the election or appointment of district or unit committees and officers.

181.0640 History History: 1997 a. 79.



181.0670 Limited liability of volunteers.

181.0670  Limited liability of volunteers.

181.0670(1) (1)  Definition. In this section, "volunteer" means an individual, other than an employee of the corporation, who provides services to or on behalf of the corporation without compensation.

181.0670(2) (2) Limited liability. Except as provided in sub. (3), a volunteer is not liable to any person for damages, settlements, fees, fines, penalties or other monetary liabilities arising from any act or omission as a volunteer, unless the person asserting liability proves that the act or omission constitutes any of the following:

181.0670(2)(a) (a) A violation of criminal law, unless the volunteer had reasonable cause to believe that his or her conduct was lawful or had no reasonable cause to believe that his or her conduct was unlawful.

181.0670(2)(b) (b) Willful misconduct.

181.0670(2)(c) (c) If the volunteer is a director or officer of the corporation, an act or omission within the scope of the volunteer's duties as a director or officer.

181.0670(2)(d) (d) An act or omission for which the volunteer received compensation or any thing of substantial value instead of compensation.

181.0670(2)(e) (e) Negligence in the practice of a profession, trade or occupation that requires a credential, as defined in s. 440.01 (2) (a), or other license, registration, certification, permit or approval, if the volunteer did not have the required credential, license, registration, certificate, permit or approval at the time of the negligent act or omission.

181.0670(3) (3) Applicability.

181.0670(3)(a)(a) Except as provided in par. (b), this section does not apply to any of the following:

181.0670(3)(a)1. 1. A civil or criminal proceeding brought by or on behalf of any governmental unit, authority or agency.

181.0670(3)(a)2. 2. A proceeding brought by any person for a violation of state or federal law if the proceeding is brought under an express private right of action created by state or federal statute.

181.0670(3)(a)3. 3. Claims arising from the negligent operation by a volunteer of an automobile, truck, train, airplane or other vehicle for which an operator's permit, license or insurance is required.

181.0670(3)(b) (b) Paragraph (a) 1. and 2. does not apply to a proceeding brought by or on behalf of a governmental unit, authority or agency in its capacity as a contractor.

181.0670 History History: 1997 a. 79.



181.0701 Annual and regular meetings.

181.0701  Annual and regular meetings.

181.0701(1) (1)  Annual meetings. A corporation with members shall hold annual meetings of members at a time stated in or fixed in accordance with the bylaws.

181.0701(2) (2) Membership meetings. A corporation with members may hold regular membership meetings at the times stated in or fixed in accordance with the bylaws.

181.0701(3) (3) Place of meetings. Annual and regular membership meetings may be held in or outside of this state at the place stated in or fixed in accordance with the bylaws. If no place is stated in or fixed in accordance with the bylaws, the corporation shall hold annual and regular meetings at the corporation's principal office.

181.0701(4) (4) Matters considered at annual meetings. At the annual meeting, an officer shall report on the activities and financial condition of the corporation and the members shall consider and act upon such other matters as may be raised consistent with the requirements of s. 181.0705.

181.0701(5) (5) Matters considered at regular meetings. At regular meetings the members shall consider and act upon such matters as may be raised consistent with the requirements of s. 181.0705.

181.0701(6) (6) Failure to hold meeting. The failure to hold an annual or regular meeting at a time stated in or fixed in accordance with a corporation's bylaws does not affect the validity of any corporate action.

181.0701 History History: 1997 a. 79.



181.0702 Special meeting.

181.0702  Special meeting.

181.0702(1)(1)  When held. A corporation with members shall hold a special meeting of members if any of the following occurs:

181.0702(1)(a) (a) A special meeting is called by the board or any person authorized by the articles of incorporation or bylaws to call a special meeting.

181.0702(1)(b) (b) Members holding at least 5% of the voting power of a corporation, or such other percentage specified in the articles of incorporation or bylaws, sign, date and deliver to any corporate officer one or more written demands for the meeting describing one or more purposes for which it is to be held.

181.0702(2) (2) Record date. The close of business on the 30th day before delivery of the demand for a special meeting to any corporate officer is the record date for determining if the percentage requirement of sub. (1) (b) has been met.

181.0702(3) (3) If notice not given. Notwithstanding sub. (4), if a notice for a special meeting demanded under sub. (1) (b) is not given under s. 181.0705 within 30 days after the date on which the written demand is delivered to a corporate officer, a person signing the demand may set the time, and, subject to sub. (4), the place, of the meeting. The person signing the demand shall give notice under s. 181.0705.

181.0702(4) (4) Place of meeting. A corporation may hold a special meeting of members in or outside of this state at the place stated in or fixed in accordance with the bylaws. If no place is stated or fixed in accordance with the bylaws, a corporation shall hold a special meeting at the corporation's principal office.

181.0702(5) (5) Scope of meeting. Only those matters that are within the purpose described in the meeting notice required by s. 181.0705 may be conducted at a special meeting of members.

181.0702 History History: 1997 a. 79.



181.0704 Action by written consent.

181.0704  Action by written consent.

181.0704(1m) (1m) Definitions. In this section:

181.0704(1m)(a) (a) "In writing" or "written" includes a communication that is transmitted or received by electronic means.

181.0704(1m)(b) (b) "Sign" includes executing an electronic signature.

181.0704(1r) (1r) When permitted. Unless limited or otherwise provided in the articles of incorporation or bylaws, action required or permitted by this chapter to be approved by the members may be approved without a meeting of members if the action is approved by members holding at least 80% of the voting power, or a different percentage, not less than 50%, specified in the articles of incorporation or bylaws. The action must be evidenced by one or more written consents describing the action taken, signed by the required number of members, and delivered to the corporation for inclusion in the minutes or filing with the corporate records. All signatures on the written consent shall be dated and, in determining whether the required number of members have signed the consent, only those signatures dated after the date of the most recent meeting of the members may be counted.

181.0704(2) (2) Record date. If not otherwise determined under s. 181.0160 or 181.0707, the record date for determining members entitled to take action without a meeting is the date on which the first member signs the consent under sub. (1r).

181.0704(3) (3) Effect of consent. A consent signed under this section has the effect of a meeting vote and may be described as such in any document filed with the department.

181.0704(4) (4) Notice requirements. Written notice of member approval under this section shall be given to all members who have not signed the written consent. If written notice is required, member approval under this section shall be effective 10 days after such written notice is given.

181.0704 History History: 1997 a. 79; 2003 a. 259.



181.0705 Notice of meeting.

181.0705  Notice of meeting.

181.0705(1)(1)  When required. A corporation shall give notice of meetings of members as provided in its bylaws or, if the bylaws are silent, in a manner that is fair and reasonable.

181.0705(2) (2) In general. Any notice that conforms to the requirements of sub. (3) is fair and reasonable. Except for matters referred to in sub. (3) (b), other means of giving notice may also be fair and reasonable when all of the circumstances are considered. Section 181.0141 applies to notices provided under this section.

181.0705(3) (3) Notice safe harbor. Notice is fair and reasonable if all of the following conditions exist:

181.0705(3)(a) (a) The corporation notifies its members of the place, date and time of each annual, regular and special meeting of members not more than 60 days and not less than 10 days, or, if notice is mailed by other than first class or registered mail, 30 days, before the meeting date.

181.0705(3)(b) (b) Notice of an annual or regular meeting includes a description of any matter or matters that must be approved by the members under s. 181.0723 (2), 181.0831, 181.0873 (4), 181.1003, 181.1021, 181.1105, 181.1202 or 181.1401.

181.0705(3)(c) (c) Notice of a special meeting includes a description of the matter or matters for which the meeting is called.

181.0705(4) (4) Adjourned meetings. Unless the bylaws require otherwise, if an annual, regular or special meeting of members is adjourned to a different date, time or place, notice need not be given of the new date, time or place, if the new date, time or place is announced at the meeting before adjournment. If a new record date for the adjourned meeting is or must be fixed under s. 181.0707, notice of the adjourned meeting must be given under this section to the members of record as of the new record date.

181.0705(5) (5) Notice of issues raised by members. When giving notice of an annual, regular or special meeting of members, a corporation shall give notice of a matter that a member intends to raise at the meeting if requested in writing to do so by a person entitled to call a special meeting and the request is received by the secretary or president of the corporation at least 10 days before the corporation gives notice of the meeting.

181.0705 History History: 1997 a. 79.



181.0706 Waiver of notice.

181.0706  Waiver of notice.

181.0706(1)(1)  Waiver requirements. A member may waive any notice required by this chapter, the articles of incorporation, or bylaws before or after the date and time stated in the notice. The waiver must be in writing, be signed by the member entitled to the notice, and be delivered to the corporation for inclusion in the minutes or filing with the corporate records.

181.0706(2) (2) Effect of attendance. A member's attendance at a meeting waives objection to all of the following:

181.0706(2)(a) (a) Lack of notice or defective notice of the meeting, unless the member at the beginning of the meeting objects to holding the meeting or transacting business at the meeting.

181.0706(2)(b) (b) Consideration of a particular matter at the meeting that is not within the purpose or purposes described in the meeting notice, unless the member objects to considering the matter when it is presented.

181.0706 History History: 1997 a. 79.



181.0707 Record date; determining members entitled to notice and vote.

181.0707  Record date; determining members entitled to notice and vote.

181.0707(1)(1)  Record date for notice. The bylaws of a corporation may fix or provide the manner of fixing a date as the record date for determining the members entitled to notice of a members' meeting. If the bylaws do not fix or provide for fixing such a record date, the board may fix a future date as such a record date. If no such record date is fixed, members at the close of business on the business day preceding the day on which notice is given are entitled to notice of the meeting. However, if a meeting is held without notice, the determination of who is entitled to waive notice is made as of the close of business on the business day preceding the day on which the meeting is held.

181.0707(2) (2) Record date for voting. The bylaws of a corporation may fix or provide the manner of fixing a date as the record date for determining the members entitled to vote at a members' meeting. If the bylaws do not fix or provide for fixing such a record date, the board may fix a future date as such a record date. If no such record date is fixed, members on the date of the meeting who are otherwise eligible to vote are entitled to vote at the meeting.

181.0707(3) (3) Record date for exercise of other rights. The bylaws may fix or provide the manner for determining a date as the record date for the purpose of determining the members entitled to exercise any rights in respect of any other lawful action. If the bylaws do not fix or provide for fixing such a record date, the board may fix in advance such a record date. If no such record date is fixed, members at the close of business on the day on which the board adopts the resolution relating thereto, or the 60th day before the date of such other action, whichever is later, are entitled to exercise such rights.

181.0707(4) (4) Limitations on record dates. Unless the bylaws of a corporation provide otherwise, a record date fixed under this section may not be more than 70 days before the meeting or action requiring a determination of members occurs.

181.0707(5) (5) Adjourned meetings. A determination of members entitled to notice of or to vote at a membership meeting is effective for any adjournment of the meeting unless the board fixes a new date for determining the right to notice or the right to vote, which it must do if the meeting is adjourned to a date more than 70 days after the record date for determining members entitled to notice of the original meeting.

181.0707(6) (6) Court-ordered adjournment. If a court orders a meeting adjourned to a date more than 120 days after the date fixed for the original meeting, it may provide that the original record date for notice or voting continues in effect or it may fix a new record date for notice or voting.

181.0707 History History: 1997 a. 79.



181.0708 Action by written ballot.

181.0708  Action by written ballot.

181.0708(1m) (1m)  Definition. In this section, "written ballot" includes a ballot transmitted or received by electronic means.

181.0708(1r) (1r) When permitted. If permitted by the articles of incorporation or bylaws, any action that may be taken at an annual, regular or special meeting of members may be taken without a meeting if the corporation delivers a written ballot to every member entitled to vote on the matter.

181.0708(2) (2) Ballot requirements. A written ballot shall set forth each proposed action and provide an opportunity to vote for or against each proposed action.

181.0708(3) (3) Voting requirements. Approval by written ballot under this section shall be valid only when the number of votes cast by ballot equals or exceeds the quorum required to be present at a meeting authorizing the action, and the number of approvals equals or exceeds the number of votes that would be required to approve the matter at a meeting at which the total number of votes cast was the same as the number of votes cast by ballot.

181.0708(4) (4) Solicitation requirements. A solicitation for votes by written ballot shall include all of the following:

181.0708(4)(a) (a) The number of responses needed to meet the quorum requirements.

181.0708(4)(b) (b) The percentage of approvals necessary to approve each matter other than election of directors.

181.0708(4)(c) (c) The time by which a ballot must be received by the corporation in order to be counted.

181.0708(5) (5) Revocation. Except as otherwise provided in the articles of incorporation or bylaws, a written ballot may not be revoked.

181.0708 History History: 1997 a. 79; 2003 a. 259.



181.0720 Members' list for meeting.

181.0720  Members' list for meeting.

181.0720(1) (1)  List of members. After fixing a record date for a notice of a meeting, a corporation shall prepare an alphabetical list of the names of all of its members who are entitled to notice of the meeting. The list must show the address and number of votes each member is entitled to vote at the meeting. The corporation shall prepare on a current basis through the time of the membership meeting a list of members, if any, who are entitled to vote at the meeting, but not entitled to notice of the meeting. This list shall be prepared on the same basis as and be part of the list of members.

181.0720(2) (2) Inspection before meeting. The list of members must be available for inspection by any member for the purpose of communication with other members concerning the meeting, beginning 2 business days after notice is given of the meeting for which the list was prepared and continuing through the meeting, at the corporation's principal office or at a reasonable place identified in the meeting notice in the city where the meeting will be held. A member, a member's agent or a member's attorney is entitled on written demand to inspect and, subject to ss. 181.1602 (3) and 181.1605, to copy the list, at a reasonable time and at the member's expense, during the period it is available for inspection.

181.0720(3) (3) Inspection at meeting. The corporation shall make the list of members available at the meeting, and any member, a member's agent or a member's attorney is entitled to inspect the list at any time during the meeting or any adjournment.

181.0720(4) (4) Refusal to allow inspection. If the corporation refuses to allow a member, a member's agent or a member's attorney to inspect the list of members before or at the meeting or to copy the list as permitted under sub. (2), the circuit court for the county where a corporation's principal office, or if none in this state, its registered office, is located, on application of the member, may summarily order the inspection or copying at the corporation's expense and may postpone the meeting for which the list was prepared until the inspection or copying is complete and may order the corporation to pay the member's costs, including reasonable attorney fees, incurred to obtain the order.

181.0720(5) (5) Effect of noncompliance. Refusal or failure to prepare or make available the list of members does not affect the validity of action taken at the meeting.

181.0720 History History: 1997 a. 79.



181.0721 Voting entitlement generally.

181.0721  Voting entitlement generally.

181.0721(1) (1)  In general. Unless the articles of incorporation or bylaws provide otherwise, each member is entitled to one vote on each matter voted on by the members.

181.0721(2) (2) Membership in the name of multiple persons. Unless the articles of incorporation or bylaws provide otherwise, if a membership stands of record in the names of 2 or more persons, their acts with respect to voting shall have the following effect:

181.0721(2)(a) (a) If only one votes, such act binds all.

181.0721(2)(b) (b) If more than one votes, the vote shall be divided on a prorated basis.

181.0721 History History: 1997 a. 79.



181.0722 Quorum requirements.

181.0722  Quorum requirements.

181.0722(1) (1)  In general. Unless this chapter, the articles of incorporation, or bylaws provide for a higher or lower quorum, 10% of the votes entitled to be cast on a matter must be represented at a meeting of members to constitute a quorum on that matter.

181.0722(2) (2) Bylaw amendment to decrease quorum requirements. A bylaw amendment to decrease the quorum for any member action may be approved by the members or, unless prohibited by the bylaws, by the board.

181.0722(3) (3) Bylaw amendment to increase quorum requirements. A bylaw amendment to increase the quorum required for any member action must be approved by the members.

181.0722(4) (4) Quorum to take up additional matters. The only matters that may be voted upon at an annual or regular meeting of members are those matters that are described in the meeting notice, unless at least one of the following conditions is met:

181.0722(4)(a) (a) One-third or more of the voting power of the membership is present in person or by proxy.

181.0722(4)(b) (b) The meeting notice contains a general statement that matters other than those specifically described in the notice may be considered at the meeting.

181.0722 History History: 1997 a. 79.



181.0723 Voting requirements.

181.0723  Voting requirements.

181.0723(1) (1)  In general. A majority of the votes entitled to be cast by the members present in person or represented by proxy at a meeting at which a quorum is present shall be necessary for the adoption of any matter voted upon by the members, unless a greater proportion is required by this chapter, the articles of incorporation or the bylaws.

181.0723(2) (2) Amendment to change voting requirements. A bylaw amendment to increase or decrease the vote required for any member action must be approved by the members.

181.0723(3) (3) Votes by corporations and limited liability companies. A corporate member's vote may be cast by the president of the member corporation, or by any other officer or proxy appointed by the president of such corporation, in the absence of express notice of the designation of some other person by the board of directors or bylaws of the member corporation. A limited liability company member's vote may be cast by a manager of the member limited liability company.

181.0723 History History: 1997 a. 79.



181.0724 Proxies.

181.0724  Proxies.

181.0724(1)(1)  Right to vote by proxy. Unless the articles of incorporation or bylaws prohibit or limit proxy voting, a member may appoint a proxy to vote or otherwise act for the member by signing an appointment form either personally or by an attorney-in-fact.

181.0724(2) (2) When effective. An appointment of a proxy is effective when received by the secretary or other officer or agent authorized to tabulate votes. An appointment is valid for 11 months unless a different period is expressly provided in the appointment form.

181.0724(3) (3) Effect of death or incapacity. The death or incapacity of the member appointing a proxy does not affect the right of the corporation to accept the proxy's authority unless notice of the death or incapacity is received by the secretary or other officer or agent authorized to tabulate votes before the proxy exercises authority under the appointment.

181.0724(4) (4) Revocability. An appointment of a proxy is revocable by the member unless the appointment form conspicuously states that it is irrevocable.

181.0724(5) (5) Methods of revocation. Appointment of a proxy is revoked by the person appointing the proxy in any of the following ways:

181.0724(5)(a) (a) Attending any meeting and voting in person.

181.0724(5)(b) (b) Signing and delivering to the secretary or other officer or agent authorized to tabulate proxy votes either a writing stating that the appointment of the proxy is revoked or a subsequent appointment form.

181.0724(6) (6) Acceptance by corporation. Subject to s. 181.0727 and any express limitation on the proxy's authority appearing on the face of the appointment form, a corporation is entitled to accept the proxy's vote or other action as that of the member making the appointment.

181.0724 History History: 1997 a. 79.



181.0725 Cumulative voting for directors.

181.0725  Cumulative voting for directors.

181.0725(1) (1)  In general. If the articles of incorporation or bylaws provide for cumulative voting by members, members may so vote, by multiplying the number of votes the members are entitled to cast by the number of directors for whom they are entitled to vote, and cast the product for a single candidate or distribute the product among 2 or more candidates.

181.0725(2) (2) When not authorized. Cumulative voting is not authorized at a particular meeting unless any of the following occurs:

181.0725(2)(a) (a) The meeting notice or statement accompanying the notice states that cumulative voting will take place.

181.0725(2)(b) (b) A member gives notice during the meeting and before the vote is taken of the member's intent to cumulate votes, and if one member gives this notice all other members participating in the election are entitled to cumulate their votes without giving further notice.

181.0725(3) (3) Removal of directors. A director elected by cumulative voting may be removed by the members without cause if the requirements of s. 181.0808 are met unless the votes cast against removal, or not consenting in writing to such removal, would be sufficient to elect such director if voted cumulatively at an election at which the same total number of votes were cast, or, if such action is taken by written ballot, all memberships entitled to vote were voted, and the entire number of directors authorized at the time of the director's most recent election were then being elected.

181.0725(4) (4) Identical membership and directors. Members may not cumulatively vote if the directors and members are identical.

181.0725 History History: 1997 a. 79.



181.0726 Other methods of electing directors.

181.0726  Other methods of electing directors. A corporation may provide in its articles of incorporation or bylaws for election of directors by members or delegates on the basis of chapter or other organizational unit; by region or other geographic unit; by preferential voting; or by any other reasonable method.

181.0726 History History: 1997 a. 79.



181.0727 Acceptance of instruments showing member action.

181.0727  Acceptance of instruments showing member action.

181.0727(1)(1)  When name corresponds to member. If the name signed on a vote, consent, waiver, or proxy appointment corresponds to the name of a member, the corporation if acting in good faith is entitled to accept the vote, consent, waiver, or proxy appointment and give it effect as the act of the member.

181.0727(2) (2) When name does not correspond to member. If the name signed on a vote, consent, waiver, or proxy appointment does not correspond to the record name of a member, the corporation if acting in good faith is nevertheless entitled to accept the vote, consent, waiver, or proxy appointment and give it effect as the act of the member if any of the following conditions exists:

181.0727(2)(a) (a) The member is an entity and the name signed purports to be that of an officer or agent of the entity.

181.0727(2)(b) (b) The name signed purports to be that of an attorney-in-fact of the member and if the corporation requests, evidence acceptable to the corporation of the signatory's authority to sign for the member has been presented with respect to the vote, consent, waiver, or proxy appointment.

181.0727(2)(c) (c) Two or more persons hold the membership as cotenants or fiduciaries and the name signed purports to be the name of at least one of the coholders and the person signing appears to be acting on behalf of all of the coholders.

181.0727(3) (3) When corporation is entitled to reject. The corporation is entitled to reject a vote, consent, waiver, or proxy appointment if the secretary or other officer or agent authorized to tabulate votes, acting in good faith, has reasonable basis for doubt about the validity of the signature on it or about the signatory's authority to sign for the member.

181.0727(4) (4) Liability. The corporation and its officer or agent who accepts or rejects a vote, consent, waiver, or proxy appointment in good faith and in accordance with the standards of this section are not liable in damages to the member for the consequences of the acceptance or rejection.

181.0727(5) (5) Validity of action. Corporate action based on the acceptance or rejection of a vote, consent, waiver, or proxy appointment under this section is valid unless a court of competent jurisdiction determines otherwise.

181.0727 History History: 1997 a. 79.



181.0730 Voting agreements.

181.0730  Voting agreements.

181.0730(1)(1)  Permissible agreements. Unless prohibited by a corporation's articles of incorporation or bylaws, two or more members may provide for the manner in which they will vote by signing an agreement for that purpose.

181.0730(2) (2) Enforceability. A voting agreement created under this section is specifically enforceable.

181.0730 History History: 1997 a. 79.



181.0735 Voting power.

181.0735  Voting power. Voting power is determined by taking the total number of votes entitled to be cast for the election of directors at the time the determination of voting power is made, excluding a vote which is contingent upon the happening of a condition or event that has not occurred at the time. Where a class is entitled to vote as a class for directors, the determination of voting power of the class shall be based on the percentage of the number of directors the class is entitled to elect out of the total number of authorized directors.

181.0735 History History: 1997 a. 79.



181.0740 Derivative proceedings; definition.

181.0740  Derivative proceedings; definition. In ss. 181.0740 to 181.0747, "derivative proceeding" means a civil suit in the right of a corporation or, to the extent provided in ss. 181.0741, 181.0743 and 181.0745 to 181.0747, in the right of a foreign corporation.

181.0740 History History: 1997 a. 79.



181.0741 Derivative proceedings; standing.

181.0741  Derivative proceedings; standing. A derivative proceeding may be brought in the right of a corporation or foreign corporation to procure a judgment in its favor by one or more members having 5% or more of the voting power or by 50 members, whichever is less, if each of these members meets all of the following conditions:

181.0741(1) (1) Membership. The member was a member of the corporation at the time of the act or omission complained of or became a member through transfer by operation of law from a person who was a member at that time.

181.0741(2) (2) Representing corporation's interests. The member fairly and adequately represents the interests of the corporation in enforcing the right of the corporation.

181.0741 History History: 1997 a. 79.

181.0741 Annotation The purpose of the derivative action statute is to allow members, under certain conditions, to bring a claim they could not otherwise bring at all because the cause of action belongs to the association and not to them. Neither the statute nor the case law suggests an intent to limit the right a member has to bring a cause of action that belongs to him or her as an individual. Ewer v. Lake Arrowhead Association, Inc. 2012 WI App 64, 342 Wis. 2d 194, 817 N.W.2d 465, 11-0113.



181.0742 Derivative proceedings; demand.

181.0742  Derivative proceedings; demand. No member may commence a derivative proceeding until all of the following occur:

181.0742(1) (1) Written demand. A written demand is made upon the corporation to take suitable action.

181.0742(2) (2) Expiration of 90-day period. Ninety days expire from the date on which a demand under sub. (1) was made, unless the member is notified before the expiration of the 90 days that the corporation has rejected the demand or unless irreparable injury to the corporation would result by waiting for the expiration of the 90-day period.

181.0742 History History: 1997 a. 79.



181.0743 Derivative proceedings; stay of proceedings.

181.0743  Derivative proceedings; stay of proceedings. If the corporation or foreign corporation commences an inquiry into the allegations made in the demand under s. 181.0742 (1) or in the complaint, the court may stay any derivative proceeding for the period that the court considers appropriate.

181.0743 History History: 1997 a. 79.



181.0744 Derivative proceedings; dismissal.

181.0744  Derivative proceedings; dismissal.

181.0744(1)(1)  When dismissal required. The court shall dismiss a derivative proceeding on motion by the corporation if the court finds, subject to the burden of proof assigned under sub. (5) or (6), that one of the groups specified in sub. (2) or (6) has determined, acting in good faith after conducting a reasonable inquiry upon which its conclusions are based, that maintenance of the derivative proceeding is not in the best interests of the corporation.

181.0744(2) (2) Independent director determination. Unless a panel is appointed under sub. (6), the determination in sub. (1) shall be made by any of the following:

181.0744(2)(a) (a) A majority vote of independent directors present at a meeting of the board of directors if the independent directors constitute a quorum.

181.0744(2)(b) (b) A majority vote of a committee consisting of 2 or more independent directors appointed by a majority vote of the independent directors present at a meeting of the board of directors, whether or not the voting independent directors constitute a quorum.

181.0744(3) (3) Who is considered an independent director. Whether a director is independent for purposes of this section may not be determined solely on the basis of any one or more of the following factors:

181.0744(3)(a) (a) The nomination or election of the director by persons who are defendants in the derivative proceeding or against whom action is demanded.

181.0744(3)(b) (b) The naming of the director as a defendant in the derivative proceeding or as a person against whom action is demanded.

181.0744(3)(c) (c) The approval by the director of the act being challenged in the derivative proceeding or demand if the act resulted in no personal benefit to the director.

181.0744(4) (4) Pleadings when demand rejected. If a derivative proceeding is commenced after a determination was made rejecting a demand by a member, the complaint shall allege with particularity facts establishing any of the following:

181.0744(4)(a) (a) That a majority of the board of directors did not consist of independent directors at the time that the determination was made.

181.0744(4)(b) (b) That the requirements of sub. (1) have not been met.

181.0744(5) (5) Burden of proof. If a majority of the board of directors did not consist of independent directors at the time that the determination rejecting a demand was made, the corporation shall have the burden of proving that the requirements of sub. (1) have been met. If a majority of the board of directors consisted of independent directors at the time that the determination was made, the members shall have the burden of proving that the requirements of sub. (1) have not been met.

181.0744(6) (6) Court-appointed panel. Upon motion by the corporation, the court may appoint a panel of one or more independent persons to determine whether maintenance of the derivative proceeding is in the best interests of the corporation. If a panel is appointed under this subsection, the members shall have the burden of proving that the requirements of sub. (1) have not been met.

181.0744 History History: 1997 a. 79.



181.0745 Derivative proceedings; discontinuance or settlement.

181.0745  Derivative proceedings; discontinuance or settlement. A derivative proceeding may not be discontinued or settled without the court's approval.

181.0745 History History: 1997 a. 79.



181.0746 Derivative proceedings; payment of expenses.

181.0746  Derivative proceedings; payment of expenses.

181.0746(1)(1)  Authority of court. On termination of the derivative proceeding, the court may do any of the following:

181.0746(1)(a) (a) Notwithstanding s. 814.04 (1), order the domestic corporation or foreign corporation to pay the plaintiff's reasonable expenses, including attorney fees, incurred in the derivative proceeding by the members who commenced or maintained the derivative proceeding if the court finds that the derivative proceeding has resulted in a substantial benefit to the domestic corporation or foreign corporation.

181.0746(1)(b) (b) Order the members who commenced or maintained the derivative proceeding to pay any defendant's reasonable expenses, including attorney fees, notwithstanding s. 814.04 (1), incurred in defending the derivative proceeding if the court finds that the derivative proceeding was commenced or maintained without reasonable cause or for an improper purpose.

181.0746(2) (2) Security for expenses. In any action brought in the right of any corporation by fewer than 3% of the members, the defendants shall be entitled, upon application to the court, to require the plaintiffs to give security for the reasonable expenses, including attorney fees. The amount of the security may be increased or decreased by the court having jurisdiction over the action upon a showing that the security has or may become inadequate or excessive.

181.0746 History History: 1997 a. 79.



181.0747 Derivative proceedings; applicability.

181.0747  Derivative proceedings; applicability.

181.0747(1) (1)  To foreign corporations. In any derivative proceeding in the right of a foreign corporation, the matters covered by ss. 181.0741, 181.0742 and 181.0744 shall be governed by the laws of the jurisdiction of incorporation of the foreign corporation.

181.0747(2) (2) To corporations without members. Unless the articles of incorporation or bylaws provided otherwise at the time of the act or omission complained of, ss. 181.0741 to 181.0746 apply to corporations without members, except that all references to "member" shall be read as "director".

181.0747 History History: 1997 a. 79.



181.0801 Requirement for and duties of board.

181.0801  Requirement for and duties of board.

181.0801(1)(1)  Board required. A corporation shall have a board.

181.0801(2) (2) Powers of board. Except as provided in this chapter or sub. (3), all corporate powers shall be exercised by or under the authority of, and the affairs of the corporation managed under the direction of, its board.

181.0801(3) (3) Delegation.

181.0801(3)(a)(a) The articles of incorporation or bylaws approved by the members, if any, may authorize a person to exercise some or all of the powers which would otherwise be exercised by a board. To the extent so authorized such a person shall have the duties and responsibilities of the board, and the directors shall be relieved to that extent from such duties and responsibilities.

181.0801(3)(b) (b) A person is not a member of the board solely because of powers delegated to that person under par. (a).

181.0801 History History: 1997 a. 79.



181.0802 Qualifications of directors.

181.0802  Qualifications of directors. A director shall be an individual. The articles of incorporation or bylaws may prescribe other qualifications for directors. A director need not be a resident of this state or a member of the corporation unless the articles of incorporation or bylaws so prescribe.

181.0802 History History: 1997 a. 79.



181.0803 Number of directors.

181.0803  Number of directors.

181.0803(1) (1)  Minimum number. A board shall consist of 3 or more individuals, with the number specified in or fixed in accordance with the articles of incorporation or bylaws.

181.0803(2) (2) Changes in board size. The number of directors may be increased or, subject to sub. (1), decreased from time to time by amendment to, or in the manner provided in, the articles of incorporation or bylaws.

181.0803 History History: 1997 a. 79.



181.0804 Election, designation and appointment of directors.

181.0804  Election, designation and appointment of directors.

181.0804(1)(1)  Corporation with members. If the corporation has members, all of the directors except the initial directors shall be elected at the first annual meeting of members, and at each annual meeting thereafter, unless the articles of incorporation or bylaws provide some other time or method of election, or provide that some of the directors are appointed by some other person or are designated.

181.0804(2) (2) Corporation without members. If the corporation does not have members, all of the directors except the initial directors shall be elected, appointed or designated as provided in the articles of incorporation or bylaws. If no method of designation or appointment is set forth in the articles of incorporation or bylaws, the directors other than the initial directors shall be elected by the board.

181.0804 History History: 1997 a. 79.



181.0805 Terms of directors generally.

181.0805  Terms of directors generally.

181.0805(1) (1)  In general. The articles of incorporation or bylaws shall specify the term of a director. In the absence of any term specified in the articles of incorporation or bylaws, the term of a director shall be one year. Directors may be elected for successive terms.

181.0805(2) (2) Effect of changes on incumbent. A decrease in the number of directors or term of office does not shorten an incumbent director's term.

181.0805(3) (3) Vacancies. Except as provided in the articles of incorporation or bylaws, the term of a director filling a vacancy in the office of a director elected by members expires at the next election of directors by members and the term of a director filling any other vacancy expires at the end of the unexpired term that the director is filling.

181.0805(4) (4) Service after expiration of term. Except as provided in the articles of incorporation or bylaws, despite the expiration of a director's term, the director continues to serve, subject to ss. 181.0807 to 181.0810, until the director's successor is elected, designated or appointed and qualifies, or until there is a decrease in the number of directors.

181.0805 History History: 1997 a. 79.



181.0806 Staggered terms for directors.

181.0806  Staggered terms for directors. Directors may be divided into classes and the terms of office of the several classes need not be uniform.

181.0806 History History: 1997 a. 79.



181.0807 Resignation of directors.

181.0807  Resignation of directors.

181.0807(1) (1)  Notice. A director may resign at any time by delivering written notice to the presiding officer of the board or to the president or secretary.

181.0807(2) (2) When effective. A resignation is effective when the notice is received unless the notice specifies a later effective date. If a resignation is made effective at a later date, the board may make the effective date earlier and fill the pending vacancy before the effective date if the board provides that the successor does not take office until the effective date.

181.0807 History History: 1997 a. 79.



181.0808 Removal of directors elected by members or directors.

181.0808  Removal of directors elected by members or directors. Except as otherwise provided in the articles of incorporation or bylaws of a corporation, all of the following apply:

181.0808(1) (1) Removal in general. The members may remove, with or without cause, one or more directors elected by them.

181.0808(2) (2) Removal of directors elected by group. If a director is elected by a class, chapter or other organizational unit or by region or other geographic grouping, the director may be removed only by the members of that class, chapter, unit or grouping.

181.0808(3) (3) Number of votes needed to remove. Except as provided in sub. (8), a director may be removed under sub. (1) or (2) only if the number of votes cast to remove the director would be sufficient to elect the director at a meeting to elect directors.

181.0808(4) (4) Cumulative voting. If cumulative voting is authorized, a director may not be removed if the number of votes, or if the director was elected by a class, chapter, unit or grouping of members, the number of votes of that class, chapter, unit or grouping, sufficient to elect the director under cumulative voting is voted against the director's removal.

181.0808(5) (5) Meeting. A director elected by members may be removed by the members only at a meeting called for the purpose of removing the director and the meeting notice must state that the purpose, or one of the purposes, of the meeting is removal of the director.

181.0808(6) (6) Entire board. An entire board may be removed under subs. (1) to (5).

181.0808(7) (7) Board-elected directors. A director elected by the board may be removed without cause by the vote of a majority of the directors then in office or such other number as is set forth in the articles of incorporation or bylaws. However, a director elected by the board to fill the vacancy of a director elected by the members may be removed without cause by the members, but not the board.

181.0808(8) (8) Failure to attend meetings. If, at the beginning of a director's term on the board, the articles of incorporation or bylaws provide that the director may be removed for missing a specified number of board meetings, the board may remove the director for failing to attend the specified number of meetings.

181.0808 History History: 1997 a. 79.



181.0809 Removal of designated or appointed directors.

181.0809  Removal of designated or appointed directors.

181.0809(1)(1)  Designated directors. A designated director may be removed by an amendment to the articles of incorporation or bylaws deleting or changing the designation. The removal shall be effective on the effective date of the amendment to the articles of incorporation or bylaws, unless the amendment specifies a different date.

181.0809(2) (2) Appointed directors.

181.0809(2)(a)(a) Except as otherwise provided in the articles of incorporation or bylaws, an appointed director may be removed without cause by the person appointing the director.

181.0809(2)(b) (b) The person removing an appointed director shall do so by giving written notice of the removal to the appointed director and either the presiding officer of the board or the corporation's president or secretary.

181.0809(2)(c) (c) A removal under this subsection is effective when the notice under par. (b) is effective under s. 181.0141 unless the notice specifies a future effective date.

181.0809 History History: 1997 a. 79.



181.0810 Removal of directors by judicial proceeding.

181.0810  Removal of directors by judicial proceeding.

181.0810(1)(1)  Grounds for removal. The circuit court for the county where a corporation's principal office is located may remove a director of the corporation from office in a proceeding commenced either by the corporation or by its members holding at least 10% of the voting power of any class, if the court finds all of the following:

181.0810(1)(a) (a) That the director engaged in fraudulent or dishonest conduct, or gross abuse of authority or a final judgment has been entered finding that the director has violated a fiduciary duty or a duty under ss. 181.0831 to 181.0833.

181.0810(1)(b) (b) That removal is in the best interest of the corporation.

181.0810(2) (2) Bar from serving. A court that removes a director may bar the director from serving on the board for a period prescribed by the court.

181.0810(3) (3) Corporation as defendant. If members commence a proceeding under sub. (1), the corporation shall be made a party defendant.

181.0810 History History: 1997 a. 79.



181.0811 Vacancies.

181.0811  Vacancies.

181.0811(1)(1)  Filling of vacancies. Unless otherwise provided in the articles of incorporation or bylaws, any vacancy occurring on the board, including a vacancy created by an increase in the number of directors, may be filled until the next succeeding annual election by the affirmative vote of a majority of the directors then in office, although less than a quorum. In the event that the board ceases to exist, and there are no members having voting rights, the members without voting rights have the power to elect a new board.

181.0811(2) (2) Appointed directors. Unless the articles of incorporation or bylaws provide otherwise, if a vacant office was held by an appointed director, only the person who appointed the director may fill the vacancy.

181.0811(3) (3) Designated directors. If a vacant office was held by a designated director, the vacancy shall be filled as provided in the articles of incorporation or bylaws. In the absence of an applicable article of incorporation or bylaw provision, the vacancy may not be filled by the board.

181.0811(4) (4) When vacancy filled. A vacancy that will occur at a specific later date, because of a resignation effective at a later date under s. 181.0807 (2) or otherwise, may be filled before the vacancy occurs but the new director may not take office until the vacancy occurs.

181.0811 History History: 1997 a. 79.



181.0820 Regular and special meetings.

181.0820  Regular and special meetings.

181.0820(1) (1)  In general. If the time and place of a board meeting is fixed by the bylaws or the board, the meeting is a regular meeting. All other meetings are special meetings.

181.0820(2) (2) Location. A board may hold regular or special meetings in or outside of this state.

181.0820(3) (3) Methods of conducting meeting.

181.0820(3)(a)(a) Unless the articles of incorporation or bylaws provide otherwise, the board may permit any or all directors to participate in a regular or special meeting or in a committee meeting of the board by, or to conduct the meeting through the use of, any means of communication by which any of the following occurs:

181.0820(3)(a)1. 1. All participating directors may simultaneously hear or read each other's communications during the meeting.

181.0820(3)(a)2. 2. All communication during the meeting is immediately transmitted to each participating director, and each participating director is able to immediately send messages to all other participating directors.

181.0820(3)(b) (b) If a meeting will be conducted through the use of any means described in par. (a), all participating directors shall be informed that a meeting is taking place at which official business may be transacted. A director participating in a meeting by any means described in par. (a) is considered to be present in person at the meeting. If requested by a director, minutes of the meeting shall be prepared and distributed to each director.

181.0820 History History: 1997 a. 79; 2003 a. 259.



181.0821 Action without meeting.

181.0821  Action without meeting.

181.0821(1m) (1m)  Definitions. In this section:

181.0821(1m)(a) (a) "In writing" or "written" includes a communication that is transmitted or received by electronic means.

181.0821(1m)(b) (b) "Sign" includes executing an electronic signature.

181.0821(1r) (1r) Method. An action required or permitted to be taken at a board meeting may be taken without a meeting if a consent in writing setting forth the action is signed by all of the directors then in office. If the articles of incorporation or bylaws so provide, an action required or permitted to be taken at a board meeting may be taken by written action signed by two-thirds of the directors then in office.

181.0821(2) (2) Effectiveness. A consent under this section has the same force and effect as a vote of the board of directors taken at a meeting and may be described as such in any articles or document filed with the department under this chapter. The written action is effective when signed by the required number of directors, unless a different effective date and time are specified in the written consent. If written notice is required under sub. (3), the written action shall be effective on the date specified in the written consent or on the 10th day after the date on which written notice under sub. (3) is given, whichever is later.

181.0821(3) (3) Notice; liability. If written action is permitted to be taken by less than all directors, all directors must be noticed immediately of the text of the written consent and of its effective date and time. Failure to provide notice under this section does not invalidate the action taken by written consent under this section. A director who does not sign or consent to the action taken by written consent is not liable for the action.

181.0821 History History: 1997 a. 79; 2003 a. 259.



181.0822 Call and notice of meetings.

181.0822  Call and notice of meetings.

181.0822(1) (1)  Regular meetings. Unless the articles of incorporation, bylaws or sub. (3) provides otherwise, regular meetings of the board may be held without notice.

181.0822(2) (2) Special meetings. Unless the articles of incorporation, bylaws or sub. (3) provides otherwise, special meetings of the board must be preceded by at least 2 days' notice to each director of the date, time and place, but not the purpose, of the meeting.

181.0822(3) (3) Corporations without members. In corporations without members, any board action to remove a director or to approve a matter that would require approval by the members if the corporation had members, shall not be valid unless each director is given at least 7 days' written notice that the matter will be voted upon at a board meeting or unless notice is waived under s. 181.0823.

181.0822(4) (4) Method of giving notice. Unless the articles of incorporation or bylaws provide otherwise, the presiding officer of the board, the president or 20% of the directors then in office may call and give notice of a meeting of the board.

181.0822 History History: 1997 a. 79.



181.0823 Waiver of notice.

181.0823  Waiver of notice.

181.0823(1)(1)  Written waivers. A director may waive any notice required by this chapter, the articles of incorporation or the bylaws before or after the date and time stated in the notice. Except as provided in sub. (2), the waiver must be in writing, signed by the director entitled to the notice, and filed with the minutes or the corporate records.

181.0823(2) (2) Effect of attendance or participation. A director's attendance at or participation in a meeting waives any required notice of the meeting unless the director upon arriving at the meeting or before the vote on a matter not noticed in conformity with this chapter, the articles of incorporation or the bylaws objects to lack of notice and does not thereafter vote for or assent to the objected to action.

181.0823 History History: 1997 a. 79.



181.0824 Quorum and voting.

181.0824  Quorum and voting.

181.0824(1)(1)  Quorum. Except as otherwise provided in this chapter, the articles of incorporation or the bylaws, a quorum of a board consists of a majority of the directors in office immediately before a meeting begins.

181.0824(2) (2) Voting. If a quorum is present when a vote is taken, the affirmative vote of a majority of directors present is the act of the board unless this chapter, the articles of incorporation or the bylaws require the vote of a greater number of directors.

181.0824 History History: 1997 a. 79.



181.0825 Committees of the board.

181.0825  Committees of the board. If the articles of incorporation or bylaws so provide, the board may adopt a resolution designating one or more committees. Each committee shall consist of 3 or more directors elected by the board of directors. To the extent provided by the resolution or in the articles of incorporation or in the bylaws, the committee may exercise the powers of the board with respect to the management of the affairs of the corporation, when the board is not meeting, except for electing officers or the filling of vacancies on the board or on committees created under this section. The board may elect one or more of its members as alternate members of a committee created under this section, who may take the place of absent members at any meeting of the committee. The designation of a committee and the delegation of authority to it does not relieve the board or any director of any responsibility imposed upon the board or director by law.

181.0825 History History: 1997 a. 79.



181.0831 Director conflict of interest.

181.0831  Director conflict of interest.

181.0831(1) (1)  When contract or transaction is not void or voidable. No contract or other transaction between a corporation and a director, or any entity in which a director is a director or officer or has a material financial interest, is void or voidable because of the relationship or interest or because the director is present at the meeting of the board or a committee that authorizes, approves or ratifies the contract or transaction or because the director's vote is counted for that purpose, if any of the following applies:

181.0831(1)(a) (a) The relationship or interest is disclosed or known to the board or committee that authorizes, approves or ratifies the contract or transaction and the contract or transaction was authorized, approved or ratified by a vote or consent sufficient for the purpose without counting the votes or consents of interested directors.

181.0831(1)(b) (b) The fact of such relationship or interest is disclosed or known to the members entitled to vote and they authorize, approve or ratify that contract or transaction by vote or written consent.

181.0831(1)(c) (c) The contract or transaction is fair and reasonable to the corporation.

181.0831(2) (2) Quorum requirements. Common and interested directors may be counted in determining the presence of a quorum at a meeting of the board or a committee that authorizes, approves or ratifies a contract or transaction under sub. (1).

181.0831(3) (3) Additional requirements. The articles of incorporation, the bylaws or a resolution of the board may impose additional requirements on conflict of interest transactions.

181.0831 History History: 1997 a. 79.



181.0832 Loans to directors and officers.

181.0832  Loans to directors and officers.

181.0832(1) (1)  Requirements for loan or guarantee. Except as provided in sub. (3), a corporation may not lend money to or guarantee the obligation of a director or officer of the corporation unless any of the following occurs:

181.0832(1)(a) (a) The particular loan or guarantee is approved by the members.

181.0832(1)(b) (b) The corporation's board determines that the loan or guarantee benefits the corporation and either approves the specific loan or guarantee or a general plan authorizing loans and guarantees.

181.0832(2) (2) Effect of violations. A violation of this section does not affect the borrower's liability on the loan.

181.0832(3) (3) Limited applicability. This section does not apply to an advance to a director or officer that is permitted by s. 181.0874 or 181.0877 (3) or that is made to defray expenses incurred by the director or officer in the ordinary course of the corporation's business.

181.0832 History History: 1997 a. 79.



181.0833 Liability for unlawful distributions.

181.0833  Liability for unlawful distributions.

181.0833(1) (1)  When liable. Except as provided in sub. (3), a director who votes for or assents to a distribution made in violation of subch. XIII or the articles of incorporation is personally liable to the corporation for the amount of the distribution that exceeds what could have been distributed without violating subch. XIII or the articles of incorporation, if it is established that the director's vote or assent constitutes conduct described by s. 181.0855 (1) (a), (b), (c) or (d). In any proceeding brought under this section, a director has all of the defenses ordinarily available to a director.

181.0833(2) (2) Right to contribution. A director who is liable under sub. (1) for an unlawful distribution is entitled to contribution from all of the following persons:

181.0833(2)(a) (a) Every other director who could be held liable under sub. (1) for the unlawful distribution.

181.0833(2)(b) (b) Each member, for the amount that the member accepted knowing that the distribution was made in violation of subch. XIII or the articles of incorporation.

181.0833(3) (3) When proceeding barred. A proceeding under this section is barred unless it is brought within 2 years after the date on which the distribution was made.

181.0833 History History: 1997 a. 79.



181.0840 Officers.

181.0840  Officers.

181.0840(1)(1)  Principal officers. Unless otherwise provided in the articles of incorporation or bylaws, a corporation shall have a president, a secretary, a treasurer and such other officers as are appointed by the board.

181.0840(2) (2) Assistant officers. A duly appointed officer may appoint one or more officers or assistant officers if authorized by the bylaws or the board.

181.0840(3) (3) Multiple offices. The same individual may simultaneously hold more than one office in a corporation.

181.0840 History History: 1997 a. 79.



181.0841 Duties and authority of officers and agents.

181.0841  Duties and authority of officers and agents. Each officer or agent has the authority and shall perform the duties set forth in the bylaws or, to the extent consistent with the bylaws, the duties and authority prescribed in a resolution of the board or by direction of an officer authorized by the board to prescribe the duties and authority of other officers.

181.0841 History History: 1997 a. 79.



181.0843 Resignation and removal of officers.

181.0843  Resignation and removal of officers.

181.0843(1)(1)  Resignation. An officer may resign at any time by delivering notice to the corporation that complies with s. 181.0141. The resignation is effective when the notice is delivered, unless the notice specifies a later effective date and the corporation accepts the later effective date. If a resignation is effective at a later date, the board, or the officer authorized by the bylaws or the board to appoint the resigning officer, may fill the pending vacancy before the effective date if the appointment provides that the successor may not take office until the effective date.

181.0843(2) (2) Removal. The board may remove any officer and, unless restricted by the bylaws or by the board, an officer may remove any officer or assistant officer appointed by that officer under s. 181.0840 (2), at any time, with or without cause and notwithstanding the contract rights, if any, of the officer removed.

181.0843 History History: 1997 a. 79.



181.0844 Contract rights of officers.

181.0844  Contract rights of officers.

181.0844(1) (1)  Effect of appointment. The appointment of an officer does not itself create contract rights.

181.0844(2) (2) Effect of removal or resignation. Except as provided in s. 181.0843 (2), an officer's resignation or removal is subject to any remedies provided by any contract between the officer and the corporation or otherwise provided by law.

181.0844 History History: 1997 a. 79.



181.0850 Reliance by directors or officers.

181.0850  Reliance by directors or officers. Unless the director or officer has knowledge that makes reliance unwarranted, a director or officer, in discharging his or her duties to the corporation, may rely on information, opinions, reports or statements, any of which may be written or oral, formal or informal, including financial statements and other financial data, if prepared or presented by any of the following:

181.0850(1) (1) Officers and employees. An officer or employee of the corporation whom the director or officer believes in good faith to be reliable and competent in the matters presented.

181.0850(2) (2) Professionals and experts. Legal counsel, certified public accountants licensed or certified under ch. 442, or other persons as to matters the director or officer believes in good faith are within the person's professional or expert competence.

181.0850(3) (3) Committees. In the case of reliance by a director, a committee of the board of directors of which the director is not a member if the director believes in good faith that the committee merits confidence.

181.0850 History History: 1997 a. 79; 2001 a. 16.



181.0853 Consideration of interests in addition to members' interests.

181.0853  Consideration of interests in addition to members' interests. In discharging his or her duties to the corporation and in determining what he or she believes to be in the best interests of the corporation, a director or officer may, in addition to considering the effects of any action on members, consider the following:

181.0853(1) (1) Employees, suppliers and customers. The effects of the action on employees, suppliers and customers of the corporation.

181.0853(2) (2) Communities. The effects of the action on communities in which the corporation operates.

181.0853(3) (3) Other. Any other factors that the director or officer considers pertinent.

181.0853 History History: 1997 a. 79.



181.0855 Limited liability of directors and officers.

181.0855  Limited liability of directors and officers.

181.0855(1)(1)  In general. Except as provided in subs. (2) and (3), a director or officer is not liable to the corporation, its members or creditors, or any person asserting rights on behalf of the corporation, its members or creditors, or any other person, for damages, settlements, fees, fines, penalties or other monetary liabilities arising from a breach of, or failure to perform, any duty resulting solely from his or her status as a director or officer, unless the person asserting liability proves that the breach or failure to perform constitutes any of the following:

181.0855(1)(a) (a) A willful failure to deal fairly with the corporation or its members in connection with a matter in which the director or officer has a material conflict of interest.

181.0855(1)(b) (b) A violation of criminal law, unless the director or officer had reasonable cause to believe that his or her conduct was lawful or no reasonable cause to believe that his or her conduct was unlawful.

181.0855(1)(c) (c) A transaction from which the director or officer derived an improper personal profit or benefit.

181.0855(1)(d) (d) Willful misconduct.

181.0855(2) (2) Exceptions. Except as provided in sub. (3), this section does not apply to any of the following:

181.0855(2)(a) (a) A civil, criminal, administrative or investigatory proceeding brought by or on behalf of any governmental unit, authority or agency.

181.0855(2)(b) (b) A proceeding brought by any person for a violation of state or federal law where the proceeding is brought pursuant to an express private right of action created by state or federal statute.

181.0855(2)(c) (c) The liability of a director under ss. 181.0832 and 181.0833.

181.0855(3) (3) Governmental entity acting in capacity as private party. Subsection (2) (a) and (b) does not apply to a proceeding brought by a governmental unit, authority or agency in its capacity as a private party or contractor.

181.0855 History History: 1997 a. 79.



181.0860 Statements of changes in directors or principal officers.

181.0860  Statements of changes in directors or principal officers.

181.0860(1)(1)  Changes in directors or principal officers. Whenever initial directors and principal officers are selected, or changes are made in the directors or principal officers of a corporation, the corporation may file with the department a statement that includes the names and addresses of all of the directors or principal officers, or both if there have been changes in both. The information in the statement shall be current as of the date on which the statement is signed on behalf of the corporation.

181.0860(2) (2) Resignation notices. A director who resigns under s. 181.0807 or a principal officer who resigns under s. 181.0843 (1) may file a copy of the resignation notice with the department.

181.0860 History History: 1997 a. 79.



181.0871 Definitions applicable to indemnification and insurance provisions.

181.0871  Definitions applicable to indemnification and insurance provisions. In ss. 181.0871 to 181.0889:

181.0871(1) (1) "Corporation" means a domestic corporation and any domestic or foreign predecessor of a domestic corporation where the predecessor corporation's existence ceased upon the consummation of a merger or other transaction.

181.0871(2) (2) "Director or officer" means any of the following:

181.0871(2)(a) (a) An individual who is or was a director or officer of a corporation.

181.0871(2)(b) (b) An individual who, while a director or officer of a corporation, is or was serving at the corporation's request as a director, officer, partner, trustee, member of any governing or decision-making committee, manager, employee or agent of another corporation or foreign corporation, limited liability company, partnership, joint venture, trust or other enterprise.

181.0871(2)(c) (c) An individual who, while a director or officer of a corporation, is or was serving an employee benefit plan because his or her duties to the corporation also impose duties on, or otherwise involve services by, the individual to the plan or to participants in or beneficiaries of the plan.

181.0871(2)(d) (d) Unless the context requires otherwise, the estate or personal representative of a director or officer.

181.0871(3) (3) "Expenses" include fees, costs, charges, disbursements, attorney fees and any other expenses incurred in connection with a proceeding.

181.0871(4) (4) "Liability" includes the obligation to pay a judgment, settlement, forfeiture, or fine, including any excise tax assessed with respect to an employee benefit plan, plus costs, fees, and surcharges imposed under ch. 814, and reasonable expenses.

181.0871(5) (5) "Party" includes an individual who was or is, or who is threatened to be made, a named defendant or respondent in a proceeding.

181.0871(6) (6) "Proceeding" means any threatened, pending or completed civil, criminal, administrative or investigative action, suit, arbitration or other proceeding, whether formal or informal, which involves foreign, federal, state or local law and which is brought by or in the right of the corporation or by any other person.

181.0871 History History: 1997 a. 79; 2003 a. 139.



181.0872 Mandatory indemnification.

181.0872  Mandatory indemnification.

181.0872(1) (1)  In general. A corporation shall indemnify a director or officer, to the extent that he or she has been successful on the merits or otherwise in the defense of a proceeding, for all reasonable expenses incurred in the proceeding if the director or officer was a party because he or she is a director or officer of the corporation.

181.0872(2) (2) Exceptions.

181.0872(2)(a)(a) In cases not included under sub. (1), a corporation shall indemnify a director or officer against liability incurred by the director or officer in a proceeding to which the director or officer was a party because he or she is a director or officer of the corporation, unless liability was incurred because the director or officer breached or failed to perform a duty that he or she owes to the corporation and the breach or failure to perform constitutes any of the following:

181.0872(2)(a)1. 1. A willful failure to deal fairly with the corporation or its members in connection with a matter in which the director or officer has a material conflict of interest.

181.0872(2)(a)2. 2. A violation of the criminal law, unless the director or officer had reasonable cause to believe that his or her conduct was lawful or no reasonable cause to believe that his or her conduct was unlawful.

181.0872(2)(a)3. 3. A transaction from which the director or officer derived an improper personal profit or benefit.

181.0872(2)(a)4. 4. Willful misconduct.

181.0872(2)(b) (b) Determination of whether indemnification is required under this subsection shall be made under s. 181.0873.

181.0872(2)(c) (c) The termination of a proceeding by judgment, order, settlement or conviction, or upon a plea of no contest or an equivalent plea, does not, by itself, create a presumption that indemnification of the director or officer is not required under this subsection.

181.0872(3) (3) Written request required. A director or officer who seeks indemnification under this section shall make a written request to the corporation.

181.0872(4) (4) Limitation by articles of incorporation.

181.0872(4)(a)(a) Indemnification under this section is not required to the extent limited by the articles of incorporation under s. 181.0875.

181.0872(4)(b) (b) Indemnification under this section is not required if the director or officer has previously received indemnification, reimbursement or allowance of expenses from any person, including the corporation, in connection with the same proceeding.

181.0872 History History: 1997 a. 79.



181.0873 Determination of right to indemnification.

181.0873  Determination of right to indemnification. Unless otherwise provided by the articles of incorporation or bylaws or by written agreement between the director or officer and the corporation, the director or officer seeking indemnification under s. 181.0872 (2) shall select one of the following means for determining his or her right to indemnification:

181.0873(1) (1) Board of director vote. By a majority vote of a quorum of the board of directors consisting of directors who are not at the time parties to the same or related proceedings. If a quorum of disinterested directors cannot be obtained, by a majority vote of a committee duly appointed by the board of directors and consisting solely of 2 or more directors who are not at the time parties to the same or related proceedings. Directors who are parties to the same or related proceedings may participate in the designation of members of the committee.

181.0873(2) (2) Independent legal counsel. By independent legal counsel selected by a quorum of the board of directors or its committee in the manner prescribed in sub. (1) or, if unable to obtain such a quorum or committee, by a majority vote of the full board of directors, including directors who are parties to the same or related proceedings.

181.0873(3) (3) Arbitrators. By a panel of 3 arbitrators consisting of one arbitrator selected by those directors entitled under sub. (2) to select independent legal counsel, one arbitrator selected by the director or officer seeking indemnification and one arbitrator selected by the 2 arbitrators previously selected.

181.0873(4) (4) Members. By an affirmative vote of members with voting rights, if any. Membership rights owned by, or voted under the control of, persons who are at the time parties to the same or related proceedings, whether as plaintiffs or defendants or in any other capacity, may not be voted in making the determination.

181.0873(5) (5) Court. By a court under s. 181.0879.

181.0873(6) (6) Other methods. By any other method provided for in any additional right to indemnification permitted under s. 181.0877.

181.0873 History History: 1997 a. 79.



181.0874 Allowance of expenses as incurred.

181.0874  Allowance of expenses as incurred. Upon written request by a director or officer who is a party to a proceeding, a corporation may pay or reimburse his or her reasonable expenses as incurred if the director or officer provides the corporation with all of the following:

181.0874(1) (1) Written affirmation. A written affirmation of his or her good faith belief that he or she has not breached or failed to perform his or her duties to the corporation.

181.0874(2) (2) Repayment undertaking. A written undertaking, executed personally or on his or her behalf, to repay the allowance and, if required by the corporation, to pay reasonable interest on the allowance to the extent that it is ultimately determined under s. 181.0873 that indemnification under s. 181.0872 (2) is not required and that indemnification is not ordered by a court under s. 181.0879 (2) (b). The undertaking under this subsection shall be an unlimited general obligation of the director or officer and may be accepted without reference to his or her ability to repay the allowance. The undertaking may be secured or unsecured.

181.0874 History History: 1997 a. 79.



181.0875 Corporation may limit indemnification.

181.0875  Corporation may limit indemnification.

181.0875(1)(1)  Methods of limiting obligation. A corporation's obligations to indemnify under s. 181.0872 may be limited as follows:

181.0875(1)(a) (a) If the corporation is incorporated on or after June 13, 1987, by the articles of incorporation, including any amendments or restatements of the articles of incorporation.

181.0875(1)(b) (b) If the corporation was incorporated before June 13, 1987, by an amendment to, or restatement of, the articles of incorporation which becomes effective on or after June 13, 1987.

181.0875(2) (2) Applicability. A limitation under sub. (1) applies if the first alleged act of a director or officer for which indemnification is sought occurred while the limitation was in effect.

181.0875 History History: 1997 a. 79.



181.0877 Additional rights to indemnification and allowance of expenses.

181.0877  Additional rights to indemnification and allowance of expenses.

181.0877(1) (1)  Additional rights to indemnification. Except as provided in sub. (2), ss. 181.0872 and 181.0874 do not preclude any additional right to indemnification or allowance of expenses that a director or officer may have under any of the following:

181.0877(1)(a) (a) The articles of incorporation or bylaws.

181.0877(1)(b) (b) A written agreement between the director or officer and the corporation.

181.0877(1)(c) (c) A resolution of the board of directors.

181.0877(1)(d) (d) A resolution, after notice, adopted by a majority vote of members who are entitled to vote.

181.0877(2) (2) When prohibited. Regardless of the existence of an additional right under sub. (1), the corporation may not indemnify a director or officer, or permit a director or officer to retain any allowance of expenses unless it is determined by or on behalf of the corporation that the director or officer did not breach or fail to perform a duty that he or she owes to the corporation which constitutes conduct under s. 181.0872 (2) (a) 1., 2., 3. or 4. A director or officer who is a party to the same or related proceeding for which indemnification or an allowance of expenses is sought may not participate in a determination under this subsection.

181.0877(3) (3) Applicability. Sections 181.0871 to 181.0883 do not affect a corporation's power to pay or reimburse expenses incurred by a director or officer in any of the following circumstances:

181.0877(3)(a) (a) As a witness in a proceeding to which he or she is not a party.

181.0877(3)(b) (b) As a plaintiff or petitioner in a proceeding because he or she is or was an employee, agent, director or officer of the corporation.

181.0877 History History: 1997 a. 79.



181.0879 Court-ordered indemnification.

181.0879  Court-ordered indemnification.

181.0879(1) (1)  Application to court. Except as provided otherwise by written agreement between the director or officer and the corporation, a director or officer who is a party to a proceeding may apply for indemnification to the court conducting the proceeding or to another court of competent jurisdiction. Application shall be made for an initial determination by the court under s. 181.0873 (5) or for review by the court of an adverse determination under s. 181.0873 (1), (2), (3), (4) or (6). After receipt of an application, the court shall give any notice it considers necessary.

181.0879(2) (2) Standards used by court. The court shall order indemnification if it determines any of the following:

181.0879(2)(a) (a) That the director or officer is entitled to indemnification under s. 181.0872 (1) or (2). If the court also determines that the corporation unreasonably refused the director's or officer's request for indemnification, the court shall order the corporation to pay the director's or officer's reasonable expenses incurred to obtain the court-ordered indemnification.

181.0879(2)(b) (b) That the director or officer is fairly and reasonably entitled to indemnification in view of all the relevant circumstances, regardless of whether indemnification is required under s. 181.0872 (2).

181.0879 History History: 1997 a. 79.



181.0881 Indemnification and allowance of expenses of employees and agents.

181.0881  Indemnification and allowance of expenses of employees and agents. A corporation may indemnify and allow reasonable expenses of an employee or agent who is not a director or officer to the extent provided by the articles of incorporation or bylaws, by general or specific action of the board of directors or by contract.

181.0881 History History: 1997 a. 79.



181.0883 Insurance.

181.0883  Insurance. A corporation may purchase and maintain insurance on behalf of an individual who is an employee, agent, director or officer of the corporation against liability asserted against and incurred by the individual in his or her capacity as an employee, agent, director or officer, or arising from his or her status as an employee, agent, director or officer, regardless of whether the corporation is required or authorized to indemnify or allow expenses to the individual against the same liability under ss. 181.0872, 181.0874, 181.0877 and 181.0881.

181.0883 History History: 1997 a. 79.



181.0889 Indemnification and insurance against securities law claims.

181.0889  Indemnification and insurance against securities law claims.

181.0889(1)(1)  In general. It is the public policy of this state to require or permit indemnification, allowance of expenses and insurance for any liability incurred in connection with a proceeding involving securities regulation described under sub. (2) to the extent required or permitted under ss. 181.0871 to 181.0883.

181.0889(2) (2) Scope of securities regulation. Sections 181.0871 to 181.0883 apply, to the extent applicable to any other proceeding, to any proceeding involving a federal or state statute, rule or regulation regulating the offer, sale or purchase of securities, securities brokers or dealers, or investment companies or investment advisers.

181.0889 History History: 1997 a. 79.



181.1001 Authority to amend articles of incorporation.

181.1001  Authority to amend articles of incorporation. A corporation may amend its articles of incorporation at any time to add or change a provision that is required or permitted to be included in the articles of incorporation or to delete a provision that is not required in the articles of incorporation. Whether a provision is required or permitted to be included in the articles of incorporation is determined as of the effective date of the amendment.

181.1001 History History: 1997 a. 79.



181.1002 Amendment of articles of incorporation by directors.

181.1002  Amendment of articles of incorporation by directors.

181.1002(1)(1)  Corporations with voting rights. Unless the articles of incorporation provide otherwise, a corporation's board may adopt any of the following amendments to the corporation's articles of incorporation, without the approval of members with voting rights:

181.1002(1)(a) (a) To extend the duration of the corporation if it was incorporated at a time when limited duration was required by law.

181.1002(1)(b) (b) To delete the names and addresses of the initial directors.

181.1002(1)(c) (c) To delete the names and addresses of the incorporators.

181.1002(1)(d) (d) To delete the name and address of a former registered agent or registered office, if a statement of change is on file with the department.

181.1002(1)(e) (e) To change the registered agent or the registered office.

181.1002(1)(f) (f) To change the corporate name by substituting the word "corporation", "incorporated", "company" or, "limited", or the abbreviation "corp.", "inc.", "co.", or "ltd.", or words or abbreviations of similar meaning in another language, for a similar word or abbreviation in the name, or by adding, deleting or changing a geographical attribution to the name.

181.1002(1)(g) (g) To make any other change expressly permitted by this chapter to be made without member approval.

181.1002(2) (2) Corporations with no voting members. If a corporation has no members with voting rights, its incorporators, until directors have been chosen, and thereafter its board, may adopt amendments to the corporation's articles of incorporation subject to any approval required under s. 181.1030. The corporation shall provide notice of any meeting at which an amendment is to be voted upon. The notice shall be in accordance with s. 181.0822 (3). The notice must also state that the purpose, or one of the purposes, of the meeting is to consider a proposed amendment to the articles of incorporation and contain or be accompanied by a copy or summary of the amendment or state the general nature of the amendment. The amendment must be approved by a majority of the directors in office at the time that the amendment is adopted.

181.1002 History History: 1997 a. 79.



181.1003 Amendment of articles of incorporation by directors and members.

181.1003  Amendment of articles of incorporation by directors and members.

181.1003(1) (1)  In general. Unless this chapter, the articles of incorporation or the bylaws require a greater vote or voting by class, an amendment to a corporation's articles of incorporation to be adopted must be approved by all of the following:

181.1003(1)(b) (b) Except as provided in s. 181.1002 (1), the members by two-thirds of the votes cast or a majority of the voting power, whichever is less.

181.1003(1)(c) (c) A person, in writing, whose approval is required by a provision of the articles of incorporation authorized under s. 181.1030.

181.1003(2) (2) Notice requirements. If the board or the members seek to have the amendment approved by the members at a membership meeting, the corporation shall give notice to its members of the proposed membership meeting in writing in accordance with s. 181.0705. The notice shall state that the purpose, or one of the purposes, of the meeting is to consider and to act upon the proposed amendment and shall contain or be accompanied by a copy or summary of the amendment.

181.1003(3) (3) Written consents or ballot. If the board or the members seek to have the amendment approved by the members by written consent or written ballot, the material soliciting the approval shall contain or be accompanied by a copy or summary of the amendment.

181.1003 History History: 1997 a. 79.



181.1004 Class voting by members on amendments to articles of incorporation.

181.1004  Class voting by members on amendments to articles of incorporation.

181.1004(1) (1)  When class entitled to vote. The members of a class in a corporation are entitled to vote as a class on a proposed amendment to the articles of incorporation if the amendment does any of the following:

181.1004(1)(a) (a) Affects the rights, privileges, preferences, restrictions or conditions of that class as to voting, dissolution, redemption or transfer of memberships in a manner different than such amendment would affect another class.

181.1004(1)(b) (b) Changes the rights, privileges, preferences, restrictions or conditions of that class as to voting, dissolution, redemption or transfer by changing the rights, privileges, preferences, restrictions or conditions of another class.

181.1004(1)(c) (c) Increases or decreases the number of memberships authorized for that class.

181.1004(1)(e) (e) Effects an exchange, reclassification or termination of the memberships of that class.

181.1004(2) (2) Approval by each class required. If a class is to be divided into 2 or more classes as a result of an amendment to the articles of incorporation of a corporation, the amendment must be approved by the members of each class that would be created by the amendment.

181.1004(3) (3) Voting requirements. Unless provided otherwise in the articles of incorporation or bylaws, if a class vote is required to approve an amendment to the articles of incorporation of a corporation, the amendment must be approved by the members of the class by two-thirds of the votes cast by the class or a majority of the voting power of the class, whichever is less.

181.1004 History History: 1997 a. 79.



181.1005 Articles of amendment.

181.1005  Articles of amendment. A corporation amending its articles of incorporation shall deliver to the department for filing articles of amendment that include all of the following information:

181.1005(1) (1) Name. The name of the corporation.

181.1005(2) (2) Text. The text of each amendment adopted.

181.1005(3) (3) Dates. The date of each amendment's adoption.

181.1005(4) (4) Method of approval. A statement that the amendment was adopted in accordance with s. 181.1002, 181.1003 or 181.1004, whichever is the case.

181.1005(5) (5) When approval by others is required. If approval of the amendment by a person other than the members, the board or the incorporators is required under s. 181.1030, a statement that the approval was obtained.

181.1005 History History: 1997 a. 79.



181.1006 Restated articles of incorporation.

181.1006  Restated articles of incorporation.

181.1006(1) (1)  When permitted. A corporation's board may restate its articles of incorporation at any time with or without approval by members or any other person.

181.1006(2) (2) Amendments may be included. The restatement may include amendments to the articles of incorporation. If the restatement includes an amendment requiring approval by the members or any other person, it must be adopted as provided in s. 181.1003.

181.1006(3) (3) Approval requirements. If the restatement includes an amendment requiring approval by members, the board must submit the restatement to the members for their approval.

181.1006(4) (4) Notice requirements. If the board seeks to have the restatement approved by the members at a membership meeting, the corporation shall notify each of its members of the proposed membership meeting in writing in accordance with s. 181.0705. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the proposed restatement and contain or be accompanied by a copy or summary of the restatement that identifies any amendments or other change it would make in the articles of incorporation.

181.1006(5) (5) Approval by written ballot or consent. If the board seeks to have the restatement approved by the members by written ballot or written consent, the material soliciting the approval shall contain or be accompanied by a copy or summary of the restatement that identifies any amendments or other change it would make in the articles of incorporation.

181.1006(6) (6) Voting requirements. A restatement requiring approval by the members must be approved by the same vote as an amendment to articles of incorporation under s. 181.1003.

181.1006(7) (7) Approval by 3rd persons. If the restatement includes an amendment requiring approval pursuant to s. 181.1030, the board must submit the restatement for such approval.

181.1006(8) (8) Filing requirements. A corporation restating its articles of incorporation shall deliver to the department for filing articles of restatement setting forth the name of the corporation and the text of the restated articles of incorporation together with a certificate including all of the following information:

181.1006(8)(a) (a) Whether the restatement contains an amendment to the articles of incorporation requiring approval by the members or any other person other than the board and, if it does not, that the board adopted the restatement.

181.1006(8)(b) (b) If the restatement contains an amendment to the articles of incorporation requiring approval by the members, the information required by s. 181.1005.

181.1006(8)(c) (c) If the restatement contains an amendment to the articles of incorporation requiring approval by a person whose approval is required under s. 181.1030, a statement that such approval was obtained.

181.1006(8)(d) (d) A statement that the restated articles of incorporation supersede and take the place of the existing articles of incorporation and any amendments to the articles of incorporation.

181.1006 History History: 1997 a. 79.



181.1007 Amendment of articles of incorporation pursuant to judicial reorganization.

181.1007  Amendment of articles of incorporation pursuant to judicial reorganization.

181.1007(1) (1)  When authorized. A corporation's articles of incorporation may be amended without board approval or approval by the members or approval required under s. 181.1030 to carry out a plan of reorganization ordered or decreed by a court of competent jurisdiction under federal statute if the articles of incorporation after amendment contain only provisions required or permitted under s. 181.0202.

181.1007(2) (2) Filing requirement. The individual or individuals designated by the court shall deliver to the department for filing articles of amendment that include all of the following information:

181.1007(2)(a) (a) The name of the corporation.

181.1007(2)(b) (b) The text of each amendment approved by the court.

181.1007(2)(c) (c) The date of the court's order or decree approving the articles of amendment.

181.1007(2)(d) (d) The title of the reorganization proceeding in which the order or decree was entered.

181.1007(2)(e) (e) A statement that the court had jurisdiction of the proceeding under federal statute.

181.1007(3) (3) Applicability. This section does not apply after entry of a final decree in the reorganization proceeding even though the court retains jurisdiction of the proceeding for limited purposes unrelated to consummation of the reorganization plan.

181.1007 History History: 1997 a. 79.



181.1008 Effect of amendment and restatement of articles of incorporation.

181.1008  Effect of amendment and restatement of articles of incorporation.

181.1008(1) (1)  Rights and proceedings not affected. An amendment to a corporation's articles of incorporation, including a restatement of its articles of incorporation under s. 181.1006 that includes an amendment to its articles of incorporation, does not affect any of the following:

181.1008(1)(a) (a) A cause of action existing against or in favor of the corporation.

181.1008(1)(b) (b) A civil, criminal, administrative or investigatory proceeding to which the corporation is a party.

181.1008(1)(c) (c) The existing rights of persons other than members of the corporation.

181.1008(2) (2) Proceedings not abated. An amendment, or a restatement including an amendment, changing a corporation's name does not abate a civil, criminal, administrative or investigatory proceeding brought by or against the corporation in its former name.

181.1008 History History: 1997 a. 79.



181.1020 Amendment of bylaws by directors.

181.1020  Amendment of bylaws by directors. If a corporation has no members with voting rights, its incorporators, until directors have been chosen, and thereafter its board, may adopt amendments to the corporation's bylaws subject to any approval required under s. 181.1030. The corporation shall provide notice of any meeting of the board at which an amendment is to be approved. The notice shall be in accordance with s. 181.0822 (3). The notice must also state that the purpose, or one of the purposes, of the meeting is to consider a proposed amendment to the bylaws and contain or be accompanied by a copy or summary of the amendment or state the general nature of the amendment. The amendment must be approved by a majority of the directors in office at the time that the amendment is adopted.

181.1020 History History: 1997 a. 79.



181.1021 Amendment of bylaws by directors and members.

181.1021  Amendment of bylaws by directors and members.

181.1021(1)(1)  By board. A corporation's board may amend or repeal the corporation's bylaws or adopt new bylaws except to the extent that any of the following applies:

181.1021(1)(a) (a) The articles of incorporation or any other provision of this chapter reserves that power exclusively to the members.

181.1021(1)(b) (b) The members, in adopting, amending or repealing a particular bylaw, provide within the bylaw that the board may not amend, repeal or readopt that bylaw.

181.1021(2) (2) By members with voting rights. A corporation's members with voting rights may amend or repeal the corporation's bylaws or adopt new bylaws even though the board may also amend or repeal the corporation's bylaws or adopt new bylaws.

181.1021 History History: 1997 a. 79.



181.1022 Class voting by members on amendments of bylaws.

181.1022  Class voting by members on amendments of bylaws.

181.1022(1)(1)  When class entitled to vote. The members of a class in a corporation are entitled to vote as a class on a proposed amendment to the bylaws if the amendment does any of the following:

181.1022(1)(a) (a) Affects the rights, privileges, preferences, restrictions or conditions of that class as to voting, dissolution, redemption or transfer of memberships in a manner different than such amendment would affect another class.

181.1022(1)(b) (b) Changes the rights, privileges, preferences, restrictions or conditions of that class as to voting, dissolution, redemption or transfer by changing the rights, privileges, preferences, restrictions or conditions of another class.

181.1022(1)(c) (c) Increases or decreases the number of memberships authorized for that class.

181.1022(1)(e) (e) Effects an exchange, reclassification or termination of all or part of the memberships of that class.

181.1022(2) (2) Approval by each class required. If a class is to be divided into 2 or more classes as a result of an amendment to the bylaws, the amendment must be approved by the members of each class that would be created by the amendment.

181.1022(3) (3) Voting requirements. Unless otherwise provided in the articles of incorporation or bylaws, if a class vote is required to approve an amendment to the bylaws, the amendment must be approved by the members of the class by two-thirds of the votes cast by the class or a majority of the voting power of the class, whichever is less.

181.1022 History History: 1997 a. 79.



181.1030 Approval by 3rd persons.

181.1030  Approval by 3rd persons. The articles of incorporation may require an amendment to the articles of incorporation or bylaws to be approved in writing by a specified person other than the board. Such an article provision may only be amended with the approval in writing of the person.

181.1030 History History: 1997 a. 79.



181.1100 Definitions.

181.1100  Definitions. In this subchapter:

181.1100(1) (1) "Business entity" means a domestic business entity and a foreign business entity.

181.1100(2) (2) "Domestic business entity" means a corporation, as defined in s. 180.0103 (5), a limited liability company, as defined in s. 183.0102 (10), a limited partnership, as defined in s. 179.01 (7), or a corporation, as defined in s. 181.0103 (5).

181.1100(3) (3) "Foreign business entity" means a foreign limited liability company, as defined in s. 183.0102 (8), a foreign limited partnership, as defined in s. 179.01 (4), a foreign corporation, as defined in s. 180.0103 (9), or a foreign corporation, as defined in s. 181.0103 (13).

181.1100 History History: 2001 a. 44.



181.1101 Approval of plan of merger.

181.1101  Approval of plan of merger.

181.1101(1) (1)  In general. One or more corporations may merge with or into one or more other business entities if the plan of merger is approved as provided in s. 181.1103 and if the merger is permitted under the applicable law of the jurisdiction that governs each other business entity that is a party to the merger and each business entity approves the plan of merger in the manner required by the laws applicable to the business entity.

181.1101(2) (2) Required information. The plan of merger shall include all of the following information:

181.1101(2)(a) (a) The name, form of business entity, and identity of the jurisdiction governing each business entity planning to merge and the name, form of business entity, and identity of the jurisdiction of the surviving business entity into which each other business entity plans to merge.

181.1101(2)(b) (b) The terms and conditions of the planned merger.

181.1101(2)(d) (d) The manner and basis, if any, of converting the shares or other interests in each business entity that is a party to the merger into shares, interests, obligations, or other securities of the surviving business entity or any other business entity or into cash or other property in whole or part.

181.1101(3) (3) Permitted information. The plan of merger may include any of the following:

181.1101(3)(a) (a) Amendments to the articles of incorporation or other similar governing document of the surviving business entity.

181.1101(3)(b) (b) Other provisions relating to the planned merger.

181.1101 History History: 1997 a. 79; 2001 a. 44.



181.1103 Action on plan by board, members and 3rd persons.

181.1103  Action on plan by board, members and 3rd persons.

181.1103(1)(1)  Corporations without members with voting rights. If the corporation does not have members with voting rights, the plan of merger must be approved by a majority of the directors in office at the time the plan of merger is approved. In addition the corporation shall provide notice of any board meeting at which such approval is to be obtained in accordance with s. 181.0822 (3). The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the proposed plan of merger.

181.1103(2) (2) Corporations with voting members. Unless this chapter, the articles of incorporation or the bylaws require a greater vote or voting by class, a plan of merger to be adopted by a corporation with voting members shall be approved by all of the following:

181.1103(2)(a) (a) Unless the articles of incorporation provide otherwise, the board.

181.1103(2)(b) (b) The members with voting rights, by two-thirds of the votes cast or a majority of the voting power, whichever is less.

181.1103(2)(c) (c) A 3rd person, in writing, whose approval is required by a provision of the articles of incorporation.

181.1103(3) (3) Notice requirements. If the board seeks to have the plan of merger approved by the members at a membership meeting, the corporation shall give notice, to its members with voting rights, of the proposed membership meeting in accordance with s. 181.0705. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the plan of merger and contain or be accompanied by a copy or summary of the plan. The copy or summary of the plan for members of the surviving corporation shall include any provision that, if contained in a proposed amendment to the articles of incorporation or bylaws, would entitle members to vote on the provision. The copy or summary of the plan for members of the disappearing corporation shall include a copy or summary of the articles of incorporation and bylaws that will be in effect immediately after the merger takes effect.

181.1103(4) (4) Written consents or ballots. If the board seeks to have the plan approved by the members by written consent or written ballot, the material soliciting the approval shall contain or be accompanied by a copy or summary of the plan. The copy or summary of the plan for members of the surviving corporation shall include any provision that, if contained in a proposed amendment to the articles of incorporation or bylaws, would entitle members to vote on the provision. The copy or summary of the plan for members of the disappearing corporation shall include a copy or summary of the articles of incorporation and bylaws that will be in effect immediately after the merger takes effect.

181.1103(5) (5) Class voting. Voting by a class of members is required on a plan of merger if the plan contains a provision that, if contained in a proposed amendment to articles of incorporation or bylaws, would require the class of members to vote as a class on the proposed amendment under s. 181.1004 or 181.1022. The plan is approved by a class of members by two-thirds of the votes cast by the class or a majority of the voting power of the class, whichever is less.

181.1103(6) (6) Abandonment of planned merger. After a merger is adopted, and at any time before articles of merger are filed, the planned merger may be abandoned, subject to any contractual rights, without further action by members or other persons who approved the plan, in accordance with the procedure set forth in the plan of merger or, if none is set forth, in the manner determined by the board or other similar governing body of any other business entity that is a party to the merger.

181.1103 History History: 1997 a. 79; 2001 a. 44.



181.1104 Merger of subsidiary or parent.

181.1104  Merger of subsidiary or parent.

181.1104(1) (1)  Member approval not required. A parent corporation that is a member with at least 90% of the voting rights in a subsidiary corporation may merge the subsidiary into the parent or the parent into the subsidiary without approval of the members of the parent or the members or other owners of the subsidiary.

181.1104(2) (2) Plan of merger. The board of directors of the parent corporation shall adopt a plan of merger that sets forth all of the following:

181.1104(2)(a) (a) The names of the parent and subsidiary.

181.1104(2)(b) (b) The manner and basis of converting the memberships of the subsidiary or parent into memberships or other interests of the surviving business entity or any other business entity or into cash or other property in whole or part.

181.1104(3) (3) Notice requirement. The parent shall mail a copy or summary of the plan of merger to each member or other owner of the merging business entity who does not waive the mailing requirement in writing.

181.1104(4) (4) Filing with department. The parent may not deliver articles of merger to the department for filing until at least 10 days after the date on which it mailed a copy of the plan of merger to each member or other owner of the merging business entity who did not waive the mailing requirement.

181.1104(5) (5) Certain amendments prohibited. Articles of merger under this section may not contain amendments to the articles of incorporation of the parent corporation, except for amendments enumerated in s. 181.1002.

181.1104 History History: 1997 a. 79; 2001 a. 44.



181.1105 Articles of merger.

181.1105  Articles of merger. After a plan of merger is approved by the board, and, if required under s. 181.1103, by the members and any other persons, and by each other business entity that is a party to the merger in the manner required by the laws applicable to the business entity, the surviving or acquiring business entity shall deliver to the department for filing articles of merger that include all of the following information:

181.1105(1) (1) Plan. The plan of merger.

181.1105(1m) (1m) Statement as to property owned by nonsurviving entity. A statement indicating whether a business entity that merged with or into the surviving entity in the merger has a fee simple ownership interest in any Wisconsin real estate.

181.1105(2) (2) If member approval not required. If approval of members was not required, a statement to that effect and a statement that the plan was approved by a sufficient vote of the board and by each other business entity that is a party to the merger in the manner required by the laws applicable to the business entity.

181.1105(3) (3) If member approval required. If approval by members is required, all of the following:

181.1105(3)(a) (a) The designation, number of memberships outstanding, number of votes entitled to be cast by each class entitled to vote separately on the plan, and number of votes of each class voting on the plan.

181.1105(3)(b) (b) Either the total number of votes cast for and against the plan by each class entitled to vote separately on the plan or the total number of votes cast for the plan by each class and a statement that the number cast for the plan by each class was sufficient for approval by that class.

181.1105(3)(c) (c) A statement that the plan was approved by each other business entity that is a party to the merger in the manner required by the laws applicable to the business entity.

181.1105(4) (4) If approval by 3rd person required. If approval of the plan by a person other than the members or the board is required under s. 181.1103 (2) (c), a statement that the approval was obtained.

181.1105(5) (5) Effective date and time. The effective date and time of the merger, if the merger is to take effect at a time other than the close of business on the date of filing the articles of merger, as provided under s. 181.0123.

181.1105(6) (6) Other matters. Other provisions relating to the merger, as determined by the surviving business entity.

181.1105 History History: 1997 a. 79; 2001 a. 44; 2005 a. 476.



181.1106 Effect of merger.

181.1106  Effect of merger. When a merger takes effect all of the following occur:

181.1106(1) (1) Termination of separate existence. Every other business entity that is a party to the merger merges into the surviving business entity, and the separate existence of every business entity, except the surviving business entity, ceases.

181.1106(1m) (1m) Debts and obligations.

181.1106(1m)(a)(a) If, under the laws applicable to a business entity that is a party to the merger, one or more of the owners thereof is liable for the debts and obligations of such business entity, such owner or owners shall continue to be liable for the debts and obligations of the business entity, but only for such debts and obligations accrued during the period or periods in which such laws are applicable to such owner or owners.

181.1106(1m)(b) (b) If, under the laws applicable to the surviving business entity, one or more of the owners thereof is liable for the debts and obligations of such business entity, the owner or owners of a business entity that is party to the merger, other than the surviving business entity, who become subject to such laws shall be liable for the debts and obligations of the surviving business entity to the extent provided in such laws, but only for such debts and obligations accrued after the merger. The owner or owners of the surviving business entity prior to the merger shall continue to be liable for the debts and obligations of the surviving business entity to the extent provided in par. (a).

181.1106(1m)(c) (c) This subsection does not affect liability under any taxation laws.

181.1106(2) (2) Title to property. The title to all real estate and other property owned by each business entity that is a party to the merger is vested in the surviving business entity without reversion or impairment subject to any conditions to which the property was subject before the merger.

181.1106(3) (3) Liabilities. The surviving business entity has all liabilities of each business entity that is a party to the merger.

181.1106(4) (4) Pending proceedings. A civil, criminal, administrative, or investigatory proceeding pending by or against any business entity that is a party to the merger may be continued as if the merger did not occur, or the surviving business entity may be substituted in the proceeding for the business entity whose existence ceased.

181.1106(5) (5) Articles of incorporation or other similar governing document. The articles of incorporation, articles of organization, certificate of limited partnership, or other similar governing document shall be amended to the extent provided in the plan of merger.

181.1106(6) (6) Ownership interests. The shares or other interests of each business entity that is party to the merger that are to be converted into shares, interests, obligations, or other securities of the surviving business entity or any other business entity or into cash or other property are converted, and the former holders of the shares or interests are entitled only to the rights provided in the articles of merger or under laws applicable to each business entity that is party to the merger.

181.1106 History History: 1997 a. 79; 2001 a. 44, 105; 2005 a. 476.



181.1107 Merger with foreign corporation or foreign stock corporation.

181.1107  Merger with foreign corporation or foreign stock corporation.

181.1107(1)(1)  When permitted. One or more foreign corporations or foreign stock corporations may merge with one or more domestic corporations if all of the following conditions are met:

181.1107(1)(a) (a) The merger is permitted by the law of the state or country under whose law each foreign corporation or stock corporation is incorporated and each foreign corporation or stock corporation complies with that law in effecting the merger.

181.1107(1)(b) (b) The foreign corporation or stock corporation complies with s. 181.1105 if it is the surviving corporation of the merger.

181.1107(1)(c) (c) Each domestic corporation complies with the applicable provisions of ss. 181.1101 and 181.1103 and, if it is the surviving corporation of the merger, with s. 181.1105.

181.1107(2) (2) Effect of merger. Upon the merger taking effect, any surviving foreign business entity is deemed to have irrevocably appointed the department as its agent for service of process in any proceeding brought against it.

181.1107 History History: 1997 a. 79; 2001 a. 44.



181.1108 Bequests, devises, and gifts.

181.1108  Bequests, devises, and gifts. Any bequest, devise, gift, grant, or promise contained in a will or other instrument of donation, subscription, or conveyance, that is made to a constituent business entity and that takes effect or remains payable after the merger, inures to the surviving business entity unless the will or other instrument otherwise specifically provides.

181.1108 History History: 1997 a. 79; 2001 a. 44.



181.1150 Conversion of cooperative.

181.1150  Conversion of cooperative. A cooperative or an unincorporated cooperative association organized without capital stock may elect to convert itself to a corporation by adopting and filing restated articles of incorporation or organization in the manner required under ch. 185 or 193. The restated articles of incorporation or organization shall conform to the requirements of s. 181.0202 and shall contain a statement that the cooperative or unincorporated cooperative association elects to convert itself to a corporation subject to this chapter. The election to become a corporation subject to this chapter is effective upon the filing of the restated articles of incorporation or organization.

181.1150 History History: 1997 a. 79; 2005 a. 441.



181.1161 Conversion.

181.1161  Conversion.

181.1161(1)(1)

181.1161(1)(a)(a) A domestic corporation may convert to another form of business entity if it satisfies the requirements under this section and if the conversion is permitted under the applicable law of the jurisdiction that governs the organization of the business entity into which the domestic corporation is converting.

181.1161(1)(b) (b) In addition to satisfying any applicable legal requirements of the jurisdiction that governs the organization of the business entity into which the domestic corporation is converting and that relate to the submission and approval of a plan of conversion, the domestic corporation shall comply with the procedures that govern a plan of merger under s. 181.1103 for the submission and approval of a plan of conversion.

181.1161(2) (2)

181.1161(2)(a)(a) A business entity other than a domestic corporation may convert to a domestic corporation if it satisfies the requirements under this section and if the conversion is permitted under the applicable law of the jurisdiction that governs the business entity.

181.1161(2)(b) (b) A business entity converting into a domestic corporation shall comply with the procedures that govern the submission and approval of a plan of conversion of the jurisdiction that governs the business entity.

181.1161(3) (3) A plan of conversion shall set forth all of the following:

181.1161(3)(a) (a) The name, form of business entity, and the identity of the jurisdiction governing the business entity that is to be converted.

181.1161(3)(b) (b) The name, form of business entity, and the identity of the jurisdiction that will govern the new business entity.

181.1161(3)(c) (c) The terms and conditions of the conversion.

181.1161(3)(d) (d) The manner and basis of converting the shares or other ownership interests of the business entity that is to be converted into the shares or other ownership interests of the new form of business entity.

181.1161(3)(e) (e) The effective date and time of the conversion, if the conversion is to be effective other than at the close of business on the date of filing the certificate of conversion, as provided under s. 181.0123.

181.1161(3)(f) (f) A copy of the articles of incorporation, articles of organization, certificate of limited partnership, or other similar governing document of the business entity after conversion.

181.1161(3)(g) (g) Other provisions relating to the conversion, as determined by the business entity.

181.1161(4) (4) When a conversion is effective, all of the following shall occur:

181.1161(4)(a) (a)

181.1161(4)(a)1.1. Except with respect to taxation laws of each jurisdiction that are applicable upon the conversion of the business entity, the business entity that was converted is no longer subject to the applicable law of the jurisdiction that governed the organization of the prior form of business entity and is subject to the applicable law of the jurisdiction that governs the new form of business entity.

181.1161(4)(a)2. 2. If the conversion is from or to a business entity under the laws applicable to which one or more of the owners thereof is liable for the debts and obligations of such business entity, such owner or owners shall continue to be or become so liable for debts and obligations of such business entity, but only for such debts and obligations accrued during the period or periods in which such laws are applicable to such owner or owners. This subdivision does not affect liability under any taxation laws.

181.1161(4)(b) (b) The business entity continues to have all liabilities of the business entity that was converted.

181.1161(4)(c) (c) The business entity continues to be vested with title to all property owned by the business entity that was converted without reversion or impairment.

181.1161(4)(d) (d) The articles of incorporation, articles of organization, certificate of limited partnership, or other similar governing document, whichever is applicable, of the business entity are as provided in the plan of conversion.

181.1161(4)(e) (e) All other provisions of the plan of conversion apply.

181.1161(5) (5) After a plan of conversion is submitted and approved, the business entity that is to be converted shall deliver to the department for filing a certificate of conversion that includes all of the following:

181.1161(5)(a) (a) The plan of conversion.

181.1161(5)(b) (b) A statement that the plan of conversion was approved in accordance with the applicable law of the jurisdiction that governs the organization of the business entity.

181.1161(5)(bm) (bm) A statement indicating whether the business entity that is to be converted has a fee simple ownership interest in any Wisconsin real estate.

181.1161(5)(c) (c) The registered agent and registered office, the record agent and record office, or other similar agent and office of the business entity before and after conversion.

181.1161(6) (6) Any civil, criminal, administrative, or investigatory proceeding that is pending by or against a business entity that is converted may be continued by or against the business entity after the effective date of conversion.

181.1161 History History: 2001 a. 44; 2005 a. 476.

181.1161 Annotation Next Economy Legislation: Allowing Complex Business Reorganizations. Boucher, Sosnowski, & Nichols. Wis. Law. Aug. 2002.



181.1201 Sale of assets in regular course of activities and mortgage of assets.

181.1201  Sale of assets in regular course of activities and mortgage of assets.

181.1201(1) (1)  Role of board. A corporation may, on the terms and conditions and for the consideration determined by the board, do any of the following:

181.1201(1)(a) (a) Sell, lease, exchange or otherwise dispose of all, or substantially all, of its property in the usual and regular course of its activities.

181.1201(1)(b) (b) Sell, lease, exchange or otherwise dispose of less than substantially all of its property whether or not in the usual and regular course of activities.

181.1201(1)(c) (c) Mortgage, pledge, dedicate to the repayment of indebtedness, whether with or without recourse, or otherwise encumber any or all of its property whether or not in the usual and regular course of its activities.

181.1201(2) (2) Role of members. Unless required by the articles of incorporation or bylaws, approval of the members or any other person of a transaction described in sub. (1) is not required.

181.1201 History History: 1997 a. 79.



181.1202 Sale of assets other than in regular course of activities.

181.1202  Sale of assets other than in regular course of activities.

181.1202(1)(1)  When permitted. A corporation may sell, lease, exchange or otherwise dispose of all, or substantially all, of its property, with or without the goodwill, other than in the usual and regular course of its activities on the terms and conditions and for the consideration determined by the corporation's board if the proposed transaction is authorized under sub. (2).

181.1202(2) (2) Approval requirements in general. Unless this chapter, the articles of incorporation or the bylaws require a greater vote or voting by class, the proposed transaction to be authorized must be approved by all of the following:

181.1202(2)(a) (a) Unless the articles of incorporation or bylaws provide otherwise, the board.

181.1202(2)(b) (b) The members with voting rights, if any, by two-thirds of the votes cast or a majority of the voting power, whichever is less.

181.1202(2)(c) (c) A 3rd person, in writing, whose approval is required by a provision of the articles of incorporation.

181.1202(3) (3) Corporation without members. If the corporation does not have members the transaction must be approved by a vote of a majority of the directors in office at the time the transaction is approved. In addition the corporation shall provide notice of any board meeting at which such approval is to be obtained in accordance with s. 181.0822 (3). The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the sale, lease, exchange or other disposition of all, or substantially all, of the property or assets of the corporation and contain or be accompanied by a copy or summary of a description of the transaction.

181.1202(4) (4) Notice requirements. If the corporation seeks to have the transaction approved by the members at a membership meeting, the corporation shall give notice to its members of the proposed membership meeting in accordance with s. 181.0705. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider the sale, lease, exchange, or other disposition of all, or substantially all, of the property or assets of the corporation and contain or be accompanied by a copy or summary of a description of the transaction.

181.1202(5) (5) Written consents or ballots. If the board needs to have the transaction approved by the members by written consent or written ballot, the material soliciting the approval shall contain or be accompanied by a copy or summary of a description of the transaction.

181.1202(6) (6) Abandonment of transaction. After a sale, lease, exchange, or other disposition of property is authorized, the transaction may be abandoned, subject to any contractual rights, without further action by the members or any other person who approved the transaction in accordance with the procedure set forth in the resolution proposing the transaction or, if none is set forth, in the manner determined by the board.

181.1202 History History: 1997 a. 79.



181.1301 Prohibited distributions.

181.1301  Prohibited distributions. Except as provided in s. 181.1302, a corporation may not make any distributions.

181.1301 History History: 1997 a. 79.



181.1302 Authorized distributions.

181.1302  Authorized distributions.

181.1302(1) (1)  Purchase of memberships. A corporation may purchase its memberships if after the purchase is completed all of the following conditions are met:

181.1302(1)(a) (a) The corporation would be able to pay its debts as they become due in the usual course of its activities.

181.1302(1)(b) (b) The corporation's total assets would at least equal the sum of its total liabilities.

181.1302(2) (2) Distributions on dissolution. Corporations may make distributions upon dissolution under subch. XIV.

181.1302(3) (3) Distributions to nonprofit corporations. A corporation may make a distribution or other payment to another domestic or foreign corporation, if all of the following conditions are met:

181.1302(3)(a) (a) The articles of incorporation, or, if the articles of incorporation so provide, the bylaws, state that a distribution or other payment may be made under this subsection.

181.1302(3)(b) (b) The distribution or other payment is made in accordance with the stated purpose of the corporation.

181.1302(3)(c) (c) The corporation would be able to pay its debts as they become due in the usual course of its activities.

181.1302(3)(d) (d) The corporation's total assets would equal at least the sum of its total liabilities.

181.1302(3)(e) (e) The domestic or foreign corporation to which the distribution or other payment is made may not distribute any part of its income to members, directors or officers and is exempt from taxation under 26 USC 501.

181.1302(4) (4) Other distributions. A corporation may make a distribution that is not permitted under subs. (1) to (3) only if all of the following apply:

181.1302(4)(a) (a) The articles of incorporation state that a distribution may be made under this subsection.

181.1302(4)(b) (b) The distribution is made in accordance with the stated purpose of the corporation.

181.1302(4)(c) (c) The corporation would be able to pay its debts as they become due in the usual course of its activities.

181.1302(4)(d) (d) The corporation's total assets would equal at least the sum of its total liabilities.

181.1302 History History: 1997 a. 79.



181.1401 Dissolution by incorporators, directors, members and 3rd persons.

181.1401  Dissolution by incorporators, directors, members and 3rd persons.

181.1401(1) (1)  In general.

181.1401(1)(a)(a) Prior to the election of directors, unless this chapter, the articles of incorporation or the bylaws require a greater vote or voting by class, dissolution is authorized if it is approved by a majority of the incorporators.

181.1401(1)(b) (b) After the election of directors, unless this chapter, the articles of incorporation or the bylaws require a greater vote or voting by class, dissolution is authorized if it is approved by all of the following:

181.1401(1)(b)1. 1. Unless the articles of incorporation or bylaws provide otherwise, the board.

181.1401(1)(b)2. 2. The members with voting rights, if any, by two-thirds of the votes cast or a majority of the voting power, whichever is less.

181.1401(1)(b)3. 3. A 3rd person, in writing, whose approval is required by a provision of the articles of incorporation.

181.1401(2) (2) Corporation without members with voting rights. If the corporation does not have members with voting rights, dissolution must be approved by a vote of a majority of the directors in office at the time the transaction is approved. In addition, the corporation shall provide notice of any board of directors' meeting at which such approval is to be obtained in accordance with s. 181.0822 (3). The notice must also state that the purpose, or one of the purposes, of the meeting is to consider dissolution of the corporation and contain or be accompanied by a copy or summary of the plan of dissolution.

181.1401(3) (3) Notice requirements. If the board seeks to have dissolution approved by the members at a membership meeting, the corporation shall give notice to its members of the proposed membership meeting in accordance with s. 181.0705. The notice must also state that the purpose, or one of the purposes, of the meeting is to consider dissolving the corporation and contain or be accompanied by a copy or summary of the plan of dissolution.

181.1401(4) (4) Written consents or ballots. If the board seeks to have dissolution approved by the members by written consent or written ballot, the material soliciting the approval shall contain or be accompanied by a copy or summary of the plan of dissolution.

181.1401(5) (5) Distribution of assets. The plan of dissolution shall indicate to whom the assets owned or held by the corporation will be distributed after all creditors have been paid.

181.1401 History History: 1997 a. 79.



181.1403 Articles of dissolution.

181.1403  Articles of dissolution.

181.1403(1) (1)  Filing requirements. At any time after dissolution is authorized, the corporation may dissolve by delivering to the department for filing articles of dissolution that include all of the following information:

181.1403(1)(a) (a) The name of the corporation.

181.1403(1)(b) (b) The date dissolution was authorized.

181.1403(1)(c) (c) A statement that dissolution was approved by a sufficient vote of the board.

181.1403(1)(d) (d) If approval of members was not required, a statement to that effect and a statement that dissolution was approved by a sufficient vote of the board or of the incorporators.

181.1403(1)(e) (e) If approval by members is required, a statement that dissolution was approved by a sufficient vote of the members of each class entitled to vote on dissolution.

181.1403(1)(f) (f) If approval of dissolution by a person other than the members, the board or the incorporators is required under s. 181.1401 (1) (b) 3., a statement that the approval was obtained.

181.1403(1)(g) (g) If the corporation is to retain the exclusive use of its name for less than 120 days after the effective date of its articles of dissolution, as provided in s. 181.1405 (3), a statement specifying the shorter period.

181.1403(2) (2) Effective date. A corporation is dissolved upon the effective date of its articles of dissolution.

181.1403 History History: 1997 a. 79; 2001 a. 44.



181.1404 Revocation of dissolution.

181.1404  Revocation of dissolution.

181.1404(1) (1)  When permitted. A corporation may revoke its dissolution within 120 days of its effective date.

181.1404(2) (2) How authorized. Revocation of dissolution must be authorized in the same manner as the dissolution was authorized unless that authorization permitted revocation by action of the board alone, in which event the board may revoke the dissolution without action by the members or any other person.

181.1404(3) (3) Filing requirements. After the revocation of dissolution is authorized, the corporation may revoke the dissolution by delivering to the department for filing articles of revocation of dissolution, together with a copy of its articles of dissolution, that include all of the following information:

181.1404(3)(a) (a) The name of the corporation.

181.1404(3)(b) (b) The effective date of the dissolution that was revoked.

181.1404(3)(c) (c) The date that the revocation of dissolution was authorized.

181.1404(3)(d) (d) If the corporation's board or the incorporators revoked the dissolution, a statement to that effect.

181.1404(3)(e) (e) If the corporation's board revoked a dissolution authorized by the members alone or in conjunction with another person, a statement that revocation was permitted by action by the board alone pursuant to that authorization.

181.1404(3)(f) (f) If member or 3rd-person action was required to revoke the dissolution, the information required under s. 181.1403 (1) (e) and (f).

181.1404(4) (4) Effective date. Revocation of dissolution is effective upon the effective date of the articles of revocation of dissolution.

181.1404(5) (5) Effect of revocation. When the revocation of dissolution is effective, it relates back to and takes effect as of the effective date of the dissolution and the corporation resumes carrying on its activities as if dissolution had never occurred.

181.1404 History History: 1997 a. 79.



181.1405 Effect of dissolution.

181.1405  Effect of dissolution.

181.1405(1) (1)  Powers of dissolved corporation. A dissolved corporation continues its corporate existence but may not carry on any activities except those appropriate to wind up and liquidate its affairs, including any of the following:

181.1405(1)(a) (a) Preserving and protecting its assets and minimizing its liabilities.

181.1405(1)(b) (b) Discharging or making provision for discharging its liabilities and obligations.

181.1405(1)(c) (c) Disposing of its properties that will not be distributed in kind.

181.1405(1)(d) (d) Returning, transferring or conveying assets held by the corporation upon a condition requiring return, transfer or conveyance, which condition occurs by reason of the dissolution, in accordance with the condition.

181.1405(1)(e) (e) Transferring, subject to any contractual or legal requirements, its assets as provided in or authorized by its articles of incorporation or bylaws.

181.1405(1)(g) (g) If no provision has been made in the corporation's articles of incorporation or bylaws for distribution of assets on dissolution, transferring its assets to its members or, if it has no members, to those persons whom the corporation holds itself out as benefiting or serving.

181.1405(1)(h) (h) Doing every other act necessary to wind up and liquidate its assets and affairs.

181.1405(2) (2) Matters not affected by dissolution. Dissolution of a corporation does not do any of the following:

181.1405(2)(a) (a) Transfer title to the corporation's property.

181.1405(2)(b) (b) Subject its directors or officers to standards of conduct different from those under subch. VIII.

181.1405(2)(c) (c) Change quorum or voting requirements for its board or members; change provisions for selection, resignation, or removal of its directors or officers or both; or change provisions for amending its bylaws.

181.1405(2)(d) (d) Prevent commencement of a proceeding by or against the corporation in its corporate name.

181.1405(2)(e) (e) Abate or suspend a proceeding pending by or against the corporation on the effective date of dissolution.

181.1405(2)(f) (f) Terminate the authority of the registered agent.

181.1405(3) (3) Retention of exclusive use of name. Except as provided in s. 181.1421 (6) and unless a dissolved corporation registers its corporate name under s. 181.0403 (2), the dissolved corporation retains the exclusive use of its corporate name for 120 days after the effective date of its articles of dissolution or for a shorter period if specified in its articles of dissolution under s. 181.1403 (1) (g).

181.1405 History History: 1997 a. 79.



181.1406 Known claims against dissolved corporation.

181.1406  Known claims against dissolved corporation.

181.1406(1)(1)  Definition. In this section, "claim" does not include a contingent liability or a claim based on an event occurring after the effective date of dissolution.

181.1406(2) (2) Disposition of known claims. A dissolved corporation may dispose of the known claims against it by following the procedure described in this section.

181.1406(3) (3) Notice requirements. The dissolved corporation shall notify its known claimants in writing of the dissolution at any time after its effective date. The written notice shall include all of the following information:

181.1406(3)(a) (a) A description of the information that must be included in a claim.

181.1406(3)(b) (b) A mailing address where a claim may be sent.

181.1406(3)(c) (c) The deadline, which may not be fewer than 120 days from the effective date of the written notice, by which the dissolved corporation must receive the claim.

181.1406(3)(d) (d) The claim will be barred if not received by the deadline.

181.1406(4) (4) When claims barred. A claim against the dissolved corporation is barred if any of the following occurs:

181.1406(4)(a) (a) A claimant who is given written notice under sub. (2) does not deliver the claim to the dissolved corporation by the deadline.

181.1406(4)(b) (b) A claimant whose claim is rejected by the dissolved corporation does not commence a proceeding to enforce the claim within 90 days from the effective date of the rejection notice.

181.1406 History History: 1997 a. 79.



181.1407 Survival of remedies and claims.

181.1407  Survival of remedies and claims.

181.1407(1) (1)  Commencement of actions or proceedings. Except as provided in s. 181.1406 (4), the dissolution of a corporation does not take away or impair any remedy available to or against the corporation, its directors, officers or members, for any right or claim existing or any liability incurred, prior to such dissolution if action or other proceeding thereon is commenced within 2 years after the date of such dissolution. Any such action or proceeding by or against the corporation may be prosecuted or defended by the corporation in its corporate name. The members, directors and officers have the power to take such corporate or other action as is appropriate to protect such remedy, right or claim.

181.1407(2) (2) Enforcement of claim against corporation. A claim may be enforced under this section against any of the following:

181.1407(2)(a) (a) The dissolved corporation, to the extent of its undistributed assets.

181.1407(2)(b) (b) If the assets have been distributed in liquidation, any person, other than a creditor of the corporation, to whom the corporation distributed its property to the extent of the distributee's prorated share of the claim or the corporate assets distributed to such person in liquidation, whichever is less, but the distributee's total liability for all claims under this section may not exceed the total amount of assets distributed to the distributee.

181.1407 History History: 1997 a. 79.



181.1420 Grounds for administrative dissolution.

181.1420  Grounds for administrative dissolution. The department may bring a proceeding under s. 181.1421 to administratively dissolve a corporation if any of the following occurs:

181.1420(1) (1) Nonpayment. The corporation does not pay, within one year after they are due, any fees or penalties due the department under this chapter.

181.1420(2) (2) Failure to file annual report. The corporation does not have on file its annual report with the department within one year after it is due.

181.1420(3) (3) Failure to maintain registered agent or office. The corporation is without a registered agent or registered office in this state for at least one year.

181.1420(4) (4) Failure to notify department of change. The corporation does not notify the department within one year that its registered agent or registered office has been changed, that its registered agent has resigned or that its registered office has been discontinued.

181.1420(5) (5) Failure of domesticating corporation to file required notice. The corporation does not file a notice required under s. 181.1533 (5) (a) within one year of the date that it is required under s. 181.1533 (5) (a) to be filed.

181.1420(6) (6) Duration expires. The corporation's period of duration stated in its articles of incorporation expires.

181.1420(7) (7) Human trafficking. The corporation violates s. 940.302 (2) or 948.051 (2).

181.1420 History History: 1997 a. 79; 2007 a. 116.



181.1421 Procedure for and effect of administrative dissolution.

181.1421  Procedure for and effect of administrative dissolution.

181.1421(1)(1)  Notice of determination. If the department determines that one or more grounds exist under s. 181.1420 for dissolving a corporation, the department shall give the corporation written notice of the department's determination by first-class mail, addressed to the corporation's registered agent.

181.1421(2) (2) Secondary notices.

181.1421(2)(a)(a) If a notice under sub. (1) is returned to the department as undeliverable, the department shall again give the corporation notice by first-class mail, addressed to the principal office of the corporation, as most recently designated in the records of the department.

181.1421(2)(b) (b) If the notice under par. (a) is returned to the department as undeliverable or if the corporation's principal office cannot be determined from the records of the department, the department shall give the notice by posting the notice on the department's Internet site.

181.1421(3) (3) Effective date of notice. A notice of determination made under sub. (1) or (2) is effective upon the earliest of the following:

181.1421(3)(a) (a) The date on which the corporation or its registered agent receives the notice.

181.1421(3)(b) (b) Five days after the notice is deposited in the U.S. mail, if mailed postpaid and correctly addressed.

181.1421(3)(c) (c) If the notice is sent by certified mail, return receipt requested, and if the return receipt is signed on behalf of the corporation, the date shown on the return receipt.

181.1421(3)(d) (d) If the notice is posted on the department's Internet site, the date of posting.

181.1421(4) (4) Cure.

181.1421(4)(a)(a) Within 60 days after the notice is effective under sub. (3), the corporation shall correct each ground for dissolution or demonstrate to the reasonable satisfaction of the department that each ground determined by the department does not exist.

181.1421(4)(b) (b) If the corporation fails to satisfy par. (a), the department shall administratively dissolve the corporation. The department shall enter a notation in the department's records to reflect each ground for dissolution and the effective date of dissolution and shall give the corporation notice of those facts in the same manner as a notice of determination under subs. (1) and (2).

181.1421(5) (5) Effect of administrative dissolution. Sections 181.1405 (1) and (2), 181.1406 and 181.1407 apply to a corporation that is administratively dissolved.

181.1421(6) (6) Termination of right to exclusive use of name. The corporation's right to the exclusive use of its corporate name terminates on the effective date of its administrative dissolution.

181.1421 History History: 1997 a. 79; 2001 a. 44; 2011 a. 234; 2013 a. 20.



181.1422 Reinstatement following administrative dissolution.

181.1422  Reinstatement following administrative dissolution.

181.1422(1)(1)  Application for reinstatement. A corporation that is administratively dissolved may apply to the department for reinstatement. The application shall include all of the following:

181.1422(1)(a) (a) The name of the corporation and the effective date of its administrative dissolution.

181.1422(1)(b) (b) A statement that each ground for dissolution either did not exist or has been cured.

181.1422(1)(c) (c) A statement that the corporation's name satisfies s. 181.0401.

181.1422(2) (2) Grounds for reinstatement.

181.1422(2)(a)(a) The department shall cancel the notice of dissolution and issue a certificate of reinstatement that complies with par. (b) if the department determines all of the following:

181.1422(2)(a)1. 1. That the application contains the information required by sub. (1) and the information is correct.

181.1422(2)(a)2. 2. That all fees and penalties owed by the corporation to the department under this chapter have been paid.

181.1422(2)(b) (b) The certificate of reinstatement shall state the department's determination under par. (a) and the effective date of reinstatement. The department shall file the original of the certificate and return a copy to the corporation or its representative.

181.1422(3) (3) Effect of reinstatement. When the reinstatement becomes effective, it shall relate back to and take effect as of the effective date of the administrative dissolution, and the corporation may resume carrying on its business as if the administrative dissolution had never occurred.

181.1422 History History: 1997 a. 79; 2001 a. 44.



181.1423 Appeal from denial of reinstatement.

181.1423  Appeal from denial of reinstatement.

181.1423(1)(1)  Notice of denial. If the department denies a corporation's application for reinstatement under s. 181.1422, the department shall serve the corporation under s. 181.0504 with a written notice that explains each reason for denial.

181.1423(2) (2) Time for appeal of denial. The corporation may appeal the denial of reinstatement to the circuit court for the county where the corporation's principal office or, if none in this state, its registered office is located, within 30 days after service of the notice of denial is perfected. The corporation shall appeal by petitioning the court to set aside the dissolution and attaching to the petition copies of the department's notice of dissolution, the corporation's application for reinstatement, and the department's notice of denial.

181.1423(3) (3) Judicial remedy. The court may order the department to reinstate the dissolved corporation or may take other action that the court considers appropriate.

181.1423(4) (4) Appeal of court decision. The court's final decision may be appealed as in other civil proceedings.

181.1423 History History: 1997 a. 79; 2001 a. 44.



181.1430 Grounds for judicial dissolution.

181.1430  Grounds for judicial dissolution.

181.1430(1) (1)  Who may bring proceeding. The circuit court may dissolve a corporation in a proceeding brought by any of the following:

181.1430(1)(a) (a) The attorney general if any of the following is established:

181.1430(1)(a)1. 1. That the corporation obtained its articles of incorporation through fraud.

181.1430(1)(a)2. 2. That the corporation has continued to exceed or abuse the authority conferred upon it by law.

181.1430(1)(b) (b) Fifty members or members holding 5% of the voting power, whichever is less, or any person specified in the articles of incorporation, if any of the following is established:

181.1430(1)(b)1. 1. That the directors are deadlocked in the management of the corporate affairs, the members are unable to break the deadlock and, because of the deadlock, either irreparable injury to the corporation is threatened or being suffered or the business and affairs of the corporation can no longer be conducted in accordance with it corporate purposes.

181.1430(1)(b)2. 2. That the directors or those in control of the corporation have acted, are acting or will act in a manner that is illegal, oppressive or fraudulent.

181.1430(1)(b)3. 3. That the members are deadlocked in voting power and have failed, for a period that includes at least 2 consecutive annual meeting dates, to elect successors to directors whose terms have, or would otherwise have, expired.

181.1430(1)(b)4. 4. That the corporate assets are being misapplied or wasted.

181.1430(1)(b)5. 5. That the corporation is no longer able to carry out its purposes.

181.1430(1)(c) (c) A creditor if any of the following is established:

181.1430(1)(c)1. 1. That the creditor's claim has been reduced to judgment, the execution on the judgment has been returned unsatisfied and the corporation is insolvent.

181.1430(1)(c)2. 2. That the corporation has admitted in writing that the creditor's claim is due and owing and the corporation is insolvent.

181.1430(1)(d) (d) The corporation to have its voluntary dissolution continued under court supervision.

181.1430(2) (2) Factors required to be considered. Before dissolving a corporation, the court shall consider all of the following:

181.1430(2)(a) (a) Whether there are reasonable alternatives to dissolution.

181.1430(2)(b) (b) Whether dissolution is the best way of protecting the interests of members or, if the corporation has no members, is in the interest of those persons or interests whom the corporation holds itself as benefiting or serving.

181.1430 History History: 1997 a. 79.



181.1431 Procedure for judicial dissolution.

181.1431  Procedure for judicial dissolution.

181.1431(1) (1)  Who are parties. It is not necessary to make directors or members parties to a proceeding to dissolve a corporation unless relief is sought against them individually.

181.1431(2) (2) Powers of court. A court in a proceeding brought to dissolve a corporation may issue injunctions, appoint a receiver or custodian pendente lite with all powers and duties the court directs, take other action required to preserve the corporate assets wherever located, and carry on the activities of the corporation until a full hearing can be held.

181.1431 History History: 1997 a. 79.



181.1432 Receivership or custodianship.

181.1432  Receivership or custodianship.

181.1432(1) (1)  Powers of court. A court in a judicial proceeding brought to dissolve a corporation may appoint one or more receivers to wind up and liquidate, or one or more custodians to manage, the affairs of the corporation. The court shall hold a hearing, after notifying all parties to the proceeding and any interested persons designated by the court, before appointing a receiver or custodian. The court appointing a receiver or custodian has exclusive jurisdiction over the corporation and all of its property wherever located.

181.1432(2) (2) Who may serve as receiver or custodian. The court may appoint an individual, or a domestic or foreign corporation or stock corporation authorized to transact business in this state, as a receiver or custodian. The court may require the receiver or custodian to post bond, with or without sureties, in an amount the court directs.

181.1432(3) (3) Powers and duties of receiver or custodian.

181.1432(3)(a)(a) The court shall describe the powers and duties of the receiver or custodian in its appointing order, which may be amended from time to time.

181.1432(3)(b) (b) A receiver may exercise, but is not limited to, all of the following powers:

181.1432(3)(b)1. 1. To dispose of all or any part of the assets of the corporation wherever located, at a public or private sale, if authorized by the court; provided, however, that the receiver's power to dispose of the assets of the corporation is subject to any trust and other restrictions that would be applicable to the corporation.

181.1432(3)(b)2. 2. To sue and defend in the receiver's name as receiver of the corporation in all courts of this state.

181.1432(3)(c) (c) A custodian may exercise all of the powers of the corporation, through or in place of its board or officers, to the extent necessary to manage the affairs of the corporation in the best interests of its members and creditors and may sue and defend in the custodian's name as custodian of the corporation in all courts in this state.

181.1432(4) (4) Redesignation. The court during a receivership may redesignate the receiver a custodian, and during a custodianship may redesignate the custodian a receiver, if doing so is in the best interests of the corporation, its members, and creditors.

181.1432(5) (5) Compensation and expenses. The court from time to time during the receivership or custodianship may order compensation paid and expense disbursements or reimbursements made to the receiver or custodian and the receiver's or custodian's counsel from the assets of the corporation or proceeds from the sale of the assets.

181.1432 History History: 1997 a. 79.



181.1433 Decree of dissolution.

181.1433  Decree of dissolution.

181.1433(1) (1)  Entering decree. If after a hearing the court determines that one or more grounds for judicial dissolution under s. 181.1430 exist, it may enter a decree dissolving the corporation and specifying the effective date of the dissolution, and the clerk of the court shall deliver a certified copy of the decree to the department, who shall file it.

181.1433(2) (2) Effect of decree. After entering the decree of dissolution, the court shall direct the winding up and liquidation of the corporation's affairs in accordance with s. 181.1405 and the notification of its claimants in accordance with ss. 181.1406 and 181.1407.

181.1433 History History: 1997 a. 79.



181.1440 Deposit with secretary of revenue.

181.1440  Deposit with secretary of revenue. Assets of a dissolved corporation that should be transferred to a creditor, claimant, or member of the corporation who cannot be found or who is not competent to receive them, shall be reduced to cash subject to known trust restrictions and deposited with the secretary of revenue for safekeeping. However, in the secretary's discretion property may be received and held in kind. When the creditor, claimant, or member furnishes satisfactory proof of entitlement to the amount deposited or property held in kind, the secretary of revenue shall deliver to the creditor, member or other person or his or her representative that amount or property.

181.1440 History History: 1997 a. 79; 2013 a. 20.



181.1501 Authority to transact business required.

181.1501  Authority to transact business required.

181.1501(1)(1)  In general. A foreign corporation may not transact business in this state until it obtains a certificate of authority from the department.

181.1501(2) (2) Permitted activities. The following activities, among others, do not constitute transacting business in this state within the meaning of this subchapter:

181.1501(2)(a) (a) Maintaining, defending or settling any civil, criminal, administrative or investigatory proceeding.

181.1501(2)(b) (b) Holding meetings of the board or members or carrying on other activities concerning internal corporate affairs.

181.1501(2)(c) (c) Maintaining bank accounts.

181.1501(2)(d) (d) Maintaining offices or agencies for the transfer, exchange and registration of the foreign corporation's memberships or maintaining trustees or depositaries with respect to those memberships.

181.1501(2)(e) (e) Selling through independent contractors.

181.1501(2)(f) (f) Soliciting or obtaining orders, whether by mail or through employees or agents or otherwise, if the orders require acceptance outside this state before they become contracts.

181.1501(2)(g) (g) Creating or acquiring indebtedness, mortgages and security interests in property.

181.1501(2)(h) (h) Securing or collecting debts or enforcing mortgages and security interests in property securing the debts.

181.1501(2)(i) (i) Owning, without more, property.

181.1501(2)(j) (j) Conducting an isolated transaction that is completed within 30 days and that is not one in the course of repeated transactions of a like nature.

181.1501(2)(k) (k) Transacting business in interstate commerce.

181.1501 History History: 1997 a. 79.



181.1502 Consequences of transacting business without authority.

181.1502  Consequences of transacting business without authority.

181.1502(1)(1)  Court proceedings barred. A foreign corporation transacting business in this state without a certificate of authority, if a certificate of authority is required under s. 181.1501, may not maintain a proceeding in any court in this state until it obtains a certificate of authority.

181.1502(2) (2) Successors to foreign corporations. The successor to a foreign corporation that transacted business in this state without a certificate of authority and the assignee of a cause of action arising out of that business may not maintain a proceeding on that cause of action in any court in this state until the foreign corporation or its successor obtains a certificate of authority.

181.1502(3) (3) Stay of proceedings. A court may stay a proceeding commenced by a foreign corporation, its successor or its assignee until the court determines whether the foreign corporation or its successor requires a certificate of authority. If it so determines, the court may further stay the proceeding until the foreign corporation or its successor obtains the certificate.

181.1502(4) (4) Penalties.

181.1502(4)(a)(a) Beginning on February 1, 2000, a foreign corporation that transacts business in this state without a certificate of authority is liable to the state, for each year or any part of a year during which it transacted business in this state without a certificate of authority, in an amount equal to the sum of all of the following:

181.1502(4)(a)1. 1. All fees that would have been imposed under this chapter upon the foreign corporation had it applied for and received a certificate of authority when it began transacting business in this state.

181.1502(4)(a)2. 2. A fee of $50 for each year or portion of a year during which it transacted business without a certificate of authority or $500, whichever is less.

181.1502(4)(b) (b) The foreign corporation shall pay the amount owed under par. (a) to the department. The department may not issue a certificate of authority to the foreign corporation until the amount owed under par. (a) is paid. The attorney general may enforce a foreign corporation's obligation to pay the department any amount owed under par. (a).

181.1502(5) (5) Validity of corporate actions. Notwithstanding subs. (1) and (2), the failure of a foreign corporation to obtain a certificate of authority does not impair the validity of its corporate acts or its title to property in this state or prevent it from defending any civil, criminal, administrative or investigatory proceeding in this state.

181.1502 History History: 1997 a. 79.



181.1503 Application for certificate of authority.

181.1503  Application for certificate of authority.

181.1503(1)(1)  Filing requirements. A foreign corporation may apply for a certificate of authority to transact business in this state by delivering an application to the department for filing. The application shall be made on a form prescribed by the department and shall include all of the following information:

181.1503(1)(a) (a) The name of the foreign corporation or, if its name is unavailable for use in this state, a fictitious name that satisfies s. 181.1506.

181.1503(1)(b) (b) The name of the state or country under whose law it is incorporated.

181.1503(1)(c) (c) Its date of incorporation and period of duration.

181.1503(1)(d) (d) The street address of its principal office.

181.1503(1)(e) (e) The street address of its registered office in this state and the name of its registered agent at that office.

181.1503(1)(f) (f) The name and usual business or home address of each of its current directors and principal officers.

181.1503(1)(g) (g) Whether the foreign corporation has members.

181.1503(1)(h) (h) A statement that the corporation is organized without capital stock.

181.1503(2) (2) Authentication. The foreign corporation shall deliver with the completed application a certificate of status or a document of similar import authenticated by the secretary of state or other official having custody of corporate records in the state or country under whose law it is incorporated. The certificate shall be dated no earlier than 60 days before its delivery.

181.1503 History History: 1997 a. 79.



181.1504 Amended certificate of authority.

181.1504  Amended certificate of authority.

181.1504(1) (1)  When required. A foreign corporation authorized to transact business in this state shall obtain an amended certificate of authority from the department if the foreign corporation changes any of the following:

181.1504(1)(a) (a) Its corporate name or the fictitious name under which it has been issued a certificate of authority.

181.1504(1)(b) (b) Its date of incorporation or the period of its duration.

181.1504(1)(c) (c) The state or country of its incorporation.

181.1504(2) (2) Filing and authentication requirements. The requirements of s. 181.1503 for obtaining an original certificate of authority apply to obtaining an amended certificate under this section, except that a foreign corporation is not required to deliver a certificate of status with an application solely to change a fictitious name.

181.1504 History History: 1997 a. 79; 2001 a. 44.



181.1505 Effect of certificate of authority.

181.1505  Effect of certificate of authority.

181.1505(1) (1)  Transaction of business. A certificate of authority issued to a foreign corporation authorizes the foreign corporation to transact business in this state subject to the right of the state to revoke the certificate as provided in this chapter.

181.1505(2) (2) Rights and privileges. A foreign corporation with a valid certificate of authority has the same rights and enjoys the same privileges as and, except as otherwise provided by this chapter, is subject to the same duties, restrictions, penalties and liabilities now or later imposed on, a domestic corporation of like character.

181.1505(3) (3) Internal affairs. This chapter does not authorize this state to regulate the organization or internal affairs of a foreign corporation authorized to transact business in this state.

181.1505 History History: 1997 a. 79.



181.1506 Corporate name of foreign corporation.

181.1506  Corporate name of foreign corporation.

181.1506(1)(1)  Fictitious name. If the corporate name of a foreign corporation is not available under sub. (2), the foreign corporation, to obtain or maintain a certificate of authority to transact business in this state, may use a fictitious name to transact business in this state if it delivers to the department for filing a copy of the resolution of its board of directors, certified by any of its officers, adopting the fictitious name.

181.1506(2) (2) Distinguishability generally required.

181.1506(2)(a)(a) Except as authorized under subs. (3) and (4), the corporate name, including a fictitious name, of a foreign corporation must be distinguishable upon the records of the department from all of the following names:

181.1506(2)(a)1. 1. The corporate name of a domestic corporation or a foreign corporation authorized to transact business in this state.

181.1506(2)(a)2. 2. The corporate name of a stock corporation or a foreign stock corporation authorized to transact business in this state.

181.1506(2)(a)3. 3. A name reserved or registered under this chapter or ch. 178, 179, 180, 183, 185, or 193.

181.1506(2)(a)4. 4. The corporate name of a dissolved corporation or stock corporation that has retained the exclusive use of its name under s. 181.1404 (3) or under s. 180.1405 (3), respectively.

181.1506(2)(a)5. 5. The fictitious name adopted by a foreign corporation or a foreign stock corporation authorized to transact business in this state.

181.1506(2)(a)6. 6. The name of a limited partnership formed under the laws of, or registered in, this state.

181.1506(2)(a)7. 7. The name of a cooperative association or an unincorporated cooperative association incorporated or authorized to transact business in this state.

181.1506(2)(a)8. 8. The name of a limited liability company organized under the laws of, or registered in, this state.

181.1506(2)(a)9. 9. The name of a limited liability partnership formed under the laws of, or registered in, this state.

181.1506(2)(b) (b) The corporate name of a corporation is not distinguishable from a name referred to in par. (a) 1. to 9. if the only difference between it and the other name is the inclusion or absence of a word or words referred to in s. 181.0401 (1) (a) 1. or of the words "limited partnership", "limited liability partnership", "cooperative" or "limited liability company" or an abbreviation of these words.

181.1506(3) (3) Application to use nondistinguishable name. A foreign corporation may apply to the department for authorization to use in this state a name that is not distinguishable upon the records of the department from one or more of the names described under sub. (2). The department shall authorize use of the name applied for if any of the following conditions exists:

181.1506(3)(a) (a) The other foreign corporation or the domestic corporation, limited liability company, nonstock corporation, limited partnership, limited liability partnership, cooperative association, or unincorporated cooperative association consents to the use in writing and submits an undertaking in a form satisfactory to the department to change its name to a name that is distinguishable upon the records of the department from the name of the applicant.

181.1506(3)(b) (b) The applicant delivers to the department a certified copy of a final judgment of a court of competent jurisdiction establishing the applicant's right to use the name applied for in this state.

181.1506(4) (4) Corporate reorganizations. A foreign corporation may use in this state the name, including the fictitious name, of another domestic or foreign corporation or stock corporation that is used in this state if the other corporation or stock corporation is incorporated or authorized to transact business in this state and the foreign corporation has done any of the following:

181.1506(4)(a) (a) Merged with the other domestic or foreign corporation or stock corporation.

181.1506(4)(b) (b) Been formed by reorganization of the other domestic or foreign corporation or stock corporation.

181.1506(4)(c) (c) Acquired all or substantially all of the assets, including the corporate name, of the other domestic or foreign corporation or stock corporation.

181.1506(5) (5) Failure to comply. If a foreign corporation authorized to transact business in this state changes its corporate name to one that does not satisfy the requirements of sub. (2), it shall not transact business in this state under the changed name until it adopts a name satisfying the requirements of sub. (2) and obtains an amended certificate of authority under s. 181.1504.

181.1506 History History: 1997 a. 79; 2005 a. 441.



181.1507 Registered office and registered agent.

181.1507  Registered office and registered agent. Each foreign corporation shall continuously maintain in this state a registered office and registered agent. The registered office may, but need not, be the same as any of its places of business. The registered agent shall be any of the following:

181.1507(1) (1) Individuals. An individual who resides in this state and whose business office is identical with the registered office.

181.1507(2) (2) Domestic entities. A domestic corporation, stock corporation, limited partnership, registered limited liability partnership, or limited liability company, incorporated, registered, or organized in this state, whose business office is identical with the registered office.

181.1507(3) (3) Foreign entities. A foreign corporation, stock corporation, limited partnership, registered limited liability partnership, or limited liability company, authorized to transact business in this state, whose business office is identical with the registered office.

181.1507 History History: 1997 a. 79; 2001 a. 44.



181.1508 Change of registered office or registered agent of foreign corporation.

181.1508  Change of registered office or registered agent of foreign corporation.

181.1508(1) (1)  Filing requirements. A foreign corporation authorized to transact business in this state may change its registered office or registered agent, or both, by delivering to the department for filing a statement of change that, except as provided in sub. (2), includes all of the following information.

181.1508(1)(a) (a) The name of the foreign corporation and the name of the state or country under whose law it is incorporated.

181.1508(1)(b) (b) The street address of its registered office, as changed.

181.1508(1)(c) (c) The name of its registered agent, as changed.

181.1508(1)(d) (d) A statement that, after the change or changes are made, the street addresses of its registered office and the office of its registered agent will be identical.

181.1508(2) (2) Agent change of address. If a registered agent changes the street address of its business office, the agent may change the street address of the registered office of any foreign corporation for which the agent is the registered agent by notifying the foreign corporation in writing of the change and signing, either manually or in facsimile, and delivering to the department for filing a statement of change that complies with sub. (1) and recites that the foreign corporation has been notified of the change.

181.1508 History History: 1997 a. 79.



181.1509 Resignation of registered agent of foreign corporation.

181.1509  Resignation of registered agent of foreign corporation.

181.1509(1)(1)  How agent may resign. The registered agent of a foreign corporation may resign by signing and delivering to the department for filing a statement of resignation that includes all of the following information:

181.1509(1)(a) (a) The name of the foreign corporation for which the registered agent is acting.

181.1509(1)(b) (b) The name of the registered agent.

181.1509(1)(c) (c) The street address of the foreign corporation's current registered office and its principal office.

181.1509(1)(d) (d) A statement that the registered agent resigns.

181.1509(1)(e) (e) If applicable, a statement that the registered office is also discontinued.

181.1509(2) (2) Notice to corporation. After filing the statement, the department shall mail a copy to the foreign corporation at its principal office.

181.1509(3) (3) Effective date. The resignation is effective and, if applicable, the registered office is discontinued on the earlier of the following:

181.1509(3)(a) (a) Sixty days after the department receives the statement of resignation for filing.

181.1509(3)(b) (b) The date on which the appointment of a successor registered agent is effective.

181.1509 History History: 1997 a. 79.



181.1510 Service on foreign corporation.

181.1510  Service on foreign corporation.

181.1510(1) (1)  Registered agent. Except as provided in subs. (2) and (3), the registered agent of a foreign corporation authorized to transact business in this state is the foreign corporation's agent for service of process, notice or demand required or permitted by law to be served on the foreign corporation.

181.1510(2) (2) Foreign corporation authorized to transact business. A foreign corporation authorized to transact business in this state may be served in the manner provided in sub. (4) if the foreign corporation has no registered agent or its registered agent cannot, with reasonable diligence, be served.

181.1510(3) (3) Foreign corporation formerly authorized to transact business. A foreign corporation formerly authorized to transact business in this state may be served in the manner provided in sub. (4) in any civil, criminal, administrative or investigatory proceeding based on a cause of action arising while it was authorized to transact business in this state, if the foreign corporation has done any of the following:

181.1510(3)(a) (a) Withdrawn from transacting business in this state under s. 181.1520.

181.1510(3)(b) (b) Had its certificate of authority revoked under s. 181.1531.

181.1510(4) (4) Manner of service on foreign corporation.

181.1510(4)(a)(a) With respect to a foreign corporation described in sub. (2) or (3), the foreign corporation may be served by registered or certified mail, return receipt requested, addressed to the foreign corporation at its principal office as shown on the records of the department, except as provided in par. (b). Service is perfected under this paragraph at the earliest of the following:

181.1510(4)(a)1. 1. The date on which the foreign corporation receives the mail.

181.1510(4)(a)2. 2. The date shown on the return receipt, if signed on behalf of the foreign corporation.

181.1510(4)(a)3. 3. Five days after it is deposited in the U.S. mail, if mailed postpaid and correctly addressed.

181.1510(4)(b) (b) Except as provided in s. 181.1531 (2g) (b), if the address of the foreign corporation's principal office cannot be determined from the records of the department, the foreign corporation may be served by publishing a class 3 notice, under ch. 985, in the community where the foreign corporation's principal office or registered office, as most recently designated in the records of the department, is located.

181.1510(5) (5) Other methods of service. This section does not limit or affect the right to serve any process, notice or demand required or permitted by law to be served upon a foreign corporation in any other manner permitted by law.

181.1510 History History: 1997 a. 79; 2011 a. 234.



181.1520 Withdrawal of foreign corporation.

181.1520  Withdrawal of foreign corporation.

181.1520(1) (1)  Certificate required. A foreign corporation authorized to transact business in this state may not withdraw from this state until it obtains a certificate of withdrawal from the department.

181.1520(2) (2) Application for certificate. A foreign corporation authorized to transact business in this state may apply for a certificate of withdrawal by delivering an application to the department for filing. The application shall include all of the following information:

181.1520(2)(a) (a) The name of the foreign corporation and the name of the state or country under whose law it is incorporated.

181.1520(2)(b) (b) A statement that it is not transacting business in this state and that it surrenders its authority to transact business in this state.

181.1520(2)(c) (c) A statement that it revokes the authority of its registered agent to accept service on its behalf and that it consents to service of process under s. 181.1510 (3) and (4) in any civil, criminal, administrative or investigatory proceeding based on a cause of action arising during the time it was authorized to transact business in this state.

181.1520(2)(d) (d) The mailing address of its principal office, if different from that shown on its most recent annual report.

181.1520(2)(e) (e) A commitment to notify the department in the future of any change in the mailing address of its principal office.

181.1520 History History: 1997 a. 79.



181.1530 Grounds for revocation.

181.1530  Grounds for revocation.

181.1530(1) (1)  Permissive revocation by department. Except as provided in sub. (1m), the department may bring a proceeding under s. 181.1531 to revoke the certificate of authority of a foreign corporation authorized to transact business in this state if any of the following applies:

181.1530(1)(a) (a) The foreign corporation fails to file its annual report with the department within 4 months after it is due.

181.1530(1)(b) (b) The foreign corporation does not pay, within 4 months after they are due, any fees or penalties due the department under this chapter.

181.1530(1)(c) (c) The foreign corporation is without a registered agent or registered office in this state for at least 6 months.

181.1530(1)(d) (d) The foreign corporation does not inform the department under s. 181.1508 or 181.1509 that its registered agent or registered office has changed, that its registered agent has resigned or that its registered office has been discontinued, within 6 months of the change, resignation or discontinuance.

181.1530(1)(e) (e) The foreign corporation obtained its certificate of authority through fraud.

181.1530(1)(f) (f) The department receives a duly authenticated certificate from the secretary of state or other official having custody of corporate records in the state or country under whose law the foreign corporation is incorporated stating that it has been dissolved or has disappeared as the result of a merger.

181.1530(1)(g) (g) The foreign corporation violates s. 940.302 (2) or 948.051 (2).

181.1530(1m) (1m) Mandatory revocation by department. If the department receives a certificate under sub. (1) (f) and a statement by the foreign corporation that the certificate is submitted by the foreign corporation to terminate its authority to transact business in this state, the department shall issue a certificate of revocation under s. 181.1531 (2) (b).

181.1530(2) (2) Revocation by a court. A court may revoke, under s. 946.87, the certificate of authority of a foreign corporation authorized to transact business in this state. The court shall notify the department of the action, and the department shall issue a certificate of revocation under s. 181.1531 (2) (b).

181.1530 History History: 1997 a. 79; 2007 a. 116.



181.1531 Procedure for and effect of revocation.

181.1531  Procedure for and effect of revocation.

181.1531(1)(1)  Notice of proceeding by department. If the department determines that one or more grounds exist under s. 181.1530 (1) for revocation of a certificate of authority, the department shall give the foreign corporation under s. 181.1510 written notice of the determination, addressed to the foreign corporation's registered agent.

181.1531(2) (2) Cure, revocation and reinstatement.

181.1531(2)(a)(a) Within 60 days after the notice takes effect, the foreign corporation shall correct each ground for revocation or demonstrate to the reasonable satisfaction of the department that each ground determined by the department does not exist.

181.1531(2)(b) (b) If the foreign corporation fails to satisfy par. (a), the department may revoke the foreign corporation's certificate of authority by entering a notation in the department's records to reflect each ground for revocation and the effective date of revocation. The department shall give notice of those facts to the foreign corporation in the same manner as a notice of determination under subs. (1) and (2).

181.1531(2)(c) (c)

181.1531(2)(c)1.1. If a foreign corporation's certificate of authority is revoked, the department shall reinstate the certificate of authority if the foreign corporation does all of the following within 6 months after the effective date of revocation:

181.1531(2)(c)1.a. a. Corrects each ground for revocation.

181.1531(2)(c)1.b. b. Pays any fees or penalties due the department under s. 181.1502 (4) (a) or $500, whichever is less.

181.1531(2)(c)2. 2. A reinstatement under this paragraph shall relate back to and take effect as of the effective date of the revocation, and the foreign corporation may resume carrying on its business as if the revocation never occurred.

181.1531(2g) (2g) Secondary notices.

181.1531(2g)(a)(a) If a notice under sub. (1) or (2) (b) is returned to the department as undeliverable, the department shall again give written notice to the foreign corporation, addressed to the principal office of the foreign corporation, as most recently designated in the records of the department.

181.1531(2g)(b) (b) If the notice under par. (a) is returned to the department as undeliverable or if the corporation's principal office cannot be determined from the records of the department, the department shall give the notice by posting the notice on the department's Internet site.

181.1531(2r) (2r) Effective date of notice. A notice under sub. (1), (2) (b), or (2g) (a) takes effect at the earliest of the following:

181.1531(2r)(a) (a) When received.

181.1531(2r)(b) (b) Five days after its deposit in the U.S. mail, if mailed postpaid and correctly addressed.

181.1531(2r)(c) (c) On the date shown on the return receipt, if sent by registered or certified mail, return receipt requested, and the receipt is signed by or on behalf of the addressee.

181.1531(3) (3) Effect of revocation. The authority of a foreign corporation to transact business in this state, ends on the effective date of revocation of its certificate of authority, as reflected in the records of the department.

181.1531(4) (4) Service on corporation after revocation. If the department or a court revokes a foreign corporation's certificate of authority, the foreign corporation may be served under s. 181.1510 (3) and (4) or the foreign corporation's registered agent may be served until the registered agent's authority is terminated, in any civil, criminal, administrative or investigatory proceeding based on a cause of action which arose while the foreign corporation was authorized to transact business in this state.

181.1531(5) (5) Authority of registered agent. Revocation of a foreign corporation's certificate of authority does not terminate the authority of its registered agent.

181.1531 History History: 1997 a. 79; 2001 a. 44; 2011 a. 234; 2013 a. 20.



181.1532 Appeal from revocation.

181.1532  Appeal from revocation.

181.1532(1) (1)  Right to appeal. A foreign corporation may appeal the department's revocation of its certificate of authority under s. 181.1530 (1) to the circuit court for the county where the foreign corporation's principal office or, if none exists in this state, its registered office is located, within 30 days after the effective date of the notice of revocation. The foreign corporation shall appeal by petitioning the court to set aside the revocation and attaching to the petition copies of its certificate of authority and the department's notice of revocation.

181.1532(2) (2) Permissible remedies. The court may order the department to reinstate the certificate of authority or may take any other action that the court considers appropriate.

181.1532(3) (3) Appeal of judicial decision. The court's final decision may be appealed as in other civil proceedings.

181.1532 History History: 1997 a. 79; 2001 a. 44.



181.1533 Domestication of a foreign corporation.

181.1533  Domestication of a foreign corporation.

181.1533(1)(1)  Articles of domestication and certificate of authentication.

181.1533(1)(a)(a) In general. A foreign corporation may become a domestic corporation by filing articles of domestication under par. (b) and a certificate of authentication under par. (c).

181.1533(1)(b) (b) Articles of domestication. Articles of domestication shall contain all of the following information:

181.1533(1)(b)1. 1. The name of the corporation, which shall comply with s. 181.0401.

181.1533(1)(b)2. 2. The text of restated articles of incorporation of the corporation, which shall comply with s. 181.0202.

181.1533(1)(b)3. 3. A statement that the corporation has adopted an election to domesticate in accordance with sub. (2).

181.1533(1)(b)4. 4. A statement that the corporation will file, with the appropriate entity in the jurisdiction where the foreign corporation is organized, articles of dissolution or an equivalent document having the effect of terminating the corporation's existence as a corporation organized under the laws of that jurisdiction.

181.1533(1)(c) (c) Certificate of authentication. A certificate of status or a document of similar import authenticated by the secretary of state or other official having custody of corporate records in the state or country under whose law the domesticating corporation is incorporated. The certificate or document shall include the corporation's name and date of incorporation, and shall be dated no earlier than 60 days before its delivery.

181.1533(2) (2) Election to domesticate. An election by a foreign corporation to become a domestic corporation shall be adopted in the same manner as is required, under the law of the jurisdiction where the domesticating corporation is organized, for a merger of that corporation into a domestic corporation.

181.1533(3) (3) Effect of domestication. When a domestication under this section takes effect, s. 181.1106 applies to the domesticating corporation as if the domesticating corporation had merged with a newly incorporated domestic corporation, with the domesticating corporation being the surviving corporation.

181.1533(4) (4) Effective date of domestication. A domestication under this section takes effect on the effective date of the articles of domestication under sub. (1). The department shall establish the date of incorporation of a domesticating corporation on its records from the information supplied in the certificate of authentication filed under sub. (1) (c).

181.1533(5) (5) Notice of effective date of filing in foreign jurisdiction.

181.1533(5)(a)(a) Within 60 days of the effective date of the filing described under sub. (1) (b) 4., the corporation shall file with the department a notice indicating the effective date of that filing in the foreign jurisdiction.

181.1533(5)(b) (b) Failure of the domesticating corporation to file the notice under par. (a) does not affect the validity of a domestication under this section. A domesticating corporation that fails to file the notice within the time required under par. (a) may be required to forfeit not more than $100. Each day of continued violation constitutes a separate offense.

181.1533 History History: 1997 a. 79.



181.1601 Corporate records.

181.1601  Corporate records.

181.1601(1)(1)  Minutes and records of action. A corporation shall keep as permanent records minutes of all meetings of its members and board, a record of all actions taken by the members or directors without a meeting, and a record of all actions taken by committees of the board as authorized under s. 181.0825.

181.1601(2) (2) Accounting records. A corporation shall maintain appropriate accounting records.

181.1601(3) (3) Membership records. A corporation or its agent shall maintain a record of its members in a form that permits preparation of a list of the name and address of all members, in alphabetical order by class, showing the number of votes each member is entitled to cast.

181.1601(4) (4) Form. A corporation shall maintain its records in written form or in another form capable of conversion into written form within a reasonable time.

181.1601(5) (5) Copies at principal office. A corporation shall keep a copy of all of the following records at its principal office:

181.1601(5)(a) (a) Its articles of incorporation and all amendments to them currently in effect.

181.1601(5)(b) (b) Its bylaws or restated bylaws and all amendments to them currently in effect.

181.1601(5)(c) (c) Resolutions adopted by its board relating to the characteristics, qualifications, rights, limitations and obligations of members or any class or category of members.

181.1601(5)(d) (d) The minutes of all meetings of members and records of all actions approved by the members for the past 3 years.

181.1601(5)(e) (e) The financial statements furnished for the past 3 years under s. 181.1620.

181.1601(5)(f) (f) A list of the names and business or home addresses of its current directors and officers.

181.1601(5)(g) (g) Its most recent annual report delivered to the department under s. 181.1622.

181.1601 History History: 1997 a. 79.



181.1602 Inspection of records by members.

181.1602  Inspection of records by members.

181.1602(1)(1)  Records at principal office. Subject to s. 181.1603 (3), a member is entitled to inspect and copy, at a reasonable time and location specified by the corporation, any of the records of the corporation described in s. 181.1601 (5) if the member gives the corporation written notice or a written demand at least 5 business days before the date on which the member wishes to inspect and copy.

181.1602(2) (2) Other records that may be inspected. A member is entitled to inspect and copy, at a reasonable time and reasonable location specified by the corporation, any of the following records of the corporation if the member meets the requirements of sub. (3) and gives the corporation written notice at least 5 business days before the date on which the member wishes to inspect and copy:

181.1602(2)(a) (a) Excerpts from any records required to be maintained under s. 181.1601 (1), to the extent not subject to inspection under sub. (1).

181.1602(2)(b) (b) Accounting records of the corporation.

181.1602(2)(c) (c) Subject to s. 181.1605, the membership list.

181.1602(3) (3) When other records may be inspected. A member may inspect and copy the records identified in sub. (2) only if all of the following apply:

181.1602(3)(a) (a) The member's demand is made in good faith and for a proper purpose.

181.1602(3)(b) (b) The member describes with reasonable particularity the purpose and the records the member desires to inspect.

181.1602(3)(c) (c) The records are directly connected with this purpose.

181.1602(4) (4) Applicability. This section does not affect any of the following:

181.1602(4)(a) (a) The right of a member to inspect records under s. 181.0720 or, if the member is in litigation with the corporation, to the same extent as any other litigant.

181.1602(4)(b) (b) The power of a court, independently of this chapter, to compel the production of corporate records for examination.

181.1602 History History: 1997 a. 79.



181.1603 Scope of inspection rights.

181.1603  Scope of inspection rights.

181.1603(1) (1)  Agents and attorneys. A member's agent or attorney has the same inspection and copying rights as the member who the agent or attorney represents.

181.1603(2) (2) Copies. The right to copy records under s. 181.1602 includes, if reasonable, the right to receive copies made by photographic, xerographic, or other means.

181.1603(3) (3) Reasonable charges. The corporation may impose a reasonable charge, covering the costs of labor and material, for copies of any documents provided to the member. The charge may not exceed the estimated cost of production or reproduction of the records.

181.1603(4) (4) Date of membership list. The corporation may comply with a member's demand to inspect the record of members under s. 181.1602 (2) (c) by providing the member with a list of its members that was compiled no earlier than the date of the member's demand.

181.1603 History History: 1997 a. 79.



181.1604 Court-ordered inspection.

181.1604  Court-ordered inspection.

181.1604(1) (1)  Records at principal office. If a corporation does not allow a member who complies with s. 181.1602 (1) to inspect and copy any records required by that subsection to be available for inspection, the circuit court for the county where the corporation's principal office or, if none in this state, its registered office is located may summarily order inspection and copying of the records demanded at the corporation's expense upon application of the member.

181.1604(2) (2) Other records. If a corporation does not within a reasonable time allow a member to inspect and copy any other record, the member who complies with s. 181.1602 (2) and (3) may apply to the circuit court for the county where the corporation's principal office or, if none in this state, its registered office is located for an order to permit inspection and copying of the records demanded. The court shall dispose of an application under this subsection on an expedited basis.

181.1604(3) (3) Payment of costs. If the court orders inspection and copying of the records demanded, it shall also order the corporation to pay the member's costs, including reasonable attorney fees, incurred to obtain the order unless the corporation proves that it refused inspection in good faith because it had a reasonable basis for doubt about the right of the member to inspect the records demanded.

181.1604(4) (4) Restrictions on distribution of records. If the court orders inspection and copying of the records demanded, it may impose reasonable restrictions on the use or distribution of the records by the demanding member.

181.1604 History History: 1997 a. 79.



181.1605 Limitations on use of membership list.

181.1605  Limitations on use of membership list. Without consent of the board, a membership list or any part of a membership list may not be obtained or used by any person for any purpose unrelated to a member's interest as a member. Without limiting the generality of the foregoing, without the consent of the board a membership list or any part of a membership list may not be used for any of the following:

181.1605(1) (1) Solicitation. To solicit money or property unless such money or property will be used solely to solicit the votes of the members in an election to be held by the corporation.

181.1605(2) (2) Commercial purposes. For any commercial purpose.

181.1605(3) (3) Sale of list. To be sold to or purchased by any person.

181.1605 History History: 1997 a. 79.



181.1620 Financial statements for members.

181.1620  Financial statements for members.

181.1620(1) (1)  Member may demand. A corporation upon written demand from a member shall furnish that member its latest annual financial statements, which may be consolidated or combined statements of the corporation and one or more of its subsidiaries or affiliates, as appropriate, that include a balance sheet as of the end of the fiscal year and statement of operations for that year. If financial statements are prepared for the corporation on the basis of generally accepted accounting principles, the annual financial statements must also be prepared on that basis.

181.1620(2) (2) Certified public accountant's report or officer's statement. If annual financial statements are reported upon by a certified public accountant licensed or certified under ch. 442, the certified public accountant's report must accompany them. If not, the statements must be accompanied by a statement of the president or the person responsible for the corporation's financial accounting records that includes all of the following:

181.1620(2)(a) (a) A statement of the president's or other person's reasonable belief as to whether the statements were prepared on the basis of generally accepted accounting principles and, if not, describing the basis of preparation.

181.1620(2)(b) (b) A description of any respects in which the statements were not prepared on a basis of accounting consistent with the statements prepared for the preceding year.

181.1620 History History: 1997 a. 79; 2001 a. 16.



181.1621 Report of indemnification to members.

181.1621  Report of indemnification to members. If a corporation indemnifies or advances expenses to a director under s. 181.0874, 181.0877 or 181.0881 in connection with a proceeding by or in the right of the corporation, the corporation shall report the indemnification or advance in writing to the members with or before the notice of the next meeting of members.

181.1621 History History: 1997 a. 79.



181.1622 Annual report for department.

181.1622  Annual report for department.

181.1622(1) (1)  Content. Each domestic corporation and each foreign corporation authorized to transact business in this state shall file with the department an annual report that includes all of the following information:

181.1622(1)(a) (a) The name of the domestic corporation or foreign corporation and the state or country under whose law it is incorporated.

181.1622(1)(b) (b) The mailing address of its registered office and the name of its registered agent at that office in this state.

181.1622(1)(c) (c) The mailing address of its current principal office.

181.1622(1)(d) (d) The name and business address of each director and principal officer.

181.1622(1)(e) (e) A brief description of the nature of its business.

181.1622(1)(f) (f) Whether the corporation has members.

181.1622(2) (2) Accuracy. Information in the annual report shall be current as of the date on which the annual report is executed on behalf of a domestic corporation.

181.1622(3) (3) Filing deadline.

181.1622(3)(a)(a) A domestic corporation shall deliver its annual report to the department in each year following the calendar year in which the domestic corporation was incorporated or domesticated under s. 181.1533, during the calendar year quarter in which the anniversary date of incorporation occurs.

181.1622(3)(b) (b) A foreign corporation authorized to transact business in this state shall deliver its annual report to the department during the first calendar quarter of each year following the calendar year in which the foreign corporation becomes authorized to transact business in this state.

181.1622(4) (4) Failure to contain required information. If an annual report does not contain the information required by this section, the department shall promptly notify the reporting domestic corporation or foreign corporation in writing and return the report to it for correction. The notice shall comply with s. 181.0141. If the annual report is corrected to contain the information required by this section and delivered to the department within 30 days after the effective date of the notice under s. 181.0141 (5), the annual report is timely filed.

181.1622(5) (5) Effective date of report. An annual report is effective on the date that it is filed by the department.

181.1622 History History: 1997 a. 79; 2013 a. 20.



181.1701 Applicability of chapter.

181.1701  Applicability of chapter.

181.1701(1) (1)  Domestic corporations.

181.1701(1)(a)(a) Except as provided in par. (b), this chapter applies to all corporations in existence on January 1, 1999, that were incorporated under or have elected to become subject to ch. 181, 1995 stats., and all corporations without stock organized under corresponding prior general corporation laws.

181.1701(1)(b) (b) A domestic corporation without stock not organized as provided under par. (a) is not subject to this chapter but may at any time elect to become subject to this chapter by filing restated articles of incorporation in accordance with the provisions of this chapter. The restated articles shall state that the corporation elects to become subject to this chapter.

181.1701(1)(c) (c) A domestic corporation without stock which is not subject to this chapter and which does not elect to become subject to it may conduct and administer its business and affairs under the provisions of this chapter to the extent that the provisions of this chapter are not inconsistent with the articles or form of organization of such corporation or with any provisions elsewhere in the statutes or under any law relating to such corporation.

181.1701(1)(d) (d) An industrial development agency formed under s. 59.57 (2) shall, to the extent not inconsistent with that subsection, conduct and administer its business in accordance with this chapter.

181.1701(2) (2) Foreign corporations. This chapter applies to all foreign corporations transacting business in this state beginning on January 1, 1999.

181.1701 History History: 1997 a. 79.



181.1703 Saving provisions.

181.1703  Saving provisions.

181.1703(1)(1)  Effect of repeal. Except as provided in sub. (2), the repeal of a statute by this chapter does not affect any of the following:

181.1703(1)(a) (a) The operation of the statute or any action taken under it before its repeal.

181.1703(1)(b) (b) Any ratification, right, remedy, privilege, obligation, or liability acquired, accrued, or incurred under the statute before its repeal.

181.1703(1)(c) (c) Any violation of the statute or any penalty, forfeiture, or punishment incurred because of the violation, before its repeal.

181.1703(1)(d) (d) Any proceeding, reorganization, or dissolution commenced under the statute before its repeal, and the proceeding, reorganization, or dissolution may be completed in accordance with the statute as if it had not been repealed.

181.1703(1)(e) (e) Any meeting of members or the board or action by written consent noticed or any action taken before its repeal as a result of a meeting of members or a board or action by written consent.

181.1703(2) (2) Penalties and punishments. If a penalty or punishment imposed for violation of a statute repealed by this chapter is reduced by this chapter, the penalty or punishment if not already imposed shall be imposed in accordance with this chapter.

181.1703(3) (3) Reinstatement of dissolved corporation. Section 181.1422 applies to any involuntary or administrative dissolution, even if the dissolution occurred before January 1, 1999.

181.1703 History History: 1997 a. 79; 1999 a. 32.






182. Miscellaneous corporate provisions; turnpike corporations.

182.001 Corporations and trusts prohibited from owning or carrying on farming operations.

182.001  Corporations and trusts prohibited from owning or carrying on farming operations.

182.001(1) (1)  Prohibition. No corporation or trust may own land on which to carry on farming operations under sub. (3) or carry on farming operations under sub. (3), unless the corporation or trust meets the following standards:

182.001(1)(a) (a) Its shareholders or beneficiaries do not exceed 15 in number. Lineal ancestors and lineal descendants, whether by blood or by adoption, and aunts, uncles and 1st cousins thereof count collectively as one shareholder or beneficiary for purposes of this paragraph, but this collective authorization shall not be used for more than one family in a single corporation or trust.

182.001(1)(b) (b) It does not have more than 2 classes of shares.

182.001(1)(c) (c) All its shareholders or beneficiaries, other than any estate, are natural persons.

182.001(2) (2) Exception.

182.001(2)(a)(a) Notwithstanding the prohibition in sub. (1), a corporation or trust may own land on which to carry on farming operations if the land is acquired by bequest or devise or is acquired in the regular course of business in partial or full satisfaction of any mortgage, lien or other encumbrance held or owned by the corporation or trust on the land, provided the land is sold or otherwise transferred within 5 years after such acquisition and provided the sale or transfer can be made at fair market value.

182.001(2)(b) (b) This section does not apply to a small business investment corporation, or to any corporation acting as a personal representative or trustee or in any similar fiduciary capacity where the trust meets the standards under sub. (1).

182.001(2)(c) (c) This section does not apply to land:

182.001(2)(c)1. 1. Owned by a corporation on June 5, 1974.

182.001(2)(c)2. 2. Acquired by a corporation in the normal expansion of land owned by the corporation and used for agricultural purposes on June 5, 1974, provided that such expansion does not increase the acreage of such land by more than 20% in any 5-year period.

182.001(2)(c)3. 3. Acquired by a corporation to meet pollution control requirements.

182.001(2)(c)4. 4. Owned by a trust on May 27, 1978.

182.001(2)(d) (d) This section does not apply to farms engaged primarily in research, breeding operations or the production of any crop primarily for seed.

182.001(2)(e) (e) This section does not apply to agricultural land acquired by a corporation or trust for expansion or other corporate or trust business purposes and such land may be used for farming operations if leased to a person not prohibited from engaging in farming operations under sub. (3).

182.001(2)(f) (f) This section does not apply to the use of land prohibited under sub. (3) when such use is incidental to the principal purpose for which the property is held and which purpose is not prohibited by sub. (3).

182.001(3) (3) Prohibited activities. Those farming operations prohibited under this section are the production of dairy products not including the processing of such dairy products; the production of cattle, hogs and sheep; and the production of wheat, field corn, barley, oats, rye, hay, pasture, soybeans, millet and sorghum.

182.001(4) (4) Penalty for noncompliance. Any corporation or trust violating this section or any injunction or order issued under this section shall forfeit not more than $1,000 for each violation. Each day of violation shall constitute a separate offense. In addition, the district attorney of any county in which a corporation or trust has acquired land on which to carry on farming operations or in which a corporation or trust commences farming operations shall bring an action to enjoin such operations when it appears there is probable cause to believe that a violation of this section has occurred. The court may permit normal farming operations to be carried on when necessary to prevent loss or damage in any instance arising under this subsection. The action also shall request a court order requiring the corporation or trust to divest itself of such land within a reasonable period of time.

182.001 History History: 1973 c. 238; 1977 c. 411; 1999 a. 162.



182.004 Housing corporations.

182.004  Housing corporations.

182.004(1) (1) The articles of a corporation formed for the purpose of acquiring land, platting the same, erecting houses thereon and otherwise improving and developing the same, shall state that the purpose is to form a housing corporation under these statutes. The articles shall further provide for the issuance of preferred stock, and for the payment of dividends thereon, at a specified rate, before dividends are paid upon common stock, and for the accumulation of such dividends. No preference shall be given to such preferred stock in the distribution of the corporate assets other than profits.

182.004(2) (2) Such corporation shall have the powers enumerated in ss. 180.0302 and 180.1202, except as herein provided otherwise.

182.004(3) (3) Such corporation shall have the following additional powers:

182.004(3)(a) (a) To acquire land and plat the same, laying out streets, lots, playgrounds and such other subdivisions as it may deem best; but no plat shall be valid until approved by the public land commission or city planning commission of the city in which the property of such corporation is located, or if such land be located within 6 miles of a 1st class city, by the public land commission or city planning commission of the 1st class city, if there be a public land commission or city planning commission in the city, and until accepted by the common council of the city within which the land is located, or if within 6 miles of a 1st class city, until accepted by the common council of such 1st class city; and no land shall be acquired by the corporation in any city or within 6 miles from the boundary of a city that has a local health department, as specified in s. 250.01 (4) (a) 2. or 3. or (b), unless the location of such land has been approved by the local health department as a healthful location.

182.004(3)(b) (b) To improve and develop said land for residential purposes; but no single dwelling shall be erected, the cost of which shall exceed $10,000, and sufficient ground space must be provided to furnish adequate air and light to the tenants thereof.

182.004(3)(c) (c) To lease for indefinite periods parcels of land owned by it together with improvements thereon.

182.004(3)(d) (d) To do all such other things as are reasonably necessary and proper to carry out the powers of said corporation, not inconsistent with the provisions of this section.

182.004(3)(e) (e) To hold its first meeting and transact business with its members at any time after one-fourth of its capital stock shall have been subscribed; and may transact business with others than its members when one-fourth of its capital stock shall have been duly subscribed and one-tenth of its authorized capital stock actually paid in.

182.004(4) (4) No land shall be sold by the corporation, except land not necessary or desirable for the purposes of the corporation, and except improved real estate where the entire purchase price is paid in cash, and except when acting pursuant to sub. (11), and then only by a vote of three-fourths of the stock of the corporation then outstanding.

182.004(5) (5) No lease of any land or buildings shall be made except to a stockholder for his or her use, and no tenant shall hold stock beyond the value of the premises occupied by him or her, except that single buildings designed, built and fit for more than one family may be leased in their entirety to a stockholder, who may sublease the portion not occupied by himself or herself or his or her family to any person; but leases for an indefinite period may be made to American soldiers, sailors or marines of World War I and World War II, who are not stockholders. The corporation may also lease land to the city, town or county for any use consistent with the residential district, or to a private individual or association of the corporation, for a use beneficial to the tenants of said land. No lease shall be terminated by the corporation without the consent of the lessee, except for violation of the terms of the lease, and then only in the manner provided by law. A lease may be terminated at any time by a tenant, except that the corporation may require not to exceed 90 days' notice thereof. At the termination of a lease of a stockholder, the corporation shall cancel his or her stock, and shall be liable to him or her for the amount paid thereon, less any lawful claims of the corporation against him or her. If the corporation is unable to sell said stock at the termination of the lease, it shall give him or her, in lieu of said stock, its promissory note for the net amount due him or her, payable on or before one year from the date thereof, with interest at the rate of 5% per year. Such stock shall be resold for not less than par before any unissued stock is sold, and as soon as sold, there shall be paid to the former owner thereof the amount due him or her from the corporation; provided, the corporation may pay the amount due either at the time of the termination of the lease or at any other time before the expiration of said year, whether said stock has been sold or not.

182.004(6) (6) Stock may be issued and leases made to husband and wife, and to the survivor of them, in which event title shall descend the same as in like conveyances of real property subject to ch. 766. Otherwise, title to the stock and lease shall descend to the persons to whom a homestead of the stockholder would descend except as provided in ch. 766. The interest of a tenant in the lease and stock shall be exempt from execution to the same extent as a homestead in real estate.

182.004(7) (7) Stock shall be sold upon such terms and conditions as may be provided in the articles or bylaws of the corporation. Sections 180.0623 and 180.0640 shall not apply to corporations organized under this section, but no dividends shall be declared until a surplus fund shall have been created equal to 2 percent of the paid-in preferred stock and paid-in common stock, nor shall any dividends ever be declared which will impair the capital or such surplus, and no dividend exceeding 5 percent per year shall be paid except to a tenant stockholder. There shall also be annually set aside 10 percent of the year's profits for the purpose of retiring preferred stock.

182.004(8) (8) The common council of any city, the board of any town and the board of supervisors of any county may subscribe for preferred stock of any such corporation whose land, owned or to be acquired, shall be within the limits of such city, town or county, and in case of a 1st class city, within a distance of 6 miles beyond the boundaries of such city.

182.004(9) (9) The stockholders shall be entitled to one vote for each share of stock, common or preferred, held by them, as shown by the books of the company. The common council of the city, the board of the town and the board of supervisors of the county shall designate some person to vote their shares; and the person so designated shall be eligible as a director.

182.004(10) (10) The directors shall receive no compensation until the surplus fund of 2 percent of the capital has been set aside, and until the dividends on preferred stock have been paid, and at no time shall the compensation of directors exceed $500 each per year.

182.004(11) (11) When the land shall have been platted, the directors shall fix the value of the several lots and parcels of land to be used for residential purposes, and thereafter in computing the rental to be paid therefor a valuation not exceeding that so fixed shall be used.

182.004(12) (12) Outstanding notes or paid-up preferred or common stock may be exchanged for land contracts, mortgages or bonds of such corporation. Exchanged stock shall be canceled.

182.004(13) (13) Any such corporation may be dissolved in the manner provided in ch. 180, except that the resolution providing for the dissolution must be adopted by at least a majority vote of all of the stock, both common and preferred, and that after such vote the affairs of the corporation shall be placed in the hands of a trustee elected by the board of directors. Said trustee shall sell all assets on land contract or otherwise. Said corporation shall have power to pass free legal title to any purchaser or grantee of any lands, and any assignment or sale of any lands by such trustee shall pass the title of such corporation in such lands.

182.004(14) (14) No filing fee is required to be paid by any corporation organized under this section.

182.004 History History: 1979 c. 110 s. 60 (13); 1983 a. 186; 1989 a. 303; 1993 a. 27, 246; 2009 a. 177.



182.005 Water reservoirs.

182.005  Water reservoirs. The articles of a corporation organized in whole or in part to establish, maintain or operate a system of water reservoirs for the purpose of regulating the flow of any river in the state shall guarantee to every owner of water power located below the reservoir system, who does not already own his or her quota of stock, the right at any time to purchase from the corporation at par such a proportional share of all of the capital stock of the corporation as the cubic foot storage fall of the water power of the owner shall be of the sum of the cubic foot storage falls of all water powers benefited by the reservoir system. The cubic foot storage fall of any water power is the product of the height expressed in feet of the head obtained or obtainable by the dam at said power, multiplied by the storage capacity expressed in cubic feet of the reservoirs tributary to such power. The articles shall never be amended so as to withdraw said guaranty.

182.005 History History: 1979 c. 110.



182.007 Charitable corporations and community funds, amending articles.

182.007  Charitable corporations and community funds, amending articles.

182.007(1) (1) A community fund, community chest or community union corporation of a kind mentioned in sub. (1m) may change substantially the original purposes of its organization upon the affirmative vote of at least two-thirds of its members entitled to vote, at a meeting called for that purpose and in no event shall its purposes be other than charitable.

182.007(1m) (1m) Any nonstock corporation organized solely for charitable purposes and any community fund, community chest or community union corporation, organized for the purpose of raising funds for and serving community and public welfare agencies or services may, in addition to any method provided in its articles of organization, amend its articles at any annual meeting or at any special meeting duly called for that purpose. Notice of the meeting shall be published as a class 2 notice, under ch. 985, the last insertion not less than 20 days prior thereto. The notice shall specify the time and place of such meeting, that such amendment will be proposed and a copy thereof. Unless otherwise provided in the articles 10 members shall constitute a quorum, and the amendment may be adopted by affirmative vote of two-thirds of the members present.



182.01 Business records; other duties of department of financial institutions.

182.01  Business records; other duties of department of financial institutions.

182.01(1) (1)  Definition. In this section, "department" means the department of financial institutions.

182.01(2) (2) Record keeping responsibility. The department shall receive and maintain business formation records.

182.01(3) (3) Name of drafter on documents. No articles of incorporation, articles of organization, articles of amendment, articles of merger, consolidation or share exchange, articles of dissolution, restated articles of incorporation, certificate of abandonment, or statement or articles of revocation of voluntary dissolution, provided for pursuant to ch. 180, 181, 183, 185, 187, or 193; no registration statement, amendment of a registration statement, or written notice of withdrawal under s. 178.40; and no certificate of limited partnership, certificate of amendment, restated certificate of limited partnership or certificate of cancellation, provided for pursuant to ch. 179, shall be filed by the department unless the name of the individual who, or the governmental agency which, drafted such document is printed, typewritten, stamped or written thereon in a legible manner. A document complies with this subsection if it contains a statement in the following form: "This document was drafted by.... (Name)". This subsection shall not apply to a document executed prior to December 1, 1967, or to:

182.01(3)(a) (a) A decree, order, judgment or writ of any court;

182.01(3)(b) (b) A document executed or acknowledged outside this state.

182.01(4) (4) Preparation of copies, issuance of certificates, and performance of services. The department shall establish by rule the fees for all of the following:

182.01(4)(a) (a) Providing electronic access to, or preparing and supplying copies or certified copies of, any resolution, deed, bond, record, document, or paper deposited with or kept by the department under this section.

182.01(4)(b) (b) Issuing certificates or statements, in any form, relating to the results of searches of records and files of the department.

182.01(4)(c) (c) Processing any service of process, notice, or demand served on the department.

182.01(4)(d) (d) Processing, in an expeditious manner, a document required or permitted to be filed with the department.

182.01(4)(e) (e) Providing, in an expeditious manner, electronic access to any resolution, deed, bond, record, document, or paper deposited with or kept by the department under this section.

182.01(4)(f) (f) Preparing, in an expeditious manner, any copies, certified copies, certificates, or statements provided under this section.

182.01(5) (5) Conditional acceptance of filing fees. Before actually filing any document by making an endorsement on that document, the department may accept and deposit the filing fee submitted with that document upon the condition that if subsequent examination of the document establishes that it does not meet the requirements for filing, the fee may be refunded and upon the condition that if a discrepancy in the amount of the fee is subsequently discovered the department may then demand further payment of a shortage or refund an overpayment subject to s. 20.905 (3).

182.01(6) (6) Discrimination by corporations or limited liability companies. If a complaint is made to the department that any corporation or limited liability company authorized to do business in this state is guilty of discrimination under s. 100.22, refer the matter to the department of agriculture, trade and consumer protection, which shall, if the facts justify it in its judgment, cause appropriate administrative or judicial proceedings to be commenced against the corporation or limited liability company and its officers or managers and members.

182.01(7) (7) Reports to department of revenue; business combinations. The department of financial institutions shall quarterly deliver to the department of revenue, in a form specified by the department of revenue, a report identifying mergers and conversions of business entities for which articles of merger and certificates of conversion have been filed with the department of financial institutions indicating that an entity acquired in the merger or an entity converted in the conversion had a fee simple ownership interest in any Wisconsin real estate.

182.01 History History: 1995 a. 27 ss. 51c, 53ad, 4733m; 1995 a. 97, 225; 1997 a. 35; 2001 a. 16; 2005 a. 441, 476.



182.011 Corporate powers.

182.011  Corporate powers. Every corporation may take and acquire by lease, purchase, sale, conveyance or assignment and thereafter own, hold and enjoy any right, privilege or franchise granted to any person by any law of this state where such right, privilege or franchise would be in direct aid of the business of such corporation.



182.012 Special power to transfer property of nonstock corporation.

182.012  Special power to transfer property of nonstock corporation.

182.012(1)(1) Whenever the board of directors of any domestic corporation organized without capital stock determines that a sale or mortgaging of the whole or any part of its property is desirable, and that by reason of the removal, nonresidence of a great number of its members, or the loss of its records of membership, or other cause, it is impossible to call or hold any regular meeting at which a quorum of the members can be represented in person or by proxy, the board may cause a verified petition to be made in behalf of said corporation and presented to the circuit judge of the county in which said corporation has its location. Such petition shall set forth the date of the organization and the purpose of said corporation, the nature and extent of its property, reasons for the sale or mortgaging of the whole or any part thereof, the facts preventing the calling or holding of a meeting of a quorum of its members and such other matters as may be deemed material. Upon presentation thereof the circuit judge shall by order fix a time and place for a meeting of the members of such corporation and prescribe the time and manner of giving, and contents of a notice of said meeting, and direct the publication thereof as a class 2 notice, under ch. 985, in a newspaper designated in the order.

182.012(2) (2) Two-thirds of the members present at any meeting so called shall have power to sell, convey or mortgage or authorize to be sold, conveyed or mortgaged the whole or any part of the property described in such petition.

182.012(3) (3) If such sale or mortgaging be approved or authorized, the officers of said corporation shall cause the petition, the order of the judge, proof by affidavit of the giving of notice of said meeting as required by said order and a certified copy of the minutes of the said meeting to be promptly filed in the office of the clerk of the circuit court of said county upon payment to said clerk of the fees properly chargeable in a special proceeding. Upon such filing, such property may be conveyed or mortgaged with the same right and authority as if such sale or mortgaging had been authorized by a sufficient affirmative vote of all members of said corporation.



182.0135 Public utility corporation directors; not to delegate duty to manage; removal by commission.

182.0135  Public utility corporation directors; not to delegate duty to manage; removal by commission.

182.0135(1)(1) The directors of corporations which are public utilities shall not, directly or indirectly, delegate or in any manner, temporarily or permanently, relinquish or surrender their duty to manage and direct the stock, property, affairs and business of such corporation.

182.0135(2) (2) Any director violating the provisions of this section may be removed by the public service commission, after notice and hearing. If a director of a public utility is removed by the commission, the director shall be ineligible for a period of 2 years to serve as a director of said public utility.

182.0135(3) (3) This section does not apply to a telecommunications utility, as defined in s. 196.01 (10).

182.0135 History History: 1993 a. 482, 496.



182.016 River improvement corporations may flow lands.

182.016  River improvement corporations may flow lands. Any domestic corporation created in whole or in part for the purpose of improving any stream and driving, holding or handling logs therein, and any corporation owning or controlling dams, booms or improvements designed to accomplish any of said purposes, or any municipality or any domestic corporation organized for the purpose of furnishing electric current for public purposes, shall have the power to acquire all such lands as shall be necessary for its use for ponds and reservoir purposes. Nothing in this section shall be construed as repealing any provision of s. 31.30.



182.017 Transmission lines; privileges; damages.

182.017  Transmission lines; privileges; damages.

182.017(1g)(1g)  Definitions. In this section:

182.017(1g)(a) (a) "Commission" means the public service commission.

182.017(1g)(b) (b) "Company" means any of the following:

182.017(1g)(b)1. 1. A corporation, limited liability company, partnership, or other business entity organized to furnish telegraph or telecommunications service or transmit heat, power, or electric current to the public or for public purposes.

182.017(1g)(b)2. 2. An independent system operator, as defined in s. 196.485 (1) (d).

182.017(1g)(b)3. 3. An independent transmission owner, as defined in s. 196.485 (1) (dm).

182.017(1g)(b)4. 4. A cooperative association organized under ch. 185 or 193 to furnish telegraph or telecommunications service.

182.017(1g)(b)5. 5. A cooperative association organized under ch. 185 to transmit heat, power, or electric current to its members.

182.017(1g)(b)6. 6. An interim cable operator, as defined in s. 66.0420 (2) (n).

182.017(1g)(b)7. 7. A video service provider, as defined in s. 66.0420 (2) (zg).

182.017(1g)(bm) (bm) "Municipal regulation" means any contract, ordinance, resolution, order, or other regulation entered into, enacted, or issued by a municipality before, on, or after July 2, 2013.

182.017(1g)(c) (c) "Municipality" means a city, village, or town.

182.017(1g)(cq) (cq) "Telecommunications service" means the offering for sale of the conveyance of voice, data, or other information, including the sale of service for collection, storage, forwarding, switching, and delivery incidental to such communication regardless of the technology or mode used to make such offering.

182.017(1g)(ct) (ct) "Urban rail transit system" means a system, either publicly or privately owned, which provides transportation by rail in a municipality to the public on a regular and continuing basis and which begins service on or after July 2, 2013.

182.017(1g)(d) (d) "Video service network" has the meaning given in s. 66.0420 (2) (zb).

182.017(1r) (1r) Right-of-way for. Any company may, subject to ss. 30.44 (3m), 30.45, 86.16, and 196.491 (3) (d) 3m. and to reasonable regulations made by any municipality through which its transmission lines or systems may pass, construct and maintain such lines or systems with all necessary appurtenances in, across or beneath any public highway or bridge or any stream or body of water, or upon any lands of any owner consenting thereto, and for such purpose may acquire lands or the necessary easements; and may connect and operate its lines or system with other lines or systems devoted to like business, within or without this state, and charge reasonable rates for the transmission and delivery of messages or the furnishing of heat, power, or electric light.

182.017(2) (2) Not to obstruct public use. But no such line or system or any appurtenance thereto shall at any time obstruct or incommode the public use of any highway, bridge, stream or body of water.

182.017(3) (3) Abandoned lines removed. The commission after a public hearing as provided in s. 196.26, and subject to the right of review as provided in ch. 227, may declare any line to have been abandoned or discontinued, if the facts warrant such finding. Whenever such a finding shall have been made the company shall remove such line, and on failure for 3 months after such finding of abandonment or discontinuance, any person owning land over, through or upon which such line shall pass, may remove the same, or the supervisors of any town within which said lines may be situated, may remove the said lines from the limits of its highways, and such person or supervisors shall be entitled to recover from the company owning the lines the expense for labor involved in removing the property.

182.017(4) (4) Location of poles. In case of dispute as to the location of poles, pipes or conduits, the commissioners appointed in condemnation proceedings under ch. 32 may determine the location. In no case, except where the owner consents, shall poles be set in front of or upon any residence property, or in front of a building occupied for business purposes, unless the commissioners find that the same is necessary and the court may review the finding.

182.017(5) (5) Tree trimming. Any company which shall in any manner destroy, trim or injure any shade or ornamental trees along any such lines or systems, or, in the course of tree trimming or removal, cause any damage to buildings, fences, crops, livestock or other property, except by the consent of the owner, or after the right so to do has been acquired, shall be liable to the person aggrieved in 3 times the actual damage sustained, besides costs.

182.017(6) (6) Municipal franchise required. No lighting or heating corporation or lighting or heating cooperative association shall have any right hereunder in any municipality until it has obtained a franchise or written consent for the erection or installation of its lines from such municipality.

182.017(7) (7) High-voltage transmission lines. Any easement for rights-of-way for high-voltage transmission lines as defined under s. 196.491 (1) (f) shall be subject to the conditions and limitations specified in this subsection.

182.017(7)(a) (a) The conveyance under ch. 706 and, if applicable, the petition under s. 32.06 (7), shall describe the interest transferred by specifying, in addition to the length and width of the right-of-way, the number, type and maximum height of all structures to be erected thereon, the minimum height of the transmission lines above the landscape, and the number and maximum voltage of the lines to be constructed and operated thereon.

182.017(7)(b) (b) In determining just compensation for the interest under s. 32.09, damages shall include losses caused by placement of the line and associated facilities near fences or natural barriers such that lands not taken are rendered less readily accessible to vehicles, agricultural implements and aircraft used in crop work, as well as damages resulting from ozone effects and other physical phenomena associated with such lines, including but not limited to interference with telephone, television and radio communication.

182.017(7)(c) (c) In constructing and maintaining high-voltage transmission lines on the property covered by the easement the utility shall:

182.017(7)(c)1. 1. If excavation is necessary, ensure that the top soil is stripped, piled and replaced upon completion of the operation.

182.017(7)(c)2. 2. Restore to its original condition any slope, terrace, or waterway which is disturbed by the construction or maintenance.

182.017(7)(c)3. 3. Insofar as is practicable and when the landowner requests, schedule any construction work in an area used for agricultural production at times when the ground is frozen in order to prevent or reduce soil compaction.

182.017(7)(c)4. 4. Clear all debris and remove all stones and rocks resulting from construction activity upon completion of construction.

182.017(7)(c)5. 5. Satisfactorily repair to its original condition any fence damaged as a result of construction or maintenance operations. If cutting a fence is necessary, a temporary gate shall be installed. Any such gate shall be left in place at the landowner's request.

182.017(7)(c)6. 6. Repair any drainage tile line within the easement damaged by such construction or maintenance.

182.017(7)(c)7. 7. Pay for any crop damage caused by such construction or maintenance.

182.017(7)(c)8. 8. Supply and install any necessary grounding of a landowner's fences, machinery or buildings.

182.017(7)(d) (d) The utility shall control weeds and brush around the transmission line facilities. No herbicidal chemicals may be used for weed and brush control without the express written consent of the landowner. If weed and brush control is undertaken by the landowner under an agreement with the utility, the landowner shall receive from the utility a reasonable amount for such services.

182.017(7)(e) (e) The landowner shall be afforded a reasonable time prior to commencement of construction to harvest any trees located within the easement boundaries, and if the landowner fails to do so, the landowner shall nevertheless retain title to all trees cut by the utility.

182.017(7)(f) (f) The landowner shall not be responsible for any injury to persons or property caused by the design, construction or upkeep of the high-voltage transmission lines or towers.

182.017(7)(g) (g) The utility shall employ all reasonable measures to ensure that the landowner's television and radio reception is not adversely affected by the high-voltage transmission lines.

182.017(7)(h) (h) The utility may not use any lands beyond the boundaries of the easement for any purpose, including ingress to and egress from the right-of-way, without the written consent of the landowner.

182.017(7)(i) (i) The rights conferred under pars. (c) to (h) may be specifically waived by the landowner in an easement conveyance which contains such paragraphs verbatim.

182.017(8) (8) Commission review.

182.017(8)(a)(a) Upon complaint by a company that a regulation by a municipality under sub. (1r) is unreasonable, the commission shall set a hearing and, if the commission finds that the regulation is unreasonable, the regulation shall be void. Subject to pars. (am) to (c), if the commission determines that a municipal regulation that was in effect on January 1, 2007, and immediately prior to January 9, 2008, or that a community standard, as demonstrated through consistent practice and custom in the municipality, that was in effect on January 1, 2007, and immediately prior to January 9, 2008, is substantially the same as the municipal regulation complained of, there is a rebuttable presumption that the latter regulation is reasonable.

182.017(8)(am) (am) A municipal regulation is unreasonable if it has the effect of creating a moratorium on the placement of company lines or systems under sub. (1r) or on the entrance into the municipality of a video service provider, as defined in s. 66.0420 (2) (zg), or is inconsistent with the purposes of s. 66.0420.

182.017(8)(as) (as) Notwithstanding sub. (2), a municipal regulation is unreasonable if it requires a company to pay any part of the cost to modify or relocate the company's facilities to accommodate an urban rail transit system.

182.017(8)(b) (b) A municipal regulation is unreasonable if it requires a company to pay more than the actual cost of functions undertaken by the municipality to manage company access to and use of municipal rights-of-way. These management functions include all of the following:

182.017(8)(b)1. 1. Registering companies, including the gathering and recording of information necessary to conduct business with a company.

182.017(8)(b)2. 2. Except as provided in provided in par. (c), issuing, processing, and verifying excavation or other company permit applications, including supplemental applications.

182.017(8)(b)3. 3. Inspecting company job sites and restoration projects.

182.017(8)(b)4. 4. Maintaining, supporting, protecting, or moving company equipment during work in municipal rights-of-way.

182.017(8)(b)5. 5. Undertaking restoration work inadequately performed by a company after providing notice and the opportunity to correct the work.

182.017(8)(b)6. 6. Revoking company permits.

182.017(8)(b)7. 7. Maintenance of databases.

182.017(8)(b)8. 8. Scheduling and coordinating highway, street, and right-of-way work relevant to a company permit.

182.017(8)(c) (c) A municipal regulation is unreasonable if it requires a company to be responsible for fees under s. 182.0175 (1m) (bm) that may be assessed to a municipality as a member of the one-call system under s. 182.0175.

182.017(8)(d) (d) It is reasonable for a municipal regulation to provide for the recovery of costs incurred under par. (b) 1., 2., 3., and 7. through a preexcavation permit fee.

182.017(8)(e) (e) It is reasonable for a municipal regulation to provide for the recovery of costs incurred under par. (b) 4., 5., and 6. only from the company that is responsible for causing the municipality to incur the costs.

182.017(9) (9) Time limit for permits. If a municipality establishes a permit process under sub. (1r), the municipality shall approve or deny a permit application no later than 60 days after receipt of the application, and, if the municipality fails to do so, the municipality shall be considered to have approved the application and granted the permit. If a municipality denies a permit application, the municipality shall provide the applicant a written explanation of the reasons for the denial at the time that the municipality denies the application.

182.017 History History: 1971 c. 40; 1975 c. 68, 199; 1979 c. 34, 323; 1985 a. 297 s. 76; 1989 a. 31; 1993 a. 213, 246, 371; 1997 a. 204; 2005 a. 441; 2007 a. 42; 2011 a. 22; 2013 a. 20 s. 1564m, 1978d to 1978t.

182.017 Annotation Sub. (2) is a safety statute, the violation of which constitutes negligence per se. An allegation that a power pole located within 4 feet of the traveled portion of a roadway violated this provision stated a cause of action. Weiss v. Holman, 58 Wis. 2d 608, 207 N.W.2d 660 (1973).

182.017 Annotation Sub. (5) is limited to damages arising from the construction, maintenance, or abandonment of facilities within a right-of-way. Vogel v. Grant-Lafayette Electric Cooperative, 195 Wis. 2d 198, 536 N.W.2d 140 (Ct. App. 1995), 94-0822.

182.017 Annotation Sub. (7) (a) governs what must be specified in a conveyance of an easement. Because the easements here were conveyed prior to the enactment of the statute, the conveyances were not subject to the statute's requirements. The circuit court's conclusion that the utility was required to obtain new easements complying with sub. (7) (a) was premised on its erroneous conclusion that the utility's easement rights were limited by the easements' current use. Wisconsin Public Service Corporation v. Andrews, 2009 WI App 30, 316 Wis. 2d 734, 766 N.W.2d 232, 07-2673.



182.0175 Damage to transmission facilities.

182.0175  Damage to transmission facilities.

182.0175(1) (1)  Definitions. In this section:

182.0175(1)(am) (am) "Emergency" means a condition that poses a clear and immediate danger to life or health, or a significant loss of property.

182.0175(1)(b) (b) "Excavation" means any operation in which earth, rock or other material in or on the ground is moved, removed or otherwise displaced by means of any tools, equipment or explosives and includes grading, trenching, digging, ditching, drilling, augering, tunneling, scraping, cable or pipe plowing and driving and means any operation by which a structure or mass of material is wrecked, razed, rended, moved or removed.

182.0175(1)(bm) (bm) "Excavator" means a person who engages in excavation.

182.0175(1)(bt) (bt) "Local governmental unit" means a political subdivision of this state, a special purpose district in this state, an instrumentality or corporation of such a political subdivision or special purpose district, a combination or subunit of any of the foregoing or an instrumentality of the state and any of the foregoing.

182.0175(1)(bu) (bu) "Pavement" means asphalt or concrete pavement.

182.0175(1)(bv) (bv) "Private transmission facilities" means transmission facilities that are owned by a person, other than a governmental unit, and that are located on private property owned or leased by that person and that do not cross a public right-of-way.

182.0175(1)(c) (c) "Transmission facilities" includes all pipes, pipelines, wires, cables, ducts, wirelines and associated facilities, whether underground or aboveground, regardless of the nature of their transmittants or of their in-service application. The term includes, but is not restricted to, utility facilities, government-owned facilities, facilities transporting hazardous materials, communications and data facilities, drainage and water facilities and sewer systems. The term does not include culverts.

182.0175(1)(d) (d) "Working days" means days other than Saturday, Sunday and legal holidays.

182.0175(1m) (1m) One-call system.

182.0175(1m)(a)(a) Statewide system. Owners of transmission facilities, other than private transmission facilities, shall establish or designate a nonprofit organization governed by a board of directors as the operator of a one-call system and shall be members of the system. The one-call system shall be a statewide communication system in which a single operational center receives excavation notices and transmits notice information to affected-member transmission facilities owners. Owners of private transmission facilities may be members.

182.0175(1m)(bm) (bm) Membership fees. A member may be assessed an initial start-up fee equal to the system's costs in adding the member to the one-call system, except that any initial start-up fee may not exceed $100 for a member whose transmission facilities serve less than 5,000 customers. For purposes of assessing the initial start-up fee, affiliated transmission facilities owners shall be considered a single member. Under this paragraph, a transmission facilities owner is affiliated with another transmission facilities owner if the transmission facilities owner, directly, or indirectly through one or more intermediaries, controls, is controlled by, or is under common control with, the other transmission facilities owner. Members shall also be assessed a fee per notice of intended excavation activity. Membership in the one-call system ceases if a fee assessed under this paragraph is more than 90 days past due. A transmission facilities owner may be reinstated as a member upon payment of the amount past due.

182.0175(1m)(c) (c) Liability. Any transmission facilities owner who is required to be a member of the one-call system and has not complied with the membership requirement is liable for all damages to the owner's transmission facilities and for any other damages that occur as a result of a properly noticed excavation to the one-call system.

182.0175(1m)(d) (d) System functions. The one-call system shall do all of the following:

182.0175(1m)(d)1. 1. Publicize the availability and use of the one-call system.

182.0175(1m)(d)2. 2. Provide toll-free communication to the one-call system.

182.0175(1m)(d)3. 3. Accept notices of intended excavation activity.

182.0175(1m)(d)4. 4. Accept notices of intended emergency location or emergency excavation activity 24 hours a day.

182.0175(1m)(d)4m. 4m. Disclose to persons providing notice that the one-call system does not include private transmission facilities as required under par. (e) 1.

182.0175(1m)(d)5. 5. Inform the person providing notice of the names of affected-member transmission facilities owners who will receive the notice information.

182.0175(1m)(d)6. 6. Promptly transmit notice information to affected-member transmission facilities owners.

182.0175(1m)(d)7. 7. Retain records of notices for a period of not less than 6 years.

182.0175(1m)(e) (e) Information system.

182.0175(1m)(e)1.1. The operator of the one-call system shall ensure, through information distributed to the public by phone, Internet, or printed materials, that a person providing notice on intended excavation activity is informed that private transmission facilities are not subject to the one-call system and that the person providing notice is referred to other entities to be contacted by the person for determining the location of private transmission facilities. In providing this information, the operator shall specifically use the term "propane" in describing the type of private transmission facilities that are not subject to the one-call system.

182.0175(1m)(e)2. 2. The department of safety and professional services may promulgate a rule that requires retail suppliers, as defined in s. 101.16 (1) (d), of propane to inform their customers each year of the obligation of owners of transmission facilities under this section.

182.0175(2) (2) Excavator and planner responsibilities.

182.0175(2)(a)(a) Planning. Every person who is responsible for the preparation of plans and specifications for nonemergency excavation and every excavator shall do all of the following:

182.0175(2)(a)1. 1. Take reasonable action to learn the location of any transmission facilities in and near the area where the excavation is to be conducted.

182.0175(2)(a)2. 2. Plan the excavation to avoid to the extent possible interference with transmission facilities in and near the excavation area.

182.0175(2)(am) (am) Excavation notice. An excavator shall do all of the following:

182.0175(2)(am)1. 1. Provide advance notice not less than 3 working days before the start of nonemergency excavation to the one-call system.

182.0175(2)(am)2. 2. In an emergency, take all reasonable precautions to avoid to the extent possible interference with existing transmission facilities in and near the excavation area and notify as promptly as possible the owners of transmission facilities which may be affected by the emergency excavation.

182.0175(2)(am)3. 3. Maintain an estimated minimum clearance of 18 inches between a marking for an unexposed underground transmission facility that is marked under sub. (2m) and the cutting edge or point of any power-operated excavating or earth moving equipment, except as is necessary at the beginning of the excavation process to penetrate and remove the surface layer of pavement. When the underground transmission facility becomes exposed or if the transmission facility is already exposed, the excavator may reduce the clearance to 2 times the known limit of control of the cutting edge or point of the equipment or 12 inches, whichever is greater.

182.0175(2)(am)4. 4. Provide a repeat notice to the one-call system if marks are destroyed or covered by excavation site activities, if the excavation does not start within 10 days of the scheduled start date or if excavation is interrupted for more than 10 days.

182.0175(2)(am)5. 5. Provide support for existing transmission facilities in and near the excavation area that may be reasonably necessary or that is specified by the transmission facility owner for the protection of the facilities, unless protection is required of the owner of the transmission facility under s. 66.0831.

182.0175(2)(am)6. 6. Before backfilling, inspect all transmission facilities exposed during excavation to ascertain if the transmission facilities have been or may have been struck, damaged, dislocated or disrupted.

182.0175(2)(am)6m. 6m. Refrain from backfilling an excavation until an inspection is conducted and any necessary repairs have been made by the owner of the transmission facility.

182.0175(2)(am)7. 7. Immediately notify the owner of a transmission facility if an inspection reveals that the transmission facility has been or may have been struck, damaged, dislocated or disrupted.

182.0175(2)(am)8. 8. Backfill an excavation as specified by the owner of the existing transmission facilities or in a manner and with materials that may be reasonably necessary for the protection of, and to provide reliable support during backfilling and following backfilling for, existing transmission facilities in and near the excavation area.

182.0175(2)(bm) (bm) Notice. An excavation notice shall include all of the following information:

182.0175(2)(bm)1. 1. The name of the person providing notice.

182.0175(2)(bm)2. 2. The name, address and telephone number of the excavator.

182.0175(2)(bm)3. 3. The specific location and description of the excavation area, including the county, place, street address, nearest intersecting road, distance and direction from the nearest intersection and marking instructions.

182.0175(2)(bm)4. 4. A description of the intended excavation activity.

182.0175(2)(bm)5. 5. The intended starting date of the excavation.

182.0175(2m) (2m) Transmission facilities owner requirements.

182.0175(2m)(a)(a) Responsibilities. A transmission facilities owner shall do all of the following:

182.0175(2m)(a)1. 1. Respond to a planning notice within 10 days after receipt of the notice by conducting field markings, providing records and taking other appropriate responses.

182.0175(2m)(a)2. 2. Respond to an excavation notice within 3 working days by marking the location of transmission facilities and, if applicable, laterals as provided under par. (b) in the area described in the excavation notice.

182.0175(2m)(a)3. 3. Provide emergency locater service within 24 hours after receiving a request for that service.

182.0175(2m)(b) (b) Facilities marking. A person owning transmission facilities, upon receipt of an excavation notice, shall mark in a reasonable manner the locations of transmission facilities at the area described in the notice to enable the excavator to locate the transmission facilities without endangering the security of the facilities or the public. Except as provided in par. (bm), if the person is a local governmental unit and if the excavation notice relates to sewer or water facilities owned by the local governmental unit, the local governmental unit shall also mark the locations within the public right-of-way of all laterals connected to the sewer or water facilities at the area described in the notice. The marking of facilities shall be completed within 3 working days after receipt of the notice, or if notice is given more than 10 days before excavation is scheduled to begin, marking shall be completed at least 3 working days before excavation is scheduled to begin. If the approximate location of a transmission facility is marked with paint, flags, stakes or other physical means, the following color coding of lines, cables or conduits shall comply with the uniform color code adopted by the American National Standards Institute:

182.0175(2m)(b)1. 1. Electric power: red.

182.0175(2m)(b)2. 2. Gas, oil, steam, petroleum or gaseous materials: yellow.

182.0175(2m)(b)3. 3. Communications, cable television or alarm or signal systems: orange.

182.0175(2m)(b)4. 4. Water, irrigation or slurry systems: blue.

182.0175(2m)(b)5. 5. Sewer or drain systems: green.

182.0175(2m)(b)6. 6. Temporary survey markings: pink.

182.0175(2m)(b)7. 7. Proposed excavation: white.

182.0175(2m)(bm) (bm) Local governmental units. A local governmental unit is considered to have satisfied the requirement under par. (b) to mark the locations within the public right-of-way of all laterals connected to sewer or water facilities if the local governmental unit makes available to an excavator, for inspection and making copies, information on the location of such laterals as shown on maps, drawings, diagrams, or other records, that are readily available. If a local governmental unit has no such readily available information regarding such laterals and the local governmental unit provides the excavator with a written notice that the local governmental unit has no such readily available information, the local governmental unit is considered to have satisfied the requirement under par. (b) to mark the locations within the public right-of-way of all laterals connected to the sewer or water facilities.

182.0175(2m)(br) (br) Private transmission facilities. Paragraphs (a) to (bm) do not apply to owners of private transmission facilities.

182.0175(2m)(c) (c) Facilities inspection and repair. Every person owning transmission facilities who receives a notice of possible damage shall inspect the facilities for damage within 6 hours after receipt of the notice if there is risk of personal injury or loss of life or within 24 hours after receipt of the notice if there is not a risk of personal injury or loss of life and shall repair any damage found as soon as practicable. Unless the owner of any transmission facility is notified or has knowledge of damage to transmission facilities by an excavator, the owner is not responsible for or required to make an inspection of its transmission facilities, nor shall the owner, in the absence of notification or knowledge, be responsible for supervising in any manner the excavation.

182.0175(2r) (2r) Facilities installed after December 31, 2006. Any person who, after December 31, 2006, installs a nonconductive water or sewer lateral shall also install a locating wire or other equally effective means for marking the location of the lateral. The requirement shall not apply to minor repairs to, or partial replacements of, laterals installed before January 1, 2007.

182.0175(3) (3) Penalties.

182.0175(3)(a)(a) Forfeitures. Any person who willfully and knowingly violates this section may be required to forfeit $2,000 for each offense. Each day of continued violation constitutes a separate offense.

182.0175(3)(b) (b) Misdemeanor. Whoever intentionally removes, moves or obliterates a transmission facilities marking placed by the transmission facilities owner may be fined not more than $500 or imprisoned for not more than 30 days or both. This paragraph does not apply to an excavator who removes or obliterates markings during an excavation.

182.0175(4) (4) Right of action. This section shall not affect any right of action or penalty which this state or any person may have.

182.0175(5) (5) Right to injunction. If any person engages in or is likely to engage in excavation inconsistent with this section and which results or is likely to result in damage to transmission facilities, the person who owns or operates the facilities may seek injunctive relief in the circuit court for the county in which the transmission facilities are located. If the transmission facilities are owned or operated by a public utility as defined in s. 196.01 (5), including a telecommunications carrier, as defined in s. 196.01 (8m), and the public utility does not seek injunctive relief, the attorney general, upon request of the public service commission, shall seek injunctive relief in the circuit court for the county in which the transmission facilities are located.

182.0175 History History: 1973 c. 277; 1977 c. 350; 1977 c. 449 s. 497; 1983 a. 189; 1985 a. 297 s. 76; 1993 a. 482, 496; 1995 a. 135; 1999 a. 150 s. 672; 2005 a. 425; 2007 a. 96 s. 110; 2007 a. 203; 2011 a. 32.



182.018 Wires over railroads.

182.018  Wires over railroads.

182.018(1) (1) All wires strung over any railroad prior to August 1, 1949, shall be tied to insulators fastened to double cross-arms attached to a pole at each side of the crossing. The poles if of wood shall not be less than 6 inches in diameter at the top (if of other materials at least the equivalent strength thereof), set not less than 5 feet in the ground, securely guyed, and, unless the railroad right-of-way is over 100 feet in width, shall be set not more than 100 feet apart. The cross-arms shall be attached to the poles by machine bolts, and braced by at least one iron brace from each cross-arm to the pole. All wires shall be maintained not less than 25 feet above the rails.

182.018(2) (2) Any person ordered by the public service commission to change its wires so as to conform to this section failing to comply with such order within 10 days from the service thereof shall forfeit $25, and a like forfeiture for every additional 10 days of noncompliance with the order, unless a greater length of time to make such change shall be granted.

182.018(3) (3) All wires strung over any railroad on or after August 1, 1949, shall be strung in such a way as to meet requirements of the provisions of the state electrical code promulgated by the public service commission. Any person stringing wires in violation of the code shall be subject to a forfeiture of not more than $100 nor less than $25. Each 10-day period, after the first day, that such violation occurs shall be a separate violation and shall subject the violator to an additional forfeiture of not less than $25 nor more than $100 for each such violation.

182.018(4) (4) This section applies only to the extent that it is not contrary to or inconsistent with federal law.

182.018 History History: 1977 c. 29 s. 1654 (10) (b); 1985 a. 187; 2005 a. 179; 2007 a. 63.



182.019 Damages for nondelivery of message or power.

182.019  Damages for nondelivery of message or power. Persons owning or operating any telegraph, telephone or power transmission line or heat system for public purposes shall be liable for all damages occasioned by the failure or negligence of their operators, servants or employees in receiving, copying, transmitting or delivering dispatches, messages or the furnishing of power to its patrons for public purposes, including damages for mental anguish resulting directly and proximately from or occasioned by such failure or negligence in receiving, copying, transmitting or delivering dispatches or messages, but not to exceed $500 for mental anguish.



182.020 Driving park corporation.

182.020  Driving park corporation. Notwithstanding ch. 562, any corporation formed under this chapter to establish, maintain and manage any driving park may have grounds and courses for improving and testing the speed of horses and may offer and award prizes for competition; but no racing for any bet or wager shall be allowed; and any such corporation may prevent gambling or betting of any kind, and preserve order on its grounds, and establish rules therefor, and appoint officers and agents who, for that purpose, shall have the power of constables.

182.020 History History: 1987 a. 354.



182.021 Gun clubs.

182.021  Gun clubs. Any domestic corporation formed for the purpose of sharpshooting or improving in the use of firearms may acquire suitable grounds therefor, and may establish, use and maintain a rifle range for its exercises. After such grounds and range are permanently located and improved by the erection of buildings, breastworks, ramparts or otherwise, no public street shall be opened through the tract so used or occupied, unless the necessity therefor shall be first established by verdict of a jury; nor shall any suit be maintained against such corporation to restrain, enjoin or impede its exercises at the place so selected on complaint of any private individuals or parties, who shall acquire title to any property adversely affected by such exercises after such grounds and range are permanently located and improved as aforesaid.



182.025 Mortgages.

182.025  Mortgages.

182.025(1)(1) Any domestic corporation formed to furnish water, heat, light, power, telegraph or telecommunications service or signals by electricity may, subject to the provisions of ch. 201 and by an affirmative vote of at least two-thirds of its outstanding shares entitled to vote thereon, or any cooperative organized under ch. 185 to furnish water, heat, light, or power, or any cooperative organized under ch. 185 or 193 to furnish telegraph or telecommunication service to its stockholders or members only may, by a vote of a majority of a quorum of its stockholders or members present at any regular or special meeting held upon due notice as to the purpose of the meeting or when authorized by the written consent of the holders of a majority of its capital stock outstanding and entitled to vote or of a majority of its members, mortgage or trust deed any or all of the property, rights and privileges and franchises that it may then own or thereafter acquire, to secure the payment of its bonds or notes to a fixed amount or in amounts to be from time to time determined by the board of directors, and may, in and by such mortgage or deed of trust, provide for the disposal of any of its property and the substitution of other property in its place. Every such mortgage or deed of trust may be recorded in the office of the register of deeds of the county in which such corporation is located at the time of such recording, and such record shall have the same effect as if the instrument were filed in the proper office as a chattel mortgage or financing statement, and so remain until satisfied or discharged without any further affidavit, continuation statement or proceeding whatever. For this purpose the location of such corporation shall be deemed to be: as to a corporation or a cooperative association not at the time subject to s. 180.0501, 185.08, or 193.115 (1), the location designated in its articles as then in effect; as to a corporation subject to s. 180.0501, the location of its registered office; and as to a cooperative association subject to s. 185.08 or 193.115 (1), the location of its principal office or registered agent as designated thereunder.

182.025(2) (2) Any foreign corporation licensed to transact any business in this state defined in ss. 76.02 (5) and 76.28 (1) and duly authorized to do so in accordance with the laws of the state of incorporation and by its charter may borrow money and execute its bonds or notes therefor; and to secure the payment of such bonds or notes to a fixed amount or in amounts to be from time to time determined by the board of directors may mortgage or trust deed any or all of the property, rights, privileges and franchises that it may own or thereafter acquire in this state and may, in and by mortgage or deed of trust, provide for the disposal of any of such property and the substitution of other property in its place. Every such mortgage or deed of trust may be recorded in the office of the register of deeds of the county designated by the corporation as its registered office in this state at the time of such recording and such record shall have the same effect as if such instrument were filed in the proper office as a chattel mortgage or financing statement and so remain until satisfied or discharged without any further affidavit, continuation statement or proceeding whatever.

182.025(3) (3) Any mortgage or deed of trust issued and executed by such foreign corporation and heretofore [July 6, 1957] recorded as a real estate mortgage and filed as a chattel mortgage in one or more counties in accordance with any other statute, including any supplements thereto, shall continue in full force and effect as provided by this section without any requirement for future filing of any further affidavit or proceeding and any such mortgage or deed of trust and any supplement thereto shall continue to be effective if recorded as provided in sub. (2).

182.025 History History: 1983 a. 27 s. 2202 (45); 1985 a. 30 s. 42; 1985 a. 297 s. 76; 1989 a. 303; 1997 a. 35, 140; 1999 a. 150; 2005 a. 441.



182.026 Boards of trade.

182.026  Boards of trade. An incorporated board of trade shall have the right to establish reasonable bylaws or rules for the government of the business transactions of its members, and to establish committees of reference or arbitration for the determination of differences and controversies according to the usages of other similar bodies. And any award by such committee on arbitration, made according to such bylaws and rules, may be filed in the circuit court of the county and judgment entered thereupon according to the practice and subject to review as provided in case of awards under ch. 788.

182.026 History History: 1979 c. 32 s. 92 (15).



182.027 Lyceum, libraries and art galleries.

182.027  Lyceum, libraries and art galleries. Any corporation formed for the establishment and maintenance of lyceums, libraries, art galleries and the like shall have power to make bylaws for the protection of its property, and to provide fines upon its members or patrons for their infraction by way of liquidated damages; and may collect the same in a tort action.



182.028 School corporations.

182.028  School corporations. Any corporation formed for the establishment and maintenance of schools, academies, seminaries, colleges or universities or for the cultivation and practice of music shall have power to enact bylaws for the protection of its property, and provide fines as liquidated damages upon its members and patrons for violating the bylaws, and may collect the same in tort actions, and to prescribe and regulate the courses of instruction therein, and to confer such degrees and grant such diplomas as are usually conferred by similar institutions or as shall be appropriate to the courses of instruction prescribed, except that no corporation shall operate or advertise a school that is subject to s. 38.50 (10) without complying with the requirements of s. 38.50. Any stockholder may transfer his or her stock to the corporation for its use; and if the written transfer so provides the stock shall be perpetually held by the board of directors with all the rights of a stockholder, including the right to vote.

182.028 History History: 1979 c. 170; 1997 a. 27; 1999 a. 9; 2005 a. 22, 25, 254.



182.029 Universities and colleges may unite.

182.029  Universities and colleges may unite.

182.029(1) (1) Any university or college may receive any other university or college, upon resolution of the board of trustees of both institutions, as a branch of the former, and shall be subject to such rules, regulations, agreements and liabilities as may be agreed upon. The receiving university or college may grant such diplomas and confer such degrees as shall be appropriate to courses of instruction prescribed and pursued in such received university or college, and any such university or college so received may upon such terms as shall be agreed to by its corporate members and trustees sell, or give an option to purchase, all its property, business and effects to such receiving college or university.

182.029(2) (2) Any privately supported school, academy or seminary may receive any other privately supported school, academy or seminary upon resolution of the board of trustees of both institutions, as a branch of the former, and shall be subject to such rules, regulations, agreements and liabilities as may be agreed upon. Any such privately supported school, academy or seminary so received may, upon such terms as shall be agreed to by two-thirds of its corporate members and trustees, convey all its property, business and effects to such receiving school, academy or seminary.



182.030 Corporations having church affiliations.

182.030  Corporations having church affiliations. Whenever any corporation shall be formed for the benefit of, or be in any manner connected with, any church or religious denomination or society, its articles of organization may provide that it shall be under the supervision and control of such church, denomination or society; and that the officers or trustees be communicants thereof.



182.031 Railway equipment companies.

182.031  Railway equipment companies.

182.031(1) (1)  Directors; stocks; bonds. The board of directors of any corporation organized under the laws of this state for the purpose of buying, selling, leasing or in any manner dealing in railway cars, locomotive engines or other railway equipment may classify or divide its property into series or classes, and suitably designate each such series or class; and may, by a resolution, ratified by vote of a majority of its common stock, authorize the issue of a special or a preferred stock based in whole or in part upon any such class or series, with such provision as to preference dividends out of the earnings of or profits upon the property of the series or class upon which such stock is based, and with such voting power, if any, and other such rights and provisions generally as may be defined in said resolution; and such stock may be issued in as many classes or series as the said corporation may have classes or series of equipment property, and in such amount as to each series or class as may be stated in said resolution, and the same may be issued from time to time and sold or disposed of in such manner and upon such terms as said board shall determine; and every such corporation shall have the power to issue, in like manner, its bonds or obligations for such amount and upon such terms as shall be defined by the resolution, and may secure the same by mortgage or deed of trust upon all of its property then owned or thereafter to be acquired, or upon any one or more of the classes or series of its property, or it may issue and secure both said general and special bonds or obligations in like manner.

182.031(2) (2) Powers; place of business. Every such corporation shall possess all the rights and powers conferred upon corporations by chs. 180 and 201. It may have its principal place of business without the state. If its principal place of business is outside the state, process in actions against it may be served as provided in s. 180.1510 for service on a foreign stock corporation authorized to transact business in this state.

182.031 History History: 1989 a. 303; 1995 a. 27; 1997 a. 79, 140; 1999 a. 32, 150.



182.104 Title to property after dissolution.

182.104  Title to property after dissolution.

182.104(1) (1) Whenever any domestic corporation shall have been dissolved, owning any real property in this state, the resolution of dissolution required by s. 182.103, 1953 stats., to be recorded with the register of deeds of the county in which such corporation is located, or in the case of any corporation which was dissolved prior to June 29, 1945, owning any interest in real estate, the affidavit of the person who was the president or the secretary of such corporation at the date of its dissolution stating the names of the persons holding stock in said corporation and the number of shares or proportional interest of said persons in the corporate property at such date, when recorded with the register of deeds of the county in which such corporation was located, shall be prima facie evidence of the title of said persons in said corporate property.

182.104(2) (2) This section shall not affect the rights of creditors of the corporation, and shall not apply where any court has made disposition of the property, or where the property has been conveyed by the corporation, or distributed among the stockholders, and the conveyance is of record in the office of the register of deeds.

182.104 History History: 1983 a. 192 s. 304.



182.202 Mutual telecommunications company; quorum; proxies.

182.202  Mutual telecommunications company; quorum; proxies. At any meeting of the stockholders of a farmers' mutual telecommunications company, members representing 20 percent of the outstanding stock, shall constitute a quorum. Any member may hold and vote the proxy of not exceeding 3 stockholders.

182.202 History History: 1985 a. 297 s. 76; 1999 a. 83; 2009 a. 177.



182.219 Mutual telecommunications company; dividends.

182.219  Mutual telecommunications company; dividends. No dividend in excess of 7 percent of its capital shall be paid in any year by any farmers' mutual telecommunications company.

182.219 History History: 1985 a. 297 s. 76; 1999 a. 83; 2009 a. 177.



182.220 Examination by attorney general and legislature.

182.220  Examination by attorney general and legislature. The attorney general, whenever required by the governor, shall examine into the affairs of any corporation in this state and report in writing a detailed statement of the facts to the governor, who shall lay the same before the legislature, and for that purpose the attorney general may conduct hearings and examine the vaults, books, papers and documents belonging to such corporation or pertaining to its affairs and condition; and the legislature, or either house thereof, shall have like power at all times, and for that purpose any legislative committee may examine any person in relation to the affairs and condition of such corporation, and its vaults, safes, books, papers and documents, and compel the production of all keys, books, papers and documents by contempt proceedings.

182.220 History History: 1983 a. 36 s. 96 (2).



182.23 Facsimile signatures on corporate obligations.

182.23  Facsimile signatures on corporate obligations. On any bond, note or debenture issued by a corporation organized or created under the laws of this state which is countersigned or otherwise authenticated by the signature of a trustee acting in connection with the issuance, the signatures of the officers of the corporation and its seal may be facsimiles. If any officer who has signed or whose facsimile signature has been placed upon a bond, note or debenture has ceased to be such officer before such bond, note or debenture is issued, it may be issued by the corporation with the same effect as if the former officer were such officer at the date of its issue.

182.23 History History: 1993 a. 482.



182.24 Transfers from joint tenants.

182.24  Transfers from joint tenants. If any security issued by a corporation, whether or not organized or created under the laws of this state, is registered in the names of 2 or more individuals who are named in the registration as joint tenants, then any bank, broker, issuer, transfer agent or purchaser for value, acting either within or without this state in connection with a sale, exchange, transfer, redemption or retirement of such security, incurs no liability by treating the interest created by the registration as a joint tenancy and, if one or more of the named individuals is deceased, incurs no liability by treating the survivor or survivors as the owner or owners unless the bank, broker, issuer, transfer agent or purchaser for value has actual knowledge of a contrary adjudication under s. 867.04.

182.24 History History: 1971 c. 40 s. 93; 1971 c. 307 s. 118; 1987 a. 27.



182.25 Stock transfers on books, how compelled.

182.25  Stock transfers on books, how compelled. Whenever it is made to appear to the circuit court by affidavit or otherwise that the proper officer or agent of an issuer, in violation of the issuer's duty under s. 408.401 (1) has neglected or refused for 2 days after proper demand to register the transfer of a security, the court immediately shall issue an order requiring the officer or agent to show cause why the officer or agent should not register the transfer of the security. The court shall in the order prescribe the manner of its service and the date, not more than 10 days after the date of the order, when the issuer's officer or agent must show cause before the court. Unless the officer or agent at that time shows to the satisfaction of the court why the transfer should not be registered, the court shall order the officer or agent to register the transfer at a time and place the court deems reasonable.

182.25 History History: 1993 a. 482.



182.30 Turnpike act; title.

182.30  Turnpike act; title. Sections 182.30 to 182.48 shall be known and may be cited as the "Wisconsin Turnpike Corporation Act".



182.31 Definitions.

182.31  Definitions. As used in ss. 182.30 to 182.48, the following words and terms shall have the following meanings, unless the context shall indicate another or different meaning or intent:

182.31(1) (1) "Corporation" or "turnpike corporation" means any corporation organized not for profit and without stock for the purposes and with the powers set forth hereunder.

182.31(2) (2) "Cost" as applied to a turnpike project shall embrace the cost of construction, including bridges over or under existing highways and railroads, the cost of acquisition of all land, rights-of-way, property, rights, easements and interests acquired by the corporation for such construction, the cost of demolishing or removing any buildings or structures on land so acquired, including the cost of acquiring any lands to which such buildings or structures may be moved, the cost of diverting highways, interchange of highways, access roads to private property, including the cost of land or easements therefor, the cost of all machinery and equipment, financing charges, interest prior to, during and after construction, cost of traffic estimates and of engineering and legal expenses, plans, specifications, surveys, estimates of costs and revenues, other expenses, necessary or incidental to determining the feasibility or practicability of constructing any such project, administrative expenses, and such other expenses as may be necessary or incident to the construction of the project, the financing of such construction and the placing of the project in operation.

182.31(3) (3) "Owner" includes all individuals, partnerships, associations, or corporations having any title or interests in any property, right, easement and interest authorized and required to be taken under authority of ss. 182.30 to 182.48.

182.31(4) (4) "Project" or "turnpike project" means any highway, express highway, superhighway or motorway constructed under the provisions of ss. 182.30 to 182.48, including all bridges, tunnels, overpasses, underpasses, interchanges, entrance plazas, approaches, toll houses, service stations, weighing stations, administration, storage and other buildings and facilities which the corporation may deem necessary for the operation of the project, together with all property, rights, easements and interests which may be acquired by the corporation for the construction or the operation of the project.

182.31(5) (5) "Revenues" shall mean all tolls, rentals, gifts, grants, moneys, and all other forms of property coming into the possession or under the control of the corporation by virtue of the terms and provisions hereof, except the proceeds from the sale of bonds issued under the provisions of ss. 182.30 to 182.48.

182.31 History History: 1983 a. 189; 1993 a. 490.



182.32 General powers.

182.32  General powers. Turnpike corporations may be organized under ch. 181 and shall have the powers enumerated therein except as otherwise provided in ss. 182.30 to 182.48.



182.33 Additional powers.

182.33  Additional powers. Such corporation shall have the following additional powers:

182.33(1) (1) To construct, maintain, repair, police and operate turnpike projects as hereinbefore defined, upon such routes as are agreed to by the department of transportation by and with the written consent of the governor; and to establish rules and regulations for the use of any such turnpike project.

182.33(2) (2) To fix, devise, charge and collect tolls for transit over each turnpike project and to provide and issue special licenses authorizing transit over the turnpike project without the payment of such tolls during the period specified in the license and to fix and devise fees to be charged for such licenses.

182.33(3) (3) To designate the locations, and to establish, limit and control such points of ingress and egress from each turnpike project as may be necessary or desirable in the judgment of the corporation to insure the proper operation and maintenance of such project, and to prohibit ingress to such project from any point not so designated. The corporation shall cause to be erected, at its cost, at all points of ingress and egress, large and suitable signs facing the traffic from each direction on the turnpike. Such signs shall designate the number and other designations, if any, of all highways of ingress and egress, the names of all appropriate municipalities of the state and the distance in miles to such designated municipalities.

182.33(4) (4)

182.33(4)(a)(a) To employ consulting engineers, superintendents, managers, and such other engineers, construction and consultant experts, attorneys, and other employees and agents as may be necessary in its judgment, and to fix their compensation; provided that all such expenses shall be payable solely from the proceeds of turnpike revenue bonds issued under the provisions of ss. 182.30 to 182.48 or from revenues.

182.33(4)(b) (b) State employees may be employed by the corporation with the consent of the governor and the department concerned. Such employees shall retain uninterrupted their civil service rating, sick leave, vacation and other rights under ch. 230 and after termination of their employment by the corporation shall be returned to the respective departments and agencies from which they were transferred for resumption of their regular employment.

182.33(5) (5) To lease suitable parcels of land for or to construct and lease to private persons, after competitive bidding, gasoline stations, garages, stores, hotels, motels, restaurants, tourist rooming houses, and such other facilities as the corporation may deem to be necessary or desirable. The corporation shall have full power to determine the number and location of such facilities.

182.33(6) (6) To receive and accept from any federal agency, subject to the approval of the governor, grants for or in aid of the construction or maintenance of any turnpike project, and to receive and accept aid, gifts or contributions from any source of either money, property, labor or other things of value, to be held, used and applied only for the purposes for which such grants and contributions may be made.

182.33(7) (7) To do all acts and things necessary or proper to carry out the powers expressly or impliedly granted in ss. 182.30 to 182.48.

182.33 History History: 1977 c. 29 s. 1654 (8) (c); 1977 c. 196 s. 131.



182.34 Issuance of bonds.

182.34  Issuance of bonds.

182.34(1)(1) The corporation is authorized to provide by resolution at one time or from time to time for issuance of turnpike revenue bonds in such amount as may be required to pay for all or part of the cost of any one or more turnpike projects. It is likewise authorized similarly to provide for the issuance of refunding bonds, to retire any bonds then outstanding at the principal amount thereof plus any redemption premium and accrued interest thereon; and to pay for all or part of the cost of future extensions, enlargements, or improvements of the project for which the bonds being refunded were issued.

182.34(2) (2) The bonds to be so issued may be offered and sold by the corporation in such manner as is determined by the corporation to be most suitable and economical. The bonds shall be signed by the chairperson and vice chairperson of the corporation or by their facsimile signatures, and the official seal of the corporation shall be affixed thereto and attested by the secretary-treasurer of the corporation, and any coupons attached thereto shall bear the facsimile signature of the chairperson of the corporation. In case any officer whose signature or facsimile of whose signature appears on any bonds or coupons ceases to be such officer before the delivery of such bonds, such signature or such facsimile shall nevertheless be valid and sufficient, for all purposes the same as if that officer had remained in office until such delivery. All bonds issued under ss. 182.30 to 182.48 shall have and are hereby declared to have all the qualities and incidents of negotiable instruments under ch. 408.

182.34(3) (3) To the extent that the proceeds of any bonds sold exceed the cost of the project or projects for which such bonds were issued, those funds shall be applied to the credit of the sinking fund reserve or other reserve for such issue.

182.34(4) (4) The corporation is authorized to take any action in connection with the mechanics of setting up and servicing the issuing of bonds which will provide proper and adequate protection for the purchasers, and which may be required by the circumstances then in force.

182.34(5) (5) Turnpike revenue bonds and refunding bonds issued under the provisions of ss. 182.30 to 182.48 shall be payable solely from the funds pledged for their payment as herein authorized and shall not constitute a debt of the state or of any political subdivision of the state.

182.34(6) (6) All expenses incurred by a turnpike corporation shall be payable solely from funds provided under the authority of ss. 182.30 to 182.48 and nothing contained in this act shall be construed to authorize a turnpike corporation to incur indebtedness or liability on behalf of or payable by the state or any political subdivision of the state.

182.34(7) (7)

182.34(7)(a)(a) Tolls and license fees authorized under s. 182.33 (2) shall be so fixed and adjusted in respect of the aggregate of tolls of each turnpike project including any extension or section thereof in connection with which the bonds of any issue shall have been issued as to provide a fund sufficient, with other revenue from the turnpike project or extensions or sections thereof, if any, to do the following:

182.34(7)(a)1. 1. Pay the cost of maintaining, repairing and operating the turnpike project or extension or section thereof, including the legal liabilities of the corporation.

182.34(7)(a)2. 2. Pay the principal of and the interest on the bonds described in par. (a) (intro.) as those bonds shall become due and payable.

182.34(7)(a)3. 3. Create reserve for the purposes described in subds. 1. and 2.

182.34(7)(b) (b) The tolls described in par. (a) (intro.) shall not be subject to supervision or regulation by any commission, board, bureau or agency of the state.

182.34(7)(c) (c) The tolls and all other revenues derived from each turnpike project or extensions or sections in connection with which the bonds of any issue shall have been issued, except the amount necessary to pay the costs described in par. (a) 1. and to provide reserves therefor as may be provided for in the resolution authorizing the issuance of the bonds or in the trust agreement securing the bonds, shall be set aside in a sinking fund at regular intervals provided for in the resolution or trust agreement. The sinking fund shall be pledged to and charged with the payment of the principal of and the interest on the bonds as those bonds become due and the payment of the redemption price and the purchase price of bonds retired by call or purchase as provided for in the resolution or trust agreement.

182.34(7)(d) (d) The pledge of the sinking fund under par. (c) shall be valid and binding from the time when the pledge is made. The tolls or other revenues or other moneys so pledged and thereafter received by the corporation shall immediately be subject to the lien of the pledge without any physical delivery thereof, or further act, and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the corporation. All trust agreements and all resolutions relating thereto shall be filed with the department of financial institutions and recorded in the records of the corporation.

182.34(8) (8) All moneys received pursuant to the authority of ss. 182.30 to 182.48, whether as proceeds from the sale of bonds, or as revenues, shall be deemed to be trust funds, to be held and applied solely as provided in ss. 182.30 to 182.48. Such funds shall be kept in such depositories as are selected by the corporation.

182.34(9) (9) Any holder of bonds issued under the provisions of ss. 182.30 to 182.48 or any of the coupons appertaining thereto, and the trustee under any trust agreement, except to the extent the rights herein given may be restricted by such trust agreement, may, either at law or in equity, by suit, action, mandamus or other proceedings, protect and enforce any and all rights under the laws of the state or granted hereunder or under such trust agreement or the resolution authorizing the issuance of such bonds, and may enforce and compel the performance of all duties required by ss. 182.30 to 182.48 or by such trust agreement or resolution to be performed by the corporation or by any officer thereof, including the fixing, charging and collecting of tolls.

182.34(10) (10) The issuance of turnpike revenue bonds or turnpike revenue refunding bonds under the provisions of ss. 182.30 to 182.48 need not comply with the requirements of any other law applicable to the issuance of bonds.

182.34 History History: 1993 a. 184; 1995 a. 27, 225.



182.35 Acquisition of lands and interests therein.

182.35  Acquisition of lands and interests therein.

182.35(1)(1) Turnpike corporations may acquire by gift, devise, purchase or condemnation any lands determined by them to be necessary for establishing, laying out, widening, enlarging, extending, constructing, reconstructing, improving and maintaining its project including lands which may be necessary for toll houses and appropriate concessions and for any other purpose authorized by ss. 182.30 to 182.48. Title may be acquired in fee simple and any other interest in lands may be acquired as may be deemed expedient or necessary by the corporation. Any lands determined to be unneeded by the corporation may be sold by the corporation at public or private sale with or without restrictions or reservations concerning the future use and occupation of such lands so as to protect the project and improvements and their environs and to preserve the view, appearance, light, air and usefulness of the project.

182.35(2) (2) If the lands or interests therein cannot be purchased expeditiously for a reasonable price, the corporation may acquire the same by condemnation under ch. 32.



182.36 Authority to construct grade separations and relocate public roads, streets, highways, railroads and public utilities.

182.36  Authority to construct grade separations and relocate public roads, streets, highways, railroads and public utilities.

182.36(1)(1) It is declared that the construction of modern toll roads in this state is in the promotion of public and social welfare and for the benefit of public travel. It is recognized that in the construction of such highways, it will become necessary to make changes and adjustments in the lines and grades of public roads, streets, highways, railroads and public utility systems and, in some instances, to relocate the same.

182.36(2) (2) In the furtherance of the public interest, the corporation is hereby granted the authority to construct grade separations at intersections of any turnpike project with public roads, streets, highways and railroads and to change and adjust the lines and grades of public roads, streets and highways, and, if necessary, to relocate the same. Such changes in public roads, streets and highways shall be made with the approval of the appropriate governmental highway or street authority. If the corporation and local authority cannot agree in any matter, such changes may be made with the consent of the department of transportation. The cost of the grade separations and changes and any damages incurred thereby shall be ascertained and paid by the turnpike corporation as a part of the cost of such turnpike project.

182.36(3) (3) The corporation may enter into contracts with public utilities, including railroads, for the removal or change in location of the lines of such public utilities where the same is deemed necessary by the corporation in the construction of the project. Such contracts shall be for the payment of damages caused the utilities by the relocation of their lines. In the event the corporation and the utility are unable to reach an agreement, the public service commission shall direct the manner, location and time allowed for the change in the utility line and the corporation shall be liable for the reasonable costs of such change. In the event the public utility fails to comply with the order of the public service commission it shall be liable to the corporation for all damages occasioned by such failure.

182.36 History History: 1977 c. 29 s. 1654 (8) (c).



182.37 Rights of public utilities.

182.37  Rights of public utilities. All public utilities shall have the right to cross the lands or easements of the corporation with any lines at such reasonable place and in such reasonable manner, either over or under the project, as the corporation may direct upon payment of damages to the corporation. In cases of dispute, utilities shall have the right to condemn easements under ch. 32 but such easements shall not conflict with the planned operation, or operation of the project.



182.38 Entry upon lands.

182.38  Entry upon lands. The turnpike corporation by its authorized agents and employees may enter upon any lands in the state for the purpose of making such surveys and examinations as are necessary or proper for the purposes of ss. 182.30 to 182.48. Such entry shall not be deemed a trespass nor entry under any kind of condemnation proceedings which may be then pending. The corporation shall make reimbursement for any actual damage resulting to such lands or premises and to private property located on the same as a result of such activities.



182.39 Use of state lands.

182.39  Use of state lands. This state, subject to the approval of the governor, hereby consents to the use of all lands owned by it, including lands lying under water which are necessary or proper for the operation and construction of any turnpike project provided adequate compensation is made for such use.



182.40 Toll exemptions.

182.40  Toll exemptions.

182.40(1)(1) The following government agencies are to be exempt from the payment of tolls: All armed forces of the United States including the Wisconsin national guard and national guard units from other states; the Wisconsin state defense force; and civilian defense organizations.

182.40(2) (2) When not traveling on an emergency mission the corporation shall have the power to designate the time of such use, the length and timing of convoys, serials and march units, rate of march, and intervals, and make such other requirements as may be necessary to properly control traffic in the interest of general safety and convenience of travel.

182.40(3) (3) The corporation shall have the power to exempt law enforcement officers and those operating emergency vehicles from the payment of tolls upon such conditions as it may direct.

182.40 History History: 1987 a. 63 s. 13; 1997 a. 35.



182.41 Corporation to be nonprofit.

182.41  Corporation to be nonprofit. All turnpike corporations shall be nonprofit corporations, that is, corporations formed without capital stock, operated not for profit and exclusively for the purposes set forth in ss. 182.30 to 182.48 and which declare no dividend, benefit or pecuniary profit to be paid to or received by any of their members, directors or officers.



182.42 Not to be considered public utilities.

182.42  Not to be considered public utilities. Turnpike corporations are not to be subject to regulations under ch. 196 as a public utility.



182.43 Underpass authorized.

182.43  Underpass authorized. Wherever a turnpike project divides the land of one owner so as to prevent ingress to and egress from said lands, the corporation is authorized to provide an underpass or culvert sufficient to provide ingress and egress between said lands. Plans for the existence of an underpass shall be admissible in evidence in condemnation proceedings.



182.44 Limitations on powers.

182.44  Limitations on powers. Turnpike corporations shall not have the power to secure any of their obligations by mortgage or pledge of all or any of their properties, either real, personal or mixed, except the pledging of tolls as herein provided.



182.45 Reports.

182.45  Reports. On or before the first day of February of each year, the corporation shall make an annual report of its activities for the preceding calendar year to the department of financial institutions. Each such report shall set forth a complete operating and financial statement covering its operations during the year. The corporation shall cause an audit of its books to be made at least once each year by certified public accountants and the cost thereof may be treated as a part of the cost of the construction or of operations of the project.

182.45 History History: 1995 a. 27.



182.46 Tax exemptions.

182.46  Tax exemptions. The exercise of the powers granted by ss. 182.30 to 182.48 will be in all respects for the benefit of the people of this state, for the increase of their commerce and prosperity and for the improvement of their health and living conditions. Therefore the corporation shall not be required to pay any taxes or assessments upon any turnpike project or any property acquired or used by the corporation under the provisions of ss. 182.30 to 182.48 or upon the income therefrom, and the bonds issued under the provisions of ss. 182.30 to 182.48, their transfer and the income from the bonds, including any profit made on the sale of the bonds, shall at all times be free from taxation within this state.

182.46 History History: 1999 a. 83.



182.47 Motor vehicle laws to apply.

182.47  Motor vehicle laws to apply.

182.47(1) (1) The provisions of chs. 86, 341 to 349 and 351 relative to the operation of motor vehicles on highways and the protection of public highways including the weight restriction laws shall be applicable to turnpikes and for the purpose of these laws, turnpikes shall be deemed to be public highways. Turnpikes shall be considered as class "A" highways under s. 348.15 and all limitations on the use of such class "A" highways shall be applicable. Turnpikes shall not be subject to traffic control by any local governmental ordinance or rule.

182.47(2) (2) The corporation is authorized to hire suitable persons to enforce the statutes referred to in sub. (1), and, upon approval of the governor, they are vested for that purpose with the powers of state traffic officers. Such authority shall be evidenced by the governor's certificate of approval.

182.47 History History: 1979 c. 333 s. 5.



182.48 State may acquire.

182.48  State may acquire. When all turnpike revenue bonds issued under the provisions of ss. 182.30 to 182.48 in connection with any turnpike project or extension or sections thereof and the interest thereon shall have been paid or a sufficient amount for the payment of all such bonds and the interest thereon to the maturity thereof shall have been set aside in trust for the benefit of the bondholders, such project or extension or sections thereof, shall become a part of the state trunk highway system and shall thereafter be maintained by the department of transportation and shall be free of tolls.

182.48 History History: 1977 c. 29 s. 1654 (8) (c).



182.50 Establishment of foreign trade zones.

182.50  Establishment of foreign trade zones.

182.50(1) (1)  Definitions. As used in this section:

182.50(1)(a) (a) "Act of congress" means the act of congress, entitled "An act to provide for the establishment, operation and maintenance of foreign trade zones in ports of entry of the United States, to expedite and encourage foreign commerce, and for other purposes" (19 USC 81 et. seq.).

182.50(1)(b) (b) "Private corporation" means any corporation organized under ch. 180 for the purpose of establishing, operating and maintaining foreign trade zones under this section.

182.50(1)(c) (c) "Public corporation" means the state, or any county, town, city or village within the state, or any state or municipal authority or similar organization financed in whole or in part by public funds.

182.50(2) (2) Establishment, operation and maintenance. Any public or private corporation may make application for the privilege of establishing, operating and maintaining a foreign trade zone under the act of congress. Any public or private corporation, whose application is granted under the act of congress, may establish, operate and maintain a foreign trade zone subject to the conditions and restrictions of the act of congress and any amendments thereto, and under such rules and regulations and for the period of time that may be prescribed by the board established by the act of congress to carry out the provisions of such act.

182.50 History History: 1977 c. 110; 1983 a. 189.



182.70 Wisconsin Valley Improvement Company.

182.70  Wisconsin Valley Improvement Company.

182.70(1)(1)  Definitions. In this section:

182.70(1)(a) (a) "Capital invested" means capital actually paid in and the par value of all negotiable bonds or other obligations issued by the company.

182.70(1)(b) (b) "Commission" means the public service commission.

182.70(1)(c) (c) "Company" means the Wisconsin Valley Improvement Company, its successors and assigns.

182.70(1)(d) (d) "Department" means the department of natural resources.

182.70(2) (2) Purpose of the company.

182.70(2)(a)(a) The company shall produce as nearly a uniform flow of water as practicable in the Wisconsin and Tomahawk rivers by storing in reservoirs surplus water for discharge when the water supply is low to improve the usefulness of the rivers for all public purposes and to reduce flood damage.

182.70(2)(b) (b) If maintaining uniform flow in the Wisconsin River below and above the north line of Lincoln County at the same time is impracticable, the company shall give preference to maintaining uniform flow in portions of the river above this line.

182.70(3) (3) Rights, powers and authority. Subject to chs. 30 and 31:

182.70(3)(a) (a)

182.70(3)(a)1.1. The company may create, acquire or lease an entire reservoir project or otherwise maintain, operate or control a system of water reservoirs located in or along the Wisconsin river. These reservoirs shall be located north of township 37 north in or along the Wisconsin River, and in or along any tributary of the Wisconsin River that discharges into the river at any point north of the south line of township 23 north. The company may create, acquire, maintain and operate waterways to divert flood waters from or to the Wisconsin River to or from reservoirs on other rivers. Diversion of flood waters shall be subject to approval by the department. The company may construct, acquire and maintain dams, booms and other structures in, along or across this portion of the Wisconsin River and its tributaries to accomplish the purposes of this section. The company may clean out, straighten, deepen or otherwise improve any tributary to improve navigation of the tributary or of the Wisconsin River, or to prevent injury to property bordering on the rivers.

182.70(3)(a)2. 2. The company may not exercise the authority granted in subd. 1. on that part of the Eagle river and lakes lying between the point where the Eagle River enters Cranberry Lake, in section 31, township 40 north, range 11 east, and the Wisconsin River.

182.70(3)(b) (b)

182.70(3)(b)1.1. All franchises, other than corporate franchises, and all riparian rights and rights of flowage acquired by purchase or grant by any person or by any corporation organized to improve the navigation of the Wisconsin or Tomahawk river, or any of their tributaries may be assigned to the company.

182.70(3)(b)2. 2. Subdivision 1. shall not amend or repeal chapter 532, laws of 1887, chapter 252, laws of 1889, chapter 483, laws of 1905, chapter 26, laws of 1903, or any amendment to those chapters. The company may not exercise eminent domain over any property used under those chapters, nor any other property devoted to public uses except as authorized in pars. (c) and (f).

182.70(3)(c) (c) The dam authorized by chapter 532, laws of 1887, may be raised, or a new dam or dams may be constructed and maintained, in the Eagle River between Long and Cranberry lakes in townships 39 and 40 north, range 11 east, to raise the water in Long Lake 6 inches higher than the high water mark established by the dam authorized by chapter 532, laws of 1887. Between May 1 and the succeeding November 1 the waters shall not be drawn down in Long Lake more than 18 inches below the high water mark. The company shall maintain the navigability of Eagle River between Long and Cranberry lakes for boats up to 50 feet in length with 12-foot beam and drawing 5 feet of water. If the construction, maintenance or operation of the new dam or dams requires the removal of the dam maintained under chapter 532, laws of 1887, or impairs the use of the dam or its appurtenances as a bridge across the Eagle River, the company shall either:

182.70(3)(c)1. 1. Provide a suitable bridge for H 15 loading, as provided in the standard specifications for highway bridges, adopted by the American association of state highway and transportation officials (1977), with suitable approaches, for safe and convenient passage over the new dam, or if more than one dam is built, over the dam nearest to the dam maintained under chapter 532, laws of 1887; or

182.70(3)(c)2. 2. At its election provide a suitable new bridge and approaches across the river at a point that will conveniently connect with the highway crossing the river.

182.70(3)(d) (d) The company may collect uniform tolls for the passage of boats over the dam the company builds under par. (c), proportioned to the size of the boat. The total fees collected may not exceed the cost of the care, maintenance and operation of the means of passage.

182.70(3)(e) (e) The company may acquire by condemnation any property, interest in property or other right necessary to create, maintain or operate any reservoir, dam or other improvement, if the property cannot be purchased at an agreed price.

182.70(3)(f) (f) The commission shall appraise the damage caused by a taking or overflow of state lands occurring under this section. The company shall pay the amount appraised to the state treasury.

182.70(4) (4) Private remedies. Any owner whose premises or access to the premises are injured by being divided, surrounded by water, flooded or waterlogged, or whose natural drainage is destroyed or injured by any dam or other construction built or operated by the company, may sue for damages or an injunction in the circuit court for the county where some part of the damaged lands are located. The injured party may choose a trial by jury.

182.70(5) (5) Tolls.

182.70(5)(a)(a) If the company improves any navigable tributary of the Wisconsin River, except that part of the Eagle River designated in sub. (3) (a) 2., or acquires the improvements or control of the improvements of any river improvement company already operating on these tributaries, and operates the works to allow the driving of logs and other floatables to the mouth of the tributary, the company:

182.70(5)(a)1. 1. May charge uniform tolls for floatables driven on the tributary; and

182.70(5)(a)2. 2. Shall have all of the rights and remedies granted to river improvement companies by law.

182.70(5)(b) (b) If the company operates water reservoirs under this section capable of storing and discharging 2 billion cubic feet of water that would not be naturally stored, it may charge uniform tolls to the owners, lessees or operators of every improved and operated water power located upon the Wisconsin River or any of its tributaries below any of these reservoirs and benefited by the operation of these reservoirs. The sum of the tolls may not exceed the reasonable costs of operation and maintenance, including taxes and depreciation, plus a net return not exceeding 7% on the capital invested and a reasonable allowance for working capital. The tolls shall be a first lien, subject only to taxes, on the water power, dam, franchise and flowage rights of the person or corporation charged with the tolls. The company may sue to enforce the lien or for sale of the encumbered property.

182.70(5)(c) (c) The commission shall fix the tolls semiannually in proportion to the benefits received from the reservoir system by each improved and operated water power. A water power liable to tolls and operated 2 months or more during a 6-month toll period shall be subject to tolls for the entire period. A water power operating for less than 2 months during a 6-month period shall not be subject to a toll. The company shall employ hydraulic engineers to assist the company and the commission in determining the tolls to be charged. The expense of employing the engineers shall be a part of the cost of maintenance and operation of the works.

182.70(5)(d) (d) The owners or operators of the improved water power shall pay tolls charged under this subsection, unless the improved water power is operated by lessees under a contract made prior to October 6, 1939. In that case the lessees shall pay the tolls.

182.70(5)(e) (e) The commission shall provide notice to each water power operator to be charged with tolls. The commission shall determine and certify the amount of the tolls to be collected from each water power operator for the period under consideration. The tolls shall then be due the company.

182.70(6) (6) Review. A party aggrieved by the determination of tolls to be collected may petition for a hearing. A person whose substantial interests have been adversely affected by the commission's decision may seek judicial review under ss. 227.53 to 227.58, in the circuit court in the county where the property affected is located.

182.70(7) (7) Reports to the commission. On or before June 30 and December 31 of each year, the company shall provide the commission with a statement showing:

182.70(7)(a) (a) All expenditures made or necessary to be made for the 6-month period preceding the next July 1 or January 1. Expenditures itemized shall include maintenance, operation and depreciation of the reservoir systems.

182.70(7)(b) (b) The location of each reservoir.

182.70(7)(c) (c) All reports and data obtained from engineers employed to determine tolls charged.

182.70(7)(d) (d) A recommendation of the amount of tolls necessary to pay the cost of maintenance, operation, taxes and depreciation, a net return not exceeding 7% on the capital invested, and a reasonable allowance for working capital, together with a recommendation on the apportionment of costs against the owners or operators of improved powers.

182.70(7)(e) (e) Other information and statements the commission may require.

182.70(8) (8) Duties of the department. The department shall mark the height to which any dam may raise the water level by permanent monuments and bench marks, shall supervise and control the times and extent of the drawing of the water from the reservoirs, and may compel the maintenance of all reservoirs established.

182.70(9) (9) Issue of capital stock and secured bonds approved by the commission.

182.70(9)(a)(a) The company may, after certification from the commission according to the procedures under ss. 201.03 and 201.04, issue bonds or other obligations secured by pledge, assignment, mortgage or trust deed of its property.

182.70(9)(b) (b) The company may retire its secured obligations by issuing stock as payment.

182.70(10) (10) State acquisition. The state has the right, whenever it has the constitutional power, to take over to itself, and become the owner of all reservoirs and other works and property acquired by the company under this section, by paying for the property either of the following:

182.70(10)(a) (a) The total capital invested by the company, including outstanding bonds or other obligations of the company lawfully issued and outstanding, the computation of which shall include outstanding bonds or other obligations and stock or stocks plus undistributed earned surplus.

182.70(10)(b) (b) The actual value of the physical properties to be taken over, without any allowance for franchise or goodwill of the business. If the actual value cannot be agreed upon by the state and the owner, it shall be determined by the commission.

182.70 History History: 1979 c. 90 s. 19; 1983 a. 189; 1985 a. 182 s. 57; 1995 a. 196; 1997 a. 140; 1999 a. 83, 150.

182.70 Annotation Legislative Council Note, 1979: The Wisconsin Valley Improvement Company was created by ch. 335, laws of 1907, for the purpose of building, maintaining and operating dams and reservoirs on the Wisconsin River and its tributaries. These improvements on the river serve to improve navigation, decrease the hazard of flooding and provide a uniform flow for all public purposes.

182.70 AnnotationChapter 335, laws of 1907, as amended, is incorporated into the statutes and amended to reflect current statutory drafting practices, without any intention of making substantive changes in the law. [Bill 458-A]



182.71 The Chippewa and Flambeau Improvement Company.

182.71  The Chippewa and Flambeau Improvement Company.

182.71(1)(1) In this section:

182.71(1)(a) (a) "Commission" means the public service commission.

182.71(1)(b) (b) "Company" means the Chippewa and Flambeau Improvement Company.

182.71(1)(c) (c) "Department" means the department of natural resources.

182.71(2) (2)

182.71(2)(a)(a) The company shall produce as nearly a uniform flow of water as practicable in the Chippewa and Flambeau rivers, by storing in reservoirs surplus water for discharge when the water supply is low, to improve the usefulness of the rivers for all public purposes, and to reduce flood damage.

182.71(2)(b) (b) If maintaining uniform flow throughout the length of these rivers is impracticable, the company shall maintain as nearly a uniform flow in the upper portions of these rivers as is practicable.

182.71(3) (3)

182.71(3)(a)(a) The company may create, acquire, lease, maintain and operate a system of water reservoirs located in or along:

182.71(3)(a)1. 1. The Court Oreilles River and its tributaries above the north line of township 38 north.

182.71(3)(a)2. 2. The east and west forks of the Chippewa River and their tributaries above a point one mile below the junction of such east and west forks.

182.71(3)(a)3. 3. The Thornapple River and its tributaries above its mouth.

182.71(3)(a)4. 4. Butternut Creek and its tributaries above its mouth.

182.71(3)(a)5. 5. The north fork of the Flambeau River and its tributaries above a point one mile below the junction of the Manitowish and Turtle rivers.

182.71(3)(a)6. 6. The south fork of the Flambeau River and its tributaries, including the Elk River, above the junction of the south fork of the Flambeau River and the Elk River.

182.71(3)(b) (b) The company may construct, acquire, maintain and operate dams, booms and other structures in, along, or across any of these portions of the rivers and their tributaries to accomplish the purposes of this section. The company may clean out, straighten, deepen or otherwise improve any of these rivers and tributaries to improve navigation or to prevent injury to property bordering on the rivers.

182.71(3)(c) (c) All franchises and all riparian rights and rights of flowage of any person or any corporation organized to improve the navigation of these rivers or their tributaries may be assigned to the company.

182.71(4) (4)

182.71(4)(a)(a) The company may acquire by condemnation any property, interest in property or other right necessary to create, maintain or operate any reservoir, dam or other improvement, if the property cannot be purchased at an agreed price.

182.71(4)(b) (b) The commission shall appraise the damage a taking or overflow of state lands may cause. The company shall pay the amount appraised into the state treasury prior to the taking or overflow.

182.71(5) (5)

182.71(5)(a)(a) If the company improves any tributary of the Chippewa River, or acquires the improvements or the control of the improvements of any river improvement company already operating on any tributary, and operates the works to allow the driving of logs and other floatables to the mouth of the tributaries, the company may charge uniform tolls for floatables driven on the tributary.

182.71(5)(b) (b) If the company operates water reservoirs under this section capable of storing and discharging 1.5 billion cubic feet of water that would not be naturally stored, it may charge uniform tolls to the owners, lessees or operators of every improved and operated water power located upon the Chippewa or Flambeau rivers or any of their tributaries below any of these reservoirs and benefited by the operation of these reservoirs. The sum of the tolls may not exceed the reasonable costs of operation and maintenance including rent paid for leased properties and a net annual return on the cash capital actually paid in on the stock subscriptions to the company and on the par value of all negotiable bonds issued by the company. The commission shall determine the net annual return.

182.71(5)(c) (c) The commission shall fix the tolls semiannually in proportion to the benefits received from the reservoir system by each improved and operated water power. A water power liable to tolls and operated 2 months or more during a 6-month toll period shall not be subject to tolls for the entire period. A water power operating for less than 2 months during a 6-month toll period shall not be subject to a toll. The company shall employ hydraulic engineers, selected by the commission, to assist the company and the commission in determining the tolls to be charged. The expense of employing the engineers shall be a part of the cost of maintenance and operation of the works.

182.71(5)(d) (d) The owners or operators of the improved water power shall pay tolls charged under this subsection, unless the improved water power is operated by lessees under a contract made prior to July 12, 1911. In that case the lessees shall pay the tolls.

182.71(5)(e) (e) The commission shall provide notice to each water power operator to be charged with tolls. The commission shall determine and certify the amount of the tolls to be collected from each water power operator for the period under consideration. The tolls shall then be due the company.

182.71(5)(f) (f) No tolls shall be levied or used to pay for any part of the original acquisition or improvement of the reservoir system. The tolls shall be a lien on the water power, dam, franchises and flowage rights of the person or corporation charged with the tolls. The company may sue to enforce the lien or for the sale of the encumbered property.

182.71(5)(g) (g) A party aggrieved by the determination of tolls to be collected may petition for a hearing. A person whose substantial interests have been adversely affected by the commission's decision may seek judicial review under ss. 227.53 to 227.58, in the circuit court in the county where the property affected is located.

182.71(6) (6) On or before June 15 and December 15 of each year, the company shall provide the commission with a statement showing:

182.71(6)(a) (a) All expenditures made or necessary to be made for the 6-month period preceding the next July 1 or January 1 for maintenance and operation of the reservoir system.

182.71(6)(b) (b) All capital stock the company issued and all outstanding negotiable bonds.

182.71(6)(c) (c) The cash capital actually paid in.

182.71(6)(d) (d) The storage capacity and location of each reservoir.

182.71(6)(e) (e) All reports and data obtained from engineers employed to determine tolls charged.

182.71(6)(f) (f) A recommendation of the amount of tolls necessary to pay the cost of maintenance and operation and a net return of 6% per year on the capital invested, including the par value of the outstanding negotiable bonds, together with a recommendation as to the apportionment of the tolls against the owners or operators of improved powers under sub. (5); and

182.71(6)(g) (g) Other information the commission may require.

182.71(7) (7)

182.71(7)(a)(a) The commission shall appraise and fix the price of any dam, land or flowage rights to be purchased by the company under this section. The commission shall approve any lease of property by the company prior to the payment of rent. The commission may require the department to aid in appraising the value of the land.

182.71(7)(b) (b) If the company intends to acquire and overflow property, the commission shall approve the need to overflow the property. The department shall mark the height to which any dam may raise the water level by permanent monuments and bench marks, shall supervise and control the time and extent of the drawing of water from the reservoirs, and may compel the maintenance of all reservoirs established. The commission and the department may employ, at the expense of the company, hydraulic engineers and other persons to assist in obtaining information necessary to enforce this section. The cost of hiring the engineers shall be included as a part of the cost of construction or maintenance and operation of the reservoir system.

182.71(7)(c) (c) The company may, after certification from the commission according to the procedures under ss. 201.03 to 201.04, issue capital stock or negotiable bonds. The money received by the company upon account of capital stock or sale of its negotiable bonds shall be used to pay the original cost of purchase, construction or improvement of the reservoir system. All tolls collected under sub. (5) shall be applied only to the payment of cost of maintenance and operation of the system and payment of the net return on capital so that the capital stock and bonds of the corporation shall be maintained at par value at all times.

182.71(7)(d) (d) Subject to approval of the commission, the company may issue negotiable interest-bearing bonds to provide funds to acquire dams, reservoirs and rights under this section. The issue shall not exceed one-half of the total cost of the improvement. The company may secure payment by mortgage of its property. If any bonds are issued and outstanding, all earnings of the capital stock shall be invested subject to the approval of the commission as a sinking fund for the purpose of retiring outstanding bonds, and while any bonds are outstanding, no dividends shall be paid to the stockholders of record.

182.71(8) (8) This state shall have the right at any time, whenever it may have the constitutional power, to take over to itself and become owner of all reservoirs and other works and property acquired by the Chippewa and Flambeau Improvement Company, under this section, by paying therefor the cash capital actually paid on the capital stock of the company theretofore lawfully issued and outstanding or the actual value of the physical properties so taken over and without any allowance for franchises or goodwill of the business, such actual value to be determined by the commission.

182.71(9) (9) This section shall not release any right, title or interest acquired by the state or that may be acquired under any federal law.

182.71 History History: 1979 c. 90 s. 20; 1979 c. 177; 1985 a. 182 s. 57; 1995 a. 196; 1997 a. 140; 1999 a. 150.

182.71 Annotation Legislative Council Note, 1979: The Chippewa and Flambeau Improvement Company was created by ch. 640, laws of 1911, for the purpose of building, maintaining and operating dams and reservoirs on the Chippewa and Flambeau rivers. These improvements on the river serve to improve navigation, decrease the hazard of flooding and provide a uniform flow for all public purposes.

182.71 AnnotationChapter 640, laws of 1911, as amended, is incorporated into the statutes and amended to reflect current statutory drafting practices, without any intention of making substantive changes in the law. [Bill 458-A]






183. Limited liability companies.

183.0102 Definitions.

183.0102  Definitions. In this chapter, except as otherwise provided:

183.0102(1) (1) "Articles of organization" means articles filed under s. 183.0201, and those articles as amended or restated.

183.0102(2) (2) "Corporation" includes a domestic corporation and a foreign corporation.

183.0102(3) (3) "Court" includes every court having jurisdiction in the case.

183.0102(3m) (3m) "Department" means the department of financial institutions.

183.0102(4) (4) "Distribution" means a direct or indirect transfer by a limited liability company of money or other property, other than an interest in the limited liability company, to or for the benefit of its members in respect of their interests.

183.0102(5) (5) "Domestic corporation" has the meaning given in s. 180.0103 (5).

183.0102(6) (6) "Event of dissociation" means an event that causes a person to cease to be a member, as provided in s. 183.0802.

183.0102(7) (7) "Foreign corporation" has the meaning given in s. 180.0103 (9).

183.0102(8) (8) "Foreign limited liability company" means an organization that is all of the following:

183.0102(8)(a) (a) An unincorporated association.

183.0102(8)(b) (b) Organized under a law other than the laws of this state.

183.0102(8)(c) (c) Organized under a statute pursuant to which an association may be formed that affords to each of its members limited liability with respect to the liabilities of the entity.

183.0102(8)(d) (d) Not required to be registered or organized under any statute of this state other than this chapter.

183.0102(9) (9) "Foreign limited partnership" has the meaning given in s. 179.01 (4).

183.0102(10) (10) "Limited liability company" or "domestic limited liability company" means, except as provided in s. 183.1201 (1), an organization formed under this chapter.

183.0102(11) (11) "Limited liability company interest", "interest in the limited liability company" or "member's interest" means a member's rights in the limited liability company, including the member's share of the profits and losses of the limited liability company, the member's right to receive distributions of limited liability company assets, and the member's right to vote or participate in management of the limited liability company.

183.0102(12) (12) "Limited partnership" has the meaning given in s. 179.01 (7).

183.0102(13) (13) "Manager" or "managers" means, with respect to a limited liability company that has set forth in its articles of organization that it is to be managed by one or more managers, the person or persons designated in accordance with s. 183.0401.

183.0102(15) (15) "Member" means a person who has been admitted to membership in a limited liability company as provided in s. 183.0801 and who has not dissociated from the limited liability company.

183.0102(16) (16) "Operating agreement" means an agreement in writing, if any, among all of the members as to the conduct of the business of a limited liability company and its relationships with its members.

183.0102(17) (17) "Organizer" means the person who signs and delivers the articles of organization for filing to the department.

183.0102(18) (18) "Person" includes an individual, a partnership, a domestic or foreign limited liability company, a trust, an estate, an association, a corporation or any other legal or commercial entity.

183.0102(19) (19) "State" includes a state, territory or possession of the United States, the District of Columbia or the commonwealth of Puerto Rico.

183.0102 History History: 1993 a. 112; 1995 a. 27, 97.

183.0102 Annotation Wisconsin's Limited Liability Company. Emerging Issues and Prospects for the Future. Levinoff. 78 MLR 757.

183.0102 Annotation The Wisconsin Limited Liability Company. Boucher & Sosnowski. Wis. Law. Dec. 1993.

183.0102 Annotation LLC and Corporate Law Revisions. Boucher and Sosnowski. Wis. Law. Oct. 1996.

183.0102 Annotation Shedding Light on Recent Developments Affecting LLCs. Boucher, Kamperschroer & Knudson. Wis. Law. Aug. 2008.



183.0103 Name.

183.0103  Name.

183.0103(1)(1) The name of a limited liability company as set forth in its articles of organization must contain the words "limited liability company" or "limited liability co." or end with the abbreviation "L.L.C." or "LLC". The name may not contain language stating or implying that the limited liability company is organized for any purpose other than that permitted under s. 183.0106 (1).

183.0103(2) (2) Except as provided in sub. (4), the name of a domestic limited liability company shall be distinguishable upon the records of the department from all of the following names:

183.0103(2)(a) (a) The name of any other limited liability company, a corporation, a nonstock corporation, a limited partnership, a limited liability partnership, a cooperative association, or an unincorporated cooperative association existing under the laws of this state.

183.0103(2)(b) (b) The name of any foreign limited liability company, foreign corporation, foreign nonstock corporation, foreign limited partnership, foreign limited liability partnership, foreign cooperative association, or foreign unincorporated cooperative association, or the designated, registered or fictitious name under which any such entity is licensed to transact business in this state.

183.0103(2)(c) (c) Any name reserved or registered under ch. 179, 180, 181, 185, or 193.

183.0103(3) (3) The name of a limited liability company is not distinguishable from a name referred to in sub. (2) (a) to (c) if the only difference between it and the other name is the inclusion or absence of a word or words referred to in sub. (1) or of the words "corporation", "incorporated", "limited", "company", "limited partnership", "limited liability partnership" or "cooperative" or an abbreviation of these words.

183.0103(4) (4) A limited liability company may apply to the department for authorization to use a name that is not distinguishable upon the records of the department from one or more of the names described in sub. (2) (a) to (c). The department shall authorize use of the name applied for if any of the following occurs:

183.0103(4)(a) (a) The other limited liability company, corporation, nonstock corporation, limited partnership, limited liability partnership, cooperative association, or unincorporated cooperative association consents to the use in writing and submits an undertaking in a form satisfactory to the department to change its name to a name that is distinguishable upon the records of the department from the name of the applicant.

183.0103(4)(b) (b) The applicant delivers to the department a certified copy of a final judgment of a court of competent jurisdiction establishing the applicant's right to use the name applied for in this state.

183.0103 History History: 1993 a. 112; 1995 a. 27, 97; 2005 a. 441.



183.0104 Reservation and registration of name.

183.0104  Reservation and registration of name.

183.0104(1) (1) A person may reserve the exclusive use of a limited liability company name, including a fictitious name for a foreign limited liability company whose name is not available, by delivering an application to the department for filing or by making a telephone application. The application shall include the applicant's name and address and the name proposed to be reserved. If the department finds that the name applied for under this subsection is available, the department shall reserve the name for the applicant's exclusive use for a 120-day period, which may be renewed by the applicant or a transferee under sub. (2) from time to time.

183.0104(1m) (1m) A domestic limited liability company or a foreign limited liability company authorized to transact business in this state may, upon merger, change of name, or dissolution, register its company name for no more than 10 years by delivering to the department for filing an application, executed by the domestic limited liability company or foreign limited liability company, simultaneously with the delivery for filing of the articles of merger or dissolution, the articles of amendment or restated articles that change the company name or an application for an amended certificate of registration that changes the company name.

183.0104(2) (2) A person who has the right to exclusive use of a reserved name under sub. (1) or (1m) may transfer the reservation to another person by delivering to the department a written and signed notice of the transfer that states the name and address of the transferee.

183.0104(3) (3)

183.0104(3)(a)(a) A foreign limited liability company may register its name if the name is distinguishable upon the records of the department from the names described in s. 183.0103 (2) (a) to (c) and if the foreign limited liability company delivers to the department for filing an application complying with par. (b).

183.0104(3)(b) (b) A foreign limited liability company's application to register a name shall be accompanied by a certificate of status or similar document from the state or other jurisdiction of organization and shall include all of the following information:

183.0104(3)(b)1. 1. The foreign limited liability company's name.

183.0104(3)(b)2. 2. The state or jurisdiction and the date of its organization.

183.0104(3)(b)3. 3. The street address of its principal office.

183.0104(3)(c) (c) The registration expires annually on December 31. A foreign limited liability company may renew its registration by delivering to the department for filing a renewal application, which complies with par. (b), between October 1 and December 31 of each year that the registration is in effect. The renewal application when filed renews the registration for the next year.

183.0104(4) (4) A name is registered under sub. (1), (1m), or (3) for the applicant's exclusive use on the effective date of the application.

183.0104 History History: 1993 a. 112; 1995 a. 27; 2001 a. 44; 2009 a. 236.



183.0105 Registered office and registered agent.

183.0105  Registered office and registered agent.

183.0105(1)(1) Each limited liability company shall continuously maintain in this state a registered office and registered agent. The registered office may, but need not, be the same as any of its places of business. The registered agent shall be one of the following:

183.0105(1)(a) (a) A natural person who resides in this state and whose business office is identical with the registered office.

183.0105(1)(b) (b) A domestic corporation, limited liability company, limited partnership, registered limited liability partnership, or corporation organized or registered in this state, whose business office is identical with the registered office.

183.0105(1)(c) (c) A foreign corporation, nonstock corporation, limited partnership, registered limited liability partnership, or limited liability company authorized to transact business in this state, whose business office is identical with the registered office.

183.0105(2) (2) A limited liability company may change its registered office or registered agent, or both, by doing any of the following:

183.0105(2)(a) (a) Delivering to the department for filing a statement of change.

183.0105(2)(b) (b) Including the name of its registered agent and the street address of its registered office, as changed, in articles of amendment to its articles of organization or in articles of merger.

183.0105(2)(c) (c) Including the name of its registered agent and the street address of its registered office, as changed, in its annual report under s. 183.0120. This paragraph also applies to a foreign limited liability company. A change under this paragraph is effective on the date the annual report is filed by the department.

183.0105(3) (3) A statement of change delivered under sub. (2) (a) shall include all of the following information:

183.0105(3)(a) (a) The name of the limited liability company.

183.0105(3)(b) (b) The name of its registered agent, as changed.

183.0105(3)(c) (c) The street address of its registered agent, as changed.

183.0105(3)(d) (d) A statement that after the change or changes are made, the street address of its registered office and the business office of its registered agent will be identical.

183.0105(4) (4) If the name of a registered agent changes or if the street address of a registered agent's business office changes, the registered agent may change the name of the registered agent or street address of the registered office of any limited liability company for which that person is the registered agent. To make a change under this subsection, the registered agent shall notify the limited liability company in writing of the change and deliver to the department for filing a signed statement that complies with sub. (3) and recites that the limited liability company has been notified of the change.

183.0105(5) (5) The registered agent of a limited liability company may resign as registered agent by delivering to the department for filing a written statement that includes all of the following information:

183.0105(5)(a) (a) The name of the limited liability company for which the registered agent is acting.

183.0105(5)(b) (b) The name of the registered agent.

183.0105(5)(c) (c) The street address of the limited liability company's current registered office and its principal office.

183.0105(5)(d) (d) A statement that the registered agent resigns.

183.0105(5)(e) (e) If applicable, a statement that the registered office is also discontinued.

183.0105(6) (6) After filing the statement required under sub. (5), the department shall mail a copy of the statement to the limited liability company at its principal office.

183.0105(7) (7) The resignation is effective and, if applicable, the registered office is discontinued on the earlier of the following:

183.0105(7)(a) (a) Thirty days after the date determined under s. 183.0111 (1).

183.0105(7)(b) (b) The date on which the appointment of a successor registered agent is effective.

183.0105(8) (8)

183.0105(8)(a)(a) A limited liability company's registered agent is the limited liability company's agent for service of process, notice or demand required or permitted by law to be served on the limited liability company.

183.0105(8)(b) (b) Except as provided in par. (c), if a limited liability company has no registered agent or the agent cannot with reasonable diligence be served, the limited liability company may be served by registered or certified mail, return receipt requested, addressed to the limited liability company at its principal office. Service is perfected under this paragraph at the earliest of the following:

183.0105(8)(b)1. 1. The date on which the limited liability company receives the mail.

183.0105(8)(b)2. 2. The date shown on the return receipt, if signed on behalf of the limited liability company.

183.0105(8)(b)3. 3. Five days after its deposit in the U.S. mail, if mailed postpaid and correctly addressed.

183.0105(8)(c) (c) Except as provided in s. 183.09025 (2) (d), if the address of the limited liability company's principal office cannot be determined from the records of the department, the limited liability company may be served by publishing a class 3 notice, under ch. 985, in the community where the limited liability company's registered office, as most recently designated in the records of the department, is located.

183.0105(8)(d) (d) This subsection does not limit or affect the right to serve any process, notice or demand required or permitted by law to be served on a limited liability company in any other manner permitted by law.

183.0105 History History: 1993 a. 112; 1995 a. 27, 400; 2001 a. 44; 2003 a. 33; 2005 a. 476; 2011 a. 234.



183.0106 Nature of business.

183.0106  Nature of business.

183.0106(1)(1) A limited liability company may be organized under this chapter for any lawful purpose. A limited liability company engaging in a business that is subject to the provisions of another chapter may organize under this chapter only if not prohibited by, and subject to all limitations of, the other chapter.

183.0106(2) (2) Unless otherwise provided in an operating agreement, a limited liability company organized and existing under this chapter has the same powers as an individual to do all things necessary and convenient to carry out its business, including but not limited to all of the following:

183.0106(2)(a) (a) Sue and be sued, complain and defend in its name.

183.0106(2)(b) (b) Purchase, take, receive, lease or otherwise acquire and own, hold, improve, use and otherwise deal in or with real or personal property, or any legal or equitable interest in real or personal property, wherever situated.

183.0106(2)(c) (c) Sell, convey, mortgage, pledge, create a security interest in, lease, exchange and otherwise dispose of all or any part of its property.

183.0106(2)(d) (d) Lend money, property and services to, and otherwise assist, its members or managers, if any.

183.0106(2)(e) (e) Purchase, take, receive, subscribe for or otherwise acquire and own, hold, vote, use, employ, sell, mortgage, lend, pledge or otherwise dispose of and deal in and with shares or other interests in, or obligations of, any other enterprise or entity.

183.0106(2)(f) (f) Make contracts and guarantees; incur liabilities; borrow money; issue its notes, bonds and other obligations; and secure any of its obligations by mortgage or pledge of all or any part of its property, franchises and income.

183.0106(2)(g) (g) Lend money, invest and reinvest its funds, and receive and hold real or personal property as security for repayment.

183.0106(2)(h) (h) Conduct its business, locate offices and exercise the powers granted by this chapter inside or outside this state.

183.0106(2)(i) (i) Be a promoter, incorporator, partner, member, associate or manager of any enterprise or entity.

183.0106(2)(j) (j) Elect or appoint managers, agents and employees of the limited liability company, define their duties and fix their compensation.

183.0106(2)(k) (k) Pay pensions and establish pension plans, pension trusts, profit-sharing plans, and benefit or incentive plans for any or all of its current or former members, managers, employees and agents.

183.0106(2)(L) (L) Make donations to and otherwise devote its resources for the public welfare or for charitable, scientific, educational, humanitarian, philanthropic or religious purposes.

183.0106(2)(m) (m) Indemnify a member, manager, employee, officer or agent or any other person.

183.0106(2)(n) (n) Transact any lawful business that the members or the managers find to be in aid of governmental policy.

183.0106(2)(o) (o) Make payments or donations, or do any other act not prohibited by law, that furthers the business of the limited liability company.

183.0106(2)(p) (p) Provide benefits or payments to members, managers, employees and agents of the limited liability company, and to their estates, families, dependents or beneficiaries, in recognition of the past services of the members, managers, employees and agents of the limited liability company.

183.0106 History History: 1993 a. 112.



183.0107 Execution of documents.

183.0107  Execution of documents.

183.0107(1g) (1g) In this section:

183.0107(1g)(a) (a) "Electronic" has the meaning given in s. 183.0108 (1g) (b).

183.0107(1g)(b) (b) "Electronic signature" means an electronic sound, symbol, or process, attached to or logically associated with a writing and executed or adopted by a person with intent to authenticate the writing.

183.0107(1g)(c) (c) "Sign" means to execute or adopt a manual, facsimile, conformed, or electronic signature or any symbol with intent to authenticate a writing.

183.0107(1r) (1r) Except as provided in this chapter, any document required or permitted by this chapter to be delivered for filing to the department shall be executed by a manager, if management of the limited liability company is vested in a manager or managers, or any member, if management of the limited liability company is reserved to the members.

183.0107(2) (2) The person executing the document shall sign it and state beneath or opposite the signature the person's name and the capacity in which the person signs.

183.0107(3) (3) The person executing the document may do so as an attorney-in-fact. Powers of attorney relating to the execution of the document do not need to be shown to or filed with the department.

183.0107 History History: 1993 a. 112; 1995 a. 27, 400; 2001 a. 44.



183.0108 Filing requirements.

183.0108  Filing requirements.

183.0108(1g)(1g) In this section:

183.0108(1g)(a) (a) "Deliver" means deliver by hand, mail, commercial delivery service, electronic transmission, or any other method of delivery used in conventional commercial practice.

183.0108(1g)(b) (b) "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities.

183.0108(1r) (1r) Except as provided in sub. (3), to be filed under s. 183.0110, a document required or permitted to be filed under this chapter with the department shall satisfy all of the following requirements:

183.0108(1r)(a) (a) Contain the information required by this chapter.

183.0108(1r)(b) (b) Be in the English language, except that a limited liability company name need not be in English if it is written in English letters or Arabic or Roman numerals, and the application for registration required of a foreign limited liability company need not be in English if it is accompanied by a reasonably authenticated English translation.

183.0108(1r)(c) (c) Contain the name of the drafter, if required by s. 182.01 (3).

183.0108(1r)(d) (d) Be executed in accordance with s. 183.0107.

183.0108(1r)(e) (e) Be on the form prescribed by the department if the document is described in s. 183.0109 (1).

183.0108(1r)(f) (f) Be delivered to the office of the department for filing and be accompanied by one exact or conformed copy and the filing fee required by s. 183.0114.

183.0108(2) (2) The department shall file photocopies or other reproduced copies of typewritten or printed documents if the copies are manually signed and satisfy this section.

183.0108(3) (3) The department may waive any of the requirements of subs. (1r) and (2) and of s. 183.0107 if it appears from the face of the document that the document's failure to satisfy the requirement is immaterial.

183.0108 History History: 1993 a. 112; 1995 a. 27; 2001 a. 44.



183.0109 Forms.

183.0109  Forms.

183.0109(1)(1)

183.0109(1)(a)(a) The department shall prescribe, and furnish on request, forms for all of the following documents:

183.0109(1)(a)1. 1. A foreign limited liability company's application for a certificate of registration under s. 183.1004.

183.0109(1)(a)2. 2. A foreign limited liability company's application for an amended certificate of registration under s. 183.1006.

183.0109(1)(a)3. 3. A foreign limited liability company's application for a certificate of withdrawal under s. 183.1011.

183.0109(1)(a)4. 4. An annual report under s. 183.0120.

183.0109(1)(a)5. 5. An application for a certificate of conversion under s. 183.1207 (5). The form prescribed under this subdivision shall indicate that if the business entity that is to be converted has a fee simple ownership interest in Wisconsin real estate, the entity is required to file a report with the department of revenue under s. 73.14.

183.0109(1)(b) (b) The forms prescribed by the department under par. (a) 1. to 4. shall require disclosure of only the information required under ss. 183.1004, 183.1006, 183.1011 and 183.0120, respectively.

183.0109(1)(c) (c) Use of a form prescribed under par. (a) is mandatory.

183.0109(2) (2) The department may prescribe, and furnish on request, forms for other documents required or permitted to be filed by this chapter, but use of these forms is not mandatory. If the department prescribes a form for articles of merger under s. 183.1204, the form shall indicate that if a business entity that is acquired in the merger has a fee simple ownership interest in Wisconsin real estate, the business entity that survives the merger is required to file a report with the department of revenue under s. 73.14.

183.0109 History History: 1993 a. 112; 1995 a. 27, 225; 2001 a. 44; 2003 a. 33; 2005 a. 476.



183.0110 Filing duty of department of financial institutions.

183.0110  Filing duty of department of financial institutions.

183.0110(1)(1) Upon receipt of a document by the department for filing under this chapter, the department shall stamp or otherwise endorse the date of receipt on the original, the document copy and, upon request, any additional document copy received. The department shall return any additional document copy to the person delivering it, as confirmation of the date of receipt.

183.0110(2) (2)

183.0110(2)(a)(a) Except as provided in par. (b), if a document satisfies s. 183.0108 and the terms of the document satisfy the applicable provisions of this chapter, the department shall file the document by stamping or otherwise endorsing "filed", together with the department's name, on both the original and the document copy. After filing a document, the department shall deliver the document copy to the domestic limited liability company or foreign limited liability company, or its representative.

183.0110(2)(b) (b) If a domestic limited liability company or foreign limited liability company is in default in the payment of any fee required under this chapter, the department shall refuse to file any document relating to the domestic limited liability company or foreign limited liability company until all delinquent fees are paid by the domestic limited liability company or foreign limited liability company.

183.0110(3) (3)

183.0110(3)(a)(a) If the department refuses to file a document, the department shall return it to the domestic limited liability company or foreign limited liability company, or its representative, within 5 business days after the date on which the document is received by the department for filing, together with a brief, written explanation of the reason for the refusal.

183.0110(3)(b) (b) The department's failure to either file or return a document within 5 business days after the date on which it is received constitutes a refusal to file the document.

183.0110(3)(c) (c) Except as provided in s. 183.0112 (3), if a document that had been refused for filing by the department is resubmitted to and filed by the department, the effective date of the filed document under s. 183.0111 is the date that the resubmitted document is received by the department for filing or a delayed effective date specified in the resubmitted document in accordance with s. 183.0111 (2). The effective time of the resubmitted documents shall be determined under s. 183.0111 (1) or (2), whichever is applicable.

183.0110(4) (4) Except as provided in s. 183.0204 (2), the department's filing of a document or refusal to file a document does not do any of the following:

183.0110(4)(a) (a) Affect the validity or invalidity of the document in whole or part.

183.0110(4)(b) (b) Relate to the correctness or incorrectness of information contained in the document.

183.0110(4)(c) (c) Create a presumption that the document is valid or invalid or that information contained in the document is correct or incorrect.

183.0110 History History: 1993 a. 112; 1995 a. 27; 2001 a. 44.



183.0111 Effective date and time of document.

183.0111  Effective date and time of document.

183.0111(1) (1)

183.0111(1)(a)(a) Except as provided in sub. (2) and ss. 183.0105 (7), 183.0112 (3), 183.0120 (5) and 183.1009 (3), a document filed by the department under this chapter is effective on the date that it is received by the department for filing and at any of the following times on that date:

183.0111(1)(a)1. 1. The time of day specified in the document as its effective time.

183.0111(1)(a)2. 2. If no effective time is specified, at the close of business.

183.0111(1)(b) (b) The date that a document is received by the department is determined by the department's endorsement on the original document under s. 183.0110 (1).

183.0111(2) (2) A document may specify a delayed effective date and time, except the effective date may not be more than 90 days after the date that it is received for filing. If a document specifies a delayed effective date and time in accordance with this subsection, the document is effective at the time and date specified. If a delayed effective date but no time is specified, the document is effective at the close of business on that date.

183.0111 History History: 1993 a. 112; 1995 a. 27.



183.0112 Correcting filed document.

183.0112  Correcting filed document.

183.0112(1) (1) A domestic limited liability company or foreign limited liability company may correct a document that is filed by the department if the document contains a statement that was incorrect at the time of filing or was defectively executed, including defects in any attestation, seal, verification or acknowledgment.

183.0112(2) (2) To correct a document under sub. (1), a domestic limited liability company or foreign limited liability company shall prepare and deliver to the department for filing articles of correction that satisfy all of the following:

183.0112(2)(a) (a) Describe the document, including its filing date, or include a copy of the document.

183.0112(2)(b) (b) Specify the incorrect statement and the reason that it is incorrect, or specify the manner in which the execution was defective, whichever is applicable.

183.0112(2)(c) (c) Correct the incorrect statement or defective execution.

183.0112(3) (3)

183.0112(3)(a)(a) Except as provided in par. (b), articles of correction are effective as of the effective date of the document that they correct.

183.0112(3)(b) (b) With respect to persons relying on the uncorrected document and adversely affected by the correction, the articles of correction are effective when filed.

183.0112 History History: 1993 a. 112; 1995 a. 27.



183.0113 Confirmation of status.

183.0113  Confirmation of status.

183.0113(1) (1) Any person may obtain from the department, upon request, a certificate of status for a domestic limited liability company or foreign limited liability company.

183.0113(2) (2) A certificate of status shall include all of the following information:

183.0113(2)(a) (a) The domestic limited liability company's name or the foreign limited liability company's name and fictitious name, if any, used in this state.

183.0113(2)(b) (b) Whether each of the following is true:

183.0113(2)(b)1. 1. The domestic limited liability company is organized under the laws of this state, or the foreign limited liability company is authorized to transact business in this state.

183.0113(2)(b)1m. 1m. The domestic or foreign limited liability company has, during its most recently completed report year, filed with the department an annual report required by s. 183.0120.

183.0113(2)(b)2. 2. The domestic limited liability company has not filed articles of dissolution.

183.0113(2)(b)3. 3. The foreign limited liability company has not applied for a certificate of withdrawal under s. 183.1011.

183.0113(2)(b)4. 4. The foreign limited liability company is not the subject of a proceeding to revoke its certificate of registration under s. 183.1021.

183.0113(2)(c) (c) The date of organization of the domestic limited liability company or the date of registration of the foreign limited liability company.

183.0113(3) (3) The certificate of status may include other facts of record in the department that are requested.

183.0113(4) (4) Upon request, the department shall issue, by telegraph, teletype, facsimile or other form of wire or wireless communication, a statement of status, which shall contain the information required in a certificate of status under sub. (2) and may contain any other information permitted under sub. (3).

183.0113(5) (5) Subject to any qualification stated in a certificate or statement of status issued by the department, the certificate or statement is conclusive evidence that the domestic limited liability company or foreign limited liability company is in existence or is authorized to transact business in this state.

183.0113(6) (6) Upon request by telephone or otherwise, the department shall confirm, by telephone, any of the information required in a certificate of status under sub. (2) and may confirm any other information permitted under sub. (3).

183.0113 History History: 1993 a. 112; 1995 a. 27; 2003 a. 33.



183.0114 Filing and service fees.

183.0114  Filing and service fees.

183.0114(1) (1) Except as provided under sub. (3), the department shall collect the following fees when the documents described in this subsection are delivered for filing, or, under pars. (e) and (f), the telephone applications are made:

183.0114(1)(a) (a) Articles of organization, $130.

183.0114(1)(b) (b) Application for use of indistinguishable name, $10.

183.0114(1)(c) (c) Written application for reserved name, $15.

183.0114(1)(d) (d) Written application for renewal of reserved name, $15.

183.0114(1)(e) (e) Telephone application for reserved name, $30.

183.0114(1)(f) (f) Telephone application for renewal of reserved name, $30.

183.0114(1)(g) (g) Notice of transfer of reserved name, $10.

183.0114(1)(h) (h) Application for registered name, $50.

183.0114(1)(i) (i) Application for renewal of registered name, $50.

183.0114(1)(j) (j) Subject to sub. (2) (b), a domestic limited liability company's or foreign limited liability company's statement of change of registered office, $10.

183.0114(1)(k) (k) Agent's statement of change of registered office, $10 for each affected domestic limited liability company or foreign limited liability company, except that if simultaneous filings are made the filing is reduced to $1 for each domestic limited liability company or foreign limited liability company in excess of 200.

183.0114(1)(L) (L) Agent's statement of resignation, $10.

183.0114(1)(m) (m) Amendment to articles of organization, $40.

183.0114(1)(mp) (mp) A certificate of conversion filed under s. 183.1207 (5), $150.

183.0114(1)(n) (n) Articles of merger, $150.

183.0114(1)(o) (o) Articles of dissolution, $20.

183.0114(1)(p) (p) Foreign limited liability company's application for certificate of registration, $100.

183.0114(1)(q) (q) Foreign limited liability company's application for amended certificate of registration, $40.

183.0114(1)(r) (r) Foreign limited liability company's application for certificate of withdrawal, $40.

183.0114(1)(s) (s) Articles of correction, $40.

183.0114(1)(t) (t) Request for certificate or statement of status, the fee established under s. 182.01 (4) (b).

183.0114(1)(u) (u) Processing in an expeditious manner a document required or permitted to be filed under this chapter, or preparing in an expeditious manner a certificate or statement of status, the fee established under s. 182.01 (4) (d).

183.0114(1)(v) (v) Annual report of a domestic limited liability company, $25.

183.0114(1)(w) (w) Annual report of a foreign limited liability company, $65.

183.0114(2) (2) The department may not collect a fee for any of the following:

183.0114(2)(a) (a) Providing a confirmation of status by telephone.

183.0114(2)(b) (b) Filing a domestic limited liability company's or a foreign limited liability company's statement of change of registered office if the only change is to an address and all of the following apply:

183.0114(2)(b)1. 1. The new address is the result of a change in the way a county, city, village or town or the U.S. postal service describes the physical location of the registered office.

183.0114(2)(b)2. 2. A copy of the notice indicating the new address is submitted with the statement.

183.0114(2)(b)3. 3. The physical location of the registered office has not changed.

183.0114(2)(c) (c) Filing a certificate of revocation of registration to transact business.

183.0114(3) (3) The department, by rule, may specify a larger fee for filing documents described in sub. (1) in paper format.

183.0114 History History: 1993 a. 112; 1995 a. 27; 1997 a. 35; 2001 a. 16, 44; 2003 a. 33.



183.0120 Annual report.

183.0120  Annual report.

183.0120(1)(1) Each foreign limited liability company registered to transact business in this state and each domestic limited liability company shall file with the department an annual report that includes all of the following information:

183.0120(1)(a) (a) The name of the domestic or foreign limited liability company and, if a foreign limited liability company, the state or country under whose law it is organized.

183.0120(1)(b) (b) The address of the domestic or foreign limited liability company's registered office and the name of its registered agent at that office in this state.

183.0120(1)(c) (c) The address of the domestic or foreign limited liability company's principal office.

183.0120(1)(d) (d) If management of the domestic or foreign limited liability company is vested in one or more managers, the name and business address of each manager.

183.0120(1)(e) (e) If the company is a foreign limited liability company, the name and business address of each member of the foreign limited liability company.

183.0120(1)(f) (f) A brief description of the nature of the domestic or foreign limited liability company's business.

183.0120(2) (2) Information in the annual report shall be current as of the date on which the annual report is executed on behalf of the domestic or foreign limited liability company, except that the information required by sub. (1) (e) shall be current as of the close of the domestic or foreign limited liability company's fiscal year immediately before the date by which the annual report is required to be delivered to the department.

183.0120(3) (3) A domestic limited liability company shall deliver its annual report to the department during the calendar quarter during which each anniversary of the effective date of the limited liability company's articles of organization under s. 183.0111 occurs. A foreign limited liability company registered to transact business in this state shall deliver its annual report to the department during the first calendar quarter of each year following the calendar year in which the foreign limited liability company becomes registered to transact business in this state.

183.0120(4) (4) If an annual report does not contain the information required by this section, the department shall promptly notify the reporting domestic or foreign limited liability company in writing and return the report to it for correction.

183.0120(5) (5) An annual report is effective on the date that it is filed by the department.

183.0120 History History: 1995 a. 27, 225; 2003 a. 33.



183.0201 Organization.

183.0201  Organization. One or more persons may organize a limited liability company by signing and delivering articles of organization to the department for filing. The organizer or organizers need not be members of the limited liability company at the time of organization or thereafter.

183.0201 History History: 1993 a. 112; 1995 a. 27, 400.



183.0202 Articles of organization.

183.0202  Articles of organization. The articles of organization shall contain all of and only the following information:

183.0202(1) (1) A statement that the limited liability company is organized under this chapter.

183.0202(2) (2) A name for the limited liability company that satisfies s. 183.0103.

183.0202(3) (3) The street address of the registered office and the name of the registered agent at that office.

183.0202(4) (4) If management of the limited liability company is vested in one or more managers, a statement to that effect.

183.0202(5) (5) The name and address of each person organizing the limited liability company.

183.0202(6) (6) If applicable, the delayed effective date and time of the articles of organization permitted under s. 183.0111 (2).

183.0202 History History: 1993 a. 112; 1995 a. 400.



183.0203 Amendment of articles of organization.

183.0203  Amendment of articles of organization.

183.0203(1)(1) A limited liability company may amend its articles of organization at any time.

183.0203(2) (2) A limited liability company amending its articles of organization shall deliver to the department for filing articles of amendment that include all of the following information:

183.0203(2)(a) (a) The name of the limited liability company.

183.0203(2)(b) (b) The text of the amendment to the articles of organization.

183.0203(2)(c) (c) A statement that the amendment was adopted by the vote required under s. 183.0404 (2).

183.0203 History History: 1993 a. 112; 1995 a. 27.



183.0204 Effect of delivery or filing of articles of organization and other documents.

183.0204  Effect of delivery or filing of articles of organization and other documents.

183.0204(1) (1)

183.0204(1)(a)(a) A limited liability company is formed when the articles of organization become effective under s. 183.0111.

183.0204(1)(b) (b) The department's filing of the articles of organization is conclusive proof that the limited liability company is organized and formed under this chapter.

183.0204(1)(c) (c) The status of a limited liability company as a limited liability company or as a foreign limited liability company registered to transact business in this state and the liability of any member of any such limited liability company is not adversely affected by errors or subsequent changes in any information stated in any filing made under this chapter.

183.0204(2) (2) The department's filing of the articles of organization of a foreign limited liability company under s. 183.1004 shall be considered the certificate of authority for that foreign limited liability company to transact business in this state and is notice of all other facts set forth in the registration statement.

183.0204(3) (3)

183.0204(3)(a)(a) If a limited liability company or a foreign limited liability company that is registered to transact business in this state dissolves, but its business continues without winding up and without liquidating the company, the status of the limited liability company or foreign limited liability company before dissolution shall continue to be applicable to the company as it continues its business, and the company shall not be required to make any new filings under this chapter. Any filings made by such a limited liability company or foreign limited liability company before dissolution shall be considered to have been filed by the company while it continues its business.

183.0204(3)(b) (b) If a limited liability company or a foreign limited liability company that is registered to transact business in this state dissolves, any filings made by the company before dissolution remain in effect as to the company and its members during the period of winding up and to the members during the period after the company's liquidation or termination with respect to the liabilities of the company.

183.0204 History History: 1993 a. 112; 1995 a. 27; 2001 a. 44.



183.0301 Agency power of members and managers.

183.0301  Agency power of members and managers.

183.0301(1)(1) Except as provided in sub. (2), all of the following apply:

183.0301(1)(a) (a) Each member is an agent of the limited liability company, but not of the other members or any of them, for the purpose of its business.

183.0301(1)(b) (b) The act of any member, including the execution in the name of the limited liability company of any instrument, for apparently carrying on in the ordinary course of business the business of the limited liability company binds the limited liability company unless the member has, in fact, no authority to act for the limited liability company in the particular matter, and the person with whom the member is dealing has knowledge that the member has no authority to act in the matter.

183.0301(2) (2) If management of the limited liability company is vested in one or more managers, all of the following apply:

183.0301(2)(a) (a) No member, solely by being a member, is an agent of the limited liability company or of the other members or any of them.

183.0301(2)(b) (b) Each manager is an agent of the limited liability company, but not of the members or any of them, for the purpose of its business. The act of any manager, including the execution in the name of the limited liability company of any instrument, for apparently carrying on in the ordinary course of business the business of the limited liability company binds the limited liability company unless the manager has, in fact, no authority to act for the limited liability company in the particular matter, and the person with whom the manager is dealing has knowledge that the manager has no authority to act in the matter.

183.0301(3) (3) No act of a member or, if management of the limited liability company is vested in one or more managers, of a manager that is not apparently for the carrying on in the ordinary course of business the business of the limited liability company shall bind the limited liability company unless in fact authorized at the time of the transaction or at any other time.

183.0301 History History: 1993 a. 112; 1995 a. 400.



183.0302 Admissions of members and managers.

183.0302  Admissions of members and managers.

183.0302(1)(1) Except as provided in sub. (2), an admission or representation made by any member concerning the business of a limited liability company within the scope of the member's actual authority as provided under s. 183.0301 may be used as evidence against the limited liability company in any legal proceeding.

183.0302(2) (2) If management of the limited liability company is vested in one or more managers, all of the following apply:

183.0302(2)(a) (a) An admission or representation made by a manager concerning the business of a limited liability company within the scope of the manager's authority as provided under s. 183.0301 may be used as evidence against the limited liability company in any legal proceeding.

183.0302(2)(b) (b) The admission or representation of any member, acting solely in the member's capacity as a member, is not evidence against the limited liability company in any legal proceeding.

183.0302 History History: 1993 a. 112.



183.0303 Limited liability company charged with knowledge of or notice to member or manager.

183.0303  Limited liability company charged with knowledge of or notice to member or manager.

183.0303(1)(1) Except as provided in sub. (2), notice to any member of any matter relating to the business of a limited liability company, and the knowledge of a member acting in the particular matter, acquired while a member or known by the person at the time of becoming a member, and the knowledge of any other member who reasonably could and should have communicated it to the acting member, operate as notice to or knowledge of the limited liability company.

183.0303(2) (2) If management of the limited liability company is vested in one or more managers, all of the following apply:

183.0303(2)(a) (a) Notice to any manager of any matter relating to the business of the limited liability company, and the knowledge of the manager acting in the particular matter, acquired while a manager or known by the person at the time of becoming a manager, and the knowledge of any other manager who reasonably could and should have communicated it to the acting manager, operate as notice to or knowledge of the limited liability company.

183.0303(2)(b) (b) Notice to or knowledge of any member while the member is acting solely in the capacity of a member is not notice to or knowledge of the limited liability company.

183.0303 History History: 1993 a. 112.



183.0304 Liability of members to 3rd parties.

183.0304  Liability of members to 3rd parties.

183.0304(1) (1) The debts, obligations and liabilities of a limited liability company, whether arising in contract, tort or otherwise, shall be solely the debts, obligations and liabilities of the limited liability company. Except as provided in ss. 183.0502 and 183.0608, a member or manager of a limited liability company is not personally liable for any debt, obligation or liability of the limited liability company, except that a member or manager may become personally liable by his or her acts or conduct other than as a member or manager.

183.0304(2) (2) Notwithstanding sub. (1), nothing in this chapter shall preclude a court from ignoring the limited liability company entity under principles of common law of this state that are similar to those applicable to business corporations and shareholders in this state and under circumstances that are not inconsistent with the purposes of this chapter.

183.0304 History History: 1993 a. 112; 1995 a. 400.

183.0304 Annotation Personal Liability for Corporate Debt. Kelley. Wis. Law. Oct. 1994.

183.0304 Annotation When Nonlawyers "Represent" LLCs. Mehl. Wis. Law. March 2009.



183.0305 Parties to actions.

183.0305  Parties to actions. A member of a limited liability company is not a proper party to a proceeding by or against a limited liability company, solely by reason of being a member of the limited liability company, except if any of the following situations exists:

183.0305(1) (1) The object of the proceeding is to enforce a member's right against or liability to the limited liability company.

183.0305(2) (2) The action is brought by the member under s. 183.1101.

183.0305 History History: 1993 a. 112.



183.0401 Management.

183.0401  Management.

183.0401(1)(1) Unless the articles of organization vest management of a limited liability company in one or more managers, management of the limited liability company shall be vested in the members, subject to any provision in an operating agreement or this chapter restricting or enlarging the management rights and duties of any member or group of members.

183.0401(2) (2) If the articles of organization vest management of a limited liability company in one or more managers, management of the business or affairs of the limited liability company shall be vested in the manager or managers, subject to any provisions in an operating agreement or this chapter restricting or enlarging the management rights and duties of any manager or group of managers. Unless otherwise provided in an operating agreement, the manager or managers:

183.0401(2)(a) (a) Shall be designated, appointed, elected, removed or replaced by a vote of the members that meets the requirements under s. 183.0404 (1) (a).

183.0401(2)(b) (b) Need not be members of the limited liability company or individuals.

183.0401(2)(c) (c) Shall hold office until a successor is elected and qualified, or until prior death, resignation or removal.

183.0401 History History: 1993 a. 112; 1995 a. 400.



183.0402 Duties of managers and members.

183.0402  Duties of managers and members. Unless otherwise provided in an operating agreement:

183.0402(1) (1) No member or manager shall act or fail to act in a manner that constitutes any of the following:

183.0402(1)(a) (a) A willful failure to deal fairly with the limited liability company or its members in connection with a matter in which the member or manager has a material conflict of interest.

183.0402(1)(b) (b) A violation of criminal law, unless the member or manager had reasonable cause to believe that the person's conduct was lawful or no reasonable cause to believe that the conduct was unlawful.

183.0402(1)(c) (c) A transaction from which the member or manager derived an improper personal profit.

183.0402(1)(d) (d) Willful misconduct.

183.0402(2) (2) Every member and manager shall account to the limited liability company and hold as trustee for it any improper personal profit derived by that member or manager without the consent of a majority of the disinterested members or managers, or other persons participating in the management of the limited liability company, from any of the following:

183.0402(2)(a) (a) A transaction connected with the organization, conduct or winding up of the limited liability company.

183.0402(2)(b) (b) A use by a member or manager of the property of a limited liability company, including confidential or proprietary information or other matters entrusted to the person as a result of the person's status as member or manager.

183.0402(3) (3) An operating agreement may impose duties on its members and managers that are in addition to those provided under sub. (1).

183.0402 History History: 1993 a. 112; 1995 a. 400.

183.0402 Annotation Reading ss. 183.0402 and 183.0404 together, members with a material conflict of interest are not prevented from voting their ownership interest with respect to a given matter. Rather, they are prohibited from acting in a manner that constitutes a willful failure to deal fairly with the LLC or its other members by willfully acting, or failing to act, in a manner that will have the effect of injuring the LLC or its other members. Gottsacker v. Monnier, 2005 WI 69, 281 Wis. 2d 361, 697 N.W.2d 436, 03-0457.

183.0402 Annotation The First LLC Case. Boucher & Kamperschroer. Wis. Law. Sept. 2005.



183.0403 Limitation of liability and indemnification of members and managers.

183.0403  Limitation of liability and indemnification of members and managers.

183.0403(1) (1) In this section:

183.0403(1)(a) (a) "Expenses" has the meaning given in s. 180.0850 (3).

183.0403(1)(b) (b) "Liabilities" include the obligation to pay a judgment, settlement, forfeiture, or fine, including an excise tax assessed with respect to an employee benefit plan, plus costs, fees, and surcharges imposed under ch. 814, and reasonable expenses.

183.0403(2) (2) A limited liability company shall indemnify or allow reasonable expenses to and pay liabilities of each member and, if management of the limited liability company is vested in one or more managers, of each manager, incurred with respect to a proceeding if that member or manager was a party to the proceeding in the capacity of a member or manager.

183.0403(3) (3) An operating agreement may alter or provide additional rights to indemnification of liabilities or allowance of expenses to members and managers.

183.0403(4) (4) Notwithstanding subs. (2) and (3), a limited liability company may not indemnify a member or manager for liabilities or permit a member or manager to retain any allowance for expenses provided under those subsections unless it is determined by or on behalf of the limited liability company that the liabilities or expenses did not result from the member's or manager's breach or failure to perform a duty to the limited liability company as provided in s. 183.0402.

183.0403(5) (5) Unless otherwise provided in an operating agreement, all of the following apply:

183.0403(5)(a) (a) A member or manager who is a party to a proceeding because the person is a member or manager shall be conclusively presumed not to have breached or failed to perform a duty to the limited liability company to the extent that the member or manager has been successful on the merits or otherwise in the defense of the proceeding.

183.0403(5)(b) (b) In situations not described in par. (a), the determination of whether a member or manager, who is a party to a proceeding because the person is a member or manager, has breached or failed to perform a duty to the limited liability company, or whether the liability or expenses resulted from the breach or failure, shall be made by the vote of the members that meets the requirements under s. 183.0404 (1) (a), except that the vote of any member who is a party to the same or a related proceeding shall be excluded unless all members are parties.

183.0403 History History: 1993 a. 112; 1995 a. 400; 2003 a. 139.



183.0404 Voting.

183.0404  Voting.

183.0404(1)(1) Unless otherwise provided in an operating agreement or this chapter, and subject to sub. (2), an affirmative vote, approval or consent as follows shall be required to decide any matter connected with the business of a limited liability company:

183.0404(1)(a) (a) If management of a limited liability company is reserved to the members, an affirmative vote, approval or consent by members whose interests in the limited liability company represent contributions to the limited liability company of more than 50% of the value, as stated in the records required to be kept under s. 183.0405 (1), of the total contributions made to the limited liability company.

183.0404(1)(b) (b) If the management of a limited liability company is vested in one or more managers, the affirmative vote, consent or approval of more than 50% of the managers.

183.0404(2) (2) Unless otherwise provided in an operating agreement or this chapter, the affirmative vote, approval or consent of all members shall be required to do any of the following:

183.0404(2)(a) (a) Amend the articles of organization.

183.0404(2)(b) (b) Issue an interest in a limited liability company to any person.

183.0404(2)(c) (c) Adopt, amend or revoke an operating agreement.

183.0404(2)(d) (d) Allow a limited liability company to accept any additional contribution from a member.

183.0404(2)(e) (e) Allow a partial redemption of an interest in a limited liability company under s. 183.0603.

183.0404(2)(f) (f) Value the contributions of members under s. 183.0501 (2).

183.0404(2)(fm) (fm) Convert to a new form of business entity under s. 183.1207.

183.0404(2)(g) (g) Authorize a manager, member or other person to do any act on behalf of the limited liability company that contravenes an operating agreement, including any provision of the operating agreement that expressly limits the purpose or business of the limited liability company or the conduct of the business of the limited liability company.

183.0404(3) (3) Unless otherwise provided in an operating agreement, if any member is precluded from voting with respect to a given matter, then the value of the contribution represented by the interest in the limited liability company with respect to which the member would otherwise have been entitled to vote shall be excluded from the total contributions made to the limited liability company for purposes of determining the 50% threshold under sub. (1) (a) for that matter.

183.0404(4) (4) Unless otherwise provided in an operating agreement or this chapter, if all or part of an interest in the limited liability company is assigned under s. 183.0704, all of the following apply:

183.0404(4)(a) (a) The assigning member shall be considered the owner of the assigned interest for purposes of determining the 50% threshold under sub. (1) (a) until the assignee of the interest in the limited liability company becomes a member under s. 183.0706.

183.0404(4)(b) (b) If the assigning member ceases to be a member of the limited liability company, and until the assignee of the interest in the limited liability company becomes a member under s. 183.0706, the contribution represented by the assigned interest shall be excluded from the total contributions made to the limited liability company for purposes of determining the 50% threshold under sub. (1) (a).

183.0404 History History: 1993 a. 112; 2001 a. 44.

183.0404 Annotation Reading ss. 183.0402 and 183.0404 together, members with a material conflict of interest are not prevented from voting their ownership interest with respect to a given matter. Rather, they are prohibited from acting in a manner that constitutes a willful failure to deal fairly with the LLC or its other members by willfully acting, or failing to act, in a manner that will have the effect of injuring the LLC or its other members. Gottsacker v. Monnier, 2005 WI 69, 281 Wis. 2d 361, 697 N.W.2d 436, 03-0457.

183.0404 Annotation Chapter 183, unlike ch. 180, does not contain a requirement that approval or consent of members to undertake an action be reduced to written form. Rather, it requires an affirmative vote, approval, or consent to decide any matter connected with the business of an LLC. Sanitary District No. 4 - Town of Brookfield v. City of Brookfield, 2009 WI App 47, 317 Wis. 2d 532, 767 N.W.2d 316, 08-0511.

183.0404 Annotation The First LLC Case. Boucher & Kamperschroer. Wis. Law. Sept. 2005.



183.0405 Records and information.

183.0405  Records and information.

183.0405(1) (1) A limited liability company shall keep at its principal place of business all of the following:

183.0405(1)(a) (a) A list, kept in alphabetical order, of each past and present member and, if applicable, manager. The list shall include the full name and last-known mailing address of each member or manager, the date on which the person became a member or manager and the date, if applicable, on which the person ceased to be a member or manager.

183.0405(1)(b) (b) A copy of the articles of organization and all amendments to the articles.

183.0405(1)(c) (c) Copies of the limited liability company's federal, state and local income or franchise tax returns and financial statements, if any, for the 4 most recent years or, if such returns and statements are not prepared for any reason, copies of the information and statements provided to, or which should have been provided to, the members to enable them to prepare their federal, state and local income tax returns for the 4 most recent years.

183.0405(1)(d) (d) Copies of all operating agreements, all amendments to operating agreements and any operating agreements no longer in effect.

183.0405(1)(e) (e) Unless already set forth in an operating agreement, written records containing all of the following information:

183.0405(1)(e)1. 1. The value of each member's contribution made to the limited liability company as determined under s. 183.0501 (2).

183.0405(1)(e)2. 2. Records of the times at which or the events upon which any additional contributions are agreed to be made by each member.

183.0405(1)(e)3. 3. Any events upon which the limited liability company is to be dissolved and its business wound up.

183.0405(1)(e)4. 4. Other writings as required by an operating agreement.

183.0405(2) (2) Upon reasonable request, a member may, at the member's own expense, inspect and copy during ordinary business hours any limited liability company record required to be kept under sub. (1) and, unless otherwise provided in an operating agreement, any other limited liability company record, wherever the record is located.

183.0405(3) (3) Members or, if the management of the limited liability company is vested in one or more managers, managers shall provide, to the extent that the circumstances render it just and reasonable, true and full information of all things affecting the members to any member or to the legal representative of any member upon reasonable request of the member or the legal representative.

183.0405(4) (4) Failure of a limited liability company to keep or maintain any of the records or information required under this section shall not be grounds for imposing liability on any person for the debts and obligations of the limited liability company.

183.0405 History History: 1993 a. 112; 1995 a. 400.

183.0405 Annotation The scope of a member's right of inspection under sub. (2) is exceptionally broad and hinges on what constitutes an LLC record and the degree and kind of restrictions on access that upon reasonable request may impose. Kasten v. Doral Dental USA, 2007 WI 76, 301 Wis. 2d 598, 733 N.W.2d 300, 05-0995.

183.0405 Annotation Inspection "upon reasonable request" in sub. (2) pertains to the breadth of an inspection request, as well as the timing and form of the inspection. One purpose of the "upon reasonable request" requirement is to protect the company from member inspection requests that impose undue financial burdens on the company. Whether an inspection request is unreasonable requires balancing the statute's bias in favor of member access to records against the costs of the inspection to the company. Kasten v. Doral Dental USA, 2007 WI 76, 301 Wis. 2d 598, 733 N.W.2d 300, 05-0995.

183.0405 Annotation When applying the balancing test to determine whether a request for records imposes undue financial burdens, a number of factors may be relevant, including: 1) whether the request is restricted by date or subject matter; 2) the reason given, if any, for the request, and whether the request is related to that reason; 3) the importance of the information to the member's interest in the company; and 4) whether the information may be obtained from another source. Kasten v. Doral Dental USA, 2007 WI 76, 301 Wis. 2d 598, 733 N.W.2d 300, 05-0995.

183.0405 Annotation Sub. (3) establishes a member right to true and full information, without regard to whether that information is recorded and stored as a record or document, but restricted to information affecting the members and to the extent that the circumstances render the provision of the information just and reasonable. "All things affecting the members" means all things affecting the requesting member's financial interest in the company. To the extent records and documents requested contain information affecting a member's financial interest in the company, the information contained in the records or documents must be furnished to the requesting member. Kasten v. Doral Dental USA, 2007 WI 76, 301 Wis. 2d 598, 733 N.W.2d 300, 05-0995.



183.0501 Contributions.

183.0501  Contributions.

183.0501(1)(1) A member's contributions to a limited liability company may consist of cash, property or services rendered, or promissory notes or other written obligations to provide cash or property or to perform services.

183.0501(2) (2) The value of a member's contribution shall be determined in the manner provided in an operating agreement. If the members do not enter into an operating agreement or if an operating agreement does not so provide, the value of a contribution shall be approved by the members under s. 183.0404 (2) (f). That value shall be properly reflected in the records and information kept by the limited liability company under s. 183.0405 (1) and the value shall be binding and conclusive on the limited liability company and its members.

183.0501 History History: 1993 a. 112.



183.0502 Liability for contribution.

183.0502  Liability for contribution.

183.0502(1) (1) An obligation of a member to provide cash or property or to perform services as a contribution to a limited liability company is not enforceable unless specified in a writing signed by the member.

183.0502(2) (2) Unless otherwise provided in an operating agreement, a member is obligated to a limited liability company to perform any enforceable promise to provide cash or property or to perform services, even if the member is unable to perform because of death, disability or any other reason. If a member does not provide cash, property or services as promised, the member is obligated at the option of the limited liability company to provide cash equal to that portion of the value, as stated in the records required to be kept under s. 183.0405 (1), of the stated contribution that has not been fulfilled.

183.0502(3) (3) Unless otherwise provided in an operating agreement, a member's obligation to provide cash or property or perform services as a contribution to the limited liability company may be compromised only by the written consent of all of the members.

183.0502 History History: 1993 a. 112.



183.0503 Allocation of profits and losses.

183.0503  Allocation of profits and losses. The profits and losses of a limited liability company shall be allocated among the members in the manner provided in an operating agreement. If the members do not enter into an operating agreement or the operating agreement does not so provide, profits and losses shall be allocated on the basis of value, as stated in the records required to be kept under s. 183.0405 (1), of the contributions made by each member.

183.0503 History History: 1993 a. 112.



183.0504 Series of members, managers, or limited liability company interests.

183.0504  Series of members, managers, or limited liability company interests. An operating agreement may establish, or provide for the establishment of, designated series or classes of members, managers, or limited liability company interests that have separate or different preferences, limitations, rights, or duties, with respect to profits, losses, distributions, voting, property, or other incidents associated with the limited liability company.

183.0504 History History: 2001 a. 44.



183.0601 Interim distributions.

183.0601  Interim distributions. Except as provided in this subchapter, a member is entitled to receive distributions from a limited liability company, before the member's dissociation from the limited liability company and before its dissolution and winding up, to the extent and at the times or upon the events specified in an operating agreement, or, if not otherwise provided in an operating agreement, to the extent and at the times determined by the members or managers under s. 183.0404 (1).

183.0601 History History: 1993 a. 112; 1995 a. 400.



183.0602 Allocation of distributions.

183.0602  Allocation of distributions. Distributions of cash or other assets of a limited liability company shall be allocated among the members as provided in an operating agreement. If the members do not enter into an operating agreement or the operating agreement does not so provide, distributions shall be allocated in the same manner that profits are allocated under s. 183.0503.

183.0602 History History: 1993 a. 112; 1995 a. 400.



183.0603 Distribution upon partial redemption.

183.0603  Distribution upon partial redemption. Except as provided in this subchapter, upon the distribution in partial redemption by a limited liability company of a member's interest, the redeeming member is entitled to receive with respect to the redeemed interest any distribution to which the member is entitled under an operating agreement and, if not otherwise provided in an operating agreement, within a reasonable time after the redemption, the redeeming member is entitled to receive the fair value of the redeemed interest as of the date of redemption based on the member's right to share in distributions from the limited liability company.

183.0603 History History: 1993 a. 112.



183.0604 Distribution upon dissociation.

183.0604  Distribution upon dissociation. Except as otherwise provided in this subchapter, upon an event of dissociation under s. 183.0802 that does not cause dissolution of the limited liability company, a dissociating member is entitled to receive any distribution to which the member is entitled under an operating agreement and, if not otherwise provided in an operating agreement, within a reasonable time after dissociation, the dissociating member is entitled to receive a distribution in complete redemption of the fair value of the member's interest in the limited liability company as of the date of dissociation based on the member's right to share in distributions from the limited liability company.

183.0604 History History: 1993 a. 112.



183.0605 Distribution in kind.

183.0605  Distribution in kind. Unless otherwise provided in an operating agreement, all of the following apply:

183.0605(1) (1) A member may not demand and receive any distribution from a limited liability company in any form other than cash, regardless of the form of the member's contribution to the limited liability company.

183.0605(2) (2) A member may not be compelled to accept a distribution of any asset in kind from a limited liability company to the extent that the percentage of the asset distributed to the member exceeds the percentage in which the member shares in distributions from the limited liability company.

183.0605 History History: 1993 a. 112.



183.0606 Right to distribution.

183.0606  Right to distribution. At the time that a member becomes entitled to receive a distribution from a limited liability company, the member has the status of and is entitled to all remedies available to a creditor of the limited liability company with respect to the distribution.

183.0606 History History: 1993 a. 112.



183.0607 Limitations on distribution.

183.0607  Limitations on distribution.

183.0607(1) (1) A limited liability company may not declare or make a distribution to any of its members if, after giving effect to the distribution, any of the following would occur:

183.0607(1)(a) (a) The limited liability company would be unable to pay its debts as they become due in the usual course of business.

183.0607(1)(b) (b) The fair value of the limited liability company's total assets would be less than the sum of its total liabilities plus, unless an operating agreement provides otherwise, the amount that would be needed, if the limited liability company were to be dissolved at the time of the distribution, to satisfy the preferential rights upon dissolution of members, if any, whose preferential rights are superior to those of the members receiving the distribution.

183.0607(2) (2) A limited liability company may base a determination that a distribution is not prohibited by sub. (1) on any of the following:

183.0607(2)(a) (a) Financial statements and other financial data prepared on the basis of accounting practices and principles that are reasonable under the circumstances.

183.0607(2)(b) (b) A fair valuation or other method that is reasonable under the circumstances.

183.0607(3) (3) Except as provided in sub. (5), the effect of a distribution for purposes of sub. (1) is measured as of the following date:

183.0607(3)(a) (a) The date on which the distribution is authorized if the payment occurs within 120 days after the date of authorization.

183.0607(3)(b) (b) The date on which payment is made if the payment occurs more than 120 days after the date of authorization.

183.0607(4) (4) A limited liability company's indebtedness to a member incurred by reason of a distribution made in accordance with this section is at parity with the limited liability company's indebtedness to its general, unsecured creditors, except to the extent subordinated by written agreement. This subsection does not affect the validity or priority of a security interest in a limited liability company's property that is created to secure the indebtedness to the member.

183.0607(5) (5) Indebtedness of a limited liability company, including indebtedness issued as a distribution, is not considered a liability for purposes of a determination under sub. (1) if the terms of the indebtedness provide that payment of principal and interest is to be made only if, and to the extent that, payment of a distribution to members could then be made under this section. If indebtedness is issued as a distribution, each payment of principal or interest on the indebtedness is treated as a distribution, the effect of which is measured on the date on which the payment is made.

183.0607 History History: 1993 a. 112.



183.0608 Liability for wrongful distribution.

183.0608  Liability for wrongful distribution.

183.0608(1) (1) Except as provided in sub. (3), a member or manager who votes for or assents to a distribution in violation of s. 183.0607 or of an operating agreement is personally liable to the limited liability company for the amount of the distribution that exceeds what could have been distributed without violating s. 183.0607 or the operating agreement.

183.0608(2) (2) Each member or manager who is liable under sub. (1) for a wrongful distribution is entitled to contribution from all of the following persons:

183.0608(2)(a) (a) Every other member or manager who could be held liable under sub. (1) for the wrongful distribution.

183.0608(2)(b) (b) Every member for the amount that the member received knowing that the distribution was made in violation of s. 183.0607 or of an operating agreement.

183.0608(3) (3) A proceeding under this section is barred unless it is brought within 2 years after the date on which the effect of the distribution was measured under s. 183.0607.

183.0608 History History: 1993 a. 112.



183.0701 Ownership of limited liability company property.

183.0701  Ownership of limited liability company property.

183.0701(1)(1) All property originally transferred to or subsequently acquired by or on account of a limited liability company is property of the limited liability company and not of the members individually.

183.0701(2) (2) Property acquired with limited liability company funds is presumed to be limited liability company property.

183.0701(3) (3) Property may be acquired, held and conveyed in the name of a limited liability company. Any interest in real property may be acquired in the name of a limited liability company and title to any interest so acquired shall vest in the limited liability company rather than in the members individually.

183.0701 History History: 1993 a. 112.



183.0702 Transfer of property.

183.0702  Transfer of property.

183.0702(1) (1) Except as provided in sub. (2), property of a limited liability company held in the name of the limited liability company may be transferred by an instrument of transfer executed by any member in the name of the limited liability company.

183.0702(2) (2) If management of a limited liability company is vested in one or more managers, all of the following apply:

183.0702(2)(a) (a) Title to property of the limited liability company that is held in the name of the limited liability company may be transferred by an instrument of transfer executed by any manager in the name of the limited liability company.

183.0702(2)(b) (b) A member who is not a manager does not have authority, in the member's capacity as a member, to transfer title to property of the limited liability company.

183.0702 History History: 1993 a. 112; 1995 a. 400.



183.0703 Nature of limited liability company interest.

183.0703  Nature of limited liability company interest. A limited liability company interest is personal property.

183.0703 History History: 1993 a. 112.



183.0704 Assignment of limited liability company interest.

183.0704  Assignment of limited liability company interest.

183.0704(1)(1) Unless otherwise provided in an operating agreement, all of the following apply:

183.0704(1)(a) (a) A limited liability company interest is assignable in whole or in part.

183.0704(1)(b) (b) An assignment of a limited liability company interest entitles the assignee to receive only the distributions and to share in the allocations of profits and losses to which the assignor would be entitled with respect to the assigned interest.

183.0704(1)(c) (c) An assignment of a limited liability company interest does not dissolve the limited liability company.

183.0704(1)(d) (d) Unless and until the assignee becomes a member of the limited liability company under s. 183.0706, an assignment of a limited liability company interest does not entitle the assignee to participate in the management of the business of the limited liability company or to become or exercise any rights of a member nor does an assignment result in the assignee having liability as a member of the limited liability company as a result of the assignment.

183.0704(1)(e) (e) Unless and until the assignee of a limited liability company interest becomes a member of the limited liability company under s. 183.0706, the assignor continues to be a member and to have the power to exercise the rights of a member, subject to the members' right to remove the assignor under s. 183.0802.

183.0704(1)(f) (f) The assignor of a limited liability company interest is not released from any personal liability arising under this chapter as a member of the limited liability company solely as a result of the assignment.

183.0704(2) (2) An operating agreement may provide that a member's limited liability company interest may be evidenced by a certificate of limited liability company interest issued by the limited liability company and may also provide for the assignment or transfer of any interest represented by the certificate.

183.0704(3) (3) Unless otherwise provided in an operating agreement, the pledge of, or the granting of a security interest, lien or other encumbrance in or against any or all of a member's limited liability company interest is not an assignment and shall not cause the member to be an assignor or to cease to have the power to exercise any rights or powers of a member.

183.0704 History History: 1993 a. 112.

183.0704 Annotation When Does a Member's Interest in an LLC Become a Security? Briska. Wis. Law. Sept. 1994.



183.0705 Rights of judgment creditor.

183.0705  Rights of judgment creditor. On application to a court of competent jurisdiction by any judgment creditor of a member, the court may charge the member's limited liability company interest with payment of the unsatisfied amount of the judgment. To the extent so charged, the judgment creditor has only the rights of an assignee of the member's limited liability company interest. This section does not deprive any member of the benefit of any exemption laws applicable to the limited liability company interest.

183.0705 History History: 1993 a. 112.



183.0706 Right of assignee to become a member.

183.0706  Right of assignee to become a member.

183.0706(1)(1) Unless otherwise provided in an operating agreement, an assignee of a limited liability company interest may become a member only if the other members unanimously consent. The consent of a member may be evidenced in any manner specified in an operating agreement, but in the absence of such specification, consent shall be evidenced by a written instrument that is dated and signed by the member.

183.0706(2) (2)

183.0706(2)(a)(a) An assignee of a limited liability company interest who becomes a member has, to the extent assigned, the rights and powers, and is subject to the restrictions and liabilities, of the assignor under an operating agreement and this chapter. An assignee who becomes a member is liable for any of the assignor's obligations under an operating agreement and this chapter to the limited liability company.

183.0706(2)(b) (b) Notwithstanding par. (a), an assignee is not obligated for liabilities of which the assignee had no knowledge at the time the assignee became a member or which could not be ascertained from any written records of the limited liability company kept under s. 183.0405 (1).

183.0706(3) (3) Unless otherwise provided in an operating agreement, an assignor of a limited liability company interest is not released from any liability of the assignor to the limited liability company under this chapter without the written consent of all of the members, whether or not the assignee becomes a member.

183.0706 History History: 1993 a. 112; 1995 a. 400.



183.0707 Powers of legal representative.

183.0707  Powers of legal representative. If a member who is an individual dies or is adjudged to be incompetent to manage his or her person or estate by a court of competent jurisdiction, the member's personal representative, administrator, guardian, conservator, trustee or other legal representative shall have all of the rights of an assignee of the member's interest. If a member is a corporation, trust, partnership, limited liability company or other entity and is dissolved or terminated, its legal representative or successor shall have all of the rights of an assignee of the member's interest.

183.0707 History History: 1993 a. 112; 1995 a. 400.



183.0801 Admission of members.

183.0801  Admission of members.

183.0801(1) (1) In connection with the formation of a limited liability company, a person acquiring a limited liability company interest is admitted as a member of the limited liability company upon the later of the following to occur:

183.0801(1)(a) (a) The formation of the limited liability company.

183.0801(1)(b) (b) The time provided in and upon compliance with an operating agreement or, if the limited liability company does not have an operating agreement or an operating agreement does not so provide, on the effective date of the person's admission as reflected in the records of the limited liability company maintained under s. 183.0405 (1).

183.0801(2) (2) After the formation of a limited liability company, a person acquiring a limited liability company interest is admitted as a member of the limited liability company:

183.0801(2)(a) (a) In the case of a person acquiring a limited liability company interest directly from the limited liability company, at the time provided in and upon compliance with an operating agreement or, if the limited liability company does not have an operating agreement or an operating agreement does not so provide, upon the consent of all members and on the effective date of the person's admission as reflected in the records of the limited liability company maintained under s. 183.0405 (1).

183.0801(2)(b) (b) In the case of an assignee of a limited liability company interest, as provided in s. 183.0706 (1) and at the time provided in and upon compliance with an operating agreement or, if the limited liability company does not have an operating agreement or an operating agreement does not so provide, on the effective date of the person's admission as reflected in the records of the limited liability company maintained under s. 183.0405 (1).

183.0801 History History: 1993 a. 112; 1995 a. 400.



183.0802 Events of dissociation.

183.0802  Events of dissociation.

183.0802(1) (1) A person ceases to be a member of a limited liability company upon the occurrence of, and at the time of, any of the following events:

183.0802(1)(a) (a) The member withdraws by voluntary act from the limited liability company under sub. (3).

183.0802(1)(b) (b) The member assigns all of the member's interest in the limited liability company and one or more assignees are admitted as members under s. 183.0706 (1).

183.0802(1)(c) (c) The member is removed as a member in accordance with an operating agreement.

183.0802(1)(cm) (cm) Unless otherwise provided in an operating agreement, the member assigns all of the member's interest in the limited liability company if the member is removed by the affirmative vote of the members as determined under s. 183.0404 (1) (a), except that the vote of the member who assigns all of the member's interest shall be excluded.

183.0802(1)(d) (d) Unless otherwise provided in an operating agreement or by the written consent of all members at the time of the event, the member does any of the following:

183.0802(1)(d)1. 1. Makes an assignment for the benefit of creditors.

183.0802(1)(d)2. 2. Files a voluntary petition in bankruptcy.

183.0802(1)(d)3. 3. Becomes the subject of an order for relief under the federal bankruptcy laws.

183.0802(1)(d)4. 4. Files a petition or answer seeking for the member any reorganization, arrangement, composition, readjustment, liquidation, dissolution or similar relief under any statute, law or regulation.

183.0802(1)(d)5. 5. Files an answer or other pleading admitting or failing to contest the material allegations of a petition filed against the member in any proceeding under subd. 4.

183.0802(1)(d)6. 6. Seeks, consents to or acquiesces in the appointment of a trustee, receiver or liquidator of the member or of all or any substantial part of the member's properties.

183.0802(1)(e) (e) Unless otherwise provided in an operating agreement or by the written consent of all members:

183.0802(1)(e)1. 1. At the expiration of 120 days after the commencement of any involuntary proceeding against the member seeking reorganization, arrangement, composition, readjustment, liquidation, dissolution or similar relief under any statute, law or regulation, if the proceeding has not been dismissed.

183.0802(1)(e)2. 2. At the expiration of 120 days after the appointment without the member's consent or acquiescence of a trustee, receiver or liquidator of the member or of all or any substantial part of the member's properties, if the appointment is not vacated or stayed, or at the expiration of 120 days after the expiration of any stay, if the appointment is not vacated.

183.0802(1)(f) (f) Unless otherwise provided in an operating agreement or by the written consent of all members, if the member is an individual:

183.0802(1)(f)1. 1. The member's death.

183.0802(1)(f)2. 2. The entry of an order by a court of competent jurisdiction adjudicating the member incompetent to manage the member's person or estate.

183.0802(1)(g) (g) Unless otherwise provided in an operating agreement or by the written consent of all members at the time, if the member is a trust or is acting as a member by virtue of being a trustee of a trust, the termination of the trust, but not merely the substitution of a new trustee.

183.0802(1)(h) (h) Unless otherwise provided in an operating agreement or by the written consent of all members at the time, if the member is a separate domestic or foreign limited liability company, the dissolution and commencement of winding up of the separate domestic or foreign limited liability company.

183.0802(1)(i) (i) Unless otherwise provided in an operating agreement or by the written consent of all members at the time, if the member is a corporation, the filing of articles of dissolution for the corporation or the revocation of its charter and the lapse of the time provided by the laws of the state of incorporation without a reinstatement of its charter.

183.0802(1)(j) (j) Unless otherwise provided in an operating agreement or by the written consent of all members at the time, if the member is an estate, the distribution by the fiduciary of the estate's entire interest in the limited liability company.

183.0802(1)(k) (k) Unless otherwise provided in an operating agreement or by the written consent of all members at the time, if the member is a partnership or other entity not described under pars. (g) to (j), the dissolution of the partnership or entity.

183.0802(2) (2) The members may provide in an operating agreement for other events the occurrence of which result in a person ceasing to be a member of the limited liability company.

183.0802(3) (3)

183.0802(3)(a)(a) Except as provided in par. (b), a member may voluntarily withdraw from a limited liability company at any time by giving written notice to the other members, or on any other terms as are provided in an operating agreement. If the withdrawal occurs as a result of wrongful conduct of the member, the limited liability company may recover from the withdrawing member damages as a result of the wrongful conduct and may offset the damages against the amount otherwise distributable to the member, in addition to pursuing any remedies provided for in an operating agreement or otherwise available under applicable law.

183.0802(3)(b) (b) If a member acquired an interest in a limited liability company for no or nominal consideration or owns an interest as to which the power to withdraw is prohibited or otherwise restricted in the operating agreement, the member may withdraw from the limited liability company with respect to that interest only in accordance with the operating agreement and only at the time or upon the occurrence of an event specified in the operating agreement. If the operating agreement does not specify the time or the event upon the occurrence of which the member may withdraw, a member who acquired an interest in the limited liability company for no or nominal consideration may not withdraw prior to the time for the dissolution and commencement of winding up of the limited liability company without the written consent of all members of the limited liability company. Unless otherwise provided in an operating agreement, in the case of a limited liability company that is organized for a definite term or particular undertaking, the operating agreement shall be considered to provide that a member may not withdraw before the expiration of that term or completion of that undertaking.

183.0802 History History: 1993 a. 112; 1995 a. 400; 1997 a. 27; 2001 a. 44.



183.0901 Dissolution.

183.0901  Dissolution. A limited liability company is dissolved and its affairs shall be wound up upon the happening of the first of the following:

183.0901(1) (1) The occurrence of events specified in an operating agreement.

183.0901(2) (2) The written consent of all members.

183.0901(3) (3) The department administratively dissolves the limited liability company under s. 183.09025 (2) (c), unless the limited liability company is subsequently reinstated under s. 183.09025 (4) (b) or pursuant to judicial review under ss. 227.52 to 227.58.

183.0901(4) (4) For a limited liability company organized before October 1, 2002, an event of dissociation of a member, unless any of the following applies:

183.0901(4)(a) (a) The business of the limited liability company is continued by the consent of all of the remaining members within 90 days after the date on which the event occurs at which time the remaining members may agree to the admission of one or more additional members or to the appointment of one or more additional managers, or both.

183.0901(4)(b) (b) Otherwise provided in an operating agreement.

183.0901(5) (5) Entry of a decree of judicial dissolution under s. 183.0902.

183.0901 History History: 1993 a. 112; 1995 a. 400; 2001 a. 44; 2003 a. 33.



183.0902 Judicial dissolution.

183.0902  Judicial dissolution. In a proceeding by or for a member, the circuit court for the county where the limited liability company's principal office, or, if none in this state, its registered office, is or was last located may order dissolution of a limited liability company if any of the following is established:

183.0902(1) (1) That it is not reasonably practicable to carry on the business of the limited liability company.

183.0902(2) (2) That the limited liability company is not acting in conformity with an operating agreement.

183.0902(3) (3) That one or more managers are acting or will act in a manner that is illegal, oppressive or fraudulent.

183.0902(4) (4) That one or more members in control of the limited liability company are acting or will act in a manner that is illegal, oppressive or fraudulent.

183.0902(5) (5) That limited liability company assets are being misapplied or wasted.

183.0902 History History: 1993 a. 112.

183.0902 Annotation When one LLP member intentionally made an outrageous offer to buy out the other member, but did nothing to close the transaction when the other accepted and opposed every motion brought by the offeree, as well as those requested by the court appointed receiver, the offeror's behavior not only lacked good faith but also was oppressive. Decker v. Decker, 2006 WI App 247, 298 Wis. 2d 141, 726 N.W.2d 664, 04-3112.



183.09025 Administrative dissolution and reinstatement.

183.09025  Administrative dissolution and reinstatement.

183.09025(1)(1)  Grounds for administrative dissolution. The department may bring a proceeding under sub. (2) to administratively dissolve any limited liability company that does not deliver to the department the limited liability company's complete annual report within one year after the annual report is due.

183.09025(2) (2) Procedure for administrative dissolution.

183.09025(2)(a)(a) If the department determines that grounds exist under sub. (1) for dissolving a limited liability company, the department shall mail the limited liability company a notice of the determination. The notice shall be in writing and addressed to the registered office of the limited liability company.

183.09025(2)(b) (b) Within 60 days after the date on which the notice is received or the date on which the notice under par. (d) is posted, the limited liability company shall correct each ground for dissolution or demonstrate to the reasonable satisfaction of the department that each ground determined by the department does not exist.

183.09025(2)(c) (c) If a limited liability company fails to satisfy par. (b), the department shall administratively dissolve the limited liability company. The department shall enter a notation in its records to reflect each ground for dissolution and the effective date of dissolution and shall mail the limited liability company a notice of those facts and a certificate of dissolution. The notice and certificate shall be in writing and addressed to the registered office of the limited liability company. The dissolution is subject to judicial review as provided in ss. 227.52 to 227.58.

183.09025(2)(d) (d) If a notice under par. (a) or (c) is returned to the department as undeliverable, the department shall again mail the notice to the limited liability company as provided under that paragraph. If the notice is again returned to the department as undeliverable, the department shall give the notice by posting the notice on the department's Internet site.

183.09025(3) (3) Use of name following administrative dissolution. A limited liability company's right to the exclusive use of its name terminates on the date of the administrative dissolution under sub. (2) (c).

183.09025(4) (4) Reinstatement.

183.09025(4)(a)(a) A limited liability company that is administratively dissolved under sub. (2) (c) may apply to the department for reinstatement. The application shall include all of the following:

183.09025(4)(a)1. 1. The name of the limited liability company and the date on which it was administratively dissolved.

183.09025(4)(a)2. 2. A statement that each ground for dissolution either did not exist or has been cured.

183.09025(4)(a)3. 3. A statement that the limited liability company's name satisfies s. 183.0103.

183.09025(4)(b) (b) The department shall cancel the certificate of dissolution and issue a certificate of reinstatement under this paragraph if the department determines that the application contains the information required under par. (a), that the information is correct, and that all fees and penalties owed by the limited liability company to the department under this chapter have been paid. The certificate of reinstatement shall state the department's determination under this paragraph and the effective date of reinstatement. The department shall file the certificate and provide a copy to the limited liability company or its representative.

183.09025(4)(c) (c) When the reinstatement becomes effective, it shall relate back to and take effect as of the effective date of the administrative dissolution, and the limited liability company may resume carrying on its business as if the administrative dissolution had never occurred.

183.09025(4)(d) (d) If the department denies a limited liability company's application for reinstatement under par. (a), the department shall serve the limited liability company with a written notice of denial that explains each reason for the denial. The denial is subject to judicial review as provided in ss. 227.52 to 227.58.

183.09025 History History: 2003 a. 33; 2005 a. 132; 2011 a. 234; 2013 a. 20.



183.0903 Winding up.

183.0903  Winding up. A dissolved limited liability company continues its legal existence but may not carry on any business except that which is appropriate to wind up and liquidate its business. Unless otherwise provided in an operating agreement:

183.0903(1) (1) The business of the limited liability company may be wound up by any of the following:

183.0903(1)(a) (a) The members or managers who have authority under s. 183.0401 to manage the limited liability company before dissolution.

183.0903(1)(b) (b) If one or more of the members or managers who have authority to manage the limited liability company have engaged in wrongful conduct, or upon other cause shown, on application of any member or any member's legal representative or assignee, the circuit court for the county where the limited liability company's principal office, or, if none in this state, its registered office, is or was last located.

183.0903(2) (2) The persons winding up the business of the limited liability company may do all of the following in the name of and on behalf of the limited liability company:

183.0903(2)(a) (a) Collect its assets.

183.0903(2)(b) (b) Prosecute and defend suits.

183.0903(2)(c) (c) Take any action necessary to settle and close the business of the limited liability company.

183.0903(2)(d) (d) Dispose of and transfer the property of the limited liability company.

183.0903(2)(e) (e) Discharge or make provision for discharging the liabilities of the limited liability company.

183.0903(2)(f) (f) Distribute to the members any remaining assets of the limited liability company.

183.0903(3) (3) Dissolution of a limited liability company does not do any of the following:

183.0903(3)(a) (a) Transfer title to the limited liability company's property.

183.0903(3)(b) (b) Prevent transfer of all or part of a member's interest.

183.0903(3)(c) (c) Prevent commencement of a civil, criminal, administrative or investigatory proceeding by or against the limited liability company.

183.0903(3)(d) (d) Abate or suspend a civil, criminal, administrative or investigatory proceeding pending by or against the limited liability company at the time of dissolution.

183.0903(3)(e) (e) Terminate the authority of the registered agent of the limited liability company.

183.0903(3)(f) (f) Alter the limited liability of a member.

183.0903 History History: 1993 a. 112.



183.0904 Agency power of managers or members after dissolution.

183.0904  Agency power of managers or members after dissolution.

183.0904(1)(1) Except as provided in subs. (3), (4) and (5), after dissolution of the limited liability company, each of the members having authority to wind up the limited liability company's business may bind the limited liability company in any of the following ways:

183.0904(1)(a) (a) By any act appropriate for winding up the limited liability company's business or completing transactions unfinished at dissolution.

183.0904(1)(b) (b) By any transaction that would have bound the limited liability company if it had not been dissolved, if the other party to the transaction does not have notice of the dissolution.

183.0904(2) (2) The filing of the articles of dissolution shall be considered to constitute notice of dissolution for purposes of sub. (1) (b).

183.0904(3) (3) An act of a member that is not binding on a limited liability company under sub. (1) is binding if it is otherwise authorized by the limited liability company.

183.0904(4) (4) An act of a member that would be binding under sub. (1) or that otherwise would be authorized but which is in contravention of a restriction on authority shall not bind a limited liability company to persons having knowledge of the restriction.

183.0904(5) (5) If management of a limited liability company is vested in one or more managers, a manager shall have the authority of a member under sub. (1), and a member shall not have that authority if the member is acting solely in the capacity of a member.

183.0904 History History: 1993 a. 112.



183.0905 Distribution of assets.

183.0905  Distribution of assets. Upon the winding up of a limited liability company, the assets shall be distributed in the following order:

183.0905(1) (1) To creditors, including, to the extent permitted by law, members who are creditors, in satisfaction of liabilities of the limited liability company.

183.0905(2) (2) Unless otherwise provided in an operating agreement, to members and former members in satisfaction of liabilities for distributions under ss. 183.0601, 183.0603 and 183.0604.

183.0905(3) (3) Unless otherwise provided in an operating agreement, to members and former members first for the return of their contributions in proportion to their respective values as specified in the records required to be maintained under s. 183.0405 (1) and, 2nd, for their membership interests in proportion to their respective rights to share in distributions from the limited liability company before dissolution.

183.0905 History History: 1993 a. 112.



183.0906 Articles of dissolution.

183.0906  Articles of dissolution.

183.0906(1m) (1m) After the dissolution of a limited liability company under s. 183.0901, the limited liability company may file articles of dissolution with the department that include all of the following:

183.0906(1m)(a) (a) The name of the limited liability company.

183.0906(1m)(b) (b) The date of filing of its articles of organization.

183.0906(1m)(c) (c) The statutory grounds under s. 183.0901 for dissolution.

183.0906(1m)(d) (d) The delayed effective date of the articles of dissolution under s. 183.0111 (2), if applicable.

183.0906(2m) (2m) A limited liability company may revoke a dissolution of the limited liability company under s. 183.0901 (1) within 120 days after the effective date of the dissolution. Revocation of the dissolution shall be authorized in the same manner that the dissolution was authorized. After the revocation of the dissolution is authorized, the limited liability company may revoke the dissolution by delivering to the department for filing a copy of the limited liability company's articles of dissolution and articles of revocation of dissolution, which shall include all of the following:

183.0906(2m)(a) (a) The name of the limited liability company.

183.0906(2m)(b) (b) The effective date of the dissolution that is being revoked.

183.0906(2m)(c) (c) The date on which the revocation of the dissolution was authorized.

183.0906(2m)(d) (d) A statement that the revocation of dissolution was authorized in the same manner as the dissolution or a statement that the revocation of dissolution was authorized under sub. (1m) (c).

183.0906(3m) (3m) On the effective date of articles of revocation of dissolution under sub. (2m), the revocation of dissolution shall relate back to, and take effect as of, the effective date of the dissolution, and the limited liability company may resume carrying on its business as if the dissolution never occurred.

183.0906 History History: 1993 a. 112; 1995 a. 27; 2007 a. 133; 2009 a. 180.



183.0907 Known claims against dissolved limited liability company.

183.0907  Known claims against dissolved limited liability company.

183.0907(1)(1) In this section, "claim" does not include a contingent liability or a claim based on an event occurring after the effective date of dissolution and does not include liability of a limited liability company for an additional assessment under s. 71.74 or for sales and use taxes determined as owing under s. 77.59.

183.0907(1m) (1m) Upon dissolution, a limited liability company may dispose of the known claims against it by filing articles of dissolution under s. 183.0906 and following the procedures in this section.

183.0907(2) (2) A dissolved limited liability company may notify its known claimants in writing of the dissolution at any time after the effective date of its articles of dissolution. The written notice shall include all of the following:

183.0907(2)(a) (a) A description of the pertinent information that must be included in a claim.

183.0907(2)(b) (b) A mailing address where a claim may be sent.

183.0907(2)(c) (c) The deadline, which may not be fewer than 120 days after the date of the written notice, by which the limited liability company must receive the claim.

183.0907(2)(d) (d) A statement that the claim will be barred if not received by the deadline.

183.0907(3) (3) A claim against the limited liability company is barred if any of the following occurs:

183.0907(3)(a) (a) A claimant who was given written notice under sub. (2) does not deliver the claim, in writing, to the limited liability company by the deadline specified in the notice.

183.0907(3)(b) (b) A claimant whose claim is rejected by the limited liability company does not commence a proceeding to enforce the claim within 90 days after receipt of the rejection notice.

183.0907(4) (4) In order to be effective, a rejection of a claim shall be in writing.

183.0907 History History: 1993 a. 112; 1995 a. 400.



183.0908 Unknown or contingent claims against dissolved limited liability company.

183.0908  Unknown or contingent claims against dissolved limited liability company.

183.0908(1) (1) At any time after the effective date of its articles of dissolution, a dissolved limited liability company may publish a notice of its dissolution under this section that requests that persons with claims, whether known or unknown, against the limited liability company or its members or managers, in their capacities as such, present the claims in accordance with the notice.

183.0908(2) (2) The notice shall be published as a class 1 notice, under ch. 985, in a newspaper of general circulation in the county in which the limited liability company's principal office or, if none in this state, its registered office is located.

183.0908(2m) (2m) The notice shall include all of the following:

183.0908(2m)(a) (a) A description of the information that must be included in a claim.

183.0908(2m)(b) (b) A mailing address where the claim may be sent.

183.0908(2m)(c) (c) A statement that a claim against the limited liability company or its members or managers will be barred unless a proceeding to enforce the claim is commenced within 2 years after the publication of the notice.

183.0908(3) (3) If a dissolved limited liability company publishes a notice under sub. (2), the claim of any of the following claimants against the limited liability company or its members or managers is barred unless the claimant commences a proceeding to enforce the claim within 2 years after the date of the publication of the notice:

183.0908(3)(a) (a) A claimant who did not receive written notice under s. 183.0907.

183.0908(3)(b) (b) A claimant whose claim was timely sent to the limited liability company under the deadline in s. 183.0907 but was not acted on.

183.0908(3)(c) (c) A claimant whose claim is contingent or based on an event occurring or to occur after the effective date of dissolution.

183.0908 History History: 1993 a. 112; 1995 a. 400.



183.0909 Enforcing claims.

183.0909  Enforcing claims. A claim not barred under s. 183.0907 or 183.0908 may be enforced under this section against any of the following:

183.0909(1) (1) The dissolved limited liability company, to the extent of its undistributed assets.

183.0909(2) (2) If the dissolved limited liability company's assets have been distributed in liquidation, a member of the limited liability company to the extent of the member's proportionate share of the claim or to the extent of the assets of the limited liability company distributed to the member in liquidation, whichever is less, but a member's total liability for all claims under this section may not exceed the total value of assets distributed to the member in liquidation.

183.0909 History History: 1995 a. 400.



183.1001 Law governing.

183.1001  Law governing.

183.1001(1)(1) The laws of the state or other jurisdiction under which a foreign limited liability company is organized shall govern its organization and internal affairs and the liability and authority of its managers and members, regardless of whether the foreign limited liability company obtained or should have obtained a certificate of registration under this chapter, except that a foreign limited liability company that has filed a certificate of conversion under s. 183.1207 (5) to become a domestic limited liability company shall be subject to the requirements of this chapter governing domestic limited liability companies on the effective date of the conversion and shall not be subject to the requirements of this chapter governing foreign limited liability companies.

183.1001(1m) (1m) A foreign limited liability company may not be denied a certificate of registration by reason of any difference between the laws of the state or other jurisdiction under which it is organized and the laws of this state.

183.1001(2) (2) A foreign limited liability company holding a valid certificate of registration in this state shall have no greater rights and privileges than a domestic limited liability company. Registration may not be considered to authorize a foreign limited liability company to exercise any powers or purposes that a domestic limited liability company is forbidden by law to exercise in this state.

183.1001 History History: 1993 a. 112; 2001 a. 44.



183.1002 Registration required.

183.1002  Registration required.

183.1002(1) (1) A foreign limited liability company may not transact business in this state until it obtains a certificate of registration from the department.

183.1002(2) (2) Activities that for purposes of sub. (1) do not constitute transacting business in this state include but are not limited to:

183.1002(2)(a) (a) Maintaining, defending or settling any civil, criminal, administrative or investigatory proceeding.

183.1002(2)(b) (b) Holding meetings of its members or managers or carrying on any other activities concerning its internal affairs.

183.1002(2)(c) (c) Maintaining financial institution accounts.

183.1002(2)(d) (d) Maintaining offices or agencies for the transfer, exchange and registration of the foreign limited liability company's own securities or interests or maintaining trustees or depositories with respect to those securities or interests.

183.1002(2)(e) (e) Selling through independent contractors.

183.1002(2)(f) (f) Soliciting or obtaining orders, by mail or through employees or agents or otherwise, if the orders require acceptance outside this state before they become contracts.

183.1002(2)(g) (g) Lending money or creating or acquiring indebtedness, mortgages, and security interests in property.

183.1002(2)(h) (h) Securing or collecting debts or enforcing mortgages and security interests in property securing the debts.

183.1002(2)(i) (i) Owning, without more, property.

183.1002(2)(j) (j) Conducting an isolated transaction that is completed within 30 days and that is not one in the course of repeated transactions of a like nature.

183.1002(2)(k) (k) Transacting business in interstate commerce.

183.1002(3) (3) A foreign limited liability company shall not be considered to be transacting business in this state solely because of any of the following:

183.1002(3)(a) (a) The foreign limited liability company owns a controlling interest in a corporation that is transacting business in this state.

183.1002(3)(b) (b) The foreign limited liability company is a limited partner of a limited partnership that is transacting business in this state.

183.1002(3)(c) (c) The foreign limited liability company is a member or manager of a limited liability company or foreign limited liability company that is transacting business in this state.

183.1002(3)(d) (d) The foreign limited liability partnership is a limited partner of a limited partnership that is transacting business in this state.

183.1002(4) (4) This section does not apply in determining the contracts or activities that may subject a foreign limited liability company to service of process or taxation in this state or to regulation under any other law of this state.

183.1002 History History: 1993 a. 112; 1995 a. 27, 97.



183.1003 Consequences of transacting business without registration.

183.1003  Consequences of transacting business without registration.

183.1003(1) (1) A foreign limited liability company transacting business in this state without a certificate of registration may not maintain a proceeding in a court of this state until the foreign limited liability company obtains a certificate of registration.

183.1003(2) (2) Neither the successor to a foreign limited liability company that transacted business in this state without a certificate of registration nor the assignee of a cause of action arising out of that business may maintain a proceeding based on that cause of action in a court in this state until the foreign limited liability company or its successor obtains a certificate of registration.

183.1003(3) (3) A court may stay a proceeding commenced by a foreign limited liability company, or its successor or assignee, until the court determines if the foreign limited liability company or its successor requires a certificate of registration. If the court determines that a certificate is required, the court may further stay the proceeding until the foreign limited liability company or its successor obtains the certificate of registration.

183.1003(4) (4) The failure of a foreign limited liability company to obtain a certificate of registration does not do any of the following:

183.1003(4)(a) (a) Impair the validity of any contract or act of the foreign limited liability company or its title to property in this state.

183.1003(4)(b) (b) Affect the right of any other party to a contract to maintain any action, suit or proceeding on a contract.

183.1003(4)(c) (c) Prevent the foreign limited liability company from defending any civil, criminal, administrative or investigatory proceeding in any court of this state.

183.1003(5) (5)

183.1003(5)(a)(a) A foreign limited liability company that transacts business in this state without a certificate of registration is liable to this state, for each year or any part of a year during which it transacted business in this state without a certificate of registration, in an amount equal to the sum of the following:

183.1003(5)(a)1. 1. All fees that would have been imposed by this chapter upon the foreign limited liability company had it applied for and received a certificate of registration.

183.1003(5)(a)2. 2. Fifty percent of the amount owed under subd. 1. or $5,000, whichever is less.

183.1003(5)(b) (b) The foreign limited liability company shall pay the amount owed under par. (a) to the department. The department may not issue a certificate of registration to the foreign limited liability company until the amount owed is paid. The attorney general may enforce a foreign limited liability company's obligation to pay to the department any amount owed under par. (a).

183.1003(6) (6) A member or manager of a foreign limited liability company is not liable for the debts and obligations of the limited liability company solely because the limited liability company transacted business in this state without a certificate of registration.

183.1003 History History: 1993 a. 112; 1995 a. 27.



183.1004 Application for certificate of registration.

183.1004  Application for certificate of registration. A foreign limited liability company may apply for a certificate of registration to transact business in this state by delivering an application to the department for filing. The application shall include all of the following:

183.1004(1) (1) The name of the foreign limited liability company and, if different, the name under which it proposes to transact business in this state.

183.1004(2) (2) The name of the state or other jurisdiction under whose laws it is organized.

183.1004(3) (3) The date of its organization.

183.1004(4) (4) The street address of its registered office in this state and the name of its registered agent at that office.

183.1004(5) (5) If management of the limited liability company is vested in one or more managers, a statement to that effect.

183.1004(6) (6) The street address of the office required to be maintained in the state or other jurisdiction of its organization by the laws of that state or jurisdiction or, if no office is required, its principal office.

183.1004(7) (7) A statement that the applicant is a foreign limited liability company.

183.1004 History History: 1993 a. 112; 1995 a. 27.



183.1005 Name.

183.1005  Name. A certificate of registration may not be issued to a foreign limited liability company unless its name satisfies s. 183.0103 (1) and (2). If the name under which a foreign limited liability company is registered in the jurisdiction of its formation does not satisfy s. 183.0103 (1) and (2), the foreign limited liability company may obtain a certificate of registration to transact business in this state under a fictitious name that is available and that satisfies s. 183.0103 (1) and (2).

183.1005 History History: 1993 a. 112.



183.1006 Amended certificate of registration.

183.1006  Amended certificate of registration.

183.1006(1) (1) A foreign limited liability company authorized to transact business in this state shall obtain an amended certificate of registration from the department if the foreign limited liability company changes any of the following:

183.1006(1)(a) (a) Its name or the fictitious name under which it has been issued a certificate of registration.

183.1006(1)(b) (b) The state or jurisdiction under whose laws it is organized or its date of organization.

183.1006(1)(c) (c) Whether management of the foreign limited liability company is vested in one or more managers.

183.1006(2) (2) The requirements of s. 183.1004 for obtaining an original certificate of registration apply to obtaining an amended certificate of registration.

183.1006 History History: 1993 a. 112; 1995 a. 27; 2001 a. 44.



183.1007 Registered office and registered agent of foreign limited liability company.

183.1007  Registered office and registered agent of foreign limited liability company. A foreign limited liability company authorized to transact business in this state shall continuously maintain in this state a registered office and registered agent. The registered office may, but need not, be the same as any of its places of business in this state, if any. The registered agent shall be any of the following:

183.1007(1) (1) An individual who resides in this state and whose business office is identical with the registered office.

183.1007(2) (2) A domestic corporation, a domestic limited liability company or a nonstock, nonprofit corporation incorporated in this state, whose business office is identical with the registered office.

183.1007(3) (3) A foreign corporation or foreign limited liability company authorized to transact business in this state, whose business office is identical with the registered office.

183.1007 History History: 1993 a. 112.



183.1008 Change of registered office or registered agent of foreign limited liability company.

183.1008  Change of registered office or registered agent of foreign limited liability company.

183.1008(1) (1) A foreign limited liability company authorized to transact business in this state may change its registered office or registered agent, or both, by delivering to the department for filing a statement of change that includes all of the following:

183.1008(1)(a) (a) The name of the foreign limited liability company and the name of the state or jurisdiction under whose law it is organized.

183.1008(1)(b) (b) The street address of its registered office as changed.

183.1008(1)(c) (c) The name of its registered agent as changed.

183.1008(1)(d) (d) A statement that after the change is made, the street addresses of its registered office and the business office of its registered agent will be identical.

183.1008(2) (2) If a registered agent changes the street address of the registered agent's business office, the registered agent may change the street address of the registered office of any foreign limited liability company for which the person is the registered agent by notifying the foreign limited liability company in writing of the change and by signing, either manually or in facsimile, and delivering to the department for filing a statement that complies with sub. (1) and recites that the foreign limited liability company has been notified of the change.

183.1008 History History: 1993 a. 112; 1995 a. 27, 400.



183.1009 Resignation of registered agent of foreign limited liability company.

183.1009  Resignation of registered agent of foreign limited liability company.

183.1009(1) (1) The registered agent of a foreign limited liability company may resign by signing and delivering to the department for filing a statement of resignation that includes all of the following information:

183.1009(1)(a) (a) The name of the foreign limited liability company for which the registered agent is acting.

183.1009(1)(b) (b) The name of the registered agent.

183.1009(1)(c) (c) The street address of the foreign limited liability company's current registered office and its principal office.

183.1009(1)(d) (d) A statement that the registered agent resigns.

183.1009(1)(e) (e) If applicable, a statement that the registered office is discontinued.

183.1009(2) (2) After filing the statement, the department shall mail a copy to the foreign limited liability company at its principal office.

183.1009(3) (3) The resignation is effective and, if applicable, the registered office is discontinued on the earlier of the following:

183.1009(3)(a) (a) Sixty days after the date determined under s. 183.0111 (1).

183.1009(3)(b) (b) The date on which the appointment of a successor registered agent is effective.

183.1009 History History: 1993 a. 112; 1995 a. 27.



183.1010 Service on foreign limited liability company.

183.1010  Service on foreign limited liability company.

183.1010(1)(1) Except as provided in subs. (2) and (3), the registered agent of a foreign limited liability company authorized to transact business in this state is the foreign limited liability company's agent for service of process, notice or demand required or permitted by law to be served on the foreign limited liability company.

183.1010(2) (2) A foreign limited liability company authorized to transact business in this state may be served in the manner provided in sub. (4) if the foreign limited liability company has no registered agent or its registered agent cannot with reasonable diligence be served.

183.1010(3) (3) A foreign limited liability company formerly authorized to transact business in this state may be served in the manner provided in sub. (4) in any civil, criminal, administrative or investigatory proceeding based on a cause of action arising while it was authorized to transact business in this state, if the foreign limited liability company has withdrawn its registration in this state under s. 183.1011.

183.1010(4) (4)

183.1010(4)(a)(a) With respect to a foreign limited liability company described in sub. (2) or (3), the foreign limited liability company may be served by registered or certified mail, return receipt requested, addressed to the foreign limited liability company at its principal office as shown on the records of the department, except as provided in par. (b). Service is perfected under this paragraph at the earliest of the following:

183.1010(4)(a)1. 1. The date on which the foreign limited liability company receives the mail.

183.1010(4)(a)2. 2. The date shown on the return receipt, if signed on behalf of the foreign limited liability company.

183.1010(4)(a)3. 3. Five days after the mail is deposited in the U.S. mail, if mailed postpaid and correctly addressed.

183.1010(4)(b) (b) Except as provided in s. 183.1021 (2g) (b), if the address of the foreign limited liability company's principal office cannot be determined from the records of the department, the foreign limited liability company may be served by publishing a class 3 notice, under ch. 985, in the community where the foreign limited liability company's principal office or, if not in this state, its registered office, as most recently designated in the records of the department, is located.

183.1010(5) (5) This section does not limit or affect the right to serve any process, notice or demand required or permitted by law to be served upon a foreign limited liability company in any other manner permitted by law.

183.1010 History History: 1993 a. 112; 1995 a. 27; 2011 a. 234.



183.1011 Withdrawal of registration.

183.1011  Withdrawal of registration.

183.1011(1) (1) A foreign limited liability company authorized to transact business in this state may not withdraw from this state until it obtains a certificate of withdrawal from the department.

183.1011(2) (2) A foreign limited liability company authorized to transact business in this state may apply for a certificate of withdrawal by delivering an application to the department for filing. The application shall include all of the following:

183.1011(2)(a) (a) The name of the foreign limited liability company and the name of the state or jurisdiction under whose laws it is organized.

183.1011(2)(b) (b) A statement that the foreign limited liability company is not transacting business in this state and that it surrenders its authority to transact business in this state.

183.1011(2)(c) (c) A statement that the foreign limited liability company revokes the authority of its registered agent to accept service on its behalf and that it consents to service of process under s. 183.1010 (3) and (4) in any civil, criminal, administrative or investigatory proceeding based on a cause of action arising while it was authorized to transact business in this state.

183.1011(2)(d) (d) An address to which a person may mail a copy of any process against the foreign limited liability company.

183.1011(2)(e) (e) A commitment to notify the department in the future of any change in the mailing address of the foreign limited liability company principal office.

183.1011 History History: 1993 a. 112; 1995 a. 27.

183.1011 Annotation When the legislature provides a specific default term on a topic and the operating agreement does not explicitly refer to that topic, it is reasonable to conclude the parties did not intend to override that default term. If an operating agreement is ambiguous as to whether the members intended to override a particular statutory default term, the statutory default term governs. An operating agreement that does not refer to voting on any particular matter does not explicitly address voting to authorize an action on behalf of an LLC and does not override sub. (1). Lenticular Europe, LLC v. Cunnally, 2005 WI App 33, 279 Wis. 2d 385, 693 N.W.2d 302, 04-1054.



183.1020 Grounds for revocation.

183.1020  Grounds for revocation.

183.1020(1) (1) Except as provided in sub. (2), the department may bring a proceeding under s. 183.1021 to revoke the certificate of registration of a foreign limited liability company registered to transact business in this state if any of the following applies:

183.1020(1)(a) (a) The foreign limited liability company fails to file its annual report with the department within 4 months after it is due.

183.1020(1)(b) (b) The foreign limited liability company does not pay, within 4 months after they are due, any fees or penalties due the department under this chapter.

183.1020(1)(c) (c) The foreign limited liability company is without a registered agent or registered office in this state for at least 6 months.

183.1020(1)(d) (d) The foreign limited liability company does not inform the department under s. 183.1008 or 183.1009 that its registered agent or registered office has changed, that its registered agent has resigned or that its registered office has been discontinued, within 6 months of the change, resignation or discontinuance.

183.1020(1)(e) (e) The foreign limited liability company obtained its certificate of registration through fraud.

183.1020(1)(f) (f) The department receives an authenticated certificate from the secretary of state or other official having custody of limited liability company records in the state or country under whose law the foreign limited liability company is incorporated stating that it has been dissolved or disappeared as the result of a merger.

183.1020(2) (2) If the department receives a certificate under sub. (1) (f) and a statement by the foreign limited liability company that the certificate is submitted by the foreign limited liability company to terminate its registration to transact business in this state, the department shall revoke the foreign limited liability company's certificate of registration under s. 183.1021 (2) (b).

183.1020(3) (3) A court may revoke under s. 946.87 the certificate of registration of a foreign limited liability company registered to transact business in this state. The court shall notify the department of the action, and the department shall revoke the foreign limited liability company's certificate of registration under s. 183.1021 (2) (b).

183.1020 History History: 1995 a. 27; 2001 a. 44.



183.1021 Procedure for and effect of revocation.

183.1021  Procedure for and effect of revocation.

183.1021(1) (1) If the department determines that one or more grounds exist under s. 183.1020 (1) for revocation of a certificate of registration, the department shall give the foreign limited liability company written notice of the determination by first class mail, addressed to the foreign limited liability company's registered office.

183.1021(2) (2)

183.1021(2)(a)(a) Within 60 days after the notice takes effect, the foreign limited liability company shall correct each ground for revocation or demonstrate to the reasonable satisfaction of the department that each ground determined by the department does not exist.

183.1021(2)(b) (b) If the foreign limited liability company fails to satisfy par. (a), the department may revoke the foreign limited liability company's certificate of registration by entering a notation in the department's records to reflect each ground for revocation and the effective date of the revocation. The department shall give written notice of those facts to the foreign limited liability company by first class mail, addressed to the foreign limited liability company's registered office.

183.1021(2g) (2g)

183.1021(2g)(a)(a) If a notice under sub. (1) or (2) (b) is returned to the department as undeliverable, the department shall again give written notice to the foreign limited liability company, addressed to the principal office of the foreign limited liability company.

183.1021(2g)(b) (b) If the notice under par. (a) is returned to the department as undeliverable or if the foreign limited liability company's principal office cannot be determined from the records of the department, the department shall give the notice by posting the notice on the department's Internet site.

183.1021(2r) (2r) A notice under sub. (1), (2) (b), or (2g) (a) takes effect at the earliest of the following:

183.1021(2r)(a) (a) When received.

183.1021(2r)(b) (b) Five days after its deposit in the U.S. mail, if mailed postpaid and correctly addressed.

183.1021(2r)(c) (c) On the date shown on the return receipt, if sent by registered or certified mail, return receipt requested, and the receipt is signed by or on behalf of the addressee.

183.1021(3) (3) The authority of a foreign limited liability company to transact business in this state, other than as provided in s. 183.1002 (2), ends on the effective date of revocation of its certificate of registration as reflected in the records of the department.

183.1021(4) (4) If the department or a court revokes a foreign limited liability company's certificate of registration, the foreign limited liability company may be served under s. 183.1010 (3) and (4) or the foreign limited liability company's registered agent may be served until the registered agent's authority is terminated, in any civil, criminal, administrative or investigatory proceeding based on a cause of action which arose while the foreign limited liability company was registered to transact business in this state.

183.1021(5) (5) Revocation of a foreign limited liability company's certificate of registration does not terminate the authority of its registered agent.

183.1021 History History: 1995 a. 27; 2001 a. 44; 2011 a. 234; 2013 a. 20.



183.1022 Appeal from revocation.

183.1022  Appeal from revocation.

183.1022(1) (1) A foreign limited liability company may appeal the department's revocation of its certificate of registration under s. 183.1020 (1) to the circuit court for the county where the foreign limited liability company's principal office or, if none in this state, its registered office is located, within 30 days after notice of revocation takes effect under s. 183.1021 (2r). The foreign limited liability company shall appeal by petitioning the court to set aside the revocation and attaching to the petition copies of its certificate of registration and the department's notice of revocation.

183.1022(2) (2) The court may order the department to reinstate the certificate of registration or may take any other action that the court considers appropriate.

183.1022(3) (3) The court's final decision may be appealed as in other civil proceedings.

183.1022 History History: 1995 a. 27; 2001 a. 44.



183.1101 Authority to sue on behalf of limited liability company.

183.1101  Authority to sue on behalf of limited liability company.

183.1101(1)(1) Unless otherwise provided in an operating agreement, an action on behalf of a limited liability company may be brought in the name of the limited liability company by one or more members of the limited liability company, whether or not the management of the limited liability company is vested in one or more managers, if the members are authorized to sue by the affirmative vote as described in s. 183.0404 (1) (a), except that the vote of any member who has an interest in the outcome of the action that is adverse to the interest of the limited liability company shall be excluded.

183.1101(2) (2) In an action brought on behalf of a limited liability company, the member bringing the action shall be a member at the time of bringing the action and at the time of the transaction which is the subject of the action or the person's status as a member devolved upon that person by operation of law or under the terms of an operating agreement from a person who was a member at the time of the transaction.

183.1101(3) (3) In an action brought on behalf of a limited liability company, the complaint shall describe with particularity the authorization of the member to bring the action and the determination of the authorization.

183.1101(4) (4) If an action brought on behalf of a limited liability company is successful, in whole or in part, as a result of a judgment, compromise or settlement of the action, the court may award the member bringing the action reasonable expenses, including reasonable attorney fees, from any recovery in the action or from the limited liability company.

183.1101 History History: 1993 a. 112; 1995 a. 400.

183.1101 Annotation This section does not require a formal vote or written consent. It requires the complaint to "describe with particularity the authorization of the member to bring this action." Carhart-Halaska International v. Carhart, Inc. 920 F. Supp. 2d 971 (2013).



183.1102 Effect of lack of authority to sue.

183.1102  Effect of lack of authority to sue. The lack of authority of a member to sue on behalf of a limited liability company may not be asserted by the limited liability company as a basis for bringing a subsequent suit on the same cause of action.

183.1102 History History: 1993 a. 112; 1995 a. 400.



183.1200 Definitions.

183.1200  Definitions. In this subchapter:

183.1200(1) (1) "Business entity" means a domestic business entity and a foreign business entity.

183.1200(2) (2) "Domestic business entity" means a corporation, as defined in s. 180.0103 (5), a domestic limited liability company, a limited partnership, as defined in s. 179.01 (7), or a corporation, as defined in s. 181.0103 (5).

183.1200(3) (3) "Foreign business entity" means a foreign limited liability company, a foreign limited partnership, as defined in s. 179.01 (4), a foreign corporation, as defined in s. 180.0103 (9), or a foreign corporation, as defined in s. 181.0103 (13).

183.1200 History History: 2001 a. 44.



183.1201 Merger.

183.1201  Merger.

183.1201(1)(1) Unless the context requires otherwise, in this subchapter, "limited liability company" includes a domestic limited liability company and a foreign limited liability company.

183.1201(2) (2) Unless otherwise provided in an operating agreement, one or more limited liability companies may merge with or into one or more other business entities if the merger is permitted under the applicable laws of the jurisdiction that governs each such other business entity and each business entity approves the plan of merger in the manner required by the laws applicable to the business entity.

183.1201(3) (3) Interests in a limited liability company that is a party to a merger may be exchanged for or converted into cash, property, shares, obligations of or interests in the surviving business entity, or of any other business entity.

183.1201 History History: 1993 a. 112; 2001 a. 44.



183.1202 Approval of merger.

183.1202  Approval of merger.

183.1202(1)(1) Unless otherwise provided in an operating agreement and except as provided in s. 180.11045 (2), a limited liability company that is a party to a proposed merger shall approve the plan of merger by an affirmative vote of members as described in s. 183.0404 (1) (a). Unless otherwise provided in an operating agreement or waived by the members, a limited liability company may obtain the approving vote of its members only after providing the members with not less than 10 nor more than 50 days' written notice of its intent to merge accompanied by the plan of merger.

183.1202(2) (2) Unless otherwise provided in an operating agreement, the manager or managers of a limited liability company may not approve a merger without also obtaining the approval of the limited liability company's members under sub. (1).

183.1202(3) (3) Each business entity, other than a domestic limited liability company, that is a party to a proposed merger shall approve the merger in the manner required by the laws applicable to the business entity.

183.1202(4) (4) Each business entity that is a party to the merger shall have any rights to abandon the merger that are provided for in the plan of merger or in the laws applicable to the business entity.

183.1202(5) (5) Upon approval of a merger, the limited liability company shall notify each member of the approval and of the effective date of the merger.

183.1202(6) (6) After a merger is authorized, and at any time before the articles of merger are filed with the department, the planned merger may be abandoned, subject to any contractual rights, without further action on the part of the shareholders or other owners, in accordance with the procedure set forth in the plan of merger or, if none is set forth, in the manner determined by the governing body of any business entity that is a party to the merger.

183.1202 History History: 1993 a. 112; 1995 a. 400; 2001 a. 44; 2005 a. 476.



183.1203 Plan of merger.

183.1203  Plan of merger. The plan of merger shall include all of the following:

183.1203(1) (1) The name, form of business entity, and identity of the jurisdiction governing each business entity that is a party to the merger and the name, form of business entity, and identity of the jurisdiction of the surviving business entity with, or into, which each other business entity proposes to merge.

183.1203(2) (2) The terms and conditions of the proposed merger.

183.1203(3) (3) The manner and basis of converting the interests in each business entity that is a party to the merger into shares, interests, obligations, or other securities of the surviving business entity or any other business entity or into cash or other property in whole or in part.

183.1203(4) (4) Amendments to the articles of organization or other similar governing document of the surviving business entity.

183.1203(5) (5) Other necessary or desirable provisions relating to the proposed merger.

183.1203 History History: 1993 a. 112; 1995 a. 400; 2001 a. 44.



183.1204 Articles of merger.

183.1204  Articles of merger.

183.1204(1)(1) The surviving business entity shall deliver to the department articles of merger that include all of the following:

183.1204(1)(a) (a) The plan of merger.

183.1204(1)(b) (b) The effective date and time of the merger, if the merger is to take effect at a time other than the close of business on the date of filing the articles of merger under s. 183.0111.

183.1204(1)(c) (c) A statement that the plan was approved by each domestic limited liability company that is a party to the merger in accordance with s. 183.1202, and by each other business entity that is a party to the merger in the manner required by the laws applicable to the business entity.

183.1204(1)(cm) (cm) A statement indicating whether a business entity that merged with or into the surviving entity in the merger has a fee simple ownership interest in any Wisconsin real estate.

183.1204(1)(e) (e) Other provisions relating to the merger, as determined by the surviving business entity.

183.1204(2) (2) A merger takes effect upon the effective date of the articles of merger.

183.1204 History History: 1993 a. 112; 1995 a. 27; 2001 a. 44; 2005 a. 476.



183.1205 Effects of merger.

183.1205  Effects of merger. A merger has the following effects:

183.1205(1) (1) Every other business entity that is a party to the merger merges into the surviving business entity, and the separate existence of every business entity, except the surviving business entity, ceases.

183.1205(1m) (1m)

183.1205(1m)(a)(a) If, under the laws applicable to a business entity that is a party to the merger, one or more of the owners thereof is liable for the debts and obligations of such business entity, such owner or owners shall continue to be liable for the debts and obligations of the business entity, but only for such debts and obligations accrued during the period or periods in which such laws are applicable to such owner or owners.

183.1205(1m)(b) (b) If, under the laws applicable to the surviving business entity, one or more of the owners thereof is liable for the debts and obligations of such business entity, the owner or owners of a business entity that is party to the merger, other than the surviving business entity, who become subject to such laws shall be liable for the debts and obligations of the surviving business entity to the extent provided in such laws, but only for such debts and obligations accrued after the merger. The owner or owners of the surviving business entity prior to the merger shall continue to be liable for the debts and obligations of the surviving business entity to the extent provided in par. (a).

183.1205(2) (2) The title to all property owned by each business entity that is a party to the merger is vested in the surviving business entity without reversion or impairment.

183.1205(3) (3) The surviving business entity has all liabilities of each business entity that is party to the merger.

183.1205(4) (4) A civil, criminal, administrative, or investigatory proceeding pending by or against any business entity that is a party to the merger may be continued as if the merger did not occur, or the surviving business entity may be substituted in the proceeding for the business entity whose existence ceased.

183.1205(5) (5) The articles of organization, certificate of limited partnership, or other similar governing document, whichever is applicable, of the surviving business entity shall be amended to the extent provided in the plan of merger.

183.1205(6) (6) The shares or other interests of each business entity that is party to the merger that are to be converted into shares, interests, obligations, or other securities of the surviving business entity or any other business entity or into cash or other property are converted, and the former holders of the shares or interests are entitled only to the rights provided in the articles of merger or to their rights under the laws applicable to each business entity that is a party to the merger.

183.1205(7) (7) If the surviving business entity is a foreign business entity, the department is the agent of the surviving foreign business entity for service of process in a proceeding to enforce any obligation of any business entity that is a party to the merger or the rights of the dissenting members or other owners of each business entity that is a party to the merger.

183.1205(8) (8) When a merger takes effect, any surviving foreign business entity of the merger shall promptly pay to the dissenting shareholders of each domestic corporation or dissenting owners of each other domestic business entity that is a party to the merger the amount, if any, to which they are entitled under ss. 180.1301 to 180.1331 or under any law applicable to the other domestic business entity.

183.1205 History History: 1993 a. 112; 2001 a. 44; 2005 a. 476.



183.1206 Right to object.

183.1206  Right to object. Unless otherwise provided in an operating agreement, upon receipt of the notice required by s. 183.1202 (5), a member of a limited liability company who did not vote in favor of the merger may, within 20 days after the date of the notice, voluntarily dissociate from the limited liability company under s. 183.0802 (3) and receive fair value for the member's limited liability company interest under s. 183.0604. The rights afforded to shareholders, partners, or other owners of other business entities shall be as required or provided by the laws applicable to the other business entities.

183.1206 History History: 1993 a. 112; 2001 a. 44.



183.1207 Conversion.

183.1207  Conversion.

183.1207(1)(1)

183.1207(1)(a)(a) A domestic limited liability company may convert to another form of business entity if it satisfies the requirements under this section and if the conversion is permitted under the applicable law of the jurisdiction that governs the organization of the business entity into which the domestic limited liability company is converting.

183.1207(1)(b) (b) In addition to satisfying any applicable legal requirements of the jurisdiction that governs the organization of the business entity into which the domestic limited liability company is converting and that relate to the submission and approval of a plan of conversion, the domestic limited liability company shall comply with the procedures that govern a plan of merger under s. 183.1202 for the submission and approval of a plan of conversion.

183.1207(2) (2)

183.1207(2)(a)(a) A business entity other than a domestic limited liability company may convert to a domestic limited liability company if it satisfies the requirements under this section and if the conversion is permitted under the applicable law of the jurisdiction that governs the business entity.

183.1207(2)(b) (b) A business entity converting into a domestic limited liability company shall comply with the procedures that govern the submission and approval of a plan of conversion of the jurisdiction that governs the business entity.

183.1207(3) (3) A plan of conversion shall set forth all of the following:

183.1207(3)(a) (a) The name, form of business entity, and the identity of the jurisdiction governing the business entity that is to be converted.

183.1207(3)(b) (b) The name, form of business entity, and the identity of the jurisdiction that will govern the business entity after conversion.

183.1207(3)(c) (c) The terms and conditions of the conversion.

183.1207(3)(d) (d) The manner and basis of converting the shares or other ownership interests of the business entity that is to be converted into the shares or other ownership interests of the new form of business entity.

183.1207(3)(e) (e) The effective date and time of the conversion, if the conversion is to be effective other than at the close of business on the date of filing the certificate of conversion, as provided under s. 183.0111.

183.1207(3)(f) (f) A copy of the articles of incorporation, article of organization, certificate of limited partnership or other governing document of the business entity after conversion.

183.1207(3)(g) (g) Other provisions relating to the conversion, as determined by the business entity.

183.1207(4) (4) When a conversion is effective, all of the following shall occur:

183.1207(4)(a) (a)

183.1207(4)(a)1.1. Except with respect to taxation laws of each jurisdiction that are applicable upon the conversion of the business entity, the business entity that was converted is no longer subject to the applicable law of the jurisdiction that governed the organization of the prior form of business entity and is subject to the applicable law of the jurisdiction that governs the new form of business entity.

183.1207(4)(a)2. 2. If the conversion is from or to a business entity under the laws applicable to which one or more of the owners thereof is liable for the debts and obligations of such business entity, such owner or owners shall continue to be or become so liable for debts and obligations of such business entity, but only for such debts and obligations accrued during the period or periods in which such laws are applicable to such owner or owners. This subdivision does not affect liability under any taxation laws.

183.1207(4)(b) (b) The business entity continues to have all liabilities of the business entity that was converted.

183.1207(4)(c) (c) The business entity continues to be vested with title to all property owned by the business entity that was converted without reversion or impairment.

183.1207(4)(d) (d) The articles of incorporation, articles of organization, certificate of limited partnership, or other similar governing document, whichever is applicable, of the business entity are as provided in the plan of conversion.

183.1207(4)(e) (e) All other provisions of the plan of conversion apply.

183.1207(5) (5) After a plan of conversion is submitted and approved, the business entity that is to be converted shall deliver to the department for filing a certificate of conversion that includes all of the following:

183.1207(5)(a) (a) The plan of conversion.

183.1207(5)(b) (b) A statement that the plan of conversion was approved in accordance with the applicable law of the jurisdiction that governs the organization of the business entity.

183.1207(5)(bm) (bm) A statement indicating whether the business entity that is to be converted has a fee simple ownership interest in any Wisconsin real estate.

183.1207(5)(c) (c) The registered agent and registered office, record agent and record office, or other similar agent and office of the business entity before and after conversion.

183.1207(6) (6) Any civil, criminal, administrative, or investigatory proceeding that is pending by or against a business entity that is converted may be continued by or against the business entity after the effective date of conversion.

183.1207 History History: 2001 a. 44; 2005 a. 476.

183.1207 Annotation Next Economy Legislation: Allowing Complex Business Reorganizations. Boucher, Sosnowski, & Nichols. Wis. Law. Aug. 2002.



183.1301 Execution by judicial act.

183.1301  Execution by judicial act. Any person who is adversely affected by the failure or refusal of any person to execute and file any articles or other document to be filed under this chapter may petition the circuit court for the county in which the registered office of the limited liability company is located or, if no address is on file with the department, in the circuit court for Dane County, to direct the execution and filing of the articles or other document. If the court finds that it is proper for the articles or other document to be executed and filed and that there has been failure or refusal to execute and file the document, the court shall order the department to file the appropriate articles or other document.

183.1301 History History: 1993 a. 112; 1995 a. 27.



183.1302 Rules of construction.

183.1302  Rules of construction.

183.1302(1) (1) It is the policy of this chapter to give maximum effect to the principle of freedom of contract and to the enforceability of operating agreements.

183.1302(2) (2) Unless displaced by particular provisions of this chapter, the principles of law and equity supplement this chapter.

183.1302(3) (3) Rules that statutes in derogation of the common law are to be strictly construed do not apply to this chapter.

183.1302 History History: 1993 a. 112.



183.1303 Securities law application.

183.1303  Securities law application. An interest in a limited liability company may be a security, as specified in s. 551.102 (28) (e).

183.1303 History History: 1993 a. 112; 2007 a. 196.



183.1305 Interstate application.

183.1305  Interstate application. A limited liability company may conduct its business, carry on its operations and have and exercise the powers granted by this chapter in any state, territory, district or possession of the United States, or in any foreign jurisdiction.

183.1305 History History: 1993 a. 112.






184. Uniform unincorporated nonprofit association act.

184.01 Definitions.

184.01  Definitions. In this chapter:

184.01(1) (1) "Member" means a person who, under the rules or practices of a nonprofit association, may participate in the selection of persons authorized to manage the affairs of the nonprofit association or in the development of policy of the nonprofit association.

184.01(2) (2) "Nonprofit association" means an unincorporated organization consisting of 3 or more members joined by mutual consent for a common, nonprofit purpose. However, joint tenancy, tenancy in common, or tenancy by the entireties does not, by itself, establish a nonprofit association, even if the co-owners share use of the property for a nonprofit purpose.

184.01 History History: 1997 a. 140.



184.02 Supplementary general principles of law and equity.

184.02  Supplementary general principles of law and equity. Principles of law and equity supplement this chapter, unless displaced by a particular provision of this chapter.

184.02 History History: 1997 a. 140.



184.03 Territorial application.

184.03  Territorial application. Real and personal property in this state may be acquired, held, encumbered and transferred by a nonprofit association, whether or not the nonprofit association or a member has any other relationship with this state.

184.03 History History: 1997 a. 140.



184.04 Real and personal property; nonprofit association as legatee or beneficiary.

184.04  Real and personal property; nonprofit association as legatee or beneficiary.

184.04(1) (1) A nonprofit association in its name may acquire, hold, encumber or transfer an estate or interest in real or personal property.

184.04(2) (2) A nonprofit association may be a legatee or beneficiary of a trust or contract.

184.04 History History: 1997 a. 140.



184.05 Statement of authority as to real property.

184.05  Statement of authority as to real property.

184.05(1)(1) A nonprofit association may execute and record a statement of authority to transfer an estate or interest in real property in the name of the nonprofit association.

184.05(2) (2) An estate or interest in real property in the name of a nonprofit association may be transferred by a person so authorized in a statement of authority recorded in the office of the county register of deeds in which a transfer of the property would be recorded.

184.05(3) (3) A statement of authority must include all of the following:

184.05(3)(a) (a) The name of the nonprofit association. The name of a nonprofit association as set forth in the statement of authority must contain the words "unincorporated association" or "unincorporated assoc." or end with the abbreviation "U.A." or "UA". The name may not contain language stating or implying that the nonprofit association is incorporated.

184.05(3)(b) (b) The address in this state, including the street address, if any, of the nonprofit association or, if the nonprofit association does not have an address in this state, its address outside this state.

184.05(3)(c) (c) The name or title of a person who is authorized to transfer an estate or interest in real property held in the name of the nonprofit association.

184.05(3)(d) (d) The action, procedure or vote of the nonprofit association that authorizes the person to transfer the real property of the nonprofit association and that authorizes the person to execute the statement of authority.

184.05(4) (4) A statement of authority shall be executed in the same manner as a deed by a person who is not the person authorized by the statement of authority to transfer the estate or interest in real property.

184.05(6) (6) An amendment, including a cancellation, of a statement of authority must meet the requirements for execution and recording of an original statement. Unless canceled earlier, a recorded statement of authority or its most recent amendment is canceled by operation of law 5 years after the date of the most recent recording.

184.05(7) (7) If the record title to real property is in the name of a nonprofit association and the statement of authority is recorded in the office of the county register of deeds in which a transfer of real property would be recorded, the authority of the person named in a statement of authority is conclusive in favor of a person who gives value without notice that the person lacks authority.

184.05 History History: 1997 a. 140.



184.06 Liability in tort and contract.

184.06  Liability in tort and contract.

184.06(1) (1) A nonprofit association is a legal entity separate from its members for the purposes of determining and enforcing rights, duties and liabilities in contract and tort.

184.06(2) (2) A person is not liable for a breach of a nonprofit association's contract merely because the person is a member, is authorized to participate in the management of the affairs of the nonprofit association, or is a person considered to be a member by the nonprofit association.

184.06(3) (3) A person is not liable for a tortious act or omission for which a nonprofit association is liable merely because the person is a member, is authorized to participate in the management of the affairs of the nonprofit association, or is a person considered to be a member by the nonprofit association.

184.06(4) (4) A tortious act or omission of a member or other person for which a nonprofit association is liable is not imputed to a person merely because the person is a member of the nonprofit association, is authorized to participate in the management of the affairs of the nonprofit association, or is a person considered to be a member by the nonprofit association.

184.06(5) (5) A member of, or a person considered to be a member by, a nonprofit association may assert a claim against the nonprofit association. A nonprofit association may assert a claim against a member or a person considered to be a member by the nonprofit association.

184.06 History History: 1997 a. 140.



184.07 Capacity to assert and defend; standing.

184.07  Capacity to assert and defend; standing.

184.07(1) (1) A nonprofit association, in its name, may institute, defend, intervene or participate in a judicial, administrative or other governmental proceeding or in an arbitration, mediation or any other form of alternative dispute resolution.

184.07(2) (2) A nonprofit association may assert a claim in its name on behalf of its members if one or more members of the nonprofit association have standing to assert a claim in their own right, the interests that the nonprofit association seeks to protect are germane to its purposes, and neither the claim asserted nor the relief requested requires the participation of a member.

184.07 History History: 1997 a. 140.



184.08 Effect of judgment or order.

184.08  Effect of judgment or order. A judgment or order against a nonprofit association is not by itself a judgment or order against a member.

184.08 History History: 1997 a. 140.



184.09 Disposition of personal property of inactive nonprofit association.

184.09  Disposition of personal property of inactive nonprofit association. If a nonprofit association has been inactive for 3 years or longer, a person in possession or control of personal property of the nonprofit association may transfer the property to any of the following:

184.09(1) (1) If a document of a nonprofit association specifies a person to whom transfer is to be made under these circumstances, that person.

184.09(2) (2) If no person is so specified, a nonprofit association or nonprofit corporation pursuing broadly similar purposes, or to a government or governmental subdivision, agency or instrumentality.

184.09 History History: 1997 a. 140.



184.10 Appointment of agent to receive service of process.

184.10  Appointment of agent to receive service of process.

184.10(1)(1) A nonprofit association may file with the department of financial institutions a statement appointing an agent who is authorized to receive service of process.

184.10(2) (2) A statement appointing an agent shall be on the form prescribed by the department of financial institutions and shall set forth all of the following:

184.10(2)(a) (a) The name of the nonprofit association. The name of a nonprofit association as set forth in the statement appointing an agent must contain the words "unincorporated association" or "unincorporated assoc." or end with the abbreviation "U.A." or "UA". The name may not contain language stating or implying that the nonprofit association is incorporated.

184.10(2)(b) (b) The address in this state, including the street address, if any, of the nonprofit association, or, if the nonprofit association does not have an address in this state, its address out of state.

184.10(2)(c) (c) The name of the person in this state who is authorized to receive service of process and the person's address, including the street address, in this state.

184.10(2)(d) (d) That the person appointed as agent has accepted the appointment.

184.10(3) (3) A statement appointing an agent must be signed by a person who is authorized to manage the affairs of a nonprofit association. The appointed agent may resign by filing a resignation with the department of financial institutions and giving notice to the nonprofit association.

184.10(4) (4) The department of financial institutions shall collect a fee of $15 for filing a statement appointing an agent to receive service of process, an amended and restated statement, or a resignation, except that the department of financial institutions, by rule, may specify a larger fee for documents filed in paper format.

184.10(5) (5) A statement filed under sub. (1) may be amended by filing a statement changing or restating the information set forth in the original statement and declaring that the statement supersedes and takes the place of the original statement. The statement shall set forth all of the information required under sub. (2) and shall meet the requirements for execution of an original statement.

184.10(6) (6) A statement, an amended and restated statement or a resignation filed under this section is effective on the date on which it is filed by the department of financial institutions.

184.10 History History: 1997 a. 140; 2001 a. 44.



184.11 Claim not abated by change of members or officers.

184.11  Claim not abated by change of members or officers. A claim for relief against a nonprofit association does not abate merely because of a change in its members or persons authorized to manage the affairs of the nonprofit association.

184.11 History History: 1997 a. 140.



184.12 Venue.

184.12  Venue. For purposes of determining venue under s. 801.50, a nonprofit association is a resident of a county in which it has an office.

184.12 History History: 1997 a. 140.



184.13 Summons and complaint; service on whom.

184.13  Summons and complaint; service on whom. In an action or proceeding against a nonprofit association, a summons and complaint must be served on an agent who is authorized by appointment to receive service of process, an officer, managing or general agent, or a person who is authorized to participate in the management of its affairs. If none of them can be served, service may be made on a member.

184.13 History History: 1997 a. 140.



184.14 Uniformity of application and construction.

184.14  Uniformity of application and construction. This chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.

184.14 History History: 1997 a. 140.



184.15 Transfers by a fiduciary.

184.15  Transfers by a fiduciary. If before May 5, 1998, the transfer vested the estate or interest in another person to hold the estate or interest as a fiduciary for the benefit of the nonprofit association or its members or both, on or after May 5, 1998, the fiduciary may transfer the estate or interest to the nonprofit association in its name, or the nonprofit association, by appropriate proceedings, may require that the estate or interest be transferred to the nonprofit association in its name.

184.15 History History: 1997 a. 140.






185. Cooperatives.

185.01 Definitions.

185.01  Definitions. As used in this chapter, unless the context requires otherwise, the term:

185.01(1) (1) "Articles" means the articles of incorporation of a cooperative unless the context otherwise requires.

185.01(1g) (1g) "Association" includes both cooperatives and foreign cooperatives.

185.01(1m) (1m) "Board" means the board of directors of a cooperative.

185.01(1r) (1r) "Bylaws" means the bylaws of a cooperative.

185.01(2) (2) "Cooperative" means an association incorporated under this chapter.

185.01(3) (3) "Corporation" means all corporations not associations.

185.01(3m) (3m) "Department", except in s. 185.45 (3) (c) and (4) (b), means the department of financial institutions.

185.01(4) (4) "Foreign cooperative" means an association incorporated under a cooperative law of another state which has members residing within this state and which is operating on the following cooperative basis:

185.01(4)(a) (a) Either no member of the foreign cooperative who is an individual is allowed more than one vote because of the amount of stock or membership capital the member owns therein, or the foreign cooperative does not pay dividends on stock or membership capital in excess of 8% per year; and

185.01(4)(b) (b) The foreign cooperative shall not deal in the products of or for nonmembers to an amount greater in value than such as are handled by it for members; and

185.01(4)(c) (c) The foreign cooperative distributes its proceeds according to either s. 185.45 or the law of the state of the foreign cooperative's incorporation.

185.01(5) (5) "Member" means a person who has been qualified and accepted for membership in an association. If a cooperative has one or more classes of members not entitled to vote, "member" or "members", as used in this chapter with respect to the right of a member to vote, voting procedure, the required proportion of member votes, actions that must or may be taken by members, the number of members required for a quorum and the eligibility of directors, means a member or members entitled to vote, unless the bylaws provide otherwise.

185.01(6) (6) "Membership stock" means any class of stock, continuous ownership of which is required for membership in a cooperative.

185.01(6m) (6m) "Patronage" means business done by a patron with a cooperative and, if the bylaws provide, labor performed for a cooperative by a patron.

185.01(7) (7) "Security" as used in ss. 185.23 and 185.24 means any indebtedness, capital stock or other equity interest in a cooperative's assets.

185.01 History History: 1979 c. 110 s. 60 (13); 1983 a. 189; 1985 a. 30; 1993 a. 482; 1995 a. 27, 417.



185.02 Purposes.

185.02  Purposes. Cooperatives may be organized under this chapter for any lawful purpose except banking and insurance, but subject to statutes relating to the organization of specified kinds of corporations.

185.02 History History: 1977 c. 29.



185.03 General powers.

185.03  General powers. Unless otherwise provided by its articles, a cooperative may:

185.03(1) (1) Exist perpetually.

185.03(2) (2) Sue and be sued.

185.03(3) (3) Have a seal.

185.03(4) (4) Make contracts, incur liabilities and borrow money; issue certificates representing indebtedness, or representing equity interests in its assets; acquire property; dispose of, mortgage, pledge, lease or otherwise use in any manner any of its property, or any interest therein, wherever situated.

185.03(5) (5) Invest its funds, lend money for its purposes, and hold any property as security for repayment.

185.03(6) (6) Conduct its business and affairs and have offices and exercise its powers in the United States or in any foreign country.

185.03(7) (7) Elect officers and appoint agents, define their duties and fix their compensation.

185.03(8) (8) Make and alter bylaws, consistent with its articles and the laws of this state, for the administration and regulation of its affairs.

185.03(9) (9) Make donations for charitable, scientific, educational or religious purposes.

185.03(10) (10) Effect the forfeiture to the cooperative of unclaimed funds, including all forms of distributions or credits under s. 185.45 (2) (b) and (c), (3) (a) and (b) and (4) (b) and unclaimed stock, membership fees and deposits, if all of the following conditions are met:

185.03(10)(a) (a) No earlier than 3 years and no later than 5 years after the funds are first made available to their owners, the board declares the funds forfeited to the cooperative unless claimed by the date specified in par. (b).

185.03(10)(b) (b) After the declaration under par. (a), the cooperative gives notice that states that the funds shall be forfeited if not claimed by a specified date.

185.03(10)(c) (c) The date specified in the notice under par. (b) is a business day at least 60 days after the date of mailing of the notice.

185.03(10)(d) (d) The notice under par. (b) is mailed to the last-known address of each owner and is published as a class 1 notice under ch. 985 on or before the date of mailing in a newspaper published in the municipality containing the service area of the cooperative.

185.03(10)(e) (e) The cooperative dedicates any funds remaining unclaimed after the date specified in par. (b) to educational purposes, limited to providing scholarships or loans to students, or to charitable purposes, as the board determines, within one year after the date the funds are declared forfeited under par. (a). In this paragraph, educational purposes does not include political purposes as defined in s. 11.01 (16).

185.03(11) (11) Cease its activities and surrender its franchise.

185.03(12) (12) Exercise all powers necessary or convenient to effect its purposes.

185.03 History History: 1985 a. 30, 332.



185.031 Refunds after forfeiture.

185.031  Refunds after forfeiture. Subsequent to a forfeiture under s. 185.03 (10), the owner of the forfeited funds may submit a claim to the board. If the board determines that the person owned the funds at the time of the forfeiture, it shall refund the funds to the person.

185.031 History History: 1985 a. 332.



185.033 Restriction on changes to articles.

185.033  Restriction on changes to articles.

185.033(1) (1) If the articles contain a prohibition on changes to the provision establishing the basis of distribution as provided in s. 185.05 (1) (j), no changes may be made to the provision including by amendment under s. 185.51 or 185.52, approval of a plan of division under s. 185.63, adoption of restated articles under s. 185.54, approval of a plan of merger or consolidation under s. 185.61 and conversion to a nonstock corporation under s. 181.1150.

185.033(2) (2) If, upon dissolution of a cooperative with articles containing a prohibition on changes in the basis of distribution, the distributions required are wholly or partly impossible of execution, the whole or part of the net proceeds shall be distributed as provided in s. 185.71 (3).

185.033 History History: 1985 a. 30; 1997 a. 79.



185.034 Definitions applicable to indemnification and insurance provisions.

185.034  Definitions applicable to indemnification and insurance provisions. In ss. 185.034 to 185.042:

185.034(1) (1) "Cooperative" means a domestic cooperative and any domestic or foreign predecessor of a domestic cooperative where the predecessor cooperative's existence ceased upon the consummation of a merger or other transaction.

185.034(2) (2) "Director or officer" means any of the following:

185.034(2)(a) (a) A natural person who is or was a director or officer of a cooperative.

185.034(2)(b) (b) A natural person who, while a director or officer of a cooperative, is or was serving at the cooperative's request as a director, officer, partner, trustee, member of any governing or decision-making committee, manager, employee or agent of an association, corporation, limited liability company, partnership, joint venture, trust or other enterprise.

185.034(2)(c) (c) A natural person who, while a director or officer of a cooperative, is or was serving an employee benefit plan because his or her duties to the cooperative also imposed duties on, or otherwise involved services by, the person to the plan or to participants in or beneficiaries of the plan.

185.034(2)(d) (d) A natural person who is or was the chief executive, managerial employee of a cooperative, regardless of the person's title.

185.034(2)(e) (e) Unless the context requires otherwise, the estate or personal representative of a director or officer.

185.034(3) (3) "Expenses" include fees, costs, charges, disbursements, attorney fees and any other expenses incurred in connection with a proceeding.

185.034(4) (4) "Liability" includes the obligation to pay a judgment, settlement, forfeiture, or fine, including any excise tax assessed with respect to an employee benefit plan, plus costs, fees, and surcharges imposed under ch. 814, and reasonable expenses.

185.034(5) (5) "Party" means a natural person who was or is, or who is threatened to be made, a named defendant or respondent in a proceeding.

185.034(6) (6) "Proceeding" means any threatened, pending or completed civil, criminal, administrative or investigative action, suit, arbitration or other proceeding, whether formal or informal, which involves foreign, federal, state or local law and which is brought by or in the right of the cooperative or by any other person.

185.034 History History: 1987 a. 13; 1993 a. 112; 2003 a. 139.



185.035 Mandatory indemnification.

185.035  Mandatory indemnification.

185.035(1) (1) A cooperative shall indemnify a director or officer, to the extent he or she has been successful on the merits or otherwise in the defense of a proceeding, for all reasonable expenses incurred in the proceeding if the director or officer was a party because he or she is a director or officer of the cooperative.

185.035(2) (2)

185.035(2)(a)(a) In cases not included under sub. (1), a cooperative shall indemnify a director or officer against liability incurred by the director or officer in a proceeding to which the director or officer was a party because he or she is a director or officer of the cooperative, unless liability was incurred because the director or officer breached or failed to perform a duty he or she owes to the cooperative and the breach or failure to perform constitutes any of the following:

185.035(2)(a)1. 1. A willful failure to deal fairly with the cooperative, its members or stockholders in connection with a matter in which the director or officer has a material conflict of interest.

185.035(2)(a)2. 2. A violation of criminal law, unless the director or officer had reasonable cause to believe his or her conduct was lawful or no reasonable cause to believe his or her conduct was unlawful.

185.035(2)(a)3. 3. A transaction from which the director or officer derived an improper personal profit.

185.035(2)(a)4. 4. Willful misconduct.

185.035(2)(b) (b) Determination of whether indemnification is required under this subsection shall be made under s. 185.036.

185.035(2)(c) (c) The termination of a proceeding by judgment, order, settlement or conviction, or upon a plea of no contest or an equivalent plea, does not, by itself, create a presumption that indemnification of the director or officer is not required under this subsection.

185.035(3) (3) A director or officer who seeks indemnification under this section shall make a written request to the cooperative.

185.035(4) (4) Indemnification under this section is not required if the director or officer has previously received indemnification or allowance of expenses from any person, including the cooperative, in connection with the same proceeding.

185.035 History History: 1987 a. 13.

185.035 Annotation Cooperative indemnification. La Rowe and Weine. WBB Sept. 1988.



185.036 Determination of right to indemnification.

185.036  Determination of right to indemnification. Unless otherwise provided by the articles or bylaws or by written agreement between the director or officer and the cooperative, the director or officer seeking indemnification under s. 185.035 (2) shall select one of the following means for determining his or her right to indemnification:

185.036(1) (1) By majority vote of a quorum of the board consisting of directors not at the time parties to the same or related proceedings. If a quorum of disinterested directors cannot be obtained, by majority vote of a committee duly appointed by the board and consisting solely of 2 or more directors not at the time parties to the same or related proceedings. Directors who are parties to the same or related proceedings may participate in the designation of members of the committee.

185.036(2) (2) By independent legal counsel selected by a quorum of the board or its committee in the manner prescribed in sub. (1) or, if unable to obtain such a quorum or committee, by a majority vote of the full board, including directors who are parties to the same or related proceedings.

185.036(3) (3) By a panel of 3 arbitrators consisting of one arbitrator selected by those directors entitled under sub. (2) to select independent legal counsel, one arbitrator selected by the director or officer seeking indemnification and one arbitrator selected by the 2 arbitrators previously selected.

185.036(4) (4) By a majority vote of a quorum of the members. Members who are at the time parties to the same or related proceedings, whether as plaintiffs or defendants or in any other capacity, may not vote in making the determination.

185.036(5) (5) By a court under s. 185.039.

185.036(6) (6) By any other method provided for in any additional right to indemnification permitted under s. 185.038.

185.036 History History: 1987 a. 13.



185.037 Allowance of expenses as incurred.

185.037  Allowance of expenses as incurred. Upon written request by a director or officer who is a party to a proceeding, a cooperative may pay or reimburse his or her reasonable expenses as incurred if the director or officer provides the cooperative with all of the following:

185.037(1) (1) A written affirmation of his or her good faith belief that he or she has not breached or failed to perform his or her duties to the cooperative.

185.037(2) (2) A written undertaking, executed personally or on his or her behalf, to repay the allowance and, if required by the cooperative, to pay reasonable interest on the allowance to the extent that it is ultimately determined under s. 185.036 that indemnification under s. 185.035 (2) is not required and that indemnification is not ordered by a court under s. 185.039 (2) (b). The undertaking under this subsection shall be an unlimited general obligation of the director or officer and may be accepted without reference to his or her ability to repay the allowance. The undertaking may be secured or unsecured.

185.037 History History: 1987 a. 13.



185.038 Additional rights to indemnification and allowance of expenses.

185.038  Additional rights to indemnification and allowance of expenses.

185.038(1) (1) Except as provided in sub. (2), ss. 185.035 and 185.037 do not preclude any additional right to indemnification or allowance of expenses that a director or officer may have under any of the following:

185.038(1)(a) (a) The articles or bylaws.

185.038(1)(b) (b) A written agreement between the director or officer and the cooperative.

185.038(1)(c) (c) A resolution of the board.

185.038(1)(d) (d) A resolution, after notice, adopted by a majority vote of members who are entitled to vote.

185.038(2) (2) Regardless of the existence of an additional right under sub. (1), the cooperative may not indemnify a director or officer, or permit a director or officer to retain any allowance of expenses unless it is determined by or on behalf of the cooperative that the director or officer did not breach or fail to perform a duty he or she owes to the cooperative which constitutes conduct under s. 185.035 (2) (a) 1., 2., 3. or 4. A director or officer who is a party to the same or related proceeding for which indemnification or an allowance of expenses is sought may not participate in a determination under this subsection.

185.038(3) (3) Sections 185.034 to 185.042 do not affect a cooperative's power to pay or reimburse expenses incurred by a director or officer in any of the following circumstances:

185.038(3)(a) (a) As a witness in a proceeding to which he or she is not a party.

185.038(3)(b) (b) As a plaintiff or petitioner in a proceeding because he or she is or was an employee, agent, director or officer of the cooperative.

185.038 History History: 1987 a. 13.



185.039 Court-ordered indemnification.

185.039  Court-ordered indemnification.

185.039(1) (1) Except as provided otherwise by written agreement between the director or officer and the cooperative, a director or officer who is a party to a proceeding may apply for indemnification to the court conducting the proceeding or to another court of competent jurisdiction. Application shall be made for an initial determination by the court under s. 185.036 (5) or for review by the court of an adverse determination under s. 185.036 (1), (2), (3), (4) or (6). After receipt of an application, the court shall give any notice it considers necessary.

185.039(2) (2) The court shall order indemnification if it determines any of the following:

185.039(2)(a) (a) That the director or officer is entitled to indemnification under s. 185.035 (1) or (2). If the court also determines that the cooperative unreasonably refused the director's or officer's request for indemnification, the court shall order the cooperative to pay the director's or officer's reasonable expenses incurred to obtain the court-ordered indemnification.

185.039(2)(b) (b) That the director or officer is fairly and reasonably entitled to indemnification in view of all the relevant circumstances, regardless of whether indemnification is required under s. 185.035 (2).

185.039 History History: 1987 a. 13.



185.04 Indemnification and allowance of expenses of employees and agents.

185.04  Indemnification and allowance of expenses of employees and agents. A cooperative may indemnify and allow reasonable expenses of an employee or agent who is not a director or officer to the extent provided by the articles or bylaws, by general or specific action of the board or by contract.

185.04 History History: 1987 a. 13.



185.041 Insurance.

185.041  Insurance. A cooperative may purchase and maintain insurance on behalf of an individual who is an employee, agent, director or officer of the cooperative against liability asserted against and incurred by the individual in his or her capacity as an employee, agent, director or officer, or arising from his or her status as an employee, agent, director or officer, regardless of whether the cooperative is required or authorized to indemnify or allow expenses to the individual against the same liability under ss. 185.035, 185.037, 185.038 and 185.04.

185.041 History History: 1987 a. 13.



185.042 Indemnification and insurance against securities law claims.

185.042  Indemnification and insurance against securities law claims.

185.042(1)(1) It is the public policy of this state to require or permit indemnification, allowance of expenses and insurance for any liability incurred in connection with a proceeding involving securities regulation described under sub. (2) to the extent required or permitted under ss. 185.034 to 185.041.

185.042(2) (2) Sections 185.034 to 185.041 apply, to the extent applicable to any other proceeding, to any proceeding involving a federal or state statute, rule or regulation regulating the offer, sale or purchase of securities, securities brokers or dealers, or investment companies or investment advisers.

185.042 History History: 1987 a. 13.



185.043 Incorporators.

185.043  Incorporators.

185.043(1)(1) Except as provided in sub. (2), 5 or more adults, one of whom must be a resident, may form a cooperative by signing, acknowledging and filing articles.

185.043(2) (2) If the cooperative is formed for purposes of operating as a small winery cooperative wholesaler under s. 125.545, 3 or more individuals, at least one of whom must be a resident and all of which must be owners of small wineries certified by the department of revenue under s. 125.545 (6) (a), may form a cooperative by signing, acknowledging, and filing articles. Membership in a cooperative formed under this subsection is limited to small wineries certified by the department of revenue under s. 125.545 (6) (a).

185.043 History History: 1981 c. 337; 1985 a. 30 s. 42; 1987 a. 13 s. 23; Stats. 1987 s. 185.043; 2007 a. 85.



185.045 Reserved or registered name.

185.045  Reserved or registered name. Sections 180.0122 (1) (c) to (i), 180.0402 and 180.0403 (2), (3), (3m) and (4) (b) apply to cooperatives, with the word "cooperative" substituted for the words "corporate" and "corporation".

185.045 History History: 1985 a. 338; 1989 a. 303; 1993 a. 331.



185.05 Articles.

185.05  Articles.

185.05(1)(1) The articles shall set forth:

185.05(1)(a) (a) The name of the cooperative.

185.05(1)(b) (b) The period of existence, unless perpetual.

185.05(1)(c) (c) The purposes for which organized. It is sufficient to state that the cooperative may engage in any activity within the purposes for which cooperatives may be organized, and all such activities shall then be deemed within its purposes, subject to express limitations.

185.05(1)(d) (d) Whether the cooperative is organized with or without capital stock.

185.05(1)(e) (e) The designation of classes of members, if more than one.

185.05(1)(f) (f) The number and par value of shares of each authorized class of stock; if more than one class is authorized, the designation, preferences, limitations and relative rights of each class shall also be set forth.

185.05(1)(g) (g) Which classes of stock are membership stock.

185.05(1)(h) (h) As to each class of stock, the rate of dividend, or that the rate of dividend may be fixed by the board, or that no dividend will be paid. If the dividend on any class of stock is to be cumulative, this shall also be stated.

185.05(1)(i) (i) Any reservation of a right to acquire or recall any stock.

185.05(1)(j) (j) The basis of distribution of assets upon liquidation and, if changes in the basis of distribution are to be prohibited, a statement that this provision may not be changed and a reference to the restriction under s. 185.033.

185.05(1)(k) (k) The complete address, including street number, city, town or village, county and zip code of its principal office or the name and complete address, including street number, city, town or village, county and zip code of its registered agent.

185.05(1)(L) (L) The name and address of each incorporator.

185.05(1)(m) (m) The names and addresses of at least 5 incorporators who will act as the temporary board.

185.05(2) (2) It is not necessary to set forth in the articles any of the powers granted by this chapter. The articles may include additional provisions, consistent with law, including provisions which are required or permitted to be set forth in the bylaws. Any provision required or permitted in the bylaws has equal force and effect if stated in the articles. Whenever a provision of the articles is inconsistent with a bylaw, the articles control.

185.05(3) (3) The articles shall be filed and recorded as provided in s. 185.82. The legal existence of a cooperative begins when the articles are filed. Upon the filing of the articles, the department shall issue a certificate of incorporation. The department shall forward within 5 days a duplicate original of the articles to the register of deeds of the county of the cooperative's principal office or registered agent for recording.

185.05(4) (4) The certificate of incorporation shall be conclusive evidence, except as against this state in a proceeding to cancel or revoke such certificate, that all conditions precedent to existence have been met.

185.05 History History: 1981 c. 337; 1985 a. 30 ss. 9, 10, 42; 1985 a. 274; 1995 a. 27.

185.05 Cross-reference Cross-reference: See s. 182.01 (3) for provision that certain corporate documents may not be filed with secretary of state unless they bear the drafter's name.



185.06 Organization meetings.

185.06  Organization meetings.

185.06(1) (1) After articles have been filed, an organization meeting of the temporary board shall be held at the call of a majority of the incorporators or of a majority of the temporary directors for the adoption of bylaws, election of temporary officers, and transaction of other business.

185.06(2) (2) The first meeting of the members shall be called by the temporary president or a majority of the temporary directors. Such meeting shall be held as soon as reasonably possible after the organization meeting of the temporary board, but not later than 6 months after filing the articles. Failure to hold such meeting within the time specified does not affect the validity of organization.

185.06 History History: 1981 c. 337.



185.07 Bylaws.

185.07  Bylaws.

185.07(1)(1) The initial bylaws may be adopted by the temporary board. Thereafter, bylaws may be adopted and amended only by the members unless the members adopt a bylaw which permits the board to make and amend specified bylaws.

185.07(2) (2) Any bylaw adopted or amended by the board shall be reported at the next regular member meeting. Any such bylaw shall be at any time subject to amendment or repeal by the members.

185.07(3) (3) Unless the bylaws provide otherwise, any bylaw may be adopted, amended or repealed by a majority of the member votes cast at a meeting.

185.07 History History: 1985 a. 30.



185.08 Principal office; registered agent; service of process.

185.08  Principal office; registered agent; service of process.

185.08(1)(1) A cooperative shall maintain in this state either its principal office or a registered agent.

185.08(2) (2)

185.08(2)(a)(a) The board may establish or change the location of the principal office or name and address of the registered agent by causing a statement in writing to be filed and recorded as an amendment to the articles as provided in s. 185.82. Such statement shall set forth the name of the cooperative, and the mailing address and county of its principal office or the name and address, including the county, of the registered agent as established or changed.

185.08(2)(b) (b) If a statement under par. (a) results from the action of a governmental agency in changing the address of the principal office or registered agent and there is no corresponding change in physical location, these facts shall be contained in the statement.

185.08(3) (3) A registered agent may resign by mailing a written notice to both the department and the cooperative. The resignation becomes effective when the cooperative names a new registered agent or 60 days after the receipt of notice by the department, whichever is sooner.

185.08(4) (4) Service of any process, notice or demand upon a cooperative may be made as provided in s. 180.0504 or ch. 801.

185.08 History History: Sup. Ct. Order, 67 Wis. 2d 585, 775 (1975); 1981 c. 337; 1983 a. 134; 1989 a. 303; 1995 a. 27.



185.09 Promotion expense; limitation.

185.09  Promotion expense; limitation. No cooperative funds may be used, nor any stock issued, in payment of any promotion expenses in excess of 5 percent of the paid-up capital stock or membership fees. This section does not apply to a cooperative association organized under s. 185.981.

185.09 History History: 2009 a. 165, 177; 2011 a. 258.



185.11 Membership.

185.11  Membership.

185.11(1)(1) All cooperatives shall be organized on a membership basis with no capital stock, or shall be organized on a membership basis with capital stock.

185.11(2) (2) A cooperative may have one or more classes of members. The designation, qualifications, requirements, method of acceptance, and incidents of membership of each class shall be set forth in the bylaws. Any person, including a partnership, incorporated or unincorporated association, limited liability company, corporation, or body politic, may become a member in accordance with the bylaws.

185.11(3) (3) No member may transfer his or her membership except as permitted in the bylaws.

185.11(4) (4) The bylaws may provide for termination of membership and the conditions and terms thereof.

185.11 History History: 1985 a. 30 ss. 12, 42; 1993 a. 112, 482.



185.12 Voting.

185.12  Voting.

185.12(1)(1) Except as permitted in this section, s. 185.52, 185.61 or 185.63, no person other than a member may vote at any member meeting. A person who has not fully paid for a membership may not vote except as expressly permitted in the bylaws. If the cooperative permits 2 or more persons to hold one membership, the bylaws may provide how such member vote is to be cast.

185.12(2) (2) At any member meeting, each member entitled to vote shall have one vote, except that the articles may permit either or both:

185.12(2)(a) (a) A member association to cast additional votes not exceeding a number equal to its membership.

185.12(2)(b) (b) A cooperative whose member-patrons include other associations to base voting in whole or in part on a patronage basis.

185.12(3) (3) Voting by proxy shall not be allowed in any cooperative.

185.12(4) (4)

185.12(4)(a)(a) The bylaws may provide for representation of members by delegates apportioned territorially or by other districts or units. The bylaws shall specify either that a delegate may cast only one vote or that a delegate may cast one vote for each member represented by the delegate.

185.12(4)(b) (b) The procedures set forth in this chapter for voting by members apply to voting by delegates, except as provided in all of the following:

185.12(4)(b)1. 1. If any delegate who may cast only one vote is permitted to vote on a matter, only delegates may vote on that matter.

185.12(4)(b)2. 2. If delegates may cast only one vote, in calculating the required proportion of votes on a matter, the number of delegate votes shall be used, but the number of delegates required for a quorum shall be as specified in the bylaws.

185.12(4)(b)3. 3. If the bylaws provide for representation of members by delegates who may cast one vote for each member represented by the delegate, in calculating the required proportion of votes on a matter and the number of delegates required for a quorum, the number of members represented by each delegate shall be used.

185.12(5) (5)

185.12(5)(a)(a) Members entitled to vote on a motion but absent from the meeting at which the vote is taken may vote only as follows:

185.12(5)(a)1. 1. If a cooperative provides ballots for the vote on the motion to the members together with notice of the meeting at which the vote will be taken and exact copies of the motion and any resolution to which it pertains, an absent member may vote on the motion by submitting a signed ballot. If a signed ballot has been submitted on a motion under this subdivision, neither the motion nor any resolution to which it pertains may be amended.

185.12(5)(a)2. 2. If a cooperative makes available ballots for the vote on the motion together with exact copies of the motion and any resolution to which it pertains to any member entitled to vote on the motion, but does not comply fully with the requirements of subd. 1., an absent member may vote on the motion by submitting a signed ballot. However, the motion and any resolution to which it pertains may be amended at the meeting, and, if the motion or resolution is amended, the ballot is void. The ballot may not be counted on any motion to amend or adopt as amended the motion or resolution.

185.12(5)(a)3. 3. By electronic means, if all of the following apply:

185.12(5)(a)3.a. a. The cooperative permits absent members to vote on the motion under subd. 1. or 2.

185.12(5)(a)3.b. b. The bylaws provide for electronic voting.

185.12(5)(a)3.c. c. The cooperative is able to authenticate that it is a member who is casting a vote.

185.12(5)(a)3.d. d. The cooperative gives a vote cast under this subdivision the same effect as it would have if it was cast under subd. 1. or 2., whichever is applicable.

185.12(5)(b) (b) The bylaws may provide for voting on the election or removal of directors by signed ballots. Signed ballots may not be used for this purpose unless the bylaws authorize and prescribe the procedure for their use.

185.12(6) (6) The bylaws may set forth provisions, not inconsistent with this chapter, relating to the methods and procedures for voting.

185.12 History History: 1985 a. 30 ss. 13, 14, 42; 1993 a. 482; 2009 a. 387.



185.13 Member meetings.

185.13  Member meetings.

185.13(1)(1) Unless the bylaws provide otherwise, member meetings shall be held at the principal office or such other place as the board may determine.

185.13(2) (2) An annual member meeting shall be held at the time fixed in or pursuant to the bylaws. In the absence of a bylaw provision, such meeting shall be held within 6 months after the close of the fiscal year at the call of the president or board.

185.13(3) (3) Special member meetings may be called by the president, board, or members having one-fifth of the votes entitled to be cast at such meeting.

185.13(4) (4) Written notice, stating the place, day and hour, and in case of a special member meeting the purposes for which the meeting is called, shall be given not less than 7 nor more than 30 days before the meeting at the direction of the person calling the meeting. Notice need be given only to members entitled to vote. Notice shall be given to members having limited voting rights if they have or may have the right to vote at the meeting.

185.13(5) (5) At any meeting at which members are to be represented by delegates, notice to such members may be given by notifying such delegates and their alternates. Notice may consist of a notice to all members or may be in the form of an announcement at the meeting at which such delegates or alternates were elected.

185.13(6) (6) Action without a meeting may be taken pursuant to s. 185.34.

185.13 History History: 1985 a. 30.



185.14 Quorum.

185.14  Quorum.

185.14(1)(1) A quorum at a member meeting shall be 10% of the first 100 members plus 5% of additional members.

185.14(2) (2) Unless the bylaws fix a larger number of members to constitute a quorum and except as provided in the bylaws in accordance with s. 185.12 (4) (b) 2., a quorum shall never be more than 50 members nor less than 5 members or a majority of all members, whichever is smaller. Members represented by signed ballots may be counted in computing a quorum only on those motions for which the signed ballots were submitted.

185.14 History History: 1985 a. 30.



185.15 Notice to members, stockholders or other persons; waiver.

185.15  Notice to members, stockholders or other persons; waiver.

185.15(1)(1) Whenever notice is required by this chapter to be given to any person, the notice shall be given either personally or by mail. If mailed, the notice is given when it is deposited or a newsletter or other publication of a cooperative or of an affiliated organization which includes the notice is deposited in the United States mail, with postage prepaid thereon, addressed to such person at his or her address as it appears on the records of the cooperative.

185.15(2) (2) A signed waiver is equivalent to personal notice to the person so signing. The waiver may be signed at any time.

185.15 History History: 1985 a. 30.



185.21 Stock; authorization, issuance, control, use, rights.

185.21  Stock; authorization, issuance, control, use, rights.

185.21(1)(1) A cooperative may be organized with or without capital stock.

185.21(2) (2) A cooperative organized with capital stock may issue the amount of stock stated in its articles. Such stock may be divided into 2 or more classes with such designations, preferences, limitations, and relative rights as shall be stated in the articles, except that:

185.21(2)(a) (a) Stock as such has no voting power, except as stated in ss. 185.52, 185.61 and 185.63;

185.21(2)(b) (b) Stock without par value shall not be authorized or issued;

185.21(2)(c) (c) The rate of dividends upon stock shall not exceed 8% of its par value for any year, but dividends may be cumulative.

185.21(3) (3)

185.21(3)(a)(a) The articles may require that members own one or more shares of membership stock. Such stock shall be issued or transferred only to a person eligible to become a member, and only when such person satisfies other requisites for membership.

185.21(3)(b) (b) Unless restricted by the articles, stock other than membership stock may be issued or transferred to any person.

185.21(4) (4) Each certificate for stock shall bear the manual or facsimile signature of a principal officer and shall state:

185.21(4)(a) (a) The name of the cooperative, the number, par value and class of the shares represented by the certificate, and whether or not it is membership stock.

185.21(4)(b) (b) Any restrictions on the issuance or transfer of such stock, including those provided in sub. (3) (a);

185.21(4)(c) (c) If more than one class of stock is authorized, the designation of the several classes, and their respective preferences, limitations and relative rights. In lieu of the full statement, this information may be given in summary form, or the certificate may state that the cooperative will, upon request, furnish the information required by this subsection.

185.21(5) (5) No stock certificate may be issued except upon payment of the par value of the stock it represents. Payment for stock may be in cash or other property. If in other property, the value thereof shall be determined by the board and such determination, if made in good faith, shall be conclusive.

185.21(6) (6) Unless the articles provide otherwise, a cooperative may acquire, recall, exchange, redeem, and reissue its own stock. Provisions in the articles and on the stock certificate may reserve to the cooperative a prior right to acquire any stock offered for sale, or a right to recall the stock of any stockholder, or both of said rights. The consideration paid for stock recalled by the cooperative shall be its par value and accrued unpaid dividends, provided that if the book value of such stock is less than the par value, the consideration shall be such book value. The cooperative may set off obligations of the stockholder to it. If the remaining assets would be less than the aggregate amount payable to creditors and persons holding stock with preferential rights upon liquidation, no stock shall be acquired, recalled, exchanged or redeemed for a consideration other than stock or certificates of equity interest of equal or subordinate rank.

185.21(7) (7) When stock is acquired, recalled, exchanged, or redeemed by the cooperative, such stock is restored to the status of authorized but unissued stock.

185.21(8) (8) Stockholders as such have no preemptive right to purchase additional stock.

185.21 History History: 1975 c. 34; 1985 a. 30 ss. 18, 19, 42, 44.



185.22 Subscriptions for stock; liability therefor.

185.22  Subscriptions for stock; liability therefor.

185.22(1) (1) A subscription for stock of a cooperative is irrevocable for 6 months unless otherwise provided by the subscription agreement, or unless all subscribers consent to the revocation.

185.22(2) (2) Except as provided in s. 185.37, a stockholder or subscriber is under no obligation to any person with respect to the stockholder's or subscriber's stock or subscription other than the obligation to pay to the cooperative the full consideration for which such stock was to be issued.

185.22 History History: 1985 a. 30 s. 42; 1993 a. 482.



185.23 Missing securities or records.

185.23  Missing securities or records.

185.23(1) (1) When a security issued by a cooperative, which is not a "security" as defined in s. 408.102, is missing, the cooperative shall issue a duplicate security if the owner so requests and furnishes an indemnity acceptable to the cooperative.

185.23(2) (2) When records showing ownership of securities of apportionment of equity interest in the assets are missing and the information therein contained is necessary to a proposed redemption of the interest, the cooperative may give notice and redeem as follows:

185.23(2)(a) (a) The cooperative shall set aside an amount equal to the value of the interests to be redeemed.

185.23(2)(b) (b) The cooperative shall give notice of such redemption to all owners of interests of which the cooperative has knowledge.

185.23(2)(c) (c) If there are interests, the ownership of which is unknown to the cooperative, it shall publish notice of the redemption at least once a month for 4 months in a publication circulated among members of cooperatives in the area, and also publish a class 3 notice, under ch. 985.

185.23 History History: 1985 a. 30 s. 42.



185.24 Liability of cooperative for wrongful transfers of its securities.

185.24  Liability of cooperative for wrongful transfers of its securities.

185.24(1)(1) A cooperative is not liable for acting upon wrongful transfers of its securities which are not "securities" as defined in s. 408.102, unless it has notice that the certificate was not transferred by a proper person or has notice that the transfer was wrongful.

185.24(2) (2) As used in this section:

185.24(2)(a) (a) "Proper person" means the registered owner or last prior transferee, whether or not described as fiduciary for another, or his or her authorized agent, legal representative or successor to his or her interest by operation of law.

185.24(2)(b) (b) "Wrongful transfer" means a transfer which is in excess of the authorization or capacity of the transferor, or which is made in breach of the transferor's fiduciary duty.

185.24(2)(c) (c) "Transfer" includes a redemption or recall of stock.

185.24 History History: 1985 a. 30 s. 42; 1993 a. 482.



185.25 Applicability of ch. 408 to cooperative securities.

185.25  Applicability of ch. 408 to cooperative securities. Chapter 408 applies to those securities of a cooperative which fall within the definition of a "security" in s. 408.102, except that s. 185.21 applies to all stock of a cooperative and s. 185.23 (2) applies to all securities of a cooperative regardless of any provisions of ch. 408 which are inconsistent therewith or contrary thereto.



185.31 Directors; number, election, removal and vacancies.

185.31  Directors; number, election, removal and vacancies.

185.31(1)(1) All powers of the cooperative shall be exercised by or under authority of, and the business and affairs of a cooperative shall be managed under the direction of, the board, except as otherwise provided in this chapter. Every director shall be a member or a representative of a member who is other than a natural person. The bylaws shall prescribe any other qualifications for directors and may provide that directors be from specified districts.

185.31(2) (2) The number of directors shall not be less than 5, provided that, in a cooperative with less than 50 members, the number of directors shall not be less than 3. Subject to such limitation, the number shall be fixed in the articles, or if the articles so provide, in the bylaws.

185.31(3) (3) The directors constituting the temporary board, named in the articles, shall hold office until the first member meeting. At that meeting and thereafter, directors shall be elected by the members at a member meeting in the manner and for the terms provided in the bylaws. If the bylaws provide that directors be from specified districts, the articles may limit voting for any director to members from within the district from which the director is to be elected. Unless the bylaws provide otherwise, a director's term of office shall be one year. Each director shall hold office for the term for which elected and until a successor takes office. The bylaws may permit selection of alternates to take the place of directors absent at a meeting of the board. Whenever any change is made in the board, the cooperative shall file within 20 days with the department a report showing the names and addresses of all directors.

185.31(4) (4) Unless the bylaws provide otherwise, a director may be removed upon a majority vote of all members.

185.31(5) (5) Unless the bylaws provide otherwise, any vacancy existing in the board, including any vacancy created by an increase in the number of directors, may be filled until the next annual meeting by appointment by a majority vote of the directors then in office.

185.31 History History: 1985 a. 30 ss. 20, 42; 1995 a. 27.



185.32 Directors; meetings, quorum and waiver of notice.

185.32  Directors; meetings, quorum and waiver of notice.

185.32(1)(1) Meetings of the board shall be held at such place and upon such notice as is prescribed in or pursuant to the bylaws.

185.32(2) (2) Unless a greater number is required in the bylaws, a majority of the directors in office shall constitute a quorum for transaction of business. Unless a greater number is required in the bylaws, an act of the majority of the directors present at a meeting at which a quorum is present shall be the act of the board.

185.32(3) (3) A signed waiver of notice of a board meeting is equivalent to personal notice to the person so signing. The waiver may be signed at any time. Attendance at a meeting is a waiver of notice of such meeting, except when a director attends the meeting and objects thereat to the transaction of business because the meeting was not lawfully convened.

185.32(4) (4) Unless the bylaws provide otherwise, the purposes of any meeting of the board need not be specified in the notice or waiver of notice of such meeting.

185.32(5) (5)

185.32(5)(a)(a) Unless the articles or bylaws provide otherwise, the board may permit any or all directors to participate in a regular or special meeting or in a committee meeting, including an executive committee meeting, of the board by, or to conduct the meeting through the use of, any means of communication by which any of the following occurs:

185.32(5)(a)1. 1. All participating directors may simultaneously hear each other during the meeting.

185.32(5)(a)2. 2. All communication during the meeting is immediately transmitted to each participating director, and each participating director is able to immediately send messages to all other participating directors.

185.32(5)(b) (b) If a meeting will be conducted through the use of any means described in par. (a), all participating directors shall be informed that a meeting is taking place at which official business may be transacted. A director participating in a meeting by any means described in par. (a) is deemed to be present in person at the meeting. If requested by a director, minutes of the meeting shall be prepared and distributed to each director.

185.32 History History: 1989 a. 308; 1991 a. 16.



185.33 Executive committee.

185.33  Executive committee.

185.33(1)(1) If the bylaws so provide, the board may elect an executive committee to consist of 3 or more directors. When the board is not in session, such committee shall have all powers of the board except in respect to:

185.33(1)(a) (a) Powers reserved by the board to itself.

185.33(1)(b) (b) Apportionment or distribution of proceeds.

185.33(1)(c) (c) Election of officers.

185.33(1)(d) (d) Filling of vacancies in the board.

185.33(1)(e) (e) Amendments to the bylaws.

185.33(2) (2) The board may elect other directors as alternates for members of the executive committee.



185.34 Action without meeting by directors or members.

185.34  Action without meeting by directors or members. Any action which may be taken at a meeting may be taken without a meeting if a writing setting forth and approving the action taken shall be signed by all of the cooperative members, directors or executive committee members entitled to vote on such action. Such consent shall have the same force and effect as a unanimous vote at a meeting.

185.34 History History: 1985 a. 30 s. 42.



185.35 Officers.

185.35  Officers.

185.35(1)(1) Unless the articles of incorporation provide otherwise, the principal officers of a cooperative are a president, one or more vice presidents as prescribed in the bylaws, a secretary and a treasurer. They shall be elected annually by the board at such time and in such manner as the bylaws provide. Upon original election and whenever any change is made in the officers, the cooperative shall file with the department, within 20 days, a report showing the name and address of all officers. Each principal officer except the secretary and the treasurer must be a director of the cooperative. The offices of secretary and treasurer may be combined in one person.

185.35(1m) (1m) Any principal officer of a cooperative may be designated by a title other than those designated under sub. (1), as provided in the articles of incorporation of the cooperative. The provisions of this chapter applicable to a principal officer as designated under sub. (1) apply to the principal officer as designated according to the provisions of the articles of incorporation. Any document required or permitted by this chapter to be signed by the president, vice president, secretary or assistant secretary may be signed by such officer as may be stated in such document to correspond to the officer so required or permitted to sign.

185.35(2) (2) Any other officer may be chosen by the board or as provided in the bylaws.

185.35(3) (3) All officers shall have such authority and perform such duties as the bylaws provide, or as the board may determine not inconsistent with the bylaws. Any officer may be removed by the board whenever in its judgment the best interests of the cooperative will be served thereby. Election or appointment shall not of itself create contract rights.

185.35 History History: 1985 a. 30 ss. 21, 22, 42; 1995 a. 27.



185.36 Compensation and benefits to directors, officers and employees.

185.36  Compensation and benefits to directors, officers and employees.

185.36(1)(1) Unless the bylaws provide otherwise, only the members may establish compensation or other benefits for a director, not available generally to officers and employees, for services as a director.

185.36(2) (2) Unless the bylaws provide otherwise, for prior or future services of any officer or employee, the board may provide reasonable compensation, pension, bonuses or other benefits to such officer or employee, and pension or other benefits to a member of his or her family or his or her beneficiaries. No officer or employee who is a director may take part in the vote on his or her salary for services rendered the cooperative.

185.36 History History: 1985 a. 30 s. 42; 1993 a. 482.



185.363 Reliance by directors or officers.

185.363  Reliance by directors or officers. Unless the director or officer has knowledge that makes reliance unwarranted, a director or officer, in discharging his or her duties to the cooperative, may rely on information, opinions, reports or statements, any of which may be written or oral, formal or informal, including financial statements and other financial data, if prepared or presented by any of the following:

185.363(1) (1) An officer or employee of the cooperative whom the director or officer believes in good faith to be reliable and competent in the matters presented.

185.363(2) (2) Legal counsel, certified public accountants licensed or certified under ch. 442, or other persons as to matters the director or officer believes in good faith are within the person's professional or expert competence.

185.363(3) (3) In the case of reliance by a director, a committee of the board of which the director is not a member if the director believes in good faith that the committee merits confidence.

185.363 History History: 1987 a. 13; 2001 a. 16.



185.365 Consideration of interests in addition to members' and stockholders' interests.

185.365  Consideration of interests in addition to members' and stockholders' interests. In discharging his or her duties to the cooperative and in determining what he or she believes to be in the best interests of the cooperative, a director or officer may, in addition to considering the effects of any action on members and stockholders, consider the following:

185.365(1) (1) The effects of the action on employees, suppliers and customers of the cooperative.

185.365(2) (2) The effects of the action on communities in which the cooperative operates.

185.365(3) (3) Any other factors the director or officer considers pertinent.

185.365 History History: 1987 a. 13.



185.367 Limited liability of directors and officers.

185.367  Limited liability of directors and officers.

185.367(1)(1) Except as provided in subs. (2) and (3), a director or officer is not liable to the cooperative, its members, stockholders or creditors, or any person asserting rights on behalf of the cooperative, its members, stockholders or creditors, or any other person, for damages, settlements, fees, fines, penalties or other monetary liabilities arising from a breach of, or failure to perform, any duty resulting solely from his or her status as a director or officer, unless the person asserting liability proves that the breach or failure to perform constitutes any of the following:

185.367(1)(a) (a) A willful failure to deal fairly with the cooperative, its members or stockholders in connection with a matter in which the director or officer has a material conflict of interest.

185.367(1)(b) (b) A violation of criminal law, unless the director or officer had reasonable cause to believe his or her conduct was lawful or no reasonable cause to believe his or her conduct was unlawful.

185.367(1)(c) (c) A transaction from which the director or officer derived an improper personal profit.

185.367(1)(d) (d) Willful misconduct.

185.367(2) (2) Except as provided in sub. (3), this section does not apply to any of the following:

185.367(2)(a) (a) A civil or criminal proceeding brought by or on behalf of any governmental unit, authority or agency.

185.367(2)(b) (b) A proceeding brought by any person for a violation of state or federal law where the proceeding is brought pursuant to an express private right of action created by state or federal statute.

185.367(2)(c) (c) The liability of a director under s. 185.37 (1).

185.367(3) (3) Subsection (2) (a) and (b) does not apply to a proceeding brought by a governmental unit, authority or agency in its capacity as a private party or contractor.

185.367 History History: 1987 a. 13.

185.367 Annotation Cooperative indemnification. La Rowe and Weine. WBB Sept. 1988.



185.37 Liability of directors and members.

185.37  Liability of directors and members.

185.37(1) (1) Directors who negligently or in bad faith vote for any distribution of assets contrary to this chapter or the articles are jointly and severally liable to the cooperative for the value of assets distributed in excess of the amount which could have been distributed without violating this chapter or the articles. Section 185.367 does not apply to the liability of directors under this subsection.

185.37(2) (2) Members, stockholders and patrons of a cooperative are neither obligated to pay, nor liable upon, any cooperative obligation, except that stockholders are liable to an amount equal to the par value of their shares for debts due an employee for not more than 6 months' service to the cooperative.

185.37 History History: 1985 a. 30 s. 42; 1987 a. 13.



185.38 Disposition of assets; right to secure debts.

185.38  Disposition of assets; right to secure debts.

185.38(1)(1) Except as authorized by the members, the board may not dispose of all or substantially all of a cooperative's fixed assets. At any meeting the members may authorize the disposition of all or substantially all of a cooperative's fixed assets if:

185.38(1)(a) (a) Notice that such disposition will be considered at such meeting has been given to all persons entitled to vote thereon; and

185.38(1)(b) (b) Such disposition has been approved by two-thirds of those entitled to vote thereon voting at the meeting.

185.38(2) (2) Unless the bylaws provide otherwise, the board may secure payment of a cooperative's debts by mortgaging the cooperative's rights, privileges, authority and franchises, revenues and other property.

185.38 History History: 1985 a. 30 s. 42.



185.41 Cooperative contracts.

185.41  Cooperative contracts.

185.41(1) (1) If otherwise lawful, contracts for any of the following purposes, whether written or contained in the bylaws, are valid when made between an association and any member in which such member agrees to:

185.41(1)(a) (a) Sell, market or deliver all or any specified part of products produced or to be produced either by the member or under the member's control to or through the association or any facilities furnished by it.

185.41(1)(b) (b) Authorize the association or any facilities furnished by it to act for the member in any manner with respect to all or any specified part of such products and any services to be furnished by the member.

185.41(1)(c) (c) Buy or procure all or a specified part of goods or services from or through the association or any facilities furnished by it.

185.41(1)(d) (d) Authorize the association or any facilities furnished by it to act for the member in any manner in the procurement of goods or services.

185.41(2) (2) The term of such contracts may not exceed 5 years, but they may be made self-renewing for periods not exceeding 5 years each, subject to the right of either party to terminate at the end of the original and each renewal term upon giving written notice of such termination during a period specified in such contract. Such period shall be of at least 30 days' duration during the last year of each term. The association shall furnish to each member-maker a completed original or copy of the member-maker's contract, and on the member-maker's request at any time shall promptly furnish the member-maker information as to the member-maker's rights of termination. The 5-year limitation herein contained shall not apply to contracts for the furnishing of electric energy or service involving an investment by the vendor in fixed assets to be amortized over a longer term.

185.41(3) (3) Such contract may require liquidated damages to be paid by the member in the event of a breach of the contract. Liquidated damages may be either a percentage of the value of the products, goods, or services, or a specific sum, but neither may be more than 30 percent of the value of the products, goods, or services, subject to the breach. Where a specific sum is provided as liquidated damages, but such sum exceeds 30 percent of the value of the products, goods, or services which are the subject of the breach, then the contract shall be construed as providing an amount equal to 30 percent.

185.41(4) (4) If any contract authorized by sub. (1) (a) or (b) contains an assignment to the association of any part or all of funds due or to become due the member during the life of the contract for any product produced or to be produced by the member or for any services performed or to be performed in producing any product, any person who accepts or receives such product from the member is bound by such assignment after receiving written notice from the association or the member of the amount and duration of such assignment. However, as to any seasonal crop, if no funds are paid or become payable by any person under such an assignment for a period of 2 consecutive years during the life of the contract, thereafter the assignment shall not be binding upon any person who receives or accepts such product from the member until the assignment is reaffirmed by the member in writing and written notice thereof is given by the association or the member. Any such reaffirmation shall continue to be effective during the life of the contract until another such lapse of 2 consecutive years shall occur.

185.41 History History: 1985 a. 30 s. 42; 1993 a. 482; 2009 a. 177.



185.42 Recording of cooperative contracts; effect thereof.

185.42  Recording of cooperative contracts; effect thereof.

185.42(1)(1) The association may record in the office of the register of deeds of the county in which the member-maker of the contract resides:

185.42(1)(a) (a) A copy of any contract authorized by s. 185.41; and

185.42(1)(b) (b) If a uniform contract is used, a sworn list of the names of all member-makers of that contract residing in the county.

185.42(2) (2) The register of deeds, upon payment of the fee specified under s. 59.43 (2) (ag), shall number each contract consecutively and shall record it. The register of deeds shall enter the name of every member-maker of such a contract in the real estate records index under s. 59.43 (9).

185.42(3) (3) The recording constitutes notice to all persons of the association's rights under the contract. The recording also constitutes such notice that an interest in the title to all products agreed to be sold by the member-maker of such contract to the association during the term of such contract is vested in the association. In case of a purchase of any such product thereafter by any party other than the association from any party other than the association, no interest of any nature shall pass to such other purchaser; the association may recover the possession of such products from any person in whose possession they may be found, may obtain an injunction to prevent any attempted purchase, receipt or transfer not permitted by the contract or may enforce its rights in any manner permitted by law.

185.42(4) (4) The recording constitutes notice to all persons that the contract is and remains a valid contract until:

185.42(4)(a) (a) It expires according to its terms; or

185.42(4)(b) (b) It is canceled by written mutual agreement of the parties thereto; or

185.42(4)(c) (c) It is annulled or otherwise terminated by final judgment of a court.

185.42(5) (5) Whenever the contract has been terminated in any such manner, the association shall give, upon demand, a statement of termination to the member-maker of the contract. Such member may record such statement in the office of the register of deeds where the contract was originally filed or recorded. At least once each year the association shall record in the office of the register of deeds where the contract was originally filed or recorded, a sworn list of the names of all member-makers whose contract has been terminated in any manner specified by sub. (4) (b) and (c). For any recording under this subsection the register of deeds shall receive the fee specified under s. 59.43 (2) (ag).

185.42 History History: 1981 c. 245; 1985 a. 30 s. 42; 1993 a. 301; 1995 a. 201, 225; 2003 a. 206.



185.43 Relief against breach or threatened breach.

185.43  Relief against breach or threatened breach.

185.43(1)(1) In the event of a breach or threatened breach of a contract authorized by s. 185.41 by a member, the association shall be entitled to an injunction to prevent the breach or any further breach thereof, and to a decree of specific performance. Upon filing of a verified complaint showing such breach or threatened breach, and upon filing a sufficient bond, the association shall be entitled to a temporary restraining order against the member.

185.43(2) (2) Any person, with actual or constructive notice that a contract exists, who induces or attempts to induce any member to breach or repudiate the member's contract with the association, or who in any manner aids a breach of such contract, is liable to the aggrieved party for damages caused by such interference. The association is also entitled to an injunction to prevent any interference or further interference with the contract.

185.43 History History: 1993 a. 482.

185.43 Annotation It is not necessary to have demonstrated an intent to induce a cooperative member to breach or repudiate a contract with an association. Injury is presumed from a violation of the statute. Pure Milk Products Coop. v. NFO, 64 Wis. 2d 241, 219 N.W.2d 564 (1974).



185.44 Application of ss. 185.41 to 185.43

185.44  Application of ss. 185.41 to 185.43; venue of action.

185.44(1)(1)  Sections 185.41 to 185.43 apply after July 13, 1955 to all contracts whether made before or after that date.

185.44(2) (2) The proper place of trial of any action by or against an association when based on ss. 185.41 to 185.43 is in the county where the association has its principal office or registered agent.



185.45 Apportionment and distribution of proceeds.

185.45  Apportionment and distribution of proceeds. At least once annually the directors shall determine and distribute net proceeds as follows:

185.45(1) (1) There shall be deducted from total proceeds:

185.45(1)(a) (a) All operating expenses and costs.

185.45(1)(b) (b) The cost of supplies, commodities, equipment and other property or services procured or sold for patrons.

185.45(1)(c) (c) The cost of services performed for patrons.

185.45(1)(d) (d) All taxes and all other expenses.

185.45(1)(e) (e) Reasonable and necessary reserves for depreciation, depletion and obsolescence of physical property, doubtful accounts and other valuation reserves, all of which shall be established in accordance with usual and customary accounting practices.

185.45(2) (2) The remainder of the total proceeds are net proceeds and shall be distributed and paid as follows:

185.45(2)(a) (a) An amount not to exceed 5 percent thereof may be set aside as an educational fund to be used in teaching or promoting cooperative organization or principles. Such funds shall for all purposes except the computation of net proceeds be deemed an expense of operation of the cooperative.

185.45(2)(b) (b) A share of the net proceeds may be set aside for or paid to officers or employees, or both. Such amount shall for all purposes except the computation of net proceeds be deemed an expense of operation of the cooperative.

185.45(2)(c) (c) In a cooperative organized with capital stock such dividend may be paid upon capital stock as is authorized by the articles. No dividend may be paid if the capital is impaired or if payment of such dividend would result in an impairment of capital.

185.45(3) (3) Unless the articles or bylaws otherwise expressly provide, none of the remainder of the net proceeds shall constitute income of the cooperative but all thereof shall be distributed and paid to patrons, whether members or not, as follows:

185.45(3)(a) (a) Reasonable reserves for necessary purposes may be created, which shall be credited to patrons in accordance with the ratio which their patronage bears to total patronage.

185.45(3)(b) (b) All the remainder of the net proceeds shall be distributed and paid to patrons in accordance with the ratio which their patronage bears to total patronage.

185.45(3)(c) (c) There shall be no distinction between the persons entitled thereto, but such reserves and distributions may be based upon business done with particular departments or in particular commodities, supplies or services, or upon classification of business according to the type or nature thereof.

185.45(4) (4) If the articles or bylaws so provide:

185.45(4)(a) (a) Any of the net proceeds may be credited to allocated or unallocated surplus or reserves of the cooperative.

185.45(4)(b) (b) None of the remainder shall constitute income to the cooperative, but all of it shall be distributed and paid in accordance with the ratio which individual patronage bears to total patronage, either to member patrons only, to member patrons only with one or more classes receiving a lower proportion than others or to all patrons with nonmembers receiving a lower proportion than members, as the bylaws provide. There shall be no other distinction between members and nonmembers, but distribution may be based on business done with particular departments, or in particular commodities, supplies or services, or upon classification of business according to type or nature.

185.45(5) (5) The distribution and payment of net proceeds under sub. (3) or (4) may be in cash, credits, stock, certificates of interest, revolving fund certificates, letters of advice, or other certificates or securities of the cooperative or of other associations, limited liability companies or corporations, in other property, or in any combination thereof.

185.45(6) (6) All or any part of the net proceeds may be applied to losses incurred in prior years, and the bylaws may also include any reasonable provisions for the apportionment of losses.

185.45 History History: 1985 a. 30 ss. 23, 42; 1993 a. 112; 2009 a. 177.

185.45 Annotation In an action to enforce a security interest in certificates of deposit, in the absence of an article or bylaw provision crediting net proceeds to surplus or reserves, proceeds from cooperative business in excess of actual expenses and compensation of employees belongs to patrons, not the cooperative. First National Bank of Barron v. Barron County Cooperative Dairy Cattle Breeders Sales Assoc. 77 Wis. 2d 1, 252 N.W.2d 57 (1977).



185.47 Books and records; penalty for refusal to produce.

185.47  Books and records; penalty for refusal to produce.

185.47(1)(1) A cooperative shall keep correct and complete books and records of account, and shall also keep minutes of the proceedings of meetings of its members, board and executive committee. The cooperative shall keep at its principal office records of the names and addresses of all members and stockholders with the amount of stock held by each, and of ownership of equity interests. At any reasonable time, any member or stockholder, or his or her agent or attorney, upon written notice stating the purposes thereof, delivered or sent to the cooperative at least one week in advance, may examine for a proper purpose any books or records pertinent to the purpose specified in the notice. The board may deny a request to examine books and records if the board determines that the purpose is not directly related to the business or affairs of the cooperative and is contrary to the best interests of the cooperative.

185.47(2) (2) In any proceedings, or upon petition for such purpose any court of record may, upon notice and after hearing at which proper cause is shown, and upon suitable terms, order any of the cooperative's books or records, and any other pertinent documents in its possession, or duly authenticated copies thereof, to be brought within this state. Such documents shall be kept at such place and for such time and purposes as the order designates. Any cooperative failing to comply with the order is subject to dissolution, and its directors and officers are liable for contempt of court.

185.47(3) (3) Subject to the time, notice and purpose requirements of sub. (1), a member or stockholder of a cooperative may examine the books and records of any other cooperative or other person that is a wholly owned subsidiary of the cooperative or in which the cooperative owns a controlling interest.

185.47 History History: 1985 a. 30 ss. 24, 25, 42.



185.48 Annual reports; filing thereof.

185.48  Annual reports; filing thereof.

185.48(1) (1) A cooperative shall file an annual report signed by a principal officer or the general manager setting forth:

185.48(1)(a) (a) Its name and complete address.

185.48(1)(b) (b) The names and addresses of its directors and principal officers.

185.48(1)(c) (c) A statement, by class and par value, of the amount of stock which it has authority to issue, and the amount issued.

185.48(1)(d) (d) A statement as to the general type of business engaged in during the 12 months preceding the date of the report.

185.48(2) (2) The annual report shall be made on forms furnished by the department, and the information therein contained shall be given as of the date of the execution of the report. The department shall forward by 1st class mail report forms to each cooperative in good standing not later than 60 days prior to the date on which the cooperative is required to file an annual report under this chapter.

185.48(3) (3) The annual report shall be delivered to the department in each year following the year in which the cooperative's articles are filed by the department, during the calendar year quarter in which the anniversary of the filing occurs. If the report does not conform to requirements, it shall be returned to the cooperative for necessary corrections. The penalties for failure to file such report shall not apply if it is corrected and returned within 30 days after receipt thereof.

185.48(4) (4) Any report not filed as required by sub. (3) may be filed only upon payment to the department of $26 or, if the report is filed in paper format, upon payment of such larger fee as the department prescribes by rule.

185.48(5) (5) If the report is not filed within a year from the first day of the quarter calendar year in which the report is required, under sub. (3), to be delivered, the cooperative is not in good standing. Within the next 6 months the department shall mail to the cooperative a notice that it is no longer in good standing. If a cooperative has been out of good standing for more than 3 consecutive years immediately prior to January 1, 1978, the department shall provide only the notice required under s. 185.72 (3). Until restored to good standing, the department shall not accept for filing any document respecting such cooperative except those incident to its dissolution.

185.48(6) (6) Except as otherwise provided in this subsection, the cooperative may be restored to good standing by delivering to the department a current annual report and by paying the $26 late filing fee plus $15 for each calendar year or part thereof during which it was not in good standing, not exceeding a total of $176. The department, by rule, may specify a larger fee for the filing of an annual report in paper format.

185.48 History History: 1977 c. 29; 1979 c. 221; 1985 a. 29; 1985 a. 30 s. 42; 1985 a. 338; 1989 a. 123; 1995 a. 27; 2001 a. 44, 107.



185.49 Omission of seal.

185.49  Omission of seal. Whenever any document is required to be sealed, no seal is required if the document includes a statement to the effect that the cooperative has no seal.

185.49 History History: 1985 a. 30 s. 42.



185.50 Income or franchise tax returns.

185.50  Income or franchise tax returns. Any cooperative association, society, company, corporation, exchange or union organized under the provisions of this chapter shall not be obliged to file a state income or franchise tax return unless such association, society, company, corporation, exchange or union is at the time subject to a state income or franchise tax.

185.50 History History: 1981 c. 390 s. 252; 1985 a. 30 s. 42; 1991 a. 39.



185.51 Amendments to articles.

185.51  Amendments to articles.

185.51(1) (1) At any member meeting a cooperative may adopt any amendment to its articles which is lawful under s. 185.05, if a statement of the nature of the amendment was contained in the notice of the meeting.

185.51(2) (2) Unless stockholders are entitled by s. 185.52 to vote on an amendment, an amendment is adopted when approved by two-thirds of the member votes cast thereon.

185.51 History History: 1985 a. 30 ss. 26, 42.



185.52 Stockholder voting on amendments to articles.

185.52  Stockholder voting on amendments to articles.

185.52(1)(1)

185.52(1)(a)(a) Whether or not permitted to vote by the articles, a holder of stock other than membership stock who is affected by a proposed amendment to articles shall be entitled to cast one vote on the amendment regardless of the dollar amount of stock, the number of shares or the number of affected classes of stock he or she holds.

185.52(1)(b) (b) A member holding stock affected by a proposed amendment may vote both as a member and as an affected stockholder.

185.52(2) (2) For purposes of this section, a holder of stock is affected as to any class of stock owned by the holder only if an amendment would expressly:

185.52(2)(a) (a) Decrease the dividends to which that class may be entitled or change the method by which the dividend rate on that class is fixed.

185.52(2)(b) (b) Restrict rights to transfer that class.

185.52(2)(c) (c) Give to another existing or any new class of stock or equity interest not previously entitled thereto any preference as to dividends or upon dissolution which is the same or higher than preferences of that class.

185.52(2)(d) (d) Change the par value of shares of that class or of any other class having the same or higher preferences as to dividends or upon dissolution.

185.52(2)(e) (e) Increase the number of authorized shares of any class having a higher preference as to dividends or upon dissolution.

185.52(2)(f) (f) Require or permit an exchange of shares of any class with lower preferences as to dividends or upon dissolution for shares of that class or any other class with the same or higher preferences.

185.52(2)(g) (g) Require only a majority of member votes and a majority of the votes of any stockholders entitled to vote under s. 185.61 (3) (a) for approval of a plan of merger or consolidation under s. 185.61 (2) (b) as provided in s. 185.61 (4).

185.52(3) (3) If stockholders are entitled to vote on an amendment, the amendment is adopted only if all of the following conditions are met:

185.52(3)(a) (a) Notice of the meeting, an exact copy of the proposed amendment and a ballot thereon have been sent to each member and each affected stockholder.

185.52(3)(b) (b) Two-thirds of the member votes cast thereon approve.

185.52(3)(c) (c) Two-thirds of the votes of affected stockholders cast thereon approve.

185.52(4) (4) This section shall not apply to stock issued prior to June 30, 1956, unless the cooperative adopts an amendment to its articles making such stock subject to this section. As to such stock, the amendment shall be adopted in the manner and by the vote required prior to July 13, 1955.

185.52 History History: 1985 a. 30 s. 27, 28, 42; 1993 a. 482.



185.53 Filing and recording amendments; effect thereof.

185.53  Filing and recording amendments; effect thereof.

185.53(1)(1) Amendments to articles shall be signed by the president or a vice president and the secretary or an assistant secretary, shall be sealed with the cooperative's seal, and shall set forth:

185.53(1)(a) (a) The name of the cooperative, and the county of the cooperative's principal office or of its registered agent.

185.53(1)(b) (b) The amendment and date of adoption.

185.53(1)(c) (c) The number of members.

185.53(1)(d) (d) The number of member votes cast for and against the amendment.

185.53(1)(e) (e) If affected stockholders have the right to vote under s. 185.52, the number of votes of affected stockholders cast for and against the amendment.

185.53(2) (2) The amendment shall be filed and recorded as provided in s. 185.82. The amendment becomes effective upon filing, and the department may then issue a certificate of amendment.

185.53(3) (3) No amendment may affect any existing cause of action or proceeding to which the cooperative is a party, or existing rights of persons other than members or stockholders.

185.53(4) (4) No action may be maintained to invalidate any amendment because of the manner of its adoption unless commenced within 2 years after the date of filing.

185.53 History History: 1981 c. 337; 1985 a. 30 ss. 29, 42; 1995 a. 27.

185.53 Cross-reference Cross-reference: See s. 182.01 (3) for provision that certain corporate documents may not be filed with secretary of state unless they bear the drafter's name.



185.54 Restated articles.

185.54  Restated articles. A cooperative may, by action taken in the manner required for an amendment, adopt restated articles. When filed in the manner prescribed for an amendment, restated articles supersede existing articles and all amendments thereto. Restated articles shall meet all requirements of original articles except:

185.54(1) (1) Incorporators constituting the temporary board and the names and addresses of the incorporators may be omitted; and

185.54(2) (2) In lieu of the name of the cooperative and complete address of the cooperative's principal office or name and complete address of its registered agent at the time of incorporation, the restated articles shall set forth the name of the cooperative and the complete address, including street number, city, town or village, county and zip code of its principal office or name and complete address including street number, city, town or village, county and zip code of its registered agent at the time of adoption of the restated articles.

185.54 History History: 1981 c. 337; 1985 a. 30.



185.55 Amendments by bankruptcy court.

185.55  Amendments by bankruptcy court. Certified copies of any order of a court of the United States, in proceedings under the bankruptcy laws, shall be filed and recorded as an amendment if the order effects an amendment to the articles. The principal officers of a cooperative shall cause each order to be promptly filed and recorded after it becomes final.

185.55 History History: 1985 a. 30 s. 42.



185.61 Merger and consolidation.

185.61  Merger and consolidation.

185.61(1) (1)

185.61(1)(a)(a) If otherwise lawful, any 2 or more associations may merge or consolidate under this chapter or under the law of the state where the surviving or new association will exist.

185.61(1)(b) (b) Before a cooperative may merge or consolidate with any other association, a written plan of merger or consolidation shall be prepared by the board or by a committee selected by the board or the members for that purpose. The plan shall set forth all the terms of the merger or consolidation, including any provisions for abandonment of the plan, and the proposed effect of the plan on all members and stockholders of the cooperative, including the treatment of the equity interest of the members upon merger or consolidation.

185.61(1)(c) (c) In case of consolidation, the plan of consolidation shall also contain the articles of the new association.

185.61(2) (2) Except as provided in sub. (4), the plan is approved if all of the following conditions are met:

185.61(2)(a) (a) Notice of the meeting to vote on the plan, an exact copy of the plan and a ballot thereon have been given, in accordance with s. 185.15 (1), to all members and all stockholders entitled to vote under sub. (3) (a).

185.61(2)(b) (b) Two-thirds of all member votes cast thereon approve and two-thirds of the votes of all stockholders entitled to vote under sub. (3) (a) cast thereon approve.

185.61(3) (3)

185.61(3)(a)(a)

185.61(3)(a)1.1. Whether or not permitted to vote by the articles, each holder of stock, other than membership stock, of all consolidating cooperatives is entitled to cast one vote on the plan regardless of the dollar amount of stock, the number of shares or the number of classes of stock he or she holds.

185.61(3)(a)2. 2. Whether or not permitted to vote by the articles, each holder of stock, other than membership stock, of all cooperatives that will not be surviving cooperatives of a merger is entitled to cast one vote on the plan regardless of the dollar amount of stock, the number of shares or the number of classes of stock he or she holds.

185.61(3)(a)3. 3. Whether or not permitted to vote by the articles, each holder of stock, other than membership stock, of the cooperative that will be the surviving cooperative of a merger, is entitled to cast one vote on the plan regardless of the dollar amount of stock, the number of shares or the number of classes of stock he or she holds, only if both of the following conditions are met:

185.61(3)(a)3.a. a. The articles of the surviving cooperative will be amended by the plan.

185.61(3)(a)3.b. b. The holder of stock is affected by any amendment under subd. 3. a. as provided in s. 185.52 (2).

185.61(3)(b) (b) A member who is a holder of stock entitled to vote under par. (a) may vote both as a member and a stockholder.

185.61(4) (4)

185.61(4)(a)(a) Except as provided in par. (b) a cooperative may approve the plan as provided in subs. (2) and (3), except that a majority of member votes and a majority of the votes of any stockholders under sub. (3) (a) rather than two-thirds of those votes shall be required under sub. (2) (b) if the cooperative amends its articles or adopts restated articles to include a provision therefor.

185.61(4)(b) (b) A cooperative primarily engaged in producing or furnishing electric power or energy to its members may approve a plan for merger or consolidation with a cooperative that is organized for the same purpose, as provided in par. (a). However, a plan for merger or consolidation of a cooperative primarily engaged in producing or furnishing electric power or energy to its members with a cooperative, other than a cooperative organized for the same purpose, shall require approval by two-thirds of the member votes and two-thirds of the votes of any stockholders, under sub. (3) (a), and these proportions may not be changed by amendment or restatement of the articles.

185.61(5) (5) After approval of a plan under this section, but before the merger or consolidation is effective, the merger or consolidation may be abandoned in accordance with any provisions for abandonment set forth in the plan of merger or consolidation.

185.61 History History: 1985 a. 30; 2001 a. 16.



185.62 Articles of merger or consolidation; effect thereof.

185.62  Articles of merger or consolidation; effect thereof.

185.62(1)(1) Articles of merger or consolidation shall set forth the approved plan and such other information as is required by s. 185.53. They shall be signed by 2 principal officers of each association merging or consolidating, sealed with the seal of each such association, filed and recorded as an amendment to the articles in each county where any of the cooperatives have their principal office or registered agent. Unless otherwise specified in the plan, the merger or consolidation is effective when the articles are so filed.

185.62(1m) (1m) If after the filing of the articles under sub. (1), but before the merger or consolidation is effective, the merger or consolidation is abandoned, as provided in s. 185.61 (5), 2 principal officers of each merging or consolidating cooperative shall sign a certificate of abandonment stating that the merger or consolidation is abandoned and the date of abandonment, and shall seal the certificate with the seal of each cooperative. The certificate of abandonment shall be filed and recorded prior to the date the merger or consolidation would otherwise be effective, with the department and in each county where the cooperatives have their principal offices or registered agents, in the manner provided in s. 185.82.

185.62(2) (2) After the effective date, the associations which are parties to the plan become a single association. In the case of a merger, the surviving association is that association so designated in the plan. In the case of a consolidation, the new association is the association provided for in the plan. The separate existence of all associations which are parties to the plan, except the surviving or new association, then ceases.

185.62(3) (3) The surviving or new association possesses all the rights and all the property of each of the individual associations, and is responsible for all their obligations. Title to any property is vested in the surviving or new association with no reversion or impairment thereof caused by the merger or consolidation. No right of any creditor may be impaired by the merger or consolidation without the creditor's consent.

185.62(4) (4) The articles of the surviving association are deemed amended to the extent provided in the plan of merger.

185.62(5) (5) The surviving association, in the case of a merger, or the new association, in the case of consolidation, shall prepare an annual report on the implementation of any provision in the plan of merger or consolidation relating to the equity interest of any member that was affected by the merger or consolidation. The report shall be kept in the principal office of the surviving association, in the case of a merger, or in the principal office of the new association, in the case of consolidation, and shall be available for inspection by any member whose equity interest was affected by the merger or consolidation. The surviving association, in the case of a merger, or the new association, in the case of consolidation, shall prepare the report until such time that the implementation of any provision in the plan of merger or consolidation relating to the equity interest of any member that was affected by the merger or consolidation is complete.

185.62 History History: 1981 c. 337; 1985 a. 30; 1993 a. 482; 1995 a. 27; 2001 a. 16.

185.62 Cross-reference Cross-reference: See s. 182.01 (3) for provision that certain corporate documents may not be filed with secretary of state unless they bear the drafter's name.



185.63 Division of a cooperative.

185.63  Division of a cooperative.

185.63(1) (1) Any cooperative may divide itself into 2 or more cooperatives under this chapter. A written plan of division shall be prepared by the board or by a committee selected by the board for that purpose. Such plan shall set forth all the terms of the division and the proposed effect thereof on all members and stockholders of the cooperative. The plan shall also contain the articles of each new cooperative being formed and any amendments to the articles of the remaining cooperative.

185.63(2) (2) The members, and such stockholders as are entitled to vote thereon, shall approve the plan in the manner provided in s. 185.52 for amendments to articles.

185.63(3) (3) Articles of division shall set forth the approved plan and other information required by s. 185.53 and shall be filed and recorded as an amendment to the articles. Each part of the plan which contains the articles of a new cooperative shall be separately filed and recorded as articles for the new cooperative.

185.63 History History: 1985 a. 30.



185.64 Conversion of corporation.

185.64  Conversion of corporation. A corporation may convert itself into a cooperative by adopting an amendment to its articles by which it elects to become subject to this chapter, together with changes in its articles required by this chapter and other desirable changes permitted by this chapter. Such amendment shall be adopted, filed and recorded in the manner provided by the law then applicable to the corporation.

185.64 History History: 1985 a. 30 s. 42.



185.71 Voluntary dissolution.

185.71  Voluntary dissolution.

185.71(1) (1) At any member meeting, whether or not a quorum is present, a cooperative may dissolve if:

185.71(1)(a) (a) Notice that a resolution for dissolution will be considered and acted upon has been included in the notice of meeting; and

185.71(1)(b) (b) The resolution is approved by three-fourths of the member votes cast thereon. The articles may permit stockholders to vote on the resolution for dissolution.

185.71(2) (2) When the resolution is adopted, either a committee designated by the resolution or the board shall liquidate all assets and pay the net proceeds of such liquidation available for distribution to all persons entitled to the same by law, the articles and the bylaws.

185.71(3) (3) Any net proceeds of liquidation not subject to valid claims or owed to persons under sub. (2) shall be distributed to one or more organizations that are either:

185.71(3)(a) (a) Cooperatives with articles containing limitations on distribution of assets or payment of proceeds of liquidation equivalent to limitations in the articles of the liquidating cooperative.

185.71(3)(b) (b) Organizations exempt from federal income taxation under 26 USC 501 (c) (3).

185.71(4) (4) Articles of dissolution shall be signed by a majority of directors or of committee members and shall be sealed with the cooperative's seal. They shall set forth:

185.71(4)(a) (a) The name of the cooperative, and the county of the cooperative's principal office or of its registered agent.

185.71(4)(b) (b) The name and address of each director or committee member.

185.71(4)(c) (c) The date of adoption of the resolution of dissolution.

185.71(4)(d) (d) A statement that all liquidation activities have been completed in compliance with law, the articles and the bylaws. If the articles contain a prohibition on changes to the provision establishing the basis of distribution as provided in s. 185.05 (1) (j), the statement shall include an accounting of all funds disbursed under sub. (2) that lists the names and complete addresses, including street address, city, town or village, county, state and zip code, of all persons receiving funds and the amounts disbursed to each.

185.71(5) (5) The articles of dissolution shall be filed and recorded as provided in s. 185.82, and on filing of the articles the existence of the cooperative ceases.

185.71(6) (6) Within 7 years after the date of filing under sub. (5), an action may be brought against any person to whom proceeds were distributed under sub. (2) in violation of law, the articles or the bylaws to recover the proceeds by any person entitled to the funds by law, the articles or the bylaws, in the circuit court of the county where the last principal office of the cooperative was located. If the articles contained a prohibition on changes to the provision establishing the basis of distribution as provided in s. 185.05 (1) (j), the action may be brought by the attorney general, in the name of the state upon his or her information, or, in the discretion of the attorney general, upon complaint of any person, in the Dane County circuit court.

185.71 History History: 1981 c. 337; 1985 a. 30 ss. 35 to 37, 42.

185.71 Cross-reference Cross-reference: See s. 182.01 (3) for provision that certain corporate documents may not be filed with secretary of state unless they bear the drafter's name.



185.72 Involuntary dissolution.

185.72  Involuntary dissolution.

185.72(1) (1) A cooperative may be dissolved involuntarily by a decree of the circuit court where the principal office or registered agent is located in an action commenced by the attorney general when it is established that:

185.72(1)(a) (a) The cooperative's certificate of association was procured through fraud; or

185.72(1)(b) (b) The cooperative has continued to exceed or abuse the authority conferred upon it by this chapter; or

185.72(1)(c) (c) The cooperative failed to comply with a court order for the production of books, records or other documents of the cooperative as provided in s. 185.47.

185.72(2) (2) If the cooperative cures its defaults other than those under sub. (1) (a) and (b) prior to the entry of the court's final decree and pays all penalties and court costs that have accrued, the cause of action with respect to the defaults so cured will abate.

185.72(3) (3)

185.72(3)(a)(a) If it is established by the records in the department that a cooperative failed to file its annual report as required by this chapter for the preceding 3 years, the department may involuntarily dissolve the cooperative in the following manner:

185.72(3)(a)1. 1. The department shall give the cooperative notice of its delinquency by 1st class mail addressed to its situs.

185.72(3)(a)2. 2. If the delinquent cooperative is not restored to good standing under s. 185.48 (6) within 90 days after the notice was mailed, the department shall issue a certificate of involuntary dissolution, which shall state the fact of involuntary dissolution, the date and cause of the dissolution and the dissolved cooperative's situs.

185.72(3)(a)3. 3. The department shall file the original certificate of involuntary dissolution and mail a copy to the former cooperative at its situs.

185.72(3)(b) (b) Upon the issuance of the certificate of involuntary dissolution, the cooperative shall cease to exist, without any judicial proceedings whatever and thereafter the dissolved cooperative may not transact its ordinary business or exercise cooperative powers except as provided under ss. 185.74 to 185.76.

185.72(3)(bm) (bm) The department shall rescind the dissolution of a cooperative involuntarily dissolved under this subsection and issue a certificate stating the recision if all of the following are met:

185.72(3)(bm)1. 1. The cooperative files with the department 2 affidavits, each executed by a different person who is a principal officer of the cooperative, stating that the cooperative did not receive the notice under par. (a) 1.

185.72(3)(bm)2. 2. The cooperative pays to the department $100 in liquidated damages to cover the efforts of the department in rescinding the involuntary dissolution.

185.72(3)(c) (c) In this subsection and in s. 185.74, "situs" means a cooperative or former cooperative's last-known address as shown by the most recently filed annual report, or, if none, its principal office or the address of its registered agent, or, if none, its designated location, or, if none, the last-known address of any known director or incorporator.

185.72 History History: 1977 c. 29; 1977 c. 418 ss. 691 to 695, 929 (44); 1981 c. 314; 1983 a. 408 s. 16; 1983 a. 505; 1985 a. 30 s. 44; 1995 a. 27.



185.73 Liquidation under court supervision.

185.73  Liquidation under court supervision.

185.73(1) (1) The circuit court of the county where the principal office or registered agent of the cooperative is located may liquidate the assets and business of such cooperative when a petition to that effect is filed by or on behalf of:

185.73(1)(a) (a) A majority of the designated committee or directors when a resolution is adopted pursuant to s. 185.71.

185.73(1)(b) (b) The attorney general when a decree of dissolution has been obtained pursuant to s. 185.72.

185.73(1)(c) (c) A judgment creditor whose execution is returned unsatisfied when it is established that the cooperative is unable to pay its debts as they become due in the usual course of its business.

185.73(1)(d) (d) Any creditor when it is established that the cooperative is dissolving pursuant to s. 185.71 without making adequate provision for payment of all creditors.

185.73(2) (2) Upon filing of any such petition, the court acquires exclusive jurisdiction of all matters pertaining to the liquidation of such cooperative and the distribution of its assets to persons entitled thereto and may determine and order paid the expense of such liquidation proceedings. The court has power to issue injunctions, appoint receivers with such duties and powers as the court may direct, and take any other action necessary to the cooperative's liquidation. A receiver appointed in such proceeding has authority to sue and be sued as receiver for the cooperative.

185.73(3) (3) The court shall fix the time within which creditors may file claims and shall prescribe the notice to be given to interested persons. Creditors who do not file their claims within the time limit may not participate in any distribution thereafter made, unless the court upon good cause shown extends their time for filing.

185.73(4) (4) When the court approves the final distribution of a cooperative's assets, it shall enter a decree in the nature of articles of dissolution which shall be filed and recorded as provided in s. 185.82.

185.73(5) (5) The filing of a petition under this section operates as a stay of all other proceedings against the cooperative until such time as the court issues its final judgment or directs otherwise.

185.73(6) (6) The court upon proper cause shown may at any time order the proceedings dismissed upon such terms and conditions as the court may impose.

185.73 History History: 1985 a. 30 s. 42.



185.74 Property not distributed prior to dissolution.

185.74  Property not distributed prior to dissolution.

185.74(1)(1) Upon filing the articles or decree of dissolution or upon the issuance of a certificate of involuntary dissolution, title to any property omitted from the final distribution or the title to any property not distributed prior to the issuance of a certificate of involuntary dissolution vests in the surviving directors or committee members who signed the articles or the last-acting directors in the case of the issuance of a certificate of involuntary dissolution, as trustees. They have all the powers of the cooperative with respect to this property and shall distribute the property or its proceeds to the persons beneficially entitled thereto.

185.74(2) (2) When no trustee can be found, the circuit court of the county where the cooperative's situs, as defined in s. 185.72 (3) (c), is located has power to appoint trustees upon application of any person having an interest in the property or its disposition.

185.74(3) (3) Any trustee may at any time make application to the circuit court of the county of the cooperative's situs for supervision of liquidation under s. 185.73.

185.74 History History: 1977 c. 418; 1981 c. 337.



185.75 Unclaimed assets.

185.75  Unclaimed assets.

185.75(1)(1) Assets distributable in the course of the liquidation of a cooperative that remain unclaimed after 2 years may be forfeited to the cooperative in the manner set forth in s. 185.03 (10), except that the board, a committee designated to liquidate the assets under s. 185.71, a court, trustee or other person authorized to liquidate the assets of the cooperative may declare the funds forfeited, give the notice, determine the purpose or purposes and dedicate the funds under s. 185.03 (10) and except that any of these persons may declare the funds forfeited no earlier than 2 years and no later than 5 years after the funds are first made available to their owners in the course of the liquidation of the cooperative.

185.75(2) (2) Assets distributable in the course of the liquidation of a cooperative that remain unclaimed after one year may be reported and delivered to the secretary of revenue as provided under ch. 177. Assets distributable in the course of the liquidation of a cooperative that are not forfeited under sub. (1) and that remain unclaimed after 5 years shall be reported and delivered to the secretary of revenue under ch. 177.

185.75 History History: 1983 a. 408; 1985 a. 30; 2013 a. 20.



185.76 Survival of remedy after dissolution.

185.76  Survival of remedy after dissolution. Except as provided in s. 185.73, the dissolution of a cooperative does not impair any remedy available to or against such cooperative, its directors, stockholders, or members for any claim existing or any liability incurred prior to such dissolution if a proceeding thereon is commenced within 2 years after the date of filing the articles or decree of dissolution.

185.76 History History: 1981 c. 337.



185.81 Admission of foreign cooperatives.

185.81  Admission of foreign cooperatives. A foreign cooperative is entitled to all rights, exemptions and privileges of a cooperative organized under this chapter, if it is authorized to do business in this state under ch. 180. Such foreign cooperative may qualify under ch. 180 whether or not formed for profit and whether or not formed with stock. Any such foreign cooperative claiming to be subject to s. 71.26 (1) (a) or 71.45 (1) (a) may be required to furnish the department of revenue with such facts as said department shall deem necessary to establish the foreign cooperative's rights thereunder.

185.81 History History: 1987 a. 312 s. 17; 2007 a. 20.



185.815 Recording change of principal office or registered agent.

185.815  Recording change of principal office or registered agent. If a document submitted to the department for filing under this chapter changes the county of the principal office or of the registered agent:

185.815(1) (1) An original of the document or a duplicate original endorsed by the department shall be recorded in each county;

185.815(2) (2) The document shall specify the new county when:

185.815(2)(a) (a) The county of the principal office or registered agent is changed; or

185.815(2)(b) (b) The document makes a change from a principal office in one county to a registered agent's address in another county or vice versa; and

185.815(3) (3) A certificate of the department listing the type and date of filing of recordable documents previously filed by the cooperative shall be recorded in the county of the new principal office or of the registered agent.

185.815 History History: 1981 c. 337; 1995 a. 27.



185.82 Procedure on filing and recording of documents.

185.82  Procedure on filing and recording of documents.

185.82(1)(1) If a document is required to be filed and recorded under this chapter, all of the following shall be included when the document is submitted for filing:

185.82(1)(a) (a) Separate originals of the document for the department and for the register of deeds of each county in which the document is required to be recorded.

185.82(1)(b) (b) A check payable to the department in the amount of the filing fee prescribed under s. 185.83.

185.82(1)(c) (c) Separate checks in the amount of the recording fee prescribed under s. 59.43 (2) (ag) 1. payable to the register of deeds of each county in which the document is required to be recorded.

185.82(2) (2)

185.82(2)(a)(a) Unless the document does not conform to law, the department shall endorse on each original "Filed" and the date of filing and shall file one original.

185.82(2)(b) (b) The department shall forward to each register of deeds the check under sub. (1) (c) and an original document or duplicate endorsed by the department, within 5 days of filing.

185.82(2)(c) (c) A register of deeds receiving a check and document forwarded under par. (b) shall record the document. If the document is not articles, the register of deeds shall note on the margin of the record of the articles the volume and page where the document is recorded.

185.82(3) (3) Each week the department shall forward to each register of deeds a listing of all documents received during the preceding week for filing and recording as required under this chapter. For each document, the listing shall specify the type of document, the name of the cooperative, the name of the county of the cooperative's principal office or registered agent, and the date of filing.

185.82(4) (4) A document required to be filed and recorded under this chapter is effective on filing with the department, except as provided in s. 185.62. An error or omission in recording the document or a certificate under s. 185.815 (2) with a register of deeds does not affect its effectiveness.

185.82(5) (5) A document filed with the department under this chapter before May 7, 1982 is effective unless the records of the department show that the document was recognized as ineffective because of a recording defect and the department or the cooperative acted in reliance on the ineffectiveness of the document.

185.82(6) (6)

185.82(6)(a)(a) The department may waive any of the following:

185.82(6)(a)1. 1. Submission of more than one original of a document.

185.82(6)(a)2. 2. An omission or defect in a document, if the department determines from the face of the document that the omission or defect is immaterial.

185.82(6)(b) (b) A waiver under par. (a) occurs when the document is filed.

185.82 History History: 1981 c. 337; 1985 a. 30 s. 42; 1995 a. 27, 201.

185.82 Cross-reference Cross-reference: See s. 182.01 (3) for provision that certain corporate documents may not be filed with secretary of state unless they bear the drafter's name.



185.825 Penalty for false document.

185.825  Penalty for false document. Whoever causes a document to be filed, knowing it to be false in any material respect, is guilty of a Class I felony.

185.825 History History: 1981 c. 337; 1997 a. 283; 2001 a. 109.



185.83 Fees for filing.

185.83  Fees for filing.

185.83(1)(1) Except as provided under sub. (1m), the department shall charge and collect for:

185.83(1)(a) (a) Filing articles for a new cooperative, $1.25 for each $1,000 of authorized stock, but in no case less than $25. A cooperative organized without capital stock shall pay a fee of $25.

185.83(1)(b) (b) Filing an amendment to or restatement of the articles or articles of consolidation or division, $10, plus $1.25 for each $1,000 of authorized stock not authorized at the time of the amendment, restatement, consolidation, or division, except that no fee may be collected for any of the following:

185.83(1)(b)1. 1. An amendment showing only a change of address resulting from the action of a governmental agency if there is no corresponding change in physical location and if 2 copies of the notice of the action are submitted to the department.

185.83(1)(b)2. 2. An amendment filed to reflect only a change in the name of a registered agent.

185.83(1)(bm) (bm) Filing articles of merger, $30.

185.83(1)(c) (c) Filing articles or decree of dissolution, $5.

185.83(1)(d) (d) Receiving services of any process, notice or demand, authorized to be served on the department by this chapter, the fee established under s. 182.01 (4) (c).

185.83(1)(e) (e) Filing an annual report of a cooperative, $15.

185.83(1)(g) (g) Filing a report of names and addresses of officers or directors, $3.

185.83(1)(h) (h) Processing a document required or permitted to be filed or recorded under this chapter in an expeditious manner, the fee established under s. 182.01 (4) (d) in addition to the fee required by other provisions of this chapter.

185.83(1m) (1m) The department, by rule, may specify a larger fee for filing documents described in sub. (1) in paper format.

185.83(2) (2) No document may be filed or recorded until all fees therefor have been paid.

185.83 History History: 1977 c. 29; 1979 c. 221; 1983 a. 27 ss. 1587, 1588, 2204 (47); 1983 a. 134; 1985 a. 29; 1985 a. 30 ss. 39m, 42; 1985 a. 338; 1987 a. 27; 1989 a. 123; 1995 a. 27; 2001 a. 16, 44.



185.84 Fees or penalty due state.

185.84  Fees or penalty due state. Any fee or penalty due under this chapter may be recovered in a suit brought by the attorney general in the name of the state.



185.85 Forms to be furnished by department of financial institutions.

185.85  Forms to be furnished by department of financial institutions. The department may provide forms for any document to be filed with the department under this chapter.

185.85 History History: 1993 a. 482; 1995 a. 27.



185.91 Voting requirements of articles.

185.91  Voting requirements of articles. Whenever the articles require the vote of a greater proportion of the members or stockholders than required by this chapter, the articles control except for dissolution under s. 185.71.



185.92 Effect of unauthorized acts.

185.92  Effect of unauthorized acts. No act and no transfer of property to or by a cooperative is invalid because made in excess of the cooperative's power, except that such lack of power may be asserted in a proceeding by:

185.92(1) (1) A member, stockholder or director against the cooperative to enjoin any act or any transfer of property to or by the cooperative.

185.92(2) (2) The cooperative or its legal representative against any present or former officer or director.

185.92(3) (3) The attorney general against the cooperative in an action to dissolve the cooperative or to enjoin it from the transaction of unauthorized business.

185.92 History History: 1979 c. 110.



185.93 Member or stockholder derivative actions.

185.93  Member or stockholder derivative actions.

185.93(1)(1) No action may be instituted or maintained in the right of any association by a member or stockholder unless the member or stockholder:

185.93(1)(a) (a) Alleges in the complaint that the member or stockholder was a member or registered stockholder when any part of the transaction of which the member or stockholder complains took place, or that the member's or stockholder's stock thereafter devolved upon the member or stockholder by operation of law from a stockholder at such time.

185.93(1)(b) (b) Alleges in the complaint with particularity his or her efforts to secure from the board the action he or she desires. He or she shall allege further that he or she has either informed the association or board in writing of the ultimate facts of each cause of action against each director or that he or she has delivered to the association or board a copy of the complaint no fewer than 60 days prior to filing the complaint.

185.93(1)(c) (c) Files the complaint in such action within 20 days after the action is commenced.

185.93(2) (2) The action shall not be dismissed or compromised without the approval of the court.

185.93(3) (3) If anything is recovered or obtained as the result of the action, whether by means of a compromise and settlement or by a judgment, the court may, out of the proceeds of the action, award the plaintiff the reasonable expenses of maintaining the action, including reasonable attorney fees, and may direct the plaintiff to account to the association for the remainder of such proceeds.

185.93(4) (4) In any action brought in the right of an association by less than 3 percent of the members or by holders of less than 3 percent of any class of stock outstanding, the defendants may require the plaintiff to give security for the reasonable expenses of defending such action, including attorney fees. The amount of such security may thereafter be increased or decreased in the discretion of the court upon showing that the security provided is or may be inadequate or is excessive.

185.93 History History: 1985 a. 30; 1993 a. 482; 2005 a. 253; 2009 a. 177.



185.94 Use of term "cooperative"; penalty for improper use.

185.94  Use of term "cooperative"; penalty for improper use.

185.94(1)(1) The term "cooperative", or any variation thereof, may be used either by an association or by a credit union organized under ch. 186.

185.94(2) (2) No other person may use the term "cooperative", or any variation thereof, as part of the person's corporate or other business name or title, nor may any other person in any other manner represent himself or herself to be a cooperative. Whoever violates this subsection may be fined not more than $100. Each day of improper use constitutes a separate offense.

185.94(3) (3) Any cooperative may obtain an injunction against acts prohibited by sub. (2) without showing any damage to itself.

185.94(4) (4) Every cooperative shall use the term "cooperative" or an abbreviation thereof as part of its corporate name or affixed thereto.

185.94 History History: 1985 a. 30 s. 42; 1993 a. 482.



185.95 Discrimination against association.

185.95  Discrimination against association. Whenever any corporation has discriminated against any association transacting business in this state, its charter may be vacated or its existence annulled, or its license to do business in this state may be revoked.

185.95 History History: 1979 c. 32 s. 92 (6); 1995 a. 400.



185.96 Application of chapter.

185.96  Application of chapter.

185.96(1) (1) After June 30, 1956, this chapter applies to all cooperatives. Any cooperative may elect to become subject to this chapter before said date by adopting an amendment to its articles making such election. All cooperatives formed after July 13, 1955 shall be formed under this chapter.

185.96(2) (2) After January 1, 1956, this chapter applies to all foreign cooperatives.

185.96(3) (3) Application of this chapter to associations existing before July 13, 1955 does not affect property rights of stockholders or members in such associations which were accrued or established at such time, nor does it affect any liability enforceable at such time, nor does it affect the validity or enforceability of contracts existing before such time.

185.96(4) (4) Section 185.48 dealing with annual reports shall apply to all cooperatives on July 13, 1955.

185.96 History History: 1985 a. 30 s. 42.



185.97 Title.

185.97  Title. This chapter may be cited as the "Wisconsin Cooperative Association Act".

185.97 History History: 1985 a. 30 s. 42.



185.981 Cooperative health care.

185.981  Cooperative health care.

185.981(1) (1) Cooperative associations may be organized under this chapter without capital stock, primarily to establish and operate in the state or in any county or counties in the state nonprofit plans or programs for health care, including hospital care, for their members and their members' dependents through contracts with physicians, medical societies, chiropractors, optometrists, dentists, dental societies, hospitals, podiatrists, and others.

185.981(2) (2) A cooperative association organized under this section shall operate only on a cooperative nonprofit basis and for the primary purpose of establishing, maintaining, and operating a voluntary nonprofit health, dental, or vision care plan or plans, or for constructing, operating, and maintaining nonprofit hospitals or other facilities whereby health care, including hospital, dental, or vision care, is provided to its members and to other persons or groups of persons who become subscribers to the plans, subject to s. 185.982 (2), under contracts that provide access to medical, surgical, chiropractic, vision, dental, or hospital care, other health care services, appliances, and supplies, by physicians and surgeons licensed and registered under ch. 448, podiatrists licensed under ch. 448, optometrists licensed under ch. 449, chiropractors licensed under ch. 446, dentists licensed under ch. 447, and other health care providers in their offices, in hospitals, in other facilities, and in the home. Nothing in this subsection precludes a cooperative association organized under this section from owning an interest in other entities for enhancing or improving member services or for investment or other purposes, as long as the association's primary purpose remains as provided in this subsection.

185.981(3) (3) No cooperative association organized primarily for the purposes provided in ss. 185.981 to 185.983 shall be prevented from contracting with any hospital in this state for the rendition of such hospital care as is included within the cooperative association's plans because the hospital participates in a plan of any other cooperative association, or in a plan organized and operated under ss. 148.03 and 613.80. No hospital may discriminate against any physician and surgeon, chiropractor, dentist, or podiatrist with respect to the use of the hospital's facilities by reason of his or her participation in a health care plan of a cooperative.

185.981(4) (4)

185.981(4)(a)(a) Except as provided in par. (b), no contract by or on behalf of any such cooperative association shall provide for the payment of any cash, indemnity, or other material benefit by that association to the subscriber or the subscriber's estate on account of death, illness, or injury, but any such association may stipulate in its plans that it will pay any nonparticipating physician and surgeon, optometrist, chiropractor, dentist, podiatrist, hospital, or other provider for hospital or other health care rendered to any covered person who is in need of a plan's benefits. The plans may prescribe monetary limitations with respect to the benefits.

185.981(4)(b) (b) A cooperative association may make a payment in cash, indemnity, or other material benefit for a purpose that is incidental to its plans, including for the purpose of administering coordination of benefits.

185.981(5) (5) Every cooperative association organized under this section is a charitable and benevolent corporation.

185.981(7) (7) Notwithstanding sub. (4) and ss. 185.982 (1) and 185.983 (1), a health care plan that is operated by a cooperative association and that qualifies as a health maintenance organization, as defined in s. 609.01 (2), is subject to s. 609.655.

185.981(8) (8) Coverage by a health care plan operated by a cooperative association that qualifies as a health maintenance organization, as defined in s. 609.01 (2), of mammograms under s. 632.895 (8) may be subject to any requirements that the health care plan imposes under s. 609.05 (2) and (3) on the coverage of other health care services obtained by members and their dependents.

185.981(9) (9) Coverage by a health care plan operated by a cooperative association that qualifies as a health maintenance organization, as defined in s. 609.01 (2), of health care services obtained by adopted children and children placed for adoption may be subject to any requirements that the health care plan imposes under s. 609.05 (2) and (3) on the coverage of health care services obtained by other members and their dependents.

185.981 History History: 1971 c. 40 s. 93; 1971 c. 307 s. 118; 1975 c. 98; 1975 c. 223 s. 28; 1975 c. 224 s. 146; 1975 c. 421; 1981 c. 39 s. 22; 1981 c. 205; 1981 c. 391 s. 210; 1985 a. 29; 1985 a. 30 s. 42; 1987 a. 27 ss. 1917e, 3202 (47) (a); 1987 a. 312 s. 17; 1989 a. 121, 129, 200, 201, 336; 1991 a. 39, 123, 269; 1993 a. 27, 450, 481; 1995 a. 27, 118, 289; 1997 a. 27, 155, 237; 1999 a. 95, 115; 2003 a. 321; 2005 a. 194; 2007 a. 36; 2009 a. 14, 28, 113, 146, 165.



185.982 Manner of practicing medicine, chiropractic and dentistry; payment; promotional expense.

185.982  Manner of practicing medicine, chiropractic and dentistry; payment; promotional expense.

185.982(1) (1) No health care plan or contract issued by a cooperative association shall interfere with the manner or mode of the practice of medicine, optometry, chiropractic, dentistry, or podiatry, the manner or mode of providing wellness or other services, the relationship of physician, chiropractor, optometrist, dentist, podiatrist, or other provider and patient, nor the responsibility of physician, chiropractor, optometrist, dentist, podiatrist, or other provider to patient. Plans may require persons covered to utilize health care providers designated by the cooperative association. The cooperative association may provide health care services directly through providers who are employees of the cooperative association or through agreements with individual providers or groups of providers organized on a group practice or individual practice basis.

185.982(2) (2) Any cooperative association operating voluntary health care plans under the provisions of this chapter may pay physicians and surgeons, optometrists, chiropractors, dentists, or other providers on a salary, per person, or fee-for-service basis to provide health care to members of the association. Every cooperative association may offer its health care services to nonmembers. Any cooperative association that operates a hospital may make the hospital's facilities available to nonmembers and to nonparticipating physicians, optometrists, dentists, or other providers.

185.982 History History: 1981 c. 205; 1987 a. 27; 2009 a. 113, 165; s. 35.17 correction in (1).



185.983 Requirements of plan.

185.983  Requirements of plan.

185.983(1) (1) Every voluntary nonprofit health care plan operated by a cooperative association organized under s. 185.981 shall be exempt from chs. 600 to 646, with the exception of ss. 601.04, 601.13, 601.31, 601.41, 601.42, 601.43, 601.44, 601.45, 611.26, 611.67, 619.04, 623.11, 623.12, 628.34 (10), 631.17, 631.89, 631.93, 631.95, 632.72 (2), 632.745 to 632.749, 632.775, 632.79, 632.795, 632.798, 632.85, 632.853, 632.855, 632.87 (2), (2m), (3), (4), (5), and (6), 632.885, 632.89, 632.895 (5) and (8) to (17), 632.896, and 632.897 (10) and chs. 609, 620, 630, 635, 645, and 646, but the sponsoring association shall:

185.983(1)(a) (a) File with the commissioner of insurance a declaration defining the organization and operation of the plan, all printed literature, and specimen copies of all proposed contracts of insurance with persons covered and with participating physicians, hospitals, and other providers, including all amendments thereto. The form of all such contracts and amendments shall be subject to approval by the commissioner of insurance but the commissioner may not withhold approval if the form of the contracts or changes in the contracts comply with the provisions of ss. 185.981 to 185.985.

185.983(1)(b) (b) Provide for like rates, benefits, terms and conditions for all persons in the same class.

185.983(1)(c) (c) Invest its funds only in property and securities approved for domestic life insurance companies.

185.983(1)(d) (d) File with the commissioner of insurance, on such forms as may be prescribed by the commissioner, an annual report of its financial condition as of December 31 each year, on or before the last day of February following.

185.983(1)(e) (e) Maintain sufficient reserves to discharge its obligations, having regard for the nature of its contracts and the area and number of persons covered.

185.983(1g) (1g) A cooperative association that is a small employer insurer, as defined in s. 635.02 (8), is subject to the health insurance mandates, as defined in s. 601.423 (1), to the same extent as any other small employer insurer, as defined in s. 635.02 (8).

185.983(1m) (1m) In addition to ss. 601.04, 601.31, 632.79, and 632.895 (5), the commissioner of insurance may by rule subject a medicare supplement policy, as defined in s. 600.03 (28r), a medicare replacement policy, as defined in s. 600.03 (28p), or a long-term care insurance policy, as defined in s. 600.03 (28g), that is sold by a cooperative health care association organized under s. 185.981 to other provisions of chs. 600 to 646, except that the commissioner may not subject a medicare supplement policy, a medicare replacement policy, or a long-term care insurance policy to s. 632.895 (8).

185.983(2) (2) Every voluntary nonprofit health care plan operated by a cooperative association organized under s. 185.981 shall make provision for a minimum of one physician and surgeon, or dentist to each 2,000 persons covered for medical or dental care and a minimum of 6 hospital beds for each 2,000 persons covered for hospital care.

185.983(3) (3)

185.983(3)(a)(a) A plan that provides coverage of pharmaceutical services when performed by one or more pharmacists who are designated by the cooperative association but who are not full-time salaried employees of the cooperative association shall provide an annual period of at least 30 days during which any pharmacist registered under ch. 450 may elect to participate in the plan under its terms as a designated health care provider for at least one year.

185.983(3)(b) (b) Except as provided in par. (c), par. (a) applies to plans on and after May 10, 1984.

185.983(3)(c) (c) If compliance with the requirements of par. (a) during the period specified in par. (b) would impair any provision of a contract between a cooperative association and any other person, and if the contract provision was in existence prior to May 10, 1984, then immediately after the expiration of all such contract provisions the plan operated by the cooperative association shall comply with the requirements of par. (a).

185.983 History History: 1975 c. 98; 1975 c. 224 s. 146; 1975 c. 352; 1975 c. 422 s. 163; 1977 c. 339; 1979 c. 89; 1981 c. 20; 1981 c. 39 s. 22; 1981 c. 82; 1981 c. 391 s. 210; 1983 a. 189 s. 329 (25); 1983 a. 396; 1985 a. 29 ss. 2060d to 2060r, 3202 (30); 1987 a. 27, 325; 1989 a. 23, 31, 129, 200, 201, 336, 359; 1991 a. 39, 189, 250, 269, 315; 1993 a. 450, 481, 482; 1995 a. 289; 1997 a. 27, 155, 237; 1999 a. 95, 115; 2003 a. 321; 2005 a. 194; 2007 a. 36; 2009 a. 14, 28, 146, 165, 218, 346; 2011 a. 260.



185.985 Inconsistent provisions of the statutes.

185.985  Inconsistent provisions of the statutes. Health care or hospital plans operated by cooperative associations organized under this chapter shall be operated exclusively under the provisions of ss. 185.981 to 185.985. Other provisions of the statutes that are inconsistent with any of those provisions shall not be applicable to cooperative associations or health care plans operated by cooperative associations under this chapter.

185.985 History History: 1985 a. 30 s. 42; 2009 a. 165.



185.99 Health benefit purchasing cooperatives.

185.99  Health benefit purchasing cooperatives.

185.99(1)(1)  Definitions. In this section:

185.99(1)(a) (a) "Commissioner" means the commissioner of insurance.

185.99(1)(b) (b) "Eligible employee" has the meaning given in s. 632.745 (5) (a).

185.99(1)(c) (c) "Person" means any corporation, limited liability company, partnership, cooperative, association, trade or labor organization, city, village, town, county, or self-employed individual.

185.99(2) (2) Organization and purpose.

185.99(2)(a)(a) Notwithstanding s. 185.02, health benefit purchasing cooperatives may be organized under this chapter in each of the geographic areas designated under sub. (6). Notwithstanding s. 185.043, a health benefit purchasing cooperative may be formed by one or more persons.

185.99(2)(b) (b) The purpose of a health benefit purchasing cooperative is to provide health care benefits for the individuals specified in sub. (4) (a) 1. to 3., under a single group health care policy or plan through a contract between the health benefit purchasing cooperative and an insurer authorized to do business in this state in one or more lines of insurance that includes health insurance.

185.99(2)(c) (c) A health benefit purchasing cooperative shall be designed so that all of the following are accomplished:

185.99(2)(c)1. 1. The members become better informed about health care trends and cost increases.

185.99(2)(c)2. 2. All members receive their health care benefits under the group health care policy or plan negotiated under sub. (4) (a).

185.99(2)(c)3. 3. The members are actively engaged in designing health care benefit options that are offered by the insurer and that meet the needs of their community.

185.99(2)(c)4. 4. The health insurance risk of all of the members is pooled.

185.99(2)(c)5. 5. The members actively participate in health improvement decisions for their community.

185.99(2m) (2m) Temporary board of directors. Notwithstanding s. 185.05 (1) (m), the articles of a health benefit purchasing cooperative shall set forth the name and address of at least one incorporator who will act as the temporary board.

185.99(3) (3) Cooperative membership.

185.99(3)(a)(a) Notwithstanding s. 185.11 (1), each health benefit purchasing cooperative shall be organized on a membership basis with no capital stock.

185.99(3)(b) (b) Subject to par. (c), any person that does business in, is located in, has a principal office in, or resides in the geographic area in which a health benefit purchasing cooperative is organized, that meets the membership criteria established by the health benefit purchasing cooperative in its bylaws, and that pays the membership fee may be a member of the health benefit purchasing cooperative.

185.99(3)(c) (c) A health benefit cooperative may limit membership of self-employed individuals through its membership criteria, but such criteria must be applied in the same manner to all self-employed individuals.

185.99(3)(d) (d) Each health benefit purchasing cooperative shall file its membership criteria, as well as any amendments to the criteria, with the commissioner.

185.99(4) (4) Health care benefits.

185.99(4)(a)(a) The health care benefits offered by a health benefit purchasing cooperative shall be negotiated between the health benefit purchasing cooperative and the insurer and shall be offered in a single group health care policy or plan. The insurer must offer coverage under the group health care policy or plan to all of the following:

185.99(4)(a)1. 1. An individual who is a member, officer, or eligible employee of a member of the health benefit purchasing cooperative.

185.99(4)(a)2. 2. A self-employed individual who is a member of the health benefit purchasing cooperative.

185.99(4)(a)3. 3. A dependent of an individual under subd. 1. or 2. who receives coverage.

185.99(4)(b) (b) The contract between the health benefit purchasing cooperative and an insurer shall be for a term of 3 years. Upon enrollment in the insurer's group health care policy or plan, each member shall pay to the health benefit purchasing cooperative an amount determined by the health benefit purchasing cooperative that is not less than the member's applicable premium for the 36th month of coverage under the contract. If a member withdraws from the health benefit purchasing cooperative before the end of the contract term, the health benefit purchasing cooperative may retain, as a penalty, an amount specified by the health benefit purchasing cooperative that is not less than the premium that the member paid for the 36th month of coverage.

185.99(4)(c) (c) An insurer that contracts under this section with a health benefit purchasing cooperative that provides health care benefits for more than 50 individuals who are members or employees of one or more members is not a small employer insurer, as defined in s. 635.02 (8), with respect to the contract between the insurer and the health benefit purchasing cooperative.

185.99(5) (5) Required reports. Each health benefit purchasing cooperative shall submit to the legislature under s. 13.172 (2) and to the commissioner all of the following:

185.99(5)(a) (a) Annually, no later than September 30, a report on the progress of the health benefit purchasing arrangement described in this section and, to the extent possible, any significant findings in the criteria under par. (b) 1. to 3.

185.99(5)(b) (b) Within one year after the end of the term of the contract under sub. (4) (b), a final report that details significant findings from the project and that includes, at a minimum, to the extent available, information on all of the following:

185.99(5)(b)1. 1. The extent to which the health benefit purchasing arrangement had an impact on the number of uninsured in the geographic area in which it operated.

185.99(5)(b)2. 2. The effect on health care coverage premiums for groups in the geographic area in which the health benefit purchasing arrangement operated, including groups other than the health benefit purchasing cooperative.

185.99(5)(b)3. 3. The degree to which health care consumers were involved in the development and implementation of the health benefit purchasing arrangement.

185.99(6) (6) Designation of geographic areas. After consultation with the Wisconsin Federation of Cooperatives, the commissioner shall designate, by order, the geographic areas of the state in which health benefit purchasing cooperatives may be organized. A geographic area may overlap with one or more other geographic areas.

185.99 History History: 2003 a. 101; 2005 a. 30, 231.






186. Credit unions.

186.01 Definitions.

186.01  Definitions. In this chapter:

186.01(2) (2) "Credit union" means, except as specifically provided under ss. 186.41 (1) and 186.45 (1), a cooperative, nonprofit corporation, incorporated under this chapter to encourage thrift among its members, create a source of credit at a fair and reasonable cost, and provide an opportunity for its members to improve their economic and social conditions.

186.01(3) (3) "Deposit account" means an account treated as any form of savings.

186.01(3c) (3c) "Federal share insurance" means the national credit union share insurance fund under 12 USC 1783.

186.01(3m) (3m) "National board" means the national credit union administration board of the national credit union administration established under 12 USC 1752 or the managing body of any successor that is authorized to provide federal share insurance for credit unions.

186.01(4m) (4m) "Public depositor" has the meaning given in s. 34.01 (4).

186.01(5) (5) "Regular reserve" means an irrevocable reserve set aside to cover losses.

186.01(7m) (7m) "Share deposit" means a balance that is established and maintained by a person at a credit union that confers membership rights to that person.

186.01(8) (8) "Vicinal industries" includes employers which operate one or more facilities within a well-defined neighborhood or urban, suburban or rural community whose limits shall not be determined by any arbitrary physical standard.

186.01 History History: 1971 c. 193; 1973 c. 255; 1979 c. 34; 1979 c. 175 s. 53; 1979 c. 282; 1981 c. 156; 1983 a. 189; 1985 a. 29; 1995 a. 27, 151; 1997 a. 152; 2003 a. 63.



186.015 Credit union review board.

186.015  Credit union review board.

186.015(1) (1)  Confer with office. The office of credit unions shall confer with the credit union review board on matters affecting credit unions and the office. Detailed minutes of each review board meeting shall be kept, and the decision of the review board with reference to all orders issued, or policies established by the office of credit unions pursuant to this chapter is final, except for judicial review as provided in ch. 227.

186.015(2) (2) Duties. The review board shall do all of the following:

186.015(2)(a) (a) Advise the office of credit unions and others in improving the condition and service of credit unions.

186.015(2)(b) (b) Review the acts and decisions of the office of credit unions and conduct reviews under sub. (5).

186.015(2)(c) (c) Respond promptly on credit union matters and to questions submitted to the review board by the office of credit unions or by a credit union.

186.015(2)(d) (d) Serve as an appeal board for credit unions.

186.015(2)(e) (e) Perform other credit union review functions as provided by law or rule.

186.015(2)(f) (f) Conduct hearings, take testimony, issue subpoenas and administer oaths to witnesses.

186.015(3) (3) Approval of actions. The review board may require the office of credit unions to submit any of the office's official actions to the review board for its approval.

186.015(3g) (3g) Procedure. The review board may promulgate rules of procedure under ch. 227.

186.015(3r) (3r) Hearing appearances, subpoenas.

186.015(3r)(a)(a) Any interested person may appear at a hearing of the review board, participate in the examination of witnesses and present evidence.

186.015(3r)(b) (b) The review board shall have the subpoena powers under s. 885.01 (4).

186.015(4) (4) Witness fees.

186.015(4)(a)(a) Any person causing a witness to be subpoenaed shall advance and pay the fees and mileage of the witness, which shall be the same as in circuit court.

186.015(4)(b) (b) The fees and mileage of witnesses who are called at the instance of the review board shall be paid by the state in the same manner that other expenses are paid, upon presentation of proper vouchers approved by at least one member of the review board and charged to the appropriation of the office of credit unions.

186.015(5) (5) Reviews. Any interested person aggrieved by any act, order or determination of the office of credit unions that relates to credit unions may, within 60 days after the date of the act, order or determination, apply for review by the review board. The review board shall determine if the office of credit unions acted within the scope of the office's authority, has not acted in an arbitrary or capricious manner and has based the act, order or determination on evidence supported by the record. The review board shall dispose of a review application within 60 days after the date on which it is received, unless the review board designates a hearing examiner, in which case the review board shall dispose of the review application within 180 days after the date on which it is received.

186.015(6) (6) Decisions.

186.015(6)(a)(a) Three members of the review board shall constitute a quorum and a majority vote of those present shall decide. A member of the review board is not qualified to act in any matter involving a credit union in which the member is an officer, director or stockholder, or to which the member is indebted.

186.015(6)(b) (b) Any final order or determination of the review board shall be subject to review in the manner provided in ch. 227.

186.015 History History: 1971 c. 193; 1975 c. 345, 421; 1979 c. 282; 1981 c. 390 s. 252; 1993 a. 482; 1995 a. 27; 1995 a. 151 ss. 17 to 34, 300; 1997 a. 152.



186.02 Incorporation, bylaws, amendment, fees.

186.02  Incorporation, bylaws, amendment, fees.

186.02(1)(1)  Incorporation. Seven or more residents of this state may organize a credit union by filing with the office of credit unions the proposed articles of incorporation in duplicate and the proposed bylaws, together with a $100 filing fee. The articles of incorporation shall state the name and purpose of the credit union, the county in which its initial principal office is located and the names and addresses of the incorporators.

186.02(2) (2) Bylaws.

186.02(2)(a)(a) The bylaws shall prescribe all of the following:

186.02(2)(a)1. 1. The conditions that determine eligibility for membership.

186.02(2)(a)2. 2. The par value of capital stock not exceeding $50 per share.

186.02(2)(a)3. 3. The conditions on which accounts may be paid in, transferred and withdrawn.

186.02(2)(a)4. 4. The method of receipting for money paid on accounts.

186.02(2)(a)5. 5. The number of directors and the length of their terms.

186.02(2)(a)5d. 5d. The responsibilities and qualifications of the directors.

186.02(2)(a)5h. 5h. The nomination and election procedures for directors.

186.02(2)(a)5p. 5p. Meeting notification procedures.

186.02(2)(a)5t. 5t. Procedures for removing directors from the board of directors.

186.02(2)(a)6. 6. The duties of the officers of the credit union.

186.02(2)(a)7. 7. The date of the annual membership meeting, to be held before July 1.

186.02(2)(a)8. 8. The manner by which members are notified of annual and special meetings.

186.02(2)(a)9. 9. The number of members constituting a quorum at an annual or special meeting.

186.02(2)(a)11. 11. The procedures for amending the bylaws.

186.02(2)(a)11m. 11m. The terms required under s. 186.06 (2m).

186.02(2)(a)12. 12. Other necessary or appropriate provisions.

186.02(2)(b) (b) Credit unions shall be open to:

186.02(2)(b)1. 1. Groups having common or related bonds of occupation or association.

186.02(2)(b)2. 2. Except as otherwise provided in this subdivision, individuals who reside or are employed within well-defined and contiguous neighborhoods and communities. If the office of credit unions, subsequent to a credit union merger, determines that it would be inappropriate under the circumstances to require members of the credit union that results from the merger to reside or be employed in contiguous neighborhoods and communities, the requirement that these neighborhoods and communities be contiguous does not apply.

186.02(2)(b)2m. 2m. Individuals who reside or are employed within well-defined and contiguous rural districts or multicounty regions.

186.02(2)(b)3. 3. Employees of related or vicinal industries.

186.02(2)(b)4. 4. Members of bona fide fraternal, religious, cooperative, labor, rural, educational, or similar organizations and employees of the credit union.

186.02(2)(c) (c) Members of the immediate family of all qualified persons are eligible for membership.

186.02(2)(d) (d)

186.02(2)(d)1.1. An organization or association of individuals, the majority of the directors, owners, or members of which are eligible for membership, may be admitted to membership in the same manner and under the same conditions as individuals.

186.02(2)(d)2. 2. An organization or association that has a business location within any geographic limits of the credit union's field of membership may be admitted to membership.

186.02(2)(e) (e) An individual member who ceases to qualify for membership under the bylaws may retain his or her full membership in the credit union at the discretion of the board of directors.

186.02(2)(em) (em) A public depositor who makes a public deposit in a credit union may become a member of the credit union if the bylaws permit membership of public depositors.

186.02(2)(f) (f) If the bylaws require a member to purchase capital stock, an amount equivalent to the value of the required number of shares deposited by the member in any deposit account of the credit union may be treated as the member's share deposit.

186.02(3) (3) Articles and bylaws.

186.02(3)(a)(a) Subject to par. (b), a credit union may not be organized unless the articles and bylaws are approved by the office of credit unions. If the office of credit unions approves the articles and bylaws, the office of credit unions shall return one approved duplicate original of the articles of incorporation to the incorporators, and the incorporators shall within 30 days record the articles of incorporation in the office of the register of deeds of the county in which the credit union is to be located. The legal existence of the credit union commences on the date and time the articles are recorded. The register of deeds shall transmit to the office of credit unions a certificate stating the date and time when the articles were recorded, and the office of credit unions shall issue a certificate of incorporation to the credit union.

186.02(3)(b) (b) If the office of credit unions refuses to approve the articles or bylaws, the incorporators may appeal the refusal to the credit union review board and the decision of the review board is final, subject to judicial review under ch. 227.

186.02(4) (4) Amendments.

186.02(4)(a)(a) Amendments to the articles of incorporation adopted by a vote of two-thirds of the members of the credit union present at an annual meeting or a special meeting called for that purpose may be filed with the office of credit unions upon payment of a $50 fee. If approved by the office of credit unions, amendments to the articles are effective on recording in the office of the register of deeds in the same manner as the original articles.

186.02(4)(b) (b) All amendments to the bylaws shall be filed with the office of credit unions and shall be accompanied by the payment of a $50 fee. Amendments to the bylaws shall take effect only after being approved by the office.

186.02(4)(c) (c) A credit union is not required to obtain the prior approval of its membership to move the credit union's principal office within a 20-mile radius of its present location, including to another county.

186.02 History History: 1971 c. 193 ss. 42 (1), (3); 1983 a. 369; 1983 a. 538 ss. 171, 172; 1985 a. 25 s. 15; 1993 a. 301; 1995 a. 27, 151; 1997 a. 152; 2003 a. 63.



186.03 Use of name exclusive.

186.03  Use of name exclusive.

186.03(1) (1)  Limits. A person may not use a name containing the phrase "credit union", represent itself as a credit union or conduct business as a credit union unless the person is any of the following:

186.03(1)(a) (a) A credit union.

186.03(1)(b) (b) An association of credit unions.

186.03(1)(c) (c) An organization, association or corporation whose membership or ownership is primarily confined or restricted to credit unions.

186.03(2) (2) Use required. A credit union shall use the phrase "credit union" in its corporate name.

186.03(3) (3) Name approval. The office of credit unions shall approve a credit union's name before the name is officially adopted. A credit union may not adopt the name of another credit union doing business in this state.

186.03(4) (4) Penalty. Whoever violates this section may be fined not more than $5,000.

186.03 History History: 1971 c. 193 s. 42 (1); 1985 a. 127; 1993 a. 112; 1995 a. 27; 1995 a. 151 ss. 63, 64, 301.



186.035 Deceptive or misleading use of credit union name, logo, or symbol.

186.035  Deceptive or misleading use of credit union name, logo, or symbol.

186.035(1) (1)  Use of credit union name, logo, or symbol for marketing purposes. Except as provided in sub. (3), no person may use the name, logo, or symbol, or any combination thereof, of a credit union, or any name, logo, or symbol, or any combination thereof, that is deceptively similar to the name, logo, or symbol of a credit union, in any marketing material provided to or solicitation of another person in a manner such that a reasonable person may believe that the marketing material or solicitation originated from or is endorsed by the credit union or that the credit union is responsible for the marketing material or solicitation.

186.035(2) (2) Enforcement and penalties. The office of credit unions shall direct any person the office finds to have violated sub. (1) to cease and desist from violating sub. (1). If a person violates sub. (1) after receiving such direction, the office of credit unions may impose a forfeiture of up to $1,000 for each violation. Each instance in which marketing material is provided to another person or solicitation of another person takes place in violation of sub. (1) constitutes a separate violation. This subsection does not affect the availability of any remedies otherwise available to a credit union.

186.035(3) (3) Exceptions. Subsection (1) does not apply to a person who uses the name, logo, or symbol of a credit union in any of the following circumstances:

186.035(3)(a) (a) With the consent of the credit union.

186.035(3)(b) (b) If the person is the credit union, an affiliate of the credit union, or an agent of the credit union.

186.035 History History: 2003 a. 262.



186.06 Membership meetings, fiscal year.

186.06  Membership meetings, fiscal year.

186.06(1) (1)  Manner of meeting. The annual meeting and any special meeting of the members of a credit union shall be held in the manner provided by the bylaws.

186.06(1m) (1m) Voting. At a meeting, each member shall have one vote irrespective of the member's share total. Except as provided in sub. (2), a member may not vote by proxy.

186.06(2) (2) Representation. An organization, association or corporation member of a credit union may be represented by and have its vote cast by an authorized representative of its members or owners.

186.06(2m) (2m) Voting eligibility. The bylaws shall prescribe the terms by which a member is eligible to vote at a meeting.

186.06(3) (3) Meeting issues.

186.06(3)(a)(a) At any meeting, if the notice so indicates, a majority of the members present may direct the board of directors to do any of the following:

186.06(3)(a)1. 1. Consider implementing any policy proposed by the members.

186.06(3)(a)2. 2. Reconsider any decision of the directors, officers or committees.

186.06(3)(b) (b) At any meeting, if the notice so indicates, the members may, by a three-fourths vote of the members present, do any of the following:

186.06(3)(b)1. 1. Remove any member of the board of directors.

186.06(3)(b)2. 2. Amend the bylaws.

186.06(4) (4) Fiscal year. The fiscal year of every credit union shall end at the close of business on December 31.

186.06 History History: 1971 c. 193; 1973 c. 255; 1979 c. 282; 1981 c. 156; 1983 a. 369; 1995 a. 151; 2003 a. 63.



186.07 Board of directors.

186.07  Board of directors.

186.07(1)(1)  Directors. At the first meeting of the members, the members shall elect a board of directors, consisting of an odd number of directors. A board of directors shall consist of at least 5 directors. Subsequent elections for board members shall be held at the annual membership meeting held in a manner prescribed in the bylaws.

186.07(1m) (1m) Appointments.

186.07(1m)(a)(a) The board of directors shall appoint a president of the credit union. The board may also appoint any committee that the board considers to be necessary.

186.07(1m)(b) (b) The president shall appoint any employee officer.

186.07(2) (2) Terms. A director shall hold office until any of the following occurs:

186.07(2)(a) (a) A successor is elected or appointed and the successor signs an oath of office.

186.07(2)(b) (b) The director is removed under sub. (5) or dies.

186.07(3) (3) Meeting participation.

186.07(3)(a)(a) Unless the articles of incorporation or bylaws provide otherwise, the board of directors may permit any or all directors to participate in a regular or special meeting or in a committee meeting of the board of directors, including a meeting of the executive committee, in any manner described in par. (b). Unless the articles of incorporation, bylaws or board of directors provide otherwise, the credit committee may permit any or all members of the committee to participate in a credit committee meeting in any manner described in par. (b).

186.07(3)(b) (b) If authorized under par. (a), the directors or credit committee members may participate in a meeting by, or conduct a meeting through the use of, any means of communication by which any of the following occurs:

186.07(3)(b)1. 1. All participating directors or members may simultaneously hear each other during the meeting.

186.07(3)(b)2. 2. All communication during the meeting is immediately transmitted to each participating director or member, and each participating director or member is able to immediately send messages to all other participating directors or members.

186.07(3)(c) (c) If a meeting will be conducted through the use of any means described in par. (b), all participating directors or credit committee members shall be informed that a meeting is taking place at which official business may be transacted. A director or member participating in a meeting by any means described in par. (b) is deemed to be present in person at the meeting. If requested by a director or member, minutes of the meeting shall be prepared and distributed to each director or member.

186.07(3m) (3m) Written consent in lieu of meeting.

186.07(3m)(a)(a) Unless the articles of incorporation or bylaws provide otherwise, any action required or permitted by this chapter to be authorized at a board of directors' meeting may be authorized without a meeting if that action is authorized by all directors and is evidenced by one or more written statements, signed by each director, describing and consenting to the action. Such an action has the same effect as an action authorized by unanimous vote at a meeting at which all directors are present and may be described as such in any document.

186.07(3m)(b) (b) Any action authorized under par. (a) is effective when the last director signs the statement evidencing his or her consent, unless the statement specifies a different effective date.

186.07(3m)(c) (c) A credit union shall retain all statements signed by its directors under par. (a).

186.07(4) (4) Director eligibility. Eligibility for election to the board of directors shall be prescribed in the bylaws.

186.07(5) (5) Director removal. The board of directors shall remove a director from the board if any of the following applies:

186.07(5)(a) (a) The director withdraws from membership in the credit union.

186.07(5)(b) (b) The director causes a loss to the credit union because of a delinquency or a known conflict of interest.

186.07(5)(c) (c) The director is unable to be bonded in accordance with the standards set by the board of directors.

186.07(5)(d) (d) In the judgment of the board of directors, removal of the director is in the best interests of the credit union.

186.07(6) (6) Removal notice and appeal. A director who is removed under sub. (5) or s. 186.071 (2) shall be given notice of removal. The removed director may petition the board of directors to reconsider its decision. If the board of directors does not reinstate the director, the director may appeal the decision of the board of directors to the office of credit unions. If the office of credit unions determines that the removal of the director was improper, the office of credit unions shall order the reinstatement of the director and, if the board of directors has already appointed a person to fill the vacancy created by the removal of the director, the removal of such person.

186.07(7) (7) Vacancies. Within 60 days after the date of a removal, the board of directors shall appoint a director to fill the vacancy. The appointee shall serve until a successor is elected at the next annual membership meeting.

186.07 History History: 1971 c. 193; 1979 c. 282; 1981 c. 156; 1983 a. 369; 1989 a. 308; 1991 a. 16; 1995 a. 151; 1997 a. 152; 2003 a. 63.



186.071 Oath of office.

186.071  Oath of office.

186.071(1)(1)  Oath. Every director, officer, committee member and employee shall sign an oath of office. The oath shall require the director, officer, committee member and employee to do all of the following:

186.071(1)(a) (a) Keep confidential the financial affairs of credit union members, unless state and federal laws, security requirements or sound lending practices permit disclosure.

186.071(1)(b) (b) Keep confidential the records and accounts of the credit union and the deliberations of the board of directors unless state or federal law permits disclosure.

186.071(1)(c) (c) Familiarize themselves with the credit union laws, bylaws, rules and policies.

186.071(1)(d) (d) Avoid initiating or participating in any insider dealings using credit union funds or the credit union's power or authority.

186.071(1)(e) (e) Avoid initiating or participating in any action that may be in that person's personal pecuniary interest.

186.071(2) (2) Removal for violation. If an individual refuses to sign the oath of office or knowingly and willfully violates the oath of office, the board shall remove that individual as a director, officer or committee member or shall direct that the individual be terminated as an employee.

186.071 History History: 1995 a. 151; 1997 a. 152.



186.08 Officers, management.

186.08  Officers, management.

186.08(1) (1)  Management. At its first meeting following the annual membership meeting, the board of directors shall elect from its number a chairperson and one or more vice chairpersons, a secretary of the board and a treasurer of the board. Any 2 or more offices of the board may be held by the same person, except the offices of chairperson and vice chairperson and the offices of chairperson and secretary. The board of directors shall have the general oversight and final decision-making authority over the affairs, funds and records of the credit union, and shall meet as often as may be necessary. The president of the credit union shall be the chief executive officer of the credit union and shall be in active charge of managing the credit union's day-to-day operations.

186.08(1m) (1m) Board duties. The board's duties include all of the following:

186.08(1m)(a) (a) Acting on all applications for membership, unless the board delegates that responsibility.

186.08(1m)(b) (b) Expelling members for cause.

186.08(1m)(c) (c) Setting the type and amount of bond required for directors, officers and employees.

186.08(1m)(d) (d) Filling vacancies on the board of directors.

186.08(1m)(e) (e) Establishing rates of interest on all loans or authorizing an officer or committee of the credit union to establish interest rates on loans.

186.08(1m)(f) (f) Establishing conditions applicable to deposit accounts.

186.08(1m)(g) (g) Establishing rates of interest on all deposit accounts or authorizing an officer or committee of the credit union to establish interest rates on deposit accounts.

186.08(3) (3) Executive committee, meetings. The board of directors may appoint an executive committee consisting of at least 3 directors. If an executive committee is appointed, the executive committee shall meet as often as necessary, and the full board of directors shall meet at least quarterly. The board of directors may delegate all or any part of its authority to an executive committee, subject to any conditions or limitations the board may impose.

186.08 History History: 1971 c. 193 ss. 18, 19, 42 (3); 1975 c. 345; 1977 c. 152; 1981 c. 156; 1983 a. 369; 1993 a. 184; 1995 a. 151; 1997 a. 152.



186.082 Definitions applicable to indemnification and insurance provisions.

186.082  Definitions applicable to indemnification and insurance provisions. In ss. 186.082 to 186.091:

186.082(1) (1) "Credit union" means any of the following:

186.082(1)(a) (a) A cooperative, nonprofit corporation incorporated under s. 186.02 and any domestic or foreign predecessor of that corporation where the predecessor's existence ceased upon the consummation of a merger or other transaction.

186.082(1)(b) (b) The Wisconsin credit union savings insurance corporation organized under s. 186.35, 2003 stats.

186.082(2) (2) "Director or officer" means any of the following:

186.082(2)(a) (a) A natural person who is or was a director or officer of a credit union.

186.082(2)(b) (b) A natural person who, while a director or officer of a credit union, is or was serving at the credit union's request as a director, officer, partner, trustee, member of any governing or decision-making committee, manager, employee or agent of another credit union or foreign credit union, corporation, limited liability company, partnership, joint venture, trust or other enterprise.

186.082(2)(c) (c) A natural person who, while a director or officer of a credit union, is or was serving an employee benefit plan because his or her duties to the credit union also imposed duties on, or otherwise involved services by, the person to the plan or to participants in or beneficiaries of the plan.

186.082(2)(d) (d) Unless the context requires otherwise, the estate or personal representative of a director or officer.

186.082(2)(e) (e) A natural person who is or was a member of a credit union's credit committee.

186.082(2)(f) (f) A natural person who was a trustee of the Wisconsin credit union savings insurance corporation organized under s. 186.35, 2003 stats.

186.082(3) (3) "Expenses" include fees, costs, charges, disbursements, attorney fees and any other expenses incurred in connection with a proceeding.

186.082(4) (4) "Liability" includes the obligation to pay a judgment, settlement, forfeiture, or fine, including any excise tax assessed with respect to an employee benefit plan, plus costs, fees, and surcharges imposed under ch. 814, and reasonable expenses.

186.082(5) (5) "Party" means a natural person who was or is, or who is threatened to be made, a named defendant or respondent in a proceeding.

186.082(6) (6) "Proceeding" means any threatened, pending or completed civil, criminal, administrative or investigative action, suit, arbitration or other proceeding, whether formal or informal, which involves foreign, federal, state or local law and which is brought by or in the right of the credit union or by any other person.

186.082 History History: 1987 a. 13; 1993 a. 112; 2003 a. 139; 2005 a. 134.



186.083 Mandatory indemnification.

186.083  Mandatory indemnification.

186.083(1) (1)  Indemnification required. A credit union shall indemnify a director or officer, to the extent he or she has been successful on the merits or otherwise in the defense of a proceeding, for all reasonable expenses incurred in the proceeding if the director or officer was a party because he or she is a director or officer of the credit union.

186.083(2) (2) Exceptions.

186.083(2)(a)(a) In cases not included under sub. (1), a credit union shall indemnify a director or officer against liability incurred by the director or officer in a proceeding to which the director or officer was a party because he or she is a director or officer of the credit union, unless liability was incurred because the director or officer breached or failed to perform a duty he or she owes to the credit union and the breach or failure to perform constitutes any of the following:

186.083(2)(a)1. 1. A willful failure to deal fairly with the credit union or its members in connection with a matter in which the director or officer has a material conflict of interest.

186.083(2)(a)2. 2. A violation of criminal law, unless the director or officer had reasonable cause to believe his or her conduct was lawful or no reasonable cause to believe his or her conduct was unlawful.

186.083(2)(a)3. 3. A transaction from which the director or officer derived an improper personal profit.

186.083(2)(a)4. 4. Willful misconduct.

186.083(2)(b) (b) Determination of whether indemnification is required under this subsection shall be made under s. 186.084.

186.083(2)(c) (c) The termination of a proceeding by judgment, order, settlement or conviction, or upon a plea of no contest or an equivalent plea, does not, by itself, create a presumption that indemnification of the director or officer is not required under this subsection.

186.083(3) (3) Written requests. A director or officer who seeks indemnification under this section shall make a written request to the credit union.

186.083(4) (4) Indemnification not required.

186.083(4)(a)(a) Indemnification under this section is not required to the extent limited by the articles of incorporation under s. 186.086.

186.083(4)(b) (b) Indemnification under this section is not required if the director or officer has previously received indemnification or allowance of expenses from any person, including the credit union, in connection with the same proceeding.

186.083 History History: 1987 a. 13; 1995 a. 151.

186.083 Annotation Cooperative indemnification. La Rowe and Weine. WBB Sept. 1988.



186.084 Determination of right to indemnification.

186.084  Determination of right to indemnification. Unless otherwise provided by the articles of incorporation or bylaws or by written agreement between the director or officer and the credit union, the director or officer seeking indemnification under s. 186.083 (2) shall select one of the following means for determining his or her right to indemnification:

186.084(1) (1) By majority vote of a quorum of the board of directors consisting of directors not at the time parties to the same or related proceedings. If a quorum of disinterested directors cannot be obtained, by majority vote of a committee duly appointed by the board of directors and consisting solely of 2 or more directors not at the time parties to the same or related proceedings. Directors who are parties to the same or related proceedings may participate in the designation of members of the committee.

186.084(2) (2) By independent legal counsel selected by a quorum of the board of directors or its committee in the manner prescribed in sub. (1) or, if unable to obtain such a quorum or committee, by a majority vote of the full board of directors, including directors who are parties to the same or related proceedings.

186.084(3) (3) By a panel of 3 arbitrators consisting of one arbitrator selected by those directors entitled under sub. (2) to select independent legal counsel, one arbitrator selected by the director or officer seeking indemnification and one arbitrator selected by the 2 arbitrators previously selected.

186.084(4) (4) By an affirmative vote of a majority of members present at an annual meeting or special meeting called for that purpose. Voting rights owned by, or voted under the control of, persons who are at the time parties to the same or related proceedings, whether as plaintiffs or defendants or in any other capacity, may not be voted in making the determination.

186.084(5) (5) By a court under s. 186.088.

186.084(6) (6) By any other method provided for in any additional right to indemnification permitted under s. 186.087.

186.084 History History: 1987 a. 13.



186.085 Allowance of expenses as incurred.

186.085  Allowance of expenses as incurred. Upon written request by a director or officer who is a party to a proceeding, a credit union may pay or reimburse his or her reasonable expenses as incurred if the director or officer provides the credit union with all of the following:

186.085(1) (1) A written affirmation of his or her good faith belief that he or she has not breached or failed to perform his or her duties to the credit union.

186.085(2) (2) A written undertaking, executed personally or on his or her behalf, to repay the allowance and, if required by the credit union, to pay reasonable interest on the allowance to the extent that it is ultimately determined under s. 186.084 that indemnification under s. 186.083 (2) is not required and that indemnification is not ordered by a court under s. 186.088 (2) (b). The undertaking under this subsection shall be an unlimited general obligation of the director or officer and may be accepted without reference to his or her ability to repay the allowance. The undertaking may be secured or unsecured.

186.085 History History: 1987 a. 13.



186.086 Credit union may limit indemnification.

186.086  Credit union may limit indemnification.

186.086(1)(1)  Limitations. A credit union's obligations to indemnify under s. 186.083 may be limited as follows:

186.086(1)(a) (a) If the credit union is incorporated on or after June 13, 1987, by the articles of incorporation, including any amendments to the articles of incorporation.

186.086(1)(b) (b) If the credit union was incorporated before June 13, 1987, by an amendment to the articles of incorporation which becomes effective on or after June 13, 1987, as provided under s. 186.35 (1), 2003 stats., or s. 186.02 (4) (a).

186.086(2) (2) Limitation applicability. A limitation under sub. (1) applies if the first alleged act of a director or officer for which indemnification is sought occurred while the limitation was in effect.

186.086 History History: 1987 a. 13; 1995 a. 151; 2005 a. 134.



186.087 Additional rights to indemnification and allowance of expenses.

186.087  Additional rights to indemnification and allowance of expenses.

186.087(1) (1)  Additional rights. Except as provided in sub. (2), ss. 186.083 and 186.085 do not preclude any additional right to indemnification or allowance of expenses that a director or officer may have under any of the following:

186.087(1)(a) (a) The articles of incorporation or bylaws.

186.087(1)(b) (b) A written agreement between the director or officer and the credit union.

186.087(1)(c) (c) A resolution of the board of directors.

186.087(1)(d) (d) A resolution, after notice, adopted by a majority vote of members present at an annual meeting or special meeting called for that purpose.

186.087(2) (2) Allowance expenses. Regardless of the existence of an additional right under sub. (1), the credit union may not indemnify a director or officer, or permit a director or officer to retain any allowance of expenses unless it is determined by or on behalf of the credit union that the director or officer did not breach or fail to perform a duty he or she owes to the credit union which constitutes conduct under s. 186.083 (2) (a) 1., 2., 3. or 4. A director or officer who is a party to the same or related proceeding for which indemnification or an allowance of expenses is sought may not participate in a determination under this subsection.

186.087(3) (3) Other expenses. Sections 186.082 to 186.091 do not affect a credit union's power to pay or reimburse expenses incurred by a director or officer in any of the following circumstances:

186.087(3)(a) (a) As a witness in a proceeding to which he or she is not a party.

186.087(3)(b) (b) As a plaintiff or petitioner in a proceeding because he or she is or was an employee, agent, director or officer of the credit union.

186.087 History History: 1987 a. 13; 1995 a. 151.



186.088 Court-ordered indemnification.

186.088  Court-ordered indemnification.

186.088(1) (1)  Application. Except as provided otherwise by written agreement between the director or officer and the credit union, a director or officer who is a party to a proceeding may apply for indemnification to the court conducting the proceeding or to another court of competent jurisdiction. Application shall be made for an initial determination by the court under s. 186.084 (5) or for review by the court of an adverse determination under s. 186.084 (1), (2), (3), (4) or (6). After receipt of an application, the court shall give any notice it considers necessary.

186.088(2) (2) Conditions. The court shall order indemnification if it determines any of the following:

186.088(2)(a) (a) That the director or officer is entitled to indemnification under s. 186.083 (1) or (2). If the court also determines that the credit union unreasonably refused the director's or officer's request for indemnification, the court shall order the credit union to pay the director's or officer's reasonable expenses incurred to obtain the court-ordered indemnification.

186.088(2)(b) (b) That the director or officer is fairly and reasonably entitled to indemnification in view of all the relevant circumstances, regardless of whether indemnification is required under s. 186.083 (2).

186.088 History History: 1987 a. 13; 1995 a. 151.



186.089 Indemnification and allowance of expenses of employees and agents.

186.089  Indemnification and allowance of expenses of employees and agents. A credit union may indemnify and allow reasonable expenses of an employee or agent who is not a director or officer to the extent provided by the articles of incorporation or bylaws, by general or specific action of the board of directors or by contract.

186.089 History History: 1987 a. 13.



186.091 Insurance.

186.091  Insurance. A credit union may purchase and maintain insurance on behalf of an individual who is an employee, agent, director or officer of the credit union against liability asserted against and incurred by the individual in his or her capacity as an employee, agent, director or officer, or arising from his or her status as an employee, agent, director or officer, regardless of whether the credit union is required or authorized to indemnify or allow expenses to the individual against the same liability under ss. 186.083, 186.085, 186.087 and 186.089.

186.091 History History: 1987 a. 13.



186.093 Definitions applicable to liability-related provisions.

186.093  Definitions applicable to liability-related provisions. In ss. 186.093 to 186.096:

186.093(1) (1) "Credit union" means a cooperative, nonprofit corporation incorporated under s. 186.02 and the Wisconsin credit union savings insurance corporation organized under s. 186.35, 2003 stats.

186.093(2) (2) "Director or officer" means a natural person who serves as a director or officer of a credit union, a member of a credit union's credit committee, or a natural person who was a trustee of the Wisconsin credit union savings insurance corporation organized under s. 186.35, 2003 stats.

186.093 History History: 1987 a. 13; 2005 a. 134.



186.094 Reliance by directors or officers.

186.094  Reliance by directors or officers. Unless the director or officer has knowledge that makes reliance unwarranted, a director or officer, in discharging his or her duties to the credit union, may rely on information, opinions, reports or statements, any of which may be written or oral, formal or informal, including financial statements and other financial data, if prepared or presented by any of the following:

186.094(1) (1) An officer or employee of the credit union whom the director or officer believes in good faith to be reliable and competent in the matters presented.

186.094(2) (2) Legal counsel, certified public accountants licensed or certified under ch. 442, or other persons as to matters the director or officer believes in good faith are within the person's professional or expert competence.

186.094(3) (3) In the case of reliance by a director, a committee of the board of directors of which the director is not a member if the director believes in good faith that the committee merits confidence.

186.094 History History: 1987 a. 13; 2001 a. 16.



186.095 Consideration of interests in addition to members' interests.

186.095  Consideration of interests in addition to members' interests. In discharging his or her duties to the credit union and in determining what he or she believes to be in the best interests of the credit union, a director or officer may, in addition to considering the effects of any action on members, consider the following:

186.095(1) (1) The effects of the action on employees, suppliers, members of the credit union and the public.

186.095(2) (2) The effects of the action on communities in which the credit union operates.

186.095(3) (3) Any other factors the director or officer considers pertinent.

186.095 History History: 1987 a. 13; 1995 a. 151.



186.096 Limited liability of directors and officers.

186.096  Limited liability of directors and officers.

186.096(1)(1)  Limited liability. Except as provided in subs. (2) and (3), a director or officer is not liable to the credit union, its members or creditors, or any person asserting rights on behalf of the credit union, its members or creditors, or any other person, for damages, settlements, fees, fines, penalties or other monetary liabilities arising from a breach of, or failure to perform, any duty resulting solely from his or her status as a director or officer, unless the person asserting liability proves that the breach or failure to perform constitutes any of the following:

186.096(1)(a) (a) A willful failure to deal fairly with the credit union or its members in connection with a matter in which the director or officer has a material conflict of interest.

186.096(1)(b) (b) A violation of criminal law, unless the director or officer had reasonable cause to believe his or her conduct was lawful or no reasonable cause to believe his or her conduct was unlawful.

186.096(1)(c) (c) A transaction from which the director or officer derived an improper personal profit.

186.096(1)(d) (d) Willful misconduct.

186.096(2) (2) Exceptions. Except as provided in sub. (3), this section does not apply to any of the following:

186.096(2)(a) (a) A proceeding brought against a director or officer under s. 186.235 (8), (10) or (11) (b) 1.

186.096(2)(b) (b) A civil or criminal proceeding, other than a proceeding described in par. (a), brought by or on behalf of any governmental unit, authority or agency.

186.096(2)(c) (c) A proceeding brought by any person for a violation of state or federal law where the proceeding is brought pursuant to an express private right of action created by state or federal statute.

186.096(3) (3) Applicability to governments. Subsection (2) (b) and (c) does not apply to a proceeding brought by a governmental unit, authority or agency in its capacity as a private party or contractor.

186.096 History History: 1987 a. 13; 1995 a. 151.

186.096 Annotation Cooperative indemnification. La Rowe and Weine. WBB Sept. 1988.



186.098 Loans.

186.098  Loans.

186.098(1)(1)  Loan approval. The credit union may make loans to members upon terms approved by the credit committee, loan officer or board of directors.

186.098(2) (2) Appeals. A loan applicant may appeal in writing the decision of the credit committee or a loan officer to the president and may appeal in writing the president's decision to the board of directors.

186.098(3) (3) Loan applications. Every application for a loan shall be documented and acknowledged by the member and shall state the security or collateral offered, if any.

186.098(4) (4) Board approval. The board of directors or its designee shall act on the applications of credit committee members and loan officers.

186.098(5) (5) Limits. No loans shall be made to any member in excess of 10% of the credit union's assets, plus the balance of the member's share account pledged as security for the loan. This subsection shall not apply to loans made to member credit unions by a corporate central credit union.

186.098(6) (6) Policies. The board of directors shall determine policy regarding all of the following:

186.098(6)(a) (a) Collateral acceptable for secured loans.

186.098(6)(b) (b) Loan limits.

186.098(6)(c) (c) Loan approval if a director, officer, credit committee member or employee provides security as a comaker, guarantor, endorser or other form of surety.

186.098(7) (7) Surety repayment evidence. An endorser, comaker, guarantor or other surety shall provide the credit union with evidence of ability to repay the obligation of the member.

186.098(8) (8) Credit extensions.

186.098(8)(a)(a) The credit committee or a loan officer may approve, upon its own motion or upon application by a member, an extension of credit, and loans may be granted to the member within the limit of the extension of credit. The credit committee or loan officers shall review all extensions of credit in accordance with written policies adopted by the board of directors.

186.098(8)(b) (b) A credit union may utilize credit cards, including point-of-purchase credit, if the credit committee or loan officer, upon its or his or her own motion or upon application by a member, has predetermined the extent of credit extension.

186.098(9m) (9m) Participation loans. Subject to rules prescribed by the office of credit unions, a credit union may participate with other lenders in a loan of any type that the credit union may otherwise make.

186.098(10) (10) Loans to members secured by mortgages. Loans to members secured by mortgages on real estate may be made subject to the rules prescribed by the office of credit unions. Such loans may provide for additional advances, but any additional advance made to a member, if the mortgage and mortgage note so provide, may not exceed an amount specified in the mortgage.

186.098(11) (11) Guaranteed loans. A credit union may make loans to members that are guaranteed or insured by the federal government, any state or any federal or state agency. Loans under this subsection may be made under the conditions required for the insurance or guarantee.

186.098(12) (12) Loans to members. A credit union may make loans to members secured by assignment or transfer of stock certificates or other evidence of the borrower's ownership interest in a corporation formed for the cooperative ownership of real estate. Sections 846.10 and 846.101, as they apply to a foreclosure of a mortgage involving a one-family residence, apply to a proceeding to enforce the lender's rights in security given for a loan under this subsection. The office of credit unions shall promulgate joint rules with the division of banking that establish procedures for enforcing a lender's rights in security given for a loan under this subsection.

186.098(13) (13) Liens.

186.098(13)(a)(a) Subject to any limitation on security interests identified in s. 422.417 (3) and if the loan agreement or endorsement permits it, a credit union shall have a lien on the share deposits and deposit accounts and accumulated dividends of a member for any amount owed the credit union by the member and for any loan endorsed by the member. Upon the default of the owner of the account in an obligation owed to the credit union, the credit union shall have a right of immediate setoff for each share deposit and deposit account unless prohibited under 12 CFR 226.12 (d). If the loan is a consumer credit transaction as defined in s. 421.301 (10), ss. 425.104 and 425.105 apply to a default under this paragraph. The credit union may also refuse to allow withdrawals from any share deposit or deposit account in an amount not to exceed any delinquent obligation to the credit union.

186.098(13)(b) (b) The credit union may waive its rights to a lien, to immediate setoff or to restrict withdrawals or to any combination of these rights for any share deposit or deposit account.

186.098 History History: 1971 c. 193 ss. 20, 42 (1); 1971 c. 239, 307; 1973 c. 255; 1975 c. 345; 1979 c. 282; 1981 c. 156; 1983 a. 368, 369, 538; 1987 a. 13 s. 26f; Stats. 1987 s. 186.098; 1989 a. 103; 1993 a. 482; 1995 a. 27; 1995 a. 151 ss. 94 to 112, 301; 1997 a. 35, 152; 1999 a. 9, 83; 2003 a. 33.

186.098 Cross-reference Cross-reference: See s. 138.053 for interest adjustment clauses and s. 138.055 for variable rate contracts.



186.10 Minors' rights; shares in trust.

186.10  Minors' rights; shares in trust.

186.10(1) (1)  Minors' shares. Shares may be issued in the name of a minor, and may be withdrawn by such minor or by the minor's agent under subch. I of ch. 705. Minors' eligibility to vote at the meetings of the members is at the discretion of the board of directors.

186.10(2) (2) Shares in trust. Shares may be issued in trust, subject to any conditions prescribed in the bylaws. Share accounts and deposit accounts may be held by a member in trust for a beneficiary, held by a nonmember in trust for a beneficiary who is a member or held by a nonmember custodian for a member under ss. 54.854 to 54.898.

186.10 History History: 1971 c. 193; 1973 c. 291; 1983 a. 369; 1989 a. 331; 1991 a. 32; 1995 a. 151; 1997 a. 152; 2005 a. 387.



186.11 Investments.

186.11  Investments.

186.11(1)(1)  General. The board of directors may invest credit union funds in any of the following:

186.11(1)(a) (a) United States government direct and agency obligations.

186.11(1)(b) (b) Municipal bonds.

186.11(1)(c) (c) A corporate central credit union organized under s. 186.32 or under any other state or federal law.

186.11(1)(d) (d) Deposits and debt instruments of federally insured banks, credit unions, savings banks and savings and loan associations.

186.11(1)(e) (e) With the approval of the office of credit unions, other investment instruments.

186.11(2) (2) Credit union property.

186.11(2)(a)(a) Subject to par. (b), a credit union may purchase, hold and dispose of property as necessary for or incidental to its operations.

186.11(2)(b) (b) The board of directors may purchase, lease or construct a building for the operation of the credit union, if the aggregate depreciated value of the building, including any associated remodeling of the building or land improvements, land acquisition, office furnishings and equipment, does not exceed the greater of 5% of the credit union's total assets, including the building to be acquired, or 100% of the credit union's irrevocable reserve unless prior approval for greater amounts is given by the office of credit unions. Nothing in this subsection authorizes a credit union to lease a building owned by a director or by a corporation, limited liability company, partnership or association controlled by a director. The credit union may rent or lease a portion of its building or property.

186.11(3) (3) Cooperative housing. A credit union may invest an amount not to exceed 10% of its regular reserve in agreements with other corporations or its members to provide cooperative housing and related facilities for its members.

186.11(4) (4) Investments in credit union service organizations.

186.11(4)(a)(a) Unless the office of credit unions approves a higher percentage, a credit union may invest not more than 1.5% of its total assets in the capital shares or obligations of credit union service organizations that, in the opinion of the office of credit unions, are sufficiently bonded and insured and that satisfy all of the following:

186.11(4)(a)1. 1. Are corporations, limited partnerships, limited liability companies, or other entities that are permitted under the laws of this state and that are approved by the office of credit unions.

186.11(4)(a)2. 2. Are organized primarily to provide goods and services to credit unions, credit union organizations and credit union members.

186.11(4)(b) (b) A credit union service organization under par. (a) may provide any of the following services related to the routine daily operations of credit unions:

186.11(4)(b)1. 1. Checking and currency services, check cashing services, money order services, savings bond services, traveler's check services, and services regarding the purchase and sale of U.S. mint commemorative coins.

186.11(4)(b)2. 2. Clerical, professional, and management services, including, but not limited to, accounting, courier, credit analysis, facsimile transmission and copying, internal credit union audit, locator, management and personnel training and support, marketing, research, and supervisory committee audit services.

186.11(4)(b)3. 3. Consumer mortgage loan origination services.

186.11(4)(b)4. 4. Electronic transaction services, including, but not limited to, remote terminal, credit and debit card, data processing, electronic fund transfer, electronic income tax filing, payment item processing, wire transfer, and Internet financial services.

186.11(4)(b)5. 5. Tax preparation services, services regarding the development and administration of individual retirement accounts, Keogh plans, deferred compensation plans, and other personnel benefit plans, and financial counseling services, including, but not limited to, estate planning.

186.11(4)(b)6. 6. Fixed asset services, including, but not limited to, the management, development, sale, or lease of fixed assets and the sale, lease, or servicing of computer hardware or software.

186.11(4)(b)7. 7. Insurance brokerage or agency services, including, but not limited to, providing vehicle warranty programs, providing group insurance purchasing programs, and acting as an agent for the sale of insurance.

186.11(4)(b)8. 8. Services with regard to the leasing of real property owned by the credit union service organization or personal property.

186.11(4)(b)9. 9. Loan support services, including, but not limited to, debt collection and loan processing, servicing, and sales services and services regarding the sale of repossessed collateral.

186.11(4)(b)10. 10. Record retention, security, and disaster recovery services, including, but not limited to, alarm monitoring, data storage and retrieval, and record storage services and providing forms and supplies.

186.11(4)(b)11. 11. Securities brokerage services.

186.11(4)(b)12. 12. Shared credit union branch operations.

186.11(4)(b)13. 13. Student loan origination services.

186.11(4)(b)14. 14. Travel agency services.

186.11(4)(b)15. 15. Trust and other fiduciary services, including, but not limited to, acting as an administrator for prepaid legal services plans or acting as a trustee, guardian, conservator, estate administrator, or in any other fiduciary capacity.

186.11(4)(b)16. 16. Real estate brokerage services.

186.11(4)(bd) (bd) The office of credit unions may expand the list of services under par. (b) that are related to the routine daily operations of credit unions. Any service approved under this paragraph shall be authorized for all credit union service organizations under par. (a). A credit union may file a written request with the office of credit unions to exercise its authority under this paragraph and may include, along with the request, a description of any proposed service and an explanation of how that service is related to the routine daily operations of credit unions. Within 60 days after receiving a request under this paragraph, the office of credit unions shall approve or disapprove the request.

186.11(4)(bh) (bh) A credit union service organization under par. (a) may provide any service described under par. (b) or approved under par. (bd) through an investment by the credit union service organization in a 3rd-party service provider. The amount that a credit union service organization may invest in a 3rd-party service provider under this paragraph may not exceed the amount necessary to obtain the applicable services, or a greater amount if necessary for the credit union service organization to obtain the services at a reduced cost.

186.11(4)(c) (c) A credit union service organization may be subject to audit by the office of credit unions.

186.11 History History: 1971 c. 193; 1979 c. 77; 1983 a. 369; 1991 a. 221; 1993 a. 112; 1995 a. 27; 1995 a. 151 ss. 115 to 121, 307; 1997 a. 35; 2003 a. 63; 2005 a. 253.

186.11 Annotation A credit union may invest in a credit union service corporation that sells insurance to the general public so long as the corporation was organized to primarily serve credit unions and their members. 78 Atty. Gen. 96.



186.112 Credit union borrowing.

186.112  Credit union borrowing. The board of directors may borrow money from any source if the amount borrowed does not exceed 30% of the credit union's total savings, deposits and reserves. Credit union borrowing may exceed 30% if the office of credit unions approves.

186.112 History History: 1971 c. 193 ss. 23, 42 (1); 1979 c. 34, 282; 1981 c. 156; 1983 a. 369; 1995 a. 27, 151.



186.113 Credit union powers.

186.113  Credit union powers. A credit union may:

186.113(1) (1) Branch offices. With the approval of the office of credit unions, establish branch offices inside or outside of this state. Permanent records may be maintained at branch offices established under this subsection. In this subsection, the term "branch office" does not include a remote terminal, a limited services office, or a service center.

186.113(1s) (1s) Service centers. Upon notice to the office of credit unions, establish and maintain service centers that are reasonably necessary to furnish services to members. A credit union may operate a shared service center with one or more credit unions and may participate in a shared service center network that is operated from inside or outside of this state. This subsection does not prohibit a credit union from referring to a service center as a branch office. A service center shall be under the supervision of the office of credit unions.

186.113(2) (2) Credit union center corporation. With other credit unions, organize a credit union center corporation that provides facilities, equipment and personnel. A credit union center corporation shall be under the supervision of the office of credit unions.

186.113(3) (3) Financial counseling. Provide nonprofit financial counseling.

186.113(4) (4) Fees. Charge for perfection of security interests and investigations of borrowers.

186.113(5) (5) Third-party checks. Issue 3rd-party checks from an account of a member upon request of the member.

186.113(6) (6) Trust services.

186.113(6)(a)(a) Contract with a trust organization authorized to do business in this state to provide trust services to the credit union's members.

186.113(6)(b) (b) Act as trustees or custodians of member tax deferred retirement funds, individual retirement accounts, medical savings accounts, or other employee benefit accounts or funds permitted by federal law to be deposited in a credit union.

186.113(6)(c) (c) Act as a depository for member qualified and nonqualified deferred compensation funds as permitted by federal law.

186.113(7) (7) Conditional sales contracts. Purchase or acquire conditional sales contracts or similar instruments executed by credit union members.

186.113(8) (8) Donations. Make donations and grants, the total of which may not exceed 1.0 percent of regular reserves within a given year, if the board of directors approves any such donation or grant and the approval is based on a determination that the donation or grant is in the best interest of the credit union and is reasonable given the size and financial condition of the credit union.

186.113(9) (9) Financial services. Collect, receive and disburse moneys in connection with the sale or provision of share drafts, travelers checks, money orders, credit cards, debit cards or, with the approval of the office of credit unions, similar instruments.

186.113(10) (10) Additional powers. Exercise all powers necessary and proper to carry out the purposes of the credit union.

186.113(11) (11) Accounts.

186.113(11)(a)(a) Offer deposit accounts to members.

186.113(11)(b) (b) Offer deposit accounts to any person if the credit union satisfies the requirements specified in 12 CFR 701.34 (a) for designation as a low-income credit union and files a statement with the office of credit unions agreeing to be bound by requirements and conditions that are substantially identical to those imposed by the national board and the national credit union administration on federal credit unions designated under 12 CFR 701.34 (a).

186.113(12) (12) Elections. Conduct annual board of director elections in the manner provided by the bylaws.

186.113(13) (13) Multiparty accounts. Issue multiple accounts in joint tenancy with any person designated by the member. The person first named on the account shall be a member of the credit union. A nonmember named in the joint account shall not acquire the right to vote, obtain loans or hold office because of the nonmember's inclusion in the joint account.

186.113(14) (14) Government loans.

186.113(14)(a)(a) Process applications, act as closing agent and service loans made under s. 45.37, with the approval of the department of veterans affairs.

186.113(14)(b) (b) Make loans to members that are guaranteed by this state or by the federal government, with the approval of the appropriate state or federal administering agency.

186.113(14m) (14m) Safe deposit boxes.

186.113(14m)(a)(a) Rent safe deposit receptacles upon its premises for an agreed upon fee. A credit union may store for safekeeping valuable or personal property of any member or of any person who is eligible to be a member. The credit union shall have a lien for its charges on any property received by it for safekeeping.

186.113(14m)(b) (b) Sell any property subject to a lien under par. (a) at public auction in accordance with procedures under ch. 815. A credit union may retain from the proceeds of the sale all lien fees and charges due including reasonable expenses of the sale. A credit union shall pay the remaining balance to the person depositing the property or to the legal representatives or assigns.

186.113(15) (15) Automated teller machines.

186.113(15)(a)(a) Directly or indirectly, acquire, place and operate, or participate in the acquisition, placement and operation of, at locations other than its offices, remote terminals, in accordance with rules established by the office of credit unions. The rules shall provide that any remote terminal shall be available for use, on a nondiscriminatory basis, by any state or federal credit union which has its principal place of business in this state, by any other credit union obtaining the consent of a state or federal credit union which has its principal place of business in this state and is using the terminal and by all members designated by a credit union using the terminal. This subsection does not authorize a credit union which has its principal place of business outside the state to conduct business as a credit union in this state. The remote terminals also shall be available for use, on a nondiscriminatory basis, by any state or national bank, state or federal savings bank or state or federal savings and loan association, whose home office is located in this state, if the bank, savings bank or savings and loan association requests to share its use, subject to the joint rules established under s. 221.0303 (2). The office of credit unions by order may authorize the installation and operation of a remote terminal in a mobile facility, after notice and hearing upon the proposed service stops of the mobile facility.

186.113(15)(b) (b) In this subsection, "remote terminal" means a terminal or other facility or installation, attended or unattended, which is not located at the principal office or at a subsidiary office of a credit union and through which members and credit unions may engage, by means of either the direct transmission of electronic impulses to and from a credit union or the recording of electronic impulses or other indicia of a transaction for delayed transmission to a credit union, in transactions which are incidental to the conduct of the business of a credit union and which are otherwise permitted by law. "Remote terminal" also includes all equipment, regardless of location, which is interconnected with a remote terminal and which is necessary to transmit, route and process electronic impulses in order to enable the remote terminal to perform any function for which it is designed.

186.113(15)(c) (c) If any person primarily engaged in the retail sale of goods or services owns or operates a remote terminal on such person's premises and allows access to the unit by any financial institution, group of financial institutions or their customers, nothing in this subsection or in rules established by the office of credit unions shall, or shall be construed or interpreted to, require such person to accept any connection to or use of the unit on its premises for any other purpose or function or to accept any connection to the unit on its premises by any other financial institution.

186.113(15)(d) (d) If a person primarily engaged in the retail sale of goods or services owns or operates a remote terminal on such person's premises and allows access to the unit by any financial institution, group of financial institutions or their customers for any purpose or function, no laws governing such institutions or rules established by the office of credit unions shall apply to such person other than those laws or rules directly related to the particular function performed by the unit on such person's premises for a financial institution.

186.113(15)(e) (e) Information transmitted from a remote terminal, either identified as to particular transactions or aggregate information, shall only be used for purposes of effecting the financial transactions for which such information was received, for any other purpose lawfully authorized by contract, or for any other purpose permitted by statute and rules pertaining to the dissemination and disclosure of such information.

186.113(16) (16) Dormant accounts. Subject to ch. 177, establish a policy, including a fee schedule, for disposing of dormant accounts.

186.113(17) (17) Contracts. Make contracts necessary and proper to meet its purpose and to conduct its business.

186.113(18) (18) Legal actions. To sue and be sued, and to appear and defend in all actions and proceedings under its corporate name.

186.113(19) (19) Client fund accounts. Maintain real estate broker trust accounts under s. 452.13 for brokers who are eligible for membership in the credit union, attorney trust accounts under s. 757.293 for attorneys who are eligible for membership in the credit union and collection agency trust accounts under s. 218.04 (9g) for persons who are eligible for membership in the credit union.

186.113(20) (20) Public depository. Act as a depository of state and local public funds.

186.113(21) (21) Federal depository. On request of the federal secretary of the treasury, act as federal depository, fiscal agent or both of the federal government. A credit union may perform such services as the federal secretary of the treasury may authorize in connection with the collection of taxes and other obligations due the federal government and the lending, borrowing and repayment of money by the federal government, including the issue, sale, redemption or repurchase of bonds, notes, treasury certificates of indebtedness, or other obligations of the federal government.

186.113(22) (22) Community currency exchange and seller of checks. Engage in the business and functions provided for in s. 218.05 and ch. 217 upon receiving a certificate of authority from the office of credit unions. An applicant shall meet the same requirements as other applicants under ch. 217, but no investigation fee may be charged of credit union applicants. The office of credit unions may revoke a certificate of authority following a hearing held upon 10 days' notice to the credit union for any reason which would have justified the rejection of an application or on the ground that the continued operation of the business threatens the solvency of the credit union.

186.113(23) (23) Accept investments. Accept investments made by state or federally chartered credit unions.

186.113(24) (24) Funeral trusts. Accept deposits made by members for the purpose of funding burial agreements by trusts created pursuant to s. 445.125.

186.113(25) (25) Sale of insurance products. Sell insurance, annuities, and related products.

186.113 History History: 1971 c. 193; 1973 c. 12 s. 20; 1973 c. 208; 1973 c. 255 ss. 2, 3, 5; 1973 c. 336 s. 56; 1975 c. 345; 1977 c. 136, 342, 447; 1979 c. 121, 282; 1981 c. 5, 156, 319, 391; 1983 a. 368, 369; 1987 a. 403 s. 256; 1991 a. 221, 269; 1993 a. 112, 482; 1995 a. 27, 55, 151, 336; 1997 a. 35, 152; 2003 a. 63; 2005 a. 22, 131, 253; 2011 a. 205.

186.113 Annotation Section 186.235 (19) authorizes the office of credit unions to control and supervise credit unions incorporated in other states, including whether and where a foreign credit union may operate a branch office in this state. It was not unreasonable to impose on a foreign credit union the analogous geographical limitations that this section imposes on state credit union branches located outside of the state. Heritage Credit Union v. Office of Credit Unions, 2001 WI App 213, 247 Wis. 2d 589, 634 N.W.2d 593, 00-3162.

186.113 Annotation Under sub. (7), a credit union is not obliged to secure a sales finance company license to purchase installment contracts of its members, nor is an auto dealer subject to a penalty if it sells such a contract to a credit union. 61 Atty. Gen. 439.



186.115 Additional credit union authority.

186.115  Additional credit union authority.

186.115(1) (1)  Scope of authority. Subject to any regulatory approval required by law and subject to sub. (2), a credit union directly or through a subsidiary, may undertake any activity, exercise any power or offer any financially related product or service in this state that any other provider of financial products or services may undertake, exercise or provide or that the office of credit unions finds to be financially related.

186.115(2) (2) Rules. The activities, powers, products and services that may be undertaken, exercised or offered by credit unions under sub. (1) are limited to those specified by rule of the office of credit unions. The office of credit unions may direct any credit union to cease any activity, the exercise of any power or the offering of any product or service authorized by rule. Among the factors that the office of credit unions may consider in so directing a credit union are the credit union's net worth, assets, management rating and liquidity ratio and its ratio of net worth to assets.

186.115(3) (3) Insurance underwriting not authorized. This section does not authorize a credit union, directly or through a subsidiary, to engage in the business of underwriting insurance.

186.115 History History: 1985 a. 325; 1995 a. 27, 151.



186.116 Financially related services tie-ins.

186.116  Financially related services tie-ins. In any transaction conducted by a credit union or a subsidiary of a credit union with a customer who is also a customer of any other subsidiary of the credit union, the customer shall be given a notice in 12-point boldface type in substantially the following form:

NOTICE OF RELATIONSHIP

This company, .... (insert name and address of credit union or subsidiary), is related to .... (insert name and address of credit union or subsidiary) of which you are also a customer. You may not be compelled to buy any product or service from either of the above companies or any other related company in order to participate in this transaction.

If you feel that you have been compelled to buy any product or service from either of the above companies or any other related company in order to participate in this transaction, you should contact the management of either of the above companies at either of the above addresses or the office of credit unions at .... (insert address).

186.116 History History: 1985 a. 325; 1995 a. 27, 151.



186.12 Compensation of officers, operation expenses.

186.12  Compensation of officers, operation expenses.

186.12(1)(1)  Board members. No member of the board of directors may receive any compensation for services as a member of the board other than reasonable health, accident and similar insurance.

186.12(3) (3) Expenditures. The officers elected by the board of directors, the members of the credit committee and loan officers may receive such compensation as the board authorizes, but the expenditures of the credit union for all purposes shall be paid from its earnings.

186.12 History History: 1971 c. 193; 1983 a. 369; 1995 a. 151; 1997 a. 152.



186.13 Expulsion.

186.13  Expulsion. If the board of directors adopts a written policy, a credit union may expel a member if the member neglects or refuses to comply with this chapter or the credit union bylaws or if the board has other just cause. The credit union shall provide notice to the member in writing of the reason for expulsion. The notice shall include a description of the member's right to a hearing and the time period for the member to request a hearing. If a member requests a hearing in writing within 45 days of receipt of the expulsion notice, the board shall give the member an opportunity to be heard on the expulsion within 90 days after the date of the expulsion notice.

186.13 History History: 1971 c. 193; 1981 c. 156; 1995 a. 151; 1997 a. 152.



186.14 Expelled member rights and liabilities.

186.14  Expelled member rights and liabilities. The amounts paid in on shares by members who have withdrawn or have been expelled shall be paid to them, but in the order of withdrawal or expulsion as funds become available and after deducting any amounts due from the members to the credit union. Expulsion or withdrawal shall not relieve a member from any remaining liability to the credit union.

186.14 History History: 1971 c. 193 s. 42 (3); 1995 a. 151.



186.15 Auditing.

186.15  Auditing.

186.15(1)(1)  Annual audit. Except as provided in sub. (2), the board of directors shall hire a certified public accountant licensed or certified under ch. 442 or other qualified person to conduct a comprehensive annual audit of the records, accounts and affairs of the credit union.

186.15(2) (2) Audit committee. The board of directors may appoint an auditing committee of one or more capable persons to annually audit the records, accounts and cash of the credit union and to verify member accounts. Verification procedures shall be conducted according to the credit union's bylaws or the rules of the office of credit unions.

186.15(3) (3) Independent audit. The office of credit unions may order an independent audit at the credit union's expense if the office of credit unions finds an annual audit to be unsatisfactory.

186.15(4) (4) Audit reports. Audit reports under this section shall be submitted to the board of directors and retained as records of the credit union.

186.15 History History: 1971 c. 193; 1993 a. 482; 1995 a. 151; 2001 a. 16.



186.16 Dividends.

186.16  Dividends.

186.16(1)(1)  Board establishes dividends. The board of directors shall establish the dividend period. Dividends shall be considered a normal operating expense of the credit union. Rates of dividends and terms of payment may be established and guaranteed in advance by action of the board of directors. The board of directors may classify its accounts and declare dividends which may be at variable rates.

186.16(2) (2) Maximum set by office of credit unions. The office of credit unions may establish the maximum dividend that a credit union and a corporate central credit union may pay in each classification of its savings.

186.16 History History: 1971 c. 193; 1979 c. 282; 1981 c. 156; 1995 a. 27, 151.



186.17 Reserves.

186.17  Reserves.

186.17(1)(1)  Regular reserves. A credit union shall establish and maintain a regular reserve account and shall transfer amounts to the regular reserve account as required by the national board.

186.17(2) (2) Special reserves. Special reserves may be required by the office of credit unions on an individual credit union basis or for a corporate central credit union.

186.17 History History: 1971 c. 193; 1975 c. 345; 1995 a. 27, 151; 2003 a. 63.



186.18 Dissolution.

186.18  Dissolution. Upon a two-thirds recommendation of the board of directors, the members may vote to dissolve the credit union. If a majority of the total membership vote by ballot, in person or by letter or other written communication in favor of dissolution, and if not more than the greater of 15 members or 10% of the total membership, by written notice, vote against dissolution, the credit union shall be dissolved. If both the number of votes in favor of dissolution and the number of votes against dissolution are each less than 25% of the total number of members, the board of directors may, with the permission of the office of credit unions, mail to each member at the member's last-known address a written notice which states that the board's proposal to dissolve the credit union will be approved or disapproved at a special or annual meeting to be held at the time and place specified in the notice. The credit union shall be dissolved only if a majority of the members present at the meeting vote in favor of the board's proposal to dissolve the credit union. If the members vote to dissolve the credit union, a committee of 3 shall be elected by the members to liquidate the assets of the credit union. After assets are liquidated and debts paid, members shall be paid a liquidating dividend in proportion to their savings from remaining assets. The committee in charge of liquidation may sell or dispose of the assets in whole or in part at a public or private sale subject to confirmation by the board of directors and the office of credit unions.

186.18 History History: 1971 c. 193; 1981 c. 156; 1995 a. 27, 151.



186.19 Bonding requirements.

186.19  Bonding requirements. A credit union shall maintain the necessary bonds for directors, officers and employees according to any standards prescribed by the national board.

186.19 History History: 1971 c. 193 s. 42 (1); 1971 c. 307; 1993 a. 482; 1995 a. 27; 1995 a. 151 ss. 180, 302; 1997 a. 152.



186.20 Financial privacy.

186.20  Financial privacy. A credit union shall comply with any applicable requirements under 15 USC 6801 to 6803 and any applicable regulations prescribed by the national credit union administration under 15 USC 6804.

186.20 History History: 2003 a. 63.



186.21 Credit unions promoted.

186.21  Credit unions promoted.

186.21(1) (1)  Office to cooperate. It shall be the duty of the office of credit unions to cooperate with every group of people that is interested in the formation of, or in an affiliation with, a credit union in this state. The office of credit unions may do all things reasonably necessary for the discharge of this duty.

186.21(2) (2) Advertising. The office of credit unions shall use advertising that is suitable and effective to acquaint the people of this state with the agencies and organizations dealing with credit unions.

186.21(3) (3) Consultations. The office of credit unions shall offer without charge to any group, either joined in a credit union or considering such an organization, advice and direction on accounting practices and managerial problems.

186.21(4) (4) Materials. The office of credit unions shall provide application forms, model bylaws, and other materials to help in the organization, efficient functioning and expansion of credit unions.

186.21 History History: 1971 c. 193 s. 42 (2); 1995 a. 27, 151; 2001 a. 107.



186.22 Credit union finance corporation; incorporation; organization certificate.

186.22  Credit union finance corporation; incorporation; organization certificate.

186.22(1) (1)  Organization. When authorized by the office of credit unions, 10 or more credit unions, the aggregate resources of which shall not be less than $50,000, may form the "Credit Union Finance Corporation". Each of such credit unions shall subscribe, acknowledge and submit to the office of credit unions an organization certificate in duplicate which shall specifically state:

186.22(1)(a) (a) The name "Credit Union Finance Corporation".

186.22(1)(b) (b) The place in the state where its business is to be transacted.

186.22(1)(c) (c) The number of shares for which each credit union has subscribed, which shall amount in the aggregate to not less than $200.

186.22(1)(d) (d) The number of directors of such credit union finance corporation, which shall not be less than 7, and the names of the persons who shall be its directors until the first annual meeting. The certificate shall recite that the directors possess the qualifications specified in sub. (10).

186.22(1)(e) (e) The name and location of the business office of each credit union subscribing the certificate and the aggregate resources of each such credit union.

186.22(2) (2) Proposed bylaws. The incorporators shall subscribe and acknowledge and submit to the office of credit unions proposed bylaws in duplicate, which shall prescribe the manner in which the business of such credit union finance corporation shall be conducted with reference to the following matters:

186.22(2)(a) (a) The date during the month of February of the annual meeting of shareholders; the manner of calling special meetings, and the number of members which shall constitute a quorum.

186.22(2)(b) (b) The number and qualifications of directors, subject to sub. (10); the method of division into classes for the purpose of electing, as nearly as may be, an equal number of directors each year; the removal or suspension of directors; the filling of vacancies in the board of directors, and the number of directors which shall constitute a quorum, which shall not be less than 4.

186.22(2)(c) (c) The meetings, powers and duties of directors; the appointment or election of appraisal, supervisory and auditing committees.

186.22(2)(d) (d) The officers; the manner of their election; their terms of office, duties and compensation; and the bonds which shall be required of officers who have the custody or possession of money, securities or property of the credit union finance corporation.

186.22(2)(e) (e) The annual commission that may be charged each member, subject to the limitations of sub. (9).

186.22(2)(f) (f) The transfer of membership, subject to the limitations of sub. (8).

186.22(2)(g) (g) The manner in which the bylaws may be altered or amended.

186.22(3) (3) When corporate existence begins; conditions precedent to commencing business. When the office of credit unions approves the organization certificate, the corporate existence of the credit union finance corporation shall begin and it shall then have power to elect officers and transact such other business as relates to its organization; but such credit union finance corporation shall transact no other business until:

186.22(3)(a) (a) Subscriptions to its shares aggregating $2,000 shall have been paid in cash and an affidavit stating that such subscriptions have been so paid, subscribed and sworn to by its 2 principal officers, shall have been filed with the department of financial institutions and a certified copy thereof in the office of credit unions.

186.22(3)(b) (b) The office of credit unions shall have duly issued to it an authorization certificate.

186.22(4) (4) General powers. In addition to the powers conferred by the general corporation law the credit union finance corporation shall, subject to the restrictions and limitations contained in this section and its bylaws, have the following powers:

186.22(4)(a) (a) To issue, sell and redeem bonds and notes secured by bonds and first mortgages made to or held by member credit unions.

186.22(4)(b) (b) To receive money or property from its members and from other associations, corporations and persons with whom it has contracts, engagements or undertakings, in installments or otherwise; to enter into any contract engagement or undertaking with such associations, corporations or persons for the withdrawal of such money or property, with any increase thereof, or for the payment to them or to any association, corporation or person of any sum of money, at any time, either fixed or uncertain; to lend money to credit unions upon the security of their promissory notes with or without collateral.

186.22(4)(c) (c) To invest its capital and other funds in bonds and notes of the United States, the state of Wisconsin, and the political subdivisions of this state.

186.22(4)(d) (d) To receive by assignment from its members and to deposit in trust with the office of credit unions to be held by the office as security for its and their outstanding obligations any first mortgages on real estate and the bonds secured thereby and such other securities as are provided for in s. 186.11 and are legally receivable by credit unions; to empower such credit unions as agents of the credit union finance corporation to collect and immediately pay over to the credit union the dues, interest and other sums payable under the terms, conditions and covenants of the bonds and mortgages or, prior to a default upon any such bond and mortgage so assigned and when adequate security has been given to the credit union finance corporation, by any such credit union, to retain such collections until a payment to the credit union finance corporation from such credit union becomes due; to return to, or permit such credit unions to retain any sums of money so collected in excess of the amount required to meet the obligations of such credit unions respectively.

186.22(4)(e) (e) To purchase in its own name, hold and convey real property for the following purposes and no others:

186.22(4)(e)1. 1. A plot whereon there is or may be erected a building suitable for the convenient transaction of its business, from portions of which not required for its own use a revenue may be derived.

186.22(4)(e)2. 2. Such as shall be mortgaged to it in good faith, by way of security for loans made by it or moneys due to it.

186.22(4)(e)3. 3. Such as shall be conveyed to it for debts previously contracted in the course of its business, and such as it shall purchase at sales under judgments, decrees or mortgages held by it.

186.22(4)(f) (f) To designate as depositories of its funds any credit union, bank, trust company, or savings bank of this state, or any national banking association located in this state doing a banking business under the laws of the United States.

186.22(4)(g) (g) With the advice and approval of the office of credit unions, to become a member of or to subscribe for and purchase notes and debentures issued by any federal finance or credit corporation which may be organized by act of congress for aiding and assisting credit unions to utilize their resources and credit, or to borrow from such finance or credit corporation, in either case, in an amount not exceeding in the aggregate amount two-fifths of the assets on hand.

186.22(4)(h) (h) To borrow money from any state investment fund.

186.22(5) (5) Restrictions upon the powers of the credit union finance corporation. The credit union finance corporation shall not:

186.22(5)(a) (a) Do a general deposit business.

186.22(5)(b) (b) Receive from its members bonds and mortgages if the amount secured by any such mortgage is in excess of 60 per centum of the appraised value of such real estate.

186.22(5)(c) (c) Invest more than 25% of its surplus in real estate occupied, or to be occupied, by it for office purposes, without the written approval of the office of credit unions.

186.22(5)(d) (d) Incur any indebtedness upon bonds and notes in excess of 20 times the amount of its capital, nor issue bonds on behalf of any of its members in excess of 20 times the amount of the shares of such capital held by such member or in excess of 80 per centum of the value of the collateral security pledged therefor to such credit union finance corporation.

186.22(6) (6) Issuing of bonds. Bonds shall be issued in series of not less than $10,000. All bonds issued by the credit union finance corporation may be called on any interest day at 102 1/2% and interest by publishing a class 1 notice, under ch. 985, not less than 60 days prior to said day. Any member credit union which is not indebted for borrowed money to any other bank or trust company which does business exclusively with the credit union finance corporation shall submit a schedule of assets from time to time as the board of directors of such finance corporation shall require. Any member credit union which may have a loan from any other banking institution may borrow money from such credit union finance corporation upon pledging therefor such amount of its mortgages with the bonds secured thereby as collateral security for bonds issued on its behalf as the office of credit unions and the board of directors of such credit union finance corporation may require; provided that the aggregate of all loans made by such credit union shall not exceed 40% of its assets as provided in s. 186.11. The amortization payments upon all mortgages accepted by the credit union finance corporation as collateral security for bonds shall be sufficient to liquidate the debt in a period not exceeding 40 years. In the event of any default for more than 90 days in the payment of the principal of, or for more than 90 days in the payment of any installment of interest upon, any of said bonds, the office of credit unions may, on the office's own motion, and shall, upon the request in writing of the holders of said bonds in default to the amount of $10,000, forthwith take possession of and proceed to liquidate the credit union finance corporation. Upon such liquidation it shall be entitled in the name of the credit union finance corporation to enforce all of its rights and securities and to collect and realize upon all of its assets, including all mortgages assigned to said credit union finance corporation by the several member credit unions, and deposited with the state treasurer, up to the amounts advanced by the credit union finance corporation to the several member credit unions thereon. Upon any such liquidation all said bonds then issued and outstanding shall forthwith become due and payable equally and ratably out of all the assets of said credit union finance corporation in advance of any other debts thereof not specifically preferred by law.

186.22(7) (7) Guaranty fund. The credit union finance corporation shall accumulate from its net profits a guaranty fund by carrying thereto annually a sum equal to one-half of one per centum of its capital, until such guaranty fund shall be equal to at least 15 per centum of such capital.

186.22(8) (8) Membership; transfer of shares.

186.22(8)(a)(a) Every member shall pay $200 for each share of the capital of the credit union finance corporation issued to it, provided that no credit union shall subscribe for or hold shares of such capital to an amount in excess of 10 per centum of the resources of such association.

186.22(8)(b) (b) Such shares shall not be transferable, except that a member, who is not liable to the credit union finance corporation for any obligation, direct or contingent, may transfer its shares therein to another credit union, by and with the consent of the board of directors of the credit union finance corporation; or it may retire from membership and receive back such sums as it has paid for its shares, but no withdrawal shall be permitted by the board of directors, which shall reduce the total amount of the capital of the credit union corporation below $50,000.

186.22(9) (9) Commissions and payment of expenses. The credit union finance corporation may charge each member an annual commission, not to exceed one-half of one per centum, upon the outstanding debenture bonds issued in its behalf, provided that the rate of commission in any year shall be the same on all outstanding bonds; or in lieu of charging such commission the expenses incurred on account of any debenture bond issued may be charged to the credit union on whose behalf such bonds are issued, and the general expenses of the credit union finance corporation assessed against the members in proportion to the bonds issued for them.

186.22(10) (10) Qualifications and disqualifications of directors; bond. All of the directors of the credit union finance corporation must reside in the state of Wisconsin during their term of office, and all must be citizens of the United States. No person shall be elected a director unless the person is a shareholder of a member credit union and has been nominated by it for that office; and every person elected to be a director who, after such election, shall cease to be a shareholder of a member credit union, shall cease to be a director of the credit union finance corporation, and the person's office shall be vacant. Directors who have the custody or possession of money, securities or property shall give bond to the credit union finance corporation in an amount commensurate with their liability, as approved by the office of credit unions.

186.22(11) (11) Oath of directors. Each director, when appointed or elected, shall take an oath that the director will, so far as duty requires, diligently and honestly administer the affairs of the credit union finance corporation, and will not knowingly violate, or willingly permit to be violated, any of the provisions of law applicable to the corporation, and that the director is the owner, in good faith and on the books of the nominating credit union, of shares in value of not less than $100, or other shares of the withdrawal value of $100, and that the shares are not hypothecated, or in any way pledged as security for any loan or debt and, in case of reelection that the shares were not hypothecated or in any way pledged as security for any loan or debt during the director's previous term. The oath shall be subscribed by the directors and officers making it, and certified by an officer authorized by law to administer oaths, and immediately transmitted to the office of credit unions.

186.22(12) (12) Change of number of directors. The members of the credit union finance corporation may at any time change the number of its directors by amending its bylaws in accordance with the provisions of this section.

186.22(12m) (12m) Meetings of directors. Section 186.07 (3) and (3m) applies to a credit union finance corporation.

186.22(13) (13) Officers; powers; duties and compensation.

186.22(13)(a)(a) The bylaws of the credit union finance corporation shall specify its officers, the manner of their election, and their terms of office.

186.22(13)(b) (b) The officers who have the custody or possession of money, securities, or property shall give bond to the credit union as provided in the bylaws. They shall receive such compensation as is prescribed in the bylaws and shall hold office until their successors are elected and have qualified.

186.22(14) (14) Annual meeting; notice; voting. The annual meeting of the credit union finance corporation, for the election of directors, shall be held at its principal place of business in February in each year. Notice of the time and place of holding such election shall be given by mailing a copy of such notice, postage prepaid, to each shareholder of the credit union finance corporation 15 days before the holding of such meeting. Each member shall be entitled to one vote for every share of the capital standing in its name on the books of the credit union finance corporation.

186.22(15) (15) Preference of credit. All the property of any bank, trust company or credit union which shall become insolvent shall be applied by the trustees, assignees or receivers thereof or by the office of credit unions in the first place to the payment in full of any sum or sums of money deposited therewith by the credit union finance corporation or due to the credit union finance corporation for subscriptions, sinking funds, interest and principal of bonds, or guaranty of mortgages, ratably and proportionately but not to an amount exceeding that authorized to be so deposited or contracted by the provisions of this section and in accordance and on an equality with any other preference provided for in this section.

186.22(16) (16) Credit union finance corporation and its debentures not liable for taxation. The debentures issued by the credit union finance corporation and the credit union finance corporation itself, together with its capital, accumulations and funds, shall have the same exemption from taxation as credit unions. No law which taxes corporations in any form, or the shares thereof, or the accumulations therein, shall be deemed to include the credit union finance corporation or its issues of debenture bonds unless they are specifically named in such law.

186.22 History History: 1971 c. 193 s. 42 (1); 1981 c. 96; 1983 a. 369; 1989 a. 308; 1993 a. 482; 1995 a. 27, 151; 2001 a. 103; 2003 a. 63.



186.235 Office of credit unions.

186.235  Office of credit unions.

186.235(1) (1)  Supervision. A credit union shall be under the control and supervision of the office of credit unions.

186.235(2) (2) Enforcement. The office of credit unions shall enforce this chapter and other laws relating to credit unions.

186.235(3) (3) Full-time duties. The administrator of the office of credit unions shall devote full time to his or her position.

186.235(3m) (3m) Conflicts of interest. No employee of the office of credit unions may serve as a director or officer of a credit union or any other organization that is under the supervision of the office of credit unions.

186.235(4) (4) Bond required. A person who is appointed to or employed by the office of credit unions shall furnish a surety bond in an amount authorized by the office.

186.235(5) (5) Immunity of office of credit unions. The office of credit unions shall not be subject to any civil liability or penalty, or to any criminal prosecution, for any error in judgment or discretion made in good faith and upon reasonable grounds in any action taken or omitted by the office of credit unions in an official capacity.

186.235(7) (7) Disclosure of information.

186.235(7)(a)(a) Employees of the office of credit unions and members of the review board shall keep secret all the facts and information obtained in the course of examinations or contained in any report provided by a credit union other than any semiannual or quarterly financial report that is regularly filed with the office of credit unions. This requirement does not apply in any of the following situations:

186.235(7)(a)1. 1. If the public duty of the person requires that person to report upon or take special action regarding the affairs of any credit union.

186.235(7)(a)2. 2. If the person is called as a witness in any criminal proceeding.

186.235(7)(b) (b) Notwithstanding par. (a) and unless otherwise provided by rule, the office of credit unions may do any of the following:

186.235(7)(b)1. 1. Furnish to the national board a copy of any examination made by the office of credit unions of any credit union or of any report made by the credit union.

186.235(7)(b)1m. 1m. Furnish any state regulatory authority regulating state financial institutions with a copy of any examination made by the office of credit unions of any credit union or of any report made by the credit union, if the authority agrees to treat the information received under this subdivision with the same degree of confidentiality that is required of employees of the office of credit unions under par. (a).

186.235(7)(b)2. 2. Give access to and disclose to the national board any information possessed by the office of credit unions about the conditions or affairs of any credit union whose savings are insured by federal share insurance.

186.235(7)(c) (c) If any person mentioned in par. (a) discloses any information about the private account or transactions of a credit union or any information obtained in the course of an examination of a credit union, except as provided in pars. (a) and (b), that person is guilty of a Class I felony.

186.235(7m) (7m) Return of examination reports. Examination reports possessed by a credit union are confidential, remain the property of the office of credit unions, and shall be returned to the office of credit unions immediately upon request.

186.235(8) (8) Rules. The office of credit unions shall, with the approval of the credit union review board, promulgate rules relating to the business of credit unions.

186.235(9) (9) Charter revocation. The office of credit unions shall report to the department of justice any credit union that conducts its business in violation of this chapter. The department of justice may bring an action to revoke the credit union's articles of incorporation.

186.235(10) (10) Removal.

186.235(10)(a)(a) The office of credit unions may remove an officer, director, committee member or employee of a credit union if any of the following applies:

186.235(10)(a)1. 1. The policies or practices of the officer, director, committee member or employee are prejudicial to the best interest of the credit union, endanger or will endanger the safety or solvency of the credit union, or impair the interests of the members.

186.235(10)(a)2. 2. The officer, director, committee member or employee violates or permits the violation of this chapter, a rule promulgated under this chapter or an order of the office of credit unions.

186.235(10)(b) (b) An officer, director, committee member or employee removed by the office of credit unions under par. (a) shall be given an opportunity for a hearing before the review board within 30 days after the date on which the removal order is issued.

186.235(10)(c) (c) An order of removal takes effect on the date on which it is issued. A copy of the order shall be served upon the credit union and upon the officer, director, committee member or employee in the manner provided by law or by mailing a copy to the credit union and officer, director, committee member or employee at their last-known post-office addresses. An officer, director, committee member or employee who is removed from office or employment under this subsection may not be elected as an officer or director of, or be employed by, a credit union without the approval of the office of credit unions and the review board. An order of removal under this subsection is a final order or determination of the review board under s. 186.015.

186.235(10)(d) (d) The office of credit unions may appoint any member of the credit union to fill a vacancy caused by a removal under this subsection. The person who is appointed shall hold office until the next annual meeting of the membership.

186.235(11) (11) Possession by office.

186.235(11)(a)(a) Conditions for taking possession. The office of credit unions may take possession and control of the business and property of any credit union if the credit union violates this chapter or if the credit union does any of the following:

186.235(11)(a)1. 1. Conducts its business contrary to law.

186.235(11)(a)2. 2. Violates its charter, or any law.

186.235(11)(a)3. 3. Conducts its business in an unauthorized or unsafe manner.

186.235(11)(a)4. 4. Has an impairment of its capital.

186.235(11)(a)5. 5. Suspends payment of its obligations.

186.235(11)(a)6. 6. Neglects or refuses to comply with the terms of an order of the office of credit unions.

186.235(11)(a)7. 7. Refuses to submit its books, papers, records, accounts or affairs for inspection to a credit union examiner.

186.235(11)(a)8. 8. Refuses to be examined upon oath regarding its affairs.

186.235(11)(a)9. 9. Receives notice of intent to terminate insured status by the national board.

186.235(11)(b) (b) Suspension.

186.235(11)(b)1.1. The office of credit unions may suspend, for a period of up to 120 days, an officer, director, committee member or employee of a credit union from engaging in credit union business if the office of credit unions finds the existence of any condition under par. (a) 1. to 9. The office of credit unions may renew a suspension under this subdivision any number of times and for periods of up to 120 days if the office of credit unions finds that the condition or conditions continue to exist.

186.235(11)(b)2. 2. The office of credit unions shall suspend the business of a credit union, other than a corporate central credit union, if the credit union does not comply with s. 186.34.

186.235(11)(c) (c) Possession by office of credit unions.

186.235(11)(c)1.1. The office of credit unions may take possession of the business and property of a credit union if the office finds the existence of any condition under par. (a) 1. to 9.

186.235(11)(c)2. 2. The office of credit unions shall take possession of the business and property of a credit union that violates s. 186.34, unless the office approves a merger under s. 186.31.

186.235(11)(d) (d) Procedure on taking possession. Upon taking possession of the business and property of a credit union, the office of credit unions shall:

186.235(11)(d)1. 1. Serve a notice in writing upon the president and secretary of the credit union stating that the office of credit unions has taken possession and control of the business and property of the credit union. The notice shall be executed in duplicate, and immediately after service, one of the notices shall be filed with the clerk of the circuit court of the county in which the credit union is located together with proof of service.

186.235(11)(d)2. 2. Give notice to all individuals, partnerships, corporations, limited liability companies and associations known to the office of credit unions to be holding or in possession of any assets of the credit union.

186.235(11)(dg) (dg) Special deputies. The office of credit unions may appoint one or more special deputies as agent to assist in the duty of liquidation and distribution of the assets of one or more credit unions whose business and property the office of credit unions holds. A certificate of appointment shall be filed in the office of credit unions and a certified copy in the office of the clerk of the circuit court for the county in which the credit union is located. The office of credit unions may employ counsel and procure expert assistance and advice as necessary in the liquidation and distribution of the assets of the credit union, and may retain any officers or employees of the credit union that the office of credit unions considers to be necessary. The special deputies and assistants shall furnish security for the faithful discharge of their duties in an amount that the office of credit unions considers to be necessary. The special deputies may execute, acknowledge and deliver any deeds, assignments, releases or other instruments necessary to effect any sale and transfer or encumbrance of real estate or personal property and may borrow money for use in the liquidation after the liquidation has been approved by the office of credit unions and an order obtained from the circuit court of the county in which the credit union is located.

186.235(11)(dr) (dr) Special deputy duties. Upon taking possession of the property and business of the credit union, a special deputy is authorized to collect all moneys due to the credit union, and to do other acts necessary to conserve its assets and business, and shall proceed to liquidate the affairs of the credit union. The special deputy shall collect all debts due and claims belonging to the credit union, and upon a petition approved by the office of credit unions and upon order of the circuit court of the county in which the credit union is located, may sell or compound all bad or doubtful debts, or do any act or execute any other necessary instruments and upon petition and order may sell all the real and personal property of the credit union on such terms as the court shall approve.

186.235(11)(e) (e) Notice, allowance and payment of claims. The special deputy shall publish a class 3 notice, under ch. 985, calling on all persons who may have a claim against the credit union to present the claim to the special deputy and make legal proof of the claim at a place and within a time, not earlier than the last day of publication, to be specified in the notice. The special deputy shall mail a similar notice to all persons, at their last-known address, whose names appear as creditors upon the books of the credit union. Proof of service of the notice shall be filed with the clerk of court. The special deputy may reject any claim. Any party interested may also file written objections to any claim with the special deputy and, after notice by registered mail of the rejection, the claimant shall be barred unless the claimant commences an action on the claim within 3 months. Claims presented after the expiration of the time fixed in the notice shall be entitled to an equitable share from the distribution of any assets remaining in the hands of the special deputy after properly filed claims have been paid.

186.235(11)(f) (f) Inventory of assets and statement of liabilities. Upon taking possession of the property and assets of the credit union, the special deputy shall make an inventory of the assets of the credit union, in duplicate, one to be filed in the office of credit unions and one in the office of the clerk of circuit court for the county in which the credit union is located. Upon the expiration of the time fixed for the presentation of claims, the special deputy shall make in duplicate a full and complete list of the claims presented, including and specifying the claims rejected by the special deputy, one to be filed in the office of credit unions, and one in the office of the clerk of circuit court for the county in which the credit union is located. The inventory and list of claims shall be open at all reasonable times to inspection.

186.235(11)(g) (g) Adjustment of loans and withdrawal value of shares. The value of shares pledged upon a loan to the credit union shall be applied and credited to the loan and the borrower shall be liable only for the balance. The rate of interest charged upon the balance shall be the legal rate. Upon the approval of the value by the office of credit unions and the circuit court of the county in which the credit union is located, the book value of each member may be reduced proportionately. At least 5 days' written notice of the determination of value shall be given to all shareholders of the time and place the value shall be submitted to the circuit court for approval. Approval of the circuit court shall be by an order entered under s. 807.11 (2). Any stockholder or creditor of the credit union aggrieved by the determination of value may appeal to the court of appeals.

186.235(11)(h) (h) Compensation and expenses in connection with liquidation. The compensation of the special deputies, counsel and other employees and assistants, and all expenses of supervision and liquidation shall be fixed by the office of credit unions, subject to the approval of the circuit court for the county in which the credit union is located, and shall upon the certificate of the office of credit unions be paid out of the funds of the credit union. Expenses of supervision and liquidation include the cost of the services rendered by the office of credit unions to the credit union being liquidated. The cost of these services shall be determined by the office of credit unions and paid to the office from the assets of the credit union as other expenses of liquidation are paid. The moneys collected by the special deputy shall be deposited in a corporate central credit union, and, in case of the suspension or insolvency of a depository, such deposits shall be preferred before all other deposits.

186.235(11)(i) (i) Liquidating dividends. At any time after the expiration of the date fixed for the presentation of claims, the special deputy in charge of the liquidation of the credit union may, upon a petition approved by the office of credit unions and an order of the circuit court of the county in which the credit union is located, out of the funds remaining, after the payment of expenses and debts, declare one or more dividends, and may declare a final dividend to be paid to such persons, and in such amounts as may be directed by the circuit court.

186.235(11)(j) (j) Title passes to office of credit unions. Immediately upon filing the notice under par. (d), the possession of all assets and property of the credit union shall be considered to be transferred from the credit union to and assumed by the office of credit unions. The filing of the notice shall of itself, and without the execution or delivery of any instruments of conveyance, assignment, transfer or endorsement, vest the title to all such assets and property in the office of credit unions. The filing shall also operate as a bar to any attachment, garnishment, execution or other legal proceedings against the credit union, or its assets and property, or its liabilities.

186.235(11)(k) (k) Effect of possession. No credit union shall have a lien, or charge for any payment, advance or clearance made, or liability thereafter incurred, against any of the assets of the credit union of whose property and business the office of credit unions shall have taken possession.

186.235(11)(L) (L) Appeal. If a credit union whose property and business the office of credit unions has taken possession of considers itself aggrieved by the office's action, it may, at any time within 30 days after the date of the taking, appeal to the credit union review board for relief from the possession by the office of credit unions. If the credit union review board sustains the office of credit unions, the credit union may, at any time within 30 days after the decision of the credit union review board, apply to the circuit court of the county in which the credit union is located to enjoin further proceedings. The court, after citing the office of credit unions to show cause why further proceedings should not be enjoined and after hearing all allegations and proofs of the parties and determining the facts, may upon the merits dismiss the application or enjoin the office of credit unions from further proceedings, and may direct the office to surrender the business and property to the credit union.

186.235(11)(m) (m) Reinstatement. After the office of credit unions takes over the possession and control of the business and property of a credit union, the credit union may resume business if all of the following apply:

186.235(11)(m)1. 1. The owners of at least two-thirds of the credit union dollar value of outstanding shares execute a petition to resume business, the form of which petition shall be prescribed by the office of credit unions.

186.235(11)(m)2. 2. There is submitted to the office of credit unions by the shareholders, or a committee selected by them, a plan for the reorganization and reinstatement of the credit union.

186.235(11)(m)3. 3. A request for continuation of federal share insurance has been submitted and accepted.

186.235(11)(m)4. 4. The office of credit unions recommends that control of the business and property of the credit union be returned to the shareholders.

186.235(11)(m)5. 5. The court in which the liquidation is pending, upon application of the office of credit unions, makes an order approving the office's recommendations, which order shall contain a finding that the credit union will be in a safe and sound condition when control is resumed by the shareholders.

186.235(11)(n) (n) Reinstatement upon restricted basis. In addition to the procedure under par. (m), a credit union may resume business upon a restricted basis, and upon such limitations and conditions as may be prescribed by the office of credit unions when approved by the circuit court for the county in which the credit union is located, upon application of the office of credit unions. The restrictions and conditions may include a prohibition against the selling of new shares, reasonable restrictions upon withdrawals and the payment of other liabilities. On approval, the credit union shall be relieved from the control and supervision of the office of credit unions, but the approval does not prohibit the office from again proceeding against the credit union if conditions warrant the office's action.

186.235(11)(p) (p) Liquidating dividends and unclaimed funds.

186.235(11)(p)1.1. The special deputy shall deposit unclaimed liquidating dividends and unclaimed funds remaining unpaid in the hands of the special deputy for 6 months after the order for final distribution in a corporate central credit union in the office of credit unions' name in trust for the shareholders and creditors of the liquidated credit union. The office of credit unions shall annually report to the governor and the chief clerk of each house of the legislature for distribution to the legislature under s. 13.172 (2) the names of credit unions of which the office has taken possession and liquidated, and the sums of unclaimed and unpaid liquidating dividends and unclaimed funds with respect to each of the credit unions and include a statement of interest earned upon those funds.

186.235(11)(p)2. 2. The office of credit unions may pay over the funds held by the office of credit unions under subd. 1. to the persons entitled to the funds, upon being furnished satisfactory evidence of their right to the funds. In case of doubt or conflicting claims, the office of credit unions may require an order of the circuit court authorizing payment. The office of credit unions may apply the interest earned by the funds toward defraying the expenses in the payment and distribution of unclaimed liquidating dividends and unclaimed funds to the stockholders and creditors entitled to receive the dividends and funds.

186.235(11)(p)3. 3. One year after the date of the order for final distribution, the office of credit unions shall report and deliver to the secretary of revenue all unclaimed funds as provided in ch. 177. All claims subsequently arising shall be presented to the office of credit unions. If the office of credit unions determines that any claim should be allowed, the office shall certify to the department of administration the name and address of the person entitled to payment and the amount of the payment and shall attach the claim to the certificate. The department of administration shall certify the claim to the secretary of revenue for payment.

186.235(12) (12) Annual report.

186.235(12)(a)(a) The office of credit unions shall submit to the governor, and to the legislature under s. 13.172 (2), an annual report on the general conduct and condition of credit unions doing business in this state. The report shall be based upon the individual annual reports filed with the office of credit unions.

186.235(12)(b) (b) The office of credit unions shall designate the number of copies of the report to be made available for general distribution. Each credit union is entitled to one copy.

186.235(13) (13) Fees for office publications.

186.235(13)(a)(a) Whenever copies of reprints of this chapter, the annual report of credit unions or any other publication published by the office of credit unions are requested, copies shall be furnished upon payment of any fee established by the office of credit unions.

186.235(13)(b) (b) Upon request, the office of credit unions may distribute copies of materials described under par. (a) free to agencies or legislators of this state or any other state, county clerks, the courts of this state, trade organizations and any agencies of the United States.

186.235(14) (14) Annual assessments and examination costs.

186.235(14)(a)(a) The office of credit unions, with the approval of the credit union review board, shall fix the amounts to be assessed against credit unions for their supervision and examinations under this chapter. Amounts shall be determined and paid as provided in this subsection.

186.235(14)(b) (b) On or before July 15 of each year, each credit union shall pay to the office of credit unions an annual assessment, which shall represent as nearly as practicable its fair share of the maintenance of the office of credit unions.

186.235(14)(c) (c) In addition to the annual assessment, each credit union shall be charged for the cost of every examination made. The examination charge shall include the prorated amount of salaries and expenses of all examiners and other employees actively engaged in the examination, the salaries and expenses of any other person whose services are required in connection with the examination and any examination report and any other expenses which may be directly attributable to the examination. The examination charge shall be paid on the day on which the examination is completed.

186.235(14)(d) (d) Failure of any credit union to pay any amount as provided in this subsection shall be grounds for the revocation of the charter of the credit union failing to make the payment.

186.235(14)(e) (e) If the amounts collected under this subsection exceed the actual amounts necessary for the supervision and examination of credit unions in a year, the excess shall be retained by the office of credit unions and applied in reducing the amounts chargeable for ensuing years.

186.235(15) (15) Testimonial powers.

186.235(15)(a)(a) The office of credit unions may issue subpoenas and take testimony.

186.235(15)(b) (b) Witness fees shall be the same as fees under s. 814.67 (1) (b) and (c). The fees of witnesses who are called by the office in the interests of the state shall be paid by the state upon presentation of proper vouchers approved by the office of credit unions and charged to the appropriation under s. 20.144 (1) (g). A witness subpoenaed by the office at the instance of a party other than the office shall not be entitled to payment of fees by the state unless the office certifies that the testimony was material to the purpose for which the subpoena was issued.

186.235(16) (16) Periodic examination. At least once every 18 months, the office of credit unions shall examine the records and accounts of each credit union. For that purpose the office of credit unions shall have full access to, and may compel the production of, each credit union's records and accounts. The office of credit unions may administer oaths to and examine each credit union's officers and agents.

186.235(16m) (16m) Financial privacy examination. The office of credit unions shall examine a credit union to determine the credit union's compliance with s. 186.20.

186.235(17) (17) Refusal to submit to examination. The office of credit unions shall report to the department of justice any credit union that refuses to submit to an examination. The department of justice shall institute proceedings to revoke the charter of the credit union.

186.235(18) (18) Record-keeping and accounting procedure.

186.235(18)(a)(a) A credit union shall keep records and accounts in a manner consistent with generally accepted accounting principles or with standards prescribed by the office of credit unions. If a credit union does not keep its records and accounts in a manner consistent with generally accepted accounting principles, the office of credit unions may require the credit union to keep records and accounts under standards prescribed by the office.

186.235(18)(b) (b) The office of credit unions may require a credit union that fails to open records or maintain prescribed records or accounts to forfeit not more than $100 for each day it is in violation. If the credit union fails to pay the forfeiture, the office of credit unions may institute proceedings to recover the forfeiture.

186.235(19) (19) Supervision; reports. All credit unions formed under this or other similar law, or authorized to transact in this state a business similar to that authorized to be done by this chapter, shall be under the control and supervision of the office of credit unions. Every such corporation shall make a full and detailed report of its business as of December 31 for that year, and of its condition on such date, in such form and containing such information as the office of credit unions may prescribe, and shall file with the office of credit unions a true and verified copy thereof on or before February 1 thereafter. Accompanying the same shall be attached a copy of the statement of the credit union at the close of its last fiscal year. If any such credit union fails or refuses to furnish the report herein required, it shall be subject, at the discretion of the office of credit unions, to a forfeiture of $1 to $10 per day for each day of default, and the office of credit unions may maintain an action in the name of the state to recover such penalty, and the same shall be paid into the state treasury.

186.235(20) (20) Approval of acts. Whenever any credit union requests approval of the office of credit unions for any act, which by statute requires approval, the office of credit unions shall have 90 days in which to grant, deny or defer the approval. A deferral may be for not more than 60 days. If the office of credit unions fails to act, approval shall be considered to have been granted. In matters which require the holding of public hearings, the 90-day period shall not commence until the conclusion of the hearing and the date set by the office of credit unions for receipt of briefs.

186.235(21) (21) Parity. Unless the office of credit unions is expressly restricted by statute from acting under this subsection with respect to a specific power, right or privilege, the office of credit unions by rule may, with the approval of the credit union review board, authorize credit unions to exercise any power under the notice, disclosure or procedural requirements governing federally chartered credit unions or to make any loan or investment or exercise any right, power or privilege of federally chartered credit unions permitted under a federal law, regulation or interpretation. Notice, disclosure and procedures prescribed by statute which may be modified by a rule adopted under this subsection include, but are not limited to, those provided under s. 138.056. A rule adopted under this subsection may not affect s. 138.041 or chs. 421 to 428 or restrict powers granted credit unions under this chapter.

186.235 History History: 1995 a. 151 ss. 12 to 14, 16, 65, 191 to 231, 233, 235, 237 to 264, 292; 1995 a. 225 s. 429; 1995 a. 325 ss. 1, 2; 1995 a. 417; 1997 a. 35, 152; 2003 a. 63; 2011 a. 32; 2013 a. 20.

186.235 Annotation Sub. (19) authorizes the office of credit unions to control and supervise credit unions incorporated in other states, including whether and where a foreign credit union may operate a branch office in this state. It was not unreasonable to impose on a foreign credit union the analogous geographical limitations that s. 186.113 imposes on state credit union branches located outside of the state. Heritage Credit Union v. Office of Credit Unions, 2001 WI App 213, 247 Wis. 2d 589, 634 N.W.2d 593, 00-3162.



186.31 Mergers.

186.31  Mergers.

186.31(1)(1)  Transfer of assets and liabilities. Any credit union, which is in good faith winding up its business for the purpose of merging with another credit union, may transfer its assets and liabilities to the credit union with which it is in the process of merging; but no merger may be made without the consent of the office of credit unions, and not then to defeat or defraud any of its creditors in the collection of debts against such credit union.

186.31(2) (2) Approval. To effect a merger, the board of directors of each credit union shall, by resolution, propose a specific plan for merger which shall be agreed to by a majority of the board of each credit union joining in the merger. The proposed merger plan shall be submitted to a vote at an annual or special meeting of members of the merging credit union. Written notice of the meeting setting forth the proposed plan of merger or a summary shall be given to each member of the merging credit union within the time and in the manner provided for the giving of notice of meetings of members of the credit union. The proposed plan shall be adopted upon receiving a majority of the votes entitled to be cast by members present at the meeting.

186.31(2m) (2m) Emergency merger. Notwithstanding sub. (2), if the office of credit unions determines that the merging credit union is in danger of insolvency, and that the proposed merger would reduce or avoid a threatened loss to federal share insurance, the office of credit unions may permit the merger to become effective without an affirmative vote of the membership of the merging credit union.

186.31(3) (3) Rights transferred. The credit union merging with another credit union shall not be required to go into liquidation but its assets and liabilities shall be reported by the credit union with which it has merged, and all the rights, franchises and interests of the merging credit union to any property belonging to the credit union shall be considered to be transferred, and the resulting credit union shall hold and enjoy the same and all rights of property, franchises and interest in the same manner and to the same extent as was held and enjoyed by the merging credit union. The members or shareholders of the merging credit union shall without any further act on their part be members and shareholders of the resulting credit union and be subject to all rights, privileges and duties as provided for in the bylaws of the resulting credit union.

186.31 History History: 1971 c. 193; 1977 c. 152; 1985 a. 29; 1995 a. 27, 151.



186.314 Conversion.

186.314  Conversion.

186.314(1m)(1m)  To federal credit union. A credit union may convert to a federal credit union by complying with the following:

186.314(1m)(a) (a) The proposition for a conversion shall first be approved by unanimous recommendation of the directors of the credit union. The directors shall set a date for a vote by the members on the conversion. Written notice specifying the reason for conversion and the date set for the vote shall be delivered in person or mailed to each member at the address appearing on the records of the credit union, not more than 45 days nor less than 15 days before the meeting. A majority of the members voting, in person or in writing, may approve the proposition for conversion, provided not more than 15 members or 10% of the total membership, whichever is greater, object by written notice.

186.314(1m)(b) (b) A statement of the results of the vote, verified by the affidavits of the chairperson or the vice chairperson and the secretary, shall be filed with the office of credit unions within 10 days after the vote is taken.

186.314(1m)(c) (c) Within 90 days after the date on which the proposition for conversion is approved, the credit union shall take the necessary action under 12 USC 1771 (b) to make it a federal credit union. Within 10 days after receipt of the federal credit union charter, the credit union shall file a copy of the charter with the office of credit unions. Upon filing, the credit union shall cease to be a state credit union.

186.314(1m)(d) (d) Upon ceasing to be a state credit union, the credit union shall no longer be subject to this chapter. The successor federal credit union shall be vested with all the assets and shall continue to be responsible for all of the obligations of the state credit union to the same extent as though the conversion had not taken place.

186.314(2m) (2m) To savings bank or state bank.

186.314(2m)(a)(a) In this subsection:

186.314(2m)(a)1. 1. "Savings bank" has the meaning given in s. 214.01 (1) (t) and includes a mutual savings bank and a stock savings bank as well as a savings bank that is a subsidiary of, or is otherwise controlled by, a savings bank holding company.

186.314(2m)(a)2. 2. "Savings bank holding company" has the meaning given in s. 214.01 (1) (tm).

186.314(2m)(a)3. 3. "State bank" means a bank organized under ch. 221.

186.314(2m)(b) (b) A credit union may convert to a savings bank or state bank by complying with pars. (c) to (e).

186.314(2m)(c) (c) The proposition for a conversion shall first be approved by a majority recommendation of the directors of the credit union. After the board of directors approves the conversion proposal, the directors shall, by a majority vote of the directors, set a date for a meeting of credit union members to vote on the conversion. Credit union members may also vote by written ballot to be filed on or before the meeting date. Written notice stating the credit union's intent to convert to a savings bank or state bank shall be sent to each member at the member's address appearing on the records of the credit union. This notice shall be sent to each credit union member 3 times, once not more than 95 calendar days nor less than 90 calendar days before the date of the meeting to vote on the conversion, once not more than 65 calendar days nor less than 60 calendar days before the date of the meeting to vote on the conversion, and once not more than 35 calendar days nor less than 30 calendar days before the date of the meeting to vote on the conversion. A ballot may be included in the same envelope as the 3rd notice. Each notice shall adequately describe the purpose and subject matter of the vote to be taken at the meeting set by the board of directors or by submission of a written ballot. Each notice shall clearly inform members that they may vote at the meeting or by submitting the written ballot. Each notice shall state the date, time, and place of the meeting. If a written ballot is included with the 3rd notice, the 1st and 2nd notices shall state in a clear and conspicuous manner that a written ballot will be mailed together with another notice between 30 and 35 days before the date of the membership vote on conversion. If a written ballot is included in the same envelope with the 3rd notice, the 3rd notice shall so state in a clear and conspicuous manner. Approval of the proposition for conversion shall be by affirmative vote, in person or in writing, of a majority of the credit union members voting at the meeting or by written ballot.

186.314(2m)(d) (d) A credit union that proposes to convert to a savings bank or state bank under this subsection shall file with the office of credit unions a notice of its intent to convert and, within 10 days after the member vote on the conversion under par. (c), a statement of the results of the member vote. If the credit union members vote to approve the proposition for conversion, the member vote shall be verified by the office of credit unions.

186.314(2m)(e) (e) Upon approval by the credit union members of the proposition for conversion under par. (c), the credit union shall take all necessary action under ch. 214 or 221 to complete the conversion to a savings bank or state bank. Within 90 days after receipt from the division of banking of a certificate of incorporation as a savings bank or state bank, the credit union shall file a copy of the certificate with the office of credit unions and the office of credit unions shall issue to a converting credit union a certificate of conversion to a savings bank or state bank.

186.314(2m)(f) (f) Upon conversion, the credit union shall cease to be a credit union, shall be a savings bank or state bank, shall no longer be subject to this chapter, and shall be subject to ch. 214 or 221 and all other provisions of law governing savings banks or state banks. Upon conversion, the legal existence of the savings bank or state bank shall be a continuation of the credit union, and all property and every right, privilege, interest, and asset of the credit union immediately, without any conveyance, transfer, or further act of the savings bank or state bank, vests in the savings bank or state bank. The resulting savings bank or state bank shall succeed to and be vested with all the rights, assets, obligations, and relations of the credit union, and all actions and other judicial proceedings to which the credit union is a party may be prosecuted and defended, to the same extent as though the conversion had not taken place.

186.314(2m)(g) (g) Upon conversion of a credit union into a stock savings bank or state bank, the stock savings bank or state bank may distribute shares of the capital stock of the stock savings bank or state bank, or may distribute cash, or both, to the former members of the converted credit union in recognition of their ownership of the equity of the converted credit union.

186.314(2m)(h) (h)

186.314(2m)(h)1.1. In this paragraph, "senior management official" means a chief executive officer, an assistant chief executive officer, a chief financial officer, and any other senior executive officer as defined by the appropriate federal banking agency as directed under 12 USC 1831i (f).

186.314(2m)(h)2. 2. No director or senior management official of a credit union may receive any economic benefit in connection with a conversion of the credit union to a savings bank or state bank except that a director or senior management official may receive director fees as well as compensation and other benefits paid to directors and senior management officials of the converted savings bank or state bank in the ordinary course of business.

186.314 History History: 1971 c. 193; 1985 a. 29; 1995 a. 27, 151; 2005 a. 134; 2011 a. 32.



186.315 Charter cancellation.

186.315  Charter cancellation. Upon completion of a voluntary liquidation as provided in s. 186.18, or upon completion of the liquidation in cases under s. 186.235 (11), or after the assets and liabilities of a credit union are transferred to another credit union for the purpose of merger as provided in s. 186.31 (3), the office of credit unions shall cancel the charter of the credit union liquidated or merged without any other or further notice to the credit union or to any person. A certified copy of the order or certificate of the office of credit unions shall be recorded with the register of deeds of the county in which the credit union is located. The register of deeds shall note on the margin of the record of the articles of incorporation of the credit union the volume and page where the order or certificate canceling its charter is recorded. In case of voluntary liquidation under s. 186.18 or merger under s. 186.31, the credit union shall record the order or certificate of the office of credit unions and pay the fee. In case of liquidation under s. 186.235 (11), the office of credit unions or special deputy shall record the order or certificate of the office of credit unions and pay the fee out of the assets of the credit union as an expense of liquidation.

186.315 History History: 1971 c. 193 s. 42 (1); 1995 a. 27, 151.



186.32 Corporate central credit union.

186.32  Corporate central credit union.

186.32(1) (1)  Organization. A corporate central credit union may be organized and operated under the conditions and provisions of this chapter and subject to all of the provisions of this chapter not inconsistent with this section. It shall be lawful for other credit unions located in this state and any other state to become members of a corporate central credit union. Credit unions having membership in a corporate central credit union may be represented at an annual or special meeting of the corporate central credit union by one member authorized by the board of directors of that member credit union and shall be entitled to one vote. The representative may be eligible for office in the corporate central credit union the same as if the representative were a member of the corporate central credit union.

186.32(2) (2) Dividends. A corporate central credit union may pay to the accounts of member credit unions dividends on a basis other than that required by this subsection for other members of a corporate central credit union. Dividends paid under this subsection shall be considered a normal operating expense of the corporate central credit union's operation. Rates of such dividends and terms of payment may be established and guaranteed in advance by action of the corporate central credit union's board of directors.

186.32 History History: 1971 c. 193; 1979 c. 282; 1981 c. 5; 1993 a. 482; 1995 a. 151.



186.325 National corporate central credit union.

186.325  National corporate central credit union.

186.325(1)(1)  Criteria. A corporate central credit union is a national corporate central credit union if all of the following conditions are met:

186.325(1)(a) (a) Its membership consists of any of the following:

186.325(1)(a)1. 1. Central or corporate central credit unions that are organized under the laws of this state or another state or under federal law.

186.325(1)(a)2. 2. Officers and directors of the qualifying corporate central credit union.

186.325(1)(a)3. 3. Organizations operated primarily to service and otherwise assist credit union operations.

186.325(1)(b) (b) Its membership does not include any of the following:

186.325(1)(b)1. 1. Credit unions other than those under par. (a) 1.

186.325(1)(b)2. 2. Individuals other than those under par. (a) 2.

186.325(1)(c) (c) At least 75% of its savings and deposits are derived from members under par. (a) 1. and the remainder of its savings and deposits are derived from members under par. (a) 2. and 3.

186.325(2) (2) Borrowing limits. The borrowing limits under s. 186.112 do not apply to a national corporate central credit union.

186.325 History History: 1995 a. 151.



186.34 Federal share insurance.

186.34  Federal share insurance.

186.34(1) (1)  Insurance required. No credit union may accept any deposit from any person other than an incorporator before the credit union has received a certificate of share insurance issued by the national board.

186.34(4) (4) Certificate filing. Every credit union that receives a certificate of insurance from the national board shall file a copy of the certificate with the office of credit unions within 30 days after the credit union receives the certificate.

186.34(5) (5) Insurance to be maintained. Notwithstanding any other provision of this chapter, every credit union, other than a corporate central credit union, shall take, and a corporate central credit union may take, every action lawfully required to maintain federal share insurance coverage in full force and effect, and shall refrain or desist from taking any action that is likely to cause termination of federal share insurance coverage.

186.34 History History: 1985 a. 29; 1987 a. 27; 1995 a. 27; 1995 a. 151 ss. 278 to 282, 304.



186.36 Sale of insurance in credit unions.

186.36  Sale of insurance in credit unions. Any officer or employee of a credit union, when acting as an agent for the sale of insurance on behalf of the credit union, shall pay all commissions received from the sale of insurance to the credit union.

186.36 History History: 1973 c. 243; 1993 a. 482; 1995 a. 151; 2003 a. 63.



186.41 Interstate acquisitions and mergers of credit unions.

186.41  Interstate acquisitions and mergers of credit unions.

186.41(1)(1)  Definitions. In this section:

186.41(1)(am) (am) "Out-of-state credit union" means a state or federal credit union, the principal office of which is located in a state other than this state.

186.41(1)(bm) (bm) "Wisconsin credit union" means a credit union having its principal office located in this state.

186.41(2) (2) Wisconsin credit union.

186.41(2)(a)(a) A Wisconsin credit union may do any of the following:

186.41(2)(a)1. 1. Acquire an interest in, or some or all of the assets and liabilities of, one or more out-of-state credit unions.

186.41(2)(a)2. 2. Merge with one or more out-of-state credit unions.

186.41(2)(b) (b) A Wisconsin credit union proposing any action under par. (a) shall provide the office of credit unions a copy of any original application seeking approval by a federal agency or by an agency of another state and of any supplemental material or amendments filed in connection with any application.

186.41(3) (3) Out-of-state credit unions. Except as provided in sub. (4), an out-of-state credit union may do any of the following:

186.41(3)(a) (a) Acquire an interest in, or some or all of the assets of, one or more Wisconsin credit unions.

186.41(3)(b) (b) Merge with one or more Wisconsin credit unions.

186.41(4) (4) Limitations. An out-of-state credit union may not take any action under sub. (3) until all of the following conditions have been met:

186.41(4)(a) (a) The office of credit unions finds that the statutes of the state in which the out-of-state credit union has its principal office permit Wisconsin credit unions to both acquire out-of-state credit union assets and merge with one or more out-of-state credit unions in that state.

186.41(4)(b) (b) The office of credit unions has not disapproved the acquisition of Wisconsin credit union assets or the merger with the Wisconsin credit union under sub. (5).

186.41(4)(c) (c) The office of credit unions gives a class 3 notice, under ch. 985, in the official state newspaper, of the application to take an action under sub. (3) and of the opportunity for a hearing and, if at least 25 residents of this state petition for a hearing within 30 days of the final notice or if the office of credit unions on its own motion calls for a hearing within 30 days of the final notice, the office of credit unions holds a public hearing on the application, except that a hearing is not required if the office of credit unions finds that an emergency exists and that the proposed action under sub. (3) is necessary and appropriate to prevent the probable failure of a Wisconsin credit union that is closed or in danger of closing.

186.41(4)(d) (d) The office of credit unions is provided a copy of any original application seeking approval by a federal agency of the acquisition of Wisconsin credit union assets or of the merger with a Wisconsin credit union and of any supplemental material or amendments filed with the application.

186.41(4)(e) (e) The applicant has paid the office of credit unions a fee of $1,000 together with the actual costs incurred by the office in holding any hearing on the application.

186.41(4)(f) (f) With regard to an acquisition of assets of a Wisconsin credit union that is chartered on or after May 9, 1986, the Wisconsin credit union has been in existence for at least 5 years before the date of acquisition.

186.41(5) (5) Standards for disapproval. The office of credit unions may disapprove of any action under sub. (3) if the office finds any of the following:

186.41(5)(a) (a) Considering the financial and managerial resources and future prospects of the applicant and of the Wisconsin credit union concerned, the action would be contrary to the best interests of the members of the Wisconsin credit union.

186.41(5)(b) (b) The action would be detrimental to the safety and soundness of the applicant or of the Wisconsin credit union concerned, or to a subsidiary or affiliate of the applicant or of the Wisconsin credit union.

186.41(5)(c) (c) Because the applicant, its executive officers, or directors have not established a record of sound performance, efficient management, financial responsibility, and integrity, the action would be contrary to the best interests of the creditors, the members, the other customers of the applicant, the Wisconsin credit union, or the public.

186.41(5)(cg) (cg) The applicant has failed to provide adequate and appropriate services of the type contemplated by the community reinvestment act of 1977 to the communities in which the applicant is located.

186.41(5)(cr) (cr) The applicant has failed to propose to provide adequate and appropriate services of the type contemplated by the community reinvestment act of 1977 in the community in which the Wisconsin credit union which the applicant proposes to acquire or merge with is located.

186.41(5)(ct) (ct) The applicant has failed to enter into an agreement prepared by the office of credit unions to comply with laws and rules of this state regulating consumer credit finance charges and other charges and related disclosure requirements, except to the extent preempted by federal law or regulation.

186.41(5)(d) (d) Any of the conditions under sub. (4) (a), (c), (d), (e) or (f) has not been met.

186.41(5)(e) (e) The applicant fails to meet any other standards established by rule of the office of credit unions.

186.41(5m) (5m) Branching not limited. This section does not limit branching authority under s. 186.113 (1).

186.41(6) (6) Applicability.

186.41(6)(a)(a) Subsections (1) to (5) do not apply prior to January 1, 1987, except that the office of credit unions may promulgate rules under sub. (5) (e) to be applicable no earlier than the date that subs. (1) to (5) apply.

186.41(7) (7) When invalidated. If any part of subs. (1) to (5) is held to be unconstitutional, then all of subs. (1) to (5) shall be invalid.

186.41 History History: 1985 a. 325, 332; 1995 a. 27, 151; 2003 a. 63; 2005 a. 131.



186.45 Non-Wisconsin credit union, Wisconsin offices.

186.45  Non-Wisconsin credit union, Wisconsin offices.

186.45(1)(1)  Definitions. In this section:

186.45(1)(a) (a) "Non-Wisconsin credit union" means a credit union organized under the laws of and with its principal office located in a state other than this state.

186.45(1)(b) (b) "Wisconsin credit union" has the meaning given in s. 186.41 (1) (bm).

186.45(2) (2) Approval. A non-Wisconsin credit union may open an office and conduct business as a credit union in this state if the office of credit unions finds that Wisconsin credit unions are allowed to do business in the other state under conditions similar to those contained in this section and that all of the following apply to the non-Wisconsin credit union:

186.45(2)(a) (a) It is a credit union organized under laws similar to the credit union laws of this state.

186.45(2)(b) (b) It is financially solvent based upon national board ratings.

186.45(2)(c) (c) It has member savings insured with federal share insurance.

186.45(2)(d) (d) It is effectively examined and supervised by the credit union authorities of the state in which it is organized.

186.45(2)(e) (e) It has received approval to open an office and conduct business as a credit union in this state from the credit union authorities of the state in which it is organized.

186.45(2)(f) (f) It has a need to place an office in this state to adequately serve its members in this state.

186.45(2)(g) (g) It meets all other relevant standards or qualifications established by the office of credit unions.

186.45(3) (3) Requirements. A non-Wisconsin credit union that opens an office and conducts business as a credit union in this state shall do all of the following:

186.45(3)(a) (a) Grant loans at rates not in excess of the rates permitted for Wisconsin credit unions.

186.45(3)(b) (b) Comply with this state's laws.

186.45(3)(c) (c) Designate and maintain an agent for the service of process in this state.

186.45(4) (4) Records. As a condition of a non-Wisconsin credit union doing business in this state under this section, the office of credit unions may require copies of examination reports and related correspondence regarding the non-Wisconsin credit union.

186.45 History History: 2003 a. 63, 326.



186.52 Customer access to appraisals.

186.52  Customer access to appraisals. If requested by an individual who is a customer, loan applicant or credit applicant, a financial institution, as defined in s. 705.01 (3), shall provide that individual with a copy of any written appraisal report which is held by the financial institution, which relates to residential real estate that the individual owns or has agreed to purchase and for which a fee is imposed.

186.52 History History: 1991 a. 78.



186.53 Customer access to credit reports.

186.53  Customer access to credit reports. If requested by an individual who is a customer, loan applicant or credit applicant, a financial institution, as defined in s. 705.01 (3), shall provide that individual, at no additional charge, with a copy of any written credit report which is held by the financial institution, which relates to that individual and for which a fee is imposed.

186.53 History History: 1993 a. 425.



186.60 Venue.

186.60  Venue. An action brought by a credit union to enjoin the office of credit unions in the discharge of the office's duties shall be brought in the county in which the credit union is located.

186.60 History History: 1995 a. 151.



186.70 Record search.

186.70  Record search. A credit union is entitled to reimbursement for expenses and costs incurred in searching for, reproducing and transporting books, papers, records and other data required to be produced by legal process, unless otherwise prohibited by law from collecting these expenses and costs or unless the person seeking the production is a government unit, as defined in s. 108.02 (17). The expenses and costs shall be paid by persons seeking such production. If a credit union is entitled to reimbursement under this section, a credit union may not be required to produce books, papers, records and other data in response to legal process unless the expenses and costs, identified in an itemized invoice to be provided by the credit union, are paid or unless payment is tendered to the credit union in cash or by certified check or draft.

186.70 History History: 1995 a. 336.



186.71 Reproduction and destruction of records; evidence.

186.71  Reproduction and destruction of records; evidence.

186.71(1)(1) Any credit union may cause any or all records kept by such credit union to be recorded, copied or reproduced by any photostatic, photographic or miniature photographic process or by optical imaging if the process employed correctly, accurately and permanently copies, reproduces or forms a medium for copying, reproducing or recording the original record on a film or other durable material. A credit union may thereafter dispose of the original record after first obtaining the written consent of the office of credit unions.

186.71(2) (2) Any photographic, photostatic or miniature photographic copy or reproduction or copy reproduced from a film record or any copy of a record generated from optical disk storage of a credit union record is considered to be an original record for all purposes and shall be treated as an original record in all courts or administrative agencies for the purpose of its admissibility in evidence. A facsimile, exemplification or certified copy of any such photographic copy or reproduction, copy reproduced from a film record or copy generated from optical disk storage of a record shall, for all purposes, be considered a facsimile, exemplification or certified copy of the original record.

186.71 History History: 1997 a. 152.



186.80 False statements.

186.80  False statements.

186.80(1)(1) No officer, director, or employee of a credit union may do any of the following:

186.80(1)(a) (a) Willfully and knowingly subscribe to or make, or cause to be made, a false statement or entry in the books of the credit union.

186.80(1)(b) (b) Knowingly subscribe to or exhibit false information with the intent to deceive any person authorized to examine the affairs of the credit union.

186.80(1)(c) (c) Knowingly make, state, or publish any false report or statement of the credit union.

186.80(2) (2) Any person who violates sub. (1) is guilty of a Class F felony.

186.80 History History: 2003 a. 63.






187. Religious societies.

187.01 Religious societies.

187.01  Religious societies.

187.01(1) (1)  How formed. The members, over 18 years of age, not less than three in number, of any church or society of any religious sect or denomination which shall have been organized in this state and which, at the time, maintains regular public worship may, after due public notice given at some stated meeting of such church, sect or denomination, and any five or more persons of like age, not members of any religious congregation, desirous of organizing a corporation in connection with a church of their own peculiar tenets to be associated therewith, may organize a corporation for religious, charitable or educational purposes in the manner hereinafter provided.

187.01(2) (2) Certificate. Such members or persons shall sign and acknowledge a certificate substantially in the following form:

Know all by these presents: That the undersigned (insert the names of the signers) and those who are or may become associated with them for the purposes herein specified have organized themselves into a religious society of the .... church (sect or denomination or other description), located in (name of town, village or city), in the county of ...., and state of Wisconsin, for religious, charitable and educational purposes, which society shall be known and incorporated by the name of (here insert the name); and shall record the same in the office of the register of deeds; and when such certificate shall have been so recorded the society named therein shall be a corporation and shall possess the powers and privileges granted to corporations by ch. 181, so far as the same are applicable or necessary to accomplish its purposes, and also such as are conferred by this chapter.

187.01(3) (3) Trustees; number, terms; may hold property. Such corporation may, by its bylaws, fix the number of its trustees, provided that such number be not less than 3, and their term of office, the manner of appointing or electing the same, and the qualifications for membership therein. It may take, receive, purchase, hold and use both the real and personal estate for the purposes of its incorporation and no other; and lease, mortgage, sell and otherwise dispose of the same or any portion thereof as provided by its bylaws; and may also take by purchase, gift or otherwise and forever hold and improve any lands intended to be used for cemetery grounds or burial places, subject to the provisions and restrictions, so far as applicable, in subch. II of ch. 157. Such corporation may hold all lands then owned by it, other than and in addition to the grounds so purchased, and improve the same by the erection of new buildings thereon or otherwise, for the purposes of revenue, to be devoted to the uses of such corporation and in promoting religious and charitable works, and at pleasure lease, mortgage and sell the same. Any such corporation at any meeting which it may hereafter hold for the election of its trustees, whether designated by such corporation as trustees, wardens and vestrymen or otherwise, may make provision by resolution to be entered upon the record of such meeting for the election of its trustees in classes, and determine by such resolution what number or proportion of its trustees shall be comprised in each class, and also the term for which each class shall hold their office; and thereafter, as the term of each class expires, their successors shall be elected in accordance with said resolution. Such corporation by its bylaws may provide for the time and manner of holding regular and special meetings for the holding of elections or for the transaction of all business authorized by law, and such bylaws shall have the force of law and all business transacted thereunder shall be valid.

187.01(4) (4) Notice of first meeting; who may vote. Public notice of the time and place of holding the first meeting of such corporation shall be given to the members of the church, sect or denomination for two successive Sabbaths on which such church, sect or denomination shall statedly meet for public worship, previous to such meeting; such notice may be given by the minister or by one of the elders, deacons, church wardens or vestrymen thereof, or if there be no such officers then by any member; and at such first meeting all the members of such church, sect or denomination over 18 years of age shall be entitled to a vote at such meeting as members; but if such corporation be organized by persons not belonging to any religious congregation the majority of the incorporators named in the certificate, all having notice thereof, may meet at such time and place as they shall deem proper for the purpose of perfecting their organization; and the corporators named in such certificate shall constitute the first board of trustees and hold their office until others are chosen.

187.01(5) (5) Trustees' powers. The secular business and temporal affairs of every such corporation shall be managed and administered by the board of trustees, and they shall have the custody and control of the corporate property and make rules and regulations for the use of the same and for the renting of pews or slips, and the care, improvement and management of the cemetery grounds, subject, however, to the corporate bylaws. They shall appoint a clerk or secretary and a treasurer, with power to remove the same, and shall cause accurate records of all their proceedings and of all business meetings of such society to be kept, and they shall be governed in their official acts by the rules of their church, sect or denomination applicable thereto and not inconsistent with the laws of this state or the constitution and bylaws of the society.

187.01(6) (6) Change of corporate name. The name of such corporation may be changed at any annual or special meeting, by a majority vote of the members present. Notice that the matter of changing its name will be voted upon at such meeting shall be given as is provided by sub. (4) for its first meeting and the same persons may vote thereon.

187.01(7) (7) Amendment of articles. Such corporation may amend its articles of organization or constitution at a regular meeting of said corporation by the majority vote of the members present so that such corporation has the right to merge with and transfer all of its real estate and personal property to another corporation of the same religious denomination. Any other amendments to either the articles of organization or to the constitution of such corporation shall be made in accordance with ss. 181.1002 to 181.1004.

187.01 History History: 1971 c. 213 s. 5; 1975 c. 94 s. 91 (8); 1985 a. 316 s. 25; 1997 a. 79.

187.01 Cross-reference Cross-reference: See s. 182.01 (3) for provision that certain corporate documents may not be filed with secretary of state unless they bear the drafter's name.

187.01 Annotation Ch. 187 applies to incorporated religious organizations. Unincorporated associations derive their rights largely from common law. Trustees of an unincorporated association are not empowered to speak for the association in legal actions without licensed legal counsel. Life Science Church v. Shawano County, 221 Wis. 2d 331, 585 N.W.2d 625 (Ct. App. 1998), 98-0694.

187.01 Annotation Religious societies incorporated under ch. 187 are "persons" within the meaning of s. 32.19 and are entitled to benefits if they otherwise qualify. 63 Atty. Gen. 578.



187.02 Existing societies confirmed; may reorganize.

187.02  Existing societies confirmed; may reorganize. Every existing church, congregation or religious society heretofore incorporated is hereby established and confirmed and shall continue to be governed by the statutes now applicable thereto, notwithstanding the same are repealed by this statute, in the same manner as if not so repealed, until organized under this chapter; and every such church, congregation and society may, by five or more of its members thereunto duly authorized by and acting for all its members at the time, become a corporation under this chapter by making and recording the certificate provided herein, with an additional statement therein of the name by which such society and the corporation connected with it has before that time been known and called and that such society and corporation are reorganized under this chapter; but such reorganization shall not work a change of the ecclesiastical connection of any such society.



187.03 Failure to elect trustees.

187.03  Failure to elect trustees. No failure to elect trustees at the proper time shall work a dissolution of any corporation formed under this chapter, and those once elected shall hold their offices until their successors are elected. In case of the dissolution of any such corporation the same may be reincorporated under the provisions of this chapter at any time within six years after such dissolution; and thereupon all the estate, real and personal, formerly belonging to the same and not lawfully disposed of shall vest in such corporation as if there had been no such dissolution.



187.04 Episcopal church.

187.04  Episcopal church. The rectors, wardens and vestry being the trustees of each Episcopal church may be chosen at such times and in such manner as may be in conformity with the rules and usages thereof. Each such church heretofore or hereafter incorporated may take by purchase, devise, gift or otherwise and may forever hold any lands intended to be used for cemetery grounds or burial purposes, subject to the provisions and restrictions of subch. II of ch. 157; and any such church, by its trustees, officers or agents, who shall hold the temporalities thereof, may convey them with or without consideration to the trustees of the funds and property of the Episcopal church, however called, acting within this state, to be held, sold or conveyed according to the direction of the diocesan convention or council of the Episcopal church in this state; provided, however, that the trustees, the rector, wardens and vestry of St. Paul's Episcopal church of the city of Milwaukee and each and every one of them are hereby forbidden to sell, convey or in any manner transfer Forest Home cemetery in the city of Milwaukee or any part thereof to any person or persons except in the normal course of cemetery operations or in pursuance of an order of some court having jurisdiction thereof, made upon due notice granting leave to convey the same.

187.04 History History: 1985 a. 316 s. 25; 1989 a. 307.



187.05 Organizations other than churches.

187.05  Organizations other than churches.

187.05(1) (1)  Trustees; terms; purposes. Any diocesan council or convention, conference, synod or other body of authorized representatives of any church or religious denomination or association or congregation thereof may elect any number of trustees, not less than three, to be incorporated; and when a certificate shall have been made and signed by the presiding officer and countersigned by the secretary of the body by which they were elected, stating that such persons, naming them, were elected trustees, the name of the body by whom elected, the corporate name by which such trustees are to be known, the term for which they are to hold their offices, and the purposes for which it is desired to incorporate them, and filed with the department of financial institutions, the persons named in such certificate as trustees and their successors in office shall be a body corporate for the purposes mentioned in such certificate and for such purposes, and no other, shall have the usual powers of a corporation; and the members of such corporation shall hold their positions for such term as the body electing them shall determine and until their successors are duly elected. Upon the receipt of such certificate, the department of financial institutions shall issue a certificate of incorporation. But any diocesan council or convention, conference, synod or other body composed of or divided into district synods or other units may provide in its constitution for the election of one or more of its trustees by one or more of such district synods or other units or that one or more of its trustees shall be elected by said diocesan council or convention, conference, synod or other body from one or more of such district synods or other units.

187.05(2) (2) Body corporate to hold title. When any diocesan council, convention or conference or any synod or other body of authorized representatives of any church, or religious denomination, shall have elected trustees and such trustees shall have become a body corporate as provided in sub. (1), the title to all moneys and to all property, real, personal and mixed, and to all legacies and bequests that shall be given, granted, devised or bequeathed to or be purchased by such diocesan council, convention, conference, synod or other body of authorized representatives of any church or religious denomination, shall vest in the body corporate, formed by such trustees and shall be used, managed and conveyed by such corporation under the direction of and for such uses and purposes and to the extent and under such restrictions and limitations as may from time to time be prescribed by such diocesan council, convention, conference, synod or other body of authorized representatives of such church or religious denomination.

187.05(3) (3) Incorporation of denominational bodies; declaration by members; powers; reorganization.

187.05(3)(a)(a) Any denominational body mentioned in sub. (1) having a constitution (or other instrument of organization), in writing, at any stated meeting may vote to become a corporation and designate any of its members of adult age, not less than 10 in number, to make, acknowledge and file with the department of financial institutions a certificate substantially in the following form:

Know all by these presents: That the undersigned (insert the names of the signers) members of the denominational body herein named, by vote of such body taken at its .... meeting, held on the .... day of ...., .... (year), at ...., Wisconsin, and all others who now are or hereafter may become associated with them in said body, for the purpose of forming a corporation under the laws of Wisconsin, declare:

1. The name of such organization shall be (here insert the proper name).

2. The principal office of the corporation shall be at (here insert the name of the place).

3. The membership, officers and directors of the corporation are as set forth in its constitution (or other written instrument of organization) hereto attached.

4. The corporation may amend its constitution (or other written instrument of organization) as therein provided, and file with the department of financial institutions a certificate thereof duly acknowledged.

5. Any affiliated corporation of the denomination may become a member of the corporation in the manner provided in its constitution (or other written instrument of organization).

(Signatures.)

(Certificate of acknowledgment.)

187.05(3)(b) (b) Such corporation may take by gift or purchase for the purposes for which it exists, any real or personal estate.

187.05(3)(c) (c) Such corporation shall have the power and privileges and exercise the rights and be subject to the obligations imposed upon corporations organized under general law.

187.05(3)(d) (d) Any such denominational body having incorporated and elected trustees under sub. (1) may reorganize under this section and accept from its trustees a conveyance of any real estate and proper transfer of any other property.

187.05 History History: 1975 c. 94 s. 91 (8); 1995 a. 27; 1997 a. 250.



187.06 May take title to property.

187.06  May take title to property. Every such corporation may be empowered by the body electing them to take and hold the title to church property, both real and personal, of the church and religious denomination for which it is created, which is used or designated to be used for missionary or other proper purposes of such church or religious denomination and not specially used for the purposes of any local religious society incorporated under the laws of this state; and to use, manage and convey the same to the extent and under such restrictions and limitations as may be prescribed by the proper ecclesiastical authority of their church or religious denomination.



187.07 Title to vest in trustees.

187.07  Title to vest in trustees.

187.07(1) (1) All lands, tenements and hereditaments that have been or may hereafter be lawfully conveyed by demise, gift, grant, purchase or otherwise to any persons as trustees, in trust for the use of any religious society organized or which may be hereafter organized within this state either for a meeting house, burying ground or for the residence of a preacher, shall, with the improvements, vest in the trustees of such religious society as fully as if originally conveyed to them, and shall be held by them and their successors in trust for such society.

187.07(2) (2) And all conveyances heretofore or hereafter made to any person or persons, intended to be in trust for, or for the benefit of, any such society, shall be deemed to vest the said real estate in such society, whether such person or persons be denominated therein as trustees or not.



187.08 Devolution of property of defunct societies.

187.08  Devolution of property of defunct societies. If any such society, organized under ss. 187.01 to 187.07, owning any real estate in this state, shall be or become dissolved by removal, withdrawal or death of its members, so that there is no acting organization thereof for a period of six years, or by the majority vote of the members present at a regular meeting of said corporation, elect to transfer all of its real estate and personal property to a corporation of the same religious denomination, and there shall be within this state a corporation of the same religious denomination organized as provided in s. 187.05 (1), the title to such real estate so owned by such defunct society shall be vested in such corporation of the same religious denomination next higher in authority in such denomination.



187.09 Existing organizations legalized.

187.09  Existing organizations legalized. Every religious or religious educational and charitable society organized or attempted to be organized under ch. 47, Revised Statutes of 1849, or ch. 66, Revised Statutes of 1858, or ch. 91, Revised Statutes of 1878, and the acts amendatory thereof, by filing or recording a certificate of the election of trustees or a certificate of organization designating the name of the church or society with the register of deeds of the proper county, and which, since such filing or recording, has acted as a religious or a religious educational and charitable corporation in pursuance thereof, shall be deemed to be legally incorporated and shall have all the powers and be subject to all the liabilities of religious corporations under the provisions of this chapter. Nothing herein contained shall be construed to affect any action or proceeding pending by or against any such corporation on April 19, 1895.

187.09 History History: 1993 a. 301.



187.10 Congregational church.

187.10  Congregational church.

187.10(1) (1)  Incorporation. The adult members, not less than three in number, of any Congregational church, known as such in both government and name, which shall have been organized in this state and which at the time maintains regular public worship, may after due public notice given at some stated meeting of such church, organize a corporation for religious, charitable or educational purposes in the manner hereinafter provided.

187.10(2) (2) Certificate. Such members shall sign and acknowledge, before some officer authorized to take acknowledgments of deeds in the county where such church is organized, a certificate substantially in the following form:

Know all by these presents: That the undersigned (insert the names of signers), and those who are or who may become associated with them for the purposes herein specified, have organized themselves into a church, located in (name of town, city or village), in the county of .... , and state of Wisconsin, for religious, charitable and educational purposes, which shall be known and incorporated by the name of (here insert the name).

And they shall record the same in the office of the register of deeds of such county, and when such record is made the church named therein shall be a corporation and possess the powers and privileges granted to corporations by ch. 181, so far as the same are applicable or necessary to accomplish its purposes, and also such as are conferred by this section.

187.10(3) (3) Rules. Such corporation may, by its constitution and bylaws, fix the terms and qualifications of membership and office therein, provide rules for the government of the church and its officers and fix the number of its trustees, which shall be not less than 3, their term of office and the manner of appointing or electing the same.

187.10(4) (4) Property, deed, etc. Such corporation may also take, receive, purchase, hold and use both real and personal estate for the purposes for which it has been incorporated and no other; and may lease, mortgage, sell and otherwise dispose of the same or any portion thereof in the manner provided by its rules and bylaws and may also take by purchase, gift or otherwise and forever hold and improve any lands intended to be used for cemetery grounds or burial places, subject to the provisions and restrictions, so far as applicable, in subch. II of ch. 157.

187.10(5) (5) Trustees' powers. The secular business and temporal affairs of such corporation shall be administered by the board of trustees, which shall have the custody and management of the corporate property and be governed in its official acts by the rules of the corporation applicable thereto and not inconsistent with this chapter. Any such corporation may change its corporate name and adopt any other. Such change may be made at either a regular annual meeting thereof or at a special meeting called for that purpose, by resolution adopted by a majority of the members thereof and spread upon its records. A certificate, duly signed and acknowledged by the secretary and the presiding officer of such corporation, containing a copy of such resolution and showing the name adopted, shall be filed and recorded at the same place and in the same manner as the original certificate of incorporation. Such corporation shall, from and after the filing of such certificate, be known by the name so adopted. The register of deeds shall note on the margin of the record of the original articles such change of name, together with the book and page where the certificate herein provided for is recorded.

187.10(6) (6) Reorganization; failure to make not to dissolve. Every existing religious society of any Congregational church, known as such in both government and name, whose board of trustees have heretofore been incorporated under the laws of this state may, by five or more of its members, including in every case all the members at the time acting as trustees, thereunto duly authorized by and acting for the society, become a corporation under this chapter by making and recording the certificate provided for herein, with an additional statement therein of the name by which such society and the corporation connected with it has before that time been known and called, and that such society and corporation are reorganized under this section; but such reorganization shall not work a change of the ecclesiastical connection of any such society. If any such society or corporation shall fail to become reorganized as herein provided such failure shall not work its dissolution; and the board of trustees heretofore incorporated, not less than three nor more than nine in number, shall hereafter be appointed or elected according to the rules of the society with which they are connected, be governed by the provisions of said sections which relate to the duties of trustees, and have all the powers and be subject to all the liabilities of religious corporations thereunder.

187.10(7) (7) Failure to elect trustees. No failure to elect trustees at the proper time shall work a dissolution of any such corporation, and those once elected shall hold their offices until their successors are elected. In case of the dissolution of any such corporation the same may be reincorporated under the provisions of this section, at any time within six years after such dissolution; and thereupon all the real and personal estate formerly belonging to the same and not lawfully disposed of shall vest in such corporation as if there had been no such dissolution.

187.10(8) (8) Property, title of, to vest in whom. All lands, tenements and hereditaments that have been or may hereafter be lawfully conveyed by demise, gift, grant, purchase or otherwise to any persons or trustees in trust for the use of any religious society organized or which may hereafter be organized within this state, either for a meeting house, burying ground or parsonage shall, with the improvements, vest in such church when incorporated under the provisions of this section, as fully as if originally conveyed to it; and in case the society has not been so reincorporated shall vest in its trustees and be held by them and their successors in trust for it.

187.10(9) (9) Devolution of property of defunct churches. Whenever any local Congregational church shall become defunct or be dissolved, the property thereof shall vest in the Wisconsin Congregational Association, the state organization of said denomination. Any local Congregational church shall be deemed defunct within the meaning of this section when it shall have ceased to maintain at least one regular service per month for a period of two years.

187.10(10) (10) Exception and proviso. The societies of any Congregational church, known as such in both government and name, herein provided for, shall be exempt from the provisions of this chapter, except such as are contained in this section; provided, that the trustees of the funds and property of any church or religious denomination duly elected by any council, convention, conference, synod or other body of authorized representatives of any such church or religious denomination, and otherwise qualified as provided by law, and their successors in office are hereby declared to be a good and sufficient corporation, duly organized and fully formed, constituted and empowered to receive and hold any lands, tenements and hereditaments that may be conveyed to it by demise, gift, grant, purchase or otherwise by or from any person, persons, trustees or corporation in trust for a church, meeting house, parsonage, rectory, school or hospital, or for the other uses and purposes of any such church or denomination, and any property so conveyed with the improvements, appurtenances and conditions thereto annexed shall be held by such trustees and their successors in office, when such conveyance shall have been approved by the council, convention or synod represented by said trustees, exclusively for the purposes of such trust as specified and declared in the conveyance thereof and subject to all the conditions of said conveyance.

187.10 History History: 1975 c. 94 s. 91 (8); 1985 a. 316 s. 25.



187.11 Property of Church of Christ or Christian Church.

187.11  Property of Church of Christ or Christian Church. Whenever any local religious society of the denomination known as the Church of Christ or the Christian Church, which accepts the Wisconsin Christian Missionary Association as its missionary organization becomes defunct or is dissolved, the property thereof shall vest in the Wisconsin Christian Missionary Association, the state institution of said denomination, and if within 3 years from the date when such local society becomes defunct or is dissolved it is reincorporated in the manner prescribed in s. 187.01, the said property so belonging to such defunct or dissolved local corporation at the time of its dissolution shall vest in such new corporation. Any local religious society shall be deemed defunct within the meaning of this section when it shall have ceased to maintain at least one regular service per month for a period of 2 years. Section 187.03 shall not apply to or affect religious societies of the denomination known as the Church of Christ or the Christian Church.



187.13 Missionary corporations.

187.13  Missionary corporations.

187.13(1) (1)  Incorporation.

187.13(1)(a)(a) Any 10 persons, over 18 years of age, who are members of churches of any religious sect or denomination, which churches have been or may hereafter be incorporated under the laws of this state and maintain regular public worship, may organize a corporation for religious missionary purposes in the manner herein provided. They shall sign and acknowledge before some officer authorized by law to take acknowledgments of deeds a certificate substantially in the following form:

Know all by these presents: That the undersigned (here insert the names of the signers), members of churches organized and incorporated under the laws of Wisconsin and now maintaining regular public worship, and all other persons who are or may become associated with them for the purposes herein specified have organized themselves into a religious society to be located in (here insert the name of town, city or village), in the county of ...., in the state of Wisconsin, for religious missionary purposes, which society shall be known and incorporated by the name of (here insert the name). And each such person so signing such certificate shall add or cause to be added immediately after the person's signature the following: Member of this (denomination) church, at (here insert town, village or city), in .... county, Wisconsin, or other words particularly designating the church of which the person is such member.

187.13(1)(b) (b) Such certificate shall be recorded in the office of the register of deeds of such county, and when so recorded the society named therein shall be a corporation and shall possess the powers and privileges granted to corporations by ch. 181 so far as the same are applicable or necessary to accomplish its purposes, and also such as are conferred by this subsection and subs. (2) and (3).

187.13(2) (2) Officers; rules; property. Such corporation may, by its constitution and bylaws, fix the terms and qualifications of membership and office therein, provide rules for the government of the society and its officers, and fix the number of its trustees, not less than three nor more than nine, their terms of office and the manner of appointing or electing the same. It may take and receive by gift, grant, purchase or otherwise and hold and use both real and personal estate for the purposes for which it has been incorporated and no other; and may lease, mortgage, sell and otherwise dispose of the same or any portion thereof at pleasure.

187.13(3) (3) Powers. The secular business and temporal affairs of such corporation shall be administered by the board of trustees. It shall appoint a clerk or secretary and a treasurer, with power to remove the same, and shall cause accurate records of all its proceedings and of all business of such society to be kept, and such board of trustees shall have the custody and management of the corporate property and be governed in its official acts by the rules of the society applicable thereto, and not inconsistent with the laws of this state; and it may adopt and have a corporate seal and alter the same at pleasure. No failure to elect trustees at the proper time shall work a dissolution of any such corporation and those once elected shall hold their offices until their successors are elected. The signers of such certificates shall constitute the first board of trustees or directors, and in like manner shall hold their offices until their successors are elected.

187.13 History History: 1971 c. 213 s. 5; 1975 c. 94 s. 91 (8); 1975 c. 199.



187.14 Consolidation of church corporations or congregations.

187.14  Consolidation of church corporations or congregations.

187.14(1)(1) Whenever the members of two or more incorporated religious societies of the same church, sect, denomination or ecclesiastical connection shall desire to consolidate said societies, such consolidation may be effected in the following manner:

187.14(2) (2) Every such incorporated society shall first of all submit to the members thereof, at any regular meeting or at any special meeting called for that purpose pursuant to the provisions of its charter, articles of incorporation and bylaws, the question of whether or not such society shall consolidate with any one or more other societies with which it is proposed to consolidate. If a majority voting at such meeting shall be opposed to such consolidation, then the said society shall have no authority to consolidate until such later date as a majority may be in favor thereof; but in case a majority voting at any such meeting of any such society shall favor consolidation with any one or more other societies of the same church, sect, denomination or ecclesiastical connection, then such consolidation shall proceed as hereinafter prescribed.

187.14(3) (3) The members present at any such meeting shall determine by resolution with what other society, or societies, a consolidation is to be effected.

187.14(4) (4) The members present at any such meeting of any such society after a resolution has been adopted to consolidate with one or more other societies as herein provided, shall choose from its members three representatives to be known as "joint commissioners" to meet with a similar number of such "joint commissioners" from any other society, or societies, with which it is proposed to consolidate, and such "joint commissioners" shall have the following powers and perform the following duties:

187.14(4)(a) (a) Said joint commissioners, or a majority of them, shall have the power to decide by what corporate name the consolidated society shall be known;

187.14(4)(b) (b) Said joint commissioners, or a majority of them, may make, sign and acknowledge a certificate of consolidation, which certificate may be substantially as follows:

Know all by these presents: That the undersigned, duly appointed joint commissioners of .... of .... , Wisconsin, and .... of .... , Wisconsin, to effect a consolidation of said incorporated religious societies, do hereby certify that, pursuant to the authority in us vested, we have consolidated and do hereby consolidate the above named .... of .... , Wisconsin, and .... of .... , Wisconsin, into one religious society of the .... (church, sect, denomination or other description), located in the .... of .... , county of .... , and state of Wisconsin, which consolidated society shall be known and incorporated by the name of ....

In witness whereof, we have hereunto set our hands and seals this .... day of .... , .... (year)

(Acknowledged)

(Signed) .... (Seal)

187.14(4)(c) (c) The certificate, together with a certified copy of the resolution from each society authorizing the consolidation, shall be recorded in the office of the register of deeds of the county in which the newly consolidated society is located. When so recorded, the consolidated society shall be an incorporated religious society under and by virtue of the laws of this state and shall have all the powers and be subject to all the obligations of religious societies as prescribed by this chapter.

187.14(5) (5) Said joint commissioners shall, as soon as practicable after such consolidation, call a meeting of all the members of the consolidated society at which meeting said consolidated society shall adopt whatever bylaws may be necessary and elect all necessary officers and transact any other business necessary or proper for the new corporation. Until such officers have been elected, said joint commissioners shall be the governing board of said consolidated society, and shall have the power to do anything necessary or proper to fully effect the consolidation or anything immediately necessary for the good of said society.

187.14(6) (6) When the incorporation of a consolidated society is completed as provided in this section, the consolidated society is vested with all the temporalities and property, real or personal, of the constituent societies. Any gifts, grants, devises, or bequests accruing to either of the former societies after the completion of the incorporation of the consolidated society, or to the consolidated society, by whatever name designated, are valid and shall pass to and vest in the consolidated society. No gift, grant, devise, or bequest given to either one of the former societies shall fail, but instead the consolidated society shall take the gift, grant, devise, or bequest as either of the former societies would have.

187.14 History History: 1975 c. 94 s. 91 (8); 1979 c. 89; 1997 a. 250; 2001 a. 103.



187.15 Methodist property.

187.15  Methodist property.

187.15(1)(1) All trustees who have been, or may hereafter be chosen or appointed in any society or by any conference of The Methodist Church, (known in this state prior to 1939 as the Methodist Episcopal Church) according to the rules and discipline of said church and their successors in office, appointed as aforesaid, shall be persons in law, capable of contracting and being contracted with, suing and being sued, and defending and being defended in all suits and actions whatsoever, both in law and in equity, and shall have power to receive, acquire, hold, possess and enjoy in trust for The Methodist Church, any bequests, lands, tenements and hereditaments, and to use, administer, sell, mortgage and convey the same, in the manner provided in said rules and discipline for the proper benefit of said church.

187.15(2) (2) Whenever a vacancy shall occur in any such board or boards of trustees, by death, resignation, removal from the society or conference, or otherwise, such vacancy shall be filled according to the rules and discipline of said church.

187.15(3) (3) All bequests, lands, tenements and hereditaments that now are or may hereafter be held, received or acquired by any trustee or trustees, in trust for The Methodist Church in this state, for the purposes of religious worship, residences for their pastor or pastors, district superintendents or bishops, burying ground, or for other religious, educational or recreational purposes, shall, with the proceeds, avails, improvements and appurtenances thereof, descend to and be held by such trustee or trustees as may from time to time be chosen or appointed according to the rules and discipline of said church.

187.15(4) (4) Whenever any local Methodist church or society shall become defunct or be dissolved the rights, privileges and title to the property thereof, both real and personal, shall vest in the annual conference and be administered according to the rules and discipline of said church.

187.15(5) (5) All corporations of the Methodist Episcopal Church and The Methodist Church heretofore organized or attempted to be organized in accordance with chapter 89, laws of 1849, chapter 292, laws of 1864, chapter 123 of the private and local laws of 1872, and chapter 379 of the private and local laws of 1868, as amended by chapter 385, laws of 1885, and chapter 158, laws of 1923, and all such corporations organized in substantially the same manner as provided in this section, shall be valid corporations from and after the date of such organization or attempted organization and be subject to the jurisdiction and discipline of said Methodist Church.

187.15 Annotation A resolution by a local congregation to disavow themselves from the United Methodist Conference and to rescind all relations, and a further resolution not to honor financial obligations to the conference and to negotiate dissolution with the conference, "dissolved' the congregation under sub. (4). Title to the local church property vested in the conference although the congregation continued to function. United Methodist Church, Inc. v. Culver, 2001 WI 55, 243 Wis. 2d 394, 627 N.W.2d 469, 99-1522.



187.16 Salvation Army.

187.16  Salvation Army.

187.16(1)(1)  Incorporation. Any corps of the Salvation Army in the state of Wisconsin may become incorporated as a charitable, educational, missionary, philanthropic, beneficial and religious organization, by the commander in chief of the Salvation Army in the United States of America and the territorial commander of the central territory of the Salvation Army in the United States of America, together with three other officers or laypersons, members of the said local Salvation Army corps, executing, acknowledging and filing a certificate of incorporation with the department of financial institutions, giving its corporate name, the location of the headquarters of said corps in Wisconsin, the names of the incorporators, its general objects and purposes. Said certificate shall be recorded with the department of financial institutions and a verified copy thereof in the office of the register of deeds in the county wherein the main office of said corps of the Salvation Army is located. When such record is made the corporation shall come into existence and possess the powers and privileges granted to corporations by ch. 181 so far as the same are applicable or necessary to accomplish its purpose, and also such powers as are conferred by this section.

187.16(2) (2) Powers. A Salvation Army corps, incorporated under the provisions of this section, may in particular engage in charitable, educational, missionary, philanthropic, beneficial and religious work of the character that has been and is being conducted by the branch of the Christian church known as The Salvation Army and may do everything and may act and carry on every kind of operation necessary and incidental to the maintenance of such work. Such corporation may receive and hold both real and personal property of and for said The Salvation Army, may execute trusts thereof; may from time to time transact any business and carry on any work or operation in connection with and for the purposes of the foregoing; may enter into, make, perform and carry out contracts of every kind and for any lawful purposes; may issue bonds or obligations of the corporation and secure the same by trust deed, mortgage, pledge or otherwise, if deemed best or necessary by the said corporation and may dispose of the same; may take and hold by lease, gift, purchase, grant, devise or bequest, any property, real, personal or mixed, for the objects of said corporation and issue bonds therefor, and secure the same by mortgage, trust deed or otherwise; may sell, assign, grant or convey any real or personal property by proper written instruments executed either by the trustees of the corporation or by the officers thereof, when the latter have been duly authorized so to act by the trustees; and shall have generally all the rights, privileges, immunities and powers granted to religious corporations in their secular affairs.

187.16(3) (3) Government and officers of the Salvation Army. The commander in chief of the Salvation Army in the United States of America, the territorial commander of the central territory of the Salvation Army in the United States of America, the chief secretary of the central territory of the Salvation Army in the United States of America, the divisional commander of the Salvation Army in the state of Wisconsin and one officer or lay member of the Salvation Army in the United States selected by the commander in chief of the Salvation Army in the United States of America, shall be trustees of such a corporation and the officers and the lay trustee shall together constitute the board of trustees thereof. The 4 first-mentioned officers of the corporation shall be trustees thereof during their term of office, and shall cease to be trustees thereof upon their removal or resignation. The term of office of the 5th trustee shall be one year and may be removed from office at any time by a vote of the 4 first-mentioned officers, or a majority of them. Whenever the office of a trustee becomes vacant a successor shall be appointed from the officers or members of the Salvation Army by the commander in chief of the Salvation Army in the United States of America. No act or proceeding of the trustees of the Salvation Army is valid without the vote of the majority of the trustees of the corporation.

187.16(4) (4) Powers and duties of trustees. The trustees of a corporation, incorporated under this section, shall have the custody and control of all the temporalities and property, real and personal, belonging to the corporation in this state and the revenues therefrom, and shall administer the same in accordance with the discipline, rules and usages of the Salvation Army or the governing body thereof and the provisions of law relating thereto. The board of trustees of the corporation may adopt bylaws for the calling and conduct of the meetings of its members, the government and regulations of the corporation, the management of its property, and the regulation of its affairs. This section does not give to the trustees any control over the policy or control of the religious or ecclesiastical membership of the Salvation Army, or power to dismiss or remove any of its officers or members, or power over any of the spiritual officers of the association, who shall be subject to the rules and discipline of the association laid down by the general of the Salvation Army or his or her successor in office.

187.16(5) (5) Amendment of articles. The articles of incorporation of such corporation may be altered or amended by a two-thirds vote of the trustees of such corporation. When adopted, a copy of such amendment accompanied by certificates signed by the president and secretary of the corporation shall be filed with the department of financial institutions and the original documents shall be recorded with the register of deeds of the county where such corporation shall have its principal office.

187.16 History History: 1979 c. 89, 110; 1993 a. 184, 301; 1995 a. 27.



187.17 Eastern Orthodox Church.

187.17  Eastern Orthodox Church.

187.17(1) (1)  Definition. As used in this section, the term "Eastern Orthodox Church," also known as the "Greek Orthodox Church" includes the following established and operating jurisdictions of that church:

187.17(1)(a) (a) The jurisdiction of the Orthodox Ecumenical Patriarchate of Constantinople exercised in the Americas including the United States and possessions, by its duly authorized exarch, metropolitan, archbishop or bishop;

187.17(1)(b) (b) The jurisdiction of the apostolic Orthodox Patriarchate of Antioch, exercised in the Americas including the United States and possessions, by its duly authorized exarch, metropolitan, archbishop or bishop;

187.17(1)(c) (c) The jurisdiction of the Patriarchate of Moscow, exercised in the Americas including the United States and possessions, by its duly authorized exarch, metropolitan, archbishop or bishop;

187.17(1)(d) (d) The jurisdiction of the Patriarchate of Alexandria, exercised in the Americas including the United States and possessions, by its duly authorized exarch, metropolitan, archbishop or bishop;

187.17(1)(e) (e) The jurisdiction of the Patriarchate of Yugoslavia (Serbia), exercised in the Americas including the United States and possessions, by its duly authorized exarch, metropolitan, archbishop or bishop;

187.17(1)(f) (f) The jurisdiction of the Patriarchate of Jerusalem, exercised in the Americas including the United States and possessions, by its duly authorized exarch, metropolitan, archbishop or bishop;

187.17(1)(g) (g) The jurisdiction of the autonomous churches which operate in Greece, Yugoslavia (Serbia), Rumania and Bulgaria exercised in the Americas including the United States and possessions, by their duly authorized exarch, metropolitan, archbishop or bishop;

187.17(1)(h) (h) The jurisdiction of the Ukrainian Orthodox Church of the United States of America, exercised in the Americas including the United States and possessions, by its duly authorized exarch, metropolitan, archbishop or bishop.

187.17(2) (2) Governing body. The governing body of the Federated Eastern Orthodox Jurisdictions in America shall consist of trustees of the ecclesiastical heads, also known as hierarchs, the chancellor and the secretary of said federation and not more than 8 additional trustees, communicants of the Eastern Orthodox faith.

187.17(3) (3) Application for incorporation. An unincorporated church, congregation, parish or society of the Eastern Orthodox faith, may apply to the appropriate hierarch, bishop or administrator for permission to incorporate under this chapter. Upon receiving such permission, such body may proceed to incorporate pursuant to s. 187.01.

187.17(4) (4) Government of local churches.

187.17(4)(a)(a) Every church, congregation, parish, society or committee incorporated pursuant to sub. (3) shall recognize and be subject to the jurisdiction and authority of the duly appointed and canonical hierarch, bishop or other administrator; shall accept, secure or receive the sacramental, pastoral or ministerial services of such clergy only as are so certified to be of lawful and canonical status or authority in the Eastern Orthodox Church; shall retain or secure as pastors only such clergy as have, in addition, the permission of the hierarch, bishop or administrator certified to be appropriate; and shall in all respects conform to, maintain and follow the faith, doctrine, ritual, communion, discipline, canon law, traditions and usages of the Eastern Orthodox Church.

187.17(4)(b) (b) Any action of the trustees or parish committees regarding the calling, appointment, removal or compensation of parish clergy shall be subject to approval in writing by the appropriate bishop or administrator exercising jurisdiction.

187.17(4)(c) (c) The trustees of every such incorporated or reincorporated body shall have the custody and control of all the temporalities and property, real and personal, belonging to the corporation together with all revenues therefrom and shall administer the same strictly in accordance with the bylaws of the corporation and the rules, regulations and usages of the orthodox jurisdiction or ecclesiastical governing body to which such church is subject.

187.17(5) (5) Application. This section applies to all churches, congregations, societies, parishes, committees and other local organizations governed by jurisdictions, bishoprics, dioceses, missions of any orthodox patriarchate, synod or national church of the Eastern Orthodox Church of the patriarchates set forth in sub. (1) (a) to (g).



187.19 Roman Catholic church.

187.19  Roman Catholic church.

187.19(1) (1)  Bishop may incorporate. The provisions of this chapter, except this section and subch. II, shall not apply to or in any manner affect the Roman Catholic church or denomination, or any society or religious corporation now existing or which may be organized in connection therewith. The bishop of each diocese, being the only trustee of each Roman Catholic church in his diocese, may cause any or all congregations therein to be incorporated by adding four more members as trustees as hereinafter provided. The bishop and vicar-general of each diocese, the pastor of the congregation to be incorporated, together with two laypersons, practical communicants of such congregation (the latter to be chosen from and by the congregation), shall be such trustees.

187.19(2) (2) Powers. Such corporation shall assume an appropriate name in its articles of incorporation and may purchase, accept, own and hold property, real and personal, and sell, convey and otherwise dispose of the same and contract debts, all of which shall be done subject to the bylaws and the restrictions hereinafter provided. Such corporation may sue and be sued, have a common seal, which may be changed at pleasure, and do all things necessary for the proper transaction of its business and duties and all things needful in the management of the temporal affairs of the Roman Catholic church of such congregation, and for the benefit thereof and of such members as may become attached and belong to said church in conformity with such rules and regulations as may be established by its bylaws; and also to purchase, own, hold, regulate, control, manage or dispose of any eleemosynary, educational, cemetery, religious or other property which it may acquire in connection with said church and the congregation thereof or be assigned to it by the bishop or other person or persons.

187.19(3) (3) Bishop, vicar-general, pastor. The bishop and vicar-general shall be and remain members of the corporation as long as they shall be and remain respectively bishop and vicar-general of the diocese; and the pastor shall be and remain a member of the corporation so long as the pastor shall be pastor of the congregation; and whenever either or all of them shall cease to be bishop, vicar-general or pastor as aforesaid their respective successors as bishop, vicar-general or pastor shall become their respective successors as members of the corporation, and in like manner they shall have perpetual succession. The bishop and vicar-general or either of them may be represented at any meeting of the congregation or at any meeting of the directors by proxy with like effect as if personally present. The 2 laypersons shall be and remain members of the corporation for the term of 2 years and until their successors, who in all cases shall be laypersons, are chosen or selected as provided by the bylaws. In case of a vacancy in the office of bishop of the diocese the administrator thereof, or such other person as may be appointed according to the rules of the Roman Catholic church to preside over and administer the spiritual and temporal affairs of the diocese, shall be, while he is such administrator or appointee, a member of the corporation in the place and stead of the bishop of the diocese and have the same power and authority in the corporation as the bishop would have.

187.19(4) (4) Officers; bonds. The officers of the corporation shall be a president, vice president, treasurer and secretary. The bishop, a successor or administrator or other person appointed according to the rules of the Roman Catholic church, or administrator for the time being, shall be president; the pastor shall be vice president, and the treasurer and secretary shall be selected or chosen from among the laypersons as provided by the bylaws. In all cases the treasurer shall be required to give bond to the corporation in the sum and with the sureties the directors require, conditioned that the treasurer will faithfully account for and pay over all moneys received as treasurer and otherwise faithfully discharge the duties of the office, which bond shall, before the treasurer enters upon such duties, be approved by the president, vice president and secretary by endorsement made thereon. Whenever the secretary or treasurer, after due notice, neglects or fails to attend the meetings of the directors or attend to the business of the corporation the office shall be declared vacant by the remaining directors and the vacancy be filled by them.

187.19(5) (5) Debts; sale of realty. The bishop or administrator, the vicar-general, pastor, treasurer and secretary shall be directors of the corporation. They may, by a majority vote, contract debts not exceeding in amount the sum of $300. Debts in excess of that sum may be contracted by the consent and vote of all the directors. Such debt may be evidenced by a note or other evidence of debt and may be secured by a mortgage on the property of the corporation, but the note, other evidence of debt or mortgage shall not be construed as implying any covenant for the payment of the sum thereby intended to be secured on the part of any of the directors, but the remedies of the payee or mortgagee named therein shall be confined to the lands and property of the corporation. The real estate of the corporation shall not be sold, mortgaged, encumbered or disposed of in any manner without the vote and consent of all the directors.

187.19(6) (6) Bylaws. The directors, by unanimous vote, may adopt such bylaws, not contrary to the constitution and laws of this state, the statutes of the diocese and the discipline of the Roman Catholic church, as may be deemed necessary for the proper government of such corporation and the management and business thereof or the temporal affairs of such congregation which may become connected therewith or attached thereto. Said bylaws may be altered or amended in the same manner as bylaws are herein required to be adopted and not otherwise; and whenever so adopted or amended shall, before taking effect, be recorded by the secretary in a book to be kept for that purpose and be subscribed to by each of said directors.

187.19(7) (7) Articles to be recorded in office of register of deeds. Whenever any of said congregations have complied with the foregoing provisions, the articles of incorporation thereof shall be made out accordingly, be signed by the president and secretary in the presence of two witnesses, who shall sign their names thereto, and acknowledged before some notary public or other person authorized by law thereto and filed with the department of financial institutions, and recorded in the office of the register of deeds in the county or counties where such corporation may own real estate.

187.19(8) (8) Failure to file or record articles in office of register of deeds not to affect validity. Whenever in the organization of corporations under this section there may have been a failure to record the articles of association or to file a copy thereof in the office of the register of deeds of the proper county, such failure shall not affect the validity of the corporation but the corporation shall be a body corporate from and after the date of the signing of the articles provided that the corporation records the articles or files a copy thereof in the office of the register of deeds of the proper county within 3 months after April 10, 1901.

187.19(9) (9) Amendment of articles. The articles of incorporation of any such congregations may be altered or amended by the unanimous vote of the directors of such corporation. When adopted, duplicate copies of such amendment, each with a certificate thereto affixed, signed by the president and secretary and the other directors, and sealed with the corporate seal, if there be any, stating the fact and date of the adoption of such amendment and that the same was adopted by unanimous vote of the directors of the corporation and that such copy is a true copy of the original, shall be made, and one of such duplicate copies shall be filed with the department of financial institutions and the other shall be recorded in the office of the register of deeds of the county where such corporation is located and in the office of the register of deeds of any other county or counties where the corporation may own real estate.

187.19(10) (10) Dissolution of corporation. Any corporation organized under this section may dissolve by adopting a resolution to that effect by unanimous vote of the directors of such corporation. When adopted, duplicate copies of such resolution of dissolution, each with a certificate thereto affixed, signed by the president and secretary and the other directors, and sealed with the corporate seal, if there be any, stating the fact and date of adoption of such resolution and that the same was adopted by unanimous vote of the directors of the corporation and that such copy is a true copy of the original, shall be made, and one of such duplicate copies shall be filed with the department of financial institutions and the other shall be recorded in the office of the register of deeds of the county where such corporation is located and in the office of the register of deeds of any other county or counties where the corporation may own real estate.

187.19(11) (11) Title to property on dissolution. Whenever any such corporation shall become defunct or be dissolved the property thereof shall vest in the bishop of the diocese in which such corporation is located, and if within three years from the date of such dissolution said congregation be reincorporated in the manner prescribed by this section the said property so belonging to such defunct or dissolved corporation at the time of its dissolution shall vest in such new corporation.

187.19 History History: 1979 c. 110; 1985 a. 332; 1989 a. 306; Stats. 1989 s. 187.19; 1993 a. 184, 301; 1995 a. 27, 260.



187.20 Indemnification by incorporated Roman Catholic church; definitions.

187.20  Indemnification by incorporated Roman Catholic church; definitions. In ss. 187.20 to 187.28:

187.20(1) (1) "Director or officer" means any of the following:

187.20(1)(a) (a) An individual who is serving as a president, vice president, treasurer or secretary of an incorporated Roman Catholic church under s. 187.19 (4) or as a director of an incorporated Roman Catholic church under s. 187.19 (5).

187.20(1)(b) (b) An individual who, while a director or officer of an incorporated Roman Catholic church, is or was serving at the request of the incorporated Roman Catholic church as a director, officer, partner, trustee, member of any governing or decision-making committee, manager, employee or agent of a corporation, limited liability company, partnership, joint venture, trust or other enterprise.

187.20(1)(c) (c) An individual who, while a director or officer of an incorporated Roman Catholic church, is or was serving an employee benefit plan because his or her duties to the incorporated Roman Catholic church also imposed duties on, or otherwise involved services by, the person to the plan or to participants in or beneficiaries of the plan.

187.20(1)(d) (d) Unless the context requires otherwise, the estate or personal representative of a director or officer of an incorporated Roman Catholic church.

187.20(2) (2) "Expenses" includes fees, costs, charges, disbursements, attorney fees and any other expenses incurred in connection with a proceeding.

187.20(3) (3) "Incorporated Roman Catholic church" means a corporation organized under s. 187.19.

187.20(4) (4) "Liability" includes the obligation to pay a judgment, settlement, forfeiture, or fine, including any excise tax assessed with respect to an employee benefit plan, plus costs, fees, and surcharges imposed under ch. 814, and reasonable expenses.

187.20(5) (5) "Party" means a natural person who was or is, or who is threatened to be made, a named defendant or respondent in a proceeding.

187.20(6) (6) "Proceeding" means any threatened, pending or completed civil, criminal, administrative or investigative action, suit, arbitration or other proceeding, whether formal or informal, which involves foreign, federal, state or local law and which is brought by or in the right of the incorporated Roman Catholic church or by any other person.

187.20 History History: 1989 a. 306; 1993 a. 112; 2003 a. 139.



187.21 Indemnification of directors and officers.

187.21  Indemnification of directors and officers.

187.21(1)(1) An incorporated Roman Catholic church shall indemnify a director or officer, to the extent he or she has been successful on the merits or otherwise in the defense of a proceeding, for all reasonable expenses incurred in the proceeding if the director or officer was a party because he or she is a director or officer of the incorporated Roman Catholic church.

187.21(2) (2)

187.21(2)(a)(a) In cases not included under sub. (1), an incorporated Roman Catholic church may indemnify a director or officer against liability incurred by the director or officer in a proceeding to which the director or officer was a party because he or she is a director or officer of the incorporated Roman Catholic church, unless liability was incurred because the director or officer breached or failed to perform a duty he or she owes to the incorporated Roman Catholic church and the breach or failure to perform constitutes any of the following:

187.21(2)(a)1. 1. A willful failure to deal fairly with the incorporated Roman Catholic church or its members in connection with a matter in which the director or officer has a material conflict of interest.

187.21(2)(a)2. 2. A violation of criminal law, unless the director or officer had reasonable cause to believe his or her conduct was lawful or no reasonable cause to believe his or her conduct was unlawful.

187.21(2)(a)3. 3. A transaction from which the director or officer derived an improper personal profit.

187.21(2)(a)4. 4. Willful misconduct.

187.21(2)(b) (b) Determination of whether an incorporated Roman Catholic church will indemnify a director or officer under this subsection shall be made under s. 187.22.

187.21(2)(c) (c) The termination of a proceeding by judgment, order, settlement or conviction, or upon a plea of no contest or an equivalent plea, does not, by itself, create a presumption that indemnification of the director or officer is not permitted under this subsection.

187.21(3) (3) A director or officer who seeks indemnification under this section shall make a written request to the incorporated Roman Catholic church.

187.21(4) (4)

187.21(4)(a)(a) The obligation of an incorporated Roman Catholic church to indemnify under sub. (1) and its authority to indemnify under sub. (2) may be limited by its articles of incorporation under s. 187.24.

187.21(4)(b) (b) A director or officer may not seek indemnification under this section if the director or officer has previously received indemnification or allowance of expenses from any person, including the incorporated Roman Catholic church, in connection with the same proceeding.

187.21 History History: 1989 a. 306.



187.22 Determination of voluntary indemnification.

187.22  Determination of voluntary indemnification. Unless otherwise provided by the articles of incorporation or bylaws or by written agreement between the director or officer and the incorporated Roman Catholic church, the director or officer seeking indemnification under s. 187.21 (2) shall select one of the following means for determining whether the incorporated Roman Catholic church will indemnify the director or officer:

187.22(1) (1) By majority vote of a quorum of the board of directors consisting of directors not at the time parties to the same or related proceedings. If a quorum of disinterested directors cannot be obtained, by majority vote of a committee duly appointed by the board of directors and consisting solely of 2 or more directors not at the time parties to the same or related proceedings. Directors who are parties to the same or related proceedings may participate in the designation of members of the committee.

187.22(2) (2) By independent legal counsel selected by a quorum of the board of directors or its committee in the manner prescribed in sub. (1) or, if unable to obtain such a quorum or committee, by a majority vote of the full board of directors, including directors who are parties to the same or related proceedings.

187.22(3) (3) By an affirmative vote of members as provided in ss. 181.0722 and ss. 181.0723, if there are members having voting rights. Membership rights owned by, or voted under the control of, persons who are at the time parties to the same or related proceedings, whether as plaintiffs or defendants or in any other capacity, may not be voted in making the determination.

187.22(4) (4) By any other method provided for in any additional right to indemnification permitted under s. 187.25.

187.22 History History: 1989 a. 306; 1997 a. 79.



187.23 Allowance of expenses as incurred.

187.23  Allowance of expenses as incurred. Upon written request by a director or officer who is a party to a proceeding, an incorporated Roman Catholic church may pay or reimburse his or her reasonable expenses as incurred if the director or officer provides the incorporated Roman Catholic church with all of the following:

187.23(1) (1) A written affirmation of his or her good faith belief that he or she has not breached or failed to perform his or her duties to the incorporated Roman Catholic church.

187.23(2) (2) A written undertaking, executed personally or on his or her behalf, to repay the allowance and, if required by the incorporated Roman Catholic church, to pay reasonable interest on the allowance to the extent that indemnification is not required under s. 187.21 (1) and that it is ultimately determined under s. 187.22 that the incorporated Roman Catholic church will not indemnify the director or officer under s. 187.21 (2). The undertaking under this subsection shall be an unlimited general obligation of the director or officer and may be accepted without reference to his or her ability to repay the allowance. The undertaking may be secured or unsecured.

187.23 History History: 1989 a. 306.



187.24 Authority to limit indemnification.

187.24  Authority to limit indemnification.

187.24(1) (1) The obligation of an incorporated Roman Catholic church to indemnify under s. 187.21 (1) and its authority to indemnify under s. 187.21 (2) may be limited as follows:

187.24(1)(a) (a) If the incorporated Roman Catholic church is incorporated on or after May 8, 1990, by the articles of incorporation, including any amendments or restatements of the articles of incorporation.

187.24(1)(b) (b) If the incorporated Roman Catholic church was incorporated before May 8, 1990, by an amendment to, or restatement of, the articles of incorporation which becomes effective on or after May 8, 1990.

187.24(2) (2) A limitation under sub. (1) applies if the first alleged act of a director or officer for which indemnification is sought occurred while the limitation was in effect.

187.24 History History: 1989 a. 306.



187.25 Additional rights to indemnification and allowance of expenses.

187.25  Additional rights to indemnification and allowance of expenses.

187.25(1)(1) Except as provided in sub. (2), ss. 187.21 and 187.23 do not preclude any additional right to indemnification or allowance of expenses that a director or officer may have under any of the following:

187.25(1)(a) (a) The articles of incorporation or bylaws.

187.25(1)(b) (b) A written agreement between the director or officer and the incorporated Roman Catholic church.

187.25(1)(c) (c) A resolution of the board of directors.

187.25(1)(d) (d) A resolution, after notice, adopted by a majority vote of members who are entitled to vote.

187.25(2) (2) Regardless of the existence of an additional right under sub. (1), the incorporated Roman Catholic church may not indemnify a director or officer, or permit a director or officer to retain any allowance of expenses unless it is determined by or on behalf of the incorporated Roman Catholic church that the director or officer did not breach or fail to perform a duty he or she owes to the incorporated Roman Catholic church which constitutes conduct under s. 187.21 (2) (a) 1., 2., 3. or 4. A director or officer who is a party to the same or related proceeding for which indemnification or an allowance of expenses is sought may not participate in a determination under this subsection.

187.25(3) (3) Sections 187.20 to 187.28 do not affect the power of an incorporated Roman Catholic church to pay or reimburse expenses incurred by a director or officer in any of the following circumstances:

187.25(3)(a) (a) As a witness in a proceeding to which he or she is not a party.

187.25(3)(b) (b) As a plaintiff or petitioner in a proceeding because he or she is or was an employee, agent, director or officer of the incorporated Roman Catholic church.

187.25 History History: 1989 a. 306.



187.26 Court-ordered indemnification.

187.26  Court-ordered indemnification.

187.26(1) (1) Except as provided otherwise by written agreement between the director or officer and the incorporated Roman Catholic church, a director or officer who has been successful on the merits or otherwise in the defense of a proceeding may apply for indemnification to the court conducting the proceeding or to another court of competent jurisdiction. After receipt of an application, the court shall give any notice it considers necessary.

187.26(2) (2) The court shall order indemnification if it determines that the director or officer is entitled to indemnification under s. 187.21 (1). If the court also determines that the incorporated Roman Catholic church unreasonably refused the director's or officer's request for indemnification, the court shall order the incorporated Roman Catholic church to pay the director's or officer's reasonable expenses incurred to obtain the court-ordered indemnification.

187.26 History History: 1989 a. 306.



187.27 Indemnification and allowance of expenses of employees and agents.

187.27  Indemnification and allowance of expenses of employees and agents. An incorporated Roman Catholic church may indemnify and allow reasonable expenses of an employee or agent who is not a director or officer to the extent provided by the articles of incorporation or bylaws, by general or specific action of the board of directors or by contract.

187.27 History History: 1989 a. 306.



187.28 Insurance.

187.28  Insurance. An incorporated Roman Catholic church may purchase and maintain insurance on behalf of an individual who is an employee, agent, director or officer of the incorporated Roman Catholic church against liability asserted against and incurred by the individual in his or her capacity as an employee, agent, director or officer, or arising from his or her status as an employee, agent, director or officer, regardless of whether the incorporated Roman Catholic church is required or authorized to indemnify or allow expenses to the individual against the same liability under ss. 187.21, 187.23, 187.25 and 187.27.

187.28 History History: 1989 a. 306.



187.30 Definitions applicable to liability-related provisions.

187.30  Definitions applicable to liability-related provisions. In ss. 187.30 to 187.33:

187.30(1) (1) "Director" means an individual who is serving as a director of an incorporated Roman Catholic church under s. 187.19 (5).

187.30(2) (2) "Incorporated Roman Catholic church" has the meaning given in s. 187.20 (3).

187.30(3) (3) "Officer" means an individual who is serving as a president, vice president, treasurer or secretary of an incorporated Roman Catholic church under s. 187.19 (4).

187.30 History History: 1989 a. 306.



187.31 Reliance by directors or officers.

187.31  Reliance by directors or officers. Unless the director or officer knew or should have known that reliance was unwarranted, a director or officer, in discharging his or her duties to the incorporated Roman Catholic church, may rely on information, opinions, reports or statements, any of which may be written or oral, formal or informal, including financial statements and other financial data, if prepared or presented by any of the following:

187.31(1) (1) An officer or employee of the incorporated Roman Catholic church whom the director or officer believes in good faith to be reliable and competent in the matters presented.

187.31(2) (2) Legal counsel, certified public accountants licensed or certified under ch. 442, or other professional persons or experts employed by the incorporated Roman Catholic church, as to matters the director or officer believes in good faith are within the person's professional or expert competence.

187.31(3) (3) In the case of reliance by a director, a committee of the board of directors of which the director is not a member if the director believes in good faith that the committee merits confidence.

187.31 History History: 1989 a. 306; 2001 a. 16.



187.32 Limited liability of directors and officers.

187.32  Limited liability of directors and officers.

187.32(1)(1) Except as provided in sub. (2), a director or officer is not liable to the incorporated Roman Catholic church, its members or creditors, or any person asserting rights on behalf of the incorporated Roman Catholic church, its members or creditors, or any other person, for damages, settlements, fees, fines, penalties or other monetary liabilities arising from a breach of, or failure to perform, any duty resulting solely from his or her status as a director or officer, unless the person asserting liability proves that the breach or failure to perform constitutes any of the following:

187.32(1)(a) (a) A willful failure to deal fairly with the incorporated Roman Catholic church or its members in connection with a matter in which the director or officer has a material conflict of interest.

187.32(1)(b) (b) A violation of criminal law, unless the director or officer had reasonable cause to believe his or her conduct was lawful or no reasonable cause to believe his or her conduct was unlawful.

187.32(1)(c) (c) A transaction from which the director or officer derived an improper personal profit.

187.32(1)(d) (d) Willful misconduct.

187.32(2) (2)

187.32(2)(a)(a) Except as provided in par. (b), this section does not apply to any of the following:

187.32(2)(a)1. 1. A civil or criminal proceeding brought by or on behalf of any governmental unit, authority or agency.

187.32(2)(a)2. 2. A proceeding brought by any person for a violation of state or federal law where the proceeding is brought pursuant to an express private right of action created by state or federal statute.

187.32(2)(a)3. 3. If the incorporated Roman Catholic church operates a cemetery, the liability of a director or officer arising from a breach of, or failure to perform, any duty relating to the receipt, handling, investment or other use of perpetual care funds, maintenance funds or other funds held in trust in connection with the operations of the cemetery.

187.32(2)(b) (b) Paragraph (a) 1. and 2. does not apply to a proceeding brought by a governmental unit, authority or agency in its capacity as a private party or contractor.

187.32 History History: 1989 a. 306.



187.33 Limited liability of volunteers.

187.33  Limited liability of volunteers.

187.33(1) (1)  Definition. In this section, "volunteer" means an individual, other than an employee of the incorporated Roman Catholic church, who provides services to or on behalf of the incorporated Roman Catholic church without compensation.

187.33(2) (2) Immunity. Except as provided in sub. (3), a volunteer is not liable to any person for damages, settlements, fees, fines, penalties or other monetary liabilities arising from any act or omission as a volunteer, unless the person asserting liability proves that the act or omission constitutes any of the following:

187.33(2)(a) (a) A violation of criminal law, unless the volunteer had reasonable cause to believe his or her conduct was lawful or no reasonable cause to believe his or her conduct was unlawful.

187.33(2)(b) (b) Willful misconduct.

187.33(2)(c) (c) If the volunteer is a director or officer of the incorporated Roman Catholic church, an act or omission within the scope of the volunteer's duties as a director or officer.

187.33(2)(e) (e) An act or omission for which the volunteer received compensation or anything of substantial value in lieu of compensation.

187.33(3) (3) Exceptions.

187.33(3)(a)(a) Except as provided in par. (b), this section does not apply to any of the following:

187.33(3)(a)1. 1. A civil or criminal proceeding brought by or on behalf of any governmental unit, authority or agency.

187.33(3)(a)2. 2. A proceeding brought by any person for a violation of state or federal law where the proceeding is brought pursuant to an express private right of action created by state or federal statute.

187.33(3)(a)3. 3. Claims arising from the negligent operation of an automobile, truck, train, airplane or other vehicle by a volunteer.

187.33(3)(a)4. 4. A proceeding against a volunteer who is licensed, certified, permitted or registered under state law and which is based upon an act or omission within the scope of practice under the volunteer's license, certificate, permit or registration.

187.33(3)(a)5. 5. Proceedings based upon a cause of action for which the volunteer is immune from liability under s. 146.31 (2) and (3), 146.37, 895.475, 895.48, 895.4802, 895.4803, 895.482, 895.51, or 895.52.

187.33(3)(b) (b) Paragraph (a) 1. and 2. does not apply to a proceeding brought by or on behalf of a governmental unit, authority or agency in its capacity as a contractor.

187.33 History History: 1989 a. 306; 1991 a. 318; 1993 a. 213; 2005 a. 155.



187.40 Definitions.

187.40  Definitions. In this subchapter:

187.40(1) (1) "Director" means an individual who is serving as a trustee or director of a religious organization or an individual who is serving in a similar capacity in a religious organization.

187.40(2) (2) "Religious organization" means an association, conference, congregation, convention, committee or other entity that is organized and operated for a religious purpose and that is exempt from federal income tax under 26 USC 501 (c) (3) or (d) and any subunit of such an association, conference, congregation, convention, committee or entity that is organized and operated for a religious purpose, except that "religious organization" does not include any of the following:

187.40(2)(a) (a) A Roman Catholic church organized under s. 187.19.

187.40(2)(b) (b) A nonstock corporation organized under ch. 181.

187.40(3) (3) "Officer" means an individual who is serving as a president, vice president, treasurer or secretary of a religious organization or who is serving in a similar office in a religious organization.

187.40 History History: 1995 a. 260.



187.41 Reliance by directors or officers.

187.41  Reliance by directors or officers. Unless the director or officer knew or should have known that reliance was unwarranted, a director or officer, in discharging his or her duties to a religious organization, may rely on information, opinions, reports or statements, any of which may be written or oral, formal or informal, including financial statements and other financial data, if prepared or presented by any of the following:

187.41(1) (1) An officer or employee of the religious organization whom the director or officer believes in good faith to be reliable and competent in the matters presented.

187.41(2) (2) Legal counsel, certified public accountants licensed or certified under ch. 442, or other professional persons or experts employed by the religious organization, as to matters the director or officer believes in good faith are within the person's professional or expert competence.

187.41(3) (3) In the case of reliance by a director, a committee of the governing body of the religious organization of which the director is not a member if the director believes in good faith that the committee merits confidence.

187.41 History History: 1995 a. 260; 2001 a. 16.



187.42 Limited liability of directors and officers.

187.42  Limited liability of directors and officers.

187.42(1)(1) Except as provided in sub. (2), a director or officer is not liable to the religious organization, its members or creditors, or any person asserting rights on behalf of the religious organization, its members or creditors, or any other person, for damages, settlements, fees, fines, penalties or other monetary liabilities arising from a breach of, or failure to perform, any duty resulting solely from his or her status as a director or officer, unless the person asserting liability proves that the breach or failure to perform constitutes any of the following:

187.42(1)(a) (a) A willful failure to deal fairly with the religious organization or its members in connection with a matter in which the director or officer has a material conflict of interest.

187.42(1)(b) (b) A violation of criminal law, unless the director or officer had reasonable cause to believe his or her conduct was lawful or no reasonable cause to believe his or her conduct was unlawful.

187.42(1)(c) (c) A transaction from which the director or officer derived an improper personal profit.

187.42(1)(d) (d) Willful misconduct.

187.42(2) (2)

187.42(2)(a)(a) Except as provided in par. (b), this section does not apply to any of the following:

187.42(2)(a)1. 1. A civil or criminal proceeding brought by or on behalf of any governmental unit, authority or agency.

187.42(2)(a)2. 2. A proceeding brought by any person for a violation of state or federal law where the proceeding is brought pursuant to an express private right of action created by state or federal statute.

187.42(2)(a)3. 3. If the religious organization operates a cemetery, the liability of a director or officer arising from a breach of, or failure to perform, any duty relating to the receipt, handling, investment or other use of perpetual care funds, maintenance funds or other funds held in trust in connection with the operations of the cemetery.

187.42(2)(b) (b) Paragraph (a) 1. and 2. does not apply to a proceeding brought by a governmental unit, authority or agency in its capacity as a private party or contractor.

187.42 History History: 1995 a. 260.



187.43 Limited liability of volunteers.

187.43  Limited liability of volunteers.

187.43(1) (1) In this section, "volunteer" means an individual, other than an employee of the religious organization, who provides services to or on behalf of the religious organization without compensation.

187.43(2) (2) Except as provided in sub. (3), a volunteer is not liable to any person for damages, settlements, fees, fines, penalties or other monetary liabilities arising from any act or omission as a volunteer, unless the person asserting liability proves that the act or omission constitutes any of the following:

187.43(2)(a) (a) A violation of the criminal law, unless the volunteer had reasonable cause to believe his or her conduct was lawful or no reasonable cause to believe his or her conduct was unlawful.

187.43(2)(b) (b) Willful misconduct.

187.43(2)(c) (c) If the volunteer is a director or officer of the religious organization, an act or omission within the scope of the volunteer's duties as a director or officer.

187.43(2)(d) (d) An act or omission for which the volunteer received compensation or any thing of substantial value in lieu of compensation.

187.43(3) (3)

187.43(3)(a)(a) Except as provided in par. (b), this section does not apply to any of the following:

187.43(3)(a)1. 1. A civil or criminal proceeding brought by or on behalf of any governmental unit, authority or agency.

187.43(3)(a)2. 2. A proceeding brought by any person for a violation of state or federal law where the proceeding is brought pursuant to an express private right of action created by state or federal statute.

187.43(3)(a)3. 3. Claims arising from the negligent operation of an automobile, truck, train, airplane or other vehicle by a volunteer.

187.43(3)(a)4. 4. A proceeding against a volunteer who is licensed, certified, permitted or registered under state law and which is based upon an act or omission within the scope of practice under the volunteer's license, certificate, permit or registration.

187.43(3)(a)5. 5. Proceedings based upon a cause of action for which the volunteer is immune from liability under s. 146.31 (2) and (3), 146.37, 895.475, 895.48, 895.4802, 895.4803, 895.482, 895.51, or 895.52.

187.43(3)(b) (b) Paragraph (a) 1. and 2. does not apply to a proceeding brought by or on behalf of a governmental unit, authority or agency in its capacity as a contractor.

187.43 History History: 1995 a. 260; 2005 a. 155.



187.44 Applicability of other liability provisions.

187.44  Applicability of other liability provisions. This subchapter does not affect any powers and privileges granted under s. 187.01 (2) to religious societies formed under s. 187.01.

187.44 History History: 1995 a. 260.






188. Fraternal societies.

188.01 Election of trustees.

188.01  Election of trustees. The members of any grand lodge or division or of any subordinate lodge or division acting under the authority of any grand lodge or division of Free Masons, Odd Fellows, Hermann's Sons, or Sons of Temperance, Grand Army of the Republic, or of the State Grange, or any subordinate grange of the order of Patrons of Husbandry acting under the authority of a state or national grange, or of the State Woman's Christian Temperance Union, or any county, district or local Woman's Christian Temperance Union, or of any other society constituted in a manner generally similar to either of the foregoing, whether acting under the jurisdiction of a grand lodge or division or not, may assemble at their usual place of meeting and, in pursuance of the rules of their society, elect not less than 3 nor more than 9 of their number trustees to take care of the property, real and personal, belonging to the society and transact all the business relative to the investment and disposal of the society's property.

188.01 History History: 1997 a. 254.



188.02 Powers of trustees.

188.02  Powers of trustees. The trustees of a society that is subject to this chapter:

188.02(1) (1) May have a common seal that may be altered at the trustee's pleasure.

188.02(2) (2) Shall be considered a corporation for all purposes for which they are authorized to act.

188.02(3) (3) In pursuance of the rules and regulations of the society and in conformity with the rules and regulations of the grand lodge, division or society from which they derive their charter, may take possession of, manage, control, purchase, lease, receive, recover, hold, sell, convey, mortgage, demise and improve all of the property thereof or necessary therefor, real and personal, including all burial places belonging to the society, and may erect and keep in repair all buildings necessary therefor.

188.02(4) (4) May sue and be sued in all matters pertaining to the property and the debts, claims, demands and liabilities of the society, and the name in which they shall sue or be sued shall be "The trustees of .... (insert name of the grand lodge, lodge, division, grange or society of which they are trustees)".

188.02 History History: 1997 a. 254.



188.03 In whom property to vest.

188.03  In whom property to vest. All of the real and personal property that shall have been conveyed by devise, gift, grant, purchase or otherwise to any society that is subject to this chapter or to any person as trustee for the use of the society shall vest in the society's trustees and their successors in office as fully as if originally conveyed to them, and shall be held by them and by their successors in trust for the society in the manner aforesaid.

188.03 History History: 1997 a. 254.



188.04 Election, term and removal of trustees.

188.04  Election, term and removal of trustees.

188.04(1) (1) The trustees of a society that is subject to this chapter shall be elected annually at the time and place and in the manner prescribed by the rules or bylaws of the society. The trustees shall severally hold their offices for one year and until their successors are elected.

188.04(2) (2) Any society, at the first or any subsequent election, may classify its trustees so that the term of office for one-third of them shall expire each year. When so classified, the term of office of the trustees thereafter elected shall be 3 years and until their successors are elected. Any trustee may be removed in accordance with the rules or bylaws of the society, and all vacancies may be filled for the residue of the term.

188.04(3) (3) Any 2 trustees may call a meeting of the society, and a majority of them being convened may transact any business authorized to be done by them.

188.04(4) (4) Whenever any subordinate grange of the Patrons of Husbandry shall from any cause cease to exist, the trustees then in office shall immediately sell the property of the grange and divide the proceeds proportionally among its members.

188.04 History History: 1979 c. 110 s. 60 (12); 1997 a. 254.



188.05 Council of granges.

188.05  Council of granges. Any members of subordinate granges of the Patrons of Husbandry, not less than 5, located in any county or in adjoining counties may unite and be known and designated by some especial name as a council of granges of the Patrons of Husbandry, and may, as such, elect trustees as provided in this chapter. The trustees shall have all of the powers and privileges in respect to the property of the council of granges that are conferred by this chapter upon the trustees of a subordinate grange.

188.05 History History: 1997 a. 254.



188.06 Powers of trustees.

188.06  Powers of trustees. The powers conferred by this chapter upon the trustees of a subordinate grange or council of granges of the Patrons of Husbandry shall not be exercised until the chief officers of such grange or council of granges shall make and sign a certificate setting forth the name, number and date of organization of such grange or council and the number and names of its trustees first elected, and record the same in the office of the register of deeds in the county in which such grange or council is located; nor, in case of the state grange, until the like officers thereof shall have made, signed and filed a like certificate with the department of financial institutions.

188.06 History History: 1993 a. 301; 1995 a. 27.



188.08 Corporate powers of American Legion.

188.08  Corporate powers of American Legion.

188.08(1) (1) Any post, county or district council or department of the American Legion organized in this state pursuant to the acts of congress passed September 16, 1919, and the acts amendatory thereto, and any unit, county or district council, or department of the auxiliary of the American Legion organized in this state, shall have full corporate power to transact business in this state and to take over the assets and liabilities of the existing posts, units, county or district councils, or departments upon filing with the department of financial institutions a statement of its intent so to do and a full and complete list of its duly elected officers, and shall by so doing become a body corporate. No filing fee shall be charged by the department of financial institutions for so doing.

188.08(2) (2) All acts done by any post, unit, county or district council, or department, so incorporated, or its constituted authorities, shall be considered acts of said post, unit, county or district council, or department, as a body corporate, and no personal liability shall be attached to any member therefor.

188.08(3) (3) Sections 180.0203 and 181.0203 shall not apply to corporations organized under s. 188.08. In the execution of any conveyance or encumbrance by such corporations, the post, county or district, or department commander, and the post, county or district council, or department adjutant, or like or similar officers, shall have the powers and duties granted to presidents and secretaries respectively under s. 706.03 (2) and (3). The provisions of this section shall apply to all corporations incorporated hereunder whether incorporated before or after May 14, 1937.

188.08 History History: 1989 a. 303; 1995 a. 27; 1997 a. 79.



188.085 Changing names and dissolving units of the American Legion.

188.085  Changing names and dissolving units of the American Legion. Any post, county, district council, department or other unit of the American Legion or of the auxiliary of the American Legion which has become a body corporate under the provisions of s. 188.08 may change its name or dissolve by the adoption of a written resolution to that effect, by a vote of a majority of its members present at a meeting called for that purpose and by filing the same as herein provided. Such resolution, with a certificate thereto affixed, signed by the commander and adjutant, or like or similar officers, stating the facts, including the date of the adoption of such resolution, the number of members present at such meeting, and the number of members who voted for the adoption of the resolution, shall be forwarded to and filed with the department of financial institutions, and thereupon the name of such corporation shall be changed or the corporation shall cease to exist, as the case may be. In lieu of the foregoing method of dissolution, any corporation formed under s. 188.08 may be dissolved by the filing of a certificate with the department of financial institutions reciting that such corporation has ceased to be a unit of the American Legion or its auxiliary. Such certificate shall be signed by the national commander and national adjutant of the American Legion or by the state commander and state adjutant of the American Legion, department of Wisconsin. In the case of units of the auxiliary the certificates shall be signed by the national president and national secretary or the department president and department secretary. Corporations dissolved under this section shall continue to have corporate existence, subject to the limitations on their activities under s. 181.1405. No fee shall be charged by the department of financial institutions for such filing.

188.085 History History: 1995 a. 27; 1997 a. 79.



188.09 Corporate powers of the Disabled American Veterans and affiliates.

188.09  Corporate powers of the Disabled American Veterans and affiliates.

188.09(1) (1) Any chapter, county or district council, or department of the Disabled American Veterans, organized in this state pursuant to an act of congress of the United States, known as Public No. 186, seventy-second congress (H.R. 4738), and the acts amendatory thereto, any unit or department of the auxiliary of the Disabled American Veterans in this state and any dugout or state department of the National Order of Trench Rats, their auxiliaries and affiliated organizations, or any department thereof, organized in this state, shall have full corporate power to transact business in this state and to take over the assets and liabilities of the existing chapters, county or district councils, department of Wisconsin, their auxiliaries and affiliated organizations, or any department thereof, upon filing with the department of financial institutions a statement of its intent so to do, and a full and complete list of its duly elected officers, and shall by so doing become a body corporate. No filing fee shall be charged by the department of financial institutions for so doing.

188.09(2) (2) All acts done by any department, chapter, county or district council, unit, dugout and state department thereof, their auxiliaries or affiliated organizations so incorporated, or its constituted authorities, shall be considered acts of said department, chapter, county or district council, unit, dugout or department thereof, their auxiliaries or affiliated organizations, as a body corporate, and no personal liability shall be attached to any member thereof.

188.09(3) (3) Sections 180.0203 and 181.0203 shall not apply to corporations organized under s. 188.09. In the execution of any conveyance or encumbrance by such corporations, the chapter or department commander and the chapter or department adjutant, or like or similar officers of any of the affiliated or auxiliary organizations, shall have the powers and duties granted to presidents and secretaries respectively under s. 706.03 (2) and (3). The provisions of this section shall apply to all corporations incorporated hereunder whether incorporated before or after May 14, 1937.

188.09 History History: 1989 a. 303; 1995 a. 27; 1997 a. 79.



188.095 Changing names and dissolving units of the Disabled American Veterans.

188.095  Changing names and dissolving units of the Disabled American Veterans. Any chapter, county or district council, or department of the Disabled American Veterans, or other unit of the Disabled American Veterans, or of the auxiliaries of the Disabled American Veterans, which has become a body corporate under s. 188.09, may, whenever its articles do not provide the manner in which its name shall be changed or of its dissolution, change its name or dissolve by the adoption of a written resolution to that effect, by a vote of the majority of its members present at a meeting called for that purpose, and by filing the same as herein provided. A certificate thereto affixed, signed by the commander and adjutant, or like or similar officers, stating the facts, including the date of adoption of such resolution, the number of members present at such meeting, and the number of members who voted for the adoption of the resolution, shall be forwarded to and filed with the department of financial institutions, and thereupon, the name of such corporation shall be changed or the corporation shall cease to exist as the case may be, except that in case of dissolution, it shall continue to exist for the purpose of winding up its affairs. No fee shall be charged by the department of financial institutions for such filing.

188.095 History History: 1995 a. 27.



188.10 Corporate powers of the Wisconsin Veterans Council.

188.10  Corporate powers of the Wisconsin Veterans Council. The Wisconsin Veterans Council shall have full corporate power to transact business in this state upon filing with the department of financial institutions a full and complete list of its duly elected officers. The Wisconsin Veterans Council shall during each succeeding year of its existence file with the department of financial institutions on or before the first day of January of each succeeding year thereafter a like list of its duly elected officers. No filing fees shall be charged by the department of financial institutions for so doing.

188.10 History History: 1995 a. 27.



188.11 Corporate powers of the Veterans of Foreign Wars and affiliates.

188.11  Corporate powers of the Veterans of Foreign Wars and affiliates.

188.11(1)(1) Any post, county or district council, or department of the Veterans of Foreign Wars of the United States, organized in this state pursuant to an act of the seventy-fourth Congress of the United States, and the acts amendatory thereto, any unit or department of the Auxiliary of the Veterans of Foreign Wars of the United States in this state and any Pup-Tent or Grand Pup-Tent of the Military Order of the Cooties, their auxiliaries and affiliated organizations, or any department thereof, organized in this state, shall have full corporate power to transact business in this state and to take over the assets and liabilities of the existing posts, county or district councils, department of Wisconsin, their auxiliaries and affiliated organizations, or any department thereof, upon filing with the department of financial institutions a statement of its intent, signed by commander and adjutant so to do, and a full and complete list of its duly elected officers, and shall by so doing become a body corporate. Provided, a duplicate of such statement and certificate of the department of financial institutions, showing the date when such statement was filed by the department of financial institutions, shall within 30 days of such filing be recorded by the register of deeds of the county in which such organization or its principal office is located, and until such recording no such organization shall have legal corporate existence. Notwithstanding such recording requirement any organization having acquired corporate existence prior to July 4, 1945, shall continue to have such corporate existence if it shall within 90 days after said date cause a duplicate or certified copy of its statement of intent and such certificate of the department of financial institutions to be recorded with the register of deeds of the county where it or its principal office is located. No filing fee shall be charged by the department of financial institutions for so doing.

188.11(2) (2) All acts done by any department, post, county or district council, unit, pup-tent, grand pup-tent, their auxiliaries or affiliated organizations so incorporated, or its constituted authorities, shall be considered acts of said department, post, county or district council, unit, pup-tent, grand pup-tent, their auxiliaries or affiliated organizations, as a body corporate, and no personal liability shall be attached to any member therefor.

188.11(3) (3) Sections 180.0203 and 181.0203 shall not apply to corporations organized under s. 188.11. In the execution of any conveyance or encumbrance by such corporations, the post or department commander and the post or department adjutant, or like or similar officers, shall have the powers and duties granted to presidents and secretaries respectively under s. 706.03 (2) and (3). The provisions of this section shall apply to all corporations incorporated hereunder whether incorporated before or after May 14, 1937.

188.11 History History: 1989 a. 303; 1995 a. 27; 1997 a. 79.



188.115 Changing names and dissolving units of the Veterans of Foreign Wars of the United States and affiliates.

188.115  Changing names and dissolving units of the Veterans of Foreign Wars of the United States and affiliates. Any post, county or district council, department or other unit of the Veterans of Foreign Wars of the United States, or of the auxiliaries of the Veterans of Foreign Wars of the United States, or any Pup-Tent or Grand Pup-Tent of the Military Order of the Cooties or of the auxiliaries of the Military Order of the Cooties, which has become a body corporate under s. 188.11, may, whenever its articles do not provide the manner in which its name shall be changed or of its dissolution, change its name or dissolve by the adoption of a written resolution to that effect, by a vote of the majority of its members present at a meeting called for that purpose and by filing the same as herein provided. Such resolution, with a certificate thereto affixed, signed by the commander and adjutant, or like or similar officers, stating the facts, including the date of adoption of such resolution, the number of members present at such meeting, and the number of members who voted for the adoption of the resolution, shall be forwarded to and filed with the department of financial institutions, and thereupon, the name of such corporation shall be changed or the corporation shall cease to exist as the case may be, except that in case of dissolution, it shall continue to exist for the purpose of winding up its affairs. No fee shall be charged by the department of financial institutions for such filing.

188.115 History History: 1995 a. 27.



188.12 Corporate powers of the 40 and 8; liability for acts.

188.12  Corporate powers of the 40 and 8; liability for acts.

188.12(1)(1) Any Grand Voiture or Voiture Locale of the La Societe des 40 Hommes et 8 Chevaux organized in this state pursuant to authority granted by La Societe Nationale des 40 Hommes et 8 Chevaux shall have full corporate power to transact business in this state and take over the assets and liabilities of the existing Voitures Locale and Grand Voiture of the state of Wisconsin, upon filing with the department of financial institutions a statement of its intent so to do and a full and complete list of its duly elected officers. No filing fees shall be charged by the department of financial institutions for so doing.

188.12(2) (2) All acts done by the Grand Voiture or any Voiture Locale of La Societe des 40 Hommes et 8 Chevaux or unit, county or district council, so incorporated, shall be considered acts of the Grand Voiture, Voiture Locale, or unit, county or district council, as a body corporate, and no personal liability shall be attached to any member therefor.

188.12 History History: 1995 a. 27.



188.13 Corporate powers of Red Arrow Clubs.

188.13  Corporate powers of Red Arrow Clubs.

188.13(1) (1) Any Red Arrow Club, composed exclusively of persons who were members of the 32nd Division at any time during World War I, members who served in the 32nd Division of the United States Army at any time in the period from October 10, 1940, to the termination of World War II as proclaimed by the President or the Congress, or members who served in the 32nd Division in Federal Service at any time in the period from October 15, 1961, to August 10, 1962, during the Berlin Crisis, organized in this state, shall have full corporate power to transact business in this state and to take over the assets and liabilities of the existing clubs in this state, upon filing with the department of financial institutions a statement of its intent so to do, and a full and complete list of its duly elected officers, and shall by so doing become a body corporate. No filing fee shall be charged by the department of financial institutions for so doing.

188.13(2) (2) All acts done by any club, so incorporated, or its constituted authorities, shall be considered acts of such club, as a body corporate, and no personal liability shall be attached to any member therefor.

188.13(3) (3) Sections 180.0203 and 181.0203 shall not apply to corporations organized under s. 188.13. The provisions of this section shall apply to all corporations incorporated hereunder whether incorporated before or after March 28, 1939.

188.13 History History: 1975 c. 94; 1987 a. 20; 1989 a. 303; 1995 a. 27; 1997 a. 79.



188.14 Corporate powers of the Military Order of the World Wars.

188.14  Corporate powers of the Military Order of the World Wars. Any chapter of the Military Order of the World Wars in this state shall have full corporate power to transact business in this state upon filing with the department of financial institutions a full and complete list of its duly elected officers, and shall by so doing become a body corporate. No filing fees shall be charged by the department of financial institutions for so doing.

188.14 History History: 1995 a. 27.



188.15 Corporate powers of Marine Corps League and affiliates.

188.15  Corporate powers of Marine Corps League and affiliates.

188.15(1)(1) Any detachment or state department of the Marine Corps League, organized and existing in this state pursuant to the acts of congress passed August 4, 1937, and the acts amendatory thereto, and any unit of the auxiliary of the Marine Corps League organized in this state and recognized by the local detachment, shall have full corporate power to transact business in this state, to take over the assets and liabilities of the existing detachments, units or departments, upon filing with the department of financial institutions a statement of its intent so to do and a full and complete list of its duly elected officers, and shall by so doing become a body corporate. No filing fee shall be charged by the department of financial institutions for so doing.

188.15(2) (2) All acts done by any department, detachment, unit, their auxiliaries or affiliated organizations so incorporated, or its constituted authorities, shall be considered acts of said department, detachment, unit, their auxiliaries or affiliated organizations, as a body corporate, and no personal liability shall be attached to any member therefor.

188.15(3) (3) Sections 180.0203 and 181.0203 shall not apply to corporations organized under s. 188.15. In the execution of any conveyance or encumbrance by such corporations, the detachment or department commandant and the detachment or department adjutant or senior vice commandant, or like or similar officers, shall have the powers and duties granted to presidents and secretaries, respectively, under s. 706.03 (2) and (3). The provisions of this section shall apply to all corporations incorporated hereunder whether incorporated before or after June 4, 1941.

188.15(4) (4) Any department or detachment of the Marine Corps League in this state shall be incorporated under this section. Any corporation organized under this section is subordinate to the national Marine Corps League and is a corporation described under section 501 (c) (4) of the Internal Revenue Code that is exempt from taxation under section 501 (a) of the Internal Revenue Code.

188.15(5) (5)

188.15(5)(a)(a) By October 1 of each year, each detachment of the Marine Corps League in this state that is incorporated under this section, including any unit, auxiliary, or affiliate of such a detachment, shall file an annual report with the Marine Corps League, department of Wisconsin, as incorporated under this section, showing the elected officers of the detachment.

188.15(5)(b) (b) The Marine Corps League, department of Wisconsin, shall file a consolidated annual report under s. 188.25 that includes information of the department and of each detachment that files a report under par. (a).

188.15 History History: 1989 a. 303; 1995 a. 27; 1997 a. 79; 2013 a. 102.



188.16 Corporate powers of the Military Order of the Purple Heart.

188.16  Corporate powers of the Military Order of the Purple Heart.

188.16(1)(1) Any chapter, county or district council or department composed exclusively of persons who were awarded the medal known as the Purple Heart organized in this state pursuant to the constitution and bylaws of the national organization of the Military Order of the Purple Heart and any unit, county or district council or department of the auxiliary of the Military Order of the Purple Heart organized in this state shall have full corporate power to transact business in this state and to take over the assets and liabilities of the existing chapters, units, county or district councils, or departments upon filing with the department of financial institutions a statement of its intent so to do and a full and complete list of its duly elected officers and thereupon it shall become a body corporate. No filing fee shall be charged by the department of financial institutions for so doing.

188.16(2) (2) All acts done by any chapter, unit, county or district council or department, so incorporated, or its constituted authorities, shall be considered acts of such chapter, unit, county or district council or department, as a corporate body, and no personal liability shall be attached to any member therefor.

188.16(3) (3) Sections 180.0203 and 181.0203 shall not apply to corporations organized under this section. In the execution of any conveyance or encumbrance by such corporations, the chapter, county or district, or department commander, and the chapter, county or district council, or department adjutant, or like or similar officers, shall have the powers and duties granted to presidents and secretaries respectively under s. 706.03 (2) and (3). The provisions of subs. (1) and (2) shall apply to all corporations incorporated thereunder whether incorporated before or after March 28, 1943.

188.16(4) (4) Any chapter, county, district council, department or other unit of the Military Order of the Purple Heart or of the auxiliary of the Military Order of the Purple Heart which has become a body corporate under the provisions of this section may change its name or dissolve by the adoption of a written resolution to that effect, by a vote of a majority of its members present at a meeting called for that purpose and by filing the same as herein provided. Such resolution, with a certificate thereto affixed, signed by the commander and adjutant, or like or similar officers, stating the facts, including the date of the adoption of such resolution, the number of members present at such meeting, and the number of members who voted for the adoption of the resolution, shall be forwarded to and filed with the department of financial institutions, and thereupon the name of such corporation shall be changed or the corporation shall cease to exist, as the case may be, except that in case of dissolution it shall continue to exist for the purpose of winding up its affairs. No fee shall be charged by the department of financial institutions for such filing.

188.16 History History: 1989 a. 303; 1995 a. 27; 1997 a. 79.



188.17 Corporate powers of Navy Club.

188.17  Corporate powers of Navy Club.

188.17(1) (1) Any unit, department or auxiliary of the Navy Club of the United States of America organized in this state under 36 USC 140 to 140c shall have full corporate power to transact business in this state and to take over the assets and liabilities of existing navy clubs and navy club auxiliaries upon filing with the department of financial institutions a statement of its intent so to do and a full and complete list of its duly elected officers and shall by so doing become a body corporate. No filing fee shall be charged by the department of financial institutions for so doing.

188.17(2) (2) All acts done by any such corporation or its constituted authorities shall be considered acts of said corporation as a body corporate and no personal liability shall be attached to any member therefor.

188.17(3) (3) Sections 180.0203 and 181.0203 shall not apply to corporations organized under s. 188.17. In the execution of any conveyance or encumbrance by such corporation the commandant and the ship's writer, or like or similar officers, shall have the powers and duties granted to presidents and secretaries respectively under s. 706.03 (2) and (3). The provisions of this section shall apply to all corporations incorporated hereunder whether incorporated before or after April 8, 1943.

188.17 History History: 1981 c. 391; 1989 a. 303; 1995 a. 27; 1997 a. 79.



188.18 Corporate powers of Reserve Officers Association.

188.18  Corporate powers of Reserve Officers Association.

188.18(1)(1) The department of Wisconsin and any chapter or unit of the Reserve Officers Association of the United States, organized in this state pursuant to the constitution, bylaws and rules and regulations of such association or such department, shall have full corporate power to transact business in this state and to take over the assets and liabilities of the existing department, chapters or other units upon filing with the department of financial institutions, a statement of its intention so to do, its name, location and a full and complete list of its duly elected officers, and by so doing shall become a body corporate. No filing fees shall be charged by the department of financial institutions for so doing.

188.18(2) (2) All acts done by the department or any chapter or other unit so incorporated or its constituted authorities shall be considered acts of such department, chapter or other unit as a body corporate and no personal liability shall be attached to any member thereof. The provisions of ss. 180.0203 and 181.0203 shall not apply to corporations organized under this section.

188.18(3) (3) Any department, chapter or other unit which has become a body corporate under the provisions of this section, whenever its constitution or bylaws do not provide the manner in which its name shall be changed or the dissolution effected, may change its name or dissolve by a majority vote of its members at a meeting called for that purpose. A certificate signed by the president and secretary stating the facts shall be filed with the department of financial institutions, and thereupon the name shall be changed or the corporation shall cease to exist except for the purpose of winding up its affairs. No filing fee shall be charged for such filing.

188.18 History History: 1989 a. 303; 1995 a. 27; 1997 a. 79.



188.19 Corporate powers of American Veterans of World War II (AMVETS).

188.19  Corporate powers of American Veterans of World War II (AMVETS).

188.19(1) (1) Any post, county, district council, and department of the American Veterans of World War II (AMVETS) organized in this state pursuant to the acts of congress passed July 23, 1947 and the acts amendatory thereto, and any unit, county or district council, and department of the auxiliary of the American Veterans of World War II (AMVETS) organized in this state, shall have full corporate power to transact business in this state and to take over the assets and liabilities of the existing posts, units, county or district councils, or departments upon filing with the department of financial institutions a statement of its intent so to do, and a full and complete list of its duly elected officers, and shall by so doing become a body corporate. No filing fee shall be charged by the department of financial institutions.

188.19(2) (2) All acts done by any post, unit, county or district council, or department so incorporated, or its constituted authorities, shall be considered acts of said post, unit, county or district council, or department, as a body corporate, and no personal liability shall be attached to any member therefor.

188.19(3) (3) Sections 180.0203 and 181.0203 shall not apply to corporations organized under s. 188.19. In the execution of any conveyance or encumbrance by such corporations, the post, county or district, or department commander, or the post, county or district council, or department adjutant or like or similar officers, shall have the powers and duties granted to presidents and secretaries respectively under s. 706.03 (2) and (3).

188.19 History History: 1989 a. 303; 1995 a. 27; 1997 a. 79.



188.20 Changing names and dissolving units.

188.20  Changing names and dissolving units. Any post, county, district council, department or other unit of the American Veterans of World War II (AMVETS) or of the auxiliary of the American Veterans of World War II (AMVETS) which has become a body corporate under the provisions of s. 188.19 may change its name or dissolve by the adoption of a written resolution to that effect by a vote of a majority of its members present at a meeting called for that purpose and by filing the same as herein provided. Such resolution, with a certificate thereto affixed, signed by the commander and adjutant, or like or similar officers, stating the fact, including the date of the adoption of such resolution, the number of members present at such meeting, and the number of members who voted for the adoption of the resolution, shall be forwarded to and filed with the department of financial institutions, and thereupon the name of such corporation shall be changed or the corporation shall cease to exist, as the case may be. Or any corporation formed under s. 188.19 may be dissolved by the filing of a certificate in the office of the department of financial institutions reciting that such corporation has ceased to be a unit of the American Veterans of World War II (AMVETS) auxiliary. Such certificate shall be signed by the national commander and national adjutant of the American Veterans of World War II (AMVETS) or by the state commander and state adjutant of the American Veterans of World War II (AMVETS) department of Wisconsin. In the case of units of the auxiliary the certificates shall be signed by the national president and national secretary or the department president and department secretary. Corporations dissolved under this section shall continue to have corporate existence, subject to the limitations on their activities under s. 181.1405. No fee shall be charged by the department of financial institutions for such filing.

188.20 History History: 1995 a. 27; 1997 a. 79.



188.21 Corporate powers of the Veterans of World War I of the U.S.A., Inc.

188.21  Corporate powers of the Veterans of World War I of the U.S.A., Inc.

188.21(1) (1) The department of Wisconsin and any post, unit, barracks, department or auxiliary of the American Veterans of World War I of the U.S.A., Inc. organized in this state pursuant to the acts of congress passed July 18, 1958 (P.L. 85-530) (72 Stats. at Large pp. 370-375) and the acts amendatory thereto, shall have full corporate power to transact business in this state and to take over the assets and liabilities of the existing department of Wisconsin, posts, barracks, units, departments or auxiliaries of the Veterans of World War I of the U.S.A., Inc. upon filing with the department of financial institutions a statement of its intent so to do, and a full and complete list of its duly elected officers, and shall by so doing become a body corporate. No filing fee shall be charged by the department of financial institutions.

188.21(2) (2) All acts done by the department of Wisconsin or by any post, barracks, unit, department or auxiliary so incorporated, or its constituted authorities, shall be considered acts of said department of Wisconsin, post, unit, department or auxiliary, as a body corporate, and no personal liability shall be attached to any member therefor.

188.21(3) (3) Sections 180.0203 and 181.0203 shall not apply to corporations organized under s. 188.21. In the execution of any conveyance or encumbrance by such corporations, the department of Wisconsin, post, barracks, unit, department or auxiliary commander, and adjutant or like or similar officers, shall have the powers and duties granted to presidents and secretaries respectively under s. 706.03 (2) and (3).

188.21(4) (4) Section 188.20, so far as applicable, shall apply to corporations formed under this section.

188.21 History History: 1989 a. 303; 1995 a. 27; 1997 a. 79.



188.22 Corporate powers of the Jewish War Veterans.

188.22  Corporate powers of the Jewish War Veterans.

188.22(1)(1) Any post, county or district council or department of the Jewish War Veterans organized in this state pursuant to the constitution, bylaws and rules and regulations of said organization shall have full corporate powers to transact business in this state and to take over the assets and liabilities of the existing posts, units, county or district councils or departments upon filing with the department of financial institutions a statement of its intent to do so and a full and complete list of its duly elected officers. By so doing such organization shall become a body corporate. No filing fee shall be charged by the department of financial institutions.

188.22(2) (2) All acts done by any post, unit, county or district council or department so incorporated or its constituted authorities shall be considered acts of said post, unit, county or district council or department as a body corporate and no personal liability shall attach to any member thereof.

188.22(3) (3) Sections 180.0203 and 181.0203 shall not apply to corporations organized under this section. In the execution of any conveyance or encumbrance by such corporation the post, county or district or department commander and the post, county or district council or department adjutant, or like or similar officers, shall have the powers and duties granted to presidents and secretaries respectively under s. 706.03 (2) and (3). This section shall apply to all corporations incorporated hereunder whether incorporated before or after May 14, 1937.

188.22 History History: 1989 a. 303; 1995 a. 27; 1997 a. 79.



188.23 Corporate powers of the Polish Legion of American Veterans.

188.23  Corporate powers of the Polish Legion of American Veterans.

188.23(1)(1) Any post, county or district council or department of the Polish Legion of American Veterans (P.L.A.V.) organized in this state pursuant to the constitution, bylaws and rules and regulations of said organization, and any unit, county or district council or department of the auxiliary of the Polish Legion of American Veterans, shall have full corporate powers to transact business in this state and to take over the assets and liabilities of the existing posts, units, county or district councils or departments upon filing with the department of financial institutions a statement of its intent to do so and a full and complete list of its duly elected officers. By so doing such organization shall become a body corporate. No filing fee shall be charged by the department of financial institutions.

188.23(2) (2) All acts done by any post, unit, county or district council or department so incorporated or its constituted authorities shall be considered acts of said post, unit, county or district council or department as a body corporate and no personal liability shall attach to any member thereof.

188.23(3) (3) Sections 180.0203 and 181.0203 shall not apply to corporations organized under this section. In the execution of any conveyance or encumbrance by such corporation the post, county or district or department commander and the post, county or district council or department adjutant, or like or similar officers, shall have the powers and duties granted to presidents and secretaries respectively under s. 706.03 (2) and (3). This section shall apply to all corporations incorporated hereunder whether incorporated before or after May 14, 1937.

188.23 History History: 1989 a. 303; 1995 a. 27; 1997 a. 79.



188.235 Corporate powers of the Army and Navy Union of the U.S.A.

188.235  Corporate powers of the Army and Navy Union of the U.S.A.

188.235(1)(1) Any post, county or district council or department of the Army and Navy Union of the U.S.A. organized in this state pursuant to the constitution, bylaws and rules and regulations of said organization shall have full corporate powers to transact business in this state and to take over the assets and liabilities of the existing posts, units, county or district councils or departments upon filing with the department of financial institutions a statement of its intent to do so and a full and complete list of its duly elected officers. By so doing such organization shall become a body corporate. No filing fee shall be charged by the department of financial institutions.

188.235(2) (2) All acts done by any post, unit, county or district council or department so incorporated or its constituted authorities shall be considered acts of said post, unit, county or district council or department as a body corporate and no personal liability shall attach to any member thereof.

188.235(3) (3) Sections 180.0203 and 181.0203 shall not apply to corporations organized under this section. In the execution of any conveyance or encumbrance by such corporation the post, county or district or department commander and the post, county or district council or department adjutant, or like or similar officers, shall have the powers and duties granted to presidents and secretaries respectively under s. 706.03 (2) and (3).

188.235 History History: 1989 a. 303; 1995 a. 27; 1997 a. 79.



188.24 Corporate powers of the Catholic War Veterans.

188.24  Corporate powers of the Catholic War Veterans.

188.24(1)(1) Any post, county or district council or department of the Catholic War Veterans organized in this state pursuant to the constitution, bylaws and rules and regulations of said organization shall have full corporate powers to transact business in this state and to take over the assets and liabilities of the existing posts, units, county or district councils or departments upon filing with the department of financial institutions a statement of its intent to do so and a full and complete list of its duly elected officers. By so doing such organization shall become a body corporate. No filing fee shall be charged by the department of financial institutions.

188.24(2) (2) All acts done by any post, unit, county or district council or department so incorporated or its constituted authorities shall be considered acts of said post, unit, county or district council or department as a body corporate and no personal liability shall attach to any member thereof.

188.24(3) (3) Sections 180.0203 and 181.0203 shall not apply to corporations organized under this section. In the execution of any conveyance or encumbrance by such corporation the post, county or district or department commander and the post, county or district council or department adjutant, or like or similar officers, shall have the powers and duties granted to presidents and secretaries respectively under s. 706.03 (2) and (3). This section shall apply to all corporations incorporated hereunder whether incorporated before or after May 14, 1937.

188.24 History History: 1989 a. 303; 1995 a. 27; 1997 a. 79.



188.25 Annual reports of veterans' organizations.

188.25  Annual reports of veterans' organizations. Subject to s. 188.15 (5), the state organization of any veterans' society or society affiliate which has a unit incorporated under this chapter shall file with the department of financial institutions on or before January 1 an annual report showing the elected officers of the state organization. No filing fee shall be charged. The secretary of any such state organization shall on request furnish the department of financial institutions information about subordinate units. Subject to s. 188.15 (5), if any veterans' society or society affiliate has no state organization each unit incorporated under this chapter shall file an annual report of the elected officers with the department of financial institutions on or before January 1.

188.25 History History: 1995 a. 27; 2013 a. 102.



188.26 Veterans; corporations.

188.26  Veterans; corporations. Whenever any corporation is formed under ch. 180 or 181 or this chapter for the purpose of assisting any veteran, as defined in s. 45.01 (12), or a person under s. 45.51 (2) (a) 2., or operating social clubs in which the name "veteran" appears, the department of financial institutions shall investigate the same to ascertain the character thereof, and whether or not the same has been procured by fraudulent representation or concealment of any material fact relating to such veteran's name, purpose, membership, organization, management or control or other material fact. If the department of financial institutions so finds, such findings, misrepresentation or concealment shall be reported to the attorney general, and the attorney general shall bring an action to vacate or annul the corporate charter.

188.26 History History: 1979 c. 32 s. 92 (6); 1983 a. 430; 1995 a. 27, 400; 2005 a. 22.






189. Office of the commissioner of railroads.

189.01 Definitions.

189.01  Definitions. In this chapter:

189.01(1) (1) "Department" means the department of transportation.

189.01(2) (2) "Office" means the office of the commissioner of railroads.

189.01(3) (3) "Secretary" means the secretary of transportation.

189.01 History History: 1977 c. 29; 1981 c. 347; 1983 a. 189; 1993 a. 16, 123.



189.02 Office of the commissioner of railroads; powers and duties.

189.02  Office of the commissioner of railroads; powers and duties.

189.02(1)(1) The office may adopt rules to govern its proceedings and to regulate the mode and manner of hearings.

189.02(2) (2) The office may employ staff, including hearing examiners.

189.02(3) (3) The office may administer oaths, subpoena witnesses and documents or other physical evidence, take testimony and cause the taking of depositions.

189.02(3m) (3m)

189.02(3m)(a)(a) Except as provided in s. 15.03, the public service commission shall have no control or jurisdiction over the office in matters relating to railroad regulation.

189.02(3m)(b) (b) Notwithstanding par. (a), the commissioner of railroads shall seek the input of, and give considerable weight to the advice given by, the chairperson of the public service commission on matters relating to the employment of persons by the office.

189.02(4) (4) Decisions of the office are not appealable to the public service commission. Decisions of the office are subject to judicial review under ch. 227.

189.02(7) (7) At least 14 days before submitting to the public service commission any personnel or budget request that affects any appropriation to the department of transportation, the office shall notify the secretary of the request.

189.02 History History: 1977 c. 29; 1979 c. 32 s. 92 (1); 1981 c. 347 ss. 22, 80 (1), (2); 1983 a. 27; 1985 a. 182 s. 57; 1993 a. 16, 123; 1999 a. 9; 2005 a. 179.



189.03 Transportation plans.

189.03  Transportation plans. In performing its duties and making its decisions the office may consider transportation plans, policies, or other documents if they are admitted into evidence. A party may conduct cross-examinations reasonably required for a full and true disclosure of the facts.

189.03 History History: 1977 c. 29; 1981 c. 347 s. 80 (1); 1993 a. 16, 123.






190. Railroads; organization and management.

190.001 Definitions.

190.001  Definitions. In this chapter:

190.001(1) (1) "Office" means the office of the commissioner of railroads.

190.001 History History: 1977 c. 29; 1981 c. 347; 1993 a. 16, 123.



190.005 Scope of chapter.

190.005  Scope of chapter. Each provision of this chapter applies only to the extent that it is not contrary to or inconsistent with federal law or the constitution of the United States.

190.005 History History: 2005 a. 179.



190.01 Who may organize; articles; fee.

190.01  Who may organize; articles; fee.

190.01(1) (1) Any number of persons, not less than 5, may form a corporation for the purpose of constructing, maintaining and operating a railroad for public use by making articles of organization in which shall be stated:

190.01(1)(a) (a) The name of the corporation.

190.01(1)(b) (b) The places from and to which such railroad is to be constructed or maintained and operated.

190.01(1)(c) (c) The length of such railroad and the name of each county in this state through or into which it is made or intended to be made.

190.01(1)(d) (d) The aggregate number of shares which the corporation shall have authority to issue; if said shares are to consist of one class only, the par value of each of said shares, or a statement that all of said shares are without par value; or, if said shares are to be divided into classes, the number of shares of each class, and a statement of the par value of the shares of each such class or that such shares are to be without par value.

190.01(1)(e) (e) The names and residences of the directors of the corporation who shall manage its affairs for the first year and until others are chosen in their places, and who shall not be less than 5.

190.01(1m) (1m) Each director shall subscribe his or her name, place of residence and the number of shares of stock the person agrees to take in the corporation to the articles of organization. An affidavit of at least 3 of the named directors shall be annexed to the articles certifying that the signatures are genuine and that it is intended in good faith to construct or maintain and operate the railroad mentioned in the articles of organization.

190.01(2) (2) The articles of incorporation and amendments thereto shall be filed with the department of financial institutions; in the case of articles, the department of financial institutions shall thereupon issue a certificate of incorporation and the corporation then has legal existence. The articles of incorporation or special charter of any railroad company may be amended by a majority vote of all the stock in the respects and for the purposes provided in s. 180.1001. The fees for filing articles and amendments thereto are as provided in s. 180.0122 (1) (a) and (m) except that the fees for filing an amendment which authorizes the issuance of redeemable preference shares for sale to the U.S. secretary of transportation under sections 505 and 506 of P.L. 94-210 is $15 for the amendment and an additional sum equal to $1 for each $100,000 or fraction thereof of par value redeemable preference shares authorized by the amendment.

190.01(3) (3) When a railroad corporation is organized to acquire or take over the property of another railroad corporation which is sold in judicial proceedings, or when any railroad corporation is reorganized under the federal bankruptcy act and such corporation under a plan of reorganization as confirmed by the act, shall have been authorized to put into effect and carry out said plan, or when any new railroad corporation shall be organized for the like purpose, the fees for filing a copy of the plan of reorganization or any amendments to the articles of incorporation of such existing railroad corporation increasing or changing the amount of its authorized capital stock, or for filing the articles of incorporation of such new railroad corporation so to be organized, shall be computed and paid only upon the excess of the aggregate authorized capital stock of such reorganized or such new corporation over the authorized aggregate capital stock of the old corporation upon which filing fees previously have been paid.

190.01(4) (4) A railroad that is incorporated in another state is not required to form a corporation in this state, but any railroad first transacting business in this state after January 1, 1994, is required to obtain a certificate of authority from the department of financial institutions in the manner required of foreign corporations before the railroad transacts business in this state.

190.01 History History: 1977 c. 29, 63, 203; 1989 a. 303; 1993 a. 16, 482; 1995 a. 27; 1997 a. 35, 254.



190.015 Directors, election, eligibility, classes, term, powers.

190.015  Directors, election, eligibility, classes, term, powers.

190.015(1)(1) The stock, property, affairs and business of every railroad corporation shall be managed by directors who shall be chosen by the stockholders from among their number, at the time and place provided by the articles of organization or the bylaws.

190.015(2) (2) The trustees shall hold office for the term provided by the articles or bylaws and until their respective successors are chosen. The directors may be divided into 3 classes, each of which shall be composed, as nearly as may be possible, of one-third of the directors. The term of office of the first class shall expire in one year, the 2nd in 2 years, and the 3rd in 3 years. At each annual election thereafter, a number of directors shall be elected for 3 years equal to the number whose term of office shall then expire. All other vacancies shall be filled in accordance with the bylaws.

190.015(3) (3) The directors shall choose one of their number president and such other officers as the corporate articles and bylaws require, for the term prescribed by the articles or bylaws. The directors may fill any vacancy in their board, happening after any regular annual election, until the next succeeding election.

190.015 History History: 1997 a. 254.



190.016 Stockholders' meetings.

190.016  Stockholders' meetings.

190.016(1) (1)  Time and place. The time and place of annual meetings of the stockholders of every railroad corporation shall be fixed by its articles or bylaws. If not so fixed, the annual meetings shall be on the anniversaries of the first corporate meeting.

190.016(2) (2) Notice. Meetings of railroad corporations shall be called and noticed as prescribed by the articles or bylaws, but if no provision therefor is made, meetings of any railroad corporation may be called by the board of directors or trustees at any time, and shall be called by the secretary when requested by the owners of one-fifth of the outstanding shares of voting stock on 10 days' notice; and such notice to stockholders may be served by publishing the same as a class 2 notice, under ch. 985, at or nearest to the location of the corporation, or by personal service or by mailing a copy thereof to each stockholder directed to the stockholder's last post-office address as it appears in the records of the corporation.

190.016 History History: 1993 a. 482.



190.02 Powers of railroads.

190.02  Powers of railroads. Every public railroad corporation shall have the powers conferred on corporations in ch. 180 and in addition thereto shall have power:

190.02(1) (1) Survey of route. To cause such examination and surveys for its proposed railroad to be made as may be necessary to the selection of the most advantageous route, and for such purpose to enter upon the lands of any person, but subject to responsibility for all damage which shall be done thereto.

190.02(2) (2) Donations to railroads. To take and hold grants of aid; but the real estate received by voluntary grant shall be held and used for the purpose of the grant only.

190.02(3) (3) Acquire property; lease and alienate. To acquire all property necessary for the construction, maintenance and operation of its railroad and the stations, depot grounds, yards, roundhouses, shops, warehouses, elevators, docks and other accommodations reasonably necessary to accomplish the objects of its incorporation; to lease or otherwise dispose of any part thereof or to sell the same when no longer necessary to its use.

190.02(4) (4) Acquire lands for cuts, fills, materials. For the purposes of cuttings and embankments and of obtaining gravel or other material, to take as much land as may be necessary for the proper construction, operation and security of the road, and to remove any trees that may be in danger of falling on the road, making compensation therefor as provided for lands taken for the use of the corporation.

190.02(5) (5) Cross highways, streets, streams; highway bridges. To construct its railroad across, over, under, along or upon any stream, watercourse, street, highway, road or canal, subject to the limitation that any bridge erected over any highway or street shall leave a clear passageway at least 20 feet wide or 2 passageways, each not less than 14 feet in width, and subject to any other limitation on such construction provided by law.

190.02(6) (6) Railroad intersections. To cross, intersect, join or unite its railroad with any other railroad, at any point, with the necessary turnouts, sidings and switches and other conveniences in furtherance of the objects of its connections. And if the 2 corporations cannot agree upon the amount of compensation to be made therefor or the points and manner of such crossings and connections the same shall be ascertained by the office on application of either corporation.

190.02(7) (7) Motive power. To operate its railroad by any power; and to do all the business incident to railroad corporations.

190.02(8) (8) Structures. To erect and maintain all necessary and convenient buildings, stations, fixtures and machinery for the accommodation and use of passengers, freight and business.

190.02(9) (9) Borrowing. To borrow money upon such terms as the corporation or board of directors shall authorize as necessary or expedient, and to execute trust deeds or mortgages on any railroads or parts thereof constructed or in process of construction, for amounts borrowed or owing by the corporation and thereby transfer or mortgage its property, rights, privileges, franchises, immunities, exemptions and appurtenances, used in connection with such railroads, then belonging to the corporation or which may thereafter belong to it, as security for any debt therein mentioned in such manner as the corporation or directors shall think proper.

190.02(10) (10) Insurance. To procure insurance in its own behalf on all the property upon its route for which it may be liable in damages for injury caused thereto by fires set or caused by the operation of its road.

190.02(11) (11) Operate buses and air transportation.

190.02(11)(a)(a) To own and operate motor vehicles for the purpose of transporting persons and property upon the public highways, for hire, subject to ch. 194.

190.02(11)(b) (b) To own and operate equipment for, and engage in, aerial transportation.

190.02(11)(c) (c) To purchase and own the capital stock and securities of corporations organized for, or engaged in, the businesses specified in pars. (a) and (b).

190.02 History History: 1977 c. 29 ss. 1294, 1654 (9) (e); 1981 c. 347 ss. 25, 80 (1); 1993 a. 16, 123; 1995 a. 27; 1997 a. 254; 1999 a. 32; 2005 a. 179.

190.02 Annotation Mineral estates reserved by railroad corporations from lands received from the public domain is discussed. 69 Atty. Gen. 204.



190.025 Powers of railroads; special cases.

190.025  Powers of railroads; special cases.

190.025(1) (1)  Railroad property acquired under mortgage or trust deed. In case of a sale of any interest in railroad property by virtue of any trust deed or mortgage under s. 190.02 (9), the purchasers and their associates, successors and assigns shall have, exercise and enjoy all rights, privileges, grants, franchises, immunities and advantages mentioned in the trust deed or mortgage which were possessed by the corporation that executed that instrument, so far as those rights, privileges, grants, franchises, immunities and advantages relate or appertain to that portion or line of road purchased at that sale, as fully and absolutely in all respects as the corporation that executed that instrument might have done if the sale had not taken place.

190.025(2) (2) Railroads acquired through judicial proceedings and reorganized railroads.

190.025(2)(a)(a) This subsection applies to any of the following:

190.025(2)(a)1. 1. A railroad corporation organized to and which shall acquire, directly or by mesne conveyances, the property of another railroad corporation sold in judicial proceedings.

190.025(2)(a)2. 2. A railroad corporation reorganized under the federal bankruptcy act which, under a plan of reorganization as confirmed by the act, shall have been authorized to put into effect and carry out the plan of reorganization, or a new railroad corporation which shall be organized for the like purpose.

190.025(2)(b) (b) A railroad corporation that is subject to this subsection shall have all powers conferred by law upon railroad corporations. The railroad corporation may issue, sell, pledge or otherwise dispose of its evidences of debt, at such times, in such amounts, for such considerations and upon such terms and conditions as the board of directors of the corporation shall determine, and as shall be authorized by the office, or the federal surface transportation board in the case of a railroad corporation organized for the purpose of acquiring a railroad engaged in interstate commerce, or any existing railroad corporation reorganized under the act and acquiring railroad property used in interstate commerce. The evidences of debt may be convertible, at the option of the holder, into stock, and shares of stock. The shares may have a nominal or par value or, if the shares are shares of common stock, be without nominal or par value. The shares may be of such classes, with such rights and voting powers as may be expressed in the corporation's articles or any amendment thereto.

190.025(2)(c) (c)

190.025(2)(c)1.1. A railroad corporation reorganized under the federal bankruptcy act may elect to file a certified copy of the plan of reorganization as confirmed by the federal bankruptcy act with the department of financial institutions. The filing of the plan shall accomplish and evidence the amendment of its charter or articles of incorporation without the necessity for any other or further action, corporate or otherwise. A reorganized railroad corporation shall, upon filing the plan of reorganization, have all powers necessary to put into effect and carry out the plan of reorganization in all respects. The fees for filing the copy of the plan of reorganization shall be the same as prescribed in s. 190.01 (3).

190.025(2)(c)2. 2. Filing the plan of reorganization under subd. 1. shall not preclude the reorganized corporation from amending its charter or articles in the manner provided by law.

190.025(3) (3) Guarantee securities.

190.025(3)(a)(a) Any railroad corporation, organized and existing under the laws of this state or existing by consolidation of different railroad corporations under the laws of this state and any other state, that owns more than 50% of the capital stock of another corporation, the capital stock of which it is authorized to own, is authorized by action of its board of directors to guarantee the payment of the principal and interest of bonds or other obligations of the other corporation.

190.025(3)(b) (b) Any railroad corporation, organized and existing under the laws of this state or existing by consolidation of different railroad corporations under the laws of this state and any other state, that owns with other railroad corporations more than 50% of the capital stock of another corporation, the capital stock of which it is authorized to own, is authorized by action of its board of directors to guarantee the payment of the principal and interest of bonds or other obligations of the other corporation, and to join with the other railroad corporations in guaranteeing the payment of principal and interest of bonds or other obligations of the other corporation.

190.025 History History: 1997 a. 254 ss. 54, 55, 57 to 60; 2005 a. 179.



190.03 Office in state; books produced.

190.03  Office in state; books produced. Any railroad corporation existing under the laws of this state shall produce before the office of the commissioner of railroads, the legislature, or any committee of either house, or any court of record, its books of account and stock books, or so many and such parts thereof as may be required by them, or in the discretion of the office of the commissioner of railroads, legislature, committee or court, transcripts from such books, or such parts thereof as may be called for, duly authenticated; and each such railroad corporation shall designate some office within this state as its principal office and inform the office of the commissioner of railroads of such designation, and shall keep there or at the office of its transfer agents or registrars a list of its stockholders, giving the names and addresses of its stockholders, together with a statement of the number and class of shares of its stock held by each of them, as shown by its books. A failure or refusal to comply with any of the foregoing provisions shall be cause of forfeiture of its franchises.

190.03 History History: 1977 c. 29 s. 1654 (9) (e); 1981 c. 347 s. 80 (1); 1993 a. 16, 123.



190.04 Special charter rights.

190.04  Special charter rights. All railroad corporations shall have all peculiar rights and privileges granted to them respectively by their charters or any special law, not inconsistent with these statutes.



190.05 Railroads; powers in other states.

190.05  Railroads; powers in other states. Any domestic railroad corporation may exercise all its rights, franchises and privileges in any other state and may accept from any other state and use any additional or other powers or privileges applicable to the doings of said corporation in said state.



190.051 Branches and extensions.

190.051  Branches and extensions.

190.051(1) (1)

190.051(1)(a)(a) Any railroad corporation may extend its road from any point named in its charter or articles of organization, or may build branch roads from any point on its line or from any point on the line of any other road connected or to be connected with its road, the use of which other road between such points and the connection with its own road the railroad corporation has secured for a term of not less than 10 years.

190.051(1)(b) (b) Before making an extension or building a branch road under par. (a), the railroad corporation shall, by resolution of its directors, to be entered in the record of its proceedings, designate the route of the proposed extension or branch, and file, for record, a copy of the record, certified by the president and secretary, with the department of financial institutions. Upon filing the record with the department of financial institutions, the railroad corporation shall have all of the rights and privileges to make the extension or build the branch and receive aid thereto that the railroad corporation would have had if it had been authorized in its charter or articles of organization.

190.051(2) (2) The requirements of this section shall not apply to permanent branches or extensions not exceeding 5 miles in length nor to temporary branches or extensions not exceeding 10 miles in length.

190.051 History History: 1995 a. 27; 1997 a. 254; 1999 a. 32 s. 218.



190.06 Railroad consolidation; sale or lease of property.

190.06  Railroad consolidation; sale or lease of property.

190.06(1)(1) Any railroad corporation existing under the laws of this state, or by consolidation under said laws and the laws of other states, may consolidate with any other railroad corporation, and possess all of the powers, franchises and immunities, and be subject to all the liabilities and restrictions of railroad corporations generally, and such, in addition, as the combining corporations peculiarly possessed or were subject to at the time of consolidation. Articles of consolidation shall be approved by each corporation, by a vote of a majority of the stock at an annual meeting or at a special meeting called for that purpose or by the consent in writing of the holders of a majority of the stock annexed to such articles; and such articles, with a copy of the records of such approval or such consent and accompanied by lists of the stockholders and the number of shares held by each, duly certified by their respective presidents and secretaries, shall be filed for record with the department of financial institutions before any such consolidation shall have validity or effect.

190.06(2) (2) Any such railroad corporation may upon like approval lease, or purchase the railroad, franchises and immunities, and all other property, and the stocks or bonds, or both, of any railroad corporation, or any portion thereof, when the road so purchased or leased will constitute a branch or feeder of, or be connected with or intersected by any line maintained or operated by such purchasing or leasing corporation, or which it is authorized to build, own, or maintain and operate. Any corporation taking such conveyance or lease shall have all the rights, privileges and immunities, and be subject to all the duties and restrictions of the lessor or grantor.

190.06(3) (3) Any domestic railroad corporation may purchase and may upon like approval purchase and hold the stock or bonds of any other railroad corporation described in this section, or may purchase and hold the stock or bonds of any railway company to which it has furnished the money for the construction of its railway; or for money so furnished, or for such other consideration, as may be agreed upon between the companies, by their respective boards of directors, and take a conveyance of the whole or any portion of the franchises of any other such corporation and of the railway, property and appurtenances thereof. Any stock or bonds which shall have been issued by any purchasing corporation in consideration of any property by it purchased as authorized by this section, shall be deemed fully paid, but securities hereunder shall be issued only upon compliance with the law which requires a permit or certificate of authority.

190.06(4) (4) All acts and purchases and conveyances made prior to April 24, 1897, by or to any domestic railway company which are authorized by this section, and all conditions and agreements upon which the stock and bonds of any such corporation have been and are to be issued including any and all terms and conditions as to price, voting power, dividends and trustees or otherwise, and as between different classes of stock or otherwise and all issues of stocks and bonds in accordance with such terms, conditions and agreements, are hereby in all things legalized, ratified and confirmed.

190.06(5) (5) But no railroad corporation shall consolidate with, or lease or purchase, or in any way become owner of or control any other corporation, or any stock, franchises, rights or property thereof which owns or controls a parallel and competing railroad to and with the railroad owned or controlled and operated by such purchasing railroad corporation, to be determined by jury.

190.06 History History: 1995 a. 27.



190.07 Railroad ferries on Lake Michigan.

190.07  Railroad ferries on Lake Michigan. Any railroad corporation in this state may contract with the owner or operator of any railroad terminating on the eastern shore of Lake Michigan, within the state of Michigan, for the joint operation of their roads; and may build or buy, and operate vessels to facilitate transportation.



190.08 Streams, highways, restored.

190.08  Streams, highways, restored. Every corporation constructing, owning or operating a railroad shall restore every watercourse, street, highway, road or canal across, along or upon which such railroad may be constructed to its former state or to such condition that its usefulness shall not be materially impaired and thereafter maintain the same in such condition against any effects in any manner produced by such railroad. And may acquire any lands required to change or restore any highway, street, canal or watercourse, and lands so taken shall become a part of such highway or street. This section shall not apply to sloughs or bayous closed by the government prior to April 14, 1893, to aid the navigation of rivers; but in case such sloughs or bayous are thereafter closed by any railroad company such company shall be liable in damages to any person owning lands thereon injured thereby. The statutes for acquiring land by right of eminent domain shall apply in assessing damages for such closing.

190.08 Annotation Under this section, a railroad was under no responsibility to pay for the construction of a new railroad bridge necessitated by the channel alteration of a river as part of an improvement project as the statute imposes only a duty to "restore" against effects "produced by such railroad," and the conditions necessitating the alteration were in no way produced by the railroad. Metropolitan Sewerage District of County of Milwaukee v. Chicago Milwaukee St. Paul & Pacific Railroad Co. 69 Wis. 2d 387, 230 N.W.2d 651 (1975).

190.08 Annotation Under this section and the common law, a railroad was liable for the cost of replacing a bridge that impeded a creek's flow and hindered its drainage function as under the statute the railroad had a duty to restore the stream "to such condition that its usefulness shall not be materially impaired," and under the common law its duty was to continually maintain the bridge so as not to materially interfere with the water's natural flow. Metropolitan Sewerage District of County of Milwaukee v. Chicago Milwaukee St. Paul & Pacific Railroad Co. 69 Wis. 2d 387, 230 N.W.2d 651 (1975).

190.08 Annotation In the absence of sufficient proof that the old bridge was inadequate to carry increased water flow, the railroad was not liable for the cost of a new bridge. Metropolitan Sewerage District of Milwaukee v. Chicago & North Western Railway Co. 78 Wis. 2d 119, 254 N.W.2d 190 (1977).

190.08 Annotation This section did not apply to abandoned railroad property acquired by the DNR for development into hiking and biking trails. 77 Atty. Gen. 106.



190.085 Clearance of wrecks or derailments; restoration of damaged property.

190.085  Clearance of wrecks or derailments; restoration of damaged property. Every corporation constructing, owning or operating a railroad shall clear any railroad wreck or derailment from the right-of-way and adjoining property and restore or repair the right-of-way and adjoining property damaged by the wreck or derailment within 180 days after its occurrence. Any such corporation which violates this section shall forfeit to the state $100 for each violation and each day that the violation continues constitutes a separate offense.

190.085 History History: 1979 c. 186.



190.09 Railroad cattle pass, abandonment.

190.09  Railroad cattle pass, abandonment. No railroad corporation shall close or obstruct any cattle pass or opening that has been used as a passageway for livestock across its right-of-way for a period of 5 years without having first secured the consent in writing of the abutting landowners.

190.09 History History: 1993 a. 213, 490; 1997 a. 254.



190.10 Railroad fixtures, after-acquired property, lien on.

190.10  Railroad fixtures, after-acquired property, lien on. All rolling stock, locomotives, cars, automotive and motor vehicles, machinery, tools, equipment, fuel, supplies, materials, and other personal property of any railroad corporation used and employed in connection with the maintenance or operation of its railroad, for all purposes of this section and s. 190.11, are hereby defined and declared to be appurtenant to such railroad as real property; and all such property and all additional rights-of-way, depot grounds and other real property acquired subsequently to the execution of any trust deed or mortgage which shall have been described or provided for therein shall be subject to the lien thereof to the same extent as the real property therein described which the corporation owned at the time of its execution.

190.10 History History: 1993 a. 490.



190.11 Railroad conveyances, how executed and filed.

190.11  Railroad conveyances, how executed and filed.

190.11(1)(1) Every conveyance or lease, deed of trust, mortgage or satisfaction thereof made by any railroad corporation shall be executed and acknowledged in the manner in which conveyances of real estate by corporations are required to be to entitle the same to be recorded, and shall be filed with the department of financial institutions, which shall endorse thereon "filed" and the date of filing.

190.11(2) (2) A record of filing under sub. (1) shall from the time of reception of the instrument have the same effect as to any property in this state described therein as the record of any similar instrument in the office of a register of deeds has as to property in his or her county, and shall be notice of the rights and interest of the grantee, lessee or mortgagee by such instrument to the same extent as if it were recorded in all of the counties in which any property therein described may be situated.

190.11(3) (3) The department of financial institutions shall collect a fee of $1 per page filed under sub. (1).

190.11(4) (4) The department of financial institutions shall collect a fee at the rate under s. 77.22 and, on or before the 15th day of the month after the fee is collected, shall remit that fee to the department of administration for deposit in the general fund. Sections 77.21, 77.22 and 77.25 to 77.27 apply to the fee under this subsection.

190.11 History History: 1981 c. 20; 1985 a. 29; 1991 a. 39; 1993 a. 412; 1995 a. 27.



190.12 Stock; sale to employees and subsidiaries.

190.12  Stock; sale to employees and subsidiaries.

190.12(1)(1) Any railroad company existing in whole or part under the laws of this state may, with the consent of the stockholders as hereinafter stated, issue and sell, under such restrictions and terms, and for such consideration as the stockholders shall authorize, any part or all of its unissued stock, or additional stock authorized pursuant to this section, to employees of the corporation or any subsidiary corporation, without first offering such stock for subscription to its stockholders. Such consent and authorization may be given at any annual or special meeting of the stockholders by a majority vote of all its stock, upon the same notice to stockholders as is provided in s. 190.016. If any stockholder not voting in favor of said issue and sale of stock to employees so desires, the stockholder may, at such meeting, or within 20 days thereafter, object thereto by written notice filed with the secretary of the corporation and demand payment for the stock held by the stockholder at the time of such meeting, in which case such stockholders or the corporation may at any time within 60 days after such meeting file a petition in either the circuit court of Dane County or the circuit court of the county in which the principal office of the corporation within this state is located, asking for the condemnation of the shares of such dissenting stockholder and a finding and determination of the fair value thereof at the date of such stockholders' meeting.

190.12(2) (2) The taking of shares of such dissenting stockholders in order to promote employee ownership in railroad enterprises is hereby declared to be a taking for a public use and the necessity therefor shall in all cases be determined by the railroad company. The circuit courts of the several counties in this state are hereby vested with jurisdiction to hear and determine condemnation proceedings instituted by such petition and to determine the fair value of such shares of stock, and to render judgment against the corporation for the said value thereof. Any and all such dissenting stockholders may join, or may be joined, in all such proceedings and the fair value of such shares of stock shall be equal to their market value, which in the case of stocks listed upon any stock exchange shall be the average price for which like shares of stock were sold upon such exchange during the week in which was held the stockholders' meeting aforesaid. Upon payment by the corporation to the said stockholder, or to the clerk of said court, of the value of such shares of stock so determined, such stockholder shall cease to have any interest in such shares or in the property of the corporation, and the stockholder's shares of stock shall be transferred to, and may be held and disposed of by the corporation as treasury stock. The corporation shall be liable for and shall pay to any such objecting stockholder the value of the objecting stockholder's shares of stock so determined. In case of failure or refusal of such stockholder to surrender for transfer the certificates representing such shares of stock, the filing with the secretary of said railroad company of a certified copy of the circuit court's order determining the value thereof together with a receipt from the clerk of said court showing full payment therefor by the railroad company, shall constitute full authority for the said company to issue new certificates in lieu of those in the hands of such dissenting stockholder, and such outstanding certificates shall thereupon be null and void.

190.12(3) (3) Any such corporation may, at any such annual or special meeting of its stockholders held pursuant to the notice aforesaid, increase its capital stock in such amount as may be determined by like vote of its stockholders at such meeting to provide additional stock for issue and sale to such employees.

190.12(4) (4) In the event such corporation by like vote of its stockholders at a subsequent meeting held pursuant to notice as specified in sub. (1), shall, before the trial of any such condemnation proceeding, rescind the previous action respecting such issue and sale of stock to employees and determine not to sell such stock without first offering it to existing stockholders, then such condemnation proceeding shall be, upon application of either party, dismissed, and all court costs be paid by the railroad company.

190.12 History History: 1993 a. 482.



190.13 Report to stockholders.

190.13  Report to stockholders. Every railroad corporation shall make an annual report to its stockholders of its operations for the preceding calendar year, or for its fiscal year, as the case may be, which report shall contain a balance sheet showing its assets and liabilities, its capital stock, and funded debt, and an income account showing its operating revenues, operating expenses, gross and net income, as the result of its traffic or business operations, and such other information in respect of its affairs as the board of directors shall deem advisable. A copy of each such report shall be kept on file in its principal office in this state, shall be mailed to each stockholder whose post-office address is known and shall be filed with the office of the commissioner of railroads.

190.13 History History: 1977 c. 29 s. 1654 (9) (e); 1981 c. 347 s. 80 (1); 1993 a. 16, 123; 1995 a. 27, 216.



190.14 Inspection of books.

190.14  Inspection of books. The official custodian of the books, records and papers or other property of every railroad corporation shall keep the same in his or her possession and at all times during business hours have the same ready to be exhibited to any officer, director or any committee appointed by the stockholders, representing one-tenth of all the subscribed stock, on request, and furnish them or either of them transcripts from the records or proceedings of the board of directors, under the custodian's official hand and seal, on the payment to the custodian of the same fee as that required by law to be paid to the register of deeds for transcripts. The official custodian shall on vacating the office of official custodian make over all such books, records, papers and property of the railroad corporation in the custodian's possession to the custodian's successor in office, and where no successor has been elected to the board of directors, or to the person appointed therefor by the stockholders.

190.14 History History: 1993 a. 482.



190.15 Right-of-way through public lands.

190.15  Right-of-way through public lands. The commissioners of public lands may sell and convey to any railroad corporation, for the compensation and upon the terms that the commissioners may fix, a strip of land 100 feet wide, or more, if needed, through lands owned by the state that the commissioners have power to sell, and across which a railroad has been or shall be located or constructed. The railroad corporation shall, as soon as the route of its road is definitely fixed, deposit in the office of the commissioners of public lands a plat exhibiting all of the affected public lands and the location of the route through the affected public lands. The railroad corporation shall have no right to take or use any of the affected public lands prior to depositing the plat. Every deed or patent for any lands conveyed to a railroad corporation under this section shall contain an express reservation unto the state of the title of the lands conveyed except as to the use of the lands by the railroad corporation or its successors or assigns for railroad purposes.

190.15 History History: 1993 a. 490; 1997 a. 254.



190.16 Industrial spur tracks.

190.16  Industrial spur tracks.

190.16(2) (2)  Municipal consent. No spur tracks shall be constructed across, or upon any street, road or alley, within any city, village or town, until application therefor shall have been made to and acted upon by such city, village or town. The city may prescribe any reasonable terms and conditions for the construction of any such spur track. Construction of spur tracks across or upon any street, road, or alley is subject to the provisions of ch. 195.

190.16(5) (5) Removal, when. When a spur track has been abandoned, as defined in s. 85.09, the office, after hearing held upon notice to all parties interested and for good cause shown may order the removal of the track except that, if no objection has been filed with the office within 20 days from the original notice, the office may without hearing authorize the removal of the track.

190.16 History History: 1973 c. 157; 1977 c. 203; 1981 c. 347 s. 80 (1); 1993 a. 16, 123, 246, 482, 490; 2005 a. 179.






191. Railroads; construction.

191.001 Definition.

191.001  Definition. In this chapter, "office" means the office of the commissioner of railroads.

191.001 History History: 1977 c. 29; 1981 c. 347; 1993 a. 16, 123; 2001 a. 103.



191.01 General provisions.

191.01  General provisions.

191.01(1)(1)  Scope of this chapter. This chapter applies to all railroads.

191.01(2) (2) Construction, certificate from office prerequisite. No railroad corporation shall begin the construction of any proposed line of railroad in this state until it shall have obtained from the office a certificate that public convenience and a necessity require the construction of the railroad, and the certificate shall constitute the license from this state to the company to build its proposed railroad.

191.01 History History: 1981 c. 347 s. 80 (1); 1981 c. 390; 1985 a. 187; 1993 a. 16, 123.



191.02 Application for certificate of necessity.

191.02  Application for certificate of necessity. Application for a certificate required by s. 191.01 shall be made within 6 months after the publication of the railroad corporation's corporate articles.

191.02 History History: 1997 a. 254.



191.03 Articles; publication prerequisite to certificate.

191.03  Articles; publication prerequisite to certificate. No railroad corporation shall make application for a certificate unless it has caused a copy of its corporate articles to be published as a class 2 notice, under ch. 985, in each county in which the railroad is proposed to be located within 6 months next prior to the time of making such application, and files satisfactory proof thereof with the office.

191.03 History History: 1981 c. 347 s. 80 (1); 1993 a. 16, 123.



191.05 Maps and profiles with application; changes.

191.05  Maps and profiles with application; changes. Complete maps and profiles of the proposed railroad shall be filed with the application for a certificate of convenience and necessity. The office may permit errors, omissions or defects in the application, maps and profiles to be supplied or corrected, and permit changes in the proposed route to be made.

191.05 History History: 1981 c. 347 s. 80 (1); 1993 a. 16, 123.



191.06 Railroad extensions; certificate and notice necessary.

191.06  Railroad extensions; certificate and notice necessary. If any railroad company organized prior to July 1, 1907, shall desire to extend its lines in this state or to build branches connected therewith, or to construct any portion of its authorized line of railroad, it shall, before beginning construction thereof, obtain a certificate of convenience and necessity authorizing the construction; but it shall not be necessary to publish the articles of such railroad.



191.07 Hearing of applicants; notice.

191.07  Hearing of applicants; notice. Upon receiving such application the office shall set a time and place for a hearing, which time shall not be less than 3 weeks nor more than 8 weeks from the date of filing the application, and the place shall be at the city of Madison, or at some place along the line of the proposed railroad, if the office deems the latter more convenient, and shall give to the applicant notice thereof, which notice shall be published by the applicant, as a class 2 notice, under ch. 985, in each county in which the railroad, extension or branch is proposed to be located, and proof of such publication shall be filed with the office.

191.07 History History: 1981 c. 347 s. 80 (1); 1993 a. 16, 123.



191.09 Procedures under this chapter.

191.09  Procedures under this chapter.

191.09(1) (1)  Before the office. The provisions of ch. 195 relating to the subpoenaing of witnesses, the production of books, documents and papers, the administration of oaths, punishment for disobedience of an order of the office of the commissioner of railroads, or of a subpoena, or for refusal of a witness to be sworn or to testify, witness fees, taking depositions, the keeping of a record of the proceedings, the taking of testimony, transcribing the evidence, or relating to the procedure before the office not inconsistent with this chapter shall apply to all proceedings under this chapter.

191.09(2) (2) Court review of orders. Orders of the office under this chapter shall be subject to review in the manner provided in ch. 227.

191.09 History History: 1981 c. 347 ss. 27, 80 (1); 1981 c. 390; 1993 a. 16, 123; 1995 a. 417.



191.10 Certificate of necessity.

191.10  Certificate of necessity.

191.10(1) (1)  Issuance, filing, recording, condemnation. If the office of the commissioner of railroads finds that the proposed railroad would be a public convenience and that a necessity requires its construction, the office of the commissioner of railroads shall enter an order to that effect and issue to the applicant a certificate that public convenience and a necessity require the construction of the railroad as proposed. The certificate shall be filed in the office of the department of financial institutions and the department of financial institutions shall approve the map showing the route of the railroad. The applicant shall record the map certified by the office of the commissioner of railroads in the office of the register of deeds in each county in which the railroad shall be located. The filing of the certificate with the department of financial institutions and the recording of the map, as above provided, are conditions precedent to the right of the applicant to institute condemnation proceedings.

191.10(2) (2) Certificate for part of line. Whenever it shall appear to the office that public convenience and a necessity do not require the construction of the railroad as proposed in the application, but do require the construction of a part thereof, the office may issue a certificate for the construction of such part of the railroad as public convenience and necessity require.

191.10(3) (3) Refusal of certificate; renewal of application. If the office shall determine that the proposed railroad is not a necessity or is not required by public convenience, the office shall by order refuse to grant a certificate, stating the reasons for the refusal. The application may be renewed after 2 years from the date of the refusal, but not sooner.

191.10 History History: 1981 c. 347 ss. 28, 80 (1); 1993 a. 16, 123, 301, 491; 1995 a. 27.



191.11 Revocation of certificate.

191.11  Revocation of certificate. If any railroad company after obtaining a certificate that public convenience and a necessity require the construction of the whole or part of its railroad fails to begin construction within one year from the date of the certificate, or having begun such construction, fails to prosecute the same, the office may inquire into the reasons for such failure and may revoke the certificate, if the office finds, after notice and hearing, that such failure is unreasonable.

191.11 History History: 1981 c. 347 s. 80 (1); 1993 a. 16, 123.



191.13 Temporary railroad extensions.

191.13  Temporary railroad extensions.

191.13(1) (1) Any railroad corporation may build, maintain and operate temporary branches or extensions to and upon any timber lands, sand pit, gravel pit, stone quarry or agricultural enterprise, with all sidetracks, storage tracks, wyes, turnouts and connections necessary or convenient to the use of the same.

191.13(2) (2) No railroad corporation shall exercise such power until it has obtained from the office a certificate that public convenience and necessity require the construction of the temporary railroad, and the certificate shall constitute the license to the company to build its proposed temporary railroad. The certificate shall specify the length of time the railroad may be maintained and operated, and may be renewed from time to time upon application by the railroad company. At the expiration of the time specified in the certificate, or any renewal thereof, the railroad company shall discontinue, dismantle and remove the temporary railroad; and may prior to the expiration of such time, upon order of the office, and after a hearing, upon notice to all parties interested and good cause shown, discontinue, dismantle and remove the railroad.

191.13(3) (3) No such branch or extension shall be constructed across, along or upon any street or alley within any city, until application therefor shall have been made to and acted upon by such city. The city may prescribe any reasonable terms and conditions for the construction of any such branch or extension.

191.13(4) (4) For such temporary railroad, the corporation may acquire any necessary lands or interests in lands. In appraising the damages sustained by any person by reason of the construction and operation of said railroad through and upon the person's land only the injury to the land and improvements thereon within the limits of the right-of-way of such railroad, and the fair annual value of the use of the land within such right-of-way and the fair amount of the annual damage sustained by the landowner to the land from which such right-of-way is severed, shall be considered, which items of damage and value shall be separately found and shall constitute the sole measure of the landowner's right to compensation. Payment of the damages on account of injury to the land and improvements thereon within such right-of-way shall be made as directed in s. 32.06 (9) (b), and payment of the amount found to be the fair annual value of the use of such land, together with the amount so found to be the annual damage to the land from which such right-of-way is taken, shall be made annually by the railroad company so long as such temporary railroad is maintained and operated.

191.13(5) (5) Every corporation constructing and operating such a temporary railroad shall erect and maintain sign boards not over one mile apart along the right-of-way of such railroad, upon which shall be printed the words: "Temporary Railroad".

191.13(6) (6) Any person who falsely represents that a temporary railroad is other than a temporary railroad shall be fined not more than $500 or imprisoned for not more than 6 months or both.

191.13 History History: 1981 c. 347 s. 80 (1); 1993 a. 16, 123, 482, 490; 1997 a. 254.



191.16 Construction items submitted to office.

191.16  Construction items submitted to office. Upon receiving the certificate of public convenience and necessity, the applicant shall before commencing construction submit to the office a condensed specification of the character of construction that the applicant proposes to install, showing the kind, quality and weight of the rail proposed to be used, the mode of construction, character, quality, and strength of all bridges, culverts and viaducts, the abutments and approaches proposed to be built, the grade of and proposed method of draining the roadbed, and the kind of power to be used and the plant and appliances to be employed in power production, and such other facts relating to the construction of the proposed railroad as the office requires.

191.16 History History: 1981 c. 347 s. 80 (1); 1993 a. 16, 123.



191.17 Public safety; investigation; approval of plans.

191.17  Public safety; investigation; approval of plans. Upon receiving the specification required by s. 191.16, the office shall examine the same and shall hear the applicant in support thereof, shall suggest and require modifications of the specification if the public safety so demands, eliminating so far as may be practicable, consistent with reasonable cost, all grade crossings of public highways, shall inspect the route of the proposed railroad if deemed desirable, and shall otherwise investigate and determine that the proposed construction will be adequate for securing public safety in the operation of the railroad, and thereupon the office shall enter an order approving the specification and authorizing the construction of the railroad in accordance therewith and with the provisions of ch. 195.

191.17 History History: 1981 c. 347 s. 80 (1); 1993 a. 16, 123; 2005 a. 179.



191.19 New roads; report; inspection; protective appliances.

191.19  New roads; report; inspection; protective appliances.

191.19(1)(1) Upon the completion of the construction of any railroad under the approved specification, the company shall, before operating the same for public service, report to the office; and the office shall inspect the work. If the office finds that the railroad has been constructed in accordance with the approved specification and with the provisions of ch. 195 and is otherwise suitable and properly constructed so as to secure public safety in the operation thereof, the office shall enter an order authorizing its operation, which order shall be presumptive evidence of the sufficiency of such construction.

191.19(2) (2) Said order shall specify in general terms the methods and conditions of such operation and it shall not be lawful for any such railroad to be operated till such order has been granted.

191.19(3) (3) If upon inspection the office shall deem that public safety requires the installation, operation and maintenance of some protective appliance at any grade crossing of railroad tracks the office may, before granting the order, after notice and hearing under s. 195.28, require the installation, operation and maintenance of suitable protective appliances, and shall apportion the expense of constructing, maintaining and operating such protective appliances among the owners of the tracks.

191.19 History History: 1981 c. 347 s. 80 (1); 1993 a. 16, 123; 2005 a. 179.



191.20 Railroad routes; right to alter.

191.20  Railroad routes; right to alter. Every railroad company may, by the vote of two-thirds of its directors, alter or change the route of its railroad, by making and filing with the office of the commissioner of railroads and also by recording in the office of the register of deeds of the county or counties where the alteration or change is to be made, a surveyed map and certificate of the alteration or change. The alteration or change may not deviate from the original route for a greater distance than one mile at any point. No city or village may be left off the railroad by the change of route. The original end points of the railroad, or the route in any city or village, shall not be changed without the approval of the office of the commissioner of railroads after notice to the municipality.

191.20 History History: 1979 c. 110; 1981 c. 347; 1993 a. 16, 123.



191.21 Notices in counties without newspapers.

191.21  Notices in counties without newspapers. If no newspaper is published in any county in which a railroad is proposed to be located, the publications required by this chapter may be made in such manner and at such places as the office shall designate.

191.21 History History: 1981 c. 347 s. 80 (1); 1993 a. 16, 123.






192. Railroads; regulations and liabilities.

192.001 Definitions.

192.001  Definitions. In this chapter:

192.001(1m) (1m) "Department" means the department of transportation.

192.001(2) (2) "Office" means the office of the commissioner of railroads.

192.001 History History: 1977 c. 29; 1981 c. 347; 1983 a. 189; 1993 a. 16, 123.



192.005 Scope of chapter.

192.005  Scope of chapter. Each provision of this chapter applies only to the extent that it is not contrary to or inconsistent with federal law or the constitution of the United States.

192.005 History History: 2005 a. 179.



192.15 Engine equipment.

192.15  Engine equipment.

192.15(1)(1) This section shall apply to all engines or locomotives used in operating a railroad.

192.15(2) (2) For purposes of this section:

192.15(2)(a) (a) "Cab" means the crew compartment of the engine.

192.15(2)(b) (b) "Control unit" means the unit which controls the movement of multiple units.

192.15(2)(c) (c) "Engine" means a locomotive or a unit propelled by any form of energy, or a combination of such units operated from a single control, used in train or yard service.

192.15(2)(d) (d) "Initial terminal" means the terminal within the state from which an engine is dispatched and at which maintenance supplies are available or at which regular maintenance forces are available to repair defective equipment.

192.15(2)(e) (e) "Railroad" means a railroad operated as a common carrier in this state.

192.15(3) (3) Cabs shall be sufficiently insulated to reduce noise in the cab in accordance with federal regulations.

192.15(4) (4) Cabs shall be provided with at least 2 doors for exiting in 2 different directions. Exterior platforms shall be equipped with appropriate hand or guard rails. All ladders and steps shall be equipped with grab irons for the safety of persons getting on and off.

192.15(5) (5) Wherever glass and glazing materials are used on exterior engine doors or windows they shall be in compliance with federal regulations.

192.15(6) (6) Cab doors and windows shall be weatherstripped to prevent drafts and noxious odors from entering the cab. Cabs shall be heated to maintain a minimum temperature of 50° Fahrenheit and shall be insulated to retain heat. Heaters shall be in proper working order whenever the engine is in use.

192.15(7) (7) Cabs shall be supplied with a drinking cup dispenser with a supply of cups. At least one gallon of sanitary water from a water cooler or sealed containers of water from a refrigerated cooler shall be in the cab at the time of departure from the initial terminal.

192.15(8) (8) Each cab used in train service more than 25 miles from an initial terminal shall be equipped with a suitable retention toilet facility. If locomotives are operated in multiple units only the control unit needs to comply with the toilet facility requirement. All toilet facilities shall be sanitary and operational when placed in service at the initial terminal.

192.15(9) (9) Each cab shall be in a clean and sanitary condition when placed in service.

192.15(10) (10) A cab used in train service shall be equipped with a speedometer functioning accurately within 3 miles per hour. If locomotives are operated in multiple units only the control unit needs to comply with the speedometer requirement.

192.15(11) (11) Engines shall be equipped with whistles or horns mounted to face the direction in which the engine is moving and placed to emit a warning sound at a sound level which accords with established practices to warn employees and the public of the engine's approach.

192.15(12) (12) All cabs shall be equipped with at least one portable foam, dry chemical or carbon dioxide type fire extinguisher with a minimum capacity of 1-1/4 gallon or 5 pounds. The extinguisher shall be placed in a readily accessible location and shall be effectively maintained.

192.15(13) (13) If a failure of required equipment or standards of maintenance, as set forth under this section, occurs after an engine has commenced a trip or tour of duty in service, it shall be corrected at the first point at which maintenance supplies are available, or, in case of repairs, prior to the next assignment.

192.15(14) (14) If in any particular case any exemption from any requirement of this section is deemed necessary by a carrier, the office shall consider the application of the carrier for exemption and may grant the exemption when accompanied by a full statement of the conditions existing and the reasons for the exemption. Any exemption so granted shall be limited to the particular case specified and shall be limited to a stated period of time.

192.15(15) (15) Compliance with this section shall be accomplished within 5 years of November 17, 1977. The requirements stated in this section shall be deemed complied with by equipment or standards or maintenance equal or superior to those prescribed in this section.

192.15 History History: 1977 c. 155; 1981 c. 347 s. 80 (1); 1993 a. 16, 123.



192.17 Arrest of passenger; police power of conductors.

192.17  Arrest of passenger; police power of conductors. If it shall become necessary for the protection of the passengers on any railroad car from the violent, abusive, profane or indecent language or conduct of any passenger, the conductor may arrest such passenger and keep the passenger in the baggage car or some other safe and secure place on such train until its arrival at some usual stopping place, when the passenger may be put off the train and given into the custody of some officer for prosecution; and for this purpose conductors, while in charge of trains, may exercise the powers of sheriffs.

192.17 History History: 1993 a. 482.



192.25 Railroad train crews.

192.25  Railroad train crews.

192.25(1) (1) In this section:

192.25(1)(a) (a) "Certified railroad locomotive engineer" means a person certified under 49 CFR 240 as a train service engineer, locomotive servicing engineer or student engineer.

192.25(1)(b) (b) "Qualified railroad trainman" means a person who has successfully completed a railroad carrier's training program and passed an examination on railroad operation rules.

192.25(2) (2) No person operating or controlling any railroad, as defined in s. 85.01 (5), may allow the operation of any railroad train or locomotive in this state unless the railroad train or locomotive has a crew of at least 2 individuals. One of the individuals shall be a certified railroad locomotive engineer. The other individual shall be either a certified railroad locomotive engineer or a qualified railroad trainman. A certified railroad locomotive engineer shall operate the control locomotive at all times that the railroad train or locomotive is in motion. The other crew member may dismount the railroad train or locomotive when necessary to perform switching activities and other duties in the course of his or her job.

192.25(3) (3)

192.25(3)(a)(a) The office, by rule, may grant an exception to sub. (2) if the office determines that the exception will not endanger the life or property of any person.

192.25(3)(b) (b) Subsection (2) does not apply to the extent that it is contrary to or inconsistent with a regulation or order of the federal railroad administration.

192.25(4) (4) Any person who violates sub. (2) may be required to forfeit not less than $25 nor more than $100 for a first offense, not less than $100 nor more than $500 for a 2nd offense committed within 3 years, and not less than $500 nor more than $1,000 for a 3rd offense committed within 3 years.

192.25 History History: 1997 a. 42.

192.25 Annotation This section is preempted by federal law except to the extent that sub. (2) prohibits over-the-road train operation unless there is a train crew of at least 2. However over-the-road operations may also be exempted by specific agreement between the Federal Railway Administration and an individual railroad. Burlington Northern and Santa Fe Railway Co. v. Doyle, 186 F.3d 790 (1999).



192.27 Connecting tracks and switching.

192.27  Connecting tracks and switching.

192.27(1) (1) When the track of a railway corporation crosses the track of any other railway corporation at grade, or when their tracks and right-of-way are adjacent, except in counties having a population of at least 150,000, the corporations shall, within 60 days after a written request of the office or the council or board of the city, town or village within which the tracks so cross or are adjacent, make a track connection within such town, city or village to afford reasonable and proper facilities for the interchange of traffic between their respective lines for forwarding and delivering freight, and the expense thereof shall be borne equally by those corporations, unless otherwise ordered by the office.

192.27(2) (2) Any railroad corporation neglecting or refusing to comply with the provisions of this section shall forfeit not less than $25 nor more than $100 for each offense. Each day that the violation continues shall constitute a separate offense.

192.27 History History: 1981 c. 347 s. 80 (1); 1993 a. 16, 123; 1997 a. 254.



192.29 Train bells and crossing signs at street and highway crossings.

192.29  Train bells and crossing signs at street and highway crossings.

192.29(3)(3)  Bell to ring, municipal authority.

192.29(3)(a)(a) No railroad train or locomotive shall run over any public traveled grade crossing within any city or village, except where gates are operated, or a flagman is stationed, unless the engine bell shall be rung continuously within 330 feet of the crossing and until the crossing is reached.

192.29(3)(b) (b) Flagmen or gates shall be placed and maintained, or such mechanical safety appliances shall be installed upon such public traveled grade crossings in villages and cities as the city or village authorities and the railroad company may by agreement decide; such agreement may include the apportionment of the cost of installation of such mechanical devices.

192.29(4) (4) Highways; bell. No railroad train or locomotive shall run over any public traveled grade highway crossing outside of the limits of municipalities unless the engine bell shall be rung continuously from 1,320 feet before the crossing until the crossing is reached. But the office may order that the ringing of the bell as required by this subsection shall be omitted at any crossing.

192.29(5) (5) Railroad crossing and yield signs.

192.29(5)(a)(a) Wherever its track crosses a public highway or street, every railroad corporation shall maintain on each side of the track a highway-rail-grade crossing sign, commonly known as a crossbuck sign, that conforms with the manual of uniform traffic control devices adopted by the department under s. 84.02 (4) (e).

192.29(5)(b) (b) No later than July 1, 2007, at every railroad crossing at which a railroad corporation is required to maintain a sign described in par. (a) and that is not controlled by a gate, automatic signal, or official stop sign, the railroad corporation shall install and maintain, below the sign described in par. (a), a yield sign that conforms with the manual of uniform traffic control devices adopted by the department under s. 84.02 (4) (e).

192.29 History History: 1977 c. 29 ss. 1654 (8) (b), (9) (e), 1656 (43); 1977 c. 116; 1981 c. 347 s. 80 (1); 1993 a. 16, 123; 1997 a. 254; 2005 a. 95, 179.



192.292 Trains obstructing highways.

192.292  Trains obstructing highways. It shall be unlawful to stop any railroad train, locomotive or car upon or across any highway or street crossing, outside of cities, or leave the same standing upon such crossing longer than 10 minutes, except in cases of accident; and any railroad company that shall violate this section shall be liable to a fine of not more than $500 or any officer of such company responsible for the violation shall be liable to imprisonment of not more than 15 days.

192.292 History History: 2005 a. 179.



192.295 Willful neglect of railroad employees.

192.295  Willful neglect of railroad employees. Any officer, agent, conductor, engineer or employee of any railroad company operating within this state who willfully neglects or omits to ring or cause to be rung the bell on the engine of any train of cars or on an engine alone, as required by s. 192.29 (3) and (4), shall forfeit $100.

192.295 History History: 1983 a. 501; 2005 a. 179.



192.31 Telltales over railroads.

192.31  Telltales over railroads.

192.31(1) (1)

192.31(1)(a) (a) Telltales shall not be required except to the extent required under federal law and except as provided in par. (b).

192.31(1)(b) (b) If the office finds that the absence of a telltale would create an unreasonable risk of harm to the public or a railroad employee on a railroad not under the jurisdiction of the federal railroad administration, the office may enter an order requiring the installation of a telltale. A telltale shall be ordered by the office according to the hearing procedure provided under sub. (4).

192.31(2) (2) The office may determine the materials for and the construction and placing of such telltales.

192.31(3) (3) After December 31, 1993, no overhead structure shall be constructed or reconstructed, not including ordinary repairs necessary for maintenance, which shall have a vertical clearance of less than 23 feet above the top of rail, except as provided in sub. (4).

192.31(4) (4) Upon finding that any such structure will not imperil life or limb, and that the public interest requires or permits such structure to be constructed or reconstructed otherwise than as permitted by sub. (3), the office may exempt such structure from such provision. Such findings shall be made only upon written application, setting forth fully the grounds therefor and shall be made only after public hearing held upon notice to all interested parties except that, if no objection is filed with the office within 20 days of the notice, the office may require the installation of a telltale without hearing. The findings and order requiring the installation of a telltale shall be in writing and contain complete provisions and requirements as to the vertical clearance to be maintained in such construction or reconstruction. Such structure shall be constructed or reconstructed only in compliance with such order.

192.31(5) (5) Prior to July 1, in each year every corporation operating a railroad within the state shall file with the office a verified statement showing the location of every such bridge or other structure over any of its tracks at a height of less than 23 feet above the top of rail, together with a statement showing whether or not the provisions of this section have been fully complied with.

192.31(6) (6) An employee of a railroad corporation who is injured by or because of the existence of any bridge, or other structure over, above or across any of the tracks of said railroad at a height less than that provided in this section, which has not been protected by telltales, shall not be considered to have assumed the risk of such injury, although the employee continues in the employ of such corporation after the existence of such unguarded structure has been brought to the employee's knowledge.

192.31 History History: 1981 c. 347 s. 80 (1); 1983 a. 192; 1993 a. 16, 123, 482; 2005 a. 179.



192.32 Trespassing on railroad.

192.32  Trespassing on railroad.

192.32(1) (1) No person, other than a licensee, authorized newspaper reporter or person connected with or employed upon the railroad, may walk, loiter or be upon or along the track of any railroad. The provisions of this subsection shall not be construed to do any of the following:

192.32(1)(a) (a) To interfere with the lawful use of a public highway by any person.

192.32(1)(b) (b) To prevent any person from driving across any railroad from one part of that person's land to another part thereof.

192.32(1)(d) (d) To interfere with the use of the right-of-way or track by any person in connection with, either directly or indirectly, the shipping, loading or unloading of freight, seeking employment, the investigation or securing of evidence with respect to any accident or wreck or in conducting or transacting any other business for or with the railroad.

192.32(1)(e) (e) To interfere with the entry of any employee during or on account of labor disputes by employees.

192.32(2) (2) Each railroad corporation shall post notices containing substantially the provisions and penalties of this section, in one or more conspicuous places in or about each railroad station.

192.32 History History: 1993 a. 482, 490; 1997 a. 254; 2001 a. 38; 2005 a. 179.



192.321 Getting on and off cars.

192.321  Getting on and off cars. Any person who shall get upon, attempt to get upon, cling to, jump or step from any railroad car or train while the same is in motion shall forfeit not less than $100 nor more than $200, provided that this section shall not apply to the employees of any railroad company.

192.321 History History: 2005 a. 179.



192.324 Railroad bridges to be safe for employees.

192.324  Railroad bridges to be safe for employees. Whenever a complaint is lodged with the office by any person to the effect that a railroad bridge because of its style of construction does not have walks or railings and for that reason is dangerous to the life and limb of railroad employees and the safety of such employees requires the alteration so as to provide for such walks and railings of such bridge, the office shall give notice to the party in interest, other than the complainant, of the filing of the complaint and furnish such party with a copy thereof, and order a hearing thereon, in the manner provided for hearings in s. 195.31. The office may proceed in a similar manner in the absence of a complaint when, in the opinion of the office, the safety of railroad employees requires the alteration of a railroad bridge. After the hearing, the office shall determine what alteration, if any, of such bridge, shall be made. The expense of such alteration shall be borne by the railroad company.

192.324 History History: 1977 c. 29 s. 1654 (9) (e); 1981 c. 347 s. 80 (1); 1993 a. 16, 123.



192.327 Motor vehicles of railroads used to transport its employees.

192.327  Motor vehicles of railroads used to transport its employees.

192.327(1)(1) As used in this section, unless the context requires otherwise:

192.327(1)(b) (b) "Motor vehicle" means any vehicle which is self-propelled.

192.327(1)(c) (c) "Owner" means any person having the lawful use or control of a motor vehicle as holder of the legal title of the motor vehicle or under contract or lease or otherwise.

192.327(1)(d) (d) "Place of employment" means that location where one or more workers are actually performing the labor incident to their employment.

192.327(1)(e) (e) "Worker" means an individual employed for any period in any work for which the individual is compensated, whether full or part time.

192.327(2) (2) Every motor vehicle provided by a railroad company and used to transport one or more workers to and from their places of employment or during the course of their employment shall be operated by a driver who satisfies the minimum standards for drivers established by the department.

192.327(3) (3) The office shall make and enforce reasonable rules relating to motor vehicles used to transport workers to and from their places of employment or during the course of their employment.

192.327(4) (4) Before formulating such rules, the office shall conduct hearings under ch. 227 and invite the participation of interested groups. These groups may make suggestions relating to the minimum standards to be embodied in the rules. The office may consider the suggestions prior to the issuance of any rules.

192.327(5) (5) The office may amend the rules at any time upon its own motion after due notice to interested parties.

192.327(6) (6) The office may, in enforcing the rules, inspect any motor vehicle used to transport workers to and from their places of employment or during the course of their employment. Upon request of the office, the department shall direct its traffic officers to assist the office in those inspections.

192.327(7) (7) Whenever the office finds that a motor vehicle used to transport workers to and from their places of employment or during the course of their employment violates any provision of the rules, the office shall make, enter and serve upon the owner of the motor vehicle such order as may be necessary to protect the safety of workers transported in the motor vehicle.

192.327(8) (8) Any railroad company willfully failing to comply with an order issued under sub. (7), may be fined not to exceed $500.

192.327 History History: 1977 c. 29 ss. 1299, 1654 (7) (a), (e), (9) (e); 1981 c. 347 s. 80 (1); 1993 a. 16, 123, 482.



192.33 Fences, cattle guards, crossings.

192.33  Fences, cattle guards, crossings.

192.33(1) (1) Subject to s. 190.09, every corporation operating any railroad shall erect and maintain on both sides of its railroad, depot grounds excepted, sufficient fences with openings or gates or bars therein, and suitable and convenient farm crossings for the use of the occupants of the lands adjoining and shall maintain cattle guards at all highway crossings, outside of municipalities, and connect their fences therewith. This section shall not apply to that part of the railroad where sidetracks or switch tracks are used in cities of the 1st class.

192.33(2) (2) All fences and cattle guards required under sub. (1) shall be made within one month from the time of commencing to operate the railroad right-of-way, so far as operated. Until the required fences and cattle guards are made, the railroad corporation owning or operating the right-of-way shall be liable for all damages done to domestic animals, or persons on the right-of-way, occasioned in any manner, in whole or in part, by the want of the required fences or cattle guards. After the required fences and cattle guards are constructed the railroad conformations liability shall not extend to damages occasioned in part by contributory negligence, nor to defects existing without negligence on the part of the corporation or its agents.

192.33(3) (3) The sufficiency of fences shall be determined according to ch. 90; but nothing in this section shall render any fence insufficient which was a legal or sufficient fence when built.

192.33(4) (4) No fence shall be required in places where ponds, lakes, watercourses, ditches, hills, embankments or other sufficient protection renders a fence unnecessary to prevent domestic animals from straying upon the right-of-way.

192.33(5) (5) The maintenance of cattle guards may be omitted by the railroad company with the written consent of the office specifying the particular crossings.

192.33 History History: 1981 c. 347 s. 80 (1); 1993 a. 16, 123, 490; 1997 a. 254; 2005 a. 179.

192.33 Annotation A trespasser was not a member of the class protected by this section. Anderson v. Green Bay & Western Railroad, 99 Wis. 2d 514, 299 N.W.2d 615 (Ct. App. 1980).

192.33 Annotation "Farm crossings" are not limited to farms, but are all crossings used by occupants of land rather than highway crossings and entail limited private use for which safeguards are unnecessary. Sixmile Creek Associates Inc. v. Chicago & North Western Transportation Co. 178 Wis. 2d 237, 504 N.W.2d 348 (Ct. App. 1993).

192.33 Annotation There is no obligation to maintain a fence on a railroad right-of-way when it is being used as a recreational trail and not to operate a railroad. May v. Tri-County Trails Commission, 220 Wis. 2d 729, 583 N.W.2d 878 (Ct. App. 1998), 97-0588.



192.34 Fences; complaint of insufficient; hearing; order.

192.34  Fences; complaint of insufficient; hearing; order. Upon complaint by the owner or occupant of any land contiguous to the right-of-way of any railroad that the railroad company operating the line has failed to construct or keep in good repair fences along its right-of-way opposite to the complainant's land as required under s. 192.33, the office shall proceed on the complaint in the manner provided in s. 195.04. If it shall appear that the complaint is well founded, the office may order and direct the railroad company to repair the complained of fences so that the fences will be sufficient or to construct legal fences.

192.34 History History: 1981 c. 347 s. 80 (1); 1993 a. 16, 123; 1997 a. 254.



192.35 Interference with fences; trespassers on track.

192.35  Interference with fences; trespassers on track.

192.35(1)(1) Any person who does any of the following shall forfeit not less than $10 nor more than $50 and, in addition, be liable to the party injured for all damages resulting from the act or omission:

192.35(1)(a) (a) Willfully takes down, opens or removes any railroad fence, cattle guard or crossing, in whole or in part.

192.35(1)(b) (b) Allows a railroad fence, cattle guard or crossing to be taken down, opened or removed.

192.35(1)(c) (c) Having lawfully taken down bars or opened gates in a railroad fence for the purpose of passing through the fence, does not immediately replace the bars or close the gate.

192.35(2) (2) Any person who without the consent of the party owning or having control of the road rides, leads or drives any horse or other animal upon a fenced railroad right-of-way, or who rides, leads or drives any horse or team lengthwise of an unfenced railroad track, other than at the farm crossings or upon depot grounds or where the track is laid along or across a public highway shall, for each occurrence, forfeit not more than $10, to the party owning or having control of the railroad right-of-way, and shall also pay all damages that shall be sustained by the aggrieved party.

192.35 History History: 1997 a. 254.



192.36 Fences, occupant of land may build or repair.

192.36  Fences, occupant of land may build or repair.

192.36(1)(1) Whenever a railroad corporation fails to build or repair any fence, which the law requires it to erect, the owner or occupant of the land adjoining may, between April 1 and October 1, give notice in writing to the railroad corporation to build the fence within 60 days, or repair the fence within 30 days, after service of the notice.

192.36(2) (2) The notice under sub. (1) shall describe the land on which the fence is required to be built or repaired. Service of the notice may be made by delivering the notice to any station agent of the railroad corporation.

192.36(3) (3) In case the railroad corporation fails to build or repair the fence within the required time, the owner or occupant of the adjoining land may build or repair the fence and recover from the railroad corporation the cost of building or repairing with interest at the rate of 1 percent per month from the time that the fence shall have been built or repaired.

192.36 History History: 1997 a. 254; 2009 a. 177.



192.37 Fences, farm crossings; railroads to provide.

192.37  Fences, farm crossings; railroads to provide.

192.37(1)(1) Whenever any corporation operates a railroad through enclosed lands and fails to construct the fences, farm crossings or cattle guards required by law, proper for the use of the enclosed lands, the owner or occupant of the lands may give notice to the railroad corporation of its failure to construct the necessary fences, farm crossings and cattle guards on the owner's or occupant's enclosed lands.

192.37(2) (2) The notice under sub. (1) shall meet all of the following requirements:

192.37(2)(a) (a) It shall be in writing, signed by the owner or occupant of the enclosed lands.

192.37(2)(b) (b) It shall contain a description of the owner's or occupant's enclosed lands.

192.37(2)(c) (c) It shall be served in the manner provided for the service of summons in the circuit court.

192.37(3) (3) If a railroad corporation, after being notified under this section, neglects for 3 months to construct the necessary fences, farm crossings and cattle guards on the lands described in the notice, it shall be liable to pay to the owner or occupant of the described lands $10 for each day after the expiration of the 3 months until the necessary fences, farm crossings and cattle guards are constructed. No time between November 1 and April 1 shall be included in the calculation of the 3-month period under this subsection.

192.37 History History: 1993 a. 482; 1997 a. 254.



192.38 Contracts not affected.

192.38  Contracts not affected. Sections 192.33 to 192.37 shall not affect any contract entered into between any railroad corporation and the proprietors and occupants of lands adjoining for the construction and maintenance of gates, bars, cattle guards and railroad crossings.



192.43 Liability of carrier of passengers made absolute.

192.43  Liability of carrier of passengers made absolute. No contract, receipt, rule, or regulation shall exempt any corporation or person engaged in transporting persons for hire, within this state, from the liability of a common carrier, or carrier of passengers, which would exist had no contract, receipt, rule, or regulation, been made.



192.44 Fires; railroad liability; action for damages.

192.44  Fires; railroad liability; action for damages.

192.44(1)(1) Each railroad corporation owning or operating a railroad shall be liable to the owner of property injured or destroyed by fire communicated directly or indirectly by locomotives in use upon such railroad, or by the burning of grass, weeds or rubbish on the right of way by employees of such corporation; and such railroad corporation may procure insurance in its own behalf for its protection against such liability.

192.44(2) (2) To recover such damages, it shall only be necessary for the owner to prove the loss of or injury to the owner's property, and that the fire originated in the manner hereinbefore stated.

192.44 History History: 1993 a. 482.



192.47 Railroad police; oath; powers.

192.47  Railroad police; oath; powers. Any railway company may, at its own expense, appoint and employ railroad police officers at the stations or other places on the line of its road within this state as it deems necessary for the protection of its property and the preservation of order on its premises and in and about its cars, depots, depot grounds, yards, buildings or other structures. Each police officer shall take an oath to support the constitution of the United States and claiming to be a citizen of the United States and shall file it with the office. Each police officer shall, when on duty, wear a shield furnished by the company bearing the words "Railroad Police" and the name of the company. These police officers may arrest, with or without warrant, any person who in their presence commits upon the premises of the company or in or about its cars, depots, depot grounds, yards, buildings or other structures any offense against the laws of this state or the ordinances of any town, city or village, and shall also have the authority of sheriffs in regard to the arrest or apprehension of these offenders in or about the premises or appurtenances. In case of the arrest, by a railroad police officer, of any person without warrant the officer shall immediately take the offender before a judge having jurisdiction and make complaint against the offender. Every railway company shall be responsible for the acts of its police officers.

192.47 History History: 1981 c. 347; 1985 a. 135; 1993 a. 16, 123.



192.52 Terminals and shops, removal.

192.52  Terminals and shops, removal.

192.52(1) (1)

192.52(1)(a) (a) The term "shops" shall mean and embrace plants and locations where railroads engage in the general work of repairing, painting, overhauling or constructing locomotives, cars, coaches and other rolling stock and appurtenances thereto.

192.52(1)(b) (b) The word "terminal" as employed in this section shall mean where trains are customarily and normally made up, or where train and engine crews on through trains are normally and customarily changed on the main line of any railroad operating in this state.

192.52(3) (3) No railroad company operating in this state shall remove its shops from the place where the same are now located to any other point within or without this state or permanently close any shops in this state without first having secured the consent and permission of the office for such removal, after due notice and public hearing, and in all other respects as provided for hearings in ch. 195. The office shall render its decision within 30 days after such hearing.

192.52(4) (4) No railroad company operating in this state shall remove or transfer its terminals or permanently close any terminals in this state without the permission or consent of the office after due hearing had on the matter, in compliance with ch. 195.

192.52(5) (5) Before any railroad company operating in this state shall make any removal or transfer of shops or terminals or abandons the same, it shall file notice of intention so to do with the office, and the office shall have the power to investigate whether such proposed removal, transfer or abandonment, as the case may be, is in the public interest and is not unreasonable or unfair as to the employees of such railroad company. No such removal or transfer shall be made during such investigation, or thereafter, if the office finds such removal, transfer or abandonment is not in the public interest or is unreasonable or unfair as to the employees of such railroad.

192.52 History History: 1971 c. 164 s. 88; 1977 c. 29 s. 1654 (9) (e); 1981 c. 347 s. 80 (1); 1983 a. 189; 1993 a. 16, 123; 2005 a. 179.



192.53 Railroad track clearance.

192.53  Railroad track clearance.

192.53(1) (1) Except as otherwise provided in this section, no building or loading platform shall be constructed nor shall any addition to or reconstruction of an existing building or loading platform, excluding ordinary repairs necessary for maintenance, be made that shall have a horizontal clearance of less than 8 feet 6 inches between it and the center line of any railroad track. The same clearance shall be maintained between the center line of the railroad track and any material used in and about the construction of any such building or loading platform.

192.53(2) (2) Platforms at passenger stations used for loading and unloading passengers, baggage, mail and express may be constructed and maintained as follows:

192.53(2)(a) (a) A platform that is not higher than 4 inches above the top of the rail shall be not less than 4 feet 6 inches from the center line of the adjacent track.

192.53(2)(b) (b) A platform that is more than 4 inches but not higher than 8 inches above the top of the rail shall be not less than 5 feet one inch from the center line of the adjacent track.

192.53(2)(c) (c) A platform that is more than 8 inches but not higher than one foot 9 inches above the top of the rail shall be not less than 6 feet from the center line of the adjacent track.

192.53(2)(d) (d) A platform that is higher than one foot 9 inches above the top of the rail of a main track shall be not less than 8 feet from the center line of the main track.

192.53(3) (3)

192.53(3)(a)(a) Notwithstanding par. (b), high platforms for handling baggage, mail, express and freight to and from cars on other than main tracks, where an unobstructed working space at ground level is maintained on the opposite side of the track from the platform, which have a face or edge at least 5 feet 8 inches from the center line of such track, which were in existence on July 1, 1949, may be maintained.

192.53(3)(b) (b) No platform of the type described in par. (a) may be constructed which provides a clearance of less than 6 feet 4 inches between the face or edge thereof and the center line of any such track or which is more than 5 feet above top of rail level.

192.53(4) (4)

192.53(4)(a)(a) Upon finding that any structure that is subject to the provisions of this section will not imperil life or limb, and that the public interest requires or permits the structure to be constructed or reconstructed otherwise than as permitted by the provisions of this section, the office may exempt the structure from the provisions of this section.

192.53(4)(b) (b) The office shall make the findings described in par. (a) only upon written application to it to exempt the construction or reconstruction of a structure from the requirements of this section, setting forth fully the grounds therefor, and only after public hearing held upon notice to all interested parties except that, if no objection is filed with the office within 20 days of the notice, the office may authorize the exemption without hearing. The office's findings and order granting the exemption shall be in writing and shall contain complete provisions and requirements as to the horizontal clearance to be maintained in the construction or reconstruction. The structure shall be constructed or reconstructed only in compliance with the office's order.

192.53(5) (5)

192.53(5)(a)(a) Except as otherwise provided in this section and subject to the power of the office to make exceptions to this section in a manner similar to the power given it in sub. (4), no railroad or shipper may do any of the following:

192.53(5)(a)1. 1. Place or construct, within 8 feet 6 inches of the center line of any railroad track, any retaining walls, fences, signs, stand pipes, conveyors, or any other like obstruction, except railroad bridges, switch stands, mail cranes, coal, ice and water stations, intertrack fences and signals and other necessary interlocking mechanisms

192.53(5)(a)2. 2. Permit, within 8 feet 6 inches of the center line of any railroad track, the accumulation of any rubbish, waste or material of any sort, except material used for repair or construction work by the railroad company.

192.53(5)(b) (b) The intent of this subsection is to afford proper clearance between railroad cars and obstructions and to promote the safety of railroad employees in switching cars.

192.53(6) (6) Any railroad or shipper to which this section applies, who violates any provision of this section or who fails, neglects or refuses to obey any lawful order made by the office under this section, shall forfeit not less than $100 nor more than $200.

192.53 History History: 1981 c. 347 s. 80 (1); 1993 a. 16, 123; 1997 a. 254; 2005 a. 179.



192.54 General penalty for this chapter.

192.54  General penalty for this chapter. If any railroad corporation, its officers, agents or servants violate or fail to comply with any provision of this chapter the corporation shall, for every violation or failure, unless some other penalty is specifically provided, forfeit not less than $10 nor more than $1,000, and be liable to the person injured for all damages sustained thereby.

192.54 History History: 1981 c. 390; 1995 a. 225.



192.55 Special penalties for this chapter.

192.55  Special penalties for this chapter.

192.55(5) (5) Any corporation or person operating a railroad that shall fail to erect the telltales required by s. 192.31 for the space of 60 days after notice from the office requiring such erection shall forfeit not less than $50 nor more than $100, and each 20 days' delay thereafter in erecting such telltales shall be a separate offense.

192.55(6) (6) Any person violating s. 192.32 shall forfeit not less than $100 nor more than $200.

192.55(7) (7) Any railroad which violates s. 192.15 shall forfeit to the state $100 for each violation and each day that the violation continues shall be deemed a separate offense.

192.55 History History: 1971 c. 306; 1973 c. 154; 1977 c. 155; 1981 c. 347 s. 80 (1); 1983 a. 501; 1993 a. 16, 123; 2005 a. 179.



192.56 Abandoning of railroad stations.

192.56  Abandoning of railroad stations.

192.56(1) (1) It is unlawful for any railroad company owning or operating any railroad in whole or in part in this state, to abandon any station in any town, village or city on its line of railroad, within this state, or to remove the depot therefrom, or to withdraw agency service therefrom, without first obtaining from the office an order authorizing such action.

192.56(2) (2) At a station where agency service is provided the application to the office for such authorizing order shall set forth the facts showing the necessity for such action by the railroad company, and if the office finds that the application is sufficient presumptively to justify the order prayed for, it shall enter an order fixing the time and place of hearing on the application, which time shall not be less than 20 days after the posting provided for in sub. (3).

192.56(3) (3) Notice of the time and place of the hearing and of the purpose thereof shall be given, by the office, by posting the notice in 5 conspicuous places in the town or village.

192.56(4) (4) Any public body, or citizen, or group of citizens affected may appear at said hearing and prior to or at said hearing, file objections to the granting of the order prayed for.

192.56(5) (5) The hearing shall be held as other hearings before the office are held as far as applicable. The office may dismiss the application or may grant it in whole or in part and under such conditions as it may deem equitable.

192.56(6) (6) At a station where no agency service is provided, the application to the office for such authorizing order shall set forth the facts showing the necessity for such action by the railroad company. Notice of proposed removal or abandonment shall be given by the office by posting notice in 5 conspicuous places in the town or village concerned; and if within 20 days after the posting of notice no objections in writing are filed with the office by persons directly affected, an order authorizing the abandonment of the station may be issued by the office. If such objections to the granting of the order are filed with the office, the office shall proceed to hold a hearing in the matter as provided in subs. (4) and (5).

192.56 History History: 1973 c. 157, 333; 1977 c. 29 s. 1654 (9) (e); 1977 c. 203; 1981 c. 347 s. 80 (1); 1993 a. 16, 123.



192.73 Sale of abandoned rail property after release by state.

192.73  Sale of abandoned rail property after release by state.

192.73(1)(1)  Definitions. In this section:

192.73(1)(a) (a) "Abandoned rail property" means rail property that is determined to be abandoned as provided in s. 85.09 (3).

192.73(1)(b) (b) "Condemnation commission" means the office of the commissioner of condemnation under s. 32.08 for the county in which abandoned rail property is located.

192.73(1)(c) (c) "Lessee" means a person occupying abandoned rail property under a lease.

192.73(1)(d) (d) "Owner" means a person that owns abandoned rail property but "owner" does not include any of the following:

192.73(1)(d)1. 1. A railroad operating as a common carrier in this state on May 11, 1990.

192.73(1)(d)2. 2. A railroad corporation that owns a controlling interest on May 11, 1990, in a railroad operating as a common carrier in this state.

192.73(1)(d)3. 3. A railroad corporation that is under common control on May 11, 1990, with a railroad operating as a common carrier in this state.

192.73(1)(e) (e) "Rail property" has the meaning given in s. 85.01 (3).

192.73(2) (2) Right of lessee to acquire.

192.73(2)(a)(a) If the department determines not to acquire abandoned rail property under s. 85.09 (4) and issues a release of its first right to acquire the property under s. 85.09 (2), an owner may not sell or offer to sell abandoned rail property to a person other than the lessee of the abandoned rail property unless the owner first offers to sell that property to the lessee under this subsection.

192.73(2)(b) (b) The owner shall send by certified mail a written offer to sell abandoned rail property at a fair market price to the lessee of that property. The lessee relinquishes the right to acquire abandoned rail property under this section if it does not respond to the offer by certified mail within 60 days after receipt of the offer to sell.

192.73(2)(c) (c) If the owner and the lessee do not agree on a purchase price within 60 days after the lessee's response, the lessee or the owner may request that the condemnation commission determine the fair market value for the abandoned rail property. The condemnation commission shall determine the fair market value for the abandoned rail property on the basis of 3 independent appraisals. The owner and the lessee shall each select one appraiser and shall pay the cost of that appraisal. The condemnation commission shall select one appraiser and shall divide the cost of the appraisal equally between the owner and the lessee. The condemnation commission shall inform the owner and lessee by certified mail of its determination of the fair market value for the abandoned rail property.

192.73(2)(d) (d) Within 30 days after receipt of the determination, the lessee shall notify the owner if the lessee agrees to purchase the abandoned rail property at its fair market value. If the lessee agrees to purchase, the owner shall sell the abandoned rail property to the lessee at its fair market value.

192.73 History History: 1989 a. 336.



192.80 Full crew employee rights.

192.80  Full crew employee rights. No employee of a railroad operating in this state on May 20, 1972, shall be discharged, laid off, furloughed, removed from train or engine service, reduced in monthly earnings, transferred without the employee's approval or reduced in rank or classification, because of the repeal of s. 192.25, 1969 stats., s. 192.26, 1969 stats., s. 192.55 (4), 1969 stats., and s. 195.03 (21), 1969 stats., by chapter 306, laws of 1971. A transferred employee shall be reimbursed by the employee's employer for the employee's moving expenses, including loss on sale of home. The rights granted to the employees under this section shall be binding on the railroads and shall be part of and shall have the same force and effect as the collective bargaining agreements between the employee organizations and the railroads. Any employee who recovers from a railroad upon litigation brought to enforce the employee's rights under this section shall be reimbursed by the employee's employer for all reasonable attorney fees necessarily incurred thereby.

192.80 History History: 1971 c. 306; 1987 a. 403 s. 256; 1993 a. 482, 490.

192.80 Annotation This section does not conflict with any federal law. In re Chicago, Milwaukee, St. Paul & Pacific Railroad Co. 852 F.2d 960 (1988).

192.80 Annotation When a dispute between a railroad and union involved the interpretation of contract terms as to which both of the contending interpretations were reasonable the dispute should be settled by the compulsory arbitration procedures of the railway labor act and not by the federal court. United Transportation Union v. Burlington Northern Inc. 382 F. Supp. 896 (1974).

192.80 Annotation Because the railway labor act did not preempt this section, the federal court had no jurisdiction. Fricke v. Chicago, Milwaukee, St. Paul and Pacific Railroad Co. 563 F. Supp. 311 (1983).






193. Unincorporated cooperative associations.

193.001 Citation.

193.001  Citation. This chapter may be cited as the "Wisconsin Cooperative Associations Act."

193.001 History History: 2005 a. 441.



193.005 Definitions.

193.005  Definitions. Unless the context requires otherwise, in this chapter:

193.005(2) (2) "Address" means mailing address and, in the case of a registered address, means the mailing address and the actual office location, which may not be a post office box.

193.005(2m) (2m) "Affiliate," when used in reference to any person, means another person who controls, is controlled by, or is under common control with the person.

193.005(3) (3) "Alternative Ballot" means a method of voting, prescribed by the board in advance of the vote, that permits a vote to be cast electronically, telephonically, via the Internet, or by any similar means which reasonably allows members the opportunity to vote.

193.005(3m) (3m) "Allocation unit" means a separate business unit of a cooperative.

193.005(4) (4) "Articles" means the articles of organization of a cooperative.

193.005(5) (5) "Association" means an organization conducting business on a cooperative plan under the laws of any state.

193.005(6) (6) "Board" means the board of directors of a cooperative.

193.005(7) (7) "Business entity" means a cooperative, corporation, limited liability company, association, firm, or partnership operated for profit and organized under a law other than a law of this state.

193.005(9) (9) "Cooperative" means an association organized under this chapter conducting business on a cooperative plan as provided under this chapter.

193.005(9m) (9m) "Department" means the department of financial institutions.

193.005(10) (10) "Domestic business entity" means a business entity organized under the laws of this state.

193.005(11m) (11m) "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities.

193.005(11p) (11p) "Electronic signature" means an electronic sound, symbol, or process, attached to or logically associated with a writing and executed or adopted by a person with intent to authenticate the writing.

193.005(12) (12) "File with the department" means to deliver to the department a document meeting the applicable requirements of this chapter, signed and accompanied by any required filing fee.

193.005(13) (13) "Foreign business entity" means a business entity that is organized under the laws of another state or the United States.

193.005(14) (14) "Foreign cooperative" means a foreign business entity organized to conduct business on a cooperative plan consistent with this chapter or ch. 185.

193.005(15) (15) "Member" means a person reflected on the books of the cooperative as the owner of governance rights of a membership interest of the cooperative. The term includes patron and nonpatron members.

193.005(16) (16) "Membership interest" means a member's interest in a cooperative, consisting of a member's financial rights, a member's right to assign financial rights, a member's governance rights, and a member's right to assign governance rights. The term includes patron membership interests and nonpatron membership interests.

193.005(17) (17) "Members' meeting" means a regular or special members' meeting.

193.005(18) (18) "Nonpatron member" means a member who holds a nonpatron membership interest.

193.005(19) (19) "Nonpatron membership interest" means a membership interest that does not require the holder to conduct patronage business for or with the cooperative to receive financial rights or distributions.

193.005(20) (20) "Patron" means a person or entity who conducts patronage with the cooperative.

193.005(21) (21) "Patronage" means transactions or services done for or with a cooperative as defined by the cooperative.

193.005(22) (22) "Patron member" means a member holding a patron membership interest.

193.005(23) (23) "Patron membership interest" means a membership interest requiring the holder to conduct patronage for or with the cooperative, as specified by the cooperative, to receive financial rights or distributions.

193.005(24) (24) "Sign" means to execute or adopt a manual, facsimile, conformed, or electronic signature or any symbol with intent to authenticate a writing and, with respect to a document required under this chapter to be filed with the department, with authority to do so under this chapter and under the articles, bylaws, or a resolution approved by the directors or members.

193.005(25) (25) "Writing" means information that is inscribed on a tangible medium or that is stored in an electronic or other intangible medium and is retrievable in perceivable form.

193.005 History History: 2005 a. 441.



193.105 Use of term "cooperative" restricted.

193.105  Use of term "cooperative" restricted.

193.105(1) (1)  Use of term "cooperative" restricted. A business entity may not use the term "cooperative" as part of its business name or title or represent itself as a cooperative, in this state, unless the business entity is a cooperative or foreign cooperative or is organized under ch. 185.

193.105(2) (2) Penalty for misuse of term "cooperative". A business entity that violates sub. (1) may be fined not more than $250. Each day of improper use constitutes a separate offense.

193.105 History History: 2005 a. 441.



193.111 Filing fees and other requirements.

193.111  Filing fees and other requirements.

193.111(1) (1) Except as provided under sub. (2), the department shall charge and collect for:

193.111(1)(a) (a) Filing articles for a new cooperative, $25, if the new cooperative is organized with no capital stock. If the new cooperative is organized with capital stock, the department may charge $1.25 for each $1,000 of capital stock, or $25, whichever is greater.

193.111(1)(b) (b) Filing an amendment to or restatement of the articles or articles of consolidation or division, $25, except that no fee may be collected for any of the following:

193.111(1)(b)1. 1. An amendment showing only a change of address resulting from the action of a governmental agency if there is no corresponding change in physical location and if 2 copies of the notice of the action are submitted to the department.

193.111(1)(b)2. 2. An amendment or statement filed to reflect only a change in the name of a registered agent.

193.111(1)(c) (c) Filing articles of merger, $30.

193.111(1)(d) (d) Filing articles or decree of dissolution, $5.

193.111(1)(e) (e) Receiving service of any process, notice, or demand, authorized to be served on the department by this chapter, an amount equal to the fee established under s. 182.01 (4) (c).

193.111(1)(g) (g) Filing a report of names and addresses of officers or directors, $3.

193.111(1)(h) (h) Processing in an expeditious manner a document required or permitted to be filed or recorded under this chapter, an amount equal to the fee established under s. 182.01 (4) (d), in addition to the fee required by other provisions of this chapter.

193.111(2) (2) The department, by rule, may specify a larger fee for filing documents described in sub. (1) in paper format.

193.111(3) (3) No document may be filed or recorded until all fees for the document have been paid.

193.111(4) (4) The department shall endorse on any document filed with the department the word "filed" or a similar word determined by the department and the month, day, and year of filing, record the document in the office of the department, and return the document to the person or entity who delivered it for filing.

193.111 History History: 2005 a. 441.



193.115 Registered office and agent.

193.115  Registered office and agent.

193.115(1) (1)  Registered office and agent required. A cooperative shall establish and continuously maintain in this state all of the following:

193.115(1)(a) (a) A registered office which may be, but need not be, the same as the cooperative's place of business.

193.115(1)(b) (b) A registered agent, which agent may be an individual resident of this state whose business office is identical to the registered office, a domestic business entity, or a foreign business entity authorized to transact business in this state, having an office identical to the registered office.

193.115(2) (2) Designation of initial office and agent. The organizers of a cooperative shall designate the cooperative's initial registered office and agent by filing with the department, along with the original articles of organization under s. 193.215 (1), a statement setting forth all of the following:

193.115(2)(a) (a) The name of the cooperative.

193.115(2)(b) (b) The address of its registered office.

193.115(2)(c) (c) The name of its registered agent.

193.115(2)(d) (d) That the address of its registered office and the address of the business office of its registered agent are identical.

193.115(2m) (2m) Change of office and agent. Except as provided in sub. (5), a cooperative may change its registered office or agent by filing with the department a statement setting forth all of the following:

193.115(2m)(a) (a) The name of the cooperative.

193.115(2m)(b) (b) The address of its then registered office.

193.115(2m)(c) (c) If the address of its registered office is to be changed, the address to which the registered office is to be changed.

193.115(2m)(d) (d) The name of its then registered agent.

193.115(2m)(e) (e) If its registered agent is to be changed, the name of its successor registered agent.

193.115(2m)(f) (f) That the address of its registered office and the address of the business office of its registered agent, as changed, will be identical.

193.115(2m)(g) (g) That any change was authorized by affirmative vote of a majority of the board.

193.115(3) (3) Duties of department; effective date of change. Upon receipt of a statement delivered under sub. (2) or (2m), the department shall examine the statement to ensure that it conforms to the applicable requirements of this section. If the department finds that the statement conforms to the applicable requirements of this section, the department shall file the statement. Any change designated in a statement delivered under sub. (2m) takes effect upon filing of the statement by the department.

193.115(4) (4) Resignation of Agent. Any registered agent of a cooperative may resign as agent by filing with the department a written notice of resignation, together with one exact or conformed copy. The department shall mail a copy of the notice to the cooperative at its principal mailing address as determined by the department. The resignation takes effect on the first day of the 2nd month beginning after receipt of the notice by the department.

193.115(5) (5) Change of Address or Name of Agent. If the address or name of a registered agent changes, the agent shall change the address of the registered office or the name of the registered agent, as applicable, of the cooperative that appointed the agent by filing with the department the statement required under sub. (2m), except that the statement need only be signed by the registered agent, need not satisfy sub. (2m) (e) or (g), and shall state that a copy of the statement has been mailed to the cooperative or to the legal representative of the cooperative.

193.115 History History: 2005 a. 441.



193.121 Legal recognition of electronic records and signatures.

193.121  Legal recognition of electronic records and signatures. For the purpose of satisfying 15 USC 7002 (a) (2) (B) as that statute relates to this chapter, this state acknowledges the existence of the Electronic Signatures in Global and National Commerce Act, 15 USC 7001 to 7031.

193.121 History History: 2005 a. 441.



193.201 Organizational purpose.

193.201  Organizational purpose. Except as provided in s. 193.203, a cooperative may be formed and organized on a cooperative plan for patrons as provided under this chapter for any of the following purposes:

193.201(1) (1) To market, process, or otherwise change the form or marketability of products, including crops, livestock, and other agricultural products; to manufacture products; to accomplish other purposes that are necessary or convenient to facilitate the production or marketing of products by patron members and others; and to accomplish other purposes that are related to the business of the cooperative.

193.201(2) (2) To provide products, supplies, and services to its members.

193.201(3) (3) To accomplish any other lawful purpose.

193.201 History History: 2005 a. 441.



193.203 Exceptions.

193.203  Exceptions. No cooperative may be organized under this chapter for the purpose of furnishing natural gas, heat, light, power, or water to its members.

193.203 History History: 2005 a. 441.



193.205 Organizers.

193.205  Organizers.

193.205(1)(1)  Qualification. A cooperative may be organized by one or more organizers who shall be individuals over the age of 18, who may act for themselves as individuals or as the agents of other entities. The organizers forming the cooperative need not be members of the cooperative.

193.205(2) (2) Role of organizers. If the cooperative's initial board is not named in the articles, the organizers may elect the initial board or may act as directors with all of the powers, rights, duties, and liabilities of directors, until the board is elected or until a contribution is accepted, whichever occurs first.

193.205(3) (3) Meeting or written action. After the articles are filed, the organizers or the board named in the articles, as applicable, shall hold an organizational meeting at the call of a majority of the organizers or of the board, as applicable, or take written action for the purposes of transacting business and taking actions appropriate to complete the organization of the cooperative. If a meeting is held under this subsection, the person or persons calling the meeting shall give at least 3 days prior notice of the meeting to each organizer or director, as applicable, stating the date, time, and place of the meeting. An organizer or director may waive notice of an organizational meeting in the same manner that a director may waive notice of meetings of the board.

193.205 History History: 2005 a. 441.



193.211 Cooperative name.

193.211  Cooperative name.

193.211(1)(1)  Distinguishable name. The name of a cooperative shall distinguish the cooperative upon the records of the department from the name of all business entities authorized to do business in this state and all names the right to which are, at the time of organization, reserved or provided for by law.

193.211(2) (2) Reservation; contest of name. A cooperative's name is reserved for use by the cooperative during the cooperative's existence, except that a person doing business in this state may contest the cooperative's use of the name as provided by law.

193.211 History History: 2005 a. 441.



193.215 Articles of organization and notice of mailing address.

193.215  Articles of organization and notice of mailing address.

193.215(1)(1)  Filing required. The organizers of a cooperative shall file with the department the cooperative's original articles as specified under sub. (2), together with the statement required under s. 193.115 (2) and a statement listing the current mailing address of the cooperative.

193.215(2) (2) Content of articles.

193.215(2)(a)(a) The articles shall state all of the following:

193.215(2)(a)1. 1. The name of the cooperative.

193.215(2)(a)2. 2. The purpose of the cooperative.

193.215(2)(a)3. 3. The name and address of each organizer.

193.215(2)(a)4. 4. The duration of the cooperative, if the duration is not to be perpetual.

193.215(2)(b) (b) The articles may contain any other lawful provision.

193.215(3) (3) Effect of proper filing. Upon compliance with sub. (1), all of the following apply:

193.215(3)(a) (a) It is presumed that all conditions precedent to organizing the cooperative that are required to be performed by the organizers have been satisfied.

193.215(3)(b) (b) The cooperative is chartered by this state as a separate legal entity with perpetual duration or any other duration stated in the articles under sub. (2) (a) 4.

193.215(3)(c) (c) The department shall issue a certificate of organization to the cooperative.

193.215(4) (4) Change of mailing address. If the mailing address of the cooperative changes, the cooperative shall file with the department a statement notifying the department of the change of address.

193.215 History History: 2005 a. 441.



193.221 Amendment of articles.

193.221  Amendment of articles.

193.221(1) (1)  Procedure.

193.221(1)(a)(a) Except as provided under sub. (3), the articles of a cooperative may be amended as follows:

193.221(1)(a)1. 1. The board by majority vote may adopt a resolution stating the text of the proposed amendment. The text of the proposed amendment and, if approved by the board, an attached mail or alternative ballot, shall be mailed or otherwise distributed with any regular or special meeting notice to each member. The notice shall designate the time and place of the meeting at which the proposed amendment will be considered and voted on.

193.221(1)(a)2. 2. If a quorum of the members is registered as being present or represented by alternative vote at the meeting specified in the notice under subd. 1., the proposed amendment may be adopted by the following means, as applicable:

193.221(1)(a)2.a. a. By a majority of the votes cast.

193.221(1)(a)2.b. b. For a cooperative with articles or bylaws requiring more than majority approval or other conditions for approval, by a sufficient vote as required under the articles or bylaws or by satisfying the other conditions for approval.

193.221(1)(b) (b) The articles may be amended as restated articles using the procedure under par. (a). If restated articles are adopted, the restated articles supersede all prior articles and amendments to the articles.

193.221(1)(c) (c) After an amendment or restated articles are adopted under par. (a) or (b), the chair, vice-chair, records officer, or assistant records officer of the cooperative shall sign the amendment or restated articles and promptly file a copy with the department.

193.221(2) (2) Certificate.

193.221(2)(a)(a) If an amendment or restated articles are adopted under sub. (1), the board shall prepare a certificate containing all of the following:

193.221(2)(a)1. 1. A statement listing the date of the meeting at which the board adopted the resolution concerning the proposed amendment under sub. (1) (a) 1. or the restated articles and the vote of the board.

193.221(2)(a)2. 2. A copy of the notice provided to members under sub. (1) (a) 1.

193.221(2)(a)3. 3. A listing of the quorum registered at the meeting under sub. (1) (a) 2.

193.221(2)(a)4. 4. A listing of the votes cast adopting the amendment or the restated articles at the meeting under sub. (1) (a) 2.

193.221(2)(b) (b) The chair, vice-chair, records officer, or financial officer of the cooperative shall sign the certificate and file the certificate with the records of the cooperative.

193.221(3) (3) Amendment by directors. A majority of directors may, by resolution, amend the articles if the cooperative does not have any members with voting rights. The board shall promptly file an amendment under this subsection with the department.

193.221(4) (4) Effective date of amendment. An amendment or restated articles adopted under sub. (1) or an amendment adopted under sub. (3) is effective on the date specified in the resolution adopted under sub. (1) (a) 1. or (3), as applicable, or, if no such date is specified, upon the filing of the amendment or restated articles with the department.

193.221 History History: 2005 a. 441; 2011 a. 260.



193.225 Conversion to cooperative.

193.225  Conversion to cooperative.

193.225(1) (1)  Authority and notice. A business entity other than an cooperative may become a cooperative by following the applicable procedure under sub. (2) or (3). A business entity shall provide its members with a disclosure statement listing the rights and obligations of the members and the capital structure of the proposed cooperative before making a conversion under this section.

193.225(2) (2) Procedure for entities organized in this state. A business entity organized under the laws of this state, other than a cooperative, that elects to make a conversion as provided under sub. (1) shall amend its organizational documents in the manner provided under the laws that govern the business entity. The business entity shall file with the department amended articles of organization that comply with s. 193.215. Upon the filing of the amended articles of organization, the business entity is converted to a cooperative and is governed by the applicable provisions of this chapter.

193.225(3) (3) Procedure for entities organized in other states. A business entity organized under the laws of another state that elects to make a conversion as provided under sub. (1) shall amend its organizational documents in the manner provided under the other state's laws that govern the business entity. The business entity shall file with the department amended articles of organization that comply with s. 193.215. Upon the filing of the amended articles of organization, the business entity is converted to a cooperative and is governed by the applicable provisions of this chapter.

193.225(4) (4) Conversion of cooperatives organized under chapter 185. A cooperative that is organized under ch. 185 may not convert to a cooperative organized under this chapter regardless of whether the conversion is accomplished directly within Wisconsin or indirectly through or with any out-of-state entity.

193.225 History History: 2005 a. 441.



193.231 Curative filing.

193.231  Curative filing. If the department determines that a cooperative has made an erroneous filing under this chapter, the department may revoke and expunge the erroneous filing and authorize a curative document to be filed. The department shall charge the cooperative a filing fee of $500 for any such revocation, expungement, and subsequent curative filing.

193.231 History History: 2005 a. 441.



193.241 Bylaws.

193.241  Bylaws.

193.241(1)(1)  Required. A cooperative shall have bylaws governing the cooperative's business affairs and structure, the qualifications, classification, rights, and obligations of members, and the classifications, allocations, and distributions of membership interests which are not otherwise provided in the articles or by this chapter.

193.241(2) (2) Contents. The bylaws may contain any provision relating to the management or regulation of the affairs of the cooperative that is not inconsistent with applicable law or the articles and, if not stated in the articles, the bylaws shall include all of the following:

193.241(2)(a) (a) A description of the capital structure of the cooperative, including a statement of the classes and relative rights, preferences, and restrictions granted to or imposed upon each class of member interests, the rights to share in profits or distributions of the cooperative, and the authority to issue member interests and, if applicable, a statement that the board may establish a class or series of member interests, set forth the designation of the class or series, and fix the relative rights and preferences of the class or series.

193.241(2)(b) (b) A provision designating voting and governance rights, including which membership interests have voting power and any limitations or restrictions on the voting power, which shall be in accordance with the provisions of this chapter.

193.241(2)(c) (c) A statement that patron membership interests with voting power are restricted to one vote for each member regardless of the amount of patron membership interests held in the affairs of the cooperative or a statement describing the allocation of voting power as prescribed in this chapter.

193.241(2)(d) (d) A statement that membership interests held by a member are transferable only with the approval of the board or a statement otherwise describing the manner in which membership interests may be transferred consistent with this chapter.

193.241(2)(e) (e) If nonpatron membership interests are authorized, a statement as to how profits and losses will be allocated and cash will be distributed between patron membership interests collectively and nonpatron membership interests collectively, a statement that net income allocated to patron membership interests as determined by the board in excess of dividends and additions to reserves shall be distributed on the basis of patronage, and a statement that the records of the cooperative shall include the interests of patron membership interests and, if authorized, nonpatron membership interests in any classes of interests and in the reserves.

193.241(2)(f) (f) A statement of the number of directors; the qualifications, manner of election, powers, and duties of directors; and the manner in which any compensation of directors is determined. Provisions included in the bylaws under this paragraph shall be consistent with subch. IV.

193.241(2)(g) (g) A statement of the qualifications of members and any limitations on their number.

193.241(2)(h) (h) A description of the methods of admission, withdrawal, suspension, and expulsion of members.

193.241(2)(i) (i) A general description of members' governance rights and financial rights, assignability of governance and financial rights, and other rights, privileges, and obligations of members and their membership interests, which may be further described in member control agreements.

193.241(2)(j) (j) Any provisions required by the articles to be in the bylaws.

193.241(3) (3) Adoption and amendment; notice.

193.241(3)(a)(a) Bylaws shall be adopted prior to any distributions to members, but if the articles provide that rights of contributors to a class of membership interest will be determined in the bylaws, then the bylaws shall be adopted prior to the acceptance of any contributions to that class.

193.241(3)(b) (b) Subject to subs. (4), (5), and (6), the bylaws may be adopted or amended by the board or, if all of the following apply, the members may adopt or amend bylaws at a regular or special members' meeting:

193.241(3)(b)1. 1. The notice of the meeting contains a statement that the bylaws or amendments will be voted upon, a statement summarizing the proposed bylaws or amendments, and either copies of the bylaws or amendments or a statement that copies of the bylaws or amendments are available from the cooperative upon request.

193.241(3)(b)2. 2. A quorum of the members is registered as being present or represented by alternative vote at the meeting.

193.241(3)(b)3. 3. The bylaws or amendments are approved by the following means, as applicable:

193.241(3)(b)3.a. a. By a majority of the votes cast.

193.241(3)(b)3.b. b. For a cooperative with articles or bylaws requiring more than majority approval or other conditions for approval, by a sufficient vote as required under the articles or bylaws or by satisfying the other conditions for approval.

193.241(3)(c) (c) The members may amend the bylaws even though the bylaws may also be amended by the board. The board may amend the bylaws even though the bylaws may also be amended by the members.

193.241(3)(d) (d) The board shall distribute to the members any amendment to the bylaws adopted by the board no later than the 10th day after adoption and the notice of the next regular members' meeting occurring after adoption shall contain a notice and summary of, or a copy of, the amendment.

193.241(4) (4) Limitation on board's amendment authority. The board may not amend the bylaws if any of the following apply:

193.241(4)(a) (a) This chapter, the articles, or the bylaws reserve the power exclusively to the members.

193.241(4)(b) (b) The articles or bylaws expressly prohibit the board from doing so.

193.241(4)(c) (c) The amendment would fix a greater quorum or voting requirement for members or voting groups of members or would amend a provision adopted by amendment under sub. (5).

193.241(5) (5) Amendment to change quorum or voting requirements for members. The members may amend the bylaws to specify a greater quorum requirement for members, or voting groups of members, or a greater number of votes or members participating required for approval than is otherwise required by this chapter. An amendment to the bylaws to add, change, or delete such a quorum or voting requirement shall meet the same quorum requirement and be adopted by the same vote and voting groups required to take action under the quorum and voting requirements then in effect or proposed to be adopted, whichever are more stringent.

193.241(6) (6) Amendment to change quorum or voting requirements for directors.

193.241(6)(a)(a) A bylaw that specifies a greater quorum requirement for the board or a greater number of votes or directors participating required for approval than is otherwise required by this chapter may be amended as follows:

193.241(6)(a)1. 1. If the bylaw was originally adopted by the members, only by the members.

193.241(6)(a)2. 2. If the bylaw was originally adopted by the board, by the members or by the board.

193.241(6)(b) (b) A bylaw, or amendment to the bylaws, adopted by the members that specifies a greater quorum or voting requirement for the board as described in par. (a) may provide that it may be subsequently amended only by a specified vote of either the members or the board, but if the bylaw or amendment so provides, the bylaw or amendment shall be originally adopted by the specified vote of the members proposed in the bylaw or amendment.

193.241(6)(c) (c) Action by the board under par. (a) 2. shall meet the same quorum requirement and be adopted by the same vote required to take action under the quorum and voting requirement then in effect or proposed to be adopted, whichever is more stringent.

193.241(7) (7) Emergency bylaws.

193.241(7)(a)(a) Unless otherwise provided in the articles or bylaws, the board may adopt emergency bylaws which take effect only during an emergency as defined in par. (d). The emergency bylaws, which are subject to amendment or repeal by the members, may include all provisions necessary for managing the cooperative during an emergency, including any of the following:

193.241(7)(a)1. 1. Procedures for calling a meeting of the board.

193.241(7)(a)2. 2. Quorum requirements for the meeting.

193.241(7)(a)3. 3. Designation of additional or substitute directors.

193.241(7)(b) (b) All provisions of the regular bylaws consistent with the emergency bylaws remain in effect during any emergency.

193.241(7)(c) (c) Action taken in good faith in accordance with the emergency bylaws:

193.241(7)(c)1. 1. Binds the cooperative.

193.241(7)(c)2. 2. May not be the basis for imposition of liability on any director, officer, employee, or agent of the cooperative on the ground that the action was not authorized cooperative action.

193.241(7)(d) (d) An emergency exists for the purposes of this section if a quorum of the directors cannot readily be obtained because of a catastrophic event.

193.241 History History: 2005 a. 441.



193.245 Cooperative records.

193.245  Cooperative records.

193.245(1)(1) A cooperative shall keep as permanent records minutes of all meetings of its members and of the board, a record of all actions taken by the members or the board without a meeting by a written unanimous consent in lieu of a meeting, and a record of all waivers of notices of meetings of the members and of the board.

193.245(2) (2) A cooperative shall maintain appropriate accounting records.

193.245(3) (3) A cooperative shall keep a copy of each of the following records at its principal office:

193.245(3)(a) (a) Its articles, bylaws, and other governing instruments.

193.245(3)(c) (c) A record of the names and addresses of its members, in a form that allows preparation of a list of members that is alphabetical and that shows each member's address.

193.245(3)(d) (d) The minutes of members' meetings and records of all actions taken by members without a meeting by unanimous written consent in lieu of a meeting, for the past 3 years.

193.245(3)(e) (e) All written communications within the past 3 years to members as a group or to any class of members as a group.

193.245(3)(f) (f) A list of the names and business addresses of its current directors and officers.

193.245(3)(g) (g) All financial statements prepared for periods ending during the last fiscal year.

193.245(4) (4) A cooperative shall maintain its records in written form or in another form capable of conversion into written form within a reasonable time.

193.245(5) (5) Except as otherwise provided under this section, the board may determine what records are appropriate for the purposes of the cooperative, the length of time records are to be retained, and, subject to s. 193.501 (4), policies relating to the confidentiality, disclosure, inspection and copying of the records of the cooperative. This subsection does not permit the board to withhold documents that are otherwise required to be disclosed by law.

193.245 History History: 2005 a. 441.



193.301 Cooperative powers.

193.301  Cooperative powers.

193.301(1)(1)  Generally. In addition to other powers, a cooperative may perform every act necessary or proper to the conduct of the cooperative's business or the accomplishment of the purposes of the cooperative. A cooperative has all rights, powers, and privileges granted to entities organized under ch. 185, except those that are inconsistent with an express provision of this chapter.

193.301(2) (2) Dealing in products. A cooperative may buy, sell, or deal in its own products or the products of any other person and may negotiate the sales price of any product the cooperative sells.

193.301(3) (3) Contracts with members. A cooperative may enter into or become a party to a contract for the cooperative or for the cooperative's individual members or patrons or between the cooperative and its members.

193.301(4) (4) Acts concerning real and personal property.

193.301(4)(a)(a) A cooperative may acquire and hold, lease, mortgage, encumber, sell, exchange and convey real and personal property as the business of the cooperative may require.

193.301(4)(b) (b) A cooperative may act as trustee or in any fiduciary capacity for any purpose not inconsistent with the purposes of the cooperative, subject to any applicable requirements of s. 223.105.

193.301(6) (6) Debt instruments, borrowing, security, and investing. A cooperative may do any of the following:

193.301(6)(a) (a) Issue bonds, debentures, or other evidence of indebtedness.

193.301(6)(b) (b) Borrow money to finance the business of the cooperative.

193.301(6)(c) (c) Secure any of its obligations by mortgage of, creation of a security interest in, or other encumbrance or assignment of all or any of its property, franchises, or income.

193.301(6)(d) (d) Form special purpose business entities to secure assets of the cooperative.

193.301(6)(e) (e) Invest its funds.

193.301(6)(f) (f) Acquire, hold, and dispose of evidences of indebtedness of any business entity.

193.301(7) (7) Advances to patrons. A cooperative may make advances to the cooperative's members or patrons on products delivered by the members or patrons to the cooperative.

193.301(8) (8) Donations. A cooperative may accept donations of money and donations of real or personal property from its members.

193.301(9) (9) Lending to and borrowing from members. A cooperative may loan money to its members with security that it considers sufficient, whether or not any property taken as security is of the kind dealt in by the cooperative, and may borrow money from its members.

193.301(10) (10) Pensions and benefits.

193.301(10)(a)(a) A cooperative may pay pensions, retirement benefits, and compensation for past services to or for the benefit of the cooperative.

193.301(10)(b) (b) A cooperative may establish and carry out employee benefit plans and provisions for the benefit of any or all of its and its affiliates, officers, managers, directors, governors, employees, and agents. In the case of an affiliate that is a cooperative, a cooperative may establish and carry out provisions for the benefit of the affiliate's members who provide services to the cooperative, and the families, dependents, and beneficiaries of any of them. A cooperative may indemnify a fiduciary of any employee benefit plan or provisions established under this paragraph and purchase insurance for or on behalf of such a fiduciary.

193.301(11) (11) Insurance. A cooperative may purchase for its benefit life insurance and other insurance with respect to the services of any of its members, managers, directors, employees, and agents, and may purchase insurance on the life of a member for the purpose of facilitating the cooperative's acquisition of any of the member's membership interests in the cooperative at the death of the member.

193.301(12) (12) Ownership interests in other entities.

193.301(12)(a)(a) A cooperative may acquire, hold, or dispose of ownership interests in another business entity and, if a cooperative acquires ownership interests under this paragraph, assume all rights, interests, privileges, responsibilities, and obligations arising out of the ownership interests. A cooperative that holds an ownership interest in another business entity may, by direction of the board, elect or appoint an individual to represent the cooperative at a meeting of the business entity. The representative may represent the cooperative at such a meeting and may cast any vote the cooperative is entitled to cast at the meeting.

193.301(12)(b) (b) A cooperative may organize business entities.

193.301(12)(c) (c) A cooperative may acquire ownership interests in or organize an entity to which any of the following apply:

193.301(12)(c)1. 1. The entity is organized as a federation of associations.

193.301(12)(c)2. 2. The entity is organized for the purpose of forming a district, state, or national marketing, sales, or service agency.

193.301(12)(c)3. 3. The entity is organized for the purpose of acquiring marketing facilities at terminal or other markets in this state or other states.

193.301(14) (14) Forfeiture.

193.301(14)(a)(a) Notwithstanding ch. 177, a cooperative may effect the forfeiture to the cooperative of unclaimed allocations, distributions, or credits under this chapter or under s. 185.45 (2) (b) and (c), (3) (a) and (b), and (4) (b), unclaimed stock issued by the cooperative, and unclaimed deposits held by the cooperative, if all of the following conditions are met:

193.301(14)(a)1. 1. No earlier than 3 years and no later than 5 years after the allocation, distribution, or credit is first made available to its owner, the board declares that the allocation, distribution, or credit will be forfeited to the cooperative unless claimed by a date determined by the board, which date shall be a business day at least 60 days after the date of mailing under subd. 2.

193.301(14)(a)2. 2. The cooperative mails a written notice of the declaration under subd. 1. to the owner of the allocation, distribution, or credit at the owner's last-known address, as reflected in the records of the cooperative.

193.301(14)(a)3. 3. The cooperative publishes the notice under subd. 2. as a class 1 notice under ch. 985, on or before the date on which the notice is mailed, in a newspaper published in a municipality having territory within the service area of the cooperative.

193.301(14)(a)4. 4. The allocation, distribution, or credit remains unclaimed after the date determined by the board under subd. 1.

193.301(14)(b) (b) A cooperative that effects a forfeiture under par. (a) shall use any forfeited moneys within one year after the date on which the funds are forfeited for providing scholarships or educational loans to students or for charitable purposes, as determined by the board.

193.301(14)(c) (c) Property forfeited under this subsection is not subject to ch. 177.

193.301 History History: 2005 a. 441.



193.305 Emergency powers.

193.305  Emergency powers.

193.305(1)(1) In anticipation of or during an emergency, as defined in sub. (4), the board may do any of the following:

193.305(1)(a) (a) Modify lines of succession to accommodate the incapacity of any director, officer, employee, or agent.

193.305(1)(b) (b) Relocate the principal office, designate alternative principal offices or regional offices, or authorize the officers to do so.

193.305(2) (2) All of the following apply during an emergency, as defined in sub. (4), unless emergency bylaws under s. 193.241 (7) provide otherwise:

193.305(2)(a) (a) Notice of a meeting of the board need be given only to those directors whom it is practicable to reach and may be given in any practicable manner.

193.305(2)(b) (b) One or more officers of the cooperative present at a meeting of the board may be deemed to be directors for the meeting, in order of rank and within the same rank in order of seniority, as necessary to achieve a quorum.

193.305(3) (3) Action taken in good faith during an emergency under this section to further the ordinary business affairs of the cooperative:

193.305(3)(a) (a) Binds the cooperative.

193.305(3)(b) (b) May not be the basis for the imposition of liability on any director, officer, employee, or agent of the cooperative on the ground that the action was not authorized cooperative action.

193.305(4) (4) An emergency exists for purposes of this section if a quorum of the directors cannot readily be obtained because of a catastrophic event.

193.305 History History: 2005 a. 441.



193.311 Agricultural product and commodity marketing contracts.

193.311  Agricultural product and commodity marketing contracts.

193.311(1)(1)  Authority. A cooperative and its patron member or patron may enter into a marketing contract, requiring the patron member or patron to sell a specified portion of the patron member's or patron's agricultural product or specified commodity produced from a specified area exclusively to or through the cooperative or a facility established by the cooperative.

193.311(2) (2) Title to products. If an agricultural product or commodity is sold to a cooperative under a contract under sub. (1), the sale transfers title to the product or commodity absolutely, subject to any valid lien or security interest in the product or commodity, to the cooperative on delivery of the product or commodity or at another time specified in the contract. A contract under sub. (1) may allow a cooperative to sell agricultural products or commodities with or without taking title to the products or commodities, and pay the sales price to the applicable patron member or patron, after deducting amounts specified in the contract.

193.311(3) (3) Term of contract. The term of a contract under sub. (1) may not exceed 10 years, except that a contract may be renewed for periods not exceeding 5 years each, subject to the right of either party to immediately terminate the contract by giving written notice of the termination to the other party.

193.311(4) (4) Liquidated damages for breach of contract. A contract under sub. (1) may require the patron member or patron to pay an amount to the cooperative as liquidated damages for the patron member's or patron's breach of any provision of the contract regarding the sale, delivery, or withholding of a product or commodity. The amount of liquidated damages shall be specified by including the specified amount in the contract.

193.311(5) (5) Injunction against breach of contract. If a patron member or patron breaches or threatens to breach a contract under sub. (1), the cooperative may commence an action for specific performance and injunctive relief under ch. 813.

193.311(6) (6) Criminal penalty for contract interference and false reports.

193.311(6)(a)(a) No person may knowingly induce or attempt to induce a patron member or patron of a cooperative to breach a contract under sub. (1).

193.311(6)(b) (b) No person may maliciously and knowingly publish false reports about the finances or management of a cooperative.

193.311(6)(c) (c) Any person who violates par. (a) or (b) may be fined not more than $1,000 or imprisoned for not more than 6 months, or both.

193.311(7) (7) Civil liability for contract interference and false reports. In addition to the penalty provided in sub. (6) (c), any person who violates sub. (6) (a) or (b) may be liable to the cooperative for damages caused by the violation.

193.311 History History: 2005 a. 441.



193.315 Indemnification and insurance against securities law claims.

193.315  Indemnification and insurance against securities law claims. Section 185.042 applies to a cooperative to the same extent as if the cooperative was organized under ch. 185.

193.315 History History: 2005 a. 441.



193.401 Board governs cooperative.

193.401  Board governs cooperative. A cooperative shall be governed by its board which shall take all action for and on behalf of the cooperative except those actions reserved or granted to members. No director or group of directors may act for or on behalf of the cooperative unless authorized by the board or this chapter. A director may advocate interests of members or member groups to the board, but the fiduciary duty of each director is to represent the best interests of the cooperative and all members collectively.

193.401 History History: 2005 a. 441.



193.405 Number of directors.

193.405  Number of directors. The board shall have at least 5 directors, except that the board of a cooperative with 50 or fewer members may have as few as 3 directors.

193.405 History History: 2005 a. 441.



193.411 Election of directors.

193.411  Election of directors.

193.411(1) (1)  Initial board. The initial board shall be established as provided under s. 193.205 (2) and, except as provided in s. 193.205 (2), shall serve until directors are elected by members. The initial board shall appoint directors to fill any vacancies on the initial board, until the directors are elected by the members.

193.411(2) (2) Generally.

193.411(2)(a)(a) Directors shall be elected or appointed for the term, at the time, and in the manner provided in this section and the articles and bylaws.

193.411(2)(b) (b) If nonpatron members or nonpatron membership interest are granted voting rights, a majority of the directors shall be members and a majority of the directors shall be elected exclusively by patron members, unless otherwise provided in the articles or bylaws. The patron members may also elect an outside director who is an expert in financial matters but who has no financial interest in the cooperative. Unless the articles or bylaws provide otherwise, the outside director may not vote.

193.411(2)(d) (d) A director holds office for the term for which the director was elected and until a successor is elected and has qualified, unless the director is removed or a vacancy in the office of the director occurs.

193.411(2)(g) (g) Directors may be divided into, designated, and elected by class or other distinction as provided in the articles or bylaws.

193.411(3) (3) Election at regular meeting. Except as provided under sub. (1) or (4) or s. 193.415 (4) or 193.421, all directors shall be elected at the regular members' meeting.

193.411(4) (4) District or local unit election of directors. For a cooperative with districts or other units, directors may be elected by members on a district or unit basis if the articles or bylaws so provide. Directors elected on a district or unit basis may be nominated or elected at district member meetings if the articles or bylaws so provide. Directors who are nominated at district meetings shall be elected at the regular members' meeting by vote of the entire membership, unless the articles or bylaws provide that such directors are to be elected at a district member meeting or the regular members' meeting by vote of the members of the district.

193.411(4m) (4m) Cumulative voting. Unless the articles or bylaws so provide, directors may not be elected through the use of any system of voting that permits a voter to allocate multiple votes among eligible candidates.

193.411(5) (5) Ballots. All of the following apply to voting under this section:

193.411(5)(a) (a) A member may vote only by casting a ballot as provided under s. 193.545 (3).

193.411(5)(b) (b) The ballot shall be in a form prescribed by the board.

193.411(5)(c) (c) To cast a ballot by mail, a member shall mark the ballot for the candidate chosen, seal the ballot in a plain envelope bearing the member's name and the words "BALLOT ENCLOSED," or similar words, and enclose that envelope in another envelope addressed to the cooperative. To cast an alternative ballot, a member shall follow the procedure prescribed by the board.

193.411(5)(d) (d) If the ballot of the member is received by the cooperative on or before the date of the election, or as otherwise prescribed for alternative ballots, and if all other applicable requirements are satisfied the cooperative shall accept and count the ballot as the vote of the absent member.

193.411(6) (6) Business entity members may nominate persons for director. Any member that is not an individual may nominate one or more individuals as candidates for election as a director of the cooperative, unless the cooperative's articles or bylaws provide otherwise.

193.411(9) (9) Compensation. Subject to any limitation in the articles or bylaws, the board may fix the compensation of the directors, except that any outside director elected under sub. (2) (b) may not receive any compensation other than authorized per diem reimbursements.

193.411 History History: 2005 a. 441.



193.415 Removal of directors.

193.415  Removal of directors. All of the following apply, unless the articles or bylaws provide otherwise:

193.415(2) (2) Removal of temporary directors by board. A director who was appointed by the board to fill a vacancy may be removed by the board at any time, with or without cause, if all of the following apply:

193.415(2)(a) (a) The members have not elected directors in the interval between the time of the appointment to fill the vacancy and the time of the removal.

193.415(2)(b) (b) A majority of the remaining directors present affirmatively vote to remove the director.

193.415(3) (3) Removal of directors by members. A director may be removed at any time, with or without cause, by the affirmative vote of the holders of a majority of the voting power of membership interests entitled to vote at an election of directors, except that a director who was elected solely by the patron members or the holders of a class or series of membership interests, as provided in the articles or bylaws, may be removed only by the affirmative vote of the holders of a majority of the voting power of the patron members or of all membership interests of the class or series entitled to vote at an election of that director, respectively.

193.415(4) (4) Election of replacement directors. Notwithstanding s. 193.421, a replacement director may be elected to serve out the remaining term of the removed director at a meeting at which the director was removed.

193.415 History History: 2005 a. 441.



193.417 Resignation of directors.

193.417  Resignation of directors. A director may resign by giving notice to the board or the chairperson of the board. The resignation is effective without acceptance upon receipt by the board or the chairperson of the board, unless the notice specifies a later effective date.

193.417 History History: 2005 a. 441.



193.421 Filling vacancies.

193.421  Filling vacancies.

193.421(1)(1)  Patron directors. If a vacancy occurs in the office of a director who was elected solely by the patron members, as provided in the articles or bylaws, or a new office of director is created for such a director, the board, in consultation with the other directors elected solely by the patron members, as provided in the articles or bylaws, shall appoint a patron member of the cooperative to temporarily fill the vacancy until a successor is elected at the next regular or special members' meeting. An appointment under this subsection shall be by majority vote of the remaining directors, regardless of whether there is a quorum present. If there are no other directors elected solely by the patron members, as provided in the articles or bylaws, at the time of the vacancy, the office shall remain vacant and a special patron members' meeting shall be called to elect a successor.

193.421(2) (2) Nonpatron directors. Unless otherwise provided in the articles or bylaws, if a vacancy occurs in the office of any director other than a director described in sub. (1) or if a new office of director is created other than a new office described in sub. (1), the board shall appoint a director to temporarily fill the vacancy by majority vote of the remaining directors, regardless of whether there is a quorum present. A successor shall be elected at the next regular or special members' meeting.

193.421(3) (3) Term of successor. Any successor elected under this section is elected for the remainder of the unexpired term of the director whose vacancy the successor was elected to fill.

193.421 History History: 2005 a. 441.



193.423 Allocation of voting authority among directors.

193.423  Allocation of voting authority among directors.

193.423(1)(1) The voting authority of the directors may be allocated according to allocation units or equity classifications of the cooperative if any of the following conditions is satisfied:

193.423(1)(a) (a) The directors elected by patron members have collectively at least 51 percent of the voting authority of the board on general matters of the cooperative.

193.423(1)(b) (b) The directors elected by patron members do not have, collectively, minority voting authority on the board on general matters of the cooperative.

193.423(2) (2) The patron board directors' vote shall be voted collectively as determined by a majority vote of the patron directors. A tie in the number of patron board director votes shall be construed as a vote against the matter.

193.423 History History: 2005 a. 441.



193.425 Board meetings.

193.425  Board meetings.

193.425(1)(1)  Time and place. Meetings of the board may be held from time to time as provided in the articles or bylaws at any location that the board selects or by any means described in sub. (2).

193.425(2) (2) Virtual meetings and attendance. Meetings of the board may be held by any means of communication through which the directors may simultaneously hear each other during the meeting. A director may participate in a meeting of the board at which other directors are physically present by any means of communication through which the director, all other directors so participating, and all directors physically present may simultaneously hear each other during the meeting. The number of directors physically present at a meeting, if any, shall be added to the number of directors otherwise participating in the meeting under this subsection to determine whether a quorum is present under s. 193.431, except that any director who objects at the beginning of the meeting to the transaction of business because the meeting is not lawfully called or convened and who fails to participate in the meeting after the objection may not be considered as present at the meeting for purposes of determining whether a quorum is present.

193.425(3) (3) Calling meetings and notice. Unless the articles or bylaws provide for a different time period and except as provided in s. 193.205 (3) and subs. (4) and (5), a director may call a board meeting by giving at least 10 days' notice. The notice shall state the date, time, and place of the meeting, except that, if the meeting is held under sub. (2) and if no physical presence of directors at the meeting is intended, the notice shall so state. If required under this chapter, the articles, or the bylaws, the notice shall state the purpose of the meeting.

193.425(4) (4) Previously scheduled or adjourned meetings. If the day, time, and place of a board meeting are provided in the articles or bylaws, or announced at a previous board meeting, no notice of the meeting is required. Notice that an adjourned meeting will be reconvened need not be given other than by announcement at the meeting at which adjournment is taken.

193.425(5) (5) Waiver of notice and objection. A director may waive notice of a board meeting. A waiver is effective whether given before, at, or after the meeting, and whether given in writing, orally, or by attendance. Attendance by a director at a board meeting is a waiver of notice of that meeting, unless the director objects at the beginning of the meeting to the transaction of business because the meeting is not lawfully called or convened and does not participate in the meeting after the objection.

193.425(6) (6) Voting by absent directors. If the articles or bylaws so provide, a director may give advance written consent or opposition to a proposal to be acted on at a board meeting. If the director is not present at the meeting, consent or opposition to a proposal does not constitute presence for purposes of determining the existence of a quorum. If the proposal to be acted on at the meeting is substantially the same or has substantially the same effect as the proposal to which the director has consented or opposed, the consent or opposition shall be counted as the vote of a director present at the meeting in favor of or against the proposal and shall be entered in the minutes or other record of action at the meeting.

193.425 History History: 2005 a. 441.



193.431 Quorum; presence of objecting director.

193.431  Quorum; presence of objecting director. Unless otherwise provided in the articles or bylaws, a majority of the directors currently holding office is a quorum for the transaction of business. Any director who objects at the beginning of a board meeting to the transaction of business because the meeting is not lawfully called or convened and who fails to participate in the meeting after the objection may not be considered as present at the meeting for purposes of determining whether a quorum is present. In the absence of a quorum, a majority of the directors present may adjourn a meeting from time to time until a quorum is present. If a quorum is present when a meeting is properly convened, the directors present may continue to transact business until adjournment, even though the withdrawal of a number of directors originally present leaves less than a quorum.

193.431 History History: 2005 a. 441.



193.435 Actions of the board.

193.435  Actions of the board.

193.435(1) (1)  Generally. Unless this chapter or the articles or bylaws provide otherwise and except as provided in sub. (2), the board shall take action by the affirmative vote of the greater of the following:

193.435(1)(a) (a) A majority of directors present at a meeting at the time the action is taken.

193.435(1)(b) (b) A majority of the minimum number of directors that would constitute a quorum for the transaction of business at the meeting.

193.435(2) (2) Exception for objecting director. Any director who objects at the beginning of a board meeting to the transaction of business because the meeting is not lawfully called or convened and who fails to participate in the meeting after the objection may not be considered as present at the meeting for purposes of sub. (1).

193.435 History History: 2005 a. 441.



193.441 Actions without a meeting.

193.441  Actions without a meeting.

193.441(1) (1)  Generally.

193.441(1)(a)(a) Unless the articles or bylaws provide otherwise, any action required or permitted by this chapter to be authorized at a board meeting may be authorized without a meeting if that action is authorized by all directors and is evidenced by one or more written statements, signed by each director, describing and consenting to the action. Such an action has the same effect as an action authorized by unanimous vote at a meeting at which all directors are present and may be described as such in any document.

193.441(1)(b) (b) The articles or bylaws may allow the board to take any other action on behalf of the cooperative, other than an action requiring member approval, without a board meeting, if the action is authorized by the number of directors that would be required to approve the action at a board meeting at which all directors were present and if the action is evidenced by one or more written statements, signed by each authorizing director, describing and consenting to the action. Such an action has the same effect as an action authorized by vote of the number of authorizing directors at a meeting at which all directors are present and may be described as such in any document.

193.441(2) (2) Effective date. Any action authorized under sub. (1) is effective when the last director necessary for authorization signs the statement evidencing his or her consent, unless the statement specifies a different effective date.

193.441(3) (3) Notice and liability. When an action is taken under sub. (1) (b) with the authorization of less than all directors, the authorizing directors shall ensure that all other directors are notified immediately of the action and its effective date. Failure to provide the notice does not invalidate the action. A director who does not authorize an action taken under sub. (1) (b) may not be held liable as a result of the action.

193.441(4) (4) Records. A cooperative shall retain all statements signed by its directors under sub. (1).

193.441 History History: 2005 a. 441.



193.443 Board authority concerning certain cooperative property.

193.443  Board authority concerning certain cooperative property.

193.443(1)(1)  Sale in usual and regular course of business. The board may sell, lease, transfer, or otherwise dispose of all or substantially all of the cooperative's property in the usual and regular course of the cooperative's business.

193.443(2) (2) Other sales. The board may sell, lease, transfer, or otherwise dispose of all or substantially all of the cooperative's property not in the usual and regular course of the cooperative's business if all of the following apply:

193.443(2)(a) (a) The cooperative's accountant has given the board an opinion that the cooperative cannot continue as an ongoing business and is under financial duress.

193.443(2)(b) (b) The board has given notice to the members of the impending or potential disposition prior to the disposition.

193.443(2)(c) (c) The board has determined that failure to proceed with the disposition would be adverse to the interests of the members and the cooperative.

193.443(3) (3) Security interests. The board may grant a security interest in all or substantially all of the cooperative's property whether or not in the usual and regular course of the cooperative's business.

193.443(4) (4) Transfer to certain affiliates. The board may transfer any or all of the cooperative's property to a business entity all the ownership interests of which are owned by the cooperative.

193.443(5) (5) Asset securitization. For purposes of debt financing, the board may transfer any or all of the cooperative's property to a special purpose entity owned or controlled by the cooperative for an asset securitization.

193.443 History History: 2005 a. 441.



193.445 Audit committee.

193.445  Audit committee. The board shall establish an audit committee, consisting of members who will ensure an independent review of the cooperative's finances, to review the financial information and accounting reports of the cooperative. The board shall present audited financial statements to the members unless all of the following apply:

193.445(1) (1) The articles or bylaws permit financial statements that are not audited.

193.445(2) (2) The financial statements clearly state that they are not audited and a statement is included in the financial statement describing the difference between the financial statements and audited financial statements that are prepared according to generally accepted accounting processes.

193.445 History History: 2005 a. 441.



193.451 Committees.

193.451  Committees.

193.451(1)(1)  Generally; special litigation committee. The board, by resolution, may establish committees having the authority of the board in the management of the business of the cooperative to the extent described in the resolution. The board, by resolution, may establish a special litigation committee of specified duration under this subsection, consisting of one or more independent directors or other independent persons, to consider the legal rights of and remedies available to the cooperative and whether those rights should be enforced and those remedies should be pursued. Any committee established under this subsection, other than a special litigation committee, is subject at all times to the direction and control of the board. The board may amend a resolution establishing a special litigation committee.

193.451(2) (2) Membership. A committee established under sub. (1) shall consist of one or more individuals. Unless the articles or bylaws provide otherwise, committee members need not be directors.

193.451(3) (3) Committee procedure. The procedures for a board meeting apply to a meeting of a committee established under sub. (1) and to committee members to the same extent as those procedures apply to a board meeting and directors.

193.451(4) (4) Minutes. The chairperson of a committee established under sub. (1) shall ensure that minutes, if any, of committee meetings are provided, upon request, to members of the committee and to any director.

193.451(5) (5) Standard of conduct for directors. Establishment of, delegation of authority to, and action by a committee under sub. (1) does not alone constitute compliance by a director with s. 193.455 (1).

193.451(6) (6) Duties of committee members; limitation of liability. Sections 193.455, 193.461, and 193.465 apply to members of committees established under sub. (1) to the same extent as those sections apply to directors.

193.451 History History: 2005 a. 441.



193.455 Conduct and liability of directors.

193.455  Conduct and liability of directors.

193.455(1) (1)  Standard and liability.

193.455(1)(a)(a) A director shall discharge the duties of the office of director in good faith, in a manner the director reasonably believes to be in the best interests of the cooperative, and with the care an ordinarily prudent person in a like position would exercise under similar circumstances. A director who so performs his or her duties may not be held liable by reason of being or having been a director.

193.455(1)(b) (b) In discharging his or her duties to the cooperative and in determining what he or she believes to be in the best interests of the cooperative, a director may consider any of the following:

193.455(1)(b)1. 1. The effects of the action on employees, suppliers, creditors, and customers of the cooperative.

193.455(1)(b)2. 2. The effects of the action on communities in which the cooperative operates.

193.455(1)(b)3. 3. The effects of the action on members and stockholders.

193.455(1)(b)4. 4. The economy of this state.

193.455(1)(b)5. 5. The long-term and short-term interests of the cooperative and its patron members, including the possibility that these interests may be best served by the continued independence of the cooperative.

193.455(1)(b)6. 6. Any other factors the director considers pertinent.

193.455(2) (2) Reliance.

193.455(2)(a)(a) A director may rely on information, opinions, reports, or statements, including financial statements and other financial data, if prepared or presented by any of the following:

193.455(2)(a)1. 1. One or more officers or employees of the cooperative whom the director reasonably believes to be reliable and competent in the matters presented.

193.455(2)(a)2. 2. Counsel, public accountants, or other persons as to matters that the director reasonably believes are within the person's professional or expert competence.

193.455(2)(a)3. 3. A committee established under s. 193.445 or 193.451 (1) on which the director does not serve, as to matters within its designated authority, if the director reasonably believes the committee to merit confidence.

193.455(2)(b) (b) Paragraph (a) does not apply to a director who has knowledge concerning the matter in question that makes the director's reliance under par. (a) unwarranted.

193.455(3) (3) Presumption of assent. A director who is present at a meeting of the board when an action is approved by the board is presumed to have assented to the action approved, unless the director is prohibited by a conflict of interest from voting on the action or does any of the following:

193.455(3)(a) (a) Objects at the beginning of the meeting to the transaction of business because the meeting is not lawfully called or convened and fails to participate in the meeting after the objection.

193.455(3)(b) (b) Votes against the action at the meeting.

193.455 History History: 2005 a. 441.



193.461 Director conflicts of interest.

193.461  Director conflicts of interest.

193.461(1) (1)  Conflict voiding certain contracts and transactions. A contract or transaction between a cooperative and a director, as determined under sub. (2) (b) 1., or between a cooperative and a business entity of which at least one of the cooperative's directors is a governor, director, manager, officer, or legal representative, as determined under sub. (2) (b) 2., or in which at least one of the cooperative's directors has a material financial interest, as determined under sub. (2) (a), is void unless any of the following apply:

193.461(1)(a) (a) The contract or transaction was fair and reasonable as to the cooperative at the time it was authorized or ratified by the cooperative; the material facts as to the contract or transaction and as to the director's interest are disclosed or known to the members before the contract or transaction is authorized or ratified by the cooperative; and the material facts as to the contract or transaction and as to the director's interest are fully disclosed or known to the board or a committee established under s. 193.445 or 193.451 (1), and the board or committee in good faith authorizes or ratifies the contract or transaction. The interested director may not be counted in determining the presence of a quorum at a meeting where the contract or transaction may be authorized or ratified and may not vote on the authorization or ratification. The person asserting the validity of the contract or transaction has the burden of establishing that the contract or transaction was fair and reasonable as to the cooperative at the time it was authorized or ratified by the cooperative.

193.461(1)(b) (b) The contract or transaction is a distribution, or is a contract or transaction that is made available to all members or patron members as part of the cooperative's business.

193.461(1)(c) (c) The contract or transaction results from a resolution fixing the compensation of a director or of another officer, employee, or agent of the cooperative.

193.461(2) (2) Material financial interest; transactions involving third parties.

193.461(2)(a)(a) For purposes of sub. (1), a director has a material financial interest in each organization in which that director, that director's spouse, parent, child, or sibling, the spouse of that director's child or sibling, or the sibling of that director's spouse has a material financial interest.

193.461(2)(b) (b)

193.461(2)(b)1.1. For purposes of sub. (1), a contract or transaction between a cooperative and a director or that director's spouse, parent, child, or sibling, the spouse of that director's child or sibling, or the sibling of that director's spouse, is considered to be a transaction between the cooperative and the director.

193.461(2)(b)2. 2. For purposes of sub. (1), a contract or transaction between a cooperative and a business entity of which a director or that director's spouse, parent, child, or sibling, the spouse of that director's child or sibling, or the sibling of that director's spouse, is a governor, director, manager, officer, or legal representative is considered to be a transaction between the cooperative and a business entity of which the director is a governor, director, manager, officer, or legal representative.

193.461 History History: 2005 a. 441.



193.465 Limitation of director's liability in articles or bylaws.

193.465  Limitation of director's liability in articles or bylaws. The articles or bylaws may eliminate or limit a director's personal liability to the cooperative or its members for monetary damages for violating s. 193.455 (1) (a), except that neither the articles nor the bylaws may eliminate or limit the liability of a director for any of the following:

193.465(1) (1) A breach of the director's duty of loyalty to the cooperative or its members.

193.465(2) (2) An act or omission not in good faith or that involves intentional misconduct or a knowing violation of law.

193.465(3) (3) A transaction from which the director derived an improper personal benefit.

193.465(4) (4) An act or omission occurring before the date on which the provision in the articles or bylaws eliminating or limiting liability becomes effective.

193.465(5) (5) A knowing violation of ch. 408, subject to s. 193.605, or illegal distributions of cooperative assets.

193.465 History History: 2005 a. 441.



193.471 Indemnification.

193.471  Indemnification.

193.471(1)(1)  Definitions. In this section:

193.471(1)(a) (a) "Official capacity" means any of the following:

193.471(1)(a)1. 1. A person's capacity as an officer, employee, or agent of a cooperative or predecessor cooperative.

193.471(1)(a)2. 2. A person's capacity as a member of a committee of a cooperative under s. 193.445 or 193.451 (1) or of a committee of a predecessor cooperative.

193.471(1)(a)3. 3. With respect to a director, chief executive officer, member, or employee of a cooperative who, at the request of the cooperative, serves as a governor, director, manager, officer, member, partner, trustee, employee, or agent of another organization or employee benefit plan, that person's capacity as a governor, director, manager, officer, member, partner, trustee, employee, or agent, as applicable, of the other organization or employee benefit plan.

193.471(1)(a)4. 4. With respect to a person who was a director, chief executive officer, member, or employee of a predecessor cooperative and who, at the request of the predecessor cooperative, served as a governor, director, manager, officer, member, partner, trustee, employee, or agent of another organization or employee benefit plan, that person's capacity as a governor, director, manager, officer, member, partner, trustee, employee, or agent, as applicable, of the other organization or employee benefit plan.

193.471(1)(b) (b) "Potential litigant" means a person made or threatened to be made a party to a proceeding by reason of the person's former or present official capacity.

193.471(1)(c) (c) "Predecessor cooperative" means a domestic or foreign cooperative that was the predecessor of a cooperative in a merger or other transaction in which the predecessor's existence ceased upon consummation of the transaction.

193.471(1)(d) (d) "Proceeding" means a threatened, pending, or completed civil, criminal, administrative, arbitration, or investigative proceeding, including a proceeding by or in the right of the cooperative.

193.471(1)(e) (e) "Special legal counsel" means counsel who has not represented any of the following:

193.471(1)(e)1. 1. The cooperative or an affiliate.

193.471(1)(e)2. 2. The director, manager, member of a committee under s. 193.445 or 193.451 (1), or employee whose indemnification is in issue.

193.471(2) (2) Indemnification.

193.471(2)(a)(a) Subject to sub. (4), a cooperative shall indemnify a potential litigant against judgments, penalties, and fines applicable to a proceeding, against excise taxes assessed against the person with respect to an employee benefit plan, and against settlements and reasonable expenses, including attorney fees and disbursements, incurred by the potential litigant in connection with the proceeding, if, with respect to the acts or omissions of the potential litigant complained of in the proceeding, all of the following apply:

193.471(2)(a)1. 1. The potential litigant has not been indemnified against the same amounts by another person.

193.471(2)(a)2. 2. The potential litigant acted in good faith.

193.471(2)(a)3. 3. The potential litigant did not receive an improper personal benefit or commit an act for which liability cannot be eliminated or limited under s. 193.465 (2).

193.471(2)(a)4. 4. In the case of a criminal proceeding, the potential litigant had no reasonable cause to believe the acts or omissions were unlawful.

193.471(2)(a)5. 5. In the case of acts or omissions committed in an official capacity, as defined in sub. (1) (a) 1. or 2., the potential litigant reasonably believed that the acts or omissions were in the best interests of the cooperative or predecessor cooperative, as applicable, and, in the case of acts or omissions committed in an official capacity, as defined in sub. (1) (a) 3. or 4., the potential litigant reasonably believed that the conduct was not opposed to the best interests of the cooperative or predecessor cooperative, as applicable. If the acts or omissions relate to conduct as a director, officer, trustee, employee, or agent of an employee benefit plan, the conduct is not considered to be opposed to the best interests of the cooperative or predecessor cooperative if the potential litigant reasonably believed that the conduct was in the best interests of the participants or beneficiaries of the employee benefit plan.

193.471(2)(b) (b) The termination of a proceeding by judgment, order, settlement, or conviction or upon a plea of no contest or its equivalent does not, of itself, establish that the potential litigant did not meet the applicable criteria under par. (a).

193.471(3) (3) Advances. Subject to sub. (4), a potential litigant is entitled, upon written request to the cooperative, to payment or reimbursement by the cooperative of reasonable expenses, including attorney fees and disbursements, incurred by the potential litigant in advance of the final disposition of the proceeding if the potential litigant delivers to the cooperative a written statement that the potential litigant believes in good faith that the applicable criteria for indemnification under sub. (2) (a) have been satisfied and a written undertaking by the potential litigant to repay all amounts so paid or reimbursed by the cooperative if a court determines under sub. (6) (c) that the potential litigant is ineligible for indemnification. The written undertaking is an unlimited general obligation of the potential litigant but need not be secured, and the cooperative shall accept the written undertaking without reference to the potential litigant's financial ability to make the repayment.

193.471(4) (4) Prohibition, conditions, and limitations on indemnification or advances. The articles or bylaws may prohibit indemnification or advances of expenses otherwise required by subs. (2) and (3). The articles or bylaws may impose limitations on indemnification or advances of expenses or conditions on indemnification or advances of expenses in addition to the conditions contained in subs. (2) and (3), if the limitations or conditions apply equally to all persons or to all persons within a given class. A prohibition, limitation, or condition contained in the articles or bylaws under this subsection does not apply to any person seeking indemnification or advancement of expenses under sub. (2) or (3) with respect to any acts or omissions of the person committed before the effective date of the provision in the articles or the date of adoption of the provision in the bylaws, as applicable, establishing the prohibition, limitation, or condition.

193.471(5) (5) Reimbursement to witnesses. This section does not require, or limit the ability of, a cooperative to reimburse expenses, including attorney fees and disbursements, incurred by a person in connection with an appearance as a witness in a proceeding at a time when the person is not a potential litigant.

193.471(6) (6) Determination of eligibility.

193.471(6)(a)(a) Except as otherwise provided in this subsection, all determinations whether indemnification of a person is required under sub. (2) and whether payment or reimbursement of expenses is required under sub. (3) shall be made as follows:

193.471(6)(a)1. 1. By the board, except as otherwise provided in this paragraph. The directors who are, at the time, parties to the proceeding may not vote on the question of a determination under this subdivision and may not be counted in determining the presence of a quorum at a meeting at which such a question is voted upon.

193.471(6)(a)2. 2. If a quorum under subd. 1. cannot be obtained because of the number of directors that are parties to the proceeding and except as otherwise provided in this paragraph, by a majority of a committee under s. 193.451 (1) that consists of 2 or more directors not at the time parties to the proceeding and that is duly designated to act in the matter by a majority of all directors, including those who are parties.

193.471(6)(a)3. 3. If a determination is not made under subd. 1. or 2. and except as otherwise provided in this paragraph, by special legal counsel, selected either by the board or a committee under s. 193.451 (1). If selected by the board, the vote and determination of the presence of a quorum shall be made as described in subd. 1. If selected by a committee, the committee shall be designated to act and shall vote in the manner described in subd. 2.

193.471(6)(a)4. 4. Except as otherwise provided under this paragraph, if a determination is not made under subd. 1. or 2. and if a quorum of the board cannot be obtained and a committee cannot be established as required under subd. 3., by special legal counsel, selected by a majority of all directors, including directors who are parties to the proceeding.

193.471(6)(a)5. 5. If a determination is not made under subds. 1. to 4., by the affirmative vote of the members. The membership interests held by parties to the proceeding may not be counted in determining the presence of a quorum at a meeting at which the question of a determination under this subdivision is voted upon and parties holding such membership interests may not vote on the determination.

193.471(6)(b) (b) Except as provided in par. (c), with respect to a person who is not, and was not at the time of the acts or omissions complained of in the proceedings, a director, chief executive officer, or person possessing, directly or indirectly, the power to direct or cause the direction of the management or policies of the cooperative, the determination whether indemnification of the person is required under sub. (2) and whether the payment or reimbursement of expenses is required under sub. (3) shall be made by an annually appointed committee under s. 193.451 (1), having at least one member who is a director. Any such committee shall report at least annually to the board concerning its actions.

193.471(6)(c) (c) Within 60 days after the termination of the applicable proceeding or the receipt of a written request for indemnification by the cooperative, whichever occurs earlier, a person seeking indemnification under sub. (2) or payment or reimbursement of expenses under sub. (3) may petition the circuit court for a determination of the person's eligibility for indemnification, payment, or reimbursement, if a determination is made under par. (a) or (b) that the person is ineligible, or if no determination is made under par. (a) or (b). The court shall order the cooperative to indemnify the person if indemnification is required under sub. (2) and, if applicable, shall order the cooperative to pay or reimburse the person's expenses if the payment or reimbursement is required under sub. (3). In addition, if the person is a director or officer of the cooperative, the court shall order the cooperative to indemnify the person if, in view of all the relevant circumstances, the person is fairly and reasonably entitled to indemnification, regardless of whether indemnification is required under sub. (2). In a proceeding under this paragraph, the person seeking indemnification, payment, or reimbursement has the burden of establishing that indemnification is required or that the person is entitled to payment or reimbursement of expenses.

193.471(7m) (7m) Expenses of obtaining court-ordered indemnification. If the court, in a proceeding under sub. (6) (c), determines that the cooperative unreasonably refused a director's or officer's request for indemnification under sub. (2), the court shall order the cooperative to pay the officer's or director's reasonable expenses incurred to obtain the court-ordered indemnification.

193.471(9) (9) Insurance. A cooperative may purchase and maintain insurance on behalf of a person in that person's official capacity against any liability asserted against and incurred by the person in or arising from that capacity, whether or not the cooperative would be required to indemnify the person against the liability under sub. (2).

193.471(10) (10) Disclosure. A cooperative that indemnifies or advances expenses to a person under sub. (2) or (3) shall report to the members in writing the amount of the indemnification or advance and to whom and on whose behalf it was paid not later than the date of the first members' meeting occurring after the payment.

193.471(11) (11) Indemnification of other persons. This section does not limit the power of a cooperative to indemnify persons who do not act in an official capacity.

193.471 History History: 2005 a. 441; 2007 a. 96.



193.475 Officers.

193.475  Officers.

193.475(1)(1)  Required officers.

193.475(1)(a)(a) The board shall elect a chairperson and one or more vice-chairpersons.

193.475(1)(b) (b) Except as provided in sub. (3), the board shall elect or appoint a records officer and a financial officer.

193.475(2) (2) Chief executive and additional officers. The board may employ a chief executive officer to manage the day-to-day affairs and business of the cooperative. The board may elect additional officers as the articles or bylaws authorize or require.

193.475(3) (3) Records officer and financial officer may be combined. The offices of records officer and financial officer may be combined.

193.475(4) (4) Officers that shall be directors and members. The chairperson and first vice-chairperson shall each be a director and member. The financial officer, records officer, and additional officers need not be directors or members.

193.475 History History: 2005 a. 441.



193.478 Director Education.

193.478  Director Education. A director shall annually attend a course in at least 2 of the following topics offered by a recognized provider of cooperative director education:

193.478(1) (1) Duties and responsibilities of a cooperative director.

193.478(2) (2) Board and management relations.

193.478(3) (3) The board's role in defining and developing cooperative policies.

193.478(4) (4) Understanding cooperative governance and structure.

193.478(5) (5) Understanding financial statements, key financial ratios, and control tools.

193.478(6) (6) Cooperative finance and equity redemption.

193.478(7) (7) Cooperative strategic planning.

193.478(8) (8) Cooperative membership communication and education.

193.478(9) (9) Selecting and evaluating principal cooperative management.

193.478(10) (10) Board evaluation.

193.478(11) (11) Analyzing and understanding the current cooperative business environment.

193.478 History History: 2005 a. 441.



193.501 Members.

193.501  Members.

193.501(1)(1)  Requirement. A cooperative shall have at least one patron member, except that if any patron member is a natural person, a cooperative shall have at least 5 patron members who are natural persons and who are adults. A cooperative may have nonpatron members if the patron members by majority vote approve an article, bylaw provision, or amendment provision authorizing nonpatron members.

193.501(2) (2) Grouping of members.

193.501(2)(a)(a) A cooperative may group members in districts or units, or on another basis, to the extent authorized in the articles or bylaws. The articles or bylaws may authorize the board to determine the grouping of members.

193.501(2)(b) (b) The board may take all steps necessary to implement the use of groupings established under par. (a), including setting the time and place and prescribing the rules of conduct for holding meetings by group to elect delegates to members' meetings.

193.501(3) (3) Member violations.

193.501(3)(a)(a) A member who knowingly, intentionally, or repeatedly violates a provision of the articles or bylaws, or a member control agreement or marketing contract with the cooperative, may be required by the board to surrender the member's membership interest in the cooperative or any of the following portions of the member's membership interest:

193.501(3)(a)1. 1. Governance rights and right to assign governance rights.

193.501(3)(a)2. 2. Financial rights and right to assign financial rights.

193.501(3)(b) (b)

193.501(3)(b)1.1. Except as provided in subd. 2., if the board requires a member to surrender the member's membership interest or the rights described in par. (a) 2., the cooperative shall refund to the member the lesser of the book value or market value of the membership interest or rights, as applicable, payable in not more than 7 years from the date of surrender.

193.501(3)(b)2. 2. If the board requires a patron member to surrender the patron member's rights described in par. (a) 2., the board may transfer all of those rights to a class of financial rights held by members who are not patron members, or to a certificate of interest that carries liquidation rights on par with membership interests and that must be redeemed within 7 years after the transfer as provided in the certificate.

193.501(3)(c) (c) The board may reissue or retire and cancel any membership interests required to be surrendered under par. (a).

193.501(4) (4) Inspection of cooperative records by member.

193.501(4)(a)(a) Except as otherwise provided in this paragraph and pars. (d) and (e), a member may inspect and copy any of the records described in s. 193.245 if the member meets the requirements of par. (b). A member's agent or attorney has the same inspection and copying rights under this paragraph as the member. No member may inspect or copy any records of the cooperative relating to the amount of equity capital in the cooperative held by any person or any accounts receivable or other amounts due the cooperative from any person, or any personnel records or employment records relating to any employee of the cooperative, unless the member is a director or officer acting pursuant to authority of the board. Except as provided under par. (e), records shall be inspected and copied under this paragraph during regular business hours at a reasonable location specified by the cooperative.

193.501(4)(b) (b) A member may inspect and copy records under par. (a) if all of the following apply:

193.501(4)(b)1. 1. The member has been a member for at least one year immediately preceding the demand to inspect or copy or holds at least 5 percent of all of the outstanding equity interests in the cooperative as of the date the demand is made.

193.501(4)(b)2. 2. The member gives the cooperative a written demand to inspect or copy at least 5 business days before the date on which the member wishes to inspect or copy the records.

193.501(4)(b)3. 3. The written demand describes with reasonable particularity the purpose for which the demand is made and the records the member desires to inspect or copy.

193.501(4)(b)4. 4. The demand is made in good faith and for a proper cooperative business purpose.

193.501(4)(b)5. 5. The records are directly connected with the described purpose.

193.501(4)(d) (d) This section does not affect any of the following:

193.501(4)(d)1. 1. The right of a member to inspect records to the same extent as any other litigant if the member is in litigation with the cooperative.

193.501(4)(d)2. 2. The power of a court to compel the production of the cooperative's records for examination.

193.501(4)(e) (e) If records to be inspected or copied under par. (a) are in active use or storage and, therefore, not available at the time otherwise provided under par. (a) for inspection or copying, the cooperative shall so notify the member and establish a date and time for the inspection or copying that is within 3 business days of the date otherwise provided under par. (a) for inspection or copying.

193.501(4)(f) (f) The right to copy records under par. (a) includes, if reasonable, the right to receive copies from the cooperative. The cooperative may impose a reasonable charge for copies of any records provided to the member. The charge may not exceed the estimated cost of production and reproduction of the records. Any copies made by the member shall be made at the member's expense.

193.501(4)(g) (g) If a cooperative refuses to allow a person to inspect or copy records that the person is entitled to inspect or copy under par. (a) within any time period prescribed under par. (e) or, if none, within a reasonable time, the person may petition the circuit court for the county where the cooperative's principal office is located or, if it has no principal office in this state, for the county in which the cooperative's registered office is located, for an order compelling the cooperative to permit the inspection or copying. A court that issues an order under this paragraph may impose reasonable restrictions on the use or distribution of the records by the person. A court that issues an order under this paragraph may do any of the following, unless the cooperative proves that it refused inspection or copying in good faith because it had a reasonable basis for doubt about the right of the person to inspect or copy the records under par. (a):

193.501(4)(g)1. 1. Order the cooperative to pay the person's reasonable costs in obtaining the order, including reasonable attorney fees.

193.501(4)(g)2. 2. Order the cooperative to pay the person for any damages the person incurred by reason of the cooperative's refusal to permit inspection or copying.

193.501(4)(g)3. 3. Order the cooperative to pay the member's inspection and copying expenses, notwithstanding par. (f).

193.501(4)(g)5. 5. Impose reasonable restrictions on the use or distribution of the records by the person.

193.501 History History: 2005 a. 441.



193.505 Member liability.

193.505  Member liability. A person is not personally liable for the acts, debts, liabilities, or obligations of a cooperative merely because of the person's status as a member. A member is liable for any unpaid subscription for the member's membership interest, unpaid membership fees, or any debt for which the member has separately contracted with the cooperative.

193.505 History History: 2005 a. 441.



193.511 Regular members' meetings.

193.511  Regular members' meetings.

193.511(1) (1)  Annual meeting. A regular members' meeting shall be held annually at a time determined by the board, unless the articles or bylaws provide otherwise.

193.511(2) (2) Location. The regular members' meeting shall be held at the principal place of business of the cooperative or at another conveniently located place as determined by the board or under the articles or bylaws.

193.511(3) (3) Business and fiscal reports. The officers shall submit reports to the members at the regular members' meeting covering the business of the cooperative for the previous fiscal year and indicating the condition of the cooperative at the close of the fiscal year.

193.511(5) (5) Notice. Except as otherwise provided in this subsection, sub. (6), and s. 193.553, the cooperative shall mail a notice of the regular members' meeting to each member at the member's last known address. The cooperative shall deposit the notice in the mail at least 15 days before the date of the meeting. In lieu of mailing, the cooperative may provide notice of the meeting by any means approved by the board and agreed to by the members. The cooperative shall provide any such notice at least 2 weeks before the date of the meeting. Any notice provided to an entity under this subsection shall be addressed or directed to an officer of the entity.

193.511(6) (6) Waiver and objection. A member may waive notice of a regular members' meeting. A waiver is effective whether given before, at, or after the meeting, and whether given in writing, orally, or by attendance. Attendance by a member at a regular members' meeting is a waiver of notice of that meeting, except where the member objects at the beginning of the meeting to the transaction of business because the meeting is not lawfully called or convened and does not participate in the meeting after the objection, or objects before a vote on an item of business at the meeting because the item may not lawfully be considered at the meeting and does not participate in the consideration of the item at the meeting.

193.511 History History: 2005 a. 441.



193.515 Special members' meetings.

193.515  Special members' meetings.

193.515(1) (1)  Calling a meeting. A special members' meeting may be called by any of the following means:

193.515(1)(a) (a) By the board.

193.515(1)(b) (b) By petition of the members under this paragraph. Except as otherwise provided in this paragraph, the chairperson of the board shall call a special members' meeting if a written petition requesting the meeting is signed by at least 20 percent of the patron members and is submitted to the chairperson. Unless the articles or bylaws provide otherwise and except as otherwise provided in this paragraph, the chairperson of the board shall call a special members' meeting if a written petition requesting the meeting is signed by at least 20 percent of the nonpatron members, 20 percent of all members, or members representing 20 percent of all membership interests and is submitted to the chairperson. A special members' meeting held under this paragraph shall be held within 30 days after submission of the petition to the chairperson. This paragraph does not authorize any meeting that is unrelated to a proper cooperative purpose.

193.515(2) (2) Notice. Except as otherwise provided in this subsection, sub. (3), and s. 193.553, the cooperative shall mail a notice of any special members' meeting to each member at the member's last known address. In lieu of mailing, the cooperative may provide notice of the meeting by any means approved by the board and agreed to by the members. Any notice provided to an entity under this subsection shall be addressed or directed to an officer of the entity. Any notice provided under this subsection shall state the time, place, and purpose of the meeting. Any notice provided under this subsection shall be given at least 10 days before the date of the meeting.

193.515(3) (3) Waiver and objection. A member may waive notice of a special members' meeting. A waiver is effective whether given before, at, or after the meeting, and whether given in writing, orally, or by attendance. Attendance by a member at a special members' meeting is a waiver of notice of that meeting, except where the member objects at the beginning of the meeting to the transaction of business because the meeting is not lawfully called or convened and does not participate in the meeting after the objection, or objects before a vote on an item of business at the meeting because the item may not lawfully be considered at the meeting and does not participate in the consideration of the item at the meeting.

193.515 History History: 2005 a. 441.



193.518 Effect of insufficient notice.

193.518  Effect of insufficient notice. Failure of a member to receive a notice required under s. 193.511 (5) or 193.515 (2) does not invalidate any action that is taken at the applicable meeting.

193.518 History History: 2005 a. 441.



193.521 Certification of notice.

193.521  Certification of notice.

193.521(1) (1)  Certificate required. After mailing or otherwise providing notices required under s. 193.511 (5) or 193.515 (2), the cooperative shall execute a certificate containing the date of mailing or provision of the notices and a statement that the notices were mailed or provided as required under s. 193.511 (5) or 193.515 (2), as applicable.

193.521(2) (2) Matter of record. The cooperative shall include the certificate under sub. (1) in the record of the meeting to which the certificate relates.

193.521 History History: 2005 a. 441.



193.523 Electronic notice.

193.523  Electronic notice.

193.523(1)(1)  Effective date of electronic notice. Any notice given by a cooperative to members in electronic format takes effect as follows:

193.523(1)(a) (a) If by facsimile communication, when directed to a telephone number at which the member has consented to receive notice.

193.523(1)(b) (b) If by electronic mail, when directed to an electronic mail address at which the member has consented to receive notice.

193.523(1)(c) (c) If by a posting on an electronic network on which the member has consented to receive notice, upon the later to occur of the posting and the giving of a separate notice to the member of the specific posting.

193.523(1)(d) (d) If by any other means to which the member has consented, when directed to the member pursuant to that means.

193.523(2) (2) Affidavit. An affidavit of the secretary of the board, other authorized officer, or authorized agent of the cooperative, indicating that a notice has been given in electronic format under sub. (1) is, in the absence of fraud, prima facie evidence that the notice was so given.

193.523(3) (3) Consent. If a member consents to the receipt of notice in electronic format, the member shall deliver a statement to that effect in writing to the cooperative. A statement under this subsection is effective until it is revoked by the member. A revocation under this subsection does not affect the validity of any notice given before receipt by the cooperative of the revocation.

193.523 History History: 2005 a. 441.



193.524 Revocation of electronic communication.

193.524  Revocation of electronic communication. A member may revoke any vote, authorization, or consent submitted in electronic format by the member to a cooperative under this chapter by delivering a notice of revocation to a director or the chief executive officer of the cooperative before the vote is counted or the authorization or consent is relied upon.

193.524 History History: 2005 a. 441.



193.525 Quorum at members' meeting.

193.525  Quorum at members' meeting.

193.525(1) (1)  Generally; presence of objecting member. Unless the articles or bylaws provide otherwise and except as provided in sub. (2m), a quorum for the transaction of business at a members' meeting is 10 percent of the total number of members for a cooperative with 100 or less members and 15 percent of the total number of members for all other cooperatives. The attendance of a sufficient number of members to constitute a quorum shall be established by a registration of the members present at the meeting. The registration shall be verified by the chairperson of the board or the records officer of the cooperative and shall be reported in the minutes of the meeting. Any member who objects at the beginning of a members' meeting to the transaction of business because the meeting is not lawfully called or convened and who fails to participate in the meeting after the objection may not be considered as present at the meeting for purposes of determining whether a quorum is present.

193.525(2) (2) Quorum for voting by mail or alternative ballot. Except as provided in s. 193.531 (2), in determining whether a quorum is present at a members' meeting for purposes of conducting a vote on a question that members may vote on by mail or alternative ballot, the number of members physically present at the meeting shall be added to the number of members voting by mail or alternative ballot.

193.525(2m) (2m) Quorum for votes by class or series. Except as otherwise provided in the articles or bylaws or a member control agreement, if a vote at a members' meeting is open only to holders of a particular class or series of membership interests, a quorum for conducting the vote is a number of members holding 10 percent of the voting power of the class or series for a cooperative with 100 or less members and a number of members holding 15 percent of the voting power of the class or series for all other cooperatives.

193.525(3) (3) Meeting action invalid without quorum. An action taken or approved at a members' meeting by vote of the members is invalid if a quorum is not present at the time of the vote, unless approval of the members is not required under this chapter, the articles, or the bylaws.

193.525 History History: 2005 a. 441.



193.531 Virtual members' meetings and attendance.

193.531  Virtual members' meetings and attendance.

193.531(1)(1)  Construction and application. This section shall be construed and applied as follows:

193.531(1)(a) (a) To facilitate remote communication consistent with other applicable law.

193.531(1)(b) (b) To be consistent with reasonable practices concerning remote communication and with the continued expansion of those practices.

193.531(2) (2) Virtual members' meetings and attendance. To the extent authorized in the articles or bylaws or, unless prohibited by the articles or bylaws, in a member control agreement, and as determined by the board, a members' meeting may be held such that all members participate in the meeting by a means of communication rather than by being physically present at the meeting. To the extent authorized in the articles or bylaws or, unless prohibited by the articles or bylaws, in a member control agreement, and as determined by the board, a member may participate in a members' meeting at which other members are physically present by a means of communication rather than by being physically present at the meeting. A meeting may be held or a member may participate in a meeting as authorized under this subsection only if the requirements of sub. (4) are satisfied. The number of members physically present at a meeting, if any, shall be added to the number of members otherwise participating in the meeting under this subsection to determine whether a quorum is present under s. 193.525, except that any member who objects at the beginning of the meeting to the transaction of business because the meeting is not lawfully called or convened and who fails to participate in the meeting after the objection may not be considered as present at the meeting for purposes of determining whether a quorum is present.

193.531(4) (4) Requirements for virtual meetings and attendance. All of the following apply to any meeting held under sub. (2):

193.531(4)(a) (a) The cooperative shall implement reasonable measures to verify that each person participating in the meeting by a means of communication is a member.

193.531(4)(b) (b) The cooperative shall implement reasonable measures to provide each member participating in the meeting by a means of communication with a reasonable opportunity to actively participate, including an opportunity to do all of the following:

193.531(4)(b)1. 1. Read or hear the proceedings of the meeting substantially concurrently with those proceedings.

193.531(4)(b)2. 2. If allowed by the procedures governing the meeting, have the member's remarks heard or read by other participants in the meeting substantially concurrently with the making of those remarks.

193.531(4)(b)3. 3. If otherwise entitled, vote on matters submitted to the members.

193.531 History History: 2005 a. 441.



193.535 Actions of the members.

193.535  Actions of the members.

193.535(1) (1)  Generally. Unless this chapter provides otherwise and except as provided in sub. (2m) and s. 193.545 (1) (a) and (4), the members shall take action by the affirmative vote of the greater of the following:

193.535(1)(a) (a) A majority of the voting power of the membership interests present and entitled to vote on that item of business.

193.535(1)(b) (b) A majority of the voting power that would constitute a quorum for the transaction of business at the meeting or for conducting the vote.

193.535(1)(c) (c) The proportion of voting power specified in this chapter, the articles or bylaws, or a member control agreement as necessary for that item of business.

193.535(2m) (2m) Exception for objecting member. Any member who objects at the beginning of a members' meeting to the transaction of business because the meeting is not lawfully called or convened and who fails to participate in the meeting after the objection may not be considered as present at the meeting for purposes of sub. (1).

193.535 History History: 2005 a. 441.



193.541 Actions without a members' meeting.

193.541  Actions without a members' meeting.

193.541(1)(1)  Generally.

193.541(1)(a)(a) Unless the articles or bylaws provide otherwise, any action required or permitted by this chapter to be authorized at a members' meeting may be authorized without a meeting if that action is authorized by all members and is evidenced by one or more written statements, signed by each member, describing and consenting to the action. Such an action has the same effect as an action authorized by unanimous vote at a members' meeting at which all members are present and may be described as such in any document.

193.541(1)(b) (b) The articles or bylaws may allow the members to authorize any other action on behalf of the cooperative, other than an action requiring board approval, without a members' meeting, if the action is authorized by the number of members that would be required to approve the action at a members' meeting at which all members were present and if the action is evidenced by one or more written statements, signed by each authorizing member, describing and consenting to the action. Such an action has the same effect as an action authorized by vote of the number of authorizing members at a meeting at which all members are present and may be described as such in any document.

193.541(2) (2) Effective date. Any action authorized under sub. (1) is effective when the last member necessary for authorization signs the statement evidencing his or her consent, unless the statement specifies a different effective date.

193.541(3) (3) Notice and liability. When an action is taken under sub. (1) (b) with the authorization of less than all members, the board shall ensure that all other members are notified immediately of the action and its effective date. Failure to provide the notice does not invalidate the action. A member who does not authorize an action taken under sub. (1) (b) may not be held liable as a result of the action.

193.541(4) (4) Records. A cooperative shall retain all statements signed by its members under sub. (1).

193.541 History History: 2005 a. 441.



193.545 Member voting rights.

193.545  Member voting rights.

193.545(1) (1)  Generally.

193.545(1)(a)(a) Each patron member has one vote on each issue that patron members may vote upon. Nonpatron members, if authorized by the patron members, may or may not have voting rights relating to being a nonpatron member or holding nonpatron membership interests. If voting rights are granted to nonpatron members or to nonpatron membership interests, patron members may not have less voting rights than provided in this section. The collective vote of the patron members shall be determined by the vote of the majority of patron members voting on the issue. Except as provided under s. 193.551, in determining the collective vote of patron members, each patron member has one vote on the issue. Unless the articles or bylaws provide otherwise, no issue that patron members may vote upon may be approved unless, in determining the collective vote of the patron members, the number of patron members voting to approve the issue is a majority of all members voting on the issue. The articles or bylaws may not reduce the collective patron member vote to less than 51 percent of the total member vote.

193.545(1)(b) (b) Except as otherwise provided in this chapter, a nonpatron member has the voting rights granted to members holding nonpatron membership interests in the articles or bylaws.

193.545(2) (2) Voting at a members' meeting. A member may vote at a members' meeting at any time from the time the member arrives at the meeting to the time the meeting is adjourned, unless the articles or bylaws specify an earlier time for closing the vote.

193.545(3) (3) Voting method.

193.545(3)(a)(a) Except as otherwise provided in this paragraph, a member may vote only by casting a ballot at a meeting, by delegate as provided under sub. (4), by proxy as provided under s. 193.565, or, if authorized by the board, by mailing a ballot or by using an alternative ballot.

193.545(3)(b) (b) The ballot shall be in a form prescribed by the board.

193.545(3)(c) (c) To cast a ballot by mail, a member shall mark the member's choice on the ballot, seal the ballot in a plain envelope bearing the member's name and the words "BALLOT ENCLOSED," or similar words, and enclose that envelope in another envelope addressed to the cooperative. To cast an alternative ballot, a member shall follow the procedure prescribed by the board.

193.545(3)(d) (d) If the ballot of a member is received by the cooperative on or before the date of the election, or as otherwise prescribed for alternative ballots, and if all other applicable requirements are satisfied, the cooperative shall accept and count the ballot as the vote of the absent member.

193.545(4) (4) Members represented by delegates. For a cooperative with districts or other units, the articles or bylaws may provide that members from the districts or other units be represented at members' meetings by delegates chosen by those members. A delegate representing patron members shall be a patron member. Except as provided in s. 193.551 (2) and as otherwise provided in this subsection, a delegate may vote in the same manner as and to the same extent as the members collectively whom the delegate represents are otherwise authorized to vote.

193.545 History History: 2005 a. 441.



193.551 Patron member voting based on patronage.

193.551  Patron member voting based on patronage.

193.551(1)(1)  Additional vote permitted.

193.551(1)(a)(a) The articles or bylaws may authorize patron members to have an additional vote in determining the collective vote of patron members under s. 193.545 (1) (a) as provided in this subsection.

193.551(1)(b) (b) The articles or bylaws may grant a patron member an additional vote under par. (a) if the issue to be voted upon relates to a specified amount of business transacted between the patron member and the cooperative.

193.551(1)(c) (c) The articles or bylaws may grant additional votes under par. (a) to a specified number of patron members who are also patron members of another cooperative that is itself a member of the cooperative.

193.551(1)(d) (d) The articles or bylaws may grant additional votes under par. (a) to a patron member that is a cooperative, based on the amount of equity allocated to or held by the patron member in the cooperative.

193.551(2) (2) Additional votes for delegates.

193.551(2)(a)(a) For a cooperative with districts or other units of patron members, the articles or bylaws may authorize a delegate elected by patron members to have additional votes as provided in this subsection in determining the collective vote of patron members under s. 193.545 (1) (a).

193.551(2)(b) (b) The articles or bylaws may grant a delegate an additional vote under par. (a) based on a specified amount of business transacted between the patron members represented by the delegate and the cooperative.

193.551(2)(c) (c) The articles or bylaws may grant a delegate an additional vote under par. (a) based upon the amount of equity allocated to or held by the patron members represented by the delegate.

193.551 History History: 2005 a. 441.



193.553 Voting rights limited to members as of date certain.

193.553  Voting rights limited to members as of date certain. The board may establish a date for the determination of membership interests entitled to notice of and entitled to vote at a members' meeting. The date established by the board may not be more than 60 days before the date of the meeting. If a date is established under this subsection, only members as of that date are entitled to notice of and may vote at that meeting.

193.553 History History: 2005 a. 441.



193.555 Voting rights of nonmembers.

193.555  Voting rights of nonmembers. The articles or bylaws may authorize any nonmember or class of nonmembers to vote at a members' meeting in the same manner as patron members are permitted to vote. The articles or bylaws may prescribe the manner by which persons are authorized to vote under this section.

193.555 History History: 2005 a. 441.



193.557 Voting of jointly owned membership interests.

193.557  Voting of jointly owned membership interests. If a membership interest is owned jointly by 2 or more persons, any one of the owners may vote based upon that membership interest, unless the cooperative receives written notice from any of the owners denying the authority of that person to vote based upon that membership interest.

193.557 History History: 2005 a. 441.



193.559 Cumulative voting by members.

193.559  Cumulative voting by members. Except as provided in ss. 193.411 (4m) and 193.557, a member with more than one vote that is entitled to vote may allocate the member's votes in any way the member chooses. If such a member votes without designating an allocation, the member is considered to have voted all of the member's votes in that way.

193.559 History History: 2005 a. 441.



193.561 Voting by business entities, subsidiaries, legal representatives, and holders of security interests.

193.561  Voting by business entities, subsidiaries, legal representatives, and holders of security interests.

193.561(1)(1)  Membership interests held by a business entity. If a member entitled to vote is a business entity, the chairperson of the board, chief executive officer, or other authorized agent of the member may cast the member's votes.

193.561(2) (2) Membership interest held by subsidiary of cooperative. Except as provided in the articles or bylaws or sub. (3), if a member is a subsidiary of the cooperative, the member may not vote.

193.561(3) (3) Membership interest held in fiduciary capacity by cooperative. Membership interests held in a fiduciary capacity by the cooperative or a subsidiary of the cooperative are not entitled to vote, except to the extent that the settlor or beneficiary is entitled to vote and either exercises the right to vote or instructs the cooperative or subsidiary on how to vote.

193.561(4) (4) Membership interest controlled by certain representatives. Except as provided in subs. (3) and (5), if a person, in the capacity of a personal representative, administrator, executor, guardian, or conservator, or in a similar capacity, controls the membership interest of a member entitled to vote, the person may vote on behalf of the member.

193.561(5) (5) Membership interest controlled by trustee in bankruptcy or receiver. If a trustee in bankruptcy or a receiver controls the membership interest of a member entitled to vote, the trustee or receiver may vote on behalf of the member if authorized to do so by the court appointing the trustee or receiver.

193.561(7) (7) Holders of security interest. The granting of a security interest in a membership interest does not entitle the holder of the security interest to vote.

193.561 History History: 2005 a. 441.



193.565 Voting by proxy.

193.565  Voting by proxy.

193.565(1)(1)  Authorization and appointment of proxy.

193.565(1)(a)(a) A member entitled to vote may do so by proxy appointed under this paragraph. Except as provided in sub. (7), a member may grant a proxy to vote by giving the board or an authorized agent of the cooperative an appointment of a proxy, in writing, before the meeting at which the appointment is to be effective. If the appointment of proxy is given in electronic format, the appointment is effective only if an authorized agent of the cooperative determines that the appointment is authorized by the member. The authorized agent shall record the information upon which he or she relied to make the determination. A proxy appointed under this paragraph may vote in the same manner as and to the same extent as the appointing member is otherwise authorized to vote, consistent with subs. (5) and (7).

193.565(1)(b) (b) A reproduction of the original written appointment under par. (a) may be substituted or used in lieu of the original for any purpose for which the original could be used, if the reproduction is a complete, legible, and accurate reproduction of the entire original.

193.565(1)(c) (c) If a membership interest is owned jointly by 2 or more members, any one of the owners may appoint a proxy under par. (a), unless the cooperative receives written notice from any of the owners denying the authority of that person to appoint a proxy or appointing a different proxy.

193.565(2) (2) Duration of appointment. The appointment of a proxy under sub. (1) (a) is valid for 11 months, unless a longer period is expressly provided in the appointment or unless the appointment is terminated under sub. (3).

193.565(3) (3) Termination. An appointment of a proxy under sub. (1) (a) may be terminated at will by the appointing member or the proxy, unless the appointment is conditioned upon ownership of or subject to terms and conditions of a membership interest. Except as provided in sub. (4), an appointment that is coupled with a membership interest as described in this subsection is irrevocable and may not be terminated, unless an agreement between the appointing member and the proxy specifies otherwise. A termination under this subsection is effective upon filing written notice of the termination with an authorized agent of the cooperative or filing a new appointment under sub. (1) (a), whichever occurs first.

193.565(4) (4) Revocation by death or incapacity. The death or incapacity of a member appointing a proxy under sub. (1) (a) does not revoke the appointment, unless written notice of the death or incapacity is received by an authorized agent of the cooperative before the proxy exercises the authority under the appointment.

193.565(5) (5) Multiple proxies. Except as provided in sub. (7), all of the following apply if 2 or more persons are appointed as proxies for a member under sub. (1) (a):

193.565(5)(a) (a) Only one of them may vote on behalf of the member on each item of business in accordance with specific instructions contained in the appointment.

193.565(5)(b) (b) If no specific instructions are contained in the appointment with respect to a particular item of business, the vote of the member shall be cast as a majority of the proxies determine. If the proxies are equally divided in determining how such a vote shall be cast, no vote may be cast.

193.565(6) (6) Liability of proxy. A proxy appointed under sub. (1) (a) is liable to the appointing member for damages resulting from the proxy's failure to exercise his or her authority or from the proxy's acting in violation of the authority granted in the appointment.

193.565(7) (7) Limitations on proxies.

193.565(7)(a)(a) A patron member may only appoint another patron member as a proxy under sub. (1) (a).

193.565(7)(b) (b) No member may vote by proxy under sub. (1) (a) if the member is represented by a delegate under s. 193.545 (4).

193.565(7)(c) (c) No member may vote by proxy under sub. (1) (a) in an election of directors under s. 193.411 (3) or (4).

193.565(7)(d) (d) If an appointment of a proxy under sub. (1) (a) gives the proxy authority to vote on less than all items of business considered at a meeting, the appointing member may vote by proxy only with respect to those items of business for which the proxy has authority to vote.

193.565(7)(e) (e) An appointment of a proxy under sub. (1) (a) may restrict or limit the authority of the proxy or reserve authority for the appointing member.

193.565 History History: 2005 a. 441.



193.571 Member authority concerning certain cooperative property.

193.571  Member authority concerning certain cooperative property. Except as provided in s. 193.443, a cooperative may sell, lease, transfer, or otherwise dispose of all or substantially all of its property and assets, including its good will, not in the usual and regular course of its business, upon those terms and conditions that the board considers expedient, when approved by the affirmative vote of the members owning a majority of the voting power of the interests entitled to vote and by the board. Notwithstanding s. 193.511 (6), 193.515 (3), and 193.553, written notice of any members' meeting at which a vote will be taken under this section shall be given to all members. The written notice shall state that a purpose of the meeting is to consider the sale, lease, transfer, or other disposition of all or substantially all of the property and assets of the cooperative.

193.571 History History: 2005 a. 441.



193.601 Membership interests.

193.601  Membership interests.

193.601(1) (1)  Amounts and divisions of membership interests. To the extent permitted under this chapter, a cooperative may increase, decrease, establish, or alter the authorized amount and divisions of membership interests by amending the articles under s. 193.221 or the bylaws under s. 193.241.

193.601(2) (2) Issuance and acquisition of membership interests generally. A cooperative may issue authorized membership interests on terms and conditions prescribed in the articles or bylaws or, if authorized in the articles or bylaws, on terms and conditions determined by the board. The cooperative shall disclose to any person to whom a membership interest is issued, before issuance, the organizational and capital structure of the cooperative, known business prospects and risks of the cooperative, and the nature of the governance and financial rights of the membership interest being acquired and of other classes of membership and membership interests. The cooperative shall notify all members, before issuance, of any membership interest issued by the cooperative. The cooperative may not issue a membership interest to any person unless the subscription price of the membership interest has been paid for in money or property. If the subscription price is paid for in property, the value of the property to be contributed shall be approved by the board.

193.601(3) (3) Transferring ownership of membership interests. After issuance by the cooperative, ownership of a membership interest may be transferred only with the approval of the board. The board may adopt resolutions prescribing procedures to approve transfers prospectively.

193.601(4) (4) Patron membership interests. Except as otherwise provided in this subsection, if nonpatron membership interests are authorized by the patron members, all patron membership interests, collectively, shall have not less than 51 percent of the cooperative's financial rights to profit allocations and distributions. The patron members by majority vote may authorize that the patron membership interests, collectively, may have less than 51 percent, but not less than 30 percent, of the cooperative's financial rights to profit allocations and distributions, and this change must be included in the bylaws. Notwithstanding s. 193.221 (1) and (3), an amendment of the articles under this subsection may be adopted only if approved by the affirmative vote of the patron members.

193.601(5) (5) First privilege to purchase membership interests. The articles or bylaws may provide the patron members, individually or collectively, or the cooperative with the first privilege of purchasing the membership interests of any class of membership interests offered for sale. If the articles or bylaws provide patron members with a first privilege to purchase membership interests under this subsection, the articles or bylaws shall include a procedure by which patron members may proceed to acquire the membership interests. If the cooperative acquires a membership interest under this subsection, the cooperative may hold the interest to be reissued or may retire and cancel the interest.

193.601(6) (6) Nonpatron membership interests. If nonpatron membership interests are authorized by the patron members, each person to whom a nonpatron membership interest is issued shall sign a member control agreement or a statement agreeing to abide by any applicable conditions imposed under the bylaws. Unless the bylaws contain a sufficient description, the cooperative shall provide to a person to whom a nonpatron membership interest is issued, before issuance, a description of the rights and obligations applicable to holders of that nonpatron membership interest, the transferability of that nonpatron membership interest, and the manner in which profits and losses are divided and allocated among the membership interests and membership classes.

193.601(6m) (6m) Allocation of profits, losses, and distributions. If the articles or bylaws do not otherwise provide for the allocation of the profits and losses between patron membership interests and any authorized nonpatron membership interests, then the allocation of profits and losses among nonpatron membership interests individually and patron membership interests collectively shall be allocated based on the value of contributions to capital made according to the patron membership interests collectively and the nonpatron membership interests individually to the extent the contributions have been accepted by the cooperative. Distributions of cash or other assets of the cooperative shall be allocated among the membership interests as provided in the articles and bylaws, subject to the provisions of this chapter. If not otherwise provided in the articles or bylaws, distributions shall be made on the basis of value of the capital contributions of the patron membership interests collectively and the nonpatron membership interests to the extent the contributions have been accepted by the cooperative.

193.601(7) (7) Reacquisition of nonpatron membership interests after dissent. Unless the articles or bylaws provide otherwise, a nonpatron member may force the cooperative to acquire the member's nonpatron membership interests as provided under this subsection if the articles or bylaws are amended in a manner that materially and adversely affects the rights and preferences applicable to the nonpatron membership interests of the nonpatron member. If approval of the amendment is not required of the members, the nonpatron member shall file a notice of dissent and intent to demand fair value of the membership interests with the cooperative within 30 days after the date on which notice of the amendment is given to members. If approval of the amendment is required of the members, the nonpatron member shall file a notice of dissent and intent to demand fair value of the membership interests with the cooperative before the vote on the proposed amendment and shall not vote in favor of the proposed amendment. After receipt of a notice under this subsection and, if applicable, after approval of the amendment, the cooperative shall rescind the amendment within 60 days after receipt of the notice or acquire the membership interests by paying the fair value of the membership interests to the dissenting member within 180 days after receipt of the notice. Upon acquiring the membership interests, the cooperative may hold the interests to be reissued or may retire and cancel the interests.

193.601 History History: 2005 a. 441.



193.605 Cooperative securities.

193.605  Cooperative securities.

193.605(1) (1)  Applicability of ch. 408 to cooperative securities. To the extent that the provisions of this chapter concerning the authorization, issuance, control, use, and rights of membership interests or concerning the stock of a cooperative are inconsistent with ch. 408, the provisions of this chapter apply.

193.605(2) (2) Liability of cooperative for wrongful transfers of its securities.

193.605(2)(a)(a) In this subsection:

193.605(2)(a)1. 1. "Proper person" means the registered owner or last prior transferee, whether or not described as fiduciary for another, or his or her authorized agent or legal representative or the successor to his or her interest by operation of law.

193.605(2)(a)2. 2. "Transfer" includes a redemption or recall of stock.

193.605(2)(a)3. 3. "Wrongful transfer" means a transfer which is in excess of the authorization or capacity of the transferor, or which is made in breach of the transferor's fiduciary duty.

193.605(2)(b) (b) A cooperative may not be held liable for acting upon wrongful transfers of its securities which are not "securities" as defined in s. 408.102, unless it has notice that the certificate was not transferred by a proper person or has notice that the transfer was a wrongful transfer.

193.605(3) (3) Missing securities or records.

193.605(3)(a)(a) When a security issued by a cooperative, which is not a "security" as defined in s. 408.102, is missing, the cooperative shall issue a duplicate security if the owner so requests and furnishes an indemnity acceptable to the cooperative.

193.605(3)(b) (b) When records showing ownership of securities or apportionment of equity or membership interests are missing and the information therein contained is necessary to a proposed redemption of the interest, the cooperative may give notice and redeem by satisfying all of the following:

193.605(3)(b)1. 1. The cooperative shall set aside an amount equal to the value of the interests to be redeemed.

193.605(3)(b)2. 2. The cooperative shall give notice of such redemption to all owners of interests of which the cooperative has knowledge.

193.605(3)(b)3. 3. If there are interests, the ownership of which is unknown to the cooperative, it shall publish notice of the redemption at least once a month for 4 months in a publication circulated among members of cooperatives in the area, and also publish a class 3 notice, under ch. 985.

193.605 History History: 2005 a. 441.



193.611 Assignment of financial rights.

193.611  Assignment of financial rights.

193.611(1) (1)  Assignment of financial rights permitted. Except as provided in sub. (3), a member's financial rights in a cooperative are transferable in whole or in part.

193.611(2) (2) Effect of assignment of financial rights. An assignment of a member's financial rights under sub. (1) entitles the assignee to receive, to the extent assigned, only the share of profits and losses and the distributions to which the assignor would otherwise be entitled. An assignment of a member's financial rights under sub. (1) does not dissolve the cooperative and does not entitle or empower the assignee to become a member, to exercise any governance rights, to receive any notices from the cooperative, or to cause dissolution. The assignment may not allow the assignee to control the member's exercise of governance or voting rights.

193.611(3) (3) Restrictions on assignment of financial rights.

193.611(3)(a)(a) A restriction on the assignment of financial rights in a cooperative may be imposed in the articles, in the bylaws, in a member control agreement, by a resolution adopted by the members at a members' meeting, or by an agreement among members and the cooperative. A restriction is not binding with respect to financial rights reflected in the required records of the cooperative before the adoption of the restriction, unless the owners of those financial rights are parties to the agreement or voted in favor of the restriction.

193.611(3)(b) (b) Subject to par. (c), a restriction under par. (a) is enforceable only if the restriction is not manifestly unreasonable under the circumstances and is noted conspicuously in the required records of the cooperative. Such a restriction may be enforced against the owner of the restricted financial rights or a successor or transferee of the owner, including a pledgee or a legal representative.

193.611(3)(c) (c) A restriction on an assignment of financial rights under par. (a) which is otherwise valid and in effect at the time of the issuance of a statement of membership interest issued by the cooperative under s. 193.615 but which is not reflected in that statement is ineffective against an assignee who takes an assignment in reliance on the statement.

193.611(3)(d) (d) A security interest in a member's financial rights may be foreclosed and otherwise enforced, and a secured party may assign a member's financial rights in accordance with ch. 408, without the consent or approval of the member whose financial rights are subject to the security interest.

193.611 History History: 2005 a. 441.



193.615 Nature and terms of a membership interest and statement of interest owned.

193.615  Nature and terms of a membership interest and statement of interest owned.

193.615(1) (1)  Generally. A membership interest is personal property. A membership interest does not give the owner of the interest any interest in specific cooperative property. All property of the cooperative is property of the cooperative itself.

193.615(2) (2) Statement of membership interest. At the request of any member, the cooperative shall state in writing the particular membership interest owned by that member as of the date the cooperative makes the statement. The statement shall describe the member's rights to vote, if any, and to share in profits, losses, and distributions, restrictions on assignments of the member's financial rights under s. 193.611 (3) or voting rights under s. 193.555, and any assignment of the member's rights then in effect other than a security interest.

193.615(3) (3) Terms of membership interests generally.

193.615(3)(a)(a) All the membership interests of a cooperative shall satisfy all of the following:

193.615(3)(a)1. 1. Unless the articles or bylaws provide otherwise, the membership interests shall be of one class, without series.

193.615(3)(a)2. 2. The membership interests shall be patron membership interests and, if authorized, nonpatron membership interests subject to this chapter entitled to vote as provided in s. 193.555, and have equal rights and preferences in all matters not otherwise provided for by the board unless and to the extent that the articles or bylaws have fixed the relative rights and preferences of different classes and series.

193.615(3)(b) (b) All of the following apply to the rights and preferences of a class or series of membership interests:

193.615(3)(b)1. 1. The rights and preferences may be made dependent upon facts ascertainable outside the articles or bylaws, or outside the resolution or resolutions under sub. (5) establishing the class or series, if the manner in which the facts operate upon the rights and preferences is clearly and expressly set forth in the articles or bylaws or in the resolution or resolutions establishing the class or series.

193.615(3)(b)2. 2. The rights and preferences may include by reference some or all of the terms of any agreements, contracts, or other arrangements entered into by the cooperative in connection with the establishment of the class or series if the cooperative retains at its principal office a copy of the agreements, contracts, or other arrangements or the portions thereof included by reference.

193.615(3)(c) (c) If specified in the articles or bylaws, or the resolution under sub. (5) establishing the class or series, all of the following apply to membership interests of a class or series:

193.615(3)(c)1. 1. The membership interests are subject to the right of the cooperative to redeem any of those membership interests at a price fixed in the articles or bylaws or by the board.

193.615(3)(c)2. 2. Owners of the membership interests may receive cumulative, partially cumulative, or noncumulative distributions.

193.615(3)(c)3. 3. The membership interests may have preference over any other class or series of membership interests for the payment of distributions.

193.615(3)(c)4. 4. The membership interests may be convertible into membership interests of any other class or series.

193.615(3)(c)5. 5. The membership interests may have full, partial, or no voting rights, except as provided in s. 193.555.

193.615(4) (4) Rights of judgment creditor. On application to the circuit court by any judgment creditor of a member, the court may order the payment of the unsatisfied amount of the judgment from a member's or an assignee's financial rights. Such a judgment creditor has only the rights of an assignee of a member's financial rights under s. 193.611. This subsection is the sole and exclusive remedy of a judgment creditor with respect to the judgment debtor's membership interest. This subsection does not deprive any member or assignee of financial rights of the benefit of any exemption under s. 815.18 applicable to the membership interest.

193.615(5) (5) Board authority to fix terms.

193.615(5)(a)(a) If permitted under the bylaws, the board may adopt a resolution establishing a class or series of membership interests, setting forth the designation of the class or series, and fixing the relative rights and preferences of the class or series, consistent with this chapter. A resolution under this paragraph takes effect on the 3rd day after the date on which the statement required under par. (b) is given to the members, as determined by the board.

193.615(5)(b) (b) The cooperative may not accept contributions for any membership interests established by resolution under par. (a) until the board gives the members a statement setting forth the name of the cooperative, the text of the resolution, and the date on which the resolution was adopted.

193.615(7) (7) Security interest in cooperative securities. For the purpose of any law relating to security interests, a membership interest, governance or voting rights, and financial rights are each to be characterized as provided in s. 408.103 (3).

193.615(8) (8) Powers of estate of a deceased or incompetent member and other fiduciaries.

193.615(8)(a)(a) Except as provided in par. (b), if a member who is an individual dies or a court adjudges the member to be incompetent to manage his or her person or property, or an order for relief under a judgment of bankruptcy is entered with respect to the member, the member's executor, administrator, guardian, conservator, trustee, or other legal representative may exercise all of the rights applicable to the member's membership interest for the purpose of settling the estate or administering the member's property. Except as provided in par. (b), if a member is not an individual and is dissolved, terminated, or placed by a court in receivership or bankruptcy, the member's legal representative or successor may exercise all of the rights applicable to the member's membership interest.

193.615(8)(b) (b) Subject to the articles and bylaws, if an event described in par. (a) causes the termination of a member's membership interest and the termination does not result in dissolution of the cooperative, the terminated member's interest is considered to be that of an assignee of financial rights under s. 193.611 and the rights to be exercised by the executor, administrator, guardian, conservator, trustee, legal representative, or successor are limited accordingly.

193.615(9) (9) Liability of subscribers and members with respect to membership interests. A subscriber for membership interests or a member of a cooperative is under no obligation to the cooperative or its creditors with respect to the membership interests subscribed for or owned, except to pay to the cooperative the full consideration for which the membership interests are issued or to be issued.

193.615 History History: 2005 a. 441.



193.621 Certificated membership interests.

193.621  Certificated membership interests.

193.621(1) (1)  Certificated interests authorized. A membership interest of a cooperative may be certificated. The cooperative shall provide each holder of a certificated membership interest with a certificate of membership interest under sub. (2).

193.621(2) (2) Requirements of certificate; generally.

193.621(2)(a)(a) A certificate of membership interest shall be signed by an agent or officer authorized in the articles or bylaws to sign the certificate or, in the absence of such an authorization, by the chairperson of the board or the records officer of the cooperative. If the person who signs the certificate subsequently ceases to have the capacity to sign the certificate before the certificate is issued, the cooperative may issue the certificate with the same effect as if the person had that capacity on the date of its issue.

193.621(2)(b) (b) A certificate of membership interest shall contain all of the following information on the certificate's face:

193.621(2)(b)1. 1. The name of the cooperative.

193.621(2)(b)2. 2. A statement that the cooperative is organized under the laws of this state and this chapter.

193.621(2)(b)3. 3. The name of the person to whom the certificate is issued.

193.621(2)(b)4. 4. The number and class of membership interests, and the designation of the series, if any, that the certificate represents.

193.621(2)(b)5. 5. A statement that membership interests are subject to the articles and bylaws.

193.621(2)(b)6. 6. Any restrictions on transfer of the membership interests that the certificate represents, including any requirement for the approval of the board and first rights to purchase by the cooperative. Notwithstanding any other provision of this subsection, the information required under this subdivision may be stated by reference to the back of the certificate or to another document.

193.621(3) (3) Requirements of certificate; multiple series or classes. A certificate of membership interest representing a membership interest issued by a cooperative that is authorized to issue membership interests of more than one class or series shall set forth upon the face or back of the certificate, or shall state that the cooperative will furnish to any member upon request and without charge, a full statement of the designations, preferences, limitations, and relative rights of the membership interests of each class or series authorized to be issued, so far as they have been determined, and the authority of the board to determine the relative rights and preferences of subsequent classes or series.

193.621(4) (4) Prima facie evidence. A certificate of membership interest issued under this section is prima facie evidence of the ownership of the membership interest that the certificate represents.

193.621(5) (5) Uncertificated membership interests authorized. Unless uncertificated membership interests are prohibited by the articles or bylaws, the board may adopt a resolution permitting uncertificated membership interests. Such a resolution does not apply to a membership interest represented by a certificate until the certificate is surrendered to the cooperative. Within a reasonable time after the issuance or transfer of an uncertificated membership interest, the cooperative shall send to the new member a statement containing the information required under sub. (2) (b) and (3) to be stated on certificates, unless the cooperative is publicly held and has adopted a system of issuance, recordation, and transfer of its membership interests by electronic or other means not involving an issuance of certificates, in compliance with section 17A of the Securities Exchange Act of 1934.

193.621(6) (6) Comparable rights. Except as otherwise provided under this chapter, the rights and obligations of holders of certificated membership interests are identical to the rights and obligations of holders of uncertificated membership interests of the same class and series.

193.621 History History: 2005 a. 441.



193.625 Replacement certificates.

193.625  Replacement certificates.

193.625(1) (1)  Issuance. A cooperative may issue a replacement certificate of membership interest under s. 193.621 using the procedure specified in s. 408.405 (1), if the owner of the membership interest represented in a certificate claims that the certificate has been lost, destroyed or wrongfully taken.

193.625(2) (2) Not an overissue. The issuance of a replacement certificate under sub. (1) is not an overissue of the membership interest it represents.

193.625 History History: 2005 a. 441.



193.631 Restriction on transfer or registration of membership interests.

193.631  Restriction on transfer or registration of membership interests.

193.631(1) (1)  How imposed. A restriction on the transfer, including registration, of a membership interest may be imposed in the articles, in the bylaws, in a member control agreement, by a resolution adopted by the members, or by an agreement among or other written action by members or among them and the cooperative. A restriction imposed by a member control agreement or other written action of members is effective only against the parties to the agreement or written action or the members who assent pursuant to a member resolution. A restriction is not binding with respect to membership interests issued prior to the adoption of the restriction, unless the holders of those membership interests are parties to the agreement or voted in favor of the restriction.

193.631(2) (2) Restrictions permitted.

193.631(2)(a)(a) A restriction under sub. (1) is enforceable only if the restriction is not manifestly unreasonable under the circumstances and any of the following apply:

193.631(2)(a)1. 1. The restriction is noted conspicuously on a certificate of membership interest representing the membership interest or the existence of the restriction is noted on the certificate and reference is made to a separate document creating or describing the restriction.

193.631(2)(a)2. 2. The restriction is imposed under this chapter or is included in the articles or bylaws.

193.631(2)(a)3. 3. The restriction relates to an uncertificated membership interest and is included in information sent to the holders of such a membership interest.

193.631(2)(b) (b) A restriction that is enforceable under par. (a) may be enforced against the holder of the restricted membership interest or a successor or transferee of the holder, including a pledgee or a legal representative.

193.631 History History: 2005 a. 441.



193.701 Authorization, form, and acceptance.

193.701  Authorization, form, and acceptance.

193.701(1)(1)  Board may authorize. If authorized by the board, a cooperative may accept contributions, make contribution agreements under s. 193.711, and make contribution rights agreements under s. 193.715.

193.701(2) (2) Permissible forms. A person may make a contribution to a cooperative by any of the following means:

193.701(2)(a) (a) By paying money or transferring the ownership of an interest in property to the cooperative, or performing services to or for the benefit of the cooperative.

193.701(2)(b) (b) Through a written obligation that is signed by the person and requires the person to pay money or transfer ownership of an interest in property to the cooperative or to perform services to or for the benefit of the cooperative.

193.701(3) (3) Acceptance of contributions. No purported contribution is to be treated as or considered to be a contribution, unless all of the following apply:

193.701(3)(a) (a) The board accepts the contribution on behalf of the cooperative and in that acceptance describes the contribution, including terms of future performance, if any, and states the value being accorded to the contribution.

193.701(3)(b) (b) The acceptance of the contribution and the contribution's accorded value are both reflected in the required records of the cooperative.

193.701 History History: 2005 a. 441.



193.702 Valuation; presumption and liability.

193.702  Valuation; presumption and liability. The determinations of the board as to a contribution's accorded value under s. 193.701 (3) (a) and the fairness to the cooperative of a contribution and any terms of payment or performance applicable to the contribution, the terms of any contribution agreement under s. 193.711, and the terms of any contribution rights agreement under s. 193.715 are presumed to be proper if the determinations are made in good faith and on the basis of methods that are reasonable under the circumstances. Directors who are present and entitled to vote, and who, intentionally or without reasonable investigation, fail to vote against approving a consideration that is unfair to the cooperative, or who overvalue property or services received or to be received by the cooperative as a contribution, are jointly and severally liable to the cooperative for the benefit of the members then existing who did not consent to and are damaged by the consideration or overvaluing of property or services, to the extent of the damages to those members. A director against whom a claim is asserted pursuant to this section, except in a case of knowing participation in a deliberate fraud, is entitled to contribution on an equitable basis from other directors who are liable under this section.

193.702 History History: 2005 a. 441.



193.705 Restated value of previous contributions.

193.705  Restated value of previous contributions.

193.705(1)(1)  Definition. In this section, "old contributions" means all contributions reflected in the required records of a cooperative immediately before the time the cooperative accepts a new contribution.

193.705(2) (2) Restatement required. If a cooperative accepts a new contribution, the board shall restate the value of all old contributions.

193.705(3) (3) Restatement method for same series or class.

193.705(3)(a)(a) Unless otherwise provided in the articles or bylaws, the board shall restate the value of old contributions of the same series or class of the new contribution by following all of the following steps in numerical order:

193.705(3)(a)1. 1. State the value accorded to the new contribution under s. 193.701 (3) (a).

193.705(3)(a)2. 2. Determine what the total value will be, after the restatement under this subsection, of all contributions of same series or class as the new contribution.

193.705(3)(a)3. 3. Subtract the value stated under subd. 1. from the value determined under subd. 2., yielding the total value, after the restatement under this subsection, of all the old contributions of the particular series or class.

193.705(3)(a)4. 4. Subtract the value, as reflected in the required records before the restatement under this subsection, of the old contributions from the value determined under subd. 3., yielding the value to be allocated among and added to the old contributions of the particular series or class.

193.705(3)(a)5. 5. Allocate the value determined under subd. 4. proportionally among the old contributions of the particular series or class, add the allocated values to the values of those old contributions, and change the required records accordingly.

193.705(3)(b) (b) The values determined under par. (a) 4. and allocated and added under par. (a) 5. may be positive, negative, or zero.

193.705(4) (4) Restatement method for different series or class. Unless otherwise provided in the articles or bylaws, the board shall restate the value of old contributions of a series or class different from that of the new contribution by following all of the following steps in alphanumerical order:

193.705(4)(a) (a) Determine the percentage by which any restatement under sub. (3) has changed the total contribution value reflected in the required records for the series or class of the new contribution.

193.705(4)(b) (b) As to each old contribution of a different series or class, change the value reflected in the required records by the percentage determined under par. (a). The percentage determined under par. (a) may be positive, negative, or zero.

193.705(5) (5) Aggregating new contributions. If a cooperative accepts more than one new contribution of the same series or class at the same time, then for the purpose of the restatement required by this section the board may consider all such new contributions as if they were a single contribution.

193.705 History History: 2005 a. 441.



193.711 Contribution agreements.

193.711  Contribution agreements.

193.711(1g) (1g)  Contribution agreements permitted. Pursuant to s. 193.701 (1), a cooperative and a member or potential member may enter into an agreement requiring the member or potential member to contribute goods, services, or money to the cooperative as a condition of membership or receipt of a membership interest.

193.711(1r) (1r) Signed writing required. A contribution agreement shall be in writing and signed by each person required to make a contribution under the agreement.

193.711(2) (2) Agreement irrevocable for definite period; exceptions. A contribution agreement is irrevocable for a period of 6 months, unless otherwise provided in the contribution agreement or unless each person required to make a contribution under the agreement and, if in existence, the cooperative, consents to a different period of irrevocability.

193.711(3) (3) Time of performance under agreement. Unless the contribution agreement provides otherwise, all payments or other actions required under the agreement shall be made or taken at the time or times determined by the board, except that a call made by the board for a person to make a payment or perform an action required under the agreement shall be uniform for all membership interests of the same class or series.

193.711(4) (4) Failure to perform; remedies.

193.711(4)(a)(a) Unless the contribution agreement provides otherwise, if a person fails to make a payment required under the contribution agreement, the cooperative may bring an action for breach of contract, sell any membership interests that are subject to the contribution agreement pursuant to par. (b) and bring an action to collect any deficiency, or cancel the contribution agreement pursuant to par. (c). If a person fails to make a required contribution of property or services, the person shall pay to the cooperative an amount equal to that portion of the value of the contribution that has not been made, as stated in the cooperative's required records.

193.711(4)(b) (b) To the extent provided in par. (a), the cooperative may cancel the membership interests of any person who defaults on a contribution agreement and sell any membership interests that are subject to a contribution agreement if the amount due under the contribution agreement relating to those membership interests remains unpaid for a period of 20 days after the cooperative gives written notice of demand for payment to the person required to make the payment. The total offering price of the membership interests in such a sale shall be at least the amount of the balance owed by the person, plus the expenses incidental to the sale. If membership interests are sold pursuant to this paragraph, the cooperative shall pay to the person, or that person's legal representative, the lesser of the following:

193.711(4)(b)1. 1. The amount by which the proceeds of the sale, less the expenses incident to the sale and any additional amounts the person is required to pay under the terms of the contribution agreement as a result of the default, exceeds the amount of the payment the person failed to make.

193.711(4)(b)2. 2. The total amount paid by the person under the contribution agreement.

193.711(4)(c) (c) To the extent provided in par. (a), the cooperative may cancel a contribution agreement if the amount due under the contribution agreement remains unpaid for a period of 20 days after the cooperative gives written notice of demand for payment to the person required to make the payment. Unless the contribution agreement provides otherwise, if the cooperative cancels a contribution agreement pursuant to this paragraph, the cooperative may retain any payments made as provided in the contribution agreement.

193.711(5) (5) Restrictions on assignment. Unless the articles or bylaws provide otherwise, a person may not assign, in whole or in part, that person's rights under a contribution agreement to a person who is not a member at the time of the assignment, unless all the members consent to the assignment in writing.

193.711 History History: 2005 a. 441.



193.715 Contribution rights agreements.

193.715  Contribution rights agreements.

193.715(1) (1)  Contribution rights agreements permitted. Pursuant to s. 193.701 (1) and subject to any restrictions in the articles or bylaws, a cooperative may enter into an agreement that provides a person rights to contribute goods, services, or money to the cooperative.

193.715(2) (2) Writing required; terms included by reference. A contribution rights agreement shall be in writing. Terms of the agreement may be included by reference.

193.715(3) (3) Restrictions on assignment. Unless the articles or bylaws provide otherwise, a person may not assign, in whole or in part, that person's rights under a contribution rights agreement to a person who is not a member at the time of the assignment, unless all the members consent to the assignment in writing.

193.715 History History: 2005 a. 441.



193.721 Allocations of profits and distributions of cash and other assets.

193.721  Allocations of profits and distributions of cash and other assets.

193.721(1) (1)  Allocation of profits and losses. Except as otherwise provided in this subsection and the articles or bylaws, profits and losses shall be allocated between patron membership interests collectively and nonpatron membership interests collectively on the basis of the value of contributions received from patron membership interests collectively and nonpatron membership interests collectively. The allocation of profits to patron membership interests collectively in a fiscal year may not be less than 51 percent of the total profits for that fiscal year, except that the allocation of profits to patron membership interests collectively in a fiscal year may not be less than 30 percent of the total profits for that fiscal year if any of the following apply:

193.721(1)(a) (a) The articles were amended to provide for the reduced percentage and, notwithstanding s. 193.221 (1) and (3), the amendment was approved by the affirmative vote of the patron members.

193.721(1)(b) (b) The bylaws provide for the reduced percentage and were approved by an affirmative vote of the patron members.

193.721(1)(c) (c) The bylaws were amended to provide for the reduced percentage and the amendment was approved by the affirmative vote of the patron members.

193.721(2) (2) Distribution of cash or other assets. If not stated in the articles, the bylaws shall prescribe the distribution of cash or other assets of the cooperative among the membership interests of the cooperative. Unless the articles or bylaws provide otherwise, the cooperative shall distribute cash or other assets to patron membership interests collectively and nonpatron membership interests collectively on the basis of the value of contributions received by the cooperative from patron membership interests collectively and nonpatron membership interests collectively. The distributions to patron membership interests collectively in any fiscal year may not be less than 51 percent of the total distributions for that fiscal year, except that distributions to patron membership interests collectively in a fiscal year may not be less than 30 percent of the total distributions for that fiscal year if any of the following apply:

193.721(2)(a) (a) The articles provide for the reduced percentage and that provision was not included in the articles via amendment under s. 193.221 (3).

193.721(2)(b) (b) The bylaws provide for the reduced percentage and were adopted by an affirmative vote of the members.

193.721(2)(c) (c) The bylaws were amended to provide for the reduced percentage and the amendment was adopted by the affirmative vote of the members.

193.721 History History: 2005 a. 441.



193.725 Allocations and distributions of profits to patron members.

193.725  Allocations and distributions of profits to patron members.

193.725(1)(1)  Capital reserves. A cooperative may set aside any portion of profits allocated to the patron membership interests that the board determines is advisable for the purpose of creating or maintaining a capital reserve.

193.725(2) (2) Other reserves. The board may do any of the following with regard to profits allocated to the patron membership interests:

193.725(2)(a) (a) Set aside an amount not to exceed 5 percent of the annual profits of the cooperative for promoting and encouraging cooperative organization.

193.725(2)(b) (b) Establish and accumulate reserves for new buildings, machinery and equipment, depreciation, losses, and other proper purposes.

193.725(3) (3) Patronage distributions. Profits allocated to patron members in excess of dividends on equity and additions to reserves shall be allocated and distributed to patron members on the basis of patronage and, if the bylaws provide, to nonmember patrons as so provided. A cooperative may establish allocation units and pooling arrangements and may account for and distribute profits to patrons on the basis of allocation units and pooling arrangements. A cooperative may offset the losses of an allocation unit or pooling arrangement against the profits of other allocation units or pooling arrangements.

193.725(4) (4) Frequency of distribution. A cooperative shall make distributions under sub. (3) at least annually.

193.725(5) (5) Form of distribution. A cooperative may make distributions under sub. (3) in the form of cash, capital credits, allocated patronage equities, revolving fund certificates, or its own or other securities.

193.725(7) (7) Patronage credits for ineligible members. If a nonmember patron with patronage credits is not qualified or eligible for membership, the cooperative may credit to the nonmember patron's account a refund due to the nonmember patron. The board may issue a certificate of interest to reflect any such credit and, after the board issues such a certificate, the patron may receive distributions of profits in the same manner as a patron member.

193.725 History History: 2005 a. 441.



193.731 Member control agreements.

193.731  Member control agreements.

193.731(1) (1)  Authorization and execution. Except as otherwise provided in this subsection, any person who has entered into a contribution agreement under s. 193.711 or an agreement to purchase cooperative securities, or any member, may enter into a written agreement with the cooperative that relates to the control of or the liquidation, dissolution, or termination of the cooperative, or any phase of the business and affairs of the cooperative. Such an agreement may not take effect unless signed by all persons who are then members and all persons who have entered into contribution agreements. An agreement under this subsection may not relate to patron member voting control under s. 193.545 or patron member allocation and distribution provisions under s. 193.721.

193.731(2) (2) Same effect as articles and bylaws. Wherever this chapter provides that a particular result may or shall be obtained through a provision in the articles or bylaws, the same result may be accomplished through a provision in an agreement under sub. (1) or a procedure established in such an agreement.

193.731(3) (3) Other agreements not affected. This section does not limit the authority of persons to enter into agreements otherwise valid, nor is the procedure set forth in this section the exclusive method of agreement among members or between the members and the cooperative with respect to any of the matters described.

193.731 History History: 2005 a. 441.



193.735 Distribution of unclaimed property.

193.735  Distribution of unclaimed property.

193.735(1) (1)  Alternate procedure to distribute property. Notwithstanding s. 177.17 (4) (a) 2. and (b), a cooperative may distribute any property required to be reported under s. 177.17 (1) to an entity that is exempt from taxation under section 501 (a) of the Internal Revenue Code. A cooperative making a distribution under this subsection shall file all of the following with the secretary of revenue before making the distribution:

193.735(1)(a) (a) A verified written description and explanation of the distribution.

193.735(1)(c) (c) The name, address, and exemption number of the entity to which the property is to be distributed.

193.735(1)(d) (d) The approximate date of the distribution.

193.735(2) (2) Reporting procedure not affected. Subsection (1) does not affect the requirement that a cooperative report property under s. 177.17 (1).

193.735(3) (3) Owner's right extinguished on disbursement. The articles or bylaws may provide that a distribution under sub. (1) extinguishes all rights of the owner in and to the distributed property.

193.735 History History: 2005 a. 441; 2013 a. 20.



193.801 Merger and consolidation.

193.801  Merger and consolidation.

193.801(1) (1)  Authorization. Unless otherwise prohibited and except as otherwise provided in this subsection, a cooperative may merge or consolidate with a business entity by complying with this section and the applicable law of the jurisdiction under whose laws the surviving business entity will be organized. A cooperative may not merge or consolidate with a business entity organized under the laws of this state, other than an association, unless the law governing the business entity specifically authorizes merger or consolidation with a cooperative.

193.801(2) (2) Plan. To initiate a merger or consolidation, the board shall prepare a written plan stating all of the following:

193.801(2)(a) (a) The name of the cooperative and each business entity that is party to the merger or consolidation.

193.801(2)(b) (b) The name of the business entity that will survive the merger or consolidation.

193.801(2)(c) (c) The manner and basis of converting membership or ownership interests in the cooperative and each business entity that is party to the merger or consolidation into membership or ownership interests in the surviving business entity, money, or other property.

193.801(2)(d) (d) The terms of the merger or consolidation.

193.801(2)(e) (e) The proposed effect of the merger or consolidation on the members of each association that is party to the merger or consolidation.

193.801(2)(f) (f) For a consolidation, the contents of the articles or other organizational documents of the surviving business entity which will be filed with the jurisdiction in which the surviving business entity is organized.

193.801(3) (3) Notice.

193.801(3)(a)(a) The board shall give notice of the merger or consolidation to each member. The notice shall contain all of the following:

193.801(3)(a)1. 1. The full text of the plan under sub. (2).

193.801(3)(a)2. 2. The time and place of the meeting at which the plan will be considered.

193.801(3)(b) (b) A cooperative with more than 200 members may provide the notice in the same manner as notice of a regular members' meeting.

193.801(4) (4) Adoption of plan; articles of merger or consolidation.

193.801(4)(a)(a) If a quorum of the members eligible to vote is registered as being present or represented by alternative vote at the meeting specified in the notice under sub. (3), the plan of merger or consolidation may be adopted by the following means, as applicable:

193.801(4)(a)1. 1. By a majority of the votes cast.

193.801(4)(a)2. 2. For a cooperative with articles or bylaws requiring more than majority approval or other conditions for approval, by a sufficient vote as required under the articles or bylaws or by satisfying the other conditions for approval.

193.801(4)(b) (b) If a plan is adopted under par. (a), the chairperson, vice-chairperson, records officer, or documents officer of each association that is party to the merger or consolidation shall execute articles of merger or consolidation which state the plan and the fact that the plan was adopted. The business entity surviving the merger or consolidation shall file the articles of merger with the department. If the business entity surviving the merger or consolidation is organized under the laws of this state, the department shall issue a certificate of organization to the business entity.

193.801 History History: 2005 a. 441.



193.805 Merger of subsidiary or parent.

193.805  Merger of subsidiary or parent.

193.805(1) (1)  When authorized; plan of merger.

193.805(1)(a)(a) Except as otherwise provided in this paragraph, a parent cooperative that owns at least 90 percent of the outstanding ownership interests of each class and series of a subsidiary business entity, other than ownership interests that, absent this section, would not be entitled to vote on a merger, may merge the subsidiary into the parent or the parent into the subsidiary without a vote of the members of the parent or the members of the subsidiary by complying with this section and the applicable law of the jurisdiction under whose laws the business entity surviving the merger will be organized. Except as otherwise provided in this paragraph, a parent cooperative that owns at least 90 percent of the outstanding ownership interests of each class and series of 2 or more subsidiary business entities, other than ownership interests that, absent this section, would not be entitled to vote on a merger, may merge the subsidiaries into one another without a vote of the members of the parent or the members of the subsidiaries by complying with this section and the applicable law of the jurisdiction under whose laws the business entity surviving the merger will be organized. This paragraph does not permit a cooperative to merge with a business entity organized under the laws of this state, other than an association, unless the law governing the business entity specifically authorizes merger with a cooperative.

193.805(1)(b) (b) To initiate a merger under par. (a), the board shall prepare a written plan stating all of the following:

193.805(1)(b)1. 1. The name of each subsidiary that is party to the merger, the name of the parent, and the name of the business entity surviving the merger.

193.805(1)(b)2. 2. Except as provided in subd. 3., the manner and basis of converting membership or ownership interests in the parent and each subsidiary that is party to the merger, as applicable, into membership or ownership interests in the surviving business entity, money, or other property.

193.805(1)(b)3. 3. If the parent is party to the merger but is not the surviving business entity and if the surviving business entity is a cooperative, a provision for the pro rata issuance of membership interests of the surviving business entity to the holders of membership interests in the parent on surrender of any certificates for shares of the parent.

193.805(1)(b)4. 4. If the surviving business entity is a subsidiary cooperative, a statement of any amendments to the articles of the surviving business entity that will be part of the merger.

193.805(1)(c) (c) If the parent is party to the merger but is not the surviving business entity, the plan under par. (b) shall be approved by the affirmative vote of the holders of a majority of the voting power of all membership interests of the parent entitled to vote at a regular or special meeting.

193.805(2) (2) Notice. No later than 10 days after the effective date of the merger, the board of the parent shall give notice of the merger, including a copy of the plan of merger, to each member of each subsidiary that is party to the merger.

193.805(3) (3) Articles of merger. The board of the parent shall file with the department articles of merger, signed by the chairperson or his or her designee, containing all of the following:

193.805(3)(a) (a) The plan of merger.

193.805(3)(b) (b) The number of outstanding membership interests of each class and series of each subsidiary that is party to the merger, other than the classes or series that, absent this section, would not be entitled to vote on a merger, and the number of such membership interests owned by the parent.

193.805(3)(c) (c) A statement that the plan of merger has been approved by the parent under this section.

193.805(5) (5) Certificate. If the business entity surviving the merger is organized under the laws of this state, the department shall issue a certificate of organization to the business entity upon receipt of the articles of merger.

193.805(6) (6) Rights of dissenting owners. If, immediately prior to a merger under this section, a business entity that is party to the merger is owned, at least in part, by persons other than the parent or an affiliate of the parent, those persons have dissenters' rights under the law governing that business entity's organization.

193.805(7) (7) Nonexclusivity. Mergers authorized under sub. (1) (a) may instead be accomplished under s. 193.801, in which case this section does not apply.

193.805 History History: 2005 a. 441.



193.807 Effective date; effect of merger or consolidation.

193.807  Effective date; effect of merger or consolidation.

193.807(1)(1)  Effective date. Unless a later date is provided in the plan of merger or consolidation or is required under other applicable law, a merger or consolidation is effective when the articles of merger or consolidation are filed with the department.

193.807(2) (2) Effect of merger or consolidation. All of the following occur when a merger or consolidation takes effect:

193.807(2)(a) (a) All business entities that are party to the merger or consolidation become the business entity surviving the merger or consolidation, as designated in the plan, and the separate existence of every business entity that is party to the merger or consolidation, except the business entity surviving the merger or consolidation, ceases.

193.807(2)(b) (b) The title to all property owned by each business entity that is party to the merger or consolidation is vested in the surviving business entity without reversion or impairment.

193.807(2)(c) (c) If, under the laws applicable to a business entity that is a party to the merger or consolidation, one or more of the owners thereof is liable for the debts and obligations of such business entity, such owner or owners shall continue to be liable for the debts and obligations of the business entity, but only for such debts and obligations accrued during the period or periods in which such laws are applicable to such owner or owners. This paragraph does not affect liability under any taxation laws.

193.807(2)(d) (d) If, under the laws applicable to the surviving business entity, one or more of the owners thereof is liable for the debts and obligations of such business entity, the owner or owners of a business entity that is party to the merger, other than the surviving business entity, who become subject to such laws shall be liable for the debts and obligations of the surviving business entity to the extent provided in such laws, but only for such debts and obligations accrued after the merger or consolidation. The owner or owners of the surviving business entity prior to the merger shall continue to be liable for the debts and obligations of the surviving business entity to the extent provided in par. (c). This paragraph does not affect liability under any taxation laws.

193.807(2)(e) (e) The surviving business entity has all liabilities of each business entity that is party to the merger or consolidation.

193.807(2)(f) (f) A civil, criminal, administrative, or investigatory proceeding pending by or against any business entity that is a party to the merger or consolidation may be continued as if the merger or consolidation did not occur, or the surviving business entity may be substituted in the proceeding for the business entity whose existence ceased.

193.807(2)(g) (g) The articles or other similar governing document of the surviving business entity shall be amended to the extent provided in the plan.

193.807(2)(h) (h) The interests of each business entity that is party to the merger that are to be converted into shares, interests, obligations, or other securities of the surviving business entity or any other business entity or into cash or other property are converted, and the former holders of the interests are entitled only to the rights provided in the articles of merger or consolidation to their dissenters' rights under the laws applicable to each business entity that is party to the merger.

193.807 History History: 2005 a. 441.



193.835 Abandonment of merger.

193.835  Abandonment of merger.

193.835(1) (1)  Authority and procedure. A merger may be abandoned before it takes effect by any of the following means:

193.835(1)(b) (b) An abandonment may be approved at a meeting by the affirmative vote of the holders of a majority of the voting power of the membership interests of each cooperative that is party to the merger who are entitled to vote on the approval of the plan of merger, except that the board of a cooperative that is party to the merger may approve the abandonment if no members of that cooperative are entitled to vote. In addition to the other requirements of this paragraph, if a business entity other than a cooperative is party to the merger, an abandonment may only be approved by taking any actions to approve the abandonment that are required by the laws under which the business entity is organized.

193.835(1)(c) (c) An abandonment may be approved as provided in the plan of merger.

193.835(1)(d) (d) An abandonment may be approved by adoption, by the board of any cooperative that is party to the merger, of a resolution abandoning the merger, subject to the contract rights of any other person under the plan of merger. If a business entity other than a cooperative is party to the merger, an abandonment may be approved by a resolution of the governing body of the business entity adopted according to the laws under which the business entity is organized, subject to the contract rights of any other person under the plan of merger.

193.835(2) (2) Articles of abandonment. The board or other governing body of any business entity that approves an abandonment under sub. (1) shall file with the department articles of abandonment that contain all of the following:

193.835(2)(a) (a) The names of the business entities that were party to the proposed merger.

193.835(2)(b) (b) The provisions under sub. (1) under which the proposed merger is abandoned.

193.835(2)(c) (c) If the proposed merger is abandoned under sub. (1) (d), the text of the resolution approving the abandonment.

193.835 History History: 2005 a. 441.



193.905 Voluntary dissolution; winding up.

193.905  Voluntary dissolution; winding up.

193.905(1) (1)  Notice of dissolution. To initiate a voluntary dissolution the board shall file with the department a notice of intent to dissolve. The board may not file a notice under this subsection unless the notice is approved by affirmative vote of the members.

193.905(1m) (1m) Collection and payment of debts. After a notice is filed under sub. (1), the board shall proceed as soon as possible to collect, or make provision for the collection of, all unpaid subscriptions for shares and all other debts owing to the cooperative and pay, or make provision for the payment of, all debts, obligations, and liabilities of the cooperative according to the priority accorded to the debts, obligation, and liabilities, by law.

193.905(2) (2) Transfer of assets. After a notice is filed under sub. (1), the board may lease or dispose of all or substantially all of the property and assets of the cooperative without a vote of the members.

193.905(3) (3) Distribution to members and former members. Any property of the cooperative remaining after discharge of the cooperative's debts, obligations, and liabilities may be distributed to the members and former members as provided in the bylaws.

193.905(4) (4) Unclaimed assets.

193.905(4)(a)(a) If the articles or bylaws so provide, assets distributable in the course of the dissolution of a cooperative that remain unclaimed as provided in this paragraph may be forfeited to the cooperative in the manner set forth in s. 185.03 (10), except that the board, a committee designated by the board to liquidate the cooperative's assets, or a court, trustee, or other person authorized to liquidate the assets of the cooperative may declare the funds forfeited, give the notice, determine the purpose or purposes, and dedicate the funds as provided under s. 185.03 (10) and except that any of these persons may declare the funds forfeited no earlier than 2 years and no later than 5 years after the funds are first made available to their owners in the course of the liquidation of the cooperative.

193.905(4)(b) (b) Assets distributable in the course of the dissolution of a cooperative that are not forfeited under par. (a) shall be reported and delivered to the secretary of revenue as provided under ch. 177.

193.905(5) (5) Articles of dissolution. After payment of all debts, obligations, and liabilities of the cooperative has been made or provided for as required under sub. (1m) and the remaining property of the cooperative has been distributed as provided under sub. (3) or otherwise disposed of under sub. (4), the board shall file with the department articles of dissolution. The articles of dissolution shall state all of the following, as applicable:

193.905(5)(a) (a) That all debts, obligations, and liabilities of the cooperative have been paid or adequate provisions have been made for their payment or time periods during which claims may be made against the cooperative have expired and no other claims are outstanding.

193.905(5)(b) (b) That the remaining assets of the cooperative have been distributed to the members, pursuant to a liquidation authorized by the members, or as provided under sub. (4).

193.905(5)(c) (c) That legal, administrative, or arbitration proceedings by or against the cooperative are not pending or adequate provision has been made for the satisfaction of a judgment, order, or decree that may be entered against the cooperative in such a pending proceeding.

193.905(6) (6) Effective date. A cooperative is dissolved upon the filing of the articles of dissolution as required under sub. (5).

193.905(7) (7) Certificate. Upon accepting articles of dissolution for filing, the department shall issue to the dissolved cooperative or its legal representative a certificate of dissolution that contains all of the following:

193.905(7)(a) (a) The name of the dissolved cooperative.

193.905(7)(b) (b) The date the articles of dissolution were filed with the department.

193.905(7)(c) (c) A statement that the cooperative is dissolved.

193.905 History History: 2005 a. 441; 2013 a. 20.



193.911 Revocation of dissolution proceedings.

193.911  Revocation of dissolution proceedings.

193.911(1)(1)  Authority to revoke. Dissolution proceedings under s. 193.905 may be revoked before the articles of dissolution are filed with the department as required under s. 193.905 (5).

193.911(2) (2) Revocation by members. The chairperson may call a members' meeting to submit to the members the question of revoking dissolution proceedings under s. 193.905. The dissolution proceedings are revoked if the proposed revocation is approved at the members' meeting by a majority of the votes cast or, for a cooperative with articles or bylaws requiring more than majority approval or other conditions for approval, by a sufficient vote as required under the articles or bylaws or by satisfying the other conditions for approval.

193.911(3) (3) Filing with the department. The chairperson of the board or the records officer shall file with the department a notice of revocation promptly after the revocation is approved as provided under sub. (2). The revocation is effective upon filing of the notice under this subsection.

193.911 History History: 2005 a. 441.



193.925 Court-supervised voluntary dissolution.

193.925  Court-supervised voluntary dissolution. After a notice of intent to dissolve is filed as required under s. 193.905 (1) and before a certificate of dissolution is issued under s. 193.905 (7), the cooperative or, for good cause shown, a member or creditor of the cooperative may petition the circuit court for the county where the registered address of the cooperative is located to have the dissolution conducted under the supervision of the court. Section 193.905 does not apply to a dissolution conducted under the supervision of the court under this section. Section 193.911 applies to a dissolution conducted under the supervision of the court under this section. The court may grant equitable relief that it deems appropriate in a dissolution conducted under its supervision under this section, if the supervision resulted from an application by the cooperative.

193.925 History History: 2005 a. 441.



193.931 Involuntary dissolution.

193.931  Involuntary dissolution.

193.931(1) (1)  Causes of action.

193.931(1)(a)(a) A member may bring an action against a cooperative for dissolution, liquidation, and equitable relief if any of the following apply:

193.931(1)(a)1. 1. The directors or the persons having the authority otherwise vested in the board are deadlocked in the management of the cooperative's affairs and the members are unable to break the deadlock.

193.931(1)(a)2. 2. The directors or those in control of the cooperative have acted fraudulently, illegally, or in a manner unfairly prejudicial toward one or more members in their capacities as members, directors, or officers.

193.931(1)(a)3. 3. For a period that includes the time when 2 consecutive regular members' meetings were held, the members failed to elect successors to directors whose terms expired or would have expired upon the election and qualification of their successors.

193.931(1)(a)4. 4. The cooperative's assets are being misapplied or wasted.

193.931(1)(a)5. 5. The cooperative's period of duration as provided in the articles has expired and has not been lawfully extended.

193.931(1)(b) (b) A creditor may bring an action against a cooperative for dissolution, liquidation, and equitable relief if any of the following apply:

193.931(1)(b)1. 1. The creditor has obtained a money judgment against the cooperative and an execution on that judgment has been returned unsatisfied.

193.931(1)(b)2. 2. The cooperative has admitted in writing that a claim of the creditor against the cooperative is due and owing and that the cooperative is unable to pay its debts in the ordinary course of business.

193.931(1)(c) (c) Except as provided in sub. (1m), the attorney general may bring an action against a cooperative for dissolution and liquidation, and for equitable relief for persons other than the attorney general, if any of the following apply:

193.931(1)(c)1. 1. The articles and certificate of organization of the cooperative were procured through fraud.

193.931(1)(c)2. 2. The cooperative was organized for a purpose prohibited by state law or not permitted by this chapter.

193.931(1)(c)3. 3. The cooperative has knowingly, with intentional disregard of the harm that the provision is intended to avert, violated a provision of this chapter, has violated a provision of this chapter more than once, or has violated more than one provision of this chapter.

193.931(1)(c)4. 4. The actions of the cooperative, or its failure to act, constitutes surrender or abandonment of the business of the cooperative.

193.931(1m) (1m) Notice to cooperative by attorney general. The attorney general may not commence an action under sub. (1) (c) until 30 days after giving notice to the cooperative of the reason for the action. If the reason for the action is an act that the cooperative has done or failed to do and the act or omission may be corrected by amending the articles or bylaws or by performing or abstaining from the act, the attorney general shall give the cooperative 30 additional days to make the correction before filing the action. If the cooperative makes the correction before the expiration of the 30 additional days, the attorney general may not bring an action under sub. (1) (c) based upon that act or omission.

193.931(2) (2) Financial condition of cooperative. In determining whether to order a remedy in an action under sub. (1), the court shall consider the financial condition of the cooperative. The court may not refuse to order a remedy solely on the ground that the cooperative has accumulated operating profits or current operating profits.

193.931(3) (3) Alternative remedies. In deciding whether to order dissolution in an action under sub. (1), the court shall consider whether other relief suggested by one or more parties would permanently remedy the cause of the action and, if so, may order such other relief.

193.931(4) (4) Expenses. If the court finds that a party to an action under sub. (1) has acted arbitrarily, vexatiously, or in bad faith, the court may award reasonable expenses, including attorney fees and disbursements, to any of the other parties.

193.931(5) (5) Venue. An action under sub. (1) shall be brought in the circuit court for the county where the registered address of the cooperative is located.

193.931(6) (6) Parties. It is not necessary to make members parties to an action under sub. (1).

193.931 History History: 2005 a. 441.



193.935 Procedure in involuntary or court-supervised voluntary dissolution.

193.935  Procedure in involuntary or court-supervised voluntary dissolution.

193.935(1) (1)  Action before hearing. In a dissolution conducted under the supervision of a court under s. 193.925 or in any action under s. 193.931 (1) the court may take any of the following actions before an initial hearing is completed:

193.935(1)(a) (a) Issue injunctions.

193.935(1)(b) (b) Appoint receivers temporarily, until the conclusion of a hearing under sub. (2), with all powers and duties that the court directs.

193.935(1)(c) (c) Take actions required to preserve the cooperative's assets wherever located.

193.935(1)(d) (d) Carry on the business of the cooperative.

193.935(2) (2) Appointment of receiver. In a dissolution conducted under the supervision of a court under s. 193.925 or in any action under s. 193.931 (1) the court may appoint a receiver after a hearing is completed, following notice to the parties as directed by the court. The receiver shall collect the cooperative's assets and amounts owing to the cooperative by subscribers on account of an unpaid portion of the consideration for the issuance of shares. Subject to the order of the court, the receiver may continue the business of the cooperative and lease or dispose of the property and assets of the cooperative at public or private sale.

193.935(3) (3) Distribution of assets. In a dissolution conducted under the supervision of a court under s. 193.925 or in any action under s. 193.931 (1), the court shall apply the assets of the cooperative and the proceeds resulting from the lease or disposition of the cooperative's property by following all of the following steps, in alphanumerical order:

193.935(3)(a) (a) Applying the assets and proceeds to cover attorney fees and disbursements made in connection with the proceedings and the other costs and expenses of the proceedings.

193.935(3)(b) (b) Applying the assets and proceeds to cover debts, taxes, and assessments owing to the United States, this state, and other states, in that order.

193.935(3)(c) (c) Applying the assets and proceeds to cover worker's compensation claims for which the cooperative is liable under ch. 102, except that this paragraph does not apply to a claim if, at the time of injury, as defined in s. 102.01 (2) (g), the cooperative had in force a policy of worker's compensation insurance as required under s. 102.28 (2) (a).

193.935(3)(d) (d) Applying the assets and proceeds to cover claims of employees for services performed within 3 months preceding the appointment of the receiver, if any.

193.935(3)(e) (e) Applying the assets and proceeds to cover other claims proved and allowed.

193.935(3)(f) (f) Distributing the assets and proceeds to the members or pursuant to a liquidation plan approved by the members.

193.935 History History: 2005 a. 441.



193.941 Receiver qualifications and powers.

193.941  Receiver qualifications and powers.

193.941(1)(1)  Qualifications. A receiver appointed under s. 193.935 (1) or (2) shall be an individual, a domestic business entity, or a foreign business entity authorized to transact business in this state and shall give a bond as directed by the court with the sureties required by the court.

193.941(2) (2) Powers. A receiver may bring and defend suits.

193.941 History History: 2005 a. 441.



193.951 Filing claims in involuntary or court-supervised voluntary dissolution proceedings.

193.951  Filing claims in involuntary or court-supervised voluntary dissolution proceedings.

193.951(1) (1)  Filing under oath. In a dissolution conducted under the supervision of a court under s. 193.925 or in any action under s. 193.931 (1), the court may require all creditors and claimants of the cooperative to file their claims, under oath and in a form prescribed by the court, with the court or with a receiver appointed under s. 193.935 (1) or (2).

193.951(2) (2) Date to file a claim; notice. If the court requires the filing of claims in a dissolution conducted under the supervision of a court under s. 193.925 or in any action under s. 193.931 (1), the court shall do all of the following:

193.951(2)(a) (a) Set a date at least 120 days after the date the order is filed, as the last day for the filing of claims.

193.951(2)(b) (b) Prescribe a notice of the fixed date that shall be given to creditors and claimants.

193.951(3) (3) Claims barred; extension of time for filing. The court may prohibit any person who fails to file a claim before the date established under sub. (2) (a) from claiming an interest in or receiving payment out of the property and assets of the cooperative. At any time before the date established under sub. (2) (a), the court may extend the time for filing claims beyond the date established under sub. (2) (a).

193.951 History History: 2005 a. 441.



193.955 Discontinuance of court-supervised dissolution proceedings.

193.955  Discontinuance of court-supervised dissolution proceedings. A dissolution conducted under the supervision of a court under s. 193.925 or any action under s. 193.931 (1) may be discontinued at any time during the dissolution proceedings if it is established that cause for dissolution does not exist. The court shall dismiss the proceedings and direct the receiver appointed under s. 193.935 (1) or (2), if any, to deliver to the cooperative its remaining property and assets.

193.955 History History: 2005 a. 441.



193.961 Order of dissolution.

193.961  Order of dissolution.

193.961(1) (1)  Issuance; effective date. After distribution of a cooperative's assets and proceeds under s. 193.935 (3), the court shall issue an order dissolving the cooperative. The dissolution is effective upon issuance of the order.

193.961(2) (2) Filing. After the court issues an order under sub. (1), the court shall file a certified copy of the order with the department. The department may not charge a fee for filing the order.

193.961 History History: 2005 a. 441.



193.971 Barring of claims.

193.971  Barring of claims.

193.971(1)(1)  Claims barred. Except as provided in s. 193.951 (3), a creditor or claimant who does not file a claim or bring an action during the pendency of the dissolution proceedings or has not brought an action before the commencement of the dissolution proceedings, and all those claiming through or under the creditor or claimant, are forever barred from bringing an action to collect on that claim or otherwise enforcing it, except as provided in this section.

193.971(2) (2) Certain claims allowed for good cause. Except as provided in s. 193.951 (3), within one year after the date on which the articles of dissolution are filed under s. 193.905 (5) or an order of dissolution is issued under s. 193.961, a creditor or claimant who shows good cause for not having previously filed the claim may apply to the circuit court to allow a claim against the cooperative's undistributed assets or, if the undistributed assets are not sufficient to satisfy the claim, against a person to the extent of the distributions received by that person in the dissolution by virtue of that person's status as a member.

193.971(3) (3) Certain omitted claims allowed. A person to whom is owed a debt, obligation, or liability incurred during an action under s. 193.931 (1), but who is not paid before the distribution of assets and proceeds under s. 193.935 (3) (f), may bring an action to recover on the claim against the officers, directors, or members of the cooperative before the expiration of the applicable statute of limitations.

193.971 History History: 2005 a. 441.






194. Motor vehicle transportation.

194.01 Definitions.

194.01  Definitions. In this chapter, unless the context otherwise requires:

194.01(1) (1) "Common motor carrier" means any person who holds himself or herself out to the public as willing to undertake for hire to transport passengers by motor vehicle between fixed end points or over a regular route upon the public highways or property over regular or irregular routes upon the public highways. The transportation of passengers in taxicab service or in commuter car pool or van pool vehicles with a passenger-carrying capacity of less than 16 persons or in a school bus under s. 120.13 (27) shall not be construed as being that of a common motor carrier.

194.01(2) (2) "Contract motor carrier" means any person engaged in the transportation by motor vehicle over a regular or irregular route upon the public highways of property for hire, including the transportation of buildings, as defined in s. 348.27 (12m) (a) 1.

194.01(3) (3) "Department" means the department of transportation.

194.01(3m) (3m) "Division of hearings and appeals" means the division of hearings and appeals in the department of administration.

194.01(4) (4) "For hire" means for compensation, and includes compensation obtained by a motor carrier indirectly, by subtraction from the purchase price or addition to the selling price of property transported, where the purchase or sale thereof is not a bona fide purchase or sale. Any person who pretends to purchase property to be transported by such person or who purchases property immediately prior to and sells it immediately after the transportation thereof shall be deemed to be transporting the property for hire and not a bona fide purchaser or seller thereof. The rental of a motor vehicle to a person for transportation of the person's property which rental directly or indirectly includes the services of a driver shall be deemed to be transportation for hire and not private carriage. This subsection does not apply to motor vehicle operations which are conducted merely as an incident to or in furtherance of any business or industrial activity.

194.01(5) (5) "Gross weight", when applied to a motor vehicle used for the transportation of passengers, shall mean the actual weight of the motor vehicle unloaded plus 150 pounds for each person capable of being seated in the motor vehicle.

194.01(6) (6) The term "gross weight" when applied to a motor vehicle used for the transportation of property shall mean the actual weight of such motor vehicle unloaded plus the licensed carrying capacity of such motor vehicle.

194.01(7) (7) "Motor vehicle" means any automobile, truck, trailer, semitrailer, tractor, motor bus or any self-propelled or motor driven vehicle, except a motorcycle, moped, motor bicycle, electric personal assistive mobility device, or vehicle operated on rails.

194.01(8) (8) "Municipality" means a town, village, or city.

194.01(10) (10) "Person" means and includes any individual, firm, partnership, limited liability company, corporation, company, association, including express and forwarding companies or agencies and railroad companies, or their lessees, trustees or receivers.

194.01(11) (11) "Private motor carrier" means any person except a common or contract motor carrier engaged in the transportation of property by motor vehicle other than an automobile or trailer used therewith, upon the public highways.

194.01(12) (12) "Public highway" means every public street, alley, road, highway or thoroughfare of any kind, except waterways, in this state while open to public travel and use.

194.01(13) (13) "Secretary" means the secretary of transportation.

194.01 History History: 1971 c. 164 s. 88; 1977 c. 29 ss. 1303, 1304, 1654 (9) (c), (f), (10) (a); 1979 c. 34, 110, 221, 355; 1981 c. 347; 1983 a. 189, 243; 1985 a. 29, 187; 1993 a. 16, 112, 490; 1997 a. 254; 2001 a. 90, 107; 2005 a. 250.

194.01 Annotation A buy-sell arrangement whereby the carrier "buys" property at the shipping point, immediately transports it to a delivery point, and there "sells" it to the real purchaser — with the carrier's profit amounting only to the price of the transportation between the 2 points — raises a rebuttable presumption under sub. (15) [now sub. (4)], that the property is being transported "for hire." Gensler v. Dept. of Revenue, 70 Wis. 2d 1108, 236 N.W.2d 648 (1975).



194.02 Legislative intent.

194.02  Legislative intent. It is the intent of the legislature to remove the economic regulations which limit motor carrier operations in the state. The legislature intends to let the market promote competitive and efficient transportation services, while maintaining the safety regulations necessary to protect the welfare of the traveling and shipping public. It is the intent of the legislature that this chapter be interpreted in a manner which gives the most liberal construction to achieve the aim of a safe, competitive transportation industry.

194.02 History History: 1977 c. 29 s. 1654 (9) (c); 1981 c. 347.

194.02 Annotation This section's statement of intent to let the market promote competitive and efficient transportation services is specific to motor carriers and does not apply to regulations regarding taxis. County of Milwaukee v. Williams, 2007 WI 69, 301 Wis. 2d 134, 732 N.W.2d 770, 05-2686.



194.025 Discrimination prohibited.

194.025  Discrimination prohibited. No motor carrier may engage in any practice, act or omission which results in discrimination on the basis of race, creed, sex or national origin.

194.025 History History: 1981 c. 347.



194.03 Interstate and foreign commerce.

194.03  Interstate and foreign commerce.

194.03(1) (1) This chapter shall apply to motor carriers engaged in interstate and foreign commerce upon the public highways of this state, in all particulars and provisions lawful under the constitution of the United States.

194.03(2) (2) Fees and taxes provided in this chapter shall be assessed against operations in interstate and foreign commerce and collected from the carriers performing such operations, as partial compensation for the use of the highways and policing of the same.

194.03(5) (5) No certificate or license hereafter issued shall contain authority to engage both in operations requiring a certificate under the Federal Motor Carrier Act, 1935, and in operations which do not require a certificate.

194.03(5m) (5m) In a case involving a claim by a common motor carrier in interstate commerce for freight charges:

194.03(5m)(a) (a) A person may assert as a defense to the claim the existence of a freight charge agreement between the person and the motor carrier which applies to the carriage of the freight at issue and which has not been filed as a tariff with the interstate commerce commission.

194.03(5m)(b) (b) A court shall request the interstate commerce commission or other appropriate federal agency to issue an advisory opinion on any issue which the court determines is within the primary jurisdiction of that agency.

194.03(6) (6) Whenever the term "interstate commerce" is used in this chapter it shall be interpreted as including foreign commerce.

194.03 History History: 1977 c. 29 s. 1654 (7) (a); 1987 a. 27; 1993 a. 16.



194.04 Certificates; licenses; permits.

194.04  Certificates; licenses; permits.

194.04(1) (1)  Authority to operate.

194.04(1)(b)(b) Every applicant for a certificate shall pay a fee of $500 for a common motor carrier of property certificate or $50 for a common motor carrier of passengers certificate, except that an applicant for a certificate under the federal motor carrier act of 1935 or for authority to transport in interstate commerce commodities which are exempt from regulation by the interstate commerce commission shall pay a fee of $25.

194.04(1)(c) (c) Every applicant for a license shall pay a fee of $500, except that an applicant for a license under the federal motor carrier act of 1935 or for authority to transport in interstate commerce commodities which are exempt from regulation by the interstate commerce commission shall pay a fee of $25.

194.04(2) (2) Permits; application, expiration. Every permit for the operation of a motor vehicle expires on December 31 of each year. Application for permits shall be made annually and shall be accompanied by the annual fee. No permit shall be issued or renewed for any motor vehicle unless the registration required by ch. 341 is paid in this state.

194.04(3) (3) Permits; restriction of use.

194.04(3)(a)(a) No motor vehicle permit issued under this chapter shall be transferable from one motor vehicle to another except as provided in this subsection. Common motor carrier vehicles, except truck tractors or road tractors, upon which the common motor carrier permit fee has been paid may be used or operated in intrastate commerce by other common motor carriers without the payment of an additional permit fee. Contract motor carrier vehicles upon which the contract motor carrier permit fee has been paid may be used or operated in intrastate commerce by other contract motor carriers without the payment of an additional permit fee and, if operated exclusively in the metropolitan area of any city within a county having a population of 500,000 or more, may be used or operated in the hauling of common motor carrier trailers within the metropolitan area. When used in railroad trailer-on-flat-car service, and when interchanged between contract and common motor carriers, contract or common motor carrier trailers upon which the contract or common motor carrier permit fee has been paid may be used or operated by other contract or common motor carriers without an additional permit. Private motor carrier trailers may be used or operated both by private motor carriers and by common and contract motor carriers upon the payment of the appropriate common or contract motor carrier permit fee.

194.04(3)(am) (am) No additional permit or payment of fees is required by the lessee of a contract motor carrier vehicle licensed in this state if the lessor is a Wisconsin resident and the lessee has a contract carrier license or common carrier certificate of authority issued by the department and insurance on file with the department as prescribed in s. 194.41.

194.04(3)(b) (b) When a motor truck, motor bus, tractor or trailer having a permit is sold or otherwise disposed of, and its permit canceled and such vehicle is replaced by another such motor vehicle, a permit of the same class shall be issued by the department for the same year to such replacement vehicle without charge.

194.04(3)(c) (c)

194.04(3)(c)1.1. Any individual, partnership, limited liability company or corporation whose principal business is leasing, for compensation, motor vehicles may, upon payment of an annual permit fee as provided in sub. (4) for each leased motor vehicle for which a permit is required, lease the same to common and contract motor carriers. The lessor shall not be considered to obtain the privileges or be subject to the obligations of s. 194.23 or 194.34 nor shall s. 194.23 or 194.34 apply to the lessor.

194.04(3)(c)2. 2. An authorized common or contract carrier, when leasing a motor vehicle for which a permit is required from a person engaged in the business of leasing under this section, shall not be required to procure a permit as prescribed in s. 194.23 or 194.34 if the motor vehicle leased carries the permit required under this section.

194.04(4) (4) Annual permit fees. The annual permit fees required for motor vehicles operated under this chapter solely in intrastate commerce and used for hire shall be as follows:

194.04(4)(a) (a) Motor vehicles operated solely in intrastate commerce by common motor carriers of passengers, $5.

194.04(4)(b) (b) Motor vehicles, except semitrailers, operated solely in intrastate commerce by common motor carriers of property, $5.

194.04(4)(c) (c) Motor vehicles, except semitrailers, operated solely in intrastate commerce by contract carriers, $5.

194.04(5a) (5a) Collection of fees. The department shall collect all fees prescribed by this section.

194.04(6) (6) Disposition of fees collected. All moneys received under this section shall be paid into the transportation fund.

194.04 History History: 1975 c. 143; 1977 c. 29 ss. 1304m, 1305, 1654 (1), (7) (a); 1979 c. 221; 1981 c. 20; 1981 c. 347 ss. 38, 39, 80 (1), (5); 1985 a. 208, 277; 1987 a. 369; 1993 a. 16, 112, 490.

194.04 Annotation A vehicle exempted under s. 341.405 from state registration requirements is not exempted under sub. (2) from state permit requirements. State v. Yellow Freight System, Inc. 101 Wis. 2d 142, 303 N.W.2d 834 (1981).

194.04 Annotation Motor carrier permit fees required by sub. (4) (a), (b), and (c) are not in conflict with interstate commerce commission regulations and may be collected. The permit fee required by sub. (4) (d), 1977 stats., is in conflict with such regulations and may not be collected. 63 Atty. Gen. 206.



194.05 Exemption.

194.05  Exemption.

194.05(1)(1) This chapter shall not apply to motor vehicles owned by the United States, any state, or any political subdivision thereof, except in the case of transportation systems acquired and operated between counties under s. 59.58 (3) (d) but in such a case the political subdivision is exempt from the annual permit fee under s. 194.04 (4) (a).

194.05(2) (2) The provisions of this chapter shall not authorize the fixing of any rates, charges or regulations respecting the transportation of United States mails.

194.05(3) (3) This chapter shall not apply to transportation of newspapers by motor vehicles having a gross weight of less than 8,000 pounds when any transportation for hire provided by the person who owns or operates the motor vehicle is confined exclusively to the transportation or distribution of newspapers within a radius of 50 miles of the point where the person or motor carrier receives the newspapers from the newspaper publisher or the publisher's drop-off agent or carrier.

194.05(4) (4) This chapter shall not apply to any farm truck or dual purpose farm truck combined with any semitrailer or farm trailer, or any vehicle combined with a horse trailer, if the vehicle combination's gross combination weight rating, registered weight, and actual gross weight do not exceed 26,000 pounds, the vehicle combination does not include a commercial motor vehicle described in s. 340.01 (8) (c) or (d), and the vehicle combination is operated solely in intrastate commerce.

194.05 History History: 1973 c. 63, 259; 1977 c. 234, 447; 1993 a. 482; 1995 a. 201; 2005 a. 65.



194.06 Public interest.

194.06  Public interest. The business of all common motor carriers of property or of passengers and of contract motor carriers is hereby declared to be affected with a public interest.



194.07 Operations subject to law.

194.07  Operations subject to law. No common motor carrier of property or of passengers or contract motor carrier or private motor carrier shall operate any motor vehicle for the transportation of either persons or property on any public highway in this state except in accordance with the provisions of this chapter.



194.08 Effect of this chapter on powers of department and municipalities.

194.08  Effect of this chapter on powers of department and municipalities. None of the provisions of this chapter shall be deemed to deprive the department or any municipality of any jurisdiction they now have or which may be conferred upon them over the public highways of the state, nor prevent the department or any municipality from suspending at any time the right of common motor carriers of property or of passengers, contract motor carriers or private motor carriers to operate motor vehicles over any public highway when necessary for the proper preservation or policing of the public highway.

194.08 History History: 1977 c. 29 s. 1654 (8) (a); 1993 a. 246.



194.09 Marking carrier vehicles.

194.09  Marking carrier vehicles. Each motor vehicle operated by a common motor carrier of property or of passengers, a contract motor carrier or a private motor carrier shall be plainly marked in such manner as the department may prescribe, so as to identify such motor vehicle as being operated pursuant to this chapter. This section does not apply to any farm truck or dual purpose farm truck combined with any semitrailer or farm trailer, or any vehicle combined with a horse trailer, if the vehicle combination's gross combination weight rating, registered weight, and actual gross weight do not exceed 26,000 pounds, the vehicle combination does not include a commercial motor vehicle described in s. 340.01 (8) (c) or (d), and the vehicle combination is operated solely in intrastate commerce.

194.09 History History: 1977 c. 29 s. 1654 (7) (a); 1993 a. 16; 2005 a. 65.



194.10 Service of process on nonresident carriers.

194.10  Service of process on nonresident carriers. Section 345.09 applies to any common, contract or private motor carrier that is a nonresident of this state.

194.10 History History: 1981 c. 347.



194.11 Inspection of premises or vehicles.

194.11  Inspection of premises or vehicles. The department or its duly authorized agents may at any time enter upon any premises within this state occupied by any common motor carrier of property or passengers, any contract motor carrier or any private motor carriers, or any motor vehicle of a common motor carrier, contract motor carrier or a private motor carrier for the purpose of exercising any power provided for in this chapter. Duly authorized agents of the department may stop a motor vehicle under this section upon the public highways for the purpose of exercising any power provided for in this chapter.

194.11 History History: 1977 c. 29 s. 1654 (7) (a); 1985 a. 29, 332; 1993 a. 16.



194.145 Hearing; decision.

194.145  Hearing; decision.

194.145(1)(1) Any person adversely affected by a determination of the department under this chapter may petition the division of hearings and appeals for review. The division of hearings and appeals shall set a time for a hearing on the matter, and notice of the hearing shall be given to the petitioner and the department at least 10 days prior to the hearing. The hearing shall be conducted as are hearings for contested cases under ch. 227.

194.145(2) (2) In its decision the division of hearings and appeals may confirm or reverse or may modify, with or without conditions, the determination of the department. Where appropriate, the division of hearings and appeals may by order direct the department to implement the decision of the division.

194.145(3) (3) Review of department determinations made under this chapter is a condition precedent to judicial review under ch. 227. Decisions of the division of hearings and appeals are subject to judicial review under ch. 227.

194.145 History History: 1977 c. 29; 1981 c. 347 s. 80 (1); 1993 a. 16.



194.16 Operation while delinquent unlawful.

194.16  Operation while delinquent unlawful. No motor carrier of property or of passengers shall operate any motor vehicle pursuant to this chapter while delinquent in the payment of any part of the fees provided under ch. 341.

194.16 History History: 1993 a. 16.



194.17 Penalties.

194.17  Penalties. Every common motor carrier of property or of passengers, every contract motor carrier and every private motor carrier to which this chapter applies and every person who operates without obtaining a certificate under s. 194.23 or license under s. 194.34, except a license for transporting exempt commodities, or without meeting the insurance requirements under s. 194.41, shall forfeit not less than $500 nor more than $5,000. Any person who violates any other provisions of this chapter including the requirement to obtain a license to transport exempt commodities or the requirement to obtain a permit or who violates orders issued by the division of hearings and appeals or orders or rules issued by the secretary shall forfeit not less than $50 nor more than $100. Each violation constitutes a separate offense. In construing and enforcing the provisions of this section, the act, omission or failure of any officer, agent or servant or other person acting for or employed by any common motor carrier of property or of passengers, any contract motor carrier or any private motor carrier, done within the scope of employment is deemed to be the act, omission, or failure of the common motor carrier of property or of passengers, contract motor carrier or private motor carrier.

194.17 History History: 1977 c. 29 ss. 1307m, 1654 (7) (a); 1977 c. 273, 447; 1979 c. 34; 1981 c. 347; 1983 a. 27; 1989 a. 359; 1993 a. 16; 1999 a. 139; 2011 a. 262.



194.178 Uniform traffic citation.

194.178  Uniform traffic citation. Service of a uniform traffic citation on the operator of a vehicle shall be deemed sufficient process to give the appropriate court jurisdiction over the person having or required to have a certificate of authority, permit or license under this chapter or the person required to meet other responsibilities under this chapter upon the filing with or transmitting to the court of the uniform traffic citation.

194.178 History History: 1979 c. 34; 1993 a. 437.



194.20 Certificates and licenses for carriers in interstate and foreign commerce.

194.20  Certificates and licenses for carriers in interstate and foreign commerce.

194.20(1) (1) Motor carriers operating in interstate and foreign commerce shall obtain certificates and licenses as provided in ss. 194.23 and 194.34. Certificates and licenses which involve operations in interstate and foreign commerce may be denied by the department if it finds that the record and experience of the applicant evinces a disposition to violate or evade the laws or regulations of the state applicable to the operations proposed by the applicant.

194.20(2) (2) Notwithstanding sub. (1) the department is empowered to act under the provisions of section 206 (a) of the interstate commerce act, as amended by P.L. 87-805, 76 Stat. 911, by making any finding, determination and otherwise doing any other thing necessary to proceed under that statute.

194.20 History History: 1981 c. 347 ss. 47, 80 (1); 1993 a. 16.



194.23 Certificate required.

194.23  Certificate required.

194.23(1) (1) No person may operate any motor vehicle as a common motor carrier unless the person first obtains a certificate and, if required under this chapter, a permit issued by the department, or unless the person is registered by another state under a single-state or unified carrier registration system consistent with the standards under, respectively, 49 USC 14504 or 49 USC 13908 and 14504a, for the operation of the vehicle, except that no permit is required for the operation of a semitrailer. The department may issue or refuse to issue any certificate. The department may attach to the exercise of the privilege granted by a certificate any terms or conditions which are permitted under this chapter.

194.23(2) (2) The department shall issue a certificate without a hearing and order if the department finds that the applicant is fit, willing and able to provide the transportation authorized by the certificate and to comply with this chapter.

194.23(3) (3) In determining the ability and fitness of a common motor carrier under sub. (2), the department shall consider all of the following:

194.23(3)(a) (a) The applicant's compliance with the requirements of ss. 194.41 and 194.42.

194.23(3)(b) (b) The applicant's safety record.

194.23(3)(c) (c) The applicant's financial ability to provide cargo insurance or to have adequate financial resources in order to pay for damage claims against the company.

194.23(3)(d) (d) The applicant's reliability and service record.

194.23(4) (4) If the department denies a certificate, the department shall notify the applicant in writing of the reason, and the applicant shall have 30 days to correct the deficiency and reapply without payment of an additional application fee.

194.23 History History: 1981 c. 347 ss. 51, 80 (1); 1985 a. 208; 1993 a. 16; 1999 a. 139; 2007 a. 20.



194.24 Application; form.

194.24  Application; form. Applications for all certificates, licenses and permits required under this chapter shall be verified, written, and in conformity with department requirements as to form and content. The department shall prepare and make the forms available to applicants.

194.24 History History: 1977 c. 29 ss. 1313, 1654 (7) (e); 1977 c. 418; 1981 c. 347 s. 80 (1); 1993 a. 16.



194.25 Nature of certificates.

194.25  Nature of certificates.

194.25(1) (1) No certificate or license issued in accordance with provisions of this chapter shall be construed to be irrevocable, or to confer any property right upon the holder thereof.

194.25(3) (3) When the holder of a certificate or license or any right or privilege thereunder dies, his or her personal representative, heirs or surviving spouse may continue to operate thereunder for a reasonable period after his or her death. The department shall have power to determine when such period shall end and no person shall operate under the provisions of this subsection beyond the date fixed by the department. Any person electing to operate under this subsection shall be considered as having assented to be considered as the holder of said certificate, license or any right or privilege thereunder for purposes of regulation under the laws of Wisconsin.

194.25 History History: 1981 c. 347 ss. 52, 53, 80 (1); 1993 a. 16.



194.31 Inspection of records.

194.31  Inspection of records. The secretary, or any person employed by the secretary, shall, upon demand, have the right to inspect the insurance records of any common motor carrier of property or of passengers or of any contract motor carrier and to examine under oath any officer, agent or employee of such carrier in relation to the insurance required under s. 194.41; provided that any person other than the secretary who shall make such demand shall produce his or her authority under the hand and seal of the department.

194.31 History History: 1977 c. 29 s. 1654 (7) (c), (9) (e); 1977 c. 273; 1981 c. 347; 1993 a. 16.



194.32 Buses, restrictions.

194.32  Buses, restrictions. No common motor carrier of passengers shall operate any passenger-carrying bus over any public highway of this state with any trailer or semitrailer attached except for an articulated bus as defined in s. 340.01 (2m). No interurban motor bus which is of a double-decked open-roof design shall be operated upon the public highways under the authority of this chapter. As used in this section an interurban motor bus is deemed to be of a "double-decked open-roof design" when passengers are carried therein on an upper level throughout the length of the bus over passengers on a lower level throughout the length of the bus and the bus roof does not extend throughout the length of the bus or is not permanently enclosed with rigid construction.

194.32 History History: 1981 c. 159; 1993 a. 16; 2005 a. 11; 2011 a. 54, 243.



194.33 Municipal consent.

194.33  Municipal consent. No common motor carrier of property or of passengers shall operate any motor vehicle within or through any municipality except in compliance with action taken by the municipality in relation to streets, roads and routes in the municipality. No action by any municipality under this section shall be subject to review by the department.

194.33 History History: 1977 c. 29 s. 1654 (7) (a); 1993 a. 246.



194.34 Contract motor carriers; license; application and hearing.

194.34  Contract motor carriers; license; application and hearing.

194.34(1)(1) No person may operate any motor vehicle as a contract motor carrier unless the person first obtains a license and, if required under this chapter, a permit issued by the department, or unless the person is registered by another state under a single-state or unified carrier registration system consistent with the standards under, respectively, 49 USC 14504 or 49 USC 13908 and 14504a, for the operation of the motor vehicle, except that no permit is required for the operation of a semitrailer. The department may refuse to issue any license or may attach to the exercise of the privilege granted by a license any terms or conditions which are permitted under this chapter.

194.34(2) (2) The department shall issue a license without a hearing and order if the department finds that the applicant is fit, willing and able to provide the transportation to be authorized by the license and to comply with this chapter.

194.34(3) (3) In determining the ability and fitness of a contract motor carrier under sub. (2), the department shall consider all of the following:

194.34(3)(a) (a) The applicant's compliance with the requirements of ss. 194.41 and 194.42.

194.34(3)(b) (b) The applicant's safety record.

194.34(3)(c) (c) The applicant's financial ability to provide cargo insurance or to have adequate financial resources in order to pay for damage claims against the company.

194.34(3)(d) (d) The applicant's reliability and service record.

194.34(4) (4) If the department denies a license, the department shall notify the applicant in writing of the reason, and the applicant shall have 30 days to correct the deficiency and reapply without payment of an additional application fee.

194.34 History History: 1981 c. 347 ss. 61, 80 (1); 1985 a. 208; 1993 a. 16; 1999 a. 139; 2007 a. 20.



194.355 Operation under certificate, license or permit.

194.355  Operation under certificate, license or permit. The operation of a motor vehicle under a certificate or permit issued to a common motor carrier or under a license or permit issued to a contract motor carrier shall, during the effective life of the certificate, license or permit, be deemed to be the operation of the holder of the certificate, license or permit for all purposes related to the enforcement of this chapter and chs. 110, 341 to 349 and 351.

194.355 History History: 1979 c. 333 s. 5; 1981 c. 390; 1993 a. 16.



194.37 Enforcement.

194.37  Enforcement. The department shall enforce the orders relating to the provisions of this chapter and shall coordinate and allocate its activities so as to effectively enforce such orders and this chapter.

194.37 History History: 1977 c. 29 ss. 1318, 1654 (7) (e), (9) (e); 1981 c. 347 ss. 63, 80 (1); 1993 a. 16.



194.38 Regulatory powers of department.

194.38  Regulatory powers of department.

194.38(1) (1) It shall be the duty of the department:

194.38(1)(b) (b) To prescribe rules and regulations as to safety of operations and the hours of labor of drivers of motor vehicles operated under the authority of this chapter.

194.38(1)(e) (e) To act in accordance with 49 USC 14504 by making any finding, determination and otherwise doing any other thing necessary to proceed under that statute. Nothing in this paragraph shall permit the department to extend the length or weight of motor vehicles.

194.38(2) (2) Nothing in this section shall permit the department to promulgate any rule under which the provisions of 49 CFR 390, 391, 392, 395, and 397 are applicable to, or enforceable with respect to, any farm truck or dual purpose farm truck combined with any semitrailer or farm trailer, or any vehicle combined with a horse trailer, if the vehicle combination's gross combination weight rating, registered weight, and actual gross weight do not exceed 26,000 pounds, the vehicle combination does not include a commercial motor vehicle described in s. 340.01 (8) (c) or (d), and the vehicle combination is operated solely in intrastate commerce.

194.38 History History: 1971 c. 139; 1977 c. 29 s. 1654 (7) (a); 1981 c. 20, 42, 347; 1993 a. 16; 1999 a. 139; 2005 a. 65.



194.407 Unified carrier registration system.

194.407  Unified carrier registration system.

194.407(1) (1) The department may participate in and do all things necessary to implement and administer a unified carrier registration system for motor carriers, including private motor carriers, in accordance with 49 USC 13908 and 14504a. The department may, consistent with federal law, establish by rule an annual fee under this section for a motor vehicle that is operated in this state and that is subject to the unified carrier registration system.

194.407(3) (3) The department may use the emergency rules procedure under s. 227.24 to promulgate rules establishing the annual fee specified in sub. (1). Notwithstanding s. 227.24 (1) (c) and (2), these emergency rules may remain in effect until a subsequent rule is promulgated under this subsection or until the date on which permanent rules take effect, whichever is sooner. Notwithstanding s. 227.24 (1) (a) and (3), the department is not required to provide evidence that promulgating a rule under this subsection as an emergency rule is necessary for the preservation of the public peace, health, safety, or welfare and is not required to provide a finding of emergency for a rule promulgated under this subsection.

194.407 History History: 2007 a. 20; 2011 a. 262.



194.41 Contract of liability for damage to person or property.

194.41  Contract of liability for damage to person or property.

194.41(1)(1) No permit or vehicle registration may be issued to a common motor carrier of property, contract motor carrier, or rental company, no permit or vehicle registration may remain in force to operate any motor vehicle under the authority of this chapter, and no vehicle registration may be issued or remain in force for a semitrailer unless the carrier or rental company has on file with the department and in effect an approved certificate for a policy of insurance or other written contract in such form and containing such terms and conditions as may be approved by the department issued by an insurer authorized to do a surety or automobile liability business in this state under which the insurer assumes the liability prescribed by this section with respect to the operation of such motor vehicles. The certificate or other contract is subject to the approval of the department and shall provide that the insurer shall be directly liable for and shall pay all damages for injuries to or for the death of persons or for injuries to or destruction of property that may be recovered against the owner or operator of any such motor vehicles by reason of the negligent operation thereof in such amount as the department may require. Liability may be restricted so as to be inapplicable to damage claims on account of injury to or destruction of property transported, but the department may require, and with respect to a carrier transporting a building, as defined in s. 348.27 (12m) (a) 1., shall require, a certificate or other contract protecting the owner of the property transported by carriers from loss or damage in the amount and under the conditions as the department may require. No permit or vehicle registration may be issued to a common motor carrier of passengers by any motor vehicle, or other carrier of passengers by motor bus, except those registered in accordance with s. 341.26 (2) (a) and (d), and no permit or vehicle registration may remain in force to operate any motor vehicle unless it has on file with the department a like certificate or other contract in the form and containing the terms and conditions as may be approved by the department for the payment of damages for injuries to property and injuries to or for the death of persons, including passengers, in the amounts as the department may require. This subsection does not apply to a motor carrier that is registered by another state under a single-state or unified carrier registration system consistent with the standards under, respectively, 49 USC 14504 or 49 USC 13908 and 14504a.

194.41(2) (2) No certificate or other contract filed under this section may be limited as to the total liability of the insurer thereunder, for any series of accidents, and no such certificate or other contract may be terminated at any time prior to its expiration under the terms thereof, nor canceled for any reason whatever, unless there has been filed with the department by the insurer a notice thereof at least 30 days prior to the date of termination or cancellation. The 30-day notice may be waived if an acceptable replacement has been filed under this section.

194.41(3) (3) The provisions of this section shall be deemed a part of every such certificate or other contract and no other provision thereof or agreement between the parties thereto may operate to avoid the same.

194.41(4) (4) The department shall adopt rules for the administration and enforcement of this section and the secretary may appoint any employee in the department as a representative to affix the secretary's signature, including any facsimile signature adopted by the secretary, to administrative letters, notices and orders to enforce this section.

194.41(5) (5) The department of transportation may require blanket filings of insurance, subject to such rules as the department may adopt.

194.41(6) (6)

194.41(6)(a)(a) Except as provided under par. (b), the minimum insurance required under sub. (1) is the minimum level of insurance established under 49 USC 13906 (a) (1).

194.41(6)(b) (b)

194.41(6)(b)1.1. The minimum insurance required under sub. (1) for a vehicle with a gross weight of 10,000 pounds or less is $300,000 unless the vehicle is transporting hazardous materials as listed under 49 CFR 172.101, in which case the minimum insurance requirements under par. (a) apply.

194.41(6)(b)2. 2. The minimum insurance required under sub. (1) for a taxicab operating under this chapter is the minimum levels of liability insurance for bodily injury and property damage required by the local taxicab licensing or regulating ordinance applicable to such taxicab. No such local ordinance may establish minimum levels of liability insurance which are less than those required for a policy or bond under s. 344.15 (1). If no minimum levels of liability insurance are established by such local ordinance, the minimum levels are the same as the levels required for a policy or bond under s. 344.15 (1).

194.41 History History: 1973 c. 200; 1975 c. 243, 421; 1977 c. 29 ss. 1319, 1654 (7) (a); 1977 c. 59, 203, 325; 1977 c. 418 s. 924 (48); 1979 c. 102, 154; 1981 c. 347; 1983 a. 34; 1985 a. 208, 332; 1987 a. 216 s. 20; 1993 a. 16; 1999 a. 139; 2005 a. 250; 2007 a. 20.

194.41 Annotation An insurer that paid for damages caused by a fleet vehicle not listed on the policy and for which no premium was received may recover from the insured under a policy reimbursement clause. Rural Mutual Insurance Co. v. Peterson, 134 Wis. 2d 165, 395 N.W.2d 776 (1986).

194.41 Annotation Under this section, "operation" includes loading and unloading, and an "operator" includes a 3rd party permissively unloading the vehicle. Mullenberg v. Kilgust Mechanical, Inc. 2000 WI 66, 235 Wis. 2d 770, 612 N.W.2d 327, 99-2118. See also Bauer v. Century Surety Company, 2006 WI App 113, 293 Wis. 2d 382, 718 N.W.2d 163, 05-1218.



194.42 Exemption from undertaking; proof of financial responsibility; revocation.

194.42  Exemption from undertaking; proof of financial responsibility; revocation. The department may by order exempt from the requirements of s. 194.41 any common motor carrier of property or of passengers, or other carrier of passengers by motor bus, or contract motor carrier upon written application therefor and finding that the applicant has the financial ability to pay any and all damages, liability for which would otherwise be assumed by an indemnitor under s. 194.41. Any person so exempted shall furnish to the department from time to time such information as to financial ability as the department may require and shall promptly report to the department all accidents and injuries arising out of its operations subject to this chapter. Such exemption may be granted as to all or part of the motor vehicles operated by the applicant. The department may by order revoke any such exemption, after hearing upon 10 days' notice, and for cause. Within 10 days after the date of such order of revocation the person affected thereby shall in all respects comply with s. 194.41.

194.42 History History: 1977 c. 29 s. 1654 (7) (a); 1977 c. 273.



194.43 Private motor carriers; regulation by department.

194.43  Private motor carriers; regulation by department. The department may regulate the operations of private motor carriers, including the power to designate from time to time the public highways over which private motor carrier vehicles may or may not be operated and to designate the time that such vehicles may or may not be operated thereon so as to prevent congestion which shall affect the safety of persons and property upon such public highways; to require the display of satisfactory evidence that such vehicle is not being used for common or contract motor carrier purposes; and to prescribe reasonable and necessary rules and regulations for the safety of operation of private motor carriers.

194.43 History History: 1977 c. 29 s. 1654 (7) (a); 1985 a. 202.



194.46 Amendment, suspension, or revocation of certificate, license, or permit; hearing.

194.46  Amendment, suspension, or revocation of certificate, license, or permit; hearing. The department may at any time, by its order duly entered after a hearing had, upon notice to the holder of any certificate, license, or permit under this chapter and an opportunity to be heard, at which it shall be proved that the holder has willfully violated or refused to comply with any of the provisions of this chapter or s. 346.924, or any orders or rules of the department, alter, amend, suspend, or revoke the certificate, license, or permit. The department may suspend or revoke a certificate, license, or permit under this chapter if, after providing the holder thereof notice and an opportunity to be heard on the matter, the department finds that service under the certificate, license, or permit has been abandoned. A person who is aggrieved by an order of the department under this section may, within 20 days after the date that the order is issued, request a review of the order by the division of hearings and appeals.

194.46 History History: 1977 c. 29; 1981 c. 347 ss. 68, 80 (1); 1985 a. 277; 1993 a. 16; 2005 a. 250.



194.51 Suit to recover protested tax.

194.51  Suit to recover protested tax. No suit shall be maintained in any court to restrain or delay the collection or payment of the taxes levied in this chapter. The aggrieved taxpayer shall pay the tax as and when due, and, if paid under protest, may at any time within 90 days from the date of such payment, sue the state in an action at law to recover the tax so paid. If it is finally determined that said tax, or any part thereof, was wrongfully collected for any reason, it shall be the duty of the secretary of administration to pay out of the transportation fund the amount of such tax so adjudged to have been wrongfully collected. A separate suit need not be filed for each separate payment made by any taxpayer, but a recovery may be had in one suit for as many payments as may have been made within any 90-day period preceding the commencement of such an action. Such suits shall be commenced as provided in s. 775.01.

194.51 History History: 1977 c. 29 s. 1654 (1); 1979 c. 32 s. 92 (5); 2003 a. 33.



194.53 Certain liability provisions in motor carrier transportation contracts prohibited.

194.53  Certain liability provisions in motor carrier transportation contracts prohibited.

194.53(1) (1) In this section:

194.53(1)(a) (a) "Affiliate" of a promisee means any agent of the promisee or any independent contractor that is directly responsible to the promisee, but excludes a motor carrier that is a party to a motor carrier transportation contract with the promisee, any employee or agent of such a motor carrier, or any independent contractor directly responsible to such a motor carrier.

194.53(1)(b) (b) "Motor carrier" means a common motor carrier or contract motor carrier.

194.53(1)(c) (c)

194.53(1)(c)1.1. "Motor carrier transportation contract" means any agreement, regardless of whether it is written, oral, express, or implied, between a motor carrier and a promisee covering any of the following:

194.53(1)(c)1.a. a. The transportation of property for hire by the motor carrier.

194.53(1)(c)1.b. b. The motor carrier's entrance on property for the purpose of loading, unloading, or transporting property for hire.

194.53(1)(c)1.c. c. Any service of the motor carrier incidental to any activity under subd. 1. a. or b., including the storage of property.

194.53(1)(c)2. 2. "Motor carrier transportation contract" does not include the Uniform Intermodal Interchange and Facilities Access Agreement administered by the Intermodal Association of North America or other agreements providing for the interchange, use, or possession of intermodal chassis, containers, or other intermodal equipment.

194.53(1)(d) (d) "Promisee" means any person that enters into a motor carrier transportation contract with a motor carrier.

194.53(2) (2)

194.53(2)(a)(a) Notwithstanding s. 401.302, ch. 407, and any other provision of law, no provision of a motor carrier transportation contract, and no covenant or agreement collateral to or affecting a motor carrier transportation contract, may indemnify, hold harmless, or require the motor carrier to provide a defense to the promisee or any employee or affiliate of the promisee, or have the effect of indemnifying, holding harmless, or requiring the provision of a defense, from or against any liability for loss or damage resulting from the negligence or intentional acts or omissions of the promisee or any employee or affiliate of the promisee.

194.53(2)(b) (b) Any provision, covenant, or agreement in violation of par. (a) is void and unenforceable.

194.53 History History: 2011 a. 33.






195. Railroad and water carrier regulation.

195.001 Definitions.

195.001  Definitions. In this chapter:

195.001(1m) (1m) "Department" means the department of transportation.

195.001(2) (2) "Office" means the office of the commissioner of railroads.

195.001(2m) (2m) "Railroad historical society" means a nonprofit historical society that operates railroad locomotives and rolling stock on railroad tracks for the purpose of historic preservation and is not a common carrier.

195.001(3) (3) "Railroad track equipment" means a device that is operated on rails and used primarily for the maintenance of railroads.

195.001 History History: 1977 c. 29; 1981 c. 347; 1983 a. 189; 1991 a. 269; 1993 a. 16, 123; 2011 a. 101.



195.02 Definitions, scope of chapter, application of statute.

195.02  Definitions, scope of chapter, application of statute.

195.02(1)(1) In this chapter, unless a different meaning is manifest: "Railroad" means and embraces all corporations, companies, individuals, associations, their lessees, trustees or receivers that own, operate, manage or control any railroad or part of a railroad as a common carrier in this state, or cars, or other equipment used thereon, or bridges, terminals or sidetracks, used in connection therewith, whether owned by such railroad or otherwise.

195.02(3) (3) This chapter applies to the transportation of passengers and property between points within this state, and to the receiving, switching, delivering, storing and handling of such property, and to all water carrier charges connected therewith, and applies to all common carriers engaged in the transportation of passengers or property wholly by rail or partly by rail and partly by water, and to all common carriers of property wholly by water which operate between fixed end points, but shall not apply to transportation of property by water under contract as a private carrier.

195.02(4) (4) This chapter shall not apply to private railroads that are not common carriers.

195.02(4m) (4m) Each provision of this chapter applies only to the extent that it is not contrary to or inconsistent with federal law or the constitution of the United States.

195.02(5) (5) "Water carrier" means a common or contract carrier of property by water that operates between fixed end points, but does not include a water carrier under common control with a railroad when transporting freight for continuous carriage or shipment. In this chapter, "common carrier," with respect to a water carrier, includes a contract carrier other than a private contract carrier.

195.02 History History: 1977 c. 29; 1979 c. 110; 1985 a. 187; 2005 a. 179.



195.03 Office; powers and duties, general enumeration.

195.03  Office; powers and duties, general enumeration.

195.03(1)(1)  Practice rules. The office may take testimony and administer oaths and may promulgate rules to govern its proceedings and to regulate the mode and manner of all hearings. All hearings shall be open to the public.

195.03(2) (2) Office initiative. In any matter within its jurisdiction under ch. 192 or this chapter, the office may initiate, investigate and order a hearing at its discretion upon such notice as it considers proper.

195.03(7) (7) Study railroad and water carrier business, demand information. The office may inquire into the management of the business of all railroads and water carriers, and shall keep itself informed as to the manner in which the same is conducted, and may obtain from any railroad or water carrier all necessary information to enable the office to perform the duties and carry out the objects for which it is responsible.

195.03(8) (8) Questionnaires, answers compulsory. The office shall prepare forms for the purpose of obtaining the information which it may deem necessary or useful to the proper exercise of its functions, which shall conform as nearly as practicable to the forms prescribed by the federal railroad administration, federal surface transportation board, or other applicable federal agency or authority, and shall furnish the forms to railroads and water carriers, and every railroad and water carrier receiving the forms shall cause the forms to be properly completed and verified under oath by its proper officer and returned to the office within the time fixed by the office.

195.03(9) (9) Examine books and files of railroads and water carriers. The commissioner of railroads or any person employed by the office for that purpose shall, upon demand, have the right to inspect the books and papers of any railroad or water carrier and to examine under oath any officer, agent or employee of such railroad or water carrier in relation to its business and affairs; provided that any person other that the commissioner of railroads who makes such demand shall produce his or her authority under the hand and seal of the office.

195.03(10) (10) Production of records and files kept out of state. The office may, by an order or subpoena to be served in the manner that a circuit court summons is served, require the production within this state, at such time and place as it may designate, of any books, papers or accounts kept by any railroad or water carrier without the state, or verified copies in lieu thereof, if the office shall so order.

195.03(11) (11) Uniform system of accounting. The office may prescribe a uniform system of keeping and rendering accounts of all railroad and water carrier business transacted in this state, and the time within which railroads and water carriers shall adopt such system; provided that all forms of accounts which may be prescribed by the office shall conform to any applicable requirement under 49 USC 11141 to 11164 or 49 CFR 1201 and, as nearly as practicable, to similar forms prescribed by federal authority.

195.03(12) (12) Time for filing water carrier rate tariffs. The office shall fix the time for filing water carrier schedules relative to the transportation of passengers and property and of any service in connection therewith.

195.03(13) (13) Schedule forms. The office may prescribe the forms for water carrier schedules.

195.03(14) (14) Passes to shippers. The office may prescribe regulations for free transportation of attendants upon shipments of livestock.

195.03(15) (15) Elevators and warehouses. The office may prescribe rules and regulations covering the charges and manner of conducting the business of public elevators and warehouses upon railroad ground.

195.03(16) (16) Car service. The office may make reasonable regulations for furnishing cars to shippers, and for moving, loading and unloading cars and for weighing cars and freight, and to test railroad weights and scales used in weighing freight or cars.

195.03(17) (17) Private tracks. The office shall have control of private railroad tracks insofar as the same are used by common carriers for the transportation of freight, in all respects the same as though such tracks were part of a public railroad.

195.03(18) (18) Safety devices. The office may make reasonable rules, regulations, specifications and standards for the installation, operation and maintenance of all safety devices and measures.

195.03(19) (19) Railroad and water carrier structures. The office may order the repair or reconstruction of any inadequate or unsafe railroad track or water carrier structure.

195.03(25) (25) Distribution of orders. The office shall upon application furnish certified copies, under its seal, of any order made by it, which shall be prima facie evidence of the facts stated therein.

195.03(28) (28) Title. The office may sue and be sued in that name, and may confer with or participate in any proceedings before any regulatory agency of any other state or of the federal government.

195.03(29) (29) Train privileges. The employees authorized by the office to perform railroad inspection duties may, in the performance of such duties, ride in and upon any engine, car or train of any class, of any railroad, upon payment of the lawful passenger fare, but such railroad shall not thereby be deemed to become a common carrier of passengers other than on passenger cars.

195.03(30) (30) Hearings.

195.03(30)(a)(a) The office shall give testimony at the hearing under s. 350.138 (4) (b), or shall submit a written report for introduction into the hearing record, on the factors stated in s. 350.138 (4) (d) 1., 2., 3., and 4.

195.03(30)(b) (b) The office shall give the department of natural resources the office's opinion on whether the snowmobile crossing should be closed or removed in testimony at the hearing under s. 350.1395 (2) (b) 2. or in a written report for introduction into the hearing record.

195.03 History History: 1971 c. 215, 306; 1977 c. 29 ss. 1325, 1328 to 1333, 1654 (9) (e); 1979 c. 34; 1981 c. 347 ss. 70, 80 (1); 1981 c. 391; 1993 a. 16, 123, 490; 2001 a. 14, 107; 2005 a. 179.



195.04 Complaints, investigation, hearings, notice.

195.04  Complaints, investigation, hearings, notice.

195.04(1)(1) Upon complaint of any person, including any state agency, water carrier, or railroad, either relating to a railroad as provided under s. 192.324, 192.34, 195.20, 195.28 (1), 195.285 (1), 195.29 (1), (5), or (6), 195.31, or 195.32 or that any water carrier rate, fare, charge, or classification or any regulation or practice whatever affecting the transportation of persons or property, or any service in connection therewith, is in any respect unreasonable or unjustly discriminatory or that any service is inadequate, the office may investigate the complaint and shall set the complaint for hearing. No order may be entered by the office without a public hearing, except as otherwise provided in this chapter.

195.04(2) (2) The office shall, prior to any hearing, notify the water carrier or railroad complained of that a complaint has been made, and 20 days after such notice has been given the office may proceed to set a time and place for a hearing.

195.04(3) (3) The office shall give the water carrier or railroad and the complainant 20 days' notice of the hearing and the matters to be considered and determined. Both the water carrier or railroad and the complainant shall be entitled to be heard and shall have process to enforce the attendance of witnesses.

195.04(4) (4) The notice provided for in subs. (2) and (3) may be combined but if combined the notice shall not be less than 20 days.

195.04 History History: 1977 c. 29; 1981 c. 347 s. 80 (1); 1993 a. 16, 123; 2005 a. 179.



195.041 Separate rate hearings; absence of direct damage.

195.041  Separate rate hearings; absence of direct damage. The office may, when complaint is made of more than one water carrier rate or charge, order separate hearings thereon, and may consider and determine the several matters complained of separately and at such times as it may prescribe. No complaint shall at any time be dismissed because of the absence of direct damage to the complainant.

195.041 History History: 1977 c. 29; 1981 c. 347 s. 80 (1); 1993 a. 16, 123; 2005 a. 179.



195.042 Summary investigations.

195.042  Summary investigations. Whenever the office believes that any water carrier rate or charge may be unreasonable or unjustly discriminatory or that any service is inadequate or cannot be obtained or that an investigation of any matter relating to any water carrier or, if a matter arising under s. 192.324, 192.34, 195.20, 195.28 (1), 195.285 (1), 195.29 (1), (5), or (6), 195.31, or 195.32, to any railroad should for any reason be made, it may investigate the same with or without notice.

195.042 History History: 1977 c. 29; 1981 c. 347 s. 80 (1); 1993 a. 16, 123; 2005 a. 179.



195.043 Procedure after summary investigation.

195.043  Procedure after summary investigation.

195.043(1)(1) If, after summary investigation, the office becomes satisfied that sufficient grounds exist to warrant a formal hearing being ordered as to the matters investigated, it shall set a time and place for a hearing. The office shall publish notice of any such investigation in its weekly calendar and any report and all matters considered by the office with respect thereto shall be available for public inspection upon request.

195.043(2) (2) Notice of the time and place for such hearing shall be given to the water carrier or railroad, and to such other interested persons as the office deems necessary, as provided in s. 195.04, and thereafter proceedings shall be had and conducted in reference to the matter investigated in like manner as though complaint had been filed with the office relative to the matter investigated, and the same order or orders may be made in reference thereto as if such investigation had been made on complaint.

195.043 History History: 1977 c. 29; 1981 c. 347 s. 80 (1); 1993 a. 16, 123; 2005 a. 179.



195.044 Witness fees and mileage.

195.044  Witness fees and mileage.

195.044(1) (1) Each witness who appears before the office or its agent, by its order, shall receive for attendance the fees and mileage now provided for witnesses in civil cases in courts of record, which shall be audited and paid by the state in the same manner as other expenses are audited and paid, upon the presentation of proper vouchers sworn to by such witnesses and approved by the office. Said fees and mileage shall be charged to the appropriation for the office.

195.044(2) (2) No witness subpoenaed at the instance of parties other than the office is entitled to compensation from the state for attendance or travel unless the office certifies that the witness' testimony was material to the matter investigated.

195.044 History History: 1977 c. 29, 273; 1981 c. 347 ss. 71, 80 (1); 1993 a. 16, 123.



195.045 Depositions.

195.045  Depositions. The office or any party may in any hearing cause the depositions of witnesses residing within or without the state to be taken in the manner prescribed by law for like depositions in civil actions in circuit courts. Any expense incurred or authorized by the office in taking such depositions shall be charged to the appropriation for the office.

195.045 History History: 1977 c. 29; 1981 c. 347 s. 80 (1); 1993 a. 16, 123.



195.046 Record.

195.046  Record. A full and complete record shall be kept of all proceedings before the office or its hearing examiners.

195.046 History History: 1977 c. 29; 1981 c. 347 s. 80 (1); 1993 a. 16, 123.



195.047 Transcripts as evidence.

195.047  Transcripts as evidence. A transcribed copy of the evidence and proceedings or any specific part thereof, on any hearing under this chapter taken by the stenographer, being certified by such stenographer to be a true and correct transcript of all the testimony or of a particular witness, or of other specific part thereof, carefully compared with the original notes, and to be a correct statement of the evidence and proceedings had on such hearing so purporting to be taken and transcribed, shall be received in evidence with the same effect as if such reporter were present and testified to the fact so certified. A copy of such transcript shall be furnished on demand free of cost to any party to such hearing.

195.047 History History: 1977 c. 29.



195.048 Incriminating evidence.

195.048  Incriminating evidence.

195.048(1) (1) No person may be excused from testifying or from producing books, accounts and papers in any proceeding based upon or growing out of any violation of this chapter on the ground or for the reason that the testimony or evidence may tend to incriminate or subject the person to penalty or forfeiture, but no person having so testified may be prosecuted or subjected to any penalty or forfeiture for or on account of any such testimony. No person so testifying may be exempted from prosecution or punishment for perjury in testifying.

195.048(2) (2) The immunity provided under sub. (1) is subject to the restrictions under s. 972.085.

195.048 History History: 1977 c. 29, 273; 1989 a. 122.



195.05 Office; water carrier rates, regulations, service, procedure.

195.05  Office; water carrier rates, regulations, service, procedure.

195.05(1)(1)  Orders for rates and service. Whenever the office shall find that any existing water carrier rate, fare, charge, or classification, or any joint rate, or any regulation or practice affecting the transportation of persons or property, or any service in connection therewith is unreasonable or unjustly discriminatory or that any service is inadequate, it shall determine and by order fix a reasonable rate, fare, charge, classification, joint rate, regulation, practice or service to be imposed, observed and followed in the future, in lieu of that found to be unreasonable or unjustly discriminatory or inadequate.

195.05(2) (2) Time to comply with orders. Where the order made relates to service, and the same cannot, in the judgment of the office, be complied with within 20 days, the office may prescribe such additional time as in its judgment is reasonably necessary to comply with the order and may on application and for good cause shown further extend the time.

195.05(3) (3) Rates not changed by water carrier. All water carriers to which the order applies shall make such changes in their schedule on file as may be necessary to make the same conform to said order, and no change shall thereafter be made by any water carrier in any such rates, fares or charges, or in any joint rates except as provided in s. 195.08.

195.05(4) (4) Modification of orders. The office may by order at any time, upon notice to the water carrier and after opportunity to be heard, rescind, alter or amend any order fixing any rate or rates, fares, charges or classification, or any other order made by the office.

195.05 History History: 1981 c. 347 s. 80 (1); 1985 a. 187; 1993 a. 16, 123; 2005 a. 179.

195.05 Annotation Res judicata is inapplicable to commission orders since no time limitation is imposed for petitioning to reopen and the commission can rescind the previous executory order at any time. Village of Prentice v. Wisconsin Transportation Commission, 123 Wis. 2d 113, 365 N.W.2d 899 (Ct. App. 1985).



195.055 Judicial review.

195.055  Judicial review. All orders and determinations of the office are subject to judicial review under ch. 227.

195.055 History History: 1977 c. 29; 1981 c. 347 s. 80 (1); 1993 a. 16, 123.



195.06 Office orders prima facie lawful.

195.06  Office orders prima facie lawful. All orders, determinations and decisions made by the office shall be in force and effective 20 days after the same has been served as required by s. 227.48 unless the office shall specify a different date upon which the same shall be effective, and shall be prima facie lawful, and all regulations, practices and service prescribed by the office shall be in force and shall be prima facie lawful and reasonable, until finally found otherwise upon judicial review thereof instituted pursuant to ch. 227.

195.06 History History: 1975 c. 414 s. 28; 1981 c. 347 s. 80 (1); 1985 a. 182 s. 57; 1993 a. 16, 123.



195.07 Law enforcement.

195.07  Law enforcement.

195.07(1)(1)  Powers. The office shall inquire into the neglect or violation of the laws of this state by water carriers and railroads, or by the officers, agents or employees thereof, or by persons operating water carriers and railroads, and shall report violations to the attorney general.

195.07(2) (2) Attorney general and district attorney to prosecute. Upon request of the office, the attorney general or the district attorney of the proper county shall aid in any investigation, hearing or trial had under, and shall institute and prosecute all necessary actions or proceedings for the enforcement of, laws relating to water carriers and railroads.

195.07(3) (3) Actions, character, venue. Any forfeiture, fine or other penalty provided in chs. 192 to 195 may be recovered as a forfeiture in a civil action brought in the name of the state in the circuit court of Dane County, or in the county that would be the proper place of trial under s. 801.50.

195.07 History History: 1977 c. 29; 1981 c. 347 s. 80 (1); 1985 a. 29; 1993 a. 16, 123; 2005 a. 179.



195.08 Water carrier rates, schedules, service.

195.08  Water carrier rates, schedules, service.

195.08(1g)(1g)  Definition. In this section "schedules" does not include "timetables".

195.08(1r) (1r) Service rates to be adequate and just. Every water carrier shall furnish reasonably adequate service and facilities, and the charges made for the transportation of passengers or property or for any service in connection therewith, or for the receiving, delivering, storing or handling of property shall be reasonable and just, and every unjust and unreasonable charge for such service is prohibited and declared to be unlawful.

195.08(2) (2) Schedules; publication. Every water carrier shall print in plain type and file with the office schedules which shall be open to public inspection showing all rates, fares and charges for the transportation of passengers and property and any service in connection therewith which it has established and which are in force at the time between all points in this state upon its line or any line controlled or operated by it. The schedules shall plainly state the places upon its line or any line controlled or operated by it in this state between which passengers and property will be carried, and there shall be filed therewith the classification of freight in force.

195.08(3) (3) Schedules, rules and regulations. Every water carrier shall publish with and as a part of such schedules all rules and regulations that in any manner affect the rates charged or to be charged for the transportation of passengers or property and its charges for delay in loading or unloading property or for rendering any other service in connection with the transportation of persons or property.

195.08(4) (4) Schedules, copies in terminals. Two copies of said schedules for the use of the public shall be kept in every terminal and office of such water carrier in such form and place as to be easily accessible to the public.

195.08(7) (7) Changes in schedule. No change shall be made in any schedule, or in any classification, unless the change shall be plainly indicated upon existing schedules, or by filing new schedules in lieu thereof, 30 days prior to the time the same are to take effect. Copies of all new schedules shall be filed as required in this section in every terminal and office of such water carrier at places to or from which the rates in such schedules apply, 30 days prior to the time the same are to take effect, unless the office shall prescribe a less time.

195.08(9) (9) Complaint against change in schedules. Whenever a complaint is filed with the office before any change in any water carrier schedule, or in any classification, rule, regulation or practice becomes effective to the effect that the change is unreasonable or unjustly discriminatory, the office shall give notice to the water carrier that a complaint has been made, may investigate the complaint and shall set the complaint for hearing. The office may, in its discretion, by order, stay the change pending the determination of the matters investigated at any time before the change shall take effect. If the change complained of is found unreasonable or unjustly discriminatory, the change shall not take effect and, if the change has become effective, the office shall order the discontinuance thereof. The office may fix and order substituted for any such change such rates, joint rates, fares, charges, classification, rule, regulation, practice or service as it shall have determined to be just and reasonable and which shall be charged, imposed or followed in the future, and shall make such order respecting such rule, regulation, practice or service as it shall determine to be reasonable and which shall be observed and followed in the future. Procedure and notice shall be as provided in s. 195.04 (2) to (4).

195.08(11) (11) Freight classification. There shall be but one classification of freight which shall be uniform on all water carriers.

195.08 History History: 1977 c. 29; 1981 c. 347 s. 80 (1); 1993 a. 16, 123; 1999 a. 83; 2005 a. 179.



195.09 Commodity rates.

195.09  Commodity rates. Concentration, commodity, transit and other special contract rates are permitted, but all such rates shall be open to all shippers for a like kind of traffic under similar circumstances and conditions, and shall be subject to the provisions of this chapter.



195.10 Emergency rates.

195.10  Emergency rates. The office shall have power, when deemed by it necessary to prevent injury to the business or interests of the people or water carriers of this state in consequence of any emergency to be judged of by the office, to temporarily alter, amend, or, with the consent of the water carrier company concerned, suspend any existing passenger rates, freight rates, schedules and orders on any water carrier in this state. Such rates so made by the office shall apply on one or more of the water carriers in this state or any portion thereof as may be directed by the office, and shall take effect at such time and remain in force for such length of time as may be prescribed by the office.

195.10 History History: 1981 c. 347 s. 80 (1); 1993 a. 16, 123; 2005 a. 179.



195.11 Discriminations prohibited.

195.11  Discriminations prohibited.

195.11(1) (1) If any water carrier, or any agent or officer thereof, shall directly or indirectly, or by any device whatsoever, charge, demand, collect or receive a greater, less or different compensation for the transportation of persons or property or of any service in connection therewith than that prescribed in the tariffs then in force, or than it charges, demands, collects or receives from any other person, firm or corporation for a like and contemporaneous service, such water carrier shall be deemed guilty of unjust discrimination, which is hereby prohibited.

195.11(2) (2) It shall be unlawful for any water carrier to demand, charge, collect or receive from any shipper a less compensation for the transportation of property or for any service rendered or to be rendered by said water carrier, in consideration of said shipper furnishing any part of the facilities incident thereto; but any water carrier may rent any facilities incident to transportation and pay a reasonable rental therefor, but no payment shall be made by any carrier to an industry for performing any part of the service incident to the origination or determination of shipments which the carriers have assumed to perform under the provisions of the bill of lading.

195.11 History History: 2005 a. 179.



195.12 Preference by water carriers prohibited.

195.12  Preference by water carriers prohibited. If any water carrier shall make or give any undue or unreasonable preference or advantage to any person, firm or corporation, or shall subject any person, firm or corporation to any undue or unreasonable prejudice or disadvantage in any respect whatsoever, such water carrier shall be deemed guilty of unjust discrimination, which is hereby prohibited.

195.12 History History: 2005 a. 179.



195.13 Rebates and concessions, unlawful to accept.

195.13  Rebates and concessions, unlawful to accept. It shall be unlawful for any person, firm or corporation knowingly to accept or receive any rebate, concession or discrimination in respect to water carrier transportation of property wholly within this state, or for any service in connection therewith, whereby any such property shall, by any device whatsoever, be transported at a less rate than that named in the tariffs in force, or whereby any service or advantage is received other than is therein specified. Any person, firm or corporation violating the provisions of this section shall forfeit not less than $100 nor more than $1,000 for each offense.

195.13 History History: 1997 a. 254; 2005 a. 179.



195.14 Free transportation; reduced rates, passes, limitations.

195.14  Free transportation; reduced rates, passes, limitations.

195.14(1)(1) This chapter does not prohibit the carriage, storage or handling by water carriers of freight free or at reduced rates for the United States, the state, or any municipality thereof, or for charitable purposes, or to and from fairs and expositions for exhibition thereat, or household goods the property of water carrier employees, or commodities shipped by employees for their exclusive use or consumption; or the issuance of mileage, commutation, party or excursion passengers' tickets; or the sale of such tickets as were usually and customarily sold at reduced rates prior to June 15, 1905; provided the same are issued and sold without discrimination to all persons applying therefor under like circumstances and conditions.

195.14(2) (2)

195.14(2)(a)(a) Water carriers may give transportation free or at reduced rates to any minister of the gospel, officers or agent of incorporated colleges, inmates of soldiers' homes, regular agents of charitable societies when traveling upon the business of the society only, destitute and homeless persons, water carrier officers, attorneys, physicians, directors, employees or members of their families, or to former water carrier employees or members of their families where the employees have become disabled in the water carrier service, or are unable from physical disqualification to continue in the service, or to members of families of deceased water carrier employees.

195.14(2)(b) (b) Water carriers may exchange passes with officers, attorneys, physicians or employees of other water carriers and members of their families. No person holding any public office or position under the laws of this state shall be given transportation free or at reduced rates that are not open to the public, except that notaries public and regular employees of a water carrier or other public utility who are candidates for or hold public office for which the annual compensation is not more than $300 to whom no passes or privileges are extended beyond those that are extended to other regular employees of such corporations may be granted free transportation or reduced rates for the transmission of any message or communication.

195.14(3) (3) Upon any shipment of livestock or other property of such nature as to require the care of an attendant, the water carrier may furnish to the shipper or persons designated by the shipper, free transportation for such attendant, including return passage to the point at which the shipment originated; provided, there shall be no discrimination in reference thereto.

195.14(4) (4) Except as provided in this section, no free transportation for intrastate traffic shall be given by any water carrier.

195.14 History History: 1993 a. 213, 482; 1997 a. 254; 1999 a. 32; 2005 a. 179.



195.15 Transportation contracts, filed.

195.15  Transportation contracts, filed. Every water carrier shall, when required and within the time fixed by the office, deliver to the office for its use copies of all contracts which relate to the transportation of persons or property, or any service in connection therewith, made or entered into by it with any other water carrier or any shipper or other person doing business with it.

195.15 History History: 1981 c. 347 s. 80 (1); 1993 a. 16, 123; 2005 a. 179.



195.16 Pass lists.

195.16  Pass lists. Every water carrier shall keep and for 2 years preserve a record of every ticket, pass or mileage book issued to a resident of this state free or for a money consideration less than that charged the general public. Such record shall consist of the name of the recipient, the amount received, and the reason for issuance, and shall be open to inspection by the office upon reasonable notice during such period of 2 years.

195.16 History History: 1977 c. 29 s. 1654 (9) (e); 1981 c. 347 s. 80 (1); 1993 a. 16, 123; 2005 a. 179.



195.19 Relocation of facilities.

195.19  Relocation of facilities.

195.19(2) (2)  Water carrier freight. All water carriers shall keep and maintain adequate and suitable buildings and facilities for the receiving, handling and delivering of freight transported or to be transported by such water carriers.

195.19(4) (4) Relocation of railroad facilities. Any city, village or town may cooperate with a railroad in grade crossing elimination or relocation, elimination or relocation of switchyards, roundhouses or terminals and may appropriate or borrow money therefor.

195.19 History History: 1981 c. 347 s. 80 (1); 1993 a. 16, 123, 246; 1995 a. 225; 2005 a. 179.



195.20 Joint use of railroad property.

195.20  Joint use of railroad property. Whenever, upon complaint and after hearing had, the office finds that public convenience and necessity require the use by one or more railroads of the tracks, wires, poles, rights-of-way, switches, bridges or other property belonging to another railroad over or on any street, railroad, railway, right-of-way, bridge or viaduct, upon or over which said railroads have a right to operate, and that such use will not prevent the owners or other users thereof from performing their public duties, nor result in irreparable injury to such owners or other users thereof, the office may, by order, direct that such use be permitted, and prescribe a reasonable compensation and reasonable terms and conditions for such joint use.

195.20 History History: 1981 c. 347 s. 80 (1); 1993 a. 16, 123.



195.21 Warehouses.

195.21  Warehouses. Any person proposing to erect or maintain a public elevator or public warehouse for the purchase, sale, storage, receiving or shipping of grain, or other personal property, to be received from or transported upon any water carrier, shall be furnished by such water carrier at a reasonable rental, a site upon its property or terminal; and any private elevator or warehouse situated upon such grounds may be converted into a public elevator or warehouse at the option of the owner, upon notice in writing to the water carrier and thereby be permitted to remain thereon under the same conditions as provided herein for a public elevator or warehouse; and the office shall, upon application by such owner, if the public interest so requires, by order, direct the water carrier to furnish such site and the office shall make reasonable regulations therefor and in case of disagreement, the office shall determine the rental therefor. Elevators and warehouses erected or maintained under the foregoing provisions of this section shall be subject to such rules and regulations as to charges and the manner of conducting business as the office shall prescribe.

195.21 History History: 1981 c. 347 s. 80 (1); 1993 a. 16, 123, 490; 2005 a. 179.



195.25 Medical supplies on trains.

195.25  Medical supplies on trains.

195.25(1) (1) No railroad company shall operate any train that is not equipped with at least one medical emergency case with suitable equipment which shall be at all times kept in a definitely fixed, convenient and accessible place on such trains.

195.25(2) (2) Any railroad company violating this section shall forfeit not less than $25 nor more than $100. Any person who shall remove or destroy or cause the removal or destruction of the medical supplies required under sub. (1) after the railroad company has supplied them shall be subject to the same penalty.

195.25 History History: 1985 a. 187; 1997 a. 254.



195.26 Safety devices; block system.

195.26  Safety devices; block system. Every railroad and water carrier shall adopt reasonably adequate safety measures and install, operate and maintain reasonably adequate safety devices for the protection of life and property to the extent consistent with federal law. If after investigation the office shall determine that public safety requires it, the office may, if permitted under federal law, order a railroad to install, operate and maintain a block system or order a railroad or water carrier to install, operate, and maintain any other safety device or measure as may be necessary to render the operation of the railroad or water carrier reasonably safe.

195.26 History History: 1981 c. 347 s. 80 (1); 1993 a. 16, 123; 2005 a. 179.



195.27 Safe tracks and bridges.

195.27  Safe tracks and bridges. Every railroad shall construct and maintain its tracks, bridges and line structures in a reasonably adequate and safe manner consistent with federal law.

195.27 History History: 1977 c. 418; 1981 c. 347 s. 80 (1); 1993 a. 16, 123; 2005 a. 179.



195.28 Protecting grade crossings.

195.28  Protecting grade crossings.

195.28(1) (1)  Petition; hearing; order. Upon petition of the department, city council, village board, town board, superintendent of highways or by 5 or more electors in any town, village or city, or of any railroad corporation or railroad historical society, to determine whether a public highway and railroad grade crossing protects and promotes public safety, the office may investigate and issue an appropriate order without a public hearing. If the petitioner, railroad, railroad historical society or any interested party objects to the order and requests a hearing within 20 days after the date that the order is issued, the office shall proceed under s. 195.04. Notice of an investigation or hearing shall be served upon the department, which shall be an interested party, and any recommendation it may file with the office at or prior to a hearing, if there is one, regarding crossing protection shall be considered as evidence in the proceeding. The office shall determine whether the existing warning devices at such crossing are adequate to protect and promote public safety. If the office determines, either without or after a hearing, that protection is not adequate, it may order the railroad company or railroad historical society to keep a flagman at the crossing or to install automatic signals or other suitable safety device at specific locations at such crossing. The office may order the relocation of existing signals and devices to improve protection at a crossing. Any crossing protection installed or maintained as approved by the office, whether by order or otherwise, shall be deemed adequate and appropriate protection for the crossing.

195.28(1m) (1m) Arterial stop signs. In any proceeding under sub. (1), the office may by order require that the state or municipality install at any crossing involved in such proceeding an official stop sign.

195.28(2) (2) Installation costs. The cost of any signal or other crossing protection device which is ordered installed under sub. (1) and the cost of installing any such device shall be paid by the department from the appropriations under s. 20.395 (2) (gj), (gr) and (gx).

195.28(3) (3) Maintenance costs. Except as otherwise provided in this subsection, the cost of maintaining crossing protection devices ordered under sub. (1) shall be the responsibility of the railroad or railroad historical society. Any railroad company or railroad historical society that incurs expenses for maintenance of signals or other safety devices may file a claim for reimbursement with the department regardless of the date of installation of the signals or devices. At the close of each fiscal year the department shall reimburse claimants under this subsection for 50% of the costs, as determined by the office, incurred for maintenance of railroad crossing protection devices from the appropriations under s. 20.395 (2) (gj) and (gq). If the amount in the appropriations under s. 20.395 (2) (gj) and (gq) is not adequate to fund maintenance reimbursement under this subsection, the amount shall be prorated in the manner determined by the office.

195.28(4) (4) Previous office orders. Subsection (3) applies to maintenance costs for all crossing protection devices regardless of any prior order of the office apportioning maintenance costs.

195.28 History History: 1973 c. 155; 1973 c. 243 s. 82; 1975 c. 135; 1977 c. 29 ss. 1654 (8) (b), 1656 (43); 1979 c. 34; 1981 c. 20 ss. 1504, 2202 (51) (c); 1981 c. 347 s. 80 (1); 1985 a. 29 s. 3202 (51); 1987 a. 27; 1989 a. 31; 1991 a. 269; 1993 a. 16, 123; 1997 a. 135; 2005 a. 179, s. 24.



195.285 Exempt railroad crossings.

195.285  Exempt railroad crossings.

195.285(1) (1) Upon the petition of a railroad corporation, the department, or the governing body of any city, village, town or county asserting that the stopping of vehicles under s. 346.45 at a railroad crossing is hazardous to human life, the office shall hold a hearing on the matter as provided under s. 195.04. Notice of petition shall be served upon the department, which shall be an interested party, and any recommendations it may file with the office regarding the hazardous effect of vehicles stopping at such crossings shall be considered as evidence in the proceedings. Upon the recommendation of the department and concurrence by the office, the petition may be dismissed without holding a hearing. If, upon the public hearing, the office determines that it would be in the public interest to exempt vehicles specified in s. 346.45 from stopping at such grade crossing, it may order the public body having jurisdiction over the highway to erect signs, signals, markings or other devices exempting such vehicles from stopping at the crossing.

195.285(2) (2) Signs placed upon the order of the office under this section shall exempt vehicles from stopping as required under s. 346.45, unless a train, an engine, or railroad track equipment is occupying or approaching the crossing.

195.285(3) (3) The department shall establish standards for the type of signs, signals, markings or other devices for exempting vehicles from stopping as required under s. 346.45 and their location in relation to the highway and railroad track. The office may upon petition or its own motion, with or without a hearing, order the removal of a sign exempting vehicles from stopping at a crossing.

195.285 History History: 1975 c. 63; 1977 c. 29 ss. 1654 (8) (a), (9) (f), 1656 (43); 1981 c. 347 s. 80 (1), (2); 1985 a. 29; 1993 a. 16, 123; 2011 a. 101.



195.286 Highway crossings, advance warning signs.

195.286  Highway crossings, advance warning signs.

195.286(1)(1)  Railroads to furnish; placement. Each railroad company shall furnish to each county in which it operates, upon request of the county highway commissioner, a sufficient quantity of advance warning signs to enable the county and town to comply with this section. The county highway commissioner on roads maintained by the county and the town board on roads maintained by the town shall immediately install and thereafter maintain such signs in good condition, near each grade crossing (other than state trunk highway crossings and crossings within the limits of cities and incorporated villages). The town board shall requisition its needs for advance warning signs from the county highway commissioner. The cost of such installation and maintenance shall be paid out of moneys received by the county or town, as the case may be, for highway maintenance. The department shall provide, install and maintain advance warning signs at all railroad grade crossings on the state trunk highway system outside of cities and incorporated villages. The department, upon petition and upon investigation and finding that such signs are impracticable or unnecessary on any highway, may release the town, county or state from the provisions of this section as to such highway.

195.286(2) (2) Signs described. Such signs shall be round and of a size, color and message as specified by the department and approved by the office. Any change in these signs shall not be retroactive.

195.286(3) (3) Location. Such signs shall be placed in conspicuous locations beside every highway which crosses a railroad at grade (outside of cities and incorporated villages) as near as practicable to the traveled portion of the highway on each side of such crossing, at a location and in a manner to be prescribed by the department, the county highway commissioner or the town board, or, if the crossing is so near city or village limits that the sign will be within such limits, by the city council or the village board, as the case may be.

195.286(4) (4) Duplicates. In case any sign installed as provided in this section, other than that on the state trunk highway system, is destroyed or becomes illegible by any cause whatsoever, the railroad company, upon request from the county highway commissioner, shall forthwith deliver another such sign at the crossing near which it is to be installed; neither the installation of said signs nor the failure to install or maintain the same shall render the town, county or state liable for any accident that may occur by reason of such installation or neglect.

195.286(5) (5) Other signs prohibited. No other sign of the general size or appearance of the signs provided for in this section shall be placed or permitted upon any highway, nor any sign between such advance signs except signs or signals required by law or permitted by the office for protection at railway crossings.

195.286(6) (6) Penalties relating to interference with signs. Any person who removes, throws down, injures or defaces any sign required by this section shall, upon conviction, be fined not more than $25.

195.286(7) (7) Penalties generally. Any person or corporation upon conviction for the violation of any of the provisions of this section, except sub. (6), shall forfeit not less than $100 nor more than $200 for each violation.

195.286(8) (8) Prosecutions. The district attorney shall prosecute any person violating this section, or begin and maintain any civil action necessary for its enforcement upon the demand of any county highway commissioner, the department, or the office.

195.286 History History: 1977 c. 29 ss. 1301, 1654 (8) (b), (9) (e); 1977 c. 272; Stats. 1977 s. 195.286; 1981 c. 347 s. 80 (1); 1993 a. 16, 123; 1997 a. 254; 2005 a. 95, 179.



195.29 Railroad highway crossings.

195.29  Railroad highway crossings.

195.29(1) (1)  Petition, hearing, order. Upon petition by the common council or board of any city, village, town or county within or bordering upon which a highway or street crosses a railroad, or a highway or street is proposed to be laid out across a railroad, or a public highway bridge across a railroad is required to connect existing streets or highways, or upon petition by any railroad whose track crosses or is about to cross, or is crossed or about to be crossed by a street or highway, or upon petition by the department, in cases where provision has been made for the improvement of the highway adjacent to such crossing under any state aid or federal aid law, that public safety requires an alteration in such crossing, its approaches, the method of crossing, the location of the highway or crossing, or the closing of the crossing, and the substitution of another therefor at grade or not at grade, or the removal of obstructions to the view at such crossing, the relocation of the highway, or requires the determination of the manner of making such new crossing, or of making the proposed improvement or promoting the public safety or public convenience through any other reasonable method, and praying that the same may be ordered, the office shall give notice to the parties in interest and proceed to investigate the same and to order a hearing thereon in the manner provided by s. 195.04. The office shall determine what, if anything, shall be done to promote the public safety and the means by which it shall be accomplished, whether by the relocation of the highway, the alteration in such crossing, approaches, mode of crossing, location of highway crossing, closing of highway crossing, with or without the substitution of another therefor, the construction of a public highway bridge, the removal of obstructions to sight at crossing, or by the use of other reasonable methods, and by whom the same shall be made, and in case of new crossings the advisability of allowing such crossings to be established and manner of making them.

195.29(2) (2) Apportionment of expense. The office shall fix the proportion of the cost and expense of alterations, removals and new crossings, or any other work ordered, including the damages to any person whose land is taken, and the special damages which the owner of any land adjoining the public street or highway shall sustain by reason of a change in the grade of such street or highway, or by reason of the removal of obstructions to view at such crossings, to be paid or borne by the railroad companies and the municipalities in interest. In fixing such proportion, the office may order such cost and expense so apportioned to be paid by the parties against which the apportionment shall be made.

195.29(3) (3) Restoration of spur tracks. Whenever the office shall have ordered a separation of the grade of a railway from the grade of a street or highway, it may, if safe and practicable and if a necessity exists therefor, order the alteration, restoration and connection of any track serving an industry. Demand for such restoration shall be in writing and filed with the office within 90 days after the date of the order for the separation of grades, and any such track for which no such demand shall have been made shall be deemed abandoned. If the office shall order the alteration, restoration and connection of any such track, it shall by its order apportion the cost thereof between the owner of the industry served and the railway company, in such proportion as to the office may seem just and equitable; and the office shall in its order prescribe the terms and conditions for securing the payment of such cost.

195.29(4) (4) Grade separation in Milwaukee County. The office may upon petition of any town, city or village, or upon its own motion, when the interests of the public demand it and it is found practicable so to do, establish the grade of the tracks of any railroad, or of all the railroads throughout any county having a population of 500,000 or more, or any part thereof, and the grades of the streets or highways, or any of them, where they cross such railroad track or tracks, in anticipation of the future separation of grades of the railroad tracks from the grades of such streets or highways. The office, before making any such order, shall mail notice to the railroad company or companies affected, the owners or occupants of any building abutting on that part of the railroad the grade of which is to be established, all 1st class cities in the county, and if the grades to be established are outside the 1st class city, the towns, cities or villages in which such grades are to be established, of the filing of such petition or that the office contemplates establishing such grades, and fixing a time at which the 1st class cities and such other towns, cities or villages and the railroad company or companies affected thereby and any other person or corporation interested therein may be heard. The grades so established under this subsection shall be described by reference to a base or datum line to be established by the office, from which all elevations and the height of all grades shall be measured, and the grades so established shall be such that when brought to the established grade the railroad tracks will cross the streets and highways above or below the same. Such order shall not necessarily require a present change in grade but the office may at any time order the railroad track or tracks and the street and highways brought to the grade established or any street or highways closed by the order, in accordance with sub. (1), and may, at the time of making the order, apportion the cost of separating the grades as provided in sub. (2).

195.29(5) (5) Elimination of grade crossings, costs. Upon petition of the department, or of the common council or board of any city, village, town, or county, alleging that one or more of them have undertaken or propose to undertake to relocate or improve an existing highway or to construct a new highway in such manner as to eliminate a highway grade crossing with any railroad or so as to permanently divert a material portion of the highway traffic from a highway grade crossing with any railroad, the office shall issue notice of investigation and hearing, as provided in s. 195.04. If upon such hearing the office finds that the public safety will be promoted by the highway relocation, improvement, or new construction, the office shall order the old crossings closed and new crossings opened as are deemed necessary for public safety. The order shall require the railroad company or companies to pay to the interested municipality or municipalities such sum as the office finds to be an equitable portion of the cost of the highway relocation, improvement, or new construction, if the work is performed by the municipalities; or to the secretary of administration if the work is performed by the state; or to the proper county treasurer if the work is performed by the county. The sum shall be added to the joint fund available for the improvement and may be expended in like manner as the other portions of the fund.

195.29(6) (6) View at crossings; trees and brush near crossings; forfeiture. Every railroad shall keep its right-of-way clear of brush or trees for a distance of not less than 330 feet in each direction from the center of its intersection at grade with any public highway to provide an adequate view of approaching trains or railroad track equipment from the highway. Every municipality shall keep the public highways within its jurisdiction clear of brush and shall adequately trim all trees within 330 feet of the center of any railroad highway grade crossing. Every person or corporation owning or occupying any land adjacent to any railroad highway grade crossing shall keep all brush cut and adequately trim all trees on the land within the triangles bounded on 2 sides by the railway and the highway, and on the 3rd side by a line connecting points on the center lines of the railway and the highway, 330 feet from the intersection of the center lines. The office, upon its own motion, or upon any complaint to the effect that any work required by this subsection has not been performed, after due notice and hearing, may order the corporation, municipality or person at fault to perform the work; provided, however, that if the physical conditions at any crossing are such that the performance of the required work will not materially improve the view for highway traffic, or, if unreasonable loss would be caused thereby, the office may excuse the party in interest from performing the same. The office may also order the cutting of brush and the trimming of trees at private farm crossings as may be necessary and reasonable. If any person shall violate any provision of this section, or shall fail, neglect or refuse to obey any order made by the office under this section, or any judgment or decree made by any court upon such an order, for every such violation, failure or refusal such person shall forfeit not less than $25 nor more than $150.

195.29(7) (7) Structure requirements. Whenever the office shall order the construction or reconstruction of a crossing not at grade, it may direct that the structure required shall be of such character and constructed of such materials as it shall deem appropriate to the situation and necessary for the public interest.

195.29(8) (8) Acquisition of lands. Any lands needed to carry out the provisions of this section may be acquired.

195.29 History History: 1977 c. 29 ss. 1654 (8) (b), 1656 (43); 1981 c. 347 s. 80 (1); 1993 a. 16, 123; 2003 a. 33; 2011 a. 101.

195.29 Annotation A landowner incurs no liability to highway users who are injured as result of the landowner's violation of sub. (6). Wells v. Chicago & North Western Transportation Co. 98 Wis. 2d 328, 296 N.W.2d 559 (1980).



195.30 Railroad crossings; grade separation, safety devices.

195.30  Railroad crossings; grade separation, safety devices.

195.30(1)(1) Upon a petition by the common council of any city, or the board of any village, town or county within which a railroad crosses another railroad at grade, or by any such railroad, that public safety requires an alteration in the crossing or the installation of protective appliances, the office shall give notice to the parties in interest, and proceed to investigate the same and may order a hearing on the matter. The office shall determine what alteration in such crossing, if any, shall be made, and by whom made and maintained, or what protective appliances shall be installed, operated and maintained at the crossing and by whom installed, operated and maintained. The office shall fix the proportion of the cost and expense of such change in grade and maintenance of the crossing or of the installation, operation and maintenance of the safety appliance which shall be paid by the railroad companies, respectively.

195.30(2) (2) The provisions of this section shall apply to drawbridges, junctions and other fouling points on railroads.

195.30 History History: 1981 c. 347 s. 80 (1); 1993 a. 16, 123.



195.307 Snowmobile rail crossings.

195.307  Snowmobile rail crossings. Sections 195.28, 195.285, 195.286, and 195.29 do not apply to snowmobile rail crossings for which a permit is issued under s. 350.138.

195.307 History History: 2001 a. 14.



195.31 Bridges made safe.

195.31  Bridges made safe. Whenever a complaint is lodged with the office by the common council of any city, the village board of any village, a member of a town board, or a supervisor of highways, or by 5 or more electors and taxpayers in any town, or 5 or more electors of the county in which such bridge is located, and who are users of such bridge or railway, to the effect that a bridge erected over a stream intersecting a public highway or highways upon which a railway is constructed and operated, is unsafe and dangerous to travelers over such highway or highways or bridge or railroad, and that public safety requires the alteration, the repair or reconstruction of such bridge, or the substitution of another bridge therefor, it shall be the duty of the office to give notice to the party or parties in interest, other than the petitioners, of the filing of such complaint, and to furnish a copy of the complaint to the party or parties in interest other than the petitioners, and to order a hearing thereon, in the manner provided for hearings in ss. 195.04 to 195.043. The office may proceed in a similar manner in the absence of a petition when, in the opinion of the office, public safety requires the alteration, repair or reconstruction of a bridge or the substitution of another bridge for the bridge in question. After the hearing, the office shall determine what alteration or repair or reconstruction of such bridge, and the approaches thereto, shall be made, or if it shall determine that public safety requires the substitution of a new bridge, it shall determine the character, manner of construction and location of such bridge and the approaches thereto. The office shall fix the proportion of the cost and expense of such alteration, repair, reconstruction or substitution of a new bridge, including the damage to any person whose land is taken, and the special damage which the owner of any land adjoining the approaches to said bridge shall sustain by reason of the alteration, repair, reconstruction or substitution of a new bridge, to be paid by the railroad company and the city, village or town in interest.

195.31 History History: 1977 c. 29 ss. 1654 (9) (e), 1656 (43); 1981 c. 347 s. 80 (1); 1993 a. 16, 123.



195.32 Safety gates on drawbridges.

195.32  Safety gates on drawbridges. Whenever a complaint is filed with the office to the effect that any drawbridge is not equipped with gates or other safety devices, the office may notify the proper party or parties in interest of the complaint, and may proceed to investigate the complaint and to hold a hearing on the matter in the manner provided for hearings in ss. 195.04 to 195.043. If after the investigation the office determines that public safety requires the erection and maintenance of gates or other safety devices at the points mentioned in the complaint, it may order the county, city, village, town, corporation or person whose duty it is to maintain such bridge to erect and maintain at such points such gates or other safety devices as the office prescribes. The office may conduct the investigations, hold the hearings and make the orders provided for in this section upon its own motion in the same manner and with the same effect as though a complaint were filed.

195.32 History History: 1977 c. 29 ss. 1654 (9) (e), 1656 (43); 1981 c. 347 s. 80 (1); 1993 a. 16, 123.



195.34 Reports of accidents, investigation.

195.34  Reports of accidents, investigation. Every water carrier shall report to the office all accidents resulting in injury to persons arising from its operation. The office may issue rules concerning the reporting of accidents by water carriers and may also, if public interests require, cause an investigation of any accident. Every railroad shall submit to the office a copy of any accident or injury report provided by the railroad to the applicable federal authority for all collisions, derailments or other accidents resulting in injury to persons, equipment, or roadway arising from its operation. The office may issue rules concerning the submission of copies of federal reports under this section and may also, to the extent permitted by federal law, participate in any accident investigation.

195.34 History History: 1981 c. 347 s. 80 (1); 1993 a. 16, 123; 2005 a. 179.



195.35 Treble damages.

195.35  Treble damages.

195.35(1)(1) If any director, officer, employee or agent of a railroad or water carrier, in the course of the discharge of his or her duties, willfully, wantonly or recklessly causes to be done or permits to be done any matter, act or thing in this chapter prohibited or declared to be unlawful, or willfully, wantonly or recklessly fails to do any act, matter or thing required to be done by this chapter, the railroad or water carrier shall be liable to the person injured thereby in treble the amount of damages sustained in consequence of the violation. No recovery as in this section provided shall affect a recovery by the state of the penalty prescribed for such violation.

195.35(2) (2) The burden of proof in an action under sub. (1) rests with the person injured to prove the case by clear and convincing evidence.

195.35 History History: 1979 c. 89; 1991 a. 39; 2005 a. 179.

195.35 Annotation A treble damage claim is no longer a separate cause of action because gross negligence is to be compared like all other negligence. Kania v. Chicago & North Western Railway Co. 57 Wis. 2d 761, 204 N.W.2d 681 (1973).



195.36 General penalty upon railroads and water carriers.

195.36  General penalty upon railroads and water carriers. If any railroad or water carrier shall violate any provision of this chapter, or shall do any act herein prohibited, or shall fail or refuse to perform any duty enjoined upon it, for which a penalty has not been provided, or shall fail, neglect or refuse to obey any lawful requirement or order made by the office, or any judgment or decree made by any court upon its application, for every such violation, failure or refusal in respect to any matter prescribed by this chapter such railroad or water carrier shall forfeit not less than $100 nor more than $10,000. The act, omission or failure of any officer, agent or other person employed by any railroad or water carrier, acting within the scope of his or her employment, shall be deemed to be the act, omission or failure of such railroad or water carrier.

195.36 History History: 1981 c. 347 s. 80 (1); 1993 a. 16, 123; 2005 a. 179.



195.37 Water carrier freight charges; collection, refund.

195.37  Water carrier freight charges; collection, refund.

195.37(1)(1)  Complaints, investigations, hearings, findings, refund. The office may investigate the complaint of any person aggrieved that the charge exacted by a water carrier for the transportation of property between points in this state, or for any service in connection with transportation of property, or that the charge exacted by a water carrier for the storage of such property, or that any charge exacted by a water carrier is erroneous, illegal, unusual or exorbitant and shall set the complaint for hearing as provided in s. 195.04 (2) to (4). If the office finds that the rate or charge exacted by a water carrier is erroneous, illegal, unusual or exorbitant, it shall find what would have been a reasonable rate or charge for such service. If the rate or charge so found is less than the charge exacted, the carrier shall refund the excess.

195.37(2) (2) Actions; findings as evidence, defenses. In an action to recover the amount of such excess charge, the findings of the office shall be prima facie evidence of the truth of the facts found by it, and no carrier shall be permitted to avail itself of the defense that the shipment involved was in fact made on the published tariff rate in force at the time such shipment was made, but no carrier making a refund upon the order of the office or the judgment of a court shall be liable for any penalty or subject to any prosecution on account of making such refund.

195.37(3) (3) Limitation for filing claim. All complaints provided for in sub. (1), except those for straight overcharges, shall be filed with the office within 2 years after delivery of the shipment of property at destination, subject to sub. (6).

195.37(4) (4) Straight overcharges, limitation of actions, exception.

195.37(4)(a)(a) In this subsection, "straight overcharge" means a charge in excess of those applicable under the lawful tariffs on file with the office.

195.37(4)(b) (b) For recovery of a straight overcharge, neither this section nor s. 195.38 shall be considered exclusive remedies. Complaints for the recovery of a straight overcharge may be filed or actions begun within 3 years from the delivery of the shipment of property at destination, and not after, except that if a claim for the overcharge has been presented in writing to the carrier within the 3-year period, the period shall be extended to include 6 months from the time that notice in writing is given by the carrier to the claimant of disallowance of the claim or any part of the claim.

195.37(5) (5) Actions by carriers, limitation. Actions by carriers for the recovery of charges for the transportation of property between points in Wisconsin, or for any service in connection therewith, or for the storage of such property, or for any car service or demurrage charge, or any part thereof, shall be begun within 3 years after the delivery of the shipment of property at destination with respect to which the charge is made and not after.

195.37(6) (6) Limitation action, extended by carrier. If, on or before the expiration of the 2-year period of limitation under sub. (3) or of the 3-year period of limitation under sub. (4), a carrier commences an action for the recovery of charges in respect to the same transportation service, or without bringing action collects charges in respect of that service, the periods of limitation under subs. (3) and (4) shall be extended to include 90 days from the time that the carrier's action is commenced or the charges are collected by the carrier.

195.37 History History: 1977 c. 29; 1981 c. 347 s. 80 (1); 1993 a. 16, 123; 1997 a. 254; 2005 a. 179.



195.38 Water carrier freight bills; examination; refunds.

195.38  Water carrier freight bills; examination; refunds. Within 3 years after the delivery of any shipment of property at destination by a water carrier, any person, firm or corporation may submit to the office, by mail or in person, any water carrier expense bill or receipt showing charges paid for transportation of such property by freight for the purpose of having the expense bill or receipt examined with respect to the correctness of weights, rates and charges indicated thereon. Upon receipt of any such expense bill or receipt, the office may make such examination as is necessary, and if it is found that any such weights, rates or charges are incorrect, the office shall order the water carrier in error to refund to the person, firm or corporation which submitted such expense bills or receipts, any over or excessive charges paid by such person, firm or corporation.

195.38 History History: 1977 c. 29; 1981 c. 347 s. 80 (1); 1993 a. 16, 123; 2005 a. 179.



195.45 Common carriers of passengers or property by water; certificate required.

195.45  Common carriers of passengers or property by water; certificate required.

195.45(1) (1) No person shall operate as a common carrier of passengers or property by water except in accordance with the terms and conditions of a certificate of public convenience and necessity issued by the office. The office shall issue any certificate upon a finding that the service proposed to be performed is in the public interest and required by public convenience and necessity.

195.45(2) (2) Application for the certificate shall be made on forms furnished by the office and shall contain such information as the office requires.

195.45(3) (3) Every application for a certificate under this section shall be accompanied by a filing fee of $40.

195.45(4) (4) The office may promulgate rules for the operation of this section.

195.45 History History: 1981 c. 347 s. 80 (1); 1993 a. 16, 123.



195.50 Information, papers and accounting.

195.50  Information, papers and accounting.

195.50(1) (1) Any officer, agent or employee of any railroad or water carrier who fails to fill out and return any forms required by this chapter, or fails to answer any question therein, or knowingly gives a false answer to any such question, or evades the answer to any such question where the fact inquired of is within his or her knowledge, or who, upon proper demand, fails to exhibit to the office or department or any person authorized to examine the same, any book, paper, account, record or memoranda of such railroad or water carrier which is in the possession or under control of the officer, agent or employee, or who fails to properly use and keep the system of accounting prescribed by the office, or who refuses to do any act or thing in connection with such system of accounting when so directed by the office or its authorized representatives, shall forfeit not less than $100 nor more than $1,000 for each offense.

195.50(2) (2) A forfeiture of not less than $500 nor more than $1,000 shall be recovered from the railroad or water carrier for each such offense when such officer, agent or employee acted in obedience to the direction, instruction or request of such railroad or water carrier or any general officer thereof.

195.50 History History: 1977 c. 29, 273; 1981 c. 347 s. 80 (1); 1993 a. 16, 123; 2005 a. 179.



195.60 Payment of office expenses by railroads and water carriers.

195.60  Payment of office expenses by railroads and water carriers.

195.60(1)(1) Whenever the office in a proceeding upon its own motion, on complaint, or upon an application to it deems it necessary in order to carry out the duties imposed upon it by law to investigate the books, accounts, practices and activities of, or make appraisals of the property of any railroad or water carrier or to render any engineering or accounting services to any railroad or water carrier, the railroad or water carrier shall pay the expenses attributable to such investigation, appraisal or service. The office shall ascertain such expenses, and shall render a bill therefor, by mail, to the railroad or water carrier, either at the conclusion of the investigation, appraisal or services, or during its progress. The bill shall constitute notice of assessment and demand of payment thereof. The railroad or water carrier shall, within 30 days after the mailing thereof, pay to the office the amount of the special expense for which it is billed. Ninety percent of the payment shall be credited to the appropriation account under s. 20.155 (2) (g). The total amount, in any one calendar year, for which any railroad or water carrier becomes liable, by reason of costs incurred by the office within such calendar year, shall not exceed four-fifths of one percent of its gross operating revenues derived from intrastate operations in the last preceding calendar year. Where, under this subsection, costs are incurred within any calendar year, which are in excess of four-fifths of one percent of such gross operating revenues, the excess costs shall not be chargeable as part of the remainder under sub. (2) but shall be paid out of the general appropriation to the office. Nothing in this subsection shall prevent the office from rendering bills in one calendar year for costs incurred within a previous year. For the purpose of calculating the costs of investigations, appraisals and other services under this subsection, 90 percent of the costs determined shall be costs of the office and 10 percent of the costs determined shall be costs of state government operations.

195.60(2) (2) The office shall annually, within 90 days after the close of each fiscal year, ascertain the total of its expenditures during such year which are reasonably attributable to the performance of its duties relating to railroads and water carriers. For purposes of such calculation, 90 percent of the expenditures so determined shall be expenditures of the office and 10 percent of the expenditures so determined shall be expenditures for state government operations. The office shall deduct therefrom all amounts chargeable to railroads and water carriers under sub. (1) and s. 201.10 (3). A sum equal to the remainder plus 10 percent of the remainder shall be assessed by the office to the several railroads and water carriers in proportion to their respective gross operating revenues during the last calendar year, derived from intrastate operations. Such assessment shall be paid within 30 days after the bill has been mailed to the several railroads and water carriers, which bill shall constitute notice of assessment and demand of payment thereof. The total amount which may be assessed to the railroads and water carriers under authority of this subsection shall not exceed 1.85 percent of the total gross operating revenues of such railroads and water carriers, during such calendar year, derived from intrastate operations. Ninety percent of the payment shall be credited to the appropriation account under s. 20.155 (2) (g). The railroads and water carriers shall furnish such financial information as the office requires for purposes of this section.

195.60(3) (3) If any railroad or water carrier against which a bill has been rendered under sub. (1) or (2) within 30 days after the rendering of such bill neglects or refuses to pay the same or fails to file objections to the bill with the office, the office shall transmit to the secretary of administration a certified copy of the bill, together with notice of neglect or refusal to pay the bill, and on the same day the office shall mail to the railroad or water carrier against which the bill has been rendered a copy of the notice which it has transmitted to the secretary of administration. Within 10 days after the receipt of such notice and certified copy of such bill, the secretary of administration shall levy the amount stated on such bill to be due, with interest, by distress and sale of any goods and chattels, including stocks, securities, bank accounts, evidences of debt, and accounts receivable belonging to such delinquent railroad or water carrier. Such levy by distress and sale shall be governed by the provisions of s. 74.10, 1985 stats., except that it shall be made by the secretary of administration and that said goods and chattels anywhere within the state may be levied upon.

195.60(4) (4)

195.60(4)(a)(a) Within 30 days after the date of the mailing of any bill as provided by subs. (1) and (2), the railroad or water carrier against which such bill has been rendered may file with the office objections setting out in detail the grounds upon which the objector regards the bill to be excessive, erroneous, unlawful or invalid. The office, after notice to the objector, shall hold a hearing upon such objections, not less than 5 nor more than 10 days after such notice. If after such hearing the office finds any part of the bill to be excessive, erroneous, unlawful or invalid it shall record its findings upon its minutes and transmit to the objector an amended bill, in accordance with such findings. The amended bill shall have in all ways the same force and effect under this section as an original bill rendered under subs. (1) and (2).

195.60(4)(b) (b) If after the hearing the office finds the entire bill unlawful or invalid, it shall notify the objector of such determination, in which case the original bill shall be deemed void.

195.60(4)(c) (c) If after the hearing the office finds that the bill as rendered is neither excessive, erroneous, unlawful or invalid, either in whole or in part, it shall record such findings upon its minutes, and transmit to the objector notice of such finding.

195.60(4)(d) (d) If any bill against which objections have been filed is not paid within 10 days after notice of a finding that such objections have been overruled and disallowed by the office has been mailed to the objector, the office shall give notice of such delinquency to the secretary of administration and to the objector, in the manner provided in sub. (3). The secretary of administration shall then proceed to collect the amount of the bill as provided in sub. (3). If an amended bill is not paid within 10 days after a copy thereof is mailed to the objector by registered mail, the office shall notify the secretary of administration and the objector as in the case of delinquency in the payment of an original bill. The secretary of administration shall then proceed to collect the amount of the bill as provided in the case of an original bill.

195.60(5) (5) No suit or proceeding shall be maintained in any court for the purpose of restraining or in any way delaying the collection or payment of any bill rendered under subs. (1) and (2). Every railroad or water carrier against which a bill is rendered shall pay the amount thereof, and after such payment may in the manner herein provided, at any time within 2 years from the date the payment was made, sue the state in an action at law to recover the amount paid with legal interest thereon from the date of payment, upon the ground that the assessment was excessive, erroneous, unlawful, or invalid in whole or in part. If it is finally determined in such action that any part of the bill for which payment was made was excessive, erroneous, unlawful, or invalid, the secretary of administration shall make a refund to the claimant as directed by the court, which shall be charged to the appropriations to the office.

195.60(6) (6) No action for recovery of any amount paid under this section shall be maintained in any court unless objections have been filed with the office as provided in this section. In any action for recovery of any payments made under this section the claimant shall be entitled to raise every relevant issue of law, but the office's findings of fact made pursuant to this section shall be prima facie evidence of the facts therein stated.

195.60(7) (7) The following shall be deemed to be findings of fact of the office, within the meaning of this section:

195.60(7)(a) (a) Determinations of fact expressed in bills rendered under this section; and

195.60(7)(b) (b) Determinations of fact set out in those minutes of the office which record the action of the office in passing upon said bills, and in passing upon objections thereto.

195.60(8) (8) The procedure by this section providing for determining the lawfulness of bills and the recovery back of payments made pursuant to such bills shall be exclusive of all other remedies and procedures.

195.60 History History: 1977 c. 29; 1981 c. 347 s. 80 (1); 1981 c. 391; 1987 a. 378; 1993 a. 16, 123, 491; 1995 a. 27; 1997 a. 140; 1999 a. 150; 2001 a. 16; 2003 a. 33; 2005 a. 179.






196. Regulation of public utilities.

196.01 Definitions.

196.01  Definitions. As used in this chapter and ch. 197, unless the context requires otherwise:

196.01(1b) (1b) "Access service" means the provision of switched or dedicated access to a local exchange network for the purpose of enabling a telecommunications provider to originate or terminate telecommunications service. "Access service" includes unbundled local service provided to telecommunications providers.

196.01(1d) (1d) "Alternative telecommunications utility" means any of the following:

196.01(1d)(c) (c) Telecommunications resellers or resellers.

196.01(1d)(f) (f) Any other telecommunications provider if the commission finds that the service offered by the telecommunications provider is available from other telecommunications providers within this state directly or indirectly to the public.

196.01(1d)(g) (g) A telecommunications utility certified under s. 196.203 pursuant to s. 196.50 (2) (j) 1. a.

196.01(1g) (1g) "Basic local exchange service" means the provision to residential customers of an access facility, whether by wire, cable, fiber optics or radio, and essential usage within a local calling area for the transmission of high-quality 2-way interactive switched voice or data communication. "Basic local exchange service" includes extended community calling and extended area service. "Basic local exchange service" does not include additional access facilities or any discretionary or optional services that may be provided to a residential customer. "Basic local exchange service" does not include cable service or services provided by a commercial mobile radio service provider.

196.01(1j) (1j) "Basic message telecommunications service" means long distance toll service as provided on January 1, 1994, on a direct-dialed, single-message, dial-1 basis between local exchanges in this state at tariff rates. "Basic message telecommunications service" does not include any wide-area telecommunications service, 800-prefix service, volume, dedicated, discounted or other interoffice services or individually negotiated contracts for telecommunications service.

196.01(1m) (1m) "Broadcast service" means the one-way transmission to the public of video or audio programming regulated under 47 USC 301 to 334 that is provided by a broadcast station, as defined in 47 USC 153 (dd), including any interaction with a recipient of the programming as part of the video or audio programming offered to the public.

196.01(1p) (1p) "Cable service" has the meaning given in 47 USC 522 (6).

196.01(2g) (2g) "Commercial mobile radio service provider" means a telecommunications provider that is authorized by the federal communications commission to provide commercial mobile service.

196.01(2i) (2i) "Commercial mobile service" has the meaning given in 47 USC 332 (d).

196.01(2m) (2m) "Commission" means the public service commission.

196.01(2s) (2s) "Incumbent local exchange carrier" has the meaning given in 47 USC 251 (h).

196.01(3) (3) "Indeterminate permit" means any grant, directly or indirectly, from the state to any public utility of power, right or privilege to own, operate, manage or control any plant or equipment or any part of a plant or equipment within this state for the production, transmission, delivery or furnishing of any public utility service.

196.01(3a) (3a) "Interconnected voice over Internet protocol service" has the meaning given in 47 CFR 9.3.

196.01(3b) (3b) "Interconnection agreement" means an interconnection agreement that is subject to approval by the commission under 47 USC 252 (e).

196.01(3e) (3e) "Interlata" means between local access and transport areas.

196.01(3g) (3g) "Intralata" means within the boundaries of a local access and transport area.

196.01(4) (4) "Municipality" means any town, village or city wherein property of a public utility or any part thereof is located.

196.01(5) (5)

196.01(5)(a)(a) "Public utility" means, except as provided in par. (b), every corporation, company, individual, association, their lessees, trustees or receivers appointed by any court, and every sanitary district, town, village or city that may own, operate, manage or control any toll bridge or all or any part of a plant or equipment, within the state, for the production, transmission, delivery or furnishing of heat, light, water or power either directly or indirectly to or for the public. "Public utility" includes all of the following:

196.01(5)(a)1. 1. Any person engaged in the transmission or delivery of natural gas for compensation within this state by means of pipes or mains and any person, except a governmental unit, who furnishes services by means of a sewerage system either directly or indirectly to or for the public.

196.01(5)(a)2. 2. A telecommunications utility.

196.01(5)(b) (b) "Public utility" does not include any of the following:

196.01(5)(b)1. 1. A cooperative association organized under ch. 185 for the purpose of producing or furnishing heat, light, power or water to its members only.

196.01(5)(b)2. 2. A holding company, as defined in s. 196.795 (1) (h), unless the holding company furnishes, directly to the public, telecommunications or sewer service, heat, light, water or power or, by means of pipes or mains, natural gas.

196.01(5)(b)3. 3. Any company, as defined in s. 196.795 (1) (f), which owns, operates, manages or controls a telecommunications utility unless the company furnishes, directly to the public, telecommunications or sewer service, heat, light, water or power or, by means of pipes or mains, natural gas.

196.01(5)(b)4. 4. A commercial mobile radio service provider.

196.01(5)(b)5. 5. A joint local water authority under s. 66.0823.

196.01(5)(b)6. 6. A person that owns an electric generating facility or improvement to an electric generating facility that is subject to a leased generation contract, as defined in s. 196.52 (9) (a) 3., unless the person furnishes, directly to the public, telecommunications or sewer service, heat, light, water or power or, by means of pipes or mains, natural gas.

196.01(6) (6) "Railroad" has the meaning given under s. 195.02.

196.01(7) (7) "Service" is used in its broadest and most inclusive sense.

196.01(8) (8) "Small telecommunications utility" means any telecommunications utility or a successor in interest of a telecommunications utility that provided landline local and access telecommunications service as of January 1, 1984, and that has less than 50,000 access lines in use in this state.

196.01(8d) (8d) "Switched access rates" means the rates, rate elements, and rate structure, including all applicable fixed and traffic sensitive charges, that a telecommunications provider charges for the provision of switched access services.

196.01(8e) (8e) "Switched access service" means the offering of switched access to a local exchange network for the purpose of enabling an entity to originate or terminate telecommunications service within the local exchange.

196.01(8m) (8m) "Telecommunications carrier" means any person that owns, operates, manages or controls any plant or equipment used to furnish telecommunications services within the state directly or indirectly to the public but does not provide basic local exchange service, except on a resale basis. "Telecommunications carrier" does not include an alternative telecommunications utility or a commercial mobile radio service provider.

196.01(8p) (8p) "Telecommunications provider" means any person who provides telecommunications services.

196.01(9) (9) "Telecommunications reseller" or "reseller" means a telecommunications utility that resells message telecommunications service, wide-area telecommunications services or other telecommunications services which have been approved for reselling by the commission.

196.01(9m) (9m) "Telecommunications service" means the offering for sale of the conveyance of voice communication, including the sale of service for collection, storage, forwarding, switching, and delivery incidental to such communication, regardless of the technology or mode used to make such offering. "Telecommunications service" includes switched access service. "Telecommunications service" does not include cable service or broadcast service.

196.01(10) (10) "Telecommunications utility" means any person, corporation, company, cooperative, unincorporated cooperative association, partnership, association and lessees, trustees or receivers appointed by any court that owns, operates, manages or controls any plant or equipment used to furnish telecommunications services within the state directly or indirectly to the public. "Telecommunications utility" does not include a telecommunications carrier.

196.01(12g) (12g) "Video service" has the meaning given in s. 66.0420 (2) (y).

196.01(12r) (12r) "Video service provider" has the meaning given in s. 66.0420 (2) (zg), and also includes an interim cable operator, as defined in s. 66.0420 (2) (n).

196.01(12w) (12w)

196.01(12w)(a)(a) "Wholesale telecommunications service" means, except as provided in par. (b), a service that satisfies all of the following:

196.01(12w)(a)1. 1. The service is provided by a telecommunications provider to another telecommunications provider other than an affiliate, as defined in s. 196.212 (1) (a).

196.01(12w)(a)2. 2. The service is subject to regulation by the commission under this chapter.

196.01(12w)(a)3. 3. The service is subsequently used in the provision of a telecommunications service to retail end users.

196.01(12w)(b) (b) "Wholesale telecommunications service" does not include switched access service.

196.01(13) (13) "Wide-area telecommunications service" means the offering of message-based telecommunications service using a single, dedicated access line at the originating end of the call at a significant volume-based discount.

196.01 History History: 1977 c. 29, 418; 1981 c. 390; 1983 a. 27, 53, 76, 192, 425, 538; 1985 a. 79, 1985 a. 297 ss. 14 to 22, 39; 1987 a. 27; 1989 a. 344; 1993 a. 121, 496; 1995 a. 46, 409; 1997 a. 184, 218, 229; 1999 a. 9, 32, 53; 1999 a. 150 s. 672; 2001 a. 16; 2005 a. 441; 2007 a. 42; 2011 a. 22; 2013 a. 125.

196.01 Annotation The PSC may determine that a holding company, formed by a public utility corporation to engage in non-utility business ventures, is itself a public utility when the holding company possesses the power to control utility plants or equipment or when the arrangement is a device to evade regulatory jurisdiction. 71 Atty. Gen. 147.



196.012 Interstate commerce.

196.012  Interstate commerce. This chapter applies to interstate commerce only so far as the constitution and laws of the United States permit.

196.012 History History: 2005 a. 179 s. 99; Stats. 2005 s. 196.012.



196.015 Total service long-run incremental cost.

196.015  Total service long-run incremental cost.

196.015(1)(1) In this section, "basic network function" means the smallest disaggregation of local exchange transport, switching and loop functions that is capable of being separately listed in a tariff and offered for sale.

196.015(2) (2) In this chapter, total service long-run incremental cost is calculated as the total forward-looking cost, using least cost technology that is reasonably implementable based on currently available technology, of a telecommunications service, relevant group of services, or basic network function that would be avoided if the telecommunications provider had never offered the service, group of services, or basic network function or, alternatively, the total cost that the telecommunications provider would incur if it were to initially offer the service, group of services, or basic network function for the entire current demand, given that the telecommunications provider already produces all of its other services.

196.015 History History: 1993 a. 496.



196.016 Relationship to certain federal telecommunications law.

196.016  Relationship to certain federal telecommunications law. Except as provided in s. 196.50 (2) (j) 2. and 3., nothing in this chapter is intended to either reduce or expand the scope and application of the federal Telecommunications Act of 1996, P.L. 104-104, including the jurisdiction and authority granted to the commission thereunder, and the commission may take any action that the commission is authorized to take under that federal act.

196.016 History History: 2011 a. 22.



196.02 Commission's powers.

196.02  Commission's powers.

196.02(1)(1)  Jurisdiction. The commission has jurisdiction to supervise and regulate every public utility in this state and to do all things necessary and convenient to its jurisdiction.

196.02(2) (2) Definition; classification. The commission shall provide for a comprehensive classification of service for each public utility. The classification may take into account the quantity used, the time when used, the purpose for which used, and any other reasonable consideration. Each public utility shall conform its schedules of rates, tolls and charges to such classification.

196.02(3) (3) Rules. The commission may adopt reasonable rules to govern its proceedings and to regulate the mode and manner of all inspections, tests, audits, investigations and hearings.

196.02(4) (4) Information required; stock holders.

196.02(4)(a)(a) The commission may inquire into the management of the business of all public utilities. The commission shall keep itself informed as to the manner and method in which the same is conducted. The commission may obtain from any public utility any information necessary to enable the commission to perform its duties.

196.02(4)(b) (b) Each public utility shall furnish to the commission, in such form and at such times as the commission requires, the following information respecting the identity of the holders of its voting capital stock in order to enable the commission to determine whether the holders constitute an affiliated interest within the meaning of this chapter:

196.02(4)(b)1. 1. The names of each holder of one percent or more of the voting capital stock of the public utility.

196.02(4)(b)2. 2. The nature of the property right or other legal or equitable interest which the holder has in the stock.

196.02(4)(b)3. 3. Any other similarly relevant information which the commission prescribes and directs.

196.02(4)(c) (c) If any public utility fails to furnish the commission with information required of it by the commission, the commission may issue an order directing the delinquent public utility to furnish the information immediately or to show good cause why the information cannot be obtained. Failure of any public utility to comply with the order of the commission is a violation of this chapter within the meaning of s. 196.66.

196.02(5) (5) Inspect books. The commission or any commissioner or any person employed by the commission for that purpose may, upon demand, inspect the books, accounts, papers, records and memoranda of any public utility, and examine under oath any officer, agent or employee of the public utility in relation to its business and affairs. Any person, other than one of the commissioners, who makes a demand shall produce his or her authority to make the inspection.

196.02(5m) (5m) Property inspections. The commission may inspect property for the purpose of obtaining any information related to the preparation or review of an application for a certificate under s. 196.49 or 196.491 (3), including any information necessary to evaluate any environmental features or effects that are relevant to such an application.

196.02(6) (6) Production of records. The commission may require, by order or subpoena served on any public utility as a summons is served in circuit court, the production within this state at the time and place the commission designates of any books, accounts, papers or records kept by the public utility outside the state, or verified copies in lieu thereof, if the commission orders. If a public utility fails or refuses to comply with the order or subpoena, for each day of the failure or refusal the public utility shall forfeit not less than $50 nor more than $500.

196.02(7) (7) Commission initiative. In any matter within its jurisdiction, including, but not limited to, chs. 197 and 201 and this chapter, the commission may initiate, investigate, and order a hearing at its discretion upon such notice as it deems proper. The commission may use personal delivery, mail, electronic mail, or any other reasonable method to provide notice, including notice for a contested case hearing, notwithstanding s. 227.44 (1).

196.02(8) (8) Employ counsel. The commission may employ counsel in any proceeding, investigation, hearing or trial had by it or in which it is a party, and the expenses thereby incurred shall be charged to the commission's appropriation.

196.02(9) (9) Technicalities disregarded. Substantial compliance with the requirements of the statutes shall be sufficient to make effective any rule, regulation, order or action of the commission. No rule, regulation, order or action of the commission is invalid for any omission of a technical nature.

196.02(10) (10) Commission notices; certifications. Any notice of investigation or hearing or certification to a copy of a record of the commission may be issued or certified by any member of the commission or by its secretary or assistant secretary.

196.02(12) (12) Sue; be sued. The commission may sue and be sued in its own name, and may confer with or participate in any proceedings before any regulatory agency of any other state or of the federal government.

196.02 History History: 1977 c. 29 ss. 1329, 1331, 1333, 1352; 1977 c. 418; 1981 c. 148; 1983 a. 27, 53; 1985 a. 297; 1987 a. 403; 1989 a. 344; 1993 a. 496; 1997 a. 140; 1999 a. 150; 2003 a. 89; 2005 a. 441; 2011 a. 22, 155.

196.02 Annotation The PSC has authority to order a utility to refund compensation collected in violation of its filed tariffs. GTE North Inc. v. PSC 176 Wis. 2d 559, 500 N.W.2d 284 (1993).

196.02 Annotation Public service commission ordered rebates for inadequate service. 1976 WLR 584.



196.025 Duties of the commission.

196.025  Duties of the commission.

196.025(1) (1)  State energy policy.

196.025(1)(ag)(ag) Definitions. In this subsection:

196.025(1)(ag)1. 1. "Renewable resource" has the meaning given in s. 196.374 (1) (j).

196.025(1)(ag)2. 2. "Wholesale supplier" has the meaning given in s. 16.957 (1) (w).

196.025(1)(ar) (ar) Consideration of energy priorities. Except as provided in pars. (b) to (d), to the extent cost-effective, technically feasible and environmentally sound, the commission shall implement the priorities under s. 1.12 (4) in making all energy-related decisions and orders, including strategic energy assessment, rate setting and rule-making orders.

196.025(1)(b) (b) Energy conservation and efficiency.

196.025(1)(b)1.1. In a proceeding in which an investor-owned electric public utility is a party, the commission shall not order or otherwise impose energy conservation or efficiency requirements on the investor-owned electric public utility if the commission has fulfilled all of its duties under s. 196.374 and the investor-owned electric public utility has satisfied the requirements of s. 196.374 for the year prior to commencement of the proceeding, as specified in s. 196.374 (8).

196.025(1)(b)2. 2. In a proceeding in which a wholesale supplier is a party, the commission shall not order or otherwise impose energy conservation or efficiency requirements on the wholesale supplier if the commission has fulfilled all of its duties under s. 196.374 and the wholesale supplier's members are in the aggregate substantially in compliance with s. 196.374 (7).

196.025(1)(c) (c) Renewable resources.

196.025(1)(c)1.1. In a proceeding in which an investor-owned electric public utility is a party, the commission shall not order or otherwise impose any renewable resource requirements on the investor-owned electric public utility if the commission has fulfilled all of its duties under s. 196.378 and the commission has informed the utility under s. 196.378 (2) (c) that, with respect to the most recent report submitted under s. 196.378 (2) (c), the utility is in compliance with the requirements of s. 196.378 (2) (a) 2.

196.025(1)(c)2. 2. In a proceeding in which a wholesale supplier is a party, the commission shall not order or otherwise impose any renewable resource requirements on the wholesale supplier if the commission has fulfilled all of its duties under s. 196.378 and the wholesale supplier's members are in the aggregate substantially in compliance with s. 196.378 (2).

196.025(1)(d) (d) Transmission facilities. In a proceeding regarding a request by a public utility or wholesale supplier to acquire, construct, install, or operate an electric transmission facility or associated equipment, the commission shall not order or otherwise impose requirements on the public utility or wholesale supplier.

196.025(1m) (1m) Transmission corridors. The commission shall implement the policy specified in s. 1.12 (6) in making all decisions, orders, and rules affecting the siting of new electric transmission facilities.

196.025(2) (2) Environmental impacts. The commission shall promulgate rules establishing requirements and procedures for the commission to carry out the duties under s. 1.11. Rules promulgated under this subsection shall include requirements and procedures for the commission to comply with sub. (2m) and for each of the following:

196.025(2)(a) (a) Standards for determining the necessity of preparing an environmental impact statement.

196.025(2)(b) (b) Adequate opportunities for interested persons to be heard on environmental impact statements, including adequate time for the preparation and submission of comments.

196.025(2)(c) (c) Deadlines that allow thorough review of environmental issues without imposing unnecessary delays in addressing the need for additional electric transmission capacity in this state.

196.025(2m) (2m) Coordination with department of natural resources.

196.025(2m)(a)(a) In this subsection:

196.025(2m)(a)1. 1. "Department" means the department of natural resources.

196.025(2m)(a)2. 2. "Project" means a project or construction requiring a certificate under s. 196.49 or 196.491 (3) and requiring a permit or approval from the department.

196.025(2m)(b) (b) The commission and the department shall coordinate the execution of their respective duties under s. 1.11 for any action of the commission or department regarding a project as follows:

196.025(2m)(b)1. 1. If the rules of either the commission or the department require the commission or the department to prepare an environmental impact statement on the project, the commission and the department shall cooperatively prepare an environmental impact statement.

196.025(2m)(b)2. 2. If subd. 1. does not apply and the rules of either the commission or the department require the commission or the department to prepare an environmental assessment on the project, the commission and the department shall cooperatively prepare an environmental assessment.

196.025(2m)(b)3. 3. The environmental impact statement or environmental assessment under subd. 1. or 2. shall include all of the information required for both the commission and the department to carry out their respective duties under s. 1.11.

196.025(2m)(c) (c) Paragraph (b) does not waive any duty of the commission or the department to comply with s. 1.11 or to take any other action required by law regarding a project, except that, in the consideration of alternative locations, sites, or routes for a project, the commission and the department are required to consider only the location, site, or route for the project identified in an application for a certificate under s. 196.49 and no more than one alternative location, site, or route; and, for a project identified in an application for a certificate under s. 196.491 (3), the commission and the department are required to consider only the location, site, or route for the project identified in the application and one alternative location, site, or route.

196.025(3) (3) Reliability reports. The commission shall promulgate rules establishing requirements and procedures for electric utilities, as defined under s. 196.491 (1) (d), to file reports with the commission, on a frequency that the commission determines is reasonably necessary, on their current reliability status, including the status of operating and planning reserves, available transmission capacity and outages of major operational units and transmission lines. A report filed under the rules promulgated under this subsection is subject to inspection and copying under s. 19.35 (1), except that the commission may withhold the report from inspection and copying for a period of time that the commission determines is reasonably necessary to prevent an adverse impact on the supply or price of energy in this state.

196.025(4) (4) Small-scale generation incentives.

196.025(4)(a)(a) In consultation with the department of administration and the department of revenue, the commission shall study the establishment of a program for providing incentives for the development of high-efficiency, small-scale electric generating facilities in this state that do either of the following:

196.025(4)(a)1. 1. Provide benefits in the form of support for electric distribution or transmission systems, power quality or environmental performance.

196.025(4)(a)2. 2. Employ technologies such as combined heat and power systems, fuel cells, microturbines, or photovoltaic systems that may be situated in, on, or next to buildings or other electric load centers.

196.025(4)(b) (b) No later than January 1, 2001, the commission shall submit a report of its findings and recommendations under par. (a) to the chief clerk of each house of the legislature for distribution to the appropriate standing committees under s. 13.172 (3).

196.025(5) (5) Market power study.

196.025(5)(ag)(ag) In this subsection, "electric cooperative" means a cooperative association organized under ch. 185 for the purpose of generating, distributing or furnishing electric energy at retail or wholesale to its members only.

196.025(5)(ar) (ar) The commission shall contract with an expert consultant in economics to conduct a study on the potential for horizontal market power, including the horizontal market power of electric generators, to frustrate the creation of an effectively competitive retail electricity market in this state and to make recommendations on measures to eliminate such market power on a sustainable basis. The study shall include each of the following:

196.025(5)(ar)1. 1. An assessment of the effect of each recommendation on public utility workers and shareholders and electric cooperative workers and members.

196.025(5)(ar)1m. 1m. An assessment of the effect of each recommendation on rates for each class of public utility customers and electric cooperative members.

196.025(5)(ar)2. 2. An evaluation of the impact of transmission constraints on the market power of electric generators in local areas.

196.025(5)(b) (b) No later than January 1, 2001, the commission shall submit a report of the results of the study under par. (ar) to the chief clerk of each house of the legislature for distribution to the appropriate standing committees under s. 13.172 (3).

196.025(6) (6) Police and fire protection fee.

196.025(6)(a)(a) In this subsection:

196.025(6)(a)1. 1. "Communications provider" means a person that provides communications service.

196.025(6)(a)2. 2. "Communications service" means active retail voice communications service.

196.025(6)(a)3. 3. "Department" means the department of revenue.

196.025(6)(b) (b)

196.025(6)(b)1.1. Except as provided in subd. 2., a communications provider shall impose a monthly fee of $0.75 on each communications service connection with an assigned telephone number, including a communication service provided via a voice over Internet protocol connection. If a communications provider provides multiple communications service connections to a subscriber, the communications provider shall impose a separate fee under this subdivision on each of the first 10 connections and one additional fee for each 10 additional connections per billed account. A communications provider may list the fee separately from other charges on a subscriber's bill, and if a communications provider does so, the communications provider shall identify the fee as "police and fire protection fee," or, if the communications provider combines the fee with a charge imposed under s. 256.35 (3), the communications provider shall identify the combined fee and charge as "charge for funding countywide 911 systems plus police and fire protection fee." Any partial payment of a fee by a subscriber shall first be applied to any amount the subscriber owes the communications provider for communications service.

196.025(6)(b)2. 2. A communications provider that offers a prepaid wireless telecommunications plan, or a retailer that offers such a plan on behalf of a communications provider, shall impose a fee equal to $0.38 on each retail transaction for such a plan that occurs in this state. A communications provider or retailer may state the amount of the fee separately on a bill for the retail transaction, and if a communications provider or retailer does so, the communications provider or retailer shall identify the fee as "police and fire protection fee."

196.025(6)(c) (c)

196.025(6)(c)1.1. Except as provided in subd. 2., no later than the first calendar month following the calendar month in which a communications provider or retailer receives from a subscriber a fee imposed under par. (b), the communications provider or retailer shall remit the fee to the commission.

196.025(6)(c)2. 2. The commission may contract with the department for the collection of fees imposed under par. (b) 2. If the commission and department enter into such a contract, no later than the first calendar month following the calendar month in which a communications provider or retailer receives from a subscriber a fee imposed under par. (b) 2., the communications provider or retailer shall remit the fee to the department.

196.025(6)(c)3. 3. The commission and department shall deposit all fees remitted under subds. 1. and 2. into the police and fire protection fund.

196.025(6)(d) (d) The commission may do any of the following:

196.025(6)(d)1. 1. Promulgate rules for administering this subsection.

196.025(6)(d)2. 2. Bring an action to collect any amount that is required to be remitted under par. (c).

196.025 History History: 1993 a. 414; 1999 a. 9; 2001 a. 38; 2003 a. 89; 2005 a. 141; 2009 a. 28.



196.027 Environmental trust financing.

196.027  Environmental trust financing.

196.027(1) (1)  Definitions. In this section:

196.027(1)(a) (a) "Ancillary agreement" means any bond insurance policy or other financial arrangement entered into in connection with the issuance of environmental trust bonds.

196.027(1)(b) (b) "Assignee" means any person to which an interest in environmental control property is sold, assigned, transferred, or conveyed and any successor to such a person.

196.027(1)(c) (c) "Energy utility" means a public utility engaged in the transmission, delivery, or furnishing of natural gas by means of pipes or mains or of heat, light, or power.

196.027(1)(d) (d) "Environmental control activity" means any of the following:

196.027(1)(d)1. 1. The construction, installation, or otherwise putting into place of environmental control equipment in connection with an energy utility plant that, before March 30, 2004, has been used to provide service to customers.

196.027(1)(d)2. 2. The retiring of any existing plant, facility, or other property to reduce, control, or eliminate environmental pollution in accordance with federal or state law.

196.027(1)(e) (e) "Environmental control charge" means a charge paid by customers of an energy utility or its successors for the energy utility to recover environmental control costs and financing costs.

196.027(1)(f) (f) "Environmental control cost" means capital cost, including capitalized cost relating to regulatory assets, incurred or expected to be incurred by an energy utility in undertaking an environmental control activity and, with respect to an environmental control activity described in par. (d) 2., includes the unrecovered value of property that is retired, including any demolition or similar cost that exceeds the salvage value of the property. "Environmental control cost" does not include any monetary penalty, fine, or forfeiture assessed against an energy utility by a government agency or court under a federal or state environmental statute, rule, or regulation.

196.027(1)(g) (g) "Environmental control equipment" means any device, equipment, structure, process, facility, or technology, owned or controlled by an energy utility, that is designed for the primary purpose of preventing, reducing, or remediating environmental pollution.

196.027(1)(h) (h) "Environmental control property" means all of the following:

196.027(1)(h)1. 1. The right specified in a financing order to impose, collect, or receive environmental control charges, or to obtain adjustments to such charges as provided in this section, and any interest in such right.

196.027(1)(h)2. 2. All revenues and proceeds arising from the right and interests specified in subd. 1.

196.027(1)(i) (i) "Environmental pollution" means the contamination or rendering unclean or impure of the air, land, or waters of the state, or the making of the same injurious to public health, harmful for commercial or recreational use, or deleterious to animal or plant life.

196.027(1)(j) (j) "Environmental trust bonds" means bonds, debentures, notes, certificates of participation, certificates of beneficial interest, certificates of ownership, or other evidences of indebtedness that are issued by an energy utility or an assignee, the proceeds of which are used directly or indirectly to recover, finance, or refinance environmental control costs and financing costs, and that are secured by or payable from environmental control property.

196.027(1)(k) (k) "Financing cost" means any of the following:

196.027(1)(k)1. 1. Interest and redemption premiums, that are payable on environmental trust bonds.

196.027(1)(k)2. 2. A payment required under an ancillary agreement, including any amount required to fund a reserve account.

196.027(1)(k)3. 3. The cost of retiring or refunding an energy utility's existing debt and equity securities in connection with the issuance of environmental trust bonds, but only to the extent the securities were issued for the purpose of financing environmental control costs.

196.027(1)(k)4. 4. Any other reasonable cost related to issuing and servicing environmental trust bonds, including servicing fees, trustee fees, legal fees, administrative fees, placement fees, capitalized interest, and rating agency fees.

196.027(1)(k)5. 5. Any taxes and license fees imposed on the revenues generated from the collection of environmental control charges.

196.027(1)(L) (L) "Financing order" means an order under sub. (2) that allows for the issuance of environmental trust bonds, the collection of environmental control charges, and the creation of environmental control property.

196.027(2) (2) Financing orders.

196.027(2)(a)(a) Applications. An energy utility may apply to the commission for a financing order. In addition to any other information required by the commission, an energy utility shall do all of the following in an application:

196.027(2)(a)1. 1. Describe the environmental control activities that the energy utility proposes to undertake, indicate whether the energy utility's electric, natural gas, or steam service is associated with the activities, and describe the reasons for undertaking the activities.

196.027(2)(a)2. 2. Estimate the environmental control costs of the activities described under subd. 1.

196.027(2)(a)3. 3. Indicate whether the energy utility proposes to finance all or a portion of the costs estimated under subd. 2. with environmental trust bonds. If the energy utility proposes to finance a portion of the costs, the energy utility shall identify that portion in the application.

196.027(2)(a)4. 4. Estimate the financing costs of the environmental trust bonds proposed under subd. 3.

196.027(2)(a)5. 5. Estimate the environmental control charges necessary to recover the environmental control costs and financing costs estimated in the application and indicate whether the environmental control charges are proposed for the energy utility's electric, natural gas, or steam service.

196.027(2)(a)6. 6. Estimate any cost savings to customers resulting from financing environmental control costs with environmental trust bonds as opposed to alternative financing methods.

196.027(2)(b) (b) Commission powers and duties.

196.027(2)(b)1.1. No later than 120 days after receiving an application under par. (a), the commission shall, after a hearing, issue a financing order or an order rejecting the application. The commission may issue a financing order if the commission finds all of the following:

196.027(2)(b)1.a. a. That the order will result in lower overall costs to customers than would alternative methods of financing environmental control activities.

196.027(2)(b)1.b. b. That the proposed structuring and expected pricing of the environmental trust bonds will result in the lowest environmental control charges that are consistent with market conditions and the terms of the financing order.

196.027(2)(b)1.c. c. That the financing order is otherwise consistent with the public interest, and is prudent, reasonable, and appropriate.

196.027(2)(b)2. 2. In a financing order issued to an energy utility, the commission shall do all of the following:

196.027(2)(b)2.a. a. Except as provided in subds. 2. c. and 4., specify the amount of environmental control costs and financing costs that may be recovered through environmental control charges and the period over which such costs may be recovered.

196.027(2)(b)2.b. b. For the period specified in subd. 2. a. require that, as long as any customer obtains distribution service from the energy utility or its successors, the customer shall pay environmental control charges to the energy utility or its assignees regardless of whether the customer obtains other service from a different energy utility or other energy supplier.

196.027(2)(b)2.c. c. Include a formula-based mechanism for making any adjustments in the environmental control charges that customers are required to pay under the order and making any adjustments that are necessary to correct for any overcollection or undercollection of the charges or to otherwise ensure the energy utility's or assignee's timely recovery of environmental control costs and financing costs.

196.027(2)(b)2.d. d. Specify the environmental control property that is created and that may be used to pay or secure environmental trust bonds.

196.027(2)(b)2.e. e. If considered appropriate by the commission, include a provision allowing for the retirement of environmental trust bonds before their termination dates.

196.027(2)(b)2.f. f. Include any other conditions that the commission considers appropriate and that are not otherwise inconsistent with this section.

196.027(2)(b)3. 3. A financing order issued to an energy utility may provide that the energy utility's acquisition of environmental control property specified in subd. 2. d. is conditioned upon, and shall be simultaneous with, the sale of the environmental control property to an assignee and the pledge of the environmental control property to secure environmental trust bonds.

196.027(2)(b)4. 4.

196.027(2)(b)4.a.a. If the commission issues a financing order, the commission shall apply, at least annually, the formula-based mechanism specified in subd. 2. c. and, based on estimates of demand and other mathematical factors, make the adjustments described in subd. 2. c. The commission shall make the adjustments within 45 days of the anniversary date on which environmental trust bonds are issued and after expiration of the comment period described in subd. 4. b.

196.027(2)(b)4.b. b. The commission may not hold a hearing for the purpose of making an adjustment under subd. 4. a., but shall allow interested parties 30 days to make comments limited to any error in the application of the formula-based mechanism relating to the appropriate amount of any overcollection or undercollection of environmental control charges and the appropriate amount of an adjustment.

196.027(2)(b)5. 5. A financing order is irrevocable and, except as provided in subds. 2. c. and 4., the commission may not reduce, impair, or otherwise adjust environmental control charges approved in the order.

196.027(2)(c) (c) Subsequent orders. The commission may commence a proceeding and issue a subsequent financing order that provides for retiring or refunding environmental trust bonds issued pursuant to the original financing order if the commission included a provision described in par. (b) 2. e. in the original financing order and if the commission finds that the subsequent financing order satisfies all of the criteria specified in par. (b) 1. a., b., and c.

196.027(2)(d) (d) Judicial review. A financing order or an order rejecting an application under par. (b) 1. is reviewable by the circuit court for Dane County under ch. 227, except that the court shall proceed to hear and determine the action as expeditiously as practicable and give the action precedence over other matters not accorded similar precedence by law.

196.027(2)(e) (e) Effect of orders.

196.027(2)(e)1.1. A financing order shall remain in effect until the environmental trust bonds issued pursuant to the order have been paid in full and the financing costs of the bonds have been recovered in full.

196.027(2)(e)2. 2. A financing order issued to an energy utility shall remain in effect and unabated notwithstanding the bankruptcy of the energy utility.

196.027(2)(e)3. 3. An application by an energy utility for a financing order and commission approval of a financing order are in addition to and do not replace or supersede any other review or approval by the commission under this chapter that may be required or allowed for environmental control activities.

196.027(3) (3) Exceptions to commission jurisdiction.

196.027(3)(a)(a) If the commission issues a financing order to an energy utility, the commission may not, in exercising its powers and carrying out its duties regarding rate making, consider the environmental trust bonds issued pursuant to the order to be the debt of the energy utility, the environmental control charges paid under the order to be the revenue of the energy utility, or the environmental control costs or financing costs specified in the order to be the costs of the energy utility, nor may the commission determine that any action taken by an energy utility that is consistent with the order is unjust or unreasonable. Nothing in this paragraph affects the authority of the commission to adjust or reduce an energy utility's revenue requirements under sub. (4) (a).

196.027(3)(b) (b) The commission may not order or otherwise directly or indirectly require an energy utility to use environmental trust bonds to finance any project, addition, plant, facility, extension, capital improvement, environmental control equipment, or any other expenditure, unless, except as provided in sub. (2) (c), the energy utility has made an application under sub. (2) (a) to finance such expenditure using environmental trust bonds. The commission may not refuse to allow an energy utility to recover costs for environmental control activities in an otherwise permissible fashion solely because of the potential availability of environmental trust financing.

196.027(4) (4) Energy utility duties.

196.027(4)(a)(a) An energy utility shall place the proceeds of any environmental trust bonds issued pursuant to a financing order in a separate account. An energy utility may use the proceeds only for paying environmental control costs and financing costs that are prudent, reasonable, and appropriate, and only if the energy utility has applied for and obtained all approvals from the commission under this chapter that are required for the environmental control activities for which the environmental control costs are incurred or expected to be incurred. If the commission finds that the proceeds have been used for environmental control costs or financing costs that are not prudent, reasonable, or appropriate, the commission may adjust or reduce the energy utility's revenue requirements in connection with charges other than environmental control charges for the purpose of ensuring that the energy utility's customers do not pay for such costs.

196.027(4)(b) (b) An energy utility shall annually provide to its customers a concise explanation of the environmental control charges approved in a financing order issued to the energy utility. The explanation may be made by bill inserts, Web site information, or other appropriate means.

196.027(4)(c) (c) The failure of an energy utility to comply with this subsection shall not invalidate, impair, or affect any financing order, environmental control property, environmental control charge, or environmental control bonds.

196.027(5) (5) Environmental control property.

196.027(5)(a)(a) In general.

196.027(5)(a)1.1. Environmental control property that is specified in a financing order shall constitute a present property right notwithstanding that the imposition and collection of environmental control charges depend on the energy utility to which the order is issued performing its servicing functions relating to the collection of environmental control charges and on future energy consumption. Such property is considered to exist whether or not the revenues or proceeds arising from the property have accrued and whether or not the value of the property is dependent on the receipt of service by customers of an energy utility.

196.027(5)(a)2. 2. Environmental control property specified in a financing order shall continue to exist until the environmental trust bonds issued pursuant to the order are paid in full and all financing costs of the bonds have been recovered in full.

196.027(5)(a)3. 3. Environmental control property specified in a financing order issued to an energy utility may be transferred, sold, conveyed, or assigned to any person, including an affiliate of the energy utility created for the limited purpose of facilitating or administering environmental control property or environmental control trust bonds under the financing order and not including any other affiliate of the energy utility. Environmental control property may be pledged to secure environmental trust bonds issued pursuant to the order. Each such transfer, sale, conveyance, assignment, or pledge by an energy utility or affiliate of an energy utility is considered to be a transaction in the ordinary course of business.

196.027(5)(a)4. 4. If an energy utility defaults on any required payment of revenues arising from environmental control property specified in a financing order, a court, upon application by an interested party, and without limiting any other remedies available to the applying party, shall order the sequestration and payment of the revenues. Any such order shall remain in full force and effect notwithstanding any bankruptcy, reorganization, or other insolvency proceedings with respect to the energy utility.

196.027(5)(a)5. 5. The interest of an assignee or pledgee in environmental control property specified in a financing order issued to an energy utility, and in the revenue and collections arising from that property, are not subject to setoff, counterclaim, surcharge, or defense by the energy utility or any other person or in connection with the bankruptcy of the energy utility or any other entity.

196.027(5)(a)6. 6. Any successor to an energy utility, whether pursuant to any bankruptcy, reorganization, or other insolvency proceeding, or pursuant to any merger or acquisition, sale, or transfer by operation of law, as a result of energy utility restructuring or otherwise, shall perform and satisfy all obligations of, and have the same rights under a financing order as, the energy utility under the financing order in the same manner and to the same extent as the energy utility including collecting and paying to the person entitled to receive them revenues with respect to the environmental control property.

196.027(5)(b) (b) Security interests. Except as otherwise provided in this paragraph, the creation, perfection, and enforcement of security interests in environmental control property to secure environmental trust bonds are governed by ch. 409. Notwithstanding ch. 409, with regard to creating, perfecting, and enforcing a valid security interest in environmental control property to secure environmental trust bonds, all of the following apply:

196.027(5)(b)1. 1. The description of environmental control property in a security agreement is sufficient if the description refers to this section and the financing order creating the environmental control property.

196.027(5)(b)2. 2. A security interest is created, valid, binding, and perfected at the time a security agreement is made and attaches without any physical delivery of collateral or other act, and the lien of such security interest shall be valid, binding, and perfected against all parties having claims of any kind in tort, contract, or otherwise against the person granting the security interest, regardless of whether such parties have notice of the lien. The filing or recording of a financial statement or instrument in which such a security interest is created is not required.

196.027(5)(b)3. 3. A security interest in environmental control property is a continuously perfected security interest and has priority over any other lien created by operation of law or otherwise, which subsequently attaches to the environmental control property.

196.027(5)(b)4. 4. The priority of a security interest created under this paragraph is not affected by the commingling of proceeds arising from environmental control property with other amounts.

196.027(5)(b)5. 5. Any changes that the commission makes to a financing order that creates the environmental control property does not affect the validity, perfection, or priority of a security interest in the environmental control property.

196.027(5)(c) (c) Sales. The sale, assignment, and transfer of environmental control property are governed by this paragraph. All of the following apply to a sale, assignment, or transfer under this paragraph:

196.027(5)(c)1. 1. The sale, assignment, or transfer is an absolute transfer of, and not a pledge of or secured transaction relating to, the seller's right, title, and interest in, to, and under the environmental control property, if the documents governing the transaction expressly state that the transaction is a sale or other absolute transfer. After such a transaction, the environmental control property is not subject to any claims of the seller or the seller's creditors, other than creditors holding a prior security interest in the environmental control property perfected under par. (b).

196.027(5)(c)2. 2. The characterization of the sale, assignment, or transfer as an absolute transfer under subd. 1. and the corresponding characterization of the purchaser's property interest is not affected by any of the following factors:

196.027(5)(c)2.a. a. Commingling of amounts arising with respect to the environmental control property with other amounts.

196.027(5)(c)2.b. b. The retention by the seller of a partial or residual interest, including an equity interest, in the environmental control property, whether direct or indirect, or whether subordinate or otherwise.

196.027(5)(c)2.c. c. Any recourse that the purchaser may have against the seller.

196.027(5)(c)2.d. d. Any indemnifications, obligations, or repurchase rights made or provided by the seller.

196.027(5)(c)2.e. e. The responsibility of the seller to collect environmental control charges.

196.027(5)(c)2.f. f. The treatment of the sale, assignment, or transfer for tax, financial reporting, or other purposes.

196.027(6) (6) Environmental trust bonds not public debt. The state is not liable on environmental trust bonds and the bonds are not a debt of the state. An issue of environmental trust bonds does not, directly or indirectly or contingently, obligate the state or a political subdivision of the state to levy any tax or make any appropriation for payment of the bonds.

196.027(7) (7) Environmental trust bonds as legal investments. Any of the following may legally invest any sinking funds, moneys, or other funds belonging to them or under their control in environmental trust bonds:

196.027(7)(a) (a) The state, the investment board, municipal corporations, political subdivisions, public bodies, and public officers except for members of the public service commission.

196.027(7)(b) (b) Banks and bankers, savings and loan associations, credit unions, trust companies, savings banks and institutions, investment companies, insurance companies, insurance associations, and other persons carrying on a banking or insurance business.

196.027(7)(c) (c) Personal representatives, guardians, trustees, and other fiduciaries.

196.027(8) (8) State pledge.

196.027(8)(a)(a) In this subsection, "bondholder" means a person who holds an environmental trust bond.

196.027(8)(b) (b) The state pledges to and agrees with bondholders that the state will not do any of the following:

196.027(8)(b)1. 1. Take or permit any action that impairs the value of environmental control property.

196.027(8)(b)2. 2. Except as allowed under this section, reduce, alter, or impair environmental control charges that are imposed, collected, and remitted for the benefit of the bondholders until any principal, interest, premium, or other charge incurred, or contract to be performed, in connection with environmental trust bonds held by the bondholders are paid or performed in full.

196.027(8)(c) (c) Any person who issues environmental trust bonds is allowed to include the pledge specified in par. (b) in the bonds and relating documentation.

196.027(9) (9) Conflicts. In the event of conflict between this section and any other law regarding the attachment, assignment, or perfection, or the effect of perfection, or priority of any security interest in environmental control property, this section to the extent of the conflict shall govern.

196.027(10) (10) Effect of invalidity on actions. Effective on the date that environmental trust bonds are first issued under this section, if any provision of this section is held to be invalid or is invalidated, superseded, replaced, repealed, or expires for any reason, that occurrence shall not affect any action allowed under this section that is taken by an energy utility, an assignee, a collection agent, or a party to a transaction and any such action shall remain in full force and effect.

196.027 History History: 2003 a. 152, 326; 2011 a. 260.



196.03 Utility charges and service; reasonable and adequate.

196.03  Utility charges and service; reasonable and adequate.

196.03(1)(1) Subject to s. 196.63, a public utility shall furnish reasonably adequate service and facilities. The charge made by any public utility for any heat, light, water, telecommunications service or power produced, transmitted, delivered or furnished or for any service rendered or to be rendered in connection therewith shall be reasonable and just and every unjust or unreasonable charge for such service is prohibited and declared unlawful.

196.03(2) (2) For rate-making purposes the commission may consider 2 or more municipalities as a regional unit if the same public utility serves the municipalities and if the commission determines that the public interest so requires.

196.03(3) (3)

196.03(3)(a)(a) In the case of a public utility furnishing water, the commission shall include, in the determination of water rates, the cost of fluoridating the water in the area served by the public utility furnishing water if the governing body of the city, village or town which owns or is served by the public utility furnishing water authorizes the fluoridation of water by the public utility furnishing water.

196.03(3)(b) (b) Unless the governing body of a city, village or town adopts a resolution providing that the city, village or town will pay the retail charges for the production, storage, transmission, sale and delivery or furnishing of water for public fire protection purposes that are not included in general service charges:

196.03(3)(b)1. 1. A public utility shall include the charges in the water utility bill of each customer of the public utility in the city, village or town.

196.03(3)(b)2. 2. A municipal utility may, in addition to including the charges in water utility bills under subd. 1., bill the charges to any person who meets all of the following conditions:

196.03(3)(b)2.a. a. The person is not a customer of the municipal utility.

196.03(3)(b)2.b. b. The person owns land that is located in the city, village or town and in an area in which the municipal utility has an obligation to provide water for public fire protection.

196.03(4) (4) Any public utility which is not a city, town or village and which supplies gas or electricity to its customers may not recover in rates set by the commission from any customer for any expenditure for costs in a proceeding before the commission which exceed 4 times the total amount assessed to the utility under s. 196.85 (1) and (2) unless the object of the expenditure has been ordered by the commission. The commission, by rule, shall establish procedures whereby a public utility may recover its expenditures under this subsection.

196.03(5) (5)

196.03(5)(a)(a) In this subsection "facility" means nuclear-fired electric generating equipment and associated facilities subject to a loss of coolant accident in March 1979.

196.03(5)(b) (b) The commission may not authorize a utility furnishing electricity to recover in rates charged to consumers for the costs of repairing, maintaining or operating any facility owned by another public utility located outside of this state.

196.03(5)(c) (c) The commission may not authorize a utility furnishing electricity to recover in rates charged to consumers for insurance premiums that provide coverage for an accident at a facility in March 1979, if the coverage is first obtained on or after May 7, 1982.

196.03(5)(d) (d) No utility may otherwise pay directly or indirectly for the costs in pars. (b) and (c).

196.03(5m) (5m) The commission shall promulgate rules establishing requirements and procedures for the commission, in setting rates for retail electric service, to reflect the assignment of costs and the treatment of revenues from sales to customers outside this state that the public utility does not have a duty to serve.

196.03(6) (6) In determining a reasonably adequate telecommunications service or a reasonable and just charge for that telecommunications service, the commission shall consider at least the following factors in determining what is reasonable and just, reasonably adequate, convenient and necessary or in the public interest:

196.03(6)(a) (a) Promotion and preservation of competition consistent with ch. 133 and s. 196.219.

196.03(6)(b) (b) Promotion of consumer choice.

196.03(6)(c) (c) Impact on the quality of life for the public, including privacy considerations.

196.03(6)(d) (d) Promotion of universal service.

196.03(6)(e) (e) Promotion of economic development, including telecommunications infrastructure deployment.

196.03(6)(f) (f) Promotion of efficiency and productivity.

196.03(6)(g) (g) Promotion of telecommunications services in geographical areas with diverse income or racial populations.

196.03 History History: 1981 c. 20, 342; 1983 a. 53; 1985 a. 297; 1987 a. 399; 1991 a. 294; 1993 a. 496; 1995 a. 27; 1997 a. 204.

196.03 Annotation A charge for fire protection services under sub. (3) is a fee not a tax; imposing the fee against a church is constitutional. City of River Falls v. St. Bridget's Catholic Church, 182 Wis. 2d 436, 513 N.W.2d 673 (Ct. App. 1994).

196.03 Annotation This section and related administrative rules dictate contract terms between a regulated utility and its customers and do not create any duties independent of the utility service contract. A phone company's failure to include a subscriber in its directory did not result in tort liability. Recycle Worlds Consulting Corp. v. Wisconsin Bell, 224 Wis. 2d 586, 592 N.W.2d 637 (Ct. App. 1999), 98-0752.

196.03 Annotation A public utility has no duty to provide services to persons in the utility's area of undertaking requesting service who live in a mobile home park, are supplied with services by a vendor selected by the park operator that is not a public utility, and are not claiming that service is inadequate or rates unreasonable. An agreement between the park operator and the selected vendor is not void as against public policy. Northern States Power Co. v. National Gas Company, Inc. 2000 WI App 30, 232 Wis. 2d 541, 606 N.W.2d 613, 99-1486.



196.04 Facilities granted other utilities; physical telecommunications connections; petition; investigation.

196.04  Facilities granted other utilities; physical telecommunications connections; petition; investigation.

196.04(1)(1)

196.04(1)(a)(a) Definitions. In this section:

196.04(1)(a)2. 2. "Physical connection" means the number of trunk lines or complete circuits and connections, including connections by wire, optics, radio signal or other means, required to furnish reasonably adequate telecommunications service between telecommunications providers.

196.04(1)(a)3. 3. "Political subdivision" means any county, city, village, or town or public utility owned or operated by any county, city, village, or town.

196.04(1)(a)4. 4. "Transmission equipment and property" means any conduit, subway, pole, tower, transmission wire, or other equipment on, over, or under any right-of-way owned or controlled by a political subdivision, street, or highway.

196.04(1)(b) (b) Transmission equipment and property access.

196.04(1)(b)1.1. Any person who owns transmission equipment and property shall permit, for reasonable compensation, the use of the transmission equipment and property, including an attachment to a pole, by any public utility, video service provider, or telecommunications provider if public convenience and necessity require such use and if the use will not result in irreparable injury to any owner or user of the transmission equipment and property or in any substantial detriment to the service to be rendered by the owner or user.

196.04(1)(b)2. 2. Every telecommunications utility shall permit physical connections to be made, and telecommunications service to be furnished, between any telecommunications system operated by it and the telecommunications toll line operated by another telecommunications provider, or between its toll line and the telecommunications system of another telecommunications provider, or between its toll line and the toll line of another telecommunications provider, or between its telecommunications system and the telecommunications system of another telecommunications provider if all of the following apply:

196.04(1)(b)2.a. a. Public convenience and necessity require the connection.

196.04(1)(b)2.b. b. The connection will not result in irreparable injury to the owners or other users of the facilities of the public utility making the connection.

196.04(1)(b)2.c. c. The connection will not result in any substantial detriment to the service to be rendered by a public utility making the connection.

196.04(2) (2) If there is a failure to agree upon the use of transmission equipment and property under sub. (1) or the conditions or compensation for the use, or if there is a failure to agree upon the physical connections or the terms and conditions upon which the physical connections shall be made, any public utility, video service provider, telecommunications provider, or other interested person may apply to the commission. If, after investigation, the commission determines that public convenience and necessity require the use of the transmission equipment and property or the physical connections and that the use or physical connections will not result in irreparable injury to the owner or other users of the transmission equipment and property or of the facilities of the public utility, video service provider, or telecommunications provider or in any substantial detriment to the service to be rendered by the owner or the public utility, video service provider, telecommunications provider, or other users of the transmission equipment and property or facilities, the commission, by order, shall direct that the use of the transmission equipment and property be permitted and that the physical connections be made. The commission shall prescribe reasonable conditions and compensation for the use of the transmission equipment and property and shall determine how and within what time the physical connections shall be made and by whom the expense of making and maintaining the physical connections shall be paid. An order under this subsection may be revised by the commission.

196.04(4) (4)

196.04(4)(a)(a) In this subsection, "sewerage system operator" means any of the following:

196.04(4)(a)1. 1. A municipality that operates a sewerage system under s. 66.0821.

196.04(4)(a)2. 2. A town sanitary district commission that operates a sewerage system under 60.77 (4).

196.04(4)(a)3. 3. A city or village that obtains a sewerage system under s. 60.79.

196.04(4)(a)4. 4. A metropolitan sewerage district commission that operates a sewerage system under s. 200.11 (2) or 200.31 (1).

196.04(4)(a)5. 5. A public inland lake protection and rehabilitation district that exercises the powers of a town sanitary district under s. 33.22 (3) and that operates a sewerage system under s. 60.77 (4).

196.04(4)(b) (b) If the parties cannot agree and the commission finds that public convenience and necessity or the rendition of reasonably adequate service to the public requires that a public utility, telecommunications provider, sewerage system operator, or video service provider be permitted to extend its lines on, over or under the right-of-way of any railroad, or requires that the tracks of any railroad be extended on, over or under the right-of-way of any public utility, telecommunications provider, sewerage system operator, or video service provider, the commission may order the extension by the public utility, telecommunications provider, sewerage system operator, video service provider, or railroad on, over or under the right-of-way of the other if it will not materially impair the ability of the railroad, telecommunications provider, sewerage system operator, video service provider, or public utility, on, over or under whose right-of-way the extension would be made, to serve the public. The commission shall prescribe lawful conditions and compensation which the commission deems equitable and reasonable in light of all the circumstances.

196.04 History History: 1983 a. 53; 1985 a. 297 ss. 25, 76; 1993 a. 496; 1995 a. 27; 1997 a. 27; 1999 a. 9; 1999 a. 150 s. 672; 2007 a. 42; 2011 a. 22.

196.04 Annotation It was reasonable to determine that an award under sub. (4) should consist of compensation for: 1) the right of crossing the railway, measured by the diminution of value; and 2) the consequential damages that result directly from the construction and maintenance of the utility's crossing. Wisconsin Central LTD. v. PSC, 170 Wis. 2d 558, 490 N.W.2d 27 (Ct. App. 1992).



196.05 Public utility property; valuation; revaluation.

196.05  Public utility property; valuation; revaluation. If the commission deems it proper or necessary for effective regulation, the commission shall value or revalue all the property of every public utility actually used and useful for the convenience of the public.

196.05 History History: 1983 a. 53.



196.06 Uniform accounting; forms; books; office.

196.06  Uniform accounting; forms; books; office.

196.06(1)(1) Every public utility shall keep and render to the commission in the manner and form prescribed by the commission uniform accounts of all business transacted.

196.06(2) (2) The commission may require any public utility engaged directly or indirectly in any business other than that of the production, transmission or furnishing of heat, light, water, telecommunications service or power to keep and render separately to the commission in like manner and form the accounts of all such other business. This chapter applies to the books, accounts, papers and records of such other business if the commission requires the keeping and rendering separately of the accounts under this subsection.

196.06(3) (3) Each public utility shall keep and render its books, accounts, papers and records accurately and faithfully in the manner and form prescribed by the commission and shall comply with all directions of the commission relating to such books, accounts, papers and records.

196.06(6) (6) Each public utility shall have an office in one of the towns, villages or cities in this state in which its property or some part thereof is located, in which it shall keep all books, accounts, papers and records required by the commission to be kept within the state. No books, accounts, papers or records required by the commission to be kept within the state shall be removed from the state, except upon conditions prescribed by the commission.

196.06 History History: 1977 c. 418; 1983 a. 53; 1985 a. 297.



196.07 Balance sheet filed annually.

196.07  Balance sheet filed annually.

196.07(1) (1) Each public utility shall close its accounts annually on December 31 and promptly prepare a balance sheet of that date. On or before the following April 1 every public utility shall file with the commission the balance sheet together with any other information the commission prescribes, verified by an officer of the public utility. The commission, for good cause shown, may extend the time for filing the balance sheet and prescribed information.

196.07(2) (2) If a public utility fails to file a report with the commission containing its balance sheet and other information prescribed by the commission by the date the report is due under sub. (1), the commission may prepare the report from the records of the public utility. All expenses of the commission in preparing the report, plus a penalty equal to 50% of the amount of the expenses, shall be assessed against and collected from the public utility under s. 196.85. The amount of the charge to a public utility shall not be limited by s. 196.85 (1) (b) and shall be in addition to any other charges assessable under s. 196.85. The penalty provision of the charge shall be credited to the general fund under s. 20.906.

196.07 History History: 1983 a. 53; 2001 a. 16.



196.08 Audit and inspection.

196.08  Audit and inspection. The commission shall provide for the examination and audit of all accounts, and all items shall be allocated to the accounts in the manner prescribed by the commission.

196.08 History History: 1975 c. 142; 1983 a. 53; 1985 a. 297.



196.09 Depreciation rates and practices; findings by commission; dividends from reserves; retirements.

196.09  Depreciation rates and practices; findings by commission; dividends from reserves; retirements.

196.09(1)(1) Every public utility shall file with the commission, within such time as may be required by the commission, its estimate of the annual rate of depreciation required for each of its classes of fixed capital used for public utility purposes, and of the composite annual rate of depreciation required for such fixed capital as an aggregate, which shall constitute the public utility's estimates of the amount which should be returned to it out of its rates for service, to meet the depreciation of its property.

196.09(2) (2) After the submission of the estimates under sub. (1), the commission shall review the estimates. If the commission determines that the estimates submitted are reasonable and proper, it shall certify its determination to the public utility. If the commission determines that the estimates submitted are not reasonable and proper, it shall certify to the public utility the percentages which it considers reasonable and proper. If the fixed capital accounts of the public utility are not subdivided to permit the rates for the various classes of fixed capital used for public utility purposes to be applied, the estimates submitted by the public utility and the percentages determined by the commission may be based upon the aggregate of such fixed capital.

196.09(3) (3) After the commission certifies to the public utility its findings as to the percentages required for depreciation under sub. (2), the public utility shall have 30 days within which to make application to the commission for a hearing and order. If the public utility does not make application to the commission for a hearing and order within the time set, the commission's certification of findings shall have the effect of an order and the public utility shall have the right of appeal from the certification as provided in this chapter.

196.09(4) (4) The commission may provide, in order to meet changing conditions, that a public utility submit from time to time the estimate required under sub. (1). If it requires such resubmission of estimates, the commission shall follow the procedure for certifying its findings under sub. (2). In revising the reasonable and proper percentages of depreciation, the commission shall give consideration to the experience of the public utility in accumulating a depreciation reserve under previous rates, any retirements actually made and any other relevant factor.

196.09(5) (5) If the commission establishes, by certification or order, the reasonable and proper percentages of depreciation, the percentages shall constitute the percentages to be used in any proceeding involving the rates or practices of the public utility, except that if at the time of such proceeding the commission finds that the percentages of depreciation previously established are no longer reasonable and proper, the commission shall establish reasonable and proper percentages for the purpose of such proceeding and certify the new percentages under this section.

196.09(6) (6)

196.09(6)(a)(a) If the commission establishes for any public utility, by certification or order, the percentages necessary for depreciation on fixed capital used for public utility purposes, the public utility shall credit to its depreciation reserve in each accounting period the amount required to provide for depreciation at the percentage established. If the public utility is a corporation, the corporation may not pay any dividend out of earnings for any fiscal period subsequent to the commission's certification or order, or carry any portion of its earnings to its surplus account, except out of earnings remaining after crediting its depreciation reserve in accordance with the rates established by the commission, except as provided under par. (b).

196.09(6)(b) (b) After application and hearing the commission, upon a finding that it is necessary in the public interest, may exempt a public utility from the duty of crediting to the depreciation reserve in any accounting period a greater amount than is possible without impairing its ability to pay dividends for the current calendar year. Nothing in this section shall be construed to modify the requirements of ss. 180.0623 and 180.0640.

196.09(7) (7) If a public utility desires to account for depreciation on a sinking fund basis and the commission determines that such basis of accounting for depreciation reasonably may be employed, the commission shall establish, under sub. (2), the composite rate to be applied to the aggregate fixed capital used for public utility purposes to determine the amount which shall be charged to operating expenses, and the interest rate applicable to the reserve balance at which additional credits to the reserve shall be computed. If a public utility accounts for depreciation on a sinking fund basis, the public utility shall:

196.09(7)(a) (a) Credit to the reserve the amount charged to operating expenses plus the amount obtained by applying the interest rate to the reserve balance.

196.09(7)(b) (b) Be subject to the same restrictions and regulations in its accounting for the entire amount to be credited to the depreciation reserve as are applicable to other public utilities which account for depreciation by other methods under this section.

196.09(8) (8) No public utility may charge to its depreciation reserve anything except losses on property actually retired from service.

196.09 History History: 1981 c. 148; 1983 a. 53; 1985 a. 297; 1989 a. 303, 344; 1993 a. 496; 2005 a. 441; 2009 a. 238; 2011 a. 22.

196.09 Annotation An order establishing depreciation rates for a utility's nuclear plant did not require an environmental impact statement. Wisconsin Environmental Decade, Inc. v. PSC, 105 Wis. 2d 457, 313 N.W.2d 863 (Ct. App. 1981).



196.10 Construction; accounting.

196.10  Construction; accounting. The commission shall keep itself informed of all new construction, extensions and additions to the property of public utilities, and shall prescribe the necessary forms, regulations and instructions for the keeping of construction accounts, which shall clearly distinguish all operating expenses from new construction.



196.11 Profit sharing and sliding scales.

196.11  Profit sharing and sliding scales.

196.11(1) (1) A public utility may enter into any reasonable arrangement with its consumers or employees, for the division or distribution of its surplus profits, or providing for a sliding scale of charges, or other financial device if the arrangement is:

196.11(1)(a) (a) Practicable and advantageous to the parties interested; and

196.11(1)(b) (b) Entered into by a public utility other than a telecommunications utility and found by the commission to be reasonable and just and consistent with the purposes of this chapter.

196.11(2) (2) Any arrangement under this section shall be under the supervision and regulation of the commission. The commission may order any rate, charge or regulation which the commission deems necessary to give effect to the arrangement. The commission may make any change in a rate, charge or regulation as the commission determines is necessary and reasonable and may revoke its approval and amend or rescind all orders relative to any arrangement. This subsection does not apply to telecommunications cooperatives, unincorporated telecommunications cooperative associations, or telecommunications utilities except as provided in s. 196.205.

196.11(3) (3) A telecommunications utility may enter into any reasonable arrangement with its consumers or employees, for the division or distribution of its surplus profits, or providing for a sliding scale of charges or other financial device, if the arrangement is practical and advantageous to the parties interested.

196.11 History History: 1981 c. 148; 1983 a. 53; 1985 a. 297; 1989 a. 344; 1993 a. 496; 2005 a. 441; 2011 a. 22.



196.12 Report by public utilities; items.

196.12  Report by public utilities; items.

196.12(1) (1) Each public utility shall furnish to the commission, in the form and at the time the commission requires, accounts, reports or other information which shows in itemized detail:

196.12(1)(a) (a) Depreciation.

196.12(1)(b) (b) Salaries and wages.

196.12(1)(c) (c) Legal expenses.

196.12(1)(d) (d) Taxes and rentals.

196.12(1)(e) (e) The quantity and value of material used.

196.12(1)(f) (f) Receipts from residuals, by-products, services or other sales.

196.12(1)(g) (g) Total and net cost.

196.12(1)(h) (h) Gross and net profit.

196.12(1)(i) (i) Dividends and interest.

196.12(1)(j) (j) Surplus or reserve.

196.12(1)(k) (k) Prices paid by consumers.

196.12(1)(L) (L) Any other information whether or not similar to the information under pars. (a) to (k).

196.12(2) (2) No public utility operated by a city, village or town having a population of less than 5,000 shall be required to report under this section except as to earnings, operating expenses, including depreciation and maintenance, cost of renewals, extensions and improvements to the property and the nature and amount of service furnished in such detail as the commission deems necessary, except that if the commission conducts any investigation of the public utility upon formal complaint, the commission may require the detailed reports required under sub. (1).

196.12 History History: 1983 a. 53; 1993 a. 246.



196.13 Commission's report.

196.13  Commission's report.

196.13(1)(1) The commission shall publish biennial reports showing its proceedings together with any financial or other data which concerns and is appropriate for all public utilities and may publish any other report related to public utilities.

196.13(2) (2) The commission shall publish in its reports the value of all the property actually used and useful for the convenience of the public of a public utility if the commission has held a hearing on the public utility's rates, charges, service or regulations or if the commission has otherwise determined the value of the public utility's property.

196.13 History History: 1983 a. 53; 1993 a. 496; 2011 a. 22.



196.135 Confidential handling of records.

196.135  Confidential handling of records.

196.135(1) (1)  Definition. In this section, "record" has the meaning given in s. 19.32 (2).

196.135(2) (2) Rules. The commission shall promulgate rules establishing requirements and procedures for the confidential handling of records filed with the commission.

196.135(3) (3) Notice. If the commission decides to allow public access under s. 19.35 to a record filed with the commission, the commission shall, before allowing access and within 3 working days after making the decision to allow access, serve written notice of that decision by certified mail or personal service on the person who filed the record, if any of the following applies:

196.135(3)(a) (a) The commission granted the record confidential handling status under the rules promulgated under sub. (2).

196.135(3)(b) (b) The person who filed the record requested confidential handling status under the rules promulgated under sub. (2) and the commission has not yet acted on the request.

196.135(3)(c) (c) The commission denied a request for confidential handling under the rules promulgated under sub. (2); the person whose request was denied filed a petition for review of the commission's decision to deny the request; and the petition is pending before a court.

196.135(4) (4) Limit on access; right of action.

196.135(4)(a)(a) The commission shall not provide access to a record that is the subject of a notice under sub. (3) within 12 days of the date of service of the notice.

196.135(4)(b) (b) A person who is entitled to a notice under sub. (3) may bring an action for judicial review of a decision by the commission to allow public access under s. 19.35 to a record. Section 19.356 (3) to (8) applies to such an action, except that "record subject" means the person who is entitled to notice under sub. (3), "authority" means the commission, "notice under s. 19.356 (2) (a)" means the notice under sub. (3), and "action commenced under s. 19.356 (4)" means the action under this paragraph.

196.135 History History: 2003 a. 47.



196.137 Municipal utility customer information.

196.137  Municipal utility customer information.

196.137(1)(1)  Definitions. In this section:

196.137(1)(a) (a) "Customer information" means any information received from customers which serves to identify customers individually by usage or account status.

196.137(1)(b) (b) "Municipal utility" has the meaning given in s. 196.377 (2) (a) 3.

196.137(2) (2) Prohibition. A municipal utility may not release customer information to any person except with the consent of the customer obtained on a form specified under sub. (4), or except to any of the following:

196.137(2)(a) (a) Agents, vendors, partners, or affiliates of the municipal utility that are engaged to perform any services or functions for or on behalf of the municipal utility.

196.137(2)(ae) (ae) In connection with an issue of municipal securities and to the extent the municipal utility determines release is necessary to comply with securities disclosure obligations, a lender or a purchaser, or potential purchaser, of or investor, or potential investor, in municipal securities.

196.137(2)(am) (am) In connection with the preparation of real estate closing documents, a title agent, insurer, lender, mortgage broker, or attorney providing legal services.

196.137(2)(ap) (ap) In connection with a real estate transaction or appraisal of real property, a real estate broker or salesperson licensed under ch. 452 or an appraiser certified or licensed under ch. 458.

196.137(2)(as) (as) In connection with the foreclosure of real property, a lender or prospective purchaser.

196.137(2)(b) (b) Transmission and distribution utilities and operators within whose geographic service territory the customer is located.

196.137(2)(c) (c) The commission or any person whom the commission authorizes by order or rule to receive the customer information.

196.137(2)(cm) (cm) An owner of a rental dwelling unit to whom the municipal utility provides notice of past-due charges pursuant to s. 66.0809 (5).

196.137(2)(cr) (cr) An owner of real property provided with municipal utility service or the owner's designated agent or representative.

196.137(2)(d) (d) Any person who is otherwise authorized by law to receive the customer information.

196.137(3) (3) Public record exception. Customer information is not subject to inspection or copying under s. 19.35.

196.137(4) (4) Consent form. No later than April 1, 2014, the commission shall specify a form for a municipal utility to obtain a customer's consent to the release of customer information.

196.137(5) (5) Customer postcards. A municipal utility that sends a billing statement to a customer on a postcard does not violate the prohibition under sub. (2).

196.137 History History: 2013 a. 25, 47, 134.



196.14 Public record exception.

196.14  Public record exception. The commission may withhold from public inspection any information which would aid a competitor of a public utility in competition with the public utility.

196.14 History History: 1983 a. 53; 1985 a. 236, 297.

196.14 Cross-reference Cross-reference: See s. 19.36 for other public record exceptions.



196.15 Units of product or service.

196.15  Units of product or service. The commission shall prescribe for each kind of public utility, other than a telecommunications utility, suitable and convenient standard commercial units of product or service.

196.15 History History: 1993 a. 496.



196.16 Standard measurements; accurate appliances.

196.16  Standard measurements; accurate appliances.

196.16(1)(1) The commission shall fix adequate and serviceable standards for the measurement of quality, pressure, initial voltage or other condition pertaining to the supply of the product or service rendered by a public utility. The commission shall prescribe reasonable regulations for measurement, examination and testing of the product or service.

196.16(2) (2) The commission shall establish reasonable rules, regulations, specifications and standards to secure the accuracy of all meters and appliances for measurement of public utility service.

196.16(3) (3) This section does not limit any power of a municipal governing body under s. 196.58.

196.16 History History: 1983 a. 53; 1997 a. 254.



196.17 Tests of meters; fees.

196.17  Tests of meters; fees.

196.17(1) (1) The commission shall provide for the examination and testing of every appliance used for measuring any product or service of a public utility.

196.17(2) (2) Any consumer may have an appliance tested under this section upon payment of a fee fixed by the commission.

196.17(3) (3) The commission shall establish a reasonable fee to be paid for testing appliances under this section if a consumer requests the test. The fee shall be paid by the consumer at the time of his or her request, but shall be repaid to the consumer if the appliance is found to be defective or incorrect to the disadvantage of the consumer.

196.17(4) (4) The commission may purchase materials, apparatus and standard measuring instruments for examinations and tests under this section.

196.17 History History: 1983 a. 53.



196.171 Examination of meters, pipes, fittings, wires and works; entering buildings for.

196.171  Examination of meters, pipes, fittings, wires and works; entering buildings for.

196.171(1) (1) Any officer or agent of any public utility furnishing or transmitting water, gas or electric current to the public or for public purposes may enter, at any reasonable time, any place supplied with gas, electricity or water by the public utility, for the purpose of inspecting, examining, repairing, installing or removing the meters, pipes, fittings, wires and works for supplying or regulating the supply of gas, electricity or water and for the purpose of ascertaining the quantity of gas, electricity or water supplied.

196.171(2) (2) No officer or agent of a public utility may enter any premises under this section unless the officer or agent:

196.171(2)(a) (a) Was duly appointed by the public utility for the purpose of acting under this section.

196.171(2)(b) (b) Exhibits written authority signed by the president, by a vice president and secretary, or by a vice president and assistant secretary of the public utility. The authority of any officer or agent of a municipally owned public utility shall be signed by the commissioner of public works or by any other official in charge of the public utility.

196.171(3) (3) Any person who directly or indirectly prevents or hinders any officer or agent from entering a premises, or from making an inspection, examination, removal or installation under this section shall be fined not more than $25 for each offense.

196.171 History History: 1983 a. 53.



196.175 Construction and occupancy standards.

196.175  Construction and occupancy standards. The commission may not establish or enforce construction or occupancy standards applicable to any public building, as defined in s. 101.01 (12), dwelling, as defined in s. 101.71 (2) or any occupancy standard applicable to any place of employment as defined in s. 101.01 (11).

196.175 History History: 1979 c. 34; 1983 a. 189 s. 329 (4); 1995 a. 27.



196.18 Entry upon premises.

196.18  Entry upon premises. The commission, its agents, experts or examiners may enter any premises occupied by a public utility to make any examination or test under this chapter and may set up and use on the premises any apparatus or appliance and occupy reasonable space for the examination or test.

196.18 History History: 1983 a. 53.



196.19 Publish schedules; regulations; files; joint rates.

196.19  Publish schedules; regulations; files; joint rates.

196.19(1)(1) Each public utility shall file with the commission schedules showing all rates, tolls and charges which it has established and which are in force at the time for any service performed by it within the state, or for any service in connection therewith or performed by any public utility controlled or operated by it. The rates, tolls and charges shown on such schedules may not be changed except as provided under this chapter.

196.19(2) (2) Every public utility shall file with and as a part of such schedule all rules and regulations that, in the judgment of the commission, in any manner affect the service or product, or the rates charged or to be charged for any service or product, as well as any contracts, agreements or arrangements relating to the service or product or the rates to be charged for any service or product to which the schedule is applicable as the commission may by general or special order direct.

196.19(3) (3) A copy of as much of the schedules filed under sub. (1) as the commission determines necessary for the use of the public shall be produced in plain type, kept on file at the public utility, and made available to the public at least 10 days before the schedules take effect, unless the commission prescribes a shorter time period. In making a copy available to the public, a public utility may make the copy available at locations where customer payments are accepted, on the public utility's Internet site, or in a form and place that is otherwise readily accessible to the public.

196.19(4) (4) If a schedule of joint rates or charges is in force between public utilities, the schedule shall be filed with the commission under sub. (1). The commission shall determine the portion of the schedule necessary for the use of the public. The public utilities shall make the portion of the schedule available to the public as provided under sub. (3).

196.19(6) (6) The commission may prescribe the form in which any schedule is issued under this section by any public utility.

196.19 History History: 1983 a. 53 ss. 28, 35; 1985 a. 297; 1993 a. 496; 1999 a. 9; 2011 a. 22; 2013 a. 125.



196.191 Telecommunications utility and alternative telecommunications utility tariffs.

196.191  Telecommunications utility and alternative telecommunications utility tariffs.

196.191(1) (1) No later than the 90th day beginning after June 9, 2011, any telecommunications utility or alternative telecommunications utility that provides intrastate switched access service within this state shall at all times have on file with the commission a tariff showing all rates, tolls, and charges that it has established and that are in force for such intrastate switched access service. The absence of such a tariff before the 90th day beginning after June 9, 2011, shall not prohibit a telecommunications utility or alternative telecommunications utility from charging intrastate switched access rates for any intrastate switched access service that it provides, or limit or excuse any entity from its obligation to pay intrastate switched access rates, provided that such intrastate switched access rates comply with the requirements of ss. 196.212 and 196.219 (2r). A telecommunications utility or alternative telecommunications utility may not withdraw a tariff for switched access service once the tariff is in effect. Except as allowed under this section or to comply with ss. 196.212 and 196.219 (2r), a telecommunications utility or alternative telecommunications utility may not file to change the rates, tolls, and charges shown in a tariff for switched access service.

196.191(2) (2) Except as provided in this section and s. 196.212, notwithstanding anything in this chapter to the contrary, any telecommunications utility or alternative telecommunications utility may do any of the following:

196.191(2)(a) (a) Retain on file with the commission tariffs already on file with the commission as of June 9, 2011, showing the rates, tolls, and charges and the terms and conditions that the telecommunications utility or alternative telecommunications utility has established as of June 9, 2011, for some or all of the services performed by the telecommunications utility or alternative telecommunications utility within the state or for any service in connection therewith or performed by any telecommunications utility or alternative telecommunications utility controlled or operated by the telecommunications utility or alternative telecommunications utility.

196.191(2)(b) (b) File with the commission new tariffs showing the rates, tolls, and charges and the terms and conditions that the telecommunications utility or alternative telecommunications utility has established, as provided in the tariff filings, for some or all of the services performed by the telecommunications utility or alternative telecommunications utility within the state or for any service in connection therewith or performed by any telecommunications utility or alternative telecommunications utility controlled or operated by the telecommunications utility or alternative telecommunications utility.

196.191(2)(c) (c) Except as provided in sub. (1), withdraw a tariff for any service by providing notice to the commission.

196.191(2)(d) (d)

196.191(2)(d)1.1. Except as provided in subd. 2., change the rates, tolls, and charges and the terms and conditions of a tariff on file with the commission by filing a revised tariff with the commission. Except as provided in subd. 2., a proposed change in a tariff shall be effective at the time specified in the revised tariff as filed with the commission.

196.191(2)(d)2. 2. No change in a tariff that constitutes an increase in intrastate switched access rates may be made unless the change is consistent with the public interest factors set forth in s. 196.03 (6) and does not violate ss. 196.212 and 196.219 (2r) and the commission by order, after investigation and opportunity for a hearing, approves the change, except that an increase in intrastate switched access rates shall be effective at the time specified in the revised tariff as filed with the commission, if either of the following is satisfied:

196.191(2)(d)2.a. a. The increase results in the intrastate switched access rates mirroring the interstate switched access rates for the telecommunications utility or alternative telecommunications utility.

196.191(2)(d)2.b. b. If the telecommunications utility or alternative telecommunications utility is a small telecommunications utility, the increase does not violate s. 196.212 or 196.219 (2r), does not exceed, in any 12-month period, the percentage increase in the U.S. consumer price index for all urban consumers, U.S. city average, for the previous year, and is not greater than the corresponding increase in interstate switched access rates for the small telecommunications utility.

196.191(3) (3)

196.191(3)(a)(a) Except as provided in par. (b), if a telecommunications utility or alternative telecommunications utility files a new tariff under sub. (2) (b), all of the following apply:

196.191(3)(a)1. 1. The new tariff shall become effective on the date specified in the tariff, unless the commission suspends the operation of the new tariff upon serving a written notice of the suspension on the telecommunications utility or alternative telecommunications utility within 10 days after the date of filing. The notice shall include a statement of the reason under subd. 2. upon which the commission believes the tariff may be modified.

196.191(3)(a)2. 2. The commission may modify the new tariff after an opportunity for a hearing only to the extent that the tariff violates s. 196.209, 196.212, or 196.219 and only to the extent that s. 196.209, 196.212, or 196.219 applies to the telecommunications utility or alternative telecommunications utility.

196.191(3)(a)3. 3. If the commission does not conduct a hearing under subd. 2., the commission shall issue its final order within 60 days after issuing the notice of suspension under subd. 1. If the commission conducts a hearing, the commission shall issue its final order within 120 days after issuing the notice of suspension under subd. 1. If a final order is not issued within the time limits specified in this subdivision, the new tariff becomes effective as filed.

196.191(3)(b) (b) If a telecommunications utility or alternative telecommunications utility files a new tariff under sub. (2) (b) to comply with sub. (1) for intrastate switched access service that includes intrastate switched access rates higher than the intrastate switched access rates it charged on January 1, 2011, the tariff shall not be effective unless the new tariff is consistent with the public interest factors set forth in s. 196.03 (6) and does not violate s. 196.212 or 196.219 (2r) and the commission by order, after investigation and opportunity for a hearing, approves the new tariff and rates, except that an increase in intrastate switched access rates shall be effective at the time specified in the new tariff as filed with the commission if sub. (2) (d) 2. a. is satisfied or, if the telecommunications utility or alternative telecommunications utility is a small telecommunications utility, sub. (2) (d) 2. a. or b. is satisfied.

196.191(4) (4) Nothing in this section shall give the commission jurisdiction over the rates, tolls, and charges or the terms and conditions of any service that is not subject to a tariff under this section.

196.191(5) (5) Every telecommunications utility or alternative telecommunications utility that files a tariff with the commission under this section shall include all rates, tolls, and charges and all terms and conditions that apply to the services specified in the tariff.

196.191(6) (6) Nothing in this chapter prohibits a tariff for a service that permits a telecommunications utility or alternative telecommunications utility to enter into a contract with a customer for that tariffed service that includes rates, tolls, and charges and terms and conditions that are different from those in the tariff.

196.191(7) (7) Except as provided in sub. (6), no telecommunications utility or alternative telecommunications utility may charge, demand, collect, or receive more or less compensation for any service for which a tariff is filed under this section than is specified in the tariff, as may at the time be in force, or demand, collect, or receive any rate, toll, or charge for such service not specified in the tariff.

196.191(8) (8) A copy of the tariffs filed under this section shall be made available to consumers in a form and place readily accessible to the public.

196.191 History History: 2011 a. 22.



196.192 Market-based compensation, rates and contracts.

196.192  Market-based compensation, rates and contracts.

196.192(1)(1) In this section, "electric public utility" means a public utility whose purpose is the generation, distribution and sale of electric energy.

196.192(2) (2) No later than March 1, 2000, each investor-owned electric public utility shall do each of the following:

196.192(2)(a) (a) File with the commission rates that result in customers receiving market-based compensation for voluntary interruptions of firm load during peak periods of electric use.

196.192(2)(b) (b) File with the commission market-based pricing options and options for individual contracts that allow a retail customer, through service from its existing public utility, to receive market benefits and take market risks for the customer's purchases of capacity or energy.

196.192(3) (3)

196.192(3)(a)(a) The commission shall approve market-based rates that are consistent with the options specified in sub. (2), except that the commission may not approve a market-based rate unless the commission determines that the rate will not harm shareholders of the investor-owned electric public utility or customers who are not subject to the rate.

196.192(3)(b) (b) Nothing in s. 196.20, 196.22, 196.37, 196.60 or 196.604 prohibits the commission from approving a filing under sub. (2) or approving market-based rates under par. (a).

196.192(4) (4) Subject to any approval of the commission that is necessary, an electric public utility that is not an investor-owned electric public utility may implement market-based rates approved under sub. (3) (a) or implement the options in filings under sub. (2) that are approved by the commission.

196.192 History History: 1999 a 9; 2013 a. 125.



196.193 Water and sewer rate increases without hearings.

196.193  Water and sewer rate increases without hearings.

196.193(1)(1)  When permitted. The commission may grant a rate increase to a municipally owned water or a municipally owned combined water and sewer public utility without a hearing if all of the following conditions are met:

196.193(1)(a) (a) The revenue increase is calculated by multiplying the utility's prior year's revenues from sales of utility service by the rate increase factor under sub. (2).

196.193(1)(b) (b) The revenue increase under par. (a), combined with the prior year's net operating income, either results in an overall rate of return that does not exceed the rate of return determined by the commission under sub. (3) or results in an amount that does not exceed 6% of the utility's prior year's total operation and maintenance expenses.

196.193(1)(c) (c) The utility will increase its rates for general service, wholesale service and public fire protection uniformly for all utility customers by the rate increase factor determined by the commission under sub. (2), unless the commission determines that the utility has good cause for not meeting the condition under this paragraph.

196.193(1)(d) (d) The effective date of the rate increase is not less than 12 months from the effective date of an increase previously filed under this section nor less than 45 days from the date on which the application was filed.

196.193(1)(e) (e) If the utility's rates in effect prior to the rate increase under this section were authorized pursuant to a hearing under s. 196.20, the rates have been in effect for a calendar year.

196.193(1)(f) (f) The commission has not rejected the application for good cause.

196.193(1)(g) (g) If the utility has 4,000 or more customers, the effective date of the rate increase is not more than 5 years from the effective date of an increase authorized pursuant to a hearing under s. 196.20.

196.193(1)(h) (h) If the utility has less than 4,000 customers, the total of all prior rate increases granted since the last hearing under s. 196.20 does not result in rates that are more than 40% higher than the base rates previously authorized by a hearing under s. 196.20.

196.193(2) (2) Determination of the rate increase factor. Not later than March 1 annually, the commission shall set an increase factor to apply to rates of municipally owned water public utilities or municipally owned combined water and sewer public utilities. The factor shall be equal to the U.S. consumer price index for all urban consumers, U.S. city average, for the previous year; however, the factor may not be less than 3% nor more than 10%. The rate increase factor need not be defined by rule.

196.193(3) (3) Determination of an overall rate of return. Not later than March 1 annually, the commission shall set the overall rate of return to be applicable to municipally owned water public utilities or municipally owned combined water and sewer public utilities for rate increases under this section. The overall rate of return shall be equal to the simple average, rounded to the nearest tenth of 1%, of the interest rates listed for state and local bonds in the Federal Reserve Statistical Release H.15 (519) published by the federal reserve board, for the last quarter of the prior year, plus 2%. The overall rate of return need not be defined by rule.

196.193(4) (4) Notice requirements. A utility seeking an increase in rates under this section shall notify all customers, upon a form approved by the commission, by newspaper publication or by mail. The utility shall include a copy of the issued notice in its filing of an application under this section. The notice shall include all of the following:

196.193(4)(a) (a) The anticipated date of filing of the rate increase application and the anticipated effective date of the rate increase.

196.193(4)(b) (b) The impact on customer bills resulting from the rate increase calculated for at least 5 different usage levels, including an average residential usage level.

196.193(4)(c) (c) A statement that the increase is being proposed under this section and that no hearing is required.

196.193(4)(d) (d) Other information required by the commission to be included in a notice under this subsection.

196.193 History History: 1995 a. 363.



196.194 Gas utility individual contracts.

196.194  Gas utility individual contracts. Nothing in ss. 196.03, 196.19, 196.20, 196.22, 196.37, 196.60, 196.604 and 196.625 prohibits the commission from approving the filing of a tariff which permits a gas utility to enter into an individual contract with an individual customer if the term of the contract is no more than 5 years, or a longer period approved by the commission, and if the commission determines that substitute gas services are available to customers or potential customers of the gas utility and the absence of such a tariff will cause the gas utility to be disadvantaged in competing for business. A tariff filed under this section shall include the condition that any such contract shall be compensatory. The tariff shall include any other condition and procedure required by the commission in the public interest. Within 20 days after a contract authorized under this section or an amendment to such a contract has been executed, the gas utility shall submit the contract to the commission. The commission shall give notice to any person, upon request, that a contract authorized under this section has been received by the commission. The notice shall identify the gas utility that has entered into the contract. Within 6 months after receiving substantial evidence that a contract may be noncompensatory, or upon its own motion, the commission shall investigate and determine whether the contract is compensatory. If the commission determines that the contract is noncompensatory, the commission may make appropriate adjustments in the rates or tariffs of the gas utility that has entered into the contract, in addition to other remedies under this chapter. The dollar amount of the adjustment may not be less than the amount by which the contract was found to be noncompensatory.

196.194 History History: 1985 a. 297; 1993 a. 211, 496; 1995 a. 317; 1997 a. 90; 2011 a. 22; 2013 a. 125.



196.195 Alternative telecommunications regulation plans.

196.195  Alternative telecommunications regulation plans. Any telecommunications utility that as of June 9, 2011, is subject to an alternative regulation plan approved by the commission under s. 196.195, 2009 stats., shall remain regulated pursuant to such alternative regulation plan to the extent that the alternative regulation plan is not inconsistent with ss. 196.191 and 196.212, unless the telecommunications utility terminates the alternative regulation plan pursuant to the terms and conditions of the plan. If such an inconsistency exists, the requirements of ss. 196.191 and 196.212 shall apply to the intrastate switched access rates and intrastate switched access service tariff filings of such a telecommunications utility.

196.195 History History: 2011 a. 22.



196.197 Unbundled network elements.

196.197  Unbundled network elements.

196.197(1) (1)  Applicability. This section applies to a petition to determine rates and costs of unbundled network elements or unbundled service elements under federal or state law, but does not apply to a petition for arbitration.

196.197(2) (2) Petitions.

196.197(2)(a)(a) A telecommunications provider may file a petition with the commission in the form and containing the information required by the commission. The commission shall determine that a petition is complete if the petition includes all of the following:

196.197(2)(a)1. 1. A request that the commission determine rates and costs of unbundled network elements or unbundled service elements, an identification of the particular rates and costs that are the subject of the petition, and an identification of the relief sought by the petitioner.

196.197(2)(a)2. 2. One or more cost studies upon which the petitioner relies to support the rates and costs sought by the petitioner.

196.197(2)(a)3. 3. Prefiled written direct testimony upon which the petitioner relies to support the petition and relief sought.

196.197(2)(a)4. 4. Any other information required by the commission.

196.197(2)(b) (b)

196.197(2)(b)1.1. No later than 30 days after the date on which a petition is filed under par. (a), the commission shall determine whether a petition is complete under par. (a) and notify the petitioner about the determination. If the commission fails to make a determination within the 30-day period, the petition is considered to be complete. If the commission determines that a petition filed under par. (a) is incomplete, the commission shall state the reason for the determination and identify the information that is needed to determine that the petition is complete.

196.197(2)(b)2. 2. A petitioner may supplement a petition that the commission has determined to be incomplete. No later than 15 days after a petitioner files a supplemented petition under this subdivision, the commission shall determine whether the supplemented petition is complete and notify the petitioner about the determination. The commission shall determine that a supplemented petition is complete if it contains the information identified in the determination under subd. 1. that is needed to determine that the petition is complete. If the commission fails to make a determination under this subdivision within the 15-day period, the petition is considered to be complete. If the commission determines that a petition supplemented under this subdivision is not complete pursuant to this subdivision, the commission shall state the reason for the determination under this subdivision and identify the information that is needed to determine that the petition is complete under this subdivision. There is no limit on the number of times that a petitioner may supplement a petition under this subdivision.

196.197(2)(c) (c) A petitioner shall provide a copy of a petition filed under par. (a) or supplemented under par. (b) 2. to any other telecommunications provider that may be affected by the petition at the same time that the petition is filed or supplemented. A telecommunications provider that may be affected by the petition may respond to the petition and provide the commission any additional information.

196.197(3) (3) Time frame for final decisions.

196.197(3)(a)(a)

196.197(3)(a)1.1. This paragraph applies to petitions to determine 100 or less rates.

196.197(3)(a)2. 2. The commission shall enter a final decision under sub. (4) on a petition within 180 days after the date on which the petition is determined or considered to be complete under sub. (2) (b), unless an extension is agreed to under subd. 3. or granted under subd. 4.

196.197(3)(a)3. 3. With the approval of the commission, the petitioner may, within the 180-day period specified in subd. 2., agree to extend the time for a final decision.

196.197(3)(a)4. 4. The commission may, within the 180-day period specified in subd. 2. or within any extension approved under subd. 3., petition the circuit court for Dane County for an extension of time for entering a final decision on the petition. Within the 180-day period specified in subd. 2. or within any extension approved under subd. 3., the court may, upon a showing of good cause, grant an extension of not more than an additional 60 days. No more than one extension may be granted under this subdivision.

196.197(3)(b) (b)

196.197(3)(b)1.1. This paragraph applies to petitions to determine more than 100 rates.

196.197(3)(b)2. 2. The commission shall enter a final decision under sub. (4) on a petition within 270 days after the date on which the petition is determined or considered to be complete under sub. (2) (b), unless an extension is agreed to under subd. 3. or granted under subd. 4.

196.197(3)(b)3. 3. With the approval of the commission, the petitioner may, within the 270-day period specified in subd. 2., agree to extend the time for a final decision.

196.197(3)(b)4. 4. The commission may, within the 270-day period specified in subd. 2. or within any extension approved under subd. 3., petition the circuit court for Dane County for an extension of time for entering a final decision on the petition. Within the 270-day period specified in subd. 2. or within any extension approved under subd. 3., the court may, upon a showing of good cause, grant an extension of not more than an additional 90 days. No more than one extension may be granted under this subdivision.

196.197(4) (4) Final decision. The commission may reject a petition, grant a petition, or approve a petition with modifications or conditions. The commission shall issue a final decision that determines rates for the unbundled network elements and unbundled service elements specified in the petition, except to the extent that the evidence in the record is not sufficient for making such a determination with respect to a particular rate, unbundled network element, or unbundled service element.

196.197 History History: 2003 a. 125; 2011 a. 260 s. 81.



196.198 Local measured telecommunications service.

196.198  Local measured telecommunications service.

196.198(1)(1) In this section, "extended community telephone service" means a telecommunications service by which a customer in one exchange may call a customer in another exchange or combination of exchanges under a discounted toll charge plan.

196.198(2) (2) Except as provided in sub. (3), a telecommunications utility that has more than 150,000 access lines in use in this state or a telecommunications provider that has more than 150,000 access lines in use in this state may not charge a residential customer for basic local exchange service based on the duration of a call or on the time of day that a call is made. This subsection does not apply to an extended community telephone service.

196.198(3) (3) The commission may suspend the application of sub. (2) in a particular geographical area for a telecommunications utility or a telecommunications provider if, after a contested case hearing, the commission determines that all of the following apply:

196.198(3)(a) (a) Failure to suspend the application of sub. (2) makes competition in that geographical area impractical.

196.198(3)(b) (b) Suspending the application of sub. (2) is beneficial to all of the following groups:

196.198(3)(b)1. 1. Residential customers in general.

196.198(3)(b)2. 2. Disabled customers.

196.198(3)(b)3. 3. Elderly customers.

196.198 History History: 1993 a. 496; 2011 a. 22.



196.199 Interconnection agreements.

196.199  Interconnection agreements.

196.199(1) (1)  Definition. In this section, "interconnection agreement" does not include an interconnection agreement to which a commercial mobile radio service provider is a party.

196.199(2) (2) Commission powers.

196.199(2)(a)(a) The commission has jurisdiction to approve and enforce interconnection agreements and may do all things necessary and convenient to its jurisdiction.

196.199(2)(b) (b) The commission may promulgate rules that require an interconnection agreement to include alternate dispute resolution provisions.

196.199(2)(c) (c) The commission shall promulgate rules that specify the requirements for determining under sub. (3) (a) 1m. a. whether a party's alleged failure to comply with an interconnection agreement has a significant adverse effect on the ability of another party to the agreement to provide telecommunications service to its customers or potential customers.

196.199(3) (3) Enforcement.

196.199(3)(a)(a)

196.199(3)(a)1.1. Upon the filing of any of the following, the commission may investigate whether a party to an interconnection agreement approved by the commission has failed to comply with the agreement:

196.199(3)(a)1.a. a. A complaint by a party to the agreement that another party to the agreement has failed to comply with the agreement and that the failure to comply with the agreement has a significant adverse effect on the ability of the complaining party to provide telecommunications service to its customers or potential customers.

196.199(3)(a)1.b. b. A complaint filed under any provision of this chapter by any person that the commission determines may involve a failure to comply with the agreement by a party to the agreement.

196.199(3)(a)1g. 1g. The commission may investigate whether a party to an interconnection agreement approved by the commission has complied with the agreement upon the filing of a petition by the party for a determination of whether the party has complied with the agreement if the petition demonstrates that a controversy has arisen over the party's compliance with the agreement. If the commission initiates an investigation under this subdivision, the commission may determine that a party to an interconnection agreement has failed to comply with the agreement only if a complaint is filed under subd. 1. a. in which the complaining party alleges that the party's failure to comply with the agreement has a significant adverse affect on the complaining party's ability to provide telecommunications service to its customers or potential customers.

196.199(3)(a)1m. 1m.

196.199(3)(a)1m.a.a. Within 5 business days after the filing of a complaint under subd. 1. a. or the receipt of notice under par. (b) 1. b., the party who is the subject of a complaint or the party who is identified in a notice under par. (b) 1. b. as a party who has allegedly failed to comply with an agreement may request that the commission determine whether the alleged failure to comply has a significant adverse effect on the ability of the complaining party or any other party to the agreement to provide telecommunications service to its customers or potential customers. If a request is made under this subd. 1m. a., the commission shall make a determination within 30 business days after receipt of the request.

196.199(3)(a)1m.b. b. If the commission determines under subd. 1m. a. that an alleged failure to comply has not had a significant adverse effect on the ability of a complaining party or any other party to an agreement to provide telecommunications service to its customers or potential customers, the commission shall terminate a proceeding on the complaint under this subsection and proceed on the complaint under s. 196.26.

196.199(3)(a)2. 2. If the commission does not terminate a proceeding under subd. 1m. b., the commission may, after an investigation under subd. 1. or 1g. and after notice and hearing, do one of the following:

196.199(3)(a)2.a. a. Issue an order under this subd. 2. a. that includes a finding of a failure to comply with an interconnection agreement and that requires compliance with the agreement.

196.199(3)(a)2.b. b. Issue an order that interprets any provision of an interconnection agreement.

196.199(3)(a)2.c. c. If the commission determines that a party specified in subd. 1g. has complied with an agreement, issue an order requiring any other action that the commission determines is necessary to resolve a controversy specified in subd. 1g.

196.199(3)(a)2n. 2n. The commission may not issue an order under subd. 2. more than 120 days after the filing of a complaint or petition under subd. 1. or 1g., unless all of the parties to the proceeding consent to a longer time period that is approved by the commission. An order issued under subd. 2. may be reviewed under s. 227.52.

196.199(3)(b) (b)

196.199(3)(b)1.1. Before initiating an investigation of a complaint specified in par. (a) 1. b., the commission shall notify the parties to the agreement about the complaint. Within 5 business days after the parties receive notice under this subdivision, or within a shorter period of time specified by the commission in the notice, the commission shall do one of the following:

196.199(3)(b)1.a. a. If the alleged failure to comply is resolved to the satisfaction of the commission, the commission shall dismiss the complaint with respect to any issues that involve an alleged failure to comply.

196.199(3)(b)1.b. b. If the alleged failure to comply is not resolved to the satisfaction of the commission, the commission shall provide a notice to the parties that identifies the party who has allegedly failed to comply with the agreement.

196.199(3)(b)2. 2. No party to an interconnection agreement may file a complaint under par. (a) 1. a. or a petition under par. (a) 1g. unless the party has first notified the other parties to the agreement and provided an opportunity to resolve the alleged failure to comply or controversy over compliance to the satisfaction of the complaining or petitioning party within 5 business days, or a shorter period of time approved by the commission, after receipt of the notice. The commission shall promulgate rules establishing standards and procedures for approving a period of time shorter than 5 business days.

196.199(3)(c) (c) No person may make any filing in a proceeding under this subsection unless there is a nonfrivolous basis for doing so. A person may not make any filing in a proceeding under this subsection unless, to the best of the person's knowledge, information and belief, formed after a reasonable inquiry, all of the following conditions are satisfied:

196.199(3)(c)1. 1. The filing is reasonably supported by applicable law.

196.199(3)(c)2. 2. The allegations and other factual contentions in the filing have evidentiary support or, if specifically so identified in the filing, are likely to have evidentiary support after reasonable opportunity for further investigation or discovery.

196.199(3)(c)3. 3. The filing is not intended to harass a party to an interconnection agreement.

196.199(3)(c)4. 4. The filing is not intended to cause unnecessary delay in implementing an interconnection agreement or create a needless increase in the cost of litigation.

196.199(3)(d) (d) If, at any time during a proceeding under this subsection, the commission determines, after notice and reasonable opportunity to be heard, that a person has made a filing in violation of par. (c), the commission shall order the person to pay to any party to the proceeding the amount of reasonable expenses incurred by that party because of the filing, including reasonable attorney fees, and the commission may directly assess a forfeiture against the person of not less than $25 nor more than $5,000. A person against whom the commission assesses a forfeiture under this paragraph shall pay the forfeiture to the commission within 10 days after receipt of notice of the assessment or, if the person petitions for judicial review under ch. 227, within 10 days after receipt of the final decision after exhaustion of judicial review. The commission shall remit all forfeitures paid under this paragraph to the secretary of administration for deposit in the school fund. The attorney general may bring an action in the name of the state to collect any forfeiture assessed by the commission under this paragraph that has not been paid as provided in this paragraph. The only contestable issue in such an action is whether or not the forfeiture has been paid.

196.199(3)(e) (e) At any time during a proceeding under this subsection, the commission may, without holding a hearing, order a party to the interconnection agreement to take an action or refrain from taking an action that is related to complying with the agreement upon a showing by any other party to the proceeding of all of the following:

196.199(3)(e)1. 1. That there is a substantial probability that, at the conclusion of the proceeding, the commission will find that the party against whom the order is sought has failed to comply with the interconnection agreement.

196.199(3)(e)2. 2. For a complaint or petition filed by a party to an interconnection agreement, that the party against whom the order is sought is taking an action or failing to take an action that has a substantial adverse effect on the ability of the complaining or petitioning party to provide telecommunications service to its customers or potential customers.

196.199(3)(e)3. 3. That the order is in the public interest.

196.199(3)(f) (f) The commission may require a bond or other security of a person seeking an order under par. (e) to the effect that the person shall pay the party against whom the order is issued such damages and expenses, excluding attorney fees, in an amount specified by the commission, as that party may sustain by reason of the order if the commission determines under par. (g) that the person seeking the order was not entitled to the order.

196.199(3)(g) (g) Within 5 business days after receiving an order issued under par. (e), the party against whom the order is issued may request the commission to review the order. Within 30 days after receiving a request under this paragraph, the commission shall determine whether the person who sought the order under par. (e) was entitled to the order and shall terminate, continue or modify the order on such terms as the commission determines are appropriate. If the commission determines that the person was not entitled to the order, the commission may order the person to pay the damages and expenses, excluding attorney fees, sustained, by reason of the order, by the party against whom the order was issued. In making a determination under this paragraph, the commission may consider only the factors specified in par. (e) 1. to 3. and may consider information that the commission receives after the commission issued the order under par. (e).

196.199(4) (4) Penalties.

196.199(4)(a)(a)

196.199(4)(a)1.1. If the commission issues an order under sub. (3) (a) 2. a. in which the commission finds that a party to an interconnection agreement has failed to comply with the agreement, the party shall forfeit not more than $15,000 or, if the failure is willful, not more than $40,000, except that if the party is a holding company that provides access under an interconnection agreement to 50,000 or less access lines in this state through affiliates that are small telecommunications utilities, or if the party is a small telecommunications utility, the forfeiture under this subdivision shall be not more than $7,500. For purposes of this subdivision, each day that a party fails to comply with an interconnection agreement is a separate failure to comply.

196.199(4)(a)2. 2. The maximum forfeiture that may be imposed under subd. 1. shall be trebled if either of the following conditions is satisfied and shall be sextupled if both of the following conditions are satisfied:

196.199(4)(a)2.a. a. The party's failure to comply causes death or life-threatening or seriously debilitating injury.

196.199(4)(a)2.b. b. The party's failure to comply continues after the party receives written notice of the commission's order requiring compliance with the interconnection agreement.

196.199(4)(a)3. 3. In addition to a forfeiture imposed under subd. 1., a party to an interconnection agreement, approved by the commission, who has willfully failed to comply with the agreement shall forfeit an amount equal to not more than 2 times the gross value of the party's economic gain resulting from the failure to comply.

196.199(4)(b) (b) A court shall consider each of the following in determining the amount of a forfeiture under par. (a):

196.199(4)(b)1. 1. The appropriateness of the forfeiture to the volume of business of the party that failed to comply with the agreement.

196.199(4)(b)2. 2. The gravity of the failure to comply.

196.199(4)(b)3. 3. Any good faith attempt to comply with the agreement after the party receives notice of a failure to comply.

196.199(4)(b)4. 4. Any other factor that the court determines is relevant.

196.199(4)(c) (c) In an action to recover a forfeiture under par. (a), a finding by the commission in a proceeding under this subsection that a party to an interconnection agreement has failed to comply with the agreement shall be, subject to review under s. 227.52, conclusive proof that the party failed to comply with the agreement.

196.199 History History: 1997 a. 218; 2003 a. 33.



196.20 Rules on service; changes in rates.

196.20  Rules on service; changes in rates.

196.20(1) (1) The rate schedules of any public utility shall include all rules applicable to the rendition or discontinuance of the service to which the rates specified in the schedules are applicable. No change may be made by any public utility in its schedules except by filing the change as proposed with the commission. No change in any public utility rule which purports to curtail the obligation or undertaking of service of the public utility shall be effective without the written approval of the commission after hearing, except that the commission, by emergency order, may make the rule, as filed, effective from the date of the order, pending final approval of the rule after hearing.

196.20(2) (2)

196.20(2)(a)(a) A proposed change which constitutes a decrease in rates shall be effective at the time specified in the change as filed but not earlier than 10 days after the date of filing the change with the commission, unless any of the following occurs:

196.20(2)(a)1. 1. During the 10-day period the commission, either upon complaint or upon its own motion, by order, suspends the operation of the proposed change.

196.20(2)(a)2. 2. The commission, upon application of any public utility, directs that a proposed reduction in rates be made effective less than 10 days after filing the proposed reduction.

196.20(2)(b) (b)

196.20(2)(b)1.1. A suspension under par. (a) 1. shall be effective for a period not exceeding 4 months, during which period the commission shall investigate any matter relative to the reasonableness or lawfulness of any change in schedule as filed. After the investigation the commission, by order, shall approve or disapprove the change, except as provided under subd. 2. The commission shall give the public utility proposing the change an opportunity for hearing prior to issuing any order disapproving a change. If the commission disapproves the change, the change shall be ineffective.

196.20(2)(b)2. 2. If the commission orders a suspension under par. (a) 1., the commission, after notice to the public utility of its objections to the change and after giving the public utility an opportunity to be heard on the objections, may prescribe a schedule which, revised on the basis of the objections, the commission finds to be lawful and reasonable instead of disapproving the schedule under subd. 1.

196.20(2m) (2m) Except as provided under s. 196.193, no change in schedules which constitutes an increase in rates to consumers may be made except by order of the commission, after an investigation and opportunity for hearing.

196.20(4) (4)

196.20(4)(a)(a) In this subsection:

196.20(4)(a)1. 1. "Automatic adjustment clause" means a provision included in the rate schedule of an electric public utility after investigation, notice and hearing which permits the electric public utility to recover in rates, without prior hearing and order of the commission, an increase in costs incurred by the electric public utility.

196.20(4)(a)2. 2. "Electric public utility" means a public utility whose purpose is the generation, transmission, delivery or furnishing of electric power but does not include a public utility owned and operated wholly by a municipality or cooperative and does not include any public utility which purchases, under federal or state approved wholesale rates, more than 50% of its electric power requirements from other than an affiliated interest as defined under s. 196.52. "Electric public utility" does not include any Class A utility, as defined under s. 199.03 (4), whose electric generation equipment has a total capacity of less than 30 megawatts.

196.20(4)(b) (b) An electric public utility may not recover in rates any increase in cost, including fuel, by means of the operation of an automatic adjustment clause.

196.20(4)(c) (c)

196.20(4)(c)1.1. If an electric public utility has an approved fuel cost plan, the commission shall defer any under-collection or over-collection of fuel costs that are outside of the utility's symmetrical fuel cost annual tolerance, as established by the commission, for subsequent rate recovery or refund.

196.20(4)(c)2. 2. The commission may commence a proceeding to adjust rates for an electric public utility outside of a general rate case proceeding if the utility's actual fuel costs are outside of the utility's fuel cost annual tolerance, as established by the commission.

196.20(4)(c)3. 3. Approval of a fuel cost plan and any rate adjustment for deferred fuel costs or refund of over-collected fuel costs shall be determined by the commission after opportunity for hearing.

196.20(4)(d) (d) The commission shall promulgate a rule to implement this subsection.

196.20(7) (7)

196.20(7)(a)(a) In this subsection, "mitigation payment" means, as approved by the commission, an unrestricted or recurring monetary payment to a local unit of government in which an electric generating facility is located to mitigate the impact of the electric generating facility on the local unit of government. "Mitigation payment" does not include payments made or in-kind contributions for restricted purposes to directly address health or safety impacts of the electric generating facility on the local unit of government.

196.20(7)(b) (b) Except as provided in par. (c), an electric public utility may not recover in rates any of the following:

196.20(7)(b)1. 1. The cost of mitigation payments paid by the utility.

196.20(7)(b)2. 2. The cost of mitigation payments paid by the owner or operator of an electric generating facility that the owner or operator recovers from the utility by selling electricity to the utility, by leasing the facility to the utility, or by any agreement between the owner or operator of the electric generating facility and the public utility.

196.20(7)(c) (c)

196.20(7)(c)1.1. Except as provided in subd. 2., the commission shall only approve a mitigation payment agreement that is received by the commission before June 10, 2003, and, if the commission finds the agreement to be reasonable, shall not subsequently modify the agreement.

196.20(7)(c)2. 2. If the commission receives a mitigation payment agreement before June 10, 2003, and does not determine that the agreement is unreasonable before November 11, 2003, mitigation payments in accordance with the terms of the agreement shall be recoverable in rates, notwithstanding any subsequent limitations imposed by the commission on the mitigation payments.

196.20 History History: 1981 c. 148; 1983 a. 27, 53, 461, 502; 1985 a. 182 s. 57; 1985 a. 297; 1989 a. 344; 1993 a. 496; 1995 a. 27, 363; 1997 a. 27; 2003 a. 89; 2005 a. 337, 441; 2009 a. 403; 2011 a. 22.

196.20 Annotation A utility's expanded adjustment clause violated the requirement of public hearings prior to rate increases under sub. (2) [now sub. (2m)]. Wisconsin Environmental Decade, Inc. v. PSC, 81 Wis. 2d 344, 260 N.W.2d 712.

196.20 Annotation The inclusion of nuclear fuel in an adjustment clause did not violate sub. (2) [now sub. (2m)]. Wisconsin Environmental Decade, Inc. v. PSC, 105 Wis. 2d 457, 313 N.W.2d 863 (Ct. App. 1981).

196.20 Annotation Sub. (2m) requires a utility to charge only those rates that have been filed with the PSC in conformity with applicable statutes. Filed rates are those rates filed in compliance with applicable statutes, including those under sub. (2m) for changes in schedules that increase rates. CenturyTel of the Midwest-Kendall, Inc. v. PSC, 2002 WI App 236, 257 Wis. 2d 837, 653 N.W.2d 130, 02-0053.



196.201 Regulation of private shared telecommunications systems.

196.201  Regulation of private shared telecommunications systems.

196.201(1)(1)  Definition. In this section, "private shared telecommunications system" means plant or equipment used to provide telecommunications service through privately owned customer premises equipment to a user group located in a discrete premises, such as in a building complex or a large multitenant building, or used to provide telecommunications service where the cost of service is shared among 2 or more persons who are not affiliated interests under s. 196.52, and where the plant or equipment is not used to offer telecommunications service for sale directly or indirectly to the general public.

196.201(2) (2) Request for access. At the request of any person who receives telecommunications service from a private shared telecommunications system, or at the request of a telecommunications utility or telecommunications carrier seeking to provide telecommunications service requested by any such person, the owner or manager of the private shared telecommunications system shall make facilities or conduit space available to any telecommunications utility or telecommunications carrier for the purpose of providing telecommunications service.

196.201(3) (3) Commission may order. If the commission finds that the owner or manager of a private shared telecommunications system has failed to comply with a request under sub. (2), it may order the owner or manager to make facilities or conduit space available to any telecommunications utility or telecommunications carrier making a request under sub. (2) at reasonable prices and on reasonable terms and conditions, under the procedures of s. 196.04.

196.201 History History: 1985 a. 297; 1993 a. 491, 496.



196.202 Exemption of commercial mobile radio service providers.

196.202  Exemption of commercial mobile radio service providers.

196.202(2)(2)  Scope of regulation. A commercial mobile radio service provider is not subject to this chapter, except as provided in sub. (5), and except that a commercial mobile radio service provider is subject to ss. 196.025 (6), 196.218 (3), and 196.859, and shall respond, subject to the protection of the commercial mobile radio service provider's competitive information, to all reasonable requests for information about its operations in this state from the commission necessary to administer ss. 196.025 (6), 196.218 (3), and 196.859.

196.202(5) (5) Billing. A commercial mobile radio service provider may not charge a customer for an incomplete call.

196.202 History History: 1985 a. 297; 1987 a. 27; 1991 a. 39; 1993 a. 36, 496; 1997 a. 27, 140, 218; 1999 a. 32, 150; 2001 a. 16; 2009 a. 28; 2011 a. 22.



196.203 Exemption of alternative telecommunications utilities.

196.203  Exemption of alternative telecommunications utilities.

196.203(1d)(1d) In this section, "local government telecommunications utility" has the meaning given in s. 196.204 (1m) (a).

196.203(1g) (1g) Alternative telecommunications utilities are exempt from all provisions of this chapter, except as provided in this section, and except for all of the following:

196.203(1g)(a) (a) An alternative telecommunications utility is subject to ss. 196.01, 196.016, 196.025 (6), 196.191, 196.206, and 196.212.

196.203(1g)(b) (b) An alternative telecommunications utility certified under this section pursuant to s. 196.50 (2) (j) 1. a. is subject to ss. 196.219 (2r) and 196.503, and, with respect only to wholesale telecommunications services, is subject to ss. 196.03 (1) and (6), 196.219 (4), 196.28, and 196.37; and, if such an alternative telecommunications utility was regulated as a price-regulated telecommunications utility prior to June 9, 2011, the alternative telecommunications utility's intrastate dedicated access rates shall mirror its interstate dedicated access rates.

196.203(1g)(c) (c) An alternative telecommunications utility that is a local government telecommunications utility is subject to s. 196.204 (5) [s. 196.204].

196.203(2) (2)

196.203(2)(a)(a) No person may commence providing service as an alternative telecommunications utility unless the person petitions for and the commission issues a certification that the person is an alternative telecommunications utility or unless the person is a telecommunications utility that the commission certifies as an alternative telecommunications utility under this section pursuant to s. 196.50 (2) (j) 1. a.

196.203(2)(b) (b) Except for an alternative telecommunications utility that is a local government telecommunications utility, certification as an alternative telecommunications utility shall be on a statewide basis and any certification issued by the commission before June 9, 2011, to an alternative telecommunications utility that is not a local government telecommunications utility is considered amended to be a statewide certification.

196.203(2)(c) (c) An alternative telecommunications utility may provide notice to the commission to maintain certification as an alternative telecommunications utility but to recertify the alternative telecommunications utility and impose on the alternative telecommunications utility only those provisions of this chapter specified in this paragraph. No later than 30 days after receiving notice under this paragraph, the commission shall issue an order granting recertification and imposing on the alternative telecommunications utility those provisions of this chapter specified in sub. (4m) (a) that are imposed on all alternative telecommunications utilities under sub. (3). The commission may impose a provision of this chapter specified in sub. (4m) (b) or (c) if in the public interest. An alternative telecommunications utility for which an order of recertification is issued is subject to sub. (1g). The granting of the recertification shall operate to terminate the alternative telecommunications utility's prior certification. All regulatory requirements in or related to the prior certification that are inconsistent with the requirements of or regulation allowed under this section, including all such requirements imposed by the certification and all such requirements imposed by the commission, whether by statute or commission rule or order, on the alternative telecommunications utility are terminated on the effective date of the order, unless the alternative telecommunications utility, in its notice to the commission seeking recertification under this paragraph, requests to remain subject to one or more requirements of its prior certification that do not violate the alternative telecommunications utility's requirements and obligations under this chapter and the commission does not deny the request in the commission's recertification order.

196.203(2)(d) (d) The commission may deny a petition for certification as an alternative telecommunications utility described in s. 196.01 (1d) (f) only if the commission finds that the petitioner does not have the financial, managerial, or technical capabilities to provide its proposed services or to comply with conditions that the commission is authorized to impose under sub. (3).

196.203(3) (3) In response to a petition from any interested person, or upon its own motion, the commission shall determine whether the public interest requires that a provision of this chapter specified in sub. (4m) be imposed on a person providing or proposing to provide service as an alternative telecommunications utility. If the commission imposes a provision of this chapter specified in sub. (4m) (a) on an alternative telecommunications utility under this subsection, the commission shall impose the same provision at the same level of regulation on all other alternative telecommunications utilities.

196.203(4m) (4m)

196.203(4m)(a)(a) The commission may impose s. 196.02 (1), (4), or (5), 196.04, 196.135, 196.14, 196.197, 196.199, 196.207, 196.208, 196.209, 196.218, 196.219 (1), (2) (b), (c), or (d), (2r), or (3) (a), (d), (j), (m), (n), or (o), 196.25, 196.26, 196.39, 196.395, 196.40, 196.41, 196.43, 196.44, 196.65, 196.66, 196.81, 196.85, 196.858, or 196.859 on an alternative telecommunications utility.

196.203(4m)(b) (b) In addition to the requirements under s. 196.212, the commission may, with respect only to intrastate switched access services, impose s. 196.03 (1) or (6) or 196.37 on an alternative telecommunications utility, except that the commission may not investigate, review, or set the rates for intrastate switched access services of an alternative telecommunications utility that is subject to s. 196.212 (2) or (3) except as required to enforce s. 196.212 (2) or (3).

196.203(4m)(c) (c) The commission may, with respect only to wholesale telecommunications service, impose s. 196.03 (1) or (6), 196.219 (4), 196.28, or 196.37 on an alternative telecommunications utility certified under sub. (2) (a) or (c).

196.203(5) (5) The commission may establish a reasonable fee schedule and may assess an alternative telecommunications utility to cover the cost of certification, recertification, or other determinations made under this section.

196.203(6) (6) The commission shall maintain information on certified alternative telecommunications utilities and on applicants for alternative telecommunications utility certification and make that information available to any person, upon request.

196.203 History History: 1985 a. 297; 1993 a. 496; 1997 a. 140; 1999 a. 150; 2003 a. 125, 278; 2007 a. 42; 2009 a. 28; 2011 a. 22; 2013 a. 125.



196.204 Local government telecommunications utilities.

196.204  Local government telecommunications utilities.

196.204(1m)(1m) In this section:

196.204(1m)(a) (a) "Local government telecommunications utility" means a municipality that owns, operates, manages, or controls any plant or equipment, or that wholly owns, operates, manages, or controls any entity that owns, operates, manages, or controls any plant or equipment, used to furnish telecommunications services within the state directly or indirectly to the public.

196.204(1m)(b) (b) "Nongovernmental telecommunications utility" means a telecommunications utility that is not a local government telecommunications utility.

196.204(2m) (2m)

196.204(2m)(a)(a) Each telecommunications service, relevant group of services, and basic network function offered or used by a local government telecommunications utility shall be priced to exceed its total service long-run incremental cost.

196.204(2m)(b) (b) For purposes of par. (a), the total service long-run incremental cost of a local government telecommunications utility shall take into account, by imputation or allocation, equivalent charges for all taxes, pole rentals, rights-of-way, licenses, and similar costs that are incurred by nongovernmental telecommunications utilities. This paragraph does not apply to a local government telecommunications utility that is subject to the exemption under s. 66.0422 (3n). This paragraph also does not apply to a telecommunications service, relevant group of services, or basic network function if all of the following conditions apply:

196.204(2m)(b)1. 1. On November 1, 2003, the commission has determined that the local government telecommunications utility is an alternative telecommunications utility under s. 196.203.

196.204(2m)(b)2. 2. A majority of the governing board of the local government telecommunications utility votes to submit the question of supporting the operation of the local government telecommunications utility to the electors in an advisory referendum and a majority of the voters in the local government telecommunications utility voting at the advisory referendum vote to support operation of the local government telecommunications utility.

196.204(2m)(c) (c) Paragraph (b) does not apply to a telecommunications service, relevant group of services, or basic network function that is used to provide broadband service and that is offered by a municipal telecommunications utility, if all of the following apply:

196.204(2m)(c)1. 1. The municipal telecommunications utility offers the telecommunications service, relevant group of services, or basic network function on a nondiscriminatory basis to persons who provide broadband service to end users.

196.204(2m)(c)2. 2. The municipality does not provide to end users the telecommunications service, relevant group of services, or broadband service provided by the basic network function.

196.204(2m)(c)3. 3. The municipal utility determines that, at the time that the municipal utility authorizes the provision of the telecommunications service, relevant group of services, or basic network function, the municipal utility's provision of the service, group of services, or function does not compete with more than one provider of broadband service.

196.204 History History: 2003 a. 278, 327; 2011 a. 22.



196.205 Election of rate regulation.

196.205  Election of rate regulation. A telecommunications cooperative, an unincorporated telecommunications cooperative association, or a small telecommunications utility may elect to be subject to ss. 196.28 and 196.37 as they apply to any rate, toll, or charge and to s. 196.11 (2) in any of the following ways:

196.205(1) (1) By amendment of any of the following:

196.205(1)(a) (a) The articles of incorporation of the cooperative under s. 185.51.

196.205(1)(b) (b) The articles of organization of the association under s. 193.221.

196.205(1)(c) (c) The articles of incorporation of the small telecommunications utility under s. 181.1001 or the articles of organization of the small telecommunications utility under s. 183.0203.

196.205(2m) (2m) By a majority of any of the following:

196.205(2m)(a) (a) The voting members of the board of directors of the cooperative, association, or small telecommunications utility.

196.205(2m)(b) (b) If a small telecommunications utility is organized as a limited liability company, the voting members of the small telecommunications utility.

196.205 History History: 1981 c. 148; 1985 a. 297 s. 76; 1989 a. 344; 1993 a. 496; 1997 a. 218; 1999 a. 32; 2005 a. 441; 2011 a. 22.



196.206 Interconnected voice over Internet protocol service.

196.206  Interconnected voice over Internet protocol service.

196.206(1)(1)  Exemptions. An interconnected voice over Internet protocol service is not subject to this chapter, except as provided in this section, and except that an interconnected voice over Internet protocol service is subject to ss. 196.01, 196.016, 196.025 (6), 196.199, 196.218 (3), 196.858, and 196.859, and except as required for the commission to administer and enforce this section.

196.206(2) (2) Universal service fund. An entity that provides interconnected voice over Internet protocol service in this state shall make contributions to the universal service fund based on its revenues from providing intrastate interconnected voice over Internet protocol service. The revenues shall be calculated using the entity's actual intrastate revenues, a provider-specific traffic study approved by the commission or federal communications commission, or the inverse of the interstate jurisdictional allocation established by the federal communications commission for the purpose of federal universal service assessments. To the extent applicable, the calculation of the intrastate revenues of an entity that provides interconnected voice over Internet protocol service shall be based on the primary physical service address identified by the customer.

196.206(3) (3) Intrastate switched access rates.

196.206(3)(a)(a) Unless otherwise provided under federal law, an entity that provides an interconnected voice over Internet protocol service shall pay intrastate switched access rates in connection with the interconnected voice over Internet protocol services that it provides to the same extent that any telecommunications provider is obligated to pay intrastate switched access rates in connection with the telecommunications services that it provides.

196.206(3)(b) (b) Unless otherwise provided under federal law, an entity that provides an intrastate switched access service in connection with interconnected voice over Internet protocol services shall be subject to s. 196.191 with respect to such intrastate switched access service and may charge intrastate switched access rates to the same extent that any telecommunications provider may charge intrastate switched access rates in connection with the intrastate switched access services that it provides.

196.206 History History: 2011 a. 22.



196.207 Telephone caller identification services.

196.207  Telephone caller identification services.

196.207(1)(1)  Definitions. In this section:

196.207(1)(a) (a) "Inbound wide-area telecommunications service" means a telecommunications service that allows a subscriber to the service to receive telephone calls from selected service areas at no charge to the person originating the telephone call.

196.207(1)(b) (b) "Pay-per-call service" means a telecommunications service that permits simultaneous calling by a large number of callers to a single telephone number and for which the customer is assessed, on a per-call or a per-time-interval basis, a charge that is greater than or in addition to the charge for the transmission of the call. "Pay-per-call service" does not include a directory assistance or conference call service that is offered by a telecommunications utility and does not include a telecommunications service for which the customer charge is dependent on the existence of a presubscription relationship.

196.207(1)(c) (c) "Telephone caller identification service" means a telecommunications service offered by a telecommunications utility that identifies a telephone line identification for an access line that is used by a person to originate a telephone call to a subscriber to the service.

196.207(1)(d) (d) "Telephone line identification" means the number of or other information associated with an access line that can be used to identify the access line or the subscriber to the line.

196.207(2) (2) Conditions for service. The commission may not approve a schedule or tariff that permits a telephone caller identification service to be offered in this state unless the schedule or tariff provides all of the following:

196.207(2)(a) (a) For the 60-day period immediately preceding the first day on which a telephone caller identification service is operational in a geographical area, the telecommunications utility offering the service shall conduct an informational campaign to describe the telephone caller identification service to its access line customers within that area. The telecommunications utility informational campaign shall include all of the following information:

196.207(2)(a)1. 1. That the utility is offering telephone caller identification service and the date on which the service becomes operational.

196.207(2)(a)2. 2. That an access line customer may choose not to have the customer's telephone line identification identified to telephone caller identification service subscribers on an individual call basis without charge.

196.207(2)(a)3. 3. Other information on the telephone caller identification service that is specified by the commission.

196.207(2)(b) (b) A calling telephone line identification shall be identified to a telephone caller identification service subscriber unless the calling access line customer chooses to have the customer's telephone line identification withheld from identification on an individual call basis or unless the customer installs customer premises equipment that withholds the customer's telephone line identification for all calls originating from the customer's access line.

196.207(2)(c) (c) The telecommunications utility may not charge an access line customer for withholding the customer's telephone line identification from identification on an individual call basis.

196.207(2)(d) (d) An access line customer subscribing to the telephone caller identification service is not prohibited from using customer premises equipment that prevents the subscriber from receiving a call for which the calling telephone line identification is not identified.

196.207(2)(e) (e) An access line customer who is any of the following may choose to have the customer's telephone line identification withheld from identification without charge for all calls originating from the customer's access line:

196.207(2)(e)1. 1. A victim of domestic violence protected by a court order.

196.207(2)(e)2. 2. A domestic violence victim's service program.

196.207(2)(e)3. 3. A battered women's shelter or other organization that provides a safe haven for victims of domestic violence.

196.207(2)(f) (f) If the equipment is available, a telecommunications utility shall offer to access line customers in the geographical area in which telephone caller identification service is offered customer premises equipment produced by an authorized equipment manufacturer that permits a customer to withhold telephone line identification for all calls originating from the customer's access line and customer premises equipment produced by an authorized equipment manufacturer that prevents a telephone caller identification service subscriber from receiving a call for which the calling telephone line identification is not identified.

196.207(2g) (2g) Blocking by business. The commission may prohibit business or commercial access line customers from withholding customer telephone line identifications from identification under any schedule or tariff that the commission approves.

196.207(2m) (2m) Per line blocking. Under any schedule or tariff that the commission approves, the commission may require that a telecommunications utility that offers a telephone caller identification service to permit an access line customer to choose to withhold the customer's access line identification from identification for all calls originating from the customer's access line.

196.207(3) (3) Exceptions. The commission may not approve a schedule or tariff under sub. (2) if the schedule or tariff allows a customer to withhold the identity of a telephone line identification from any of the following:

196.207(3)(a) (a) A public agency emergency system under s. 256.35.

196.207(3)(b) (b) An identification service provided in connection with an inbound wide-area telecommunications service or a pay-per-call service, unless the commission determines that the telecommunications utility providing the inbound wide-area telecommunications service or the pay-per-call service has the capability to comply with sub. (2) (b) or (e) with regard to that service.

196.207(3)(c) (c) A telephone caller identification service used for calls that are completed within a system that includes both the caller's telephone or other customer premises equipment and the call recipient's telephone or other customer premises equipment and are completed without being transmitted through a publicly switched network.

196.207(3)(e) (e) A trap and trace device as authorized under ss. 968.34 to 968.37.

196.207(3)(f) (f) A telecommunications utility, to identify the access line used to originate a call, for purposes of billing for that call.

196.207(4) (4) Costs. Except for customer premises equipment offered under sub. (2) (f), a telecommunications utility shall charge all costs for caller identification services provided under this section, including all costs related to the options and services provided to access line customers under subs. (2) and (2m), to telephone caller identification service subscribers.

196.207(6) (6) Redisclosure.

196.207(6)(a)(a) A person who obtains an unpublished telephone line identification using a telephone caller identification service may not do any of the following without the written consent of the customer of the unpublished telephone line identification:

196.207(6)(a)1. 1. Disclose the unpublished telephone line identification to another person for purposes of resale or commercial gain.

196.207(6)(a)2. 2. Use the unpublished telephone line identification to solicit business.

196.207(6)(a)3. 3. Intentionally disclose the unpublished telephone line identification through a computer database, on-line bulletin board or other similar mechanism.

196.207(6)(b) (b)

196.207(6)(b)1.1. A person, other than a corporation, who violates par. (a) may be required to forfeit not more than $5,000. Each disclosure or use of an unpublished telephone line identification is a separate violation.

196.207(6)(b)2. 2. A corporation that violates par. (a) may be required to forfeit not more than $50,000. Each disclosure or use of an unpublished telephone line identification is a separate violation.

196.207 History History: 1991 a. 268, 269, 315; 1993 a. 496; 1999 a. 185; 2007 a. 130.



196.208 Telecommunications pay-per-call and toll-free services.

196.208  Telecommunications pay-per-call and toll-free services.

196.208(1)(1)  Definitions. In this section:

196.208(1)(a) (a) "Pay-per-call service" means a telecommunications service that permits simultaneous calling by a large number of callers to a single telephone number and for which the customer is assessed, on a per-call or a per-time-interval basis, a charge that is greater than or in addition to the charge for the transmission of the call. "Pay-per-call service" does not include a directory assistance or conference call service that is offered by a telecommunications utility and does not include a telecommunications service for which the customer charge is dependent on the existence of a presubscription relationship.

196.208(1)(b) (b) "Provider" means a person who furnishes, conducts or offers a pay-per-call service or who holds himself or herself out as engaged in the business of furnishing, conducting or offering a pay-per-call service.

196.208(1)(c) (c) "Toll-free service vendor" means a person who sells goods or services using a telecommunications service that allows calls to be made to a specific location at no charge to the calling party.

196.208(2) (2) Preamble.

196.208(2)(a)(a)

196.208(2)(a)1.1. Except as provided in subd. 2., a provider shall begin a pay-per-call service with a clear and express preamble that states the cost of the call. The preamble shall disclose all per-call charges. If the call is billed on a usage-sensitive basis, the preamble shall state all rates, by minute or other unit of time, any minimum charges and the total cost for a call to that service if the duration of the call may be determined.

196.208(2)(a)2. 2. A provider is not required to begin a pay-per-call service with a preamble if the service is charged at a flat rate that does not exceed $2.

196.208(2)(b) (b) A preamble shall include the name of the provider and an accurate description of the information, product or service that the caller will receive.

196.208(2)(c) (c) A preamble shall inform the caller that billing will commence only after a specific identified event following the preamble, such as an audible signal tone.

196.208(2)(d) (d) If the pay-per-call service is associated with, aimed at or likely to be of interest to an individual under the age of 18, the preamble shall include a statement that the caller should hang up unless the caller has parental permission.

196.208(2)(e) (e) A provider may offer a caller a means to bypass the preamble on subsequent calls to the pay-per-call service, if the caller is in sole control of that bypass capability. If a provider includes preamble bypass instructions, the instructions shall be given at the end of the preamble or at the end of the pay-per-call service. A provider shall disable preamble bypass capability for 30 days following the date of an increase in any charge for the pay-per-call service.

196.208(2)(f) (f) If a provider complies with federal requirements that specifically apply to a preamble on a pay-per-call service, that compliance shall be considered to be compliance with this subsection.

196.208(3) (3) Billing commencement. If a preamble is required, a provider shall give a caller a reasonable opportunity to disconnect the call before the specific event identified under sub. (2) (c) that signals the commencement of billing.

196.208(4) (4) Solicitation requirements. If a provider includes an offer of goods or services within the pay-per-call service, all of the following apply:

196.208(4)(a) (a) The provider shall disclose all conditions, restrictions and charges associated with the offer of goods and services during the initial communication with the caller.

196.208(4)(b) (b) The provider may not make any assertion, representation or statement of fact that is false, deceptive or misleading.

196.208(5) (5) Provider charge limits.

196.208(5)(a)(a) If a delayed billing period is required under sub. (3), a provider may not charge for usage of the pay-per-call service if the caller ends the usage before the specific event identified under sub. (2) (c) and, if the call is billed on a usage-sensitive basis, may not charge for the time that elapses before the specific event identified under sub. (2) (c) occurs.

196.208(5)(b) (b) A provider may not charge for time that a caller is placed on hold.

196.208(5p) (5p) Toll-free calls answered by prisoners.

196.208(5p)(a)(a) In this subsection:

196.208(5p)(a)1. 1. "Charitable organization" has the meaning given in s. 202.11 (1).

196.208(5p)(a)2. 2. "Prisoner" has the meaning given in s. 134.73 (1) (b).

196.208(5p)(b) (b) If a prisoner is employed directly or indirectly by a charitable organization or toll-free service vendor to answer calls made to the charitable organization or toll-free service vendor, the prisoner shall do all of the following immediately upon answering a call:

196.208(5p)(b)1. 1. Identify himself or herself by name.

196.208(5p)(b)2. 2. State that he or she is a prisoner.

196.208(5p)(b)3. 3. Inform the calling party of the name of the correctional or detention facility in which he or she is a prisoner and the city and state in which the facility is located.

196.208(5p)(c) (c) A charitable organization or toll-free service vendor that directly or indirectly employs a prisoner shall provide reasonable supervision of the prisoner to assure the prisoner's compliance with par. (b).

196.208(5t) (5t) Toll-free service. A toll-free service vendor may not do any of the following:

196.208(5t)(a) (a) Impose a charge on the calling party or the customer responsible for the access line from which the call is placed for calling the toll-free service vendor.

196.208(5t)(b) (b) Transfer the calling party to a pay-per-call service.

196.208(5t)(c) (c) Charge the calling party for information provided during the call, unless the calling party has a presubscription relationship with the toll-free service vendor or unless the caller discloses a credit card account number during the call.

196.208(5t)(d) (d) Call back the calling party collect.

196.208(6) (6) Advertising and sales practices. A person shall do all of the following:

196.208(6)(a) (a) In any advertisement for a pay-per-call service, clearly and conspicuously disclose the name of the provider and the identity and cost of any goods or services offered for sale.

196.208(6)(b) (b) In any advertisement for a pay-per-call service, clearly and conspicuously disclose all conditions, restrictions and charges associated with the receipt of goods or services that are represented to be a gift, prize or incentive for using a pay-per-call service.

196.208(6)(c) (c) Not make any assertion, representation or statement that is false, deceptive or misleading in an offer or sale of a pay-per-call service.

196.208(6)(d) (d) If a caller to a pay-per-call service may be solicited to purchase additional pay-per-call services, clearly and conspicuously disclose that information in any advertisement for the pay-per-call service.

196.208(6)(e) (e) Refrain from advertising a number as toll-free if the toll-free service vendor has violated sub. (5t).

196.208(7) (7) Billing information.

196.208(7)(a)(a) A telecommunications utility shall do all of the following:

196.208(7)(a)1. 1. Include on each billing statement that includes charges for pay-per-call services a clear and conspicuous notice that states: "You may not have your telephone service disconnected for failure to pay for `900' number services. You may dispute charges for `900' number services if you believe the charges are unauthorized, fraudulent or illegal."

196.208(7)(a)2. 2. If a customer's local exchange telecommunications utility is technically able to provide blocking, semiannually include with a billing statement a clear and conspicuous notice stating that the customer may request that the local exchange telecommunications utility block the customer's access to pay-per-call services.

196.208(7)(b) (b) If a telecommunications utility provides billing services to a provider, the telecommunications utility shall do all of the following:

196.208(7)(b)1. 1. In a clear and conspicuous manner, list charges for pay-per-call services separately from charges for telecommunications service or identify charges for pay-per-call services with an identifying symbol.

196.208(7)(b)2. 2. If a customer contacts the telecommunications utility regarding a charge for pay-per-call services, inform the customer that the customer may request the telecommunications utility to remove charges for pay-per-call services from subsequent billing statements.

196.208(7)(b)3. 3. If a customer reasonably disputes a charge for pay-per-call services and requests removal, remove that charge for pay-per-call services from subsequent billing statements.

196.208(7)(c) (c) A local telecommunications utility shall disseminate information that explains that a customer may request blocking, if available, and may request that charges for pay-per-call services be removed from its billing statements, although nonpayment of charges may result in a civil collection action.

196.208(8) (8) Collection practices.

196.208(8)(a)(a) A telecommunications utility may not do any of the following:

196.208(8)(a)1. 1. Disconnect a customer's basic local exchange and basic interexchange services for failure to pay for pay-per-call services billed by the telecommunications utility.

196.208(8)(a)2. 2. Misrepresent that telecommunication service may be disconnected for nonpayment of pay-per-call service charges.

196.208(8)(a)3. 3. Condition the extension of local exchange service to a customer upon the customer's agreement to block access to pay-per-call services.

196.208(8)(a)4. 4. Regarding a delinquent account, condition the acceptance of deposits or guarantees upon customer payment of outstanding pay-per-call service charges.

196.208(8)(a)5. 5. Regarding a delinquent account, condition the acceptance of a deferred payment plan upon inclusion of outstanding pay-per-call service charges in the plan unless the telecommunications utility discloses the amount of pay-per-call service charges, informs the customer that payment of pay-per-call service charges are not required as part of the plan and sends the customer a written confirmation that outlines the deferred payment plan with and without the inclusion of pay-per-call service charges.

196.208(8)(b) (b) Except as provided in par. (c), a telecommunications utility shall verify that a notice of disconnection does not include charges relating to pay-per-call services before the telecommunications utility sends the notice to a customer.

196.208(8)(c) (c) A telecommunications utility may request the commission to waive the verification requirement of par. (b). The commission may grant a waiver if it determines that the costs that would be incurred by the telecommunications utility to meet the verification requirement are such that meeting the verification requirement is not in the best interest of the utility's customers.

196.208(9) (9) Blocking.

196.208(9)(a)(a) If technically feasible, a local exchange telecommunications utility shall provide a customer the option of blocking access to pay-per-call services that use "900" exchanges.

196.208(9)(b) (b) A local exchange telecommunications utility may not charge a customer for the cost of blocking the first time a customer requests blocking.

196.208(9)(c) (c) A local exchange telecommunications utility may not reinstate a customer's access to pay-per-call services that use "900" exchanges unless the customer makes the request for reinstatement in writing and the request is confirmed by the utility.

196.208(10) (10) Territorial application.

196.208(10)(a)(a) Subsections (2) to (5) apply to any pay-per-call service that a caller may access by a call originating in this state and subs. (5p) and (5t) apply to any charitable organization, toll-free service vendor, or employee of a charitable organization or toll-free service vendor that a caller may access by a call originating in this state.

196.208(10)(b) (b) Subsection (6) applies to any advertising or sales practice directed to a resident of this state.

196.208(11) (11) Remedies and penalties.

196.208(11)(a)(a)

196.208(11)(a)1.1. If a provider or a toll-free service vendor fails to comply with this section, any person or class of persons adversely affected by the failure to comply has a claim for appropriate relief, including but not limited to damages, injunctive or declaratory relief, specific performance and rescission.

196.208(11)(a)2. 2. A person or class of persons entitled to relief under subd. 1. is also entitled to recover costs, disbursements and reasonable attorney fees, notwithstanding s. 814.04 (1).

196.208(11)(b) (b) The commission shall inquire into any violation of subs. (7) to (9) by a telecommunications utility or by an officer, employee or agent of a telecommunications utility and shall report all violations to the department of justice.

196.208(11)(c) (c)

196.208(11)(c)1.1. The department of justice, or any district attorney upon informing the department of justice, may commence an action in circuit court in the name of the state to restrain by temporary or permanent injunction any violation of subs. (2) to (9). The department of justice or a district attorney may not commence an action to enforce subs. (7) to (9) unless the commission requests an enforcement action. Before entry of final judgment, the court may make such orders or judgments as may be necessary to restore to any person any pecuniary loss suffered because of the acts or practices involved in the action if proof of these acts or practices is submitted to the satisfaction of the court.

196.208(11)(c)2. 2. The department of justice may conduct hearings, administer oaths, issue subpoenas and take testimony to aid in its investigation of violations of subs. (2) to (6).

196.208(11)(d) (d)

196.208(11)(d)1.1. Except as provided in subd. 2., any person who violates subs. (2) to (9) shall be required to forfeit not less than $25 nor more than $5,000 for each offense.

196.208(11)(d)2. 2.

196.208(11)(d)2.a.a. A prisoner who violates sub. (5p) (b) may be required to forfeit not more than $500.

196.208(11)(d)2.b. b. A person who employs a prisoner to answer calls made to a toll-free telephone number may be required to forfeit not more than $10,000 if the person violates sub. (5p) (c), aids and abets a prisoner's violation of sub. (5p) (b), is a party to a conspiracy with a prisoner to commit a violation of sub. (5p) (b), or advises, hires, or counsels or otherwise procures a prisoner to commit a violation of sub. (5p) (b).

196.208(11)(d)3. 3. Forfeitures under subds. 1. and 2. shall be enforced by action on behalf of the state by the department of justice or, upon informing the department of justice, by the district attorney of the county where the violation occurs.

196.208 History History: 1991 a. 127; 1993 a. 361; 2001 a. 16; 2013 a. 20.



196.209 Privacy considerations.

196.209  Privacy considerations.

196.209(1) (1)  Rules. The commission shall promulgate rules that establish privacy guidelines applicable to telecommunications services. Notwithstanding any exemptions identified in this chapter, a telecommunications provider is subject to rules promulgated under this subsection and s. 196.66 applies to a violation of this subsection.

196.209(2) (2) Rule review. At least biennially, the commission shall review and revise as appropriate rules promulgated under sub. (1).

196.209(3) (3) New services. A telecommunications provider introducing a new telecommunications service shall explicitly address privacy considerations before introducing that telecommunications service.

196.209(4) (4) Scope. Rules promulgated by the commission under this section and privacy considerations addressed by a telecommunications provider shall include all of the following:

196.209(4)(a) (a) Protections against the outflow of information about users of telecommunications services.

196.209(4)(b) (b) Protection to the users of telecommunications services from receiving privacy intrusions.

196.209(5) (5) Telecommunications privacy council.

196.209(5)(a)(a) The commission shall appoint a telecommunications privacy council under s. 15.04 (1) (c) consisting of representatives of telecommunications providers and of consumers of telecommunications services, including this state.

196.209(5)(b) (b) The telecommunications privacy council shall advise the commission concerning the administration of this section and the content of rules promulgated under this section.

196.209 History History: 1993 a. 496 ss. 107, 108, 110; 1995 a. 27.



196.212 Switched access rates.

196.212  Switched access rates.

196.212(1) (1)  Definitions. In this section:

196.212(1)(a) (a) "Affiliate" means any person, corporation, company, cooperative, unincorporated cooperative association, partnership, association, or other entity that is controlled by, or is under common control with, a telecommunications provider or telecommunications utility.

196.212(1)(b) (b) "Large incumbent local exchange carrier" means an incumbent local exchange carrier that, with any affiliates that are incumbent local exchange carriers operating in the state, in total had 150,000 or more access lines in use in this state as of January 1, 2010.

196.212(1)(c) (c) "Large nonincumbent" means a telecommunications provider that is not an incumbent local exchange carrier, that had 10,000 or more access lines in use in this state as of January 1, 2010, and that was granted an initial certification by the commission pursuant to s. 196.203 or 196.50 before January 1, 2011.

196.212(1)(d) (d) "New nonincumbent" means a telecommunications provider, other than an alternative telecommunications utility certified under s. 196.203 pursuant to s. 196.50 (2) (j) 1. a., that is not an incumbent local exchange carrier and that was granted an initial certification by the commission pursuant to s. 196.203 or 196.50 on or after January 1, 2011.

196.212(1)(e) (e) "Small incumbent local exchange carrier" means an incumbent local exchange carrier that, with any affiliates that are incumbent local exchange carriers operating in the state, in total had fewer than 150,000 access lines in use in this state as of January 1, 2010.

196.212(1)(f) (f) "Small nonincumbent" means a telecommunications provider that is not an incumbent local exchange carrier, that had fewer than 10,000 access lines in use in this state as of January 1, 2010, and that was granted an initial certification by the commission pursuant to s. 196.203 or 196.50 before January 1, 2011.

196.212(2) (2) New nonincumbents and large nonincumbents.

196.212(2)(a)(a) New nonincumbents. Within 30 days of June 9, 2011, a new nonincumbent may not charge intrastate switched access rates that are higher than its interstate switched access rates.

196.212(2)(b) (b) Large nonincumbents.

196.212(2)(b)1.1. Except for an increase in intrastate switched access rates under s. 196.191 (2) (d) 2. a. or (3) (b) in order to mirror its interstate switched access rates, a large nonincumbent may not charge intrastate switched access rates higher than the intrastate switched access rates it charged on January 1, 2011.

196.212(2)(b)2. 2. A large nonincumbent shall reduce its intrastate switched access rates as follows:

196.212(2)(b)2.a. a. No later than 4 years after June 9, 2011, the large nonincumbent shall reduce its intrastate switched access rates by an amount equal to 33 percent of the difference between its intrastate switched access rates in effect prior to the reduction and its interstate switched access rates in effect prior to the reduction.

196.212(2)(b)2.b. b. No later than 5 years after June 9, 2011, the large nonincumbent shall further reduce its intrastate switched access rates by an amount equal to 50 percent of the difference between its intrastate switched access rates in effect prior to the reduction and its interstate switched access rates in effect prior to the reduction.

196.212(2)(b)2.c. c. No later than 6 years after June 9, 2011, the large nonincumbent shall further reduce its intrastate switched access rates in order to mirror its interstate switched access rates in effect prior to the reduction and, beginning no later than that date, may not charge intrastate switched access rates that are higher than its interstate switched access rates.

196.212(3) (3) Large incumbent local exchange carriers. A large incumbent local exchange carrier shall reduce its intrastate switched access rates to no higher than the large incumbent local exchange carrier's interstate switched access rates as follows:

196.212(3)(a) (a) Beginning on June 9, 2011, the large incumbent local exchange carrier may not charge intrastate switched access rates higher than the intrastate switched access rates it charged on January 1, 2011.

196.212(3)(b) (b) No later than 2 years after June 9, 2011, the large incumbent local exchange carrier shall reduce its intrastate switched access rates by an amount equal to 25 percent of the difference between its intrastate switched access rates in effect prior to the reduction and its interstate switched access rates in effect prior to the reduction.

196.212(3)(c) (c) No later than 3 years after June 9, 2011, the large incumbent local exchange carrier shall further reduce its intrastate switched access rates by an amount equal to 33 percent of the difference between its intrastate switched access rates in effect prior to the reduction and its interstate switched access rates in effect prior to the reduction.

196.212(3)(d) (d) No later than 4 years after June 9, 2011, the large incumbent local exchange carrier shall further reduce its intrastate switched access rates by an amount equal to 50 percent of the difference between its intrastate switched access rates in effect prior to the reduction and its interstate switched access rates in effect prior to the reduction.

196.212(3)(e) (e) No later than 5 years after June 9, 2011, the large incumbent local exchange carrier shall further reduce its intrastate switched access rates in order to mirror its interstate switched access rates in effect prior to the reduction and, beginning no later than that date, may not charge intrastate switched access rates that are higher than its interstate switched access rates.

196.212(4) (4) Limited commission review.

196.212(4)(a)(a) Notwithstanding any other provision of this chapter, except to enforce this section and ss. 196.191 (2) (d) 2. a. and 196.219 (2r), and except to enforce s. 196.191 (3) (b) only to allow an increase in intrastate switched access rates in order to mirror interstate switched access rates, the commission may not investigate, review, or set the intrastate switched access rates of large nonincumbents, new nonincumbents, and large incumbent local exchange carriers.

196.212(4)(b) (b) Notwithstanding any other provision of this chapter except to enforce ss. 196.191 (2) (d) 2. and 196.219 (2r), during the 4-year period beginning on June 9, 2011, the commission may not investigate, review, or set the intrastate switched access rates of small incumbent local exchange carriers.

196.212(4)(c) (c) Notwithstanding any other provision of this chapter except to enforce ss. 196.191 (2) (d) 2. and 196.219 (2r), during the 3-year period beginning on June 9, 2011, the commission may not investigate, review, or set the intrastate switched access rates of small nonincumbents.

196.212(5) (5) Enforcement. Notwithstanding any other provision of this chapter, the commission shall have jurisdiction to enforce payment of intrastate switched access rates set forth in a tariff required under s. 196.191 (1) or a contract for intrastate switched access service allowed under 196.191 (6).

196.212(6) (6) Application. The intrastate switched access rate reductions required by this section apply to any entity subject to those rates, regardless of the technology or mode used by that entity to provide its telecommunications services.

196.212 History History: 2011 a. 22.



196.216 Small telecommunications utilities as small businesses.

196.216  Small telecommunications utilities as small businesses. A small telecommunications utility is a small business for the purposes of s. 227.114.

196.216 History History: 1985 a. 297; 1987 a. 403 s. 256.



196.217 Average toll rates.

196.217  Average toll rates.

196.217(1)(1)  Different rates restricted. A telecommunications utility may not charge different rates for residential basic message telecommunications service, business basic message telecommunications service, or single-line wide-area telecommunications service on routes of similar distances within this state, unless authorized by the commission. This subsection does not prohibit volume or term discounts, discounts in promotional offerings, differences in the rates for intralata and interlata services of similar distances, the provision of optional toll calling plans to selected exchanges or customers or the passing through of any state or local taxes in the specific geographic area from which the tax originates.

196.217(2) (2) Toll services. Notwithstanding sub. (1), a telecommunications utility may charge prices for toll services under contract that are unique to a particular customer or group of customers if differences in the cost of providing a service or a service element justify a different price for a particular customer or group of customers, or if market conditions require individual pricing.

196.217(3) (3) Averaged rates. Notwithstanding subs. (1) and (2), an intralata toll provider shall offer all optional toll calling plans on a statewide basis at geographically averaged rates until the provider deploys intralata dial-1 presubscription, except that an optional toll call plan need not be offered where deployment of that offering would not be economically or technically feasible.

196.217 History History: 1993 a. 496.



196.218 Universal service fund.

196.218  Universal service fund.

196.218(1) (1)  Definitions. In this section:

196.218(1)(a) (a) "Essential telecommunications services" means the services or functionalities listed in 47 CFR 54.101 (a) as of January 1, 2010.

196.218(1)(bm) (bm) "Local exchange service" means basic local exchange service or business access line and usage service.

196.218(1)(c) (c) "Universal service" includes the availability of a basic set of essential telecommunications services anywhere in this state.

196.218(1)(d) (d) "Universal service fund" means the trust fund established under s. 25.95.

196.218(2) (2) Fund administration. The commission shall do all of the following:

196.218(2)(c) (c) Contract for the administration of the universal service fund.

196.218(2)(d) (d) Obtain an annual independent audit of the universal service fund.

196.218(3) (3) Contributions to the fund.

196.218(3)(a)(a)

196.218(3)(a)1.1. Except as provided in par. (b), the commission shall require all telecommunications providers to contribute to the universal service fund beginning on January 1, 1996.

196.218(3)(a)2. 2. The commission may require a person other than a telecommunications provider to contribute to the universal service fund if, after notice and opportunity for hearing, the commission determines that the person is offering a nontraditional broadcast service in this state that competes with a telecommunications service provided in this state for which a contribution is required under this subsection.

196.218(3)(a)3. 3. The commission shall designate the method by which the contributions under this paragraph shall be calculated and collected. The method shall ensure that the contributions are sufficient to generate the following amounts:

196.218(3)(a)3.a. a. The amount appropriated under s. 20.155 (1) (q).

196.218(3)(a)3.b. b. The amounts appropriated under ss. 20.255 (3) (q), (qm), and (r), 20.285 (1) (q), and 20.505 (4) (s), (t), (tm), (tu), and (tw).

196.218(3)(a)3m. 3m. Contributions under this paragraph may be based only on the gross operating revenues from the provision of broadcast services identified by the commission under subd. 2. and on intrastate telecommunications services in this state of the telecommunications providers subject to the contribution. Contributions based on revenues from interconnected voice over Internet protocol service shall be calculated as provided under s. 196.206 (2).

196.218(3)(b) (b) The commission may exempt from part or all of the contributions required under par. (a) telecommunications providers who have small gross operating revenues from the provision of intrastate telecommunications services in this state and who have provided these services for less than a period specified by the commission, not to exceed 5 years. The commission may also exempt a telecommunications provider or other person from part or all of the contribution required under par. (a) if the commission determines that requiring the contribution would not be in the public interest.

196.218(3)(c) (c) The commission shall designate by rule the classes of providers or other persons subject to par. (a) and the required rates of contribution for each class.

196.218(3)(d) (d) The commission shall consider all of the following in specifying the contributions required under par. (a):

196.218(3)(d)1. 1. The impact of the contributions on all members of the public and the telecommunications industry.

196.218(3)(d)2. 2. The fairness of the amount of the contributions and the methods of collection.

196.218(3)(d)3. 3. The costs of administering the collection of the contributions.

196.218(3)(e) (e) A telecommunications provider or other person may establish a surcharge on customers' bills to collect from customers contributions required under this subsection.

196.218(3)(f) (f) A telecommunications utility that provides local exchange service may make adjustments to local exchange service rates for the purpose of recovering its contributions to the universal service fund required under this subsection. A telecommunications utility that adjusts local exchange service rates for the purpose of recovering such contributions shall identify on customer bills a single amount that is the total amount of the adjustment. The public service commission shall provide telecommunications utilities the information necessary to identify such amounts on customer bills.

196.218(3)(g) (g) If the commission or a telecommunications provider makes a mistake in calculating or reporting any data in connection with the contributions required under par. (a), and the mistake results in the telecommunications provider's overpayment of such a contribution, the commission shall reimburse the telecommunications provider for the amount of the overpayment.

196.218(4) (4) Essential telecommunications services.

196.218(4)(a)(a) Each telecommunications provider that is designated as an eligible telecommunications carrier pursuant to 47 USC 214 (e) shall make available to its customers all essential telecommunications services. A telecommunications provider may satisfy this paragraph by providing essential telecommunications services itself or through an affiliate and in either case may provide essential telecommunications services through the use of any available technology or mode.

196.218(4)(b) (b) Notwithstanding par. (a), if a commercial mobile radio service provider is designated or seeks designation as an eligible telecommunications carrier pursuant to 47 USC 214 (e) for the purpose of federal universal service funding and not for the purpose of state universal service funding, the commercial mobile radio service provider is not subject to any eligible telecommunications carrier requirements imposed by the commission and shall be subject only to the eligible telecommunications carrier requirements imposed by 47 USC 214 (e) (1) and regulations and orders of the federal communications commission implementing 47 USC 214 (e) (1).

196.218(4m) (4m) Toll blocking. The commission shall issue rules to implement, cost-free to low-income customers, the capability to block all long distance or other toll calls from a customer's telephone service with a goal of universal applicability of the toll-blocking service no later than January 1, 1996. A telecommunications utility may petition the commission for a waiver from providing toll-blocking service upon a demonstration that providing this service would represent an unreasonable expense for the telecommunications utility and its ratepayers.

196.218(4t) (4t) Educational telecommunications access program rules. The commission, in consultation with the department of administration, shall promulgate rules specifying the telecommunications services eligible for funding through the educational telecommunications access program under s. 16.997.

196.218(4u) (4u) Medical telecommunications equipment program. From the appropriation under 20.155 (1) (q), the commission may spend up to $500,000 annually for grants to nonprofit medical clinics and public health agencies for the purchase of telecommunications equipment to be used in providing services to their clients. The commission shall promulgate rules establishing requirements and procedures for awarding grants under this subsection.

196.218(5) (5) Uses of the fund.

196.218(5)(a)(a) The commission shall use the moneys in the universal service fund only for any of the following purposes:

196.218(5)(a)1. 1. To assist customers located in areas of this state that have relatively high costs of telecommunications services, low-income customers and disabled customers in obtaining affordable access to a basic set of essential telecommunications services.

196.218(5)(a)4. 4. To administer the universal service fund.

196.218(5)(a)5. 5. To pay costs incurred under contracts under s. 16.971 (13) to (16) to the extent that these costs are not paid under s. 16.997 (2) (d), except that no moneys in the universal service fund may be used to pay installation costs that are necessary for a political subdivision to obtain access to bandwidth under a shared service agreement under s. 16.997 (2r) (a).

196.218(5)(a)5m. 5m. To provide statewide access, through the Internet, to periodical reference information databases.

196.218(5)(a)6. 6. To pay the department of administration for telecommunications services provided under s. 16.972 (1) to the campuses of the University of Wisconsin System.

196.218(5)(a)8. 8. To promote access to information and library services to blind and visually handicapped individuals.

196.218(5)(a)9. 9. To make grants under sub. (4u).

196.218(5)(a)11. 11. To provide for state aid to public library systems under s. 43.24.

196.218(5)(a)13. 13. To pay the costs of library service contracts under s. 43.03 (6) and (7).

196.218(5)(b) (b) The commission shall promulgate rules to determine whether a telecommunications provider, the customers of a telecommunications provider or another person shall be assisted by the universal service fund for any use under par. (a) 1. and 4.

196.218(5)(c) (c) The commission shall consider all of the following in establishing the services and equipment which may be assisted by the universal service fund:

196.218(5)(c)1. 1. The impact of the assistance on all members of the public and the telecommunications industry.

196.218(5)(c)2. 2. Eligibility requirements for assistance recipients.

196.218(5)(c)3. 3. The costs of administering the assistance.

196.218(5)(c)4. 4. Telecommunications plans and requirements established by the federal rural electrification administration.

196.218(5)(c)5. 5. The extent to which the fund preserves and promotes an available and affordable basic set of essential telecommunications services throughout the state and promotes economic development.

196.218(5)(d) (d)

196.218(5)(d)1.1. In this paragraph, "Wisconsin works agency" has the meaning given in s. 49.001 (9).

196.218(5)(d)2. 2. The commission shall annually provide information booklets to all Wisconsin Works agencies that describe the current assistance from the universal service fund that is available to low-income individuals who are served by the Wisconsin Works agencies, including a description of how such individuals may obtain such assistance. The department of children and families shall assist the commission in identifying the Wisconsin Works agencies to which the commission is required to submit the information required under this subdivision.

196.218(5m) (5m) Rule review. The commission shall review and revise as appropriate rules promulgated under this section.

196.218(5r) (5r) Report.

196.218(5r)(a)(a) Biennially, the commission shall submit a universal service fund report to the legislature under s. 13.172 (2). The report shall include information about all of the following:

196.218(5r)(a)1. 1. The affordability of and accessibility to a basic set of essential telecommunications services throughout this state.

196.218(5r)(a)2. 2. The affordability of and accessability to high-quality education, library and health care information services.

196.218(5r)(a)3. 3. Financial assistance provided under the universal service fund.

196.218(5r)(a)4. 4. An assessment of how assistance provided by the universal service fund and other alternative incentive regulations of telecommunications utilities designed to promote competition have been in advancing the public interest goals identified under s. 196.03 (6), and recommendations for further advancing those goals.

196.218(5r)(b) (b) The commission shall prepare a report to determine if public access broadcast channels may receive funding from the universal service fund as an advanced telecommunications service or other service and the effect of federal law on public access broadcast channel funding eligibility. The results of the report shall be included in the 2nd annual report submitted by the commission under s. 196.218 (5r) (a), 2007 stats.

196.218(5u) (5u) Biennial budget request. The commission shall include in its biennial budget request under s. 16.42 a proposed budget for each individual program for which the commission proposes to expend moneys from the universal fund in the forthcoming biennium. A proposed budget under this subsection shall describe each program and identify the proposed expenditure amount for each program for each fiscal year of the biennium.

196.218(6) (6) Universal service fund council.

196.218(6)(a)(a) The commission shall appoint a universal service fund council under s. 15.04 (1) (c) consisting of representatives of telecommunications providers and consumers of telecommunications services, including this state. The majority of the members of the council shall be representatives of consumers of telecommunications services.

196.218(6)(b) (b) The universal service fund council shall advise the commission concerning the administration of this section and the content of rules promulgated under this section.

196.218(7) (7) Education. The commission may require a telecommunications provider to undertake reasonable public notification and education efforts to inform eligible customers of the availability and requirements of universal and basic service programs, including any offerings of lifeline or other supported services established under state or federal law.

196.218(8) (8) Penalties.

196.218(8)(a)(a) Any person who fails or refuses to pay the contribution required under sub. (3) may be required to forfeit not less than $100 nor more than $10,000. Each day of continued violation constitutes a separate offense.

196.218(8)(b) (b) A court imposing a forfeiture under par. (a) shall consider all of the following in determining the amount of the forfeiture:

196.218(8)(b)1. 1. The appropriateness of the forfeiture to the volume of business of the person.

196.218(8)(b)2. 2. The gravity of the violation.

196.218(8)(b)3. 3. Any good faith attempt to achieve compliance after the person or an officer, agent or employee of the person receives notice of the violation.

196.218(8)(b)4. 4. The financial gain sought by the person by not paying the contribution required under sub. (3).

196.218 History History: 1993 a. 496; 1997 a. 27, 41, 237; 1999 a. 9, 29, 185; 2001 a. 16; 2003 a. 33; 2005 a. 25; 2007 a. 20; 2009 a. 28, 238; 2011 a. 22.



196.219 Protection of telecommunications consumers.

196.219  Protection of telecommunications consumers.

196.219(1)(1)  Definitions. In this section:

196.219(1)(a) (a) "Consumer" means any person, including a telecommunications provider, that uses the services, products or facilities provided by a telecommunications utility or the local exchange services offered by a telecommunications provider that is not a telecommunications utility.

196.219(1)(b) (b) "Local exchange service" includes access service, basic local exchange service, and business access line and usage service within a local calling area.

196.219(2) (2) Consumer protection.

196.219(2)(a)(a) Notwithstanding any exemptions identified in this chapter except ss. 196.202, 196.203, 196.206, and 196.50, a telecommunications utility or provider shall provide protection to its consumers under this section unless exempted in whole or in part by rule or order of the commission under this section. The commission shall promulgate rules that identify the conditions under which provisions of this section may be suspended.

196.219(2)(b) (b) On petition, the commission may grant an exemption from a requirement under this section upon a showing that the exemption is reasonable and not in conflict with the factors under s. 196.03 (6).

196.219(2)(c) (c) On petition, the commission may grant an exemption from a requirement under this section retroactively if the application of the requirement would be unjust and unreasonable considering the factors under s. 196.03 (6) or other relevant factors.

196.219(2)(d) (d) If the commission grants an exemption under this subsection, it may require the telecommunications utility or provider to comply with any condition necessary to protect the public interest.

196.219(2r) (2r) Switched access rates. Any reduction in intrastate switched access rates ordered by the commission prior to June 9, 2011, including any reduction ordered pursuant to s. 196.195, 2009 stats., shall remain effective unless modified by the commission in a subsequent order, or unless the ordered reduction is inconsistent with the requirements of s. 196.212.

196.219(3) (3) Prohibited practices. A telecommunications utility with respect to its regulated services or any other telecommunications provider with respect to its offering of local exchange services may not do any of the following:

196.219(3)(a) (a) Refuse to interconnect within a reasonable time with another person to the same extent that the federal communications commission requires the telecommunications utility or provider to interconnect. The public service commission may require additional interconnection based on a determination, following notice and opportunity for hearing, that additional interconnection is in the public interest and is consistent with the factors under s. 196.03 (6).

196.219(3)(b) (b) Upon request, fail to disclose in a timely and uniform manner information necessary for the design of equipment and services that will meet the specifications for interconnection.

196.219(3)(c) (c) Impair the speed, quality or efficiency of services, products or facilities offered to a consumer under a tariff, contract or price list.

196.219(3)(d) (d) Unreasonably refuse, restrict or delay access by any person to a telecommunications emergency service.

196.219(3)(e) (e) Fail to provide a service, product or facility to a consumer other than a telecommunications provider in accord with the telecommunications utility's or provider's applicable tariffs, price lists or contracts and with the commission's rules and orders.

196.219(3)(em) (em) Refuse to provide a service, product or facility, in accord with that telecommunications utility's or provider's applicable tariffs, price lists or contracts and with the commission's rules and orders, to another telecommunications provider.

196.219(3)(f) (f) Refuse to provide basic local exchange service, business access line and usage service within a local calling area and access service on an unbundled basis to the same extent that the federal communications commission requires the telecommunications utility or provider to unbundle the same services provided under its jurisdiction. The public service commission may require additional unbundling of intrastate telecommunications services based on a determination, following notice and opportunity for hearing, that additional unbundling is required in the public interest and is consistent with the factors under s. 196.03 (6). The public service commission may order unbundling by a small telecommunications utility.

196.219(3)(g) (g) Provide services, products or facilities in violation of s. 196.204.

196.219(3)(j) (j) Restrict resale or sharing of services, products or facilities, except for basic local exchange service other than extended community calling, unless the commission orders the restriction to be lifted. A telecommunications utility that has 150,000 or less access lines in use in this state may limit the use of extended community calling or business line and usage service within a local calling area as a substitute for access service, unless the commission orders the limitation to be lifted.

196.219(3)(L) (L) Fail to provide, or to terminate, any telecommunications service as necessary to comply with the minimum standards of service established by the commission with respect to technical service quality, deposits, disconnection, billing and collection of amounts owed for services provided or to be provided.

196.219(3)(m) (m) Provide telecommunications service to any person acting as a telecommunications utility, telecommunications provider, alternative telecommunications utility or telecommunications carrier if the commission has ordered the telecommunications utility or provider to discontinue service to that person.

196.219(3)(n) (n) Provide telecommunications service in violation of s. 100.207.

196.219(3)(o) (o) Refuse to transfer or facilitate the transfer of the telecommunications utility's or telecommunications provider's local exchange service customers to another telecommunications provider on the same terms and conditions as the telecommunications utility or telecommunications provider receives from any other telecommunications provider, unless such terms and conditions violate federal law.

196.219(3m) (3m) Late payment charges.

196.219(3m)(a)(a) Maximum allowed.

196.219(3m)(a)1.1. Except as provided in subds. 2. and 3., a telecommunications utility may not impose a late payment charge on a retail consumer at a rate that exceeds $1.50 upon $100 for each month computed upon the declining principal balance of any amount that is not paid when due.

196.219(3m)(a)2. 2. Except as provided in subd. 3., if the maximum late payment charge for any month that is allowed under subd. 1. is less than $5 for that month, the telecommunications utility may impose a late payment charge that does not exceed $5 for that month. This subdivision does not apply to residential retail consumers.

196.219(3m)(a)3. 3. The commission may allow a telecommunications utility to impose a late payment charge at a rate that is greater than that allowed under subd. 1. or 2. if the commission determines that the greater amount is consistent with the factors specified in s. 196.03 (6).

196.219(3m)(c) (c) Commission jurisdiction. The commission does not have jurisdiction over late payment charges except as may be necessary to enforce the requirements of this subsection.

196.219(4) (4) Enforcement.

196.219(4)(a)(a) On the commission's own motion or upon complaint filed by the consumer, the commission shall have jurisdiction to take administrative action or to commence civil actions against telecommunications utilities or providers to enforce this section.

196.219(4)(b) (b) The commission may, at its discretion, institute in any court of competent jurisdiction a proceeding against a telecommunications utility or provider for injunctive relief to compel compliance with this section, to compel the accounting and refund of any moneys collected in violation of this section or for any other relief permitted under this chapter.

196.219(4d) (4d) Unfair trade practice enforcement. Upon receipt of a notice issued under s. 100.208, the commission may order a telecommunications provider to cease offering the telecommunications service that creates the unfair trade practice or method of competition.

196.219(4m) (4m) Civil actions.

196.219(4m)(a)(a) Upon a finding of a violation of this section by the commission, any person injured because of a violation of this section by a telecommunications utility or provider may commence a civil action to recover damages or to obtain injunctive relief.

196.219(4m)(b) (b) Upon request of the commission, the attorney general may bring an action to require a telecommunications utility or provider to compensate any person for any pecuniary loss caused by the failure of the utility or provider to comply with this section.

196.219(5) (5) Alternate dispute resolution. The commission shall establish by rule a procedure for alternative dispute resolution to be available for complaints filed against a telecommunications utility or provider.

196.219 History History: 1993 a. 496; 1997 a. 218; 2001 a. 16; 2005 a. 25; 2011 a. 22.

196.219 Annotation Sub. (4) does not grant the public service commission the right to sue a utility for forfeitures on its own behalf and on behalf of individual citizens to enforce rights granted to them by other provisions of chapter 196. PSC v. Wisconsin Bell, Inc. 211 Wis. 2d 751, 566 N.W.2d 496 (Ct. App. 1997), 96-3038.

196.219 Annotation Imposition of punitive and non-compensatory sanctions is beyond the commission's power. Wisconsin Bell, Inc. v. PSC, 2003 WI App 193, 267 Wis. 2d 193, 670 N.W.2d 97, 02-2783.



196.22 Discrimination forbidden.

196.22  Discrimination forbidden. No public utility may charge, demand, collect or receive more or less compensation for any service performed by it within the state, or for any service in connection therewith, than is specified in the schedules for the service filed under s. 196.19, including schedules of joint rates, as may at the time be in force, or demand, collect or receive any rate, toll or charge not specified in the schedule.

196.22 History History: 1983 a. 53.



196.23 Utility service for victims of misappropriated identifying information.

196.23  Utility service for victims of misappropriated identifying information.

196.23(1) (1) If an individual uses personal identifying information of another individual, without the authorization or consent of the other individual, to apply for and receive service from a public utility and, as a result, the individual whose personal identifying information was used without authorization or consent is unable to obtain service from the public utility, the utility shall provide service to that individual if all of the following apply:

196.23(1)(a) (a) The individual furnishes the public utility an affidavit indicating that to the best of the individual's knowledge his or her personal identifying information was used by another individual, without the authorization or consent of the affiant, to obtain the utility service.

196.23(1)(b) (b) The individual furnishes the public utility a copy of a law enforcement agency report, based on the individual's report to the law enforcement agency of the use by another individual of his or her personal identifying information without authorization or consent to obtain utility service.

196.23(1)(c) (c) The individual otherwise qualifies to receive the service from the utility.

196.23(2) (2) A public utility may contest the accuracy of an affidavit or report furnished by an individual under sub. (1) (a) or (b) by petitioning for a summary investigation under s. 196.28 (1). If a petition is filed, the commission shall conduct a summary investigation. If a hearing is held under s. 196.28 (2) and the commission determines that the conditions of sub. (1) (intro.) have not been met, the public utility is not required to provide utility service under this section to the individual.

196.23 History History: 2003 a. 36.



196.24 Agents of commission; powers.

196.24  Agents of commission; powers.

196.24(1) (1) For the purpose of making any investigation with regard to any public utility the commission may appoint, by an order in writing, an agent whose duties shall be prescribed in the order.

196.24(2) (2) In the discharge of his or her duties, an agent appointed under sub. (1) shall have any inquisitional power granted to the commission and the power of a supplemental court commissioner to take depositions under s. 757.675 (2) (b).

196.24(3) (3) The commission may conduct any number of investigations contemporaneously through different agents, and may delegate to any agent the authority to take testimony bearing upon any investigation or at any hearing. The decision of the commission shall comply with s. 227.46 and shall be based upon its records and upon the evidence before it, except that, notwithstanding s. 227.46 (4), a decision maker may hear a case or read or review the record of a case if the record includes a synopsis or summary of the testimony and other evidence presented at the hearing that is prepared by the commission staff. Parties shall have an opportunity to demonstrate to a decision maker that a synopsis or summary prepared under this subsection is not sufficiently complete or accurate to fairly reflect the relevant and material testimony or other evidence presented at a hearing.

196.24 History History: 1975 c. 414 s. 28; 1983 a. 53; 1985 a. 182 s. 57; 1997 a. 204; 2001 a. 61.



196.25 Questionnaires.

196.25  Questionnaires.

196.25(1)(1) If a public utility, other than a public utility that is a telecommunications provider, receives from the commission any questionnaire, the public utility shall respond fully, specifically and correctly to each question. If a public utility is unable to answer any question, the public utility shall give a good and sufficient reason for its failure. Every answer by a public utility under this section shall be verified under oath by a manager of the public utility and returned to the commission at its office within the period fixed by the commission.

196.25(2) (2) If required by the commission, a public utility, other than a public utility that is a telecommunications provider, shall deliver to the commission the original or a copy of any map, profile, contract or engineer's report and any other document, book, account, paper or record with a complete inventory of all its property, in such form as the commission directs.

196.25(3) (3) If a telecommunications provider receives a questionnaire from the commission, the telecommunications provider shall respond specifically, correctly and fully to each question that relates to a matter over which the commission has jurisdiction. If a telecommunications provider is unable to answer any question, the telecommunications provider shall give a good and sufficient reason for its failure. Answers shall be verified under oath by a manager of the telecommunications provider. A completed questionnaire shall be returned to the commission within the time period specified by the commission.

196.25 History History: 1983 a. 53; 1993 a. 496; 2011 a. 22.



196.26 Complaint by consumers; hearing; notice; order; costs.

196.26  Complaint by consumers; hearing; notice; order; costs.

196.26(1)(1)  Complaint. In this section, "complaint" means any of the following:

196.26(1)(a) (a) A complaint filed with the commission that any rate, toll, charge, or schedule, joint rate, regulation, measurement, act, or practice relating to the provision of heat, light, water, or power is unreasonable, inadequate, unjustly discriminatory, or cannot be obtained.

196.26(1)(b) (b) A complaint specified in s. 196.199 (3) (a) 1m. b.

196.26(1)(c) (c) A complaint by a party to an interconnection agreement, approved by the commission, that another party to the agreement has failed to comply with the agreement and that does not allege that the failure to comply has a significant adverse effect on the ability of the complaining party to provide telecommunications service to its customers or potential customers.

196.26(1m) (1m) Investigation of complaint. If any mercantile, agricultural, or manufacturing society, body politic, municipal organization, or 25 persons file a complaint specified in sub. (1) (a) against a public utility, or if the commission terminates a proceeding on a complaint under s. 196.199 (3) (a) 1m. b., or if a person files a complaint specified in sub. (1) (c), the commission, with or without notice, may investigate the complaint under this section as it considers necessary. The commission may not issue an order based on an investigation under this subsection without a public hearing.

196.26(2) (2) Notice and hearing.

196.26(2)(a)(a) Prior to a hearing under this section, the commission shall notify the public utility or party to an interconnection agreement complained of that a complaint has been made, and 10 days after the notice has been given the commission may proceed to set a time and place for a hearing and an investigation. This paragraph does not apply to a complaint specified in sub. (1) (b).

196.26(2)(b) (b) The commission shall give the complainant and either the public utility or party to an interconnection agreement which is the subject of a complaint specified in sub. (1) (a) or (c) or, for a complaint specified in sub. (1) (b), a party to an interconnection agreement who is identified in a notice under s. 196.199 (3) (b) 1. b., 10 days' notice of the time and place of the hearing and the matter to be considered and determined at the hearing. The complainant and either the public utility or party to the interconnection agreement may be heard. The commission may subpoena any witness at the request of the public utility, party to the interconnection agreement, or complainant.

196.26(2)(c) (c) Notice under pars. (a) and (b) may be combined. The combined notice may not be less than 10 days prior to hearing.

196.26(3) (3) Separate hearings. If a complaint is made under sub. (1m) of more than one rate or charge, the commission may order separate hearings on each rate and charge, and may consider and determine the complaint on each rate and charge separately and at such times as the commission prescribes. The commission may not dismiss a complaint because of the absence of direct damage to the complainant.

196.26 History History: 1981 c. 148; 1983 a. 53; 1985 a. 297; 1989 a. 344; 1993 a. 496; 1995 a. 409; 1997 a. 218, 229; 1999 a. 32, 53, 186; 2001 a. 16; 2005 a. 441; 2011 a. 22.



196.28 Summary investigations.

196.28  Summary investigations.

196.28(1) (1) If the commission believes that any rate or charge is unreasonable or unjustly discriminatory or that any service is inadequate or cannot be obtained or that an investigation of any matter relating to any public utility should for any reason be made, the commission on its own motion summarily may investigate with or without notice.

196.28(2) (2) If, after an investigation under sub. (1), the commission determines that sufficient grounds exist to warrant a hearing on the matters investigated, the commission shall set a time and place for a hearing. A hearing under this section shall be conducted as a hearing under s. 196.26.

196.28(3) (3) Notice of the time and place for a hearing under sub. (2) shall be given to the public utility and to such other interested persons as the commission considers necessary. After the notice has been given, proceedings shall be had and conducted in reference to the matter investigated as if a complaint specified in s. 196.26 (1) (a) had been filed with the commission relative to the matter investigated. The same order or orders may be made in reference to the matter as if the investigation had been made on complaint under s. 196.26.

196.28(4) (4) This section does not apply to rates, tolls or charges of a telecommunications cooperative, an unincorporated telecommunications cooperative association, or a small telecommunications utility except as provided in s. 196.205.

196.28 History History: 1977 c. 29 s. 1654 (10) (c); 1983 a. 53 ss. 39, 41; 1989 a. 344; 1993 a. 496; 1997 a. 218, 229; 1999 a. 32; 2001 a. 16; 2005 a. 441; 2011 a. 22.

196.28 Annotation The PSC's decision not to investigate under ss.196.28 and 196.29 was a nonreviewable, discretionary determination. Reviewable decisions are defined. Wisconsin Environmental Decade, Inc. v. PSC, 93 Wis. 2d 650, 287 N.W.2d 737 (1980).



196.30 Utilities may complain.

196.30  Utilities may complain. Any public utility may file a complaint with the commission on any matter affecting its own product or service.

196.30 History History: 1983 a. 53.



196.31 Intervenor financing.

196.31  Intervenor financing.

196.31(1) (1) In any proceeding before the commission, the commission shall compensate any participant in the proceeding who is not a public utility, for some or all of the reasonable costs of participation in the proceeding if the commission finds that:

196.31(1)(a) (a) The participation is necessary to provide for the record an adequate presentation of a significant position in which the participant has a substantial interest, and that an adequate presentation would not occur without a grant of compensation; or

196.31(1)(b) (b) The participation has provided a significant contribution to the record and has caused a significant financial hardship to the participant.

196.31(1m) (1m) The commission shall compensate any consumer group or consumer representative for all reasonable costs of participating in a hearing under s. 196.198.

196.31(2) (2) Compensation granted under this section shall be paid from the appropriation under s. 20.155 (1) (j) and shall be assessed under s. 196.85 (1), except that, if the commission finds that the participation for which compensation is granted relates more to a general issue of utility regulation rather than to an issue arising from a single proceeding, the cost of the compensation may be assessed under s. 196.85 (2). Any payment by a public utility for compensation under this section assessed under s. 196.85 (1) or (2) shall be credited to the appropriation under s. 20.155 (1) (j).

196.31(2m) (2m) From the appropriation under s. 20.155 (1) (j), the commission may make grants that, in the aggregate, do not exceed an annual total of $300,000 to one or more nonstock, nonprofit corporations that are described under section 501 (c) (3) of the Internal Revenue Code, and that have a history of advocating at the commission on behalf of ratepayers of this state, for the purpose of offsetting the general expenses of the corporations, including salary, benefit, rent, and utility expenses. The commission may impose conditions on grants made under this subsection and may revoke a grant if the commission finds that such a condition is not being met.

196.31(3) (3) The commission shall adopt rules to implement this section.

196.31 History History: 1983 a. 27; 1985 a. 297; 1989 a. 56 s. 259; 1993 a. 496; 1999 a. 9; 2009 a. 383; 2011 a. 22, 32.



196.32 Witness fees and mileage.

196.32  Witness fees and mileage.

196.32(1) (1) Any witness who appears before the commission or its agent, by order, shall receive for the applicable attendance the fees provided for witnesses in civil cases in courts of record, which shall be audited and paid by the state in the same manner as other expenses are audited and paid under s. 885.07, upon the presentation of proper vouchers sworn to by such witnesses and approved by the chairperson of the commission. Fees paid under this section shall be charged to the appropriation for the commission under s. 20.155 (1) (g).

196.32(2) (2) No witness subpoenaed at the instance of parties other than the commission may be compensated under this section unless the commission certifies that the testimony of the witness was material to the matter investigated.

196.32 History History: 1983 a. 53.



196.33 Depositions.

196.33  Depositions. The commission or any party in any investigation or hearing may cause the depositions of witnesses residing within or without the state to be taken in the manner prescribed by law for like depositions in civil actions in circuit courts. Any expense incurred or authorized by the commission in taking a deposition shall be charged to the appropriation for the commission under s. 20.155 (1) (g).

196.33 History History: 1983 a. 53.



196.34 Commission records.

196.34  Commission records. The commission shall keep a complete record of its proceedings before the commission or its agent in any formal investigation or hearing.

196.34 History History: 1983 a. 53; 1995 a. 27.



196.36 Transcripts and tapes.

196.36  Transcripts and tapes.

196.36(1) (1)  Transcripts. The commission shall receive into evidence a transcribed copy of the evidence and proceedings, or any specific part of the evidence and proceedings, on any investigation or hearing taken by a stenographer if the stenographer certifies that the copy is a true and correct transcript of all the testimony or of the testimony of a particular witness, or of any other specific part of the investigation or hearing, that the transcript was carefully compared by the stenographer with his or her original notes, and that the copy is a correct statement of the evidence presented and proceedings held in the investigation or hearing. The certified copy shall have the same effect as if the stenographer were present and testified to the correctness of the copy.

196.36(1m) (1m) Transcripts from tapes. The commission shall receive into evidence a transcribed copy of an audiotape or videotape of the evidence and proceedings, or any specific part of the evidence and proceedings, of any investigation or hearing that is recorded if the transcriber certifies that the copy is a true and correct transcription from the audiotape or videotape of all the testimony or of the testimony of a particular witness, or of any other specific part of the investigation or hearing and that the copy is a correct statement of the evidence presented and proceedings held in the investigation or hearing. The certified copy shall have the same effect as if the transcriber were present and testified to the correctness of the copy.

196.36(1r) (1r) Production expenses. The commission may require any party to an investigation or hearing to bear the expense of producing a transcript, audiotape or videotape that is related to the investigation or hearing.

196.36(2) (2) Copies. Upon request, the commission shall furnish a copy of a transcript under this section to any party to the investigation or hearing from which the transcript is taken and shall furnish a copy of an audiotape or videotape to any party to the investigation or hearing from which the audiotape or videotape is taken. The commission may charge a reasonable price for the transcript or tape.

196.36 History History: 1983 a. 53; 1995 a. 27; 1997 a. 27.



196.37 Lawful rates; reasonable service.

196.37  Lawful rates; reasonable service.

196.37(1) (1) If, after an investigation under this chapter or ch. 197, the commission finds rates, tolls, charges, schedules or joint rates to be unjust, unreasonable, insufficient or unjustly discriminatory or preferential or otherwise unreasonable or unlawful, the commission shall determine and order reasonable rates, tolls, charges, schedules or joint rates to be imposed, observed and followed in the future.

196.37(2) (2) If the commission finds that any measurement, regulation, practice, act or service is unjust, unreasonable, insufficient, preferential, unjustly discriminatory or otherwise unreasonable or unlawful, or that any service is inadequate, or that any service which reasonably can be demanded cannot be obtained, the commission shall determine and make any just and reasonable order relating to a measurement, regulation, practice, act or service to be furnished, imposed, observed and followed in the future.

196.37(3) (3) Any public utility to which an order under this section applies shall make such changes in schedules on file under s. 196.19 to make the schedules conform to the order. The public utility may not make any subsequent change in rates, tolls or charges without the approval of the commission.

196.37(4) (4) This section does not apply to rates, tolls or charges of a telecommunications cooperative, an unincorporated telecommunications cooperative association, or a small telecommunications utility except as provided in s. 196.205.

196.37 History History: 1981 c. 390; 1983 a. 53 ss. 47, 50; 1989 a. 344; 1993 a. 496; 1995 a. 409; 2005 a. 441; 2011 a. 22.

196.37 Annotation In the absence of statutory authority, the PSC may not fix rates to be applied retroactively. Algoma, Eagle River, New Holstein, Stratford, Sturgeon Bay & Two Rivers v. PSC, 91 Wis. 2d 252, 283 N.W.2d 261 (Ct. App. 1978).

196.37 Annotation Allowing a utility to charge present ratepayers for a storm damage casualty loss that occurred in a prior year did not constitute retroactive rate making. Wisconsin Environmental Decade, Inc. v. PSC, 98 Wis. 2d 682, 298 N.W.2d 205 (Ct. App. 1980).

196.37 Annotation The PSC has authority to shift the cost of excess generating capacity to shareholders if the excess capacity was imprudently acquired or is not useful in serving the public, but there must be a reasoned determination that ratepayers should not bear the cost. Madison Gas & Electric Co. v. PSC, 109 Wis. 2d 127, 325 N.W.2d 339 (1982).

196.37 Annotation A utility's failure to pay taxes under protest may constitute "imprudence" and may reasonably affect a rate-setting decision. Wisconsin Public Service Corporation v. PSC, 156 Wis. 2d 611, 457 N.W.2d 502 (Ct. App. 1990).

196.37 Annotation The PSC has authority to order a utility to refund compensation collected in violation of filed tariffs. GTE North Inc. v. PSC, 176 Wis. 2d 559, 500 N.W.2d 284 (1993).

196.37 Annotation The PSC's imposition of a penalty for imprudent administration of a coal acquisition contract was impermissible retroactive rate-making. Wisconsin Power & Light v. PSC, 181 Wis. 2d 385, 511 N.W.2d 291 (1994).

196.37 Annotation Sub. (1) is not implicated when a refund is ordered for reasons other than the PSC's determination that rates for services already provided were not reasonable. Sub. (2) authorizes the PSC to order a refund of a rate that the utility believed was included in a tariff, but the PSC concluded was not, and of a rate that the utility believed was properly filed with the PSC but the PSC concluded was not. CenturyTel of the Midwest-Kendall, Inc. v. PSC, 2002 WI App 236, 257 Wis. 2d 837, 653 N.W.2d 130, 02-0053.

196.37 Annotation Once a rate or practice is determined to be unlawful, or once a charge is determined to be a practice that is unlawful, it is subject to the remedial authority of sub. (2). Under CenturyTel, sub. (2) provides the PSC authority to order a refund. Wisconsin Bell, Inc. v. Public Service Commission, 2004 WI App 8, 269 Wis. 2d 409, 675 N.W.2d 242, 02-3163.



196.371 Rate-making principles for electric generation facilities.

196.371  Rate-making principles for electric generation facilities.

196.371(1)(1)  Definition. In this section, "certificate" means a certificate issued under s. 196.49 (3) or 196.491 (3).

196.371(2) (2) Application. A public utility that proposes to purchase an electric generating facility or that applies for a certificate for the construction of an electric generating facility may apply to the commission for an order specifying in advance the rate-making principles that the commission shall apply to the public utility's recovery of the capital costs of the facility, including the purchase price and any necessary modifications or improvements to the facility at the time of the purchase, in future rate-making proceedings. In applying for an order under this section, a public utility shall describe the public utility's proposal for the recovery of such costs, including all of the following:

196.371(2)(a) (a) The economic useful life of the facility.

196.371(2)(b) (b) The proposed return on equity and rate of return for the facility.

196.371(2)(c) (c) The proposed financing mechanisms for the facility.

196.371(2)(d) (d) The proposed method for determining the costs that may be recovered in rates.

196.371(2)(e) (e) Any other proposals or information regarding the recovery of the costs that the public utility determines are necessary for providing certainty to the public utility, investors, and ratepayers in future rate-making proceedings.

196.371(2)(f) (f) Any other information specified by the commission.

196.371(3) (3) Procedure.

196.371(3)(a)(a) The commission shall conduct a hearing on an application for an order under this section. The commission may hold the hearing in conjunction with a hearing, if any, on the application for the certificate or the commission may hold a separate hearing on the application for the order. If the public utility has applied for a certificate for the facility, the commission shall determine whether to deny an application for an order or to issue an order no later than the date that the commission takes final action on the application for the certificate. If the public utility has not applied for a certificate, the commission shall determine whether to deny an application for an order or to issue an order no later than 180 days after the commission determines that the application for the order is complete using the method and deadlines specified under s. 196.491 (3) (a) 2. The commission may issue an order if the commission determines that the order will provide a sufficient degree of certainty to the public utility, investors, and ratepayers with respect to future recovery of the facility's capital costs and that the order is otherwise in the public interest.

196.371(3)(am) (am) The commission shall specify in an order under this section a deadline at least 60 days after the date of issuance of the order for the public utility to notify the commission in writing about whether the public utility accepts or waives acceptance of the order. If the public utility does not make the notification by the deadline specified in the order, the public utility is considered to have waived acceptance of the order.

196.371(3)(b) (b) If the public utility accepts the order, then, in all future rate-making proceedings regarding the public utility, the order shall be binding on the commission in its treatment of the recovery of the capital costs of the facility that is subject to the order and the commission may not consider the order or the effects of the order in its treatment of the recovery of any other cost of the public utility.

196.371(3)(bm) (bm) If the public utility waives or is considered to have waived acceptance of the order, the commission shall withdraw the order and consider the capital costs of the facility in all future rate-making proceedings in the same manner as the commission considers capital costs for which no order has been issued under this section.

196.371(3)(c) (c) The commission may not require a public utility to apply for or accept an order under this section.

196.371(4) (4) Rules. The commission shall promulgate rules for administering this section, including rules specifying the information that must be included in an application for an order under this section.

196.371 History History: 2005 a. 7.



196.372 Railroad telecommunications service.

196.372  Railroad telecommunications service. If the commission receives a complaint that telecommunications service with any railroad, as defined under s. 195.02, is inadequate or in any respect unreasonably or unjustly discriminatory or that the service is unavailable, the commission shall investigate the same. If upon investigation the commission finds that any telecommunications service is inadequate or unreasonably or unjustly discriminatory or that the service is unavailable, it shall determine and by order fix a reasonable regulation, practice or service to be installed, imposed and observed and followed in the future.

196.372 History History: 1977 c. 29 s. 1340; Stats. 1977 s. 196.627; 1983 a. 53 s. 83; Stats. 1983 s. 196.374; 1983 a. 192; Stats. 1983 s. 196.372; 1985 a. 297 s. 76.



196.373 Water heater thermostat settings.

196.373  Water heater thermostat settings.

196.373(1) (1) In this section:

196.373(1)(a) (a) "Periodic customer billing" means a demand for payment of utility services by a public utility to a residential utility consumer on a monthly or other regular basis.

196.373(1)(b) (b) "Residential utility consumer" means any individual who lives in a dwelling which is located in this state and which is furnished with a utility service by a public utility. "Residential utility consumer" includes, but is not limited to, an individual engaged in farming as defined under s. 102.04 (3).

196.373(2) (2) At least annually every public utility furnishing gas or electricity shall include in its periodic customer billing a statement recommending that water heater thermostats be set no higher than 125 degrees Fahrenheit in order to prevent severe burns and unnecessary energy consumption.

196.373 History History: 1987 a. 102.



196.374 Energy efficiency and renewable resource programs.

196.374  Energy efficiency and renewable resource programs.

196.374(1)(1)  Definitions. In this section:

196.374(1)(a) (a) "Agricultural producer" means a person engaged in an agricultural activity, as defined in s. 101.10 (1) (a).

196.374(1)(b) (b) "Commitment to community program" means an energy efficiency or load management program by or on behalf of a municipal utility or retail electric cooperative.

196.374(1)(c) (c) "Customer application of renewable resources" means the generation of energy from renewable resources that takes place on the premises of a customer of an energy utility or municipal utility or a member of a retail electric cooperative.

196.374(1)(d) (d) "Energy efficiency program" means a program for reducing the usage or increasing the efficiency of the usage of energy by a customer or member of an energy utility, municipal utility, or retail electric cooperative. "Energy efficiency program" does not include load management.

196.374(1)(e) (e) "Energy utility" means an investor-owned electric or natural gas public utility.

196.374(1)(em) (em) "Large energy customer" means a customer of an energy utility that owns or operates a facility in the energy utility's service area that has an energy demand of at least 1,000 kilowatts of electricity per month or of at least 10,000 decatherms of natural gas per month and that, in a month, is billed at least $60,000 for electric service, natural gas service, or both, for all of the facilities of the customer within the energy utility's service territory.

196.374(1)(f) (f) "Load management program" means a program to allow an energy utility, municipal utility, wholesale electric cooperative, as defined in s. 16.957 (1) (v), retail electric cooperative, or municipal electric company, as defined in s. 66.0825 (3) (d), to control or manage daily or seasonal customer demand associated with equipment or devices used by customers or members.

196.374(1)(g) (g) "Local unit of government" has the meaning given in s. 23.24 (4) (a) 1.

196.374(1)(h) (h) "Municipal utility" has the meaning given in s. 16.957 (1) (q).

196.374(1)(i) (i) "Ordered program" means an energy efficiency or renewable resource program that an energy utility commenced on or after January 1, 2001, under a commission order issued on or after January 1, 2001, and in effect before July 1, 2007.

196.374(1)(j) (j) "Renewable resource" means a resource that derives energy from any source other than coal, petroleum products, nuclear power or, except as used in a fuel cell, natural gas. "Renewable resource" includes resources deriving energy from any of the following:

196.374(1)(j)1. 1. Solar energy.

196.374(1)(j)2. 2. Wind power.

196.374(1)(j)3. 3. Water power.

196.374(1)(j)4. 4. Biomass.

196.374(1)(j)5. 5. Geothermal technology.

196.374(1)(j)6. 6. Tidal or wave action.

196.374(1)(j)7. 7. Fuel cell technology that uses, as determined by the commission, a renewable fuel.

196.374(1)(k) (k) "Renewable resource program" means a program for encouraging the development or use of customer applications of renewable resources, including educating customers or members about renewable resources, encouraging customers or members to use renewable resources, and encouraging the transfer of new or emerging technologies from research, development, and demonstration to commercial implementation.

196.374(1)(L) (L) "Retail electric cooperative" has the meaning given in s. 16.957 (1) (t).

196.374(1)(n) (n) "Wholesale supplier" has the meaning given in s. 16.957 (1) (w).

196.374(1)(o) (o) "Wholesale supply percentage" has the meaning given in s. 16.957 (1) (x).

196.374(2) (2) Energy efficiency and renewable resource programs.

196.374(2)(a)(a) Statewide programs.

196.374(2)(a)1.1. The energy utilities in this state shall collectively establish and fund statewide energy efficiency and renewable resource programs. The energy utilities shall contract, on the basis of competitive bids, with one or more persons to develop and administer the programs. The utilities may not execute a contract under this subdivision unless the commission has approved the contract. The commission shall require each energy utility to spend the amount required under sub. (3) (b) 2. to fund statewide energy efficiency and renewable resource programs.

196.374(2)(a)2. 2. The purpose of the programs under this paragraph shall be to help achieve environmentally sound and adequate energy supplies at reasonable cost, consistent with the commission's responsibilities under s. 196.025 (1) (ar) and the utilities' obligations under this chapter. The programs shall include, at a minimum, all of the following:

196.374(2)(a)2.a. a. Components to address the energy needs of residential, commercial, agricultural, institutional, and industrial energy users and local units of government.

196.374(2)(a)2.b. b. Components to reduce the energy costs incurred by local units of government and agricultural producers, by increasing the efficiency of energy use by local units of government and agricultural producers. The commission shall ensure that not less than 10 percent of the moneys utilities are required to spend under subd. 1. or sub. (3) (b) 2. is spent annually on programs under this subdivision except that, if the commission determines that the full amount cannot be spent on cost-effective programs for local units of government and agricultural producers, the commission shall ensure that any surplus funds be spent on programs to serve commercial, institutional, and industrial customers. A local unit of government that receives assistance under this subd. 2. b. shall apply all costs savings realized from the assistance to reducing the property tax levy.

196.374(2)(a)2.c. c. Initiatives and market strategies that address the needs of individuals or businesses facing the most significant barriers to creation of or participation in markets for energy efficient products that the individual or business manufactures or sells or energy efficiency services that the individual or business provides.

196.374(2)(a)2.d. d. Initiatives for research and development regarding the environmental and economic impacts of energy use in this state.

196.374(2)(a)2.e. e. Components to implement energy efficiency or renewable energy measures in facilities of manufacturing businesses in this state that are consistent with the implementation of energy efficiency or renewable energy measures in manufacturing facilities to enhance their competitiveness, the retooling of existing facilities to manufacture products that support the green economy, the expansion or establishment of domestic clean energy manufacturing operations, and creating or retaining jobs for workers engaged in such activities.

196.374(2)(a)3. 3. The commission may not require an energy utility to administer or fund any energy efficiency or renewable resource program that is in addition to the programs required under subd. 1. and any ordered program of the utility. This subdivision does not limit the authority of the commission to enforce an energy utility's obligations under s. 196.378.

196.374(2)(b) (b) Utility-administered programs.

196.374(2)(b)1.1. An energy utility may, with commission approval, administer or fund one or more energy efficiency programs that is limited to, as determined by the commission, large commercial, industrial, institutional, or agricultural customers in its service territory. An energy utility shall pay for a program under this subdivision with a portion of the amount required under sub. (3) (b) 2., as approved by the commission. The commission may not order an energy utility to administer or fund a program under this subdivision.

196.374(2)(b)2. 2. An energy utility may, with commission approval, administer or fund an energy efficiency or renewable resource program that is in addition to the programs required under par. (a) or authorized under subd. 1. The commission may not order an energy utility to administer or fund a program under this subdivision.

196.374(2)(b)3. 3. An energy utility that administers or funds a program under subd. 1. or 2. or an ordered program may request, and the commission may approve, to modify or discontinue, in whole or in part, the ordered program. An energy utility may request the establishment, modification, or discontinuation of a program under subd. 1. or 2. at any time and shall request the modification or discontinuation of an ordered program as part of a proceeding under sub. (3) (b) 1.

196.374(2)(c) (c) Large energy customer programs. A customer of an energy utility may, with commission approval, administer and fund its own energy efficiency programs if the customer satisfies the definition of a large energy customer for any month in the 12 months preceding the date of the customer's request for approval. A customer may request commission approval at any time. A customer that funds a program under this paragraph may deduct the amount of the funding from the amount the energy utility may collect from the customer under sub. (5) (b). If the customer deducts the amount of the funding from the amount the energy utility may collect from the customer under sub. (5) (b), the energy utility shall credit the amount of the funding against the amount the energy utility is required to spend under sub. (3) (b) 2.

196.374(3) (3) Commission duties.

196.374(3)(a)(a) In general. The commission shall have oversight of programs under sub. (2). The commission shall maximize coordination of program delivery, including coordination between programs under subs. (2) (a) 1., (b) 1. and 2., and (c) and (7), ordered programs, low-income weatherization programs under s. 16.957, renewable resource programs under s. 196.378, and other energy efficiency or renewable resource programs. The commission shall cooperate with the department of natural resources to ensure coordination of energy efficiency and renewable resource programs with air quality programs and to maximize and document the air quality improvement benefits that can be realized from energy efficiency and renewable resource programs.

196.374(3)(b) (b) Programs and funding.

196.374(3)(b)1.1. At least every 4 years, after notice and opportunity to be heard, the commission shall, by order, evaluate the energy efficiency and renewable resource programs under sub. (2) (a) 1., (b) 1. and 2., and (c) and ordered programs and set or revise goals, priorities, and measurable targets for the programs. The commission shall give priority to programs that moderate the growth in electric and natural gas demand and usage, facilitate markets and assist market providers to achieve higher levels of energy efficiency, promote energy reliability and adequacy, avoid adverse environmental impacts from the use of energy, and promote rural economic development.

196.374(3)(b)2. 2. The commission shall require each energy utility to spend 1.2 percent of its annual operating revenues to fund the utility's programs under sub. (2) (b) 1., the utility's ordered programs, the utility's share of the statewide energy efficiency and renewable resource programs under sub. (2) (a) 1., and the utility's share, as determined by the commission under subd. 4., of the costs incurred by the commission in administering this section.

196.374(3)(b)4. 4. In each fiscal year, the commission shall collect from the persons with whom energy utilities contract under sub. (2) (a) 1. an amount equal to the costs incurred by the commission in administering this section.

196.374(3)(c) (c) Reviews and approvals. The commission shall do all of the following:

196.374(3)(c)1. 1. Review and approve contracts under sub. (2) (a) 1. between the energy utilities and program administrators.

196.374(3)(c)2. 2. Review requests under sub. (2) (b). The commission may condition its approval of a request under sub. (2) (b) as necessary to protect the public interest. The commission shall approve a request under sub. (2) (b) 1. or 2. if the commission determines that a proposed energy efficiency or renewable resource program is in the public interest and satisfies all of the following:

196.374(3)(c)2.a. a. The program has specific savings targets and performance goals approved by the commission.

196.374(3)(c)2.b. b. The program is subject to independent evaluation by the commission.

196.374(3)(d) (d) Audits. Annually, the commission shall contract with one or more independent auditors to prepare a financial and performance audit of the programs specified in par. (b) 1. The purpose of the performance audit shall be to evaluate the programs and measure the performance of the programs against the goals and targets set by the commission under par. (b) 1. The person or persons with whom the energy utilities contract for program administration under sub. (2) (a) 1. shall pay the costs of the audits from the amounts paid under the contracts under sub. (2) (a) 1.

196.374(3)(e) (e) Reports. Annually, the commission shall prepare and post on the commission's Internet site a report and submit a summary of not more than 2 pages to the legislature under s. 13.172 (2). The reports shall describe each of the following:

196.374(3)(e)1. 1. The expenses of the commission, utilities, and program administrators contracted under sub. (2) (a) 1. in administering or participating in the programs under sub. (2) (a) 1.

196.374(3)(e)2. 2. The effectiveness of the programs specified in par. (b) 1. and sub. (7) in reducing demand for electricity and increasing the use of renewable resources owned by customers or members.

196.374(3)(e)3. 3. The results of audits under par. (d).

196.374(3)(e)4. 4. Any other information required by the commission.

196.374(3)(f) (f) Rules. The commission shall promulgate rules to establish all of the following:

196.374(3)(f)1. 1. Procedures for energy utilities to collectively contract with program administrators for administration of statewide programs under sub. (2) (a) 1. and to receive contributions from municipal utilities and retail electric cooperatives under sub. (7) (b) 2.

196.374(3)(f)2. 2. Procedures and criteria for commission review and approval of contracts for administration of statewide programs under sub. (2) (a) 1., including criteria for the selection of program administrators under sub. (2) (a) 1.

196.374(3)(f)3. 3. Procedures and criteria for commission review and approval of utility-administered programs under sub. (2) (b) 1. and 2., customer programs under sub. (2) (c), and requests under sub. (2) (b) 3.

196.374(3)(f)4. 4. Minimum requirements for energy efficiency and renewable resource programs under sub. (2) (a) 1. and customer energy efficiency programs under sub. (2) (c).

196.374(4) (4) Discrimination prohibited; competition.

196.374(4)(a)(a) In implementing programs under sub. (2) (a) 1., including the awarding of grants or contracts, a person who contracts with the utilities under sub. (2) (a) 1., or a person who subcontracts with such a person:

196.374(4)(a)1. 1. May not discriminate against an energy utility or its affiliate or a wholesale supplier or its affiliate solely on the basis of its status as an energy utility or its affiliate or wholesale supplier or its affiliate.

196.374(4)(a)2. 2. Shall provide services to utility customers on a nondiscriminatory basis and subject to a customer's choice.

196.374(4)(b) (b) An energy utility that provides financing under an energy efficiency program under sub. (2) (b) 1. or 2. for installation, by a customer, of energy efficiency or renewable resource processes, equipment, or appliances, or an affiliate of such a utility, may not sell to or install for the customer those processes, equipment, appliances, or related materials. The customer shall acquire the installation of the processes, equipment, appliances, or related materials from an independent contractor of the customer's choice.

196.374(5) (5) Cost recovery.

196.374(5)(a)(a) Rate-making orders. The commission shall ensure in rate-making orders that an energy utility recovers from its ratepayers the amounts the energy utility spends for programs under sub. (2) (a) 1.

196.374(5)(b) (b) Large energy customers.

196.374(5)(b)1.1. Except as provided in sub. (2) (c) and par. (bm) 2., if the commission has determined that a customer of an energy utility is a large energy customer under 2005 Wisconsin Act 141, section 102 (8) (b), then, each month, the energy utility shall collect from the customer, for recovery of amounts under par. (a), the amount determined by the commission under 2005 Wisconsin Act 141, section 102 (8) (c).

196.374(5)(b)2. 2. A customer of an energy utility that the commission has not determined is a large energy customer under 2005 Wisconsin Act 141, section 102 (8) (b), may petition the commission for a determination that the customer is a large energy customer. The commission shall determine that a petitioner is a large energy customer if the petitioner satisfies the definition of large energy customer for any month in the 12 months preceding the date of the petition. If the commission makes such a determination, the commission shall also determine the amount that the energy utility may collect from the customer each month for recovery of the amounts under par. (a). The commission shall determine an amount that ensures that the amount collected from the customer is similar to the amounts collected from other customers that have a similar level of energy costs as the customer. Except as provided in sub. (2) (c) and par. (bm) 2., each month, the energy utility shall collect from the customer, for recovery of amounts under par. (a), the amount determined by the commission under this subdivision.

196.374(5)(bm) (bm) Allocation proposal.

196.374(5)(bm)1.1. The commission shall commence a proceeding for creating a proposal for allocating within different classes of customers an equitable distribution of the recovery of the amounts under par. (a) by all energy utilities. The purpose of the allocation is to ensure that customers of an energy utility within a particular class are treated equitably with respect to customers of other energy utilities within the same class. No later than December 31, 2008, the commission shall submit the proposal to the governor and chief clerk of each house of the legislature for distribution to the appropriate standing committees of the legislature under s. 13.172 (3).

196.374(5)(bm)2. 2. If, by July 1, 2009, legislation based on the proposal under subd. 1. has not been enacted, the commission shall, beginning on July 1, 2009, annually increase the amount that an energy utility may recover from a large energy customer each month under par. (b) only by a percentage that is the lesser of the following:

196.374(5)(bm)2.a. a. The percentage increase in the energy utility's operating revenues during the preceding year.

196.374(5)(bm)2.b. b. The percentage increase in the consumer price index for all urban consumers, U.S. city average, as determined by the U.S. department of labor, during the preceding year.

196.374(5)(bm)3. 3. Until the proposal under subd. 1. takes effect, the commission may not include the revenues received from a large energy customer in the calculation of operating revenues for purposes of sub. (3) (b) 2. for an energy utility that in 2005 did not collect revenues from its customers under s. 196.374 (3), 2003 stats.

196.374(5)(c) (c) Accounting. The commission may prescribe the accounting treatment of energy utility expenditures required under this section, including the use of any escrow accounting.

196.374(5)(d) (d) Equitable contributions. Subject to pars. (b) and (bm) 2., the commission shall ensure that the cost of energy efficiency and renewable resource programs is equitably divided among customer classes so that similarly situated ratepayers contribute equivalent amounts for the programs.

196.374(5m) (5m) Benefit and grant opportunities.

196.374(5m)(a)(a) The commission shall ensure that, on an annual basis, each customer class of an energy utility has the opportunity to receive grants and benefits under energy efficiency programs in an amount equal to the amount that is recovered from the customer class under sub. (5) (a). Biennially, the commission shall submit a report to the governor, and the chief clerk of each house of the legislature for distribution to the legislature under s. 13.172 (2), that summarizes the total amount recovered from each customer class and the total amount of grants made to, and benefits received by, each customer class.

196.374(5m)(b) (b) The commission shall ensure that customers throughout the state have an equivalent opportunity to receive the benefits of the programs under sub. (2) (a) 1. and (b) 1. The commission shall ensure that statewide programs are designed to ensure that retail customers in areas not served by programs under sub. (2) (b) 1. receive equivalent opportunities as those in areas served by programs under sub. (2) (b) 1.

196.374(6) (6) Annual statements. Annually, the commission shall prepare a statement that describes the programs under sub. (2) (a) 1., (b) 1. and 2., and (c), and ordered programs, administered or funded by the energy utility and presents cost and benefit information for those programs. An energy utility shall provide each of its customers with a copy of the statement.

196.374(7) (7) Municipal utilities and retail electric cooperatives.

196.374(7)(a)(a) Requirement to charge fees.

196.374(7)(a)1.1. Each retail electric cooperative and municipal utility shall charge a monthly fee to each customer or member in an amount that is sufficient for the retail electric cooperative or municipal utility to collect an annual average of $8 per meter. A retail electric cooperative or municipal utility may determine the amount that a particular class of customers or members is required to pay under this subdivision and may charge different fees to different classes of customers or members.

196.374(7)(a)2. 2. Notwithstanding subd. 1., in any month, the monthly fee under subd. 1. may not exceed 1.5 percent of the total of every other charge for which the member or customer is billed for that month or $375 per month, whichever is less.

196.374(7)(b) (b) Commitment to community programs.

196.374(7)(b)1.1. Except as provided in subd. 2., each retail electric cooperative and municipal utility shall spend the fees that it charges under par. (a) on commitment to community programs. The purpose of the programs under this paragraph shall be to help achieve environmentally sound and adequate energy supplies at reasonable cost.

196.374(7)(b)2. 2. No later than October 1, 2007, and no later than every 3rd year after that date, each municipal utility or retail electric cooperative shall notify the commission whether it has elected to contribute the fees that it charges under par. (a) to statewide programs established under sub. (2) (a) 1. in each year of the 3-year period for which it has made the election. If a municipal utility or retail electric cooperative elects to contribute to the statewide programs established under sub. (2) (a) 1., the utility or cooperative shall contribute the fees that it collects under par. (a) to the payment of contracts under sub. (2) (a) 1. for administration of the statewide programs, as specified in the rules under sub. (3) (f) 1., in each year of the 3-year period for which the utility or cooperative has made the election.

196.374(7)(c) (c) Wholesale supplier credit. If a wholesale supplier has established an energy efficiency or load management program, a municipal utility or retail electric cooperative that is a customer or member of the wholesale supplier may include an amount equal to the product of the municipal utility's or retail electric cooperative's wholesale supply percentage and the amount that the wholesale supplier has spent on energy efficiency or load management programs in a year in calculating the amount that the municipal utility or retail electric cooperative has spent on commitment to community programs under par. (b).

196.374(7)(d) (d) Joint programs. Municipal utilities or retail electric cooperatives may establish joint commitment to community programs, except that each municipal utility or retail electric cooperative that participates in a joint program shall comply with the spending requirements under par. (b).

196.374(7)(e) (e) Reports.

196.374(7)(e)1.1. Annually, each municipal utility and retail electric cooperative that spends the fee that it charges under par. (a) for commitment to community programs under par. (b) shall provide for an independent audit of its programs and submit a report to the commission that describes all of the following:

196.374(7)(e)1.a. a. An accounting of fees charged to customers or members under par. (a) in the year and expenditures on commitment to community programs under par. (b), including any amounts included in the municipal utility's or retail electric cooperative's calculations under par. (c).

196.374(7)(e)1.b. b. A description of commitment to community programs established by the municipal utility or retail electric cooperative in the year.

196.374(7)(e)1.c. c. The effectiveness of the commitment to community programs in reducing demand for electricity by customers or members.

196.374(7)(e)1.d. d. The results of audits under this subdivision.

196.374(7)(e)2. 2. The commission shall require that municipal utilities and retail electric cooperatives file reports under subd. 1. electronically, in a format that allows for tabulation, comparison, and other analysis of the reports.

196.374(7)(e)3. 3. The commission shall maintain reports filed under subd. 1. for at least 6 years.

196.374(8) (8) Compliance. An energy utility that spends the full amount required under sub. (3) (b) 2. in any year is considered to have satisfied its requirements under this section for that year.

196.374 History History: 1983 a. 27; 1999 a. 9; 2001 a. 30; 2005 a. 141; 2007 a. 17, 20; 2009 a. 180, 276, 332; 2011 a. 32.



196.375 Adequate service; reasonable rates.

196.375  Adequate service; reasonable rates. Upon complaint by any party affected, setting forth that any grantee of a permit to develop hydraulic power and generate hydroelectric energy for sale or service to the public is not furnishing consumers of this state with adequate service at a reasonable rate as a result of sales of the energy outside of the state, the commission may declare any or all contracts entered into by the grantee for the sales null and void insofar as the contracts interfere with the service or rate. The commission may not make a declaration under this section except after a hearing and investigation and a recorded finding that convenience and necessity require the sale of a specified part or all such energy within this state.

196.375 History History: 1983 a. 53.



196.377 Renewable energy sources.

196.377  Renewable energy sources.

196.377(1) (1)  Promotion of renewable energy systems. The commission shall encourage public utilities to develop and demonstrate electric generating technologies that utilize renewable sources of energy, including new, innovative or experimental technologies. The commission may ensure that a public utility fully recovers the cost of developing, constructing and operating such demonstrations through rates charged to customers of the utility.

196.377(2) (2) Eastern Wisconsin utilities.

196.377(2)(a)(a) In this subsection:

196.377(2)(a)1. 1. "Eastern Wisconsin utility" means a public utility, other than a municipal utility that, on May 12, 1998, provided retail electric service to customers in the geographic area of the state that was served by the reliability council on that date.

196.377(2)(a)2. 2. "Municipality" means a city, town or village.

196.377(2)(a)3. 3. "Municipal utility" means a public utility that is a municipality or that is wholly owned or operated by a municipality.

196.377(2)(a)4. 4. "Reliability council" means the Mid-America Interconnected Network, Inc., reliability council of the North American Electric Reliability Council.

196.377(2)(b) (b) Except as provided in par. (d), no later than December 31, 2000, each eastern Wisconsin utility shall construct or procure, on a competitive basis, the construction of an aggregate total of 50 megawatts of new electric capacity in this state that is, to the satisfaction of the commission, generated from renewable energy sources. Each eastern Wisconsin utility shall construct or procure the construction of a share of the aggregate total required under this paragraph that corresponds to the utility's share, as determined by the commission, of the aggregate demand for electricity that is supplied by the utilities in this state.

196.377(2)(c) (c) An eastern Wisconsin utility may procure the construction required under par. (a) by issuing requests for proposals no later than September 30, 1998.

196.377(2)(d) (d) The commission may allow an eastern Wisconsin utility to comply with the requirements under par. (b) by a date that is later than December 31, 2000, if the commission determines that the later date is necessary due to circumstances beyond the utility's control.

196.377(2)(e) (e) Any new electric capacity that is generated from a wind power project for which an eastern Wisconsin utility has received a proposal before May 12, 1998, may be counted in determining whether the utility has satisfied the requirements under par. (b).

196.377(2)(f) (f) The commission shall allow an eastern Wisconsin utility to recover in its retail electric rates any costs that are prudently incurred by the utility in complying with the requirements under par. (b).

196.377 History History: 1993 a. 418; 1997 a. 204.



196.378 Renewable resources.

196.378  Renewable resources.

196.378(1)(1)  Definitions. In this section:

196.378(1)(ag) (ag) "Baseline renewable percentage" means the average of an energy provider's renewable energy percentage for 2001, 2002, and 2003.

196.378(1)(am) (am) "Biomass cofired facility" means a renewable facility in which biomass and conventional resources are fired together.

196.378(1)(ar) (ar) "Biomass" means a resource that derives energy from wood or plant material or residue, biological waste, crops grown for use as a resource or landfill gases. "Biomass" does not include garbage, as defined in s. 289.01 (9), or nonvegetation-based industrial, commercial or household waste, except that "biomass" includes refuse-derived fuel used for a renewable facility that was in service before January 1, 1998.

196.378(1)(b) (b) "Conventional resource" means a resource that derives energy from coal, oil, nuclear power or natural gas, except for natural gas used in a fuel cell.

196.378(1)(c) (c) "Electric provider" means an electric utility or retail electric cooperative.

196.378(1)(d) (d) "Electric utility" means a public utility that sells electricity at retail. For purposes of this paragraph, a public utility is not considered to sell electricity at retail solely on the basis of its ownership or operation of a retail electric distribution system.

196.378(1)(dm) (dm) "Large hydroelectric facility" means an electric generating facility with a capacity of 60 megawatts or more that derives electricity from hydroelectric power.

196.378(1)(fg) (fg) "Renewable energy" means electricity derived from a renewable resource.

196.378(1)(fm) (fm) "Renewable energy percentage" means, with respect to an electric provider for a particular year, the percentage that results from dividing the sum of the megawatt hours represented by the following by the total amount of electricity that the electric provider sold to retail customers or members in that year:

196.378(1)(fm)1. 1. The renewable resource credits created from the electric provider's total renewable energy in that year.

196.378(1)(fm)2. 2. Any renewable resource credits in addition to the renewable resource credits specified in subd. 1. that the electric provider elects to use in that year.

196.378(1)(fr) (fr) "Renewable energy supplier" means a person from whom an electric provider purchases renewable energy at wholesale.

196.378(1)(g) (g) "Renewable facility" means an installed and operational electric generating facility, located in or outside this state, that generates renewable energy.

196.378(1)(h) (h) "Renewable resource" means any of the following:

196.378(1)(h)1. 1. A resource that derives electricity from any of the following:

196.378(1)(h)1.a. a. A fuel cell that uses, as determined by the commission, a renewable fuel.

196.378(1)(h)1.b. b. Tidal or wave action.

196.378(1)(h)1.c. c. Solar thermal electric or photovoltaic energy.

196.378(1)(h)1.d. d. Wind power.

196.378(1)(h)1.e. e. Geothermal technology.

196.378(1)(h)1.g. g. Biomass.

196.378(1)(h)1.h. h. Synthetic gas created by the plasma gasification of waste.

196.378(1)(h)1.i. i. Densified fuel pellets made from waste material that does not include garbage, as defined in s. 289.01 (9), and that contains no more than 30 percent fixed carbon.

196.378(1)(h)1.j. j. Fuel produced by pyrolysis of organic or waste material.

196.378(1)(h)1m. 1m. A resource with a capacity of less than 60 megawatts that derives electricity from hydroelectric power.

Effective date text 1m. A resource that derives electricity from hydroelectric power.

196.378(1)(h)2. 2. Any other resource, except a conventional resource, that the commission designates as a renewable resource in rules promulgated under sub. (4).

196.378(1)(i) (i) "Renewable resource credit" means a credit calculated in accordance with rules promulgated under sub. (3) (a) 1., 1m., and 2.

196.378(1)(j) (j) "Resource" means a source of energy used to generate electric power.

196.378(1)(k) (k) "Retail electric cooperative" means a cooperative association organized under ch. 185 that sells electricity at retail to its members only. For purposes of this paragraph, a cooperative association is not considered to sell electricity at retail solely on the basis of its ownership or operation of a retail electric distribution system.

196.378(1)(m) (m) "Small hydroelectric facility" means an electric generating facility with a capacity of less than 60 megawatts that derives electricity from hydroelectric power.

196.378(1)(o) (o) "Total renewable energy" means the total amount of renewable energy that the electric provider sold to its customers or members in a year. "Total renewable energy" does not include any energy that is used to comply with the renewable energy requirements of another state. "Total renewable energy" includes all of the following:

196.378(1)(o)1. 1. Renewable energy supplied by a renewable facility owned or operated by an affiliated interest or wholesale supplier of an electric provider and allocated to the electric provider under an agreement between the electric provider and the affiliated interest or wholesale supplier.

196.378(1)(o)2. 2. Renewable energy purchased by an affiliated interest or wholesale supplier of an electric provider from a renewable facility that is not owned or operated by the affiliated interest or wholesale supplier, which renewable energy is allocated to the electric provider under an agreement between the electric provider and the affiliated interest or wholesale supplier.

196.378(1)(p) (p) "Wholesale supplier" has the meaning given in s. 16.957 (1) (w).

196.378(2) (2) Renewable resource energy.

196.378(2)(a)(a)

196.378(2)(a)1.1. No later than June 1, 2016, the commission shall prepare a report stating whether, by December 31, 2015, the state has met a goal of 10 percent of all electric energy consumed in the state being renewable energy. If the goal has not been achieved, the report shall indicate why the goal was not achieved and how it may be achieved, and the commission shall prepare similar reports biennially thereafter until the goal is achieved. The commission shall submit reports under this subdivision to the governor and chief clerk of each house of the legislature for distribution to the legislature under s. 13.172 (2).

196.378(2)(a)2. 2. Except as provided in pars. (e), (f), and (g):

196.378(2)(a)2.a. a. For the years 2006, 2007, 2008, and 2009, each electric provider may not decrease its renewable energy percentage below the electric provider's baseline renewable percentage.

196.378(2)(a)2.b. b. For the year 2010, each electric provider shall increase its renewable energy percentage so that it is at least 2 percentage points above the electric provider's baseline renewable percentage.

196.378(2)(a)2.c. c. For the years 2011, 2012, 2013, and 2014, each electric provider may not decrease its renewable energy percentage below the electric provider's renewable energy percentage required under subd. 2. b.

196.378(2)(a)2.d. d. For the year 2015, each electric provider shall increase its renewable energy percentage so that it is at least 6 percentage points above the electric provider's baseline renewable percentage.

196.378(2)(a)2.e. e. For each year after 2015, each electric provider may not decrease its renewable energy percentage below the electric provider's renewable energy percentage required under subd. 2. d.

196.378(2)(b) (b) For purposes of determining compliance with par. (a):

196.378(2)(b)1. 1. The total amount of electricity that an electric provider sold to retail customers or members in a year shall be calculated on the basis of an average of the electric provider's retail electric sales in this state during the prior 3 years.

196.378(2)(b)1m. 1m. The amount of electricity derived from hydroelectric renewable resources that an electric provider may count toward satisfying the requirements of par. (a) 2. shall be all electricity provided by hydroelectric power that the electric provider purchased in the reporting year plus all of the following:

196.378(2)(b)1m.a. a. The average of the amounts of hydroelectric power generated by facilities owned or operated by the electric provider for 2001, 2002, and 2003, adjusted to reflect the permanent removal from service of any of those facilities and adjusted to reflect any capacity increases from improvements made to those facilities on or after January 1, 2004.

196.378(2)(b)1m.b. b. The amount of hydroelectric power generated in the reporting year by facilities owned or operated by the electric provider that are initially placed in service on or after January 1, 2004.

Effective date text 1m. The amount of electricity derived from small hydroelectric facilities that an electric provider may count toward satisfying the requirements of par. (a) 2. shall be all electricity provided by such facilities that the electric provider purchased in the reporting year plus all of the following:

Effective date text a. The average of the amounts of hydroelectric power generated by small hydroelectric facilities owned or operated by the electric provider for 2001, 2002, and 2003, adjusted to reflect the permanent removal from service of any of those facilities and adjusted to reflect any capacity increases from improvements made to those facilities on or after January 1, 2004.

Effective date text b. The amount of hydroelectric power generated in the reporting year by small hydroelectric facilities owned or operated by the electric provider that are initially placed in service on or after January 1, 2004.

196.378(2)(b)1o. 1o. An electric provider may count electricity derived from a large hydroelectric facility toward satisfying the requirements of par. (a) 2. only if the facility was initially placed in service on or after December 31, 2010, and, if the facility is located in Manitoba, Canada, all of the following are satisfied:

196.378(2)(b)1o.a. a. The province of Manitoba has informed the commission in writing that the interim licenses under which the Lake Winnipeg Regulation Project and the Churchill River Diversion Project were operating on December 31, 2015 have been replaced by final licenses.

196.378(2)(b)1o.b. b. The final licenses specified in subd. 1o. a. are in effect under Canadian law.

196.378(2)(b)2. 2. The amount of electricity supplied by a biomass cofired facility that may be counted toward satisfying the requirements of par. (a) shall be an amount equal to the product of the maximum amount of electricity that the facility is capable of generating and the ratio of the energy content of the biomass fuels to the energy content of both the biomass and conventional resources.

196.378(2)(b)4. 4. A wholesale supplier may sell credits that it creates and may aggregate and allocate the credits that it creates among its members or customers. A member or customer may sell credits or portions of a credit allocated to the member or customer by the wholesale supplier.

196.378(2)(b)5. 5. An electric provider that purchases renewable energy from a renewable energy supplier may use an allocated share of the renewable energy sold by the renewable energy supplier to comply with a requirement under par. (a) 2. or to create a credit under sub. (3) (a), provided that the cost of the renewable energy is included in the price the electric provider paid the renewable energy supplier.

196.378(2)(bm) (bm) Each electric provider shall annually retire renewable resource credits sufficient to satisfy the electric provider's renewable energy percentage required under par. (a) 2.

196.378(2)(c) (c) No later than April 15 annually, or another annual date specified by the commission by rule, an electric provider shall submit a report to the commission that identifies the electric provider's renewable energy percentage for the previous year and describes the electric provider's compliance with par. (a) 2. and the electric provider's implementation plans for future compliance. Reports under this paragraph may include certifications from renewable energy suppliers regarding the sources and amounts of renewable energy supplied to the electric provider. The commission may specify the documentation that is required to be included with reports submitted under this paragraph. The commission may require that electric providers submit the reports in a proceeding, initiated by the commission under this section relating to the implementation of s. 1.12, or in a proceeding for preparing a strategic energy assessment under s. 196.491 (2). No later than 90 days after the commission's receipt of an electric provider's report, the commission shall inform the electric provider whether the electric provider is in compliance with par. (a) 2.

196.378(2)(d) (d) The commission shall allow an electric utility to recover from ratepayers the cost of providing total renewable energy to its retail customers in amounts that equal or exceed the percentages specified in par. (a). Subject to any approval of the commission that is necessary, an electric utility may recover costs under this paragraph by any of the following methods:

196.378(2)(d)1. 1. Allocating the costs equally to all customers on a kilowatt-hour basis.

196.378(2)(d)2. 2. Establishing alternative price structures, including price structures under which customers pay a premium for renewable energy.

196.378(2)(d)3. 3. Any combination of the methods specified in subds. 1. and 2.

196.378(2)(e) (e) An electric provider, or a wholesale supplier for its members, may request that the commission grant a delay for complying with a deadline specified in par. (a) 2. The commission shall hold a hearing on the request and, if requested by the electric provider or wholesale supplier, treat the matter as a contested case. The commission shall grant a delay if the commission determines that the applicant has demonstrated good faith efforts to comply with the deadline and that any of the following applies:

196.378(2)(e)1. 1. Notwithstanding reasonable efforts to protect against undesirable impacts on the reliability of an electric provider's system, compliance with the deadline will have an undesirable impact on the reliability of the applicant's system.

196.378(2)(e)2. 2. Notwithstanding reasonable efforts to protect against unreasonable increases in rates of the applicant's ratepayers or members, compliance with the deadline will result in unreasonable increases in rates of the applicant's ratepayers or members, including increases that are due to the discontinuation of federal renewable energy tax credits or other federal policies intended to reduce the acquisition costs of renewable energy.

196.378(2)(e)3. 3. Notwithstanding reasonable efforts to obtain required approvals, the applicant cannot comply with the deadline because the applicant or a supplier has experienced or will experience delays in receiving required siting or permitting approvals for renewable energy projects.

196.378(2)(e)4. 4. Notwithstanding reasonable efforts to secure transmission service, the applicant cannot comply with the deadline because the applicant faces transmission constraints that interfere with the economic and reliable delivery of renewable energy to the applicant's system.

196.378(2)(f) (f) A wholesale electric cooperative for its members or a municipal electric company for its members may delay compliance with a deadline specified in par. (a) 2. for any reason specified in par. (e) 1. to 4. A wholesale electric cooperative or a municipal electric company that delays compliance with a deadline specified in par. (a) 2. shall inform the commission of the delay and the reason for the delay, and shall submit information to the commission demonstrating that, notwithstanding good faith efforts by the wholesale electric cooperative or municipal electric company and its members, the members cannot meet the deadline for the stated reason.

196.378(2)(g) (g)

196.378(2)(g)1.1. In this paragraph, "energy consumer advocacy group" means a group or organization that advocates on behalf of its members' interests regarding the cost, availability, and reliability of energy or regarding utility regulation.

196.378(2)(g)2. 2. An energy consumer advocacy group may request that the commission grant to an electric provider that serves one or more members of the group a delay for complying with a deadline specified in par. (a) 2. The commission shall hold a hearing on the request and, if requested by the energy consumer advocacy group, treat the matter as a contested case. The commission shall grant a delay if the commission determines that the utility has demonstrated good faith efforts to comply with the deadline and that any of the conditions in par. (e) 1. to 4. apply.

196.378(3) (3) Renewable resource credits.

196.378(3)(a)(a)

196.378(3)(a)1.1. Each megawatt hour of an electric provider's total renewable energy creates one renewable resource credit for the electric provider. Subject to subd. 2., an electric provider that exceeds its renewable energy percentage required under sub. (2) (a) 2. may, in the applicable year, bank any excess renewable resource credits or any portion of any excess renewable resource credit for use in a subsequent year or sell any excess renewable resource credits or any portion of any excess renewable resource credit to any other electric provider at any negotiated price. An electric provider that creates or purchases a renewable resource credit or portion may use the credit or portion, as provided under par. (c), to establish compliance with sub. (2) (a) 2. The commission shall promulgate rules that establish requirements for the creation and use of a renewable resource credit created on or after January 1, 2004, including calculating the amount of a renewable resource credit, and for the tracking of renewable resource credits by a regional renewable resource credit tracking system. The rules shall specify the manner for aggregating or allocating credits under this subdivision or sub. (2) (b) 4. or 5.

196.378(3)(a)1m. 1m. The commission shall promulgate rules that allow an electric provider or customer or member of an electric provider to create a renewable resource credit based on use in a year by the electric provider, customer, or member of solar energy, including solar water heating and direct solar applications such as solar light pipe technology; wind energy; hydroelectric energy; geothermal energy; biomass; biogas; synthetic gas created by the plasma gasification of waste; densified fuel pellets described in sub. (1) (h) 1. i.; or fuel described in sub. (1) (h) 1. j.; but only if the use displaces the electric provider's, customer's, or member's use of electricity that is derived from conventional resources, and only if the displacement is verifiable and measurable, as determined by the commission. The rules shall allow an electric provider, customer, or member to create a renewable resource credit based on 100 percent of the amount of the displacement. The rules may not allow an electric provider to create renewable resource credits under this subdivision based on renewable energy upon which renewable resource credits are created under subd. 1. The rules may also not allow an electric provider to create renewable resource credits under this subdivision based on hydroelectric energy that is not eligible for creating renewable resource credits under subd. 1.

196.378(3)(a)2. 2. The commission shall promulgate rules for calculating the amount of a renewable resource credit that is bankable from a renewable facility placed into service before January 1, 2004. The amount of a bankable renewable resource credit created on or after January 1, 2004, from such a renewable facility, except a renewable facility owned by a retail customer of an electric provider, is limited to the incremental increase in output from the renewable facility that is due to capacity improvements made on or after January 1, 2004.

196.378(3)(b) (b) The commission may promulgate rules that establish requirements and procedures for a sale under par. (a) 1.

196.378(3)(c) (c) A renewable resource credit created under s. 196.378 (3) (a), 2003 stats., may not be used after December 31, 2011. A renewable resource credit created under par. (a) 1., 1m., or 2. may not be used after the 4th year after the year in which the credit is created, except the commission may promulgate rules specifying a different period of time if the commission determines that such period is necessary for consistency with any regional renewable resource credit trading program that applies in this state.

196.378(4) (4) Renewable resource rules. The commission may promulgate rules that designate a resource, except for a conventional resource, as a renewable resource in addition to the resources specified in sub. (1) (h) 1. and 1m.

196.378(4g) (4g) Wind energy systems.

196.378(4g)(a)(a) In this subsection:

196.378(4g)(a)1. 1. "Application for approval" has the meaning given in s. 66.0401 (1e) (a).

196.378(4g)(a)2. 2. "Decommissioning" means removing wind turbines, buildings, cables, electrical components, roads, and any other facilities associated with a wind energy system that are located at the site of the wind energy system and restoring the site of the wind energy system.

196.378(4g)(a)3. 3. "Political subdivision" means a city, village, town, or county.

196.378(4g)(a)4. 4. "Wind energy system" has the meaning given in s. 66.0403 (1) (m).

196.378(4g)(b) (b) The commission shall, with the advice of the wind siting council, promulgate rules that specify the restrictions a political subdivision may impose on the installation or use of a wind energy system consistent with the conditions specified in s. 66.0401 (1m) (a) to (c). The subject matter of these rules shall include setback requirements that provide reasonable protection from any health effects, including health effects from noise and shadow flicker, associated with wind energy systems. The subject matter of these rules shall also include decommissioning and may include visual appearance, lighting, electrical connections to the power grid, setback distances, maximum audible sound levels, shadow flicker, proper means of measuring noise, interference with radio, telephone, or television signals, or other matters. A political subdivision may not place a restriction on the installation or use of a wind energy system that is more restrictive than these rules.

196.378(4g)(c) (c) In addition to the rules under par. (b), the commission shall, with the advice of the wind siting council, promulgate rules that do all of the following:

196.378(4g)(c)1. 1. Specify the information and documentation to be provided in an application for approval to demonstrate that a proposed wind energy system complies with rules promulgated under par. (b).

196.378(4g)(c)2. 2. Specify the information and documentation to be included in a political subdivision's record of decision under s. 66.0401 (4) (b).

196.378(4g)(c)3. 3. Specify the procedure a political subdivision shall follow in reviewing an application for approval under s. 66.0401 (4).

196.378(4g)(c)4. 4. Specify the requirements and procedures for a political subdivision to enforce the restrictions allowed under par. (b).

196.378(4g)(d) (d) The commission shall promulgate rules requiring the owner of a wind energy system with a nominal operating capacity of at least one megawatt to maintain proof of financial responsibility ensuring the availability of funds for decommissioning the wind energy system upon discontinuance of use of the wind energy system. The rules may require that the proof can be established by a bond, deposit, escrow account, irrevocable letter of credit, or other financial commitment specified by the commission.

196.378(4g)(e) (e) The wind siting council shall survey the peer-reviewed scientific research regarding the health impacts of wind energy systems and study state and national regulatory developments regarding the siting of wind energy systems. No later than October 1, 2014, and every 5 years thereafter, the wind siting council shall submit a report to the chief clerk of each house of the legislature, for distribution to the appropriate standing committees under s. 13.172 (3), describing the research and regulatory developments and including any recommendations of the council for legislation that is based on the research and regulatory developments.

196.378(4m) (4m) Additional renewable resources requirements.

196.378(4m)(a)(a) The commission may not impose on an electric provider any requirement that increases the electric provider's renewable energy percentage beyond that required under sub. (2) (a) 2. If an electric provider is in compliance with the requirements of sub. (2) (a) 2., the commission may not require the electric provider to undertake, administer, or fund any other renewable energy program. This paragraph does not limit the authority of the commission to enforce an electric provider's obligations under s. 196.374.

196.378(4m)(b) (b) An electric utility may, with commission approval, administer or fund a program that increases the electric utility's renewable energy percentage beyond that required under sub. (2) (a) 2. The commission may not order an electric utility to administer or fund a program under this paragraph.

196.378(4r) (4r) Reports. No later than July 1 of each even-numbered year, the commission shall submit a report to the governor and chief clerk of each house of the legislature for distribution to the legislature under s. 13.172 (2) that evaluates the impact of the requirements of this section on the rates and revenue requirements of electric providers and compares that impact with the impact that would have occurred if renewable energy practices of electric providers were subject to market forces in the absence of the requirements of this section.

196.378(5) (5) Penalty. Any person who violates sub. (2) or any renewable energy supplier who provides an electric provider with a false or misleading certification regarding the sources or amounts of renewable energy supplied at wholesale to the electric provider shall forfeit not less than $5,000 nor more than $500,000. Forfeitures under this subsection shall be enforced by action on behalf of the state by the attorney general. A court imposing a forfeiture under this subsection shall consider all of the following in determining the amount of the forfeiture:

196.378(5)(a) (a) The appropriateness of the forfeiture to the person's or wholesale supplier's volume of business.

196.378(5)(b) (b) The gravity of the violation.

196.378(5)(c) (c) Whether a violation of sub. (2) is due to circumstances beyond the violator's control.

196.378 History History: 1999 a. 9; 2001 a. 30; 2005 a. 141; 2009 a. 40, 406; 2011 a. 34, 155.



196.39 Change, amendment and rescission of orders; reopening cases.

196.39  Change, amendment and rescission of orders; reopening cases.

196.39(1)(1) The commission at any time, upon notice to the public utility and after opportunity to be heard, may rescind, alter or amend any order fixing rates, tolls, charges or schedules, or any other order made by the commission, and may reopen any case following the issuance of an order in the case, for any reason.

196.39(2) (2) An interested party may request the reopening of a case under s. 227.49.

196.39(3) (3) Any order rescinding, altering, amending or reopening a prior order shall have the same effect as an original order.

196.39(4) (4) Within 30 days after service of an order, the commission may correct an error or omission in the order related to transcription, typing or calculation without hearing if the correction does not alter the intended effect of the order.

196.39(5) (5) This section does not apply to an order issued under s. 196.371.

196.39 History History: 1983 a. 53, 144, 538; 1997 a. 204; 2005 a. 7.

196.39 Annotation The PSC cannot order a change in rates by order, without notice and hearing, on the ground that the order is only a clarification of an earlier order. Mid-Plains Telephone, Inc. v. PSC 56 Wis. 2d 780, 202 N.W.2d 907 (1973).



196.395 Test, conditional, emergency and supplemental orders; order conditions.

196.395  Test, conditional, emergency and supplemental orders; order conditions.

196.395(1) (1) The commission may issue an order calling for a test of actual results under requirements prescribed by the order, during which test period the commission may retain jurisdiction of the subject matter. The commission may issue conditional, temporary, emergency and supplemental orders. If an order is issued upon certain stated conditions, any party acting upon any part of the order shall be deemed to have accepted and waived all objections to any condition contained in the order.

196.395(2) (2) As a condition of any order, the commission may not require a public utility to lobby on a legislative issue or to take a specific position on a legislative issue.

196.395 History History: 1983 a. 53; 2011 a. 155.

196.395 Annotation Temporary and emergency rates may be appropriately and widely used by the public service commission when justified by the circumstances. Friends of the Earth v. PSC, 78 Wis. 2d 388, 254 N.W.2d 299 (1977).



196.40 Orders and determinations; time of taking effect.

196.40  Orders and determinations; time of taking effect. Every order or determination of the commission shall take effect the day after the order or determination has been filed and served by personal delivery, mail, electronic mail, or any other method that the commission determines is likely to reach the parties or their attorneys, to all parties to the proceeding in which the order or determination was made or to their attorneys, unless the commission specifies a different date upon which the order or determination shall be effective. After the effective date every order or determination shall be on its face lawful and reasonable unless a court determines otherwise under s. 227.57.

196.40 History History: 1983 a. 53; 1985 a. 182 s. 57; 2011 a. 155.



196.41 Court review.

196.41  Court review. Any order or determination of the commission may be reviewed under ch. 227.

196.41 History History: 1983 a. 53.



196.43 Injunction procedure.

196.43  Injunction procedure.

196.43(1) (1) No injunction may be issued in any proceeding for review under ch. 227 of an order of the commission, suspending or staying the order except upon application to the circuit court or presiding judge thereof, notice to the commission and any other party, and hearing. No injunction which delays or prevents an order of the commission from becoming effective may be issued in any other proceeding or action in any court unless the parties to the proceeding before the commission in which the order was made are also parties to the proceeding or action before the court.

196.43(2) (2) No injunction may be issued in any proceeding for review under ch. 227, or in any other proceeding or action, suspending or staying any order of the commission or having the effect of delaying or preventing any order of the commission from becoming effective, unless at least 2 sureties enter into an undertaking on behalf of the petitioner or plaintiff. The court or presiding judge of the court shall direct that the sum of the undertaking be enough to effect payment of any damage which the opposite party may sustain by the delay or prevention of the order of the commission from becoming effective, and to such further effect as the judge or court in its discretion directs. No order or judgment in any proceeding or action may be stayed upon appellate court review unless the petitioner or plaintiff enters into the undertaking under this subsection in addition to any undertaking required under s. 808.07.

196.43(3) (3) No injunction may be issued in any proceeding for review under ch. 227 of an order of the commission under s. 196.199 (3) (a) 2., suspending or staying the order, unless the court finds that the person seeking review of the order is likely to succeed on the merits and suffer irreparable harm without the suspension or stay and that the suspension or stay is in the public interest.

196.43 History History: Sup. Ct. Order, 67 Wis. 2d 585, 775 (1975); 1977 c. 187 s. 135; 1983 a. 53; 1997 a. 218.



196.44 Law enforcement.

196.44  Law enforcement.

196.44(1)(1)  Duty of commission. The commission shall inquire into the neglect or violation of the laws of this state by public utilities, or by their officers, agents or employees or by persons operating public utilities, and shall enforce all laws relating to public utilities, and report all violations to the attorney general.

196.44(2) (2) Duties of attorney general and district attorneys. Upon request of the commission, the attorney general or the district attorney of the proper county shall aid in any investigation, hearing or trial had under this chapter, and shall institute and prosecute all necessary actions or proceedings for the enforcement of all laws relating to public utilities or telecommunications providers, and for the punishment of all violations.

196.44(3) (3) Actions, character, venue. Any forfeiture, fine or other penalty under this chapter may be recovered as a forfeiture in a civil action brought in the name of the state in the circuit court of Dane County or in the county that would be the proper place of trial under s. 801.50.

196.44 History History: Sup. Ct. Order, 67 Wis. 2d 585, 775 (1975); 1977 c. 29 ss. 1337, 1654 (10) (c), 1656 (43); 1977 c. 272; Stats. 1977 s. 196.44; 1981 c. 390 s. 252; 1983 a. 53; 1993 a. 496; 1997 a. 218; 1999 a. 9; 2001 a. 105.



196.48 Incriminating evidence.

196.48  Incriminating evidence. No person may be excused from testifying or from producing books, accounts and papers in any proceeding based upon or growing out of any violation of chs. 195 to 197, on the ground or for the reason that the testimony or evidence may tend to incriminate or subject the person to penalty or forfeiture. A person who testifies under this section may not be:

196.48(1) (1)

196.48(1)(a)(a) Prosecuted or subjected to any penalty or forfeiture for testifying or producing evidence.

196.48(1)(b) (b) The immunity provided under par. (a) is subject to the restrictions under s. 972.085.

196.48(2) (2) Exempted from prosecution or punishment for perjury in testifying.

196.48 History History: 1977 c. 273; 1981 c. 390; 1983 a. 53; 1989 a. 122.



196.485 Transmission system requirements.

196.485  Transmission system requirements.

196.485(1) (1)  Definitions. In this section:

196.485(1)(a) (a) "Affiliated interest of a person" means any of the following:

196.485(1)(a)1. 1. Any person owning or holding directly or indirectly 5% or more of the voting securities of the person.

196.485(1)(a)2. 2. Any person in any chain of successive ownership of 5% or more of voting securities of the person.

196.485(1)(a)3. 3. Any corporation 5% or more of whose voting securities is owned by any person owning 5% or more of the voting securities of the person or by any person in any chain of successive ownership of 5% or more of the voting securities of the person.

196.485(1)(a)4. 4. Any person who is an officer or director of the person or of any corporation in any chain of successive ownership of 5% or more of the voting securities of the person.

196.485(1)(a)5. 5. Any corporation operating a servicing organization for furnishing supervisory, construction, engineering, accounting, legal or similar services to the person, which corporation has one or more officers or one or more directors in common with the person, and any other corporation which has directors in common with the person if the number of directors of the corporation is more than one-third of the total number of the person's directors.

196.485(1)(a)6. 6. Any subsidiary of the person.

196.485(1)(am) (am) "Contribute a transmission facility" means to divest a person's interest in the transmission facility and to transfer ownership of the transmission facility, and associated deferred tax reserves and deferred investment tax credits to the extent permitted by law, to another person.

196.485(1)(b) (b) "Cooperative" means a cooperative association organized under ch. 185.

196.485(1)(be) (be) "Director" means, with respect to a transmission company organized as a corporation under ch. 180, a member of the board of directors of the transmission company.

196.485(1)(bs) (bs) "Electric utility" means any of the following:

196.485(1)(bs)1. 1. A public utility that is involved in the generation, transmission, distribution or sale of electric energy.

196.485(1)(bs)2. 2. A retail or wholesale electric cooperative.

196.485(1)(c) (c) "Federal agency" means, with respect to a transmission utility that is a cooperative, the rural utilities service and, with respect to a transmission utility that is a public utility, the federal energy regulatory commission.

196.485(1)(d) (d) "Independent system operator" means an independent system operator that requires the approval of a federal agency to operate transmission facilities in this state or a region.

196.485(1)(dm) (dm) "Independent transmission owner":

196.485(1)(dm)1m. 1m. Means a person that satisfies each of the following:

196.485(1)(dm)1m.a. a. The person does not own electric generation facilities or does not sell electric generation capacity or energy in a market within the geographic area that, on December 31, 1997, was served by the Mid-America Interconnected Network, Inc., Mid-Continent Area Power Pool, East Central Area Reliability Coordination Agreement or Southwest Power Pool reliability council of the North American Electric Reliability Council.

196.485(1)(dm)1m.b. b. The person is not an affiliated interest of a person specified in subd. 1m. a.

196.485(1)(dm)2. 2. Does not include the transmission company.

196.485(1)(do) (do) "Land right" means any right in real property, including fee simple ownership or a right-of-way or easement, that has been acquired for a transmission facility that is located or intended to be located on the real property.

196.485(1)(dq) (dq) "Manager" means, with respect to a transmission company organized as a limited liability company under ch. 183, the representatives of the security holders that are elected or appointed under sub. (3m) (c).

196.485(1)(dr) (dr) "Merger enforcement policy" means the enforcement policy of the federal department of justice and the federal trade commission regarding horizontal acquisitions and mergers that are subject to 15 USC 1, 18 or 45.

196.485(1)(ds) (ds) "Midwest independent system operator" means the independent system operator the establishment of which the federal energy regulatory commission has conditionally authorized in an order issued on September 16, 1998, or the successor to such independent system operator.

196.485(1)(dt) (dt) "Nontransmission utility security holder" means a security holder that is not a transmission utility security holder.

196.485(1)(dv) (dv) "Organizational start-up date" means, with respect to a transmission company that is organized as a limited liability company under ch. 183, the date on which the articles of organization become effective under s. 183.0111 or, with respect to a transmission company that is organized as a corporation under ch. 180, the date on which the articles of incorporation become effective under s. 180.0123.

196.485(1)(e) (e) "Region" means an interstate geographic area that includes any portion of this state.

196.485(1)(em) (em) "Retail electric cooperative" means a cooperative that provides retail electric service to its members.

196.485(1)(f) (f) "Rural utilities service" means the agency in the federal department of agriculture that is the successor to the rural electrification administration.

196.485(1)(fe) (fe) "Security" means, with respect to a transmission company organized as a corporation under ch. 180, a share, as defined in s. 180.0103 (15), and, with respect to a transmission company organized as a limited liability company under ch. 183, a limited liability company interest, as defined in s. 183.0102 (11).

196.485(1)(fm) (fm) "Subsidiary" means any person, 5% or more of the securities of which are directly or indirectly owned by another person.

196.485(1)(g) (g) "Transmission area" means the area of the state that, on January 1, 1997, was served by the Mid-America Interconnected Network, Inc., reliability council of the North American Electric Reliability Council.

196.485(1)(ge) (ge) "Transmission company" means a corporation organized under ch. 180 or a limited liability company organized under ch. 183 that has as its sole purpose the planning, constructing, operating, maintaining and expanding of transmission facilities, and the providing of transmission service, to provide for an adequate and reliable transmission system that meets the needs of all users that are dependent on the transmission system and that supports effective competition in energy markets without favoring any market participant.

196.485(1)(gm) (gm) "Transmission dependent utility" means an electric utility that is not a transmission utility and that is dependent on the transmission system of another person for delivering electricity to the electric utility's customers.

196.485(1)(h) (h) "Transmission facility" means any pipe, pipeline, duct, wire, line, conduit, pole, tower, equipment or other structure used for the transmission of electric power as determined by the public service commission on the basis of factors for identifying a transmission facility that are specified in the orders of the federal energy regulatory commission under 16 USC 824d and 824e.

196.485(1)(i) (i) "Transmission utility" means a cooperative or public utility that owns a transmission facility in this state and that provides transmission service in this state.

196.485(1)(j) (j) "Transmission utility security holder" means a person that is a security holder of a transmission company, is an investor-owned transmission utility in the transmission area and has contributed its transmission facilities to the transmission company.

196.485(1)(k) (k) "Wholesale electric cooperative" means a cooperative that provides wholesale electric service to its members.

196.485(1m) (1m) Duty to provide transmission service.

196.485(1m)(a)(a) The duty of any electric utility that has contributed its transmission facilities to the transmission company to finance, construct, maintain or operate a transmission facility shall terminate on the date, as determined by the commission under sub. (2) (d), that the transmission company begins operations.

196.485(1m)(b) (b) After beginning operations, the transmission company shall, except for transmission service provided by an electric utility that has not transferred its transmission facilities to the transmission company, have the exclusive duty to provide transmission service in those areas in which transmission facilities have been contributed. The duty under this paragraph shall terminate on the date, as determined by the commission under sub. (2) (d), that the Midwest independent system operator begins operations, except that the duty shall revert to the transmission company if the transmission company withdraws from the Midwest independent system operator under sub. (3m) (b) 3. If the transmission company makes such a withdrawal, the transmission company shall assume any power or duty granted by state law before the withdrawal to the Midwest independent system operator.

196.485(1m)(c) (c) After beginning operations, the Midwest independent system operator shall, except for transmission service provided by an electric utility that has not transferred control over its transmission facilities to the Midwest independent system operator, and except as provided in par. (b), have the exclusive duty to provide transmission service in the transmission area and shall ensure that each transmission facility in the transmission area that is under its operational control is planned, constructed, operated, maintained and controlled as part of a single transmission system.

196.485(2) (2) Commission powers and duties.

196.485(2)(a)(a) By June 30, 2000, if a transmission utility has not transferred control over its transmission facilities to an independent system operator that is approved by the applicable federal agency or divested, with approval of the applicable federal agency and, for a public utility, the commission, its interest in its transmission facilities to an independent transmission owner, the commission shall, subject to pars. (am) and (ar), order the transmission utility to apply to the applicable federal agency to do one of the following:

196.485(2)(a)1. 1. Transfer control of the transmission utility's transmission facilities to an independent system operator that has received the approval of the federal agency to operate in a region.

196.485(2)(a)2. 2. If the federal agency has not approved an independent system operator specified in subd. 1., transfer control over the transmission utility's transmission facilities to an independent system operator that is intended to operate in a region.

196.485(2)(a)3. 3. If the transmission utility does not, or is not able to, to the satisfaction of the commission, transfer its transmission facilities to an independent system operator specified in subd. 2., divest the transmission utility's interest in its transmission facilities to an independent transmission owner.

196.485(2)(am) (am) The commission may waive the requirement to issue an order against a transmission utility under par. (a) if each of the following is satisfied:

196.485(2)(am)1. 1. The transmission utility has filed an application with the applicable federal agency for approval to transfer control of its transmission facilities to an independent system operator or to divest its interest in its transmission facilities to an independent transmission owner.

196.485(2)(am)2. 2. The commission finds that the waiver is reasonably expected to result in a more expeditious transfer of control to an independent system operator or divestment of interest to an independent transmission owner than would result under an order issued under par. (a). In making a finding under this subdivision, the commission shall consider the need for a reasonably prompt transition period for the transfer of control or divestment of interest that ensures, to the maximum extent practicable, the continued reliability of the electric transmission system in this state.

196.485(2)(ar) (ar) The commission shall waive the requirement to issue an order against a transmission utility under par. (a) if the transmission utility shows, to the satisfaction of the commission, that a transfer of its transmission facilities to the Midwest independent system operator may have the effect of jeopardizing the tax-exempt status of the transmission utility or its securities under the Internal Revenue Code. A waiver under this paragraph shall be in effect until the commission determines that the proposed transfer does not have the effect described in this paragraph.

196.485(2)(b) (b) By June 30, 2000, the commission shall, except as provided in par. (bm), order each transmission utility in this state that is a public utility to identify and separately account for the cost of retail transmission service and to take all retail transmission service from an independent system operator or independent transmission owner.

196.485(2)(bm) (bm) The commission may issue an order under par. (b) after June 30, 2000, if the commission determines that a later date is necessary due to circumstances beyond the control of a transmission utility, including regulatory delays at the commission or applicable federal agency.

196.485(2)(bx) (bx) If the Midwest system operator fails to commence operations or ceases operations, the requirements of this section that apply to the Midwest independent system operator shall apply to any other independent system operator or regional transmission organization that is authorized under federal law to operate in this state. The commission shall require that any transfer of transmission facilities to such independent system operator or regional transmission organization satisfies the requirements of this section.

196.485(2)(c) (c) The commission has jurisdiction to do all things necessary and convenient to enforce the requirements of this section.

196.485(2)(d) (d) The commission shall determine each of the following:

196.485(2)(d)1. 1. The date on which the transmission company begins operations.

196.485(2)(d)2. 2. Whether the Midwest independent system operator has begun operations and the date on which such operations have begun.

196.485(3) (3) Independent system operator and independent transmission owner duties.

196.485(3)(a)(a) If an independent system operator that has control over transmission facilities in this state determines that there is a need for additional transmission facilities in this state, the independent system operator shall order any transmission utility that has transferred control over transmission facilities to the independent system operator to, subject to the requirements of ss. 196.49 and 196.491 (3), expand the portion of the electric transmission system that is in this state and under the control of the independent system operator or construct additional transmission facilities in that portion of the transmission system. An independent system operator may issue an order under this paragraph only if a transmission utility that is subject to the order is reasonably compensated for the costs incurred in complying with the order.

196.485(3)(b) (b) If an independent transmission owner determines that there is a need for additional transmission facilities in a portion of the electric transmission system of this state that consists of transmission facilities the interest in which has been divested to the independent transmission owner by a transmission utility, the independent transmission owner shall, subject to the requirements of ss. 196.49 and 196.491 (3), expand that portion of the electric transmission system or construct additional transmission facilities in that portion.

196.485(3)(c) (c) An independent transmission owner or an independent system operator shall operate transmission facilities over which it has control in a manner that does each of the following:

196.485(3)(c)1. 1. To the maximum extent practicable, eliminates advantages in electric generation, wholesale and retail markets that are otherwise related to ownership, control or operation of transmission facilities over which it has control.

196.485(3)(c)2. 2. Satisfies the reasonable needs of transmission users in this state for reliable, low-cost and competitively priced electric service.

196.485(3m) (3m) Transmission company.

196.485(3m)(a)(a) Duties.

196.485(3m)(a)1.1. The transmission company shall do each of the following:

196.485(3m)(a)1.a. a. Apply for any approval under state or federal law that is necessary for the transmission company to begin operations no later than January 1, 2001.

196.485(3m)(a)1.b. b. Subject to any approval required under state or federal law, contract with each transmission utility that has transferred transmission facilities to the transmission company for the transmission utility to provide reasonable and cost-effective operation and maintenance services to the transmission company during the 3-year period after the transmission company first begins operations. The transmission company and a transmission utility may, subject to any approval required under federal or state law, agree to an extension of such 3-year period.

196.485(3m)(a)1.c. c. Assume the obligations of a transmission utility that has transferred ownership of its transmission facilities to the transmission company under any agreement by the transmission utility to provide transmission service over its transmission facilities or credits for the use of transmission facilities, except that the transmission company may modify such an agreement to the extent allowed under the agreement and to the extent allowed under state or federal law.

196.485(3m)(a)1.d. d. Apply for membership in the Midwest independent system operator as a single zone for pricing purposes that includes the transmission area and, upon a determination by the commission under sub. (2) (d) that the Midwest independent system operator has begun operations, transfer operational control of the transmission company's transmission facilities to the Midwest independent system operator.

196.485(3m)(a)1.e. e. Except as provided under par. (b) 3., remain a member of the Midwest independent system operator, or any independent system operator or regional transmission organization that has been approved under federal law to succeed the Midwest independent system operator, for at least the 6-year transition period that is specified in the agreement conditionally approved by the federal energy regulatory commission that establishes the Midwest independent system operator.

196.485(3m)(a)1.f. f. Subject to subd. 4., elect to be included in a single zone for the purpose of any tariff administered by the Midwest independent system operator.

196.485(3m)(a)2. 2. The transmission company may not do any of the following:

196.485(3m)(a)2.a. a. Sell or transfer its assets to, or merge its assets with, another person, unless the assets are sold, transferred or merged on an integrated basis and in a manner that ensures that the transmission facilities in the transmission area are planned, constructed, operated, maintained and controlled as a single transmission system.

196.485(3m)(a)2.b. b. Bypass the distribution facilities of an electric utility or provide service directly to a retail customer or member.

196.485(3m)(a)2.c. c. Own electric generation facilities or sell, market or broker electric capacity or energy in a relevant wholesale or retail market as determined by the commission, except that, if authorized or required by the federal energy regulatory commission, the transmission company may procure or resell ancillary services obtained from 3rd parties, engage in redispatch activities that are necessary to relieve transmission constraints or operate a control area.

196.485(3m)(a)3. 3. Notwithstanding subd. 1. a., the transmission company may not begin operations until it provides an opinion to the commission from a nationally recognized investment banking firm that the transmission company is able to finance, at a reasonable cost, its start-up costs, working capital and operating expenses and the cost of any new facilities that are planned.

196.485(3m)(a)4. 4. If the transmission charges or rates of any transmission utility in the transmission area are 10% or more below the average transmission charges or rates of the transmission utilities in the transmission area on the date, as determined by the commission, that the last public utility affiliate files a commitment with the commission under sub. (5) (a) 2., the transmission company shall, after consulting with each public utility affiliate that has filed a commitment under sub. (5) (a) 2., prepare a plan for phasing in a combined single zone rate for the purpose of pricing network use by users of the transmission system operated by the Midwest independent system operator and shall seek plan approval by the federal energy regulatory commission and the Midwest independent system operator. A plan under this subdivision shall phase in an average-cost price for the combined single zone in equal increments over a 5-year period, except that, under the plan, transmission service shall be provided to all users of the transmission system on a single-zone basis during the phase-in period.

196.485(3m)(b) (b) Powers. The transmission company may do any of the following:

196.485(3m)(b)1. 1. Subject to the approval of the commission under s. 196.491 (3), construct and own transmission facilities, including high-voltage transmission lines, as defined in s. 196.491 (1) (f), in the transmission area or in any other area of the state in which transmission facilities that have been contributed to the transmission company are located. This subdivision does not affect the right or duty of an electric utility that is not located in the transmission area or that has not contributed its transmission facilities to the transmission company to construct or own transmission facilities.

196.485(3m)(b)2. 2. Subject to any approval required under state or federal law, purchase or acquire transmission facilities in addition to the transmission facilities contributed under sub. (5) (b) or purchase or acquire the right to provide transmission service over transmission facilities that it does not own.

196.485(3m)(b)3. 3. Subject to any approval required under federal or state law, withdraw from the Midwest independent system operator or any other independent system operator or regional transmission organization of which the transmission company is or becomes a member, if the commission determines that the withdrawal is in the public interest.

196.485(3m)(c) (c) Organization. The operating agreement, as defined in s. 183.0102 (16), of a transmission company that is organized as a limited liability company under ch. 183 or the bylaws of a transmission company that is organized as a corporation under ch. 180 shall provide for each of the following:

196.485(3m)(c)1. 1. That the transmission company has no less than 5 nor more than 14 managers or directors, except that the operating agreement or bylaws may allow the requirements of this subdivision to be modified upon a unanimous vote of the managers or directors during the 10-year period after the organizational start-up date or upon a two-thirds vote of the board of directors or managers after such 10-year period.

196.485(3m)(c)2. 2. That at least 4 managers or directors of the transmission company have staggered 4-year terms, are elected by a majority vote of the voting security holders and are not directors, employees or independent contractors of a person engaged in the production, sale, marketing, transmission or distribution of electricity or natural gas or of an affiliate of such a person.

196.485(3m)(c)3. 3. That, during the 10-year period after the organizational start-up date, each of the following is satisfied, subject to the limitation on the number of managers or directors under subd. 1.:

196.485(3m)(c)3.a. a. Each nontransmission utility security holder that owns 10% or more of the outstanding voting securities of the transmission company may appoint one manager or director of the transmission company for a one-year term, except that the requirements of this subd. 3. a. may be modified upon a unanimous vote of the managers or directors.

196.485(3m)(c)3.b. b. Each group of nontransmission utility security holders that, as a group, owns 10% or more of the outstanding voting securities of the transmission company may appoint one manager or director of the transmission company for a one-year term if the group has entered into a written agreement regarding the appointment and the group files the agreement with the transmission company, except that the requirements of this subd. 3. b. may be modified upon a unanimous vote of the managers or directors.

196.485(3m)(c)3.bg. bg. Each nontransmission utility security holder that makes an appointment under subd. 3. a. is not allowed to make an appointment under subd. 3. b. as a member of a group of nontransmission utility security holders.

196.485(3m)(c)3.br. br. Each nontransmission utility security holder that makes an appointment as a member of a group under subd. 3. b. is not allowed to make an appointment under subd. 3. a.

196.485(3m)(c)3.c. c. Each person that receives at least 5% of the voting securities of the transmission company under sub. (6) (a) 1. or 3. may appoint one manager or director of the transmission company for a one-year term if the person continues to hold at least a 5% equity interest in the transmission company during the one-year term and if the person does not make an appointment under subd. 3. a., b. or d.

196.485(3m)(c)3.d. d. Each transmission utility security holder may appoint one manager or director of the transmission company for a one-year term.

196.485(3m)(c)4. 4. That, during the 5-year period after the organizational start-up date, no public utility affiliate that contributes transmission facility assets to the transmission company under sub. (5) (b) and no affiliate of such a public utility affiliate may increase its percentage share of the outstanding securities of the transmission company prior to any initial issuance of securities by the transmission company to any 3rd party other than a 3rd party exercising its right to purchase securities under sub. (6) (a) 3., except that this subdivision does not apply to securities that are issued by the transmission company in exchange for transmission facilities that are contributed in addition to the transmission facilities that are contributed under sub. (5) (b) and except that the requirements of this subdivision may be modified upon a unanimous vote of the managers or directors.

196.485(3m)(c)5. 5. That, beginning 3 years after the organizational start-up date, any holder of 10% or more of the securities of the transmission company may require the transmission company to comply with any state or federal law that is necessary for the security holder to sell or transfer its shares.

196.485(3m)(d) (d) Commission jurisdiction. The transmission company is subject to the jurisdiction of the commission except to the extent that it is subject to the exclusive jurisdiction of the federal energy regulatory commission.

196.485(4) (4) Transmission utilities.

196.485(4)(a)(a) Except as provided in par. (am), a transmission utility may not transfer control over, or divest its interest in, its transmission facilities to an independent system operator or independent transmission owner unless, to the satisfaction of the commission, each of the following requirements is satisfied:

196.485(4)(a)1. 1. The independent system operator or independent transmission owner is the sole provider of all transmission service to all users of its transmission system in this state, including the provision of retail transmission service to users that are public utilities.

196.485(4)(a)2. 2. The independent system operator or independent transmission owner has authority over transmission facilities that is sufficient for the independent system operator or independent transmission owner to ensure the reliability of its transmission system.

196.485(4)(a)3. 3. The independent system operator or independent transmission owner has sufficient authority to carry out the duties specified in sub. (3).

196.485(4)(am) (am) Each transmission utility in the transmission area that is a public utility shall become a member of the Midwest independent system operator no later than June 30, 2000, and shall transfer operational control over its transmission facilities to the Midwest independent system operator. Each such transmission utility that has not contributed its transmission facilities to the transmission company shall elect to become part of the single zone for pricing purposes within the Midwest independent system operator and any phase-in plan prepared under sub. (3m) (a) 4.

196.485(4)(b) (b) A transmission utility that transfers control over its transmission facilities to an independent system operator shall, subject to the approval of the applicable federal agency, provide reasonable and cost-effective construction, operation and maintenance services to the independent system operator that are required for operation of the transmission facilities.

196.485(5) (5) Public utility affiliates.

196.485(5)(a)(a) Asset cap exception. Section 196.795 (6m) (e) does not apply to the eligible assets of a nonutility affiliate in a holding company system unless each public utility affiliate in the holding company system does each of the following:

196.485(5)(a)1. 1. Petitions the commission and the federal energy regulatory commission to approve the transfer of operational control of all the public utility affiliate's transmission facilities in this state and in Iowa, Michigan, Minnesota and Illinois to the Midwest independent system operator.

196.485(5)(a)2. 2. Files with the commission an unconditional, irrevocable and binding commitment to contribute, no later than January 1, 2001, all of the transmission facilities that the public utility affiliate owns or operates in this state on October 29, 1999, and land rights, to the transmission company. A filing under this subdivision shall specify a date no later than January 1, 2001, on which the public utility affiliate will complete the contribution of transmission facilities.

196.485(5)(a)3. 3. Files with the commission an unconditional, irrevocable and binding commitment to contribute, and to cause each entity into which it merges or consolidates or to which it transfers substantially all of its assets to contribute, any transmission facility in this state the ownership or control of which it acquires after October 29, 1999, and land rights, to the transmission company.

196.485(5)(a)4. 4. Notifies the commission in writing that the public utility affiliate has become a member of the Midwest independent system operator, has agreed to transfer its transmission facilities to the Midwest independent system operator and has committed not to withdraw its membership prior to the date on which the public utility affiliate contributes transmission facilities to the transmission company under par. (b).

196.485(5)(a)5. 5. Petitions the commission and the federal energy regulatory commission to approve the contributions specified in subds. 2. and 3. and agrees in such a petition not to withdraw the petition in the event that the commission or the federal energy regulatory commission conditions its approval on changes that are consistent with state and federal law.

196.485(5)(b) (b) Contribution of transmission facilities.

196.485(5)(b)1.1. A public utility affiliate may not contribute a transmission facility to the transmission company until the commission has reviewed the terms and conditions of the transfer to determine whether the transfer satisfies the requirements of this subsection and has issued an order approving the terms and conditions of the transfer. The commission may modify the terms and conditions of the transfer and take any other action necessary to satisfy the requirements of this subsection. An order under this subdivision that approves or modifies the terms and conditions of a transfer may allow a public utility affiliate to recover in retail rates any adverse tax consequences of the transfer as a transition cost.

196.485(5)(b)2. 2. The transmission company and a public utility affiliate that files a commitment to contribute transmission facilities under par. (a) 2. shall structure the transfer of the transmission facilities in a manner that satisfies each of the following:

196.485(5)(b)2.a. a. The structure of the transfer avoids or minimizes material adverse tax consequences to the public utility affiliate from the transfer and avoids or minimizes material adverse consequences on public utility rates that do not arise out of combining the transmission company's facilities into a single zone in the Midwest independent system operator.

196.485(5)(b)2.b. b. To the extent practicable, the structure of the transfer satisfies the requirements of the Internal Revenue Service for a tax-free transfer.

196.485(5)(b)3. 3. The requirements under subd. 2. b. shall, if practicable, be satisfied by the transmission company's issuance of a preferred class of securities that provides the fixed-cost portion of the resulting capital structure of the transmission company. The transmission company shall issue preferred securities under this subdivision on a basis that does not dilute the voting rights of the initial security holders relative to the value of their initial contributions.

196.485(5)(b)4. 4. If the transfer of transmission assets under this paragraph results in a capital structure of the transmission company in which the percentage of common equity is materially higher than that of the public utility affiliates who made the transfer, or if the cost of the fixed-cost portion of the capital structure of the transmission company is materially higher than that of the public utility affiliates who made the transfer, the public utility affiliates shall enter into a contract with the transmission company under which the public utility affiliates agree to accept from the transmission company a return on common equity based upon the equity rate of return approved by the federal energy regulatory commission and upon an imputed capital structure that assigns to a portion of the public utility affiliates' common equity holdings an imputed debt return that is consistent with the requirements of this subdivision. A contract under this subdivision shall specify that the public utility affiliates shall be required to accept the return on common equity described in this subdivision only until such time that the federal energy regulatory commission determines that the actual capital structure and capital costs of the transmission company are appropriate and consistent with industry practice for a regulated public utility that provides electric transmission service in interstate commerce.

196.485(5)(b)5. 5. If, at the time that a public utility affiliate files a commitment under par. (a) 2., the public utility affiliate has applied for or obtained a certificate of public convenience and necessity under s. 196.491 (3) or a certificate under s. 196.49 for the construction of transmission facilities, the public utility affiliate shall do each of the following:

196.485(5)(b)5.a. a. Proceed with diligence with respect to obtaining the certificate and, except as provided in subd. 6., constructing the transmission facilities.

196.485(5)(b)5.b. b. If the commission determines that the cost of the transmission facilities is reasonable and prudent, transfer the transmission facilities to the transmission company at net book value when construction is completed in exchange for additional securities of the transmission company on a basis that is consistent with the securities that were initially issued to the public utility affiliate.

196.485(5)(b)6. 6. If the construction of a transmission facility specified in subd. 5. a. is not completed within 3 years after a certificate is issued for the transmission facility under s. 196.49 or 196.491 (3), the transmission company may assume responsibility for completing construction of the transmission facility. If the transmission company assumes responsibility for completing construction under this subdivision, the transmission company shall carry out any obligation under any contract entered into by the public utility with respect to the construction until the contract is modified or rescinded by the transmission company to the extent allowed under the contract.

196.485(5)(b)7. 7. Any transmission facilities that are contributed to the transmission company shall be valued at net book value determined on the basis of the regulated books of account at the time of the transfer.

196.485(5)(bm) (bm) Lease of transmission facilities. If a public utility affiliate is not able to contribute its transmission facilities to the transmission company as required under par. (b) due to merger-related accounting requirements, the public utility affiliate shall transfer the transmission facilities to the transmission company under a lease for the period of time during which the accounting requirements are in effect and, after such requirements are no longer in effect, contribute the transmission facilities to the transmission company under par. (b). A public utility affiliate that transfers transmission facilities under a lease under this paragraph does not qualify for the asset cap exception under par. (a) unless, during the term of the lease, the public utility affiliate does not receive any voting interest in the transmission company.

196.485(5)(c) (c) Contribution of land rights.

196.485(5)(c)1.1. A public utility affiliate that commits to contributing land rights to the transmission company under par. (a) 2. shall do each of the following:

196.485(5)(c)1.a. a. Except as provided in subd. 2., if the land right is assigned to a transmission account for rate-making purposes and is not jointly used for electric and gas distribution facilities by the public utility affiliate, the public utility affiliate shall convey or assign at book value all of its interest in the land right to the transmission company, except that any conveyance or assignment under this subd. 1. a. shall be subject to the rights of any joint user of the land right and to the right of the public utility affiliate to nondiscriminatory access to the real estate that is subject to the land right.

196.485(5)(c)1.b. b. If the land right is jointly used, or is intended to be jointly used, for electric and gas distribution facilities by the public utility affiliate, the public utility affiliate shall enter into a contract with the transmission company that grants the transmission company a right to place, maintain, modify or replace the transmission company's transmission facilities on the real property that is subject to the land right during the life of the transmission facilities and the life of any replacements of the transmission facilities. A right granted in a contract under this subd. 1. b. shall be paramount to the right of any other user of the land right, except that a right granted in such a contract shall be on par with the right of the public utility affiliate to use the land right for electric or gas distribution facilities.

196.485(5)(c)2. 2. If a public utility affiliate is prohibited from making a conveyance or assignment described in subd. 1. a., the public utility affiliate shall enter into a contract with the transmission company that grants the transmission company substantially the same rights as under such a conveyance or assignment. For purposes of a contract under this subdivision, a land right shall be valued at book value, not at market value.

196.485(5)(c)3. 3. The commission shall resolve any dispute over the contribution of a land right under subd. 1. or 2., including a dispute over the valuation of such a land right, unless a federal agency exercises jurisdiction over the dispute. During the pendency of any dispute that is before the commission or a federal agency, the transmission company shall be entitled to use the land right that is the subject to the dispute and shall be required to pay any compensation that is in dispute into an escrow account.

196.485(5)(d) (d) Applicability. Notwithstanding sub. (1) (h), and subject to any approval required under federal law, for purposes of this subsection, a facility of a public utility affiliate is a transmission facility if any of the following applies:

196.485(5)(d)1. 1. The facility is not a radial facility and the facility is designed for operation at a nominal voltage of more than 130 kilovolts.

196.485(5)(d)2. 2. The facility is not a radial facility and the facility is designed for operation at a nominal voltage of more than 50 kilovolts but not more than 130 kilovolts, unless a person has demonstrated to the commission that the facility is not a transmission facility on the basis of factors for identifying a transmission facility that are specified in the orders of the federal energy regulatory commission under 16 USC 824d and 824e.

196.485(5)(d)3. 3. The facility is a radial facility or is designed for operation at a nominal voltage of 50 kilovolts or less, and a person has demonstrated to the commission that the facility is a transmission facility on the basis of factors for identifying a transmission facility that are specified in the orders of the federal energy regulatory commission under 16 USC 824d and 824e.

196.485(6) (6) Electric utilities, transmission dependent utilities and retail electric cooperatives.

196.485(6)(a)(a) No later than January 1, 2001:

196.485(6)(a)1. 1. An electric utility, other than a public utility affiliate or an owner or operator of a wholesale merchant plant, as defined in s. 196.491 (1) (w), may transfer all of its transmission facilities that are specified in subd. 2. to the transmission company on the same terms and conditions as a contribution of transmission facilities and land rights by a public utility affiliate under sub. (5) (b) and (c).

196.485(6)(a)2. 2. An electric utility may transfer transmission facilities under subd. 1. if the transmission facilities are located in the geographic area that is served by the Mid-America Interconnected Network, Inc., or the Mid-Continent Area Power Pool reliability council of the North American Electric Reliability Council.

196.485(6)(a)3. 3. A transmission-dependent utility or retail electric cooperative may purchase equity interests in the transmission company at a price that is equivalent to net book value and on terms and conditions that are comparable to those for public utility affiliates that have contributed transmission facilities to the transmission company. A purchaser under this subdivision may contribute funds to the transmission company that are no more than the value of its prorated shares based on firm electric usage in this state in 1999.

196.485(6)(b) (b) Notwithstanding sub. (1) (h), and subject to any approval required under federal law, for purposes of this subsection, a facility of an electric utility is a transmission facility if the criteria specified in sub. (5) (d) 1., 2. or 3. are satisfied.

196.485(6m) (6m) Dividends, distributions, profits and gains. The commission may not treat any dividend or distribution received by a transmission utility from the transmission company or any gain or profit of a transmission utility from the sale or other disposition of securities issued by the transmission company as a credit against the retail revenue requirements of the transmission utility.

196.485(7) (7) Enforcement. A wholesale or retail customer of a public utility affiliate may petition the circuit court for Dane County for specific performance of a commitment filed under sub. (5) (a) 2. or 3.

196.485(8) (8) Penalties. A public utility affiliate that fails to complete the contribution of transmission facilities to the transmission company by the completion date specified in the filing under sub. (5) (a) 2. shall forfeit $25,000 for each day that completion of the contribution is delayed if the transmission company is legally able to accept the contribution.

196.485 History History: 1997 a. 204; 1999 a. 9, 75; 2001 a. 104; 2003 a. 40; 2013 a. 10.



196.487 Reliability of electric service.

196.487  Reliability of electric service.

196.487(1) (1)  Definitions. In this section:

196.487(1)(a) (a) "Public utility affiliate" has the meaning given in s. 196.795 (1) (L).

196.487(1)(b) (b) "Transmission company" has the meaning given in s. 196.485 (1) (ge).

196.487(2) (2) Commission order. If the commission determines that a public utility affiliate or the transmission company is not making investments in the facilities under its control that are sufficient to ensure reliable electric service, the commission shall order the public utility affiliate or transmission company to make adequate investments in its facilities that are sufficient to ensure reliable electric service. An order under this subsection shall require the public utility affiliate or transmission company to provide security in an amount and form that, to the satisfaction of the commission, is sufficient to ensure that the public utility affiliate or transmission company expeditiously makes any investment that is ordered.

196.487(3) (3) Cost recovery. The commission shall allow a public utility affiliate that is subject to an order under sub. (2) to recover in its retail electric rates the costs that are prudently incurred in complying with the order.

196.487 History History: 1999 a. 9.



196.49 Authorization from commission before transacting business; extensions and improvements to be approved; enforcement of orders; natural gas.

196.49  Authorization from commission before transacting business; extensions and improvements to be approved; enforcement of orders; natural gas.

196.49(1) (1)

196.49(1)(am)(am) No public utility not legally engaged in performing a utility service on August 1, 1931, in any municipality may commence the construction of any public utility plant, extension or facility, or render service in such municipality directly, or indirectly by serving any other public utility or agency engaged in public utility service or otherwise, unless the public utility has obtained a certificate from the commission authorizing it to transact public utility business.

196.49(1)(b) (b) This subsection applies only to a public utility which was not legally engaged in performing a public utility service on August 1, 1931, in a municipality and which proposes to commence construction or render service in the municipality. If there is a public utility engaged in similar service in operation under an indeterminate permit in the municipality, ss. 196.495 and 196.50 apply.

196.49(2) (2) No public utility may begin the construction, installation or operation of any new plant, equipment, property or facility, nor the construction or installation of any extension, improvement or addition to its existing plant, equipment, property, apparatus or facilities unless the public utility has complied with any applicable rule or order of the commission. If a cooperative association has been incorporated under ch. 185 for the production, transmission, delivery or furnishing of light or power and has filed with the commission a map of the territory to be served by the association and a statement showing that a majority of the prospective consumers in the area are included in the project, no public utility may begin any such construction, installation or operation within the territory until after the expiration of 6 months from the date of filing the map and notice. If the cooperative association has entered into a loan agreement with any federal agency for the financing of its proposed system and has given written notice of the agreement to the commission, no public utility may begin any construction, installation or operation within the territory until 12 months after the date of the loan agreement.

196.49(3) (3)

196.49(3)(a)(a) In this subsection, "project" means construction of any new plant, equipment, property or facility, or extension, improvement or addition to its existing plant, equipment, property, apparatus or facilities. The commission may require by rule or special order that a public utility submit, periodically or at such times as the commission specifies and in such detail as the commission requires, plans, specifications and estimated costs of any proposed project which the commission finds will materially affect the public interest.

196.49(3)(b) (b) The commission may require by rule or special order under par. (a) that no project may proceed until the commission has certified that public convenience and necessity require the project. The commission may refuse to certify a project if it appears that the completion of the project will do any of the following:

196.49(3)(b)1. 1. Substantially impair the efficiency of the service of the public utility.

196.49(3)(b)2. 2. Provide facilities unreasonably in excess of the probable future requirements.

196.49(3)(b)3. 3. When placed in operation, add to the cost of service without proportionately increasing the value or available quantity of service unless the public utility waives consideration by the commission, in the fixation of rates, of such consequent increase of cost of service.

196.49(3)(c) (c) The commission may issue a certificate for the project or for any part of the project which complies with the requirements of this section, or the commission may attach to the issuance of its certificate such terms and conditions as will ensure that the project meets the requirements of this section. The issuance of a certificate under this section shall not be a condition precedent to the exercise of eminent domain under ch. 32.

196.49(4) (4) The commission may not issue a certificate under sub. (1), (2), or (3) for the construction of electric generating equipment and associated facilities unless the commission determines that brownfields, as defined in s. 238.13 (1) (a) or s. 560.13 (1) (a), 2009 stats., are used to the extent practicable.

196.49(5) (5)

196.49(5)(a)(a) No public utility furnishing gas to the public in this state may construct, install or place in operation any new plant, equipment, property or facility, or construct or install any extension, improvement, addition or alteration to its existing plant, equipment, property or facilities for the purpose of connecting its properties and system to a source of supply of gaseous fuel for sale to the public which is different from that which has been sold previously, or for the purpose of adapting its facilities to use the different kind of gaseous fuel unless the commission certifies that the general public interest and public convenience and necessity require the connection to or use of the different fuel. No public utility may substitute natural gas or a mixture of natural and manufactured gas in lieu of manufactured gas for distribution and sale to the public unless it has obtained from the commission a certificate that the general public interest and public convenience and necessity require the substitution.

196.49(5)(b) (b) Proceedings for a certificate under par. (a) shall be commenced by petition to the commission in a form prescribed by the commission, furnishing such information as the commission by rule or order prescribes. The commission shall prescribe the form of notice, to whom the notice shall be given, and how notice shall be given.

196.49(5)(c) (c) A petition under par. (b) may include one or more municipalities, may be made by one or more public utilities as a joint petition, by any other interested person or by a public utility and any other interested person. The commission may direct the consolidation, separation or consideration of separate petitions as it deems necessary or expedient to a prompt hearing and disposition of the issue.

196.49(5)(d) (d) Upon the filing of a petition under par. (b), notice of hearing on the petition shall be given by the person filing the petition by publication of a class 2 notice, under ch. 985, or by mailing or personal service, as the commission directs by the order under par. (b). Notice under this paragraph shall be given at least 2 weeks prior to hearing on the petition. Proof of notice shall be filed as directed by the commission.

196.49(5)(e) (e) The commission, with or without an order, prior to or during any hearing under this subsection, may frame and prescribe special issues and limit the issues or the nature and extent of proof so as to avoid unnecessary duplication. The commission, with or without an order, may proceed with the hearing as to part of a petition under par. (b) as it may find desirable to a full but speedy hearing upon the petition.

196.49(5)(f) (f) The commission may accept as presumptive evidence in a commission proceeding the facts found in findings and orders of the federal energy regulatory commission or any federal agency having jurisdiction as to the availability of adequate supplies of natural gas, the adequacy or sufficiency of equipment and facilities to be employed in the delivery or storage of natural gas for any public utility, and any similar findings or determinations affecting the seller or person furnishing natural gas to any public utility and material to the ultimate determination of the issues in the proceeding. The commission may accept and take judicial notice of its own files and records, including all proceedings and the evidence therein which it finds to be material and relevant. The commission shall give notice of the taking of judicial notice under this paragraph prior to the conclusion of final hearings upon any proceeding so as to give interested parties the right to object to acceptance of the evidence or to contradict the evidence by other competent evidence.

196.49(5)(g) (g) A certificate granted under par. (a) shall be authorized by an order following a hearing. The order shall contain any condition or limitation which the commission deems necessary or practicable, including, but not limited to, exceptions or regulations as to specific communities or public utilities, provision for protection of employees under existing labor contracts, as well as other employees, so as to avoid unemployment, regulations for accounting for expenses for change-over to the use of natural gas where necessary and to the extent necessary, provision for amortization of any expenditure or other items, and any other regulation, condition and limitation which the commission considers necessary in the public interest.

196.49(5)(h) (h) The commission by order may extend a certificate under par. (a) to more than one public utility or municipality. The commission may prescribe different conditions and regulations for each public utility or municipality if the commission deems the different conditions and regulations necessary to carry out the purposes of this section.

196.49(5)(i) (i) In making a determination under this section, the commission shall consider all appropriate factors affecting the public interest, including, but not limited to, when the substitution of natural or a mixture of natural and manufactured gas is involved, the likelihood of substantial rate reduction from the substitution and the effect of the substitution upon employment, existing business and industries, railroads and other transportation agencies and facilities, upon conveniences, economies and savings to consumers, upon existing gas utilities and their ability to continue to serve the public and upon the state, any of its political subdivisions or any citizen or resident of the state.

196.49(5g) (5g)

196.49(5g)(a)(a) A public utility is exempt from the requirement to obtain a certification or approval of the commission under sub. (2) or (3) before beginning a proposed project if the estimated gross cost of the proposed project is not more than one of the following cost thresholds:

196.49(5g)(a)1. 1. For an electric public utility whose electric operating revenues in the prior year were less than $5,000,000, the cost threshold is $250,000.

196.49(5g)(a)2. 2. For an electric public utility whose electric operating revenues in the prior year were $5,000,000 or more and less than $250,000,000, the cost threshold is 4 percent of those operating revenues.

196.49(5g)(a)3. 3. For an electric public utility whose electric operating revenues in the prior year were $250,000,000 or more, the cost threshold is $10,000,000.

196.49(5g)(a)4. 4. For a natural gas public utility, the cost threshold is $2,500,000 or 4 percent of the public utility's natural gas operating revenues in the prior year, whichever is less.

196.49(5g)(a)5. 5. For a water public utility or combined water and sewer public utility, the cost threshold is $250,000 or 25 percent of the utility's operating revenues in the prior year, whichever is less.

196.49(5g)(b) (b) Beginning on May 1, 2014, and on May 1 of each successive even-numbered year thereafter, the commission shall adjust the cost thresholds specified in par. (a) to reflect changes to the cost of utility construction based on the applicable industry cost index numbers published in the Handy-Whitman Index of Public Utility Construction Costs, or an equivalent successor index, and publicize the adjusted cost thresholds on the commission's Web site.

196.49(5r) (5r)

196.49(5r)(a)(a) If a hearing is held on an application filed under sub. (1), (2), (3), or (5), the commission shall take final action on the application within 180 days after the commission issues a notice of hearing on the application. The chairperson of the commission may extend the time period for an additional 180 days for good cause. If the commission fails to take final action within the initial 180-day period, or the extended 180-day time period, the commission is considered to have issued a certificate of authority with respect to the application.

196.49(5r)(b) (b) If a hearing is not held on an application filed under sub. (1), (2), (3), or (5), the commission shall take final action on the application within 90 days after the commission issues a notice opening a docket on the application. The chairperson of the commission may extend the time period for an additional 90 days for good cause. If the commission fails to take final action within the initial 90-day period, or the extended 90-day time period, the commission is considered to have issued a certificate of authority with respect to the application.

196.49(6) (6) If the commission finds that any public utility has taken or is about to take an action which violates or disregards a rule or special order under this section, the commission, in its own name either before or after investigation or public hearing and either before or after issuing any additional orders or directions it deems proper, may bring an action in the circuit court of Dane County to enjoin the action. If necessary to preserve the existing state of affairs, the court may issue a temporary injunction pending a hearing upon the merits. An appeal from an order or judgment of the circuit court may be taken to the court of appeals.

196.49 History History: Sup. Ct. Order, 67 Wis. 2d 585, 775 (1975); 1977 c. 187; 1979 c. 110 s. 60 (9); 1983 a. 53; 1985 a. 60; 1993 a. 496; 1995 a. 227; 2003 a. 89; 2007 a. 227; 2011 a. 22, 32, 155; 2013 a. 125.

196.49 Annotation There is no hearing requirement for the issuance of a certificate authorizing service. Adams-Marquette Electric Cooperative v. PSC. 51 Wis. 2d 718, 188 N.W.2d 515 (1971).

196.49 Annotation The "public" in sub. (3) (b) includes all electric consumers in the state, not only the ratepayers of the utility seeking authorization. Wisconsin Power & Light Co. v. PSC, 148 Wis. 2d 881, 437 N.W.2d 888 (Ct. App. 1989).

196.49 Annotation Sub. (3) controls a utility's application to construct an out-of-state electric generating facility. Section 196.491 (3) applies exclusively to in-state facilities. Under s. 196.01 (5) (a) and sub. (1) (am), every public utility has availed itself of the state's regulatory jurisdiction by obtaining authorization to engage in public utility business. Therefore, when the Public Service Commission reviews an application under sub. (3) it is a statutory entity that is being regulated, not a person's activity of constructing a facility, as is the case under s. 196.491 (3). Wisconsin Industrial Energy Group v. Public Service Commission, 2012 WI 89, 342 Wis. 2d 576, 819 N.W.2d 240, 10-2762.



196.491 Strategic energy assessment; electric generating facilities and transmission lines.

196.491  Strategic energy assessment; electric generating facilities and transmission lines.

196.491(1) (1)  Definitions. In this section:

196.491(1)(am) (am) "Affiliated interest" has the meaning given in s. 196.52 (1).

196.491(1)(b) (b) "Commencement of construction" means site clearing, excavation, placement of facilities or any other substantial action adversely affecting the natural environment of the site, but does not mean borings necessary to determine foundation conditions or other preconstruction monitoring to establish background information related to site or environmental suitability.

196.491(1)(bm) (bm) "Cooperative association" means a cooperative association organized under ch. 185 for the purpose of generating, distributing or furnishing electric energy at retail or wholesale to its members only.

196.491(1)(c) (c) "Department" means the department of natural resources.

196.491(1)(d) (d) "Electric utility" means any public utility, as defined in s. 196.01, which is involved in the generation, distribution and sale of electric energy, and any corporation, company, individual or association, and any cooperative association, which owns or operates, or plans within the next 3 years to construct, own or operate, facilities in the state.

196.491(1)(e) (e) "Facility" means a large electric generating facility or a high-voltage transmission line.

196.491(1)(f) (f) Except as provided in subs. (2) (b) 8. and (3) (d) 3m., "high-voltage transmission line" means a conductor of electric energy exceeding one mile in length designed for operation at a nominal voltage of 100 kilovolts or more, together with associated facilities, and does not include transmission line relocations that the commission determines are necessary to facilitate highway or airport projects.

196.491(1)(g) (g) "Large electric generating facility" means electric generating equipment and associated facilities designed for nominal operation at a capacity of 100 megawatts or more.

196.491(1)(w) (w)

196.491(1)(w)1.1. "Wholesale merchant plant" means, except as provided in subd. 2., electric generating equipment and associated facilities located in this state that do not provide service to any retail customer and that are owned and operated by any of the following:

196.491(1)(w)1.a. a. Subject to the approval of the commission under sub. (3m) (a), an affiliated interest of a public utility.

196.491(1)(w)1.b. b. A person that is not a public utility.

196.491(1)(w)2. 2. "Wholesale merchant plant" does not include an electric generating facility or an improvement to an electric generating facility that is subject to a leased generation contract, as defined in s. 196.52 (9) (a) 3.

196.491(2) (2) Strategic energy assessment.

196.491(2)(a)(a) The commission shall prepare a biennial strategic energy assessment that evaluates the adequacy and reliability of the state's current and future electrical supply. The strategic energy assessment shall do all of the following:

196.491(2)(a)3. 3. Identify and describe large electric generating facilities on which an electric utility plans to commence construction within 3 years.

196.491(2)(a)3g. 3g. Assess the adequacy and reliability of purchased generation capacity and energy to serve the needs of the public.

196.491(2)(a)3m. 3m. Identify and describe high-voltage transmission lines on which an electric utility plans to commence construction within 3 years.

196.491(2)(a)3r. 3r. Identify and describe any plans for assuring that there is an adequate ability to transfer electric power into the state and the transmission area, as defined in s. 196.485 (1) (g), in a reliable manner.

196.491(2)(a)4. 4. Identify and describe the projected demand for electric energy and the basis for determining the projected demand.

196.491(2)(a)7. 7. Identify and describe activities to discourage inefficient and excessive power use.

196.491(2)(a)9. 9. Identify and describe existing and planned generating facilities that use renewable sources of energy.

196.491(2)(a)10. 10. Consider the public interest in economic development, public health and safety, protection of the environment and diversification of sources of energy supplies.

196.491(2)(a)11. 11. Assess the extent to which the regional bulk-power market is contributing to the adequacy and reliability of the state's electrical supply.

196.491(2)(a)12. 12. Assess the extent to which effective competition is contributing to a reliable, low-cost and environmentally sound source of electricity for the public.

196.491(2)(a)13. 13. Assess whether sufficient electric capacity and energy will be available to the public at a reasonable price.

196.491(2)(ag) (ag) The commission shall promulgate rules that establish procedures and requirements for reporting information that is necessary for the commission to prepare strategic energy assessments under par. (a).

196.491(2)(b) (b) On or before July 1, 2000, and on or before July 1 of each even-numbered year thereafter, the commission shall issue a draft of the biennial strategic energy assessment that it prepares under par. (a) to each of the following:

196.491(2)(b)1. 1. Department of administration.

196.491(2)(b)2. 2. Department of safety and professional services.

196.491(2)(b)3. 3. Department of health services.

196.491(2)(b)4. 4. Department of justice.

196.491(2)(b)5. 5. Department of natural resources.

196.491(2)(b)6. 6. Department of transportation.

196.491(2)(b)7. 7. The director or chairperson of each regional planning commission constituted under s. 66.0309 which has jurisdiction over any area where a facility is proposed to be located or which requests a copy of such plan.

196.491(2)(b)8. 8. The lower Wisconsin state riverway board if the draft includes an assessment of the construction, modification or relocation of a high-voltage transmission line, as defined in s. 30.40 (3r), that is located in the lower Wisconsin riverway as defined in s. 30.40 (15).

196.491(2)(b)9. 9. Each person that is required to report information to the commission under the rules promulgated under par. (ag).

196.491(2)(b)10. 10. The clerk of each city, village, town and county that, as determined by the commission, is affected by the assessment.

196.491(2)(e) (e) Any state agency, as defined in s. 16.310 (1), county, municipality, town, or person may submit written comments to the commission on a strategic energy assessment within 90 days after copies of the draft are issued under par. (b).

196.491(2)(f) (f) Section 1.11 (2) (c) shall not apply to a strategic energy assessment prepared under par. (a) but the commission shall prepare a single environmental assessment on the strategic energy assessment, which shall include a discussion of generic issues and environmental impacts. The commission shall make the environmental assessment available to the public at least 30 days prior to the hearing under par. (g).

196.491(2)(g) (g) No sooner than 30 and no later than 90 days after copies of the draft are issued under par. (b), the commission shall hold a hearing on the draft which may not be a hearing under s. 227.42 or 227.44. The hearing shall be held in an administrative district, established by executive order 22, issued August 24, 1970, which the commission determines will be significantly affected by facilities on which an electric utility plans to commence construction within 3 years. The commission may thereafter adjourn the hearing to other locations or may conduct the hearing by interactive video conference or other electronic method. Notice of such hearing shall be given by class 1 notice, under ch. 985, published in the official state newspaper and such other regional papers of general circulation as may be designated by the commission. At such hearing the commission shall briefly describe the strategic energy assessment and give all interested persons an opportunity, subject to reasonable limitations on the presentation of repetitious material, to express their views on any aspect of the strategic energy assessment. A record of the hearing shall be made and considered by the commission as comments on the strategic energy assessment under par. (e).

196.491(2)(gm) (gm) Based on comments received on a draft, the commission shall prepare a final strategic energy assessment within 90 days after a hearing under par. (g). The commission shall provide copies of the final strategic energy assessment to any state agency, county, municipality, town or other person who submitted comments on the draft under par. (e) and to the persons specified in par. (b).

196.491(2r) (2r) Local ordinances. No local ordinance may prohibit or restrict testing activities undertaken by an electric utility for purposes of determining the suitability of a site for the placement of a facility. Any local unit of government objecting to such testing may petition the commission to impose reasonable restrictions on such activity.

196.491(3) (3) Certificate of public convenience and necessity.

196.491(3)(a)(a)

196.491(3)(a)1.1. Except as provided in sub. (3b), no person may commence the construction of a facility unless the person has applied for and received a certificate of public convenience and necessity under this subsection. An application for a certificate issued under this subsection shall be in the form and contain the information required by commission rules and shall be filed with the commission not less than 6 months prior to the commencement of construction of a facility. Within 10 days after filing an application under this subdivision, the commission shall send an electronic copy of the application to the clerk of each municipality and town in which the proposed facility is to be located and to the main public library in each such county. At the request of such a clerk or main public library, the commission shall also send a paper copy of the application.

196.491(3)(a)2. 2. The commission shall determine whether an application filed under subd. 1. is complete and, no later than 30 days after the application is filed, notify the applicant about the determination. If the commission determines that the application is incomplete, the notice shall state the reason for the determination. An applicant may supplement and refile an application that the commission has determined to be incomplete. There is no limit on the number of times that an applicant may refile an application under this subdivision. If the commission fails to determine whether an application is complete within 30 days after the application is filed or refiled, the application shall be considered to be complete. Within 10 days after the commission determines that an application is complete or the application is considered to be complete, the commission shall send an electronic copy of the complete application to the clerk of each municipality and town in which the proposed facility is to be located and to the main public library in each such county. At the request of such a clerk or main public library, the commission shall also send a paper copy of the application.

196.491(3)(a)2m. 2m. If an application for a large electric generating facility is complete in all other respects, the commission shall determine that the application is complete under subd. 2. even if one or more of the following apply:

196.491(3)(a)2m.a. a. The application includes some but not all of the information necessary to evaluate or approve the construction of transmission facilities that may be associated with the proposed electric generating facility and a person other than the applicant will construct, or be responsible for the construction of, the transmission facilities.

196.491(3)(a)2m.b. b. The applicant proposes alternative construction sites for the facility that are contiguous or proximate, provided that at least one of the proposed sites is a brownfield, as defined in s. 238.13 (1) (a), or the site of a former or existing large electric generating facility.

196.491(3)(a)2m.c. c. The applicant has not yet obtained all the permits or approvals required for construction.

196.491(3)(a)3. 3.

196.491(3)(a)3.a.a. At least 60 days before a person files an application under subd. 1., the person shall provide the department with an engineering plan if the facility is a large electric generating facility. The engineering plan shall show the location of the facility, a description of the facility, including the major components of the facility that have a significant air, water or solid waste pollution potential, and a brief description of the anticipated effects of the facility on air quality, water quality, wetlands, solid waste disposal capacity, and other natural resources. Within 30 days after a person provides an engineering plan, the department shall provide the person with a listing of each department permit or approval which, on the basis of the information contained in the engineering plan, appears to be required for the construction or operation of the facility.

196.491(3)(a)3.b. b. Except as provided under subd. 3. c., within 20 days after the department provides a listing specified in subd. 3. a. to a person, the person shall apply for the permits and approvals identified in the listing. The department shall determine whether an application under this subd. 3. b. is complete and, no later than 30 days after the application is filed, notify the applicant about the determination. If the department determines that the application is incomplete, the notice shall state the reason for the determination. An applicant may supplement and refile an application that the department has determined to be incomplete. There is no limit on the number of times that an applicant may refile an application under this subd. 3. b. If the department fails to determine whether an application is complete within 30 days after the application is filed, the application shall be considered to be complete. Except as provided in s. 30.025 (4), the department shall complete action on an application under this subd. 3. b. for any permit or approval that is required prior to construction of a facility within 120 days after the date on which the application is determined or considered to be complete.

196.491(3)(a)3.c. c. The 20-day deadline specified in subd. 3. b. for applying for the applicable permits and approvals specified in the listing provided by the department does not apply to a person proposing to construct a utility facility for ferrous mineral mining and processing activities governed by subch. III of ch. 295.

196.491(3)(b) (b) The commission shall hold a public hearing on an application filed under par. (a) 1. that is determined or considered to be complete in the area affected pursuant to s. 227.44. A class 1 notice, under ch. 985, shall be given at least 30 days prior to the hearing.

196.491(3)(d) (d) Except as provided under par. (e) and s. 196.493, the commission shall approve an application filed under par. (a) 1. for a certificate of public convenience and necessity only if the commission determines all of the following:

196.491(3)(d)2. 2. The proposed facility satisfies the reasonable needs of the public for an adequate supply of electric energy. This subdivision does not apply to a wholesale merchant plant.

196.491(3)(d)3. 3. The design and location or route is in the public interest considering alternative sources of supply, alternative locations or routes, individual hardships, engineering, economic, safety, reliability and environmental factors, except that the commission may not consider alternative sources of supply or engineering or economic factors if the application is for a wholesale merchant plant. In its consideration of environmental factors, the commission may not determine that the design and location or route is not in the public interest because of the impact of air pollution if the proposed facility will meet the requirements of ch. 285.

196.491(3)(d)3m. 3m. For a high-voltage transmission line, as defined in s. 30.40 (3r), that is to be located in the lower Wisconsin state riverway, as defined in s. 30.40 (15), the high-voltage transmission line will not impair, to the extent practicable, the scenic beauty or the natural value of the riverway. The commission may not require that a high-voltage transmission line, as defined in s. 30.40 (3r), be placed underground in order for it to approve an application.

196.491(3)(d)3r. 3r. For a high-voltage transmission line that is proposed to increase the transmission import capability into this state, existing rights-of-way are used to the extent practicable and the routing and design of the high-voltage transmission line minimizes environmental impacts in a manner that is consistent with achieving reasonable electric rates.

196.491(3)(d)3t. 3t. For a high-voltage transmission line that is designed for operation at a nominal voltage of 345 kilovolts or more, the high-voltage transmission line provides usage, service or increased regional reliability benefits to the wholesale and retail customers or members in this state and the benefits of the high-voltage transmission line are reasonable in relation to the cost of the high-voltage transmission line.

196.491(3)(d)4. 4. The proposed facility will not have undue adverse impact on other environmental values such as, but not limited to, ecological balance, public health and welfare, historic sites, geological formations, the aesthetics of land and water and recreational use. In its consideration of the impact on other environmental values, the commission may not determine that the proposed facility will have an undue adverse impact on these values because of the impact of air pollution if the proposed facility will meet the requirements of ch. 285.

196.491(3)(d)5. 5. The proposed facility complies with the criteria under s. 196.49 (3) (b) if the application is by a public utility as defined in s. 196.01.

196.491(3)(d)6. 6. The proposed facility will not unreasonably interfere with the orderly land use and development plans for the area involved.

196.491(3)(d)7. 7. The proposed facility will not have a material adverse impact on competition in the relevant wholesale electric service market.

196.491(3)(d)8. 8. For a large electric generating facility, brownfields, as defined in s. 238.13 (1) (a), are used to the extent practicable.

196.491(3)(dg) (dg) In making a determination under par. (d) that applies to a large electric generating facility, if the large electric generating facility is a wind energy system, as defined in s. 66.0403 (1) (m), the commission shall consider whether installation or use of the facility is consistent with the standards specified in the rules promulgated by the commission under s. 196.378 (4g) (b).

196.491(3)(dm) (dm) In making a determination required under par. (d), the commission may not consider a factual conclusion in a strategic energy assessment unless the conclusion is independently corroborated in the hearing under par. (b).

196.491(3)(e) (e) If an application filed under par. (a) 1. does not meet the criteria under par. (d), the commission shall reject the application or approve the application with such modifications as are necessary for an affirmative finding under par. (d).

196.491(3)(g) (g) The commission shall take final action on an application filed under par. (a) 1. within 180 days after the application is determined or considered to be complete under par. (a) 2. If the commission fails to take final action within the 180-day period, the commission is considered to have issued a certificate of public convenience and necessity with respect to the application, unless the chairperson of the commission extends the time period for no more than an additional 180 days for good cause. If the commission fails to take final action within the extended period, the commission is considered to have issued a certificate of public convenience and necessity with respect to the application.

196.491(3)(gm) (gm) The commission may not approve an application filed after October 29, 1999, under this subsection for a certificate of public convenience and necessity for a high-voltage transmission line that is designed for operation at a nominal voltage of 345 kilovolts or more unless the approval includes the condition that the applicant shall pay the fees specified in sub. (3g) (a). If the commission has approved an application under this subsection for a certificate of public convenience and necessity for a high-voltage transmission line that is designed for operation at a nominal voltage of 345 kilovolts or more that was filed after April 1, 1999, and before October 29, 1999, the commission shall require the applicant to pay the fees specified in sub. (3g) (a). For any application subject to this paragraph, the commission shall determine the cost of the high-voltage transmission line, identify the counties, towns, villages and cities through which the high-voltage transmission line is routed and allocate the amount of investment associated with the high-voltage transmission line to each such county, town, village and city.

196.491(3)(i) (i) If installation or utilization of a facility for which a certificate of convenience and necessity has been granted is precluded or inhibited by a local ordinance, the installation and utilization of the facility may nevertheless proceed.

196.491(3)(j) (j) Any person whose substantial rights may be adversely affected or any county, municipality or town having jurisdiction over land affected by a certificate of public convenience and necessity for which an application is filed under par. (a) 1. may petition for judicial review, under ch. 227, of any decision of the commission regarding the certificate.

196.491(3)(k) (k) No person may purchase, or acquire an option to purchase, any interest in real property knowing that such property is being purchased to be used for the construction of a high-voltage transmission line unless the person gives written notice to the prospective seller of the size, maximum voltage and structure type of any transmission line planned to be constructed thereon and the person by whom it will be operated. Contracts made in violation of this paragraph are subject to rescission by the seller at any time prior to the issuance of a certificate of public convenience and necessity for the high-voltage transmission line by the commission.

196.491(3b) (3b) Expedited review.

196.491(3b)(a)(a) A person who proposes to construct a high-voltage transmission line may apply for a certificate under this subsection if the construction is limited to adding conductors to existing transmission poles or towers and if all related construction activity takes place entirely within the area of an existing electric transmission line right-of-way.

196.491(3b)(b) (b) The commission shall promulgate rules specifying the information that must be included in an application under this subsection. If the commission receives an application that complies with rules, the commission shall, as soon as practicable, notify the applicant that the commission has received a complete application.

196.491(3b)(c) (c) The commission is considered to have issued a certificate of public convenience and necessity under sub. (3) for construction specified in an application under par. (a) unless the commission notifies the applicant, no later than 30 business days after the date on which the commission notifies an applicant under par. (b) that the application is complete, that the commission has determined that the public interest requires the applicant to obtain a certificate under s. 196.49.

196.491(3c) (3c) Commencement of construction of large electric generating facilities.

196.491(3c)(a)(a) Except as provided in par. (b), an electric utility that has received a certificate of public convenience and necessity under sub. (3) for constructing a large electric generating facility shall commence construction no later than one year after the latest of the following:

196.491(3c)(a)1. 1. The date on which the commission issues the certificate of public convenience and necessity.

196.491(3c)(a)2. 2. The date on which the electric utility has been issued every federal and state permit, approval, and license that is required prior to commencement of construction.

196.491(3c)(a)3. 3. The date on which every deadline has expired for requesting administrative review or reconsideration of every federal and state permit, approval, and license that is required prior to commencement of construction.

196.491(3c)(a)4. 4. The date on which the electric utility has received the final decision, after exhaustion of judicial review, in every proceeding for judicial review described in sub. (3) (j).

196.491(3c)(b) (b) Upon showing of good cause, the commission may grant an extension to the deadline specified in par. (a).

196.491(3c)(c) (c) If an electric utility does not commence construction of a large electric generating facility within the deadline specified in par. (a) or extended under par. (b), the certificate of public convenience and necessity is void, and the electric utility may not commence construction of the large electric generating facility.

196.491(3e) (3e) Conveyance of property to an electric utility.

196.491(3e)(ag)(ag) In this subsection, "electric utility" has the meaning given in s. 196.485 (1) (bs).

196.491(3e)(am) (am) Notwithstanding s. 32.03 (1), if an electric utility receives a certificate of public convenience and necessity from the commission under sub. (3) for the construction of a high-voltage transmission line that will be constructed over, on, or under land owned by a county, city, village, town, public board or commission, the owner of the land shall convey to the electric utility, at fair market value as determined under par. (b), the interest in the land necessary for the construction, operation, and maintenance of the high-voltage transmission line.

196.491(3e)(b) (b) If the electric utility and owner of the land cannot agree on the fair market value of the interest in land sought by the electric utility within 90 days after the electric utility notifies the owner that the certificate of public convenience and necessity has been issued, the issue of the fair market value of the interest shall be determined by an arbitrator appointed by the circuit court of the county in which the land is located, except that the electric utility and owner of the land may agree to extend the 90-day period by an additional 90 days if necessary to reach an agreement concerning fair market value in lieu of arbitration. The interest in land shall be conveyed to the electric utility upon commencement of the arbitration proceeding. Any arbitration under this paragraph shall be conducted on an expedited basis to the extent that an expedited proceeding is available. The arbitrator and circuit court appointing the arbitrator shall have the powers and duties specified in ch. 788. The decision of an arbitrator concerning fair market value shall be binding on the parties, except as otherwise provided under ch. 788.

196.491(3g) (3g) Fees for certain high-voltage transmission lines.

196.491(3g)(a)(a) A person who receives a certificate of public convenience and necessity for a high-voltage transmission line that is designed for operation at a nominal voltage of 345 kilovolts or more under sub. (3) shall pay the department of administration an annual impact fee as specified in the rules promulgated by the department of administration under s. 16.969 (2) (a) and shall pay the department of administration a one-time environmental impact fee as specified in the rules promulgated by the department of administration under s. 16.969 (2) (b).

196.491(3g)(b) (b) A person that pays a fee under par. (a) may not use the payment to offset any other mitigation measure that is required in an order by the commission under sub. (3) regarding the certificate of public convenience and necessity specified in par. (a).

196.491(3m) (3m) Wholesale merchant plants.

196.491(3m)(a)(a) Commission approval required. Except as provided in par. (e) 1., an affiliated interest of a public utility may not own, control or operate a wholesale merchant plant without the approval of the commission. The commission shall grant its approval only if each of the following is satisfied:

196.491(3m)(a)1. 1. The public utility has transferred control over its transmission facilities, as defined in s. 196.485 (1) (h), to an independent system operator, as defined in s. 196.485 (1) (d), that is approved by the federal energy regulatory commission or the public utility has divested its interest in the transmission facilities to an independent transmission owner, as defined in s. 196.485 (1) (dm).

196.491(3m)(a)2. 2. The commission finds that the ownership, control or operation will not have a substantial anticompetitive effect on electricity markets for any classes of customers.

196.491(3m)(b) (b) Duty to promulgate rules.

196.491(3m)(b)1.1. The commission shall promulgate rules that establish requirements and procedures for an affiliated interest to apply for an approval under par. (a). The rules shall do each of the following:

196.491(3m)(b)1.a. a. Describe the showing that an applicant is required to make for the commission to grant an approval under par. (a).

196.491(3m)(b)1.am. am. Establish screening tests and safe harbors for proposed wholesale merchant plant projects, including projects in which an affiliated interest is a passive investor and over which the affiliated interest is not able to exercise control or influence and projects in which an affiliated interest's ownership interest is less than 5%.

196.491(3m)(b)1.b. b. Describe the analytical process that the commission shall use in determining whether to make a finding under par. (a) 2. and describe the factors specified in subd. 3.

196.491(3m)(b)1.c. c. Allow an interested person to request a hearing on an application under s. 227.42.

196.491(3m)(b)2. 2. The analytical process specified in subd. 1. b. shall, to the extent practicable, be consistent with the analytical process described in the merger enforcement policy, as defined in s. 196.485 (1) (dr).

196.491(3m)(b)3. 3. The commission shall use the following factors in determining whether to make a finding under par. (a) 2.:

196.491(3m)(b)3.a. a. The degree of market concentration resulting from the affiliated interest's proposed ownership, operation or control.

196.491(3m)(b)3.b. b. The extent of control that the affiliated interest proposes to exercise over the wholesale merchant plant.

196.491(3m)(b)3.d. d. Any other factor that the commission determines is necessary to determine whether to make a finding under par. (a) 2.

196.491(3m)(c) (c) Sales by affiliated interests.

196.491(3m)(c)1.1. In this paragraph:

196.491(3m)(c)1.a. a. "Electric sale" means a sale of electricity that is generated at a wholesale merchant plant that is owned, operated or controlled by an affiliated interest.

196.491(3m)(c)1.b. b. "Firm sale" means an electric sale in which electricity is intended to be available to a purchaser at all times during a specified period on an uninterruptible basis.

196.491(3m)(c)2. 2. The commission shall review any electric sale by an affiliated interest to a public utility with which the affiliated interest is affiliated. If the commission finds that an electric sale is not in the public interest, the commission shall do any of the following:

196.491(3m)(c)2.a. a. Disallow the public utility's costs related to the sale in a rate-setting proceeding.

196.491(3m)(c)2.b. b. Order the public utility to provide a refund, in an amount determined by the commission, to its customers.

196.491(3m)(c)2.c. c. Order the public utility or affiliated interest to take any action that the commission determines is in the public interest, except that the commission may not order the public utility or affiliated interest to void the sale.

196.491(3m)(c)3. 3. Except as provided in par. (e) 2., an affiliated interest may not make any firm sale to a public utility with which the affiliated interest is affiliated if the firm sale satisfies any of the following:

196.491(3m)(c)3.a. a. The period of the firm sale is 3 years or more.

196.491(3m)(c)3.b. b. The period of the firm sale is less than 3 years and either the public utility or the affiliated interest has an option to extend the period to 3 years or more.

196.491(3m)(d) (d) Retail sales outside this state. The commission may not promulgate rules or issue orders that prohibit owners or operators of wholesale merchant plants from providing electric service to retail customers in another state.

196.491(3m)(e) (e) Exemptions.

196.491(3m)(e)1.1. An approval under par. (a) is not required for an affiliated interest to own, operate or control a wholesale merchant plant in Grant County if the affiliated interest owned, operated or controlled the wholesale merchant plant before January 1, 1998.

196.491(3m)(e)2. 2. Paragraph (c) 3. does not apply to a firm sale from a wholesale merchant plant located in Adams or Juneau county to a public utility if the wholesale merchant plant is owned by an affiliated interest of the public utility and the public utility owned, operated, or controlled the affiliated interest before January 1, 2012.

196.491(4) (4) Exemptions.

196.491(4)(b)(b) Subsection (3) does not apply to a person that constructs electric generating equipment and associated facilities if the person satisfies each of the following:

196.491(4)(b)1. 1. The person is not a public utility or a cooperative association organized under ch. 185 for the purpose of generating, distributing or furnishing electric energy at retail or wholesale to its members only.

196.491(4)(b)2. 2. The person shows to the satisfaction of the commission that the person reasonably anticipates, at the time that construction of the equipment or facilities commences, that on each day that the equipment and facilities are in operation the person will consume no less than 70% of the aggregate kilowatt hours output from the equipment and facilities in manufacturing processes at the site where the equipment and facilities are located or in ferrous mineral mining and processing activities governed by subch. III of ch. 295 at the site where the equipment and facilities are located.

196.491(4)(c) (c)

196.491(4)(c)1e.1e. In this paragraph, "centerline" means a line drawn through the centerline of an electric transmission line along its length.

196.491(4)(c)1m. 1m. Except as provided in subd. 1s., a certificate under sub. (3) is not required for a person to construct a high-voltage transmission line designed for operation at a nominal voltage of less than 345 kilovolts if the centerline of the new high-voltage transmission line is located within 60 feet on either side of the centerline of an existing electric transmission line operating at a nominal voltage of 69 kilovolts or more and the applicant demonstrates all of the following:

196.491(4)(c)1m.a. a. That the project will not have undue adverse environmental impacts.

196.491(4)(c)1m.b. b. That the new high-voltage transmission line requires the acquisition in total of one-half mile or less of rights-of-way from landowners from which rights-of-way were not required to be acquired for the existing electric transmission line.

196.491(4)(c)1s. 1s. A certificate under sub. (3) is not required for a cooperative association organized under ch. 185 for the purpose of producing or furnishing heat, light, power, or water to its members to construct a high-voltage transmission line designed for operation at a nominal voltage of less than 345 kilovolts if all related construction activity takes place entirely within the area of an existing electric transmission line right-of-way.

196.491(4)(c)2. 2. The commission is not required to prepare an environmental impact statement under s. 1.11 (2) (c) for construction that is specified in subd. 1m. or 1s., but shall prepare an environmental assessment regarding the construction if an environmental assessment is required under the commission's rules.

196.491(4)(c)3. 3. If construction or utilization of a high-voltage transmission line described in subd. 1m. or 1s. is precluded or inhibited by a local ordinance, the construction and utilization of the line may nevertheless proceed.

196.491(5) (5) Service standards for electric generation, transmission and distribution facilities. The commission shall promulgate rules that establish all of the following:

196.491(5)(a) (a) Standards for inspecting, maintaining and repairing each of the following:

196.491(5)(a)1. 1. Electric generation facilities in this state that are owned by public utilities or provide service to public utilities under contracts with terms of 5 years or more.

196.491(5)(a)2. 2. Electric transmission or distribution facilities in this state that are owned by public utilities.

196.491(5)(b) (b) Standards that the commission determines are necessary for the safe and reliable operation of each of the following:

196.491(5)(b)1. 1. Electric generation facilities in this state that are owned by public utilities or provide service to public utilities under contracts with terms of 5 years or more.

196.491(5)(b)2. 2. Electric transmission or distribution facilities in this state that are owned by public utilities.

196.491(6) (6) Waiver. The commission may waive compliance with any requirement of this section to the extent necessary to restore service which has been substantially interrupted by a natural catastrophe, accident, sabotage or act of God.

196.491 History History: 1975 c. 68, 199; 1979 c. 221, 361; 1983 a. 53 s. 114; 1983 a. 192, 401; 1985 a. 182 s. 57; 1989 a. 31; 1993 a. 184; 1995 a. 27 ss. 9116 (5), 9126 (19); 1995 a. 227, 409; 1997 a. 27, 35, 204; 1999 a. 9; 1999 a. 150 s. 672; 2001 a. 16; 2003 a. 33, 89; 2005 a. 24, 29; 2007 a. 20 s. 9121 (6) (a); 2009 a. 40, 378, 379; 2011 a. 32, 155; 2011 a. 260 s. 81; 2013 a. 1, 10, 125.

196.491 Annotation It was reasonable for the PSC to issue a certificate conditioned on the issuance of DNR permits when legislatively imposed time constraints could not have been met if sub. (3) (e) had been strictly followed and all permits required before the issuance of the certificate. Responsible Use of Rural & Agricultural Land v. PSC, 2000 WI 129, 239 Wis. 2d 660, 619 N.W.2d 888, 99-2430.

196.491 Annotation While sub. (3) (a) 1. does not provide standards to determine if an application for a certificate of public convenience and necessity is complete, it specifically states that an application must contain the information required by PSC rules and PSC is not free to ignore those requirements in making its completeness determination. Although the PSC's decision that an application is complete is not itself a final decision, it is nonetheless subject to judicial review. Clean Wisconsin, Inc. v. Public Service Commission, 2005 WI 93, 282 Wis. 2d 250, 700 N.W.2d 768, 04-3179.

196.491 Annotation Interpreting a PSC rule to require a certificate of public convenience and necessity applicant to file the actual regulatory approvals before the application can be deemed to be complete would conflict with sub. (3) (a) 3. a. and b. The statute expressly contemplates that an applicant will not have the required DNR permits in hand at the time the PSC must render its completeness determination. Clean Wisconsin, Inc. v. Public Service Commission, 2005 WI 93, 282 Wis. 2d 250, 700 N.W.2d 768, 04-3179.

196.491 Annotation There is nothing unreasonable in the PSC determining an application to be complete yet requesting further information to assist in its review of the certificate of public convenience and necessity application. Clean Wisconsin, Inc. v. Public Service Commission, 2005 WI 93, 282 Wis. 2d 250, 700 N.W.2d 768, 04-3179.

196.491 Annotation PSC decisions under sub. (3) (d) are entitled to great weight deference. Examining the numerous requirements in sub. (3) (d) 2. to 8. and forecasting future energy needs and prices is a highly technical exercise that the PSC is charged with performing. Deciding what economic factors are to be included in a computer model is precisely the type of determination that the PSC should be given great deference to carry out. Great weight deference review of the alternate energy sources is not concerned with the actual procedures utilized by the PSC, but whether there is a rational basis for the determination of the PSC. Clean Wisconsin, Inc. v. Public Service Commission, 2005 WI 93, 282 Wis. 2d 250, 700 N.W.2d 768, 04-3179.

196.491 Annotation Sub. (3) (i) expressly withdraws the power of municipalities to act, once the PSC has issued a certificate of public convenience and necessity, on any matter that the PSC has addressed or could have addressed in that administrative proceeding. American Transmission Co., LLC v. Dane County, 2009 WI App 126, 321 Wis. 2d 138, 772 N.W.2d 731, 08-2604.

196.491 Annotation Section 196.49 (3) controls a utility's application to construct an out-of-state electric generating facility. Sub. (3) applies exclusively to in-state facilities. Under s. 196.01 (5) (a) and s. 196.491 (1) (am), every public utility has availed itself of Wisconsin's regulatory jurisdiction by obtaining authorization to engage in public utility business. Therefore, when the Public Service Commission reviews an application under s. 196.49 (3) it is a statutory entity that is being regulated, not a person's activity of constructing a facility, as is the case under sub. (3). Wisconsin Industrial Energy Group v. Public Service Commission, 2012 WI 89, 342 Wis. 2d 576, 819 N.W.2d 240, 10-2762.



196.493 Construction of nuclear power plants limited.

196.493  Construction of nuclear power plants limited.

196.493(1)(1)  Definition. In this section, "nuclear power plant" means a nuclear-fired large electric generating facility as defined under s. 196.491 (1) (g).

196.493(2) (2) Limits on certification. The commission may not certify under s. 196.49 (3) (b) or 196.491 (3) any nuclear power plant unless the commission finds that:

196.493(2)(a) (a) A federally licensed facility, or a facility outside of the United States which the commission determines will satisfy the public welfare requirements of the people of this state, with adequate capacity to dispose of high-level nuclear waste from all nuclear power plants operating in this state will be available, as necessary, for disposal of the waste; and

196.493(2)(b) (b) The proposed nuclear power plant, in comparison with feasible alternatives, is economically advantageous to ratepayers, based upon:

196.493(2)(b)1. 1. The existence of a reliable and adequate nuclear fuel supply;

196.493(2)(b)2. 2. The costs for construction, operation and decommissioning of nuclear power plants and for nuclear waste disposal; and

196.493(2)(b)3. 3. Any other factor having an impact on the economics of nuclear power plants, as determined by the commission.

196.493 History History: 1983 a. 401; 1997 a. 204.



196.494 Regional transmission planning.

196.494  Regional transmission planning.

196.494(1) (1) In this section:

196.494(1)(a) (a) "Electric utility" means a public utility, other than a municipal utility, as defined in s. 196.377 (2) (a) 3., that provides retail electric service to customers in this state.

196.494(1)(b) (b) "Transmission facility" means any pipe, pipeline, duct, wire, line, conduit, pole, tower, equipment or other structure used for the transmission of electric power as determined by the commission.

196.494(2) (2) The commission shall conduct a study on identifying and relieving any constraint on an intrastate or interstate electric transmission system that adversely affects the reliability of transmission service provided to electric customers in this state and shall, no later than September 1, 1998, submit a report on the results of the study to the legislature in the manner provided under s. 13.172 (2).

196.494(3) (3) The commission shall, under this subsection, issue an order requiring the transmission company, as defined in s. 196.485 (1) (ge), or an electric utility to construct or procure, on a competitive basis, the construction of transmission facilities specified by the commission in its order if the commission determines that such construction is necessary to relieve a constraint on a transmission system and the construction will materially benefit the customers of the transmission company or electric utility or other electric utilities or of an independent system operator, as defined in s. 196.485 (1) (d), or independent transmission owner, as defined in s. 196.485 (1) (dm).

196.494(4) (4) The commission shall allow an electric utility to recover in its retail electric rates any costs that are prudently incurred by the utility in complying with an order under sub. (3).

196.494(5) (5) The governor may, on behalf of this state, enter into an interstate compact that establishes a joint process for the states in the upper midwest region of the United States to determine the need for and siting of regional electric transmission facilities that may affect electric service in this state. The governor may not enter into a compact under this subsection unless the compact includes requirements and procedures for establishing each of the following:

196.494(5)(a) (a) Compliance with each state's environmental and siting standards for transmission facilities.

196.494(5)(b) (b) A regional need determination for transmission facilities.

196.494(5)(c) (c) A mechanism for resolving conflicts between the states regarding the siting of transmission facilities.

196.494 History History: 1997 a. 204; 1999 a. 9.



196.495 Avoidance of duplication in electric facilities.

196.495  Avoidance of duplication in electric facilities.

196.495(1)(1)

196.495(1)(a)(a) In this section:

196.495(1)(a)1. 1. "Primary voltage extension" means an extension of 500 feet or more.

196.495(1)(a)2. 2. "Secondary voltage extension" means an extension that is less than 500 feet.

196.495(1)(b) (b) The length of an extension shall be measured as the air line distance between an existing local service distribution line that normally operates at less than 35 kilovolts and the nearest point on the principal building or facility to be served by a primary voltage extension or a secondary voltage extension.

196.495(1m) (1m) No public utility, and no cooperative association organized under ch. 185 for the purpose of furnishing electric service to its members only, may:

196.495(1m)(a) (a) Extend or render electric service directly or indirectly to the premises of any person already receiving electric service directly or indirectly from another public utility or another cooperative association.

196.495(1m)(b) (b) Make a primary voltage extension to serve the premises of any person not receiving electric service and to which service is available from the facilities of another public utility or another such cooperative association through a secondary voltage extension, unless the other public utility or cooperative association consents to the primary voltage extension in writing or unless the commission, after notice to the interested parties and hearing, determines that the service rendered or to be rendered by the other public utility or cooperative association is inadequate and is not likely to be made adequate, or that the rates charged for service are unreasonable and are not likely to be made reasonable.

196.495(2) (2) If a public utility is rendering electric service under an indeterminate permit to a city or village, no cooperative association may extend any new electric service to the premises of any person inside the corporate limits, existing on January 1, 1961, of the city or village without the written consent of the public utility. Within any area annexed to a city or village after January 1, 1961, in which annexed area a cooperative association or public utility, other than the public utility serving the city or village under an indeterminate permit, has electric distribution facilities at the time of the annexation, the cooperative association or other public utility may make a primary voltage extension or a secondary voltage extension in the annexed area, subject to sub. (1m).

196.495(2m) (2m) The distribution service facilities of a cooperative association or public utility rendering electric service in an annexed area under sub. (2) shall be subject to acquisition under ch. 197 by a city or village if the city or village operates or proposes to operate its own electric public utility.

196.495(3) (3) Nothing in this section shall preclude any public utility or any cooperative association from extending electric service to its own property or facilities or to another cooperative association for resale.

196.495(4) (4) To avoid duplication of facilities, a public utility and a cooperative association may enter into a written agreement governing the extension of electric distribution lines and the right to serve customers. The commission shall enforce an agreement if the agreement has been filed with the commission and approved by the commission as being in the public interest.

196.495(5) (5) If an interested party files a complaint with the commission that an electric public utility or a cooperative association has made a primary voltage extension that requires approval or consent under this section without obtaining approval or consent, the commission shall hear the complaint upon notice to the interested parties. If the commission determines that the primary voltage extension was made in violation of this section, it shall order the prompt removal of the primary voltage extension.

196.495(6) (6) A cooperative association shall be subject to the authority of the commission to enforce the provisions of this section and to issue rules and orders relating to the provisions.

196.495(7) (7) A cooperative association shall be subject to the authority of the commission to allocate, assess and collect expenditures of the commission against a cooperative association involved in a proceeding under this section in the same manner as provided for public utilities under s. 196.85.

196.495 History History: 1971 c. 125 s. 521; 1983 a. 53; 1991 a. 94.

196.495 Annotation Although one utility was serving a farm, when the farm was annexed to a city and a large shopping center was built, the utility having an indeterminate permit to serve the city could not be barred from serving the area; the PSC should determine which utility should serve the area. Adams-Marquette Electric Cooperative v. PSC 51 Wis. 2d 718, 188 N.W.2d 515 (1971).

196.495 Annotation The "premises of a person already receiving electrical service" refers to the premises to be served, not the person. Adams-Marquette Electric Cooperative v. PSC 51 Wis. 2d 718, 188 N.W.2d 515 (1971).

196.495 Annotation The application of this section is discussed. A court's order to a utility violating this section to remove the offending line or sell it to the utility who should have provided the service was within the authority granted by sub. (5). Barron Electric Cooperative v. PSC, 212 Wis. 2d 752, 569 N.W.2d 726 (Ct. App. 1997), 97-0420.



196.496 Distributed generation facilities.

196.496  Distributed generation facilities.

196.496(1) (1)  Definition. In this section, "distributed generation facility" means a facility for the generation of electricity with a capacity of no more than 15 megawatts that is located near the point where the electricity will be used or is in a location that will support the functioning of the electric power distribution grid.

196.496(2) (2) Rules. The commission shall promulgate rules establishing standards for the connection of distributed generation facilities to electric distribution facilities. To the extent technically feasible and cost effective, the standards shall be uniform and shall promote the development of distributed generation facilities. The standards shall address engineering, electric reliability, and safety concerns and the methods for determining charges for interconnection.

196.496 History History: 2001 a. 16.



196.497 State policy regarding the long-term disposal of high-level radioactive waste and transuranic waste.

196.497  State policy regarding the long-term disposal of high-level radioactive waste and transuranic waste.

196.497(1)(1)  Definitions. As used in this section unless the context requires otherwise:

196.497(1)(b) (b) "Federal department of energy" means the federal department of energy or any successor agency assigned responsibility for the long-term disposal of high-level radioactive waste and transuranic waste.

196.497(1)(c) (c) "High-level radioactive waste" means:

196.497(1)(c)1. 1. Fuel that is withdrawn from a nuclear reactor after irradiation and which is packaged and prepared for disposal; or

196.497(1)(c)2. 2. Highly radioactive waste resulting from reprocessing irradiated nuclear fuel including both the liquid waste which is produced directly in reprocessing and any solid material into which the liquid waste is transformed.

196.497(1)(d) (d) "Transuranic waste" means waste material containing alpha-emitting radioactive elements having an atomic number greater than 92 in concentrations greater than 10 nanocuries per gram.

196.497(2) (2) Coordination.

196.497(2)(a)(a) Initial agency to be contacted. The commission shall serve as the initial agency in this state to be contacted by the federal department of energy or any other federal agency on any matter related to the long-term disposal of high-level radioactive waste or transuranic waste.

196.497(2)(b) (b) Receipt of information. The commission shall serve as the initial agency in this state to receive any report, study, document, information or notification of proposed plans from the federal department of energy or any other federal agency on any matter related to the long-term disposal of high-level radioactive waste or transuranic waste. Notification of proposed plans include notification of proposals to conduct field work, on-site evaluation, on-site testing or similar activities.

196.497(2)(c) (c) Dissemination of information. The commission shall disseminate or arrange with the federal department of energy or other federal agency to disseminate information received under par. (b) to appropriate state agencies, local units of government, regional planning commissions, American Indian tribal governing bodies, the general public, interested citizen groups and persons who have requested in writing to receive this information.

196.497(2)(d) (d) Response. The commission shall respond to contacts under par. (a) and information received under par. (b) if a response is appropriate. The commission shall consult with appropriate state agencies, local units of government, regional planning commissions, American Indian tribal governing bodies, the general public and interested citizen groups in preparing this response.

196.497(3) (3) Advocate. The commission shall serve as an advocate on behalf of the citizens of this state before the federal department of energy and other federal agencies on matters related to the long-term disposal of radioactive waste and transuranic waste.

196.497(5) (5) Review of applications for federal funds. The commission shall review any application to the federal department of energy or other federal agency by a state agency, local unit of government or regional planning commission for funds for any program related to the long-term disposal of high-level radioactive waste or transuranic waste. If the commission finds that the application is not consistent with the commission's policy related to the long-term disposal of high-level radioactive waste or transuranic waste or that the application is not in the best interest of the state, the commission shall forward its findings to the governor, the joint committee on finance and the federal agency to which the application for funds is being made. If the commission finds that the application of a state agency is not consistent with the commission's policy related to the long-term disposal of high-level radioactive waste or transuranic waste or that the application of a state agency is not in the best interest of the state, the findings forwarded to the governor shall include a recommendation that the governor act under s. 16.54 (1) and stipulate conditions for the acceptance of the funds which are necessary to safeguard the interests of the state.

196.497(6) (6) Monitor federal activity. The commission shall monitor activity in congress and the federal government related to the long-term disposal of high-level radioactive waste and transuranic waste. The commission may advise the congressional delegation from this state of action which is needed to protect the interests of the state.

196.497(7) (7) Request attorney general to intervene. If appropriate the commission shall request the attorney general to intervene in federal proceedings to protect the state's interests and present the state's point of view on matters related to the long-term disposal of high-level radioactive waste or transuranic waste.

196.497(8) (8) Negotiation of agreements.

196.497(8)(a)(a) Negotiations with the federal department of energy. The commission shall serve as the agency in this state to negotiate written agreements and modifications to these agreements, with the federal department of energy on any matter related to the long-term disposal of high-level radioactive waste or transuranic waste.

196.497(8)(b) (b) Negotiations with other federal agencies. The commission shall serve as the agency in this state to negotiate written agreements and modifications to these agreements, with any federal agency other than the federal department of energy on any matter related to the long-term disposal of high-level radioactive waste or transuranic waste.

196.497(8)(d) (d) Hearings. The commission shall conduct public hearings on any proposed agreement or modification to an agreement negotiated under par. (a) or (b). The commission shall provide 30 days' notice of the date and location of hearings conducted under this paragraph. The commission shall prepare a written summary of testimony presented at hearings conducted under this paragraph and shall consider the need for modifications to the negotiated agreement as a result of the hearings.

196.497(8)(f) (f) Approval of agreements and modifications by the legislature and governor. No agreement or modification to an agreement negotiated under par. (a) or (b) may take effect unless it is approved under sub. (10).

196.497(8)(g) (g) Technical revisions. The commission may negotiate what in the commission's judgment are technical revisions to any agreement approved under sub. (10).

196.497(8)(i) (i) Review of technical revisions by the legislature and governor. No technical revision to an agreement negotiated under par. (g) may take effect unless it is considered approved under sub. (11).

196.497(9) (9) Agreements with the federal department of energy.

196.497(9)(a)(a) Separate agreements. The commission may negotiate separate agreements with the federal department of energy concerning different stages of the process of evaluating and selecting a site for the long-term disposal of high-level radioactive waste or transuranic waste. The commission shall negotiate a separate agreement with the federal department of energy for the final stages of the selection of any site for the long-term disposal of high-level radioactive waste or transuranic waste.

196.497(9)(b) (b) Contents. Any agreement negotiated by the commission with the federal department of energy under sub. (8) (a) shall include all of the following:

196.497(9)(b)1. 1. A general description of the roles of the state and the federal department of energy.

196.497(9)(b)2. 2. A compliance schedule which includes a list of significant events and stages which are expected to be reached as the federal department of energy assesses the suitability of the state for the long-term disposal of high-level radioactive waste or transuranic waste and a description of the actions to be taken by the federal department of energy and the state at each event and stage.

196.497(9)(b)3. 3. The criteria that the department of energy shall use in evaluating the suitability of any site in the state for the long-term disposal of high-level radioactive waste or transuranic waste.

196.497(9)(b)4. 4. A requirement that the federal department of energy shall comply with all federal laws, American Indian laws, state laws and local ordinances and shall respect state sovereignty consistent with the 10th amendment to the U.S. constitution and the U.S. constitution, regardless of the ownership of the land on which the activity takes place.

196.497(9)(b)5. 5. A requirement that the federal department of energy and any of its contractors or subcontractors shall provide the commission with all reports and documents the commission requests and any other relevant reports and documents in a timely manner and in accordance with any applicable law, regulation or rule. The requirement shall specify that the federal department of energy may not charge a fee for searching for or for supplying reports and documents requested by the commission. The requirement shall specify that the federal department of energy shall provide the commission with all reports and documents the commission requests and any other relevant reports and documents from contractors and subcontractors after the reports and documents are submitted to the federal department of energy regardless of whether the reports and documents have received the department of energy's final approval.

196.497(9)(b)6. 6. A requirement that, upon request by the commission, the federal department of energy shall provide the data, methods and underlying assumptions used in the preparation of reports and documents in accordance with any applicable law, regulation or rule.

196.497(9)(b)7. 7. A requirement that the federal department of energy shall notify the commission of any grants related to the long-term disposal of high-level radioactive waste and transuranic waste from the federal department of energy to any person in this state.

196.497(9)(b)8. 8. A requirement that the federal department of energy shall notify the commission in a timely manner of any proposed field work, on-site evaluation, on-site testing or similar activities it or any contractor or subcontractor intends to conduct and a requirement that the federal department of energy shall allow the commission to monitor these activities by designating a reasonable number of persons to observe the activities or by any other appropriate means.

196.497(9)(b)9. 9. A requirement that the federal department of energy shall provide the commission in a timely manner with a copy of any requests for proposals and final contracts issued by the federal department of energy relating to the evaluation, selection or construction of a site for the long-term disposal of high-level radioactive waste or transuranic waste in this state.

196.497(9)(b)10. 10. A provision that the federal department of energy shall agree to provide funds to be used to review the activities of the federal department of energy and its contractors and subcontractors which relate to assessing the suitability of the state for the long-term disposal of high-level radioactive waste or transuranic waste.

196.497(9)(b)11. 11. A process for resolving disputes between the commission and the federal department of energy including disputes concerning alleged violations of the written agreement and disputes concerning technical assessments made by the federal department of energy. The process for resolving disputes concerning technical assessments made by the federal department of energy may involve a process of scientific review and mediation.

196.497(9)(b)12. 12. A requirement that if the federal department of energy selects a site in the state for construction of a repository for the long-term disposal of high-level radioactive waste or transuranic waste, the federal department of energy shall prepare, prior to submission of an application to license or construct the repository, a repository plan which shall include descriptions of the federal department of energy's plans for construction of the repository, transportation of wastes to the repository, operation of the repository, closing of the repository and monitoring the repository after closure.

196.497(9)(c) (c) Objection to site selection. Any agreement negotiated by the commission with the federal department of energy under sub. (8) (a) shall include a list of reasons for which the commission may object to the selection of a site within this state for the long-term disposal of high-level radioactive waste and transuranic waste. These reasons shall include the following:

196.497(9)(c)1. 1. The site or the transportation of waste to the site poses a danger to public health and safety or to the environment.

196.497(9)(c)2. 2. The federal department of energy fails to address to the satisfaction of the commission the potential socioeconomic effects of the site or of the transportation of waste to the site.

196.497(9)(c)3. 3. The federal department of energy violates any written agreement or revision approved under sub. (10) or (11).

196.497(9)(c)4. 4. If, in the judgment of the commission, the federal department of energy fails to comply with criteria, regulations or standards of other federal agencies concerning the long-term disposal of high-level radioactive waste or transuranic waste including criteria which excludes a proposed site from consideration because of previous mining or drilling of any type within the area which could be affected by the construction of the site or by the heat resulting from the disposal of high-level radioactive waste or transuranic waste at the site.

196.497(9)(c)5. 5. If, in the judgment of the commission, the federal department of energy fails to use generally accepted scientific and technical practices in evaluating the suitability of a site for the long-term disposal of high-level radioactive waste or transuranic waste.

196.497(10) (10) Approval of agreements.

196.497(10)(a)(a) Submission. The commission shall submit any written agreement or modification to an agreement negotiated under sub. (8) (a) or (b), approved by the commission and approved by the federal department of energy or other federal agency to the speaker of the assembly and the president of the senate. The commission shall submit with the agreement or modification a written summary of the hearings held under sub. (8) (d).

196.497(10)(b) (b) Introduction of bill. Upon request of the commission, the speaker of the assembly or the president of the senate shall introduce a bill to approve the agreement or modification to an agreement. The bill is not subject to s. 16.47 (2).

196.497(10)(c) (c) Legislative action required. Within 120 days after the bill is introduced the appropriate committees in each house of the legislature shall authorize an extraordinary session of the legislature to commence within the 120 days and to extend until the legislature passes the bill or passes a joint resolution which disapproves of the agreement or modification and returns the agreement or modification to the commission for renegotiation. If the 120-day period extends beyond the date specified in s. 13.02 (1), the 120-day period is deemed to commence on the first day the succeeding legislature convenes, unless a bill or joint resolution is passed prior to that time.

196.497(10)(d) (d) Veto review. Within 10 days after the bill passes the legislature, the chief clerk of the house of origin shall refer the bill to the governor for executive action. If the governor vetoes the bill, the appropriate committees in each house of the legislature shall schedule a veto review session.

196.497(10)(e) (e) Approval. If the bill is enacted into law, the agreement or modification to the agreement is approved and shall take effect.

196.497(11) (11) Review of technical revisions.

196.497(11)(a)(a) Submission. The commission shall submit any technical revision to a written agreement negotiated under sub. (8) (g), approved by the commission and approved by the federal department of energy or other federal agency, to the presiding officer of each house of the legislature and to the governor.

196.497(11)(b) (b) Referral to standing committees. Each presiding officer shall refer the technical revision to one standing committee within 7 working days after the day on which the revision is received unless the revision is received on or after November 1 of an even-numbered year. If a revision is received on or after November 1 of an even-numbered year, each presiding officer shall refer the revision to one standing committee within 7 days after the first day of the next regular session of the legislature. Each presiding officer shall cause a statement to appear in the journal of the appropriate house that a technical revision to an agreement approved under sub. (10) is submitted for review.

196.497(11)(c) (c) Standing committee review. Either standing committee may object to the technical revision by taking action in executive session within 30 days after the revision is referred to the committee. If a standing committee objects to the revision, it shall submit a written notice of the objection to the presiding officer of that house of the legislature and the presiding officer shall cause the written notice of the objection to appear in the journal of the house.

196.497(11)(d) (d) Review by the governor. The governor may object to the technical revision by taking action within 30 days after the revision is received unless the revision is received on or after November 1 of an even-numbered year. If the revision is received on or after November 1 of an even-numbered year, the governor may object to the revision by taking action within 30 days after the first day of the next regular session of the legislature. If the governor objects to the revision, the governor shall submit a written notice of the objection to the presiding officer of each house of the legislature and each presiding officer shall cause the written notice of the objection to appear in the journal of each house.

196.497(11)(e) (e) Objection. A standing committee to which a revision is referred or the governor may object to a technical revision for any reason including a belief that the revision is so substantial that the revised agreement should be approved under sub. (10) rather than this subsection. If either standing committee to which a revision is referred or the governor objects to a technical revision within the 30-day review period, the revision may not take effect.

196.497(11)(f) (f) No objection. If neither standing committee nor the governor objects to a technical revision within the 30-day review period, the revision is considered approved and shall take effect.

196.497(11m) (11m) Review of final site selection and site plan.

196.497(11m)(a)(a) Review by the commission. If the federal department of energy selects a site in the state for construction of a repository for the long-term disposal of high-level radioactive or transuranic waste, the commission shall review the adequacy of the selected site and of the site plan prepared by the federal department of energy under sub. (9) (b) 12. The review shall include a full scientific review of the adequacy of the selected site and of the site plan. The commission shall utilize recognized experts in conducting its scientific review. The commission shall conduct more than one public hearing on the site plan and shall make available to the public arguments and evidence for and against the site plan. The commission shall provide 30 days' notice of the date and location of the public hearings. The commission shall solicit comments from appropriate state agencies, local units of government, regional planning commissions, American Indian tribal governing bodies, the general public and interested citizen groups on the adequacy of the selected site and the site plan. The commission shall make these comments available to the public.

196.497(11m)(b) (b) Recommendation to the legislature and the governor. After completing this review, the commission shall submit a recommendation to the speaker of the assembly, the president of the senate and the governor on whether the state should accept the site selected by the federal department of energy and the site plan. The reasons for which the commission may recommend that the legislature and the governor object to the site selection or the site plan, or both, include those specified in sub. (9) (c). The recommendation to the speaker of the assembly and the president of the senate shall be accompanied by a request for the introduction of a bill to approve the site selected and the site plan or by a request for the introduction of a bill to disapprove the site or the site plan or both.

196.497(11m)(c) (c) Introduction of legislation. Upon request of the commission, the speaker of the assembly or the president of the senate shall introduce a bill reflecting the recommendation of the commission on whether to approve or disapprove the site selected by the federal department of energy and the site plan. The bill is not subject to s. 16.47 (2).

196.497(11m)(d) (d) Legislative action required. Within 120 days after the legislation is introduced under par. (c), the appropriate committees in each house of the legislature shall authorize an extraordinary session of the legislature to commence within the 120 days and to extend until the legislature passes a bill which approves the site selected by the federal department of energy and the site plan or the legislature passes a bill which disapproves the site or the site plan or both. If the 120-day period extends beyond the date specified under s. 13.02 (1), the 120-day period is deemed to commence on the first day the succeeding legislature convenes, unless a bill is passed prior to that time.

196.497(11m)(e) (e) Veto review. Within 10 days after the bill passes the legislature, the chief clerk of the house of origin shall refer the bill to the governor for executive action. If the governor vetoes the bill, the appropriate committees in each house of the legislature shall schedule a veto review session.

196.497(11m)(f) (f) Transmittal of action by the legislature and the governor. After the legislature takes action under par. (d) and after the governor takes any action under par. (e), the chief clerk of the house of origin shall notify the commission of the action taken and the commission shall send a report to the president of the United States, the members of the U.S. senate, the members of the U.S. house of representatives, the federal department of energy and other appropriate federal agencies. The report shall contain a summary of the review undertaken by the commission in accordance with par. (a), the recommendation made by the commission under par. (b), the action of the legislature under par. (d) and any action of the governor under par. (e).

196.497(11s) (11s) Escrowing of certain payments to the federal government.

196.497(11s)(a)(a) If the commission determines that the federal department of energy is not meeting its obligations under contracts entered into under 42 USC 10222 with state agencies or with persons in this state, the commission, subject to par. (ab), shall direct the state agencies or persons to pay to the commission, instead of the federal department of energy the fees due under 42 USC 10222 for the period during which those contractual obligations are not met. The commission shall deposit any funds received under this paragraph in the nuclear waste escrow fund.

196.497(11s)(ab) (ab) The commission may only direct the state agencies or persons to make the payment to the commission under par. (a) if a federal court or the federal department of energy has authorized the commission to receive the payment of the fees due under 42 USC 10222.

196.497(11s)(b) (b) Upon a showing by the secretary of the federal department of energy that the federal department of energy is meeting its obligations under contracts entered into under 42 USC 10222, the commission shall pay to the secretary of the federal department of energy all funds contained in the nuclear waste escrow fund and shall cease accepting additional funds under par. (a).

196.497(12) (12) Implementation. The commission shall implement agreements, modifications and technical revisions approved under subs. (10) and (11). In implementing these agreements, modifications and revisions, the commission may solicit the views of appropriate state agencies, local units of government, regional planning commissions, American Indian tribal governing bodies, the general public and interested citizen groups.

196.497(13) (13) Funding. The commission shall attempt to finance all of its expenses under this section from moneys received from the federal department of energy and other federal agencies and from gifts and grants received from other persons.

196.497(14) (14) State agencies to cooperate. Other state agencies shall assist the commission in fulfilling its duties under this section to the fullest extent possible.

196.497 History History: 1981 c. 62; 1985 a. 29; 1989 a. 31 ss. 107m, 713e; Stats. 1989 s. 36.50; 1991 a. 25; 1995 a. 27, ss. 1779 to 1799; Stats. 196.497; 1999 a. 196; 2009 a. 276.

196.497 Annotation Only the Radioactive Waste Review Board is authorized to negotiate agreements with the federal government regarding disposal of high-level nuclear waste. 80 Atty. Gen. 308.



196.499 Regulation of telecommunications carriers.

196.499  Regulation of telecommunications carriers.

196.499(1)(1)  Scope. Notwithstanding any other provisions of this chapter, a telecommunications carrier is not subject to regulation under this chapter, except for s. 196.025 (6), and except under each of the following provisions:

196.499(1)(a) (a) A telecommunications carrier shall comply with the requirements of this section.

196.499(1)(b) (b) A telecommunications carrier shall be treated under ss. 196.209, 196.218 (8) and 196.219 as a telecommunications provider.

196.499(1)(c) (c) A telecommunications carrier shall be treated under s. 196.85 as a telecommunications utility.

196.499(1)(d) (d) A telecommunications carrier shall be treated under s. 196.858 as an interexchange telecommunications utility.

196.499(1)(e) (e) A telecommunications carrier may be assessed under s. 196.218 (3) as a telecommunications provider and shall respond, subject to the protection of the telecommunications carrier's competitive information, to all reasonable requests for information about its operations in this state from the commission necessary to administer the universal service fund. A telecommunications carrier may not be assessed in a manner that is inconsistent with this paragraph.

196.499(1)(f) (f) For purposes of enforcing s. 196.209, 196.218 (3) or (8), 196.219, 196.85, or 196.858, or for purposes of approving or enforcing an interconnection agreement to which a telecommunications carrier is a party, a telecommunications carrier shall be subject to ss. 196.02 (3), 196.32, 196.33, 196.39, 196.395, 196.40, 196.41, 196.43, 196.44 (3), and 196.48 and be treated as a party to the agreement under ss. 196.199 and 196.26, as a public utility under ss. 196.02 (5) and (6), 196.14, 196.24, 196.44 (2), 196.66, and 196.85 (1), and as a telecommunications provider under ss. 196.25 (3) and 196.65 (3).

196.499(2) (2) Tariffs. Every telecommunications carrier shall keep on file with the commission a tariff for each service, that contains all the rules, rates and classifications used by it in the provision of its telecommunications services, including limitations on liability unless the commission waives any requirement. A tariff shall be effective when filed or on a date indicated by the carrier. The telecommunications carrier shall provide notice of price increases by publication in newspapers or by any other reasonable means and may provide notice of price decreases or of tariffed promotional rates. Tariffs may be filed for services offered on an interim basis, for special promotions, for discounts, including discounts intended to maintain customer relations, or for individual contracts between carriers and customers. A telecommunications carrier shall charge rates in accordance with its tariff.

196.499(3) (3) Rates.

196.499(3)(a)(a) Except as provided in this subsection, a telecommunications carrier may not charge different rates for residential basic message telecommunications services, business basic message telecommunications services, or single-line wide-area telecommunications service on routes of similar distances within the state, unless otherwise authorized by the commission.

196.499(3)(am) (am) Paragraph (a) does not prohibit volume or term discounts, discounts in promotional offerings, differences in the rates for intralata and interlata services of similar distances, the provision of optional toll calling plans to selected exchanges or customers or the passing through of any state or local taxes in the specific geographic areas from which the taxes originate.

196.499(3)(b) (b) Notwithstanding any other provision in this chapter, a telecommunications carrier may furnish services to its employees, officers, agents or pensioners at no charge or at rates that are lower than its tariff rates.

196.499(3)(c) (c) A telecommunications carrier may contract to charge prices for services that are unique to a particular customer or group of customers if differences in the cost of providing a service or a service element justify a different price for a particular customer or group of customers or if market conditions require individual pricing.

196.499(4) (4) Abandonment of services. A telecommunications carrier shall provide written notice to the commission not less than 60 days before its abandonment of basic message telecommunications service to an exchange. The carrier shall also publish notice in a newspaper of general circulation within the exchange and provide any other notice required by the commission. A telecommunications carrier shall be subject to rules and procedures that the commission may establish for the continuance of basic message telecommunications service to an exchange if notice has been received that all providers of the service intend to abandon that service in the exchange. A rule or procedure may not regulate the price, terms or conditions of service other than as authorized in this section and may not discriminate in favor of or against any telecommunications provider.

196.499(5) (5) Complaints.

196.499(5)(a)(a) In this subsection, "complaint" means a complaint filed with the commission that any rate, toll, charge or schedule relating to the provision of telecommunications service violates sub. (2) or (3) (a).

196.499(5)(am) (am) In any complaint proceeding, the person initiating the complaint has the burden of proving a violation of sub. (2) or (3) (a).

196.499(5)(b) (b) If any business organization, body politic or 25 individuals file a complaint against a telecommunications carrier, the commission, with or without notice, may investigate the complaint as it considers necessary. The commission may not issue an order based on the investigation without allowing the telecommunications carrier an opportunity for a hearing.

196.499(5)(c) (c)

196.499(5)(c)1.1. Before holding a hearing under this subsection, the commission shall notify the telecommunications carrier complained of that a complaint has been made, and no sooner than 10 days after the notice has been given the commission may set a time and place for a hearing.

196.499(5)(c)2. 2. The commission shall give the telecommunications carrier which is the subject of a complaint and the complainant at least 10 days' notice of the time and place of a hearing and the subject of the hearing. The commission may subpoena any witness at the request of the telecommunications carrier or complainant.

196.499(5)(c)3. 3. Notice under subds. 1. and 2. may be combined. The combined notice may not be given less than 10 days before a hearing.

196.499(5)(d) (d) If the commission finds by a preponderance of the evidence that existing rates, tolls, charges or schedules violate sub. (2) or (3) (a), the commission may issue its order requiring compliance with sub. (2) or (3) (a).

196.499(6) (6) Investigations and hearings.

196.499(6)(a)(a) If the commission believes that any rate or charge violates sub. (2) or (3) (a), the commission on its own motion summarily may investigate with or without notice.

196.499(6)(b) (b) If after an investigation under par. (a) the commission determines that sufficient grounds exist to warrant a hearing, the commission shall set a time and place for a hearing. The hearing shall be conducted as a hearing under sub. (5). Notice of the time and place for a hearing under this paragraph shall be given to the telecommunications carrier, and to any other interested person as the commission considers necessary.

196.499(7) (7) Petitions. A telecommunications carrier may file a petition for relief with the commission on any matter affecting the telecommunications carrier's product or service.

196.499(8) (8) Depositions. The commission or any party in any investigation or hearing may take the depositions of witnesses in the manner prescribed for civil actions. Any expense incurred by or authorized by the commission in taking a deposition may be charged to the appropriation under s. 20.155 (1) (g).

196.499(9) (9) Records and transcripts. Sections 196.34 and 196.36, as they apply to records and transcripts relating to public utility hearings, apply to records and transcripts relating to telecommunications carrier hearings.

196.499(11) (11) Review. Any order or determination of the commission may be reviewed under ch. 227.

196.499(12) (12) Enforcement.

196.499(12)(a)(a) The commission shall inquire into the neglect or violation of this section by telecommunications carriers, or by their officers, agents or employees or by persons operating telecommunications carriers, and shall enforce all laws relating to this section and report any violation to the attorney general.

196.499(12)(b) (b) Upon request of the commission, the attorney general or a district attorney may aid in any investigation, hearing or trial under this section and shall prosecute any proceeding for the enforcement of laws relating to telecommunications carriers.

196.499(12)(c) (c) A civil action to enforce this section shall be brought in the name of the state in the circuit court for Dane County or in the county that would be the proper place of trial under s. 801.50.

196.499(12)(d) (d) This section and rules and orders of the commission promulgated or adopted under this section may be enforced by an action to recover forfeitures, an action for injunction, an action to compel performance or by other appropriate actions.

196.499(13) (13) Crisis situations.

196.499(13)(a)(a) If a sheriff, a police chief or a law enforcement officer designated by a sheriff or police chief to respond in a crisis situation has probable cause to believe that a person is holding a hostage or is resisting apprehension through the use or threatened use of force, the sheriff, police chief or law enforcement officer may order a telecommunications carrier to interrupt or reroute telecommunications service to or from the suspected person for the duration of the crisis situation to prevent the person from communicating with anyone other than a person authorized by the sheriff, police chief or law enforcement officer.

196.499(13)(b) (b) A telecommunications carrier may not be held liable for any action that it takes under par. (a).

196.499(13m) (13m) Emergency services. A telecommunications carrier may not unreasonably refuse, restrict or delay access by any person to a telecommunications emergency service.

196.499(14) (14) Extension of facilities. Any telecommunications carrier may extend its facilities into or through any municipality for the furnishing of its services, subject to the reasonable regulation of the governing body of the municipality relative to the location of poles and wires and the preservation of the safe and convenient use of streets and alleys to the public. Upon a petition for relief made by a telecommunications carrier, the commission shall set a hearing and if it finds a contract, ordinance or resolution under this subsection to be unreasonable, the contract, ordinance or resolution shall be void.

196.499(15) (15) Certificates. A telecommunications carrier that is not authorized to provide intrastate telecommunications service on January 1, 1994, may not commence the construction of any plant, extension or facility, or provide intrastate telecommunications service directly or indirectly to the public, unless the telecommunications carrier obtains a certificate from the commission authorizing the telecommunications carrier to provide intrastate telecommunications. The commission may issue a certificate if the telecommunications carrier demonstrates that it possesses sufficient technical, financial and managerial resources to provide intrastate telecommunications services. A telecommunications carrier that is authorized to provide intrastate telecommunications service on January 1, 1994, is not required to be recertified under this subsection.

196.499(16) (16) Access service authorization. If a telecommunications utility with 150,000 or less access lines in use in this state is authorized in a geographic area to provide access service to the public or business access line and usage service within a local calling area, a telecommunications carrier may not offer in that same geographic area access service to the public or business access line and usage service within a local calling area without the authorization of the commission. The commission may authorize a telecommunications carrier to offer those services if, after notice and opportunity for hearing, the commission finds that public convenience and necessity require the offering of those services by the telecommunications carrier. The commission may not require a telecommunications carrier to meet a more stringent standard for authorization than the standard applied to any telecommunications provider seeking the same authority.

196.499(17) (17) Forfeitures.

196.499(17)(a)(a) A telecommunications carrier who violates a provision of this section or rule or order of the commission promulgated or adopted under this section may be required to forfeit not less than $100 nor more than $1,000 for each violation. Each day of continued violation constitutes a separate offense.

196.499(17)(b) (b) A telecommunications carrier that knowingly and intentionally violates sub. (2) or (3) (a) may be required to forfeit not less than $100 nor more than $5,000 for each violation.

196.499 History History: 1993 a. 496; 1997 a. 27, 218; 2001 a. 105; 2009 a. 28.



196.50 Competing public utilities; indeterminate permits; telecommunications utility certification.

196.50  Competing public utilities; indeterminate permits; telecommunications utility certification.

196.50(1) (1)  Certificate of necessity.

196.50(1)(a)(a) The commission may not grant any person a license, permit or franchise to own, operate, manage or control any plant or equipment for the production, transmission, delivery or furnishing of heat, light, water or power in the municipality, if there is in operation under an indeterminate permit a public utility engaged in similar service in the municipality, unless the person seeking the license, permit or franchise secures from the commission a declaration, after a public hearing of any interested party, that public convenience and necessity require the delivery of service by the applicant.

196.50(1)(b) (b) If the commission authorizes a telecommunications carrier to provide access service to the public or business access line and usage service within a local calling area under s. 196.499 (16), the commission shall consider if or to what extent a telecommunications utility with 150,000 or less access lines in use in this state may be relieved of its obligation to be the provider of last resort. The commission shall consider the extent of competition in the relevant geographic area for the service, the revenues that have been or may be lost by the telecommunications utility, the ability of competing telecommunications providers to serve the existing or projected demand and any other factors that it considers to be relevant.

196.50(1)(c) (c) Any provision in an agreement or municipal franchise that prohibits entry into the telecommunications or video services market after September 1, 1994, is void.

196.50(2) (2) Certification of telecommunications utilities.

196.50(2)(a)(a) Alternative telecommunications utilities shall be certified under s. 196.203. All other telecommunications utilities shall be certified under this subsection.

196.50(2)(b) (b) A certificate, franchise, license or permit, indeterminate or otherwise, in effect on September 1, 1994, for a telecommunications utility shall remain in effect and shall have the effect of a certificate of authority. A telecommunications utility is not required to apply for a new certificate of authority to continue offering or providing service to the extent of the prior authorization. Each telecommunications utility shall have on file with the commission a map that defines the geographical limits of the service territory that the telecommunications utility is obliged to serve.

196.50(2)(c) (c) After August 31, 1994, a person who does not possess authority from the commission to provide telecommunications services may not provide services in this state as a telecommunications utility until the person obtains a certificate of authority under this subsection. A certified alternative telecommunications utility or any other certified telecommunications utility may also apply for certification or amended certification under this subsection.

196.50(2)(d) (d) No later than 45 days after the commission receives an application for a certificate of authority or an amended certificate of authority, the commission shall determine if the application is complete. If the commission determines that the application is complete, the commission shall docket the application and issue a final order no later than the expiration date of the temporary license under par. (e). If the commission determines that the application is incomplete, the commission shall notify the applicant in writing of the commission's determination, identify any part of the application which the commission has determined to be incomplete and state the reasons for the determination. An applicant may supplement and refile an application which the commission has determined to be incomplete. There is no limit on the number of times that an applicant may refile an application before a final order on the application. If the commission fails to make a determination within 15 days after receiving a refiled application regarding the completeness of an application previously determined to be incomplete, the refiled application shall be considered to be complete.

196.50(2)(e) (e)

196.50(2)(e)1.1. Pending the determination on an application for a certificate of authority or an amended certificate of authority, the commission may issue, without notice and hearing, a temporary license for a period not to exceed one year. The issuance of a temporary license does not bind the commission in the final determination on the application.

196.50(2)(e)2. 2. An application for a certificate of authority or amended certificate of authority that is filed after June 30, 1994, shall identify the geographical area to be served and the classification for which it is filed. The application shall be served by the applicant on all affected telecommunications providers.

196.50(2)(f) (f) The commission shall issue a certificate of authority or an amended certificate of authority if it finds, after notice and opportunity for hearing, that the applicant possesses sufficient technical, financial and managerial resources to provide telecommunications service to any person within the identified geographic area. In making this determination, the commission shall consider the factors identified in s. 196.03 (6).

196.50(2)(g) (g)

196.50(2)(g)1.1. The authority of every telecommunications utility with a certificate under this subsection is statewide and nonexclusive. The existence of or issuance of a certificate of authority or amended certificate of authority to any telecommunications utility and the approval of any tariff for the telecommunications utility shall not preclude the commission from authorizing additional telecommunications utilities to provide the same or equivalent service or to serve the same geographical area as any previously authorized utility or approved tariff.

196.50(2)(g)2. 2. A telecommunications utility's obligation to serve is defined by the map that the utility files under par. (b).

196.50(2)(i) (i) A telecommunications utility certified under this subsection is exempt from ss. 196.02 (2) and (6), 196.05, 196.06, 196.07, 196.08, 196.09, 196.10, 196.12, 196.13, 196.16, 196.18, 196.19, 196.20, 196.219 (3) (c), (e), (g), and (L), (4d), (4m), and (5), 196.24, 196.395 (1), 196.49, 196.52, 196.58, 196.60, 196.64, 196.72, 196.78, and 196.79 and, except with respect to wholesale telecommunications service, is exempt from s. 196.219 (4).

196.50(2)(j) (j)

196.50(2)(j)1.1. A telecommunications utility certified under this subsection may do any of the following:

196.50(2)(j)1.a. a. Provide notice to the commission to terminate the certification under this subsection and certify the telecommunications utility as an alternative telecommunications utility under s. 196.203. No later than 30 days after receiving notice under this subd. 1. a., the commission shall issue an order granting a certification under s. 196.203. The granting of such certification shall operate to terminate the certification under this subsection. All regulatory requirements in or related to the certification under this subsection that are inconsistent with the requirements of or regulation allowed under s. 196.203, including all such requirements imposed by the certification and all such requirements imposed by the commission, whether by statute or commission rule or order, on the telecommunications utility are terminated on the effective date of the order, unless the telecommunications utility, in its notice to the commission seeking certification under s. 196.203, requests to remain subject to one or more requirements of its prior certification under this subsection that do not violate the telecommunications utility's requirements or obligations under this chapter and the commission does not deny the request in its order pursuant to this subd. 1. a. granting certification under s. 196.203.

196.50(2)(j)1.b. b. Provide notice to the commission to recertify the telecommunications utility under this subsection and impose on the telecommunications utility only those provisions of this chapter specified in this subd. 1. b. No later than 30 days after receiving notice under this subd. 1. b., the commission shall issue an order that grants recertification under this subsection and that imposes on the telecommunications utility only those provisions of this chapter specified in this subd. 1. b. The telecommunications utility shall be exempt from all provisions of this chapter, except ss. 196.01, 196.016, 196.025 (6), 196.191, 196.206, 196.212, 196.219 (2r), and 196.503; and except those provisions in s. 196.203 (4m) (a) that are imposed on all alternative telecommunications utilities under s. 196.203 (3); and except, with respect to its wholesale telecommunications services only, ss. 196.03 (1) and (6), 196.219 (4), 196.28, and 196.37. If required by the public interest, the commission may, with respect only to intrastate switched access services, impose on the telecommunications utility s. 196.03 (1) and (6) and 196.37, except that the commission may not impose s. 196.03 (1) or (6) without also imposing s. 196.37 on the telecommunications utility. The granting of the recertification shall operate to terminate the telecommunications utility's prior certification. All regulatory requirements related to the prior certification that are inconsistent with the requirements of or regulation allowed under this subd. 1. b., including all such requirements imposed by the certification, and all such requirements imposed by the commission, whether by statute or commission rule or order, on the telecommunications utility are terminated on the effective date of the order unless the telecommunications utility, in its notice to the commission seeking recertification under this subd. 1. b., requests to remain subject to one or more requirements of its prior certification that do not violate the telecommunications utility's requirements or obligations under this chapter and the commission does not deny the request in its recertification order.

196.50(2)(j)2. 2. Issuance of a commission order under subd. 1. shall operate as a limited waiver of the telecommunications utility's right to an exemption under 47 USC 251 (f) (1), which shall apply only to all of the following:

196.50(2)(j)2.a. a. The requirements of 47 USC 251 (c) (1) and (2).

196.50(2)(j)2.b. b. The requirements of 47 USC 251 (c) (5), but only with respect to the requirements of 47 CFR 51.325 (a) (1) and (2).

196.50(2)(j)3. 3. Issuance of a commission order under subd. 1. shall operate as a limited waiver of the telecommunications utility's right to petition the commission for suspension or modification under 47 USC 251 (f) (2), which shall apply only to all of the following:

196.50(2)(j)3.a. a. The requirements of 47 USC 251 (b) and (c) (1) and (2).

196.50(2)(j)3.b. b. The requirements of 47 USC 251 (c) (5), but only with respect to the requirements of 47 CFR 51.325 (a) (1) and (2).

196.50(3) (3) Second utility. Any certificate, permit, license or franchise issued to a public utility, other than a telecommunications utility, which contains any term interfering with the existence of a 2nd public utility, other than a telecommunications utility, is amended to permit any municipality to grant a franchise for the operation of the 2nd public utility.

196.50(4) (4) Municipality restrained. No municipality may construct any public utility if there is in operation under an indeterminate permit in the municipality a public utility engaged in similar service other than a telecommunications service, unless it secures from the commission a declaration, after a public hearing of all parties interested, that public convenience and necessity require the municipal public utility.

196.50(5) (5) Injunction. Pending investigation and finding by the commission as to whether public convenience and necessity require a 2nd public utility, the furnishing of any public utility service, other than a telecommunications service, in any municipality contrary to the provisions of this section may be enjoined at the suit of the state or of any public utility having an interest in the issue.

196.50(6) (6) No denial on federal financing. No certificate of convenience and necessity or permit to any public utility under ss. 196.49 and 196.50 shall be denied because of the amount of the public utility's notes, bonds or other evidences of indebtedness issued to the United States in connection with loans to rural telecommunications utilities made under the rural electrification act of 1936, 7 USC 901 to 950aaa-5, as amended, or by reason of the ratio of such indebtedness to the value of the public utility's property or to its other classes of securities.

196.50(7) (7) Interlata certification.

196.50(7)(a)(a) This subsection applies to any telecommunications utility that is restricted under federal law or under any consent decree approved by a federal district court.

196.50(7)(b) (b) Upon application by a telecommunications utility subject to this subsection for a certificate to provide interlata services, the commission shall consider all of the following factors in determining whether to grant a certificate of authority:

196.50(7)(b)1. 1. Whether granting the certificate is in the public interest.

196.50(7)(b)2. 2. Whether the utility will provide interconnection to its local exchange network under reasonable terms and conditions.

196.50(7)(b)3. 3. Whether the utility will permit appropriate resale and sharing of its services.

196.50(7)(b)4. 4. Whether the utility will provide unbundled services under reasonable terms and conditions.

196.50(7)(b)5. 5. Whether the utility provides its services in compliance with s. 196.204.

196.50(7)(b)6. 6. Whether competition in the interlata marketplace will be enhanced or hindered by granting the certificate.

196.50(7)(c) (c) The commission may impose terms and conditions upon the grant of a certificate under par. (b) that are necessary to protect the public interest and promote competition.

196.50(7)(d) (d) The commission, after providing notice and opportunity for hearing, shall issue its decision on the application within 180 days after the filing. The time period may be extended upon agreement of the commission and the applicant.

196.50(7)(e) (e) An applicant may not be authorized to provide interlata service before the availability of dial-1 presubscription on an intralata basis in all of its exchanges except where it is technically infeasible to offer intralata dial-1 presubscription due to the action or inaction of a switch vendor.

196.50 History History: 1977 c. 418; 1983 a. 53; 1985 a. 297 ss. 52 to 54, 76; 1993 a. 496; 1995 a. 409; 1999 a. 150 s. 672; 2005 a. 441; 2007 a. 42; 2011 a. 22, 155; 2013 a. 125.

196.50 Cross-reference Cross-reference: For division of service between competing utilities, see s. 197.01 (4).



196.503 Telecommunications provider of last-resort obligations.

196.503  Telecommunications provider of last-resort obligations.

196.503(1)(1)  Definitions. In this section, "basic voice service" means the provision to residential customers of 2-way voice communication within a local calling area. "Basic voice service" includes extended community calling and extended area service. "Basic voice service" does not include the offering of Internet access service or any discretionary or optional services that are provided to a residential customer, even if provided in a bundle or package with basic voice service.

196.503(2) (2) Incumbent local exchange carrier obligations.

196.503(2)(a)(a) Notwithstanding any other provision in this chapter, and except as provided in sub. (3), an incumbent local exchange carrier shall make basic voice service available to all residential customers within a local exchange area in which it operates as an incumbent local exchange carrier.

196.503(2)(b) (b) An incumbent local exchange carrier may satisfy its obligations under par. (a) through an affiliate and through the use of any available technology or mode.

196.503(3) (3) Waivers.

196.503(3)(a)(a) An incumbent local exchange carrier may apply to the commission for a waiver from compliance with sub. (2) (a) in a local exchange area.

196.503(3)(b) (b) The commission shall grant a waiver requested under par. (a) for a local exchange area if any of the following is satisfied:

196.503(3)(b)1. 1. The commission finds that the incumbent local exchange carrier demonstrates that the waiver is in the public interest or that effective competition exists for basic voice service in the local exchange.

196.503(3)(b)2. 2. The commission has made a previous finding of effective competition under s. 196.195 (2), 2009 stats., for basic local exchange service in the local exchange. The commission may not grant a waiver under this subdivision until after June 1, 2012.

196.503(3)(c) (c) The commission's review of a waiver requested under par. (a) shall be strictly limited to determining whether any of the criteria specified in par. (b) 1. or 2. is satisfied.

196.503(3)(d) (d)

196.503(3)(d)1.1. Within 120 days of the filing of a waiver request based on par. (b) 1., the commission shall grant or deny the request and, if denied, the commission shall issue a written decision identifying the reasons for its denial. If the commission fails to grant or deny the waiver request within 120 days of its filing, the waiver request is considered granted by operation of law.

196.503(3)(d)2. 2. The commission shall grant a waiver based on par. (b) 2. as soon as the commission verifies that the commission has previously made the finding specified in par. (b) 2., but no later than 20 days after the filing of the waiver request. If the commission fails to grant a waiver request based on par. (b) 2. within 20 days of its filing, the waiver request is considered granted by operation of law. If the commission denies a waiver based on par. (b) 2., the commission shall issue a written decision identifying the reasons for its denial.

196.503(4) (4) Effect on other requirements.

196.503(4)(a)(a) Notwithstanding any other provision of this chapter, a commission decision prior to June 9, 2011, eliminating an incumbent local exchange carrier's provider of last-resort obligations, by operation of law or otherwise, remains in force and in effect as to the elimination of those obligations.

196.503(4)(b) (b) Except to enforce this section, nothing in this section provides the commission with any authority to regulate, or any jurisdiction over, incumbent local exchange carriers and the rates, terms, and conditions of their services that the commission does not otherwise have under this chapter.

196.503(5) (5) Sunset. This section does not apply after April 30, 2013.

196.503 History History: 2011 a. 22.



196.504 Broadband expansion grant program.

196.504  Broadband expansion grant program.

196.504(1) (1) In this section:

196.504(1)(a) (a) "Eligible applicant" means any of the following:

196.504(1)(a)1. 1. An organization operated for profit or not for profit, including a cooperative.

196.504(1)(a)2. 2. A telecommunications utility.

196.504(1)(a)3. 3. A city, village, town, or county that submits an application in partnership with an eligible applicant under subd. 1. or 2.

196.504(1)(b) (b) "Underserved" means served by fewer than 2 broadband service providers.

196.504(2) (2) The commission shall administer the broadband expansion program and shall have the following powers:

196.504(2)(a) (a) To make broadband expansion grants to eligible applicants for the purpose of constructing broadband infrastructure in underserved areas designated under par. (d). Grants awarded under this section shall be paid from the appropriation under s. 20.155 (3) (g).

196.504(2)(b) (b) To prescribe the form, nature, and extent of the information that shall be contained in an application for a grant under this section. The application shall require the applicant to identify the area of the state that will be affected by the proposed project and explain how the proposed project will increase broadband access.

196.504(2)(c) (c) To establish criteria for evaluating applications and awarding grants under this section. The criteria shall prohibit grants that have the effect of subsidizing the expenses of a telecommunication provider or the monthly bills of telecommunications customers. The criteria shall give priority to projects that include matching funds, that involve public-private partnerships, that affect areas with no broadband service providers, or that affect a large geographic area or a large number of underserved individuals or communities.

196.504(2)(d) (d) To designate areas of the state that are underserved as underserved areas.

196.504 History History: 2013 a. 20.



196.505 Construction of chapter.

196.505  Construction of chapter.

196.505(1) (1) Nothing in this chapter may be construed to deny a foreign corporation the privilege of offering telecommunications services in this state if it has received a certificate of authority under ch. 180 and any other authorization from the commission required under this chapter.

196.505(2) (2) Nothing in this chapter may be construed to permit chapter 184 or this chapter to apply differently to a foreign corporation which offers telecommunications services in this state than to a similarly situated domestic corporation which offers telecommunications services in this state.

196.505 History History: 1985 a. 297; 1993 a. 496.



196.51 Prior permits and franchises validated.

196.51  Prior permits and franchises validated. Any license, permit or franchise to own, operate, manage or control any plant or equipment for the production, transmission, delivery or furnishing of heat, light, water or power in any municipality is valid and shall not be affected by s. 196.50 (1), if the license, permit or franchise was granted prior to April 3, 1911, to any public utility or was under consideration prior to April 3, 1911, in the governing body of any municipality at the time another public utility operating in the municipality obtained an indeterminate permit.

196.51 History History: 1983 a. 53.



196.52 Relations with affiliated interests; definition; contracts with affiliates filed and subject to commission control.

196.52  Relations with affiliated interests; definition; contracts with affiliates filed and subject to commission control.

196.52(1)(1) In this section, "person" includes but is not limited to trustees, lessees, holders of beneficial equitable interest, voluntary associations, receivers, partnerships and corporations; and "affiliated interests" means, with respect to a public utility:

196.52(1)(a) (a) Any person owning or holding directly or indirectly 5% or more of the voting securities of the public utility.

196.52(1)(b) (b) Any person in any chain of successive ownership of 5% or more of voting securities of the public utility.

196.52(1)(c) (c) Every corporation 5% or more of whose voting securities is owned by any person owning 5% or more of the voting securities of the public utility or by any person in any chain of successive ownership of 5% or more of voting securities of the public utility.

196.52(1)(d) (d) Any person who is an officer or director of the public utility or of any corporation in any chain of successive ownership of 5% or more of voting securities of the public utility.

196.52(1)(e) (e) Any corporation operating a public utility, a railroad, or a servicing organization for furnishing supervisory, construction, engineering, accounting, legal and similar services to public utilities or railroads, which has one or more officers or one or more directors in common with the public utility, and any other corporation which has directors in common with the public utility if the number of such directors of the corporation is more than one-third of the total number of the public utility's directors.

196.52(1)(f) (f) Any person whom the commission determines as a matter of fact after investigation and hearing to be actually exercising any substantial influence over the policies and actions of the public utility even if such influence is not based upon stockholding, stockholders, directors or officers as specified under pars. (a) to (e).

196.52(1)(g) (g) Any other person whom the commission determines as a matter of fact after investigation and hearing to be actually exercising substantial influence over the policies and actions of the public utility in conjunction with one or more other persons with whom they are related by ownership, by blood or adoption or by action in concert that together they are affiliated with such public utility for the purpose of this section, even though no one of them alone is so affiliated under pars. (a) to (f).

196.52(1)(h) (h) Any subsidiary of the public utility. In this paragraph, "subsidiary" means any person 5% or more of the securities of which are directly or indirectly owned by a public utility.

196.52(3) (3)

196.52(3)(a)(a) In this subsection, "contract or arrangement" means a contract or arrangement providing for the furnishing of management, supervisory, construction, engineering, accounting, legal, financial or similar services and any contract or arrangement for the purchase, sale, lease or exchange of any property, right, or thing, or for the furnishing of any service, property, right, or thing, other than management, supervisory, construction, engineering, accounting, legal, financial or similar services, but "contract or arrangement" does not include a contract or arrangement under which a transmission utility, as defined in s. 196.485 (1) (i), sells or transfers securities, as defined in s. 196.485 (1) (fe), that have been issued by a transmission company, as defined in s. 196.485 (1) (ge). Except as provided under par. (b), unless and until the commission gives its written approval, any contract or arrangement is not valid or effective if the contract or arrangement is made between a public utility and an affiliated interest after June 7, 1931. Every public utility shall file with the commission a verified copy of any contract or arrangement, a verified summary of any unwritten contract or arrangement, and any contract or arrangement, written or unwritten, which was in effect on June 7, 1931. The commission shall approve a contract or arrangement made or entered into after June 7, 1931, only if it shall clearly appear and be established upon investigation that it is reasonable and consistent with the public interest. The commission may not approve any contract or arrangement unless satisfactory proof is submitted to the commission of the cost to the affiliated interest of rendering the services or of furnishing the property or service to each public utility or of the cost to the public utility of rendering the services or of furnishing the property or service to each affiliated interest. No proof is satisfactory under this paragraph unless it includes the original (or verified copies) of the relevant cost records and other relevant accounts of the affiliated interest, or an abstract of the records and accounts or a summary taken from the records and accounts if the commission deems the abstract or summary adequate. The accounts shall be properly identified and duly authenticated. The commission, where reasonable, may approve or disapprove a contract or arrangement without submission of the cost records or accounts.

196.52(3)(b) (b)

196.52(3)(b)1.1. The requirement for written approval under par. (a) shall not apply to any contract or arrangement if the amount of consideration involved is not in excess of the threshold amount under subd. 1m. or 5% of the equity of the public utility, whichever is smaller. The requirement under par. (a) also does not apply to contracts or arrangements with joint local water authorities under s. 66.0823. Regularly recurring payments under a general or continuing arrangement which aggregate a greater annual amount may not be broken down into a series of transactions to come within the exemption under this paragraph. Any transaction exempted under this paragraph shall be valid or effective without commission approval under this section.

196.52(3)(b)1m. 1m. The threshold amount under subd. 1. is $250,000, except that in 2014 and biennially thereafter, the commission shall adjust such threshold amount to reflect adjustments to the U.S. consumer price index for all urban consumers, U.S. city average, as determined by the U.S. department of labor, and disseminate the adjusted threshold on the commission's Web site.

196.52(3)(b)2. 2. In any proceeding involving the rates or practices of the public utility, the commission may exclude from the accounts of the public utility any payment or compensation made pursuant to a transaction exempted under this paragraph unless the public utility establishes the reasonableness of the payment or compensation.

196.52(3)(c) (c) If the value of a contract or arrangement between an affiliated interest and a public utility exceeds $1,000,000, the commission:

196.52(3)(c)1. 1. May not waive the requirement of the submission of cost records or accounts under par. (a);

196.52(3)(c)2. 2. Shall review the accounts of the affiliated interest as they relate to the contract or arrangement prior to the commission approving or disapproving the contract or arrangement under par. (a); and

196.52(3)(c)3. 3. May determine the extent of cost records and accounts which it deems adequate to meet the requirements for submission and review under subds. 1. and 2.

196.52(3)(d) (d)

196.52(3)(d)1.1. If a hearing is held on an application under this subsection, the commission shall take final action on the application within 180 days after the commission issues a notice of hearing on the application. The chairperson of the commission may extend the time period for an additional 180 days for good cause. If the commission fails to take final action within the initial 180-day period, or the extended 180-day time period, the commission is considered to have approved the application.

196.52(3)(d)2. 2. If a hearing is not held on an application under this subsection, the commission shall take final action on the application within 90 days after the commission issues a notice opening a docket on the application. If the commission fails to take final action within the initial 90-day period, the commission is considered to have approved the application.

196.52(4) (4)

196.52(4)(a)(a) In any proceeding, whether upon the commission's own motion or upon application or complaint, involving the rates or practices of any public utility, the commission may exclude from the accounts of the public utility any payment or compensation to or from an affiliated interest for any services rendered or property or service furnished under an existing contract or arrangement with an affiliated interest under sub. (3) (a) unless the public utility establishes the reasonableness of the payment or compensation.

196.52(4)(b) (b) The commission shall disallow the payment or compensation described in par. (a), in whole or in part, in the absence of satisfactory proof that the payment or compensation is reasonable in amount.

196.52(4)(c) (c) The commission may not approve or allow any payment or compensation described in par. (a), in whole or in part, unless satisfactory proof is submitted to the commission of the cost to the affiliated interest of rendering the service or furnishing the property or service to each public utility or of the cost to the public utility of rendering the service or furnishing the property or service to each affiliated interest.

196.52(4)(d) (d) No proof shall be satisfactory under this subsection unless it includes the original or verified copies of the relevant cost records and other relevant accounts of the affiliated interest, or an abstract of the records and accounts or a summary taken from the records and accounts if the commission deems the abstract or summary adequate. The accounts shall be properly identified and duly authenticated. The commission, where reasonable, may approve or disapprove a contract or arrangement without submission of the cost records or accounts.

196.52(5) (5) The commission shall have continuing supervisory control over the terms and conditions of contracts and arrangements under this section as necessary to protect and promote the public interest. The commission shall have the same jurisdiction over the modifications or amendment of contracts or arrangements as it has over original contracts or arrangements. Commission approval of a contract or arrangement under this section shall not preclude disallowance or disapproval of a payment under the contract or arrangement if upon actual experience under the contract or arrangement it appears that the payments provided for or made were or are unreasonable. Every order of the commission approving a contract or arrangement shall be expressly conditioned upon the reserved power of the commission to revise and amend the terms and conditions of the contract or arrangement to protect and promote the public interest.

196.52(6) (6) If the commission finds upon investigation that a public utility is giving effect to a contract or arrangement without the commission's approval under this section, the commission shall issue a summary order directing that public utility to cease and desist from making any payments, receiving compensation, providing any service or otherwise giving any effect to the contract or arrangement until the contract or arrangement receives the approval of the commission. The circuit court of Dane County may enforce the order to cease and desist by appropriate process, including the issuance of a preliminary injunction, upon the suit of the commission.

196.52(7) (7) If the commission finds upon investigation that a public utility is making a payment to, providing a service to or receiving compensation from an affiliated interest, although the payment, service or compensation has been disallowed and disapproved by the commission in a proceeding involving the public utility's rates or practices, the commission shall issue a summary order directing the public utility to cease and desist from making the payment, providing the service or receiving the compensation. The circuit court of Dane County may enforce the order to cease and desist by appropriate process, including the issuance of a preliminary injunction, upon the suit of the commission.

196.52(8) (8) Nothing in this section prevents a public utility from investing equity capital which is in excess of the level of equity that the commission has determined to be appropriate for the utility's capital structure in a subsidiary without commission approval.

196.52(9) (9)

196.52(9)(a)(a) In this subsection:

196.52(9)(a)1. 1. "Electric generating equipment" means any of the following:

196.52(9)(a)1.a. a. An electric generator.

196.52(9)(a)1.b. b. A machine that drives an electric generator, including an engine, turbine, water wheel, or wind mill.

196.52(9)(a)1.c. c. Equipment that converts a fuel or source of energy into energy that powers a machine that drives an electric generator, including a boiler, but not including a nuclear reactor.

196.52(9)(a)1.d. d. A fuel or photovoltaic cell.

196.52(9)(a)2. 2. "Electric generating facility" means electric generating equipment and associated facilities that, together, constitute a complete facility for the generation of electricity.

196.52(9)(a)3. 3. "Leased generation contract" means a contract or arrangement or set of contracts or arrangements under which an affiliated interest of a public utility agrees with the public utility to construct or improve an electric generating facility and to lease to the public utility land and the facility for operation by the public utility.

196.52(9)(b) (b) The commission may approve a leased generation contract under sub. (3) only if all of the following apply:

196.52(9)(b)1. 1. The commission has not issued a certificate under s. 196.49 or a certificate of public convenience and necessity under s. 196.491 (3) before January 1, 2002, for any construction or improvement that is subject to the leased generation contract.

196.52(9)(b)2. 2. Construction or improvement of the electric generating facility that is subject to the leased generation contract commences on or after January 1, 2002.

196.52(9)(b)3. 3. Except as provided in s. 196.795 (5) (k) 3., no electric generating facility, electric generating equipment, or associated facilities, held or used by the public utility for the provision of electric service, is transferred to the affiliated interest.

196.52(9)(b)4. 4. The estimated gross cost of the construction or improvement that is subject to the leased generation contract is at least $10,000,000.

196.52(9)(b)5. 5. The construction or improvement is not to a nuclear-powered facility.

196.52(9)(b)6. 6. Any real property that the public utility transfers to the affiliated interest for the purpose of implementing the leased generation contract is transferred at book value, which is determined on the basis of the regulated books of account at the time of the transfer.

196.52(9)(b)7. 7. If the public utility transfers real property to the affiliated interest for the purpose of implementing the leased generation contract, the leased generation contract provides for transferring that real property back to the public utility, on the same terms and conditions as the original transfer, if the commission determines that the construction or improvement that is subject to the leased generation contract has not been completed.

196.52(9)(b)8. 8. The leased generation contract provides that, upon termination of the contract, all of the following apply:

196.52(9)(b)8.a. a. The public utility shall have the option, subject to commission approval, to extend the contract, or purchase the electric generating facility or the improvements to an electric generating facility, at fair market value as determined by a valuation process that is conducted by an independent 3rd party and that is specified in the contract.

196.52(9)(b)8.b. b. If the public utility exercises the option specified in subd. 8. a., the affiliated interest may require the public utility to extend the contract, rather than purchase the facilities or improvements, if the affiliated interest demonstrates to the commission that the extension avoids material adverse tax consequences and that the extension provides terms and conditions that are economically equivalent to a purchase.

196.52(9)(b)9. 9. For any gas-fired electric generating facility that is constructed under the leased generation contract, the term of the lease is 20 years or more.

196.52(9)(b)10. 10. For any coal-fired electric generating facility that is constructed under the leased generation contract, the term of the lease is 25 years or more.

196.52(9)(b)11. 11. The leased generation contract does not take effect until the date on which the affiliated interest commences construction or improvement of the electric generating facility, except that, if the leased generation contract relates to the construction or improvement of more than one electric generating facility, the leased generation contract does not take effect with respect to the construction or improvement of an individual electric generating facility until the date on which the affiliated interest commences construction or improvement on that electric generating facility.

196.52(9)(c) (c) Except as provided in par. (d), the commission may not increase or decrease the retail revenue requirements of a public utility on the basis of any income, expense, gain, or loss that is received or incurred by an affiliated interest of the public utility and that arises from the ownership of an electric generating facility or an improvement to an electric generating facility by an affiliated interest under a leased generation contract.

196.52(9)(d) (d) The commission shall allow a public utility that has entered into a leased generation contract that has been approved by the commission under sub. (3) to recover fully in its retail rates that portion of any payments under the leased generation contract that the commission allocates to the public utility's retail electric service, and that portion of all other costs that is prudently incurred in the public utility's operation and maintenance of the electric generating facility or improvement that is subject to the leased generation contract and that the commission allocates to the public utility's retail electric service.

196.52(9)(e) (e) Notwithstanding sub. (5), the commission may not modify or terminate a leased generation contract approved under sub. (3) except as specified in the leased generation contract or the commission's order approving the leased generation contract.

196.52(9)(f) (f) The commission shall maintain jurisdiction to ensure that the construction or improvement under a leased generation contract approved under sub. (3) is completed as provided in the leased generation contract.

196.52(9)(g) (g) Nothing in this subsection prohibits a cooperative association organized under ch. 185, a municipal utility, as defined in s. 196.377 (2) (a) 3., or a municipal electric company, as defined in s. 66.0825 (3) (d), from acquiring an interest in an electric generating facility that is constructed pursuant to a leased generation contract or from acquiring an interest in land on which such an electric generating facility is located.

196.52 History History: 1981 c. 390; 1983 a. 53, 538; 1985 a. 297; 1993 a. 496; 1995 a. 225; 1997 a. 184; 1999 a. 9; 1999 a. 150 s. 672; 1999 a. 162; 2001 a. 16; 2005 a. 253; 2011 a. 22, 155.



196.525 Loans to officers or directors and loans to and investments in securities of holding companies; penalty.

196.525  Loans to officers or directors and loans to and investments in securities of holding companies; penalty.

196.525(1)(1) Except under rules prescribed by the commission, a public utility may not lend funds or credit to any of its officers or directors by any of the following and a public utility other than a telecommunications utility may not lend funds or credit to any corporation, except a public utility subject to the regulatory powers of the commission, if the corporation holds, directly or indirectly through any chain of ownership, 5% or more of the voting stock of the public utility or renders any managerial, supervising, engineering, legal, accounting or financial service to the public utility by any of the following:

196.525(1)(a) (a) Becoming surety, guarantor or endorser upon any obligations, contingent or otherwise, of the officer, director or corporation.

196.525(1)(b) (b) Loaning funds, securities or other like assets to the officer, director or corporation.

196.525(1)(c) (c) Purchasing in the open market, or otherwise, any obligation upon which the officer, director or corporation may be liable solely or jointly with others.

196.525(2) (2) Any contract made in violation of this section shall be void and subject to cancellation and recoupment by action at law. If a contract is made contrary to the provisions of this section, the commission, after notice and hearing, may order the public utility to take steps within 30 days to recover the funds or assets thus illegally loaned or transferred by action at law or other proceedings which will effectively release the public utility from the contract as surety, guarantor or endorser.

196.525(3) (3) Any director, treasurer or other officer or agent of a public utility who makes or votes to authorize a transaction in violation of this section may be fined not more than $10,000.

196.525(4) (4) The provisions of this section shall extend to the renewal or extension of existing contracts.

196.525 History History: 1983 a. 53; 1993 a. 496.



196.53 Franchise, foreign corporation not to have.

196.53  Franchise, foreign corporation not to have. No license, permit or franchise to own, operate, manage or control any plant or equipment for the production, transmission, delivery or furnishing of heat, light, water or power may be granted or transferred to a foreign corporation. This section does not apply to an independent system operator, as defined in s. 196.485 (1) (d), or an independent transmission owner, as defined in s. 196.485 (1) (dm), that is approved by the applicable federal agency, as defined in s. 196.485 (1) (c), and that controls transmission facilities, as defined in s. 196.485 (1) (h), in this and another state.

196.53 History History: 1985 a. 297; 1993 a. 496; 1997 a. 204.

196.53 Annotation This section does not violate the interstate commerce clause of the U. S. constitution. Alliant Energy Corporation v. Bie, 330 F.3d 904 (2003).



196.54 Indeterminate permits.

196.54  Indeterminate permits.

196.54(1) (1)  Grants to be indeterminate. Every license, permit or franchise granted after July 11, 1907, to any public utility shall have the effect of an indeterminate permit subject to this chapter and ch. 197.

196.54(2) (2) Franchises made indeterminate. Every license, permit or franchise granted prior to July 11, 1907, by the state or by a municipality authorizing and empowering the grantee to own, operate, manage or control within this state, either directly or indirectly, a public utility or any part of a public utility is altered and amended to constitute and be an indeterminate permit which is subject to this chapter and ch. 197. The license, permit or franchise shall have the same force and effect as a license, permit or franchise granted after July 11, 1907, to any public utility, except as provided under s. 197.02.

196.54(3) (3) Validation of franchises and permits.

196.54(3)(a)(a) No franchise affected by sub. (2) and no indeterminate permit shall be declared invalid if:

196.54(3)(a)1. 1. The franchise or permit was not obtained by fraud, bribery or corrupt practices.

196.54(3)(a)2. 2. When the franchise or permit was granted, no officer of the municipality granting the franchise or permit was directly or indirectly interested in the franchise or permit or in the corporation obtaining the franchise or permit.

196.54(3)(b) (b) Any franchise affected by sub. (2) and any indeterminate permit is valid if:

196.54(3)(b)1. 1. The corporation having the franchise or permit, prior to surrendering of the franchise or at the beginning of its public service under the permit, in good faith has purchased or constructed any public utility, or any part of a public utility authorized by the franchise.

196.54(3)(b)2. 2. The corporation, in obtaining the franchise or permit, has substantially complied with the requirements provided by law for obtaining the franchise or permit.

196.54(4) (4) Grants after July 11, 1907; consent to municipal purchase. If a public utility accepts or operates under any license, permit or franchise granted after July 11, 1907, the public utility shall be deemed to have consented under its indeterminate permit to a future purchase of its property actually used and useful for the convenience of the public by the municipality in which the major part of it is situated for the compensation and under the terms and conditions determined by the commission. The public utility shall be deemed to have waived the right to require that the necessity of taking be established by the verdict of a jury, and any other remedy or right relative to condemnation, except any remedy or right under this chapter and ch. 197.

196.54(5) (5) Municipal purchase invalidates permit. An indeterminate permit shall be invalid if a municipality exercises its option to purchase the public utility being operated under the permit or if the permit is otherwise terminated according to law.

196.54(6) (6) Applicability. This section does not apply to a telecommunications utility.

196.54 History History: 1981 c. 390; 1983 a. 53 ss. 69 to 73; 1983 a. 192; 1993 a. 496.



196.58 Municipality to regulate utilities; appeal.

196.58  Municipality to regulate utilities; appeal.

196.58(1g)(1g) In this section, "municipal regulation" has the meaning given in s. 182.017 (1g) (bm).

196.58(1r) (1r) The governing body of every municipality may:

196.58(1r)(a) (a) Determine by municipal regulation the quality and character of each kind of product or service to be furnished or rendered by any public utility within the municipality and all other terms and conditions, consistent with this chapter and ch. 197, upon which the public utility may be permitted to occupy the streets, highways or other public places within the municipality. The municipal regulation shall be in force and on its face reasonable.

196.58(1r)(b) (b) Require of any public utility any addition or extension to its physical plant within the municipality as shall be reasonable and necessary in the interest of the public, and designate the location and nature of the addition or extension, the time within which it must be completed, and any condition under which it must be constructed, subject to review by the commission under sub. (4).

196.58(1r)(c) (c) Provide a penalty for noncompliance with the provisions of any municipal regulation adopted under this subsection.

196.58(4) (4)

196.58(4)(a)(a) Upon complaint made by a public utility or by any qualified complainant under s. 196.26, the commission shall set a hearing and if it finds a municipal regulation under sub. (1r) to be unreasonable, the municipal regulation shall be void.

196.58(4)(b) (b) Notwithstanding any provision of this chapter, upon complaint by a telecommunications provider, including an alternative telecommunications utility, or a video service provider, the commission shall set a hearing and, if it finds to be unreasonable any municipal regulation relating to any product or service rendered by any such provider within a municipality or relating to the terms and conditions upon which such provider occupies the streets, highways, or other public places within the municipality, the municipal regulation shall be void.

196.58(4)(c) (c) Notwithstanding s. 182.017 (2), a municipal regulation is unreasonable under par. (a) or (b) if it requires a public utility, telecommunications provider, or video service provider to pay any part of the cost to modify or relocate the public utility's, telecommunications provider's, or video service provider's facilities to accommodate an urban rail transit system, as defined in s. 182.017 (1g) (ct).

196.58(5) (5) The commission shall have original and concurrent jurisdiction with municipalities to require extensions of service and to regulate service of public utilities. Nothing in this section shall limit the power of the commission to act on its own motion to require extensions of service and to regulate the service of public utilities.

196.58(6) (6) No public utility furnishing and selling gaseous fuel or undertaking to furnish or sell gaseous fuel in a municipality where the fuel has not been sold previously to the public shall change the character or kind of fuel by substituting for manufactured gas any natural gas or any mixture of natural and manufactured gas for distribution and sale in any municipality, or undertake the sale of natural gas in any municipality where no gaseous fuel was previously sold, unless the governing body of the municipality, by authorization, passage or adoption of appropriate municipal regulation, approves and authorizes the change in fuel or commencement of sale. No municipal regulation enacted under this subsection may be inconsistent or in conflict with any certificate granted under s. 196.49.

196.58(7) (7)

196.58(7)(a)(a) If a municipality operating a water system seeks to serve consumers of an area which is part of the municipality and in the same county, but in order to serve such consumers it is necessary or economically prudent for the municipality to install mains, transmission lines, pipes or service connections through, upon or under a public street, highway, road, public thoroughfare or alley located within the boundaries of any adjacent municipality, the municipality seeking the installation may file a petition with the clerk of the legislative body of the adjacent municipality requesting approval for the installation of the mains, transmission lines, pipes or service connections. The governing body of the adjacent municipality shall act on the petition within 15 days after the petition is filed. If the governing body of the adjacent municipality fails to act within the 15-day period, the petition shall be deemed approved and the municipality may proceed with the installations required for service to its consumers. If, however, the governing body of the adjacent municipality rejects the petition, the municipality may make application to the commission for authority to install within the boundaries of the adjacent municipality the installations necessary to provide service to its consumers. The commission shall hold a hearing upon the application of the municipality. If the commission determines that it is necessary or economically prudent that the municipality seeking to serve its consumers make the installations within the boundaries of the adjacent municipality, the commission shall promptly issue an order authorizing the municipality to proceed to make the installation. In the order, the commission may establish the manner of making the installation.

196.58(7)(b) (b) A municipality making an installation under this section shall restore the land on or in which such installation has been made to the same condition as it existed prior to the installation. Failure to make the restoration shall subject the municipality to an action for damages by the adjacent municipality. The adjacent municipality may require a performance bond from the municipality seeking to make the installation. If no agreement can be effected between the municipalities as to the amount of the performance bond, the commission shall determine the amount of the bond. If the commission issues an order authorizing an installation under this subsection, the commission shall determine the amount of the performance bond which shall be required of the applicant municipality.

196.58 History History: 1981 c. 390; 1983 a. 53; 1995 a. 378; 2013 a. 20.



196.59 Merchandising by utilities.

196.59  Merchandising by utilities. Each public utility engaged in the production, transmission, delivery or furnishing of heat, light or power either directly or indirectly to or for the use of the public shall keep separate accounts to show any profit or loss resulting from the sale of appliances or other merchandise. The commission may not take the profit or loss into consideration in arriving at any rate to be charged for service by the public utility.

196.59 History History: 1983 a. 53.



196.595 Utility advertising practices.

196.595  Utility advertising practices.

196.595(1) (1) In this section:

196.595(1)(a) (a) "Advertising" means:

196.595(1)(a)1. 1. Printed and published material and descriptive literature of a utility used in newspapers, magazines, radio and TV scripts, billboards and similar displays.

196.595(1)(a)1m. 1m. Any material which provides information favorable to a public utility on any issue about which the utility is attempting to influence legislative or administrative action by direct oral or written communication with any elective state official, agency official or legislative employee if the practice is regulated under subch. III of ch. 13.

196.595(1)(a)2. 2. Descriptive literature and sales aids of all kinds issued by a utility for presentation to utility consumers and other members of the public, including but not limited to any material enclosed with or added to a utility billing statement, circulars, leaflets, booklets, depictions, illustrations and form letters.

196.595(1)(a)3. 3. Prepared sales talks to the public and public informational facilities.

196.595(1)(a)4. 4. Other materials and procedures enumerated by rule of the commission which promote or provide information to the public about a public utility.

196.595(1)(b) (b) "Expenditure" means any cost of advertising directly incurred by a utility and any cost of advertising incurred by contribution to parent or affiliated companies or to trade associations.

196.595(1)(c) (c) "Public utility" in this section means any public utility, as defined in s. 196.01, engaged in the transmission, delivery or furnishing of natural gas by means of pipes or mains, heat, light or power. "Public utility" does not include any cooperative association organized under ch. 185.

196.595(2) (2) A public utility may not charge its ratepayers for any expenditure for advertising unless the advertising:

196.595(2)(b) (b) Produces a demonstrated, direct and substantial benefit for ratepayers. Advertising which produces a direct and substantial benefit for ratepayers is limited to advertising which:

196.595(2)(b)1. 1. Demonstrates energy conservation methods;

196.595(2)(b)2. 2. Conveys safety information on the use of energy;

196.595(2)(b)3. 3. Demonstrates methods of reducing ratepayer costs;

196.595(2)(b)4. 4. Otherwise directly and substantially benefits ratepayers; or

196.595(2)(b)5. 5. Is required by law.

196.595(3) (3) The commission shall make rules to carry out the purposes of and to enforce this section.

196.595 History History: 1983 a. 27, 235; 1985 a. 297; 1989 a. 338; 1993 a. 496.



196.60 Discrimination prohibited; penalty.

196.60  Discrimination prohibited; penalty.

196.60(1) (1)

196.60(1)(a)(a) No public utility and no agent, as defined in s. 196.66 (3) (a), or officer of a public utility, directly or indirectly, may charge, demand, collect or receive from any person more or less compensation for any service rendered or to be rendered by it in or affecting or relating to the production, transmission, delivery or furnishing of heat, light, water, or power or for any service in connection therewith, than that prescribed in the published schedules or tariffs then in force, or established under this chapter, or than it charges, demands, collects or receives from any other person for a like contemporaneous service.

196.60(1)(b) (b) A public utility or an agent that violates par. (a) shall be deemed guilty of unjust discrimination and shall forfeit not less than $100 nor more than $5,000 for each offense. An officer who violates par. (a) shall be fined not less than $50 nor more than $2,500 for each offense.

196.60(3) (3) If a public utility gives an unreasonable preference or advantage to any person or subjects any person to any unreasonable prejudice or disadvantage, the public utility shall be deemed guilty of unjust discrimination. A public utility violating this subsection shall forfeit not less than $50 nor more than $5,000 for each offense.

196.60 History History: 1977 c. 418; 1983 a. 53 ss. 77, 78, 82; 1985 a. 297; 1989 a. 49; 2011 a. 22.



196.604 Rebates, concessions and discriminations unlawful.

196.604  Rebates, concessions and discriminations unlawful. No person may knowingly solicit, accept or receive any rebate, concession or discrimination from a public utility for any service in or affecting or relating to the production, transmission, delivery or furnishing of heat, light, water or power within this state or for any connected service whereby the service is rendered or is to be rendered free or at a rate less than the rate named in the schedules and tariffs in force, or whereby any other service or advantage is received. Any person violating this section shall be fined not less than $50 nor more than $5,000 for each offense.

196.604 History History: 1983 a. 53 s. 84; 1989 a. 49; 1995 a. 409; 2011 a. 22.



196.605 Telecommunications cooperatives with federal loans.

196.605  Telecommunications cooperatives with federal loans.

196.605(1)(1) A public utility which is a cooperative association incorporated under ch. 185 or 193 to furnish telecommunications service in rural areas on a nonprofit basis with a telecommunications utility financed in part through a loan from the United States under the rural electrification act of 1936, 7 USC 901 to 950aaa-5, as amended, may require each of its local service telecommunications patrons to deposit with the association the amount of the membership fee or other form of capital representing the proportional share of the total equity capital of the association required as a condition of federal financing. The membership fee or other form of equity capital attributable to each local service patron may be collected by the association in installments in connection with billings for service. The required deposits of equity capital shall be segregated in the billing from service charges and shall be credited when received on the membership or equity capital account of the patron.

196.605(2) (2) The amount of the membership fee or equity capital to be so required of each local service telecommunications patron under sub. (1) may be based upon reasonable classifications of service and appropriate factors relating to the cost of rendition of the service. The amounts, classifications and manner of collecting the amounts shall be subject to the approval of the commission. The commission may promulgate rules under this subsection.

196.605 History History: 1979 c. 110 s. 60 (11); 1983 a. 53; 1985 a. 297 s. 76; 1993 a. 496; 2005 a. 441.



196.61 Facilities in exchange for compensation prohibited.

196.61  Facilities in exchange for compensation prohibited. A public utility may not demand, charge, collect or receive from any person less compensation for any service rendered or to be rendered by the public utility in return for the furnishing by that person of any part of the facilities incident to the service. This section may not be construed to prohibit any public utility from renting any facility relating to the production, transmission, delivery or furnishing of heat, light, water, telecommunications service or power and from paying a reasonable rental for the facility. This section may not be construed to require any public utility to furnish any part of any appliance which is at the premises of any consumer, except meters and appliances for measurements of any product or service, unless the commission orders otherwise.

196.61 History History: 1983 a. 53; 1985 a. 297; 1993 a. 496.



196.625 Discrimination by telecommunications utilities.

196.625  Discrimination by telecommunications utilities. Except as provided in s. 196.63, a telecommunications utility shall receive and transmit without discrimination messages from and for any person upon tender or payment of the usual or customary charges therefor, whenever requested to do so, without regard to the character of the messages to be transmitted unless a court of competent jurisdiction finds the messages to be in violation of s. 944.21 (3). Any telecommunications utility or agent, as defined in s. 196.66 (3) (a), neglecting or refusing to comply with any of the provisions of this section shall forfeit not less than $25 nor more than $5,000 for each day of such neglect or refusal. Any director or officer of a telecommunications utility neglecting or refusing to comply with any of the provisions of this section shall forfeit not less than $25 nor more than $2,500. Any employee of a telecommunications utility neglecting or refusing to comply with any of the provisions of this section shall forfeit not less than $25 nor more than $1,000. One-half of the forfeitures recovered under this section shall be paid to the person prosecuting under this section.

196.625 History History: 1985 a. 297; 1987 a. 416; 1989 a. 49; 1991 a. 294.

196.625 Annotation A private person cannot commence a forfeiture action under this section and thus forcibly join the state as a plaintiff. State v. Wisconsin Telephone Co. 91 Wis. 2d 702, 284 N.W.2d 41 (1979).



196.63 Telecommunications interruption in crisis situation.

196.63  Telecommunications interruption in crisis situation.

196.63(1)(1)  Interruption authority. If a sheriff, a police chief or a law enforcement officer designated by a sheriff or police chief to respond in a crisis situation has probable cause to believe that a person is holding a hostage or is resisting apprehension through the use or threatened use of force, the sheriff, police chief or law enforcement officer may order a telecommunications utility to interrupt or reroute telecommunications service to or from the suspected person for the duration of the crisis situation to prevent the person from communicating with anyone other than a person authorized by the sheriff, police chief or law enforcement officer.

196.63(2) (2) Utility immunity. A telecommunications utility may not be held liable for any action it takes under sub. (1).

196.63 History History: 1991 a. 294.



196.635 Unbilled utility service.

196.635  Unbilled utility service. All service supplied by a public utility must be billed within 2 years of such service. No customer shall be liable for unbilled service 2 years after the date of the service unless:

196.635(1) (1) The utility made a reasonable effort to measure the service, but the customer did not allow the utility access to any device, including but not limited to a meter, necessary to measure service.

196.635(2) (2) The customer obtained the service by fraud or deception, including but not limited to theft or tampering with any device, including but not limited to a meter, necessary to measure service.

196.635(3) (3) The customer obtained the service by negligent interference by the customer or the customer's agent with equipment necessary to measure service and the interference causes service to go unmeasured.

196.635 History History: 1977 c. 62; 1981 c. 179, 391; 1989 a. 40.



196.64 Public utilities, liability for treble damages.

196.64  Public utilities, liability for treble damages.

196.64(1)(1) If a director, officer, employee or agent of a public utility, in the course of the discharge of his or her duties, willfully, wantonly or recklessly does, causes or permits to be done any matter, act or thing prohibited or declared to be unlawful under this chapter or ch. 197, or willfully, wantonly or recklessly fails to do any act, matter or thing required to be done under this chapter, the public utility shall be liable to the person injured thereby in treble the amount of damages sustained in consequence of the violation. No recovery as in this section provided shall affect a recovery by the state of the penalty prescribed for such violation.

196.64(2) (2) The burden of proof in an action under sub. (1) rests with the person injured to prove the case by clear and convincing evidence.

196.64 History History: 1981 c. 390; 1983 a. 53; 1991 a. 39.

196.64 Annotation A treble damage claim is no longer a separate cause of action because gross negligence is to be compared like all other negligence. Kania v. Chicago & North Western Railway Co. 57 Wis. 2d 761, 204 N.W.2d 681 (1973).

196.64 Annotation An award of treble damages does not require proof of willful, wanton, or reckless behavior. This provision is constitutional. Peissig v. Wisconsin Gas. Co. 155 Wis. 2d 686, 456 N.W.2d 348 (1990).

196.64 Annotation Principles of subrogation law prevent insurers from recovering treble damages. Beacon Bowl v. Wisconsin Electric Power Co. 176 Wis. 2d 740, 501 N.W.2d 788 (1993).

196.64 Annotation This section does not establish a cause of action separate from one sounding in negligence and does not apply to contract actions. Recycle Worlds Consulting Corp. v. Wisconsin Bell, 224 Wis. 2d 586, 592 N.W.2d 637 (Ct. App. 1999), 98-0752.



196.642 Customer liability for treble damages.

196.642  Customer liability for treble damages.

196.642(1) (1) In an action to collect the outstanding balance on a customer's account, a court may award a public utility furnishing gas or electricity 3 times the amount of that portion of the outstanding balance incurred after October 31 and before April 16 if all of the following conditions are met:

196.642(1)(a) (a) The customer's payment on any portion of the outstanding balance incurred after October 31 and before April 16 is 80 or more days past due.

196.642(1)(b) (b) The customer's quarterly household income exceeds 250% of the income poverty guidelines for the nonfarm population of the United States as prescribed by the federal office of management and budget under 42 USC 9902 (2) during a calendar year quarter in which any portion of the outstanding balance incurred after October 31 and before April 16 is billed.

196.642(1)(c) (c) The customer exhibited an ability to pay the portion of the outstanding balance incurred after October 31 and before April 16 when billed.

196.642(1)(d) (d) The public utility includes with the first billing statement for any portion of an outstanding balance incurred after October 31 and before April 16 a written notice informing the customer that a court may award the public utility 3 times the amount of that portion of the outstanding balance incurred after October 31 and before April 16 if the customer's payment on any portion of that amount is 80 or more days past due, the customer exhibited an ability to pay that amount and the customer's household income exceeds a threshold level.

196.642(2) (2) The finder of fact shall consider all of the following factors to determine if a customer exhibited an ability to pay:

196.642(2)(a) (a) Size of the outstanding balance.

196.642(2)(b) (b) Customer's payment history.

196.642(2)(c) (c) Period of time the balance is past due.

196.642(2)(d) (d) Customer's reasons for the outstanding balance.

196.642(2)(e) (e) Customer's household size, income and expenses.

196.642(3) (3) The finder of fact may consider other relevant factors concerning a customer's circumstances to determine if a customer exhibited an ability to pay.

196.642(4) (4) Nothing in this section prevents a public utility in an action to collect the outstanding balance on a customer's account from seeking damages other than damages that meet the conditions under sub. (1), but the treble damages provision applies only to damages that meet the conditions under sub. (1).

196.642 History History: 1989 a. 40.



196.643 Owner responsibility for service to rental dwelling unit.

196.643  Owner responsibility for service to rental dwelling unit.

196.643(1)(1)  Responsible party. When a customer terminates service to the customer's rental dwelling unit, a public utility shall make reasonable attempt to identify the party responsible for service to the rental dwelling unit after the customer's termination. If a responsible party cannot be identified, the public utility may give the owner written notice by regular or other mail of the public utility's intent to hold the owner responsible for service to the rental dwelling unit. The owner shall not be responsible for service if the public utility does not give the notice under this subsection or if, within 15 days after the date the notice is mailed, the owner notifies the public utility of the name of the party responsible for service to the rental dwelling unit or notifies the public utility that service to the rental dwelling unit should be terminated and affirms that service termination will not endanger human health or life or cause damage to property.

196.643(2) (2) Joint metering. If gas, electric or water service is measured jointly for 2 or more rental dwelling units, the owner shall maintain the account for gas, electric or water service in the name of the owner or in the name of the agent responsible for the collection of rent and the management of the rental dwelling units.

196.643 History History: 1989 a. 40.



196.645 Rate changes.

196.645  Rate changes.

196.645(1)(1) The commission, upon complaint or upon its own motion, may proceed to investigate and determine whether a public utility's rates should be changed by reason of a change in the cost of an energy, commodity or service resulting from a change in charges for the energy, commodity or service if:

196.645(1)(a) (a) The rates of the public utility are based on the cost of the energy, commodity or service furnished to the public utility which the public utility furnishes or distributes to its consumers; and

196.645(1)(b) (b) The charges for the energy, commodity and service are regulated by an authority of the federal government and the federal authority has prescribed the change in charges.

196.645(2) (2) The commission may make a change in rates under sub. (1) effective as of the effective date of the order of the federal authority prescribing the change in charges.

196.645(3) (3) Notwithstanding ss. 196.60 (3) and 196.604, the commission may determine and require payment by the public utility to its consumers of any sums which the public utility received from the consumers subsequent to the effective date of its order under this section and which are in excess of the rates prescribed by the commission under this section.

196.645 History History: 1983 a. 53.

196.645 Annotation This section does not authorize the use of an excessive earnings test to determine whether a refund received by a utility when its wholesaler's rate was lowered is to be distributed or retained. Algoma, Eagle River, New Holstein, Stratford, Sturgeon Bay & Two Rivers v. PSC, 91 Wis. 2d 252, 283 N.W.2d 261 (Ct. App. 1978).



196.65 Penalties relating to information and records.

196.65  Penalties relating to information and records.

196.65(1)(1) An officer of a public utility shall be fined not less than $100 nor more than $2,500, or an agent, as defined in s. 196.66 (3) (a), shall be fined not less than $100 nor more than $5,000 or an employee of a public utility shall be fined not less than $100 nor more than $1,000 for each offense if the officer, agent or employee does any of the following:

196.65(1)(a) (a) Fails or refuses to fill out and return any questionnaire required under this chapter.

196.65(1)(b) (b) Fails or refuses to answer any question in any questionnaire required under this chapter.

196.65(1)(c) (c) Knowingly gives a false answer to any question in any questionnaire required under this chapter.

196.65(1)(d) (d) Evades the answer to any question in any questionnaire required under this chapter, if the answer is within his or her knowledge.

196.65(1)(e) (e) Upon proper demand, fails or refuses to exhibit to the commission or any commissioner or any person authorized to examine it any record of the public utility which is in the possession or under the control of the officer, agent or employee.

196.65(1)(f) (f) Fails to properly use and keep the system of accounting prescribed by the commission.

196.65(1)(g) (g) Refuses to do any act in connection with the system of accounting prescribed by the commission when so directed by the commission or its authorized representative.

196.65(2) (2) A penalty of not less than $500 nor more than $5,000 shall be recovered from the public utility for each offense under sub. (1) if the officer, agent or employee of the public utility acted in obedience to the direction, instruction or request of the public utility or any general officer of the public utility.

196.65(3) (3)

196.65(3)(a)(a) In this subsection, "agent" means an authorized person who acts on behalf of or at the direction of a telecommunications provider. "Agent" does not include a director, officer or employee of a telecommunications provider.

196.65(3)(b) (b) An officer of a telecommunications provider shall be fined not less than $100 nor more than $2,500, an agent of a telecommunications provider shall be fined not less than $100 nor more than $25,000 or an employee of a telecommunications provider shall be fined not less than $100 nor more than $1,000 for each offense if the officer, agent or employee does any of the following:

196.65(3)(b)1. 1. Fails or refuses to fill out and return any questionnaire required under s. 196.25 (3).

196.65(3)(b)2. 2. Fails or refuses to answer any question in any questionnaire required under s. 196.25 (3).

196.65(3)(b)3. 3. Knowingly gives a false answer to any question in any questionnaire required under s. 196.25 (3).

196.65(3)(b)4. 4. Evades the answer to any question in any questionnaire required under s. 196.25 (3).

196.65(3)(b)5. 5. Upon proper demand, fails or refuses to exhibit to the commission, or any person authorized to examine records, any record of the telecommunications provider which is in the possession or under the control of the officer, agent or employee.

196.65(3)(c) (c) A telecommunications provider shall be fined not less than $500 nor more than $25,000 for each violation under par. (b) if the officer, agent or employee of the telecommunications provider acted under the direction or request of the telecommunications provider or any general officer of the telecommunications provider.

196.65(3)(d) (d) After notice and hearing, the commission may order a telecommunications utility to cease provision of interconnection or access services to a telecommunications provider who has violated par. (b).

196.65 History History: 1977 c. 29 s. 1654 (10) (c); 1977 c. 273; 1981 c. 390; 1983 a. 53; 1989 a. 49; 1993 a. 496.



196.66 General forfeiture provisions.

196.66  General forfeiture provisions.

196.66(1) (1)  General forfeiture; failure to obey. If any public utility violates this chapter or ch. 197 or fails or refuses to perform any duty enjoined upon it for which a penalty has not been provided, or fails, neglects or refuses to obey any lawful requirement or order of the commission or the governing body of a municipality or a sanitary commission or any judgment or decree of any court upon its application, for every violation, failure or refusal the public utility shall forfeit not less than $25 nor more than $5,000.

196.66(2) (2) Each day separate offense. Every day during which any public utility or any officer, agent, as defined in sub. (3) (a), or employee of a public utility fails to comply with any order or direction of the commission or to perform any duty enjoined by this chapter or ch. 197 shall constitute a separate and distinct violation under sub. (1). If the order is suspended, stayed or enjoined, this penalty shall not accrue.

196.66(3) (3) Considerations in setting forfeitures.

196.66(3)(a)(a) In this subsection, "agent" means an authorized person who acts on behalf of or at the direction of a public utility. "Agent" does not include a director, officer or employee of a public utility.

196.66(3)(b) (b) A court imposing a forfeiture on a public utility or an agent, director, officer or employee of a public utility under this chapter shall consider all of the following in determining the amount of the forfeiture:

196.66(3)(b)1. 1. The appropriateness of the forfeiture to the volume of business of the public utility.

196.66(3)(b)2. 2. The gravity of the violation.

196.66(3)(b)3. 3. Any good faith attempt to achieve compliance after the public utility, agent, director, officer or employee receives notice of the violation.

196.66(4) (4) Treble maximum forfeitures.

196.66(4)(a)(a) If an act or omission causes death or a life-threatening or seriously debilitating injury, and is subject to a forfeiture proceeding under this chapter, the maximum forfeiture that may be imposed shall be trebled.

196.66(4)(b) (b) If a public utility fails to comply with any rule, order or direction of the commission after actual receipt by the public utility of written notice from the commission specifying the failure, the maximum forfeiture under sub. (1) shall be $15,000.

196.66 History History: 1981 c. 390; 1983 a. 53; 1989 a. 49.



196.665 Unlawful combinations, trusts.

196.665  Unlawful combinations, trusts.

196.665(1) (1) The state may take possession of any dam maintained under a permit granted under s. 31.06 or 31.08 by proceedings instituted by the commission if the dam:

196.665(1)(a) (a) Is owned, leased, trusteed, possessed or controlled in any manner that makes it form a part of or in any way effect an unlawful combination.

196.665(1)(b) (b) Is controlled by any combination in the form of an unlawful trust.

196.665(1)(c) (c) Forms the subject of any contract or conspiracy to limit the output of any hydraulic or hydroelectric power derived from the dam.

196.665(2) (2) In proceedings under this section, the members of the commission shall be appointed to act as receivers during a period of time to be determined by the court.

196.665 History History: 1983 a. 53.



196.67 Warning signs.

196.67  Warning signs.

196.67(1)(1) Any person constructing, operating or maintaining an overhead electrical supply line with a voltage of 6,000 or more between conductors or between conductors and the ground shall place warning signs from 4 to 6 feet above the ground, upon all poles or other structures supporting the line.

196.67(1m) (1m) If it determines that it is necessary for public safety, the commission, by order or rule, may apply sub. (1) to any person constructing, operating or maintaining an overhead electrical supply line with a voltage of 2,000 or more.

196.67(2) (2) The commission shall establish standards for warning signs on overhead electrical supply line poles and structures.

196.67(3) (3) A public utility or an agent, as defined in s. 196.66 (3) (a), violating this section shall be fined not less than $50 nor more than $5,000 for each offense. A director or officer of a public utility violating this section shall be fined not less than $50 nor more than $2,500 for each offense. An employee of a public utility violating this section shall be fined not less than $50 nor more than $1,000 for each offense.

196.67 History History: 1979 c. 171; 1983 a. 53, 238; 1989 a. 49; 1993 a. 246.



196.675 Unlawful for carriers and public utilities to employ assistant district attorneys or judicial officers.

196.675  Unlawful for carriers and public utilities to employ assistant district attorneys or judicial officers.

196.675(1)(1) No common carrier operating within this state and no public utility, except a municipal public utility, may retain or employ an assistant district attorney or any person holding a judicial office.

196.675(2) (2) If any assistant district attorney or any person holding a judicial office violates this section, the assistant district attorney's or judge's office shall be deemed vacant.

196.675(3) (3) This section does not apply to circuit or supplemental court commissioners.

196.675 History History: 1977 c. 236; 1983 a. 53; 1987 a. 104; 1989 a. 31; 1991 a. 39; 2001 a. 61.



196.68 Municipal officers, malfeasance.

196.68  Municipal officers, malfeasance. If any officer of a municipality which owns or operates a public utility does, causes or permits to be done any matter, act or thing prohibited or declared to be unlawful under this chapter or ch. 197 or omits, fails, neglects or refuses to perform any duty which is enjoined upon him or her and which relates directly or indirectly to the enforcement of this chapter and ch. 197, or if the officer omits, fails, neglects or refuses to obey any lawful requirement or order of the commission or any judgment or decree of a court upon its application, for every such violation, failure or refusal the officer shall forfeit not less than $50 nor more than $2,500.

196.68 History History: 1981 c. 390; 1983 a. 53; 1989 a. 49.



196.69 Interference with commission's equipment.

196.69  Interference with commission's equipment.

196.69(1)(1) If any person destroys, injures or interferes with any apparatus or appliance owned, in the charge of or operated by the commission or its agent, the person shall be fined not more than $5,000 or imprisoned for not more than 30 days or both if the person is a public utility or an agent, as defined in s. 196.66 (3) (a), fined not more than $2,500 or imprisoned for not more than 30 days or both if the person is a director or officer of a public utility, or fined not more than $1,000 or imprisoned for not more than 30 days or both if the person is an employee of a public utility.

196.69(2) (2) Any public utility permitting a violation of this section shall forfeit not more than $5,000 for each offense.

196.69 History History: 1983 a. 53; 1989 a. 49.



196.70 Temporary alteration or suspension of rates.

196.70  Temporary alteration or suspension of rates.

196.70(1)(1) The commission, when it deems necessary to prevent injury to the business or interests of the people or any public utility in case of any emergency to be judged of by the commission, may by order temporarily alter, amend, or with the consent of the public utility concerned, suspend any existing rates, schedules and order relating to or affecting any public utility or part of any public utility.

196.70(2) (2) The commission may direct an order under sub. (1) to part of a public utility or to one or more public utilities and may prescribe when the order takes effect and for how long the order shall be in effect.

196.70 History History: 1983 a. 53.

196.70 Annotation Temporary and emergency rates may be appropriately and widely used by the public service commission when justified by the circumstances. Friends of the Earth v. PSC, 78 Wis. 2d 388, 254 N.W.2d 299 (1977).



196.71 Municipal public utility contracts.

196.71  Municipal public utility contracts. If a municipality owns a public utility and if there is no other public utility furnishing the same service, the commission, after a public hearing and determination that the municipally owned public utility cannot be operated profitably, may authorize a contract between the municipality and any person not a public utility to furnish light, power or electric current to the municipality upon terms and conditions approved by the commission. The person contracting with the municipality is not a public utility solely due to the contract with the municipality.

196.71 History History: 1983 a. 53.



196.72 Accidents; public utility report; investigation.

196.72  Accidents; public utility report; investigation.

196.72(1)(1)

196.72(1)(a)(a) The commission may issue orders or rules, after hearing, requiring public utilities to record or report accidents which occur upon the public utilities' premises or which arise directly or indirectly from, or are connected with, the public utilities' maintenance or operation.

196.72(1)(b) (b) Notwithstanding any statute to the contrary, any report filed with the commission under par. (a) shall be without prejudice to the person making the report and shall be for the sole information and use of the commission and its staff. Neither the report nor its content may be made available to any other person. The report may not be used as evidence in any trial, civil or criminal, arising out of the event concerning which the report is submitted.

196.72(2) (2) The commission shall investigate any accident under sub. (1) if the commission deems that the public interest requires it. The commission shall hold the investigation in the locality of the accident, unless it is more convenient to hold it at some other place. The commission may adjourn the investigation from place to place. The commission shall give the public utility reasonable notice of the time and place of the investigation.

196.72 History History: 1983 a. 53; 1985 a. 297.



196.74 Electric lines; safety and interference.

196.74  Electric lines; safety and interference. Each public utility and railroad which owns, operates, manages or controls along or across any public or private way any wires over which electricity or messages are transmitted shall construct, operate and maintain the wires and any related equipment in a manner which is reasonably adequate and safe and which does not unreasonably interfere with the service furnished by any other public utility or railroad. The commission may issue orders or rules, after hearing, requiring electric construction and operating of such wires and equipment to be safe. The commission may revise the orders or rules as may be required to promote public safety. If any interested party files a complaint with the commission indicating that public safety or adequate service requires changes in construction, location or methods of operation, the commission shall give notice to the parties in interest of the filing of the complaint. The commission shall proceed to investigate the complaint and shall order a hearing on it. After the hearing the commission shall order any change in construction or location or change of methods of operation required for public safety or to avoid service interference. The commission shall indicate in the order by whom the change shall be made. The commission shall fix the proportion of the cost and expense of the change, which shall be paid by the parties in interest. The commission shall fix reasonable terms and conditions related to the payment of the cost and expense.

196.74 History History: 1983 a. 53.



196.745 Construction and operation; safety; commission orders.

196.745  Construction and operation; safety; commission orders.

196.745(1)(1)

196.745(1)(a)(a) A person who owns, operates, manages or controls any facility for the production, transmission or distribution of gas shall construct, operate and maintain the facility in a reasonably adequate and safe manner. Except as provided in par. (b), the commission may issue orders or rules, after holding a hearing, requiring the construction and operation of the facility to be safe, and may revise the orders or rules as required to promote public safety. Except as provided under par. (b), upon complaint to the commission that a facility is unsafe, the commission may proceed under s. 196.26 or 196.28 (1). Sections 196.26 and 196.28 (1), as they apply to a public utility, apply to a person under this subsection. After holding a hearing the commission shall order any alteration in construction, maintenance or operation required in the interest of public safety.

196.745(1)(b) (b) Paragraph (a) does not authorize the commission to do any of the following:

196.745(1)(b)1. 1. Issue an order or rule regarding the construction and operation of, or proceed under s. 196.26 or 196.28 (1) against, a propane gas distribution system that is not a public utility.

196.745(1)(b)2. 2. Unless specifically authorized by the federal department of transportation, proceed against an interstate pipeline company under s. 196.26 or 196.28 (1).

196.745(1)(b)3. 3. Issue an order or rule requiring prior approval for the construction of a facility for the production, transmission or distribution of gas.

196.745(2) (2)

196.745(2)(a)(a) Any person violating sub. (1) (a), or any order or rule issued under sub. (1) (a), shall forfeit an amount not exceeding $25,000. Each day of violation is a separate violation of sub. (1) (a). No person may forfeit an amount exceeding $500,000 for a single persisting violation of sub. (1) (a) or any order or any rule issued under sub. (1) (a).

196.745(2)(b) (b) The commission may compromise any forfeiture assessed under par. (a).

196.745(2)(c) (c) The commission shall consider the following in determining the amount of a forfeiture or whether a compromise is appropriate under this section:

196.745(2)(c)1. 1. The appropriateness of the forfeiture to the size of the business violating sub. (1) (a).

196.745(2)(c)2. 2. The gravity of the violation.

196.745(2)(c)3. 3. Any good faith attempt to achieve compliance after notification of the violation.

196.745(3) (3) The commission may seek injunctive relief for a violation of sub. (1) (a) or any order or rule issued under sub. (1) (a). The commission shall notify any person against whom the commission contemplates taking an action. The commission shall allow the person to present his or her views and shall give the person a reasonable opportunity to achieve compliance unless the person knowingly and willfully violates sub. (1) (a) or any order or rule issued under sub. (1) (a). The failure of the commission to give notice and opportunity to comply shall not preclude the granting of appropriate relief. The circuit court for Dane County has jurisdiction under s. 196.44 (3) to enforce sub. (1) (a) and to grant injunctive relief under this section.

196.745(4) (4) Any person may demand a jury trial when charged with contempt of court because he or she has violated an injunction issued under sub. (3). Chapter 785 is applicable to contempt proceedings for the violation, unless ch. 785 conflicts with the right to a jury trial.

196.745 History History: 1977 c. 29 s. 1656 (43); 1977 c. 273; 1979 c. 32; 1983 a. 53; 1989 a. 49; 1993 a. 142; 1995 a. 430.



196.76 Other rights of action; penalties cumulative.

196.76  Other rights of action; penalties cumulative. This chapter and ch. 197 shall not have the effect of releasing or waiving any right of action by the state or by any person for any right, penalty or forfeiture which arises under any law of this state. All penalties and forfeitures accruing under this chapter and ch. 197 shall be cumulative. A suit for recovery of one penalty or forfeiture may not bar the recovery of any other penalty.

196.76 History History: 1981 c. 390; 1983 a. 53.



196.78 Voluntary dissolution.

196.78  Voluntary dissolution. No corporation or limited liability company owning or operating a public utility may be dissolved unless the commission consents. The commission may consent only after hearing. The commission shall give at least 30 days' notice to each municipality in which the public utility is operated and an opportunity to be heard to each municipality and to the stockholders in the corporation or members of a limited liability company.

196.78 History History: 1983 a. 53; 1993 a. 112.



196.79 Reorganization subject to commission approval.

196.79  Reorganization subject to commission approval. The reorganization of any public utility shall be subject to the supervision and control of the commission. No reorganization may take effect without the written approval of the commission. The commission may not approve any plan of reorganization unless the applicant for approval establishes that the plan of reorganization is consistent with the public interest.

196.79 History History: 1977 c. 29; 1983 a. 53; 1993 a. 496; 2011 a. 22.



196.795 Public utility holding companies.

196.795  Public utility holding companies.

196.795(1) (1)  Definitions. In this section:

196.795(1)(a) (a) "Affiliated interest" has the meaning given under s. 196.52 (1).

196.795(1)(b) (b) "Appliance" means any equipment used directly for cooking, drying, water tempering, space heating, space cooling or space ventilation. "Appliance" does not include equipment or devices which monitor or control the primary energy supply or source for any equipment used directly for cooking, drying, water tempering, space heating, space cooling or space ventilation.

196.795(1)(c) (c) "Beneficial owner" means, with respect to a security, any person who in any way has the unconditional power to vote or receive the economic gains or losses of the security. "Beneficial owner" does not mean, with respect to a security, any person, including but not limited to any of the following, holding the security for another person:

196.795(1)(c)1. 1. The trustee of a qualified employee plan.

196.795(1)(c)2. 2. The trustee of a stock purchase plan or a dividend reinvestment plan.

196.795(1)(c)3. 3. A pledgee.

196.795(1)(c)4. 4. A nominee.

196.795(1)(c)5. 5. A broker or an agent.

196.795(1)(c)6. 6. An underwriter for the first 40 days following acquisition of securities from an issuer if the securities are held in the underwriter's own account.

196.795(1)(e) (e) "Commercial building" means any building which is used primarily for carrying out any business, including but not limited to a nonprofit business, and any building which is used primarily for the manufacture or production of products, raw materials or agricultural commodities.

196.795(1)(f) (f) "Company" means any partnership, corporation, joint-stock company, business trust or organized group of persons, whether incorporated or not, and any receiver, trustee or other liquidator of a partnership, association, joint-stock company, business trust or organized group of persons. "Company" does not include a municipality or other political subdivision.

196.795(1)(g) (g) "Form a holding company" means any of the following:

196.795(1)(g)1. 1. As a beneficial owner, to take, hold or acquire 5% or more of the outstanding voting securities of a public utility, other than a transmission company, with the unconditional power to vote those securities.

196.795(1)(g)2. 2. To exchange or convert 50% or more of the outstanding voting securities of a public utility, other than a municipality or other political subdivision or a transmission company, for or into the voting securities of a company organized, created, appointed or formed by or at the direction of the public utility or of a subsidiary of such company.

196.795(1)(h) (h)

196.795(1)(h)1.1. "Holding company" means any of the following:

196.795(1)(h)1.a. a. Any company which, in any chain of successive ownership, directly or indirectly as a beneficial owner, owns, controls or holds 5% or more of the outstanding voting securities of a public utility, with the unconditional power to vote such securities.

196.795(1)(h)1.b. b. Any person which the commission determines, after investigation and hearing, directly or indirectly, exercises, alone or under an arrangement or understanding with one or more persons, such a controlling interest over the management or policies of a public utility as to make it necessary or appropriate in the public interest or for the protection of the utility's consumers or investors that such person be subject to this section.

196.795(1)(h)2. 2. "Holding company", except for purposes of s. 196.795 (11) (b), does not mean any company which owns, operates, manages or controls a telecommunications utility, unless such company also owns, operates, manages or controls a public utility which is not a telecommunications utility.

196.795(1)(h)3. 3. "Holding company" does not include a transmission company.

196.795(1)(i) (i) "Holding company system" means a holding company and any public utility with which the holding company is an affiliated interest and any company which is an affiliated interest with such public utility and any other company more than 5% of whose ownership interest is owned directly or indirectly in any chain of successive ownership by such public utility or by such company which is an affiliated interest with such public utility.

196.795(1)(j) (j) "Nonutility affiliate" means a company in a holding company system which is not a public utility.

196.795(1)(k) (k) "Person" means an individual or company.

196.795(1)(L) (L) "Public utility affiliate" means a company which is in a holding company system and which is a public utility.

196.795(1)(Lm) (Lm) "Public utility affiliate employee" means any individual who is in the regular employ of a public utility affiliate, except any officer or director and any officer's or director's incidental supporting staff and except such personnel as is required by the public utility affiliate's organizational structure to perform such functions as accounting consolidation.

196.795(1)(m) (m) "Sell at retail" means to sell an appliance to a person who is the consumer or user of the appliance.

196.795(1)(o) (o) "Subsidiary" has the meaning given under s. 180.1130 (12).

196.795(1)(p) (p) "Transmission company" has the meaning given in s. 196.485 (1) (ge).

196.795(2) (2) Holding company formation.

196.795(2)(a)(a) No person may form a holding company unless the person has received a certificate of approval from the commission under this subsection.

196.795(2)(b) (b) An application for a certificate of approval to form a holding company is complete if it contains all of the following information:

196.795(2)(b)1. 1. The names and corporate relationships of all companies which will be in the holding company system with the applicant when the applicant forms the holding company and the name of the applicant and any parent or subsidiary corporation of the applicant.

196.795(2)(b)2. 2. A description of how the applicant plans to form the holding company including, if available at the time of application:

196.795(2)(b)2.a. a. Copies of the organizational documents associated with the holding company formation, including articles of incorporation or amendments to the articles of incorporation of all companies which will be in the holding company system with the applicant when the applicant forms the holding company.

196.795(2)(b)2.b. b. Copies of any filings, including securities filings, related to the formation of the holding company made with any agency of this state or the federal government.

196.795(2)(b)3. 3. The costs and fees attributable to the formation of the holding company.

196.795(2)(b)4. 4. The method by which management, personnel, property, income, losses, costs and expenses will be allocated within the holding company system between public utility affiliates and nonutility affiliates.

196.795(2)(b)5. 5. A copy of any proposed agreement between a public utility affiliate and any person with which it will be an affiliated interest at the time the holding company is formed.

196.795(2)(b)6. 6. An identification of all public utility assets or information in existence at the time of formation of the holding company, such as customer lists, which the applicant plans to transfer to or permit a nonutility affiliate, with which it is in the holding company system, to use. The identification shall include a description of the proposed terms and conditions under which the assets or information will be transferred or used.

196.795(2)(b)7. 7. A copy of a financial forecast showing the capital requirements of every public utility affiliate which at the time of the formation of the holding company will be within the holding company system. The financial forecast shall include for each public utility affiliate on an annual basis for l0 years following the year of application:

196.795(2)(b)7.a. a. Projected capital requirements.

196.795(2)(b)7.b. b. Sources of capital.

196.795(2)(b)7.c. c. An itemization of major capital expenditures.

196.795(2)(b)7.d. d. Projected capital structure.

196.795(2)(b)7.e. e. An estimated amount of retained earnings available for nonutility purposes.

196.795(2)(b)7.f. f. The assumptions underlying the information included in the financial forecast under subd. 7. a. to e.

196.795(2)(c) (c) No later than 30 days after the commission receives an application for a certificate of approval to form a holding company under this subsection, the commission shall determine whether such application is complete as specified under par. (b). If the commission determines that the application is complete, the commission shall docket the application for a determination under this paragraph. If the commission determines the application to be incomplete, the commission shall notify the applicant in writing of its determination, identify any part of the application which the commission has determined to be incomplete and state the reasons for such determination. An applicant may supplement and refile an application which the commission has determined to be incomplete under this paragraph. There is no limit on the number of times an applicant may refile an application under this paragraph prior to a determination under par. (e). If the commission fails to make a determination regarding the completeness of an application within 30 days after the application has been filed, the application shall be deemed to be complete.

196.795(2)(d) (d) The commission shall hold a hearing concerning an application for a certificate of approval to form a holding company under this subsection. The hearing may not be a hearing under s. 227.42 or 227.44.

196.795(2)(e) (e) No later than 120 days after an application has been docketed under par. (c), the commission shall issue its findings of fact, conclusions of law and special order approving or rejecting the application. The commission shall issue a certificate of approval to form a holding company unless it finds that the formation of the holding company would materially harm the interests of utility consumers or investors. The commission, in issuing a certificate of approval under this subsection, may only impose terms, limitations or conditions on such approval which are consistent with and necessary to satisfy the requirements of sub. (5) (b) to (s).

196.795(2)(f) (f) At any time subsequent to the time the commission approves the formation of a holding company under par. (e), the commission may, after notice and opportunity for hearing, modify any term, limitation or condition imposed under par. (e) or add any limitation, term or condition under par. (e). Any term, limitation or condition modified or added under this paragraph shall be consistent with and necessary to satisfy the requirements of sub. (5) (b) to (s).

196.795(3) (3) Takeovers. No person may take, hold or acquire, directly or indirectly, more than 10% of the outstanding voting securities of a holding company, with the unconditional power to vote those securities, unless the commission has determined, after investigation and an opportunity for hearing, that the taking, holding or acquiring is in the best interests of utility consumers, investors and the public. This subsection does not apply to the taking, holding or acquiring of the voting securities of any holding company existing before November 28, 1985, if such holding company is a company which provides public utility service.

196.795(4) (4) Capital impairment. If the commission finds that the capital of any public utility affiliate will be impaired by the payment of a dividend, the commission may, after an investigation and opportunity for hearing, order the public utility affiliate to limit or cease the payment of dividends to the holding company until the potential for impairment is eliminated.

196.795(5) (5) Regulation of holding company systems.

196.795(5)(a)(a) No holding company which is not a public utility and no nonutility affiliate is subject to any regulatory power of the commission except under this section, ss. 196.52, 196.525 and 196.84 and except under ch. 201 if the commission has made a determination under sub. (7) (a) which makes such holding company a public service corporation, as defined under s. 201.01 (2).

196.795(5)(b) (b) The commission has full access to any book, record, document or other information relating to a holding company system to the extent that such information is relevant to the performance of the commission's duties under ch. 201, this chapter or any other statute applicable to the public utility affiliate. The commission may require a holding company to keep any record or document which is necessary for the commission to perform its duties under this section and which is consistent with generally accepted accounting and record-keeping practices of the particular type of business involved. Any information obtained under this paragraph is subject to sub. (9), when applicable.

196.795(5)(c) (c) No public utility affiliate may lend money to any holding company which is not a public utility or to any nonutility affiliate with which it is in the holding company system.

196.795(5)(d) (d) No public utility affiliate may guarantee the obligations of any nonutility affiliate with which it is in a holding company system.

196.795(5)(dm) (dm) No public utility affiliate may provide utility service to any consumer of such public utility service or to any nonutility affiliate with which the public utility affiliate is in a holding company system except on the same terms or conditions that it provides such utility service to consumers in the same class.

196.795(5)(dr) (dr) No public utility affiliate may provide any nonutility product or service in a manner or at a price that unfairly discriminates against any competing provider of the product or service.

196.795(5)(f) (f) No nonutility activity of any holding company or nonutility affiliate may be subsidized materially by the consumers of any public utility affiliate with which the holding company or nonutility affiliate is in the holding company system. No public utility activity of any holding company or public utility affiliate may be subsidized materially by the nonutility activities of the holding company or any of its nonutility affiliates.

196.795(5)(g) (g) No holding company system may be operated in any way which materially impairs the credit, ability to acquire capital on reasonable terms or ability to provide safe, reasonable, reliable and adequate utility service of any public utility affiliate in the holding company system.

196.795(5)(h) (h) No public utility affiliate may transfer to any company with which it is in a holding company any confidential public utility information, including but not limited to customer lists, which will be transferred or used for any nonutility purpose by any holding company or nonutility affiliate unless the public utility affiliate has applied for and received the written approval of the commission for the transfer. The commission shall condition approval of such a transfer upon the applicant's providing adequate notice of the availability of such information to the public and making the information available to any person at a cost not to exceed the cost of reproduction. The commission may not approve any transfer which would foster unfair or discriminatory business practices, or which would destroy or hamper competition through conduct which violates ch. 133 or any other applicable state or federal antitrust law.

196.795(5)(i) (i) In its determination of any rate change proposed by a public utility affiliate under s. 196.20, the commission:

196.795(5)(i)1. 1. Shall consider the public utility affiliate as a wholly independent corporation and shall impute a capital structure to the public utility affiliate and establish a cost of capital for the public utility affiliate on a stand-alone basis;

196.795(5)(i)2. 2. May not attribute to that public utility affiliate any tax benefit or other benefit or tax liability or other liability resulting from the operations of the holding company or of any subsidiary of the holding company; and

196.795(5)(i)3. 3. May not attribute to the holding company or to any subsidiary of the holding company any tax benefit or other benefit or tax liability or other liability resulting from the operations of that public utility affiliate.

196.795(5)(j) (j) Every public utility affiliate is subject to every law, regulation and precedent applicable to the regulation of public utilities.

196.795(5)(k) (k)

196.795(5)(k)1.1. Except as provided under subd. 2. or 3., no public utility affiliate may transfer, sell, or lease to any nonutility affiliate with which it is in a holding company system any real property which, on or after November 28, 1985, is held or used for provision of utility service except by public sale or offering to the highest qualified bidder.

196.795(5)(k)2. 2. A public utility affiliate may lease or rent office space to a holding company or any nonutility affiliate with which it is in a holding company system at not less than fair market value. A public utility affiliate may transfer real property which is contiguous to and used by the public utility affiliate for providing public access to a federally licensed hydroelectric project to a nonutility affiliate.

196.795(5)(k)3. 3. For the purpose of implementing a leased generation contract, as defined in s. 196.52 (9) (a) 3., that is approved under s. 196.52 (3), a public utility affiliate may transfer to a nonutility affiliate, at book value determined on the basis of the regulated books of account at the time of the transfer, any of the following:

196.795(5)(k)3.a. a. Land that is held or used for the provision of utility service.

196.795(5)(k)3.b. b. Electric generating equipment or associated facilities that are located on the land on which an electric generating facility subject to a leased generation contract is to be constructed, and that are part of an electric generating facility on that land that is no longer used or useful for the provision of utility service and that has been retired from the provision of utility service.

196.795(5)(L) (L) Any holding company which is incorporated shall be incorporated under ch. 180.

196.795(5)(m) (m)

196.795(5)(m)1.1. No holding company system may take any action to terminate its interest in a public utility affiliate without notice to and approval of the commission. If the commission grants approval, it may impose conditions with respect to the division and allocation of plant, equipment, resources and any other asset necessary to protect the interests of utility consumers and investors and the public.

196.795(5)(m)2. 2. If a holding company system terminates its interest under subd. 1. in all public utility affiliates with which it is in a holding company system, no company remaining in the holding company system is subject to any regulatory power of the commission.

196.795(5)(n) (n) A public utility affiliate may not engage in any combined advertising, directly or indirectly, with any nonutility affiliate with which it is in a holding company system within this state except for purposes of corporate identification and noncompetitive purposes.

196.795(5)(o) (o) The assets of every company in a holding company system shall be as recorded on the books of accounting record of the company, net of any applicable valuation accounts, including but not limited to accumulated depreciation and allowance for uncollectible accounts, as of the end of the prior year.

196.795(5)(q) (q)

196.795(5)(q)1.1. No nonutility affiliate or joint venture or partnership with a nonutility affiliate as a member or partner may, in the service territory of a public utility affiliate with which it is in a holding company system, sell at retail, lease, install, maintain or service any appliance that uses as its primary energy source energy supplied by that public utility affiliate under rates and tariffs approved by the commission, if the appliance is, or is intended to be, located in any building used primarily for residential occupancy or in any commercial building unless the building is owned or operated by the holding company or by its nonutility affiliates or unless the commission determines, after notice and hearing, that the selling at retail, leasing, installing, maintaining or servicing of the appliance will not do any of the following:

196.795(5)(q)1.a. a. So as to violate ch. 133 or any other applicable state or federal antitrust law, lessen competition or tend to create a monopoly, restrain trade or constitute an unfair business practice.

196.795(5)(q)1.b. b. Make use of any customer list, other confidential information, logo or trademark obtained from a public utility affiliate in a manner unfair to competitors.

196.795(5)(q)2. 2. Except as provided under subd. 3., no public utility affiliate or its subsidiary or joint venture or partnership having a utility affiliate or its subsidiary as a member or partner may, in the service territory of the public utility affiliate, sell at retail, lease, install, maintain or service any appliance that uses as its primary energy source energy supplied by that public utility affiliate under rates and tariffs approved by the commission, unless the appliance is located in facilities owned or operated by that public utility affiliate or its subsidiary or unless the appliance is sold, leased, installed, maintained or serviced:

196.795(5)(q)2.a. a. In response to circumstances which reasonably appear to the public utility affiliate or its subsidiary to endanger human health or life or property;

196.795(5)(q)2.b. b. Under any appliance sale or service plan or program in effect on March 1, 1985; or

196.795(5)(q)2.c. c. Under any energy conservation or other program which a state law, state agency, federal law or federal agency requires the public utility or public utility affiliate to perform.

196.795(5)(q)3. 3. Notwithstanding subd. 2., a public utility affiliate or its subsidiary may sell, lease, install, maintain or service an appliance which is in its public utility service territory and which uses as its primary energy source energy supplied by the public utility affiliate under rates and tariffs approved by the commission if:

196.795(5)(q)3.a. a. The installation, maintenance or service of the appliance is performed by an independent contractor which is not in the holding company system of the public utility affiliate and which is regularly engaged in, qualified and, if required by any state or local governmental unit, licensed to perform heating, ventilation, air conditioning, electrical or plumbing work; or

196.795(5)(q)3.b. b. The commission determines, after notice and hearing, that the sale, lease, installation, maintenance or service of the appliance, if conducted by the public utility affiliate's employees or by the employees of the public utility affiliate's subsidiary, will not, so as to violate ch. 133 or any other applicable state or federal antitrust law, lessen competition, tend to create a monopoly, restrain trade or constitute an unfair business practice.

196.795(5)(q)4. 4. No nonutility affiliate may sell at wholesale to any person any appliance, except a swimming pool or spa heater, for delivery in this state unless the nonutility affiliate is engaged in the production, manufacture, fabrication or assembly of any component part of the appliance.

196.795(5)(r) (r) No public utility affiliate may permit the use of any public utility affiliate employee's services by any nonutility affiliate with which it is in a holding company system except by contract or arrangement. Any such contract or arrangement made or entered into on or after November 28, 1985, for the use of any public utility affiliate employee's services by a nonutility affiliate shall have prior written approval of the commission before it is effective. The commission shall approve such contract or arrangement if it is established upon investigation that the nonutility affiliate will compensate the public utility affiliate for the use of the employee's services at the fair market value of the employee's service and that the nonutility affiliate's use of the employee's services will not result in unjust discrimination against, or have an anticompetitive impact on, any competitor of the nonutility affiliate. The commission may not approve any such contract or arrangement if it determines that the potential burden of administering such contract or arrangement is greater than the potential benefits to the public utility affiliate's customers or if it determines that the public utility affiliate has not minimized the use of such employees by nonutility affiliates in the holding company system. Any contract or arrangement in effect on November 28, 1985, for the continued or future use of any public utility affiliate employee's services by a nonutility affiliate approved under s. 196.52 shall be resubmitted for approval by the commission under this paragraph within 90 days after November 28, 1985. Such contract or arrangement, if approved by the commission, shall take effect within 60 days after the date of approval.

196.795(5)(s) (s) In this paragraph, "property" means any equipment, facilities, property or other nonmonetary item of value except real property and utility service which is provided by the public utility affiliate on the same terms or conditions to all consumers in the same class. No public utility affiliate may sell, lease, transfer to or exchange with any nonutility affiliate with which it is in a holding company system any property except by contract or arrangement. Any such contract or arrangement made or entered into on or after November 28, 1985, for the sale, use, transfer or exchange of any public utility affiliate's property by a nonutility affiliate shall have the prior written approval of the commission before it is effective. The commission shall approve such contract or arrangement if it is established upon investigation that the nonutility affiliate will compensate the public utility affiliate for selling, leasing, transferring to or exchanging with the nonutility affiliate any property at the fair market value of the property and that the nonutility affiliate's acquisition or lease of the property will not result in unjust discrimination against, or have an anticompetitive impact on, any competitor of the nonutility affiliate. The commission may not approve any such contract or arrangement if it determines that the potential burden of administering such contract or arrangement is greater than the potential benefits to the public utility affiliate's customers or if it determines that the public utility affiliate has not minimized selling, leasing, transferring to or exchanging with nonutility affiliates in the holding company system such property. Any contract or arrangement which is in effect on November 28, 1985, for a public utility affiliate to sell, lease, transfer to or exchange with a nonutility affiliate, on a continuing basis or in the future, the public utility affiliate's property and which is approved under s. 196.52 shall be resubmitted for approval by the commission under this paragraph within 90 days after November 28, 1985. Such contract or arrangement, if approved by the commission, shall take effect within 60 days after approval.

196.795(6) (6) Reporting requirements. No more than 10 business days after a holding company forms, organizes or acquires a nonutility affiliate, the holding company shall notify the commission of the formation, organization or acquisition and shall provide the commission with the following information:

196.795(6)(a) (a) The name, identification of officers and corporate relationship of the nonutility affiliate to the holding company and utility affiliate.

196.795(6)(b) (b) A copy of any proposed agreement or arrangement between the nonutility affiliate and the public utility affiliate.

196.795(6)(c) (c) A brief description of the nature of the business of the nonutility affiliate, including its most recent public annual financial statement.

196.795(6)(d) (d) As of the last day of the calendar year immediately preceding the date of the notification under this subsection, the total amount of assets held by the nonutility affiliate, the amount of such assets located within this state, the total number of employees and the total number of employees located in this state. The holding company shall report the information required under this paragraph to the commission annually no later than March 31. The information shall be available to the public upon filing.

196.795(6m) (6m) Asset cap.

196.795(6m)(a)(a) Definitions. In this subsection:

196.795(6m)(a)1. 1. "Contributor public utility affiliate" means a public utility affiliate that has contributed its transmission facilities to the transmission company under s. 196.485 (5) (b).

196.795(6m)(a)2. 2. "Eligible asset" means an asset of a nonutility affiliate that is used for any of the following:

196.795(6m)(a)2.a. a. Producing, generating, transmitting, delivering, selling or furnishing gas, oil, electricity or steam energy.

196.795(6m)(a)2.b. b. Providing an energy management, conservation or efficiency product or service or a demand-side management product or service.

196.795(6m)(a)2.c. c. Providing an energy customer service, including metering or billing.

196.795(6m)(a)2.d. d. Recovering or producing energy from waste materials.

196.795(6m)(a)2.e. e. Processing waste materials.

196.795(6m)(a)2.f. f. Manufacturing, distributing or selling products for filtration, pumping water or other fluids, processing or heating water, handling fluids or other related activities.

196.795(6m)(a)2.g. g. Providing a telecommunications service, as defined in s. 196.01 (9m).

196.795(6m)(a)2.h. h. Providing an environmental engineering service.

196.795(6m)(a)3. 3. "Foreign affiliate" means a person that is engaged in the production, transmission, delivery or furnishing of heat, light, power or natural gas either directly or indirectly to or for use of the public in another state, that is incorporated under the laws of another state, that is an affiliated interest, as defined in s. 196.52 (1), of a public utility and that is operated on an integrated system basis, as determined by the commission, with the public utility.

196.795(6m)(a)4. 4. "Generation assets" means assets that are classified as electric generation assets on the books of account of a public utility, as determined by the commission.

196.795(6m)(a)5. 5. "Reliability council area" means the geographic area that, on December 31, 1997, was served by the Mid-America Interconnected Network, Inc., Mid-Continent Area Power Pool, East Central Area Reliability Coordination Agreement or Southwest Power Pool reliability council of the North American Electric Reliability Council.

196.795(6m)(a)6. 6. "Wholesale merchant plant" means a wholesale merchant plant, as defined in s. 196.491 (1) (w), except that its location is not limited to this state, that is located in the reliability council area and that is owned, operated or controlled by an affiliated interest of a public utility.

196.795(6m)(b) (b) In general.

196.795(6m)(b)1.1. The sum of the assets of all nonutility affiliates in a holding company system of any holding company formed on or after November 28, 1985, may not exceed the sum of the following:

196.795(6m)(b)1.a. a. Twenty-five percent of the assets of all public utility affiliates in the holding company system engaged in the generation, transmission or distribution of electric power.

196.795(6m)(b)1.b. b. A percentage of the assets, as determined by the commission, which may be more, but may not be less, than 25% of all public utility affiliates in the holding company system engaged in providing utility service other than the generation, transmission or distribution of electric power.

196.795(6m)(b)1.c. c. For any public utility affiliate which is in the holding company system and which engages in the provision of more than one type of utility service, a percentage of assets equal to the amount of the public utility affiliate's assets devoted to public utility service, other than the generation, transmission and distribution of electric power, multiplied by a percentage, as determined by the commission, which may be more, but may not be less, than 25%, plus 25% of all remaining assets of such public utility affiliate.

196.795(6m)(b)2. 2. For purposes of subd. 1., the assets of each nonutility affiliate shall be determined by doing all of the following:

196.795(6m)(b)2.a. a. Subtracting from the nonutility affiliate's total assets the amount of the nonutility affiliate's investment in other utility and nonutility affiliates with which the nonutility affiliate is in a holding company system.

196.795(6m)(b)2.b. b. Multiplying the amount derived under subd. 2. a. by the quotient of the amount of the direct ownership interest in such nonutility affiliate owned by persons who are not with the nonutility affiliate in the holding company system, if such ownership by such persons is greater than one-half of the total ownership interest in such nonutility affiliate, divided by the total ownership interest in such nonutility affiliate.

196.795(6m)(b)2.c. c. Subtracting the amount derived under subd. 2. b. from the amount derived under subd. 2. a.

196.795(6m)(b)3. 3. Within 36 months after it is formed, a holding company formed on or after November 28, 1985, may not have nonutility affiliate assets exceeding 40% of the maximum amount allowed under subd. 1.

196.795(6m)(b)4. 4. If the commission establishes a percentage of assets under subd. 1. b. or c. which is greater than 25%, any subsequent reduction of such percentage by the commission may not take effect until the last day of the 12th month following issuance of the order establishing the reduction or until a later date which the commission sets and which the commission determines to be reasonable after considering the size of the reduction and which is no later than 36 months following issuance of the order establishing the reduction.

196.795(6m)(c) (c) Wholesale merchant plants. The assets of a wholesale merchant plant shall not be included in the sum of the assets of a public utility affiliate under par. (b) 1. a., b. or c. and shall not be included in a nonutility affiliate's total assets under par. (b) 2. a. if the requirements specified in s. 196.491 (3m) (a) 1. and 2. are satisfied or if the wholesale merchant plant qualifies for the exemption under s. 196.491 (3m) (e) 1.

196.795(6m)(d) (d) Foreign affiliates. The assets of a foreign affiliate shall be included in the sum of the assets of a public utility affiliate under par. (b) 1. a., b. or c. and shall not be included in a nonutility affiliate's total assets under par. (b) 2. a.

196.795(6m)(e) (e) Contributor public utility affiliates.

196.795(6m)(e)1.1. The eligible assets of a nonutility affiliate in a holding company system that includes each of the contributor public utility affiliates in the holding company system shall not be included in the sum of the assets of the public utility affiliates under par. (b) 1. a., b. or c. and shall not be included in the nonutility affiliate's total assets under par. (b) 2. a.

196.795(6m)(e)2. 2. For purposes of subd. 1., all of the assets of a nonutility affiliate shall be considered eligible assets if each of the following is satisfied:

196.795(6m)(e)2.a. a. The bylaws of the nonutility affiliate or a resolution adopted by its board of directors specifies that the business of the nonutility affiliate is limited to activities involving eligible assets.

196.795(6m)(e)2.b. b. Substantially all of the assets of the nonutility affiliate are eligible assets.

196.795(6m)(e)3. 3. The net book value of transmission facility assets that a contributor public utility affiliate has contributed to a transmission company under s. 196.485 (5) (b) shall be included in the sum of the assets of the public utility affiliate under par. (b) 1. a., b. and c. In determining net book value under this subdivision, accumulated depreciation shall be calculated as if the contributor public utility affiliate had not contributed the assets.

196.795(6m)(e)4. 4. The net book value of generation assets that a contributor public utility affiliate has transferred to a person that is not affiliated with the public utility affiliate pursuant to the order of the commission, a court or a federal regulatory agency shall be included in the sum of the assets of the public utility affiliate under par. (b) 1. a., b. and c. In determining net book value under this subdivision, accumulated depreciation shall be calculated as if the contributor public utility affiliate had not transferred the assets.

196.795(7) (7) Commission investigations.

196.795(7)(a)(a) No sooner than the first day of the 36th month after the formation of a holding company and at least once every 3 years thereafter, the commission shall investigate the impact of the operation of every holding company system formed on or after November 28, 1985, on every public utility affiliate in the holding company system and shall determine whether each nonutility affiliate, except for the nonutility affiliates of a holding company that were affiliates of a holding company that was formed before November 28, 1985, does, or can reasonably be expected to do, at least one of the following:

196.795(7)(a)1. 1. Substantially retain, substantially attract or substantially promote business activity or employment or provide capital to businesses being formed or operating within the wholesale or retail service territory, within or outside this state, of:

196.795(7)(a)1.a. a. Any public utility affiliate.

196.795(7)(a)1.b. b. Any public utility or member of a cooperative association organized under ch. 185 which reports or has reported information to the commission under the rules promulgated under s. 196.491 (2) (ag).

196.795(7)(a)2. 2. Increase or promote energy conservation or develop, produce or sell renewable energy products or equipment.

196.795(7)(a)3. 3. Conduct a business that is functionally related to the provision of utility service or to the development or acquisition of energy resources.

196.795(7)(a)4. 4. Develop or operate commercial or industrial parks in the wholesale or retail service territory of any public utility affiliate.

196.795(7)(am) (am) Funds utilized by a nonutility affiliate for any of the following may not be considered by the commission in making any determination under par. (a):

196.795(7)(am)1. 1. The purchase or sale of securities or other appropriate cash management practices.

196.795(7)(am)2. 2. The establishment and maintenance of cash accounts in banks or other financial institutions.

196.795(7)(ar) (ar) Three years after the formation of a holding company under this section, the commission shall report its findings under par. (a) to the chief clerk of each house of the legislature, for distribution to the legislature under s. 13.172 (2). Thereafter the commission shall, based on its existing investigative findings, rate reviews and other relevant information, submit to the chief clerk of each house of the legislature, for distribution to the legislature under s. 13.172 (2), a report on the impact of the holding company, including the benefits and adverse effects on every public utility affiliate in the holding company system and on the investors and consumers of such public utility affiliates, at least once every 2 years. The report shall include any recommendations for legislation relating to the regulation of any part of a holding company system.

196.795(7)(b) (b) The commission, on its own motion, or, at its discretion, upon the complaint of any person, may, after reasonable notice and an opportunity for hearing, conduct an investigation to determine if any practice of a holding company system violates any provision of sub. (5) (b) to (s) or any limitation, term or condition imposed under sub. (2) (e) or (f). If the commission finds after investigation, notice and opportunity for hearing that any practice of any company in a holding company system violates any provision of sub. (5) (b) to (s) or any term, limitation or condition imposed under sub. (2) (e) or (f), the commission, by order or otherwise, shall direct the company to modify or cease the practice. Such order is reviewable under ch. 227. The circuit court of Dane County, by appropriate process including the issuance of a preliminary injunction by suit of the commission, may enforce an order to cease or modify a practice under this paragraph.

196.795(7)(c) (c) The commission, after investigation and a hearing, may order a holding company to terminate its interest in a public utility affiliate on terms adequate to protect the interests of utility investors and consumers and the public, if the commission finds that, based upon clear and convincing evidence, termination of the interest is necessary to protect the interests of utility investors in a financially healthy utility and consumers in reasonably adequate utility service at a just and reasonable price. The circuit court of Dane County may enforce by appropriate process an order establishing a plan of reorganization to terminate a holding company system's interest in a public utility affiliate. Any such order of the commission issued under this paragraph may be reviewed under ch. 227.

196.795(8) (8) Exemptions.

196.795(8)(a)(a) This section does not apply to any holding company which was organized or created before November 28, 1985, and which was not organized or created by or at the direction of a public utility.

196.795(8)(b) (b) This section does not apply to any telecommunications utility.

196.795(9) (9) Protection of business information. If the commission obtains business information from a holding company system which, if disclosed to the public, would put any nonutility affiliate in the holding company system at a material competitive disadvantage, the information is not subject to s. 19.35 and the commission shall protect such information from public disclosure as if it were a trade secret as defined in s. 134.90 (1) (c).

196.795(9m) (9m) Private cause of action. Any company in a holding company system which does, causes or permits to be done any prohibited action under sub. (5) (c) to (dr), (f), (h), (k), (n), (q), (r) or (s), or fails to comply with any term, limitation or condition imposed under sub. (2) (e) or (f) consistent with sub. (5) (c) to (dr), (f), (h), (k), (n), (q), (r) or (s), is liable to any person injured thereby in treble the amount of damages sustained in consequence of the prohibited action or failure to act.

196.795(10) (10) Commission intervenor authority. The commission may intervene on behalf of this state in any proceeding before any state or federal agency or court before which an application or issue related to this section is pending. The commission may enter into any binding settlement related to any proceeding in which the commission has intervened and may exercise any power or right necessary to accomplish the intervention.

196.795(10m) (10m) Small business protection. In this subsection, "small business" means a business which has had less than $5,000,000 in gross annual sales in the most recent calendar year or fiscal year and which has less than 150 employees. The commission shall provide assistance, monitoring and advocacy in protecting small business interests under s. 196.795 in any action or proceedings before the commission.

196.795(11) (11) Construction.

196.795(11)(a)(a) This section may not be deemed to diminish the commission's control and regulation over the operations and assets of any public utility.

196.795(11)(b) (b) This section shall be deemed to legalize and confirm the formation, prior to November 28, 1985, of any holding company, which is not itself a public utility, and shall be deemed to legalize and confirm the operations and issuances of securities of the holding company, except that nothing in this section shall be deemed to prevent the commission from imposing reasonable terms, limitations or conditions on any holding company which are consistent with the requirements of sub. (6m) (c) or (d) or which are consistent with and necessary to satisfy the requirements of sub. (5) (b) to (o) and (q) to (s) or which relate to future investments by the holding company unless the holding company owns, operates, manages or controls a telecommunications utility and does not also own, operate, manage or control a public utility which is not a telecommunications utility.

196.795(11)(c) (c) The commission may not impose upon a holding company the formation of which is considered to be legalized and confirmed under par. (b) any term, limitation or condition under par. (b) that establishes the sum of the holding company's nonutility affiliate assets at less than 25% of the sum of the holding company's utility affiliate assets. For purposes of this paragraph, any term, limitation or condition on nonutility affiliate assets shall not apply to the ownership, operation, management or control of any eligible asset, as defined under sub. (6m) (a) 2.

196.795 History History: 1985 a. 79; 1985 a. 297 ss. 67, 68, 76; 1985 a. 332; 1987 a. 186; 1987 a. 403 s. 256; 1989 a. 303; 1991 a. 269; 1993 a. 213; 1997 a. 140, 204; 1999 a. 9, 150; 2001 a. 16; 2011 a. 155.

196.795 Annotation The sub. (5) (L) requirement that a public utility holding company must be incorporated in Wisconsin violates the interstate commerce clause of the U. S. constitution. Alliant Energy Corporation v. Bie, 330 F.3d 904 (2003).

196.795 Annotation Subs. (3) and (6m) (b) do not violate the interstate commerce clause of the U. S. constitution. Alliant Energy Corporation v. Bie, 330 F.3d 904 (2003).



196.796 Real estate activities.

196.796  Real estate activities.

196.796(1) (1) In this section:

196.796(1)(a) (a) "Brownfields facility or site" means any abandoned, idle or underused industrial or commercial facility or site, the use, expansion or redevelopment of which is adversely affected by actual environmental contamination.

196.796(1)(b) (b)

196.796(1)(b)1.1. "Commercial construction" means the act of building any structure, or that part of any structure, that is not used as a home, residence or sleeping place by one or more persons maintaining a common household to the exclusion of all others.

196.796(1)(b)2. 2. "Commercial construction" does not include any of the following:

196.796(1)(b)2.a. a. Any repair, maintenance, installation or construction of a structure owned or used by or for a public utility, or for a customer of a public utility, if the repair, maintenance, installation or construction is related to furnishing heat, light, water or power to the customer.

196.796(1)(b)2.b. b. Any construction related to the evaluation, control or remediation of hazardous substances; solid, liquid or gaseous wastes; soils; air; or water.

196.796(1)(b)2.c. c. Any construction performed in order to comply with federal, state or local environmental laws, regulations, orders or rules.

196.796(1)(c) (c) "Economic development" means development that is designed to promote job growth or retention, expand the property tax base or improve the overall economic vitality of a municipality, as defined in s. 30.01 (4), or region.

196.796(1)(d) (d) "Engage" means to actively participate in the daily operations or daily business decisions of an entity. "Engage" does not include taking an action necessary to protect an ownership interest in an entity.

196.796(1)(dg) (dg) "Entity" has the meaning given in s. 180.0103 (8).

196.796(1)(dr) (dr) "Financial support" includes investments, loans and grants.

196.796(1)(e) (e) "Holding company system" has the meaning given in s. 196.795 (1) (i).

196.796(1)(f) (f) "Improvements" means any valuable addition made to land, including excavations, gradings, foundations, structures, buildings, streets, parking lots, sidewalks, sewers, septic systems and drainage facilities. "Improvements" does not include any repair, maintenance, installation or construction of structures or facilities owned or used by or for a public utility, or by or for a customer of a public utility, if the repair, maintenance, installation or construction is related to furnishing heat, light, water or power to the customer.

196.796(1)(g) (g) "Nonutility affiliate" means a subsidiary of a public utility or a company in a holding company system that is not a public utility. "Nonutility affiliate" does not include a passively held company.

196.796(1)(gm) (gm) "Passively held company" means an entity that satisfies each of the following:

196.796(1)(gm)1. 1. Less than 50% of the ownership interest of the entity is directly or indirectly owned in any chain of successive ownership by a public utility or nonutility affiliate.

196.796(1)(gm)2. 2. The entity engages in property management for a 3rd party, real estate practice, residential real estate development or residential or commercial construction.

196.796(1)(h) (h) "Property management" means any activity associated with the care or maintenance of land or improvements, including business planning and budgeting, accounting, lease administration, tenant relations and retention, security, maintenance of common areas, rent collections, financial reporting, service contract administration and inspections.

196.796(1)(hm) (hm) "Public utility" means every corporation, company, individual or association and their lessees, trustees, or receivers appointed by any court or state or federal agency, that may own, operate, manage, or control all or any part of a plant or equipment, within the state, for the production, transmission, delivery, or furnishing of electricity directly to or for the public, except that "public utility" does not include any municipal utility or municipal electric company, as defined in s. 66.0825 (3) (d), or any cooperative association organized under ch. 185 for the purpose of producing or furnishing heat, light, power, or water to its members only.

196.796(1)(i) (i) "Real estate practice" has the meaning given in s. 452.01 (6).

196.796(1)(j) (j) "Residential construction" means the act of building any structure, or that part of any structure that is used as a home, residence or sleeping place by one or more persons maintaining a common household to the exclusion of all others.

196.796(1)(k) (k) "Residential real estate development" means the act of dividing or subdividing any parcel of land for residential construction or making improvements to facilitate or allow residential construction.

196.796(1)(L) (L) "Third party" means any person other than a public utility or nonutility affiliate.

196.796(2) (2) Prohibited activities. Except as provided in sub. (4), a public utility or nonutility affiliate may not do any of the following in this state:

196.796(2)(a) (a) Engage in real estate practice.

196.796(2)(b) (b) Engage in residential real estate development.

196.796(2)(c) (c) Engage in property management for a 3rd party.

196.796(2)(d) (d) Engage in residential or commercial construction.

196.796(3) (3) Permitted activities.

196.796(3)(a)(a) Subsection (2) does not prohibit a public utility or nonutility affiliate from doing any of the following:

196.796(3)(a)1. 1. Repairing, maintaining, installing or constructing a structure that is owned or used by or for a public utility or nonutility affiliate, or for a customer of a public utility if the repair, maintenance, installation or construction is related to furnishing heat, light, water or power to the customer.

196.796(3)(a)2. 2. Engaging in construction that is specifically related to the evaluation, control or remediation of hazardous substances; solid, liquid or gaseous wastes; soils; air; or water.

196.796(3)(a)3. 3. Engaging in construction that is performed in order to comply with federal, state or local environmental laws, regulations, orders or rules.

196.796(3)(a)4. 4. Consulting or making other financial or business arrangements with one or more 3rd parties who will engage in commercial construction.

196.796(3)(a)5. 5. Consulting or making other financial or business arrangements with one or more 3rd parties who will engage in residential construction or residential real estate development, except that if a public utility or nonutility affiliate contracts for the development of more than one residential construction project or residential real estate development, the public utility or nonutility affiliate may not enter into an exclusive arrangement with a 3rd party for all such residential construction or residential real estate development.

196.796(3)(a)6. 6. Acquiring or disposing of property or interests in property if the acquisition or disposition is related to the operation of a public utility and the acquisition or disposition satisfies one of the following:

196.796(3)(a)6.a. a. The acquisition or disposition is conducted under a contract with a 3rd party that is engaged in real estate practice.

196.796(3)(a)6.b. b. The acquisition or disposition is conducted by an individual engaged in real estate practice or employed by a public utility.

196.796(3)(a)7. 7. Owning a passively held company.

196.796(3)(b) (b) Subsection (2) does not prohibit a public utility that is not subject to the requirements of s. 196.795, or the nonutility subsidiary of such a public utility, from doing any of the following:

196.796(3)(b)1. 1. Engaging in commercial or residential real estate development or construction on property owned or acquired by the public utility or nonutility subsidiary for a public utility purpose if the total annual revenues from the development or construction do not exceed 3% of the total operating revenues of the public utility in any year.

196.796(3)(b)2. 2. Providing financial support for the purpose of economic development to 3rd parties that are engaged in an activity specified in sub. (2) (a) to (d). The public utility or nonutility subsidiary may profit directly from that activity only through receipt of profits that are incidental to the economic development project or interest earned on a loan.

196.796(4) (4) Exceptions.

196.796(4)(a)(a) A nonutility affiliate that has engaged in residential construction prior to, or is engaged in residential construction on, October 29, 1999, may directly or indirectly own in any chain of successive ownership 50% or more of the ownership interest of an entity that hires a 3rd party to engage in residential construction or commercial construction that is incidental to residential construction, except that the nonutility affiliate may not actively participate in the daily operations or daily business decisions of the entity.

196.796(4)(b) (b) A public utility or nonutility affiliate may engage in residential real estate development at a brownfields facility or site.

196.796(5) (5) Private cause of action. Any public utility or nonutility affiliate that does, causes or permits to be done any action prohibited under this section or fails to comply with any requirement specified in this section is liable to any person injured thereby in the amount of damages sustained in consequence of the prohibited action or failure to comply.

196.796 History History: 1999 a. 9; 2003 a. 320.



196.80 Consolidation or merger of utilities.

196.80  Consolidation or merger of utilities.

196.80(1g) (1g) In this section, "public utility" does not include a telecommunications utility.

196.80(1m) (1m) With the consent and approval of the commission but not otherwise a public utility may:

196.80(1m)(a) (a) Merge or consolidate with one or more other public utilities.

196.80(1m)(b) (b) Acquire the stock of any other public utility or any part thereof.

196.80(1m)(d) (d) Consolidate or merge with any Wisconsin corporation if substantially all of the assets of the corporation consist of the entire stock of the public utility. The total of the resulting securities outstanding of the possessor corporation which have not been authorized previously under ch. 201 shall require authorization under ch. 201 as a condition precedent to the merger or consolidation.

196.80(1m)(e) (e) Sell, acquire, lease or rent any public utility plant or property constituting an operating unit or system.

196.80(2) (2) Nothing in this section shall be construed to affect or limit the operation of ss. 197.01 to 197.10 or of ss. 62.69, 66.0621 and 66.0801 to 66.0827.

196.80(3) (3) The interested public utility shall make an application for the approval and consent of the commission under this section. The application shall contain a concise statement of the proposed action, the reasons for the action and any other information required by the commission. If an application is filed, the commission shall investigate the application. The investigation may be with or without public hearing. If the commission conducts a public hearing, the hearing shall be upon such notice as the commission may require. If the commission finds that the proposed action is consistent with the public interest, it shall give its consent and approval in writing. In reaching its determination the commission shall take into consideration the reasonable value of the property and assets of the corporation to be acquired or merged.

196.80(5) (5) Any transaction required under this section to be submitted to the commission for its consent and approval shall be void unless the commission gives its consent and approval to the transaction in writing.

196.80(6) (6) Nothing in this section may be construed to limit any authority conferred by statute upon the commission before June 27, 1935.

196.80 History History: 1977 c. 29; 1983 a. 53; 1993 a. 496; 1997 a. 140; 1999 a. 150 ss. 647, 672.



196.807 Energy affiliate and utility employees.

196.807  Energy affiliate and utility employees.

196.807(1)(1)  Definitions. In this section:

196.807(1)(a) (a) "Affiliate or utility" means a nonutility affiliate, holding company system, public utility or cooperative association organized under ch. 185 or 193.

196.807(1)(b) (b) "Energy unit" means a unit in this state that is engaged in activities related to the production, generation, transmission or distribution of electricity, gas or steam or the recovery of energy from waste materials.

196.807(1)(c) (c) "Holding company system" has the meaning given in s. 196.795 (1) (i).

196.807(1)(d) (d) "Nonutility affiliate" has the meaning given in s. 196.795 (1) (j).

196.807(1)(e) (e) "Public utility affiliate" has the meaning given in s. 196.795 (1) (L).

196.807(1)(f) (f) "Sell an energy unit" means to sell, offer by lease, or otherwise transfer ownership or control of the energy unit.

196.807(1)(fg) (fg) "Transmission company" has the meaning given in s. 196.485 (1) (ge).

196.807(1)(fr) (fr) "Transmission utility" has the meaning given in s. 196.485 (1) (i).

196.807(1)(g) (g) "Unit" means a division, department or other operational business unit of an affiliate or utility.

196.807(2) (2) Offer of employment.

196.807(2)(a)(a) Except as provided in par. (b), a person may not sell an energy unit unless the terms of the transfer require the person to which the energy unit is transferred to offer employment to the nonsupervisory employees who are employed with the energy unit immediately prior to the transfer and who are necessary for the operation and maintenance of the energy unit.

196.807(2)(b) (b)

196.807(2)(b)1.1. A public utility affiliate may not sell an energy unit to a nonutility affiliate in the same holding company system unless the terms of the transfer require the nonutility affiliate to offer employment to all of the nonsupervisory employees who are employed with the energy unit immediately prior to the transfer.

196.807(2)(b)2. 2. A transmission company to which an energy unit is sold by a transmission utility shall, beginning on the expiration of the 3-year period specified in s. 196.485 (3m) (a) 1. b. or, if applicable, the expiration of any extension of such 3-year period, offer employment to the nonsupervisory employees who are employed with the energy unit immediately prior to the transfer and who are necessary for the operation and maintenance of the energy unit.

196.807(3) (3) Employment terms and conditions.

196.807(3)(a)(a) Except as provided in par. (b), the employment that is offered under sub. (2) shall satisfy each of the following during the 30-month period beginning immediately after the transfer:

196.807(3)(a)1. 1. Wage rates shall be no less than the wage rates in effect immediately prior to the transfer.

196.807(3)(a)2. 2. Fringe benefits shall be substantially equivalent to the fringe benefits in effect immediately prior to the transfer.

196.807(3)(a)3. 3. Terms and conditions of employment, other than wage rates and fringe benefits, shall be substantially equivalent to the terms and conditions in effect immediately prior to the transfer.

196.807(3)(b) (b) A collective bargaining agreement may modify or waive a requirement specified in par. (a).

196.807(4) (4) Commission approval. Except for a cooperative association, as defined in s. 196.491 (1) (bm), or a transmission utility that sells an energy unit to a transmission company, no person may sell an energy unit unless the commission determines that the person has satisfied subs. (2) and (3).

196.807 History History: 1999 a. 9; 2005 a. 441.



196.81 Abandonment; commission approval required.

196.81  Abandonment; commission approval required.

196.81(1)(1) No public utility may abandon or discontinue any line or extension or service thereon without first securing the approval of the commission. In granting its approval, the commission may impose any term, condition or requirement it deems necessary to protect the public interest. If a public utility abandons or discontinues a line or extension or service thereon upon receiving commission approval, the public utility shall be deemed to have waived any objection to any term, condition or requirement imposed by the commission in granting the approval.

196.81(2) (2) The commission may not approve a request by an electric or telecommunications utility to abandon a right-of-way, unless the commission requires the public utility to remove any pole at ground level from the right-of-way and any other structure which extends more than 3 feet above ground level and which belongs to the utility at the time of abandonment. If the commission approves a request under this section it shall require any part of the abandoned right-of-way which is in a rural area and which was obtained by the utility by condemnation to be disposed of by the utility within 3 years from the date of approval. The commission may rescind the disposal requirement if the utility applies for rescission within 6 months prior to the end of the 3-year period and if the commission finds that the requirement would subject the utility to undue hardship.

196.81(3) (3) This section does not apply to any of the following:

196.81(3)(a) (a) A service discontinuance by a public utility that is a telecommunications provider.

196.81(3)(b) (b) A public utility's removal, at the request of a customer, of the customer's electric service drop or electric or steam service lateral, including any primary voltage or steam line that is used exclusively to serve the customer requesting the removal.

196.81 History History: 1973 c. 157; 1977 c. 29, 203, 418; 1983 a. 53; 1985 a. 297; 1993 a. 496; 2011 a. 22, 155.



196.84 Commission's holding company and nonutility affiliate regulation costs.

196.84  Commission's holding company and nonutility affiliate regulation costs. Under rules promulgated by the commission, a holding company, as defined in s. 196.795 (1) (h) or a nonutility affiliate, as defined under s. 196.795 (1) (j), shall compensate the commission for the cost of any increase in regulation of any public utility affiliate, as defined under s. 196.795 (1) (L), which is with the holding company or nonutility affiliate in a holding company system as defined in s. 196.795 (1) (i), if the commission determines that the increase is reasonably required in order for the commission to implement and enforce s. 196.795. Such compensation may not be recovered directly or indirectly from any public utility affiliate. The commission shall assess such compensation using the procedure prescribed in s. 196.85, except that no advance payment of a remainder assessment under s. 196.85 (2) may be required for the first 2 fiscal years after November 28, 1985. No assessment may be made under this section against any holding company or nonutility affiliate for any time worked by any person under s. 196.795 (10m) if the time is properly assessable for utility regulation under s. 196.85. For the purpose of calculating cost increases under this section, 90% of the cost increases determined shall be costs of the commission and 10% of the cost increases determined shall be costs of state government operations.

196.84 History History: 1985 a. 79; 1991 a. 269.



196.85 Payment of commission's expenditures.

196.85  Payment of commission's expenditures.

196.85(1) (1)

196.85(1)(a)(a) If the commission in a proceeding upon its own motion, on complaint, or upon an application to it deems it necessary in order to carry out the duties imposed upon it by law to investigate the books, accounts, practices, and activities of, or make appraisals of the property of any public utility, power district, or sewerage system or to render any engineering or accounting services to any public utility, power district, or sewerage system, the public utility, power district, or sewerage system shall pay the expenses attributable to the investigation, including the cost of litigation, appraisal, or service. The commission shall mail a bill for the expenses to the public utility, power district, or sewerage system either at the conclusion of the investigation, appraisal, or services, or during its progress. The bill constitutes notice of the assessment and demand of payment. The public utility, power district, or sewerage system shall, within 30 days after the mailing of the bill, pay to the commission the amount of the special expense for which it is billed. Ninety percent of the payment shall be credited to the appropriation account under s. 20.155 (1) (g).

196.85(1)(b) (b) Except as provided in sub. (1m) (a), the total amount in any one calendar year for which any public utility, power district, or sewerage system is liable under this subsection, by reason of costs incurred by the commission within the calendar year, including charges under s. 201.10 (3), may not exceed four-fifths of one percent of its gross operating revenues derived from intrastate operations in the last preceding calendar year.

196.85(1)(c) (c) Nothing in this subsection shall prevent the commission from rendering bills in one calendar year for costs incurred within a previous year.

196.85(1)(d) (d) For the purpose of calculating the costs of investigations, appraisals, and other services under this subsection, 90% of the costs determined shall be costs of the commission and 10% of the costs determined shall be costs of state government operations.

196.85(1m) (1m)

196.85(1m)(a)(a) For the purpose of direct assessment under sub. (1) of expenses incurred by the commission in connection with its activities under s. 196.491, the term "public utility" includes electric utilities, as defined in s. 196.491 (1) (d). Subsection (1) (b) does not apply to assessments for the commission's activities under s. 196.491 related to the construction of wholesale merchant plants.

196.85(1m)(b) (b) For the purpose of direct assessment under sub. (1) of expenses incurred by the commission in connection with its activities under s. 196.04 (4), the term "public utility" includes a video service provider.

196.85(1m)(c) (c) For the purpose of direct assessment under sub. (1) of expenses incurred by the commission in connection with its activities under s. 66.0821 (5) (a) or 200.59 (5) (a) that are initiated under s. 281.49 (11) (d), the term "sewerage system" includes a licensed disposer as defined in s. 281.49 (1) (b).

196.85(1m)(d) (d) For the purpose of direct assessment under sub. (1) of expenses incurred by the commission in connection with its activities under s. 182.017, the term "public utility" includes a company, as defined in s. 182.017 (1g) (b).

196.85(2) (2) The commission shall annually, within 90 days of the commencement of each fiscal year, calculate the total of its expenditures during the prior fiscal year which are reasonably attributable to the performance of its duties relating to public utilities, sewerage systems and power districts under this chapter and chs. 66, 198 and 201 and expenditures of the state for state government operations to support the performance of such duties. For purposes of such calculation, 90% of the expenditures so determined shall be expenditures of the commission and 10% of the expenditures so determined shall be expenditures for state government operations. The commission shall deduct from this total all amounts chargeable to public utilities, sewerage systems and power districts under sub. (1) and s. 201.10 (3). The commission shall assess a sum equal to the remainder plus 10% of the remainder to the public utilities and power districts in proportion to their respective gross operating revenues during the last calendar year, derived from intrastate operations. If, at the time of payment, the prior year's expenditures made under this section exceeded the payment made under this section in the prior year, the commission shall charge the remainder to the public utilities and power districts in proportion to their gross operating revenues during the last calendar year. If, at the time of payment it is determined that the prior year's expenditures made under this section were less than the payment made under this section in the prior year, the commission shall credit the difference to the current year's payment. The assessment shall be paid within 30 days after the bill has been mailed to the public utilities and power districts. The bill constitutes notice of the assessment and demand of payment. Ninety percent of the payment shall be credited to the appropriation account under s. 20.155 (1) (g).

196.85(2e) (2e) Annually, the commission shall assess a joint local water authority for the commission's costs under s. 66.0823 (8) directly attributable to that joint local water authority. The commission shall bill the joint local water authority for the amount of the assessment.

196.85(3) (3) If any public utility, sewerage system, joint local water authority, or power district is billed under sub. (1), (2), or (2e) and fails to pay the bill within 30 days or fails to file objections to the bill with the commission, as provided in this subsection [sub. (4)], the commission shall transmit to the secretary of administration a certified copy of the bill, together with notice of failure to pay the bill, and on the same day the commission shall mail by registered mail to the public utility, sewerage system, joint local water authority, or power district a copy of the notice that it has transmitted to the state treasurer. Within 10 days after receipt of the notice and certified copy of the bill, the secretary of administration shall levy the amount stated on the bill to be due, with interest, by distress and sale of any property, including stocks, securities, bank accounts, evidences of debt, and accounts receivable belonging to the delinquent public utility, sewerage system, joint local water authority, or power district. The levy by distress and sale shall be governed by s. 74.10, 1985 stats., except that it shall be made by the secretary of administration and that goods and chattels anywhere within the state may be levied upon.

196.85(4) (4)

196.85(4)(a)(a) Within 30 days after the date of the mailing of any bill under sub. (1), (2), or (2e), the public utility, sewerage system, joint local water authority, or power district that has been billed may file with the commission objections setting out in detail the grounds upon which the objector regards the bill to be excessive, erroneous, unlawful, or invalid. The commission, after notice to the objector, shall hold a hearing upon the objections, from 5 to 10 days after providing the notice. If after the hearing the commission finds any part of the bill to be excessive, erroneous, unlawful, or invalid, it shall record its findings upon its minutes and transmit to the objector by registered mail an amended bill, in accordance with the findings. The amended bill shall have the same force and effect under this section as an original bill rendered under sub. (1), (2), or (2e).

196.85(4)(b) (b) If after such hearing the commission finds the entire bill unlawful or invalid it shall notify the objector by registered mail of such determination, in which case said original bill shall be deemed null and void.

196.85(4)(c) (c) If after such hearing the commission finds that the bill as rendered is neither excessive, erroneous, unlawful or invalid either in whole or in part it shall record such findings upon its minutes, and transmit to the objector by registered mail notice of such finding.

196.85(4)(d) (d) If any bill against which objections have been filed is not paid within 10 days after notice of a finding that the objections have been overruled and disallowed by the commission has been mailed to the objector as provided in this subsection, the commission shall give notice of the delinquency to the secretary of administration and to the objector, in the manner provided in sub. (3). The secretary of administration shall then proceed to collect the amount of the delinquent bill as provided in sub. (3). If an amended bill is not paid within 10 days after a copy of the amended bill is mailed to the objector by registered mail, the commission shall notify the secretary of administration and the objector as in the case of delinquency in the payment of an original bill. The secretary of administration shall then proceed to collect the amount of the amended bill as provided in the case of an original bill.

196.85(5) (5) No suit or proceeding may be maintained in any court to restrain or delay the collection or payment of any bill rendered under sub. (1), (2), or (2e). Every public utility, sewerage system, joint local water authority, or power district that is billed shall pay the amount of the bill, and after payment may in the manner provided under this section, at any time within 2 years from the date the payment was made, sue the state to recover the amount paid plus interest from the date of payment, upon the ground that the assessment was excessive, erroneous, unlawful, or invalid in whole or in part. If the court finds that any part of the bill for which payment was made was excessive, erroneous, unlawful, or invalid, the secretary of administration shall make a refund to the claimant as directed by the court. The refund shall be charged to the appropriations to the commission.

196.85(6) (6) No action for recovery of any amount paid pursuant to this section shall be maintained in any court unless objections have been filed with the commission as herein provided. In any action for recovery of any payments made under this section the claimant shall be entitled to raise every relevant issue of law, but the commission's findings of fact made pursuant to this section shall be prima facie evidence of the facts therein stated.

196.85(7) (7) The following shall be deemed to be findings of fact of the commission, within the meaning of this section:

196.85(7)(a)(a) Determinations of fact expressed in bills rendered pursuant to this section; (b) determinations of fact set out in those minutes of the commission which record the action of the commission in passing upon said bills, and in passing upon objections thereto.

196.85(8) (8) The procedure by this section providing for determining the lawfulness of bills and the recovery back of payments made pursuant to such bills shall be exclusive of all other remedies and procedures.

196.85 History History: 1971 c. 40 s. 93; 1971 c. 125; 1973 c. 243 s. 82; 1975 c. 68; 1977 c. 29 ss. 1359, 1360, 1654 (10) (f); 1977 c. 203, 418; 1979 c. 171; 1981 c. 390; 1987 a. 378; 1991 a. 269; 1993 a. 496; 1997 a. 27, 140, 184, 229, 254; 1999 a. 32, 53; 1999 a. 150 ss. 648, 649, 672; 1999 a. 186; 2001 a. 16, 30; 2003 a. 33; 2005 a. 347; 2007 a. 42.

196.85 Annotation Revenue from "intrastate operations" under sub. (2) includes revenue from interstate telecommunications originating within the state. MCI Telecommunications Corp. v. State, 209 Wis. 2d 310, 562 N.W.2d 594 (1997), 95-0915.



196.855 Assessment of costs against municipalities.

196.855  Assessment of costs against municipalities. Any expense incurred by the commission in making any appraisal or investigation of public utility property under ch. 197 shall be charged directly to the municipality making the application. The commission shall ascertain the expense, and shall render and review any bill under s. 196.85 insofar as applicable. For the purpose of calculating the expense, 90% of the costs determined shall be costs of the commission and 10% of the costs determined shall be costs of state government operations. If a bill under this section is not paid within the time required by s. 196.85, the bill shall bear interest at the rate of 6% per year and the amount of the bill and the interest shall be certified to the department of administration and shall be levied and collected as a special charge in the same manner as a state tax.

196.855 History History: 1979 c. 110 s. 60 (13); 1983 a. 53; 1991 a. 269.



196.857 Stray voltage program.

196.857  Stray voltage program.

196.857(1g) (1g)  Program elements.

196.857(1g)(a)(a) The commission shall establish and administer a stray voltage program. The program shall focus on regulation, education, inspection and investigation relating to stray voltage.

196.857(1g)(b) (b) The commission shall identify standardized test procedures check lists and equipment to be used by public utilities to investigate stray voltage. The commission may audit the results of investigations.

196.857(1g)(c) (c) The commission shall conduct classroom and on-farm stray voltage training sessions for public utilities, cooperatives, electricians or other interested parties.

196.857(1g)(d) (d) The commission shall conduct unannounced spot checks of on-farm stray voltage testing done by public utilities if the farmer gives permission for the check at the time the farm is visited. The commission may inspect the operation of public utility stray voltage programs to ensure that proper equipment and procedures are being used and to ensure that investigators are properly trained.

196.857(1g)(e) (e) In cooperation with the department of agriculture, trade and consumer protection, the commission shall investigate the causes of stray voltage on individual farms, recommend to farmers solutions to stray voltage problems and evaluate the effectiveness of on-site technical assistance.

196.857(1m) (1m) Assessments. The commission shall assess annually all of the following amounts to public utilities which produce electricity and which have annual gross operating revenues related to electricity in excess of $100,000,000 in proportion to their respective electric gross operating revenues during the last calendar year, derived from intrastate operations:

196.857(1m)(a) (a) The amount appropriated under s. 20.155 (1) (L), less any amount received under s. 20.155 (1) (Lb) and less any fees received under sub. (2k) and credited to the appropriation under s. 20.155 (1) (L). The amounts received under this paragraph shall be credited to the appropriation made in s. 20.155 (1) (L).

196.857(1m)(b) (b) The amount appropriated under s. 20.115 (3) (j), less any fees received from farmers under sub. (2g) and credited to the appropriation account under s. 20.115 (3) (j). The amounts received under this paragraph shall be credited to the appropriation account under s. 20.115 (3) (j).

196.857(2) (2) Due date. A public utility shall pay the total amount that it is assessed under sub. (1m) within 30 days after it receives a bill for that amount from the commission. The bill constitutes notice of the assessment and demand of payment.

196.857(2g) (2g) Farm services fees. The commission may charge reasonable fees not to exceed $300 per farm for services provided to farmers under this section. The fees shall be in accordance with a standardized schedule of fees established by the commission by rule. The fees collected under this subsection shall be credited to the appropriation account under s. 20.115 (3) (j) in each fiscal year.

196.857(2k) (2k) Other services fees. The commission may charge a reasonable fee for services, other than on-farm site-related services, provided under this section. The fee may not exceed the actual costs of the services. The fees collected under this subsection shall be credited to the appropriation account under s. 20.155 (1) (L) in each fiscal year.

196.857(2m) (2m) Additional investigations. If the commission, at the request of an electric cooperative organized under ch. 185 or any public utility which is not assessed under sub. (1m), conducts an investigation of the causes of stray voltage on any farm receiving electrical service from that electric cooperative or public utility, that electric cooperative or public utility shall pay reasonable fees assessed by the commission in accordance with a standardized schedule of fees established by the commission by rule. The amounts received under this subsection shall be credited to the appropriation account under s. 20.155 (1) (L).

196.857 History History: 1987 a. 27, 399; 1991 a. 39; 1993 a. 16; 1995 a. 27; 1997 a. 27, 35.

196.857 Annotation PSC findings under this section regarding the level of traditional stray voltage that can harm cows did not prevent plaintiff farmers' alternative theory at trial that non-traditional stray voltage was harming their dairy herd and that traditional stray voltage is not the only kind of electrical current that can harm animals. Hoffmann v. Wisconsin Electric Power Co. 2003 WI 64, 262 Wis. 2d 264, 664 N.W.2d 55, 00-2703.



196.858 Assessment for telephone relay service.

196.858  Assessment for telephone relay service.

196.858(1)(1) The commission shall annually assess against local exchange and interexchange telecommunications utilities the total, not to exceed $5,000,000, of the amounts appropriated under s. 20.505 (1) (ir).

196.858(2) (2) The commission shall assess a sum equal to the annual total amount under sub. (1) to local exchange and interexchange telecommunications utilities in proportion to their gross operating revenues during the last calendar year. If total expenditures for telephone relay service exceeded the payment made under this section in the prior year, the commission shall charge the remainder to assessed telecommunications utilities in proportion to their gross operating revenues during the last calendar year. A telecommunications utility shall pay the assessment within 30 days after the bill has been mailed to the assessed telecommunication utility. The bill constitutes notice of the assessment and demand of payment. Payments shall be credited to the appropriation account under s. 20.505 (1) (ir).

196.858(3) (3) Section 196.85 (3) to (8), as it applies to assessments under s. 196.85 (1) or (2), applies to assessments under this section.

196.858(5) (5) A telecommunications utility may not recover the assessment under this section by billing a customer for the assessment on a separate line in a billing statement.

196.858 History History: 1989 a. 336; 1991 a. 39; 2001 a. 16; 2003 a. 33.



196.859 Assessment for telecommunications utility trade practices.

196.859  Assessment for telecommunications utility trade practices.

196.859(1)(1) The commission shall annually assess against telecommunications utilities the total of the amount appropriated under s. 20.115 (1) (jm).

196.859(2) (2) The commission shall assess a sum equal to the annual total amount under sub. (1) to telecommunications utilities in proportion to their gross operating revenues during the last calendar year. A telecommunications utility shall pay the assessment within 30 days after the bill has been mailed to the assessed telecommunications utility. The bill constitutes notice of the assessment and demand of payment. Payments shall be credited to the appropriation account under s. 20.115 (1) (jm).

196.859(3) (3) Section 196.85 (3) to (8), as it applies to assessments under s. 196.85 (1) or (2), applies to assessments under this section.

196.859(4) (4) A telecommunications utility may not recover the assessment under this section by billing a customer for the assessment on a separate line in a billing statement.

196.859 History History: 2009 a. 28.



196.86 Assessments for air quality improvement program.

196.86  Assessments for air quality improvement program.

196.86(1)(1) In this section:

196.86(1)(a) (a) "Department" means the department of natural resources.

196.86(1)(b) (b) "Electric public utility affiliate" means a public utility affiliate, as defined in s. 196.795 (1) (L), that sells electricity in this state and owns electric generating facilities in the transmission area.

196.86(1)(c) (c) "Heat throughput ratio" means the result obtained by dividing the total heat throughput of all electric generating facilities that use fossil fuel of an individual electric public utility affiliate by the total heat throughput of all electric generating facilities that use fossil fuel of all electric public utility affiliates.

196.86(1)(d) (d) "Initial compliance date" means the date specified in a notice by the department of natural resources under s. 285.48 (2) by which electric generating facilities in the midcontinent area of this state are required to comply with initial nitrogen oxide emission reduction requirements.

196.86(1)(e) (e) "Midcontinent area" has the meaning given in s. 16.958 (1) (e).

196.86(1)(f) (f) "Transmission area" has the meaning given in s. 196.485 (1) (g).

196.86(2) (2) If the department of natural resources makes a notification to the commission under s. 285.48 (2), the commission shall assess against electric public utility affiliates a total of $2,400,000, or a decreased amount specified in a notice by the department of natural resources under s. 285.48 (3) (d) 3., in each fiscal year of the 10-year period that commences on July 1 of the fiscal year ending before the initial compliance date. An assessment in a fiscal year against an electric public utility affiliate under this subsection shall be in an amount that is proportionate to the electric public utility affiliate's heat throughput ratio for the prior fiscal year.

196.86(3) (3) An electric public utility affiliate shall pay an assessment required under sub. (2) within 30 days after the commission has mailed a bill for the assessment. The bill constitutes notice of the assessment and demand of payment. Payments shall be deposited in the air quality improvement fund.

196.86(4) (4) Section 196.85 (3) to (8), as it applies to assessments under s. 196.85 (1) or (2), applies to assessments under this section.

196.86 History History: 1999 a. 9, 75, 185.



196.91 Acquisition of existing dams.

196.91  Acquisition of existing dams.

196.91(1) (1) Except as provided under s. 196.92 (3) (c), every domestic corporation lawfully engaged in the business of producing, transmitting, delivering or furnishing heat, light, water or power to or for the public may acquire, for the purpose of developing power and generating energy for public use in the business:

196.91(1)(a) (a) Any dam in or across any navigable waters of this state.

196.91(1)(b) (b) All flowage and other rights and property necessary to the maintenance of any dam under par. (a).

196.91(1)(c) (c) Any undeveloped water power or dam site upon any navigable waters within this state, except as provided under sub. (2).

196.91(2) (2) No award in any condemnation proceedings authorized by sub. (1) shall be effective, and no corporation may purchase or otherwise acquire any property under sub. (1) until it obtains from the commission a certificate that public convenience and necessity require the acquisition of the property, at the amount fixed by the award or agreed upon with the owner of the property.

196.91 History History: 1983 a. 53; 1985 a. 187.



196.92 Procedure for acquiring dams.

196.92  Procedure for acquiring dams.

196.92(1) (1) If a corporation under s. 196.91 (1) desires to purchase or acquire any property under s. 196.91, the corporation shall apply to the commission for a certificate of public convenience and necessity. The application shall state:

196.92(1)(a) (a) The name of any owner of the property sought to be acquired.

196.92(1)(b) (b) The business in connection with which it is desired to utilize the property.

196.92(1)(c) (c) The specific public purpose for which it is proposed to use the property.

196.92(1)(d) (d) The compensation or price to be paid for the property.

196.92(1)(e) (e) A statement to the effect that the corporation agrees to cancel all contracts for the sale of hydroelectric power outside this state, if the commission finds that the contract interferes with adequate service and reasonable rates to the people of this state.

196.92(1)(f) (f) Any other information the commission requires.

196.92(2) (2) If the commission receives an application under sub. (1), the commission shall fix a convenient time and place for a public hearing on the application. The time may not be more than 8 weeks from the date of filing the application. The commission shall give notice of the time and place to the applicant. Prior to the hearing the applicant shall publish the time and place as a class 3 notice, under ch. 985. Not less than 20 days prior to that date, the applicant shall serve notice of the hearing upon any owner of the property personally, or by registered mail, if the post-office address of the owner, by due diligence, can be ascertained. Proof of the publication and service of the notice shall be filed with the commission.

196.92(3) (3)

196.92(3)(a)(a) At a hearing under this section or any adjournment of the hearing, the commission shall consider the application and shall receive the evidence offered by the applicant and any other person for or against the application.

196.92(3)(b) (b) The commission may issue a certificate that public convenience and necessity require the utilization of the property as proposed by the applicant if the commission finds that:

196.92(3)(b)1. 1. The acquisition and use of the property in connection with the business of the applicant for the purpose or purposes and at the price or compensation set forth in the application would be a public convenience;

196.92(3)(b)2. 2. The applicant possesses the financial ability to utilize the property for its proposed purpose; and

196.92(3)(b)3. 3. Public necessity requires the proposed acquisition and use.

196.92(3)(c) (c) Section 196.91 shall not apply to the acquisition of flowage rights necessary for the improvement or development of dams or dam sites previously acquired.

196.92 History History: 1983 a. 53 ss. 109 to 111, 113.



196.975 Local access and transport area boundaries.

196.975  Local access and transport area boundaries.

196.975(1g)(1g) In this section, "consumer" means a person billed for one or more local telecommunications service access lines not to exceed one person per access line. A person billed for more than one access line may not be considered a consumer for each access line for which he or she is billed.

196.975(1r) (1r) One hundred fifty or more consumers who are residents of the same local exchange area for telecommunications service may file with the commission a petition requesting that commission staff, in cooperation with the affected telecommunications utilities and telecommunications carriers, petition the appropriate federal district court to include their local exchange area in a different local access and transport area. The petitioners shall include with the petition information explaining why the current boundaries of the local access and transport area which includes their local exchange area does not adequately reflect areas of common social, economic and other concerns.

196.975(2) (2) After receiving a petition under sub. (1r), the commission shall schedule a public hearing, to be held in the local exchange area of the petitioners, serving to receive testimony on the contents of the petition and any other matters deemed relevant by the commission. The commission shall publish a class 1 notice under ch. 985 in a newspaper serving the local exchange area at least 20 days prior to the hearing.

196.975(3) (3) If, after the hearing under sub. (2), the commission determines that there is sufficient evidence that current boundaries of the local access and transport area does not adequately reflect areas of common social, economic and other concerns and that there is substantial public support within the local exchange area to include the area in a different local access and transport area, the commission shall direct its staff, in cooperation with the affected telecommunications utilities and telecommunications carriers to petition the appropriate federal district court to revise the local access and transport area boundaries. All of the commission's expenses of petitioning the federal court shall be paid by the commission from its appropriation under s. 20.155 (1) (g).

196.975 History History: 1985 a. 297; 1993 a. 496; 2011 a. 22.






197. Municipal acquisition of utilities.

197.01 Municipalities, powers under utility law.

197.01  Municipalities, powers under utility law.

197.01(1)(1) Any municipality shall have the power, subject to ch. 196 and this chapter, to construct and operate a plant and equipment or any part thereof for the production, transmission, delivery or furnishing of heat, light, water or power, or to acquire, construct and operate a toll bridge.

197.01(2) (2) Any municipality shall have the power, subject to ch. 196 and this chapter, to purchase any public utility or any part thereof; provided, that such purchase and the terms thereof shall be approved by the commission after a hearing as provided in s. 197.05.

197.01(3) (3) Any municipality shall have the power, subject to ch. 196 and this chapter, to acquire the property of any public utility, wheresoever situated, actually used and useful for the convenience of the public; provided, that in acquiring any property outside of Wisconsin, such property must have been used exclusively by such public utility for furnishing heat, light, water and power to such municipality.

197.01(4) (4)

197.01(4)(a)(a) Any municipality that owns, or has secured a declaration of convenience and necessity to own, operate, manage or control, any plant or equipment for the production, transmission, delivery or furnishing of heat, light, water or power, may contract with any public utility lawfully engaged as a public utility for a division of any of the foregoing services in the municipality, for a period not exceeding 10 years. The contract shall contain mutual covenants restricting and obligating operations by each party to service within the respective fields of division so contracted for. The commission shall have the right to regulate the charges for, and quality of, service, notwithstanding anything provided in the contract.

197.01(4)(b) (b) Nothing in this section shall prevent the commission from terminating a contract authorized under par. (a) and granting a certificate of convenience and necessity for a 3rd or other utility, if in the commission's judgment the public interest requires it.

197.01 History History: 1981 c. 390; 1997 a. 254.



197.02 Action by municipalities to acquire utility.

197.02  Action by municipalities to acquire utility. If a municipality has determined to acquire a plant operated under an indeterminate permit provided in s. 196.54 (2), by a vote of a majority of the electors, the municipality shall bring an action in the circuit court against the public utility for an adjudication as to the necessity of the taking by the municipality. Unless the parties waive a jury, the question as to the necessity of the taking of the property by the municipality shall be submitted to a jury.

197.02 History History: 1983 a. 53 s. 114; 1997 a. 254.



197.03 Indeterminate permit; notice.

197.03  Indeterminate permit; notice. If a municipality has determined to acquire an existing plant in the manner provided in s. 197.02, and the public utility owning the plant has consented to the taking over of the plant by the municipality by acceptance of an indeterminate permit as provided in s. 196.54 (4), or, in case the public utility has not waived or consented to the taking, if a jury acting under s. 197.02 has found that a necessity exists for the taking of the plant, the municipality shall give speedy notice to the public utility and to the commission of the municipality's determination and of the utility's consent or the jury's finding.

197.03 History History: 1997 a. 254.



197.04 Discontinuance of condemnation.

197.04  Discontinuance of condemnation.

197.04(1) (1)

197.04(1)(a)(a) Any municipality having determined to acquire an existing plant or any part of the equipment of a public utility may discontinue all proceedings to that end at any time within 90 days after the final determination of compensation by the commission, by a vote of the electors of the municipality as provided in pars. (b) and (c), or by a resolution to that effect by its governing body. Except as provided in par. (c), the resolution shall become effective 90 days after its passage and publication.

197.04(1)(b) (b) If within either of the 90-day periods described in par. (a) a petition conforming to the requirements of s. 8.40 is filed with the clerk of the municipality as provided in s. 8.37 and the petition has been signed by 5% of the electors of a 1st class city or by 10% of the electors of all other municipalities requesting that the question of discontinuing the proceeding to acquire the plant or equipment of the public utility be submitted to the electors of the municipality, the applicable question under par. (c) shall be submitted to the electors at any general or regular municipal election that is held not less than 70 and not more than 75 days from the date of the filing of the petition. If no general election or regular municipal election is to be held within the stated periods, the governing body of the municipality shall order the holding of a special election, to be held not less than 70 days from the date of filing of the petition, for the purpose of submitting the question to the electors.

197.04(1)(c) (c)

197.04(1)(c)1.1. If a petition is filed under par. (b) before the adoption of a resolution as described in par. (a), the question submitted to the electors shall be whether the proceedings to acquire an existing plant or any part of the equipment of a public utility shall be discontinued.

197.04(1)(c)2. 2. If a petition is filed under par. (b) after the adoption of a resolution as described in par. (a), the question submitted to the electors shall be whether the adoption of the resolution shall be ratified. A resolution adopted prior to the submission of a petition shall not become effective unless a majority of the electors voting on the question shall be in favor of the question.

197.04(2) (2) The governing body of the municipality may provide for notice of, the manner of holding, the method of voting on, the method of making returns of, and the method of canvassing and determining the result of, the election required under sub. (1). Notice of the election to the electors shall be given by a brief notice of that fact once a week for 3 weeks in some newspaper of general circulation published in the municipality. If no newspaper of general circulation is published in the municipality, publication may be made in any newspaper of general circulation in the county seat of the county in which the municipality is located. The notice of holding any special election shall be incorporated as a part of the notice given under this subsection.

197.04(3) (3) Upon discontinuance of the proceedings to acquire an existing plant or any part of the equipment of a public utility by the municipality no subsequent proceedings shall be instituted within 2 years thereafter.

197.04 History History: 1989 a. 192; 1997 a. 254; 1999 a. 182; 2011 a. 75.



197.05 Compensation determined by commission; notice; title.

197.05  Compensation determined by commission; notice; title.

197.05(1)(1) Upon receipt of the notice under s. 197.03, the commission shall set a time and place for a public hearing upon the matters of the just compensation to be paid for the property of the public utility, wherever situated, actually used and useful for the convenience of the public, and of all other terms and conditions of the purchase. The commission shall give the interested municipality and public utility not less than 30 days' notice of the time and place at which the hearing will be held, and the matters to be considered and determined at the hearing. The municipality shall publish in the county in which the public utility is located a class 3 notice, under ch. 985, of the hearing.

197.05(2) (2) The commission shall, by order, fix and determine and certify to the governing body of the municipality, to the public utility and to any bondholder, mortgagee, lienor or any other person having or claiming to have any interest in the public utility appearing at the hearing, just compensation to be paid for the taking of the property of the public utility actually used and useful for the convenience of the public and all other terms and all conditions of purchase that the commission shall ascertain to be reasonable.

197.05(3) (3)

197.05(3)(a)(a) The compensation and other terms and the conditions of purchase certified by the commission under sub. (2) shall constitute the compensation and terms and conditions to be paid, followed and observed in the purchase of the plant from the public utility. Upon the filing of the order issued under sub. (2) with the clerk of the municipality the absolute title of the property taken shall vest in the municipality. As to any property to be taken that is located outside of Wisconsin, the circuit court is vested with power to require the public utility company to convey the property to the municipality.

197.05(3)(b) (b) Municipalities in adjoining states that have determined to acquire a public utility, part of which is located in Wisconsin, are authorized to acquire and to hold and operate any part of the public utility located in Wisconsin, provided the adjoining state gives a similar power to Wisconsin municipalities.

197.05 History History: 1997 a. 254.



197.06 Court review.

197.06  Court review. The order of the commission may be reviewed by appeal in the manner provided in ch. 227, and any bondholder, mortgagee, lienholder or other creditor may take such appeal as a party aggrieved.



197.08 Decision for utility.

197.08  Decision for utility. If the plaintiff shall establish to the full satisfaction of the court and the court shall adjudge that such compensation is unlawful or that some of such terms or conditions are unreasonable, the court shall remand the same to the commission with such findings of fact and conclusions of law as shall set forth in detail the reasons for such judgment and the specific particulars in which such order of the commission is adjudged to be unreasonable or unlawful.



197.09 Reconsideration of compensation.

197.09  Reconsideration of compensation.

197.09(1) (1) If the compensation fixed by the order of the commission be adjudged to be unlawful, the commission shall forthwith proceed to set a rehearing for the redetermination of such compensation as in the first instance.

197.09(2) (2) The commission shall forthwith otherwise alter and amend such order with or without a rehearing as it may deem necessary so that the same shall be reasonable and lawful in every particular.



197.10 Cities of first class; contracts; utilities.

197.10  Cities of first class; contracts; utilities.

197.10(1) (1) Any 1st class city, however incorporated, may enter into contract, upon any terms not repugnant to the constitution of this state, with the owner or owners of any public utility, as defined in s. 196.01, except utilities for the operation of telephone or telegraph lines, operated in whole or in part within the corporate limits of said city, for any or all of the following purposes:

197.10(1)(a) (a) To provide for the leasing, public operation or joint operation of any part or all of the properties of such public utility by said city.

197.10(1)(b) (b) To provide for the control, operation, service or management of such properties by either party or by both parties acting jointly.

197.10(1)(c) (c) To determine and fix by the terms of such contract the value of the properties of such utility to be used as a basis for the computation and distribution of earnings, rates and rate of return to the owner or owners of such public utility.

197.10(1)(d) (d) To provide for the stabilization of the rate of return to the owner or owners of such properties.

197.10(1)(e) (e) To provide for the extension and improvement of existing properties by the municipality or otherwise.

197.10(1)(f) (f) To provide for the purchase of all or any part of such properties by the city, to fix the purchase price or the basis or method for computing the same and to provide for the payment thereof and the method of such payment out of funds provided by the city whether derived out of the earnings of such properties or otherwise, or derived in part from such earnings and in part from other sources.

197.10(1)(g) (g) To provide for the purchase by the city of mortgage or revenue bonds issued by such public utility.

197.10(1)(h) (h) To provide for the submission of matters of difference arising between the parties to the public service commission or to a board of arbitrators as the parties may agree.

197.10(1)(i) (i) To provide for such further or additional matters as will enable the parties to accomplish any object agreed upon between them relating to the use, operation, service, management, control, sale, lease, purchase, extension, improvement, rates, value or earnings of such properties.

197.10(2) (2) Such contract when adopted by the common council of said city and accepted by the owner or owners of such public utility shall be submitted to the public service commission for its approval and upon such approval the same shall be filed as provided in s. 8.37 and submitted in such manner as the common council shall determine to a vote of the electors of such city at the next regular municipal election or at a special election called for that purpose, and such contract shall not become binding upon such city until approved by a majority vote of the qualified electors of such city voting thereon. No bonds shall in any case be issued by said city under the contract or contracts mentioned in sub. (1), until the proposition of their issue shall have been submitted to the people of such city and adopted by a majority of the electors voting thereon.

197.10(3) (3) It shall be the duty of the public service commission upon request joined in by both parties to any such contract to advise and cooperate with them in the making of audits, estimates and other determinations of fact which will aid the parties in reaching an agreement or in the operation of the property under such agreement.

197.10(4) (4) Insofar as the use, operation, service, management, control, sale, lease, purchase, extension, improvement, rates, value or earnings of the properties of the public utility or provisions looking toward the ultimate acquisition of the same are made subject to the terms of any contract provided for in sub. (1), and so long as said contract remains in force, the following sections of the statutes shall be inapplicable to the same: ss. 196.02 (1) and (2), 196.05, 196.09, 196.10, 196.11, 196.15, 196.16, 196.19 (6), 196.20, 196.22, 196.26, 196.28, 196.30, 196.37, 196.39, 196.40, 196.58, 196.70, 197.01 (2) to (4), 197.02, 197.03, 197.04, 197.05, 197.06, 197.08 and 197.09; provided that nothing in any contract made hereunder shall operate to prevent an appeal to the public service commission by any person, other than a party to said contract, upon any complaint alleging that any rate, fare, charge or classification, or any joint rate, or any regulation, act or practice relating to the production, transmission, delivery or furnishing of gas, heat, light or power, or any service in connection therewith, is unjustly discriminatory, or that any such service is inadequate or cannot be obtained. Upon said appeal the commission shall, as provided by law, determine and by order fix a rate, fare, charge, classification, joint rate or regulation, act or practice or service to be imposed, observed or followed in the future in lieu of that found to be unjustly discriminatory or inadequate.

197.10(5) (5) Nothing in this section shall operate to deprive the public service commission of its jurisdiction over service, rates and other matters, as provided in chs. 196 and 197, outside of the limits of said 1st class city. If any complaint or investigation before the commission as to service, rates or other matters arising outside of any such city necessarily shall involve any contract authorized in sub. (1), or any specifications, rules, regulations or acts in its conduct or administration such city shall be made a party to such proceeding and to the extent that such contract or its administration shall be determined by the commission to be unreasonable or unjustly discriminatory as regards any person or municipality outside of such city, the same shall be changed to conform to the rates, service or regulations provided by the commission outside of such city.

197.10 History History: 1977 c. 29 ss. 1362, 1654 (9) (g); 1981 c. 148 s. 13; 1981 c. 347 ss. 74, 80 (2); 1981 c. 390 ss. 179, 252; 1981 c. 391; 1983 a. 53 s. 114; 1983 a. 207; 1985 a. 187; 1999 a. 182; 2005 a. 179; 2013 a. 125.






198. Municipal power and water districts.

198.01 Definitions.

198.01  Definitions. In this chapter, unless the context otherwise requires:

198.01(1) (1) "Board of directors," "directors" or "board" means the board of directors of a municipal power district selected as provided in this chapter, duly constituted and organized and acting as a board.

198.01(2) (2) "Chief executive" means mayor or city manager, village president, or chairperson of the town.

198.01(3) (3) "Commission" means the public service commission and any other body, commission or agency of the state which may at any time hereafter succeed to the general powers and jurisdiction of said commission.

198.01(3m) (3m) "County clerk" means the clerk of the county containing the largest number of voters within a district or proposed district.

198.01(4) (4) "Governing body," whenever used in relation to any municipality, means in the case of any town or village, the town or village board, and, in the case of any city, the common council or commissioners, as the case may be, of such city, and shall be held to include the mayor or other chief executive officer of such municipality in any case wherein the concurrence or approval of such officer is required by the law governing such municipality for the adoption of any municipal ordinance or resolution or other municipal act provided for in this chapter.

198.01(5) (5) "Municipality" means any town, city, or village.

198.01(6) (6) "Municipal power district," "power district" or "district" means a municipal power district organized under this chapter, either as originally organized or as the same may be from time to time altered or amended.

198.01(7) (7) "Public utility" or "utility" means the plant, equipment, materials, supplies and any other or different property, including contract rights, used and useful primarily for the production, transmission or furnishing of electric power to or for the public for any purpose by a person, firm, association, corporation or a municipality and whether operated by a person, firm, association, corporation, a municipality or by trustees or by receivers appointed by any court.

198.01(8) (8) "Voters" means vote for governor at the last general election.

198.01 History History: 1983 a. 189; 1989 a. 56 s. 258; 1997 a. 254; 2001 a. 107.



198.02 District, creation, powers.

198.02  District, creation, powers. A municipal power district may be created as provided in this chapter and when so created shall be considered a municipal corporation and may exercise the powers granted in this chapter. Any 2 or more municipalities, whether contiguous or otherwise or in the same or different counties, may organize and incorporate as a municipal power district. No municipality may be divided in the formation of a municipal power district, and no municipality shall be included in a municipal power district unless approved by a majority of the votes cast in that municipality at an election under s. 198.06 on the proposition of whether a district should be created.

198.02 History History: 1997 a. 254.



198.025 Plan for district.

198.025  Plan for district. It shall be the duty of the commission upon request of the governing body of any city, village or town to work out with the municipality, or with any group of municipalities interested with it in the creation of a municipal power district, a feasible working plan for a proposed district.

198.025 History History: 1997 a. 254.



198.03 Procedure for organizing district; initiation.

198.03  Procedure for organizing district; initiation. The procedure for organizing, incorporating, and creating a municipal power district under the provisions of this chapter is as follows:

198.03(1) (1) Initial resolution. The governing bodies of one-half or more of the municipalities proposed to be included in the district shall first pass resolutions, declaring that public interest or necessity demands the creation and maintenance of a municipal power district to be known as "the .... (giving the name) municipal power district". The resolutions shall name the municipalities to be included in the proposed district. Certified copies of the resolutions shall be presented to the county clerk, requesting the county clerk to call an election without delay for determining whether the district shall be created.

198.03(2) (2) Petition in lieu of resolution. In lieu of the resolutions provided for by sub. (1), a petition may be presented to the county clerk signed by at least 10% of the voters in the proposed district. The petition shall declare that, in the opinion of the petitioners, public interest or necessity demands the creation and maintenance of a municipal power district. The petition may be on separate sheets of paper, but each sheet shall contain the affidavit of the person who circulated the sheet, certifying that each name signed on that sheet is the true signature of the person whose name it purports to be.

198.03 History History: 1997 a. 254.



198.04 Procedure for organizing district; 2nd step.

198.04  Procedure for organizing district; 2nd step.

198.04(1)(1)  Notice to commission. Upon receipt of the certified copies of the resolutions adopted under s. 198.03 (1) or the petition presented under s. 198.03 (2), the county clerk shall immediately notify the commission in writing that the municipalities filing the resolutions or those named in the petition as constituting the proposed power district had petitioned the county clerk to call an election without delay for determining whether the district should be created.

198.04(2) (2) Report of commission. Within 90 days after receipt of the notice of the county clerk under sub. (1), the commission shall file with the county clerk its written recommendations as to the feasibility or nonfeasibility of the proposed district with reasons for the commission's recommendations. Certified copies of the commission's recommendations shall at the same time be filed by the commission with the clerk of each municipality included within the proposed district.

198.04(3) (3) Election called. Upon receipt of the commission's recommendations, or upon expiration of the 90-day period referred to in sub. (2), the county clerk shall call without delay an election within the proposed district for the purpose of determining whether the proposed district shall be created.

198.04 History History: 1993 a. 482; 1997 a. 254.



198.05 Subdistricts, boundaries.

198.05  Subdistricts, boundaries. Every petition or resolution provided for in s. 198.03 shall divide the proposed district into 5 subdistricts, giving each a number, except as provided in s. 198.07 (3). In the event that the boundaries of the district as originally proposed are changed at the election, provided for by s. 198.06, and approved by the commission pursuant to s. 198.06 (5), the commission shall make adjustments in the boundaries of the subdistricts that are necessary to comply with s. 198.07.

198.05 History History: 1997 a. 254.



198.06 Referendum.

198.06  Referendum.

198.06(1)(1)  Notice of election, publication. Upon the establishment of subdistricts the county clerk shall give notice of an election to be held within the proposed district for the purpose of determining whether the proposed district shall be created. Such notice shall state the name of the proposed district, and describe its boundaries. The notice shall be published once a week for at least 3 consecutive weeks before the day of the election in some newspaper or newspapers having a general circulation within the proposed district.

198.06(2) (2) Ballot requirements. The ballot for the election shall be in such form and contain such instructions and shall be of the size required by ss. 5.51 and 5.64 for the referendum ballot, except that there shall appear on the ballot the following:

Shall the.... (giving the name thereof) "municipal power district" be created and established?

YES ⍽ NO ⍽

198.06(3) (3) Election procedure, electors, canvass. The election, and all matters pertaining to the election not otherwise provided for in this section, shall be conducted and the result ascertained in accordance with the election laws governing the conduct of local elections in the several election districts embraced in such proposed municipal power district, as nearly as may be, and no person may vote at the election unless he or she is a qualified elector of the territory included in the proposed district. The election may be held on the same day as any other state, city, village, town or county election and may be consolidated therewith. The ballots shall be transmitted by the local election authorities to the county board of canvassers of the county containing the largest number of voters within the proposed district, within 5 days after the election.

198.06(4) (4) County canvass of votes, declare result. The county board of canvassers of the county shall meet on the Monday next succeeding the day of the election and shall canvass the votes cast, and in so doing shall canvass the returns of each municipality separately, and shall order and declare the district created of the municipalities in which a majority of those voting on the proposition voted in favor of the creation of the district, provided, that the total number of voters in the approving municipalities shall be not less than two-thirds of the number of voters within the district as first proposed.

198.06(5) (5) Filing of result, commission approval.

198.06(5)(a)(a) The board of canvassers shall cause a certified copy of the order declaring the result of the election to be filed in the office of the secretary of state. A certified copy of the order shall also be filed with the clerk of each municipality included in the district, with the county clerk, and with the commission.

198.06(5)(b) (b) If the district as finally constituted comprises a smaller area than originally proposed because of the failure of one or more municipalities to approve the district at the election, the commission shall, within 10 days following the filing of the order under par. (a) with the commission, file its approval or disapproval of the district as created by the election with the secretary of state, the clerk of each municipality included in the district and the county clerk. If the commission approves, upon the filing of the approval the creation and incorporation of the district shall be considered complete. If the commission disapproves, the district shall be considered dissolved. Except as provided in par. (c), the approval or disapproval of the commission shall be final.

198.06(5)(c) (c) In the case of municipal water districts created under s. 198.22, the approval or disapproval of the commission shall be final unless objection to the commission's decision is made to the commission by one or more of the governing bodies of the municipalities which would otherwise be included in the district.

198.06(5)(d) (d) If a district has been approved by all of the municipalities within the district as proposed, the creation and incorporation of the district shall be considered complete upon the filing of the result of the election with the secretary of state by the board of canvassers.

198.06(6) (6) Expenses of election, payment. All amounts properly incurred and actually expended by any municipality in publishing notices of any election, in employing persons to conduct the election or in performing other duties imposed upon the municipality or upon the clerk of the municipality by any provision of this chapter shall be paid as other similar expenses of the municipality are paid and shall be a charge in favor of the municipality against the district to be repaid, together with interest thereon at the rate of 6% per year, upon the presentation of proper vouchers for the charges by the clerk of the municipality to the district, when and as the district has funds available for that purpose.

198.06(7) (7) Informalities disregarded, limitation of action to test validity of district. No informality in any proceeding or in the conduct of the election, not substantially affecting adversely the legal rights of any citizen, shall be held to invalidate the creation of any district, and any proceedings wherein the validity of the creation is denied shall be commenced within 3 months from the date of filing the order of the board of canvassers with the secretary of state, otherwise the creation and the legal existence of the district shall be held to be valid and in every respect legal and incontestable.

198.06 History History: 1973 c. 334 s. 57; 1975 c. 93 s. 113; 1979 c. 110 s. 60 (13); 1993 a. 246; 1995 a. 417; 1997 a. 254; 1999 a. 83.



198.07 Board of directors, boundaries.

198.07  Board of directors, boundaries.

198.07(1) (1) The government of each district shall be vested in a board of 5 directors.

198.07(2) (2) The boundaries of the subdistricts shall be drawn so that each shall contain approximately an equal number of voters, except that no municipality shall contain more than 2 subdistricts, nor shall any municipality be divided unless it shall comprise more than one subdistrict.

198.07(3) (3) Where a district includes a municipality that contains more than 50% of the voters in the entire district, all of the following apply:

198.07(3)(a) (a) A director at large shall be appointed.

198.07(3)(b) (b) The territory in the district, other than that contained in the municipality described in sub. (3) (intro.), shall be divided into 2 subdistricts.

198.07 History History: 1997 a. 254.



198.08 Directors.

198.08  Directors.

198.08(1)(1)  Director for each subdistrict. There shall be a director for each subdistrict who shall be appointed by the chief executives of the municipalities included within said subdistrict.

198.08(2) (2) Appointment; meeting of municipal executive officers. Within 10 days after the creation and incorporation of a municipal power district is completed the chief executives in each subdistrict containing more than one municipality shall meet for the selection of a director for the subdistrict. The time and place of the meeting shall be designated by the county clerk.

198.08(3) (3) Appointment, vote by municipal executive officers. In the selection of a director for a subdistrict each chief executive shall have one vote for each 1,000 voters within that chief executive's municipality, or the part of the municipality that is located in the subdistrict. A three-fourths vote shall be necessary for the selection of a director. The result of the selection of the director shall be certified to by the chairperson and clerk of the meeting and immediately filed with the secretary of state and the clerk of each municipality in the district.

198.08(4) (4) Adjournment. Such meeting may adjourn from time to time.

198.08(5) (5) Appointment by executive. Where a municipality contains 2 subdistricts or where a subdistrict includes only one municipality, the chief executive of the municipality shall select a director for each such subdistrict, and shall immediately file a certified copy of the selection as provided by sub. (3).

198.08(6) (6) Director at large. Where the selection of a director at large is required such selection shall be made by the governor. A certified copy of such selection shall be filed forthwith by the governor as provided in sub. (3).

198.08(7) (7) Term, oath. The regular term of directors of the district after the first term shall be 4 years. Each director shall hold office until the director's successor is selected and qualifies. Each director shall, before entering upon the discharge of the director's duties, take and subscribe to the constitutional oath of office. Each director's oath shall be filed in the office of the clerk of the district.

198.08(8) (8) Biennial elections. The meeting of chief executives for the selection of directors subsequent to the initial selection of directors shall be held within the district on the second Tuesday in April in even numbered years prior to the expiration of the term of any director. The clerk of the district shall designate the time and place of each such meeting. Except as otherwise provided in this subsection and in s. 198.09, every selection of a director subsequent to the initial selection of directors shall be made in the manner provided by this chapter for the initial selection of directors.

198.08(9) (9) Classification. Directors selected from odd-numbered subdistricts shall for the first term serve for a period that shall end 2 years after the first Monday of May of the next even-numbered year. Directors selected from even-numbered subdistricts shall for the first term serve for a period which shall end 4 years after the first Monday of May of the next even-numbered year. For the purposes of this section directors at large shall be considered to be from odd-numbered subdistricts.

198.08(10) (10) Election statistics. The clerk of the district shall seasonably obtain, compile, and file in his or her office, for the information of the public, a statement showing the total number of votes cast for the office of governor in the last preceding general election in each subdistrict of the district. The clerk of every municipality and the government accountability board shall furnish such information so far as obtainable from their records, duly certified, to the clerk of the district upon request therefor by the clerk of the district. If the total number of votes cast in any subdistrict for the office of governor in the last preceding election cannot, because of an intervening change of boundaries of election wards or for any reason, be ascertained from any official record the clerk of the district shall fairly estimate such number for the purposes of such statement to be filed in his or her office.

198.08 History History: 1971 c. 304 s. 29 (2); 1973 c. 334 s. 57; 1993 a. 184, 482; 1997 a. 254; 2007 a. 1.



198.09 Vacancies, declared, filled.

198.09  Vacancies, declared, filled. A director's death, resignation, inability to continue for any cause to act as director or change of residence from the subdistrict in which the director was selected shall vacate that director's office. The board shall by resolution declare the office vacant and a certified copy of the resolution shall be filed immediately by the clerk of the district with the clerk of each municipality included within the district. A successor for the unexpired term shall, within 20 days after the filing of the resolution, be selected by the officer or officers who selected the director whose office has been declared vacant.

198.09 History History: 1993 a. 482; 1997 a. 254.



198.10 Taxation.

198.10  Taxation.

198.10(1)(1)  Taxable property, taxes. All real property situated in and all personal property the situs of which for purposes of general property taxation is in the district shall be subject to taxation in and by the district for a direct annual tax sufficient to pay the interest on any indebtedness of the district, and to pay and discharge the principal of the indebtedness within 20 years from the time of contracting the indebtedness.

198.10(2) (2) Annual tax levy, collection. On or before the first day of October in each year after any indebtedness shall have been incurred by any municipal power district, the board of directors shall certify in writing to the clerks of the several municipalities having territory in said district, the total amount necessary to pay the interest and debt retirement charges on outstanding indebtedness of said district for the ensuing year, and the share thereof that each such municipality must pay. For failure to pay such taxes the same penalties shall apply as for failure to pay other taxes. If any of such taxes shall remain unpaid and become delinquent the same shall be collected and payment thereof enforced in the same manner and by the same officers as other delinquent taxes are collected and payment thereof enforced and the proceeds of such collection and enforcement shall be paid over by the proper officers to the treasurer of the district. All officers of municipalities charged by this section with any duty or authority with respect to the assessment of property for taxation or the collection of any taxes for the benefit of any district shall have the same duties and liabilities with respect to the assessment of property and collection of taxes for the benefit of such district as are imposed upon them by law with respect to the assessment of property and collection of taxes for state and county purposes, except when inconsistent herewith, and shall be subject to the same penalties for any breach or neglect of duty or violation of law with respect thereto as in other cases.

198.10(3) (3) Apportionment of taxes. Said share shall be determined upon the basis of the proportion which the assessed valuation of any municipality as equalized by the department of revenue bears to the total assessed valuation in all municipalities within said district as equalized by the department of revenue.

198.10(4) (4) Municipal tax levy, clerks' duties. Upon the receipt of the report from the board of directors as provided for in sub. (2) each such clerk shall submit the same to the next regular or special meeting of the governing board of said city, village or town and such board shall, by resolution, levy and assess taxes sufficient to pay the same, against all of the taxable property included within the power district in the clerk's municipality. Following such assessment and levy, the clerk of each such municipality shall place the same upon the tax roll to be collected as other taxes are collected upon all of the taxable property within said municipality, and such moneys when collected shall be paid by the treasurer of each such municipality to the treasurer of such municipal power district.

198.10(5) (5) Utility property taxed. All utility property of every municipal power district, except a municipal water district created under s. 198.22, shall be assessed and taxed in the manner provided by law for the assessment and taxation of privately owned public utilities.

198.10 History History: 1993 a. 482; 1997 a. 254.



198.11 Compensation and expenses of directors.

198.11  Compensation and expenses of directors.

198.11(1)(1) Each director of the district shall receive compensation from the district for the director's services as a director at the rate of $10 for each day that the director attends meetings of the board or of any committee of the board of which the director is a member, when the meeting of the committee is authorized by vote or resolution of the board, except that the compensation paid to a director shall not exceed $1,000 in any one year. Each director shall also be entitled to be reimbursed for the actual and necessary traveling and hotel expenses incurred by the director whenever it shall be necessary for the director to travel outside of the municipality in which the director resides to attend meetings of the board or a committee of the board of which the director is a member or to render any other service or discharge any other duty to the district which may be required of the director by law or by vote or resolution of the board.

198.11(2) (2) The compensation of directors and amounts due them as reimbursement for expenses shall be paid at the end of each month upon itemized statements duly verified. Such statements shall be in such form as the clerk of the district shall prescribe and shall be audited and, if found true and correct, approved by the clerk of the district. When so audited and approved the amounts so approved shall be paid to the directors entitled thereto by the treasurer of the district out of the general fund of the district.

198.11 History History: 1993 a. 482; 1997 a. 254.



198.12 Corporate powers of district.

198.12  Corporate powers of district.

198.12(1) (1)  Same as municipalities. Any district organized under the provisions of this chapter, shall have the right of perpetual succession, may sue and be sued, may take by eminent domain, grant, purchase, gift, devise, or lease or otherwise acquire and hold real and personal property of every kind within or without the district necessary to the full or convenient exercise of its powers, and may make contracts and do such other acts as shall be necessary and proper in the exercise of the powers and privileges granted and in the performance of the duties charged upon it and exercise such other or different powers as shall be conferred by law.

198.12(2) (2) Service of process on, personal injury claims, venue. The district shall sue or be sued in its corporate name and service of process upon the district shall be by service upon the chairperson of the board and the clerk of the district, but no action shall be brought or maintained against a district upon a claim or cause of action unless the claimant complies with s. 893.80. Compliance with s. 893.80 is not required under this subsection in actions commenced under s. 19.37, 19.97 or 281.99. All actions by or against the district, except condemnation proceedings and actions to which the state or any officer or commission thereof is a party, shall be brought in the circuit court for the county in which its principal administrative office is located.

198.12(3) (3) Subject to chapter 102. From the time when any district shall first operate any utility, it shall be held to be an employer, subject to ch. 102.

198.12(4) (4) Mode of exercising powers. The district shall act through and by ordinance, resolution or vote of its board of directors, or by its other duly constituted officers or agents acting within the scope of such authority as may be conferred upon them by law, or by lawful ordinance, resolution or vote of the board of directors.

198.12(5) (5) Chapter 196 applies. Any utility operated by a district shall be held to be a "public utility" within the meaning of that term as used in and subject to ss. 196.01 to 196.53 and 196.59 to 196.76.

198.12(6) (6) Utilities, acquire, construct, operate; water power; sale of service; use of streets. The district shall have power and authority to own, acquire and, subject to the restrictions applying to a municipality under s. 196.50 (4), to construct any utility or portion thereof to operate, in whole or in part, in the district, and to own, acquire and, subject to ss. 196.01 to 196.53 and 196.59 to 196.76 where applicable, to construct any addition to or extension of any such utility, and to own, acquire and construct any water power and hydroelectric power plant, within or without the district, to be operated in connection with any such utility, and to operate, maintain and conduct such utility and water power and hydroelectric power plant and system both within and without the district, and to furnish, deliver and sell to the public and to any municipality and to the state and any state institution heat, light and power service and any other service, commodity or facility which may be produced or furnished thereby, and to charge and collect rates, tolls and charges for the same. For said purposes the district is granted and shall have and exercise the right freely to use and occupy any public highway, street, way or place reasonably necessary to be used or occupied for the maintenance and operation of such utility or any part thereof, subject, however, to such local police regulations as may be imposed by any ordinance adopted by the governing body of the municipality in which such highway, street, way or place is located.

198.12 History History: 1975 c. 147 s. 54; 1979 c. 89, 323; 1981 c. 390; 1993 a. 184; 1995 a. 158; 1997 a. 27.



198.13 Acquisition of private utilities; dissolution of power district.

198.13  Acquisition of private utilities; dissolution of power district.

198.13(1)(1) Upon the completion of the creation and incorporation of any district every right existing by virtue of any law or by virtue of any franchise or indeterminate permit, granted by the state directly or through any municipality, to purchase or acquire, on behalf of the public or of any municipality in such district, in whole or in part any public utility operating in whole or in part in such district, shall henceforth inure to and vest in and be exercised by such district. Every public grant, either by the state directly or through any municipality heretofore or hereafter granted to or held, owned or exercised by the owner or by the lessee or receiver of the owner of any such utility or any permit, privilege, right, or franchise to operate the same is hereby made subject to the express conditions that such district may purchase, acquire and take such utility, in whole or in part, in the manner provided in this chapter, and the continued operation of any such utility from and after the organization of such district by the owner or by the lessee or receiver of the owner shall be held to be an acceptance of and consent by the owner to said condition.

198.13(2) (2) From and after the organization of any district, no permit, privilege, right or franchise shall be granted to construct or operate any utility therein or to construct or operate therein any extension of or addition to any utility for which any permit, privilege, right or franchise may be required, except by the board of such district, except as to local ordinances governing the use of public streets, alleys, ways, and places. Every permit, privilege, right or franchise granted by any power district shall be subject to the condition prescribed in sub. (1) with respect to purchase, acquisition and taking by the proper district and shall be an indeterminate permit subject to the terms and conditions of this chapter and of s. 196.50.

198.13(3) (3) Under any of the following circumstances a power district shall be considered dissolved:

198.13(3)(a) (a) If within 2 years of its creation a district has not become the owner or operator, or commenced construction, of a public utility. Any time consumed in any proceeding or contest before any commission or court shall not be included as part of the 2-year period.

198.13(3)(b) (b) If a district has disposed of all of its utility property and for one year thereafter has not owned or operated a public utility.

198.13(4) (4) Any district dissolved in accordance with sub. (3) shall nevertheless continue to be a body corporate, subject to the limitations on its activities under s. 181.1405.

198.13(5) (5) In the event of dissolution, a district shall first retire all outstanding obligations of the district insofar as the proceeds derived from the disposal of its utility property will permit. All assets or proceeds remaining, if any, shall be distributed to municipalities within the boundaries of the district in proportion to the taxes levied and collected by them for the district during the existence of the district, up to an amount sufficient to repay all of those taxes. Any proceeds remaining after repayment of the taxes shall be distributed to the municipalities within the boundaries of the district in proportion to the shares of the gross operating revenues of the district for its last full 5 years of operation derived from payments for services furnished within the boundaries of each such municipality.

198.13 History History: 1989 a. 303; 1997 a. 79, 254; 1999 a. 32.



198.14 Powers of district board.

198.14  Powers of district board. The board of directors of any district shall have power and authority:

198.14(1) (1) Seal. To adopt a corporate seal for the district and prescribe the style thereof.

198.14(2) (2) Mode of exercise. To exercise by vote, ordinance or resolution all of the general powers of the district.

198.14(3) (3) Grant permits. To grant by ordinance indeterminate permits, subject to the conditions prescribed in ss. 196.50 and 198.12, for the construction or operation of utilities and extensions and additions thereto in the district but subject to local ordinances governing the use thereby of public streets, alleys, ways and places therein, but such ordinance shall be published as a class 1 notice, under ch. 985, not more than 20 nor less than 10 days before its adoption.

198.14(4) (4) Purchases, sales, conveyances. To lease, purchase, sell, convey and mortgage the property of the district and to authorize and order all instruments, contracts, deeds or mortgages to be executed on behalf of the district by the chairperson of the board and the clerk of the district, except that the sale or lease of any public utility equipment in excess of 10 percent of the book value of the utility property of the district shall be made as nearly as may be in accordance with s. 66.0817, except that the commission shall have no power to determine whether the interests of the district and the residents thereof will be best served by the sale or lease nor to fix the price and terms thereof other than to furnish the clerk of said district with its written recommendations thereon within 90 days.

198.14(5) (5) Employees. To authorize to be appointed and employed and fix the compensation of such employees as may be required for carrying on the business of the district.

198.14(6) (6) Depositories. To designate and appoint a suitable and responsible depository or depositories for the deposit and safekeeping of the funds of the district and to contract with such depository or depositories with respect thereto and the rate of interest to be paid the district on such deposits.

198.14(7) (7) Temporary loans. To borrow money for terms not exceeding ninety days, subject to the limitation of total indebtedness of the district contained in s. 198.14 (9). Such temporary loans shall constitute a first lien on the revenue of the district after the payment of interest on, and retirement of, bonds, and after the payment of taxes.

198.14(8) (8) Eminent domain. To exercise the power of eminent domain and to condemn lands or any interest in lands including water powers, whether located within or without the district, whenever the same are necessary for the construction, operation, improvement or extension of any utility owned, or to be owned by the district and, in that behalf, to authorize condemnation proceedings to be instituted and prosecuted by the general counsel of the district in the name of the district and at its cost and expense and otherwise in the manner prescribed by law.

198.14(9) (9) Bond issues, debt limit. To provide by ordinance for the issuance and sale of bonds of the district to finance the purchase, acquisition or construction of any utility or parts of the utility or additions, extensions or betterments to the utility, that may be authorized, to authorize and require the execution of the bonds by the chairperson of the board and the clerk of the district under the corporate seal of the district and to approve the form of the bonds and prescribe the duties of the clerk and treasurer of the district with respect to the sale of the bonds and the application of the proceeds to the purposes for which the bonds were issued. Bonds issued under this subsection shall be subject to all of the following:

198.14(9)(a) (a) The total amount of all indebtedness of the district shall not exceed 5% of the assessed value of the taxable property in the district, to be ascertained by the last preceding assessment for the state and county taxes.

198.14(9)(b) (b) The ordinance authorizing the indebtedness shall levy a direct, annual, district tax sufficient to pay the interest on the debt as it becomes due, and to pay the principal of the debt within 20 years from the time of contracting the debt.

198.14(9)(c) (c) All of the bonds shall mature in annual installments. The first installment of principal shall be due and payable not later than 2 years after the date of issue. The sum of the principal and interest due in any year after the first year shall not exceed the sum of the principal and interest due in any previous year by more than a denomination of a single bond issued.

198.14(9)(d) (d) All of the bonds shall contain a provision requiring redemption of the bond, in whole or in part, at the option of the district on any interest payment date after 3 years from the date of the bonds.

198.14(9)(e) (e) The authorization by the board of any bonds shall be approved by a majority vote of the electors of the district voting at a referendum election noticed, held, conducted and canvassed and the returns thereof made as nearly as may be in the manner provided for a referendum vote on the issuance of county bonds under ch. 67.

198.14(9)(f) (f) The income of a district from any source other than taxation may be applied for the payment of part or all of the installments of interest on and principal of the bonds due in any year. Any surplus remaining may be redistributed at any time to municipalities within the boundaries of the district in proportion to, and in a total amount not more than, the taxes levied and collected by the municipalities for the district during the existence of the district, or the surplus may be held by the district for the payment of its expenses, including the payment of subsequent installments of interest and principal as they become due.

198.14(9)(g) (g) Any sums collected by taxation to be used for the payment of interest on and principal of the bonds, and not required in any year for that purpose, shall be held by the district to be used for that purpose in any succeeding year, and the tax provided for in this section shall be collected in the succeeding year only in an amount sufficient, together with any balance remaining over from the proceeds of taxation in previous years, to pay the installments of interest on and principal of the bonds due in that year.

198.14(9)(h) (h) Except as otherwise provided by this chapter, the bonds shall be issued as nearly as may be in the manner provided by ch. 67 for county bonds.

198.14(10) (10) Revenue bonds. As an alternative method of financing, to provide by ordinance or resolution for the issuance, upon the purchase, acquisition or construction by the district of any utility, or parts thereof, or additions, extensions or betterments thereto, of revenue bonds secured by mortgage or deed of trust upon the acquired property in the form and character prescribed by s. 66.0621, to provide for payment of any part of the cost of such property and to authorize the execution of such mortgage or deed of trust by the chairperson of the board and the clerk of the district on behalf of the district.

198.14(11) (11) Acquisition of utilities, financing same. To acquire for the district any property which it has authority to acquire, subject to any funded or mortgage indebtedness outstanding against and secured by any bond, note, mortgage or deed of trust upon such property, without assuming any obligations with respect to such indebtedness, or to acquire such property and assume, or assume and promise to pay any such indebtedness, or to enter into any contract with any parties concerned, for the creation and substitution of such new obligations of the district as it is authorized to create, for any such indebtedness, and to pay and provide for the payment by the district of any sums due on account of any such indebtedness, and to provide by ordinance or resolution for and authorize the execution of any contract or other instrument required to enter into or carry out any such transactions on behalf of the district, subject to the limitation of total indebtedness of the district contained in s. 198.14 (9).

198.14(12) (12) Contract to furnish service. To enter into and authorize to be executed on behalf of the district with the governing body of any municipality contracts, leases and conveyances for the furnishing, delivery, production, leasing, sale or operation of any public utility property, facility or service either by such municipality to or for the district or by the district to or for such municipality, and to enter into and authorize to be executed any like contract, lease or conveyance with the owner or owners of any privately owned utility or public corporation.

198.14(13) (13) Act on claims, reports, budget. To examine and act upon all claims against the district, to require, examine and approve or disapprove monthly reports of operation and recommendations by the general manager, to require, examine and approve or disapprove periodical reports by the clerk, to adopt a budget of district general and operating expense and expenses for interest charges and for capital account and make appropriations.

198.14(14) (14) Advice from commission. To apply for and obtain the counsel, advice or opinion in writing of the commission upon any proposed action of the board and to be entitled to the same upon reasonable request therefor accompanied by an offer to reimburse the commission the amount of its necessary expense in obtaining, preparing and furnishing the same, to approve and order paid by the district the amount of the commission's charges therefor.

198.14(15) (15) Omnibus provision. To do or authorize to be done all things necessary to be done or authorized for the proper execution of any power conferred upon the district and not vested in any other officer thereof and of any power conferred upon the board by the provisions of this chapter.

198.14(16) (16) Change boundaries. To change from time to time by a two-thirds vote the boundaries of the subdistricts to meet with the requirements of s. 198.07 (2).

198.14 History History: 1981 c. 390 s. 252; 1983 a. 207; 1993 a. 184; 1997 a. 254; 1999 a. 150 s. 672; 2009 a. 177.



198.145 District legislature, ordinances, officers.

198.145  District legislature, ordinances, officers.

198.145(1)(1) The board of directors shall constitute the legislative body of such district and determine all questions of policy.

198.145(2) (2) The enacting clause of all ordinances shall be as follows: "The board of directors of .... municipal power district do ordain as follows:". All ordinances shall be signed by the chairperson, or vice chairperson, and be attested by the clerk.

198.145(3) (3) The board shall appoint a general manager and may appoint and fix the duties of an attorney, a clerk, a treasurer and any other officers that the board considers necessary. Each appointee shall hold office at the pleasure of the board and give a bond in an amount that the board may require.

198.145 History History: 1993 a. 184; 1997 a. 254.



198.15 Board procedure.

198.15  Board procedure.

198.15(1)(1)  Chairperson, duties. The board shall elect one of their number chairperson for a term of one year, and a vice chairperson for a like term to act during the absence or disability of the chairperson. The principal duties of the chairperson of the board of directors of the district, other than the chairperson's duties as a director, shall be to preside at all meetings of the board, to sign all resolutions and ordinances adopted by the board and to sign, execute or acknowledge, as the case may require, all contracts, deeds, leases or other instruments authorized by the board to be executed by or on behalf of the district.

198.15(2) (2) Bylaws, meetings. The board shall adopt bylaws to govern its proceedings, and shall fix the time and place of holding its meetings, which shall be held once each month. A special meeting may be held after 3 days' written notice to each member by the clerk at the call of the chairperson or any 2 members of the board.

198.15(3) (3) Quorum. A majority of the directors-elect shall constitute a quorum for the transaction of business, and the votes of a majority of the directors present at any meeting, if a quorum be present, shall be sufficient to adopt any motion, resolution or ordinance, except that for the exercise of any power enumerated in s. 198.14 (9), (10), (11) and (12) the affirmative vote of two-thirds of the directors-elect shall be required. The votes of directors on any action authorized in s. 198.14 (3), (4), (6), (8), (9), (10), (11), (12) and (13) shall be taken by ayes and noes and recorded in the minutes and shall likewise be taken and recorded on any other matter whenever requested by one-third of the directors present.

198.15(4) (4) Official paper. The board shall designate an official newspaper and under ch. 985 shall publish therein all public notices of the district and all resolutions or ordinances adopted by the board.

198.15(5) (5) Financial interest voids contracts. No contract or transaction shall be made, entered into or authorized by the board with any director, other officer or employee of the district or with any firm, corporation or association in which any director, other officer or employee of the district is financially interested, as a member or stockholder or otherwise adversely to the district, and any such contract or transaction if made, entered into or authorized shall be void and any director voting in favor thereof with knowledge of such interest shall be personally liable to the district for any loss sustained by the district by reason thereof.

198.15 History History: 1993 a. 184.



198.16 General manager.

198.16  General manager.

198.16(1)(1)  Election, eligibility. The general manager shall be the chief executive officer of the district. The general manager shall be chosen by the board of directors solely on the basis of the general manager's executive and administrative qualifications and need not, when appointed, be a resident of the state. All other things being equal, the board of directors shall appoint as general manager a person with experience in the construction, operation or management of public utilities. No member of the board shall, during the time for which appointed, be chosen as general manager. In case of the absence or disability of the manager, the board may designate some qualified person to perform the duties of the office during such absence or disability.

198.16(2) (2) Powers. The general manager shall have full charge and control of the construction of the works of said district and of their maintenance and operation, also of the administration of the business affairs of said district. The powers of the general manager shall be:

198.16(2)(a) (a) To see that all ordinances of the district are enforced;

198.16(2)(b) (b) To appoint or hire, except as otherwise provided herein, all heads of departments, subordinate officials and employees necessary for the administration of the affairs of said district, and to remove the same;

198.16(2)(c) (c) To attend all meetings of the board of directors and submit a general report of the affairs of the district, and to participate in the discussion of all matters coming before the board;

198.16(2)(d) (d) To keep the directors advised as to the financial condition and future needs of the district, and to prepare and submit an annual budget;

198.16(2)(e) (e) To prepare or cause to be prepared, all plans and specifications for the construction of the works of said district;

198.16(2)(f) (f) To devote his or her entire time to the business of the district;

198.16(2)(g) (g) To perform such other and additional duties as the board of directors may require.

198.16(3) (3) Financial report, publication. The general manager shall within 60 days from the end of each fiscal year cause to be published as a class 1 notice, under ch. 985, a financial report showing the result of operations for the preceding fiscal year and the financial status of the district on the last day thereof.

198.16 History History: 1993 a. 482.



198.165 District clerk, treasurer, attorney, duties.

198.165  District clerk, treasurer, attorney, duties.

198.165(1)(1) The principal duties of the clerk of the district shall be to act as clerk of the board of directors and to record and sign all minutes of meetings of the board, including all resolutions and ordinances adopted by the board, to safely and systematically keep all records, files and papers of the board, to safely keep the corporate seal of the district and to affix the same on behalf of the board and to all certificates by the clerk made as clerk of the district, to sign, execute or acknowledge with the chairperson of the board all contracts, deeds, leases or other instruments authorized by the board to be executed by or on behalf of the district and, if authorized, to deliver the same, and to perform such other duties as may be imposed upon the clerk by law or by vote, resolution or ordinance adopted by the board.

198.165(2) (2) The principal duties of the treasurer of the district shall be to demand, receive, keep and account for all moneys and credits of the district and to pay to the persons entitled thereto the amounts called for in the orders or warrants drawn upon the treasurer by the clerk of the district and to take and keep receipts, vouchers or other suitable evidences of payment therefor, to keep accurate account of all moneys received and disbursed by the treasurer and to render such accounts, statements and inventories of moneys and credits received and disbursed and on hand and generally of all matters pertaining to the treasurer's office as the board of directors may require and to perform such other duties as may be imposed upon the treasurer by law or by vote, resolution or ordinance adopted by the board.

198.165(3) (3) The principal duties of the general counsel of the district shall be to appear for the district and prosecute or defend all actions or proceedings in which the district is interested or a party, to prepare and draft resolutions, ordinances, contracts and other instruments when and as required by the board and to render to the board and to any officer of the district counsel, advice and opinions on all legal matters and to perform such other duties as may be imposed upon the general counsel by law or by vote, resolution or ordinance adopted by the board of directors.

198.165 History History: 1991 a. 316; 1993 a. 184.



198.167 Certified public accountant; annual report.

198.167  Certified public accountant; annual report. The directors of the district shall employ annually the commission or a certified public accountant licensed or certified under ch. 442 approved by said commission who shall be qualified to, and who shall with all due diligence, examine and report upon the system of accounts kept by the district, all the contracts of whatsoever kind made and entered into by the board of directors within the year immediately preceding, and the properties and investments of the district. The certified public accountant shall in the report make such recommendations and suggestions as to the certified public accountant shall seem proper and required for the good of the district, and the efficient and economical or advantageous management and operation of the public utility or utilities of the district; and the certified public accountant shall in the report make such recommendations and suggestions as to the system of accounts kept, or in the certified public accountant's judgment to be kept, by the district, in connection with each public utility, the classification of the public utilities of the district and the establishment of a system of accounts for each class, the manner in which such accounts shall be kept, the form of accounts, records, and memoranda kept or to be kept, including accounts, records, and memoranda of receipts and expenditures of money, and depreciation and sinking fund accounts, as in the certified public accountant's judgment may be proper and necessary, and shall not conflict with the requirements of the commission.

198.167 History History: 1991 a. 316; 2001 a. 16.



198.17 Eminent domain procedure.

198.17  Eminent domain procedure.

198.17(1) (1)  Definitions. In this section:

198.17(1)(a) (a) "Declaration" means a resolution or ordinance adopted by the directors of a district under sub. (1g) which identifies the utility which the district seeks to acquire.

198.17(1)(b) (b) "Owner" means the owner of a utility, and, for purposes of the service of documents on the owner, includes all agents and representatives of the owner.

198.17(1)(c) (c) "Utility" includes a portion of a public utility, including any water power and hydroelectric power plant owned and operated with the utility.

198.17(1g) (1g) Declaration of intention to acquire utility. A district, by resolution or ordinance, adopted by the affirmative votes of two-thirds of its directors-elect, may declare the determination of the district to acquire any existing utility, which is operated in whole or in part in the district. Upon adoption of the declaration, the clerk of the district shall serve immediately on the commission and the owner a copy of the declaration, certified by the clerk under the seal of the district.

198.17(1m) (1m) Voluntary sale of utility.

198.17(1m)(a)(a) Within 30 days after service of the declaration upon the owner, the owner may propose to sell the utility to the district upon terms and conditions to be mutually agreed upon between the owner and the directors and approved by the commission. The owner shall serve a copy of the proposal upon the district and the commission. The commission shall fix a time and place for a public hearing and consideration of the proposal and notify the owner and the district of the hearing.

198.17(1m)(b) (b) If terms and conditions of the sale of the utility to the district are agreed upon by the directors and the owner and approved by the commission, all of the following shall occur:

198.17(1m)(b)1. 1. The commission shall announce its approval of the sale in writing.

198.17(1m)(b)2. 2. The directors shall by resolution authorize and direct the written execution on the part of the district of each contract and instrument and the taking of every other action necessary to consummate the sale to the district of the utility in accordance with the terms of the agreement between the owner and the district.

198.17(2) (2) Determination of compensation.

198.17(2)(a)(a) If the owner has consented in any manner provided by law to the purchase of the utility by the public or any municipality and one of the following applies, the commission and the parties shall proceed to determine, in the manner provided in ss. 197.05 to 197.09, the just compensation to be paid to the owner by the district for the utility identified in the declaration:

198.17(2)(a)1. 1. The owner fails to make and serve a proposal to sell the utility identified in the declaration in the time and manner described in sub. (1m).

198.17(2)(a)2. 2. The owner and the directors fail to agree upon terms and conditions for the sale of the utility identified in the declaration to the district.

198.17(2)(a)3. 3. The commission fails to approve the terms of sale of the utility identified in the declaration agreed upon by the owner and the directors.

198.17(2)(b) (b) Upon the determination of just compensation for the utility identified in the declaration, the commission shall certify to the district and the owner the amount of compensation to be paid for the utility identified in the declaration, and the directors shall provide for and authorize payment of that amount to the parties entitled to payment.

198.17(3) (3) Action to determine necessity of taking of utility.

198.17(3)(a)(a) If the owner of the utility identified in the declaration has not consented in any manner provided by law and has not become legally bound to consent to the purchase by the public or any municipality of the utility, the general counsel of the district shall, before proceedings are had under sub. (2), commence an action to determine the necessity of the taking of the utility by the district. The action shall be brought in the name and behalf of the district in the circuit court for the county in which the principal administrative office of the district is located against the owner of the utility as defendant praying the court for an adjudication of the necessity of the taking. The complaint in the action shall be served with the summons.

198.17(3)(b) (b) The defendant owner shall answer in the action commenced under par. (a) within 10 days after service of the summons and complaint on the owner and the action shall be at issue and stand ready for trial upon 10 days' notice by either party. Unless the parties waive a jury, the question as to the necessity of the taking of the utility by the district shall be as speedily as possible submitted to a jury. If the jury or the court, in case a jury is waived, finds that a necessity exists for the taking by the district of the utility, to which the owner shall not have consented, the directors shall cause speedy notice of the finding of necessity to be certified to the commission and the owner. The commission and the parties shall then proceed to the ascertainment of the just compensation to be paid by the district to the owner for the utility. The consummation of the transfer of the utility to the district and the payment of the compensation to the owner shall be in the manner provided in sub. (2).

198.17(4) (4) Municipal utility exemption. No utility owned by any municipality within the district shall be acquired by the district, except by mutual agreement pursuant to sub. (1m), until the district has first obtained, from the commission, after notice and hearing accorded to the municipality, a certificate that public necessity and convenience require that the utility be owned and operated by the district. If the certificate is granted the consummation of the acquisition shall be in the manner provided in sub. (2).

198.17(5) (5) Acquisition of part of utility.

198.17(5)(a)(a) If the directors of the district determine that the district should acquire any part of the physical property of any utility which is or may be owned and operated as an entirety, the directors shall, before adopting any resolution or ordinance declaring the determination of the district to acquire the property, apply to the commission for and obtain the commission's certificate of authority to do so. The application of the district for the certificate shall state with reasonable certainty the part of the utility proposed to be acquired and the part of the utility not proposed to be acquired. The application shall also state the facts with respect to the properties to be acquired and the considerations on which the board of directors rely to show that only the part of the utility sought by the district should be acquired by the district. A copy of the application shall be served upon the owner of the utility affected and upon any municipality, whether within or without the district, in which the utility operates or furnishes any service.

198.17(5)(b) (b) The commission shall fix a time and place for hearing the application made under par. (a) and shall give 10 days' notice of the hearing to all parties interested. The commission shall conduct a public hearing and investigation concerning the matters alleged in the application and shall make and file written findings and conclusions with respect to those matters. Before approving the application and granting the certificate of authority applied for, the commission shall ascertain and find:

198.17(5)(b)1. 1. That the acquisition by the district of the part of the utility, as proposed in the application, will be of greater financial, economic and industrial advantage to the district than the acquisition of the utility as an entirety as operated.

198.17(5)(b)2. 2. That the acquisition by the district of the part of the utility, as proposed in the application, will not result in any substantial injury to public interests or impairment of public service that would not result if the utility was acquired as an entirety and continued to be operated as an entirety.

198.17(5)(b)3. 3. That the acquisition by the district of the part of the utility, as proposed in the application, will not render the part of the utility that will not be acquired incapable of continuing to render any substantial public service being rendered by the utility adequately and at reasonable rates, tolls or charges for the service.

198.17(5m) (5m) Alternative mode of acquiring utility. Upon the initiation of steps for the formation of a district, or later, any municipality within a district or a proposed district may, in lieu of the other procedure provided by this section, determine, as provided by s. 197.02, to acquire any utility operating within the municipality under the terms of an indeterminate permit, as defined in s. 196.01, on behalf of and for the benefit of the district, subject to the conditions and by the procedure set forth and described in ch. 197. Any 2 or more municipalities within a district or proposed district may, in the same manner, determine to jointly acquire utilities operating within the municipalities, on behalf of and for the benefit of the district. The municipalities and districts may enter into contracts for the transfer and conveyance of the utilities to the districts immediately upon the acquisition of the utilities by the municipalities, and for the simultaneous payment of the purchase price for the utilities by the districts. The municipalities and districts may join in any conveyances, and do all such acts as are necessary to execute the contracts; subject to the provisions of this chapter governing the powers of districts to enter into transactions, and incur indebtedness, generally.

198.17(6) (6) Technicalities. No error or omission of a technical nature not affecting a substantial right shall be held to invalidate or impair any proceeding under this section or affect the legal result thereof.

198.17(7) (7) Commission's expenses. The necessary expenses of the commission incurred by it in performing, at the instance of the district, any duty imposed by this section shall be itemized and charged by the commission to the district and shall be audited and paid as other charges against the district are audited and paid.

198.17(8) (8) Municipal loans to districts. Any municipality situated within the boundaries of a district may provide for a loan to the district to pay the preliminary organization and administration expenses of the district, on the terms that the governing bodies of the municipality and the district agree upon. The lending municipality shall have the right, at its option, to receive bonds or other obligations of the borrowing district of any issue, providing for the payment of an amount of principal equal to that of the loan authorized under this subsection, in place of the obligations created by the loan. The terms of a loan under this subsection shall in every case provide that the municipality making the loan shall receive interest from the date of the loan at not less than the rate of interest provided for in the first bonds or other securities issued by the district, to become due at the date of issue of the securities, or at some specified date prior to or not more than one year after the date of issue, subject to the limitation of total indebtedness of the district contained in s. 198.14 (9).

198.17 History History: 1979 c. 89, 177; 1991 a. 316; 1997 a. 254; 1999 a. 32.



198.18 District bonds.

198.18  District bonds.

198.18(1)(1)  Issue, general liability. Bonds of the district may be issued to raise funds with which to purchase any permanent property for the district, to refund any valid, subsisting bonded debt of the district and for the purpose of paying and discharging any plant mortgage certificates or purchasing and retiring any bonds, notes or other evidences of indebtedness secured by any mortgage or deed of trust upon property acquired by the district, subject to the limitation of total indebtedness of the district contained in s. 198.14 (9). Except as otherwise provided by this chapter all bonds of the district shall be and constitute a general liability of the district and the holders thereof shall have the benefit of all legal remedies to compel the payment of the interest thereon as the same shall fall due and the principal thereof at maturity, and, in the event of any default in the payment of interest or principal when due, to compel the levy and collection of taxes by the district on all property subject to taxation therein to pay the same.

198.18(2) (2) Taxability. The bonds, plant mortgage certificates, notes or other evidence of indebtedness which may be issued, made or negotiated by the district and the income thereof shall be subject to taxation upon the same basis as the obligations of private utilities.

198.18(3) (3) Limitation of action. Bonds of the district shall be incontestable, except upon constitutional grounds, after the time provided by s. 893.77 (3), and the substance of this provision and s. 893.77 (3) shall be stated upon the face of each bond.

198.18(4) (4) Investments by districts. Reserve funds carried by the district may be invested in any bonds or plant mortgage certificates issued by the district, provided that before purchasing any of its own issues the district shall advertise for offers and purchase first those issues which, interest accrued and maturities considered, are offered at the best net price to the district. Reserve funds of the district may also be invested in the bonds or plant mortgage certificates of any other district and in any of the kinds of securities or forms of investments enumerated in s. 201.25, 1969 stats.

198.18(5) (5) Trust fund investments. Bonds and plant mortgage certificates issued by any district shall be lawful investments for any trust funds held by the state or any state institution, for any reserve or debt service funds of any municipality, for the assets of any bank, trust company, or of any trust estate and shall be accepted as deposits for any purpose for which deposit of securities may be required or authorized by law.

198.18 History History: 1971 c. 260 s. 92 (3); 1979 c. 279, 323; 1981 c. 390 s. 252; 1983 a. 207 s. 93 (8).



198.19 Annexation of territory.

198.19  Annexation of territory.

198.19(1) (1) Any territory, constituting one or more municipalities contiguous to a district may be annexed to and become a part of such district to all intents and purposes and with like effect as though originally included therein upon such terms and conditions as the board of directors of the district shall fix by ordinance adopted by the affirmative vote of two-thirds of the directors-elect, provided that before such ordinance becomes effective the same shall be accepted and ratified by the affirmative vote of a majority of the qualified electors entitled to vote and voting in a special election called and held for that purpose in each municipality proposed in such ordinance to be annexed to the district. Such ordinance shall be published and such election shall be noticed, held and conducted, as nearly as may be, in the manner provided by this chapter for the noticing, holding and conduct of elections upon the organization of a municipal power district, except that the returns of such election and the ballots therein shall be delivered to the clerk of the district. The results of said election shall be canvassed publicly by the directors of the district.

198.19(2) (2) Upon the annexation of any territory to any district, each municipality so annexed shall be attached to and become a part of the subdistrict to which it may be contiguous or proximate, as shall be determined and declared by ordinance or resolution adopted by the board of directors of the district, and shall so remain until such time as the board shall form and establish new boundaries for subdistricts.



198.20 Consolidation of districts.

198.20  Consolidation of districts.

198.20(1) (1) Any 2 power districts may be consolidated by ordinance, passed by a two-thirds vote of all of the members of the board of each power district, fixing the terms of the consolidation and ratified by the electors at a referendum held in each district. The ballots shall bear the words "For Consolidation" and "Against Consolidation". If a majority of the votes cast on the question of consolidation in each district shall be for consolidation, the ordinance shall be in effect and have the force of a contract.

198.20(2) (2) The election, and all matters pertaining to the election not otherwise provided for in this section, shall be held and conducted and the result ascertained and declared in accordance with s. 198.06 (3) and (4). The ordinance and the result of the referendum shall be certified to the secretary of state. After certification, the consolidation shall be considered complete. Consolidation shall not affect the preexisting rights or liabilities of any power districts and actions on those rights and liabilities may be commenced or completed as though no consolidation had been effected.

198.20 History History: 1973 c. 334 s. 57; 1975 c. 93 s. 113; 1997 a. 254.



198.21 District obligations inviolate.

198.21  District obligations inviolate. Any provision of this chapter may be altered, amended or repealed at any time by the legislature, but no amendment, repeal or alteration shall ever be enacted which shall release any district from any liability which it shall incur for the acquisition of property or for obtaining funds for the purposes of the district. The guarantees of this section shall be a part of every contract authorized by this chapter and entered into by any district under this chapter.

198.21 History History: 1997 a. 254.



198.22 Municipal water districts.

198.22  Municipal water districts.

198.22(1) (1)  Creation. Municipal water districts may be created as provided for in this section and when created shall be considered municipal corporations and may exercise the powers herein granted.

198.22(2) (2) Definitions. The provisions of ss. 198.01 to 198.04, 198.06 (2) to (7), 198.10 (5), 198.12 (1) to (5), 198.13 (3) to (5), 198.14 (1), (2), (5) to (8) and (10) to (15), 198.145, 198.15, 198.165, 198.17 (6) to (8), 198.18 (2) to (5), 198.21 and 893.77 (3) apply to municipal water districts, except that as applied to this section the following shall apply:

198.22(2)(a) (a) "Municipal power district," "power district" and "district" mean a municipal water district organized pursuant to this section.

198.22(2)(b) (b) "Public utility" or "utility" means the plant, equipment, material, supplies and any other or different property including contract rights, used and useful primarily for the production, transmission, purification, delivery or furnishing of water to or for the public for any purpose, or to a municipality, county or other governmental unit of this state.

198.22(3) (3) Election notice. The county clerk shall give notice of the election called pursuant to s. 198.04 (3) for the purpose of determining whether the proposed district shall be created, which notice shall state the name of the proposed district and describe its boundaries by metes and bounds, by cities, villages, towns or otherwise. The notice shall be published once a week for at least 3 successive weeks before the day of said election in some newspaper or newspapers having general circulation within the proposed district.

198.22(4) (4) Directors.

198.22(4)(a)(a) The government of each district shall be vested in a board of directors. If the district consists of an odd number of municipalities, the board of directors shall consist of one director from each municipality, but if the district consists of an even number of municipalities, the board of directors shall consist of one more than the number of municipalities in the district.

198.22(4)(b) (b) The chief executive of each municipality within the district shall appoint a director of the district who is not an officer or employee of such municipality and shall issue a certificate of such appointment to be filed with the clerk of the district. Such appointees shall meet at the time and place designated by the county clerk, and in case there is an even number of directors, they shall immediately elect, by a majority vote by ballot, an additional director who is a resident of the district but not an officer or employee of any such municipality, and issue a certificate of such election to be filed with the clerk of the district. In case such election is not made within 10 days after the first meeting of the appointees, such fact shall be at once certified by such appointees to the governor of Wisconsin who shall forthwith appoint a resident of the district who is not an officer or employee of any such municipality as such director and shall issue a certificate of such appointment to be filed with the clerk of the district.

198.22(4)(c) (c) The regular term of directors after the first term shall be for 4 years. The first term of half or, in case of an even number of directors, a majority of the directors shall be for 2 years and for the remaining director or directors, for 4 years, determined by lot. Each director shall hold office until the director's successor is appointed or elected and qualifies. Each director shall, before entering upon the discharge of the director's duties, take and subscribe to the constitutional oath of office which shall be filed with the clerk of the district.

198.22(4)(d) (d) The death of a director, a director's resignation or removal from the district, a director's becoming an officer or employee of any such municipality, or a director's disability shall vacate the office of the director. The board shall by resolution declare the office vacant and a certified copy of such resolution shall be filed forthwith by the clerk of the district with the clerk of each municipality included within the district. A successor for an expired or an unexpired term shall be elected or appointed by the officer or officers who elected or appointed the director whose term has terminated or whose office has been declared vacant, except in the case of the termination or vacancy of the term of a director appointed by the governor of Wisconsin. In such case the remaining directors shall elect the successor, and, if unable to do so, the governor shall appoint such successor as provided in sub. (4) (b).

198.22(4a) (4a) Special voting power of directors.

198.22(4a)(a)(a) The first board of directors appointed for a district under this section shall have the power to cast votes in the following manner:

198.22(4a)(a)1. 1. Each director representing a municipality which, at the time of the creation of the district has a metered record of water consumption for the year previous to the creation of the district, shall have one vote as such director and one additional vote for each million gallons of water or more than half thereof consumed by the municipality appointing said director, based on the yearly average daily consumption of water by such appointing municipality for the preceding calendar year.

198.22(4a)(a)2. 2. All other directors representing municipalities which do not have a record of metered consumption of water for the year previous to the creation of the district shall have but one vote until they have established a yearly average of daily consumption.

198.22(4a)(b) (b) When such yearly average daily consumption is of record for one year in any municipality, the director thereof shall have one additional vote for each million gallons of water or more than half thereof consumed by the municipality appointing the director.

198.22(4a)(c) (c) A quorum for a meeting of the directors shall consist of a majority of the votes eligible to be cast at said meeting as hereinbefore provided.

198.22(5) (5) Expenses of directors. A director shall be entitled to no compensation for services but shall be entitled to be reimbursed for actual and necessary traveling and hotel expenses incurred whenever it shall be necessary for the director to travel outside of the district, and such reimbursement shall be paid at the end of each month upon an itemized statement therefor filed with the clerk and approved by the board.

198.22(6) (6) Acquisition; construction; operation; sale of service; use of streets. The district shall have power and authority to own, acquire, and, subject to the restrictions applying to a municipality under s. 196.50 (4), to construct any water utility or portion thereof, to operate, in whole or in part, in the district and to construct any addition or extension to any such utility. For such purpose the district is granted and shall have and exercise the right freely to use and occupy any public highway, street, way or place reasonably necessary to be used or occupied for the construction, operation or maintenance of such utility or any part thereof, subject, however, to the obligation of the district to replace said grounds in the same condition as they previously were in.

198.22(7) (7) Boundaries. Immediately upon the organization of the board of directors the clerk shall cause to be recorded in the office of the register of deeds of each county in which any part of said district is located, and shall file with the secretary of state, the department of natural resources, the governor and the clerk of each town, city or village, wholly or partly within the district, a certified copy of the boundaries of the district as set forth in the notice of election pursuant to sub. (3) or as thereafter amended. Thereafter, in any proceeding wherein the boundaries of the district are concerned, it shall be sufficient in describing said boundaries to refer to such record of such description.

198.22(8) (8) Purchases; sale; conveyances. In addition to all other powers the board of directors shall have the power and authority to purchase, lease, sell, convey and mortgage property of the district and to authorize and order all instruments, contracts, deeds or mortgages to be executed on behalf of the district by the chairperson of the board and the clerk of the district.

198.22(9) (9) General manager; powers. The general manager shall be the chief executive officer of the district. The general manager shall be chosen by the board of directors solely on the basis of executive and administrative qualifications and need not, when appointed, be a resident of the state. No member of the board shall, during the time for which that member is appointed or for 2 years thereafter, be chosen as a general manager. In case of the absence or disability of the manager, the board may designate some qualified person to perform the duties of the office during such absence or disability. The general manager shall have all the powers provided for in s. 198.16 (2) and such other power as the board may from time to time delegate to the general manager, but shall not be required to devote all of his or her time to the business of the district unless required to do so by the board. The general manager shall perform such other duties as the board may require of the general manager from time to time, and within 60 days after the end of each fiscal year cause to be published a financial report in the manner provided by the board showing the results of the operation for the preceding fiscal year and the financial status of the district on the last day thereof pursuant to an audit made by a certified public accountant employed by the board.

198.22(10) (10) Clerk, treasurer. The office of district clerk and district treasurer may be held by the same person.

198.22(11) (11) Examination and report of state department. The directors shall annually employ a certified public accountant to make an annual examination and report of the accounts and transactions of the district and of all contracts entered into by the district and make the recommendations and suggestions that seem proper and required for the efficient, economical and advantageous management and operation of the district.

198.22(12) (12) Use of income. In addition to other methods herein provided, the income of the district may be used as provided in s. 66.0811 (2).

198.22(13) (13) Distribution system standards in Milwaukee County. When any such district is established in any county having a population of 500,000 or more and containing a city of the 1st class, no municipality in such district shall construct any part of its distribution system except according to the standard of sizes and grades of materials as used by such city of the 1st class, or the standards of the American waterworks association and the department of natural resources.

198.22 History History: 1971 c. 108 ss. 5, 6; 1971 c. 125 s. 523; 1971 c. 164; 1979 c. 323; 1985 a. 29; 1991 a. 316; 1993 a. 184; 1997 a. 254; 1999 a. 150 s. 672.






199. Citizens utility board.

199.01 Title.

199.01  Title. This chapter may be cited as "The Citizens Utility Board Act".

199.01 History History: 1979 c. 72.



199.02 Purpose.

199.02  Purpose. The purpose of this chapter is to promote the health, welfare and prosperity of all the citizens of this state by ensuring effective and democratic representation of individual farmers and other individual residential utility consumers before regulatory agencies, the legislature and other public bodies and by providing for consumer education on utility service costs and on benefits and methods of energy conservation. Such purpose shall be deemed a statewide interest and not a private or special concern.

199.02 History History: 1979 c. 72.



199.03 Definitions.

199.03  Definitions. As used in this chapter:

199.03(1) (1) "Board" means the board of directors of the corporation.

199.03(2) (2) "Campaign contribution" means a gift, subscription, loan, advance or deposit of money or anything of value, made for the purpose of electing a candidate to the board; or a contract, promise or agreement, express or implied, whether or not legally enforceable, to make any campaign contribution; but does not include the value of services provided without compensation by individuals who volunteer a portion or all of their time on behalf of a candidate or political committee, or the use of real or personal property and the cost of invitations, food, and beverages, voluntarily provided by an individual to a candidate in rendering voluntary personal services on the individual's residential premises for candidate-related activities if the cumulative value of the activities to the individual on behalf of any candidate does not exceed $100 for any election.

199.03(3) (3) "Campaign expenditure" means a purchase, payment, distribution, loan, advance, deposit, or gift of money or anything of value, made for the purpose of electing a candidate to the board; or a contract, promise, or agreement, express or implied, whether or not legally enforceable, to make any campaign expenditure; but does not include the use of real or personal property and the cost of invitations, food, and beverages, voluntarily provided by an individual to a candidate in rendering voluntary personal services on the individual's residential premises for candidate-related activities if the cumulative value of the activities by the individual on behalf of any candidate does not exceed $100 for any election.

199.03(4) (4) "Class A utility" means any gas, electric or water utility with annual total gross operating revenues of $2.5 million or more or any telecommunications utility with annual total gross operating revenues of $1,600,000 or more on November 29, 1979.

199.03(5) (5) "Corporation" means the citizens utility board.

199.03(6) (6) "Director" means any member of the board.

199.03(7) (7) "District" means a corporation district, the boundaries of which are congruent with the boundaries of the congressional districts in the state.

199.03(8) (8) "Immediate family" of a person means the person's spouse and legal dependents.

199.03(9) (9) "Member" means any person who satisfies the requirements for membership under s. 199.04 (1).

199.03(10) (10) "Periodic customer billing" means a notice required by law or an invoice listing charges submitted to a residential utility customer on a monthly or other regular basis by a public utility to whom the corporation furnishes an enclosure under s. 199.10. "Periodic customer billing" does not mean any promotional or informational literature, invoice listing charges for any other person or any enclosure which describes current or future service charges.

199.03(11) (11) "Political committee" means any committee, club, association or other group of persons which makes campaign expenditures or receives campaign contributions during the year before an election of the board.

199.03(12) (12) "Public utility" means any person, except a town, village, city or sanitary district, who owns, operates, manages or controls any plant or equipment or any part of a plant or equipment, within the state for the production, transmission, delivery or furnishing of heat, light, water, telecommunications service or power either directly or indirectly to or for the public. "Public utility" includes any person engaged in the transmission or delivery of natural gas for compensation within this state by means of pipes or mains. "Public utility" does not include a cooperative organized under ch. 185 for the purpose of generating, distributing, or furnishing electric energy to its members only, or a cooperative organized under ch. 185 or 193 for the purpose of furnishing telecommunications service to its members only.

199.03(14) (14) "Residential utility consumer" means any individual who lives in a dwelling which is located in this state and which is furnished with a utility service by a public utility. "Residential utility consumer" includes, but is not limited to, an individual engaged in farming as defined under s. 102.04 (3).

199.03(15) (15) "Utility service" means electricity, natural gas, water and telecommunications service supplied by a public utility.

199.03 History History: 1979 c. 72; 1985 a. 29; 1985 a. 297 ss. 70, 76; 2005 a. 441.



199.04 Citizens utility board: formation and membership.

199.04  Citizens utility board: formation and membership.

199.04(1)(1) There is created a nonprofit public body corporate and politic to be known as the "Citizens Utility Board". Any residential utility consumer at least 18 years old who has contributed at least $3 but not more than $100 in membership fees to the corporation in the preceding 12 months shall be a member of the corporation. A member may resign from membership at any time.

199.04(2) (2) Notwithstanding any other provision of this chapter or any other provision of law, if the corporation does not receive contributions from at least 1,000 citizens of this state within 5 years of November 29, 1979, and if the corporation does not receive at least $10,000 within 5 years of November 29, 1979, the corporation shall be dissolved.

199.04 History History: 1979 c. 72.

199.04 Annotation The creation of the citizens utility board is constitutional. 69 Atty. Gen. 153.

199.04 Annotation The board legally dissolved and reorganized as a non-stock, non-profit corporation. 75 Atty. Gen. 168.



199.05 Powers and duties.

199.05  Powers and duties.

199.05(1)(1) The corporation shall:

199.05(1)(a) (a) Represent and protect the interests of the residential utility consumers of this state. All actions by the corporation under this chapter shall be directed toward such duty.

199.05(1)(b) (b) Inform, insofar as possible, all residential utility consumers about the corporation, including the procedure for obtaining membership in the corporation.

199.05(1)(c) (c) Make available to all residential utility consumers information on utility service costs and on benefits and methods of energy conservation.

199.05(2) (2) The corporation shall have all the powers necessary or convenient for the effective representation and protection of the interests of residential utility consumers and to implement this chapter, including the following powers in addition to all other powers granted by this chapter:

199.05(2)(a) (a) To make, amend and repeal bylaws and rules for the regulation of its affairs and the conduct of its business; to adopt an official seal and alter it at pleasure; to maintain an office; to sue and be sued in its own name, plead and be impleaded; and to make and execute contracts and other instruments necessary or convenient to the exercise of the powers of the corporation.

199.05(2)(b) (b) To employ such agents, employees and special advisers as it finds necessary and to fix their compensation.

199.05(2)(c) (c) To solicit and accept gifts, loans or other aid in order to support activities concerning the interests of residential utility consumers, except that the corporation may not accept gifts, loans or other aid from any public utility or from any director, employee or agent or member of the immediate family of a director, employee or agent of any public utility and except that after the first election under s. 199.12 the corporation may not accept from any individual, private corporation, association or partnership in any single year a total of more than $1,000 in gifts. Under this paragraph, "aid" does not mean payment of membership fees under s. 199.04.

199.05(2)(d) (d) To intervene as a party or otherwise participate on behalf of residential utility consumers in any proceeding which affects the interests of residential utility consumers.

199.05(2)(e) (e) To represent the interests of residential utility consumers before legislative bodies and other public bodies, except that no director, employee or agent of the corporation may engage in lobbying without first complying with subch. III of ch. 13 and any other statute, administrative rule or other regulation relating to lobbying.

199.05(2)(f) (f) To implement solicitation for corporation funding under s. 199.10.

199.05(2)(g) (g) To seek tax exempt status under state and federal law.

199.05 History History: 1979 c. 72.



199.06 Board.

199.06  Board. The corporation shall be managed by a board to be composed as follows:

199.06(1) (1) Election and term of office.

199.06(1)(a)(a) Two directors shall be elected from each district under s. 199.12. A director shall represent the interests of the residential utility consumers of his or her district and of the state. A director shall have one vote on the board. The term of office of a director elected under this subsection shall be 3 years except as provided under par. (b). No director may serve more than 2 consecutive full terms.

199.06(1)(b) (b) Of the directors first elected to the board, one-third, each from a different district, shall serve for a one-year term; one-third, each from a different district, shall serve for a 2-year term; and one-third plus any remaining number, each from a different district, shall serve for a 3-year term. The directors first elected to the board shall take office when certified as elected by the interim board under s. 199.12 (7) (e). The interim board of directors shall designate the length of the first terms under s. 199.11 (2) (g).

199.06(2) (2) Qualifications. A director shall be a resident of the district he or she represents and a member of the corporation. No person who is a director, employee or agent or who is a member of the immediate family of a director, employee or agent of any public utility is eligible to be a director. No director may hold any elective position, be a candidate for any elective position, or be a state public official as defined in s. 19.42 (14).

199.06(3) (3) Meetings. The board shall hold regular meetings at least once every 3 months on such dates and at such places as it may determine. Special meetings may be called by the president or by a majority of the directors upon at least 5 days' advance written notice. A majority of the directors shall constitute a quorum. A majority vote of the directors present shall determine any question. If the vote is a tie vote, the question shall fail. A summary of the minutes of every board meeting shall be distributed to all public libraries in the state.

199.06(4) (4) Expenses. A director may not receive any compensation for his or her services but shall be reimbursed for wages actually lost in an amount not to exceed $50 per day and for necessary expenses, including travel expenses incurred in the discharge of duties. The board shall establish standard allowances for mileage, room and meals and the purposes for which such allowances may be made and shall determine the reasonableness and necessity for such reimbursements. The board shall include the schedule of such standard allowances in the annual report under s. 199.07 (4) (d).

199.06(5) (5) Bonding. Directors and employees eligible to disburse funds shall be bonded. The costs of such bonds shall be paid by the corporation.

199.06(6) (6) Recall; special elections.

199.06(6)(a)(a) The members of a director's district may file a petition for recall of the director no sooner than 6 months after his or her election and not later than 6 months prior to the end of the director's term of office. To be valid the petition shall have the valid signatures of at least 33% of the vote cast in the director's district in the last preceding director election. The signatures may not have a date which is less than 60 days before the date of filing.

199.06(6)(b) (b) Upon receipt of a valid petition under par. (a), or if a vacancy occurs under s. 199.12 (7) (g), the board shall set a date for a special election for the district for the purpose of electing a director to serve out the term of a director subject to recall or vacating a position and shall so notify every member. The election may not be less than 4 months nor more than 6 months after such notification. An election under this section shall be conducted under s. 199.12.

199.06(6)(c) (c) A director subject to recall may become a candidate in an election under this section. A director subject to recall shall continue to serve until the board certifies a candidate elected under s. 199.12 (7) (e).

199.06 History History: 1979 c. 72.



199.07 Duties of directors.

199.07  Duties of directors. The board shall have the following duties:

199.07(1) (1) To establish the policy of the corporation regarding appearances before regulatory agencies, legislative bodies and other public authorities, and regarding other activities which the corporation has the authority to perform under this chapter.

199.07(2) (2) To employ an executive director under s. 199.075 who shall have the following powers and duties, subject at all times to the direction and supervision of the board:

199.07(2)(a) (a) To implement the policy established by the board under sub. (1).

199.07(2)(b) (b) To employ and discharge employees of the corporation.

199.07(2)(c) (c) To supervise the offices, facilities and work of the employees of the corporation.

199.07(2)(d) (d) To have custody of and maintain the books, records and membership rolls of the corporation under this chapter.

199.07(2)(e) (e) To prepare and submit to the board annual and quarterly statements of the financial and substantive operations of the corporation, and financial estimates for the future operations of the corporation.

199.07(2)(f) (f) To attend and participate in meetings of the board as a nonvoting director.

199.07(2)(g) (g) To file annually with the board a current financial statement which includes the information required under s. 199.12 (4).

199.07(2)(h) (h) To exercise such other powers and perform such other duties as the board delegates.

199.07(3) (3) To hold an annual meeting of the membership on a date and at a place within the state to be determined by the board under s. 199.08.

199.07(4) (4) To assure preparation of:

199.07(4)(a) (a) Up-to-date membership rolls.

199.07(4)(b) (b) Quarterly statements of the financial and substantive operations of the corporation.

199.07(4)(c) (c) An audit of the corporation's books at least once each fiscal year. The audit shall be by a certified public accountant.

199.07(4)(d) (d) An annual report of the corporation's financial and substantive operations. The corporation shall prepare the report at the close of the corporation's fiscal year and shall distribute the report to each member and to each public library in the state.

199.07(4)(e) (e) An annual report on the past and projected activities and policies of the corporation. The corporation shall present the report to the membership at the annual membership meeting.

199.07(5) (5) To establish and make available to the public a written policy on the availability and distribution of all records required to be kept by the corporation under this chapter.

199.07(6) (6) To carry out all other duties and responsibilities imposed upon the corporation and the board under this chapter.

199.07(7) (7) To establish a policy on consumer education concerning utility service costs and benefits and methods of energy conservation by any of the following methods, without limitation because of enumeration:

199.07(7)(a) (a) Presentation of energy conservation training sessions open to the public.

199.07(7)(b) (b) Preparation and dissemination of newsletters and other informational material on utility service costs and energy conservation.

199.07(7)(c) (c) Installation and advertisement of a toll free telephone line service to answer citizen inquiries on utility service costs and energy conservation.

199.07(8) (8) To publicize the activities of the corporation under sub. (7).

199.07 History History: 1979 c. 72.



199.074 Director statement of financial interest.

199.074  Director statement of financial interest. Every director shall file annually with the board a current financial statement which includes the information required under s. 199.12 (4).

199.074 History History: 1979 c. 72.



199.075 Executive director; qualifications; method of hire.

199.075  Executive director; qualifications; method of hire.

199.075(1)(1) The executive director hired by the board under s. 199.07 shall have the same qualifications as a director under s. 199.06 (2), except that the executive director need not be a resident of this state nor a member of the corporation. The executive director may not be a candidate for director while serving as executive director.

199.075(2) (2) To hire the executive director under s. 199.07, the board shall:

199.075(2)(a) (a) Notify every member and the public at large of a vacancy in the position of executive director of the corporation and the minimum qualifications necessary to perform the job. The notice shall be distributed at least 30 days prior to any deadline set for applications for the position.

199.075(2)(b) (b) Administer to all applicants for the position of executive director of the corporation who appear to have the minimum qualifications enumerated in the notice of the vacancy under par. (a) a standard examination which accurately measures such qualifications and which is designed for no other purpose. The examination may include but may not be limited to an oral interview. If any person eligible to take the examination under this paragraph is unable to complete the examination in the form presented to the person due to a physical or developmental disability, the board shall administer the examination in a form suitable to the person's abilities.

199.075(2)(c) (c) Notify all applicants for the position of executive director of the corporation who are not hired under this section of the name of the person hired and the person's qualifications for the position.

199.075(2)(d) (d) Adhere to subch. II of ch. 111 and any other applicable state or federal law prohibiting discrimination in employment.

199.075(3) (3) The board shall require all applicants for the position of executive director of the corporation to file a financial statement which includes the information required under s. 199.12 (4). The board shall require the executive director to file a current statement annually.

199.075 History History: 1979 c. 72; 1981 c. 334 s. 25 (2).



199.08 Annual membership meeting.

199.08  Annual membership meeting. All members shall be eligible to attend, participate in and vote in the annual membership meeting called by the board under s. 199.07 (3). The form of the meeting shall be as provided under subch. VII of ch. 181. The meeting shall be open to the public and shall be held in different districts on a rotating basis.

199.08 History History: 1979 c. 72; 1997 a. 79.



199.09 Conduct of procedure.

199.09  Conduct of procedure. If the corporation intervenes or participates in any proceeding, it shall be subject to all laws and rules of procedure of general applicability governing the conduct of the proceeding and the rights of intervenors and participants.

199.09 History History: 1979 c. 72.



199.10 Mailing procedure.

199.10  Mailing procedure.

199.10(1)(1) In this section "enclosure" means a card, leaflet, envelope or combination thereof furnished by the corporation under this section. To accomplish its duty under s. 199.05 (1), the corporation, subject to the following limitations, may prepare and furnish to any investor-owned Class A public utility a statement to be printed upon the face of the public utility's periodic customer billing or an enclosure:

199.10(1)(a) (a) An enclosure or statement furnished by the corporation under this section may not be submitted to the utility less than 21 calendar days in advance of the date of the public utility's periodic customer billing.

199.10(1)(b) (b) An enclosure shall be of a size compatible with the utility's mailing envelope, shall otherwise conform to the specifications of the utility's billing enclosure inserting equipment and may not exceed in total weight .5 ounce avoir.

199.10(1)(c) (c) A statement furnished by the corporation under this section shall be of a size compatible with the utility's normal periodic billing.

199.10(1)(d) (d) An enclosure or statement furnished by the corporation under this section shall be limited to informing the reader of the purpose, nature and activities of the corporation and informing the reader that the utility consumer billed and others in his or her household may contribute money to the corporation directly. The enclosure or statement shall have the character of a circular and may not have the character of a bill, statement of account or personal correspondence.

199.10(1)(e) (e) The corporation may not furnish any enclosure or statement to a public utility under this section unless the enclosure or statement has been approved by the public service commission under sub. (2m).

199.10(2) (2)

199.10(2)(a)(a) Except as provided under pars. (b) and (c), any public utility furnished with a statement or enclosure under sub. (1) shall print or otherwise include or enclose such statement or enclosure within, upon or attached to the periodic customer billing which the public utility mails or delivers to any residential consumer.

199.10(2)(b) (b) No public utility may be required to include a statement or enclosure under sub. (1) in its periodic billing more than 2 times per year.

199.10(2)(c) (c) No public utility whose normal periodic customer billing method is by postcard may be required to mail an enclosure of the corporation under par. (a).

199.10(2m) (2m) Prior to furnishing a statement or enclosure to a utility under sub. (1), the corporation shall submit the statement or enclosure to the public service commission. The public service commission shall approve the statement or enclosure if it determines that the statement or enclosure is not false or misleading and that the statement or enclosure satisfies the requirements of this section.

199.10(3) (3) If the weight of a public utility's periodic customer billing, when combined with the corporation's statements or other enclosures under sub. (1), exceeds one ounce avoir, the corporation shall reimburse the public utility for the proportion of the total postage cost of the billing which is equal to the corporation's proportion of the total weight of the billing. The corporation shall promptly reimburse with interest at the current prime rate each public utility for all other reasonable costs incurred by the public utility, above the utility's normal billing costs, in complying with this section. The corporation may postpone for 3 months after the date of the first election of directors under s. 199.12 reimbursement of the public utilities for all costs incurred through the date of such election. If any public utility is unable to collect any amount due from the corporation under this section within 3 months after the date the amount is due, the public utility may refuse further requests to mail an enclosure until the amount is paid.

199.10(4) (4) A dispute arising from the operation of this section shall be resolved by negotiations between the corporation and the public utility if possible, or by a civil proceeding in circuit court. Neither the public utility nor the corporation may fail to comply with this chapter by reason of the existence of such a dispute.

199.10 History History: 1979 c. 72; 1983 a. 27; 1985 a. 135.



199.105 Prohibited acts.

199.105  Prohibited acts.

199.105(1)(1) No person may interfere or threaten to interfere with or cause any interference with the utility service of or penalize or threaten to penalize or cause to be penalized any person who contributes to the corporation or participates in any of its activities, in retribution for such contribution or participation.

199.105(2) (2) No person may act with intent to prevent, interfere with or hinder the activities permitted under s. 199.10.

199.105(3) (3) A person who violates this section may be fined not more than $1,000. Each such violation shall constitute a separate and continuing violation of this chapter. A person who knowingly and willfully violates this section may be imprisoned not more than 6 months.

199.105 History History: 1979 c. 72.



199.11 Appointment of interim directors.

199.11  Appointment of interim directors.

199.11(1) (1) Within 90 days after November 29, 1979 an interim board of directors shall be nominated by the governor, and with the advice and consent of the senate appointed to serve until the board is first elected under s. 199.12 as follows: one director shall be nominated by the governor; 2 directors each shall be nominated by the governor from each list of not more than 5 names per director position submitted individually by the president of the senate and the speaker of the assembly; one director each shall be nominated from each list of not more than 5 names submitted individually by the majority leader of the senate and the majority leader of the assembly and by the minority leader of the senate and the minority leader of the assembly. No person who is a director, employee or agent of any public utility is eligible to be a director appointed under this section. No interim director appointed under this section may hold an elective position, be a candidate for any elective position, or be a state public official as defined in s. 19.42 (14). No interim director may be a candidate in the first election under s. 199.12.

199.11(2) (2) The interim board appointed under this section shall:

199.11(2)(a) (a) As soon as possible after appointment, organize for the transaction of business.

199.11(2)(b) (b) Inform the residential utility consumers of this state of the existence, nature and purposes of the corporation, and encourage residential utility consumers to join the corporation, to participate in the corporation's activities and to contribute to the corporation.

199.11(2)(c) (c) Elect officers under s. 199.13.

199.11(2)(d) (d) Employ such staff as the directors deem necessary to carry out the purposes of this chapter. The interim board appointed under this section shall follow the procedures required under s. 199.075 if it hires an executive director of the corporation.

199.11(2)(e) (e) Make all necessary preparations for the first election of directors, oversee the election campaign and tally the votes under s. 199.12.

199.11(2)(f) (f) Solicit funds for the corporation.

199.11(2)(g) (g) Designate by a random method in accordance with the requirements of s. 199.06 (1) (b) the length of the term of office of each director position to be filled in the first election of directors and include the designation with notice of the date of the first election of directors under s. 199.12 (1) (a).

199.11(2)(h) (h) Carry out all other duties and exercise all other powers accorded to the board under this chapter.

199.11 History History: 1979 c. 72.



199.12 Election of directors.

199.12  Election of directors.

199.12(1) (1)  Time of election.

199.12(1)(a)(a) Not more than 60 days after the membership of the corporation reaches 1,000 persons with at least 50 members in each district and the corporation has received $10,000, the interim directors appointed under s. 199.11 shall set a date for the first election of directors and shall so notify every member. The notice shall include the length of term of each director position as designated by the interim directors under s. 199.11 (2) (g). The date set shall be not less than 4 months and not more than 6 months after such notification.

199.12(1)(b) (b) The 2nd election of directors shall be held not less than 6 months nor more than 12 months after the election held under par. (a) and every election of directors thereafter shall be held annually within the same month as the 2nd election except as provided under s. 199.06 (6). The board shall notify every member of an election at least 4 months prior to the election.

199.12(2) (2) Eligibility. To be eligible for election to the board, a candidate must:

199.12(2)(a) (a) Meet the qualifications for directors under s. 199.06 (2).

199.12(2)(b) (b) Have his or her nomination certified by the board under sub. (3).

199.12(2)(c) (c) Submit to the board a statement of financial interests under sub. (4) and a statement of personal background and positions under sub. (5).

199.12(2)(d) (d) Make the affirmation under sub. (6) (e).

199.12(3) (3) Nomination. A candidate for election to the board shall circulate a petition for nomination not sooner than 120 days preceding the election and shall file the petition with the corporation not later than 60 days prior to the election. The petition for nomination shall be signed by at least 5% or 30, whichever is less, of the members residing in his or her district. The board shall verify the validity of the signatures. Within 14 days after the petition is due, the board shall determine whether a sufficient number of signatures are valid. If the board determines a sufficient number are valid, it shall certify the nomination of the candidate.

199.12(4) (4) Statement of financial interests. A candidate for election to the board whose nomination is certified under sub. (3) shall submit to the board, not later than 60 days prior to the election, a statement of financial interests upon a form provided by the board. The statement of financial interests shall include the following information:

199.12(4)(a) (a) The occupation, employer and position at place of employment of the candidate and of his or her immediate family members.

199.12(4)(b) (b) A list of all corporate and organizational directorships or other offices, and of all fiduciary relationships, held in the past 3 years by the candidate and by his or her immediate family members.

199.12(4)(c) (c) The name of any creditor to whom the candidate or a member of the candidate's immediate family owes $3,000 or more, and the amount owed.

199.12(4)(d) (d) The name of any corporation in which the candidate holds a security, the current market value of which is $3,000 or more and the dollar value of such security. In this paragraph, "security" includes any share of stock, bond, debenture, note or other security issued by a corporation which is registered as to ownership on the books of the corporation.

199.12(4)(e) (e) An affirmation, subject to penalty of false swearing under s. 946.32, that the information contained in the statement of financial interests is true and complete.

199.12(5) (5) Statement of personal background and positions. A candidate for election to the board whose nomination is certified under sub. (3) shall submit to the board, not later than 60 days prior to the election, on a form to be provided by the board, a statement concerning his or her personal background and positions on issues relating to public utilities or the operations of the corporation. The statement shall contain an affirmation, subject to penalty of false swearing under s. 946.32, that the candidate meets the qualifications prescribed for directors in s. 199.06 (2).

199.12(6) (6) Restrictions on and reporting of campaign contributions and expenditures.

199.12(6)(a)(a) No candidate may accept more than $50 in campaign contributions from any person or political committee from one year before the date of an election through the date of the election.

199.12(6)(b) (b) Each candidate for election to the board shall keep complete records of all contributions to his or her campaign of $15 or more made from one year before the date of an election through the date of the election, and, at the board's request, shall make such records available for inspection by the board.

199.12(6)(c) (c) As a condition for receiving the benefits of the board's mailing under sub. (7) (a) 2., a candidate for election to the board shall agree in writing to incur no more than $500 in campaign expenditures from the time he or she commences circulation of petitions for nomination or from 4 months prior to the election, whichever is earlier, through the date of the election.

199.12(6)(d) (d) Each candidate for election to the board shall keep complete records of his or her campaign expenditures, and, at the board's request, shall make such records available for inspection by the board.

199.12(6)(e) (e) No earlier than 14 days and no later than 8 days preceding the election and no earlier than 21 days and no later than 30 days after the election, each candidate for election to the board shall submit to the board, on a form provided by the board, an accurate statement of his or her campaign contributions accepted and campaign expenditures incurred, and shall affirm to the board, subject to penalty of false swearing under s. 946.32, that he or she has fully complied with the requirements of this subsection.

199.12(6)(f) (f) No candidate for election to the board may use any campaign contribution for any purpose except for campaign expenditures. Any campaign contribution not expended shall be donated no later than 90 days after the election to the corporation or to any charitable organization at the option of the candidate.

199.12(7) (7) Election procedures.

199.12(7)(a)(a) The board shall mail or distribute to each member's address on file with the corporation, not sooner than 21 and not later than 14 days before the date fixed for the election:

199.12(7)(a)1. 1. An official ballot listing all candidates for director from the member's district whose nominations the board has certified and who satisfy the requirements of sub. (2). The board shall include with the ballot each candidate's statement of financial interests submitted under sub. (4).

199.12(7)(a)2. 2. The statement by each candidate for election to the board of personal background and positions as required under sub. (5), if the candidate has agreed in writing to limit his or her campaign expenditures under sub. (6) (c).

199.12(7)(b) (b) Each member may vote in the election by returning his or her official ballot in person or by 1st class mail, properly marked, to the head office of the corporation. The ballot must be received by the corporation by 8 p.m. of the date fixed for the election.

199.12(7)(c) (c) Voting shall be by secret ballot.

199.12(7)(d) (d) The board shall tally votes with all reasonable speed and shall inform the membership promptly of the names of the candidates elected.

199.12(7)(e) (e) For each district the board within 30 days of the election shall certify a candidate elected to the board if the candidate has the most votes in the district and if the candidate has complied with this section.

199.12(7)(f) (f) In the first election of directors the board within 30 days of the election shall certify as elected the 2 candidates with the most votes in each district who have complied with this section. The candidate with the most votes in each district shall have the longer term as designated by the interim board of directors under s. 199.11 (2) (g).

199.12(7)(g) (g) If the candidate with the most votes dies, declines or resigns from candidacy prior to being certified under par. (e), the office for which the candidate ran shall be vacant and shall be filled by the board under s. 199.06 (6) (b).

199.12(8) (8) Election rules. The board may prescribe rules for the conduct of elections and election campaigns not inconsistent with this chapter.

199.12 History History: 1979 c. 72; 1997 a. 297.



199.125 Public records.

199.125  Public records. Statements filed with the corporation under ss. 199.07 (2) (g), 199.074 and 199.12 (4), (5) and (6) (e) shall be available for public inspection at the office of the corporation during reasonable hours of the day. Such records may be copied. The corporation may charge a reasonable fee for the cost of such copies.

199.125 History History: 1979 c. 72.



199.13 Board officers.

199.13  Board officers.

199.13(1)(1)  Election. The interim board of directors and the board of directors, at the first regular meeting of each at which a quorum is present, shall elect by a majority vote of the directors present and voting a president, vice president, secretary and treasurer. The board may elect such other officers as it deems necessary.

199.13(2) (2) Term of office; removal.

199.13(2)(a)(a) Board officers shall begin serving immediately upon their election and their term of office shall be one year. An officer may resign or may be removed from office by a two-thirds vote of all the directors. After his or her term of office has expired, a board officer shall continue to serve until his or her successor is elected.

199.13(2)(b) (b) If a board office is vacant, the board shall elect a successor to serve out the term of the office.

199.13(3) (3) Powers and duties. Board officers shall exercise powers and perform duties as prescribed by this chapter or as delegated to them by the board.

199.13 History History: 1979 c. 72.



199.14 Corrupt practices and conflicts of interest.

199.14  Corrupt practices and conflicts of interest.

199.14(1)(1) No person may offer or give anything of monetary value to any director, employee or agent of the corporation if the offer or gift influences, or is intended to influence, the action or judgment of the director, employee or agent of the corporation in his or her capacity as director, employee or agent of the corporation.

199.14(2) (2) No director, employee or agent of the corporation may solicit or accept anything of monetary value from any person if the solicitation or acceptance influences, or is intended to influence, the official action or judgment of the director, employee or agent in his or her capacity as director, employee or agent of the corporation.

199.14(3) (3) Any person who knowingly and willfully violates this section may be fined not more than $1,000 or imprisoned not more than 6 months or both.

199.14(4) (4) The board shall remove from office any director convicted under this section and shall fill such office under s. 199.06 (6) (b).

199.14 History History: 1979 c. 72, 177.



199.15 Corporation to be nonpartisan.

199.15  Corporation to be nonpartisan. The corporation may not sponsor, endorse or otherwise support, nor may it oppose, any political party or the candidacy of any person for public office.

199.15 History History: 1979 c. 72.



199.16 Expenses.

199.16  Expenses. All expenses of the corporation incurred in carrying out this chapter shall be payable solely from the funding as provided under this chapter, and no liability may be incurred by the corporation beyond the extent to which moneys have been provided under this chapter except that, for the purposes of meeting the necessary expenses of initial organization and operation of the corporation for the period commencing on November 29, 1979 and continuing until the first election of the board of directors under s. 199.12, the corporation may borrow such moneys as it requires. Such moneys borrowed by the corporation shall subsequently be repaid with appropriate interest over a reasonable period of time.

199.16 History History: 1979 c. 72.



199.17 Dissolution.

199.17  Dissolution. The corporation may dissolve under subch. XIV of ch. 181.

199.17 History History: 1979 c. 72; 1997 a. 79.



199.18 Construction.

199.18  Construction.

199.18(1)(1) This chapter, being necessary for the welfare of the state and its inhabitants, shall be liberally construed to effect its purposes.

199.18(2) (2) Nothing in this chapter shall be construed to limit the right of any person to initiate, intervene in, or otherwise participate in any regulatory agency proceeding or court action, nor to require any petition or notification to the corporation as a condition precedent to the exercise of such right, nor to relieve any regulatory agency or court of any obligation, or to affect its discretion, to permit intervention or participation by any person in any proceeding or action.

199.18 History History: 1979 c. 72.






200. Metropolitan sewerage districts.

200.01 Metropolitan sewerage districts, definitions.

200.01  Metropolitan sewerage districts, definitions. Unless the context requires otherwise, for the purposes of this subchapter, the following terms have the designated meanings:

200.01(1) (1) "Commission" means a metropolitan sewerage district commission.

200.01(2) (2) "Department" means the department of natural resources.

200.01(3) (3) "District" means a metropolitan sewerage district.

200.01(4) (4) "Municipality" means town, village, city or county.

200.01 History History: 1971 c. 276, 307; 1999 a. 150 s. 315; Stats. 1999 s. 200.01.



200.03 Applicability.

200.03  Applicability. This subchapter applies to all areas of the state except those areas included in a metropolitan sewerage district created under ss. 200.21 to 200.65.

200.03 History History: 1971 c. 276; 1981 c. 282 s. 47; 1999 a. 150 s. 316; Stats. 1999 s. 200.03.



200.05 Creation.

200.05  Creation.

200.05(1)(1) Proceedings to create a district may be initiated by resolution of the governing body of any municipality setting forth:

200.05(1)(a) (a) The proposed name of the district;

200.05(1)(b) (b) A general description of the territory proposed to be included in the district;

200.05(1)(c) (c) A general description of the functions which are proposed to be performed by such district;

200.05(1)(d) (d) A general description of the existing facilities and works which are proposed to be placed under jurisdiction of the district; and

200.05(1)(e) (e) Such other facts and statements as are deemed by the governing body to be relevant to the standards of sub. (4) (a) to (c).

200.05(2) (2) A governing body which adopts a resolution under sub. (1) shall immediately transmit a copy thereof to the department.

200.05(3) (3) Upon receipt of the resolution, the department shall:

200.05(3)(a) (a) Schedule a public hearing in the county of the petitioning municipality, providing at least 30 days' written notice of the hearing and a copy of the resolution by mail to the clerk of all affected municipalities, town sanitary or utility districts, and to the affected regional planning commissions and state agencies; and publish an official notice of the hearing in a newspaper of general circulation in the proposed district as a class 1 notice under ch. 985;

200.05(3)(b) (b) Conduct the hearing to permit any person to present any oral or written pertinent and relevant information relating to the purposes and standards of this subchapter; and

200.05(3)(c) (c) Undertake research and collect other information and request advisory reports from regional planning commissions, other state agencies and citizen groups.

200.05(4) (4) Within 90 days following the hearing, the department shall either order or deny creation of the proposed district. An order creating the district shall be issued by the department if:

200.05(4)(a) (a) The territory consisting of at least one municipality in its entirety and all or part of one or more other municipalities can be identified and can be determined to be conducive to fiscal and physical management of a unified system of sanitary sewage collection and treatment;

200.05(4)(b) (b) The formation of the district will promote sewerage management policies and operation and will be consistent with adopted plans of municipal, regional and state agencies; and

200.05(4)(c) (c) The formation of the district will promote the public health and welfare and will effect efficiency and economy in sewerage management, based upon current generally accepted engineering standards regarding prevention and abatement of environmental pollution and federal and state rules and policies in furtherance thereof.

200.05(5) (5) An order creating the district shall state the name and boundaries of the district, which may be different than those originally proposed if each municipality affected by the district received written notice of the hearing under sub. (3) (a) and if each municipality which jointly or separately owns or operates a sewerage collection and disposal system which has territory included in the revised district boundaries has filed with the department a certified copy of a resolution of its governing body consenting to the inclusion of that territory within the revised district. No territory of a city, village or town jointly or separately owning or operating a sewerage collection and disposal system may be included in the district unless it has filed with the department a certified copy of a resolution of its governing body consenting to inclusion of such territory within the proposed district. The order shall be effective on the date issued and the existence of the district shall commence on such date.

200.05(6) (6) No resolution for the formation of a district encompassing the same or substantially the same territory shall be made by any municipality for one year following the issuance of an order denying the formation under this subchapter.

200.05(7) (7) The orders of the department under this section shall be subject to review under ch. 227.

200.05 History History: 1971 c. 276; 1993 a. 246; 1999 a. 150 s. 317; Stats. 1999 s. 200.05.



200.07 Dissolution.

200.07  Dissolution. If a district has been inactive for at least 2 years and if the department receives certified copies of a resolution recommending the dissolution of the district adopted by the governing bodies of every municipality owning or operating the district, upon a finding that all outstanding indebtedness of the district has been paid and all unexpended funds returned to the municipality which supplied them, or that adequate provision has been made therefor, the department shall either order or deny dissolution of the district.

200.07 History History: 1983 a. 27; 1999 a. 150 s. 318; Stats. 1999 s. 200.07.



200.09 Commissioners.

200.09  Commissioners.

200.09(1)(1) A district formed under this subchapter shall be governed by a 5-member commission appointed for staggered 5-year terms. Except as provided in sub. (11), commissioners shall be appointed by the county board of the county in which the district is located. If the district contains territory of more than one county, the county boards of the counties not having the greatest population in the district shall appoint one commissioner each and the county board of the county having the greatest population in the district shall appoint the remainder. Of the initial appointments, the appointments for the shortest terms shall be made by the counties having the least amount of population, in reverse order of their population included in the district. Commissioners shall be residents of the district. Initial appointments shall be made no sooner than 60 days and no later than 90 days after issuance of the department order forming a district or after completion of any court proceedings challenging such order.

200.09(2) (2) Each member of the commission shall take and file the official oath.

200.09(3) (3) A majority of such commission shall constitute a quorum to do business; and in the absence of a quorum, those members present may adjourn any meeting and make announcement thereof. All meetings and records of the commission shall be published.

200.09(4) (4) Such commission, when all of its members have been duly sworn and qualified, shall have charge of all the affairs of the district.

200.09(5) (5) Such commission shall organize by electing one of its members president and another secretary.

200.09(6) (6) The secretary shall keep a separate record of all proceedings and accurate minutes of all hearings.

200.09(7) (7) A per diem compensation may be paid to commissioners in an amount the commission specifies by resolution. Any change in the per diem amount after its initial establishment applies only to subsequently appointed or reappointed commissioners. Commissioners shall be reimbursed for actual expenses incurred as commissioners in carrying out the work of the commission.

200.09(8) (8) The treasurer of the city, village or town having the largest equalized valuation within the district shall act as treasurer of the district, shall receive such additional compensation therefor as the commission may determine, and shall at the expense of the district furnish such additional bond as the commission may require. Such treasurer shall keep all moneys of the district in a separate fund to be disposed of only upon order of the commission signed by the president and secretary.

200.09(9) (9) Chapter 276, laws of 1971, shall apply to every metropolitan sewerage district that had been operating, prior to April 30, 1972, under ss. 66.20 to 66.209, 1969 stats. Commissioners for such districts who were in office on April 30, 1972 shall continue to serve until their respective terms are completed. The county board of the county having the greatest population in the district shall appoint 2 additional members to each such commission no sooner than 60 days and no later than 90 days after April 30, 1972. One such member shall have a 5-year term and one such member shall have a 4-year term. The county board of those counties having population within the district that did not appoint the preceding 2 members if any shall, each in turn according to their population in the district, appoint successors to each of the 3 commissioners who held office on April 30, 1972, until their allotted number of appointments, as specified under sub. (1) is filled. The governor may adjust terms of the successors to the 3 original commissioners in order that the appointment schedules are consistent with this section.

200.09(10) (10) Sections 200.01 to 200.15 do not affect the continued validity of contracts and obligations previously entered into by a metropolitan sewerage district operating under ss. 66.20 to 66.209, 1969 stats., before April 30, 1972, nor the validity of the district.

200.09(11) (11)

200.09(11)(a)(a) Notwithstanding sub. (1) the governing bodies of cities, towns and villages comprising a sewerage district may make the initial appointments of the commissioners under this section.

200.09(11)(am) (am)

200.09(11)(am)1.1. If the governing bodies of each city, town and village comprising a district pass a resolution authorizing the election of commissioners to terms succeeding the initial appointments, commissioners shall be chosen to fill vacant seats at spring elections, as defined in s. 5.02 (21), of the district at large. Each commissioner may hold office until a successor is elected and qualified, except as provided in s. 17.27 (1m). Any commissioner elected for a regular or unexpired term shall take office after filing the official oath on the 4th Monday in April.

200.09(11)(am)2. 2. No resolution passed under subd. 1. may authorize election of commissioners sooner than 6 months after the date of passage. The commission shall immediately notify the government accountability board under s. 5.05 upon passage of a resolution under subd. 1.

200.09(11)(am)3. 3. If the governing bodies of each city, town, and village comprising the district pass a resolution to discontinue election of commissioners, each commissioner may hold office until a successor is appointed and qualified. The commission shall immediately notify the government accountability board under s. 5.05 upon passage of a resolution under this subdivision.

200.09(11)(b) (b) This subsection shall apply only if all the governing bodies of the cities, villages and towns comprising the sewerage district agree by resolution to elect its provisions.

200.09 History History: 1971 c. 276; 1973 c. 289; 1979 c. 221; 1987 a. 399; 1989 a. 359; 1993 a. 246; 1999 a. 150 s. 319; Stats. 1999 s. 200.09; 2001 a. 103; 2007 a. 1; 2011 a. 32.



200.11 Powers and duties.

200.11  Powers and duties.

200.11(1)(1)  General.

200.11(1)(a)(a) Corporate status. The district shall be a municipal body corporate and shall be authorized in its name to contract and to be contracted with, and to sue and to be sued. The commission may employ persons or firms performing engineering, legal or other necessary services, require any employee to obtain and file with it an individual bond or fidelity insurance policy, and procure insurance. A commission may employ engineers or other employees of any municipality as its engineers, agents or employees.

200.11(1)(b) (b) Plans. The commission shall prepare and by resolution adopt plans and standards of planning, design and operation for all projects and facilities which will be operated by the district or which affect the services to be provided by the district. Commissions may and are encouraged to contract with regional or area-wide planning agencies for research and planning services. The commission's plans shall be consistent with adopted plans of a regional planning commission or area-wide planning agency organized under s. 66.0309.

200.11(1)(c) (c) Research. The commission may project and plan scientific experiments, investigations and research on treatment processes and on the receiving waterway to ensure that an economical and practical process for treatment is employed and that the receiving waterway meets the requirements of regulating agencies. The commission may conduct such scientific experiments, investigations and research independently or by contract or in cooperation with any public or private agency including any political subdivision of the state or any person or public or private organization.

200.11(1)(d) (d) Rules. The commission may adopt rules for the supervision, protection, management and use of the systems and facilities operated by the district. Such rules may, in the interest of plan implementation, restrict or deny the provision of utility services to lands which are described in adopted master plans or development plans of a municipality or county as not being fit or appropriate for urban or suburban development. Rules of the district shall be adopted and enforced as provided by s. 200.45. Notwithstanding any other provision of law, such rules or any orders issued thereunder, may be enforced under s. 823.02 and the violation of any rule or any order lawfully promulgated by the commission is declared to be a public nuisance.

200.11(1)(e) (e) Annual report. The commission shall prepare annually a full and detailed report of its official transactions and expenses and of all presently planned additions and major changes in district facilities and services and shall file a copy of such report with the department of natural resources, the department of health services and the governing bodies of all cities, villages and towns having territory in such district.

200.11(2) (2) Metropolitan sewerage collection and treatment. The commission shall plan, project, construct and maintain within the district interceptor and other main sewers for the collection and transmission of sewage. The commission shall also cause the sewage to be treated, disposed or recycled and may plan, project, construct and maintain works and facilities for this purpose.

200.11(3) (3) Connections with system. The commission may require any person or municipality in the district to provide for the discharge of its sewage into the district's collection and disposal system, or to connect any sanitary sewerage system with the district's disposal system wherever reasonable opportunity therefor is provided; may regulate the manner in which such connections are made; may require any person or municipality discharging sewage into the system to provide preliminary treatment therefor; may prohibit and impose a penalty for the discharge into the system of any substance which it determines will or may be harmful to the system or any persons operating it; and may, with the prior approval of the department, after hearing upon 30 days' notice to the municipality involved, require any municipality to discontinue the acquisition, improvement or operation of any facility for disposal of any wastes or material handled by the commission wherever and so far as adequate service is or will be provided by the commission. The commission shall have access to all sewerage records of any municipality in the district and shall require all such municipalities to submit plans of existing systems and proposed extensions of local services or systems. The commission or its employees may enter upon the land in any municipality within the district for the purpose of making surveys or examinations.

200.11(4) (4) Property acquisition. Commissions may acquire by gift, purchase, lease or other like methods of acquisition or by condemnation under ch. 32, any land or property necessary for the operations of the commission or in any interest, franchise, easement, right or privilege therein, which may be required for the purpose of projecting, planning, constructing and maintaining the system. Any municipality and state agency is authorized to convey to or permit the use of any facilities owned or controlled by the municipality or agency subject to the rights of the holders of any bonds issued with respect thereto, with or without compensation, without an election or approval by any other government agency. Property, or any part or interest therein, when acquired, may be sold, leased or otherwise disposed of by the district whenever in the discretion of the commission the property or any part or portion thereof or interest therein is not needed to carry out the requirements and powers of the commission.

200.11(5) (5) Construction.

200.11(5)(a)(a) General. The district may construct, enlarge, improve, replace, repair, maintain and operate any works determined by the commission to be necessary or convenient for the performance of the functions assigned to the commission.

200.11(5)(b) (b) Roads. The district may enter upon any state, county or municipal street, road or alley, or any public highway for the purpose of installing, maintaining and operating the system, and it may construct in any such street, road or alley or public highway necessary facilities without a permit or a payment of a charge. Whenever the work is to be done in a state, county or municipal highway, the public authority having control thereof shall be duly notified, and the highway shall be restored to as good a condition as existed before the commencement of the work with all costs incident thereto borne by the district. All persons, firms or corporations lawfully having buildings, structures, works, conduits, mains, pipes, tracks or other physical obstructions in, over or under the public lands, avenues, streets, alleys or highways which block or impede the progress of district facilities, when in the process of construction, establishment or repair shall upon reasonable notice by the district, promptly so shift, adjust, accommodate or remove the same at the cost and expense of such individuals or corporations, as fully to meet the exigencies occasioning such notice. Any entry upon or occupation of any state freeway right-of-way after relocation or replacement of district facilities for which reimbursement is made under s. 84.295 (4m) shall be done in a manner which is acceptable to the department of transportation.

200.11(5)(c) (c) Waterways. The district shall have power to lay or construct and to forever maintain, without compensation to the state, any part of the utility system, or of its works, or appurtenances, over, upon or under any part of the bed of any river or of any land covered by any of the navigable waters of the state, the title to which is held by the state, and over, upon or under canals or through waterways, and if the same is deemed advisable by the commission, the proper officials of the state are authorized and directed upon application of the commission to execute, acknowledge and deliver such easements, or other grants, as may be proper for the purpose of carrying out the district operations.

200.11(5)(d) (d) Bids. Whenever plans and specifications for any facilities have been completed and approved by the commission and by any other agency which must approve the plans and specifications, and the commission has determined to proceed with the work of the construction thereof, it shall advertise by a class 2 notice under ch. 985, for bids for the construction of the facilities. Contracts for the work shall be let to the lowest responsible bidder, or the agency may reject any and all bids and if in its discretion the prices quoted are unreasonable, the bidders irresponsible or the bids informal, it may readvertise the work or any part of it. All contracts shall be protected by such bonds, penalties and conditions as the district shall require. The commission may itself do any part of any of the works.

200.11(6) (6) Acquisition of existing facilities. The commission may order that the district shall assume ownership of such existing utility works and facilities within the district as are needed to carry out the purposes of the commission. Appropriate instruments of conveyance for all such property shall be executed and delivered to the district by the proper officers of each municipality concerned. All persons regularly employed by a municipality to operate and maintain any works so transferred, on the date on which the transfer becomes effective, shall be employees of the district, in the same manner and with the same options and rights as were reserved to them in their former employment. The commission, upon assuming ownership of any works, shall become obligated to pay to the municipality amounts sufficient to pay when due all remaining principal of and interest on bonds issued by the municipality for the acquisition or improvement of the works taken over. Such amounts may be offset against any amounts due to be paid by the municipality to the district. The value of any works and facilities taken over by a commission may be agreed upon by the commission and the municipality owning the same. Should the commission and the governing body of the municipality be unable to agree upon a value, the value shall be determined by and fixed by the public service commission after a hearing to be held upon application of either party, and upon reasonable notice to the other party, to be fixed and served in such manner as the public service commission shall prescribe.

200.11(7) (7) Storm water drainage. The commission may plan, project, construct and maintain storm sewers, works and facilities for the collection, transmission, treatment, disposal or recycling of storm water effluent to the extent such is permitted for sewage.

200.11(8) (8) Solid waste management. The district may engage in solid waste management and shall for such purposes have all powers granted to county boards under s. 59.70 (2), except acquisition of land by eminent domain, if each county board having jurisdiction over areas to be served by the district has adopted a resolution requesting or approving the involvement of the district in solid waste management. County board approval shall not be required for the management by the district of such solid wastes as are contained within the sewage or storm water transmitted or treated by the district or as are produced as a by-product of sewerage treatment activities.

200.11(9) (9) Extraterritorial service by contract. A district may provide service to territory outside the district, including territory in a county not in that district, under s. 66.0301, subject to ss. 200.01 to 200.15 and 200.45, except that s. 200.09 (1) does not require the appointment of a commissioner from that territory.

200.11 History History: 1971 c. 276; Sup. Ct. Order, 67 Wis. 2d 585, 774 (1975); 1975 c. 425; 1977 c. 29 s. 1654 (8) (c); 1977 c. 379 s. 33; 1981 c. 282 s. 47; 1987 a. 399; 1995 a. 27 s. 9126 (19); 1995 a. 201; 1999 a. 150 s. 320; Stats. 1999 s. 200.11; 2007 a. 20 s. 9121 (6) (a).

200.11 Annotation Sub. (5) (c) does not exempt a sewerage district from the requirements of s. 30.12. Cassidy v. DNR, 132 Wis. 2d 153, 390 N.W.2d 81 (Ct. App. 1986).



200.13 Financing.

200.13  Financing.

200.13(1)(1)  Special assessment.

200.13(1)(a)(a) The commission may make a special assessment against property which is served by an intercepting or main sewer or any other appropriate facility at any time after the commission votes, by resolution recorded in the minutes of its meeting, to construct the intercepting or main sewer or any other appropriate facility, either before or after the work of constructing the sewer or other appropriate facility is done.

200.13(1)(b) (b) The commission shall view the premises and determine the amount properly assessable against each parcel of land and shall make and file, in their office, a report and schedule of the assessment so made, and file a duplicate copy of the report and schedule in the office of the clerk of the town, village or city wherein the land is situated.

200.13(1)(c) (c) The commission shall give notice that the report and schedule are on file in its office and in the office of the clerk of the town, village or city in which the land is situated, and that the notice will remain in those offices for a period of 10 days after the date on which the notice is issued; that on the date named in the notice, which shall not be more than 3 days after the expiration of the 10 days, the commission will be in session at its office, the location of which shall be specified in the notice, to hear all objections to the report.

200.13(1)(d) (d) The notice shall be published as a class 2 notice, under ch. 985, and a copy of the notice shall be mailed at least 10 days before the hearing or proceeding to every interested person whose post-office address is known, or can be ascertained with reasonable diligence.

200.13(1)(e) (e) No irregularity in the form of the report, nor of such notice, shall affect its validity if it fairly contains the information required to be conveyed thereby.

200.13(1)(f) (f) At the time specified for hearing objections to the report, the commission shall hear all parties interested who may appear for that purpose.

200.13(1)(g) (g) The commission may at the meeting, or at an adjourned meeting, confirm or correct the report, and when the report is so confirmed or corrected, it shall constitute and be the final report and assessment against such lands.

200.13(1)(h) (h) When the final determination has been reached by the commission it shall publish a class 1 notice, under ch. 985, that a final determination has been made as to the amounts assessed against each parcel of real estate.

200.13(1)(i) (i) The owner of any parcel of real estate affected by the determination and assessments may, within 20 days after the date of such determination, appeal to the circuit court of the county in which the land is situated, and s. 66.0703 (12) shall apply to and govern such appeal, however the notice therein required to be served upon the city clerk shall be served upon the district, and the bond therein provided for shall be approved by the commission and the duties therein devolving upon the city clerk shall be performed by the president of the commission.

200.13(1)(j) (j) The commission may provide that the special assessment may be paid in annual installments not more than 10 in number, and may, for the purpose of anticipating collection of the special assessments, and after said installments have been determined, issue special improvement bonds payable only out of the special assessment, and s. 66.0713 shall apply to and govern the installment payments and the issuance of said bonds, except that the assessment notice shall be substantially in the following form:

INSTALLMENT ASSESSMENT NOTICE

Notice is hereby given that a contract has been (or is about to be) let for (describe the improvements) and that the amount of the special assessment therefor has been determined as to each parcel of real estate affected thereby, and a statement of the same is on file with the commission; that it is proposed to collect the same in .... installments, as provided by s. 66.0713, with interest thereon at ....% per year; that all assessments will be collected in installments, as above provided, except such assessments as the owners of the property shall, within 30 days from the date of this notice, file with the commission a statement in writing that they elect to pay in one installment, in which case the amount of the installment shall be placed upon the next ensuing tax roll.

200.13(1)(k) (k) The installment assessment notice shall be published as a class 1 notice, under ch. 985.

200.13(1)(L) (L) The commission shall, on or before October 1 in each year, certify in writing to the clerks of the several cities, towns or villages, the amount of the special assessment against lands located in their respective city, town or village for the ensuing year. Upon receipt of such certificate the clerk of each such city, town or village shall forthwith place the same on the tax roll to be collected as other taxes and assessments are collected. Such moneys when collected shall be paid to the treasurer of the district. The provisions of law applicable to the collection of delinquent taxes upon real estate, including sale of lands for nonpayment of taxes, shall apply to and govern the collection of the special assessments and the collection of general taxes levied by the commission.

200.13(1)(m) (m) Section 66.0703 (14) shall be applicable to assessments made under this section.

200.13(1)(n) (n) The commission may provide for a deferred due date on the levy of the special assessment as to real estate which is in agricultural use or which is otherwise not immediately to receive actual service from the sewer or other facility for which the assessment is made. Such assessments shall be payable as soon as such lands receive actual service from the sewer or other facility. Any such special assessments shall be a lien against the property from the date of the levy. For the purpose of anticipating collection of special assessments for which the due date has been deferred, the commission may issue special improvement bonds payable only out of the special assessments. Section 66.0713 shall apply to and govern the issuance of bonds, except that the assessment notice shall be substantially in the following form:

DEFERRED ASSESSMENT NOTICE

Notice is hereby given that a contract has been (or is about to be) let for (describe the improvements) and that the amount of the special assessment therefor has been determined as to each parcel of real estate affected thereby, and a statement of the same is on file with the commission. It is proposed to collect the same on a deferred basis consistent with actual use of the improvements. All assessments will be collected in installments, as above provided, except such assessments for which the owners of the property, within 30 days from the date of this notice, file with the commission a statement in writing that they elect not to have the due date deferred, in which case the amount of the levy shall be placed upon the next ensuing tax roll.

200.13(2) (2) Tax levy. The commission may levy a tax upon the taxable property in the district as equalized by the department of revenue for state purposes for the purpose of carrying out and performing duties under this subchapter but the amount of any such tax in excess of that required for maintenance and operation and for principal and interest on bonds or promissory notes shall not exceed, in any one year, one mill for each dollar of the district's equalized valuation, as determined under s. 70.57. The tax levy may be spread upon the respective real estate and personal property tax rolls of the city, village and town areas included in the district taxes, and shall not be included within any limitation on county or municipality taxes. Such moneys when collected shall be paid to the treasurer of such district.

200.13(3) (3) Service charges.

200.13(3)(a)(a) The commission may establish service charges in such amount as to meet all or part of the requirements for the construction, reconstruction, improvement, extension, operation, maintenance, repair and depreciation of functions authorized by this subchapter, and for the payment of all or part of the principal and interest of any indebtedness incurred thereof.

200.13(3)(b) (b) The district may charge to the state, county or municipality the cost of service rendered to any state institution, county or municipality.

200.13(4) (4) Borrowing. A district under this subchapter may borrow money and issue municipal obligations under ss. 66.0621 and 66.0713 and ch. 67.

200.13(5) (5) Borrowing; tax collection. After the issue of any municipal obligation under ch. 67, the commission shall, on or before October 1 in each year, certify in writing to the clerks of the several cities, villages or towns having territory in the district, the total amount of the tax to be raised by each such municipality, and upon receipt of such certificate the clerk of each such municipality shall place the same on the tax roll to be collected as other taxes are collected, and such moneys, when collected, shall be paid to the treasurer of the district.

200.13(12) (12) Exemption from levies. Lands designated as permanent open space, agricultural protection areas or other undeveloped areas not to be served by public sanitary sewer service in plans adopted by a regional planning commission or other area-wide planning agency organized under s. 66.0309 and approved by the board of supervisors of the county in which the lands are located shall not have property taxes, assessments or service charges levied against them by the district.

200.13(13) (13) Application of other laws. Section 66.0821 shall apply to all districts now or hereafter organized and operating under this subchapter.

200.13 History History: 1971 c. 276; 1973 c. 172; 1977 c. 26; 1979 c. 110 s. 60 (13); 1981 c. 314; 1983 a. 24, 27, 207, 294, 538; 1987 a. 197, 403; 1993 a. 246; 1999 a. 150 s. 321; Stats. 1999 s. 200.13.

200.13 Annotation A metropolitan sewerage district cannot collect a service charge against a vocational school district. Green Bay Metropolitan School District v. VTAE District 13, 58 Wis. 2d 628, 207 N.W.2d 623 (1973).



200.15 Addition of territory.

200.15  Addition of territory. Territory not originally within a district may be added thereto in the following ways:

200.15(1) (1) Territory outside the district which becomes annexed for municipal purposes to a city or village, or is added to a town sanitary district under s. 60.785 (1), which, prior to the annexation or addition, is located entirely within the original district may be added to the district upon receipt by the commission, and the regional planning commission of the region within which the district or the greatest portion of the district is located, of official notice from the city or village that the municipal annexation has occurred or from the town sanitary district that the addition has occurred, except that such territory shall be added under sub. (2) if, within 30 days after receipt of such notice, that regional planning commission files with the commission a written objection to any part of the annexation or addition or the commission issues a written determination disapproving the addition of the territory under this subsection. Failure of the commission to disapprove the addition of the territory under this subsection is subject to review under ch. 227.

200.15(2) (2) Proceedings leading to the addition of other territory to a district may be initiated by petition from a municipal governing body or upon motion of the commission. Upon receipt of the petition or upon adoption of the motion, the commission shall hold a public hearing preceded by a class 2 notice under ch. 985. The commission may approve the annexation upon a determination that the standards of ss. 200.05 (4) (b) and (c) and 200.15 (3) are met. Approval actions by the commission under this section shall be subject to review under ch. 227.

200.15(3) (3) Annexations under subs. (1) and (2) may be subject to reasonable requirements as to participation by newly annexed areas toward the cost of existing or proposed district facilities.

200.15(4) (4) Section 200.09 (1) does not require the appointment of a commissioner from territory annexed under this section if that territory, on the day before the annexation, has a population of less than 8.5% of the total population served by the district.

200.15 History History: 1971 c. 276; 1987 a. 399; 1991 a. 39; 1999 a. 150 s. 322; Stats. 1999 s. 200.15.



200.21 Definitions.

200.21  Definitions. In this subchapter:

200.21(1) (1) "Capital costs" means the cost of acquiring, purchasing, adding to, leasing, planning, designing, constructing, extending and improving all or any part of a sewerage system and of paying principal, interest or premiums on any indebtedness incurred for these purposes.

200.21(2) (2) "Combined sewer overflow abatement" means decreasing discharges of a combination of storm and sanitary wastewater or storm and industrial wastewater directly or indirectly to the waters of the state that occur when the volume of wastewater flow exceeds the transport capacity of a combined storm and sanitary sewer system.

200.21(3) (3) "Commission" means the metropolitan sewerage commission created under s. 200.23.

200.21(4) (4) "District" means the metropolitan sewerage district created under s. 200.23.

200.21(5) (5) "Interceptor sewer" means a sewer that:

200.21(5)(a) (a) Is constructed, maintained and operated by the district;

200.21(5)(b) (b) Is either a force main sanitary sewer with a diameter greater than 12 inches or a gravity flow sanitary sewer with a diameter greater than 24 inches; and

200.21(5)(c) (c) Performs any of the following functions:

200.21(5)(c)1. 1. Receives and conveys sanitary sewage from a sanitary sewage collection system directly or indirectly to a sewage treatment facility.

200.21(5)(c)2. 2. Temporarily collects and stores excessive sewage flow until existing treatment plant capacity is available.

200.21(6) (6) "Local sewer" means any sewer constructed, operated or maintained by any municipality. "Local sewer" does not include any sewer that has been incorporated into the sewerage system under s. 200.37 (2). If the classification of any sewer is unclear, the presumption shall be that the sewer is local.

200.21(7) (7) "Municipality" means any city, town, village, sanitary district organized under subch. IX of ch. 60 or metropolitan sewerage district organized under ss. 200.01 to 200.15 that is located wholly or partially within the district or that contracts for services under s. 200.39.

200.21(8) (8) "Operating costs" means the costs of controlling, operating, managing or maintaining the sewerage system. "Operating costs" also includes replacement costs.

200.21(9) (9) "Replacement costs" means the costs of obtaining and installing equipment, accessories or appurtenances that are necessary during the service life of the district's sewerage system to maintain the capacity and performance for which the sewerage system was designed and constructed.

200.21(10) (10) "Sewerage service area" means the area of the district and the area for which service is provided by contract under s. 200.39.

200.21(11) (11) "Sewerage system" means all facilities of the district for collection, transportation, storage, pumping, treatment and final disposition of sewage. "Sewerage system" does not include any private on-site wastewater treatment system, as defined in s. 145.01 (12), or any local sewer.

200.21(12) (12) "User" means any owner or occupant of any building or lot that is located within the sewerage service area and is furnished with sewerage service.

200.21 History History: 1981 c. 282; 1983 a. 189 ss. 70, 329 (8); 1983 a. 532 s. 36; 1999 a. 150 s. 576; Stats. 1999 s. 200.21; 2011 a. 146.



200.23 Establishing a district and a commission.

200.23  Establishing a district and a commission.

200.23(1)(1)  Establishment by resolution or reorganization.

200.23(1)(a)(a) Except as provided in par. (b), a commission is established under this subchapter if the common council of any 1st class city passes a resolution of necessity by a majority vote of the members-elect.

200.23(1)(b) (b)

200.23(1)(b)1.1. On April 27, 1982, each metropolitan sewerage district organized under s. 59.96, 1979 stats., is reorganized as a district under this subchapter and a commission is created under this subchapter.

200.23(1)(b)2. 2. Commencing in 1983, the district reorganized under this paragraph shall, on or before November 1, annually pay or provide for the payment to any county obligated on account of bonds or bond anticipation notes issued on behalf of a district under s. 59.96 (7), 1979 stats., an amount sufficient to pay the interest and principal falling due in the succeeding year on the bonds and notes pursuant to the original terms of the bonds and notes. The county shall deposit amounts paid to it under this subdivision in the debt service funds for the bonds and notes established under s. 67.11. The county shall pay to the district any surplus in a debt service fund remaining after the bonds or notes for which the debt service fund was created are paid.

200.23(2) (2) Composition of the commission. The commission is composed of 11 members, who are appointed as follows:

200.23(2)(a) (a) Except as provided in s. 200.25 (7), the mayor of the 1st class city shall appoint 7 individuals as members of the commission, each of whom shall have his or her principal residence in the 1st class city. Three of the commissioners appointed under this paragraph shall be elected officials. Each commissioner appointed under this paragraph may take his or her seat immediately upon appointment, pending confirmation or rejection by a majority of the members-elect of the common council. An appointee whose confirmation is pending may act within the scope of authority of a commissioner until the mayor withdraws the appointment or the common council rejects the appointment, whichever is earlier. The mayor shall withdraw any appointment that the common council rejects and may only resubmit the appointment for confirmation after at least one subsequent appointment is rejected. For the purposes of this paragraph, "elected official" means:

200.23(2)(a)1. 1. The mayor of the 1st class city.

200.23(2)(a)2. 2. Members of the common council of the 1st class city.

200.23(2)(a)3. 3. Members of the county board of supervisors of the county in which the 1st class city is located who reside in the city.

200.23(2)(a)4. 4. State legislators who reside in the 1st class city.

200.23(2)(a)5. 5. The city attorney, comptroller or treasurer of the 1st class city.

200.23(2)(a)6. 6. Members of the board of school directors in charge of the public schools of the 1st class city.

200.23(2)(b) (b) Except as provided in s. 200.25 (7), an executive council composed of the elected executive officer of each city, village and town that is wholly or partly within the boundaries of the district under s. 200.29 (1), except a 1st class city, shall appoint 4 members of the commission by a majority vote of the members of the executive council. Each of these members shall have his or her principal residence within the district but outside the 1st class city. Three of these members shall be elected officials. Each commissioner appointed under this paragraph may take his or her seat immediately upon appointment.

200.23(2)(c) (c) The mayor and the executive council shall appoint the members of a commission that governs a district created under sub. (1) within 90 days after the passage of the resolution under sub. (1) (a) or within 90 days after the reorganization under sub. (1) (b).

200.23 History History: 1981 c. 282; 1983 a. 27; 1983 a. 207 s. 93 (8); 1999 a. 150 s. 577; Stats. 1999 s. 200.23.



200.25 Commissioners.

200.25  Commissioners.

200.25(1)(1)  Term.

200.25(1)(a)(a) Except as provided in par. (b) and sub. (8):

200.25(1)(a)1. 1. Each commissioner appointed by the mayor of the 1st class city under s. 200.23 (2) (a) who is not an elected officer serves for a 3-year term or until a successor is appointed, whichever is later.

200.25(1)(a)2. 2. Each commissioner appointed by the mayor of the 1st class city under s. 200.23 (2) (a) who is an elected officer serves for a one-year term or until a successor is appointed, whichever is later.

200.25(1)(a)3. 3. Each commissioner appointed by the executive council under s. 200.23 (2) (b) serves for a 3-year term or until a successor is appointed, whichever is later.

200.25(1)(b) (b) Each term commences on the 2nd Tuesday of July. No commissioner may serve more than 9 consecutive years.

200.25(1)(c) (c) Of the initial commissioners who are not elected officers appointed by the mayor of the 1st class city under s. 200.23 (2) (a), one commissioner has a term of one year, one commissioner has a term of 2 years and 2 commissioners have a term of 3 years. One of the initial commissioners appointed by the executive council under s. 200.23 (2) (b) has a term of one year, one of the initial commissioners has a term of 2 years and 2 of the initial commissioners have terms of 3 years.

200.25(2) (2) Successors. The mayor shall appoint successors to commissioners appointed under s. 200.23 (2) (a) and the executive council shall appoint successors to commissioners appointed under s. 200.23 (2) (b), as provided in s. 200.23. Each successor shall be appointed at least 6 weeks before the expiration of the preceding commissioner's term.

200.25(3) (3) Change of residence or loss of elected status. Any commissioner appointed under s. 200.23 (2) (a) who moves his or her principal residence outside the 1st class city and any commissioner appointed under s. 200.23 (2) (b) who moves his or her principal residence outside the district or into the 1st class city shall resign. Any commissioner who is an elected official and who is not reelected or who otherwise leaves the elected office may serve not more than an additional 90 days after leaving office or until a successor is appointed, whichever occurs first.

200.25(4) (4) Vacancies. Vacancies occurring during the term of any commissioner shall be filled as provided under s. 200.23, but only for the balance of the unexpired term. All vacancies shall be filled within 90 days. The balance of the unexpired term constitutes one term for the commissioner appointed to fill the vacancy. A commissioner appointed to fill a vacancy may be reappointed for subsequent full terms, as provided in sub. (1) (a).

200.25(5) (5) Oath of office. Before assuming the duties of the office, each commissioner shall take and subscribe the oath of office required under s. 19.01 and file the oath with the secretary of state, duly certified by the official administering the oath.

200.25(6) (6) Expenses; salary. Each commissioner, including any commissioner who serves as a member of the legislature, shall receive actual and necessary expenses incurred while in the performance of the duties of the office and, in addition, shall receive a salary in an amount the commission specifies by resolution. Any change in salary after its initial establishment applies only to subsequently appointed or reappointed commissioners. The salary shall be paid at the time and in the same manner that the salaries of employees of the commission are paid.

200.25(7) (7) Reapportionment.

200.25(7)(a)(a) Commencing in 1990, in the year immediately following the date when the federal decennial census of population becomes available in printed form, the commission shall reapportion the allocation of appointments between s. 200.23 (2) (a) and (b) to reflect as nearly as possible the proportionate populations within the district of the 1st class city and of the cities, villages and towns that are represented on the executive council. As part of its reapportionment the commission may increase the number of seats to not more than 13 and may decrease the number of seats to not less than 9.

200.25(7)(b) (b) If the commission fails to reapportion itself under par. (a), any municipality, any aggrieved person or any county in which the district is initially created may petition the circuit court for the county in which the district is initially created for an order compelling reapportionment. After reasonable notice to the commission the court may order reapportionment.

200.25(8) (8) Removal from office. Any commissioner appointed by the mayor under s. 200.23 (2) (a) may be removed by the mayor. Any commissioner appointed by the executive council under s. 200.23 (2) (b) may be removed by the same process as is used for appointment.

200.25 History History: 1981 c. 282; 1987 a. 417; 1999 a. 150 s. 578; Stats. 1999 s. 200.25.

200.25 Annotation Section 13.625 does not prohibit the Milwaukee Metropolitan Sewerage District from paying normal expenses and salaries to commissioners who are legislators and does not prohibit those legislators from accepting those payments. 78 Atty. Gen. 149.



200.27 Commission; organization.

200.27  Commission; organization.

200.27(1) (1)  Quorum. Six commissioners constitute a quorum for the transaction of business. If after reapportionment under s. 200.25 (7) the number of commissioners is increased to 12 or 13, 7 commissioners constitute a quorum. If after reapportionment under s. 200.25 (7) the number of commissioners is reduced to 9 or 10, 5 commissioners constitute a quorum.

200.27(2) (2) Action concerning financing for the district.

200.27(2)(a)(a) Except as provided in par. (b):

200.27(2)(a)1. 1. No resolution adopted by the commission under s. 200.55 (1), (3) (c) or (6), 67.05 (1) or 67.12 (12), no schedule of charges under s. 66.0821, 200.39 (4), 200.41 or 200.55 (5) (b) 3., no decision to borrow against taxes under s. 67.12 (1) and no decision to borrow under s. 24.61 (3) (a) 7. is valid unless adopted by an affirmative vote of at least a two-thirds majority of all commissioners.

200.27(2)(a)2. 2. No resolution adopted by the commission under s. 67.12 (1) (b) is valid unless adopted by an affirmative vote of at least a three-fourths majority of all commissioners.

200.27(2)(b) (b) If one or more resolutions authorizing full financing of the capital budget adopted under s. 200.53 are not adopted on or before October 15 succeeding the annual adoption of the budget, the commission may by a vote of a simple majority of all commissioners annually levy taxes under s. 200.55 (6) (a) 4. or otherwise appropriate a sum from any source for the purpose of financing the capital budget. The total levy and appropriation may not exceed $40,000,000.

200.27(3) (3) Chairperson. The commission shall elect one commissioner as chairperson of the commission, for a term specified by rule by the commission. The chairperson is removable at pleasure by the commission. The chairperson shall preside over the meetings of the commission and shall perform other duties imposed upon the chairperson by this subchapter or assigned by the commission. The commission may also appoint a vice chairperson who may exercise the powers and shall perform the duties of the chairperson in the absence or disability of the chairperson.

200.27(4) (4) Secretary. The commission shall appoint a secretary who is not a member of the commission. The secretary is removable at pleasure by the commission and shall receive the compensation the commission determines. The compensation shall be paid at the time and in the same manner that the salaries of other employees of the district are paid. The secretary shall maintain all records concerning the district and shall perform the other duties that are imposed upon the secretary by this subchapter or that are assigned by the commission.

200.27(5) (5) Treasurer. The commission shall appoint a treasurer who shall oversee and be responsible for the receipt and disbursement of all money received by the district and for the investment of money received by the district.

200.27(6) (6) Records; meetings. All records of the commission are subject to subch. II of ch. 19. Subchapter V of ch. 19 governs all meetings of the commission.

200.27(7) (7) Annual audit. The commission shall annually audit the financial transactions of the district and shall include a summary of the audit in its annual report under sub. (9).

200.27(8) (8) Demand audit.

200.27(8)(a)(a) On the demand of any municipality or county located wholly or partly within the boundaries of the district, the district shall request an audit by the public service commission of its books, records and practices. The district shall pay the costs of the audit. The audit shall determine the district's compliance with generally accepted accounting principles. The public service commission may contract with an auditing firm to perform the audit if the public service commission cannot complete a requested audit in a timely manner. Under no circumstances is the district subject to a further demand audit under this subsection until at least one year elapses from the date the report of the previous demand audit under this subsection is filed.

200.27(8)(b) (b) Upon completion of the demand audit and receipt of the audit report, the district shall hold a public hearing within 45 days in the municipality or county that demanded the audit. The district shall arrange for summaries of the report to be made available for the hearing.

200.27(9) (9) Annual report. The commission shall prepare annually a full report of its official transactions and expenditures and shall mail the report to the governor, to the secretary of natural resources and to the governing body of each municipality.

200.27 History History: 1981 c. 282, 391; 1983 a. 27; 1983 a. 207 s. 95; 1985 a. 29, 49; 1991 a. 39; 1999 a. 150 s. 579; Stats. 1999 s. 200.27.



200.29 Boundary; name; corporate status.

200.29  Boundary; name; corporate status.

200.29(1) (1)  Boundary.

200.29(1)(a)(a) Except as provided in pars. (b) to (d), the initial boundary of the district is the boundary of the county in which the 1st class city is located.

200.29(1)(b) (b) The initial boundary of a district created under s. 200.23 (1) (b) is the same as the boundary of the district created under s. 59.96 (5), 1979 stats.

200.29(1)(c) (c)

200.29(1)(c)1.1. The commission shall, by resolution, exclude areas from the district that it finds are not likely to receive sewerage service from the district within 25 years.

200.29(1)(c)2. 2. The commission may, by resolution, redefine the boundary of the district initially defined under sub. (1) (b) in accordance with subds. 3. to 5. If an area is likely to receive sewerage service from the district within 10 years, the area shall be included within each boundary redefined under this subdivision.

200.29(1)(c)3. 3. Within 90 days after all commissioners have been appointed under s. 200.23, the commission shall adopt rules concerning the factors to be considered in determining the redefined boundary of the district under subd. 2. The commission may also establish conditions by rule that shall apply if an area is not within the district after the boundary is redefined but is subsequently added to the district under par. (d). When adopting rules under this subdivision the commission shall consider, among other considerations:

200.29(1)(c)3.a. a. The weight to be given to the need for private on-site wastewater treatment systems, as defined in s. 145.01 (12), to maintain the public health and welfare in any area located within the district prior to a redefinition of the boundary but located outside the district after any redefinition of the boundary.

200.29(1)(c)3.b. b. The weight to be given to the effects of excluding any area from the district by a redefinition of the boundary on property taxation of the area excluded, on the use of the area and on property taxation of the district as a whole.

200.29(1)(c)3.c. c. The need to maintain the consistency of any redefined boundary of the district with a regional water quality management plan established or approved under ss. 281.12 (1) and 283.83 or any facilities plan established and approved under s. 281.41.

200.29(1)(c)3.d. d. The equity of providing similar treatment of properties located within a common drainage basin.

200.29(1)(c)3.e. e. The weight to be given to plans approved by any municipality for expansion of its local sewers and for general development.

200.29(1)(c)4. 4.

200.29(1)(c)4.a.a. Within 45 days after adopting rules under subd. 3., the commission shall determine whether to redefine the boundary under subd. 2. Before the commission adopts a final resolution that would redefine the boundary, the commission shall first obtain the consent of the governing body of the city, village or town in which the area is located and shall hold a public hearing on the proposed resolution. The commission shall mail a notice that states the time and place of the hearing and is accompanied by a copy of the proposed resolution to the clerk of each municipality at least 30 days before the hearing. The commission shall also publish a copy of the notice and of the proposed resolution as a class 2 notice under ch. 985 within the district. The date of the first publication shall be at least 30 days prior to the date of the hearing. The proposed resolution shall contain the description by metes and bounds of each area to be affected by redefining the boundary.

200.29(1)(c)4.b. b. Any area not included within the redefined boundary under subd. 1. or 2. ceases to be a part of the district for all purposes upon the filing of a certified copy of the resolution describing the area not within the district with the clerk of each county in which the district is located. The commission shall also record the resolution with the register of deeds for each county in which the district is located, and file a certified copy of the resolution with the clerk of each city, village and town in the district and with the department of natural resources.

200.29(1)(c)5. 5. The commission shall biennially review the redefinition of the boundary under subd. 4. a. If, after any biennial review, the commission finds that an area is likely to receive sewerage service from the district within the following 10 years, the commission shall redefine the boundary to include the area in the district. Additions to the district under this subdivision are not subject to par. (d).

200.29(1)(d) (d)

200.29(1)(d)1.1. The commission shall, by resolution, add any area to the district if all of the following conditions are met:

200.29(1)(d)1.a. a. Sewage from the area to be added drains or may drain into any lake or into any river or stream flowing into a lake that is used or may be used as a source of drinking water for a municipality.

200.29(1)(d)1.b. b. The commission has authorized the addition to the sewerage system of all facilities needed to treat and dispose of the sewage from the area to be added.

200.29(1)(d)1.c. c. The municipality in which the area to be added is located requests that the commission add the area to the district.

200.29(1)(d)1.d. d. Adding the area to the district is consistent with any regional water quality management plan.

200.29(1)(d)2. 2. Before the commission adopts a final resolution to add area to the district, the commission shall first obtain the consent of the governing body of the city, village or town in which the area is located and shall hold a public hearing on the proposed resolution. The commission shall mail a notice stating the time and place of the hearing along with a copy of the proposed resolution to the clerk of each municipality at least 30 days before the hearing. The commission shall also publish a copy of the notice and of the proposed resolution as a class 2 notice under ch. 985 within the district. The date of the first publication shall be at least 30 days prior to the date of the hearing. The proposed resolution shall contain the description by metes and bounds of each area to be added to the district.

200.29(1)(d)3. 3. Any area added to the district under this paragraph becomes a part of the district for all purposes upon the filing of a certified copy of the resolution describing the area being added with the clerk of each county in which the district is located. The commission shall also record the resolution with the register of deeds for each county in which the district is located, and file certified copies with the clerk of each city, village and town in the district and with the department of natural resources.

200.29(2) (2) Name.

200.29(2)(a)(a) Except as provided in par. (b), the name of the district is the metropolitan sewerage district of the county or counties in which it is established.

200.29(2)(b) (b) The name of a district created under s. 200.23 (1) (b) is the Milwaukee metropolitan sewerage district.

200.29(3) (3) Corporate status. The district is a municipal body corporate that may enter into binding contracts and that may sue and be sued in its own name. The district is a special district under article XI, section 3, of the constitution.

200.29 History History: 1981 c. 282; 1983 a. 189 s. 329 (8); 1983 a. 192; 1993 a. 301; 1995 a. 227; 1999 a. 150 s. 580; Stats. 1999 s. 200.29; 2011 a. 146.

200.29 Annotation Sub. (1) (c) 2. to 5. is constitutional. Brookfield v. Milwaukee Metropolitan Sewerage District, 171 Wis. 2d 400, 491 N.W.2d 484 (1992).



200.31 General duties of the commission.

200.31  General duties of the commission. Subject to ss. 200.21 to 200.65, the commission shall:

200.31(1) (1) Sewerage system functions. Project, plan, design, construct, maintain and operate a sewerage system for the collection, transmission and disposal of all sewage and drainage of the sewerage service area including, either as an integrated or as a separate feature of the system, the collection, transmission and disposal of storm water and groundwater.

200.31(2) (2) Combined sewer overflow abatement. Abate combined sewer overflows to the extent necessary to comply with federal or state law.

200.31 History History: 1981 c. 282, 391; 1999 a. 150 s. 581; Stats. 1999 s. 200.31.



200.33 Local sewers.

200.33  Local sewers.

200.33(1)(1)  Duties of municipalities.

200.33(1)(a)(a) Each municipality shall construct, operate and maintain local sewers and appurtenant facilities and shall repair and rehabilitate local sewers and appurtenant local facilities.

200.33(1)(b) (b) Except as provided in sub. (2), ss. 200.21 to 200.65 do not authorize the commission to operate, maintain, rehabilitate or preserve local sewers or appurtenant local facilities constructed by a municipality or to separate combined storm and sanitary sewers.

200.33(1)(c) (c) This subsection does not prohibit the commission from operating, maintaining, rehabilitating or preserving its sewerage system.

200.33(2) (2) Separating combined sewers.

200.33(2)(a)(a) Except as provided in pars. (b) to (d) and subject to s. 281.41, no commission may separate combined storm and sanitary sewers.

200.33(2)(b) (b)

200.33(2)(b)1.1. If the commission undertakes abatement of combined sewer overflows, it shall use the most cost-effective method available.

200.33(2)(b)2. 2. If partial or complete separation of combined storm and sanitary sewers is the most cost-effective method of abating combined sewer overflows, the commission may separate the combined sewers.

200.33(2)(b)3. 3. If 2 or more methods of abating combined sewer overflows are approximately equally cost-effective, the commission shall select the method of abatement that involves separating the fewest linear feet of combined storm and sanitary sewers.

200.33(2)(c) (c) If separation of a combined storm and sanitary sewer is authorized under par. (b), the commission shall adopt an authorizing resolution before commencing the separation. The resolution shall include a statement that any person aggrieved may petition for judicial review under par. (d). Before adopting the resolution, the commission shall first obtain the consent of the governing body of the city, village or town in which the combined storm and sanitary sewer is located and shall hold a public hearing on the proposed resolution. The commission shall mail a notice that states the time and place of the hearing and is accompanied by a copy of the proposed resolution to the clerk of each municipality at least 30 days before the hearing. The notice shall include a statement that judicial review of the commission's decision is available, as provided in par. (d). The commission shall also publish a copy of the notice and the proposed resolution as a class 2 notice under ch. 985 within the district. The date of the first publication shall be at least 30 days prior to the date of the hearing.

200.33(2)(d) (d) Any person aggrieved by the decision of the commission to separate a combined storm and sanitary sewer may file a petition for judicial review in the circuit court for the county in which the district is located. Nothing in this paragraph affects any review under s. 281.41.

200.33 History History: 1981 c. 282, 391; 1995 a. 227; 1999 a. 150 s. 582; Stats. 1999 s. 200.33.



200.35 Sewerage construction, operation and maintenance.

200.35  Sewerage construction, operation and maintenance.

200.35(1)(1)  General powers of the commission. To the extent necessary to carry out its duties under s. 200.31, the commission may project, plan, design, adopt, construct, operate and maintain:

200.35(1)(a) (a) District, interceptor and outfall sewers.

200.35(1)(b) (b) Conduits, drains and pumping and other plants for the collection and transmission of residential, industrial and other sanitary sewage from local sewers to and into the interceptor sewers of the district.

200.35(1)(c) (c) Facilities for the treatment and disposal of sewage transmitted into the interceptor sewers of the district.

200.35(1)(d) (d) Pumping stations and tunnels for the purpose of flushing any of the rivers flowing through the district.

200.35(1)(e) (e) Storm sewers and other facilities and structures for the collection and transmission of storm water and groundwater.

200.35(1)(f) (f) Buildings, structures and facilities appurtenant to structures authorized under pars. (a) to (e).

200.35(2) (2) River and lake beds.

200.35(2)(a)(a) Except as provided in par. (b), the commission may lay, construct and maintain, without compensation to the state, any part of the sewerage system or of its works or appurtenances over, upon or under any part of the bed of any river or its branches flowing through the district, or of any land that has not been the subject of a state lake bed grant to a county in which a 1st class city is located and that is covered by any of the outlying waters, as defined in s. 29.001 (63).

200.35(2)(b) (b) Nothing in this subchapter authorizes the commission to lay or construct any part of the sewerage system after April 27, 1982, over, upon or under any land covered by any outlying waters, as defined in s. 29.001 (63), unless the commission first obtains the prior consent of both houses of the legislature and the governor.

200.35(3) (3) Waterways. The commission may lay, construct and maintain any part of the sewerage system over, upon or under canals or other waterways.

200.35(4) (4) Delivery of deeds; DNR permits. Upon application of the commission the proper officers of this state shall execute, acknowledge and deliver to the proper officers of the district any deed or other instrument as may be proper for the purpose of fully confirming the grants under subs. (2) and (3). Notwithstanding s. 30.05, the district may not commence an action under sub. (2) or (3) without obtaining all of the necessary permits from the department of natural resources under ch. 30.

200.35(5) (5) Compliance with local zoning; deviations.

200.35(5)(a)(a) In its actions under this subchapter, the commission shall comply with local zoning and land use ordinances unless it finds that, in carrying out its responsibilities under this subchapter, deviation from these ordinances meets the test of public necessity, as that term is used for the purposes of ch. 32. The commission may only make determinations of public necessity by resolution. This paragraph does not authorize the commission to deviate from floodplain or shoreland zoning ordinances.

200.35(5)(b) (b) If the commission makes a determination of public necessity to deviate from a local zoning or land use ordinance, it shall serve a copy of the resolution by certified mail upon the clerk of the municipality whose ordinance is involved, including a statement that judicial review is available only for 90 days. Any aggrieved person may commence an action in the circuit court of the county in which the municipality is located to challenge the commission's determination within 90 days from the date of postmark. Any action under this paragraph shall name the district as a defendant. An action under this paragraph is the only manner by which the commission's determination of public necessity for deviating from such an ordinance may be challenged. The circuit court shall give precedence to a trial of the issues raised in such an action over all other actions not then on trial in the court. Failure to commence an action within 90 days from the date of postmark bars the raising of any objection by any person to the commission's determination of public necessity. This subsection does not limit any proceeding under s. 32.05.

200.35(6) (6) Removing obstructions.

200.35(6)(a)(a) The commission may require that any owner of any building, structure or other physical obstruction in, over or under the public lands, avenues, streets, alleys or highways in the district that blocks or impedes the construction, operation or maintenance of the sewerage system, upon reasonable notice by the commission, promptly shift, adjust, accommodate or remove the obstructions as needed to permit the commission to carry out its responsibilities. The district shall pay 50% of the owner's costs of complying with this subsection.

200.35(6)(b) (b) If the owner fails after reasonable notice to discharge any duty imposed under par. (a) the owner may, in addition to any other available remedy or remedies, be fined $100 for each offense plus an additional $50 for each day that the owner's failure continues.

200.35(6)(c) (c) This subsection also applies to any building, structure or other physical obstruction in, over or under the public highways of any county of this state into which the sewerage system extends.

200.35(7) (7) Road alterations and traffic control. The commission may excavate in or otherwise alter any state, county or municipal street, road, alley or public highway in the district for the purpose of constructing, maintaining and operating the sewerage system or to construct in the street, road, alley or public highway an interceptor or district sewer or any appurtenance thereof, without providing a bond. The commission shall notify the public authority that controls the street, road, alley or public highway at least 45 days prior to the date the commission intends to advertise for bids as to the location where the excavation or alteration will take place. The public authority shall prepare a reasonable traffic control plan and provide the plan to the commission within 30 days after receiving the notice. The commission shall pay a reasonable fee for development of the plan and shall include the plan in its bidding documents. The commission shall pay the costs of implementing the traffic control plan during the period of construction. Upon completing the work the commission shall restore the street, road, alley or public highway at its own expense to a condition as good as or better than existed before the commencement of the work.

200.35(8) (8) River and stream alterations.

200.35(8)(a)(a) Subject to s. 30.20 and to any applicable rule of the department of natural resources, the commission may improve any river or stream within the district by deepening, widening or otherwise changing it as the commission finds necessary in order to carry off surface or drainage water.

200.35(8)(b) (b) The commission may make improvements outside the district of any river or stream that flows from within the district to a point outside the district. The commission may contract with any governmental body that owns or controls any lands through which such a river or stream flows for the payment of that part of the cost of the improvement in the territory governed by the body that is wholly or partially outside the district.

200.35(9) (9) Water diversion.

200.35(9)(a)(a) Within the district, the commission may divert storm water, groundwater and water from lakes, rivers or streams into drains, conduits or storm sewers but no surplus waters or floodwaters shall be diverted or bypassed into any lake, river or stream in another watershed. Before diverting water from any lake, river or stream into an enclosed drain, conduit or storm sewer or similar structure, the commission shall comply with pars. (b) and (c).

200.35(9)(b) (b) The commission shall apply to the department of natural resources for a permit for the diversion. Upon receipt of an application for a permit, the department shall fix a time, not more than 8 weeks after receiving the application, and a convenient place for a public hearing on the application. The department shall notify the commission of the time and place and the commission shall publish a notice of the time and place of the hearing once each week for 3 successive weeks before the hearing in at least one newspaper designated by the department of natural resources and published in the district.

200.35(9)(c) (c) In addition to the publication required under par. (b) the commission, not less than 20 days prior to the hearing, shall mail a notice of the hearing to every person who has recorded an interest in any lands that are likely to be affected by the proposed diversion and whose post-office address can be ascertained by due diligence. The notice shall specify the time and place of the hearing, shall be accompanied by a general statement of the nature of the application and shall be forwarded to these persons by registered mail in a sealed and postpaid envelope properly addressed. The commission shall file proof of the publication and mailing of notice with the department of natural resources. At the hearing or any adjournment thereof, the department of natural resources shall consider the application and shall take evidence offered by the commission and other persons in support of or in opposition to the application. The department may require that the application be amended. If the department finds after the hearing that the application is in the public interest, will not violate public rights and will not pose an unreasonable risk to life, health or property, the department shall issue a permit to the commission.

200.35(10) (10) Preliminary work. The commission may make all preliminary investigations and perform all preliminary work as should, in the commission's judgment, precede the actual projection, construction and establishment of the sewerage system.

200.35(11) (11) Examinations and tests.

200.35(11)(a)(a) The commission may enter upon any land or water in the district for the purpose of making examinations, test borings, tests or surveys in the performance of its responsibilities under this subchapter. The commission shall compensate for damage caused by its examinations, test borings, tests or surveys. The commission may examine any sewer or sewerage system to determine if the sewer or sewerage system is defective in operation, construction, design or supervision.

200.35(11)(b) (b) Except as provided in par. (c), prior to entry onto land under this subsection the district shall obtain the consent of the owner.

200.35(11)(c) (c) If the consent of the owner cannot be obtained, the district shall obtain a special entry warrant prior to entry onto the land. To obtain a special entry warrant, the district shall petition the circuit court for the county in which the land to be entered is located and shall mail a copy of the petition by registered mail to the owner's last-known address, if any. If the court determines that entry onto the land is reasonably related to the performance of the district's responsibilities under this subchapter, the court shall issue the warrant on the district's affidavit that the district intends to enter the land under this subsection, that the district has mailed, at least 5 days prior to the affidavit, a copy of the petition for the warrant to the owner as required in this paragraph and that the district has been otherwise unable to obtain the owner's consent.

200.35(12) (12) Disposal of treated sewage. Subject to any applicable rule of the department of natural resources, the commission may dispose of treated sewage by commercial or charitable means and may expend an amount reasonably necessary for this purpose.

200.35(13) (13) Laboratory testing. The commission may operate laboratory facilities for testing sewage for any municipality or user, but may not require that any municipality or user use these facilities.

200.35(14) (14) Shore protection projects.

200.35(14)(a)(a) In this subsection:

200.35(14)(a)1. 1. "Political subdivision" means a county, city, village or town.

200.35(14)(a)2. 2. "Project" means a shore protection or erosion control project which consists, in whole or in part, of waste rock produced by construction projects undertaken by the commission and which has been requested, by resolution, by a political subdivision with territory in the district's service area.

200.35(14)(b) (b) The commission may construct a project. This paragraph does not apply to the construction of any project on or after January 1, 1992.

200.35(14)(c) (c) Prior to construction of a project under this subsection, the commission and the political subdivision requesting the project shall obtain all necessary permits and approvals from the state and from any governmental unit with jurisdiction of the area where the project is proposed to be located. If the project is proposed to be located on an area of lake bed the title of which has been granted by the state to a political subdivision, the commission may not construct the project unless that political subdivision approves the location of the project.

200.35(14)(d) (d)

200.35(14)(d)1.1. The commission shall pay for the portion of the cost of a project constructed by the commission under this subsection which equals the difference between the cost of disposing of the waste rock at a disposal site which is approved by the department of natural resources and which is outside of the district's service area and the cost of disposing of the waste rock in the project.

200.35(14)(d)2. 2. If the cost of a project exceeds the amount paid by the commission under subd. 1., the political subdivision which requests the project shall pay 15% of the excess cost or $300,000, whichever is less, and the commission shall pay the remainder, except as provided under subd. 3.

200.35(14)(d)3. 3. The commission may not pay under subd. 2. a total of more than $2,690,000 for all projects constructed under this subsection.

200.35(14)(d)4. 4. A political subdivision which requests a project under this subsection may not charge the commission a fee for disposing of the waste rock in the project.

200.35(14)(e) (e) If water no more than 300 feet in distance separates a completed project from the shore, the political subdivision which requests the project shall construct facilities to provide pedestrian access between the completed project and the shore.

200.35(14)(f) (f) The political subdivision which holds title to the lake bed on which a project is constructed by the commission under this subsection holds title to that project and is responsible for any maintenance required after the project is completed. The commission may not make any claim relating to an ownership interest in that project.

200.35(14)(g) (g) Paragraphs (d) to (f) do not apply to any project which includes a solid waste disposal facility which requires an operating license under s. 289.31.

200.35 History History: 1981 c. 282, 391; 1983 a. 27 s. 2202 (38); 1985 a. 187; 1987 a. 130; 1989 a. 366; 1995 a. 227; 1997 a. 248; 1999 a. 150 s. 583; Stats. 1999 s. 200.35.



200.37 Connections to the sewerage system.

200.37  Connections to the sewerage system.

200.37(1)(1)  Approval of the commission. The commission may approve or disapprove any connection with or use of the sewerage system by any town, city or village or by any private person or corporation. The commission shall examine proposed connections or uses and shall hear all the parties in interest. If the commission finds that any sewer connected or to be connected to the sewerage system is defective in construction, design, supervision or operation, the commission may not permit any connection to be made or continued until the alterations, new construction and changes in supervision or operation required by the commission have been made.

200.37(2) (2) Incorporation or use of existing sewers.

200.37(2)(a)(a) The commission may temporarily use any public sewer or drain, including any storm sewer or drain, in the district for the purposes of this subchapter. The commission may incorporate with the sewerage system for use as an outfall sewer into a channeled watercourse or as an interceptor sewer any public sewer or drain, including any storm sewer or drain, and any of their appurtenances, either in their existing condition or with repairs or modifications as the commission may determine. The commission may condemn, close up, abolish, destroy, alter the functions or increase the flow of any of those public sewers and drains incorporated with the sewerage system as it deems necessary to carry out the purposes of this subchapter. If the commission decides to incorporate or utilize a sewer or drain under this subsection, it shall use the procedures specified in par. (b).

200.37(2)(b) (b) The commission shall act under par. (a) by resolution. Before the commission adopts a final resolution to incorporate or utilize a sewer or drain, the commission shall first obtain the consent of the governing body of the city, village or town in which the sewer or drain is located and shall hold a public hearing on the proposed resolution. The commission shall mail a notice that states the time and place of the hearing and is accompanied by a copy of the proposed resolution to the clerk of each municipality at least 30 days before the hearing. The commission shall also publish a copy of the notice and of the proposed resolution as a class 2 notice under ch. 985 within the district. The date of the first publication shall be at least 30 days prior to the date of the hearing.

200.37(3) (3) Power to require connection. The commission may compel any owner or occupant of any premises located along the line of any interceptor sewer or along the line of any sewer of a municipality that is discharging sewage, refuse or industrial wastes of any kind into any river or canal within the drainage area of the district to change or rebuild any outlet, drain or sewer so as to discharge all the sewage, refuse or industrial wastes into the sewers of the town, city or village or into the district's interceptor sewer under rules adopted by the commission under s. 200.45.

200.37 History History: 1981 c. 282, 391; 1999 a. 150 s. 584; Stats. 1999 s. 200.37.



200.39 Contract sewerage service.

200.39  Contract sewerage service.

200.39(1) (1)  General power of the commission. Subject to subs. (2) to (6), the commission may contract with any city, town, village, sanitary district organized under subch. IX of ch. 60 or metropolitan sewerage district organized under subch. I wholly or partially outside the boundaries of the district, but wholly or partially within the same general drainage area as the district for the transmission, treatment or disposal of sewage from any territory located in the city, town, village, sanitary district or metropolitan sewerage district. Each contract executed under this section shall specify the terms of payment of sewerage service charges by the contracting party.

200.39(2) (2) Prior approvals. Before permitting any city, town, village, sanitary district or metropolitan sewerage district to connect its sewers with or use any of the district's interceptor sewers under this section, the sewers shall be approved as provided in s. 200.37 (1). The governing body of the city, town, village, sanitary district or metropolitan sewerage district may enter into a contract under this section only by a vote of three-fourths of its members.

200.39(3) (3) Service charges for operation and maintenance. As part of any contract executed under this section, the commission may assess reasonable and just sewerage service charges against the contracting party with respect to operating and maintenance costs. These charges shall be established in accordance with s. 200.59 and are subject to review under s. 200.59. The schedule of service charges may, but need not, be uniform with any other schedule of charges established by the commission.

200.39(4) (4) Service charges for capital costs.

200.39(4)(a)(a) As part of any contract executed under this section, the commission may assess reasonable and just sewerage service charges against the contracting party with respect to capital costs. These sewerage service charges are subject to review under s. 200.59. The schedule of sewerage service charges with respect to capital costs used in contracts executed under this section shall be uniform with the system used to recover capital costs within the district.

200.39(4)(b) (b) Except as provided in par. (c), the charges assessed under this subsection shall be established in accordance with s. 66.0821 or 200.55 (5). In computing the schedule of charges under this subsection, the commission may consider the factors specified in s. 66.0821 (5) or 200.55 (5). In computing the schedule of charges under this subsection, the commission may also consider the fact that sewerage service may not be available to or may be available to but not utilized by a part of the property located within the territorial limits of a contracting party at the time of computing the schedule.

200.39(4)(c) (c) If the commission adopts a system with respect to capital costs within the district on the basis of the value of the property in the area to be served, as equalized under s. 70.57, the commission shall adopt a system of sewerage service charges with respect to capital costs used in contracts executed under this section that shall equal the amount the commission would be able to levy as taxes upon the area to be served by the contract, if the area was within the district boundary.

200.39(5) (5) Payment of assessed charges.

200.39(5)(a)(a) Any city, town, village, sanitary district organized under subch. IX of ch. 60 or metropolitan sewerage district organized under subch. I that contracts under this subsection may provide for the payment of charges from any available source, including:

200.39(5)(a)1. 1. Tax levy.

200.39(5)(a)2. 2. Assessments upon and assessments of charges against the whole city, town, village, sanitary district organized under subch. IX of ch. 60 or metropolitan sewerage district organized under subch. I or upon or against any part thereof that the governing body determines to be benefited by the service.

200.39(5)(a)3. 3. Borrowing under s. 67.12 (12).

200.39(5)(a)4. 4. Disbursements from the general fund.

200.39(5)(a)5. 5. The proceeds of a sales tax.

200.39(5)(a)6. 6. The proceeds of its own schedule of service charges. The schedule of these charges may, but need not, be uniform with any schedule of charges established by the commission.

200.39(5)(b) (b) A deficiency in the source of funds for payment does not relieve the contracting party of liability for failure to pay the commission in full at the time provided in the contract.

200.39(6) (6) Interest on late payments. Contracts executed under this section may provide for interest on late payments.

200.39 History History: 1981 c. 282, 391; 1983 a. 27; 1983 a. 532 s. 36; 1999 a. 150 s. 585; Stats. 1999 s. 200.39.

200.39 Annotation Sub. (4) (c) is unconstitutional; it was passed in violation of Art. IV, s. 18. Brookfield v. Milwaukee Metropolitan Sewerage District, 144 Wis. 2d 896, 426 N.W.2d 591 (1988).



200.41 Noncontractual sewerage service.

200.41  Noncontractual sewerage service.

200.41(1) (1) Notwithstanding ss. 66.0821 and 200.55 (5), if the commission establishes a system to recover capital costs within the district on the basis of the value of property in the area to be served, as equalized under s. 70.57, the commission shall establish a system of sewerage service charges to recover capital costs which shall be used with respect to any area which is served by the district and which is outside the boundaries of the district and outside of any municipality which has contracted with the district under s. 200.39. The charges shall be equal to the amount the commission would be authorized to levy as taxes upon the area served if the area were within the district's boundaries.

200.41(2) (2) Any charge made by the district under this section is reviewable under s. 200.59 (5) if the charge has been paid.

200.41(3) (3) Section 200.55 (5) (b) and (d) apply to charges assessed under this section.

200.41(4) (4) The commission may charge municipalities assessed under this section reasonable interest for late payments.

200.41 History History: 1985 a. 29; 1999 a. 150 s. 586; Stats. 1999 s. 200.41.

200.41 Annotation This section is unconstitutional; it was passed in violation of Art. IV, s. 18. Brookfield v. Milwaukee Sewerage District, 144 Wis. 2d 896, 426 N.W.2d 591 (1988).



200.43 Acquisition of property.

200.43  Acquisition of property.

200.43(1) (1)  General power of the commission. The commission may acquire by gift, purchase, lease or other methods of acquisition or by condemnation, any real property situated in the state and all tenements, hereditaments and appurtenances belonging or in any way appertaining to, or in any interest, franchise, easement, right or privilege therein, that may be needed for the purpose of projecting, planning, constructing and maintaining the sewerage system, that may be needed for the collection, transmission or disposal of all sewage or drainage of the district or that may be needed for improving any river or stream within the district under s. 200.35 (8) (a) or (b).

200.43(2) (2) Altering streams over private lands. No stream over private lands may be altered unless the commission acquires the lands under sub. (1) or unless the governing body of the village, town or city in which the stream is located approves the proposed alteration.

200.43(3) (3) Condemnation. Section 32.05 controls the process of condemnation under this section. The commission shall establish the public necessity for any acquisition by condemnation.

200.43(4) (4) Conveyance of property acquired. All property, real or personal, acquired by the commission shall be taken for the benefit of and shall belong to the district. The commission may convey any part of its interest in real or personal property it has acquired that is not needed to carry out the powers and duties of the commission.

200.43 History History: 1981 c. 282, 391; 1999 a. 150 s. 587; Stats. 1999 s. 200.43.



200.45 Rules; special orders; special use permits.

200.45  Rules; special orders; special use permits.

200.45(1)(1)  General rule-making authority.

200.45(1)(a)(a) The commission may adopt the rules both necessary and proper to promote the best results from the construction, operation and maintenance of the sewerage system, to prevent damage to the sewerage system from misuse, injury to employees, surcharging all or part of the sewerage system or interference with the process of sewage treatment or disposal or to comply with federal or state pretreatment requirements. Such rules are applicable to all users. The rules may, without limitation by enumeration:

200.45(1)(a)1. 1. Prohibit discharge into the sewerage system, either directly or indirectly, of any liquid, gaseous or solid waste deemed detrimental to the sewerage system, to the commission's employees or to the process of sewage treatment or disposal.

200.45(1)(a)2. 2. Prescribe the conditions upon which wastes may be discharged.

200.45(1)(a)3. 3. Prescribe standards of sewer design, construction, operation, alteration and maintenance applicable to any sewerage system connecting with or using the sewerage system and the conditions upon and the manner in which connections to interceptor sewers and replacement of existing district sewers shall be made.

200.45(1)(a)4. 4. Prohibit or restrict discharge into the sewerage system of the district's service area of any substance if the discharge of that substance would do any of the following:

200.45(1)(a)4.a. a. Interfere with the district's ability to meet its obligations under a pollution discharge elimination permit or general permit issued under s. 283.31 or 283.35, or under an air pollution control permit issued under ch. 285.

200.45(1)(a)4.b. b. Interfere with the marketing of treated sewage sludge by the district.

200.45(1)(b) (b) The rules shall apply throughout the territory served by the sewerage system and, except as provided in s. 200.35 (5), shall have precedence over any conflicting ordinance, code or regulation of or permit issued by any municipality within the territory.

200.45(1)(c) (c) The commission may adopt, amend or repeal a rule only after notice and public hearing, except that if the preservation of the public health, safety or welfare necessitates putting a rule into effect immediately, the commission may adopt any rule as an emergency rule. An emergency rule is effective for a period of 120 days after the date of adoption unless the commission specifies a shorter period of effectiveness. If the problem that necessitates adopting an emergency rule continues beyond 120 days the commission shall, after providing notice and a hearing, adopt a rule to deal with the problem. Except in the case of an emergency rule, the commission shall publish a notice of the hearing on a proposed rule that includes an informative summary of the proposed rule and specifies the time and place of the hearing at least 30 days prior to the hearing in a newspaper of general circulation in the district. The notice shall also include a statement that judicial review of a rule is available, as provided in par. (d). The commission shall also mail a similar notice to the clerk of each municipality at least 30 days prior to the hearing. The commission shall identify and take all other steps, if any, that it determines are necessary to convey effective notice to persons who are likely to have an interest in the proposed rule making. Failure of any person to receive notice of a hearing on proposed rule making is not grounds for invalidating the resulting rule if notice of the hearing was published and mailed as provided in this paragraph. Insofar as applicable, s. 227.18 governs the conduct of the hearings. A rule adopted by the commission takes effect upon its publication in a newspaper of general circulation in the district.

200.45(1)(d) (d) Except as provided in s. 227.40 (2), the exclusive means of judicial review of the validity of a rule is an action for declaratory judgment as to the validity of the rule brought in the circuit court for the county in which the district is located or for the county in which the plaintiff resides. Upon the motion of any party the court may change the place of the trial under s. 801.52. If 2 or more petitions for review of the same rule are filed in different counties, the circuit court for the county in which a petition for review of a rule was first filed shall determine the venue for judicial review of the rule, to order transfer or consolidation where appropriate. The summons in the action for review shall be served by delivering a copy to the chairperson or secretary of the commission. The court shall render a declaratory judgment in the action only when it appears from the evidence presented that the rule or its threatened application unlawfully interferes with or impairs, or threatens to interfere with or impair, the rights and privileges of the plaintiff. A declaratory judgment may be rendered whether or not the plaintiff has first requested the commission to pass upon the validity of the rule in question. Insofar as applicable, s. 227.40 (2), (3) and (4) govern any declaratory judgment proceeding under this paragraph.

200.45(1)(e) (e) If any person fails to comply with a rule of the district, the district may obtain an injunction under s. 823.02 or the district may initiate an action for the civil remedies under s. 283.91 (2) or (5). If the district acts under s. 283.91 (2) or (5), the district may recover the forfeiture in a civil action brought by the commission in the name of the district. Collected forfeitures shall be paid into the district's general fund. The forfeiture is in addition to and does not substitute for any damages recoverable by the commission.

200.45(2) (2) Special orders.

200.45(2)(a)(a) The commission may issue special orders in the name of the district directing compliance with the rules of the district within a specified time. All special orders shall be in writing and shall specifically state the action by the user that is required to comply with the order. Service of any special order may be made in the manner provided for service of a summons under s. 801.11. The commission may designate commission employees to issue special orders in the name of the district in an emergency to prevent damage to the sewerage system from misuse, injury to employees, interference with the process of sewage treatment or disposal or substantial risk to the public health and welfare. Special orders are effective and enforceable upon service, unless the commission specifies a later effective date in the special order or agrees to a different effective date.

200.45(2)(b) (b) Any person aggrieved by a special order of the district that directly affects the rights or duties of the person may secure a review of the necessity for and reasonableness of the order by filing with the commission, within 30 days after service of the special order, a verified petition specifying the person's objections to the order or the modification desired in the order. Upon receipt of the petition, the commission shall order a public hearing on the petition and make any further investigations it determines advisable. Insofar as applicable, ss. 227.44 (6), (7) and (8) and 227.45 to 227.48 govern the proceeding. The determination of the commission upon any petition is subject to review in a proceeding, brought within 30 days after service of notice of the final determination, in the circuit court of the county in which the district is located or of the county in which the plaintiff resides. Insofar as applicable, ss. 227.52 to 227.58 govern any proceeding for judicial review under this paragraph.

200.45(2)(c) (c) If the commission does not stay compliance and a person fails to comply with a special order of the district within the time specified, or if a person fails to begin in good faith to obey, the person is creating a public nuisance enjoinable under s. 823.02. The district may also initiate an action for the civil remedies under s. 283.91 (2) or (5). If the district acts under s. 283.91 (2) or (5), the forfeiture may be recovered by the district in a civil action brought by the commission in the name of the district. Collected forfeitures shall be paid into the district's general fund. The forfeiture is in addition to and does not substitute for any damages recoverable by the commission.

200.45(3) (3) Special use permits. The commission may issue permits for the special use of the sewerage system to private persons, firms or corporations for the transmission and disposal of any liquid, gaseous or solid waste determined to be not detrimental to the sewerage system, to its employees or to the process of sewage treatment, upon terms and conditions specified by the commission. The commission may prescribe and collect an annual fee not to exceed $500 for any permit for special use. The permit is revocable by the commission summarily for violation of the terms or conditions of the permit. A holder of the permit does not acquire any vested right or privilege by being issued a special use permit under this subsection. Any private person, firm or corporation using the sewerage system without a permit for a use for which a permit may be issued under this subsection, or continuing to use the sewerage system after notice of revocation of the permit, shall forfeit to the district not more than $500 for each violation. The forfeiture may be recovered by the district in a civil action brought by the commission in the name of the district. Collected forfeitures shall be paid into the general fund of the district.

200.45(4) (4) Hearings; designated representatives. The commission may designate representatives to conduct any hearings required under this section and, except as provided in s. 227.46 (5), may designate any member or employee of the commission for that purpose. If more than one person is designated, the commission shall specify the presiding officer for the hearing. All testimony or other evidence taken, appearances for and against the matter involved and a summary of the arguments of all parties shall be reported to the commission in the manner the commission prescribes.

200.45(6) (6) Combined sewer overflow abatement. The commission shall not establish by rule or enforce by special order or other means a duty on the part of any municipality to abate combined sewer overflows.

200.45 History History: 1981 c. 282, 391; 1983 a. 228 s. 16; 1985 a. 29; 1985 a. 182 s. 57; 1989 a. 337, 356; 1995 a. 227; 1999 a. 150 s. 588; Stats. 1999 s. 200.45.



200.47 Contracts.

200.47  Contracts.

200.47(1)(1)  General powers of the commission. The commission may enter into contracts, agreements or stipulations necessary to perform its duties and exercise its powers under this subchapter, including contracts to purchase, lease or otherwise obtain the use of all necessary equipment, supplies and labor.

200.47(2) (2) Bidding requirements.

200.47(2)(a)(a) Except as provided in par. (b), all work done and all purchases of supplies and materials by the commission shall be by contract awarded to the lowest responsible bidder complying with the invitation to bid, if the work or purchase involves an expenditure of $20,000 or more. If the commission decides to proceed with construction of any sewer after plans and specifications for the sewer are completed and approved by the commission and by the department of natural resources under ch. 281, the commission shall advertise by a class 2 notice under ch. 985 for construction bids. All contracts and the awarding of contracts are subject to s. 66.0901.

200.47(2)(b) (b) The commission may purchase without public advertisement or competitive bidding if the article, appliance, apparatus, material or process to be purchased is patented or made or manufactured by one party only or if damage or threatened damage to the sewerage system creates an emergency in which public health or welfare is endangered.

200.47(2)(c) (c) The commission shall accept the bid of the person who it finds is the lowest responsible bidder complying with the invitation to bid for the contract unless it rejects all bids or relets the contract.

200.47(2)(cm) (cm)

200.47(2)(cm)1.1. Except as provided under subd. 4., in determining the lowest responsible bid for any contract awarded prior to December 31, 1993, the commission may evaluate the multiplier effect on state revenues and tax receipts of contract moneys which will be spent in this state under the contract. The commission shall promulgate by rule any condition and evaluation criterion which it applies to a bid evaluated under this subdivision. If the commission accepts a bid evaluated under this subdivision, it shall file with the secretary of the commission a written report detailing the reasons for its acceptance. The secretary shall make the report available for public inspection. The commission shall include in the annual report prepared under s. 200.27 (9) a summary of all bids accepted after an evaluation under this subdivision.

200.47(2)(cm)2. 2. In determining the lowest responsible bid for any contract awarded under this subsection, the commission may use life-cycle cost estimates as part of any evaluation under this subdivision, including the applicable costs of energy efficiency, acquisition and conversion, money, transportation, warehousing and distribution, training, operation and maintenance and disposition or resale.

200.47(2)(cm)3. 3. The commission shall include in any advertisement for bids which it intends to evaluate under this paragraph notice of the conditions and evaluation criteria which it intends to apply to the bids.

200.47(2)(cm)4. 4. This paragraph does not apply to any contract financed in whole or in part by federal funding if any condition of the funding prohibits acceptance of a bid based on the type of evaluation authorized under this paragraph.

200.47(2)(cm)5. 5. Notwithstanding any other provision of law, this state may not deem any contract awarded by the commission under this paragraph ineligible for funding by this state because the dollar amount of the contract awarded by the commission is higher than the lowest dollar bid received by the commission.

200.47(2)(d) (d) Notwithstanding pars. (a) to (c) and in addition to any rights the commission may have under the provisions of the contract, the commission may amend any contract let under par. (a) with the agreement of the contractor, upon making the following findings:

200.47(2)(d)1. 1. The proposed amendment results in a reduction of the total contract price.

200.47(2)(d)2. 2. The changes do not substantially change the general scope or purpose of the contract work.

200.47(2)(e) (e) Paragraphs (a) to (d) do not apply to contracts awarded under s. 200.49.

200.47(3) (3) Bid deposits; contract provisions.

200.47(3)(a)(a) The commission may permit or require a sum of money or a certified check payable to the order of the district or a bond for the benefit of the district to be filed with any bid or proposal as liquidated damages in an amount that, in the judgment of the commission, will protect the district from any loss if the bid is accepted, the contract is awarded to the bidder and the bidder fails to execute a contract in accordance with the terms of the bid.

200.47(3)(b) (b) Every contract made by the commission shall contain an agreement on the part of the contractor and the contractor's sureties requiring the contractor to pay to the district:

200.47(3)(b)1. 1. Actual damages if the contractor breaches the contract; or

200.47(3)(b)2. 2. Liquidated damages in a definite sum, to be named in the contract, for each day's delay in completing the contract after the time specified for its completion. The daily sum shall be an amount that, in the judgment of the commission, will protect the district from loss and will ensure the prompt completion of the contract.

200.47(3)(c) (c) The commission may require any construction contract and any other contract specified by the commission's executive director to include a bond, which shall guarantee one of the following:

200.47(3)(c)1. 1. The full performance of the contract by the contractor to the satisfaction of the commission, according to the plans and specifications of the commission.

200.47(3)(c)2. 2. The full payment by the prime contractor of all claims for labor performed and materials furnished or used under the contract.

200.47(4) (4) Day labor. The commission may use day labor to do any work if the executive director of the district in writing so recommends. All bids or part of a bid for any such work, supplies or materials may be rejected by the commission or may be subsequently relet.

200.47(5) (5) Worker's compensation. The commission may require that all contracts be let subject to ch. 102.

200.47 History History: 1981 c. 282, 391; 1985 a. 29; 1999 a. 9; 1999 a. 150 s. 589 to 591; Stats. 1999 s. 200.47.

200.47 Annotation This section does not abrogate the applicability of the 1-year statute of limitations applicable to public works contracts under s. 779.14. Frietsh v. Refco, Inc. 56 F.3d 821 (1995).

200.47 Annotation When a mistake of omission in a bid was not material and was quickly cured, an award to the bidder was proper. Dillingham Construction, Inc. v. Milwaukee Metropolitan Sewerage District, 629 F. Supp. 406 (1986).



200.49 Minority business development and training program.

200.49  Minority business development and training program.

200.49(1)(1)  Definitions. In this section:

200.49(1)(a) (a) "Minority business" means a sole proprietorship, partnership, limited liability company, joint venture or corporation that is at least 51% owned and controlled by one or more minority group members and that is engaged in construction or construction-related activities.

200.49(1)(b) (b) "Minority group member" has the meaning given under s. 16.287 (1) (f).

200.49(2) (2) Program created.

200.49(2)(a)(a) From the amounts allocated for purposes of this section under s. 20.866 (2) (to), the district shall fund a development and training program for the purpose of developing the capability of minority businesses to participate in construction and construction-related projects funded under the combined sewer overflow abatement program under s. 281.63.

200.49(2)(b) (b) From the amounts allocated for purposes of this section under s. 20.866 (2) (tc), the district shall fund a development and training program for the purpose of developing the capability of minority businesses to participate in construction and construction-related projects funded under the clean water fund program under ss. 281.58 and 281.59.

200.49(2)(c) (c) The district may implement the training programs under pars. (a) and (b) directly, or may contract under this section for the implementation of these training programs.

200.49(3) (3) Request for proposals. The executive director shall request proposals for prime contracts from bondable general contractors or construction contractors that are bona fide independent minority businesses. Each proposal submitted shall include all of the following conditions:

200.49(3)(a) (a) A goal that at least 25% of the total number of workers in all construction trades employed on the project will be minority group members.

200.49(3)(b) (b) A subcontracting plan that provides sufficient detail to enable the executive director to determine that the prime contractor has made or will make a good faith effort to award at least 20% of the total contract amount to bona fide independent minority business subcontractors.

200.49(4) (4) Determinations by executive director.

200.49(4)(a)(a) In determining whether a business is a bona fide minority business, the executive director shall take into consideration all of the following:

200.49(4)(a)1. 1. Whether the ownership and control of the business by minority group members is real, substantial and continuing.

200.49(4)(a)2. 2. Whether the minority owners enjoy the customary incidents of ownership and share the risks and profits to an extent commensurate with their ownership interests.

200.49(4)(a)3. 3. Whether the minority owners possess the power to make major decisions on policy and management and to direct the operations of the business on a day-to-day basis.

200.49(4)(a)4. 4. Whether there is any formal or informal restriction, including any provision of the bylaws, partnership agreement, joint venture agreement or corporate charter of the business, that provides for cumulative voting rights or other method of preventing minority owners from making decisions without the cooperation or vote of any nonminority owner.

200.49(4)(a)5. 5. Whether the securities constituting ownership of a corporation claiming to be a minority business are held directly by minority group members. No security held in trust or by a guardian for a child may be considered to be held directly by a minority group member.

200.49(4)(a)6. 6. Whether the contribution of capital or expertise by a minority owner of the business for the purpose of acquiring an interest in the business is real and substantial. If a contribution consists only of a promise to contribute capital or a note payable to the business or a nonminority owner, or mere participation as an employee of the business, the executive director shall not consider it a real and substantial contribution.

200.49(4)(a)7. 7. Whether nonminority owners of the business are disproportionately responsible for the operation of the business.

200.49(4)(a)8. 8. If the minority owners contract with another person for the management of the business, whether the ultimate power to hire and discharge managers rests with the minority owners or with the person with whom the minority owners contract.

200.49(4)(b) (b) In determining whether a business is independent, the executive director shall consider all relevant factors, including the date the business was established, the adequacy of its resources for the work it is expected to perform under the contract and the degree to which financial, equipment leasing and other relationships with nonminority businesses vary from customary industry practices. Recognition of a business as a separate entity for a tax or corporate purpose is not necessarily sufficient to prove that a business is independent.

200.49(5) (5) Award of contract. For each contract to be awarded under this section, the executive director shall select from among all applicants the proposal that best meets the requirements under sub. (3), taking into consideration the cost of implementing the proposal. The district shall award contracts to the applicants selected by the executive director under this subsection.

200.49(6) (6) Review and implementation committee. The executive director may establish a committee to assist him or her in all of the following areas:

200.49(6)(a) (a) Reviewing proposals and selecting the prime contractors to which contracts will be awarded.

200.49(6)(b) (b) Developing the implementation plan that is required under sub. (7).

200.49(7) (7) Implementation plan required.

200.49(7)(a)(a) The executive director shall develop a plan for the expeditious implementation of the programs created under this section that does all of the following:

200.49(7)(a)1. 1. Provides for the training of minority group members in construction and construction-related trades and occupations.

200.49(7)(a)2. 2. Provides for management and technical assistance to minority group members in construction and construction-related businesses.

200.49(7)(a)3. 3. Provides other management services necessary to assist minority businesses in developing construction-related capabilities and opportunities for participation in construction projects.

200.49(7)(a)4. 4. Provides for the development of a program that enables minority participation in specific components of contracts awarded for the purpose of developing the technical capabilities of minority businesses.

200.49(7)(b) (b) The executive director shall submit the plan to the secretary of natural resources for review and comment. The secretary of natural resources shall provide the executive director with comments or recommendations for changes in the plan, if any, within 30 days after the plan is submitted. No contracts may be awarded under sub. (5) until 30 days after the date the plan is submitted to the secretary of natural resources or until the date the executive director receives the secretary's comments or recommendations, whichever is earlier.

200.49 History History: 1985 a. 29; 1987 a. 27; 1991 a. 39; 1993 a. 112; 1995 a. 227; 1999 a. 150 s. 592; Stats. 1999 s. 200.49; 2011 a. 32.



200.51 Commission employees.

200.51  Commission employees.

200.51(1) (1)  General powers of the commission. The commission may appoint or employ professional or technical advisers and experts and other personnel the commission requires for the proper execution of its duties under this subchapter, fix their compensations and remove or discharge the employees at pleasure.

200.51(2) (2) Fixed period appointments. The commission may appoint or employ highly trained, experienced or skilled employees for fixed periods.

200.51(3) (3) Indemnity bonds. The commission may require any employee to provide an indemnity bond in an amount the commission finds appropriate for the proper performance of the employee's duties. No law respecting civil service applies to the commission or to the commission's employees.

200.51(4) (4) Retirement benefits. Any employee of the district hired on or after April 26, 1982, is eligible to participate in any compensation or benefit program in which employees of a sewerage commission of a 1st class city under ss. 62.60 to 62.27, 1979 stats., participated, and such program shall treat the employee as eligible to participate in such program. If an employee of the district is receiving retirement benefits from such a program at the time of employment by the district, such employee is not eligible to participate in the program unless the employee elects to suspend his or her retirement benefit payments during his or her employment by the district.

200.51 History History: 1981 c. 282, 391; 1985 a. 175; 1999 a. 150 s. 593; Stats. 1999 s. 200.51.



200.53 Capital budget.

200.53  Capital budget.

200.53(1)(1)  Annual adoption. Annually on or before September 1, the commission shall adopt a capital budget for the benefit of the district, setting forth the anticipated revenues and expenditures for the ensuing fiscal year.

200.53(2) (2) Capital transfers. During the budget year the commission may, with the concurrence of two-thirds of its members, transfer amounts from one capital account to another if it finds that the funds are not necessary to meet outstanding obligations payable from the account. Nothing in this subsection impairs, or authorizes the commission to impair, any contractual obligation entered into by the commission or the district.

200.53 History History: 1981 c. 282, 391; 1999 a. 150 s. 594; Stats. 1999 s. 200.53.



200.55 Financing.

200.55  Financing. The district may borrow money and issue and execute bonds, notes and other forms of indebtedness and may enter into agreements to secure its indebtedness in the manner specified in subs. (1) to (7):

200.55(1) (1) Revenue bonds and notes.

200.55(1)(a)(a) The district may issue bonds, notes or certificates for the purposes provided in s. 66.0621. Except as provided in pars. (b) to (fa), the procedure for issuance of these bonds, notes or certificates is as specified in s. 66.0621.

200.55(1)(b) (b) The commission has the powers and duties specified for a board or council in s. 66.0621. The district has the powers and duties specified for a municipality in s. 66.0621. If s. 66.0621 specifies that a board, council or municipality shall act by ordinance, the commission shall act by resolution.

200.55(1)(c) (c) District bonds issued under s. 66.0621 (4) (a) shall be executed by the chairperson and secretary of the commission rather than by a chief executive and clerk.

200.55(1)(d) (d)

200.55(1)(d)1.1. Section 66.0621 (4) (a) 2. does not apply to district bonds. District bonds shall either mature:

200.55(1)(d)1.a. a. Serially, commencing not later than 3 years from the date of issue;

200.55(1)(d)1.b. b. In a specified term of years, if a sinking fund is created to pay the principal of these term bonds; or

200.55(1)(d)1.c. c. In any combination of serial and term bonds.

200.55(1)(d)2. 2. A sinking fund created under subd. 1. b. shall provide for the retirement of the term bonds beginning not later than 3 years from the date of issue, or for deposit of money in the sinking fund, beginning not later than 3 years from the date of issue, to pay the principal of the term bonds at maturity.

200.55(1)(d)3. 3. Notwithstanding s. 66.0621 (4) (a) 1., district bonds shall be made payable within 50 years from the date of the bonds, whether the bonds mature serially or within a specified term of years.

200.55(1)(e) (e) Notwithstanding s. 66.0621 (4) (c):

200.55(1)(e)1. 1. The commission may fix the proportion of revenues needed for operation and maintenance of the sewerage system and the proportion of revenues to be set aside as a depreciation fund.

200.55(1)(e)2. 2. The commission shall by resolution determine the proportion of revenues to be set aside for payment of principal and interest on the bonds as accurately as possible in advance. The commission may recompute the proportion of revenues set aside under this paragraph at any time, subject to the contract rights vested in holders of revenue obligations secured by the revenues.

200.55(1)(f) (f) Deeds or mortgages that secure principal and interest of bonds under s. 66.0621 shall be executed by the commission chairperson and secretary rather than by a chief executive and clerk.

200.55(1)(fa) (fa) Notwithstanding any contrary provision of s. 66.0621, the district may issue bond anticipation notes under s. 66.0621 (4) (L) in the form of commercial paper. If the district issues such commercial paper, the district may borrow to pay the interest on such paper, may obtain credit and liquidity facilities, and may delegate authority to any person to sell, execute, determine the interest rates, maturities, and amounts of such paper and to conduct the issuance of such paper as provided by the commission in the resolution under s. 66.0621 (4) (L) authorizing the issuance. Such issuance under a single resolution shall be deemed a single issue of securities issued as of the date of the sale of the first such paper and not as a series of refundings. A resolution authorizing the issuance of commercial paper under this paragraph and any taxes levied or any pledge made on such issuance is irrevocable as specified in the authorizing resolution.

200.55(1)(g) (g) User charges and service charges established by the commission under sub. (5) or s. 66.0821 to comply with any covenant concerning the sufficiency of the charges contained in a resolution or ordinance providing for the issuance of revenue bonds or notes under s. 66.0621 shall be presumed reasonable in any review of the charges by the public service commission under s. 200.59 (5).

200.55(1m) (1m) Investment of funds. Notwithstanding any of the limits or restrictions in ss. 66.0621 (4) (d) and (f), 66.0811 (2), and 67.11 (2) on the debt instruments in which the district or commission may invest any of its funds that are not immediately needed, the district may invest any such funds in a debt instrument listed under s. 66.0603 (1m).

200.55(2) (2) General obligation bonds. The commission may issue bonds or notes of the district for the purposes and in the manner provided in ch. 67. The purposes for which the commission may issue bonds or notes shall be construed to include financing the cost of planning and designing any part of the sewerage system and the cost of issuing the bonds or notes. Notwithstanding s. 67.08 (2), the commission may sell bonds or notes of the district issued under ch. 67 at public or private sale. If the commission authorizes the private sale of bonds or notes, the commission shall specify in its minutes the reasons for its decision to authorize private rather than public sale.

200.55(3) (3) Marketing revenue bonds. To enhance the marketability of district bonds or notes issued under s. 66.0621, the commission may:

200.55(3)(a) (a) Pledge to the issue unencumbered amounts to be received by the district as service charges.

200.55(3)(b) (b) Establish in the district's treasury a fund in a determinable amount not exceeding the principal amount of the issue, to be built up and maintained until the issue is paid or utilized as otherwise provided in the resolution or ordinance establishing the fund. The commission shall designate a fund established under this paragraph as a debt service fund for the particular issue. Any surplus in the debt service fund upon its termination shall be transferred to the general fund of the district treasury. The source of the debt service fund shall be one or more appropriations from the general fund of the district treasury, a direct, irrepealable, annual, general tax, a sales tax or a borrowing under sub. (2). The unfunded portion of the debt service fund is a debt of the district and shall be included in determining its debt limit under article XI, section 3, of the constitution.

200.55(3)(c) (c) Levy a direct, irrepealable, annual, general tax in an amount sufficient to provide for the payment of all the principal and interest on the issue as it matures. The amount of the levy entered on the tax roll and collected each year shall be reduced by the amount in the special redemption fund provided under s. 66.0621 or in any similar fund that is available for payment of principal and interest on the issue during the ensuing year. The portion of the principal of the issue not paid or provided for is a debt of the district and shall be included in determining its debt limit under article XI, section 3, of the constitution.

200.55(4) (4) Bond anticipation notes.

200.55(4)(a)(a) If the commission authorizes the issuance of bonds under ch. 67 it may, prior to the issuance of the bonds and in anticipation of their sale, authorize by resolution an issue of bond anticipation notes of the district in an aggregate principal amount not in excess of the authorized principal amount of the bonds. The resolution shall be adopted by two-thirds of the members of the commission and shall state that all conditions precedent to the authorization of the bonds have been complied with and that the notes are issued for the purposes for which bonds are authorized to be issued. The resolution shall pledge to the payment of the principal of and interest on the notes the proceeds of the sale of the bonds in anticipation of the sale of which the notes were issued. The resolution may provide, in addition to or in place of the pledge of bond proceeds, for the levy of a direct, annual, irrepealable tax upon all of the taxable property of the district in an amount sufficient to pay the interest on the notes as the interest falls due and to pay and discharge the principal of the notes at maturity.

200.55(4)(b) (b) No note may be issued under this subsection unless the commission's treasurer first certifies to the commission that contracts with respect to improvements are to be let and that the proceeds of the notes are required for the payment of the contracts.

200.55(4)(c) (c) Notes issued under this subsection shall be sold at public or private sale as determined by the resolution authorizing issuance. Notes issued under this subsection shall mature within 3 years of the date of issuance and shall be executed in the same manner as are district bonds. If the commission authorizes the private sale of notes, the commission shall specify in its minutes the reasons for its decision to authorize private rather than public sale. The notes shall state on their face that they are issued on behalf of the district and that they are payable from proceeds of bonds issued under ch. 67 or from a tax upon all of the taxable property in the district. The notes are not a general obligation of the district, except to the extent that a tax has been levied under par. (a).

200.55(4)(d) (d) Any funds derived from the issuance and sale of bonds under ch. 67 and issued subsequent to the execution and sale of notes issued under this subsection shall constitute a trust fund, which shall be expended first for the payment of principal and interest of the notes and then may be expended for other purposes set forth in the resolution authorizing the bonds.

200.55(5) (5) Service charges.

200.55(5)(a)(a) For service provided to any user, the commission may establish, assess and collect service charges under s. 66.0821 or under this subsection. For service to any user outside the district and not located in a municipality which has contracted with the district under s. 200.39, the commission may establish, assess and collect service charges under s. 200.41. Except as provided under s. 200.41 (2), any charge made by the district under this subsection is reviewable under s. 200.59 (5). The sewerage service charges established under s. 66.0821 or under this subsection with respect to capital costs for service to any user shall be uniform.

200.55(5)(b) (b)

200.55(5)(b)1.1. The commission may, as a complete or partial alternative to any other method of recovering capital costs, compute a schedule of charges based on capital costs to be recovered under this subsection from any user.

200.55(5)(b)2. 2. In making this computation, the commission may consider any improvement, addition or rehabilitation of any physical structure, including interceptor sewers and treatment plants, to be an improvement, addition or rehabilitation to the entire sewerage system.

200.55(5)(b)3. 3. The commission shall:

200.55(5)(b)3.a. a. Adopt a schedule of charges computed under this paragraph. The commission may modify the schedule as it deems necessary.

200.55(5)(b)3.b. b. Submit the schedule of charges it adopts and each modification of the schedule to each municipality subject to the charges.

200.55(5)(b)3.c. c. Bill periodically each municipality subject to the charges for the charges due under this subsection.

200.55(5)(c) (c)

200.55(5)(c)1.1. Charges for sewerage service shall, to the extent practicable, be proportionate to the costs of the sewerage system that the district may reasonably attribute to the user.

200.55(5)(c)2. 2. The commission may classify users on the basis of uses and may establish separate charges for separate classes. In computing charges, the commission may consider any reasonable factor, including wastewater flow or drainage, delivery flow characteristics, water consumption, type and number of sewerage connections or plumbing fixtures, population served, lot size, portion of lot improved and assessed value of property served. The commission may also compute its fee schedules as needed to meet the requirements of s. 66.0821 or of title II of the water pollution control act, 33 USC 1251 et seq.

200.55(5)(d) (d)

200.55(5)(d)1.1. Each sanitary district organized under subch. IX of ch. 60 and each metropolitan sewerage district organized under subch. I that is billed by the commission under par. (b) shall, within 5 days of receipt of a bill from the commission, in turn bill each city, town or village served by the sanitary district or metropolitan sewerage district organized under subch. I. Each city, town or village located within the district and billed under this paragraph or billed by the commission under par. (b) or under s. 66.0821 shall, within 45 days of receiving the bill, pay the full amount billed to the district. Each municipality may levy a reasonable penalty for late payment by the user to the municipality. Each municipality may provide for the payment of charges to it by any means specified in s. 200.39 (5).

200.55(5)(d)2. 2. Any city, town or village may collect and tax charges made by it to users in the same manner as water rates are taxed and collected under s. 62.69 (2) (f) or 66.0809. Charges taxed under this subdivision are a lien upon the property served, as provided in s. 62.69 (2) (f) or 66.0809.

200.55(5)(e) (e) The commission may separately compute, on any reasonable basis, both capital and operating costs of providing sewerage service to any federal, state, county or municipal facility and may directly bill the federal government, the state, the county or the municipality.

200.55(6) (6) Tax levies.

200.55(6)(a)(a) The commission may levy a tax upon the taxable property in the district as equalized for state purposes:

200.55(6)(a)1. 1. To make payments to a county as provided in s. 200.23 (1) (b) 2.;

200.55(6)(a)2. 2. To pay principal, interest and any premiums on bonds or notes issued by the district under sub. (2) or (4) or under s. 67.12;

200.55(6)(a)3. 3. For the purposes provided in sub. (3); or

200.55(6)(a)4. 4. To acquire, extend, plan, design, construct, add to or improve land, waters, property or facilities for sewerage purposes.

200.55(6)(b) (b) Within 10 days after receiving the equalized valuations from the department of revenue, the secretary of the commission shall file with the clerk of each city, town or village wholly or partially within the boundaries of the district a certified statement showing the amount of the district tax levy and the proportionate amount of the tax to be entered on the tax rolls for collection in each city, town or village. The proportionate amount shall be based on the ratio of full value of the taxable property of the part of the city, town or village located in the district to the full value of all taxable property in the district. Upon receiving the certified statement from the secretary of the commission, the clerk of each city, town or village shall enter the amount of the tax on the tax rolls of the area of the city, town or village included in the district for collection. This proportionate amount of the tax is not subject to any limitation on county, city, village or town taxes.

200.55(6m) (6m) Tax stabilization fund. The commission may establish a tax stabilization fund for any purpose authorized by this subchapter.

200.55(7) (7) Consideration of area debt marketing plans. Prior to exercising its authority under this section, the commission shall consider the debt marketing plans of any municipality or any county located wholly or partially within the district's boundary that notifies the commission of its debt marketing plans.

200.55 History History: 1981 c. 282, 391; 1983 a. 27, 192; 1983 a. 207 ss. 35, 36, 93 (3), (8); 1983 a. 532 s. 36; 1985 a. 29 ss. 1209v to 1209wr, 3202 (56); 1989 a. 366; 1991 a. 39; 1999 a. 32; 1999 a. 150 s. 595; Stats. 1999 s. 200.55; 2001 a. 30.

200.55 Annotation A district's method of allocating capital costs based on property values was permissible under this section. City of Brookfield v. Public Service Commission, 186 Wis. 2d 129, 519 N.W.2d 718 (Ct. App. 1994).



200.57 Minority financial advisers and investment firms and disabled veteran-owned businesses.

200.57  Minority financial advisers and investment firms and disabled veteran-owned businesses.

200.57(1) (1) In this section:

200.57(1)(a) (a) "Disabled veteran-owned financial adviser" and "disabled veteran-owned investment firm" mean a financial adviser and investment firm, respectively, certified by the department of administration under s. 16.283 (3).

200.57(1)(b) (b) "Minority financial adviser" and "minority investment firm" mean a financial adviser and investment firm, respectively, certified by the department of administration under s. 16.287 (2).

200.57(2) (2) The commission shall attempt to ensure that 5% of the total funds expended for financial and investment analysis and for common stock and convertible bond brokerage commissions in each fiscal year is expended for the services of minority financial advisers or minority investment firms.

200.57(3) (3) The commission shall make efforts to ensure that a portion of the total funds expended for financial and investment analysis and for common stock and convertible bond brokerage commissions in each fiscal year is expended for the services of disabled veteran-owned financial advisers or disabled veteran-owned investment firms.

200.57 History History: 1991 a. 39; 1995 a. 27, s. 9116 (5); 1999 a. 150 s. 596; Stats. 1999 s. 200.57; 2009 a. 299; 2011 a. 32; 2011 a. 260 s. 80.



200.59 User charges for sewer operation.

200.59  User charges for sewer operation.

200.59(1) (1)  Declaration of policy. In the interpretation and application of this section, it is declared to be the policy of this state to authorize a district to institute a system of user charges which is designed to recover all or part of the operating costs to the extent required by federal or state law in order to obtain federal or state funding from a user of the sewerage system in the proportion to which the user's waste water discharge contributes to such costs. It is intended that the system be instituted to satisfy but not exceed eligibility requirements of public grants under Title II of the water pollution control act (33 USC 1251 et seq.) or under any other state or federal law and to satisfy but not exceed any other applicable state or federal law requiring such a system.

200.59(2) (2) Collection of charges as user fees. A district may, as a complete or partial alternative to any other method of recovering operating costs:

200.59(2)(a) (a) Compute a uniform schedule of charges based on operating expenses to be recovered from users under this subsection.

200.59(2)(b) (b) Adopt the uniform schedule of charges computed under par. (a). The commission may modify the schedule periodically.

200.59(2)(c) (c) Submit the schedule adopted under par. (b) and every modification to every municipality within the sewerage service area as early in every calendar year as practicable.

200.59(2)(d) (d) Bill periodically each municipality within the sewerage service area for the charges due under this subsection.

200.59(3) (3) Factors in charge schedules. In computing a charge schedule under sub. (2) (a), the sewerage commission shall require each user to pay the proportion of total operating cost of the system incurred by the transmission and treatment of the user's wastewater. In determining such proportional costs, the sewerage commission shall consider such factors, without limitation because of enumeration, as strength, volume and delivery flow rate characteristics of each user's sewage.

200.59(4) (4) Collection of fees by municipalities. Every sanitary district organized under subch. IX of ch. 60 or metropolitan sewerage district organized under subch. I billed by a district under sub. (2) shall in turn bill every city, town or village served by the sanitary district or metropolitan sewerage district organized under subch. I. Every city, town and village billed by a district under sub. (2), by a sanitary district or metropolitan sewerage district organized under subch. I under this subsection shall collect such charges from the individual sewer system users in the city, town or village and shall promptly remit the same to the district. The district may adopt rules for the establishment and administration of collection procedures and the settlement of such collections with the district as required by this section. Under such rules the district may provide for reimbursement of the municipality for the expense of collecting late payments of charges. Each municipality shall pay the district in full within 45 days after receiving a bill from the district. The district or, if the district does not act, every municipality is empowered to levy a penalty for late payment by the user to the municipality. Any city, town or village may collect under s. 66.0821 (7) any charge which is due under this section and which is delinquent. In the event that any municipality does not remit such charges to the district within 45 days of the billing date, the district may borrow moneys, repayable in not longer than 18 months, sufficient to offset such uncollected charges.

200.59(5) (5) Review by public service commission.

200.59(5)(a)(a) Except as provided under s. 200.41 (2), upon complaint to the public service commission by any user that charges, rules and practices under this section are unreasonable or unjustly discriminatory, according to the standards and criteria which the commission is required to follow under state or federal law, including, without limitation because of enumeration, this section, 33 USC 1251 et seq. and ch. 283, or upon complaint of a holder of a revenue bond or other evidence of debt, secured by a mortgage on the sewerage system or any part thereof or pledge of the income of sewerage service charges, that charges are inadequate, the public service commission shall investigate the complaint. If sufficient cause therefor appears, the public service commission shall set the matter for a public hearing upon 10 days' notice to the complainant and the commission. After the hearing, if the public service commission determines that the charges, rules or practices complained of are unreasonable or unjustly discriminatory, it shall determine and by order fix reasonable charges, rules and practices and shall make such other order respecting such complaint as may be just and reasonable. The proceedings under this subsection shall be governed, as far as applicable, by ss. 196.26 to 196.40. The commission may submit the factual data, reports and analyses considered by it in establishing the charges, rules or practices subject to a complaint under this subsection. The public service commission shall give due weight to such data, reports and analyses. Judicial review of the determination of the public service commission may be had by any person aggrieved in the manner prescribed under ch. 227. If any user pays a charge and the public service commission or court, on appeal from the public service commission, finds such charge, after reviewing a complaint filed under this subsection, to be excessive, the district shall refund to the user the excess plus the interest thereon computed at the rate then paid by the district for borrowing funds for a term of one year or less.

200.59(5)(b) (b) For purposes of this subsection, "user" includes a licensed disposer, as defined in s. 281.49 (1) (b), who disposes of septage in the district's facilities under a disposal plan under s. 281.49 (5) and initiates under s. 281.49 (11) (d) a review under par. (a) of a disputed septage disposal fee by the public service commission.

200.59(5)(c) (c) If the public service commission determines in a proceeding under par. (a) that a septage disposal fee is unreasonable, the public service commission shall determine and fix under par. (a) a reasonable fee that conforms with s. 281.49 (5) (c) 4.

200.59(5)(d) (d) Notwithstanding the statutes referenced in par. (a) governing a proceeding under par. (a), the public service commission shall allocate its assessment under s. 196.85 (1) for any expense of the public service commission for a proceeding under par. (a) that is initiated under s. 281.49 (11) (d) as specified in s. 66.0821 (5) (e).

200.59 History History: 1977 c. 382; 1979 c. 175; 1981 c. 282 ss. 7 to 13; Stats. 1981 s. 66.912; 1983 a. 207; 1983 a. 532 s. 36; 1985 a. 29; 1987 a. 403 s. 256; 1995 a. 227; 1999 a. 150 s. 597; Stats. 1999 s. 200.59; 2005 a. 347.



200.61 Judicial review of compliance schedules.

200.61  Judicial review of compliance schedules. If a court-ordered schedule of compliance affecting the district is reviewed by a court, the court shall take into consideration the availability of state and federal grant funds used to comply with the schedule, the timely achievement of state and federal clean water goals and equity with the efforts of other cities, villages, towns, sanitary districts and metropolitan sewerage districts to comply with the requirements to achieve these goals. In its review the court shall determine what, if any, effect the availability of state and federal grant funds has on the compliance schedule.

200.61 History History: 1981 c. 282; 1999 a. 150 s. 598; Stats. 1999 s. 200.61.

200.61 AnnotationFederal and state sewage law is discussed. Milwaukee v. Illinois, 451 U.S. 304 (1981).



200.63 Construction.

200.63  Construction. Nothing in ss. 200.21 to 200.61 in any way limits or takes away any of the powers of any municipality located in the district, relating to the construction, extension or repair of local or sanitary sewers or drains except that all plans and specifications for the construction of any local or sanitary sewers or extensions thereof shall be submitted to and approved in writing by the district before the sewers are constructed.

200.63 History History: 1981 c. 282; 1999 a. 150 s. 599; Stats. 1999 s. 200.63.



200.65 Validation of debt; liability for diverting funds.

200.65  Validation of debt; liability for diverting funds.

200.65(1)(1)  Debt validation. No legislative, judicial or administrative determination that a district may not spend borrowed money or that a district has spent borrowed money for a purpose other than the stated purpose for which it was borrowed affects the validity of the obligation or the evidence of indebtedness therefor.

200.65(2) (2) Limitations on actions to contest debts. Section 893.77 applies to all borrowing by a district and to all evidences of indebtedness given therefor.

200.65(3) (3) Impairments of borrowed money funds.

200.65(3)(a)(a) Any person participating in any impairment of or diversion from a borrowed money fund, debt service fund, special redemption fund, bond security or similar fund of the district is liable in an action brought by a party listed under par. (b) for the cost of restoring the fund to its proper level.

200.65(3)(b) (b) The commission, any taxpayer of the district or any holder of an evidence of indebtedness payable in whole or in part out of the fund that is impaired or diverted may commence an action under par. (a).

200.65 History History: 1981 c. 282, 391; 1983 a. 207 s. 93 (8); 1999 a. 150 s. 600; Stats. 1999 s. 200.65.






201. Securities of public service corporations.

201.01 Definitions.

201.01  Definitions. In this chapter, unless the context otherwise requires:

201.01(1) (1) "Commission" means the office of the commissioner of railroads in the case of water carriers and the public service commission in the case of other public service corporations.

201.01(2) (2) "Public service corporation" means and embraces every corporation, except municipalities and other political subdivisions, which is a public utility as defined in s. 196.01, and every corporation which is a water carrier as defined in s. 195.02, but shall not include a public utility corporation receiving an annual gross revenue of less than $1,000 for the calendar year next preceding the issuance of any securities by it. "Public service corporation" includes a holding company, as defined under s. 196.795 (1) (h), which is a public utility, as defined under s. 196.01 (5). "Public service corporation" does not include a telecommunications provider, as defined in s. 196.01 (8p). "Public service corporation" does not include any other holding company unless the holding company was formed after November 28, 1985, and unless the commission has determined, under s. 196.795 (7) (a), that each nonutility affiliate, as defined under s. 196.795 (1) (j), does not and cannot reasonably be expected to do at least one of the items specified in s. 196.795 (7) (a). "Public service corporation" does not include a company, as defined in s. 196.795 (1) (f), which owns, operates, manages or controls a telecommunications provider, as defined in s. 196.01 (8p), unless such company also owns, operates, manages or controls a public utility which is not a telecommunications provider. "Public service corporation" does not include a transmission company, as defined in s. 196.485 (1) (ge).

201.01(3) (3) "Securities" means capital stock and evidences of indebtedness of a public service corporation, but do not include any of the following:

201.01(3)(a) (a) Any obligation of a public service corporation which is not a public utility as defined in the federal Power Act, falling due one year or less after its date and bearing date not later than the day of sale.

201.01(3)(b) (b) Any evidence of indebtedness of a public service corporation which is a public utility as defined in the federal Power Act, the issuance, renewal or assumption of which is exempt from section 204 (a) of the federal Power Act by the provisions of section 204 (e) thereof.

201.01(3)(c) (c) Any obligation issued to the United States of America in connection with loans for rural telecommunications facilities made pursuant to the Rural Electrification Act of 1936, as amended.

201.01(3)(d) (d) Any securities issued by a corporation organized under ch. 185 or 193 for the purpose of furnishing telecommunications service in rural areas.

201.01(3)(e) (e) Any environmental trust bonds issued pursuant to a financing order of the commission under s. 196.027 (2).

201.01 History History: 1971 c. 164 s. 88; 1977 c. 29; 1981 c. 347 s. 80 (2); 1983 a. 189; 1985 a. 79; 1985 a. 297 ss. 13, 76; 1993 a. 16, 123, 496, 1997 a. 140 s. 11; Stats. 1997 s. 200.01; 1999 a. 9; 1999 a. 150 s. 653; Stats. 1999 s. 201.01; 2003 a. 152; 2005 a. 179, 441; 2011 a. 22.

201.01 Annotation A contract by a utility for the purchase of all of the stock of a corporation in installments over a period of years is not a "security." Wisconsin Southern Gas Co. v. PSC, 57 Wis. 2d 643, 205 N.W.2d 403 (1973).

201.01 Annotation Sub. (2) does not violate the interstate commerce clause of the U. S. constitution. Alliant Energy Corporation v. Bie, 330 F.3d 904 (2003).



201.02 Power of alienation, state control.

201.02  Power of alienation, state control. The power to create liens or mortgages on corporate property by public service corporations in this state, or to deed such property in trust, or to issue capital stock, is a special privilege, the right of supervision, regulation, restriction and control of which shall be vested in the state, and such power shall be exercised according to the provisions of these statutes.

201.02 History History: 1997 a. 140 s. 11; Stats. 1997 s. 200.02; 1999 a. 150 s. 653; Stats. 1999 s. 201.02.



201.03 Issue of securities.

201.03  Issue of securities.

201.03(1)(1) No securities shall be issued by any public service corporation until it shall first have obtained from the commission, and recorded upon its books a certificate authorizing such issue; and the commission shall not authorize the issuance of securities for any purposes which are not proper corporate purposes, or in an amount greater than is reasonably necessary for such corporate purposes, having in view the immediate requirements of the corporation and its prospective requirements over a reasonable period in the future, and other relevant considerations.

201.03(2) (2) All securities issued in violation of any of the provisions of this chapter shall be void.

201.03 History History: 1997 a. 140 s. 11; Stats. 1997 s. 200.03; 1999 a. 150 s. 653; Stats. 1999 s. 201.03.

201.03 Annotation Securities valid when issued will not be voided by sub. (2) if the issuance has not been stayed. Wisconsin Electric Power Co. v. Bardwell, 71 Wis. 2d 718, 239 N.W.2d 78 (1976).

201.03 Annotation Sub. (1) does not violate the interstate commerce clause of the U. S. constitution. Alliant Energy Corporation v. Bie, 330 F.3d 904 (2003).



201.04 Consideration for securities.

201.04  Consideration for securities.

201.04(1) (1) No securities shall be issued by any public service corporation except for money, property or services actually received by it. The amount of money, and the value of the property or the services to be so received shall be:

201.04(1)(a) (a) In case of stock having a par value, not less than the par value thereof;

201.04(1)(b) (b) In case of stock having no par value, not less than the amount specified in the commission's certificate of authority as the selling price of the stock; and

201.04(1)(c) (c) In case of evidences of indebtedness, a sum that the commission determines to be a reasonable price, but in any event not less than 75% of their face value.

201.04(2) (2) The limitations of this section shall not apply to the sale of evidences of indebtedness of a public service corporation by way of enforcement of a pledge of the evidences of indebtedness, made by the corporation pursuant to a certificate of authority issued by the commission, as security for lawful indebtedness of the corporation; but in all such cases the instrument of pledge shall contain a provision to the effect that none of the pledged securities shall be sold or become the absolute property of the pledgee, either directly or indirectly, except at public sale, notice whereof shall be published as a class 3 notice, under ch. 985, in the place where the sale shall take place, and further to the effect that the sale shall not be made below the price fixed therefor by the commission in its certificate authorizing the pledging of the securities.

201.04 History History: 1995 a. 225; 1997 a. 140 s. 11; Stats. 1997 s. 200.04; 1999 a. 150 s. 653; Stats. 1999 s. 201.04.



201.05 Securities.

201.05  Securities.

201.05(1)(1)  Application to issue. Any public service corporation desiring to issue securities shall file with the commission an application verified by its president or vice president and its secretary or assistant secretary or by the signers of its articles of organization if it has not yet elected officers, setting forth:

201.05(1)(a) (a) The amount and character of the proposed securities;

201.05(1)(b) (b) The purposes for which they are to be issued;

201.05(1)(c) (c) The terms on which they are to be issued, including a detailed description and a detailed statement of the value of any property or services that are to be received in full or partial payment therefor, and of any property or services already received by the corporation, the cost of which is to be reimbursed to the corporation by the proceeds of such securities; and

201.05(1)(d) (d) A statement of the assets and liabilities of the corporation as of the most recent available date, together with such further financial information as the commission may require.

201.05(2) (2) Hearings and inquiries. In order to determine whether the proposed issue complies with the provisions of this chapter, the commission may make such inquiry or investigation, hold such hearings, and examine such witnesses, books, papers, documents or contracts, as it may deem material. It shall determine the value of any property or services for which the securities, in whole or in part, are to be issued. It may also make a valuation, in detail, of all property of the corporation and may determine the full amount of its liabilities if deemed pertinent.

201.05(3) (3) Valuation of franchises. In determining the value of property under this chapter, no franchise to be a corporation and no franchise or privilege granted to a corporation shall be appraised at more than the sum paid therefor to the state or municipality granting the same.

201.05(4) (4) Classes proportionate. The amount of securities of each class which any public service corporation may issue shall bear a reasonable proportion to each other and to the value of the property, due consideration being given to the nature of the business of the corporation, its credit and prospects, the possibility that the value of the property may change from time to time, the effect which such issue will have upon the management and operation of the corporation by reason of the relative amount of financial interest which the various classes of stockholders will have in the corporation, and other considerations deemed relevant by the commission. The provisions of this subsection shall not apply to common stock issued by a public service corporation which has issued or proposes to issue its notes, bonds or other evidences of indebtedness to the United States of America in connection with loans for rural telecommunications facilities made pursuant to the rural electrification act of 1936, as amended.

201.05 History History: 1985 a. 297 s. 76; 1985 a. 332; 1997 a. 140 s. 11; Stats. 1997 s. 200.05; 1999 a. 150 s. 653; Stats. 1999 s. 201.05.



201.06 Certificate of authority, impounding securities.

201.06  Certificate of authority, impounding securities.

201.06(1)(1)

201.06(1)(a) (a) Upon the conclusion of its investigation, if the commission shall find that the proposed issue complies with the provisions of this chapter and that the financial condition, plan of operation and proposed undertakings of the corporation will afford reasonable protection to purchasers of the securities to be issued, the commission shall issue to the corporation a certificate of authority stating all of the following:

201.06(1)(a)1. 1. The amount of securities reasonably necessary and the character of the securities.

201.06(1)(a)2. 2. The purposes for which the securities are to be issued in such detail as the commission may consider necessary.

201.06(1)(a)3. 3. The terms on which the securities are to be sold or otherwise disposed of, including a description and a determination of the value of any property or services to be received in partial or full payment therefor.

201.06(1)(b) (b) A corporation shall not issue the securities on any other terms or for any other purposes than that stated in the certificate issued under par. (a).

201.06(1)(c) (c) If any portion of the securities authorized by the certificate are evidences of indebtedness which are to be pledged to secure lawful obligations of the applicant, the commission in its certificate shall state the minimum price at which the securities may be sold in the event of any enforcement of the pledge. If the purpose of the issue is, in whole or in part, to provide funds for properties to be constructed or acquired, the commission may, if it finds that the public interest so requires, require the applicant to impound the proceeds of the securities, or furnish suitable bonds to guarantee the completion of the project, under conditions that the commission finds to be reasonable and specifies in the certificate.

201.06(2) (2) The commission may attach to the issuance of any certificate under this chapter such terms, conditions or requirements as in its judgment are reasonably necessary to protect the public interest. Any public service corporation dissatisfied with any of the terms or conditions so imposed by the commission in such certificate of authority shall be limited in its remedy to an action to modify or set aside the commission order authorizing a certificate of authority, as provided by s. 201.08. Any public service corporation issuing securities pursuant to any certificate of authority, not having brought any such action to set aside such order shall be deemed thereby to have waived any and all objections to the terms, conditions and requirements contained in such certificate of authority.

201.06 History History: 1995 a. 225; 1997 a. 140 s. 12; Stats. 1997 s. 200.06; 1999 a. 150 s. 654, 655; Stats. 1999 s. 201.06.



201.07 Securities accounted for.

201.07  Securities accounted for. The commission may by provision inserted in its certificate of authority require issuers to account for the disposition of all securities requiring its approval. If the securities are issued for money, it may require the issuer to report the price at which the securities were issued, the amount of securities so issued, and the amount of cash which has been received; if they are issued for the refunding or discharge of securities or other indebtedness it may require the issuer to report the amount of securities issued for such purpose, the price at which issued, and the amount and nature of securities or other indebtedness refunded or discharged by such issuance; if they are issued for the acquisition of property or services it may require the issuer to report the amount of securities issued for such purpose, the price at which issued, and information regarding the property or services for which such securities were issued.

201.07 History History: 1997 a. 140 s. 13; Stats. 1997 s. 200.07; 1999 a. 150 s. 656; Stats. 1999 s. 201.07.



201.08 Court review.

201.08  Court review. Any action of the commission under the provisions of this chapter shall be subject to review in the manner provided in ch. 227.

201.08 History History: 1997 a. 140 s. 13; Stats. 1997 s. 200.08; 1999 a. 150 s. 656; Stats. 1999 s. 201.08.



201.09 Penalties.

201.09  Penalties.

201.09(1)(1) Any public service corporation, or any agent, director or officer of a public service corporation, who shall directly or indirectly, issue or cause to be issued, any securities for whose issuance a certificate is required contrary to the provisions of this chapter, or who shall apply the proceeds from the sale of the securities to any purpose other than that specified in the certificate of the commission, shall forfeit to the state not less than $500 nor more than $10,000 for each offense.

201.09(2) (2) Every director, president, secretary or other official or agent of any public service corporation, who shall practice fraud or knowingly make any false statement to secure a certificate of authority to issue any security, or issue under a certificate so obtained and with knowledge of such fraud, or false statement, or negotiate, or cause to be negotiated, any security, in violation of this chapter, is guilty of a Class I felony.

201.09 History History: 1997 a. 140 s. 13; Stats. 1997 s. 200.09; 1997 a. 254, 283; 1999 a. 32; 1999 a. 150 s. 656; Stats. 1999 s. 201.09; 2001 a. 109.



201.10 Fees for authority to issue securities, expenses.

201.10  Fees for authority to issue securities, expenses.

201.10(1)(1) Each public service corporation on filing an application for authority to issue any securities to which this chapter is applicable shall pay with such application, prior to the issuance of a certificate, a fee of $1 per thousand for each $1,000 par value of each authorized issue of securities, but in no case less than $10 for any issue, and for applications filed after December 31, 1972, in no case more than $1,000 for any issue. If any such securities have no par value, the price at which such securities are issued or sold shall be deemed the par value for the purposes of computing the fee payable under this section.

201.10(2) (2) The fee provisions of sub. (1) shall not apply, but the provisions of sub. (3) shall apply, to the issuance, renewal or assumption by a public service corporation which is a public utility as defined in the federal power act, of evidences of indebtedness maturing not more than one year after the date of issue, renewal or assumption thereof.

201.10(3) (3) Whenever the commission deems it necessary to make an investigation of the books, accounts and practices or to make an appraisal of the property of any public service corporation which has filed an application for authority to issue any securities to which this chapter is applicable, such public service corporation shall pay all expenses reasonably attributable to such special investigation, or to such an appraisal of the property. For the purpose of calculating investigative and appraisal expenses of the commission, 90% of the costs determined shall be costs of the commission and 10% of the costs determined shall be costs of state government operations. The procedure set up by s. 195.60 or 196.85, whichever is appropriate, for the rendering and collection of bills shall be in all ways applicable to the rendering and collection of bills under this section. Ninety percent of the amounts paid to the public service commission under authority of this subsection shall be credited to the appropriation account under s. 20.155 (1) (g).

201.10 History History: 1971 c. 125; 1977 c. 29; 1991 a. 269; 1993 a. 16, 123, 1997 a. 140 s. 13; Stats. 1997 s. 200.10; 1999 a. 150 s. 656; Stats. 1999 s. 201.10.



201.11 Impaired capital.

201.11  Impaired capital. Whenever the commission shall find that the capital of any public service corporation is impaired it may, after investigation and hearing, issue an order directing such public utility to cease paying dividends on its common stock until such impairment has been made good. Nothing in this section shall be construed to modify the requirements of ss. 180.0623 and 180.0640.

201.11 History History: 1989 a. 303, 1997 a. 140 s. 13; Stats. 1997 s. 200.11; 1999 a. 150 s. 656; Stats. 1999 s. 201.11.



201.12 Judicial sale of corporation, reorganization.

201.12  Judicial sale of corporation, reorganization. Whenever the rights, powers, privileges and franchises of any domestic public service corporation shall be sold at judicial sale or pursuant to the foreclosure of a mortgage, the purchaser shall, within 60 days after the sale, organize a new corporation pursuant to the laws respecting corporations for similar purposes and shall convey to the new corporation the rights, privileges and franchises which the former corporation had, or was entitled to have, at the time of the sale and which are provided by the statutes applicable to domestic public service corporations. The amount of securities that may be issued by the new corporation for the purpose of acquiring the property of the former corporation shall be determined in accordance with ss. 201.04, 201.05 and 201.06.

201.12 History History: 1997 a. 140 s. 14; Stats. 1997 s. 200.12; 1997 a. 254; 1999 a. 32; 1999 a. 150 s. 657; Stats. 1999 s. 201.12.



201.13 Stock.

201.13  Stock. Subject to the regulatory jurisdiction of the commission under this chapter and to all other applicable provisions of law relating to water carrier or other special types of corporations, all classes and series of stock of a public service corporation shall be governed by the provisions of ch. 180.

201.13 History History: 1997 a. 140 s. 15; Stats. 1997 s. 200.13; 1999 a. 150 s. 658; Stats. 1999 s. 201.13; 2005 a. 179.



201.14 Validation of securities issued without certificate.

201.14  Validation of securities issued without certificate. Securities issued by any such corporation, for the issuance of which a certificate should have been, but through excusable neglect or mistake was not, applied for, may be validated by the commission upon application of such corporation, signed and verified by the president and secretary, and setting forth the information required by s. 201.05 (1), and in addition thereto a concise statement of the reasons why such application was not made at the time such securities were issued. If the commission shall find and determine that such failure to make application was due to excusable neglect or mistake, and was not occasioned by any design to evade compliance with the law, and that such issue was otherwise in accordance with law, the commission shall issue to the corporation a validating certificate.

201.14 History History: 1997 a. 140 s. 16; Stats. 1997 s. 200.14; 1999 a. 150 s. 659; Stats. 1999 s. 201.14.






202. Regulation of professional employer organizations and the solicitation of funds for a charitable purpose.

202.01 Definitions.

202.01  Definitions. In this subchapter:

202.01(1) (1) "Applicant" means any of the following:

202.01(1)(a) (a) A person applying to the department for an initial registration.

202.01(1)(b) (b) A person applying to the department for renewal of a registration.

202.01(2) (2) "Controlling person" has the meaning given in 202.21 (3).

202.01(3) (3) "Department" means the department of financial institutions.

202.01(4) (4) "Registrant" means a person who is registered under ss. 202.12 to 202.14 or 202.22.

202.01(5) (5) "Registration" means a registration the department issues under ss. 202.12 to 202.14 or 202.22.

202.01 History History: 2013 a. 20.



202.02 General duties and powers.

202.02  General duties and powers.

202.02(1) (1) The department may issue subpoenas for the attendance of witnesses and the production of documents or other materials prior to the commencement of a disciplinary or other proceeding under this chapter.

202.02(2) (2) The department shall establish the content and form of each type of registration. Upon the request of a registrant and payment of a $10 fee, the department may issue to a registrant a wall certificate.

202.02(3) (3) The department may require a registrant to do any of the following:

202.02(3)(a) (a) Display the registrant's certificate of registration in a conspicuous place in the registrant's office or place of business.

202.02(3)(b) (b) Post a notice in a conspicuous place in the registrant's office or place of business describing the procedures for filing a complaint against the registrant.

202.02(4) (4)

202.02(4)(a)(a) The department shall require each applicant to provide his or her social security number with the applicant's application for a registration or registration renewal, or, if the applicant is not an individual, the department shall require the applicant to provide its federal employer identification number.

202.02(4)(b) (b) If an applicant is an individual who does not have a social security number, the applicant shall submit a statement to the department made or subscribed under oath that the applicant does not have a social security number. The department of children and families shall prescribe the form of the statement. A registration issued in reliance upon a false statement submitted under this paragraph is invalid.

202.02(4)(c) (c) The department may not disclose a social security number obtained under par. (a) to any person except the department of children and families to administer s. 49.22 and the department of revenue to request certifications under s. 73.0301 and administer state taxes.

202.02(5) (5) The department shall cooperate with the departments of justice, health services, and children and families to develop and maintain a computer linkup to provide access to information regarding the current status of a registration, including whether the registration has been restricted in any way.

202.02(6) (6)

202.02(6)(a)(a) The department may conduct an investigation to determine whether an applicant satisfies any of the eligibility requirements specified for the registration, including whether the applicant does not have an arrest or conviction record. In conducting an investigation under this paragraph, the department may require an applicant to provide any information that is necessary for the investigation, except that, for an investigation of an arrest or conviction record, the department shall comply with the requirements under par. (d).

202.02(6)(b) (b) A registrant who is convicted of a felony or misdemeanor anywhere shall send a notice of the conviction by 1st class mail to the department within 48 hours after the entry of the judgment of conviction.

202.02(6)(c) (c) The department may investigate whether an applicant or registrant has been charged with or convicted of a crime.

202.02(6)(d) (d)

202.02(6)(d)1.1. Except as provided in subd. 2., the department may not require that an applicant or registrant be fingerprinted or submit fingerprints in connection with a registration.

202.02(6)(d)2. 2. The department may require a person for whom the department conducts an investigation under par. (c) to be photographed and fingerprinted on 2 fingerprint cards, each bearing a complete set of the person's fingerprints. The department of justice may submit the fingerprint cards to the federal bureau of investigation to verify the identity of the persons fingerprinted and obtain records of their criminal arrests and convictions.

202.02(6)(e) (e) The department shall charge an applicant the fees, costs, or other expenses the department incurs for conducting an investigation under this subsection.

202.02(7) (7) The department may require the electronic submission of an application for registration or registration renewal or any other document or information that may be submitted to the department under this chapter.

202.02 History History: 2013 a. 20.



202.025 Registration renewal; denial of registration or registration renewal.

202.025  Registration renewal; denial of registration or registration renewal.

202.025(1) (1)  Notice of renewal.

202.025(1)(a)(a) The department shall give a notice of renewal to each registrant at least 30 days before the renewal date of the registration. The department may give that notice by electronic transmission.

202.025(1)(b) (b) Failure to receive a notice of renewal is not a defense in any disciplinary proceeding against a registrant or in any proceeding against a former registrant for practicing without a registration. Failure to receive a notice of renewal does not relieve a registrant from the obligation to pay a penalty for late renewal under sub. (2).

202.025(2) (2) Late Renewal. If the department does not receive an application to renew a registration before the applicable renewal date, the registrant may restore the registration by paying, within 60 days after the renewal date, the renewal fee and late fee determined by the department under s. 202.08.

202.025(3) (3) Denial of registration or registration renewal.

202.025(3)(a)(a)

202.025(3)(a)1.1. Notwithstanding ss. 202.12 to 202.14 and 202.23, if the department determines that an applicant for registration or registration renewal has failed to comply with any applicable requirement for renewal, or that the denial of an application for registration or registration renewal is necessary to protect the public health, safety, or welfare, the department may summarily deny the application for registration or registration renewal.

202.025(3)(a)2. 2. If the department denies an application for registration or registration renewal under subd. 1., the department shall provide the applicant with a notice of denial that states the facts or conduct giving rise to the denial and states that the applicant may, within 30 days after the date stated on the notice of denial, file a written request with the department for the department to review the denial at a hearing.

202.025(3)(b) (b) This subsection does not apply to a denial of a registration or registration renewal under s. 202.03 or 202.035 (2) (b).

202.025 History History: 2013 a. 20.



202.03 Registration denial, nonrenewal, or revocation based on tax delinquency.

202.03  Registration denial, nonrenewal, or revocation based on tax delinquency. Notwithstanding ss. 202.12 to 202.14 and 202.22, the department shall deny an application for an initial registration or for registration renewal, or revoke a registration, if the department of revenue certifies under s. 73.0301 that the applicant or registrant is liable for delinquent taxes, as defined in s. 73.0301 (1) (c).

202.03 History History: 2013 a. 20.



202.035 Delinquency in support payments; failure to comply with subpoena or warrant.

202.035  Delinquency in support payments; failure to comply with subpoena or warrant.

202.035(1) (1) In this section, "support" has the meaning given in s. 49.857 (1) (g).

202.035(2) (2) Notwithstanding ss. 202.12 to 202.14 and 202.22, the department shall do all of the following, subject to the memorandum of understanding between the department and the department of children and families under s. 49.857:

202.035(2)(a) (a) Restrict, limit, or suspend a registration, or deny an application for an initial registration, if the registrant, applicant, or a controlling person of the registrant or applicant is delinquent in paying support or fails to comply, after appropriate notice, with a subpoena or warrant related to support or paternity proceedings that is issued by the department of children and families or a county child support agency under s. 59.53 (5).

202.035(2)(b) (b) Deny an application for registration renewal if the registrant or a controlling person of the registrant is delinquent in paying support or fails to comply, after appropriate notice, with a subpoena or warrant related to support or paternity proceedings that is issued by the department of children and families or a county child support agency under s. 59.53 (5).

202.035 History History: 2013 a. 20.



202.04 Voluntary surrender of registration.

202.04  Voluntary surrender of registration. A registrant may voluntarily surrender his or her registration. The department may refuse to accept that surrender if a complaint has been filed or a disciplinary proceeding has been commenced against the registrant.

202.04 History History: 2013 a. 20.



202.05 Nondisclosure of certain personal information.

202.05  Nondisclosure of certain personal information.

202.05(1)(1) In this section:

202.05(1)(a) (a) "List" means information compiled or maintained by the department that contains the personal identifiers of at least 10 individuals.

202.05(1)(b) (b) "Personal identifier" means a social security number, telephone number, street name and number, electronic mail address, or post-office box number.

202.05(2) (2) If a form that the department requires an individual to complete in connection with a registration or registration renewal under this chapter requires the individual to provide a personal identifier of the individual, the form shall include a place for the individual to declare that the individual's personal identifier may not be disclosed on any list that the department furnishes to another person.

202.05(3) (3) If the department requires an individual to provide in person or by telephone or other electronic means a personal identifier of the individual in connection with a registration or registration renewal under this chapter, the department shall provide the individual an opportunity to declare that the individual's personal identifier may not be disclosed on any list that the department furnishes to another person.

202.05(4) (4) Upon request, the department shall provide to a registrant who is an individual a form that includes a place for the individual to declare that the individual's personal identifier may not be disclosed on any list that the department furnishes to another person.

202.05(5) (5)

202.05(5)(a)(a) Except as provided in par. (b), the department may not disclose on any list that it furnishes to another person a personal identifier of any individual who has made a declaration under sub. (2), (3), or (4).

202.05(5)(b) (b) Paragraph (a) does not apply to a list that the department furnishes to another state agency, a law enforcement agency, or a federal governmental agency. A state agency that receives a list from the department containing a personal identifier of an individual who has made a declaration under sub. (2), (3), or (4) may not disclose the personal identifier to any person other than a state agency, a law enforcement agency, or a federal governmental agency.

202.05 History History: 2013 a. 20.



202.055 Change of name or address.

202.055  Change of name or address.

202.055(1) (1) An applicant or registrant that undergoes a change of name or address shall notify the department of the applicant's or registrant's new name or address within 30 days after the change in writing or in accordance with other notification procedures approved by the department.

202.055(2) (2) The department may serve any process, notice, or demand on a registrant by mailing it to the last-known address of the registrant as indicated in the department's records, or by other means established by the department by rule.

202.055(3) (3) Any person who fails to comply with sub. (1) shall be subject to a forfeiture of $50.

202.055 History History: 2013 a. 20.



202.06 Disciplinary proceedings; enforcement of laws requiring registration.

202.06  Disciplinary proceedings; enforcement of laws requiring registration.

202.06(1) (1)  Investigations. The department may conduct investigations and hold hearings to determine whether any person has violated this chapter or any rule promulgated under this chapter.

202.06(2) (2) Disciplinary action. The department may reprimand a registrant or deny, limit, suspend, revoke, restrict, refuse to renew, or otherwise withhold a registration if the department finds that an applicant, registrant, or controlling person has done any of the following:

202.06(2)(a) (a) Made a material misrepresentation or false statement in an application for registration or registration renewal or in any other information submitted to the department or in a report under s. 108.067.

202.06(2)(b) (b) Violated this chapter or a rule promulgated under this chapter.

202.06(3) (3) Forfeiture. In addition to or in lieu of a reprimand or a denial, limitation, suspension, revocation, restriction, nonrenewal, or other withholding of a registration under sub. (2), the department may assess against an applicant, registrant, or controlling person a forfeiture of not more than $1,000 for each violation.

202.06(5) (5) Injunction. If it appears upon complaint to the department or the department otherwise knows that any person has violated this chapter, the department or the district attorney of the proper county may investigate and may, in addition to any other remedies, bring action in the name of and on behalf of the state against that person to enjoin the person from committing further violations of this chapter.

202.06(6) (6) Practice without a registration.

202.06(6)(a)(a) If, after holding a public hearing, the department determines that a person has engaged in a practice or used a title without a required registration, the department may issue a special order enjoining the person from continuing the practice or use of the title.

202.06(6)(b) (b) In lieu of holding a public hearing, if the department has reason to believe that a person has engaged in a practice or used a title without a required registration, the department may petition the circuit court for a temporary restraining order or an injunction as provided in ch. 813.

202.06(6)(c) (c)

202.06(6)(c)1.1. Any person who violates a special order issued under par. (a) may be required to forfeit not more than $10,000 for each offense. Each day of continued violation constitutes a separate offense. The attorney general or any district attorney may commence an action in the name of the state to recover a forfeiture under this subdivision.

202.06(6)(c)2. 2. Any person who violates a temporary restraining order or an injunction issued by a court upon a petition under par. (b) may be fined not less than $25 nor more than $5,000 or imprisoned for not more than one year in the county jail or both.

202.06(7) (7) Judicial review. Any person who is aggrieved by any action taken under this chapter by the department, its officers, or agents may apply for judicial review as provided in ch. 227.

202.06 History History: 2013 a. 20.



202.07 Administrative warnings.

202.07  Administrative warnings.

202.07(1) (1) If the department determines during an investigation of a complaint against a registrant that there is evidence that the registrant committed misconduct, the department may close the investigation by issuing an administrative warning to the registrant if the department determines that no further disciplinary action is warranted, the complaint involves a first occurrence of a minor violation, and the issuance of an administrative warning adequately protects the public.

202.07(2) (2) A registrant may obtain review of an administrative warning through a personal appearance before the department.

202.07(3) (3)

202.07(3)(a)(a) An administrative warning does not constitute an adjudication of guilt or the imposition of discipline and, except as provided in par. (b), may not be used as evidence that the registrant is guilty of the alleged misconduct.

202.07(3)(b) (b) If the department receives a subsequent complaint of misconduct by a registrant against whom the department issued an administrative warning, the department may reopen the matter that gave rise to the administrative warning and commence disciplinary proceedings against the registrant, and the administrative warning may be used as evidence that the registrant had actual notice that the misconduct that was the basis for the administrative warning was contrary to law.

202.07(4) (4) An administrative warning is a public record subject to inspection or copying under s. 19.35.

202.07 History History: 2013 a. 20.



202.08 Fees.

202.08  Fees.

202.08(1)(1) The department shall determine the fees for an initial registration and for a registration renewal, including late fees for each type of registration under ss. 202.12 to 202.14 and 202.22, based on the department's administrative and enforcement costs under this chapter.

202.08(2) (2) Before the department makes any fee adjustment under sub. (1), the department shall send a notification of the proposed fee adjustments to the cochairpersons of the joint committee on finance. If the cochairpersons of the committee do not notify the secretary of financial institutions within 14 working days after the date of the department's notification that the committee has scheduled a meeting for the purpose of reviewing the proposed fee adjustments, the fee adjustments may be made as proposed. The department shall notify registrants of the fee adjustments by posting the fee adjustments on the department's Internet site and in registration renewal notices sent to affected registrants under s. 202.025 (1). If, within 14 working days after the date of the department's notification, the cochairpersons of the committee notify the secretary of financial institutions that the committee has scheduled a meeting for the purpose of reviewing the proposed fee adjustments, the fee adjustments may be made only upon approval of the committee.

202.08 History History: 2013 a. 20.



202.09 Debit or credit card payments; collection of registration for nonpayment by financial institution.

202.09  Debit or credit card payments; collection of registration for nonpayment by financial institution.

202.09(1)(1) If the department permits the payment of a fee by use of a debit or credit card, the department may charge a service charge for each transaction in addition to the fee being paid. The service charge shall be sufficient to cover the cost to the department of permitting the payment of a fee by debit or credit card.

202.09(2) (2) If a registrant pays a fee required under this chapter by check or by debit or credit card and the check is not paid by the financial institution upon which the check is drawn or if the demand for payment under the debit or credit card transaction is not paid by the financial institution upon which demand is made, the department may cancel the registration after 60 days after the department receives a notice of nonpayment from the financial institution, subject to sub. (3).

202.09(3) (3) At least 20 days before canceling a registration under sub. (2), the department shall provide a notice to the registrant that informs the registrant that the check or demand for payment under the debit or credit card transaction was not paid by the financial institution and that the registrant's registration may be canceled, unless the registrant does all of the following before that date:

202.09(3)(a) (a) Pays the fee for which the unpaid check or demand for payment under the debit or credit card transaction was issued.

202.09(3)(b) (b) Pays any applicable late fee.

202.09(3)(c) (c) Pays the charge for an unpaid draft established by the depository selection board under s. 20.905 (2).

202.09(4) (4) The department may extend the date for cancellation to allow the registrant additional time to comply with sub. (3) (a) to (c).

202.09(5) (5) The department may reinstate a registration that it cancelled under this section only if the former registrant complies with sub. (3) (a) to (c) and pays a $30 reinstatement fee.

202.09 History History: 2013 a. 20.



202.095 Rules.

202.095  Rules. The department shall promulgate rules to implement this chapter.

202.095 History History: 2013 a. 20.



202.11 Definitions.

202.11  Definitions. In this subchapter:

202.11(1) (1) "Charitable organization" means any of the following:

202.11(1)(a) (a) An organization that is described in section 501 (c) (3) of the internal revenue code and that is exempt from taxation under section 501 (a) of the internal revenue code.

202.11(1)(b) (b) A person who is or purports to be established for a charitable purpose.

202.11(2) (2) "Charitable purpose" means any of the following:

202.11(2)(a) (a) A purpose described in section 501 (c) (3) of the internal revenue code.

202.11(2)(b) (b) A benevolent, educational, philanthropic, humane, scientific, patriotic, social welfare or advocacy, public health, environmental conservation, civic, or other eleemosynary objective.

202.11(3) (3) "Charitable sales promotion" means an advertising or sales campaign that is conducted by a person who is regularly and primarily engaged in trade or commerce for profit other than in connection with soliciting and that represents that the purchase or use of goods or services offered will benefit, in whole or in part, a charitable organization or charitable purpose.

202.11(4) (4) "Commercial coventurer" means a person who is regularly and primarily engaged in trade or commerce for profit other than in connection with soliciting and who conducts a charitable sales promotion.

202.11(5) (5) "Contribution" means a grant or pledge of money, credit, property, or other thing of any kind or value, except used clothing or household goods, to a charitable organization or for a charitable purpose. "Contribution" does not include income from any of the following:

202.11(5)(a) (a) Bingo or raffles conducted under ch. 563.

202.11(5)(b) (b) A government grant.

202.11(5)(c) (c) A bona fide fee, due, or assessment paid by a member of a charitable organization, except that, if initial membership in a charitable organization is conferred solely as consideration for making a grant or pledge of money to the charitable organization in response to a solicitation, that grant or pledge of money is a contribution.

202.11(5m) (5m) "Department" means the department of financial institutions.

202.11(6) (6) "Fund-raising counsel" means a person who, for compensation, plans, manages, advises, consults, or prepares material for, or with respect to, solicitation in this state for a charitable organization, but who does not solicit in this state or employ, engage, or provide any person who is paid to solicit in this state. "Fund-raising counsel" does not include any of the following:

202.11(6)(a) (a) An attorney, investment counselor, or employee of a financial institution who, in the normal course of his or her work as an attorney, investment counselor, or employee of a financial institution, advises a person to make a contribution.

202.11(6)(b) (b) A bona fide employee, volunteer, or salaried officer of a charitable organization.

202.11(7) (7) "Professional fund-raiser" means a person who, for compensation, solicits in this state or employs, engages, or provides, directly or indirectly, another person who is paid to solicit in this state. "Professional fund-raiser" does not include any of the following:

202.11(7)(a) (a) An attorney, investment counselor, or employee of a financial institution who, in the normal course of his or her work as an attorney, investment counselor, or employee of a financial institution, advises a person to make a charitable contribution.

202.11(7)(b) (b) A bona fide employee, volunteer, wholly owned subsidiary, or salaried officer of a charitable organization.

202.11(7)(c) (c) An employee of a temporary help agency who is placed with a charitable organization.

202.11(7)(d) (d) A bona fide employee of a person who employs another person to solicit in this state.

202.11(8) (8) "Solicit" means to request, directly or indirectly, a contribution and to state or imply that the contribution will be used for a charitable purpose or will benefit a charitable organization.

202.11(9) (9) "Solicitation" means the act or practice of soliciting, whether or not the person soliciting receives any contribution. "Solicitation" includes any of the following methods of requesting or securing a contribution:

202.11(9)(a) (a) An oral or written request.

202.11(9)(b) (b) An announcement to the news media or by radio, television, telephone, telegraph, or other transmission of images or information concerning a request for a contribution by or for a charitable organization or for a charitable purpose.

202.11(9)(c) (c) The distribution or posting of a handbill, written advertisement, or other publication that directly or by implication seeks a contribution.

202.11(9)(d) (d) The sale of, or offer or attempt to sell, a membership or an advertisement, advertising space, book, card, tag, coupon, device, magazine, merchandise, subscription, flower, ticket, candy, cookie, or other tangible item in connection with any of the following:

202.11(9)(d)1. 1. A request for financial support for a charitable organization or charitable purpose.

202.11(9)(d)2. 2. The use of or reference to the name of a charitable organization as a reason for making a purchase.

202.11(9)(d)3. 3. A statement that all or a part of the proceeds from the sale will be used for a charitable purpose or will benefit a charitable organization.

202.11(10) (10) "Unpaid solicitor" means a person who solicits in this state and who is not a professional fund-raiser.

202.11 History History: 1991 a. 278, 315; 1999 a. 9; 2013 a. 20 ss. 1990, 2189 to 2208; Stats. 2013 s. 202.11.



202.12 Regulation of charitable organizations.

202.12  Regulation of charitable organizations.

202.12(1)(1)  Annual registration requirement.

202.12(1)(a)(a) Except as provided in sub. (5), no charitable organization may solicit in this state or have contributions solicited in this state on its behalf unless it is registered with the department under this subsection.

202.12(1)(b) (b) The department shall promptly register a charitable organization that does all of the following:

202.12(1)(b)1. 1. Submits to the department an application for registration on a form provided by the department.

202.12(1)(b)2. 2. Submits to the department a registration statement that complies with sub. (2).

202.12(1)(b)2g. 2g. Submits to the department an annual financial report for the most recently completed fiscal year of the charitable organization, if the charitable organization received contributions in excess of $5,000 but not more than $100,000 during its most recently completed fiscal year.

202.12(1)(b)2r. 2r. Submits to the department an audited financial statement for the most recently completed fiscal year of the charitable organization, if the charitable organization received contributions in excess of $100,000 during its most recently completed fiscal year.

202.12(1)(b)3. 3. Pays to the department the registration fee determined by the department under s. 202.08.

202.12(1)(c) (c) The department shall issue a certificate of registration to each charitable organization that is registered under this subsection. Renewal applications shall be submitted to the department, in a form and manner prescribed by the department, by August 1 of each year and shall include a registration statement that complies with sub. (2) and the renewal fee determined by the department under s. 202.08.

202.12(1)(d) (d) Upon the department's review of an application for registration or for renewal of a registration under this subsection, the department shall notify the charitable organization of any deficiencies in the application, registration statement, or fee payment.

202.12(2) (2) Registration statement. Except as provided in sub. (3), a registration statement required under sub. (1) shall be signed and sworn to by 2 authorized officers, including the chief fiscal officer, of the charitable organization and shall include all of the following:

202.12(2)(a) (a) The name of the charitable organization and the purpose for which it is organized.

202.12(2)(b) (b) The address and telephone number, and electronic mail address, if available, of the charitable organization and the address and telephone number of any offices in this state or, if the charitable organization does not have an address, the name, address, and telephone number of the person having custody of its financial records.

202.12(2)(c) (c) The names and the addresses of the officers, directors, trustees, and principal salaried employees of the charitable organization.

202.12(2)(f) (f) A statement of whether the charitable organization is authorized by any other governmental authority to solicit.

202.12(2)(g) (g) A statement of whether the charitable organization has ever had its authority to solicit denied, suspended, revoked, or enjoined by a court or other governmental authority.

202.12(2)(h) (h) The charitable purpose or purposes for which contributions will be used.

202.12(2)(i) (i) The name or names under which it intends to solicit.

202.12(2)(j) (j) The names of the persons within the charitable organization who have final responsibility for the custody of contributions.

202.12(2)(k) (k) The names of the persons within the charitable organization who are responsible for the final distribution of contributions.

202.12(2)(L) (L) If the registration statement is submitted to the department with an initial application for registration, all of the following:

202.12(2)(L)1. 1. A copy of the charitable organization's charter, articles of organization, agreement of association, instrument of trust, constitution, or other organizational instrument and bylaws.

202.12(2)(L)2. 2. A statement of the place where and the date when the charitable organization was legally established, the form of its organization, and whether it has tax-exempt status.

202.12(2)(L)3. 3. Copies of any federal or state tax exemption determination letters received by the charitable organization.

202.12(2)(m) (m) Any other information required by the department.

202.12(3) (3) Annual financial report; audit requirement.

202.12(3)(a)(a) Except as provided in pars. (am), (b), and (bm), and in rules promulgated under sub. (8), a charitable organization that received contributions in excess of $5,000 during its most recently completed fiscal year shall file with the department an annual financial report for the charitable organization's most recently completed fiscal year. The department shall prescribe the form of the report and shall prescribe standards for its completion. The annual financial report shall be filed within 12 months after the end of that fiscal year and shall include all of the following:

202.12(3)(a)1. 1. A balance sheet.

202.12(3)(a)2. 2. A statement of support, revenue, expenses, and changes in fund balance.

202.12(3)(a)3. 3. A statement of functional expenses that, at a minimum, is divided into categories of management and general, program services and fund-raising.

202.12(3)(a)4. 4. Other financial information that the department requires.

202.12(3)(am) (am) A charitable organization that operates solely within one community and that received less than $50,000 in contributions during its most recently completed fiscal year may apply to the department for an exemption from the reporting requirement under par. (a). The department shall promulgate rules specifying the criteria for eligibility for an exemption under this paragraph, and shall grant exemptions from the reporting requirement under par. (a) to a charitable organization that satisfies those criteria.

202.12(3)(b) (b) Except as provided in rules promulgated under sub. (8), if a charitable organization received contributions in excess of $400,000 during its most recently completed fiscal year, the charitable organization shall file with the department, in lieu of a report under par. (a), an audited financial statement for the charitable organization's most recently completed fiscal year, prepared in accordance with generally accepted accounting principles, and the opinion of an independent certified public accountant on the financial statement. The audited financial statement shall be filed within 6 months after the end of that fiscal year.

202.12(3)(bm) (bm) Except as provided in rules promulgated under sub. (8), if a charitable organization received contributions in excess of $200,000 but less than $400,000 during its most recently completed fiscal year, the charitable organization shall file with the department, in lieu of a report under par. (a), a financial statement for the charitable organization's most recently completed fiscal year, prepared in accordance with generally accepted accounting principles, and a review of the financial statement by an independent certified public accountant. The financial statement shall be filed within 6 months after the end of that fiscal year.

202.12(3)(c) (c) Except as provided in rules promulgated under sub. (8), a charitable organization that is registered under sub. (1) and that received $5,000 or less in contributions during its most recently completed fiscal year shall file with the department an affidavit that the charitable organization received $5,000 or less in contributions during that fiscal year. The affidavit shall be signed and sworn to by 2 authorized officers, including the chief fiscal officer, of the charitable organization and shall be filed within 6 months after the end of that fiscal year.

202.12(4) (4) Acceptance of other information. The department may accept information filed by a charitable organization with another state or with the federal government instead of the information required to be included in a registration statement under sub. (2) if the information filed with the other state or with the federal government is substantially similar to the information required under this section.

202.12(5) (5) Exemptions from registration.

202.12(5)(a)(a) The following are not required to register under sub. (1):

202.12(5)(a)1. 1. A person that is exempt from filing a federal annual information return under section 6033 (a) (3) (A) (i) and (iii) and (C) (i) of the Internal Revenue Code.

202.12(5)(a)2. 2. A candidate for national, state, or local office or a political party or other committee or group required to file financial information with the federal elections commission or a filing officer under s. 11.02.

202.12(5)(a)3. 3. Except as provided in par. (b) and in rules promulgated under sub. (8), a charitable organization that does not intend to raise or receive contributions in excess of $5,000 during a fiscal year, if all of its functions, including solicitation, are performed by persons who are unpaid for their services and if no part of its assets or income inures to the benefit of, or is paid to, any officer or member of the charitable organization.

202.12(5)(a)3m. 3m. A fraternal, civic, benevolent, patriotic, or social organization that solicits contributions solely from its membership.

202.12(5)(a)4. 4. A veterans organization incorporated under ch. 188 or chartered under federal law or the service foundation of such an organization recognized in the bylaws of the organization.

202.12(5)(a)5. 5. A nonprofit, postsecondary educational institution accredited by a regional accrediting agency or association approved under 20 USC 1099b, or an educational institution and its authorized charitable foundations that solicit contributions only from its students and their families, alumni, faculty, trustees, corporations, foundations, and patients.

202.12(5)(a)6. 6. A person soliciting contributions for the relief of a named individual if all contributions, without any deductions, are given to the named individual.

202.12(5)(a)7. 7. A state agency, as defined in s. 20.001 (1), or a local governmental unit, as defined in s. 605.01 (1).

202.12(5)(a)8. 8. A private school, as defined in s. 118.165.

202.12(5)(b) (b) Except as provided in rules promulgated under sub. (8), if a charitable organization would otherwise be exempt under par. (a) 3., but it raises or receives more than $5,000 in contributions, it shall, within 30 days after the date on which its contributions exceed $5,000, register as required under sub. (1).

202.12(6) (6) Reporting tax exemption or organizational changes. If a charitable organization registered under sub. (1) receives any federal or state tax exemption determination letter or adopts any amendment to its organizational instrument or bylaws after it is registered under sub. (1), within 30 days after receipt of the letter or adoption of the amendment, the charitable organization shall file with the department a copy of the letter or amendment.

202.12(7) (7) Contracts.

202.12(7)(a)(a) Before a fund-raising counsel performs any material services for a charitable organization that is required to be registered under sub. (1), the charitable organization shall contract in writing with the fund-raising counsel, except as provided in par. (c). Requirements for the contract are specified in s. 202.13 (3).

202.12(7)(b) (b) Before a professional fund-raiser performs any material services for a charitable organization that is required to be registered under sub. (1), the charitable organization shall contract in writing with the professional fund-raiser. Requirements for the contract are specified in s. 202.14 (4).

202.12(7)(c) (c) Paragraph (a) does not apply if the fund-raising counsel is exempt under s. 202.13 (6) from contracting in writing with the charitable organization.

202.12(8) (8) Contribution limits. The department may promulgate rules that adjust the threshold amounts in subs. (3) (a), (b), (bm), and (c) and (5) (a) 3. and (b) to account for inflation.

202.12 History History: 1991 a. 278; 1995 a. 27, 277; 2007 a. 20, 213; 2013 a. 20 s. 2209; Stats 2013 s. 202.12.

202.12 Annotation Complying With the Charitable Solicitations Act. Sweet & Petershack. Wis. Law. Oct. 1993.



202.13 Regulation of fund-raising counsel.

202.13  Regulation of fund-raising counsel.

202.13(1) (1)  Registration requirement.

202.13(1)(a)(a) Except as provided in sub. (6), no fund-raising counsel may at any time have custody of contributions from a solicitation for a charitable organization that is required to be registered under s. 202.12 (1) unless the fund-raising counsel is registered with the department under this subsection.

202.13(1)(b) (b) The department shall promptly register a fund-raising counsel that does all of the following:

202.13(1)(b)1. 1. Submits to the department an application for registration on a form provided by the department.

202.13(1)(b)2. 2. Files with the department a bond that is approved under sub. (2).

202.13(1)(b)3. 3. Pays to the department the registration fee determined by the department under s. 202.08, except that no registration fee is required under this subdivision for an individual who is eligible for the veterans fee waiver program under s. 45.44.

202.13(1)(c) (c) The department shall issue a certificate of registration to each fund-raising counsel that is registered under this subsection. Renewal applications shall be submitted to the department, in a form and manner prescribed by the department, by September 1 of each even-numbered year and shall include the renewal fee determined by the department under s. 202.08 and evidence satisfactory to the department that the fund-raising counsel maintains a bond that is approved under sub. (2).

202.13(1)(d) (d) Within 20 days after receiving an application for registration or for renewal of a registration under this subsection, the department shall notify the fund-raising counsel of any deficiencies in the application, bond or fee payment.

202.13(2) (2) Bond. At the time of applying for registration under sub. (1), the fund-raising counsel shall file with and have approved by the department a bond, in which the fund-raising counsel is the principal obligor, in the sum of $20,000, with one or more responsible sureties whose liability in the aggregate as sureties at least equals that sum. The fund-raising counsel shall maintain the bond in effect as long as the registration is in effect. The bond, which may be in the form of a rider to a larger blanket liability bond, shall run to the state and to any person who may have a cause of action against the principal obligor of the bond for any liabilities resulting from the obligor's conduct of any activities as a fund-raising counsel or arising out of a violation of this subchapter or the rules promulgated under this subchapter.

202.13(3) (3) Contract. Except as provided in sub. (6), before a fund-raising counsel performs any material services for a charitable organization that is required to be registered under s. 202.12 (1), the charitable organization and the fund-raising counsel shall contract in writing, and the fund-raising counsel shall file the contract with the department. The contract shall contain information that will enable the department to identify the services that the fund-raising counsel is to provide, including whether the fund-raising counsel will at any time have custody of contributions.

202.13(4) (4) Accounts; deposits; record keeping.

202.13(4)(a)(a) Within 90 days after services under a contract required under sub. (3) are completed, and on the anniversary of the signing of a contract lasting more than one year, the fund-raising counsel shall account in writing to the charitable organization with which the fund-raising counsel has contracted for all contributions received and expenses incurred under the contract. The charitable organization shall keep the accounting for at least 3 years after the date on which services under the contract are completed and make it available to the department upon request.

202.13(4)(b) (b) The fund-raising counsel shall deposit, in its entirety, a contribution of money received by the fund-raising counsel in an account at a financial institution within 5 days after its receipt. The account shall be in the name of the charitable organization with which the fund-raising counsel has contracted. The charitable organization shall have sole control of all withdrawals from the account.

202.13(4)(c) (c) The fund-raising counsel shall keep for the duration of a contract, and for not less than 3 years after its completion, all of the following:

202.13(4)(c)1. 1. A record of all contributions at any time in the custody of the fund-raising counsel, including the name and address of each contributor and the date and amount of the contribution.

202.13(4)(c)2. 2. A record of the location and account number of each financial institution account in which the fund-raising counsel deposits contributions.

202.13(5) (5) Department disclosure. The department shall not disclose information under sub. (4) (c) 1. except to the extent necessary for investigative or law enforcement purposes and except that the department may, if requested under s. 49.22 (2m), disclose information regarding the name, address, or employer of or financial information related to an individual to the department of children and families or a county child support agency under s. 59.53 (5).

202.13(6) (6) Exceptions. This section does not apply to a fund-raising counsel who does not intend to earn more than $1,000 per year as a fund-raising counsel, except that a fund-raising counsel who does not intend to earn more than $1,000 but does earn more than $1,000 in a year shall, beginning 30 days after actually earning more than $1,000 in a year, comply with sub. (3) and, if the fund-raising counsel at any time has custody of contributions for a charitable organization that is required to be registered under s. 202.12 (1), register under sub. (1).

202.13 History History: 1991 a. 278; 1995 a. 27; 1997 a. 191; 2007 a. 20; 2013 a. 20 s. 2210; Stats. 2013 s. 202.13.



202.14 Regulation of professional fund-raisers.

202.14  Regulation of professional fund-raisers.

202.14(1)(1)  Registration requirement.

202.14(1)(a)(a) No professional fund-raiser may solicit in this state for a charitable organization that is required to be registered under s. 202.12 (1) unless the professional fund-raiser is registered under this subsection.

202.14(1)(b) (b) The department shall promptly register a professional fund-raiser that does all of the following:

202.14(1)(b)1. 1. Submits to the department an application for registration on a form provided by the department.

202.14(1)(b)2. 2. Files with the department a bond that is approved under sub. (2).

202.14(1)(b)3. 3. Pays the registration fee determined by the department under s. 202.08, except that no registration fee is required under this subdivision for an individual who is eligible for the veterans fee waiver program under s. 45.44.

202.14(1)(c) (c) The department shall issue a certificate of registration to each professional fund-raiser that is registered under this subsection. Renewal applications shall be submitted to the department, in a form and manner prescribed by the department, by September 1 of each even-numbered year and shall include the renewal fee determined by the department under s. 202.08 and evidence satisfactory to the department that the professional fund-raiser maintains a bond that is approved under sub. (2).

202.14(1)(d) (d) Upon the department's review of an application for registration or for renewal of a registration under this subsection, the department shall notify the professional fund-raiser of any deficiencies in the application, bond, or fee payment.

202.14(2) (2) Bond. At the time of applying for registration under sub. (1), a professional fund-raiser shall file with and have approved by the department a bond, in which the professional fund-raiser is the principal obligor, in the sum of $20,000, with one or more responsible sureties whose liability in the aggregate as sureties at least equals that sum. If a professional fund-raiser does not at any time have custody of any contributions, the bond shall be in the sum of $5,000. The professional fund-raiser shall maintain the bond in effect as long as the registration is in effect. The bond, which may be in the form of a rider to a larger blanket liability bond, shall run to the state and to any person who may have a cause of action against the principal obligor of the bond for any liabilities resulting from the obligor's conduct of any activities as a professional fund-raiser or arising out of a violation of this subchapter or the rules promulgated under this subchapter.

202.14(3) (3) Solicitation notice. Before performing services under a contract with a charitable organization that is required to be registered under s. 202.12 (1), a professional fund-raiser shall file with the department a completed solicitation notice in the form and manner prescribed by the department. The charitable organization on whose behalf the professional fund-raiser is acting shall file with the department a written confirmation that the solicitation notice and any accompanying material are true and complete to the best of its knowledge. The solicitation notice shall include all of the following:

202.14(3)(a) (a) A copy of the contract described in sub. (4).

202.14(3)(b) (b) The projected period during which the soliciting will take place.

202.14(3)(c) (c) The location and telephone number from which the soliciting will be conducted.

202.14(3)(d) (d) The name and residence address of each person responsible for directing and supervising the conduct of services under the contract described in sub. (4).

202.14(3)(e) (e) A statement of whether the professional fund-raiser will at any time have custody of contributions.

202.14(3)(f) (f) A full and fair description of the charitable purpose for which solicitations will be made.

202.14(4) (4) Contract.

202.14(4)(a)(a) A professional fund-raiser and a charitable organization that is required to be registered under s. 202.12 (1) shall enter into a written contract that clearly states the respective obligations of the professional fund-raiser and the charitable organization and states the amount of gross revenue, raised under the contract, that the charitable organization will receive. The amount of the gross revenue that the charitable organization will receive shall be expressed as a fixed percentage of the gross revenue or as an estimated percentage of the gross revenue, as provided in pars. (b) to (d).

202.14(4)(b) (b) If the compensation received by the professional fund-raiser is contingent upon the amount of revenue received, the amount of the gross revenue that the charitable organization will receive shall be expressed as a fixed percentage of the gross revenue.

202.14(4)(c) (c) If the compensation received by the professional fund-raiser is not contingent upon the amount of revenue received, the amount of the gross revenue that the charitable organization will receive shall be expressed as an estimated percentage of the gross revenue. The estimate shall be reasonable and the contract shall clearly disclose the assumptions upon which the estimate is based. The assumptions shall be based upon all of the relevant facts known to the professional fund-raiser regarding the solicitation to be conducted and upon the past performance of solicitations conducted by the professional fund-raiser. If the amount of the gross revenue that the charitable organization will receive is expressed as an estimated percentage of the gross revenue, the contract shall also guarantee that the charitable organization will receive a percentage of the gross revenue that is not less than the estimated percentage minus 10% of the gross revenue.

202.14(4)(d) (d) The estimated or fixed percentage of the gross revenue that the charitable organization will receive excludes any amount which the charitable organization is to pay under the contract as expenses, including the cost of merchandise or services sold or events staged.

202.14(5) (5) Reporting changes. Within 7 days after any material change occurs in information filed with the department under this section, the professional fund-raiser shall report the change, in writing, to the department.

202.14(7) (7) Financial report. Within 90 days after completing services under a contract described in sub. (4), and on the anniversary of the signing of a contract described under sub. (4) lasting more than one year, the professional fund-raiser shall, if the charitable organization is required to be registered under s. 202.12 (1), account in writing to the charitable organization for all contributions received and all expenses incurred under the contract. The charitable organization shall retain the accounting for at least 3 years and make it available to the department upon request.

202.14(8) (8) Depositing contributions. A professional fund-raiser shall deposit, in its entirety, a contribution of money received by the professional fund-raiser, on behalf of a charitable organization required to be registered under s. 202.12 (1), in an account at a financial institution within 5 days after its receipt. The account shall be in the name of the charitable organization. The charitable organization shall have sole control of all withdrawals from the account.

202.14(9) (9) Record keeping.

202.14(9)(a)(a) During the period in which a contract described in sub. (4) is in effect and for not less than 3 years after its completion, a professional fund-raiser shall retain all of the following records:

202.14(9)(a)1. 1. The name and, if known to the professional fund-raiser, the address of each person contributing and the date and amount of the contribution.

202.14(9)(a)2. 2. The name and residence address of each employee, agent, or other person involved in the solicitation.

202.14(9)(a)3. 3. A record of all contributions that are at any time in the custody of the professional fund-raiser.

202.14(9)(a)4. 4. A record of all expenses incurred by the professional fund-raiser which the charitable organization is required to pay.

202.14(9)(a)5. 5. A record of the location and account number of each financial institution account in which the professional fund-raiser deposits contributions.

202.14(9)(b) (b) If under a contract described in sub. (4) the professional fund-raiser sells tickets to an event and represents that the tickets will be donated to an organization for use by others, the professional fund-raiser shall retain for the period specified in par. (a) all of the following:

202.14(9)(b)1. 1. The name and address of the donors and the number of tickets donated by each donor.

202.14(9)(b)2. 2. The name and address of the organization receiving donated tickets and the number of donated tickets received by the organization.

202.14(9)(c) (c) The professional fund-raiser shall make all records described in this subsection available for inspection by the department upon request.

202.14(10) (10) Nondisclosure. The department may not disclose information under sub. (9) (a) 1. to any person except to the extent necessary for investigative or law enforcement purposes and except that the department may, if requested under s. 49.22 (2m), disclose information regarding the name, address, or employer of or financial information related to an individual to the department of children and families or a county child support agency under s. 59.53 (5).

202.14 History History: 1991 a. 278, 315; 1995 a. 27; 1997 a. 191; 2007 a. 20; 2011 a. 209; 2013 a. 20 s. 2211; Stats. 2013 s. 202.14.



202.15 Charitable sales promotions.

202.15  Charitable sales promotions. If a commercial coventurer conducts a charitable sales promotion on behalf of a charitable organization that is required to be registered under s. 202.12 (1), the commercial coventurer shall disclose in each advertisement for the charitable sales promotion the dollar amount, or percentage of price, per unit of goods or services purchased or used that will benefit the charitable organization or charitable purpose. If the actual dollar amount or percentage cannot reasonably be determined on the date of the advertisement, the commercial coventurer shall disclose an estimated dollar amount or percentage. The estimate shall be based upon all of the relevant facts known to the commercial coventurer and to the charitable organization regarding the charitable sales promotion.

202.15 History History: 1991 a. 278; 2013 a. 20 s. 2212; Stats. 2013 s. 202.15.



202.155 Solicitation disclosure requirements.

202.155  Solicitation disclosure requirements.

202.155(1)(1) Except as provided in sub. (4), if a professional fund-raiser or unpaid solicitor solicits a contribution for a charitable organization that is required to be registered under s. 202.12 (1), the professional fund-raiser or unpaid solicitor shall, at the time of the solicitation or with a written confirmation of a solicitation, prior to accepting a contribution, make the following disclosures to the person from whom the contribution is solicited:

202.155(1)(a) (a) The name and location of the charitable organization.

202.155(1)(b) (b) That a financial statement of the charitable organization disclosing assets, liabilities, fund balances, revenue, and expenses for the preceding fiscal year will be provided to the person upon request.

202.155(1)(c) (c) A clear description of the primary charitable purpose for which the solicitation is made.

202.155(2) (2) The financial statement under sub. (1) (b) shall, at a minimum, divide expenses into categories of management and general, program services and fund-raising. If the charitable organization is required to file an annual financial report under s. 202.12 (3) (a), the financial statement under sub. (1) (b) shall be consistent with that annual financial report.

202.155(3) (3) In addition to the requirements under subs. (1) and (2), except as provided in sub. (4), if a professional fund-raiser solicits on behalf of a charitable organization that is required to be registered under s. 202.12 (1), all of the following apply:

202.155(3)(a) (a) If a solicitation is made orally, including a solicitation made by telephone, the professional fund-raiser shall send a written confirmation, within 5 days after the solicitation, to each person contributing or pledging to contribute. The written confirmation shall include a clear and conspicuous disclosure of the name of the professional fund-raiser and that the solicitation is being conducted by a professional fund-raiser.

202.155(3)(b) (b) The professional fund-raiser may not represent that any part of the contributions received by the professional fund-raiser will be given or donated to a charitable organization unless that charitable organization has, prior to the solicitation, consented in writing, signed by 2 authorized officers, directors or trustees of that other charitable organization, to the use of its name.

202.155(3)(c) (c) The professional fund-raiser may not represent that tickets to an event will be donated to an organization for use by others unless all of the following conditions are met:

202.155(3)(c)1. 1. The professional fund-raiser has a commitment, in writing, from the organization stating that the organization will accept donated tickets and specifying the number of donated tickets that the organization is willing to accept.

202.155(3)(c)2. 2. The professional fund-raiser solicits contributions for donated tickets from no more contributors than the number of tickets that the organization has agreed to accept under subd. 1.

202.155(4) (4) A charitable organization that operates solely within one community and that received less than $50,000 in contributions during its most recently completed fiscal year may apply to the department for an exemption from the disclosure requirements under this section. The department shall promulgate rules specifying the criteria for eligibility for an exemption under this paragraph, and shall grant exemptions from the disclosure requirements under this section to a charitable organization that satisfies those criteria.

202.155 History History: 1991 a. 278, 315; 2013 a. 20 s. 2213; Stats. 2013 s. 202.155.



202.16 Prohibited acts.

202.16  Prohibited acts.

202.16(1)(1) No person may, in the planning, management, or execution of a solicitation or charitable sales promotion, do any of the following:

202.16(1)(a) (a) Use an unfair or deceptive act or practice.

202.16(1)(b) (b) Imply that a contribution is for or on behalf of a charitable organization or use any emblem, device, or printed matter belonging to or associated with a charitable organization without first being authorized in writing to do so by the charitable organization.

202.16(1)(c) (c) Use a name, symbol, or statement so closely related or similar to that used by another charitable organization that the use of the name, symbol, or statement would tend to confuse or mislead a person being solicited.

202.16(1)(d) (d) Represent or lead anyone in any manner to believe that the person on whose behalf a solicitation or charitable sales promotion is being conducted is a charitable organization or that the proceeds of the solicitation or charitable sales promotion will be used for charitable purposes if that is not the fact.

202.16(1)(e) (e) Lead anyone in any manner to believe that another person sponsors, endorses, or approves a solicitation or charitable sales promotion if the other person has not sponsored, endorsed, or approved the solicitation or charitable sales promotion in writing.

202.16(1)(f) (f) Use the fact of registration to lead any person to believe that the registration constitutes an endorsement or approval by the state.

202.16(1)(g) (g) Represent directly or by implication that a charitable organization will receive a fixed or estimated percentage of the gross revenue raised greater than that established under s. 202.14 (4).

202.16(2) (2) In deciding whether an act or practice is unfair or deceptive within the meaning of sub. (1) (a), definitions, standards and interpretations relating to unfair or deceptive acts or practices under chs. 421 to 427 apply.

202.16 History History: 1991 a. 278; 2013 a. 20 s. 2214; Stats. 2013 s. 202.16.



202.17 Administration and investigations.

202.17  Administration and investigations.

202.17(1) (1)  Public records. Except as provided in ss. 202.13 (5) and 202.14 (10), registration statements, applications, reports, contracts, and agreements of charitable organizations, fund-raising counsel, professional fund-raisers, and unpaid solicitors and all other documents and information retained by or filed with the department under this subchapter are available for inspection or copying under s. 19.35 (1).

202.17(2) (2) Fiscal records; inspection; retention. All charitable organizations, fund-raising counsels, professional fund-raisers, and unpaid solicitors shall keep true records concerning activities regulated by this subchapter in a form that will enable them accurately to provide the information required by this subchapter. Upon demand, those records shall be made available to the department for inspection and copying. The records shall be retained by the charitable organization, fund-raising counsel, professional fund-raiser, or unpaid solicitor for at least 3 years after the end of the fiscal year to which they relate.

202.17(3) (3) Exchange of information. The department may exchange with the appropriate authority of any other state or of the United States information with respect to charitable organizations, fund-raising counsel, professional fund-raisers, unpaid solicitors, and commercial coventurers.

202.17(4) (4) Examination of documents and witnesses.

202.17(4)(a)(a) If the department or the department of justice has reason to believe a person has violated or is violating this subchapter or the rules promulgated under this subchapter, it may conduct an investigation to determine whether the person has violated or is violating those provisions. The department of justice may subpoena persons and require the production of books and other documents to aid in its investigations of alleged violations of this subchapter.

202.17(4)(b) (b) A person upon whom a notice of the taking of testimony or examination of documents is served under this subsection shall comply with the terms of the notice unless otherwise provided by the order of a court of this state.

202.17(4)(c) (c) The department of justice may file in the circuit court for the county in which a person resides or in which the person's principal place of business is located, or in the circuit court for Dane County if the person is a nonresident or has no principal place of business in this state, and serve upon the person, a petition for an order of the court for the enforcement of this subsection. Disobedience of a final order entered under this paragraph by a court is punishable as a contempt of court under ch. 785.

202.17(5) (5) Substitute service upon department. A charitable organization, fund-raising counsel, professional fund-raiser, or commercial coventurer that has its principal place of business outside of this state or is organized under laws other than the laws of this state and that is subject to this subchapter shall be considered to have irrevocably appointed the department as its agent for the service of process or notice directed to the charitable organization, fund-raising counsel, professional fund-raiser, or commercial coventurer or to any of its partners, principal officers, or directors in an action or proceeding brought under this subchapter. Service of process or notice upon the department shall be made by personally delivering to and leaving with the department a copy of the process or notice. That service shall be sufficient service if the department immediately sends notice of the service and a copy of the process or notice to the charitable organization, fund-raising counsel, professional fund-raiser, commercial coventurer, or other person to whom it is directed by registered mail, with return receipt requested, at the last address known to the department.

202.17 History History: 1991 a. 278; 1995 a. 27; 2013 a. 20 s. 2215; Stats. 2013 s. 202.17.



202.18 Penalties and enforcement.

202.18  Penalties and enforcement.

202.18(1) (1)

202.18(1)(a)(a) The department of justice may bring an action to prosecute a violation of this subchapter or the rules promulgated under this subchapter, including an action for temporary or permanent injunction.

202.18(1)(b) (b) Upon finding that a person has violated this subchapter or the applicable rules promulgated under s. 202.095 or this subchapter, the court may make any necessary order or judgment, including but not limited to injunctions, restitution, and, notwithstanding s. 814.04, award of reasonable attorney fees and costs of investigation and litigation, and, except as provided in par. (c), may impose a forfeiture of not less than $100 nor more than $10,000 for each violation.

202.18(1)(c) (c)

202.18(1)(c)1.1. A person who violates s. 202.17 (4) (b) may be required to forfeit not more than $5,000, unless the person establishes reasonable cause for the violation.

202.18(1)(c)2. 2. A person who, with intent to avoid, prevent, or interfere with a civil investigation under this subsection, does any of the following may be required to forfeit not more than $5,000:

202.18(1)(c)2.a. a. Alters or by any other means falsifies, removes from any place, conceals, withholds, destroys, or mutilates any documentary material in the possession, custody, or control of a person subject to notice of the taking of testimony or examination of documents under s. 202.17 (4).

202.18(1)(c)2.b. b. Knowingly conceals relevant information.

202.18(1)(d) (d) A charitable organization, fund-raising counsel, professional fund-raiser, commercial coventurer, or any other person who violates the terms of an injunction or other order entered under this subsection may be required to forfeit, in addition to all other remedies, not less than $1,000 nor more than $10,000 for each violation. The department of justice may recover the forfeiture in a civil action. Each separate violation of an order entered under this subsection is a separate offense, except that each day of a violation through continuing failure to obey an order is a separate offense.

202.18(1)(e) (e) No charitable organization may indemnify an officer, employee, or director for any costs, fees, restitution, or forfeitures assessed against that individual by the court under par. (b), (c), or (d) unless the court determines that the individual acted in good faith and reasonably believed the conduct was in or not opposed to the best interests of the charitable organization.

202.18(2) (2) The department or the department of justice may accept a written assurance of discontinuance of any act or practice alleged to be a violation of this subchapter or the rules promulgated under this subchapter from the person who has engaged in the act or practice. The assurance may, among other terms, include a stipulation for the voluntary payment by the person of the costs of investigation, or of an amount to be held in escrow pending the outcome of an action or as restitution to aggrieved persons, or both. The department or department of justice may at any time reopen a matter in which an assurance of discontinuance is accepted for further proceedings if the department or department of justice determines that reopening the matter is in the public interest.

202.18 History History: 1991 a. 278; 2013 a. 20 s. 2217; Stats. 2013 s. 202.18.



202.21 Definitions.

202.21  Definitions. In this subchapter:

202.21(1) (1) "Applicant" means a professional employer organization or a professional employer group that applies for registration under s. 202.22.

202.21(2) (2) "Client" means any person that enters into a written contract with a professional employer organization or a professional employer group for the provision of the nontemporary, ongoing workforce of the person.

202.21(3) (3) "Controlling person" means any of the following:

202.21(3)(a) (a) A person who, individually or acting in concert with one or more other persons, owns or controls, directly or indirectly, 25 percent or more of the ownership interest of an applicant or registrant.

202.21(3)(b) (b) A person who serves as president or chief executive officer of an applicant or registrant or who otherwise has the authority to act as the senior executive officer of an applicant or registrant.

202.21(3m) (3m) "Department" means the department of financial institutions.

202.21(4) (4) "Professional employer group" means 2 or more professional employer organizations that are controlled by the same person.

202.21(5) (5) "Professional employer organization" means a person that is engaged in the business of entering into written contracts for the provision of the nontemporary, ongoing employee workforce of a client and providing services under those contracts and that under those contracts has the obligation to pay the employees providing services for those clients from its own accounts, regardless of whether the person uses the term "professional employer organization," "PEO," "staff leasing company," "registered staff leasing company," "employee leasing company," or "administrative employer," or uses any other name, as part of the person's business name or to describe the person's business. "Professional employer organization" does not mean a temporary help agency, as defined in s. 102.01 (2) (f), or a temporary help company, as defined in s. 108.02 (24m).

202.21(6) (6) "Registrant" means a professional employer organization or a professional employer group that is registered under s. 202.22.

202.21 History History: 2007 a. 189; 2009 a. 174; 2013 a. 20 ss. 1990, 2233; Stats. 2013 s. 202.21.



202.22 Registration requirements.

202.22  Registration requirements.

202.22(1) (1)  Registration required; use of titles.

202.22(1)(a)(a) No person may operate as a professional employer organization or professional employer group, advertise that the person is a professional employer organization or professional employer group, or otherwise hold itself out as a professional employer organization or professional employer group unless the person first registers with the department as provided in this section.

202.22(1)(b) (b) No person may designate as the person's title, or append to the person's name the words or letters, "professional employer organization," "P.E.O.," "professional employer group," "P.E.G.," "staff leasing company," "registered staff leasing company," "employee leasing company," or "administrative employer," or other similar titles or letters, or use those titles, words, or letters to describe the person's business or represent that the person or the person's business is registered or licensed as a "professional employer organization," "P.E.O.," "professional employer group," "P.E.G.," "staff leasing company," "registered staff leasing company," "employee leasing company," or "administrative employer," unless the person is registered under this section.

202.22(2) (2) Application for registration. Except as provided in sub. (7) (b), an applicant for registration under this section shall submit to the department an application for registration in a form and manner prescribed by the department, together with the registration fee determined by the department under s. 202.08 and all of the following:

202.22(2)(a) (a) The name or names under which the applicant conducts business.

202.22(2)(b) (b) The address of the principal place of business of the applicant and of each office that the applicant maintains in this state.

202.22(2)(c) (c) A list by jurisdiction of each name under which the applicant has operated in the 5 years preceding the date of the application, including any alternate names of the applicant, the names of any predecessor business entities of the applicant, and, if known, the names of any successor business entities of the applicant.

202.22(2)(d) (d) A statement of ownership, which shall include the name and business experience of every controlling person, as defined in s. 202.21 (3) (a), of the applicant.

202.22(2)(e) (e) A statement of management, which shall include the name and business experience of every controlling person, as defined in s. 202.21 (3) (b), of the applicant.

202.22(2)(f) (f)

202.22(2)(f)1.1. Except as provided under subd. 2., a financial statement that sets forth the financial condition of the applicant as of a date that is not more than 13 months preceding the date of the application, that is prepared in accordance with generally accepted accounting principles, and that has been audited by an independent certified public accountant. The financial statement shall be without qualification as to the going concern status of the applicant. A professional employer group may meet the requirements of this subdivision by submitting a combined or consolidated audited financial statement. An applicant that does not have sufficient operating history to have an audited financial statement that is based on at least 12 months of operating history may meet the requirements of this subdivision by submitting financial statements that have been reviewed by an independent certified public accountant.

202.22(2)(f)2. 2. Subdivision 1. does not apply to a professional employer organization or professional employer group applying for registration under sub. (5).

202.22(4) (4) Registration renewal; extension for filing updated financial statement.

202.22(4)(a)(a) A registrant shall submit a renewal application, together with the renewal fee determined by the department under s. 202.08, to the department in a form and manner prescribed by the department by July 31 of each year. Except as provided in pars. (b) and (c) and sub. (7) (b), a registrant shall submit with each renewal application a financial statement, as specified in sub. (2) (f) 1., updated to reflect the current financial condition of the registrant.

202.22(4)(b) (b) A registrant may apply to the department for an extension of the time within which to submit the updated financial statement required under par. (a) by providing with the renewal application a letter from the certified public accountant who is auditing the registrant's financial statement stating the reasons for the delay and the anticipated completion date of the audit.

202.22(4)(c) (c) A professional employer organization or professional employer group applying to renew a registration issued under sub. (5) is not required to submit a financial statement under this subsection.

202.22(5) (5) Small operations registration.

202.22(5)(a)(a) Except as provided in sub. (7) (b), a professional employer organization or professional employer group that is domiciled outside this state, that is registered or licensed as a professional employer organization or professional employer group in another state, that does not maintain an office in this state or directly solicit clients that are located or domiciled in this state, and that has no more than 50 employees performing services for clients in this state on any given day may apply for small operations registration under this section by submitting to the department an application for small operations registration in a form and manner prescribed by the department and paying the initial registration fee determined by the department under s. 202.08. An applicant that is seeking small operations registration shall, in addition to the information required under sub. (2) (a) to (e), provide the department with information and documentation showing that the applicant meets the qualifications specified in this paragraph for small operations registration.

202.22(5)(d) (d) Except as provided in sub. (7) (b), a professional employer organization or professional employer group registered under this subsection that wishes to renew its small operations registration shall, in addition to complying with sub. (4), provide the department with information and documentation showing that the professional employer organization or professional employer group continues to meet the qualifications specified in par. (a) for small operations registration.

202.22(5)(e) (e) A professional employer organization or professional employer group registered under this subsection is not required to comply with the financial capability requirement under s. 202.23.

202.22(6) (6) Professional employer group registration. Except as provided in sub. (7) (b), 2 or more professional employer organizations that are part of a professional employer group may register under this section or renew a registration by providing the information required under sub. (2), (4), or (5) on a combined or consolidated basis, paying the initial registration or renewal fee determined by the department under s. 202.08, and guaranteeing each other's obligations. If a professional employer group provides a combined or consolidated financial statement under sub. (2) (f) 1. that includes the financial condition of entities that are not part of the professional employer group, the controlling person shall guarantee the obligations of the professional employer organizations in the professional employer group.

202.22(7) (7) Alternative registration.

202.22(7)(a)(a) The department shall by rule provide for registration of a professional employer organization or professional employer group on acceptance by the department of a registration form, financial statement, or any other information or documentation required under sub. (2), (4), (5), or (6), s. 202.23, or rules promulgated under s. 202.095 or 202.26 in the form of an electronic record, as defined in s. 137.11 (7) and, if a signature is required, on acceptance of an electronic signature, as defined in s. 137.11 (8).

202.22(7)(b) (b) The department may by rule provide for registration of a professional employer organization or professional employer group without compliance with sub. (2), (4), (5), or (6), s. 202.23, or rules promulgated under s. 202.095 or 202.26 on acceptance by the department of assurance, provided by a bonded, independent, and qualified assurance organization that has been approved by the department, satisfactory to the department that the professional employer organization or professional employer group is qualified to operate as a professional employer organization or a professional employer group in this state.

202.22(7)(c) (c) This subsection does not limit the authority of the department to require a professional employer organization or professional employer group to register as provided in sub. (2), (4), (5), or (6), to maintain proof of financial capability as required under s. 202.23, or to comply with this chapter and the rules promulgated under s. 202.095 or 202.26; to investigate an applicant or registrant and deny registration or renewal registration under sub. (8), or to investigate an applicant, registrant. or controlling person and take disciplinary action under s. 202.06.

202.22(8) (8) Issuance of registration. The department shall investigate each applicant or registrant who submits to the department an application for registration or registration renewal under this section, together with the applicable registration or registration renewal fee, to determine whether the applicant or registrant is qualified for registration or for renewal registration. Except as provided in ss. 202.03 and 202.035, the department shall issue a registration or renewal registration if, after completing the investigation, the department determines that the applicant or registrant meets the applicable requirements under this chapter and rules promulgated under s. 202.095 or 202.26 for issuance or renewal of a registration and is satisfied that the applicant or registrant will comply with this chapter and those rules.

202.22(9) (9) List of registrants; confidentiality.

202.22(9)(am)(am) The department shall maintain and periodically update a list of all professional employer organizations and professional employer groups registered under this section, and shall make the list available on the department's Internet Web site. The list shall include the address of each registrant.

202.22(9)(bm) (bm) Except as provided in par. (am), all records maintained by the department that contain any information obtained from an applicant or registrant are confidential and not open to public inspection or copying under s. 19.35 (1) unless one of the following applies:

202.22(9)(bm)1. 1. Disclosure of the record is necessary for the administration of this section.

202.22(9)(bm)2. 2. A court of competent jurisdiction in this state orders the department to release the record.

202.22(9)(bm)3. 3. The requester is the department of children and families or a county child support agency under s. 59.53 (5), the request is made under s. 49.22 (2m), and the request is limited to the name, home address, and business address of the applicant, registrant, or controlling person who is the subject of the request and any financial information about the applicant, registrant, or controlling person contained in the record.

202.22(9)(bm)4. 4. The department of revenue requests the record for the purpose of locating a person, or the assets of a person, who has failed to file tax returns, who has underreported taxable income, or who is a delinquent taxpayer; identifying fraudulent tax returns; or providing information for tax-related prosecutions.

202.22 History History: 2007 a. 189; 2009 a. 29, 174, 180; 2013 a. 20 ss. 2234 to 2236, 2238 to 2240, 2243 to 2248; Stats. 2013 s. 202.22.



202.23 Financial capability.

202.23  Financial capability. Except as provided in s. 202.22 (5) (e) or (7) (b), a professional employer organization or professional employer group shall maintain one of the following:

202.23(1) (1) Working capital requirement. Working capital, as defined by generally accepted accounting principles, of not less than $100,000, as shown in the financial statement submitted to the department under s. 202.22 (2) (f) 1., (4), or (6). If a professional employer organization or professional employer group has less than $100,000 in working capital, the department may issue a registration or renewal registration contingent on the registrant meeting the working capital requirement of this subsection no later than 180 days after the issuance of the registration or renewal registration. During the period of contingent registration, the registrant shall submit quarterly financial statements to the department accompanied by an attestation by the chief executive officer of the registrant that all wages, salaries, employee benefits, worker's compensation insurance premiums, payroll taxes, unemployment insurance contributions, and other amounts that are payable to or with respect to an employee of the registrant performing services for a client were paid by the registrant when due.

202.23(2) (2) Alternative commitment. A bond, certificate of deposit, escrow account, or irrevocable letter of credit in an amount that is not less than $100,000 or, if the financial statement submitted to the department under s. 202.22 (2) (f) 1., (4), or (6) indicates a deficit in working capital, a bond, certificate of deposit, escrow account, or irrevocable letter of credit in an amount that is not less than $100,000 plus an amount that is sufficient to cover that deficit. The commitment described in this subsection shall be in a form approved by the department, shall be held in a depository designated by the department, and shall secure the payment by the professional employer organization or professional employer group of any wages, salaries, employee benefits, worker's compensation insurance premiums, payroll taxes, unemployment insurance contributions, or other amounts that are payable to or with respect to an employee performing services for a client if the professional employer organization or professional employer group does not make those payments when due. The commitment shall be established in favor of or be made payable to the department, for the benefit of the state and any employee to whom or with respect to whom the professional employer organization or professional employer group does not make a payment described in this subsection when due. The professional employer organization or professional employer group shall file with the department any agreement, instrument, or other document that is necessary to enforce the commitment against the professional employer organization or professional employer group, or against any relevant 3rd party, or both.

202.23 History History: 2007 a. 189; 2009 a. 174; 2013 a. 20 s. 2249; Stats. 2013 s. 202.23; s. 35.17 correction in (1).



202.24 Rights, duties, and obligations unaffected.

202.24  Rights, duties, and obligations unaffected.

202.24(1)(1)  Professional employer organization and professional employer group not insurance. A professional employer organization or professional employer group that offers, markets, sells, administers, or provides services that include the provision of employee benefit plans for the employees of the professional employer organization or professional employer group performing services for a client is not engaged in the business or sale of insurance or in the business of an employee benefit plan administrator under ch. 633. This subsection shall be liberally construed to permit professional employer organizations and professional employer groups to provide employee benefit plans as provided in this subsection without being considered to be engaged in the business or sale of insurance or in the business of an employee benefit plan administrator under ch. 633. If a professional employer organization or professional employer group provides life insurance, health care, or disability income benefits for its employees performing services for a client, all of the following apply:

202.24(1)(a) (a) The professional employer organization or professional employer group shall fully insure payment of those benefits by having in force a plan or policy of insurance issued by an insurer authorized to do business in this state.

202.24(1)(b) (b) Subject to any eligibility requirements imposed by the plan or policy under par. (a), the insurer under par. (a) shall accept and insure all employees of the professional employer organization or professional employer group performing services for a client and all beneficiaries of those employees.

202.24(2) (2) Insurer not small employer insurer. An insurer that contracts with a professional employer organization or professional employer group that has more than 50 employees performing services for one or more clients is not a small employer insurer, as defined in s. 635.02 (8), with respect to the contract between the insurer and the professional employer organization or professional employer group.

202.24(3) (3) Licensing. Nothing in this subchapter or in any contract for the provision of the nontemporary, ongoing workforce of a client may be construed to affect or impair any federal, state, or local licensing, registration, or certification requirement that is applicable to a client or to an employee performing services for a client.

202.24(4) (4) Tax credits and other economic development incentives; taxes, assessments, expenditures, and benefits.

202.24(4)(a)(a) In this subsection, "local governmental unit" has the meaning given in s. 19.42 (7u).

202.24(4)(b) (b) For purposes of determining tax credits, other economic development incentives provided by the state or a local governmental unit that are based on providing employment, or any other benefits that arise out of the employment of an employee of a professional employer organization or professional employer group who is performing services for a client, such an employee is considered to be an employee solely of the client, and the client is entitled to the benefit of the tax credit, economic development incentive, or other benefit. If the amount of a tax credit, incentive, or benefit described in this paragraph is based on the number of employees employed by a client, only those employees of a professional employer organization or professional employer group who are performing services for the client shall be treated as employees employed by the client, and employees of the professional employer organization or professional employer group who are performing services for the professional employer organization or professional employer group or for another client shall not be treated as employees employed by the client. On request of a client that is seeking a tax credit, incentive, or other benefit described in this paragraph or on request of an agency of this state or local governmental unit that is responsible for administering such a tax credit, incentive, or benefit, a professional employer organization or professional employer group shall provide any employment information requested and reasonably required by the agency or local governmental unit that is necessary to support a claim, application, or other action by the client.

202.24(4)(c) (c) Taxes, assessments, expenditures, or benefits required by the state or a local governmental unit to be paid by an employer on a per employee basis shall be paid by, assessed against, or charged to a client if the employee is providing services for that client or by a professional employer organization or professional employer group if the employee is providing services to the professional employer organization or professional employer group and not assigned to or providing services for a specific client. Benefits or monetary consideration provided or paid to an employee by a professional employer organization or professional employer group shall be credited against the obligations required to be paid by, assessed against, or charged to the client if the benefits or monetary consideration provided or paid to the employee satisfy the requirements imposed by the state or local governmental unit.

202.24 History History: 2007 a. 189; 2009 a. 29, 174; 2013 a. 20 s. 2250; Stats. 2013 s. 202.24.



202.26 Rules.

202.26  Rules. The rules the department promulgates under s. 202.095 that implement this subchapter shall include rules providing for all of the following:

202.26(1) (1) Alternative registration of professional employer organizations under s. 202.22 (7) (a) and (b).

202.26(2) (2) Reasonable fees for any service provided under this chapter that do not exceed an amount that is necessary to cover the cost of providing that service.

202.26(3) (3) Minimum requirements for issuance or renewal of a registration under s. 202.22 (8).

202.26 History History: 2007 a. 189; 2013 a. 20 s. 2252; Stats. 2013 s. 202.26.



202.29 Short title.

202.29  Short title. This subchapter shall be known as the "Wisconsin Professional Employer Organizations Act."

202.29 History History: 2009 a. 174; 2013 a. 20 s. 2253; Stats. 2013 s. 202.29.






213. Police and fire fighting service.

213.01 Fire Fighters' Association; powers; military duty.

213.01  Fire Fighters' Association; powers; military duty.

213.01(1)(1) The Wisconsin State Fire Fighters' Association organized under the laws of this state is continued, with all of its powers and privileges; and any person having served for the term of 7 years in any company belonging to the association shall be exempt from military duty, except in case of insurrection or invasion.

213.01(2) (2) No engine company or independent hose company belonging to said association shall at any time exceed 50 persons; and no hook and ladder company, 40 persons.

213.01 History History: 1975 c. 94 s. 91 (9); 1977 c. 318; 1983 a. 36, 242.



213.02 City and village fire company trustees: election, powers.

213.02  City and village fire company trustees: election, powers.

213.02(1)(1) The members of any fire company, in any city or village, which has been organized and has elected those officers required by law, and whose organization and election of officers have been confirmed by the governing body of the city or village, may, when assembled at their usual place of meeting and according to the rules of the company, elect annually not less than 3 nor more than 9 trustees. The trustees shall have the power to do any of the following:

213.02(1)(a) (a) Take charge of the property of the fire company, and transact all business relative to the investment, care and disposal of the property.

213.02(1)(b) (b) Have a common seal that the trustees may alter at their pleasure.

213.02(1)(c) (c) Take possession of, and, pursuant to the rules of the company, manage, control, purchase, take, receive, recover and hold, sell, convey, mortgage, demise, lease and improve all of the property of the company, including all burial places belonging to the company and erect and put in repair all buildings necessary for the company.

213.02(1)(d) (d) Sue and be sued in all matters pertaining to the property and the debts, claims, demands and liabilities of the company under the name "trustees of .... (name the company of which they are trustees)".

213.02(2) (2) All property conveyed to a fire company or to any person as trustee for the use of a fire company shall vest in the trustees of the company as fully as if originally conveyed to the trustees, and shall be held by the trustees and their successors in trust for the company, subject to the provisions of sub. (1).

213.02 History History: 1997 a. 254.



213.03 City and village fire company trustees: term; vacancies.

213.03  City and village fire company trustees: term; vacancies. Trustees of a fire company, elected under s. 213.02, shall hold office for one year and until their successors are elected. A trustee may be removed at any time by the company for cause, after the trustee has had an opportunity to be heard in his or her defense. Every vacancy in the office of trustee may be filled for the residue of the term. Any 2 trustees may call a meeting of the trustees and a majority, being convened according to the bylaws of the company, may transact any business authorized to be done by them.

213.03 History History: 1997 a. 254.



213.04 City and village fire companies: how disbanded.

213.04  City and village fire companies: how disbanded. The common council of any city or the board of trustees of any village in which any fire company may be located shall have power to disband any fire company for misconduct or when they consider it proper. Whenever any fire company is disbanded under this section, the foreman of the fire company shall immediately call a meeting of the company to provide for the disposal of the company's property. The powers of the trustees then in office shall continue for the purpose of disposing of the company's property and settling up its business affairs.

213.04 History History: 1997 a. 254.



213.05 Organization of town fire companies.

213.05  Organization of town fire companies. Any number of persons, not less than 15, not residing in any city or village may organize a fire company as a nonstock corporation under ch. 181 for the protection of life and property. A corporation organized under this section shall have all of the powers of a corporation, including the powers respecting real estate necessary or proper to accomplish the purposes prescribed by the company's articles of organization, and shall be governed by all of the provisions of the statutes applicable to fire companies and nonstock corporations.

213.05 History History: 1997 a. 254.

213.05 Cross-reference Cross-reference: See s. 102.07 (7) for provision as to worker's compensation liability.

213.05 Annotation Volunteer fire department organized as nonprofit corporations under s. 213.05 are not subject to the open meeting law. 66 Atty. Gen 113.

213.05 Annotation Whether a private sector fire department may be transformed into a public department upon reaching a certain level of governmental involvement is discussed. 80 Atty. Gen. 61.



213.06 Purposes of town fire companies; refusal to act.

213.06  Purposes of town fire companies; refusal to act. The purposes and objects of a corporation organized under s. 213.05 shall be to aid and assist in the extinguishment of fires at or near the place of the corporation's location. If the company refuses, when notified, to attend any fire within three-quarters of a mile from the location of the engine or truck house, the corporation shall forfeit $50.

213.06 History History: 1997 a. 254.



213.07 Town fire company reports; exemptions.

213.07  Town fire company reports; exemptions. The secretary of each corporation organized under s. 213.05 shall, within 10 days after the election of officers in each year, deliver to the town clerk a report giving the names of the officers elected for the ensuing year and the names of all active members of the corporation on the date of the election. The town clerk shall file the report in the clerk's office and, when required, give a receipt therefor. Each member of the corporation reported to the clerk under this section shall be exempted from military duty except in case of war, invasion or insurrection. A corporation organized under s. 213.05 and each of the active members of the corporation shall have and be entitled to all of the benefits conferred upon fire companies and the members of fire companies by any general law of the state. Any secretary of a corporation organized under s. 213.05 who falsely reports to the town clerk that any person is a member of the corporation for the purpose of getting the person the benefits conferred in this section shall forfeit $25 for each offense.

213.07 History History: 1991 a. 316; 1997 a. 254.



213.08 What is a town fire department.

213.08  What is a town fire department. One or more companies organized under s. 213.05, with not less than 30 active members, having at least one good fire engine and not less than 500 feet of sound hose kept in an engine house, fit and ready at all times for actual service, and one or more companies organized under s. 213.05, with not less than 15 active members and equipped with at least one good hook and ladder truck, located not more than one mile apart in the same town, shall constitute a fire department. The members of the companies that make up the fire department may meet and elect one of their members chief of the fire department. The chief shall hold office for one year and until a successor is elected. The chief shall have control of the companies that make up the fire department and those companies shall obey the chief's orders at all times. The chief shall also have all of the powers and privileges and be subject to the same penalties as fire wardens.

213.08 History History: 1991 a. 316; 1997 a. 254.



213.095 Police power of fire chief, rescue squads.

213.095  Police power of fire chief, rescue squads. The chief, chief engineer, assistant engineer, captain, lieutenant, executive officer or other person in charge of any volunteer fire company, association, fire district, or any other organization organized or created for the purpose of extinguishing fires and preventing fire hazards, or first aid calls involving either persons or property, shall have authority to do any of the following:

213.095(1) (1) Suppress any disorder and order all individuals or companies to leave the neighborhood of any fire or first aid scene.

213.095(2) (2) Command from the inhabitants of the city, village or town all necessary assistance for the suppression of fires and the preservation of property exposed to fire.

213.095(3) (3) Enter any property or premises to do whatever may reasonably be necessary in the performance of the officer's duties while engaged in the work of extinguishing any fire or performing any duties incidental thereto.

213.095(4) (4) Enter any property or premises to do whatever may reasonably be necessary in the performance of the officer's duties while engaged in the work of aiding persons or minimizing the loss to property at a first aid scene.

213.095 History History: 1997 a. 254.



213.10 Fire Fighters Relief Association.

213.10  Fire Fighters Relief Association.

213.10(1g) (1g) In this section, "members of the paid fire department" means all fire department personnel who are engaged in the duties of fire fighting, fire fighting training and directly related skills, including fire prevention, investigation and inspection.

213.10(1m) (1m)

213.10(1m)(a)(a) The members of the paid fire department in any city, who comply with the constitution and bylaws of the fire fighters relief association organized in that city, are constituted a body corporate in that city under the name of "The Fire Fighters Relief Association of the City of ....". Except as provided in par. (b), the purpose of a fire fighters relief association shall be giving relief to the sick and disabled members of the association and their families and to any other persons for whom the constitution and bylaws of the association may provide.

213.10(1m)(b) (b) If a member in good standing at the time of the member's death leaves no person entitled to relief under the constitution and bylaws of the association, the board of trustees of the association is empowered to pay the expenses of the last illness and funeral costs of the deceased member, limited to a sum to be fixed by the constitution and bylaws of the association.

213.10(2) (2)

213.10(2)(a)(a) A member of a fire fighters relief association for a city who ceases to be a member of that city's fire department after a period of 10 consecutive years of service shall be entitled to all of the advantages and benefits of the fire fighters relief association as long as that member pays dues and complies with the rules, regulations and bylaws of the association.

213.10(2)(b) (b) A member of a fire fighters relief association for a city who has not served as a member of the city's fire department for 10 consecutive years shall be entitled to all of the advantages and benefits of the fire fighters relief association as long as that member pays dues and complies with the rules, regulations and bylaws of the association and meets one of the following criteria:

213.10(2)(b)1. 1. The member is retired on a pension by reason of permanent disability due to injuries suffered while in the performance of duties as a member of the fire department.

213.10(2)(b)2. 2. The member has been granted a duty disability for injuries suffered while in the performance of duties as a member of the fire department and the member's actual term of service in the fire department, together with the period of time while on duty disability, equals 10 or more years.

213.10(3) (3) Each person on becoming a member of a fire department whose members have formed a fire fighters relief association shall be required to pay the association an initiation fee and annual dues so long as the person remains a member of the fire department. A person shall become a member of the association when that person's name is placed on the payroll of the fire department.

213.10(4) (4) Every fire fighters relief association shall have all of the usual powers of a corporation necessary and proper for the purpose of its organization, and may take by gift, grant or purchase, real and personal property, and hold, enjoy, lease, convey and dispose of its property subject to the association's bylaws and regulations. All of the real and personal property belonging to an association and the rents, issues and profits from that property shall be devoted solely to the purposes and objects of the association.

213.10(5) (5)

213.10(5)(a)(a) The control and disposal of the funds, property and estate and the direction and management of all of the concerns of a fire fighters relief association, subject to any directions and restrictions that may be imposed by the bylaws of the association, shall be vested in a board of trustees. The board of trustees shall consist of a president, vice president, treasurer, secretary and executive committee of 3, who shall be elected at such time and place and by such members of the association entitled to vote as is provided by the bylaws of the association. The officers so elected shall hold their respective offices for one year, unless the bylaws provide otherwise, and until their successors are elected and qualified. An association may elect or appoint such other officers for such terms as its bylaws may prescribe. The officers of an association shall give bonds for the faithful performance of their respective duties when required to do so by the association's bylaws.

213.10(5)(b) (b) No person shall be elected to or hold any office in a fire fighters relief association unless the person is a member of the fire fighters relief association. If a person's membership in the association is terminated while the person holds any office of the association, the person's term of office shall thereupon be terminated, and the members of the association who are entitled to vote, as provided in the association's bylaws, shall immediately elect a successor.

213.10(6) (6) The board of trustees of a fire fighters relief association may purchase group life insurance for the members of the association.

213.10(7) (7)

213.10(7)(a)(a) All members of a fire department who do not qualify as members of the paid fire department shall, upon commencement of their employment with a city department, have the option of joining the fire fighters relief association in that city.

213.10(7)(b) (b) The employees described in par. (a) who are, together with others who are transferred to or are, on March 27, 1969, performing duties other than fire fighting, fire fighting training and directly related skills, including fire prevention, investigation and inspection, shall have the option of continuing their membership in the fire fighters relief association.

213.10 History History: 1983 a. 242; 1991 a. 316; 1997 a. 254; 2005 a. 321.



213.105 State Fire Fighters Memorial.

213.105  State Fire Fighters Memorial. The State Fire Fighters Memorial, located in the city of Wisconsin Rapids, is designated the official memorial to honor all fire fighters of this state who have given their lives in the public service.

213.105 History History: 1995 a. 217.



213.106 State Police and Fire Fighters Hall of Fame.

213.106  State Police and Fire Fighters Hall of Fame. The Old Firehouse Police and Fire Museum, located in the city of Superior, is designated the official hall of fame to honor police officers and fire fighters of this state for their dedicated public service.

213.106 History History: 1995 a. 217.



213.107 State-sanctioned fire fighter service medal.

213.107  State-sanctioned fire fighter service medal. If the board of directors of the State Fire Fighters Memorial submits to the secretary of administration a recommended design for a state-sanctioned medal honoring the service of the fire fighters of this state, the secretary shall review and may approve the design. If the secretary approves the design, the medal shall become the only state-sanctioned fire fighter service medal and the board of directors of the State Fire Fighters Memorial has the exclusive right to sell or authorize sale of the medal.

213.107 History History: 2009 a. 28.



213.11 Police Relief Association.

213.11  Police Relief Association.

213.11(1) (1) The members of the paid police department in any city heretofore or hereafter organized, who comply with the constitution and bylaws of the association hereinafter mentioned, are constituted a body corporate in such city under the name of "The Police Relief Association of the City of ....," for the purpose of providing death benefits to the beneficiaries of the members of such association and their families and to such other persons as the constitution and bylaws of such association may provide, the amount to be paid in benefits to be limited to a sum to be fixed by the constitution and bylaws of said association.

213.11(2) (2) Any member of the Police Relief Association who, after at least 5 years of service, ceases to act with the police department of which that person has been a member shall continue to enjoy all the advantages and benefits of the association as long as the person complies with the rules, regulations and bylaws of the same and pays dues, unless the connection of such person with said department was discontinued for the good of the service, and provided that the person ceases to be in the active employment of the police department by reason of any of the following:

213.11(2)(a) (a) The person is retired from active service on a pension or annuity.

213.11(2)(b) (b) The person is on a leave of absence for a purpose that is specified in the bylaws of the association.

213.11(2)(c) (c) The person is serving as a liaison between the police department and the city in which the department is located.

213.11(3) (3) A person who becomes a member of such police department after this section comes into force and effect in any city in this state shall, within one year after becoming a member of such department, be required to join such association and to pay an initiation fee not exceeding $50 and annual dues so long as the person remains a member.

213.11(4) (4) Every such association shall have all of the usual powers of a corporation necessary and proper for the purpose of its organization and may take by gift, grant or purchase, real and personal estate, and hold, enjoy, lease, convey and dispose of the same subject to its bylaws and regulations; and all such property and the rents, issues and profits thereof shall be devoted solely to the purposes and objects of such corporation.

213.11(5) (5) The control and disposal of the funds, property and estate and the direction and management of all the concerns of such corporation, under such direction and restrictions as may be imposed by the bylaws thereof, shall be vested in a board of trustees to consist of a president, vice president, treasurer, secretary and executive committee of 3, who shall be elected for such terms, at such time and place and by such members of the corporation as the bylaws of the corporation may provide; and such officers so elected shall hold their respective offices until their successors are elected and qualified; and such corporation may elect or appoint such other officers and for such terms as its bylaws may prescribe. The officers of such corporation shall give bonds for the faithful performance of their respective duties when required so to do by the laws thereof. No person may be elected to or hold any office in such corporation unless that person is employed by the city to which this section becomes effective and in the active employment of the police department of the city, or no longer in the active employment of the police department because the person is serving as a liaison between the police department and the city, or retired from active service employment of the police department of the city on a service pension. If that person's membership in the association is terminated while holding the office of trustee or any other office of such corporation, that person's term of office shall thereupon be terminated, and the members of such corporation as are, by the bylaws thereof, entitled to vote, shall forthwith elect that person's successor in the manner prescribed by the constitution and bylaws of the corporation.

213.11(6) (6) The board of trustees of any police relief association may purchase group life insurance for the members of the association.

213.11 History History: 1981 c. 390 s. 252; 1991 a. 316; 1997 a. 223, 254; 2005 a. 321.



213.12 Pay.

213.12  Pay. The common council of any city and the board of trustees of any village which owns a fire engine shall annually pay to each active fire fighter belonging to any fire company organized by authority of the city or village an amount that the common council or board of trustees considers a reasonable compensation for the services of the fire fighter.

213.12 History History: 1983 a. 242; 1997 a. 254.



213.13 Rest days for fire fighters.

213.13  Rest days for fire fighters.

213.13(1) (1) Except as provided in subs. (2) and (3), the common council or governing body of every city having a paid fire department shall provide for, and the chief engineer of the department shall assign to, each fire fighter in the service of the city full rest days as follows:

213.13(1)(a) (a) In 1st class cities, one full rest day of 24 consecutive hours during each 72 hours.

213.13(1)(b) (b) In 2nd and 3rd class cities, one full rest day of 24 consecutive hours during each 96 hours.

213.13(1)(c) (c) In 4th class cities, one full rest day of 24 consecutive hours during each 168 hours.

213.13(2) (2) The rest day requirements under sub. (1) do not apply in cases of positive necessity by some sudden and serious fire, accident or other peril, which, in the judgment of the chief engineer, or other officers in charge, demands that a day of rest not be given at that time, but arrangements shall be made so that each full rest day may be had at such time or times as will not impair the efficiency of the department.

213.13(3) (3) The provisions of this section shall not apply to cities having the 2 platoon or double shift.

213.13 History History: 1983 a. 242; 1997 a. 254.



213.15 Fire hose threads and fittings to be uniform.

213.15  Fire hose threads and fittings to be uniform. All fire hose fittings, apparatus fittings, 1.5 and 2.5 inches in diameter purchased or procured by a fire department or fire company shall be of the national standard hose thread as adopted by the national fire protection association. No fire department shall utilize hose and equipment not in conformance with the requirement that all threads shall be national standard hose thread as adopted by the National Fire Protection Association. Any person offering for sale nonstandard hose couplings, fittings or apparatus fittings may be fined not less than $100 nor more than $500.

213.15 History History: 1997 a. 254.






214. Savings banks.

214.01 Definitions.

214.01  Definitions.

214.01(1)(1) In this chapter:

214.01(1)(a) (a) "Affiliate" means a company that controls, is controlled by or is under common control with a savings bank.

214.01(1)(c) (c) "Bank" means a commercial bank chartered by the U.S. comptroller of the currency or organized under ch. 221.

214.01(1)(d) (d) "Branch office" means a place of business, other than the home office, where the business of the savings bank is conducted. "Branch office" does not include a remote service unit, a limited office or an extended office.

214.01(1)(e) (e) "Capital" includes net worth, paid-in-surplus, capital stock equity, undivided profits, earnings and other forms of capital considered to be qualifying capital by a deposit insurance corporation.

214.01(1)(g) (g) "Deposit account" means any monetary interest that a depositor maintains in a savings bank, including a demand, time, money market, savings, certificate or negotiable order of withdrawal account.

214.01(1)(h) (h) "Deposit insurance corporation" means the federal deposit insurance corporation or other instrumentality of or corporation chartered by the United States that is supported by the full faith and credit of the U.S. government as stated in a congressional resolution.

214.01(1)(ig) (ig) "Director" means a member of a board of directors of a savings bank. "Director" does not include an advisory director, honorary director, director emeritus, or similar person, unless the person is otherwise performing functions similar to those of a director.

214.01(1)(im) (im) "Division" means the division of banking.

214.01(1)(ip) (ip) "Extended office" means a place of business located within 1,000 feet of a home office or a branch office of the same savings bank.

214.01(1)(jg) (jg) "Fiduciary" means a trustee, personal representative, guardian, agent, receiver, trustee in bankruptcy, assignee for creditors, or any holder of a similar position of trust.

214.01(1)(jn) (jn) "Financial institution" means a bank, a savings bank, a savings and loan association, a trust company, or a credit union, whether chartered under the laws of this state, another state or territory or under the laws of the United States.

214.01(1)(k) (k) "Geographic area" means the states of Illinois, Indiana, Iowa, Kentucky, Michigan, Minnesota, Missouri and Ohio.

214.01(1)(L) (L) "Home office" means the office of the savings bank that is designated as such in its bylaws.

214.01(1)(m) (m) "Impairment" means a condition in which the aggregate appraised value of the savings bank's assets is less than the aggregate amount of the savings bank's deposit accounts and liabilities to other creditors and the aggregate value of its stock.

214.01(1)(p) (p) "Interest" means dividends, earnings, interest, return or rate of return paid on a deposit account.

214.01(1)(pm) (pm) "Investment" includes consumer, residential, agricultural and commercial loans, purchases of corporate debentures, securities, bonds and joint venture shares, and purchases of mutual fund shares subject to the rules of the division.

214.01(1)(q) (q) "Limited office" means a place of business at which a savings bank provides lending and other services, but at which a savings bank may not accept deposits except through a remote service unit.

214.01(1)(qm) (qm) "Marketable investment securities" means investment grade marketable obligations evidencing indebtedness of any person in the form of bonds, notes or debentures, rated in one of the 4 highest categories by at least one nationally recognized rating service and of a type customarily sold on recognized exchanges or traded over the counter, but does not include stocks.

214.01(1)(r) (r) "Net profit" means the remainder of all earnings from current operations plus actual recoveries on loans, investments and other assets after deducting all current expenses, including interest on deposit accounts, additions to reserves that are required by the division, actual losses, accrued dividends on preferred stock and all state and federal taxes.

214.01(1)(rm) (rm) "Person" includes an individual, corporation, limited liability company, partnership, joint venture, trust, estate, governmental entity or unincorporated association.

214.01(1)(s) (s) "Principal place of business" means the state in which the total deposits of a savings bank, or of a savings bank holding company from all offices of all subsidiaries, are the greatest as shown by the most recent reports of condition filed with a state or federal regulatory authority.

214.01(1)(sm) (sm) "Remote service unit" means a terminal or other facility or installation, attended or unattended, which is not located at the home office or at another office of a savings bank and through which customers and savings banks may engage, by means of either the direct transmission of electronic impulses to and from a savings bank or the recording of electronic impulses or other indicia of a transaction for delayed transmission to a savings bank, in transactions which are incidental to the conduct of the business of a savings bank and which are otherwise permitted by law. "Remote service unit" includes all equipment, regardless of location, that is interconnected with a remote service unit and that is necessary to transmit, route and process electronic impulses in order to enable the remote service unit to perform any function for which it is designed.

214.01(1)(sr) (sr) "Review board" means the savings institutions review board.

214.01(1)(t) (t) "Savings bank" means a financial institution organized under this chapter.

214.01(1)(tm) (tm) "Savings bank holding company" means a company that directly or indirectly, or acting in concert with one or more other persons or through one or more subsidiaries, owns, controls, or holds with power to vote, or holds proxies representing more than 25% of the voting shares or rights of a savings bank or savings bank holding company or controls in any manner whether by the holding of proxies or otherwise, the election of a majority of the directors of a savings bank or savings bank holding company.

214.01(1)(u) (u) "Service corporation" means a corporation that is more than 50% owned by one or more savings banks, or by savings banks and other financial institutions, whose purposes are reasonably incident to the accomplishment of the express or incidental powers conferred upon savings banks by this chapter.

214.01(1)(um) (um) "Subsidiary" means a company that is controlled by a person or by a company.

214.01(1)(v) (v) "Value" means the present worth of all rights to future benefits arising from ownership.

214.01(2) (2) Any of the following persons shall be considered to be a person affiliated with a savings bank:

214.01(2)(a) (a) A director, officer or controlling person of a savings bank.

214.01(2)(b) (b) A spouse of a director, officer or controlling person of a savings bank.

214.01(2)(c) (c) A member of the immediate family of a director, officer or controlling person of a savings bank, who has the same home as that person or who is a director or officer of any subsidiary of the savings bank or of any holding company affiliate of the savings bank.

214.01(2)(d) (d) A corporation or organization, other than the savings bank or a corporation or organization through which the savings bank operates, of which a director, officer or controlling person of the savings bank is any of the following:

214.01(2)(d)1. 1. Chief executive officer, chief financial officer or a person performing similar functions.

214.01(2)(d)2. 2. A general partner.

214.01(2)(d)3. 3. A limited partner who, directly or indirectly either alone or with a spouse and the members of the person's immediate family who are also affiliated persons, owns an interest of 10% or more in the partnership, based on the value of the person's contribution, or who, directly or indirectly with other directors, officers and controlling persons and their spouses and their immediate family members who are also affiliated persons, owns an interest of 25% or more in the partnership.

214.01(2)(d)4. 4. A person who, directly or indirectly either alone or with a spouse and the members of the person's immediate family who are also affiliated persons, owns or controls 10% or more of any class of equity securities or owns or controls, with other directors, officers and controlling persons of the savings bank and their spouses and their immediate family members who are also affiliated persons of the savings bank, 25% or more of any class of equity securities.

214.01(3) (3)

214.01(3)(a)(a) A person is considered to have control of a savings bank, savings bank subsidiary, affiliate or savings bank holding company if the person, acting alone or in concert with one or more persons, owns, holds, or directs with power to vote or holds proxies representing, 10% or more of the voting shares or rights of a savings bank, savings bank subsidiary, affiliate or savings bank holding company; or has the ability to achieve in any manner the election or appointment of a majority of the directors of a savings bank, savings bank subsidiary, affiliate or savings bank holding company.

214.01(3)(b) (b) A person shall not be considered to have control of a savings bank or savings bank holding company because of any of the following:

214.01(3)(b)1. 1. Ownership or control of shares in a fiduciary capacity arising in the ordinary course of its business.

214.01(3)(b)2. 2. Ownership or control of shares acquired in connection with its underwriting of securities that are held only for that period of time that will permit the sale of the shares upon a reasonable basis.

214.01(3)(b)3. 3. Holding shares as collateral taken in the ordinary course of securing a debt or other obligation.

214.01(3)(b)4. 4. Ownership or control of shares acquired in the ordinary course of collecting a debt or other obligation previously contracted for in good faith, until 2 years after the date acquired.

214.01(3)(b)5. 5. Voting rights acquired in the course of a proxy solicitation in the case of a company formed and operated for the sole purpose of participating in a proxy solicitation.

214.01(3)(b)6. 6. Voting rights acquired by proxy if the proxies are obtained from depositors and the proxies are voted as directed by a majority of the board of directors of the savings bank or savings bank holding company, or of a committee of directors if the committee's composition and powers may be revoked by a majority vote of the board of directors.

214.01 History History: 1991 a. 221; 1993 a. 112; 1995 a. 27; 1999 a. 9; 2001 a. 102; 2003 a. 33.



214.015 Administration.

214.015  Administration. This chapter shall be administered by the division.

214.015 History History: 1991 a. 221; 1995 a. 27.



214.02 Applicability.

214.02  Applicability.

214.02(1)(1) This chapter applies to a savings bank.

214.02(2) (2) A person who is not a savings bank may not transact business within the scope of this chapter or do business under any name or title or circulate or use any advertising or make any representations or give any information to anyone using any media, including electronic media, that indicates or implies the operation of a business within the scope of this chapter.

214.02 History History: 1991 a. 221.



214.025 Insurance of accounts.

214.025  Insurance of accounts. A savings bank shall secure insurance of its deposit accounts by a deposit insurance corporation before commencing business and may, subject to rules of the division, obtain insurance of deposits in excess of the amount eligible for insurance by a deposit insurance corporation.

214.025 History History: 1991 a. 221; 1995 a. 27.



214.03 Parity.

214.03  Parity.

214.03(1)(1) Subject to the regulation of the division and in addition to the powers granted by this chapter, a savings bank may, directly or through a subsidiary, undertake any activity, exercise any power or offer any financially related product or service in this state that any other provider of financial products or services may undertake, exercise or provide or that the division finds to be financially related.

214.03(2) (2) The activities, powers, products and services that may be undertaken, exercised or offered by a savings bank under sub. (1) are limited to those specified by rule of the division. The division may direct a savings bank to cease any activity, the exercise of any power or the offering of any product or service authorized by rule under this subsection. Among the factors that the division may consider in so directing a savings bank are the savings bank's net worth, assets, management rating, liquidity ratio and ratio of net worth to assets.

214.03(3) (3) This section does not authorize a savings bank, directly or through a subsidiary, to engage in the business of underwriting insurance.

214.03 History History: 1991 a. 221; 1995 a. 27.



214.035 Use of name.

214.035  Use of name.

214.035(1)(1) An institution organized under this chapter shall be known as a state savings bank and shall adopt a name that identifies it as such and that includes the term "savings". The division shall approve the name of a savings bank.

214.035(2) (2) Notwithstanding sub. (1), an association, as defined in s. 215.01 (1), that converts to a savings bank may use a name that does not include the term "savings" in its name if that name was approved for use by the association by the division under ch. 215 before February 12, 1992, and that name is approved by the division under this subsection as appropriate to identify the converted association as a savings bank.

214.035(3) (3) Notwithstanding sub. (1), a federally chartered financial institution that converts to a savings bank may use a name that does not include the term "savings" in its name if the financial institution did not use the term "savings" in its name on May 7, 1992, and its name is approved by the division as appropriate to identify the converted institution as a savings bank.

214.035(4) (4)

214.035(4)(a)(a) Except as provided in par. (c), no person may use the name, logo, or symbol, or any combination thereof, of a savings bank, or any name, logo, or symbol, or any combination thereof, that is deceptively similar to the name, logo, or symbol of a savings bank, in any marketing material provided to or solicitation of another person in a manner such that a reasonable person may believe that the marketing material or solicitation originated from or is endorsed by the savings bank or that the savings bank is responsible for the marketing material or solicitation.

214.035(4)(b) (b) The division shall direct any person the division finds to have violated par. (a) to cease and desist from violating par. (a). If a person violates par. (a) after receiving such direction, the division may impose a forfeiture of up to $1,000 for each violation. Each instance in which marketing material is provided to another person or solicitation of another person takes place in violation of par. (a) constitutes a separate violation. This subsection does not affect the availability of any remedies otherwise available to a savings bank.

214.035(4)(c) (c) Paragraph (a) does not apply to a person who uses the name, logo, or symbol of a savings bank in any of the following circumstances:

214.035(4)(c)1. 1. With the consent of the savings bank.

214.035(4)(c)2. 2. If the person is the savings bank, an affiliate of the savings bank, or an agent of the savings bank.

214.035 History History: 1991 a. 221; 1995 a. 27, 367; 2003 a. 262.



214.04 General corporate powers.

214.04  General corporate powers. A savings bank shall be a body corporate and shall have all of the specific powers conferred by this chapter and all of the following general powers:

214.04(1) (1) To sue and be sued in its corporate name and to have a seal, which it may alter or renew.

214.04(2) (2) To obtain and maintain insurance by a deposit insurance corporation.

214.04(3) (3) To act as a fiscal agent for the United States, this state or any department, office, agency, board, commission or authority of this state or any county, city, village, town or school district in the state, if designated for that purpose, and as agent to perform reasonable functions as may be required of it.

214.04(4) (4) With the approval of the division, to become a member of, purchase stock or securities in, deposit money with, or comply with any other conditions of membership or credit for any corporation or agency of the United States or of this state, to the extent that such agency assists in furthering or facilitating the purposes or powers of the savings bank.

214.04(5) (5) To make donations in reasonable amounts for the public welfare or for charitable, scientific, religious or educational purposes.

214.04(6) (6) To adopt and operate reasonable insurance, bonus, profit sharing, and retirement plans for officers and employees and for directors who are not officers or employees.

214.04(7) (7) To reject any application for membership and to close deposit accounts as provided in this chapter and its bylaws; and to limit the issuance of, or payments on, deposit accounts, subject to contractual obligations.

214.04(8) (8) To purchase stock in service corporations and to invest in any form of indebtedness of any service corporation, subject to rules of the division.

214.04(9) (9) With the approval of the division, to purchase stock of a corporation whose principal purpose is to operate a safe deposit or escrow service business, if the purchase is necessary to utilize the services of that business.

214.04(10) (10) To exercise all the powers necessary to qualify as a trustee or custodian under the federal self-employed individuals tax retirement act of 1962, as amended, and invest any funds held in that capacity in a deposit account if the trust or custodial retirement plan authorizes and directs the investment.

214.04(12) (12) Subject to rules of the division, to make contracts, incur obligations, make investments, pledge assets or take other action necessary to do any of the following:

214.04(12)(a) (a) Enable it to act as agent for the sale of obligations of the United States.

214.04(12)(b) (b) Secure deposits of public funds.

214.04(12)(c) (c) Secure deposits of money if required by the federal bankruptcy act.

214.04(12)(d) (d) Qualify as a fiduciary under ch. 112.

214.04(12)(e) (e) Secure trust funds if acting as a corporate fiduciary. A savings bank may not commingle trust funds under this paragraph with the savings bank's funds, whether deposited by the savings bank or an affiliate.

214.04(13) (13) To accept for payment at a future date, not to exceed one year from the date of acceptance, drafts drawn upon it by its customers; and to issue, advise or confirm letters of credit authorizing holders to draw drafts upon it or its correspondents.

214.04(14) (14) Subject to rules of the division, to own and lease personal property acquired by the savings bank at the request of a prospective lessee and, upon the agreement of that person, to lease the personal property.

214.04(15) (15) To indemnify its officers, directors, employees and agents to the extent authorized for mutual savings and loan associations under ss. 215.512 to 215.525 if a mutual savings bank, or to the extent authorized under ss. 180.0850 to 180.0859 if a stock savings bank.

214.04(16) (16) To provide data processing services to others and to act as a custodian of records for others on a for-profit basis.

214.04(17) (17) With prior written approval of the division, to acquire all or any part of the assets of a financial institution or to sell all or any part of its assets to another financial institution.

214.04(18) (18) To borrow money and issue its obligations for the borrowed money, including but not limited to obligations, bonds, notes or other debt securities. Except as otherwise provided by this chapter or by rules of the division, the aggregate amount borrowed may not exceed 50% of the savings bank's total assets, except with the prior written approval of the division. An obligation, bond, note or other debt security may include a written provision subordinating the debt to claims of other creditors or of depositors.

214.04(19) (19) To utilize data processing services and place records of the savings bank for storage and safekeeping with another person for a fee.

214.04(20) (20) Upon receiving approval from the division, to act as an authorized agent for its customers in the business and functions under ch. 217. A savings bank that applies to function as a seller of checks shall meet the application requirements under ch. 217. The division may not charge a license or investigation fee for an application under this subsection. The seller of checks function of a savings bank shall be under the jurisdiction and supervision of the division. The division shall enforce ch. 217 as it applies to savings banks. The division shall determine what records shall be maintained and shall require the segregation of funds that are necessary for a savings bank to operate as a seller of checks under this subsection and ch. 217.

214.04(21) (21)

214.04(21)(a)(a) Directly or indirectly, to acquire, place and operate, or participate in the acquisition, placement and operation of, at locations other than its home office and branch offices, remote service units, in accordance with rules established by the division.

214.04(21)(b) (b) The rules of the division shall provide that any remote service unit shall be available for use, on a nondiscriminatory basis, by any state or federal savings bank which has its principal place of business in this state, by any other state or federal savings bank obtaining the consent of a state or federal savings bank that has its principal place of business in this state and is using the terminal and by all customers designated by a savings bank using the unit. This paragraph does not authorize a savings bank which has its principal place of business outside this state to conduct business as a savings bank in this state. A remote service unit shall be available for use, on a nondiscriminatory basis, by any credit union, state or national bank or state or federal savings and loan association, whose home office is located in this state, if the credit union, bank or savings and loan association requests to share its use, subject to joint rules established by the division of banking, the office of credit unions and the division. The division by order may authorize the installation and operation of a remote service unit in a mobile facility, after notice and hearing upon the proposed service stops of the mobile facility.

214.04(21)(c) (c) If any person primarily engaged in the retail sale of goods or services owns or operates a remote service unit on such person's premises and allows access to the unit by any financial institution, group of financial institutions or their customers, nothing in this paragraph or in rules established by the division shall require such person to accept any connection to or use of the unit on its premises for any other purpose or function or to accept any connection to the unit on its premises by any other financial institution.

214.04(21)(d) (d) If a person primarily engaged in the retail sale of goods or services owns or operates a remote service unit on such person's premises and allows access to the unit by any financial institution, group of financial institutions or their customers for any purpose or function, laws governing such institutions or rules established by the division shall not apply to such person other than those laws or rules directly related to the particular function performed by the unit on such person's premises for a financial institution.

214.04(21)(e) (e) Information transmitted from a remote service unit, either identified as to particular transactions or aggregate information, shall only be used for purposes of effecting the financial transactions for which such information was received, for any other purpose lawfully authorized by contract, or for any other purpose permitted by statute and rules pertaining to the dissemination and disclosure of such information.

214.04(22) (22) To maintain real estate broker trust accounts under s. 452.13, attorney trust accounts under s. 757.293, collection agency trust accounts under s. 218.04 (9g), burial trust accounts under s. 445.125 (1) and care funds and preneed trust funds under s. 157.19.

214.04(23) (23) To contract for the provision of trust services to its customers with a trust company or other organization with trust powers authorized to do business in this state. For this purpose, the trust company or other organization with trust powers may serve savings bank customers at savings bank facilities on a full-time or part-time basis.

214.04(25) (25) Subject to rules of the division, to issue credit cards, extend open-end credit and otherwise engage in or participate in credit card operations.

214.04(26) (26) With the prior approval of the division, establish a limited office.

214.04(27) (27) After giving notice to the division, establish an extended office.

214.04(28) (28) To exercise any power reasonably related or incident to the purposes of the savings bank.

214.04 History History: 1991 a. 221, 315; 1995 a. 27, 55, 103, 295.



214.045 Status as internal revenue service qualified thrift lender.

214.045  Status as internal revenue service qualified thrift lender. A savings bank shall qualify for and maintain either the 60% asset test of section 7701 (a) (19) of the internal revenue code, or an asset test prescribed by rule of the division that is not less than the percentage prescribed by section 7701 (a) (19) of the internal revenue code.

214.045 History History: 1991 a. 221; 1995 a. 27.



214.06 Branch offices.

214.06  Branch offices.

214.06(1)(1) With the prior written approval of the division, a savings bank may establish one or more branch offices. A branch office may be located in any of the following:

214.06(1)(a) (a) This state.

214.06(1)(b) (b) The geographic area, subject to subch. III.

214.06(2) (2) A savings bank may operate a branch office outside this state to the same extent that a savings bank holding company or savings bank that has its principal place of business outside this state is allowed to operate in this state under subch. III.

214.06(3) (3) A savings bank may establish a branch office as the result of a merger or consolidation, or of the bulk sales of facilities in the case of a relocation.

214.06(4) (4) A savings bank that purchases or assumes all or any part of the assets or liabilities of another financial institution may retain and maintain the home office or branch offices purchased from that financial institution, as branch offices of the acquiring savings bank.

214.06 History History: 1991 a. 221; 1995 a. 27.



214.07 Authorized activities.

214.07  Authorized activities. A savings bank holding company may engage in activities that are authorized by the division.

214.07 History History: 1991 a. 221; 1995 a. 27.



214.08 Registration.

214.08  Registration. A savings bank holding company and each subsidiary of a savings bank holding company shall register with the division within 180 days after May 7, 1992, or within 90 days after becoming a savings bank holding company or subsidiary, whichever is later. A savings bank holding company and each subsidiary of a savings bank holding company shall register on forms prescribed by the division. A registration form shall include information with respect to the financial condition, ownership, management, and intercompany relations of the holding company and its subsidiaries and such related matters as the division considers necessary.

214.08 History History: 1991 a. 221; 1995 a. 27.



214.085 Reporting requirements.

214.085  Reporting requirements.

214.085(1) (1) A savings bank holding company and each subsidiary of a savings bank holding company shall do all of the following:

214.085(1)(a) (a) File with the division reports as required by the division. A report shall be on a form prescribed by the division and may require whatever information the division considers to be necessary concerning the operations of each savings bank holding company and subsidiary.

214.085(1)(b) (b) Maintain such books and records as may be prescribed by the division.

214.085(1)(c) (c) Be subject to examination by the division.

214.085(2) (2) The division shall assess a savings bank holding company fees and charges as necessary to cover the cost of the division's examination and supervision under this chapter. The division may promulgate rules to establish fees and payment schedules to support registration, examination and supervision under this chapter.

214.085 History History: 1991 a. 221; 1995 a. 27.



214.09 Acquisitions.

214.09  Acquisitions. Subject to rules of the division, a savings bank holding company may acquire control of a savings bank or of a savings bank holding company upon application to and with the prior written approval of the division. The application shall be in a form prescribed by the division. The division shall approve the application if the division determines that the acquisition is consistent with the interest of maintaining a sound financial system and that the proposed acquisition does not afford a basis for supervisory objection.

214.09 History History: 1991 a. 221; 1995 a. 27.



214.095 Reorganization as a holding company.

214.095  Reorganization as a holding company.

214.095(1) (1) A savings bank may reorganize as a savings bank holding company by doing all of the following:

214.095(1)(a) (a) Organizing one or more subsidiary savings banks, the ownership of which shall be evidenced by stock shares, to be owned by the organizing parent savings bank.

214.095(1)(b) (b) Transferring a substantial portion of its assets and all of its insured deposits and part or all of its other liabilities to one or more subsidiary savings banks.

214.095(1)(c) (c) Preparing articles of incorporation and bylaws for the savings bank holding company.

214.095(2) (2) In order to effect a reorganization under sub. (1), the board of directors of the original savings bank shall approve a plan providing for the reorganization. The plan shall be submitted for approval by a majority of all votes entitled to be cast by members or stockholders of the savings bank at a meeting held in accordance with the savings bank's articles of incorporation and bylaws.

214.095(3) (3) The division shall promulgate rules to regulate the formation of and the ongoing business of the subsidiaries and the savings bank holding company, including the rights of members or stockholders, levels of investment in holding company subsidiaries, and stock sales.

214.095 History History: 1991 a. 221; 1995 a. 27, 103.



214.15 Definitions.

214.15  Definitions. In this subchapter:

214.15(1) (1) "In-state institution" means a savings bank or savings and loan association organized under the laws of this state or federal law and having its home office in this state.

214.15(2) (2) "In-state holding company" means a savings and loan holding company, as defined in s. 215.01 (24m), or savings bank holding company that has its principal place of business in this state and is not owned or controlled by a company having its principal place of business outside of this state.

214.15(3) (3) "Regional institution" means a foreign savings bank, foreign association, federal savings and loan association or federal savings bank that has its accounts insured by a deposit insurance corporation, and which has its home office located in the geographic area and that, if owned or controlled by a company, is owned or controlled by a regional holding company or by an in-state holding company.

214.15(4) (4) "Regional holding company" means a savings and loan holding company or savings bank holding company that has its principal place of business in the geographic area and is not owned or controlled by a company having its principal place of business outside of the geographic area.

214.15 History History: 1991 a. 221.



214.155 In-state institutions.

214.155  In-state institutions.

214.155(1) (1) A savings bank may do any of the following:

214.155(1)(a) (a) Acquire direct or indirect ownership or control of voting shares of one or more regional institutions or acquire an interest in, or some or all of the assets and liabilities of, one or more regional institutions.

214.155(1)(b) (b) Merge with one or more regional institutions.

214.155(2) (2) A savings bank proposing any action under sub. (1) shall file an application with the division for approval of the transaction and shall provide the division with copies of all applications and materials filed with a federal agency or agency of another state in seeking approval of the transaction.

214.155 History History: 1991 a. 221; 1995 a. 27.



214.16 In-state holding companies.

214.16  In-state holding companies.

214.16(1) (1) An in-state savings bank holding company may do any of the following:

214.16(1)(a) (a) Acquire direct or indirect ownership or control of voting shares of one or more regional institutions or regional holding companies or acquire an interest in, or some or all of the assets of, one or more regional institutions or regional holding companies.

214.16(1)(b) (b) Merge with one or more regional holding companies.

214.16(2) (2) An in-state savings bank holding company proposing any action under sub. (1) shall file an application with the division for approval of the transaction and shall provide the division with copies of all applications and materials filed with a federal agency or agency of another state in seeking approval of the transaction.

214.16 History History: 1991 a. 221; 1995 a. 27.



214.165 Regional institutions and regional holding companies.

214.165  Regional institutions and regional holding companies. Except as provided in s. 214.17, a regional institution or regional holding company may do any of the following:

214.165(1) (1) Acquire direct or indirect ownership or control of voting shares of one or more savings banks or in-state savings bank holding companies or acquire an interest in, or some or all of the assets and liabilities of, one or more savings banks or in-state savings bank holding companies.

214.165(2) (2) Merge with one or more in-state savings bank holding companies.

214.165 History History: 1991 a. 221.



214.17 Limitations.

214.17  Limitations. A regional institution or regional holding company may not take any action under s. 214.165 until all of the following conditions have been met:

214.17(1) (1) The division finds that the statutes of the state in which the regional institution or regional holding company has its principal place of business permit all of the following:

214.17(1)(a) (a) Wisconsin savings banks to acquire one or more regional institutions in the state.

214.17(1)(b) (b) In-state savings bank holding companies both to acquire one or more regional institutions and to acquire and merge with one or more regional holding companies in the state.

214.17(2) (2) The division has not disapproved the acquisition of the savings bank or the acquisition or merger with the in-state savings bank holding company under s. 214.18.

214.17(3) (3) The division publishes under ch. 985 a class 3 notice, in the official state newspaper, of the application to take an action under s. 214.165 and of the opportunity for a hearing and, if at least 25 residents of this state petition for a hearing within 30 days of the final notice or if the division on the division's own motion calls for a hearing within 30 days of the final notice, the division holds a public hearing on the application, except that a hearing is not required if the division finds that an emergency exists and that the proposed action under s. 214.165 is necessary and appropriate to prevent the probable failure of an in-state savings bank that is closed or in danger of closing.

214.17(4) (4) The division is provided a copy of any application seeking approval by a federal agency of the acquisition of an in-state savings bank or acquisition of or merger with an in-state savings bank holding company and of any supplemental material or amendments filed with the application.

214.17(5) (5) The applicant has paid the division a fee of $1,000 together with the actual costs incurred by the division in holding any hearing on the application.

214.17(6) (6) If an acquired savings bank is organized on or after May 7, 1992, the savings bank has been in existence for at least 5 years before the date of its acquisition.

214.17 History History: 1991 a. 221; 1995 a. 27.



214.175 Condition on acquisition.

214.175  Condition on acquisition. If a regional holding company acquires an in-state savings bank holding company that owns one or more in-state savings banks organized on or after May 7, 1992, and that have been in existence for less than 5 years, the regional holding company shall divest itself of those in-state savings banks within 2 years after the date of acquisition of the in-state savings bank holding company by the regional holding company.

214.175 History History: 1991 a. 221.



214.18 Standards for disapproval.

214.18  Standards for disapproval. The division may disapprove any action under s. 214.165 if the division finds any of the following:

214.18(1) (1) Considering the financial and managerial resources and future prospects of the applicant and of the in-state savings bank or in-state savings bank holding company concerned, the action would be contrary to the best interests of the stockholders or customers of the in-state savings bank or in-state savings bank holding company.

214.18(2) (2) The action would be detrimental to the safety and soundness of the applicant or of the in-state savings bank or in-state savings bank holding company concerned, or to a subsidiary or affiliate of the applicant or of the in-state savings bank or in-state savings bank holding company.

214.18(3) (3) Because the applicant, its executive officers, directors or principal stockholders have not established a record of sound performance, efficient management, financial responsibility and integrity, the action would be contrary to the best interest of the depositors, customers, creditors or stockholders of the applicant or of the in-state savings bank or in-state savings bank holding company or contrary to the best interests of the public.

214.18(4) (4) The applicant has failed to provide adequate and appropriate services required by the community reinvestment act of 1977, 12 USC 2901 to 2906, to the communities in which the applicant is located.

214.18(5) (5) The applicant has failed to propose to provide adequate and appropriate services required by the community reinvestment act of 1977, 12 USC 2901 to 2906, in the community in which the in-state savings bank which the applicant proposes to acquire or in-state savings bank holding company which the applicant proposes to acquire or merge with is located.

214.18(6) (6) The applicant has failed to enter into an agreement prepared by the division to comply with laws and rules of this state regulating consumer credit finance charges and of the charges and related disclosure requirements, except to the extent preempted by federal law or regulation.

214.18(7) (7) Any condition under s. 214.17 (1), (3), (4), (5) or (6) has not been met.

214.18(8) (8) The applicant fails to meet any other standard established by rule of the division.

214.18 History History: 1991 a. 221; 1995 a. 27.



214.185 Exceptions.

214.185  Exceptions.

214.185(1)(1) This subchapter does not prohibit a regional institution or regional holding company from acquiring up to 5% of the voting shares of one or more in-state savings banks or savings bank holding companies.

214.185(2) (2) This subchapter does not prohibit an in-state savings bank or savings bank holding company from acquiring up to 5% of the voting shares of one or more regional savings banks or savings bank holding companies.

214.185 History History: 1991 a. 221.



214.19 Branching not limited.

214.19  Branching not limited. This subchapter does not limit the authority to establish branch offices under s. 214.06.

214.19 History History: 1991 a. 221.



214.195 Subchapter severability.

214.195  Subchapter severability.

214.195(1) (1) Except as provided in sub. (2), if any part of ss. 214.15 to 214.18 is held to be unconstitutional, then all of ss. 214.15 to 214.18 shall be invalid.

214.195(2) (2) If any part of ss. 214.15 to 214.18 is held to be unconstitutional with respect to a savings bank holding company, ss. 214.15 to 214.18 shall remain in effect with respect to in-state savings banks and regional institutions.

214.195 History History: 1991 a. 221.



214.20 Divestiture.

214.20  Divestiture. A savings bank holding company that ceases to be an in-state savings bank holding company or regional holding company shall immediately notify the division of the change in its status and shall, as soon as practical and no later than 2 years after the event causing it to no longer be one of these entities, divest itself of control of all in-state savings banks and in-state savings bank holding companies. A savings bank holding company that fails to immediately notify the division shall be subject to a forfeiture of $500 per day, beginning on the day its status changes and ending on the day the division receives notification.

214.20 History History: 1991 a. 221; 1995 a. 27.



214.24 Application for permission to organize.

214.24  Application for permission to organize.

214.24(1) (1) An adult resident of this state may, with the approval of the division, organize a savings bank.

214.24(2) (2) For stock savings banks, the division shall determine the minimum required capital which shall be at least the minimum required to obtain insurance of accounts from a deposit insurance corporation and may include additional amounts as the division may require, based on rules promulgated by the division.

214.24(3) (3) For mutual savings banks, the division shall determine the aggregate minimum amount of funds to be paid into the savings bank's deposit accounts by persons subscribing for deposit accounts and the length of time for which the incorporators shall guarantee payment of savings bank operating expenses. The minimum amount of capital required shall be at least the minimum required to obtain insurance of the accounts from a deposit insurance corporation and may include additional amounts as the division may require, based on rules promulgated by the division.

214.24(4) (4) An incorporator shall submit a nonrefundable $1,000 application fee with an application.

214.24 History History: 1991 a. 221; 1995 a. 27.



214.245 Content of application to organize.

214.245  Content of application to organize. The incorporators shall file an application for a certificate to organize a savings bank on forms prescribed by the division. The application shall include any information the division considers necessary but shall include at least all of the following:

214.245(1) (1) The name, address, social security number, date of birth, place of birth, business address, home address and occupation of each incorporator.

214.245(3) (3) The name of the proposed savings bank.

214.245(4) (4) The address of the home office and branch offices, if known, of the proposed savings bank. The application shall include information about any real estate interests of an incorporator if that real estate may be involved with any of these locations.

214.245(5) (5) The anticipated duration of the proposed savings bank, which may be perpetual.

214.245(6) (6) An audited financial statement of each incorporator.

214.245(7) (7) The proposed articles of incorporation and bylaws.

214.245(8) (8) The number of shares of capital stock; the number of shares and classes of preferred stock, if any; the number of shares to be sold; and the per share initial offering price of each share.

214.245(9) (9) The total amount and number of the initial deposit accounts.

214.245(10) (10) The names and addresses of the initial directors.

214.245 History History: 1991 a. 221; 1995 a. 27.



214.25 Articles of incorporation.

214.25  Articles of incorporation.

214.25(1) (1) The division shall approve the articles of incorporation of a savings bank.

214.25(2) (2) Duplicate originals of the articles of incorporation executed by the incorporators, and any subsequent amendments to the articles that are adopted by the members or stockholders of the savings bank shall be filed with and approved by the division.

214.25(3) (3) Upon their approval by the division, articles of incorporation and amendments to the articles shall be recorded in the office of the register of deeds in the county in which the home office of the savings bank is located.

214.25(4) (4) Amendments to the articles of incorporation may be made at any annual or special meeting of the members or stockholders called for that purpose, provided that a statement of the nature of the proposed amendment is included in the notice of meeting. The proposed amendment shall be adopted if it receives the affirmative vote of a majority of all votes entitled to be cast.

214.25(5) (5) The effective date of the articles of incorporation and amendments to the articles shall be the date of recording in the office of the register of deeds or a later date if the document provides for a different date. The register of deeds shall forward a certificate of recording to the division.

214.25 History History: 1991 a. 221; 1995 a. 27.



214.255 Bylaws.

214.255  Bylaws.

214.255(1)(1) The division shall approve the bylaws of a savings bank.

214.255(2) (2) Duplicate originals of the bylaws and any subsequent amendments to the bylaws shall be filed with and approved by the division.

214.255(3) (3) The effective date of the bylaws and amendments to the bylaws shall be the date on which they are approved by the division or a later date if the document provides for a different date.

214.255(4) (4) A savings bank shall furnish a copy of its bylaws to any member or stockholder upon request.

214.255(5) (5) The bylaws of the savings bank may be amended as prescribed in the bylaws.

214.255 History History: 1991 a. 221; 1995 a. 27.



214.26 Application review.

214.26  Application review.

214.26(1)(1) The division may require additional information and shall conduct whatever investigation necessary, including subpoenaing books and records, taking public testimony and conducting hearings, to determine if the division should issue a certificate to organize. The incorporators shall share jointly and severally the expense of an investigation.

214.26(2) (2) If a mutual savings bank, the incorporators shall, in addition to their initial deposit account subscription, create an expense fund in an amount not less than 50% of the total minimum required amount of deposit accounts. The mutual savings bank may use the expense fund for organization expenses, operating deficits, losses and interest on deposit accounts.

214.26(2)(a) (a) The expense fund shall be an asset of the proposed mutual savings bank if the division approves the application, and shall be reflected on the books as a liability under the caption "subsidy by incorporators".

214.26(2)(b) (b) If the income of a period is insufficient to pay expenses or pay interest on deposit accounts, the mutual savings bank shall make appropriate charges to the expense fund account.

214.26(2)(c) (c) After 3 years of corporate existence, the board of directors may petition the division for authority to repay the incorporators, on a proportional basis, any unused portion remaining in the expense fund. If the division determines that the operations of the mutual savings bank at that point are of such degree as to enable the mutual savings bank to operate without the subsidy, the division may authorize repayment.

214.26(2)(d) (d) After the 4th year of corporate existence, and each subsequent year, the board of directors of the mutual savings bank may petition the division for authority to pay out of current income of any period to the incorporators on a proportional basis, the amount remaining after payment of expenses, provision for taxes and the provision for distribution of earnings as a recovery of previous charges made to the expense fund account. The division may approve or deny the petition for recovery payments. Recovery payments may not exceed the total of the charges made to the expense fund account.

214.26(2)(e) (e) The expense fund may not earn interest.

214.26(3) (3)

214.26(3)(a)(a) Within 30 days after receiving a completed application, the division shall furnish a notice of application to the incorporators and to each savings bank authorized to operate an office within 4 miles of the proposed home office if it is to be located in Milwaukee County, or within 20 miles of the proposed home office if it is to be located outside of Milwaukee County. The notice shall describe the location and nature of the proposed home office and any other proposed office and shall solicit written comments on the application. If a hearing on the application has been scheduled, the notice shall indicate the time and place of the hearing. If a hearing has not been scheduled, the notice shall describe the right of interested persons to request a hearing.

214.26(3)(b) (b) The incorporators shall publish the notice of application as a class 3 notice under ch. 985 in the city, town or village where the home office is to be located and shall provide the division with proof of publication.

214.26(4) (4) The division shall conduct a public hearing on the application if any of the following occurs:

214.26(4)(a) (a) The incorporator requests a hearing at the time of filing.

214.26(4)(b) (b) Within 3 days after publication of the final notice of application any person planning to participate in a hearing on the application files with the division a request for hearing.

214.26(5) (5) If a hearing date is not indicated in the notice of application and a hearing is subsequently required, the division shall give written notice of the time and place of the hearing to the incorporators and to anyone who has requested a hearing, at least 10 days before the hearing.

214.26(6) (6) A person may not directly or indirectly receive or contract to receive any commission, salary, compensation, bonus, rights or privileges for organizing a mutual savings bank or for securing a subscription for the original deposit accounts of the mutual savings bank. An attorney may receive reasonable compensation for legal services in connection with the organization of the mutual savings bank.

214.26(7) (7) To approve an application, the division must find, based on the record of the application, the division's investigation and the public hearing, if any, that all of the following conditions exist:

214.26(7)(a) (a) The proposed management, business plan and capitalization meets regulatory requirements.

214.26(7)(b) (b) The application information is accurate.

214.26(7)(c) (c) The proposed name is not deceptively similar to that of another financial institution within an area defined by rule of the division.

214.26(7)(d) (d) The proposed business plan and capitalization serves the needs of the community and its residents.

214.26(7)(e) (e) The insurance of accounts is effective before issuance of a certificate.

214.26(8) (8) The division shall have discretionary authority to grant a certificate of authority. The division may refuse to issue a certificate of authority to the incorporators to commence business if, in the division's opinion, any incorporator is not of such character and general fitness as to warrant belief that the savings bank will be conducted for the best interest of its members or stockholders or if other sufficient reasons exist for a refusal to issue a certificate of authority.

214.26 History History: 1991 a. 221; 1995 a. 27; 1997 a. 35.



214.265 Temporary organization and capital subscriptions.

214.265  Temporary organization and capital subscriptions.

214.265(1)(1)

214.265(1)(a) (a) If the division approves an application to organize, the division shall issue to the incorporators a certificate of authority to effect a temporary organization.

214.265(1)(b) (b) Under a temporary organization, the incorporators shall do all of the following:

214.265(1)(b)1. 1. Elect directors and a chairperson, secretary and treasurer.

214.265(1)(b)2. 2. Conduct meetings.

214.265(1)(b)3. 3. If a stock savings bank open subscription books for the sale of stock.

214.265(1)(b)4. 4. Open subscription books for deposit accounts.

214.265(2) (2) During the temporary organization, incorporators of a savings bank may exercise such other powers as are conferred upon the incorporators of other corporations, if those powers are not in conflict with this chapter.

214.265(3) (3) The incorporators of a savings bank shall obtain a surety bond in a suitable amount that covers the treasurer and other officers who may handle funds of the temporary organization.

214.265(4) (4) If a stock savings bank, the officers and directors shall secure subscriptions for capital in the form of pledges to purchase stock.

214.265(5) (5) The directors shall prepare articles of incorporation, bylaws, and other documents and items as required by rule of the division.

214.265(6) (6) The directors shall apply for insurance of accounts with a deposit insurance corporation and provide the division with a copy of each filing and additional documents filed or received in connection with the filing.

214.265(7) (7) The officers and directors may take any other actions necessary to complete organization.

214.265(8) (8) If a stock savings bank, the officers and directors shall furnish the division with the names and addresses of all investors who subscribe to purchase stock.

214.265(9) (9) No business, other than that of completing the organization of the proposed savings bank, may be transacted until the division issues certificate of incorporation.

214.265(10) (10) A temporary certificate of authority issued under sub. (1) (a) shall be effective for 180 days after the date issued. The division may, for cause, extend the effective period of the certificate for such time as the division considers to be advisable.

214.265 History History: 1991 a. 221; 1995 a. 27.



214.27 Completion of organization.

214.27  Completion of organization.

214.27(1) (1) In addition to the organization requirements of this subchapter, the division may require additional assurances, information, capital or agreements from the officers, directors or employees of the savings bank. If the requirements of this subchapter, rules promulgated under this subchapter, federal law and the division's requests are completed, the incorporators shall provide the division with a certificate of compliance in a form prescribed by the division, together with a $500 fee.

214.27(2) (2) Within 90 days after receipt of the certificate of compliance and receipt of all required fees, the division shall issue a certificate of incorporation authorizing the savings bank to commence business. The certificate of incorporation shall specify the date of the corporate existence of the savings bank.

214.27(3) (3) The division shall terminate the corporate existence and void the articles of incorporation and certificate of incorporation of a savings bank if the savings bank fails to commence business within 6 months after the date on the certificate of incorporation. The division may, in writing, extend the time period to commence business for such time as the division considers to be advisable.

214.27 History History: 1991 a. 221; 1995 a. 27.



214.275 Appeal of denial.

214.275  Appeal of denial. If the division does not grant a certificate of organization, the incorporators may appeal to the review board to review the determination.

214.275 History History: 1991 a. 221; 1995 a. 27.



214.30 Membership.

214.30  Membership.

214.30(1)(1)

214.30(1)(a) (a) A holder of a deposit account issued by a mutual savings bank shall be a member of the mutual savings bank. Joint ownership of an account constitutes one membership.

214.30(1)(b) (b) A member has the right to share in the net profit of a mutual savings bank, after payment of creditors, if the savings bank liquidates. This right does not permit a member to claim a share of net profits absent a liquidation and does not permit a member to seek liquidation except in any manner permitted by the mutual savings bank's articles of incorporation or bylaws.

214.30(2) (2) An owner of stock in a stock savings bank shall be an owner of the stock savings bank. Joint ownership of stock constitutes one ownership.

214.30 History History: 1991 a. 221; 1995 a. 103.



214.305 Annual and special meetings.

214.305  Annual and special meetings. The date of the annual meeting of members or stockholders shall be specified in the bylaws. Failure to hold an annual meeting may not cause a dissolution of the savings bank. Special meetings may be called by the board of directors, by stockholders of not less than 20% of the outstanding stock, by members constituting not less than 20% of the eligible votes or by any other person designated in the bylaws. The division may call a special meeting with not less than 7 days' written or oral notice. An annual or special meeting shall be held at the home office of the savings bank or at another place within a county in which the savings bank maintains an office if specifically designated in the notice of the meeting.

214.305 History History: 1991 a. 221; 1995 a. 27, 103.



214.31 Notice of meetings.

214.31  Notice of meetings.

214.31(1)(1) Notice of an annual meeting shall be provided not fewer than 10 days nor more than 40 days before the date of the meeting in the manner provided in the bylaws. The notice shall be displayed at each office of the savings bank in a manner prescribed by rule of the division. The notice shall state the time, place and purpose of the meeting.

214.31(2) (2) For a special meeting or for an annual meeting that is to consider any proposition that requires an affirmative vote of two-thirds of the members or stockholders, the notice shall be provided to each member or stockholder by mail, postmarked between 10 and 40 days before the date of the meeting, and shall be displayed at each of the savings bank's offices as if for an annual meeting, beginning on the date notice is given. The notice shall state the time, place and purpose of the meeting.

214.31 History History: 1991 a. 221; 1995 a. 27.



214.315 Quorum for annual or special meetings.

214.315  Quorum for annual or special meetings. The articles of incorporation may specify a quorum requirement, but that requirement may not be less than one-third of the total number of votes entitled to vote at a meeting. A meeting, including one at which a quorum is not present, may be adjourned to a specified date without future notice.

214.315 History History: 1991 a. 221.



214.32 Voting.

214.32  Voting.

214.32(1)(1) A member or stockholder may vote at a meeting in person or by proxy.

214.32(2) (2) To determine who is entitled to vote and the number of outstanding shares, the following rules apply:

214.32(2)(a) (a) The date of determination shall be the record date for voting under s. 214.325.

214.32(2)(b) (b) A person holding one or more deposit accounts in a mutual savings bank shall have one vote for each $100 of the aggregate withdrawal value of the deposit accounts and one vote for any fraction of $100.

214.32(2)(c) (c) A stockholder shall have one vote for each share held.

214.32(2)(d) (d) Stock owned by the savings bank may not be counted or voted.

214.32(2)(e) (e) A stock savings bank shall state in its articles of incorporation that voting rights shall be vested exclusively in stockholders.

214.32 History History: 1991 a. 221.



214.325 Record date for voting and other purposes.

214.325  Record date for voting and other purposes.

214.325(1)(1) To determine the stockholders or members entitled to notice of or to vote at any meeting or in order to make a determination of members, stockholders, or other persons for any other purpose, the bylaws may provide for a record date, not fewer than 10 days nor more than 60 days before the meeting or other event or transaction with regard to which the determination is to be made. The determination shall be made as of the close of business on the record date.

214.325(2) (2) If the bylaws do not provide for a record date, the board of directors may fix a record date for each determination to be made within the time limits under sub. (1). If the board of directors fails to fix a record date, the record date for a meeting shall be the date on which the first notice of meeting is given.

214.325(3) (3) Stock sold or deposit accounts withdrawn after the record date may not be voted or counted in determining the number of shares outstanding.

214.325 History History: 1991 a. 221.



214.33 Proxies.

214.33  Proxies.

214.33(1)(1) A proxy may be executed in writing by a member or stockholder or by the member's or stockholder's authorized representative.

214.33(2) (2) A proxy is not valid in any of the following circumstances:

214.33(2)(a) (a) Eleven months after the date of its execution, unless otherwise provided in the proxy.

214.33(2)(b) (b) Unless executed in an instrument separate from other forms or documents relating to the member's deposit accounts.

214.33(2)(c) (c) For any meeting at which the member or stockholder who gave a proxy is present, provided that before the taking of any vote, notice of the member's or stockholder's attendance and intention to vote at the meeting is given by that person to an official whom the savings bank shall identify at the meeting as having responsibility for maintaining a record of attendance.

214.33 History History: 1991 a. 221; 1995 a. 103.



214.335 Directors.

214.335  Directors. The business and affairs of the savings bank shall be exercised by its board of directors. The board of directors may consist of the number of directors fixed by the bylaws, but may not be fewer than 5. At least two-thirds of the directors shall be residents of this state. A director shall have a fiduciary relationship with the savings bank.

214.335 History History: 1991 a. 221.



214.34 Bonds of officers and directors.

214.34  Bonds of officers and directors.

214.34(1) (1) Every person appointed or elected to any position requiring the receipt, payment, management or use of savings bank money, or whose duties permit or require access to or custody of savings bank money or securities, or whose duties permit the regular making of entries in the books or other records of the savings bank, shall be bonded by a trust or company authorized to issue bonds in this state or by a fidelity insurance company licensed to do business in this state. A bond shall be in a form prescribed by the division and in an amount fixed by the board of directors. A bond shall be payable to the savings bank to indemnify the savings bank for any loss the savings bank may sustain through any dishonest or criminal act or omission by the bonded person, whether committed alone or in concert with others. A bond shall provide that cancellation of the bond by the surety or by the insured is not effective before 30 days' written notice is given to the division, unless the division approves an earlier cancellation.

214.34(2) (2) Notwithstanding sub. (1), the division may proceed against a savings bank if the division believes that the business of the savings bank is being conducted in an unsafe or unsound manner or that the form or amount of bonds approved by the board of directors is inadequate to give reasonable protection to the savings bank.

214.34 History History: 1991 a. 221; 1995 a. 27.



214.342 Officers.

214.342  Officers. The officers of a savings bank shall be elected by the board of directors in accordance with the bylaws. The officers shall consist of a president, one or more vice-president, a secretary, a treasurer and any other officer the board designates by resolution. Officers shall have the duties and functions described in the articles of incorporation and bylaws and shall perform other duties that are designated by the board of directors.

214.342 History History: 1991 a. 221.



214.345 Conduct of directors and officers.

214.345  Conduct of directors and officers.

214.345(1) (1) Upon election, a director shall take an oath that the director will diligently and honestly perform the duties of that office and will not knowingly violate or willingly permit to be violated this chapter, any rules of the division, the articles of incorporation or bylaws under which the savings bank operates or any other state or federal law applicable to a savings bank.

214.345(2) (2) The division may require disclosure by directors, officers and employees of their personal interest, directly or indirectly, in any business or transaction on behalf of or involving the savings bank and of their control of or active participation in enterprises having activities related to the business of the savings bank.

214.345(3) (3) An officer, director and employee shall avoid conflict of interest situations in which a person in a decision-making position must decide between his or her personal financial interests and those of the savings bank. The board of directors shall establish written policies and procedures reasonably calculated to identify potential conflicts of interest and to avoid placing an officer, director or employee in such a position.

214.345(4) (4) All of the following restrictions govern the conduct of directors and officers of savings banks:

214.345(4)(a) (a) An officer or director of a mutual savings bank may not act as a director or officer of another mutual savings bank.

214.345(4)(b) (b) A director may receive as remuneration reasonable fees, which may include deferred compensation arrangements, for services as a director or for service as a member of a committee of directors. A director who is also an officer or employee of the savings bank may receive compensation for service as an officer or employee, including deferred compensation arrangements.

214.345(4)(c) (c) A director or officer may not have any interest, direct or indirect, in the purchase at less than its face value of a deposit account of the savings bank.

214.345(4)(d) (d) A savings bank or director or officer of the savings bank may not directly or indirectly require, as a condition to the granting of a loan or the extension of any other service by the savings bank or its affiliates, that the borrower or any other person undertake a contract of insurance or any other agreement or understanding with respect to the direct or indirect furnishing of any other goods or services with a specific person.

214.345(4)(e) (e) An officer or director acting as proxy for a member of a mutual savings bank may not exercise, transfer or delegate that right for a private benefit or advantage, direct or indirect, that accrues to the officer or director nor surrender control or pass the officer's or director's office to any other for a private benefit or advantage, direct or indirect.

214.345(4)(f) (f) A director or officer may not solicit, accept or agree to accept, directly or indirectly, from any person other than the savings bank any gratuity, compensation or other personal benefit for any action taken by the savings bank or for attempting to procure any action by the savings bank.

214.345(5) (5)

214.345(5)(a)(a) Subject to the approval of the division, a savings bank's bylaws shall provide for reasonable indemnification to its officers, directors and employees in connection with the faithful performance of their duties for the savings bank. For stock savings banks, the provisions shall be consistent with those under ss. 180.0850 to 180.0859. For mutual savings banks, the provisions shall be consistent with those under ss. 215.512 to 215.525.

214.345(5)(b) (b) The provisions relating to the limited liability of directors under s. 180.0828, as they apply to a director of a corporation, apply to a director of a stock savings bank. The provisions relating to the limited liability of directors and officers under s. 215.525, as they apply to a director or officer of a mutual savings and loan association, apply to a director or officer of a mutual savings bank.

214.345 History History: 1991 a. 221; 1995 a. 27, 103; 1997 a. 35.



214.37 Access to books and records; communication with members and stockholders.

214.37  Access to books and records; communication with members and stockholders.

214.37(1) (1) In this section, "financial records" means an original, copy or summary of any document or item containing information pertaining to any relationship established in the ordinary course of business between a savings bank and a customer.

214.37(2) (2) Except as provided in this section, no person may have access to the books and records of a savings bank or receive a list of the members or stockholders.

214.37(3) (3) A person shall have the right to inspect books and records of the savings bank that pertain to the person's deposit accounts or loans.

214.37(4) (4) This section does not prohibit any of the following:

214.37(4)(a) (a) The preparation, examination, handling or maintenance of financial records by any officer, employee or agent of a savings bank having custody of records or examination of records by a certified public accountant or other person engaged by the savings bank to perform an audit.

214.37(4)(b) (b) The examination of financial records by, or the furnishing of financial records by a savings bank to, any officer, employee or agent of the division or a deposit insurance corporation for use solely in the exercise of that person's duties as an officer, employee or agent.

214.37(4)(c) (c) The publication of data furnished from financial records if the data cannot be identified to any person, deposit account or loan file.

214.37(4)(d) (d) The making of reports or returns required under the internal revenue code.

214.37(4)(e) (e) The furnishing of information concerning the dishonor of a negotiable instrument permitted to be disclosed under the uniform commercial code.

214.37(4)(f) (f) The exchange in the regular course of business of credit information between a savings bank and another financial institution or a mortgage banker or between a savings bank and a consumer reporting agency.

214.37(4)(g) (g) The furnishing of information to the appropriate law enforcement authorities if the savings bank reasonably believes a crime involving the savings bank has been committed.

214.37(4)(h) (h) The furnishing of information pursuant to ch. 177.

214.37(4)(i) (i) The furnishing of information pursuant to the currency and foreign transactions reporting act, 31 USC 5311 to 5326.

214.37(4)(j) (j) The furnishing of information pursuant to any other statute which by its terms or by rules promulgated under that statute requires the disclosure of financial records other than by subpoena, summons, warrant or court order.

214.37(4)(k) (k) The disclosure of the current balance of a depositor's account and the identification of the account to any person who submits all of the following:

214.37(4)(k)1. 1. An affidavit stating that the person has standing under s. 867.01 (3) (ac) or 867.02 (2) (ac) to petition for summary settlement or assignment of a decedent's estate or that the person is an heir of the decedent, or was guardian, as defined in s. 54.01 (10) or s. 880.01 (3), 2003 stats., of the decedent at the time of the decedent's death, and may obtain transfer of property of a decedent under s. 867.03.

214.37(4)(k)2. 2. A certified copy of the depositor's death certificate. If the savings bank already possesses a certified copy of the depositor's death certificate, this subdivision does not apply.

214.37(4)(L) (L) The disclosure of information relating to the financial records of a customer if authorized by that customer.

214.37(4)(m) (m) The disclosure of financial records under a subpoena, summons, warrant or court order, if the savings bank mails a copy of the subpoena, summons, warrant or court order to the customer, if living, or the customer's personal representative, if known, at that person's last-known address by 1st class mail, postage prepaid, unless the savings bank is specifically prohibited from notifying the person under a state or federal law or by order of the court.

214.37(5) (5) If a member or stockholder desires to communicate with other members or stockholders of the savings bank with reference to any question pending or to be presented at an annual or special meeting, the savings bank shall give that person, upon written request, a written statement of the approximate number of members or stockholders entitled to vote at the meeting and an estimate of the cost of preparing and mailing the communication. The requester shall submit the communication to the division who, if finding it to be appropriate and accurate, shall direct the savings bank to prepare and mail the communication to the members or stockholders upon the requester's payment or adequate provision for payment of the expenses of preparation and mailing.

214.37(7) (7) A savings bank may sell or otherwise make use of a complete or partial list of customers if all of the following apply:

214.37(7)(a) (a) The list does not classify customers by individual financial criteria and contains only the names and addresses of customers.

214.37(7)(b) (b) The savings bank gives each customer prior written notice of the savings bank's intent to furnish information about the customer and informs the customer that the customer has the right to prohibit the release by notifying the savings bank in writing on a form provided by the savings bank.

214.37(7)(c) (c) The person who is furnished a list agrees in writing not to furnish the list to another person.

214.37 History History: 1991 a. 221; 1995 a. 27; 1997 a. 27; 1999 a. 94; 2005 a. 387; 2011 a. 182.



214.375 Closing books.

214.375  Closing books. A savings bank shall close its books at least once annually and at such other times as the division may require. The date of the annual closing may be March 31, June 30, September 30 or December 31 or as otherwise provided by rule of the division.

214.375 History History: 1991 a. 221; 1995 a. 27.



214.40 Minimum capital.

214.40  Minimum capital.

214.40(1)(1) A savings bank may be organized to exercise the powers conferred by this chapter with minimum capital, surplus and reserves for operating expenses as determined by the division. The division may not establish requirements for savings banks at a level less than that required for insurance of accounts. For a savings bank other than one resulting from the conversion from an existing financial institution, the division may establish capital requirements at least as stringent as those required under s. 214.43 (1).

214.40(2) (2) A stock savings bank may not commence business until it has a paid-in surplus equal to 20% of its capital. The division may waive this requirement for a financial institution that converts to a savings bank.

214.40(3) (3) A stock financial institution seeking to convert to a savings bank under s. 214.66 (1m) shall, before declaring a dividend on its capital stock, transfer not less than 50% of its net profits of the preceding half year to its paid-in surplus until it has paid-in surplus equal to 20% of capital stock.

214.40 History History: 1991 a. 221; 1995 a. 27; 2011 a. 32.



214.405 Evidence of capital.

214.405  Evidence of capital.

214.405(1)(1) The capital of a stock savings bank shall be evidenced by stock and noncumulative perpetual preferred stock as authorized by the articles of incorporation.

214.405(2) (2) Stock is personal property and may be transferred as provided in this chapter and the bylaws of the savings bank.

214.405 History History: 1991 a. 221.



214.41 Capital stock; nature.

214.41  Capital stock; nature. Capital stock shall constitute a secondary reserve out of which losses shall be paid after all other available reserves have been exhausted. The shares shall be nonwithdrawable, except as provided in s. 214.42, until all liabilities of the savings bank have been satisfied in full, including payment of the withdrawal value of all deposit accounts.

214.41 History History: 1991 a. 221.



214.42 Retirement or reduction of capital stock.

214.42  Retirement or reduction of capital stock.

214.42(1)(1) The board of directors of a stock savings bank may propose an amendment to the articles of incorporation providing for the retirement of all of the capital stock and a detailed plan for effectuating the amendment. The resulting capital of the savings bank may not be less than the minimum initial capital that is required to organize a savings bank. The proposal shall be subject to the division's approval.

214.42(2) (2) If the division approves the proposal, the savings bank's board of directors may request in writing an appraisal of the value of the capital stock. The division shall order an appraisal to be made at the expense of the savings bank.

214.42(3) (3) The proposal shall be submitted to the stockholders at an annual or special meeting. It shall be adopted if it receives the affirmative vote of the holders of two-thirds or more of the outstanding shares of stock. The proposal takes effect upon completion of the procedure under s. 214.25 for the amendment of articles of incorporation.

214.42(4) (4) A savings bank may amend its articles of incorporation in accordance with the procedure under s. 214.25 to reduce its capital stock, but may not reduce its capital stock to an amount less than the minimum initial capital stock required to organize a savings bank.

214.42 History History: 1991 a. 221; 1995 a. 27.



214.43 Capital maintenance.

214.43  Capital maintenance.

214.43(1)(1) A savings bank shall maintain total capital of not less than 6% of total assets. This is the minimum capital level acceptable for a savings bank that is well-managed and whose overall financial condition is fundamentally sound. If the division determines that the financial condition or history, management or earnings prospects of a savings bank are not adequate, the division may require a higher minimum capital level for the savings bank.

214.43(2) (2) A savings bank shall maintain total capital necessary to ensure the continuation of insurance of its deposit accounts by a deposit insurance corporation.

214.43(3) (3) The board of directors may establish and maintain specific reserves, as it considers to be advisable, to provide for losses or liabilities. Losses may be charged to those reserves as the board of directors may determine.

214.43 History History: 1991 a. 221; 1995 a. 27.



214.435 Dividends.

214.435  Dividends.

214.435(1)(1) Subject to the restrictions in this section and the savings bank's bylaws, the board of directors from time to time may declare dividends on stock.

214.435(2) (2) The board of directors may not declare dividends if the total capital of the savings bank is less than that required under s. 214.43.

214.435(3) (3) The board of directors may quarterly, semiannually or annually declare a dividend on capital stock of so much of the net profits of the savings bank that the board determines to be expedient, except that until the paid-in surplus of the savings bank equals its capital stock, a dividend may not be declared unless there has been transferred to paid-in surplus not less than 10% of the net profits of the preceding half year in the case of quarterly or semiannual dividends, or not less than 10% of the net profits for the preceding year in the case of annual dividends. A stock dividend may be declared out of retained earnings with the written approval of the division.

214.435(4) (4) The written approval of the division is required before any dividends on stock that exceed 50% of the savings bank's net profits of that year may be declared in any calendar year.

214.435 History History: 1991 a. 221; 1995 a. 27.



214.44 Loans or discounts on capital stock.

214.44  Loans or discounts on capital stock. A savings bank may not make a loan or discount on the security of or be the purchaser or holder of the shares of its own stock or preferred stock or on the security of its own debentures or evidences of its debt that are convertible to stock or are junior or subordinate in rights of payment to deposits or other liabilities of the savings bank, unless the security or purchase is necessary to prevent a loss on a debt previously contracted in good faith; and the stock or evidence of indebtedness acquired or purchased shall, within 6 months after the date of its acquisition, be sold or disposed of at public or private sale.

214.44 History History: 1991 a. 221.



214.48 General provisions.

214.48  General provisions.

214.48(1)(1) In this subchapter, "underwriting" means the process of compiling information to support a determination as to whether an investment or extension of credit shall be made by a savings bank. "Underwriting" includes evaluating a borrower's creditworthiness, determination of the value of the underlying collateral, market factors, and the appropriateness of the investment or loan for the savings bank. "Underwriting" does not include an agreement to purchase unsold portions of public offerings of stocks or bonds as commonly used in corporate securities issuances and sales.

214.48(2) (2) A savings bank may not make a loan or investment authorized by this subchapter unless the savings bank first determines that the type, amount, purpose and repayment provisions of the loan or investment in relation to the borrower's or issuer's resources and credit standing support the reasonable belief that the loan or investment will be financially sound and will be repaid according to its terms and that the loan or investment is not unlawful.

214.48(3) (3) Each loan or investment that a savings bank makes or purchases, in whole or in part, shall be adequately underwritten and reserved against as necessary in accordance with its payment performance, and in accordance with rules of the division.

214.48(4) (4) Every appraisal or reappraisal of property that a savings bank is required to make shall be made by one of the following:

214.48(4)(a) (a) An independent qualified appraiser, designated by the board of directors, who is properly licensed and certified by the department of safety and professional services or by another entity authorized to govern appraisal licensure and certification and who meets the requirements of title XI of the financial institutions reform, recovery and enforcement act of 1989, 12 USC 3331 to 3351 and regulations adopted pursuant to those sections.

214.48(4)(b) (b) If an insured or guaranteed loan, an appraiser appointed by any lending, insuring or guaranteeing agency of the United States or this state that insures or guarantees the loan, in whole or in part.

214.48(4m) (4m)

214.48(4m)(a)(a) Each appraisal shall be in writing, prepared at the request of the lender for the lender's use, and shall include all of the following information:

214.48(4m)(a)1. 1. The market value of the security offered.

214.48(4m)(a)2. 2. Sufficient information and data concerning the appraised property to substantiate the market value.

214.48(4m)(a)3. 3. The certification and signature of the appraiser.

214.48(4m)(a)4. 4. A statement that the appraiser has personally examined the described property.

214.48(4m)(b) (b) An appraisal shall be prepared and reported in accordance with the uniform standards of professional appraisal practice, as described under s. 458.24.

214.48(4m)(c) (c) An appraisal shall be retained by the savings bank.

214.48(5) (5) If an appraisal of real estate securing a savings bank's loan is obtained as part of an examination by the division, the cost of the appraisal shall promptly be paid by the savings bank to the appraiser.

214.48 History History: 1991 a. 221; 1995 a. 27; 2011 a. 32.



214.485 Investment in loans.

214.485  Investment in loans. Subject to rules of the division, a savings bank may lend funds under any of the following conditions or for any of the following purposes:

214.485(1) (1) On the security of deposit accounts, but such a loan may not exceed the withdrawal value of the pledged account and each deposit account loan shall be evidenced by a note and a pledge of the deposit account.

214.485(2) (2) On the security of real estate if all of the following conditions exist:

214.485(2)(a) (a) The value of the real estate is sufficient to provide security for the loan.

214.485(2)(b) (b) Evidence of title is established.

214.485(2)(c) (c) The security interest in the real estate is evidenced by an appropriate written instrument and the loan is evidenced by a note, bond or similar written instrument.

214.485(2)(d) (d) The mortgage loan does not exceed 40 years.

214.485(3) (3) For the purpose of repair, improvement, rehabilitation or furnishing of real estate.

214.485(4) (4) For the purpose of financing or refinancing an existing ownership interest in certificates of stock, certificates of beneficial interest, other evidence of an ownership interest in, or a proprietary lease from a corporation, limited liability company, trust, or partnership formed for the purpose of the cooperative ownership of real estate, secured by the assignment or transfer of certificates or other evidence of ownership of the borrower.

214.485(5) (5) Through the purchase in whole or in part of loans that, at the time of purchase, the savings bank could make under this chapter and its bylaws.

214.485(6) (6) Through the purchase of an installment contract for the sale of real estate and title to the real estate that is subject to the contract if the savings bank, at the time of purchase, could make a mortgage loan of the same amount and for the same length of time on the security of the real estate.

214.485(7) (7) Through loans guaranteed or insured, in whole or in part, by the United States or any of its instrumentalities.

214.485(8) (8) Through secured or unsecured loans for business, corporate, commercial or agricultural purposes. Unless a greater amount is authorized in writing by the division, the total of all loans granted under this subsection may not exceed 20% of the savings bank's total assets.

214.485(9) (9) Through secured or unsecured loans for personal, family or household purposes if the total of all loans granted under this subsection does not exceed 20% of the savings bank's total assets, unless the division grants written authorization for the savings bank to grant loans under this subsection in a greater amount.

214.485(10) (10) For the purpose of mobile home or manufactured home financing.

214.485(11) (11) For loans made through credit cards or credit card accounts.

214.485(12) (12) Through issuance of letters of credit or other similar arrangements as provided for by rules of the division with regard to aggregate amounts permitted, take-out commitments for stand-by letters of credit, underlying documentation and underwriting, legal limitations on loans of the savings bank, control and subsidiary records and other procedures considered to be necessary by the division.

214.485(13) (13) For the purpose of automobile financing.

214.485(14) (14) For the purpose of financing educational expenses.

214.485(15) (15) Through revolving lines of credit on the security of a first or junior lien on the borrower's personal residence, or on other residential real estate based primarily on the borrower's equity, the proceeds of which may be used for any purpose.

214.485(16) (16) As secured or unsecured credit to cover the payment of checks, drafts or other funds transfer orders in excess of the available balance of an account on which they are drawn.

214.485(17) (17) For any other purpose authorized by rule of the division.

214.485 History History: 1991 a. 221; 1993 a. 112; 1995 a. 27; 1997 a. 144; 2007 a. 11.



214.49 Other investments.

214.49  Other investments. Subject to rules of the division, a savings bank may invest funds in any of the following:

214.49(1) (1) In deposit accounts or insured obligations of any financial institution the accounts of which are insured by a deposit insurance corporation.

214.49(2) (2) In obligations of, or obligations that are fully guaranteed by, the United States and in stocks or obligations of any federal reserve bank, federal home loan bank, the student loan market association, the government national mortgage association, the federal national mortgage association, the federal home loan mortgage corporation or the federal deposit insurance corporation.

214.49(3) (3) In bonds or other direct obligations of, or obligations guaranteed as to principal and interest by, this state.

214.49(4) (4) In bonds, notes or other evidences of indebtedness which are a general obligation of any city, town, village, county, technical college district or school district in this state. A savings bank's total investments in a local governmental unit may not at any time exceed 50% of the capital of the savings bank. A savings bank's total investment in temporary borrowings of a local governmental unit maturing within one year from the date of issue may not exceed 60% of the capital of the savings bank. Temporary borrowings and longer-term general obligation borrowings of a single local governmental unit may be considered separately in arriving at the limitations under this subsection.

214.49(5) (5) With the prior written consent of the division, in the initial purchase and development, or the purchase or commitment to purchase after completion, of home sites and housing for sale or rental, including projects for the reconstruction, rehabilitation or rebuilding of residential properties to meet the minimum standards of health and occupancy prescribed by a local governmental unit, the provision of accommodations for retail stores, shops and other community services that are reasonably incident to that housing, or in the stock of a corporation that owns one or more of those projects and that is wholly owned by one or more financial institutions. The total investment in any one project may not exceed 15% of the savings bank's capital, nor may the aggregate investment under this subsection exceed 50% of its capital. A savings bank may not make an investment under this subsection unless it is in compliance with the capital requirements under s. 214.43 and with the capital maintenance requirements of its deposit insurance corporation. The division may approve the investment only if the savings bank shows all of the following:

214.49(5)(a) (a) That the savings bank has adequate assets available for the investment.

214.49(5)(b) (b) That the proposed investment does not exceed the reasonable market value of the property or interest in the property as determined by appraisal that meets the requirements of s. 214.48 (4) and (4m).

214.49(5)(c) (c) That all other requirements of this subsection have been met, except that a savings bank may develop or build on land it acquired under any other provision of this chapter and may complete construction of buildings in accordance with any construction loan contract if the borrower fails to comply with the terms of the contract.

214.49(6) (6) In stocks or obligations of a corporation organized for business development by this state or by the United States or by an agency of this state or the United States.

214.49(7) (7) In obligations of an urban renewal investment corporation organized under the laws of this state or of the United States.

214.49(8) (8) In short-term commercial paper having a maturity from 2 to 270 days issued by a financial institution, corporation or other borrower. An investment under this subsection shall be in securities rated in one of the 2 highest categories by a nationally recognized rating service.

214.49(9) (9) In an equity interest in, an insurance company or an insurance holding company organized to provide insurance for savings banks and persons affiliated with savings banks solely to the extent that ownership is a prerequisite to obtaining directors' and officers' insurance or blanket bond insurance for the savings bank through the company.

214.49(9m) (9m) In shares of stock, whether purchased or otherwise acquired, in a corporation acquiring, placing and operating remote service units under s. 214.04 (21).

214.49(10) (10) In equity or debt securities or instruments of a service corporation subsidiary of the savings bank.

214.49(11) (11) In advances of federal funds.

214.49(12) (12) With the prior written approval of the division, in financial futures transactions, financial options transactions, forward commitments or other financial products for the purpose of reducing, hedging or otherwise managing its interest rate risk exposure.

214.49(13) (13) In a subsidiary organized to exercise corporate fiduciary powers under ch. 112.

214.49(14) (14) In marketable investment securities, including marketable corporate debt instruments rated in one of the 4 highest categories by a nationally recognized rating service, if the total amount of those securities of any one issuer or obligor does not exceed 10% of the savings bank's capital. The aggregate amount of investments under this subsection may not exceed 10% of the savings bank's total assets, unless the savings bank has received written authorization from the division.

214.49(15) (15) In any other investment authorized by rule of the division.

214.49 History History: 1991 a. 221; 1993 a. 399; 1995 a. 27, 103; 1997 a. 144.



214.495 Lien priority; advances.

214.495  Lien priority; advances.

214.495(1) (1) A mortgage taken and recorded by a savings bank shall have priority over all liens, except tax and special assessment liens and liens under ss. 292.31 (8) (i) and 292.81, upon the mortgaged premises and the buildings and improvements thereon, that are filed after the recording of the mortgage.

214.495(2) (2) Any additional advance made to a borrower, if the mortgage and mortgage note provides for additional advances, may not exceed an amount specified in the mortgage.

214.495 History History: 1991 a. 221; 1993 a. 453; 1995 a. 227; 1997 a. 27.



214.50 General loan contract provisions.

214.50  General loan contract provisions. A loan and an agreement for securing the loan shall be evidenced by one or more written instruments, consistent with sound lending practices. A savings bank shall record an instrument if it is necessary to establish priority over the claim of any 3rd party.

214.50 History History: 1991 a. 221.



214.502 Nonconforming loans.

214.502  Nonconforming loans. Notwithstanding s. 214.48 (3), a savings bank may make loans secured by real property used primarily for residential or farming purposes, even if those loans do not comply with one or more of the requirements under those provisions, if the total amount of loans made under this section does not exceed 5% of the savings bank's total assets.

214.502 History History: 1997 a. 144.



214.505 Modification agreements.

214.505  Modification agreements. Except as provided in a loan contract, a savings bank may enter into a written agreement with a borrower to modify the terms of a loan that describe the amount, time or method of the payments, the interest rate or any other provision of the loan contract. The loan contract, security instrument and lien priority are not affected by the modification, even if the modification was not provided for in the loan contract, unless the modification increases the total amount to be loaned under the loan contract.

214.505 History History: 1991 a. 221.



214.507 Customer access to credit reports.

214.507  Customer access to credit reports. If requested by an individual who is a customer, loan applicant or credit applicant, a financial institution, as defined in s. 705.01 (3), shall provide that individual, at no additional charge, with a copy of any written credit report which is held by the financial institution, which relates to that individual and for which a fee is imposed.

214.507 History History: 1993 a. 425.



214.509 Record search.

214.509  Record search. A savings bank is entitled to reimbursement for expenses and costs incurred in searching for, reproducing and transporting books, papers, records and other data required to be produced by legal process, unless otherwise prohibited by law from collecting these expenses and costs or unless the person seeking the production is a government unit, as defined in s. 108.02 (17). The expenses and costs shall be paid by persons seeking such production. If a savings bank is entitled to reimbursement under this section, a savings bank may not be required to produce books, papers, records and other data in response to legal process unless the expenses and costs, identified in an itemized invoice to be provided by the savings bank, are paid or unless payment is tendered to the savings bank in cash or by certified check or draft.

214.509 History History: 1995 a. 336.



214.51 Sale, assignment, and servicing of loans and contracts.

214.51  Sale, assignment, and servicing of loans and contracts.

214.51(1)(1) A savings bank may sell a loan or a participating interest in a loan with or without recourse. The division may by rule adopt limitations on the sale of loans except loans sold to agencies of the United States or this state or to another government-sponsored agency if approved by the division.

214.51(2) (2) A savings bank may contract to service a loan or a participating interest in a loan, subject to rules of the division.

214.51(3) (3) A savings bank may sell and assign, with or without recourse, any certificate of sale, defaulted loan or defaulted real estate contract to any person eligible to purchase it.

214.51 History History: 1991 a. 221; 1995 a. 27.



214.515 Purchase of real estate at forced sale.

214.515  Purchase of real estate at forced sale. A savings bank may purchase at any sheriff's or other judicial sale any real estate upon which the savings bank has any mortgage, lien or other encumbrance, or in which the savings bank has any other interest. The savings bank may repair, insure, improve, sell, lease, preserve, mortgage or dispose of that real estate.

214.515 History History: 1991 a. 221.



214.52 Purchase of real estate for office and rental purposes.

214.52  Purchase of real estate for office and rental purposes.

214.52(1)(1) A savings bank may acquire and hold real estate on which a building exists or may be built that is suitable for the transaction of the savings bank's business. A savings bank may own all or part of the stock, shares or interest in a corporation, limited liability company, association or trust engaged solely in holding all or part of that real estate. A savings bank may derive rents from any portion of a building not required for the savings bank's own use.

214.52(2) (2) The amount invested under sub. (1) may not exceed 100% of a savings bank's capital.

214.52(3) (3) Unless prior written approval of the division is obtained, a savings bank may not purchase, lease or acquire a site for an office building or an interest in real estate from an officer, director, employee, from a stockholder holding more than 10% of the stock of the savings bank, or from any firm, corporation, entity, or family in which an officer, director, employee or stockholder holding more than 10% of the stock of a savings bank has a direct or indirect interest.

214.52 History History: 1991 a. 221; 1993 a. 112; 1995 a. 27.



214.525 Prohibited loans.

214.525  Prohibited loans. A savings bank may not make a loan to a person owning 10% or more of its stock, an affiliated person, agent, or attorney of the savings bank, either individually or as an agent or partner of another, except under rules of the division and regulations of a deposit insurance corporation.

214.525 History History: 1991 a. 221; 1995 a. 27.



214.53 Effect of unauthorized investments.

214.53  Effect of unauthorized investments.

214.53(1) (1) If a savings bank makes a loan or other investment that is not authorized under this subchapter, it shall be due and payable according to its terms and the obligation of the loan is not impaired.

214.53(2) (2) A director or officer of a savings bank may not knowingly participate in or assent to, or knowingly permit an officer, employee or agent of the savings bank to make, an investment that is not authorized by this subchapter.

214.53(3) (3) The division may require a director or officer of a savings bank who knowingly participates in or assents to, or who knowingly permits an officer, employee or agent of the savings bank to make, an investment that is not authorized by this subchapter to obtain an indemnity bond, insurance, or collateral sufficient to indemnify the savings bank against damages that the savings bank may sustain as a result of the investment. If an unauthorized investment, the amount considered sufficient to indemnify the savings bank shall be the difference between the book value and the market value of the investment at the time the division determines that the investment is unauthorized. If an unauthorized loan, the amount considered sufficient to indemnify the savings bank shall be the difference between the book value of the loan and the amount of the loan that could have been made under this subchapter. If an unauthorized investment is sold or disposed of without recourse, the division shall release all or part of the indemnity after deducting any loss. If the balance of an unauthorized loan is reduced to an amount that would permit the loan to be made under this subchapter, the indemnity shall be released. In making a determination under this subsection, the division may order an independent appraisal at the savings bank's expense.

214.53 History History: 1991 a. 221; 1995 a. 27.



214.54 Loans to one borrower.

214.54  Loans to one borrower.

214.54(1) (1) Except as provided in sub. (2) and s. 214.49 (4) , the total of outstanding loans and extensions of credit, both direct and indirect, made by a savings bank to a single person shall be subject to limits established by rule of the division, but may not exceed 15% of the savings bank's capital.

214.54(2) (2) Total outstanding loans and extensions of credit, both direct and indirect, made by a savings bank to a single person may exceed the 15% limit under sub. (1), but may not exceed 25% of the savings bank's capital, if all loans or extensions of credit that exceed the 15% limit are at least 100% secured by readily marketable collateral having a market value that may be determined by reliable and continuously available price quotations.

214.54(3) (3) Notwithstanding subs. (1) and (2), a savings bank may make loans to one borrower under any of the following circumstances:

214.54(3)(a) (a) For any purpose if the total amount loaned does not exceed $500,000.

214.54(3)(b) (b) To develop domestic residential housing units if the total amount loaned does not exceed the lesser of $30,000,000 or 30% of the savings bank's capital and if all of the following conditions are met:

214.54(3)(b)1. 1. The purchase price of each single-family dwelling unit in a development financed under this paragraph does not exceed $500,000.

214.54(3)(b)2. 2. The savings bank is in compliance with the capital requirements under s. 214.43.

214.54(3)(b)3. 3. Loans made under this paragraph to all borrowers do not, in aggregate, exceed 150% of the savings bank's capital.

214.54(3)(b)4. 4. Loans under this paragraph comply with all applicable loan-to-value requirements.

214.54(4) (4) A savings bank's loans to one borrower to finance the sale of real property acquired in satisfaction of debts may not exceed 50% of the savings bank's capital.

214.54(5) (5) A loan or extension of credit granted to one person, the proceeds of which are used for the direct benefit of a 2nd person, shall be considered to be a loan or extension of credit to the 2nd person as well as the first person.

214.54(6) (6) The total liabilities of a partnership, pool, syndicate or joint venture shall include the liabilities of the members of the entity.

214.54(7) (7) For a loan authorized under sub. (2), a savings bank shall institute procedures to ensure that collateral fully secures an outstanding loan or extension of credit at all times.

214.54(8) (8) If collateral values fall below 100% of an outstanding balance of a loan or extension of credit to the extent that the loan or extension of credit does not comply with subs. (1) and (2), the savings bank shall bring the loan into conformance within 15 business days unless a judicial proceeding or other extraordinary occurrence prevents the savings bank from taking action.

214.54(9) (9) This section does not apply to loans or extensions of credit to the United States or its agencies or to this state or its agencies.

214.54 History History: 1991 a. 221; 1995 a. 27.



214.545 Rules.

214.545  Rules. The division shall promulgate rules to determine permissible levels of investment and permissible concentrations of assets for savings banks that apply to all lending and investment authority under this subchapter. The rules shall give due regard to capital adequacy, operating income, underwriting standards, risk inherent in the investment or loan, and competitive parity with other financial institutions.

214.545 History History: 1991 a. 221; 1995 a. 27.



214.57 Deposit accounts.

214.57  Deposit accounts. A savings bank may establish deposit accounts. Deposit accounts shall be payable without notice, unless the contract of deposit provides otherwise.

214.57 History History: 1991 a. 221.



214.575 Deposit accounts subject to liens.

214.575  Deposit accounts subject to liens.

214.575(1) (1) A deposit account shall be subject to a lien for the payment of charges that may accrue on the account under this chapter.

214.575(2) (2) A deposit account shall be subject to a debt offset for the debts of the deposit account holder to the savings bank.

214.575(3) (3) Deposit accounts may not be assessed for any debts or losses of the savings bank.

214.575 History History: 1991 a. 221.



214.58 Payment of interest.

214.58  Payment of interest.

214.58(1)(1) The board of directors shall determine the rate and amount of interest to be paid on or credited to deposit accounts. The board of directors may establish reasonable classifications of accounts based on the types of accounts, the length of time accounts are continued in effect, the size of initial deposits into accounts, the minimum balances of accounts required for payment of interest, the frequency and extent of the activity on accounts, or on other classifications the division may approve.

214.58(2) (2) The board of directors shall determine by resolution the method of calculating the amount of interest on deposit accounts and the date on which interest is to be paid or credited.

214.58 History History: 1991 a. 221; 1995 a. 27.



214.585 Holders of deposit accounts.

214.585  Holders of deposit accounts. Deposit accounts may be held as follows:

214.585(1) (1) By an individual in his or her own right, regardless of age, or by 2 or more individuals.

214.585(2) (2) By a fiduciary if authorized by law.

214.585(3) (3) By a government or governmental instrumentality if authorized by law.

214.585(4) (4) By a corporation or other person.

214.585(5) (5) In any other form receiving the prior written approval of the division.

214.585 History History: 1991 a. 221; 1995 a. 27.



214.59 Prohibited activities.

214.59  Prohibited activities.

214.59(1) (1) A savings bank may not participate, directly or indirectly, in the sale or transfer of any equity or debt security or instrument of an affiliate, its parent savings bank holding company or an affiliate of the savings bank holding company.

214.59(2) (2) A shareholder, director, officer, employee or agent of the savings bank may not participate, directly or indirectly, in any sale or transfer described in sub. (1), nor may that person allow any other person to do so at an office of the savings bank or any office of the savings bank's subsidiaries or service corporations.

214.59 History History: 1991 a. 221.



214.592 Financially related services tie-ins.

214.592  Financially related services tie-ins. In any transaction conducted by a savings bank, a savings bank holding company, or a subsidiary of either with a customer who is also a customer of any other subsidiary of any of them, the customer shall be given a notice in 12-point boldface type in substantially the following form:

NOTICE OF RELATIONSHIP

This company, .... (insert name and address of savings bank, savings bank holding company, or subsidiary), is related to .... (insert name and address of savings bank, savings bank holding company, or subsidiary) of which you are also a customer. You may not be compelled to buy any product or service from either of the above companies or any other related company in order to participate in this transaction.

If you feel that you have been compelled to buy any product or service from either of the above companies or any other related company in order to participate in this transaction, you should contact the management of either of the above companies at either of the above addresses or the division of banking at .... (insert address).

214.592 History History: 1991 a. 221; 1995 a. 27; 1999 a. 9; 2003 a. 33.



214.62 Merger; adoption of plan.

214.62  Merger; adoption of plan.

214.62(1) (1) A financial institution may merge with a savings bank. The board of directors of the merging financial institution and of the savings bank, by resolution adopted by a vote of at least two-thirds of the members of each board, shall approve the plan of merger.

214.62(2) (2) The plan of merger shall include all of the following:

214.62(2)(a) (a) The name of each merging financial institution, the name of the resulting financial institution, the location of the resulting home office and the location of other resulting offices.

214.62(2)(b) (b) With respect to the resulting financial institution, the amount of capital, surplus, and reserve for operating expenses; the classes and the number of shares of stock, if a stock financial institution; the articles of incorporation and bylaws of the resulting financial institution; and a detailed financial statement showing the assets and liabilities after the proposed merger.

214.62(2)(c) (c) The method, terms and conditions of effecting the merger, including the manner of converting shares of each merging financial institution into cash, shares of stock or other securities or properties to be received by the stockholders of each merging stock financial institution.

214.62(2)(d) (d) Provisions governing the manner of disposing of any shares of stock of the resulting financial institution that are not taken by dissenting stockholders of a merging financial institution.

214.62(2)(e) (e) Other provisions necessary or desirable or that the division requires.

214.62(3) (3) After approval by the board of directors of each merging financial institution, the merger agreement shall be submitted to the division for approval, together with a certified copy of the authorizing resolution of each board of directors. Before issuing approval, the division may examine the affairs of each merging financial institution and its affiliates and subsidiaries, the expense of which is to be paid by the merging financial institution.

214.62(4) (4) The division may approve or disapprove the proposed merger agreement. The division may not approve a merger agreement unless the division finds all of the following:

214.62(4)(a) (a) The resulting savings bank, if any, meets the requirements of this chapter for the formation of a new savings bank.

214.62(4)(b) (b) The merger agreement is fair to all persons affected.

214.62(4)(c) (c) The resulting savings bank, if any, will be operated in a safe and sound manner.

214.62(5) (5) If the division fails to approve a proposed merger, the division shall state the objections in writing and give the merging financial institutions a stated period of time in which to amend the plan of merger.

214.62 History History: 1991 a. 221; 1995 a. 27, 103.



214.625 Merger; stockholder vote of approval.

214.625  Merger; stockholder vote of approval. If approved by the division, the plan of merger shall be submitted to the stockholders of each merging stock financial institution for approval. A meeting of the stockholders of a savings bank shall be called and held in accordance with ss. 214.305 and 214.31. The plan is approved if it receives the affirmative vote of the majority of the total votes entitled to be cast by stockholders.

214.625 History History: 1991 a. 221; 1995 a. 27, 103.



214.63 Merger; certificate.

214.63  Merger; certificate. The executed merger agreement, together, in the case of a stock financial institution, with a certified copy of the minutes of the meeting of stockholders of each merging stock financial institution approving the merger agreement, shall be filed with the division. The division shall issue to the resulting savings bank a certificate of merger, setting forth the name of each merging financial institution, the name of the resulting savings bank and the date on which the division approves the articles of incorporation and bylaws of the resulting savings bank. The merger takes effect on the date of the recording of the certificate or a later date if the certificate provides for a different date. Recording shall be completed in the same manner as required for savings bank articles of incorporation, in each county in which the home office of any of the merging financial institutions was located and in the county in which the home office of the resulting savings bank is located. The certificate shall be conclusive evidence of the merger and of the correctness of the merger proceedings except against this state.

214.63 History History: 1991 a. 221; 1995 a. 27, 103.



214.635 Effect of merger.

214.635  Effect of merger. The resulting savings bank shall be considered the same business and corporate entity as each merging financial institution, with all the property, rights, duties and obligations of each merging institution, except as otherwise provided by the articles of incorporation of the resulting savings bank. All liabilities of each of the merging institutions shall be liabilities of the resulting savings bank. All of the rights, franchises and interests of each of the merging institutions in and to every kind of property shall vest automatically in the resulting savings bank. A reference to any of the merging institutions in any writing, whether executed or effective before or after the merger, shall be considered to be a reference to the resulting savings bank if not inconsistent with other provisions of the writing. A pending action or other judicial proceeding to which a merging institution is a party may not be abated or dismissed because of the merger, but may be continued in the same manner as if the merger had not occurred.

214.635 History History: 1991 a. 221.



214.64 Merger; expenses.

214.64  Merger; expenses. The merging financial institutions shall pay the expenses of any examination made by or at the direction of the division in connection with a proposed merger.

214.64 History History: 1991 a. 221; 1995 a. 27.



214.645 Sale of assets.

214.645  Sale of assets. Subject to rules of the division, a savings bank may, in a transaction not in the usual course of business, sell all or substantially all of its assets, with or without its name and goodwill, to another financial institution, in consideration of money, capital or obligations of the purchasing institution. A savings bank may sell an office or facility and equipment subject to rules of the division.

214.645 History History: 1991 a. 221; 1995 a. 27.



214.65 Procedure to effect sale of all assets.

214.65  Procedure to effect sale of all assets.

214.65(1) (1) The procedure in this section applies to a sale authorized under s. 214.645 or 214.67.

214.65(2) (2)

214.65(2)(a)(a) The board of directors shall adopt by a two-thirds majority vote of all directors a resolution setting forth the terms of the proposed sale and shall submit the plan to the division for preliminary approval. Upon receipt of approval by the division, a stock savings bank shall submit the plan to a vote of the stockholders at a special or annual meeting.

214.65(2)(b) (b) The proposed sale is approved by the stockholders if it receives an affirmative vote from a majority of the total number of votes that are entitled to be cast. A proposal for the voluntary liquidation of the savings bank may be submitted to the stockholders at the same meeting or at any later meeting called for that purpose. A certified summary of proceedings setting forth the terms of the proposed sale, the form and timing of the notice given, the vote on the proposal and the total number of votes entitled to be cast shall be filed with the division.

214.65(3) (3) If the division finds that the deposit insurance corporation has approved the sale, the proposed sale is fair to all members, stockholders, creditors and other persons concerned and provision has been made for the disposition of the remaining assets, if any, of the savings bank, the division shall issue to the savings bank a certificate of authorization for the sale with a copy of the filed report of proceedings attached to the certificate.

214.65(4) (4) After the savings bank records the certificate of authorization in the same manner as the savings bank's articles of incorporation, the savings bank may complete the sale.

214.65(5) (5) If the sale includes the name of the savings bank, the purchaser shall have the exclusive right to that name for 5 years.

214.65 History History: 1991 a. 221; 1995 a. 27, 103; 1997 a. 35.



214.655 Authority to form interim institution.

214.655  Authority to form interim institution.

214.655(1) (1) A savings bank may form an interim institution to effect a corporate restructuring, a voluntary corporate change or other transformation that does not in reality create an additional new financial institution, but that moves insured deposits from one financial institution to another pursuant to a change in control, change in method of ownership, merger or other organizational change that results in no new insurable deposits. The interim institution may become or receive the continuing or surviving financial institution or may be a conduit through which an existing financial institution's assets, liabilities, fixtures, personnel, rights and property are passed to effect a corporate change. In connection with formation of an interim institution, an existing savings bank may amend its articles of incorporation and bylaws to remove any depository function and to remove any deposits that would require insurance of accounts by a deposit insurance corporation.

214.655(2) (2) A savings bank shall apply to the division for authority to form an interim institution. The application shall be made on forms prescribed by the division and shall be accompanied by a nonrefundable $1,000 fee. The division shall promulgate rules governing the formation of, and the standards and supervisory considerations to be applied to, interim institutions. An application shall contain all of the following:

214.655(2)(a) (a) The name and address of the savings bank.

214.655(2)(b) (b) A copy of all filings required by other regulatory authorities.

214.655(2)(c) (c) A statement from the savings bank's certified public accountant describing and analyzing the method to effect the transaction.

214.655(2)(d) (d) A 5-year plan for the resulting financial institution and for any corporate remnant of the original savings bank regarding the disposition, acquisition or expansion of assets; capital enhancement; disposition of earnings and profits; and geographic or other expansion or contraction.

214.655(2)(e) (e) The purpose of the resulting financial institution.

214.655(2)(f) (f) Whether deposit accounts will be expanded to require increased insurance of accounts together with copies of the appropriate filings.

214.655(2)(g) (g) Ownership structure including any contemplated sales of stock of subsidiaries, affiliates or savings bank holding companies, as well as of the resulting financial institution.

214.655(2)(h) (h) Articles of incorporation and bylaws of the original savings bank, interim institution and resulting financial institution.

214.655 History History: 1991 a. 221; 1995 a. 27.



214.66 Conversion of an existing institution to a savings bank.

214.66  Conversion of an existing institution to a savings bank.

214.66(1m)(1m)  From savings and loan association or federal savings bank. A savings and loan association organized under ch. 215, a federal savings and loan association with its home office in this state or a federal savings bank with its home office in this state may become a savings bank by doing all of the following:

214.66(1m)(a) (a) Applying to the division for authority to organize as a savings bank.

214.66(1m)(b) (b) Obtaining insurance of accounts from a deposit insurance corporation.

214.66(1m)(c) (c) Making any necessary application to its regulatory authority and paying all outstanding supervisory fees, examination fees, membership fees, other fees, penalties and assessments.

214.66(1m)(e) (e) Obtaining the division's approval to convert to a savings bank.

214.66(1m)(f) (f) Recording the savings bank's articles of incorporation in the county in which its home office is located.

214.66(1m)(g) (g) After obtaining the division's approval, giving notice to its previous regulatory authority.

214.66(2) (2) From credit union. A credit union under ch. 186 may become a savings bank by doing all of the following:

214.66(2)(a) (a) Applying to the division for authority to organize as a savings bank and satisfying all requirements under this chapter for organizing as a savings bank.

214.66(2)(b) (b) Satisfying all requirements under s. 186.314 (2m) for conversion to a savings bank.

214.66(2)(c) (c) Recording the savings bank's articles of incorporation in the county in which its home office is located.

214.66 History History: 1991 a. 221; 1995 a. 27; 2011 a. 32.



214.665 Emergency merger.

214.665  Emergency merger.

214.665(1)(1) With the prior approval of the division, which shall state that the proposed merger is necessary for the protection of depositors and other creditors, a savings bank that is in default or in danger of default may, by a majority vote of its board of directors and without a stockholder vote, merge with another savings bank, a state or federal savings and loan association, a state bank or a federal bank. The other entity shall be the resulting or continuing savings bank, savings and loan association or bank.

214.665(2) (2) The division shall by rule establish standards for determining if a savings bank is in default or in danger of default.

214.665 History History: 1991 a. 221; 1995 a. 27, 103.



214.67 Emergency sale of assets.

214.67  Emergency sale of assets.

214.67(1) (1) With the prior approval of the division, which shall state that the proposed sale is necessary for the protection of depositors and other creditors, a savings bank may, by a majority vote of its board of directors and, notwithstanding s. 214.65 (1), without a stockholder vote, sell all or any part of its assets to another savings bank, a state or federal savings and loan association, a state bank or a national bank if the savings bank, savings and loan association or bank assumes in writing all of the liabilities of the selling savings bank or to a deposit insurance corporation.

214.67(2) (2) A savings bank may sell to a savings bank, state or federal savings and loan association, state bank or federal bank an insubstantial portion of its total deposits as described in 12 USC 1815 5 (d) (2) (D). Approval of the sale shall be by a majority vote of the board of directors and, with approval of the division and notwithstanding s. 214.65 (1), may be without a stockholder vote.

214.67 History History: 1991 a. 221; 1995 a. 27, 103.



214.675 Acquisition of control.

214.675  Acquisition of control.

214.675(1) (1) A person, whether acting directly or indirectly, alone or with one or more persons, shall give the division 60 days' written notice of intent to acquire control of 10% or more of a savings bank, affiliate, savings bank subsidiary, savings bank holding company or service corporation.

214.675(2) (2) A person, whether acting directly or indirectly, alone or with one or more persons, shall apply to the division 60 days before any proposed change in control. A change in control occurs if any change of ownership of stock, or of rights related to stock, would result in a person, whether acting directly or indirectly, alone or with one or more persons, owning, directly or indirectly, 25% or more of the voting shares or rights in a savings bank, affiliate, savings bank subsidiary, savings bank holding company or service corporation or such lesser amount that would entitle the person to elect one member to the board of directors of the entity.

214.675(3) (3) The division may examine the books and records of a person filing notice of intent under sub. (1) or an application under sub. (2).

214.675(4) (4) The division's decision on a filing under sub. (1) or (2) shall be issued within 30 days after the date of receipt of a complete initial application or the date of receipt of additional information requested by the division that is necessary for making the decision. The division shall make a request for additional information within 30 days of the date of the division's receipt of an initial filing.

214.675(5) (5) The division shall promulgate rules to implement this section.

214.675 History History: 1991 a. 221; 1995 a. 27.



214.68 Jurisdictional conversion.

214.68  Jurisdictional conversion.

214.68(1) (1) A federal savings bank or federal savings and loan association may convert itself into a savings bank, and a savings bank may convert itself into a federal savings bank, by following the procedures under pars. (a) to (e).

214.68(1)(a) (a) A meeting of the members or stockholders shall be held after not less than 10 days' written notice to each member or stockholder, served either personally or by mail to the last-known post-office address. The notice shall state the date, time, place and purpose of the meeting.

214.68(1)(b) (b) At the meeting the members or stockholders may, by affirmative vote of not less than two-thirds of the eligible votes, resolve to convert the savings bank into a federal savings bank, or if a federal institution, into a savings bank. A verified copy of the minutes of the meeting shall be filed with the division within 10 days after the date of the meeting.

214.68(1)(c) (c) If the members or stockholders vote to convert, the secretary shall, within 30 days after the date of the meeting serve notice on all members or stockholders, either personally or by mail to the last-known post-office address.

214.68(1)(d) (d) Within 6 months after the date of the meeting to convert, the savings bank shall take all steps necessary to complete the conversion. Within 10 days after receipt of federal authorization, the savings bank shall file with the division a copy of its federal authorization. Upon filing, the savings bank shall cease to be a savings bank and shall be a federal savings bank.

214.68(1)(e) (e) Within 6 months after the date of the federal institution's meeting to convert, the division shall examine the federal institution and shall determine the action necessary to qualify the federal institution to convert to a savings bank. Upon complying with the necessary requirements, the division shall approve the conversion.

214.68(2) (2) Upon conversion, the corporate existence of the converting institution shall not terminate and the resulting institution shall be a continuance of the converting institution. All of the property and rights of the converted institution shall vest in the resulting institution as of the time of conversion and all of its obligations become those of the resulting institution. Actions and other judicial proceedings to which the converting institution is a party may be prosecuted and defended as if conversion had not taken place.

214.68(3) (3) Before any conversion under this section is effective, the division shall issue a certificate of conversion.

214.68 History History: 1991 a. 221; 1995 a. 27.



214.685 Organizational conversion of mutual savings bank to stock savings bank.

214.685  Organizational conversion of mutual savings bank to stock savings bank.

214.685(1) (1) A mutual savings bank may convert to a stock savings bank under this section. The board of directors of the mutual savings bank shall adopt a plan of conversion that complies with this section and the rules of the division. The plan of conversion is subject to the approval of the division.

214.685(2) (2) Conversion of a mutual savings bank shall be effective only if it is accomplished according to a plan of conversion approved by the division under sub. (1) and if the plan is approved by an affirmative vote of the majority of all votes entitled to be cast by members. Notice of a meeting to vote on the plan of conversion shall be sent to each member at least 10 days before the meeting. The notice shall state the date, time, place and purpose of the meeting, provide a summary of the plan of conversion and include any other information the division requires.

214.685(3) (3) Within 10 days after the date of a meeting at which a plan of conversion is adopted, the board of directors shall submit to the division all of the following:

214.685(3)(a) (a) A certified copy of the minutes of the meeting at which the plan is adopted.

214.685(3)(b) (b) Any additional information pertaining to the plan of conversion that the division may require.

214.685(4) (4) The division may approve a plan of conversion if the division finds that the plan meets all of the following conditions:

214.685(4)(a) (a) Is fair and equitable to all depositors in the converting mutual savings bank.

214.685(4)(b) (b) Protects the interest of depositors of the resulting stock savings bank.

214.685(4)(c) (c) Complies with any standard which the division may promulgate by rule.

214.685(4)(d) (d) Does not permit members of the board of directors to acquire stock in the converting savings bank under terms that are different from the terms offered to depositors, except that a director who is an employee may participate in any tax qualified retirement plan acquiring stock in the converting savings bank.

214.685(5) (5) The division may issue to a mutual savings bank a certificate of conversion to a stock savings bank, if the division determines the plan of conversion has been implemented as approved and the savings bank has complied with this section and any conditions to the approval. The date specified in the certificate is the effective date of the conversion. The certificate shall be recorded with the register of deeds in the county in which the home office of the savings bank is located.

214.685(6) (6) Unless the plan of conversion provides otherwise, the directors of the converted mutual savings bank shall continue to serve as directors of the stock savings bank for the duration of the term to which they were elected.

214.685(7) (7) Upon conversion of a mutual savings bank, the legal existence of the stock savings bank shall be a continuation of the mutual savings bank, and all property and every right, privilege, interest and asset of the mutual savings bank vests in the stock savings bank. The stock savings bank shall have, hold and enjoy the same in its own right to the same extent as the mutual savings bank. The resulting stock savings bank shall succeed to all the obligations and relations of the mutual savings bank. A pending action or judicial proceeding to which the mutual savings bank is a party may not be abated or discontinued because of the conversion. An action or proceeding may be prosecuted to final judgment, order or decree in the same manner as if the conversion had not been made and the resulting stock savings bank may continue the action in its corporate name. Any judgment, order or decree may be rendered for or against the stock savings bank which might have been rendered for or against the mutual savings bank. Each owner of a deposit account in the mutual savings bank continues ownership of the account in the stock savings bank under the same terms applicable to the account before conversion.

214.685(8) (8) The division shall issue rules governing the conversion of mutual savings banks, including:

214.685(8)(a) (a) Procedural rules.

214.685(8)(b) (b) The fixing of a record date for determining member voting rights.

214.685(8)(c) (c) Provisions of the plan of conversion and restated articles of incorporation.

214.685(8)(d) (d) Voting rights.

214.685(8)(e) (e) The composition, qualification and experience of principal officers and directors.

214.685(8)(f) (f) Voting trust agreements.

214.685(8)(g) (g) Employment contracts.

214.685(8)(h) (h) The disposition, if any, of retained earnings.

214.685(8)(i) (i) The distribution, issuance, sale and subscription of capital stock and additional paid-in capital.

214.685(8)(j) (j) Any other requirements for converting a mutual savings bank to a stock savings bank that the division considers to be necessary.

214.685 History History: 1991 a. 221; 1995 a. 27, 103.



214.715 Powers of the division.

214.715  Powers of the division.

214.715(1) (1) The division shall do all of the following:

214.715(1)(a) (a) Supervise and control savings banks and savings bank holding companies.

214.715(1)(b) (b) Employ persons necessary to administer this chapter.

214.715(1)(c) (c) Exercise the rights, powers and duties under this chapter or any related chapter.

214.715(1)(d) (d) Promulgate rules.

214.715(1)(e) (e) Submit an annual report to the governor and the legislature regarding the work of the division under this chapter.

214.715(1)(f) (f) Commence an action to enforce any law of this state that applies to savings banks, service corporations, savings bank subsidiaries, affiliates or savings bank holding companies, including the enforcement of any obligation of the officers, directors, agents or employees of these entities.

214.715(1)(g) (g) Prescribe a uniform manner for maintaining the books and records of a savings bank.

214.715(1)(h) (h) Establish a reasonable fee structure, subject to approval of the review board, for savings banks and savings bank holding companies and for their service corporations and subsidiaries. The fees may include annual fees, application fees, regular and special examination fees and other fees that relate to the division's responsibilities under this chapter and that are directly attributable to the entities operating under this chapter. The division may assess, bill and collect fees established under this paragraph. The amounts collected by the division shall be used for the expenses of the division.

214.715(2) (2) Employees of the division may not be subject to any civil liability or penalty, or to any criminal prosecution, for any error in judgment or discretion made in good faith and upon reasonable grounds in any action taken or omitted by the employee in an official capacity.

214.715(3) (3) If it appears to the division that a savings bank is conducting its business in violation of this chapter, the division may report the facts to the department of justice which may bring an action to revoke the certificate of incorporation of the savings bank.

214.715(4) (4) A savings bank that intends to move its home office or a branch office shall make an application to the division. In approving or denying the application for relocation, the division shall determine the need for relocation and determine whether undue harm or injury would be caused to any savings bank doing business in the area or vicinity of the proposed relocation.

214.715 History History: 1991 a. 221; 1995 a. 27; 1997 a. 144.



214.72 Prohibited business relationships.

214.72  Prohibited business relationships.

214.72(1) (1) In this section:

214.72(1)(a) (a) "Business relationship" means a financial interaction with a savings bank, including obtaining and renegotiating a loan; maintaining a deposit account or escrow account; obtaining and using a credit card; being a trustee or beneficiary of an estate or trust held by the savings bank; and renting a safe deposit box.

214.72(1)(am) (am) "Department" means the department of financial institutions.

214.72(1)(b) (b) "Financial regulator" means the department secretary and deputy secretary, and an administrator, a supervisor of data processing, legal counsel and a financial institution examiner employed by the department and includes any member of a financial regulator's immediate family, as defined in s. 19.42 (7).

214.72(2) (2)

214.72(2)(a)(a) A financial regulator may not request, accept or enter into a business relationship with a savings bank unless the business relationship is in the savings bank's ordinary course of business, is negotiated at arms' length and the terms are no more favorable than those available to members of the general public in like circumstances.

214.72(2)(b) (b) A financial regulator may not be an officer, director, employee or agent of a savings bank.

214.72(2)(c) (c) A financial regulator may not voluntarily acquire equity securities in a savings bank or a savings bank holding company. A financial regulator shall transfer equity securities which he or she owns within 90 days after commencement of employment as a financial regulator or within 90 days after acquiring ownership by inheritance or gift.

214.72(2)(d) (d) Notwithstanding par. (a), a financial regulator may not obtain a new loan from or renegotiate, refinance, renew, extend or modify an existing loan with a savings bank. A financial regulator may exercise contract rights under an existing variable rate, escalator or balloon-type mortgage. A financial regulator is not required to terminate a loan existing at the time he or she becomes a financial regulator.

214.72(3) (3) Within 30 days after commencing employment as a financial regulator and at least once each year, each financial regulator, for himself or herself and covering his or her immediate family, shall complete a written, sworn report disclosing the nature of all business relationships with savings banks on forms prescribed by the department. Each report shall be reviewed by the department, except that the secretary's and deputy secretary's report shall be reviewed by the review board. The reviewers shall determine if any business relationship is or appears improper and, if so, may direct the termination of that business relationship within a reasonable, prescribed time period.

214.72 History History: 1991 a. 221; 1995 a. 27.



214.725 Examination.

214.725  Examination.

214.725(1)(1)

214.725(1)(a) (a) Except as provided in par. (b), at least once every 18 months and more often if necessary, the division shall examine the books, records, operations and affairs of a savings bank. In the course of the examination, the division may also examine in the same manner any entity, company or individual that the division determines may have a relationship with the savings bank or a savings bank holding company, savings bank subsidiary, service corporation or affiliate of the savings bank, if the relationship may adversely affect the affairs, activities and safety and soundness of the savings bank.

214.725(1)(b) (b) In lieu of any examination required under par. (a), the division may accept any examination that may have been made of any savings bank within a reasonable period by the federal deposit insurance corporation, any federal agency with primary responsibility for supervising savings banks chartered under the laws of the United States, or any agency of another state with primary responsibility for supervising savings banks chartered under the laws of that state.

214.725(2) (2) The division shall consider it to be necessary to conduct an examination more often than every 18 months if a required report from a savings bank indicates a material change in financial condition or a material violation of a state or federal law, of a federal regulation or of a rule of the division. If that condition is grounds for taking custody of the savings bank, the examination shall be initiated within 10 business days.

214.725(3) (3) An examination shall include a review of all of the following:

214.725(3)(a) (a) Quality of financial condition, including safety and soundness and investment and loan quality.

214.725(3)(b) (b) Compliance with this chapter and other applicable state laws and rules and federal laws and regulations.

214.725(3)(c) (c) Management policies.

214.725(3)(d) (d) Overall safety and soundness of the savings bank, its parent savings bank holding company, savings bank subsidiaries, service corporations and affiliates.

214.725(3)(e) (e) Remedial actions required to correct and to restore compliance with applicable statutes, regulations, rules and orders.

214.725(3)(f) (f) Any other matter the division considers to be appropriate.

214.725(4) (4) If a savings bank, its savings bank holding company or any of its savings bank subsidiaries or service corporations has not been audited at least once in the 12 months before the examination date under sub. (1) (a), notwithstanding sub. (1) (b), the division may order an audit of the entity's books and records to be made by an independent certified public accountant, selected by the division, who has experience in financial institution audits. The cost of the audit shall be paid for by the entity being audited.

214.725(5) (5) Employees of the division or other designated agents may administer oaths and examine and take and preserve testimony under oath as to anything in the affairs or ownership of the savings bank or the entity examined.

214.725(6) (6) An examination report under s. 214.735 or a report based upon an examination accepted under sub. (1) (b), may contain directives to correct violations or to perform acts to ensure the safety and soundness of the savings bank or the entity examined.

214.725(7) (7) If a savings bank fails to submit to an examination, the division shall report that failure to the attorney general, who shall institute proceedings to revoke its certificate of incorporation.

214.725 History History: 1991 a. 221; 1995 a. 27; 2003 a. 263; 2011 a. 182.



214.735 Examination report.

214.735  Examination report. Upon completion of an examination, the division shall provide an examination report to the board of directors of the savings bank or other entity examined. Each director shall read the report and shall sign an affidavit affirming that the director has read and understands the report. The affidavits shall be retained by the savings bank or entity examined and may be examined by the division.

214.735 History History: 1991 a. 221; 1995 a. 27.



214.74 Orders of the division.

214.74  Orders of the division.

214.74(1) (1) If the affairs of the savings bank, savings bank subsidiary, service corporation or affiliate or savings bank holding company are not being conducted in accordance with this chapter, the division may require the directors, officers and employees to take necessary corrective action. If the necessary corrective action is not taken, the division may issue an order to the directors of the entity, to be served personally or by certified mail, specifying a date for the performance of the corrective action.

214.74(2) (2) If the order contains a finding that the business of the savings bank or savings bank holding company is being conducted in a fraudulent, illegal, unsafe or unsound manner or that the violation or the continuance of the practice to be corrected may cause insolvency, substantial dissipation of assets or earnings or the impairment of capital, the savings bank or savings bank holding company shall comply with the order immediately, unless the order is modified or withdrawn by the division or modified or terminated by a court. Notwithstanding sub. (3), the division may apply to the circuit court in the county in which the home office of the savings bank or savings bank holding company is located for enforcement of an order.

214.74(3) (3) If a hearing before the review board has not been requested within 20 days after service of an order, the division may, at any time within 90 days after the date specified in the order for an action to be taken or discontinued, commence an action in the circuit court of the county in which the home office of the savings bank or savings bank holding company is located to compel the directors, officers or employees to take required corrective action. If a hearing is requested pursuant to s. 214.78, the division may institute suit within 90 days after a determination by the review board.

214.74(4) (4) This section is in addition to the enforcement authority of the division under subch. XII.

214.74 History History: 1991 a. 221; 1995 a. 27.



214.745 Division's notice to members or stockholders.

214.745  Division's notice to members or stockholders. The division may prepare a statement of the condition of the savings bank, affiliate, savings bank subsidiary, service corporation or savings bank holding company and may mail the statement to the members or stockholders or may publish the statement as a class 1 notice under ch. 985. The expense of a mailing or publication shall be paid by the savings bank, affiliate, savings bank subsidiary, service corporation or savings bank holding company.

214.745 History History: 1991 a. 221; 1995 a. 27.



214.75 Record keeping and retention.

214.75  Record keeping and retention.

214.75(1) (1) A savings bank shall maintain books and records, as required by the division, in accordance with generally accepted accounting principles and the requirements of its deposit insurance corporation. All books and records shall be current, complete, organized and accessible to the division's agents and examiners and to the savings bank's auditors and accountants.

214.75(2) (2) A savings bank employing an outside data processing service shall inform the division at the initiation, renewal or changing of a contract for data processing services with an outside data processing service. The contract shall be submitted to the division at least 60 days before its implementation. The contract shall provide that the records maintained shall at all times be available for examination and audit by the division. A savings bank shall implement internal control and security measures for its data processing activities.

214.75(3) (3) The division may examine any data processing center that provides data processing or related services to a savings bank as often as the division examines the savings bank it serves.

214.75(4) (4) The division shall by rule prescribe periods of time for which savings banks must retain records and after the expiration of which, the savings bank may destroy those records. Liability may not accrue against the savings bank, the division or this state for destruction of records according to rules of the division promulgated under this subsection. In an action in which records of the savings bank may be called in question or demanded, a showing of the expiration of the retention period shall be sufficient excuse for failure to produce the records.

214.75(5) (5)

214.75(5)(a)(a) A savings bank may cause records kept by the savings bank to be recorded, copied or reproduced by any photostatic, photographic or miniature photographic process or by optical imaging if the process employed correctly, accurately and permanently copies, reproduces or forms a medium for copying, reproducing or recording the original record on a film or other durable material. A savings bank may thereafter dispose of the original record after obtaining the written consent of the division. This subsection, except that part requiring written consent of the division, is applicable to federal savings banks if it does not contravene federal law.

214.75(5)(b) (b) Any photographic, photostatic or miniature photographic copy or reproduction or copy reproduced from a film record or any copy of a record generated by optical disk storage of a savings bank record shall be considered to be an original record for all purposes and shall be treated as an original record in all courts or administrative agencies for the purpose of its admissibility in evidence. A facsimile, exemplification or certified copy of a photographic copy or reproduction, copy reproduced from a film record or copy generated from optical disk storage of a record shall, for all purposes, be considered to be a facsimile, exemplification or certified copy of the original record.

214.75 History History: 1991 a. 221, 280; 1995 a. 27.



214.755 Disclosure of examination reports and other records.

214.755  Disclosure of examination reports and other records.

214.755(1)(1) Employees of the division and members of the review board may not disclose information gathered by examination of or obtained through reports from a savings bank or from a state or federal financial institution regulatory authority except to any of the following:

214.755(1)(a) (a) Directors, officers or employees of the savings bank if required to administer this chapter.

214.755(1)(b) (b) A state or federal financial institution regulatory authority if the regulatory authority agrees to keep the information confidential.

214.755(1)(c) (c) A court, or law enforcement or prosecutorial agencies for use in investigating or prosecuting a crime involving that information.

214.755(1)(d) (d) The savings bank's independent certified public accountants.

214.755(1)(e) (e) The savings bank's deposit insurance corporation.

214.755(1m) (1m) The officers or employees of a savings bank may not disclose the contents of an examination report except to any of the following:

214.755(1m)(a) (a) A court, or law enforcement or prosecutorial agencies for use in investigating or prosecuting a crime involving the contents of the report.

214.755(1m)(b) (b) The savings bank's attorneys, independent certified public accountants or other professional advisers.

214.755(1m)(c) (c) The savings bank's deposit insurance corporation.

214.755(2) (2) An individual who violates sub. (1) or (1m) shall forfeit his or her office or position.

214.755 History History: 1991 a. 221; 1995 a. 27, 103.



214.76 Annual audit requirement.

214.76  Annual audit requirement.

214.76(1) (1) Except as provided in sub. (2), the board of directors of a savings bank shall hire a certified public accountant licensed or certified under ch. 442 or other qualified person to conduct a comprehensive annual audit of the records, accounts, and affairs of the savings bank.

214.76(2) (2) The board of directors of a savings bank may appoint an auditing committee of one or more capable persons to annually audit the records, accounts, and cash of the savings bank and to verify customer accounts. Verification procedures shall be conducted according to the savings bank's auditing program or the rules of the division.

214.76(3) (3) Audit reports under this section shall be submitted to the savings bank's board of directors and retained as records of the savings bank.

214.76 History History: 1991 a. 221, 315; 1995 a. 27, 325; 2001 a. 16; 2011 a. 182.



214.765 Unsafe and unsound practices; orders of prohibition and removal.

214.765  Unsafe and unsound practices; orders of prohibition and removal.

214.765(1) (1) A violation of subch. VI or VII or s. 214.34, 214.59 or 214.76, or the failure to comply with recommendations of an examination report of the division within 60 days after the date of issuance of the report or within any other period the division specifies, shall be considered an unsafe and unsound practice and creates an unsafe and unsound condition in the savings bank. A savings bank or a person affiliated with a savings bank who violates these provisions shall be subject to a forfeiture under s. 214.935 and to other enforcement powers of the division under this subchapter, subch. XII and rules of the division.

214.765(2) (2) Continued violation of any provision in sub. (1) after the division issues an order to correct shall subject the members of the board of directors of the savings bank to removal from the board and to a permanent order of prohibition under s. 214.91.

214.765(3) (3) The division shall promulgate rules to implement this section.

214.765 History History: 1991 a. 221; 1995 a. 27.



214.772 Foreign savings banks.

214.772  Foreign savings banks.

214.772(1) (1) In this section, "foreign savings bank" means a savings bank organized under the laws of another state or territory. "Foreign savings bank" does not include a federal savings bank.

214.772(2) (2) A foreign savings bank is doing business in this state if it accepts funds for deposit accounts in this state, takes loan applications in this state in the regular course of business or otherwise engages in any activity which would, if engaged in by a domestic entity, require that entity to be organized under this chapter as a savings bank. A foreign savings bank is not considered to be doing business in this state solely because it does one or more of the following:

214.772(2)(a) (a) Makes a mortgage loan in this state, purchases a loan secured by real property located in this state or otherwise acquires an interest in real property located in this state.

214.772(2)(b) (b) Holds or disposes of any interest in real property located in this state.

214.772(2)(c) (c) Pursues its rights or remedies in this state as the owner of real estate or under the terms of a real estate mortgage or similar security interest.

214.772(2)(d) (d) Advertises in this state.

214.772(3) (3) The activities in this state that a foreign savings bank may engage in are limited to those activities that a savings bank may engage in, and are subject to the laws of this state to the same extent as those activities conducted by a savings bank. A foreign savings bank may not do business in this state without a certificate of authority issued under this section.

214.772(4) (4)

214.772(4)(a)(a) An application by a foreign savings bank for a certificate of authority to do business in this state shall be accompanied by a nonrefundable $500 application fee and shall contain all of the following:

214.772(4)(a)1. 1. A certified copy of the foreign savings bank's articles of incorporation and bylaws.

214.772(4)(a)2. 2. The name and address of the person in this state who will serve as the foreign savings bank's agent under sub. (6).

214.772(4)(a)3. 3. Satisfactory evidence that the foreign savings bank is in good standing with the regulatory authority responsible for its supervision in the jurisdiction in which the foreign savings bank is organized.

214.772(4)(a)4. 4. Satisfactory evidence of insurance by a deposit insurance corporation.

214.772(4)(a)5. 5. Any other information the division requires.

214.772(4)(b) (b) Upon receipt of a completed application and the required fee, the division may issue a certificate of authority. The certificate of authority may be subject to specific conditions that the division believes necessary to adequately safeguard the interests of the residents of this state. The division may not issue a certificate of authority to do business in this state unless all of the following conditions are met:

214.772(4)(b)1. 1. The foreign savings bank is in sound financial condition and entitled to public confidence, and the division is satisfied that the foreign savings bank will conduct its business in this state in accordance with the laws of this state.

214.772(4)(b)2. 2. The deposit accounts of the foreign savings bank are insured by a deposit insurance corporation.

214.772(4)(c) (c) The division may revoke a certificate of authority issued under this section if any of the following occurs:

214.772(4)(c)1. 1. The foreign savings bank fails to conduct its business in this state in accordance with the laws of this state.

214.772(4)(c)2. 2. The foreign savings bank refuses to permit the division to conduct an examination, or fails to pay applicable fees.

214.772(4)(c)3. 3. The division determines that the foreign savings bank is in an unsafe condition or that its continued operation in this state is otherwise inconsistent with the best interests of the residents of this state.

214.772(5) (5) A foreign savings bank doing business in this state shall be examined by the division as provided under s. 214.725, audited under s. 214.76 and assessed fees as provided under s. 214.715 (1) (h), together with any out-of-state travel expenses incurred in the course of an examination. The division may accept an examination to the extent permitted under s. 214.725 (1) (b) and, in lieu of the requirement under s. 214.76 (1), may accept all or part of an audit prepared on behalf of the regulatory authority responsible for the supervision of the foreign savings bank in the jurisdiction in which the foreign savings bank is organized.

214.772(6) (6) A foreign savings bank doing business in this state shall maintain on file with the division the name and address of a person in this state who is authorized to receive legal process on behalf of the foreign savings bank. The division shall maintain a current record of each person so designated. The record of the division shall be conclusive evidence of the authority of the person whose name appears in the record to receive process on behalf of the foreign savings bank.

214.772(7) (7) If the laws of another jurisdiction prohibit a savings bank from doing business in that jurisdiction, a foreign savings bank organized under the laws of that jurisdiction may not be authorized to do business in this state. If the laws of another jurisdiction require the posting of securities or impose other additional requirements as a condition of permitting a savings bank to do business in that jurisdiction, the division may impose similar requirements on a foreign savings bank organized under the laws of that jurisdiction before issuing the foreign savings bank a certificate of authority to do business in this state.

214.772 History History: 1991 a. 221; 1995 a. 27; 2003 a. 263; 2011 a. 182.



214.775 Procedure upon the impairment of capital.

214.775  Procedure upon the impairment of capital. If the division finds from a report, examination or other source that a savings bank's capital is impaired, the division may do any of the following:

214.775(1) (1) Direct the board of directors to do any of the following:

214.775(1)(a) (a) Require stockholders to contribute an amount at least sufficient to eliminate the impairment.

214.775(1)(b) (b) Reduce the amount of additional paid-in capital by at least the amount of the impairment and allocate the reduction to undivided profits or reserves to absorb the loss that created the impairment.

214.775(2) (2) Take custody of the savings bank under subch. XI, establish a conservatorship and proceed to merge, sell or otherwise dispose of the savings bank in a manner that will remove the capital impairment, remove operating losses and restore compliance with capital requirements.

214.775(3) (3) Declare the stock worthless and order the directors to cancel the stock or order the directors to sell, merge or otherwise restructure the savings bank in a manner that will remove the capital impairment, eliminate operating losses and restore compliance with capital requirements.

214.775 History History: 1991 a. 221; 1995 a. 27.



214.78 Review board.

214.78  Review board.

214.78(1)(1) The review board shall do all of the following:

214.78(1)(a) (a) Advise the division on matters related to this chapter.

214.78(1)(b) (b) Review the acts, orders and determinations of the division.

214.78(1)(c) (c) Act on matters pertaining to this chapter that may be submitted to it by the division.

214.78(1)(d) (d) Perform other review functions relating to this chapter.

214.78(1)(e) (e) Conduct hearings and take testimony, and subpoena and swear witnesses at such hearings. The review board shall have the subpoena powers under s. 885.01 (4).

214.78(2) (2) An interested party may appear at a proceeding of the review board and may participate in the examination of witnesses and present evidence.

214.78(3) (3) A person who subpoenaes a witness shall advance the fees and mileage of the witness. Witness fees shall be the same as fees under s. 814.67 (1) (b) and (c). The fees of witnesses who are called by the review board in the interests of the state shall be paid by the state upon presentation of proper vouchers approved by the chairperson of the review board and charged to the appropriation under s. 20.144 (1) (g).

214.78 History History: 1991 a. 221; 1995 a. 27.



214.785 Review of acts, orders or determinations.

214.785  Review of acts, orders or determinations.

214.785(1)(1) Any interested person or a savings bank aggrieved by any act, order or determination of the division, which relates to savings banks may, within 20 days after receipt or service of a copy of the act, order or determination, file a written notice requesting the review board's review of the division's act, order or determination. The sole review of the division's decision shall be to determine if the division acted within the scope of the division's authority, has not acted in an arbitrary or capricious manner and that the act, order or determination of the division is supported by substantial evidence in view of the entire record as submitted. The review of applications for new savings banks, branch offices or relocation of offices shall be based exclusively on the record and new evidence may not be taken by the review board. Applications under this subsection shall be considered and disposed of as speedily as possible.

214.785(2) (2) A determination of the review board shall be subject to review under ch. 227. If an act, order or determination of the division is reversed or modified by the review board, the division shall be considered to be a person aggrieved and directly affected by the decision under s. 227.53 (1).

214.785(3) (3) A member of the review board may not act on any matter involving a savings bank or savings bank holding company of which the member is an officer, director, employee or agent.

214.785 History History: 1991 a. 221; 1995 a. 27.



214.82 Division's authority to take custody and appoint a conservator or a receiver.

214.82  Division's authority to take custody and appoint a conservator or a receiver.

214.82(1) (1) The division may take custody of and appoint a conservator for the property, liabilities, books, records, business and assets of a savings bank for any of the purposes under s. 214.825 if any of the following conditions exists:

214.82(1)(a) (a) The savings bank fails to produce an annual audit report, after receiving 2 requests for the report from the division.

214.82(1)(b) (b) The savings bank's books and records, after at least 2 consecutive notices from the division spanning at least 2 consecutive calendar quarters, are in an inaccurate and incomplete condition to the extent that the division is unable to determine the financial condition of the savings bank or the details or purpose of any transaction that may materially affect the savings bank's financial condition.

214.82(1)(c) (c) The savings bank fails to meet its capital requirement and may not meet its requirements or restore its capital without assistance from its deposit insurance corporation.

214.82(1)(d) (d) The savings bank is insolvent in that its assets are less than its obligations to its creditors, including its depositors.

214.82(1)(e) (e) The savings bank has experienced substantial dissipation of assets due to a violation of a state or federal law, regulation, rule or order of the division or due to any unsafe or unsound practice.

214.82(1)(f) (f) There is a likelihood that the savings bank will not be able to meet the demands of its depositors or pay its obligations in the normal course of business.

214.82(1)(g) (g) Losses have occurred or are likely to occur that have or will deplete all or substantially all of the savings bank's capital and that there is no reasonable prospect for restoring its capital without federal assistance.

214.82(1)(h) (h) The savings bank or its officers, directors or employees are violating a state or federal law, regulation, rule or supervisory order of the division or of another regulatory authority.

214.82(1)(i) (i) The savings bank is in an unsafe or unsound condition likely to cause insolvency or a substantial dissipation of assets or earnings that will weaken the condition of the savings bank and will prejudice the interests of its depositors.

214.82(1)(j) (j) The directors, officers, trustees or liquidators have neglected, failed or refused to take any action that the division considers necessary for the protection of the savings bank, including production of an annual audit report after 2 requests were made, have continued to maintain the savings bank's books and records in an inaccurate and incomplete condition for 2 consecutive quarters after 2 notices from the division or have impeded or obstructed an examination.

214.82(1)(k) (k) The deposit accounts of the savings bank are impaired to the extent that the realizable value of its assets is insufficient to pay in full its creditors and deposit accounts holders or meet its obligations in the normal course of business or that its stock is impaired.

214.82(1)(L) (L) The savings bank is unable to continue operation.

214.82(1)(m) (m) The business of the savings bank or savings bank in liquidation is being conducted in a fraudulent, illegal or unsafe or unsound manner.

214.82(1)(n) (n) The officers, employees, trustees or liquidators assume duties or perform acts without providing a bond.

214.82(2) (2) The division may postpone taking custody of a savings bank pending a satisfactory resolution of the condition permitting custody as suggested by the deposit insurance corporation, if the savings bank has sufficient liquidity and has adopted and implemented an operating plan considered prudent by the division.

214.82(3) (3) The division shall promulgate rules to govern the determination of a need for a conservator, the selection and appointment of a conservator and the conduct of a conservatorship, including allocation of the payment of costs.

214.82 History History: 1991 a. 221, 315; 1995 a. 27; 2011 a. 182.



214.825 Purposes of taking custody.

214.825  Purposes of taking custody. The purposes of taking custody of a savings bank may include examination; production of an audit report or audited financial statement; reconstruction of books and records; conservation of assets; restoration of impaired capital; the making of any necessary or equitable adjustment, including changes in officers and management, considered necessary by the division under any plan of reorganization or liquidation; restructuring of the savings bank through a merger or formation of an interim institution; establishment of a conservatorship to operate and manage a savings bank as an ongoing concern until the grounds for custody and conservatorship are remedied; or the maturing of an obligation of the deposit insurance corporation.

214.825 History History: 1991 a. 221; 1995 a. 27; 1997 a. 35; 2011 a. 182.



214.83 Division's powers during custody.

214.83  Division's powers during custody. During the period in which the division has custody of a savings bank, the division shall have all powers necessary to accomplish the purposes of custody of the savings bank and the authority to call meetings of the members, stockholders, former officers and directors, liquidators or trustees to consider and act upon matters considered by the division to be of sufficient importance to obtain the views of those persons.

214.83 History History: 1991 a. 221; 1995 a. 27.



214.835 Custody of savings banks.

214.835  Custody of savings banks. If the division takes custody of a savings bank, in addition to powers conferred under ss. 214.825 and 214.83, the division may do any of the following:

214.835(1) (1) Notify the deposit insurance corporation of the custody and the reasons for that action, including a copy of the division's report of examination and condition of the savings bank, and to appoint the deposit insurance corporation or its designee as receiver or conservator for the savings bank.

214.835(2) (2) Permit the deposit insurance corporation to submit any plan or proposal for the reorganization, merger or liquidation of the savings bank that it considers to be feasible.

214.835(3) (3) Determine and declare the savings bank to be in default, find from the division's examination and from reports of the savings bank the amount of insured deposits and make any necessary orders that may be required for the purpose of making deposit insurance available to depositors.

214.835 History History: 1991 a. 221; 1995 a. 27.



214.84 Notice of custody; action to enjoin.

214.84  Notice of custody; action to enjoin. On the date the division takes custody of a savings bank, the division shall provide by 1st class mail a written notice of that action to the president or secretary and to 2 or more directors of the savings bank or to 2 or more of the trustees of any trust or to 2 or more of the liquidators if the savings bank is in liquidation. If the parties receiving notice believe the division does not have authority to take custody, the savings bank, the directors or officers of the savings bank or the trustees or liquidators, within 20 days after the mailing of the notice, or within further periods of time as the division may extend up to an additional 60 days, may file a complaint in the circuit court of the county in which the savings bank is located to enjoin custody. The court shall require the division to show cause why custody should not be enjoined. If, upon hearing, the court finds that grounds do not exist for the division's custody, it may enter an order enjoining further custody.

214.84 History History: 1991 a. 221; 1995 a. 27.



214.845 Segregation of collections during custody.

214.845  Segregation of collections during custody. All payments received on deposit accounts on depositors' unpledged accounts during custody of the savings bank shall be segregated in a separate account until the savings bank is redelivered to the directors, trustees or liquidators or delivered to a conservator or receiver. A depositor whose payments have been segregated may request the return of those payments and the division shall repay them without interest or dividends. Before delivery of the savings bank or its assets to any trustee, liquidator, receiver or conservator, the division shall return the money segregated in the separate account.

214.845 History History: 1991 a. 221; 1995 a. 27.



214.85 Redelivery of possession.

214.85  Redelivery of possession. If, after examination of the savings bank and consideration of all conditions affecting its affairs, the division finds that the cause for taking custody has been removed, the division shall relinquish custody of the savings bank, remove any conservator appointed and redeliver the savings bank and all assets, books and records to its qualified directors, trustees or liquidators.

214.85 History History: 1991 a. 221; 1995 a. 27.



214.855 Limitations upon custody.

214.855  Limitations upon custody. The custody of a savings bank by the division, including a conservatorship, may be continued for a reasonable period not to exceed 12 months, unless a longer time period is approved by a vote of two-thirds of the directors of the savings bank or ordered by a court.

214.855 History History: 1991 a. 221; 1995 a. 27.



214.90 Action to correct conditions.

214.90  Action to correct conditions. The division may issue an order requiring a savings bank, savings bank subsidiary, service corporation, affiliate, savings bank holding company or a party affiliated with a savings bank to take action to correct any condition resulting from a violation or practice identified in the order. The division may by order require the savings bank, savings bank subsidiary, service corporation, affiliate, savings bank holding company or party affiliated with a savings bank to do any of the following:

214.90(1) (1) Make restitution or provide reimbursement, indemnification or guarantees for or against losses if any of the following conditions occurs:

214.90(1)(a) (a) The person was unjustly enriched or received direct or indirect personal benefit in connection with the violation or practice.

214.90(1)(b) (b) The violation or practice involved a reckless disregard for applicable state or federal laws, regulations, rules or orders of the division or other appropriate regulator.

214.90(2) (2) Restrict the savings bank's growth or institute appropriate operating restrictions.

214.90(3) (3) Dispose of any loan or asset involved.

214.90(4) (4) Rescind an agreement or contract.

214.90(5) (5) Submit candidates for future directors, employees or officers to the division for approval.

214.90(6) (6) Take any other action the division considers necessary.

214.90 History History: 1991 a. 221; 1995 a. 27.



214.905 Books and records corrective orders.

214.905  Books and records corrective orders.

214.905(1) (1) If an order under s. 214.90 specifies that the books and records of a savings bank are so incomplete and inaccurate that the division is unable to determine the financial condition of the savings bank or unable to determine the nature, details or purpose of any transaction that may have a material effect on the savings bank's financial condition, the division shall issue an order that requires all of the following:

214.905(1)(a) (a) Specific steps to restore, reconstruct or adjust the books and records to accuracy and compliance.

214.905(1)(b) (b) Rescission or cessation of transactions or activities that led to the incomplete or inaccurate condition of the books and records.

214.905(1)(c) (c) Establishment of reserves for any losses that the division finds were incurred due to the condition of the books and records.

214.905(2) (2) An order under sub. (1) shall be effective until the division determines through an examination that the condition has been corrected and rescinds the order.

214.905 History History: 1991 a. 221; 1995 a. 27.



214.91 Removal and prohibition authority.

214.91  Removal and prohibition authority.

214.91(1) (1) The division may remove from a savings bank any employee, agent or person affiliated with the savings bank if the division finds that the person has done any of the following:

214.91(1)(a) (a) Directly or indirectly violated any state or federal law, regulation, rule or order or any agreement between the savings bank and the division or between the savings bank and the deposit insurance corporation.

214.91(1)(b) (b) Breached fiduciary or professional responsibilities to the savings bank.

214.91(2) (2) The division may serve upon a savings bank employee, agent or person affiliated with the savings bank a written notice of the division's intention to remove or suspend the person from office in the savings bank or to prohibit any further participation in any manner by that person in the conduct of the affairs of a savings bank or of a savings and loan association organized under ch. 215, if the division finds that, because of a violation permitting removal under sub. (1), any of the following conditions exists:

214.91(2)(a) (a) A savings bank has or probably will suffer financial loss or other damage.

214.91(2)(b) (b) The interests of the savings bank's depositors have been or could be prejudiced.

214.91(2)(c) (c) The person received financial gain or other benefit by reason of the violation.

214.91(2)(d) (d) The violation or breach involves personal dishonesty on the part of the person or demonstrates willful or continuing disregard by the person for the safety and soundness of the savings bank.

214.91 History History: 1991 a. 221; 1995 a. 27.



214.915 Participation prohibition.

214.915  Participation prohibition.

214.915(1) (1) Except as provided in rules of the division, any person who has been removed or suspended from office in a savings bank or prohibited from participating in the conduct of the affairs of a savings bank under s. 214.90 may not, while an order is in effect, hold any office in or participate in any manner in the conduct of the affairs of another savings bank, savings bank subsidiary, affiliate, service corporation, savings bank holding company or state savings and loan association.

214.915(2) (2) A violation of sub. (1) by any person who is subject to an order described in that subsection shall be treated as a violation of the order.

214.915 History History: 1991 a. 221, 315; 1995 a. 27.



214.92 Effect of termination or resignation.

214.92  Effect of termination or resignation. The resignation, termination of employment, or separation of a person affiliated with a savings bank from the savings bank does not affect the authority of the division to issue an order under s. 214.90, 214.91 or 214.915 if the order is issued within 6 years after the person ceases to be a person affiliated with the savings bank.

214.92 History History: 1991 a. 221; 1995 a. 27.



214.925 Unauthorized participation by convicted individual.

214.925  Unauthorized participation by convicted individual.

214.925(1)(1) Except with the prior written consent of the division, a person who has been convicted of a criminal offense involving dishonesty or a breach of trust may not participate, directly or indirectly, in any manner in the conduct of the affairs of a savings bank.

214.925(2) (2) The directors or officers of a savings bank may not permit a person described in sub. (1) to participate in the conduct of the affairs of the savings bank.

214.925 History History: 1991 a. 221; 1995 a. 27.



214.93 False statements.

214.93  False statements. A person may not knowingly make, cause, or allow another person to make or cause to be made, a false statement, under oath if required by this chapter or on any report or statement required by the division or by this chapter. In addition to any forfeiture under s. 214.935, a person who violates this section is guilty of a Class F felony.

214.93 History History: 1991 a. 221; 1995 a. 27, 103; 1997 a. 283; 2001 a. 109.



214.935 Civil forfeitures.

214.935  Civil forfeitures. In addition to the enforcement authority granted to the division, the following forfeiture provisions apply:

214.935(1) (1) Except as provided in sub. (2), any person who violates this chapter, any rule promulgated under this chapter or an order of the division may be required to forfeit not more than $10,000. Each day of continued violation constitutes a separate offense.

214.935(2) (2) Any person who fails to comply with a reporting requirement under this chapter may be required to forfeit not more than $1,000 for the first offense and may be required to forfeit not more than $2,500 for the 2nd or any later offense.

214.935 History History: 1991 a. 221; 1995 a. 27.






215. Savings and loan associations.

215.01 Definitions.

215.01  Definitions. In this chapter:

215.01(1) (1) "Association" means a savings and loan association, a building and loan association or a savings association operating as a mutual or capital stock corporation.

215.01(2) (2) "Board" means the board of directors of an association.

215.01(3) (3) "Branch office" means a place of business, other than the home office, where the business of an association is conducted but does not include a limited office or extended office under s. 215.13 (36) or (47).

215.01(4) (4) "Bylaws" means the bylaws of a given association.

215.01(5) (5) "Capital stock" means the aggregate of shares of nonwithdrawable stock issued by a stock association.

215.01(6) (6) "Division" means the division of banking.

215.01(6m) (6m) "Deposit insurance corporation" means the federal deposit insurance corporation or any other instrumentality of or corporation chartered by the United States that insures deposits of an association and is supported by the full faith and credit of the federal government.

215.01(7) (7) "Earnings" means the return paid on or credited to savings accounts, and may be designated as earnings, dividends or interest.

215.01(7m) (7m) "Federal regulatory agency" means the federal office of thrift supervision or other federal agency or entity which supervises and examines an association.

215.01(8) (8) "Federal savings and loan association" means a savings and loan association organized pursuant to the Home Owners' Loan Act of 1933, and any acts amendatory thereof and supplementary thereto.

215.01(9) (9) "Foreign association" means a savings and loan association organized under the laws of any other state or territory, but does not include a federal association.

215.01(10) (10) "Guaranteed mortgage loans" means loans wholly or partially guaranteed by the U.S. department of veterans affairs under the servicemen's readjustment act of 1944, P.L. 78-346, and acts amendatory thereof and supplementary thereto.

215.01(11) (11) "Home office" means the principal place of business of an association.

215.01(13) (13) "Impairment of savings accounts" means that the assets of an association do not have an aggregate appraised value equal to the aggregate savings accounts and other liabilities of the association.

215.01(15) (15) "Insured loans" means loans wholly or partially insured by a state or federal agency.

215.01(17) (17) "Member" means a person owning a savings account in a mutual association or in a stock association if the stock association is a subsidiary of a mutual savings and loan holding company but does not include a person owning a savings account evidenced by a negotiable certificate of deposit which is not in registered form.

215.01(18) (18) "Mutual association" means a mutual savings and loan association.

215.01(18m) (18m) "Mutual savings and loan holding company" means a holding company organized under s. 215.59.

215.01(19) (19) "Net income" means the gross income for a period less the aggregate of expenses, determined according to generally accepted accounting principles or an accounting standard or practice approved by the division.

215.01(20) (20) "Net worth" means:

215.01(20)(a) (a) In a stock association, the aggregate of capital stock, additional paid-in capital, retained earnings and other accounts designated as components of net worth by the division, determined according to generally accepted accounting principles or an accounting standard or practice approved by the division.

215.01(20)(b) (b) In a mutual association, the aggregate of retained earnings and other accounts designated as components of net worth by the division, determined according to generally accepted accounting principles or an accounting standard or practice approved by the division.

215.01(22) (22) "Review board" means the savings institutions review board.

215.01(23) (23) "Saver" means a person who is an owner of a savings account in a given association.

215.01(24) (24) "Savings account" means the monetary interest of the owner thereof in the aggregate of savings accounts in the association and consists of the withdrawal value of such interest.

215.01(24m) (24m) "Savings and loan holding company" includes a mutual savings and loan holding company or an equivalent mutual entity organized under the laws of another jurisdiction, a stock savings and loan holding company and includes any person, corporation, partnership, trust, joint stock company, association, state or federal savings and loan association, state or federal savings bank or state or national bank, which owns, holds or in any manner controls, directly or indirectly, 10% of the stock in a savings and loan association.

215.01(25) (25) "State chartered association" means a savings and loan association organized under this chapter.

215.01(26) (26) "Stock association" means a capital stock savings and loan association.

215.01(27) (27) "Stockholder" means a person owning one or more shares of capital stock in a capital stock association.

215.01(27m) (27m) "Stock savings and loan holding company" means a savings and loan holding company organized as a capital stock corporation.

215.01(27s) (27s) "Thrift institution" means an association, a federal savings and loan association or a federal or state savings bank.

215.01(28) (28) "Withdrawal value of a savings account" means the aggregate of deposits in a savings account and the total earnings credited to that account, less withdrawals.

215.01 History History: 1971 c. 229; 1975 c. 359; 1983 a. 167; 1989 a. 56; 1989 a. 242 ss. 1 to 4; 1991 a. 221; 1995 a. 27, 104; 1999 a. 9; 2003 a. 33.

215.01 Annotation Chapter 215 is inapplicable to federal savings and loan associations. Kaski v. First Federal Savings & Loan Association of Madison, 72 Wis. 2d 132, 240 N.W.2d 367 (1976).



215.02 Powers of the division.

215.02  Powers of the division.

215.02(4) (4)  Immunity. Employees of the division shall not be subject to any civil liability or penalty, nor to any criminal prosecution, for any error in judgment or discretion made in good faith and upon reasonable grounds in any action taken or omitted by the employee in the employee's official capacity.

215.02(5) (5) Actions venue. Proceedings by any association to enjoin the division in the discharge of the division's duties shall be had in the county where the savings and loan association is located, or in the state supreme court. All suits and proceedings arising out of this chapter, in which the state, or any of its officers or agents are parties, shall be conducted under the direction and supervision of the department of justice.

215.02(6) (6) Disclosure of information; penalty.

215.02(6)(a)(a) All employees of the division and members of the review board shall keep confidential all the facts and information obtained in the course of examinations by the office and all examination and other confidential information obtained from a deposit insurance corporation, a federal regulatory agency or any state regulatory authority, including an authority of this state or another state, for financial institutions, mortgage bankers, insurance or securities, except:

215.02(6)(a)1. 1. So far as the public duty of such person requires the person to report upon or take special action regarding the affairs of any association.

215.02(6)(a)2. 2. When called as a witness in any criminal proceeding or trial in a court of justice.

215.02(6)(a)3. 3. For the purpose of comparing notes as to matters affecting an association with an examiner of a deposit insurance corporation or a federal regulatory agency as to any association whose savings accounts are insured by the deposit insurance corporation.

215.02(6)(a)4. 4. The division may furnish to the deposit insurance corporation, to a federal regulatory agency or to any official or examiner of a deposit insurance corporation or a federal regulatory agency a copy of any examination made by the division of any association or of any report made by an association and filed with the division.

215.02(6)(a)6. 6. The division may disclose to any regulatory authority of this state or another state for financial institutions, mortgage bankers, insurance or securities facts and information obtained in the course of examinations by the division, if the regulatory authority agrees to keep the facts and information confidential.

215.02(6)(b) (b) If any person mentioned in par. (a) discloses the name of any debtor of any association or any information about the private account or transactions of such association, discloses any fact obtained in the course of any examination of any association, or discloses examination or other confidential information obtained from any state or federal regulatory authority, including an authority of this state or another state, for financial institutions, mortgage bankers, insurance or securities, except as provided in par. (a), he or she is guilty of a Class I felony and shall forfeit his or her office or position.

215.02(7) (7) Orders and rules.

215.02(7)(a)(a) In addition to performing the duties prescribed in this chapter, the division shall, with the approval of the review board, issue orders prescribing reasonable rules for conducting the business of associations, subject to the requirements of ch. 227.

215.02(7)(c) (c) If the division, as a result of any examination or report made to the division, finds that any association is violating the provisions of the articles or bylaws of the association, or the laws of this state, or the laws of the United States, or any lawful rule or order promulgated by the division and review board or any order of the division, the division shall deliver a formal written order to the board of directors of the association in which the facts known to the division are set forth, demanding the discontinuance of the violation and, where applicable, order the association to institute corrective action thereon. The association affected by the order may within 10 days after the order has been delivered to the association request a review of the findings and order before the division, at which time any pertinent evidence may be presented. After review, the division, on the basis of the evidence presented and any matters of record in the division's offices, shall continue, modify or set aside the order. The enforcement of any order issued under this paragraph shall be stayed pending review before the division, and during the period of any subsequent review under s. 215.04 (4).

215.02(7)(d) (d) Any association which willfully violates par. (c) or any order issued thereunder shall, for each violation, forfeit not more than $250 per day for each day the violation continues. Assessment of any forfeiture shall become effective 20 days from the date of delivery of the order, 20 days from the date of review by the division, if requested, or 20 days from the date of the decision of the review board, if an appeal is taken pursuant to s. 215.04 (4).

215.02(8) (8) Revocation of certificate of incorporation or license. Whenever it appears to the division that any association or corporation which has received a certificate of incorporation or a license to do business in this state is conducting its business in violation of this chapter, the division shall report the facts to the department of justice which may bring an action to revoke the certificate of incorporation or license of such association or corporation.

215.02(9) (9) Approval of acts. Whenever any association requests approval of the division for any act, which by statute requires such approval, the division shall have 90 days in which to grant or deny such approval. If the division fails to act, approval shall be deemed to have been granted. In matters which require the holding of public hearings, the 90-day period shall not commence until the conclusion of the hearing and the date set by the division for receipt of briefs.

215.02(10) (10) Removal of officers, directors or employees.

215.02(10)(a)(a)

215.02(10)(a)1.1. The division may remove an officer, director or employee of an association if either of the following applies:

215.02(10)(a)1.a. a. The policies or practices of the officer, director or employee are prejudicial to the best interest of the association or its savers, endanger or will endanger the safety or solvency of the association, or impair the interests of the savers.

215.02(10)(a)1.b. b. The officer, director or employee violates or permits the violation of this chapter, a rule promulgated under this chapter or an order of the division.

215.02(10)(a)2. 2. The division may issue an order removing an officer, director or employee under subd. 1. only after the officer, director or employee is afforded a hearing before the review board and the review board approves the order.

215.02(10)(a)3. 3. An order of removal takes effect on the date issued. A copy of the order shall be served upon the association and upon the officer, director, or employee in the manner provided by law for service of a summons in a court of record or by mailing a copy to the association and officer, director, or employee at their last-known, post-office addresses. Any removal under this subsection has the same effect as if made by the board of directors or the members or stockholders of the association. An officer, director, or employee removed from office or employment under this subsection may not be elected as an officer or director of, or be employed by, an association without the approval of the division and the review board. An order of removal under this subsection is a final determination of the review board under s. 215.04 (5).

215.02(10)(b) (b) The division may appoint any person to fill the vacancies caused by removal of officers or directors. Any person so appointed shall hold office until the next annual meeting of the members or stockholders.

215.02(11) (11) Annual report.

215.02(11)(a)(a) The division shall submit to the governor and the chief clerk of each house of the legislature for distribution to the legislature under s. 13.172 (2) an annual report on the general conduct and condition of associations doing business in this state. The report shall be based upon the individual annual reports of associations filed with the division, and shall also include the information required in ss. 215.32 (7) (a), 215.56 (7) (a) and 215.76 (7) (a).

215.02(11)(b) (b) The division shall designate the number of copies of the report to be made available for distribution. Each association is entitled to one copy.

215.02(12) (12) Disposition of obsolete records. The division may turn over obsolete departmental records to the secretary of administration, pursuant to s. 16.61.

215.02(14) (14) Fees for publications.

215.02(14)(a)(a) Whenever extra copies of statutory reprints of this chapter, the annual report of savings and loan associations or any other publication published by the division are requested, such extra copies shall be furnished upon payment of such fee as the division determines. All such fees shall be paid by the division into the general fund to the credit of the division.

215.02(14)(b) (b) Upon request, extra copies may be distributed free to agencies or legislators of this state or any other state, county clerks and to the courts of this state, trade organizations and any other agencies of the United States.

215.02(15) (15) Hearings, findings and orders on complaints against associations.

215.02(15)(a)(a)

215.02(15)(a)1.1. Within 10 days after any of the following petitions have been filed with the division, the division shall proceed to hear the same:

215.02(15)(a)1.a. a. A petition stating that an association fails to pay its debts on demand.

215.02(15)(a)1.b. b. A petition signed by not less than 25 savers in an association, stating that the association or the officers or directors of the association fail to honor requests for the withdrawal of savings accounts under this chapter, the officers or directors are conducting the business of the association in an unsafe or unauthorized manner, and by the acts or negligence of officers or directors the funds or assets of the association are or may become impaired.

215.02(15)(a)2. 2. Not less than 3 days before the date of hearing, a copy of the petition and a notice stating the date, time and place for the hearing shall be mailed or delivered to the association and the party petitioning.

215.02(15)(b) (b) At the time and place so fixed, unless by stipulation some other time and place is fixed, the division shall hear all parties interested and shall cause the testimony given to be reduced to writing.

215.02(15)(c) (c) The division shall within a reasonable time make findings as to all matters covered by the petition and make such order as the division deems just and reasonable.

215.02(15)(d) (d) The findings and order of the division shall be final unless modified by the court.

215.02(16) (16) Annual fees and examination costs.

215.02(16)(a)(a) Annual fee. An association shall, before July 16, pay an annual fee as determined by the division and the review board, but not exceeding 12 cents per $1,000 of assets or fraction thereof, as of the close of the preceding calendar year.

215.02(16)(am) (am) Fees on conversion or absorption. If a depository institution that is not a state-chartered association converts to a state-chartered association or is absorbed by a state-chartered association, the converted association or the absorbing association shall pay an annual fee based on the assets of the converted association or the absorbed association at the same rate as other associations for the prorated portion of the fiscal year in which the association is subject to this chapter.

215.02(16)(b) (b) Penalty for failure to pay fee. An association failing to pay the annual fee to the division before July 16 of each year shall, if ordered by the division, pay the fee and pay interest at an annual rate of 12% on any portion of the fee that is past due.

215.02(16)(c) (c) Regular examination costs.

215.02(16)(c)1.1. Before July 1 of each year the division and the review board shall fix a per-hour charge for the services of each examiner used in the examination of an association, for the next 12 months. The per-hour charge shall be the same for all associations.

215.02(16)(c)2. 2. After the per-hour charge for each examiner has been fixed, each association shall be uniformly billed for examinations during the ensuing year on a fixed per-hour basis for each examiner engaged in an examination.

215.02(16)(c)3. 3. Charges assessed under this paragraph shall be paid within 30 days from the date on which the association receives notice of the assessment.

215.02(16)(d) (d) Special examination costs. The division shall charge any special costs and expenses incurred for special work required because an association does not have proper or sufficient management or fails to keep its books, records and other matters in a standard and approved manner. An itemized statement of special charges must be submitted to the association.

215.02(16)(e) (e) Penalty for failure to pay examination costs. An association shall pay the charges and assessments under pars. (c) and (d) when due and shall pay interest at an annual rate of 12% on any portion of the charges and assessments that are past due.

215.02(17) (17) Testimonial powers.

215.02(17)(a)(a) The division may, in relation to any matter within its powers, issue subpoenas and take testimony.

215.02(17)(b) (b) Witnesses shall be entitled to the same fees as are allowed to witnesses in courts of record. Such fees shall be audited and paid by the state in the same manner as other expenses of the division are audited and paid. No witness subpoenaed at the instance of any party other than the division shall be entitled to payment of fees by the state, unless the division certifies that the testimony of the witness was material to the hearing or proceeding.

215.02(17)(c) (c) No person may, without reasonable cause, fail to comply with a subpoena issued under this subsection, nor refuse to be sworn or to be examined, or to answer a proper question or produce a pertinent document, when ordered to do so by the official conducting the investigation or proceeding.

215.02(18) (18) Authority to grant certain powers. Unless the division is expressly restricted by statute from acting under this subsection with respect to a specific power, right or privilege, the division by rule may, with the approval of the review board, authorize associations to exercise any power under the notice, disclosure or procedural requirements governing federally chartered associations or to make any loan or investment or exercise any right, power or privilege of federally chartered associations permitted under a federal law, regulation or interpretation. Notice, disclosure and procedures prescribed by statute which may be modified by a rule adopted under this subsection include, but are not limited to, those provided under s. 138.056. A rule adopted under this subsection may not affect s. 138.041 or chs. 421 to 428 or restrict powers specifically granted associations under this chapter.

215.02 History History: 1971 c. 101; 1971 c. 270 s. 104; 1973 c. 205; 1975 c. 41 s. 52; 1975 c. 348, 359, 421; 1977 c. 140; 1977 c. 196 s. 131; 1977 c. 418; 1979 c. 32 s. 92 (6); 1979 c. 287; 1981 c. 45; 1983 a. 167, 524, 538; 1985 a. 157; 1987 a. 27; 1989 a. 31; 1991 a. 221, 316; 1995 a. 27, 104, 225, 400; 1997 a. 35, 283; 1999 a. 9; 2001 a. 109; 2003 a. 33.

215.02 Annotation Under sub. (6), "in the course of examinations" includes activities before, during, and after actual inspection. National Savings & Loan Assoc. v. St. Paul Fire & Marine Insurance Co. 515 F. Supp. 12 (1981).



215.03 Supervision and control of associations.

215.03  Supervision and control of associations.

215.03(1)(1)  Types of associations supervised. All associations organized under this chapter or similar laws, or permitted by license to transact, in this state, a business similar to that authorized by this chapter, shall be under the supervision and control of the division.

215.03(2) (2) Annual supervisory examinations.

215.03(2)(a)(a) Except as provided in par. (b), at least once within every 18-month period, the division shall examine the cash, bills, collaterals, securities, assets, books of account, condition and affairs of all such associations and for that purpose the division or the division's examiners shall have access to, and may compel the production of, all their books, papers, securities and moneys, administer oaths to and examine their officers and agents as to their affairs. An employee of the division may not examine an association in which the employee is interested as an officer or director.

215.03(2)(b) (b) In lieu of any examination required under par. (a), the division may accept any examination that may have been made of any association within a reasonable period by the deposit insurance corporation, a federal regulatory agency, or any agency of another state with primary responsibility for supervising associations chartered under the laws of that state.

215.03(4) (4) Refusal to submit to an examination. Any association refusing to submit to an examination so ordered or requested, shall be reported to the attorney general, who shall institute proceedings to revoke its certificate of incorporation for such refusal.

215.03(5) (5) Accounting and bookkeeping procedure.

215.03(5)(a)(a) Whenever it appears to the division that any association does not keep books and accounts in such manner as to enable the division to readily ascertain its true condition, the division may require the officers of such associations or any of them to open and keep such books or accounts as the division prescribes.

215.03(5)(b) (b) Any association that fails to open books or keep books or accounts as prescribed by the division, shall, at the discretion of the division, forfeit $10 for each day it so fails. If the association fails to pay the forfeiture, the division may institute proceedings to recover such forfeitures.

215.03(6) (6) File annual reports.

215.03(6)(a)(a)

215.03(6)(a)1.1. Not later than February 1 of each year each association subject to the supervision and control of the division shall file with the division a report of its activities of the preceding year, upon forms furnished by the division.

215.03(6)(a)2. 2. The report shall include:

215.03(6)(a)2.a. a. A true and verified copy of a statement of condition as of the close of December 31 of the preceding calendar year;

215.03(6)(a)2.b. b. A statement of its operations during that period; and

215.03(6)(a)2.c. c. Such other information as the division requires.

215.03(6)(a)3. 3. Attached to the annual report shall be a copy of a printed statement of condition and operations as of the end of the association's most recent fiscal year, which shall be available to the public. The printed statement shall contain such information as the division may by rule prescribe.

215.03(6)(b) (b) If such association fails or refuses to furnish the report herein required, it shall be subject, at the discretion of the division, to a forfeiture of $10 per day for each day of default, and the division may maintain an action to recover such penalty, and the same shall be paid into the general fund.

215.03(7) (7) Relocation of association office. Any association which determines to move its home office or a branch office to some other location shall make an application to the division. In approving or denying the application for relocation, the division shall ascertain the need for relocation and determine whether undue harm or injury would be caused to any properly conducted association or branch now doing business in the area or vicinity of the proposed relocation.

215.03(8) (8) Application to establish branches; appeal.

215.03(8)(a)(a) Any association desiring to establish a branch office, subject to the limitations of s. 215.13 (39), shall apply to the division in such form as the division prescribes, giving such information as the division requires. Each application shall be accompanied by a fee of $500. The division shall give notice and provide an opportunity for hearing as provided in s. 215.40 (7). The division may grant certificates of authority to maintain and operate branch offices or may refuse to issue certificates when, in the division's opinion, such branch is not in the best interests of the public, or when other good and sufficient reasons exist for refusal.

215.03(8)(b) (b) It is the intent of this section to provide adequate and convenient savings and loan facilities for the public. When 2 or more applications for a branch in the same area are pending, priority of application shall be considered but not be controlling, and the division shall give consideration to the equitable distribution of branches among the associations making application.

215.03(8)(c) (c) Review of the decision of the division in regard to applications for branches shall be governed by s. 215.04 (4).

215.03 History History: 1975 c. 359 ss. 5, 6, 51; 1977 c. 140; 1983 a. 167; 1985 a. 157, 325; 1991 a. 316; 1995 a. 27, 104, 325; 1997 a. 144; 2003 a. 263.



215.04 Review board.

215.04  Review board.

215.04(1)(1)  Duties. The review board shall do all of the following:

215.04(1)(a) (a) Advise the division on matters related to this chapter.

215.04(1)(b) (b) Review the acts, orders, and determinations of the division.

215.04(1)(c) (c) Act on any matters pertaining to this chapter that are submitted to it by the division.

215.04(1)(d) (d) Perform other review functions relating to this chapter.

215.04(1)(e) (e) Conduct hearings and take testimony, and subpoena and swear witnesses at such hearings. The review board shall have the subpoena powers under s. 885.01 (4).

215.04(2) (2) Appearances. An interested party may appear at a proceeding of the review board and may participate in the examination of witnesses and present evidence.

215.04(3) (3) Witness fees. A person who causes a witness to be subpoenaed shall advance the fees and mileage expense of the witness. Witness fees shall be the same as fees under s. 814.67 (1) (b) and (c). The fees of witnesses who are called by the review board in the interests of the state shall be paid by the state upon presentation of proper vouchers approved by the chairperson of the review board and charged to the appropriation under s. 20.144 (1) (g).

215.04(4) (4) Review of acts, orders, or determinations. Any interested person or a savings association aggrieved by any act, order, or determination of the division, which relates to savings and loan associations, may, within 20 days after receipt or service of a copy of the act, order, or determination, file a written notice requesting the review board's review of the division's act, order, or determination. The review of the division's decision shall be solely to determine if the division acted within the scope of the division's authority and did not act in an arbitrary or capricious manner and to determine if the act, order, or determination of the division is supported by substantial evidence in view of the entire record as submitted. The review of applications for new charters, branch offices, or relocation of offices shall be based exclusively on the record and new evidence may not be taken by the review board. Requests for review under this subsection shall be considered and disposed of as speedily as possible.

215.04(5) (5) Review. A determination of the review board is subject to review under ch. 227. If an act, order, or determination of the division is reversed or modified by the review board, the division shall be considered to be a person aggrieved and directly affected by the decision under s. 227.53 (1).

215.04(6) (6) Board member not to act. A member of the review board may not act on any matter involving a savings and loan association or savings and loan holding company of which the member is an officer, director, employee, or agent.

215.04 History History: 1971 c. 164, 243; 1975 c. 359; 1983 a. 167; 1985 a. 182 s. 57; 1991 a. 316; 1995 a. 27 ss. 5558 to 5563, 9130 (4); 1997 a. 3, 35; 2003 a. 33.



215.11 Surety bond of association's officers, directors and employees.

215.11  Surety bond of association's officers, directors and employees.

215.11(1)(1)  Who shall furnish bond; type and form. Before entry upon the discharge of the person's duties, every person appointed or elected to any position requiring receipt, payment or custody of money or other personal property of an association or in its custody or control as collateral or otherwise shall give a bond in some surety company, licensed by this state, in such sum as the division prescribes. In lieu of individual bonds, the division may accept a schedule or blanket bond which covers all of the officers, directors and employees of the association, whose duties include the receipt, payment or custody of money or other personal property. Such bonds shall be in the form prescribed by the division.

215.11(2) (2) Surety bonds to be approved and filed. No officer, director or employee who is required to give bond shall enter upon the discharge of the person's duties until the person's bond has been approved by the board. The minute book of the association shall contain a record of each bond executed and approved. Such bonds shall be filed with the division within 10 days after approval by the board.

215.11(3) (3) Surety bond coverage. Such bond shall be sufficient to protect the association from loss by reason of acts of fraud or dishonesty, including forgery, theft, embezzlement, wrongful abstraction or misapplication on the part of the person, directly or through connivance with others. At any time the division may require an additional bond.

215.11(4) (4) Provisions of surety bonds. Every such bond shall also include the following provisions:

215.11(4)(a) (a) No termination of this bond shall be effective unless the surety gives in advance at least 10 days' written notice by registered mail to the division. If this bond is terminated at the request of the insured (employer) this provision shall apply nevertheless, it being the duty of the surety to give the required written notice to the division, such notice to be given promptly and within 10 days after the receipt of such request;

215.11(4)(b) (b) The surety agrees to furnish the division a copy of all riders and endorsements executed subsequently to the effective date of this bond.

215.11(5) (5) Division may consent to termination and waive notice. The division may waive, as to the termination of any bond, the 10-day written notice in advance and may give written consent to the termination being made effective as of a date agreed upon by the surety and the association.

215.11(6) (6) Termination of surety bond upon discovery of any dishonest act. Subsection (4) shall not in any way modify or affect or render invalid a provision therein that the bond shall terminate as to any person covered thereby, upon the discovery by the association of any dishonest act on the person's part.

215.11(7) (7) Penalty for failure to furnish surety bond. Any violations of subs. (1) and (2) shall subject the association to a fine of $10 per day for each consecutive day of such violation and it is the duty of the attorney general to recover any such penalties by action in behalf of the state.

215.11 History History: 1991 a. 316; 1995 a. 27.



215.12 Penalty for dishonest acts; falsification of records.

215.12  Penalty for dishonest acts; falsification of records. Every officer, director, employee or agent of any association who steals, abstracts, or willfully misapplies any property of the association, whether owned by it or held in trust, or who, without authority, issues or puts forth any certificate of savings accounts, assigns any note, bond, mortgage, judgment or decree, or, who makes any false entry in any book, record, report or statement of the association with intent to injure or defraud the association or any person or corporation, or to deceive any officer or director of the association, or any other person, or any agent appointed to examine the affairs of such association, or any person who, with like intent, aids or abets any officer, director, employee or agent in the violation of this section, is guilty of a Class F felony.

215.12 History History: 1977 c. 418 s. 924 (18) (e); 1997 a. 283; 2001 a. 109.



215.13 Powers of savings and loan associations.

215.13  Powers of savings and loan associations. Savings and loan associations may:

215.13(1) (1) Savings accounts. Accept payments on savings accounts in accordance with s. 215.14.

215.13(2) (2) Evidence of savings account ownership. Issue evidence of ownership to savers, in accordance with s. 215.15.

215.13(3) (3) Declaration and distribution of earnings on savings accounts. Declare and distribute earnings to savers, in accordance with s. 215.16.

215.13(4) (4) Withdrawals of savings accounts. Pay withdrawal requests of savings accounts, in part or in full, in accordance with s. 215.17.

215.13(5) (5) Close savings accounts. Close savings accounts, in part or in full, in accordance with s. 215.18.

215.13(6) (6) Loans on savings accounts. Make loans to savers on the security of savings accounts owned by them, in accordance with s. 215.19.

215.13(7) (7) Property improvement loans. Make property improvement loans in accordance with s. 215.20.

215.13(8) (8) Insured or guaranteed loans. Make secured or unsecured loans, which are partially insured or guaranteed in any manner by the United States or any instrumentality thereof or for which there is a commitment to so insure or guarantee, pursuant to ch. 219.

215.13(9) (9) Mortgage loans. Make mortgage loans in accordance with s. 215.21.

215.13(10) (10) Additional collateral to mortgage loans. Accept additional collateral to mortgage loans in accordance with s. 215.21 (10).

215.13(11) (11) Purchasing mortgage loans. Purchase mortgage loans in accordance with s. 215.21 (13).

215.13(12) (12) Servicing of purchased mortgage loans. Negotiate servicing agreements to enable vendors of mortgage loans, purchased by the association, to collect payments for transmission to the association, in accordance with s. 215.21 (13).

215.13(13) (13) Selling mortgage loans. Sell mortgage loans in accordance with s. 215.21 (14).

215.13(14) (14) Servicing of mortgage loans sold. Negotiate servicing agreements to enable the association to collect payments for transmission to the purchasers of mortgage loans in accordance with s. 215.21 (14).

215.13(15) (15) Purchasing participating interests in mortgage loans. Purchase participating interests in mortgage loans from other lenders and negotiate servicing agreements with said lenders in accordance with s. 215.21 (15).

215.13(16) (16) Selling participating interests in mortgage loans. Sell participating interests in mortgage loans, to other lenders, and negotiate servicing agreements with said lenders in accordance with s. 215.21 (15).

215.13(17) (17) Acquiring real estate. Acquire real estate to enforce protection of its securities in accordance with s. 215.22 (1).

215.13(18) (18) Selling of acquired real estate. Sell acquired real estate in accordance with s. 215.22 (2).

215.13(19) (19) Acquiring real estate subject to sales contracts. Acquire real estate, subject to a sales contract, from any instrumentality of the United States.

215.13(20) (20) Purchasing property improvement loans. Purchase secured or unsecured property improvement loans from any person, whether or not such loans are partially insured or guaranteed in any manner by the United States or any instrumentality thereof, provided such loans could have been made by the association in the first instance.

215.13(21) (21) Acquiring assets of other associations. Acquire all or any part of the assets of any other association with prior approval of the division.

215.13(22) (22) Selling of assets to other associations. Sell all or any part of its assets to any other association with prior approval of the division.

215.13(23) (23) Association office building. Acquire real estate for use as the association's office building in accordance with s. 215.23.

215.13(24) (24) Membership in any federal finance or credit corporation. Become a member in any federal finance or credit corporation organized by an act of congress for aiding associations to utilize their resources and credit. Membership in such federal finance or credit corporation to include:

215.13(24)(a) (a) Purchasing stock therein;

215.13(24)(b) (b) Purchasing notes and debentures thereof;

215.13(24)(c) (c) Borrowing money therefrom, not exceeding that allowed under sub. (28).

215.13(25) (25) Membership in a national mortgage company. Become a member in, and purchase stock or securities of a national mortgage company, under the national housing act approved June 27, 1934, and acts amendatory thereof and supplemental thereto.

215.13(26) (26) Investment securities. Invest in the following types of securities, subject to such limitations as may be fixed by the division:

215.13(26)(a) (a) United States government securities.

215.13(26)(b) (b) Savings accounts of savings and loan associations doing business in the state.

215.13(26)(c) (c) Savings accounts of savings and loan associations located outside the state, if those savings accounts are insured by the deposit insurance corporation.

215.13(26)(d) (d) Bonds, notes or other evidences of indebtedness which are general obligations supported by the full faith and credit of any state in the United States or any city, town, village, county, technical college district or school district in any state in the United States if the obligations have been assigned one of the 4 highest grades by a nationally recognized investment rating service. Before purchasing any obligation under this paragraph other than an obligation issued in this state, the association shall ascertain whether suitable obligations issued in this state are available in the quantity sought by the association at a competitive rate of return at the time the investment is intended to be made. If such obligations are available, the association shall give preference to obligations issued in this state. Notwithstanding any other requirement of this paragraph, an association may invest not more than one percent of its assets in the obligations of any city, town, village, county, technical college district or school district in this state which are not assigned one of the 4 highest grades by a nationally recognized investment rating service, if the obligations are issued by a city, town, village, county, technical college district or school district in which the association maintains one or more offices.

215.13(26)(e) (e) Certificates of deposit of a state or national bank.

215.13(26)(em) (em) Shares of stock, whether purchased or otherwise acquired, in a corporation acquiring, placing and operating remote service units under sub. (46).

215.13(26)(f) (f) Such other types of securities which may be approved and authorized by the division.

215.13(27) (27) Lend money to other associations. Lend money to other savings and loan associations incorporated and operating under this chapter, subject to approval of the division.

215.13(28) (28) Borrowing money. Borrow money and issue its obligations for the borrowed money, including but not limited to obligations, bonds, notes or other debt securities. The aggregate amount borrowed under this subsection may not exceed 50% of the association's total assets, except with the prior written approval of the division. An obligation, bond, note or other debt security may include a written provision subordinating the debt to claims of other creditors or of savers.

215.13(29) (29) Assign collateral for borrowed money. Assign as collateral for borrowed money its mortgages and mortgage notes or any of the securities enumerated in sub. (26).

215.13(30) (30) Interest and other charges. Assess and collect interest, premiums, fines, fees and other charges. No savings and loan association may demand or receive for loans or discounts a rate of interest exceeding that allowed by law.

215.13(31) (31) Insurance of savings accounts. Insure the savings accounts of savers with the deposit insurance corporation or with another instrumentality approved by the division.

215.13(32) (32) Act as agent for the United States. Whenever designated by the secretary of the treasury of the U.S. or any other instrumentality of the U.S., and authorized by a resolution of the board of directors, act as agent for them, and perform all duties as agent that may be required.

215.13(33) (33) Store microfilm records of other associations. Act as custodian or keeper of microfilm records of other savings and loan associations for a fee.

215.13(34) (34) Place microfilm records for storage at other associations. Place microfilm records of the association for storage and safekeeping with another association for a fee.

215.13(36) (36) Limited office. With the prior written approval of the division, establish a limited office providing lending or other services. Deposits to savings accounts may not be accepted at a limited office except as permitted under sub. (46).

215.13(37) (37) Omnibus powers. Exercise any powers reasonably related or incident to the purposes of the association.

215.13(38) (38) Educational loans. Make loans to defray the expense of attending any college or university.

215.13(39) (39) Branches. Subject to the approval of the division, any savings and loan association may establish and maintain one or more branch offices within the normal lending area of the home office, as defined in s. 215.21 (2), in this state or in any one of the regional states, as defined in s. 215.36 (1) (f). In the division's approval, the division may limit the powers of the branch. Savings and loan associations may promote thrift in their local schools by accepting payments in the school upon savings accounts of the teachers and pupils.

215.13(40) (40) Location of branches. Whenever an association is absorbed or a branch office is acquired under s. 215.36, 215.53 or 215.73, maintain and operate a branch office at the location of the absorbed association or of the acquired branch office, if the division finds that the continued operation of a branch office at the location of the absorbed association or of the acquired branch office would be in the public interest. This subsection does not permit continued operation of an office of an absorbed association which received its certificate of incorporation less than 5 years prior to its absorption.

215.13(41) (41) Seller of checks. To engage as an authorized agent in the business and functions provided for in ch. 217 for their members upon receiving a certificate of authority from the division. Such applicants shall be under the jurisdiction and supervision of the division and meet the same requirements as other applicants under ch. 217, but no license or investigation fee shall be charged savings and loan association applicants. The division has the authority to enforce ch. 217 as it applies to savings and loan associations. The division shall determine the records that shall be maintained and shall require the segregation of such funds as is necessary for operations permitted savings and loan associations under this subsection and ch. 217.

215.13(42) (42) Invest in real property. Invest in, or in interests in, real property, subject to such rules as the division shall issue.

215.13(43) (43) Securities guaranteed under national housing act. Issue and sell securities which are guaranteed under the national housing act.

215.13(44) (44) Act as trustee. Act as trustee of trusts created or organized in the United States under the self-employed individuals tax retirement act of 1962, and amendments thereto, and which qualify for specific tax treatment under section 401 (d) or 408 (a) of the internal revenue code, if the funds of such trust are invested in savings accounts or deposits in such association or in obligations or securities issued by such association. Individual accounts and records shall be kept by the association for each participant and shall show in proper detail all transactions therein.

215.13(45) (45) Other loans and investments. Make loans and investments in accordance with s. 215.205.

215.13(46) (46) Remote service units.

215.13(46)(a)(a)

215.13(46)(a)1.1. Directly or indirectly, acquire, place and operate, or participate in the acquisition, placement and operation of, at locations other than its home or branch offices, remote service units, in accordance with rules established by the division. Remote service units established in accordance with such rules are not subject to sub. (36), (39), (40) or (47) or s. 215.03 (8). The rules of the division shall provide that any such remote service unit shall be available for use, on a nondiscriminatory basis, by any state or federal savings and loan association which has its principal place of business in this state, by any other savings and loan association obtaining the consent of a state or federal savings and loan association which has its principal place of business in this state and is using the terminal and by all customers designated by a savings and loan association using the unit. This paragraph does not authorize a savings and loan association which has its principal place of business outside this state to conduct business as a savings and loan association in this state. The remote service units also shall be available for use, on a nondiscriminatory basis, by any credit union, state or national bank or state or federal savings bank, whose home office is located in this state, if the credit union, bank or savings bank requests to share its use, subject to the joint rules established under s. 221.0303 (2). The division by order may authorize the installation and operation of a remote service unit in a mobile facility, after notice and hearing upon the proposed service stops of the mobile facility.

215.13(46)(a)2. 2. In this paragraph "remote service unit" means a terminal or other facility or installation, attended or unattended, which is not located at the principal place of business or at a branch or extended facility of a savings and loan association and through which customers and savings and loan associations may engage, by means of either the direct transmission of electronic impulses to and from a savings and loan association or the recording of electronic impulses or other indicia of a transaction for delayed transmission to a savings and loan association, in transactions which are incidental to the conduct of the business of a savings and loan association and which are otherwise permitted by law. "Remote service unit" also includes all equipment, regardless of location, which is interconnected with a remote service unit and which is necessary to transmit, route and process electronic impulses in order to enable the remote service unit to perform any function for which it is designed.

215.13(46)(a)3. 3. If any person primarily engaged in the retail sale of goods or services owns or operates a remote service unit on such person's premises and allows access to the unit by any financial institution, group of financial institutions or their customers, nothing in this paragraph or in rules established by the division shall, or shall be construed or interpreted to, require such person to accept any connection to or use of the unit on its premises for any other purpose or function or to accept any connection to the unit on its premises by any other financial institution.

215.13(46)(a)4. 4. If a person primarily engaged in the retail sale of goods or services owns or operates a remote service unit on such person's premises and allows access to the unit by any financial institution, group of financial institutions or their customers for any purpose or function, no laws governing such institutions or rules established by the division shall apply to such person other than those laws or rules directly related to the particular function performed by the unit on such person's premises for a financial institution.

215.13(46)(a)5. 5. Information transmitted from a remote service unit, either identified as to particular transactions or aggregate information, shall only be used for purposes of effecting the financial transactions for which such information was received, for any other purpose lawfully authorized by contract, or for any other purpose permitted by statute and rules pertaining to the dissemination and disclosure of such information.

215.13(47) (47) Extended office. With the approval of the division, extend its home office or branch by purchasing or leasing real estate for the purpose of establishing, identifying and maintaining an extended office, but only if the extended office is located within 1,000 feet of the home office or branch. All measurements under this subsection shall be made in a straight line from the nearest adjacent points in the respective property lines. The authority under this subsection is in addition to the authority to establish branch offices under s. 215.03 (8).

215.13(48) (48) Trust accounts. Maintain real estate broker trust accounts under s. 452.13, attorney trust accounts under s. 757.293 and collection agency trust accounts under s. 218.04 (9g).

215.13(49) (49) Contract for trust services. Contract for the provision of trust services to its members with a trust company or other organization with trust powers authorized to do business in this state. For this purpose, the trust company or other organization with trust powers may serve association members at association facilities on a full-time or part-time basis.

215.13(50) (50) Demand deposit accounts. Accept and maintain demand deposit accounts.

215.13(51) (51) Contract for financial services. Contract with a bank that is owned by a bank holding company which also owns the contracting association, to provide products or services under s. 221.0301 (8). The bank shall be subject to regulation and examination by the division with regard to services performed under the contract to the same extent as if the services were being performed by the association itself on its own premises.

215.13 History History: 1971 c. 154, 164, 173, 229; 1973 c. 205; 1975 c. 3, 11, 359, 389, 391; 1977 c. 26 s. 75; 1977 c. 136, 272, 387; 1979 c. 78, 280; 1979 c. 287 ss. 8, 14; 1981 c. 319, 391; 1983 a. 167 ss. 14 to 19, 112; 1985 a. 157, 325; 1987 a. 403 s. 256; 1989 a. 313; 1991 a. 39, 221, 234, 269, 316; 1993 a. 399; 1995 a. 27, 55, 104, 336; 1999 a. 83.

215.13 Annotation The commissioner may, pursuant to (41), issue a certificate of authority to a state-chartered savings and loan association to engage as an authorized agent for the Federal Home Loan Bank of Chicago, which is lawfully engaged in the business of a seller of checks. 61 Atty. Gen. 186.



215.135 Additional authority.

215.135  Additional authority.

215.135(1) (1) Subject to any regulatory approval required by law and subject to sub. (2), a savings and loan association, directly or through a subsidiary, may undertake any activity, exercise any power or offer any financially related product or service in this state that any other provider of financial products or services may undertake, exercise or provide or that the division finds to be financially related.

215.135(2) (2) The activities, powers, products and services that may be undertaken, exercised or offered by savings and loan associations under sub. (1) are limited to those specified by rule of the division. The division may direct any savings and loan association to cease any activity, the exercise of any power or the offering of any product or service authorized by rule under this subsection. Among the factors that the division may consider in so directing a savings and loan association are the savings and loan association's net worth, assets, management rating and liquidity ratio and its ratio of net worth to assets.

215.135(3) (3) This section does not authorize a savings and loan association, directly or through a subsidiary, to engage in the business of underwriting insurance.

215.135 History History: 1985 a. 325; 1995 a. 27.



215.14 Savings accounts.

215.14  Savings accounts.

215.14(1)(1)  Aggregate of savings accounts. The aggregate of savings accounts of an association is unlimited, and consists of the total deposits in savings accounts and the total earnings credited to the accounts, less withdrawals.

215.14(2) (2) Ownership of accounts. Any person may become the owner of a savings account in an association if the person is accepted by the association or if the person acquires ownership by a transfer authorized under s. 215.15 (3).

215.14(3) (3) Deposits in savings accounts. Deposits may be made in savings accounts in any amount at any time, unless otherwise determined by the board.

215.14(4) (4) Maximum ownership of savings accounts by one person. The aggregate amount of the withdrawal value of savings accounts owned by one person in any association is unlimited, unless the board determines otherwise.

215.14(5) (5) Nonassessability of savings accounts. All savings accounts shall be nonassessable. No person may, in the person's capacity as a saver, be responsible for any losses incurred by the association beyond the loss of the withdrawal value of the person's savings accounts.

215.14(6) (6) Savings accounts eligible investment for trust funds. A personal representative, guardian, trustee, or other fiduciary authorized to invest trust funds, may acquire, own, or hold savings accounts in an association, within the limits of standards contained in s. 881.01, and shall have the same rights and be subject to the same obligations and limitations as other savings account owners, except the right to be an officer or director. Savings accounts owned or held by a personal representative, guardian, trustee, or other fiduciary shall specifically name the trust represented.

215.14(7) (7) Voting rights of joint savings accounts. When a savings account in a mutual association is a multiple-party account under subch. I of ch. 705, the right to vote such account shall be no greater than if the account were held by an individual.

215.14(8) (8) Rights of fiduciaries.

215.14(8)(a)(a) In a mutual association a fiduciary shall have all rights and privileges of a saver except the right to hold office.

215.14(8)(b) (b) In a capital stock association a fiduciary shall have all rights and privileges as other savers in the association.

215.14(9) (9) Savings accounts of deceased persons. The savings account of a decedent may be held and controlled by the personal representative or trustee of the estate, or after 60 days after death, the legal representative may be paid the withdrawal value of the savings account. If the savings account is pledged to the association for a loan, the loan shall first be fully repaid.

215.14 History History: 1971 c. 41 s. 12; 1971 c. 229; 1971 c. 307 s. 118; 1973 c. 291; 1975 c. 359, 421; 1983 a. 167; 1989 a. 331; 2001 a. 102; 2005 a. 387.



215.141 Financially related services tie-ins.

215.141  Financially related services tie-ins. In any transaction conducted by an association, a savings and loan holding company, or a subsidiary of either with a customer who is also a customer of any other subsidiary of any of them, the customer shall be given a notice in 12-point boldface type in substantially the following form:

NOTICE OF RELATIONSHIP

This company, ..... (insert name and address of association, savings and loan holding company, or subsidiary), is related to ..... (insert name and address of association, savings and loan holding company, or subsidiary) of which you are also a customer. You may not be compelled to buy any product or service from either of the above companies or any other related company in order to participate in this transaction.

If you feel that you have been compelled to buy any product or service from either of the above companies or any other related company in order to participate in this transaction, you should contact the management of either of the above companies at either of the above addresses or the division of banking at .... (insert address).

215.141 History History: 1985 a. 325; 1995 a. 27; 1999 a. 9; 2003 a. 33.



215.15 Evidence of ownership of savings accounts.

215.15  Evidence of ownership of savings accounts.

215.15(1)(1)  Savings account forms. The association shall issue to each saver a written summary of the terms of the saver's account or, if permitted by the division, a receipt. The division may promulgate rules prescribing the form of or otherwise regulating issuance and use of evidences of savings accounts, summaries of savings accounts and receipts.

215.15(2) (2) Validation of passbooks and certificates. The board of directors may designate one or more persons to sign passbooks, certificates or other evidence of savings accounts. Facsimile signatures of designated signatures may be used when authorized by the board of directors.

215.15(3) (3) General.

215.15(3)(a)(a) The board of directors may, subject to the rules of the division and par. (b), provide for the following:

215.15(3)(a)1. 1. The transfer of savings accounts by any procedure permitted by law or limit or prohibit transfer of savings accounts.

215.15(3)(a)2. 2. The replacement of lost or destroyed evidences of savings accounts.

215.15(3)(b) (b) Unless the division approves, a mutual association may not issue negotiable certificates of deposit which are not in registered form in an aggregate amount exceeding 20% of the total amount in savings accounts.

215.15(3)(c) (c) The division may promulgate rules governing the transfer of savings accounts or the replacement of lost or destroyed evidences of savings accounts.

215.15 History History: 1975 c. 359; 1983 a. 167; 1995 a. 27.



215.16 Savings account earnings.

215.16  Savings account earnings. Subject to the rules of the division, the board of directors of an association may:

215.16(1) (1) Declare or contractually fix one or more rates of earnings on savings accounts.

215.16(2) (2) Prescribe the methods for computing, and the time and manner of crediting or paying, earnings on savings accounts.

215.16 History History: 1971 c. 229; 1973 c. 205; 1975 c. 359; 1983 a. 167; 1995 a. 27.



215.17 Withdrawal of savings accounts.

215.17  Withdrawal of savings accounts.

215.17(1) (1)  When permitted. The association may pay, on request, withdrawals on its savings accounts to the owners of such savings accounts. The association may require advance notice of withdrawal.

215.17(2) (2) Withdrawal requests of savers. In a mutual association a saver who has made a withdrawal request does not become a creditor of the association by reason of the withdrawal request.

215.17 History History: 1975 c. 359 ss. 25 to 27, 51; 1975 c. 421; 1979 c. 175 s. 53; 1983 a. 167.



215.18 Closing of savings accounts.

215.18  Closing of savings accounts.

215.18(1) (1) Except as provided in sub. (3), an association may close a savings account by delivering notice of the closing to the saver or mailing notice to the last-known address of the saver.

215.18(2) (2) On the date the notice required under sub. (1) is delivered or mailed, all rights of the saver in the savings account terminate except the right to receive the withdrawal value of the account calculated as of the date of delivery or mailing of the notice. A saver remains a member until the withdrawal value of the savings account is paid.

215.18(3) (3) An association may agree in writing not to close a savings account. The division may promulgate rules restricting the authority of an association to close savings accounts.

215.18 History History: 1975 c. 359; 1983 a. 167; 1995 a. 27.



215.19 Loans on savings accounts.

215.19  Loans on savings accounts.

215.19(1) (1) An association may make loans on the security of its savings accounts.

215.19(2) (2) In no event shall a savings account loan exceed the withdrawal value of the savings account pledged as security therefor.

215.19(3) (3) Each savings account loan shall be evidenced by a savings account loan note and a pledge of the savings account books or savings account certificates securing said loan.

215.19(5) (5) Any corporation, owning savings accounts in an association, and whose officers, directors or employees are officers, directors or employees of said association, may obtain a savings account loan on the security of said saving accounts.

215.19 History History: 1975 c. 359; 1983 a. 167.



215.20 Property improvement loans.

215.20  Property improvement loans.

215.20(1) (1) For the purpose of this section, a property improvement loan means a loan, the proceeds of which are used to repair, modernize, alter, furnish, equip or improve the real estate or the structure upon it, or both. As used in this section, loans made for the purpose of furnishing or equipping a structure shall be made to the owners thereof only.

215.20(2) (2) An association may make, buy, sell and hold property improvement loans to such persons, for such purposes, in such individual and aggregate amounts, and upon such terms as the division by rule prescribes.

215.20 History History: 1975 c. 359; 1977 c. 140; 1995 a. 27.



215.205 Other loans and investments.

215.205  Other loans and investments. Subject to such rules as the division prescribes, an association may make, buy, sell and hold the following loans and investments:

215.205(1) (1) Loans or obligations, or interests therein, for the purpose of mobile home or manufactured home financing.

215.205(2) (2) Housing project loans or interests therein, having the benefit of any guaranty under sec. 221 of the foreign assistance act of 1961, as now or hereafter in effect, or loans or interests therein, having the benefit of any guaranty under sec. 224 of such act, or any commitment or agreement with respect to such loans or interests therein, made pursuant to either of such sections.

215.205(3) (3) Loans or obligations or interests therein, which the association has the benefit of any guaranty under Title IV of the housing and urban development act of 1968, as now or hereafter in effect, or of a commitment or agreement therefor.

215.205(4) (4) Loans or interests in loans to financial institutions with respect to which the United States, or any agency or instrumentality thereof, has any function of examination or supervision, or to any broker or dealer registered with the securities and exchange commission, secured by loans, obligations or investments in which it has any statutory authority to invest directly, subject to such rules as the division may issue.

215.205(5) (5) Notwithstanding any other statutory provision relating to investments in or ownership of real property, an association may invest in, or in interests in, real property located within urban renewal areas as defined in the national housing act of 1949 as now or hereafter in effect, and in obligations secured by first liens on real property so located.

215.205(6) (6) Loans to building contractors for the purpose of the development and construction of residential property.

215.205 History History: 1975 c. 11; 1995 a. 27; 2007 a. 11.



215.21 Mortgage loans.

215.21  Mortgage loans.

215.21(1)(1)  Basic security required. Subject to such additional limitations as the division may prescribe, associations may make loans on the security of any of the following:

215.21(1)(a) (a) A mortgage on real estate owned by the borrower in fee simple if the aggregate value of the mortgage and any current balance of any mortgage, lien and encumbrances does not exceed the appraised value of the real estate.

215.21(1)(b) (b) Leasehold interests extending or renewable automatically for a period of at least 15 years beyond the maturity of the debt.

215.21(1)(c) (c) An assignment or transfer of stock certificates or other evidence of the borrower's ownership interest in a corporation formed for the cooperative ownership of real estate. Sections 846.10 and 846.101, as they apply to a foreclosure of a mortgage involving a one-family residence, apply to a proceeding to enforce the lender's rights in security given for a loan under this paragraph. The division shall promulgate joint rules with the office of credit unions that establish procedures for enforcing a lender's rights in security given for a loan under this paragraph.

215.21(2) (2) Lending area. Except for loans made under s. 45.37, the lending area of an association is limited to that area within a radius of 100 miles of the association's office.

215.21(3) (3) Mortgage and mortgage note. Every mortgage loan shall be secured by a mortgage upon the real estate security and evidenced by a mortgage note.

215.21(4) (4) Priority of association's mortgages.

215.21(4)(a)(a) All mortgages described in this section shall have priority over all liens, except tax and special assessment liens and liens under ss. 292.31 (8) (i) and 292.81, upon the mortgaged premises and the buildings and improvements thereon, which shall be filed subsequent to the recording of such mortgage.

215.21(4)(b) (b) Any additional advance made to a borrower, where the mortgage and mortgage note provides for such additional advances, shall not exceed an amount specified in said mortgage.

215.21(5) (5) Maximum amount of loans to one borrower.

215.21(5)(a)(a) The aggregate of loans that an association may make to any one borrower is subject to such limits as determined and prescribed by the division and review board, but not exceeding 10% of the aggregate savings accounts or the net worth of the association, whichever is less.

215.21(5)(b) (b) The aggregate of loans to any one borrower shall consist of any loans made directly to the borrower and to any corporation of which the borrower is an officer, director or shareholder.

215.21(6) (6) Maximum periods of loan amortization.

215.21(6)(a)(a) Direct reduction mortgage loans. The total monthly contractual payment on a direct reduction mortgage shall appear in the mortgage note. The division shall by regulation establish the maximum terms for the various types of direct reduction mortgages. The interest charges on loans of this type may be adjusted monthly or semiannually in accordance with the terms of the mortgage note.

215.21(6)(b) (b) Straight mortgage loans. An association may make mortgage loans without the amortization of principal.

215.21(7) (7) Types of real estate security. An association may make loans on the following types of real estate security as defined by the division:

215.21(7)(a) (a) Home type properties;

215.21(7)(b) (b) Combination home-and-business type properties;

215.21(7)(c) (c) Commercial type properties, the aggregate of which shall be fixed by the division;

215.21(7)(d) (d) Vacant lands, subject to the limitations under sub. (16) (a).

215.21(8) (8) Insurance coverage of mortgaged premises.

215.21(8)(a)(a) The borrower shall cause the buildings and improvements on any property on which the association has a mortgage to be insured and kept insured, unless the association maintains insurance under par. (b), up to the full insurable value during the life of the loan, for the benefit of the association, against loss by fire, windstorm and such other hazards as the association requires. The selection of the insurance agent or insurer through which the insurance covering such property is to be negotiated shall be made in accordance with ss. 134.10 and 628.34 (5).

215.21(8)(b) (b) The insurance policies or evidence or certificate of the existence of such insurance policies shall remain on deposit with the association until the loan is paid. An association which carries adequate insurance, issued by a company licensed to write insurance protecting the association from losses under par. (a) at no cost to the borrower if the borrower fails to maintain insurance, shall not be required to request or record future insurance policies of the borrower if at the time of closing the mortgage transaction the borrower deposited with the association an acceptable policy or evidence or certificate of the existence of such an insurance policy, with a mortgage clause protecting the interest of the association.

215.21(8)(c) (c) War damage insurance shall not be required unless the directors of the association, by resolution, demand that same be provided by the borrower.

215.21(10) (10) Additional collateral.

215.21(10)(a)(a) Any association may accept, as additional collateral to its mortgage note, any other real estate, personal property or a policy of insurance on the life of any person who is a party to or responsible for the payment of the mortgage note. The association may be named beneficiary as well as absolute assignee of such life insurance and, to protect its interests therein, advance premiums thereon.

215.21(10)(b) (b) Upon written request of any borrower, any association may accept as additional collateral a policy of health and accident insurance on the life of any person responsible for the repayment of the mortgage loan, and may, in the event of the borrower's inability to pay premiums thereon, advance said premiums. Any premiums so advanced shall be added to the unpaid balance of the mortgage loan and become a part of the mortgage indebtedness.

215.21(12) (12) Insured or guaranteed loans. An association may make mortgage loans insured or guaranteed wholly or in part under the national housing act approved June 27, 1934, or the servicemen's readjustment act of 1944, (P.L. 78-346). All mortgage loans made under this section shall be in accordance with federal law and regulations and ch. 219.

215.21(13) (13) Purchasing of loans. Except as otherwise prescribed in s. 215.13 (21), an association may purchase mortgage loans from any person, provided that the association could have made such loans in the first instance. The association may enter into an agreement with the seller of such mortgages to service the loans.

215.21(14) (14) Selling loans. Except as otherwise prescribed in s. 215.13 (22) an association may sell mortgage loans, without recourse, to any person, and service such loans for the purchaser in accordance with a duly executed servicing agreement. The aggregate of loans sold in any calendar year shall not exceed such limits as may be set by the division and review board.

215.21(15) (15) Participation loans. Any association may participate with other lenders in mortgage loans of any type that such association may otherwise make, subject to such rules as the division issues, including the interest in participation loans to be retained by the originator. The normal lending area, prescribed in sub. (2), shall not apply to any association purchasing a participating interest in such loan, provided the real estate securing such loan is located within the United States.

215.21(16) (16) Unacceptable types of security.

215.21(16)(a)(a) An association may make a mortgage loan on the security of vacant land, if the loan is any of the following:

215.21(16)(a)1. 1. A loan made to develop or to acquire and develop land for primarily residential purposes may be secured by the land to be developed.

215.21(16)(a)2. 2. A loan made to a builder to construct residential property may be secured by a lot suitable for the construction of a home.

215.21(16)(a)3. 3. A loan made to acquire a building site for future construction of a personal residence may be secured by the building site.

215.21(16)(a)4. 4. A loan made to acquire land for use in connection with a farm operated for profit may be secured by that land.

215.21(16)(a)5. 5. A loan that the association reasonably believes will be used to develop or to acquire and develop land for commercial or industrial use within 5 years after the acquisition of the land.

215.21(16)(b) (b) An association may not make a mortgage loan on the security of real estate in which an officer, director or employee of the association or his or her spouse has an interest. This paragraph does not apply to home-type property containing 4 dwelling units or less personally used by the borrower as a place of residence.

215.21(16)(c) (c) Nothing in this section shall prevent any property from being pledged as additional collateral for a loan as long as the value of the unacceptable security is not used to determine the appraised value of the real estate security upon which the loan is based.

215.21(16)(d) (d) An association may not make a mortgage loan on the security of or to finance the purchase of vacant land that is acquired or held for speculation.

215.21(17) (17) Prohibited loans.

215.21(17)(a)(a) No association may directly or indirectly make a mortgage loan to an officer, director or employee of the association.

215.21(17)(b) (b) Without the prior written approval of the division, no association may directly or indirectly make a mortgage loan to:

215.21(17)(b)1. 1. A business venture employing an officer, director or employee of the association.

215.21(17)(b)2. 2. Such other persons as the division may by rule designate to avoid conflicts between the best interests of the association and the interests of its officers, directors or employees.

215.21(17)(c) (c) In this subsection "business venture" means any partnership, joint venture, corporation or similar entity.

215.21(17)(d) (d) This subsection does not apply to loans made:

215.21(17)(d)1. 1. On the security of home-type property containing 4 dwelling units or less and used by the borrower as his or her residence; or

215.21(17)(d)2. 2. To a nonprofit, religious, charitable or fraternal organization or a corporation in which the association has been authorized to invest by the division.

215.21(18) (18) Basis of appraisals. All appraisals of real estate securing mortgage loans shall be based on the reasonable market value of the real estate.

215.21(21) (21) Penalty for giving or accepting money for loans. Every officer, director, employee or agent of any association, or any appraiser making appraisals for any association, who accepts or receives, or offers or agrees to accept or receive anything of value in consideration of its loaning any money to any person; or any person who offers, gives, presents or agrees to give or present anything of value to any officer, director, employee or agent of any association or to any appraiser making appraisals for any association in consideration of its loaning money to the person, is guilty of a Class I felony. Nothing in this subsection prohibits an association from employing an officer, employee or agent to solicit mortgage loans and to pay the officer, employee or agent on a fee basis.

215.21(23) (23) False statement in loan applications; penalty. Any person who makes or causes to be made any false written statement to any state or federal savings and loan association for the purpose of obtaining a loan for himself or herself or for another, with intent to mislead, or which may mislead the association, may be imprisoned for not more than 6 months or fined not to exceed $1,000.

215.21(24) (24) Board may waive principal payment on loans. Any association, in the discretion of its board, may accept only payments of interest on the loan and taxes on the mortgaged premises, and may waive the principal payments for periods not exceeding one year at a time.

215.21(25) (25) Loans due, when. Whenever a borrower is in arrears in any contractual payments, whether principal, interest, taxes or insurance, the board of directors may call the borrower's whole loan due and payable as provided in the mortgage note.

215.21(28) (28) Loans. Subject to the rules of the division, an association may make or invest its funds in loans, originated and serviced by or through an institution, the accounts or deposits of which are insured by the deposit insurance corporation or by or through an approved federal housing administration mortgagee, in an aggregate amount not exceeding 10% of such association's assets on the security of real estate or leasehold interests.

215.21 History History: 1971 c. 222; 1973 c. 205, 208; 1975 c. 11, 359; 1975 c. 371 s. 50; 1975 c. 387; 1977 c. 58, 140; 1979 c. 250, 287; 1981 c. 45; 1983 a. 36, 167; 1989 a. 103; 1991 a. 316; 1993 a. 213, 453, 482; 1995 a. 27, 104, 227, 417; 1997 a. 27, 283; 2001 a. 109; 2005 a. 22.

215.21 Cross-reference Cross-reference: See ss. 138.051 and 138.052 for residential mortgage loans, s. 138.053 for interest adjustment clauses, and ss. 138.055 and 138.056 for variable interest rate clauses.

215.21 Cross-reference Cross-reference: See s. 706.11 (1) for provision as to priority of mortgages to federal savings and loan associations and the department of veterans affairs.

215.21 Annotation The limitation on loans to one borrower under sub. (5) is intended to protect the assets of the lender. A violation does not create a cause of action in favor of anyone else who claims that the excess loan damaged him or her. McNeill v. Jacobson, 55 Wis. 2d 254, 198 N.W.2d 611.

215.21 Annotation When money is advanced in reliance upon a justifiable expectation that the lender will have security equivalent to that in the existing mortgage that its advances discharged, equity will treat the transaction as tantamount to an assignment of the original security, provided no innocent 3rd party will suffer. Rock River Lumber Corp. v. Universal Mortgage Corp. 82 Wis. 2d 235, 262 N.W.2d 114 (1978).

215.21 Annotation Adjustable interest rates in home mortgages: a reconsideration. 1975 WLR 742.



215.215 Nonconforming loans.

215.215  Nonconforming loans. Notwithstanding generally accepted underwriting standards, an association may make loans secured by real property used primarily for residential or farming purposes, even if those loans do not comply with one or more of the requirements under those provisions, if the total amount of loans made under this section does not exceed 5% of the association's total assets.

215.215 History History: 1997 a. 144.



215.22 Real estate owned by association.

215.22  Real estate owned by association.

215.22(1) (1) A savings and loan association may acquire such real estate, by purchase, exchange or otherwise, as may be necessary to protect or enforce its securities and to collect claims or debts due the association.

215.22(2) (2) All real estate acquired pursuant to this section shall be sold within 10 years from acquiring title thereto, unless the division grants extensions of time within which such real estate shall be sold.

215.22(3) (3) All real estate owned by the association shall be assessed for taxation.

215.22 History History: 1975 c. 359; 1995 a. 27.



215.23 Limitations on investments in office buildings and related facilities.

215.23  Limitations on investments in office buildings and related facilities. An association's aggregate investment in the following may not exceed the association's net worth without the prior written approval of the division:

215.23(1) (1) Land used or intended to be used as the site of an office of the association.

215.23(2) (2) Buildings used in whole or in part as an office of the association.

215.23(3) (3) Leasehold improvements to properties rented or leased by the association for use as an office of the association.

215.23(4) (4) Parking facilities used by the association in connection with an office of the association.

215.23 History History: 1973 c. 205; 1975 c. 59; 1975 c. 359 ss. 36, 51; 1979 c. 287; 1995 a. 27.



215.24 Minimum net worth.

215.24  Minimum net worth. An association shall maintain net worth at an amount not less than the minimum amount established by the division. If an association fails to maintain the minimum net worth required under this section, the division may take appropriate action, including but not limited to ordering the association to take corrective action or to restrict payment of dividends.

215.24 History History: 1973 c. 205; 1975 c. 359; 1983 a. 167; 1995 a. 27.



215.25 Annual audit requirement.

215.25  Annual audit requirement.

215.25(1) (1) Except as provided in sub. (2), the board of directors of an association shall hire a certified public accountant licensed or certified under ch. 442 or other qualified person to conduct a comprehensive annual audit of the records, accounts, and affairs of the association.

215.25(2) (2) The board of directors of an association may appoint an auditing committee of one or more capable persons to annually audit the records, accounts, and cash of the association and to verify customer accounts. Verification procedures shall be conducted according to the association's auditing program or the rules of the division.

215.25(3) (3) Audit reports under this section shall be submitted to the association's board of directors and retained as records of the association.

215.25 History History: 1973 c. 205; 1983 a. 167; 1995 a. 27; 2011 a. 182.



215.26 Miscellaneous provisions.

215.26  Miscellaneous provisions.

215.26(2) (2)  Retaliatory taxes and restrictions. When the laws of any other state or territory impose any taxes, fines, penalties, licenses, fees, deposits, money, securities or other obligations or prohibitions on associations of this state doing business in such other state or territory or upon their agents therein, so long as such laws continue in force, the same obligations and prohibitions shall be imposed upon all associations of such other state or territory and their agents in this state.

215.26(3) (3) Obsolete records. Any association may destroy or dispose of such of its records as may become obsolete after first obtaining the written consent of the division.

215.26(4) (4) Reproduction and destruction of records.

215.26(4)(a)(a) Any association may cause any or all records kept by such association to be recorded, copied or reproduced by any photostatic, photographic or miniature photographic process or by optical imaging if the process employed correctly, accurately and permanently copies, reproduces or forms a medium for copying, reproducing or recording the original record on a film or other durable material. An association may thereafter dispose of the original record after first obtaining the written consent of the division. This section, excepting the part of it which requires written consent of the division, is applicable to federal associations insofar as it does not contravene federal law.

215.26(4)(b) (b) Any photographic, photostatic or miniature photographic copy or reproduction or copy reproduced from a film record or any copy of a record generated by optical disk storage of an association record shall be deemed to be an original record for all purposes and shall be treated as an original record in all courts or administrative agencies for the purpose of its admissibility in evidence. A facsimile, exemplification or certified copy of any such photographic copy or reproduction, copy reproduced from a film record or copy generated from optical disk storage of a record shall, for all purposes, be deemed a facsimile, exemplification or certified copy of the original record.

215.26(4m) (4m) Record search. An association is entitled to reimbursement for expenses and costs incurred in searching for, reproducing and transporting books, papers, records and other data required to be produced by legal process, unless otherwise prohibited by law from collecting these expenses and costs or unless the person seeking the production is a government unit, as defined in s. 108.02 (17). The expenses and costs shall be paid by persons seeking such production. If an association is entitled to reimbursement under this section, an association may not be required to produce books, papers, records and other data in response to legal process unless the expenses and costs, identified in an itemized invoice to be provided by the association, are paid or unless payment is tendered to the association in cash or by certified check or draft.

215.26(5) (5) Legal holidays. The division shall designate such of the legal holidays listed in s. 995.20 as days on which no association may transact business or be open for the purpose of transacting business. For purposes of this subsection, operation of a remote service unit as defined in s. 215.13 (46) (a) 1. or an unstaffed facility does not constitute the transaction of business.

215.26(6) (6) Agent of savings and loan association. Any person who acts as the agent for any unauthorized savings and loan association in this state, or sells or disposes of any savings accounts, certificates, bonds or other evidences of indebtedness of or for any such unauthorized association, not licensed to transact business in this state, and any person who acts for any such unauthorized association or in any manner aids in the transaction of the business of such association in this state shall be guilty of a misdemeanor and be fined not less than $100 nor more than $500 for each offense, and shall be personally liable for any sums received by the person for or on behalf of such unauthorized association.

215.26(7) (7) Federal associations located in Wisconsin. Federal savings and loan associations which have their home offices located in Wisconsin, and are incorporated pursuant to the home owners' loan act of 1933, as now or hereafter amended, are not foreign corporations or associations. Unless federal law or regulations provide otherwise, such federal savings and loan associations and members thereof shall possess all of the rights, powers, privileges, benefits, immunities and exemptions that are now provided or that may be hereafter provided by the laws of this state for associations organized under the laws of this state and for the members thereof. This provision is additional and supplemental to any provision which, by specific reference, is applicable to such federal savings and loan associations and the members thereof.

215.26(8) (8) Access to books and records.

215.26(8)(a)(a)

215.26(8)(a)1.1. Every person may inspect those books and records of an association which pertain to the person's loan or savings account. An association and officers and employees of an association may provide books, records or other information as required by court order or by a subpoena in a court or administrative proceeding.

215.26(8)(a)2. 2. If requested by an individual who is a customer, loan applicant or credit applicant, a financial institution, as defined in s. 705.01 (3), shall provide that individual with a copy of any written appraisal report which is held by the financial institution, which relates to residential real estate that the individual owns or has agreed to purchase and for which a fee is imposed.

215.26(8)(a)3. 3. If requested by an individual who is a customer, loan applicant or credit applicant, a financial institution, as defined in s. 705.01 (3), shall provide that individual, at no additional charge, with a copy of any written credit report which is held by the financial institution, which relates to that individual and for which a fee is imposed.

215.26(8)(b) (b) Except as provided under par. (a), the right of inspection and examination of the books and records of an association is limited to:

215.26(8)(b)1. 1. The division or its authorized representatives.

215.26(8)(b)2. 2. Persons duly authorized to act for the association.

215.26(8)(b)3. 3. The deposit insurance corporation or any federal agency or other instrumentality approved by the division which is authorized to inspect and examine books and records of an insured association.

215.26(8)(c) (c) The books and records of an association pertaining to savings accounts and loans shall be kept confidential by the association, its directors, officers and employees. Except as authorized under pars. (a) and (d) to (f), no other person may have access to the books and records or may be furnished or may possess a partial or complete list of borrowers or savings account owners.

215.26(8)(d) (d) An association may disclose information from its books and records to a consumer reporting agency as defined in 15 USC 1681a (f) for purposes of a consumer report as defined in 15 USC 1681a (d).

215.26(8)(dm) (dm) An association may disclose information from its books and records as provided in s. 767.76 (5).

215.26(8)(e) (e) An association shall disclose the current balances of a saver's accounts and identify the accounts to any person who:

215.26(8)(e)1. 1. Submits an affidavit stating that the person has standing under s. 867.01 (3) (ac) or 867.02 (2) (ac) to petition for summary settlement or assignment of a decedent's estate or that the person is an heir of the decedent, or was guardian, as defined in s. 54.01 (10) or s. 880.01 (3), 2003 stats., of the decedent at the time of the decedent's death, and may obtain transfer of property of a decedent under s. 867.03; and

215.26(8)(e)2. 2. Submits a certified copy of the saver's death certificate. If the association already possesses a certified copy of the saver's death certificate, this subdivision does not apply.

215.26(8)(f) (f) An association may furnish a partial or complete list of its customers to any person if all of the following apply:

215.26(8)(f)1. 1. The list does not classify customers by individual financial criteria and contains only the names and addresses of customers.

215.26(8)(f)2. 2. The association gives each customer prior written notice of the association's intent to furnish information about the customer and informs the customer that the customer has the right to prohibit the release by notifying the association in writing on a form provided by the association.

215.26(8)(f)3. 3. The person who is furnished a list agrees in writing not to furnish the list to another person.

215.26(9) (9) Closing books. Each association shall close its books at least once annually and at such other times as the division requires. The date of the annual fiscal closing may be March 31, June 30, September 30 or December 31, unless rules of the division otherwise direct.

215.26(10) (10) Deceptive or misleading use of association name, logo, or symbol.

215.26(10)(a)(a) Except as provided in par. (c), no person may use the name, logo, or symbol, or any combination thereof, of an association, or any name, logo, or symbol, or any combination thereof, that is deceptively similar to the name, logo, or symbol of an association, in any marketing material provided to or solicitation of another person in a manner such that a reasonable person may believe that the marketing material or solicitation originated from or is endorsed by the association or that the association is responsible for the marketing material or solicitation.

215.26(10)(b) (b) The division shall direct any person the division finds to have violated par. (a) to cease and desist from violating par. (a). If a person violates par. (a) after receiving such direction, the division may impose a forfeiture of up to $1,000 for each violation. Each instance in which marketing material is provided to another person or solicitation of another person takes place in violation of par. (a) constitutes a separate violation. This subsection does not affect the availability of any remedies otherwise available to an association.

215.26(10)(c) (c) Paragraph (a) does not apply to a person who uses the name, logo, or symbol of an association in any of the following circumstances:

215.26(10)(c)1. 1. With the consent of the association.

215.26(10)(c)2. 2. If the person is the association, an affiliate of the association, or an agent of the association.

215.26 History History: 1971 c. 229; 1973 c. 291; 1975 c. 359 s. 16; 1975 c. 421; 1977 c. 140; 1977 c. 187 s. 135; 1979 c. 32 s. 92 (6); 1981 c. 192; 1983 a. 167 ss. 43, 44, 112; 1983 a. 192 s. 304; 1983 a. 268; 1989 a. 313; 1991 a. 78, 280, 316; 1993 a. 425, 481; 1995 a. 27, 104, 336, 400; 1997 a. 27; 1999 a. 94; 2003 a. 262; 2005 a. 155, 387; 2005 a. 443 s. 265.



215.32 Possession by division; involuntary liquidation.

215.32  Possession by division; involuntary liquidation.

215.32(1)(1)  Definition. In this section, "circuit court" means the circuit court of Dane County, notwithstanding s. 801.50.

215.32(1m) (1m) Conditions for taking possession. The division may take possession of the business and property of any association to which this chapter applies if the division finds that the association:

215.32(1m)(a) (a) Is conducting its business contrary to law; or

215.32(1m)(b) (b) Has violated its charter or any law; or

215.32(1m)(c) (c) Is conducting its business in an unauthorized or unsafe manner; or

215.32(1m)(d) (d) Is in an unsound or unsafe condition to transact its business; or

215.32(1m)(e) (e) Has an impairment of its savings accounts; or

215.32(1m)(f) (f) Cannot with safety and expediency continue business; or

215.32(1m)(g) (g) Has suspended payment of its obligations; or

215.32(1m)(h) (h) Has failed to comply with an order of the division; or

215.32(1m)(i) (i) Has refused to submit its books, papers, records or affairs for inspection; or

215.32(1m)(j) (j) Has refused to be examined upon oath regarding its affairs.

215.32(2) (2) Procedure after taking possession. After taking possession of the business and property of an association, the division shall immediately:

215.32(2)(a) (a) Serve written notice on an officer of the association stating that the division has taken possession and control of the business and property of the association. A copy of the notice and proof of service thereof shall be filed with the clerk of circuit court.

215.32(2)(b) (b) Mail notice to the last-known address of any person known to the division to be in possession of assets of the association.

215.32(3) (3) Employment of counsel; retention of officers and employees of association. The division may employ necessary counsel and experts in a liquidation under this section and may retain any officer or employee of the association.

215.32(4) (4) Appointment of special deputy. The division may appoint special deputies as agents to assist in the liquidation and distribution of the assets of associations whose business and property the division has taken possession of. A certificate of the appointment shall be filed with the division and a certified copy shall be filed in the office of the clerk of circuit court.

215.32(5) (5) Surety bonds of special deputies and assistants. Special deputies and assistants shall furnish surety bonds in accordance with s. 215.11.

215.32(6) (6) Duties of special deputies.

215.32(6)(a)(a) Notice, allowance and payment of claims. The special deputy shall publish a class 3 notice, under ch. 985, requiring all persons who have claims against the association, other than savers whose claims are shown in the records of the association, to file proof of their claims at a place and by a date not earlier than 30 days after the last insertion of the notice. The special deputy shall mail a copy of the notice to all persons, at their last-known addresses, who appear as creditors upon the books of the association. Proof of publication and service of the notice shall be filed with the clerk of circuit court. A claim, other than that of a saver whose claim is shown on the records of the association, for which no proof of claim is filed by the date fixed in the notice is barred. Savers whose claims are shown in the records of the association need not file proof of their claims. Any interested party may file written objections to any claim with the special deputy. The special deputy may reject any claim, including a claim of a saver. After notice by registered mail of rejection, the claim is barred unless the claimant commences an action within 90 days after the date of mailing of the notice of rejection.

215.32(6)(b) (b) Inventory of assets and statement of liabilities. The special deputy appointed under this section shall make an inventory of the assets of the association. One copy of the inventory shall be filed with the division and one in the office of the clerk of circuit court. After the time for filing proof of claims has expired, the special deputy shall make a complete list of the claims for which proof of claims were filed and specify the claims the special deputy has rejected. One copy shall be filed with the division and one in the office of the clerk of circuit court. The inventory of assets and list of claims shall be open to inspection.

215.32(6)(c) (c) Execution of legal documents; borrowing of money. A special deputy appointed under this section may, with the prior approval of the division and the circuit court, execute, acknowledge and deliver all deeds, assignments, releases or other instruments necessary and proper to effect any sale or transfer or encumbrance of the property of an association subject to this section and may borrow money for use in the liquidation.

215.32(6)(d) (d) Conservation of assets; collection of claims; sale of assets and performance of any other acts upon order of the court. A special deputy appointed under this section may take any action necessary to conserve the assets and business of an association subject to this section and shall proceed to liquidate its affairs. The special deputy shall collect all claims belonging to the association, and, with the prior approval of the division and the circuit court, may sell or compound all bad or doubtful claims, do any act or execute any necessary instruments, or sell the property of the association.

215.32(6)(e) (e) Depositing of moneys in one or more financial institutions. The moneys collected by the special deputy under this section shall be deposited in financial institutions, and in case of the suspension or insolvency of the depository the deposits shall be preferred before all other deposits.

215.32(6)(em) (em) Claims against association. Claims against an association subject to this section shall be satisfied according to the following priority:

215.32(6)(em)1. 1. All costs, expenses and debts of the association incurred on or after the date on which the division takes possession of the association.

215.32(6)(em)2. 2. All claims which are secured by, or which are liens on, assets of the association, to the extent of the value of the assets.

215.32(6)(em)3. 3. All portions of secured claims which remain unsatisfied and unsecured claims on equal priority and proportionate basis, except subordinated debt shall be paid according to the terms of the contract evidencing it.

215.32(6)(f) (f) Liquidating dividends. After the date fixed for filing proof of claims under s. 215.32 (6) (a), the special deputy may, with the prior approval of the division and the circuit court, out of the funds remaining after the payment of costs, expenses, debts and claims under par. (em), declare liquidating dividends, and may declare a final liquidating dividend. The liquidating dividends shall be paid to those persons, in those amounts directed by the circuit court.

215.32(6)(g) (g) Notice prior to order for final distribution. Prior to the order for final distribution under par. (f), the special deputy shall publish a class 3 notice, under ch. 985, and give such further notice as the circuit court directs, requiring all persons who have claims against the association arising during the liquidation proceedings to file proof of their claims at a place and by a date not earlier than 30 days after the last insertion of the notice. Proof of publication of the notice shall be filed with the clerk of circuit court. A claim for which no proof of claim is filed by the date fixed in the notice is barred. Any interested party may file written objection to any claim with the special deputy. The special deputy may reject any claim. After notice by registered mail of rejection, the claim is barred unless the claimant commences an action within 90 days after the date of mailing of the rejection.

215.32(6)(h) (h) Transfer of residual assets to division. After the order for final distribution has been made under par. (f), the special deputy shall, with the approval of the division and the circuit court, assign all assets, claims and demands that have been written off and considered worthless, and all unknown assets, to the division. The division may accept and hold the assets, claims and demands, with the power to compound, compromise, settle and assign them and execute and deliver any legal instrument incidental thereto without court approval. Any moneys received shall be paid into the general fund of the state after the division has deducted the cost of division services, attorney fees and other incidental expenses.

215.32(7) (7) Unclaimed liquidating dividends and unclaimed funds.

215.32(7)(a)(a)

215.32(7)(a)1.1. The special deputy shall deliver to the division:

215.32(7)(a)1.a. a. Any unclaimed liquidating dividends and all funds remaining in the hands of the special deputy at the date of the order for final distribution.

215.32(7)(a)1.b. b. All final liquidating costs.

215.32(7)(a)2. 2. The division shall deposit moneys delivered under subd. 1. in a financial institution, to the credit of the division in trust for the persons entitled to the moneys.

215.32(7)(a)3. 3. The division shall include in the annual report under s. 215.02 (11):

215.32(7)(a)3.a. a. The names of associations liquidated.

215.32(7)(a)3.b. b. The sums of unclaimed and unpaid liquidating dividends and unclaimed funds with respect to each liquidated association.

215.32(7)(a)3.c. c. A statement of interest earned upon such funds.

215.32(7)(c) (c) The division may:

215.32(7)(c)1. 1. Pay the moneys so held to the persons entitled thereto, upon being furnished satisfactory evidence of their right to the same.

215.32(7)(c)2. 2. In case of doubt or conflicting claims, require an order of the circuit court directing the payment.

215.32(7)(c)3. 3. Apply the interest earned by the moneys so held towards defraying the expenses in the payment and distribution of unclaimed liquidating dividends and funds to the persons entitled to the same.

215.32(7)(d) (d) The division may make application to the circuit court for an order determining what books or records of an association subject to this section are to be kept or destroyed. All books or records ordered kept shall be kept in a manner and place ordered, subject to the further order of the circuit court. The expense of keeping books or records shall be paid before final distribution. All books or records ordered destroyed shall be delivered to the division to be destroyed.

215.32(8) (8) Title passes to division. The possession of and title to all property of the association is transferred from the association to the division on the date the notice required by sub. (2) is filed. The filing of the notice bars any attachment, garnishment, execution or other legal proceedings against the association or its property.

215.32(9) (9) Effect of possession. No association shall have a lien or charge for any payment, advance or clearance made or liability incurred, against any of the assets of the association after the division has possession.

215.32(10) (10) Action to enjoin proceedings. An association subject to this section may, within 10 days after the notice required under sub. (2) is filed, apply to the circuit court to enjoin further proceedings. The circuit court, after citing the division to show cause why further proceedings should not be enjoined and hearing the matter, may enjoin the division from further proceedings, and direct the division to surrender the association's business and property to the association.

215.32(11) (11) Compensation and expenses in connection with liquidation. The compensation of the special deputies, counsel and other employees and assistants and all expenses of supervision and liquidation shall be fixed by the division, subject to the approval of the circuit court, and shall upon the certificate of the division be paid out of the funds of the association. Such expenses include the cost of the service rendered by the division to the association and shall be determined from time to time by the division and shall be paid to the division from the assets of the association.

215.32(13) (13) Reinstatement. Whenever the division has taken possession of the business and property of any association, the association may resume business when:

215.32(13)(a) (a) In the case of a mutual association, the owners of at least two-thirds of such association's dollar value aggregate of outstanding savings accounts or, in the case of a capital stock association, the owners of at least two-thirds of the association's outstanding shares, execute a petition to such effect, in the form prescribed by the division;

215.32(13)(b) (b) Such members, savers or stockholders, or a committee selected by them, submit to the division a plan for the reorganization and reinstatement of the association;

215.32(13)(c) (c) The division recommends that control of the business and property of the association be returned to the directors; and

215.32(13)(d) (d) The court in which such liquidation is pending, upon application of the division, finds that the association will be in a safe and sound condition when control is resumed by the directors.

215.32(14) (14) Reinstatement upon a restricted basis. Such association may resume business upon a restricted basis, and upon limitations and conditions prescribed by the division when approved by the circuit court, upon application of the division. Such restrictions and conditions may include a prohibition against the acceptance of payments on new savings accounts, reasonable restrictions upon withdrawals of savings accounts and the payment of other liabilities. Such associations shall thereupon be relieved from the control of the division.

215.32(15) (15) Procedure upon taking possession of association whose savings accounts are insured by deposit insurance corporation.

215.32(15)(a)(a) The division may, if the division takes possession of any association, the savings accounts of which are to any extent insured by the deposit insurance corporation, tender to the deposit insurance corporation the appointment as statutory liquidator of such association. If the division does not make such tender, the division shall tender to the deposit insurance corporation the appointment as statutory co-liquidator to act jointly with the division, but the co-liquidatorship shall not be for more than one year from the date of such tender, at the expiration of which time the division shall become the sole liquidator except as herein otherwise provided. The division shall tender to the deposit insurance corporation the appointment as sole statutory liquidator of such association whenever the deposit insurance corporation has become subrogated to the rights of 90% of the liability of the association on savings accounts. If the deposit insurance corporation becomes subrogated as to all the savings accounts in the association, it may then exercise all the powers and privileges conferred upon it without court approval.

215.32(15)(b) (b) If the corporation accepts the appointment as sole liquidator it shall possess all the powers and privileges of the division as statutory liquidator of a possessed savings and loan association, and be subject to all the duties of the division as sole liquidator, except insofar as such powers and privileges or duties are in conflict with federal laws, and except as herein otherwise provided, unless such association resumes business, pursuant to subs. (13) and (14). If the corporation accepts the appointment as co-liquidator, it shall possess such powers and privileges jointly with the division and shall be subject to such duties jointly with said division.

215.32(15)(c) (c) In the event the corporation accepts the appointment as co-liquidator or liquidator, it shall file such acceptance with the division and the clerk of the circuit court and it may act without bond. Upon the filing by the corporation of its acceptance of the appointment as sole liquidator, the possession of and title to all the assets, business and property of the association shall vest in the corporation without the execution of any conveyance, assignments, transfer or endorsement. Upon the filing by the corporation of its acceptance of the appointment as co-liquidator, such possession and title shall be vested in the division and the corporation jointly. If the corporation does not qualify as sole liquidator at or before the time herein provided for the expiration of the co-liquidatorship, the corporation shall be wholly divested of and from such joint title and possession and the sole title and possession shall thereupon vest in the division. The vesting of title and possession of the property of the association, under sub. (8), shall not render such property subject to any claims or demands against the federal corporation, except such as may be encumbered by it with respect to such association and its property. Whether or not it serves as aforesaid, the corporation may make loans on the security of or may purchase with the approval of the court, except as herein otherwise provided, all or any part of the assets of any association, the savings accounts of which are to any extent insured by it, but in the event of such purchase, the corporation shall pay a reasonable price.

215.32(15)(d) (d) Whether or not the corporation serves as liquidator, whenever it pays or makes available for payment the savings accounts of any such association in liquidation which are insured by it, it shall be subrogated upon the surrender and transfer to it of such savings accounts, with respect thereto, but such surrender and transfer shall not affect any right which the transferor has in such savings accounts which are not paid or made available for payment or any right to participate in the distribution of the net proceeds remaining from the disposition of the assets of such association; provided, that the rights of the investors and creditors of such association shall be determined in accordance with the applicable laws of the state.

215.32 History History: 1975 c. 359, 421; 1977 c. 187 s. 134; 1983 a. 167, 219, 524; 1991 a. 316; 1995 a. 27, 104, 225; 1997 a. 35.

215.32 Cross-reference Cross-reference: See ch. 177 for disposition of unclaimed funds.



215.33 Foreign associations.

215.33  Foreign associations.

215.33(1) (1)  Doing business in this state. A foreign association is "doing business" in this state if it accepts funds for deposit in this state, takes loan applications in this state in the regular course of business, or otherwise engages in any activity which would, if engaged in by a domestic association or corporation, require it to be chartered under the laws of this state as a savings and loan association. However, a foreign association is not considered to be doing business in this state solely because it does one or more of the following:

215.33(1)(a) (a) Makes a mortgage loan in this state, purchases a loan secured by real property located in this state, or otherwise acquires an interest in real property located in this state.

215.33(1)(b) (b) Holds or disposes of any interest in real property located in this state.

215.33(1)(c) (c) Pursues its rights or remedies in this state as the owner of real estate or under the terms of a real estate mortgage or similar security interest.

215.33(1)(d) (d) Advertises in this state.

215.33(2) (2) Limitations on the activities of foreign association. The activities in which a foreign association may engage in this state are limited to those in which an association chartered by this state may engage, and are subject to the laws of this state to the same extent as those activities of an association chartered by this state. No foreign association may do business in this state without a certificate of authority issued under this section.

215.33(3) (3) Certificate of authority to do business.

215.33(3)(a)(a) Application fee and contents. Each application by a foreign association for a certificate of authority to do business in this state shall be accompanied by a $500 application fee payable to the office and shall contain:

215.33(3)(a)1. 1. A certified copy of the association's current articles of incorporation and bylaws, or other similar governing documents.

215.33(3)(a)2. 2. The name and address of an individual in this state who will serve as the association's agent under sub. (5).

215.33(3)(a)3. 3. Satisfactory evidence that the association is in good standing with the authorities responsible for its supervision in the jurisdiction in which it is organized.

215.33(3)(a)4. 4. If the accounts of the association are insured, satisfactory evidence that the insurance is in force.

215.33(3)(a)5. 5. Such other information as the division may require.

215.33(3)(b) (b) Approval of applications. Upon receipt of a completed application and the required fee, the division may issue a certificate of authority. The certificate of authority may be subject to specific conditions that the division believes necessary to adequately safeguard the interests of the residents of this state. A certificate of authority to do business in this state shall not be issued unless:

215.33(3)(b)1. 1. The association is in sound financial condition and entitled to public confidence, and the division is satisfied that the association will conduct its business in this state in accordance with the laws of this state.

215.33(3)(b)2. 2. The accounts of the association are insured by the deposit insurance corporation or any other insurer acceptable to the division, or that adequate and sufficient securities have been deposited with the secretary of administration to assure that the association will meet its obligations to the residents of this state.

215.33(3)(c) (c) Revocation. The division may revoke a certificate of authority issued under this section if:

215.33(3)(c)1. 1. The association fails to conduct its business in this state in accordance with the laws of this state.

215.33(3)(c)2. 2. The association refuses to permit the division to conduct a complete examination of the association, or fails to pay applicable costs or fees.

215.33(3)(c)3. 3. The division determines that the association is in an unsafe condition or that its continued operation in this state is otherwise inconsistent with the best interests of the residents of this state.

215.33(4) (4) Examination and audit of foreign associations. Each foreign association doing business in this state shall be examined by the division as provided under s. 215.03, audited under s. 215.25 and assessed fees and costs as provided under s. 215.02 (16), together with any out-of-state travel expenses incurred in the course of the examination. However, the division may accept an examination to the extent permitted under s. 215.03 (2) (b) and, in lieu of the requirement under s. 215.25 (1), may accept as all or part of the audit, all or any part of an audit made on behalf of the agency responsible for the supervision of the foreign association in the jurisdiction in which the association is organized.

215.33(5) (5) Designation of registered agent. Each foreign association doing business in this state shall maintain on file with the division the name and address of an individual in this state who is authorized to receive legal process on behalf of the association. The division shall maintain a current record of each individual so designated. The record of the division shall be conclusive evidence of the authority of the person whose name appears therein to receive process on behalf of the association.

215.33(6) (6) Reciprocity. If the laws of another jurisdiction prohibit an association chartered by this state and insured by the deposit insurance corporation from doing business in that jurisdiction, no association organized under the laws of that jurisdiction may be authorized to do business in this state. If the laws of another jurisdiction require the posting of securities or impose other additional requirements as a condition of permitting an association chartered by this state to do business in that jurisdiction, the division may impose similar requirements on an association organized under the laws of that jurisdiction before issuing the association a certificate of authority to do business in this state.

215.33 History History: 1975 c. 56; 1979 c. 287; 1983 a. 167; 1985 a. 135, 157; 1995 a. 27, 104; 2003 a. 33, 263; 2011 a. 182.



215.35 Conversion; or absorption; waiver.

215.35  Conversion; or absorption; waiver.

215.35(1) (1) The division may waive any portion of s. 215.53, 215.57, 215.58, 215.73 or 215.77 if the division makes written findings of both of the following:

215.35(1)(a) (a) The net worth of an association is equal to less than one percent of the assets of the association or is reasonably expected to be less than one percent within one year.

215.35(1)(b) (b) The waiver is in the best interest of savers of the association and the public.

215.35(2) (2)

215.35(2)(a)(a) An acquisition under this section is not subject to s. 215.36.

215.35(2)(b) (b) Section 215.36 does not limit any authority of the federal regulatory agency or deposit insurance corporation in connection with an acquisition under this section.

215.35 History History: 1983 a. 167, 538; 1985 a. 325; 1995 a. 27, 104.



215.36 Interstate acquisition and merger of associations.

215.36  Interstate acquisition and merger of associations.

215.36(1)(1)  Definitions. In this section:

215.36(1)(a) (a) "In-state savings and loan" means an association or federal savings and loan association, both having their home offices in this state.

215.36(1)(b) (b) "In-state savings and loan holding company" means a savings and loan holding company that has its principal place of business in this state and is not owned or controlled by a company having its principal place of business outside of this state.

215.36(1)(c) (c) "Merger" includes absorptions under ss. 215.53 and 215.73.

215.36(1)(d) (d) "Regional savings and loan" means a foreign association, if its accounts are insured by the deposit insurance corporation, or a federal savings and loan association, both having their home offices located in one of the regional states and that, if owned or controlled by a company, is owned or controlled by a regional state savings and loan holding company or by an in-state savings and loan holding company.

215.36(1)(e) (e) "Regional savings and loan holding company" means a savings and loan holding company that has its principal place of business in a regional state and is not owned or controlled by a company having its principal place of business outside of the regional states.

215.36(1)(f) (f) "Regional states" means the states of Illinois, Indiana, Iowa, Kentucky, Michigan, Minnesota, Missouri and Ohio.

215.36(2) (2) In-state savings and loans.

215.36(2)(a)(a) An in-state savings and loan may do any of the following:

215.36(2)(a)1. 1. Acquire direct or indirect ownership or control of voting shares of one or more regional savings and loans or acquire an interest in, or some or all of the assets and liabilities of, one or more regional savings and loans.

215.36(2)(a)2. 2. Merge with one or more regional savings and loans.

215.36(2)(b) (b) An in-state savings and loan proposing any action under par. (a) shall provide the division a copy of any original application seeking approval by a federal agency or by an agency of the regional state and of any supplemental material or amendments filed in connection with any application.

215.36(3) (3) In-state savings and loan holding companies.

215.36(3)(a)(a) An in-state savings and loan holding company may do any of the following:

215.36(3)(a)1. 1. Acquire direct or indirect ownership or control of voting shares of one or more regional savings and loans or regional savings and loan holding companies or acquire an interest in, or some or all of the assets of, one or more regional savings and loans or regional savings and loan holding companies.

215.36(3)(a)2. 2. Merge with one or more regional savings and loan holding companies.

215.36(3)(b) (b) An in-state savings and loan holding company proposing any action under par. (a) shall provide the division a copy of any original application seeking approval by a federal agency or by an agency of the regional state and of any supplemental material or amendments filed in connection with any application.

215.36(4) (4) Regional savings and loans and regional savings and loan holding companies. Except as provided in sub. (5), a regional savings and loan or regional savings and loan holding company may do any of the following:

215.36(4)(a) (a) Acquire direct or indirect ownership or control of voting shares of one or more in-state savings and loans or in-state savings and loan holding companies or acquire an interest in, or some or all of the assets and liabilities of, one or more in-state savings and loans or in-state savings and loan holding companies.

215.36(4)(b) (b) Merge with one or more in-state savings and loan holding companies.

215.36(5) (5) Limitations. A regional savings and loan or regional savings and loan holding company may not take any action under sub. (4) until all of the following conditions have been met:

215.36(5)(a) (a) The division finds that the statutes of the regional state in which the regional savings and loan or regional savings and loan holding company has its principal place of business permit all of the following:

215.36(5)(a)1. 1. In-state savings and loans to acquire one or more regional savings and loans in the regional state.

215.36(5)(a)2. 2. In-state savings and loan holding companies both to acquire one or more regional savings and loans and to acquire and merge with one or more regional savings and loan holding companies in the regional state.

215.36(5)(b) (b) The division has not disapproved the acquisition of the in-state savings and loan or the acquisition or merger with the in-state savings and loan holding company under sub. (7).

215.36(5)(c) (c) The division gives a class 3 notice, under ch. 985, in the official state newspaper, of the application to take an action under sub. (4) and of the opportunity for a hearing and, if at least 25 residents of this state petition for a hearing within 30 days of the final notice or if the division on the division's motion calls for a hearing within 30 days of the final notice, the division holds a public hearing on the application, except that a hearing is not required if the division finds that an emergency exists and that the proposed action under sub. (4) is necessary and appropriate to prevent the probable failure of an in-state savings and loan that is closed or in danger of closing.

215.36(5)(d) (d) The division is provided a copy of any original application seeking approval by a federal agency of the acquisition of an in-state savings and loan or acquisition of or merger with an in-state savings and loan holding company and of any supplemental material or amendments filed with the application.

215.36(5)(e) (e) The applicant has paid the division a fee of $1,000 together with the actual costs incurred by the division in holding any hearing on the application.

215.36(5)(f) (f) With regard to an acquisition of an in-state savings and loan that is chartered on or after May 9, 1986, the in-state savings and loan has been in existence for at least 5 years before the date of its acquisition.

215.36(6) (6) Condition on acquisition. If a regional state savings and loan holding company acquires an in-state savings and loan holding company that owns one or more in-state savings and loans that have been chartered on or after May 9, 1986, and that have been in existence for less than 5 years, the regional state savings and loan holding company shall divest itself of those in-state savings and loans within 2 years after the date of acquisition of the in-state savings and loan holding company by the regional state savings and loan holding company.

215.36(7) (7) Standards for disapproval. The division may disapprove of any action under sub. (4) if the division finds any of the following:

215.36(7)(a) (a) Considering the financial and managerial resources and future prospects of the applicant and of the in-state savings and loan or in-state savings and loan holding company concerned, the action would be contrary to the best interests of the shareholders or customers of the in-state savings and loan or in-state savings and loan holding company.

215.36(7)(b) (b) The action would be detrimental to the safety and soundness of the applicant or of the in-state savings and loan or in-state savings and loan holding company concerned, or to a subsidiary or affiliate of the applicant or of the in-state savings and loan or in-state savings and loan holding company.

215.36(7)(c) (c) Because the applicant, its executive officers, directors or principal shareholders have not established a record of sound performance, efficient management, financial responsibility and integrity, the action would be contrary to the best interests of the depositors, other customers, creditors or shareholders of the applicant or of the in-state savings and loan or in-state savings and loan holding company or contrary to the best interests of the public.

215.36(7)(cg) (cg) The applicant has failed to provide adequate and appropriate services required by the community reinvestment act of 1977 to the communities in which the applicant is located.

215.36(7)(cr) (cr) The applicant has failed to propose to provide adequate and appropriate services required by the community reinvestment act of 1977 in the community in which the in-state savings and loans which the applicant proposes to acquire or in-state savings and loan holding company which the applicant proposes to acquire or merge with is located.

215.36(7)(ct) (ct) The applicant has failed to enter into an agreement prepared by the division to comply with laws and rules of this state regulating consumer credit finance charges and other charges and related disclosure requirements, except to the extent preempted by federal law or regulation.

215.36(7)(d) (d) Any of the conditions under sub. (5) (a), (c), (d), (e) or (f) has not been met.

215.36(7)(e) (e) The applicant fails to meet any other standards established by rule of the division.

215.36(8) (8) Exception. This section does not prevent a regional savings and loan or regional savings and loan holding company from acquiring voting shares of one or more in-state savings and loans or savings and loan holding companies, subject to the limitations of 12 USC 1730a except that the standard for control in 12 USC 1730a (a) (2) shall be 10% rather than 25%.

215.36(8m) (8m) Branching not limited. This section does not limit branching authority under s. 215.13 (39).

215.36(9) (9) Applicability.

215.36(9)(a)(a) Subsections (1) to (7) do not apply prior to January 1, 1987, except that the division may promulgate rules under sub. (7) (e) to be applicable no earlier than the date that subs. (1) to (7) apply.

215.36(9)(b) (b) Subsections (1) to (7) apply as of the date, not earlier than January 1, 1987, that 3 regional states, at least 2 of which shall be from among the states of Illinois, Indiana, Iowa, Michigan and Minnesota, permit in-state savings and loan holding companies both to acquire one or more regional savings and loans and to acquire and merge with one or more regional savings and loan holding companies in those regional states.

215.36(10) (10) When invalidated.

215.36(10)(a)(a) Except as provided in par. (b), if any part of subs. (1) to (7) is held to be unconstitutional, then all of subs. (1) to (7) shall be invalid.

215.36(10)(b) (b) If any part of subs. (1) to (7) is held to be unconstitutional with respect to a savings and loan holding company, as defined under 12 USC 1730 (a), subs. (1) to (7) shall remain in effect with respect to in-state savings and loans and regional savings and loans.

215.36(11) (11) Divestiture. Any savings and loan holding company that ceases to be an in-state savings and loan holding company or regional savings and loan holding company shall immediately notify the division of the change in its status and shall, as soon as practical and, in any case, within 2 years after the event causing it to no longer be one of these entities, divest itself of control of all in-state savings and loans and in-state savings and loan holding companies. A savings and loan holding company that fails to immediately notify the division is liable for a forfeiture of $500 for each day beginning with the day its status changes and ending with the day notification is received by the division.

215.36 History History: 1985 a. 325, 332; 1989 a. 242; 1995 a. 27, 104.



215.40 Incorporation of a mutual savings and loan association.

215.40  Incorporation of a mutual savings and loan association.

215.40(1)(1)  Use of name.

215.40(1)(a)(a) A corporation organized under this subchapter shall be known as a mutual savings and loan association. The words "savings and loan association" or "savings association" shall form part of the name of every mutual association so organized.

215.40(1)(b) (b) No corporation other than a corporation organized under this subchapter or subch. III may use a name embodying those words. No association may adopt a name identical to that of any other association or so similar to an existing association name as to be misleading.

215.40(1)(c) (c) An association shall include the word "savings" in its name if its name includes the word "bank". This paragraph does not apply to an association name if the association obtained approval for use of the name from the division before February 12, 1992.

215.40(2) (2) Minimum membership and savings accounts. The division shall determine:

215.40(2)(a) (a) The minimum number of persons required to organize a mutual savings and loan association in any locality.

215.40(2)(b) (b) The aggregate minimum amount of savings accounts to be paid into the association by persons subscribing for savings accounts.

215.40(2)(c) (c) The length of time for which the incorporators shall guarantee or pay the association's operating expenses.

215.40(2)(d) (d) Such other requirements as the division deems necessary or desirable.

215.40(3) (3) Who may organize. Adult citizens of this state, hereinafter referred to as incorporators, desiring to organize a mutual association under this section shall make application to the division as prescribed on forms furnished by the division.

215.40(4) (4) Application to organize a mutual association. The application to organize a mutual association shall be in duplicate and shall set forth:

215.40(4)(a) (a) The name of the proposed association.

215.40(4)(b) (b) The location of the proposed association.

215.40(4)(c) (c) The full name, residence and occupation of each incorporator.

215.40(4)(d) (d) The need of an association in the locality in which the proposed association intends to locate.

215.40(4)(e) (e) Such other information as the division requires.

215.40(5) (5) Application fee. The applicants shall pay to the division $200 to defray the cost of investigation, which sum shall be deposited into the general fund to the credit of the division.

215.40(6) (6) Expense fund.

215.40(6)(a)(a) Along with the application, the incorporators shall file an agreement with the division that, in addition to their initial savings account subscriptions, they will create an expense fund in an amount not less than one-half of the total minimum required amount of savings accounts. The expense fund is for organization expenses, operating deficits, earnings distributions on savings accounts and losses.

215.40(6)(b) (b) This expense fund shall become a part of the assets of the proposed association if the division approves the application and will be reflected on the books as a liability under the caption "Subsidy by incorporators."

215.40(6)(c) (c) If the income of a period is insufficient to pay expenses or pay a competitive rate of earnings, appropriate charges shall be made to the expense fund account.

215.40(6)(d) (d) At the end of 3 years of corporate existence, the board of directors may petition the division for authority to repay the incorporators on a proportional basis, any unused portion remaining in the subsidy by directors. If the division determines that the operations of the association at that point are of such degree as to enable the association to operate as an independent institution, requiring no further subsidy, the division may authorize such repayment.

215.40(6)(e) (e) At the end of the 4th year, and each subsequent year, the board of directors of the association may petition the division for authority to pay out of current income of any period to the incorporators on a proportional basis the amount remaining after payment of expenses, provision for taxes, and the provision for distribution of earnings as a recovery of previous charges made to the expense fund account by incorporators. The division may approve or deny the petition for recovery payments. In no event shall refunds of this type exceed the total of the charges made to the expense fund account by incorporators.

215.40(6)(f) (f) The contributions made to the expense fund shall be noninterest bearing.

215.40(7) (7) Notice of applications; hearings.

215.40(7)(a)(a) Within 30 days after receiving a completed application the division shall furnish a notice of application to the applicant and to each association authorized to operate an office within 4 miles of the proposed office if the office is to be located in Milwaukee County, or 20 miles of the proposed office if located elsewhere. The notice shall describe the location and nature of the proposed office and shall solicit written comments on the application. If a hearing on the application has been scheduled the notice shall also indicate the time and place of the hearing. If not, the notice shall notify interested persons of their right to request a hearing under par. (b) 2. The applicant shall publish the notice of application as a class 3 notice under ch. 985 in the city, town or village where the office is to be located and shall provide the division with proof of its publication.

215.40(7)(b) (b) The division shall conduct a public hearing on the application if any of the following occur:

215.40(7)(b)1. 1. The applicant requests a hearing at the time of filing;

215.40(7)(b)2. 2. Within 3 days after publication of the notice of application any person planning to participate in a hearing on the application files with the division a request for hearing; or

215.40(7)(b)3. 3. The division determines that a hearing will be necessary or useful.

215.40(7)(c) (c) If a hearing date was not indicated in the notice of application and a hearing is subsequently required, the division shall give written notice of the time and place of the hearing to the applicant and to anyone who has requested a hearing, not later than 10 days in advance of the scheduled hearing.

215.40(8) (8) Certification of authority, when issued. If the application is approved, the division shall issue to the incorporators a certificate of authority to effect a temporary organization, consisting of a chairperson, a secretary and a treasurer; to execute and file articles of incorporation; to adopt and file bylaws; to adopt rules for the procedure of the incorporators; to conduct the first meeting of members; and to open subscription books for savings accounts.

215.40(9) (9) Powers of incorporators. The incorporators shall, until the completion of the organization, exercise such other powers as are conferred upon the incorporators of other corporations so far as such powers are not in conflict with this chapter.

215.40(10) (10) Surety bond of officers. The incorporators shall require a surety bond in a suitable amount from the treasurer and other officers who may handle funds of the temporary organization.

215.40(11) (11) Certificate of authority, when voided. The certificate of authority shall be void after 90 days from its date, but the division may for cause, after a hearing, extend the life of such certificate for such time as the division deems advisable.

215.40(12) (12) Compensation for organizing prohibited.

215.40(12)(a)(a) No person may directly or indirectly receive or contract to receive any commission, salary, compensation, bonus, rights or privileges for organizing the association, or for securing a subscription for the original savings accounts of the association.

215.40(12)(b) (b) This subsection does not prohibit an attorney from receiving reasonable compensation for legal services in connection therewith, after the association has been granted a certificate of incorporation.

215.40(12)(c) (c) Whoever violates this subsection shall forfeit to the state $1,000 for each violation, and in addition double the amount of the violator's commission, salary, compensation or bonus.

215.40(13) (13) Certificate of compliance.

215.40(13)(a)(a) Within the time prescribed in sub. (11), the incorporators shall file with the division a certificate stating:

215.40(13)(a)1. 1. That articles of incorporation have been executed, filed with and approved by the division, and recorded; and

215.40(13)(a)2. 2. That the first meeting of members was held and that directors and officers were elected at such meeting; and

215.40(13)(a)3. 3. That bylaws were adopted at the first meeting of members and filed with and approved by the division; and

215.40(13)(a)4. 4. That the minimum number of required savers was obtained, and that said savers, in the aggregate, paid to the association the required initial amount of savings accounts; and

215.40(13)(a)5. 5. That funds, representing the initial amount of savings accounts, have been deposited in the association's designated depository bank; and

215.40(13)(a)6. 6. That the incorporators, in accordance with the requirement of sub. (6), paid to the association the moneys for an expense fund; and

215.40(13)(a)7. 7. That the moneys, representing the expense fund, have been deposited in the association's designated depository bank; and

215.40(13)(a)8. 8. That ground floor, independent office quarters have been obtained for the proposed association; and

215.40(13)(a)9. 9. That necessary action has been taken to obtain insurance of savings accounts from the deposit insurance corporation or other instrumentality approved by the division.

215.40(13)(b) (b) No business, other than that of completing the organization of the proposed association, may be transacted until such time as the division issues a certificate of incorporation to the association to commence business.

215.40(14) (14) Certificate of incorporation, when issued. Upon receipt of the certificate of compliance from the incorporators, the division may within 30 days issue a certificate of incorporation to the association authorizing the association to commence business. The date appearing on the certificate of incorporation shall be the date of the corporate existence of the association.

215.40(15) (15) Fee for certificate of incorporation. The incorporators shall pay to the division a fee of $50 for the certificate of incorporation, which sum shall be deposited into the general fund to the credit of the division.

215.40(16) (16) Certificate of incorporation, when voided. Any association failing to commence business within one year from the date of the certificate of incorporation shall have its corporate existence terminated, and its articles of incorporation and certificate of incorporation shall be void.

215.40(17) (17) Discretionary authority. The division shall have discretionary power in the granting of certificates of authority to incorporators desiring to organize such associations. The division may also refuse to issue certificates of incorporation to the incorporators to commence business when, in the division's opinion, the incorporators or any of them are not of such character and general fitness as to warrant belief that the association will be conducted for the best interest of its members; the location of the association is so close to an existing association that its business might be interfered with and the support of the new association would not be such as to assure its success; or when other good and sufficient reasons exist for such refusal.

215.40(18) (18) Appeal by applicants after being denied certificate of authority. If the division refuses to grant a certificate of authority to organize an association, and the applicants feel aggrieved thereby, they may appeal to the review board to review the division's determination under s. 215.04 (1) (b) and (4).

215.40 History History: 1971 c. 229; 1975 c. 359 s. 10; 1975 c. 421; Stats. 1975 s. 215.40; 1977 c. 140; 1979 c. 110 ss. 35, 60 (11); 1983 a. 167; 1991 a. 221, 316; 1993 a. 184; 1995 a. 27, 104; 2003 a. 33.



215.41 Articles of incorporation for mutual associations.

215.41  Articles of incorporation for mutual associations.

215.41(1)(1)  Form. The articles of incorporation of a mutual association shall be approved by the division. The division shall, with the approval of the review board, promulgate rules governing articles of incorporation.

215.41(2) (2) Filing and approval. Duplicate originals of the articles of incorporation executed by the incorporators, and any subsequent amendments thereto adopted by the members of the association, shall be filed with and approved by the division.

215.41(3) (3) Recording. Upon their approval by the division, articles of incorporation and amendments thereto shall be recorded in the office of the register of deeds of the county in which the home office of the association is located.

215.41(4) (4) Amendment procedure. Amendments to the articles of incorporation may be made at any annual or special meeting of the members duly called for that purpose, provided that a statement of the nature of the proposed amendment is included in the notice of meeting. The proposed amendment shall be adopted upon receiving the affirmative vote of a majority of the total eligible votes thereon, pursuant to s. 215.43 (4).

215.41(5) (5) Effective date. The effective date of articles of incorporation and amendments thereto shall be the date when left for record in the office of the register of deeds. The register of deeds shall forward a certificate of recording to the division.

215.41 History History: 1975 c. 359 s. 8; Stats. 1975 s. 215.41; 1979 c. 287; 1983 a. 167 ss. 54, 112; 1991 a. 316; 1995 a. 27.



215.42 Bylaws of mutual associations.

215.42  Bylaws of mutual associations.

215.42(1) (1)  Form. The bylaws of a mutual association shall be approved by the division. The division shall, with the approval of the review board, promulgate rules governing bylaws.

215.42(2) (2) Filings and approval. Duplicate originals of the bylaws and any subsequent amendments thereto shall be filed with and approved by the division.

215.42(3) (3) Effective date. The effective date of bylaws and amendments thereto shall be the date when approved by the division.

215.42(4) (4) Bylaws available to members. Each association shall have its bylaws prepared in convenient form and upon request shall furnish a copy to any member.

215.42(5) (5) Amendments to bylaws. The bylaws of the association may be amended as prescribed therein.

215.42 History History: 1975 c. 359 s. 9; Stats. 1975 s. 215.42; 1983 a. 167; 1991 a. 316; 1995 a. 27.



215.43 Members and voting rights in a mutual association.

215.43  Members and voting rights in a mutual association.

215.43(1)(1)  Who may become a member. Any person, including but not limited to a partnership, corporation, fiduciary, association or federal agency, may become a member of any mutual association by owning a savings account in the association unless the savings account is evidenced by a negotiable certificate of deposit which is not in registered form. As of March 29, 1984, no person is a member of a state chartered mutual savings and loan association solely because the person has borrowed money from the association regardless of when the borrowing occurred.

215.43(2) (2) Ownership of savings accounts by minors. With respect to any account created before July 1, 1975:

215.43(2)(a) (a) Minors under 14 years of age may own savings accounts held by a trustee or guardian.

215.43(2)(b) (b) Minors above the age of 14 years may own savings accounts, and shall then be subject to the same duties and liabilities as adult members. Payment for the withdrawal of savings accounts may, in the discretion of the board, be made to such minor, the parents or guardian, and the payments made on such withdrawals shall be valid, as well as payments on forfeited savings accounts or redeemed savings accounts.

215.43(3) (3) Meetings of members. Annual and special meetings of members shall be held in accordance with the method prescribed in the bylaws.

215.43(4) (4) Voting rights.

215.43(4)(a)(a) Each saver in a mutual association shall have one vote for each $100 or additional fraction of $100 of the withdrawal value of each of the saver's savings accounts as they appear on the books of the association at the end of a day determined by the board which shall be not more than 60 days preceding the first day of a meeting at which a vote is taken.

215.43(4)(b) (b) At any meeting of members, voting may be in person or by proxy. Every proxy shall be in writing and signed by the member or the member's duly authorized attorney in fact.

215.43(4)(c) (c) If a member appears at a meeting, the member's proxy shall be void for that meeting.

215.43(4)(d) (d) Any proxy, when filed with the secretary, shall, unless otherwise specified in the proxy, continue in force from year to year until revoked by a written notice delivered to the secretary or until superseded by subsequent proxies.

215.43(5) (5) Termination of membership. Any member who has made a request for the withdrawal of the member's savings account remains a member and has all rights, privileges and duties of a member, until the withdrawal value of the savings account is paid.

215.43 History History: 1971 c. 229; 1973 c. 291; 1975 c. 359 ss. 13, 47; 1975 c. 421; 1977 c. 140; 1983 a. 167; 1991 a. 316.



215.50 Directors of a mutual association.

215.50  Directors of a mutual association.

215.50(1) (1)  Management responsibility. The government and management of a mutual association shall be vested in a board of directors, who are charged with the responsibility of compliance with this chapter, orders of the division, rules of the division promulgated under ch. 227, the articles of incorporation and bylaws of the association, and other laws applicable to savings and loan operations.

215.50(2) (2) Qualifications of directors and composition of the board.

215.50(2)(a)(a) To qualify as a director of a mutual association, a member must have a savings account in the association, the withdrawal value of which is at least $500. A director automatically ceases to be a director when the withdrawal value of his or her savings account is less than $500.

215.50(2)(b) (b) At least two-thirds of the directors shall reside in this state.

215.50(3) (3) Number of directors. The board of directors shall consist of such number as designated in the bylaws.

215.50(4) (4) Election of directors. The directors shall be elected by the members in accordance with the bylaws.

215.50(5) (5) Vacancy on board of directors. Any vacancy on the board of directors may be filled by the majority vote of the remaining directors in accordance with the bylaws.

215.50(6) (6) Oath of directors. Upon election, every director shall take and subscribe an oath that the director will diligently and honestly perform the duties of such office and will not knowingly violate or willingly permit to be violated this chapter, any rule of the division, the articles of incorporation or bylaws under which the association operates, or any other law applicable to savings and loan operations.

215.50(7) (7) Directors to fix compensation. The compensation of officers, directors, employees and committee members shall be fixed by a majority vote of the board of directors in accordance with the bylaws. In addition, the board of directors may, by resolution, create a fund or join a pension system or enter into deferred compensation agreements for the retirement of its directors, officers and employees, subject to specific, prior approval of the division.

215.50(8) (8) May establish executive committee. The board of directors may appoint and remove, by resolution, an executive committee, the members of which shall be directors, and which committee shall have the power of the board when not in session.

215.50(9) (9) Meetings of directors.

215.50(9)(a)(a) The board of directors shall hold regular or special meetings in accordance with the bylaws.

215.50(9)(b) (b) Unless the articles of incorporation or bylaws provide otherwise, the board may permit any or all directors to participate in a regular or special meeting or in a committee meeting, including an executive committee meeting, of the board by, or to conduct the meeting through the use of, any means of communication by which any of the following occurs:

215.50(9)(b)1. 1. All participating directors may simultaneously hear each other during the meeting.

215.50(9)(b)2. 2. All communication during the meeting is immediately transmitted to each participating director, and each participating director is able to immediately send messages to all other participating directors.

215.50(9)(c) (c) If a meeting will be conducted through the use of any means described in par. (b), all participating directors shall be informed that a meeting is taking place at which official business may be transacted. A director participating in a meeting by any means described in par. (b) is deemed to be present in person at the meeting. If requested by a director, minutes of the meeting shall be prepared and distributed to each director.

215.50(10) (10) Promulgation of rules. The board of directors, may by resolution, adopt rules and regulations for the conduct of business, provided that they are consistent with this chapter, the rules of the division, and the association's articles of incorporation and bylaws.

215.50(11) (11) Removal of officers or directors.

215.50(11)(a)(a) The board may remove a director who violates this chapter, the rules of the division, the articles of incorporation, the bylaws, orders of the division or any other law applicable to savings and loan operations. The board may remove a director only after affording the director a hearing.

215.50(11)(b) (b) The board may remove any officer of the association who is elected or appointed by the board whenever in its judgment removal is in the best interest of the association.

215.50 History History: 1971 c. 229, 239; 1975 c. 11, 199; 1975 c. 359 ss. 17, 19; 1975 c. 421, 422; Stats. 1975 s. 215.50; 1983 a. 167; 1989 a. 308; 1991 a. 16; 1995 a. 27; 1997 a. 144.



215.51 Officers of a mutual association.

215.51  Officers of a mutual association.

215.51(1) (1)  General officers.

215.51(1)(a)(a) The general officers of a mutual association shall be:

215.51(1)(a)1. 1. A president;

215.51(1)(a)2. 2. One or more vice presidents;

215.51(1)(a)3. 3. A secretary;

215.51(1)(a)4. 4. A treasurer; and

215.51(1)(a)5. 5. Such other officers as the directors by resolution designate.

215.51(1)(b) (b) The president shall also be a director.

215.51(2) (2) When elected. Immediately following each annual meeting of members, the directors shall convene and elect general officers for the ensuing year, in accordance with the bylaws.

215.51(3) (3) Duties of officers. The officers shall, in addition to the duties and functions prescribed in the articles of incorporation and the bylaws, perform such other duties as are delegated by the directors.

215.51(4) (4) Filling vacancies. Whenever any vacancy occurs in any general office, the directors shall, as soon as practicable, fill such vacancy by an election for the then unexpired term.

215.51 History History: 1975 c. 359 ss. 20, 51; Stats. 1975 s. 215.51; 1983 a. 167.



215.512 Definitions applicable to indemnification and insurance provisions.

215.512  Definitions applicable to indemnification and insurance provisions. In ss. 215.512 to 215.521:

215.512(1) (1) "Director or officer" means any of the following:

215.512(1)(a) (a) A natural person who is or was a director or officer of a mutual association.

215.512(1)(b) (b) A natural person who, while a director or officer of a mutual association, is or was serving at the mutual association's request as a director, officer, partner, trustee, member of any governing or decision-making committee, manager, employee or agent of another mutual association or foreign association, corporation, limited liability company, partnership, joint venture, trust or other enterprise.

215.512(1)(c) (c) A natural person who, while a director or officer of a mutual association, is or was serving an employee benefit plan because his or her duties to the mutual association also imposed duties on, or otherwise involved services by, the person to the plan or to participants in or beneficiaries of the plan.

215.512(1)(d) (d) Unless the context requires otherwise, the estate or personal representative of a director or officer.

215.512(2) (2) "Expenses" include fees, costs, charges, disbursements, attorney fees and any other expenses incurred in connection with a proceeding.

215.512(3) (3) "Liability" includes the obligation to pay a judgment, settlement, forfeiture, or fine, including any excise tax assessed with respect to an employee benefit plan, plus costs, fees, and surcharges imposed under ch. 814, and reasonable expenses.

215.512(4) (4) "Mutual association" means a mutual savings and loan association organized under this subchapter and any domestic or foreign predecessor of the mutual association where the predecessor mutual association's existence ceased upon the consummation of a merger or other transaction.

215.512(5) (5) "Party" means a natural person who was or is, or who is threatened to be made, a named defendant or respondent in a proceeding.

215.512(6) (6) "Proceeding" means any threatened, pending or completed civil, criminal, administrative or investigative action, suit, arbitration or other proceeding, whether formal or informal, which involves foreign, federal, state or local law and which is brought by or in the right of the mutual association or by any other person.

215.512 History History: 1987 a. 13; 1993 a. 112, 491; 2003 a. 139.



215.513 Mandatory indemnification.

215.513  Mandatory indemnification.

215.513(1) (1) A mutual association shall indemnify a director or officer, to the extent he or she has been successful on the merits or otherwise in the defense of a proceeding, for all reasonable expenses incurred in the proceeding if the director or officer was a party because he or she is a director or officer of the mutual association.

215.513(2) (2)

215.513(2)(a)(a) In cases not included under sub. (1), a mutual association shall indemnify a director or officer against liability incurred by the director or officer in a proceeding to which the director or officer was a party because he or she is a director or officer of the mutual association, unless liability was incurred because the director or officer breached or failed to perform a duty he or she owes to the mutual association and the breach or failure to perform constitutes any of the following:

215.513(2)(a)1. 1. A willful failure to deal fairly with the mutual association or its members in connection with a matter in which the director or officer has a material conflict of interest.

215.513(2)(a)2. 2. A violation of criminal law, unless the director or officer had reasonable cause to believe his or her conduct was lawful or no reasonable cause to believe his or her conduct was unlawful.

215.513(2)(a)3. 3. A transaction from which the director or officer derived an improper personal profit.

215.513(2)(a)4. 4. Willful misconduct.

215.513(2)(b) (b) Determination of whether indemnification is required under this subsection shall be made under s. 215.514.

215.513(2)(c) (c) The termination of a proceeding by judgment, order, settlement or conviction, or upon a plea of no contest or an equivalent plea, does not, by itself, create a presumption that indemnification of the director or officer is not required under this subsection.

215.513(3) (3) A director or officer who seeks indemnification under this section shall make a written request to the mutual association.

215.513(4) (4)

215.513(4)(a)(a) Indemnification under this section is not required to the extent limited by the articles of incorporation under s. 215.516.

215.513(4)(b) (b) Indemnification under this section is not required if the director or officer has previously received indemnification or allowance of expenses from any person, including the mutual association, in connection with the same proceeding.

215.513 History History: 1987 a. 13.

215.513 Annotation Cooperative indemnification. La Rowe and Weine. WBB Sept. 1988.



215.514 Determination of right to indemnification.

215.514  Determination of right to indemnification. Unless otherwise provided by the articles of incorporation or bylaws or by written agreement between the director or officer and the mutual association, the director or officer seeking indemnification under s. 215.513 (2) shall select one of the following means for determining his or her right to indemnification:

215.514(1) (1) By majority vote of a quorum of the board consisting of directors not at the time parties to the same or related proceedings. If a quorum of disinterested directors cannot be obtained, by majority vote of a committee duly appointed by the board and consisting solely of 2 or more directors not at the time parties to the same or related proceedings. Directors who are parties to the same or related proceedings may participate in the designation of members of the committee.

215.514(2) (2) By independent legal counsel selected by a quorum of the board or its committee in the manner prescribed in sub. (1) or, if unable to obtain such a quorum or committee, by a majority vote of the full board, including directors who are parties to the same or related proceedings.

215.514(3) (3) By a panel of 3 arbitrators consisting of one arbitrator selected by those directors entitled under sub. (2) to select independent legal counsel, one arbitrator selected by the director or officer seeking indemnification and one arbitrator selected by the 2 arbitrators previously selected.

215.514(4) (4) By members by an affirmative vote of a majority of votes cast in person or by proxy as provided in s. 215.43 (4). Voting rights owned by, or voted under the control of, persons who are at the time parties to the same or related proceedings, whether as plaintiffs or defendants or in any other capacity, may not be voted in making the determination.

215.514(5) (5) By a court under s. 215.518.

215.514(6) (6) By any other method provided for in any additional right to indemnification permitted under s. 215.517.

215.514 History History: 1987 a. 13.



215.515 Allowance of expenses as incurred.

215.515  Allowance of expenses as incurred. Upon written request by a director or officer who is a party to a proceeding, a mutual association may pay or reimburse his or her reasonable expenses as incurred if the director or officer provides the mutual association with all of the following:

215.515(1) (1) A written affirmation of his or her good faith belief that he or she has not breached or failed to perform his or her duties to the mutual association.

215.515(2) (2) A written undertaking, executed personally or on his or her behalf, to repay the allowance and, if required by the mutual association, to pay reasonable interest on the allowance to the extent that it is ultimately determined under s. 215.514 that indemnification under s. 215.513 (2) is not required and that indemnification is not ordered by a court under s. 215.518 (2) (b). The undertaking under this subsection shall be an unlimited general obligation of the director or officer and may be accepted without reference to his or her ability to repay the allowance. The undertaking may be secured or unsecured.

215.515 History History: 1987 a. 13.



215.516 Mutual association may limit indemnification.

215.516  Mutual association may limit indemnification.

215.516(1)(1) A mutual association's obligations to indemnify under s. 215.513 may be limited as follows:

215.516(1)(a) (a) If the mutual association obtains a certificate of incorporation on or after June 13, 1987, by the articles of incorporation, including any amendments to the articles of incorporation.

215.516(1)(b) (b) If the mutual association has obtained a certificate of incorporation before June 13, 1987, by an amendment to the articles of incorporation with an effective date, as provided in s. 215.41 (5), on or after June 13, 1987.

215.516(2) (2) A limitation under sub. (1) applies if the first alleged act of a director or officer for which indemnification is sought occurred while the limitation was in effect.

215.516 History History: 1987 a. 13.



215.517 Additional rights to indemnification and allowance of expenses.

215.517  Additional rights to indemnification and allowance of expenses.

215.517(1) (1) Except as provided in sub. (2), ss. 215.513 and 215.515 do not preclude any additional right to indemnification or allowance of expenses that a director or officer may have under any of the following:

215.517(1)(a) (a) The articles of incorporation or bylaws.

215.517(1)(b) (b) A written agreement between the director or officer and the mutual association.

215.517(1)(c) (c) A resolution of the board.

215.517(1)(d) (d) A resolution, after notice, adopted by members by an affirmative vote of a majority of votes cast in person or by proxy as provided in s. 215.43 (4).

215.517(2) (2) Regardless of the existence of an additional right under sub. (1), the mutual association may not indemnify a director or officer, or permit a director or officer to retain any allowance of expenses unless it is determined by or on behalf of the mutual association that the director or officer did not breach or fail to perform a duty he or she owes to the mutual association which constitutes conduct under s. 215.513 (2) (a) 1., 2., 3. or 4. A director or officer who is a party to the same or related proceeding for which indemnification or an allowance of expenses is sought may not participate in a determination under this subsection.

215.517(3) (3) Sections 215.512 to 215.521 do not affect a mutual association's power to pay or reimburse expenses incurred by a director or officer in any of the following circumstances:

215.517(3)(a) (a) As a witness in a proceeding to which he or she is not a party.

215.517(3)(b) (b) As a plaintiff or petitioner in a proceeding because he or she is or was an employee, agent, director or officer of the mutual association.

215.517 History History: 1987 a. 13.



215.518 Court-ordered indemnification.

215.518  Court-ordered indemnification.

215.518(1) (1) Except as provided otherwise by written agreement between the director or officer and the mutual association, a director or officer who is a party to a proceeding may apply for indemnification to the court conducting the proceeding or to another court of competent jurisdiction. Application shall be made for an initial determination by the court under s. 215.514 (5) or for review by the court of an adverse determination under s. 215.514 (1), (2), (3), (4) or (6). After receipt of an application, the court shall give any notice it considers necessary.

215.518(2) (2) The court shall order indemnification if it determines any of the following:

215.518(2)(a) (a) That the director or officer is entitled to indemnification under s. 215.513 (1) or (2). If the court also determines that the mutual association unreasonably refused the director's or officer's request for indemnification, the court shall order the mutual association to pay the director's or officer's reasonable expenses incurred to obtain the court-ordered indemnification.

215.518(2)(b) (b) That the director or officer is fairly and reasonably entitled to indemnification in view of all the relevant circumstances, regardless of whether indemnification is required under s. 215.513 (2).

215.518 History History: 1987 a. 13.



215.519 Indemnification and allowance of expenses of employees and agents.

215.519  Indemnification and allowance of expenses of employees and agents. A mutual association may indemnify and allow reasonable expenses of an employee or agent who is not a director or officer to the extent provided by the articles of incorporation or bylaws, by general or specific action of the board or by contract.

215.519 History History: 1987 a. 13.



215.521 Insurance.

215.521  Insurance. A mutual association may purchase and maintain insurance on behalf of an individual who is an employee, agent, director or officer of the mutual association against liability asserted against and incurred by the individual in his or her capacity as an employee, agent, director or officer, or arising from his or her status as an employee, agent, director or officer, regardless of whether the mutual association is required or authorized to indemnify or allow expenses to the individual against the same liability under ss. 215.513, 215.515, 215.517 and 215.519.

215.521 History History: 1987 a. 13.



215.523 Reliance by directors or officers.

215.523  Reliance by directors or officers. Unless the director or officer has knowledge that makes reliance unwarranted, a director or officer of a mutual association organized under this subchapter may, in discharging his or her duties to the mutual association, rely on information, opinions, reports or statements, any of which may be written or oral, formal or informal, including financial statements and other financial data, if prepared or presented by any of the following:

215.523(1) (1) An officer or employee of the mutual association whom the director or officer believes in good faith to be reliable and competent in the matters presented.

215.523(2) (2) Legal counsel, certified public accountants licensed or certified under ch. 442, or other persons as to matters the director or officer believes in good faith are within the person's professional or expert competence.

215.523(3) (3) In the case of reliance by a director, a committee of the board of which the director is not a member if the director believes in good faith that the committee merits confidence.

215.523 History History: 1987 a. 13; 2001 a. 16.



215.524 Consideration of interests in addition to members' interests.

215.524  Consideration of interests in addition to members' interests. In discharging his or her duties to a mutual association organized under this subchapter and in determining what he or she believes to be in the best interests of the mutual association, a director or officer may, in addition to considering the effects of any action on members, consider the following:

215.524(1) (1) The effects of the action on employees, suppliers and customers of the mutual association.

215.524(2) (2) The effects of the action on communities in which the mutual association operates.

215.524(3) (3) Any other factors the director or officer considers pertinent.

215.524 History History: 1987 a. 13.



215.525 Limited liability of directors and officers.

215.525  Limited liability of directors and officers.

215.525(1)(1) Except as provided in subs. (2) and (3), a director or officer of a mutual association organized under this subchapter is not liable to the mutual association, its members or creditors, or any person asserting rights on behalf of the mutual association, its members or creditors, or any other person, for damages, settlements, fees, fines, penalties or other monetary liabilities arising from a breach of, or failure to perform, any duty resulting solely from his or her status as a director or officer, unless the person asserting liability proves that the breach or failure to perform constitutes any of the following:

215.525(1)(a) (a) A willful failure to deal fairly with the mutual association or its members in connection with a matter in which the director or officer has a material conflict of interest.

215.525(1)(b) (b) A violation of criminal law, unless the director or officer had reasonable cause to believe his or her conduct was lawful or no reasonable cause to believe his or her conduct was unlawful.

215.525(1)(c) (c) A transaction from which the director or officer derived an improper personal profit.

215.525(1)(d) (d) Willful misconduct.

215.525(2) (2) Except as provided in sub. (3), this section does not apply to any of the following:

215.525(2)(a) (a) A proceeding brought against a director or officer under s. 215.02 (10) or (15), 215.12 or 215.21 (21).

215.525(2)(b) (b) A civil or criminal proceeding, other than a proceeding described under par. (a), brought by or on behalf of any governmental unit, authority or agency.

215.525(2)(c) (c) A proceeding brought by any person for a violation of state or federal law where the proceeding is brought pursuant to an express private right of action created by state or federal statute.

215.525(3) (3) Subsection (2) (b) and (c) does not apply to a proceeding brought by a governmental unit, authority or agency in its capacity as a private party or contractor.

215.525 History History: 1987 a. 13.

215.525 Annotation Cooperative indemnification. La Rowe and Weine. WBB Sept. 1988.



215.528 General operation of a mutual association.

215.528  General operation of a mutual association. The general operations of a mutual savings and loan association shall comply with this subchapter and the applicable provisions of subch. I.

215.528 History History: 1975 c. 359; 1987 a. 13 s. 26s; Stats. 1987 s. 215.528.



215.53 Absorption involving mutual associations.

215.53  Absorption involving mutual associations.

215.53(1)(1)  Conditions precedent.

215.53(1)(a)(a) With the consent of the division and subject to any condition that the division prescribes, a mutual association organized under this chapter may, by an affirmative vote of at least two-thirds of the board of each institution, do any of the following:

215.53(1)(a)1. 1. Absorb or be absorbed by any thrift institution.

215.53(1)(a)4. 4. Absorb a mutual savings and loan holding company or mutual savings bank holding company under a plan, approved by the division, that provides that the mutual savings and loan holding company or mutual savings bank holding company ceases to engage in activities that the absorbing association may not engage in and that provides that stock in a subsidiary association that is not held by the absorbed mutual savings and loan holding company or mutual savings bank holding company is redeemed.

215.53(1)(b) (b) The absorbed thrift institution, mutual savings and loan holding company or mutual savings bank holding company shall transfer its assets and liabilities to the absorbing thrift institution but not to defeat or defraud creditors.

215.53(2) (2) Effect of absorption.

215.53(2)(a)(a) All the rights, franchises and property interests of the absorbed thrift institution or, subject to sub. (1) (a) 4., of the absorbed mutual savings and loan holding company or mutual savings bank holding company shall be deemed to be transferred to the absorbing thrift institution, which shall hold and enjoy same and all rights of property, franchises and interest in the same manner and to the same extent as was held and enjoyed by the absorbed thrift institution, mutual savings and loan holding company or mutual savings bank holding company. Except as provided in s. 215.01 (17), the savers of the absorbed thrift institution or of a subsidiary of an absorbed mutual savings and loan holding company or mutual savings bank holding company shall be members of the absorbing thrift institution or, if the absorbing thrift institution is a subsidiary of a mutual savings and loan holding company, members of the mutual savings and loan holding company, and possess and be subject to all rights, privileges and duties as provided in the bylaws of the absorbing thrift institution or mutual savings and loan holding company.

215.53(2)(b) (b) Stockholders of a thrift institution absorbed under this section may be compensated by converting the shares of the absorbed thrift institution into, in whole or in part: obligations or other securities of the absorbing thrift institution or shares, obligations or other securities of any other thrift institution or corporation; or cash or other thing of value.

215.53(3) (3) Withdrawal requests. Any saver in an absorbed thrift institution or in a subsidiary of an absorbed mutual savings and loan holding company or mutual savings bank holding company, who intends to file a written withdrawal request for savings accounts within one year after the date of approval of such absorption by the division, may do so by giving 90 days' written notice of such intention, and the savings accounts shall be withdrawn as provided in s. 215.17. Any person who has filed such written withdrawal request shall remain a member and be subject to all rights, privileges and duties under this chapter and the bylaws and the rules and regulations of the absorbing thrift institution or, if the absorbing thrift institution is a subsidiary of a mutual savings and loan holding company, of the mutual savings and loan holding company, until the withdrawal value of the savings accounts has been paid to the person.

215.53 History History: 1971 c. 229; 1975 c. 359 s. 38; 1975 c. 421; Stats. 1975 s. 215.53; 1983 a. 167, 538; 1989 a. 242; 1991 a. 221, 315; 1995 a. 27, 104.



215.56 Voluntary liquidation of a mutual association.

215.56  Voluntary liquidation of a mutual association.

215.56(1)(1)  Procedure for voluntary liquidation.

215.56(1)(a)(a) A mutual association may go into liquidation by a majority vote of the dollar value of the outstanding savings accounts at a members' meeting held especially for that purpose, after 30 days' notice to each saver.

215.56(1)(b) (b) When an association has voted to liquidate, the board shall cause notice of this fact to be:

215.56(1)(b)1. 1. Certified to the division under the seal of the association by its president and secretary;

215.56(1)(b)2. 2. Published as a class 3 notice, under ch. 985, in each county in which an office of the association is located, calling on all persons who have claims against the association to present them to the association and make proof thereof at a specified place and time; and

215.56(1)(b)3. 3. Mailed to all persons who appear as creditors on its books.

215.56(2) (2) Period of liquidation. A mutual association so liquidating shall dispose of all its assets within 10 years from the date of liquidation, unless the division orders otherwise.

215.56(3) (3) Status of board of directors. The board shall remain a body corporate until the association is fully liquidated.

215.56(4) (4) Filling vacancies on board of directors. In case of a vacancy on the board, the remaining directors may fill the vacancy by electing a director from the association's savers.

215.56(5) (5) Applicability of other sections. Any association so liquidating shall be subject to ss. 215.02 (16) and 215.03 the same as an association in actual operation.

215.56(6) (6) Resumption of business. Any mutual association in liquidation may with the approval of the division resume business upon conditions approved by the division.

215.56(7) (7) Disposition of funds.

215.56(7)(a)(a) Unclaimed liquidating dividends and all funds remaining unpaid in the hands of the association or its board of directors at or immediately prior to the date of final distribution, together with all final liquidating costs, shall be delivered by them to the division to be deposited by the division in one or more state banks, state savings banks or state-chartered savings and loan associations, to the credit of the division, in trust for the various members and creditors entitled thereto. The division shall include in the annual report under s. 215.02 (11) the names of the associations so liquidated and the sums of unclaimed and unpaid liquidating dividends and unclaimed funds with respect to each of them respectively, including a statement of interest or dividends earned upon the funds.

215.56(7)(b) (b) The division may:

215.56(7)(b)1. 1. Pay the moneys so held to the persons respectively entitled thereto, upon being furnished satisfactory evidence of their right to the same.

215.56(7)(b)2. 2. In case of doubt or conflicting claims, require an order of the circuit court authorizing and directing the payment of such moneys.

215.56(7)(b)3. 3. Apply the interest and dividends earned by the moneys so held toward defraying the expenses of the division.

215.56(8) (8) Reserved authority. This section shall not prohibit the division from proceeding against any association as provided in s. 215.32.

215.56 History History: 1971 c. 164; 1975 c. 359 s. 45; 1975 c. 421; Stats. 1975 s. 215.56; 1983 a. 167, 524, 538; 1991 a. 221; 1995 a. 27.

215.56 Cross-reference Cross-reference: See ch. 177 for disposition of unclaimed funds.



215.57 Jurisdictional conversion of mutual associations.

215.57  Jurisdictional conversion of mutual associations.

215.57(1)(1)  Procedure to effect conversion. A state-chartered mutual association may convert itself into a federal association, and any federal mutual association may convert itself into a state-chartered association, as follows:

215.57(1)(a) (a) A meeting of the members shall be held upon not less than 10 days' written notice to each member, served either personally or by mail, directed to the member at the member's last-known post-office address, stating the time, place and purpose of such meeting.

215.57(1)(b) (b) At such meeting, by the affirmative vote, in person or by proxy, of not less than two-thirds of the dollar value of savings accounts of the association the members may by resolution declare to convert such association into a federal association or into a state-chartered association. A copy of the minutes of such meeting, verified by the affidavit of the chairperson and the secretary of the meeting, shall be filed with the division within 10 days after the meeting.

215.57(1)(c) (c) If the members vote to convert the association, the secretary shall, within 30 days after such meeting, serve notice on all members, either personally or by mail directed to them at their last-known post-office addresses. Within 30 days after service of the notice, any saver in the association may notify the association in writing that the saver desires to withdraw savings accounts. Each saver so notifying the association shall be entitled to the withdrawal value of the savings accounts, less any amount due the association.

215.57(1)(d) (d)

215.57(1)(d)1.1. Within 6 months after the adjournment of a meeting to convert into a federal association, the association shall do what is necessary to make it a federal association. Within 10 days after the receipt of the federal charter, the association shall file with the division a copy of the federal charter certified by the deposit insurance corporation. Upon such filing the association shall cease to be a state-chartered association and shall thereafter be a federal association.

215.57(1)(d)2. 2. Within 6 months after the adjournment of a meeting of the members of a federal mutual association called for the purpose of converting the association into a state-chartered association, the division shall examine such association and shall determine the action necessary to qualify the converting federal mutual association for a state charter. Upon complying with the necessary requirements, a state charter shall be issued to such association.

215.57(2) (2) When state supervision ceases. When conversion from a state-chartered mutual association to a federal association becomes effective, the association shall cease to be supervised by this state.

215.57(3) (3) Corporate existence of association does not terminate upon conversion. Upon the conversion of any state-chartered mutual association into a federal association or vice versa, the corporate existence of the converting association shall not terminate, and the resulting association shall be a continuance of the converting association. All of the property and rights of the converted association shall by operation of law vest in the resulting association as of the time of the conversion, and all of its obligations become those of the resulting association. Actions and other judicial proceedings to which the converting association is a party may be prosecuted and defended as if the conversion had not been made.

215.57(4) (4) Approval required before conversion becomes effective. Before any such conversion of any association shall be final and in effect, the written approval of the division must be secured by such association.

215.57 History History: 1975 c. 359 s. 41; 1975 c. 421; Stats. 1975 s. 215.57; 1991 a. 316; 1993 a. 184; 1995 a. 27, 104.

215.57 Annotation Conversion from a federal-chartered association to a state-chartered association did not render moot an action to set aside a resolution of the federal home loan bank board authorizing the establishment of a branch office. Elm Grove Savings & Loan Association v. Federal Home Loan Bank Board, 391 F. Supp. 1041 (1975).



215.58 Organizational conversion from mutual to stock form.

215.58  Organizational conversion from mutual to stock form.

215.58(1)(1)  Conversion into stock association.

215.58(1)(a)(a) A state chartered mutual association may convert to a stock association or a mutual savings and loan holding company may convert to a stock savings and loan holding company under this section. The board shall adopt a plan of conversion which complies with this section and the rules of the division. The plan of conversion is subject to the approval of the division.

215.58(1)(b) (b) Conversion of a mutual association or a mutual savings and loan holding company under this section is effective only if done according to a plan of conversion approved by the division under par. (a) and if the plan is approved by an affirmative vote of the majority of all votes entitled to be cast by members. Notice of a meeting to vote on the plan of conversion shall be sent to each member at least 10 days prior to such meeting. The notice shall state the time, place and purpose of the meeting, and provide a summary of the plan of conversion and such other information as the division requires.

215.58(1)(c) (c) Within 10 days after a meeting of members at which a plan of conversion is adopted, the board shall submit to the division:

215.58(1)(c)1. 1. A copy of the minutes of the meeting adopting the plan. The minutes shall be certified by the secretary or president, and shall show that, by an affirmative vote as required under par. (b), the members voted to convert the association to a stock association or to convert the mutual savings and loan holding company to a stock savings and loan holding company.

215.58(1)(c)2. 2. Such additional information pertaining to the plan of conversion as the division may require.

215.58(2) (2) Approval of plan of conversion; standards. The division may approve a plan of conversion under this section if the division finds that the plan meets all of the following conditions:

215.58(2)(a) (a) The plan of conversion is fair and equitable to all savers in a converting association or to all savers in each subsidiary association of a converting mutual savings and loan holding company.

215.58(2)(b) (b) The plan protects the interest of depositors and owners of savings accounts of the prospective stock association or of each subsidiary association of the prospective stock savings and loan holding company.

215.58(2)(c) (c) The plan complies with any other standard which the division may promulgate by rule as in the public interest.

215.58(2)(d) (d) The plan does not permit members of the board of directors to acquire stock in the converting association under terms that are different from the terms offered to depositors, except that a director who is an employee may participate in any tax qualified retirement plan acquiring stock in the converting association.

215.58(3) (3) Certificate of conversion; effective date. The division may issue a certificate of conversion from a mutual association to a stock association or from a mutual savings and loan holding company to a stock savings and loan holding company if the division determines the plan of conversion has been implemented as approved and the association or holding company has complied with this section and any conditions to the approval. The date specified in the certificate is the effective date of conversion. The certificate shall be recorded with the register of deeds in the county where the home office of the association or the registered office of the holding company is located.

215.58(4) (4) Retention of directors. Unless the plan of conversion provides otherwise, the directors of the converted mutual association or the converted mutual savings and loan holding company shall continue to serve as directors of the stock association or stock savings and loan holding company for the duration of the term to which they were elected.

215.58(5) (5) Continuation of corporate existence after conversion; assumption of privileges and obligations.

215.58(5)(a)(a) Upon conversion of a mutual association or mutual savings and loan holding company under this section, the legal existence of the association or holding company shall not terminate. The stock association shall be a continuation of the mutual association and the stock savings and loan holding company shall be a continuation of the mutual savings and loan holding company. All property of the mutual association or mutual savings and loan holding company and every right, privilege, interest and asset of every conceivable value or benefit then existing or pertaining to it, or which would inure to it, shall immediately, without any conveyance, transfer or further act, remain and vest in the stock association or stock savings and loan holding company. The stock association or stock savings and loan holding company shall have, hold and enjoy the same in its own right as fully and to the same extent as the same was possessed, held and enjoyed by the mutual association or mutual savings and loan holding company.

215.58(5)(b) (b) The stock association or stock savings and loan holding company resulting from a conversion under this section shall continue to have and succeed to all the rights, obligations and relations of the mutual association or mutual savings and loan holding company. No pending action or judicial proceeding to which the mutual association or mutual savings and loan holding company is a party shall be abated or discontinued by reason of the conversion. Such an action or proceeding may be prosecuted to final judgment, order or decree in the same manner as if the conversion had not been made, and the stock association or stock savings and loan holding company resulting from the conversion may continue the action in its corporate name as a mutual association or mutual savings and loan holding company. Any judgment, order or decree may be rendered for or against the stock association or stock savings and loan holding company that might have been rendered for or against the mutual association or mutual savings and loan holding company previously involved in the proceedings. Each owner of a savings account in the mutual association or a subsidiary association of the mutual savings and loan holding company continues ownership of the account in the stock association or the subsidiary association of the stock savings and loan holding company under the same terms applicable to the account prior to conversion.

215.58(6) (6) Reserved authority. The division may issue rules governing the conversion of a mutual association or mutual savings and loan holding company, including:

215.58(6)(a) (a) Procedural rules.

215.58(6)(b) (b) The fixing of a record date or dates for determining the respective rights of owners of savings accounts.

215.58(6)(c) (c) Provisions of the plan of conversion and the restated articles of incorporation.

215.58(6)(d) (d) Voting rights.

215.58(6)(e) (e) The composition, qualification and experience of principal officers and directors.

215.58(6)(f) (f) Voting trust agreements.

215.58(6)(g) (g) Employment contracts.

215.58(6)(h) (h) The disposition, if any, of retained earnings.

215.58(6)(i) (i) The distribution, issuance, sale and subscription of capital stock and additional paid-in capital.

215.58(6)(j) (j) Any other requirement for converting a mutual association to a stock association or a mutual savings and loan holding company to a stock savings and loan holding company.

215.58 History History: 1975 c. 359, 421; 1983 a. 167, 538; 1989 a. 242; 1995 a. 27, 104.



215.59 Mutual savings and loan holding companies.

215.59  Mutual savings and loan holding companies.

215.59(1)(1)  Formation.

215.59(1)(a)(a) Reorganization. A mutual association may reorganize as a mutual savings and loan holding company under this section.

215.59(1)(b) (b) Plan. A reorganizing mutual association shall prepare a reorganization plan. Under a reorganization plan, a mutual association shall do all of the following:

215.59(1)(b)1. 1. Charter a stock association.

215.59(1)(b)2. 2. Transfer to the stock association a substantial part of its assets and liabilities, including all of its savings account liabilities.

215.59(1)(b)3. 3. Prepare articles of incorporation and bylaws for the mutual savings and loan holding company.

215.59(1)(c) (c) Capital asset retention. Subject to the approval of the division, if the net worth of the stock association chartered under the reorganization plan exceeds the minimum net worth under s. 215.24, a plan may permit a mutual savings and loan holding company to retain capital assets of the reorganizing mutual association.

215.59(1)(d) (d) Approval required. A mutual association may not implement a reorganization plan unless the plan is approved by all of the following:

215.59(1)(d)1. 1. Two-thirds of the directors of the mutual association.

215.59(1)(d)2. 2. The members of the mutual association under par. (e).

215.59(1)(d)3. 3. The division under par. (f).

215.59(1)(e) (e) Member approval.

215.59(1)(e)1.1. Notice of a meeting to vote on a reorganization plan shall be sent to members at least 10 days before the meeting. The notice shall state the time, place and purpose of the meeting, shall provide a summary of the reorganization plan and shall provide any other information that the division requires.

215.59(1)(e)2. 2. An affirmative vote by a majority of all votes entitled to be cast by members shall be required to approve a reorganization plan.

215.59(1)(e)3. 3. Within 10 days after a reorganization plan receives member approval, the mutual association shall submit to the division a copy of the minutes of the meeting at which the plan is approved. The secretary of the mutual association shall certify that the minutes show that the members approved the reorganization plan.

215.59(1)(f) (f) Division approval. The division may approve a reorganization plan if the division finds that all of the following conditions exist:

215.59(1)(f)1. 1. The reorganization plan is fair to all members in the reorganizing mutual association.

215.59(1)(f)2. 2. The reorganization plan protects the interest of savers whose savings accounts are transferred to the stock association.

215.59(1)(f)3. 3. The reorganization plan complies with rules promulgated by the division governing the reorganization of a mutual association into a mutual savings and loan holding company and the operation of a mutual savings and loan holding company.

215.59(1)(g) (g) Certificate of reorganization. If the division determines that the mutual association has complied with the requirements of this subsection and has implemented the reorganization plan as approved, the division shall issue a certificate of reorganization evidencing that the mutual association has been reorganized into a mutual savings and loan holding company. The date specified in the certificate shall be the effective date of reorganization. On the date specified in the certificate, the mutual association ceases to exist but its legal existence continues as a mutual savings and loan holding company. The certificate shall be recorded with the register of deeds in the county in which the home office of the mutual association was located and in the county in which the registered office of the mutual savings and loan holding company is located.

215.59(1)(h) (h) Retention of directors, proxies.

215.59(1)(h)1.1. Unless the reorganization plan provides otherwise, a director of a mutual association continues to serve as a director of the mutual savings and loan holding company for the duration of the director's term.

215.59(1)(h)2. 2. Unless the reorganization plan or the proxy provides otherwise, a proxy that may be cast on behalf of a mutual association member may be cast on behalf of a mutual savings and loan holding company member until the proxy is revoked or superseded under sub. (2) (d).

215.59(2) (2) Member and member rights.

215.59(2)(a)(a) Effect of reorganization or absorption. When a mutual association reorganizes under sub. (1) or is absorbed by a subsidiary of a mutual savings and loan holding company under s. 215.53, a member of the mutual association becomes a member of the mutual savings and loan holding company. On the effective date of the reorganization or absorption, a member's rights in the mutual association end and a member's rights in the mutual savings and loan holding company begin.

215.59(2)(b) (b) Who may be a member. A person becomes a member of a mutual savings and loan holding company by owning a savings account in an association that is a subsidiary of the savings and loan holding company, unless the savings account is evidenced by a negotiable certificate of deposit that is not in registered form.

215.59(2)(c) (c) Voting rights. A member of a mutual savings and loan holding company shall have one vote for each $100 or additional fraction of $100 of the withdrawal value of each of the member's savings accounts in a subsidiary association of the mutual savings and loan holding company, as the savings accounts appear on the books of an association at the end of a day selected by the board of directors of the mutual savings and loan holding company. The board may not select a day to determine the withdrawal value of savings accounts that is more than 60 days before the day at which a vote is taken.

215.59(2)(d) (d) Proxies. Members of a mutual savings and loan holding company may vote in person or by proxy at any meeting. A proxy shall be in writing and signed by the member or the member's authorized attorney. A proxy filed with the secretary shall, unless specified in the proxy, continue in force until revoked by a written notice to the secretary or until superseded by another proxy.

215.59(2)(e) (e) Member termination. Membership in a mutual savings and loan holding company ends if the member withdraws the full withdrawal value of all savings accounts in subsidiary associations. A member who requests the full withdrawal value of the member's savings accounts remains a member until the withdrawal value is paid in full.

215.59(3) (3) Powers.

215.59(3)(a)(a) Powers of holding company. A mutual savings and loan holding company may do any of the following:

215.59(3)(a)1. 1. Invest in or acquire an association or a savings bank.

215.59(3)(a)2. 2. Acquire an association or savings bank by the absorption of the association or savings bank by a subsidiary association of the savings and loan holding company.

215.59(3)(a)3. 3. Acquire or merge with a mutual savings and loan holding company or a mutual savings bank holding company.

215.59(3)(a)4. 4. Invest in securities an association may invest in under s. 215.13 (26).

215.59(3)(a)5. 5. Engage in activities an association may engage in under s. 215.13 (27) to (29).

215.59(3)(a)6. 6. Convert to a stock savings and loan holding company under s. 215.58 or to a stock savings bank holding company.

215.59(3)(a)7. 7. Furnish or perform management services for a subsidiary.

215.59(3)(a)8. 8. Hold, manage or liquidate assets owned by or acquired from a subsidiary.

215.59(3)(a)9. 9. Hold or manage property used by the mutual savings and loan holding company or a subsidiary.

215.59(3)(a)10. 10. Unless limited or prohibited by the division, engage in any activity that the federal reserve board permits a bank holding company to engage in under 12 CFR 225, subpart C, promulgated pursuant to 12 USC 1843 (c) or any activity that the federal savings and loan insurance corporation authorized a multiple savings and loan holding company to engage in directly on March 5, 1987.

215.59(3)(a)11. 11. Be absorbed by a mutual association under s. 215.53 (1) (a) 4. or by a mutual savings bank.

215.59(3)(a)12. 12. Dissolve itself and the stock association chartered under sub. (1) (b) 1. and convert itself and the stock association into a mutual association or mutual savings bank under a plan, approved by the division, that provides that the converting mutual savings and loan holding company ceases to engage in activities that the converted association or savings bank may not engage in and that provides that stock in a subsidiary association or savings bank that is not held by the converting mutual savings and loan holding company is redeemed.

215.59(3)(b) (b) Powers of subsidiaries. This subsection does not limit the powers of an association that is a subsidiary of a mutual savings and loan holding company.

215.59(4) (4) Stock in subsidiary. Under a plan approved by the division, a stock association that is a subsidiary of a mutual savings and loan holding company may issue any number of nonvoting shares and less than 50% of the voting shares of the stock association to persons other than the mutual savings and loan holding company.

215.59 History History: 1989 a. 242; 1991 a. 221; 1995 a. 27.



215.60 Incorporation of a capital stock savings and loan association.

215.60  Incorporation of a capital stock savings and loan association.

215.60(1)(1)  Use of name.

215.60(1)(a)(a) A corporation organized under this subchapter shall be known as a capital stock association. The words "savings and loan association" or "savings association" shall form part of the name of every capital stock association so organized.

215.60(1)(b) (b) No corporation other than a corporation organized under this subchapter or subch. II may use a name embodying those words. No association may adopt a name identical to that of any other association or so similar to an existing association name as to be misleading.

215.60(1)(c) (c) An association shall include the word "savings" in its name if its name includes the word "bank". This paragraph does not apply to an association name if the association obtained approval for use of the name from the division before February 12, 1992.

215.60(2) (2) Minimum requirements. The division by rule shall determine:

215.60(2)(a) (a) The minimum number of stockholders required to organize a capital stock association in any locality.

215.60(2)(b) (b) The minimum amount of capital stock and additional paid-in capital.

215.60(2)(c) (c) Such other requirements as the division deems necessary or desirable.

215.60(3) (3) Who may organize. Any individual who is a resident of this state may apply to the division for authority to incorporate a stock association under this section. The individual applying is the incorporator.

215.60(4) (4) Application to organize. The application to organize a capital stock association shall set forth:

215.60(4)(a) (a) The name of the proposed association.

215.60(4)(b) (b) The location of the proposed association.

215.60(4)(c) (c) The name, residence and occupation of each incorporator.

215.60(4)(d) (d) The amount of initial capital stock and additional paid-in capital.

215.60(4)(e) (e) The amount of initial savings accounts.

215.60(4)(f) (f) The need for an association in the locality in which the proposed association intends to locate.

215.60(4)(g) (g) The name and addresses of the initial directors.

215.60(4)(h) (h) Such other information as the division requires.

215.60(5) (5) Application fee. The incorporators shall pay to the division a $500 fee, which sum shall be paid by the division into the general fund to the credit of the division. Applicants shall also be liable for any other direct costs incurred by the division or review board for any transcripts of hearings, per diems and travel expenses.

215.60(6) (6) Notice of application and hearing thereon. Upon receipt of a properly executed application, the division shall, within 30 days, assign a date and place for hearing on the application and notice thereof shall be given as provided in s. 215.40 (7).

215.60(7) (7) Certificate of authority; when issued. If the application to organize a capital stock association is approved, the division shall issue to the incorporators a certificate of authority to effect a temporary organization, consisting of a chairperson, a secretary and a treasurer; to adopt articles of incorporation; to adopt bylaws; to adopt rules for the procedure of the incorporators; to conduct meetings; and to open subscription books for the sale of capital stock and also open subscription books for savings accounts.

215.60(8) (8) Powers of incorporators. Until completion of its organization, incorporators of a stock association may exercise such other powers as are conferred upon the incorporators of other corporations, if such powers are not in conflict with this chapter.

215.60(9) (9) Surety bonds of officers. The incorporators of a capital stock association shall provide a surety bond in a suitable amount from the treasurer and other officers who may handle funds of the temporary organization.

215.60(10) (10) Certificate of authority, when voided. The certificate of authority as described in sub. (7) shall be void after 180 days from its date, but the division may, for cause, extend the life of the certificate for such time as the division deems advisable.

215.60(11) (11) Certificate of compliance.

215.60(11)(a)(a) Within the time prescribed in sub. (10), the incorporators of the proposed capital stock association shall file with the division a certificate stating:

215.60(11)(a)1. 1. That articles of incorporation have been executed, filed with and approved by the division and recorded;

215.60(11)(a)2. 2. That a meeting of stockholders was held and that directors and officers acceptable to the division were elected at the meeting;

215.60(11)(a)3. 3. That bylaws were adopted and filed with and approved by the division;

215.60(11)(a)4. 4. That the minimum number of required stockholders subscribing for capital stock was obtained, and that the stockholders, in the aggregate, paid to the association the required minimum amount of capital stock and additional paid-in capital;

215.60(11)(a)5. 5. That the funds, representing the initial sale of capital stock and additional paid-in capital, have been deposited in the association's designated depository bank;

215.60(11)(a)6. 6. That ground floor, independent office quarters have been obtained for the proposed association;

215.60(11)(a)7. 7. That insurance of savings accounts has been obtained from the deposit insurance corporation or other instrumentality approved by the division; and

215.60(11)(a)8. 8. That a competent person, fully conversant with savings and loan laws and regulations, has been engaged to handle the affairs of the proposed association.

215.60(11)(b) (b) No business, other than that of completing the organization of the proposed capital stock association, may be transacted until such time as the division issues a certificate of incorporation to the association to commence business.

215.60(12) (12) Certificate of incorporation, when issued. Upon receipt of the certificate of compliance from the incorporators, described in sub. (11), and after all fees have been paid, the division may within 90 days issue a certificate of incorporation to the association authorizing the association to commence business. The date appearing on the certificate of incorporation shall be the date of the corporate existence of the association.

215.60(13) (13) Certificate of incorporation, when voided. Any capital stock association failing to commence business within 6 months from the date of the certificate of incorporation shall have its corporate existence terminated, and its articles of incorporation and certificate of incorporation shall be voided, but the division may for cause, extend the life of such certificate for such time as the division deems advisable.

215.60(14) (14) Discretionary authority. The division shall have the discretionary power in the granting of certificates of authority to incorporators desiring to organize capital stock associations. The division may refuse to issue certificates of incorporation to the incorporators of a capital stock association to commence business when, in the division's opinion, the incorporators or any of them are not of such character and general fitness as to warrant belief that the association will be conducted for the best interests of the public; the location of the proposed association is so close to an existing association that undue harm might result, or the support of the new association might not be such as to assure its success; or when other good and sufficient reasons exist for such refusal.

215.60(15) (15) Appeal by applicants. If the division refuses to grant a certificate of authority or a certificate of incorporation and the applicants feel aggrieved thereby, they may appeal to the review board to review the division's determination.

215.60(16) (16) Applicability of chapter 180. The provisions of ch. 180 not in conflict with this chapter shall apply to all capital stock associations.

215.60 History History: 1971 c. 229; 1975 c. 359 ss. 11, 30; 1975 c. 421; Stats. 1975 s. 215.60; 1983 a. 167; 1991 a. 221, 316; 1993 a. 184; 1995 a. 27, 104.



215.61 Articles of incorporation for capital stock associations.

215.61  Articles of incorporation for capital stock associations.

215.61(1)(1)  Form. The articles of incorporation of a stock association shall be approved by the division. The division shall, with the approval of the review board, promulgate rules governing articles of incorporation.

215.61(2) (2) Filing and approval. Duplicate originals of the articles of incorporation executed by the incorporators, and any subsequent amendments thereto adopted by the stockholders of the association, shall be filed with and approved by the division.

215.61(3) (3) Recording. Articles of incorporation and amendments to the articles shall be recorded in the office of the register of deeds of the county in which the home office of the association is located.

215.61(4) (4) Amendment procedure. Amendments to the articles of incorporation may be made at any annual or special meeting of the stockholders duly called for that purpose. A statement of the nature of the proposed amendment shall be included in the notice of the meeting. The vote required for adoption of an amendment shall be prescribed in the articles but shall not be less than the affirmative vote of a majority of the eligible votes.

215.61(5) (5) Effective date. The effective date of the articles of incorporation and amendments thereto shall be the date when left for record in the office of register of deeds. The register of deeds shall forward a certificate of recording to the division.

215.61 History History: 1975 c. 359, 421; 1979 c. 287; 1983 a. 167; 1995 a. 27.



215.62 Bylaws of stock associations.

215.62  Bylaws of stock associations.

215.62(1) (1)  Form. The bylaws of a stock association shall be approved by the division. The division shall, with the approval of the review board, promulgate rules governing bylaws.

215.62(2) (2) Filing and approval. Duplicate originals of the bylaws and amendments thereto shall be filed with and approved by the division.

215.62(3) (3) Effective date. The effective date of bylaws and subsequent amendments thereto shall be the date on which such bylaws or amendments are approved by the division.

215.62(4) (4) Bylaws available to stockholders. Each stock association shall have its bylaws in convenient form and upon request shall furnish a copy to any stockholder.

215.62(5) (5) Amendment to bylaws. The bylaws of the association may be amended as prescribed in the association's bylaws or articles of incorporation.

215.62 History History: 1975 c. 359, 421; 1983 a. 167; 1995 a. 27.



215.64 Control of association by holding company.

215.64  Control of association by holding company.

215.64(1)(1) A savings and loan holding company shall be deemed to be engaged in the savings and loan business and shall be subject to the supervision and control of the division. Such savings and loan holding company shall file reports of its financial condition when requested by the division, and the division may order an examination of its solvency and economic condition whenever, in the division's opinion, an examination is required. The cost of the examination shall be paid by the savings and loan holding company. Whenever in the opinion of the division, the condition of the savings and loan holding company shall endanger the safety of the savings capital of any savings and loan association which it owns or in any manner controls, or the operation of such savings and loan holding company shall be carried on in a manner which endangers the safety of such savings and loan association or its savers, or is contrary to the public interest, the division may order the savings and loan holding company to remedy such condition or policy within 90 days. If the division's order is not complied with, the division may fully direct the operation of such savings and loan association or savings and loan holding company until the order is complied with, and may withhold all dividends from the institution whose operation the division directs during the period in which the division exercises such authority.

215.64(2) (2) Subsection (1) shall apply to any foreign corporation, association, investment trust, or other form of trust which shall be authorized to do business in Wisconsin.

215.64(3) (3) All of the foregoing provisions of this section relating to companies shall apply equally to all other forms of organization, whether so specifically stated or not, but nothing contained in this section shall be construed to prohibit any trust company bank, or state or national bank, authorized to administer or execute trusts, to accept and carry out the provisions of any personal trust, or any trust created by will where the owner of savings and loan association stock shall create a trust for the owner's benefit during the owner's lifetime, or shall provide by will a trust in savings and loan association stock for the benefit of the owner's heirs, and trusts so created shall not be deemed to come within the provisions of this section.

215.64 History History: 1971 c. 229; 1975 c. 359 s. 40; Stats. 1975 s. 215.64; 1989 a. 242; 1991 a. 316; 1995 a. 27.



215.67 Dividends.

215.67  Dividends. The board of a stock association may declare and pay dividends, subject to the orders and rules of the division.

215.67 History History: 1975 c. 359; 1983 a. 167; 1995 a. 27.



215.70 Directors of a stock association.

215.70  Directors of a stock association.

215.70(1) (1)  Management responsibility. The management of a stock association shall be vested in a board of directors, who are charged with the responsibility of complying with this chapter, orders of the division, rules of the division promulgated under ch. 227, the articles of incorporation and bylaws of the association, and other laws applicable to savings and loan operations.

215.70(2) (2) Directors to fix compensation. The compensation of officers, directors, employees and committee members, including but not limited to pension or deferred compensation agreements, shall be fixed by a majority vote of the board of directors in accordance with the bylaws.

215.70(3) (3) Meetings of directors.

215.70(3)(a)(a) The board shall hold meetings in accordance with the bylaws.

215.70(3)(b) (b) Unless the articles of incorporation or bylaws provide otherwise, the board may permit any or all directors to participate in a regular or special meeting or in a committee meeting of the board by, or to conduct the meeting through the use of, any means of communication by which any of the following occurs:

215.70(3)(b)1. 1. All participating directors may simultaneously hear each other during the meeting.

215.70(3)(b)2. 2. All communication during the meeting is immediately transmitted to each participating director, and each participating director is able to immediately send messages to all other participating directors.

215.70(3)(c) (c) If a meeting will be conducted through the use of any means described in par. (b), all participating directors shall be informed that a meeting is taking place at which official business may be transacted. A director participating in a meeting by any means described in par. (b) is deemed to be present in person at the meeting. If requested by a director, minutes of the meeting shall be prepared and distributed to each director.

215.70(4) (4) Promulgation of rules. The board may by resolution adopt rules for the conduct of business by the association, provided they are consistent with this chapter, the rules of the division, and the articles of incorporation and bylaws of the association.

215.70(5) (5) Qualification of directors. At least two-thirds of the directors shall reside in this state.

215.70 History History: 1975 c. 11, 199; 1975 c. 359 ss. 18, 49; 1975 c. 421, 422; 1983 a. 167; 1989 a. 308; 1991 a. 16; 1995 a. 27.



215.71 Officers of stock association.

215.71  Officers of stock association.

215.71(1) (1)  General officers.

215.71(1)(a)(a) The general officers of a stock association shall be:

215.71(1)(a)1. 1. A president;

215.71(1)(a)2. 2. One or more vice presidents;

215.71(1)(a)3. 3. A secretary;

215.71(1)(a)4. 4. A treasurer; and

215.71(1)(a)5. 5. Such other officers as the board of directors by resolution designate.

215.71(1)(b) (b) The president shall also be a director.

215.71(2) (2) When elected. Immediately following each annual meeting of stockholders the directors shall convene and elect general officers for the ensuing year, in accordance with the bylaws.

215.71(3) (3) Duties of officers. In addition to the duties and functions prescribed in the articles of incorporation and the bylaws, the officers shall perform such other duties as are delegated by the directors.

215.71(4) (4) Filling vacancies. If a vacancy occurs in any general office, the directors shall, as soon as practicable, fill such vacancy by an election for the duration of the unexpired term.

215.71 History History: 1975 c. 359; 1983 a. 167.



215.72 General operations of a stock association.

215.72  General operations of a stock association. The general operation of a stock association shall comply with this subchapter and applicable provisions of subch. I.

215.72 History History: 1975 c. 359.



215.73 Absorption involving stock associations.

215.73  Absorption involving stock associations.

215.73(1)(1)  Conditions precedent.

215.73(1)(a)(a) With the consent of the division and subject to any condition that the division prescribes, a stock association organized under this chapter may absorb or be absorbed by a thrift institution, with the affirmative vote of at least two-thirds of the board of the association and of the thrift institution.

215.73(1)(b) (b) The absorbed thrift institution shall transfer its assets and liabilities to the absorbing thrift institution but not to defeat or defraud creditors.

215.73(2) (2) Effect of absorption.

215.73(2)(a)(a) Upon absorption the rights, franchises and property interests of the absorbed thrift institution shall be deemed to be transferred to the absorbing thrift institution, which shall hold and enjoy same, in the same manner and to the same extent as the absorbed thrift institution.

215.73(2)(b) (b) Stockholders of a thrift institution absorbed under this section may be compensated by converting the shares of the absorbed thrift institution into, in whole or in part: shares, obligations or other securities of the absorbing thrift institution or of any other thrift institution or corporation; or cash or other thing of value.

215.73(2)(c) (c) All savers in the absorbed thrift institution shall be owners of savings accounts of the same withdrawal value in the absorbing thrift institution.

215.73(3) (3) Withdrawal requests. Any saver in an absorbed thrift institution, who intends to file a written withdrawal request for savings accounts within one year after the date of approval of such absorption by the division, may do so by giving 90 days' written notice of such intention, and the savings accounts shall be withdrawn as provided in s. 215.17.

215.73 History History: 1975 c. 359, 421; 1983 a. 167; 1989 a. 242; 1991 a. 32, 221; 1995 a. 27, 104.



215.76 Voluntary liquidation of a stock association.

215.76  Voluntary liquidation of a stock association.

215.76(1)(1)  Procedure for voluntary liquidation.

215.76(1)(a)(a) A stock association may go into liquidation by a majority vote of the outstanding capital stock of the association at a stockholders' meeting held especially for that purpose, after 30 days' notice to each stockholder.

215.76(1)(b) (b) When an association has voted to liquidate, the board shall cause notice of this fact to be:

215.76(1)(b)1. 1. Certified to the division under the seal of the association, by its president and secretary.

215.76(1)(b)2. 2. Published as a class 3 notice, under ch. 985, in the county in which an office of the association is located, calling on all persons who have claims against the association to present them to the association and make proof thereof at a specified place and time.

215.76(1)(b)3. 3. Mailed to all persons who appear as creditors on the books of the association and to all savers in the association.

215.76(2) (2) Period of liquidation. A stock association so liquidating shall dispose of its assets within 10 years from the date of liquidation, unless the division orders otherwise.

215.76(3) (3) Status of board of directors. The board shall remain a body corporate until the association is fully liquidated.

215.76(4) (4) Filling vacancies on board of directors. In case of a vacancy on the board, the remaining directors may fill the vacancy by electing a director.

215.76(5) (5) Applicability of other sections. A stock association liquidating under this section shall be subject to ss. 215.02 (16) and 215.03, the same as an association in actual operation.

215.76(6) (6) Resumption of business. A stock association in liquidation may resume business with the approval of the division upon conditions approved by the division.

215.76(7) (7) Disposition of funds.

215.76(7)(a)(a) Unclaimed liquidating dividends and all funds remaining unpaid in the hands of the association or its board at or immediately prior to the date of final distribution, together with all final liquidating costs, shall be delivered to the division to be deposited in one or more state banks, state savings banks or state-chartered savings and loan associations, to the credit of the division, in trust for the various stockholders, owners of savings accounts or creditors entitled thereto. The division shall include in the annual report under s. 215.02 (11) the names of the associations so liquidated and the sums of unclaimed and unpaid liquidating dividends and unclaimed funds with respect to each of them respectively, including a statement of interest or dividends earned upon such funds.

215.76(7)(b) (b) The division may:

215.76(7)(b)1. 1. Pay the moneys so held to the persons respectively entitled thereto, upon being furnished satisfactory evidence of their right to the same.

215.76(7)(b)2. 2. In case of doubt or conflicting claims, require an order of the circuit court authorizing and directing the payment of such moneys.

215.76(7)(b)3. 3. Apply the interest and dividends earned by the moneys so held toward defraying the expenses of the division.

215.76(8) (8) Reserved authority. This section does not prohibit the division from proceeding against any association as provided in s. 215.32.

215.76 History History: 1975 c. 359, 421; 1983 a. 167, 524; 1991 a. 221; 1995 a. 27.

215.76 Cross-reference Cross-reference: See ch. 177 for disposition of unclaimed funds.



215.77 Jurisdictional conversion of capital stock associations.

215.77  Jurisdictional conversion of capital stock associations.

215.77(1)(1)  Procedure to effect conversion. A state-chartered stock association may convert itself into a federal association, and any federal stock association may convert itself into a state-chartered association, as follows:

215.77(1)(a) (a) A meeting of the stockholders shall be held upon not less than 10 days' written notice to each stockholder, served either personally or by mail to the last-known post-office address. The notice shall state the time, place and purpose of such meeting.

215.77(1)(b) (b) At such meeting, the stockholders may by the affirmative vote, in person or by proxy, of not less than two-thirds of the outstanding capital stock of the association the stockholders may by resolution declare to convert the association into a federal association, or in the case of a federal capital stock association into a state-chartered association. A copy of the minutes of the meeting, verified by the affidavit of the chairperson and the secretary of the meeting, shall be filed with the division within 10 days after the meeting.

215.77(1)(c) (c) If the stockholders vote to convert the association, the secretary shall, within 30 days after such meeting serve notice on all stockholders and savers of the association, either personally or by mail directed to them at their last-known post-office addresses. Within 30 days after service of the notice, any saver in the association may notify the association in writing that the saver desires to withdraw savings accounts. Each saver so notifying the association shall be entitled to the withdrawal value of the savings accounts, less any amount due the association.

215.77(1)(d) (d)

215.77(1)(d)1.1. Within 6 months after the adjournment of a meeting to convert into a federal association, the association shall do what is necessary to make it a federal association. Within 10 days after receipt of the federal charter, the association shall file with the division a copy of the federal charter, certified by the deposit insurance corporation. Upon such filing the association shall cease to be a state-chartered association and shall thereafter be a federal association.

215.77(1)(d)2. 2. Within 6 months after the adjournment of a meeting of the stockholders of a federal stock association called for the purpose of converting the association into a state-chartered association, the division shall examine such association and shall determine the action necessary to qualify the converting federal stock association for a state charter. Upon complying with the necessary requirements, a state charter shall be issued to such association.

215.77(2) (2) When state supervision ceases. When conversion from a state-chartered stock association to a federal association becomes effective, the association shall cease to be supervised by this state.

215.77(3) (3) Corporate existence of association does not terminate upon conversion. Upon conversion of any state-chartered stock association into a federal association or vice versa, the corporate existence of the converting association shall not terminate, and the resulting association shall be a continuance of the converting association. All of the property and rights of the converted association shall by operation of law vest in the resulting association as of the time of conversion, and all of its obligations become those of the resulting association. Actions and other judicial proceedings to which the converting association is a party may be prosecuted and defended as if the conversion had not been made.

215.77(4) (4) Approval required before conversion becomes effective. Before any conversion under this section is final and in effect, the written approval of the division must be secured by the converting association.

215.77 History History: 1975 c. 359, 421; 1993 a. 184; 1995 a. 27, 104.






216. Investment associations.

216.01 Regulation.

216.01  Regulation. No person and no partnership, association or corporation, whether local or foreign, heretofore organized or which may hereafter be organized, doing business as a so-called investment, loan, benefit, cooperative, home, trust or guarantee company, for the licensing, control and management of which there is no law now in force in this state, and which such person, partnership, association or corporation, shall solicit payments to be made to himself, herself or itself either in a lump sum, or periodically, or on the installment plan, issuing therefor so-called bonds, shares, coupons, certificates of membership or other evidences of obligation or agreement, or pretended agreement to return to the holder or owners thereof money or anything of value at some future date, shall solicit or transact any business in this state unless such person, partnership, association or corporation, shall have first complied with all the provisions prescribed in ch. 215 required of foreign savings and loan associations authorized to do business in this state.

216.01 History History: 1985 a. 30 s. 42; 1993 a. 490.



216.02 Laws applicable.

216.02  Laws applicable. All provisions of ch. 215 with respect to the supervision, control and conditions upon which foreign savings and loan associations are permitted to do business in this state are hereby made applicable to and imposed upon persons, partnerships, associations or corporations described in s. 216.01, the same as though they were foreign savings and loan associations under ch. 215, so far as such supervision, control and conditions can be made applicable to the particular business done by such persons, partnerships, associations or corporations.

216.02 History History: 1993 a. 490.



216.03 Penalty.

216.03  Penalty. Any person, partnership, association or corporation who or which shall act as principal or agent in doing such business or in soliciting business for, or membership or participation in, any such partnership, association or corporation, or solicit business for such person or persons doing business as such companies, not authorized to do business in this state, shall be deemed guilty of a misdemeanor and upon conviction thereof shall be fined not less than $100 nor more than $1,000 or imprisoned in the county jail for not less than 3 months nor more than one year or both.

216.03 History History: 1993 a. 490.



216.05 Participation in federal legislation; conversion into federal associations.

216.05  Participation in federal legislation; conversion into federal associations. Any investment association organized under this chapter may be eligible for and participate in the benefits of any federal legislation made available to savings and loan associations. Any such investment association may convert itself into a federal savings and loan association in the same manner and subject to the same conditions as savings and loan associations under s. 215.57 which section, so far as applicable, shall apply to investment associations.

216.05 History History: 1975 c. 359 s. 51.






217. Seller of checks.

217.01 Title.

217.01  Title. This chapter shall be known and may be cited as the "Seller of Checks Law".



217.02 Definitions.

217.02  Definitions. In this chapter, unless the context requires otherwise:

217.02(1) (1) "Authorized agent" is a person who is authorized by a licensee to sell its checks.

217.02(2) (2) "Check" means any check, draft, money order, traveler's check, personal money order or other instrument for the transmission or payment of money.

217.02(2m) (2m) "Division" means the division of banking.

217.02(3) (3) "General order" means an order of the division other than a special order.

217.02(4) (4) "Licensee" means a person licensed under this chapter.

217.02(5) (5) "Location" includes each place in this state where business as a seller of checks is conducted, including any office of the licensee and the place of business of any authorized agent of the licensee.

217.02(7) (7) "Personal money order" means any instrument for the transmission or payment of money in relation to which the purchaser or remitter appoints or purports to appoint the seller thereof as the purchaser's or remitter's agent for the receipt, transmission or handling of money, whether such instrument is signed by the seller or by the purchaser or remitter or some other person.

217.02(8) (8) "Sell" means to sell, issue or deliver a check.

217.02(9) (9) "Seller of checks" means a person who, as a service or for a fee or other consideration, engages in the business of selling and issuing checks or the receiving of money for transmission or the transmitting of money, or the transmitting of money to foreign countries.

217.02(10) (10) "Special order" means an order of the division to or affecting a person.

217.02 History History: 1983 a. 189; 1991 a. 316; 1995 a. 27; 2005 a. 158.



217.03 License required.

217.03  License required.

217.03(1)(1) No person shall, as a service or for a fee or other consideration, engage in the business as a seller of checks without first securing a license from the division to do so.

217.03(2) (2) The licensee shall be liable on checks duly issued for it by each authorized agent and shall furnish each such agent not exempt under s. 217.04 with an authorization in the form approved by the division in lieu of a license from the division, to be displayed in the agent's place of business indicating that it is an authorized agent of the licensee. An agent so authorized by a licensee shall not be required to secure a license.

217.03 History History: 1991 a. 316; 1995 a. 27.

217.03 Annotation Wisconsin has a compelling interest in applying statutory regulations to banking activities on Indian reservations. 80 Atty. Gen. 337.



217.04 Exemptions.

217.04  Exemptions. This chapter does not apply to any of the following:

217.04(1) (1) Banks organized under the laws of this state or authorized to do business in this state with respect to checks sold in a bank.

217.04(2) (2) Credit unions, with respect to checks sold in the credit union office, except as provided in s. 186.113 (22).

217.04(3) (3) Savings and loan associations with respect to checks sold in the savings and loan office, except as provided by s. 215.13 (41).

217.04(4) (4) U.S. post-office money orders.

217.04(5) (5) Savings banks with respect to checks sold in the savings bank office, except as provided under s. 214.04 (20).

217.04 History History: 1991 a. 221; 1995 a. 151.



217.05 Application and fees.

217.05  Application and fees.

217.05(1) (1) Each application for a license shall be made in writing and under oath to the division and shall contain such information and be in such form as the division prescribes. The application shall state the full name and business address of:

217.05(1)(a) (a) The applicant, if the applicant is an individual.

217.05(1)(b) (b) Every member, if the applicant is a partnership, limited liability company or association.

217.05(1)(c) (c) Every trustee and officer if the applicant is a trust.

217.05(1)(d) (d) The corporation and each officer and director thereof, if the applicant is a corporation.

217.05(1m) (1m)

217.05(1m)(a)(a) In addition to the information required under sub. (1) and except as provided in par. (c), the application shall contain the following:

217.05(1m)(a)1. 1. If the applicant is an individual, the applicant's social security number.

217.05(1m)(a)2. 2. If the applicant is not an individual, the applicant's federal employer identification number.

217.05(1m)(b) (b) The division may not disclose any information received under par. (a) to any person except as follows:

217.05(1m)(b)1. 1. The division may disclose information under par. (a) to the department of revenue for the sole purpose of requesting certifications under s. 73.0301 and to the department of workforce development for the sole purpose of requesting certifications under s. 108.227.

217.05(1m)(b)2. 2. The division may disclose information under par. (a) 1. to the department of children and families in accordance with a memorandum of understanding under s. 49.857.

217.05(1m)(c) (c)

217.05(1m)(c)1.1. If an applicant who is an individual does not have a social security number, the applicant, as a condition of applying for or applying to renew a license, shall submit a statement made or subscribed under oath or affirmation to the division that the applicant does not have a social security number. The form of the statement shall be prescribed by the department of children and families.

217.05(1m)(c)2. 2. Notwithstanding s. 217.09 (7), any license issued or renewed in reliance upon a false statement submitted by an applicant under subd. 1. is invalid.

217.05(5) (5) Each application for a license shall be accompanied by:

217.05(5)(a) (a) Financial statements. Financial statements reasonably satisfactory to the division.

217.05(5)(b) (b) Locations. A list of the locations in this state at which the applicant or its authorized agents, listing them by name, is engaged or proposes to engage in the business of selling checks but such list shall not be required of an applicant which tenders the maximum license fee and agrees to file or deposit, and does file or deposit, a bond or securities in the maximum sum of $300,000 as provided in s. 217.06.

217.05(5)(c) (c) Investigation fee. A nonrefundable fee of $300 to the division for investigating the application. If the cost of the investigation exceeds $300, the applicant shall, upon demand of the division, pay the excess cost. No investigation fee shall be required for renewal of a license.

217.05(5)(d) (d) License fee. An annual license fee of $500 plus $5 for each location within this state at which a licensee sells or issues checks, with a maximum annual fee of $1,500.

217.05 History History: 1993 a. 112; 1995 a. 27; 1997 a. 191, 237; 1999 a. 9, 32; 2007 a. 20; 2013 a. 36.



217.06 Licenses, how granted; conditions.

217.06  Licenses, how granted; conditions. Every license issued shall be in the form prescribed by the division and shall be issued to the applicant if:

217.06(1) (1) The applicant has filed the required application and paid the required fee.

217.06(2) (2) The financial responsibility, financial condition, business experience, character and general fitness of the applicant are such, in the opinion of the division, as to command the confidence of the public and to warrant belief that the business will be conducted honestly and efficiently. The division may investigate and consider the qualifications, character and general fitness of officers and directors or others associated with the applicant in determining whether this qualification has been met.

217.06(3) (3)

217.06(3)(a)(a) A surety bond issued by a bonding company or insurance company authorized to do business in this state has been filed in the minimum principal sum of $10,000 for the first location and an additional sum of $5,000 for each additional location unless the division determines that a bond in such amount is insufficient in which event it may require a bond in a larger sum, but in no event shall the bond exceed $300,000. The bond shall be in a form satisfactory to the division and shall run to the state for the benefit of any claimants against the applicant or the applicant's agents to secure the faithful performance of the obligations of the applicant and the applicant's agents with respect to the receipt, handling, transmission and payment of money in connection with the sale of checks and to reimburse the division for any examination or liquidation expense. The aggregate liability of the surety in no event shall exceed the principal sum of the bond. The surety shall have the right to cancel such bond upon giving not less than 60 days' written notice to the division, but such cancellation shall not release the surety from any liability that may arise with respect to obligations of the licensee outstanding on or prior to the effective day that such bond is canceled. Such claimants against the applicant or the applicant's agents may themselves bring suit directly on the bond, or the attorney general may bring suit thereon in behalf of such claimants, either in one action or successive actions.

217.06(3)(b) (b) In lieu of such corporate surety bond, or of any portion of the principal thereof as required by this section, the applicant may deposit with such banks or trust companies in this state as the applicant designates and the division approves, interest-bearing obligations of the United States or any agency or instrumentality thereof, or guaranteed by the United States, or of this state, or of a city, county, town, village, school district or instrumentality of this state, or guaranteed by this state, to an aggregate amount, based upon principal amount or market value, whichever is lower, of not less than the amount of the required corporate surety bond or portion thereof. The securities shall be held to secure the same obligations as would the surety bond but the depositor shall be entitled to receive all interest thereon, shall have the right with the approval of the division to substitute other securities for those deposited, and shall be required to do so on written order of the division. The licensee shall pay all expenses of maintaining the deposit of obligations deposited in lieu of a corporate surety bond.

217.06(4) (4) The applicant has provided all information required under s. 217.05 (1m) (a).

217.06(5) (5) The applicant has not been certified under s. 73.0301 by the department of revenue to be liable for delinquent taxes.

217.06(5m) (5m) The applicant has not been certified under s. 108.227 by the department of workforce development to be liable for delinquent unemployment insurance contributions.

217.06(6) (6) If the applicant is an individual, the applicant has not failed to comply, after appropriate notice, with a subpoena or warrant issued by the department of children and families or a county child support agency under s. 59.53 (5) and related to paternity or child support proceedings and is not delinquent in making court-ordered payments of child or family support, maintenance, birth expenses, medical expenses or other expenses related to the support of a child or former spouse, as provided in a memorandum of understanding entered into under s. 49.857.

217.06 History History: 1991 a. 316; 1995 a. 27; 1997 a. 191, 237; 1999 a. 9; 2007 a. 20; 2013 a. 36.



217.07 Order denying application.

217.07  Order denying application. If the division is not satisfied as to all matters specified in s. 217.06, it shall enter a special order denying the application for a license and shall return the license fee to the applicant and retain the investigation fee. The division shall make findings of fact as part of and in support of its orders denying any application for a license.

217.07 History History: 1995 a. 27.



217.08 License procedures.

217.08  License procedures.

217.08(1)(1)  License posting. Every license issued shall state the office either within or without the state, where the records are maintained. The license and the authorizations as agent shall be kept conspicuously posted at the respective locations, and no such license or authorization shall be transferable or assignable. Nothing herein shall prevent a licensee from appointing new agents or from terminating the authorization of any existing agent.

217.08(2) (2) Annual license fee; additions and deletions of locations. Each licensee shall file with the division on or before December 1 of each year a statement listing the locations of the offices of the licensee and the names and locations of the agents authorized by the licensee. Every licensee shall also on or before December 1 of each year file a financial statement of its assets and liabilities as of a date not earlier than the preceding August 31 or, if the licensee is audited annually by an independent certified public accountant licensed or certified under ch. 442 at the end of each fiscal year, the licensee may submit financial statements certified by the certified public accountant for the licensee's latest fiscal year. Such statement shall be accompanied by the annual licensee fee for the calendar year beginning the following January 1 in an amount determined under s. 217.05. The amount of the surety bond or deposit of securities required by s. 217.06 shall be adjusted to reflect the number of such locations. Licensees which do not pay the maximum license fee under s. 217.05 and which do not maintain a bond or deposit of securities in the maximum sum of $300,000 as provided in s. 217.06 shall also file a supplemental statement setting forth any changes in the list of offices and agents with the division on or before April 1, July 1 and October 1 of each year, and the principal sum of the corporate surety bond or deposit of securities required by s. 217.06 shall be adjusted to reflect any increase or decrease in the number of such locations. Any additional license fees which may become due under s. 217.05 shall be paid to the division.

217.08(3) (3) Removal consent. Whenever a licensee changes its single or principal office location to another location it shall give written notice thereof to the division, which shall amend the license accordingly without charge.

217.08 History History: 1995 a. 27; 2001 a. 16.



217.09 Revocation; suspension; reinstatement and term of licenses.

217.09  Revocation; suspension; reinstatement and term of licenses.

217.09(1)(1) The division shall, after complaint, notice and hearing, following the procedure in s. 217.19 so far as applicable, revoke any license in the following cases:

217.09(1)(a) (a) If the licensee has failed to pay any examination cost, the license fees or to file a bond or deposit securities in lieu of a bond;

217.09(1)(b) (b) If the licensee has violated this chapter or any valid order issued hereunder;

217.09(1)(c) (c) If any fact or condition exists which, if it had existed at the time of the original application for such license, clearly would have warranted the division to refuse to issue such license.

217.09(1m) (1m) The division shall restrict or suspend any license issued under this chapter to an individual, if the individual fails to comply, after appropriate notice, with a subpoena or warrant issued by the department of children and families or a county child support agency under s. 59.53 (5) and related to paternity or child support proceedings or is delinquent in making court-ordered payments of child or family support, maintenance, birth expenses, medical expenses or other expenses related to the support of a child or former spouse, as provided in a memorandum of understanding entered into under s. 49.857. A licensee whose license is restricted or suspended under this subsection is entitled to a notice and hearing only as provided in a memorandum of understanding entered into under s. 49.857 and is not entitled to any other notice or hearing under this chapter.

217.09(1r) (1r) The division shall revoke any license issued under this chapter if the department of revenue certifies under s. 73.0301 that the licensee is liable for delinquent taxes. A licensee whose license is revoked under this subsection for delinquent taxes is entitled to a notice under s. 73.0301 (2) (b) 1. b. and hearing under s. 73.0301 (5) (a) but is not entitled to any other notice or hearing under this chapter.

217.09(1t) (1t) The division shall revoke any license issued under this chapter if the department of workforce development certifies under s. 108.227 that the licensee is liable for delinquent unemployment insurance contributions. A licensee whose license is revoked under this subsection for delinquent unemployment insurance contributions is entitled to a notice under s. 108.227 (2) (b) 1. b. and hearing under s. 108.227 (5) (a) but is not entitled to any other notice or hearing under this chapter.

217.09(2) (2) If the division finds cause for revocation of a license, it shall issue a special order revoking the license, which includes its findings of fact upon which such order is based.

217.09(3) (3) The division may, for reasonable cause and after a hearing on 5 days' notice, suspend any license for a period not exceeding 30 days, pending further investigation, and in so doing shall issue a special order including its findings of fact upon which such order is based.

217.09(4) (4) The division shall revoke or suspend only the authorization to operate at the location with respect to which grounds for revocation or suspension apply, but if the division finds that such grounds for revocation or suspension apply to more than one location operated by such licensee, then the division shall revoke or suspend all of the authorizations of the licensee to which such grounds apply. Suspensions under sub. (1m) and revocations under sub. (1r) or (1t) shall suspend or revoke the authorization to operate at all locations operated by the licensee.

217.09(5) (5) Any licensee may surrender any license by giving written notice to the division that the licensee surrenders such license and returns the license therewith.

217.09(6) (6) Except for a license revoked under sub. (1r) or (1t), the division may on its own motion issue a new license when a license has been revoked.

217.09(7) (7) Every license shall remain in force until it expires or is revoked or suspended or surrendered by the licensee.

217.09 History History: 1971 c. 211; 1973 c. 3; 1991 a. 316; 1995 a. 27; 1997 a. 191, 237; 2007 a. 20; 2013 a. 36; s. 35.17 correction in (1r).



217.10 Powers of division.

217.10  Powers of division. The division may:

217.10(1) (1) Issue general or special orders in execution of this chapter, but not in conflict therewith, to prevent deceptive practices of licensees;

217.10(2) (2) Investigate, at any time, the business and examine the books, accounts, records and files used therein of every licensee or agent thereof. The cost of each such examination shall be paid by every licensee so examined within 30 days after demand therefor by the division, and the state may maintain an action for recovery of such costs in any court of competent jurisdiction;

217.10(3) (3) Make such rules not inconsistent with this chapter as it deems necessary for the administration of this chapter.

217.10 History History: 1995 a. 27.



217.11 Duties of licensees.

217.11  Duties of licensees.

217.11(1)(1) Every check sold by any licensee shall bear the name of the licensee clearly imprinted thereon, including the words authorized under s. 221.0402 (2) if applicable.

217.11(2) (2) Any money received by a seller of checks to be transmitted to a foreign country shall be so transmitted within 5 days from the receipt thereof.

217.11(3) (3) Every licensee shall furnish a customer with a receipt or other acknowledgment upon receiving funds from such customer. Such receipt or other acknowledgment shall be numbered serially.

217.11(4) (4) Each licensee shall have at all times a minimum of $1,000 of its own cash funds available for the uses and purposes of its business which minimum sum shall be exclusive of and in addition to funds received for exchange or transfer and in addition thereto each such licensee who does not maintain a bond in the maximum sum of $300,000 or securities in lieu of such bond as required by s. 217.06 (3) shall have at all times an amount of liquid funds which may include investments readily convertible into cash sufficient to pay on demand all outstanding money orders issued by it.

217.11(5) (5) If a licensee ceases to do business in this state, the licensee shall deposit the licensee's records and proceeds of checks and remittances relating to checks sold in this state with the secretary of revenue. On claim and submission of proof of ownership satisfactory to the secretary of revenue, the secretary of revenue shall pay such amount of the funds deposited as are owing to a person. Such funds as are not paid out within 20 years from date of deposit shall escheat to and become the property of the state, and shall be paid by the secretary of revenue and be dealt with in the same manner as other escheated property.

217.11 History History: 1981 c. 259; 1991 a. 316; 1995 a. 336; 2013 a. 20.



217.12 Prohibitions.

217.12  Prohibitions.

217.12(1)(1)  Licensee forbidden to act as depository. No licensee may accept money or evidences of money as a deposit to be returned to the depositor or upon the depositor's order except as permitted by this chapter, and no seller of checks may act as bailee or agent for persons to hold money or evidences of money or proceeds therefrom for the use and benefit of the owners and to deliver such money, evidences or proceeds upon request of the owner. Nothing in this subsection shall prevent a seller of checks from selling or issuing checks as authorized under this chapter.

217.12(2) (2) Tokens. No licensee shall issue scrip or tokens other than checks to be used in lieu of money for the purchase of goods or services from any enterprise.

217.12(3) (3) Other business forbidden. No seller of checks shall conduct its business, directly or through agents, on the same premises with a business whose chief source of revenue is derived from the sale of alcohol beverages for consumption on the premises.

217.12(4) (4) Name, forbidden use. No company shall use a name which indicates that it is a branch, unit or agency of the state or federal government.

217.12 History History: 1981 c. 79 s. 17; 1995 a. 27; 1997 a. 35.



217.13 Other statute applicable.

217.13  Other statute applicable. Section 220.06 applies to this chapter.

217.13 History History: 1973 c. 3; 1987 a. 252; 1997 a. 27.



217.14 Liability of licensees.

217.14  Liability of licensees. Each licensee shall be liable for the payment of all checks which it sells, in whatever form and whether directly or through an agent, as the maker or drawer of the check according to the negotiable instrument laws of this state.



217.15 Delinquent seller of checks.

217.15  Delinquent seller of checks. The division may take possession of any insolvent seller of checks under the circumstances and utilizing the procedure prescribed in s. 218.04 (9m), so far as applicable.

217.15 History History: 1995 a. 27.



217.16 Penalties.

217.16  Penalties. Any person who directly or through another violates or attempts to violate this chapter may be fined not more than $500 or imprisoned not more than 6 months or both. Each transaction in violation of this chapter and each day that a violation continues is a separate offense.



217.17 Testimonial powers.

217.17  Testimonial powers.

217.17(1)(1) The division may, in relation to any matter within the division's powers, issue subpoenas and take testimony.

217.17(2) (2) Witnesses shall be entitled to the same fees as are allowed to witnesses in courts of record. Such fees shall be audited and paid by the state in the same manner as other expenses of the division are audited and paid. No witness subpoenaed at the instance of any party other than the division shall be entitled to payment of fees by the state, unless the division certifies that the testimony of such witness was material to the hearing or proceeding.

217.17(3) (3) No person shall, without reasonable cause, fail to comply with a subpoena issued under this section, nor refuse to be sworn or to be examined, or to answer a proper question, or produce a pertinent document, when ordered to do so by the official conducting the investigation or proceeding.

217.17 History History: 1973 c. 3 s. 10; Stats. 1973 s. 217.17; 1995 a. 27.



217.18 Power to secure evidence.

217.18  Power to secure evidence.

217.18(1) (1) The division may, by general or special order require licensees to file with the division at such time and in such manner as it may direct, sworn or unsworn reports, or sworn or unsworn answers in writing to specific questions as to any matter upon which the division may demand information under this chapter.

217.18(2) (2) The division or any official, employee or agent authorized by it may, for purposes within the division's powers, have access during business hours to the offices and places of business, books, accounts, papers, records, files, safes and vaults of persons engaged in business as a seller of checks, whether licensees or not.

217.18(3) (3) No person shall refuse, neglect or fail to render any reports or answer required under this section at such time and in such manner as the division may prescribe. No person shall willfully make any false entry or statement in any report or answer, nor shall willfully fail to make full and true entries and statements in any report or answer required under authority of this chapter.

217.18 History History: 1973 c. 3 s. 11; Stats. 1973 s. 217.18; 1995 a. 27.



217.19 Division orders; rules of procedure.

217.19  Division orders; rules of procedure.

217.19(1) (1) The division, prior to the issuance of any general order under this chapter, shall hold a public hearing.

217.19(2) (2) The division, prior to the issuance of any special order, shall serve a complaint, prepared in the name of the division, upon the person against whom the complaint is made and shall accompany such complaint by notice of a public hearing to be held in the matter not sooner than 10 days after such service. The person against whom the complaint is made shall be entitled to be heard in person, or by agent or attorney, and shall have the benefit of subpoena process to compel the attendance of witnesses.

217.19(4) (4) The division shall serve a copy of any special order upon the person against whom the order is issued and such an order shall be effective upon such service, unless otherwise indicated in the order.

217.19(5) (5) A complaint, notice of hearing, subpoena, special order or any other process issued by the division may be served in the same manner that process in a civil action is served.

217.19(6) (6) The division shall make its own rules of practice and procedure for the conduct of hearings and other proceedings before it, not inconsistent with any provision of this chapter or with any other provision of law governing such practice or procedure.

217.19 History History: 1973 c. 3 s. 12; Stats. 1973 s. 217.19; 1995 a. 27.



217.20 Court review.

217.20  Court review. Orders of the division under this chapter shall be subject to review in the manner provided in ch. 227.

217.20 History History: 1973 c. 3 s. 13; Stats. 1973 s. 217.20; 1995 a. 27.



217.21 Records; reports.

217.21  Records; reports.

217.21(1)(1) The licensee shall keep and use in the licensee's business such books, accounts and records as the division, by general or special order, may find to be necessary and require to enable it to determine whether such licensee is complying with this chapter and with the lawful orders issued hereunder.

217.21(2) (2) Each licensee shall annually, on or before March 15, file a report with the division giving such reasonable and relevant information as the division may, by general or special order, require concerning the business and operations conducted by such licensee within the state. Such report shall be made under oath and shall be in the form prescribed by the division and shall be subject to public inspection in the discretion of the division. The division shall make and publish annually an analysis and recapitulation of such reports.

217.21(3) (3) Reports and records referred to in this section shall be maintained for not less than 6 years by each licensee.

217.21 History History: 1973 c. 3 ss. 13, 17; Stats. 1973 s. 217.21; 1991 a. 316; 1995 a. 27.






218. Finance companies, auto dealers, adjustment companies and collection agencies.

218.0101 Definitions.

218.0101  Definitions. In ss. 218.0101 to 218.0163, unless the context requires otherwise:

218.0101(1) (1) "Agreement" means a contract that describes the franchise relationship between manufacturers, distributors, importers and dealers.

218.0101(3) (3) "Cash price" means the retail seller's price in dollars for the sale of goods, and the transfer of unqualified title to those goods, upon payment of the retail seller's price in cash or a cash equivalent.

218.0101(4) (4) "Consumer lease" has the meaning given in s. 429.104 (9).

218.0101(5) (5) "Designated family member" includes all of the following:

218.0101(5)(a) (a) The spouse, child, grandchild, parent, brother or sister of a deceased owner of a dealership who holds an interest in the dealership or who is entitled to receive an interest in the dealership by reason of the owner's death.

218.0101(5)(b) (b) A court-appointed legal representative of an incapacitated owner, including a guardian or conservator.

218.0101(5)(c) (c) An owner's attorney-in-fact under a valid power of attorney.

218.0101(5)(d) (d) A court-appointed personal representative or special administrator of a deceased owner's estate if the deceased owner's estate holds an interest in the dealership and, if the personal representative or special administrator is a corporate fiduciary, an individual is designated as operator under the franchise agreement.

218.0101(5)(e) (e) The trustee of a trust, testamentary or inter vivos, of which an owner was settlor if the trust holds an interest in the dealership and, if the trustee is a corporate fiduciary, an individual is designated as operator under the franchise agreement.

218.0101(5)(f) (f) An individual who has been nominated by the operator of a dealership as his or her successor in a written instrument filed with and accepted by the manufacturer, importer or distributor if that individual will hold a legal or beneficial interest in the dealership and is acceptable to the persons who will hold the controlling interest in the dealership.

218.0101(6) (6) "Distributor" means a person, resident or nonresident who in whole or part, sells or distributes new motor vehicles to motor vehicle dealers, or who maintains distributor representatives.

218.0101(7) (7) "Distributor branch" means a branch office similarly maintained by a distributor for the same purposes.

218.0101(8) (8) "Distributor representative" means a representative similarly employed by a distributor or distributor branch.

218.0101(9) (9) "Division of hearings and appeals" means the division of hearings and appeals in the department of administration.

218.0101(10) (10) "Factory branch" means a branch office maintained by a person who manufactures or assembles motor vehicles, for the sale of motor vehicles to distributors, or for the sale of motor vehicles to motor vehicle dealers or for directing or supervising in whole or part, its representatives.

218.0101(11) (11) "Factory representative" means a representative employed by a person who manufactures or assembles motor vehicles or by a factory branch, for the purpose of making or promoting the sale of its motor vehicles, or for supervising or contacting its dealers or prospective dealers.

218.0101(12) (12) "Finance charge" has the meaning set forth in s. 421.301 (20).

218.0101(13) (13) "Franchise" means the right to buy, sell, distribute or service a line make of motor vehicles that is granted to a motor vehicle dealer or distributor by a manufacturer, importer or distributor.

218.0101(13m) (13m) "Gross capitalized cost" has the meaning given in s. 429.104 (13m).

218.0101(14) (14) "Importer" means a person who has written authorization from a foreign manufacturer of a line make of motor vehicles to grant franchises to motor vehicle dealers or distributors in this state with respect to that line make.

218.0101(15) (15) "Lease" or "leasing" means, with respect to a lessor, to enter into or offer to enter into a consumer lease with a lessee.

218.0101(16) (16) "Lessee" has the meaning given in s. 429.104 (17).

218.0101(17) (17) "Lessor" means a person who leases a motor vehicle to a lessee under a consumer lease, but does not include an assignee of a consumer lease.

218.0101(18) (18) "License period" means the period during which a particular type of license described in s. 218.0114 (14) is effective, as established by the department of transportation or division of banking under s. 218.0114 (13) (b) or (d).

218.0101(19) (19) "Licensor" means the body, either the division of banking or the department of transportation or both, issuing a license under ss. 218.0101 to 218.0163.

218.0101(20) (20) "Manufacturer" means any person, resident or nonresident, who does any of the following:

218.0101(20)(a) (a) Manufactures or assembles motor vehicles.

218.0101(20)(b) (b) Manufactures or installs on previously assembled truck chassis, special bodies or equipment which when installed form an integral part of the motor vehicle and which constitutes a major manufacturing alteration and which completed unit is owned by the manufacturer.

218.0101(21) (21) "Motorcycle" has the meaning given in s. 340.01 (32).

218.0101(22) (22) "Motor vehicle" means any motor-driven vehicle required to be registered under ch. 341 except mopeds.

218.0101(22m) (22m) "Motor vehicle buyer" means an individual who is employed by or who has contracted with one or more motor vehicle dealers to bid on or purchase a motor vehicle being held and offered for sale by a motor vehicle dealer or motor vehicle auction.

218.0101(23) (23)

218.0101(23)(a)(a) "Motor vehicle dealer" means any person, firm or corporation, not excluded by par. (b) who:

218.0101(23)(a)1. 1. For commission, money or other thing of value, sells, leases, exchanges, buys, offers or attempts to negotiate a sale, consumer lease or exchange of an interest in motor vehicles; or

218.0101(23)(a)2. 2. Is engaged wholly or in part in the business of selling or leasing motor vehicles, including motorcycles, whether or not the motor vehicles are owned by that person, firm or corporation.

218.0101(23)(b) (b) The term "motor vehicle dealer" does not include:

218.0101(23)(b)1. 1. Receivers, trustees, personal representatives, guardians, or other persons appointed by or acting under the judgment or order of any court.

218.0101(23)(b)2. 2. Public officers while performing their official duties.

218.0101(23)(b)3. 3. Employees of persons, corporations or associations enumerated in subds. 1. and 2., when engaged in the specific performance of their duties as employees of the enumerated persons, corporations or associations.

218.0101(23)(b)4. 4. Sales finance companies or other loan agencies who sell or offer for sale motor vehicles repossessed or foreclosed on by those sales finance companies or other loan agencies under terms of an installment contract, or motor vehicles taken in trade on such repossessions.

218.0101(23)(b)5. 5. Sales finance companies when engaged in purchasing or otherwise acquiring consumer leases from a motor vehicle dealer, or in renegotiating consumer leases previously purchased or otherwise acquired by them.

218.0101(24) (24) "Motor vehicle salesperson" means sales representative, sales manager, general manager or other person who is employed by a motor vehicle dealer for the purpose of selling or approving retail sales, or leasing or approving consumer leases, of motor vehicles. Any motor vehicle salesperson licensed under ss. 218.0101 to 218.0163 shall be licensed to sell or lease for only one dealer at a time.

218.0101(25) (25) "Parts outlet" means a facility at which a manufacturer, importer or distributor has authorized the sale of motor vehicle parts or accessories manufactured or distributed by the manufacturer, importer or distributor using a trade name, trademark or service mark also used to designate, make known or distinguish the manufacturer's, importer's or distributor's motor vehicles or dealers.

218.0101(26) (26) "Person" means a person, firm, corporation or association.

218.0101(27) (27) "Prelease agreement" means an agreement to enter into a consumer lease whereby the motor vehicle will be available and ready to be delivered to the prospective lessee at a later time.

218.0101(28) (28) "Prospective lessee" has the meaning given in s. 429.104 (21).

218.0101(29) (29) "Prospective lessor" has the meaning given in s. 429.104 (21m).

218.0101(30) (30) "Relevant market area" means any of the following:

218.0101(30)(a) (a) All of the area within a 10-mile radius of the site of an existing enfranchised motor vehicle dealership.

218.0101(30)(b) (b) The area of sales responsibility assigned to the existing enfranchised dealership by the manufacturer, importer, or distributor.

218.0101(31) (31) "Retail buyer" means a person, firm or corporation, other than a motor vehicle manufacturer, distributor or dealer, buying or agreeing to buy one or more motor vehicles from a motor vehicle dealer.

218.0101(32) (32) "Retail installment contract" or "installment contract" means and includes every contract to sell one or more motor vehicles at retail, in which the price of the motor vehicle is payable in one or more installments over a period of time and in which the seller has either retained title to the goods or has taken or retained a security interest in the goods under a form of contract designated either as a conditional sale, chattel mortgage or otherwise.

218.0101(33) (33) "Retail seller" means a person, firm or corporation selling or agreeing to sell one or more motor vehicles under a retail installment contract to a buyer for the buyer's personal use or consumption.

218.0101(34) (34)

218.0101(34)(a)(a) "Sales finance company" means any person, firm or corporation engaging in the business, in whole or in part, of acquiring by purchase or by loan on the security thereof, or otherwise, retail installment contracts or consumer leases from retail sellers or lessors in this state.

218.0101(34)(b) (b) "Sales finance company" includes any motor vehicle dealer who sells or leases any motor vehicle on an installment contract or consumer lease or acquires any retail installment contracts in the dealer's retail sales or leases of motor vehicles.

218.0101(35) (35) "Secretary" means the secretary of transportation.

218.0101(36) (36) "Service outlet" means a facility at which a manufacturer, importer or distributor has authorized the performance of work to rectify a manufacturer's, importer's or distributor's product or warranty defects or delivery and preparation obligations or has authorized the use of a trade name, trademark or service mark also used to designate, make known or distinguish the manufacturer's, importer's or distributor's motor vehicles or dealers in connection with a service facility.

218.0101(37) (37) "Special order" means an order against a person.

218.0101(38) (38)

218.0101(38)(a)(a) "Wholesaler" or "wholesale dealer" means a person, other than a licensed motor vehicle dealer or licensed motor vehicle auction dealer, who does any of the following:

218.0101(38)(a)1. 1. Sells more than 5 used motor vehicles in any 12-month period to one or more motor vehicle dealers, motor vehicle auction dealers, or salvage dealers.

218.0101(38)(a)2. 2. Except as provided in par. (b), purchases used motor vehicles from a motor vehicle dealer or at a motor vehicle auction for the purpose of selling the vehicles to a motor vehicle dealer, motor vehicle auction, or wholesaler.

218.0101(38)(a)3. 3. Except as provided in par. (b), purchases used motor vehicles on behalf of a motor vehicle dealer.

218.0101(38)(b) (b) A person is not a wholesaler or a wholesale dealer if the person is employed by and receives compensation from only one motor vehicle dealer for services relating to the sale or purchase of motor vehicles and the person conducts all financial transactions involving the sale or purchase of motor vehicles in the name of the motor vehicle dealer that employs him or her, under the supervision of the motor vehicle dealer that employs him or her, and using the motor vehicle dealer's funds or financial accounts.

218.0101 History History: 1999 a. 31 ss. 15 to 53; 2001 a. 102; 2003 a. 76, 216; 2005 a. 256.

218.0101 Annotation For a company to be a manufacturer under s. 218.01 (1) (L) [now sub. (20) (b)], all four of the prerequisites in that paragraph must be met. Harger v. Caterpillar, Inc. 2000 WI App 241, 239 Wis. 2d 551, 620 N.W.2d 477, 00-0536.



218.0111 Authority of licensors.

218.0111  Authority of licensors.

218.0111(1) (1) The department of transportation shall issue the licenses provided for in s. 218.0114 (14) (a) to (fm) and have supervision over the licensees in respect to all of the provisions of ss. 218.0101 to 218.0163, except that the division of banking shall have jurisdiction and control over all of the following:

218.0111(1)(a) (a) Matters that relate to the sale of motor vehicles on retail installment contracts and the financing and servicing of those retail installment contracts.

218.0111(1)(b) (b) Matters that relate to prelease agreements under s. 218.0144 and consumer leases under chs. 421 to 427 and 429.

218.0111(1)(c) (c) The issuance of licenses to sales finance companies.

218.0111(2) (2) Either licensor under sub. (1) shall, upon request, furnish the other licensor with any information it may have in respect to any licensee or applicant for license or any transaction in which such a licensee or applicant may be a party or be interested. No license shall be issued under s. 218.0114 (14) (a) and (g) until both licensors have approved the application. The suspension or revocation of either the license issued under s. 218.0114 (14) (a) or (g) shall automatically suspend or revoke the other license. Any suspension or revocation shall be certified by the licensor ordering it to the other licensor.

218.0111 History History: 1999 a. 31 ss. 54 to 55; 2003 a. 216.



218.0113 Licenses for dealers, distributors, manufacturers or transporters of semitrailers and trailers.

218.0113  Licenses for dealers, distributors, manufacturers or transporters of semitrailers and trailers. Subject to ch. 180 where applicable, any dealer, distributor, manufacturer or transporter of semitrailers or trailers designed for use in combination with a truck or truck tractor is considered licensed under ss. 218.0101 to 218.0163 where for purposes of chs. 341 and 342 a license under ss. 218.0101 to 218.0163 is required. This section is enacted to remove an undue burden on interstate commerce from a class of commercial transactions in which the business character of the parties does not require the protection provided by ss. 218.0101 to 218.0163 and to promote the expansion of credit for truck operators who require banking and financing facilities throughout the United States.

218.0113 History History: 1999 a. 31 s. 56.



218.0114 Licenses, how granted; agreements, filing.

218.0114  Licenses, how granted; agreements, filing.

218.0114(1)(1) No motor vehicle dealer, motor vehicle wholesaler, motor vehicle salesperson, motor vehicle buyer, or sales finance company may engage in business as a motor vehicle dealer, motor vehicle wholesaler, motor vehicle salesperson, motor vehicle buyer, or sales finance company in this state without a license therefor as provided in ss. 218.0101 to 218.0163. If any motor vehicle dealer acts as a motor vehicle salesperson, he or she shall secure a motor vehicle salesperson's license in addition to a motor vehicle dealer license. Every motor vehicle dealer shall be responsible for the licensing of every motor vehicle salesperson or motor vehicle buyer in his or her employ. Any person violating this subsection may be required to forfeit not less than $500 nor more than $5,000.

218.0114(2) (2) No manufacturer, importer or distributor may engage in business as a manufacturer, importer or distributor in this state without a license therefor as provided in ss. 218.0101 to 218.0163.

218.0114(2m) (2m) No manufacturers', distributors' or importers' vehicles shall be sold in this state unless either the manufacturer on direct dealerships of domestic vehicles, the importer of foreign manufactured vehicles on direct dealerships or the distributor on indirect dealerships of either domestic or foreign vehicles are licensed under ss. 218.0101 to 218.0163. The obtaining of a license under ss. 218.0101 to 218.0163 shall conclusively establish that a manufacturer, distributor or importer is doing business in this state and shall subject the licensee to all provisions of the Wisconsin statutes regulating manufacturers, importers and distributors.

218.0114(3) (3) No factory representative or distributor representative may engage in business as a factory representative or distributor representative in this state without a license therefor as provided in ss. 218.0101 to 218.0163.

218.0114(4) (4) Application for a license under this section shall be made to the licensor, at such time, in such form and with such information as the licensor shall require and shall be accompanied by the required fees. An applicant for a sales finance company license, other than a motor vehicle dealer, shall pay to the division of banking a nonrefundable $300 investigation fee in addition to the license fee under sub. (16). If the cost of an investigation exceeds $300, the applicant shall, upon demand of the division of banking, pay the amount by which the cost of the investigation exceeds the nonrefundable fee. A licensee is not required to pay an investigation fee for the renewal of a license. The licensor may require the applicant to provide information relating to any pertinent matter that is commensurate with the safeguarding of the public interest in the locality in which the applicant proposes to engage in business, except that information relating to the applicant's solvency and financial standing may not be required for motor vehicle dealers except as provided in sub. (20) (a). The information provided may be considered by the licensor in determining the fitness of the applicant to engage in business as set forth in ss. 218.0101 to 218.0163.

218.0114(5) (5)

218.0114(5)(a)(a) A motor vehicle dealer or an applicant for a motor vehicle dealer license shall provide and maintain in force a bond or irrevocable letter of credit of not less than $50,000 or, if the dealer or applicant sells or proposes to sell motorcycles and not other types of motor vehicles, a bond or irrevocable letter of credit of not less than $5,000. The bond or letter of credit shall be executed in the name of the department of transportation for the benefit of any person who sustains a loss because of an act of a motor vehicle dealer that constitutes grounds for the suspension or revocation of a license under ss. 218.0101 to 218.0163.

218.0114(5)(b) (b) A sales finance company or an applicant for a sales finance company license shall provide and maintain in force a bond or irrevocable letter of credit of not less than $25,000 issued by a surety company licensed to do business in this state or a federally insured financial institution, as defined in s. 705.01 (3). The bond or letter of credit shall be payable to the state of Wisconsin for the use of the state and of any person who sustains a loss because of an act of a sales finance company that constitutes grounds for the suspension or revocation of a license under ss. 218.0101 to 218.0163.

218.0114(5)(c) (c) A wholesaler or a wholesale dealer or an applicant for a wholesaler or wholesale dealer license shall provide and maintain in force a bond or irrevocable letter of credit of not less than $25,000. The bond or letter of credit shall be executed in the name of the department of transportation for the benefit of any person who sustains a loss because of an act or omission by the wholesaler or wholesale dealer.

218.0114(6) (6) Except as provided in this section every dealer and distributor of new motor vehicles shall, at the time of application for a license, file with the department of transportation a certified copy of the applicant's written agreement and a certificate of appointment as dealer or distributor, respectively. The certificate of appointment shall be signed by an authorized agent of the manufacturer of domestic vehicles on direct manufacturer-dealer agreements; or, where the manufacturer is wholesaling through an appointed distributorship, by an authorized agent of the distributor on indirect distributor-dealer agreements. The certificate shall be signed by an authorized agent of the importer on direct importer-dealer agreements of foreign-made vehicles; or by an authorized agent of the distributor on indirect distributor-dealer agreements. The distributor's certificate of appointment shall be signed by an authorized agent of the manufacturer; or by an agent of the manufacturer or importer of foreign manufactured vehicles.

218.0114(7) (7)

218.0114(7)(a)(a)

218.0114(7)(a)1.1. A written agreement need not be filed for each dealer or distributor if the manufacturer or importer, for direct dealerships, or distributor, for indirect dealerships, utilizes the identical basic agreement for all its dealers or distributors in Wisconsin and certifies all of the following in the certificate of appointment:

218.0114(7)(a)1.a. a. That the blanket agreement is on file with the department of transportation.

218.0114(7)(a)1.b. b. That the manufacturer's, distributor's or importer's agreement with each of its dealers or distributors, respectively, is identical to the filed blanket agreement.

218.0114(7)(a)1.c. c. That the manufacturer, distributor or importer has filed one basic agreement together with a list of its authorized dealers or distributors with the department of transportation.

218.0114(7)(a)2. 2. A manufacturer, distributor or importer shall notify the department of transportation immediately of any of the following:

218.0114(7)(a)2.a. a. The appointment of any additional dealers or distributors not included in the list filed under subd. 1. c.

218.0114(7)(a)2.b. b. Any revisions of or additions to the basic agreement on file under subd. 1. a.

218.0114(7)(a)2.c. c. Any individual dealer or distributor supplements to the basic agreement on file under subd. 1. a.

218.0114(7)(a)3. 3. Except as provided in par. (b), a manufacturer, distributor or importer shall notify a dealer or distributor, forwarding a copy of the notice to the department of transportation, of the discontinuation or cancellation of the agreement of any of its dealers or distributors at least 60 days before the effective date of the discontinuation or cancellation together with the specific grounds for discontinuation or cancellation of the agreement.

218.0114(7)(b) (b) The manufacturer, distributor or importer shall send a notice of discontinuation or cancellation by certified mail, and forward a copy of the notice to the department of transportation, not less than 20 days before the effective date of discontinuation or cancellation of the agreement, if the dealer or distributor fails to conduct its customary sales and service operations during its customary business hours for 7 consecutive business days unless the failure is caused by an act of God, by work stoppage or delays due to strikes or labor disputes or other reason beyond the dealer's or distributor's control or by an order of the department of transportation or the division of hearings and appeals.

218.0114(7)(c) (c) The notice served upon a motor vehicle dealer under pars. (a) 3. and (b) is not effective unless it conspicuously displays the following statement:

NOTICE TO DEALER

YOU HAVE THE RIGHT TO: 1) MEDIATE IF YOU OPPOSE THE PROPOSED TERMINATION OR NONRENEWAL OF YOUR FRANCHISE AND 2) A HEARING BY THE DIVISION OF HEARINGS AND APPEALS IF MEDIATION DOES NOT RESOLVE THE DISPUTE. TO PRESERVE THESE RIGHTS, YOU MUST TAKE CERTAIN STEPS ON OR BEFORE THE DATE THAT THE PROPOSED TERMINATION OR NONRENEWAL TAKES EFFECT. FOR FURTHER INFORMATION, CONSULT YOUR ATTORNEY OR CALL THE DEALER SECTION, WISCONSIN DEPARTMENT OF TRANSPORTATION, AT.... (insert area code and telephone number).

218.0114(7)(d) (d) Any dealer or distributor discontinued or canceled may, on or before the date on which the discontinuation or cancellation becomes effective, file with the department of transportation and division of hearings and appeals and serve upon the respondent manufacturer, distributor or importer a complaint for a determination of unfair discontinuation or cancellation under s. 218.0116 (1) (i). Allowing opportunity for an answer, the division of hearings and appeals shall schedule a hearing on and decide the matter. The burden of proof at the hearing shall be on the manufacturer, distributor, or importer to show that the discontinuation or cancellation was fair, for just provocation, and with due regard to the equities. Agreements and certificates of appointment shall continue in effect until final determination of the issues raised in the complaint. If the complainant prevails the complainant shall have a cause of action against the respondent for reasonable expenses and attorney fees incurred by the complainant in the matter.

218.0114(7)(e) (e) Agreements and certificates of appointment are considered to be continuing unless the manufacturer, distributor or importer has notified the department of transportation of the discontinuation or cancellation of the agreement of any of its dealers or distributors, and annual renewal of certifications filed as provided in this section is not necessary.

218.0114(8) (8) Within 60 days after the department of transportation issues a declaratory ruling under s. 227.41 that an agreement is inconsistent with sub. (9), a manufacturer, distributor or importer shall remove or revise any provision of the agreement declared to be inconsistent with sub. (9).

218.0114(9) (9)

218.0114(9)(a)(a) Except as provided in sub. (10), provisions of an agreement which do any of the following are void and prohibited:

218.0114(9)(a)1. 1. Waive a remedy or defense available to a distributor or dealer or other provision protecting the interests of a distributor or dealer under ss. 218.0101 to 218.0163 or under rules promulgated by the department of transportation under ss. 218.0101 to 218.0163.

218.0114(9)(a)2. 2. Prevent a dealer or distributor from bringing an action in a particular forum otherwise available under the law or waive the dealer's or distributor's right to a jury trial.

218.0114(9)(a)3. 3. Require a motor vehicle dealer to pay the attorney fees of a manufacturer, importer or distributor.

218.0114(9)(a)4. 4. Provide a manufacturer, importer, or distributor with the right or option to compel the dealer or any of its owners to sell or transfer an ownership interest in the dealer or assets of the dealer to the manufacturer, importer, or distributor or an assignee of the manufacturer, importer, or distributor.

218.0114(9)(b) (b)

218.0114(9)(b)1.1. Notwithstanding par. (a) 2. and subject to s. 218.0116 (1) (qm) 4., an agreement may provide for the resolution of disputes by arbitration, including binding arbitration, if both parties to the agreement voluntarily agree to an arbitration provision. An arbitrator acting under this subdivision shall be bound by the laws of this state, including sub. (7) (d) and other provisions of ss. 218.0101 to 218.0163.

218.0114(9)(b)2. 2. No finding of an arbitrator is binding upon any person who is not a party to the agreement. A finding of an arbitrator does not bind the department of transportation with respect to enforcement of ss. 218.0101 to 218.0163.

218.0114(9)(c) (c) Notwithstanding par. (a) 2., an agreement may require a dealer or distributor to submit disputes to a nonbinding and reasonably prompt dispute resolution procedure before bringing an action in another forum.

218.0114(9)(d) (d) Notwithstanding par. (a) 4., an agreement may provide a manufacturer, importer, or distributor with the right of first refusal to acquire the dealer's assets in the event of a proposed change of ownership or transfer of dealership assets if all of the requirements of s. 218.0134 (4) (c) are met.

218.0114(10) (10) Subsection (9) does not apply to any of the following:

218.0114(10)(a) (a) A settlement agreement that is entered into by a dealer or distributor voluntarily with respect to a particular dispute existing when the settlement agreement is reached.

218.0114(10)(b) (b) An agreement, made after a dealer receives notice under s. 218.0116 (7) (a), which waives the dealer's right to file a complaint protesting the establishment or relocation of a dealership proposed in the notice.

218.0114(11) (11) A manufacturer, distributor or importer shall designate in writing the area of sales responsibility assigned to a motor vehicle dealer. A manufacturer, distributor or importer may not modify the area of sales responsibility to avoid the requirements of s. 218.0116 (7).

218.0114(12) (12)

218.0114(12)(a)(a) Except as provided in par. (b), all licenses shall be granted or refused within 60 days after the licensor receives the application for the license.

218.0114(12)(b) (b)

218.0114(12)(b)1.1. In cases where a complaint of unfair cancellation of a dealer agreement is in the process of being heard, no replacement application for the agreement may be considered until a decision is rendered by the division of hearings and appeals.

218.0114(12)(b)2. 2. In cases where a complaint has been filed under s. 218.0116 (7) protesting the proposed establishment or relocation of a dealership in a relevant market area, no license may be issued until the division of hearings and appeals has rendered a decision permitting the issuance of the license.

218.0114(13) (13)

218.0114(13)(a)(a) Licenses described in sub. (16) expire on December 31 of the calendar year for which the licenses are granted.

218.0114(13)(b) (b) The department of transportation shall promulgate rules establishing the license period for each type of license described in sub. (14) (a) to (fm).

218.0114(13)(c) (c) The department of transportation may promulgate rules establishing expiration dates for the various types of licenses described in sub. (14) (a) to (fm).

218.0114(13)(d) (d) The division of banking shall promulgate rules establishing the license period for the license described in sub. (14) (g).

218.0114(13)(e) (e) The division of banking may promulgate rules establishing expiration dates for licenses issued under sub. (14) (g).

218.0114(14) (14) Subject to sub. (15), the fee for licenses described in this subsection equals the number of years in a license period multiplied by whichever of the following applies:

218.0114(14)(a) (a) For motor vehicle dealers, to the department of transportation, $20 for each office or branch of the motor vehicle dealer, plus $1 for a supplemental license for each used motor vehicle lot within the same municipality, but not immediately adjacent to the office or to a branch.

218.0114(14)(b) (b) For motor vehicle manufacturers, $20; and for each factory branch in this state, $20.

218.0114(14)(c) (c) For distributors or wholesalers, the same as for dealers.

218.0114(14)(d) (d) Any person licensed under par. (b) or (c) may also operate as a motor vehicle dealer, without any additional fee.

218.0114(14)(e) (e) For motor vehicle salespersons, $4.

218.0114(14)(f) (f) For factory representative, or distributor branch representative, $4.

218.0114(14)(fm) (fm) For motor vehicle buyers, $6. Any motor vehicle buyer who buys a motor vehicle on behalf of more than one dealership must hold a separate motor vehicle buyer license for each employing dealership.

218.0114(14)(g) (g)

218.0114(14)(g)1.1. Except as provided in subd. 2., for motor vehicle dealers, to the division of banking, $10.

218.0114(14)(g)2. 2. For motor vehicle dealers that operate as a sales finance company or that carry or retain retail installment contracts or consumer leases for more than 30 days, to the division of banking, the same as for sales finance companies under sub. (16).

218.0114(15) (15)

218.0114(15)(a)(a) If the department of transportation or division of banking establishes a license period that is not evenly divisible into years, the department of transportation or division of banking shall prorate the remainder when determining the license fee under sub. (14).

218.0114(15)(b) (b) If the department of transportation or division of banking grants a license described under sub. (14) during the license period, the fee for the license shall equal the applicable dollar amount under sub. (14) (a) to (g) multiplied by the number of calendar years, including parts of calendar years, during which the license remains in effect. A fee determined under this paragraph may not exceed the license fee for an entire license period under sub. (14).

218.0114(15)(c) (c) No license fee is required under sub. (14) (e), (f), or (fm) for an individual who is eligible for the veterans fee waiver program under s. 45.44.

218.0114(16) (16) The fee for licenses for sales finance companies for each calendar year, or part of a calendar year, is based on the gross volume of purchases of retail installment contracts and consumer leases of motor vehicles sold or leased in this state for the 12 months immediately preceding October 31 of the year in which the application for license is made, as follows: On a gross volume of $100,000 or less, $50; and on each $100,000 or part thereof over $100,000, an additional $15. No extra charge shall be made for branch licenses for sales finance companies. Gross volume shall be based on the unpaid balance of the retail installment contracts and the base periodic payments, as defined in s. 429.104 (4), of the consumer leases.

218.0114(17) (17) The licenses of dealers, manufacturers, factory branches, distributors, distributor branches and sales finance companies shall specify the location of the office or branch and must be conspicuously displayed at that location. In case the location of the office or branch is changed, the licensor shall endorse the change of location on the license, without charge, if the new location is within the same municipality as the previous location. A change of location to another municipality shall require a new license, except for sales finance companies.

218.0114(18) (18) Every salesperson, factory representative, distributor representative, or motor vehicle buyer shall carry his or her license when engaged in business, and display the license upon request. The license shall name the licensee's employer or motor vehicle dealership for whom the motor vehicle buyer is buying. Upon leaving an employer, or, in the case of a buyer, terminating a buying relationship with a motor vehicle dealership, the licensee shall immediately surrender the license to his or her employer or to the dealership, who shall mail the license to the licensor. If during the license period the licensee again is employed or acts as a salesperson or motor vehicle buyer, he or she shall make application for reissue of a salesperson's or motor vehicle buyer license. There shall be no fee in connection with the subsequent application for a salesperson's license. The fee for a subsequent application for a motor vehicle buyer license is $6.

218.0114(19) (19) Every sales finance company shall be required to procure a salesperson's license for itself or its employees in order to sell motor vehicles repossessed by it.

218.0114(20) (20)

218.0114(20)(a)(a) If the licensor has reasonable cause to doubt the financial responsibility of the applicant or licensee or the compliance by the applicant or licensee with ss. 218.0101 to 218.0163, the licensor may require the applicant or licensee to furnish information relating to the applicant's or licensee's solvency and financial standing.

218.0114(20)(b) (b) If the licensor has reasonable cause to doubt the financial responsibility of the applicant or licensee or the compliance by the applicant or licensee with ss. 218.0101 to 218.0163, the licensor may require the applicant or licensee to furnish and maintain an additional bond in the form, amount and with the sureties it approves, but not less than $5,000, nor more than $100,000, conditioned upon the applicant or licensee complying with the statutes applicable to the licensee and as indemnity for any loss sustained by any person by reason of any acts of the licensee constituting grounds for suspension or revocation of the license under ss. 218.0101 to 218.0163. The bonds shall be executed in the name of the department of transportation for the benefit of any aggrieved person who sustains a loss because of an act of the licensee that constitutes grounds for the suspension or revocation of his or her license under ss. 218.0101 to 218.0163, except that the aggregate liability of the surety to all aggrieved persons shall, in no event, exceed the amount of the bond. The bonding requirements in this paragraph shall not apply to manufacturers, factory branches, and their agents and is in addition to the bond or letter of credit required of a motor vehicle dealer under sub. (5) (a).

218.0114(20)(c) (c) An applicant or licensee furnishing information under par. (a) may designate the information as a trade secret, as defined in s. 134.90 (1) (c), or as confidential business information. The licensor shall notify the applicant or licensee providing the information 15 days before any information designated as a trade secret or as confidential business information is disclosed to the legislature, a state agency, as defined in s. 13.62 (2), a local governmental unit, as defined in s. 605.01 (1), or any other person. The applicant or licensee furnishing the information may seek a court order limiting or prohibiting the disclosure, in which case the court shall weigh the need for confidentiality of the information against the public interest in the disclosure. A designation under this paragraph does not prohibit the disclosure of a person's name or address, of the name or address of a person's employer or of financial information that relates to a person when requested under s. 49.22 (2m) by the department of children and families or a county child support agency under s. 59.53 (5).

218.0114(21) (21) Application for dealers' licenses shall be submitted to the department of transportation in duplicate and shall contain such information as the licensors require. Application for sales finance company licenses shall contain such information as the division of banking requires. No motor vehicle dealer or sales finance company, unless so licensed, shall be permitted to register or receive or use registration plates under ss. 341.47 to 341.57. The department of transportation shall transmit the duplicate copy of each application for a dealer's license to the division of banking with the fee required under sub. (14) (g). The division of banking may not refund the fee required under sub. (14) (g). The division of banking shall approve a sales finance company license for a dealer if no prior sales finance company license has been suspended or revoked, and if the applicant meets the requirements of ss. 218.0101 to 218.0163 relating to sales finance companies.

218.0114(21e) (21e)

218.0114(21e)(a)(a) In addition to any other information required under this section and except as provided in par. (c), an application by an individual for the issuance or renewal of a license described in sub. (14) shall include the individual's social security number and an application by a person who is not an individual for the issuance or renewal of a license described in sub. (14) (a), (b), (c) or (e) shall include the person's federal employer identification number. The licensor may not disclose any information received under this paragraph to any person except the department of children and families for purposes of administering s. 49.22, the department of revenue for the sole purpose of requesting certifications under s. 73.0301, and the department of workforce development for the sole purpose of requesting certifications under s. 108.227.

218.0114(21e)(b) (b) The licensor shall deny an application for the issuance or renewal of a license if the information required under par. (a) is not included in the application.

218.0114(21e)(c) (c) If an applicant for the issuance or renewal of a license described in sub. (14) is an individual who does not have a social security number, the applicant, as a condition of applying for or applying to renew the license, shall submit a statement made or subscribed under oath or affirmation to the licensor that the applicant does not have a social security number. The form of the statement shall be prescribed by the department of children and families. Any license issued or renewed in reliance upon a false statement submitted by an applicant under this paragraph is invalid.

218.0114(21g) (21g)

218.0114(21g)(a)(a) In addition to any other information required under this section and except as provided in par. (c), an application for a license described in sub. (16) shall include the following:

218.0114(21g)(a)1. 1. In the case of an individual, the individual's social security number.

218.0114(21g)(a)2. 2. In the case of a person that is not an individual, the person's federal employer identification number.

218.0114(21g)(b) (b) The licensor may not disclose any information received under par. (a) to any person except as follows:

218.0114(21g)(b)1. 1. The licensor may disclose information under par. (a) to the department of revenue for the sole purpose of requesting certifications under s. 73.0301 and to the department of workforce development for the sole purpose of requesting certifications under s. 108.227.

218.0114(21g)(b)2. 2. The licensor may disclose information under par. (a) 1. to the department of children and families in accordance with a memorandum of understanding under s. 49.857.

218.0114(21g)(c) (c) If an applicant for the issuance or renewal of a license described in sub. (16) is an individual who does not have a social security number, the applicant, as a condition of applying for or applying to renew the license, shall submit a statement made or subscribed under oath or affirmation to the licensor that the applicant does not have a social security number. The form of the statement shall be prescribed by the department of children and families. Any license issued or renewed in reliance upon a false statement submitted by an applicant under this paragraph is invalid.

218.0114(22) (22) A motor vehicle dealer licensed in accordance with the provisions of ss. 218.0101 to 218.0163 shall make reports to the licensor at such intervals and showing such information as the licensor may require.

218.0114(23) (23) After the receipt of an application in due form, properly verified and certified, and upon the payment of the $5 examination fee, the secretary, deputy secretary or any salaried employee of the department of transportation designated by the secretary shall, within a reasonable time and in a place reasonably accessible to the applicant for a license, subject each first-time applicant for license and, if the secretary deems necessary, any applicant for renewal of license to a personal written examination as to competency to act as a motor vehicle salesperson. The secretary shall issue to an applicant a resident or nonresident motor vehicle salesperson's license if the application and examination show that the applicant meets all of the following requirements:

218.0114(23)(a) (a) Intends in good faith to act as a motor vehicle salesperson.

218.0114(23)(b) (b) Is of good reputation.

218.0114(23)(c) (c) Has had experience or training in, or is otherwise qualified for, selling or leasing motor vehicles.

218.0114(23)(d) (d) Is a resident of this state, unless application is for a nonresident motor vehicle salesperson's license.

218.0114(23)(e) (e) Is reasonably familiar with the motor vehicle sales or consumer lease laws or contracts that the applicant is proposing to solicit, negotiate or effect.

218.0114(23)(f) (f) Is worthy of a license.

218.0114(24) (24)

218.0114(24)(a)(a) Words and phrases defined in s. 218.0121 (1m) have the same meaning in this subsection.

218.0114(24)(b) (b) The department may not issue a dealer license under ss. 218.0101 to 218.0163, unless the department has determined that no factory will hold an ownership interest in or operate or control the dealership or that one of the exceptions under s. 218.0121 (3m) applies.

218.0114(24)(c) (c) If the applicant asserts that s. 218.0121 (3m) (b) applies, the department shall require the applicant to provide a copy of the written agreement described in s. 218.0121 (3m) (b) 4. for examination by the department to ensure that the agreement meets the requirements of s. 218.0121 (3m) (b).

218.0114(24)(d) (d) If the division of hearings and appeals determines, after a hearing on the matter at the request of the department or any licensee, that a factory holds an ownership interest in a dealership or operates or controls a dealership in violation of s. 218.0121 the division shall order the denial or revocation of the dealership's license.

218.0114 History History: 1999 a. 31 ss. 57 to 104; 1999 a. 186; 2003 a. 76, 77, 215, 216, 327; 2005 a. 256; 2007 a. 20; 2011 a. 209; 2013 a. 36.

218.0114 Annotation Section 180.847 (1) [now s. 180.1502 (1)], prescribing that no foreign corporation transacting business in the state without a certificate of authority shall be permitted to maintain or defend a civil action until it obtains a certificate of authority, and s. 218.01 (2) (bd) 3. [now 218.0114 (2m)]), providing that obtaining a license under the motor vehicle dealers law conclusively establishes that a distributor is doing business in this state, have entirely different purposes and meanings. Nagle Motors v. Volkswagen North Central Distributor, Inc. 51 Wis. 2d 413, 187 N.W.2d 374 (1971).

218.0114 Annotation A dealer's refusal to sell the manufacturer's products after filing a complaint under s. 218.01 (2) (bd) 2. [now 218.0114 (7) (d)] is a violation of that provision, and consequently of s. 218.01 (3) (a) 4. [now 218.0116 (1) (bm)], entitling the manufacturer to treble damages under s. 218.01 (9) (am) [now s. 218.0163]. American Suzuki Motor Corp. v. Bill Kummer, Inc. 65 F.3d 1381 (1995).



218.0116 Licenses, how denied, suspended or revoked.

218.0116  Licenses, how denied, suspended or revoked.

218.0116(1)(1) A license may be denied, suspended or revoked on the following grounds:

218.0116(1)(a) (a) Proof of unfitness.

218.0116(1)(am) (am) Material misstatement in application for license.

218.0116(1)(b) (b) Filing a materially false or fraudulent income or franchise tax return as certified by the department of revenue.

218.0116(1)(bm) (bm) Willful failure to comply with any provision of ss. 218.0101 to 218.0163 or any rule or regulation promulgated by the licensor under ss. 218.0101 to 218.0163.

218.0116(1)(c) (c) Willfully defrauding any retail buyer, lessee or prospective lessee to the buyer's, lessee's or prospective lessee's damage.

218.0116(1)(cm) (cm) Willful failure to perform any written agreement with any retail buyer, lessee or prospective lessee.

218.0116(1)(d) (d) Failure or refusal to furnish and keep in force any bond required.

218.0116(1)(dm) (dm) Having made a fraudulent sale, consumer lease, prelease agreement, transaction or repossession.

218.0116(1)(e) (e) Fraudulent misrepresentation, circumvention or concealment through whatsoever subterfuge or device of any of the material particulars or the nature thereof required hereunder to be stated or furnished to the retail buyer, lessee or prospective lessee.

218.0116(1)(em) (em) Employment of fraudulent devices, methods or practices in connection with compliance with the statutes with respect to the retaking of goods under retail installment contracts or consumer leases and the redemption and resale or subsequent lease of the retaken goods.

218.0116(1)(f) (f) Having engaged in any unconscionable practice relating to the licensed business activity.

218.0116(1)(fm) (fm) Having charged a finance charge in excess of the rate permitted by s. 422.201 (3).

218.0116(1)(g) (g) Having sold a retail installment contract or consumer lease to a sales finance company that is not licensed under ss. 218.0101 to 218.0163.

218.0116(1)(gm) (gm) Having violated any law relating to the sale, lease, distribution or financing of motor vehicles.

218.0116(1)(gr) (gr) Being a dealer who violates s. 218.0146 (4).

218.0116(1)(h) (h) Being a manufacturer, importer or distributor who has coerced or attempted to coerce any motor vehicle dealer to order any commodity or service or to accept delivery of or pay for any commodity or service that the motor vehicle dealer has not ordered. This paragraph does not modify or prohibit reasonable requirements in a franchise agreement that require a dealer to market and service a representative line of new motor vehicles that the manufacturer, importer or distributor is publicly advertising.

218.0116(1)(hm) (hm) Being a manufacturer of motor vehicles, factory branch, distributor, field representative, officer, agent or any representative of a motor vehicle manufacturer or factory branch, who has attempted to induce or coerce, or has induced or coerced, any motor vehicle dealer to enter into any agreement with the manufacturer, factory branch or representative of the motor vehicle manufacturer or factory branch, or to do any other act unfair to the dealer, by threatening to cancel any franchise existing between the manufacturer, factory branch or representative of the motor vehicle manufacturer or factory branch and the dealer.

218.0116(1)(i) (i)

218.0116(1)(i)1.1. In this paragraph:

218.0116(1)(i)1.a. a. "Due regard to the equities" means treatment in enforcing an agreement that is fair and equitable to a motor vehicle dealer or distributor and that is not discriminatory compared to similarly situated dealers or distributors.

218.0116(1)(i)1.b. b. "Just provocation" means a material breach by a motor vehicle dealer or distributor, due to matters within the dealer's or distributor's control, of a reasonable and necessary provision of an agreement and the breach is not cured within a reasonable time after written notice of the breach has been received from the manufacturer, importer or distributor.

218.0116(1)(i)2. 2. Subject to s. 218.0132, being a manufacturer, importer or distributor who has unfairly, without due regard to the equities or without just provocation, directly or indirectly canceled or failed to renew the franchise of any motor vehicle dealer; or being a manufacturer or importer, who has unfairly, without due regard to the equities or without just provocation, directly or indirectly canceled or failed to renew the franchise of any distributor. If there is a change in a manufacturer, importer or distributor, a motor vehicle dealer's franchise granted by the former manufacturer, importer or distributor shall continue in full force and operation under the new manufacturer, importer or distributor unless a mutual agreement of cancellation is filed with the department of transportation between the new manufacturer, importer or distributor and the dealer.

218.0116(1)(im) (im)

218.0116(1)(im)1.1. In this paragraph, "bushing" means:

218.0116(1)(im)1.a. a. With respect to an order or contract of purchase, the practice of increasing the selling price of a motor vehicle above that originally quoted the purchaser as evidenced by a purchase order or contract which has been signed by both the purchaser and dealer licensee.

218.0116(1)(im)1.b. b. With respect to a consumer lease or prelease agreement, the practice of increasing the gross capitalized cost above that originally quoted the lessee or prospective lessee as evidenced by a consumer lease or prelease agreement which has been signed by both the lessee or prospective lessee and the dealer licensee.

218.0116(1)(im)2. 2. Having accepted an order or contract of purchase from a buyer or a consumer lease or prelease agreement from a lessee or prospective lessee if the arrangement results in the practice of bushing.

218.0116(1)(j) (j) Having advertised, printed, displayed, published, distributed, broadcast or televised or caused or permitted to be advertised, printed, displayed, published, distributed, broadcast or televised in any manner whatsoever, any statement or representation with regard to the sale, lease or financing of motor vehicles which is false, deceptive or misleading.

218.0116(1)(jm) (jm) Having set up, promoted or aided in the promotion of a plan by which motor vehicles are sold or leased to a person for a consideration and upon the further consideration that the purchaser or lessee agrees to secure one or more persons to participate in the plan by respectively making a similar purchase or lease and in turn agreeing to secure one or more persons likewise to join in the plan, each purchaser or lessee being given the right to secure money, credits, goods or something of value, depending upon the number of persons joining in the plan.

218.0116(1)(k) (k) Being a dealer who keeps open the dealer's place of business on Sunday for the purpose of buying, leasing or selling motor vehicles; but nothing in this paragraph shall apply to any person who conscientiously believes that the 7th day of the week, from sunset Friday to sunset Saturday, should be observed as the Sabbath and who actually refrains from conducting or engaging in the business of buying, leasing, selling or offering for lease or sale motor vehicles, or performing other secular business on that day.

218.0116(1)(km) (km) Being a manufacturer, importer, or distributor who violates s. 218.0121, 218.0122, 218.0123, 218.0124, 218.0125, or 218.0128.

218.0116(1)(L) (L) Being a motor vehicle dealer who, in breach of an agreement, voluntarily changes its ownership or executive management, transfers its dealership assets to another person, adds another franchise at the same location as its existing franchise, or relocates a franchise without first complying with the procedures in s. 218.0134.

218.0116(1)(Lm) (Lm) Being a manufacturer, importer or distributor who fails to comply with the procedures in s. 218.0134 regarding a dealer's request for approval of a change of ownership or executive management, transfer of its dealership assets to another person, adding another franchise at the same location as its existing franchise, or relocation of a franchise or who fails to comply with an order of the division of hearings and appeals issued under s. 218.0134.

218.0116(1)(m) (m) Having violated chs. 421 to 427 or 429.

218.0116(1)(mm) (mm) Being a manufacturer, factory branch, distributor, field representative, officer, agent or any representative of a manufacturer, factory branch or distributor who, notwithstanding the terms of any agreement, refuses to honor the succession to the ownership or operation of a dealership under an existing franchise agreement by a designated family member of a deceased or incapacitated dealer, except in the manner prescribed by s. 218.0131, or who unreasonably withholds its approval of a change of ownership or executive management of the dealership after the dealer's death or incapacity.

218.0116(1)(n) (n) The selling of new motor vehicles for which the dealer is not franchised.

218.0116(1)(nm) (nm) Willful failure to provide and maintain facilities and business records as required by ss. 218.0101 to 218.0163 or by any rule promulgated by the licensor pertaining to facility and business records.

218.0116(1)(o) (o) Being an inactive business, as evidenced by 3 or less motor vehicle purchases and sales or consumer leases during the prior year licensing period.

218.0116(1)(om) (om) Failure to obtain proper business zoning or failure to obtain and maintain any required additional state or local license or permit.

218.0116(1)(p) (p) Having violated an order issued under sub. (10).

218.0116(1)(pm) (pm) Being a manufacturer, factory branch or distributor who enters into a franchise agreement establishing or relocating a motor vehicle dealership, parts outlet or service outlet in a relevant market area without first complying with the procedure in sub. (7) (a).

218.0116(1)(q) (q) Being a manufacturer, factory branch or distributor who engages in any action which transfers to a motor vehicle dealer any responsibility of the manufacturer, factory branch or distributor under s. 218.0171.

218.0116(1)(qm) (qm) Being a manufacturer, distributor or importer who does any of the following:

218.0116(1)(qm)1. 1. Fails to notify the department of transportation of any revision or addition to an agreement as required under s. 218.0114 (7) (a) 2.

218.0116(1)(qm)2. 2. Fails to revise or remove portions of an agreement that the department of transportation declares to contain provisions which are inconsistent with s. 218.0114 (9).

218.0116(1)(qm)3. 3. Requires or coerces a dealer or distributor to sign an agreement, as a condition of obtaining or continuing a franchise, that contains provisions that are void or prohibited under s. 218.0114 (9) or attempts to enforce an agreement with void or prohibited provisions.

218.0116(1)(qm)4. 4. Requires or coerces a dealer or distributor to sign an agreement that requires arbitration as a condition of obtaining or continuing a franchise, unless the dealer or distributor has the option of signing an otherwise identical agreement without the arbitration provision or unless the agreement provides for arbitration on a case-by-case basis and only when both parties elect to refer the matter to arbitration. This subdivision does not apply to a manufacturer or distributor who enters into an agreement that creates a new franchise for a new line make of motor vehicle, if each of the following is applicable:

218.0116(1)(qm)4.a. a. The arbitration provision was the subject of good faith negotiations with a representative group of dealers.

218.0116(1)(qm)4.b. b. Each dealer voluntarily accepts the arbitration provision after receiving a franchise offering circular under s. 553.27 (4) that discloses the existence and effect of the arbitration provision.

218.0116(1)(qm)4.c. c. The manufacturer or dealer files a copy of the franchise offering circular and proof of good faith negotiation and voluntary acceptance of the arbitration with any filing required under s. 218.0114 (7) (a).

218.0116(1)(r) (r) Being a manufacturer, distributor or importer who fails to designate in writing the area of sales responsibility assigned to a motor vehicle dealer or who changes or attempts to change an area of sales responsibility to avoid the requirements of sub. (7).

218.0116(1)(rm) (rm) Being a grantor, as defined in s. 218.0133 (1) (b), except a motorcycle grantor, as defined in s. 218.0133 (1) (c), who fails to pay a motor vehicle dealer franchise termination benefits under s. 218.0133 or being a motorcycle grantor who fails to pay a motor vehicle dealer agreement termination benefits under s. 218.0133.

218.0116(1)(s) (s) Being a manufacturer or distributor who modifies a motor vehicle dealer agreement during the term of the agreement or upon its renewal without complying with sub. (8).

218.0116(1)(sm) (sm) Having violated s. 218.0172.

218.0116(1)(t) (t) Being a manufacturer, importer or distributor who compels a dealer, through a financing subsidiary of the manufacturer, importer or distributor, to agree to unreasonable operating requirements or who directly or indirectly cancels or fails to renew a dealer's franchise, except as allowed under par. (i) and s. 218.0132, through the actions of a financing subsidiary of the manufacturer, importer or distributor. This paragraph does not limit the right of a financing subsidiary to engage in business practices in accordance with the usages of the trade in which it is engaged.

218.0116(1)(tm) (tm) Being a licensee who willfully refuses or fails to participate in mediation pursuant to a demand for mediation served under s. 218.0136 (1).

218.0116(1)(u) (u) Being a manufacturer, importer or distributor who uses a right of first refusal, granted to it under an agreement, to influence the consideration or other terms offered by a potential buyer for a dealership's assets or stock or to influence a potential buyer to refrain from entering into, or to withdraw from, negotiations for the purchase of a dealership's assets or stock.

218.0116(1)(um) (um)

218.0116(1)(um)1.1. In this paragraph, "site control contract" means a contract that grants authority to a manufacturer, importer, or distributor or an affiliate of a manufacturer, importer, or distributor, during the term of an agreement or after the termination, cancellation, or nonrenewal of an agreement, to control the disposition or use of or to lease the dealer's dealership facilities.

218.0116(1)(um)2. 2. Being a manufacturer, importer, or distributor, except a manufacturer, importer, or distributor of motorcycles with respect to a dealer or prospective dealer of the manufacturer's, importer's, or distributor's motorcycles, who conditions entry into an agreement or renewal of an agreement or approval of the addition of a line make of motor vehicles, franchise relocation, ownership or management change, or transfer of dealership assets on the entry by the dealer or prospective dealer into a site control contract or who coerces or attempts to coerce a dealer or prospective dealer to enter into a site control contract. This subdivision does not prohibit a site control contract for which the dealer or prospective dealer receives a separate and valuable consideration. This subdivision does not apply to a site control contract that is in existence on December 21, 2011, unless the contract is amended, modified, changed, or renewed after December 21, 2011.

218.0116(1)(v) (v) Being a manufacturer, importer, or distributor who fails or refuses to offer for sale to its same line make franchised dealers all models manufactured or distributed for the line make. The offer for sale may be subject to the manufacturer's, importer's, or distributor's plan or system for the allocation, scheduling, and delivery of such models that complies with the requirements of s. 218.0123. However, the failure to deliver any such motor vehicle shall not be considered a violation of this paragraph if the failure is due to a lack of manufacturing capacity, a strike or labor difficulty, a shortage of materials, a freight embargo, or other cause beyond the control of the manufacture, importer, or distributor. This paragraph does not prohibit reasonable requirements being imposed on dealers for the sale, marketing, or servicing of particular models.

218.0116(1)(vm) (vm) Unless the technology of a motor vehicle reasonably requires improvement of dealership facilities to accommodate the adequate sale and service of the motor vehicle or the reasonable business considerations of the manufacturer and dealer justify improvement of dealership facilities, being a manufacturer, importer, or distributor, except a manufacturer, importer, or distributor of motorcycles with respect to a dealer or prospective dealer of the manufacturer's, importer's, or distributor's motorcycles, who conditions entry into an agreement or renewal of an agreement or approval of the addition of a line make of motor vehicles, franchise relocation, ownership or management change, or transfer of dealership assets on the improvement of dealership facilities at a substantial cost to the dealer or prospective dealer or who coerces or attempts to coerce a dealer or prospective dealer to improve dealership facilities at a substantial cost to the dealer or prospective dealer. This paragraph does not prohibit improvement of dealership facilities at a substantial cost to the dealer or prospective dealer if the dealer or prospective dealer has agreed to undertake the improvement and received a separate and valuable consideration for the improvement. The burden of proof to demonstrate the technological necessity or business justification of the facilities improvement is on the manufacturer, importer, or distributor. This paragraph does not apply to an agreement to improve dealership facilities at a substantial cost to the dealer or prospective dealer that is in existence on December 21, 2011, unless the agreement is amended, modified, changed, or renewed after December 21, 2011.

218.0116(1)(w) (w)

218.0116(1)(w)1.1. Being a manufacturer, importer, or distributor who performs warranty service or delivery and preparation work on a motor vehicle that it does not own or who authorizes or permits a person to perform warranty service or delivery and preparation work on a motor vehicle unless the person is a motor vehicle dealer with whom the manufacturer, importer, or distributor has entered into a franchise agreement for the sale and service of the manufacturer's, importer's, or distributor's motor vehicles. This subdivision shall not prohibit a manufacturer, importer, or distributor from:

218.0116(1)(w)1.a. a. Authorizing the performance of warranty service and delivery and preparation work by a fleet owner, as defined in s. 218.0116 (7) (d) 4., on its own vehicles.

218.0116(1)(w)1.b. b. If warranty service is temporarily not reasonably available to one or more owners of the manufacturer's, importer's, or distributor's vehicles, performing warranty service on such vehicles or authorizing the performance of warranty service on such vehicles by a person who is not a motor vehicle dealer with whom the manufacturer, importer, or distributor has entered into a franchise agreement for the sale and service of the manufacturer's, importer's, or distributor's motor vehicles. Warranty service may be provided or authorized by a manufacturer, importer, or distributor under this subdivision only during the period that warranty service is not otherwise reasonably available.

218.0116(1)(w)1.c. c. Attempting to repair a nonconformity, as defined in s. 218.0171 (1) (f), to a vehicle, if the repair is reasonably necessary to prevent the manufacturer, importer, or distributor from becoming subject to the requirements of s. 218.0171 (2) (b).

218.0116(1)(w)2. 2. Subdivision 1. does not require a manufacturer, importer, or distributor to perform warranty service, or to authorize or permit warranty service to be performed, under a warranty given by another manufacturer, importer, or distributor or component manufacturer to a retail customer.

218.0116(1)(wm) (wm) Being a manufacturer, importer, or distributor, except a manufacturer, importer, or distributor of motorcycles with respect to a dealer of the manufacturer's, importer's, or distributor's motorcycles, who unreasonably requires or coerces or attempts to coerce a dealer to provide or maintain exclusive facilities for a particular line make of motor vehicles or unreasonably refuses to permit or approve the addition of another line make to the dealership facilities of a dealer taking into consideration the reasonable business considerations of the manufacturer, importer, or distributor and the dealer. The burden of proof to demonstrate the reasonableness of the provision or maintenance of exclusive facilities or the refusal to permit or approve the addition of another line make is on the manufacturer, importer, or distributor. This paragraph does not apply to an agreement for a dealer to provide or maintain exclusive facilities for a particular line make of motor vehicles and for which the dealer has received separate and valuable consideration that is in existence on December 21, 2011, unless the agreement is amended, modified, changed, or renewed after December 21, 2011.

218.0116(1)(x) (x) Being a manufacturer, importer, or distributor who engages in any action or fails to engage in any action with respect to any enfranchised motor vehicle dealer in a manner that is arbitrary and causes material damage to the dealer.

218.0116(1)(xm) (xm) Being a manufacturer, importer, or distributor, except a manufacturer, importer, or distributor of motorcycles with respect to a dealer of the manufacturer's, importer's, or distributor's motorcycles, who charges back, withholds payment, denies vehicle allocation, or takes other adverse action against a dealer for charging a service fee to a retail customer in any amount that is not prohibited under ss. 218.0101 to 218.0163 or rules promulgated by the department of transportation under ss. 218.0101 to 218.0163.

218.0116(1)(y) (y) Being a manufacturer, importer, or distributor, except a manufacturer, importer, or distributor of motorcycles with respect to a dealer of the manufacturer's, importer's, or distributor's motorcycles, who charges back, withholds payment, denies vehicle allocation, or takes other adverse action against a dealer because a motor vehicle sold by the dealer has been exported to a foreign country unless the dealer knew or reasonably should have known that the purchaser intended to export the vehicle or resell the vehicle for export. If the motor vehicle is titled or registered in any state in this country, it is presumed that the dealer had no knowledge that the purchaser intended to export the vehicle or resell the vehicle for export. The manufacturer, importer, or distributor may rebut the presumption. The burden of proof to demonstrate that the dealer knew or reasonably should have known that the purchaser intended to export the vehicle or resell the vehicle for export is on the manufacturer, importer, or distributor.

218.0116(1)(ym) (ym) Being a manufacturer, importer, or distributor, except a manufacturer, importer, or distributor of motorcycles with respect to a dealer of the manufacturer's, importer's, or distributor's motorcycles, who requires or coerces, or attempts to require or coerce, a dealer to provide the manufacturer, importer, or distributor with information regarding the retail customers of the dealer unless the information is necessary for the sale and delivery of a new motor vehicle to a retail buyer, to validate and pay customer or dealer incentives, for warranty reimbursement substantiation under s. 218.0125, or to enable the manufacturer, importer, or distributor to fulfill safety, recall, or other legal obligations.

218.0116(1)(ys) (ys) Being a manufacturer, importer, or distributor, except a manufacturer, importer, or distributor of motorcycles with respect to a dealer of the manufacturer's, importer's, or distributor's motorcycles, who transfers nonpublic customer information that was obtained from a dealer to another franchised dealer while the dealer from which the information was obtained remains a franchised dealer unless the dealer from which the information was obtained agrees to the transfer, or who uses any nonpublic personal information, as defined in 16 CFR 313.3 (n), obtained from a dealer unless the use falls within an exception under 16 CFR 313.14 or 313.15.

218.0116(1g) (1g)

218.0116(1g)(a)(a) A license described in s. 218.0114 (14) shall be denied, restricted, limited or suspended if the applicant or licensee is an individual who fails to comply, after appropriate notice, with a subpoena or warrant issued by the department of children and families or a county child support agency under s. 59.53 (5) and related to paternity or child support proceedings or who is delinquent in making court-ordered payments of child or family support, maintenance, birth expenses, medical expenses or other expenses related to the support of a child or former spouse, as provided in a memorandum of understanding entered into under s. 49.857.

218.0116(1g)(b) (b) A license described in s. 218.0114 (14) (a), (b), (c) or (e) shall be suspended or revoked if the department of revenue certifies under s. 73.0301 that the applicant or licensee is liable for delinquent taxes or if the department of workforce development certifies under s. 108.227 that the applicant or licensee is liable for delinquent unemployment insurance contributions.

218.0116(1g)(c) (c) No provision of ss. 218.0101 to 218.0163 that entitles an applicant or licensee to a notice or hearing applies to a denial, restriction, limitation, suspension or revocation of a license under this subsection.

218.0116(1m) (1m)

218.0116(1m)(a)(a) A license described in s. 218.0114 (16) shall be denied if any of the following applies:

218.0116(1m)(a)1. 1. The applicant fails to provide any information required under s. 218.0114 (21g) (a).

218.0116(1m)(a)2. 2. The department of revenue certifies under s. 73.0301 that the applicant is liable for delinquent taxes. An applicant whose license is denied under this subdivision for delinquent taxes is entitled to a notice under s. 73.0301 (2) (b) 1. b. and hearing under s. 73.0301 (5) (a) but is not entitled to any other notice or hearing under this section.

218.0116(1m)(a)2m. 2m. The department of workforce development certifies under s. 108.227 that the applicant is liable for delinquent unemployment insurance contributions. An applicant whose license is denied under this subdivision for delinquent unemployment insurance contributions is entitled to a notice under s. 108.227 (2) (b) 1. b. and hearing under s. 108.227 (5) (a) but is not entitled to any other notice or hearing under this section.

218.0116(1m)(a)3. 3. The applicant is an individual who fails to comply, after appropriate notice, with a subpoena or warrant issued by the department of children and families or a county child support agency under s. 59.53 (5) and related to paternity or child support proceedings or who is delinquent in making court-ordered payments of child or family support, maintenance, birth expenses, medical expenses or other expenses related to the support of a child or former spouse, as provided in a memorandum of understanding entered into under s. 49.857. An applicant whose application is denied under this subdivision is entitled to a notice and hearing under s. 49.857 but is not entitled to any other notice or hearing under ss. 218.0101 to 218.0163.

218.0116(1m)(b) (b) A license described in s. 218.0114 (16) shall be restricted or suspended if the licensee is an individual who fails to comply, after appropriate notice, with a subpoena or warrant issued by the department of children and families or a county child support agency under s. 59.53 (5) and related to paternity or child support proceedings or who is delinquent in making court-ordered payments of child or family support, maintenance, birth expenses, medical expenses or other expenses related to the support of a child or former spouse, as provided in a memorandum of understanding entered into under s. 49.857. A licensee whose license is restricted or suspended under this paragraph is entitled to a notice and hearing under s. 49.857 but is not entitled to any other notice or hearing under ss. 218.0101 to 218.0163.

218.0116(1m)(c) (c) A license described in s. 218.0114 (16) shall be revoked if the department of revenue certifies under s. 73.0301 that the licensee is liable for delinquent taxes. A licensee whose license is revoked under this paragraph for delinquent taxes is entitled to a notice under s. 73.0301 (2) (b) 1. b. and hearing under s. 73.0301 (5) (a) but is not entitled to any other notice or hearing under this section.

218.0116(1m)(d) (d) A license described in s. 218.0114 (16) shall be revoked if the department of workforce development certifies under s. 108.227 that the licensee is liable for delinquent unemployment insurance contributions. A licensee whose license is revoked under this paragraph for delinquent unemployment insurance contributions is entitled to a notice under s. 108.227 (2) (b) 1. b. and hearing under s. 108.227 (5) (a) but is not entitled to any other notice or hearing under this section.

218.0116(2) (2) The licensor may without prior notice deny the application for a license within 60 days after receipt of the application by written notice to the applicant, stating the grounds for the denial. Within 30 days after receiving the notice, the applicant may petition the division of hearings and appeals to conduct a hearing to review the denial, and a hearing shall be scheduled with reasonable promptness.

218.0116(3) (3)

218.0116(3)(a)(a)

218.0116(3)(a)1.1. Except as provided in subd. 2., the department of transportation shall not license an applicant as a dealer for the sale or lease of motor vehicles at retail unless the applicant owns or leases a vehicle display lot and a permanent building in which there are facilities to display motor vehicles and to repair functional and nonfunctional parts of motor vehicles, where replacement parts, repair tools and equipment to service motor vehicles are kept, and at which the books, records and files necessary to conduct the dealer's business shall be kept and maintained.

218.0116(3)(a)1m. 1m. A residence, tent or temporary stand is not a sufficiently permanent building within the meaning of subd. 1.

218.0116(3)(a)2. 2. The requirements in subd. 1. that an applicant own or lease a vehicle display lot and that the permanent building owned or leased by the applicant contain facilities to display motor vehicles do not apply to persons who are engaged only in the leasing of motor vehicles and who do not maintain an inventory of motor vehicles offered for lease.

218.0116(3)(b) (b) An approved service contract with an established repair shop having the repair parts and repair facilities specified in par. (a) 1. shall serve in lieu of the applicant's owning or leasing the applicant's own repair facilities if the service connection is within a reasonable distance from the applicant's place of business and if the service connection guarantees in writing the making of the repairs or replacements ordered by the dealer.

218.0116(3)(c) (c) This subsection does not apply to persons who deal only in mopeds or motor bicycles.

218.0116(4) (4)

218.0116(4)(a)(a) No license may be suspended or revoked except after a hearing on the possible suspension or revocation. Except as provided in par. (b), the licensor shall give the licensee at least 5 days' notice of the time and place of the hearing. The order suspending or revoking the license shall not be effective until after 10 days' written notice of the order to the licensee, after the hearing under this paragraph has been held.

218.0116(4)(b) (b) When in the licensor's opinion the best interest of the public or the trade demands it, for conduct or under circumstances specified in ss. 218.0101 to 218.0163 or in rules promulgated by the licensor, the licensor may suspend a license upon not less than 24 hours' notice of hearing and with not less than 24 hours' notice of the suspension of the license.

218.0116(4)(c) (c) Matters involving suspensions or revocations brought before the department of transportation shall be heard and decided upon by the division of hearings and appeals. If the department of transportation requests the division of hearings and appeals to hear a matter brought before the department of transportation under par. (b), the division of hearings and appeals shall hear and decide the matter within 30 days after the date of the department of transportation's request.

218.0116(5) (5) The licensor may inspect the pertinent books, records, letters and contracts of a licensee and shall determine the cost of an examination. The cost of an examination shall be paid by the licensee so examined within 30 days after demand for the examination by the licensor. The licensor may maintain an action for the recovery of the costs of the examination in any court of competent jurisdiction.

218.0116(6) (6) If a licensee is a firm, corporation or limited liability company, it shall be sufficient cause for the denial, suspension or revocation of a license that any officer, director, trustee or manager of the firm, corporation or limited liability company, or any member in case of a partnership, has been guilty of any act or omission which would be cause for refusing, suspending or revoking a license to that party as an individual. Each licensee shall be responsible for the acts of any or all of his or her salespersons while acting as his or her agent, if the licensee approved of or had knowledge of the acts or other similar acts and after approving of or obtaining knowledge of the acts retained the benefit, proceeds, profits or advantages accruing from the acts or otherwise ratified the acts.

218.0116(7) (7)

218.0116(7)(a)(a)

218.0116(7)(a)1.1. A manufacturer, importer or distributor who seeks to enter into a franchise agreement establishing or relocating a motor vehicle dealership, parts outlet or service outlet within the relevant market area of an existing enfranchised dealer of the line make of motor vehicle shall first notify, in writing, the department of transportation and that existing enfranchised dealer of its intention to establish or relocate a dealership or outlet. Within 30 days of receiving the notice or within 30 days after the end of any appeal procedure provided by the manufacturer, importer or distributor, whichever is later, any existing enfranchised dealer of the same line make to whom the manufacturer, importer or distributor is required to give notice under this paragraph may file with the department of transportation and the division of hearings and appeals a complaint protesting the proposed establishment or relocation of the dealership or outlet within the relevant market area of the existing enfranchised dealer.

218.0116(7)(a)2. 2. If a complaint is filed under subd. 1., the department of transportation shall inform the manufacturer, importer or distributor that a timely complaint has been filed, that a hearing is required, and that the proposed franchise agreement may not be entered into until the division of hearings and appeals has held a hearing, nor thereafter, if the division of hearings and appeals determines that there is not good cause for permitting the proposed establishment or relocation of the dealership or outlet. In the event of multiple complaints, hearings shall be consolidated to expedite the disposition of the issue.

218.0116(7)(b) (b) In determining whether good cause exists for permitting the proposed establishment or relocation of a dealership or outlet, the burden of proof for showing good cause shall be on the manufacturer, importer, or distributor, and the division of hearings and appeals shall take into consideration the existing circumstances, including, but not limited to:

218.0116(7)(b)1. 1. The amount of business transacted by existing enfranchised dealers of the line make of motor vehicle when compared with the amount of business available to them.

218.0116(7)(b)2. 2. The permanency of the investment necessarily made and the obligations incurred by existing enfranchised dealers in the performance of their franchise agreements.

218.0116(7)(b)3. 3. The effect on the retail motor vehicle business in the relevant market area.

218.0116(7)(b)4. 4. Whether it is injurious to the public welfare for the proposed dealership or outlet to be established or relocated.

218.0116(7)(b)5. 5. Whether the establishment or relocation of the proposed dealership or outlet would increase competition and therefore be in the public interest.

218.0116(7)(b)6. 6. Whether the existing enfranchised dealers of the line make of motor vehicle are providing adequate consumer care for the motor vehicles of that line make, including the adequacy of motor vehicle service facilities, equipment, supply of parts and qualified personnel.

218.0116(7)(b)7. 7. Whether the existing enfranchised dealers of the line make of motor vehicle are receiving vehicles and parts in quantities promised by the manufacturer, factory branch or distributor and on which promised quantities existing enfranchised dealers based their investment and scope of operations.

218.0116(7)(b)8. 8. The effect the denial of the proposed establishment or relocation would have on the license applicant, dealer or outlet operator who is seeking to establish or relocate a dealership or outlet.

218.0116(7)(c) (c) The decision of the division of hearings and appeals shall be in writing and shall contain findings of fact and a determination of whether there is good cause for not permitting the proposed establishment or relocation of the dealership or outlet. The division of hearings and appeals shall deliver copies of the decision to the parties personally or by registered mail. The decision is final upon its delivery or mailing and no reconsideration or rehearing by the division of hearings and appeals is permitted.

218.0116(7)(d) (d) For purposes of this subsection:

218.0116(7)(d)1d. 1d. "Closed" means the effective date of the termination or expiration of a dealership's or outlet's license or franchise, whichever is earlier.

218.0116(7)(d)1h. 1h. The reopening or replacement of a dealership or outlet that has been closed for less than 2 years, at the original location or within 2 miles of the original location by the closest highway route, is not the establishment of a motor vehicle dealership or outlet, unless the location is within 4 miles, by the closest highway route, of another franchised dealer of the same line make and is closer to that dealer than the closed dealership or outlet.

218.0116(7)(d)1m. 1m. The reopening or replacement of a dealership or outlet that has been closed for less than 2 years at a location other than the original location and other than a location within 2 miles of the original location by the closest highway route, but within the area of sales responsibility that had been assigned to the closed dealership or outlet by the manufacturer, importer or distributor is not the establishment of a motor vehicle dealership or outlet, unless the new location is within 6 miles, by the closest highway route, of another franchised dealer of the same line make and is closer to that dealer than the closed dealership or outlet.

218.0116(7)(d)1q. 1q. The reopening or replacement of a dealership or outlet that has been closed for 2 or more years or that is at a location outside of the area of sales responsibility that had been assigned to the closed dealership or outlet by the manufacturer, importer or distributor is the establishment of a dealership or outlet.

218.0116(7)(d)2. 2. The relocation of a dealership or outlet to a location within 2 miles of the existing location by the closest highway route and within the existing area of sales responsibility assigned to that dealership or outlet by the manufacturer, importer or distributor is not the relocation of a dealership or outlet, unless the location is within 4 miles, by the closest highway route, of another franchised dealer of the same line make and is closer to that dealer than the existing location. The relocation of a dealership or outlet to a location other than a location within 2 miles of the existing location, but within the existing area of sales responsibility assigned to that dealership or outlet by the manufacturer, importer or distributor is not the relocation of a dealership or outlet, unless the relocation site is within 6 miles, by the closest highway route, of the location of another enfranchised dealer of the same line make and is closer to that dealer than the existing location. The relocation of a dealership or outlet to a location outside the area of sales responsibility assigned to the dealership or outlet by the manufacturer is the relocation of a dealership or outlet.

218.0116(7)(d)3. 3. The establishment or relocation of a service or parts outlet requires that notice be given under par. (a) to existing enfranchised dealers who are otherwise entitled to receive notice under par. (a) and who are authorized to perform work to rectify product or warranty defects or delivery and preparation obligations on the same line make as the proposed service outlet or to use a trade name, trademark or service mark that is also proposed to be used by the proposed service or parts outlet, except that the establishment or relocation of a service or parts outlet that is owned and operated by a motor vehicle dealership enfranchised by the manufacturer, importer or distributor requires that notice be given only to existing dealers who are otherwise entitled to receive notice under par. (a) and who hold a franchise to sell the same line make as the dealership that will own and operate the proposed service or parts outlet.

218.0116(7)(d)4. 4. A manufacturer's, importer's or distributor's authorization of a fleet owner to perform warranty or delivery and preparation work only on the fleet owner's own vehicles is not the establishment of a service outlet. In this subdivision:

218.0116(7)(d)4.a. a. "Fleet owner" means a person who owns for its own use or for the use of others 10 or more motor vehicles of the current or preceding model year manufactured or sold by the manufacturer, importer or distributor who is authorizing the warranty work to be performed.

218.0116(7)(d)4.b. b. "Fleet owner" does not include persons engaged in the business of leasing motor vehicles to individual consumers.

218.0116(7)(d)5. 5. The establishment or relocation of a motor vehicle dealership with respect to used motor vehicles under an agreement between the dealer and a manufacturer, importer or distributor is the establishment or relocation of a motor vehicle dealership.

218.0116(8) (8)

218.0116(8)(a)(a) A manufacturer or distributor may not modify a motor vehicle dealer agreement during the term of the agreement or upon its renewal if the modification substantially and adversely affects the motor vehicle dealer's rights, obligations, investment or return on investment without giving 60 days written notice of the proposed modification to the motor vehicle dealer unless the modification is required by law, court order or the licensor. Within the 60-day notice period the motor vehicle dealer may file with the department of transportation and the division of hearings and appeals and serve upon the respondent a complaint for a determination of whether there is good cause for permitting the proposed modification. The division of hearings and appeals shall promptly schedule a hearing and decide the matter. Multiple complaints pertaining to the same proposed modification shall be consolidated for hearing. The proposed modification may not take effect pending the determination of the matter.

218.0116(8)(b) (b) In making a determination of whether there is good cause for permitting a proposed modification, the burden of proof shall be on the manufacturer or distributor, except that the burden of proof with regard to the factor set forth in par. (b) 3. shall be on the dealer, and the division of hearings and appeals may consider any relevant factor including:

218.0116(8)(b)1. 1. The reasons for the proposed modification.

218.0116(8)(b)2. 2. Whether the proposed modification is applied to or affects all motor vehicle dealers in a nondiscriminating manner.

218.0116(8)(b)3. 3. The degree to which the proposed modification will have a substantial and adverse effect upon the motor vehicle dealer's rights, investment, or return on investment.

218.0116(8)(b)4. 4. Whether the proposed modification is in the public interest.

218.0116(8)(b)5. 5. The degree to which the proposed modification is necessary to the orderly and profitable distribution of products by the respondent.

218.0116(8)(b)6. 6. Whether the proposed modification is offset by other modifications beneficial to the motor vehicle dealer.

218.0116(8)(c) (c) The decision of the division of hearings and appeals shall be in writing and shall contain findings of fact and a determination of whether there is good cause for permitting the proposed modification. The division of hearings and appeals shall deliver copies of the decision to the parties personally or by registered mail. The decision is final upon its delivery or mailing and no reconsideration or rehearing by the division of hearings and appeals is permitted.

218.0116(9) (9) Any person in interest aggrieved by a decision of the division of hearings and appeals or an order of the division of banking may have a review of the decision as provided in ch. 227.

218.0116(10) (10) In addition to the licensor's authority to deny, suspend, or revoke a license under ss. 218.0101 to 218.0163, the division of banking, after public hearing, may issue a special order enjoining any licensee from engaging in any act or practice which is determined by the division of banking to be in violation of any provision of sub. (1), and the division of hearings and appeals may be petitioned to and, after notice and hearing, may issue a special order enjoining a licensee from engaging in any act or practice which the division of hearings and appeals determines to be in violation of any provision of sub. (1).

218.0116 History History: 1999 a. 31 ss. 123 to 187, 284 to 286; 1999 a. 186; 2003 a. 77, 326; 2005 a. 25, 256; 2007 a. 20; 2011 a. 91; 2013 a. 36; s. 35.17 correction in (10).

218.0116 Annotation "Willful" under s. 218.01 (3) (a) 6. [now sub. (1) (cm)] means intentional. Fraud and malice are not elements. The state need not prove intent to deceive the buyer under s. 218.01 (3) (a) 18. [now sub. (1) (im) 2.]. DOT v. Wisconsin Transportation Commission, 105 Wis. 2d 678, 315 N.W.2d 371 (Ct. App. 1981). Affirmed. 111 Wis. 2d 80, 330 N.W.2d 159 (1983).

218.0116 Annotation Under s. 218.01 (3) (b) [now sub. (2)] the commissioner may conduct a de novo review of a department decision and may substitute his or her own judgment for that of the department. DOT v. Office of the Commissioner of Transportation, 159 Wis. 2d 271, 463 N.W.2d 870 (Ct. App. 1990).

218.0116 Annotation The legislature imposed the adjudicative responsibilities under sub.(8) (a) on the Division of Hearings and Appeals and, for purposes of adjudication, charged the Division with administration and enforcement of that statute. A court may accord deference to the division's interpretation of sub. (8) (a). Interpretation of a motor vehicle dealer agreement under sub. (8) (a) was a matter of first impression. The division lacked the requisite expertise and experience for its statutory interpretation to be accorded great weight deference. Racine Harley-Davidson, Inc. v. Division of Hearings and Appeals, 2006 WI 86, 278 Wis. 2d 549, 717 N.W.2d 184, 03-2628.

218.0116 Annotation The manufacturer's assignment of territory to a dealer is part of their motor vehicle dealer agreement under sub. (8). Racine Harley-Davidson, Inc. v. Division of Hearings and Appeals, 2006 WI 86, 278 Wis. 2d 549, 717 N.W.2d 184, 03-2628.

218.0116 Annotation Perfect performance is not required to effectuate a "cure" under sub. (1) (i) 1. b. The statutory word "cured" encompasses the meaning of "cured" in contract law: the breaching party is to stop the offending conduct and to substantially perform the contract. Only if the breach is not cured to the level of substantial performance may the injured party terminate the contract. This meaning focuses on the performance of the breaching party, rather than on matters beyond the control of the breaching party, such as the conduct of 3rd parties or on the effects of an economic recession. Volvo Trucks North America v. Wausau Truck Center, Inc. 2010 WI 15, 323 Wis. 2d 294, 779 N.W.2d 423, 08-1385.

218.0116 Annotation Section 218.01 (3) (a) 11. [now sub. (1) (f)] is applicable to manufacturers. Bob Willow Motors, Inc. v. General Motors Corp. 872 F.2d 788 (1989).

218.0116 Annotation A dealer's refusal to sell the manufacturer's products after filing a complaint under s. 218.01 (2) (bd) 2. [now 218.0114 (7) (d)] is a violation of that provision, and consequently of s. 218.01 (3) (a) 4. [now 218.0116 (1) (bm)], entitling the manufacturer to treble damages under s. 218.01 (9) (am) [now s. 218.0163]. American Suzuki Motor Corp. v. Bill Kummer, Inc. 65 F.3d 1381 (1995).



218.0119 Changes in places of business to be reported.

218.0119  Changes in places of business to be reported.

218.0119(1)(1) Before changing the location of a place of business or opening a new place of business in a municipality in which authorized to do business, a licensed dealer, distributor, or manufacturer shall apply to the department of transportation for an amended license. The department of transportation shall issue such license without charge.

218.0119(2) (2) Whenever a licensed dealer, distributor, manufacturer or transporter opens a new place of business, the licensee shall promptly report that fact, including the address of the new place of business, to the department of transportation.

218.0119(3) (3) Whenever a licensed dealer, distributor or manufacturer discontinues or disposes of his or her business, that dealer, distributor or manufacturer shall promptly report that fact to the department of transportation and return the license and registration plates issued. Whenever a licensed dealer, distributor or manufacturer discontinues business due to license suspension or revocation, that dealer, distributor or manufacturer shall surrender the licenses and registration plates to the department of transportation for the suspension or revocation period.

218.0119(4) (4) Any dealer, distributor, manufacturer or transporter who fails to comply with the requirements of this section may be required to forfeit not less than $100 nor more than $200.

218.0119 History History: 1999 a. 31 ss. 105 to 109; 2003 a. 215.



218.0121 Factory stores.

218.0121  Factory stores.

218.0121(1m)(1m) In this section:

218.0121(1m)(a) (a) "Agent" means a person who is employed by or affiliated with a factory or who directly or through an intermediary is controlled by or under common control of a factory.

218.0121(1m)(b) (b) "Control" means the possession, direct or indirect, of the power to direct or cause the direction of the management or policies of a person, whether through the ownership of voting securities, by contract or otherwise. "Control" does not include the relationship between a factory and a dealership under a basic agreement filed under s. 218.0114 (7) (a) 1.

218.0121(1m)(c) (c) "Dealer operator" means an individual who is vested with the power and authority to operate a dealership.

218.0121(1m)(d) (d) "Dealership" means a person licensed or required to be licensed as a motor vehicle dealer under ss. 218.0101 to 218.0163.

218.0121(1m)(dm) (dm) "Department" means the department of transportation.

218.0121(1m)(e) (e) "Factory" means a manufacturer, distributor or importer, or an agent of a manufacturer, distributor or importer.

218.0121(1m)(f) (f) "Operate" means to directly or indirectly manage a dealership.

218.0121(1m)(g) (g) "Ownership interest" means the beneficial ownership of one percent or more of any class of equity interest in a dealership, whether the interest is that of a shareholder, partner, limited liability company member or otherwise. To "hold" an ownership interest means to have possession of, title to or control of the ownership interest, whether directly or indirectly through a fiduciary or an agent.

218.0121(2m) (2m) A factory shall not, directly or indirectly, hold an ownership interest in or operate or control a motor vehicle dealership in this state.

218.0121(3m) (3m) This section does not prohibit any of the following:

218.0121(3m)(a) (a) A factory from holding an ownership interest in or operating a dealership for a temporary period, not to exceed one year, during the transition from one owner or dealer operator to another.

218.0121(3m)(b) (b) A factory from holding an ownership interest in a dealership, if all of the following apply:

218.0121(3m)(b)1. 1. The dealer operator of the dealership is an individual who is not an agent of the factory.

218.0121(3m)(b)2. 2. The dealer operator of the dealership is unable to acquire full ownership of the dealership with his or her own assets.

218.0121(3m)(b)3. 3. The dealer operator of the dealership holds not less than 15 percent of the total ownership interests in the dealership within one year from the date that the factory initially acquires any ownership interest in the dealership.

218.0121(3m)(b)4. 4. There is a bona fide written agreement in effect between the factory and the dealer operator of the dealership under which the dealer operator will acquire all of the ownership interest in the dealership held by the factory on reasonable terms specified in the agreement.

218.0121(3m)(b)5. 5. The written agreement described in subd. 4. provides that the dealer operator will make reasonable progress toward acquiring all of the ownership interest in the dealership, and the dealer is making reasonable progress toward acquiring all of the ownership interest in the dealership.

218.0121(3m)(b)6. 6. Not more than eight years have elapsed since the factory initially acquired its ownership interest in the dealership, unless the department, upon petition by the dealer operator, determines that there is good cause to allow the dealer operator a longer period to complete his or her acquisition of all of the ownership interest in the dealership held by the factory and the longer period determined by the department has not yet elapsed.

218.0121(3m)(c) (c) The ownership, operation or control of a dealership by a factory that does not meet the conditions under par. (a) or (b), if the division of hearings and appeals determines, after a hearing on the matter at the request of any party, that there is no prospective independent dealer available to own and operate the dealership in a manner consistent with the public interest and that meets the reasonable standard and uniformly applied qualifications of the factory.

218.0121(3m)(d) (d) The holding or acquisition, solely for investment purposes, of an ownership interest in a publicly traded corporation by an employee benefit plan that is sponsored by a factory.

218.0121 History History: 1999 a. 31 s. 110, 186; 2003 a. 77.



218.0122 Damages to delivered vehicles.

218.0122  Damages to delivered vehicles.

218.0122(1) (1) A manufacturer, importer or distributor shall disclose in writing to a motor vehicle dealer, at or before delivery to the dealer, any damage and repair to a new motor vehicle occurring after the manufacturing process is complete but before delivery to the dealer, if the cost of the repair exceeds 6% of the manufacturer's suggested retail price, as measured by retail repair costs. Replacement of glass, tires, bumpers, fenders, moldings, audio equipment, instrument panels, hoods and deck lids with identical manufacturer's original equipment is not considered damage and repair under this subsection. If a manufacturer, importer or distributor fails to make a disclosure of damage and repair under this subsection, it shall be liable to the dealer for any liability imposed on the dealer for a failure on the part of the dealer to disclose that damage and repair.

218.0122(2) (2) If the cost of repairing damage to a new motor vehicle that occurs before delivery to the dealer's location exceeds 6% of the manufacturer's suggested retail price, as measured by retail repair costs, the dealer may reject or, if title has passed to the dealer, require the manufacturer, importer or distributor who delivered the vehicle to repurchase the vehicle within 10 business days after delivery, unless the damage occurred during shipment and the method of transportation, carrier or transporter of the motor vehicle was designated by the motor vehicle dealer. Upon repurchase, the manufacturer, importer or distributor shall be subrogated to all of the dealer's rights against the carrier or transporter of the motor vehicle regarding damage. The cost of repairing glass, tires, bumpers, moldings and audio equipment with identical manufacturer's original equipment shall not be included in determining the cost of repairing damage under this subsection.

218.0122(3) (3) This section does not apply to motorcycles that are delivered in a crated, disassembled condition to the dealer or the dealer's agent.

218.0122 History History: 1999 a. 31 s. 111.



218.0123 Vehicle allocations.

218.0123  Vehicle allocations. No manufacturer, importer or distributor shall adopt, change, establish or implement a plan or system for the allocation, scheduling or delivery of new motor vehicles, parts or accessories to its motor vehicle dealers that is not fair, reasonable and equitable or modify an existing plan or system so as to cause the plan or system to be unreasonable, unfair or inequitable. Upon the request of any dealer franchised by it, a manufacturer, importer or distributor shall disclose in writing to the dealer the basis upon which new motor vehicles, parts and accessories are allocated, scheduled and delivered among the manufacturer's, importer's or distributor's dealers of the same line make.

218.0123 History History: 1999 a. 31 s. 112.



218.0124 Performance standards.

218.0124  Performance standards. Any performance standard or program for measuring dealership performance that may have a material effect on a dealer, and the application of any such standard or program by a manufacturer, importer or distributor, shall be fair, reasonable and equitable. Upon the request of any dealer, a manufacturer, importer or distributor shall disclose in writing to the dealer a description of how a performance standard or program is designed and all relevant information used in the application of the performance standard or program to that dealer.

218.0124 History History: 1999 a. 31 s. 113.



218.0125 Warranty reimbursement.

218.0125  Warranty reimbursement.

218.0125(1) (1) In this section:

218.0125(1)(a) (a) "Dealer cost" means the wholesale cost for a part as listed in the manufacturer's, importer's or distributor's current price schedules or, if the part is not so listed, the dealer's original invoice cost for the part.

218.0125(1)(b) (b) "Qualifying nonwarranty repairs" means nonwarranty repairs that would be covered by the warranty of a manufacturer, importer, or distributor if the vehicle being repaired was covered by the warranty. The term does not include routine maintenance.

218.0125(2) (2) A manufacturer, importer, or distributor shall, for the protection of the buying public, specify the delivery and preparation obligations of its dealers before delivery of new motor vehicles to retail buyers. Except for a manufacturer, importer, or distributor of motorcycles with respect to a dealer of the manufacturer's, importer's, or distributor's motorcycles, the specification shall be in writing. A copy of the delivery and preparation obligations of its dealers shall be filed with the department of transportation by every licensed motor vehicle manufacturer, importer, or distributor and shall constitute the dealer's only responsibility for product liability as between the dealer and the manufacturer, importer, or distributor. Any mechanical, body, or parts defects arising from any warranties of the manufacturer, importer, or distributor shall constitute the manufacturer's, importer's, or distributor's product or warranty liability.

218.0125(2m) (2m) A manufacturer, importer, or distributor of motorcycles with respect to a dealer of the manufacturer's, importer's, or distributor's motorcycles shall reasonably compensate any authorized dealer who performs work to rectify the manufacturer's, importer's, or distributor's product or warranty defects or delivery and preparation obligations or who performs any other work required, requested, or approved by the manufacturer, importer, or distributor or for which the manufacturer, importer, or distributor has agreed to pay, including compensation for labor at a labor rate equal to the effective labor rate charged all customers and for parts at an amount not less than the amount the dealer charges its other retail service customers for parts used in performing similar work by the dealer.

218.0125(3) (3) To be eligible for compensation for parts under sub. (2m), a dealer of motorcycles shall notify the manufacturer, importer, or distributor of motorcycles in writing of the amounts that the dealer charges its other retail service customers for parts and request that it be paid for parts in accordance with this section. The notice may be limited to the dealer's average markup over dealer cost that the dealer charges its other retail service customers for parts used to perform similar work. The notice shall be served upon the manufacturer, importer, or distributor not less than 30 days before the date on which the dealer requests that the manufacturer, importer, or distributor begin paying the dealer for parts at the stated amounts. The manufacturer, importer, or distributor shall pay the dealer, as provided in this section, at the amounts stated in the dealer notice for parts used in work performed on and after the beginning date stated in the notice. This section applies to a manufacturer, importer, or distributor of motorcycles with respect to a dealer of the manufacturer's, importer's, or distributor's motorcycles and those dealers.

218.0125(3m) (3m)

218.0125(3m)(a)(a) Subject to sub. (4m), a manufacturer, importer, or distributor, except a manufacturer, importer, or distributor of motorcycles with respect to a dealer of the manufacturer's, importer's, or distributor's motorcycles, shall reasonably compensate a dealer who performs work to rectify the product or warranty defects of the manufacturer, importer, or distributor or to satisfy delivery and preparation obligations of the manufacturer, importer, or distributor or who performs any other work required, requested, or approved by the manufacturer, importer, or distributor or for which the manufacturer, importer, or distributor has agreed to pay.

218.0125(3m)(b) (b) Reasonable compensation under par. (a) for labor is equal to the dealer's effective nonwarranty labor rate multiplied by the number of hours allowed for the repair under the manufacturer's, importer's, or distributor's time allowances used in compensating the dealer for warranty work. Reasonable compensation under par. (a) for parts is equal to the dealer's cost for the parts multiplied by the sum of 1 and the dealer's average percentage markup over dealer cost for parts.

218.0125(3m)(c) (c)

218.0125(3m)(c)1.1. The effective nonwarranty labor rate is determined, using the submitted substantiating orders under sub. (4m) (a) 2., by dividing the total customer labor charges for qualifying nonwarranty repairs in the repair orders by the total number of hours that would be allowed for the repairs if the repairs were made under the manufacturer's, importer's, or distributor's time allowances used in compensating the dealer for warranty work.

218.0125(3m)(c)2. 2. A dealer's average percentage markup over dealer cost for parts is determined, using the submitted substantiating orders under sub. (4m) (a) 2., by dividing total charges for parts in the repair orders by the total dealer cost for the parts.

218.0125(4) (4) The manufacturer, importer, or distributor of motorcycles with respect to a dealer of the manufacturer's, importer's, or distributor's motorcycles may require the dealer, at reasonable intervals, to provide the manufacturer, importer, or distributor with documents or information regarding a reasonable number of sales to other retail service customers of parts used by the dealer to perform similar work in order to substantiate that the amounts requested in the dealer's notice are consistent with the amounts that the dealer charges its other retail service customers for parts used by the dealer to perform similar work.

218.0125(4m) (4m)

218.0125(4m)(a)(a) To be eligible for compensation for labor or parts under sub. (3m), a dealer shall submit to the manufacturer, importer, or distributor all of the following:

218.0125(4m)(a)1. 1. A written notice of the claimed effective nonwarranty labor rate or average percentage markup over dealer cost for parts.

218.0125(4m)(a)2. 2. Either 100 sequential repair orders for qualifying nonwarranty repairs or all repair orders for qualifying nonwarranty repairs performed in a 90-day period, whichever is less. All repair orders under this subdivision must be for repairs made no more than 180 days before the submission.

218.0125(4m)(b) (b) Not more than 30 days after receiving a submission under par. (a), the manufacturer, importer, or distributor shall begin compensating the dealer based on the effective nonwarranty labor rate or average percentage markup over dealer cost for parts that is substantiated by the submission. If the manufacturer, importer, or distributor disputes the dealer's claimed labor rate or markup, the manufacturer, importer, or distributor shall notify the dealer in writing that it disputes the labor rate or markup. A notice under this paragraph shall include a written explanation of the reason for the dispute, including the labor rate or markup that the manufacturer, importer, or distributor has determined is substantiated by the submission.

218.0125(5) (5) A manufacturer, importer, or distributor who fails to compensate a dealer for parts at an amount not less than the amount the dealer charges its other retail service customers for parts used to perform similar work shall not be found to have violated this section if the manufacturer, importer, or distributor shows that, for a manufacturer, importer, or distributor of motorcycles with respect to a dealer of the manufacturer's, importer's, or distributor's motorcycles, the amount is not reasonably competitive to the amounts charged to retail service customers by other similarly situated franchised motor vehicle dealers in this state for the same parts when used by those dealers to perform similar work or, for any other manufacturer, importer, or distributor, the amount is not reasonably competitive to the amounts charged to retail service customers by other similarly situated franchised motor vehicle dealers in this state in performing qualifying nonwarranty repairs.

218.0125(6) (6) If a manufacturer, importer or distributor furnishes a part to a dealer at no cost for use by the dealer in performing work for which the manufacturer, importer or distributor is required to compensate the dealer under this section, the manufacturer, importer or distributor shall compensate the dealer for the part at an amount not less than the amount the dealer charges its other retail customers for parts when used to perform similar work less the wholesale cost for the furnished part as listed in the manufacturer's current price schedules. A manufacturer, importer or distributor may pay the dealer a reasonable handling fee instead of the compensation otherwise required by this section for special high-performance complete engine assemblies furnished to the dealer at no cost, provided that the manufacturer, importer or distributor excludes special high-performance complete engine assemblies in determining whether the amounts requested in the dealer's notice are consistent with the amounts that the dealer charges its other retail service customers for parts used by the dealer to perform similar work.

218.0125(7) (7) A claim made by a franchised motor vehicle dealer for compensation under this section shall be either approved or disapproved within 30 days after the claim is submitted to the manufacturer, importer or distributor in the manner and on the forms the manufacturer, importer or distributor reasonably prescribes. An approved claim shall be paid within 30 days after its approval. If a claim is not specifically disapproved in writing or by electronic transmission within 30 days after the date on which the manufacturer, importer or distributor receives it, the claim shall be considered to be approved and payment shall follow within 30 days. A manufacturer, importer or distributor retains the right to audit claims for a period of one year after the date on which the claim is paid and to charge back any amounts paid on claims that are false or unsubstantiated. If there is evidence of fraud, this subsection does not limit the right of the manufacturer to audit for longer periods and charge back for any fraudulent claim, subject to the limitations period under s. 893.93 (1) (b).

218.0125 History History: 1999 a. 31 ss. 114 to 121; 2011 a. 91.



218.0126 Promotional allowances.

218.0126  Promotional allowances. A claim made by a franchised motor vehicle dealer for promotional allowances or other incentive payments shall be either approved or disapproved within 30 days after the claim is submitted to the manufacturer, importer or distributor in the manner and on the forms the manufacturer, importer or distributor reasonably prescribes. An approved claim shall be paid within 30 days after its approval. If a claim is not specifically disapproved in writing or by electronic transmission within 30 days after the date on which the manufacturer, importer or distributor receives it, the claim shall be considered to be approved and payment shall follow within 30 days after approval. A manufacturer, importer or distributor retains the right to audit a claim for a period of 2 years after the date on which the claim is paid and to charge back any amounts paid on claims that are false or unsubstantiated. If there is evidence of fraud, this section does not limit the right of the manufacturer to audit for longer periods and charge back for any fraudulent claim, subject to the limitations period under s. 893.93 (1) (b).

218.0126 History History: 1999 a. 31 s. 122.



218.0128 Product liability.

218.0128  Product liability. A manufacturer, importer, or distributor, except a manufacturer, importer, or distributor of motorcycles with respect to a dealer of the manufacturer's, importer's, or distributor's motorcycles, shall defend, indemnify, and hold harmless a dealer against any claim, judgment, or settlement for damages, court costs, expert witness fees, attorney fees, or other expenses arising out of a complaint, claim, or lawsuit to the extent that the complaint, claim, or lawsuit is caused by alleged defective or negligent manufacture, assembly, or design of a motor vehicle, part, or accessory by the manufacturer, importer, or distributor. If a complaint, claim, or lawsuit involves acts or omissions of both the manufacturer, importer, or distributor and the dealer, the manufacturer, importer, or distributor is not obligated to defend the dealer against a claim arising out of the dealer's alleged acts or omissions and is not obligated to indemnify the dealer against any part of a judgment or settlement that arises out of the dealer's alleged acts or omissions.

218.0128 History History: 2011 a. 91.



218.0131 Family member's right to succeed deceased or incapacitated dealer under existing franchise agreement.

218.0131  Family member's right to succeed deceased or incapacitated dealer under existing franchise agreement.

218.0131(1)(1) Any designated family member of a deceased or incapacitated dealer shall have the right to succeed the deceased or incapacitated dealer in the ownership or operation of the dealership under the existing franchise agreement if the designated family member gives the manufacturer, factory branch or distributor written notice of his or her intention to do so within 120 days of the dealer's death or incapacity, unless there exists good cause for refusal to honor the succession on the part of the manufacturer, factory branch or distributor. The manufacturer, factory branch or distributor may request, and the designated family member shall provide, personal and financial data that are reasonably necessary to determine whether the succession should be honored.

218.0131(2) (2) If a manufacturer, factory branch or distributor believes it has good cause for refusing to honor the succession to the ownership and operation of a dealership by a family member of a deceased or incapacitated dealer under the existing franchise agreement, the manufacturer, factory branch or distributor may, within 30 days of receipt of notice of the designated family member's intent to succeed the dealer in the ownership and operation of the dealership, serve upon the designated family member and the department of transportation notice of its refusal to honor the succession and of its intent to discontinue the existing franchise agreement with the dealership no sooner than 60 days from the date the notice is served. The notice shall state the specific grounds for the refusal to honor the succession and the discontinuance of the franchise agreement. If no notice of refusal and discontinuance is timely served upon the family member and department of transportation, or if the division of hearings and appeals rules in favor of the complainant in a hearing held under sub. (3), the franchise agreement shall continue in effect subject to termination only in the manner prescribed in this subchapter.

218.0131(3) (3)

218.0131(3)(a)(a) Any designated family member who receives a notice of the manufacturer's, factory branch's or distributor's refusal to honor his or her succession to the ownership and operation of the dealership may, within the 60-day notice period, serve on the respondent and file in triplicate with the division of hearings and appeals a verified complaint for a hearing and determination by the division of hearings and appeals on whether good cause exists for the manufacturer's, factory branch's or distributor's refusal and discontinuance. The division of hearings and appeals shall forward a copy of the complaint to the department of transportation.

218.0131(3)(b) (b) The manufacturer, factory branch or distributor shall, at the hearing held under par. (a), have the burden of establishing good cause for its refusal by showing that the succession would be detrimental to the public interest or to the representation of the manufacturer, factory branch or distributor. The franchise agreement shall continue in effect until the final determination of the issues raised in the complaint.

218.0131(3)(c) (c) If the complainant prevails at the hearing held under par. (a), he or she shall have a cause of action against the defendant manufacturer, factory branch or distributor for reasonable expenses and attorney fees incurred in the matter. If the manufacturer, factory branch or distributor prevails, the division of hearings and appeals shall include in its order approving the termination of the franchise agreement such conditions as are reasonable and adequate to afford the complainant an opportunity to receive fair and reasonable compensation for the value of the dealership.

218.0131(4) (4) Nothing in this section shall prevent a dealer, during the dealer's lifetime, from designating any person as his or her successor dealer by written instrument filed with the manufacturer, factory branch or distributor.

218.0131 History History: 1999 a. 31 ss. 193 to 197.



218.0132 Termination provisions.

218.0132  Termination provisions.

218.0132(1) (1)

218.0132(1)(a)(a) For purposes of s. 218.0116 (1) (i), the termination, cancellation or discontinuation of a motor vehicle line make will be considered to be the cancellation or failure to renew the franchise of a motor vehicle dealer or distributor of that line make even if that line make is part of an agreement that includes other line makes.

218.0132(1)(b) (b) Notwithstanding par. (a), a manufacturer, importer or distributor may change, add or delete models, specifications, model names, numbers or identifying marks or similar characteristics of motor vehicles that it markets without effecting a cancellation or failure to renew a franchise.

218.0132(2) (2) The cancellation or nonrenewal of a franchise shall not be a violation of s. 218.0116 (1) (i) if all of the following requirements are met:

218.0132(2)(a) (a) The motor vehicle dealer or distributor is given notice at least 6 months before the effective date of the cancellation or nonrenewal.

218.0132(2)(b) (b) The manufacturer, importer or distributor contemporaneously cancels or fails to renew every franchise for the same line make granted to any dealer or distributor in the United States or, in the case of a franchise relating to a line make that is sold or distributed in less than 13 states of the United States, the manufacturer, importer or distributor contemporaneously cancels or fails to renew every franchise for the same line make granted to any dealer or distributor in this state.

218.0132(2)(c) (c) If the franchisee is a motor vehicle dealer, the dealer receives the termination benefits under s. 218.0133.

218.0132(2)(d) (d) The manufacturer, importer or distributor does any of the following:

218.0132(2)(d)1. 1. Offers or causes to be offered to the motor vehicle dealer or distributor a replacement franchise with reasonable terms and conditions.

218.0132(2)(d)2. 2. Compensates the dealer or distributor for the actual pecuniary loss caused by the franchise cancellation or nonrenewal. In determining the actual pecuniary loss, the value of any continued service or parts business available to the dealer or distributor for the line make covered by the franchise shall be considered. If the dealer or distributor and the manufacturer, importer or distributor cannot agree on the amount of compensation to be paid under this subdivision, either may file a declaratory judgment action in a court of competent jurisdiction.

218.0132(2)(d)3. 3. Establishes, in a proceeding brought by the dealer or distributor alleging that the cancellation or nonrenewal violates s. 218.0116 (1) (i), that the continued distribution of the line make in the United States would cause it economic loss and that, after the effective date of the franchise cancellation or nonrenewal, neither the manufacturer, importer or distributor nor any owner, assignee or licensee of the trademarks or service marks used for the purpose of designating, making known or distinguishing the line make covered by the franchise will use the trademarks or service marks, either alone or in conjunction with other marks, in designating, making known or distinguishing any line make of motor vehicle sold or distributed in the United States.

218.0132(2)(d)4. 4. If the franchise relates to a line make that is sold or distributed in less than 13 states of the United States, establishes, in a proceeding brought by the dealer or distributor alleging that the cancellation or nonrenewal violates s. 218.0116 (1) (i) all of the following:

218.0132(2)(d)4.a. a. That the continued distribution of the line make in this state would cause it economic loss.

218.0132(2)(d)4.b. b. That after the effective date of the franchise cancellation or nonrenewal, neither the manufacturer, importer or distributor nor any owner, assignee or licensee of the trademarks or service marks used for the purpose of designating, making known or distinguishing the line make covered by the franchise will use those trademarks or service marks, either alone or in conjunction with other marks, in designating, making known or distinguishing any line make of motor vehicle sold or distributed in this state, except that, if the line make covered by the franchise has been first distributed in this state less than 2 years before the effective date of the cancellation or nonrenewal, those trademarks and service marks may be used in this state after 6 years from the effective date of the cancellation or nonrenewal.

218.0132(2)(d)5. 5. Establishes in a proceeding brought by the dealer or distributor alleging that the cancellation or nonrenewal violates s. 218.0116 (1) (i) all of the following:

218.0132(2)(d)5.a. a. That the continued distribution of the line make in this state is prohibited by law or by an order of a court or agency with jurisdiction to issue the order.

218.0132(2)(d)5.b. b. That the continued distribution of the line make in this state cannot be made to comply with the law or order through the reasonable efforts of the manufacturer, importer or distributor.

218.0132(2)(d)5.c. c. That after the effective date of the franchise cancellation or nonrenewal, neither the manufacturer, importer or distributor nor any owner, assignee or licensee of the trademarks or service marks used for the purpose of designating, making known or distinguishing the line make covered by the franchise will use those trademarks or service marks, either alone or in conjunction with other marks, in designating, making known or distinguishing any comparable line make of motor vehicle sold or distributed in this state.

218.0132 History History: 1999 a. 31 ss. 198 to 209.



218.0133 Termination benefits.

218.0133  Termination benefits.

218.0133(1) (1) In this section:

218.0133(1)(a) (a) "Dealership facilities" means that part of a motor vehicle dealer's place of business that is used to conduct business under an agreement between a grantor and the motor vehicle dealer.

218.0133(1)(b) (b) "Grantor" means a manufacturer on direct dealership, a distributor on indirect dealership or an importer on direct dealership that has entered into an agreement with a motor vehicle dealer.

218.0133(1)(c) (c) "Motorcycle grantor" means a manufacturer of motorcycles on direct dealership, a distributor of motorcycles on indirect dealership, or an importer of motorcycles on direct dealership, with respect to a dealer of the manufacturer's, importer's, or distributor's motorcycles, that has entered into an agreement with a motor vehicle dealer.

218.0133(2) (2)

218.0133(2)(a)(a) Except as provided in sub. (5) and subject to sub. (3), when a motorcycle grantor or a dealer of its motorcycles terminates, cancels, or does not renew an agreement, the motorcycle grantor shall pay the dealer all of the termination benefits under pars. (b) to (e), and when a grantor that is not a motorcycle grantor or a dealer of its motor vehicles terminates, cancels, or does not renew a franchise, the grantor shall pay the motor vehicle dealer all of the termination benefits under pars. (b) to (e). When a grantor that is not a motorcycle grantor terminates, cancels, or does not renew a franchise, the grantor shall pay the motor vehicle dealer the termination benefits under par. (f).

218.0133(2)(b) (b)

218.0133(2)(b)1.1. A grantor shall repurchase from the motor vehicle dealer any unsold new motor vehicle that meets all of the following criteria:

218.0133(2)(b)1.a. a. The motor vehicle has not been structurally modified by a motor vehicle dealer.

218.0133(2)(b)1.b. b. If the grantor is a motorcycle grantor, the motor vehicle has not been operated more than 300 miles for manufacturer's tests, predelivery tests, and motor vehicle dealer exchange in addition to operation required for motor vehicle delivery from the grantor. If the grantor is not a motorcycle grantor, the motor vehicle has not been operated more than 500 miles for manufacturer's tests, predelivery tests, and motor vehicle dealer exchange in addition to operation required for motor vehicle delivery from the grantor or another dealer of the same line make.

218.0133(2)(b)1.c. c. The motor vehicle was acquired as part of the motor vehicle dealer's original inventory or from the grantor or in the ordinary course of business from another motor vehicle dealer of the same line make who acquired the motor vehicle from the grantor.

218.0133(2)(b)2. 2. A motorcycle grantor may not be required to repurchase a motor vehicle under this paragraph unless the date on the original dealer invoice is within 12 months of the date on which the motor vehicle dealer terminates, cancels, or does not renew an agreement or is within 18 months of the date on which the grantor terminates, cancels, or does not renew an agreement. A grantor that is not a motorcycle grantor may not be required to repurchase a motor vehicle under this paragraph unless the vehicle is of the current or one-year prior model year or the date on the original dealer invoice is within 12 months of the date on which the motor vehicle dealer terminates, cancels, or does not renew a franchise or is within 18 months of the date on which the grantor terminates, cancels, or does not renew a franchise.

218.0133(2)(b)3. 3. The repurchase price for a new motor vehicle shall be the motor vehicle invoice price from the grantor, plus destination, delivery or distribution charges and sales taxes incurred by the motor vehicle dealer, less allowances paid or credited to the motor vehicle dealer by the grantor. A grantor may subtract from a new motor vehicle repurchase price an amount equal to the diminution in wholesale value caused by damages to a new motor vehicle before the motor vehicle dealer delivers the new motor vehicle to the grantor.

218.0133(2)(c) (c)

218.0133(2)(c)1.1. A grantor shall repurchase from the motor vehicle dealer any unused, undamaged and unsold parts and accessories and unopened appearance and maintenance materials and paints if those items meet all of the following criteria:

218.0133(2)(c)1.a. a. The items are in the motor vehicle dealer's inventory or subject to a noncancelable order to the grantor on the effective date of the termination, cancellation or nonrenewal and are in original packaging, or, if sheet metal or body panels, are in a comparable substitute for original packaging.

218.0133(2)(c)1.b. b. The items were acquired by the motor vehicle dealer from the grantor or from the motor vehicle dealer's predecessor motor vehicle dealer and the items are listed for sale in the grantor's price schedules in effect on the effective date of the termination, cancellation or nonrenewal, the items are part of the motor vehicle dealer's original inventory acquired from the grantor or the items were acquired by the motor vehicle dealer from the grantor within 4 years before the effective date of the termination, cancellation or nonrenewal.

218.0133(2)(c)2. 2. A grantor may not be required to repurchase items that are not listed for sale in the grantor's price schedules in effect on the effective date of the termination, cancellation or nonrenewal if, within 2 years before the effective date of the termination, cancellation or nonrenewal, the grantor permitted a motor vehicle dealer to return obsolete parts and accessories, or a reasonable percentage of parts and accessories, for an amount that is equal to or greater than the price at which those items were listed for sale, less any allowances, at the time the return was permitted.

218.0133(2)(c)3. 3. The repurchase price for parts, accessories, materials and paints repurchased under subd. 1. shall be the price at which those items are listed for sale in the grantor's price schedules in effect on the effective date of the termination, cancellation or nonrenewal, or, if an item is not listed, the motor vehicle dealer's original invoice cost, plus destination, delivery or distribution charges, and sales taxes incurred by the motor vehicle dealer, less allowances paid or credited to the motor vehicle dealer by the grantor. If a motor vehicle dealer inventories, handles and packages repurchased items for delivery to the grantor, the grantor shall reimburse the motor vehicle dealer an additional amount equal to 2% of the repurchase price under this paragraph.

218.0133(2)(d) (d)

218.0133(2)(d)1.1. A grantor shall purchase from the motor vehicle dealer undamaged signs at a fair market price, if a sign bears a common name, trade name or trademark of the grantor, the grantor required that the motor vehicle dealer acquire the sign and the sign was acquired by the motor vehicle dealer from the grantor or from a source approved by the grantor. In addition, a grantor shall purchase from the motor vehicle dealer at a fair market price poles or other hardware used to erect a sign if the grantor required that the sign be free standing and not include a trademark or trade name other than that of the grantor. Fair market price is presumed to be equal to the motor vehicle dealer's original cost, reduced by one-tenth of the original cost for each year of ownership. The grantor or motor vehicle dealer may rebut the presumption.

218.0133(2)(d)2. 2. If the dealer leases a sign from the grantor or an entity controlled by the grantor, the grantor, except a motorcycle grantor, shall terminate or arrange for the termination of the lease.

218.0133(2)(d)3. 3. The grantor, except a motorcycle grantor, is responsible for the removal of a sign subject to subd. 1. or 2. from the dealership facility and shall bear the costs of the removal.

218.0133(2)(e) (e) The grantor shall purchase from the motor vehicle dealer special tools, equipment and furnishings at a fair market price, if the motor vehicle dealer acquired the tool, equipment or furnishing from the grantor or from a source approved by the grantor and the grantor required that the motor vehicle dealer acquire the tool, equipment or furnishing. Fair market price is presumed to be equal to the motor vehicle dealer's original cost, reduced by one-seventh of the original cost for each year of ownership. The grantor or motor vehicle dealer may rebut the presumption.

218.0133(2)(f) (f) The grantor, except a motorcycle grantor, shall reimburse the motor vehicle dealer for the amount of any obligations that extend beyond the effective date of the termination, cancellation, or nonrenewal under contracts for computer hardware, software, maintenance, or other related service entered into by the dealer and required by the grantor for 18 months or the remaining term of the contracts, whichever is less, unless the computer hardware, software, maintenance, or other related service was used to support the operations of a franchise other than the franchise that was terminated, cancelled, or not renewed.

218.0133(3) (3)

218.0133(3)(a)(a) The grantor shall provide a list of the motor vehicles, parts, accessories, materials and paints, signs, tools, equipment and furnishings that the motor vehicle dealer is authorized to return to the grantor within 30 days after the grantor receives a written inventory of the property that the motor vehicle dealer intends to return or within 30 days after the effective date of the termination, cancellation or nonrenewal, whichever is later. Within 60 days after the property is actually returned by the motor vehicle dealer to the grantor, f.o.b. dealership facilities, the grantor shall pay the motor vehicle dealer the reimbursement amount under sub. (2) (b) to (e), except that the grantor may apply the reimbursement amount first to pay any amount owed by the motor vehicle dealer to the grantor.

218.0133(3)(b) (b) If a repurchase price under sub. (2) depends on a purchase date or original cost or includes an associated cost, the motor vehicle dealer shall have the burden of proving by documentary evidence the purchase date, original cost or associated cost.

218.0133(4) (4)

218.0133(4)(a)(a) Except as provided in sub. (5) and subject to pars. (d) and (f), when a grantor except a motorcycle grantor terminates, cancels, or does not renew a franchise a grantor shall, upon request, pay a motor vehicle dealer the termination benefits under par. (b) or (c) and under par. (e), and when a motorcycle grantor terminates, cancels, or does not renew an agreement, a motorcycle grantor shall, upon request, pay a dealer the termination benefits under par. (b) or (c). If a motor vehicle dealer receives benefits under par. (b) or (c) and par. (f) does not apply, the grantor shall be entitled to the possession and use of the dealership facilities for the period that the termination benefits payment covers.

218.0133(4)(b) (b) If a motor vehicle dealer leases its dealership facilities, a grantor shall, upon request, pay the motor vehicle dealer an amount equal to the dealership facilities' rent for one year or for the unexpired term of the lease, whichever is less.

218.0133(4)(c) (c) If a motor vehicle dealer owns its dealership facilities, a grantor shall, upon request, pay the motor vehicle dealer an amount equal to the reasonable rental value of the dealership facilities for one year or until the dealership facilities are sold or leased, whichever is less.

218.0133(4)(d) (d) Paragraphs (b) and (c) apply only to dealership facilities that are used in performing sales and service obligations under an agreement before the motor vehicle dealer receives notice of the termination, cancellation or nonrenewal of the agreement.

218.0133(4)(e) (e) If a dealer completed construction or renovation of its dealership facilities not more than 24 months before receiving the notice of the franchise termination, cancellation, or nonrenewal and the construction or renovation was required by the grantor, the grantor except a motorcycle grantor shall pay the dealer an amount equal to the dealer's actual cost for the construction or renovation, less any allowances or credits provided to the dealer by the grantor for the construction or renovation and less any tax savings accruing to the dealer's benefit prior to the notice of the franchise termination, cancellation, or nonrenewal from depreciation write-offs related to the construction or renovation.

218.0133(4)(f) (f) If the termination, cancellation, or nonrenewal relates to fewer than all of the franchises operated by a dealer at a single location, the amount of the termination benefit under this subsection shall be based on the percentage of total square footage attributed to the franchise being terminated, cancelled, or not renewed at the effective date of the termination, cancellation, or nonrenewal. This paragraph does not apply to a motorcycle grantor.

218.0133(5) (5)

218.0133(5)(a)(a) Subsections (2) and (4) do not apply to any of the following:

218.0133(5)(a)1. 1. A motor vehicle dealer if a court, a licensor or the division of hearings and appeals determines that the motor vehicle dealer engaged in fraud or theft against the grantor in connection with the operation or management of its dealership under an agreement.

218.0133(5)(a)2. 2. A motor vehicle dealer who terminates or cancels an agreement with a motorcycle grantor without giving the grantor 60 days' notice or the notice required under the agreement, whichever is less or who terminates or cancels a franchise with a grantor that is not a motorcycle grantor without giving the grantor 60 days' notice or the notice required under the agreement, whichever is less.

218.0133(5)(a)3. 3. A motor vehicle dealer who does not give the grantor a written request for termination benefits that specifies the benefits sought within 60 days after the effective date of the termination, cancellation or nonrenewal.

218.0133(5)(a)4. 4. A motor vehicle dealer who sells its dealership assets to a 3rd party who becomes a successor motor vehicle dealer under an agreement with the grantor.

218.0133(5)(a)4d. 4d. A motor vehicle dealer who has any license that is required to operate its dealership revoked. This subdivision does not apply to a motorcycle grantor or a dealer of its motorcycles with respect to the motorcycle grantor.

218.0133(5)(a)4h. 4h. A termination, cancellation or nonrenewal based on the motor vehicle dealer's failure to conduct its customary sales and service operations during its customary business hours for 7 consecutive business days unless the failure is caused by an act of God, work stoppage or delays due to strikes or labor disputes, an order of the department of transportation or the division of hearings and appeals, or other circumstances beyond the dealer's control. This subdivision does not apply to a motorcycle grantor or a dealer of its motorcycles with respect to the motorcycle grantor.

218.0133(5)(a)4p. 4p. A termination, cancellation, or nonrenewal based on the conviction of a motor vehicle dealer of a crime involving theft, dishonesty, or false statement, or any other crime punishable by imprisonment for greater than one year. This subdivision does not apply to a motorcycle grantor or a dealer of its motorcycles with respect to the motorcycle grantor.

218.0133(5)(a)4t. 4t. A termination, cancellation, or nonrenewal based on the motor vehicle dealer being subject to a bankruptcy or receivership filing unless the petition is dismissed not more than 30 days after the filing date. This subdivision does not apply to a motorcycle grantor or a dealer of its motorcycles with respect to the motorcycle grantor.

218.0133(5)(a)5. 5. A motor vehicle dealer who terminates, cancels or fails to renew an agreement to sell motor homes, as defined in s. 340.01 (33m), unless a court, a licensor or the division of hearings and appeals determines that the grantor has not acted in good faith or has materially violated the agreement or a provision of ss. 218.0101 to 218.0163 and determines that the motor vehicle dealer has not acted in bad faith or has not violated the agreement or a provision of ss. 218.0101 to 218.0163.

218.0133(5)(a)6. 6. An agreement under which a motor vehicle dealer sells a camping trailer, as defined in s. 340.01 (6m), or a trailer, as defined in s. 340.01 (71), but only to the extent that the agreement covers camping trailers or trailers.

218.0133(5)(b) (b) Subsection (2) does not apply to a motor vehicle dealer who is unable to convey clear title to property under sub. (2) (b) to (e) on the date on which the grantor takes delivery of the property.

218.0133(5)(c) (c) Subsection (2) does not apply to property under sub. (2) (b) to (e) that is acquired by a motor vehicle dealer from another motor vehicle dealer if the property is acquired after the motor vehicle dealer receives or gives notice of termination, cancellation or nonrenewal or if the property was acquired other than in the ordinary course of the motor vehicle dealer's business.

218.0133(5)(d) (d) Subsection (4) does not apply if a motorcycle grantor terminates, cancels, or fails to renew an agreement in compliance with s. 218.0116 (1) (i), unless the primary ground for termination, cancellation, or nonrenewal is inadequate sales performance by the motor vehicle dealer or if a grantor that is not a motorcycle grantor terminates, cancels, or fails to renew a franchise in compliance with s. 218.0116 (1) (i), unless the primary ground for termination, cancellation, or nonrenewal is inadequate sales performance by the motor vehicle dealer or termination, cancellation, or discontinuation of a motor vehicle line make.

218.0133(6) (6)

218.0133(6)(a)(a) This section does not restrict the right of a motor vehicle dealer to pursue any other remedy available against a grantor who terminates, cancels or does not renew an agreement.

218.0133(6)(b) (b) A motorcycle grantor may not make the termination benefits payments under sub. (2) or (4) contingent on the motor vehicle dealer releasing or waiving any rights, claims, or remedies and a grantor that is not a motorcycle grantor may not make the termination benefits payments under sub. (2), (4), or (7) contingent on the motor vehicle dealer releasing or waiving any rights, claims, or remedies.

218.0133(7) (7) If a grantor except a motorcycle grantor cancels or fails to renew a franchise under s. 218.0132 (2), in addition to the termination benefits provided in subs. (2) and (4), the grantor shall compensate the dealer in an amount not less than the fair market value of the franchise terminated or not renewed on the date immediately preceding the date the manufacturer, importer, or distributor publicly announced the termination, cancellation, or discontinuation of the line make that resulted in the franchise cancellation or nonrenewal. The manufacturer, importer, or distributor shall provide the compensation under this subsection not more than 90 days after the effective date of the cancellation or nonrenewal.

218.0133 History History: 1999 a. 31 ss. 210 to 234; 2011 a. 91.



218.0134 Dealership changes.

218.0134  Dealership changes.

218.0134(1)(1) In this section, "affected grantor" means a manufacturer on direct dealerships, a distributor on indirect dealerships or an importer on direct dealerships that has entered into an agreement with a motor vehicle dealer and that is directly affected by an action proposed to be undertaken by the dealer under this section.

218.0134(2) (2)

218.0134(2)(a)(a) If a motor vehicle dealer's agreement with an affected grantor requires the grantor's prior approval of an action proposed to be undertaken by the dealer under this section, a dealer may not voluntarily change its ownership or executive management, transfer its dealership assets to another person, add another franchise at the same location as its existing franchise or relocate a franchise without giving prior written notice of the proposed action to the affected grantor and to the department of transportation. Within 20 days after receiving the notice, the affected grantor may serve the dealer with a written list of the information not already known or in the possession of the grantor that is reasonably necessary in order for the grantor to determine whether the proposed action should be approved. The grantor shall, in good faith, confirm in writing to the dealer the date on which it has received from the dealer or from other sources all the information specified on the list.

218.0134(2)(b) (b) An affected grantor who does not approve of the proposed action shall, within 30 days after receiving the dealer's written notice of the proposed action or within 30 days after receiving all the information specified in a written list served on the dealer under par. (a), whichever is later, file with the department of transportation and serve upon the dealer a written statement of the reasons for its disapproval. The publication of the reasons given for the disapproval or any explanation of those reasons by the manufacturer, distributor or importer shall not subject the manufacturer, distributor or importer to any civil liability unless the reasons given or explanations made are malicious and published with the sole intent to cause harm to the dealer or a transferee of the dealer. Failure to file and serve a statement within the applicable period shall, notwithstanding the terms of any agreement, constitute approval of the proposed action by the grantor. If an affected grantor files a written statement within the applicable period, the dealer may not voluntarily undertake the proposed action unless it receives an order permitting it to do so from the division of hearings and appeals under sub. (3) (b).

218.0134(2)(c) (c) A dealer who is served with a written statement by an affected grantor under par. (b) may file with the department of transportation and the division of hearings and appeals and serve upon the affected grantor a complaint for the determination of whether there is good cause for not permitting the proposed action to be undertaken. The burden of proof for showing there is good cause for not permitting the proposed action shall be on the affected grantor. The division of hearings and appeals shall promptly schedule a hearing and decide the matter. The proposed action may not be undertaken pending the determination of the matter.

218.0134(3) (3)

218.0134(3)(am)(am) The division of hearings and appeals may determine there is good cause for not permitting a proposed action to be undertaken only if the prospective benefits to the affected grantor, the dealer, the public, and other dealers if the proposed action is not undertaken outweigh the prospective harms to the dealer, the affected grantor, the public, and other dealers if the proposed action is not undertaken.

218.0134(3)(b) (b) The decision of the division of hearings and appeals shall be in writing and shall contain findings of fact and a determination of whether there is good cause for not permitting the proposed action to be undertaken. The decision shall include an order that the dealer be allowed or is not allowed to undertake the proposed action, as the case may be. The order may require fulfillment of appropriate conditions before and after the proposed action is undertaken.

218.0134(4) (4) This section does not apply to:

218.0134(4)(b) (b) A proposed action that would require an affected grantor to give notice under s. 218.0116 (7) (a), except that the dealer must have the affected grantor's written approval before undertaking any such proposed action.

218.0134(4)(c) (c) The exercise by an affected grantor under an agreement of the right of first refusal to acquire the dealer's assets in the event of a proposed change of ownership or transfer of dealership assets, if all of the following requirements are met:

218.0134(4)(c)1. 1. The exercise of the right of first refusal will result in the dealer and the dealer's owners receiving the same or greater consideration as they have contracted to receive in connection with the proposed change of ownership or transfer of dealership assets.

218.0134(4)(c)2. 2. The proposed change of ownership or transfer of dealership assets does not involve the transfer of assets or the transfer or issuance of stock by the dealer or one or more dealer owners to one or more immediate family members of one or more dealer owners or to a qualifying member of the dealer's management or to a partnership, limited liability company or corporation controlled by those persons. In this subdivision:

218.0134(4)(c)2.a. a. "Immediate family member" means the spouse, child, grandchild, spouse of a child or grandchild, brother, sister or parent of the dealer owner.

218.0134(4)(c)2.b. b. "Qualifying member of the dealer's management" means an individual who has been employed by the dealer for at least 2 years and who otherwise qualifies as a dealer operator.

218.0134(4)(c)3. 3. The affected grantor agrees to pay the reasonable expenses, including reasonable attorney fees that do not exceed the usual, customary and reasonable fees charged for similar work done for other clients, incurred by the proposed new owner or transferee before the grantor's exercise of its right of first refusal in negotiating and implementing the contract for the proposed change of ownership or transfer of dealership assets. Notwithstanding this subdivision, no payment of expenses and attorney fees shall be required if the dealer has not submitted or caused to be submitted an accounting of those expenses within 7 days after the dealer's receipt of the affected grantor's written request for an accounting.

218.0134(4)(d) (d) An action, if a proposed new owner or transferee does not agree to comply with the agreement between the affected grantor and dealer or with a new agreement containing substantially the same terms.

218.0134 History History: 1999 a. 31 ss. 235 to 246; 2001 a. 31; 2005 a. 256; 2007 a. 32.

218.0134 Annotation The application of s. 218.01 (3x) [now s. 218.0134] to a contract executed prior to the enactment of sub. (3x) did not violate the contracts clause of the U.S. constitution. Chrysler Corp. v. Kolosso Auto Sales, Inc. 148 F.3d 892 (1998).

218.0134 Annotation Section 218.01 (3x) [now 218.0134] provides an exclusive remedy for evaluating a manufacturer's proposal regarding additions or changes of franchises. The immunity provided by this section is intended to protect against "end runs" around the administrative procedures provided and instead proceeding directly to court. Ray Hutson Chevrolet, Inc. v. General Motors Corp. 235 F.3d 348 (2000).



218.0136 Mediation of disputes between licensees.

218.0136  Mediation of disputes between licensees.

218.0136(1)(1) A licensee may not file a complaint or petition with the division of hearings and appeals or bring an action under s. 218.0163 (1), based on an alleged violation of ss. 218.0101 to 218.0163 by any other licensee or under s. 218.0116 (7) or (8), 218.0131 or 218.0134, unless the licensee serves a demand for mediation upon the other licensee before or contemporaneous with the filing of the complaint or petition or the bringing of the action. A demand for mediation shall be in writing and served upon the other licensee by certified mail at an address designated for that licensee in the licensor's records. The demand for mediation shall contain a brief statement of the dispute and the relief sought by the licensee filing the demand.

218.0136(2) (2) Within 20 days after the date a demand for mediation is served, the parties shall mutually select an independent mediator and meet with that mediator for the purpose of attempting to resolve the dispute. The meeting place shall be within this state in a location selected by the mediator. The mediator may extend the date of the meeting for good cause shown by either licensee or upon the stipulation of both licensees.

218.0136(3) (3) The service of a demand for mediation under sub. (1) shall stay the time for the filing of any complaint or petition with the division of hearings and appeals or for bringing an action under s. 218.0163 (1), based on an alleged violation of ss. 218.0101 to 218.0163 by the other licensee or under s. 218.0116 (7) or (8), 218.0131 or 218.0134, until the representatives of both licensees have met with a mutually selected mediator for the purpose of attempting to resolve the dispute. If a complaint or petition is filed before the meeting, the division of hearings and appeals or the court shall enter an order suspending the proceeding or action until the meeting has occurred and may, upon the written stipulation of all parties to the proceeding or action that they wish to continue to mediate under this section, enter an order suspending the proceeding or action for as long a period as the division of hearings and appeals or court considers to be appropriate. A suspension order issued under this subsection may be revoked upon motion of any party or upon motion of the division of hearings and appeals or the court.

218.0136(4) (4) The licensor shall encourage licensees under this section to establish, maintain and administer a panel of mediators who have the character, ability and training to serve as mediators and who have knowledge of the motor vehicle industry.

218.0136 History History: 1999 a. 31 ss. 274 to 278.



218.0137 Arbitration of disputes between licensees.

218.0137  Arbitration of disputes between licensees. A manufacturer, importer or distributor and a dealer may agree to submit a dispute arising under a franchise agreement or under ss. 218.0101 to 218.0163 to binding arbitration. Unless agreed otherwise in an agreement that complies with ss. 218.0114 (9) (b) and 218.0116 (1) (qm) 4., any arbitration proceeding shall be voluntary, initiated by serving a written demand for arbitration on the other party, and shall be conducted under the provisions of the state of Wisconsin arbitration plan administered by representatives of the licensees.

218.0137 History History: 1999 a. 31 s. 279.



218.0138 Immunity and presumption of good faith.

218.0138  Immunity and presumption of good faith. A mediator or arbitrator is immune from civil liability for any good faith act or omission within the scope of the mediator's or arbitrator's performance of his or her powers and duties under s. 218.0136 or the arbitration plan referred to in s. 218.0137. Every act or omission of a mediator or arbitrator is presumed to be a good faith act or omission. This presumption may be overcome only by clear and convincing evidence.

218.0138 History History: 1999 a. 31 s. 280.



218.0141 Contract provisions.

218.0141  Contract provisions. No contract for the sale of a motor vehicle shall contain a clause which, upon nonacceptance of the vehicle by the buyer, would subject the buyer to a penalty greater than 5 percent of the cash price of the vehicle.

218.0141 History History: 1999 a. 31 ss. 254 to 255.



218.0142 Installment sales.

218.0142  Installment sales.

218.0142(1)(1) Every retail installment sale shall be evidenced by an instrument in writing, which shall contain all the agreements of the parties and shall be signed by the buyer.

218.0142(2) (2)

218.0142(2)(a)(a) Prior to or concurrent with any installment sale, the seller shall deliver to the buyer a written statement clearly describing all of the following:

218.0142(2)(a)1. 1. The motor vehicle sold to the buyer.

218.0142(2)(a)2. 2. The cash sale price.

218.0142(2)(a)3. 3. The cash paid down by the buyer.

218.0142(2)(a)4. 4. The amount credited the buyer for any trade-in.

218.0142(2)(a)5. 5. A description of the trade-in.

218.0142(2)(a)5m. 5m. The cost to the retail buyer of any insurance.

218.0142(2)(a)6. 6. The amount financed, which may include the cost of insurance and sales and use taxes.

218.0142(2)(a)7. 7. The amount of the finance charge.

218.0142(2)(a)8. 8. The amount of any other charge specifying its purpose.

218.0142(2)(a)9. 9. The total of payments due from the buyer.

218.0142(2)(a)10. 10. The terms of payment of the total of payments due from the buyer.

218.0142(2)(a)11. 11. The amount and date of each payment necessary to pay the total finally.

218.0142(2)(a)12. 12. A summary of any insurance coverage to be effected.

218.0142(2)(b) (b) The division of banking may determine the form of the statement required under par. (a).

218.0142(2)(c) (c) If a written order is taken from a prospective purchaser in connection with any installment sale, the written statement described in par. (a) shall be given to the purchaser prior to or concurrent with the signing of the order by the purchaser.

218.0142(3) (3) A retail installment sale made after October 31, 1984, is not subject to any maximum finance charge limit.

218.0142(4) (4) An exact copy of the installment sale contract and any note or notes given in connection with the contract shall be furnished by the seller to the buyer at the time the buyer signs the contract. The buyer's copy of the contract shall contain the signature of the seller identical with the signature on the original contract. No contract shall be signed in blank except that a detailed description of the motor vehicle including the serial number or other identifying marks of the vehicle sold which are not available at the time of execution of the contract may be filled in before final delivery of the motor vehicle.

218.0142(5) (5) A violation of sub. (1), (2) or (3) bars recovery of any finance charge by the seller, or an assignee of the seller who, at the time of the assignment, had knowledge of the violation, in any suit upon a sales contract arising from the sale where the violation occurred.

218.0142(6) (6)

218.0142(6)(a)(a) Prior to 30 days after acquisition of any retail installment contract from a retail seller, every finance company shall do all of the following:

218.0142(6)(a)1. 1. Mail or deliver to the retail buyer a written notice that the finance company has acquired the retail installment contract from the retail seller.

218.0142(6)(a)2. 2. Mail or cause to be mailed with the notice described in subd. 1. a statement of the particulars of the retail installment contract price required under sub. (2) to be stated by the retail seller, in accordance with the finance company's records respecting the particulars of the retail installment contract, including the amount of the finance charge.

218.0142(6)(b) (b) Every finance company, if insurance is provided by the finance company, shall also within 30 days after acquisition of the retail installment contract send or cause to be sent to the retail buyer a policy of insurance clearly setting forth the exact nature of the insurance coverage and the amount of the premiums, each stated separately, which shall be filed with the commissioner of insurance in accordance with ch. 625. The cancellation and rewriting of any policy provided by the finance company shall comply with the requirements of s. 631.69.

218.0142(7) (7) In the event that the dealer shall finance the installment sale contract, the division of banking may permit the dealer to combine the information required by subs. (2) and (6) in one statement under rules that the division of banking may from time to time promulgate.

218.0142(8) (8) Any retail buyer of a motor vehicle under a retail installment contract who is a resident of this state at the time of purchase shall have a valid defense in any action or proceeding at law to enforce the contract by any finance company that is not licensed and which has purchased or otherwise acquired the contract if the finance company has willfully failed or refused to comply with sub. (6).

218.0142(9) (9) Any retail buyer of a motor vehicle under a retail installment contract made in this state who is a resident of this state at the time of purchase shall have a valid defense against the recovery of the principal, finance charge and other fees included in the contract in any action or proceeding at law to enforce the contract by any person who has purchased or otherwise acquired the contract if all of the following are true:

218.0142(9)(a) (a) The person who acquired the contract has failed or refused prior to the purchase or acquisition to be licensed as a sales finance company under ss. 218.0101 to 218.0163.

218.0142(9)(b) (b) The person who acquired the contract is actually engaged in business, in whole or in part as a sales finance company.

218.0142(10) (10) All transactions which constitute consumer transactions (s. 421.301 (13)) are subject to chs. 421 to 427, in addition to ss. 218.0101 to 218.0163.

218.0142(11) (11) This section does not apply to a retail installment sale of a motor vehicle made on or after November 1, 1981, if the motor vehicle is to be used primarily for business or commercial purposes and not for the buyer's personal, family or household use.

218.0142 History History: 1999 a. 31 ss. 256 to 267.

218.0142 Annotation An installment sale contract signed in blank is void. Vic Hansen & Sons, Inc. v. Crowley, 57 Wis. 2d 106, 203 N.W.2d 728 (1973).



218.0143 Notice of insurance to buyer under installment sales contract.

218.0143  Notice of insurance to buyer under installment sales contract. Whenever a person sells or agrees to sell any motor vehicle at retail under a retail installment contract that provides for insurance coverage, or a charge is made for insurance coverage, the seller shall do one of the following:

218.0143(1m) (1m) Ensure that the policy so issued or provided for includes public liability coverage protecting the driver of the motor vehicle against damages resulting from the negligent use of the vehicle.

218.0143(2) (2) Notify, in writing, the buyer at the time of making the retail installment contract that the motor vehicle is not covered by public liability insurance protecting the driver against damages resulting from the negligent use of the vehicle and obtain, on a form separate from the retail installment contract, the signed acknowledgment of the buyer that he or she has been notified that the contract does not include public liability insurance protecting the driver against damages resulting from the negligent use of the vehicle.

218.0143 History History: 1999 a. 31 s. 268; 2005 a. 133.



218.0144 Prelease agreements.

218.0144  Prelease agreements.

218.0144(1) (1) Every prelease agreement shall be in writing, which shall contain all of the agreements of the parties with respect to entering into a consumer lease and shall be signed by both parties.

218.0144(2) (2) No prelease agreement shall be binding on a prospective lessee unless all of the following apply:

218.0144(2)(a) (a) All of the information required to be disclosed in a consumer lease under s. 429.203 (3) and (4) is disclosed in writing to the prospective lessee before the execution of the prelease agreement by the prospective lessee.

218.0144(2)(b) (b) The prelease agreement contains, directly above the place for the prospective lessee's signature, a notice in substantially the following language in bold-faced capital letters of not less than 10-point type:

NOTICE TO PROSPECTIVE LESSEE

1. THIS IS A BINDING PRELEASE AGREEMENT. BY SIGNING THIS PRELEASE AGREEMENT, YOU WILL BECOME OBLIGATED TO ENTER INTO AN AGREEMENT WITH THE PROSPECTIVE LESSOR TO LEASE THE MOTOR VEHICLE DESCRIBED IN THIS PRELEASE AGREEMENT WHEN IT IS AVAILABLE AND READY TO BE DELIVERED TO YOU, UPON LEASE TERMS DISCLOSED IN THIS PRELEASE AGREEMENT OR IN THE ATTACHED DISCLOSURE STATEMENT, IF ANY.

2. DO NOT SIGN THIS PRELEASE AGREEMENT BEFORE YOU READ IT, INCLUDING THE WRITING ON THE REVERSE SIDE.

3. DO NOT SIGN THIS IF IT CONTAINS ANY BLANK SPACES.

4. YOU ARE ENTITLED TO AN EXACT COPY OF ANY AGREEMENT YOU SIGN.

218.0144(3) (3) An exact copy of the prelease agreement shall be furnished by the prospective lessor to the prospective lessee at the time that the prospective lessee signs the prelease agreement. The prospective lessee's copy of the prelease agreement shall contain the signature of the prospective lessor identical with the signature on the original prelease agreement. No prelease agreement shall be signed in blank except that a detailed description of the motor vehicle, including the serial or identification number, that is not available at the time of execution of the prelease agreement may be omitted.

218.0144(4) (4) A prospective lessor may cancel a prelease agreement that, with regard to the lease terms disclosed in the prelease agreement, is contingent upon approval of the prospective lessee's credit by a sales finance company to whom the prospective lessor intends to assign the consumer lease, if the prelease agreement contains a provision requiring the prospective lessor to give the prospective lessee written notice of the cancellation within 10 business days of execution of the prelease agreement and the notice is given to the prospective lessee.

218.0144(5) (5) No prelease agreement may contain a clause which, upon nonacceptance of the motor vehicle by the prospective lessee, would subject the prospective lessee to a penalty greater than 5% of the gross capitalized cost of the vehicle.

218.0144 History History: 1999 a. 31 s. 269.



218.0145 Prohibited acts.

218.0145  Prohibited acts.

218.0145(1)(1) No manufacturer, wholesaler, or distributor, and no officer, agent, or representative of a manufacturer, wholesaler, or distributor, shall induce or coerce, or attempt to induce or coerce, any retail motor vehicle dealer or prospective retail motor vehicle dealer in this state to sell, assign, or transfer any retail installment sales contract, obtained by the dealer in connection with the sale by the dealer in this state of motor vehicles manufactured or sold by the manufacturer, wholesaler, or distributor, to a specified sales finance company or class of sales finance companies, or to any other specified person, by any of the following acts or means:

218.0145(1)(a) (a) By any express or implied statement, suggestion, promise or threat, made directly or indirectly, that the manufacturer, wholesaler or distributor will in any manner benefit or injure the dealer.

218.0145(1)(b) (b) By any act that will benefit or injure the dealer.

218.0145(1)(c) (c) By any contract, or any express or implied offer of contract, made directly or indirectly to the dealer, for handling motor vehicles manufactured or sold by the manufacturer, wholesaler or distributor, on the condition that the dealer sell, assign or transfer the dealer's retail installment contracts on motor vehicles manufactured or sold by the manufacturer, wholesaler or distributor, in this state, to a specified sales finance company or class of sales finance companies, or to any other specified person.

218.0145(1)(d) (d) By any express or implied statement or representation, made directly or indirectly, that the dealer is under any obligation to sell, assign or transfer any of the dealer's retail sales contracts, in this state, on motor vehicles manufactured or sold by the manufacturer, wholesaler or distributor to a sales finance company, or class of sales finance companies, or other specified person, because of any relationship or affiliation between the manufacturer, wholesaler or distributor and the sales finance company or companies or the specified person or persons.

218.0145(2) (2) Any statements, threats, promises, acts, contracts or offers of contracts, set forth in sub. (1) are declared unfair trade practices and unfair competition and against the policy of this state, are unlawful and are prohibited.

218.0145(3) (3) No sales finance company, and no officer, agent or representative of a sales finance company, shall induce or coerce or attempt to induce or coerce any retail motor vehicle dealer to transfer to the sales finance company any of the dealer's retail installment sales contracts in this state on any motor vehicle by any of the following acts or means:

218.0145(3)(a) (a) By any statement or representation, express or implied, made directly or indirectly, that the manufacturer, wholesaler or distributor of the motor vehicles will grant the dealer a franchise to handle the manufacturer's, wholesaler's or distributor's motor vehicles if the dealer will sell, assign or transfer all or part of such retail sales contracts to such sales finance company.

218.0145(3)(b) (b) By any statement or representation, express or implied, made directly or indirectly, that the manufacturer, wholesaler or distributor will in any manner benefit or injure the dealer if the dealer does or does not sell, assign or transfer all or part of the dealer's retail sales contracts to the sales finance company.

218.0145(3)(c) (c) By an express or implied statement or representation made directly or indirectly, that there is an express or implied obligation on the part of the dealer to so sell, assign or transfer all or part of the dealer's retail sales contracts on the manufacturer's, wholesaler's or distributor's motor vehicles to the sales finance company because of any relationship or affiliation between the sales finance company and the manufacturer, wholesaler or distributor.

218.0145(4) (4) Any statements or representations set forth in sub. (3) are declared to be unfair trade practices, unfair competition and against the policy of this state, and are unlawful and are prohibited.

218.0145(5) (5) Any retail motor vehicle dealer who, pursuant to any inducement, statement, promise or threat declared unlawful under this section, shall sell, assign or transfer any or all of the dealer's retail installment contracts shall not be guilty of any unlawful act and may be compelled to testify to each such unlawful act.

218.0145(6) (6) No manufacturer shall directly or indirectly pay or give, or contract to pay or give, anything of service or value to any sales finance company licensee in this state, and no sales finance company licensee in this state shall accept or receive or contract or agree to accept or receive directly or indirectly any payment or thing of service or value from any manufacturer, if the effect of the payment or the giving of the thing of service or value by the manufacturer, or the acceptance or receipt of the payment or thing of service or value by the sales finance company licensee, may be to lessen or eliminate competition or tend to grant an unfair trade advantage or create a monopoly in the sales finance company licensee.

218.0145 History History: 1999 a. 31 s. 270; 2001 a. 38.



218.0146 Motor vehicles.

218.0146  Motor vehicles.

218.0146(1)(1) A motor vehicle may not be offered for sale by any motor vehicle dealer or motor vehicle salesperson unless the mileage on the motor vehicle is disclosed in writing by the transferor on the certificate of title or on a form or in an automated format authorized by the department of transportation to reassign the title to the dealer and the disclosure is subsequently shown to the retail purchaser by the dealer or salesperson prior to sale. The department of transportation may promulgate rules to exempt types of motor vehicles from this mileage disclosure requirement and shall promulgate rules for making the disclosure requirement on a form or in an automated format other than the certificate of title.

218.0146(2) (2) It shall be unlawful for any motor vehicle dealer or motor vehicle salesperson to fail to provide, upon request of a prospective purchaser, the name and address of the most recent titled owner and of all subsequent nontitled owners, unless exempted from this requirement by rule of the department of transportation, of any motor vehicle offered for sale. If the most recent titled owner of the motor vehicle is the motor vehicle dealer, the dealer or salesperson shall also provide the name and address of the previous titled owner.

218.0146(3) (3) Except for motor vehicles obtained by involuntary transfer under s. 342.17, a person required to be licensed under this chapter may not sell, offer for sale or have possession of a motor vehicle if any of the following applies:

218.0146(3)(a) (a) The certificate of title has been altered.

218.0146(3)(b) (b) The mileage disclosure statement has been altered.

218.0146(3)(c) (c) The mileage disclosure statement of the previous owner is not complete.

218.0146(3)(d) (d) The assignment or reassignment of ownership by the previous owner is not complete.

218.0146(4) (4) A motor vehicle dealer who is required to process an application for transfer of title and registration under s. 342.16 (1) (a) shall comply with the requirements of s. 342.16 (1) (am).

218.0146 History History: 1999 a. 31 s. 271; 2005 a. 25.



218.0147 Purchase or lease of motor vehicle by minor.

218.0147  Purchase or lease of motor vehicle by minor.

218.0147(1)(1) No minor may purchase or lease any motor vehicle unless the minor, at the time of purchase or lease, submits to the seller or lessor a statement verified before a person authorized to administer oaths and made and signed by either parent of the purchaser or lessee, if the signing parent has custody of the minor or, if neither parent has custody, then by the person having custody, setting forth that the purchaser or lessee has consent to purchase or lease the vehicle. The signature on the statement shall not impute any liability for the purchase price of the motor vehicle or for any payments under the consumer lease to the consenting person. The statement shall not adversely affect any other arrangement for the assumption of liability for the purchase price or any lease payments which the consenting person may make.

218.0147(2) (2) If a motor vehicle is purchased by a minor, the signed statement described in sub. (1) shall accompany the application for a certificate of title and shall be filed by the department of transportation with the application. Failure to obtain the consent or to forward it, together with the application for a certificate of title in the event of the purchase of a motor vehicle, shall not void the contract of sale or consumer lease of a motor vehicle in the hands of an innocent holder, without notice, for value and in the ordinary course of business.

218.0147(3) (3) Any person who sells or leases a motor vehicle to a minor with knowledge of that fact without procuring the statement described in sub. (1) may be fined not more than $200 or imprisoned for not more than 6 months or both.

218.0147 History History: 1999 a. 31 ss. 272, 273.



218.0151 Advisory committee.

218.0151  Advisory committee. The licensor may appoint annually one or more local advisory committees and one general advisory committee, each consisting of not more than 9 members. The committees upon request of the licensor may advise and assist the licensor in the administration of ss. 218.0101 to 218.0163. The members of the committees shall receive no compensation for their services or expenses.

218.0151 History History: 1999 a. 31 s. 247.



218.0152 Rules and regulations.

218.0152  Rules and regulations.

218.0152(1) (1) The licensor shall promote the interests of retail buyers and lessees of motor vehicles relating to default, delinquency, repossession or collection charges and the refund of the finance charge and insurance premium on prepayment of the installment contract or consumer lease. It may define unfair practices in the motor vehicle industry and trade between licensees or between any licensees and retail buyers, lessees or prospective lessees of motor vehicles, but may not limit the price at which licensees may sell, assign or transfer receivables, contracts or other evidence of any obligation arising out of an installment sale or consumer lease made under ss. 218.0101 to 218.0163.

218.0152(2) (2)

218.0152(2)(a)(a) The division of banking, department of transportation and division of hearings and appeals shall have the power in hearings arising under this chapter to do all of the following:

218.0152(2)(a)1. 1. Determine the place, in this state, where the hearings shall be held.

218.0152(2)(a)2. 2. Subpoena witnesses and documents.

218.0152(2)(a)3. 3. Take and permit the taking of depositions of witnesses residing in or outside of this state and to otherwise permit the discovery and preservation of evidence before hearing, in the manner provided for in civil actions in courts of record.

218.0152(2)(a)4. 4. Pay the witnesses described in subd. 2 the fees and mileage for their attendance that are provided for witnesses in civil actions in courts of record.

218.0152(2)(a)5. 5. Administer oaths.

218.0152(2)(b) (b) If the licensor has reason to believe that a violation of ss. 218.0101 to 218.0163 has occurred, the licensor may issue subpoenas to compel the attendance of persons to be examined or the production of materials regarding the violation. Subpoenas shall be issued and served in accordance with ch. 885.

218.0152(2)(c) (c) A person providing information under this subsection may request that the information be designated as a trade secret, as defined in s. 134.90 (1) (c), or as confidential business information. The division of hearings and appeals or licensor shall approve the designation if the person providing the information demonstrates that the release of the information would adversely affect the person's competitive position. At least 15 days before any information designated as a trade secret or as confidential business information is disclosed to any other person, the division of hearings and appeals or licensor shall notify the person providing the information. The person providing the information may seek a court order limiting or prohibiting the disclosure, in which case the court shall weigh the need for confidentiality of the information against the public interest in disclosure. Confidentiality is waived if the person providing the information consents in writing to disclosure.

218.0152(3) (3) The licensor may promulgate such rules as it considers necessary or proper for the effective administration and enforcement of ss. 218.0101 to 218.0163, but no licensee shall be subject to examination or audit by the licensor except as provided in s. 218.0116 (5).

218.0152 History History: 1999 a. 31 ss. 248 to 253.



218.0161 Penalties.

218.0161  Penalties. Except for s. 218.0116 (1) (a), (b), (cm), (d), (f), (fm), (g), (jm), (m), (o) and (om), and except for violations for s. 218.0114 (1), 218.0119, or 218.0147, any person violating ss. 218.0101 to 218.0163 may be required to forfeit not less than $25 nor more than $500 for each violation.

218.0161 History History: 1999 a. 31 s. 281; 1999 a. 138; 2001 a. 38.



218.0162 Commencement of action.

218.0162  Commencement of action. Upon the request of the licensor, the department of justice or the district attorney may commence an action in the name of the state to recover a forfeiture under s. 218.0161. An action under s. 218.0161 shall be commenced within 3 years after the occurrence of the unlawful act or practice which is the subject of the action.

218.0162 History History: 1999 a. 31 s. 282.



218.0163 Civil damages.

218.0163  Civil damages.

218.0163(1)(1) Without exhausting any administrative remedy available under an agreement or ss. 218.0101 to 218.0163, except as provided in ss. 218.0116 (7) and (8) and 218.0134, a licensee may recover damages in a court of competent jurisdiction for pecuniary loss, together with actual costs including reasonable attorney fees, if the pecuniary loss is caused by any of the following:

218.0163(1)(a) (a) A violation by any other licensee of s. 218.0116 (1) (bm), (f), (h), (hm), (i), (km), (L), (Lm), (mm), (pm), (q), (qm), (r), (rm), (s), (sm), (t), (u), (um), (v), (vm), (w), (wm), (x), (xm), (y), (ym), or (ys).

218.0163(1)(b) (b) Any unfair practice found by a licensor or the division of hearings and appeals under s. 218.0152 (1).

218.0163(1)(c) (c) An affected grantor's disapproval of a proposed action under s. 218.0134 (2) (b), if the division of hearings and appeals has determined that there is not good cause for not permitting the proposed action to be undertaken following a hearing under s. 218.0134 (2) (c). A dealer may recover under this paragraph even if the affected grantor complies with the order of the division of hearings and appeals under s. 218.0134 (3) (b). If a dealer recovers damages for pecuniary loss, actual costs under this paragraph also include actual costs, including reasonable attorney fees, incurred by the dealer in obtaining the division of hearings and appeals' determination of good cause.

218.0163(1m) (1m) If a court finds that a violation or practice described in sub. (1) (a) or (b) is willful, a licensee shall recover damages in an amount equal to 3 times the pecuniary loss, together with actual costs including reasonable attorney fees.

218.0163(1q) (1q) In any action brought under this subsection, the burden of proof as to liability shall be the same as set forth in ss. 218.0114 (7) (d), 218.0116 (7) (b), and 218.0116 (8) (b) regarding complaints brought before the division of hearings and appeals, but the burden of proof as to damages shall be on the licensee seeking damages.

218.0163(1r) (1r) For purposes of subs. (1) and (1m), "licensee" means a person or entity holding a license at the time the cause of action arose regardless of whether the person or entity holds a license at the time an action under this section is commenced.

218.0163(2) (2) Any retail buyer, lessee or prospective lessee suffering pecuniary loss because of a violation by a licensee of s. 218.0116 (1) (bm), (c), (cm), (dm), (e), (em), (f), (im), (m) or (p) may recover damages for the loss in any court of competent jurisdiction together with costs, including reasonable attorney fees.

218.0163(3) (3) A complainant or petitioner who prevails against a manufacturer, importer, or distributor as a result of a complaint or petition filed with the division of hearings and appeals based on an alleged violation of ss. 218.0101 to 218.0163 or under s. 218.0116 (7) or (8) or 218.0134 shall have a cause of action against the manufacturer, importer, or distributor for reasonable expenses and attorney fees incurred by the complainant or petitioner in connection with all proceedings resulting from the complaint or petition. This subsection does not apply:

218.0163(3)(a) (a) If the division of hearings and appeals finds that the manufacturer, importer, or distributor was substantially justified or that special circumstances make an award of expenses and attorney fees unjust.

218.0163(3)(b) (b) To an action or proceeding under ss. 218.0114 (7) (d), 218.0131 (3) (c), and 218.0163 (1) and (1m).

218.0163 History History: 1999 a. 31 s. 283; 2001 a. 31; 2003 a. 77; 2005 a. 256; 2011 a. 91; s. 35.17 correction in (1) (c).

218.0163 Annotation Only a licensee may recover under this section; a claim must be related to the scope of the license. Ford Motor Co. v. Lyons, 137 Wis. 2d 397, 405 N.W.2d 354 (Ct. App. 1987).

218.0163 Annotation Sub. (2) authorizes recovery of reasonable costs and reasonable attorney fees by retail purchasers who prevail on claims under s. 218.0116. Sub. (2) and s. 218.0116 manifest a legislative purpose to provide recovery of the reasonable expenses of the litigation, and such an interpretation is necessary to harmonize otherwise conflicting provisions of sub. (2) and 814.04. Recovery of only s. 814.04 enumerated costs would discourage litigants with legitimate claims from seeking relief and undermine the statute's effectiveness in suppressing prohibited mischief. Kolupar v. Wilde Pontiac Cadillac, Inc. 2007 WI 98, 303 Wis. 2d 258, 735 N.W.2d 93, 05-0935.

218.0163 Annotation A dealer's refusal to sell the manufacturer's products after filing a complaint under s. 218.01 (2) (bd) 2. [now 218.0114 (7) (d)] is a violation of that provision, and consequently of s. 218.01 (3) (a) 4. [now 218.0116 (1) (bm)], entitling the manufacturer to treble damages under sub. (9) (am) [now s. 218.0163]. American Suzuki Motor Corp. v. Bill Kummer, Inc. 65 F.3d 1381 (1995).



218.0171 Repair, replacement and refund under new motor vehicle warranties.

218.0171  Repair, replacement and refund under new motor vehicle warranties.

218.0171(1) (1) In this section:

218.0171(1)(a) (a) "Collateral costs" means expenses incurred by a consumer in connection with the repair of a nonconformity, including the costs of obtaining alternative transportation.

218.0171(1)(b) (b) "Consumer" means any of the following:

218.0171(1)(b)1. 1. The purchaser of a new motor vehicle, if the motor vehicle was purchased from a motor vehicle dealer for purposes other than resale.

218.0171(1)(b)2. 2. A person to whom the motor vehicle is transferred for purposes other than resale, if the transfer occurs before the expiration of an express warranty applicable to the motor vehicle.

218.0171(1)(b)3. 3. A person who may enforce the warranty.

218.0171(1)(b)4. 4. A person who leases a motor vehicle from a motor vehicle lessor under a written lease.

218.0171(1)(bd) (bd) "Demonstrator" means used primarily for the purpose of demonstration to the public.

218.0171(1)(bg) (bg) "Early termination cost" means any expense or obligation a motor vehicle lessor incurs as a result of both the termination of a written lease before the termination date set forth in that lease and the return of a motor vehicle to a manufacturer under sub. (2) (b) 3. "Early termination cost" includes a penalty for prepayment under a finance arrangement.

218.0171(1)(bj) (bj) "Early termination savings" means any expense or obligation a motor vehicle lessor avoids as a result of both the termination of a written lease before the termination date set forth in that lease and the return of a motor vehicle to a manufacturer under sub. (2) (b) 3. "Early termination savings" includes an interest charge the motor vehicle lessor would have paid to finance the motor vehicle or, if the motor vehicle lessor does not finance the motor vehicle, the difference between the total amount for which the lease obligates the consumer during the period of the lease term remaining after the early termination and the present value of that amount at the date of the early termination.

218.0171(1)(bp) (bp) "Executive" means used primarily by an executive of a licensed manufacturer, distributor or dealer, and not used for demonstration to the public.

218.0171(1)(bt) (bt) "Heavy-duty vehicle" means any motor vehicle having a gross vehicle weight rating or actual gross weight of more than 10,000 pounds.

218.0171(1)(c) (c) "Manufacturer" means a manufacturer as defined in s. 218.0101 (20) and agents of the manufacturer, including an importer, a distributor, factory branch, distributor branch and any warrantors of the manufacturer's motor vehicles, but not including a motor vehicle dealer.

218.0171(1)(d) (d) "Motor vehicle" means any motor driven vehicle required to be registered under ch. 341 or exempt from registration under s. 341.05 (2), including a demonstrator or executive vehicle not titled or titled by a manufacturer or a motor vehicle dealer, which a consumer purchases or accepts transfer of in this state. "Motor vehicle" does not mean a moped, semitrailer or trailer designed for use in combination with a truck or truck tractor.

218.0171(1)(e) (e) "Motor vehicle dealer" has the meaning given under s. 218.0101 (23) (a).

218.0171(1)(em) (em) "Motor vehicle lessor" means a person who holds title to a motor vehicle leased to a lessee, or who holds the lessor's rights, under a written lease.

218.0171(1)(f) (f) "Nonconformity" means a condition or defect which substantially impairs the use, value or safety of a motor vehicle, and is covered by an express warranty applicable to the motor vehicle or to a component of the motor vehicle, but does not include a condition or defect which is the result of abuse, neglect or unauthorized modification or alteration of the motor vehicle by a consumer.

218.0171(1)(g) (g) "Out of service," with respect to a motor vehicle, means that the vehicle is unable to be used by the consumer for the vehicle's intended purpose as a result of any of the following:

218.0171(1)(g)1. 1. The vehicle is in the possession of the manufacturer, motor vehicle lessor, or any of the manufacturer's authorized motor vehicle dealers for the purpose of performing or attempting repairs to correct a nonconformity.

218.0171(1)(g)2. 2. The vehicle is in the possession of the consumer and the vehicle has a nonconformity that substantially affects the use or safety of the vehicle and that has been subject to an attempt to repair under sub. (2) (a) on at least 2 occasions.

218.0171(1)(h) (h) "Reasonable attempt to repair" means any of the following occurring within the term of an express warranty applicable to a new motor vehicle or within one year after first delivery of the motor vehicle to a consumer, whichever is sooner:

218.0171(1)(h)1. 1. The same nonconformity with the warranty is subject to repair by the manufacturer, motor vehicle lessor or any of the manufacturer's authorized motor vehicle dealers at least 4 times and the nonconformity continues.

218.0171(1)(h)2. 2. The motor vehicle is out of service for an aggregate of at least 30 days because of warranty nonconformities. Time during which repair services are not available to the consumer because of flood or other natural disaster, war, invasion, fire, or strike may not be included in the 30-day time period under this subdivision.

218.0171(2) (2)

218.0171(2)(a)(a) If a new motor vehicle does not conform to an applicable express warranty and the consumer reports the nonconformity to the manufacturer, the motor vehicle lessor, or any of the manufacturer's authorized motor vehicle dealers on the form specified in sub. (8) (a) 1. and makes the motor vehicle available for repair before the expiration of the warranty or one year after first delivery of the motor vehicle to a consumer, whichever is sooner, the nonconformity shall be repaired.

218.0171(2)(b) (b)

218.0171(2)(b)1.1. If after a reasonable attempt to repair the nonconformity is not repaired and if the consumer provides the manufacturer with the form specified in sub. (8) (a) 2. or 3., the manufacturer shall carry out the requirement under subd. 2. or 3., whichever is appropriate.

218.0171(2)(b)2. 2. At the direction of a consumer described under sub. (1) (b) 1., 2. or 3., do one of the following:

218.0171(2)(b)2.a. a. Accept return of the motor vehicle and, subject to par. (cg), replace the motor vehicle with a comparable new motor vehicle and refund any collateral costs.

218.0171(2)(b)2.b. b. Accept return of the motor vehicle and refund to the consumer and to any holder of a perfected security interest in the consumer's motor vehicle, as their interest may appear, the full purchase price plus any sales tax, finance charge, amount paid by the consumer at the point of sale and collateral costs, less a reasonable allowance for use. Under this subdivision, a reasonable allowance for use may not exceed the amount obtained by multiplying the full purchase price of the motor vehicle by a fraction, the denominator of which is 100,000 or, for a motorcycle, 20,000, and the numerator of which is the number of miles the motor vehicle was driven before the consumer first reported the nonconformity to the motor vehicle dealer.

218.0171(2)(b)3. 3.

218.0171(2)(b)3.a.a. With respect to a consumer described in sub. (1) (b) 4., accept return of the motor vehicle, refund to the motor vehicle lessor and to any holder of a perfected security interest in the motor vehicle, as their interest may appear, the current value of the written lease and refund to the consumer the amount the consumer paid under the written lease plus any sales tax and collateral costs, less a reasonable allowance for use.

218.0171(2)(b)3.b. b. Under this subdivision, the current value of the written lease equals the total amount for which that lease obligates the consumer during the period of the lease remaining after its early termination, plus the motor vehicle dealer's early termination costs and the value of the motor vehicle at the lease expiration date if the lease sets forth that value, less the motor vehicle lessor's early termination savings.

218.0171(2)(b)3.c. c. Under this subdivision, a reasonable allowance for use may not exceed the amount obtained by multiplying the total amount for which the written lease obligates the consumer by a fraction, the denominator of which is 100,000 and the numerator of which is the number of miles the consumer drove the motor vehicle before first reporting the nonconformity to the manufacturer, motor vehicle lessor or motor vehicle dealer.

218.0171(2)(c) (c) To receive a refund due under par. (b) 1. or 2., a consumer described under sub. (1) (b) 1., 2. or 3. shall offer to the manufacturer of the motor vehicle having the nonconformity to transfer title of that motor vehicle to that manufacturer. No later than 30 days after that offer, the manufacturer shall provide the consumer with the refund. When the manufacturer provides the refund, the consumer shall return the motor vehicle having the nonconformity to the manufacturer and provide the manufacturer with the certificate of title and all endorsements necessary to transfer title to the manufacturer. If another person is in possession of the certificate of title, as shown by the records of the department of transportation, that person shall, upon request of the consumer, provide the certificate of title to the manufacturer upon satisfaction of any security interest in the motor vehicle.

218.0171(2)(cg) (cg)

218.0171(2)(cg)1.1. If a consumer described under sub. (1) (b) 1., 2., or 3. elects a comparable new motor vehicle on the form specified in sub. (8) (a) 2., no later than 30 days after receiving this form the manufacturer shall agree in writing to provide a comparable new motor vehicle or a refund of the full purchase price plus any sales tax, finance charge, amount paid by the consumer at the point of sale, and collateral costs. Upon the consumer's receipt of this writing, the manufacturer shall have until the 45th day after receiving from the consumer the form specified in sub. (8) (a) 2. to either provide the comparable new motor vehicle or the refund. During this period, the manufacturer shall exercise due diligence in locating and providing a comparable new motor vehicle. If the manufacturer agrees to provide a comparable new motor vehicle, the manufacturer retains the right to provide the refund if a comparable new motor vehicle does not exist or cannot be delivered within this 45-day period. This subdivision does not apply with respect to heavy-duty vehicles.

218.0171(2)(cg)2. 2. If a consumer described under sub. (1) (b) 1., 2., or 3. elects a comparable new motor vehicle on the form specified in sub. (8) (a) 2., no later than 30 days after receiving this form the manufacturer shall agree in writing to provide a comparable new motor vehicle or a refund of the full purchase price plus any sales tax, finance charge, amount paid by the consumer at the point of sale, and collateral costs. Upon the consumer's receipt of this writing, the manufacturer shall have until the 120th day after receiving from the consumer the form specified in sub. (8) (a) 2. to either provide the comparable new motor vehicle or the refund. During this period, the manufacturer shall exercise due diligence in locating and providing a comparable new motor vehicle. If the manufacturer agrees to provide a comparable new motor vehicle, the manufacturer retains the right to provide the refund if a comparable new motor vehicle does not exist or cannot be delivered within this 120-day period. This subdivision applies only with respect to heavy-duty vehicles.

218.0171(2)(cg)3. 3. When a manufacturer provides a new motor vehicle under subd. 1. or 2., the consumer shall return the motor vehicle having the nonconformity to the manufacturer and provide the manufacturer with the certificate of title and all endorsements necessary to transfer title to the manufacturer. If another person is in possession of the certificate of title, as shown by the records of the department of transportation, that person shall, upon request of the consumer, provide the certificate of title to the manufacturer upon satisfaction of any security interest in the motor vehicle.

218.0171(2)(cm) (cm)

218.0171(2)(cm)1.1. To receive a refund due under par. (b) 3., a consumer described under sub. (1) (b) 4. shall offer to the manufacturer of the motor vehicle having the nonconformity to return that motor vehicle to that manufacturer. No later than 30 days after that offer, the manufacturer shall provide the refund to the consumer. When the manufacturer provides the refund, the consumer shall return the motor vehicle having the nonconformity to the manufacturer.

218.0171(2)(cm)2. 2. To receive a refund due under par. (b) 3., a motor vehicle lessor shall offer to the manufacturer of the motor vehicle having the nonconformity to transfer title of that motor vehicle to that manufacturer. No later than 30 days after that offer, the manufacturer shall provide the refund to the motor vehicle lessor. When the manufacturer provides the refund, the motor vehicle lessor shall provide to the manufacturer the certificate of title and all endorsements necessary to transfer title to the manufacturer. If another person is in possession of the certificate of title, as shown by the records of the department of transportation, that person shall, upon request of the motor vehicle lessor, provide the certificate to the manufacturer or to the motor vehicle lessor.

218.0171(2)(cm)3. 3. No person may enforce the lease against the consumer after the consumer receives a refund due under par. (b) 3.

218.0171(2)(cq) (cq) Upon payment of a refund to a consumer under par. (b) 2. b. or (cg) 1. or 2., the manufacturer shall provide to the consumer a written statement that specifies the trade-in amount previously applied under s. 77.51 (12m) (b) 5. or 6. or (15b) (b) 5. or 6. toward the sales price of the motor vehicle having the nonconformity and the date on which the manufacturer provided the refund.

218.0171(2)(d) (d) No motor vehicle returned by a consumer or motor vehicle lessor in this state under par. (b) or sub. (6m), or by a consumer or motor vehicle lessor in another state under a similar law of that state, may be sold or leased again in this state unless full disclosure of the reasons for return is made to any prospective buyer or lessee.

218.0171(2)(e) (e) The department of revenue shall refund to the manufacturer any sales tax which the manufacturer refunded to the consumer under par. (b) if the manufacturer provides to the department of revenue a written request for a refund along with evidence that the sales tax was paid when the motor vehicle was purchased and that the manufacturer refunded the sales tax to the consumer. The department may not refund any sales tax under this paragraph if it has made a refund in connection with the same motor vehicle under par. (f).

218.0171(2)(f) (f) The department of revenue shall refund to a consumer described under sub. (1) (b) 1., 2. or 3. all or part of the sales tax paid by the consumer on the purchase of a new motor vehicle, based on the amount of the refund of the purchase price of the motor vehicle actually received by the consumer, if all of the following apply:

218.0171(2)(f)1. 1. The consumer returned the motor vehicle to its manufacturer and received a refund of all or part of the purchase price but not the corresponding amount of sales tax.

218.0171(2)(f)2. 2. The consumer bought the new motor vehicle after November 2, 1983.

218.0171(2)(f)3. 3. The consumer provides the department of revenue with a written request for a refund of the sales tax along with evidence that the consumer received a certain amount as a refund of the purchase price of the motor vehicle from the manufacturer, that the sales tax was paid when the motor vehicle was bought new and that the manufacturer did not refund the sales tax to the consumer.

218.0171(2)(f)4. 4. The department of revenue has not made a refund under par. (e) in connection with the motor vehicle.

218.0171(3) (3) If there is available to the consumer an informal dispute settlement procedure which is certified under sub. (4), the consumer may not bring an action under sub. (7) unless he or she first resorts to that procedure.

218.0171(4) (4)

218.0171(4)(a)(a) The department of transportation shall adopt rules specifying the requirements with which each informal dispute settlement procedure shall comply. The rules shall require each person establishing an informal dispute settlement procedure to do all of the following:

218.0171(4)(a)1. 1. Provide rights and procedures at least as favorable to the consumer as are required under 16 CFR Part 703, in effect on November 3, 1983.

218.0171(4)(a)2. 2. If after a reasonable attempt to repair the nonconformity is not repaired, require the manufacturer to provide a remedy as set forth under sub. (2) (b).

218.0171(4)(b) (b) The department of transportation shall investigate each informal dispute settlement procedure provided in this state to determine whether it complies with the rules adopted under par. (a). The department shall certify each informal dispute settlement procedure which complies. The department may revoke certification if it determines that an informal dispute settlement procedure no longer complies with the rules promulgated under par. (a). Annually, the department shall publish a report evaluating the informal dispute settlement procedures provided in this state, stating whether those procedures are certified and stating the reasons for the failure of any procedure to obtain certification or for the revocation of any certification.

218.0171(4)(c) (c) Any person who establishes an informal dispute settlement procedure the certification of which is denied or revoked by the department of transportation may appeal that denial or revocation under ch. 227.

218.0171(4)(d) (d) Annually, any person who establishes an informal dispute settlement procedure shall file with the department of transportation a copy of the annual audit required under 16 CFR Part 703 or a substantially similar audit and any additional information the department requires in order to evaluate informal dispute settlement procedures.

218.0171(4)(e) (e) The department of transportation may consider whether a manufacturer obtains certification under this subsection in determining whether to issue a manufacturer's license to do business in this state.

218.0171(5) (5) Except as provided in sub. (7) (b), this section does not limit rights or remedies available to a consumer under any other law.

218.0171(6) (6) Any waiver by a consumer of rights under this section is void.

218.0171(6m) (6m) Notwithstanding subs. (2) (b) and (6), if the consumer enters into a negotiated written settlement with the manufacturer regarding any motor vehicle nonconformity, the manufacturer shall no longer be subject to any requirement of this section, except for sub. (2) (d), with respect to that motor vehicle. This subsection applies only with respect to heavy-duty vehicles.

218.0171(7) (7)

218.0171(7)(a)(a) In addition to pursuing any other remedy, a consumer may bring an action to recover for any damages caused by a violation of this section if the action is commenced within 36 months after first delivery of the motor vehicle to a consumer. The court shall award a consumer who prevails in such an action the amount of any pecuniary loss, together with costs, disbursements and reasonable attorney fees, and may award any equitable relief the court determines appropriate.

218.0171(7)(b) (b) Notwithstanding any other provision of this section or ch. 802, 804, or 806, in an action for a violation under this section, if a court finds that any party to the action has failed to reasonably cooperate with another party's efforts to comply with obligations under this section, which hinders the other party's ability to comply with or seek recovery under this section, the court may extend any deadlines specified in this section, reduce any damages, attorney fees, or costs that may be awarded under par. (a), strike pleadings, or enter default judgment against the offending party.

218.0171(8) (8)

218.0171(8)(a)(a) The department of transportation shall prescribe one or more forms for consumers to use for all of the following:

218.0171(8)(a)1. 1. To report a nonconformity to the manufacturer, the motor vehicle lessor, or any of the manufacturer's authorized motor vehicle dealers for the purpose of having the nonconformity repaired.

218.0171(8)(a)2. 2. To elect that a manufacturer replace a motor vehicle with a comparable new motor vehicle as provided under sub. (2) (b) 2. a.

218.0171(8)(a)3. 3. To elect that a manufacturer make a refund as provided under sub. (2) (b) 2. or 3.

218.0171(8)(b) (b) The department shall make any form specified in par. (a) available on the department's Internet site. Any form specified in par. (a) shall require the consumer to provide all of the following information:

218.0171(8)(b)1. 1. The consumer's contact information.

218.0171(8)(b)2. 2. Identification of the motor vehicle dealer from which the motor vehicle was purchased, the date of delivery of the motor vehicle from the dealer, and the purchase price of the motor vehicle.

218.0171(8)(b)3. 3. Identification of any holder of a perfected security interest in the consumer's motor vehicle.

218.0171(8)(b)4. 4. The mileage of the motor vehicle at the time the first nonconformity is asserted to have occurred.

218.0171(8)(b)5. 5. If the form is to be used for the purpose of making an election described in par. (a) 2. or 3., a place on the form to make the election.

218.0171(8)(b)6. 6. An itemization of any other damages claimed by the consumer.

218.0171(8)(c) (c) If any form specified in par. (a) is required under this section to be used by a consumer and the consumer has not provided all information required under par. (b) to the satisfaction of the manufacturer, the manufacturer may, within 30 days of receiving the form, request that the consumer provide additional information required under par. (b). If the manufacturer makes such a timely request for additional information, any time period under sub. (2) (c), (cg) 1. or 2., or (cm) 1. does not begin to elapse until the consumer provides this additional information.

218.0171 History History: 1983 a. 48; 1985 a. 205 ss. 1m to 6, 8; 1987 a. 105, 169, 323, 403; 1989 a. 31; 1999 a. 31 s. 287; Stats. 1999 s. 218.0171; 2001 a. 45; 2009 a. 2; 2011 a. 32; 2013 a. 101.

218.0171 Annotation An action to recover under sub. (1) (h) 2. was not defeated by the repair of reported nonconformities. Hartlaub v. Coachman Industries, Inc., 143 Wis. 2d 791, 422 N.W.2d 869 (Ct. App. 1988).

218.0171 Annotation "Out of service" under sub. (1) (h) 2. includes periods during which the motor vehicle is incapable of providing service because of warranty nonconformity, regardless of whether the vehicle is in the owner's possession and driveable. Vultaggio v. General Motors Corp. 145 Wis. 2d 874, 429 N.W.2d 93 (Ct. App. 1988).

218.0171 Annotation "Disbursements and reasonable attorney fees" under sub. (7) include post-trial disbursements and reasonable fees incurred. Chmill v. Friendly Ford-Mercury, 154 Wis. 2d 407, 453 N.W.2d 197 (Ct. App. 1990).

218.0171 Annotation Sub. (2) (c) does not require that a vehicle continue to have a nonconformity for a consumer to demand a refund when the vehicle has been out of service at least 30 days; "having the nonconformity" is a general reference to the vehicle in question, rather than a refund prerequisite. Nick v. Toyota Motor Sales, 160 Wis. 2d 373, 466 N.W.2d 215 (Ct. App. 1991).

218.0171 Annotation Under sub. (1) (a), the allowance for alternate transportation is limited to the cost in connection with the repair of the nonconforming vehicle. Nick v. Toyota Motor Sales, 160 Wis. 2d 373, 466 N.W.2d 215 (Ct. App. 1991).

218.0171 Annotation If the owner gives notice and a single opportunity to repair, the owner cannot refuse additional attempts to repair within 30 days and sue under the lemon law. Carl v. Spickler Enterprises Ltd. 165 Wis. 2d 611, 478 N.W.2d 48 (Ct. App. 1991).

218.0171 Annotation Although the plaintiff arguably granted the automaker an extension of the 30-day period under sub. (2) (c), the prohibition of waivers of claims under sub. (6) resulted in the automaker being liable for failing to satisfy the claim within the 30-day period. Hughes v. Chrysler Motors. Corp. 188 Wis. 2d 1, 523 N.W.2d 197 (Ct. App. 1994). Affirmed on other grounds 197 Wis. 2d 974, 542 N.W.2d 148 (1996), 95-0208.

218.0171 Annotation Attorney time spent prior to the expiration of the 30-day period under sub. (2) (c) is recoverable under sub. (7). Hughes v. Chrysler Motors. Corp. 188 Wis. 2d 1, 523 N.W.2d 197 (Ct. App. 1994). Affirmed on other grounds 197 Wis. 2d 974, 542 N.W.2d 148 (1996), 95-0208.

218.0171 Annotation A manufacturer is not liable for defects in dealer added accessories not manufactured or distributed by the manufacturer. Malone v. Nissan Motor Corp. 190 Wis. 2d 436, 526 N.W.2d 841 (Ct. App. 1994).

218.0171 Annotation Pecuniary loss under sub. (7) includes the entire purchase price of the vehicle. Hughes v. Chrysler Motor Corp. 197 Wis. 2d 974, 542 N.W.2d 148 (1996), 95-0208.

218.0171 Annotation The 30-day time limit in sub. (2) (c) is not suspended or delayed by the parties disagreement over the amount of the refund. The manufacturer's options are to, within the 30-day period, pay the amount demanded or pay the amount it deems appropriate and be subject to possible suit over the disputed amount. Church v. Chrysler Corp. 221 Wis. 2d 460, 585 N.W.2d 685 (Ct. App. 1998), 97-2065.

218.0171 Annotation It is proper to deduct the amount of a cash rebate in determining the refund amount. Church v. Chrysler Corp. 221 Wis. 2d 460, 585 N.W.2d 685 (Ct. App. 1998), 97-2065.

218.0171 Annotation A "new motor vehicle" under sub. (2) (a) does not include a previously-owned vehicle that is subject to the original manufacturer's warranty and is less than one year removed from first delivery to a consumer. Schey v. Chrysler Corp. 228 Wis. 2d 483, 597 N.W.2d 457 (Ct. App. 1999), 98-1277.

218.0171 Annotation A vehicle used as a demonstrator was a "comparable new motor vehicle" under sub. (2) (b) when the defective vehicle had also been a demonstrator. Sub. (2) (b) applies when a reasonable attempt to repair has been established. An action seeking a remedy under sub. (7) for violation of sub. (2) (a) applies only to a customer who cannot establish a reasonable attempt to repair and is not entitled to the remedy under sub. (2) (b). Dussault v. Chrysler Corp. 229 Wis. 2d 296, 600 N.W.2d 6 (Ct. App. 1999), 98-0744.

218.0171 Annotation As used in sub. (7), "any damages" does not include personal injury damages. Gosse v. Navistar International Transportation Corp. 2000 WI App 8, 232 Wis. 2d 163, 605 N.W.2d 896, 98-3499.

218.0171 Annotation A purchaser's awareness of defects in a vehicle prior to delivery does not make the lemon law inapplicable. Dieter v. Chrysler Corp. 2000 WI 45, 234 Wis. 2d 670, 610 N.W.2d 832, 98-0958.

218.0171 Annotation A manufacturer of component parts who ships completed parts to an automobile manufacturer is not liable under this section. Harger v. Caterpillar, Inc. 2000 WI App 241, 239 Wis. 2d 551, 620 N.W.2d 477, 00-0536.

218.0171 Annotation This section is a stand alone statute that is not dependent upon or qualified by the uniform commercial code. An obligation of good faith by all parties is rooted in the statute. There is no basis to argue that a party who acts in compliance with the statute acts in bad faith. Herzberg v. Ford Motor Co. 2001 WI App 65, 242 Wis. 2d 316, 626 N.W.2d 67, 00-1284.

218.0171 Annotation A person who purchases a vehicle at the conclusion of a lease term is no longer a consumer within the meaning of sub. (1) (b) 4. and is not entitled to any relief under the Lemon Law. Varda v. General Motors Corporation, 2001 WI App 89, 242 Wis. 2d 756, 626 N.W.2d 346, 00-1720.

218.0171 Annotation A manufacturer did not fulfill its obligation to provide a "comparable new motor vehicle" under sub. (2) (b) by offering to replace a consumer's nonconforming tow truck with a new cab and chassis but without a new tow unit, although the tow unit was not manufactured by the manufacturer. Kiss v. General Motors Corporation, 2001 WI App. 122, 246 Wis. 2d 364, 630 N.W.2d 742, 00-0626.

218.0171 Annotation Enforcement of an informal settlement decision under sub. (3) is not limited to remedies under ch. 788, applicable to arbitration. Acceptance of the decision by the consumer does not prevent the consumer from pursuing an action under sub. (7) to enforce the decision. Kiss v. General Motors Corporation, 2001 WI App. 122, 246 Wis. 2d 364, 630 N.W.2d 742, 00-0626.

218.0171 Annotation In order to receive a refund or replacement vehicle under sub. (2) (b), the consumer must offer to transfer title back to the manufacturer and, upon receipt of the refund or replacement, deliver the vehicle and its title to the manufacturer. A vehicle owner who transferred the vehicle back to the dealer 8 months prior to seeking relief could not fulfill these requirements and was no longer a consumer who could assert a claim under this section. Smyser v. Western Star Trucks Corp. 2001 WI App 180, 247 Wis. 2d 281, 634 N.W.2d 134, 00-2482.

218.0171 Annotation Delivery of a refund check to a dealer and a fax to the consumer's attorney is not delivery of the refund to the consumer for purposes of determining whether the refund was timely made under sub. (2) (c). Estate of Riley v. Ford Motor Company, 2001 WI App 234, 248 Wis. 2d 193, 635 N.W.2d 635, 00-2977.

218.0171 Annotation Sub. (2) (b) 3. does not apply when a lemon law action is filed. Instead, the sub. (7) pecuniary loss provisions apply. The current value of a vehicle lease is not the proper measure of damages under sub. (7). Estate of Riley v. Ford Motor Company, 2001 WI App 234, 248 Wis. 2d 193, 635 N.W.2d 635, 00-2977.

218.0171 Annotation For purposes of triggering the 30-day time limit under sub. (2) (c), the consumer must either demand that the manufacturer provide a new vehicle or demand that the manufacturer refund the purchase price. The choice cannot be left to the manufacturer and the manufacturer cannot be offered a 3rd choice. Berends v. Mack Truck, Inc. 2002 WI App 69, 252 Wis. 2d 371, 643 N.W.2d 158, 01-0911.

218.0171 Annotation A vehicle is not free from non-conformities simply because the consumer is able to drive it. Dobbratz Trucking & Excavating v. PACCAR, Inc. 2002 WI App 138, 256 Wis. 2d 205, 647 N.W.2d 315, 01-1091.

218.0171 Annotation This section makes the vehicle manufacturer liable for nonconformities to the engine even though the engine is not covered in the manufacturer's express warranty. Schonscheck v. Paccar, Inc. 2003 WI App 79, 261 Wis. 2d 769, 661 N.W.2d 476, 02-1413.

218.0171 Annotation A consumer who demands a replacement vehicle under this section impliedly offers to transfer title to the old vehicle as required under sub. (2) (c). Garcia v. Mazda Motor of America, Inc. 2004 WI 93, 273 Wis. 2d 612, 682 N.W.2d 365, 02-2260.

218.0171 Annotation A consumer has a duty to act in good faith in pursuing a Lemon Law claim. Under sub. (2) (b) 2. b. the phrase "refund to any holder of a perfected security interest as [its] interest may appear" requires the payor transferring the correct sum to the secured lender in a separate check, not giving a lump-sum check to the consumer and leaving the consumer to sort it out with the lender. If a consumer intentionally thwarted the manufacturer's attempt to make a refund by failing to provide necessary information about the consumer's auto loan, the consumer is not entitled to the Lemon Law's statutory remedies. Marquez v. Mercedes-Benz USA, LLC, 2008 WI App 70, 312 Wis. 2d 210, 751 N.W.2d 859, 07-0681.

218.0171 Annotation When the purchaser objected to signing documents as a condition to receiving a replacement vehicle and the manufacturer agreed to waive the signing requirement, it does not support a finding that the purchaser was required to sign prohibited documents in order to obtain the replacement vehicle and no violation of this statute occurred. BCR Trucking v. PACCAR, Inc. 2009 WI App 36, 316 Wis. 2d 465, 765 N.W.2d 828, 08-1196.

218.0171 Annotation When a consumer who is leasing a motor vehicle brings an action against the manufacturer of the vehicle under sub. (7) then exercises an option to purchase the vehicle under the terms of the lease, the consumer is not entitled to damages for the price of the voluntary purchase because the purchase was not caused by any violation of the statute by the manufacturer. Furthermore, a consumer's refund under sub. (2) (b) 2. b. or 3. a. is subject to a reasonable allowance for use. Because sub. (7) is read in conjunction with the rest of the statute, the amount of pecuniary loss under sub. (7) must incorporate a reasonable allowance for use before the pecuniary loss is doubled. Tammi v. Porsche Cars North America, Inc. 2009 WI 83, 320 Wis. 2d 45, 768 N.W.2d 783, 08-1913.

218.0171 Annotation A dealer is not a "manufacturer" under sub. (1) (c) that is liable for the failure of the component parts it installed. Despite the assertion that a dealer essentially assembled a motorcycle when it installed accessories, the Lemon Law provision specifically excludes a "motor vehicle dealer" from the definition of "manufacturer." Goudy v. Yamaha Motor Corporation, USA, 2010 WI App 55, 324 Wis. 2d 441, 782 N.W.2d 114, 09-0617.

218.0171 Annotation The plain language of sub. (7) supports the conclusion that a plaintiff may maintain an action for equitable relief under sub. (7). In order to obtain relief under sub. (7), however, the plaintiff must prove a violation of some part of this section. Kilian v. Mercedes-Benz USA, LLC, 2011 WI 65, 335 Wis. 2d 566, 799 N.W.2d 815, 09-0538.

218.0171 Annotation Under sub. (2) (cm) 3., a lender who continues to enforce a lease after the consumer returns the vehicle and receives a refund from the manufacturer may be held to violate the plain language of the statute prohibiting any person from doing so. Kilian v. Mercedes-Benz USA, LLC, 2011 WI 65, 335 Wis. 2d 566, 799 N.W.2d 815, 09-0538.

218.0171 Annotation A prevailing party in an equitable action under sub. (7) is entitled to costs, disbursements, and reasonable attorney fees, but in this case the prevailing party was not entitled to an award for pecuniary loss. The legislature did not intend that consumers who have already received a proper refund should also recover twice the amount they paid under the lease as pecuniary loss. Such a result would provide a windfall without advancing a central purpose of sub. (7) — discouraging manufacturers from withholding legitimate refunds. Kilian v. Mercedes-Benz USA, LLC, 2011 WI 65, 335 Wis. 2d 566, 799 N.W.2d 815, 09-0538.

218.0171 Annotation A manufacturer may avoid Lemon Law penalties for failing to provide a refund within the 30-day period under sub. (2) (c) if it proves that the consumer intentionally prevented the manufacturer from providing a refund within the 30-day statutory period. The manufacturer must meet the middle burden of proof of "clear and convincing" evidence in proving its affirmative defense that a consumer intentionally prevented it from providing a refund within the 30-day statutory period under the Lemon Law. Marquez v. Mercedes-Benz USA, LLC 2012 WI 57, 341 Wis. 2d 119, 815 N.W.2d 314, 10-0826.

218.0171 Annotation "Days" under sub. (1) (h) includes weekends and holidays. Kletzien v. Ford Motor Co., 668 F. Supp. 1225 (1987).

218.0171 Annotation When, at the plaintiffs' home in Wisconsin, a Minnesota motor vehicle dealer accepted a down payment and entered into a binding purchase contract that obligated the plaintiffs to take delivery of a new vehicle and to pay the remainder of the purchase price at the time of delivery, the purchase occurred in Wisconsin. Because the plaintiffs purchased the vehicle in Wisconsin, this section applies. Begalke v. Sterling Truck Corporation, 437 F. Supp. 2d 847 (2006).

218.0171 Annotation The argument that the word "transfer" in sub. (1) (d) refers to transfer of title to a motor vehicle, as opposed to transfer of the vehicle itself, is unconvincing for the simple reason that it contains no mention of the word "title." Consideration of ch. 342 does not change the result. At least as between the parties themselves, a transfer of ownership takes place before a new title to a vehicle is issued. "Accept transfer of," as used in sub. (1) (d), refers to transfer of possession of the vehicle. Since it is undisputed that the plaintiffs traveled to the dealership in Illinois to take possession of the vehicle, they did not accept transfer of the vehicle in Wisconsin. Lamont v. Winnebago Industries, Inc., 569 F. Supp. 2d 806 (2008).

218.0171 Annotation The lemon law does not state that a manufacturer satisfies its refund obligations by tendering a check to the consumer for the consumer's part of the refund along with an assurance that it will pay off the lienholder directly. Rather, sub. (2) (b) 2. b. requires that the manufacturer must tender a check to the consumer and actually pay off the lien. In this case, the purchaser did return the vehicle, but the manufacturer did not send out a refund and pay off the lien, but insisted that the purchaser either "accept" the refund, which the purchaser was not required to do, or come and retrieve the vehicle. James Michael Leasing, LLC v. PACCAR Inc. 904 F. Supp. 2d 953 (2013).

218.0171 Annotation Sub. (2) (b) 2. b. imposes two distinct requirements on deductions for use of the vehicle: 1) they must be "reasonable," and 2) they "may not exceed" the amount produced by the statutory formula. The plain meaning of the statute is that an allowance for use must be both reasonable and not in excess of the amount produced by the formula. James Michael Leasing, LLC v. PACCAR Inc. 904 F. Supp. 2d 953 (2013).

218.0171 Annotation Remedies for motor vehicle purchasers. Nicks, WBB March, 1985.

218.0171 Annotation Lemon law II. Nicks. WBB July 1987.

218.0171 Annotation A New Twist On the Lemon Law. Nicks. Wis. Law. Oct. 1991.

218.0171 Annotation Updating Wisconsin's Lemon Law. Nicks. Wis. Law. Oct. 1999.

218.0171 Annotation Fill 'Er Up: Supreme Court Orders High Octane Relief Under Wisconsin's Lemon Law. Nicks. Wis. Law. June 1996.

218.0171 Annotation Lemon Law Update. Nicks. Wis. Law. Nov. 2000.

218.0171 Annotation Accessories Under the Lemon Law. Nicks. Wis. Law. March 2002.

218.0171 Annotation Lemon Law Practice Pointers. Nicks. Wis. Law. Nov. 2003.



218.0172 Motor vehicle adjustment programs.

218.0172  Motor vehicle adjustment programs.

218.0172(1)(1)  Definitions. In this section:

218.0172(1)(a) (a) "Adjustment program" means an extended policy program under which a manufacturer undertakes to pay for all or any part of the cost of repairing, or to reimburse purchasers for all or any part of the cost of repairing, any condition that may substantially affect motor vehicle durability, reliability or performance. "Adjustment program" does not include service provided under a written warranty provided to a consumer, service provided under a safety or emission-related recall program or individual adjustments made by a manufacturer on a case-by-case basis.

218.0172(1)(b) (b) "Consumer" has the meaning given in s. 218.0171 (1) (b).

218.0172(1)(c) (c) "Manufacturer" has the meaning given in s. 218.0171 (1) (c).

218.0172(1)(d) (d) "Motor vehicle" has the meaning given in s. 218.0171 (1) (d).

218.0172(1)(e) (e) "Motor vehicle dealer" means a motor vehicle dealer, as defined in s. 218.0101 (23) (a), that sells new motor vehicles.

218.0172(2) (2) Disclosure requirements.

218.0172(2)(a)(a) A manufacturer shall do all of the following:

218.0172(2)(a)1. 1. Establish a procedure to inform a consumer of any adjustment program applicable to the consumer's motor vehicle and, upon request, furnish the consumer with any document issued by the manufacturer relating to any adjustment program.

218.0172(2)(a)2. 2. Notify, by 1st class mail, a consumer who is eligible under an adjustment program of the condition in the motor vehicle that is covered by the adjustment program and the principal terms and conditions of the adjustment program within 90 days after the date on which the adjustment program is adopted.

218.0172(2)(a)3. 3. Notify its motor vehicle dealers, in writing, of all the terms and conditions of an adjustment program within 30 days after the date on which the program is adopted.

218.0172(2)(a)4. 4. If a consumer is a purchaser or lessor of a new motor vehicle, notify the consumer, in writing, of the consumer's rights and remedies under this section. The notice shall include a statement in substantially the following language: "Sometimes.... (manufacturer's name) offers a special adjustment program to pay all or part of the cost of certain repairs beyond the terms of the warranty. Check with your motor vehicle dealer to determine whether any adjustment program is applicable to your motor vehicle."

218.0172(2)(b) (b) If a motor vehicle dealer has been informed of an adjustment program under par. (a) 3., the motor vehicle dealer shall disclose to a consumer seeking repairs for a condition covered by the adjustment program the terms and conditions of the adjustment program.

218.0172(3) (3) Adjustment program reimbursement.

218.0172(3)(a)(a) A manufacturer who establishes an adjustment program shall implement procedures to assure reimbursement of each consumer eligible under an adjustment program who incurs expenses for repair of a condition subject to the program before acquiring knowledge of the program. Reimbursement shall be consistent with the terms and conditions of the particular adjustment program.

218.0172(3)(b) (b) A consumer shall make a claim for reimbursement under par. (a) in writing to the manufacturer within 2 years after the date of the consumer's payment for repair of the condition. The manufacturer shall notify the consumer within 21 business days, as defined in s. 421.301 (6), after receiving a claim for reimbursement if the claim will be allowed or denied. If the claim is denied, the specific reasons for the denial shall be stated in writing.

218.0172(4) (4) Remedies. In addition to pursuing any other remedy, a consumer may bring an action to recover damages caused by a violation of this section. A court shall award a consumer who prevails in such an action twice the amount of any pecuniary loss, together with costs, disbursements and reasonable attorney fees, notwithstanding s. 814.04 (1), and any equitable relief the court determines appropriate.

218.0172 History History: 1999 a. 31 s. 288; Stats. 1999 s. 218.0172.

218.0172 Annotation The trial court mistakenly believed that repair of a defect was required to state a claim under this section. The definition of an "adjustment program" requires the repair of a condition, which can necessarily include a defective condition, but does not require that the condition at issue constitutes a defect. A manufacturer's attempt to limit its adjustment program only to police vehicles conflicts with the plain language of this section. Wisconsin consumers have the right to seek redress from the Wisconsin judicial system when a manufacturer violates a statute enacted by the legislature. Cuellar v. Ford Motor Company, 2006 WI App 210, 296 Wis. 2d 545, 723 N.W. 2d 747, 05-2003.



218.02 Adjustment service companies.

218.02  Adjustment service companies.

218.02(1) (1)  Definitions. As used in this section:

218.02(1)(a) (a) "Adjustment service company," hereinafter called company, shall mean a corporation, limited liability company, association, partnership or individual engaged as principal in the business of prorating the income of a debtor to the debtor's creditor or creditors, or of assuming the obligations of any debtor by purchasing the accounts the debtor may have with the debtor's several creditors, in return for which the principal receives a service charge or other consideration.

218.02(1)(d) (d) "Division" means the division of banking.

218.02(2) (2) Licenses; applications; fees; bond.

218.02(2)(a)(a)

218.02(2)(a)1.1. Each adjustment service company shall apply to the division for a license to engage in such business. Application for a separate license for each office of a company to be operated under this section shall be made to the division in writing, under oath, in a form to be prescribed by the division. The division may issue more than one license to the same licensee. Except as provided in subd. 3., an application for a license under this section shall include the following:

218.02(2)(a)1.a. a. In the case of an individual, the individual's social security number.

218.02(2)(a)1.b. b. In the case of a person that is not an individual, the person's federal employer identification number.

218.02(2)(a)2. 2. The division may not disclose any information received under subd. 1. to any person except as follows:

218.02(2)(a)2.a. a. The division may disclose information under subd. 1. to the department of revenue for the sole purpose of requesting certifications under s. 73.0301 and to the department of workforce development for the sole purpose of requesting certifications under s. 108.227.

218.02(2)(a)2.b. b. The division may disclose information under subd. 1. a. to the department of children and families in accordance with a memorandum of understanding under s. 49.857.

218.02(2)(a)3. 3. If an applicant who is an individual does not have a social security number, the applicant, as a condition of applying for or applying to renew a license under this section, shall submit a statement made or subscribed under oath or affirmation to the division that the applicant does not have a social security number. The form of the statement shall be prescribed by the department of children and families. Any license issued or renewed in reliance upon a false statement submitted by an applicant under this subdivision is invalid.

218.02(2)(b) (b) At the time of making application and before engaging in business, every applicant for an adjustment service company license shall pay a nonrefundable $200 fee to the division for investigating the application and a $200 annual license fee. If the cost of an investigation exceeds $200, the applicant shall, upon demand of the division, pay the excess cost. No investigation fee shall be required on the renewal of a license.

218.02(2)(c) (c) The division may require any licensee either before or after the issuance of the license to file and maintain in force a bond in a form to be prescribed by and acceptable to the division, in such sum as the division may deem necessary to safeguard the interest of the borrowers and the public, not exceeding, however, the sum of $5,000.

218.02(3) (3) Conditions of the issuance of licenses. The division shall issue a license to the applicant to conduct such business at the office specified in the application in accordance with the provisions of this section, if the division shall find:

218.02(3)(a) (a) That the applicant has filed the required application and paid the required fees.

218.02(3)(b) (b) That the financial responsibility, experience, character and general fitness of the applicant, and of the members thereof if the applicant be a partnership, limited liability company or association, and of the officers and directors thereof if the applicant be a corporation, are such as to command the confidence of the community and to warrant belief that the business will be operated honestly, fairly and efficiently within the purposes of this section.

218.02(3)(c) (c) That allowing such applicant to engage in business will promote the convenience and advantage of the community in which the business of the applicant is to be conducted.

218.02(3)(d) (d) That the applicant has not been certified under s. 73.0301 by the department of revenue as being liable for delinquent taxes.

218.02(3)(dm) (dm) That the applicant has not been certified under s. 108.227 by the department of workforce development as being liable for delinquent unemployment insurance contributions.

218.02(3)(e) (e) That, if the applicant is an individual, the applicant has not failed to comply, after appropriate notice, with a subpoena or warrant issued by the department of children and families or a county child support agency under s. 59.53 (5) and related to paternity or child support proceedings and is not delinquent in making court-ordered payments of child or family support, maintenance, birth expenses, medical expenses or other expenses related to the support of a child or former spouse, as provided in a memorandum of understanding entered into under s. 49.857.

218.02(4) (4) Order denying application. If the division is not satisfied as to all of the matters specified in sub. (3) the division shall enter a special order denying the application for a license and shall return the applicant's license fee. The division shall make findings of fact as part of and in support of the division's order denying any application for a license.

218.02(5) (5) Licenses; posting; changes of location; renewal.

218.02(5)(a)(a) Every license issued shall state the address of the office at which the business is to be conducted, the name of the licensee, and if the licensee is a partnership, limited liability company or association, the names of the members thereof, and if a corporation the date and place of its incorporation. Such license shall be kept conspicuously posted in the office of the licensee and shall not be transferable or assignable.

218.02(5)(b) (b) Whenever a licensee shall contemplate a change of the licensee's place of business to another location within the same city, village or town, the licensee shall give written notice thereof to the division, which shall attach to the license the division's authorization of such removal, specifying the date thereof and the new location. Such authorization shall be authority for the operation of such business under the same license at the specified new location. No change in the place of business of a licensee to a location outside of the original city, village or town shall be permitted under the same license.

218.02(5)(c) (c) Every licensee shall, on or before the tenth day of each December, pay to the division the annual license fee for the next succeeding calendar year.

218.02(6) (6) Revocation; suspension; reinstatement and term of licenses.

218.02(6)(a)(a) The division, after complaint, notice and hearings as provided in s. 217.19, shall revoke any license in the following cases:

218.02(6)(a)1. 1. If the licensee has failed to pay the annual license fee or to maintain in effect the bond required under the provisions of this section;

218.02(6)(a)2. 2. If the licensee has violated any provisions of this section or of any lawful order issued hereunder;

218.02(6)(a)3. 3. If any fact or condition exists which, if it had existed at the time of the original application for such license, clearly would have warranted the division in refusing to issue such license;

218.02(6)(a)4. 4. If the licensee has demonstrated untrustworthiness or incompetency to act in such business in a manner to safeguard the interests of the public.

218.02(6)(b) (b) In accordance with a memorandum of understanding entered into under s. 49.857, the division shall restrict or suspend a license if the licensee is an individual who fails to comply, after appropriate notice, with a subpoena or warrant issued by the department of children and families or a county child support agency under s. 59.53 (5) and related to paternity or child support proceedings or who is delinquent in making court-ordered payments of child or family support, maintenance, birth expenses, medical expenses or other expenses related to the support of a child or former spouse.

218.02(6)(c) (c) In accordance with s. 73.0301, the division shall revoke a license if the department of revenue has certified under s. 73.0301 that the licensee is liable for delinquent taxes.

218.02(6)(d) (d) In accordance with s. 108.227, the division shall revoke a license if the department of workforce development has certified under s. 108.227 that the licensee is liable for delinquent unemployment insurance contributions.

218.02(7) (7) Powers of division. It shall be the duty of the division and the division shall have power, jurisdiction and authority to investigate the conditions and ascertain the facts with reference to such companies and upon the basis thereof:

218.02(7)(a) (a) To issue general or special orders in execution of or supplementary to this section, but not in conflict therewith, to protect debtors from oppressive or deceptive practices of licensees;

218.02(7)(b) (b) To regulate advertising and solicitation of business by licensees, and to prevent evasions of this section;

218.02(7)(c) (c) At any time and so often as the division may determine to investigate the business and examine the books, accounts, records and files used therein of every licensee. The cost of an examination shall be determined by the division and shall be paid to the division by every licensee so examined within 30 days after demand therefor by the division, and the state may maintain an action for the recovery of such costs in any court of competent jurisdiction;

218.02(7)(d) (d) To determine and fix by general order the maximum fees or charges that such companies may make.

218.02(8) (8) Statement to debtor. When any settlement or reduction of accounts has been made by such company, it shall furnish the debtor on demand a verified statement showing the amount due creditors by the terms of such settlement or reduction.

218.02(9) (9) Rules and reports; fees; enforcement.

218.02(9)(a)(a) The division may make such rules and require such reports as the division deems necessary for the enforcement of this section. Sections 217.17, 217.18 and 217.21 (1) and (2) apply to and are available for the purposes of this section. This paragraph does not apply to any of the following:

218.02(9)(a)1. 1. Applications for licenses that are denied, or licenses that are revoked, because the department of revenue has certified under s. 73.0301 that the applicant or licensee is liable for delinquent taxes.

218.02(9)(a)1m. 1m. Applications for licenses that are denied, or licenses that are revoked, because the department of workforce development has certified under s. 108.227 that the applicant or licensee is liable for delinquent unemployment insurance contributions.

218.02(9)(a)2. 2. Applications for licenses that are denied or licenses that are restricted or suspended because the applicant or licensee has failed to comply, after appropriate notice, with a subpoena or warrant issued by the department of children and families or a county child support agency under s. 59.53 (5) and related to paternity or child support proceedings or is delinquent in making court-ordered payments of child or family support, maintenance, birth expenses, medical expenses or other expenses related to the support of a child or former spouse.

218.02(9)(b) (b) All fees and moneys received by the division under authority of this chapter shall be paid by the division into the state treasury within one week after the receipt thereof.

218.02(9)(c) (c) The division shall investigate, ascertain and determine whether this chapter or the lawful orders issued hereunder are being violated and for such purposes the division shall have all of the powers conferred by ss. 217.17 and 217.18. The division shall report all violations to the district attorney of the proper county for prosecution.

218.02(10) (10) Penalties. Any person violating any of the provisions of this section shall be punished by a fine of not more than $500 or by imprisonment in the county jail for not more than 90 days, or by both such fine and imprisonment.

218.02 History History: 1971 c. 125, 164, 215; 1973 c. 3; 1989 a. 336; 1991 a. 316; 1993 a. 112, 246; 1995 a. 27; 1997 a. 27, 191, 237; 1999 a. 9, 32; 2007 a. 20; 2013 a. 36.

218.02 Annotation According the division of banking's interpretation of sub. (1) (a) great weight deference, its determination that the petitioner was an adjustment service company subject to licensing because the petitioner was engaged in the business of prorating the income of a debtor to the debtor's creditor or creditors was reasonable, although the petitioner did not receive money from debtors to distribute to creditors. JK Harris Financial Recovery Systems, LLC v. Department of Financial Institutions, 2006 WI App 107, 293 Wis. 2d 753, 718 N.W.2d 739, 05-0631.



218.04 Collection agencies.

218.04  Collection agencies.

218.04(1) (1)  Definitions. The following terms, as used in this section, shall have the meaning stated, unless the context requires a different meaning:

218.04(1)(a) (a) "Collection agency" means any person engaging in the business of collecting or receiving for payment for others of any account, bill, or other indebtedness. "Collection agency" does not include attorneys at law authorized to practice in this state and resident herein, banks, express companies, health care billing companies, state savings banks, state savings and loan associations, insurers and their agents, trust companies, district attorneys acting under s. 971.41, persons contracting with district attorneys under s. 971.41 (5), real estate brokers, and real estate salespersons.

218.04(1)(b) (b) "Collector" or "solicitor" means any person employed by a collection agency to collect or receive payment or to solicit the receiving or collecting of payment for others of any account, bill or other indebtedness outside of the office.

218.04(1)(c) (c) "Division" means the division of banking.

218.04(1)(d) (d) "General order" means an order which is not a special order.

218.04(1)(e) (e) "Licensee" means a person licensed under this section.

218.04(1)(f) (f) "Person" includes individuals, partnerships, associations, corporations and limited liability companies.

218.04(1)(g) (g) "Special order" means an order against a person.

218.04(2) (2) Licenses required.

218.04(2)(a)(a) Except as provided in par. (b), a person may not operate as a collection agency or as a collector or solicitor in this state without first having obtained a license as required by this section.

218.04(2)(b) (b) A nonresident of this state is not required to obtain a collection agency license if that person conducts collection business with state residents solely by means of interstate telecommunications or interstate mail.

218.04(3) (3) Licenses; applications; fees; bond.

218.04(3)(a)(a)

218.04(3)(a)1.1. Application for licenses under the provisions of this section shall be made to the division in writing, under oath, on a form to be prescribed by the division. All licenses shall expire on June 30 next following their date of issue. Except as provided in subd. 3., an application for a license under this section shall include the following:

218.04(3)(a)1.a. a. If the applicant is an individual, the applicant's social security number.

218.04(3)(a)1.b. b. If the applicant is not an individual, the applicant's federal employer identification number.

218.04(3)(a)2. 2. The division may not disclose any information received under subd. 1. to any person except as follows:

218.04(3)(a)2.a. a. The division may disclose information under subd. 1. to the department of revenue for the sole purpose of requesting certifications under s. 73.0301 and to the department of workforce development for the sole purpose of requesting certifications under s. 108.227.

218.04(3)(a)2.b. b. The division may disclose information under subd. 1. a. to the department of children and families in accordance with a memorandum of understanding under s. 49.857.

218.04(3)(a)3. 3. If an applicant who is an individual does not have a social security number, the applicant, as a condition of applying for or applying to renew a license under this section, shall submit a statement made or subscribed under oath or affirmation to the division that the applicant does not have a social security number. The form of the statement shall be prescribed by the department of children and families. Any license issued or renewed in reliance upon a false statement submitted by an applicant under this subdivision is invalid.

218.04(3)(b) (b) At the time of making application, every applicant for a collection agency license shall pay a nonrefundable fee of $1,000 to the division for investigating the application, unless the applicant is already licensed under this section, and the sum of $200 as an annual license fee. If the cost of investigation exceeds $1,000, the applicant shall, upon demand of the division, pay the excess cost. No investigation fee is required on the renewal of a license.

218.04(3)(c) (c) The license fee for a collector or solicitor shall be $15, except that no license fee is required for an individual who is eligible for the veterans fee waiver program under s. 45.44. This license shall be carried as a means of identification whenever the collector is engaged in business. The license shall state the name of the employer and shall be surrendered to the division upon termination of employment. A new license is required for a change of employment.

218.04(3)(d) (d) The division may require any licensee to file and maintain in force a bond, in a form to be prescribed by and acceptable to the division, and in such sum as the division may deem reasonably necessary to safeguard the interests of the public.

218.04(4) (4) Issuance or denial of licenses.

218.04(4)(a)(a) Except as provided in par. (am), upon the filing of such application and the payment of such fee, the division shall make an investigation, and if the division finds that the character and general fitness and the financial responsibility of the applicant, and the members thereof if the applicant is a partnership, limited liability company or association, and the officers and directors thereof if the applicant is a corporation, warrant the belief that the business will be operated in compliance with this section the division shall thereupon issue a license to said applicant. Such license is not assignable and shall permit operation under it only at or from the location specified in the license. A nonresident of this state may, upon complying with all other provisions of this section, secure a collection agency license provided the nonresident maintains an active office in this state.

218.04(4)(am) (am) The division may not issue or renew a license under this section if any of the following applies:

218.04(4)(am)1. 1. The applicant fails to provide any information required under sub. (3) (a) 1.

218.04(4)(am)2. 2. The department of revenue certifies under s. 73.0301 that the applicant is liable for delinquent taxes. An applicant for whom a license is not issued or renewed under this subdivision for delinquent taxes is entitled to a notice under s. 73.0301 (2) (b) 1. b. and hearing under s. 73.0301 (5) (a) but is not entitled to any other notice or hearing under this section.

218.04(4)(am)2m. 2m. The department of workforce development certifies under s. 108.227 that the applicant is liable for delinquent unemployment insurance contributions. An applicant for whom a license is not issued or renewed under this subdivision for delinquent unemployment insurance contributions is entitled to a notice under s. 108.227 (2) (b) 1. b. and hearing under s. 108.227 (5) (a) but is not entitled to any other notice or hearing under this section.

218.04(4)(am)3. 3. The applicant fails to comply, after appropriate notice, with a subpoena or warrant issued by the department of children and families or a county child support agency under s. 59.53 (5) and related to paternity or child support proceedings or is delinquent in making court-ordered payments of child or family support, maintenance, birth expenses, medical expenses or other expenses related to the support of a child or former spouse, as provided in a memorandum of understanding entered into under s. 49.857. An applicant whose application is denied under this subdivision for delinquent payments is entitled to a notice and hearing under s. 49.857 but is not entitled to any other notice or hearing under this section.

218.04(4)(b) (b) No licensee shall conduct a collection agency business within any office, room or place of business in which any other business is solicited or engaged in, or in association or conjunction therewith, except as may be authorized in writing by the division upon finding that the character of such other business is such that the granting of such authority would not facilitate evasion of this section or the lawful orders issued thereunder.

218.04(5) (5) Revocation; suspension; reinstatement of licenses.

218.04(5)(a)(a) The division may suspend or revoke any license issued under this section if the division finds that:

218.04(5)(a)1. 1. The licensee has violated any of the provisions of this section or any lawful order of the division made thereunder;

218.04(5)(a)2. 2. Any fact or condition exists which, if it had existed at the time of the original application for such license, would have warranted the division in refusing to issue such license;

218.04(5)(a)3. 3. The licensee has failed to pay the annual license fee or to maintain in effect the bond required under sub. (3) (d);

218.04(5)(a)4. 4. The licensee has failed to remit money due to any and all claimants or forwarders within 30 days from the close of the month during which the collection was effected; or

218.04(5)(a)5. 5. The licensee or any officer or employee of it has violated chs. 421 to 427 and 429.

218.04(5)(am) (am) The division shall restrict or suspend a license issued under this section if the division finds that the licensee is an individual who fails to comply, after appropriate notice, with a subpoena or warrant issued by the department of children and families or a county child support agency under s. 59.53 (5) and related to paternity or child support proceedings or who is delinquent in making court-ordered payments of child or family support, maintenance, birth expenses, medical expenses or other expenses related to the support of a child or former spouse, as provided in a memorandum of understanding entered into under s. 49.857. A licensee whose license is restricted or suspended under this paragraph is entitled to a notice and hearing only as provided in a memorandum of understanding entered into under s. 49.857 and is not entitled to any other notice or hearing under this section.

218.04(5)(ar) (ar) The division shall revoke a license issued under this section if the department of revenue certifies under s. 73.0301 that the licensee is liable for delinquent taxes. A licensee whose license is revoked under this paragraph for delinquent taxes is entitled to a notice under s. 73.0301 (2) (b) 1. b. and a hearing under s. 73.0301 (5) (a) but is not entitled to any other notice or hearing under this section.

218.04(5)(at) (at) The division shall revoke a license issued under this section if the department of workforce development certifies under s. 108.227 that the licensee is liable for delinquent unemployment insurance contributions. A licensee whose license is revoked under this paragraph for delinquent unemployment insurance contributions is entitled to a notice under s. 108.227 (2) (b) 1. b. and a hearing under s. 108.227 (5) (a) but is not entitled to any other notice or hearing under this section.

218.04(5)(b) (b) Except as provided in pars. (am) to (at), no license shall be revoked or suspended except after a hearing under this section. A complaint stating the grounds for suspension or revocation together with a notice of hearing shall be delivered to the licensee at least 5 days in advance of the hearing. In the event the licensee cannot be found, complaint and notice of hearing may be left at the place of business stated in the license and this shall be deemed the equivalent of delivering the notice of hearing and complaint to the licensee.

218.04(5)(c) (c) In the event of the death of a licensee, if the licensee is an individual, or of the partners, if the licensee is a partnership, the license of the agency shall terminate as of the date of death of said licensee, except the division may reinstate a license if the estate of the former licensee signifies to the division within 45 days its intention to continue the business of the agency.

218.04(6) (6) Licenses; posting; changes of location; renewal.

218.04(6)(a)(a) Whenever a collection agency shall contemplate a change of its place of business to another location within the same city or village, it shall give written notice thereof to the division, which shall attach to the license the division's authorization of such removal, specifying the date thereof and the new location. Such authorization shall be authority for the operation of such business under the same license at the specified new location. All collection agency licenses shall be conspicuously posted in the office of the licensee.

218.04(6)(b) (b) Every licensee applying for a renewal of a license shall, on or before the first day of June, pay in advance to the division the annual license fee.

218.04(6)(c) (c) Before discontinuing operating as a collection agency under the provisions of this section, every licensee shall furnish the division with proof in a form to be determined by the division and approved by the advisory committee that:

218.04(6)(c)1. 1. Proper remittance has been made to all claimants or forwarders on money collected.

218.04(6)(c)2. 2. All accounts have been returned to the claimants or forwarders.

218.04(6)(c)3. 3. All valuable papers given to the licensee by the claimant or forwarder in connection with claims have been returned to the claimants or forwarders.

218.04(7) (7) Powers of division; advisory committees. It shall be the duty of the division and the division shall have power, jurisdiction and authority to investigate the conditions and ascertain the facts with reference to the collection of accounts and upon the basis thereof:

218.04(7)(a) (a) To issue any general or special order in execution of or supplementary to this chapter to protect the public from oppressive or deceptive practices of licensees and to prevent evasions of this chapter.

218.04(7)(b) (b) For the purpose of discovering violations of this section the division may cause an investigation to be made of the business of the licensee transacted under the provisions of this section, and shall cause an investigation to be made of convictions reported to the division by any district attorney for violation by a licensee of any of the provisions of this section. The place of business, books of accounts, papers, records, safes and vaults of said licensee shall be open to inspection and examination by the division for the purpose of such investigation and the division shall have authority to examine under oath all persons whose testimony is required relative to said investigation. The cost of the first investigation or examination during any licensing year shall be paid by the licensee, but the cost of additional investigation or examination during such year shall be paid by the licensee only if such examination discloses violation of sub. (5) (a) 4. The division shall determine the cost of an investigation or examination. The licensee shall pay the cost of any hearing including witness fees, unless it be found by the division, board of review or court that licensee has not violated any provision of this section. All said costs shall be paid by the licensee within 30 days after demand therefor by the division. The state may maintain an action for the recovery of such costs and expenses in any court of competent jurisdiction.

218.04(7)(d) (d) To make all necessary or proper orders, rules and regulations for the administration and enforcement of this section.

218.04(8) (8) Hearings and orders. The division shall have the same power to conduct hearings, take testimony and secure evidence as is provided in ss. 217.17, 217.18 and 217.19.

218.04(9g) (9g) Trust accounts.

218.04(9g)(a)(a) In this section, "financial institution" has the meaning given in s. 705.01 (3).

218.04(9g)(b) (b) A licensee shall establish a trust account with a financial institution. The licensee shall notify the division of the name of the financial institution that maintains the trust account. The division may prohibit a licensee from establishing or maintaining a trust account in a financial institution if the division believes that the financial institution is operating in an unsafe or unsound manner.

218.04(9g)(c) (c) Promptly after collection, a licensee shall deposit in the trust account sufficient funds to pay all money due any claimant or forwarder. A licensee may not use the trust account for any other purpose.

218.04(9j) (9j) Consolidation of accounts.

218.04(9j)(a)(a) A licensee may, after receiving authorization from a creditor, consolidate the creditor's account or accounts relating to a particular debtor with those of any other creditor or creditors relating to that debtor and may cause an action to be brought on behalf of the creditor or creditors. All of the following apply to any action caused to be brought by a licensee on behalf of a creditor or creditors under this subsection:

218.04(9j)(a)1. 1. The summons and complaint shall be prepared by an attorney or at the direction of an attorney.

218.04(9j)(a)2. 2. The name or names of the creditor or creditors shall appear in the pleadings and in the caption of the case as the real party or parties in interest and the licensee's name shall not appear in the caption or pleadings.

218.04(9j)(a)3. 3. The creditor or creditors in each instance shall be given the opportunity either to select an attorney to commence the action or to designate, as a part of the authorization process, the collection agency as the agent of the creditor or creditors to retain an attorney and forward the claim or claims to the attorney on behalf of the creditor or creditors.

218.04(9j)(b) (b) In any action caused to be brought by a licensee under this subsection, the licensee shall not appear on behalf of any creditor or creditors before any court, including the clerk of any small claims court in an action on the debt or in garnishment proceedings, except when called as a witness by the plaintiff's attorney in open court.

218.04(9m) (9m) Delinquent collection agencies; division may take possession.

218.04(9m)(a)(a) If the division finds that a licensee is insolvent or that the licensee has collected accounts but has failed to remit money due to any claimant or forwarder within 30 days from the end of the month in which collection was made, and it is necessary to protect the interest of the public or when the license of a collection agency has expired or has terminated for any reason whatsoever, the division may take possession of the assets and the books and records of the licensee for the purpose of liquidating its business, and for such other relief as the nature of the case and the interest of the claimants or forwarders may require. The liquidation of business shall be made by and under the supervision of the division either in the name of the division or in the name of the licensee and the division shall be vested with title to all of the assets including the proceeds of the bond or bonds which have been filed with the division as provided for under sub. (3) (d), and the proceeds of any and all money paid direct to the claimant or forwarder by the debtor prior to the date said license has terminated. Money paid to the licensee or to the division after the termination of the license shall be disposed of by the division with the approval of the circuit court.

218.04(9m)(b) (b) In taking possession of the property and business of any such collection agency, the division shall forthwith give notice to any and all banks or other financial institutions holding or in possession of any bank balances or assets of such agency and thereafter such assets shall be held subject to the order of the division.

218.04(9m)(c) (c) In addition to the authority conferred by par. (b), the division may, with the approval of the circuit court for the county wherein the main office is located, for the purposes of collection or liquidation, sell, assign, convey and transfer or approve the sale, assignment, conveyance and transfer of the assets of such collection agency under such terms and conditions as the division may deem for the best interests of the claimants of such collection agency.

218.04(9m)(d) (d) The provisions of s. 220.08 (3b), (4), (6), (7), (8), (13), (14) and (17) shall apply to this section insofar as they are applicable.

218.04(9m)(e) (e) The division shall cause notice to be given by publication of a class 3 notice, under ch. 985, if no action has been commenced under par. (f), calling on all persons who may have claims against such licensee, to present the same to the division, and make legal proof thereof at a place and within a time, to be therein specified. The division may mail a similar notice to all persons whose names appear as claimants or forwarders upon the books and records of the licensee or as may appear in the records of the division on the sworn reports required to be furnished the division according to the provisions of sub. (10). Any claimant or forwarder whose portion of the collection or collections has not been properly remitted shall file a claim which shall be considered as a preferred claim for the amount actually due the claimant or forwarder after deducting any commission or fee that may be due and owing the licensee. If the division doubts the justice and validity of any claim, the division may reject the same and serve notice of such rejection upon the claimant either by mail or personally. An affidavit of the service of such notice, which shall be prima facie evidence thereof, shall be filed with the division. An action upon a claim so rejected must be brought in the circuit court for the county wherein the licensee is located within 30 days after such service of such notice of rejection of claim has been filed. Claims presented after the expiration of the time fixed in the notice to the claimants or forwarders shall be entitled to receive only liquidating dividends declared after presentation, unless otherwise ordered by the court. The court may fix a date after which all claims shall be barred.

218.04(9m)(f) (f) Whenever any agency, of whose assets and business the division has taken possession, as aforesaid, deems itself aggrieved thereby, it may, at any time within 10 days after such taking possession, apply to the circuit court for the county in which the main office of such agency is located to enjoin further proceedings; and such court, after citing the division to show cause why further proceedings should not be enjoined and hearing the allegations and proofs of the parties and determining the facts, may, upon the merits dismiss such application or enjoin the division from further proceedings, and direct the division to surrender such business and property to such agency.

218.04(9m)(g) (g) Whenever the division shall have paid to each and every claimant or forwarder of such collection agency whose claims as such claimant or forwarder have been duly proved and allowed the full amount of such claims and shall have made proper provisions for unclaimed and unpaid collections and shall have paid all the expenses of the liquidation, the division shall liquidate the remaining assets exclusive of the proceeds of the bond or bonds for the benefit of the general creditors; or if no claims have been filed by or in behalf of the general creditors, the division shall turn over the remaining assets to the circuit court for further disposition.

218.04(9m)(h) (h) All accounts and valuable papers given to the agency by the claimant or forwarder in possession of the division, pertaining to accounts placed with the agency for collection shall be returned to the claimant or forwarded by the division within 30 days after verification of the claim has been made.

218.04(10) (10) Annual report; records.

218.04(10)(a)(a) Each licensee shall annually, on or before the fifteenth day of March, file a report with the division giving such reasonable and relevant information as the division may, by general or special order, require concerning the business and operations conducted by such licensee within the state. Such report shall be made under oath and shall be in the form prescribed by the division.

218.04(10)(b) (b) The division shall require the licensee to keep such books and records in the licensee's place of business as will enable the division to determine whether the provisions of this section are being complied with. Every such licensee shall preserve the records of final entry used in such business for a period of at least 6 years after final remittance is made on any account placed with the licensee for collection or after any account has been returned to the claimant on which one or more payments have been paid.

218.04(11) (11) Subterfuge. The provisions of this chapter shall apply to any licensee or other person who, by any device, subterfuge or pretense whatever, shall make a pretended purchase or a pretended assignment of accounts from any other person for the purpose of evading the provisions of this section.

218.04(12) (12) Penalties. Any person who shall violate any provision of this section shall be guilty of a misdemeanor and, for each and every such offense shall, upon conviction thereof, be punished by a fine of not more than $1,000 or by imprisonment in the county jail for not more than 6 months, or by both such fine and imprisonment.

218.04(13) (13) Enforcement. The division shall have the duty, power, jurisdiction and authority to investigate, ascertain and determine whether this section or the lawful orders issued hereunder are being violated and for such purposes the division shall have all the powers conferred by subs. (4) and (5). The division shall report all violations to the district attorney of the proper county for prosecution.

218.04 History History: 1971 c. 125, 164, 239; 1973 c. 3; 1979 c. 102 s. 236 (4); 1979 c. 162 s. 38 (3); 1979 c. 341 s. 12 (2); 1983 a. 189; 1989 a. 336; 1991 a. 221, 269, 316; 1993 a. 112, 179; 1995 a. 27, 329; 1997 a. 27, 191, 237; 1999 a. 9, 32; 2003 a. 138; 2005 a. 158, 462; 2007 a. 20, 96; 2009 a. 404; 2011 a. 209, 233; 2013 a. 36.

218.04 Annotation The requirement under this section that a foreign collection agency maintain a Wisconsin office with records may not violate the commerce clause. 69 Atty. Gen. 113.



218.05 Community currency exchanges.

218.05  Community currency exchanges.

218.05(1) (1)  Definitions. As used in this section:

218.05(1)(b) (b) "Community currency exchange" means any person, except a bank incorporated under the laws of this state, a federal bank organized pursuant to the laws of the United States, a savings bank organized under ch. 214, a savings and loan association organized under ch. 215 and a credit union organized under ch. 186, engaged in the business of and providing facilities for cashing checks, drafts, money orders and all other evidences of money acceptable to such community currency exchange for a fee, service charge or other consideration. Nothing in this section shall be held to apply to any person engaged in the business of transporting for hire, bullion, currency, securities, negotiable or nonnegotiable documents, jewels or other property of great monetary value nor to any person engaged in the business of selling tangible personal property at retail nor to any person licensed to practice a profession or licensed to engage in any business in this state, who, in the course of such business or profession and, as an incident thereto, cashes checks, drafts, money orders or other evidences of money.

218.05(1)(d) (d) "Division" means the division of banking.

218.05(2) (2) Licenses required. After July 1, 1945, no person, firm, association, partnership or corporation shall engage in the business of a community currency exchange without first securing a license to do so from the division as required by this section.

218.05(3) (3) Licenses; applications; fees; bond.

218.05(3)(a)(a) Application for such license shall be in writing, under oath, on a form to be prescribed by the division. Each application shall contain the following information:

218.05(3)(a)1. 1. The full name and address (both of residence and place of business) of the applicant, and if the applicant is a partnership, limited liability company or association, of every member thereof, and the name and business address if the applicant is a corporation.

218.05(3)(a)2. 2. The county and municipality, with street and number, if any, where the community currency exchange is to be conducted; and

218.05(3)(a)3. 3. Such other information as the division may require.

218.05(3)(am) (am)

218.05(3)(am)1.1. In addition to the information required under par. (a) and except as provided in subd. 3., an application for a license under this section shall include the following:

218.05(3)(am)1.a. a. If the applicant is an individual, the applicant's social security number.

218.05(3)(am)1.b. b. If the applicant is not an individual, the applicant's federal employer identification number.

218.05(3)(am)2. 2. The division may not disclose any information received under subd. 1. to any person except as follows:

218.05(3)(am)2.a. a. The division may disclose information under subd. 1. to the department of revenue for the sole purpose of requesting certifications under s. 73.0301 and to the department of workforce development for the sole purpose of requesting certifications under s. 108.227.

218.05(3)(am)2.b. b. The division may disclose information under subd. 1. a. to the department of children and families in accordance with a memorandum of understanding under s. 49.857.

218.05(3)(am)3. 3. If an applicant who is an individual does not have a social security number, the applicant, as a condition of applying for or applying to renew a license under this section, shall submit a statement made or subscribed under oath or affirmation to the division that the applicant does not have a social security number. The form of the statement shall be prescribed by the department of children and families. Any license issued or renewed in reliance upon a false statement submitted by an applicant under this subdivision is invalid.

218.05(3)(b) (b) An application shall be accompanied by a nonrefundable fee of $300 for the cost of investigating the applicant. If the cost of an investigation exceeds $300, the applicant shall, upon demand of the division, pay the excess cost. At the time of the application, the applicant shall pay an additional $300 as an annual license fee for a period ending on the last day of the current calendar year.

218.05(3)(c) (c) Before any license is issued to a community currency exchange the applicant shall file annually with and have approved by the division a surety bond in the principal sum of $5,000, issued by an insurer authorized to do business in this state. The bond shall run to the state of Wisconsin and shall be for the benefit of any creditors of the community currency exchange for any liability incurred for any sum due to any payee of any check, draft or money order left with the community currency exchange for collection, and also for any penalties that may be imposed under this section. If the division finds at any time the bond is insecure or exhausted or otherwise doubtful, an additional bond in like amount to be approved by the division shall be filed by the licensee within 30 days after written demand by the division.

218.05(4) (4) Licenses; issuance; denial.

218.05(4)(a)(a) The division shall issue to the applicant qualifying under this section a license to operate a community currency exchange at the location specified in the application. The license shall remain in full force and effect until it is surrendered by the licensee or revoked by the division if the division finds after investigation that all of the following conditions are met:

218.05(4)(a)1. 1. The applicant is trustworthy and reputable.

218.05(4)(a)2. 2. The applicant has business experience qualifying the applicant to competently conduct, operate, own, or become associated with a community currency exchange.

218.05(4)(a)3. 3. The applicant has a good business reputation and is worthy of a license.

218.05(4)(b) (b) If the division finds that the conditions under par. (a) 1. to 3. are not met, the division shall not issue the license and shall notify the applicant of the denial, retaining the investigation fee to cover the cost of investigating the applicant. The division shall approve or deny every application within 30 days from the filing thereof. No application shall be denied unless the applicant has had notice of a hearing on the application and an opportunity to be heard thereon. If the application is denied, the division shall, within 20 days thereafter, prepare and keep on file with the division a written order of denial which shall contain the division's findings with respect thereto and the reasons supporting the denial. The division shall mail a copy of the order of denial to the applicant at the address set forth in the application, within 5 days after the filing of the order.

218.05(4)(c) (c) In addition to the grounds for denial of a license under par. (a), the division shall deny an application for a license under this section if any of the following applies:

218.05(4)(c)1. 1. The applicant fails to provide any information required under sub. (3) (am) 1.

218.05(4)(c)2. 2. The department of revenue certifies under s. 73.0301 that the applicant is liable for delinquent taxes. An applicant whose application is denied under this subdivision for delinquent taxes is entitled to a notice under s. 73.0301 (2) (b) 1. b. and hearing under s. 73.0301 (5) (a) but is not entitled to any other notice or hearing under this section.

218.05(4)(c)2m. 2m. The department of workforce development certifies under s. 108.227 that the applicant is liable for delinquent unemployment insurance contributions. An applicant whose application is denied under this subdivision for delinquent unemployment insurance contributions is entitled to a notice under s. 108.227 (2) (b) 1. b. and hearing under s. 108.227 (5) (a) but is not entitled to any other notice or hearing under this section.

218.05(4)(c)3. 3. The applicant is an individual who fails to comply, after appropriate notice, with a subpoena or warrant issued by the department of children and families or a county child support agency under s. 59.53 (5) and related to paternity or child support proceedings or who is delinquent in making court-ordered payments of child or family support, maintenance, birth expenses, medical expenses or other expenses related to the support of a child or former spouse, as provided in a memorandum of understanding entered into under s. 49.857. An applicant whose application is denied under this subdivision for delinquent payments is entitled to a notice and hearing under s. 49.857 but is not entitled to any notice or hearing under par. (b).

218.05(5) (5) Forbidden to act as depository. No community currency exchange shall be permitted to accept money or evidences of money as a deposit to be returned to the depositor or upon the depositor's order; and no community currency exchange shall be permitted to act as bailee or agent for persons, to hold money or evidences thereof or the proceeds therefrom for the use and benefit of the owners thereof and deliver such money or proceeds of evidence of money upon request or direction of such owner.

218.05(6) (6) Insurance. Before any license is issued to a community currency exchange or renewed for a community currency exchange, the applicant shall file with, and have approved by, the division a policy or policies of insurance, which shall be issued by an insurer authorized to do business in this state and shall insure the applicant against loss by burglary, larceny, robbery, forgery or embezzlement in a principal sum, and with such deductibles, as determined by the division.

218.05(8) (8) Other business forbidden. A community currency exchange shall not be conducted as a unit of another business. It must be an entity, financed and conducted as a separate business unit. This shall not prevent a community currency exchange from leasing a part of the premises of another business for the conduct of this business on the same premises; provided, that no community currency exchange shall be conducted on the same premises with a business whose chief source of revenue is derived from the sale of alcohol beverages for consumption on the premises. This subsection shall not apply when such other business is subject to any statute which provides for supervision and examination by the division.

218.05(9) (9) Tokens. No community currency exchange shall issue tokens to be used in lieu of money for the purchase of goods or services from any enterprise.

218.05(10) (10) Licenses; posting; assignment; number; change of location.

218.05(10)(a)(a) Such license shall state the name of the licensee and the address at which the business is to be conducted. Such license shall be kept conspicuously posted in the place of business of the licensee and shall not be transferable or assignable.

218.05(10)(b) (b) No more than one place of business shall be maintained under the same license, but the division may issue more than one license to the same licensee upon the compliance with the provisions of this section governing an original issuance of a license, for each new license.

218.05(10)(c) (c) Whenever a licensee shall wish to change the licensee's place of business to any location other than that originally set forth in the license, the licensee shall give written notice thereof to the division and if the change is approved the division shall attach to the license, in writing, a rider stating the new address or location of the community currency exchange.

218.05(11) (11) Renewal. Every licensee shall, on or before December 20, pay to the division the sum of $300 as an annual license fee for the next succeeding calendar year and, at the same time, shall file with the division the annual bond and insurance policy or policies in the same amount and of the same character as required by subs. (3) (c) and (6). The division may not renew a license under this section if any of the following applies:

218.05(11)(a) (a) The renewal applicant fails to provide any information required under sub. (3) (am) 1.

218.05(11)(b) (b) The department of revenue certifies under s. 73.0301 that the renewal applicant is liable for delinquent taxes. An applicant whose application is not renewed under this paragraph for delinquent taxes is entitled to a notice under s. 73.0301 (2) (b) 1. b. and hearing under s. 73.0301 (5) (a) but is not entitled to any other notice or hearing under this section.

218.05(11)(bm) (bm) The department of workforce development certifies under s. 108.227 that the renewal applicant is liable for delinquent unemployment insurance contributions. An applicant whose application is not renewed under this paragraph for delinquent unemployment insurance contributions is entitled to a notice under s. 108.227 (2) (b) 1. b. and hearing under s. 108.227 (5) (a) but is not entitled to any other notice or hearing under this section.

218.05(11)(c) (c) The renewal applicant is an individual who fails to comply, after appropriate notice, with a subpoena or warrant issued by the department of children and families or a county child support agency under s. 59.53 (5) and related to paternity or child support proceedings or is delinquent in making court-ordered payments of child or family support, maintenance, birth expenses, medical expenses or other expenses related to the support of a child or former spouse, as provided in a memorandum of understanding entered into under s. 49.857. An applicant whose application is denied under this subsection for delinquent payments or failure to comply with a subpoena or warrant is entitled to a notice and hearing only as provided in a memorandum of understanding entered into under s. 49.857 and is not entitled to any other notice or hearing under this section.

218.05(12) (12) Revocation; restriction and suspension.

218.05(12)(a)(a) The division may, upon 10 days' notice to the licensee by mail directed to the licensee at the address set forth in the license, stating the contemplated action and in general the grounds therefor, and upon reasonable opportunity to be heard prior to such action, revoke any license issued hereunder if the division shall find that:

218.05(12)(a)1. 1. The licensee has failed to pay the annual license fee or to maintain in effect the required bond or insurance policy or policies or to comply with any order, decision or finding of the division made pursuant to this section.

218.05(12)(a)2. 2. The licensee has violated any provision of this section or any regulation or direction made by the division under this section.

218.05(12)(a)3. 3. Any fact or condition exists which, if it had existed at the time of the original application for such license, would have warranted the division in refusing the issuance of the license.

218.05(12)(am) (am) The division shall restrict or suspend any license issued under this section if the licensee is an individual who fails to comply, after appropriate notice, with a subpoena or warrant issued by the department of children and families or a county child support agency under s. 59.53 (5) and related to paternity or child support proceedings or who is delinquent in making court-ordered payments of child or family support, maintenance, birth expenses, medical expenses or other expenses related to the support of a child or former spouse, as provided in a memorandum of understanding entered into under s. 49.857. A licensee whose license is restricted or suspended under this paragraph is entitled to a notice and hearing only as provided in a memorandum of understanding entered into under s. 49.857 and is not entitled to any other notice or hearing under this section.

218.05(12)(ar) (ar) The division shall revoke a license under this section if the department of revenue certifies under s. 73.0301 that the licensee is liable for delinquent taxes. A licensee whose license is revoked under this paragraph for delinquent taxes is entitled to a notice under s. 73.0301 (2) (b) 1. b. and a hearing under s. 73.0301 (5) (a) but is not entitled to any other notice or hearing under this section.

218.05(12)(at) (at) The division shall revoke a license under this section if the department of workforce development certifies under s. 108.227 that the licensee is liable for delinquent unemployment insurance contributions. A licensee whose license is revoked under this paragraph for delinquent unemployment insurance contributions is entitled to a notice under s. 108.227 (2) (b) 1. b. and a hearing under s. 108.227 (5) (a) but is not entitled to any other notice or hearing under this section.

218.05(12)(b) (b) The division may revoke only the particular license with respect to which grounds for revocation may occur or exist, or if the division shall find that such grounds for revocation are of general application to all offices or to more than one office operated by such licensee, the division may revoke all of the licenses issued to such licensee or such number of licenses to which such grounds apply. A revocation under pars. (am) to (at) applies to all of the licenses issued to the licensee.

218.05(12)(c) (c) A licensee may surrender any license by delivering to the division written notice that the licensee surrenders such license, but such surrender shall not affect such licensee's civil or criminal liability for acts committed prior to such surrender, or affect the licensee's bond, or entitle such licensee to a return of any part of the annual license fee.

218.05(12)(d) (d) Every license issued hereunder shall remain in force until the same has been surrendered or revoked in accordance with this section, but the division may on the division's own motion issue new licenses to a licensee whose license or licenses shall have been revoked if no fact or condition then exists which clearly would have warranted the division in refusing originally the issuance of such license under this section.

218.05(12)(e) (e) Except as provided under pars. (am) to (at), no license shall be revoked until the licensee has had notice of a hearing thereon and an opportunity to be heard. When any license is so revoked, the division shall within 20 days thereafter, prepare and keep on file with the division, a written order or decision of revocation which shall contain the division's findings with respect thereto and the reasons supporting the revocation and shall send by mail a copy thereof to the licensee at the address set forth in the license within 5 days after the filing with the division of such order, finding or decision.

218.05(14) (14) Annual report; records; examination.

218.05(14)(a)(a) A licensee shall annually, on or before February 15, file a report with the division that shall be used only for the official purposes of the division giving relevant information that the division may reasonably require concerning, and for the purpose of examining, the business and operations during the preceding calendar year of each licensed place of business conducted by the licensee within this state. The report shall be made under oath and shall be in the form prescribed by the division.

218.05(14)(b) (b)

218.05(14)(b)1.1. A licensee shall keep books, accounts and records to enable the division to determine if the licensee is complying with this section and with rules promulgated by and orders issued by the division.

218.05(14)(b)2. 2. A licensee shall keep within this state the books, accounts and records required by this paragraph at the licensee's place of business or a place readily accessible to the division.

218.05(14)(c) (c)

218.05(14)(c)1.1. The division may investigate the business and examine the books, accounts and records of a licensee at any time. For that purpose, the division shall have free access to the offices and places of business and to the books, accounts and records of a licensee. The division may examine any person under oath or affirmation whose testimony the division requires relative to the licensee. An employee of the division may administer an oath or affirmation to a person called as a witness. An employee of the division may conduct the examination.

218.05(14)(c)2. 2. The division shall determine the cost of an examination. A licensee shall pay the cost of an examination within 30 days after the division demands payment.

218.05(15) (15) A person who violates this section may be fined not more than $2,000 or imprisoned for not more than 9 months or both.

218.05 History History: 1971 c. 125; 1979 c. 102; 1981 c. 79 s. 17; 1989 a. 336; 1991 a. 221, 316; 1993 a. 112; 1995 a. 27, 225; 1997 a. 27, 35, 191, 237; 1999 a. 9, 32; 2005 a. 212; 2007 a. 20; 2011 a. 233; 2013 a. 36.



218.10 Definitions.

218.10  Definitions. In this subchapter:

218.10(1g) (1g) "Dealer", unless the context requires otherwise, means a person who, for a commission or other thing of value, sells, exchanges, buys or rents, or offers or attempts to negotiate a sale or exchange of an interest in a recreational vehicle or who is engaged wholly or in part in the business of selling recreational vehicles, whether or not the recreational vehicles are owned by the person, but does not include:

218.10(1g)(a) (a) A receiver, trustee, personal representative, guardian, or other person appointed by or acting under the judgment or order of any court.

218.10(1g)(b) (b) Any public officer while performing that officer's official duty.

218.10(1g)(c) (c) Any employee of a person enumerated in par. (a) or (b).

218.10(1g)(d) (d) Any lender as defined in s. 421.301 (22).

218.10(1g)(e) (e) A person transferring a recreational vehicle registered in that person's name and used for that person's personal, family or household purposes, if the transfer is an occasional sale and is not part of the business of the transferor.

218.10(1m) (1m) "Department" means the department of transportation, unless the context requires otherwise.

218.10(1r) (1r) "License period" means the period during which a license issued under s. 218.11 or 218.12 is effective, as established by the department under s. 218.11 (2) (b) 1. or 218.12 (2) (b) 1.

218.10(1x) (1x) "Manufacturer" means any person within or without this state who manufactures or assembles recreational vehicles for sale in this state.

218.10(7) (7) "New recreational vehicle" means a recreational vehicle which has never been occupied, used or sold for personal or business use.

218.10(8m) (8m) "Recreational vehicle" has the meaning given in s. 340.01 (48r).

218.10(8t) (8t) "Salesperson", unless the context requires otherwise, means any person who is employed by a manufacturer or dealer to sell or lease recreational vehicles.

218.10(9) (9) "Used recreational vehicle" means a recreational vehicle which has previously been occupied, used or sold for personal or business use.

218.10 History History: 1973 c. 116, 132; 1989 a. 31; 1991 a. 39, 269, 316; 1999 a. 9; 2001 a. 102; 2007 a. 11.



218.11 Recreational vehicle dealers regulated.

218.11  Recreational vehicle dealers regulated.

218.11(1) (1) No person may engage in the business of selling recreational vehicles to a consumer or to the retail market in this state unless first licensed to do so by the department.

218.11(2) (2)

218.11(2)(a)(a) Application for license and renewal license shall be made to the licensor on forms prescribed and furnished by the licensor, accompanied by the license fee required under par. (c) or (d).

218.11(2)(am) (am)

218.11(2)(am)1.1. In addition to any other information required under par. (a) and except as provided in subd. 4., an application by an individual for the issuance or renewal of a license under this section shall include the individual's social security number and, if the application is made by a person who is not an individual for the issuance or renewal of a license under this section shall include the person's federal employer identification number.

218.11(2)(am)2. 2. The department shall deny an application for the issuance or renewal of a license if the information required under subd. 1. is not included in the application.

218.11(2)(am)3. 3. The department may not disclose any information received under subd. 1. to any person except to the department of children and families for purposes of administering s. 49.22, to the department of revenue for the sole purpose of requesting certifications under s. 73.0301, and to the department of workforce development for the sole purpose of requesting certifications under s. 108.227.

218.11(2)(am)4. 4. If an applicant who is an individual does not have a social security number, the applicant, as a condition of applying for or applying to renew a license under this section, shall submit a statement made or subscribed under oath or affirmation to the department that the applicant does not have a social security number. The form of the statement shall be prescribed by the department of children and families. Any license issued or renewed in reliance upon a false statement submitted by an applicant under this subdivision is invalid.

218.11(2)(b) (b)

218.11(2)(b)1.1. The department shall promulgate rules establishing the license period under this section.

218.11(2)(b)2. 2. The department may promulgate rules establishing a uniform expiration date for all licenses issued under this section.

218.11(2)(c) (c) Except as provided in par. (d), the fee for a license issued under this section equals $50 multiplied by the number of years in the license period. The fee shall be prorated if the license period is not evenly divisible into years.

218.11(2)(d) (d) If the department issues a license under this section during the license period, the fee for the license shall equal $50 multiplied by the number of calendar years, including parts of calendar years, during which the license remains in effect. A fee determined under this paragraph may not exceed the license fee for the entire license period under par. (c).

218.11(3) (3) A license shall be issued only to persons whose character, fitness and financial ability, in the opinion of the department, is such as to justify the belief that they can and will deal with and serve the buying public fairly and honestly, will maintain a permanent office and place of business and an adequate service and parts department during the license year, and will abide by all the provisions of law and lawful orders of the department.

218.11(5) (5) A licensee shall conduct the licensed business continuously during the license year.

218.11(5m) (5m) Any person who shall violate any provision of this section shall be fined not less than $25 nor more than $100 for each offense.

218.11(6) (6) The department may deny, suspend or revoke a license on the following grounds:

218.11(6)(a) (a) Proof of unfitness.

218.11(6)(b) (b) Material misstatement in application for license.

218.11(6)(c) (c) Filing a materially false or fraudulent income or franchise tax return as certified by the department of revenue.

218.11(6)(d) (d) Willful failure to comply with any provision of this section or any rule promulgated by the department under this section.

218.11(6)(e) (e) Willfully defrauding any retail buyer to the buyer's damage.

218.11(6)(f) (f) Willful failure to perform any written agreement with any retail buyer.

218.11(6)(g) (g) Failure or refusal to furnish and keep in force any bond required.

218.11(6)(h) (h) Having made a fraudulent sale, transaction or repossession.

218.11(6)(i) (i) Fraudulent misrepresentation, circumvention or concealment through whatsoever subterfuge or device of any of the material particulars or the nature thereof required hereunder to be stated or furnished to the retail buyer.

218.11(6)(j) (j) Employment of fraudulent devices, methods or practices in connection with compliance with the statutes with respect to the retaking of goods under retail installment contracts and the redemption and resale of such goods.

218.11(6)(k) (k) Having indulged in any unconscionable practice relating to said business.

218.11(6)(m) (m) Having sold a retail installment contract to a sales finance company not licensed hereunder.

218.11(6)(n) (n) Having violated any law relating to the sale, distribution or financing of recreational vehicles.

218.11(6m) (6m)

218.11(6m)(a)(a) A license under this section shall be denied, restricted, limited or suspended if an applicant or licensee is an individual who is delinquent in making court-ordered payments of child or family support, maintenance, birth expenses, medical expenses or other expenses related to the support of a child or former spouse, or who fails to comply, after appropriate notice, with a subpoena or warrant issued by the department of children and families or a county child support agency under s. 59.53 (5) and related to paternity or child support proceedings, as provided in a memorandum of understanding entered into under s. 49.857.

218.11(6m)(b) (b) The licensor shall suspend or revoke a license if the department of revenue certifies under s. 73.0301 that the licensee is liable for delinquent taxes. A licensee whose license is suspended or revoked under this paragraph for delinquent taxes is entitled to a notice under s. 73.0301 (2) (b) 1. b. and a hearing under s. 73.0301 (5) (a) but is not entitled to any other notice or hearing under this section.

218.11(6m)(c) (c) The licensor shall suspend or revoke a license if the department of workforce development certifies under s. 108.227 that the licensee is liable for delinquent unemployment insurance contributions. A licensee whose license is suspended or revoked under this paragraph for delinquent unemployment insurance contributions is entitled to a notice under s. 108.227 (2) (b) 1. b. and a hearing under s. 108.227 (5) (a) but is not entitled to any other notice or hearing under this section.

218.11(7) (7)

218.11(7)(a)(a) The department may without notice deny the application for a license within 60 days after receipt thereof by written notice to the applicant, stating the grounds for such denial. Within 30 days after such notice, the applicant may petition the division of hearings and appeals, as defined in s. 218.0101 (9), to conduct a hearing to review the denial, and a hearing shall be scheduled with reasonable promptness. This paragraph does not apply to denials of applications for licenses under sub. (6m).

218.11(7)(b) (b) No license may be suspended or revoked except after a hearing thereon. The department shall give the licensee at least 5 days' notice of the time and place of such hearing. The order suspending or revoking such license shall not be effective until after 10 days' written notice thereof to the licensee, after such hearing has been had; except that the department, when in its opinion the best interest of the public or the trade demands it, may suspend a license upon not less than 24 hours' notice of hearing and with not less than 24 hours' notice of the suspension of the license. Matters involving suspensions and revocations shall be heard and decided upon by the division of hearings and appeals. This paragraph does not apply to licenses that are suspended or revoked under sub. (6m).

218.11(7)(c) (c) The department may inspect the pertinent books, records, letters and contracts of a licensee. The actual cost of each such examination shall be paid by such licensee so examined within 30 days after demand therefor by the department and the department may maintain an action for the recovery of such costs in any court of competent jurisdiction.

218.11 History History: 1971 c. 239; 1973 c. 116; Stats. 1973 s. 218.11; 1977 c. 29 ss. 1373, 1654 (7) (a), (e); 1981 c. 45; 1981 c. 347 s. 80 (2); 1983 a. 192; 1989 a. 31; 1991 a. 39, 269; 1993 a. 16; 1997 a. 191, 237; 1999 a. 9, 32, 185, 186; 2001 a. 38; 2007 a. 20; 2011 a. 32; 2013 a. 36.



218.12 Recreational vehicle salespersons regulated.

218.12  Recreational vehicle salespersons regulated.

218.12(1)(1) No person may engage in the business of selling recreational vehicles to a consumer or to the retail market in this state without a license therefor from the department. If a dealer acts as a salesperson the dealer shall secure a salesperson's license in addition to the license for engaging as a dealer.

218.12(2) (2)

218.12(2)(a)(a) Applications for a salesperson's license and renewals thereof shall be made to the department on such forms as the department prescribes and furnishes and, except as provided in par. (e), shall be accompanied by the license fee required under par. (c) or (d). Except as provided in par. (am) 3., the application shall include the applicant's social security number. In addition, the application shall require such pertinent information as the department requires.

218.12(2)(am) (am)

218.12(2)(am)1.1. Except as provided in subd. 3., the department shall deny an application for the issuance or renewal of a license if an individual has not included his or her social security number in the application.

218.12(2)(am)2. 2. The department may not disclose a social security number obtained under par. (a) to any person except to the department of children and families for the sole purpose of administering s. 49.22, to the department of revenue for the sole purpose of requesting certifications under s. 73.0301, and to the department of workforce development for the sole purpose of requesting certifications under s. 108.227.

218.12(2)(am)3. 3. If an applicant does not have a social security number, the applicant, as a condition of applying for or applying to renew a license under this section, shall submit a statement made or subscribed under oath or affirmation to the department that the applicant does not have a social security number. The form of the statement shall be prescribed by the department of children and families. Any license issued or renewed in reliance upon a false statement submitted by an applicant under this subdivision is invalid.

218.12(2)(b) (b)

218.12(2)(b)1.1. The department shall promulgate rules establishing the license period under this section.

218.12(2)(b)2. 2. The department may promulgate rules establishing a uniform expiration date for all licenses issued under this section.

218.12(2)(c) (c) Except as provided in pars. (d) and (e), the fee for a license issued under this section equals $4 multiplied by the number of years in the license period. The fee shall be prorated if the license period is not evenly divisible into years.

218.12(2)(d) (d) Except as provided in par. (e), if the department issues a license under this section during the license period, the fee for the license shall equal $4 multiplied by the number of calendar years, including parts of calendar years, during which the license remains in effect. A fee determined under this paragraph may not exceed the license fee for the entire license period under par. (c).

218.12(2)(e) (e) No license fee is required under par. (c) or (d) for an individual who is eligible for the veterans fee waiver program under s. 45.44.

218.12(3) (3) Every licensee shall carry his or her license when engaged in his or her business and display the same upon request. The license shall name his or her employer, and in case of a change of employer, the salesperson shall immediately mail his or her license to the department, which shall endorse such change on the license without charge.

218.12(3m) (3m)

218.12(3m)(a)(a) A license shall be denied, restricted, limited or suspended if the applicant or licensee is an individual who is delinquent in making court-ordered payments of child or family support, maintenance, birth expenses, medical expenses or other expenses related to the support of a child or former spouse, or who fails to comply, after appropriate notice, with a subpoena or warrant issued by the department of children and families or a county child support agency under s. 59.53 (5) and related to paternity or child support proceedings, as provided in a memorandum of understanding entered into under s. 49.857.

218.12(3m)(b) (b) The licensor shall suspend or revoke a license if the department of revenue certifies under s. 73.0301 that the licensee is liable for delinquent taxes. A licensee whose license is suspended or revoked under this paragraph for delinquent taxes is entitled to a notice under s. 73.0301 (2) (b) 1. b. and a hearing under s. 73.0301 (5) (a) but is not entitled to any other notice or hearing under this section.

218.12(3m)(c) (c) The licensor shall suspend or revoke a license if the department of workforce development certifies under s. 108.227 that the licensee is liable for delinquent unemployment insurance contributions. A licensee whose license is suspended or revoked under this paragraph for delinquent unemployment insurance contributions is entitled to a notice under s. 108.227 (2) (b) 1. b. and a hearing under s. 108.227 (5) (a) but is not entitled to any other notice or hearing under this section.

218.12(5) (5) The provision of s. 218.0116 relating to the denial, suspension and revocation of a motor vehicle salesperson's license shall apply to the denial, suspension and revocation of a salesperson's license so far as applicable, except that such provision does not apply to the denial, suspension or revocation of a license under sub. (3m).

218.12(6) (6) The provisions of ss. 218.0116 (9) and 218.0152 shall apply to this section, recreational vehicle sales practices and the regulation of recreational vehicle salespersons, as far as applicable.

218.12 History History: 1973 c. 116; Stats. 1973 s. 218.12; 1977 c. 29 s. 1654 (7) (a); 1977 c. 273; 1979 c. 221; 1989 a. 31; 1991 a. 269; 1997 a. 191, 237; 1999 a. 9, 31, 186; 2007 a. 20; 2011 a. 32, 209; 2013 a. 36.



218.15 Sale or lease of used recreational vehicles.

218.15  Sale or lease of used recreational vehicles. In the sale or lease of any used recreational vehicle, the sales invoice or lease agreement shall contain the point of manufacture of the used recreational vehicle, the name of the manufacturer and the name and address of the previous owner.

218.15 History History: 1973 c. 116; 1973 c. 132 s. 5; 1999 a. 9.



218.17 Penalties.

218.17  Penalties.

218.17(2)(2) In any court action brought by the department for violations of this subchapter, the department may recover all costs of testing and investigation, in addition to costs otherwise recoverable, if it prevails in the action.

218.17(3) (3) Nothing in this subchapter prohibits an aggrieved customer from bringing a civil action against a dealer or salesperson. If judgment is rendered for the customer based on an act or omission by the dealer or salesperson, which constituted a violation of this subchapter, the plaintiff shall recover actual and proper attorney fees in addition to costs otherwise recoverable.

218.17 History History: 1973 c. 116; 1991 a. 39, 269; 1993 a. 490; 1999 a. 9.

218.17 Annotation Sub. (3) allows a customer to recover attorney fees when an incomplete warranty or no warranty has been tendered, but it does not allow recovery for a breach of warranty. Lightcap v. Steenberg Homes, Inc. 160 Wis. 2d 607, 466 N.W.2d 904 (1991).



218.20 Definitions.

218.20  Definitions. In this subchapter:

218.20(1) (1) "Department" means the department of transportation.

218.20(1g) (1g) "License period" means the period during which a license issued under s. 218.22 is effective, as established by the department under s. 218.22 (2) (b) 1.

218.20(1r) (1r) "Motor vehicle salvage dealer" means a person who purchases and resells motor vehicles for wrecking, processing, scrapping, recycling or dismantling purposes or who carries on or conducts the business of wrecking, processing, scrapping or dismantling motor vehicles or selling parts of motor vehicles so processed.

218.20(2) (2) "Scrap metal processor" means a motor vehicle salvage dealer who sells no motor vehicles or motor vehicle parts and whose business is limited to a fixed location at which machinery and equipment are utilized for the processing and manufacturing of iron, steel or nonferrous metallic scrap into prepared grades and whose principal product is scrap iron, scrap steel or nonferrous metal scrap for sale for remelting purposes.

218.20 History History: 1987 a. 351; 1989 a. 31.



218.205 Motor vehicle salvage dealers to be licensed.

218.205  Motor vehicle salvage dealers to be licensed.

218.205(1)(1) No person may carry on or conduct the business of a motor vehicle salvage dealer unless licensed to do so by the department. Any person violating this section may be fined not less than $500 nor more than $5,000 or imprisoned for not more than 60 days or both.

218.205(2) (2) This section shall not apply to:

218.205(2)(a) (a) Motor vehicle dealers licensed under s. 218.0114 who remove, but do not sell, as such, parts of motor vehicles prior to sale of such vehicles to motor vehicle salvage dealers or scrap metal processors.

218.205(2)(b) (b) Scrap metal processors and portable scrap metal crushers who accept motor vehicles from only:

218.205(2)(b)1. 1. Licensed motor vehicle dealers;

218.205(2)(b)2. 2. Licensed motor vehicle salvage dealers; or

218.205(2)(b)3. 3. Municipalities, all of whom shall submit titles and reports to the department and retain records.

218.205(2)(c) (c) Any person who acquires a motor vehicle for salvage purposes for his or her own use and then sells the remainder to a motor vehicle salvage dealer or to another person who will further use that motor vehicle for salvage purposes for his or her own use before selling it to a motor vehicle salvage dealer.

218.205(2)(d) (d) Collectors of special interest vehicles who purchase or sell parts cars in compliance with s. 341.266.

218.205 History History: 1971 c. 40; 1975 c. 288; 1977 c. 29 s. 1654 (7) (a); 1977 c. 415; 1987 a. 351 s. 2; Stats. 1987 s. 218.205; 1997 a. 120; 1999 a. 31.



218.21 Application for salvage dealer's license.

218.21  Application for salvage dealer's license.

218.21(1)(1) Application for license shall be made to the department, at such time, in such form or in an automated format as prescribed by the department and contain such information as the department requires and shall be accompanied by the required fee. Except as provided in sub. (1m), the department may require in the application, or otherwise, information relating to the applicant's solvency, financial standing or other pertinent matter commensurate with the safeguarding of the public interest in the locality in which the applicant proposes to engage in business, all of which may be considered by the department in determining the fitness of the applicant to engage in business as set forth in this section.

218.21(1m) (1m) The department may not require information relating to the applicant's solvency or financial standing if the applicant provides a bond in the amount provided in sub. (4) and under conditions specified in s. 218.0114 (20) (b).

218.21(2) (2) Application for a motor vehicle salvage dealer's license shall be made upon the form prescribed by the department and, except as provided in sub. (2f), shall contain:

218.21(2)(a) (a) The name under which the applicant is transacting business within the state.

218.21(2)(ag) (ag) If the applicant is an individual, the social security number of the individual.

218.21(2)(am) (am) If the applicant is a person who is not an individual, the person's federal employer identification number.

218.21(2)(b) (b) The place or places where the business is to be conducted, which must be an established place of business.

218.21(2)(c) (c) If the applicant is a sole proprietorship, the personal name and address of the applicant.

218.21(2)(d) (d) If the applicant is a partnership, the name and address of each partner.

218.21(2)(dL) (dL) If the applicant is a limited liability company, the name and address of each member.

218.21(2)(e) (e) If the applicant is a corporation, the names and addresses of its principal officers.

218.21(2)(eg) (eg) A copy of correspondence on department of natural resources letterhead indicating that the applicant has permit coverage under s. 283.33, or a statement from the department of natural resources that the applicant is not required to have a permit under s. 283.33.

218.21(2)(em) (em) A copy of correspondence on department of natural resources letterhead indicating that the applicant has registered or certified its compliance with refrigerant recovery to the department of natural resources, under its rules promulgated pursuant to s. 285.59, or a statement from the department of natural resources that the applicant is not required to register or certify under rules promulgated by the department of natural resources pursuant to s. 285.59.

218.21(2)(f) (f) Such other pertinent information as may be required by the department for the purpose of determining the eligibility of the applicant to be licensed.

218.21(2f) (2f)

218.21(2f)(a)(a) If an applicant who is an individual does not have a social security number, the applicant, as a condition of applying for or applying to renew a motor vehicle salvage dealer's license, shall submit a statement made or subscribed under oath or affirmation to the department that the applicant does not have a social security number. The form of the statement shall be prescribed by the department of children and families.

218.21(2f)(b) (b) Any motor vehicle salvage dealer's license issued or renewed in reliance upon a false statement submitted by an applicant under par. (a) is invalid.

218.21(2m) (2m)

218.21(2m)(a)(a) The department shall deny an application for the issuance or renewal of a license if any information required under sub. (2) (ag) or (am) is not included in the application or if a document required under sub. (2) (eg) and (em) is not included with the application.

218.21(2m)(b) (b) The department of transportation may not disclose any information received under sub. (2) (ag) or (am) to any person except to the department of children and families for purposes of administering s. 49.22, the department of revenue for the sole purpose of requesting certifications under s. 73.0301, and the department of workforce development for the sole purpose of requesting certifications under s. 108.227.

218.21(3) (3) Every application shall be executed by the applicant, if an individual, or in the event the applicant is a partnership, limited liability company or corporation, by a partner, member or officer thereof. Every such application shall be accompanied by the fee required by law.

218.21(4) (4)

218.21(4)(a)(a) Unless the applicant furnishes a bond, or other adequate collateral as security, of not less than $25,000 under conditions provided by s. 218.0114 (20) (b), every application shall be accompanied by a current financial statement to determine the applicant's solvency as required under sub. (1). Except as provided in par. (b), this paragraph does not apply to the application of a scrap metal processor.

218.21(4)(b) (b) Paragraph (a) does not preclude the department from requiring an applicant who is a scrap metal processor to provide information relating to the applicant's solvency or financial standing if the applicant does not furnish a bond or other collateral as specified in par. (a) and the department has reasonable cause to believe that the applicant is financially insolvent.

218.21(5) (5)

218.21(5)(a)(a) Except as provided in par. (b), when a motor vehicle salvage dealer has an established place of business in more than one municipality in this state, he or she shall make separate application and submit a separate license fee remittance for each such municipality. A motor vehicle salvage dealer who fails to apply for each such separate license may be required to forfeit not more than $200.

218.21(5)(b) (b) A scrap metal processor with an established place of business in more than one municipality may make a single application listing all places of business to be licensed and pay a single fee for the licensing of the listed places of business.

218.21(6) (6) A bond may be required under conditions as provided by s. 218.0114 (20) (b).

218.21(7) (7) Any person who knowingly makes a false statement in an application for a motor vehicle salvage dealer license is guilty of a Class H felony.

218.21 History History: 1975 c. 288; 1977 c. 29 s. 1654 (7) (a); 1977 c. 272, 415, 447; 1979 c. 32; 1987 a. 351; 1991 a. 39; 1993 a. 112; 1997 a. 191, 237, 283; 1999 a. 9, 31, 32; 2001 a. 109; 2005 a. 339; 2007 a. 20; 2013 a. 36.



218.22 When department to license salvage dealers.

218.22  When department to license salvage dealers.

218.22(1)(1) The department shall issue a license to the applicant for a motor vehicle salvage dealer's license upon the receipt of a properly completed application form accompanied by the fee required under sub. (2) (c) or (d), upon being satisfied that the applicant is financially solvent or that the applicant has furnished a bond, or other adequate collateral as security, of not less than $25,000 under conditions provided by s. 218.0114 (20) (b), and of good character and:

218.22(1)(a) (a) If the application is for renewal of an existing license, upon being satisfied that the applicant has complied with and will comply with this subchapter;

218.22(1)(b) (b) If the application is for an original license, upon being satisfied that:

218.22(1)(b)1. 1. The applicant will comply with this subchapter; and

218.22(1)(b)2. 2. The proposed site or operation will comply with all laws, the rules promulgated by the department and the locally applicable zoning or permit requirements, before beginning operations, including all laws, rules and local requirements already enacted as promulgated as of the date of application and scheduled to take effect at a later date.

218.22(2) (2)

218.22(2)(a)(a) A motor vehicle salvage dealer's license entitles the licensee to carry on and conduct the business of a motor vehicle salvage dealer during the license period.

218.22(2)(b) (b)

218.22(2)(b)1.1. The department shall promulgate rules establishing a license period.

218.22(2)(b)2. 2. The department may promulgate rules establishing a uniform expiration date for all licenses issued under this section.

218.22(2)(c) (c) Except as provided in par. (d), the fee for a license issued under this section equals $75 multiplied by the number of years in the license period. The fee shall be prorated if the license period is not evenly divisible into years.

218.22(2)(d) (d) If the department issues a license under this section during the license period, the fee for the license shall equal $75 multiplied by the number of calendar years, including parts of calendar years, during which the license remains in effect. A fee determined under this paragraph may not exceed the license fee for the entire license period under par. (c).

218.22(2m) (2m) License fees collected under this subchapter shall be deposited in the transportation fund.

218.22(3) (3) The department may deny, suspend or revoke a license on any of the following grounds:

218.22(3)(a) (a) Proof of financial insolvency or other unfitness.

218.22(3)(b) (b) Material misstatement in application for license.

218.22(3)(c) (c) Filing a materially false or fraudulent income or franchise tax return as certified by the department of revenue.

218.22(3)(d) (d) Willful failure to comply with any provision of this section or any rule promulgated by the department under this section.

218.22(3)(e) (e) Willfully defrauding any retail buyer to the buyer's damage.

218.22(3)(f) (f) Willful failure to perform any written agreement with any retail buyer.

218.22(3)(g) (g) Failure or refusal to furnish and keep in force any bond required.

218.22(3)(h) (h) Having made a fraudulent sale, transaction or repossession.

218.22(3)(i) (i) Fraudulent misrepresentation, circumvention or concealment through whatsoever subterfuge or device of any of the material particulars or the nature thereof required hereunder to be stated or furnished to the retail buyer.

218.22(3)(j) (j) Employment of fraudulent devices, methods or practices in connection with compliance with the statutes with respect to the retaking of goods under retail installment contracts and the redemption and resale of such goods.

218.22(3)(k) (k) Having indulged in any unconscionable practice relating to said business.

218.22(3)(L) (L) Having charged interest in excess of 15 percent per year.

218.22(3)(m) (m) Having sold a retail installment contract to a sales finance company not licensed under ss. 218.0101 to 218.0163.

218.22(3)(n) (n) Having violated any law relating to the sale, distribution or financing of salvaged parts.

218.22(3)(o) (o) Failure to comply with this subchapter.

218.22(3m) (3m)

218.22(3m)(a)(a) The department shall deny, restrict, limit or suspend a license if the applicant or licensee is an individual who is delinquent in making court-ordered payments of child or family support, maintenance, birth expenses, medical expenses or other expenses related to the support of a child or former spouse, or who fails to comply, after appropriate notice, with a subpoena or warrant issued by the department of children and families or a county child support agency under s. 59.53 (5) and related to paternity or child support proceedings, as provided in a memorandum of understanding entered into under s. 49.857.

218.22(3m)(b) (b) The department of transportation shall suspend or revoke a license if the department of revenue certifies under s. 73.0301 that the licensee is liable for delinquent taxes. A licensee whose license is suspended or revoked under this paragraph for delinquent taxes is entitled to a notice under s. 73.0301 (2) (b) 1. b. and a hearing under s. 73.0301 (5) (a) but is not entitled to any other notice or hearing under this section.

218.22(3m)(c) (c) The department of transportation shall suspend or revoke a license if the department of workforce development certifies under s. 108.227 that the licensee is liable for delinquent unemployment insurance contributions. A licensee whose license is suspended or revoked under this paragraph for delinquent unemployment insurance contributions is entitled to a notice under s. 108.227 (2) (b) 1. b. and a hearing under s. 108.227 (5) (a) but is not entitled to any other notice or hearing under this section.

218.22(4) (4) Procedure in denial, suspension or revocation.

218.22(4)(a)(a) The licensor may without notice deny the application for a license within 60 days after receipt thereof by written notice to the applicant, stating the grounds for such denial. Within 30 days after such notice, the applicant may petition the division of hearings and appeals to conduct a hearing to review the denial, and a hearing shall be scheduled with reasonable promptness. This paragraph does not apply to denials of applications for licenses under sub. (3m).

218.22(4)(b) (b) No license shall be suspended or revoked except after a hearing thereon. The licensor shall give the licensee at least 5 days' notice of the time and place of such hearing. The order suspending or revoking such license shall not be effective until after 10 days' written notice thereof to the licensee, after such hearing has been had; except that the licensor, when in its opinion the best interest of the public or the trade demands it, may suspend a license upon not less than 24 hours' notice of hearing and with not less than 24 hours' notice of the suspension of the license. Matters involving suspensions and revocations brought before the department shall be heard and decided upon by the division of hearings and appeals. This paragraph does not apply to licenses that are suspended or revoked under sub. (3m).

218.22(4)(c) (c) The licensor may inspect the pertinent books, records, letters and contracts of a licensee. The actual cost of each such examination shall be paid by such licensee so examined within 30 days after demand therefor by the licensor, and the licensor may maintain an action for the recovery of such costs in any court of competent jurisdiction.

218.22(5) (5) No salvage dealer licensed under ss. 218.205 to 218.23 shall be licensed as a dealer under s. 218.0114 at his or her salvage dealer location, provided that nothing herein shall prohibit licensing and transacting of both businesses at the same location where the salvage operations are physically separated.

218.22 History History: 1975 c. 288; 1977 c. 29 ss. 1373m, 1374, 1654 (7) (a), (e); 1977 c. 415; 1979 c. 110 s. 60 (13); 1981 c. 347 s. 80 (2); 1983 a. 192; 1987 a. 351; 1989 a. 31; 1991 a. 39, 316; 1993 a. 16; 1997 a. 191, 237; 1999 a. 31; 2007 a. 20; 2009 a. 177; 2013 a. 36.



218.23 Licensee to maintain records; sale of vehicles by licensee.

218.23  Licensee to maintain records; sale of vehicles by licensee.

218.23(1)(1) Whenever a licensed motor vehicle salvage dealer acquires a motor vehicle for the purpose of wrecking it, the dealer shall mail or deliver the certificate of title or if the transfer to the salvage dealer was by a bill of sale, the bill of sale, for such vehicle to the department within 30 days after the vehicle is delivered to the salvage yard unless the previous owner already has done so or, if another person is in possession of the certificate of title, as shown by the records of the department of transportation, that person already has done so. If the dealer subsequently wishes to transfer such vehicle to another person, the dealer shall make such transfer only by bill of sale. In such bill of sale, the dealer shall describe the vehicle and shall state that the certificate of title for the vehicle has been mailed or delivered to the department because the vehicle was to have been junked.

218.23(2) (2) Every licensed motor vehicle salvage dealer shall maintain a record of every vehicle which is bought or otherwise acquired and wrecked by the salvage dealer, which record shall state the name and address of the person from whom such vehicle was acquired and the date thereof. The record shall be in the form prescribed by the department.

218.23(3) (3) Any person violating this section may be fined not less than $25 nor more than $200 or imprisoned not more than 60 days or both.

218.23 History History: 1971 c. 164 s. 83; 1975 c. 288; 1977 c. 29 s. 1654 (7) (a); 1977 c. 273; 2011 a. 32.



218.24 Salvage dealer license number displayed on trucks and truck-tractors.

218.24  Salvage dealer license number displayed on trucks and truck-tractors.

218.24(1) (1) Each motor vehicle salvage dealer licensed under this subchapter shall prominently display his or her salvage dealer license number on both sides of each truck or truck-tractor owned by such dealer and operated for hauling, towing or pushing salvage vehicles.

218.24(2) (2) The letters "DMV SAL" shall be placed directly ahead of the assigned license certificate number.

218.24(3) (3) The markings required by this section shall be not less than 2 inches in height and not less than one-fourth inch brush stroke, and in sharp color contrast to the background on which it is applied. Such identification shall be maintained in such manner as to remain legible while the vehicle is in operation.

218.24(4) (4) Any person violating this section may be fined not less than $25 nor more than $200 or imprisoned not more than 60 days or both.

218.24 History History: 1975 c. 288.



218.25 Rules.

218.25  Rules. The department shall make rules under ch. 227 and establish the standards necessary to carry out the purposes of this subchapter and to provide for the orderly operation of motor vehicle salvage sites.

218.25 History History: 1975 c. 288; 1977 c. 29 s. 1654 (7) (a).



218.30 Definitions.

218.30  Definitions. In this subchapter:

218.30(1) (1) "Department" means the department of transportation.

218.30(2) (2) "License period" means the period during which a license issued under s. 218.32 is effective, as established by the department under s. 218.32 (2) (b) 1.

218.30 History History: 1989 a. 31.



218.305 Motor vehicle auction dealers to be licensed.

218.305  Motor vehicle auction dealers to be licensed. No person shall carry on or conduct the business of auctioning motor vehicles at wholesale unless licensed to do so by the department. Any person violating this section may be fined not less than $25 nor more than $200 or imprisoned not more than 60 days, or both.

218.305 History History: 1971 c. 40; 1977 c. 29 s. 1654 (7) (a); 1989 a. 31 s. 2487dp; Stats. 1989 s. 218.305.



218.31 Application for auction dealer's license.

218.31  Application for auction dealer's license.

218.31(1)(1) Application for a motor vehicle auction dealer's license shall be made upon the form prescribed by the department and, except as provided in sub. (1f), shall contain:

218.31(1)(a) (a) The name and address of the applicant.

218.31(1)(ag) (ag) When the applicant is an individual, the social security number of the individual.

218.31(1)(am) (am) When the applicant is a person who is not an individual, the person's federal employer identification number.

218.31(1)(b) (b) When the applicant is a partnership, the name and address of each partner.

218.31(1)(bL) (bL) When the applicant is a limited liability company, the name and address of each member.

218.31(1)(c) (c) When the applicant is a corporation, the names of the principal officers of the corporation and the name of the state in which incorporated.

218.31(1)(d) (d) The place or places where the business is to be conducted and the nature of the business.

218.31(1)(e) (e) Such other pertinent information as may be required by the department for the purpose of determining the eligibility of the applicant to be licensed.

218.31(1f) (1f)

218.31(1f)(a)(a) If an applicant who is an individual does not have a social security number, the applicant, as a condition of applying for or applying to renew a motor vehicle auction dealer's license, shall submit a statement made or subscribed under oath or affirmation to the department that the applicant does not have a social security number. The form of the statement shall be prescribed by the department of children and families.

218.31(1f)(b) (b) Any motor vehicle auction dealer's license issued or renewed in reliance upon a false statement submitted by an applicant under par. (a) is invalid.

218.31(1m) (1m)

218.31(1m)(a)(a) The department shall deny an application for the issuance or renewal of a license if any information required under sub. (1) (ag) or (am) is not included in the application.

218.31(1m)(b) (b) The department of transportation may not disclose any information received under sub. (1) (ag) or (am) to any person except to the department of children and families for purposes of administering s. 49.22, the department of revenue for the sole purpose of requesting certifications under s. 73.0301, and the department of workforce development for the sole purpose of requesting certifications under s. 108.227.

218.31(2) (2) Every application shall be executed by the applicant, if an individual, or in the event the applicant is a partnership, limited liability company or corporation, by a partner, member or officer thereof. Every such application shall be accompanied by the fee required by law.

218.31 History History: 1977 c. 29 s. 1654 (7) (a); 1993 a. 112; 1997 a. 191, 237; 1999 a. 9, 32; 2007 a. 20; 2013 a. 36.



218.32 When department to license auction dealer.

218.32  When department to license auction dealer.

218.32(1)(1) The department shall issue a license certificate to the applicant for a motor vehicle auction dealer's license upon receipt of a properly completed application form accompanied by the fee required under sub. (2) (c) or (d) and upon being satisfied that the applicant is of good character and that, so far as can be ascertained, the applicant has complied with and will comply with the laws of this state with reference to ss. 218.305 to 218.33.

218.32(2) (2)

218.32(2)(a)(a) A motor vehicle auction dealer's license entitles the licensee to carry on and conduct the business of a motor vehicle auction dealer during the license period.

218.32(2)(b) (b)

218.32(2)(b)1.1. The department shall promulgate rules establishing a license period.

218.32(2)(b)2. 2. The department may promulgate rules establishing a uniform expiration date for all licenses issued under this section.

218.32(2)(c) (c) Except as provided in par. (d), the fee for a license issued under this section equals $50 multiplied by the number of years in the license period. The fee shall be prorated if the license period is not evenly divisible into years.

218.32(2)(d) (d) If the department issues a license under this section during the license period, the fee for the license shall equal $50 multiplied by the number of calendar years, including parts of calendar years, during which the license remains in effect. A fee determined under this paragraph may not exceed the license fee for the entire license period under par. (c).

218.32(3) (3) The department may deny, suspend or revoke a license on the following grounds:

218.32(3)(a) (a) Proof of unfitness.

218.32(3)(b) (b) Material misstatement in application for license.

218.32(3)(c) (c) Filing a materially false or fraudulent income or franchise tax return as certified by the department of revenue.

218.32(3)(d) (d) Willful failure to comply with any provision of this section or any rule promulgated by the department under this section.

218.32(3)(e) (e) Willfully defrauding any buyer to the buyer's damage.

218.32(3)(f) (f) Willful failure to perform any written agreement with any buyer.

218.32(3)(g) (g) Failure or refusal to furnish and keep in force any bond required.

218.32(3)(h) (h) Having made a fraudulent sale, transaction or repossession.

218.32(3)(i) (i) Fraudulent misrepresentation, circumvention or concealment through whatsoever subterfuge or device of any of the material particulars or the nature thereof required hereunder to be stated or furnished to the buyer.

218.32(3)(k) (k) Having indulged in any unconscionable practice relating to said business.

218.32(3)(L) (L) Having charged interest in excess of 15 percent per year.

218.32(3)(n) (n) Having violated any law relating to the sale, distribution or financing of motor vehicles.

218.32(3)(o) (o) Failure to comply with ss. 218.305 to 218.33.

218.32(3m) (3m)

218.32(3m)(a)(a) The department shall deny, restrict, limit or suspend a license if the applicant or licensee is an individual who is delinquent in making court-ordered payments of child or family support, maintenance, birth expenses, medical expenses or other expenses related to the support of a child or former spouse, or who fails to comply, after appropriate notice, with a subpoena or warrant issued by the department of children and families or a county child support agency under s. 59.53 (5) and related to paternity or child support proceedings, as provided in a memorandum of understanding entered into under s. 49.857.

218.32(3m)(b) (b) The department of transportation shall suspend or revoke a license if the department of revenue certifies under s. 73.0301 that the licensee is liable for delinquent taxes. A licensee whose license is suspended or revoked under this paragraph for delinquent taxes is entitled to a notice under s. 73.0301 (2) (b) 1. b. and a hearing under s. 73.0301 (5) (a) but is not entitled to any other notice or hearing under this section.

218.32(3m)(c) (c) The department of transportation shall suspend or revoke a license if the department of workforce development certifies under s. 108.227 that the licensee is liable for delinquent unemployment insurance contributions. A licensee whose license is suspended or revoked under this paragraph for delinquent unemployment insurance contributions is entitled to a notice under s. 108.227 (2) (b) 1. b. and a hearing under s. 108.227 (5) (a) but is not entitled to any other notice or hearing under this section.

218.32(4) (4)

218.32(4)(a)(a) The licensor may without notice deny the application for a license within 60 days after receipt thereof by written notice to the applicant, stating the grounds for such denial. Within 30 days after such notice, the applicant may petition the division of hearings and appeals to conduct a hearing to review the denial, and a hearing shall be scheduled with reasonable promptness. This paragraph does not apply to denials of applications for licenses under sub. (3m).

218.32(4)(b) (b) No license shall be suspended or revoked except after a hearing thereon. The licensor shall give the licensee at least 5 days' notice of the time and place of such hearing. The order suspending or revoking such license shall not be effective until after 10 days' written notice thereof to the licensee, after such hearing has been had; except that the licensor, when in its opinion the best interest of the public or the trade demands it, may suspend a license upon not less than 24 hours' notice of hearing and with not less than 24 hours' notice of the suspension of the license. Matters involving suspensions and revocations brought before the department shall be heard and decided upon by the division of hearings and appeals. This paragraph does not apply to licenses that are suspended or revoked under sub. (3m).

218.32(4)(c) (c) The licensor may inspect the pertinent books, records, letters and contracts of a licensee. The actual cost of each such examination shall be paid by such licensee so examined within 30 days after demand therefor by the licensor, and the licensor may maintain an action for the recovery of such costs in any court of competent jurisdiction.

218.32 History History: 1977 c. 29 ss. 1375, 1654 (7) (a), (e); 1977 c. 273; 1979 c. 110 s. 60 (13); 1981 c. 347 s. 80 (2); 1983 a. 192; 1989 a. 31; 1991 a. 39; 1993 a. 16; 1997 a. 191, 237; 1999 a. 141; 2007 a. 20; 2009 a. 177; 2013 a. 36.



218.33 Motor vehicle auction dealer to be bonded; conduct of auction business.

218.33  Motor vehicle auction dealer to be bonded; conduct of auction business.

218.33(1) (1) Each licensee under s. 218.32 shall furnish and maintain a corporate surety bond in the amount of $25,000 in such form as the department approves, conditioned upon the licensee's complying with the laws applicable to the licensee and as indemnity for any loss sustained by any person by reason of acts of the licensee constituting grounds for refusal or revocation of the auction dealer's license. The bond shall run to the state of Wisconsin for the benefit of aggrieved parties, but the aggregate liability of the surety for all such parties shall not exceed the amount of said bond.

218.33(2) (2) The following rules shall govern the conduct of motor vehicle auction sales:

218.33(2)(a) (a) Sales of motor vehicles shall be confined to those offered by licensed motor vehicle dealers and shall be made only to a person who is qualified under s. 218.34 to purchase, or submit a bid for the purchase of, a motor vehicle from a motor vehicle auction.

218.33(2)(b) (b) For each motor vehicle offered for sale by a motor vehicle dealer, the transferring dealer shall provide the motor vehicle auction dealer with clear title or shall furnish title insurance at the time of the sale. For each motor vehicle sold at an auction, the motor vehicle auction dealer shall enter on the certificate of title, or on the form or in the automated format used to reassign the title, any information that the department requires to indicate that ownership of the vehicle was transferred through an auction sale.

218.33(2)(c) (c) Payment for motor vehicles bought and sold shall be made immediately after sale.

218.33(2m) (2m) Section 342.157 applies to motor vehicle auction sales under this section.

218.33(3) (3) Any person violating this section may be fined not less than $25 nor more than $200 or imprisoned not more than 60 days, or both.

218.33 History History: 1977 c. 29 s. 1654 (7) (a); 1977 c. 273; 1993 a. 159; 1997 a. 27; 2003 a. 216.



218.34 Purchases from a motor vehicle auction.

218.34  Purchases from a motor vehicle auction.

218.34(1)(1) No person may purchase or submit a bid for the purchase of a motor vehicle from a motor vehicle auction unless the following conditions are satisfied:

218.34(1)(a) (a) The person holds a valid motor vehicle dealer, motor vehicle wholesaler, or motor vehicle buyer license.

218.34(1)(b) (b) If licensed as a motor vehicle buyer, the person bids on a vehicle for only one motor vehicle dealer at a time, and uses that dealer's funds when purchasing the vehicle.

218.34(1)(c) (c) The person displays his or her valid motor vehicle dealer, motor vehicle wholesaler, or motor vehicle buyer license to the motor vehicle auction and includes his or her license number on each sheet of any bid submitted to a motor vehicle auction for the purchase of a motor vehicle or other document evidencing the purchase of a motor vehicle from a motor vehicle auction.

218.34(2) (2) No motor vehicle auction may accept a bid for the purchase of a motor vehicle or complete the sale transaction unless the person who submits the bid or offers to purchase a motor vehicle from the motor vehicle auction satisfies the requirements of sub. (1) and the motor vehicle auction verifies that the motor vehicle dealer license, motor vehicle wholesaler license, or motor vehicle buyer license number displayed on the person's license and included on each sheet of that person's bid or other document evidencing the purchase of a motor vehicle are identical.

218.34(3) (3) For each motor vehicle sold by a motor vehicle auction, the motor vehicle auction shall enter on the certificate of title, or on the form or in the automated format used to reassign the title, any information that the department requires to indicate that ownership of the vehicle was transferred by a motor vehicle auction.

218.34 History History: 2003 a. 216.



218.40 Definitions.

218.40  Definitions. In this subchapter:

218.40(1) (1) "Department" means the department of transportation.

218.40(1m) (1m) "License period" means the period during which a license granted under s. 218.41 is effective, as established by the department under s. 218.41 (2m) (a) 1.

218.40(2) (2) "Moped" has the meaning designated in s. 340.01 (29m).

218.40(3) (3) "Moped dealer" means any person, firm or corporation, who is engaged wholly or in part in the business of selling mopeds, except that a person, firm or corporation who is also a motor vehicle dealer under ss. 218.0101 to 218.0163 shall be governed and regulated by the provisions of ss. 218.0101 to 218.0163 and not this section.

218.40 History History: 1977 c. 288; 1981 c. 20; 1989 a. 31; 1999 a. 31.



218.41 Moped dealers regulated.

218.41  Moped dealers regulated.

218.41(1) (1) No person may engage in the business of selling mopeds in this state without a license therefor as provided in this section.

218.41(2) (2)

218.41(2)(a)(a) Application for license shall be made to the department at such time and in such form, and containing such information, as the department requires.

218.41(2)(am) (am)

218.41(2)(am)1.1. In addition to any other information required under this subsection and except as provided in subd. 3., an application for a license under this section shall include the following:

218.41(2)(am)1.a. a. In the case of an individual, the individual's social security number.

218.41(2)(am)1.b. b. In the case of a person that is not an individual, the person's federal employer identification number.

218.41(2)(am)2. 2. The department of transportation may not disclose any information received under subd. 1. a. or b. to any person except to the department of children and families for the sole purpose of administering s. 49.22, the department of revenue for the sole purpose of requesting certifications under s. 73.0301, and the department of workforce development for the sole purpose of requesting certifications under s. 108.227.

218.41(2)(am)3. 3. If an applicant who is an individual does not have a social security number, the applicant, as a condition of applying for or applying to renew a license under this section, shall submit a statement made or subscribed under oath or affirmation to the department that the applicant does not have a social security number. The form of the statement shall be prescribed by the department of children and families. Any license issued or renewed in reliance upon a false statement submitted by an applicant under this subdivision is invalid.

218.41(2)(b) (b) The application shall be accompanied by the fee required under sub. (2m) (b) or (c).

218.41(2)(c) (c) The department may require in such application, or otherwise, information relating to the applicant's solvency, financial standing or other pertinent matter, commensurate with the safeguarding of the public interest in the locality in which the applicant proposes to engage in business, all of which may be considered by the department in determining the fitness of the applicant to engage in business as set forth in this section.

218.41(2)(d) (d) All licenses shall be granted or refused within 30 days after the department receives the application for the license.

218.41(2)(e) (e) Each license shall specify the location of the office or branch for which it is issued and must be available for inspection there. In case such location is changed, the department shall endorse the change of location on the license without charge if it is within the same municipality. A change of license to another municipality shall require a new license.

218.41(2m) (2m)

218.41(2m)(a)(a)

218.41(2m)(a)1.1. The department shall promulgate rules establishing a license period.

218.41(2m)(a)2. 2. The department may promulgate rules establishing a uniform expiration date for all licenses granted under this section.

218.41(2m)(b) (b) The department shall establish by rule the amount of the fee for a license granted under this section. The fee may not exceed a total of $50 per year for each year that the license is effective. The fee shall be prorated if the license period is not evenly divisible into years.

218.41(2m)(c) (c) If the department grants a license under this section during the license period, the fee for the license shall equal the annual amount established under par. (b) multiplied by the number of calendar years, including parts of calendar years, during which the license remains in effect. A fee determined under this paragraph may not exceed the total license fee for the entire license period under par. (b).

218.41(3) (3) A license may be denied, suspended or revoked on any of the following grounds:

218.41(3)(a) (a) Proof of unfitness of applicant.

218.41(3)(b) (b) Material misstatement in application for license.

218.41(3)(c) (c) Filing a materially false or fraudulent income or franchise tax return as certified by the department of revenue.

218.41(3)(d) (d) Willful failure to comply with any provision of this section or any rule or regulation promulgated by the department under this section.

218.41(3)(e) (e) Willfully defrauding any retail buyer to the buyer's damage.

218.41(3)(f) (f) Willful failure to perform any written agreement with any retail buyer.

218.41(3m) (3m)

218.41(3m)(a)(a) A license shall be denied, restricted, limited or suspended if the applicant or licensee is an individual who is delinquent in making court-ordered payments of child or family support, maintenance, birth expenses, medical expenses or other expenses related to the support of a child or former spouse, or who fails to comply, after appropriate notice, with a subpoena or warrant issued by the department of children and families or a county child support agency under s. 59.53 (5) and related to paternity or child support proceedings, as provided in a memorandum of understanding entered into under s. 49.857.

218.41(3m)(b) (b)

218.41(3m)(b)1.1. A license shall be denied if the applicant fails to provide any information required under sub. (2) (am) 1.

218.41(3m)(b)2. 2. A license shall be suspended or revoked if the department of revenue certifies under s. 73.0301 that the licensee is liable for delinquent taxes. A licensee whose license is suspended or revoked under this subdivision for delinquent taxes is entitled to a notice under s. 73.0301 (2) (b) 1. b. and hearing under s. 73.0301 (5) (a) but is not entitled to any other notice or hearing under this section.

218.41(3m)(b)3. 3. A license shall be suspended or revoked if the department of workforce development certifies under s. 108.227 that the licensee is liable for delinquent unemployment insurance contributions. A licensee whose license is suspended or revoked under this subdivision for delinquent unemployment insurance contributions is entitled to a notice under s. 108.227 (2) (b) 1. b. and hearing under s. 108.227 (5) (a) but is not entitled to any other notice or hearing under this section.

218.41(4) (4) The department may without notice deny the application for a license within 30 days after receipt thereof by written notice to the applicant, stating the grounds for such denial. Upon request by the applicant whose license has been so denied, the division of hearings and appeals shall set the time and place of hearing a review of such denial, the same to be heard with reasonable promptness. This subsection does not apply to denials of applications for licenses under sub. (3m).

218.41(5) (5)

218.41(5)(a)(a) No license may be suspended or revoked except after a hearing thereon.

218.41(5)(b) (b) Except as provided in par. (c), the division of hearings and appeals shall give the licensee at least 5 days' notice of the time and place of the hearing. The order suspending or revoking the license shall not be effective until after 10 days' written notice thereof to the licensee, after the hearing has been had.

218.41(5)(c) (c) When the department finds that the best interest of the public or the trade demands such action, the department may suspend a license upon not less than 24 hours' notice of hearing and with not less than 24 hours' notice of the suspension of the license.

218.41(5)(d) (d) This subsection does not apply to licenses that are suspended or revoked under sub. (3m).

218.41(6) (6) The department may inspect the pertinent books, records, letters and contracts of a licensee. The actual cost of each such examination shall be paid by the licensee so examined within 30 days after demand therefor by the department, and the department may maintain an action for the recovery of the costs in any court of competent jurisdiction.

218.41(7) (7) If a licensee is a firm or corporation, it shall be sufficient cause for the denial, suspension or revocation of a license that any officer, director or trustee of the firm or corporation, or any member in case of a partnership or limited liability company, has been guilty of any act or omission which would be cause for refusing, suspending or revoking a license to the party as an individual. Each licensee shall be responsible for the acts of any or all salespersons while acting as the licensee's agent, if the licensee approved of or had knowledge of the acts or other similar acts and after such approval or knowledge retained the benefit, proceeds, profits or advantages accruing from the acts or otherwise ratified the acts.

218.41(8) (8) Any department or other person in interest being dissatisfied with an order of the division of hearings and appeals may have a review thereof as provided in ch. 227.

218.41 History History: 1977 c. 288; 1981 c. 347 s. 80 (2); 1989 a. 31; 1991 a. 39; 1993 a. 16, 112; 1997 a. 191, 237; 1999 a. 9; 2007 a. 20; 2013 a. 36.



218.42 Examination by department.

218.42  Examination by department. No licensee is subject to examination or audit by the department under this subchapter other than as provided in s. 218.41 (6).

218.42 History History: 1977 c. 288.



218.43 Penalty.

218.43  Penalty. Any person violating s. 218.41 or a lawful rule or order issued thereunder shall, upon conviction, be subject to a fine of not less than $25 and not more than $100.

218.43(1) (1) The department may cancel the license of the convicted licensee.

218.43(2) (2) The license issued to any convicted licensee shall be surrendered to any police officer upon direction of the department without any refund of the fees paid.

218.43(3) (3) Any license canceled under this section may not be renewed for 12 months.

218.43 History History: 1977 c. 288.



218.50 Definitions.

218.50  Definitions. In this subchapter:

218.50(1) (1) "Buyer identification card" means a card issued by the department authorizing the cardholder to bid on and purchase motor vehicles being held and offered for sale by a motor vehicle salvage pool and containing the full name, business and residence address and a brief description of the cardholder, the buyer identification number assigned to the cardholder by the department, either a facsimile of the cardholder's signature or a space upon which the cardholder shall write his or her name immediately upon receipt of the card and such other information as the department specifies.

218.50(1m) (1m) "Buyer identification card period" means the period during which a buyer identification card issued under s. 218.51 is effective, as established by the department under s. 218.51 (3) (b) 1.

218.50(2) (2) "Buyer identification number" means the distinguishing sequence of numbers or numbers and letters assigned by the department to a cardholder and appearing on that cardholder's buyer identification card.

218.50(3) (3) "Cardholder" means a person to whom the department has issued a buyer identification card.

218.50(4) (4) "Department" means the department of transportation.

218.50(5) (5) "Motor vehicle salvage pool" means a person who is engaged primarily in the business of selling or distributing damaged motor vehicles at wholesale, whether or not the motor vehicles are owned by that person.

218.50(6) (6) "Qualified applicant" means a motor vehicle dealer, wholesaler salvage dealer licensed under this chapter, a motor vehicle dealer, wholesaler or salvage dealer licensed in another jurisdiction or an employee of a motor vehicle dealer, wholesaler or salvage dealer under this subsection.

218.50 History History: 1987 a. 349; 1989 a. 31, 56.



218.505 Salvage pools to be licensed as wholesalers.

218.505  Salvage pools to be licensed as wholesalers. No motor vehicle salvage pool may engage in business as such unless licensed as a wholesaler under ss. 218.0101 to 218.0163.

218.505 History History: 1987 a. 349; 1999 a. 31.



218.51 Buyer identification cards.

218.51  Buyer identification cards.

218.51(1) (1) The department shall issue buyer identification cards to qualified applicants who wish to purchase or submit bids for the purchase of used or damaged motor vehicles from a motor vehicle salvage pool. The department shall specify the form of the buyer identification card.

218.51(2) (2) A buyer identification card entitles a cardholder to purchase or submit bids for the purchase of a motor vehicle from a motor vehicle salvage pool during the buyer identification card period.

218.51(3) (3)

218.51(3)(a)(a) The department shall administer this section and specify the form of the application for a buyer identification card and the information required to be provided in the application.

218.51(3)(am) (am)

218.51(3)(am)1.1. In addition to any other information required under par. (a) and except as provided in subd. 3., an application for a buyer identification card shall include the following:

218.51(3)(am)1.a. a. In the case of an individual, the individual's social security number.

218.51(3)(am)1.b. b. In the case of a person that is not an individual, the person's federal employer identification number.

218.51(3)(am)2. 2. The department of transportation may not disclose any information received under subd. 1. a. or b. to any person except to the department of children and families for the sole purpose of administering s. 49.22, the department of revenue for the sole purpose of requesting certifications under s. 73.0301, and the department of workforce development for the sole purpose of requesting certifications under s. 108.227.

218.51(3)(am)3. 3. If an applicant for the issuance or renewal of a buyer identification card is an individual who does not have a social security number, the applicant, as a condition of applying for or applying to renew the buyer identification card, shall submit a statement made or subscribed under oath or affirmation to the department that the applicant does not have a social security number. The form of the statement shall be prescribed by the department of children and families. Any buyer identification card issued or renewed in reliance upon a false statement submitted by an applicant under this subdivision is invalid.

218.51(3)(b) (b)

218.51(3)(b)1.1. The department shall promulgate rules establishing the buyer identification card period.

218.51(3)(b)2. 2. The department may promulgate rules establishing a uniform expiration date for all buyer identification cards issued under this section.

218.51(3)(c) (c) The department shall establish by rule the amount of the fee for a buyer identification card issued under this section. The department may not require a fee for an individual who is eligible for the veterans fee waiver program under s. 45.44 for a buyer identification card issued under this section.

218.51(3)(d) (d) If the department issues a buyer identification card under this section during the buyer identification card period, the fee for the buyer identification card shall equal the amount established under par. (c), expressed at an annual rate, multiplied by the number of calendar years, including parts of calendar years, during which the buyer identification card remains in effect. A fee determined under this paragraph may not exceed the total buyer identification card fee for the entire buyer identification card period under par. (b).

218.51(4) (4) The department may deny, suspend or revoke a buyer identification card on any of the following grounds:

218.51(4)(a) (a) Proof of unfitness.

218.51(4)(b) (b) Material misstatement in the application for a buyer identification card.

218.51(4)(c) (c) Filing a materially false or fraudulent income or franchise tax return as certified by the department of revenue.

218.51(4)(d) (d) Willful failure to comply with any provision of this subchapter or any rule promulgated by the department under this subchapter.

218.51(4)(e) (e) Failure or refusal to furnish and keep in force any bond required.

218.51(4)(f) (f) Having made a fraudulent transaction or having permitted the fraudulent use of his or her buyer identification card.

218.51(4)(g) (g) Fraudulent misrepresentation, circumvention or concealment through whatsoever subterfuge or device of any of the material particulars required under this subchapter to be stated or furnished to a motor vehicle salvage pool.

218.51(4)(h) (h) Having violated any law relating to the sale, distribution or financing of salvaged parts.

218.51(4m) (4m)

218.51(4m)(a)(a) The department shall deny, restrict, limit or suspend a license if the applicant or licensee is an individual who is delinquent in making court-ordered payments of child or family support, maintenance, birth expenses, medical expenses or other expenses related to the support of a child or former spouse, or who fails to comply, after appropriate notice, with a subpoena or warrant issued by the department of children and families or a county child support agency under s. 59.53 (5) and related to paternity or child support proceedings, as provided in a memorandum of understanding entered into under s. 49.857.

218.51(4m)(b) (b)

218.51(4m)(b)1.1. A buyer identification card shall be denied if the applicant fails to provide any information required under sub. (3) (am) 1.

218.51(4m)(b)2. 2. A buyer identification card shall be suspended or revoked if the department of revenue certifies under s. 73.0301 that the cardholder is liable for delinquent taxes. A cardholder whose buyer identification card is suspended or revoked under this subdivision for delinquent taxes is entitled to a notice under s. 73.0301 (2) (b) 1. b. and hearing under s. 73.0301 (5) (a) but is not entitled to any other notice or hearing under this section.

218.51(4m)(b)3. 3. A buyer identification card shall be suspended or revoked if the department of workforce development certifies under s. 108.227 that the cardholder is liable for delinquent unemployment insurance contributions. A cardholder whose buyer identification card is suspended or revoked under this subdivision for delinquent unemployment insurance contributions is entitled to a notice under s. 108.227 (2) (b) 1. b. and hearing under s. 108.227 (5) (a) but is not entitled to any other notice or hearing under this section.

218.51(5) (5)

218.51(5)(a)(a) The department may without notice deny the application for a buyer identification card within 60 days after receipt thereof by written notice to the applicant, stating the grounds for such denial. Within 30 days after such notice, the applicant may petition the division of hearings and appeals to conduct a hearing to review the denial, and a hearing shall be scheduled with reasonable promptness. This paragraph does not apply to denials of applications for licenses under sub. (4m).

218.51(5)(b) (b) No buyer identification card may be suspended or revoked except after a hearing thereon. The department shall give the cardholder at least 5 days' notice of the time and place of such hearing. The order suspending or revoking a buyer identification card shall not be effective until after 10 days' written notice thereof to the cardholder, after such hearing has been had; except that the department, when in its opinion the best interest of the public or the trade demands it, may suspend a buyer identification card upon not less than 24 hours' notice of hearing and with not less than 24 hours' notice of the suspension of the buyer identification card. Matters involving suspensions and revocations brought before the department shall be heard and decided upon by the division of hearings and appeals. This paragraph does not apply to licenses that are suspended or revoked under sub. (4m).

218.51(5)(c) (c) The department may inspect the pertinent books, records, letters and contracts of a cardholder. The actual cost of each such examination shall be paid by the cardholder so examined within 30 days after demand therefor by the department, and the department may maintain an action for the recovery of such costs in any court of competent jurisdiction.

218.51 History History: 1987 a. 349; 1989 a. 31; 1991 a. 39; 1993 a. 16; 1997 a. 191, 237; 1999 a. 9; 2007 a. 20; 2011 a. 209; 2013 a. 36.



218.52 Purchases from motor vehicle salvage pools.

218.52  Purchases from motor vehicle salvage pools.

218.52(1)(1) No person may purchase or submit a bid for the purchase of a motor vehicle from a motor vehicle salvage pool unless the following conditions are satisfied:

218.52(1)(a) (a) The person is a cardholder and the person's buyer identification card has not been suspended or revoked.

218.52(1)(b) (b) The person displays his or her valid buyer identification card to the salvage pool and includes his or her buyer identification number on each sheet of any bid submitted to a motor vehicle salvage pool for the purchase of a motor vehicle or other document evidencing the purchase of a motor vehicle from a motor vehicle salvage pool.

218.52(2) (2) No motor vehicle salvage pool may accept a bid for the purchase of a motor vehicle or complete the sales transaction unless the person who submits the bid or offers to purchase a motor vehicle from the motor vehicle salvage pool satisfies the conditions under sub. (1) (b) and the motor vehicle salvage pool verifies that the buyer identification number displayed on the person's buyer identification card and included on each sheet of that person's bid or other document evidencing the purchase of a motor vehicle are identical.

218.52(3) (3) For each motor vehicle sold by a motor vehicle salvage pool, the motor vehicle salvage pool shall enter on the certificate of title, or on the form or in the automated format used to reassign the title, any information that the department requires to indicate that ownership of the vehicle was transferred by a motor vehicle salvage pool.

218.52(4) (4) Section 342.157 applies to motor vehicles sold by a motor vehicle salvage pool under this section.

218.52 History History: 1987 a. 349; 1993 a. 159; 1997 a. 27.



218.53 Penalties.

218.53  Penalties. Any person who violates this subchapter shall be fined not less than $1,000 nor more than $10,000 and may be imprisoned for not more than 90 days or both.

218.53 History History: 1987 a. 349.






219. Investments.

219.01 Loans, advances of credit, investment in securities, insured or guaranteed by specified agencies.

219.01  Loans, advances of credit, investment in securities, insured or guaranteed by specified agencies. Credit unions, savings and loan associations, investment associations, state banks, savings banks, trust company banks, land mortgage associations, personal representatives, guardians, trustees, and other fiduciaries, except where it is contrary to the will or other instrument of trust, the state and its agencies and its municipalities, districts, and other subdivisions, and all institutions and agencies of the state, and all other persons, associations, and corporations, subject to the laws of this state, are authorized:

219.01(1) (1) To make such loans and advances of credit and purchases of obligations representing loans and advances of credit as are insured by the federal housing administrator, and to obtain such insurance.

219.01(2) (2) To make such loans, secured by real property or leasehold, as the federal housing administrator insures or makes a commitment to insure, and to obtain such insurance.

219.01(3) (3) To invest their funds, and moneys in their custody or possession that are eligible for investment and which they are by law permitted or required to invest, in notes or bonds secured by mortgage or trust deed insured by the federal housing administrator, and in debentures issued by the federal housing administrator, and in securities issued by national mortgage associations.

219.01(4) (4) To invest their funds and moneys in their custody or possession that are eligible for investment and that they are by law permitted or required to invest, in notes, bonds or other forms of evidence of indebtedness guaranteed by the U.S. department of veterans affairs or otherwise guaranteed or secured under the servicemen's readjustment act of 1944, P.L. 78-346, as amended.

219.01(5) (5) To make loans and to sell, buy, or otherwise invest in notes, bonds, or other instruments evidencing loans secured by mortgages insured, or with respect to which commitments to insure have been made under Title I of the Bankhead-Jones Farm Tenant Act (7 USC 1000 et seq.) as heretofore or hereafter amended. Restrictions of any character imposed by the laws of Wisconsin with respect to location of the real estate security shall not be applicable to loans or investments so secured by mortgages under Title I of said act.

219.01 History History: 1971 c. 260; 1989 a. 56; 1999 a. 83; 2001 a. 102.



219.02 Securities eligible for investment may be used as collateral.

219.02  Securities eligible for investment may be used as collateral. Wherever, by statute of this state, collateral is required as security for the deposit of public or other funds; or deposits are required to be made with any public official or department; or an investment of capital or surplus, or a reserve or other fund, is required to be maintained consisting of designated securities, notes and bonds insured and debentures issued by the federal housing administrator and obligations of national mortgage associations shall be eligible for such purposes.



219.03 Restrictions upon loans, security, interest rates, etc. not applicable.

219.03  Restrictions upon loans, security, interest rates, etc. not applicable. No law of this state requiring security upon which loans or investments may be made, or limiting the amount of the loan to any stated proportion of the value of the security, or prescribing the nature, amount or form of such security, or prescribing or limiting interest rates upon loans or investments, or prescribing or limiting the period for which loans or investments may be made, or prescribing or limiting periodical installment payments upon loans or securities, or prescribing or limiting the right to buy, sell, have serviced or assign such loans or investments and the security given therefor, shall be deemed to apply to loans or investments made pursuant to this chapter.



219.04 Investment in state bonds and notes and municipal obligations.

219.04  Investment in state bonds and notes and municipal obligations.

219.04(1) (1)

219.04(1)(a) (a) The following may invest any sinking, investment, retirement, compensation, pension or trust funds, moneys or other funds belonging to them or within their control without limit in state bonds and notes:

219.04(1)(a)1. 1. All banks, trust companies, bankers, savings banks and institutions, building and loan associations, savings and loan associations, credit unions, investment companies and other persons or entities carrying on a banking business.

219.04(1)(a)2. 2. All personal representatives, guardians, trustees, and other fiduciaries.

219.04(1)(a)3. 3. The state and all public officers, municipal corporations, political subdivisions and public bodies.

219.04(1)(b) (b) The provisions of par. (a) shall be cumulative to authorizations of investments contained in other statutes, but shall not apply to funds expressly limited by law to specifically enumerated investments not including evidence of indebtedness.

219.04(2) (2) State bonds or notes or the general obligations of municipalities as defined in s. 67.01 (5) or borrowings of the municipalities under s. 67.12 may be used as:

219.04(2)(a) (a) Collateral if any statute requires collateral as security for any deposit of funds; or

219.04(2)(b) (b) An investment if any statute requires investment of capital, surplus, reserve or other funds in designated securities.

219.04 History History: 1979 c. 279; 1981 c. 80, 391; 1983 a. 189 s. 329 (7); 2001 a. 102.



219.05 Investment in savings and loan and other institutions.

219.05  Investment in savings and loan and other institutions.

219.05(1)(1) The investment by any credit unions; or the investment of funds of any state sinking fund, state school fund, fire fighters' relief and pension fund, police pension fund, or other pension fund; or the investment by any savings and loan association; or by a state or federal savings bank; or by any federal savings and loan association; or by any administrative department, board, commissioner or officer of the state, authorized by law to make investments of funds in the custody or under the control of such department, board, commission or officer; or by any guardian, trustee or other fiduciary; or by any school district, technical college district, drainage district, village, city, county or town, in savings accounts in savings and loan associations doing business in this state or in savings banks doing business in this state; or in savings accounts in any other institution within or without the state, to the extent to which such accounts now are, or may hereafter be, insured by the federal deposit insurance corporation, under acts of congress of the United States now in effect or which may hereafter be enacted is lawful.

219.05(2) (2) The legality of such investment shall not be impugned, whether the person, firm, or corporation or association, board, or commission, making the same be foreign or domestic; or whether such investment be made from capital, reserves, or surplus; or whether made in a fiduciary or other capacity.

219.05 History History: 1971 c. 154, 260, 307; 1975 c. 180; 1983 a. 242 s. 2; 1991 a. 221; 1993 a. 399.



219.06 Certain district and authority bonds as legal investments and security.

219.06  Certain district and authority bonds as legal investments and security.

219.06(1) (1)

219.06(1)(a) (a) Any of the following may legally invest any sinking funds, moneys, or other funds belonging to them or within their control in any bonds or other obligations issued by a metropolitan sewerage district under ss. 200.21 to 200.65 or by a housing authority created by or under the housing authorities law of this state or issued by any public housing authority or agency in the United States, if the bonds or other obligations are secured by a pledge of annual contributions to be paid by the U.S. government or any agency of the U.S. government, by the city, village, town, or county in which the housing authority issuing the bonds or other obligations operates or by the district under s. 200.55 or are guaranteed by the state:

219.06(1)(a)1. 1. The state and all public officers, municipal corporations, political subdivisions, and public bodies.

219.06(1)(a)2. 2. All banks, bankers, savings and loan associations, credit unions, trust companies, savings banks and institutions, investment companies, and other persons carrying on a banking business.

219.06(1)(a)3. 3. All personal representatives, guardians, trustees, and other fiduciaries.

219.06(1)(b) (b) The bonds and other obligations described in par. (a) shall be authorized security for all public deposits and shall be fully negotiable in this state.

219.06(2) (2) The purpose of this section is to authorize any of the foregoing to use any funds owned or controlled by them, including but not limited to sinking, investment, retirement, compensation, pension and trust funds, and funds held on deposit, for the purpose of any such bonds or other obligations.

219.06(3) (3) This section shall apply notwithstanding any restrictions on investments contained in other provisions of the statutes.

219.06(4) (4) This section does not relieve any person, firm or corporation from the duty of exercising reasonable care in selecting securities.

219.06 History History: 1971 c. 260; 1981 c. 282; 1993 a. 246; 1999 a. 150 s. 672; 2001 a. 102.



219.07 Redevelopment authority bonds legal investments and security.

219.07  Redevelopment authority bonds legal investments and security.

219.07(1)(1)

219.07(1)(a)(a) In this subsection "authorized investor" means:

219.07(1)(a)1. 1. All banks, trust companies, bankers, savings banks and institutions, building and loan associations, savings and loan associations, credit unions, investment companies, and other persons carrying on a banking business.

219.07(1)(a)2. 2. All personal representatives, guardians, trustees, and other fiduciaries.

219.07(1)(a)3. 3. The state and all public officers, municipal corporations, political subdivisions, and public bodies, except those under ch. 604.

219.07(1)(b) (b) Any authorized investor may legally invest any sinking funds, moneys, or other funds belonging to them or within their control in any bonds or other obligations issued by a redevelopment authority created by s. 66.1333, or issued by any redevelopment authority or urban renewal agency in the United States, when the bonds or other obligations are secured by an agreement between the issuer and the federal government in which the issuer agrees to borrow from the federal government and the federal government agrees to lend to the issuer, prior to the maturity of the bonds or other obligations, moneys in an amount that, together with any other moneys irrevocably committed to the payment of principal and interest on such bonds or other obligations, will suffice to pay the principal of the bonds or other obligations with interest to maturity on the bonds, which moneys under the terms of the agreement are required to be used for the purpose of paying the principal of and the interest on the bonds or other obligations at their maturity.

219.07(2) (2) The bonds and other obligations described in sub. (1) (b) shall be authorized security for all public deposits.

219.07(3) (3) It is the purpose of this section to authorize any persons, political subdivisions and officers, public or private, to use any funds owned or controlled by them for the purchase of any bonds described in sub. (1) (b) or other obligations. Nothing contained in this section with regard to legal investments shall be construed as relieving any person of any duty of exercising reasonable care in selecting securities. This section shall apply notwithstanding any restrictions on investments contained in other provisions of the statutes.

219.07 History History: 1971 c. 260; 1973 c. 336; 1999 a. 83; 1999 a. 150 s. 672; 2001 a. 102.



219.09 Certain district and authority bonds as legal investments and security.

219.09  Certain district and authority bonds as legal investments and security.

219.09(1) (1) A bank, trust company, savings bank or institution, savings and loan association, credit union or investment company or a personal representative, guardian, trustee or other fiduciary may legally invest any moneys or funds belonging to or within that person's control in bonds issued by any of the following:

219.09(1)(a) (a) A local exposition district under subch. II of ch. 229.

219.09(1)(b) (b) The University of Wisconsin Hospitals and Clinics Authority.

219.09(1)(c) (c) A local professional baseball park district created under subch. III of ch. 229.

219.09(1)(d) (d) A local professional football stadium district created under subch. IV of ch. 229.

219.09(1)(f) (f) Bonds issued by a local cultural arts district under subch. V of ch. 229.

219.09(1)(g) (g) The Wisconsin Aerospace Authority.

219.09(2) (2) This section shall not be construed as relieving any person of any duty of exercising any required level of care in selecting securities.

219.09 History History: 1993 a. 263; 1995 a. 27, 56; 1999 a. 65, 167; 2005 a. 335.






220. Banking.

220.01 Definitions.

220.01  Definitions. As used in chs. 220 to 224:

220.01(1) (1) Unless the context requires otherwise, the term "bank" means any banking institution incorporated under the laws of this state.

220.01(1e) (1e) "Department" means the department of financial institutions.

220.01(1m) (1m) "Division" means the division of banking.

220.01(2) (2) The term "lawful money" means all forms of money issued by or under the authority of the United States as a circulating medium, and includes any form of certificate declared to be lawful money by any law of the United States.

220.01 History History: 1983 a. 189; 1991 a. 221; 1993 a. 213; Stats. 1993 s. 220.01; 1995 a. 27; 1997 a. 191.



220.02 Division; duties.

220.02  Division; duties.

220.02(2)(2) The division shall enforce all laws relating to banks and banking in this state, and shall enforce and cause to be enforced every law relating to the supervision and control thereof, including those relating to:

220.02(2)(a) (a) State banks under this chapter and ch. 221 and trust company banks under ch. 223.

220.02(2)(b) (b) The lending of money under s. 138.09 or 138.14, or those relating to finance companies, motor vehicle dealers, adjustment service companies, community currency exchanges and collection agencies under ch. 218.

220.02(2)(c) (c) Sellers of checks under ch. 217.

220.02(2)(d) (d) Fiduciary operations of organizations under ss. 220.04 (7) and 223.105.

220.02(2)(e) (e) Savings banks under ch. 214.

220.02(2)(f) (f) Savings and loan associations under ch. 215.

220.02(2)(g) (g) Mortgage bankers, mortgage loan originators, and mortgage brokers under subch. III of ch. 224.

220.02(2)(h) (h) Nondepository small business lenders under subch. IV of ch. 224.

220.02(2)(i) (i) Insurance premium finance companies under s. 138.12.

220.02(3) (3) It is the intent of sub. (2) to give the division jurisdiction to enforce and carry out all laws relating to banks or banking in this state, including those relating to state banks, savings banks, savings and loan associations, and trust company banks, and also all laws relating to small loan companies or other loan companies or agencies, finance companies, insurance premium finance companies, motor vehicle dealers, adjustment service companies, community currency exchanges, mortgage bankers, mortgage loan originators, mortgage brokers, and collection agencies and those relating to sellers of checks under ch. 217, whether doing business as corporations, individuals, or otherwise, but to exclude laws relating to credit unions.

220.02(5) (5) Except for acts and decisions of the division under chs. 138, 217 and 218, any interested person or any bank or banking corporation aggrieved by an act, order or determination of the division may, within 10 days from the date thereof, apply to the banking review board to review the same. All such applications for review shall be considered and disposed of as speedily as possible. The banking review board may require the division to submit any of the division's actions subject to such review to said board for its approval.

220.02 History History: 1971 c. 239, 307; 1973 c. 3, 243; 1975 c. 65; 1977 c. 196 s. 131; 1977 c. 418; 1981 c. 390; 1985 a. 127; 1987 a. 399; 1989 a. 31; 1991 a. 221, 316; 1995 a. 27 ss. 52c, 5979 to 5984; 1995 a. 55, 216; 1997 a. 27; 2003 a. 33; 2005 a. 158, 215; 2007 a. 97; 2009 a. 2, 405.



220.035 Banking review board.

220.035  Banking review board.

220.035(1) (1)

220.035(1)(a)(a) The banking review board shall advise the division and others in respect to improvement in the condition and service of banks and banking business in this state and shall review the acts and decisions of the division with respect to banks, except for such acts and decisions of the division under chs. 138, 217 and 218, and shall perform such other review functions in relation to banking as are provided by law. The banking review board may require the division to submit any of the division's actions to it for its approval. The board may make rules of procedure as provided in ch. 227.

220.035(1)(b) (b) Any interested person aggrieved by any act, order or determination of the division may apply for review thereof by filing a petition with the secretary of the board within 10 days after the act, order or determination to be reviewed, which petition shall state the nature of the petitioner's interest, facts showing that petitioner is aggrieved and directly affected by the act, order or determination to be reviewed and the ground or grounds upon which petitioner claims that the act, order or determination should be modified or reversed. The issues raised by the petition for review shall be considered by the board upon giving at least 10 days' written notice of the time and place when said matter will be heard to the division and the person applying for review or that person's attorney and upon any other person who participated in the proceedings before the division or that other person's attorney. Notice of hearing may be given by registered mail, return receipt requested, and the return receipt signed by the addressee or the addressee's agent shall be presumptive evidence that such notice was received by the addressee on the day stated on the receipt. Any other interested party shall have the right to appear in any proceeding before the board.

220.035(1)(c) (c) The board shall base its determination upon the record made by the division and may also receive additional evidence to supplement such record if it finds it necessary. The board shall affirm, modify or reverse the act, order or determination under review. The burden of overcoming the act, order or determination of the division under review shall be on the person seeking the review. Any findings of fact made by the division shall be sustained if supported by substantial evidence in the record made by the division or in such record supplemented by evidence taken by the board. The board shall have the powers granted by s. 885.01 (4). Any person causing a witness to be subpoenaed shall advance and pay the fees and mileage of such witness which shall be the same as in circuit court. The fees and mileage of witnesses who are called at the instance of the division shall be paid by the state in the same manner that other expenses are audited and paid upon presentation of properly verified vouchers approved by at least one member of the board and charged to the appropriation of the division.

220.035(1)(d) (d) Each member of the board and all employees of the board shall, with respect to the disclosure of information concerning banks, be subject to the same requirements and penalties as the employees of the division.

220.035(2) (2) The banking review board may make rules and regulations to safeguard the interest of depositors and stockholders generally in emergencies.

220.035(3) (3) Any final order or determination of the banking review board shall be subject to review in the manner provided in ch. 227.

220.035(4) (4) The board shall have an office in the quarters of the division. The board's secretary shall keep a record of the meetings of the board and of all hearings, decisions, orders and determinations of the board. The board may make reasonable rules not inconsistent with law as to the time of meetings, time of hearings, notice of hearings and manner of conducting same and of deciding the matters presented. The board may direct that hearings and testimony be taken by any member of the board or by an examiner designated by the board.

220.035(5) (5) The board may employ assistance necessary in the performance of its work and fix reasonable compensation therefor, subject to any statutes applicable thereto.

220.035(6) (6) Any bank whose assets, upon the basis of a fair valuation, are equal to or in excess of its liabilities exclusive of capital stock, preferred stock, capital notes and debentures, shall be deemed to be safe and solvent. The banking review board may prescribe schedules, rules and regulations for arriving at a fair valuation of various classes of assets of banks.

220.035 History History: 1971 c. 307; 1991 a. 316; 1995 a. 27; 1997 a. 27.

220.035 Annotation The remedy under sub. (3) is exclusive when contested issues of public interest and constitutionality could have been remedied on administrative review. First National Bank of Wisconsin Rapids v. M & I Peoples Bank of Coloma, 82 Wis. 2d 529, 263 N.W.2d 196 (1978).



220.04 Powers of division.

220.04  Powers of division.

220.04(1)(1)

220.04(1)(a)(a) The division shall examine at least once every 18 months the cash, bills, collaterals, securities, assets, books of account, condition and affairs of each bank and trust company bank doing business in this state, except national banks. For that purpose the division may examine on oath any of the officers, agents, directors, clerks, stockholders, customers or depositors thereof, touching the affairs and business of such institution. In making such examinations of banks, the division shall determine the fair valuation of all assets in accordance with the schedules, rules and regulations prescribed by the banking review board.

220.04(1)(b) (b) In lieu of any examination required to be made by the division, the division may accept any examination that may have been made of any bank or trust company bank within a reasonable period by a bank supervisory agency, as defined in s. 221.0901 (2) (d), if a copy of the examination is furnished to the division.

220.04(2) (2) The division shall examine, or cause to be examined, any bank when requested by the board of directors of such bank. The division shall also ascertain whether such bank transacts its business at the place designated in the articles of incorporation, and whether its business is conducted in the manner prescribed by law.

220.04(3) (3) The division may, in the performance of official duties, issue subpoenas and administer oaths. In case of any refusal to obey a subpoena issued by the division, the refusal shall be reported at once to the circuit court of the circuit in which the bank is located. The court shall enforce obedience to the subpoena in the manner provided by law for enforcing obedience to subpoenas of the court.

220.04(4) (4) Whenever the division is of the opinion that the loaning, investing or other banking policies or practices of any officer or director of any bank have been prejudicial to the best interests of such bank or its depositors, or that such policies or practices, if put into operation or continued, will endanger the safety or solvency of said bank or impair the interests of its depositors, the division may, with the approval of the banking review board, request the removal of such officer or director. Such request shall be served on the bank and on such officer or director in the manner provided by law for serving a summons in a court of record or shall be transmitted to said bank and officer or director by registered mail with return receipt requested. If such request for removal is not complied with within a reasonable time fixed by the division, the division may by order, with like approval of the banking review board, remove such officer or director, but no order of removal shall be entered until after an opportunity for hearing before the banking review board is given to such officer or director upon not less than 10 days' notice. An order of removal shall take effect as of the date issued. A copy of such order shall be served upon the bank and upon such officer or director in the manner provided by law for service of a summons in a court of record or by mailing such copy to the bank or officer or director at the bank's or officer's or director's last-known post-office address. Any removal under this subsection shall be effective in all respects the same as if made by the board of directors or stockholders of said bank. Any officer or director removed from office under the provisions of this subsection shall not be reelected as an officer or director of any bank without the approval of the division and the banking review board. An order of removal under this subsection shall be deemed a final order or determination of the banking review board within the meaning and contemplation of s. 220.035 (3).

220.04(5) (5) The division, in connection with the liquidation of any bank or banking corporation or when called upon to approve any plan of reorganization and stabilization thereof or when the division is satisfied the interests of the depositors and creditors in assets held under any trust arrangement so require in connection with such reorganization and stabilization, may cause the bank or banking corporation or trust to be audited. The expense of the audit shall, upon the certificate of the division, be refunded forthwith to the division by the bank, banking corporation or the trustees out of the assets of the bank, banking corporation or trust. Such charges shall be a preferred claim against the assets.

220.04(6) (6)

220.04(6)(a)(a) The division, with the approval of the banking review board, may establish uniform savings rules which shall be adopted by every bank and trust company bank. Such rules may provide the conditions under which banks or trust company banks may accept deposits.

220.04(6)(b) (b) In times of financial distress, the commissioner with the approval of the banking review board may by order restrict the withdrawal of any class of deposits in any bank or trust company bank. The pendency of any proceeding for review of such order shall not stay or suspend the operation of such order.

220.04(6)(d) (d) The division, with the approval of the banking review board, may establish rules regulating the kind and amount of foreign bonds or bonds and securities offered for sale by the international bank for reconstruction and development, the inter-American development bank, the international finance corporation, the African development bank and the Asian development bank which state banks and trust company banks may purchase, except that such rules shall not apply to bonds and securities of the Canadian government and Canadian provinces, which are payable in American funds.

220.04(7) (7)

220.04(7)(a)(a) In this subsection:

220.04(7)(a)1. 1. "Fiduciary operation" has the meaning designated under s. 223.105 (1) (a).

220.04(7)(a)2. 2. "Fiduciary property" means that property held by an organization as trustee or in any fiduciary capacity requiring the issuance of letters by a court or probate registrar in this state.

220.04(7)(a)3. 3. "Organization" has the meaning designated under s. 223.105 (1) (b).

220.04(7)(b) (b) The division may, with the approval of the banking review board, establish uniform rules regulating organizations engaging in fiduciary operations. Such rules may:

220.04(7)(b)1. 1. Authorize the division or any other state agency having jurisdiction over the organization to require the organization to submit periodic reports, in such form and containing such information as the division may prescribe, regarding the organization's fiduciary operations.

220.04(7)(b)2. 2. Require the organization to maintain separate books of account for its fiduciary operations and to maintain fiduciary property separate from the property of the organization.

220.04(7)(b)3. 3. Require the organization to maintain reasonable safeguards to protect fiduciary property including the maintenance of an indemnity fund in the same manner as that required of trust company banks under s. 223.02 (1).

220.04(8) (8) Unless the division is expressly restricted by statute from acting under this subsection with respect to a specific power, right or privilege, the division by rule may, with the approval of the banking review board, authorize state banks to exercise any power under the notice, disclosure or procedural requirements governing national banks or to make any loan or investment or exercise any right, power or privilege permitted national banks under federal law, regulation or interpretation. Notice, disclosure and procedures prescribed by statute which may be modified by a rule adopted under this subsection include, but are not limited to, those provided under s. 138.056. A rule adopted under this subsection may not affect s. 138.041 or chs. 421 to 428 or restrict powers specifically granted state banks under this chapter or ch. 221 or 224.

220.04(9) (9)

220.04(9)(a)(a) Definitions. In this subsection:

220.04(9)(a)1. 1. "Official" means a director, officer, employee or agent of a regulated entity or any other person which participates in the conduct of the affairs of a regulated entity.

220.04(9)(a)2. 2. "Regulated entity" means a bank, universal bank, trust company bank, and any other entity that is described in s. 220.02 (2) or 221.0526 as under the supervision and control of the division.

220.04(9)(b) (b) Notice of hearing. The division may serve a notice of a hearing which complies with s. 227.44 (1) and (2) on an official or regulated entity if, as a result of an examination or report made to the division, the division determines any of the following:

220.04(9)(b)1. 1. The official or regulated entity is violating or is about to violate the banking laws of this state or any rule or order issued by the division.

220.04(9)(b)2. 2. The regulated entity is being operated in an unsafe or unsound manner.

220.04(9)(b)3. 3. An official is violating or is about to violate a written condition which the division imposed in connection with granting an application or request by the regulated entity, or a written agreement entered into with the division.

220.04(9)(c) (c) Conduct of hearing. A hearing under par. (b) shall be conducted in the manner specified for a contested case, as defined in s. 227.01 (3), under ss. 227.44 to 227.50.

220.04(9)(d) (d) Cease and desist order. If the recipient of a notice of hearing fails to appear or if upon the record made at the hearing the division finds that a violation or unsafe or unsound practice has been established, the division may issue and serve on the official or regulated entity an order to cease and desist from the violation or practice. The order may require the official or regulated entity to correct the conditions resulting from the violation or practice. An order issued under this paragraph is effective upon service on the official or regulated entity named in the order and may be appealed under s. 220.035.

220.04(9)(e) (e) Temporary order.

220.04(9)(e)1.1. If the division finds that a violation or practice described in par. (b) is likely to cause insolvency or substantial dissipation of assets or earnings of the regulated entity or seriously prejudice the interests of its depositors, the division may issue a temporary order requiring the official or regulated entity named in the notice of hearing to cease and desist from the violation or practice and to take affirmative action to prevent insolvency, dissipation of assets or earnings or prejudice to depositors pending completion of the proceedings. The temporary order is effective upon service on the official or regulated entity named in the notice of hearing and remains effective and enforceable pending completion of the administrative proceedings unless suspended, set aside or limited by a court as provided in subd. 2.

220.04(9)(e)2. 2. Within 20 days after an official or regulated entity is served with a temporary order under subd. 1., the official or regulated entity may apply to the circuit court for the county within which the regulated entity is located for an injunction setting aside, limiting or suspending the enforcement of the order pending the completion of the administrative proceeding.

220.04(9)(f) (f) Forfeitures.

220.04(9)(f)1.1. As part of an order issued under par. (d), the division may impose a forfeiture of up to $10,000 for each violation or practice under par. (b).

220.04(9)(f)2. 2. An official or regulated entity who violates an order issued under par. (d) shall, for each violation, forfeit not more than $1,000 per day for each day the violation continues. Assessment of a forfeiture under this subdivision shall commence on the latest of 10 days after the date of delivery of the order or, if an appeal is taken under s. 220.035, 10 days after the date of the decision of the banking review board.

220.04(9)(g) (g) Enforcement. The division may institute proceedings to recover a forfeiture under par. (f) or to enjoin the violation of an order issued under par. (d) and, after notice and opportunity for a hearing as provided in sub. (4), may order the removal of an official who commits a violation or engages in a practice under par. (b) or who violates an order issued under par. (d), if the division finds that the practice or violation involves personal dishonesty resulting in financial gain to the official or demonstrates a willful or continuing disregard for the safety or soundness of the regulated entity, and the division finds any of the following:

220.04(9)(g)1. 1. As a result of the practice or violation the regulated entity has suffered or will probably suffer substantial financial loss or other damage.

220.04(9)(g)2. 2. The interests of the depositors could be seriously prejudiced by the violation or practice.

220.04(10) (10) If it appears to the division that a person has engaged or is about to engage in an act or practice constituting a violation of the laws of this state relating to banks and banking, including this chapter, chs. 217, 218 and 221 to 224 and ss. 138.09, 138.12, and 138.14, or a rule promulgated or order issued under those laws, the division may bring an action in the name of the state in the circuit court of the appropriate county to enjoin the acts or practices and to enforce compliance with the laws, rules or orders, or the division may refer the matter to the district attorney of the appropriate county or, if the alleged violation may be enforced by the attorney general under sub. (12) or s. 220.12, 221.1005 or 224.06 (7) or is statewide in nature, to the attorney general. Upon a proper showing, the court may grant a permanent or temporary injunction or restraining order, appoint a receiver for the defendant or the defendant's assets or order rescission of any acts determined to be unlawful. The court may not require the division to post a bond.

220.04(11) (11) In order to carry out ss. 220.07, 220.08 and 221.1005, the division may commence and maintain in the division's name any and all actions necessary or proper to enforce any of said sections.

220.04(12) (12) If the division has information that causes the division to believe that any bank, trust company bank, or any other person subject in whole or in part to supervision or control by the division, or any officer, employee, member or manager thereof, has violated any law, rule or order that subjects the person to prosecution for a criminal offense or to a penalty, the division shall bring such information to the attention of the banking review board, with the division's recommendation in writing as to action to be taken. The banking review board shall, if in its judgment probable cause exists for believing that a criminal offense has been committed, or a penalty incurred, call the facts and information to the attention of the attorney general whose duty it shall be to cause prosecution or other action to be instituted if, in the attorney general's judgment, the facts warrant. This subsection does not prevent the institution of any prosecution by any district attorney of this state with or without any advice or act on the part of the attorney general. This subsection does not preclude the division, in any case where the division deems it important to act immediately, from causing any arrest and prosecution where the division is satisfied that there is reason to believe the offense has been committed and that prosecution should be immediately commenced.

220.04 History History: 1971 c. 239; 1975 c. 65; 1981 c. 45; 1983 a. 119; 1987 a. 252; 1991 a. 221, 269, 315, 316; 1993 a. 213; 1995 a. 27, 55, 336; 1997 a. 35, 146; 2003 a. 63; 2005 a. 215; 2009 a. 405.



220.05 Examination fees and assessments.

220.05  Examination fees and assessments.

220.05(1) (1) The division shall assess each state bank and trust company bank for the cost of each examination made, which cost shall be determined by the division and shall include the salaries and expenses of all examiners and other employees of the division actively engaged in such an examination, the salaries and expenses of any other person whose services are required in connection with such examination and any reports thereof, and any other expenses which may be directly apportioned. Any charge so made shall be paid within 30 days from the time the bank receives notice of the assessment.

220.05(2) (2) On or before July 15 of each year, each state bank and trust company bank shall pay to the division an annual assessment for the maintenance of the functions of the division in an amount to be determined by the banking review board, but which shall not exceed 8 cents per $1,000 of resources, or part thereof, for the first $5,000,000 and shall not exceed 6 cents per $1,000, or part thereof, for all resources over $5,000,000.

220.05(5) (5) Whenever in the judgment of the division, the condition or conduct of any bank renders it necessary or expedient to make an extra examination or to devote any extraordinary attention to its affairs, the division shall have the authority to make any and all necessary extra examinations and audits or partial audits and to devote any necessary attention to the conduct of its affairs; and such bank shall pay for each additional examination, and for each audit or partial audit, the actual cost thereof. Where an audit or partial audit is ordered, the actual reasonable cost of auditors shall be charged. Before directing any examination in excess of 2 or any audit or partial audit, the division shall examine the audits and examinations of any clearing house association as to the bank in question which may be furnished to it and shall avoid duplication of examinations, audits or partial audits wherever reasonably possible. In case of audits or partial audits for which a charge may be made under the provisions of this section, the division shall promptly send a copy to the bank and the bank shall pay the reasonable cost thereof. When the division delivers to a bank a copy of any examination, audit or partial audit, the division may by letter accompanying same require the bank to have the receipt of same acknowledged in the record of the next meeting of directors of the bank and may require that there be sent to the division a certified copy of action by the directors showing that all the directors of the bank have read said copy and are familiar with its contents and have signed a statement to such effect on the copy received by the bank and may require that a duplicate of such signed statement signed by all directors to be sent to the division to be attached to and filed with the original of such examination, audit or partial audit on file with the division. Failure of the bank or its board of directors or any of them to comply with any such order or direction of the division within a reasonable time fixed by it shall be sufficient ground for the taking of possession of said bank by the division and liquidating said bank under s. 220.08.

220.05(6) (6)

220.05(6)(a)(a) Any bank or trust company holding any property in trust or in any fiduciary capacity or as custodian or bailee shall pay in addition to the fees and assessments provided for in sub. (2) the actual reasonable cost of any examinations conducted by the division of the books, records and business of the bank or trust company insofar as they relate to the property held in trust or other fiduciary capacity or as custodian or bailee.

220.05(6)(b) (b) The cost to be paid under par. (a) shall include a fair charge for time of assistants and office overhead. The cost shall be determined by the division within a reasonable time after each examination has been completed. A statement of the charge determined by the division shall be promptly sent to the bank or trust company. Each bank or trust company shall pay the charge within 10 days after receipt of the statement. The cost determined under this subsection shall include the cost of furnishing a copy of the statement to the bank or trust company.

220.05 History History: 1985 a. 127; 1991 a. 221, 316; 1995 a. 27; 1997 a. 254.



220.06 Not to disclose information.

220.06  Not to disclose information.

220.06(1) (1) In this section, "licensee" means a person licensed by the division under ch. 138, 217 or 218 or under s. 224.72, 224.725, or 224.92.

220.06(1m) (1m) No division employee may examine a bank or licensee in which that person is interested as a stockholder, officer or employee. No division employee may examine a bank or licensee located in the same village, city or county with any bank or licensee in which that person is so interested. Employees in the division, and each member and employee of the banking review board, shall keep secret all facts and information obtained in the course of examinations or from reports not under s. 221.1002 (1) filed by a bank or licensee with the division, except so far as the public duty of the person requires reporting upon or taking special action regarding the affairs of any bank or licensee, and except when called as a witness in any criminal proceeding or trial in a court of justice. The division may furnish to the federal deposit insurance corporation or to any regulatory authority for state or federal financial institutions, insurance or securities a copy of any examination made of any such bank or licensee or of any report made by such bank or licensee and may give access to and disclose to the corporation or to any regulatory authority for state or federal financial institutions, insurance or securities any information possessed by the division with reference to the conditions or affairs of any such insured bank or licensee if the regulatory authority agrees to treat all information received with the same degree of confidentiality as applies to reports of examination that are in the custody of the division.

220.06(2) (2) If any employee in the division or any member of the banking review board or any employee thereof discloses the name of any debtor of any bank or licensee, or anything relative to the private account or transactions of such bank or licensee, or any fact obtained in the course of any examination of any bank or licensee, except as herein provided, that person is guilty of a Class I felony and shall be subject, upon conviction, to forfeiture of office or position.

220.06(3) (3)

220.06(3)(a)(a) Examination reports possessed by a bank or licensee are confidential, remain the property of the division and are returnable immediately on request of the division.

220.06(3)(b) (b) Officers and employees of a bank or licensee may not redisclose information in the examination reports. A person violating this paragraph may be fined not less than $100 nor more than $1,000 or imprisoned not more than 6 months or both.

220.06 History History: 1977 c. 418; 1979 c. 102; 1983 a. 27; 1985 a. 127, 325; 1987 a. 252; 1995 a. 27, 336; 1997 a. 283; 1999 a. 9; 2001 a. 109; 2005 a. 215; 2009 a. 2.



220.065 Immunity.

220.065  Immunity. Employees of the division shall not be subject to any civil liability or penalty, nor to any criminal prosecution, for any error in judgment or discretion made in good faith and upon reasonable grounds in any action taken or omitted by the division in the division's official capacity under the provisions of chs. 220 to 224.

220.065 History History: 1991 a. 316; 1995 a. 27.



220.07 Banks; impairment of capital.

220.07  Banks; impairment of capital.

220.07(1) (1)  Capital impaired; deficiency. Whenever the division determines that the capital of any bank is impaired or reduced below the amount required by law or the articles of incorporation, or below the amount certified to the division as paid in, the division may require such bank to make good such impairment or deficiency within 60 days after the date of such requisition. In any case, where the capital of a bank becomes impaired or reduced below the amount required by law or the articles of incorporation, the board of directors of such bank may make a proportional assessment upon all of the stock of the bank to make good such deficiency, and may provide that the amount of such deficiency shall be due and payable at a time to be fixed by such board of directors, which time shall be not less than 10 days after notice of the assessment. Notice to stockholders residing in another state shall be given by registered mail and a return receipt demanded. If any stockholder fails or neglects to pay the amount of the assessment against his or her stock for 10 days after the assessment becomes due and payable, the directors of the bank may offer the stock for sale, and sell the stock at public sale upon 10 days' notice to be given by posting copies of the notice of sale in 5 public places in the town, village or city where the bank is located. Upon the sale, the purchaser shall forthwith pay the amount of the assessment against the stock. The amount received from the sale of the stock, less the cost and expenses of the sale, shall be paid to the original owner of the stock.

220.07(2) (2) Review of order. In any case where the division has made an order requiring capital to be made good, the bank may within 10 days after the making of said order secure a review of same by the banking review board by filing with the division a statement requesting such review and stating the grounds of objection to the order of the division. Said board shall promptly conduct a hearing thereon after affording reasonable notice to the bank and shall affirm, modify or set aside the order of the division. No such review or hearing shall extend the time for compliance with the order of the division unless the banking review board shall so direct.

220.07 History History: 1979 c. 110; 1995 a. 27.



220.08 Delinquent banks; division may take possession.

220.08  Delinquent banks; division may take possession.

220.08(1)(1) Whenever it shall appear to the division that any bank or banking corporation to which this chapter is applicable has violated its charter or any law of the state, or is conducting its business in an unsafe or unauthorized manner, or if the capital of any such bank or banking corporation is impaired, or if any such bank or banking corporation shall refuse to submit its books, papers, and concerns to the inspection of any examiner, or if any officer thereof shall refuse to be examined upon oath touching the concerns of any such bank or banking corporation, or if any such bank or banking corporation shall suspend payment of its obligations, or if from any examination or report provided for by this chapter the division shall have reason to conclude that such bank or banking corporation is in an unsound or unsafe condition to transact the business for which it is organized, or that it is unsafe and inexpedient for it to continue business, or if any such bank or banking corporation shall neglect or refuse to observe an order of the division, specified in s. 220.07, or if the division shall find that the management of the bank or the manner in which the work of any of its officers or employees is done, if continued, is such as to endanger the safety or solvency of the bank and the division shall have made written recommendations for change in management or officers and employees and such recommendation shall not have been complied with after the expiration of a reasonable time therefor fixed by the division, the division may take possession of the property and business of such bank or banking corporation, and retain such possession until such bank or banking corporation shall resume business, or its affairs be finally liquidated as herein provided. Whenever facts have come to the attention of the division which cause the division to believe that it may be necessary or advisable to take possession of a bank, or if the division has reasonable cause to believe that any of the grounds for taking possession of a bank, specified in this section, exist, the division shall bring the matter to the attention of the banking review board, reporting to them in writing the situation and the division's recommendation as to action to be taken. The banking review board shall promptly consider the matter and promptly decide whether or not the division should take possession of the bank. If the review board decides that the division should take possession, the division shall forthwith take possession as hereinbefore provided. If at any time the division is confronted with an emergency situation where in the division's opinion it is imperative in order to protect the public or for other reasons that possession of the bank be at once taken, the division may do so forthwith without referring the matter to the banking review board.

220.08(2) (2) On taking possession of the property and business of any such bank or banking corporation, the division shall forthwith give notice of such fact to any and all banks or banking corporations holding or in possession of any assets of such bank or banking corporation. No bank or banking corporation knowing of such taking possession by the division, or notified as aforesaid, shall have a lien or charge for any payment, or advance, thereafter made, or liability thereafter incurred, against any of the assets of the bank or banking corporation of whose property and business the division shall have taken possession as aforesaid, except that all drafts issued and delivered against existing balances on deposit in any drawee banks or banking corporations shall be paid on presentation, if they correspond by number and amount to a list to be certified to them by the division, and if there be insufficient funds in deposit such drafts shall be preferred claims. Such bank or banking corporation may, with the consent of the division, resume business upon such conditions as may be approved by the division.

220.08(2a) (2a) The division on taking possession of a bank for liquidation shall, with the approval of the circuit court, withdraw from the general fund of such bank an amount of money deemed adequate by the division and the circuit court for the payment of current monthly expenses and set up a working fund. Such working fund shall be deposited by the division in one or more state banks in an account known as "bank liquidation account" together with like funds from other banks in liquidation. Once each month the expenses so paid from the working fund shall be approved by the circuit court. Upon such approval, the working fund of each liquidating bank shall be reimbursed from the general fund of said liquidating bank so that the balance of each working account in said bank liquidation account shall always be the amount approved by the circuit court. When a liquidating bank is ready to pay the final dividend and final expenses, the working fund assigned to the bank liquidation account shall be reassigned back to the general account of such bank.

220.08(3) (3) Upon taking possession of the property and business of such bank or banking corporation, the division is authorized to collect moneys due to such bank or banking corporation, and do such other acts as are necessary to conserve its assets and business, and shall proceed to liquidate the affairs thereof, as hereinafter provided. The division shall collect all debts due and claims belonging to it, and, upon the order of the circuit court, may sell or compound all bad or doubtful debts, and on like order may sell all the real and personal property of such bank or banking corporation on such terms as the court shall direct.

220.08(3a) (3a) That in addition to the authority conferred by sub. (3), the division with the approval of the banking review board may, for purposes of collection or liquidation, sell, assign, convey and transfer or approve the sale, assignment, conveyance and transfer of the assets of a closed bank or bank operating under a stabilization and readjustment agreement to any other bank or trust company under such terms and conditions as the division may deem for the best interests of the depositors and unsecured creditors of such bank.

220.08(3am) (3am) On taking possession of a bank for liquidation, the division may transfer the trust accounts of the bank to another entity with fiduciary powers. Neither the division nor the fiduciary to whom the trust accounts are transferred is liable for the past acts of the bank relating to the trust accounts.

220.08(3b) (3b) The acts of any special deputy under sub. (4) shall be binding on the division to the same extent and with like effect as if such acts were done by said division.

220.08(4) (4) The division may appoint one or more special deputies, as agent or agents, to assist the division in the duty of reorganization, consolidation, liquidation and distribution, the certificate of appointment to be filed with the division and a certified copy in the office of the clerk of the circuit court for the county in which such bank or banking corporation is located. Such special deputies may execute, acknowledge and deliver any and all deeds, assignments, releases or other instruments necessary and proper to effect any sale and transfer or encumbrance of real estate or personal property after the same has been approved by the division, and an order obtained from the circuit court of the county in which the bank concerned is located. The division may from time to time authorize a special deputy to perform such duties connected with such reorganization, consolidation, liquidation and distribution as the division deems proper. The division may employ such counsel and procure such expert assistance and advice as may be necessary in the reorganization, consolidation, liquidation and distribution of the assets of such banks or banking corporations. The division may retain such of the officers or employees of such banks or banking corporations as necessary.

220.08(5) (5) The division shall give notice, in such newspapers as the division may direct, by publication of a class 3 notice, under ch. 985, calling on all persons who may have claims against such bank or banking corporation, to present the same to the division, within 3 months after the date of first insertion. Such notice shall also fix a place and time (not less than 3 months after the date of first insertion) to make legal proof thereof. The division shall mail a similar notice to all persons whose names appear as creditors upon the books of the bank or banking corporation. Any creditor of such bank or banking corporation holding security of any nature, shall file a claim as a general creditor only for the amount by which the debt exceeds the value of such security. The value of said security and the amount to be allowed on the claim so filed shall, upon application of such creditor or the division and upon at least 20 days' notice to the opposing party, be determined by the circuit court of the county wherein such bank or banking corporation is located. If the division doubts the justice and validity of any claim, the division may reject the same, and serve notice of such rejection upon the claimant either by mail or personally. An affidavit of the service of such notice, which shall be prima facie evidence thereof, shall be filed with the division. An action upon a claim so rejected must be brought within 6 months after such service. Claims presented after the expiration of the time fixed in the notice to creditors shall be entitled to receive only liquidating dividends declared after presentation, unless otherwise ordered by the court.

220.08(6) (6) Upon taking possession of the property and assets of such bank or banking corporation, the division shall make an inventory of the assets of such bank or banking corporation, in duplicate, one to be filed with the division, and one in the office of the clerk of circuit court for the county in which such bank or banking corporation is located; upon the expiration of the time fixed for the presentation of claims, the division shall make in duplicate a full and complete list of the claims presented, including and specifying such claims as have been rejected by it, one to be filed with the division, and one in the office of the clerk of circuit court for the county in which such bank or banking corporation is located. Such inventory and list of claims shall be open at all reasonable times to inspection.

220.08(7) (7) The compensation of the special deputies, counsel, and other employees and assistants, and all expenses of supervision and liquidation, shall be fixed by the division subject to the approval of the circuit court for the county in which such bank or banking corporation is located, on notice of such bank or banking corporation, and shall upon the certificate of the division be paid out of the funds of such bank or banking corporation in the hands of the division. Expenses of supervision and liquidation shall include the cost of services rendered by the division to the bank or banking corporation being liquidated and the division shall the first of each month determine such cost in the manner hereinafter provided, which cost shall be charged to each bank in liquidation and the same shall be paid to the division as other expenses of liquidation are paid. The amount of the aforesaid supervision cost to be paid by each bank in liquidation shall be determined by taking that portion of the total supervision cost of all banks in liquidation for the preceding month, which the total book value of the unliquidated book assets of each said bank bears to the total book value of all the unliquidated book assets of every bank in liquidation. In making computations for each month the total supervision cost and all book values of unliquidated assets shall be determined as of the last business day of the preceding month. The moneys collected by the division shall be from time to time deposited in one or more state banks, and, in case of the suspension or insolvency of the depository, such deposits shall be preferred before all other deposits.

220.08(8) (8) At any time after the expiration of the date fixed for the presentation of claims, the division may out of the funds remaining in the division's possession after the payment of expenses declare one or more dividends, and after the expiration of one year from the first publication of notice to creditors, the division may declare a final dividend, such dividends to be paid to such persons, and in such amounts, and upon such notice, as may be directed by the circuit court for the county in which such bank or banking corporation is located. Objections to any claim not rejected by the division may be made by any party interested by filing a copy of such objections with the division, which shall present the same to the circuit court at the time of the next application to declare a dividend. The court may if deemed advisable provide for the setting aside of a sum sufficient to pay all or any part of the dividends due on any unproved or unclaimed deposits.

220.08(9) (9) Whenever any such bank or banking corporation, of whose property and business the division has taken possession, as aforesaid, deems itself aggrieved thereby, it may, at any time within 10 days after such taking possession, apply to the circuit court for the county in which such bank or banking corporation is located to enjoin further proceedings; and said court, after citing the division to show cause why further proceedings should not be enjoined and hearing the allegations and proofs of the parties and determining the facts may, upon the merits dismiss such application or enjoin the division from further proceedings, and direct the division to surrender such business and property to such bank or banking corporation. Said bank or banking corporation may, if it desires so to do, within 10 days after taking possession apply to the banking review board to review the action of the division in taking possession. The banking review board shall act speedily on such application. Within 10 days after notice of the decision of the banking review board, said bank or banking corporation may apply to said circuit court of the county in which such bank or banking corporation is located to enjoin further proceedings. The proceedings on such application shall be on notice to the division and shall be the same as where the application to the court is made as above provided without application to the review board.

220.08(10) (10) Whenever the division has paid to every depositor and creditor of such bank or banking corporation (not including stockholders), whose claims as such creditor or depositor have been duly proved and allowed, the full amount of such claims, and has made proper provision for unclaimed and unpaid deposits or dividends, and has paid all the expenses of the liquidation, the division shall call a meeting of the stockholders of such bank or banking corporation by giving notice thereof by certified mail and by publication of a class 2 notice, under ch. 985, in the county where such bank or banking corporation is located. At such meeting the stockholders shall determine whether the division shall be continued as liquidator and shall wind up the affairs of such bank or banking corporation, or whether an agent or agents shall be elected for that purpose, and in so determining the said stockholders shall vote by ballot, in person or by proxy, each share of stock entitling the holder to one vote, and the majority of the stock shall be necessary to a determination.

220.08(11) (11) In case it is determined to continue the liquidation under the division, the division shall complete the liquidation of the affairs of such bank or banking corporation, and after paying the expenses thereof, shall distribute the proceeds among the stockholders in proportion to the several holdings of stock in such manner and upon such notice as may be directed by the circuit court. In case it is determined to appoint an agent or agents to liquidate, the stockholders shall thereupon select such agent or agents by ballot, a majority of the stock present and voting, in person or by proxy, being necessary to a choice. Such agent or agents shall execute and file with the division a bond to the people of the state in such amount, with such sureties and in such form as shall be approved by the division, conditioned for the faithful performance of all the duties of the agent's or the agents' trust, and thereupon the division shall transfer and deliver to such agent or agents all the undivided or uncollected or other assets of such bank or banking corporation then remaining in the division's possession; and upon such transfer and delivery, the division shall be discharged from any and all further liability to such bank or banking corporation and its or their creditors.

220.08(12) (12) Such agent or agents shall convert the assets coming into the agent's or agents' possession into cash, and shall account for and make distribution of the property of said bank or banking corporation, as is herein provided in the case of distribution by the division, except that the expenses thereof shall be subject to the direction and control of the circuit court. In case of the death, removal, or refusal to act of any such agent or agents, the stockholders, on the same notice, to be given by the division upon proof of such death, removal, or refusal to act being filed with it, and by the same vote hereinbefore provided, may elect a successor, who shall have the same powers and be subject to the same liabilities and duties as the agent originally elected.

220.08(13) (13) The division shall deposit dividends and unclaimed deposits which have been provided for and which remain unpaid in the hands of the division for 6 months after the order for final distribution in one or more state banks, to the credit of the division, in trust for the several depositors with and creditors of the liquidated bank or banking corporations from which they were received. The division's annual report under s. 220.14 shall include the names of banks or banking corporations so taken possession of and liquidated and the sums of unclaimed and unpaid deposits or dividends with respect to each of them respectively.

220.08(14) (14) The division may pay the moneys held by the division to the persons entitled to them, upon being furnished satisfactory evidence of their right to the same. In cases of doubt or conflicting claims, the division may require an order of the circuit court authorizing and directing the payment thereof. The division may apply the interest earned towards defraying the expenses in the payment and distribution of such unclaimed deposits or dividends to the depositors and creditors entitled to receive them, and if necessary may draw on the fund to defray such expenses. After one year from the time of the order for final distribution, the division shall report and deliver all unclaimed funds to the secretary of revenue as provided in ch. 177. All claims subsequently arising shall be presented to the division. If the division determines that any claim should be allowed, the division shall certify to the department of administration the name and address of the person entitled to payment and the amount thereof and shall attach the claim to the certificate. The secretary of administration shall certify the claim to the secretary of revenue for payment.

220.08(15) (15) Whenever the division, with a view of restoring the solvency of any bank of which the division has taken charge pursuant to law, shall approve a reorganization plan entered into between the depositors and unsecured creditors of such bank and the bank or reorganizers thereof, which represent 80 percent of the amount of deposits and unsecured claims of such banks, then and in such case all other depositors and unsecured creditors shall be held to be subject to such agreement to the same extent and with the same effect as if they had joined in the execution thereof, and their claims shall be treated in all respects as if they had joined in the execution of such articles or reorganization plan in the event of restoration of such bank to solvency, and the reopening of the same for business. The investment board and the governing board of any county, city, village, town, drainage district, power district, school district, sewer district, or other governmental subdivision, or any commission, committee, board, or officer thereof, having any funds on deposit at the time of the closing of the bank are authorized to join in any reorganization plan, if, in the judgment of such investment board or other governing board, the reorganization plan is in the best interests of all persons concerned. All deposits made in any state bank subsequent to June 3, 1927 shall be subject to the conditions hereof.

220.08(16) (16) Whenever the division is informed, within 10 days after the division has taken charge of a bank pursuant to law, that a plan for the reorganization of such bank is being considered, the division may refrain from complying with any or all of the provisions of this section for such time as the division deems advisable, but for not more than 40 days after the division has taken charge of said bank. The approval by the division and the acceptance by the depositors and unsecured creditors of a reorganization plan within the time specified as provided in sub. (15), shall operate to relieve the division of the duties and liabilities provided by this section in the case of liquidation of banks.

220.08(17) (17) Whenever it shall appear to the division that the books and records of any liquidated bank or banking corporation or segregated trust are no longer required by the division, the division may make application to the circuit court having jurisdiction of such liquidated bank or banking corporation or segregated trust for an order determining what books and records are to be kept and what destroyed, stating in such application the division's recommendations thereon. Said circuit court shall thereupon enter an order determining what books and records shall be kept and what shall be destroyed. The books and records ordered preserved shall be delivered to the clerk of such court to be kept by him or her until further order of the court. Following the expiration of the retention period provided in SCR chapter 72, the circuit court shall submit to the historical society copies of the division's application and the court order determining what books and records have been kept. On subsequent application of the historical society the court may order delivery to the society of such books and records as the society deems of permanent historical significance and the destruction of the balance, whether or not any such records have been photographed or microphotographed.

220.08(18) (18) Whenever any bank or banking corporation has been completely liquidated, the division shall and is hereby authorized to cancel the charter of such bank or banking corporation.

220.08(19) (19) Segregated trusts heretofore or hereafter created in connection with the stabilization and readjustment or reorganization of a bank shall be administered and liquidated under the supervision of the division and the circuit court of the county in which the bank is located.

220.08(19)(a) (a) The trustees shall be confirmed by the circuit court of the county wherein such bank is located and shall be subject to removal by said court.

220.08(19)(b) (b) The administration and liquidation of such trust shall be subject to the supervision of the division and as far as practicable shall be subject to the approval of the circuit court of the county wherein such bank is located in the same manner and to the same extent as is the administration of banks in liquidation under the provisions of this section.

220.08(19)(c) (c) The division shall make such examinations of the books, records and assets of such trust as the division deems necessary and shall submit copies of such examinations to the trustees and to the circuit court. The cost of such examinations and the cost of the supervision rendered by the division, which cost shall be determined by the division, shall be a charge against the trust and shall be paid as an expense of administration.

220.08(19)(d) (d) The trustees of such trust shall be known collectively as "the trustees of the segregated trust of (name of bank)" and in that name may sue and be sued and perform the duties imposed on them by law and the provisions of the agreement or court order creating such trust. A certificate issued by the division shall be sufficient proof of the creation of such trust, of the appointment and qualification of the persons named therein to act as trustees and of the powers of the trustees.

220.08(20) (20) In the event the division, as statutory receiver of closed state banks or in connection with the division's supervision of segregated trusts, shall have possession of any funds or property by reason of any recovery on an official bond or otherwise, and said funds shall not belong to or be attributable to any specific bank or banks in liquidation or to any specific segregated trust or trusts and it shall appear that all or a number of banks in liquidation or all or a number of the segregated trusts supervised by the division or the depositors or other creditors of such banks or trusts, may have an interest in such funds or property, the division may petition the circuit court for Dane County for an order directing the disposition of such funds or property. The court, upon presentation of such a petition, shall direct the division to give such notice of hearing thereon, by publication of a class 3 notice, under ch. 985, or otherwise, as appears reasonable under the circumstances. The expenses of the division in any such proceeding shall be paid out of such funds or property. If it shall appear to the court that the persons to whom such funds or property may ultimately belong cannot be found or ascertained or that the expense of such ascertainment would in the judgment of the court be excessive or unreasonable under all the circumstances, the court shall enter an order directing the division to transmit such funds or property to the secretary of revenue to become the property of the state. Any person claiming an interest in any such funds or property so ordered to be transmitted to the secretary of revenue may within 5 years after the entry of such order bring suit against the state for recovery thereof without interest.

220.08(20a) (20a) After liquidation of the assets of a delinquent bank, any remaining assets, including all unknown and undiscovered assets in the custody of the division, shall, after approval of the circuit court having jurisdiction thereof, be retained by the division which is authorized and empowered to hold such assets, claims and demands with the full right and power to compound, compromise, settle and assign the same with full authority to execute and deliver any legal instruments incidental thereto without further court approval. Any moneys or proceeds received therefrom shall be paid into the general fund of the state of Wisconsin after the division has first deducted therefrom the costs of the division's services and other expenses incidental thereto.

220.08 History History: 1983 a. 408, 524; 1985 a. 127; Sup. Ct. Order, 136 Wis. 2d xi (1987); 1991 a. 316; 1995 a. 27, 336; 2009 a. 177; 2013 a. 20.

220.08 Cross-reference Cross-reference: See ch. 177 for disposition of unclaimed funds.



220.081 Closed insured banks; federal deposit insurance corporation may be receiver.

220.081  Closed insured banks; federal deposit insurance corporation may be receiver.

220.081(1) (1) The division may, in the event of the closing of any bank which is a member of the federal deposit insurance corporation or the deposits in which are to any extent insured by said corporation, tender to said corporation the appointment as statutory receiver of such bank and if the corporation accepts said appointment, the corporation shall have and possess all the powers and privileges given by the laws of this state to the division as statutory receiver of a closed bank and be subject to all the duties of the division as such statutory receiver, except insofar as such powers, privileges, or duties are in conflict with the provisions of subsection 1 of section 8 of said banking act of 1933, or any other applicable federal laws.

220.081(2) (2) In the event said federal deposit insurance corporation shall accept the appointment as such receiver, it is hereby authorized and empowered to be and act without bond as such receiver.

220.081(3) (3) Upon the acceptance of the appointment as receiver of any delinquent bank by said federal deposit insurance corporation, the possession of and title to all the assets, business and property of such bank of every kind and nature shall pass to and vest in said corporation without the execution of any instruments of conveyance, assignment, transfer or endorsement.

220.081(4) (4) The division or the federal deposit insurance corporation being in possession of any delinquent bank may, as receiver of such bank and upon the order of the circuit court for the county in which such bank is located, borrow money from the federal deposit insurance corporation and secure the payment of such loan by the mortgage pledge, transfer in trust or hypothecation of any or all of the property and assets of such delinquent bank and upon like order may sell to said federal deposit insurance corporation any or all of the property and assets of such delinquent bank.

220.081 History History: 1995 a. 27.



220.082 Closed insured banks; subrogation of federal deposit insurance corporation.

220.082  Closed insured banks; subrogation of federal deposit insurance corporation. Whenever any bank whose deposits are in whole or in part insured pursuant to any federal laws, shall have been closed on account of the inability to meet the demands of its depositors, and the federal deposit insurance corporation or its successors shall pay or make available for payment the insured deposit liabilities of such closed institution, the corporation or its successors, whether or not the same shall have become receiver or liquidator of such closed bank, shall be subrogated to all rights against such closed bank, or the owner of such insured deposits with like force and effect as if the closed bank were a national bank, to the extent now or hereafter necessary to enable said corporation, under federal law, to make insured payments available to depositors of closed insured banks.



220.085 Federal aid to banks.

220.085  Federal aid to banks. On approval of the banking review board, any state bank or trust company, or the receiver of any insolvent or delinquent state bank or trust company, may take advantage of any act that may be enacted by the congress of the United States for the relief of any state banks or trust companies.



220.086 Receiver of delinquent bank may borrow from federal government agency; court order.

220.086  Receiver of delinquent bank may borrow from federal government agency; court order. The division, having taken possession of any delinquent bank, may, as receiver of such bank, and upon the order of the circuit court for the county in which such bank is located, borrow money from any agency of the federal government, upon such terms and conditions as may be satisfactory to such federal agency, and issue evidences of indebtedness therefor, and secure the payment of such loan by the mortgage, pledge, transfer in trust, or hypothecation of any or all of the property and assets of such delinquent bank.

220.086 History History: 1995 a. 27.



220.09 Indemnity fund, national bank.

220.09  Indemnity fund, national bank. Every national bank which has authority under federal law to act in a fiduciary capacity shall comply with s. 223.02.

220.09 History History: 1995 a. 27, 336.



220.10 Books and accounts; division's control.

220.10  Books and accounts; division's control. Whenever it appears to the division that any bank does not keep books and accounts in such manner as to enable the division to readily ascertain the true condition of such bank, the division may require the officers of such bank to open and keep such books or accounts as the division prescribes for the purpose of keeping accurate and convenient records of the transactions and accounts of such bank. Any bank that refuses or neglects to open and keep such books or accounts as the division prescribes shall be subject to a penalty of $10 for each day it neglects and fails to open and keep such prescribed books and accounts.

220.10 History History: 1991 a. 316; 1995 a. 27.



220.12 Attorney general, duty of.

220.12  Attorney general, duty of. All proceedings by any bank to enjoin the division in the discharge of the division's duties shall be had in the county where said bank is located, or in the supreme court of this state. All suits and proceedings arising out of the provisions of the banking laws, in which the state, or any of its officers or agents shall be parties, shall be conducted under the direction and supervision of the attorney general.

220.12 History History: 1991 a. 316; 1995 a. 27.



220.13 Copies as evidence.

220.13  Copies as evidence. Copies of all records and papers held in the division and certified by the division shall be evidence in all cases equally and of like effect as the original.

220.13 History History: 1991 a. 316; 1995 a. 27.



220.14 Division's report.

220.14  Division's report. The division shall publish an annual report and submit the report to the governor and the chief clerk of each house of the legislature for distribution to the legislature under s. 13.172 (2). The report shall:

220.14(1) (1) Exhibit the condition of the various banks of the state as of the day of the last report made to the division by such banks.

220.14(2) (2) Contain a statement of the condition of every bank from which reports have been received, with an abstract of the whole amount of capital returned by them, the whole amount of their liabilities, the total amount of resources, and specifying the amount of lawful money held by banks at the time of their several returns.

220.14(3) (3) Give a tabulated statement of the resources and liabilities of each bank.

220.14(4) (4) Contain a statement of the banks whose business has been closed during the year, the amount of their resources and liabilities, the amount paid to the creditors thereof and a statement of any banks organized during the year.

220.14(5) (5) Contain a statement of the total number of orders issued by the division during the year under s. 222.0203 (2).

220.14(7) (7) Give such other information as the division deems necessary.

220.14 History History: 1977 c. 196 s. 131; 1983 a. 524; 1995 a. 27; 2003 a. 63.



220.17 Effect of consolidating banks and trust companies.

220.17  Effect of consolidating banks and trust companies.

220.17(1)(1) Whenever 2 or more banks or trust companies, including national banks, authorized to do a banking business in the state of Wisconsin, shall be consolidated under the charter of one of the consolidating banks or trust companies, or under a new charter issued to such consolidated institution, the rights, interests and franchises of any bank or trust company joining in or party to such consolidation in and to every species of property, real, personal and mixed and chooses in action thereto belonging, shall be deemed transferred to and vested in the consolidated bank or trust company without any deed, endorsement or other instrument of transfer, and the consolidated bank or trust company shall take, hold and enjoy the same and all rights of property, franchises and interests in the same manner and to the same extent as were held and enjoyed by such consolidating banks or trust companies or both at the time of such consolidation.

220.17(2) (2) All of the following apply to a consolidated bank or trust company described in sub. (1), if the consolidated bank or trust company is authorized to perform fiduciary services at the time of the consolidation:

220.17(2)(a) (a) The consolidated bank or trust company shall succeed to all rights, obligations, relations, and trusts, and the duties and liabilities connected with the performance of fiduciary services, held by any bank or trust company party to the consolidation, and without further appointment shall act as trustee or personal representative or in any other fiduciary capacity in which any bank or trust company party to the consolidation was acting at the time of the consolidation.

220.17(2)(b) (b) The consolidated bank or trust company shall execute and perform each trust or relation described in par. (a) in the same manner as if the consolidated bank or trust company itself had assumed the trust or relation, including the obligations and liabilities connected therewith.

220.17(2)(c) (c) The consolidated bank or trust company shall be entitled to be appointed or to act as trustee or personal representative or other fiduciary to the same extent and with the same effect as would any bank or trust company party to the consolidation if prior to the consolidation any bank or trust company party to the consolidation has been designated as trustee or any other fiduciary in any trust deed or other writing, or has been named to act as personal representative in any will.

220.17 History History: 1983 a. 36; 2001 a. 102.



220.18 Bank or corporate notaries; permitted acts.

220.18  Bank or corporate notaries; permitted acts. It shall be lawful for any notary public who is a stockholder, director, officer, member, manager or employee of a bank or other corporation or limited liability company to take the acknowledgment of any party to any written instrument executed to or by that entity, or to administer an oath to any other stockholder, director, officer, member, manager, employee or agent of that entity, or to protest for nonacceptance or nonpayment bills of exchange, drafts, checks, notes and other negotiable instruments which may be owned or held for collection by that entity, if such notary is not a party to such instrument, either individually or as a representative of the entity.

220.18 History History: 1993 a. 112.



220.28 Destruction of obsolete records by state banks.

220.28  Destruction of obsolete records by state banks. Any state bank may destroy or dispose of such of its records as may have become obsolete after first obtaining the written consent of the division.

220.28 History History: 1985 a. 127; 1995 a. 27.



220.285 Reproduction and destruction of records; evidence.

220.285  Reproduction and destruction of records; evidence.

220.285(1)(1) Any state bank, trust company bank, licensee under ss. 138.09, 138.12, 138.14, 218.0101 to 218.0163, 218.02, 218.04, 218.05, 224.72, or 224.725 or ch. 217 may cause any or all records kept by such bank, licensee, or registered person to be recorded, copied or reproduced by any photostatic, photographic or miniature photographic process or by optical imaging if the process employed correctly, accurately and permanently copies, reproduces or forms a medium for copying, reproducing or recording the original record on a film or other durable material. A bank, licensee, or registered person may thereafter dispose of the original record after first obtaining the written consent of the division. This section, excepting that part of it which requires written consent of the division, is applicable to national banking associations insofar as it does not contravene federal law.

220.285(2) (2) Any photographic, photostatic or miniature photographic copy or reproduction or copy reproduced from a film record or any copy of a record generated from optical disk storage of a bank record or record of a licensee or registered person is considered to be an original record for all purposes and shall be treated as an original record in all courts or administrative agencies for the purpose of its admissibility in evidence. A facsimile, exemplification or certified copy of any such photographic copy or reproduction, copy reproduced from a film record or copy generated from optical disk storage of a record shall, for all purposes, be considered a facsimile, exemplification or certified copy of the original record.

220.285 History History: 1971 c. 239; 1973 c. 3; 1991 a. 39, 221; 1995 a. 27; 1997 a. 152; 1999 a. 31; 2005 a. 215; 2009 a. 2, 405.



220.30 Closing in emergencies.

220.30  Closing in emergencies. No liability shall be incurred by a bank because the bank is closed during an emergency. If a bank closes during an emergency, the closing shall be noted in the minutes of the next meeting of the bank's board of directors. A bank may not declare in default for nonpayment any obligation which became due while the bank was closed during the emergency if timely payment on the obligation was tendered but not accepted because the bank was closed.

220.30 History History: 1971 c. 120; 1987 a. 252.



220.32 Transfer of trust business within bank holding company groups.

220.32  Transfer of trust business within bank holding company groups.

220.32(1)(1)  Definitions. In this section:

220.32(1)(a) (a) "Corporate fiduciary" means all of the following:

220.32(1)(a)1. 1. A trust company bank, state bank with trust powers, corporation or limited liability company, that is authorized under the laws of this state to accept and execute trusts.

220.32(1)(a)2. 2. A national bank or other federally chartered financial institution, if that bank or institution has its principal place of business in this state and is authorized by the appropriate federal agency to accept and execute trusts.

220.32(1)(b) (b) "Subsidiary" of a bank holding company means any other corporation or limited liability company of which voting stock having a majority of the votes entitled to be cast is owned, directly or indirectly, by the bank holding company.

220.32(1)(c) (c) "Trust business" includes self-declared trusts that are established and maintained by a corporate fiduciary, such as common trust funds and group trust funds, and all other activities in which a corporate fiduciary is acting as a fiduciary, as defined in s. 112.01 (1) (b), regardless of whether or not a portion of these activities could be undertaken by an entity that is not authorized to accept and execute trusts in this state.

220.32(2) (2) Transfer to successor fiduciary. If the board of directors of a bank holding company adopt a resolution directing one of its subsidiaries that is a corporate fiduciary to succeed to all or part of the existing or future trust business of another of its subsidiaries that is a corporate fiduciary, the successor corporate fiduciary shall succeed to the predecessor corporate fiduciary. The substitution shall be effective on the date specified in the resolution and no additional authorization is needed. The successor corporate fiduciary shall succeed to all capacities in which the predecessor corporate fiduciary had been acting with respect to the transferred trust business. If, or to the extent that, the resolution directs that one subsidiary shall succeed to future trust business of another subsidiary of the same bank holding company, the successor shall be considered to be named as fiduciary in all writings that named the predecessor corporate fiduciary as trustee, including all wills, trusts, court orders and similar documents and instruments.

220.32 History History: 1997 a. 316.






221. State banks.

221.0101 Title.

221.0101  Title. This chapter may be cited as the "Wisconsin banking law".

221.0101 History History: 1995 a. 336.



221.0102 Definitions.

221.0102  Definitions. In this chapter:

221.0102(1) (1) "Articles of incorporation" includes amended and restated articles of incorporation.

221.0102(2) (2) "Authorized shares" means the shares of all classes that a bank is authorized to issue.

221.0102(3) (3) "Capital stock" means the stock of a bank, other than preferred stock.

221.0102(4) (4) "Capital" means, with respect to any bank, the sum of all of the following, less the bank's intangible assets:

221.0102(4)(a) (a) The bank's capital stock.

221.0102(4)(b) (b) The bank's preferred stock.

221.0102(4)(bm) (bm) The bank's surplus.

221.0102(4)(c) (c) The bank's undivided profits.

221.0102(4)(d) (d) Outstanding notes and debentures of the bank that are legally issued and sold by the bank and approved by the division under s. 221.0318 (2).

221.0102(5) (5) "Record date" means the date on which a bank determines the identity of its shareholders for purposes of this chapter.

221.0102(6) (6) "Shareholder" means the person in whose name shares are registered in the records of a bank or, to the extent of the rights granted by a nominee certificate on file with a bank, the beneficial owner of the shares.

221.0102(7) (7) "Subscriber" means a person who subscribes for shares in a bank, whether before or after incorporation of the bank.

221.0102(8) (8) "Treasury shares" means shares of a bank that have been issued, that have been subsequently acquired by and belong to the bank, and that have not been canceled or restored to the status of authorized but unissued shares.

221.0102(9) (9) "Voting group" means any of the following:

221.0102(9)(a) (a) All shares of one or more classes or series that, under the articles of incorporation or this chapter, are entitled to vote and be counted together collectively on a matter at a meeting of shareholders.

221.0102(9)(b) (b) All shares that under the articles of incorporation or this chapter are entitled to vote generally on a matter.

221.0102 History History: 1995 a. 336; 1997 a. 27.



221.0103 Notice.

221.0103  Notice.

221.0103(1)(1)  Applicability. This section applies to a notice that is required under this chapter or that is made subject to this section by express reference to this section.

221.0103(2) (2) When oral notice permitted. A person shall give notice in writing, except that notices to or from a bank may be given orally, if permitted by the bank's articles of incorporation or bylaws and not otherwise prohibited by this chapter.

221.0103(3) (3) Method of providing written notice. Unless otherwise provided in the articles of incorporation or bylaws, notice may be communicated in person, by telephone, telegraph, teletype, facsimile or other form of wire or wireless communication, or by mail or private carrier. If these forms of personal notice are impracticable, notice may be communicated by a newspaper of general circulation in the area where published or by radio, television or other form of public broadcast communication.

221.0103(4) (4) Date notice is effective.

221.0103(4)(a)(a) Except as provided in par. (b) and ss. 221.0607 (2) and 221.0622 (1), written notice is effective on the earliest of the following:

221.0103(4)(a)1. 1. On the date received.

221.0103(4)(a)2. 2. Five days after deposit of the notice in the U.S. mail, if mailed postpaid and correctly addressed.

221.0103(4)(a)3. 3. On the date shown on the return receipt, if the notice is sent by registered or certified mail, return receipt requested, and if the receipt is signed by or on behalf of the addressee.

221.0103(4)(a)4. 4. On the effective date specified in the articles of incorporation or bylaws.

221.0103(4)(b) (b) Written notice by a bank to a shareholder of the bank is effective when mailed. The notice may be addressed to the shareholder's address shown in the bank's current record of shareholders.

221.0103(4)(c) (c) Oral notice is effective when communicated.

221.0103 History History: 1995 a. 336.



221.0104 Applicability.

221.0104  Applicability. This chapter applies to all banks organized and existing within this state. The powers, privileges, duties and restrictions conferred and imposed upon a bank existing and doing business under the laws of this state are hereby abridged, enlarged or modified, as each particular case may require, to conform to this chapter.

221.0104 History History: 1995 a. 336.



221.0105 Fees.

221.0105  Fees. The division may establish such fees as it determines are appropriate for documents filed with the division under this chapter and for such other services as the division may provide under this chapter.

221.0105 History History: 1995 a. 336.



221.0201 Applicants.

221.0201  Applicants. Any number of adult residents of this state, not less than 3 nor more than 20, who desire to associate for the purpose of organizing a banking corporation under this chapter, may apply to the division to organize a bank. The application shall be made on a form prescribed by the division.

221.0201 History History: 1995 a. 336.



221.0202 Application.

221.0202  Application.

221.0202(1)(1)  Contents. An application under s. 221.0201 shall be prepared and filed in duplicate, and shall include all of the following:

221.0202(1)(a) (a) The location of the proposed bank.

221.0202(1)(b) (b) The character of the business to be transacted by the proposed bank.

221.0202(1)(c) (c) The proposed capital of the proposed bank.

221.0202(1)(d) (d) The full name, residence, and occupation of each applicant.

221.0202(1)(e) (e) Other information required by the division.

221.0202(2) (2) Notice of application. Upon receipt by the division of properly executed application, the division shall, within 5 days, forward to the applicants a copy of a notice of application for authority to organize a bank. The notice of application shall contain the information required under sub. (1) and a date and place for hearing on the application. The notice shall be published as a class 3 notice, under ch. 985, by the applicants, at their own expense, in the city, village or town where the bank is to be located. Proof of publication shall be filed with the division in such form as the division requires. The division may waive the requirement of publication, if the bank to be organized is to replace, absorb or consolidate one or more existing banks.

221.0202(3) (3) Fee. The applicants shall pay to the division a fee in an amount determined by the division, together with the actual costs incurred by the division in making an investigation under sub. (4) of the application.

221.0202(4) (4) Investigation.

221.0202(4)(a)(a) At the hearing and by such investigation as the division considers necessary, the division shall consider all of the following:

221.0202(4)(a)1. 1. Whether the character, responsibility and general fitness of the persons named in the application command confidence and warrant the belief that the business of the proposed bank will be honestly and efficiently conducted in accordance with this chapter.

221.0202(4)(a)2. 2. Whether public convenience and advantage will be promoted by allowing the bank to organize.

221.0202(4)(a)3. 3. The character and experience of the proposed officers.

221.0202(4)(a)4. 4. The adequacy of existing banking facilities and the need of further banking capital.

221.0202(4)(a)5. 5. The outlook for the growth and development of the area where the bank is to be located.

221.0202(4)(a)6. 6. The methods and banking practices of any existing banks in the area where the bank is to be located; the interest rate that these existing banks charge to borrowers; and the character of the service which these existing banks provide to the community.

221.0202(4)(a)7. 7. The prospects for the success of the proposed bank if efficiently managed.

221.0202(4)(b) (b) The division shall complete the investigation within 90 days after the filing with the division of proof of publication under sub. (2) and the paying of the fee under sub. (3), whichever is later. If a majority of the applicants and the division mutually agree, the time may be extended for an additional period of 60 days.

221.0202(5) (5) Decision. After completing the investigation under sub. (4), the division shall make a written report to the banking review board stating the results of the investigation and the division's recommendation. The board shall consider the matter, conduct any necessary hearing and promptly make its decision approving or disapproving the application. The decision shall be final except pursuant to s. 220.035 (1) and (3). If the application is approved, the division shall endorse on each of the original applications the word "Approved". If the application is disapproved, the division shall endorse the word "Disapproved". One of the duplicate originals shall be filed in the division's office and one shall be returned by mail to the applicants.

221.0202 History History: 1995 a. 336.



221.0203 Certificate of authority.

221.0203  Certificate of authority.

221.0203(1) (1)  Powers granted by certificate. If an application for authority to organize a banking corporation is approved, the division shall issue a certificate of authority to the applicants, who shall thereafter be known as the incorporators. The certificate of authority shall grant the incorporators such powers as are incidentally or necessarily preliminary to the organization of a banking corporation. These powers include all of the following:

221.0203(1)(a) (a) Creating a temporary organization, consisting of a chairperson, a secretary and a treasurer.

221.0203(1)(b) (b) Executing and filing articles of incorporation.

221.0203(1)(c) (c) Adopting rules for the conduct of meetings of the incorporators and of the first meeting of the shareholders.

221.0203(1)(d) (d) Opening subscription books for stock.

221.0203(1)(e) (e) Securing an option on real estate to be used as a bank office.

221.0203(1)(f) (f) Fixing an amount at which the stock shall be sold.

221.0203(1)(g) (g) Collecting subscriptions to the stock.

221.0203(1)(h) (h) Selecting a depository for funds as may be collected.

221.0203(1)(i) (i) Appointing any agent or agents.

221.0203(1)(j) (j) Compiling a set of bylaws for submission to the shareholders.

221.0203(2) (2) Voting requirements. Following the incorporation of a bank, an action permitted by this chapter to be taken by its incorporators may be taken by the majority of its incorporators or the survivors of the incorporators.

221.0203 History History: 1995 a. 336.



221.0204 Temporary organization.

221.0204  Temporary organization. The chairperson of the incorporators shall preside at all meetings and shall exercise other duties that are ordinarily performed by a chairperson. The secretary shall manage the correspondence of the incorporators, record fully all proceedings of the meetings of the incorporators, file and preserve all documents and papers of the organization, and file any necessary papers with the division. The treasurer shall receive all moneys paid in on subscriptions to stock or for other purposes, keep a true account thereof, deposit these funds in the designated depository, and pay such valid orders as may be drawn on the treasurer. The incorporators shall require a bond in a suitable amount from the treasurer and from other officers and agents who may handle the funds of the proposed bank. The incorporators shall audit claims against the proposed bank and record of action on these claims in the minutes. If a claim is ordered paid, an order shall be drawn upon the treasurer and signed by the chairperson and secretary. Until the completion of the organization of the proposed bank, the incorporators may exercise the powers conferred upon incorporators of corporations under ch. 180, to the extent that these powers are not in conflict with this chapter.

221.0204 History History: 1995 a. 336.



221.0205 Capital stock.

221.0205  Capital stock. Immediately following a bank's organization under this chapter, the division shall determine the required capital of the bank, subject to review by the banking review board. In addition to the required capital stock, a contingent fund and paid-in surplus each in an amount equal to at least 25% of the aggregate amount of the capital stock, shall be subscribed at the time the subscription list of shareholders is prepared by the incorporators.

221.0205 History History: 1995 a. 336; 1997 a. 146.



221.02055 Reserves.

221.02055  Reserves.

221.02055(1)(1)  Definitions. In this section:

221.02055(1)(a) (a) "Municipal obligation" has the meaning given in s. 67.01 (6).

221.02055(1)(b) (b) "Short-term" means maturing within 18 months or less.

221.02055(2) (2) Reserve requirements. A bank shall maintain sufficient reserves to meet anticipated withdrawals, commitments and loan demand. A bank shall maintain at least the level of reserves required for it by the federal reserve system. The division may prescribe additional reserve requirements for an individual bank based on examination findings or other reports available to the division.

221.02055(3) (3) Permitted reserves. A bank's reserves consist of all of the following:

221.02055(3)(a) (a) Cash.

221.02055(3)(b) (b) Cash items in the process of collection.

221.02055(3)(c) (c) Short-term obligations of or demand balances with other insured financial institutions in the United States.

221.02055(3)(d) (d) Short-term obligations of or guaranteed by the federal government.

221.02055(3)(e) (e) Short-term obligations of this state.

221.02055(3)(f) (f) Short-term municipal obligations.

221.02055(3)(g) (g) Short-term obligations approved by rule of the division.

221.02055(3)(h) (h) Balances with federal reserve banks.

221.02055(4) (4) Effect of insufficient reserves. If the reserves of a bank fall below the reserves required under sub. (2), the bank may not increase its loans or discounts, except by discounting or purchasing bills of exchange payable at sight or on demand. The division shall notify a bank whose reserves are below the reserves required under sub. (2) that the bank shall make good its reserves. If the bank fails for 30 days thereafter to make good such reserves, the division may assess the bank $100 for each 2-week period during which the bank has not made good its reserves and may notify the attorney general and the department of justice shall institute proceedings for the appointment of a receiver and to wind up the business of the bank. The assessment shall be paid to the division and, if any such bank fails or refuses to pay the assessment, the division may maintain an action for the recovery of the assessment.

221.02055 History History: 1995 a. 336.



221.0206 Articles of incorporation.

221.0206  Articles of incorporation.

221.0206(1) (1)  Time for filing. The incorporators shall file articles of incorporation with the division within a reasonable time, as determined by the division, from the date on which the division approved the certificate of authority. If the incorporators do not file the articles of incorporation within this period, all rights of the incorporators cease and the certificate of authority to organize is void.

221.0206(2) (2) Form and contents.

221.0206(2)(a)(a) The articles of incorporation shall be executed in duplicate, and shall be signed by the majority of the incorporators. All signers must be residents of this state and must be subscribers to stock of the bank or of a bank holding company of the bank.

221.0206(2)(b) (b) The articles of incorporation shall contain all of the following:

221.0206(2)(b)1. 1. A declaration that the incorporators associate for the purpose of forming a banking corporation under this chapter and stating whether the bank is a state bank or a trust company bank.

221.0206(2)(b)2. 2. The name of the bank.

221.0206(2)(b)3. 3. The county and the village, town or city where the bank is to be located.

221.0206(2)(b)4. 4. The amount of the bank's capital stock.

221.0206(2)(b)5. 5. Before issuing more than one class of shares, all of the following:

221.0206(2)(b)5.a. a. The distinguishing designation of each class.

221.0206(2)(b)5.b. b. The number of shares of each class that the bank is authorized to issue.

221.0206(2)(b)5.c. c. The preferences, limitations and relative rights of that class.

221.0206(2)(b)6. 6. Before the issuance of one or more series of shares within a class of shares, all of the following:

221.0206(2)(b)6.a. a. The distinguishing designation of each series within a class.

221.0206(2)(b)6.b. b. The number of shares of each series that the bank is authorized to issue.

221.0206(2)(b)6.c. c. The preferences, limitations and relative rights of that series.

221.0206(2)(b)7. 7. Any other lawful provisions defining and regulating the powers or business of the bank, its officers or directors; the transfer of its stock; and the disposition of new stock that may be created by amending the articles of incorporation to increase the bank's capital.

221.0206(3) (3) Approval or disapproval. The division shall, in the division's discretion, approve or disapprove the articles of incorporation. If approved, the division shall endorse on each of the 2 duplicate originals the word "Approved". If disapproved, the division shall endorse on each of the 2 duplicate originals the word "Disapproved". The division shall file one of the originals and shall send the remaining original to the incorporators, together with a certificate showing the date of filing, the approval or disapproval and the date of the approval or disapproval. If the articles of incorporation are approved, the copy sent to the incorporators shall be filed with the records of the bank.

221.0206(4) (4) Fees. The incorporators shall pay a fee to the division when the articles of incorporation are filed. The fee shall be in an amount determined by the division.

221.0206 History History: 1995 a. 336.



221.0207 Filed documents.

221.0207  Filed documents.

221.0207(1)(1)  Proposed bylaws and shareholder list. Within 90 days after the filing of the articles of incorporation under s. 221.0206, unless extended by the division, the incorporators shall file with the division, in duplicate, the proposed bylaws and a complete list of the shareholders of the proposed bank. The list of shareholders shall show the number of shares held by each shareholder and the post-office address of each shareholder. On approval by the division, the bylaws shall be submitted for consideration by the shareholders.

221.0207(2) (2) Sworn declaration. Within the period for filing under sub. (1), the incorporators shall also file a declaration subscribed and sworn to by each of the incorporators, stating that, to the best of their knowledge and belief, all of the following are true:

221.0207(2)(a) (a) All shareholders have subscribed for the stock accredited to them in the list of shareholders, in good faith and not as the representative or agent of any corporation or other person.

221.0207(2)(b) (b) One hundred percent of each stock subscription has been paid in lawful money.

221.0207(2)(c) (c) No incorporator has entered into any agreement or promise that the bank, when open, shall loan to any shareholder funds for the purpose of paying any indebtedness that may have been incurred by a shareholder to obtain funds to purchase shares of the bank.

221.0207(2)(d) (d) All money received in payment of stock subscriptions, except such amount as may have been paid out by order of the incorporators, is on deposit to the credit of the incorporators in the designated depository.

221.0207 History History: 1995 a. 336.



221.0208 Charter.

221.0208  Charter.

221.0208(1)(1)  Notice required.

221.0208(1)(a)(a) A bank organizing under this chapter shall give notice in writing to the division that it is prepared to commence business after it has done all of the following:

221.0208(1)(a)1. 1. Adopted bylaws, approved by the division.

221.0208(1)(a)2. 2. Obtained suitable banking quarters, and the necessary books, forms, stationery, furniture and equipment for the proper and orderly transaction of the business of banking.

221.0208(1)(a)3. 3. Complied with any other requirements imposed by law or rules of the division necessary to commence business.

221.0208(1)(b) (b) The notice under par. (a) shall be given to the division within a reasonable time after the date of filing the articles of incorporation, as determined by the division.

221.0208(2) (2) Examination and issuance of charter. After receiving a notice under sub. (1) (a), the division shall make an examination of the organizing bank. If this examination satisfies the division that the stock subscriptions have been fully paid in lawful money and that the bank is lawfully entitled to commence business, the division shall issue to the bank a certificate of authority for the bank to commence business. The certificate of authority to commence business is the charter of the bank. The division shall give each charter a charter number.

221.0208(3) (3) Denial of charter. The division may, with the advice and consent of the attorney general, deny the issuance of a charter if the division has reason to believe that any of the following is true:

221.0208(3)(a) (a) The shareholders have formed the bank for any purpose other than the legitimate business contemplated by this chapter.

221.0208(3)(b) (b) A fact stated in the declaration under s. 221.0207 (2) is untrue, or that other reasons exist that would make the opening of the bank injurious to the public interest.

221.0208 History History: 1995 a. 336.



221.0209 Prohibition on transacting business.

221.0209  Prohibition on transacting business. A bank may not transact any business, except such as is incidental or necessarily preliminary to its organization until it has been issued a charter under s. 221.0208.

221.0209 History History: 1995 a. 336.



221.0210 Publication of charter.

221.0210  Publication of charter. The bank shall cause the charter issued under s. 221.0208, to be published as a class 1 notice, under ch. 985, in the city, village or town where the bank is located. This notice shall be published within 15 days after the division issues the charter. The bank shall file proof of publication with the division. If a bank fails to comply with this section, the division shall cause the notice to be published at the bank's expense and the bank shall forfeit $100 to the division.

221.0210 History History: 1995 a. 336.



221.0211 Amendment of articles of incorporation.

221.0211  Amendment of articles of incorporation.

221.0211(1)(1)  Voting, filing and approval requirements. A bank may amend its articles of incorporation in any manner not inconsistent with law. The amendment may be made at any time, by a vote of its shareholders owning a majority of the stock of the bank who are entitled to vote, unless the articles of incorporation or bylaws require a greater number of affirmative votes of the capital stock. The vote shall be taken at a meeting called for that purpose. The bank shall submit the amendment to the division. The amendment is not effective unless approved by the division.

221.0211(2) (2) Filing. The amendment, certified by an officer of the bank, shall be filed with the division, as required for the articles of incorporation.

221.0211(3) (3) Increase of capital. An increase of the capital of the bank, by amending the bank's articles of incorporation, is not valid until the amount of the increase has been subscribed and actually paid in. The entire surplus fund of a bank, or as much as may be required, may be declared and paid out as a stock dividend to apply on, and be converted into, an increase of capital.

221.0211(4) (4) Reduction of capital. An amendment of the articles of incorporation may not reduce the capital of the bank to an amount less than that required under this chapter. A bank may not cancel stock certificates pursuant to an amendment to the bank's articles of incorporation reducing the bank's capital, until the amendment has been approved by the division. Any reduction in capital must be a proportional reduction of all outstanding shares, unless the division determines that a reduction in a different manner is in the best interests of the depositors.

221.0211 History History: 1995 a. 336.



221.0212 Restated articles of incorporation.

221.0212  Restated articles of incorporation.

221.0212(1) (1)  When permitted. A bank's board of directors may restate the articles of incorporation at any time. Except as provided in sub. (3), shareholder approval is not required.

221.0212(2) (2) Form of restated articles. The restated articles of incorporation shall consist of the articles of incorporation, as amended to date, and shall contain a statement that the restated articles of incorporation supersede and take the place of the original articles of incorporation, any restated articles of incorporation previously adopted, and all amendments to the original and any restated articles of incorporation.

221.0212(3) (3) Restatements including amendments. In addition to the contents described in sub. (2), the restatement may include one or more amendments to the articles of incorporation. If the restatement includes an amendment, the restatement shall be adopted in the manner provided under s. 221.0211.

221.0212(4) (4) Required filing and certificate. A bank restating its articles of incorporation shall file articles of restatement, certified by an officer of the bank, with the division. The articles of restatement shall include the name of the bank and the text of the restated articles of incorporation. The articles of restatement shall be filed with a certificate that includes all of the following information:

221.0212(4)(a) (a) A statement indicating whether the restatement contains an amendment to the articles of incorporation requiring shareholder approval.

221.0212(4)(b) (b) If the restatement does not contain an amendment to the articles of incorporation requiring shareholder approval, a statement that the board of directors of the bank adopted the restatement.

221.0212(4)(c) (c) If the restatement contains an amendment to the articles of incorporation requiring shareholder approval, the information required by s. 221.0211.

221.0212(5) (5) Effect of restatement. The restated articles of incorporation supersede the original articles of incorporation, any restated articles of incorporation previously adopted, and all amendments to the original and any restated articles of incorporation.

221.0212 History History: 1995 a. 336.



221.0213 Bylaws.

221.0213  Bylaws.

221.0213(1)(1)  Voting requirements. A bank may make, amend or repeal its bylaws by an affirmative vote of shareholders owning a majority of the stock of the bank who are entitled to vote, unless the articles of incorporation or bylaws require a greater number of affirmative votes.

221.0213(2) (2) Content. The bylaws of a bank may contain any provision for managing the business and regulating the affairs of the bank that is not inconsistent with its articles of incorporation or with the laws of this state.

221.0213 History History: 1995 a. 336.



221.0214 Amendment of bylaws by board of directors or shareholders.

221.0214  Amendment of bylaws by board of directors or shareholders.

221.0214(1)(1)  Amendment by board of directors. A bank's board of directors may amend or repeal the bank's bylaws or adopt new bylaws, except to the extent that any of the following applies:

221.0214(1)(a) (a) The articles of incorporation, s. 221.0503 or any other provision of this chapter reserve that power exclusively to the shareholders.

221.0214(1)(b) (b) The shareholders, in adopting, amending or repealing a particular bylaw, provided in the bylaws that the board of directors may not amend, repeal or readopt that bylaw.

221.0214(2) (2) Amendment by shareholders. A bank's shareholders may amend or repeal the bank's bylaws or adopt new bylaws, even though the board of directors may also amend or repeal the bank's bylaws or adopt new bylaws.

221.0214 History History: 1995 a. 336.



221.0215 Authorized stock.

221.0215  Authorized stock.

221.0215(1)(1)  Increase in capital stock. A bank may authorize an increase in the capital stock of the bank in the category of authorized but unissued stock if approved by the division and if approved by a vote of shareholders owning a majority of the stock of the bank entitled to vote, or by such greater percentage provided in the bank's articles of incorporation or bylaws.

221.0215(2) (2) Authorized but unissued stock. A bank may issue authorized but unissued stock in all of the following circumstances:

221.0215(2)(a) (a) To employees of the bank pursuant to a stock option or stock purchase plan.

221.0215(2)(b) (b) In exchange for convertible preferred stock and convertible capital debentures, in accordance with the terms of the stock or debentures.

221.0215(2)(c) (c) For such other purposes and considerations as may be approved by both the division and the board of directors of the bank.

221.0215(3) (3) Classes of shares. The articles of incorporation shall prescribe the classes of shares and the number of shares of each class that the bank is authorized to issue. If more than one class of shares is authorized, the articles of incorporation shall prescribe a distinguishing designation for each class. Before the issuance of shares of a class, the bank shall describe in its articles of incorporation the preferences, limitations and relative rights of that class. All shares of a class shall have preferences, limitations and relative rights identical with those of other shares of the same class, unless the class is divided into series.

221.0215(4) (4) Series of shares. The articles of incorporation may create series of shares within a class of shares. Before the issuance of shares of a series, the bank shall describe in its articles of incorporation the number of shares of each series that the bank is authorized to issue, a distinguishing designation for each series within a class and the preferences, limitations and relative rights of that series. All shares of a series shall have preferences, limitations and relative rights identical with those of other shares of the same series and, except to the extent otherwise provided in the description of the series, with those of other series of the same class.

221.0215(5) (5) Articles of incorporation. The articles of incorporation shall authorize all of the following:

221.0215(5)(a) (a) One or more classes of shares that together have unlimited voting rights.

221.0215(5)(b) (b) One or more classes of shares, which may be the same class or classes as those with voting rights under par. (a), that together are entitled to receive the net assets of the bank upon dissolution.

221.0215(6) (6) Types of preferences and rights. The articles of incorporation may authorize one or more classes of shares that have designations, preferences, limitations and relative rights that may include any of the following:

221.0215(6)(a) (a) Special, conditional or limited voting rights, or no right to vote, except to the extent prohibited by this chapter.

221.0215(6)(b) (b) Subject to s. 221.0323, provisions for the redemption or conversion of the shares under any of the following terms specified by articles of incorporation:

221.0215(6)(b)1. 1. At the option of the bank, the shareholder or another person, or upon the occurrence of a designated event.

221.0215(6)(b)2. 2. For cash, indebtedness, securities or other property.

221.0215(6)(b)3. 3. In a designated amount or in an amount determined in accordance with a designated formula or by reference to extrinsic data or events.

221.0215(6)(c) (c) Provisions entitling the holders to distributions calculated in any manner, including dividends that may be cumulative, noncumulative or partially cumulative.

221.0215(6)(d) (d) Preference over any other class of shares with respect to distributions, including dividends and distributions upon the dissolution of the bank.

221.0215(7) (7) Powers of board of directors with respect to classes and series. To the extent provided in the articles of incorporation, the board of directors may, subject to the limits of this section, do any of the following:

221.0215(7)(a) (a) Determine with respect to any class of shares the preferences, limitations and relative rights, in whole or in part, before the issuance of any shares of that class.

221.0215(7)(b) (b) Create one or more series within a class, and, with respect to any series, determine the number of shares of the series, the distinguishing designation and the preferences, limitations and relative rights, in whole or in part, before the issuance of any shares of that series.

221.0215(8) (8) Articles of amendment. Articles of amendment to a bank's articles of incorporation authorizing the issuance of shares of a class or series shall contain all of the following and shall be delivered to the division before issuing any shares of the class or series:

221.0215(8)(a) (a) The name of the bank.

221.0215(8)(b) (b) The text of the amendment determining the terms of the class or series of shares.

221.0215(8)(c) (c) The number of shares of the class or series of shares created.

221.0215(8)(d) (d) A statement that none of the shares of the class or series has been issued.

221.0215(8)(e) (e) The date that the amendment was adopted.

221.0215(8)(f) (f) A statement that the amendment was adopted by the board of directors and that shareholder action was not required. An amendment filed under this subsection is not effective unless approved by the division.

221.0215(9) (9) Resolutions modifying preferences, limitations and relative rights. After the articles of amendment are filed under sub. (8) and before the bank issues any shares of the class or series that is the subject of the articles of amendment, the board of directors may alter or revoke any preferences, limitations or relative rights described in the articles of amendment, by adopting another resolution appropriate for that purpose. The bank shall file with the division revised articles of amendment that comply with sub. (8). A preference, limitation or relative right may not be altered or revoked after the issuance of any shares of the class or series that are subject to the preference, limitation or relative right.

221.0215 History History: 1995 a. 336.



221.0216 Preferred stock.

221.0216  Preferred stock.

221.0216(1)(1)  Issuance.

221.0216(1)(a)(a) Except as provided in sub. (2), a bank may issue preferred stock of one or more classes by providing for the issuance in the original articles of incorporation, or by providing for the issuance by an amendment to these articles of incorporation that is approved by the division and by shareholders owning a majority of the stock of the bank entitled to vote, or such greater percentage as may be required in the bank's articles of incorporation or bylaws. An issue of preferred stock is not valid until the par value of all preferred stock is paid in.

221.0216(1)(b) (b) Preferred stock issued under par. (a) may be issued in such amount and with such par value as may be approved by the division and may provide for any of the following, subject to the approval of the division:

221.0216(1)(b)1. 1. Payment of dividends at a specified rate on the preferred stock before dividends are paid on the capital stock.

221.0216(1)(b)2. 2. The cumulation of dividends under subd. 1.

221.0216(1)(b)3. 3. A preference over the capital stock in the distribution of the assets of the bank.

221.0216(1)(b)4. 4. Conversion of the preferred stock into capital stock.

221.0216(1)(b)5. 5. Redemption of the preferred stock.

221.0216(1)(b)6. 6. Denying or restricting the voting power of the preferred stock.

221.0216(2) (2) Newly organized banks. The requirement for a vote of shareholders under sub. (1) (a) does not apply to a newly organized bank that has not yet issued capital stock.

221.0216(3) (3) Changes relating to preferred stock. No change in relation to preferred stock may be made except by an amendment to the articles of incorporation that is approved by all of the following:

221.0216(3)(a) (a) A vote of the shareholders owning a majority of the preferred stock of the bank who are entitled to vote or such greater percentage required under the articles of incorporation or bylaws.

221.0216(3)(b) (b) A vote of the shareholders owning a majority of the capital stock of the bank entitled to vote or such greater percentage required under the articles of incorporation or bylaws.

221.0216(3)(c) (c) The division.

221.0216(4) (4) Liability of holders of preferred stock. Preferred stock of a bank is not subject to an assessment to restore an impairment in the capital of the bank. A holder of preferred stock of a bank is not individually responsible, in the shareholder's capacity as a shareholder, for any debt, contract or acknowledgment of a bank.

221.0216(5) (5) Dividend rights. A dividend may not be declared or paid on capital stock until the cumulative dividends on the preferred stock have been paid in full. If the bank is placed in liquidation, a payment may not be made to the holders of the capital stock if the holders of the preferred stock have not been paid in full the par value of the stock plus all cumulative dividends.

221.0216 History History: 1995 a. 336; 1997 a. 35, 146.



221.0217 Reorganization of a state bank as a national bank.

221.0217  Reorganization of a state bank as a national bank. A bank organized under this chapter may reorganize under the laws of the United States as a national bank. When the bank has obtained a certificate from the U.S. comptroller of the currency authorizing it to commence business under the federal banking law, the bank is reorganized as a national bank. The reorganized bank takes and holds all of the assets, real and personal, of the bank organized under this chapter, subject to all liabilities existing against the bank at the time of the reorganization. The reorganized bank shall immediately notify the division of the reorganization.

221.0217 History History: 1995 a. 336.



221.0218 Reorganization of a national bank as a state bank.

221.0218  Reorganization of a national bank as a state bank. A national bank that is authorized to dissolve and that has taken the necessary steps to effect a dissolution, may reorganize as a state bank under this chapter, with the approval of the division and upon the consent in writing of the shareholders owning a majority of the stock of the bank entitled to vote or such greater percentage required in the articles of incorporation or bylaws. The shareholders shall make, execute and acknowledge articles of incorporation as required by this chapter. A national bank seeking to reorganize under this section shall pay to the division a fee determined by the division, plus the actual costs incurred by the division in investigating the proposed reorganization. Upon the filing of articles of incorporation under this chapter and upon the approval of the division, the bank is reorganized under this chapter, and the assets, real and personal, of the dissolved national bank become the property of the reorganized bank, subject to all liabilities of the national bank not liquidated before the reorganization.

221.0218 History History: 1995 a. 336.



221.0219 Conversion of a credit union to a state bank.

221.0219  Conversion of a credit union to a state bank. A credit union under ch. 186 may become a state bank under this chapter by doing all of the following:

221.0219(1) (1) Applying to the division of banking for authority to organize as a bank under this chapter and satisfying all requirements under this chapter for organizing as a bank.

221.0219(2) (2) Satisfying all requirements under s. 186.314 (2m) for conversion to a state bank.

221.0219(3) (3) Recording the bank's articles of incorporation in the county in which its home office is located.

221.0219 History History: 2011 a. 32.



221.0301 General powers.

221.0301  General powers. Upon approval of the articles of incorporation by the division, the bank is a body corporate and, except as provided in sub. (6), has perpetual duration. In addition to all other powers granted under this chapter, a bank has all of the following powers:

221.0301(1) (1) Power to contract. To make contracts necessary and proper to effect its purpose and conduct its business.

221.0301(2) (2) Power to sue. To sue and be sued, and to appear and defend in all actions and proceedings under its corporate name to the same extent as a natural person.

221.0301(3) (3) Corporate seal. To adopt and use a corporate seal and alter the same at pleasure.

221.0301(4) (4) Officers and agents. To elect or appoint officers, agents and employees, define their duties and obligations, require bonds of them, fix their compensation, dismiss them and fill vacancies.

221.0301(5) (5) Business of banking. To exercise by its board of directors, or duly authorized officers or agents, all incidental powers necessary to carry on the business of banking. A bank may exercise the powers granted by this subsection to carry on the business of banking at a branch bank. Powers granted under this subsection include all of the following:

221.0301(5)(a) (a) Buying, discounting and negotiating promissory notes, bonds, drafts, bills of exchange, foreign and domestic, and other evidences of debt.

221.0301(5)(b) (b) Buying and selling coin and bullion.

221.0301(5)(c) (c) Receiving commercial and savings deposits under such conditions as the bank may establish.

221.0301(5)(d) (d) Buying and selling exchange.

221.0301(5)(e) (e) Making loans on personal and real security in accordance with this chapter.

221.0301(6) (6) Succession. To have succession until any of the following occurs:

221.0301(6)(a) (a) The bank is dissolved by the act of its shareholders owning a majority of the stock of the bank entitled to vote or such greater percentage required under its articles of incorporation or bylaws.

221.0301(6)(b) (b) The bank's corporate existence becomes terminated by a provision in its articles of incorporation.

221.0301(6)(c) (c) The bank's charter is forfeited under s. 220.08 (18) or 221.0803.

221.0301(7) (7) Intermediary or payer bank. To establish and maintain facilities for the receipt of checks and other transit items as an intermediary or payer bank in bank-to-bank transactions.

221.0301(8) (8) Services to other depository institutions. To contract with one or more depository institutions to provide banking and financially related products or services on its behalf to its customers, except that no contract is required for the acceptance of deposits of customers at affiliated banks. A bank that proposes to enter into a contract under this subsection shall file with the division, at least 30 days before the effective date of the contract, a notice of intention to enter into a contract with a depository institution, a description of the services proposed to be performed under the contract and a copy of the contract. A bank may not, pursuant to a contract under this subsection, conduct any activity as an agent that it would be prohibited from conducting as a principal under applicable state or federal law, or have an agent conduct any activity that the bank as a principal would be prohibited from conducting under applicable state or federal law. The division may order a bank or any other depository institution subject to the division's enforcement powers to cease acting as an agent or principal under any contract that the division finds to be inconsistent with safe and sound banking practices.

221.0301(9) (9) Other. To exercise such other powers as may be provided or permitted under this chapter.

221.0301 History History: 1995 a. 336.



221.0302 Branch banks and other facilities.

221.0302  Branch banks and other facilities.

221.0302(1g) (1g)  Definitions. In this section:

221.0302(1g)(a) (a) "Affiliate" means any company that directly or indirectly controls, or is under common control with, another company.

221.0302(1g)(b) (b) "Bank holding company" has the meaning given in 12 USC 1841 (a).

221.0302(1g)(c) (c) "Commercial activities" means those activities in which a bank holding company, financial holding company, national bank, state bank, as defined in s. 221.0903 (1) (e), or state bank certified under ch. 222 as a universal bank are not authorized to engage under federal or state law.

221.0302(1g)(d) (d) "Company" has the meaning given in s. 221.0901 (2) (f).

221.0302(1g)(e) (e) "Financial holding company" has the meaning given in 12 USC 1841 (p).

221.0302(1m) (1m) Establishment. A bank may establish and maintain a branch bank or joint branch bank with the approval of the division.

221.0302(2) (2) Conversion. A bank may be converted to a branch bank of the surviving bank of a merger or consolidation under s. 221.0702. A branch of a bank converted into a branch bank becomes a branch of the surviving bank.

221.0302(3) (3) Transfer. A bank may transfer a branch bank to any other bank located in this state with the approval of the division. A bank may transfer a branch bank to a bank located in another state only if the division has determined under s. 221.0904 (3) (b) that the state's laws are reciprocal regarding establishing branches.

221.0302(4) (4) Out-of-state branches. A bank may establish a branch bank in another state with the approval of the division.

221.0302(5) (5) Activities not considered branch banking. The following activities do not constitute the establishment or maintenance of a branch bank or a joint branch bank:

221.0302(5)(a) (a) Picking up deposits and delivering money to bank customers at locations designated by the bank.

221.0302(5)(b) (b) Establishing or maintaining a facility under s. 221.0301 (7).

221.0302(5)(c) (c) Acting as an agent, or having another bank act as agent, under s. 221.0301 (8).

221.0302(5)(d) (d) Operating a trust service office under s. 221.0316 (4).

221.0302(6) (6) Application. A bank shall apply for the establishment or transfer of a branch bank under this section to the division on a form furnished by the division. The application shall be accompanied by a fee determined by the division.

221.0302(7) (7) Standards for approval.

221.0302(7)(a)(a) General. Except as provided in par. (b), the division shall approve the establishment of a branch bank under sub. (1m) or the conversion of a bank to a branch bank under sub. (2) if the financial and managerial resources and future prospects of the bank establishing a branch bank, or the surviving bank of a merger or consolidation, are satisfactory to the division.

221.0302(7)(b) (b) Location restrictions; certification of compliance. The division may not approve the establishment of a branch bank under sub. (1m), the conversion of a bank to a branch bank under sub. (2), or the transfer of a branch bank under sub. (3) if the establishment, conversion, or transfer would violate sub. (8m). Each bank shall certify to the division that the location of a branch bank complies with sub. (8m).

221.0302(8) (8) Applicability of laws and rules governing banks. Branch banks are subject to all laws and rules applicable to banks generally.

221.0302(8m) (8m) Location restrictions for branch banks. Except as provided in sub. (10) (b), no bank may directly or indirectly establish or maintain in this state a branch bank that is located within a 1.5-mile radius of premises or property owned, leased, or otherwise controlled, directly or indirectly, by an affiliate of the bank that engages in commercial activities. No bank may circumvent the prohibition in this subsection by first establishing a branch bank and then locating, or attempting to influence or facilitate the location of, an office of the bank's affiliate engaged in commercial activities within a 1.5-mile radius of the location of the branch bank.

221.0302(9) (9) Closure of branch banks. At least 30 days before closing a branch bank, a bank shall notify the division in writing and post a notice of the closing in the lobby of the bank and the lobby of the branch bank to be closed.

221.0302(10) (10) Exemptions.

221.0302(10)(a)(a) Grandfathered branch banks. Every branch bank, branch office, or bank station existing on August 1, 1989, is considered to be a branch bank approved by the division under this paragraph.

221.0302(10)(b) (b) Exemption from location restrictions. Subsections (7) (b) and (8m) do not apply to any bank branch approved by the division on or before April 2, 2008.

221.0302 History History: 1995 a. 336; 1997 a. 146; 2005 a. 217; 2007 a. 112.



221.0303 Customer bank communications terminals.

221.0303  Customer bank communications terminals.

221.0303(1)(1) In this section, "customer bank communications terminal" means a terminal or other facility or installation, attended or unattended, that is not located at the principal place of business or at a branch or remote facility of a bank and through which customers and banks may engage, by means of either the direct transmission of electronic impulses to and from a bank or the recording of electronic impulses or other indicia of a transaction for delayed transmission to a bank, in transactions which are incidental to the conduct of the business of banking and which are otherwise permitted by law. "Customer bank communications terminal" also includes all equipment, regardless of location, which is interconnected with a customer bank communications terminal and which is necessary to transmit, route and process electronic impulses in order to enable the customer bank communications terminal to perform any function for which it is designed.

221.0303(2) (2) Operation and acquisition of customer bank communications terminals. A bank may, directly or indirectly, acquire, place, and operate, or participate in the acquisition, placement, and operation of, at locations other than its main or branch offices, customer bank communications terminals, in accordance with rules established by the division. The rules of the division shall provide that any such customer bank communications terminal shall be available for use, on a nondiscriminatory basis, by any state or national bank and by all customers designated by a bank using the terminal. This subsection does not authorize a bank which has its principal place of business outside this state to conduct banking business in this state. The customer bank communications terminals also shall be available for use, on a nondiscriminatory basis, by any credit union, savings and loan association, or savings bank, if the credit union, savings and loan association, or savings bank requests to share its use, subject to rules jointly established by the division of banking and the office of credit unions. The division by order may authorize the installation and operation of a customer bank communications terminal in a mobile facility, after notice and hearing upon the proposed service stops of the mobile facility.

221.0303(3) (3) Terminals owned or operated by retailers. If a person who is primarily engaged in the retail sale of goods or services owns or operates a customer bank communications terminal on the person's premises and allows access to the terminal by any financial institution, group of financial institutions, or their customers for any purpose or function, then all of the following apply:

221.0303(3)(a) (a) The division may not require the person to accept any connection to or use of the customer bank communications terminal on its premises for any other purpose or function, or to accept any connection to the terminal on its premises by any other financial institution.

221.0303(3)(b) (b) This chapter, and the rules promulgated by the division, do not apply to the person, except for laws or rules directly related to the particular function performed by the terminal on such person's premises for a financial institution.

221.0303(4) (4) Use of transmitted information. Information transmitted from a customer bank communications terminal, either identified as to particular transactions or aggregate information, may be used only for purposes of effecting the financial transactions for which the information was received, for any other purpose lawfully authorized by contract or for any other purpose permitted by statute or rules pertaining to the dissemination and disclosure of such information.

221.0303 History History: 1995 a. 336; 1997 a. 27; 1999 a. 9; 2003 a. 33.



221.0304 Safe deposits.

221.0304  Safe deposits. A bank may take and receive personal property from any person for safekeeping and storage and may rent out the use of safes or other receptacles upon its premises upon such compensation as may be agreed upon. The bank has a lien for its charges on any property taken or received by it for safekeeping. If the lien is not paid within 2 years after the date the charges accrue, or if the property taken or received by the bank is not called for within 2 years after the date the charges accrue, the bank may sell the property at public auction. The bank shall provide such notice as is required for the sale of personal property on execution. After retaining from the proceeds of such sale all the liens and charges due the bank and the reasonable expenses of the sale, the bank shall pay the balance to the person who deposited the property, or to the person's legal representatives or assignees.

221.0304 History History: 1995 a. 336.



221.0305 Memberships and investments in federal reserve bank.

221.0305  Memberships and investments in federal reserve bank. A bank may purchase and hold, for the purpose of becoming a member of the federal reserve bank, so much of the capital stock of the federal reserve bank as will qualify it for membership under 12 USC 321 to 339 in the federal reserve bank. The bank may become a member of the federal reserve bank, and may have and exercise all powers, not in conflict with the laws of this state, that are conferred upon a member bank. The member bank and its directors, officers and shareholders remain subject to all liabilities and duties imposed upon them by the laws of this state.

221.0305 History History: 1995 a. 336.



221.0306 Memberships and investments in federal home loan bank.

221.0306  Memberships and investments in federal home loan bank.

221.0306(1)(1)  Permitted activities. Subject to review by the division under sub. (2), a bank may, with the approval of its board of directors, purchase and hold capital stock of the federal home loan bank for the purpose of becoming a member of the federal home loan bank under 12 USC 1421 to 1449. A bank that becomes a member may exercise borrowing privileges or use any other services offered to a member by the federal home loan bank, if the privileges or services are not in conflict with the laws of this state. Without becoming a member, a bank may exercise deposit privileges and use other services offered to nonmembers by the federal home loan bank.

221.0306(2) (2) Notice and review. A bank that intends to become a member of the federal home loan bank shall give the division written notice of its intention to apply for membership. The division may prohibit a bank from becoming a member if the bank's capital and undistributed surplus is less than the amount required for that bank or if the division finds that the bank is in an unsafe or unsound condition. The division shall have 30 days after the date on which the notice is received to issue a prohibition under this subsection. The division may extend the time for issuing a prohibition up to 30 additional days if the division notifies the bank before the initial 30-day period expires that the division is extending the time limit.

221.0306 History History: 1995 a. 336.



221.0307 Memberships and investments in other state and federal agencies.

221.0307  Memberships and investments in other state and federal agencies. A bank may, with the approval of the division and by action of the bank's board of directors, acquire and hold the stock of any state or federal agency or of any similar institution approved by the division. A bank that intends to make such an investment shall give the division written notice of its intention. The division may disallow the investment if it finds that the bank is in an unsafe or unsound condition or that the transaction would be an unsafe or unsound investment for the bank. The division shall have 30 days after the date on which notice is received to issue a prohibition under this section. The division may extend the time for issuing the prohibition to 30 additional days if the division notifies the bank before the initial 30-day period expires that the division is extending the time limit.

221.0307 History History: 1995 a. 336.



221.0308 Benefits under federal law; Federal Deposit Insurance Corporation.

221.0308  Benefits under federal law; Federal Deposit Insurance Corporation. A bank may, by action of its board of directors, enter into such contracts, incur such obligations and perform such acts as may be necessary or appropriate in order to take advantage of any and all memberships, loans, subscriptions, contracts, grants, rights or privileges that may at any time be available or inure to banking institutions or to their depositors, creditors, shareholders, conservators, receivers or liquidators, by virtue of any federal law establishing the Federal Deposit Insurance Corporation; providing for the insurance of deposits; or regulating or safeguarding banking institutions and their depositors. A bank may also subscribe for and acquire any stock, debenture, bond or other type of security of the Federal Deposit Insurance Corporation. A bank that becomes a member of the Federal Deposit Insurance Corporation shall comply with the lawful regulations and requirements issued by the Federal Deposit Insurance Corporation. The bank and its directors, officers and shareholders shall continue to be subject to all liabilities and duties imposed upon them by any laws of this state.

221.0308 History History: 1995 a. 336.



221.0309 Investments in international banking and financial institutions.

221.0309  Investments in international banking and financial institutions. A bank may, with the approval of the division, invest an amount not exceeding in the aggregate 15% of its capital in one or more corporations principally engaged in international or foreign banking, or banking in dependencies or insular possessions of the United States, organized pursuant to 12 USC 611 to 631. A bank may also invest, with the approval of the division, an amount not exceeding in the aggregate 10% of its capital in the stock of one or more corporations principally engaged in international or foreign financial operations other than banking, as well as such financial operations in dependencies or insular possessions of the United States, organized pursuant to 12 USC 611 to 631.

221.0309 History History: 1995 a. 336.



221.0310 Federal National Mortgage Association.

221.0310  Federal National Mortgage Association. A bank that has loans secured by real estate mortgages may, with the approval of the division, sell all or any portion of the loans to the Federal National Mortgage Association, or any successor to that association. In connection with this sale of loans, the bank may make payments of any required capital contributions in the nature of subscriptions for stock of the Federal National Mortgage Association or any successor to that association, may receive stock evidencing these capital contributions and may hold or dispose of this stock.

221.0310 History History: 1995 a. 336.



221.0311 Investments in agricultural credit corporations.

221.0311  Investments in agricultural credit corporations. A bank may invest, with the approval of the division, in an agricultural credit corporation. Unless a bank owns at least 80% of the stock of the agricultural credit corporation, the amount invested by the bank may not exceed 20% of the bank's capital.

221.0311 History History: 1995 a. 336.



221.0312 Investments in development companies.

221.0312  Investments in development companies. A bank is authorized to invest, in an amount not to exceed in the aggregate 5% of its capital, in shares of the Wisconsin Development Credit Corporation and in shares of small business investment companies located in this state.

221.0312 History History: 1995 a. 336.



221.0313 Information to division; stock holdings.

221.0313  Information to division; stock holdings. A bank that invests in the capital stock of other banks or of corporations as provided in this chapter shall furnish information concerning the condition of the other banks or corporations to the division upon demand. If the division determines that the bank is not complying with rules of the division regarding these investments, the division may institute an investigation of the bank's investments. If the investigation establishes a violation of division rules regarding permissible investments, the division may require the bank to dispose of its investment in the other bank or corporation, upon reasonable notice.

221.0313 History History: 1995 a. 336.



221.0314 Sale of U.S. bonds.

221.0314  Sale of U.S. bonds. A bank may, by resolution of its board of directors authorizing such action, act as agent for the U.S. treasury or other instrumentality of the United States in connection with the sale of bonds or other obligations of the United States or an instrumentality of the United States, if designated as agent by the secretary of the U.S. treasury or by the other instrumentality. A bank may enter into contracts, incur obligations, make investments, pledge assets or take other actions if necessary or appropriate in order to act as agent under this section. A bank may exercise powers granted under this section only upon express approval previously granted by the division, and only in such manner and to such extent as the division may approve, and with such limitations upon the exercise of those powers as the division may impose.

221.0314 History History: 1995 a. 336.



221.0315 Insurance activities.

221.0315  Insurance activities.

221.0315(1) (1)  Insurance intermediary activities permitted. A bank, or an officer or salaried employee of a bank, may obtain a license as an insurance intermediary, if otherwise qualified.

221.0315(2) (2) Insurance underwriting prohibited. A bank may not, directly or through a subsidiary, engage in the business of underwriting insurance.

221.0315 History History: 1995 a. 336.



221.0316 Trust powers.

221.0316  Trust powers.

221.0316(1)(1)  General. When authorized by the division, and after the bank has in good faith complied with all requirements of law and fulfilled all the conditions precedent to the exercise of trust powers imposed by law upon trust company banks, a bank may act as trustee, personal representative, registrar of stocks and bonds, guardian of estates, assignee, receiver, and in any other fiduciary capacity in which trust company banks are permitted to act. A bank authorized by the division to exercise trust powers under this section shall comply with s. 223.02 before exercising such authority. Upon compliance with s. 223.02, the bank is entitled to the same exemption as to making and filing any oath or giving any bond or security as is conferred on trust company banks by s. 223.03 (6) (a).

221.0316(2) (2) Application and approval.

221.0316(2)(a)(a) With its application for permission to exercise trust powers under this section, a bank shall submit to the division a fee determined by the division.

221.0316(2)(b) (b) In approving an application by a bank to exercise trust powers, the division may take into consideration the amount of capital of the applying bank, whether the capital is sufficient under the circumstances, the needs of the community to be served, and any other facts and circumstances that may be material. The division shall approve or disapprove the application within 6 months after the date on which the application is filed. The division may approve an application under this subsection if the division is satisfied that the bank has in good faith complied with all the requirements of law and has fulfilled all the conditions precedent to the exercise of these powers imposed by law.

221.0316(2)(c) (c) If the division approves the application, the division shall issue, in duplicate, a special authorization certificate to the bank. The certificate shall state that the bank has complied with the provisions of law applicable to banks exercising trust powers and that the bank is authorized to exercise trust powers. One of the duplicate special authorization certificates shall be transmitted by the division to the bank and the other shall be filed with the division.

221.0316(2)(d) (d) In exercising trust powers, a bank shall comply with all the provisions of law applicable to individuals acting in a trust or fiduciary capacity.

221.0316(3) (3) Trust Funds; how kept.

221.0316(3)(a)(a) In this subsection, "affiliated bank" means, with respect to a bank exercising trust powers, any bank that directly or indirectly controls, or is directly or indirectly controlled by, or is under common control with, the bank exercising trust powers.

221.0316(3)(b) (b) A bank that exercises trust powers shall keep its trust accounts in books separate from its other books of account. All funds and property held by the bank in a trust capacity shall, at all times, be kept separate from the other funds and property of the bank, except that uninvested trust funds may be deposited in an account in the bank or in any other bank, including an affiliated bank, that is a member of the Federal Deposit Insurance Corporation. All deposits of uninvested trust funds shall be deposited as trust funds to its credit as trustee. In the event of insolvency or liquidation of a bank in which the accounts are maintained, all bank accounts comprising trust funds so deposited have preference and priority in all assets of the bank over the bank's general creditors, without the necessity of tracing or identifying the trust funds.

221.0316(4) (4) Trust service offices. A state bank exercising trust powers may, with the approval of the division, establish and maintain a trust service office at any office of any other depository institution, as defined under s. 221.0901 (2) (i). A state bank may, with the approval of the division, permit any other depository institution, as defined under s. 221.0901 (2) (i), exercising trust powers or any trust company bank organized under ch. 223 to establish and maintain a trust service office at any of its banking offices. The establishment and operation of a trust service office are subject to s. 223.07. This subsection does not authorize branch banking.

221.0316 History History: 1995 a. 336; 1997 a. 138; 2001 a. 102; 2005 a. 158.



221.0317 Securitization of assets.

221.0317  Securitization of assets. A bank may, with the approval of the division, securitize its assets for sale to the public in accordance with the rules which shall be promulgated by the division under this section.

221.0317 History History: 1995 a. 336.



221.0318 Notes and debentures.

221.0318  Notes and debentures.

221.0318(1) (1)  Issuance. A bank may, by the action of its board of directors, issue and sell its notes or debentures of one or more classes in the amount, in the form and with the maturity determined by the board. The notes and debentures may confer such rights and privileges upon the holders of the notes and debentures as determined by the board.

221.0318(2) (2) Limitation on issuance. A bank may issue notes and debentures if the amount issued is within limits previously established by the division for issuances by the bank.

221.0318(3) (3) Status as capital of bank. Notes and debentures issued by a bank constitute capital of the bank, only if approved by the division.

221.0318(4) (4) Retirement of notes and debentures. Before a bank may retire or pay notes or debentures, any existing deficiency of the bank's capital, disregarding the notes and debentures to be retired, must be paid in cash or in assets acceptable to the division, so that the sound capital assets of the bank shall at least equal the capital stock of the bank.

221.0318(5) (5) Liability for assessment. A bank's notes or debentures are not subject to any assessment. The holders of these notes or debentures are not liable for the debts, contracts or engagements of the bank or for assessments to restore impairments in the capital of the bank.

221.0318 History History: 1995 a. 336.



221.0319 Real estate.

221.0319  Real estate.

221.0319(1)(1)  Purposes for which real estate may be held. A bank may purchase, lease, hold and convey only the following types of real estate:

221.0319(1)(a) (a) Real estate necessary for the convenient transaction of its business, including facilities connected with the office, furniture, equipment and fixtures. A bank may include with its banking offices, other facilities to rent as a source of income. A bank may also invest in the stocks, bonds or obligations of a bank building corporation. A bank's investment under this paragraph or its liability for it may not exceed in the aggregate 60% of the bank's capital.

221.0319(1)(b) (b) Real estate conveyed to the bank in satisfaction of debts previously contracted in the course of the bank's business.

221.0319(1)(c) (c) Real estate purchased at sale on judgments, decrees or mortgage foreclosures under securities held by the bank, but a bank may not bid at a sale a larger amount than is necessary to satisfy its debts and costs.

221.0319(1)(d) (d) Subject to the approval of the division, real estate purchased and held for the purpose of providing needed housing accommodations for its essential employees who are relocated by the bank, including purchasing the former residence of the relocated, essential employee.

221.0319(1)(e) (e) Real estate acquired or held for such other purposes as may be approved by the division, subject to s. 221.0321.

221.0319(2) (2) Time limitation. Real estate acquired under sub. (1) (b), (c) or (d) may not be held for more than 5 years, unless an extension is granted by the division. If an application for an extension is denied, the real estate must be sold at a private or public sale within one year after the denial of the application. This section does not prevent a bank from lending money secured by real estate as provided by law. Real estate may be conveyed under the signature of an officer of the bank.

221.0319(3) (3) Holding companies. Subject to sub. (1) (a), a bank may convey real estate to an entity engaged solely in holding property of the bank, to a bank holding company, as defined in 12 USC 1841 (a), of which the bank is a subsidiary or to any other subsidiary of that bank holding company. A liability of the entity holding property of the bank, bank holding company or subsidiary of the bank holding company to the bank that results from a conveyance under this subsection is not subject to the limitation under s. 221.0320 (1).

221.0319 History History: 1995 a. 336.



221.0320 Limit of loans and investments.

221.0320  Limit of loans and investments.

221.0320(1) (1)  In general. Except as provided in subs. (2) to (8) and s. 221.0319 (3), the total liabilities of any person, other than a municipal corporation, to a bank for money borrowed may not, at any time, exceed 20% of the capital of the bank. In determining compliance with this section, the total liabilities of a partnership includes the liabilities of the general partners of the partnership, computed individually as to each general partner on the basis of his or her direct liability.

221.0320(2) (2) Warehouse receipts and certain bonds and notes. The percentage limitation under sub. (1) is 50% of the bank's capital, if the liabilities under sub. (1) are limited to the following types of liabilities:

221.0320(2)(a) (a) A liability secured by warehouse receipts issued by warehouse keepers licensed and bonded in this state under ss. 99.02 and 99.03 or under the federal bonded warehouse act or holding a license under s. 126.26, if all of the following requirements are met:

221.0320(2)(a)1. 1. The receipts cover readily marketable nonperishable staples.

221.0320(2)(a)2. 2. The staples are insured, if it is customary to insure the staples.

221.0320(2)(a)3. 3. The market value of the staples is not, at any time, less than 140% of the face amount of the obligation.

221.0320(2)(b) (b) A liability in the form of a note or bond that meets any of the following qualifications:

221.0320(2)(b)1. 1. The note or bond is secured by not less than a like amount of bonds or notes of the United States issued since April 24, 1917, or certificates of indebtedness of the United States.

221.0320(2)(b)2. 2. The note or bond is secured or covered by guarantees or by commitments or agreements to take over, or to purchase the bonds or notes, and the guarantee, commitment or agreement is made by a federal reserve bank, the federal small business administration, the federal department of defense or the federal maritime commission.

221.0320(2)(b)3. 3. The note or bond is secured by mortgage or trust deeds insured by the federal housing administrator.

221.0320(3) (3) Obligations of certain local governmental units.

221.0320(3)(a)(a) In this subsection, "local governmental unit" has the meaning given in s. 16.97 (7).

221.0320(3)(b) (b) Except as otherwise provided in this subsection, the total liabilities of a local governmental unit to a bank for money borrowed may not, at any time, exceed 25% of the capital of the bank.

221.0320(3)(c) (c) Liabilities in the form of revenue obligations of a local governmental unit are subject to the limitations provided in par. (b). In addition, a bank is permitted to invest in a general obligation of that local governmental unit in an amount that will bring the combined total of the general obligations and revenue obligations of a single local governmental unit to a sum not in excess of 50% of the capital of the bank.

221.0320(3)(d) (d) If the liabilities of the local governmental unit are in the form of bonds, notes or other evidences of indebtedness that are a general obligation of a local governmental unit in this state, the total liability of the local governmental unit may not exceed 50% of the capital of the bank.

221.0320(3)(e) (e) The total amount of temporary borrowings of any local governmental unit maturing within one year after the date of issue may not exceed 60% of the capital of the bank. Temporary borrowings and longer-term general obligation borrowings of a single local governmental unit in this state may be considered separately in arriving at the limitations provided in this subsection.

221.0320(4) (4) Obligations of certain international organizations; other foreign bonds. A bank may purchase bonds offered for sale by the International Bank for Reconstruction and Redevelopment and the Inter-American Development Bank or such other foreign bonds as may be approved under rules established by the division. At no time shall the aggregate investment in any of these bonds issued by a single issuer exceed 10% of the capital of such bank.

221.0320(5) (5) Foreign national government bonds. A bank may invest in general obligation bonds issued by any foreign national government if the bonds are payable in American funds. The aggregate investment in these foreign bonds may not exceed 3% of the capital of the bank, except that this limitation does not apply to bonds of the Canadian government and Canadian provinces that are payable in American funds.

221.0320(6) (6) Deposits. A bank may invest in time deposits and certificates of deposit of other financial institutions in an amount not to exceed the following:

221.0320(6)(a) (a) In each domestic insured U.S. bank, including its offshore branches, and in each domestic insured savings and loan association, savings bank or credit union, 20% of capital or, in domestic insured financial institutions including their offshore branches designated by the board of directors, 50% of capital.

221.0320(6)(b) (b) In each uninsured bank or foreign bank, including its domestic branches, and in any other savings and loan association, savings bank or credit union, 20% of capital.

221.0320(7) (7) Limits established by board.

221.0320(7)(a)(a) A bank may not make or renew a loan or loans, the aggregate total of which exceeds the level established by the board of directors without being supported by a signed financial statement unless the loan is secured by collateral having a value in excess of the amount of the loan. A signed financial statement furnished by the borrower to a bank in compliance with this paragraph must be renewed annually as long as the loan or any renewal of the loan remains unpaid and is subject to this paragraph.

221.0320(7)(b) (b) A loan or a renewal of a loan made by a bank in compliance with par. (a), without a signed financial statement, may be treated by the bank as entirely independent of any secured loan made to the same borrower if the loan does not exceed the limitations provided in this section.

221.0320(8) (8) Exceptions. This section does not apply to any of the following:

221.0320(8)(a) (a) A liability that is secured by not less than a like amount of direct obligations of the United States which will mature not more than 18 months after the date such liabilities to the bank are entered into.

221.0320(8)(b) (b) A liability that is a direct obligation of the United States or this state, or an obligation of any governmental agency of the United States or this state, that is fully and unconditionally guaranteed by the United States or this state.

221.0320(8)(c) (c) A liability in the form of a note, debenture or certificate of interest of the Commodity Credit Corporation.

221.0320(8)(d) (d) A liability in the form of a note or debenture issued by the Federal National Mortgage Association or the export-import bank of Washington.

221.0320(8)(e) (e) A liability in the form of a note, debenture or bond issued by the federal home loan bank.

221.0320(8)(f) (f) A liability created by the discounting of bills of exchange drawn in good faith against actually existing values or the discounting of commercial or business paper actually owned by the person negotiating the same.

221.0320 History History: 1995 a. 336; 2001 a. 16; 2003 a. 33.



221.0321 Other loans and investments.

221.0321  Other loans and investments.

221.0321(1) (1)  Permitted lending. Except as provided in sub. (3), a bank may lend under this subsection, through the bank or a subsidiary of the bank, to all borrowers from the bank and all of its subsidiaries, an aggregate amount not to exceed the percentage of its capital established by the division under sub. (3). Neither a bank nor any subsidiary of the bank may lend to any borrower, under this subsection and any other law or rule, an amount that would result in an aggregate amount for all loans to that borrower that exceeds the percentage of the bank's capital established under sub. (3). A bank or its subsidiary may take an equity position or other form of interest as security in a project funded through these loans. A transaction by a bank or its subsidiary under this subsection requires prior approval by the board of directors of the bank or its subsidiary, respectively. Except as provided in sub. (3), these loans are not subject to s. 221.0326 or to classification as losses, for a period of 2 years from the date of each loan.

221.0321(2) (2) Permitted investments. Except as provided in sub. (3), a bank may invest under this subsection, through the bank or subsidiary of the bank, amounts not to exceed, in the aggregate, that percentage of its capital established by the division under sub. (3) in equity positions, such as profit-participation projects. A bank may take an investment position in a project with respect to which it is also a lender. The bank shall limit its liability as an investor in a specific project under this subsection to an amount not exceeding the amount of its investment in that project. For purposes of calculating the bank's aggregate investment under this subsection, the amount of each investment shall be established as of the date that the investment is made. A transaction by a bank under this subsection requires prior approval by the board of directors of the bank and shall be disclosed to the shareholders of the bank prior to each annual meeting of the shareholders.

221.0321(3) (3) Limits established by the division. The division shall establish for each bank the applicable percentage, not to exceed 20%, under sub. (1) and the applicable percentage, not to exceed 20%, under sub. (2). The division may withdraw or suspend a percentage established under this subsection and, in such case, may specify how outstanding loans or investments shall be treated by the bank or its subsidiary. Among the factors that the division may consider in establishing, withdrawing or suspending a percentage under this subsection are the bank's capital, assets, management and liquidity ratio, and capital ratio.

221.0321(4) (4) Record-keeping requirements. At the time of making a loan or investment, the bank or its subsidiary shall note in its records whether it is made under sub. (1) or (2). The forms of security for loans under sub. (1) and the forms of investment under sub. (2) shall be as approved by the division by rule.

221.0321(5) (5) Certain secured loans. A bank may make loans secured by assignment or transfer of stock certificates or other evidence of the borrower's ownership interest in a corporation formed for the cooperative ownership of real estate. Sections 846.10 and 846.101, as they apply to a foreclosure of a mortgage involving a one-family residence, apply to a proceeding to enforce the lender's rights in security given for a loan under this subsection. The division shall promulgate joint rules with the office of credit unions that establish procedures for enforcing a lender's rights in security given for a loan under this subsection.

221.0321(6) (6) Investments in other financial institutions. In addition to the authority granted under s. 221.1201 and subject to the limitations of sub. (3), a bank may invest in other financial institutions.

221.0321 History History: 1995 a. 336; 1997 a. 35; 1999 a. 9; 2003 a. 33.



221.0322 Additional banking authority.

221.0322  Additional banking authority.

221.0322(1) (1)  Other permitted activities or powers. Subject to any regulatory approval required by law and subject to sub. (2) and s. 221.0315 (2), a bank, directly or through a subsidiary of the bank, may undertake any activity, exercise any power or offer any financially related product or service in this state that any other provider of financial products or services may undertake, exercise or provide or that the division finds to be financially related.

221.0322(2) (2) Division rules. The activities, powers, products and services that may be undertaken, exercised or offered by banks under sub. (1) are limited to those specified by rule of the division and, with respect to loans under s. 221.0321 (1) and investments under s. 221.0321 (2), are subject to the limitations set forth in s. 221.0321. The division may direct any bank to cease any activity, the exercise of any power or the offering of any product or service authorized by rule under this subsection. Among the factors that the division may consider in so directing a bank are the bank's capital, assets, management and liquidity ratio, and capital ratio.

221.0322 History History: 1995 a. 336.



221.0323 Bank purchase of its own stock.

221.0323  Bank purchase of its own stock.

221.0323(1) (1)  In general. A bank may be the holder or purchaser of not more than 10% of its capital stock, capital notes or debentures, except as provided in sub. (2).

221.0323(2) (2) Debts previously contracted. A bank may be the holder or purchaser of more than 10% of its capital stock, capital notes or debentures if the purchase is necessary to prevent loss upon a debt previously contracted in good faith. Stock, notes or debentures purchased under this subsection may not be held by the bank for more than 6 months if the stock, notes or debentures can be sold for the amount of the claim of the bank against the same, and they must be sold for the best price obtainable within one year, or they shall be canceled, and shall then amount to a reduction of the capital stock, capital notes or debentures. If the reduction reduces the capital stock below the minimum required by law, the bank's capital stock must be increased to the amount required by law.

221.0323(3) (3) Use as security. A bank may not loan any part of its capital, surplus or deposits on the capital stock, capital notes or debentures of its own bank as collateral security.

221.0323(4) (4) Status of treasury shares. Treasury shares are issued shares but not outstanding shares. All shares acquired by a bank after July 1, 1996, constitute treasury shares unless any of the following conditions exists:

221.0323(4)(a) (a) The articles of incorporation prohibit treasury shares.

221.0323(4)(b) (b) The board of directors, by resolution, cancels the acquired shares, in which event the shares are restored to the status of authorized but unissued shares.

221.0323(5) (5) Prohibition in articles of incorporation. If the articles of incorporation prohibit treasury shares, all of its own shares acquired by the bank shall be restored to the status of authorized but unissued shares.

221.0323(6) (6) Saving clause. Treasury shares existing on July 1, 1996, remain treasury shares until disposed of, canceled or restored to the status of authorized but unissued shares by action of the board of directors or shareholders.

221.0323 History History: 1995 a. 336.



221.0324 Assets not to be pledged as security.

221.0324  Assets not to be pledged as security.

221.0324(1) (1)  In general. A bank or bank officer may not give preference to any depositor or creditor by pledging the assets of the bank as collateral security, except to secure deposits where otherwise permitted or required by law for a particular depositor, to secure repurchase agreements entered into by the bank or as otherwise provided under this section.

221.0324(2) (2) Government deposits. A bank may deposit with the treasurer of the United States, or in the custody of federal reserve banks or branches of the federal reserve banks designated by a court, so much of its assets, not exceeding its capital and surplus, as may be necessary to do any of the following:

221.0324(2)(a) (a) To qualify as a depository for postal savings funds and other government deposits.

221.0324(2)(b) (b) To qualify as a depository for bankrupt estates, debtors, corporations and railroads under reorganization under federal bankruptcy laws and receivers, trustees and other officers thereof appointed by any U.S. district court or by any bankruptcy court of the United States. In acting as a depository under this paragraph, a state bank has all the rights and privileges granted to banking institutions under section 61 of the U.S. bankruptcy act, as amended.

221.0324(3) (3) Temporary purposes. A bank may borrow money for temporary purposes, and may pledge assets of the bank not exceeding 50% in excess of the amount borrowed as collateral security for this borrowing, if the board of directors has adopted a resolution designating the lender from which the money may be borrowed, the maximum amount for which the bank may become indebted at any one time and the names of the officers who may sign the promissory note evidencing the indebtedness.

221.0324(4) (4) Bond requirements. A bank that is authorized to exercise trust powers and that complies with s. 223.02 is exempt from furnishing the bond specified in s. 221.0316 and is entitled to the same exemption as to making and filing any oath or giving any bond or security as is conferred on trust company banks by s. 223.03 (6) (a).

221.0324(5) (5) Pledges to federal reserve board. A bank may pledge assets in an amount not to exceed 4 times the amount of its capital to the federal reserve bank, as fiscal agent of the United States, of the federal reserve district in which it is located, except that no such pledge shall be made in excess of the amount of its capital without the consent of the division.

221.0324(6) (6) Borrowing to reloan. If a bank is borrowing habitually for the purpose of reloaning, the division may require the bank to repay money so borrowed.

221.0324(7) (7) Rediscounting and endorsing negotiable notes. This section does not prevent a bank from rediscounting in good faith and endorsing its negotiable notes, if authorized by a recorded resolution of the board of directors.

221.0324(8) (8) Certificates of deposit. A bank may not issue its certificate of deposit for the purpose of borrowing money. A bank may not make partial payments upon certificates of deposit.

221.0324(9) (9) Pledges to and loans from the federal home loan bank. Notwithstanding sub. (3), a bank that is a member of the federal home loan bank may borrow money from the federal home loan bank for a term not to exceed 20 years and may pledge bank assets having a value that does not exceed 2 times the amount of the loan as collateral to secure the loan. Total assets pledged under this subsection may not exceed 4 times the amount of the bank's capital.

221.0324 History History: 1995 a. 336; 2001 a. 102.



221.0325 Certified checks.

221.0325  Certified checks. An officer, employee or agent of a bank may not certify a check, draft or order drawn upon the bank unless the person, firm or corporation drawing the check, draft or order has on deposit with the bank at the time the check, draft or order is certified an amount of money equal to the amount specified in the check, draft or order. A check, draft or order so certified by the duly authorized officer, employee or agent is a valid obligation against the bank.

221.0325 History History: 1995 a. 336.



221.0326 Bad debts.

221.0326  Bad debts. All debts due a bank, on which interest is past due and unpaid for a period of 12 months, shall be considered bad debts and shall be charged off to the profit and loss account at the expiration of one year from the date on which the debt became past due, unless the debts are well secured or in process of collection.

221.0326 History History: 1995 a. 336.



221.0327 Surplus fund.

221.0327  Surplus fund.

221.0327(1)(1)  Charges to surplus account. A loss sustained by a bank in excess of its undivided profits may be charged to its surplus account, if its surplus fund is thereafter reimbursed from its earnings. Cash dividends on capital stock may not be declared or paid by the bank in excess of 50% of its net earnings until its surplus fund is fully restored to the amount that was in the surplus account immediately preceding the charge of the loss.

221.0327(2) (2) Reimbursement of surplus and restricted dividends. If the surplus fund of a bank is in excess of 100% of its capital stock and if losses charged against it do not reduce the surplus account to an amount less than 100% of its capital stock, the bank is not subject to sub. (1) with respect to reimbursement of the surplus account and with respect to restricted dividends on capital stock.

221.0327 History History: 1995 a. 336.



221.0328 Dividends.

221.0328  Dividends.

221.0328(1)(1)  When permitted. Except as provided in sub. (2), the board of directors of a bank may declare and pay a dividend from its undivided profits in an amount they consider expedient. The board of directors shall provide for the payment of all expenses, losses, required reserves, taxes, and interest accrued or due from the bank before the declaration of dividends from undivided profits. If dividends declared and paid in either of the 2 immediately preceding years exceeded net income for either of those 2 years respectively, the bank may not declare or pay any dividend in the current year that exceeds year-to-date net income except with the written consent of the division.

221.0328(2) (2) Liability of shareholders. A bank's dividends may not in any way impair or diminish the capital of the bank other than by reducing undivided profits. If a dividend is paid that does not comply with this section, every shareholder receiving the dividend is liable to restore the full amount of the dividend unless the capital is subsequently made good.

221.0328(3) (3) Liability of directors. If the board of directors of a bank pays dividends when the bank is insolvent or in danger of insolvency, or not having reason to believe that there were sufficient undivided profits to pay the dividends, the members of the board of directors are jointly and severally liable to the creditors of the bank at the time of declaring dividends in an amount equal to twice the amount of the dividends.

221.0328 History History: 1995 a. 336.



221.0401 State bank.

221.0401  State bank. Every bank incorporated under this chapter shall be known as a state bank.

221.0401 History History: 1995 a. 336.



221.0402 Use of "bank".

221.0402  Use of "bank".

221.0402(1)(1)  Use of "bank". Except as provided in sub. (2), a person who is engaged in business in this state, who is not subject to supervision and examination by the division, and who is not required to make reports to the division under this chapter, may not use the term "bank", in any form upon any office sign at the place where the business is transacted. Except as provided in sub. (2), the person may not use or circulate letterheads, billheads, blank notes, blank receipts, certificates, circulars, or any written or printed or partly written and partly printed paper, containing an artificial or corporate name, or other words, that indicates that the person's business is the business of a bank.

221.0402(2) (2) Exceptions.

221.0402(2)(a)(a) A check sold by a bank chartered under the laws of another state or a foreign country or a national bank authorized to do business in another state may use any form of "bank", if the bank is licensed under ch. 217.

221.0402(2)(b) (b) Mortgage bankers licensed under s. 224.72 may use the designation "mortgage banker".

221.0402(2)(c) (c) A savings bank organized under ch. 214 may use the designation "savings bank".

221.0402(3) (3) Enforcement. Violations of this section may be enforced by the division under s. 220.02 (2).

221.0402 History History: 1995 a. 336; 1997 a. 35; 2009 a. 2.



221.0403 Bank names.

221.0403  Bank names.

221.0403(1)(1)  In general. Except as provided in subs. (2) and (3), the name of a bank must be approved by the division and must be distinguishable upon the records of the division from all of the following names:

221.0403(1)(a) (a) The name of another state bank organized under this chapter.

221.0403(1)(b) (b) The name of a national bank or foreign bank authorized to transact business in this state.

221.0403(2) (2) Exceptions. A bank may apply to the division for the authority to use a name that is not distinguishable upon the records of the division from one or more of the names described in sub. (1). The division may authorize the use of the name if any of the following occurs:

221.0403(2)(a) (a) The other bank consents to the use in writing and submits an undertaking, in a form satisfactory to the division, to change its name to a name that is distinguishable upon the records of the division from the name of the applicant.

221.0403(2)(b) (b) The applicant delivers to the division a certified copy of the final judgment of a court of competent jurisdiction establishing the applicant's right to use the name applied for in this state.

221.0403(3) (3) Use of same name. A bank may use the name that is used in this state by another bank organized under this chapter or authorized to transact business in this state if the bank proposing to use the name has done any of the following:

221.0403(3)(a) (a) Merged with the other bank.

221.0403(3)(b) (b) Been formed by reorganization of the other bank.

221.0403(3)(c) (c) Acquired all or substantially all of the assets, including the name, of the other bank.

221.0403(4) (4) Use of "savings". A bank name may not contain the word "savings".

221.0403 History History: 1995 a. 336.



221.0404 Deceptive or misleading use of bank name, logo, or symbol.

221.0404  Deceptive or misleading use of bank name, logo, or symbol.

221.0404(1)(1)  Use of bank name, logo, or symbol for marketing purposes. Except as provided in sub. (3), no person may use the name, logo, or symbol, or any combination thereof, of a bank, or any name, logo, or symbol, or any combination thereof, that is deceptively similar to the name, logo, or symbol of a bank, in any marketing material provided to or solicitation of another person in a manner such that a reasonable person may believe that the marketing material or solicitation originated from or is endorsed by the bank or that the bank is responsible for the marketing material or solicitation.

221.0404(2) (2) Enforcement and penalties. The division shall direct any person the division finds to have violated sub. (1) to cease and desist from violating sub. (1). If a person violates sub. (1) after receiving such direction, the division may impose a forfeiture of up to $1,000 for each violation. Each instance in which marketing material is provided to another person or solicitation of another person takes place in violation of sub. (1) constitutes a separate violation. This subsection does not affect the availability of any remedies otherwise available to a bank.

221.0404(3) (3) Exceptions. Subsection (1) does not apply to a person who uses the name, logo, or symbol of a bank in any of the following circumstances:

221.0404(3)(a) (a) With the consent of the bank.

221.0404(3)(b) (b) If the person is the bank, an affiliate of the bank, or an agent of the bank.

221.0404 History History: 2003 a. 262.



221.0501 Quorum and voting requirements for voting groups.

221.0501  Quorum and voting requirements for voting groups.

221.0501(1)(1)  Quorum requirement. Shares entitled to vote as a separate voting group may take action on a matter at a meeting only if a quorum of those shares exists with respect to that matter. Unless the articles of incorporation, the bylaws or this chapter provide otherwise, a majority of the votes entitled to be cast on the matter by the voting group constitutes a quorum of that voting group for action on that matter.

221.0501(2) (2) Method of determining quorum. If a share is represented for any purpose at a meeting, other than for the purpose of objecting to holding the meeting or transacting business at the meeting, the share is considered present for purposes of determining whether a quorum exists for the remainder of the meeting and for any adjournment of that meeting, unless a new record date is or must be set for that adjourned meeting.

221.0501(3) (3) Simple majority voting. If a quorum exists, action on a matter by a voting group is approved if the votes cast within the voting group favoring the action exceed the votes cast opposing the action, unless the articles of incorporation, the bylaws or this chapter require a greater number of affirmative votes.

221.0501 History History: 1995 a. 336.



221.0502 Greater or lower quorum or greater voting requirements.

221.0502  Greater or lower quorum or greater voting requirements.

221.0502(1)(1)  Method of specifying different requirements. The articles of incorporation may provide, or authorize the bylaws under s. 221.0503 to provide, for a greater or lower quorum requirement or a greater voting requirement for shareholders or voting groups of shareholders than is provided by this chapter.

221.0502(2) (2) Amendments to articles of incorporation to change requirements. An amendment to the articles of incorporation that adds, changes or deletes a greater or lower quorum requirement or a greater voting requirement must meet the same quorum requirement and be adopted by the same vote and voting groups required to take action under the quorum and voting requirements then in effect.

221.0502 History History: 1995 a. 336.



221.0503 Bylaw fixing quorum or voting requirements for shareholders.

221.0503  Bylaw fixing quorum or voting requirements for shareholders.

221.0503(1)(1)  In general. If authorized by the articles of incorporation, the shareholders may adopt or amend a bylaw that fixes a greater or lower quorum requirement or a greater voting requirement for shareholders or voting groups of shareholders than is provided by this chapter. The adoption or amendment of a bylaw that adds, changes or deletes a greater or lower quorum requirement or a greater voting requirement for shareholders must meet the same quorum requirement and be adopted by the same vote and voting groups required to take action under the quorum and voting requirement then in effect.

221.0503(2) (2) Shareholder approval. A bylaw that fixes a greater or lower quorum requirement or a greater voting requirement for shareholders under sub. (1) may not be adopted, amended or repealed by the board of directors.

221.0503 History History: 1995 a. 336.



221.0504 Number of shareholders.

221.0504  Number of shareholders.

221.0504(1) (1)  Method of counting. For purposes of this chapter, any of the following constitutes one shareholder if identified as a shareholder in a bank's current record of shareholders:

221.0504(1)(a) (a) Three or fewer co-owners.

221.0504(1)(b) (b) An entity.

221.0504(1)(c) (c) The trustees, guardians, custodians or other fiduciaries of a single trust, estate or account.

221.0504(2) (2) Substantially similar names. For purposes of this chapter, shareholdings registered in substantially similar names constitute one shareholder if it is reasonable to believe that the names represent the same person.

221.0504 History History: 1995 a. 336.



221.0505 Issued and outstanding shares.

221.0505  Issued and outstanding shares.

221.0505(1) (1)  Issued and outstanding shares. A bank may issue the number of shares of each class or series authorized by the articles of incorporation. Shares that are issued are outstanding shares until they are reacquired, redeemed, converted or canceled.

221.0505(2) (2) Share requirements. At all times that shares of the bank are outstanding, there must be outstanding one or more shares that together have unlimited voting rights and one or more shares, which may be the same share or shares as those with unlimited voting rights, that together are entitled to receive the net assets of the bank upon dissolution.

221.0505 History History: 1995 a. 336.



221.0506 Fractional shares.

221.0506  Fractional shares.

221.0506(1)(1)  Issuance and disposition. A bank may do any of the following:

221.0506(1)(a) (a) Issue fractions of a share or pay in money the value of fractions of a share.

221.0506(1)(b) (b) Arrange for disposition of fractional shares by the shareholders.

221.0506(2) (2) Rights of holders of fractional shares. The holder of a fractional share may exercise the rights of a shareholder, including the right to vote, to receive dividends and to participate in the assets of the bank upon liquidation.

221.0506 History History: 1995 a. 336.



221.0507 Share dividends.

221.0507  Share dividends.

221.0507(1)(1)  Definition. In this section, "share dividend" means shares issued proportionally and without consideration to the bank's shareholders or to the shareholders of one or more classes or series.

221.0507(2) (2) Power to issue share dividends. Except as provided in sub. (3) and unless the articles of incorporation provide otherwise, a bank may issue share dividends.

221.0507(3) (3) Limitations.

221.0507(3)(a)(a) A bank may not issue shares of one class or series as a share dividend in respect of shares of another class or series unless any of the following is satisfied:

221.0507(3)(a)1. 1. The articles of incorporation authorize the issuance.

221.0507(3)(a)2. 2. A majority of the votes entitled to be cast by the class or series to be issued approve the issuance.

221.0507(3)(a)3. 3. There are no outstanding shares of the class or series to be issued, as determined under par. (b).

221.0507(3)(b) (b) If a security is outstanding that is convertible into or carries a right to subscribe for or acquire shares of the class or series to be issued, the holder of the security is considered a holder of the class or series to be issued for purposes of making the determination under par. (a) 3.

221.0507(4) (4) Record date. If the board of directors does not fix the record date for determining shareholders entitled to a share dividend, it is the date on which the board of directors authorizes the share dividend.

221.0507 History History: 1995 a. 336.



221.0508 Form and content of certificates.

221.0508  Form and content of certificates.

221.0508(1) (1)  Contents. At a minimum, a share certificate shall state on its face all of the following:

221.0508(1)(a) (a) The name of the issuing bank and that the bank is organized under the laws of this state.

221.0508(1)(b) (b) The name of the person to whom issued.

221.0508(1)(c) (c) The number and class of shares and the designation of the series, if any, that the certificate represents.

221.0508(2) (2) Classes and series requirements. If the issuing bank is authorized to issue different classes of shares or different series within a class, the front or back of each certificate shall contain any of the following:

221.0508(2)(a) (a) A summary of the designations, relative rights, preferences and limitations applicable to each class, and the variations in rights, preferences and limitations determined for each series and the authority of the board of directors to determine variations for future series.

221.0508(2)(b) (b) A conspicuous statement that the bank will furnish the shareholder the information described in par. (a) on request, in writing and without charge.

221.0508(3) (3) Signature.

221.0508(3)(a)(a) Each share certificate shall be signed either manually or in facsimile, by the officer or officers designated in the bylaws or by the board of directors.

221.0508(3)(b) (b) The validity of a share certificate is not affected if a person who signed the certificate no longer holds office when the certificate is issued.

221.0508 History History: 1995 a. 336.



221.0509 Restriction on transfer of shares and other securities.

221.0509  Restriction on transfer of shares and other securities.

221.0509(1)(1)  Definitions. In this section:

221.0509(1)(a) (a) "Other securities" include securities that are convertible into or carry a right to subscribe for or acquire shares.

221.0509(1)(b) (b) "Transfer restriction" means a restriction on the transfer or registration of transfer of shares and other securities of a bank.

221.0509(2) (2) Permitted purposes of restrictions.

221.0509(2)(a)(a) Except as provided in par. (b), the articles of incorporation, the bylaws, an agreement among shareholders and holders of other securities, or an agreement between shareholders and holders of other securities and the bank, may impose a transfer restriction on shares and other securities of the bank for any reasonable purpose, including any of the following:

221.0509(2)(a)1. 1. Maintaining the bank's status under state or federal law when it is dependent on the number or identity of its shareholders.

221.0509(2)(a)2. 2. Preserving exemptions under federal or state securities law.

221.0509(2)(b) (b) A transfer restriction may not affect shares and other securities issued before the restriction is adopted, unless the holders of the shares and other securities are parties to the transfer restriction agreement or vote in favor of the transfer restriction.

221.0509(3) (3) Enforceability. A transfer restriction is valid and enforceable against the holder or a transferee of the holder if the transfer restriction is authorized by this section and its existence is noted conspicuously on the front or back of the certificate. Unless so noted, a transfer restriction is not enforceable against a person who does not know of the transfer restriction.

221.0509(4) (4) Types of permitted transfer restrictions. The transfer restrictions permitted under this section include transfer restrictions that do any of the following:

221.0509(4)(a) (a) Obligate the shareholder or holder of other securities first to offer the bank or other persons, whether separately, consecutively or simultaneously, an opportunity to acquire the restricted shares or other securities.

221.0509(4)(b) (b) Subject to the limitations of s. 221.0323, if applicable, obligate the bank or other persons, whether separately, consecutively or simultaneously, to acquire the restricted shares or other securities.

221.0509(4)(c) (c) Require the bank, the holders of a class of its shares or other securities or another person to approve the transfer of the restricted shares or other securities, if the requirement is not manifestly unreasonable.

221.0509(4)(d) (d) Prohibit the transfer of the restricted shares or other securities to designated persons or classes of persons, if the prohibition is not manifestly unreasonable.

221.0509 History History: 1995 a. 336.



221.0510 Preemptive rights.

221.0510  Preemptive rights.

221.0510(1)(1)  Definition. In this section, "other securities" has the meaning given in s. 221.0509 (1) (a).

221.0510(2) (2) When preemptive rights exist. The shareholders or holders of other securities of a bank do not have a preemptive right to acquire the bank's unissued shares or other securities except to the extent provided in the articles of incorporation. If the articles of incorporation state that "the bank elects to have preemptive rights", or words of similar meaning, subs. (3) to (6) govern the preemptive rights, except to the extent that the articles of incorporation expressly provide otherwise.

221.0510(3) (3) Conditions for exercise of preemptive rights. Except as provided in sub. (5), the shareholders or holders of other securities of the bank have a preemptive right, granted on uniform terms and conditions prescribed by the board of directors to provide a fair and reasonable opportunity to exercise the right, to acquire proportional amounts of the bank's unissued shares or other securities upon the decision of the board of directors to issue the shares or other securities, subject to the following conditions:

221.0510(3)(a) (a) Holders of shares or other securities with general voting rights have preemptive rights with respect to shares and other securities of any class with general voting rights.

221.0510(3)(b) (b) Holders of shares or other securities without preferential rights to distributions or assets have preemptive rights with respect to shares and other securities of any class without preferential rights to distributions or assets, except that holders of shares or other securities without general voting rights have no preemptive rights with respect to shares or other securities of any class with general voting rights.

221.0510(4) (4) Waiver. A shareholder or holder of other securities may waive his or her preemptive right. A written waiver is irrevocable even if it is not supported by consideration.

221.0510(5) (5) Exemptions. There is no preemptive right with respect to any of the following:

221.0510(5)(a) (a) Shares or other securities issued as compensation to directors, officers or employees of the bank or its affiliates.

221.0510(5)(b) (b) Shares or other securities issued to satisfy conversion or option rights created to provide compensation to directors, officers or employees of the bank or its affiliates.

221.0510(5)(c) (c) Shares or other securities authorized in articles of incorporation that are issued within 6 months after the effective date of incorporation.

221.0510(5)(d) (d) Shares or other securities sold for other than money or an obligation to pay money.

221.0510(5)(e) (e) Treasury shares.

221.0510(6) (6) Lapse of preemptive rights. If shares or other securities subject to preemptive rights are not acquired by shareholders or holders of other securities, the bank may issue the shares or other securities to any person for one year after being offered to shareholders or holders of other securities, at a consideration set by the board of directors that is not lower than the consideration set for the exercise of preemptive rights. An offer at a lower consideration or after the expiration of one year is subject to the preemptive rights of shareholders or holders of other securities.

221.0510 History History: 1995 a. 336.



221.0511 Annual meeting.

221.0511  Annual meeting.

221.0511(1)(1)  When held. A bank shall hold a meeting of shareholders annually at a time stated in or fixed in accordance with the bylaws.

221.0511(2) (2) Where held. A bank may hold the annual shareholders' meeting in or outside this state at the place stated in or fixed in accordance with the bylaws. If no place is stated in or fixed in accordance with the bylaws, the bank shall hold the annual meeting at its principal office.

221.0511(3) (3) Effect of failure to comply. Failure to hold an annual meeting in one or more years does not affect the validity of any bank action.

221.0511 History History: 1995 a. 336.



221.0512 Special meeting.

221.0512  Special meeting.

221.0512(1)(1)  When required. A bank shall hold a special meeting of shareholders if any of the following occurs:

221.0512(1)(a) (a) A special meeting is called by the board of directors or any person authorized by the articles of incorporation or bylaws to call a special meeting.

221.0512(1)(b) (b) The holders of at least 10% of all the votes entitled to be cast on an issue proposed to be considered at the proposed special meeting sign, date and deliver to the bank one or more written demands for the meeting describing one or more purposes for which it is to be held.

221.0512(2) (2) Record date. If not otherwise fixed under s. 221.0517, the record date for determining shareholders entitled to demand a special meeting is the date that the first shareholder signs the demand.

221.0512(3) (3) Where held. A bank may hold a special shareholders' meeting in or outside this state at the place stated in or fixed in accordance with the bylaws. If no place is stated in or fixed in accordance with the bylaws, the bank shall hold a special meeting at its principal office.

221.0512(4) (4) Limitation on business conducted. Only business within the purpose described in the meeting notice required by s. 221.0514 (2) (b) may be conducted at a special shareholders' meeting.

221.0512 History History: 1995 a. 336.



221.0513 Shareholder action without a meeting.

221.0513  Shareholder action without a meeting.

221.0513(1)(1)  Permitted methods. Action required or permitted by this chapter to be taken at a shareholders' meeting may be taken without a meeting in any of the following ways:

221.0513(1)(a) (a) Without action by the board of directors, by all shareholders entitled to vote on the action.

221.0513(1)(b) (b) If the articles of incorporation so provide, by shareholders who would be entitled to vote at a meeting those shares with voting power to cast not less than the minimum number or, in the case of voting by voting groups, numbers of votes that would be necessary to authorize or take the action at a meeting at which all shares entitled to vote were present and voted, except action may not be taken under this paragraph with respect to an election of directors for which shareholders may vote cumulatively under s. 221.0522.

221.0513(2) (2) How documented. Action under sub. (1) must be evidenced by one or more written consents describing the action taken, signed by the number of shareholders necessary to take the action under sub. (1) (a) or (b) and delivered to the bank for inclusion in the bank records.

221.0513(3) (3) Effective date. Action taken under sub. (1) is effective when consents representing the required number of shares are delivered to the bank, unless the consent specifies a different effective date. Within 10 days after action taken under sub. (1) (b) is effective, the bank shall give notice of the action to shareholders who, on the record date determined under sub. (4), were entitled to vote on the action but whose shares were not represented on the written consent. The notice shall comply with s. 221.0103.

221.0513(4) (4) Record date. If not otherwise fixed under s. 221.0518, the record date for determining shareholders entitled to take action without a meeting is the date that the first shareholder signs the consent under sub. (1).

221.0513(5) (5) Effect of written consent. A consent signed under this section has the effect of a meeting vote and may be described as such in any document.

221.0513(6) (6) Notice requirements. If this chapter requires that notice of proposed action be given to shareholders who are not entitled to vote on the action and the action is to be taken under this section, the bank shall give those nonvoting shareholders written notice of the proposed action at least 10 days before the action becomes effective. The notice shall comply with s. 221.0103 and shall contain or be accompanied by the same material that, under this chapter, would have been required to be sent to nonvoting shareholders in a notice of meeting at which the proposed action would have been submitted to the shareholders for action.

221.0513 History History: 1995 a. 336; 1997 a. 146.



221.0514 Notice of meeting.

221.0514  Notice of meeting.

221.0514(1)(1)  When required. A bank shall notify shareholders of the date, time and place of each annual and special shareholders' meeting not less than 10 days nor more than 60 days before the meeting date, unless a different time is provided by this chapter, the articles of incorporation or the bylaws. The notice shall comply with s. 221.0103. Unless this chapter or the articles of incorporation require otherwise, the bank is required to give notice only to shareholders entitled to vote at the meeting.

221.0514(2) (2) Content of notices.

221.0514(2)(a)(a) Unless this chapter or the articles of incorporation require otherwise, notice of an annual meeting need not include a description of the purpose for which the meeting is called.

221.0514(2)(b) (b) Notice of a special meeting shall include a description of each purpose for which the meeting is called.

221.0514(3) (3) Record date. If not otherwise fixed under s. 221.0517, the record date for determining shareholders entitled to notice of and to vote at an annual or special shareholders' meeting is the close of business on the day before the first notice is given to shareholders.

221.0514(4) (4) Adjournment.

221.0514(4)(a)(a) Unless the bylaws require otherwise and except as provided in par. (b), if an annual or special shareholders' meeting is adjourned to a different date, time or place, the bank is not required to give notice of the new date, time or place if the new date, time or place is announced at the meeting before adjournment.

221.0514(4)(b) (b) If a new record date for an adjourned meeting is or must be fixed under s. 221.0517 (3), the bank shall give notice of the adjourned meeting under this section to persons who are shareholders as of the new record date.

221.0514 History History: 1995 a. 336.



221.0515 Disclosure to shareholders.

221.0515  Disclosure to shareholders. The bank shall include with each notice of an annual meeting delivered to shareholders copies for the 2 preceding fiscal years of the bank's balance sheets, statements of profit and loss and reconcilements of the bank's loan loss reserve.

221.0515 History History: 1995 a. 336.



221.0516 Waiver of notice.

221.0516  Waiver of notice.

221.0516(1)(1)  Written waiver. A shareholder may waive any notice required by this chapter, the articles of incorporation or the bylaws before or after the date and time stated in the notice. The waiver shall be in writing and signed by the shareholder entitled to the notice and contain the same information that would have been required in the notice under any applicable provisions of this chapter, except that the time and place of meeting need not be stated. The shareholder shall deliver the waiver to the bank for inclusion in the bank records.

221.0516(2) (2) Waiver by attendance. A shareholder's attendance at a meeting, in person or by proxy, waives objection to all of the following:

221.0516(2)(a) (a) Lack of notice or defective notice of the meeting, unless the shareholder at the beginning of the meeting or promptly upon arrival objects to holding the meeting or transacting business at the meeting.

221.0516(2)(b) (b) Consideration of a particular matter at the meeting that is not within the purpose described in the meeting notice, unless the shareholder objects to considering the matter when it is presented.

221.0516 History History: 1995 a. 336.



221.0517 Record date.

221.0517  Record date.

221.0517(1)(1)  Manner of fixing date. The bylaws may fix or provide the manner of fixing a future date as the record date for one or more voting groups in order to determine the shareholders entitled to notice of a shareholders' meeting, to demand a special meeting, to vote or to take any other action. If the bylaws do not fix or provide for fixing a record date, the board of directors may fix a future date as the record date.

221.0517(2) (2) Limit on date. A record date fixed under this section may not be more than 70 days before the meeting or action requiring a determination of shareholders.

221.0517(3) (3) Effect of adjournment.

221.0517(3)(a)(a) Except as provided in par. (b), a determination of shareholders entitled to notice of or to vote at a shareholders' meeting is effective for any adjournment of the meeting unless the board of directors fixes a new record date, which it shall do if the meeting is adjourned to a date more than 120 days after the date fixed for the original meeting.

221.0517(3)(b) (b) If a court orders a meeting adjourned to a date more than 120 days after the date fixed for the original meeting, it may provide that the original record date continues in effect or it may fix a new record date.

221.0517 History History: 1995 a. 336.



221.0518 Shareholders' list for meeting.

221.0518  Shareholders' list for meeting.

221.0518(1) (1)  Preparation of list. After fixing a record date for a meeting, a bank shall prepare a list of the names of all its shareholders who are entitled to notice of a shareholders' meeting. The list shall be arranged by class or series of shares and show the address of and number of shares held by each shareholder.

221.0518(2) (2) Availability prior to meeting. The bank shall make the shareholders' list available for inspection by any shareholder, beginning 2 business days after notice of the meeting is given for which the list was prepared and continuing to the date of the meeting, at the bank's principal office or at a place identified in the meeting notice in the city where the meeting will be held. A shareholder or his or her agent or attorney may, on written demand, inspect and copy the list, during regular business hours and at his or her expense, during the period that it is available for inspection under this subsection.

221.0518(3) (3) Availability at meeting. The bank shall make the shareholders' list available at the meeting. A shareholder or his or her agent or attorney may inspect the list at any time during the meeting or an adjournment.

221.0518(4) (4) Refusal to allow inspection. If the bank refuses to allow a shareholder or his or her agent or attorney to inspect the shareholders' list before or at the meeting, or to copy the list as permitted by sub. (2), on petition of the shareholder, the circuit court for the county where the bank's principal office is located may, after notice to the bank and an opportunity to be heard, order the inspection or copying at the bank's expense. The court may also postpone the meeting for which the list was prepared until the inspection or copying is complete.

221.0518(5) (5) Effect of failure to comply. Refusal or failure to prepare or make available the shareholders' list does not affect the validity of action taken at the meeting.

221.0518 History History: 1995 a. 336.



221.0519 Proxies.

221.0519  Proxies.

221.0519(1)(1)  Exercise of vote. A shareholder may vote his or her shares in person or by proxy.

221.0519(2) (2) Method of appointing a proxy. A shareholder may appoint a proxy to vote or otherwise act for the shareholder by signing an appointment form, either personally or by his or her attorney-in-fact. An appointment of a proxy may be in durable form as provided in s. 244.04.

221.0519(3) (3) When proxy is effective. An appointment of a proxy is effective when received by an officer or agent of the bank authorized to tabulate votes. An appointment is valid for 11 months from the date of its signing unless a different period is expressly provided in the appointment form.

221.0519(4) (4) Revocability.

221.0519(4)(a)(a) An appointment of a proxy is revocable by the shareholder unless the appointment form conspicuously states that it is irrevocable and the appointment is coupled with an interest. Appointments coupled with an interest include the appointment of any of the following:

221.0519(4)(a)1. 1. A pledgee.

221.0519(4)(a)2. 2. A person who purchased or agreed to purchase the shares.

221.0519(4)(a)3. 3. An employee or officer of the bank whose employment contract requires the appointment.

221.0519(4)(a)4. 4. A party to a voting agreement created under s. 221.0524.

221.0519(4)(b) (b) An appointment made irrevocable under par. (a) is revoked when the interest with which it is coupled is extinguished.

221.0519(5) (5) Death or incapacity of shareholder. The death or incapacity of the shareholder appointing a proxy does not affect the right of the bank to accept the proxy's authority unless the officer or agent of the bank authorized to tabulate votes receives notice of the death or incapacity before the proxy exercises his or her authority under the appointment.

221.0519(6) (6) Revocation in certain cases involving transfers for value. Notwithstanding sub. (4), a transferee for value of shares subject to an irrevocable appointment may revoke the appointment if the transferee did not know of its existence when he or she acquired the shares and the existence of the irrevocable appointment was not noted conspicuously on the certificate representing the shares or, if the shares are without certificates, on the information statement for the shares.

221.0519(7) (7) Effect of proxy. Subject to s. 221.0521 and to any express limitation on the proxy's authority appearing on the face of the appointment form, a bank may accept the proxy's vote or other action as that of the shareholder making the appointment.

221.0519 History History: 1995 a. 336; 2009 a. 319.



221.0520 Shares held by nominees.

221.0520  Shares held by nominees.

221.0520(1) (1)  Establishment of procedures. A bank may establish a procedure by which the beneficial owner of shares that are registered in the name of a nominee is recognized by the bank as the shareholder. The extent of this recognition may be determined in the procedure.

221.0520(2) (2) Scope of procedures. The procedure may set forth all of the following:

221.0520(2)(a) (a) The types of nominees to which it applies.

221.0520(2)(b) (b) The rights or privileges that the bank recognizes in a beneficial owner.

221.0520(2)(c) (c) The manner in which the nominee selects the procedure.

221.0520(2)(d) (d) The information that must be provided when the procedure is selected.

221.0520(2)(e) (e) The period for which selection of the procedure is effective.

221.0520(2)(f) (f) Other aspects of the rights and duties created.

221.0520 History History: 1995 a. 336.



221.0521 Acceptance of instruments showing shareholder action.

221.0521  Acceptance of instruments showing shareholder action.

221.0521(1)(1)  When name corresponds to that of a shareholder. If the name signed on a vote, consent, waiver or proxy appointment corresponds to the name of a shareholder, the bank, if acting in good faith, may accept the vote, consent, waiver or proxy appointment and give it effect as the act of the shareholder.

221.0521(2) (2) When name does not correspond to that of a shareholder. If the name signed on a vote, consent, waiver or proxy appointment does not correspond to the name of its shareholder, the bank, if acting in good faith, may accept the vote, consent, waiver or proxy appointment and give it effect as the act of the shareholder if any of the following applies:

221.0521(2)(a) (a) The shareholder is an entity and the name signed purports to be that of an officer or agent of the entity.

221.0521(2)(b) (b) The name signed purports to be that of a personal representative, guardian, or conservator representing the shareholder and, if the bank requests, evidence of fiduciary status acceptable to the bank is presented with respect to the vote, consent, waiver, or proxy appointment.

221.0521(2)(c) (c) The name signed purports to be that of a receiver or trustee in bankruptcy of the shareholder and, if the bank requests, evidence of this status acceptable to the bank is presented with respect to the vote, consent, waiver or proxy appointment.

221.0521(2)(d) (d) The name signed purports to be that of a pledgee, beneficial owner, or attorney-in-fact of the shareholder and, if the bank requests, evidence acceptable to the bank of the signatory's authority to sign for the shareholder is presented with respect to the vote, consent, waiver or proxy appointment.

221.0521(2)(e) (e) Two or more persons are the shareholder as cotenants or fiduciaries and the name signed purports to be the name of at least one of the co-owners and the person signing appears to be acting on behalf of all co-owners.

221.0521(3) (3) When rejection permitted. The bank may reject a vote, consent, waiver or proxy appointment if the officer or agent of the bank who is authorized to tabulate votes, acting in good faith, has reasonable basis for doubt about the validity of the signature on it or about the signatory's authority to sign for the shareholder.

221.0521(4) (4) Effect on liability. The bank and its officer or agent who accepts or rejects a vote, consent, waiver or proxy appointment in good faith and in accordance with this section are not liable in damages to the shareholder for the consequences of the acceptance or rejection.

221.0521(5) (5) Effect on validity of action. Bank action based on the acceptance or rejection of a vote, consent, waiver or proxy appointment under this section is valid unless a court of competent jurisdiction determines otherwise.

221.0521 History History: 1995 a. 336; 2001 a. 102.



221.0522 Voting for directors; cumulative voting.

221.0522  Voting for directors; cumulative voting.

221.0522(1)(1)  Plurality vote required. Unless otherwise provided in the articles of incorporation, directors are elected by a plurality of the votes cast by the shares entitled to vote in the election at a meeting at which a quorum is present. In this subsection, "plurality" means that the individuals with the largest number of votes are elected as directors up to the maximum number of directors to be chosen at the election.

221.0522(2) (2) Cumulative voting permitted. Shareholders do not have a right to cumulate their votes for directors unless the articles of incorporation provide for cumulative voting. If the articles of incorporation contain a statement indicating that all or a designated voting group of shareholders are entitled to cumulate their votes for directors, the shareholders so designated are entitled to multiply the number of votes that they are entitled to cast by the number of directors for whom they are entitled to vote and cast the product for a single candidate or distribute the product among 2 or more candidates.

221.0522(3) (3) When cumulative voting may be used.

221.0522(3)(a)(a) Except as provided in par. (b), shares entitled under sub. (2) to vote cumulatively may not be voted cumulatively at a particular meeting unless any of the following notice requirements is satisfied:

221.0522(3)(a)1. 1. The meeting notice or proxy statement accompanying the notice states conspicuously that cumulative voting is authorized.

221.0522(3)(a)2. 2. A shareholder who has the right to cumulate his or her votes gives notice that complies with s. 221.0103 to the bank not less than 48 hours before the time set for the meeting of his or her intent to cumulate his or her votes during the meeting.

221.0522(3)(b) (b) If one shareholder gives notice under par. (a) 2., all other shareholders in the same voting group participating in the election are entitled to cumulate their votes without giving further notice.

221.0522(4) (4) Effect of votes against a candidate. For purposes of this section, votes against a candidate are not given legal effect and are not counted as votes cast in an election of directors.

221.0522 History History: 1995 a. 336.



221.0523 Voting trusts.

221.0523  Voting trusts.

221.0523(1)(1)  Creation. One or more shareholders may create a voting trust, conferring on a trustee the right to vote or otherwise act for them, by signing an agreement setting out the provisions of the trust and transferring their shares to the trustee. The voting trust agreement may include any provision consistent with the voting trust's purpose. When a voting trust agreement is signed, the trustee shall prepare a list of the names and addresses of all owners of beneficial interests in the trust, together with the number and class of shares each transferred to the trust, and deliver copies of the list and agreement to the bank's principal office.

221.0523(2) (2) Effective date. A voting trust becomes effective on the date that the first shares subject to the trust are registered in the trustee's name.

221.0523 History History: 1995 a. 336.



221.0524 Voting agreements.

221.0524  Voting agreements.

221.0524(1)(1)  Creation. Two or more shareholders may provide for the manner in which they will vote their shares by signing an agreement for that purpose. A voting agreement created under this section is not subject to s. 221.0523.

221.0524(2) (2) Enforceability. A voting agreement created under this section is specifically enforceable.

221.0524 History History: 1995 a. 336.



221.0525 Shares of stock, when not transferable.

221.0525  Shares of stock, when not transferable. The shares of stock of a bank are personal property. The bank shall transfer the shares on the books of the bank in such manner as the bylaws may direct. A transfer of capital stock is not valid while the bank is under notice to make good the impairment of its capital, as provided in s. 220.07, until the impairment is made good. A transfer of stock shall be certified by an officer of the bank to the division within 3 days after the transfer, if the transfer is of at least 5% of the outstanding shares or affects the holdings of the owner of record or beneficial owner of at least 5% of the outstanding shares. A person who fails to comply with this certification requirement may be fined not more than $100.

221.0525 History History: 1995 a. 336.



221.0526 Stock control of bank or trust company bank by other corporation.

221.0526  Stock control of bank or trust company bank by other corporation.

221.0526(1) (1)  Effect of ownership. A domestic corporation, investment trust, or other form of trust or any out-of-state bank holding company that owns, holds or in any manner controls a majority of the stock in a bank or trust company bank is engaged in the business of banking and is subject to the supervision of the division. The corporation, trust or company shall file reports of its financial condition or activities when required by the division, and the division may order an examination of its condition and solvency whenever in the division's opinion an examination is required. The cost of this examination shall be paid by the corporation, trust or company. Whenever the division determines that the condition of the corporation, trust or company endangers the safety of the deposits in a bank that the corporation, trust or company owns or controls, or that the operation of the corporation, trust or company is carried on in such a manner as to endanger the safety of the trust company bank or the bank or its depositors, the division may order the corporation, trust or company to remedy the condition or policy within 90 days. If the corporation, trust or company does not comply with the order, the division may direct the operation of the bank or trust company bank until the order is complied with, and may withhold all dividends from the corporation, trust or company, during the period in which the division directs the operation of the bank or trust company bank.

221.0526(2) (2) Applicability to foreign entities. Subsection (1) applies to a foreign corporation, association, investment trust, or other form of trust that is authorized to do business in this state.

221.0526(3) (3) Other entities and trusts. This section applies equally to associations, investment trusts, or other forms of organized trusts, whether so specifically stated or not. Nothing contained in this section shall be construed to prohibit a trust company bank, or state or national bank, authorized to administer or execute trusts, from accepting and carrying out the provisions of any personal trust, or any trust created by will that the owner of bank stock creates for the owner's benefit during the owner's lifetime, or that the owner creates by will for the benefit of the owner's heirs. This section does not apply to trusts so created.

221.0526 History History: 1995 a. 336.



221.0601 Requirement for and duties of board of directors.

221.0601  Requirement for and duties of board of directors.

221.0601(1)(1)  Requirement. A bank shall have a board of directors.

221.0601(2) (2) Powers. All corporate powers shall be exercised by or under the authority of, and the business and affairs of the bank managed under the direction of, its board of directors, subject to any limitation set forth in the articles of incorporation.

221.0601(3) (3) Required oath. Every director shall take and subscribe an oath to perform diligently and honestly the director's duty and to not knowingly violate or permit a violation of chs. 220 to 224.

221.0601 History History: 1995 a. 336.



221.0602 Qualifications of directors.

221.0602  Qualifications of directors. The articles of incorporation or bylaws may prescribe qualifications for directors. A director need not be a resident of this state or a shareholder of the bank unless the articles of incorporation or bylaws so prescribe. A person who has been convicted of a crime against federal or state banking law may not be elected director.

221.0602 History History: 1995 a. 336.



221.0603 Number and election of directors.

221.0603  Number and election of directors.

221.0603(1)(1)  Required number. A board of directors shall consist of 5 or more natural persons, with the number specified in or fixed in accordance with the articles of incorporation or bylaws.

221.0603(2) (2) Change in number. The number of directors may be increased or, subject to s. 221.0605 (2), decreased from time to time by amendment to, or in the manner provided in, the articles of incorporation or the bylaws.

221.0603(3) (3) Election. Directors shall be elected at the meeting held before the bank is authorized to commence business by the division, and at each annual meeting thereafter unless their terms are staggered under s. 221.0606.

221.0603 History History: 1995 a. 336.



221.0604 Election of directors by certain classes of shareholders.

221.0604  Election of directors by certain classes of shareholders. If the articles of incorporation authorize dividing the shares into classes, the articles of incorporation may also authorize the election of all or a specified number of directors by the holders of one or more authorized classes of shares. A class or classes of shares entitled to elect one or more directors shall be a separate voting group for purposes of the election of directors.

221.0604 History History: 1995 a. 336.



221.0605 Terms of directors generally.

221.0605  Terms of directors generally.

221.0605(1) (1)  Expiration of term. The terms of the directors of a bank, including the initial directors, expire at the next annual shareholders' meeting unless their terms are staggered under s. 221.0606.

221.0605(2) (2) Effect of decrease in number. A decrease in the number of directors may not shorten an incumbent director's term.

221.0605(3) (3) Effect of expiration of term. Despite the expiration of a director's term, the director shall continue to serve, subject to ss. 221.0607 and 221.0608, until his or her successor is elected and, if necessary, qualifies or until there is a decrease in the number of directors.

221.0605 History History: 1995 a. 336.



221.0606 Staggered terms of directors.

221.0606  Staggered terms of directors. The articles of incorporation, or the bylaws if the articles of incorporation so provide, may provide for staggering the terms of the directors by dividing the total number of directors into 2 or 3 groups. In that event, the terms of directors in the first group expire at the first annual shareholders' meeting after their election, the terms of the 2nd group expire at the 2nd annual shareholders' meeting after their election, and the terms of the 3rd group, if any, expire at the 3rd annual shareholders' meeting after their election. At each annual shareholders' meeting held thereafter, the number of directors equal to the number of the group whose term expires at the time of the meeting shall be chosen for a term of 2 years, if there are 2 groups, or a term of 3 years, if there are 3 groups.

221.0606 History History: 1995 a. 336.



221.0607 Resignation of directors.

221.0607  Resignation of directors.

221.0607(1) (1)  Written notice. A director may resign at any time by delivering written notice that complies with s. 221.0103 to the board of directors, to the chairperson of the board of directors or to the bank.

221.0607(2) (2) Effective date. A resignation is effective when the notice is delivered unless the notice specifies a later effective date.

221.0607 History History: 1995 a. 336.



221.0608 Removal of directors by shareholders.

221.0608  Removal of directors by shareholders.

221.0608(1)(1)  When removal permitted. The shareholders may remove one or more directors with or without cause, unless the articles of incorporation or bylaws provide that directors may be removed only for cause.

221.0608(2) (2) Cumulative voting. If cumulative voting is authorized under s. 221.0522, the shareholders may not remove a director if the number of votes sufficient to elect the director under cumulative voting is voted against his or her removal. If cumulative voting is not authorized under s. 221.0522, the shareholders may remove a director only if the number of votes cast to remove the director exceeds the number of votes cast not to remove him or her.

221.0608(3) (3) Meeting and notice requirements. A director may be removed by the shareholders only at a meeting called for the purpose of removing the director, and the meeting notice shall state that the purpose, or one of the purposes, of the meeting is removal of the director.

221.0608 History History: 1995 a. 336.



221.0609 Vacancy on board.

221.0609  Vacancy on board.

221.0609(1)(1)  How filled. Unless the articles of incorporation provide otherwise, and except as provided in sub. (2), if a vacancy occurs on the board of directors, including a vacancy resulting from an increase in the number of directors, the vacancy may be filled by any of the following:

221.0609(1)(a) (a) A vote of the shareholders.

221.0609(1)(b) (b) A vote of the board of directors, except that if the directors remaining in office constitute fewer than a quorum of the board, the directors may fill a vacancy by the affirmative vote of a majority of all directors remaining in office.

221.0609(2) (2) Voting groups. If the vacant office was held by a director elected by a voting group of shareholders, only the holders of shares of that voting group may vote to fill the vacancy if it is filled by the shareholders, and only the remaining directors elected by that voting group may vote to fill the vacancy if it is filled by the directors.

221.0609(3) (3) Vacancies at a later date. A vacancy that will occur at a specific later date, because of a resignation effective at a later date under s. 221.0607 (2) or otherwise, may be filled before the vacancy occurs, but the new director may not take office until the vacancy occurs.

221.0609 History History: 1995 a. 336; 1997 a. 146.



221.0610 Meetings.

221.0610  Meetings.

221.0610(1)(1)  Frequency of meetings. The board of directors shall meet at least once each calendar quarter.

221.0610(2) (2) Duties to be performed at meetings. At each meeting the board of directors shall generally investigate the affairs of the bank and determine whether the assets are of the value at which they are carried on the books of the bank.

221.0610(3) (3) Attendance. If the division determines that a director is lax in attending board meetings, the division may remove the director. The vacancy shall be filled within a reasonable time as the division may direct.

221.0610(4) (4) Communication at meetings.

221.0610(4)(a)(a) Unless the articles of incorporation or bylaws provide otherwise, the board of directors may permit any or all directors to participate in a regular or special meeting or in a committee meeting, including a loan committee or examining committee meeting, of the board of directors by, or to conduct the meeting through the use of, any means of communication by which any of the following occurs:

221.0610(4)(a)1. 1. All participating directors may simultaneously hear each other during the meeting.

221.0610(4)(a)2. 2. All communication during the meeting is immediately transmitted to each participating director, and each participating director is able to immediately send messages to all other participating directors.

221.0610(4)(b) (b) If a meeting will be conducted through the use of any means described in par. (a), all participating directors shall be informed that a meeting is taking place at which official business may be transacted. A director participating in a meeting by any means described in par. (a) is considered to be present in person at the meeting. If requested by a director, a copy of the minutes of the meeting prepared under sub. (5) shall be distributed to each director.

221.0610(5) (5) Records of meetings.

221.0610(5)(a)(a) The board of directors shall elect a secretary, who shall keep a correct record of the minutes of the meeting in a book kept for that purpose. The minutes shall particularly disclose the date and location of the meeting, and the names of the directors absent. The minutes shall be subscribed to by the presiding officer. The minutes shall be approved at the next succeeding meeting, by the board of directors, and the minutes of the next succeeding meeting shall show this. The minute book shall be available at the bank when needed.

221.0610(5)(b) (b) The bank examiner shall examine the minute book at the time that he or she examines the bank and shall include in his or her report of examination of the bank, a statement of the dates on which the meetings were held since the last examination of the bank by the bank examiner and the names of the directors in attendance at each of these meetings.

221.0610(5)(c) (c) A person who makes a false entry in the minute book or changes or alters an entry made in the minute book may be fined not less than $100 nor more than $500, or imprisoned for not less than 30 days nor more than 6 months, or both.

221.0610 History History: 1995 a. 336.



221.06105 Board action without a meeting.

221.06105  Board action without a meeting.

221.06105(1) (1)  When permitted. Unless the articles of incorporation or bylaws provide otherwise, action required or permitted under this chapter to be taken at a board of directors' meeting may be taken without a meeting if the action is taken by all members of the board. The action shall be evidenced by one or more written consents describing the action taken, signed by each director and retained by the bank.

221.06105(2) (2) Effective date. Action taken under this section is effective when the last director signs the consent, unless the consent specifies a different effective date.

221.06105(3) (3) Effect of action. A written consent signed under this section has the effect of a unanimous vote taken at a meeting at which all directors were present, and may be described as such in any document.

221.06105 History History: 1997 a. 146.



221.0611 Response to examination.

221.0611  Response to examination.

221.0611(1) (1)  Response required. After receipt by the board of directors of a bank of a report of examination of the bank by the division, the board or an examining committee appointed under sub. (2) in accordance with s. 221.0615, unless the division requires response by the board as provided in s. 220.05 (5), shall do all of the following:

221.0611(1)(a) (a) Study the report of examination.

221.0611(1)(b) (b) Prepare a written report setting forth any recommended corrective action to be taken by the board in response to criticisms and suggestions contained in the report of examination.

221.0611(2) (2) Examining committee. Upon receipt of a report of examination under sub. (1), the board of directors may appoint an examining committee, consisting of not fewer than 3 of its members, to perform the study and prepare the report under sub. (1) (a) and (b).

221.0611(3) (3) Distribution and acknowledgement requirements. Each member of the board of directors shall obtain and review a copy of the report prepared under sub. (1) (b) and shall prepare a written acknowledgment stating all of the following:

221.0611(3)(a) (a) That the board has received the report of examination under sub. (1).

221.0611(3)(b) (b) That the member of the board has obtained and reviewed a copy of the report prepared under sub. (1) (b).

221.0611(4) (4) Recordation. The secretary of the board of directors shall record the report prepared under sub. (1) (b) in the minutes of the next meeting of the board following completion of the report.

221.0611(5) (5) Transmission to division. The board of directors shall transmit the report prepared under sub. (1) (b) and the acknowledgments prepared under sub. (3) to the division within 45 days after receipt by the board of the report of examination under sub. (1).

221.0611 History History: 1995 a. 336.



221.0612 Notice of meeting.

221.0612  Notice of meeting.

221.0612(1)(1)  Regular meetings. Unless the articles of incorporation or bylaws provide otherwise, regular meetings of the board of directors may be held without notice of the date, time, place or purpose of the meeting.

221.0612(2) (2) Special meetings. Unless the articles of incorporation or bylaws provide for a longer or shorter period, special meetings of the board of directors shall be preceded by at least 48 hours' notice of the date, time and place of the meeting. The notice shall comply with s. 221.0103. The notice need not describe the purpose of the special meeting unless required by the articles of incorporation or bylaws.

221.0612 History History: 1995 a. 336.



221.0613 Waiver of notice.

221.0613  Waiver of notice.

221.0613(1)(1)  Written waiver. A director may waive a notice required by this chapter, the articles of incorporation or the bylaws before or after the date and time stated in the notice. Except as provided by sub. (2), the waiver shall be in writing, signed by the director entitled to the notice and retained by the bank.

221.0613(2) (2) Waiver by attendance or participation. A director's attendance at or participation in a meeting waives any required notice to him or her of the meeting, unless the director at the beginning of the meeting or promptly upon his or her arrival objects to holding the meeting or transacting business at the meeting and does not thereafter vote for or assent to action taken at the meeting.

221.0613 History History: 1995 a. 336.



221.0614 Quorum and voting.

221.0614  Quorum and voting.

221.0614(1)(1)  Quorum requirements generally.

221.0614(1)(a)(a) Unless the articles of incorporation or bylaws require a greater or, under sub. (2), a lesser number, and except as provided in par. (b) or in s. 221.0619 (4), a quorum of a board of directors shall consist of a majority of the number of directors specified in or fixed in accordance with the articles of incorporation or bylaws.

221.0614(1)(b) (b) When the number of directors specified or fixed in accordance with the articles of incorporation or bylaws exceeds 9, the directors may, for a period of not to exceed 6 months during any one year, designate by resolution 9 directors, any 5 of whom shall constitute a quorum.

221.0614(1)(c) (c) Unless the articles of incorporation or bylaws require a greater, or under sub. (2) a lesser number, and except as provided in s. 221.0619 (4), a quorum of a committee of the board of directors created under s. 221.0615 consists of a majority of the number of directors appointed to serve on the committee.

221.0614(2) (2) Minimum quorum requirements.

221.0614(2)(a)(a) The articles of incorporation or bylaws may authorize a quorum of a board of directors to consist of no fewer than one-third of the number of directors specified in or fixed in accordance with the articles of incorporation or bylaws.

221.0614(2)(b) (b) The articles of incorporation or bylaws may authorize a quorum of a committee of the board of directors created under s. 221.0615 to consist of no fewer than one-third of the number of directors appointed to serve on the committee.

221.0614(3) (3) Voting requirements generally. Except as provided in ss. 221.0615 (3) and (4), 221.0619 (4) and 221.0631 (1) and (2), if a quorum is present when a vote is taken, the affirmative vote of a majority of directors present is the act of the board of directors or a committee of the board of directors created under s. 221.0615, unless the articles of incorporation or bylaws require the vote of a greater number of directors.

221.0614(4) (4) When assent given.

221.0614(4)(a)(a) Except as provided in par. (b), a director who is present and is announced as present at a meeting of the board of directors or a committee of the board of directors created under s. 221.0615, when corporate action is taken assents to the action taken unless any of the following occurs:

221.0614(4)(a)1. 1. The director objects at the beginning of the meeting or promptly upon his or her arrival to holding the meeting or transacting business at the meeting.

221.0614(4)(a)2. 2. The director dissents or abstains from an action taken and minutes of the meeting are prepared that show the director's dissent or abstention from the action taken.

221.0614(4)(a)3. 3. The director delivers written notice that complies with s. 221.0103 of his or her dissent or abstention to the presiding officer of the meeting before its adjournment or to the bank immediately after adjournment of the meeting.

221.0614(4)(a)4. 4. The director dissents or abstains from an action taken, minutes of the meeting are prepared that fail to show the director's dissent or abstention from the action taken and the director delivers to the bank a written notice of that failure that complies with s. 221.0103 promptly after receiving the minutes.

221.0614(4)(b) (b) A director who votes in favor of action taken may not dissent or abstain from that action.

221.0614 History History: 1995 a. 336.



221.0615 Committees.

221.0615  Committees.

221.0615(1)(1)  In general. Unless the articles of incorporation or bylaws provide otherwise, a board of directors may create one or more committees, appoint members of the board of directors to serve on the committees and designate other members of the board of directors to serve as alternates. Each committee shall have 2 or more members. Unless otherwise provided by the board of directors, members of the committee shall serve at the pleasure of the board of directors.

221.0615(2) (2) Creation of a committee and appointment of members. Except as provided in sub. (3), the creation of a committee, appointment of members to it and designation of alternate members, if any, shall be approved by the greater of the following:

221.0615(2)(a) (a) A majority of all the directors in office when the action is taken.

221.0615(2)(b) (b) The number of directors required by the articles of incorporation or bylaws to take action under s. 221.0614.

221.0615(3) (3) Vacancies. The board of directors may provide by resolution that any vacancies on the committee shall be filled by the affirmative vote of a majority of the remaining committee members.

221.0615(4) (4) Applicability of certain provisions. Sections 221.0610 to 221.0613 apply to committees of a board of directors and to committee members.

221.0615(5) (5) Authority which may be exercised by committee. To the extent specified by the board of directors or in the articles of incorporation or bylaws, each committee may exercise the authority of the board of directors, except that a committee may not do any of the following:

221.0615(5)(a) (a) Authorize distributions.

221.0615(5)(b) (b) Approve or propose to shareholders action that this chapter requires be approved by shareholders.

221.0615(5)(c) (c) Fill vacancies on the board of directors or, except as provided in sub. (3), on any of its committees.

221.0615(5)(d) (d) Amend articles of incorporation under s. 221.0211.

221.0615(5)(e) (e) Adopt, amend or repeal bylaws.

221.0615(5)(f) (f) Approve a plan of merger not requiring shareholder approval.

221.0615(5)(g) (g) Authorize or approve reacquisition of shares, except according to a formula or method prescribed by the board of directors.

221.0615(5)(h) (h) Authorize or approve the issuance or sale or contract for sale of shares, or determine the designation and relative rights, preferences and limitations of a class or series of shares, except that the board of directors may authorize a committee or a senior executive officer of the bank to do so within limits prescribed by the board of directors.

221.0615(6) (6) Employment of consultants. Unless otherwise provided by the board of directors in creating the committee, a committee may employ counsel, accountants and other consultants to assist it in the exercise of authority.

221.0615(7) (7) Effect on responsibility of board. The creation of a committee, delegation of authority to a committee or action by a committee does not relieve the board of directors or any of its members of any responsibility imposed upon the board of directors or its members by law.

221.0615 History History: 1995 a. 336.



221.0616 Reliance by directors or officers.

221.0616  Reliance by directors or officers. Unless the director or officer has knowledge that makes reliance unwarranted, a director or officer, in discharging his or her duties to the bank, may rely on information, opinions, reports or statements, which may be written or oral or formal or informal and which may include financial statements, valuation reports and other financial data, if they are prepared or presented by any of the following:

221.0616(1) (1) Officers and employees. An officer or employee of the bank whom the director or officer believes in good faith to be reliable and competent in the matters presented.

221.0616(2) (2) Experts. Legal counsel, certified public accountants licensed or certified under ch. 442, or other persons as to matters that the director or officer believes in good faith are within the person's professional or expert competence.

221.0616(3) (3) Board committees. In the case of reliance by a director, a committee of the board of directors of which the director is not a member if the director believes in good faith that the committee merits confidence.

221.0616 History History: 1995 a. 336; 2001 a. 16.



221.0617 Consideration of interests in addition to shareholders' interests.

221.0617  Consideration of interests in addition to shareholders' interests. In discharging his or her duties to the bank and in determining what he or she believes to be in the best interests of the bank, a director or officer may, in addition to considering the effects of an action on shareholders, consider the following:

221.0617(1) (1) The effects of the action on employees, suppliers and customers of the bank.

221.0617(2) (2) The effects of the action on communities in which the bank operates.

221.0617(3) (3) Other factors that the director or officer considers pertinent.

221.0617 History History: 1995 a. 336.



221.0618 Limited liability of directors.

221.0618  Limited liability of directors.

221.0618(1) (1)  In general. Except as provided in sub. (2) or s. 221.0803, a director is not liable to the bank, its shareholders, or any person asserting rights on behalf of the bank or its shareholders, for damages, settlements, fees, fines, penalties or other monetary liabilities arising from a breach of, or failure to perform, any duty resulting solely from his or her status as a director, unless the person asserting liability proves that the breach or failure to perform constitutes any of the following:

221.0618(1)(a) (a) A willful failure to deal fairly with the bank or its shareholders in connection with a matter in which the director has a material conflict of interest.

221.0618(1)(b) (b) A violation of criminal law, unless the director had reasonable cause to believe that his or her conduct was lawful or had no reasonable cause to believe that his or her conduct was unlawful.

221.0618(1)(c) (c) A transaction from which the director derived an improper personal profit.

221.0618(1)(d) (d) Willful misconduct.

221.0618(2) (2) Articles of incorporation may limit. A bank may limit the immunity provided under this section by its articles of incorporation. A limitation under this subsection applies if the cause of action against a director accrues while the limitation is in effect.

221.0618 History History: 1995 a. 336.



221.0619 Director conflict of interest.

221.0619  Director conflict of interest.

221.0619(1) (1)  Definition. In this section, "conflict of interest transaction" means a transaction with the bank in which a director of the bank has a direct or indirect interest.

221.0619(2) (2) When transaction not voidable. A conflict of interest transaction is not voidable by the bank solely because of the director's interest in the transaction if any of the following is true:

221.0619(2)(a) (a) The material facts of the transaction and the director's interest were disclosed or known to the board of directors or a committee of the board of directors and the board of directors or committee authorized, approved or specifically ratified the transaction under sub. (4).

221.0619(2)(b) (b) The material facts of the transaction and the director's interest were disclosed or known to the shareholders entitled to vote and they authorized, approved or specifically ratified the transaction under sub. (5).

221.0619(2)(c) (c) The transaction was fair to the bank.

221.0619(3) (3) Indirect interests. For purposes of this section, the circumstances in which a director of the bank has an indirect interest in a transaction include but are not limited to a transaction under any of the following circumstances:

221.0619(3)(a) (a) Another entity in which the director has a material financial interest or in which the director is a general partner is a party to the transaction.

221.0619(3)(b) (b) Another entity of which the director is a director, officer or trustee is a party to the transaction and the transaction is or, because of its significance to the bank, should be considered by the board of directors of the bank.

221.0619(4) (4) Authorization, approval or ratification by board. For purposes of sub. (2) (a), a conflict of interest transaction is authorized, approved or specifically ratified if it receives the affirmative vote of a majority of the directors on the board of directors or on the committee acting on the transaction, who have no direct or indirect interest in the transaction. If a majority of the directors who have no direct or indirect interest in the transaction vote to authorize, approve or ratify the transaction, a quorum is present for the purpose of taking action under this section. The presence of, or a vote cast by, a director with a direct or indirect interest in the transaction does not affect the validity of any action taken under sub. (2) (a) if the transaction is otherwise authorized, approved or ratified as provided in this section.

221.0619(5) (5) Authorization, approval or ratification by shareholders. For purposes of sub. (2) (b), a conflict of interest transaction is authorized, approved or specifically ratified if it receives the vote of a majority of the shares entitled to be counted under this subsection. Shares owned by or voted under the control of a director who has a direct or indirect interest in the transaction, and shares owned by or voted under the control of an entity described in sub. (3) (a), may not be counted in a vote of shareholders to determine whether to authorize, approve or ratify a conflict of interest transaction under sub. (2) (b). The vote of those shares shall be counted in determining whether the transaction is approved under other sections of this chapter. A majority of the shares, whether or not present, that are entitled to be counted in a vote on the transaction under this subsection constitutes a quorum for the purpose of taking action under this section.

221.0619 History History: 1995 a. 336.



221.0620 Officers.

221.0620  Officers.

221.0620(1)(1)  Creation and appointment. A bank shall have the officers described in its bylaws or appointed by its board of directors by resolution not inconsistent with its bylaws.

221.0620(2) (2) Election of officers. The officers of the bank shall be elected by the board of directors. However, a duly appointed officer may appoint one or more officers or assistant officers if authorized by the bylaws or the board of directors.

221.0620(3) (3) Senior executive officer. The senior executive officer in charge of conducting business shall be chosen from the board of directors.

221.0620(4) (4) Multiple offices. An individual may simultaneously hold more than one office in a bank.

221.0620(5) (5) Ineligibility for office. An individual who has been previously convicted of any crime under federal or state banking laws may not be elected an officer of a bank.

221.0620 History History: 1995 a. 336.



221.0621 Duties of officers.

221.0621  Duties of officers. Each officer has the authority and shall perform the duties set forth in the bylaws or, to the extent not inconsistent with the bylaws, the duties prescribed by the board of directors or by direction of an officer authorized by the bylaws or by the board of directors to prescribe the duties of other officers.

221.0621 History History: 1995 a. 336.



221.0622 Resignation and removal of officers.

221.0622  Resignation and removal of officers.

221.0622(1)(1)  Resignation. An officer may resign at any time by delivering to the bank notice that complies with s. 221.0103. The resignation is effective when the notice is delivered, unless the notice specifies a later effective date and the bank accepts the later effective date. If a resignation is effective at a later date, the bank's board of directors may fill the pending vacancy before the effective date, if the board of directors provides that the successor may not take office until the effective date.

221.0622(2) (2) Removal. The board of directors may remove an officer and, unless restricted by the bylaws or by the board of directors, an officer may remove an officer or assistant officer appointed by that officer under s. 221.0620 (2), at any time, with or without cause and notwithstanding the contract rights, if any, of the officer removed.

221.0622 History History: 1995 a. 336.



221.0623 Contract rights of officers.

221.0623  Contract rights of officers.

221.0623(1) (1)  Effect of appointment. The appointment of an officer does not itself create contract rights.

221.0623(2) (2) Effect of resignation or removal. Except as provided in s. 221.0622 (2), an officer's resignation or removal is subject to any remedies provided by any contract between the officer and the bank or otherwise provided by law.

221.0623 History History: 1995 a. 336.



221.0624 Signature of officers.

221.0624  Signature of officers. Each document required by this chapter to be signed by an officer or officers of the bank shall be signed by the officer or officers designated in the bylaws or by the board of directors.

221.0624 History History: 1995 a. 336.



221.0625 Loans to bank officials; penalty.

221.0625  Loans to bank officials; penalty.

221.0625(1) (1)  Loans to officers and directors. Except as otherwise provided in this subsection, a bank may not lend to any officer or director of the bank an amount that, when aggregated with the amount of all other extensions of credit to that person exceeds the higher of $25,000 or 5% of the bank's capital, without prior approval of the bank's board of directors. Prior approval of the bank's board of directors is also required in all cases when a loan aggregated with all other extensions of credit to the officer or director exceeds $500,000. A bank's board of directors may give prior approval to a line of credit to an officer or director, and prior approval by the bank's board of directors is not required for each advance made to the officer or director pursuant to the preapproved line of credit.

221.0625(2) (2) Penalty. An officer or director of a bank who, in violation of this section, directly or indirectly does any of the following is guilty of a Class F felony:

221.0625(2)(a) (a) Borrows or otherwise procures for personal use money, funds or property of the bank.

221.0625(2)(b) (b) Procures money, funds or property of the bank through use of personal credit or accommodation of another person.

221.0625(2)(c) (c) Procures money, funds or property of the bank by acceptance for discount at the bank of any note, bond or evidence of debt that he or she knows or has reason to know is worth less than the price at which it is accepted as an asset.

221.0625 History History: 1995 a. 336; 1997 a. 283; 2001 a. 109.



221.0626 Definitions applicable to indemnification and insurance provisions.

221.0626  Definitions applicable to indemnification and insurance provisions. In ss. 221.0626 to 221.0635:

221.0626(1) (1) "Director or officer" means any of the following:

221.0626(1)(a) (a) An individual who is or was a director or officer of a bank.

221.0626(1)(b) (b) An individual who, while a director or officer of a bank, is or was serving at the bank's request as a director, officer, partner, trustee, member of any governing or decision-making committee, manager, employee or agent of another bank, corporation, limited liability company, partnership, joint venture, trust or other enterprise.

221.0626(1)(c) (c) An individual who, while a director or officer of a bank, is or was serving an employee benefit plan because his or her duties to the bank also impose duties on, or otherwise involve services by, the person to the plan or to participants in or beneficiaries of the plan.

221.0626(1)(d) (d) Unless the context requires otherwise, the estate or personal representative of a director or officer of a bank.

221.0626(2) (2) "Expenses" include fees, costs, charges, disbursements, attorney fees and any other expenses incurred in connection with a proceeding.

221.0626(3) (3) "Liability" includes the obligation to pay a judgment, settlement, forfeiture, or fine, including an excise tax assessed with respect to an employee benefit plan, plus costs, fees, and surcharges imposed under ch. 814, and reasonable expenses.

221.0626(4) (4) "Party" includes an individual who was or is, or who is threatened to be made, a named defendant or respondent in a proceeding.

221.0626(5) (5) "Proceeding" means any threatened, pending or completed civil, criminal, administrative or investigative action, suit, arbitration or other proceeding, whether formal or informal, which involves foreign, federal, state or local law and which is brought by or in the right of the bank or by any other person.

221.0626 History History: 1995 a. 336; 2003 a. 139.



221.0627 Mandatory indemnification.

221.0627  Mandatory indemnification.

221.0627(1) (1)  When successful in defense of a proceeding. A bank shall indemnify a director or officer, to the extent that he or she has been successful on the merits or otherwise in the defense of a proceeding, for all reasonable expenses incurred in the proceeding if the director or officer was a party because he or she is a director or officer.

221.0627(2) (2) When unsuccessful in defense of a proceeding.

221.0627(2)(a)(a) In cases not included under sub. (1), a bank shall indemnify a director or officer against liability incurred by the director or officer in a proceeding to which the director or officer was a party because he or she is a director or officer, unless liability was incurred because the director or officer breached or failed to perform a duty that he or she owes to the bank and the breach or failure to perform constitutes any of the following:

221.0627(2)(a)1. 1. A willful failure to deal fairly with the bank or its shareholders in connection with a matter in which the director or officer has a material conflict of interest.

221.0627(2)(a)2. 2. A violation of a criminal law, unless the director or officer had reasonable cause to believe that his or her conduct was lawful or had no reasonable cause to believe that his or her conduct was unlawful.

221.0627(2)(a)3. 3. A transaction from which the director or officer derived an improper personal profit.

221.0627(2)(a)4. 4. Willful misconduct.

221.0627(2)(b) (b) Determination of whether indemnification is required under this subsection shall be made under s. 221.0631.

221.0627(2)(c) (c) The termination of a proceeding by judgment, order, settlement or conviction, or upon a plea of no contest or an equivalent plea, does not, by itself, create a presumption that indemnification of the director or officer is not required under this subsection.

221.0627(3) (3) How indemnification may be sought. A director or officer who seeks indemnification under this section shall make a written request to the bank.

221.0627(4) (4) Limits on mandatory indemnification.

221.0627(4)(a)(a) Indemnification under this section is not required to the extent limited by the articles of incorporation under s. 221.0628.

221.0627(4)(b) (b) Indemnification under this section is not required if the director or officer has previously received indemnification or allowance of expenses from any person, including the bank, in connection with the same proceeding.

221.0627(4)(c) (c) Indemnification under this section is not required to the extent expressly prohibited by other provisions of this chapter, ch. 220 or applicable federal law or in connection with an administrative proceeding or action instituted under ch. 220 which results in a final order against the officer or director under s. 220.04 (4), (9) or (10).

221.0627 History History: 1995 a. 336.



221.0628 Bank may limit indemnification.

221.0628  Bank may limit indemnification. A bank's articles of incorporation may limit its obligation to indemnify under s. 221.0627. Any provision of the articles of incorporation relating to a banks power or obligation to indemnify that was in existence on July 1, 1996, does not constitute a limitation on the bank's obligation to indemnify under s. 221.0627. A limitation under this section applies if the first alleged act or omission of a director or officer for which indemnification is sought occurred while the limitation was in effect.

221.0628 History History: 1995 a. 336.



221.0629 Allowance of expenses as incurred.

221.0629  Allowance of expenses as incurred. Upon written request by a director or officer who is a party to a proceeding, a bank may pay or reimburse his or her reasonable expenses as incurred if the director or officer provides the bank with all of the following:

221.0629(1) (1) Affirmation of good faith belief. A written affirmation of his or her good faith belief that he or she has not breached or failed to perform his or her duties to the bank.

221.0629(2) (2) Undertaking to repay. A written undertaking, executed personally or on his or her behalf, to repay the allowance and, if required by the bank, to pay reasonable interest on the allowance to the extent that it is ultimately determined under s. 221.0631 that indemnification under s. 221.0627 (2) is not required and that indemnification is not ordered by a court under s. 221.0630 (2) (b). The undertaking under this subsection shall be an unlimited general obligation of the director or officer and may be accepted without reference to his or her ability to repay the allowance. The undertaking may be secured or unsecured.

221.0629 History History: 1995 a. 336.



221.0630 Court-ordered indemnification.

221.0630  Court-ordered indemnification.

221.0630(1) (1)  Application for indemnification. Except as provided otherwise by written agreement between the director or officer and the bank, a director or officer who is a party to a proceeding may apply for indemnification to the court conducting the proceeding or to another court of competent jurisdiction. Application shall be made for an initial determination by the court under s. 221.0631 (5) or for review by the court of an adverse determination under s. 221.0631 (1), (2), (3), (4) or (6). After receipt of an application, the court shall give any notice that it considers necessary.

221.0630(2) (2) When to be ordered by court. The court shall order indemnification if it determines any of the following:

221.0630(2)(a) (a) That the director or officer is entitled to indemnification under s. 221.0627. If the court also determines that the bank unreasonably refused the director's or officer's request for indemnification, the court shall order the bank to pay the director's or officer's reasonable expenses incurred to obtain the court-ordered indemnification.

221.0630(2)(b) (b) That the director or officer is fairly and reasonably entitled to indemnification in view of all the relevant circumstances, regardless of whether indemnification is required under s. 221.0627.

221.0630 History History: 1995 a. 336.



221.0631 Determination of right to indemnification.

221.0631  Determination of right to indemnification. Unless otherwise provided by the articles of incorporation or bylaws or by written agreement between the director or officer and the bank, the director or officer seeking indemnification under s. 221.0627 (2) shall select one of the following means for determining his or her right to indemnification:

221.0631(1) (1) Board or committee vote. By a majority vote of a quorum of the board of directors consisting of directors who are not at the time parties to the same or related proceedings. If a quorum of disinterested directors cannot be obtained, by majority vote of a committee duly appointed by the board of directors and consisting solely of 2 or more directors who are not at the time parties to the same or related proceedings. Directors who are parties to the same or related proceedings may participate in the designation of members of the committee.

221.0631(2) (2) Independent legal counsel. By independent legal counsel selected by a quorum of the board of directors or its committee in the manner prescribed in sub. (1) or, if unable to obtain such a quorum or committee, by a majority vote of the full board of directors, including directors who are parties to the same or related proceedings.

221.0631(3) (3) Panel of arbitrators. By a panel of 3 arbitrators consisting of one arbitrator selected by those directors entitled under sub. (2) to select independent legal counsel, one arbitrator selected by the director or officer seeking indemnification and one arbitrator selected by the 2 arbitrators previously selected.

221.0631(4) (4) Shareholder vote. By an affirmative vote of shares as provided in s. 221.0501. Shares owned by, or voted under the control of, persons who are at the time parties to the same or related proceedings, whether as plaintiffs or defendants or in any other capacity, may not be voted in making the determination.

221.0631(5) (5) Court order. By a court under s. 221.0630.

221.0631(6) (6) Other methods. By any other method provided for in any additional right to indemnification permitted under s. 221.0634.

221.0631 History History: 1995 a. 336.



221.0632 Indemnification and allowance of expenses of employees and agents.

221.0632  Indemnification and allowance of expenses of employees and agents.

221.0632(1) (1)  Mandatory indemnification. Except as provided in sub. (3), a bank shall indemnify an employee who is not a director or officer, to the extent that he or she has been successful on the merits or otherwise in defense of a proceeding, for all reasonable expenses incurred in the proceeding if the employee was a party because he or she was an employee of the bank.

221.0632(2) (2) Permitted indemnification. Except as provided in sub. (3), in addition to the indemnification required by sub. (1), a bank may indemnify and allow reasonable expenses of an employee or agent who is not a director or officer to the extent provided by the articles of incorporation or bylaws, by general or specific action of the board of directors or by contract.

221.0632(3) (3) Prohibited indemnification. A bank may not indemnify or allow reasonable expenses of an employee or agent who is not a director or officer if the indemnification or allowance is expressly prohibited by s. 221.0803, by other provisions of this chapter or by applicable federal law or in connection with an administrative proceeding or action instituted under ch. 220 which results in a final order against an officer or director under s. 220.04 (4), (9) or (10).

221.0632 History History: 1995 a. 336.



221.0633 Insurance.

221.0633  Insurance. Except as expressly prohibited by other provisions of this chapter or applicable federal law or in connection with an administrative proceeding or action instituted under ch. 220 which results in a final order against an employee, agent, director or officer under s. 220.04 (4), (9) or (10), a bank may purchase and maintain insurance on behalf of the employee, agent, director or officer against liability asserted against or incurred by the individual in his or her capacity as an employee, agent, director or officer or arising from his or her status as an employee, agent, director or officer, regardless of whether the bank is required or authorized to indemnify or allow expenses to the individual against the same liability under ss. 221.0627, 221.0629, 221.0632 and 221.0634.

221.0633 History History: 1995 a. 336.



221.0634 Additional rights to indemnification and allowance of expenses.

221.0634  Additional rights to indemnification and allowance of expenses.

221.0634(1) (1)  Provision for additional rights. Except as provided in sub. (2) and except as expressly prohibited by other provisions of this chapter or applicable federal law or in connection with an administrative proceeding or action instituted under ch. 220 which results in a final order against an officer or director under s. 220.04 (4), (9) or (10), ss. 221.0627 and 221.0629 do not preclude any additional right to indemnification or allowance of expenses that a director or officer may have under any of the following:

221.0634(1)(a) (a) The articles of incorporation or bylaws.

221.0634(1)(b) (b) A written agreement between the director or officer and the bank.

221.0634(1)(c) (c) A resolution of the board of directors.

221.0634(1)(d) (d) A resolution that is adopted, after notice, by a majority vote of all of the bank's voting shares then issued and outstanding.

221.0634(2) (2) When additional rights prohibited. Regardless of the existence of an additional right under sub. (1), the bank may not indemnify a director or officer, or permit a director or officer to retain any allowance of expenses, unless it is determined by or on behalf of the bank that the director or officer did not breach or fail to perform a duty that he or she owes to the bank which constitutes conduct under s. 221.0627 (2) (a) 1., 2., 3. or 4. A director or officer who is a party to the same or related proceeding for which indemnification or an allowance of expenses is sought may not participate in a determination under this subsection.

221.0634(3) (3) Reimbursement of certain expenses. Sections 221.0626 to 221.0635 do not affect a bank's power to pay or reimburse expenses incurred by a director or officer in any of the following circumstances:

221.0634(3)(a) (a) As a witness in a proceeding to which he or she is not a party.

221.0634(3)(b) (b) As a plaintiff or petitioner in a proceeding because he or she is or was an employee, agent, director or officer.

221.0634 History History: 1995 a. 336.



221.0635 Indemnification and insurance against securities law claims.

221.0635  Indemnification and insurance against securities law claims.

221.0635(1)(1)  In general. It is the public policy of this state to require or permit indemnification, allowance of expenses and insurance for any liability incurred in connection with a proceeding involving securities regulation described under sub. (2) to the extent required or permitted under ss. 221.0626 to 221.0634.

221.0635(2) (2) Applicability. Sections 221.0626 to 221.0634 apply, to the extent applicable to any other proceeding, to any proceeding involving a federal law or regulation or a state law or rule that regulates the offer, sale or purchase of securities, securities brokers or dealers, or investment companies or investment advisors.

221.0635 History History: 1995 a. 336.



221.0636 Theft.

221.0636  Theft.

221.0636(1)(1)  Theft prohibited.

221.0636(1)(a)(a) An officer, director, employee or agent of a bank may not do any of the following:

221.0636(1)(a)1. 1. Steal, abstract or willfully misapply money, funds, credits, or property of the bank, whether owned by the bank or held in trust.

221.0636(1)(a)2. 2. Without authority of the board of directors, issue or put forth a certificate of deposit, draw an order or bill of exchange or make an acceptance, assign a note, bond, draft, bill of exchange, mortgage, judgment or decree.

221.0636(1)(a)3. 3. Make a false entry in a book, report or statement of the bank with intent to injure or defraud the bank or any person, or to deceive an officer of the bank, an agent appointed to examine the affairs of the bank, or any other person.

221.0636(1)(b) (b) A person may not intentionally aid or abet a violation of par. (a).

221.0636(2) (2) Penalty. Any person who violates sub. (1) is guilty of a Class H felony.

221.0636 History History: 1995 a. 336; 1997 a. 283; 2001 a. 109.



221.0637 Bank officers and employees not to take commissions.

221.0637  Bank officers and employees not to take commissions.

221.0637(1)(1)  Commissions prohibited. An officer, director, agent or employee of a bank may not, directly or indirectly, take, accept or receive, or offer or agree to take, accept or receive, a commission, fee, compensation, or thing of material value, from any person in consideration of the bank of which he or she is an officer, director, agent or employee, doing any of the following:

221.0637(1)(a) (a) Loaning any money to a person.

221.0637(1)(b) (b) Buying or discounting a note, bond, draft, or bill of exchange from the person.

221.0637(1)(c) (c) Accepting any draft for, or issuing any letter of credit to, the person.

221.0637(2) (2) Penalties. Any person who violates sub. (1) is guilty of a Class I felony.

221.0637 History History: 1995 a. 336; 1997 a. 283; 2001 a. 109.



221.0701 Share exchange.

221.0701  Share exchange. A bank or other corporation may acquire all of the outstanding shares of one or more classes or series of a bank organized under this chapter, with the approval of the division, if the board of directors of the bank, by resolution adopted by the board, approves a plan of share exchange and its shareholders also approve a plan of share exchange pursuant to ss. 180.1102 to 180.1106. This section does not limit the power of a corporation or bank to acquire all or part of the shares of one or more classes or series of a bank through a voluntary exchange or otherwise. Application for approval of a share exchange shall be made to the division on a form prescribed by the division. The application shall be accompanied by a fee established by the division.

221.0701 History History: 1995 a. 336.



221.0702 Consolidation or merger of banks.

221.0702  Consolidation or merger of banks.

221.0702(1) (1)  In general. Any 2 or more banks may, with the approval of the division, consolidate or merge into one bank under the charter of either existing bank. The consolidation or merger shall be done on such terms and conditions as may be lawfully agreed upon by a majority of the board of directors of each bank proposing to consolidate or merge and as may be ratified and confirmed by the affirmative vote of the shareholders of each of the banks. The affirmative vote of the shareholders must be by shareholders owning a majority of the outstanding capital stock entitled to vote of each bank, or any greater percentage specified in the articles of incorporation or the bylaws, and by at least a majority of any outstanding preferred stock entitled to vote of each bank, or any greater percentage specified in the articles of incorporation or the bylaws. The vote must be at a meeting called by the directors, after sending notice of the time, place and object of the meeting to each shareholder of record in accordance with s. 221.0103. The capital stock of the consolidated or merged bank may not be less than that required by the division. If the consolidation or merger is approved by the division, a shareholder of either of the banks who did not vote for the consolidation or merger shall be given notice of the approval by the bank in which the shareholder holds an interest.

221.0702(2) (2) Assets and liabilities of the consolidating or merging bank. The bank or banks consolidating or merging with another bank under sub. (1) may not be required to go into liquidation but their assets and liabilities shall be reported by the bank with which they have consolidated or merged. The rights, franchises and interests of the banks so consolidated or merged in and the property, personal and mixed, and choses in action belonging to the banks, are transferred to and vested in the consolidated or merged bank without any deed or other transfer. The consolidated or merged bank holds all rights of property, franchises and interests in the same manner and to the same extent as was held by the bank or banks so consolidated or merged.

221.0702(3) (3) Role of division. After consultation with the banking review board, the division may make recommendations to any bank within this state as to the advisability of consolidation or merger with other banks and may make recommendations as to terms for consolidation or merger of banks in order to avoid a condition of oversupply of banks in any community or area of the state. The division may also, if requested so to do, act as mediator or arbitrator to fix any of the terms of any such consolidation or merger. The board of directors of any bank organized under the laws of this state may use a reasonable amount of the assets of the bank toward assisting in bringing about a consolidation or merger of banks or to aid in reorganization or in avoiding the closing of a bank, if the board considers it to be in the interests of safe banking and the maintenance of credit and banking facilities in the county in which the bank is located.

221.0702(4) (4) Transfer of resources and liabilities. A bank, which is in good faith winding up its business, for the purpose of consolidating or merging with another bank, may transfer its resources and liabilities to the bank with which it is in process of consolidation or merger. A consolidation or merger may not be made without the consent of the division, and may not defeat or defraud any of the creditors in the collection of their debts against the banks.

221.0702(5) (5) Application for consolidation or merger. The banks shall apply for approval of a consolidation or merger under sub. (1) on a form prescribed by the division. The application shall be accompanied by a fee determined by the division.

221.0702 History History: 1995 a. 336.



221.0703 Cancellation of charter of merged bank.

221.0703  Cancellation of charter of merged bank. If a bank has merged or consolidated with or been absorbed by another bank, the division shall cancel the charter of the bank.

221.0703 History History: 1995 a. 336.



221.0704 Interim banks.

221.0704  Interim banks. Subject to the approval of the division, one or more banks may consolidate or merge into or with an interim bank organized under this chapter under the charter of either the existing bank or banks or the interim bank in accordance with the provisions of this chapter for consolidation or merger of a bank. The division shall promulgate rules providing for a simple process for the organization of interim banks under this chapter. The rules shall permit the organization of an interim bank with a minimum of one director.

221.0704 History History: 1995 a. 336.



221.0705 Definitions.

221.0705  Definitions. In ss. 221.0705 to 221.0718:

221.0705(1) (1) "Bank" means the issuer bank or, if a corporate action giving rise to dissenters' rights under s. 221.0706 is a merger or share exchange that has been effectuated, the surviving bank of the merger or the acquiring corporation or bank of the share exchange.

221.0705(2) (2) "Beneficial shareholder" means a person who is a beneficial owner of shares held by a nominee as the shareholder.

221.0705(3) (3) "Dissenter" means a shareholder or beneficial shareholder who is entitled to dissent from corporate action under s. 221.0706 and who exercises that right when and in the manner required by ss. 221.0709 to 221.0716.

221.0705(4) (4) "Fair value", with respect to a dissenter's shares, means the value of the shares immediately before the effectuation of the corporate action to which the dissenter objects, excluding any appreciation or depreciation in anticipation of the corporate action unless the exclusion would be inequitable.

221.0705(5) (5) "Interest" means interest from the effectuation date of the corporate action until the date of payment, at a rate that is fair and equitable under all of the circumstances.

221.0705(6) (6) "Issuer bank" means a bank that is the issuer of the shares held by a dissenter before the corporate action.

221.0705 History History: 1995 a. 336.



221.0706 Right to dissent.

221.0706  Right to dissent.

221.0706(1)(1)  Mandatory dissenters' rights. A shareholder or beneficial shareholder may dissent from, and obtain payment of the fair value of his or her shares in the event of, any of the following corporate actions:

221.0706(1)(a) (a) Consummation of a plan of merger to which the issuer bank is a party.

221.0706(1)(b) (b) Consummation of a plan of share exchange if the issuer bank's shares will be acquired, and the shareholder or the shareholder holding shares on behalf of the beneficial shareholder is entitled to vote on the plan.

221.0706(1)(c) (c) Except as provided in sub. (2), any other corporate action taken pursuant to a shareholder vote to the extent that the articles of incorporation, the bylaws or a resolution of the board of directors provides that the voting or nonvoting shareholder or beneficial shareholder may dissent and obtain payment for his or her shares.

221.0706(2) (2) Permissive dissenters' rights. The articles of incorporation may allow a shareholder or beneficial shareholder to dissent from an amendment of the articles of incorporation and obtain payment of the fair value of his or her shares if the amendment materially and adversely affects rights in respect of a dissenter's shares because it does any of the following:

221.0706(2)(a) (a) Alters or abolishes a preferential right of the shares.

221.0706(2)(b) (b) Creates, alters or abolishes a right in respect of redemption, including a provision respecting a sinking fund for the redemption or repurchase, of the shares.

221.0706(2)(c) (c) Alters or abolishes a preemptive right of the holder of shares to acquire shares or other securities.

221.0706(2)(d) (d) Excludes or limits the right of the shares to vote on any matter or to cumulate votes, other than a limitation by dilution through issuance of shares or other securities with similar voting rights.

221.0706(2)(e) (e) Reduces the number of shares owned by the shareholder or beneficial shareholder to a fraction of a share if the fractional share so created is to be acquired for cash under s. 221.0506.

221.0706(3) (3) Rights of dissenter. A shareholder or beneficial shareholder entitled to dissent and obtain payment for his or her shares under ss. 221.0701 to 221.0718 may not challenge the corporate action creating his or her entitlement unless the action is unlawful or fraudulent with respect to the shareholder, beneficial shareholder or issuer bank.

221.0706 History History: 1995 a. 336.



221.0707 Dissent by shareholders and beneficial shareholders.

221.0707  Dissent by shareholders and beneficial shareholders.

221.0707(1)(1)  Partial exercise of dissenters' rights. A shareholder may assert dissenters' rights as to fewer than all of the shares registered in his or her name only if the shareholder dissents with respect to all shares beneficially owned by any one person and notifies the bank in writing of the name and address of each person on whose behalf he or she asserts dissenters' rights. The rights of a shareholder, who asserts dissenters' rights under this subsection as to fewer than all of the shares registered in his or her name, are determined as if the shares as to which he or she dissents and his or her other shares were registered in the names of different shareholders.

221.0707(2) (2) Rights of beneficial shareholders. A beneficial shareholder may assert dissenters' rights as to shares held on his or her behalf only if the beneficial shareholder does all of the following:

221.0707(2)(a) (a) Submits to the bank the shareholder's written consent to the dissent not later than the time that the beneficial shareholder asserts dissenters' rights.

221.0707(2)(b) (b) Submits the consent under par. (a) with respect to all shares of which he or she is the beneficial shareholder.

221.0707 History History: 1995 a. 336.



221.0708 Notice of dissenters' rights.

221.0708  Notice of dissenters' rights.

221.0708(1) (1)  Action at shareholder meeting. If proposed corporate action creating dissenters' rights under s. 221.0706 is submitted to a vote at a shareholders' meeting, the meeting notice shall state that shareholders and beneficial shareholders are or may be entitled to assert dissenters' rights under ss. 221.0701 to 221.0718 and shall be accompanied by a copy of those sections.

221.0708(2) (2) Action without shareholder vote. If corporate action creating dissenters' rights under s. 221.0706 is authorized without a vote of shareholders, the bank shall notify, in writing and in accordance with s. 221.0103, all shareholders entitled to assert dissenters' rights that the action was authorized and send them the dissenters' notice described in s. 221.0710.

221.0708 History History: 1995 a. 336.



221.0709 Notice of intent to demand payment.

221.0709  Notice of intent to demand payment.

221.0709(1)(1)  Method of asserting dissenters' rights. If proposed corporate action creating dissenters' rights under s. 221.0706 is submitted to a vote at a shareholders' meeting, a shareholder or beneficial shareholder who wishes to assert dissenters' rights shall do all of the following:

221.0709(1)(a) (a) Deliver to the issuer bank before the vote is taken written notice that complies with s. 221.0103 of the shareholder's or beneficial shareholder's intent to demand payment for his or her shares if the proposed action is effectuated.

221.0709(1)(b) (b) Refrain from voting his or her shares in favor of the proposed action.

221.0709(2) (2) Failure to comply. A shareholder or beneficial shareholder who fails to comply with sub. (1) is not entitled to payment for his or her shares under ss. 221.0701 to 221.0718.

221.0709 History History: 1995 a. 336.



221.0710 Dissenters' notice.

221.0710  Dissenters' notice.

221.0710(1)(1)  When required. If a proposed corporate action creating dissenters' rights under s. 221.0706 is authorized at a shareholders' meeting, the bank shall deliver a written dissenters' notice to all shareholders and beneficial shareholders who satisfied s. 221.0709 (1).

221.0710(2) (2) Timing and content of notice. The dissenters' notice shall be sent no later than 10 days after the corporate action is authorized at a shareholders' meeting or without a vote of shareholders, whichever is applicable, and all necessary regulatory approvals are obtained. The dissenters' notice shall comply with s. 221.0103 and shall include or have attached all of the following:

221.0710(2)(a) (a) A statement indicating where the shareholder or beneficial shareholder must send the payment demand and where and when certificates for certificated shares must be deposited.

221.0710(2)(b) (b) For holders of uncertificated shares, an explanation of the extent to which transfer of the shares will be restricted after the payment demand is received.

221.0710(2)(c) (c) A form for demanding payment that includes the date of the first announcement to news media or to shareholders of the terms of the proposed corporate action and that requires the shareholder or beneficial shareholder asserting dissenters' rights to certify whether he or she acquired beneficial ownership of the shares before that date.

221.0710(2)(d) (d) A date by which the bank must receive the payment demand, which may not be fewer than 30 days nor more than 60 days after the date on which the dissenters' notice is delivered.

221.0710(2)(e) (e) A copy of ss. 221.0701 to 221.0718.

221.0710 History History: 1995 a. 336.



221.0711 Duty to demand payment.

221.0711  Duty to demand payment.

221.0711(1) (1)  Manner of demanding payment. A shareholder or beneficial shareholder who is sent a dissenters' notice described in s. 221.0710, or a beneficial shareholder whose shares are held by a nominee who is sent a dissenters' notice described in s. 221.0710, must demand payment in writing and certify whether he or she acquired beneficial ownership of the shares before the date specified in the dissenters' notice under s. 221.0710 (2) (c). A shareholder or beneficial shareholder with certificated shares must also deposit his or her certificates in accordance with the terms of the notice.

221.0711(2) (2) Effect of demand on holders of certificated shares. A shareholder or beneficial shareholder with certificated shares who demands payment and deposits his or her share certificates under sub. (1) retains all other rights of a shareholder or beneficial shareholder until these rights are canceled or modified by the effectuation of the corporate action.

221.0711(3) (3) Effect of failure to demand. A shareholder or beneficial shareholder with certificated or uncertificated shares who does not demand payment by the date set in the dissenters' notice, or a shareholder or beneficial shareholder with certificated shares who does not deposit his or her share certificates where required and by the date set in the dissenters' notice, is not entitled to payment for his or her shares under ss. 221.0701 to 221.0718.

221.0711 History History: 1995 a. 336.



221.0712 Restriction on uncertificated shares.

221.0712  Restriction on uncertificated shares.

221.0712(1)(1)  When transfer restrictions permitted. The issuer bank may restrict the transfer of uncertificated shares from the date that the demand for payment for those shares is received until the corporate action is effectuated or the restrictions released under s. 221.0714.

221.0712(2) (2) Effect of demand on holders of uncertificated shares. The shareholder or beneficial shareholder who asserts dissenters' rights as to uncertificated shares retains all of the rights of a shareholder or beneficial shareholder, other than those restricted under sub. (1), until these rights are canceled or modified by the effectuation of the corporate action.

221.0712 History History: 1995 a. 336.



221.0713 Payment.

221.0713  Payment.

221.0713(1)(1)  When payment made. Except as provided in s. 221.0715, as soon as the corporate action is effectuated or upon receipt of a payment demand, whichever is later, the bank shall pay each shareholder or beneficial shareholder who has complied with s. 221.0711 the amount that the bank estimates to be the fair value of his or her shares, plus accrued interest.

221.0713(2) (2) Material to accompany payment. The payment shall be accompanied by all of the following:

221.0713(2)(a) (a) The bank's latest available financial statements, including a balance sheet as of the end of a fiscal year ending not more than 16 months before the date of payment, an income statement for that year, a statement of changes in shareholders' equity for that year and the latest available interim financial statements, if any.

221.0713(2)(b) (b) A statement of the bank's estimate of the fair value of the shares.

221.0713(2)(c) (c) An explanation of how the interest was calculated.

221.0713(2)(d) (d) A statement of the dissenter's right to demand payment under s. 221.0716 if the dissenter is dissatisfied with the payment.

221.0713(2)(e) (e) A copy of ss. 221.0701 to 221.0718.

221.0713 History History: 1995 a. 336.



221.0714 Failure to take action.

221.0714  Failure to take action.

221.0714(1) (1)  Action not taken. If an issuer bank does not effectuate the corporate action within 60 days after the date set under s. 221.0710 for demanding payment, the issuer bank shall return the deposited certificates and release the transfer restrictions imposed on uncertificated shares.

221.0714(2) (2) Action taken at a later date. If, after returning deposited certificates and releasing transfer restrictions, the issuer bank effectuates the corporate action, the bank shall deliver a new dissenters' notice under s. 221.0710 and repeat the payment demand procedure.

221.0714 History History: 1995 a. 336.



221.0715 After-acquired shares.

221.0715  After-acquired shares.

221.0715(1) (1)  Withholding for after-acquired shares. A bank may elect to withhold payment required by s. 221.0713 from a dissenter unless the dissenter was the beneficial owner of the shares before the date specified in the dissenters' notice under s. 221.0710 (2) (c) as the date of the first announcement to news media or to shareholders of the terms of the proposed corporate action.

221.0715(2) (2) Payment. To the extent that the bank elects to withhold payment under sub. (1) after effectuating the corporate action, the bank shall estimate the fair value of the shares, plus accrued interest, and shall pay this amount to each dissenter who agrees to accept it in full satisfaction of his or her demand. The bank shall send with its offer a statement of its estimate of the fair value of the shares, an explanation of how the interest was calculated, and a statement of the dissenter's right to demand payment under s. 221.0716 if the dissenter is dissatisfied with the offer.

221.0715 History History: 1995 a. 336.



221.0716 Procedure if dissenter is dissatisfied with payment or offer.

221.0716  Procedure if dissenter is dissatisfied with payment or offer.

221.0716(1)(1)  Rights of dissenter. A dissenter may, in the manner provided in sub. (2), notify the bank of the dissenter's estimate of the fair value of his or her shares and the amount of interest due, and demand payment of his or her estimate, less any payment received under s. 221.0713, or reject the offer under s. 221.0715 and demand payment of the fair value of his or her shares and interest due, if any of the following applies:

221.0716(1)(a) (a) The dissenter believes that the amount paid under s. 221.0713 or offered under s. 221.0715 is less than the fair value of his or her shares or that the interest due is incorrectly calculated.

221.0716(1)(b) (b) The bank fails to make payment under s. 221.0715 within 60 days after the date set under s. 221.0710 for demanding payment.

221.0716(1)(c) (c) The issuer bank, having failed to effectuate the corporate action, does not return the deposited certificates or release the transfer restrictions imposed on uncertificated shares within 60 days after the date set under s. 221.0710 for demanding payment.

221.0716(2) (2) Waiver of rights. A dissenter waives his or her right to demand payment under this section unless the dissenter notifies the bank of his or her demand under sub. (1) in writing within 30 days after the bank makes or offers payment for his or her shares. The notice shall comply with s. 221.0103.

221.0716 History History: 1995 a. 336.



221.0717 Court action.

221.0717  Court action.

221.0717(1)(1)  When special proceeding required. If a demand for payment under s. 221.0716 remains unsettled, the bank shall bring a special proceeding within 60 days after receiving the payment demand under s. 221.0716 and petition the court to determine the fair value of the shares and accrued interest. If the bank does not bring the special proceeding within the 60-day period, it shall pay each dissenter whose demand remains unsettled the amount demanded.

221.0717(2) (2) Where proceeding to be brought. The bank shall bring the special proceeding in the circuit court for the county where its principal office or, if none in this state, its registered office is located. If the bank is a foreign bank without a registered office in this state, it shall bring the special proceeding in the county in this state in which was located the registered office of the issuer bank that merged with or whose shares were acquired by the foreign bank.

221.0717(3) (3) Parties to the proceeding. The bank shall make all dissenters, whether or not residents of this state, whose demands remain unsettled parties to the special proceeding. Each party to the special proceeding shall be served with a copy of the petition as provided in s. 801.14.

221.0717(4) (4) Jurisdiction. The jurisdiction of the court in which the special proceeding is brought under sub. (2) is plenary and exclusive. The court may appoint one or more persons as appraisers to receive evidence and recommend a decision on the question of fair value. An appraiser has the power described in the order appointing him or her or in any amendment to the order. The dissenters are entitled to the same discovery rights as parties in other civil proceedings.

221.0717(5) (5) Judgments. Each dissenter made a party to the special proceeding is entitled to judgment for any of the following:

221.0717(5)(a) (a) The amount, if any, by which the court finds the fair value of his or her shares, plus interest, exceeds the amount paid by the bank.

221.0717(5)(b) (b) The fair value, plus accrued interest, of his or her shares acquired on or after the date specified in the dissenters' notice under s. 221.0710 (2) (c), for which the bank elected to withhold payment under s. 221.0715.

221.0717 History History: 1995 a. 336; 1999 a. 83.



221.0718 Court costs and counsel fees.

221.0718  Court costs and counsel fees.

221.0718(1) (1)  Assessment of and liability for costs.

221.0718(1)(a)(a) Notwithstanding ss. 814.01 to 814.04, the court in a special proceeding brought under s. 221.0717 shall determine all costs of the proceeding, including the reasonable compensation and expenses of appraisers appointed by the court and shall assess the costs against the bank, except as provided in par. (b).

221.0718(1)(b) (b) Notwithstanding ss. 814.01 and 814.04, the court may assess costs against all or some of the dissenters, in amounts that the court finds to be equitable, to the extent that the court finds the dissenters acted arbitrarily, vexatiously or not in good faith in demanding payment under s. 221.0716.

221.0718(2) (2) When liable for fees and costs. The parties shall bear their own expenses of the proceeding, except that, notwithstanding ss. 814.01 to 814.04, the court may also assess the fees and expenses of counsel and experts for the respective parties, in amounts that the court finds to be equitable, as follows:

221.0718(2)(a) (a) Against the bank and in favor of any dissenter if the court finds that the bank did not substantially comply with ss. 221.0708 to 221.0716.

221.0718(2)(b) (b) Against the bank or against a dissenter, in favor of any other party, if the court finds that the party against whom the fees and expenses are assessed acted arbitrarily, vexatiously or not in good faith with respect to the rights provided by this chapter.

221.0718(3) (3) Payment of counsel and experts from recovery. Notwithstanding ss. 814.01 to 814.04, if the court finds that the services of counsel and experts for any dissenter were of substantial benefit to other dissenters similarly situated, the court may award to these counsel and experts reasonable fees to be paid out of the amounts awarded the dissenters who were benefited.

221.0718 History History: 1995 a. 336.



221.0801 Liquidation.

221.0801  Liquidation.

221.0801(1)(1)  When authorized. A bank organized or doing business under this chapter may go into liquidation by a vote of its shareholders owning a majority of the capital stock outstanding or such greater percentage required under the articles of incorporation or bylaws. If a vote is taken to go into liquidation, the board of directors shall give notice of this fact to the division, and the notice shall be certified by an officer of the bank. A liquidating bank may not transfer assets or liabilities to another bank until the transfer is approved by the division.

221.0801(2) (2) Notice. The board of directors shall also give notice of this fact by certified mail to all persons whose names appear as creditors upon the books of the bank and by publication as a class 3 notice, under ch. 985. The notice shall direct all persons who may have claims against the bank to file the claims.

221.0801 History History: 1995 a. 336.



221.0802 Banks may be placed in hands of division.

221.0802  Banks may be placed in hands of division. A bank doing business under this chapter may place its affairs and assets under the control of the division by posting a notice on its front door, as follows: "This bank is in the hands of the Division of Banking of the Department of Financial Institutions". Immediately upon posting such notice, the bank shall notify the division of this action. The posting of the notice, or the taking possession of a bank by the division, places the bank's assets and property in the possession of the division, and bars any attachment proceedings. For each day the division is placed in possession of the bank, and until such time as a special deputy is appointed under s. 220.08 (4), the bank shall pay to the division the actual cost of such liquidation proceedings. The division shall pay the amounts to the state treasurer and the percentage specified in s. 20.144 (1) (g) shall be credited to the appropriation account under s. 20.144 (1) (g).

221.0802 History History: 1995 a. 336; 1997 a. 35.



221.0803 Charter, how forfeited.

221.0803  Charter, how forfeited. If the board of directors or a quorum thereof or any committee of the board of any bank knowingly violates or knowingly permits any of the officers, agents or employees of the bank to violate this chapter, the directors are jointly and severally liable for the amount of the loss sustained by the bank. If, after a warning from the division, the directors shall fail to make good any loss or damage resulting from the violations, or continue such conduct, it shall constitute a ground for the forfeiture of the charter of the bank, and the division shall institute proceedings to enforce the forfeiture and to secure a dissolution and a winding up of the affairs of the bank.

221.0803 History History: 1995 a. 336.



221.0901 Acquisitions of banks and bank holding companies.

221.0901  Acquisitions of banks and bank holding companies.

221.0901(1)(1)  Applicability. This section applies to acquisitions of an in-state bank or an in-state bank holding company by any company.

221.0901(2) (2) Definitions. In this section:

221.0901(2)(a) (a) "Affiliate" has the meaning set forth in 12 USC 1841 (k).

221.0901(2)(b) (b) "Bank" has the meaning set forth in 12 USC 1841 (c).

221.0901(2)(c) (c) "Bank holding company" has the meaning set forth in 12 USC 1841 (a), and unless the context otherwise requires, includes an in-state bank holding company, an out-of-state bank holding company and a foreign bank holding company.

221.0901(2)(d) (d) "Bank supervisory agency" means the U.S. office of the comptroller of the currency, the federal deposit insurance corporation, the board of governors of the federal reserve system, or any successor to these agencies, or any agency of another state with primary responsibility for chartering and supervising banks.

221.0901(2)(f) (f) "Company" has the meaning set forth in 12 USC 1841 (b) and includes a bank holding company.

221.0901(2)(g) (g) "Control" shall be interpreted consistently with 12 USC 1841 (a).

221.0901(2)(h) (h) "Deposit" has the meaning set forth in 12 USC 1813 (1).

221.0901(2)(i) (i) "Depository institution" means any insured depository institution under 12 USC 1813 (c) (2) and (3).

221.0901(2)(j) (j) "Foreign bank holding company" means a bank holding company that is organized under the laws of a country other than the United States or any territory or possession of the United States.

221.0901(2)(jm) (jm) "Home state" means, with respect to an out-of-state bank, the state in which the bank is chartered and, with respect to an out-of-state bank holding company, the state in which the total deposits of all banking subsidiaries of the company are the largest.

221.0901(2)(k) (k) "In-state bank" means a bank that is organized under this chapter, a trust company bank organized under ch. 223 or a bank organized under federal law and having its principal place of business in this state.

221.0901(2)(L) (L) "In-state bank holding company" means a bank holding company that has its principal place of business in this state or a company that has control of a trust company organized under ch. 223 and is not controlled by a bank holding company other than an in-state bank holding company.

221.0901(2)(Lm) (Lm) "Out-of-state bank" means a bank that is not an in-state bank.

221.0901(2)(m) (m) "Out-of-state bank holding company" means a bank holding company that is not an in-state bank holding company and, unless the context requires otherwise, includes a foreign bank holding company.

221.0901(2)(mm) (mm) "Out-of-state banking organization" means an out-of-state bank or out-of-state bank holding company.

221.0901(2)(n) (n) "Principal place of business" of a bank holding company means the state in which the total deposits of its bank subsidiaries are the greatest.

221.0901(2)(p) (p) "State" means any state, territory or other possession of the United States, including the District of Columbia.

221.0901(2)(q) (q) "Subsidiary" has the meaning set forth in 12 USC 1841 (d).

221.0901(3) (3) Approval requirements.

221.0901(3)(a)(a) Except as otherwise expressly permitted by federal law or par. (b), no company may do any of the following without the prior approval of the division:

221.0901(3)(a)1. 1. Merge or consolidate with an in-state bank holding company or in-state bank.

221.0901(3)(a)2. 2. Assume direct or indirect ownership or control of:

221.0901(3)(a)2.a. a. More than 25% of any class of voting shares of an in-state bank holding company or an in-state bank, if the acquiring company is not a bank holding company prior to the acquisition.

221.0901(3)(a)2.b. b. More than 5% of any class of voting shares of an in-state bank holding company or an in-state bank, if the acquiring company is a bank holding company prior to the acquisition.

221.0901(3)(a)2.c. c. All or substantially all of the assets of an in-state bank holding company or an in-state bank.

221.0901(3)(a)3. 3. Take other action that results in the direct or indirect acquisition of control of an in-state bank holding company or an in-state bank.

221.0901(3)(b) (b) The approval of the division is not needed under par. (a) in any of the following transactions:

221.0901(3)(b)1. 1. A transaction arranged by the division or a bank supervisory agency to prevent the insolvency or closing of the acquired bank.

221.0901(3)(b)2. 2. A transaction in which a bank forms its own bank holding company, if the ownership rights of the former bank shareholders are substantially similar to those of the shareholders of the new bank holding company.

221.0901(3)(c) (c)

221.0901(3)(c)1.1. In a transaction in which the division's approval is not required under par. (b), the parties shall give written notice to the division at least 15 days before the effective date of the acquisition, unless a shorter period of notice is required under applicable federal law.

221.0901(3)(c)2. 2. In a transaction in which the division's approval is not required because the transaction is expressly permitted under federal law, an out-of-state bank that will result from a merger, consolidation or other transaction involving an in-state bank shall give notice to the division of the proposed merger, consolidation or other transaction no later than the date on which it files an application for the proposed merger, consolidation or other transaction with the federal bank supervisory agency. The notification shall include all of the following:

221.0901(3)(c)2.a. a. A copy of the application submitted to the federal bank supervisory agency.

221.0901(3)(c)2.b. b. Evidence that the out-of-state bank has complied with any applicable requirements under subch. XV of ch. 180.

221.0901(3)(c)2.c. c. Any filing fee required by the division.

221.0901(4) (4) Required application. A company that requires the division's approval under sub. (3) (a) shall do all of the following:

221.0901(4)(a) (a) File with the division an application in the form that the division requires.

221.0901(4)(b) (b) Pay to the division an application fee determined by the division.

221.0901(4)(c) (c) Reimburse the division for all actual costs incurred by the division in making an investigation related to the application under par. (a) and in holding any hearing on the application.

221.0901(4)(d) (d) Cause to be published a class 3 notice, under ch. 985, in the form prescribed by the division, in the official state newspaper, of the application under par. (a) and of the opportunity for a hearing under sub. (5). If the application is to acquire an in-state bank, the notice also shall be published in a newspaper of general circulation in the city, village or town where the home office of the in-state bank is located.

221.0901(4)(e) (e) File with the division proof of publication of the notice under par. (d), upon completion of the publication of the notice.

221.0901(4)(f) (f) If the applicant is an out-of-state bank holding company, submit to the division with the application, proof that the applicant has complied with, or is exempt from, the requirements of subch. XV of ch. 180.

221.0901(5) (5) Hearing.

221.0901(5)(a)(a) Except as provided in par. (b), the division shall hold a hearing on the application under sub. (4) (a) if at least 25 residents of this state petition for a hearing within 30 days after the notice under sub. (4) (d) or if the division, on its own motion, calls for a hearing within 30 days after the notice under sub. (4) (d). Except as provided in par. (b), the division may not approve any transaction under sub. (3) (a) until the later of 30 days after the notice under sub. (4) (d) or 30 days after any hearing required under this paragraph.

221.0901(5)(b) (b) Paragraph (a) does not apply to a proposed transaction if the division finds that an emergency exists and that the proposed transaction is necessary and appropriate to prevent the probable failure of an in-state bank.

221.0901(6) (6) Standards for disapproval. The division may disapprove a transaction under sub. (3) (a) if the division finds any of the following:

221.0901(6)(a) (a) Considering the financial and managerial resources and future prospects of the applicant and of the in-state bank or in-state bank holding company, the transaction would be contrary to the best interests of the shareholders or customers of the in-state bank or in-state bank holding company.

221.0901(6)(b) (b) The action would be detrimental to the safety and soundness of the applicant or of the in-state bank or in-state bank holding company, or to the safety and soundness of a subsidiary or affiliate of the applicant, the in-state bank or the in-state bank holding company.

221.0901(6)(c) (c) Because the applicant or its executive officers, directors or principal shareholders have not established a record of sound performance, efficient management, financial responsibility and integrity, the action would be contrary to the best interests of the depositors, other customers, creditors or shareholders of the applicant or of the in-state bank or in-state bank holding company or contrary to the best interests of the public.

221.0901(6)(d) (d) The applicant has received a rating of "needs to improve record of meeting community credit needs" under 12 USC 2906 (b) (2) (C) or "substantial noncompliance in meeting community credit needs" under 12 USC 2906 (b) (2) (D) by the bank supervisory agency.

221.0901(6)(f) (f) The applicant has failed to enter into an agreement prepared by the division to comply with the laws and rules of this state regulating consumer credit finance charges and other charges and related disclosure requirements, except to the extent preempted by federal law or regulation.

221.0901(6)(g) (g) The applicant fails to meet any other standards established by rule of the division.

221.0901(7) (7) State concentration limit. The division may not approve any transaction under sub. (3) (a) if, upon consummation of the transaction, the applicant would control a greater percentage of the total amount of deposits of insured depository institutions in the state than the percentage specified under 12 USC 1842 (d) (2) (B) (ii).

221.0901(8) (8) Age requirement.

221.0901(8)(a)(a) Except as provided in pars. (b), (c), and (d), the division may not approve an application under sub. (3) (a), other than an application by an in-state bank holding company or in-state bank, unless the in-state bank to be acquired, or all in-state bank subsidiaries of the in-state bank holding company to be acquired, have as of the proposed date of acquisition been in existence and in continuous operation for at least 5 years.

221.0901(8)(b) (b) Except as otherwise provided in this paragraph, the division may approve an application under sub. (3) (a) for an acquisition of an in-state bank holding company that owns one or more in-state banks that have been in existence for less than 5 years, if the applicant divests itself of those in-state banks within 2 years after the date of acquisition of the in-state bank holding company by the applicant. This paragraph does not apply if the applicant is an in-state bank holding company or in-state bank.

221.0901(8)(c) (c) Paragraphs (a) and (b) do not apply to an in-state bank that is the surviving bank of a merger with an in-state bank that had been in existence and continuous operation for at least 5 years at the time of the merger or would have been in existence and in continuous operation for at least 5 years as of the proposed date of acquisition, if the merger had not taken place.

221.0901(8)(d) (d) Paragraph (a) does not apply to the merger or acquisition by an out-of-state banking organization of all or substantially all of the assets of an in-state bank, or of an in-state bank holding company that owns one or more in-state banks, if all of the following apply:

221.0901(8)(d)1. 1. The laws of the home state of the out-of-state banking organization allow an in-state bank or in-state bank holding company to acquire an out-of-state banking organization in the home state.

221.0901(8)(d)2. 2. The division determines under par. (e) that the laws of the home state of the out-of-state banking organization are reciprocal with respect to mergers and acquisitions.

221.0901(8)(e) (e)

221.0901(8)(e)1.1. The division shall periodically publish a list of states that the division has found have laws that are reciprocal for purposes of par. (d) 2. An out-of-state banking organization with a home state for which the division has made no such determination may request, on a form prescribed by the division, that the division make a determination regarding the home state.

221.0901(8)(e)2. 2. The division shall make determinations under subd. 1. in writing. The division may not determine that the laws of a state are reciprocal under subd. 1. unless the division finds that the laws of that state allow an in-state bank or in-state bank holding company to merge with or acquire an out-of-state banking organization under terms and conditions that are substantially similar to the terms and conditions under this section. In making such a finding, the division shall consider, at a minimum, whether the laws of that state discriminate in any way against an in-state bank or in-state bank holding company and whether the laws of that state impose regulatory burdens that are substantially more restrictive than the requirements under this section that apply to an out-of-state banking organization seeking to merge or acquire an in-state bank or in-state bank holding company.

221.0901(9) (9) Reports. Each bank holding company that controls an in-state bank or an in-state bank holding company shall submit to the division reports under s. 221.0526.

221.0901(10) (10) Penalties. The division may enforce the provisions of this section pursuant to s. 220.04 (9).

221.0901 History History: 1995 a. 336; 1997 a. 146; 2003 a. 293; 2005 a. 217.



221.0903 In-state branches maintained by out-of-state banks.

221.0903  In-state branches maintained by out-of-state banks.

221.0903(1)(1)  Definitions. In this section:

221.0903(1)(ag) (ag) "Bank" has the meaning given in 12 USC 1841 (c).

221.0903(1)(ar) (ar) "Bank supervisory agency" means any of the following:

221.0903(1)(ar)1. 1. An agency of another state with primary responsibility for chartering and supervising banks.

221.0903(1)(ar)2. 2. The U.S. office of the comptroller of the currency.

221.0903(1)(ar)3. 3. The Federal Deposit Insurance Corporation.

221.0903(1)(ar)4. 4. The system of governors of the federal reserve board.

221.0903(1)(b) (b) "Home state" means:

221.0903(1)(b)1. 1. With respect to a state-chartered bank, the state in which the bank is chartered.

221.0903(1)(b)2. 2. With respect to a national bank, the state in which the main office of the bank is located.

221.0903(1)(b)3. 3. With respect to a foreign bank, the state determined to be the home state of the foreign bank under 12 USC 3103 (c).

221.0903(1)(c) (c) "In-state branch" means a branch under s. 221.0302 located in this state.

221.0903(1)(d) (d) "Out-of-state bank" means a bank with a home state other than this state.

221.0903(1)(dm) (dm) "Out-of-state state bank" means a bank chartered under the laws of any state other than this state.

221.0903(1)(e) (e) "State bank" means a bank chartered under this chapter.

221.0903(2) (2) Notice and filing requirements. Each out-of-state state bank that has an in-state branch shall give the division notice of any merger, consolidation or other transaction that would cause a change of control with respect to the out-of-state state bank or a bank holding company of the out-of-state state bank, such that a filing would be required under 12 USC 1817 (j) or 12 USC 1841 to 1850. The notice required under this subsection shall be provided at least 30 days prior to date that the transaction is to become effective, unless the division determines that a transaction is an emergency transaction.

221.0903(3) (3) Reporting requirements. The division may promulgate rules establishing periodic reporting requirements for out-of-state banks maintaining an in-state branch. Any reporting requirements established by rules promulgated under this subsection shall be consistent with all of the following:

221.0903(3)(a) (a) Reporting requirements applicable to state banks.

221.0903(3)(b) (b) The division's regulatory responsibilities with respect to that out-of-state bank and its in-state branch.

221.0903(4) (4) Examinations.

221.0903(4)(a)(a) Examination power of division. The division may examine an in-state branch maintained by an out-of-state state bank, if the division considers the examination necessary to determine whether the in-state branch is being operated in compliance with the laws of this state and in accordance with safe and sound banking practices. The provisions of ch. 220, as they apply to examinations of state banks, apply to the examinations of in-state branches of out-of-state banks.

221.0903(4)(b) (b) Contracts for examination services. The division may enter into contracts with any bank supervisory agency with concurrent jurisdiction over a state bank or an in-state branch of an out-of-state state bank to engage the services of the agency's examiners at a reasonable rate of compensation, or to provide the services of the division's examiners to the agency at a reasonable rate of compensation. Contracts entered into under this paragraph are exempt from ss. 16.70 to 16.752, 16.754 to 16.76, and 16.767 to 16.82.

221.0903(5) (5) Enforcement. If the division determines that an in-state branch of an out-of-state state bank is being operated in violation of the laws of this state or is being operated in an unsafe or unsound manner, the division may take any enforcement action against the in-state branch that it would be able to take if the in-state branch were a state bank.

221.0903(6) (6) Joint examination and enforcement actions. The division may enter into joint examinations and joint enforcement actions with other bank supervisory agencies having concurrent jurisdiction over a state bank with an out-of-state branch, or an in-state branch of an out-of-state state bank. This subsection does not prevent the division from making examinations or taking enforcement actions independently, if the division considers it appropriate to carry out its responsibilities or to ensure compliance with the laws of this state.

221.0903(7) (7) Assessments. The division may promulgate rules establishing assessments for in-state branches of out-of-state state banks.

221.0903 History History: 1997 a. 146; 2005 a. 217, 410.



221.0904 Out-of-state banks establishing branches.

221.0904  Out-of-state banks establishing branches.

221.0904(1)(1)  Definitions. In this section:

221.0904(1)(ac) (ac) "Affiliate" has the meaning given in s. 221.0302 (1g) (a).

221.0904(1)(ag) (ag) "Commercial activities" has the meaning given in s. 221.0302 (1g) (c).

221.0904(1)(am) (am) "Home state" has the meaning given in s. 221.0903 (1) (b).

221.0904(1)(b) (b) "Out-of-state bank" means any bank, as defined in 12 USC 1813 (a) (1), with a home state other than this state.

221.0904(1)(c) (c) "State bank" has the meaning given in s. 221.0903 (1) (e).

221.0904(2) (2) In general. No out-of-state bank may establish a branch in this state unless all of the following apply:

221.0904(2)(a) (a) The laws of the home state of the out-of-state bank allow the out-of-state bank to establish a branch in this state.

221.0904(2)(b) (b) The division determines under sub. (3) (b) that the laws of the home state of the out-of-state bank are reciprocal with respect to a state bank establishing a branch in that state.

221.0904(2)(c) (c) The out-of-state bank complies with the notice requirements under sub. (4).

221.0904(3) (3) Reciprocity.

221.0904(3)(a)(a) The division shall periodically publish a list of states that the division has found have laws that are reciprocal for purposes of sub. (2) (b). An out-of-state bank with a home state for which the division has made no such determination may request, on a form prescribed by the division, that the division make a determination regarding the home state.

221.0904(3)(b) (b) The division shall make determinations under par. (a) in writing. The division may not determine that the laws of a state are reciprocal under par. (a) unless the division finds that the laws of that state allow a state bank to establish a branch in the state under terms and conditions that are substantially similar to the terms and conditions under this section. In making such a finding, the division shall consider, at a minimum, whether the laws of that state discriminate in any way against a state bank and whether the laws of that state impose regulatory burdens that are substantially more restrictive than the requirements under this section that apply to an out-of-state bank seeking to establish a branch in this state.

221.0904(4) (4) Notice.

221.0904(4)(a)(a) Except as provided in par. (b), an out-of-state bank may not establish a branch in this state without providing prior notice to the division. The division shall promulgate rules specifying the requirements and procedures for making such notice. The rules shall allow an out-of-state bank to provide notice by submitting to the division a copy of any notice or application regarding the proposed branch that the out-of-state bank submits to the regulatory authority of its home state or the appropriate federal regulatory authority.

221.0904(4)(b) (b) If an out-of-state bank establishes a branch in this state pursuant to this section, the out-of-state bank is not required to provide notice for any subsequent branches established in this state.

221.0904(4m) (4m) Location restrictions for branches of out-of-state banks.

221.0904(4m)(a)(a) General. Except as provided in par. (c), no out-of-state bank may directly or indirectly establish or maintain in this state a branch that is located within a 1.5-mile radius of premises or property owned, leased, or otherwise controlled, directly or indirectly, by an affiliate of the out-of-state bank that engages in commercial activities. No out-of-state bank may circumvent the prohibition in this paragraph by first establishing a branch and then locating, or attempting to influence or facilitate the location of, an office of the out-of-state bank's affiliate engaged in commercial activities within a 1.5-mile radius of the branch location.

221.0904(4m)(b) (b) Certification of compliance. Each out-of-state bank that establishes or maintains a branch in this state shall certify to the division that the location of any such branch complies with par. (a).

221.0904(4m)(c) (c) Exemptions. This subsection does not apply to any branch of an out-of-state bank that was approved by the division on or before April 2, 2008.

221.0904(5) (5) Additional branching authority. An out-of-state bank that establishes a branch in this state pursuant to this section may establish additional branches in this state to the same extent as a state bank.

221.0904 History History: 2005 a. 217; 2007 a. 112.



221.1001 Stock book.

221.1001  Stock book. Every bank shall keep a stock book. The stock book shall be subject to the inspection of officers, directors and shareholders of the bank during the usual hours for transacting business. The stock book shall show the name, residence and number of shares held by each shareholder. A refusal by the officers of such bank to exhibit the stock book to any person rightfully demanding inspection of the book, may be required to forfeit not more than $50. In all actions, suits and proceedings, the stock book is presumptive evidence of the facts contained in the book.

221.1001 History History: 1995 a. 336.



221.1002 Reports.

221.1002  Reports.

221.1002(1)(1)  Reporting requirements. A bank shall make to the division not less than 2 reports during each calendar year. The reports shall be made at the times required by the division on forms prescribed and furnished by the division. The forms shall conform as nearly as practicable to that required of national banks, including any schedules.

221.1002(2) (2) Attestation. The reports under sub. (1) shall be signed and verified by the oath or affirmation of one of the officers of the bank, and shall be attested by at least 2 of the directors. If by reason of absence or other inability it is impracticable to obtain the signature of 2 directors, the report shall specify the reason why it is impracticable and the attestation by the director so absent or under disability is not required.

221.1002(3) (3) Resources and liabilities. The report under sub. (1) shall exhibit in detail and under the proper headings, the resources and liabilities of the bank at the close of the business of any past day specified by the division. The bank shall transmit the report to the division within 30 days after the receipt of request for the report from the division.

221.1002(4) (4) List of shareholders. When requested by the division, any bank shall report to the division a list of its shareholders, their residences, and the amount of stock held by each. The shareholder list shall be signed and verified by the oath or affirmation of one of the officers of the bank.

221.1002(5) (5) Special reports. The division may require special reports from a bank, if the division determines that the reports are necessary to inform the division fully of the bank's condition.

221.1002 History History: 1995 a. 336.



221.1003 Forfeiture.

221.1003  Forfeiture. A bank failing to make and transmit to the division a report or proof of publication required under this chapter may be required to forfeit to the division not more than $100 for each day after the report or proof of publication was required. If a bank fails or refuses to pay the forfeiture under this section, the division may institute proceedings for the recovery of the forfeiture.

221.1003 History History: 1995 a. 336.



221.1004 False statements.

221.1004  False statements.

221.1004(1)(1)  Prohibition. An officer, director or employee of a bank may not do any of the following:

221.1004(1)(a) (a) Willfully and knowingly subscribe to or make, or cause to be made, any false statement or false entry in the books of the bank.

221.1004(1)(b) (b) Knowingly subscribe to or exhibit false papers with the intent to deceive any person authorized to examine the affairs of the bank.

221.1004(1)(c) (c) Knowingly make, state, or publish any false report or statement of the bank.

221.1004(2) (2) Penalties. Any person who violates sub. (1) is guilty of a Class F felony.

221.1004 History History: 1995 a. 336; 1997 a. 283; 2001 a. 109.



221.1005 Refusal to permit inspection.

221.1005  Refusal to permit inspection. If an officer in charge of a bank refuses to submit the books, papers and concerns of the bank to the inspection of the division, or refuses to be examined under oath touching the concerns of the bank, the division may inform the attorney general. The department of justice shall then institute an action to procure a judgment dissolving the bank. In order to carry out this section, the division may commence and maintain in the division's name any action necessary or proper to enforce this section.

221.1005 History History: 1995 a. 336.



221.1006 Fees for certified copies.

221.1006  Fees for certified copies. If a certified copy of a record filed in the division is lawfully required to be furnished by the division, the division may assess a reasonable fee as determined by the banking review board. These fees shall be deposited in the general fund.

221.1006 History History: 1995 a. 336.



221.1007 Legal process; how served.

221.1007  Legal process; how served. Legal process against a bank may be served upon the bank in the manner provided by law for service on other corporations organized under the laws of this state.

221.1007 History History: 1995 a. 336.



221.1008 Record search.

221.1008  Record search. A bank is entitled to reimbursement for expenses and costs incurred in searching for, reproducing and transporting books, papers, records and other data required to be produced by legal process, unless otherwise prohibited by law from collecting these expenses and costs or unless the person seeking the production is a government unit, as defined in s. 108.02 (17). The expenses and costs shall be paid by persons seeking such production. If a bank is entitled to reimbursement under this section, a bank may not be required to produce books, papers, records and other data in response to legal process unless the expenses and costs, identified in an itemized invoice to be provided by the bank, are paid or unless payment is tendered to the bank in cash or by certified check or draft.

221.1008 History History: 1995 a. 336.



221.1101 Bank service corporations.

221.1101  Bank service corporations.

221.1101(1) (1)  Definitions. In this subchapter:

221.1101(1)(a) (a) "Bank service corporation" means a corporation organized to perform bank services for 2 or more banks, each of which owns part of the capital stock of the corporation.

221.1101(1)(b) (b) "Bank services" means check and deposit sorting and posting, computation and posting of interest and other credits and charges, preparation and mailing of checks, statements, notices and similar items, other clerical, bookkeeping, accounting, statistical, auditing, compliance, loan documentation, administrative, technology, or other similar functions performed for a bank, or any other service established under sub. (6).

221.1101(1)(c) (c) "Invest" includes any advance of funds to a bank service corporation, whether by purchase of stock, the making of a loan, or otherwise, except a payment for rent earned, goods sold and delivered, or services rendered prior to the making of the payment.

221.1101(2) (2) Investments in bank service corporations.

221.1101(2)(a)(a) Two or more banks may invest not more than 10% of the capital of each of the banks in a bank service corporation.

221.1101(2)(b) (b) If stock in a bank service corporation is held by 2 banks, and one of the banks ceases to utilize the services of the corporation and ceases to hold stock in it, and leaves the other as the sole stock holding bank, the corporation may nevertheless continue to function as a bank service corporation and the other bank may continue to hold stock in it.

221.1101(4) (4) Permitted activities of bank service corporations. A bank service corporation may not engage in any activity other than the performance of bank services for banks.

221.1101(5) (5) Contracting for bank services. A bank may cause to be performed, by contract or otherwise, any bank service for itself, whether on or off its premises, if the bank and the party performing the service provide the division with assurances, satisfactory to the division, that the performance of the service will be subject to regulation and examination by the division to the same extent as if the service was being performed by the bank itself on its own premises.

221.1101(6) (6) Additional bank services.

221.1101(6)(a)(a) The division may establish additional services as bank services under sub. (1) (b) if the services are related to the routine daily operations of banks.

221.1101(6)(b) (b) A bank may file a written request with the division to exercise its authority under par. (a) and may include, along with the request, a description of any proposed bank service and an explanation of how that service is related to the routine daily operations of banks. Within 60 days after receiving a request under this paragraph, the division shall approve or disapprove the request.

221.1101 History History: 1995 a. 336; 2013 a. 22.



221.1201 Stock in bank-owned banks.

221.1201  Stock in bank-owned banks. A bank, or, subject to the limitations of s. 221.0901, a bank holding company, may, with the approval of the division, acquire and hold stock, in an aggregate amount not exceeding 10% of its capital, in one or more of the following:

221.1201(1) (1) A bank chartered under s. 221.1202.

221.1201(2) (2) A national bank chartered under 12 USC 27 (b).

221.1201(3) (3) A bank holding company wholly owning a bank described under sub. (1) or (2).

221.1201 History History: 1995 a. 336.



221.1202 Bank-owned banks.

221.1202  Bank-owned banks.

221.1202(1)(1)  Establishment and ownership. The division may authorize the establishment of, and issue a charter to, a bank, all of the stock of which is owned by 2 or more depository institutions or depository institution holding companies. Notwithstanding any other requirement of this section, the division may authorize, by rule, up to 10% of the stock to be held by other persons to accommodate operational needs of the bank.

221.1202(2) (2) Status and powers. A bank established under sub. (1) is a state bank chartered under this chapter for all purposes, except that its functions are limited solely to doing the following:

221.1202(2)(a) (a) Providing banking and banking-related services to or for depository institutions, subsidiaries of depository institutions, depository institution holding companies, subsidiaries of depository institution holding companies and directors, officers and employees of other depository institutions.

221.1202(2)(b) (b) Providing correspondent banking services at the request of other depository institutions or depository institution holding companies, and to depository institution trade associations.

221.1202(3) (3) Stock issuance. A bank established under sub. (1) may authorize and hold authorized but not issued stock.

221.1202 History History: 1995 a. 336.






222. Universal banks.

222.0101 Title.

222.0101  Title. This chapter may be cited as the "Wisconsin universal bank law."

222.0101 History History: 2003 a. 63.



222.0102 Definitions.

222.0102  Definitions. In this chapter:

222.0102(1) (1) "Capital" of a universal bank means the sum of the following, less the amount of intangible assets that is not considered to be qualifying capital by a deposit insurance corporation or the division:

222.0102(1)(a) (a) For a universal bank organized as a stock organization, the universal bank's capital stock, preferred stock, undivided profits, surplus, outstanding notes and debentures approved by the division, other forms of capital designated as capital by the division, and other forms of capital considered to be qualifying capital of the universal bank by a deposit insurance corporation.

222.0102(1)(b) (b) For a universal bank organized as a mutual organization, the universal bank's net worth, undivided profits, surplus, outstanding notes and debentures approved by the division, other forms of capital designated as capital by the division, and other forms of capital considered to be qualifying capital by a deposit insurance corporation.

222.0102(2) (2) "Deposit insurance corporation" means the Federal Deposit Insurance Corporation or other instrumentality of, or corporation chartered by, the United States that insures deposits of financial institutions and that is supported by the full faith and credit of the U.S. government as stated in a congressional resolution.

222.0102(3) (3) "Division" means the division of banking.

222.0102(4) (4) "Financial institution" means a savings bank organized under ch. 214, savings and loan association organized under ch. 215, or bank chartered under ch. 221.

222.0102(5) (5) "Universal bank" means a financial institution that has been issued a certificate of authority under s. 222.0205.

222.0102(6) (6) "Well-capitalized" has the meaning given in 12 USC 1831o (b) (1) (A).

222.0102 History History: 2003 a. 63.



222.0103 Applicability.

222.0103  Applicability.

222.0103(1)(1)  Savings banks. A universal bank that is a savings bank organized under ch. 214 remains subject to all of the requirements, duties, and liabilities, and may exercise all of the powers, of a savings bank, except that, in the event of a conflict between this chapter and those requirements, duties, liabilities, or powers, this chapter shall control.

222.0103(2) (2) Savings and loan associations. A universal bank that is a savings and loan association organized under ch. 215 remains subject to all of the requirements, duties, and liabilities, and may exercise all of the powers, of a savings and loan association, except that, in the event of a conflict between this chapter and those requirements, duties, liabilities, or powers, this chapter shall control.

222.0103(3) (3) Banks. A universal bank that is a bank chartered under ch. 221 remains subject to all of the requirements, duties, and liabilities, and may exercise all of the powers, of a bank, except that, in the event of a conflict between this chapter and those requirements, duties, liabilities, or powers, this chapter shall control.

222.0103 History History: 2003 a. 63.



222.0105 Fees.

222.0105  Fees. The division may establish such fees as it determines are appropriate for documents filed with the division under this chapter and for services provided by the division under this chapter.

222.0105 History History: 2003 a. 63.



222.0107 Administration.

222.0107  Administration.

222.0107(1)(1)  Powers of division. The division shall administer this chapter for all universal banks.

222.0107(2) (2) Rule-making authority. The division may promulgate rules to administer and carry out this chapter. The division may establish additional limits or requirements on universal banks, if the division determines that the limits or requirements are necessary for the protection of depositors, members, investors, or the public.

222.0107 History History: 2003 a. 63.



222.0201 Procedure.

222.0201  Procedure.

222.0201(1)(1)  Application. A financial institution may apply to become certified as a universal bank by filing a written application with the division. The application shall include all information required by the division. The application shall be on the forms and in accordance with the procedures prescribed by the division.

222.0201(2) (2) Review by division. An application submitted by a financial institution under sub. (1) shall either be approved or disapproved by the division, in writing, within 60 days after the date on which application is filed with the division. The division and the financial institution may mutually agree to extend the application period for an additional period of 60 days. The division shall approve an application if all of the applicable requirements under s. 222.0203 (1) are met.

222.0201 History History: 2003 a. 63.



222.0203 Eligibility.

222.0203  Eligibility.

222.0203(1)(1)  Requirements. The division may approve an application from a financial institution for certification as a universal bank only if all of the following requirements are met:

222.0203(1)(a) (a) The financial institution has been in existence and continuous operation for a minimum of 3 years before the date of the application.

222.0203(1)(b) (b) The financial institution is well-capitalized.

222.0203(1)(c) (c) The financial institution does not exhibit a combination of financial, managerial, operational, and compliance weaknesses that is moderately severe or unsatisfactory, as determined by the division based upon the division's assessment of the financial institution's capital adequacy, asset quality, management capability, earnings quantity and quality, adequacy of liquidity, and sensitivity to market risk.

222.0203(1)(d) (d) During the 12-month period before the date of the application, the financial institution has not been the subject of an enforcement action, and there is no enforcement action pending against the financial institution by any state or federal financial institution regulatory agency, including the division.

222.0203(1)(e) (e) The most current evaluation prepared under 12 USC 2906 that the financial institution has received rates the financial institution as "outstanding" or "satisfactory" in helping to meet the credit needs of its entire community, including low-income and moderate-income neighborhoods, consistent with the safe and sound operation of the financial institution.

222.0203(1)(f) (f) If the financial institution has received from its federal functional regulator, as defined in 15 USC 6809 (2), a consumer compliance examination that contains information regarding the financial institution's compliance with 15 USC 6801 to 6803 and any applicable regulations prescribed under 15 USC 6804, the most recent such examination indicates, in the opinion of the division, that the financial institution is in substantial compliance with those statutes or regulations.

222.0203(2) (2) Failure to maintain eligibility; limitation of authority and decertification. For any period during which a universal bank fails to meet the requirements under sub. (1), the division shall limit or restrict the exercise of the powers of the universal bank under this chapter. In addition to or in lieu of limiting or restricting the universal bank's authority under this subsection, the division may by order revoke the universal bank's certificate of authority issued under s. 222.0205.

222.0203 History History: 2003 a. 63.



222.0205 Certificate of authority.

222.0205  Certificate of authority. Upon approval of an application for certification as a universal bank, the division shall issue to the applicant a certificate of authority stating that the financial institution is certified as a universal bank under this chapter.

222.0205 History History: 2003 a. 63.



222.0207 Voluntary termination of certification.

222.0207  Voluntary termination of certification. A financial institution that is certified as a universal bank under this chapter may elect to terminate its certification by giving 60 days' prior written notice of the termination to the division. A termination under this section is effective only with the written approval of the division. A financial institution shall, as a precondition to termination under this section, terminate its exercise of all powers granted under this chapter before the termination of the certification. The division's written approval of a financial institution's termination under this section is void if the financial institution fails to satisfy the precondition to termination under this section.

222.0207 History History: 2003 a. 63.



222.0301 Articles of incorporation and bylaws.

222.0301  Articles of incorporation and bylaws. A universal bank shall continue to operate under its articles of incorporation and bylaws as in effect prior to certification as a universal bank or as such articles or bylaws may be subsequently amended in accordance with the provisions of the chapter under which the universal bank was organized or chartered.

222.0301 History History: 2003 a. 63.



222.0303 Name.

222.0303  Name.

222.0303(1)(1)  Use of "bank". Notwithstanding ss. 214.035, 215.40 (1) (c), and 215.60 (1) (c) and subject to subs. (2) and (3) (b), a universal bank may use the word "bank" in its name, without having to include the word "savings." Notwithstanding ss. 215.40 (1) (a) and 215.60 (1) (a) and subject to subs. (2) and (3) (b), a universal bank that is organized under ch. 215 and that uses the word "bank" in its name in accordance with this section need not include the words "savings and loan association" or "savings association" in its name.

222.0303(2) (2) Distinguishability. Except as provided in sub. (3), the name of the universal bank shall be distinguishable upon the records of the division from all of the following names:

222.0303(2)(a) (a) The name of every other financial institution organized under the laws of this state.

222.0303(2)(b) (b) The name of every national bank or foreign bank authorized to transact business in this state.

222.0303(3) (3) Exceptions.

222.0303(3)(a)(a) A universal bank may apply to the division for authority to use a name that does not meet the requirements under sub. (2). The division may authorize the use of the name if any of the conditions under s. 221.0403 (2) (a) or (b) is met.

222.0303(3)(b) (b) A universal bank may use a name that is used in this state by another financial institution or by an institution authorized to transact business in this state, if the universal bank has done any of the following:

222.0303(3)(b)1. 1. Merged with the other institution.

222.0303(3)(b)2. 2. Been formed by reorganization of the other institution.

222.0303(3)(b)3. 3. Acquired all or substantially all of the assets, including the name, of the other institution.

222.0303 History History: 2003 a. 63.



222.0305 Capital and assets.

222.0305  Capital and assets.

222.0305(1)(1)  Capital requirements. Notwithstanding subch. VI of ch. 214 and ss. 215.24 and 221.0205, the division shall determine the minimum capital requirements of universal banks.

222.0305(2) (2) Certain asset requirements. Section 214.045 does not apply to universal banks.

222.0305 History History: 2003 a. 63.



222.0307 Acquisitions, mergers, and asset purchases.

222.0307  Acquisitions, mergers, and asset purchases.

222.0307(1)(1)  In general. A universal bank may, with the approval of the division, purchase the assets of, merge with, acquire, or be acquired by any other financial institution, universal bank, national bank, or federally chartered savings bank or savings and loan association, or by a holding company of any of these entities. Notwithstanding subch. III of ch. 214 and ss. 214.09 and 215.36, the approval of the division of savings institutions is not required.

222.0307(2) (2) Applications for approval. An application for approval under sub. (1) shall be submitted on a form prescribed by the division and accompanied by a fee determined by the division. In processing and acting on applications under this section the division shall apply the following standards:

222.0307(2)(a) (a) For universal banks organized under ch. 214, the standards described in ss. 214.09, 214.62 to 214.64, and 214.665, and subch. III of ch. 214.

222.0307(2)(b) (b) For universal banks organized under ch. 215, the standards described in ss. 215.35, 215.36, 215.53, and 215.73.

222.0307(2)(c) (c) For universal banks chartered under ch. 221, the standards described in subchs. VII and IX of ch. 221.

222.0307 History History: 2003 a. 63.



222.0401 Federal financial institution powers.

222.0401  Federal financial institution powers.

222.0401(1) (1)  In general.

222.0401(1)(a)(a) Powers exercised by universal bank. Subject to any applicable requirements of sub. (2), a universal bank may exercise any power that may be directly exercised by a federally chartered savings bank, a federally chartered savings and loan association, or a federally chartered national bank.

222.0401(1)(b) (b) Powers exercised by subsidiary of universal bank. Subject to any applicable requirements of sub. (2), a universal bank, through a subsidiary, may exercise any power that a federally chartered savings bank, a federally chartered savings and loan association, or a federally chartered national bank may exercise through a subsidiary.

222.0401(2) (2) Approval required for exercise of federal power. Except as otherwise provided in this subsection, a universal bank shall file with the division a written request to exercise a power under sub. (1). The division shall determine whether the requested power is permitted under sub. (1). Within 60 days after receiving a request under this subsection, the division shall approve the request, if the power is permitted under sub. (1), or shall disapprove the request if the power is not permitted under sub. (1). The division and the universal bank may mutually agree to extend this 60-day period for an additional period of 60 days. The division shall periodically publish, in the Wisconsin administrative register, a list of all powers approved under this subsection and, upon publication, shall mail a copy of the list to all universal banks. A universal bank need not request the permission of the division under this subsection to exercise any power described in the most current list published under this subsection.

222.0401(3) (3) Exercise of federal powers through a subsidiary. The division may require that certain powers exercisable by a universal bank under sub. (1) (a) be exercised through a subsidiary of the universal bank with appropriate safeguards to limit the risk exposure of the universal bank.

222.0401 History History: 2003 a. 63.



222.0403 Loan powers.

222.0403  Loan powers.

222.0403(1)(1)  Permitted purposes. A universal bank may make, sell, purchase, arrange, participate in, invest in, or otherwise deal in loans or extensions of credit for any purpose.

222.0403(2) (2) In general.

222.0403(2)(a)(a) Percentage limitation. Except as provided in subs. (3) to (8), the total liabilities of any person, other than a municipal corporation, to a universal bank for a loan or extension of credit may not exceed 20% of the universal bank's capital at any time.

222.0403(2)(b) (b) Partnership liabilities. In determining compliance with this section, liabilities of a partnership include the liabilities of the general partners, computed individually as to each general partner on the basis of his or her direct liability.

222.0403(3) (3) Increased limit for certain secured liabilities. The total liabilities of any person, other than a municipal corporation, to a universal bank for a loan or extension of credit may not exceed 50% of the universal bank's capital at any time, if the liabilities consist entirely of any of the following types of liabilities:

222.0403(3)(a) (a) Warehouse receipts. A liability secured by warehouse receipts issued by warehouse keepers who are licensed and bonded in this state under ss. 99.02 and 99.03 or under the federal Bonded Warehouse Act or who are licensed under s. 126.26, if all of the following requirements are met:

222.0403(3)(a)1. 1. The receipts cover readily marketable nonperishable staples.

222.0403(3)(a)2. 2. The staples are insured, if it is customary to insure the staples.

222.0403(3)(a)3. 3. The market value of the staples is not, at any time, less than 140% of the face amount of the obligation.

222.0403(3)(b) (b) Certain bonds or notes. A liability in the form of a note or bond that meets any of the following qualifications:

222.0403(3)(b)1. 1. The note or bond is secured by not less than a like amount of bonds or notes of the United States issued since April 24, 1917, or certificates of indebtedness of the United States.

222.0403(3)(b)2. 2. The note or bond is secured or covered by guarantees or by commitments or agreements to take over, or to purchase, the bonds or notes, and the guarantee, commitment, or agreement is made by a federal reserve bank, the federal small business administration, the federal department of defense, or the federal maritime commission.

222.0403(3)(b)3. 3. The note or bond is secured by mortgages or trust deeds insured by the federal housing administration.

222.0403(4) (4) Obligations of local governmental units.

222.0403(4)(a)(a) Definition. In this subsection, "local governmental unit" has the meaning given in s. 16.97 (7).

222.0403(4)(b) (b) General limitation. Except as otherwise provided in this subsection, the total liabilities of a local governmental unit to a universal bank for money borrowed may not, at any time, exceed 25% of the capital of the universal bank.

222.0403(4)(c) (c) Revenue obligations. Liabilities in the form of revenue obligations of a local governmental unit are subject to the limitations provided in par. (b). In addition, a universal bank may invest in a general obligation of that local governmental unit in an amount that will bring the combined total of the general obligations and revenue obligations of a single local governmental unit to a sum not in excess of 50% of the capital of the universal bank.

222.0403(4)(d) (d) General obligations. If the liabilities of the local governmental unit are in the form of bonds, notes, or other evidences of indebtedness that are a general obligation of a local governmental unit, the total liability of the local governmental unit may not exceed 50% of the capital of the universal bank.

222.0403(4)(e) (e) Temporary borrowings. The total amount of temporary borrowings of any local governmental unit maturing within one year after the date of issue may not exceed 60% of the capital of the universal bank. Temporary borrowings and longer-term general obligation borrowings of a single local governmental unit may be considered separately in determining compliance with this subsection.

222.0403(5) (5) Obligations of certain international organizations; other foreign bonds. A universal bank may purchase bonds offered for sale by the International Bank for Reconstruction and Development and the Inter-American Development Bank or any other foreign bonds approved under rules established by the division. The aggregate investment in any of these bonds issued by a single issuer may not exceed 10% of the capital of the universal bank.

222.0403(6) (6) Foreign national government bonds. A universal bank may purchase general obligation bonds issued by any foreign national government if the bonds are payable in United States funds. The aggregate investment in these foreign bonds may not exceed 3% of the capital of the universal bank, except that this limitation does not apply to bonds of the Canadian government and Canadian provinces that are payable in United States funds.

222.0403(7) (7) Limits established by board.

222.0403(7)(a)(a) When financial statements required. A universal bank may not make or renew a loan or loans, the aggregate total of which exceeds the level established by the board of directors without being supported by a signed financial statement of the borrower, unless the loan is secured by collateral having a value in excess of the amount of the loan. A signed financial statement furnished by the borrower to a universal bank in compliance with this paragraph must be renewed annually as long as the loan or any renewal of the loan remains unpaid and is subject to this paragraph.

222.0403(7)(b) (b) Treatment of loans complying with limits. A loan or a renewal of a loan made by a universal bank in compliance with par. (a), without a signed financial statement, may be treated by the universal bank as entirely independent of any secured loan made to the same borrower if the loan does not exceed the applicable limitations provided in this section.

222.0403(8) (8) Exceptions. This section does not apply to any of the following:

222.0403(8)(a) (a) Liabilities secured by certain short-term federal obligations. A liability that is secured by not less than a like amount of direct obligations of the United States that will mature not more than 18 months after the date on which such liabilities to the universal bank are entered into.

222.0403(8)(b) (b) Certain federal and state obligations or guaranteed obligations. A liability that is a direct obligation of the United States or this state, or an obligation of any governmental agency of the United States or this state, that is fully and unconditionally guaranteed by the United States or this state.

222.0403(8)(c) (c) Commodity Credit Corporation liabilities. A liability in the form of a note, debenture, or certificate of interest of the Commodity Credit Corporation.

222.0403(8)(d) (d) Discounting bills of exchange or business or commercial paper. A liability created by the discounting of bills of exchange drawn in good faith against actually existing values or the discounting of commercial or business paper actually owned by the person negotiating the same.

222.0403(8)(e) (e) Certain other federal or federally guaranteed obligations. Obligations of, or obligations that are fully guaranteed by, the United States and obligations of any federal reserve bank, federal home loan bank, the Student Loan Marketing Association, the Government National Mortgage Association, the Federal National Mortgage Association, the Federal Home Loan Mortgage Corporation, the Export-Import Bank of Washington, or the Federal Deposit Insurance Corporation.

222.0403(9) (9) Additional authority.

222.0403(9)(a)(a) In general. In addition to the authority granted under subs. (1) to (8), and except as provided in par. (b), a universal bank may lend under this subsection, through the universal bank or subsidiary of the universal bank, to all borrowers from the universal bank and all of its subsidiaries, an aggregate amount not to exceed 20% of the universal bank's capital. Except as provided in subs. (3) and (4), neither a universal bank nor any subsidiary of the universal bank may lend to any borrower, under this subsection or any other law or rule, an amount that would result in an aggregate amount for all loans to that borrower that exceeds 20% of the universal bank's capital. A universal bank or its subsidiary may take an equity position or other form of interest as security in a project funded through loans made under this paragraph. Every transaction by a universal bank or its subsidiary under this paragraph requires prior approval by the governing board of the universal bank or its subsidiary, respectively. Loans made under this paragraph are not subject to s. 221.0326 or to classification as losses, for a period of 2 years from the date of each loan except as provided in par. (b).

222.0403(9)(b) (b) Suspension of additional authority. The division may suspend the authority established under par. (a) and, in such case, may specify how an outstanding loan shall be treated by the universal bank or its subsidiary. Among the factors that the division may consider in suspending authority under par. (a) are the universal bank's capital adequacy, asset quality, earnings quantity, earnings quality, adequacy of liquidity, and sensitivity to market risk and the ability of the universal bank's management.

222.0403(10) (10) Exercise of loan powers; prohibited considerations. In determining whether to make a loan or extension of credit, no universal bank may consider any health information obtained from the records of an affiliate of the universal bank that is engaged in the business of insurance, unless the person to whom the health information relates consents.

222.0403 History History: 2003 a. 63, 326.



222.0405 Investment powers.

222.0405  Investment powers.

222.0405(1)(1)  Investment securities. Except as provided in subs. (3) to (8), a universal bank may purchase, sell, underwrite, and hold investment securities, consistent with safe and sound banking practices, up to 100% of the universal bank's capital. A universal bank may not invest greater than 20% of the universal bank's capital in the investment securities of one obligor or issuer. In this subsection, "investment securities" includes commercial paper, banker's acceptances, marketable securities in the form of bonds, notes, debentures, and similar instruments that are regarded as investment securities.

222.0405(2) (2) Equity securities. Except as provided in subs. (3) to (8), a universal bank may purchase, sell, underwrite, and hold equity securities, consistent with safe and sound banking practices, up to 20% of the universal bank's capital or, if approved by the division in writing, a greater percentage of the universal bank's capital.

222.0405(3) (3) Housing activities. With the prior written consent of the division, a universal bank may invest in the initial purchase and development, or the purchase or commitment to purchase after completion, of home sites and housing for sale or rental, including projects for the reconstruction, rehabilitation, or rebuilding of residential properties to meet the minimum standards of health and occupancy prescribed for a local governmental unit, the provision of accommodations for retail stores, shops, and other community services that are reasonably incident to that housing, or the stock of a corporation that owns one or more of those projects and that is wholly owned by one or more financial institutions. The total investment in any one project may not exceed 15% of the universal bank's capital, nor may the aggregate investment under this subsection exceed 50% of the universal bank's capital. A universal bank may not make an investment under this subsection unless it is in compliance with the capital requirements set by the division under s. 222.0305 (1) and with the capital maintenance requirements of its deposit insurance corporation.

222.0405(4) (4) Profit-participation projects. A universal bank may take equity positions in profit-participation projects, including projects funded through loans from the universal bank, in an aggregate amount not to exceed 20% of the universal bank's capital. The division may suspend the investment authority under this subsection. If the division suspends the investment authority under this subsection, the division may specify how outstanding investments under this subsection shall be treated by the universal bank or its subsidiary. Among the factors that the division may consider in suspending authority under this subsection are the universal bank's capital adequacy, asset quality, earnings quantity, earnings quality, adequacy of liquidity, sensitivity to market risk, and the ability of the universal bank's management. This subsection does not authorize a universal bank, directly or indirectly through a subsidiary, to engage in the business of underwriting insurance.

222.0405(5) (5) Debt investments. A universal bank may invest in bonds, notes, obligations, and liabilities described under s. 222.0403 (3) to (7), subject to the limitations under those subsections.

222.0405(6) (6) Certain liabilities. This section does not limit investment in the liabilities described in s. 222.0403 (8).

222.0405(7) (7) Certain investments. A universal bank may invest without limitation in any of the following:

222.0405(7)(a) (a) Business development corporations. Stocks or obligations of a corporation organized for business development by this state or by the United States or by an agency of this state or the United States.

222.0405(7)(b) (b) Urban renewal investment corporations. Obligations of an urban renewal investment corporation organized under the laws of this state or of the United States.

222.0405(7)(c) (c) Certain bank insurance companies. An equity interest in an insurance company or an insurance holding company organized to provide insurance for universal banks and for persons affiliated with universal banks, solely to the extent that this ownership is a prerequisite to obtaining directors' and officers' insurance or blanket bond insurance for the universal bank through the company.

222.0405(7)(d) (d) Certain remote service unit corporations. Shares of stock, whether purchased or otherwise acquired, in a corporation acquiring, placing, and operating remote service units under s. 214.04 (21) or 215.13 (46) or bank communications terminals under s. 221.0303 (2).

222.0405(7)(e) (e) Service corporations. Equity or debt securities or instruments of a service corporation subsidiary of the universal bank.

222.0405(7)(f) (f) Federal funds. Advances of federal funds.

222.0405(7)(g) (g) Certain risk management financial products. With the prior written approval of the division, financial futures transactions, financial options transactions, forward commitments, or other financial products for the purpose of reducing, hedging, or otherwise managing its interest rate risk exposure.

222.0405(7)(h) (h) Certain fiduciaries. A subsidiary organized to exercise corporate fiduciary powers under ch. 112.

222.0405(7)(i) (i) Agricultural credit corporations. An agricultural credit corporation, except that if the universal bank owns less than 80% of the stock of the agricultural credit corporation, the universal bank may not invest more than 20% of the universal bank's capital in the agricultural credit corporation.

222.0405(7)(j) (j) Deposit accounts and insured obligations. Deposit accounts or insured obligations of any financial institution, the accounts of which are insured by a deposit insurance corporation.

222.0405(7)(k) (k) Certain federal obligations. Obligations of, or obligations that are fully guaranteed by, the United States and stocks or obligations of any federal reserve bank, federal home loan bank, the Student Loan Marketing Association, the Government National Mortgage Association, the Federal National Mortgage Association, the Federal Home Loan Mortgage Corporation, or the Federal Deposit Insurance Corporation.

222.0405(7)(L) (L) Other investments. Any other investment authorized by the division.

222.0405(8) (8) Investments in other financial institutions. In addition to the authority granted under ss. 222.0307 and 222.0409, and subject to the limitations of sub. (2), a universal bank may invest in other financial institutions.

222.0405(9) (9) Investments through subsidiaries. A universal bank may make investments under this section, directly or indirectly through a subsidiary, unless the division determines that an investment shall be made through a subsidiary with appropriate safeguards to limit the risk exposure of the universal bank.

222.0405 History History: 2003 a. 63.



222.0407 Universal bank purchase of its own stock.

222.0407  Universal bank purchase of its own stock.

222.0407(1)(1)  In general. A universal bank may hold or purchase not more than 10% of its capital stock, notes, or debentures, except as provided in sub. (2) or (3).

222.0407(2) (2) Division approval. A universal bank may hold or purchase more than 10% of its capital stock, notes, or debentures, if approved by the division.

222.0407(3) (3) Additional authority. A universal bank may hold or purchase more than 10% of its capital stock, notes, or debentures if the purchase is necessary to prevent loss upon a debt previously contracted in good faith. Stock, notes, or debentures held or purchased under this subsection may not be held by the universal bank for more than 6 months if the stock, notes, or debentures can be sold for the amount of the claim of the universal bank against the holder of the debt previously contracted. The universal bank shall either sell the stock, notes, or debentures within 12 months of acquisition under this subsection or shall cancel the stock, notes, or debentures. Cancellation of the stock, notes, or debentures reduces the amount of the universal bank's capital stock, notes, or debentures. If the reduction reduces the universal bank's capital below the minimum level required by the division, the universal bank shall increase its capital to the amount required by the division.

222.0407(4) (4) Loans secured by capital, surplus, or deposits. A universal bank may not loan any part of its capital, surplus, or deposits on its own capital stock, notes, or debentures as collateral security, except that a universal bank may make a loan secured by its own capital stock, notes, or debentures to the same extent that the universal bank may make a loan secured by the capital stock, notes, and debentures of a holding company for the universal bank.

222.0407 History History: 2003 a. 63.



222.0409 Stock in bank-owned banks.

222.0409  Stock in bank-owned banks. With the approval of the division, a universal bank may acquire and hold stock in one or more banks chartered under s. 221.1202 or national banks chartered under 12 USC 27 (b) or in one or more holding companies wholly owning such a bank. Aggregate investments under this section may not exceed 10% of the universal bank's capital.

222.0409 History History: 2003 a. 63.



222.0411 General deposit powers.

222.0411  General deposit powers.

222.0411(1) (1)  In general. A universal bank may set eligibility requirements for, and establish the types and terms of, deposits that the universal bank solicits and accepts. The terms set under this subsection may include minimum and maximum amounts that the universal bank may accept and the frequency and computation method of paying interest.

222.0411(2) (2) Pledge of security for deposits. Subject to the limitations of s. 221.0324 that are applicable to banks, a universal bank may pledge its assets as security for deposits.

222.0411(3) (3) Securitization of assets. With the approval of the division, a universal bank may securitize its assets for sale to the public. The division may establish procedures governing the exercise of authority granted under this subsection.

222.0411(4) (4) Safe deposit powers. A universal bank may take and receive, from any individual or corporation for safekeeping and storage, gold and silver plate, jewelry, money, stocks, securities, and other valuables or personal property, and may rent out the use of safes or other receptacles upon its premises for such compensation as may be agreed upon. A universal bank has a lien for its charges on any property taken or received by it for safekeeping. If the lien is not paid within 2 years from the date the lien accrues, or if property is not called for by the person depositing the property, or by his or her representative or assignee, within 2 years from the date the lien accrues, the universal bank may sell the property at public auction. A universal bank shall provide the same notice for a sale under this subsection that is required by law for sales of personal property on execution. After retaining from the proceeds of the sale all of the liens and charges due the bank and the reasonable expenses of the sale, the universal bank shall pay the balance to the person depositing the property, or to his or her representative or assignee.

222.0411 History History: 2003 a. 63.



222.0413 Necessary or convenient powers, reasonably related or incidental activities, and other approved activities.

222.0413  Necessary or convenient powers, reasonably related or incidental activities, and other approved activities.

222.0413(1)(1)  Necessary or convenient powers. Unless otherwise prohibited or limited by this chapter, a universal bank may exercise all powers necessary or convenient to effect the purposes for which the universal bank is organized or to further the businesses in which the universal bank is lawfully engaged.

222.0413(2) (2) Reasonably related and incidental activities.

222.0413(2)(a)(a) Subject to any applicable state or federal regulatory or licensing requirements, a universal bank may engage, directly or indirectly through a subsidiary, in activities reasonably related or incident to the purposes of the universal bank. Activities reasonably related or incident to the purposes of the universal bank are those activities that are part of the business of financial institutions, or closely related to the business of financial institutions, or convenient and useful to the business of financial institutions, or reasonably related or incident to the operation of financial institutions, or financial in nature. Activities that are reasonably related or incident to the purposes of a universal bank include the following:

222.0413(2)(a)1. 1. Business and professional services.

222.0413(2)(a)2. 2. Data processing.

222.0413(2)(a)3. 3. Courier and messenger services.

222.0413(2)(a)4. 4. Credit-related activities.

222.0413(2)(a)5. 5. Consumer services.

222.0413(2)(a)6. 6. Real estate-related services, including real estate brokerage services.

222.0413(2)(a)7. 7. Insurance and related services, other than insurance underwriting.

222.0413(2)(a)8. 8. Securities brokerage.

222.0413(2)(a)9. 9. Investment advice.

222.0413(2)(a)10. 10. Securities and bond underwriting.

222.0413(2)(a)11. 11. Mutual fund activities.

222.0413(2)(a)12. 12. Financial consulting.

222.0413(2)(a)13. 13. Tax planning and preparation.

222.0413(2)(a)14. 14. Community development and charitable activities.

222.0413(2)(a)15. 15. Debt cancellation contracts.

222.0413(2)(a)16. 16. Any activities that are reasonably related or incident to activities under subds. 1. to 15., as determined by the division.

222.0413(2)(b) (b) An activity that is authorized by statute or regulation for financial institutions to engage in as of February 1, 2004, is an activity that is reasonably related or incident to the purposes of a universal bank. An activity permitted under the Bank Holding Company Act is an activity that is reasonably related or incident to the purposes of a universal bank. The division may expand the list of activities under par. (a) 1. to 15. that are reasonably related or incident to the purposes of a universal bank. Any activity approved by the division under this paragraph shall be authorized for all universal banks.

222.0413(3) (3) Notice requirement. A universal bank shall give 60 days' prior written notice to the division of the universal bank's intention to engage in an activity under this section.

222.0413(4) (4) Standards for denial. The division may deny the authority of a universal bank to engage in an activity under this section, other than those activities described in sub. (2) (a) 1. to 15., if the division determines that the activity is not an activity reasonably related or incident to the purposes of a universal bank. The division may deny the authority of a universal bank to engage in an activity under this section if the division determines that the universal bank is not well-capitalized, that the universal bank is the subject of an enforcement action, or that the universal bank does not have satisfactory management expertise for the proposed activity.

222.0413(5) (5) Insurance intermediation. A universal bank, or an officer or salaried employee of a universal bank, may obtain a license as an insurance intermediary, if otherwise qualified. A universal bank may not, directly or indirectly through a subsidiary, engage in the business of underwriting insurance.

222.0413(6) (6) Other activities approved by the division. A universal bank may engage in any other activity that is approved by rule of the division.

222.0413(7) (7) Activities provided through a subsidiary. A universal bank may engage in an activity under this section, directly or indirectly through a subsidiary, unless the division determines that the activity must be conducted through a subsidiary with appropriate safeguards to limit the risk exposure of the universal bank.

222.0413(8) (8) Limitations on investments through subsidiaries. The amount of the investment in any one subsidiary that engages in an activity under this section may not exceed 20% of a universal bank's capital or, if approved by the division, a higher percentage. The aggregate investment in all subsidiaries that engage in an activity under this section may not exceed 50% of a universal bank's capital or, if approved by the division, a higher percentage.

222.0413(9) (9) Ownership of subsidiaries. A subsidiary that engages in an activity under this section may be owned jointly, with one or more other financial institutions, individuals, or entities.

222.0413 History History: 2003 a. 63.



222.0415 Trust powers.

222.0415  Trust powers. Subject to rules of the division, a universal bank may exercise trust powers in accordance with s. 221.0316.

222.0415 History History: 2003 a. 63.






223. Trust company banks and other fiduciaries.

223.01 Trust company banks, capital.

223.01  Trust company banks, capital. Trust company banks may be organized pursuant to ch. 221 and shall be subject to all the provisions, requirements, and liabilities of chs. 220 and 221, so far as applicable, except that trust company banks may not accept deposits other than trust deposits and except as otherwise hereinafter provided. The division may, with the approval of the banking review board, establish minimum capital requirements for a trust company bank.

223.01 History History: 1987 a. 252; 1995 a. 336.



223.02 Indemnity fund deposit; errors and omissions insurance.

223.02  Indemnity fund deposit; errors and omissions insurance. Before any trust company bank may commence business in this state, the trust company bank shall do one of the following:

223.02(1) (1) Indemnity fund deposit. Deposit at least $100,000 with the secretary of administration or the secretary's agent in accordance with the following provisions:

223.02(1)(a) (a) The deposit may be securities eligible for trust investments under ch. 881 and approved by the division or be cash. The trust company bank may from time to time withdraw securities or cash, if the value of the balance of the deposit remains at least $100,000.

223.02(1)(b) (b) The secretary of administration or the secretary's agent shall pay over to the bank trust company the interest, dividends, or other income on deposit or may authorize the bank trust company to collect the interest, dividends, or other income. The secretary of administration shall issue a certificate stating that a deposit has been made with the secretary of administration or the secretary's agent in the manner provided in this section.

223.02(1)(c) (c) The secretary of administration or the secretary's agent shall hold the deposit as security for the faithful execution of any trust which may be lawfully imposed upon and accepted by the trust company bank. The cash or securities shall remain in the possession of the secretary of administration or the secretary's agent until otherwise ordered by a court of competent jurisdiction, unless released pursuant to par. (d).

223.02(1)(d) (d) The securities and cash deposited by a trust company bank may be released by the secretary of administration or the secretary's agent and returned to the bank, if the division certifies to the secretary of administration that the bank no longer exercises trust powers and that the division is satisfied that there are no outstanding trust liabilities.

223.02(1)(e) (e) The secretary of administration may designate a banking corporation, having an authorized capital of $1,000,000 or more, to act as an agent to hold the cash or securities in safekeeping. The agent shall furnish to the secretary of administration a safekeeping receipt for all cash and securities received by it. The agent shall pay the cash and securities to the secretary of administration on demand without conditions.

223.02(2) (2) Errors and omissions insurance policy. Obtain and maintain adequate insurance against loss, expense and liability resulting from errors, omissions or neglect in the performance of any trust which may be lawfully imposed upon and accepted by the trust company bank. The trust company bank shall file a copy of the policy with the division.

223.02 History History: 1971 c. 41 s. 12; 1981 c. 20; 1987 a. 252; 1991 a. 316; 1995 a. 27, 336; 2003 a. 33.



223.03 Corporate powers.

223.03  Corporate powers. A trust company bank shall have the following powers:

223.03(1) (1) To make all contracts necessary and proper to effect its purpose and conduct its business.

223.03(2) (2) To sue and be sued, to appear and defend in all actions and proceedings under its corporate name to the same extent as a natural person.

223.03(3) (3) To have a common seal and alter the same at pleasure.

223.03(4) (4) To elect or appoint all necessary officers, agents, and servants, to define their duties and obligations, fix their compensations, dismiss them, fill vacancies, and require bonds.

223.03(5) (5) To make, amend, and repeal bylaws and regulations not inconsistent with law or its articles of organization, for its own government, for the orderly conduct of its affairs and the management of its property, for determining the manner of calling and conducting its meetings, the tenure of office of its several officers; and such others as shall be necessary or convenient for the accomplishment of its purpose.

223.03(6) (6) To act as trustee, personal representative, registrar of stocks and bonds, custodian, agent, guardian of the estate or guardian of the person of any individual subject to guardianship, assignee, receiver, and in any other fiduciary capacity authorized by the division, subject to all of the following conditions:

223.03(6)(a) (a) A trust company bank appointed by a court to act in a capacity described in this subsection shall not be required to make and file any oath or give any bond or security, except in the discretion of the court making the appointment or having jurisdiction over the matter.

223.03(6)(b) (b) The accounts of a trust company bank appointed by a court to act in a capacity described in this subsection shall be regularly settled and adjusted by the proper officers or tribunals, and all legal and customary charges, costs, and expenses shall be allowed to the trust company bank for the care and management of the estate committed to it.

223.03(6)(c) (c) In all cases in which application is made to a court for the appointment of a person to act in a capacity described in this subsection, it shall be lawful to appoint a trust company bank, with its consent, to hold the office or offices.

223.03(7) (7) To act generally as agent or attorney for the transaction of business, the management of estates, the collection of rents, interests, dividends, mortgages, bonds, bills, notes, and other securities or moneys, to act as agent also for the purpose of issuing, negotiating, registering, transferring, or countersigning certificates of stock, bonds, or other obligations of any corporation, association, or municipality, and to manage any sinking fund or debt service fund therefor, on such terms as may be agreed upon.

223.03(13) (13) To lease, purchase, hold, and convey any land that may be necessary to carry on its business, and to execute any trust committed to it, as well as any real or personal estate that the trust company bank may consider necessary to acquire in the enforcement or settlement of any claims or demands arising out of its business transactions.

223.03(13m) (13m) To execute and issue in the transaction of its business all necessary receipts, certificates, and contracts, which shall be signed by the person designated by its bylaws.

223.03(14) (14) To establish and maintain a branch trust company bank to the same extent and in the same manner that a state bank may establish and maintain a branch bank under s. 221.0302.

223.03 History History: 1973 c. 291; 1975 c. 94; 1983 a. 207; 1991 a. 74, 316; 1995 a. 27, 226, 336; 2001 a. 102; 2005 a. 387.



223.05 Trust funds.

223.05  Trust funds.

223.05(1)(1)  Accounts, how kept.

223.05(1)(a)(a) Every trust company bank shall keep its trust accounts in books separate from its own general books of account. All funds and property held by a trust company bank in a trust capacity shall, at all times, be kept separate from the funds and property of the trust company bank, and all deposits by it of funds held in a trust capacity in any banking institution shall be deposited as trust funds to its credit as trustee. Trust funds may be deposited with funds belonging to other trusts in one account in any banking institution to the credit of the trust company bank as trustee.

223.05(1)(b) (b) Every security in which trust funds or property are invested shall immediately upon the receipt of the security by the bank, be transferred to the bank in its fiduciary capacity for the particular trust or fund by name and entered in the proper records as belonging to the particular trust whose funds have been invested in the security. Any change in the investment of trust funds or property shall be fully specified in the account of the particular trust to which it belongs, so that all trust funds and property shall be readily identified at any time by any person.

223.05(2) (2) Registration of securities held in name of nominee.

223.05(2)(a)(a) In this subsection, "bank" means a trust company bank, or a state bank or national banking association authorized to exercise trust powers in this state.

223.05(2)(b) (b)

223.05(2)(b)1.1. Any bank acting as personal representative, guardian, testamentary trustee, or trustee of an inter vivos trust, unless prohibited by the terms of the trust instrument, may have any of the stock or other securities that are held in the fiduciary capacity described in this subdivision registered and held in the name of a nominee of the bank, except as provided under subd. 2.

223.05(2)(b)2. 2. Any bank acting jointly with an individual or individuals as personal representative, guardian, testamentary trustee, or trustee of any inter vivos trust, unless prohibited by the terms of the trust instrument, may, with the consent of the individual fiduciary,who is authorized by this subdivision to give consent, have any of the stock or other securities that are held in the fiduciary capacity described in this subdivision registered and held in the name of a nominee of the bank.

223.05(2)(c) (c) Any individual acting as personal representative, guardian, testamentary trustee, or trustee of an inter vivos trust, unless prohibited by the terms of the trust instrument, may request any bank to have any securities that are deposited with the bank by the individual as fiduciary registered and held in the name of a nominee of the bank. The bank shall not redeliver the securities to the individual as fiduciary without first having the securities registered in the name of the individual as fiduciary. Any sale or transfer of securities made by a bank at the direction of an individual fiduciary shall not be construed to be redelivery, and the bank and the nominee in whose name the securities are registered shall be considered to have fully discharged its responsibilities if the securities are sold or transferred in accordance with the direction of the individual fiduciary and the proceeds of the sale or transfer are accounted for and delivered to the individual fiduciary. The bank may make any disposition of securities authorized or directed in an order or decree of any court having jurisdiction.

223.05(2)(d) (d) Any bank shall be absolutely liable for any loss occasioned by the acts of the bank's nominee with respect to securities registered in the name of the nominee under this subsection. The bank's records shall at all times show the ownership of any securities registered and held in the name of a nominee under this subsection, and those securities shall at all times be kept separate from the bank's assets.

223.05 History History: 1991 a. 316; 2001 a. 102; 2005 a. 253.



223.055 Uniform common trust fund act.

223.055  Uniform common trust fund act.

223.055(1) (1)  Establishment of common trust funds. Any bank or trust company qualified to act as fiduciary in this state may establish common trust funds for the purpose of furnishing investments to itself as fiduciary, or to itself and others, as cofiduciaries; and may, as such fiduciary or cofiduciary, invest funds which it lawfully holds for investment in interests in such common trust funds, if such investment is not prohibited by the instrument, judgment, decree or order creating such fiduciary relationship, and if, in the case of cofiduciaries, the bank or trust company procures the consent of its cofiduciaries to such investment; and the provisions of this section shall apply to trusts now in existence or hereafter created.

223.055(2) (2) Court accountings. Unless ordered by a court of competent jurisdiction the bank or trust company operating such common trust funds is not required to render a court accounting with regard to such funds; but it may, by application to the circuit court of the county in which it has its principal office, secure approval of such an accounting on such conditions as the court may establish. When an accounting of a common trust fund is presented to a court for approval, the court shall assign a time and place for hearing and order notice thereof by:

223.055(2)(a) (a) Publication of a class 3 notice, under ch. 985, in the county in which the bank or trust company or branch thereof operating the common trust fund is located; and

223.055(2)(b) (b) Mailing not less than 14 days prior to the date of the hearing a copy of the notice to all beneficiaries of the trusts participating in the common trust fund whose names are known to the bank or trust company from the records kept by it in the regular course of business in the administration of said trusts, directed to them at the addresses shown by such records; and

223.055(2)(c) (c) Such further notice if any as the court may order.

223.055(3) (3) Investments. The bank or trust company operating such common trust fund may buy, sell, hold, invest and reinvest the funds and assets thereof in its discretion and shall not be limited or restricted by ch. 881 or any amendment thereof, but the bank or trust company shall not invest the funds of any fiduciary account in any common trust fund unless every investment in such fund is one that would then be a permissible investment for such fiduciary account.

223.055(4) (4) Uniformity of interpretation. This section shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.

223.055(5) (5) Short title. This section may be cited as the "Uniform Common Trust Fund Act".

223.055 History History: 1971 c. 41 s. 12; 1979 c. 89.



223.056 Multi-institutional common trust funds.

223.056  Multi-institutional common trust funds. In addition to the powers granted in s. 223.055, any bank or trust company qualified to act as a fiduciary in this state may:

223.056(1) (1) Establish, alone or jointly with one or more other banks or trust companies, common trust funds for the purpose of furnishing investments to itself as fiduciary, to itself and others as cofiduciaries, to other banks or trust companies as fiduciaries and to other banks or trust companies and others as cofiduciaries.

223.056(2) (2) Operate, either alone or jointly with one or more other banks or trust companies, such common trust funds.

223.056(3) (3) As a fiduciary or cofiduciary, invest funds which it lawfully holds for investment in interests in common trust funds administered by itself or by any bank or trust company organized under the laws of any state or the United States, if such investment is not prohibited by the instrument, judgment, decree or order creating such fiduciary relationship, and if, in the case of cofiduciaries, the bank or trust company procures the consent of its cofiduciaries to such investment. This subsection applies to fiduciary relationships now in existence or hereafter created. Section 223.055 (2) and (3) applies to common trust funds established under this section and the banks and trust companies operating these common trust funds.

223.056(4) (4) For the purposes of ss. 223.055 and this section, the term "fiduciary" shall include a managing agent.

223.056 History History: 1987 a. 252.



223.057 Taxation of common trust funds.

223.057  Taxation of common trust funds. No common trust fund established under s. 223.055 or 223.056 shall be subject to taxation as a corporation, association, partnership, limited liability company or individual, but it shall be a fiduciary within subch. II of ch. 71. All income of such trust and all capital gains and losses shall be income received or loss realized to the fiduciary account holding a participation in such common trust fund in accordance with its participation.

223.057 History History: 1987 a. 312 s. 17; 1993 a. 112.



223.06 Loans to officers.

223.06  Loans to officers. A trust company bank may not loan its funds, trust or otherwise, to any salaried officer or employee, nor shall any officer or employee become, in any manner, indebted to the bank by means of an overdraft, promissory note, account, endorsement, guaranty or any other contract.

223.06 History History: 1977 c. 307; 1991 a. 74.



223.07 Trust service offices.

223.07  Trust service offices.

223.07(1) (1) Any trust company bank may, with the approval of the division, establish and maintain a trust service office at any office of a depository institution, as defined in s. 221.0901 (2) (i), if the establishment of the trust service office has been approved by the board of directors of the depository institution at a meeting called for that purpose.

223.07(2) (2) Upon establishment of a trust service office under sub. (1), the trust company bank may conduct at the office any trust business and business incidental thereto which it is permitted to conduct at its principal office, but may not accept deposits except as incidental to the trust business.

223.07(3) (3) If the depository institution at which a trust service office is to be established has exercised trust powers, the trust company bank and the depository institution shall enter into an agreement respecting those fiduciary powers to which the trust company bank shall succeed and shall file the agreement with the division. The trust company bank shall cause a notice of the filing, in a form prescribed by the division, to be published as a class 1 notice, under ch. 985, in the city, village or town where the depository institution is located. After filing and publication, the trust company bank establishing the office shall, as of the date the office first opens for business, without further authorization of any kind, succeed to and be substituted for the depository institution as to all fiduciary powers, rights, duties, privileges, and liabilities of the depository institution in its capacity as fiduciary for all estates, trusts, guardianships, and other fiduciary relationships of which the depository institution is then serving as fiduciary, except as may be otherwise specified in the agreement between the trust company bank and the depository institution. The trust company bank shall also be deemed named as fiduciary in all writings, including wills, trusts, court orders, and similar documents and instruments naming the depository institution as fiduciary, signed before the date the trust office first opens for business, unless expressly negated by the writing or otherwise specified in the agreement between the trust company bank and the depository institution. On the effective date of the substitution, the depository institution shall be released and absolved from all fiduciary duties and obligations under such writings and shall discontinue its exercise of trust powers on all matters not specifically retained by the agreement. This subsection does not effect a discharge if required by a court under s. 701.0201 (1) or other applicable statutes and does not absolve a depository institution exercising trust powers from liabilities arising out of any breach of fiduciary duty or obligation occurring prior to the date the trust service office first opens for business at the depository institution. This subsection does not affect the authority, duties, or obligations of a depository institution with respect to relationships which may be established without trust powers, including escrow arrangements, whether the relationships arise before or after the establishment of the trust service office.

223.07(4) (4) Not less than 60 days prior to the effective date of a proposed substitution under sub. (3), the parties to the substitution shall send written notice of the proposed substitution to each cofiduciary, each surviving settlor of a trust, each ward under guardianship, each person who alone or in conjunction with others has the power to remove the fiduciary being substituted and each adult beneficiary currently receiving or entitled to receive a distribution of principal or income from a trust or estate with respect to which such substitution is to be effected. Intentional failure to send such notice to any such party at the party's current address as shown in the fiduciary's records shall render not effective the substitution of fiduciaries with respect to such fiduciary relationship, but an unintentional failure to give such notice shall not impair the validity or effect of any substitution of fiduciaries under sub. (3). A trust company bank substituted or about to be substituted as fiduciary with respect to a trust, estate or guardianship under sub. (3) may be removed as fiduciary, or the substitution may be denied, upon petition by a cofiduciary, by a beneficiary of a trust or estate, by the settlor of a trust or on behalf of a ward under guardianship if the trust company bank files a written consent to its removal or a written declination to act, or if the court having jurisdiction over the fiduciary relationship, upon notice and hearing, approves the petition as in the best interests of the petitioner and all other parties interested in the trust, estate or guardianship. This subsection applies in addition to any applicable provision for removal of a fiduciary or appointment of a successor fiduciary in any other statute or in the instrument creating the fiduciary relationship.

223.07 History History: 1977 c. 307; 1995 a. 27, 336; 2005 a. 158; 2013 a. 92.



223.08 Name of corporation; penalty.

223.08  Name of corporation; penalty. The word "trust" shall form part of the name of every corporation organized under this chapter, but the word "bank" may not be used as a part of the name. All persons, partnerships, associations, or corporations not organized under the provisions of this chapter, except state banks vested with trust powers under s. 221.0316 and nonprofit corporations organized for the advancement of historic preservation or for the protection of land for public conservation purposes, are prohibited from using the word "trust" in their business, or as a portion of the name or title of the person, partnership, association or corporation. A person who violates this section, either individually or as an interested party in any partnership, association, or corporation, may be fined not less than $300 nor more than $1,000 or imprisoned for not less than 60 days nor more than one year in the county jail or both.

223.08 History History: 1993 a. 69, 490; 1995 a. 336, 417; 1997 a. 35.



223.09 Assessment of stock.

223.09  Assessment of stock. The capital stock and property of corporations organized, continued, or reorganized under this chapter shall be assessed and taxed in the same manner as the stock and property of state banks.

223.09 History History: 1989 a. 56.



223.10 Organizations as fiduciaries.

223.10  Organizations as fiduciaries. Except as provided in s. 54.15 (7), no court or probate registrar in this state may appoint or issue letters to any corporation, limited liability company, association, partnership or business trust as trustee, personal representative, guardian, conservator, assignee, receiver, or in any other fiduciary capacity unless such corporation, limited liability company, association, partnership or business trust is subject to regulation and examination under s. 223.105, or is a national bank, state or federal savings and loan association, state or federal savings bank or federal credit union with authority to exercise such powers, or is a foreign corporation operating under s. 223.12.

223.10 History History: 1973 c. 284; 1975 c. 65; 1991 a. 221; 1993 a. 112; 1995 a. 273; 2005 a. 387.



223.105 Regulation of organizations acting as fiduciaries.

223.105  Regulation of organizations acting as fiduciaries.

223.105(1)(1)  Definitions. In this section:

223.105(1)(a) (a) "Fiduciary operation" means any action taken by an organization acting as a trustee or in any fiduciary capacity requiring appointment or issuance of letters by a court or probate registrar in this state.

223.105(1)(b) (b) "Organization" means any corporation, unincorporated cooperative association, limited liability company, association, partnership or business trust, other than a national bank, state or federal savings and loan association, state or federal savings bank or federal credit union or other than a corporation, limited liability company, association or partnership, all of whose shareholders or members are licensed under SCR 40.02.

223.105(1)(c) (c) "Trustee" has the meaning designated in s. 701.0103 (28).

Effective date text (c) "Trustee" has the meaning designated in s. 701.01 (8).

223.105(2) (2) Organizations subject to rules and examination. Any organization which holds itself out to residents of this state as available to act, for compensation, as trustee or which seeks or consents to serve in any fiduciary capacity requiring appointment or issuance of letters by a court or probate registrar in this state is subject to:

223.105(2)(a) (a) Such rules as may be established by the division under s. 220.04 (7); and

223.105(2)(b) (b) Periodic examination of its fiduciary operations as provided under sub. (3).

223.105(3) (3) Periodic examination by state agency.

223.105(3)(a)(a) To assure compliance with such rules as may be established under s. 220.04 (7), the division of banking and the office of credit unions shall, at least once every 18 months, examine the fiduciary operations of each organization which is under its respective jurisdiction and is subject to examination under sub. (2). If a particular organization subject to examination under sub. (2) is not otherwise under the jurisdiction of one of the foregoing agencies, such examination shall be conducted by the division of banking.

223.105(3)(b) (b) The cost of examinations conducted under par. (a) shall be determined by the examining agency, and assessed to and paid by the organization which is examined.

223.105(3)(c) (c) In lieu of an examination under par. (a), the agency responsible for conducting such an examination may accept an examination made within a reasonable period by any other agency of a state or of the federal government.

223.105(4) (4) Notice of fiduciary operation. Except for those organizations licensed under ch. 221 or this chapter, any organization engaged in fiduciary operations as defined in this section shall, as required by rule, notify the division of banking or the office of credit unions of that fact, directing the notice to the agency then exercising regulatory authority over the organization or, if there is none, to the division of banking. Any organization which intends to engage in fiduciary operations shall, prior to engaging in such operations, notify the appropriate agency of this intention. The notifications required under this subsection shall be on forms and contain information required by the rules promulgated by the division of banking.

223.105(5) (5) Enforcement remedy. The division of banking or office of credit unions shall, upon the failure of such organization to submit notifications or reports required under this section or otherwise to comply with the provisions of this section, or rules established by the division of banking under s. 220.04 (7), upon due notice, order such defaulting organization to cease and desist from engaging in fiduciary activities and may apply to the appropriate court for enforcement of such order.

223.105(6) (6) Sunset. Except for an organization regulated by the office of credit unions, a savings bank or savings and loan association regulated by the division of banking, or an organization authorized by the division of banking to operate as a bank or trust company under ch. 221 or this chapter, an organization may not begin activity as a fiduciary operation under this section after May 12, 1992. An organization engaged in fiduciary operations under this section on May 12, 1992, may continue to engage in fiduciary operations after that date.

223.105 History History: 1975 c. 65; 1977 c. 187 s. 135; Sup. Ct. Order, eff. 1-1-80; 1983 a. 189 s. 329 (26); 1989 a. 56; 1991 a. 221, 243, 315; 1993 a. 112; 1995 a. 27, 273, 417; 1997 a. 35; 1999 a. 9; 2003 a. 33; 2005 a. 441; 2013 a. 92.

223.105 Annotation A chapter 180 corporation cannot offer general trust services to the public, notwithstanding compliance with s. 223.105. 78 Atty. Gen. 153.



223.12 Foreign trust company as personal representative or trustee in this state.

223.12  Foreign trust company as personal representative or trustee in this state.

223.12(1) (1)  Exception from qualification to do business. A foreign corporation may act in this state as trustee, personal representative, guardian, or in any other like fiduciary capacity, whether the appointment is by will, deed, court order, or otherwise, without complying with any laws of this state relating to the qualification of corporations organized under the laws of this state to conduct a trust business or laws relating to the qualification of foreign corporations other than this section, only if the foreign corporation meets all of the following requirements:

223.12(1)(a) (a) The foreign corporation is authorized by the laws of the state of its organization to act as a fiduciary in that state.

223.12(1)(b) (b) The foreign corporation is organized under the laws of a state that permits all of the following to act in a fiduciary capacity upon conditions and qualifications that the division of banking finds are not unduly restrictive when compared to the laws of this state:

223.12(1)(b)1. 1. A corporation organized under the laws of this state.

223.12(1)(b)2. 2. A national banking association having its principal place of business in this state.

223.12(1)(b)3. 3. A federal savings association or federal savings bank having its principal place of business in this state and authorized to act as a fiduciary in this state.

223.12(2) (2) Service of process. Any foreign corporation acting in this state in a fiduciary capacity is considered to have appointed the division of banking to be its true and lawful attorney upon whom may be served all legal process in any action or proceeding against it relating to or growing out of any trust, estate or matter in respect of which the foreign corporation has acted or is acting in this state in any such fiduciary capacity. Engagement in this state in any acts in a fiduciary capacity signifies agreement that any process against the foreign corporation which is served under this subsection shall be of the same legal force and validity as though served upon the foreign corporation personally. Service of process under this subsection shall be made by delivering to the division of banking a copy of the process, together with any fee for service of process required by the division. Service of process is sufficient if notice of such service and a copy of the process are, within 10 days after delivery to the division of banking, sent by registered mail by the plaintiff to the defendant at its principal office in such other state or territory and the plaintiff's affidavit of compliance with this requirement is appended to the summons. The court in which the action is pending may order such continuances as may be necessary to afford the defendant reasonable opportunity to defend the action. The fee paid by the plaintiff to the division at the time of the service may be recovered as taxable costs by the plaintiff if the plaintiff prevails in the action. The division shall keep a record of all processes served upon the division under this subsection and shall record the time of the service.

223.12(3) (3) Restrictions on in-state presence. A foreign corporation acting under sub. (1) may not establish or maintain in this state a place of business or branch office for the conduct of business as a fiduciary, but may establish and maintain in this state one or more representative offices if those offices do not act in a fiduciary capacity.

223.12(4) (4) Certificate of authority.

223.12(4)(a)(a) Prior to the time that any foreign corporation acts in this state as a testamentary trustee, trustee appointed by any court, trustee under any written agreement, declaration, or instrument of trust, personal representative, or guardian or in any other like fiduciary capacity, the foreign corporation shall do all of the following:

223.12(4)(a)1. 1. Apply to the division of banking for a certificate of authority with reference to the fiduciary capacity in which such foreign corporation proposes to act in this state.

223.12(4)(a)2. 2. Comply with s. 223.02.

223.12(4)(b) (b) The division of banking shall issue a certificate of authority to such corporation upon receiving satisfactory evidence that such foreign corporation meets the requirements of sub. (1). The certificate of authority shall recite and certify that such foreign corporation is eligible to act in this state in such fiduciary capacity pursuant to the provisions of this section. The certificate of authority shall remain in full force and effect until such time as such foreign corporation ceases to be eligible to so act under the provisions of this section.

223.12(4)(c) (c) Each foreign corporation making application for a certificate of authority shall pay reasonable fees to the division of banking as determined by the division for the services of that division.

223.12(4)(d) (d) Any foreign corporation that is eligible to act in this state in a fiduciary capacity prior to May 7, 1996, may continue to act in this state in any such fiduciary capacity without applying for a new certificate of authority under this subsection.

223.12(4)(e) (e) Any foreign corporation acting in this state under a certificate of authority shall report changes in its name or address to the division of banking and shall notify the division when the foreign corporation is no longer serving as a corporate fiduciary in this state.

223.12(5) (5) Rights and authority of foreign corporation. Any foreign corporation that is eligible to act in this state in a fiduciary capacity and that is acting and qualified as personal representative or trustee under any foreign will, or any declaration, agreement, or other instrument of trust, shall have the same rights and authority under the will or trust document as to real estate in this state that any natural person acting as a foreign personal representative or trustee may have under the laws of this state, without the foreign corporation being required to do any act qualifying it to do business in this state that is not required of a natural person acting as a foreign personal representative or trustee.

223.12 History History: 1991 a. 316; 1993 a. 213; 1995 a. 27, 273; 1997 a. 35; 2001 a. 102.



223.20 Reorganization of a trust company bank.

223.20  Reorganization of a trust company bank.

223.20(1)(1)  Conversion into a state bank. A trust company bank may, by amendment to its articles of incorporation, duly adopted by its stockholders and approved by the division, in the manner provided under s. 221.0211, convert its corporate organization into that of a state bank with all the powers of a state banking corporation under the statutes under such name as shall be declared by such amendment and approved by the division, which name may include the word "trust".

223.20(2) (2) Powers of a converted trust company bank. The converted trust company bank continues to have all the powers previously held by it as a trust company bank and shall be a continuation, for all purposes, of the trust company bank so converted into a state bank. These powers include holding and performing all trusts and fiduciary relations for which the trust company bank was fiduciary at the time of the conversion. These powers also include the converted trust company bank acting in any fiduciary capacity by any court or otherwise, and the holding, accepting and performing of trusts and fiduciary relations as to or for which the trust company bank may have been appointed, nominated or designated by any will or conveyance or otherwise, whether or not the trust or fiduciary relation came into being and took effect at the conversion.

223.20(3) (3) Surrender of trust powers. If a converted trust company bank has been fully discharged of all trusts committed to it, it may, by amendment to its articles of incorporation, duly adopted by its stockholders and approved by the division, surrender its powers to act in a fiduciary capacity. A trust company bank that surrenders its trust powers under this subsection shall eliminate from its corporate name the word "trust" and may thereupon withdraw from the secretary of administration all securities and cash that it has deposited with the secretary of administration pursuant to s. 223.02.

223.20 History History: 1995 a. 336; 2003 a. 33.



223.21 Consolidation of trust company banks.

223.21  Consolidation of trust company banks. Any trust company bank organized, continued or reorganized under this chapter may consolidate with any other similar corporation in the manner provided for the consolidation of banks under s. 221.0702; and in the event of such consolidation the consolidated corporation, by whatever name it may assume or be known, shall be a continuation of the entity of each and all of the corporations so consolidated for all purposes whatsoever, including holding and performing any and all trusts and fiduciary relations of whatsoever nature of which the corporations so consolidating, or either or any of them, was fiduciary at the time of the consolidation, and also including its appointment in any fiduciary capacity by any court or otherwise, and the holding, accepting and performing of any and all trusts and fiduciary relations whatsoever as to or for which either or any one of the corporations so consolidating may have been appointed, nominated or designated by any will or conveyance or otherwise, whether or not the trust or fiduciary relation shall have come into being or taken effect at the time of the consolidation.

223.21 History History: 1987 a. 252; 1995 a. 336 s. 40; Stats. 1995 s. 223.21.






224. Miscellaneous banking and financial institutions provisions.

224.02 Banking, defined.

224.02  Banking, defined. The soliciting, receiving, or accepting of money or its equivalent on deposit as a regular business by any person, partnership, association, or corporation, shall be deemed to be doing a banking business, whether such deposit is made subject to check or is evidenced by a certificate of deposit, a passbook, a note, a receipt, or other writing, provided that nothing herein shall apply to or include money left with an agent, pending investment in real estate or securities for or on account of the agent's principal.

224.02 History History: 991 a. 316; 1993 a. 490; 2005 a. 158.

224.02 Annotation A "junior achievement" bank would be a banking business and violate s. 224.03. 62 Atty. Gen. 254.



224.03 Banking, unlawful, without charter; penalty.

224.03  Banking, unlawful, without charter; penalty. It shall be unlawful for any person, partnership, association, or corporation to do a banking business without having been regularly organized and chartered as a national bank, a state bank or a trust company bank. Any person or persons violating any of the provisions of this section, either individually or as an interested party in any partnership, association, or corporation shall be guilty of a misdemeanor and on conviction thereof shall be fined not less than $300 nor more than $1,000 or imprisoned in the county jail for not less than 60 days nor more than one year or both.

224.03 History History: 1991 a. 221; 1993 a. 490; 1995 a. 417.



224.05 Municipality not preferred creditor.

224.05  Municipality not preferred creditor. If any bank, banking institution or trust company, being indebted to the state of Wisconsin, or indebted to any county, city, town or other municipality therein, for deposits made or indebtedness incurred after April 23, 1899, becomes insolvent or bankrupt, except as provided in s. 34.07, the state, county, city, town or other municipality shall not be a preferred creditor and shall have no preference or priority of claim whatever over any other creditor or creditors thereof; but a just and fair distribution of the property of such bank, banking institution or trust company, and of the proceeds thereof, shall be made among the creditors thereof proportionally, according to the amount of their respective claims. Nothing herein contained shall in any manner affect the provisions of law as they existed on said date providing for the payment of unpaid taxes and assessments, laborer's claims, expenses of assignment and execution of the trust.

224.05 History History: 1979 c. 110 s. 60 (12); 1985 a. 257.



224.06 Fidelity bonds for bank officers and employees.

224.06  Fidelity bonds for bank officers and employees.

224.06(1)(1) As a condition precedent to qualification or entry upon the discharge of his or her duties, every person appointed or elected to any position requiring the receipt, payment or custody of money or other personal property owned by a bank or in its custody or control as collateral or otherwise, shall give a bond from an insurer qualified under s. 610.11 to do business in this state, in such adequate sum as the directors shall require and approve. In lieu of individual bonds the division may accept a schedule or blanket bond which covers all of the officers and employees of any bank whose duties include the receipt, payment or custody of money or other personal property for or on behalf of the bank. All such bonds shall be in the form prescribed by the division.

224.06(2) (2) No officer or employee who is required to give bond shall be deemed qualified nor shall be permitted to enter upon the discharge of duties until the bond is approved by a majority of the board of directors. The minute books of each bank shall contain a record of each bond executed and approved.

224.06(3) (3) Such bond shall be sufficient in amount to protect the bank from loss by reason of acts of fraud or dishonesty including forgery, theft, embezzlement, wrongful abstraction or misapplication on the part of the person, directly or through connivance with others. At any time the division may require additional bond or security, when in the division's opinion, the bonds then executed and approved are insufficient.

224.06(4) (4) Every such bond shall provide that no cancellation or other termination of the bond shall be effective unless the surety gives in advance at least 10 days' written notice by registered mail to the division. If the bond is canceled or terminated at the request of the insured (employer), the surety shall give the written notice to the division within 10 days after the receipt of such request.

224.06(5) (5) For reasons which the division deems valid and sufficient the division may waive as to the cancellation or termination of any such bond the 10-day written notice in advance required by sub. (4) and may give written consent to the termination or cancellation being made effective as of a date agreed upon and requested by the surety and the bank.

224.06(6) (6) The provisions required by sub. (4) to be in every such bond shall not in any way modify, impair or otherwise affect or render invalid a provision therein to the effect that the bond shall terminate as to any person covered thereby upon the discovery by the bank of any dishonest act on the part of such person.

224.06(7) (7) Any violation of the provisions contained in subs. (1) and (2) shall subject the bank to a fine of $100 per day for each consecutive day of such violation and it shall be the duty of the attorney general to recover any such penalties by action for and in behalf of the state.

224.06 History History: 1983 a. 119, 538; 1987 a. 252; 1989 a. 359; 1991 a. 316; 1995 a. 27.



224.07 Checks to clear at par.

224.07  Checks to clear at par. Checks drawn on any bank or trust company, organized under the laws of this state, shall be cleared at par by the bank or trust company on which they are drawn. Any bank or trust company, or officer or employee thereof, who violates the provisions of this section shall be guilty of a misdemeanor and punished as provided in s. 939.61.



224.075 Financially related services tie-ins.

224.075  Financially related services tie-ins. In any transaction conducted by a bank, bank holding company or a subsidiary of either with a customer who is also a customer of any other subsidiary of any of them, the customer shall be given a notice in 12-point boldface type in substantially the following form:

NOTICE OF RELATIONSHIP

This company, .... (insert name and address of bank, bank holding company or subsidiary), is related to .... (insert name and address of bank, bank holding company or subsidiary) of which you are also a customer. You may not be compelled to buy any product or service from either of the above companies or any other related company in order to participate in this transaction.

If you feel that you have been compelled to buy any product or service from either of the above companies or any other related company in order to participate in this transaction, you should contact the management of either of the above companies at either of the above addresses or the division of banking at .... (insert address).

224.075 History History: 1985 a. 325; 1995 a. 27.



224.10 Indian loan funds.

224.10  Indian loan funds.

224.10(1)(1)  Administration in trust as a loan fund. The loan funds of any Indian tribe which are transferred to the custody of such tribe by the United States, including any outstanding loan accounts, shall be administered as follows:

224.10(1)(a) (a) The funds shall be held in trust by the tribe or a legal entity thereof as an Indian loan fund, for the purpose of making loans to members of the tribe.

224.10(1)(b) (b) Management of an Indian loan fund shall be vested in a board of trustees, which may hire necessary personnel to administer the loan fund. The board of trustees shall consist of 5 members of the tribe and shall be appointed annually by the governing body of the tribe.

224.10(1)(c) (c) The Indian loan fund in custody of the Menominee Indian Tribe and administered by a board of trustees appointed by that tribe shall, at the termination of federal control, be administered, subject to this section, by a board of 5 trustees appointed annually by the stockholders of the corporation described in s. 710.05, 1973 stats., and shall be used for making loans to those who were enrolled tribal members as proclaimed by the secretary of the interior as of June 17, 1954, and their spouses and descendants and to any additional classes recommended by the trustees.

224.10(3) (3) Rules of board of trustees. The board of trustees of an Indian loan fund may establish rules for the administration of the fund.

224.10 History History: 1975 c. 422 s. 163; 1987 a. 252.



224.25 Customer access to appraisals.

224.25  Customer access to appraisals. If requested by an individual who is a customer, loan applicant or credit applicant, a financial institution, as defined in s. 705.01 (3), shall provide that individual with a copy of any written appraisal report which is held by the financial institution, which relates to residential real estate that the individual owns or has agreed to purchase and for which a fee is imposed.

224.25 History History: 1991 a. 78; 1997 a. 191 s. 236; Stats. 1997 s. 224.25.



224.26 Customer access to credit reports.

224.26  Customer access to credit reports. If requested by an individual who is a customer, loan applicant or credit applicant, a financial institution, as defined in s. 705.01 (3), shall provide that individual, at no additional charge, with a copy of any written credit report which is held by the financial institution, which relates to that individual and for which a fee is imposed.

224.26 History History: 1993 a. 425; 1997 a 191 s. 237; Stats. 1997 s. 224.26.



224.30 Powers and duties of the department.

224.30  Powers and duties of the department.

224.30(1) (1)  Definition. In this section, "department" means the department of financial institutions.

224.30(3) (3) Computer databases, networks and systems; access and use fees. The department may establish fees to be paid by members of the public for accessing or using the department's computer databases, computer networks or computer systems. Every fee established under this paragraph shall be based upon the reasonable cost of the service provided by the department, together with a reasonable share of the costs of developing and maintaining the department's computer databases, computer networks and computer systems.

224.30(4) (4) Restrictions on recording instruments with social security numbers.

224.30(4)(a)(a) In this subsection, "system" means the department's corporate registration information system.

224.30(4)(b) (b) The department may not record in the system any instrument offered for recording that contains the social security number of an individual. If the department is presented with an instrument for recording in the system that contains an individual's social security number, the department may, prior to recording the instrument, remove or obscure characters from the social security number such that the social security number is not discernable on the instrument.

224.30(4)(c) (c) If the department is presented with an instrument for recording in the system that contains an individual's social security number, and if the department records the instrument but does not discover that the instrument contains the individual's social security number until after the instrument is recorded, the department is not liable for the instrument drafter's placement of the individual's social security number on the instrument and the department may remove or obscure characters from the social security number such that the social security number is not discernable on the instrument.

224.30(4)(d) (d) If the department records an instrument in the system that contains the complete social security number of an individual, the instrument drafter is liable to the individual whose social security number appears in the recorded instrument for any actual damages resulting from the instrument being recorded.

224.30 History History: 1997 a. 306; 1999 a. 9; 2003 a. 294; 2009 a. 347.



224.40 Disclosure of financial records for child support enforcement.

224.40  Disclosure of financial records for child support enforcement.

224.40(1)(1)  Definitions. In this section:

224.40(1)(a) (a) "County child support agency" means a county child support agency under s. 59.53 (5).

224.40(1)(b) (b) "Financial institution" has the meaning given in s. 49.853 (1) (c).

224.40(1)(c) (c) "Financial record" has the meaning given in 12 USC 3401.

224.40(2) (2) Financial record matching agreements. A financial institution is required to enter into an agreement with the department of children and families in accordance with rules promulgated under s. 49.853 (2).

224.40(3) (3) Limited liability. A financial institution is not liable for any of the following:

224.40(3)(a) (a) Disclosing a financial record of an individual to the county child support agency attempting to establish, modify or enforce a child support obligation of the individual.

224.40(3)(b) (b) Disclosing information to the department of children and families or a county child support agency pursuant to the financial record matching program under s. 49.853.

224.40(3)(c) (c) Encumbering or surrendering any assets held by the financial institution in response to instructions provided by the department of children and families or a county child support agency for the purpose of enforcing a child support obligation.

224.40(3)(d) (d) Any other action taken in good faith to comply with s. 49.853 or 49.854.

224.40 History History: 1997 a. 191; 2007 a. 20.



224.42 Disclosure of financial records for Medical Assistance eligibility.

224.42  Disclosure of financial records for Medical Assistance eligibility.

224.42(1) (1)  Definitions. In this section:

224.42(1)(a) (a) "Financial institution" has the meaning given in s. 49.45 (4m) (a) 3.

224.42(1)(b) (b) "Financial record" has the meaning given in 12 USC 3401 (2).

224.42(2) (2) Financial record matching agreements. A financial institution is required to enter into an agreement with the department of health services under s. 49.45 (4m).

224.42(3) (3) Limited liability. A financial institution is not liable for any of the following:

224.42(3)(a) (a) Disclosing a financial record of an individual or other information to the department of health services in accordance with an agreement, and its participation in the program, under s. 49.45 (4m).

224.42(3)(b) (b) Any other action taken in good faith to comply with s. 49.45 (4m).

224.42 History History: 2011 a. 192; 2013 a. 20.



224.44 Disclosure of financial records for collection of unemployment insurance debt.

224.44  Disclosure of financial records for collection of unemployment insurance debt.

224.44(1) (1)  Definitions. In this section:

224.44(1)(a) (a) "Financial institution" has the meaning given in 12 USC 3401 (1).

224.44(1)(b) (b) "Financial record" has the meaning given in 12 USC 3401 (2).

224.44(2) (2) Financial record matching agreements. A financial institution is required to enter into an agreement with the department of workforce development under s. 108.223.

224.44(3) (3) Limited liability. A financial institution is not liable for any of the following:

224.44(3)(a) (a) Disclosing a financial record of an individual or other information to the department of workforce development in accordance with an agreement, and its participation in the program, under s. 108.223.

224.44(3)(b) (b) Any other action taken in good faith to comply with s. 108.223.

224.44 History History: 2013 a. 36.



224.71 Definitions.

224.71  Definitions. In this subchapter:

224.71(1bm) (1bm) "Another state" means any state of the United States other than Wisconsin; the District of Columbia; any territory of the United States; Puerto Rico; Guam; American Samoa; the Trust Territory of the Pacific Islands; the Virgin Islands; or the Northern Mariana Islands.

224.71(1c) (1c) "Branch office" means an office or place of business, other than the principal office, located in this state or another state, where a mortgage banker or mortgage broker conducts business with residents of this state.

224.71(1dm) (1dm) "Depository institution" has the meaning given in 12 USC 1813 (c) (1), but also includes any state or federal credit union.

224.71(1e) (1e) "Division" means the division of banking.

224.71(1f) (1f) "Dwelling" has the meaning given in 15 USC 1602 (v).

224.71(1h) (1h) "Federal banking agency" means the board of governors of the federal reserve system, the U.S. office of the comptroller of the currency, the U.S. office of thrift supervision, the national credit union administration, or the federal deposit insurance corporation.

224.71(1m) (1m) "Finds," with respect to a residential mortgage loan, means to assist a residential mortgage loan applicant in locating a lender for the purpose of obtaining a residential mortgage loan and to make arrangements for a residential mortgage loan applicant to obtain a residential mortgage loan, including collecting information on behalf of an applicant and preparing a loan package.

224.71(2) (2) "Loan processor or underwriter" means an individual who, as an employee, performs clerical or support duties at the direction of and subject to the supervision and instruction of a mortgage loan originator licensed under s. 224.725 or exempt from licensing under s. 224.726 (1), which clerical or support duties may include any of the following occurring subsequent to the receipt of a residential mortgage loan application:

224.71(2)(a) (a) The receipt, collection, distribution, and analysis of information common for the processing or underwriting of a residential mortgage loan.

224.71(2)(b) (b) Communicating with a residential mortgage loan applicant to obtain the information necessary for the processing or underwriting of a residential mortgage loan, to the extent that the communication does not include offering or negotiating loan rates or terms or providing counseling related to loan rates or terms.

224.71(3) (3)

224.71(3)(a)(a) "Mortgage banker" means a person who is not excluded by par. (b) and who does any of the following:

224.71(3)(a)1. 1. Originates residential mortgage loans for itself, as payee on the note evidencing the residential mortgage loan, or for another person.

224.71(3)(a)2. 2. Sells residential mortgage loans or interests in residential mortgage loans to another person.

224.71(3)(a)3. 3. Services residential mortgage loans or provides escrow services.

224.71(3)(b) (b) "Mortgage banker" does not include any of the following:

224.71(3)(b)7. 7. The department of veterans affairs when administering the veterans housing loan program under subch. III of ch. 45.

224.71(3)(b)8. 8. A depository institution.

224.71(3)(b)9. 9. A subsidiary that is owned and controlled by a depository institution and regulated by a federal banking agency.

224.71(3)(b)10. 10. An institution regulated by the farm credit administration.

224.71(3)(b)11. 11. A person that only performs real estate brokerage activities and is licensed under s. 452.03, unless the person is compensated by a lender, mortgage broker, or mortgage loan originator or by any agent of a lender, mortgage broker, or mortgage loan originator.

224.71(3)(b)12. 12. A person solely involved in extensions of credit relating to time-share plans, as defined in 11 USC 101 (53D).

224.71(4) (4)

224.71(4)(a)(a) "Mortgage broker" means a person who is not excluded by par. (b) and who, on behalf of a residential mortgage loan applicant or an investor and for commission, money, or other thing of value, finds a residential mortgage loan or negotiates a residential mortgage loan or commitment for a residential mortgage loan or engages in table funding.

224.71(4)(b) (b) "Mortgage broker" does not include any of the following:

224.71(4)(b)4. 4. A depository institution.

224.71(4)(b)5. 5. A subsidiary that is owned and controlled by a depository institution and regulated by a federal banking agency.

224.71(4)(b)6. 6. An institution regulated by the farm credit administration.

224.71(4)(b)7. 7. A person that performs real estate brokerage activities only and is licensed under s. 452.03, unless the person is compensated by a lender, mortgage broker, or mortgage loan originator or by any agent of a lender, mortgage broker, or mortgage loan originator.

224.71(4)(b)8. 8. A person solely involved in extensions of credit relating to time-share plans, as defined in 11 USC 101 (53D).

224.71(4)(b)9. 9. The department of veterans affairs when administering the veterans housing loan program under subch. III of ch. 45.

224.71(6) (6)

224.71(6)(a)(a) "Mortgage loan originator" means an individual who is not excluded by par. (b) and who, for compensation or gain or in the expectation of compensation or gain, does any of the following:

224.71(6)(a)1. 1. Takes a residential mortgage loan application.

224.71(6)(a)2. 2. Offers or negotiates terms of a residential mortgage loan.

224.71(6)(b) (b) "Mortgage loan originator" does not include any of the following:

224.71(6)(b)1. 1. An individual engaged solely as a loan processor or underwriter, unless the individual represents to the public, through advertising or another means of communication such as the use of business cards, stationery, brochures, signs, rate lists, or other promotional items, that the individual can or will perform any of the activities of a mortgage loan originator.

224.71(6)(b)2. 2. An individual who performs real estate brokerage activities only and is licensed under s. 452.03, unless the individual is compensated by a lender, mortgage broker, or another mortgage loan originator or by any agent of a lender, mortgage broker, or another mortgage loan originator.

224.71(6)(b)3. 3. An individual solely involved in extensions of credit relating to time-share plans, as defined in 11 USC 101 (53D).

224.71(6)(b)4. 4. An employee of the department of veterans affairs when engaged in duties related to administering the veterans housing loan program under subch. III of ch. 45.

224.71(7) (7) "Nationwide mortgage licensing system and registry" means the licensing and registration system developed and maintained by the Conference of State Bank Supervisors and the American Association of Residential Mortgage Regulators for licensed mortgage loan originators and mortgage loan originators exempt from licensing under s. 224.726 (1) or, if this system is no longer maintained, any system established by the secretary of the federal department of housing and urban development under P.L. 110-289, Title V, section 1509.

224.71(8) (8) "Negotiate," with respect to a residential mortgage loan, means to discuss, explain, or present the terms and conditions, including rates, fees, and other costs, of a residential mortgage loan with or to a residential mortgage loan applicant, but does not include making an underwriting decision on a residential mortgage loan or closing a residential mortgage loan.

224.71(9) (9) "Net worth" means total tangible assets less total liabilities of a person, or, if the person is an individual, total tangible assets less total liabilities exclusive of the person's principal residence and its furnishings and personal use vehicles.

224.71(10) (10) "Nontraditional mortgage product" means any mortgage product other than a 30-year fixed rate mortgage.

224.71(11) (11) "Originate," with respect to a residential mortgage loan, means to make an underwriting decision on the residential mortgage loan and close the loan.

224.71(12) (12) "Principal office," with respect to a mortgage banker or mortgage broker, means the place of business designated by the mortgage banker or mortgage broker as its principal place of business, as identified in the records of the division.

224.71(13) (13) "Real estate brokerage activity" means any activity that involves offering or providing to the public real estate brokerage services involving residential real property in this state, including all of the following:

224.71(13)(a) (a) Acting as a real estate agent or real estate broker for a buyer, seller, lessor, or lessee of real property.

224.71(13)(b) (b) Bringing together parties interested in the sale, purchase, lease, rental, or exchange of real property.

224.71(13)(c) (c) Negotiating, on behalf of any party, any portion of a contract relating to the sale, purchase, lease, rental, or exchange of real property, other than in connection with providing financing for the transaction.

224.71(13)(d) (d) Engaging in any activity for which a person engaged in the activity is required to be licensed under s. 452.03.

224.71(13)(e) (e) Offering to engage in any activity, or act in any capacity, described in pars. (a) to (d).

224.71(14) (14) "Residential mortgage loan" means any loan primarily for personal, family, or household use that is secured by a lien or mortgage, or equivalent security interest, on a dwelling or residential real property located in this state.

224.71(15) (15) "Residential real property" means real property on which a dwelling is constructed or intended to be constructed.

224.71(16) (16) "Services," with respect to a residential mortgage loan, means to receive payments on a note from the borrower and distribute these payments in accordance with the terms of the note or servicing agreement.

224.71(17) (17) "Table funding" means a transaction in which a person conducts a residential mortgage loan closing in the person's name with funds provided by a 3rd party and the person assigns the residential mortgage loan to the 3rd party within 24 hours of the residential mortgage loan closing.

224.71(18) (18) "Unique identifier" means a number or other identifier assigned by protocols established by the nationwide mortgage licensing system and registry.

224.71 History History: 1987 a. 359; 1987 a. 403 s. 182; Stats. 1987 s. 440.71; 1989 a. 45; 1995 a. 27 s. 6590; Stats. 1995 s. 224.71; 1997 a. 27, 145; 2001 a. 16; 2003 a. 33, 260; 2005 a. 22; 2007 a. 211; 2009 a. 2 ss. 565 to 594, 597.

224.71 Annotation Wisconsin's new mortgage banking law. Thompson. Wis. Law. March 1989.



224.72 Licensing of mortgage bankers and mortgage brokers.

224.72  Licensing of mortgage bankers and mortgage brokers.

224.72(1m)(1m)  License required. A person may not conduct business or act as a mortgage banker or mortgage broker, use the title "mortgage banker" or "mortgage broker," or advertise or otherwise portray himself, herself, or itself as a mortgage banker or mortgage broker, unless the person has been issued a mortgage banker or mortgage broker license by the division.

224.72(2) (2) License applications.

224.72(2)(am)(am) Applicants for a mortgage banker or mortgage broker license shall apply to the division, on forms and in the manner prescribed by the division, and shall pay the fee specified in rules promulgated under sub. (8). Forms prescribed by the division under this paragraph may contain any content or requirement that the division, in its discretion, determines necessary and these forms may be modified or updated as necessary by the division to carry out the purposes of this subchapter.

224.72(2)(c) (c)

224.72(2)(c)1.1. Except as provided in par. (d), an application shall include the following:

224.72(2)(c)1.a. a. In the case of an individual, the individual's social security number.

224.72(2)(c)1.b. b. In the case of a person that is not an individual, the person's federal employer identification number.

224.72(2)(c)2. 2. The department may not disclose any information received under subd. 1. to any person except as follows:

224.72(2)(c)2.a. a. The department may disclose information under subd. 1. to the department of revenue for the sole purpose of requesting certifications under s. 73.0301 and to the department of workforce development for the sole purpose of requesting certifications under s. 108.227.

224.72(2)(c)2.b. b. The department may disclose information under subd. 1. a. to the department of children and families in accordance with a memorandum of understanding under s. 49.857.

224.72(2)(d) (d)

224.72(2)(d)1.1. If an applicant who is an individual does not have a social security number, the applicant, as a condition of applying for or applying to renew a license under this section, shall submit a statement made or subscribed under oath or affirmation to the division that the applicant does not have a social security number. The form of the statement shall be prescribed by the department of children and families.

224.72(2)(d)2. 2. Any license issued or renewed in reliance upon a false statement submitted by an applicant under subd. 1. is invalid.

224.72(2m) (2m) Licensed offices. Each mortgage banker or mortgage broker shall obtain and maintain a license for its principal office and a separate license for each branch office.

224.72(4) (4) Additional requirements.

224.72(4)(a)(a) In addition to the requirements of sub. (2), an applicant for a mortgage banker or mortgage broker license shall do all of the following:

224.72(4)(a)2. 2. File with the division a commercial surety bond which is in the amount of $300,000 for a mortgage banker or $120,000 for a mortgage broker, is issued by a surety company authorized to do business in this state, secures the applicant's faithful performance of all duties and obligations of a mortgage banker or mortgage broker, is payable to the division for the benefit of persons to whom the mortgage banker or mortgage broker provided services as a mortgage banker or mortgage broker, is issued on a form that is acceptable to the division and provides that the bond may not be terminated without at least 30 days' written notice to the division.

224.72(4)(a)4. 4. Submit evidence that establishes, to the division's satisfaction, a minimum net worth of $250,000 for a mortgage banker or $100,000 for a mortgage broker. Evidence of net worth shall include the submission of recent financial statements accompanied by a written statement by an independent certified public accountant attesting that he or she has reviewed the financial statements in accordance with generally accepted accounting principles.

224.72(4n) (4n) Security held by the division; release. The division or its agent shall hold security filed under s. 224.72 (4) (a) 3., 2007 stats., and s. 224.72 (4m) (a) 2., 2007 stats. The security shall remain in effect, and the division may not release it, until all of the following conditions are met:

224.72(4n)(a) (a) A period of 180 days has elapsed since at least one of the following:

224.72(4n)(a)1. 1. The date on which the mortgage banker or mortgage broker gives notice to the division that the mortgage banker or mortgage broker is no longer acting as a mortgage banker or mortgage broker.

224.72(4n)(a)2. 2. The date on which the mortgage banker's or mortgage broker's license expires or is revoked.

224.72(4n)(b) (b) The division determines that the mortgage banker or mortgage broker is no longer in business.

224.72(4n)(c) (c) The division determines that all claims of persons to whom the mortgage banker or mortgage broker provided services as a mortgage banker or mortgage broker have been satisfied.

224.72(5m) (5m) Completion of licensing process. Except as provided in sub. (7m), upon the filing of an application for a mortgage banker or mortgage broker license and the payment of the fee specified in rules promulgated under sub. (8), the division shall make an investigation of the applicant including, if the applicant is a partnership, limited liability company, association, or corporation, the members or officers and directors, respectively, of the applicant. If the division finds that the character, general fitness, and financial responsibility of the applicant, including its members or officers and directors if the applicant is a partnership, limited liability company, association, or corporation, warrant the belief that the business will be operated in compliance with this subchapter, the division shall issue to the applicant a mortgage banker or mortgage broker license. A mortgage banker or mortgage broker license is not assignable or transferable.

224.72(7) (7) License renewal.

224.72(7)(am)(am) A mortgage broker or mortgage banker may apply to renew a license issued under this section by timely submitting, on forms and in the manner prescribed by the division, a completed renewal application and all required renewal fees. The division may not renew a license issued under this section unless the division finds that the mortgage broker or mortgage banker continues to meet the minimum standards for license issuance under this section.

224.72(7)(bm) (bm) The license of a mortgage broker or mortgage banker who fails to satisfy the minimum standards for license renewal shall expire. The division may, by rule, provide for the reinstatement of expired licenses consistent with the standards established by the nationwide mortgage licensing system and registry.

224.72(7m) (7m) Denial of application for certain reasons. The division may not issue or renew a license under this section if any of the following applies:

224.72(7m)(a) (a) The applicant for the issuance or renewal has failed to provide any information required under sub. (2) (c) 1.

224.72(7m)(b) (b) The department of revenue has certified under s. 73.0301 that the applicant is liable for delinquent taxes. An applicant whose application for issuance or renewal of a license is denied under this paragraph for delinquent taxes is entitled to a notice under s. 73.0301 (2) (b) 1. b. and hearing under s. 73.0301 (5) (a) but is not entitled to any other notice or hearing under this section.

224.72(7m)(bm) (bm) The department of workforce development has certified under s. 108.227 that the applicant is liable for delinquent unemployment insurance contributions. An applicant whose application for issuance or renewal of a license is denied under this paragraph for delinquent unemployment insurance contributions is entitled to a notice under s. 108.227 (2) (b) 1. b. and hearing under s. 108.227 (5) (a) but is not entitled to any other notice or hearing under this section.

224.72(7m)(c) (c) The applicant for the issuance or renewal is an individual who fails to comply, after appropriate notice, with a subpoena or warrant issued by the department of children and families or a county child support agency under s. 59.53 (5) and related to paternity or child support proceedings or who is delinquent in making court-ordered payments of child or family support, maintenance, birth expenses, medical expenses or other expenses related to the support of a child or former spouse, as provided in a memorandum of understanding entered into under s. 49.857. An applicant whose license is not issued or renewed under this paragraph for delinquent payments is entitled to a notice and hearing under s. 49.857 but is not entitled to any other notice or hearing under this section.

224.72(8) (8) License period; fees. The division shall promulgate rules establishing the license period and the license fees for mortgage bankers and mortgage brokers.

224.72 History History: 1987 a. 359; 1987 a. 403 ss. 182, 256; Stats. 1987 s. 440.72; 1989 a. 45; 1991 a. 39; 1993 a. 112; 1995 a. 27 ss. 6210, 6527m, 6528m, 6535m, 6591 to 6593; Stats. 1995 s. 224.72; 1995 a. 465; 1997 a. 27, 35, 145, 191, 237, 252; 1999 a. 9, 32; 2003 a. 260; 2007 a. 20; 2009 a. 2; 2013 a. 36.

224.72 Annotation Persons who received an ad in the mail or a post card offering services from a mortgage banker were not "provided services" under sub. (4) (d) 1. and the surety had no liability to them. All Cities Privacy Class v. Hartford Fire Insurance Company, 2011 WI App 71, 333 Wis. 2d 483, 798 N.W.2d 909, 10-1738.



224.725 Licensing of mortgage loan originators.

224.725  Licensing of mortgage loan originators.

224.725(1)(1)  License required. Except as provided in s. 224.726, an individual may not engage in the business of a mortgage loan originator with respect to a residential mortgage loan, or use the title "mortgage loan originator," advertise, or otherwise portray himself or herself as a mortgage loan originator in this state, unless the individual has been issued by the division, and thereafter maintains, a license under this section. Each licensed mortgage loan originator shall register with, and maintain a valid unique identifier issued by, the nationwide mortgage licensing system and registry.

224.725(2) (2) License applications.

224.725(2)(a)(a) Applicants for a mortgage loan originator license shall apply to the division, on forms and in the manner prescribed by the division, and shall pay the fee specified in rules promulgated under sub. (8). The division shall require mortgage loan originators to be licensed and registered through the nationwide mortgage licensing system and registry. Forms prescribed by the division under this paragraph may contain any content or requirement that the division, in its discretion, determines necessary and these forms may be modified or updated as necessary by the division to carry out the purposes of this subchapter.

224.725(2)(b) (b)

224.725(2)(b)1.1. Except as provided in subd. 2., an application shall include the individual's social security number. The division may not disclose the individual's social security number to any person except as follows:

224.725(2)(b)1.a. a. The division may disclose the social security number to the department of revenue for the sole purpose of requesting certifications under s. 73.0301 and to the department of workforce development for the sole purpose of requesting certifications under s. 108.227.

224.725(2)(b)1.b. b. The division may disclose the social security number to the department of children and families in accordance with a memorandum of understanding under s. 49.857.

224.725(2)(b)2. 2. If an individual does not have a social security number, the individual, as a condition of applying for, or applying to renew, a license under this section, shall submit a statement made or subscribed under oath or affirmation to the division that the individual does not have a social security number. The form of the statement shall be prescribed by the department of children and families. Any license issued or renewed in reliance upon a false statement submitted by an applicant under this subdivision is invalid.

224.725(2)(c) (c) Any applicant for a license under this section shall furnish to the nationwide mortgage licensing system and registry information concerning the applicant's identity, including all of the following:

224.725(2)(c)1. 1. Fingerprints for submission to the federal bureau of investigation and to any governmental agency or entity authorized to receive this information, for purposes of a state, national, and international criminal history background check.

224.725(2)(c)2. 2. Personal history and experience in a form prescribed by the nationwide mortgage licensing system and registry, including the submission of authorization for the nationwide mortgage licensing system and registry and the division to obtain all of the following:

224.725(2)(c)2.a. a. An independent credit report from a consumer reporting agency, as defined in s. 100.54 (1) (c).

224.725(2)(c)2.b. b. Any information related to any administrative, civil, or criminal findings by any governmental jurisdiction.

224.725(2)(d) (d) Any applicant for a residential mortgage loan originator license shall include in the application the name of the mortgage banker or mortgage broker who will employ the residential mortgage loan originator.

224.725(3) (3) Issuance of license. Except as provided in sub. (6), upon the filing of an application for a mortgage loan originator license and the payment of the fee specified in rules promulgated under sub. (8), the division may issue to the applicant a mortgage loan originator license if the division finds that all of the following apply:

224.725(3)(a) (a) The applicant has never had a mortgage loan originator license revoked in any governmental jurisdiction, unless the revocation was subsequently and formally vacated.

224.725(3)(b) (b) The applicant has not been convicted of, or pled guilty or no contest to, a felony in a domestic, foreign, or military court during the 7-year period preceding the date of the application or, for a felony involving an act of fraud, dishonesty, breach of trust, or money laundering, at any time preceding the date of the application. This paragraph does not apply with respect to any conviction for which the applicant has received a pardon.

224.725(3)(c) (c) The applicant has demonstrated financial responsibility, character, and general fitness such as to command the confidence of the community and to warrant a determination that the mortgage loan originator will operate honestly, fairly, and efficiently within the purposes of this subchapter. For purposes of this paragraph, an individual has shown that he or she is not financially responsible if he or she has shown a disregard in the management of his or her own financial condition. In making a finding related to an applicant's financial responsibility for purposes of this paragraph, the division may consider whether the applicant has current outstanding judgments other than those resulting from medical expenses, has current outstanding tax liens or other government liens and filings, or has, within the past 3 years, any pattern of seriously delinquent accounts.

224.725(3)(d) (d) The applicant has satisfied the education requirements under s. 224.755 (1).

224.725(3)(e) (e) The applicant has passed a written test that meets the requirements under s. 224.755 (4).

224.725(3)(f) (f) The applicant has met the surety bond requirement under sub. (4).

224.725(4) (4) Surety bond.

224.725(4)(a)(a) Each mortgage loan originator shall be covered by a surety bond in accordance with this subsection. A surety bond of a mortgage banker or mortgage broker meeting the requirements of par. (b) and s. 224.72 (4) (a) 2. may satisfy the requirement under this paragraph for a mortgage loan originator who, under sub. (2) (d), identifies himself or herself as employed by the mortgage banker or mortgage broker.

224.725(4)(b) (b) The penal sum of the surety bond shall provide coverage for each mortgage loan originator in an amount that reflects the dollar amount of residential mortgage loans originated by the mortgage loan originator, as determined by the division.

224.725(4)(c) (c) The surety bond shall be in a form prescribed, and satisfy all requirements established, by rule of the division.

224.725(4)(d) (d) When an action is commenced on a mortgage loan originator's surety bond, the division may require the filing of a new surety bond. If an action results in recovery on a mortgage loan originator's surety bond, the mortgage loan originator shall immediately file a new surety bond.

224.725(5) (5) License renewal.

224.725(5)(a)(a) A mortgage loan originator may apply to renew a license issued under this section by timely submitting, on forms and in the manner prescribed by the division, a completed renewal application and all required renewal fees. The division may not renew a license issued under this section unless the division finds that all of the following apply:

224.725(5)(a)1. 1. The mortgage loan originator continues to meet the minimum standards for license issuance under sub. (3).

224.725(5)(a)2. 2. The mortgage loan originator has satisfied the annual continuing education requirements under s. 224.755 (2).

224.725(5)(b) (b) The license of a mortgage loan originator who fails to satisfy the minimum standards for license renewal shall expire. The division may, by rule, provide for the reinstatement of expired licenses consistent with the standards established by the nationwide mortgage licensing system and registry.

224.725(6) (6) Denial of application for certain reasons. The division may not issue or renew a license under this section if any of the following applies:

224.725(6)(a) (a) The applicant for the issuance or renewal has failed to provide the information required under sub. (2) (b).

224.725(6)(b) (b) The department of revenue has certified under s. 73.0301 that the applicant is liable for delinquent taxes. An applicant whose application for issuance or renewal of a license is denied under this paragraph for delinquent taxes is entitled to a notice under s. 73.0301 (2) (b) 1. b. and hearing under s. 73.0301 (5) (a) but is not entitled to any other notice or hearing under this section.

224.725(6)(bm) (bm) The department of workforce development has certified under s. 108.227 that the applicant is liable for delinquent unemployment insurance contributions. An applicant whose application for issuance or renewal of a license is denied under this paragraph for delinquent unemployment insurance contributions is entitled to a notice under s. 108.227 (2) (b) 1. b. and hearing under s. 108.227 (5) (a) but is not entitled to any other notice or hearing under this section.

224.725(6)(c) (c) The applicant for the issuance or renewal has failed to comply, after appropriate notice, with a subpoena or warrant issued by the department of children and families or a county child support agency under s. 59.53 (5) and related to paternity or child support proceedings or who is delinquent in making court-ordered payments of child or family support, maintenance, birth expenses, medical expenses or other expenses related to the support of a child or former spouse, as provided in a memorandum of understanding entered into under s. 49.857. An applicant whose license is not issued or renewed under this paragraph for delinquent payments is entitled to a notice and hearing under s. 49.857 but is not entitled to any other notice or hearing under this section.

224.725(8) (8) License period; fees. The division shall promulgate rules establishing the license period and the license fees for mortgage loan originators. The fees shall be no less than $250 annually. The rules may not require a license fee for an individual who is eligible for the veterans fee waiver program under s. 45.44.

224.725 History History: 2009 a. 2 ss. 607, 621, 634; 2009 a. 386; 2011 a. 209; 2013 a. 36.



224.726 Persons exempt from mortgage loan originator provisions.

224.726  Persons exempt from mortgage loan originator provisions. The provisions of this subchapter relating to mortgage loan originators do not apply to any of the following:

224.726(1) (1) Any individual who meets the definition of mortgage loan originator and who is all of the following:

224.726(1)(a) (a) An employee of, and acting for, a depository institution, a subsidiary owned and controlled by a depository institution and regulated by a federal banking agency, or an institution regulated by the farm credit administration.

224.726(1)(b) (b) Registered with, and who maintains a unique identifier through, the nationwide mortgage licensing system and registry.

224.726(2) (2) Any individual who offers or negotiates terms of a residential mortgage loan with or on behalf of the individual's spouse, child, sibling, parent, grandparent, or grandchild, including any stepparent, stepchild, stepsibling, or adoptive relationship.

224.726(3) (3) Any person who offers or negotiates terms of a residential mortgage loan secured by a dwelling that served as the individual's residence.

224.726(4) (4) A licensed attorney who negotiates the terms of a residential mortgage loan on behalf of a client as an ancillary matter to the attorney's representation of the client, unless the attorney is compensated by a lender, mortgage broker, or mortgage loan originator or by any agent of a lender, mortgage broker, or mortgage loan originator.

224.726 History History: 2009 a. 2.



224.728 Nationwide mortgage licensing system and registry and cooperative arrangements.

224.728  Nationwide mortgage licensing system and registry and cooperative arrangements.

224.728(1) (1)  Participation.

224.728(1)(a)(a) The division shall participate in the nationwide mortgage licensing system and registry. The division may establish relationships or contracts with the nationwide mortgage licensing system and registry or other entities designated by the nationwide mortgage licensing system and registry to collect and maintain records and process transaction fees or other fees related to licensees under this subchapter. With respect to any form, fee, or other information related to the initial issuance or renewal of a mortgage loan originator license under this subchapter, the division may require that any applicant submit such form, fee, or other information directly to the nationwide mortgage licensing system and registry and may authorize the nationwide mortgage licensing system and registry to perform any function under this subchapter related to the licensing of mortgage loan originators in this state.

224.728(1)(b) (b) The division may provide to the nationwide mortgage licensing system and registry any information relating to an applicant for initial issuance or renewal of a mortgage loan originator license that the division and the nationwide mortgage licensing system and registry determine to be relevant to the application or to any mortgage loan originator responsibility administered or conducted through the nationwide mortgage licensing system and registry.

224.728(1)(c) (c) The division may rely on the nationwide mortgage licensing system and registry to establish any dates relating to application or reporting deadlines for mortgage loan originators, to establish requirements for amending or surrendering mortgage loan originator licenses, or to establish any other requirements applicable to mortgage loan originators licensed under this subchapter to the extent the requirements are a condition of the state's participation in the nationwide mortgage licensing system and registry.

224.728(2) (2) Channeling information. To reduce the points of contact that the division may have to maintain, and to facilitate compliance with the requirements under s. 224.725 (2) (c), the division may use the nationwide mortgage licensing system and registry as a channeling agent for requesting and distributing information to and from any source so directed by the division, including the federal bureau of investigation, any state or federal department of justice, or any other governmental agency.

224.728(3) (3) Challenge process. The division shall establish a process whereby mortgage loan originators may challenge information maintained by the nationwide mortgage licensing system and registry on behalf of the division.

224.728(4) (4) Confidential information.

224.728(4)(a)(a) If any information or material is considered confidential or privileged under federal or state law before it is provided or disclosed to the nationwide mortgage licensing system and registry, it shall continue to be confidential or privileged after it is provided or disclosed to, and while maintained by, the nationwide mortgage licensing system and registry, except to the extent federal or state law expressly provides otherwise and except as provided in par. (c). Confidential or privileged information or material under this paragraph is not subject to any of the following:

224.728(4)(a)1. 1. Disclosure under any federal or state law governing the disclosure to the public of information held by an officer or an agency of federal or state government.

224.728(4)(a)2. 2. Subpoena or discovery, or admission into evidence, in any private civil action or administrative proceeding, unless the person to whom the information or material pertains waives any right or protection of confidentiality or privilege in the information or material.

224.728(4)(b) (b) Confidential or privileged information or material under par. (a) may be shared with any state or federal regulatory agency having supervisory authority over mortgage lending without losing any right or protection of confidentiality or privilege under federal or state law.

224.728(4)(c) (c) This subsection does not prohibit the nationwide mortgage licensing system and registry from providing public access to information or material relating to the employment history of, and publicly adjudicated disciplinary and enforcement actions against, mortgage loan originators.

224.728(5) (5) Cooperative arrangements. The division may enter into cooperative, coordinating, or information-sharing arrangements or agreements with other governmental agencies or with associations representing other governmental agencies, including the Conference of State Bank Supervisors and the American Association of Residential Mortgage Regulators.

224.728 History History: 2009 a. 2.



224.73 Relationship between mortgage loan originator and either a mortgage banker or a mortgage broker.

224.73  Relationship between mortgage loan originator and either a mortgage banker or a mortgage broker.

224.73(1)(1)  Responsibility for mortgage loan originator. A mortgage banker or mortgage broker is responsible for, and shall supervise the acts of, a mortgage loan originator or any other person who otherwise acts on behalf of the mortgage banker or mortgage broker.

224.73(2) (2) Restriction on mortgage loan originator.

224.73(2)(a)(a) If the division suspends or revokes a mortgage banker's or mortgage broker's license, a mortgage loan originator may not act on behalf of that mortgage banker or mortgage broker during the period of suspension or revocation.

224.73(2)(b) (b) A mortgage loan originator may act on behalf of only the mortgage banker or mortgage broker with which that mortgage loan originator's license is associated in the records of the division, as designated under s. 224.725 (2) (d). A mortgage loan originator's license may only be associated with one mortgage banker or mortgage broker at a time.

224.73(3) (3) Transfer by mortgage loan originator.

224.73(3)(a)(a) A licensed mortgage loan originator may apply, on forms and in the manner prescribed by the division, to transfer association to another licensed mortgage banker or mortgage broker. The division shall promulgate rules establishing a fee for a transfer application under this subsection.

224.73(3)(b) (b) A mortgage loan originator may not act on behalf of a mortgage banker or mortgage broker until the mortgage loan originator's license association has been transferred to that mortgage banker or mortgage broker in the records of the division.

224.73(4) (4) Mortgage loan originator signatures and unique identifiers.

224.73(4)(a)(a) Every residential mortgage loan application shall be signed by a licensed mortgage loan originator or by a mortgage loan originator exempt from licensing under s. 224.726 (1).

224.73(4)(b) (b) Any person originating a residential mortgage loan shall clearly place the person's unique identifier on all residential mortgage loan application forms, solicitations, and advertisements, including business cards or Web sites, and on all other documents specified by rule of the division.

224.73 History History: 1987 a. 359; 1987 a. 403 ss. 182, 256; Stats. 1987 s. 440.73; 1991 a. 39; 1995 a. 27 s. 6594; Stats. 1995 s. 224.73; 1997 a. 145; 2003 a. 260; 2009 a. 2.



224.74 Division's review of the operations of a mortgage loan originator, mortgage broker, or mortgage banker.

224.74  Division's review of the operations of a mortgage loan originator, mortgage broker, or mortgage banker.

224.74(1)(1)  Annual call reports; audits.

224.74(1)(a)(a) Annual call report. Each year, by the date and in the form required by the nationwide mortgage licensing system and registry, each mortgage banker, mortgage broker, and mortgage loan originator licensed under this subchapter shall submit to the nationwide mortgage licensing system and registry an annual report of condition, which shall contain such information as the nationwide mortgage licensing system and registry may require.

224.74(1)(b) (b) Audit requirement. Each year, no later than 6 months following the end of its most recently completed fiscal year, each mortgage banker or mortgage broker shall submit a copy of an audit of the mortgage banker's or mortgage broker's operations during that fiscal year. An audit under this paragraph shall be conducted by an independent certified public accountant in accordance with generally accepted auditing standards. The financial statements in the audit report shall be prepared in accordance with generally accepted accounting principles.

224.74(1)(c) (c) Audits requested by the division. The division may request that a mortgage banker or mortgage broker obtain an audit of the mortgage banker's or mortgage broker's operations if the division has reason to believe that the mortgage banker or mortgage broker may not have sufficient financial resources to meet its obligations to its clients or investors or to other persons directly affected by the activities conducted by the mortgage banker or mortgage broker under the license issued by the division. If the division requests an audit under this paragraph, the mortgage banker or mortgage broker shall have the audit completed no later than 90 days after the date of the division's request. The mortgage banker or mortgage broker shall submit the audit report to the division no later than 5 days after the date on which the audit is completed. An audit under this paragraph shall be conducted by an independent certified public accountant in accordance with generally accepted auditing standards. The financial statements in the audit report shall be prepared in accordance with generally accepted accounting principles.

224.74(2) (2) Examination and investigation.

224.74(2)(ag)(ag) The division may at any time, on its own motion or upon complaint, conduct inquiries, investigations, and examinations of licensees under this subchapter, or of persons required to be licensed under or otherwise subject to the provisions of this subchapter, including doing any of the following:

224.74(2)(ag)1. 1. Examining, accessing, receiving, or using any books, accounts, records, files, documents, or other information relating to the condition or affairs of a mortgage banker, mortgage loan originator, or mortgage broker.

224.74(2)(ag)2. 2. Interviewing or examining under oath any mortgage banker, mortgage loan originator, or mortgage broker, any of the members, officers, directors, agents, employees, contractors, or customers of the mortgage banker, mortgage loan originator, or mortgage broker, or any other person whose testimony the division deems to be relevant. The division may direct, subpoena, or order the attendance of a person to provide testimony under this subdivision and may direct, subpoena, or order the person to produce books, accounts, records, files, and any other document the division deems relevant to the inquiry, investigation, or examination.

224.74(2)(ag)3. 3. Direct or order any licensee under this subchapter to make or compile reports or other information, in a format directed by the division, that the division considers necessary to carry out any investigation or examination under this subchapter, including any accounting compilation or other loan transaction data, list, or information.

224.74(2)(ag)4. 4. Examine, access, receive, and use any other records, documents, or other information that the division deems relevant to the inquiry, investigation, or examination, regardless of the location, possession, control, or custody of the records, documents, or information, including any of the following:

224.74(2)(ag)4.a. a. Criminal, civil, and administrative history information, including conviction information and nonconviction information to the extent permitted by law.

224.74(2)(ag)4.b. b. Personal history and experience information, including credit reports obtained from a consumer reporting agency, as defined in s. 100.54 (1) (c).

224.74(2)(ar) (ar) In making any investigation or examination authorized under this subchapter, the division may control access to any documents and records of the licensee or of any other person under investigation or examination. The division may take possession of the documents and records or place a person in exclusive charge of the documents and records in the place where they are usually kept. During the period of control, no person may remove or attempt to remove any of the documents and records except with the consent of the division or by court order. Unless the division has reasonable grounds to believe the documents and records have been or are at risk of being altered or destroyed for purposes of concealing a violation of this subchapter, the licensee or owner or custodian of the documents and records shall have access to the documents and records as necessary to conduct its ordinary business affairs.

224.74(2)(b) (b) The division shall prepare a report for each investigation or examination conducted under this subsection. These reports, and correspondence regarding these reports, are confidential, except that the division may release these reports and correspondence in connection with a disciplinary proceeding conducted by the division, a liquidation proceeding, or a criminal investigation or proceeding. In addition, any information from these reports or correspondence may be provided to the nationwide mortgage licensing system and registry and is not confidential to the extent specified in s. 224.728 (4) (b) and (c).

224.74(2)(c) (c) The division may require a mortgage banker, mortgage loan originator, or mortgage broker who is investigated or examined under this subsection to pay to the division a reasonable fee for the costs of conducting the investigation or examination. A mortgage banker, mortgage loan originator, or mortgage broker shall pay these costs to the division within 30 days after the division demands payment of these costs.

224.74(3) (3) Additional division authority. To carry out the purposes of this section, the division may do any of the following:

224.74(3)(a) (a) Retain attorneys, accountants, and other professionals and specialists as examiners, auditors, or investigators to conduct or assist in the conduct of investigations or examinations.

224.74(3)(b) (b) Enter into agreements or relationships with other government officials or regulatory associations to improve efficiencies and reduce regulatory burden by sharing resources, standardized or uniform methods or procedures, and documents, records, or information obtained under this section.

224.74(3)(c) (c) Use, hire, contract, or employ public or privately available analytical systems, methods, or software to examine or investigate any licensee or other person subject to investigation or examination.

224.74(3)(d) (d) Accept and rely on investigation or examination reports made by other government officials, in this state or elsewhere.

224.74(3)(e) (e) Accept audit reports made by an independent certified public accountant for the licensee or another person relevant to the investigation or examination and incorporate any such audit report into any report of the division.

224.74 History History: 1987 a. 359; 1987 a. 403 ss. 182, 256; Stats. 1987 s. 440.74; 1991 a. 39; 1995 a. 27 s. 6595; Stats. 1995 s. 224.74; 1997 a. 145; 2009 a. 2.



224.75 Record-keeping requirements for licensees.

224.75  Record-keeping requirements for licensees.

224.75(1)(1)  Required records; loan application or servicing documents.

224.75(1)(a)(a) Fee record system. A mortgage banker or mortgage broker shall establish and maintain a record system which shows all fees which a mortgage banker or mortgage broker charged a residential mortgage loan applicant or a mortgagor in connection with a residential mortgage loan. The record shall show the application or disposition of those fees.

224.75(1)(b) (b) Loan application record system. A mortgage banker or mortgage broker shall establish and maintain a record system containing all of the following information for each residential mortgage loan application:

224.75(1)(b)1. 1. The application date.

224.75(1)(b)2. 2. The name of the applicant.

224.75(1)(b)3. 3. The address of the property to be mortgaged.

224.75(1)(b)4. 4. The disposition of the application and the reason for the particular disposition.

224.75(1)(b)5. 5. The type of loan.

224.75(1)(b)6. 6. The name of the mortgage loan originator.

224.75(1)(b)7. 7. The loan amount.

224.75(1)(c) (c) Loan application documents. A mortgage banker or mortgage broker shall maintain for each residential mortgage loan application all of the following documents, if used by the mortgage banker or mortgage broker in connection with the residential mortgage loan application file:

224.75(1)(c)1. 1. The completed loan application.

224.75(1)(c)2. 2. The loan commitment.

224.75(1)(c)3. 3. The disclosure statement required by 15 USC 1601 to 1693r and regulations adopted under that law.

224.75(1)(c)4. 4. The loan closing statement.

224.75(1)(c)5. 5. A copy of the mortgage note or bond.

224.75(1)(c)6. 6. A copy of the letter rejecting the application.

224.75(1)(c)7. 7. The appraisal report.

224.75(1)(c)8. 8. The credit report.

224.75(1)(c)9. 9. Any other documents, records or forms shown to or signed by a loan applicant.

224.75(1)(d) (d) Loan servicing records and documents. A mortgage banker shall maintain for each residential mortgage loan serviced by the mortgage banker a copy of or a record of all of the following:

224.75(1)(d)1. 1. All correspondence relating to the loan.

224.75(1)(d)2. 2. All payments received from the borrower.

224.75(1)(d)3. 3. All charges assessed to the borrower's account.

224.75(1)(d)4. 4. All payments made by the mortgage banker on behalf of the borrower.

224.75(1)(d)5. 5. The unpaid balance on the borrower's account.

224.75(2) (2) Period of record retention. A mortgage banker or mortgage broker shall keep for at least 36 months, in an office of the mortgage banker or mortgage broker licensed under this subchapter, all books and records that, in the opinion of the division, will enable the division to determine whether the mortgage banker or mortgage broker is in compliance with the provisions of this subchapter. These books and records include copies of all deposit receipts, canceled checks, trust account records, the records which a mortgage banker or mortgage broker maintains under sub. (1) (c) or (d), and other relevant documents or correspondence received or prepared by the mortgage banker or mortgage broker in connection with a residential mortgage loan or residential mortgage loan application. The retention period begins on the date the residential mortgage loan is closed or, if the loan is not closed, the date of loan application. If the residential mortgage loan is serviced by a mortgage banker, the retention period commences on the date that the loan is paid in full.

224.75(3) (3) Contents of credit and appraisal reports.

224.75(3)(a)(a) Credit report. If a mortgage banker or mortgage broker charges a residential mortgage loan applicant a separate fee for a credit report, the credit report shall consist, at a minimum, of a written statement indicating the name of the credit reporting agency which investigated the credit history of the applicant.

224.75(3)(b) (b) Appraisal report. If a mortgage banker or mortgage broker charges a residential mortgage loan applicant a separate fee for an appraisal report, the appraisal report shall consist, at a minimum, of a written statement indicating the appraiser's opinion of the value of the property appraised for residential mortgage loan purposes, the basis for that opinion and the name of the person who conducted the appraisal. If requested by a residential mortgage loan applicant, a mortgage banker or mortgage broker shall provide the loan applicant with a copy of any written appraisal report held by the mortgage banker or mortgage broker, if the loan applicant paid a fee for the report.

224.75(4) (4) Responsibility for forms. A mortgage banker or mortgage broker is responsible for the preparation and correctness of all entries on forms, documents and records which are under the mortgage banker's or mortgage broker's control and which are not dependent on information provided by the residential mortgage loan applicant or a 3rd party.

224.75(5) (5) Accounting practices. A mortgage banker or mortgage broker shall maintain its books and records in accordance with generally accepted accounting principles.

224.75(6) (6) Furnishing books and records. Upon request by the division, any licensee under this subchapter, and any other person whom the division has authority to investigate and examine under s. 224.74 (2), shall make any books and records requested by the division available for inspection and copying by the division. If any records are kept at a licensed office not located within this state, the mortgage banker or mortgage broker shall, upon request of the division, promptly deliver such documents to any location within this state specified by the division.

224.75 History History: 1987 a. 359; 1987 a. 403 s. 182; Stats. 1987 s. 440.75; 1995 a. 27 s. 6596; Stats. 1995 s. 224.75; 1997 a. 145; 2007 a. 211; 2009 a. 2.



224.755 Education and testing requirements for mortgage loan originators.

224.755  Education and testing requirements for mortgage loan originators.

224.755(1) (1)  Education requirements applicable prior to license issuance. Subject to sub. (3) (a) and (c), an applicant for a license under s. 224.725 (1), prior to the division's issuance of the license, shall complete at least 20 hours of education, including a minimum of all of the following:

224.755(1)(a) (a) Three hours of federal law and regulations.

224.755(1)(b) (b) Three hours of ethics, including instruction on fraud, consumer protection, and fair lending issues.

224.755(1)(c) (c) Two hours of training related to lending standards for the nontraditional mortgage product marketplace.

224.755(2) (2) Continuing education requirements. Subject to subs. (3) (a), (c), (d), and (f), an applicant for renewal of a license under s. 224.725 (5), prior to the division's renewal of the license, shall annually complete at least 8 hours of education, including a minimum of all of the following:

224.755(2)(a) (a) Three hours of federal law and regulations.

224.755(2)(b) (b) Two hours of ethics, including instruction on fraud, consumer protection, and fair lending issues.

224.755(2)(c) (c) Two hours of training related to lending standards for the nontraditional mortgage product marketplace.

224.755(3) (3) Education approval.

224.755(3)(a)(a) No education course may count toward the requirement under sub. (1) or (2) unless the course has been reviewed and approved by the nationwide mortgage licensing system and registry based upon reasonable standards, including review and approval of the course provider.

224.755(3)(b) (b) An education course meeting the standard under par. (a) may count toward the requirements under subs. (1) and (2) even if the course is any of the following:

224.755(3)(b)1. 1. Provided by the applicant's or licensee's employer, by an entity affiliated with the applicant or licensee by an agency contract, or by any subsidiary or affiliate of such an employer or affiliated entity.

224.755(3)(b)2. 2. Offered through the Internet or another online or electronic medium.

224.755(3)(b)3. 3. Taken in another state.

224.755(3)(c) (c) Subject to any rule promulgated under s. 224.72 (7) (bm) or 224.725 (5) (b), if an individual was previously registered as a loan originator under s. 224.72, 2007 stats., or previously licensed as a mortgage loan originator under s. 224.725, the division may not issue or renew a mortgage loan originator license for the individual under s. 224.725 unless the individual satisfies the requirements under sub. (1) or (2) or demonstrates to the division's satisfaction that the individual has completed all education requirements applicable to the individual in the last year in which the individual's license or registration was valid.

224.755(3)(d) (d) Except as provided in any rule promulgated under s. 224.72 (7) (bm), a licensed mortgage loan originator may receive credit for a continuing education course only in the year in which the course is taken and may not take the same approved course in the same or successive years to meet the requirements under sub. (2).

224.755(3)(e) (e) A licensed mortgage loan originator who is an approved instructor of an approved continuing education course may receive credit for the licensed mortgage loan originator's own annual continuing education requirement at the rate of 2 hours of credit for every one hour taught.

224.755(3)(f) (f) The division may, by rule, allow an applicant for renewal of a license under s. 224.725 (5) to make up any deficiency in meeting the requirements specified in sub. (2).

224.755(4) (4) Testing requirements.

224.755(4)(a)(a) An applicant for a license under s. 224.725 (1), prior to the division's issuance of the license, shall pass a written test meeting the standards under par. (b). An individual shall answer at least 75 percent of the test questions correctly to achieve a passing test score.

224.755(4)(b) (b)

224.755(4)(b)1.1. No test may satisfy the requirement under par. (a) unless the test is developed by the nationwide mortgage licensing system and registry and administered by a test provider approved by the nationwide mortgage licensing system and registry based upon reasonable standards.

224.755(4)(b)2. 2. A test does not meet the standard under subd. 1. unless the test adequately measures the applicant's knowledge and comprehension in appropriate subject areas, including all of the following:

224.755(4)(b)2.a. a. Ethics.

224.755(4)(b)2.b. b. Federal and state law, regulations, and rules pertaining to mortgage origination.

224.755(4)(b)2.c. c. Federal and state law, regulations, and rules relating to residential mortgage transactions, including instruction on fraud, consumer protection, the nontraditional mortgage product marketplace, and fair lending issues.

224.755(4)(c) (c) A written test meeting the standards under par. (b) may satisfy the requirement under par. (a) even if the test is provided at the location of the applicant's employer, any subsidiary or affiliate of the applicant's employer, or any entity with which the applicant holds an exclusive arrangement to conduct the business of a mortgage loan originator.

224.755(4)(d) (d) An individual may retake a test 3 consecutive times, with each test retaken no less than 30 days after the preceding test. If the individual fails 3 consecutive tests, the individual may not retake a test again for at least 6 months.

224.755(4)(e) (e) If an individual previously licensed as a mortgage loan originator fails to maintain a valid license for a period of 5 years or longer, the individual shall retake the test under par. (a). For purposes of determining the 5-year period, the division shall not consider any period during which the individual is exempt from licensing under s. 224.726 (1).

224.755(5) (5) Compliance records. A mortgage loan originator shall keep records documenting compliance with this section for at least 4 years.

224.755 History History: 2003 a. 260; 2009 a. 2.



224.76 Mortgage banker, mortgage loan originator, and mortgage broker trust accounts.

224.76  Mortgage banker, mortgage loan originator, and mortgage broker trust accounts. A mortgage banker, mortgage loan originator, or mortgage broker shall deposit in one or more trust accounts all funds other than nonrefundable fees which it receives on behalf of any person, pending disbursement of the funds in accordance with instructions from the person on whose behalf the funds are deposited. A mortgage banker or mortgage broker shall maintain trust accounts in a depository institution. The mortgage banker or mortgage broker shall notify the division of the location of its trust accounts.

224.76 History History: 1987 a. 359; 1987 a. 403 s. 182; Stats. 1987 s. 440.76; 1995 a. 27 s. 6597; Stats. 1995 s. 224.76; 1997 a. 145; 2009 a. 2.



224.77 Prohibited acts and practices, and discipline, of mortgage bankers, mortgage loan originators, and mortgage brokers.

224.77  Prohibited acts and practices, and discipline, of mortgage bankers, mortgage loan originators, and mortgage brokers.

224.77(1)(1)  Prohibited acts and practices. No mortgage banker, mortgage loan originator, or mortgage broker, and no member, officer, director, principal, partner, trustee, or other agent of a mortgage banker or mortgage broker, may do any of the following:

224.77(1)(a) (a) Make a material misstatement, or knowingly omit a material fact, in a license application or in other information or reports furnished to the division, to the nationwide mortgage licensing system and registry, or to any other governmental agency, including failing to disclose a criminal conviction or any disciplinary action taken by a state or federal regulatory agency.

224.77(1)(b) (b) Make, in any manner, any materially false or deceptive statement or representation, including engaging in bait and switch advertising or falsely representing residential mortgage loan rates, points, or other financing terms or conditions.

224.77(1)(c) (c) Make a false, deceptive, or misleading promise relating to the services being offered or that influences, persuades, or induces a client to act to his or her detriment.

224.77(1)(d) (d) Pursue a continued and flagrant course of misrepresentation, or make false promises, whether directly or through agents or advertising.

224.77(1)(e) (e) Act for more than one party in a transaction without the knowledge and consent of all parties on whose behalf the mortgage banker, mortgage loan originator, or mortgage broker is acting.

224.77(1)(f) (f) Accept a commission, money, or other thing of value for performing an act as a mortgage loan originator unless the payment is from a mortgage banker or mortgage broker with whom the mortgage loan originator's license is associated, as identified in the records of the division at the time the act is performed.

224.77(1)(fg) (fg) As a mortgage banker or mortgage broker, pay a commission, money, or other thing of value to any person for performing an act as a mortgage loan originator unless the mortgage loan originator's license is associated with the mortgage banker or mortgage broker in the records of the division at the time the act is performed.

224.77(1)(g) (g) As a mortgage loan originator, represent or attempt to represent a mortgage banker or mortgage broker other than the mortgage banker or mortgage broker with whom the mortgage loan originator's license was associated, as identified in the records of the division at the time the representation or attempted representation occurs.

224.77(1)(gd) (gd) As a mortgage banker or mortgage broker, permit a person who is not licensed under this subchapter to act as a mortgage loan originator on behalf of the mortgage banker or mortgage broker.

224.77(1)(gh) (gh) As a mortgage banker or mortgage broker, permit a person whose mortgage loan originator license is not associated in the records of the division with the mortgage banker or mortgage broker to act as a mortgage loan originator on behalf of the mortgage banker or mortgage broker.

224.77(1)(gp) (gp) As a mortgage banker or mortgage broker, conduct business at or from a principal office or branch office that is not licensed under this subchapter.

224.77(1)(h) (h) Fail, within a reasonable time, to account for or remit any moneys coming into the mortgage banker's, mortgage loan originator's, or mortgage broker's possession that belong to another person.

224.77(1)(i) (i) Demonstrate a lack of competency to act as a mortgage banker, mortgage loan originator, or mortgage broker in a way that safeguards the interests of the public.

224.77(1)(j) (j) Pay or offer to pay a commission, money, or other thing of value to any person for acts or services in violation of this subchapter.

224.77(1)(jm) (jm) Pay a person who is not licensed under this subchapter a commission, money, or other thing of value for performing an act as a mortgage banker, mortgage loan originator, or mortgage broker.

224.77(1)(k) (k) Violate any provision of this subchapter, ch. 138, or any federal or state statute, rule, or regulation that relates to practice as a mortgage banker, mortgage loan originator, or mortgage broker.

224.77(1)(L) (L) Engage in conduct that violates a standard of professional behavior which, through professional experience, has become established for mortgage bankers, mortgage loan originators, or mortgage brokers.

224.77(1)(m) (m) Engage in conduct, whether of the same or a different character than specified elsewhere in this section, that constitutes improper, fraudulent, or dishonest dealing.

224.77(1)(o) (o) In the course of practice as a mortgage banker, mortgage loan originator, or mortgage broker, except in relation to housing designed to meet the needs of elderly individuals, treat a person unequally solely because of sex, race, color, handicap, sexual orientation, as defined in s. 111.32 (13m), religion, national origin, age, or ancestry, the person's lawful source of income, or the sex, marital status, or status as a victim of domestic abuse, sexual assault, or stalking, as defined in s. 106.50 (1m) (u), of the person maintaining a household.

224.77(1)(p) (p) Intentionally encourage or discourage any person from purchasing or renting real estate on the basis of race.

224.77(1)(q) (q) Because of the age or location of the property or the race of the residential mortgage loan applicant, rather than because of the credit worthiness of the applicant and the condition of the property securing the loan:

224.77(1)(q)1. 1. Refuse to negotiate, to offer, or to attempt to negotiate a residential mortgage loan or commitment for a residential mortgage loan, or refuse to find a residential mortgage loan.

224.77(1)(q)2. 2. Find a residential mortgage loan or negotiate a residential mortgage loan on terms less favorable than are usually offered.

224.77(1)(s) (s) Violate, or fail to comply with, any lawful order of the division.

224.77(1)(t) (t) Impede an investigation or examination of the division or deny the division access to any books, records, or other information which the division is authorized to obtain under s. 224.74 (2), 224.75 (6), or any other provision of this subchapter.

224.77(1)(tm) (tm) Make a material misstatement, or knowingly omit a material fact, or knowingly mutilate, destroy, or secrete any books, records, or other information requested by the division, in connection with any investigation or examination conducted by the division or another governmental agency.

224.77(1)(u) (u) Solicit or enter into a contract with a borrower that provides in substance that the mortgage banker, mortgage broker, or mortgage loan originator may earn a fee or commission through "best efforts" to obtain a residential mortgage loan even though no residential mortgage loan is actually obtained for the borrower.

224.77(1)(um) (um) Solicit, advertise, or enter into a contract for specific interest rates, points, or other financing terms unless the terms are actually available at the time of soliciting, advertising, or contracting.

224.77(1)(v) (v) Assist, aid, or abet any person in unlawfully conducting business under this subchapter without a valid license.

224.77(1)(w) (w) Fail to make disclosures required under this subchapter or required under any other applicable state or federal law, rule, or regulation.

224.77(1)(x) (x) Withhold any payment or make any payment, threat, or promise, directly or indirectly, to any person for the purpose of influencing the independent judgment of the person in connection with a residential mortgage loan, or withhold any payment or make any payment, threat, or promise, directly or indirectly, to any appraiser of a property for the purpose of influencing the independent judgment of the appraiser with respect to the value of the property.

224.77(1)(y) (y) Cause or require a borrower to obtain property insurance coverage in an amount exceeding the replacement cost of improvements on the property, as determined by the property insurer.

224.77(1m) (1m) Administrative forfeiture and hearing rights.

224.77(1m)(a)(a) The division may assess against any person who violates this subchapter a forfeiture of not more than $25,000 for each violation and may further order restitution to any person suffering loss as a result of the violation.

224.77(1m)(b) (b) A person may contest an assessment of forfeiture, or a restitution order, under par. (a) by sending, within 10 days after receipt of notice of the assessment or order under par. (a), a written request for hearing under s. 227.44 to the division of hearings and appeals created under s. 15.103 (1). The administrator of the division of hearings and appeals may designate a hearing examiner to preside over the case and recommend a decision to the administrator under s. 227.46. The decision of the administrator of the division of hearings and appeals shall be the final administrative decision. The division of hearings and appeals shall commence the hearing within 30 days after receipt of the request for hearing and shall issue a final decision within 15 days after the close of the hearing. Proceedings before the division of hearings and appeals are governed by ch. 227. In any petition for judicial review of a decision by the division of hearings and appeals, the party, other than the petitioner, who was in the proceeding before the division of hearings and appeals shall be the named respondent.

224.77(1m)(c) (c)

224.77(1m)(c)1.1. All forfeitures shall be paid to the division of banking within 10 days after receipt of notice of assessment or, if the forfeiture is contested under par. (b), within 10 days after receipt of the final decision after exhaustion of administrative review. The division of banking shall remit all forfeitures paid to the secretary of administration for deposit in the school fund.

224.77(1m)(c)2. 2. All amounts ordered as restitution shall be paid to the person suffering loss within 10 days after receipt of notice of the order or, if the restitution order is contested under par. (b), within 10 days after receipt of the final decision after exhaustion of administrative review.

224.77(1m)(d) (d) The attorney general may bring an action in the name of the state to collect any forfeiture imposed, or amount ordered as restitution, under this subsection if the forfeiture or restitution amount has not been paid following the exhaustion of all administrative and judicial reviews. The only issue to be contested in any such action shall be whether the forfeiture or restitution amount has been paid.

224.77(2m) (2m) Division action on license.

224.77(2m)(a)(a)

224.77(2m)(a)1.1. In addition to any other authority provided to the division under this subchapter, if the division finds that a mortgage banker, mortgage loan originator, or mortgage broker has violated any provision of this subchapter or any rule promulgated by the division under this subchapter, the division may do any of the following:

224.77(2m)(a)1.a. a. Deny any application for initial issuance or renewal of a license.

224.77(2m)(a)1.b. b. Revoke, suspend, limit, or condition any license of the mortgage banker, mortgage loan originator, or mortgage broker.

224.77(2m)(a)1.c. c. Reprimand the mortgage banker, mortgage loan originator, or mortgage broker.

224.77(2m)(a)2. 2. The division may take any action specified in subd. 1. against a mortgage banker or mortgage broker based upon any act or omission described in subd. 1. of a director, officer, trustee, partner, or member of the mortgage banker or mortgage broker or a person who has a financial interest in or is in any way connected with the operation of the mortgage banker's or mortgage broker's business.

224.77(2m)(b) (b) In addition to any other authority provided to the division under this subchapter, if the division finds that an applicant for initial issuance or renewal of a license under this subchapter made any material misstatement in the application or withheld material information, or that the applicant no longer satisfies the requirements under s. 224.72 or 224.725 for issuance or renewal of the license, the division may deny the application or, if the license has already been issued, suspend or revoke the license.

224.77(2m)(c) (c) The division shall restrict or suspend the license of a mortgage banker, mortgage loan originator, or mortgage broker if the licensee is an individual who fails to comply, after appropriate notice, with a subpoena or warrant issued by the department of children and families or a county child support agency under s. 59.53 (5) and related to paternity or child support proceedings or who is delinquent in making court-ordered payments of child or family support, maintenance, birth expenses, medical expenses, or other expenses related to the support of a child or former spouse, as provided in a memorandum of understanding entered into under s. 49.857. An individual whose license is restricted or suspended under this subsection is entitled to a notice and hearing only as provided in a memorandum of understanding entered into under s. 49.857 and is not entitled to any other notice or hearing under this section.

224.77(2m)(d) (d) The division shall revoke the license of a mortgage banker, mortgage loan originator, or mortgage broker if the department of revenue certifies under s. 73.0301 that the licensee is liable for delinquent taxes. A licensee whose license is revoked under this subsection for delinquent taxes is entitled to a notice under s. 73.0301 (2) (b) 1. b. and a hearing under s. 73.0301 (5) (a) but is not entitled to any other notice, hearing or review under this section.

224.77(2m)(e) (e) The division shall revoke the license of a mortgage banker, mortgage loan originator, or mortgage broker if the department of workforce development certifies under s. 108.227 that the licensee is liable for delinquent unemployment insurance contributions. A licensee whose license is revoked under this subsection for delinquent unemployment insurance contributions is entitled to a notice under s. 108.227 (2) (b) 1. b. and a hearing under s. 108.227 (5) (a) but is not entitled to any other notice, hearing or review under this section.

224.77(3) (3) Orders of the division.

224.77(3)(a)(a) Orders to prevent or correct actions. The division may issue general and special orders, including temporary orders that become immediately effective, to prevent or correct actions by a mortgage banker, mortgage loan originator, or mortgage broker that constitute a violation of any provision of this subchapter or of any rule promulgated under this subchapter, including special orders that do any of the following:

224.77(3)(a)1. 1. Direct a mortgage banker, mortgage loan originator, or mortgage broker to cease and desist from engaging in a particular activity, from conducting business, or from otherwise violating any provision of this subchapter or any rule promulgated under this subchapter.

224.77(3)(a)2. 2. Direct a mortgage banker, mortgage loan originator, or mortgage broker to refund or remit to a residential mortgage loan applicant or borrower amounts that the mortgage banker, mortgage loan originator, or mortgage broker got from actions that constitute a violation of any provision of this subchapter or of any rule promulgated under this subchapter.

224.77(3)(a)3. 3. Direct a mortgage banker, mortgage loan originator, or mortgage broker to cease business under a license issued under this subchapter if the division determines that the license was erroneously issued or the licensee is currently in violation of any provision of this subchapter or of any rule promulgated under this subchapter.

224.77(3)(a)4. 4. Direct a mortgage banker, mortgage loan originator, or mortgage broker to undertake any affirmative action, consistent with the provisions of this subchapter, that the division deems necessary.

224.77(3)(c) (c) Judicial review. Orders of the division are subject to review as provided in ch. 227.

224.77(3m) (3m) Hearing rights for license denial, revocation, or suspension. A person whose license has been denied, revoked, suspended, limited, or conditioned under this section may request a hearing under s. 227.44 within 30 days after the date of denial, revocation, suspension, limitation, or conditioning of the license. The division may appoint a hearing examiner under s. 227.46 to conduct the hearing.

224.77(4) (4) Period of disciplinary action; license ineligibility.

224.77(4)(a)(a) Period. Except as provided in par. (b), the division shall determine in each case the period that a revocation, suspension, limitation, or condition of a license is effective.

224.77(4)(b) (b) Ineligibility.

224.77(4)(b)1.1. Except as provided in subd. 2., if the division denies or revokes a license under sub. (2m) (a), the person is not eligible for a license until the expiration of a period determined in each case by the division.

224.77(4)(b)2. 2. If the division revokes a license under sub. (1) (p) or (q), the person is not eligible for a license until 5 years after the effective date of the revocation.

224.77(5) (5) Penalties for certain discriminatory conduct.

224.77(5)(a)(a) Mandatory revocation or suspension. Notwithstanding subs. (2m) (a) and (4), if the division finds that a mortgage banker, mortgage loan originator, or mortgage broker has violated sub. (1) (p) or (q), the division shall:

224.77(5)(a)1. 1. For the first offense, suspend the license of the mortgage banker, mortgage loan originator, or mortgage broker for not less than 90 days.

224.77(5)(a)2. 2. For the 2nd offense, revoke the license of the mortgage banker, mortgage loan originator, or mortgage broker.

224.77(5)(b) (b) Other penalties. The penalty under par. (a) may be imposed in addition to any penalty imposed under s. 66.1011, 106.50 or 224.80.

224.77(8) (8) Voluntary surrender. A mortgage banker, mortgage loan originator, or mortgage broker may voluntarily surrender a license to the division, but the division may refuse to accept the surrender if the division has an open investigation or examination or received allegations of unprofessional conduct against the mortgage banker, mortgage loan originator, or mortgage broker. The division may negotiate stipulations in consideration for accepting the surrender of the license.

224.77(9) (9) Reporting violations. The division shall report regularly violations of this subchapter or of rules promulgated under this subchapter, as well as enforcement actions and other relevant information, to the nationwide mortgage licensing system and registry. Except as provided in s. 224.728 (4) (b) and (c), these reports shall be confidential.

224.77 History History: 1987 a. 359; 1987 a. 403 ss. 182, 256; Stats. 1987 s. 440.77; 1993 a. 112; 1995 a. 27 ss. 6598 to 6600; Stats. 1995 s. 224.77; 1997 a. 145, 191, 237; 1999 a. 32, 82; 1999 a. 150 s. 672; 2003 a. 33, 260; 2007 a. 20; 2009 a. 2 ss. 673 to 707, 709; 2009 a. 95; 2011 a. 258; 2013 a. 36.

224.77 Annotation Failure to comply with an administrative rule requiring agreements by loan solicitors to be in writing did not cause an otherwise valid agreement to be unenforceable under this section. Felland v. Sauey, 2001 WI App 257, 248 Wis. 2d 963, 637 N.W.2d 403, 00-2102.

224.77 Annotation The elements of various claims under this section are discussed. SJ Properties Suites v. Specialty Finance Group, LLC, 864 F. Supp. 2d 776 (2012).



224.79 Mortgage brokerage agreements and disclosures; mortgage broker agency relationship and duties.

224.79  Mortgage brokerage agreements and disclosures; mortgage broker agency relationship and duties.

224.79(1)(1)  Form and content of mortgage brokerage agreements. Every contract between a mortgage broker and an individual under which the mortgage broker agrees to provide brokerage services to the individual relating to a residential mortgage loan shall be in writing, in the form prescribed by rule of the division, and shall contain all information required by rule of the division. The division shall promulgate rules to administer this subsection and shall design these rules to facilitate the comparison of similar charges and total charges assessed by different mortgage brokers.

224.79(2) (2) Disclosure statement. Before entering into a contract with an individual to provide brokerage services relating to a residential mortgage loan, a mortgage broker shall give the individual a copy of a disclosure statement, explain the content of the statement, and ensure that the individual initials or signs the statement, acknowledging that the individual has read and understands the statement. The disclosure statement shall contain a brief explanation of the relationship between the individual and the mortgage broker under the proposed contract, a brief explanation of the manner in which the mortgage broker may be compensated under the proposed contract, and any additional information required by rule of the division. The division shall promulgate rules to administer this subsection and, by rule, shall specify the form and content of the disclosure statement required under this subsection.

224.79(3) (3) Mortgage broker agency relationship and duties.

224.79(3)(a)(a) In this subsection, "borrower" means the residential mortgage loan applicant or investor on whose behalf a mortgage broker provides, or contracts to provide, mortgage brokerage services.

224.79(3)(b) (b) A mortgage broker, at all times when acting in the capacity of a mortgage broker, has an agency relationship with the borrower.

224.79(3)(c) (c) A mortgage broker owes all of the following duties to the borrower:

224.79(3)(c)1. 1. The mortgage broker shall act in the borrower's best interest and in the utmost good faith toward the borrower, and may not compromise the borrower's rights or interests in favor of another's rights or interests, including those of the mortgage broker.

224.79(3)(c)2. 2. The mortgage broker may not accept, give, or charge any undisclosed compensation or realize any undisclosed remuneration, through direct or indirect means, that inures to the benefit of the mortgage broker on an expenditure made for the borrower.

224.79(3)(c)3. 3. The mortgage broker shall carry out all lawful instructions given by the borrower.

224.79(3)(c)4. 4. The mortgage broker shall disclose to the borrower all material facts of which the mortgage broker has knowledge that might reasonably affect the borrower's rights or interests or ability to receive the borrower's intended benefit from the residential mortgage loan, but not facts that are reasonably susceptible to the knowledge of the borrower.

224.79(3)(c)4m. 4m. The mortgage broker shall present loan options in an objective and unbiased manner and disclose the advantages and disadvantages of each loan option.

224.79(3)(c)5. 5. The mortgage broker shall use reasonable care in performing the mortgage broker's duties.

224.79(3)(c)6. 6. The mortgage broker shall account to the borrower for all money and property received by the mortgage broker as the borrower's agent.

224.79(3)(d) (d) Nothing in this subsection prohibits a mortgage broker from contracting or collecting a fee for services provided, if the services were disclosed to the borrower before they were provided.

224.79(3)(e) (e) Nothing in this subsection requires a mortgage broker to obtain a residential mortgage loan containing terms or conditions not available to the mortgage broker in the mortgage broker's usual course of business or to obtain a residential mortgage loan for the borrower from a mortgage lender with whom the mortgage broker does not have a business relationship.

224.79(3)(f) (f) The duties imposed under par. (c) may not be waived.

224.79(3)(g) (g) Every contract under sub. (1), and every disclosure statement under sub. (2), shall identify the agency relationship described in par. (b) and the mortgage broker's duties imposed under par. (c).

224.79 History History: 2003 a. 260; 2009 a. 2, 188; 2011 a. 233.



224.80 Penalties and private cause of action.

224.80  Penalties and private cause of action.

224.80(1) (1)  Penalties. A person who violates any provision of this subchapter or any rule promulgated under this subchapter may be fined not more than $25,000 or imprisoned for not more than 9 months or both. The district attorney of the county where the violation occurs shall enforce the penalty under this subsection on behalf of the state.

224.80(2) (2) Private cause of action. A person who is aggrieved by an act which is committed by a mortgage banker, mortgage loan originator, or mortgage broker in violation of any provision of this subchapter or of any rule promulgated under this subchapter may recover all of the following in a private action:

224.80(2)(a) (a) An amount equal to the greater of the following:

224.80(2)(a)1. 1. Twice the amount of the cost of loan origination connected with the transaction, except that the liability under this subdivision may not be less than $100 nor greater than $25,000 for each violation.

224.80(2)(a)2. 2. The actual damages, including any incidental and consequential damages, which the person sustained because of the violation.

224.80(2)(b) (b) The aggregate amount of costs and expenses which the court determines were reasonably incurred by the person in connection with the action, together with reasonable attorney fees, notwithstanding s. 814.04 (1).

224.80 History History: 1987 a. 359; 1987 a. 403 ss. 182, 256; Stats. 1987 s. 440.80; 1989 a. 45; 1995 a. 27 s. 6602; Stats. 1995 s. 224.80; 1997 a. 145; 2003 a. 260; 2009 a. 2.

224.80 Annotation A "person who is aggrieved" under sub. (2) is one who suffered at least some actual injury or damage. Avudria v. McGlone Mortgage Company, Inc. 2011 WI App 95, 334 Wis. 2d 480, 802 N.W.2d 524, 10-2032.



224.81 Limitation on actions for commissions and other compensation.

224.81  Limitation on actions for commissions and other compensation. A person who is engaged in the business or acting in the capacity of a mortgage banker, mortgage loan originator, or mortgage broker in this state may not bring or maintain an action in this state to collect a commission, money, or other thing of value for performing an act as a mortgage banker, mortgage loan originator, or mortgage broker without alleging and proving that the person was licensed under this subchapter as a mortgage banker, mortgage loan originator, or mortgage broker when the alleged cause of action arose.

224.81 History History: 1987 a. 359; 1987 a. 403 s. 182; Stats. 1987 s. 440.81; 1995 a. 27 s. 6603; Stats. 1995 s. 224.81; 1997 a. 145; 2009 a. 2.



224.82 Compensation presumed.

224.82  Compensation presumed. In a prosecution arising from a violation of this subchapter, proof that a person acted as a mortgage banker, mortgage loan originator, or mortgage broker is sufficient, unless rebutted, to establish that compensation was received by, or promised to, that person.

224.82 History History: 1987 a. 359; 1987 a. 403 s. 182; Stats. 1987 s. 440.82; 1995 a. 27 s. 6604; Stats. 1995 s. 224.82; 1997 a. 145; 2009 a. 2.



224.83 Loan processors and underwriters.

224.83  Loan processors and underwriters. An individual engaging solely in loan processor or underwriter activities may not represent to the public, through advertising or another means of communication such as the use of business cards, stationery, brochures, signs, rate lists, or other promotional items, that the individual can or will perform any of the activities of a mortgage loan originator.

224.83 History History: 2009 a. 2.



224.90 Definitions.

224.90 Definitions. In this subchapter:

224.90(1) (1) "Division" means the division of banking.

224.90(2) (2) "In control" means any of the following:

224.90(2)(a) (a) Owning 10% or more of the outstanding voting stock of a nondepository lender.

224.90(2)(b) (b) Possessing, directly or indirectly, alone or in concert with others, the power to control or vote 10% or more of the outstanding voting stock of a nondepository lender or to elect or control the election of a majority of the board of directors of a nondepository lender.

224.90(3) (3) "Licensee" means a lender licensed under this subchapter.

224.90(4) (4) "Nondepository lender" means a commercial small business lender that participates in the loan guarantee program of the U.S. small business administration described in 13 CFR 120.2 (a) and that provides financial assistance to small businesses that qualify for financial assistance pursuant to 15 USC 636 (a). "Nondepository lender" does not include a bank, credit union, savings and loan association or savings bank.

224.90 History History: 1999 a. 9.



224.92 License required.

224.92  License required. No person may engage in business as a nondepository lender in this state without a license issued under this subchapter.

224.92 History History: 1999 a. 9.



224.923 License application.

224.923  License application. An application for a license under this subchapter shall be made to the division in writing on a form to be prescribed by the division. An application for a license under this subchapter shall state the full name and business address of the applicant and each officer, director and person in control of the applicant. The application also shall contain the applicant's federal employer identification number. In addition, the application shall contain the applicant's business plan, 3 years of detailed financial projections and other relevant information, all as prescribed by the division.

224.923 History History: 1999 a. 9.



224.927 Disclosure of certain application information.

224.927  Disclosure of certain application information. The division may not disclose an applicant's federal employer identification number received under s. 224.923, except as follows:

224.927(1) (1) The division may disclose the information to the department of revenue for the sole purpose of requesting certifications under s. 73.0301 and to the department of workforce development for the sole purpose of requesting certifications under s. 108.227.

224.927(2) (2) The division may disclose the information to the department of children and families in accordance with a memorandum of understanding under s. 49.857.

224.927 History History: 1999 a. 9; 2007 a. 20; 2013 a. 36.



224.93 License approval.

224.93  License approval. After a review of information regarding the directors, officers and controlling persons of the applicant for a license, a review of the applicant's business plan, including at least three years of detailed financial projections and other information considered relevant by the division, the division may approve an application for a license if the division determines that all of the following conditions are met:

224.93(1) (1) The applicant has at least $500,000 in capital and the amount of capital is adequate for the applicant to transact business as a nondepository lender.

224.93(2) (2) Each director, officer and person in control of the applicant is of good character and sound financial standing; the directors and officers of the applicant are competent to perform their functions with respect to the applicant and the directors and officers of the applicant are collectively adequate to manage the business of the applicant as a nondepository lender.

224.93(3) (3) The business plan of the applicant will be honestly and efficiently conducted in accordance with the intent and purpose of this subchapter.

224.93(4) (4) The proposed activity of the applicant possesses a reasonable prospect for success.

224.93(5) (5) The applicant has paid to the division the application fee prescribed by the division, together with the actual cost incurred by the division in investigating the application.

224.93 History History: 1999 a. 9.



224.935 Expiration of license.

224.935  Expiration of license.

224.935(1) (1)  Generally. Except as provided under sub. (2), a license issued under this subchapter expires on the June 30 following the date on which the license was issued.

224.935(2) (2) Change in control of licensee. A change in the identity or number of individuals that are in control of a licensee terminates the licensee's license under this subchapter, unless the licensee applies to the division for and receives a renewal of the license no later than 15 days after the change in control.

224.935 History History: 1999 a. 9.



224.94 Renewal of license.

224.94  Renewal of license. Except as provided under s. 224.935 (2), a licensee shall renew its license by submitting to the division a renewal application and the renewal fee as prescribed by the division not less than 60 days before the date on which the license expires. A renewal application is subject to the same criteria as the criteria for approval of an original license.

224.94 History History: 1999 a. 9.



224.95 Denial of or disciplinary action relating to license.

224.95  Denial of or disciplinary action relating to license.

224.95(1)(1)  Mandatory denial. The division shall deny an application for issuance or renewal of a license under this subchapter if any of the following applies:

224.95(1)(a) (a) The applicant has failed to provide its federal employer identification number under s. 224.923.

224.95(1)(b) (b) The department of revenue has certified under s. 73.0301 that the applicant is liable for delinquent taxes. An applicant whose application for issuance or renewal of a license is denied under this paragraph is entitled to a notice under s. 73.0301 (2) (b) 1. b. and a hearing under s. 73.0301 (5) (a) but is not entitled to a notice or hearing under sub. (4).

224.95(1)(bm) (bm) The department of workforce development has certified under s. 108.227 that the applicant is liable for delinquent unemployment insurance contributions. An applicant whose application for issuance or renewal of a license is denied under this paragraph is entitled to a notice under s. 108.227 (2) (b) 1. b. and a hearing under s. 108.227 (5) (a) but is not entitled to a notice or hearing under sub. (4).

224.95(1)(c) (c) The applicant is an individual who has failed to comply, after appropriate notice, with a subpoena or warrant issued by the department of children and families or a county child support agency under s. 59.53 (5) and related to paternity or child support proceedings or who is delinquent in making court-ordered payments of child or family support, maintenance, birth expenses, medical expenses or other expenses related to the support of a child or former spouse, as provided in a memorandum of understanding entered into under s. 49.857. An applicant whose application for issuance or renewal of a license is denied under this paragraph is entitled to a notice and a hearing under s. 49.857 but is not entitled to a notice or hearing under sub. (4).

224.95(2) (2) Discretionary denial or disciplinary action. The division may deny an application for issuance or renewal of a license under this subchapter or may revoke, suspend or limit a license issued under this subchapter if the division finds that the applicant or nondepository lender did any of the following:

224.95(2)(a) (a) Made a material misstatement in an application for issuance or renewal of a license issued under this subchapter or in information provided to the division.

224.95(2)(b) (b) Demonstrated a lack of competency to act as a nondepository lender.

224.95(2)(c) (c) Violated any provision of this subchapter or any rule of the division.

224.95(3) (3) Disciplinary orders. The division may issue general or special orders necessary to prevent or correct actions by a nondepository lender that constitute cause under this section for revoking, suspending or limiting a license.

224.95(4) (4) Appeal of denial or disciplinary action. A person whose application for issuance or renewal of a license under this subchapter has been denied or whose license has been revoked, suspended or limited under this section may request a hearing under s. 227.42 within 30 days after the date of denial, revocation, suspension or limitation. Failure of a person to request a hearing within the time provided under this subsection is a waiver of the person's right to a hearing on the denial, revocation, suspension or limitation.

224.95 History History: 1999 a. 9; 2007 a. 20; 2013 a. 36.



224.96 Required loan loss reserve.

224.96  Required loan loss reserve. Each licensee shall provide for a loan loss reserve sufficient to cover projected loan losses that are not guaranteed by the U.S. government or any agency of the U.S. government.

224.96 History History: 1999 a. 9.



224.97 Division review of nondepository lender operations.

224.97  Division review of nondepository lender operations. The division may, at any reasonable time, examine the books of account, records, condition and affairs of a nondepository lender licensed under this subchapter. The division shall examine the books of account, records, condition and affairs of every nondepository lender licensed under this subchapter at least once during every 12 month period. The division shall prepare a report of each examination conducted under this section. As part of an examination under this section or as part of the preparation of an examination report, the division may examine under oath any person in control, officer, director, agent, employee or customer of the nondepository lender. The division may require a nondepository lender that is examined under this section to pay to the division a reasonable fee for the costs of conducting the examination.

224.97 History History: 1999 a. 9.



224.98 Powers of licensee.

224.98  Powers of licensee. A licensee may do any of the following:

224.98(1) (1) Participate in the loan guaranty program under 15 USC 636 (a).

224.98(2) (2) Participate in any other government program for which the licensee is eligible and which has as its function the provision or facilitation of financing or management assistance to business firms.

224.98 History History: 1999 a. 9.



224.985 Required records and reports.

224.985  Required records and reports.

224.985(1) (1)  Record keeping. A licensee shall keep books, accounts, and other records in such a form and manner as required by rule of the division. These records shall be kept at a location and shall be preserved for a length of time as prescribed by rule of the division.

224.985(2) (2) Annual report. Not more than 90 days after the close of a licensee's fiscal year or upon request of the division, every licensee shall file with the division a report containing all of the following:

224.985(2)(a) (a) Financial statements, including the balance sheet, the statement of income or loss, the statement of changes in capital accounts and the statement of changes in financial position of the licensee. The licensee shall ensure that the financial statements have been audited by an independent certified public accountant and prepared in accordance with generally accepted account principles.

224.985(2)(b) (b) Other relevant information requested by the division.

224.985 History History: 1999 a. 9, 185.



224.99 Rule making.

224.99  Rule making. The division may promulgate rules for the efficient administration of this subchapter.

224.99 History History: 1999 a. 9.






225. Business development credit corporations.

225.01 Incorporators.

225.01  Incorporators. Five or more natural persons of the age of 18 years or more may act as incorporators by signing, acknowledging and filing articles of incorporation for such corporation.

225.01 History History: 1971 c. 213 s. 5; 1981 c. 337.



225.02 Purposes.

225.02  Purposes. Corporations may be organized under this chapter to promote, assist, encourage and through the cooperative efforts of the institutions and corporations which are members thereof, develop and advance the business prosperity and economy of the state to encourage new industries and to rehabilitate existing industries in the state; to promote and stimulate the expansion of Wisconsin business ventures which tend to increase the growth and thrift of the state; to cooperate and act in conjunction with other organizations, the objects of which are the promotion of industrial, agricultural and recreational developments within the state and to lend to approved and deserving applicants money for the carrying on and development of all kinds of business undertakings in the state, thereby establishing a medium of credit not otherwise readily available therefor; and in furtherance of such purposes and in addition to the powers conferred by the general laws relating to business corporations, any such corporation shall, subject to the restrictions and limitations herein contained, have the following powers:

225.02(1) (1) To borrow money on secured or unsecured notes from any bank, savings bank, savings and loan association, trust company or insurer which is a nonstockholder member of the corporation and from other nonmember persons, firms or corporations; and to pledge bonds, notes and other securities as collateral therefor.

225.02(2) (2) To make secured or unsecured loans; but it is not the intention hereof to take from the lending institutions within the state any loans or commitments desired by such institutions generally in the ordinary course of their business.

225.02(3) (3) To establish and regulate the terms and conditions of any such loans and the charges for interest or service connected therewith.

225.02(4) (4) To purchase, hold, lease and otherwise acquire and to convey such real and personal estate as it may acquire in the satisfaction of debts, or pursuant to the terms and conditions of loans, or which it acquires in the foreclosure of mortgages thereon, or upon judgments for debt or in settlements to secure debts.

225.02(5) (5) To promote the establishment of local industrial development corporations in the various communities of the state, to enter into agreements with them, and to cooperate with, assist and otherwise encourage such local foundations.

225.02(6) (6) To participate with any duly authorized federal lending agency in the making of loans.

225.02 History History: 1979 c. 102 s. 236 (3); 1991 a. 221.



225.03 Capital stock.

225.03  Capital stock. At least 25 percent of the capital stock authorized in the articles of incorporation shall be paid into the treasury of the corporation in cash before the corporation shall be authorized to transact any business other than such as relates to its organization. At least a majority of the common stock shall at all times be held by residents of this state or by persons, firms or corporations engaged in doing business therein. Common stock shall at all times be held by stockholder members who have their residences or principal places of business in not less than 36 counties in this state.

225.03 History History: 2009 a. 177.



225.04 Directors.

225.04  Directors. The corporate powers of any such corporation shall be exercised by a board of directors. The number of directors and their term of office shall be determined in a manner prescribed in the bylaws. At no time shall there be less than 5 directors. The initial board of directors shall consist of the incorporators and they shall serve until the first annual meeting. The first annual meeting shall occur at a date to be fixed by the board of directors as soon as reasonably possible after a minimum of 25 percent of the capital stock of the corporation is paid into its treasury and a minimum of 10 stockholder members of the corporation have qualified as provided in s. 225.05; and such annual meeting and subsequent annual meetings shall be called and the directors shall be elected in the manner provided in the bylaws.

225.04 History History: 2009 a. 177.



225.05 Members; limitation and apportionment of loans by members; withdrawal.

225.05  Members; limitation and apportionment of loans by members; withdrawal. There shall be 2 classes of members in the corporation with voting rights specified in the articles of incorporation.

225.05(1) (1) Stockholder members include individuals, corporations and organizations who qualify by the purchase of common stock.

225.05(2) (2) Nonstockholder members include banks, savings banks, savings and loan associations, trust companies and insurers who qualify by making application to lend funds to the corporation upon call.

225.05(2)(a) (a) Each nonstockholder member shall establish a line of credit to the corporation as determined in the articles of incorporation.

225.05(2)(b) (b) All calls of funds which nonstockholder members are committed to lend to the corporation shall be prorated by the corporation among the nonstockholder members in the same proportion that the individual lines of credit bear to the aggregate line of credit.

225.05(2)(c) (c) Upon written notice given 60 days in advance, a nonstockholder member of the corporation may withdraw from such membership at the expiration date of such notice and after said expiration date shall cease to exercise any of the powers and privileges incidental to such membership and shall be free of any obligations in connection therewith except those obligations which have accrued or for which commitments have been made before said expiration date.

225.05(2)(d) (d) Nonstockholder members do not assume any liability for the debts of the corporation.

225.05(2)(e) (e) Nonstockholder members shall not share in any surplus of the corporation in excess of the obligations due such nonstockholder members.

225.05(2)(f) (f) Upon dissolution of a corporation organized under this chapter, obligations due the nonstockholder members are to be paid in full before any payments are made to the stockholder members.

225.05 History History: 1979 c. 102 s. 236 (4); 1991 a. 221.



225.06 Finance.

225.06  Finance. Any such corporation shall set apart as a surplus not less than 10 percent of its net earnings each year until such surplus, with any unimpaired surplus paid in, shall amount to one-half of the capital stock. The surplus shall be kept to secure against losses and contingencies, and whenever it becomes impaired it shall be reimbursed in the manner provided for its accumulation.

225.06 History History: 2009 a. 177.



225.07 Loans.

225.07  Loans. The corporation shall lend money only when credit is not elsewhere readily available. Before granting any loan, the board of directors or a committee thereof shall endeavor, so far as is reasonably possible, to ascertain that the first opportunity to grant such loan has been given to lending institutions which may desire such loans generally in the course of their business.



225.08 Application of chapter 180.

225.08  Application of chapter 180. The provisions of ch. 180 shall apply to corporations incorporated under this chapter, insofar as they may be applicable and not inconsistent with this chapter.



225.09 Legal investments.

225.09  Legal investments. Notwithstanding any other statute, the notes or other interest-bearing obligations of any corporation organized under this chapter, issued in accordance with this chapter and the articles of incorporation and bylaws of the corporation shall be legal investments for the banks, savings banks, savings and loan associations and trust companies who become members of the corporation.

225.09 History History: 1979 c. 279; 1991 a. 221.






226. Foreign corporations.

226.01 Definition.

226.01  Definition. In this chapter "foreign corporation" means all corporations, associations and joint stock companies organized otherwise than under the laws of this state, except railroad corporations, associations created solely for religious or charitable purposes, insurers, motor clubs, building and loan associations and corporations not organized or conducted for profit.

226.01 History History: 1979 c. 102.



226.025 Qualification of foreign utility holding companies; exceptions.

226.025  Qualification of foreign utility holding companies; exceptions.

226.025(1)(1) Within the meaning of this chapter, every foreign corporation shall be deemed to be doing business within the state if, directly or indirectly, through agents, trustees or any other means, it furnishes to any affiliated public utility for use in intrastate operations in this state, any or all of the following:

226.025(1)(a)(a) any managerial, supervisory, engineering, legal, accounting or financial service; (b) any equipment, facilities or commodities, by sale, lease, exchange, conveyance, license or similar arrangement.

226.025(2) (2) Within the meaning of this section the term "affiliated" shall have the same meaning as the term "affiliated interests" as defined in s. 196.52 (1). Provided, however, that the mere ownership of stock and receipt of dividends thereon shall not constitute doing business. This section shall not have the effect of imposing upon the corporation described in s. 196.52 (1) a duty to pay fees. The provisions of this section shall apply to interstate commerce only so far as the constitution and laws of the United States permit.

226.025(3) (3) The appointment of the department of financial institutions or the designation of a resident agent as attorney for the service of summons, notice, pleadings or process under s. 180.1507 shall be applicable only to actions or proceedings against the foreign corporations described in this section (unless such corporations have been admitted to this state for purposes other than those mentioned in this section) where the cause of action or proceeding arises out of transactions between such foreign corporations and public utilities operating in this state with which such foreign corporations are affiliated; and to actions or proceedings by or before the public service commission or office of the commissioner of railroads involving the transactions described in sub. (1), or involving the relation between such foreign corporations and public utilities operating in this state with which they are affiliated.

226.025 History History: 1977 c. 29; 1981 c. 347 s. 80 (2); 1981 c. 390, 391; 1989 a. 303; 1993 a. 16, 123; 1995 a. 27.



226.05 Bank deposits by nonresidents, taxation evidence.

226.05  Bank deposits by nonresidents, taxation evidence. The making and maintaining of deposits and checking or other accounts by a nonresident of this state or by a foreign corporation in any bank, either state or national, or in any trust company in this state, shall not be considered as doing business or acquiring, holding or disposing of property in this state, nor considered a factor in determining whether such person or corporation is doing business in this state, or in determining the situs of the property or income of such corporation or person for taxation purposes.



226.12 Liability of inactive foreign corporation.

226.12  Liability of inactive foreign corporation. An action for the recovery of money may be commenced and prosecuted against a foreign corporation although such corporation may have ceased to act as a corporation in the same manner as though it had not so ceased to act; and the judgment may be enforced against property in this state which such corporation has any interest in or would have an interest in had the same not ceased to act as aforesaid, whether held or controlled by it or by a trustee, assignee, agent or other person for the use and benefit in whole or in part of such corporation or the creditors thereof or both.

226.12 Annotation Since a corporation's existence and capacity to be sued is governed by the state of incorporation or where it is certified to do business, this section cannot apply when a corporation has not been certified to do business in Wisconsin and has no assets here. Bazan v. Kux Machine Co. 52 Wis. 2d 325, 190 N.W.2d 521 (1971).



226.13 Plaintiff's lien.

226.13  Plaintiff's lien. The plaintiff shall, to the extent of the final judgment, have a lien upon all the property and interests of the foreign corporation from the time of the filing of the complaint in the action, unless the foreign corporation files with the clerk an undertaking, in double the amount claimed to be due to the plaintiff, executed by 2 or more sureties in the corporation's behalf, resident freeholders of this state, to the effect that the corporation will satisfy the final judgment that may be recovered in favor of the plaintiff in the action within 60 days from the date the judgment is rendered. The undertaking is of no effect unless accompanied by the affidavit of the sureties under s. 808.07. If the foreign corporation notifies the court and plaintiff of an intent to file an undertaking, and the amount of money sought by the plaintiff was excluded from the demand for judgment, as required under s. 802.02 (1m), the court shall require the plaintiff to specify the amount of money claimed and provide that information to the court and to the other parties.

226.13 History History: Sup. Ct. Order, 67 Wis. 2d 585, 775 (1975); 1977 c. 187 s. 135; 1987 a. 256.



226.14 Common law trusts, domestic and alien.

226.14  Common law trusts, domestic and alien.

226.14(1) (1)

226.14(1)(a)(a) No common law trust organized in this state, and no common law trust formed or organized under or by authority of the laws of any state or foreign jurisdiction, for the purpose of doing business under a declaration of trust which shall have issued to 5 or more persons, or which shall sell or propose to sell beneficial interests, certificates or memberships in the trust, shall transact business, or acquire, hold or dispose of property in this state until the trustees named in the declaration of trust have filed with the department of financial institutions the original declaration of trust, or a true copy of the declaration, and all amendments to the declaration which may be made, verified as having been made by the affidavits of 2 of the signers of each amendment.

226.14(1)(b) (b) A copy of the declaration of trust and amendments verified in the manner described in par. (a), and a certificate of the department of financial institutions, showing the date when the declaration was filed and accepted by the department of financial institutions shall, within 30 days of filing and acceptance by the department of financial institutions, be recorded with the register of deeds of the county in which the trust has its principal office or place of business in this state. No common law trust shall transact business in this state until the declaration of trust or verified copy of the declaration is left for record. The register of deeds shall immediately transmit to the department of financial institutions a certificate stating the time when the declaration or verified copy of the declaration was recorded. The register of deeds shall be entitled to the fee specified under s. 59.43 (2) (b) for the certificate, to be paid by the person presenting the papers for record. Upon receipt of the register of deed's certificate, the department of financial institutions shall issue to the trustees of the trust a certificate of filing.

226.14(2) (2) The principal office or principal place of business of every such trust formed or organized in this state shall be kept and maintained in this state.

226.14(3) (3) Every such trust shall pay to the department of financial institutions a filing fee of $50, and $15 for each subsequent amendment, together with a further fee of $1 for each $1,000 of beneficial certificates sold or offered for sale in this state.

226.14(4) (4) Every such trust shall file, accompanied by a filing fee of $5, with the department of financial institutions a verified statement on or before each March 31, showing the names and addresses of each of the trustees; the nature of the business transacted during the preceding year; in what states such trust is operating; the amount and number of beneficial certificates sold in this state, or elsewhere; a statement as to the total amount of beneficial certificates outstanding. Any such report not filed before April 1, may be filed only upon payment to the department of financial institutions of the following fees:

226.14(4)(a) (a) If filed prior to May 1, $10.

226.14(4)(b) (b) If filed thereafter but not later than the following December 31, $15.

226.14(4)(c) (c) If said report is not filed before the following January 1, the trust shall not be in good standing. Until it is restored to good standing the department of financial institutions shall not accept for filing any documents respecting such trust except documents incident to its dissolution.

226.14(4)(d) (d) The trust may be restored to good standing by delivering to the department of financial institutions a current annual report conforming to the requirements of this section and by paying to the department of financial institutions $10 for each calendar year or part thereof during which the trust has not been in good standing, not exceeding a total of $105.

226.14(5) (5) Every such trust shall file with the department of financial institutions the name of a trustee or trustees, if they designate more than one, resident in this state upon whom service may be made for and on behalf of said trust; or if none of such trustees reside in this state, then a statement shall be duly filed by the trustees appointing the department of financial institutions as the agent to accept service of process in this state, which appointment shall continue so long as such trust has any liabilities outstanding in this state.

226.14(6) (6) No such trust shall issue any beneficial or participating certificates in excess of the fair net value of the property and assets owned by such trust, nor except in consideration of money or labor, or property, estimated at its true money value, actually received by the trustees, equal to the par value thereof, nor any bonds or other evidences of indebtedness, except for money or for labor, or property, estimated at its true money value, actually received by it, and all beneficial certificates or bonds issued contrary to the provisions of law shall be voidable at the election of the holder or holders thereof.

226.14(7) (7) Any such trust may designate the beneficial interests therein as beneficial certificates or shares of beneficial interest in a common law or business trust or voluntary association or a substantially equivalent designation.

226.14(8) (8) Every such trust issuing or selling, or offering for sale, beneficial certificates in this state, shall be subject to any applicable restrictions and limitations provided in ch. 551.

226.14(9) (9) Every contract made by or on behalf of such trust affecting the personal liability thereof, or relating to property within this state, before it shall have complied with the provisions of this section, shall be wholly void on its behalf, or on behalf of its assigns; but shall be enforceable against such trust, and the trustees named in said declaration of trust shall be individually liable therefor.

226.14(10) (10) Every such trust shall be subject to all provisions of law relating to the payment of taxes by general corporations, foreign or domestic, as the case may be.

226.14(11) (11) Every such trust shall file and record with the declaration of trust, or a verified copy thereof, a statement in writing of the name or title of such trust and its post-office address, which statements shall be signed by all of the trustees. The name of such trust shall be such as to distinguish it from any other trust, company, or corporation organized under the laws of this state or licensed or permitted to transact business in this state. Such trust may sue and be sued in and under such name or title, and its property may be subjected to payment and discharge of the obligations and liabilities of such trust the same as though it were a corporation. Service of notice or process upon one or more of such trustees, as provided in sub. (5), or upon the duly authorized agent in behalf of said trust, shall be sufficient to bind such trust and of the same effect as though each and all of such trustees had been notified or served.

226.14(12) (12)

226.14(12)(a)(a) Sections 180.1501 (2) and 180.1502 apply to any common law trust formed or organized under or by authority of the laws of any other state or foreign jurisdiction.

226.14(12)(b) (b) For the purposes of this subsection, the references in ss. 180.1501 (2) and 180.1502 to "certificate of authority" shall include the certificate of filing under sub. (1); references to "this chapter" mean this section; and references to "foreign corporations" mean trusts referred to in par. (a).

226.14(12)(c) (c) Subsection (9) shall not apply to trusts referred to in par. (a).

226.14 History History: 1971 c. 84, 98; 1989 a. 303; 1991 a. 316; 1995 a. 27; 1997 a. 35, 254; 2007 a. 196; 2009 a. 98.






227. Administrative procedure and review.

227.01 Definitions.

227.01  Definitions. In this chapter:

227.01(1) (1) "Agency" means a board, commission, committee, department or officer in the state government, except the governor, a district attorney or a military or judicial officer.

227.01(2) (2) "Code", when used without further modification, means the Wisconsin administrative code under s. 35.93.

227.01(3) (3) "Contested case" means an agency proceeding in which the assertion by one party of any substantial interest is denied or controverted by another party and in which, after a hearing required by law, a substantial interest of a party is determined or adversely affected by a decision or order. There are 3 classes of contested cases as follows:

227.01(3)(a) (a) A "class 1 proceeding" is a proceeding in which an agency acts under standards conferring substantial discretionary authority upon it. "Class 1 proceedings" include rate making, price setting, the granting of a certificate of convenience and necessity, the making, review or equalization of tax assessments and the granting or denial of a license.

227.01(3)(b) (b) A "class 2 proceeding" is a proceeding in which an agency determines whether to impose a sanction or penalty against a party. "Class 2 proceedings" include the suspension or revocation of or refusal to renew a license because of an alleged violation of law. Any proceeding which could be construed to be both a class 1 and a class 2 proceeding shall be treated as a class 2 proceeding.

227.01(3)(c) (c) A "class 3 proceeding" is any contested case not included in class 1 or class 2.

227.01(4) (4) "Hearing examiner" means a person designated under s. 227.43 or 227.46 (1) to preside over a contested case.

227.01(5) (5) "License" includes all or any part of an agency permit, certificate, approval, registration, charter or similar form of permission required by law, except a motor vehicle operator's license issued under ch. 343, a vehicle registration certificate issued under ch. 341, a license required primarily for revenue purposes, a hunting or fishing approval or a similar license where issuance is merely a ministerial act.

227.01(6) (6) "Licensing" means an agency process relating to the granting, denial, renewal, revocation, suspension, annulment, withdrawal or amendment of a license.

227.01(7) (7) "Official of the agency" means a secretary, commissioner or member of a board of an agency.

227.01(8) (8) "Party" means a person or agency named or admitted as a party in a contested case.

227.01(8m) (8m) "Permanent rule" means a rule other than a rule promulgated under s. 227.24.

227.01(9) (9) "Person aggrieved" means a person or agency whose substantial interests are adversely affected by a determination of an agency.

227.01(10) (10) "Proposed rule" means all or any part of an agency's proposal to promulgate a rule.

227.01(11) (11) "Register" means the Wisconsin administrative register under s. 35.93.

227.01(13) (13) "Rule" means a regulation, standard, statement of policy, or general order of general application which has the effect of law and which is issued by an agency to implement, interpret, or make specific legislation enforced or administered by the agency or to govern the organization or procedure of the agency. "Rule" includes a modification of a rule under s. 227.265. "Rule" does not include, and s. 227.10 does not apply to, any action or inaction of an agency, whether it would otherwise meet the definition under this subsection, which:

227.01(13)(a) (a) Concerns the internal management of an agency and does not affect private rights or interests.

227.01(13)(b) (b) Is a decision or order in a contested case.

227.01(13)(c) (c) Is an order directed to a specifically named person or to a group of specifically named persons that does not constitute a general class, and which is served on the person or persons to whom it is directed by the appropriate means applicable to the order. The fact that a named person serves a group of unnamed persons that will also be affected does not make an order a rule.

227.01(13)(d) (d) Relates to the use of highways and is made known to the public by means of signs or signals.

227.01(13)(e) (e) Relates to the construction or maintenance of highways or bridges, except as provided in ss. 84.11 (1r) and 85.025.

227.01(13)(f) (f) Relates to the curriculum of, admission to or graduation from a public educational institution, as determined by each institution.

227.01(13)(g) (g) Relates to the use of facilities of a public library.

227.01(13)(h) (h) Prorates or establishes priority schedules for state payments under s. 16.53 (10) (a) or temporarily reallocates state moneys under s. 20.002 (11).

227.01(13)(i) (i) Relates to military or naval affairs.

227.01(13)(j) (j) Relates to the form and content of reports, records or accounts of a state, county or municipal officer, institution or agency.

227.01(13)(k) (k) Relates to expenditures by a state agency, the purchase of materials, equipment or supplies by or for a state agency, or printing or duplicating of materials for a state agency.

227.01(13)(km) (km) Establishes policies for information technology development projects as required under s. 16.971 (2) (Lg).

227.01(13)(kr) (kr) Establishes policies for information technology development projects as required under s. 36.59 (1) (c).

227.01(13)(L) (L) Establishes personnel standards, job classifications or salary ranges for state, county or municipal employees in the classified civil service.

227.01(13)(Lm) (Lm) Relates to the personnel systems developed under s. 36.115.

227.01(13)(Ln) (Ln) Relates to bidding procedures or changes thereto under s. 36.11 (53).

227.01(13)(Lr) (Lr) Determines what constitutes high-demand fields for purposes of s. 38.28 (2) (be) 1. b.

227.01(13)(m) (m) Determines water levels.

227.01(13)(n) (n) Fixes or approves rates, prices or charges, unless a statute specifically requires them to be fixed or approved by rule.

227.01(13)(o) (o) Determines the valuation of securities held by an insurer.

227.01(13)(p) (p) Is a statistical plan relating to the administration of rate regulation laws under ch. 625 or 626.

227.01(13)(q) (q) Is a form the content or substantive requirements of which are prescribed by a rule or a statute.

227.01(13)(r) (r) Is a pamphlet or other explanatory material that is not intended or designed as interpretation of legislation enforced or administered by an agency, but which is merely informational in nature.

227.01(13)(rm) (rm) Is a form prescribed by the attorney general for an accounting under s. 846.40 (8) (b) 2.

227.01(13)(rt) (rt) Is a general permit issued under s. 30.206 or 30.2065.

227.01(13)(ru) (ru) Is a wetland general permit issued under s. 281.36 (3g).

227.01(13)(s) (s) Prescribes or relates to a uniform system of accounts for any person, including a municipality, that is regulated by the office of the commissioner of railroads or the public service commission.

227.01(13)(t) (t) Ascertains and determines prevailing wage rates under ss. 66.0903, 103.49, 103.50, and 229.8275, except that any action or inaction which ascertains and determines prevailing wage rates under ss. 66.0903, 103.49, 103.50, and 229.8275 is subject to judicial review under s. 227.40.

227.01(13)(u) (u) Relates to computing or publishing the number of nursing home beds to be added in each health planning area under s. 150.33 (1).

227.01(13)(um) (um) Lists over-the-counter drugs covered by Medical Assistance under s. 49.46 (2) (b) 6. i. or 49.471 (11) (a).

227.01(13)(ur) (ur) Relates to the benefit design, cost-sharing requirements, or administration of the health care benefits plan under s. 49.67.

227.01(13)(v) (v) Establishes procedures used for the determination of allocations as charges to agencies under s. 20.865 (1) (fm).

227.01(13)(w) (w) Establishes rates for the use of a personal automobile under s. 20.916 (4) (a).

227.01(13)(x) (x) Establishes rental policies for state-owned housing under s. 16.004 (8).

227.01(13)(y) (y) Prescribes measures to minimize the adverse environmental impact of bridge and highway construction and maintenance.

227.01(13)(yc) (yc) Adjusts the total cost threshold for highway projects under ss. 84.013 (2m) and 84.0145 (4).

227.01(13)(yd) (yd) Relates to any form prescribed by the department of transportation under s. 218.0171 (8).

227.01(13)(yg) (yg) Relates to standards for memorial highway designations authorized under s. 84.1045.

227.01(13)(yj) (yj) Relates to standards for memorial highway designations authorized under s. 84.1042.

227.01(13)(yk) (yk) Relates to standards for memorial highway designations authorized under s. 84.1038.

227.01(13)(ym) (ym) Establishes conditions for a waiver to allow the burning of brush or other woody material under s. 287.07 (7) (e).

227.01(13)(ys) (ys) Establishes a technical standard for abating nonpoint source water pollution under s. 281.16 (2) or (3) (c).

227.01(13)(yw) (yw) Establishes additional services as bank services as provided in s. 221.1101 (6).

227.01(13)(yy) (yy) Expands the list of services that a credit union service organization may provide, as provided in s. 186.11 (4) (bd).

227.01(13)(z) (z) Defines or lists nonattainment areas under s. 285.23.

227.01(13)(za) (za) Is a manual prepared under s. 227.15 (7) to provide agencies with information on drafting, promulgation and legislative review of rules.

227.01(13)(zb) (zb) Establishes a list of substances in groundwater and their categories under s. 160.05.

227.01(13)(zc) (zc) Establishes a database under s. 292.31.

227.01(13)(zd) (zd) Establishes procedures for oil inspection fee collection under s. 168.12.

227.01(13)(ze) (ze) Relates to establishing features of and procedures for lottery games, under s. 565.27 (1).

227.01(13)(zf) (zf) Establishes the list of properties on the state register of historic places under s. 44.36 or the list of locally designated historic places under s. 44.45.

227.01(13)(zg) (zg) Designates under s. 30.41 the lower Wisconsin state riverway.

227.01(13)(zh) (zh) Implements the standard for the lower Wisconsin state riverway as required under s. 30.455 (2) (c).

227.01(13)(zi) (zi) Lists responsible units, as defined in s. 287.01 (9), with an effective recycling program under s. 287.11 (3).

227.01(13)(zj) (zj) Establishes continuing educational requirements for real estate brokers and salespersons under s. 452.05 (1) (d).

227.01(13)(zn) (zn) Establishes criteria and standards for certifying instructors for the trapper education program.

227.01(13)(zp) (zp) Establishes water quality objectives for priority watersheds or priority lakes under s. 281.65 (4) (dm).

227.01(13)(zq) (zq) Designates the Kickapoo valley reserve under s. 41.41 (2).

227.01(13)(zs) (zs) Establishes geographical areas under s. 49.143 for the administration of Wisconsin works under ss. 49.141 to 49.161.

227.01(13)(zt) (zt) Establishes a rate increase factor under s. 196.193 (2) or an overall rate of return under s. 196.193 (3).

227.01(13)(zu) (zu) Establishes standards under subch. IX of ch. 254.

227.01(13)(zv) (zv) Specifies the form required under s. 196.137 (4).

227.01(13)(zw) (zw) Determines whether a state law is reciprocal under s. 221.0901 (8) (e) 2. or 221.0904 (3) (b).

227.01(13)(zx) (zx) Determines a fee under s. 440.03 (9) for an initial credential for which no examination is required, for a reciprocal credential, or for a credential renewal.

227.01(13)(zy) (zy) Relates to any form prescribed by the division of banking in the department of financial institutions in connection with the licensing of mortgage bankers or mortgage brokers under s. 224.72 or the licensing of mortgage loan originators under s. 224.725.

227.01(13)(zz) (zz) Adjusts, under s. 551.206, the amounts specified in s. 551.202 (26) (c) 1. a. and b. and (27) (c) 1. a. and b.

227.01(14) (14) "Working day" means any day except Saturday, Sunday and holidays designated in s. 230.35 (4) (a).

227.01 History History: 1985 a. 182; 1987 a. 27, 119, 395, 399, 403; 1989 a. 31, 56, 335, 341; 1991 a. 39, 254, 269, 309, 315; 1993 a. 16, 123, 237, 349, 364, 419, 442, 481, 491; 1995 a. 27, 215, 227, 289, 363; 1997 a. 27, 35, 231, 237; 1999 a. 9, 70; 1999 a. 150 s. 672; 1999 a. 167; 2001 a. 38, 109; 2003 a. 33 ss. 2364, 2813; 2005 a. 217, 418; 2007 a. 20; 2009 a. 2, 28, 219, 391; 2011 a. 14, 32, 118, 167; 2013 a. 20, 22, 52, 101; 2013 a. 116 s. 31; 2013 a. 125, 134, 136; s. 35.17 correction in (13) (zz).

227.01 Annotation A proceeding for the incorporation of a village is not a "contested case" under sub. (3). Westring v. James, 71 Wis. 2d 462, 238 N.W.2d 695 (1976).

227.01 Annotation A flood plain zoning ordinance adopted by the DNR under s. 87.30 (1) was a "rule" under s. 227.01. Citizens for Sensible Zoning, Inc. v. DNR, 90 Wis. 2d 804, 280 N.W.2d 702 (1979).

227.01 Annotation A rule: 1) is a regulation, standard, statement of policy, or general order; 2) is of general application; 3) has the effect of law; 4) is issued by an agency; 5) is to implement, interpret, or make specific legislation administered by the agency. The terms "rule" and "order" are mutually exclusive. Wis. Elec. Power Co. v. DNR, 93 Wis. 2d 222, 287 N.W.2d 113 (1980). See also Cholvin v. Department of Health and Family Services, 2008 WI App 127, 313 Wis. 2d 749, 758 N.W.2d 118, 07-1350.

227.01 Annotation Principles of statutory construction apply to the construction of rules. Law Enforcement Standards Board v. Lyndon Station, 101 Wis. 2d 472, 305 N.W.2d 89 (1981).

227.01 Annotation School boards are not "boards" under sub. (1). Racine Unified School District v. Thompson, 107 Wis. 2d 657, 321 N.W.2d 334 (Ct. App. 1982).

227.01 Annotation When a fundamental and well-defined public policy is evidenced by a rule, a discharge from employment for refusal to violate that rule is actionable. Winkelman v. Beloit Memorial Hospital, 168 Wis. 2d 12, 483 N.W.2d 211 (1992).

227.01 Annotation The definition of "rule" under sub. (13) is applied. Plumbing Apprenticeship Committee v. DILHR, 172 Wis. 2d 299, 493 N.W.2d 744 (Ct. App. 1992).

227.01 Annotation Materials developed by an agency as a reference aid for its staff that are couched in terms of advice and guidelines rather than setting forth law-like pronouncements are not a rule within the meaning of sub. (13) because they are not intended to have the effect of law. Chenequa Land Conservancy, Inc. v. Village of Hartland, 2004 WI App 144, 275 Wis. 2d 533, 685 N.W.2d 573, 03-2486.

227.01 Annotation If an administrative rule is properly adopted and is within the power of the legislature to delegate, there is no material difference between it and a law. 63 Atty. Gen. 159.

227.01 Annotation Agencies are subject to rule-making procedures in making discretionary choices even if those choices are based on opinions of the attorney general. Rule-making procedures do not apply if the opinion describes what a law mandates. 68 Atty. Gen. 363.



227.02 Compliance with other statutes.

227.02  Compliance with other statutes. Compliance with this chapter does not eliminate the necessity of complying with a procedure required by another statute.

227.02 History History: 1985 a. 182.

227.02 Annotation Chapter 227 contemplates the limited use of civil procedure statutes that do not conflict with ch. 227. Wagner v. State Medical Examining Board, 181 Wis. 2d 633, 511 N.W.2d 874 (1994).



227.03 Application of this chapter.

227.03  Application of this chapter.

227.03(1) (1) This chapter applies to cases arising under s. 76.38, 1993 stats., and ss. 76.39, 76.48 and 76.91.

227.03(2) (2) Except as provided in s. 108.105, only the provisions of this chapter relating to rules are applicable to matters arising out of s. 66.191, 1981 stats., s. 40.65 (2), 289.33, 303.07 (7) or 303.21 or subch. II of ch. 107 or ch. 102, 108 or 949.

227.03(3) (3) Any provision of s. 227.42, 227.44 or 227.49 that is inconsistent with a requirement of title 45 of the code of federal regulations does not apply to hearings held under ch. 49.

227.03(3m) (3m)

227.03(3m)(a)(a) This chapter does not apply to proceedings before the department of workforce development relating to housing discrimination under s. 106.50, except as provided in s. 106.50 (6).

227.03(3m)(b) (b) Only the provisions of this chapter relating to rules are applicable to matters arising out of protection against discrimination in a public place of accommodation or amusement under s. 106.52.

227.03(4) (4) The provisions of this chapter relating to contested cases do not apply to proceedings involving the revocation of aftercare supervision under s. 48.366 (5) or 938.357 (5), the revocation of parole, extended supervision or probation, the grant of probation, prison discipline, mandatory release under s. 302.11 or any other proceeding involving the care and treatment of a resident or an inmate of a correctional institution.

227.03(4m) (4m) Subchapter III does not apply to any decision of an agency to suspend or restrict or not issue or renew a license if the agency suspends or restricts or does not issue or renew the license pursuant to a memorandum of understanding entered into under s. 49.857.

227.03(5) (5) This chapter does not apply to proceedings of the claims board, except as provided in ss. 775.05 (5), 775.06 (7) and 775.11 (2).

227.03(6) (6) Orders of the government accountability board under s. 5.06 (6) are not subject to this chapter.

227.03(7) (7) Except as provided in s. 230.44 (4) (bm), this chapter does not apply to proceedings before the employment relations commission in matters that are arbitrated in accordance with s. 230.44 (4) (bm).

227.03(7m) (7m) Except as provided in s. 292.63 (6s), this chapter does not apply to proceedings in matters that are arbitrated under s. 292.63 (6s).

227.03(8) (8) This chapter does not apply to determinations made by the secretary of administration or the secretary of revenue under s. 229.50 (1).

227.03 History History: 1985 a. 182; 1989 a. 31; 1991 a. 32, 295; 1993 a. 16, 263, 377; 1995 a. 27 ss. 6224 to 6226m, 9130 (4); 1995 a. 77, 227, 351; 1997 a. 3, 191, 237, 283; 1999 a. 82; 2003 a. 33; 2007 a. 1; 2013 a. 20.



227.04 Considerations for small business.

227.04  Considerations for small business.

227.04(1) (1) In this section, "small business" has the meaning given in s. 227.114 (1).

227.04(2) (2) Consistent with the requirements under s. 895.59 and, to the extent possible, each agency shall do all of the following:

227.04(2)(a) (a) Provide assistance to small businesses to help small businesses comply with rules promulgated by the agency.

227.04(2)(b) (b) Establish, by rule, reduced fines and alternative enforcement mechanisms for minor violations of administrative rules made by small businesses. The rules promulgated under this paragraph shall include a definition of "minor violation."

227.04(2)(c) (c) In deciding whether to impose a fine against a small business found to be in violation of a rule, consider the appropriateness of a written warning, reduced fine, or alternative penalty if all of the following apply:

227.04(2)(c)1. 1. The small business has made a good faith effort to comply with the rule.

227.04(2)(c)2. 2. The rule violation does not pose a threat to public health, safety, or welfare.

227.04(2)(d) (d) Establish methods to encourage the participation of small businesses in rule making under s. 227.114 (4).

227.04 History History: 2011 a. 46.



227.10 Statements of policy and interpretations of law; discrimination prohibited.

227.10  Statements of policy and interpretations of law; discrimination prohibited.

227.10(1) (1) Each agency shall promulgate as a rule each statement of general policy and each interpretation of a statute which it specifically adopts to govern its enforcement or administration of that statute. A statement of policy or an interpretation of a statute made in the decision of a contested case, in a private letter ruling under s. 73.035 or in an agency decision upon or disposition of a particular matter as applied to a specific set of facts does not render it a rule or constitute specific adoption of a rule and is not required to be promulgated as a rule.

227.10(2) (2) No agency may promulgate a rule which conflicts with state law.

227.10(2m) (2m) No agency may implement or enforce any standard, requirement, or threshold, including as a term or condition of any license issued by the agency, unless that standard, requirement, or threshold is explicitly required or explicitly permitted by statute or by a rule that has been promulgated in accordance with this subchapter. The governor, by executive order, may prescribe guidelines to ensure that rules are promulgated in compliance with this subchapter.

227.10(3) (3)

227.10(3)(a)(a) No rule, either by its terms or in its application, may discriminate for or against any person by reason of sex, race, creed, color, sexual orientation, national origin or ancestry.

227.10(3)(b) (b) A rule may discriminate for or against a person by reason of physical condition or developmental disability as defined in s. 51.01 (5) only if it is strictly necessary to a function of the agency and is supported by data demonstrating that necessity.

227.10(3)(c) (c) Each person affected by a rule is entitled to the same benefits and is subject to the same obligations as any other person under the same or similar circumstances.

227.10(3)(d) (d) No rule may use any term removed from the statutes by chapter 83, laws of 1977.

227.10(3)(e) (e) Nothing in this subsection prohibits the administrator of the division of merit recruitment and selection in the office of state employment relations from promulgating rules relating to expanded certification under s. 230.25 (1n).

227.10 History History: 1985 a. 182; 1987 a. 399; 2003 a. 33 ss. 2368, 9160; 2011 a. 21.

227.10 Annotation An agency's revised interpretation of a statute constituted administrative rule-making under s. 227.01 (4) [now s. 227.10] and declaratory relief under s. 227.40 was accordingly proper. What constitutes a rule is discussed. Schoolway Transportation Co. v. Division of Motor Vehicles, 72 Wis. 2d 223, 240 N.W.2d 403 (1976).

227.10 Annotation The legislature may constitutionally prescribe a criminal penalty for the violation of an administrative rule. State v. Courtney, 74 Wis. 2d 705, 247 N.W.2d 714 (1976).

227.10 Annotation A memorandum announcing general policies and specific criteria governing all decisions on good time for mandatory release parole violations was a "rule" and should have been promulgated properly. State ex rel. Clifton v. Young, 133 Wis. 2d 193, 394 N.W.2d 769 (Ct. App. 1986).

227.10 Annotation An administrative agency cannot regulate the activities of another agency or promulgate rules to bind another agency without express statutory authority. George v. Schwarz, 2001 WI App 72, 242 Wis. 2d 450, 626 N.W.2d 57, 00-2711.



227.11 Extent to which chapter confers rule-making authority.

227.11  Extent to which chapter confers rule-making authority.

227.11(1)(1) Except as expressly provided, this chapter does not confer rule-making authority upon or augment the rule-making authority of any agency.

227.11(2) (2) Rule-making authority is expressly conferred on an agency as follows:

227.11(2)(a) (a) Each agency may promulgate rules interpreting the provisions of any statute enforced or administered by the agency, if the agency considers it necessary to effectuate the purpose of the statute, but a rule is not valid if the rule exceeds the bounds of correct interpretation. All of the following apply to the promulgation of a rule interpreting the provisions of a statute enforced or administered by an agency:

227.11(2)(a)1. 1. A statutory or nonstatutory provision containing a statement or declaration of legislative intent, purpose, findings, or policy does not confer rule-making authority on the agency or augment the agency's rule-making authority beyond the rule-making authority that is explicitly conferred on the agency by the legislature.

227.11(2)(a)2. 2. A statutory provision describing the agency's general powers or duties does not confer rule-making authority on the agency or augment the agency's rule-making authority beyond the rule-making authority that is explicitly conferred on the agency by the legislature.

227.11(2)(a)3. 3. A statutory provision containing a specific standard, requirement, or threshold does not confer on the agency the authority to promulgate, enforce, or administer a rule that contains a standard, requirement, or threshold that is more restrictive than the standard, requirement, or threshold contained in the statutory provision.

227.11(2)(b) (b) Each agency may prescribe forms and procedures in connection with any statute enforced or administered by it, if the agency considers it necessary to effectuate the purpose of the statute, but this paragraph does not authorize the imposition of a substantive requirement in connection with a form or procedure.

227.11(2)(c) (c) Each agency authorized to exercise discretion in deciding individual cases may formalize the general policies evolving from its decisions by promulgating the policies as rules which the agency shall follow until they are amended or repealed. A rule promulgated in accordance with this paragraph is valid only to the extent that the agency has discretion to base an individual decision on the policy expressed in the rule.

227.11(2)(d) (d) An agency may promulgate rules implementing or interpreting a statute that it will enforce or administer after publication of the statute but prior to the statute's effective date. A rule promulgated under this paragraph may not take effect prior to the effective date of the statute that it implements or interprets.

227.11(2)(e) (e) An agency may not inform a member of the public in writing that a rule is or will be in effect unless the rule has been filed under s. 227.20 or unless the member of the public requests that information.

227.11 History History: 1985 a. 182; 1991 a. 209; 2011 a. 21; 2013 a. 125, 136.

227.11 Annotation The Designer Section of the Examining Board of Architects, Professional Engineers, Designers and Land Surveyors does not have rulemaking authority. 74 Atty. Gen. 200.



227.113 Incorporation of local, comprehensive planning goals.

227.113  Incorporation of local, comprehensive planning goals. Each agency, where applicable and consistent with the laws that it administers, is encouraged to design the rules promulgated by the agency to reflect a balance between the mission of the agency and the goals specified in s. 1.13 (2).

227.113 History History: 1999 a. 9.



227.114 Rule making; considerations for small business.

227.114  Rule making; considerations for small business.

227.114(1)(1) In this section, "small business" means a business entity, including its affiliates, which is independently owned and operated and not dominant in its field, and which employs 25 or fewer full-time employees or which has gross annual sales of less than $5,000,000.

227.114(2) (2) When an agency proposes or revises a rule that may have an effect on small businesses, the agency shall consider each of the following methods for reducing the impact of the rule on small businesses:

227.114(2)(a) (a) The establishment of less stringent compliance or reporting requirements for small businesses.

227.114(2)(b) (b) The establishment of less stringent schedules or deadlines for compliance or reporting requirements for small businesses.

227.114(2)(c) (c) The consolidation or simplification of compliance or reporting requirements for small businesses.

227.114(2)(d) (d) The establishment of performance standards for small businesses to replace design or operational standards required in the rule.

227.114(2)(e) (e) The exemption of small businesses from any or all requirements of the rule.

227.114(3) (3) The agency shall incorporate into the proposed rule any of the methods specified under sub. (2) which it finds to be feasible, unless doing so would be contrary to the statutory objectives which are the basis for the proposed rule.

227.114(4) (4) In addition to the requirements under s. 227.17, the agency shall provide an opportunity for small businesses to participate in the rule-making process, using one or more of the following methods:

227.114(4)(a) (a) The inclusion in the notice under s. 227.17 of a statement that the rule may have an impact on small businesses.

227.114(4)(b) (b) The direct notification of any small business that may be affected by the rule.

227.114(4)(c) (c) The conduct of public hearings concerning the impact of the rule on small businesses.

227.114(4)(d) (d) The use of special hearing procedures to reduce the cost or complexity of participation in the rule-making process by small businesses.

227.114(6) (6) When an agency, under s. 227.20 (1), files with the legislative reference bureau a rule that is subject to this section, the agency shall include with the rule a summary of the analysis prepared under s. 227.19 (3) (e) and a summary of the comments of the legislative standing committees, if any. If, under s. 227.19 (3m), the rule does not require the analysis under s. 227.19 (3) (e), the agency shall include with the rule a statement of the reason for the small business regulatory review board's determination that the rule will not have a significant economic impact on a substantial number of small businesses. The legislative reference bureau shall publish the summaries or the statement in the register with the rule.

227.114(6m) (6m)

227.114(6m)(a)(a) Notwithstanding sub. (1), in this subsection, "small business" does not include an entity, as defined in s. 48.685 (1) (b) or 50.065 (1) (c).

227.114(6m)(b) (b) A small business may commence an action against an agency for injunctive relief to prevent the imposition of a penalty if the small business is subject to the penalty as the result of any of the following:

227.114(6m)(b)1. 1. The small business acted or failed to act due to the failure by the agency's employee, officer, or agent with regulatory responsibility for that legal requirement to respond to a specific question in a reasonable time.

227.114(6m)(b)2. 2. The small business acted or failed to act in response to inaccurate advice given to the small business by the agency's employee, officer, or agent with regulatory responsibility for that legal requirement.

227.114(6m)(c) (c) The small business may commence the action in the circuit court for the county where the property affected is located or, if no property is affected, in the circuit court for the county where the dispute arose.

227.114(6m)(d) (d) The circuit court may issue an order enjoining the imposition of the penalty if the court determines that par. (b) 1. or 2. applies.

227.114(7m) (7m) Each agency shall designate at least one employee to serve as the small business regulatory coordinator for the agency, and shall publicize that employee's electronic mail address and telephone number. The small business regulatory coordinator shall act as a contact person for small business regulatory issues for the agency.

227.114(8) (8) This section does not apply to:

227.114(8)(a) (a) Rules promulgated under s. 227.24.

227.114(8)(b) (b) Rules that do not affect small businesses directly, including, but not limited to, rules relating to county or municipal administration of state and federal programs.

227.114 History History: 1985 a. 182; 1995 a. 27 s. 9116 (5); 1999 a. 9; 2003 a. 145; 2005 a. 249; 2007 a. 20; 2011 a. 32, 46.



227.115 Review of rules affecting housing.

227.115  Review of rules affecting housing.

227.115(1) (1)  Definitions. In this section:

227.115(1)(a) (a) "Department" means the department of administration.

227.115(1)(b) (b) "State housing strategy plan" means the plan developed under s. 16.302.

227.115(2) (2) Report on rules affecting housing. If a proposed rule directly or substantially affects the development, construction, cost, or availability of housing in this state, the department shall prepare a report on the proposed rule before it is submitted to the legislative council staff under s. 227.15. The department may request any information from other state agencies, local governments or individuals or organizations that is reasonably necessary for the department to prepare the report. The department shall prepare the report within 30 days after the rule is submitted to the department.

227.115(3) (3) Findings of the department to be contained in the report.

227.115(3)(a)(a) The report of the department shall contain information about the effect of the proposed rule on housing in this state, including information on the effect of the proposed rule on all of the following:

227.115(3)(a)1. 1. The policies, strategies and recommendations of the state housing strategy plan.

227.115(3)(a)2. 2. The cost of constructing, rehabilitating, improving or maintaining single family or multifamily dwellings.

227.115(3)(a)3. 3. The purchase price of housing.

227.115(3)(a)4. 4. The cost and availability of financing to purchase or develop housing.

227.115(3)(a)5. 5. Housing costs, as defined in s. 16.301 (3) (a) and (b).

227.115(3)(b) (b) The report shall analyze the relative impact of the effects of the proposed rule on low- and moderate-income households.

227.115(4) (4) Applicability. This section does not apply to emergency rules promulgated under s. 227.24.

227.115(5) (5) Rule-making authority. The department may promulgate any rules necessary for the administration of this section.

227.115 History History: 1995 a. 308; 2003 a. 33; 2005 a. 249; 2011 a. 32.



227.116 Rules to include time period.

227.116  Rules to include time period.

227.116(1g) (1g) In this section, "permit" means any approval of an agency required as a condition of operating a business in this state.

227.116(1r) (1r) Each proposed rule submitted to the legislative council under s. 227.15 that includes a requirement for a business to obtain a permit shall specify the number of business days, calculated beginning on the day a permit application is received, within which the agency will review and make a determination on a permit application.

227.116(2) (2) If any existing rule does not comply with sub. (1r), the agency that promulgated the rule shall submit to the legislative council a proposed revision of the rule that will bring the rule into compliance with sub. (1r). The legislative council staff's review of the proposed revision is limited to determining whether or not the agency has complied with this subsection.

227.116(3) (3) Subsections (1r) and (2) do not apply to a rule if the rule, or a law under which the rule was promulgated, effective prior to November 17, 1983, contains a specification of a time period for review and determination on a permit application.

227.116(4) (4) If an agency fails to review and make a determination on a permit application within the time period specified in a rule or law, for each such failure the agency shall prepare a report and submit it to the department of safety and professional services within 5 business days of the last day of the time period specified, setting forth all of the following:

227.116(4)(a) (a) The name of the person who submitted the permit application and the business activity for which the permit is required.

227.116(4)(b) (b) Why the review and determination were not completed within the specified time period and a specification of the revised time period within which the review and determination will be completed.

227.116(4)(c) (c) How the agency intends to avoid such failures in the future.

227.116(5) (5) If an agency fails to review and make a determination on a permit application within the time period specified in a rule or law, upon completion of the review and determination for that application, the agency shall notify the department of safety and professional services.

227.116(6) (6)

227.116(6)(a)(a) An agency's failure to review and make a determination on a permit application within the time period specified in a rule or law does not relieve any person from the obligation to secure a required permit nor affect in any way the agency's authority to interpret the requirements of or grant or deny permits.

227.116(6)(b) (b) If a court finds that an agency failed to review and make a determination on a permit application within the time period specified in a rule or law, that finding shall not constitute grounds for declaring the agency's determination invalid.

227.116 History History: 1985 a. 182, 332; 1993 a. 52; 1995 a. 27; 1997 a. 27; 2005 a. 249; 2011 a. 32.



227.117 Review of rules impacting energy availability.

227.117  Review of rules impacting energy availability.

227.117(1)(1) The public service commission shall prepare an energy impact report on any proposed rule if, not later than 30 days after the public hearing under s. 227.18, the chairperson or ranking minority member of a standing committee, the speaker of the assembly, or the presiding officer of the senate requests in writing that the commission determine the rule's impact on the cost or reliability of electricity generation, transmission, or distribution or of fuels used in generating electricity. The energy impact report shall include an evaluation and related findings and conclusions on the probable impact of the proposed rule on the cost or reliability of electricity generation, transmission, or distribution or of fuels used in generating electricity.

227.117(2) (2) Within 30 days after the written request is submitted to the public service commission, the commission shall submit a copy of any energy impact report prepared under sub. (1) to the agency that proposed the rule that resulted in the report.

227.117(3) (3) An agency that receives an energy impact report under sub. (2), shall consider the energy impact report before submitting the notification and report to the legislature under s. 227.19 (2) and (3).

227.117 History History: 2003 a. 277.



227.12 Petition for rules.

227.12  Petition for rules.

227.12(1)(1) Unless the right to petition for a rule is restricted by statute to a designated group or unless the form of procedure for a petition is otherwise prescribed by statute, a municipality, an association which is representative of a farm, labor, business or professional group, or any 5 or more persons having an interest in a rule may petition an agency requesting it to promulgate a rule.

227.12(2) (2) A petition shall state clearly and concisely:

227.12(2)(a) (a) The substance or nature of the rule making requested.

227.12(2)(b) (b) The reason for the request and the petitioners' interest in the requested rule.

227.12(2)(c) (c) A reference to the agency's authority to promulgate the requested rule.

227.12(3) (3) Except as provided in sub. (4), within a reasonable period of time after the receipt of a petition under this section, an agency shall either deny the petition in writing or proceed with the requested rule making. If the agency denies the petition, it shall promptly notify the petitioner of the denial, including a brief statement of the reason for the denial. If the agency proceeds with the requested rule making, it shall follow the procedures prescribed in this subchapter.

227.12(4) (4) If a petition to the department of revenue establishes that the department has established a standard by which it is construing a state tax statute, but has not promulgated a rule to adopt the standard or published the standard in a manner that is available to the public, the department shall, as provided under s. 227.135, submit a statement of the scope of the proposed rule to the governor no later than 90 days after receiving the petition. No later than 270 days after the statement is approved by the governor, the department shall submit the proposed rule in final draft form to the governor for the governor's approval, as provided under s. 227.185. At the department's request, the governor may, at any time prior to the expiration of any deadline specified in this subsection, extend the time for submitting the statement or proposed rule in draft form for any period not to exceed 60 days. The governor may grant more than one extension under this subsection, but the total period for all such extensions may not exceed 120 days. The rule need not adhere to the standard established by the department, but shall address the same circumstances as the standard addresses. If the department fails to comply with this subsection, any of the petitioners may commence an action in circuit court to compel the department's compliance. If an action is commenced under this subsection, the court may compel the department to provide information to the court related to the degree to which the department is enforcing the standard, except that the information provided by the department shall not disclose the identity of any person who is not a party to the action.

227.12 History History: 1985 a. 182; 2011 a. 68.



227.13 Advisory committees and informal consultations.

227.13  Advisory committees and informal consultations. An agency may use informal conferences and consultations to obtain the viewpoint and advice of interested persons with respect to contemplated rule making. An agency also may appoint a committee of experts, interested persons or representatives of the public to advise it with respect to any contemplated rule making. The committee shall have advisory powers only.

227.13 History History: 1985 a. 182.



227.135 Statements of scope of proposed rules.

227.135  Statements of scope of proposed rules.

227.135(1)(1) An agency shall prepare a statement of the scope of any rule that it plans to promulgate. The statement shall include all of the following:

227.135(1)(a) (a) A description of the objective of the rule.

227.135(1)(b) (b) A description of existing policies relevant to the rule and of new policies proposed to be included in the rule and an analysis of policy alternatives.

227.135(1)(c) (c) The statutory authority for the rule.

227.135(1)(d) (d) Estimates of the amount of time that state employees will spend to develop the rule and of other resources necessary to develop the rule.

227.135(1)(e) (e) A description of all of the entities that may be affected by the rule.

227.135(1)(f) (f) A summary and preliminary comparison of any existing or proposed federal regulation that is intended to address the activities to be regulated by the rule.

227.135(2) (2) An agency that has prepared a statement of the scope of the proposed rule shall present the statement to the governor and to the individual or body with policy-making powers over the subject matter of the proposed rule for approval. The agency may not send the statement to the legislative reference bureau for publication under sub. (3) until the governor issues a written notice of approval of the statement. The individual or body with policy-making powers may not approve the statement until at least 10 days after publication of the statement under sub. (3). No state employee or official may perform any activity in connection with the drafting of a proposed rule except for an activity necessary to prepare the statement of the scope of the proposed rule until the governor and the individual or body with policy-making powers over the subject matter of the proposed rule approves the statement.

227.135(3) (3) If the governor approves a statement of the scope of a proposed rule under sub. (2), the agency shall send an electronic copy of the statement to the legislative reference bureau, in a format approved by the legislative reference bureau, for publication in the register. On the same day that the agency sends the statement to the legislative reference bureau, the agency shall send a copy of the statement to the secretary of administration. The agency shall include with any statement of scope sent to the legislative reference bureau the date of the governor's approval of the statement of scope. The legislative reference bureau shall assign a discrete identifying number to each statement of scope and shall include that number and the date of the governor's approval in the publication of the statement of scope in the register.

227.135(4) (4) If at any time after a statement of the scope of a proposed rule is approved under sub. (2) the agency changes the scope of the proposed rule in any meaningful or measurable way, including changing the scope of the proposed rule so as to include in the scope any activity, business, material, or product that is not specifically included in the original scope of the proposed rule, the agency shall prepare and obtain approval of a revised statement of the scope of the proposed rule in the same manner as the original statement was prepared and approved under subs. (1) and (2). No state employee or official may perform any activity in connection with the drafting of the proposed rule except for an activity necessary to prepare the revised statement of the scope of the proposed rule until the revised statement is so approved.

227.135 History History: 1995 a. 106; 2003 a. 118, 145; 2005 a. 249; 2007 a. 20; 2011 a. 21; 2013 a. 20.

227.135 Annotation Finding Administrative Intent in the Wisconsin Administrative Register. Sefarbi. Wis. Law. April 2003.

227.135 Annotation Changing the Rules on Rulemaking. Sklansky. Wis. Law. Aug. 2011.



227.137 Economic impact analyses of proposed rules.

227.137  Economic impact analyses of proposed rules.

227.137(2)(2) An agency shall prepare an economic impact analysis for a proposed rule before submitting the proposed rule to the legislative council staff under s. 227.15.

227.137(3) (3) An economic impact analysis of a proposed rule shall contain information on the economic effect of the proposed rule on specific businesses, business sectors, public utility ratepayers, local governmental units, and the state's economy as a whole. When preparing the analysis, the agency shall solicit information and advice from businesses, associations representing businesses, local governmental units, and individuals that may be affected by the proposed rule. The agency shall prepare the economic impact analysis in coordination with local governmental units that may be affected by the proposed rule. The agency may request information that is reasonably necessary for the preparation of an economic impact analysis from other businesses, associations, local governmental units, and individuals and from other agencies. The economic impact analysis shall include all of the following:

227.137(3)(a) (a) An analysis and quantification of the policy problem that the proposed rule is intending to address, including comparisons with the approaches used by the federal government and by Illinois, Iowa, Michigan, and Minnesota to address that policy problem and, if the approach chosen by the agency to address that policy problem is different from those approaches, a statement as to why the agency chose a different approach.

227.137(3)(b) (b) An analysis and detailed quantification of the economic impact of the proposed rule, including the implementation and compliance costs that are reasonably expected to be incurred by or passed along to the businesses, local governmental units, and individuals that may be affected by the proposed rule.

227.137(3)(c) (c) An analysis of the actual and quantifiable benefits of the proposed rule, including an assessment of how effective the proposed rule will be in addressing the policy problem that the rule is intended to address.

227.137(3)(d) (d) An analysis of alternatives to the proposed rule, including the alternative of not promulgating the proposed rule.

227.137(3)(e) (e) A determination made in consultation with the businesses, local governmental units, and individuals that may be affected by the proposed rule as to whether the proposed rule would adversely affect in a material way the economy, a sector of the economy, productivity, jobs, or the overall economic competitiveness of this state.

227.137(3)(f) (f) Except as provided in this paragraph, if the economic impact analysis relates to a proposed rule of the department of safety and professional services under s. 101.63 (1) establishing standards for the construction of a dwelling, as defined in s. 101.61 (1), an analysis of whether the proposed rule would increase the cost of constructing or remodeling such a dwelling by more than $1,000. This paragraph applies notwithstanding that the purpose of the one- and 2-family dwelling code under s. 101.60 includes promoting interstate uniformity in construction standards. This paragraph does not apply to a proposed rule whose promulgation has been authorized under s. 227.19 (5) (fm).

227.137(4) (4) On the same day that the agency submits the economic impact analysis to the legislative council staff under s. 227.15 (1), the agency shall also submit that analysis to the department of administration, to the governor, and to the chief clerks of each house of the legislature, who shall distribute the analysis to the presiding officers of their respective houses, to the chairpersons of the appropriate standing committees of their respective houses, as designated by those presiding officers, and to the cochairpersons of the joint committee for review of administrative rules. If a proposed rule is modified after the economic impact analysis is submitted under this subsection so that the economic impact of the proposed rule is significantly changed, the agency shall prepare a revised economic impact analysis for the proposed rule as modified. A revised economic impact analysis shall be prepared and submitted in the same manner as an original economic impact analysis is prepared and submitted.

227.137(5) (5) This section does not apply to emergency rules promulgated under s. 227.24.

227.137(6) (6) If an economic impact analysis regarding a proposed rule indicates that a total of $20,000,000 or more in implementation and compliance costs are reasonably expected to be incurred by or passed along to businesses, local governmental units, and individuals as a result of the proposed rule, the department of administration shall review the proposed rule and issue a report. The agency may not submit a proposed rule to the legislature for review under s. 227.19 (2) until the agency receives a copy of the department's report and the approval of the secretary of administration. The report shall include all of the following findings:

227.137(6)(a) (a) That the economic impact analysis is supported by related documentation contained or referenced in the economic impact analysis.

227.137(6)(b) (b) That the agency has statutory authority to promulgate the proposed rule.

227.137(6)(c) (c) That the proposed rule, including any administrative requirements, is consistent with and not duplicative of other state rules or federal regulations.

227.137(6)(d) (d) That the agency has adequately documented the factual data and analytical methodologies that the agency used in support of the proposed rule and the related findings that support the regulatory approach that the agency chose for the proposed rule.

227.137(7) (7) Before issuing a report under sub. (6), the department of administration may return a proposed rule to the agency for further consideration and revision with a written explanation of why the proposed rule is being returned. If the agency head disagrees with the department's reasons for returning the proposed rule, the agency head shall so notify the department in writing. The secretary of administration shall approve the proposed rule when the agency has adequately addressed the issues raised during the department's review of the rule.

227.137 History History: 2003 a. 118; 2005 a. 249; 2011 a. 21 ss. 7 to 18, 21 to 26; 2011 a. 32; s. 13.92 (1) (bm) 2.

227.137 Annotation Changing the Rules on Rulemaking. Sklansky. Wis. Law. Aug. 2011.



227.14 Preparation of proposed rules.

227.14  Preparation of proposed rules.

227.14(1) (1)  Form and style. In preparing a proposed rule, an agency shall adhere substantially to the form and style used by the legislative reference bureau in the preparation of bill drafts and the form and style specified in the manual prepared by the legislative council staff and the legislative reference bureau under s. 227.15 (7). To the greatest extent possible, an agency shall prepare proposed rules in plain language which can be easily understood.

227.14(1m) (1m) Exception; preparation of certain environmental rules based on federal regulations.

227.14(1m)(a)(a) Notwithstanding sub. (1), an agency may use the format of federal regulations published in the code of federal regulations in preparing a proposed rule for publication or distribution and in preparing a proposed rule for filing if the agency determines that all or part of a state environmental regulatory program is to be administered according to standards, requirements or methods which are identical to standards, requirements or methods specified for all or part of a federal environmental regulatory program.

227.14(1m)(b) (b) Notwithstanding sub. (1), an agency may use the format of federal regulations published in the code of federal regulations in preparing a proposed rule for publication or distribution and in preparing a proposed rule for filing if the agency determines that all or part of a state environmental regulatory program is to be administered according to standards, requirements or methods which are similar to standards, requirements or methods specified for all or part of a federal environmental regulatory program.

227.14(1s) (1s) Exception; preparation of certain rules based on federal food code. Notwithstanding sub. (1), if the department of agriculture, trade and consumer protection or the department of health services prepares a proposed rule based on the model food code published by the federal food and drug administration, the proposed rule may be in the format of the model food code.

227.14(2) (2) Analysis.

227.14(2)(a)(a) An agency shall prepare in plain language an analysis of each proposed rule, which shall be printed as a preface to the text of the proposed rule when it is published or distributed. The analysis shall include all of the following:

227.14(2)(a)1. 1. A reference to each statute that the proposed rule interprets, each statute that authorizes its promulgation, each related statute or related rule, and an explanation of the agency's authority to promulgate the proposed rule under those statutes.

227.14(2)(a)2. 2. A brief summary of the proposed rule.

227.14(2)(a)3. 3. A summary of and preliminary comparison with any existing or proposed federal regulation that is intended to address the activities to be regulated by the proposed rule.

227.14(2)(a)4. 4. A comparison with similar rules in Illinois, Iowa, Michigan, and Minnesota.

227.14(2)(a)5. 5. A summary of the factual data and analytical methodologies that the agency used in support of the proposed rule and how any related findings support the regulatory approach chosen for the proposed rule.

227.14(2)(a)6. 6. Any analysis and supporting documentation that the agency used in support of the agency's determination of the rule's effect on small businesses under s. 227.114 or that was used when the agency prepared an economic impact analysis under s. 227.137 (3).

227.14(2)(a)6m. 6m. A copy of any comments and opinion prepared by the board of veterans affairs under s. 45.03 (2m) for rules that are proposed by the department of veterans affairs.

227.14(2)(a)7. 7. The electronic mail address and telephone number of an agency contact person for the proposed rule.

227.14(2)(a)8. 8. The place where comments on the proposed rule should be submitted and the deadline for submitting those comments, if the deadline is known at the time the proposed rule is submitted to the legislative council staff under s. 227.15.

227.14(2)(b) (b) If the proposed rule is prepared in the format authorized under sub. (1m), the analysis shall include a reference to the federal regulation upon which it is based. If the proposed rule is prepared in the format authorized under sub. (1m) but differs from the federal regulation as permitted under sub. (1m) (b), the analysis shall specify each portion of the proposed rule that differs from the federal regulation upon which it is based.

227.14(2g) (2g) Review by the small business regulatory review board. On the same day that an agency submits to the legislative council staff under s. 227.15 a proposed rule that may have an economic impact on small businesses, the agency shall submit the proposed rule, the analysis required under sub. (2), and a description of its actions taken to comply with s. 227.114 (2) and (3) to the small business regulatory review board. The board may use cost-benefit analysis to determine the fiscal effect of the rule on small businesses and shall determine whether the proposed rule will have a significant economic impact on a substantial number of small businesses and whether the agency has complied with subs. (2) and (2m) and s. 227.114 (2) and (3). Except as provided in subs. (1m) and (1s), each proposed rule shall include provisions detailing how the rule will be enforced. If the board determines that the rule does not include an enforcement provision or that the agency failed to comply with sub. (2) or (2m) or s. 227.114 (2) or (3), the board shall notify the agency of that determination and ask the agency to comply with any of those requirements. If the board determines that the proposed rule will not have a significant economic impact on a substantial number of small businesses, the board shall submit a statement to that effect to the agency that sets forth the reason for the board's decision. If the board determines that the proposed rule will have a significant economic impact on a substantial number of small businesses, the board may submit to the agency suggested changes in the proposed rule to minimize the economic impact of the proposed rule, or may recommend the withdrawal of the proposed rule under sub. (6). In addition, the board may submit other suggested changes in the proposed rule to the agency, including proposals to reduce the use of cross-references in the rule. The board shall send a report of any suggested changes and of any notice of failure to include enforcement provisions or to comply with sub. (2) or (2m) or s. 227.114 (2) or (3) to the legislative council staff. The notification to the agency may include a request that the agency do any of the following:

227.14(2g)(a) (a) Verify that the proposed rule does not conflict with, overlap, or duplicate other rules or federal regulations.

227.14(2g)(b) (b) Require the inclusion of fee information and fee schedules in the analysis under sub. (2), including why fees are necessary and for what purpose the fees will be used.

227.14(2m) (2m) Quality of agency data and reduction of cross references. Each agency shall, in cooperation with the department of administration, ensure the accuracy, integrity, objectivity, and consistency of the data that is used when preparing a proposed rule and when completing an analysis of the proposed rule under sub. (2). Each agency shall reduce the amount of cross-references to the statutes in proposed and final rules. A person affected by a proposed rule may submit comments to the agency regarding the accuracy, integrity, or consistency of that data.

227.14(3) (3) Reference to applicable forms. If a proposed rule requires a new or revised form, an agency shall include a reference to the form in a note to the proposed rule and shall attach to the proposed rule a copy of the form or a description of how a copy may be obtained. The legislative reference bureau shall insert the reference in the code as a note to the rule.

227.14(4) (4) Fiscal estimates.

227.14(4)(a)(a) An agency shall prepare a fiscal estimate for each proposed rule before it is submitted to the legislative council staff under s. 227.15.

227.14(4)(b) (b) The fiscal estimate shall include the major assumptions used in its preparation and a reliable estimate of the fiscal impact of the proposed rule, including:

227.14(4)(b)1. 1. The anticipated effect on county, city, village, town, school district, technical college district and sewerage district fiscal liabilities and revenues.

227.14(4)(b)2. 2. A projection of the anticipated state fiscal effect during the current biennium and a projection of the net annualized fiscal impact on state funds.

227.14(4)(b)3. 3. For rules that the agency determines may have a significant fiscal effect on the private sector, the anticipated costs that will be incurred by the private sector in complying with the rule.

227.14(4)(c) (c) If a proposed rule interpreting or implementing a statute has no independent fiscal effect, the fiscal estimate prepared under this subsection shall be based on the fiscal effect of the statute.

227.14(4)(d) (d) If a proposed rule is revised so that its fiscal effect is significantly changed prior to its issuance, an agency shall prepare a revised fiscal estimate before promulgating the rule. The agency shall give notice of a revised fiscal estimate in the same manner that notice of the original estimate is given.

227.14(4m) (4m) Notice of submittal to legislative council staff. On the same day that an agency submits a proposed rule to the legislative council staff under s. 227.15, the agency shall prepare a written notice of the agency's submittal to the legislative council staff. The notice shall include a statement of the date on which the proposed rule has been submitted to the legislative council staff for review, of the subject matter of the proposed rule and of whether a public hearing on the proposed rule is required, and shall identify the organizational unit within the agency that is primarily responsible for the promulgation of the rule. The notice shall also include a statement containing the identifying number of the statement of scope for the proposed rule assigned under s. 227.135 (3), the date of publication and issue number of the register in which the statement of scope is published, and the date of approval of the statement of scope by the individual or body with policy-making powers over the subject matter of the proposed rule under s. 227.135 (2). The notice shall be approved by the individual or body with policy-making powers over the subject matter of the proposed rule. The agency shall send an electronic copy of the notice to the legislative reference bureau, in a format approved by the legislative reference bureau, for publication in the register. On the same day that the agency sends the notice to the legislative reference bureau, the agency shall send a copy of the notice to the secretary of administration.

227.14(5) (5) Copies available to the public at no cost. An agency, upon request, shall make available to the public at no cost a copy of any proposed rule, including the analysis, fiscal estimate and any related form.

227.14(6) (6) Withdrawal of a rule.

227.14(6)(a)(a) Notwithstanding s. 227.01 (10), in this subsection, "proposed rule" means all of the agency's proposal to promulgate a rule.

227.14(6)(b) (b) An agency may withdraw a proposed rule at any time prior to filing under s. 227.20 by notifying the presiding officer of each house of the legislature and the legislative council staff of its intention not to promulgate the proposed rule.

227.14(6)(c) (c) A proposed rule shall be considered withdrawn on December 31 of the 4th year after the year in which it is submitted to the legislative council staff under s. 227.15 (1), unless it has been filed with the legislative reference bureau under s. 227.20 (1) or withdrawn by the agency before that date. No action by a legislative committee or by either house of the legislature under s. 227.19 delays the date of withdrawal of a proposed rule under this paragraph.

227.14(6)(d) (d) If a proposed rule is withdrawn, the proposed rule may be promulgated only by commencing the rule-making procedure again with the preparation, under s. 227.135, of a statement of the scope of the proposed rule that the agency plans to promulgate.

227.14 History History: 1985 a. 182; 1987 a. 22, 253; 1993 a. 399; 1995 a. 106; 1999 a. 9; 2003 a. 118, 145; 2005 a. 249; 2007 a. 20 ss. 2997de to 2997fr, 9121 (6) (a); 2011 a. 21, 36, 46; 2013 a. 20.

227.14 Annotation The 2003 Jobs Creation Act: Changing Wisconsin's Regulatory Climate. Fassbender & Kent. Wis. Law. Sept. 2004.



227.15 Legislative council staff.

227.15  Legislative council staff.

227.15(1) (1)  Submittal to legislative council staff. Prior to a public hearing on a proposed rule or, if no public hearing is required, prior to notice under s. 227.19, an agency shall submit the proposed rule to the legislative council staff for review. The proposed rule shall be in the form required under s. 227.14 (1), and shall include the material required under s. 227.14 (2), (3), and (4), the economic impact analysis required under s. 227.137 (2), and any revised economic impact analysis required under s. 227.137 (4). An agency may not hold a public hearing on a proposed rule or give notice under s. 227.19 until after it has received a written report of the legislative council staff review of the proposed rule or until after the initial review period of 20 working days under sub. (2) (intro.), whichever comes first. An agency may give notice of a public hearing prior to receipt of the legislative council staff report. This subsection does not apply to rules promulgated under s. 227.24.

227.15(1m) (1m) Internet access to proposed rule. The legislative council staff shall create and maintain an Internet site that includes a copy of or link to each proposed rule received under sub. (1) in a format that allows searching using keywords. Each agency shall provide the legislative council staff with the proposed rules and other information needed to comply with this subsection in the format required by the legislative council staff. The Internet site shall identify or provide a link to a site that identifies proposed rules affecting small businesses, as defined in s. 227.114 (1). The Internet site shall also include or provide a link to all of the following:

227.15(1m)(a) (a) The electronic mail address and telephone number of an agency contact person for each proposed rule.

227.15(1m)(b) (b) The material required under s. 227.14 (2), (3), and (4).

227.15(1m)(bm) (bm) The economic impact analysis required under s. 227.137 (2) and any revised economic impact analysis required under s. 227.137 (4).

227.15(1m)(c) (c) Any report submitted to the legislative council staff under s. 227.14 (2g).

227.15(1m)(d) (d) The written report of the legislative council staff review of the proposed rule prepared under sub. (2) and any agency comments regarding that report.

227.15(1m)(e) (e) The time, date, and place of any public hearing specified in the notice in s. 227.17 as soon as that notice is submitted to the legislative reference bureau under s. 227.17 (1) (a).

227.15(1m)(f) (f) The place where comments on the proposed rule should be submitted and the deadline for submitting those comments.

227.15(2) (2) Role of legislative council staff. The legislative council staff shall, within 20 working days following receipt of a proposed rule, review the proposed rule in accordance with this subsection. With the consent of the director of the legislative council staff, the review period may be extended for an additional 20 working days. The legislative council staff shall act as a clearinghouse for rule drafting and cooperate with the agency and the legislative reference bureau to:

227.15(2)(a) (a) Review the statutory authority under which the agency intends to promulgate the proposed rule.

227.15(2)(b) (b) Ensure that the promulgation procedures required by this chapter are followed.

227.15(2)(c) (c) Review proposed rules for form, style and placement in the code.

227.15(2)(d) (d) Review proposed rules to avoid conflict with or duplication of existing rules.

227.15(2)(e) (e) Review proposed rules for adequate references to related statutes, rules and forms.

227.15(2)(f) (f) Review proposed rules for clarity, grammar, punctuation and use of plain language.

227.15(2)(g) (g) Review proposed rules to determine potential conflicts and to make comparisons with related federal statutes and regulations.

227.15(2)(h) (h) Review proposed rules for compliance with the requirements of s. 227.116.

227.15(2)(i) (i) Streamline and simplify the rule-making process.

227.15(3) (3) Assistance to committees. The legislative council staff shall work with and assist the appropriate committees of the legislature during the rule-making process. The legislative council staff may include in its report recommendations concerning proposed rules which the agency shall submit with the notice required under s. 227.19 (2).

227.15(4) (4) Notice of changes in rule-making authority. Whenever the rule-making authority of an agency is eliminated or significantly changed by the repeal, amendment or creation of a statute, by the interpretive decision of a court of competent jurisdiction or for any other reason, the legislative council staff shall notify the joint committee for review of administrative rules and the appropriate committees of each house of the legislature as determined by the presiding officer of each house. This subsection applies whether or not the rules of the agency are under review by the legislative council staff at the time of the change in rule-making authority.

227.15(5) (5) Annual report. The legislative council staff shall submit an annual report to the chief clerk of each house of the legislature, for distribution to the legislature under s. 13.172 (2), and to the governor summarizing any action taken and making recommendations to streamline the rule-making process and eliminate obsolete, duplicative and conflicting rules.

227.15(6) (6) Public liaison. The legislative council staff shall assist the public in resolving problems related to rules. The assistance shall include but is not limited to providing information, identifying agency personnel who may be contacted in relation to rule-making functions, describing the location where a copy of a rule, proposed rule or form is available and encouraging and assisting participation in the rule-making process.

227.15(7) (7) Rules procedures manual. The legislative council staff and the legislative reference bureau shall prepare a manual to provide agencies with information on drafting, promulgation and legislative review of rules.

227.15 History History: 1985 a. 182; 1987 a. 186; 1989 a. 31; 2001 a. 104; 2003 a. 145; 2005 a. 249; 2007 a. 20; 2011 a. 21.



227.16 When hearings required.

227.16  When hearings required.

227.16(1) (1) Except as provided under sub. (2), all rule making by an agency shall be preceded by notice and public hearing as provided in ss. 227.17 and 227.18.

227.16(2) (2) Subsection (1) does not apply if any of the following conditions exist:

227.16(2)(b) (b) The proposed rule brings an existing rule into conformity with a statute that has been changed or enacted or with a controlling judicial decision.

227.16(2)(c) (c) The proposed rule is promulgated under s. 227.24, in which case the agency shall hold a hearing under s. 227.24 (4).

227.16(2)(d) (d) The proposed rule is being promulgated at the direction of the joint committee for review of administrative rules under s. 227.26 (2) (b).

227.16(2)(e) (e) The proposed rule, as submitted to the legislative council staff under s. 227.15 (1), is sent to the legislative reference bureau in an electronic format approved by the legislative reference bureau and published in the notice section of the register with a statement that the proposed rule will be promulgated without public hearing unless a petition is received by the agency within 30 days after publication of the notice, signed by any of the following:

Effective date text (e) The proposed rule and the fiscal estimate required under s. 227.14 (4) are published in the notice section of the register with a statement that the proposed rule will be promulgated without public hearing unless a petition is received by the agency within 30 days after publication of the notice, signed by any of the following:

227.16(2)(e)1. 1. Twenty-five natural persons who will be affected by the proposed rule.

227.16(2)(e)2. 2. A municipality that will be affected by the proposed rule.

227.16(2)(e)3. 3. An association which is representative of a farm, labor, business or professional group that will be affected by the proposed rule.

227.16(3) (3) If the agency receives a petition under sub. (2) (e), it may not proceed with the proposed rule until after it has given notice and held a public hearing under ss. 227.17 and 227.18.

227.16(4) (4) The exemptions in sub. (2) do not apply if another statute specifically requires the agency to hold a hearing prior to promulgating the proposed rule under consideration.

227.16(5) (5) If a hearing is not required because of an exemption under sub. (2), the agency may hold a hearing on the proposed rule under ss. 227.17 and 227.18.

227.16(6) (6) For the purpose of soliciting public comment, an agency may hold a hearing on the general subject matter of possible or anticipated rules before preparing a proposed rule in draft form. A hearing held under this subsection does not satisfy the requirement of sub. (1) with respect to the promulgation of a specific proposed rule.

227.16 History History: 1985 a. 182; 1995 a. 106; 2013 a. 20.



227.17 Notice of hearing.

227.17  Notice of hearing.

227.17(1)(1) If a hearing is required, the agency shall:

227.17(1)(a) (a) Send written notice of the hearing, in an electronic format approved by the legislative reference bureau, to the legislative reference bureau for publication in the register and, if required, publish the notice in a local newspaper.

Effective date text (a) Send written notice of the hearing to the legislative reference bureau for publication in the register and, if required, publish the notice in a local newspaper.

227.17(1)(b) (b) Send an electronic copy of the written notice of the hearing under par. (a) to each member of the legislature who has filed a written request for notice with the legislative reference bureau. Upon request, the legislative reference bureau shall furnish an agency with the name and address of each legislator who has requested notice.

Effective date text (b) Send written notice of the hearing to each member of the legislature who has filed a written request for notice with the legislative reference bureau. Upon request, the legislative reference bureau shall furnish an agency with the name and address of each legislator who has requested notice.

227.17(1)(bm) (bm) Send written notice of the hearing to the secretary of administration on the same day that the notice is sent to the legislative reference bureau under par. (a).

227.17(1)(c) (c) Take any action it considers necessary to provide notice to other interested persons.

227.17(2) (2) The notice under sub. (1) shall be given at least 10 days prior to the date set for a hearing. Notice through the register is considered to have been given on the effective date of the issue of the register in which the notice first appears.

227.17(2m) (2m) The notice under sub. (1) shall be approved by the individual or body with policy-making powers over the subject matter of the proposed rule.

227.17(3) (3) The notice under sub. (1) shall include:

227.17(3)(a) (a) A statement of the date, time and place of the hearing.

227.17(3)(b) (b) A copy of the proposed rule as submitted to the legislative council staff under s. 227.15 (1).

Effective date text (b) Either the text of the proposed rule in the form specified in s. 227.14 (1), or an informative summary of the effect of the proposed rule. If the agency chooses to publish an informative summary rather than the full text of a proposed rule, the notice shall include a description of how a copy of the text may be obtained from the agency at no charge.

227.17(3)(c) (c) A reference to the statutory authority under which the agency proposes to promulgate the proposed rule and to any statute which the proposed rule interprets.

227.17(3)(d) (d) An analysis of the proposed rule as required under s. 227.14 (2).

227.17(3)(e) (e) The fiscal estimate required under s. 227.14 (4), or a summary of the fiscal estimate and a description of how a copy of the full fiscal estimate may be obtained from the agency at no charge.

227.17(3)(em) (em) Any report prepared by the department of administration under s. 227.137 (6).

Effective date text (em) The economic impact analysis required under s. 227.137 (2), any revised economic impact analysis required under s. 227.137 (4), and any report prepared by the department of administration under s. 227.137 (6), or a summary of that analysis and report and a description of how a copy of the full analysis and report may be obtained from the agency at no charge.

227.17(3)(f) (f) If the proposed rule will have an effect on small businesses, as defined under s. 227.114 (1), an initial regulatory flexibility analysis, which shall contain a description of the types of small businesses that will be affected by the rule, a brief description of the proposed reporting, bookkeeping and other procedures required for compliance with the rule and a description of the types of professional skills necessary for compliance with the rule.

227.17(3)(g) (g) Any additional matter required by statute.

227.17(3)(i) (i) The electronic mail address and telephone number of the small business regulatory coordinator and a link to an Internet site that allows a person to review the rule and make comments regarding the rule.

227.17(4) (4) An agency may modify a proposed rule prior to a hearing without providing additional notice under this section if the modification is germane to the subject matter of the proposed rule. In this subsection, an agency's proposal to delete part of a proposed rule for which notice was given under sub. (1) shall be treated as a germane modification of the proposed rule.

227.17(5) (5) Failure of any person to receive notice of a hearing on proposed rule making is not grounds for invalidating the resulting rule if notice of the hearing was published as provided in sub. (1) (a).

227.17 History History: 1985 a. 182; 1985 a. 332 s. 253; 1987 a. 253; 1995 a. 106; 2003 a. 145; 2005 a. 249; 2007 a. 20; 2011 a. 21; 2013 a. 20.

227.17 Annotation Changes in a proposed rule after notice was published did not so alter the scope of the proposed rule as to require a second hearing. Brown County v. DHSS, 103 Wis. 2d 37, 307 N.W.2d 247 (1981).



227.18 Conduct of hearings.

227.18  Conduct of hearings.

227.18(1)(1) An agency shall hold a public hearing at the date, time and place designated in the notice of hearing. The person conducting the hearing shall:

227.18(1)(a) (a) Explain the purpose of the hearing and describe how testimony will be received.

227.18(1)(b) (b) At the beginning of the hearing, present a summary of the factual information on which the proposed rule is based, including any information obtained from an advisory committee, informal conference or consultation.

227.18(1)(c) (c) Afford each interested person or a representative the opportunity to present facts, opinions or arguments in writing, whether or not there is an opportunity to present them orally.

227.18(1)(d) (d) Keep a record of the hearing in a manner the agency considers desirable and feasible.

227.18(2) (2) The person conducting the hearing may:

227.18(2)(a) (a) Limit oral presentations if the hearing would be unduly lengthened by repetitious testimony.

227.18(2)(b) (b) Question or allow others present to question the persons appearing.

227.18(2)(c) (c) Administer an oath or affirmation to any person appearing.

227.18(2)(d) (d) Continue or postpone the hearing to a specified date, time and place.

227.18(3) (3)

227.18(3)(a)(a) If the agency officer or a quorum of the board or commission responsible for promulgating the proposed rule is not present at the hearing, the procedures in this subsection apply.

227.18(3)(b) (b) At the beginning of the hearing, the person conducting it shall inform those present that any person who presents testimony at the hearing may present his or her argument to the agency officer, board or commission prior to promulgation of the proposed rule if the request to do so is made in writing at the hearing.

227.18(3)(c) (c) If required by the agency officer, board or commission, an argument shall be presented to the agency in writing. If oral arguments are permitted, the agency officer, board or commission may impose reasonable limitations on the length and number of appearances to conserve time and preclude undue repetition.

227.18(3)(d) (d) If a record of the hearing has been made, arguments before the agency officer, board or commission shall be limited to the record of the hearing.

227.18(4) (4) The procedures required by this section do not supersede procedures required by any statute relating to a specific agency or to the rule or class of rules under consideration.

227.18 History History: 1985 a. 182.



227.185 Approval by governor.

227.185  Approval by governor. After a proposed rule is in final draft form, the agency shall submit the proposed rule to the governor for approval. The governor, in his or her discretion, may approve or reject the proposed rule. If the governor approves a proposed rule, the governor shall provide the agency with a written notice of that approval. No proposed rule may be submitted to the legislature for review under s. 227.19 (2) unless the governor has approved the proposed rule in writing.

227.185 History History: 2011 a. 21.

227.185 Annotation Changing the Rules on Rulemaking, Sklansky, Wis. Law. August 2011.



227.19 Legislative review prior to promulgation.

227.19  Legislative review prior to promulgation.

227.19(1)(1)  Statement of purpose; rule-making powers.

227.19(1)(a)(a) Article IV of the constitution of this state vests in the legislature the power to make laws, and thereby to establish agencies and to designate agency functions, budgets and purposes. Article V of the constitution of this state charges the executive with the responsibility to expedite all measures which may be resolved upon by the legislature.

227.19(1)(b) (b) The legislature recognizes the need for efficient administration of public policy. In creating agencies and designating their functions and purposes, the legislature may delegate rule-making authority to these agencies to facilitate administration of legislative policy. The delegation of rule-making authority is intended to eliminate the necessity of establishing every administrative aspect of general public policy by legislation. In so doing, however, the legislature reserves to itself:

227.19(1)(b)1. 1. The right to retract any delegation of rule-making authority.

227.19(1)(b)2. 2. The right to establish any aspect of general policy by legislation, notwithstanding any delegation of rule-making authority.

227.19(1)(b)3. 3. The right and responsibility to designate the method for rule promulgation, review and modification.

227.19(1)(b)4. 4. The right to delay or suspend the implementation of any rule or proposed rule while under review by the legislature.

227.19(2) (2) Notification of legislature. An agency shall submit a notice to the chief clerk of each house of the legislature when a proposed rule is in final draft form. The notice shall be submitted in triplicate and shall be accompanied by a report in the form specified under sub. (3). A notice received under this subsection after the last day of the legislature's final general-business floorperiod in the biennial session as established in the joint resolution required under s. 13.02 (3) shall be considered received on the first day of the next regular session of the legislature, unless the presiding officers of both houses direct referral of the notice and report under this subsection before that day. The presiding officer of each house of the legislature shall, within 10 working days following the day on which the notice and report are received, direct the appropriate chief clerk to refer the notice and report to one standing committee. The agency shall submit to the legislative reference bureau for publication in the register, in an electronic format approved by the legislative reference bureau, a statement that a proposed rule has been submitted to the chief clerk of each house of the legislature. The agency shall also include in the statement the date of approval of the proposed rule by the governor under s. 227.185. Each chief clerk shall enter a similar statement in the journal of his or her house.

227.19(3) (3) Form of report. The report required under sub. (2) shall be in writing and shall include the proposed rule in the form specified in s. 227.14 (1); the material specified in s. 227.14 (2), (3), and (4); including any statement, suggested changes, or other material submitted to the agency by the small business regulatory review board; a copy of any economic impact analysis prepared by the agency under s. 227.137 (2); a copy of any revised economic impact analysis prepared by the agency under s. 227.137 (4); a copy of any report prepared by the department of administration under s. 227.137 (6); a copy of any energy impact report received from the public service commission under s. 227.117 (2); and a copy of any recommendations of the legislative council staff. The report shall also include all of the following:

227.19(3)(a) (a) A detailed statement explaining the basis and purpose of the proposed rule, including how the proposed rule advances relevant statutory goals or purposes.

227.19(3)(b) (b) A summary of public comments to the proposed rule and the agency's response to those comments, and an explanation of any modification made in the proposed rule as a result of public comments or testimony received at a public hearing.

227.19(3)(c) (c) A list of the persons who appeared or registered for or against the proposed rule at a public hearing.

227.19(3)(cm) (cm) Any changes to the analysis prepared under s. 227.14 (2) or the fiscal estimate prepared under s. 227.14 (4).

227.19(3)(d) (d) A response to the legislative council staff recommendations under s. 227.15 indicating:

227.19(3)(d)1. 1. Acceptance of the recommendations in whole or in part.

227.19(3)(d)2. 2. Rejection of the recommendations in whole or in part.

227.19(3)(d)3. 3. The specific reason for rejecting any recommendation.

227.19(3)(e) (e) Except as provided under sub. (3m), for all proposed rules that will have an effect on small businesses, as defined under s. 227.114 (1), a final regulatory flexibility analysis, which shall contain as much information about the following as the agency can feasibly obtain and analyze with its existing staff and resources:

227.19(3)(e)1. 1. The agency's reason for including or failing to include in the proposed rule any of the methods specified under s. 227.114 (2) for reducing its impact on small businesses.

227.19(3)(e)2. 2. A summary of issues raised by small businesses during the hearings on the proposed rule, any changes in the proposed rule as a result of alternatives suggested by small businesses and the reasons for rejecting any alternatives suggested by small businesses.

227.19(3)(e)3. 3. The nature of any reports and the estimated cost of their preparation by small businesses that must comply with the rule.

227.19(3)(e)4. 4. The nature and estimated cost of other measures and investments that will be required of small businesses in complying with the rule.

227.19(3)(e)5. 5. The additional cost, if any, to the agency of administering or enforcing a rule which includes any of the methods specified under s. 227.114 (2).

227.19(3)(e)6. 6. The impact on public health, safety and welfare, if any, caused by including in the rule any of the methods specified under s. 227.114 (2).

227.19(3)(f) (f) If an energy impact report regarding the proposed rule was submitted with the report required under sub. (2), an explanation of the changes, if any, that were made in the proposed rule in response to that report.

227.19(3)(g) (g) The report of the department of administration, as required by s. 227.115, if a proposed rule directly or substantially affects the development, construction, cost, or availability of housing in this state.

227.19(3)(h) (h) A response to any report prepared by the small business regulatory review board under s. 227.14 (2g).

227.19(3m) (3m) Analysis not required. The final regulatory flexibility analysis specified under sub. (3) (e) is not required for any rule if the small business regulatory review board determines that the rule will not have a significant economic impact on a substantial number of small businesses.

227.19(4) (4) Committee review.

227.19(4)(a)(a) Notice of referral. Upon receipt of notice that a proposed rule has been referred to a committee under sub. (2), the chairperson or chairpersons of the committee shall notify, in writing, each committee member of the referral.

227.19(4)(am) (am) Committee meeting. A committee may be convened upon the call of its chairperson or cochairpersons to review a proposed rule. A committee may meet separately or jointly with the other committee to which the notice and report were referred. A committee may hold a public hearing to review a proposed rule.

227.19(4)(b) (b) Committee review period.

227.19(4)(b)1.1. Except as provided under subds. 1m. and 5., the committee review period for each committee extends for 30 days after referral of the proposed rule to the committee under sub. (2). If the chairperson or the cochairpersons of a committee take either of the following actions within the 30-day period, the committee review period for that committee is continued for 30 days from the date on which the first 30-day review period would have expired:

227.19(4)(b)1.a. a. Request in writing that the agency meet with the committee to review the proposed rule.

227.19(4)(b)1.b. b. Publish or post notice that the committee will hold a meeting or hearing to review the proposed rule and immediately send a copy of the notice to the agency.

227.19(4)(b)1m. 1m. Except as provided under subd. 5., if a notice and report received under sub. (2) after the last day of the legislature's final general-business floorperiod as specified in sub. (2) is referred for committee review before the first day of the next regular session of the legislature, the committee review period for each committee to which the proposed rule is referred extends to the day specified under s. 13.02 (1) for the next legislature to convene.

227.19(4)(b)2. 2. If a committee, by a majority vote of a quorum of the committee, requests modifications in a proposed rule, and the agency, in writing, agrees to consider making modifications, the review period for both committees to which the proposed rule is referred is extended either to the 10th working day following receipt by those committees of the modified proposed rule or a written statement to those committees that the agency will not make the modifications or to the expiration of the review period under subd. 1. or, if applicable, subd. 1m., whichever is later. There is no limit either on the number of modification agreements that may be entered into or on the time within which modifications may be made.

227.19(4)(b)2m. 2m. If a committee requests in writing that the public service commission determine the rule's impact on the cost or reliability of electricity generation, transmission, or distribution or of fuels used in generating electricity, the commission shall prepare an energy impact report in the manner provided under s. 227.117 (1). The commission shall submit a copy of the report to the committee and to the agency that proposed the rule within 30 days after the written request is submitted to the commission. The review period for both committees to which the proposed rule is referred is extended to the 10th working day following receipt by those committees of the report, to the expiration of the review period under subd. 1. or, if applicable, subd. 1m., or to the expiration of the review period under subd. 2., whichever is later.

227.19(4)(b)3. 3. An agency may, on its own initiative, submit a germane modification to a proposed rule to a committee during its review period. If a germane modification is submitted within the final 10 days of a committee review period under subd. 1., the review period for both committees to which the proposed rule is referred is extended for 10 working days. If a germane modification is submitted to a committee after the committee in the other house has concluded its jurisdiction over the proposed rule, the jurisdiction of the committee of the other house is revived for 10 working days. In this subdivision, an agency's proposal to delete part of a proposed rule under committee review shall be treated as a germane modification of the proposed rule.

227.19(4)(b)3m. 3m. An agency may, during the committee review period, reconsider its action by recalling the proposed rule from the chief clerk of each house of the legislature. If the agency decides to continue the rule-making process with regard to the proposed rule, the agency shall resubmit the proposed rule, either in its recalled form or with one or more germane modifications, to the chief clerk in each house of the legislature as provided in sub. (2) and the committee review period under subd. 1. or, if applicable, subd. 1m. shall begin again.

227.19(4)(b)4. 4. An agency may modify a proposed rule following the committee review period if the modification is germane to the subject matter of the proposed rule. If a germane modification is made, the agency shall recall the proposed rule from the chief clerk of each house of the legislature. The proposed rule, with the germane modification, shall be resubmitted to the presiding officer in each house of the legislature as provided in sub. (2) and the committee review period shall begin again. Following the committee review period, an agency may not make any modification that is not germane to the subject matter of the proposed rule. In this subdivision, an agency's proposal to delete part of a proposed rule under committee review shall be treated as a germane modification of the proposed rule.

227.19(4)(b)5. 5. If a committee in one house votes to object to a proposed rule or to a part of the proposed rule under par. (d), the chairperson or cochairpersons of the committee shall immediately notify the chairperson or cochairpersons of the committee in the other house to which the proposed rule was referred. Upon receipt of the notice, the review period for the committee in the other house immediately ceases and no further action on the proposed rule or part of the proposed rule objected to may be taken under this paragraph by that committee, but the committee may proceed under par. (d) to object to the proposed rule or part of the proposed rule.

227.19(4)(b)6. 6. If a committee has not concluded its jurisdiction over a proposed rule or a part of a proposed rule before the day specified under s. 13.02 (1) for the next legislature to convene, that jurisdiction immediately ceases and, within 10 working days after that date, the presiding officer of the appropriate house shall refer the proposed rule or part of the proposed rule to the appropriate standing committee of the next legislature as provided under sub. (2). If a committee review period is interrupted by the loss of jurisdiction under this subdivision, a new committee review period as provided in subd. 1. shall begin for the committee to which the proposed rule or part of the proposed rule is referred under this subdivision beginning on the date of referral under this subdivision.

227.19(4)(c) (c) Waiver of committee review. A committee may waive its jurisdiction over a proposed rule prior to the expiration of the committee review period by adopting, by a majority vote of a quorum of the committee, a motion waiving the committee's jurisdiction.

227.19(4)(d) (d) Committee action. A committee, by a majority vote of a quorum of the committee during the applicable review period under par. (b), may object to a proposed rule or to a part of a proposed rule for one or more of the following reasons:

227.19(4)(d)1. 1. An absence of statutory authority.

227.19(4)(d)2. 2. An emergency relating to public health, safety or welfare.

227.19(4)(d)3. 3. A failure to comply with legislative intent.

227.19(4)(d)4. 4. A conflict with state law.

227.19(4)(d)5. 5. A change in circumstances since enactment of the earliest law upon which the proposed rule is based.

227.19(4)(d)6. 6. Arbitrariness and capriciousness, or imposition of an undue hardship.

227.19(4)(d)7. 7. In the case of a proposed rule of the department of safety and professional services under s. 101.63 (1) establishing standards for the construction of a dwelling, as defined in s. 101.61 (1), the proposed rule would increase the cost of constructing or remodeling such a dwelling by more than $1,000. This subdivision applies notwithstanding that the purpose of the one- and 2-family dwelling code under s. 101.60 includes promoting interstate uniformity in construction standards. This subdivision does not apply to a proposed rule whose promulgation has been authorized under sub. (5) (fm).

227.19(4)(e) (e) Conclusion of committee jurisdiction. Subject to par. (b) 3., a committee's jurisdiction over a proposed rule is concluded when the committee objects to, approves, or waives its jurisdiction over the proposed rule or when the committee review period ends, whichever occurs first. When a committee's jurisdiction over a proposed rule is concluded, the committee shall report the proposed rule and any objection as provided in sub. (5) (a).

227.19(5) (5) Joint committee for review of administrative rules.

227.19(5)(a)(a) Referral. When a committee's jurisdiction over a proposed rule is concluded as provided in sub. (4) (e), the committee shall report the proposed rule and any objection to the chief clerk of the appropriate house within 5 working days after that jurisdiction is concluded. The chief clerk shall refer the proposed rule and any objection to the joint committee for review of administrative rules within 5 working days after receiving the committee report.

227.19(5)(b) (b) Joint committee review period.

227.19(5)(b)1.1. Except as provided in subd. 1m., the review period for the joint committee for review of administrative rules extends for 30 days after the last referral of a proposed rule and any objection to that committee, and during that review period that committee may take any action on the proposed rule in whole or in part permitted under this subsection. The joint committee for review of administrative rules shall meet and take action in executive session during that period with respect to any proposed rule or any part of a proposed rule to which a committee has objected and may meet and take action in executive session during that period with respect to any proposed rule or any part of a proposed rule to which no committee has objected, except that if the cochairpersons take either of the following actions within the 30-day period, the joint committee review period is continued for 30 days from the date on which the first 30-day review period would have expired:

227.19(5)(b)1.a. a. Request in writing that the agency meet with the joint committee for review of administrative rules to review the proposed rule.

227.19(5)(b)1.b. b. Publish or post notice that the joint committee for review of administrative rules will hold a meeting or hearing to review the proposed rule and immediately send a copy of the notice to the agency.

227.19(5)(b)1m. 1m. If a notice and report received under sub. (2) after the last day of the legislature's final general-business floorperiod as specified in sub. (2) is referred for review by the joint committee for review of administrative rules before the first day of the next regular session of the legislature, the review period for the joint committee for review of administrative rules extends to the day specified under s. 13.02 (1) for the next legislature to convene. During that review period, the joint committee for review of administrative rules may meet and take action in executive session and may take any action on the proposed rule in whole or in part permitted under this subsection. If the joint committee for review of administrative rules meets in executive session with respect to a proposed rule or part of a proposed rule to which a committee has objected, that joint committee shall take action as permitted under this subsection with respect to the committee's objection.

227.19(5)(b)2. 2. If the joint committee for review of administrative rules, by a majority vote of a quorum of the committee, requests modifications in a proposed rule, and the agency, in writing, agrees to consider making modifications, the review period for the joint committee is extended either to the 10th working day following receipt by the joint committee of the modified proposed rule or a written statement to the joint committee that the agency will not make the modifications or to the expiration of the review period under subd. 1. or, if applicable, subd. 1m., whichever is later. There is no limit either on the number of modification agreements that may be entered into or on the time within which modifications may be made.

227.19(5)(b)4. 4. If the joint committee for review of administrative rules has not concluded its jurisdiction over a proposed rule or a part of a proposed rule before the day specified under s. 13.02 (1) for the next legislature to convene, that jurisdiction immediately ceases and, within 10 working days after that date, the presiding officer of the appropriate house shall refer the proposed rule or part of the proposed rule to the joint committee for review of administrative rules of the next legislature. If a committee review period is interrupted by the loss of jurisdiction under this subdivision, a new committee review period as provided in subd. 1. shall begin for the joint committee for review of administrative rules to which the proposed rule or part of the proposed rule is referred under this subdivision beginning on the date of referral under this subdivision.

227.19(5)(c) (c) Agency not to promulgate rule during joint committee review. An agency may not promulgate a proposed rule or a part of a proposed rule until the joint committee for review of administrative rules nonconcurs in the objection of the committee, concurs in the approval of the committee, otherwise approves the proposed rule or part of the proposed rule, or waives its jurisdiction over the proposed rule or part of the proposed rule under par. (d), until the expiration of the review period under par. (b) 1., if no committee has objected to the proposed rule or the part of the proposed rule, until a bill introduced under par. (e) fails to be enacted, or until a bill introduced under par. (em) is enacted. An agency may promulgate any part of a proposed rule to which no objection has been made.

227.19(5)(d) (d) Joint committee action. The joint committee for review of administrative rules may nonconcur in a committee's objection to a proposed rule or a part of a proposed rule, concur in a committee's approval of a proposed rule or a part of a proposed rule, otherwise approve a proposed rule or a part of a proposed rule, or waive its jurisdiction over a proposed rule or a part of a proposed rule by voting to nonconcur, concur, or approve, or to waive its jurisdiction, during the applicable review period under par. (b). Except as provided in par. (dm), if the joint committee for review of administrative rules objects to a proposed rule or a part of a proposed rule, an agency may not promulgate the proposed rule or part of the proposed rule objected to until a bill introduced under par. (e) fails to be enacted. The joint committee for review of administrative rules may object to a proposed rule or a part of a proposed rule only for one or more of the reasons specified under sub. (4) (d).

227.19(5)(dm) (dm) Rules increasing dwelling construction costs; joint committee action. If the joint committee for review of administrative rules objects to a proposed rule or a part of a proposed rule for a reason specified in sub. (4) (d) 7., the department of safety and professional services may not promulgate the proposed rule or part of the proposed rule objected to until a bill introduced under par. (em) is enacted. This paragraph applies notwithstanding that the purpose of the one- and 2-family dwelling code under s. 101.60 includes promoting interstate uniformity in construction standards. This paragraph does not apply to a proposed rule whose promulgation has been previously authorized under par. (fm).

227.19(5)(e) (e) Bills to prevent promulgation. When the joint committee for review of administrative rules objects to a proposed rule or a part of a proposed rule under par. (d) it shall, within 30 days of the date of the objection, meet and take executive action regarding the introduction, in each house of the legislature, of a bill to support the objection. The joint committee shall introduce the bills within 5 working days after taking executive action in favor of introduction of the bills unless the bills cannot be introduced during this time period under the joint rules of the legislature.

227.19(5)(em) (em) Rules increasing dwelling construction costs; bill to authorize promulgation. If the joint committee for review of administrative rules objects to a proposed rule or a part of a proposed rule under par. (dm), any member of the legislature may introduce a bill to authorize promulgation of the proposed rule or part of the proposed rule. This paragraph applies notwithstanding that the purpose of the one- and 2-family dwelling code under s. 101.60 includes promoting interstate uniformity in construction standards. This paragraph does not apply to a proposed rule whose promulgation has been previously authorized under par. (fm).

227.19(5)(f) (f) Timely introduction of bills; effect. If both bills required under par. (e) are defeated, or fail to be enacted in any other manner, the agency may promulgate the proposed rule or part of the proposed rule that was objected to. If either bill becomes law, the agency may not promulgate the proposed rule or part of the proposed rule that was objected to unless a subsequent law specifically authorizes its promulgation. This paragraph applies to bills introduced on or after the day specified under s. 13.02 (1) for the legislature to convene and before February 1 of an even-numbered year.

227.19(5)(fm) (fm) Rules increasing dwelling construction costs; timely introduction of bill; effect. If all bills introduced under par. (em) are defeated, or fail to be enacted in any other manner, the agency may not promulgate the proposed rule or part of the proposed rule that was objected to unless subsequent law specifically authorizes its promulgation. If any of those bills becomes law, the agency may promulgate the proposed rule or part of the proposed rule that was objected to.

227.19(5)(g) (g) Introduction of bills in next session; effect. If the bills required under par. (e) are introduced on or after February 1 of an even-numbered year and before the next regular session of the legislature commences, as provided under s. 13.02 (2), or if the bills cannot be introduced during this time period under the joint rules of the legislature, the joint committee for review of administrative rules shall introduce the bills on the first day of the next regular session of the legislature, unless either house adversely disposes of either bill. If the joint committee for review of administrative rules is required to introduce the bills, the agency may not promulgate the proposed rule or part of the proposed rule to which the bills pertain except as provided in par. (f). If either house adversely disposes of either bill, the agency may promulgate the proposed rule or part of the proposed rule that was objected to. In this paragraph, "adversely disposes of" means that one house has voted in one of the following ways:

227.19(5)(g)1. 1. To indefinitely postpone the bill.

227.19(5)(g)2. 2. To nonconcur in the bill.

227.19(5)(g)3. 3. Against ordering the bill engrossed.

227.19(5)(g)4. 4. Against ordering the bill to a 3rd reading.

227.19(5)(g)5. 5. Against passage.

227.19(5)(g)6. 6. Against concurrence.

227.19(6) (6) Promulgation prevention or authorization procedure.

227.19(6)(a)(a) The legislature may not consider a bill required or permitted under sub. (5) (e) or (em) until the joint committee for review of administrative rules has submitted a written report on the bill. The report shall be printed as an appendix to each bill and shall contain:

227.19(6)(a)1. 1. An explanation of the issue involving the proposed rule or part of the proposed rule objected to and the factual situation out of which the issue arose.

227.19(6)(a)2. 2. Arguments presented for and against the proposed rule at the executive session held under sub. (5) (b).

227.19(6)(a)3. 3. A statement of the action taken by the joint committee for review of administrative rules regarding the proposed rule.

227.19(6)(a)4. 4. A statement and analysis of the grounds upon which the joint committee for review of administrative rules relies for objecting to the proposed rule or part of the proposed rule.

227.19(6)(b) (b) Upon introduction of the bills under sub. (5), the presiding officer of each house of the legislature shall refer the bill introduced in that house to the appropriate committee, to the calendar scheduling committee or directly to the calendar. If the committee to which a bill is referred makes no report within 30 days after referral, the bill shall be considered reported without recommendation. No later than 40 days after referral, or as soon thereafter as is possible if the legislature is not in a floorperiod 40 days after referral, the bills shall be placed on the calendar of each house of the legislature according to its rule governing the placement of proposals on the calendar. A bill introduced under this section which is received in the 2nd house shall be referred, reported and placed on the calendar in the same manner as an original bill introduced under this section.

227.19(7) (7) Nonapplication. This section does not apply to rules promulgated under s. 227.24.

227.19 History History: 1985 a. 182; 1987 a. 253; 1987 a. 403 s. 256; 1989 a. 175; 2001 a. 87; 2003 a. 118, 277; 2005 a. 249; 2007 a. 20, 180; 2011 a. 21, 32, 46; 2013 a. 20; s. 35.17 correction in (3) (intro.).

227.19 Annotation Rule-making procedure is discussed. Wisconsin State Telephone Association. v. PSC, 105 Wis. 2d 601, 314 N.W.2d 873 (Ct. App. 1981).

227.19 Annotation Changing the Rules on Rulemaking. Sklansky. Wis. Law. Aug. 2011.



227.20 Filing of rules.

227.20  Filing of rules.

227.20(1)(1) An agency shall file a certified copy of each rule it promulgates with the legislative reference bureau. No rule is valid until the certified copy has been filed. A certified copy shall be typed or duplicated on 8 1/2 by 11 inch paper, leaving sufficient room for a stamp at the top of the first page. Forms that are filed need not comply with the specifications of this subsection. The agency shall also send a copy of each rule to the legislative reference bureau in an electronic format approved by the legislative reference bureau.

227.20(2) (2) The legislative reference bureau shall endorse the date and the time of filing on each certified copy filed under sub. (1). The bureau shall keep a file of all certified copies filed under sub. (1).

227.20(3) (3) Filing a certified copy of a rule with the legislative reference bureau creates a presumption of all of the following:

227.20(3)(a) (a) That the rule was duly promulgated by the agency.

227.20(3)(b) (b) That the rule was filed and made available for public inspection on the date and time endorsed on it.

227.20(3)(c) (c) That all of the rule-making procedures required by this chapter were complied with.

227.20(3)(d) (d) That the text of the certified copy of the rule is the text as promulgated by the agency.

227.20 History History: 1985 a. 182; 1993 a. 214; 2005 a. 249; 2007 a. 20; 2013 a. 20.

227.20 Cross-reference Cross-reference: See s. 902.03 for provision for judicial notice of administrative rules.



227.21 Publication of rules; incorporation by reference.

227.21  Publication of rules; incorporation by reference.

227.21(1)(1) The legislative reference bureau shall publish all rules that agencies are directed by this chapter to file with the legislative reference bureau under s. 227.20 in the register and shall publish all permanent rules that agencies are directed by this chapter to file with the legislative reference bureau under s. 227.20 in the code, as provided in s. 35.93.

227.21(2) (2)

227.21(2)(a)(a) Except as provided in s. 601.41 (3) (b), to avoid unnecessary expense an agency may, with the consent of the attorney general, adopt standards established by technical societies and organizations of recognized national standing by incorporating the standards in its rules by reference to the specific issue or issues of the publication in which they appear, without reproducing the standards in full.

227.21(2)(b) (b) The attorney general shall consent to incorporation by reference only in a rule of limited public interest and in a case where the incorporated standards are readily available in published form or are available on optical disk or in another electronic format. Each rule containing an incorporation by reference shall state how the material incorporated may be obtained and, except as provided in s. 601.41 (3) (b), that the standards are on file at the offices of the agency and the legislative reference bureau.

227.21(2)(c) (c) An agency that adopts standards under par. (a) may provide the legislative reference bureau with one or more Web addresses to provide electronic access to the standards for publication in conjunction with the publication of the Wisconsin administrative code and register under s. 35.93.

227.21(3) (3) A rule promulgated jointly by 2 or more agencies need not be published in more than one place in the code.

227.21(4) (4) Agency materials that are exempt from the requirements of this chapter under s. 227.01 (13) may be published, either verbatim or in summary form, if the promulgating agency and the legislative reference bureau determine that the public interest would be served by publication.

227.21 History History: 1985 a. 182; 1987 a. 403; 2001 a. 65; 2005 a. 249; 2007 a. 20, 96, 180; 2013 a. 20.

227.21 Annotation Consent may not be given to incorporate by reference the U.S. Code or federal regulations, except rules meeting the definition of a technical standard. Material incorporated by reference cannot include future amendments thereto. 59 Atty. Gen. 31.



227.22 Effective date of rules.

227.22  Effective date of rules.

227.22(1) (1) In this section, "date of publication" means the date on which a register is published under s. 35.93 (2).

227.22(2) (2) A rule is effective on the first day of the month commencing after the date of publication unless one of the following occurs:

227.22(2)(a) (a) The statute under which the rule was promulgated prescribes a different effective date for the rule.

227.22(2)(b) (b) A later date is prescribed by the agency in a statement filed with the rule.

227.22(2)(c) (c) The rule is promulgated under s. 227.24, in which case it becomes effective at the time prescribed in that section.

227.22(2)(d) (d) The date of publication of the issue of the register in which the rule is printed occurs after the date designated under s. 35.93 (3) for publication of the register, in which case the rule becomes effective as provided in sub. (4).

227.22(2)(e) (e) The rule has a significant economic impact on small businesses, as defined in s. 227.114 (1), in which case the rule applies to small businesses no earlier than the first day of the 3rd month commencing after the date of publication of the rule.

227.22(3) (3) The legislative reference bureau may prescribe in the manual prepared under s. 227.15 (7) the monthly date prior to which a rule must be filed in order to be included in that month's issue of the register. The legislative reference bureau shall compute the effective date of each rule submitted for publication in the register and shall publish it in a note at the end of each section. For the purpose of computing the effective date, the legislative reference bureau may presume that an issue of the register will be published during the month in which it is designated for publication.

227.22(4) (4) If an issue of the register or the notice section of the register is published after the date designated under s. 35.93 (3) for its publication, the department of administration shall stamp the date of publication on the title page of each copy of that issue. A rule or notice contained in that issue of the register is not effective earlier than the day following the date stamped on the title page.

227.22 History History: 1985 a. 182; 1985 a. 332 s. 253; 2003 a. 145; 2005 a. 249; 2007 a. 20; 2013 a. 20.



227.23 Forms.

227.23  Forms. A form imposing a requirement which meets the definition of a rule shall be treated as a rule for the purposes of this chapter, except that:

227.23(1) (1) Its promulgation need not be preceded by notice and public hearing.

227.23(2) (2) It need not be promulgated by the board or officer charged with ultimate rule-making authority but may be promulgated by any employee of the agency authorized by the board or officer.

227.23(3) (3) It need not be published in the code and register in its entirety, but may be listed by title or description together with a statement as to how it may be obtained.

227.23 History History: 1985 a. 182.



227.24 Emergency rules; exemptions.

227.24  Emergency rules; exemptions.

227.24(1) (1)  Promulgation.

227.24(1)(a)(a) An agency may promulgate a rule as an emergency rule without complying with the notice, hearing and publication requirements under this chapter if preservation of the public peace, health, safety or welfare necessitates putting the rule into effect prior to the time it would take effect if the agency complied with the procedures.

227.24(1)(b) (b) An agency acting under s. 186.235 (21), 215.02 (18) or 220.04 (8) may promulgate a rule without complying with the notice, hearing and publication procedures under this chapter.

227.24(1)(c) (c) A rule promulgated under par. (a) takes effect upon publication in the official state newspaper or on any later date specified in the rule and, except as provided under sub. (2), remains in effect only for 150 days.

227.24(1)(d) (d) A rule promulgated under par. (b) takes effect upon publication in the official state newspaper or on any later date specified in the rule and remains in effect for one year or until it is suspended or the proposed rule corresponding to it is objected to by the joint committee for review of administrative rules, whichever is sooner. If a rule under par. (b) is suspended or a proposed rule under s. 186.235 (21), 215.02 (18) or 220.04 (8) is objected to by the joint committee for review of administrative rules, any person may complete any transaction entered into or committed to in reliance on that rule and shall have 45 days to discontinue other activity undertaken in reliance on that rule.

227.24(1)(e) (e) An agency that promulgates a rule under this subsection shall do all of the following:

227.24(1)(e)1d. 1d. Prepare a statement of the scope of the proposed emergency rule as provided in s. 227.135 (1), obtain approval of the statement as provided in s. 227.135 (2), and send the statement to the legislative reference bureau for publication in the register as provided in s. 227.135 (3). If the agency changes the scope of a proposed emergency rule as described in s. 227.135 (4), the agency shall prepare and obtain approval of a revised statement of the scope of the proposed emergency rule as provided in s. 227.135 (4). No state employee or official may perform any activity in connection with the drafting of a proposed emergency rule except for an activity necessary to prepare the statement of the scope of the proposed emergency rule until the governor and the individual or body with policy-making powers over the subject matter of the proposed emergency rule approves the statement.

227.24(1)(e)1g. 1g. Submit the proposed emergency rule in final draft form to the governor for approval. The governor, in his or her discretion, may approve or reject the proposed emergency rule. If the governor approves a proposed emergency rule, the governor shall provide the agency with a written notice of that approval. An agency may not file an emergency rule with the legislative reference bureau as provided in s. 227.20 and an emergency rule may not be published until the governor approves the emergency rule in writing.

227.24(1)(e)1m. 1m. Prepare a plain language analysis of the rule in the format prescribed under s. 227.14 (2) and print the plain language analysis with the rule when it is published.

227.24(1)(e)2. 2. Prepare a fiscal estimate for the rule in the format prescribed under s. 227.14 (4), mail the fiscal estimate to each member of the legislature, and send a copy of the fiscal estimate to the legislative reference bureau in an electronic format approved by the legislative reference bureau, not later than 10 days after the date on which the rule is published.

Effective date text 2. Prepare a fiscal estimate of the rule in the format prescribed under s. 227.14 (4) and mail the fiscal estimate to each member of the legislature not later than 10 days after the date on which the rule is published.

227.24(2) (2) Extension.

227.24(2)(a)(a) At the request of an agency, the joint committee for review of administrative rules may, at any time prior to the expiration date of a rule promulgated under sub. (1) (a), extend the effective period of the emergency rule or part of the emergency rule for a period specified by the committee not to exceed 60 days. Any number of extensions may be granted under this paragraph, but the total period for all extensions may not exceed 120 days.

227.24(2)(am) (am) Any request by an agency to extend the effective period of the emergency rule or part of the emergency rule shall be made in writing to the joint committee for review of administrative rules no later than 30 days before the initial expiration date of the emergency rule.

227.24(2)(b) (b) In making the request for an extension, the agency shall provide the committee with the following:

227.24(2)(b)1. 1. Evidence that there is a threat to the public peace, health, safety or welfare that can be avoided only by extension of the emergency rule or part of the emergency rule.

227.24(2)(b)2. 2. Evidence that it is impossible for the agency to promulgate a permanent rule prior to the expiration date of the emergency rule under sub. (1) (c).

227.24(2)(c) (c) Whenever the committee extends an emergency rule or part of an emergency rule under par. (a), it shall file a statement of its action with the agency promulgating the emergency rule and the legislative reference bureau. The statement shall identify the specific emergency rule or part of an emergency rule to which it relates.

227.24(3) (3) Filing. An agency shall file a rule promulgated under sub. (1) as provided in s. 227.20, shall mail a copy to the chief clerk of each house and to each member of the legislature at the time that the rule is filed and shall take any other step it considers feasible to make the rule known to persons who will be affected by it. The legislative reference bureau shall insert in the notice section of each issue of the register a brief description of each rule under sub. (1) that is currently in effect, and a copy of the rule and fiscal estimate. Each copy, notice or description of a rule promulgated under sub. (1) (a) shall be accompanied by a statement of the emergency finding by the agency or by a statement that the rule is promulgated at the direction of the joint committee for review of administrative rules under s. 227.26 (2) (b).

227.24(3m) (3m) Review by the small business regulatory review board. On the same day that the agency files a rule under sub. (3) that may have an economic impact on small businesses, as defined in s. 227.114 (1), the agency shall submit a copy of the rule to the small business regulatory review board. The board may use cost-benefit analysis to determine the fiscal effect of the emergency rule on small businesses and shall determine whether the emergency rule will have a significant economic impact on a substantial number of small businesses and whether the agency complied with ss. 227.114 (2) and (3) and 227.14 (2m). If the board determines that the emergency rule will not have a significant economic impact on a substantial number of small businesses, the board shall submit a statement to that effect to the agency that sets forth the reason for the board's decision. If the board determines that the emergency rule will have a significant economic impact on a substantial number of small businesses, the board may submit to the agency and to the legislative council staff suggested changes in the emergency rule to minimize the economic impact of the emergency rule. If the board determines that the agency failed to comply with s. 227.114 (2) or (3) or 227.14 (2m), the board shall notify the agency of that determination and ask the agency to comply with any of those provisions. In addition, the board may submit other suggested changes in the proposed rule to the agency and may include a request that the agency do any of the following:

227.24(3m)(a) (a) Explain how the agency has responded to comments received from small businesses regarding the emergency rule.

227.24(3m)(b) (b) Verify that the emergency rule does not conflict with, overlap, or duplicate other rules or federal regulations.

227.24(4) (4) Public hearing. Notwithstanding sub. (1) (a) and (b), an agency shall hold a public hearing within 45 days after it promulgates a rule under sub. (1). If within that 45-day period the agency submits to the legislative council staff under s. 227.15 a proposed rule corresponding to the rule under sub. (1), it shall hold a public hearing on both rules within 90 days after promulgation of the rule under sub. (1), or within 30 days after the agency receives the report on the proposed rule prepared by the legislative council under s. 227.15 (2), whichever occurs later.

227.24 History History: 1985 a. 182 ss. 6, 46, 55 (1), 57; 1985 a. 332 s. 253; 1987 a. 403; 1989 a. 31; 1995 a. 151; 1997 a. 185; 2003 a. 145; 2005 a. 249; 2007 a. 20; 2011 a. 21, 32, 46; 2013 a. 20.

227.24 Annotation The effectiveness of an emergency rule may not be extended beyond the initial effective period by simply refiling it. 62 Atty Gen. 305.



227.25 Legislative reference bureau.

227.25  Legislative reference bureau.

227.25(1) (1) The legislative reference bureau shall, in cooperation with the legislative council staff under s. 227.15 (7), prepare a manual informing agencies about the form, style and placement of rules in the code.

227.25(2) (2) The legislative reference bureau shall, upon request, furnish an agency with advice and assistance on the form and mechanics of rule drafting.

227.25(3) (3) An agency may request an advance commitment as to the title or numbering of a proposed rule by submitting a copy of the proposed rule indicating the requested title and numbering to the legislative reference bureau prior to filing. As soon as possible after that, the legislative reference bureau shall either approve the request or inform the agency of any change necessary to preserve uniformity in the code.

227.25(4) (4) The legislative reference bureau may, prior to publication, edit the analysis of a proposed rule and any other material submitted for publication in the code and register, may refer to the fact that those materials are on file or may eliminate them and any reference to them in the code and register if they do not appreciably add to an understanding of the rule. The legislative reference bureau shall submit the edited version of any material to the agency for its comments prior to publication.

227.25 History History: 1985 a. 182; 2005 a. 249; 2007 a. 20.



227.26 Legislative review after promulgation; joint committee for review of administrative rules.

227.26  Legislative review after promulgation; joint committee for review of administrative rules.

227.26(1) (1)  Definition. In this section, "rule" means all or any part of a rule which has taken effect as provided under s. 227.22 (2).

227.26(2) (2) Review of rules by committee.

227.26(2)(a)(a) Purpose. The joint committee for review of administrative rules shall promote adequate and proper rules, statements of general policy and interpretations of statutes by agencies and an understanding upon the part of the public respecting the rules, statements and interpretations.

227.26(2)(b) (b) Requirement for promulgation. If the committee determines that a statement of policy or an interpretation of a statute meets the definition of a rule, it may direct the agency to promulgate the statement or interpretation as an emergency rule under s. 227.24 (1) (a) within 30 days after the committee's action.

227.26(2)(c) (c) Public hearings. The committee shall hold a public hearing to investigate any complaint with respect to a rule if it considers the complaint meritorious and worthy of attention.

227.26(2)(d) (d) Temporary suspension of rules. The committee may suspend any rule by a majority vote of a quorum of the committee. A rule may be suspended only on the basis of testimony in relation to that rule received at a public hearing and only for one or more of the reasons specified under s. 227.19 (4) (d).

227.26(2)(e) (e) Notice. When the committee suspends a rule, it shall publish a class 1 notice, under ch. 985, of the suspension in the official state newspaper and give any other notice it considers appropriate.

227.26(2)(f) (f) Introduction of bills. If any rule is suspended, the committee shall, within 30 days after the suspension, meet and take executive action regarding the introduction, in each house of the legislature, of a bill to support the suspension. The committee shall introduce the bills within 5 working days after taking executive action in favor of introduction of the bills unless the bills cannot be introduced during this time period under the joint rules of the legislature.

227.26(2)(g) (g) Committee report required. No bill required by this subsection may be considered by the legislature until the committee submits a written report on the proposed bill. The report shall be printed as an appendix to the bills introduced under par. (f). The report shall contain all of the following:

227.26(2)(g)1. 1. An explanation of the issue regarding the suspended rule and the factual situation out of which the issue arose.

227.26(2)(g)2. 2. Arguments presented for and against the suspension action at the public hearing held under par. (c).

227.26(2)(g)3. 3. A statement of the action taken by the committee regarding the rule.

227.26(2)(g)4. 4. A statement and analysis of the grounds upon which the committee relies for suspending the rule.

227.26(2)(h) (h) Legislative procedure. Upon the introduction of bills by the committee under this subsection, the presiding officer of each house of the legislature shall refer the bill introduced in that house to the appropriate committee, to the calendar scheduling committee or directly to the calendar. If the committee to which a bill is referred makes no report within 30 days after referral, the bill shall be considered reported without recommendation. No later than 40 days after referral, or as soon thereafter as is possible if the legislature is not in a floorperiod 40 days after referral, the bills shall be placed on the calendar of each house of the legislature according to its rule governing the placement of proposals on the calendar. A bill introduced under this subsection which is received in the 2nd house shall be referred, reported and placed on the calendar in the same manner as an original bill introduced under this subsection.

227.26(2)(i) (i) Timely introduction of bills; effect. If both bills required under this subsection are defeated, or fail to be enacted in any other manner, the rule remains in effect and the committee may not suspend it again. If either bill becomes law, the rule is repealed and may not be promulgated again unless a subsequent law specifically authorizes such action. This paragraph applies to bills that are introduced on or after the day specified under s. 13.02 (1) for the legislature to convene and before February 1 of an even-numbered year.

227.26(2)(j) (j) Late introduction of bills; effect. If the bills required under par. (f) are introduced on or after February 1 of an even-numbered year and before the next regular session of the legislature commences, as provided under s. 13.02 (2), or if the bills cannot be introduced during this time period under the joint rules of the legislature, unless either house adversely disposes of either bill, the committee shall introduce the bills on the first day of the next regular session of the legislature. If the committee is required to introduce the bills on the first day of the next regular session, the rule to which the bills pertain remains suspended except as provided in par. (i). If either house adversely disposes of either bill, the rule remains in effect and the committee may not suspend it again. In this paragraph, "adversely disposes of" has the meaning given under s. 227.19 (5) (g).

227.26(2)(k) (k) Biennial report. The committee shall submit a biennial report of its activities to the chief clerk of each house of the legislature, for distribution to the legislature under s. 13.172 (2), and to the governor and include recommendations.

227.26(2)(L) (L) Emergency rules. If the committee suspends an emergency rule under this section, the agency may not submit to the legislature under s. 227.19 (2) the substance of the emergency rule as a proposed permanent rule during the time the emergency rule is suspended.

227.26(3) (3) Public hearings by state agencies. By a majority vote of a quorum of the committee, the committee may require any agency to hold a public hearing in respect to recommendations made under sub. (2) and to report its action to the committee within the time specified by the committee. The agency shall publish a class 1 notice, under ch. 985, of the hearing in the official state newspaper and give any other notice which the committee directs. The hearing shall be conducted in accordance with s. 227.18 and shall be held not more than 60 days after receipt of notice of the requirement.

227.26 History History: 1985 a. 182 ss. 1, 3, 50; 1987 a. 186; 2005 a. 249.

227.26 Annotation Rule suspension under sub. (2) (d) does not violate the separation of powers doctrine. Martinez v. DILHR, 165 Wis. 2d 687, 478 N.W.2d 582 (1992).

227.26 Annotation A collective bargaining agreement between the regents and the teaching assistants association is not subject to review by the committee. 59 Atty. Gen. 200.

227.26 Annotation In giving notice of public hearings held under sub. (2), the committee should concurrently employ the various forms of notice available that best fit the particular circumstances. 62 Atty. Gen. 299.

227.26 Annotation If an administrative rule is properly adopted and is within the power of the legislature to delegate there is no material difference between it and a law. No law, including a valid rule can be revoked by a joint resolution of the legislature as such a resolution deprives the executive its power to veto an act of the legislature. 63 Atty. Gen. 159.

227.26 Annotation Legislative committee review of administrative rules in Wisconsin. Bunn and Gallagher. 1977 WLR 935.



227.265 Repeal or modification of rules.

227.265  Repeal or modification of rules. If a bill to repeal or modify a rule is enacted, the procedures under ss. 227.114 to 227.21 and 227.26 do not apply. Instead, the legislative reference bureau shall publish the repeal or modification in the Wisconsin administrative code and register as required under s. 35.93, and the repeal or modification shall take effect as provided in s. 227.22.

227.265 History History: 2013 a. 125, 136.



227.27 Construction of administrative rules.

227.27  Construction of administrative rules.

227.27(1) (1) In construing rules, ss. 990.001, 990.01, 990.03 (1), (2) and (4), 990.04 and 990.06 apply in the same manner in which they apply to statutes, except that ss. 990.001 and 990.01 do not apply if the construction would produce a result that is inconsistent with the manifest intent of the agency.

227.27(2) (2) The code shall be prima facie evidence in all courts and proceedings as provided by s. 889.01, but this does not preclude reference to or, in case of a discrepancy, control over a rule filed with the legislative reference bureau under s. 227.20 or modified under s. 227.265, and the certified copy of a rule shall also and in the same degree be prima facie evidence in all courts and proceedings.

227.27 History History: 1983 a. 544; 1985 a. 182 ss. 22, 55 (2), (3); Stats. 1985 s. 227.27; 2005 a. 249; 2007 a. 20; 2013 a. 125, 136.



227.30 Review of administrative rules or guidelines.

227.30  Review of administrative rules or guidelines.

227.30(1)(1) The small business regulatory review board may review the rules and guidelines of any agency to determine whether any of those rules or guidelines place an unnecessary burden on the ability of small businesses, as defined in s. 227.114 (1), to conduct their affairs. If the board determines that a rule or guideline places an unnecessary burden on the ability of a small business to conduct its affairs, the board shall submit a report and recommendations regarding the rule or guideline to the joint committee for review of administrative rules and to the agency.

227.30(2) (2) When reviewing the report, the joint committee for review of administrative rules shall consider all of the following:

227.30(2)(a) (a) The continued need for the rule or guideline.

227.30(2)(b) (b) The nature of the complaints and comments received from the public regarding the rule or guideline.

227.30(2)(c) (c) The complexity of the rule or guideline.

227.30(2)(d) (d) The extent to which the rule or guideline overlaps, duplicates, or conflicts with federal regulations, other state rules, or local ordinances.

227.30(2)(e) (e) The length of time since the rule or guideline has been evaluated.

227.30(2)(f) (f) The degree to which technology, economic conditions, or other factors have changed in the subject area affected by the rule or guideline since the rule or guideline was promulgated.

227.30(3) (3) The joint committee for review of administrative rules may refer the report regarding the rule or guideline to the presiding officer of each house of the legislature for referral to a committee under s. 227.19 (2) or may review the rule or guideline as provided under s. 227.26.

227.30 History History: 2003 a. 145; 2005 a. 249.



227.40 Declaratory judgment proceedings.

227.40  Declaratory judgment proceedings.

227.40(1) (1) Except as provided in sub. (2), the exclusive means of judicial review of the validity of a rule shall be an action for declaratory judgment as to the validity of the rule brought in the circuit court for the county where the party asserting the invalidity of the rule resides or has its principal place of business or, if that party is a nonresident or does not have its principal place of business in this state, in the circuit court for the county where the dispute arose. The officer or other agency whose rule is involved shall be the party defendant. The summons in the action shall be served as provided in s. 801.11 (3) and by delivering a copy to that officer or, if the agency is composed of more than one person, to the secretary or clerk of the agency or to any member of the agency. The court shall render a declaratory judgment in the action only when it appears from the complaint and the supporting evidence that the rule or its threatened application interferes with or impairs, or threatens to interfere with or impair, the legal rights and privileges of the plaintiff. A declaratory judgment may be rendered whether or not the plaintiff has first requested the agency to pass upon the validity of the rule in question.

227.40(2) (2) The validity of a rule may be determined in any of the following judicial proceedings when material therein:

227.40(2)(a) (a) Any civil proceeding by the state or any officer or agency thereof to enforce a statute or to recover thereunder, provided such proceeding is not based upon a matter as to which the opposing party is accorded an administrative review or a judicial review by other provisions of the statutes and such opposing party has failed to exercise such right to review so accorded;

227.40(2)(b) (b) Criminal prosecutions;

227.40(2)(c) (c) Proceedings or prosecutions for violations of county or municipal ordinances;

227.40(2)(d) (d) Habeas corpus proceedings relating to criminal prosecution;

227.40(2)(e) (e) Proceedings under s. 66.191, 1981 stats., or s. 40.65 (2), 106.50, 106.52, 303.07 (7) or 303.21 or ss. 227.52 to 227.58 or under ch. 102, 108 or 949 for review of decisions and orders of administrative agencies if the validity of the rule involved was duly challenged in the proceeding before the agency in which the order or decision sought to be reviewed was made or entered.

227.40(2)(f) (f) Proceedings under s. 227.114 (6m).

227.40(3) (3) In any judicial proceeding other than one set out above, in which the invalidity of a rule is material to the cause of action or any defense thereto, the assertion of such invalidity shall be set forth in the pleading of the party so maintaining the invalidity of such rule in that proceeding. The party so asserting the invalidity of such rule shall, within 30 days after the service of the pleading in which the party sets forth such invalidity, apply to the court in which such proceedings are had for an order suspending the trial of said proceeding until after a determination of the validity of said rule in an action for declaratory judgment under sub. (1) hereof.

227.40(3)(a) (a) Upon the hearing of such application if the court is satisfied that the validity of such rule is material to the issues of the case, an order shall be entered staying the trial of said proceeding until the rendition of a final declaratory judgment in proceedings to be instituted forthwith by the party asserting the invalidity of such rule. If the court shall find that the asserted invalidity of a rule is not material to the case, an order shall be entered denying the application for stay.

227.40(3)(b) (b) Upon the entry of a final order in said declaratory judgment action, it shall be the duty of the party who asserts the invalidity of the rule to formally advise the court of the outcome of the declaratory judgment action so brought as ordered by the court. After the final disposition of the declaratory judgment action the court shall be bound by and apply the judgment so entered in the trial of the proceeding in which the invalidity of the rule is asserted.

227.40(3)(c) (c) Failure to set forth invalidity of a rule in a pleading or to commence a declaratory judgment proceeding within a reasonable time pursuant to such order of the court or to prosecute such declaratory judgment action without undue delay shall preclude such party from asserting or maintaining such rule is invalid.

227.40(4) (4)

227.40(4)(a)(a) In any proceeding pursuant to this section for judicial review of a rule, the court shall declare the rule invalid if it finds that it violates constitutional provisions or exceeds the statutory authority of the agency or was promulgated without compliance with statutory rule-making procedures.

227.40(4)(b) (b) Notwithstanding s. 227.54, in any proceeding under this section for judicial review of a rule, a court may not restrain, enjoin or suspend enforcement of the rule during the course of the proceeding on the basis of the alleged failure of the agency promulgating the rule to comply with s. 227.114.

227.40(4)(c) (c) Notwithstanding par. (a), if a court finds that an agency did not adequately comply with s. 227.114, the court may not declare the rule invalid on that basis but shall order the agency to comply with that section and to propose any amendments to the rule that are necessary within a time specified by the court. Unless the legislature acts under s. 227.26 (2) to suspend the rule, the rule remains in effect while the agency complies with the order.

227.40(5) (5) The joint committee for review of administrative rules shall be served with a copy of the petition in any action under this section and, with the approval of the joint committee on legislative organization, shall be made a party and be entitled to be heard.

227.40(6) (6) Upon entry of a final order in a declaratory judgment action under sub. (1), the court shall send an electronic notice to the legislative reference bureau of the court's determination as to the validity or invalidity of the rule, in a format approved by the legislative reference bureau, and the legislative reference bureau shall publish a notice of that determination in the Wisconsin administrative register under s. 35.93 (2) and insert an annotation of that determination in the Wisconsin administrative code under s. 13.92 (4) (a).

227.40 History History: Sup. Ct. Order, 67 Wis. 2d 585, 775 (1975); 1977 c. 29, 449; 1981 c. 278 s. 6; 1983 a. 90; 1983 a. 191 s. 6; 1985 a. 182 ss. 26, 55 (1), 57; Stats. 1985 s. 227.40; 1987 a. 403 s. 256; 1989 a. 31; 1991 a. 316; 1995 a. 27; 1999 a. 82; 2003 a. 145; 2005 a. 249; 2011 a. 21; 2013 a. 20.

227.40 Annotation The plaintiff could not bring a declaratory judgment action under sub. (1) since it could contest the validity of a rule in an action brought against the plaintiff under sub. (2). Phillips Plastics Corp. v. DNR, 98 Wis. 2d 524, 297 N.W.2d 69 (Ct. App. 1980).

227.40 Annotation Pleading requirements for challenging administrative rules are established. The record for judicial review and the scope of judicial review are discussed. Liberty Homes, Inc. v. DILHR, 136 Wis. 2d 368, 401 N.W.2d 805 (1987).

227.40 Annotation A failure to comply with this section prevented the trial court from acquiring jurisdiction. Harris v. Reivitz, 142 Wis. 2d 82, 417 N.W.2d 50 (Ct. App. 1987).

227.40 Annotation Under sub. (5), the plaintiff must serve JCRAR within 60 days of filing, pursuant to s. 893.02. Richards v. Young, 150 Wis. 2d 549, 441 N.W.2d 742 (1989).

227.40 AnnotationIn a conflict between a statute and a rule, the statute controls. Debeck v. DNR, 172 Wis. 2d 382, 493 N.W.2d 234 (Ct. App. 1992).

227.40 Annotation This section encompasses policies or other statements, standards, or orders that meet the definition of a rule under s. 227.01 (13) but have not been promulgated as rules under s. 227.10. Heritage Credit Union v. Office of Credit Unions, 2001 WI App 213, 247 Wis. 2d 589, 634 N.W.2d 593, 00-3162.

227.40 Annotation The trial court erred by denying a motion to change venue to Dane County when the motion asserted that a department of corrections system was a rule, although it was never promulgated as a rule, and therefore, the "rule" was invalid. Johnson v. Berge, 2003 WI App 51, 260 Wis. 2d 758, 659 N.W.2d 418, 02-0911.

227.40 Annotation Although administrative agencies do not have the power to declare statutes unconstitutional, and the lack of authority has been a basis for not applying the exhaustion of administrative remedies doctrine, if the agency has the authority to provide the relief requested without invalidating the rule, a constitutional basis for a claim does not in itself support an exception to the rule. Metz v. Veterinary Examining Board, 2007 WI App 220, 305 Wis. 2d 788, 741 N.W.2d 244, 06-1611.

227.40 Annotation How to review an administrative rule. Levine. WBB Oct. 1983.

227.40 Annotation The standard of review of administrative rules in Wisconsin. Zabrowski. 1982 WLR 691.



227.41 Declaratory rulings.

227.41  Declaratory rulings.

227.41(1)(1) Except as provided in sub. (5), any agency may, on petition by any interested person, issue a declaratory ruling with respect to the applicability to any person, property or state of facts of any rule or statute enforced by it. Full opportunity for hearing shall be afforded to interested parties. A declaratory ruling shall bind the agency and all parties to the proceedings on the statement of facts alleged, unless it is altered or set aside by a court. A ruling shall be subject to review in the circuit court in the manner provided for the review of administrative decisions.

227.41(2) (2) Petitions for declaratory rulings shall conform to the following requirements:

227.41(2)(a) (a) The petition shall be in writing and its caption shall include the name of the agency and a reference to the nature of the petition.

227.41(2)(b) (b) The petition shall contain a reference to the rule or statute with respect to which the declaratory ruling is requested, a concise statement of facts describing the situation as to which the declaratory ruling is requested, the reasons for the requested ruling, and the names and addresses of persons other than the petitioner, if any, upon whom it is sought to make the declaratory ruling binding.

227.41(2)(c) (c) The petition shall be signed by one or more persons, with each signer's address set forth opposite the signer's name, and shall be verified by at least one of the signers. If a person signs on behalf of a corporation, limited liability company or association, that fact also shall be indicated opposite that person's name.

227.41(3) (3) Except as provided in sub. (5) (b), the petition shall be filed with the administrative head of the agency or with a member of the agency's policy board.

227.41(4) (4) Except as provided in sub. (5) (c), within a reasonable time after receipt of a petition pursuant to this section, an agency shall either deny the petition in writing or schedule the matter for hearing. If the agency denies the petition, it shall promptly notify the person who filed the petition of its decision, including a brief statement of the reasons therefor.

227.41(5) (5)

227.41(5)(a)(a) The department of revenue shall, on petition by any interested person, or any group or association of interested persons, issue a declaratory ruling with respect to the applicability to any person, property, or state of facts of any rule or statute enforced by it. The department of revenue may issue a declaratory ruling on the facts contained in the petition. If the department of revenue does not deny the petition or issue a declaratory ruling on the facts contained in the petition, the department of revenue shall hold a hearing, as provided under s. 227.44, and shall afford all interested parties an opportunity to participate in the hearing. A declaratory ruling shall bind the department and all parties to the proceedings on the statement of facts contained in the ruling, unless it is altered or set aside by the tax appeals commission or a court or the applicable rule or statute is repealed or materially amended. A ruling, including the denial of the petition, shall be subject to review by the tax appeals commission as provided in ch. 73.

227.41(5)(b) (b) A petition under par. (a) shall conform to the requirements under sub. (2) and be filed with the secretary of revenue.

227.41(5)(c) (c) No later than 30 days after the day that the secretary of revenue receives a petition under this subsection, the department of revenue shall deny the petition in writing, issue a notice that it will issue a declaratory ruling on the facts contained in the petition, in which case the department of revenue shall issue the ruling no later than 90 days after issuing the notice, or schedule the matter for hearing. The department may deny the petition only if the petition fails to comply with the requirements under sub. (2) and par. (b) or if the department determines that the petition is frivolous, a justiciable controversy does not exist, the ruling would not provide guidance on matters of general applicability, or the ruling would substitute for other procedures available to the parties for resolution of the dispute. If the department denies the petition, it shall promptly notify the person who filed the petition of its decision and include with the notice a brief statement of the reasons for denying the petition. The department may not deny a petition for lack of a justiciable controversy solely because the only parties to the matter are the petitioner and the department.

227.41(5)(d) (d)

227.41(5)(d)1.1. If the department of revenue does not deny the petition, or issue a notice that it will issue a declaratory ruling based on the facts contained in the petition, the department shall hold a hearing and determine, no later than 180 days after the secretary receives the petition, whether the petitioner has presented sufficient facts from which to issue a declaratory ruling. The department of revenue, petitioner, and other parties may take and preserve evidence prior to and during the hearing using the methods allowed to parties under s. 227.45. With the agreement of the parties, the department may rule on the petition based on facts stipulated by the parties.

227.41(5)(d)2. 2. If the department determines that it does not have sufficient facts from which to issue a declaratory ruling, the department may deny the petition. If the department determines that it has sufficient facts from which to issue a declaratory ruling, the department shall issue a ruling on the merits of the petition no later than 180 days after the determination, unless the deadline is extended by written agreement of all parties. The ruling may deny the petition on the grounds that [the] petition is frivolous, a justiciable controversy does not exist, the ruling would not provide guidance on matters of general applicability, or that the ruling would substitute for other procedures available to the parties for resolution of the dispute.

227.41 History History: 1985 a. 182 s. 27; Stats. 1985 s. 227.41; 1991 a. 316; 1993 a. 112; 2011 a. 68.

227.41 Annotation Res judicata does not apply to administrative agency proceedings, but this section requires internal consistency within a proceeding by binding the agency within that proceeding to its own declaratory ruling. Board of Regents v. Wisconsin Personnel Commission, 103 Wis. 2d 545, 309 N.W.2d 366 (Ct. App. 1981).

227.41 Annotation This section does not provide a method for review of a determination already made by the agency, but only a method for requesting an agency to make a determination. Therefore, this section could not be used by prisoners to challenge the department of corrections' dismissal of their complaint under the inmate complaint review system. Aello v. Litscher, 104 F. Supp. 2d 1124 (2000).



227.42 Right to hearing.

227.42  Right to hearing.

227.42(1)(1) In addition to any other right provided by law, any person filing a written request with an agency for hearing shall have the right to a hearing which shall be treated as a contested case if:

227.42(1)(a) (a) A substantial interest of the person is injured in fact or threatened with injury by agency action or inaction;

227.42(1)(b) (b) There is no evidence of legislative intent that the interest is not to be protected;

227.42(1)(c) (c) The injury to the person requesting a hearing is different in kind or degree from injury to the general public caused by the agency action or inaction; and

227.42(1)(d) (d) There is a dispute of material fact.

227.42(2) (2) Any denial of a request for a hearing shall be in writing, shall state the reasons for denial, and is an order reviewable under this chapter. If the agency does not enter an order disposing of the request for hearing within 20 days from the date of filing, the request shall be deemed denied as of the end of the 20-day period.

227.42(3) (3) This section does not apply to rule-making proceedings or rehearings, or to actions where hearings at the discretion of the agency are expressly authorized by law.

227.42(4) (4) This section does not apply if a hearing on the matter was conducted as a part of a hearing under s. 293.43.

227.42(5) (5) Except as provided under s. 289.27 (1), this section does not apply to any part of the process for approving a feasibility report, plan of operation or license under subch. III of ch. 289 or s. 291.23, 291.25, 291.29 or 291.31, any decision by the department of natural resources relating to the environmental impact of a proposed action under ch. 289 or 291 or ss. 292.31 and 292.35, or any part of the process of negotiation and arbitration under s. 289.33.

227.42(6) (6) This section does not apply to a decision issued or a hearing conducted under s. 291.87.

227.42(7) (7) This section does not apply to a decision denying enrollment or discontinuing coverage under s. 49.67, to a decision about benefits covered under s. 49.67, or to a payment made under s. 49.67.

227.42 History History: 1975 c. 414; 1977 c. 418; Stats. 1977 s. 227.064; 1979 c. 221; 1981 c. 374; 1983 a. 298; 1985 a. 182 s. 28; Stats. 1985 s. 227.42; 1995 a. 227; 2009 a. 219; 2013 a. 20; 2013 a. 116 s. 31.

227.42 Annotation A person who satisfies the conditions under sub. (1) is entitled to a hearing whether or not that person has any "other right provided by law." Milwaukee Metropolitan Sewerage District v. DNR, 126 Wis. 2d 63, 375 N.W.2d 649 (1985).

227.42 Annotation The right to a contested case hearing under sub. (1) is discussed. Metropolitan Greyhound Management Corp. v. Wisconsin Racing Board, 157 Wis. 2d 678, 460 N.W.2d 802 (Ct. App. 1990).

227.42 Annotation Sub. (1) does not grant the right to a contested case hearing regarding the need for an environmental impact statement. North Lake Management District v. DNR, 182 Wis. 2d 500, 513 N.W.2d 703 (Ct. App. 1994).

227.42 Annotation Sub. (1) (d) provides authority for agencies to develop appropriate summary disposition procedures if there are no disputes of material fact. Balele v. Wisconsin Personnel Commission, 223 Wis. 2d 739, 589 N.W.2d 418 (Ct. App. 1998), 98-1432.

227.42 Annotation When an ALJ's decision did not provide notice of the 30-day time period under s. 227.53 (1) (a) 2. for petitioning for judicial review in a contested case, the 6-month default limitation adopted under Hedrich v. Board of Regents, 2001 WI App. 228, applied. Habermehl Electric, Inc. v. DOT, 2003 WI App 39, 260 Wis. 2d 466, 659 N.W.2d 463, 02-1573.

227.42 Annotation Milwaukee Metropolitan Sewerage District v. DNR: Expanding the scope of state agency actions covered by contested case hearings. 1986 WLR 963.



227.43 Division of hearings and appeals.

227.43  Division of hearings and appeals.

227.43(1) (1) The administrator of the division of hearings and appeals in the department of administration shall:

227.43(1)(a) (a) Serve as the appointing authority of all hearing examiners under s. 230.06.

227.43(1)(b) (b) Assign a hearing examiner to preside over any hearing of a contested case which is required to be conducted by the department of natural resources and which is not conducted by the secretary of natural resources.

227.43(1)(bd) (bd) Assign a hearing examiner to preside over any hearing of a contested case which is referred by the state superintendent under s. 118.134 (1).

227.43(1)(bg) (bg) Assign a hearing examiner to preside over any hearing or review under ss. 84.30 (18), 84.305, 84.31 (6) (a), 85.013 (1), 86.073 (3), 86.16 (5), 86.195 (9) (b), 86.32 (1), 101.935 (2) (b), 101.951 (7) (a) and (b), 114.134 (4) (b), 114.135 (9), 114.20 (19), 175.05 (4) (b), 194.145 (1), 194.46, 218.0114 (7) (d) and (12) (b), 218.0116 (2), (4), (7) (a), (8) (a) and (10), 218.0131 (3), 218.11 (7) (a) and (b), 218.22 (4) (a) and (b), 218.32 (4) (a) and (b), 218.41 (4), 218.51 (5) (a) and (b), 341.09 (2m) (d), 342.26, 343.69 and 348.25 (9).

227.43(1)(br) (br) Assign a hearing examiner to preside over any hearing of a contested case which is required to be conducted by the department of transportation and which is not conducted by the secretary of transportation.

227.43(1)(bu) (bu) Assign a hearing examiner to preside over any hearing of a contested case that is required to be conducted by the department of health services and that is not conducted by the secretary of health services.

227.43(1)(by) (by) Assign a hearing examiner to preside over any hearing of a contested case that is required to be conducted by the department of children and families under ch. 48 or subch. III of ch. 49 and that is not conducted by the secretary of children and families.

227.43(1)(c) (c) Supervise hearing examiners in the conduct of the hearing and the rendering of a decision, if a decision is required.

227.43(1)(d) (d) Promulgate rules relating to the exercise of the administrator's and the division's powers and duties under this section.

227.43(1g) (1g) The administrator of the division of hearings and appeals shall establish a system for assigning hearing examiners to preside over any hearing under this section. The system shall ensure, to the extent practicable, that hearing examiners are assigned to different subjects on a rotating basis. The system may include the establishment of pools of examiners responsible for certain subjects.

227.43(1m) (1m) Upon the request of an agency that is not prohibited from contracting with a 3rd party for contested case hearing services, the administrator of the division of hearings and appeals in the department of administration may contract with the agency to provide the contested case hearing services and may assign a hearing examiner to preside over any hearing performed under such a contract.

227.43(2) (2)

227.43(2)(a)(a) The department of natural resources shall notify the division of hearings and appeals of every pending hearing to which the administrator of the division is required to assign a hearing examiner under sub. (1) (b) after the department of natural resources is notified that a hearing on the matter is required.

227.43(2)(b) (b) The department of transportation shall notify the division of hearings and appeals of every pending hearing to which the administrator of the division is required to assign a hearing examiner under sub. (1) (br) after the department of transportation is notified that a hearing on the matter is required.

227.43(2)(c) (c) The department of health services shall notify the division of hearings and appeals of every pending hearing to which the administrator of the division is required to assign a hearing examiner under sub. (1) (bu) after the department of health services is notified that a hearing on the matter is required.

227.43(2)(d) (d) The department of children and families shall notify the division of hearings and appeals of every pending hearing to which the administrator of the division is required to assign a hearing examiner under sub. (1) (by) after the department of children and families is notified that a hearing on the matter is required.

227.43(3) (3)

227.43(3)(a)(a) The administrator of the division of hearings and appeals may set the fees to be charged for any services rendered to the department of natural resources by a hearing examiner under this section. The fee shall cover the total cost of the services less any costs covered by the appropriation under s. 20.505 (4) (f).

227.43(3)(b) (b) The administrator of the division of hearings and appeals may set the fees to be charged for any services rendered to the department of transportation by a hearing examiner under this section. The fee shall cover the total cost of the services less any costs covered by the appropriation under s. 20.505 (4) (f).

227.43(3)(br) (br) The administrator of the division of hearings and appeals may set the fees to be charged for any services rendered to the department of public instruction by a hearing examiner under this section. The fee shall cover the total cost of the services less any costs covered by the appropriation under s. 20.505 (4) (f).

227.43(3)(c) (c) The administrator of the division of hearings and appeals may set the fees to be charged for any services rendered to the department of health services by a hearing examiner under this section in a manner consistent with a federally approved allocation methodology. The fees shall cover the total cost of the services.

227.43(3)(d) (d) The administrator of the division of hearings and appeals may set the fees to be charged for any services rendered to the department of children and families by a hearing examiner under this section in a manner consistent with a federally approved allocation methodology. The fees shall cover the total cost of the services.

227.43(3)(e) (e) The administrator of the division of hearings and appeals may set the fees to be charged for any services contracted for under sub. (1m).

227.43(4) (4)

227.43(4)(a)(a) The department of natural resources shall pay all costs of the services of a hearing examiner assigned to the department under sub. (1) (b), according to the fees set under sub. (3) (a).

227.43(4)(b) (b) The department of transportation shall pay all costs of the services of a hearing examiner assigned under sub. (1) (bg) or assigned to the department under sub. (1) (br), according to the fees set under sub. (3) (b).

227.43(4)(br) (br) The department of public instruction shall pay all costs of the services of a hearing examiner, including support services, assigned under sub. (1) (bd), according to the fees set under sub. (3) (br).

227.43(4)(c) (c) The department of health services shall pay all costs of the services of a hearing examiner, including support services, assigned under sub. (1) (bu), according to the fees set under sub. (3) (c).

227.43(4)(d) (d) The department of children and families shall pay all costs of the services of a hearing examiner, including support services, assigned under sub. (1) (by), according to the fees set under sub. (3) (d).

227.43(4)(e) (e) The agency contracting out for contested case hearing services under sub. (1m) shall pay all costs of the services of a hearing examiner, including support services, assigned under sub. (1m), according to the fees set under sub. (3) (e).

227.43 History History: 1977 c. 418; 1981 c. 20 s. 2202 (1) (b); 1983 a. 27; 1985 a. 182 ss. 16 to 18, 29, 31; Stats. 1985 s. 227.43; 1993 a. 16; 1995 a. 370; 1997 a. 3, 27; 1999 a. 9, 31, 185, 186; 2003 a. 118; 2005 a. 465; 2007 a. 20 ss. 2998 to 3001, 9121 (6) (a); 2013 a. 115.



227.44 Contested cases; notice; parties; hearing; records.

227.44  Contested cases; notice; parties; hearing; records.

227.44(1)(1) In a contested case, all parties shall be afforded an opportunity for hearing after reasonable notice. Except in the case of an emergency, reasonable notice shall consist of mailing notice to known interested parties at least 10 days prior to the hearing.

227.44(2) (2) The notice shall include:

227.44(2)(a) (a) A statement of the time, place, and nature of the hearing, including whether the case is a class 1, 2 or 3 proceeding.

227.44(2)(b) (b) A statement of the legal authority and jurisdiction under which the hearing is to be held, and, in the case of a class 2 proceeding, a reference to the particular statutes and rules involved.

227.44(2)(c) (c) A short and plain statement of the matters asserted. If the matters cannot be stated with specificity at the time the notice is served, the notice may be limited to a statement of the issues involved.

227.44(2)(d) (d) If the subject of the hearing is a decision of the department of natural resources or the department of transportation, the name and title of the person who will conduct the hearing.

227.44(2m) (2m) Any person whose substantial interest may be affected by the decision following the hearing shall, upon the person's request, be admitted as a party.

227.44(3) (3) Opportunity shall be afforded all parties to present evidence and to rebut or offer countervailing evidence.

227.44(4) (4)

227.44(4)(a)(a) In any action to be set for hearing, the agency or hearing examiner may direct the parties to appear before it for a conference to consider:

227.44(4)(a)1. 1. The clarification of issues.

227.44(4)(a)2. 2. The necessity or desirability of amendments to the pleadings.

227.44(4)(a)3. 3. The possibility of obtaining admissions of fact and of documents which will avoid unnecessary proof.

227.44(4)(a)4. 4. The limitation of the number of witnesses.

227.44(4)(a)5. 5. Such other matters as may aid in the disposition of the action.

227.44(4)(b) (b) The agency or hearing examiner presiding at a conference under this subsection shall make a memorandum for the record which summarizes the action taken at the conference, the amendments allowed to the pleadings and the agreements made by the parties as to any of the matters considered, and which limits the issues for hearing to those not disposed of by admissions or agreements of the parties. Such memorandum shall control the subsequent course of the action, unless modified at the hearing to prevent manifest injustice.

227.44(5) (5) Unless precluded by law, informal disposition may be made of any contested case by stipulation, agreed settlement, consent order or default. In any proceeding in which a hearing is required by law, if there is no such hearing, the agency or hearing examiner shall record in writing the reason why no such hearing was held, and shall make copies available to interested persons.

227.44(6) (6) The record in a contested case shall include:

227.44(6)(a) (a) All applications, pleadings, motions, intermediate rulings and exhibits and appendices thereto.

227.44(6)(b) (b) Evidence received or considered, stipulations and admissions.

227.44(6)(c) (c) A statement of matters officially noticed.

227.44(6)(d) (d) Questions and offers of proof, objections, and rulings thereon.

227.44(6)(e) (e) Any proposed findings or decisions and exceptions.

227.44(6)(f) (f) Any decision, opinion or report by the agency or hearing examiner.

227.44(7) (7) All staff memoranda and staff data, not admitted as evidence in a contested case, which are submitted to the hearing examiner or officials of the agency in connection with their consideration of the case, are not part of the official record but shall be made a part of the file and shall be served on all parties. Any party may, within 10 days of service of such memoranda or data, submit comments thereon to the examiner or officials and such comments shall also be served on all parties and placed in the file.

227.44(8) (8) A stenographic, electronic or other record of oral proceedings shall be made in any class 2 or class 3 proceeding and in any class 1 proceeding when requested by a party. Each agency may establish rules relating to the transcription of the record into a written transcript and the providing of free copies of the written transcript. Rules may require a purpose for transcription which is deemed by the agency to be reasonable, such as appeal, and if this test is met to the satisfaction of the agency, the record shall be transcribed at the agency's expense, except that in preparing the record for judicial review of a decision that was made in an appeal under s. 227.47 (2) or in an arbitration proceeding under s. 292.63 (6s) or 230.44 (4) (bm) the record shall be transcribed at the expense of the party petitioning for judicial review. Rules may require a showing of impecuniousness or financial need as a basis for providing a free copy of the transcript, otherwise a reasonable compensatory fee may be charged. If any agency does not promulgate such rules, then it must transcribe the record and provide free copies of written transcripts upon request. In any event, an agency shall not refuse to provide a written transcript if the person making the request pays a reasonable compensatory fee for the transcription and for the copy. This subsection does not apply where a transcript fee is specifically provided by law.

227.44(9) (9) The factual basis of the decision shall be solely the evidence and matters officially noticed.

227.44 History History: 1975 c. 414; 1977 c. 26, 418; 1985 a. 182 ss. 32, 52, 55 (1); Stats. 1985 s. 227.44; 1993 a. 16; 1997 a. 237; 2003 a. 33, 118; 2013 a. 20.

227.44 Annotation It was not an abuse of discretion for a hearing examiner to not use an interpreter. Kropiwka v. DILHR, 87 Wis. 2d 709, 275 N.W.2d 881 (1979).

227.44 Annotation Procedural due process is violated when the scope of the hearing exceeds that stated in a notice. The parties have a right to be apprised of the issues to insure the right to be heard. Bracegirdle v. Board of Nursing, 159 Wis. 2d 402, 464 N.W.2d 111 (Ct. App. 1990).

227.44 Annotation A reprimand may be imposed only after affording an opportunity for a hearing as provided for in a class 2 contested case. 67 Atty. Gen. 188.

227.44 Annotation Administrative Review of DNR Decisions. Boldt. Wis. Law. July 1993.



227.45 Evidence and official notice.

227.45  Evidence and official notice. In contested cases:

227.45(1) (1) Except as provided in s. 901.05, an agency or hearing examiner shall not be bound by common law or statutory rules of evidence. The agency or hearing examiner shall admit all testimony having reasonable probative value, but shall exclude immaterial, irrelevant or unduly repetitious testimony or evidence that is inadmissible under s. 901.05. The agency or hearing examiner shall give effect to the rules of privilege recognized by law. Basic principles of relevancy, materiality and probative force shall govern the proof of all questions of fact. Objections to evidentiary offers and offers of proof of evidence not admitted may be made and shall be noted in the record.

227.45(2) (2) All evidence, including records and documents in the possession of the agency or hearing examiner of which the agency or hearing examiner desires to avail himself or herself, shall be duly offered and made a part of the record in the case. Every party shall be afforded adequate opportunity to rebut or offer countervailing evidence.

227.45(3) (3) An agency or hearing examiner may take official notice of any generally recognized fact or any established technical or scientific fact; but parties shall be notified either before or during the hearing or by full reference in preliminary reports or otherwise, of the facts so noticed, and they shall be afforded an opportunity to contest the validity of the official notice.

227.45(4) (4) An agency or hearing examiner shall take official notice of all rules which have been published in the Wisconsin administrative code or register.

227.45(5) (5) Documentary evidence may be received in the form of copies or excerpts, if the original is not readily available. Upon request, parties shall be given an opportunity to compare the copy with the original.

227.45(6) (6) A party may conduct cross-examinations reasonably required for a full and true disclosure of the facts.

227.45(6m) (6m) A party's attorney of record may issue a subpoena to compel the attendance of a witness or the production of evidence. A subpoena issued by an attorney must be in substantially the same form as provided in s. 805.07 (4) and must be served in the manner provided in s. 805.07 (5). The attorney shall, at the time of issuance, send a copy of the subpoena to the appeal tribunal or other representative of the department responsible for conducting the proceeding.

227.45(7) (7) In any class 2 proceeding, each party shall have the right, prior to the date set for hearing, to take and preserve evidence as provided in ch. 804. Upon motion by a party or by the person from whom discovery is sought in any class 2 proceeding, and for good cause shown, the hearing examiner may make any order in accordance with s. 804.01 which justice requires to protect a party or person from annoyance, embarrassment, oppression, or undue burden or expense. In any class 1 or class 3 proceeding, an agency may by rule permit the taking and preservation of evidence, but in every such proceeding the taking and preservation of evidence shall be permitted with respect to a witness:

227.45(7)(a) (a) Who is beyond reach of the subpoena of the agency or hearing examiner;

227.45(7)(b) (b) Who is about to go out of the state, not intending to return in time for the hearing;

227.45(7)(c) (c) Who is so sick, infirm or aged as to make it probable that the witness will not be able to attend the hearing; or

227.45(7)(d) (d) Who is a member of the legislature, if any committee of the same or the house of which the witness is a member is in session, provided the witness waives his or her privilege.

227.45 History History: 1975 c. 94 s. 3; 1975 c. 414 ss. 9, 10, 12; Stats. 1975 s. 227.08; 1977 c. 277, 418, 447; 1979 c. 162, 208; 1985 a. 182 s. 33; Stats. 1985 s. 227.45; 1989 a. 139; 1991 a. 269; 2007 a. 1.

227.45 Annotation If there is evidence that a rule promulgated by an administrative agency is founded on a particular source, it is reasonable to resort to the source to interpret the rule, but it is the course of reliance on the source in the uniform administrative interpretation of the rule that gives the interpretation validity and not the source itself. Employers Mutual Liability Insurance Co. v. DILHR, 62 Wis. 2d 327, 214 N.W.2d 587 (1974).

227.45 Annotation This section requires very relaxed rules of evidence. A similar relaxation of the statutory rules of evidence is required as to documents. Sub. (5) does not require certified copies of medical records. Rutherford v. Labor & Industry Review Commission, 2008 WI App 66, 309 Wis. 2d 498, 752 N.W.2d 897, 06-3110.



227.46 Hearing examiners; examination of evidence by agency.

227.46  Hearing examiners; examination of evidence by agency.

227.46(1)(1) Except as provided under s. 227.43 (1), an agency may designate an official of the agency or an employee on its staff or borrowed from another agency under s. 20.901 or 230.047 as a hearing examiner to preside over any contested case. Subject to rules of the agency, examiners presiding at hearings may:

227.46(1)(a) (a) Administer oaths and affirmations.

227.46(1)(b) (b) Issue subpoenas authorized by law and enforce subpoenas under s. 885.12.

227.46(1)(c) (c) Rule on offers of proof and receive relevant evidence.

227.46(1)(d) (d) Take depositions or have depositions taken when permitted by law.

227.46(1)(e) (e) Regulate the course of the hearing.

227.46(1)(f) (f) Hold conferences for the settlement or simplification of the issues by consent of the parties.

227.46(1)(g) (g) Dispose of procedural requests or similar matters.

227.46(1)(h) (h) Make or recommend findings of fact, conclusions of law and decisions to the extent permitted by law.

227.46(1)(i) (i) Take other action authorized by agency rule consistent with this chapter.

227.46(2) (2) Except as provided in sub. (2m) and s. 227.47 (2), in any contested case which is a class 2 or class 3 proceeding, where a majority of the officials of the agency who are to render the final decision are not present for the hearing, the hearing examiner presiding at the hearing shall prepare a proposed decision, including findings of fact, conclusions of law, order and opinion, in a form that may be adopted as the final decision in the case. The proposed decision shall be a part of the record and shall be served by the agency on all parties. Each party adversely affected by the proposed decision shall be given an opportunity to file objections to the proposed decision, briefly stating the reasons and authorities for each objection, and to argue with respect to them before the officials who are to participate in the decision. The agency may direct whether such argument shall be written or oral. If an agency's decision varies in any respect from the decision of the hearing examiner, the agency's decision shall include an explanation of the basis for each variance.

227.46(2m) (2m) In any hearing or review assigned to a hearing examiner under s. 227.43 (1) (bg), the hearing examiner presiding at the hearing shall prepare a proposed decision, including findings of fact, conclusions of law, order and opinion, in a form that may be adopted as the final decision in the case. The proposed decision shall be a part of the record and shall be served by the division of hearings and appeals in the department of administration on all parties. Each party adversely affected by the proposed decision shall be given an opportunity to file objections to the proposed decision within 15 days, briefly stating the reasons and authorities for each objection, and to argue with respect to them before the administrator of the division of hearings and appeals. The administrator of the division of hearings and appeals may direct whether such argument shall be written or oral. If the decision of the administrator of the division of hearings and appeals varies in any respect from the decision of the hearing examiner, the decision of the administrator of the division of hearings and appeals shall include an explanation of the basis for each variance. The decision of the administrator of the division of hearings and appeals is a final decision of the agency subject to judicial review under s. 227.52. The department of transportation may petition for judicial review.

227.46(3) (3) With respect to contested cases except a hearing or review assigned to a hearing examiner under s. 227.43 (1) (bg), an agency may by rule or in a particular case may by order:

227.46(3)(a) (a) Direct that the hearing examiner's decision be the final decision of the agency;

227.46(3)(b) (b) Except as provided in sub. (2) or (4), direct that the record be certified to it without an intervening proposed decision; or

227.46(3)(c) (c) Direct that the procedure in sub. (2) be followed, except that in a class 1 proceeding both written and oral argument may be limited.

227.46(4) (4) Notwithstanding any other provision of this section, in any contested case, if a majority of the officials of the agency who are to render the final decision have not heard the case or read the record, the decision, if adverse to a party to the proceeding other than the agency itself, shall not be made until a proposed decision is served upon the parties and an opportunity is afforded to each party adversely affected to file objections and present briefs or oral argument to the officials who are to render the decision. Except as provided in s. 227.47 (2), the proposed decision shall contain a statement of the reasons therefor and of each issue of fact or law necessary to the proposed decision, prepared by the hearing examiner or a person who has read the record. The parties by written stipulation may waive compliance with this subsection.

227.46(5) (5) In any class 2 proceeding, if the decision to file a complaint or otherwise commence a proceeding to impose a sanction or penalty is made by one or more of the officials of the agency, the hearing examiner shall not be an official of the agency and the procedure described in sub. (2) shall be followed.

227.46(6) (6) The functions of persons presiding at a hearing or participating in proposed or final decisions shall be performed in an impartial manner. A hearing examiner or agency official may at any time disqualify himself or herself. In class 2 and 3 proceedings, on the filing in good faith of a timely and sufficient affidavit of personal bias or other disqualification of a hearing examiner or official, the agency or hearing examiner shall determine the matter as part of the record and decision in the case.

227.46(7) (7)

227.46(7)(a)(a) Notwithstanding any other provision of law, the hearing examiner presiding at a hearing may order such protective measures as are necessary to protect the trade secrets of parties to the hearing.

227.46(7)(b) (b) In this subsection, "trade secret" has the meaning specified in s. 134.90 (1) (c).

227.46(8) (8) If the hearing examiner assigned under s. 227.43 (1) (b) renders the final decision in a contested case and the decision is subject to judicial review under s. 227.52, the department of natural resources may petition for judicial review. If the hearing examiner assigned under s. 227.43 (1) (br) renders the final decision in a contested case and the decision is subject to judicial review under s. 227.52, the department of transportation may petition for judicial review.

227.46 History History: 1975 c. 94 s. 3; 1975 c. 414; 1977 c. 196 s. 131; 1977 c. 277, 418, 447; 1979 c. 208; 1983 a. 189 s. 329 (2); 1985 a. 29; 1985 a. 182 ss. 33g, 57; 1985 a. 236; Stats. 1985 s. 227.46; 1987 a. 365; 1993 a. 16; 2007 a. 1.

227.46 Annotation Under sub. (4), the agency findings should reflect that a majority of officials rendering the decision either heard the case or read the record. Wisconsin Electric Power Co. v. DNR, 93 Wis. 2d 222, 287 N.W.2d 113 (1980).

227.46 Annotation An agency's decision not to accept a hearing examiner's order on grounds that altered sanctions were justified by the "seriousness of the facts" was insufficient. Heine v. Chiropractic Examining Board, 167 Wis. 2d 187, 481 N.W.2d 638 (Ct. App. 1992).

227.46 Annotation The agency, not the hearing examiner, is responsible for credibility determinations. When the agency reverses the examiner, the agency must state the basis for rejecting the findings and give the reason why it made its independent finding. It is a denial of due process if the agency makes a determination without benefit of the examiners findings, conclusions, and impressions of the testimony. Hakes v. LIRC, 187 Wis. 2d 581, 523 N.W.2d 155 (Ct. App. 1994).

227.46 Annotation An agency's alteration of a hearing examiner's finding of facts without conferring with the hearing examiner violated sub. (2) and rendered the decision procedurally defective. The altered findings, implicitly addressing the issue of the subject's credibility on a critical issue, logically related to the ultimate determination and violated due process. Epstein v. Benson, 2000 WI 195, 238 Wis. 2d 717, 618 N.W.2d 224.

227.46 Annotation Under sub. (2), if the decision of the administrative agency varies in any respect from that of the ALJ, the agency is required to provide an explanation of the basis for each variance, but there is no requirement that the agency indulge in the elaborate opinion procedure of an appellate court. Sub. (2) provides for no opportunity to be heard before the agency when a hearing examiner conducts the original hearing. Each party has the opportunity to file objections to the proposed decision. The agency may direct whether such argument shall be written or oral. Daniels v. Chiropractic Examining Board, 2008 WI App 59, 309 Wis. 2d 485, 750 N.W.2d 951, 07-1072.

227.46 Annotation Sub. (5) requires the use of a hearing examiner if an examining board member participates in the decision to commence a proceeding against a licensee, but does not require such use if a board member is involved only in the investigation. 66 Atty. Gen. 52.

227.46 Annotation Discussion of circumstances under which hearing examiner has power to entertain motion to dismiss proceedings. 68 Atty. Gen. 30.

227.46 Annotation A witness subpoenaed under sub. (1) must attend a continued or postponed hearing and remain in attendance until excused. 68 Atty. Gen. 251.



227.47 Decisions.

227.47  Decisions.

227.47(1)(1) Except as provided in sub. (2), every proposed or final decision of an agency or hearing examiner following a hearing and every final decision of an agency shall be in writing accompanied by findings of fact and conclusions of law. The findings of fact shall consist of a concise and separate statement of the ultimate conclusions upon each material issue of fact without recital of evidence. Every proposed or final decision shall include a list of the names and addresses of all persons who appeared before the agency in the proceeding who are considered parties for purposes of review under s. 227.53. The agency shall by rule establish a procedure for determination of parties.

227.47(2) (2) Except as otherwise provided in this subsection, a proposed or final decision of the employment relations commission, hearing examiner or arbitrator concerning an appeal of the decision of the director of the office of state employment relations made under s. 230.09 (2) (a) or (d) shall not be accompanied by findings of fact or conclusions of law. If within 30 days after the commission issues a decision in such an appeal either party files a petition for judicial review of the decision under s. 227.53 and files a written notice with the commission that the party has filed such a petition, the commission shall issue written findings of fact and conclusions of law within 90 days after receipt of the notice. The court shall stay the proceedings pending receipt of the findings and conclusions.

227.47 History History: 1975 c. 414 s. 15; 1977 c. 418; 1979 c. 208; 1985 a. 182 ss. 33r, 57; Stats. 1985 s. 227.47; 1993 a. 16, 491; 2003 a. 33 ss. 2376, 2377, 9160.

227.47 Annotation Although its procedures are not subject to ch. 227, the finding of the City of Milwaukee Board of Fire and Police Commissioners was insufficient in failing to specify what particular wrongful acts the officers performed or why those acts constituted conduct unbecoming an officer under the circumstances, and in failing to make separate findings as to each officer, because in making its determination the board is required to state specific findings of fact and conclusions of law in the manner required of state agencies under this section. State ex rel. Heffernan v. Board, 247 W 77, overruled. Edmonds v. Board of Fire & Police Commrs. 66 Wis. 2d 337, 224 N.W.2d 575.



227.48 Service of decision.

227.48  Service of decision.

227.48(1)(1) Except as provided in s. 196.40, every decision when made, signed and filed, shall be served forthwith by personal delivery or mailing of a copy to each party to the proceedings or to the party's attorney of record.

227.48(2) (2) Each decision shall include notice of any right of the parties to petition for rehearing and administrative or judicial review of adverse decisions, the time allowed for filing each petition and identification of the party to be named as respondent. No time period specified under s. 227.49 (1) for filing a petition for rehearing, under s. 227.53 (1) (a) for filing a petition for judicial review or under any other section permitting administrative review of an agency decision begins to run until the agency has complied with this subsection.

227.48 History History: 1975 c. 94 s. 3; 1975 c. 414 ss. 13, 17; Stats. 1975 s. 227.11; 1981 c. 378; 1985 a. 182 ss. 33rm, 57; Stats. 1985 s. 227.48; 2011 a. 155.

227.48 Annotation Service of a decision is complete on the date of its mailing regardless of its receipt by the addressee. In re Proposed Incorporation of Pewaukee, 72 Wis. 2d 593, 241 N.W.2d 603 (1976).

227.48 Annotation Formal notice under sub. (2) of the right to judicial review need be given only with a decision arising out of a contested case proceeding. Collins v. Policano, 231 Wis. 2d 420, 605 N.W.2d 260 (Ct. App. 1999), 99-0255.



227.483 Costs upon frivolous claims.

227.483  Costs upon frivolous claims.

227.483(1) (1) If a hearing examiner or the tax appeals commission finds, at any time during the proceeding, that an administrative hearing commenced or continued by a petitioner or a claim or defense used by a party is frivolous, the hearing examiner or tax appeals commission shall award the successful party the costs and reasonable attorney fees that are directly attributable to responding to the frivolous petition, claim, or defense.

227.483(2) (2) If the costs and fees awarded under sub. (1) are awarded against the party other than a public agency, those costs may be assessed fully against either the party or the attorney representing the party or may be assessed so that the party and the attorney each pay a portion of the costs and fees.

227.483(3) (3) To find a petition for a hearing or a claim or defense to be frivolous under sub. (1), the hearing examiner must find at least one of the following:

227.483(3)(a) (a) That the petition, claim, or defense was commenced, used, or continued in bad faith, solely for purposes of harassing or maliciously injuring another.

227.483(3)(b) (b) That the party or the party's attorney knew, or should have known, that the petition, claim, or defense was without any reasonable basis in law or equity and could not be supported by a good faith argument for an extension, modification, or reversal of existing law.

227.483(3)(c) (c) If the proceeding relates to mining for ferrous minerals, as defined in s. 295.41 (18), that the petition, claim, or defense was commenced, used, or continued primarily for the purpose of causing delay to an activity authorized under a license that is the subject of the hearing.

227.483 History History: 2003 a. 118; 2011 a. 68; 2013 a. 1.



227.485 Costs to certain prevailing parties.

227.485  Costs to certain prevailing parties.

227.485(1) (1) The legislature intends that hearing examiners and courts in this state, when interpreting this section, be guided by federal case law, as of November 20, 1985, interpreting substantially similar provisions under the federal equal access to justice act, 5 USC 504.

227.485(2) (2) In this section:

227.485(2)(a) (a) "Hearing examiner" means the agency or hearing examiner conducting the hearing.

227.485(2)(b) (b) "Nonprofit corporation" has the meaning designated in s. 181.0103 (17).

227.485(2)(c) (c) "Small business" means a business entity, including its affiliates, which is independently owned and operated, and which employs 25 or fewer full-time employees or which has gross annual sales of less than $5,000,000.

227.485(2)(d) (d) "Small nonprofit corporation" means a nonprofit corporation which employs fewer than 25 full-time employees.

227.485(2)(e) (e) "State agency" does not include the citizens utility board.

227.485(2)(f) (f) "Substantially justified" means having a reasonable basis in law and fact.

227.485(3) (3) In any contested case in which an individual, a small nonprofit corporation or a small business is the prevailing party and submits a motion for costs under this section, the hearing examiner shall award the prevailing party the costs incurred in connection with the contested case, unless the hearing examiner finds that the state agency which is the losing party was substantially justified in taking its position or that special circumstances exist that would make the award unjust.

227.485(4) (4) In determining the prevailing party in cases in which more than one issue is contested, the examiner shall take into account the relative importance of each issue. The examiner shall provide for partial awards of costs under this section based on determinations made under this subsection.

227.485(5) (5) If the hearing examiner awards costs under sub. (3), he or she shall determine the costs under this subsection, except as modified under sub. (4). The decision on the merits of the case shall be placed in a proposed decision and submitted under ss. 227.47 and 227.48. The prevailing party shall submit, within 30 days after service of the proposed decision, to the hearing examiner and to the state agency which is the losing party an itemized application for fees and other expenses, including an itemized statement from any attorney or expert witness representing or appearing on behalf of the party stating the actual time expended and the rate at which fees and other expenses were computed. The state agency which is the losing party has 15 working days from the date of receipt of the application to respond in writing to the hearing examiner. The hearing examiner shall determine the amount of costs using the criteria specified in s. 814.245 (5) and include an order for payment of costs in the final decision.

227.485(6) (6) A final decision under sub. (5) is subject to judicial review under s. 227.52. If the individual, small nonprofit corporation or small business is the prevailing party in the proceeding for judicial review, the court shall make the findings applicable under s. 814.245 and, if appropriate, award costs related to that proceeding under s. 814.245, regardless of who petitions for judicial review. In addition, the court on review may modify the order for payment of costs in the final decision under sub. (5).

227.485(7) (7) An individual is not eligible to recover costs under this section if the person's properly reported federal adjusted gross income was $150,000 or more in each of the 3 calendar years or corresponding fiscal years immediately prior to the commencement of the case. This subsection applies whether the person files the tax return individually or in combination with a spouse.

227.485(8) (8) If a state agency is ordered to pay costs under this section, the costs shall be paid from the applicable appropriation under s. 20.865 (1) (a), (g) or (q).

227.485(9) (9) Each state agency that is ordered to pay costs under this section or that recovers costs under sub. (10) shall submit a report annually, as soon as is practicable after June 30, to the chief clerk of each house of the legislature, for distribution to the appropriate standing committees under s. 13.172 (3), the number, nature and amounts of the claims paid, the claims involved in the contested case in which the costs were incurred, the costs recovered under sub. (10) and any other relevant information to aid the legislature in evaluating the effect of this section.

227.485(10) (10) If the examiner finds that the motion under sub. (3) is frivolous, the examiner may award the state agency all reasonable costs in responding to the motion. In order to find a motion to be frivolous, the examiner must find one or more of the following:

227.485(10)(a) (a) The motion was submitted in bad faith, solely for purposes of harassing or maliciously injuring the state agency.

227.485(10)(b) (b) The party or the party's attorney knew, or should have known, that the motion was without any reasonable basis in law or equity and could not be supported by a good faith argument for an extension, modification or reversal of existing law.

227.485 History History: 1985 a. 52; Stats. 1985 s. 227.115; 1985 a. 182 ss. 33s, 57; 1985 a. 332 s. 253; Stats. 1985 s. 227.485; 1987 a. 186; 1997 a. 27, 79; 2003 a. 145.

227.485 Annotation That the state loses a case does not justify the automatic imposition of fees and costs. An award depends upon whether the state's position had arguable merit. Behnke v. DHSS, 146 Wis. 2d 178, 430 N.W.2d 600 (Ct. App. 1988).

227.485 Annotation Sub. (4) requires a party who prevails in an agency's proposed decision to seek costs within 30 days of the proposed decision, thereby permitting the hearing examiner to make appropriate findings on entitlement to, and amount of, costs to be awarded. Any disputes regarding that decision can then be resolved, along with the merits of the underlying matter, in one final decision. Gordon v. State Medical Examining Board, 225 Wis. 2d 552, 593 N.W.2d 481 (Ct. App. 1999), 98-2144.



227.49 Petitions for rehearing in contested cases.

227.49  Petitions for rehearing in contested cases.

227.49(1)(1) A petition for rehearing shall not be a prerequisite for appeal or review. Any person aggrieved by a final order may, within 20 days after service of the order, file a written petition for rehearing which shall specify in detail the grounds for the relief sought and supporting authorities. An agency may order a rehearing on its own motion within 20 days after service of a final order. This subsection does not apply to s. 17.025 (3) (e). No agency is required to conduct more than one rehearing based on a petition for rehearing filed under this subsection in any contested case.

227.49(2) (2) The filing of a petition for rehearing shall not suspend or delay the effective date of the order, and the order shall take effect on the date fixed by the agency and shall continue in effect unless the petition is granted or until the order is superseded, modified, or set aside as provided by law.

227.49(3) (3) Rehearing will be granted only on the basis of:

227.49(3)(a) (a) Some material error of law.

227.49(3)(b) (b) Some material error of fact.

227.49(3)(c) (c) The discovery of new evidence sufficiently strong to reverse or modify the order, and which could not have been previously discovered by due diligence.

227.49(4) (4) Copies of petitions for rehearing shall be served on all parties of record. Parties may file replies to the petition.

227.49(5) (5) The agency may order a rehearing or enter an order with reference to the petition without a hearing, and shall dispose of the petition within 30 days after it is filed. If the agency does not enter an order disposing of the petition within the 30-day period, the petition shall be deemed to have been denied as of the expiration of the 30-day period.

227.49(6) (6) Upon granting a rehearing, the agency shall set the matter for further proceedings as soon as practicable. Proceedings upon rehearing shall conform as nearly may be to the proceedings in an original hearing except as the agency may otherwise direct. If in the agency's judgment, after such rehearing it appears that the original decision, order or determination is in any respect unlawful or unreasonable, the agency may reverse, change, modify or suspend the same accordingly. Any decision, order or determination made after such rehearing reversing, changing, modifying or suspending the original determination shall have the same force and effect as an original decision, order or determination.

227.49 History History: 1975 c. 94 s. 3; 1975 c. 414; 1977 c. 139; 1979 c. 208; 1985 a. 182 s. 33t; Stats. 1985 s. 227.49.

227.49 Annotation This section does not require service of a petition for rehearing within 20 days of service of the order, only filing. DOR v. Hogan, 198 Wis. 2d 792, 542 N.W.2d 148 (Ct. App. 1995), 95-0438.

227.49 Annotation Filing of a petition for rehearing under sub. (1) is not accomplished upon its mailing. A petition is filed when it is physically delivered to and received by the relevant authority. Currier v. Wisconsin Department of Revenue, 2006 WI App 12, 288 Wis. 2d 693, 709 N.W.2d 520, 05-0292.



227.50 Ex parte communications in contested cases.

227.50  Ex parte communications in contested cases.

227.50(1)(1)

227.50(1)(a)(a) Except as provided in par. (am), in a contested case, no ex parte communication relative to the merits or a threat or offer of reward shall be made, before a decision is rendered, to the hearing examiner or any other official or employee of the agency who is involved in the decision-making process, by any of the following:

227.50(1)(a)1m. 1m. An official of the agency or any other public employee or official engaged in prosecution or advocacy in connection with the matter under consideration or a factually related matter. This subdivision does not apply to an advisory staff which does not participate in the proceeding.

227.50(1)(a)2. 2. A party to the proceeding, or any person who directly or indirectly would have a substantial interest in the proposed agency action or an authorized representative or counsel.

227.50(1)(am) (am) Paragraph (a) does not apply to any of the following:

227.50(1)(am)1. 1. An ex parte communication which is authorized or required by statute.

227.50(1)(am)2. 2. An ex parte communication by an official or employee of an agency which is conducting a class 1 proceeding.

227.50(1)(am)3. 3. Any communication made to an agency in response to a request by the agency for information required in the ordinary course of its regulatory functions by rule of the agency.

227.50(1)(am)4. 4. In a contested case before the public service commission, an ex parte communication by or to any official or employee of the commission other than the hearing examiner or a commissioner.

227.50(2) (2) A hearing examiner or other agency official or employee involved in the decision-making process who receives an ex parte communication in violation of sub. (1) shall place on the record of the pending matter the communication, if written, a memorandum stating the substance of the communication, if oral, all written responses to the communication and a memorandum stating the substance of all oral responses made, and also shall advise all parties that the material has been placed on the record; however, any writing or memorandum which would not be admissible into the record if presented at the hearing shall not be placed in the record, but notice of the substance or nature of the communication shall be given to all parties. Any party desiring to rebut the communication shall be allowed to do so, if the party requests the opportunity for rebuttal within 10 days after notice of the communication. The hearing examiner or agency official or employee may, if deeming it necessary to eliminate the effect of an ex parte communication received, withdraw from the proceeding, in which case a successor shall be assigned.

227.50 History History: 1975 c. 94 s. 3; 1975 c. 414; 1977 c. 418; 1985 a. 182 s. 33t; Stats. 1985 s. 227.50; 2013 a. 28.

227.50 Annotation The failure to notify the parties of the receipt of an ex parte communication was harmless error. Seebach v. PSC, 97 Wis. 2d 712, 295 N.W.2d 753 (Ct. App. 1980).



227.51 Licenses.

227.51  Licenses.

227.51(1)(1) When the grant, denial or renewal of a license is required to be preceded by notice and opportunity for hearing, the provisions of this chapter concerning contested cases apply.

227.51(2) (2) When a licensee has made timely and sufficient application for the renewal of a license or a new license with reference to any activity of a continuing nature, the existing license does not expire until the application has been finally acted upon by the agency, and, if the application is denied or the terms of the new license are limited, until the last day for seeking review of the agency decision or a later date fixed by order of the reviewing court.

227.51(3) (3) Except as otherwise specifically provided by law, no revocation, suspension, annulment or withdrawal of any license is lawful unless the agency gives notice by mail to the licensee of facts or conduct which warrant the intended action and the licensee is given an opportunity to show compliance with all lawful requirements for the retention of the license. If an agency finds that public health, safety or welfare imperatively requires emergency action and incorporates a finding to that effect in its order, summary suspension of a license may be ordered pending proceedings for revocation or other action. Such proceedings shall be promptly instituted and determined.

227.51 History History: 1975 c. 414; 1985 a. 182 s. 33t; Stats. 1985 s. 227.51.

227.51 AnnotationSummary suspension of occupational licenses is discussed. 76 Atty. Gen. 110.



227.52 Judicial review; decisions reviewable.

227.52  Judicial review; decisions reviewable. Administrative decisions which adversely affect the substantial interests of any person, whether by action or inaction, whether affirmative or negative in form, are subject to review as provided in this chapter, except as otherwise provided by law and except for the following:

227.52(1) (1) Decisions of the department of revenue other than decisions relating to alcohol beverage permits issued under ch. 125.

227.52(2) (2) Decisions of the department of employee trust funds.

227.52(3) (3) Those decisions of the division of banking that are subject to review, prior to any judicial review, by the banking review board, and decisions of the division of banking relating to savings banks or savings and loan associations, but no other institutions subject to the jurisdiction of the division of banking.

227.52(4) (4) Decisions of the office of credit unions.

227.52(6) (6) Decisions of the chairperson of the government accountability board or the chairperson's designee.

227.52(7) (7) Those decisions of the department of workforce development which are subject to review, prior to any judicial review, by the labor and industry review commission.

227.52 History History: 1975 c. 414; 1977 c. 187, 418; 1981 c. 79, 96, 391; 1983 a. 27, 122, 183, 538; 1985 a. 182 s. 35; Stats. 1985 s. 227.52; 1995 a. 27 ss. 6233, 9130 (4); 1997 a. 3, 27; 1999 a. 9, 182; 2003 a. 33; 2007 a. 1.

227.52 Cross-reference Cross-reference: See s. 50.03 (11) for review under subchapter I of chapter 50.

227.52 Annotation Legislative Council Note, 1981: The amendment to s. 227.15 applies court review under ch. 227 to revocations, suspensions and nonrenewals by the department of permits issued by it. [Bill 300-A]

227.52 Annotation An order of the tax appeals commission refusing to dismiss proceedings for lack of jurisdiction was not appealable because the merits of the case were still pending. Pasch v. DOR, 58 Wis. 2d 346, 206 N.W.2d 157 (1973).

227.52 Annotation The requirements of ss. 227.15 and 227.16 (1) [now ss. 227.52 and 227.53 (1)] for standing to seek review of an administrative decision do not create separate and independent criteria, but both sections essentially require that to be a person aggrieved for standing purposes, one must have an interest recognized by law in the subject matter that is injuriously affected by the decision. Wisconsin's Environmental Decade, Inc. v. PSC, 69 Wis. 2d 1, 230 N.W.2d 243 (1975).

227.52 Annotation An order of the employment relations commission directing an election and determining the bargaining unit under 111.70 (4) (d) is not reviewable. West Allis v. WERC, 72 Wis. 2d 268, 240 N.W.2d 416 (1976).

227.52 Annotation An unconditional interim order by the public service commission fixing utility rates pending final determination was reviewable when no provision was made for the refund of excess interim rates. Friends of the Earth v. PSC, 78 Wis. 2d 388, 254 N.W.2d 299 (1977).

227.52 Annotation The decision of the PSC not to investigate under ss. 196.28 and 196.29 was a nonreviewable, discretionary determination. Reviewable decisions are defined. Wisconsin's Environmental Decade, Inc. v. PSC, 93 Wis. 2d 650, 287 N.W.2d 737 (1980).

227.52 Annotation A court order setting aside an administrative order and remanding the case to the administrative agency was appealable as of right. Bearns v. DILHR, 102 Wis. 2d 70, 306 N.W.2d 22 (1981).

227.52 Annotation Because an appointment to office was an administrative decision, a challenge of appointment could only be made under this chapter. State ex rel. Frederick v. Cox, 111 Wis. 2d 264, 330 N.W.2d 603 (Ct. App. 1982).

227.52 Annotation A declaratory judgment action was improper when the plaintiff did not pursue any available remedies under ch. 227. Turkow v. DNR, 216 Wis. 2d 273, 576 N.W.2d 288 (Ct. App. 1998), 97-1149.

227.52 Annotation The division of hearings and appeals is not a line agency charged with the administration and enforcement of the statutes involved and does not have experience administering the underlying program. Unless the line agency has adopted DHA's interpretation as its own, de novo review of a DHA decision is appropriate. Buettner v. DHFS, 2003 WI App 90, 264 Wis. 2d 700, 663 N.W.2d 282, 01-0981.

227.52 Annotation Unlike factual questions, or questions with legal issues intertwined with factual determinations, neither party bears any burden when the issue before the court is whether an administrative agency exceeded the scope of its powers in promulgating a rule. The court examines the enabling statute de novo to ascertain whether the statute grants express or implied authorization for the rule. Any reasonable doubt pertaining to an agency's implied powers are resolved against the agency. Wisconsin Citizens Concerned for Cranes and Doves v. DNR, 2004 WI 40, 270 Wis. 2d 318, 677 N.W.2d 612, 02-1166.

227.52 Annotation Although this section does not require that an administrative decision be final to be subject to judicial review, case law has established that the legislative intent was to limit judicial review to final orders of an agency. A final order for purposes of judicial review directly affects the legal rights, duties, or privileges of a person. One aspect of this standard is whether the person would have another opportunity for judicial review, whereas an interlocutory order is one under which the substantial rights of the parties remain undetermined and the cause is retained for further action. Sierra Club v. DNR, 2007 WI App 181, 304 Wis. 2d 614, 736 N.W.2d 918, 06-2653.

227.52 Annotation Administrative decisions eligible for judicial review in Wisconsin. Klitzke, 61 MLR 405.



227.53 Parties and proceedings for review.

227.53  Parties and proceedings for review.

227.53(1) (1) Except as otherwise specifically provided by law, any person aggrieved by a decision specified in s. 227.52 shall be entitled to judicial review of the decision as provided in this chapter and subject to all of the following procedural requirements:

227.53(1)(a) (a)

227.53(1)(a)1.1. Proceedings for review shall be instituted by serving a petition therefor personally or by certified mail upon the agency or one of its officials, and filing the petition in the office of the clerk of circuit court for the county where the judicial review proceedings are to be held. If the agency whose decision is sought to be reviewed is the tax appeals commission, the banking review board, the credit union review board, or the savings institutions review board, the petition shall be served upon both the agency whose decision is sought to be reviewed and the corresponding named respondent, as specified under par. (b) 1. to 4.

227.53(1)(a)2. 2. Unless a rehearing is requested under s. 227.49, petitions for review of contested cases shall be served and filed within 30 days after the service of the decision of the agency upon all parties under s. 227.48. If a rehearing is requested under s. 227.49, any party desiring judicial review under this subdivision shall serve and file a petition for review within 30 days after service of the order finally disposing of the application for rehearing, or within 30 days after the final disposition by operation of law of any such application for rehearing. The 30-day period for serving and filing a petition under this subdivision commences on the day after personal service or mailing of the decision by the agency.

227.53(1)(a)2m. 2m. Petitions for review of cases other than contested cases shall be served and filed within 30 days after personal service or mailing of the decision by the agency.

227.53(1)(a)3. 3. If the petitioner is a resident, the proceedings shall be held in the circuit court for the county where the petitioner resides, except that if the petitioner is an agency, the proceedings shall be in the circuit court for the county where the respondent resides and except as provided in ss. 73.0301 (2) (b) 2., 77.59 (6) (b), 108.227 (6), 182.70 (6), and 182.71 (5) (g). If the petitioner is a nonresident, the proceedings shall be held in the county where the property affected by the decision is located or, if no property is affected, in the county where the dispute arose. If all parties stipulate and the court to which the parties desire to transfer the proceedings agrees, the proceedings may be held in the county designated by the parties. If 2 or more petitions for review of the same decision are filed in different counties, the circuit judge for the county in which a petition for review of the decision was first filed shall determine the venue for judicial review of the decision, and shall order transfer or consolidation where appropriate.

227.53(1)(b) (b) The petition shall state the nature of the petitioner's interest, the facts showing that petitioner is a person aggrieved by the decision, and the grounds specified in s. 227.57 upon which petitioner contends that the decision should be reversed or modified. The petition may be amended, by leave of court, though the time for serving the same has expired. The petition shall be entitled in the name of the person serving it as petitioner and the name of the agency whose decision is sought to be reviewed as respondent, except that in petitions for review of decisions of the following agencies, the latter agency specified shall be the named respondent:

227.53(1)(b)1. 1. The tax appeals commission, the department of revenue.

227.53(1)(b)2. 2. The banking review board, the division of banking.

227.53(1)(b)3. 3. The credit union review board, the office of credit unions.

227.53(1)(b)4. 4. The savings institutions review board, the division of banking, except if the petitioner is the division of banking, the prevailing parties before the savings institutions review board shall be the named respondents.

227.53(1)(c) (c) A copy of the petition shall be served personally or by certified mail or, when service is timely admitted in writing, by first class mail, not later than 30 days after the institution of the proceeding, upon each party who appeared before the agency in the proceeding in which the decision sought to be reviewed was made or upon the party's attorney of record. A court may not dismiss the proceeding for review solely because of a failure to serve a copy of the petition upon a party or the party's attorney of record unless the petitioner fails to serve a person listed as a party for purposes of review in the agency's decision under s. 227.47 or the person's attorney of record.

227.53(1)(d) (d) Except in the case of the tax appeals commission, the banking review board, the credit union review board, and the savings institutions review board, the agency and all parties to the proceeding before it shall have the right to participate in the proceedings for review. The court may permit other interested persons to intervene. Any person petitioning the court to intervene shall serve a copy of the petition on each party who appeared before the agency and any additional parties to the judicial review at least 5 days prior to the date set for hearing on the petition.

227.53(2) (2) Every person served with the petition for review as provided in this section and who desires to participate in the proceedings for review thereby instituted shall serve upon the petitioner, within 20 days after service of the petition upon such person, a notice of appearance clearly stating the person's position with reference to each material allegation in the petition and to the affirmance, vacation or modification of the order or decision under review. Such notice, other than by the named respondent, shall also be served on the named respondent and the attorney general, and shall be filed, together with proof of required service thereof, with the clerk of the reviewing court within 10 days after such service. Service of all subsequent papers or notices in such proceeding need be made only upon the petitioner and such other persons as have served and filed the notice as provided in this subsection or have been permitted to intervene in said proceeding, as parties thereto, by order of the reviewing court.

227.53 History History: 1971 c. 243; 1975 c. 94 s. 3; 1975 c. 414; 1977 c. 26 s. 75; 1977 c. 187; 1979 c. 90, 208, 355; 1985 a. 149 s. 10; 1985 a. 182 ss. 37, 57; Stats. 1985 s. 227.53; 1987 a. 27, 313, 399; 1991 a. 221; 1995 a. 27; 1997 a. 27; 1999 a. 9, 85; 2001 a. 38; 2003 a. 33, 118; 2005 a. 253; 2009 a. 324; 2013 a. 36.

227.53 Annotation The circuit court had no jurisdiction of an appeal from the tax appeals commission when the petition for review was served only on the department of revenue and not on the commission within the allowed 30 days. Brachtl v. DOR, 48 Wis. 2d 184, 179 N.W.2d 921 (1970).

227.53 Annotation Service on the department of a notice of appeal by ordinary mail, when received in time and not promptly objected to was good service. Service on a staff member of the department was sufficient when in the past that individual had represented himself as an agent and as an attorney for the department. Hamilton v. DILHR, 56 Wis. 2d 673, 203 N.W.2d 7 (1973).

227.53 Annotation An appeal will not lie from an order denying a petition to reopen an earlier PSC order when no appeal was taken from the order or the order denying rehearing within 30 days. Town of Caledonia v. PSC, 56 Wis. 2d 720, 202 N.W.2d 912 (1973).

227.53 Annotation A failure to strictly comply with the caption requirements of sub. (1) does not divest a court of jurisdiction if all other jurisdictional requirements are met. Evans v. DLAD, 62 Wis. 2d 622, 215 N.W.2d 408 (1974).

227.53 Annotation When the taxpayer failed to serve a copy of his petition for review of a decision and order of the tax appeals commission upon the department of revenue within 30 days, the circuit court had no jurisdiction. Cudahy v. DOR, 66 Wis. 2d 253, 224 N.W.2d 570 (1974).

227.53 Annotation The implied authority of the PSC under various provisions of ch. 196 to insure that future supplies of natural gas will remain as reasonably adequate and sufficient as practicable indicates a legally recognized interest of the environmental group members living in the area affected by the commission order in the future adequacy of their service that is sufficient to provide standing if the facts alleged in the petition are true to challenge the commission's failure to consider conservation alternatives to the proposed priority system. Wisconsin's Environmental Decade, Inc. v. PSC, 69 Wis. 2d 1, 230 N.W.2d 243 (1975).

227.53 Annotation A county had standing to challenge the validity of a rule not adopted in conformity with ss. 227.02 through 227.025, 1983 stats. Dane County v. DHSS, 79 Wis. 2d 323, 255 N.W.2d 539 (1977).

227.53 Annotation "Parties" under sub. (1) (c), 1975 stats., are those persons affirmatively demonstrating active interest in the proceedings; the PSC must identify parties. Wisconsin's Environmental Decade, Inc. v. PSC, 84 Wis. 2d 504, 267 N.W.2d 609 (1978).

227.53 AnnotationChapter 801 is inapplicable to judicial review proceedings. Omernick v. DNR, 94 Wis. 2d 309, 287 N.W.2d 841 (Ct. App. 1979).

227.53 Annotation Service on a department rather than on a specific division within the department was sufficient notice under this section. Sunnyview Village v. DOA, 104 Wis. 2d 396, 311 N.W.2d 632 (1981).

227.53 Annotation When the petitioners lacked standing to seek review and the intervenors filed after the time limit in sub. (1), the intervenors could not continue to press their claim. Fox v. DHSS, 112 Wis. 2d 514, 334 N.W.2d 532 (1983).

227.53 Annotation The test for determining whether a party has standing is: 1) whether the agency decision directly causes injury to the interest of the petitioner; and 2) whether the asserted interest is recognized by law. Waste Management of Wisconsin v. DNR, 144 Wis. 2d 499, 424 N.W.2d 685 (1988).

227.53 Annotation Although it may not be able to sue the state, a county has standing to bring a petition for review because the petition initiates a special proceeding rather than an action. Richland County v. DHSS, 146 Wis. 2d 271, 430 N.W.2d 374 (Ct. App. 1988).

227.53 Annotation Delivery of a petition to an agency attorney did not meet the requirements for service under sub. (1) (a) 1. Weisensel v. DHSS, 179 Wis. 2d 637, 508 N.W.2d 33 (Ct. App. 1993).

227.53 Annotation The time provisions under sub. (2) are mandatory. Wagner v. State Medical Examining Board, 181 Wis. 2d 633, 511 N.W.2d 874 (1994).

227.53 Annotation In the case of a ch. 227 petition for review, the petition commences the action rather than continuing it. As an attorney is not authorized to accept the service of process commencing an action, service on the attorney general rather than the agency is insufficient to commence an action for review. Gimenez v. State Medical Examining Board, 229 Wis. 2d 312, 600 N.W.2d 28 (Ct. App. 1999), 98-1367.

227.53 Annotation Section 227.48 applies only to contested cases. By virtue of the reference to s. 227.48, the 30-day deadline in sub. (1) (a) 2. is inapplicable to noncontested cases. Because there is no statutory limit for noncontested cases, a 6-month default limitation applies. Hedrich v. Board of Regents of the University of Wisconsin System, 2001 WI App 228, 248 Wis. 2d 204, 635 N.W.2d 650, 00-2002.

227.53 Annotation Because parties to an agency proceeding have the right to participate in judicial review proceedings under the first sentence in sub. (1) (d), those parties are not part of the group referred to as "other interested persons" in the second sentence and therefore are not entitled to petition for permissive intervention. Under sub. (1) (d) the petition to intervene must be served on all parties to the judicial review at least 5 days before the hearing on the intervention petition. Citizens' Utility Board v. PSC, 2003 WI App 206, 267 Wis. 2d 414, 671 N.W.2d 11, 02-1834.

227.53 Annotation As a general matter, sub. (1) (a) 2. affords a petitioner 30 days from the date of service of the original adverse agency decision to file a petition for judicial review. The extended deadline for filing a petition for judicial review applies only when rehearing is requested under s. 227.49. Section 227.49 (1) specifies that the petition for rehearing must be filed, meaning physically delivered to and received by the agency, within 20 days of the initial decision. If a petition for rehearing is not filed within the 20-day time limit, a rehearing is not properly requested under s. 227.49 and the petitioner does not acquire the benefit of the extended deadline for petitioning for judicial review. Currier v. Wisconsin Department of Revenue, 2006 WI App 12, 288 Wis. 2d 693, 709 N.W.2d 520, 05-0292.

227.53 Annotation Although sub. (1) did not clearly prescribe which governmental entity must be named and served as respondent in this case, DHA's notice gave clear instructions and clarified any ambiguity in sub. (1), making the petitioner's failure to follow the notice unreasonable and dismissal of the petition for judicial review proper. All Star Rent A Car, Inc. v. Department of Transportation, 2006 WI 85, 292 Wis. 2d 615, 716 N.W.2d 506, 03-2668.

227.53 Annotation Sub. (1) (b)does not authorize a circuit court to dismiss a petition for judicial review because it does not show the nature of the petitioner's interest or state a ground for relief under s. 227.57 unless the petitioner has notice of the possibility of dismissal and a reasonable opportunity to request leave to amend the petition. The claimed deficiency must be raised by motion of the respondent and may not be raised by the court sua sponte. Jackson v. LIRC, 2006 WI App 97, 293 Wis. 2d 332, 715 N.W.2d 654, 05-2123.

227.53 Annotation The 30-day limitation period under sub. (1) (a) 2. is triggered only by s. 227.48 service of the decision upon the parties, which occurs on the date the decision is mailed to the parties, not the various dates of receipt. Once the time limitation is triggered, strict compliance is required. Wisconsin Power & Light Co. v. PSC, 2006 WI App 221, 296 Wis. 2d 705, 725 N.W. 2d 423, 05-3092.



227.54 Stay of proceedings.

227.54  Stay of proceedings. The institution of the proceeding for review shall not stay enforcement of the agency decision. The reviewing court may order a stay upon such terms as it deems proper, except as otherwise provided in ss. 196.43, 253.06, and 448.02 (9).

227.54 History History: 1983 a. 27; 1985 a. 182 s. 39; Stats. 1985 s. 227.54; 1987 a. 5; 1997 a. 27, 311; 2007 a. 20, 196; 2009 a. 28.



227.55 Record on review.

227.55  Record on review. Within 30 days after service of the petition for review upon the agency, or within such further time as the court may allow, the agency shall transmit to the reviewing court the original or a certified copy of the entire record of the proceedings in which the decision under review was made, including all pleadings, notices, testimony, exhibits, findings, decisions, orders and exceptions, therein; but by stipulation of all parties to the review proceedings the record may be shortened by eliminating any portion thereof. Any party, other than the agency, refusing to stipulate to limit the record may be taxed by the court for the additional costs. The record may be typewritten or printed. The exhibits may be typewritten, photostated or otherwise reproduced, or, upon motion of any party, or by order of the court, the original exhibits shall accompany the record. The court may require or permit subsequent corrections or additions to the record when deemed desirable.

227.55 History History: 1985 a. 182 s. 41; Stats. 1985 s. 227.55.

227.55 Annotation Time provisions under this section are mandatory. Wagner v. State Medical Examining Board, 181 Wis. 2d 633, 511 N.W.2d 874 (1994).



227.56 Additional evidence; trial; motion to dismiss; amending petition.

227.56  Additional evidence; trial; motion to dismiss; amending petition.

227.56(1)(1) If before the date set for trial, application is made to the circuit court for leave to present additional evidence on the issues in the case, and it is shown to the satisfaction of the court that the additional evidence is material and that there were good reasons for failure to present it in the proceedings before the agency, the court may order that the additional evidence be taken before the agency upon such terms as the court may deem proper. The agency may modify its findings and decision by reason of the additional evidence and shall file with the reviewing court the additional evidence together with any modified or new findings or decision.

227.56(2) (2) Proceedings for review of administrative agency decisions as provided in this chapter may be brought on for trial or hearing at any time upon not less than 10 days' notice given after the expiration of the time for service of the notices provided in s. 227.53 (2).

227.56(3) (3) Within 20 days after the time specified in s. 227.53 for filing notices of appearance in any proceeding for review, any respondent who has served such notice may move to dismiss the petition as filed upon the ground that such petition, upon its face, does not state facts sufficient to show that the petitioner named therein is a person aggrieved by the decision sought to be reviewed. Upon the hearing of such motion the court may grant the petitioner leave to amend the petition if the amendment as proposed shall have been served upon all respondents prior to such hearing. If so amended the court may consider and pass upon the validity of the amended petition without further or other motion to dismiss the same by any respondent.

227.56 History History: 1975 c. 414; 1985 a. 182 ss. 41, 57; Stats. 1985 s. 227.56.

227.56 Annotation Section 111.36 (3m) (c) [now s. 111.39 (5) (c)] shows a policy against opening Fair Employment proceedings more than one year after the commission's final order; a court should not use ch. 227 or s. 752.35 to circumvent that policy. Chicago & North Western Railroad v. LIRC, 91 Wis. 2d 462, 283 N.W.2d 603 (Ct. App. 1979).

227.56 Annotation A court may not find facts under sub. (1); the court may only receive evidence to determine whether to remand to the agency for further fact finding. State Public Intervenor v. DNR, 171 Wis. 2d 243, 490 N.W.2d 770 (Ct. App. 1992).

227.56 Annotation Substantial evidence is that quantity and quality of evidence that a reasonable person could accept as adequate to support a conclusion. Written hearsay medical reports are admissible as evidence. Properly admitted evidence may not necessarily constitute substantial evidence. Uncorroborated written hearsay medical reports alone that were controverted by in-person testimony did not constitute substantial evidence to support a board's decision. Gehin v. Wisconsin Group Insurance Board, 2005 WI 16, 278 Wis. 2d 111, 692 N.W.2d 572, 03-0226.

227.56 Annotation Because sub. (3) specifically describes in the last sentence the circumstances under which a court may dismiss an amended petition without a motion from the respondent, the only reasonable construction of sub. (3) is that the court may not dismiss the original petition without a timely motion from the respondent asserting that the petition does not allege facts showing that the petitioner is aggrieved. The circuit court does not have the authority to dismiss the petition sua sponte on the ground that it does not allege facts showing that the petitioner was aggrieved. Jackson v. LIRC, 2006 WI App 97, 293 Wis. 2d 332, 715 N.W.2d 654, 05-2123.

227.56 Annotation Hearsay in Administrative Hearings. Maloney. Wis. Law. Sept. 2005.



227.57 Scope of review.

227.57  Scope of review.

227.57(1)(1) The review shall be conducted by the court without a jury and shall be confined to the record, except that in cases of alleged irregularities in procedure before the agency, testimony thereon may be taken in the court and, if leave is granted to take such testimony, depositions and written interrogatories may be taken prior to the date set for hearing as provided in ch. 804 if proper cause is shown therefor.

227.57(2) (2) Unless the court finds a ground for setting aside, modifying, remanding or ordering agency action or ancillary relief under a specified provision of this section, it shall affirm the agency's action.

227.57(3) (3) The court shall separately treat disputed issues of agency procedure, interpretations of law, determinations of fact or policy within the agency's exercise of delegated discretion.

227.57(4) (4) The court shall remand the case to the agency for further action if it finds that either the fairness of the proceedings or the correctness of the action has been impaired by a material error in procedure or a failure to follow prescribed procedure.

227.57(5) (5) The court shall set aside or modify the agency action if it finds that the agency has erroneously interpreted a provision of law and a correct interpretation compels a particular action, or it shall remand the case to the agency for further action under a correct interpretation of the provision of law.

227.57(6) (6) If the agency's action depends on any fact found by the agency in a contested case proceeding, the court shall not substitute its judgment for that of the agency as to the weight of the evidence on any disputed finding of fact. The court shall, however, set aside agency action or remand the case to the agency if it finds that the agency's action depends on any finding of fact that is not supported by substantial evidence in the record.

227.57(7) (7) If the agency's action depends on facts determined without a hearing, the court shall set aside, modify or order agency action if the facts compel a particular action as a matter of law, or it may remand the case to the agency for further examination and action within the agency's responsibility.

227.57(8) (8) The court shall reverse or remand the case to the agency if it finds that the agency's exercise of discretion is outside the range of discretion delegated to the agency by law; is inconsistent with an agency rule, an officially stated agency policy or a prior agency practice, if deviation therefrom is not explained to the satisfaction of the court by the agency; or is otherwise in violation of a constitutional or statutory provision; but the court shall not substitute its judgment for that of the agency on an issue of discretion.

227.57(9) (9) The court's decision shall provide whatever relief is appropriate irrespective of the original form of the petition. If the court sets aside agency action or remands the case to the agency for further proceedings, it may make such interlocutory order as it finds necessary to preserve the interests of any party and the public pending further proceedings or agency action.

227.57(10) (10) Upon such review due weight shall be accorded the experience, technical competence, and specialized knowledge of the agency involved, as well as discretionary authority conferred upon it. The right of the appellant to challenge the constitutionality of any act or of its application to the appellant shall not be foreclosed or impaired by the fact that the appellant has applied for or holds a license, permit or privilege under such act.

227.57 History History: 1975 c. 94 s. 3; 1975 c. 414; 1979 c. 208; 1985 a. 182 s. 41; Stats. 1985 s. 227.57.

227.57 Annotation Under sub. (6), a finding of fact is supported if reasonable minds could arrive at the same conclusion. Westring v. James, 71 Wis. 2d 462, 238 N.W.2d 695 (1976).

227.57 Annotation A reviewing court, in dealing with a determination or judgment that an administrative agency is alone authorized to make, must judge the propriety of the action solely on grounds invoked by the agency with sufficient clarity. Stas v. Milwaukee County Civil Service Commission 75 Wis. 2d 465, 249 N.W.2d 764 (1977).

227.57 Annotation When a DNR decision under s. 30.12 prohibited a structure and the riparian owner did not seek review under s. 227.20 [now 227.57], the trial court had no jurisdiction to hear an action by the owner seeking a declaration that structure was a permitted "pier" under s. 30.13. Kosmatka v. DNR, 77 Wis. 2d 558, 253 N.W.2d 887.

227.57 Annotation Summary judgment procedure is not authorized in proceedings for judicial review under this chapter. Wis. Environmental Decade v. PSC, 79 Wis. 2d 161, 255 N.W.2d 917.

227.57 Annotation "Discretion" means a process of reasoning, not decision-making, based on facts in the record or reasonably inferred from the record, and a conclusion based on a logical rationale founded on proper legal standards. Reidinger v. Optometry Examining Board, 81 Wis. 2d 292, 260 N.W.2d 270.

227.57 Annotation An agency determination that an environmental impact statement was adequately prepared is reviewed under s. 227.20 [s. 227.57]. Wisconsin's Environmental Decade, Inc. v. PSC, 98 Wis. 2d 682, 298 N.W.2d 205 (Ct. App. 1980).

227.57 Annotation Relief from a judgment entered in a ch. 227 review may not be granted under s. 806.07. Charter Manufacturing Co. v. Milwaukee River Restoration Council, Inc. 102 Wis. 2d 521, 307 N.W.2d 322 (Ct. App. 1981).

227.57 Annotation A party cannot recover attorney's fees against the state under sub. (9). An administrative judge should have been disqualified due to a compelling appearance of impropriety. Guthrie v. WERC, 107 Wis. 2d 306, 320 N.W.2d 213 (Ct. App. 1982). Affirmed. 111 Wis. 2d 447, 331 N.W.2d 331 (1983).

227.57 Annotation The commission's change of accounting treatment for recovery of utility expenditures was arbitrary and capricious. Wisconsin Public Service Corp. v. PSC, 109 Wis. 2d 256, 325 N.W.2d 867 (1982).

227.57 Annotation Sub. (7) grants the trial court broad authority to remand a matter to an agency for further action when no hearing has been held and no particular result is compelled as a matter of law. R. W. Docks & Slips v. DNR, 145 Wis. 2d 854, 429 N.W.2d 86 (Ct. App. 1988).

227.57 Annotation On review, there are three levels of deference that may be given to an administrative agency's conclusions of law and statutory interpretations, depending on the agency's experience, technical competence, and knowledge in regard to the question presented; great weight, due weight, and de novo. Kelley Company, Inc. v. Marquardt, 172 Wis. 2d 234, 493 N.W.2d 68 (1992).

227.57 Annotation Statutes enabling rule promulgation are strictly construed to preclude the exercise of a power not expressly granted. Whether an agency exceeded its authority in promulgating a rule is reviewed de novo by a reviewing court. State Public Intervenor v. DNR, 177 Wis. 2d 666, 503 N.W.2d 305 (Ct. App. 1993).

227.57 Annotation Agency jurisdiction is a legal issue reviewed de novo by a reviewing court. An agency's decision on the scope of its own power is not binding on the court. Loomis v. Wisconsin Personnel Commission, 179 Wis. 2d 25, 505 N.W.2d 462 (Ct. App. 1993).

227.57 Annotation Default judgment is incompatible with the scope of review of a ch. 227 proceeding. Wagner v. State Medical Examining Board, 181 Wis. 2d 633, 511 N.W.2d 874 (1994).

227.57 Annotation A circuit judge has inherent authority to order briefs in a case under this section and to dismiss the action if a party fails to file a brief as ordered. Lee v. LIRC, 202 Wis. 2d 558, 550 N.W.2d 534 (Ct. App. 1996), 95-0797.

227.57 Annotation De novo review of an administrative decision is appropriate only if the issue is one of first impression or the agency's position has been so inconsistent as to be of no guidance. An agency need not have considered identical or even substantially similar facts before, only the particular statutory scheme. ITW Deltar v. LIRC, 226 Wis. 2d 11, 593 N.W.2d 908 (Ct. App. 1999), 98-2912.

227.57 Annotation Emphasizing the uniqueness of certain facts presented to an administrative agency does not assure de novo review of the agency's decision. The test is not whether the agency has ruled on the precise, or even substantially similar, facts. The key is the agency's experience in administering a particular statutory scheme. Mattila v. Employee Trust Funds Board, 2001 WI App 79, 243 Wis. 2d 90, 626 N.W.2d 33, 00-0759.

227.57 Annotation The courts will not defer to an agency interpretation that directly contravenes the words of a rule. Trott v. DHFS, 2001 WI App 68, 242 Wis. 2d 397, 626 N.W.2d 48, 00-1486.

227.57 Annotation The test under sub. (6) is whether, taking into account all of the evidence in the record, reasonable minds could arrive at the same conclusion as the agency. The findings of an administrative agency do not need to reflect a preponderance of the evidence as long as the agency's conclusions are reasonable. If the factual findings of the administrative body are reasonable, they will be upheld. Kitten v. DWD, 2002 WI 54, 252 Wis. 2d 561, 644 N.W.2d 649, 00-3562.

227.57 Annotation Ordinarily a reviewing court will not consider issues beyond those properly raised before the administrative agency, and a failure to raise an issue generally constitutes a waiver of the right to raise the issue. However, the rule is one of administration, and the reviewing court has the power to decide issues that were not raised before the agency if all the necessary facts are of record and the issue is a legal one of great importance. Bunker v. LIRC, 2002 WI App 216, 257 Wis. 2d. 255, 650 N.W.2d 864, 01-3441.

227.57 Annotation An agency's interpretation of its own rules is controlling unless it is plainly erroneous or inconsistent with the language of the rule. Agency interpretations of it's own rules generally receive only one level of deference from appellate courts, called either controlling weight or great weight. Despite the difference in terminology, the deference given is similar to the great weight standard applied to statutory interpretations. Both turn on whether the agency's interpretation is reasonable and consistent with the meaning or purpose of the regulation or statute. Baer v. Wisconsin DNR, 2006 WI App 225, 297 Wis. 2d 232, 724 N.W.2d 638, 05-0668.

227.57 Annotation Controlling weight deference is similar to great weight deference, despite the difference in terminology, because both standards turn on whether the agency's interpretation is reasonable and consistent with the meaning or purpose of the regulation or statute. Controlling weight describes a level of deference given to an agency's interpretation and application of administrative rules and regulations, while great weight deference describes a level of deference given to an agency's interpretation and application of a statute. DaimlerChrysler v. LIRC, 2007 WI 15, 299 Wis. 2d 1, 727 N.W.2d 311, 05-0544.

227.57 Annotation Due process does not disqualify an agency as a decision-maker merely because of familiarity with the facts of the case. Hortonville Dist. v. Hortonville Ed. Asso. 426 U.S. 482 (1976).

227.57 Annotation If a court affirms an agency decision under sub. (2), an unsuccessful claimant may not bring a claim to federal court. Young v. Michigan Wisconsin Pipe Line Co. 569 F. Supp. 741 (1983).

227.57 Annotation The Standards of Review for Agency Interpretation of Statutes in Wisconsin. Massa. 83 MLR 597 (2000).

227.57 Annotation The scope of judicial review in Wisconsin. Hewitt, 1973 WLR 554.

227.57 Annotation The standard of review of administrative rules in Wisconsin. 1982 WLR 691.



227.58 Appeals.

227.58  Appeals. Any party, including the agency, may secure a review of the final judgment of the circuit court by appeal to the court of appeals within the time period specified in s. 808.04 (1).

227.58 History History: 1977 c. 187 s. 134; 1983 a. 219; 1985 a. 182 s. 41; Stats. 1985 s. 227.58.

227.58 Annotation The court of appeals had no power to remand a case under 806.07 (1) (b) or (h); ch. 227 cannot be supplemented by statutory remedies pertaining to civil procedure. Chicago & North Western Railroad v. LIRC, 91 Wis. 2d 462, 283 N.W.2d 603 (Ct. App. 1979).



227.59 Certification of certain cases from the circuit court of Dane County to other circuits.

227.59  Certification of certain cases from the circuit court of Dane County to other circuits. Any action or proceeding for the review of any order of an administrative officer, commission, department or other administrative tribunal of the state required by law to be instituted in or taken to the circuit court of Dane County except an action or appeal for the review of any order of the department of workforce development or the department of safety and professional services or findings and orders of the labor and industry review commission which is instituted or taken and is not called for trial or hearing within 6 months after the proceeding or action is instituted, and the trial or hearing of which is not continued by stipulation of the parties or by order of the court for cause shown, shall on the application of either party on 5 days' written notice to the other be certified and transmitted for trial to the circuit court of the county of the residence or principal place of business of the plaintiff or petitioner, where the action or proceeding shall be given preference. Unless written objection is filed within the 5-day period, the order certifying and transmitting the proceeding shall be entered without hearing. The plaintiff or petitioner shall pay to the clerk of the circuit court of Dane County a fee of $2 for transmitting the record.

227.59 History History: 1977 c. 29; 1983 a. 219; 1985 a. 182 s. 47; Stats. 1985 s. 227.59; 1995 a. 27 ss. 6238, 9116 (5), 9130 (4); 1997 a. 3; 2011 a. 32.



227.60 Jurisdiction of state courts to determine validity of laws when attacked in federal court and to stay enforcement.

227.60  Jurisdiction of state courts to determine validity of laws when attacked in federal court and to stay enforcement. Whenever a suit praying for an interlocutory injunction shall have been begun in a federal district court to restrain any department, board, commission or officer from enforcing or administering any statute or administrative order of this state, or to set aside or enjoin the suit or administrative order, the department, board, commission or officer, or the attorney general, may bring a suit to enforce the statute or order in the circuit court of Dane County at any time before the hearing on the application for an interlocutory injunction in the suit in the federal court. Jurisdiction is hereby conferred upon the circuit court of Dane County and on the court of appeals, on appeal, to entertain the suit with the powers granted in this section. The circuit court shall, when the suit is brought, grant a stay of proceedings by any state department, board, commission or officer under the statute or order pending the determination of the suit in the courts of the state. The circuit court of Dane County upon the bringing of the suit therein shall at once cause a notice thereof, together with a copy of the stay order by it granted, to be sent to the federal district court in which the action was originally begun. An appeal shall be taken within the time period specified in s. 808.04 (2). The appeal shall be given preference.

227.60 History History: 1977 c. 187; 1983 a. 219; 1985 a. 182 s. 49; Stats. 1985 s. 227.60.






228. Recording and copying of public records in populous counties.

228.01 Recording of documents and public records by mechanical process authorized.

228.01  Recording of documents and public records by mechanical process authorized. Whenever any officer of any county having a population of 500,000 or more is required or authorized by law to file, record, copy, recopy or replace any document, court order, plat, paper, written instrument, writings, record or book of record, on file or of record in his or her office, notwithstanding any other provisions in the statutes, the officer may do so by photostatic, photographic, microphotographic, microfilm, optical imaging, electronic formatting or other mechanical process which produces a clear, accurate and permanent copy or reproduction of the original document, court order, plat, paper, written instrument, writings, record or book of record in accordance with the standards specified under ss. 16.61 (7) and 16.612. Any such officer may also reproduce by such processes or transfer from optical disk or electronic storage any document, court order, plat, paper, written instrument, writings, record or book of record which has previously been filed, recorded, copied or recopied. Optical imaging or electronic formatting of any document is subject to authorization under s. 59.52 (14) (a).

228.01 History History: 1985 a. 180; 1991 a. 39; 1995 a. 27, 201.



228.02 Certification of records.

228.02  Certification of records. In counties having a population of 500,000 or more, in any case where an original document, court order, plat, paper, written instrument, writings, record or book of record previously filed or of record in the office of such officer is, whether because of the worn or injured condition thereof or for any other reason, copied and replaced by such process under s. 228.01, and where such officer is required by law to certify in or on the paper or book replacing the original so copied that the replacement is a true and correct copy of the original, a copy of such certification by such officer, similarly made and produced and included at the end of the replacement, shall be sufficient compliance with such law.



228.03 Copy to be deemed to be original record.

228.03  Copy to be deemed to be original record.

228.03(1) (1) A photographic reproduction of an original document, court order, plat, paper, written instrument, writing, record, book of record, file or other material, or a copy of material generated from optical disk or electronic storage of the original material, bearing upon or pertinent to the activities and functions of any county office, department, agency, board, commission, court or institution, in counties having a population of 500,000 or more, is deemed to be an original for all purposes, if it meets the applicable standards established in ss. 16.61 and 16.612.

228.03(2) (2) Any photographic reproduction of an original record meeting the standards prescribed in s. 16.61 (7) or copy of a record generated from an original record stored in optical disk or electronic format in compliance with ss. 16.61 and 16.612 shall be taken as and stand in lieu of and have all of the effect of the original record and shall be admissible in evidence in all courts and all other tribunals or agencies, administrative or otherwise, in all cases where the original document is admissible. A transcript, exemplification or certified copy of such a reproduction of an original record, or certified copy of a record generated from an original record stored in optical disk or electronic format, for the purposes specified in this subsection, is deemed to be a transcript, exemplification or certified copy of the original. The custodian of a photographic reproduction shall place the reproduction or optical disk in conveniently accessible storage and shall make provision for preserving, examining and using the reproduction of the record or generating a copy of the record from optical disk or electronic storage. An enlarged copy of a photographic reproduction of a record made in accordance with the standards specified in s. 16.61 (7) or an enlarged copy of a record generated from an original record stored in optical disk or electronic format in compliance with ss. 16.61 and 16.612 that is certified by the custodian as provided in s. 889.18 (2) has the same effect as an actual-size copy.

228.03 History History: 1985 a. 180; 1993 a. 172; 1995 a. 27.



228.04 Inspection of records and copies of records.

228.04  Inspection of records and copies of records. Every custodian of public records in counties having a population of 500,000 or more shall keep them in such arrangement and condition as to make them easily accessible for convenient use. Photographic, photostatic, microphotographic, microfilm or other mechanical process of reproduction of public records or optical imaging or electronic formatting of public records shall be considered as accessible for convenient use, provided that a suitable means for public inspection of the records is provided by the custodian. Except as otherwise expressly provided by law, the custodian shall permit all public records in his or her custody to be inspected, examined, abstracted or copied at reasonable times and under his or her supervision and regulation by any person; and the custodian shall, upon the demand of any person, furnish certified copies thereof on payment in advance of fees not to exceed the fees prescribed by law.

228.04 History History: 1991 a. 39; 1993 a. 172; 1995 a. 27.



228.05 Marginal references.

228.05  Marginal references. The register of deeds of any county having a population of 500,000 or more who has copied a document by microphotography, microfilm, optical imaging or electronic formatting that is accepted by him or her for recording or filing shall also, as a substitute for marginal references required, prepare an index for documents of ancillary nature for which marginal references are required. Such index for ancillary documents shall be prepared and maintained to show the document number or volume and page of the original recording or filing plus a record of any recordings or filings affecting or pertinent to such original recording or filing requiring marginal references subsequent to the date on which the county begins such recording or recopying by microphotography, microfilm, optical imaging or electronic formatting.

228.05 History History: 1991 a. 39; 1995 a. 27.



228.06 Correction and alterations.

228.06  Correction and alterations. In counties having a population of 500,000 or more, in any case where any record or replacement thereof in the office of any county officer is produced by a mechanical process, any correction, alteration, endorsement or entry required or authorized to be made of or on any instrument or paper or on the record thereof, may be made by copying or reproducing the affidavit, certificate, court order or corrected copy by the same means used to produce the original copy, and by noting and making reference to the correction, alteration, endorsement or entry in the indexes showing the location of the original filing or recording.



228.07 Recording and copying by other counties.

228.07  Recording and copying by other counties. Any county by resolution may elect to be controlled by this chapter.

228.07 History History: 1971 c. 104; 1981 c. 390 s. 252.






229. Public institutions.

229.11 First class city museums.

229.11  First class city museums. Any city of the 1st class however incorporated may establish and maintain, for the free use of the inhabitants thereof, a public museum for the exhibition of objects in natural history, anthropology and history, either the several or any one of these specifically; and may receive, hold and manage any bequest, donation or loan for the establishment, increase or maintenance thereof, under such regulations and conditions as may be prescribed pursuant to law or agreed upon by and between the donors and said city.

229.11 History History: 1971 c. 152 s. 27; Stats. 1971 s. 229.11; 1983 a. 192; 1985 a. 177.



229.12 Board of trustees, composition.

229.12  Board of trustees, composition.

229.12(1) (1) The public museum shall be administered by a board of 10 trustees, consisting of:

229.12(1)(a) (a) The president of the board of school directors and the city superintendent of schools.

229.12(1)(b) (b) Seven members who shall be appointed by the mayor on the 3rd Tuesday in April. Three of the 7 members shall be selected from among the alderpersons holding a 4-year term, and shall serve as such trustees during their aldermanic terms; and the other 4 shall be selected from among the residents and taxpayers of the city, for original terms of 1, 2, 3 and 4 years, respectively, commencing on May 1 next after their appointment, and for successive terms of 4 years each.

229.12(1)(c) (c) One member who shall be a county board member residing in the county outside the city of the 1st class, who shall be appointed by the county executive and confirmed by the county board for a 4-year term commencing on May 1 next after the member's appointment, and for successive terms of 4 years each.

229.12(2) (2) Said trustees shall take the official oath, and be subject to the restrictions, disabilities, liabilities, punishments and limitations prescribed by law as to alderpersons in such city. They shall not receive any compensation for their services as such trustees; and shall not individually become or cause themselves to become interested, directly or indirectly, in any contract or job for the purchase of any matter pertaining to the institution in their charge, or of fuel, furniture, stationery or other things necessary for the increase and maintenance thereof.

229.12 History History: 1971 c. 152 s. 27; 1971 c. 211, 231; 1971 c. 307 ss. 29, 91; Stats. 1971 s. 229.12; 1979 c. 110; 1983 a. 192; 1985 a. 177; 1991 a. 316; 1993 a. 184.



229.13 Board of trustees; annual meeting and general functions.

229.13  Board of trustees; annual meeting and general functions.

229.13(1)(1) The annual meeting of the board of trustees of the public museum shall be held on the 3rd Tuesday of May in each year, at which meeting a president shall be chosen annually from their number.

229.13(2) (2) The board shall have general care, control and supervision of the museum, its appurtenances, fixtures and furniture, and of the disbursements of all moneys belonging to the museum funds. The trustees of the public museum shall have charge of the receipt, selection, arrangement and disposition of the specimens and objects pertaining to such museum. The board shall prescribe regulations for the management, care, and use of the public museum, and adopt such measures as shall promote the public utility thereof, and may prescribe and enforce penalties for violations of such regulations.

229.13 History History: 1971 c. 152 ss. 27, 36m; Stats. 1971 s. 229.13; 1985 a. 177.



229.14 Director and employees; curators.

229.14  Director and employees; curators.

229.14(1) (1) At its first meeting the board of trustees shall elect by ballot a person of suitable learning, scientific attainments, ability and experience for director of the public museum. The director shall be selected in accordance with and shall be subject to the usual laws, rules and regulations of the city civil service commission. The director shall receive such compensation as shall be fixed by the board of trustees and shall be the secretary of the board.

229.14(2) (2) The board shall appoint and fix the compensation of such assistants and employees for the institution as they deem necessary and expedient.

229.14(3) (3) The board of the public museum may appoint an acting director whenever, in their discretion, the service of the museum shall require it, who shall also be acting secretary of the board and whose acts as such shall receive full credit.

229.14(4) (4) The board of the public museum may appoint as honorary curators persons who have manifested a special interest in the museum or some particular department thereof. Such curators shall perform such duties and have such privileges as may be prescribed in the regulations of the museum, but shall not receive any pecuniary compensation.

229.14 History History: 1971 c. 152 s. 27; Stats. 1971 s. 229.14; 1979 c. 110; 1985 a. 177.



229.15 Museum funds; expenditures.

229.15  Museum funds; expenditures.

229.15(1) (1) Public museum funds appropriated to the museum by the common council shall not be used or appropriated, directly or indirectly, for any purpose other than the maintenance and increase, payment of the salaries of the employees, purchase of fuel, supplies, furniture and fixtures, or incidental repairs of the museum.

229.15(2) (2) All moneys appropriated for the purposes of said institutions shall be paid over to the city treasurer and credited to said funds, respectively. Each board of trustees shall provide for all necessary expenditures from each said fund, and all disbursements shall be made on orders of the president and secretary of the board, countersigned by the city comptroller; but, except as expressly provided otherwise, the board shall not in any one year expend or incur any liability for any sum in excess of the amount allocated to each such fund by the common council.

229.15 History History: 1971 c. 152 s. 27; Stats. 1971 s. 229.15; 1985 a. 177.



229.16 Donations and miscellaneous receipts.

229.16  Donations and miscellaneous receipts.

229.16(1) (1) All moneys, books, specimens and other property received by devise, bequest or gift for the purposes of the public museum shall, unless otherwise directed by the donor, be under the management and control of the board of trustees of the public museum.

229.16(2) (2) All moneys derived from penalties for violations of the regulations of the public museum, or from any other source in the course of the administration thereof, including all moneys paid to the city upon any policy of insurance or other obligation or liability for or on account of loss or damage to property pertaining to the public museum, shall be credited to public museum funds and may be expended in the manner prescribed in s. 229.15 (2), in addition to the annual tax.

229.16 History History: 1971 c. 152 ss. 27, 38; Stats. 1971 s. 229.16; 1985 a. 177.



229.17 Site, buildings and equipment.

229.17  Site, buildings and equipment. The board of trustees of the public museum shall erect, purchase, hire or lease buildings, lots, rooms and furniture for the use and accommodation of the public museum, and shall enlarge, improve and repair such buildings, rooms and furniture; but shall not erect, purchase, lease, or enlarge any building or lot without express authority of an ordinance or resolution of the common council. All deeds of conveyance and leases shall run to the city.

229.17 History History: 1971 c. 152 s. 27; Stats. 1971 s. 229.17; 1985 a. 177.



229.18 Accountability; reports.

229.18  Accountability; reports.

229.18(1) (1) Within 10 days after the appointment of a director or custodian or other salaried employees, the board of trustees of the museum shall report to and file with the city comptroller a certified list of the persons so appointed, stating the salary allowed to each and the time or times fixed for the payment thereof.

229.18(2) (2) Immediately after any meeting of the board at which accounts and bills are allowed, the board shall furnish such comptroller with a list of all accounts and bills allowed at said meeting, stating the character of the materials or services for which the same were rendered.

229.18(3) (3) On or before the first day of March in each year, the board shall make a report to the common council, for the year ending with the December 31 next prior thereto, containing a statement of the condition of the museum, the articles added to the museum, and such other information and suggestions as the board deems important, including also an account of the moneys credited to the museum fund, and the expenditures therefrom during the year.

229.18 History History: 1971 c. 152 s. 27; Stats. 1971 s. 229.18; 1985 a. 177, 332.



229.19 Applicability of sections 229.11 to 229.18

229.19  Applicability of sections 229.11 to 229.18. Sections 229.11 to 229.18 so far as they relate to museums are extended to cities of the 2nd, 3rd and 4th class.

229.19 History History: 1971 c. 152 ss. 17, 38.



229.21 First class city auditoriums and music halls.

229.21  First class city auditoriums and music halls.

229.21(1)(1) Any city of the 1st class may establish and maintain public auditoriums and music halls; and may establish, maintain and operate the same jointly, share and share alike, by agreement between the common council of such city and any private corporation duly organized for that purpose.

229.21(2) (2) Such private corporation shall execute to the city a bond, in a sum determined and with sureties approved by said common council, conditioned that the said corporation will furnish its share of money as the same shall be required for the purposes specified in sub. (1).

229.21(3) (3) Said city may acquire all the stock of such corporation and become the sole owner of said auditorium and music halls; and any stockholder may transfer his or her stock to the city by sale, gift or otherwise. If the city shall be unable to agree with the holder upon the purchase price of any such stock, the city may purchase the same at a price to be determined by a board of arbitration consisting of 3 persons, one to be chosen by the common council, the 2nd by the owner of such stock, and the 3rd to be chosen by the aforesaid 2, and the determination of said board shall be final and conclusive upon the parties.

229.21(4) (4) Whenever such city shall have acquired any of the stock of such corporation, the common council shall elect one of its members or the mayor to represent the city at all meetings of the stockholders of the corporation, and shall be entitled to vote said stock; and all notices of such meeting shall be given to said mayor or member of the council in the manner such notices are given to any other stockholder.

229.21(5) (5) Whenever the city has acquired all the stock of the corporation, the corporation shall be dissolved as a result of the city's action and the title to all its property shall vest in the city; thereupon the auditorium board provided for in s. 229.22 (1) and (2) shall be reorganized under s. 229.22 (3).

229.21(7) (7) Any such city may build additions to such auditoriums and for the purposes of any such addition, by action of the common council, issue revenue bonds under s. 66.0913 payable exclusively from income and revenues of any such addition and of any auditorium to which it is added which said auditoriums and additions thereto for such purpose are declared a public utility. Said private corporation shall not be required to contribute to any such addition. Any such addition shall be subject in all other respects to ss. 229.21 to 229.25.

229.21 History History: 1971 c. 152 ss. 29, 38; Stats. 1971 s. 229.21; 1975 c. 47; 1979 c. 110; 1983 a. 192; 1991 a. 316; 1999 a. 150 s. 672.



229.22 Auditorium board.

229.22  Auditorium board.

229.22(1)(1) The building, maintenance and operation of the institution shall be under the full and complete control of a board of 13 members, designated as the "Auditorium Board" and constituted as follows: Five of the members shall be elected by the corporation, from among its stockholders, for first terms of 1, 2, 3, 4 and 5 years, respectively, and successive terms of 5 years each; and the other members shall consist of the mayor, city attorney, city comptroller, city treasurer, one alderperson member of the library board and a different alderperson member of the board of trustees of the public museum, of the city, selected respectively by the library board and the board of trustees and 2 alderpersons appointed by the president of the common council for terms of 5 years. An alderperson appointed by the president shall serve only while serving as alderperson.

229.22(2) (2) Within 10 days after the members of said board shall have been elected or appointed as aforesaid they shall hold a meeting and shall elect a president, a vice president, a secretary and a treasurer from their number, who shall hold office until the 4th Tuesday of April of the next following even-numbered year, and shall thereafter be elected biennially on the 4th Tuesday in April of the even-numbered years, for a term of 2 years. The treasurer shall, immediately upon election, furnish to the board a bond equal to the amount of such funds as may come into the treasurer's hands.

229.22(3) (3) If the auditorium corporation is dissolved under s. 229.21 (5), or its operation and existence is terminated by action of the corporation, by a court of competent jurisdiction or by any other means and certification of the termination is recorded in the office of the register of deeds of Milwaukee County, then the common council shall create, by ordinance or resolution, a new board to be designated as the "Auditorium Board" which shall be responsible for the building maintenance and operation of the institution. The common council shall determine, by ordinance or resolution, the number of members of the board, their manner of appointment and the terms for which they are appointed. Upon creation and appointment of members of the board created under this subsection, the board created under sub. (1) shall terminate its activities and shall cease to exist.

229.22(4) (4) The common council may merge, by ordinance or resolution, the auditorium board created under sub. (3) with the exposition and convention center and arena board under s. 229.26. If the boards are merged, the council shall also determine the number of members of the merged board, their manner of appointment and the length of the terms for which they are appointed. Upon creation and appointment of the merged board under this subsection the boards created under sub. (3) and s. 229.26 shall terminate their operation and cease to exist. The merged board shall be responsible for the operation and maintenance of the auditorium facility and shall have the duties and powers under s. 229.26.

229.22 History History: 1971 c. 152 s. 29; Stats. 1971 s. 229.22; 1973 c. 35; 1975 c. 47; 1979 c. 110; 1985 a. 177; 1991 a. 316; 1993 a. 184, 301.



229.23 Property and finance.

229.23  Property and finance.

229.23(1) (1) The title to all property acquired for the purposes of said institution shall be in the name of said city, and shall be held by said city perpetually for such purposes.

229.23(2) (2) Before incurring any liability, the auditorium board shall by resolution determine the amount of money necessary for the purposes of said institution; and thereupon said corporation shall pay into the auditorium fund one-half thereof, in such installments as may be required and agreed upon. All receipts on account of said institution shall be paid into, and all expenditures defrayed from the auditorium fund.

229.23(3) (3) If any such institution shall at any time when there shall be outstanding no bonds issued under s. 229.21 (7) become profit-earning, over and above the expense of maintenance, repairs, insurance and other expenses connected with the operation thereof, the net profits arising from the original auditorium shall be separated from those arising from the addition, and the net profits arising from the original auditorium shall be divided equally between said corporation and the city treasury, and the net profits from said addition shall be paid into the city treasury, the amounts paid into the city treasury from either source to be credited to the general city fund. If, however, at any time there shall be outstanding bonds issued under s. 229.21 (7), any net profit from such auditorium and such addition shall be applied from time to time, or held by the treasurer to apply on the interest and principal of said bonds.

229.23 History History: 1971 c. 152 ss. 29, 38; Stats. 1971 s. 229.23.



229.24 Operation.

229.24  Operation.

229.24(1)(1) The auditorium board shall regulate and control the use of said institution, and fix the terms and conditions of its use; and shall do all things necessary for the maintenance and operation thereof.

229.24(2) (2) Said institution shall be used primarily for public meetings, conventions, expositions, and other purposes of a public nature, which are hereby declared to be public purposes; but not for exhibits or trade shows if a charge is made for space occupied by any exhibitor or when an admission fee is exacted.

229.24(3) (3) When not in use for any of said primary purposes, the board may rent said institution, or any part thereof, on such terms and for such purposes as may be deemed advisable and not inconsistent with said primary purposes.

229.24(4) (4)

229.24(4)(a)(a) The word "convention" when used in this subsection means a county, state or national assembly of duly authorized, chosen or elected delegates or representatives meeting to accomplish some specific commercial, industrial, labor, civil, social, scientific or educational object.

229.24(4)(b) (b) The term "patriotic affairs" in this subsection means affairs given for the encouragement and support of the government in time of war, or for the benefit and support of soldiers, sailors or marines who have been, or are in the service of the United States, including memorial exercises, exhibitions, fairs, reunions, entertainments, or barracks for such persons, and to all of which affairs the public is admitted without charge.

229.24(4)(c) (c) When not in use for any of its primary purposes, the common council of said city may authorize the gratuitous use of said institution, or any part thereof, for the purposes of conventions, or for offices, class rooms, studios, gymnasiums, lodge rooms, or accommodations for any industrial, commercial, scientific, educational, fraternal, musical, or labor organization which in its opinion will prove a public benefit to the city and promote the welfare and public interests of its citizens and to which said citizens are admitted without charge; and said purposes are hereby declared to be public purposes.

229.24(4)(d) (d) Whenever the common council shall approve the gratuitous use of the institution for the particular conventions and purposes specified in this subsection, said common council shall appropriate to the auditorium fund the usual and customary rentals charged therefor. The aggregate amount to be so expended may be made a part of the annual budget, as provided by ch. 65, 1943 stats.

229.24 History History: 1971 c. 152 s. 29; Stats. 1971 s. 229.24; 1975 c. 94 s. 91 (9).



229.25 Annual report.

229.25  Annual report. The auditorium board shall report annually to the common council all receipts into and disbursements from the auditorium fund, and the balance on hand.

229.25 History History: 1971 c. 152 s. 29; Stats. 1971 s. 229.25.



229.26 Exposition center.

229.26  Exposition center.

229.26(1)(1) Any city of the 1st class may in addition to all other powers conferred upon it establish and maintain a convention complex and exposition center, hereinafter termed "convention institution", for the purpose of holding conventions, public meetings, expositions, exhibits, trade shows, gatherings, conferences and other related purposes of a public nature which are hereby declared to be public purposes.

229.26(2) (2) The building, maintenance and operation of the convention institution shall be under the complete and autonomous control of a board which shall act independently and shall be designated as the "(city) Exposition and Convention Center and Arena Board". Such board shall be composed of the number of members as provided for by resolution adopted by the common council of such city. The common council shall prescribe the terms of members of the board and shall designate the manner in which they shall be selected. The board may sue and be sued.

229.26(3) (3) The board shall have complete maintenance, supervision, control and operation of the convention institution and it shall regulate, control and designate the use thereof. The board shall also fix the terms and conditions for its use and do all things necessary for the maintenance and operation thereof and it shall handle all finances of the convention institution.

229.26(4) (4) Title to all property real or personal of the convention institution shall be in the name of such city and shall, except as provided in s. 229.47, be held by such city for such purposes, but the board shall determine the use to which such property shall be devoted as provided for in this section.

229.26(4m) (4m) A common council that creates a convention institution under this section may dissolve the convention institution and the convention institution's board and transfer all of the assets and liabilities owned or administered by the convention institution if the common council enters into a transfer agreement under s. 229.47 with a district that has jurisdiction over the territory in which the convention institution is located.

229.26(5) (5) The common council of such city may appropriate such sums as may be required to supplement revenues of the convention institution in order for the board to regulate, control and operate the convention institution. The board may receive gifts and contributions from any source as in the judgment of such board shall be consistent and in keeping with the general operations and public purpose of the convention institution.

229.26(6) (6) The common council may by resolution adopted by it impose additional duties and responsibilities upon the board in connection with the operation, maintenance and control of such convention institution, however, the board shall itself determine the manner in which such operation shall be performed.

229.26(7) (7) In addition to all other powers of the board, the board may hire and retain personnel including the selection of a general manager for the convention institution and the board shall determine the manner of selection of all of its employees. The board shall establish the compensation for its personnel but shall relate as far as possible to general wage rates of such city of the 1st class for comparable work performed. The board may also enter into contracts on behalf of the board without first obtaining approval of the common council of such city and such contracts may be entered into with respect to all matters which relate to the operation, control and use of the convention institution as determined by the board.

229.26(8) (8) The board shall report annually or more frequently as the common council so determines with respect to all receipts and disbursements of the board, balances of the board's funds and all other matters which bear upon the board's operations. Expenditures made by the board from funds under its control shall not require prior approval of the common council of such city.

229.26(10) (10) If the employees who perform services for the board are included within one or more collective bargaining units under subch. IV of ch. 111 that do not include other employees of the sponsoring municipality, and a collective bargaining agreement exists between the sponsoring municipality and the representative of those employees in any such unit, and if the common council enters into a transfer agreement under s. 229.47, the board shall transfer its functions under that collective bargaining agreement to a local exposition district under subch. II in accordance with the transfer agreement. Upon the effective date of the transfer, the local exposition district shall carry out the functions of the employer under that agreement. Notwithstanding s. 111.70 (4) (d), during the term of any such collective bargaining agreement that is in effect at the time of the transfer, the existing collective bargaining unit to which the agreement applies shall not be altered.

229.26 History History: 1971 c. 257; 1975 c. 47; 1993 a. 263.



229.27 Municipal theater.

229.27  Municipal theater.

229.27(1)(1) Any city of the 1st class may, in addition to all other powers conferred upon it, establish and maintain a municipal theater hereinafter termed "theater", for the purpose of providing a community facility to further the advancement of the performing arts and other related purposes of a public nature which are hereby declared to be public purposes.

229.27(2) (2) An independent board shall be designated by the local governing body as the "(City) Theater Board". The board shall be composed of the number of members as provided for by resolution adopted by the local governing body of the city. The local governing body shall prescribe the terms of members of the board. Members shall be appointed by the mayor and confirmed by the local governing body.

229.27(3) (3) The board shall have complete and autonomous control of the building, maintenance, supervision and operation of the theater; and shall regulate, control and designate the use thereof. The board shall also fix the terms and conditions for use of the theater and do all things necessary for the maintenance and operation thereof and shall handle all finances of the theater. The board shall also contract or otherwise provide for personnel and other services and rentals necessary for the operation of the facility. The board may sue and be sued.

229.27(4) (4)

229.27(4)(a)(a) Title to all property, real or personal, of the theater may be in the name of the city and may be held by the city perpetually for such purposes, but the board shall determine the use to which the property shall be devoted under this section.

229.27(4)(b) (b) Subject to the approval of the local governing body of the city, the board may enter into a transfer agreement with another person to provide the terms and conditions upon which the board may transfer any of the city's interests in an existing theater. A transfer may take the form of a sale, lease or other conveyance and may be with or without financial consideration, except that if the transfer is made to a private, for-profit entity, the transfer shall be for fair market financial consideration. A transfer agreement shall require the transferee to accept an assignment of all contracts with other persons, with respect to the transferred theater, that are in force at the time of the transfer except that this provision does not apply to collective bargaining contracts.

229.27(5) (5) The local governing body of such city may appropriate such sums as may be required to supplement revenues of the theater in order for the board to regulate, control and operate the theater. As in the judgment of such board shall be consistent and in keeping with the general operation and public purposes of the theater, the board may receive, hold and manage any devise, bequest, donation or loan for the establishment, increase or maintenance thereof, under such regulations and conditions as may be prescribed pursuant to law or agreed upon by and between the donors and the board.

229.27(6) (6) The local governing body may by resolution adopted by it impose additional duties and responsibilities upon the board in connection with the operation, maintenance and control of the theater, however the board shall itself determine the manner in which such operations shall be performed.

229.27(7) (7) In addition to all other powers of the board, the board may hire and retain all personnel, or contract or designate responsibility for the supervision of the theater and the board shall determine the manner of selection of all of its employees, contracts or designees. The board shall establish the compensation for its personnel. The board may enter into contracts on behalf of the board without first obtaining approval of the local governing body of the city, and such contracts may be entered into with respect to all matters which relate to the operation, control and use of the theater as determined by the board.

229.27(8) (8) The board shall report annually or more frequently as the local governing body so determines with respect to all receipts and disbursements of the board, balances of the board's funds and all other matters which bear upon the board's operations. Expenditures made by the board from funds under its control shall not require the approval of the local governing body of the city.

229.27(9) (9) Notwithstanding any other provision of this section, all actions of the board may be reviewed, modified or nullified by appropriate action of the local governing body.

229.27 History History: 1977 c. 134; 1999 a. 112.



229.41 Definitions.

229.41  Definitions. In this subchapter:

229.41(2) (2) "Board of directors" means the board of directors of a district.

229.41(3) (3) "Bond" means any bond, note or other obligation of a district issued under this subchapter.

229.41(3m) (3m) "Bond resolution" means a resolution of the board of directors authorizing the issuance of, or providing terms and conditions related to, bonds and includes, where appropriate, any trust agreement, trust indenture, indenture of mortgage or deed of trust providing terms and conditions for bonds.

229.41(4) (4) "Chief executive officer" means, as to a sponsoring municipality, the mayor or city manager of a city, the village president of a village or the county executive of a county or, if the county does not have a county executive, the chairperson of the county board of supervisors.

229.41(4m) (4m) "District" means a special purpose district created under this subchapter.

229.41(5) (5) "Enabling resolution" means a resolution, or an amendment of a resolution, adopted by the governing body of a sponsoring municipality and signed by the chief executive officer to create a district.

229.41(6) (6) "Exposition center" means one or more related structures, including fixtures and equipment, owned, operated or leased by a district and used primarily for conventions, expositions, trade shows, musical or dramatic events or other events involving educational, cultural or commercial activities, and not primarily for recreational or sporting activities.

229.41(7) (7) "Exposition center facilities" means land or structures, including fixtures and equipment, owned, operated or leased by a district that are used primarily to support the activities of an exposition center, and are functionally related to the exposition center, such as offices, parking lots and garages, storage or loading facilities, access ways, transportation facilities, restaurants and stores.

229.41(8) (8) "Exposition center site" means land owned, operated or leased by a district upon which an exposition center or exposition center facilities exist or may be constructed.

229.41(9) (9) "Private sector entity" means an entity that is not a public sector entity.

229.41(10) (10) "Public sector entity" means this state, a city, village, town or county or a quasi-governmental entity.

229.41(11) (11) "Sponsoring municipality" means any city, village, town or county that creates a district either separately or in combination with another city, village, town or county.

229.41(12) (12) "Transfer agreement" means the contract between a district and a sponsoring municipality that provides the terms and conditions upon which the ownership and operation of an exposition center and exposition center facilities are transferred from a sponsoring municipality to the district.

229.41 History History: 1993 a. 263.



229.42 Creation and organization.

229.42  Creation and organization.

229.42(1) (1) A sponsoring municipality may create a special purpose district that is a unit of government, that is a body corporate and politic, that is separate and distinct from, and independent of, the state and the sponsoring municipality, and that has the powers under s. 229.44, if the sponsoring municipality does all of the following:

229.42(1)(a) (a) Adopts an enabling resolution, subject to sub. (2), that does all of the following:

229.42(1)(a)1. 1. Declares the need for establishing the district.

229.42(1)(a)2. 2. Contains findings of public purpose.

229.42(1)(a)3. 3. Names the district.

229.42(1)(a)4. 4. Contains a description of the exposition center to be developed, owned, leased or operated by the district.

229.42(1)(a)5. 5. If the sole sponsoring municipality is a 1st class city, states that the municipality agrees to stop imposing and collecting its room tax under s. 66.0615 (1m) (a).

229.42(1)(b) (b) Files copies of the enabling resolution with the secretary of administration, the secretary of revenue and the county executive, if the sponsoring municipality is not a county.

229.42(2) (2) A district may have more than one sponsoring municipality if each sponsoring municipality is identified in a substantially similar enabling resolution that is adopted by the governing body of each sponsoring municipality within a 90-day period commencing with the date of adoption of the first enabling resolution.

229.42(3) (3) The district shall be governed by its board of directors and, except for the 3rd member described under sub. (4) (d) who is either a chief executive officer of a municipality or a resident of the district, may not act until all of the persons appointed to its board are certified under s. 229.435. The board of directors shall adopt bylaws to govern the district's activities, subject to this subchapter.

229.42(4) (4) If the sole sponsoring municipality is a 1st class city, the board of directors shall consist of 15 members, who shall be qualified and appointed, subject to sub. (7) (b), as follows:

229.42(4)(a) (a) Two members, who shall be residents of the sponsoring municipality and primarily employees or officers of a private sector entity, shall be appointed by the chief executive officer of the sponsoring municipality.

229.42(4)(b) (b) Three members, each of whom shall be a resident of the sponsoring municipality and primarily an employee or officer of a public sector entity, shall be appointed by the president of the governing body of the sponsoring municipality and the president may appoint himself or herself.

229.42(4)(c) (c) One member shall be the comptroller of the sponsoring municipality, except that if the sponsoring municipality does not have a comptroller one member shall be the chief financial officer of the sponsoring municipality.

229.42(4)(d) (d) Three members, 2 of whom shall be primarily employees or officers of a private sector entity, shall be appointed by the county executive of the most populous county in which the sponsoring municipality is located and the 2 private sector entity members shall reside in the county but may not reside in the sponsoring municipality. The 3rd member shall be the chief executive officer of a municipality that contributes a minimum of five-fourteenths of its room tax to an entity which promotes tourism and conventions within the jurisdiction of the district, as that term is used in s. 229.43, except that if no municipality makes this minimum contribution the 3rd member shall be a resident of the district. The room tax contribution shall be at least $150,000 each year. The chief executive officer appointed under this paragraph shall serve a term that expires 2 years after his or her appointment, or shall serve until the expiration of his or her term of elective office, whichever occurs first.

229.42(4)(e) (e) Four members, one of whom shall be the secretary of administration, or the secretary's designee, and 3 of whom shall be primarily employees or officers of a private sector entity, who shall be appointed by the governor. Of the 3 members who are officers or employees of a private sector entity, at least one of the appointees shall own, operate or manage an enterprise that is located within the district's jurisdiction and that has significant involvement with the food and beverage industry and at least one of the appointees shall own, operate or manage an enterprise that is located within the district's jurisdiction and that has significant involvement with the lodging industry. At least 2 of the appointees under this paragraph shall reside in the district's jurisdiction but may not reside in the sponsoring municipality.

229.42(4)(f) (f) Two members, each of whom shall be a cochairperson of the joint committee on finance, or his or her designee if the designee is a member of the same house of the legislature as the cochairperson who makes the designation.

229.42(5) (5)

229.42(5)(a)(a) If a district has 2 or more sponsoring municipalities, one of which is a 1st class city, the board of directors shall consist of 8 members appointed by the chief executive officers of the sponsoring municipalities. The allocation of appointments by the chief executive officers and the expiration dates of the terms of office shall be specified in the enabling resolutions. The directors shall be subject to sub. (7) (a).

229.42(5)(b) (b) If a district has 2 or more sponsoring municipalities, none of which is a 1st class city, the board of directors shall consist of 6 members appointed by the chief executive officer of each sponsoring municipality. The allocation of appointments by the chief executive officers and the expiration dates of the terms of office shall be specified in the enabling resolutions. The directors shall be subject to sub. (7) (a).

229.42(6) (6) If the sole sponsoring municipality is not a 1st class city, the board of directors shall consist of 6 members, all of whom shall reside in the area of the district's jurisdiction and shall be appointed by the sponsoring municipality's chief executive officer, subject to sub. (7) (a). The expiration dates of the members' terms of office shall be specified in the enabling resolution. Three of the directors shall be elected or appointed public officials of the sponsoring municipality, one shall own, operate or manage an enterprise that is located within the district's jurisdiction and that has a significant involvement with the hotel, motel and lodging industry, one shall own, operate or manage an enterprise that is located within the district's jurisdiction and that has a significant involvement with the food and beverage industry and one shall be an at-large appointment who is an employee or officer of a private sector entity.

229.42(7) (7)

229.42(7)(a)(a) Appointments by the chief executive officer under subs. (5) and (6) shall be subject to confirmation by the governing body of the sponsoring municipality. The terms of office of the public sector members of the board of directors shall be 3 years and shall expire upon the earlier of a date specified in the enabling resolution or the expiration of their respective terms of public office. The terms of office of the members who are officers or employees of a private sector entity shall be 3 years, except that for the initial appointments for a newly created district one-third of the appointments of such members shall be for one year, one-third shall be for 2 years and one-third shall be for 3 years. If the number of members who are officers or employees of a private sector entity is not divisible by 3, for the initial appointments of such members for a newly created district, approximately one-third of the appointments shall be for one year, approximately one-third shall be for 2 years and approximately one-third shall be for 3 years. No members who are officers or employees of a private sector entity may serve more than 2 consecutive full terms. Members may be removed from the board of directors prior to the expiration of their terms only by the chief executive officer and only for malfeasance or nonfeasance in office.

229.42(7)(b) (b)

229.42(7)(b)1.1. Subject to subds. 2. and 3., the terms of office of the members of the board shall be 3 years, except that for the initial appointments for a newly created district, as specified in the enabling resolution, 4 of the appointments shall be for one year, 4 appointments, including the 3 members appointed under sub. (4) (d), shall be for 2 years and 4 appointments shall be for 3 years. The cochairpersons of the joint committee on finance or their designees shall serve on the board for a term that is concurrent with their terms in office and the comptroller's appointment shall be for the comptroller's tenure in his or her position.

229.42(7)(b)2. 2. The term of a public sector member shall expire or terminate upon the earliest occurrence of one of the following:

229.42(7)(b)2.a. a. The term for which he or she was appointed expires.

229.42(7)(b)2.b. b. The member's term in public office expires.

229.42(7)(b)2.c. c. The member is removed by his or her appointing authority for malfeasance or nonfeasance in office.

229.42(7)(b)3. 3. The term of a member who is an officer or employee of a private sector entity shall expire or terminate upon the earliest occurrence of one of the following:

229.42(7)(b)3.a. a. The term for which he or she was appointed expires.

229.42(7)(b)3.b. b. A member that is subject to a residency requirement establishes a nonqualifying residence.

229.42(7)(b)3.c. c. A member that is appointed as a member from the food and beverage industry or the lodging industry no longer qualifies as an industry representative as described in sub. (4) (e).

229.42(7)(b)3.d. d. The member is removed by his or her appointing authority for malfeasance or nonfeasance in office.

229.42(8) (8) The board of directors shall elect from its membership a chairperson, a vice chairperson, a secretary and a treasurer. A majority of the current membership of the board of directors constitutes a quorum to do business. Except as provided in ss. 66.0615 (1m) (b) and 77.981, the district may take action based on the affirmative vote of a majority of a quorum.

229.42(9) (9) The members of the board of directors shall be reimbursed for their actual and necessary expenses incurred in the performance of their duties.

229.42 History History: 1993 a. 263; 1995 a. 134; 1999 a. 9; 1999 a. 150 s. 672.



229.43 Jurisdiction.

229.43  Jurisdiction. A district's jurisdiction is the sponsoring municipality's geographical area, except that, if the sponsoring municipality is a 1st class city, the district's jurisdiction is that city and each city and village that is wholly or partly contained within the most populous county in which that city is located and except that no territory may be included within the jurisdiction of more than one district.

229.43 History History: 1993 a. 263.



229.435 Certification of board members.

229.435  Certification of board members. Within 30 days after a sponsoring municipality files an enabling resolution under s. 229.42 (1) (b), each person who may appoint members to a board of directors under s. 229.42 (4), (5) or (6) shall certify to the department of administration the names of the persons appointed to the board of directors under s. 229.42 (5) or (6) or, if the sole sponsoring municipality is a 1st class city, the names of the persons appointed to the board of directors under s. 229.42 (4).

229.435 History History: 1993 a. 263.



229.44 Powers of a district.

229.44  Powers of a district. A district has all of the powers necessary or convenient to carry out the purposes and provisions of this subchapter. In addition to all other powers granted by this subchapter, a district may do any of the following:

229.44(1) (1) Adopt and alter an official seal.

229.44(2) (2) Sue and be sued in its own name, plead and be impleaded.

229.44(3) (3) Maintain an office.

229.44(4) (4) Do any of the following in connection with an exposition center and exposition center facilities:

229.44(4)(a) (a) Acquire, construct, equip, maintain, improve, operate and manage the exposition center and exposition center facilities, or engage other persons to do these things.

229.44(4)(b) (b) Acquire, lease, use or transfer property. With the approval of all sponsoring municipalities of the district, the district may acquire property by condemnation using the procedure under s. 32.05 or 32.06.

229.44(4)(c) (c) Improve real property.

229.44(4)(d) (d) Enter into contracts. All contracts, the estimated costs of which exceed $30,000, except contracts subject to s. 229.46 (5) and contracts for personal or professional services, shall be subject to bid and shall be awarded to the lowest qualified and competent bidder. The district may reject any bid that is submitted under this paragraph.

229.44(4)(e) (e) Grant concessions.

229.44(5) (5) Employ personnel, and fix and regulate their compensation; and provide, either directly or subject to an agreement under s. 66.0301 or 229.47 as a participant in a benefit plan of another governmental entity, any employee benefits, including an employee pension plan.

229.44(6) (6) Purchase insurance, establish and administer a plan of self-insurance or, subject to an agreement with another governmental entity under s. 66.0301 or 229.47, participate in a governmental plan of insurance or self-insurance.

229.44(7) (7) Mortgage, pledge or otherwise encumber the district's property or funds.

229.44(8) (8) Issue bonds under ss. 229.48 to 229.56 and enter into agreements related to the issuance of bonds, including liquidity and credit facilities, remarketing agreements, insurance policies, guaranty agreements, letter of credit or reimbursement agreements, indexing agreements, interest exchange agreements and currency exchange agreements.

229.44(9) (9) Maintain funds and invest the funds in any investment that the board considers appropriate.

229.44(10) (10) Direct its agents or employees, if properly identified in writing, to enter upon real property within its jurisdiction to make surveys and examinations before locating or constructing an exposition center or exposition center facilities, without incurring liability by the district, its agents or employees except for actual damage done. Before directing anyone to enter real property under this subsection, the district shall give the owner and occupant of the property at least 5 days' written notice.

229.44(11) (11) Promote, advertise and publicize its exposition center, exposition center facilities and related activities.

229.44(12) (12) Set standards governing the use of, and the conduct within, its exposition center and exposition center facilities in order to promote public safety and convenience and to maintain order.

229.44(13) (13) Establish rates or other charges for the use of its exposition center and exposition center facilities or for services rendered by the district.

229.44(14) (14) Enter into partnerships, joint ventures or other arrangements with other persons, including other districts created under this subchapter, to further the district's purposes.

229.44(15) (15) If the district's sponsoring municipality adopts a resolution described under s. 229.50 (1) (a), and if the district's sponsoring municipality agrees to stop imposing and collecting its room tax under s. 66.0615 (1m) (a), adopt a resolution to impose the taxes under ss. 66.0615 (1m), 77.98 and 77.99, except that, if a district adopts a resolution under this subsection, it shall deliver a certified copy of the resolution to the secretary of revenue at least 120 days before its effective date.

229.44 History History: 1993 a. 263; 1999 a. 150 s. 672.



229.45 Powers granted to sponsoring municipality.

229.45  Powers granted to sponsoring municipality. In addition to any powers that it may otherwise have, a sponsoring municipality may do any of the following:

229.45(1) (1) Make grants or loans to a district upon terms that the sponsoring municipality considers appropriate.

229.45(2) (2) Expend public funds to subsidize a district.

229.45(3) (3) Borrow money under ss. 67.04 and 67.12 (12) for exposition center facilities or to fund grants, loans or subsidies to a district.

229.45 History History: 1993 a. 263.



229.46 Certain contracting requirements.

229.46  Certain contracting requirements.

229.46(1) (1) In this section:

229.46(1)(ag) (ag) "Disabled veteran-owned business" means a business certified by the department of administration under s. 16.283 (3).

229.46(1)(am) (am) "Minority business" has the meaning given in s. 200.49 (1) (a).

229.46(1)(b) (b) "Minority group member" has the meaning given in s. 16.287 (1) (f).

229.46(1)(c) (c) "Women's business" means a sole proprietorship, partnership, joint venture or corporation that is at least 51% owned, controlled and actively managed by women.

229.46(2) (2) A person who is awarded a contract by a district shall agree, as a condition to receiving the contract, that at least 25% of the employees hired because of the contract will be minority group members and at least 5% of the employees hired because of the contract will be women, and shall make efforts to ensure that a portion of the employees hired because of the contract will be employees of a disabled veteran-owned business, if any of the following applies:

229.46(2)(a) (a) The contract is for the construction of any part of an exposition center.

229.46(2)(b) (b) The contract results in the hiring of individuals who will work at the exposition center.

229.46(3) (3) At least 25% of the aggregate dollar value of contracts awarded by the district in the following areas shall be awarded to minority businesses and at least 5% of the aggregate dollar value of contracts awarded by the district in the following areas shall be awarded to women's businesses, and the district shall make efforts to ensure that a portion of the aggregate dollar value of contracts awarded by the district in the following areas shall be awarded to disabled veteran-owned businesses:

229.46(3)(a) (a) Contracts for the construction of an exposition center.

229.46(3)(b) (b) Contracts entered into by the district for the purchase of services to be performed at the exposition center.

229.46(3)(c) (c) Contracts for the underwriting of bonds.

229.46(3m) (3m) It shall be a goal of a district, with regard to each of the contracts described under sub. (3) (a), (b) and (c), to award at least 25% of the dollar value of such contracts to minority businesses.

229.46(4) (4) This section applies only to an exposition center that is being constructed under contracts that are funded by the proceeds of a bond issue that is secured by a special debt service reserve fund under s. 229.50.

229.46(5) (5) Before a district initially constructs an exposition center or exposition center facilities, or enters into contracts for such initial construction, the district shall do all of the following:

229.46(5)(a) (a) Adopt or revise a program statement that includes all of the following:

229.46(5)(a)1. 1. An identification of the functions to be conducted in the exposition center or exposition center facilities.

229.46(5)(a)2. 2. An estimate of the space requirements for the functions described under subd. 1.

229.46(5)(a)3. 3. Minimum design requirements for the spaces described under subd. 2.

229.46(5)(a)4. 4. Site development requirements for the exposition center and exposition center facilities.

229.46(5)(a)5. 5. A maximum cost of the project.

229.46(5)(b) (b) Prescribe criteria for the preparation of requests for proposals for the initial construction of the exposition center and exposition center facilities. The criteria shall include all of the following:

229.46(5)(b)1. 1. The scope of responsibilities of the person or group of persons submitting the proposal.

229.46(5)(b)2. 2. The contractual relationships between a group of persons submitting a proposal.

229.46(5)(b)3. 3. General architectural elements.

229.46(5)(b)4. 4. Electrical systems.

229.46(5)(b)5. 5. Mechanical systems.

229.46(5)(b)6. 6. Plumbing systems.

229.46(5)(b)7. 7. Structural elements.

229.46(5)(c) (c) Solicit competitive sealed proposals for the design and initial construction of the exposition center and exposition center facilities. The panel described under sub. (6) shall evaluate the proposals using a 2-phase selection process. Under the first phase, offerors shall submit information responding to the district's request for proposals, including the experience and past performance of the offerors, a management plan, general concept design features and a price analysis. An offeror may be eliminated from further consideration by the panel without discussion if any minimum requirements of the request for proposal are not met. The panel shall evaluate all first-phase proposals and select not more than 3 offerors to submit 2nd-phase proposals. All 2nd-phase proposals shall include all of the following:

229.46(5)(c)1. 1. Responses to any comments or questions by the panel relating to first phase submissions.

229.46(5)(c)2. 2. Refined initial design concepts, management plan and materials relating to experience and past performance.

229.46(5)(c)3. 3. A development schedule.

229.46(5)(c)4. 4. A guaranteed maximum price for the design and initial construction of the exposition center and exposition center facilities.

229.46(5)(c)5. 5. Detail of any fees, including all professional service and development fees.

229.46(5)(c)6. 6. Evidence that is satisfactory to the panel of the offeror's ability to obtain bonds guaranteeing the offeror's performance and bonds guaranteeing the payment for labor and materials by the offeror in amounts specified by the panel.

229.46(5)(c)7. 7. Any other information and materials requested by the panel.

229.46(5)(d) (d) Publish a class 2 notice under ch. 985 requesting the first-phase proposals described under par. (c). The advertisement shall include the date by which the proposals must be submitted, which shall be at least 7 days after the date of the last insertion of the notice.

229.46(5)(e) (e) Forward to the panel described under sub. (6), for its recommendations, all first-phase and 2nd-phase proposals received under par. (c).

229.46(6) (6)

229.46(6)(a)(a) The district shall convene an evaluation panel to make recommendations concerning the competitive sealed proposals that the district solicits and receives under sub. (5). The panel shall consist of the following members:

229.46(6)(a)1. 1. A representative appointed by the chief executive officer of the city with the largest population within the district's jurisdiction, as that term is used in s. 229.43.

229.46(6)(a)2. 2. Two representatives appointed by the secretary of administration, one of whom shall be a registered engineer and one of whom shall be a registered architect.

229.46(6)(a)3. 3. A representative appointed by the district who has experience in the construction of major facilities.

229.46(6)(a)4. 4. The comptroller of the sponsoring municipality with the largest population within the district's jurisdiction, as that term is used in s. 229.43, except that if the sponsoring municipality does not have a comptroller the representative shall be the chief financial officer of the sponsoring municipality.

229.46(6)(b) (b) The panel under par. (a) shall evaluate the proposals and make its recommendations based on the adequacy of the responses to the information solicited in the district's request for proposals, including the following factors:

229.46(6)(b)1. 1. The guaranteed maximum price.

229.46(6)(b)2. 2. The qualifications of the persons submitting the bids or proposals.

229.46(6)(b)3. 3. The time schedule contained in the proposals.

229.46(6)(b)4. 4. The design quality and suitability of the construction or remodeling plans contained in the proposals.

229.46(7) (7) The district may retain the department of administration or any other consultant to assist in the preparation of the program statement required under sub. (5) (a), the criteria required under sub. (5) (b) or the request for proposals required under sub. (5) (c).

229.46 History History: 1993 a. 263; 1999 a. 150 s. 672; 2009 a. 299; 2011 a. 32; 2011 a. 260 s. 80.



229.47 Transfer agreements.

229.47  Transfer agreements. A sponsoring municipality may enter into a transfer agreement with a district to provide the terms and conditions upon which the sponsoring municipality may transfer any interests in an existing exposition center and exposition center facilities created under this subchapter or an existing convention institution created under s. 229.26 to the district. The transfer agreement may include provisions for the division of revenues from taxes levied by the district under s. 66.0615 (1m) and subchs. VIII and IX of ch. 77 to fund costs incurred by the sponsoring municipality during any transition period in which the sponsoring municipality has continuing responsibility for the operation or maintenance of any exposition center, exposition center facilities or convention institution facilities. A transfer may take the form of a sale, lease or other conveyance and may be with or without financial consideration. A transfer agreement shall require the district to accept an assignment of all contracts with other persons, with respect to a transferred exposition center, exposition center facilities or convention institution facilities, that are in force at the time of transfer. If the employees who perform services for a board created under s. 229.26 (2) are included within one or more collective bargaining units under subch. IV of ch. 111 that do not include other employees of the sponsoring municipality, and a collective bargaining agreement exists between the sponsoring municipality and the representative of those employees in any such unit, the transfer agreement shall require the district to assume the functions of the employer under that collective bargaining agreement as provided in s. 229.26 (10).

229.47 History History: 1993 a. 263; 1999 a. 150 s. 672.



229.477 Dissolution of a district.

229.477  Dissolution of a district. Subject to providing for the payment of its bonds, including interest on the bonds, and the performance of its other contractual obligations, a district may be dissolved by the joint action of the district's board of directors and sponsoring municipality. If the district is dissolved, the property of the district shall be transferred to its sponsoring municipality. If the district was created by more than one sponsoring municipality, the municipalities shall agree on the apportioning of the district's property before the district may be dissolved.

229.477 History History: 1993 a. 263.



229.48 Issuance of bonds.

229.48  Issuance of bonds.

229.48(1)(1) A district may issue bonds for costs and purposes that are related to an exposition center or an exposition center facility, including all of the following:

229.48(1)(a) (a) Costs of acquiring, constructing, equipping, maintaining or improving an exposition center or an exposition center facility.

229.48(1)(b) (b) Costs of acquiring or improving an exposition center site.

229.48(1)(c) (c) Engineering, architectural or consultant fees, costs of environmental or feasibility studies, permit and license fees and similar planning or preparatory costs, that are related to an exposition center or exposition center facility.

229.48(1)(d) (d) Funding budgeted costs for an exposition center or exposition center facility for the 6-month period immediately following the completion of its construction or acquisition.

229.48(1)(e) (e) Interest on bonds or on any debt that is retired with the proceeds of bonds, if the interest is incurred or is reasonably expected to be incurred during the time period beginning a reasonable time period prior to the construction or acquisition of an exposition center or exposition center facility and ending 6 months after the completion of the construction or acquisition.

229.48(1)(f) (f) Expenses related to the authorization, issuance and sale of the bonds.

229.48(1)(g) (g) Funding reserves authorized by the bond resolution.

229.48(1m) (1m) For financing purposes, exposition centers and exposition center facilities are public utilities and tax revenues imposed under s. 66.0615 (1m) (a) and (b) and subchs. VIII and IX of ch. 77 are property or income of the public utility.

229.48(2) (2) All bonds are negotiable for all purposes, notwithstanding their payment from a limited source. A district may retain the building commission or any other person as its financial consultant to assist with and coordinate the issuance of bonds and shall use the building commission as its financial consultant for bonds secured by a special debt service reserve fund under s. 229.50.

229.48(3) (3) The bonds of each issue shall be payable solely out of revenues of the district specified in the bond resolution under which the bonds are issued.

229.48(4) (4) A district may not issue bonds unless the issuance is first authorized by a bond resolution. Bonds shall bear the dates, mature at the times not exceeding 40 years from their dates of issue, be payable at the times, be in the denominations, be in the form, carry the registration and conversion privileges, be executed in the manner, be payable in lawful money of any sovereign government at the places, and be subject to the terms of redemption, that the bond resolution provides. Bonds shall bear interest at fixed, variable or no interest, as provided in the bond resolution. The bonds shall be executed by the manual or facsimile signatures of the officers of the district designated by the board of directors. The bonds may be sold at public or private sale at the price, in the manner and at the time determined by the board of directors. Pending preparation of definitive bonds, a district may issue interim receipts or certificates that shall be exchanged for the definitive bonds.

229.48(5) (5) A bond resolution may contain provisions, which shall be a part of the contract with the holders of the bonds that are authorized by the bond resolution, regarding any of the following:

229.48(5)(a) (a) Pledging or assigning specified assets or revenues of the district.

229.48(5)(b) (b) Setting aside reserves or sinking funds, and the regulation, investment and disposition of these funds.

229.48(5)(c) (c) Limitations on the purpose to which or the investments in which the proceeds of the sale of any issue of bonds may be applied.

229.48(5)(d) (d) Limitations on the issuance of additional bonds, the terms upon which additional bonds may be issued and secured and the terms upon which additional bonds may rank on a parity with, or be subordinate or superior to, other bonds.

229.48(5)(e) (e) Funding, refunding, advance refunding or purchasing outstanding bonds.

229.48(5)(f) (f) Procedures, if any, by which the terms of any contract with bondholders may be amended, the amount of bonds the holders of which must consent to the amendment and the manner in which this consent may be given.

229.48(5)(g) (g) Defining the acts or omissions to act that constitute a default in the duties of the district issuing the bonds to the bondholders, and providing the rights and remedies of the bondholders in the event of a default.

229.48(5)(h) (h) Other matters relating to the bonds that the board of directors considers desirable.

229.48(6) (6) Neither the members of the board of directors nor any person executing the bonds is liable personally on the bonds or subject to any personal liability or accountability by reason of the issuance of the bonds, unless the personal liability or accountability is the result of willful misconduct.

229.48 History History: 1993 a. 263; 1999 a. 150 s. 672.



229.49 Bond security.

229.49  Bond security. A district may secure bonds by a trust agreement, trust indenture, indenture of mortgage or deed of trust by and between the district and one or more corporate trustees. A bond resolution providing for the issuance of bonds so secured may mortgage, pledge, assign or grant security interests in some or all of the revenues and property of the district issuing the bonds and may contain those provisions for protecting and enforcing the rights and remedies of the bondholders that are reasonable and proper and not in violation of law. A bond resolution may contain other provisions determined by the board of directors to be reasonable and proper for the security of the bondholders.

229.49 History History: 1993 a. 263.



229.50 Special debt service reserve funds.

229.50  Special debt service reserve funds.

229.50(1) (1)  Establishment of special debt service reserve funds. A district may establish one or more special funds to secure its bonds, referred to in this subchapter as special debt service reserve funds, if, prior to each issuance of bonds to be secured by the special debt service reserve fund, the secretary of administration determines that all of the following conditions are met with respect to the bonds:

229.50(1)(a) (a) Substantial statewide public purpose. The proceeds of the bonds, other than refunding bonds, will be used in connection with an exposition center, or an exposition center facility used primarily to support the activities of an exposition center, that serves a substantial statewide public purpose. An exposition center serves a substantial statewide public purpose if all of the following conditions are met:

229.50(1)(a)1. 1. Each sponsoring municipality of the district adopts a resolution that certifies that the exposition center meets all of the following conditions:

229.50(1)(a)1.a. a. The exposition center includes or will include an exhibition hall of at least 100,000 square feet.

229.50(1)(a)1.b. b. The exposition center is reasonably projected to support at least 2,000 full-time equivalent jobs.

229.50(1)(a)1.c. c. The exposition center is reasonably projected to stimulate at least $6,500,000,000 in total spending in the state over the 30-year period beginning on the date on which the bonds are issued.

229.50(1)(a)1.d. d. The exposition center is reasonably projected to attract at least 50,000 out-of-state visitors annually.

229.50(1)(a)1.e. e. The exposition center is reasonably projected to generate at least $150,000,000 of incremental state income, franchise and sales tax revenues over the 30-year period beginning on the date on which the bonds are issued.

229.50(1)(a)2. 2. Each sponsoring municipality sends a copy of the resolution adopted under subd. 1. to the secretary of administration and the secretary of revenue.

229.50(1)(a)3. 3. Neither the secretary of administration nor the secretary of revenue determines that a resolution provided under subd. 2. does not meet the conditions under subd. 1. If a secretary makes a determination under this subdivision, the secretary shall provide written notice of his or her determination and the reasons for his or her determination to each sponsoring municipality of the district within 30 days after receiving a copy of all resolutions under subd. 2. A determination under this subdivision is not subject to review under ch. 227, but sponsoring municipalities may resubmit resolutions under subd. 1. at any time after a secretary issues a determination under this subdivision.

229.50(1)(b) (b) Feasibility. The proceeds of bonds, other than refunding bonds, will be used for feasible projects and there is a reasonable likelihood that the bonds will be repaid without the necessity of drawing on funds in the special debt service reserve fund that secures the bonds. The secretary of administration may not make the determinations required under this paragraph unless a majority of the authorized members of the district's board has voted that, if the balance in a special debt service reserve fund of the district is less than the requirement under sub. (5), the room tax imposed by the district under s. 66.0615 (1m) (b) is 3% of total room charges and the food and beverages tax imposed by the district under s. 77.981 is 0.5% of gross receipts. In addition, the secretary of administration may make the determinations required under this paragraph only after considering all of the following:

229.50(1)(b)1. 1. Whether a pledge of the gross tax revenues of the district is made under the bond resolution.

229.50(1)(b)2. 2. Whether the tax revenues of the district will be paid directly to the trustee of the bonds.

229.50(1)(b)3. 3. Revenue projections for the projects to be financed by the bonds and the reasonableness of the assumptions on which these revenue projections are based.

229.50(1)(b)4. 4. The proposed interest rates of the bonds and the resulting cash-flow requirements.

229.50(1)(b)5. 5. Whether the projected ratio of annual tax revenues to annual debt service of the district, taking into account capitalized interest, is 135% or greater.

229.50(1)(b)6. 6. Whether an understanding exists providing for repayment by the district to the state of all amounts appropriated to the special debt service reserve fund pursuant to sub. (7).

229.50(1)(b)7. 7. Whether the district has agreed to provide the department of administration with all financial reports of the district and all regular monthly statements of the trustee of the bonds on a direct and ongoing basis.

229.50(1)(b)8. 8. Whether the district has agreed that the department of administration will have direct and immediate access, at any time and without notice, to all records of the district.

229.50(1)(c) (c) Limit on bonds issued. The amount of all bonds, other than refunding bonds, that would be secured by all special debt service reserve funds of the district will not exceed $200,000,000.

229.50(1)(d) (d) Use of net proceeds. Not more than $170,000,000 of the total net proceeds of all bonds, other than refunding bonds, that would be secured by all special debt service reserve funds of the district will be used for the purposes specified under s. 229.48 (1) (a) to (c), except that no proceeds of the bonds secured by a special debt service reserve fund may be used to remodel or refurbish an existing exposition center or existing exposition center facilities transferred under a transfer agreement under s. 229.47.

229.50(1)(e) (e) Date of issuance. The bonds, other than refunding bonds, will be issued no later than April 1, 1999.

229.50(1)(f) (f) Transfer agreement. A sponsoring municipality of the district issuing the bonds has entered into a transfer agreement under s. 229.47 that transfers to the district the sponsoring municipality's interests in an existing exposition center and exposition center facilities created under this subchapter or in an existing convention institution under s. 229.26.

229.50(1)(g) (g) Refunding bonds. All refunding bonds to be secured by the special debt service reserve fund meet all of the following conditions:

229.50(1)(g)1. 1. The refunding bonds are to be issued to fund, refund or advance refund bonds secured by a special debt service reserve fund.

229.50(1)(g)2. 2. The refunding of bonds by the refunding bonds was determined by the secretary of administration not to adversely affect the risk that the state will be called on to make a payment under sub. (7).

229.50(2) (2) Payment of funds into a special debt service reserve fund. A district shall pay into each of these special debt service reserve funds any moneys appropriated and made available by the state for the purposes of the special debt service reserve fund, any proceeds of a sale of bonds to the extent provided in the bond resolution authorizing the issuance of the bonds and any other moneys that are made available to the district for the purpose of the special debt service reserve fund from any other source.

229.50(3) (3) Use of moneys in the special debt service reserve fund. All moneys held in any special debt service reserve fund of a district, except as otherwise specifically provided, shall be used, as required, solely for the payment of the principal of bonds secured in whole or in part by the special debt service reserve fund, the making of sinking fund payments with respect to these bonds, the purchase or redemption of these bonds, the payment of interest on these bonds or the payment of any redemption premium required to be paid when these bonds are redeemed prior to maturity. If moneys in a special debt service reserve fund at any time are less than the special debt service reserve fund requirement under sub. (5) for the debt service reserve fund, the district may not use these moneys for any optional purchase or optional redemption of the bonds. Any income or interest earned by, or increment to, any special debt service reserve fund due to the investment of moneys in the special debt service reserve fund may be transferred by the district to other funds or accounts of the district to the extent that the transfer does not reduce the amount of the special debt service reserve fund below the special debt service reserve fund requirement under sub. (5) for the special debt service reserve fund.

229.50(4) (4) Limitation on bonds secured by a special debt service reserve fund. A district shall accumulate in each special debt service reserve fund an amount equal to the special debt service reserve fund requirement under sub. (5) for the special debt service reserve fund. A district may not at any time issue bonds secured in whole or in part by a special debt service reserve fund if upon the issuance of these bonds the amount in the special debt service reserve fund will be less than the special debt service reserve fund requirement under sub. (5) for the special debt service reserve fund, unless the district, at the time that it issues the bonds, deposits in the special debt service reserve fund from the proceeds of the bond issuance, or from other sources, an amount that, together with the amount then in the special debt service reserve fund, will not be less than the special debt service reserve fund requirement under sub. (5) for the special debt service reserve fund.

229.50(5) (5) Special debt service reserve fund requirement. The special debt service reserve fund requirement for a special debt service reserve fund, as of any particular date of computation, is equal to an amount of money, as provided in the bond resolution authorizing the bonds with respect to which the special debt service reserve fund is established, that may not exceed the maximum annual debt service on the bonds of the district for that fiscal year or any future fiscal year of the district secured in whole or in part by that special debt service reserve fund. In computing the annual debt service for any fiscal year, bonds deemed to have been paid in accordance with the defeasance provisions of the bond resolution authorizing the issuance of the bonds shall not be included in bonds outstanding on such date of computation. The annual debt service for any fiscal year is the amount of money equal to the aggregate of all of the following calculated on the assumption that the bonds will, after the date of computation, cease to be outstanding by reason, but only by reason, of the payment of bonds when due, and the payment when due, and application in accordance with the bond resolution authorizing those bonds, of all of the sinking fund payments payable at or after the date of computation:

229.50(5)(a) (a) All interest payable during the fiscal year on all bonds that are secured in whole or in part by the special debt service reserve fund and that are outstanding on the date of computation.

229.50(5)(b) (b) The principal amount of all of the bonds that are secured in whole or in part by the special debt service reserve fund, are outstanding on the date of computation and mature during the fiscal year.

229.50(5)(c) (c) All amounts specified in bond resolutions of the district authorizing any of the bonds that are secured in whole or in part by the special debt service reserve fund to be payable during the fiscal year as a sinking fund payment with respect to any of the bonds that mature after the fiscal year.

229.50(6) (6) Valuation of securities. In computing the amount of a special debt service reserve fund for the purposes of this section, securities in which all or a portion of the special debt service reserve fund is invested shall be valued at their fair market value.

229.50(7) (7) State moral obligation pledge. If at any time the special debt service reserve fund requirement under sub. (5) for a special debt service reserve fund exceeds the amount of moneys in the special debt service reserve fund, the board of directors of the district shall certify to the secretary of administration, the governor, the joint committee on finance and the governing body of the sponsoring municipality the amount necessary to restore the special debt service reserve fund to an amount equal to the special debt service reserve fund requirement under sub. (5) for the special debt service reserve fund. If this certification is received by the secretary of administration in an even-numbered year prior to the completion of the budget compilation under s. 16.43, the secretary shall include the certified amount in the budget compilation. In any case, the joint committee on finance shall introduce in either house, in bill form, an appropriation of the amount so certified to the appropriate special debt service reserve fund of the district. Recognizing its moral obligation to do so, the legislature hereby expresses its expectation and aspiration that, if ever called upon to do so, it shall make this appropriation.

229.50 History History: 1993 a. 263; 1999 a. 150 s. 672.



229.52 Bonds not public debt.

229.52  Bonds not public debt.

229.52(1) (1) The state and a sponsoring municipality are not liable on bonds and the bonds are not a debt of the state or a sponsoring municipality. All bonds shall contain a statement to this effect on the face of the bond. A bond issue does not, directly or indirectly or contingently, obligate the state or a political subdivision of the state to levy any tax or make any appropriation for payment of the bonds.

229.52(2) (2) Nothing in this subchapter authorizes a district to create a debt of the state or a sponsoring municipality, and all bonds issued by a district are payable, and shall state that they are payable, solely from the funds pledged for their payment in accordance with the bond resolution authorizing their issuance or in any trust indenture or mortgage or deed of trust executed as security for the bonds. The state and a sponsoring municipality are not liable for the payment of the principal of or interest on a bond or for the performance of any pledge, mortgage, obligation or agreement that may be undertaken by a district. The breach of any pledge, mortgage, obligation or agreement undertaken by a district does not impose pecuniary liability upon the state or a sponsoring municipality or a charge upon its general credit or against its taxing power.

229.52 History History: 1993 a. 263.



229.53 State pledge.

229.53  State pledge. The state pledges to and agrees with the bondholders, and persons that enter into contracts with a district under this subchapter, that the state will not limit or alter the rights and powers vested in a district by this subchapter, including the rights and powers under s. 229.44 (15), before the district has fully met and discharged the bonds, and any interest due on the bonds, and has fully performed its contracts, unless adequate provision is made by law for the protection of the bondholders or those entering into contracts with a district.

229.53 History History: 1993 a. 263.



229.55 Trust funds.

229.55  Trust funds. All moneys received under this subchapter, whether as proceeds from the sale of bonds or from any other source, are trust funds to be held and applied solely as provided in this subchapter. Any officer with whom, or any bank or trust company with which, those moneys are deposited shall act as trustee of those moneys and shall hold and apply the moneys for the purposes of this subchapter, subject to this subchapter and the bond resolution authorizing issuance of the bonds.

229.55 History History: 1993 a. 263.



229.56 Funding and refunding bonds.

229.56  Funding and refunding bonds.

229.56(1) (1) A district may issue bonds to fund or refund any outstanding bond, including the payment of any redemption premium on the outstanding bond and any interest accrued or to accrue to the earliest or any subsequent date of redemption, purchase or maturity.

229.56(2) (2) A district may apply the proceeds of the bonds issued to fund or refund any outstanding bond to the purchase or retirement at maturity or redemption of the outstanding bond either on its earliest or any subsequent redemption date or upon the purchase or at the maturity of the bond. A district may, pending application, place the proceeds in escrow to be applied to the purchase or retirement at maturity or redemption on any date the board of directors determines.

229.56 History History: 1993 a. 263.



229.57 Budgets; rates and charges; audit.

229.57  Budgets; rates and charges; audit. A district shall adopt a calendar year as its fiscal year for accounting purposes. The board of directors shall annually prepare a budget for the district. Rates and other charges received by the district shall be used for the general expenses and capital expenditures of the district and to pay interest, amortization, and retirement charges on bonds. The district shall maintain an accounting system in accordance with generally accepted accounting principles and shall have its financial statements and debt covenants audited annually by an independent certified public accountant.

229.57 History History: 1993 a. 263.



229.64 Legislative declaration.

229.64  Legislative declaration.

229.64(1) (1) The legislature determines that the provision of assistance by state agencies to a district under this subchapter, any appropriation of funds to a district under this subchapter and the moral obligation pledge under s. 229.74 (7) serve a statewide public purpose by assisting the development of a professional baseball park in the state for providing recreation, by encouraging economic development and tourism, by reducing unemployment and by bringing needed capital into the state for the benefit and welfare of people throughout the state. The legislature determines that the taxes that may be imposed by a district under subch. V of ch. 77 are special taxes that are generated apart from any direct annual tax on taxable property.

229.64(2) (2) The legislature determines that a district including a county with a population of more than 600,000 serves a public purpose in that county and all counties that are contiguous to that county by providing recreation, by encouraging economic development and tourism, by reducing unemployment and by bringing needed capital into the multicounty area for the benefit of people in the multicounty area.

229.64 History History: 1995 a. 56; 2001 a. 16.

229.64 Annotation1995 Wisconsin Act 56, which created subchapter III of chapter 229, is constitutional. Libertarian Party v. State, 199 Wis. 2d 791, 546 N.W.2d 424 (1996), 95-3114.



229.65 Definitions.

229.65  Definitions. In this subchapter:

229.65(1) (1) "Baseball park facilities" means property, tangible or intangible, owned in whole or in substantial part, operated or leased by a district that is principally for professional baseball including parking lots, garages, restaurants, parks, concession facilities, entertainment facilities and transportation facilities, and other functionally related or auxiliary facilities or structures.

229.65(2) (2) "Bond" means any bond, note or other obligation issued under s. 66.0621 by a district.

229.65(3) (3) "Bond resolution" means a resolution of the district board authorizing the issuance of, or providing terms and conditions related to, bonds and includes, where appropriate, any trust agreement, trust indenture, indenture of mortgage or deed of trust providing terms and conditions for bonds.

229.65(4) (4) "Chief executive officer" means the county executive of a county or, if the county does not have a county executive, the chairperson of the county board of supervisors.

229.65(5) (5) "District" means a special district created under this subchapter.

229.65(6) (6) "District board" means the governing board of a district.

229.65(7) (7) "Supermajority" means not less than 60% of the members of the district board.

229.65 History History: 1995 a. 56; 1999 a. 150 s. 672.



229.66 Creation and organization.

229.66  Creation and organization.

229.66(1) (1) There is created, for each jurisdiction under s. 229.67, a special district that is a local governmental unit, that is a body corporate and politic, that is separate and distinct from, and independent of, the state, that has the powers under s. 229.68 and the name of which includes "Professional Baseball Park District".

229.66(2) (2) A district is governed by its district board. The district board may adopt bylaws to govern the district's activities, subject to this subchapter. Subject to sub. (3), the district board shall consist of the following members:

229.66(2)(a) (a) A number of persons equal to the number of counties within the jurisdiction of the district plus one, appointed by the governor. At least one of the persons appointed by the governor shall reside within each county that is within the jurisdiction of the district. A person appointed under this paragraph may take his or her seat immediately upon appointment and qualification, subject to confirmation or rejection by the senate.

229.66(2)(b) (b) Two persons appointed by the chief executive officer of the most populous county within the jurisdiction of the district, who shall serve at the pleasure of the chief executive officer. A person appointed under this paragraph may take his or her seat immediately upon appointment and qualification, subject to confirmation or rejection by a majority of the members-elect of the county board.

229.66(2)(c) (c) One person for each county in the jurisdiction of the district other than the most populous county within the jurisdiction of the district, appointed by the chief executive officer of that county. Each person appointed under this paragraph for a county shall serve at the pleasure of the chief executive officer in that county. A person appointed under this paragraph may take his or her seat immediately upon appointment and qualification, subject to confirmation or rejection by a majority of the members-elect of the county board.

229.66(2)(g) (g) One person appointed by the mayor of the most populous city within the jurisdiction of a district or if that city is organized under subch. I of ch. 64, the president of the council of that city, who shall serve at the pleasure of the mayor. A person appointed under this paragraph may take his or her seat immediately upon appointment and qualification, subject to confirmation or rejection by a majority of the members-elect of the common council or council.

229.66(3) (3) Upon appointment under sub. (2), the appointing authorities shall certify the appointees to the secretary of administration. The term of office of 50% of the persons appointed under sub. (2) (a) is 2 years, and the term of office of the other 50% of the persons appointed under sub. (2) (a) is 4 years, except that if an odd number of persons is appointed under sub. (2) (a), there shall be one more office with a term of 4 years than there are offices with terms of 2 years, and except that for the initial appointments for a newly created district the initial terms shall expire on July 1 of the 2nd year beginning after creation of a district for persons appointed to 2-year terms, and the initial terms shall expire on July 1 of the 4th year beginning after creation of a district for persons appointed to 4-year terms. Persons appointed under sub. (2) (a) may be removed from the district board before the expiration of their terms by the appointing authority but only for cause, as defined in s. 17.001. Vacancies for persons appointed under sub. (2) (a) shall be filled by the appointing authority who appointed the person whose office is vacant. A person appointed to fill a vacancy under sub. (2) (a) shall serve for the remainder of the term to which he or she is appointed. All of the appointing authorities shall ensure, to the greatest extent possible, that the membership of the board is diverse with respect to race. Of the persons appointed under sub. (2), not more than 4 may reside in any one county.

229.66(4) (4) The governor shall select the chairperson of the district board and the district board shall elect from its membership a vice chairperson, a secretary and a treasurer. A majority of the current membership of the district board constitutes a quorum to do business. The district may take action based on the affirmative vote of a majority of those directors who are present at a meeting of the district board.

229.66(5) (5) The members of the district board shall be reimbursed for their actual and necessary expenses incurred in the performance of their duties.

229.66(6) (6) Upon the appointment and qualification of a majority of the members of a district board, the district board may exercise the powers and duties of a district board under this subchapter.

229.66(7) (7) At its first meeting the district board shall name the district.

229.66 History History: 1995 a. 56; 2001 a. 103.



229.67 Jurisdiction.

229.67  Jurisdiction. A district's jurisdiction is any county with a population of more than 600,000 and all counties that are contiguous to that county and that are not already included in a different district. Once created, a district's jurisdiction is fixed even if the population of other counties within the district subsequently exceeds 600,000. Once a county is included in a district's jurisdiction the county remains in the district until the district is dissolved under s. 229.71. In this section, "contiguous" includes a county that touches another county only at a corner.

229.67 History History: 1995 a. 56; 2001 a. 16.



229.68 Powers of a district.

229.68  Powers of a district. A district has all of the powers necessary or convenient to carry out the purposes and provisions of this subchapter. In addition to all other powers granted by this subchapter, a district may do all of the following:

229.68(1) (1) Adopt and alter an official seal.

229.68(2) (2) Sue and be sued in its own name, plead and be impleaded.

229.68(3) (3) Maintain an office.

229.68(4) (4) In connection with baseball park facilities:

229.68(4)(a) (a) Acquire, construct, equip, maintain, improve, operate and manage the baseball park facilities as a revenue-generating enterprise, or engage other persons to do these things.

229.68(4)(b) (b) Acquire; lease, as lessor or lessee; use; or transfer property; except that the district may not enter into any lease that does not receive the affirmative vote of a supermajority of the district board.

229.68(4)(c) (c) Improve real property.

229.68(4)(d) (d) Enter into contracts, subject to such standards as may be established by the district board. The district board may award any such contract for any combination or division of work it designates and may consider any factors in awarding a contract, including price, time for completion of work and qualifications and past performance of a contractor.

229.68(4)(e) (e) Grant concessions.

229.68(4)(f) (f) Make a grant of land or other property to the state, especially dedicated by the grant to use for a professional baseball park.

229.68(5) (5) Employ personnel, and fix and regulate their compensation; and provide, either directly or subject to an agreement under s. 66.0301 as a participant in a benefit plan of another governmental entity, any employee benefits, including an employee pension plan.

229.68(6) (6) Purchase insurance, establish and administer a plan of self-insurance or, subject to an agreement with another governmental entity under s. 66.0301, participate in a governmental plan of insurance or self-insurance.

229.68(7) (7) Mortgage, pledge or otherwise encumber the district's property or funds.

229.68(8) (8) Issue revenue bonds under s. 66.0621, subject to ss. 229.72 to 229.79, and enter into agreements related to the issuance of bonds, including liquidity and credit facilities, remarketing agreements, insurance policies, guaranty agreements, letter of credit or reimbursement agreements, indexing agreements, interest exchange agreements and currency exchange agreements, except that the district may issue bonds under this subsection only if all of the following conditions are met:

229.68(8)(a) (a) A supermajority of the district board vote in favor of issuing bonds.

229.68(8)(b) (b) A majority of the members of the district board determines, based on the best available information, that the total cost of the initial construction of baseball park facilities does not exceed $250,000,000.

229.68(8)(c) (c) A majority of the members of the district board determines that the district's lease arrangement with the professional baseball team franchise that uses baseball park facilities constructed under this subchapter as its home facilities incorporates a term of at least 30 years.

229.68(9) (9) Maintain funds and invest the funds in any investment that the district board considers appropriate.

229.68(11) (11) Promote, advertise and publicize its baseball park facilities and related activities.

229.68(12) (12) Set standards governing the use of, and the conduct within, its baseball park facilities in order to promote public safety and convenience and to maintain order.

229.68(13) (13) Establish and collect fees, and establish shared revenue arrangements or other charges for the use of its baseball park facilities or for services rendered by the district.

229.68(14) (14) Enter into partnerships, joint ventures, common ownership or other arrangements with other persons to further the district's purposes.

229.68(15) (15) Impose, by the adoption of a resolution, the taxes under subch. V of ch. 77. A district may not levy any taxes that are not expressly authorized under subch. V of ch. 77 and that do not receive the affirmative vote of a supermajority of the district board. If a district adopts a resolution which imposes taxes, it shall deliver a certified copy of the resolution to the secretary of revenue at least 120 days before its effective date.

229.68(16) (16) Accept gifts, loans and other aid, which may be used only for the following purposes:

229.68(16)(a) (a) Retiring the bonds used to construct the baseball park facilities.

229.68(16)(b) (b) Maintaining the baseball park facilities.

229.68(16)(c) (c) Operating the baseball park facilities.

229.68(16)(d) (d) Making capital improvements to the baseball park facilities.

229.68(17) (17) Administer the receipt of revenues, and oversee the payment of bonds issued by the district.

229.68 History History: 1995 a. 56; 1999 a. 150 s. 672; 2009 a. 2.



229.682 Special provisions.

229.682  Special provisions.

229.682(1)(1)  Gifts and donations. The district board shall explore and consider ways to solicit and encourage gifts and donations for the construction of baseball park facilities and, to the extent feasible, implement means to solicit such gifts and donations.

229.682(2) (2) Prevailing wages. The construction of a baseball park facility that is financed in whole or in part by a district is subject to s. 66.0903.

229.682(3) (3) Special debt payments. The district shall pay, over a 3-year period beginning on October 1, 1996, any outstanding debt used to finance improvements to a baseball stadium that has been used as a home field by a major league professional baseball team in the district, up to a maximum amount of $1,500,000.

229.682(4) (4) Special ticket provisions. A major league professional baseball team that uses as its home field baseball park facilities that are constructed under this subchapter shall annually designate, for each county that is in the district's jurisdiction, at least one of the team's home games as a discount ticket day for that county, for which residents of that county may purchase discounted admission tickets.

229.682(6) (6) Use of stadium. The district board shall consider during the design review process the utilization of the facility for events in addition to baseball, which are consistent with the program statement and design for the stadium complex, and do not adversely affect the design, construction schedule or budget.

229.682(7) (7) Youth sports organizations. A major league professional baseball team that uses as its home field baseball park facilities that are constructed under this subchapter shall make an annual contribution of at least $20,000 to youth sports organizations in this state for the purchase of equipment or the rental or maintenance of athletic facilities that are used by such organizations. The contributions that are required under this subsection may be made in cash or equipment.

229.682(8) (8) Special rental payments. If a district board enters into a lease agreement with a professional baseball team for the rental of baseball park facilities under this subchapter, the lease agreement shall include all of the following:

229.682(8)(a) (a) A provision requiring lessees of sky boxes located in the facilities to pay to the team an amount equivalent to the combined sales tax rates in the jurisdictions in which the facilities are located multiplied by the total of all payments for the rental of the sky boxes.

229.682(8)(b) (b) A provision requiring the team to include amounts received under par. (a) as part of its rental payment to the district.

229.682 History History: 1995 a. 56; 1999 a. 150 s. 672.



229.685 Special fund tax revenues.

229.685  Special fund tax revenues.

229.685(1) (1) The district board shall maintain a special fund into which it deposits only the revenue received from the department of revenue, that is derived from the taxes imposed under subch. V of ch. 77, and may use this revenue only for purposes related to baseball park facilities.

229.685(2) (2) If the district board determines that the revenues in the special fund under this section exceed current operating expenses for the operation of baseball park facilities, the district board shall apply the excess to either fund a fund for maintenance costs and capital improvements or to retire bonds issued for the initial construction of baseball park facilities, and any bonds issued to fund or refund those bonds, prior to their maturity. As soon as practicable after the retirement of all bonds issued for the initial construction of baseball park facilities and all bonds issued to fund or refund those bonds and after funding a fund for maintenance costs and capital improvements sufficiently to meet any maintenance or capital improvement obligations between the district and any professional baseball team using baseball park facilities constructed under this subchapter as a home stadium, the district board shall make a certification to the department of revenue to that effect.

229.685 History History: 1995 a. 56.



229.69 Powers granted to a city or a county in a district.

229.69  Powers granted to a city or a county in a district. In addition to any powers that it may otherwise have, a city or a county within a district's jurisdiction may do any of the following:

229.69(1) (1) Make grants or loans to a district upon terms that the city or county considers appropriate.

229.69(2) (2) Expend public funds to subsidize a district.

229.69(3) (3) Borrow money under ss. 67.04 and 67.12 (12) for baseball park facilities or to fund grants, loans or subsidies to a district.

229.69(4) (4) Grant to the state land or other property, especially dedicated by the grant to use for a professional baseball park.

229.69 History History: 1995 a. 56.



229.70 Minority contracting goals; disabled veteran-owned business contracting goals.

229.70  Minority contracting goals; disabled veteran-owned business contracting goals.

229.70(1) (1) In this section:

229.70(1)(ag) (ag) "Disabled veteran-owned business" means a business certified by the department of administration under s. 16.283 (3).

229.70(1)(am) (am) "Minority business" has the meaning given in s. 16.287 (1) (e).

229.70(1)(b) (b) "Minority group member" has the meaning given in s. 16.287 (1) (f).

229.70(1)(c) (c) "Women's business" means a sole proprietorship, partnership, joint venture or corporation that is at least 51% owned, controlled and actively managed by women.

229.70(2) (2) The district shall ensure that, for construction work and professional services contracts, a person who is awarded such a contract by a district shall agree, as a condition to receiving the contract, that his or her goal shall be to ensure that at least 25% of the employees hired because of the contract will be minority group members, a portion of the employees hired because of the contract will be employees of a disabled veteran-owned business, and at least 5% of the employees hired because of the contract will be women if the contract is for the construction of any part of baseball park facilities.

229.70(3) (3) It shall be a goal of the district to ensure that at least 25% of the aggregate dollar value of contracts awarded by the district in the following areas shall be awarded to minority businesses, a portion of the aggregate dollar value of contracts awarded by the district in the following areas shall be awarded to disabled veteran-owned businesses, and at least 5% of the aggregate dollar value of contracts awarded by the district in the following areas shall be awarded to women's businesses:

229.70(3)(a) (a) Contracts for the construction of baseball park facilities.

229.70(3)(b) (b) Contracts for professional services related to the construction of baseball park facilities.

229.70(3)(c) (c) Contracts for the development of baseball park facilities.

229.70(4) (4) It shall be a goal of a district, with regard to each of the contracts described under sub. (3) (a), (b) and (c), to award at least 25% of the dollar value of such contracts to minority businesses, a portion of the dollar value of such contracts to disabled veteran-owned businesses, and at least 5% of the dollar value of such contracts to women's businesses.

229.70(4m) (4m)

229.70(4m)(a)(a) The district shall ensure that, for construction work and professional services contracts, a person who is awarded such a contract by a district shall agree, as a condition to receiving the contract, that if he or she is unable to meet the goal under sub. (2), he or she shall make a good faith effort to contract with the technical college district board of the technical college district in which the facilities are to be constructed or the professional services contract is to be performed, to develop appropriate training programs designed to increase the pool of minority group members, disabled veterans, and women who are qualified to perform the construction work or professional services.

229.70(4m)(b) (b) If the district is unable to meet the goals under subs. (3) and (4), the district shall make a good faith effort to contract with the technical college district board of the technical college district in which the contracts described under sub. (3) (a), (b) and (c) are to be performed, to develop appropriate training programs designed to increase the pool of minority group members, disabled veterans, and women who are qualified to perform the contracts described under sub. (3) (a), (b) and (c).

229.70(5) (5)

229.70(5)(a)(a) The district shall hire an independent person to monitor the district's compliance with minority contracting goals under subs. (2), (3) and (4) and the department of administration's compliance with minority contracting goals under s. 16.854 (2) and (3). The person hired shall have previous experience working with minority group members. The district shall develop a mechanism to receive regular reports from the person hired with respect to the results of the person's studies of compliance with minority contracting goals.

229.70(5)(b) (b) If the district or a contractor is unable to meet the goals under sub. (2), (3) or (4), the person hired under par. (a) shall assess whether the district or contractor made a good faith effort to reach the goals. In determining whether a good faith effort was made to meet the goals, the person hired shall consider all of the following:

229.70(5)(b)1. 1. The supply of eligible minority businesses, disabled veteran-owned businesses, and women's businesses that have the financial capacity, technical capacity and previous experience in the areas in which contracts were awarded.

229.70(5)(b)2. 2. The competing demands for the services provided by eligible minority businesses, disabled veteran-owned businesses, and women's businesses, as described in subd. 1., in areas in which contracts were awarded.

229.70(5)(b)3. 3. The extent to which the district or contractors advertised for and aggressively solicited bids from eligible minority businesses, disabled veteran-owned businesses, and women's businesses, as described in subd. 1., and the extent to which eligible minority businesses, disabled veteran-owned businesses, and women's businesses submitted bids.

229.70(6) (6) The district shall solicit from any major league baseball club to whom the district leases baseball park facilities its minority hiring goals in connection with the operation of a baseball stadium and its minority contracting goals in connection with vending contractors at a baseball stadium.

229.70 History History: 1995 a. 56; 1999 a. 32; 2009 a. 299; 2011 a. 32; 2011 a. 260 s. 80.



229.71 Dissolution of a district.

229.71  Dissolution of a district. Subject to providing for the payment of its bonds, including interest on the bonds, and the performance of its other contractual obligations, a district may be dissolved by the action of the district board. If the district is dissolved, the property of the district shall be transferred to the counties in the jurisdiction, based on the tax revenues derived from each county, as determined by the secretary of administration.

229.71 History History: 1995 a. 56.



229.72 Issuance and negotiability of bonds.

229.72  Issuance and negotiability of bonds.

229.72(1m)(1m)  Negotiability. All bonds are negotiable for all purposes, notwithstanding their payment from a limited source.

229.72(2) (2) Employment of financial consultant. A district may retain the building commission or any other person as its financial consultant to assist with and coordinate the issuance of bonds.

229.72(6) (6) Liability. Neither the members of the district board nor any person executing the bonds is liable personally on the bonds or subject to any personal liability or accountability by reason of the issuance of the bonds, unless the personal liability or accountability is the result of willful misconduct.

229.72 History History: 1995 a. 56.



229.74 Special debt service reserve funds.

229.74  Special debt service reserve funds.

229.74(1) (1)  Designation of special debt service reserve funds. A district may designate one or more accounts in funds created under s. 66.0621 (4) (e) as special debt service reserve funds, if, prior to each issuance of bonds to be secured by the special debt service reserve fund, the secretary of administration determines that all of the following conditions are met with respect to the bonds:

229.74(1)(a) (a) Purpose. The proceeds of the bonds, other than refunding bonds, will be used for baseball park facilities.

229.74(1)(b) (b) Feasibility. The proceeds of bonds, other than refunding bonds, will be used for feasible projects and there is a reasonable likelihood that the bonds will be repaid without the necessity of drawing on funds in the special debt service reserve fund that secures the bonds. The secretary of administration may make the determinations required under this paragraph only after considering all of the following:

229.74(1)(b)1. 1. Whether a pledge of the tax revenues of the district is made under the bond resolution.

229.74(1)(b)2. 2. How the tax revenues of the district are pledged to the payment of the bonds.

229.74(1)(b)3. 3. Revenue projections for the project to be financed by the bonds, including tax revenues, and the reasonableness of the assumptions on which these revenue projections are based.

229.74(1)(b)4. 4. The proposed interest rates of the bonds and the resulting cash-flow requirements.

229.74(1)(b)5. 5. The projected ratio of annual tax revenues to annual debt service of the district, taking into account capitalized interest.

229.74(1)(b)6. 6. Whether an understanding exists providing for repayment by the district to the state of all amounts appropriated to the special debt service reserve fund pursuant to sub. (7).

229.74(1)(b)8. 8. Whether the district has agreed that the department of administration will have direct and immediate access, at any time and without notice, to all records of the district.

229.74(1)(c) (c) Limit on bonds issued. The amount of all bonds, other than refunding bonds, that would be secured by all special debt service reserve funds of the district will not exceed $160,000,000. In determining compliance with the limitation under this paragraph, the secretary of administration need not include bonds that are secured by a special debt service reserve fund to the extent that proceeds of the bonds are for the following purposes:

229.74(1)(c)1. 1. To make a deposit into a special debt service reserve fund.

229.74(1)(c)2. 2. To pay issuance costs of bonds secured by a special debt service reserve fund.

229.74(1)(c)3. 3. To pay capitalized interest costs on bonds secured by a special debt service reserve fund.

229.74(1)(c)4. 4. To pay any original issue discount.

229.74(1)(d) (d) Date of issuance. The bonds, other than refunding bonds, will be issued no later than December 31, 2000.

229.74(1)(e) (e) Refunding bonds. All refunding bonds to be secured by the special debt service reserve fund meet all of the following conditions:

229.74(1)(e)1. 1. The refunding bonds are to be issued to fund, refund or advance refund bonds secured by a special debt service reserve fund.

229.74(1)(e)2. 2. The refunding of bonds by the refunding bonds will not adversely affect the risk that the state will be called on to make a payment under sub. (7).

229.74(1)(f) (f) Approval of outstanding debt. All outstanding debt of the district has been reviewed and approved by the secretary of administration. In determining whether to approve outstanding debt under this paragraph, the secretary may consider any factor which the secretary determines to have a bearing on whether the state moral obligation pledge under sub. (7) should be granted with respect to an issuance of bonds.

229.74(1)(g) (g) Financial reports. The district has agreed to provide to the department of administration, the legislative fiscal bureau and the legislative audit bureau all financial reports of the district and all regular monthly statements of any trustee of the bonds on a direct and ongoing basis.

229.74(2) (2) Payment of funds into a special debt service reserve fund. A district shall pay into any special debt service reserve fund of the district any moneys appropriated and made available by the state for the purposes of the special debt service reserve fund, any proceeds of a sale of bonds to the extent provided in the bond resolution authorizing the issuance of the bonds and any other moneys that are made available to the district for the purpose of the special debt service reserve fund from any other source.

229.74(3) (3) Use of moneys in the special debt service reserve fund. All moneys held in any special debt service reserve fund of a district, except as otherwise specifically provided, shall be used, as required, solely for the payment of the principal of bonds secured in whole or in part by the special debt service reserve fund, the making of sinking fund payments with respect to these bonds, the purchase or redemption of these bonds, the payment of interest on these bonds or the payment of any redemption premium required to be paid when these bonds are redeemed prior to maturity. If moneys in a special debt service reserve fund at any time are less than the special debt service reserve fund requirement under sub. (5) for the special debt service reserve fund, the district may not use these moneys for any optional purchase or optional redemption of the bonds. Any income or interest earned by, or increment to, any special debt service reserve fund due to the investment of moneys in the special debt service reserve fund may be transferred by the district to other funds or accounts of the district to the extent that the transfer does not reduce the amount of the special debt service reserve fund below the special debt service reserve fund requirement under sub. (5) for the special debt service reserve fund.

229.74(4) (4) Limitation on bonds secured by a special debt service reserve fund. A district shall accumulate in each special debt service reserve fund an amount equal to the special debt service reserve fund requirement under sub. (5) for the special debt service reserve fund. A district may not at any time issue bonds secured in whole or in part by a special debt service reserve fund if upon the issuance of these bonds the amount in the special debt service reserve fund will be less than the special debt service reserve fund requirement under sub. (5) for the special debt service reserve fund.

229.74(5) (5) Special debt service reserve fund requirement. The special debt service reserve fund requirement for a special debt service reserve fund, as of any particular date of computation, is equal to an amount of money, as provided in the bond resolution authorizing the bonds with respect to which the special debt service reserve fund is established, that may not exceed the maximum annual debt service on the bonds of the district for that fiscal year or any future fiscal year of the district secured in whole or in part by that special debt service reserve fund. In computing the annual debt service for any fiscal year, bonds deemed to have been paid in accordance with the defeasance provisions of the bond resolution authorizing the issuance of the bonds shall not be included in bonds outstanding on such date of computation. The annual debt service for any fiscal year is the amount of money equal to the aggregate of all of the following calculated on the assumption that the bonds will, after the date of computation, cease to be outstanding by reason, but only by reason, of the payment of bonds when due, and the payment when due, and application in accordance with the bond resolution authorizing those bonds, of all of the sinking fund payments payable at or after the date of computation:

229.74(5)(a) (a) All interest payable during the fiscal year on all bonds that are secured in whole or in part by the special debt service reserve fund and that are outstanding on the date of computation.

229.74(5)(b) (b) The principal amount of all of the bonds that are secured in whole or in part by the special debt service reserve fund, are outstanding on the date of computation and mature during the fiscal year.

229.74(5)(c) (c) All amounts specified in bond resolutions of the district authorizing any of the bonds that are secured in whole or in part by the special debt service reserve fund to be payable during the fiscal year as a sinking fund payment with respect to any of the bonds that mature after the fiscal year.

229.74(6) (6) Valuation of securities. In computing the amount of a special debt service reserve fund for the purposes of this section, securities in which all or a portion of the special debt service reserve fund is invested shall be valued at par, or, if purchased at less than par, at their cost to the district.

229.74(7) (7) State moral obligation pledge. If at any time of valuation the special debt service reserve fund requirement under sub. (5) for a special debt service reserve fund exceeds the amount of moneys in the special debt service reserve fund, the district board shall certify to the secretary of administration, the governor, the joint committee on finance and the governing body of each county in the district the amount necessary to restore the special debt service reserve fund to an amount equal to the special debt service reserve fund requirement under sub. (5) for the special debt service reserve fund. If this certification is received by the secretary of administration in an even-numbered year prior to the completion of the budget compilation under s. 16.43, the secretary shall include the certified amount in the budget compilation. In any case, the joint committee on finance shall introduce in either house, in bill form, an appropriation of the amount so certified to the appropriate special debt service reserve fund of the district. Recognizing its moral obligation to do so, the legislature hereby expresses its expectation and aspiration that, if ever called upon to do so, it shall make this appropriation.

229.74(8) (8) Information to joint committee on finance. The district shall provide to the cochairpersons of the joint committee on finance information concerning the district's projected cashflows and security features underlying each issuance of bonds under this subchapter.

229.74 History History: 1995 a. 56; 1999 a. 150 s. 672.



229.75 Bonds not public debt.

229.75  Bonds not public debt.

229.75(1) (1) The state and each county in the district's jurisdiction are not liable on bonds and the bonds are not a debt of the state or any county in the district. All bonds shall contain a statement to this effect on the face of the bond. A bond issue does not, directly or indirectly or contingently, obligate the state or a political subdivision of the state to levy any tax or make any appropriation for payment of the bonds.

229.75(2) (2) Nothing in this subchapter authorizes a district to create a debt of the state or a county in the district's jurisdiction, and all bonds issued by a district are payable, and shall state that they are payable, solely from the funds pledged for their payment in accordance with the bond resolution authorizing their issuance or in any trust indenture or mortgage or deed of trust executed as security for the bonds. The state and each county in the district's jurisdiction are not liable for the payment of the principal of or interest on a bond or for the performance of any pledge, mortgage, obligation or agreement that may be undertaken by a district. The breach of any pledge, mortgage, obligation or agreement undertaken by a district does not impose pecuniary liability upon the state or a county in the district's jurisdiction or a charge upon its general credit or against its taxing power.

229.75(3) (3) Bonds issued by the district shall be secured only by the district's interest in any baseball park facilities, including any interest in a lease with the department of administration under s. 16.82 (7); by income from these facilities; by proceeds of bonds issued by the district and other amounts placed in a special redemption fund and investment earnings on such amounts; and by the taxes imposed by the district under subch. V of ch. 77. The district may not pledge its full faith and credit on the bonds and the bonds are not a liability of the district.

229.75 History History: 1995 a. 56.



229.76 State pledge.

229.76  State pledge. The state pledges to and agrees with the bondholders, and persons that enter into contracts with a district under this subchapter, that the state will not limit or alter the rights and powers vested in a district by this subchapter, including the rights and powers under s. 229.68 (15), before the district has fully met and discharged the bonds, and any interest due on the bonds, and has fully performed its contracts, unless adequate provision is made by law for the protection of the bondholders or those entering into contracts with a district.

229.76 History History: 1995 a. 56.



229.77 Trust funds.

229.77  Trust funds. All moneys received under this subchapter, whether as proceeds from the sale of bonds or from any other source, are trust funds to be held and applied solely as provided in this subchapter. Any officer with whom, or any bank or trust company with which, those moneys are deposited shall act as trustee of those moneys and shall hold and apply the moneys for the purposes of this subchapter, subject to this subchapter and the bond resolution authorizing issuance of the bonds.

229.77 History History: 1995 a. 56.



229.79 Budgets; rates and charges; audit.

229.79  Budgets; rates and charges; audit. A district shall adopt a calendar year as its fiscal year for accounting purposes. The district board shall annually prepare a budget for the district. Rates and other charges received by the district shall be used for the general expenses and capital expenditures of the district and to pay interest, amortization, and retirement charges on bonds. A district shall maintain an accounting system in accordance with generally accepted accounting principles and shall have its financial statements and debt covenants audited annually by an independent certified public accountant.

229.79 History History: 1995 a. 56.



229.81 Assistance by state agencies.

229.81  Assistance by state agencies.

229.81(1) (1)  Definition. In this section, "state agency" has the meaning given in s. 20.001 (1).

229.81(2) (2) Assistance with respect to granted land or property. All state agencies may provide assistance to a district if the district has entered into a lease agreement with the department of administration under s. 16.82 (7).

229.81 History History: 1995 a. 56.



229.820 Legislative declaration.

229.820  Legislative declaration.

229.820(1) (1) The legislature determines that the provision of assistance by state agencies to a district under this subchapter, any appropriation of funds to a district under this subchapter and the moral obligation pledge under s. 229.830 (7) serve a statewide public purpose by assisting the development of professional football stadium facilities in the state for providing recreation, by encouraging economic development and tourism, by reducing unemployment and by bringing needed capital into the state for the benefit and welfare of people throughout the state. The legislature determines that the taxes that may be imposed by a district under subch. V of ch. 77 are special taxes that are generated apart from any direct annual tax on taxable property.

229.820(2) (2) The legislature determines that a district serves a public purpose in the district's jurisdiction by providing recreation, by encouraging economic development and tourism, by reducing unemployment and by bringing needed capital into the district's jurisdiction for the benefit of people in the district's jurisdiction.

229.820 History History: 1999 a. 167.



229.821 Definitions.

229.821  Definitions. In this subchapter:

229.821(1) (1) "Bond" means any bond, note, or other obligation issued under s. 66.0621 by a district.

229.821(2) (2) "Bond resolution" means a resolution of the district board authorizing the issuance of, or providing terms and conditions related to, bonds and includes, where appropriate, any trust agreement, trust indenture, indenture of mortgage or deed of trust providing terms and conditions for bonds.

229.821(3) (3) "Chief elected official" means the mayor of a city or, if the city is organized under subch. I of ch. 64, the president of the council of that city, the village president of a village, the town board chair of a town or the county executive of a county or, if the county does not have a county executive, the chairperson of the county board of supervisors.

229.821(4) (4) "District" means a special purpose district created under this subchapter.

229.821(5) (5) "District board" means the governing board of a district.

229.821(6) (6) "Football stadium" means a stadium that is principally used as the home stadium of a professional football team described in s. 229.823 at the time that a district is created, or if no home stadium exists at the time that a district is created, "football stadium" means a stadium that includes the site of a proposed home stadium of such a team.

229.821(7) (7) "Football stadium facilities" means football stadium property, tangible or intangible, including spectator seating of all types, practice facilities, parking lots and structures, garages, restaurants, parks, concession facilities, entertainment facilities, facilities for the display or sale of memorabilia, transportation facilities, and other functionally related or auxiliary facilities or structures.

229.821(8) (8) "Home stadium" means a stadium approved as provided in s. 229.823.

229.821(9) (9) "Members-elect" means those members of the governing body of a municipality or county, at a particular time, who have been duly elected or appointed for a current regular or unexpired term and whose service has not terminated by death, resignation or removal from office.

229.821(10) (10) "Municipality" means a city, village or town.

229.821(11) (11) "Political subdivision" means a city, village, town or county.

229.821(12) (12) "Related party" means a corporation or business entity that is owned, controlled or operated by, or under common control with, a professional football team.

229.821 History History: 1999 a. 167; 2001 a. 38.



229.822 Creation and organization.

229.822  Creation and organization.

229.822(1) (1) There is created, for each jurisdiction under s. 229.823, a special district that is a local governmental unit, that is a body corporate and politic, that is separate and distinct from, and independent of, the state and the political subdivisions within its jurisdiction, that has the powers under s. 229.824 and the name of which includes "Professional Football Stadium District".

229.822(2) (2) A district is governed by its district board. Subject to sub. (3), the district board shall consist of the following members who shall be appointed not later than 30 days after the creation of a district:

229.822(2)(a) (a) Three persons appointed by the chief elected official of the most populous city located wholly or partly within the jurisdiction of the district. A person appointed under this paragraph serves at the pleasure of the appointing authority and may take his or her seat immediately upon appointment and qualification, subject to confirmation or rejection by a majority of the members-elect of the common council or council.

229.822(2)(b) (b) Three persons appointed by the chief elected official of the county in which the football stadium is located. A person appointed under this paragraph serves at the pleasure of the appointing authority and may take his or her seat immediately upon appointment and qualification, subject to confirmation or rejection by a majority of the members-elect of the county board.

229.822(2)(c) (c) One person appointed by the chief elected official of any municipality located wholly or partly within the jurisdiction of the district, other than the most populous city located wholly or partly within the jurisdiction of the district, that has a boundary at the time of creation of the district that is contiguous to a boundary of the site of the football stadium. A person appointed under this paragraph serves at the pleasure of the appointing authority and may take his or her seat immediately upon appointment and qualification, subject to confirmation or rejection by a majority of the members-elect of the governing body of the municipality.

229.822(3) (3) Upon appointment under sub. (2), the appointing authorities shall certify the appointees to the secretary of administration. The terms of office of the persons appointed under sub. (2) shall be 2 years expiring on July 1, except that the initial terms shall expire on July 1 of the 4th year beginning after the year of creation of a district. Persons appointed under sub. (2) serve at the pleasure of their appointing authorities, and may be removed before the expiration of their terms. Vacancies shall be filled by the appointing authority who appointed the person whose office is vacant. A person appointed to fill a vacancy under sub. (2) shall serve for the remainder of the unexpired term to which he or she is appointed unless removed at an earlier time. The appointing authorities shall confer with one another regarding their appointments with a view toward achieving diversity on the district board.

229.822(4) (4)

229.822(4)(a)(a) The district board shall elect from its membership a chairperson, a vice chairperson, a secretary and a treasurer. The secretary shall act as clerk of the district.

229.822(4)(b) (b) A majority of the current membership of the district board constitutes a quorum to do business. The district may take action based on the affirmative vote of a majority of those members of the district board who are present at a meeting of the district board.

229.822(5) (5) The members of the district board shall be reimbursed for their actual and necessary expenses incurred in the performance of their duties.

229.822(6) (6) Upon the appointment and qualification of a majority of the members of a district board, the district board may exercise the powers and duties of a district board under this subchapter.

229.822(7) (7) The district board shall name the district, and the name shall include "Professional Football Stadium District".

229.822 History History: 1999 a. 167.



229.823 Jurisdiction.

229.823  Jurisdiction. A district's jurisdiction is any county with a population at the date of the district's creation of more than 150,000 that includes the principal site of a stadium that is home to a professional football team, that is a member of a league of professional football teams that have home stadiums in at least 10 states and a collective average attendance for all league members of at least 40,000 persons per game over the 5 years immediately preceding the year in which a district is created, and that is approved by that league for use as a home stadium for that professional football team. Once created, the district's jurisdiction remains fixed even if population or attendance figures subsequently decline below the minimums described in this section.

229.823 History History: 1999 a. 167.



229.824 Powers of a district.

229.824  Powers of a district. A district has all of the powers necessary or convenient to carry out the purposes and provisions of this subchapter. In addition to all other powers granted by this subchapter, a district may do all of the following:

229.824(1) (1) Adopt bylaws to govern the district's activities, subject to this subchapter.

229.824(2) (2) Sue and be sued in its own name, plead and be impleaded.

229.824(3) (3) Maintain an office.

229.824(4) (4) In connection with football stadium facilities:

229.824(4)(a) (a) Acquire, construct, equip, maintain, improve, operate and manage the football stadium facilities as a revenue-generating enterprise, or engage other persons to do these things.

229.824(4)(b) (b) Acquire; lease, as lessor or lessee; use; transfer; or accept transfers of property.

229.824(4)(c) (c) Improve, maintain and repair property, and fund reserves for maintenance, depreciation and capital improvements. Reserves for depreciation and capital improvements may not be created in the special fund maintained under s. 229.825 (1) or the fund established under s. 229.8257.

229.824(4)(d) (d) Enter into contracts, subject to such standards as may be established by the district board. The district board may award any such contract for any combination or division of work it designates and may consider any factors in awarding a contract, including price, time for completion of work and qualifications and past performance of a contractor.

229.824(4)(e) (e) Grant concessions.

229.824(4)(f) (f) Sell or otherwise dispose of unneeded or unwanted property.

229.824(5) (5) Employ personnel, and fix and regulate their compensation; and provide, either directly or subject to an agreement under s. 66.0301 as a participant in a benefit plan of another governmental entity, any employee benefits, including an employee pension plan.

229.824(6) (6) Purchase insurance, establish and administer a plan of self-insurance or, subject to an agreement with another governmental entity under s. 66.0301, participate in a governmental plan of insurance or self-insurance.

229.824(7) (7) Mortgage, pledge or otherwise encumber the district's property or funds.

229.824(8) (8) Subject to s. 229.8245, issue revenue bonds under s. 66.0621, subject to ss. 229.829 to 229.834, and enter into agreements related to the issuance of bonds, including liquidity and credit facilities, remarketing agreements, insurance policies, guaranty agreements, letter of credit or reimbursement agreements, indexing agreements, interest exchange agreements, and currency exchange agreements.

229.824(9) (9) Maintain funds and invest the funds in any investment that the district board considers appropriate.

229.824(10) (10) Promote, advertise and publicize its football stadium facilities and related activities.

229.824(11) (11) Set standards governing the use of, and the conduct within, its football stadium facilities in order to promote public safety and convenience and to maintain order.

229.824(12) (12) Establish and collect fees or other charges for the use of its football stadium facilities or for services rendered by the district.

229.824(13) (13) Establish and collect fees or other charges for the right to purchase admission to events at the football stadium if the proceeds from any amount that is collected under this subsection are used for purposes related to football stadium facilities.

229.824(14) (14) Enter into partnerships, joint ventures, common ownership or other arrangements with other persons to further the district's purposes.

229.824(15) (15) Impose, by the adoption of a resolution, the taxes under subch. V of ch. 77, except that the taxes imposed by the resolution may not take effect until the resolution is approved by a majority of the electors in the district's jurisdiction voting on the resolution at a referendum, to be held at the first spring primary or partisan primary following by at least 45 days the date of adoption of the resolution. Two questions shall appear on the ballot. The first question shall be: "Shall a sales tax and a use tax be imposed at the rate of 0.5% in .... County for purposes related to football stadium facilities in the .... Professional Football Stadium District?" The 2nd question shall be: "Shall excess revenues from the 0.5% sales tax and use tax be permitted to be used for property tax relief purposes in .... County?" Approval of the first question constitutes approval of the resolution of the district board. Approval of the 2nd question is not effective unless the first question is approved. The clerk of the district shall publish the notices required under s. 10.06 (4) (c), (f) and (i) for any referendum held under this subsection. Notwithstanding s. 10.06 (4) (c), the type A notice under s. 10.01 (2) (a) relating to the referendum is valid even if given and published late as long as it is given and published prior to the election as early as practicable. A district may not levy any taxes that are not expressly authorized under subch. V of ch. 77. The district may not levy any taxes until the professional football team and the governing body of the municipality in which the football stadium facilities are located agree on how to fund the maintenance of the football stadium facilities. The district may not levy any taxes until the professional football team and the governing body of the municipality in which the football stadium facilities are located agree on how to distribute the proceeds, if any, from the sale of naming rights related to the football stadium facilities. If a district board adopts a resolution that imposes taxes and the resolution is approved by the electors, the district shall deliver a certified copy of the resolution to the secretary of revenue at least 120 days before its effective date. If a district board adopts a resolution that imposes taxes and the resolution is not approved by the electors, the district is dissolved.

229.824(16) (16) Accept gifts, loans and other aid.

229.824(17) (17) Administer the receipt of revenues, and oversee the payment of bonds issued by the district.

229.824(18) (18) Adopt and alter an official seal.

229.824(19) (19) Subject to the limitation in this subsection, sell engraved tiles or bricks, which may be placed in or around football stadium facilities. The net proceeds from the sale of engraved tiles or bricks shall be deposited by the district into the fund under s. 229.8257. No tiles or bricks may be sold under this subsection if the net proceeds from such sales would exceed the amount that would jeopardize the federal tax-exempt status of the bonds.

229.824 History History: 1999 a. 167; 2001 a. 38; 2009 a. 2; 2011 a. 75.



229.8245 Limitations on district.

229.8245  Limitations on district.

229.8245(1) (1) The name of a football stadium may not be changed without the written consent of the municipality in which it is located and the professional football team described in s. 229.823.

229.8245(2) (2) The district may not issue bonds under s. 229.824 (8) unless all of the following apply:

229.8245(2)(a) (a) The district has entered into a lease with a professional football team, as described in s. 229.823, under which the team agrees to be the principal tenant of the football stadium for a term of not less than 30 years.

229.8245(2)(b) (b) A professional football team, as described in s. 229.823, certifies to the district that it has applied to the league of professional football teams to which it belongs for approval of a policy that allows a person who paid a onetime license or similar right, as described in s. 77.54 (45), to receive a payment in an amount that is equal to the amount of the license or right from any person who subsequently receives that license or right.

229.8245(2)(c) (c) The district and a professional football team, as described in s. 229.823, enter into an agreement, which may not be amended, under which the team agrees that if the team is sold, if its assets are liquidated or if the team is transferred to a new owner before the certification is made under s. 229.825 (3) (a), the terms of the sale, liquidation or transfer of the team shall require the immediate retirement of all outstanding bonds, including bonds issued to fund or refund those bonds.

229.8245(2)(d) (d) The district and a professional football team, as described in s. 229.823, enter into an agreement under which the team agrees that no engraved tiles or bricks, which may be placed in or around football stadium facilities, may be sold by the team and that engraved tiles or bricks may be sold only by the district, as provided in s. 229.824 (19).

229.8245(2)(e) (e) The district and a professional football team, as described in s. 229.823, enter into an agreement under which $500,000 from the proceeds of fees or other charges under s. 229.824 (13) will be deposited each year into the fund under s. 229.8257. The agreement shall also provide that the deposits shall begin in the 1st year after the year in which the tax is first imposed under s. 77.706, and shall continue until the funding condition set forth in s. 229.825 (2) (d) 2. or (e) 2. is satisfied. The agreement shall also specify that the $500,000 amount may not be reduced in any subsequent agreement between the district and the professional football team.

229.8245 History History: 1999 a. 167.



229.825 Special fund tax revenues.

229.825  Special fund tax revenues.

229.825(1) (1) The district board shall maintain a special fund into which it deposits all of the revenue received from the department of revenue, that is derived from the taxes imposed under subch. V of ch. 77, and may use this revenue only for the purposes specified in sub. (2). The district may not deposit any other moneys into the special fund, except that the district shall credit all earnings on the revenues in the special fund to the special fund. The earnings on the revenues shall be used only for the purposes specified in sub. (2).

229.825(2) (2) The district shall first use the revenues in the special fund maintained under sub. (1) for the payment of current debt service on bonds issued by the district for purposes related to football stadium facilities. If the revenues in the special fund in any year exceed the amount required to pay current debt service on bonds issued by the district for purposes related to football stadium facilities, the district shall apply the excess revenues for the following purposes in the following order:

229.825(2)(ae) (ae) If a county located within a district's jurisdiction uses the proceeds from a loan obtained by the county from the board of commissioners of public lands under s. 24.61 (3) (a) 2. for purposes related to the acquisition, renovation or construction of football stadium facilities and if the county and district enter into an agreement under s. 229.827 (3), the district shall pay the county in each year an amount equal to the principal and interest costs incurred by the county for the loan in that year.

229.825(2)(am) (am) Beginning in the year that occurs immediately after the year in which the tax is first imposed under s. 77.706, an amount equal to not more than $750,000 may be used to pay the district board's administration expenses. In the succeeding year, an amount equal to not more than $500,000 may be used to pay the district board's administration expenses. In the 2nd succeeding year, and each year thereafter, an amount equal to not more than $100,000 may be used to pay the district board's administration expenses. The amount authorized to be expended under this paragraph may be expended annually until the earlier of the following:

229.825(2)(am)1. 1. January 1 of the 30th year beginning after the initial year in which the revenues are first used to pay the district board's administration expenses.

229.825(2)(am)2. 2. The year in which the district board determines that the balance of moneys in the reserve created under par. (d) 2. or (e) 2., whichever is applicable, plus all projected earnings on the moneys, are sufficient to pay the district board's administration expenses through the time specified under subd. 1.

229.825(2)(b) (b)

229.825(2)(b)1.1. Beginning in the 3rd year that occurs immediately after the year in which the tax is first imposed under s. 77.706, an amount equal to $3,400,000 less the sum of the amounts specified in s. 229.8257 (2) (a) to (d) shall be used to pay the maintenance and operating costs of the football stadium facilities. The payments shall be made annually until the earlier of the following:

229.825(2)(b)1.a. a. January 1 of the 28th year beginning after the initial year in which the revenues are first used to pay the maintenance and operating costs of the football stadium facilities.

229.825(2)(b)1.b. b. The year in which the district board determines that the balance of moneys in the fund established under s. 229.8257, plus all projected earnings on the moneys, are sufficient to pay the maintenance and operating costs of the football stadium facilities in the amounts specified in subd. 1. (intro.), as affected by any adjustment under subd. 2., through the time specified under subd. 1. a.

229.825(2)(b)2. 2. The portion of the $3,400,000 amount under subd. 1. that is used to pay any compensation for any employees of a municipality that provides maintenance or operating services for the football stadium facilities may be increased each year thereafter by not more than 3%. All other portions of this amount may be increased each year thereafter by not more than 2%.

229.825(2)(d) (d) If the 2nd question under s. 229.824 (15) is approved by the electors, the district shall pay the remainder to the county that is in the district's jurisdiction for the purpose of directly reducing the county's property tax levy or, if the county board otherwise requires, the district shall use any portion of the remainder for the following purposes:

229.825(2)(d)1. 1. To retire bonds issued for purposes related to football stadium facilities, and any bonds issued to fund or refund those bonds, prior to their maturity.

229.825(2)(d)2. 2. To fully fund the fund established under s. 229.8257 to pay the maintenance and operating costs of the football stadium facilities specified under par. (b) 1. b. and to establish a reserve to pay the district board's administration expenses specified in par. (am), but only after all bonds issued for purposes related to football stadium facilities and all bonds issued to fund or refund those bonds are retired or have been paid in accordance with the defeasance provisions of the bond resolution authorizing the issuance of the bonds and after the district is no longer required to make the payments to a county under par. (ae).

229.825(2)(e) (e) If the 2nd question under s. 229.824 (15) is not approved by the electors, the district shall use the remainder for the following purposes:

229.825(2)(e)1. 1. To retire bonds issued for purposes related to football stadium facilities, and any bonds issued to fund or refund those bonds, prior to their maturity.

229.825(2)(e)2. 2. To fully fund the fund established under s. 229.8257 to pay the maintenance and operating costs of the football stadium facilities specified under par. (b) 1. b. and to establish a reserve to pay the district board's administration expenses specified in par. (am), but only after all bonds issued for purposes related to football stadium facilities and all bonds issued to fund or refund those bonds are retired or have been paid in accordance with the defeasance provisions of the bond resolution authorizing the issuance of the bonds and after the district is no longer required to make the payments to a county under par. (ae).

229.825(3) (3) Subject to sub. (4), the district board shall do all of the following:

229.825(3)(a) (a) As soon as practicable after all bonds issued for purposes related to football stadium facilities and all bonds issued to fund or refund those bonds are retired or have been paid in accordance with the defeasance provisions of the bond resolution authorizing the issuance of the bonds, the district board shall make a certification to the department of revenue to that effect.

229.825(3)(b) (b) As soon as practicable after fully funding the reserves established under sub. (2) (d) 2. or (e) 2., whichever is applicable, and the fund established under s. 229.8257, the district board shall make a certification to the department of revenue to that effect.

229.825(4) (4) If the county board determines that the bonds described in sub. (3) (a) have been retired or paid as described in sub. (3) (a) and if the district board has not made the certification to the department of revenue as described in sub. (3) (a), the county board may require the district board to make that certification to the department of revenue and the district board shall immediately do so.

229.825 History History: 1999 a. 167.



229.8257 Football stadium facility maintenance and operating cost fund.

229.8257  Football stadium facility maintenance and operating cost fund.

229.8257(1) (1) The district board shall establish a fund into which it deposits all of the revenue received from the department of revenue, that is derived from football donations, as defined in s. 71.10 (5e) (a) 2., the revenue from engraved brick or tile sales under s. 229.824 (19), the revenue received from the department of transportation under s. 85.605, the deposit made pursuant to s. 229.8245 (2) (e) and an amount equal to the amount deposited into the fund under s. 229.825 (2) (d) 2. and (e) 2., and may use this revenue only to pay the maintenance and operating costs of the football stadium facilities. The district may not deposit any other moneys into the fund, except that the district shall credit all earnings on the revenues in the fund to the fund.

229.8257(2) (2) Beginning in the 3rd year that occurs immediately after the year in which the tax is first imposed under s. 77.706, the following amounts in the following order, plus the amount specified in s. 229.825 (2) (b), shall be used to pay the maintenance and operating costs of the football stadium facilities:

229.8257(2)(a) (a) The deposit made pursuant to s. 229.8245 (2) (e) in that year.

229.8257(2)(b) (b) The revenue received from the department of revenue, that is derived from football donations, as defined in s. 71.10 (5e) (a) 2., in that year.

229.8257(2)(c) (c) The revenue received from engraved brick or tile sales under s. 229.824 (19) in that year.

229.8257(2)(d) (d) The revenue received from the department of transportation under s. 85.605 in that year.

229.8257 History History: 1999 a. 167.



229.826 Powers granted to a municipality or county.

229.826  Powers granted to a municipality or county. In addition to any powers that it may otherwise have, a county or municipality located wholly or partly within a district's jurisdiction may do any of the following:

229.826(1) (1) Make grants or loans to a district upon terms that the county or municipality considers appropriate.

229.826(2) (2) Expend public funds to subsidize a district.

229.826(3) (3) Borrow money under ss. 67.04 and 67.12 (12) for football stadium facilities or to fund grants, loans or subsidies to a district.

229.826(4) (4) Lease or transfer property to a district upon terms that the county or municipality considers appropriate.

229.826(5) (5) With the consent of a district, establish and collect fees or other charges applicable only to a football stadium for the right to purchase admission to events at the stadium, if the proceeds from any amount that is collected under this subsection are used for purposes related to football stadium facilities.

229.826 History History: 1999 a. 167.



229.827 Contracting.

229.827  Contracting.

229.827(1)(1) Unless a district board determines that it is not feasible to do so, the district shall enter into a contract with a professional football team, as described in s. 229.823, or a related party, that requires the team or related party to acquire, construct or renovate football stadium facilities that are part of any facilities that are leased by the district to the team or to a related party, without regard to whether the football stadium facilities are financed by the district.

229.827(2) (2) Unless otherwise provided in an agreement with a professional football team, as described in s. 229.823, the district shall be responsible only for the maintenance and operating costs of the football stadium facilities up to an amount that is in the fund established under s. 229.8257 plus the amounts applied under s. 229.825 (2) (b).

229.827(3) (3) A district and the county located within a district's jurisdiction may enter into an agreement in which the county agrees to use the proceeds from a loan obtained by the county from the board of commissioners of public lands under s. 24.61 (3) (a) 2. for purposes related to the acquisition, renovation or construction of football stadium facilities and the district agrees to pay the county the amount required to be paid under s. 229.825 (2) (ae). Before entering into an agreement under this subsection, the district board shall consider the relative costs to taxpayers in the county of using the proceeds from the loans obtained by the county from the board of commissioners of public lands or having the district issue bonds for the purpose of acquiring, renovating or constructing the football stadium facilities.

229.827 History History: 1999 a. 167.



229.8273 Minority, disabled veteran, and women contracting.

229.8273  Minority, disabled veteran, and women contracting.

229.8273(1)(1) In this section:

229.8273(1)(a) (a) "Contractor" means a professional football team, as described under s. 229.823, or a related party, or any other person who enters into a contract for construction or renovation work or professional services contracts, as described in sub. (2).

229.8273(1)(am) (am) "Disabled veteran-owned business" means a business certified by the department of administration under s. 16.283 (3).

229.8273(1)(b) (b) "Minority business" has the meaning given in s. 16.287 (1) (e).

229.8273(1)(c) (c) "Minority group member" has the meaning given in s. 16.287 (1) (f).

229.8273(1)(d) (d) "Women's business" means a sole proprietorship, partnership, joint venture or corporation that is at least 51% owned, controlled and actively managed by women.

229.8273(2) (2) A district shall ensure that, for construction or renovation work and professional services contracts that relate to the construction or renovation of football stadium facilities that are financed by the proceeds of bonds issued under s. 229.824 (8), a person who is awarded such a contract by the district or by a contractor shall agree, as a condition to receiving the contract, that his or her goal shall be to ensure that at least 15% of the employees hired because of the contract will be minority group members, a portion of the employees hired because of the contract will be employees of a disabled veteran-owned business, and at least 5% of the employees hired because of the contract will be women.

229.8273(3) (3) It shall be a goal of the district to ensure that at least 15% of the aggregate dollar value of contracts that relate to the construction or renovation of football stadium facilities that are financed by the proceeds of bonds issued under s. 229.824 (8), shall be awarded to minority businesses, a portion of the aggregate dollar value of contracts awarded by the board shall be awarded to disabled veteran-owned businesses, and at least 5% of the aggregate dollar value of contracts awarded by the board shall be awarded to women's businesses.

229.8273(4) (4)

229.8273(4)(a)(a) The district shall ensure that, for construction or renovation work and professional services contracts described under sub. (2), a person who is awarded such a contract by the district or by a contractor shall agree, as a condition to receiving the contract, that if he or she is unable to meet the goal under sub. (2), he or she shall make a good faith effort to contract with the technical college district board of the technical college district in which the football stadium facilities are to be constructed or renovated, or the professional services contract is to be performed, to develop appropriate training programs designed to increase the pool of minority group members, disabled veterans, and women who are qualified to perform the construction work or professional services.

229.8273(4)(b) (b) If the district is unable to meet the goals under sub. (3), the district shall make a good faith effort to contract with the technical college district board of the technical college district in which the contracts described under sub. (3) are to be performed to develop appropriate training programs designed to increase the pool of minority group members, disabled veterans, and women who are qualified to perform the contracts described under sub. (3).

229.8273(5) (5)

229.8273(5)(a)(a) The district shall hire an independent person to monitor and a project coordinator to satisfy the district's and the contractor's compliance with minority contracting goals under subs. (2) and (3). The person hired shall have previous experience working with minority group members. The district shall develop a mechanism to receive regular reports from the person hired with respect to the results of the person's studies of compliance with minority contracting goals.

229.8273(5)(b) (b) If the district or a contractor is unable to meet the goals under sub. (2) or (3), the person hired under par. (a) shall assess whether the district or contractor made a good faith effort to reach the goals. In determining whether a good faith effort was made to meet the goals, the person hired shall consider all of the following factors:

229.8273(5)(b)1. 1. The supply of eligible minority businesses, disabled veteran-owned businesses, and women's businesses that have the financial capacity, technical capacity and previous experience in the areas in which contracts were awarded.

229.8273(5)(b)2. 2. The competing demands for the services provided by eligible minority businesses, disabled veteran-owned businesses, and women's businesses, as described in subd. 1., in areas in which contracts were awarded.

229.8273(5)(b)3. 3. The extent to which the district or contractors advertised for and aggressively solicited bids from eligible minority businesses, disabled veteran-owned businesses, and women's businesses, as described in subd. 1., and the extent to which eligible minority businesses, disabled veteran-owned businesses, and women's businesses submitted bids.

229.8273(7) (7) The goals under subs. (2) and (3) shall apply to all of the following:

229.8273(7)(a) (a) Any insurance-funded repair work on football stadium facilities.

229.8273(7)(b) (b) Any post-construction contract related to football stadium facilities for management of the facilities, for professional services and for development services, except that this paragraph does not apply to a post-construction contract for general maintenance of football stadium facilities that is provided by a political subdivision.

229.8273(7)(c) (c) Any contractor, subcontractor or any other person who is awarded or enters into a contract that relates to the construction or renovation of football stadium facilities that are financed by the proceeds of bonds issued under s. 229.824 (8), or any subcontractor of such a person.

229.8273 History History: 1999 a. 167; 2009 a. 299; 2011 a. 32; 2011 a. 260 s. 80; 2013 a. 8.



229.8275 Prevailing wage.

229.8275  Prevailing wage. A district may not enter into a contract under s. 229.827 with a professional football team, as described in s. 229.823, or a related party that requires the team or related party to acquire and construct or renovate football stadium facilities that are part of any facilities that are leased by the district to the team or to a related party unless the professional football team or related party agrees as follows:

229.8275(1) (1) Not to permit any employee working on the football stadium facilities who would be entitled to receive the prevailing wage rate under s. 66.0903 and who would not be required or permitted to work more than the prevailing hours of labor, if the football stadium facilities were a project of public works subject to s. 66.0903, to be paid less than the prevailing wage rate or to be required or permitted to work more than the prevailing hours of labor, except as permitted under s. 66.0903 (4) (a).

229.8275(2) (2) To require any contractor, subcontractor, or agent thereof performing work on the football stadium facilities to keep and permit inspection of records in the same manner as a contractor, subcontractor, or agent thereof performing work on a project of public works that is subject to s. 66.0903 is required to keep and permit inspection of records under s. 66.0903 (10).

229.8275(3) (3) Otherwise to comply with s. 66.0903 in the same manner as a local governmental unit contracting for the erection, construction, remodeling, repairing, or demolition of a project of public works is required to comply with s. 66.0903 and to require any contractor, subcontractor, or agent thereof performing work on the football stadium facilities to comply with s. 66.0903 in the same manner as a contractor, subcontractor, or agent thereof performing work on a project of public works that is subject to s. 66.0903 is required to comply with s. 66.0903.

229.8275 History History: 1999 a. 167; 2001 a. 38.



229.828 Dissolution of a district.

229.828  Dissolution of a district. Subject to providing for the payment of its bonds, including interest on the bonds, and the performance of its other contractual obligations, a district may be dissolved by the action of the district board. If a district board adopts a resolution that imposes taxes and the resolution is not approved by the electors, as described in s. 229.824 (15), the district is dissolved. If the district is dissolved, the property of the district shall be transferred to the political subdivisions that compose the district's jurisdiction in such proportions as the secretary of administration determines fairly and reasonably represent the contributions of each political subdivision to the development or improvement of the football stadium facilities.

229.828 History History: 1999 a. 167.



229.829 Issuance and negotiability of bonds.

229.829  Issuance and negotiability of bonds.

229.829(1)(1)  Negotiability. All bonds are negotiable for all purposes, notwithstanding their payment from a limited source.

229.829(2) (2) Employment of financial consultant. A district may retain the building commission or any other person as its financial consultant to assist with and coordinate the issuance of bonds.

229.829(3) (3) No personal liability. Neither the members of the district board nor any person executing the bonds is liable personally on the bonds or subject to any personal liability or accountability by reason of the issuance of the bonds, unless the personal liability or accountability is the result of willful misconduct.

229.829(4) (4) Limit on bonds.

229.829(4)(a)(a) Except as provided in par. (c), the principal amount of bonds, other than refunding bonds, that are issued by a district may not exceed $160,000,000. The limitation under this subsection does not include the principal amount of any bonds that are to be used for any of the following purposes:

229.829(4)(a)1. 1. To pay issuance costs of the bonds.

229.829(4)(a)2. 2. To pay any original issue discount.

229.829(4)(a)3. 3. To make a deposit into a debt service reserve fund.

229.829(4)(a)4. 4. To pay costs of credit enhancement.

229.829(4)(b) (b) Between the time of the first issuance of bonds and the end of the 3rd year that occurs immediately after the year in which the tax is first imposed under s. 77.706, there shall be set aside in a construction reserve fund the amount of $10,000,000 from funds raised pursuant to s. 229.826 (5). The investment earnings on the construction reserve fund shall be used to pay costs of constructing football stadium facilities. The corpus of the construction reserve fund shall be applied to the final costs of completing the football stadium facilities financed with bonds if and to the extent that the legislative audit bureau upon request of the district, or the district board upon the affirmative vote of at least 5 of its members, determines that such costs were necessary to complete the football stadium facilities as contemplated in the original agreement between the district and the football team or a related party under s. 229.827. Any balance in the construction reserve fund remaining following final completion and payment for the football stadium facilities shall be applied to the early retirement of bonds.

229.829(4)(c) (c) The principal amount of bonds, other than refunding bonds, that may be issued by a district under pars. (a) and (b) shall be reduced by the amount of any proceeds from a loan obtained by a county located within a district's jurisdiction from the board of commissioners of public lands under s. 24.61 (3) (a) 2. that are used for purposes related to the acquisition, renovation or construction of football stadium facilities pursuant to an agreement under s. 229.827 (3).

229.829(5) (5) Date of issuance. All bonds, other than refunding bonds, that are issued by a district shall be issued no later than December 31, 2004.

229.829 History History: 1999 a. 167.



229.830 Special debt service reserve funds for moral obligation pledge.

229.830  Special debt service reserve funds for moral obligation pledge.

229.830(1)(1)  Designation of special debt service reserve funds. A district may designate one or more accounts in funds created under s. 66.0621 (4) (e) as special debt service reserve funds, if, prior to each issuance of bonds to be secured by each special debt service reserve fund, the secretary of administration determines that all of the following conditions are met with respect to the bonds:

229.830(1)(a) (a) Purpose. The proceeds of the bonds, other than refunding bonds, will be used for purposes related to football stadium facilities.

229.830(1)(b) (b) Feasibility. The proceeds of bonds, other than refunding bonds, will be used for feasible projects and there is a reasonable likelihood that the bonds will be repaid without the necessity of drawing on funds in the special debt service reserve fund that secures the bonds. The secretary of administration may make the determinations required under this paragraph only after considering all of the following:

229.830(1)(b)1. 1. Whether a pledge of the tax revenues of the district is made under the bond resolution.

229.830(1)(b)2. 2. How the tax revenues of the district are pledged to the payment of the bonds.

229.830(1)(b)3. 3. Revenue projections for the project to be financed by the bonds, including tax revenues, and the reasonableness of the assumptions on which these revenue projections are based.

229.830(1)(b)4. 4. The proposed interest rates of the bonds and the resulting cash-flow requirements.

229.830(1)(b)5. 5. The projected ratio of annual tax revenues to annual debt service of the district, taking into account capitalized interest.

229.830(1)(b)6. 6. Whether an understanding exists providing for repayment by the district to the state of all amounts appropriated to the special debt service reserve fund pursuant to sub. (7).

229.830(1)(b)7. 7. Whether the district has agreed that the department of administration will have direct and immediate access, at any time and without notice, to all records of the district.

229.830(1)(c) (c) Limit on bonds issued backed by moral obligation pledge. The principal amount of all bonds, other than refunding bonds, that would be secured by all special debt service reserve funds of the district will not exceed the amount of bonds, other than refunding bonds, that may be issued under s. 229.829 (4).

229.830(1)(d) (d) Date of issuance. The bonds, other than refunding bonds, will be issued no later than December 31, 2004.

229.830(1)(e) (e) Refunding bonds. All refunding bonds to be secured by the special debt service reserve fund meet all of the following conditions:

229.830(1)(e)1. 1. The refunding bonds are to be issued to fund, refund or advance refund bonds secured by a special debt service reserve fund.

229.830(1)(e)2. 2. The refunding of bonds by the refunding bonds will not adversely affect the risk that the state will be called on to make a payment under sub. (7).

229.830(1)(f) (f) Approval of outstanding debt. All outstanding debt of the district has been reviewed and approved by the secretary of administration. In determining whether to approve outstanding debt under this paragraph, the secretary may consider any factor which the secretary determines to have a bearing on whether the state moral obligation pledge under sub. (7) should be granted with respect to an issuance of bonds.

229.830(1)(g) (g) Financial reports. The district has agreed to provide to the department of administration, the legislative fiscal bureau and the legislative audit bureau all financial reports of the district and all regular monthly statements of any trustee of the bonds on a direct and ongoing basis.

229.830(2) (2) Payment of funds into a special debt service reserve fund. A district shall pay into any special debt service reserve fund of the district any moneys appropriated and made available by the state under sub. (7) for the purposes of the special debt service reserve fund, any proceeds of a sale of bonds to the extent provided in the bond resolution authorizing the issuance of the bonds and any other moneys that are made available to the district for the purpose of the special debt service reserve fund from any other source.

229.830(3) (3) Use of moneys in the special debt service reserve fund. All moneys held in any special debt service reserve fund of a district, except as otherwise specifically provided, shall be used, as required, solely for the payment of the principal of bonds secured in whole or in part by the special debt service reserve fund, the making of sinking fund payments with respect to these bonds, the purchase or redemption of these bonds, the payment of interest on these bonds or the payment of any redemption premium required to be paid when these bonds are redeemed prior to maturity. If moneys in a special debt service reserve fund at any time are less than the special debt service reserve fund requirement under sub. (5) for the special debt service reserve fund, the district may not use these moneys for any optional purchase or optional redemption of the bonds. Any income or interest earned by, or increment to, any special debt service reserve fund due to the investment of moneys in the special debt service reserve fund may be transferred by the district to other funds or accounts of the district to the extent that the transfer does not reduce the amount of the special debt service reserve fund below the special debt service reserve fund requirement under sub. (5) for the special debt service reserve fund.

229.830(4) (4) Limitation on bonds secured by a special debt service reserve fund. A district shall accumulate in each special debt service reserve fund an amount equal to the special debt service reserve fund requirement under sub. (5) for the special debt service reserve fund. A district may not at any time issue bonds secured in whole or in part by a special debt service reserve fund if upon the issuance of these bonds the amount in the special debt service reserve fund will be less than the special debt service reserve fund requirement under sub. (5) for the special debt service reserve fund.

229.830(5) (5) Special debt service reserve fund requirement. The special debt service reserve fund requirement for a special debt service reserve fund, as of any particular date of computation, is equal to an amount of money, as provided in the bond resolution authorizing the bonds with respect to which the special debt service reserve fund is established, that may not exceed the maximum annual debt service on the bonds of the district for the fiscal year in which the computation is made or any future fiscal year of the district secured in whole or in part by that special debt service reserve fund. In computing the annual debt service for any fiscal year, bonds deemed to have been paid in accordance with the defeasance provisions of the bond resolution authorizing the issuance of the bonds shall not be included in bonds outstanding on the date of computation. The annual debt service for any fiscal year is the amount of money equal to the aggregate of all of the following calculated on the assumption that the bonds will, after the date of computation, cease to be outstanding by reason, but only by reason, of the payment of bonds when due, and the payment when due, and application in accordance with the bond resolution authorizing those bonds, of all of the sinking fund payments payable at or after the date of computation:

229.830(5)(a) (a) All interest payable during the fiscal year on all bonds that are secured in whole or in part by the special debt service reserve fund and that are outstanding on the date of computation.

229.830(5)(b) (b) The principal amount of all of the bonds that are secured in whole or in part by the special debt service reserve fund, are outstanding on the date of computation and mature during the fiscal year.

229.830(5)(c) (c) All amounts specified in bond resolutions of the district authorizing any of the bonds that are secured in whole or in part by the special debt service reserve fund to be payable during the fiscal year as a sinking fund payment with respect to any of the bonds that mature after the fiscal year.

229.830(6) (6) Valuation of securities. In computing the amount of a special debt service reserve fund for the purposes of this section, securities in which all or a portion of the special debt service reserve fund is invested shall be valued at par, or, if purchased at less than par, at their cost to the district.

229.830(7) (7) State moral obligation pledge. If at any time of valuation the special debt service reserve fund requirement under sub. (5) for a special debt service reserve fund exceeds the amount of moneys in the special debt service reserve fund, the district board shall certify to the secretary of administration, the governor, the joint committee on finance and the governing body of the county in the district the amount necessary to restore the special debt service reserve fund to an amount equal to the special debt service reserve fund requirement under sub. (5) for the special debt service reserve fund. If this certification is received by the secretary of administration in an even-numbered year prior to the completion of the budget compilation under s. 16.43, the secretary shall include the certified amount in the budget compilation. In any case, the joint committee on finance shall introduce in either house, in bill form, an appropriation of the amount so certified to the appropriate special debt service reserve fund of the district. Recognizing its moral obligation to do so, the legislature hereby expresses its expectation and aspiration that, if ever called upon to do so, it shall make this appropriation.

229.830(8) (8) Information to joint committee on finance. The district shall provide to the cochairpersons of the joint committee on finance information concerning the district's projected cashflows and security features underlying each issuance of bonds under this subchapter.

229.830 History History: 1999 a. 167; 2001 a. 38.



229.831 Bonds not public debt.

229.831  Bonds not public debt.

229.831(1) (1) The state and the county and municipalities located wholly or partly within the district's jurisdiction are not liable on bonds and the bonds are not a debt of the state or the county or any municipality located wholly or partly within the district. All bonds shall contain a statement to this effect on the face of the bond. A bond issue does not, directly or indirectly or contingently, obligate the state or a political subdivision of the state to levy any tax or make any appropriation for payment of the bonds.

229.831(2) (2) Nothing in this subchapter authorizes a district to create a debt of the state or the county or any municipality located wholly or partly within the district's jurisdiction, and all bonds issued by a district are payable, and shall state that they are payable, solely from the funds pledged for their payment in accordance with the bond resolution authorizing their issuance or in any trust indenture or mortgage or deed of trust executed as security for the bonds. Neither the state nor the county or any such municipality is liable for the payment of the principal of or interest on a bond or for the performance of any pledge, mortgage, obligation or agreement that may be undertaken by a district. The breach of any pledge, mortgage, obligation or agreement undertaken by a district does not impose pecuniary liability upon the state or the county or any such municipality in the district's jurisdiction or a charge upon its general credit or against its taxing power.

229.831(3) (3) Bonds issued by the district may be secured only by the district's interest in any football stadium facilities, by income from these facilities, by proceeds of bonds issued by the district and by other amounts placed in a special redemption fund and investment earnings on such amounts, including any taxes imposed by the district under subch. V of ch. 77. The district may not pledge its full faith and credit on the bonds and the bonds are not a general obligation liability of the district.

229.831 History History: 1999 a. 167.



229.832 State pledge.

229.832  State pledge. The state pledges to and agrees with the bondholders, and persons that enter into contracts with a district under this subchapter, that the state will not limit or alter the rights and powers vested in a district by this subchapter, including the rights and powers under s. 229.824 (15), before the district has fully met and discharged the bonds, and any interest due on the bonds, and has fully performed its contracts, unless adequate provision is made by law for the protection of the bondholders or those entering into contracts with a district.

229.832 History History: 1999 a. 167.



229.833 Trust funds.

229.833  Trust funds. All moneys received under this subchapter, whether as proceeds from the sale of bonds or from any other source, are trust funds to be held and applied solely as provided in this subchapter. Any officer with whom, or any bank or trust company with which, those moneys are deposited shall act as trustee of those moneys and shall hold and apply the moneys for the purposes of this subchapter, subject to this subchapter and the bond resolution authorizing issuance of the bonds.

229.833 History History: 1999 a. 167.



229.834 Budgets; rates and charges; audit.

229.834  Budgets; rates and charges; audit. A district shall adopt a calendar year as its fiscal year for accounting purposes. The district board shall annually prepare a budget for the district. Rates and other charges received by the district shall be used for the general expenses and capital expenditures of the district and to pay interest, amortization, and retirement charges on bonds. A district shall maintain an accounting system in accordance with generally accepted accounting principles and shall have its financial statements and debt covenants audited annually by an independent certified public accountant.

229.834 History History: 1999 a. 167.



229.840 Legislative declaration.

229.840  Legislative declaration.

229.840(1) (1) The legislature determines that this subchapter serves a statewide public purpose by assisting the development of cultural arts facilities in the state, which provide educational and recreational opportunities for Wisconsin residents, by enhancing the appreciation of the arts among the states' residents, by encouraging economic development and tourism, by reducing unemployment and by bringing needed capital into the state for the benefit and welfare of people throughout the state.

229.840(2) (2) The legislature determines that cultural arts districts in populous cities serve a public purpose in those cities by providing educational and recreational opportunities for residents of those cities, by enhancing the appreciation of the arts among the residents of those cities, by encouraging economic development and tourism, by reducing unemployment and by bringing needed capital into those cities for the benefit and welfare of people in those cities.

229.840 History History: 1999 a. 65.



229.841 Definitions.

229.841  Definitions. In this subchapter:

229.841(1) (1) "Bond" means any bond, note or other obligation issued under s. 66.0621 by a district.

229.841(2) (2) "Bond resolution" means a resolution of the district board authorizing the issuance of, or providing terms and conditions related to, bonds and includes, where appropriate, any trust agreement, trust indenture, indenture of mortgage or deed of trust providing terms and conditions for bonds.

229.841(3) (3) "County executive" means the county executive or, if the county does not have a county executive, the chairperson of the county board of supervisors, of the county in which the sponsoring city is located. If a sponsoring city is located in more than one county, the city shall be considered to be located solely in the county in which the greatest percentage of its territory is located at the time a district is created.

229.841(4) (4) "Cultural arts activity" means any performance, program, concert, exhibit, show, broadcast or other activity with any artistic or cultural significance, or any related or incidental activity.

229.841(5) (5) "Cultural arts facilities" means district property, tangible or intangible, owned in whole or in part, operated or leased by a district that is principally for a cultural arts activity including auditoriums, music halls, exhibit halls, theaters, practice facilities, dressing rooms, parking lots, garages, restaurants, concession facilities, entertainment facilities, transportation facilities and other functionally related or auxiliary facilities or structures.

229.841(6) (6) "District" means a district created under this subchapter.

229.841(7) (7) "District board" means the governing board of a district.

229.841(8) (8) "Mayor" means the mayor of a sponsoring city.

229.841(9) (9) "Populous city" means any city with a population of more than 150,000.

229.841(10) (10) "Sponsoring city" means a populous city that creates a district under this subchapter.

229.841 History History: 1999 a. 65, 186.



229.842 Creation and organization.

229.842  Creation and organization.

229.842(1) (1) A sponsoring city may create a special purpose district that is a local governmental unit, that is a body corporate and politic, that is separate and distinct from, and independent of, the state and the sponsoring city, that has the powers under s. 229.844 and the name of which includes "Cultural Arts District", if all of the following occur:

229.842(1)(a) (a) The mayor issues a written proclamation declaring the need for establishing a district.

229.842(1)(b) (b) The sponsoring city's common council adopts a resolution that approves the mayor's proclamation, and delivers a copy of the resolution to the governor. The resolution under this paragraph may contain a procedure that the mayor must follow in appointing persons to the board under sub. (2) (c).

229.842(1)(c) (c) If the sponsoring city is not a 1st class city, the resolution under par. (b) specifies the area of the district's jurisdiction, as described in s. 229.843 (1), within which the district board may exercise its power of eminent domain.

229.842(2) (2) A district is governed by its district board. If the sponsoring city is a 1st class city, sub. (4) applies but pars. (a) to (d) and sub. (3) do not apply and the 1st class city's common council shall determine the membership, structure, qualifications and selection procedures for the district board. If the sponsoring city is not a 1st class city, the district board shall consist of the following members, subject to sub. (4):

229.842(2)(a) (a) The following persons, or their designees, shall be ex-officio members of the board, except that a designee serves at the pleasure of his or her appointing authority:

229.842(2)(a)1. 1. The governor.

229.842(2)(a)2. 2. The mayor.

229.842(2)(a)3. 3. The county executive.

229.842(2)(b) (b) Three persons appointed by the governor, one of whom shall be selected from a list of 3 to 5 names that is submitted by the Board of Regents of the University of Wisconsin System. Of the remaining 2 appointees under this paragraph, at least one of the appointees shall have a demonstrated interest in cultural arts activities and one of the appointees may be an elective state official. A person appointed under this paragraph may take his or her seat immediately upon appointment and qualification.

229.842(2)(c) (c) Subject to sub. (1) (b), 6 persons appointed by the mayor, one of whom shall be selected from a list of 3 to 5 names that is submitted by the school board of the school district in which the greatest percentage of the sponsoring city's territory is located. Of the remaining 5 appointees under this paragraph, at least 2 of the appointees shall have a demonstrated interest in cultural arts activities and not more than 3 of the appointees may be elective city officials. A person appointed under this paragraph may take his or her seat immediately upon appointment and qualification, subject to any procedures specified by the common council under sub. (1) (b).

229.842(2)(d) (d) One person appointed by the county executive, who may not be a county official. A person appointed under this paragraph may take his or her seat immediately upon appointment and qualification.

229.842(3) (3)

229.842(3)(a)(a) The persons appointed under sub. (2) (b) to (d) shall serve staggered terms of 4 years expiring on July 1, except that:

229.842(3)(a)1. 1. The initial term of the director appointed by the county executive shall expire on July 1 of the 3rd year beginning after the year of creation of a district.

229.842(3)(a)2. 2. The initial term of one director appointed by the governor and 2 directors appointed by the mayor shall expire on July 1 of the 4th year beginning after the year of creation of a district.

229.842(3)(a)3. 3. The initial term of one director appointed by the governor and 2 directors appointed by the mayor shall expire on July 1 of the 5th year beginning after the year of creation of a district.

229.842(3)(a)4. 4. The initial term of one director appointed by the governor and 2 directors appointed by the mayor shall expire on July 1 of the 6th year beginning after the year of creation of a district.

229.842(3)(b) (b) The governor and mayor shall each designate with their initial appointments the terms to which directors have been appointed.

229.842(3)(c) (c) Persons appointed under sub. (2) (b) to (d) must have resided within 25 miles of the sponsoring city's city hall for at least one year before their appointment. Persons appointed under sub. (2) (b) to (d) may be removed from the district board before the expiration of their terms by the appointing authority but only for cause, as defined in s. 17.001. Vacancies shall be filled by the appointing authority who appointed the person whose office is vacant. A person appointed to fill a vacancy under sub. (2) (b) to (d) shall serve for the remainder of the unexpired term to which he or she is appointed. The appointing authorities shall confer with one another regarding their appointments with a view toward achieving diversity on the district board.

229.842(4) (4) If the sponsoring city's common council determines that another city or a village or town having territory located within 25 miles of the sponsoring city's city hall provides substantial support to the district, the council may increase the size of the district board to include as a member the mayor, village president or town board chair of that city, village or town, or the designee of such a mayor, village president or town board chair. If the sponsoring city's common council subsequently determines that the other city or the village or town no longer provides substantial support to the district, the council may decrease the size of the district board to exclude that member.

229.842(5) (5) The district board shall elect from its membership a chairperson, a vice chairperson, a secretary and a treasurer. A majority of the current membership of the district board constitutes a quorum to do business. The district may take action based on the affirmative vote of a majority of those members of the district board who are present at a meeting of the district board.

229.842(6) (6) The members of the district board shall be reimbursed by the district for their actual and necessary expenses incurred in the performance of their duties.

229.842(7) (7) Upon the appointment and qualification of at least 7 of the members of a district board, the district board may exercise the powers and duties of a district board under this subchapter.

229.842(8) (8) At its first meeting, the district board shall name the district, and the name shall include "Cultural Arts District".

229.842 History History: 1999 a. 65; 2001 a. 103.



229.843 Jurisdiction.

229.843  Jurisdiction.

229.843(1)(1) Except as provided under s. 229.844 (4) (c), a district's jurisdiction shall be the boundaries of the sponsoring city.

229.843(2) (2) A district's jurisdiction and powers remain in effect even if the sponsoring city, after the creation of the district, is no longer a populous city.

229.843 History History: 1999 a. 65.



229.844 Powers of a district.

229.844  Powers of a district. A district has all of the powers necessary or convenient to carry out the purposes and provisions of this subchapter. In addition to all other powers granted by this subchapter, a district may do all of the following:

229.844(1) (1) Adopt bylaws to govern the district's activities, subject to this subchapter.

229.844(2) (2) Sue and be sued in its own name, plead and be impleaded.

229.844(3) (3) Maintain an office.

229.844(4) (4) In connection with cultural arts facilities or in support of any cultural arts activity:

229.844(4)(a) (a) Acquire, construct, equip, maintain, improve, operate and manage the cultural arts facilities as a revenue-generating enterprise or otherwise, or engage other persons to do these things.

229.844(4)(b) (b) Acquire; lease, as lessor or lessee; use; or transfer property within or outside of the district's jurisdiction.

229.844(4)(c) (c)

229.844(4)(c)1.1. If the district's sponsoring city is not a 1st class city, acquire property by condemnation, subject to the limits specified in the resolution under s. 229.842 (1) (c) or the ordinance or resolution under s. 229.846 (6).

229.844(4)(c)2. 2. If the district's sponsoring city is a 1st class city, request the 1st class city's redevelopment authority, created under s. 66.1333 (3) (a) 3., to condemn property on behalf of the district.

229.844(4)(d) (d) Enter into contracts, subject to such standards as may be established by the district board. The district board may award any such contract for any combination or division of work it designates and may consider any factors in awarding a contract, including price, time for completion of work and qualifications and past performance of a contractor.

229.844(4)(e) (e) Grant concessions.

229.844(5) (5) Employ personnel, and fix and regulate their compensation; and provide, either directly or subject to an agreement under s. 66.0301 as a participant in a benefit plan of another governmental entity, other than a benefit plan provided under ch. 40, any employee benefits, including an employee pension plan.

229.844(6) (6) Purchase insurance, establish and administer a plan of self-insurance or, subject to an agreement with another governmental entity under s. 66.0301, participate in a governmental plan of insurance or self-insurance, other than a plan provided under ch. 40.

229.844(7) (7) Mortgage, pledge or otherwise encumber the district's revenue, property or funds.

229.844(8) (8)

229.844(8)(a)(a) Issue revenue bonds under s. 66.0621, subject to ss. 229.849 to 229.853, and enter into agreements related to the issuance of bonds by the district or, for purposes related to the district, by a community development authority created under s. 66.1335, including liquidity and credit facilities, remarketing agreements, insurance policies, guaranty agreements, letter of credit or reimbursement agreements, indexing agreements, interest exchange agreements and currency exchange agreements.

229.844(8)(b) (b) Contract short term obligations, and pledge the full faith and credit of the district for repayment of those obligations.

229.844(8)(c) (c) No director, employee of the district nor any other person executing any agreements with respect to any bonds or other obligations under this subsection is personally liable on the obligations or subject to any personal liability or accountability by reason of the issuance of such obligations.

229.844(9) (9) Maintain funds and invest the funds in any investment that the district board considers appropriate.

229.844(10) (10) Promote, advertise and publicize its cultural arts facilities and related cultural arts activities.

229.844(11) (11) Set standards governing the use of, and the conduct within, its cultural arts facilities in order to promote public safety and convenience and to maintain order.

229.844(12) (12) Establish and collect fees, and establish shared revenue arrangements or other charges for the use of its cultural arts facilities or for services rendered by the district.

229.844(13) (13) Enter into partnerships, joint ventures, common ownership or other arrangements with other persons to further the district's purposes.

229.844(14) (14) Solicit and accept gifts, loans, grants of land or other property and other aid, and agree to conditions with respect to such gifts, loans, grants or other aid.

229.844(15) (15) Administer the receipt of revenues, and oversee the repayment of debt contracted by the district.

229.844(16) (16) Adopt and alter an official seal.

229.844(17) (17) Direct its agents or employees, if properly identified in writing, to enter upon any real property that the district has the authority to condemn, or that the redevelopment authority has the authority to condemn on behalf of the district, to make surveys and examinations before locating or constructing cultural arts facilities without incurring liability by the district, its agents or employees except for actual damage done. Before directing anyone to enter real property under this subsection, the district shall give the owner and occupant of the property at least 5 days' written notice. If the owner or occupant does not consent to the entry, the district may petition the circuit court for the county in which the property is located for an order permitting entry upon the property. The district shall serve a copy of the petition upon the owner and occupant. Before issuing an order, the court shall require the district to demonstrate the necessity of the entry and shall examine the reasonableness of the proposed scope, time, place and manner of the entry. The court may impose appropriate limitations upon the entry in its order.

229.844(18) (18) Provide money or other property, by sale, loan, lease, grant, gift or other form of transfer, to any other person.

229.844 History History: 1999 a. 65, 186; 2005 a. 148.



229.845 Minority contracting goals; disabled veteran-owned business contracting goals.

229.845  Minority contracting goals; disabled veteran-owned business contracting goals.

229.845(1) (1) In this section:

229.845(1)(ag) (ag) "Disabled veteran-owned business" means a business certified by the department of administration under s. 16.283 (3).

229.845(1)(am) (am) "Minority business" has the meaning given in s. 16.287 (1) (e).

229.845(1)(b) (b) "Women's business" means a sole proprietorship, partnership, joint venture, limited liability company or corporation that is at least 51% owned, controlled and actively managed by women.

229.845(2) (2) It shall be a goal of the district, in awarding construction work and professional services contracts related to cultural arts facilities, that at least 15% of the aggregate dollar value of such contracts awarded by the district shall be awarded to minority businesses, a portion of the aggregate dollar value of such contracts awarded by the district shall be awarded to disabled veteran-owned businesses, and at least 5% of the aggregate dollar value of such contracts awarded by the district shall be awarded to women's businesses, except that if the sponsoring city is a 1st class city, it shall be a goal of the district, in awarding construction work and professional services contracts related to cultural arts facilities, that at least 25% of the aggregate dollar value of such contracts awarded by the district shall be awarded to minority businesses, a portion of the aggregate dollar value of such contracts awarded by the district shall be awarded to disabled veteran-owned businesses, and at least 5% of the aggregate dollar value of such contracts awarded by the district shall be awarded to women's businesses.

229.845 History History: 1999 a. 65; 2009 a. 299; 2011 a. 32; 2011 a. 260 s. 80.



229.846 Powers granted to a sponsoring city.

229.846  Powers granted to a sponsoring city. In addition to any powers that it may otherwise have, a sponsoring city may do any of the following:

229.846(1) (1) Make grants, gifts or loans of any kind of property, or provide any other form of assistance, to a district upon terms that the sponsoring city considers appropriate.

229.846(2) (2) Expend public funds to subsidize a district.

229.846(3) (3) Borrow money under ss. 67.04 and 67.12 (12) for cultural arts facilities or to fund grants, loans or subsidies to a district.

229.846(4) (4) Audit the financial records of a district. The sponsoring city may conduct the audit itself or may contract for the audit to be performed by any other person.

229.846(5) (5) Fix and collect a sum to be paid annually, in lieu of property taxes, by the district except that the sum may not exceed the amount that would be levied by the city as a property tax on the property that is exempted under s. 70.11 (40).

229.846(6) (6) If the district's sponsoring city is not a 1st class city, enact an ordinance or adopt a resolution that expands or contracts the area within the district's jurisdiction in which the district board may exercise its power of eminent domain, except that a sponsoring city may not remove from that area any property that was included in the resolution under s. 229.842 (1) (c).

229.846 History History: 1999 a. 65.



229.847 Dissolution of a district.

229.847  Dissolution of a district. Subject to providing for the payment of its bonds or other debts that it has incurred, including interest on the bonds or other debts, and the performance of its other contractual obligations, a district may be dissolved by one of the following methods:

229.847(1) (1) By a law enacted by this state.

229.847(2) (2) If the sponsoring city is not a 1st class city, by the unanimous action of the district board.

229.847(3) (3) If the sponsoring city is a 1st class city, by any means described in the initial resolution under which the 1st class city created the district.

229.847 History History: 1999 a. 65.



229.848 Transfers; transfer agreements.

229.848  Transfers; transfer agreements.

229.848(1) (1) If a district is dissolved under s. 229.847, the property of the district shall be transferred either to the sponsoring city or to an entity described either in section 170 (c) (1) or in both sections 170 (c) (2) and 501 (c) (3) of the Internal Revenue Code. If the sponsoring city is a 1st class city, the specific entity to which the district's property shall be transferred upon dissolution shall be specified in the initial resolution under which the 1st class city created the district. If the sponsoring city is not a 1st class city, the district board shall determine the entity to which the district's property shall be transferred upon dissolution.

229.848(2) (2) A sponsoring city and a district board may enter into a transfer agreement to provide the terms and conditions upon which the sponsoring city or the district board may transfer any interests in an existing or proposed cultural arts facility, or any other property interests owned by either party, to the other party to the agreement. A transfer may take the form of a sale, lease, or other conveyance and may be with or without financial consideration.

229.848 History History: 1999 a. 65.



229.849 District bonds and debt not public debt.

229.849  District bonds and debt not public debt.

229.849(1)(1) Neither the state nor the sponsoring city is liable on bonds or other debt of the district and the bonds and other debt of the district are not a debt of the state or the sponsoring city. All bonds and other debt of the district shall contain on the face of the bond or the debt instrument a statement to this effect. The issuance of bonds or the incurrence of other debt by the district shall not, directly or indirectly or contingently, obligate the state or the sponsoring city to levy any form of taxation therefor or to make any appropriation for the payment of the bonds or other debt.

229.849(2) (2) Nothing in this subchapter authorizes the district to create a debt of the state or the sponsoring city, and all bonds issued by the district and all other debt incurred by the district are payable, and shall state that they are payable, solely from the funds pledged for their payment in accordance with the resolution authorizing their issuance or incurrence or in any trust indenture or mortgage or deed of trust executed as security for the bonds or other debt. Neither the state nor the sponsoring city shall in any event be liable for the payment of the principal of or interest on any bonds or other debt of the district or for the performance of any pledge, mortgage, obligation or agreement that may be undertaken by the district. No breach of any such pledge, mortgage, obligation or agreement may impose any pecuniary liability upon the state or the sponsoring city or any charge upon the state's or the sponsoring city's general credit or against the state's or the sponsoring city's taxing power.

229.849 History History: 1999 a. 65.



229.850 Special fund for payment of principal and interest costs on certain bonds.

229.850  Special fund for payment of principal and interest costs on certain bonds. The district may maintain a special fund into which it deposits any income or property of the district that is used for the payment of principal and interest costs of bonds issued by the district or by a community development authority created under s. 66.1335 for purposes related to the district.

229.850 History History: 1999 a. 65, 186.



229.851 State pledge.

229.851  State pledge. The state pledges to and agrees with the holders of any bond issued by the district or other debt incurred by the district, and with those parties who may enter into contracts with the district, that the state will not limit or alter the rights vested in the district by this subchapter until such bonds or other debt, together with the interest on the bonds and other debt, are fully met and discharged and such contracts are fully performed on the part of the district, but nothing shall preclude such a limitation or alteration if adequate provision is made by law for the protection of the holders of such bonds or other debt or those entering into such contracts.

229.851 History History: 1999 a. 65.



229.852 Pledge of revenues.

229.852  Pledge of revenues. A district may pledge the revenues derived, or to be derived, from any cultural arts facility for any of the following purposes:

229.852(1) (1) The payment of administrative costs and expenses of the district.

229.852(2) (2) The payment of the principal of, the premium on, if any, and the interest on outstanding bonds and other debt of the district.

229.852(3) (3) The creation and maintenance of a special fund or reserves with respect to bonds issued by the district.

229.852 History History: 1999 a. 65.



229.853 Trust funds.

229.853  Trust funds. All moneys received by the district under this subchapter, whether as proceeds from the issuance of bonds or the incurrence of other debt or as revenues, shall be considered to be trust funds to be held and applied solely as provided in this subchapter. Any officer with whom, or any bank or trust company with which, the moneys are deposited shall act as trustee of the moneys and shall hold and apply the same for the purposes of this subchapter, subject to such regulations as this subchapter and any bond resolution or debt agreement authorizing the bonds or debt may provide.

229.853 History History: 1999 a. 65.



229.854 Sponsoring city employment regulations.

229.854  Sponsoring city employment regulations. Any ordinance of a sponsoring city that regulates employment relations or practices of all private employers, generally, shall apply to employees of the district, unless the sponsoring city's common council excludes the application of such an ordinance to the district's employees.

229.854 History History: 1999 a. 65.






230. State employment relations.

230.01 Statement of policy.

230.01  Statement of policy.

230.01(1)(1) It is the purpose of this chapter to provide state agencies and institutions of higher education with competent personnel who will furnish state services to citizens as fairly, efficiently and effectively as possible.

230.01(2) (2) It is the policy of the state and the responsibility of the director and the administrator to maintain a system of personnel management which fills positions in the classified service through methods which apply the merit principle, with adequate civil service safeguards. It is the policy of this state to provide for equal employment opportunity by ensuring that all personnel actions including hire, tenure or term, and condition or privilege of employment be based on the ability to perform the duties and responsibilities assigned to the particular position without regard to age, race, creed or religion, color, disability, sex, national origin, ancestry, sexual orientation or political affiliation. It is the policy of this state to take affirmative action which is not in conflict with other provisions of this chapter. It is the policy of the state to ensure its employees opportunities for satisfying careers and fair treatment based on the value of each employee's services. It is the policy of this state to encourage disclosure of information under subch. III and to ensure that any employee employed by a governmental unit is protected from retaliatory action for disclosing information under subch. III. It is the policy of this state to correct pay inequities based on gender or race in the state civil service system.

230.01(3) (3) Nothing in this chapter shall be construed to either infringe upon or supersede the rights guaranteed state employees under subch. V of ch. 111.

230.01 History History: 1977 c. 196; 1981 c. 112; 1983 a. 409; 1985 a. 29, 1987 a. 32; 1999 a. 87; 2003 a. 33; 2009 a. 28; 2011 a. 10, 32.



230.02 Liberal construction of statutes.

230.02  Liberal construction of statutes. Statutes applicable to the office shall be construed liberally in aid of the purposes declared in s. 230.01.

230.02 History History: 1977 c. 196; 2003 a. 33.



230.03 Definitions.

230.03  Definitions. In this chapter, unless the context otherwise requires:

230.03(1) (1) "Administrator" means the administrator of the division.

230.03(2) (2) "Affirmative action" means specific actions in employment which are designed and taken for the purposes of all of the following:

230.03(2)(a) (a) Ensuring equal opportunities.

230.03(2)(b) (b) Eliminating a substantial disparity between the proportion of members of racial and ethnic, gender or disabled groups either in job groups within the classified civil service, or in similar functional groups in the unclassified service, and the proportion of members of racial and ethnic, gender or disabled groups in the relevant labor pool.

230.03(2)(c) (c) Eliminating present effects of past discrimination.

230.03(3) (3) "Agency" means any board, commission, committee, council, or department in state government or a unit thereof created by the constitution or statutes if such board, commission, committee, council, department, unit, or the head thereof, is authorized to appoint subordinate staff by the constitution or statute, except a legislative or judicial board, commission, committee, council, department, or unit thereof or an authority created under subch. II of ch. 114 or subch. III of ch. 149 or under ch. 231, 232, 233, 234, 237, 238, or 279. "Agency" does not mean any local unit of government or body within one or more local units of government that is created by law or by action of one or more local units of government.

230.03(4) (4) Except as provided in s. 230.80 (1m), "appointing authority" means the chief administrative officer of an agency unless another person is authorized to appoint subordinate staff in the agency by the constitution or statutes.

230.03(6) (6) "Civil service" means all offices and positions of trust or employment in the service of the state, except offices and positions in the organized militia.

230.03(6m) (6m) "Classified service" means the classified service of the civil service.

230.03(7) (7) "Collective bargaining agreement", "collective bargaining unit" and other terms relating to collective bargaining for state employees have the meaning set forth for such terms under subch. V of ch. 111.

230.03(8) (8) "Commission" means the employment relations commission.

230.03(9e) (9e) "Director" means the director of the office.

230.03(9m) (9m) "Disabled veteran" means a veteran who has a service-connected disability.

230.03(10) (10) "Division" means the division of merit recruitment and selection in the office.

230.03(10e) (10e) "Division of equal rights" means the division of equal rights in the department of workforce development.

230.03(10h) (10h) "Employee" or "state employee" means an employee of an agency.

230.03(10m) (10m) "Gender group", when used in connection with affirmative action under this chapter, does not include groups discriminated against because of sexual orientation, as defined in s. 111.32 (13m).

230.03(10r) (10r) "Job group" means a set of classifications combined by the office on the basis of similarity in responsibility, pay range and nature of work.

230.03(10w) (10w) "Office" means the office of state employment relations.

230.03(11) (11) "Position" means a group of duties and responsibilities in either the classified or the unclassified divisions of the civil service, which require the services of an employee on a part-time or full-time basis.

230.03(12) (12) "Resident of this state" means a person who, on the date an application under s. 230.16 (1) is filed:

230.03(12)(a) (a) Has established a residence, as defined in s. 6.10 (1), in this state not less than 10 days earlier;

230.03(12)(b) (b) Has resided in this state for not less than a total of one year out of the immediately preceding 5 years;

230.03(12)(c) (c) Is eligible to register to vote in this state; or

230.03(12)(d) (d) Is the spouse or minor child of a person meeting the requirements of par. (a), (b) or (c).

230.03(13) (13) "Unclassified service" means the unclassified service of the civil service.

230.03(14) (14) Except as provided in s. 230.16 (7m), "veteran" means any of the following:

230.03(14)(a) (a) A person who served on active duty under honorable conditions in the U.S. armed forces and who was entitled to receive any of the following:

230.03(14)(a)1. 1. The armed forces expeditionary medal established by executive order 10977 on December 4, 1961.

230.03(14)(a)2. 2. The Vietnam service medal established by executive order 11231 on July 8, 1965.

230.03(14)(a)3. 3. The navy expeditionary medal.

230.03(14)(a)4. 4. The marine corps expeditionary medal.

230.03(14)(b) (b) A person who served on active duty under honorable conditions in the U.S. armed forces in a crisis zone, as defined in s. 45.01 (11).

230.03(14)(c) (c) A person who served on active duty under honorable conditions in the U.S. armed forces for at least one day during a war period, as defined in s. 45.01 (13) or under section 1 of executive order 10957 dated August 10, 1961.

230.03(14)(d) (d) A person who served on active duty under honorable conditions in the U.S. armed forces for 2 continuous years or more or the full period of the person's initial service obligation, whichever is less. A person discharged from the U.S. armed forces for reasons of hardship or a service-connected disability or a person released due to a reduction in the U.S. armed forces prior to the completion of the required period of service shall also be considered a "veteran", regardless of the actual time served.

230.03 History History: 1971 c. 270; 1973 c. 333; 1977 c. 196 ss. 24, 100; 1977 c. 418; 1981 c. 20, 26; 1983 a. 27 ss. 1604, 2200 (15); 1983 a. 409, 453, 538; 1987 a. 32; 1989 a. 31; 1991 a. 101, 147; 1993 a. 16, 254; 1995 a. 27, 255; 1997 a. 27; 1999 a. 65, 87; 2001 a. 16, 103; 2003 a. 33 ss. 2385 to 2387s, 9160; 2005 a. 22, 74, 335, 393; 2007 a. 20, 97; 2009 a. 28; 2011 a. 7, 10, 32, 229; 2013 a. 20; s. 35.17 correction in (14) (intro.).



230.04 Powers and duties of the director.

230.04  Powers and duties of the director.

230.04(1) (1) The director is charged with the effective administration of this chapter. All powers and duties, necessary to that end, which are not exclusively vested by statute in the commission, the division of equal rights, the administrator or appointing authorities, are reserved to the director.

230.04(1m) (1m) The director may delegate, in writing, any of his or her functions set forth in this chapter to an appointing authority, within prescribed standards if the director finds that the agency has personnel management capabilities to perform such functions effectively and has indicated its approval and willingness to accept such responsibility by written agreement. If the director determines that any agency is not performing such delegated function within prescribed standards, the director shall forthwith withdraw such delegated function. Subject to the approval of the joint committee on finance, the director may order transferred to the office from the agency to which delegation was made such agency staff and other resources as necessary to perform such functions if increased staff was authorized to that agency as a consequence of such delegation or if the office reduced staff or shifted staff to new responsibilities as a result of such delegation. Any delegatory action taken under s. 230.09 (2) (a) or (d) or 230.13 (1) by an appointing authority may be appealed to the commission under s. 230.44 (1) (b). The director shall be a party in such an appeal.

230.04(2) (2) The director may utilize the services of technical or specialized personnel to assist in implementing and maintaining a sound personnel management program. These services may be obtained from persons inside or outside of state service.

230.04(3) (3) The director may issue enforceable orders on all matters relating to the administration, enforcement and effect of this chapter and the rules prescribed thereunder except on matters relating to the provisions of subch. III or to those provisions of subch. II for which responsibility is specifically charged to the administrator.

230.04(4) (4) The director shall establish and maintain a collective bargaining capability under s. 111.815 (2).

230.04(5) (5) The director shall promulgate rules on all matters relating to the administration of the office and the performance of the duties assigned to the director, except on matters relating to those provisions of subch. II for which responsibility is specifically charged to the administrator.

230.04(8) (8) The director shall establish an employee performance evaluation program under s. 230.37 (1).

230.04(9) (9) The director shall do all of the following:

230.04(9)(a) (a) Establish standards for affirmative action plans to be prepared by all agencies and applied to all employees in and applicants for employment in the unclassified and classified services, except for state officers elected by the people. The standards shall state the time periods within which these plans shall be prepared.

230.04(9)(b) (b) Review and approve or disapprove any affirmative action plan prepared by an agency to ensure compliance with the standards established under par. (a), and send any approved affirmative action plan to the governor with comments.

230.04(9)(c) (c) Monitor, evaluate and make recommendations to each agency to improve its progress toward providing equal opportunity to employees, applicants for employment and clients of the agency.

230.04(9)(d) (d) Provide each agency with technical assistance in exploring and implementing innovative personnel policies in compliance with standards established under par. (a).

230.04(9)(e) (e) Annually, prepare and submit to the governor and the legislature a summary of existing agency affirmative action program accomplishments, including the information obtained from agencies under sub. (10) (b), future goals and recommended actions.

230.04(9)(em) (em) Annually, prepare and submit to the governor and the legislature a summary of the progress being made to provide employment opportunities in civil service for veterans under this chapter, including the information obtained from agencies under sub. (10) (c).

230.04(9)(f) (f) Establish an affirmative action subunit. The affirmative action subunit shall advise and assist the director, the administrator and agency heads on establishing policies and programs to ensure appropriate affirmative action. The subunit shall advise and assist the director in monitoring such programs and shall provide staff to the council on affirmative action.

230.04(9m) (9m) The director shall conduct periodic reviews and evaluations of the written records of hiring decisions made by appointing authorities under ss. 230.21 (1m), 230.25 (1p) and 230.27 (2k).

230.04(9r) (9r)

230.04(9r)(a)(a) In this subsection:

230.04(9r)(a)1. 1. "Independent" means the extent to which persons with disabilities exert control and choice over their own lives.

230.04(9r)(a)2. 2. "Severely disabled employee" means an employee in the classified service with a chronic disability if the chronic disability meets all of the following conditions:

230.04(9r)(a)2.a. a. It is attributable to a mental or physical impairment or combination of mental and physical impairments.

230.04(9r)(a)2.b. b. It is likely to continue indefinitely.

230.04(9r)(a)2.c. c. It results in substantial functional limitations in one or more of the following areas of major life activity: self-care; receptive and expressive language; learning; mobility; capacity for independent living; and economic self-sufficiency.

230.04(9r)(b) (b) The director shall keep a record of all of the following:

230.04(9r)(b)1. 1. The number of severely disabled employees and the percentage of severely disabled employees of the total number of employees in the classified service.

230.04(9r)(b)2. 2. The number of severely disabled employees hired in each calendar year and the percentage of severely disabled employees among all persons hired in the classified service in that year.

230.04(10) (10)

230.04(10)(a)(a) The director may require all agencies and their officers to comply with the director's request to furnish current information pertaining to authorized positions, payroll and related items regarding civil service and employment relations functions.

230.04(10)(b) (b) The director shall request from each agency and each agency shall furnish to the director relevant racial, ethnic, gender and disability information on every new employee hired by the agency including limited term, project, seasonal and sessional employees. The director shall maintain the data to permit a periodic review of the agency's affirmative action plan accomplishments.

230.04(10)(c) (c) The director shall request from each agency and each agency shall furnish to the director relevant information regarding the prior military service, if any, of every new employee hired by the agency including limited term, project, seasonal and sessional employees. The director shall maintain the data to permit a periodic review of the progress being made to provide employment opportunities in civil service for veterans and disabled veterans.

230.04(11) (11) The director may provide by rule for an understudy program to assure continuity in selected positions.

230.04(12) (12) The director shall keep in the office an official roster of all permanent classified employees which shall include classification titles, pay and employment status changes and appropriate dates thereof.

230.04(13) (13) The director shall do all of the following:

230.04(13)(a) (a) Establish standards for plans to increase state employment of recipients of aid under s. 49.19 or benefits under s. 49.147 (3) to (5) prepared by agencies under s. 230.147 (1). The standards shall state the time periods within which these plans shall be prepared.

230.04(13)(b) (b) Review and approve or disapprove plans prepared under s. 230.147 (1) to ensure compliance with the standards established under par. (a).

230.04(13)(c) (c) Monitor, evaluate and make recommendations to agencies to improve progress toward meeting the goal in s. 230.147 (1).

230.04(13)(e) (e) On or before September 30 annually beginning in 1989, prepare and submit to the chief clerk of each house of the legislature for distribution to the legislature under s. 13.172 (2) a report that includes all of the following information for the fiscal year preceding the date that the report is due:

230.04(13)(e)1. 1. A description of each agency's effort during that fiscal year to employ under s. 230.147 persons who received aid under s. 49.19 or benefits under s. 49.147 (3) to (5).

230.04(13)(e)2. 2. The number of persons receiving aid under s. 49.19 or benefits under s. 49.147 (3) to (5) who were employed by each agency under s. 230.147 during that fiscal year and the job title or classification of each position filled under s. 230.147.

230.04(14) (14) The director shall establish, by rule, the scope and minimum requirements of a state employee grievance procedure relating to conditions of employment.

230.04(15) (15) The director shall review and either approve or disapprove each determination by an agency head regarding the classification of a state employee as a protective occupation participant for purposes of the Wisconsin retirement system.

230.04(16) (16) The director may appoint either a deputy director or an executive assistant outside the classified service.

230.04(17) (17) The director shall resolve any dispute raised by a complaint filed under s. 321.64 (1) (c).

230.04(18) (18) The director may provide any services and materials to agencies and may charge the agencies for providing the services and materials. The director shall establish a methodology for determining the costs of services and materials charged to state agencies under this subsection. All moneys received from the charges shall be deposited in the appropriation account under s. 20.545 (1) (k).

230.04 History History: 1977 c. 196 ss. 48, 63, 101, 130 (11); 1977 c. 418, 447; 1981 c. 20; 1983 a. 27, 409; 1987 a. 27, 32, 140, 403; 1989 a. 31, 124; 1991 a. 101, 269, 288, 315; 1995 a. 289; 1997 a. 27; 1999 a. 87; 2003 a. 33; 2005 a. 22; 2007 a. 200; 2009 a. 28; 2011 a. 10.

230.04 Annotation DER has no authority to control the recruitment process after certification. It was proper to dismiss DER as a party to an action alleging discrimination in failing to hire a candidate who had been certified for the position. Balele v. Wisconsin Personnel Commission, 223 Wis. 2d 739, 589 N.W.2d 418 (Ct. App. 1998), 98-1432.



230.046 Training programs.

230.046  Training programs.

230.046(1)(1)  Declaration of policy. In order to promote efficiency and economy in the operation of the state government, to provide means for the development of maximum proficiency by employees thereof, to establish and maintain the highest standards of performance in the transaction of the state's business, and to install and utilize effectively the best modern practices and techniques which have been developed, tested and proved, it is necessary and desirable in the public interest that self-improvement be supplemented and extended by state-sponsored training programs. The objective of these programs is to develop skills, knowledge, and abilities which will best qualify state employees for effective performance of their official duties, and to retain skilled and efficient state employees in order to continually improve the quality of public service.

230.046(2) (2) Supervisory training. After initial appointment to a supervisory position, each appointing authority shall ensure that each classified service supervisor successfully completes a supervisory development program. A waiver of any part of the probationary period under s. 230.28 (1) (c) may not be granted before completion of the development program. The program shall include such subjects as state personnel policies, grievance handling, discipline, performance evaluation, understanding the concerns of state employees with children, the supervisor's role in management and the concept of the total quality leadership process, including quality improvement through participatory management.

230.046(3) (3) Training programs. Each appointing authority may do any of the following:

230.046(3)(a) (a) Provide off-the-job specialized training courses during working hours to designated employees without loss of pay.

230.046(3)(b) (b) Provide specialized training to qualified persons through educational stipends in lieu of pay, but in no event shall a monthly stipend exceed the minimum pay of the position for which training is undertaken.

230.046(3)(c) (c) Provide specialized training to designated employees through assignment to research projects, prescribed courses of study, institutes and short courses which are related to the performance of official duties and to pay the cost of required tuition and other necessary fees and expense in connection therewith.

230.046(3)(d) (d) Conduct on-the-job courses of instruction deemed necessary for the efficient performance of agency functions and to pay honorariums to qualified experts instructing in such courses.

230.046(3)(e) (e) Conduct other training programs consistent with the standards set by this section.

230.046(4) (4) Records of training program participation. Each agency shall adopt a standardized system for measuring, recording, reporting, accumulating and recognizing employee participation in its training program.

230.046(5) (5) Initiation of programs. Unless otherwise empowered by law, any agency desiring to initiate a training program under sub. (3) shall ensure that:

230.046(5)(a) (a) Unencumbered appropriated funds are available or funds have been so provided by the joint committee on finance;

230.046(5)(b) (b) Training costs estimated to exceed $500, excluding the compensation of participants, have been included in the budget and approved by the legislature or the joint committee on finance, and such costs will be encumbered for training purposes on the records of the agency;

230.046(5)(c) (c) An agreement has been entered into by the trainee and the appointing authority relative to employment with the state, together with such other terms and conditions as may be necessary under the rules of the director whenever on-the-job trainees are employed; and

230.046(5)(d) (d) The immediate and necessary work requirements of the agency will not be seriously handicapped because of such training program.

230.046(6) (6) Gifts and grants. Nothing in this section shall nullify the acceptance or the special conditions of training programs financed by gifts, grants, bequests and devises from individuals, partnerships, associations, limited liability companies or corporations and all subventions from the United States, unless such financing has been refused by the state under s. 16.54 or 20.907.

230.046(7) (7) Establish internships. The director shall establish in the classified service in-service training internships designed to give rigorous training in public service administration for periods not to exceed 3 years under the direct supervision of experienced administrators.

230.046(8) (8) Cooperate for scholarship loans. To stimulate the interest of qualified students of exceptional merit in government career service, the director shall cooperate with the board of regents of the University of Wisconsin System in providing opportunities for recipients of public service scholarship loans to secure employment under the internship plan.

230.046(9) (9) Tuition refund program. The director may establish by rule in the classified service a tuition refund program to supplement departmental training, to encourage employee job-related development and, upon satisfactory completion of training under this program to refund to the employee, an amount not to exceed the cost of tuition and necessary fees.

230.046(10) (10) Functions of the office. The office may do all of the following:

230.046(10)(a) (a) Conduct off-the-job employee development and training programs relating to functions under this chapter or subch. V of ch. 111.

230.046(10)(b) (b) Charge fees to state agencies whose employees participate in employee development and training programs under this subsection.

230.046 History History: 1971 c. 100 s. 23; 1971 c. 270 ss. 56, 91; Stats. 1971 s. 16.33; 1975 c. 39 s. 732 (1); 1977 c. 29; 1977 c. 196 ss. 60, 103, 130 (4), (6m), (11), 131; Stats. 1977 s. 230.046; 1979 c. 221; 1981 c. 20; 1985 a. 29; 1989 a. 31; 1993 a. 112; 1999 a. 9; 2003 a. 33; 2009 a. 28; 2011 a. 10.



230.047 Temporary interchange of employees.

230.047  Temporary interchange of employees.

230.047(1)(1)  Declaration of policy. Intergovernmental cooperation, including that specified in the intergovernmental personnel act of 1970, P.L. 91-648, 84 Stat. 1909, is an essential factor in resolving problems affecting this state. The interchange of personnel on a temporary basis between and among governmental agencies at the same or different levels of government and with institutions of higher education is a significant factor in achieving such cooperation.

230.047(2) (2) Definitions. For the purposes of this section:

230.047(2)(a) (a) "Local government" means any political subdivision, instrumentality or authority of a state or any general or special purpose agency of such a political subdivision, instrumentality or authority.

230.047(2)(b) (b) "Receiving agency" means any department or agency of a foreign government, the federal government or a state or local government, an institution of higher education or other municipal corporate agency which receives an employee of another agency under this section.

230.047(2)(c) (c) "Sending agency" means any department or agency of a foreign government, the federal government or a state or local government, an institution of higher education or other municipal corporate agency which sends any employee thereof to another agency under this section.

230.047(3) (3) Authority to interchange employees. Any department, agency or instrumentality of the state, or institution of higher education or any local government or other municipal corporate agency is authorized to participate in a program of interchange of employees with departments, agencies or instrumentalities of a foreign government, the federal government, another state or local government, an institution of higher education, other municipal corporate agencies or other agencies or instrumentalities of this state as a sending or receiving agency.

230.047(4) (4) Status of employees.

230.047(4)(a)(a) Employees of a sending agency participating in an exchange of personnel as authorized in sub. (3), during such participation, are on detail to regular work assignments of the receiving agency.

230.047(4)(b) (b) Employees who are on detail are entitled to the same salary and benefits to which they would otherwise be entitled and shall remain employees of the sending agency for all purposes, including the payment of their salaries, and their continuous service benefits except that the supervision of their duties during the period of detail may be governed by agreement between the sending agency and the receiving agency, and except that a receiving agency other than a receiving agency of this state may provide supplemental salary and benefits to the employee for the duration of the interchange.

230.047(4)(c) (c) Any employee who participates in an exchange under the terms of this section who suffers disability or death as a result of personal injury arising out of and in the course of an exchange, or sustained in performance of duties in connection therewith, for the purposes of ch. 102, is an employee of the sending agency.

230.047(5) (5) Travel expenses of employees. A sending agency of the state shall not pay the travel expenses of its employees incurred in connection with their work assignments at the receiving agency.

230.047(6) (6) Status of employees of other governments.

230.047(6)(a)(a) When any department, agency or instrumentality of this state acts as a receiving agency, employees of the sending agency who are assigned under authority of this section are on detail to the receiving agency.

230.047(6)(b) (b) Employees who are detailed to the receiving agency shall not by virtue of such detail be considered to be employees thereof, nor shall they be paid a salary or wage by the receiving agency during the period of their detail. The supervision of the duties of such employees during the period of detail may be governed by agreement between the sending agency and the receiving agency.

230.047(7) (7) Travel expenses of employees of other governments. A receiving agency of the state may, in accordance with the travel regulations of such agency, pay travel expenses of persons assigned thereto under this section during the period of such assignments on the same basis as if they were regular employees of the receiving agency.

230.047(8) (8) Administration. The director shall promulgate rules for the operation and implementation of this section. The rules shall prescribe the duration, terms and conditions of such interchange.

230.047(9) (9) Salary reimbursements.

230.047(9)(a)(a) Any funds received by a sending agency of the state from a receiving agency as reimbursement for salary expenditures made under an employee interchange agreement shall be credited to the appropriation from which the expenditures were paid.

230.047(9)(b) (b) A receiving agency of the state may, in accordance with the salary provisions of the sending agency, reimburse the sending agency for salary and fringe benefit expenditures for employees on detail to the receiving agency.

230.047 History History: 1971 c. 270 ss. 63, 77; Stats. 1971 s. 16.24; 1975 c. 147 s. 54; 1977 c. 196 s. 55; Stats. 1977 s. 230.047; 1979 c. 89, 221; 1983 a. 27, 189; 1991 a. 75; 2003 a. 33.



230.05 Powers and duties of the administrator.

230.05  Powers and duties of the administrator.

230.05(1) (1) All powers necessary for the effective administration of the duties specified for the administrator under this subchapter are reserved to the administrator.

230.05(2) (2)

230.05(2)(a)(a) Except as provided under par. (b), the administrator may delegate, in writing, any of his or her functions set forth in this subchapter to an appointing authority, within prescribed standards if the administrator finds that the agency has personnel management capabilities to perform such functions effectively and has indicated its approval and willingness to accept such responsibility by written agreement. If the administrator determines that any agency is not performing such delegated function within prescribed standards, the administrator shall withdraw such delegated function. The administrator may order transfer to the division from the agency to which delegation was made such agency staff and other resources as necessary to perform such functions if increased staff was authorized to that agency as a consequence of such delegation or if the division reduced staff or shifted staff to new responsibilities as a result of such delegation subject to the approval of the joint committee on finance. Any delegatory action taken under this subsection by any appointing authority may be appealed to the commission under s. 230.44 (1) (a). The administrator shall be a party in such appeal.

230.05(2)(b) (b) The administrator is prohibited from delegating any of his or her final responsibility for the monitoring and oversight of the merit recruitment and selection program under this subchapter.

230.05(3) (3) The administrator may utilize the services of technical or specialized personnel to assist in implementing and maintaining a sound merit recruitment and selection program. These services may be obtained from persons within or without state service.

230.05(4) (4) The administrator may issue enforceable orders on all matters relating to the administration, enforcement and effect of the provisions of this subchapter for which responsibility is specifically charged to the administrator and the rules prescribed thereunder. Any action brought against the appointing authority for failure to comply with the order of the administrator shall be brought and served within 60 days after the date on which the administrator's order was issued. Such orders may be appealed to the commission under s. 230.44 (1) (a).

230.05(5) (5) The administrator shall promulgate rules for the effective operation of the provisions of this subchapter for which responsibility is specifically charged to the administrator. Notice of the contents of such rules and any modifications thereof shall be given to appointing authorities affected thereby, and such rules and modifications shall also be printed for public distribution.

230.05(6) (6) The administrator may seek the prior advice and counsel of agency heads in the formulation of policies and procedures concerning the duties specified for the administrator under this subchapter.

230.05(7) (7) The administrator shall use techniques and procedures designed to certify eligible applicants to any vacant permanent position within 45 days after the filing of an appropriate request by an appointing authority.

230.05(8) (8) The administrator may provide any personnel services to nonstate governmental units and may charge the nonstate governmental units for providing the services.

230.05(9) (9) The administrator may provide any services and materials to agencies and may charge the agencies for providing the services and materials. All moneys received from the charges shall be deposited in the appropriation account under s. 20.545 (1) (k).

230.05 History History: 1971 c. 125, 270; 1977 c. 196 ss. 26, 105, 130 (5); 1977 c. 273; 1981 c. 20; 1983 a. 27; 1989 a. 31; 1997 a. 216, 237; 2003 a. 33; 2009 a. 28.

230.05 Annotation DMRS has no authority to control the recruitment process after certification. It was proper to dismiss DMRS as a party to an action alleging discrimination in failing to hire a candidate who had been certified for the position. Balele v. Wisconsin Personnel Commission, 223 Wis. 2d 739, 589 N.W.2d 418 (Ct. App. 1998), 98-1432.

230.05 Annotation An agency cannot prohibit classified employees from running for nonpartisan office except for certain circumstances. 80 Atty. Gen. 68.



230.06 Powers and duties of appointing authorities.

230.06  Powers and duties of appointing authorities.

230.06(1)(1) An appointing authority shall:

230.06(1)(a) (a) Conform to, comply with, and aid in all proper ways in carrying into effect this subchapter and the rules prescribed thereunder.

230.06(1)(b) (b) Appoint persons to or remove persons from the classified service, discipline employees, designate their titles, assign their duties and fix their compensation, all subject to this subchapter and the rules prescribed thereunder.

230.06(1)(c) (c) Provide the director with current information relative to the assignment of duties to permanent classified positions in his or her agency.

230.06(1)(d) (d) Report promptly to the director or the administrator any information the director or the administrator requires in connection with any delegated personnel function and with each appointment, promotion, demotion, suspension or separation from the service or other change in employee status.

230.06(1)(e) (e) When requested by the director or the administrator, provide reports on employee work performance and any other records or information the director or administrator requires to carry out this subchapter.

230.06(1)(f) (f) Provide the director with the civil service information required under s. 16.004 (7).

230.06(1)(g) (g) Prepare an affirmative action plan which complies with the standards established by the director under s. 230.04 (9) (a) and which sets goals and outlines steps for incorporating affirmative action and principles supporting affirmative action into the procedures and policies of his or her agency.

230.06(1)(h) (h) Ensure that his or her agency complies with its affirmative action plan.

230.06(1)(i) (i) Explore and implement innovative personnel policies to ensure affirmative action.

230.06(1)(j) (j) If his or her agency employs 50 or more employees, create an affirmative action advisory committee which shall advise the appointing authority concerning programs designed to ensure equal opportunity to all employees, applicants for employment and clients of the agency.

230.06(1)(k) (k) Designate an affirmative action officer reporting directly to the appointing authority. The affirmative action officer shall advise and assist the appointing authority in establishing programs to ensure appropriate affirmative action.

230.06(1)(L) (L) Provide information about the employment of each severely disabled employee for the director's report under s. 230.04 (9r) within 30 days after the disabled employee is appointed, and at other times at the request of the director.

230.06(2) (2) An appointing authority may delegate in writing part or all of his or her power of appointment, including discipline and removal.

230.06(3) (3) All reports and records submitted under sub. (1) shall be prepared and presented at such times and in such manner as the director or administrator prescribes.

230.06 History History: 1971 c. 270; 1973 c. 333; 1977 c. 196 ss. 28, 106, 130 (5); 1981 c. 20; 1983 a. 27 ss. 1605g, 2200 (15); 1987 a. 32; 1991 a. 288, 315; 2003 a. 33.



230.08 Classification of civil service.

230.08  Classification of civil service.

230.08(1) (1)  Classes. The civil service is divided into the unclassified service and the classified service.

230.08(2) (2) Unclassified service. The unclassified service comprises positions held by:

230.08(2)(a) (a) All state officers elected by the people.

230.08(2)(b) (b) All officers and employees of the state appointed by the governor whether subject to confirmation or not, unless otherwise provided.

230.08(2)(c) (c) The director, associate director and state historian of the historical society; and, with the approval of the board of curators and the administrator, such number of specialists as are required by the society for specific research, writing, collecting or editing projects which for a limited period of time not to exceed 2 years, renewable at the discretion of the board of curators and the administrator for an additional 2-year period, require persons with particular training or experience in a specialized phase or field of history, historical research, writing, collecting or editing, and any persons whose entire salary is paid from funds reappropriated to the society by s. 20.245 (1) (r) where competitive examination is impractical.

230.08(2)(cd) (cd) All sales and development professionals of the historical society employed under s. 44.20 (4) (a).

230.08(2)(cm) (cm) All positions of the University of Wisconsin System identified in s. 20.923 (4g) and (5).

230.08(2)(d) (d) All faculty and academic staff, as defined in s. 36.05 (1) and (8), in the University of Wisconsin System.

230.08(2)(dm) (dm) Instructional staff employed by the board of regents of the University of Wisconsin System who provide services for a charter school established by contract under s. 118.40 (2r) (cm).

230.08(2)(e) (e) The number of division administrator positions as specified in this paragraph for any board, department or commission as defined in sub. (4) (a) and s. 15.01 (5), and for the historical society with specific functional assignments to be determined by the appointing authority, except as otherwise provided in sub. (4) or as otherwise provided by law:

230.08(2)(e)1. 1. Administration — 13.

230.08(2)(e)2. 2. Agriculture, trade and consumer protection — 9.

230.08(2)(e)2m. 2m. Children and families — 8.

230.08(2)(e)3e. 3e. Corrections — 7.

230.08(2)(e)3m. 3m. Educational communications board — 4.

230.08(2)(e)4. 4. Employment relations commission — 1.

230.08(2)(e)4f. 4f. Financial institutions — 5.

230.08(2)(e)4h. 4h. Government accountability board — 2.

230.08(2)(e)5. 5. Health services — 10.

230.08(2)(e)5m. 5m. Historical society — 5.

230.08(2)(e)6. 6. Workforce development — 9.

230.08(2)(e)7. 7. Justice — 5.

230.08(2)(e)7m. 7m. Military affairs — 1.

230.08(2)(e)8. 8. Natural resources — 10.

230.08(2)(e)8h. 8h. Office of the commissioner of insurance — 2.

230.08(2)(e)8j. 8j. Office of state employment relations — 3.

230.08(2)(e)8m. 8m. Public defender board — 2.

230.08(2)(e)9. 9. Public instruction — 5.

230.08(2)(e)9m. 9m. Public service commission — 8.

230.08(2)(e)11. 11. Revenue — 7.

230.08(2)(e)11m. 11m. Safety and professional services — 8.

230.08(2)(e)12. 12. Transportation — 9.

230.08(2)(e)13. 13. Veterans affairs — 3.

230.08(2)(e)14. 14. Technical college system board — 2.

230.08(2)(e)15. 15. Tourism — 1.

230.08(2)(em) (em) The director of credit unions.

230.08(2)(f) (f) All legislative officers and, in addition, policy research personnel, assistants to legislators, research staff assigned to legislative committees, and other persons employed under s. 13.20.

230.08(2)(fc) (fc) The chief and personnel of the legislative reference bureau.

230.08(2)(fe) (fe) The state auditor and personnel of the legislative audit bureau.

230.08(2)(fm) (fm) The director and personnel of the legislative fiscal bureau.

230.08(2)(fo) (fo) The director and personnel of the legislative council staff.

230.08(2)(fp) (fp) The director and personnel of the legislative technology services bureau.

230.08(2)(fs) (fs) All deputies of department secretaries appointed under s. 15.04 (2), assistant deputy secretaries to department secretaries appointed under s. 15.05 (3), and executive assistants appointed by the attorney general, the adjutant general, the director of the technical college system, and the state superintendent of public instruction.

230.08(2)(g) (g) One stenographer appointed by each elective executive officer, except the secretary of state and the state treasurer; and one deputy or assistant appointed by each elective executive officer, except the attorney general and superintendent of public instruction.

230.08(2)(h) (h) The clerks and other assistants and employees and justices of the supreme court.

230.08(2)(i) (i) The judges, clerks and other assistants and employees of the court of appeals.

230.08(2)(jm) (jm) The employees of the lower Wisconsin state riverway board.

230.08(2)(k) (k) Persons employed by the University of Wisconsin System whose employment is a necessary part of their training, student assistants or student hourly help as provided under s. 36.05 (6).

230.08(2)(L) (L) One deputy of the head of any of the following agencies:

230.08(2)(L)2. 2. Educational communications board, created under s. 15.57.

230.08(2)(L)3m. 3m. Department of employee trust funds.

230.08(2)(L)4. 4. Higher educational aids board, created under s. 15.67.

230.08(2)(L)5. 5. Office of commissioner of insurance, created under s. 15.73.

230.08(2)(L)5m. 5m. Public defender board.

230.08(2)(mL) (mL) One executive assistant of each commissioner of the public service commission, created under s. 15.79 (1).

230.08(2)(n) (n) Court reporters employed by the circuit court.

230.08(2)(o) (o) The executive director and other employees of the judicial commission.

230.08(2)(on) (on) The legal counsel to the government accountability board.

230.08(2)(p) (p) All employees of the investment board.

230.08(2)(pd) (pd) The chairperson of the parole commission.

230.08(2)(pm) (pm) All employees of the state fair park board.

230.08(2)(q) (q) The state public defender and staff attorney positions in the office of the state public defender.

230.08(2)(r) (r) All employees appointed by the lieutenant governor.

230.08(2)(rm) (rm) Staff of the environmental education board.

230.08(2)(s) (s) The director, sales manager and 3 sales representatives of prison industries in the department of corrections.

230.08(2)(sg) (sg) Deputy district attorney and assistant district attorney positions in the office of district attorney.

230.08(2)(tv) (tv) The director of the office of urban development in the department of children and families, appointed under s. 48.48 (16m).

230.08(2)(v) (v) Not more than 5 bureau directors in the department of safety and professional services.

230.08(2)(w) (w) The executive director of the office of crime victim services in the department of justice.

230.08(2)(we) (we) Professional staff members of the educational communications board authorized under s. 39.13 (2).

230.08(2)(wh) (wh) The judicial council attorney appointed under s. 758.13 (3) (g) 2.

230.08(2)(x) (x) The executive director of the waste facility siting board, unless the board chooses to appoint the executive director under the classified service.

230.08(2)(xe) (xe) The director of Indian gaming in the department of administration, and the attorney in the department of administration, appointed under s. 569.015 (2).

230.08(2)(xg) (xg) The executive secretary of the board of commissioners of public lands.

230.08(2)(y) (y) The director and staff assistant of the federal-state relations office of the department of administration.

230.08(2)(ya) (ya) The director, deputy director, and executive assistant to the director of the office of state employment relations, and an employee in the office of state employment relations who performs services relating to the coordination of state employee benefits.

230.08(2)(yb) (yb) The director and the deputy director of the office of business development in the department of administration.

230.08(2)(yc) (yc) The directors of regional offices of intergovernmental affairs in the department of administration.

230.08(2)(yn) (yn) The executive director and staff of the Kickapoo reserve management board.

230.08(2)(z) (z) All other officers and employees of the state whose positions are expressly excluded from the classified service by statute or whose positions cannot be placed under the classified service because of the restrictions placed on them by statute.

230.08(3) (3) Classified service.

230.08(3)(a)(a) The classified service comprises all positions not included in the unclassified service.

230.08(3)(b) (b) Employees holding permanent or sessional classified service positions in the legislative branch shall have the same legal status as employees holding permanent classified service positions in the administrative branch.

230.08(3)(e) (e) School-year positions in the classified service shall be designated as permanent positions.

230.08(4) (4) Division administrators.

230.08(4)(a)(a) The number of administrator positions specified in sub. (2) (e) includes all administrator positions specifically authorized by law to be employed outside the classified service in each department, board or commission and the historical society, and any other managerial position determined by an appointing authority. In this paragraph, "department" has the meaning given under s. 15.01 (5), "board" means the educational communications board, government accountability board, investment board, public defender board and technical college system board and "commission" means the employment relations commission and the public service commission. Notwithstanding sub. (2) (z), no division administrator position exceeding the number authorized in sub. (2) (e) may be created in the unclassified service.

230.08(4)(b) (b) Notwithstanding sub. (2) (e), no appointing authority may assign the functions enumerated in this paragraph to be supervised in whole or in part by a division administrator in the unclassified service:

230.08(4)(b)1. 1. Functions of the department of revenue relating to income, franchise, sales or excise tax administration.

230.08(4)(b)2. 2. Functions of the department of justice relating to criminal investigations, except for controlled substance criminal investigations.

230.08(4)(b)3. 3. Any function of the department of employee trust funds.

230.08(4)(c) (c) Any proposal of a board, department or commission, as defined in par. (a) and s. 15.01 (5), or of the historical society, for a change in the number of positions enumerated in sub. (2) (e), before being submitted to the legislature, shall first be submitted by the board, department or commission or by the historical society for a separate review by the secretary of administration and by the director. The secretary of administration's review shall include information on the appropriateness of the proposed change with regard to a board's, department's, commission's or society's current or proposed internal organizational structure under s. 15.02 (4). The director's review shall include information on whether the existing classified or existing or proposed unclassified division administrator position involved is or would be assigned to pay range 1-18 or above in schedule 1, or a comparable level, of the compensation plan under s. 230.12. The results of these reviews shall be provided by the secretary of administration and by the director to the joint committee on finance and the joint committee on employment relations at the same time that the board's, department's, commission's or society's proposal is presented to either committee.

230.08(4)(d) (d) The division administrator appointed under sub. (2) (e) 4. shall be an attorney and shall be appointed by the chairperson of the employment relations commission.

230.08(7) (7) Exceptional employment situations. The administrator shall provide, by rule, for exceptional methods and kinds of employment to meet the needs of the service during periods of disaster or national emergency, and for other exceptional employment situations such as to employ the mentally disabled, the physically disabled and the disadvantaged.

230.08(8) (8) Auditing of payrolls. The director shall audit the payrolls of the classified and unclassified service, as necessary, to carry out this subchapter.

230.08 History History: 1971 c. 40, 270; 1973 c. 333, 335; 1977 c. 29, 187; 1977 c. 196 ss. 34, 108, 130 (5); 1977 c. 272, 418, 449; Stats. 1977 s. 230.08; 1979 c. 34, 189, 221, 356, 361; 1981 c. 20, 347, 374; 1983 a. 27 ss. 1605o to 1609am, 2200 (15); 1983 a. 189 s. 329 (27); 1983 a. 371, 378; 1985 a. 29; 1987 a. 27, 119, 204, 354, 399, 403; 1989 a. 31, 107, 119, 122, 169, 208, 219, 336; 1991 a. 39, 250, 269; 1993 a. 16, 349, 399; 1995 a. 27 ss. 6245 to 6277m, 9126 (19), 9130 (4); 1995 a. 216; 1997 a. 3, 27, 179, 194, 237; 1999 a. 9, 42, 87, 186; 2001 a. 16, 19, 109; 2003 a. 33 ss. 2392 to 2407b, 9160; 2003 a. 91, 326; 2005 a. 22, 25; 2007 a. 1; 2007 a. 20 ss. 3006 to 3014, 9121 (6) (a); 2009 a. 28; 2011 a. 10, 32, 38, 155; 2013 a. 20; s. 13.92 (2) (i).

230.08 Annotation An administrative agency may not issue a rule that is not expressly or impliedly authorized by statute. Limiting eligibility lists of applicants for civil service positions on the basis of race or sex is not authorized by sub. (7). State v. DILHR, 77 Wis. 2d 126, 252 N.W.2d 353 (1977).

230.08 Annotation An investment board employee hired in the classified service whose position was changed to unclassified by subsequent legislative action had a property interest in the position entitling him to continued civil service protections after the reclassification. Bahr v. State Investment Board, 186 Wis. 2d 379, 521 N.W.2d 152 (Ct. App. 1994).



230.09 Classification.

230.09  Classification.

230.09(1)(1) The director shall ascertain and record the duties, responsibilities and authorities of, and establish grade levels and classifications for, all positions in the classified service. Each classification so established shall include all positions which are comparable with respect to authority, responsibility and nature of work required. Each classification shall be established to include as many positions as are reasonable and practicable. In addition, each class shall:

230.09(1)(b) (b) Be designated by the same official generic title. The official titles of classes so established shall be used in all reports and payrolls and in all estimates requesting the appropriation of money to pay employees.

230.09(1)(c) (c) Be so constituted that the same evaluated grade level within a pay schedule can be applied to all positions in the class under similar working conditions.

230.09(1)(d) (d) Where practical, be included in a series to provide probable lines of progression.

230.09(2) (2)

230.09(2)(a)(a) After consultation with the appointing authorities, the director shall allocate each position in the classified service to an appropriate class on the basis of its duties, authority, responsibilities or other factors recognized in the job evaluation process. The director may reclassify or reallocate positions on the same basis.

230.09(2)(am) (am) The director shall maintain and improve the classification plan to meet the needs of the service, using methods and techniques which may include personnel management surveys, individual position reviews, occupational group classification surveys, or other appropriate methods of position review. Such reviews may be initiated by the director after taking into consideration the recommendations of the appointing authority, or at his or her own discretion. The director shall establish, modify or abolish classifications as the needs of the service require.

230.09(2)(b) (b) To accommodate and effectuate the continuing changes in the classification plan as a result of the classification survey program and otherwise, the director shall, upon initial establishment of a classification, assign that class to the appropriate pay rate or range, and may, upon subsequent review, reassign classes to different pay rates or ranges. The director shall assign each class to a pay range according to the skill, effort, responsibility and working conditions required for the class, without regard to whether the class is occupied primarily by members of a certain gender or racial group. The director shall give notice to appointing authorities to permit them to make recommendations before final action is taken on any such assignment or reassignment of classes.

230.09(2)(c) (c) If anticipated changes in program or organization will significantly affect the assignment of duties or responsibilities to positions, the appointing authority shall, whenever practicable, confer with the director within a reasonable time prior to the reorganization or changes in program to formulate methods to fill positions which are newly established or modified to the extent that reclassification of the position is appropriate. In all cases, appointing authorities shall give written notice to the director and employee of changes in the assignment of duties or responsibilities to a position when the changes in assignment may affect the classification of the position.

230.09(2)(d) (d) If after review of a filled position the director reclassifies or reallocates the position, the director shall determine whether the incumbent shall be regraded or whether the position shall be opened to other applicants.

230.09(2)(e) (e) If an appointing authority appoints a person to a position at an approved grade level lower than that recognized for the position, the person in the position may be regraded, only upon recommendation of the appointing authority, subject to the statutes, classification plan and rules prescribed under this subchapter.

230.09(2)(f) (f) If a position in the classified service is reclassified or reallocated, or if a position is allocated from the unclassified service to a classification in the classified service having a lower pay rate or pay range maximum than the incumbent's current basic pay rate, the pay rate of the incumbent shall be adjusted under the compensation plan under s. 230.12 or the rules prescribed under this section.

230.09(2)(g) (g) When filling a new or vacant position, if the director determines that the classification for a position is different than that provided for by the legislature as established by law or in budget determinations, or as authorized by the joint committee on finance under s. 13.10, or as specified by the governor creating positions under s. 16.505 (1) (c) or (2) [or], or is different than that of the previous incumbent, the director shall notify the administrator and the secretary of administration. The administrator shall withhold action on the selection and certification process for filling the position. The secretary of administration shall review the position to determine that sufficient funds exist for the position and that the duties and responsibilities of the proposed position reflect the intent of the legislature as established by law or in budget determinations, the intent of the joint committee on finance acting under s. 13.10, the intent of the governor creating positions under s. 16.505 (1) (c) or (2) [or]. The administrator may not proceed with the selection and certification process until the secretary of administration has authorized the position to be filled.

230.09(3) (3) The director shall establish separate classifications for career executive positions under s. 230.24 and rules governing the salary administration of positions in such classifications.

230.09 History History: 1971 c. 270 ss. 16, 26; 1977 c. 196 ss. 32, 109, 130 (5); 1977 c. 272, 273, 418; 1981 c. 20; 1983 a. 27 ss. 1609b to 1610, 2200 (15); 1985 a. 29, 120; 1987 a. 27, 403; 1989 a. 39; 1991 a. 315; 1995 a. 27; 2003 a. 33; 2011 a. 10, 32; s. 13.92 (2) (i).

230.09 Annotation Under sub. (2) (b), employees in different occupational groups who perform substantially similar or equal work must be assigned to the same pay range. 68 Atty. Gen. 190.



230.10 Compensation plan coverage.

230.10  Compensation plan coverage.

230.10(1) (1) Except as provided under sub. (2), the compensation plan provisions of s. 230.12 apply to all employees of the classified service. If an employee is covered under a collective bargaining agreement under subch. V of ch. 111, the compensation plan provisions of s. 230.12 apply to that employee, except for those provisions relating to matters that are subject to bargaining under a collective bargaining agreement that covers the employee.

230.10(2) (2) The compensation plan in effect at the time that a representative is recognized or certified to represent employees in a collective bargaining unit and the employee salary and benefit provisions under s. 230.12 (3) (e) in effect at the time that a representative is certified to represent employees in a collective bargaining unit under subch. V of ch. 111 constitute the compensation plan or employee salary and benefit provisions for employees in the collective bargaining unit until a collective bargaining agreement becomes effective for that unit. If a collective bargaining agreement under subch. V of ch. 111 expires prior to the effective date of a subsequent agreement, and a representative continues to be recognized or certified to represent employees specified in s. 111.81 (7) (a) or certified to represent employees specified in s. 111.81 (7) (b) to (f) in that collective bargaining unit, the wage rates of the employees in such a unit shall be frozen until a subsequent agreement becomes effective, and the compensation plan under s. 230.12 and salary and benefit changes adopted under s. 230.12 (3) (e) do not apply to employees in the unit.

230.10 History History: 1971 c. 270; 1977 c. 44; 1977 c. 196 ss. 35, 131; 1977 c. 272 s. 98; Stats. 1977 s. 230.10; 1985 a. 42; 1989 a. 31; 2001 a. 16; 2011 a. 10, 32.



230.12 Compensation.

230.12  Compensation.

230.12(1)(1)  Compensation plan.

230.12(1)(a)(a) General provision.

230.12(1)(a)1.1. The compensation plan consists of both of the following:

230.12(1)(a)1.a. a. The dollar values of the pay rates and ranges and the within range pay steps of the separate pay schedules to which the classes and grade levels for positions in the classified service established under the classification plan are assigned.

230.12(1)(a)1.b. b. The provisions governing the pay of all unclassified positions except positions for employees of the University of Wisconsin System, for employees of the legislature who are not identified under s. 20.923 (4), for employees of a service agency under subch. IV of ch. 13, for employees of the state court system, for employees of the investment board identified under s. 230.08 (2) (p), for one stenographer employed by each elective executive officer under s. 230.08 (2) (g), for 3 sales representatives of prison industries and one sales manager of prison industries identified under s. 303.01 (10), and for sales and development professional of the historical society employed under s. 44.20 (4) (a).

230.12 Note b. The provisions governing the pay of all unclassified positions except positions for employees of the legislature who are not identified under s. 20.923 (4), for employees of a service agency under subch. IV of ch. 13, for employees of the state court system, for employees of the investment board identified under s. 230.08 (2) (p), for one stenographer employed by each elective executive officer, except the secretary of state and the state treasurer, under s. 230.08 (2) (g), for 3 sales representatives of prison industries and one sales manager of prison industries identified under s. 303.01 (10), and for sales and development professional of the historical society employed under s. 44.20 (4) (a).

230.12(1)(a)2. 2. In addition, the compensation plan may, when applicable, include provisions for supplemental pay and pay adjustments, and other provisions required to implement the plan or amendments thereto.

230.12(1)(a)3. 3. Provisions for administration of the compensation plan and salary transactions shall be provided, as determined by the director, in either the rules of the director or the compensation plan.

230.12(1)(b) (b) Schedules. The several separate pay schedules may incorporate different wage and salary administration features. Each schedule shall provide for pay ranges or pay rates and applicable methods and frequency of within range pay adjustments based on such considerations as competitive practice, appropriate principles and techniques of wage and salary administration and determination, elimination of pay inequities based on gender or race, and the needs of the service. Not limited by enumeration, such considerations for establishment of pay rates and ranges and applicable within range pay adjustments may include provisions prevalent in schedules used in other public and private employment, professional or advanced training, recognized expertise, or any other criteria which assures state employee compensation is set on an equitable basis.

230.12(1)(bf) (bf) Legislative action. Provisions of the compensation plan that the joint committee on employment relations approves which require legislative action for implementation, such as changes in fringe benefits and any proposed amendments, deletions or additions to existing law, shall be introduced by the committee in a bill or companion bills, to be put on the calendar. The bill or companion bills are not subject to ss. 13.093 (1), 13.50 (6) (a) and (b) and 16.47 (2). The committee may, however, submit suitable portions of the bill or companion bills to appropriate legislative committees for advisory recommendations on the proposed changes. The committee shall accompany the introduction of such proposed legislation with a message that informs the legislature of the committee's concurrence with the matters under consideration and which recommends the passage of such legislation without change. It is the intent of the legislature to make this process consistent with that set forth under s. 111.92.

230.12(1)(c) (c) Supplementary compensation.

230.12(1)(c)1.1. When applicable, the compensation plan may provide for pay supplements to reflect those circumstances not reflected by the basic pay rates or ranges as established in the compensation plan. Such pay supplements shall not be considered as part of an employee's basic pay.

230.12(1)(c)2. 2. The director may establish a plan of extra compensation for work performed during selected hours at an hourly rate or rates subject to approval of the joint committee on employment relations. Eligibility for such extra compensation shall be as provided in the compensation plan.

230.12(1)(c)3. 3. Meals furnished an employee by the employing state agency, while the employee is required by the agency to take meals in the performance of assigned duties or responsibilities, shall be furnished without charge to the employee or deduction from the employee's salary.

230.12(1)(d) (d) Uniforms and safety equipment. The director, with approval of the joint committee on employment relations, may establish a schedule of payments to employees for uniforms or protective clothing and equipment required to perform their duties.

230.12(1)(dm) (dm) Damaged personal articles. The compensation plan shall include provision for reimbursement of employees whose articles of clothing, watches or eye glasses are damaged in the line of duty, if the damage is not caused by employee carelessness or normal wear and tear resulting from the type of work performed by an employee, subject to a minimum actual value or repair cost specified in the plan. Payments are subject to approval of an employee's appointing authority and shall not exceed a maximum amount specified in the plan.

230.12(1)(e) (e) Maintenance provisions. The compensation plan shall also include the approved schedule of allowable charges for the deductions from the pay of employees who are furnished meals, wholesale provisions and other maintenance provisions. Where allowances such as laundry or meals are provided any classified employee or an employee and his or her family, and such allowance in kind is included as a part of the compensation, the appointing authority or department head in addition shall pay in cash the value of the food during the vacation period or noncumulative leave of absence, if not so utilized, to such an employee.

230.12(1)(f) (f) Trainee pay rates. When applicable, the compensation plan may provide for rates of pay below the minimum of the pay range to reflect the appropriate beginning pay for persons appointed to positions who do not possess the qualifications necessary to perform the work at the classification level for which they are being trained. Pay increases up to the minimum of the pay range shall be provided to compensate for the attainment of additional qualifications during the trainee period.

230.12(1)(g) (g) Temporary reserve appeal tribunal. The compensation plan shall include a provision authorizing the department of workforce development to pay any individual who was previously employed by the department of workforce development and who is appointed to limited term employment as a temporary reserve appeal tribunal under s. 108.09 (3) (a) 2. not more than the base pay rate that the individual was paid at the time of his or her separation from the department of workforce development, plus any across-the-board and discretionary intervening adjustments that were made under the compensation plan or applicable collective bargaining agreement to the base pay rate for the position that was previously filled by the individual during the time between the individual's separation from the department of workforce development and the individual's appointment as a temporary reserve tribunal. For the purpose of calculating the amount of any discretionary intervening adjustment, the amount shall be limited to the amount that would have been generated by the employee.

230.12(1)(h) (h) Other pay, benefits, and working conditions. The compensation plan may include other provisions relating to pay, benefits, and working conditions that shall supersede the provisions of the civil service and other applicable statutes and rules promulgated by the director and the administrator.

230.12(3) (3) Compensation plan; establishment and revision.

230.12(3)(a)(a) Submission to the joint committee on employment relations. The director shall submit to the joint committee on employment relations a proposal for any required changes in the compensation plan. The proposal shall include the amounts and methods for within range pay progression, for pay transactions, and for performance awards. The proposal shall be based upon experience in recruiting for the service, the principle of providing pay equity regardless of gender or race, data collected as to rates of pay for comparable work in other public services and in commercial and industrial establishments, recommendations of agencies and any special studies carried on as to the need for any changes in the compensation plan to cover each year of the biennium. The proposal shall also take proper account of prevailing pay rates, costs and standards of living and the state's employment policies.

230.12(3)(ad) (ad) Timing of proposed changes. Notwithstanding any other statute, the director may delay timing for announcement or implementation of any recommended changes in the compensation plan under this section until after some or all of the collective bargaining agreements under subch. V of ch. 111 for that biennium are negotiated. Any such action taken under this paragraph is not appealable under s. 230.44.

230.12(3)(b) (b) Public hearing on the proposal; adoption of plan. The director shall submit the proposal for any required changes in the compensation plan to the joint committee on employment relations. The committee shall hold a public hearing on the proposal. The proposal, as may be modified by the joint committee on employment relations together with the unchanged provisions of the current compensation plan, shall, for the ensuing fiscal year or until a new or modified plan is adopted under this subsection, constitute the state's compensation plan. Any modification of the director's proposed changes in the compensation plan by the joint committee on employment relations may be disapproved by the governor within 10 calendar days. A vote of 6 members of the joint committee on employment relations is required to set aside any such disapproval of the governor.

230.12(3)(c) (c) Interim adjustments. Subject to pars. (a) and (b), the director may propose amendments to one or more parts of the compensation plan at such times as the needs of the service require.

230.12(3)(d) (d) Legislative employees. This subsection shall not apply to employees of the legislature under s. 13.20 (2).

230.12(3)(e) (e) University of Wisconsin System senior executives, faculty, and academic staff employees; Wisconsin Technical College System senior executives.

230.12(3)(e)1.1. The director, after receiving recommendations from the board of regents, shall submit to the joint committee on employment relations a proposal for adjusting compensation and employee benefits for employees under ss. 20.923 (4g), (5) and (6) (m) and 230.08 (2) (d) who are not included in a collective bargaining unit under subch. V of ch. 111 for which a representative is certified. The proposal shall include the salary ranges and adjustments to the salary ranges for the university senior executive salary groups 1 and 2 established under s. 20.923 (4g). The proposal shall be based upon the competitive ability of the board of regents to recruit and retain qualified faculty and academic staff, data collected as to rates of pay for comparable work in other public services, universities and commercial and industrial establishments, recommendations of the board of regents and any special studies carried on as to the need for any changes in compensation and employee benefits to cover each year of the biennium. The proposal shall also take proper account of prevailing pay rates, costs and standards of living and the state's employment policies. The proposal for such pay adjustments may contain recommendations for across-the-board pay adjustments, merit or other adjustments and employee benefit improvements. Paragraph (b) and sub. (1) (bf) shall apply to the process for approval of all pay adjustments for such employees under ss. 20.923 (4g), (5) and (6) (m) and 230.08 (2) (d). The proposal as approved by the joint committee on employment relations and the governor shall be based upon a percentage of the budgeted salary base for such employees under ss. 20.923 (4g), (5) and (6) (m) and 230.08 (2) (d). The amount included in the proposal for merit and adjustments other than across-the-board pay adjustments is available for discretionary use by the board of regents.

Effective date text (e) University of Wisconsin System employees; Wisconsin Technical College System senior executives. 1. The director, after receiving recommendations from the board of regents and the chancellor of the University of Wisconsin-Madison, shall submit to the joint committee on employment relations a proposal for adjusting compensation and employee benefits for University of Wisconsin System employees. The proposal shall be based upon the competitive ability of the board of regents to recruit and retain qualified faculty and academic staff, data collected as to rates of pay for comparable work in other public services, universities and commercial and industrial establishments, recommendations of the board of regents and any special studies carried on as to the need for any changes in compensation and employee benefits to cover each year of the biennium. The proposal shall also take proper account of prevailing pay rates, costs and standards of living and the state's employment policies. The proposal for such pay adjustments may contain recommendations for across-the-board pay adjustments, merit or other adjustments and employee benefit improvements. Paragraph (b) and sub. (1) (bf) shall apply to the process for approval of all pay adjustments for University of Wisconsin System employees. The proposal as approved by the joint committee on employment relations and the governor shall be based upon a percentage of the budgeted salary base for University of Wisconsin System employees. The amount included in the proposal for merit and adjustments other than across-the-board pay adjustments is available for discretionary use by the board of regents.

230.12(3)(e)2. 2. The director, after receiving recommendations from the board of the Technical College System, shall submit to the joint committee on employment relations a proposal for adjusting compensation and employee benefits for employees under s. 20.923 (7). The proposal shall include the salary ranges and adjustments to the salary ranges for the general senior executive salary groups established under s. 20.923 (7). Paragraph (b) and sub. (1) (bf) shall apply to the process for approval of all pay adjustments for such employees. The proposal as approved by the joint committee on employment relations and the governor shall be based upon a percentage of the budgeted salary base for such employees under s. 20.923 (7).

230.12(4) (4) Compensation plan implementation provisions.

230.12(4)(a)(a) When an approved compensation plan or an amendment thereto becomes effective, required individual pay adjustments shall be made in accordance with determinations made by the director to implement the approved plan.

230.12(4)(b) (b) The director may, without prior approval of the joint committee on employment relations, determine the circumstances under which it is appropriate for an appointing authority to grant, and authorize an appointing authority to grant, a general wage or parity adjustment, or appropriate portion thereof, previously approved by the committee under this section to employees who did not receive the adjustment on the effective date of the adjustment set forth in the plan. No general wage or parity adjustment may become effective for any employee prior to the effective date of the individual employee transaction, but the director may authorize an appointing authority to grant a lump sum payment to an employee to reflect any wage or parity adjustment that the employee did not receive during the period between the effective date of the adjustment set forth in the plan and the effective date of the individual employee transaction.

230.12(5) (5) Within range pay adjustments.

230.12(5)(a)(a) Pay advancement techniques, application. The varying circumstances and needs of the widely diverse occupational groups of state service must be recognized and met through several methods of systematic pay advancement. To this end the compensation program shall contain either individual or combinations of pay advancement techniques, and the pay schedules therein may contain provisions for a variety of methods of within range progression, including, but not limited to discretionary performance awards, equity adjustments, "time in grade" adjustments, and other appropriate within range adjustments as may be provided in the compensation schedule.

230.12(5)(b) (b) Date. Any authorized pay adjustments under this section shall be awarded by each appointing authority for the agency subject to par. (d) on the date or dates in the approved plan.

230.12(5)(c) (c) Increase limits. Unless otherwise defined in the pay schedule the total amount for all such within range increases shall not exceed the amount for such increases specified and approved by the joint committee on employment relations in its action on the director's proposal for such increases.

230.12(5)(d) (d) Individual increase limit. No appointing authority shall award an employee cumulative performance award increases or other types of cumulative within range pay adjustments exceeding a total of 10% of the employee's base pay during a fiscal year. This paragraph does not apply to a specific type of pay increase authorized by the compensation plan if the plan specifically refers to this paragraph and specifically provides that the type of pay increase referenced in the plan is not subject to this paragraph.

230.12(5)(e) (e) Appeal of discretionary performance award. An employee who is dissatisfied with the evaluation methodology and results used by an agency to determine any discretionary performance award, or the amount of such an award, may grieve the decision to the appointing authority under the agency's grievance procedure. The decision of the appointing authority is final and may not be appealed to the commission under s. 230.44 or 230.45 (1) (c).

230.12(6) (6) Additional hours of work provisions. Provisions relating to compensation for hours of work in addition to the standard basis of employment under s. 230.35 (5) (a) shall be provided for in the compensation plan. The provisions shall include the rate or rates to be paid to employees and the standards for determining which employees receive such compensation.

230.12(7m) (7m) Pay adjustment filing requirements. Except as provided in the rules of the director and in the compensation plan, pay increases shall be made only on the dates prescribed under sub. (8). Appointing authorities shall at such times each year as specified by the secretary file with the director and with the secretary of administration a list of employees showing their then existing pay rates and their proposed new pay rates.

230.12(8) (8) Effective date of compensation adjustments. Except as provided in s. 20.923 (3), all compensation adjustments for state employees shall be effective on the beginning date of the pay period nearest the statutory or administrative date.

230.12(9) (9) Health insurance premium credits. The director may recommend to the joint committee on employment relations a program, administered by the department of employee trust funds, that provides health insurance premium credits to employees whose compensation is established under this section or s. 20.923 (2) or (3). The health insurance premium credits shall be used for the purchase of health insurance for a retired employee, or the retired employee's surviving insured dependents; for an eligible employee under s. 40.02 (25) (b) 6e., or the eligible employee's surviving insured dependents; for an employee who is laid off, but who is not on a temporary, school year, seasonal, or sessional layoff, and his or her surviving insured dependents; and for the surviving insured dependents of an employee who dies while employed by the state, and shall be based on the employee's years of continuous service, accumulated unused sick leave and any other factor recommended by the director. Credits granted under the program to an employee who is laid off shall be available until the credits are exhausted, the employee is reemployed by the state, or 5 years have elapsed from the date of layoff, whichever occurs first. The approval process for the program is the same as that provided under sub. (3) (b) and the program shall be incorporated into the compensation plan under sub. (1).

230.12(10) (10) Deputy and assistant district attorney pay progression plan.

230.12(10)(a)(a) There is established a pay progression plan for deputy and assistant district attorneys. The pay progression plan shall consist of 17 hourly salary steps, with each step equal to one-seventeenth of the difference between the lowest hourly salary and the highest hourly salary for the salary range for the position, as contained in the compensation plan. The pay progression plan shall be based entirely on merit.

230.12(10)(b) (b) Beginning with the first pay period that occurs on or after July 1, 2013, all deputy and assistant district attorneys who have served with the state as deputy or assistant district attorneys for a continuous period of 12 months or more, and who are not paid the maximum hourly rate, shall be paid an hourly salary at the step that is immediately above their hourly salary on June 30, 2013. All other deputy and assistant district attorneys, who are not paid the maximum hourly rate, shall be paid an hourly salary at the step that is immediately above their hourly salary on June 30, 2013, when they have served with the state as deputy or assistant district attorneys for a continuous period of 12 months.

230.12(10)(c) (c) Beginning with the first pay period that occurs on or after July 1, 2014, and with the first pay period that occurs on or after each succeeding July 1, all deputy and assistant district attorneys who have served with the state as deputy or assistant district attorneys for a continuous period of 12 months or more, and who are not paid the maximum hourly rate, may, at the discretion of their supervising district attorney, be paid an hourly salary at any step, or part thereof, above their hourly salary on the immediately preceding June 30. All other deputy and assistant district attorneys, who are not paid the maximum hourly rate, may, at the discretion of their supervising district attorney, be paid an hourly salary at any step, or part thereof, above their hourly salary on the immediately preceding June 30, when they have served with the state as deputy or assistant district attorneys for a continuous period of 12 months. No salary adjustment for a deputy or an assistant district attorney under this paragraph may exceed 10 percent of his or her base pay during a fiscal year.

230.12(11) (11) Assistant state public defender pay progression plan.

230.12(11)(a)(a) There is established a pay progression plan for assistant state public defenders. The pay progression plan shall consist of 17 hourly salary steps, with each step equal to one-seventeenth of the difference between the lowest hourly salary and the highest hourly salary for the salary range for assistant state public defenders contained in the compensation plan. The pay progression plan shall be based entirely on merit.

230.12(11)(b) (b) Beginning with the first pay period that occurs on or after July 1, 2013, all assistant state public defenders who have served with the state as assistant state public defenders for a continuous period of 12 months or more, and who are not paid the maximum hourly rate, shall be paid an hourly salary at the step that is immediately above their hourly salary on June 30, 2013. All other assistant state public defenders, who are not paid the maximum hourly rate, shall be paid an hourly salary at the step that is immediately above their hourly salary on June 30, 2013, when they have served with the state as assistant state public defenders for a continuous period of 12 months.

230.12(11)(c) (c) Beginning with the first pay period that occurs on or after July 1, 2014, and with the first pay period that occurs on or after each succeeding July 1, all assistant state public defenders who have served with the state as assistant state public defenders for a continuous period of 12 months or more, and who are not paid the maximum hourly rate, may, at the discretion of the state public defender, be paid an hourly salary at any step, or part thereof, above their hourly salary on the immediately preceding June 30. All other assistant state public defenders, who are not paid the maximum hourly rate, may, at the discretion of the state public defender, be paid an hourly salary at any step, or part thereof, above their hourly salary on the immediately preceding June 30, when they have served with the state as assistant state public defenders for a continuous period of 12 months. No salary adjustment for an assistant state public defender under this paragraph may exceed 10 percent of his or her base pay during a fiscal year.

230.12(12) (12) Assistant attorneys general pay progression plan.

230.12(12)(a)(a) There is established a pay progression plan for assistant attorneys general. The pay progression plan shall consist of 17 hourly salary steps, with each step equal to one-seventeenth of the difference between the lowest hourly salary and the highest hourly salary for the salary range for assistant attorneys general contained in the compensation plan. The pay progression plan shall be based entirely on merit.

230.12(12)(b) (b) Beginning with the first pay period that occurs on or after July 1, 2013, all assistant attorneys general who have served with the state as assistant attorneys general for a continuous period of 12 months or more, and who are not paid the maximum hourly rate, shall be paid an hourly salary at the step that is immediately above their hourly salary on June 30, 2013. All other assistant attorneys general, who are not paid the maximum hourly rate, shall be paid an hourly salary at the step that is immediately above their hourly salary on June 30, 2013, when they have served with the state as assistant attorneys general for a continuous period of 12 months.

230.12(12)(c) (c) Beginning with the first pay period that occurs on or after July 1, 2014, and with the first pay period that occurs on or after each succeeding July 1, all assistant attorneys general who have served with the state as assistant attorneys general for a continuous period of 12 months or more, and who are not paid the maximum hourly rate, may, at the discretion of the attorney general, be paid an hourly salary at any step, or part thereof, above their hourly salary on the immediately preceding June 30. All other assistant attorneys general, who are not paid the maximum hourly rate, may, at the discretion of the attorney general, be paid an hourly salary at any step, or part thereof, above their hourly salary on the immediately preceding June 30, when they have served with the state as assistant attorneys general for a continuous period of 12 months. No salary adjustment for an assistant attorney general under this paragraph may exceed 10 percent of his or her base pay during a fiscal year.

230.12 History History: 1971 c. 55, 125, 215; 1971 c. 270 ss. 20, 27, 28, 30 to 32; 1971 c. 336; Stats. 1971 s. 16.086; 1973 c. 12, 51, 90; 1975 c. 28, 39, 199, 224; 1977 c. 29, 44; 1977 c. 196 ss. 36, 130 (3), (5), (11), 131; 1977 c. 272, 418, 449; Stats. 1977 s. 230.12; 1979 c. 221; 1981 c. 20 s. 2202 (33) (b); 1981 c. 153; 1983 a. 27 ss. 1611am to 1612am, 2200 (15); 1983 a. 140; 1985 a. 29, 34, 42, 119, 332; 1987 a. 33, 83, 340, 399, 403; 1989 a. 39, 56, 117, 119, 124, 153, 336, 359; 1991 a. 269; 1995 a. 37, 88; 1997 a. 14, 237; 1999 a. 42, 102; 2001 a. 16, 29, 35; 2003 a. 33, 91, 117; 2009 a. 28; 2011 a. 10, 32, 238; 2013 a. 20.



230.13 Closed records.

230.13  Closed records.

230.13(1)(1) Except as provided in sub. (3) and ss. 19.36 (10) to (12) and 103.13, the director and the administrator may keep records of the following personnel matters closed to the public:

230.13(1)(a) (a) Examination scores and ranks and other evaluations of applicants.

230.13(1)(c) (c) Dismissals, demotions and other disciplinary actions.

230.13(1)(d) (d) Pay survey data obtained from identifiable nonpublic employers.

230.13(1)(e) (e) Names of nonpublic employers contributing pay survey data.

230.13(2) (2) Unless the name of an applicant is certified under s. 230.25, the director and the administrator shall keep records of the identity of an applicant for a position closed to the public, except as provided in sub. (3).

230.13(3) (3)

230.13(3)(a)(a) The director and the administrator shall provide to the department of children and families or a county child support agency under s. 59.53 (5) information requested under s. 49.22 (2m) that would otherwise be closed to the public under this section. Information provided under this paragraph may only include an individual's name and address, an individual's employer and financial information related to an individual.

230.13(3)(b) (b) The director and the administrator may provide any agency with personnel information relating to the hiring and recruitment process, including specifically the examination scores and ranks and other evaluations of applicants.

230.13 History History: 1971 c. 270; 1977 c. 196 s. 37; Stats. 1977 s. 230.13; 1979 c. 339; 1989 a. 31; 1991 a. 269, 317; 1997 a. 191; 2003 a. 33, 47, 320; 2007 a. 20.

230.13 Annotation Only names of applicants for classified positions who were not certified for employment may be withheld under sub. (2). Milwaukee Journal v. UW Board of Regents, 163 Wis. 2d 933, 472 N.W.2d 607 (Ct. App. 1991).



230.14 Recruitment.

230.14  Recruitment.

230.14(1)(1) Recruitment for classified positions shall be an active continuous process conducted in a manner that assures a diverse, highly qualified group of applicants; and shall be conducted on the broadest possible base consistent with sound personnel management practices and an approved affirmative action plan or program. Due consideration shall be given to the provisions of s. 230.19.

230.14(3m) (3m) In advertising openings in the classified civil service, the state may not require as a condition of application that an applicant be a college graduate unless the opening is a position as a forensic scientist in a state or regional crime laboratory or unless the opening must be filled by an incumbent holding a credential, as defined in s. 440.01 (2) (a), or other license, permit, certificate or registration in an occupation regulated by law and college graduation is required to obtain the occupational credential, license, permit, certificate or registration.

230.14(4) (4) The administrator may charge an agency a fee to announce any vacancy to be filled in a classified or unclassified position in that agency. Funds received under this subsection shall be credited to the appropriation account under s. 20.545 (1) (ka).

230.14 History History: 1977 c. 196; 1981 c. 26; 1987 a. 32; 1991 a. 132; 1995 a. 27; 1997 a. 307; 2003 a. 33; 2013 a. 20.



230.143 Appointment; selective service registration.

230.143  Appointment; selective service registration. A person who is required to register with the selective service system under 50 USC, Appendix, sections 451 to 473, but has not registered, may not receive any of the following during the period that the person is required to register:

230.143(1) (1) An original appointment to a position in the classified service.

230.143(2) (2) An appointment to a position described in s. 230.08 (2) (k).

Effective date text 230.143 Appointment; selective service registration. A person who is required to register with the selective service system under 50 USC, Appendix, sections 451 to 473, but has not registered, may not receive an original appointment to a position in the classified service during the period that the person is required to register.

230.143 History History: 2001 a. 16; 2003 a. 33; 2011 a. 32.



230.147 Employment of aid recipients.

230.147  Employment of aid recipients.

230.147(1) (1) Each appointing authority of an agency with more than 100 authorized permanent full-time equivalent positions shall prepare and implement a plan of action to employ persons who, at the time determined under sub. (4), receive aid under s. 49.19, or benefits under s. 49.147 (3) to (5), with the goal of making the ratio of those persons occupying permanent positions in the agency to the total number of persons occupying permanent positions in the agency equal to the ratio of the average case load receiving aid under s. 49.19, or benefits under s. 49.147 (3) to (5), in this state in the previous fiscal year to the average number of persons in the state civilian labor force in the preceding fiscal year, as determined by the department of children and families.

230.147(2) (2) Each appointing authority of an agency with 100 or fewer authorized permanent full-time equivalent positions is encouraged to employ persons who, at the time determined under sub. (4), receive aid under s. 49.19, or benefits under s. 49.147 (3) to (5), to attempt to make the ratio of those persons occupying permanent positions in the agency to the total number of persons occupying permanent positions in the agency equal to the ratio of the average case load receiving aid under s. 49.19, or benefits under s. 49.147 (3) to (5) in this state in the previous fiscal year to the average number of persons in the state civilian labor force in the preceding fiscal year, as determined by the department of children and families.

230.147(3) (3) Notwithstanding subs. (1) and (2), the state fair park board shall make every reasonable effort to employ in permanent full-time equivalent positions persons who, at the time determined under sub. (4), receive aid under s. 49.19 or benefits under s. 49.147 (3) to (5). The state fair park board shall consult with the office to assure that its efforts under this subsection comply with ch. 230.

230.147(4) (4) The determination of when a person is receiving aid under s. 49.19 for the purposes of this section shall be made as follows:

230.147(4)(a) (a) For positions in the classified service, when the person is certified under s. 230.25.

230.147(4)(b) (b) For positions outside of the classified service, when the person begins employment with the agency or state fair park board.

230.147 History History: 1985 a. 285; 1987 a. 27; 1989 a. 31; 1995 a. 27 ss. 6281, 6282, 9130 (4); 1995 a. 289; 1997 a. 3; 2003 a. 33; 2007 a. 20.



230.148 Unclassified service reappointments.

230.148  Unclassified service reappointments. No person may be reappointed to a position in the unclassified service in any executive branch agency except the office of the governor, within one year after the person vacated the position, at a salary in excess of the salary which the person was receiving in the position at the time he or she vacated the position unless the excess is for an across the board pay adjustment or merit pay adjustment which is authorized by the joint committee on employment relations or by the legislature and which is generally awarded to other employees in the period between the time the person vacated the position and the time of the reappointment, or unless the excess was received by the person after vacating the position and while serving for not less than 6 consecutive months in any agency in any branch of state government.

230.148 History History: 1979 c. 34.



230.15 Appointments, promotions, changes in classified service.

230.15  Appointments, promotions, changes in classified service.

230.15(1)(1) Subject to the restriction under s. 230.143, appointments to, and promotions in, the classified service shall be made only according to merit and fitness, which shall be ascertained so far as practicable by competitive examination. The administrator may waive competitive examination for appointments made under subs. (1m) and (2) and shall waive competitive examination for appointments made under sub. (2m).

230.15(1m) (1m)

230.15(1m)(a)(a) Whenever the state becomes responsible for a function previously administered by another governmental agency or a quasi-public or private enterprise, or when positions in the unclassified service, excluding employees of the legislature, are determined to be more appropriately included in the classified service, the affected positions shall be included in the classified service.

230.15(1m)(b) (b) Whenever a position is included in the classified service under par. (a), the director shall determine all of the following:

230.15(1m)(b)1. 1. The classification of the position.

230.15(1m)(b)2. 2. If the incumbent employee is certified under par. (c), the pay, employee benefits and status under s. 230.35 appropriate for the employee.

230.15(1m)(c) (c)

230.15(1m)(c)1.1. Whenever a position is included in the classified service under par. (a), the administrator may waive the requirement for competitive examination under sub. (1) with respect to the position and certify the incumbent employee for appointment to the position in accordance with subd. 2.

230.15(1m)(c)2. 2. The administrator may certify an incumbent employee as eligible for appointment under subd. 1. if the administrator determines on the basis of sound personnel management practices that the incumbent is qualified for the position included in the classified service.

230.15(1m)(c)3. 3. If an employee is appointed after being certified under subd. 2., the administrator shall determine the employee's probationary status under s. 230.28, except that the employee shall receive credit toward his or her probationary period for the time that the employee had been employed in the position immediately prior to appointment.

230.15(2) (2) If a vacancy occurs in a position in the classified service when peculiar and exceptional qualifications of a scientific, professional, or educational character are required, and if presented with satisfactory evidence that for specified reasons competition in such special cases is impracticable, and that the position can best be filled by the selection of some designated person of high and recognized attainments in such qualities, the administrator may waive competition requirements unless the vacancy is to be filled by promotion.

230.15(2m) (2m) If a vacancy occurs in a position in the classified service and the administrator is notified by an appointing authority that the position is to be filled by a disabled veteran under s. 230.275, the administrator shall waive all competition requirements for filling the position.

230.15(3) (3) No person shall be appointed, transferred, removed, reinstated, restored, promoted or reduced in the classified service in any manner or by any means, except as provided in this subchapter.

230.15 History History: 1971 c. 270 ss. 23, 46; Stats. 1971 s. 16.11; 1973 c. 90; 1977 c. 196 ss. 39, 131; Stats. 1977 s. 230.15; 1981 c. 140; 1983 a. 27; 1989 a. 31; 1993 a. 12; 1997 a. 307; 2001 a. 16; 2003 a. 33.



230.16 Applications and examinations.

230.16  Applications and examinations.

230.16(1) (1)

230.16(1)(a)(a) The administrator shall require persons applying for admission to any examination under this subchapter or under the rules of the administrator to file an application with the division a reasonable time prior to the proposed examination.

230.16(1)(am) (am) The administrator may require in connection with the application such supplementary work history, educational transcripts, statements of physicians or others having knowledge of the applicant, as needed for qualification evaluations.

230.16(1)(b) (b) The division shall furnish application forms without charge to all persons requesting them.

230.16(2) (2) Competitive examinations shall be free and open to all applicants who have fulfilled the preliminary requirements stated in the examination announcement. To assure that all applicants have a fair opportunity to compete, examinations shall be held at such times and places as, in the judgment of the administrator, most nearly meet the convenience of applicants and needs of the service.

230.16(3) (3) The administrator may appoint boards of examiners of at least 2 persons for the purpose of conducting oral examinations as a part of the examination procedure for certain positions. All board members shall be well-qualified and impartial. All questions asked and answers made in any examination of applicants shall be recorded and made a part of the records of the applicants.

230.16(4) (4) All examinations, including minimum training and experience requirements, for positions in the classified service shall be job-related in compliance with appropriate validation standards and shall be subject to the approval of the administrator. All relevant experience, whether paid or unpaid, shall satisfy experience requirements.

230.16(5) (5) In the interest of sound personnel management, consideration of applicants and service to agencies, the administrator may set a standard for proceeding to subsequent steps in an examination, provided that all applicants are fairly treated and due notice has been given. The standard may be at or above the passing point set by the administrator for any portion of the examination. The administrator shall utilize appropriate scientific techniques and procedures in administering the selection process, in rating the results of examinations and in determining the relative ratings of the competitors.

230.16(6) (6) If any applicant is unable to complete the examination in the form presented to the applicant due to a disability, the division shall provide a reader, an appropriate place to take the examination or other similar prerequisites to ensure equality of opportunity in the examination.

230.16(7) (7)

230.16(7)(a)(a) A preference shall be given to those veterans and to those spouses of veterans specified in subds. 1. to 6. who gain eligibility on any competitive employment register and who do not currently hold a permanent appointment or have mandatory restoration rights to a permanent appointment to any position. A preference means the following:

230.16(7)(a)1. 1. For a veteran, that 10 points shall be added to his or her grade.

230.16(7)(a)2. 2. For a disabled veteran, that 15 points shall be added to his or her grade.

230.16(7)(a)3. 3. For a disabled veteran whose disability is at least 30%, that 20 points shall be added to his or her grade.

230.16(7)(a)4. 4. For the spouse of a disabled veteran whose disability is at least 70%, that 10 points shall be added to the spouse's grade.

230.16(7)(a)5. 5. For the unremarried spouse of a veteran who was killed in action, that 10 points shall be added to the spouse's grade.

230.16(7)(a)6. 6. For the unremarried spouse of a veteran who died of a service-connected disability, that 10 points shall be added to the spouse's grade.

230.16(7)(b) (b) An applicant who is certified for a position after receiving a preference under par. (a) 4., 5. or 6. and who is appointed to that position may not obtain a preference under par. (a) 4., 5. or 6. for any other civil service position for which the applicant subsequently applies.

230.16(7m) (7m)

230.16(7m)(a)(a) In this subsection, "veteran" means a person who fulfills at least one of the following requirements:

230.16(7m)(a)1. 1. Served on active duty in the U.S. armed forces for at least 180 days, not including training.

230.16(7m)(a)2. 2. Was discharged from the U.S. armed forces because of a disability incurred during active duty or because of a disability that is later adjudicated by the U.S. department of veterans affairs to have been incurred during active duty.

230.16(7m)(a)3. 3. Was honorably discharged from the U.S. armed forces.

230.16(7m)(a)4. 4. Is eligible to receive federal veterans benefits.

230.16(7m)(b) (b) The office shall accept an application after its due date from a veteran if all of the following apply:

230.16(7m)(b)1. 1. The register established on the basis of timely applications was established not more than 60 days before the applicant's separation from the U.S. armed forces.

230.16(7m)(b)2. 2. The register has not expired.

230.16(7m)(b)3. 3. The application was filed not more than 45 days after the applicant's separation from the U.S. armed forces.

230.16(7m)(b)4. 4. The examination for the position is a written, nonessay examination that is scored by a machine.

230.16(7m)(c) (c) Within 30 days after acceptance of an application under par. (b), the office shall give the applicant an examination.

230.16(9) (9) The officials in control of state, municipal and county buildings, upon requisition by the administrator, shall furnish without charge adequate rooms and building services for the administration of examinations.

230.16(10) (10) Every reasonable precaution shall be taken to prevent any unauthorized person from gaining any knowledge of the nature or content of the examinations that is not available to every applicant.

230.16(11) (11) Records of examinations, including a transcript or recorded tape of oral examinations, given under this subchapter shall be retained for at least one year. Inspection of such records shall be regulated by rules of the administrator.

230.16 History History: 1971 c. 270 ss. 12, 24, 35 to 37; Stats. 1971 s. 16.12; 1977 c. 196 ss. 40, 111, 130 (5), (6); 1977 c. 272; Stats. 1977 s. 230.16; 1981 c. 26, 140; 1983 a. 148 s. 10; 1983 a. 430, 538; 1987 a. 399; 1989 a. 31; 1991 a. 2, 101; 1997 a. 27, 307; 1999 a. 87, 102; 2003 a. 33.

230.16 Annotation A Massachusetts civil service preference for veterans did not deny equal protection to women. Personnel Administrator of Mass. v. Feeney, 442 U.S. 256 (1979).



230.17 Applicants and eligibles may be barred; bonds may be required.

230.17  Applicants and eligibles may be barred; bonds may be required.

230.17(1)(1) The administrator shall provide by rule, the conditions, not otherwise provided by law, under which an applicant may be refused examination or reexamination, or an eligible refused certification. These conditions shall be based on sufficient reason and shall reflect sound technical personnel management practices and those standards of conduct, deportment and character necessary and demanded to the orderly, efficient and just operation of the state service.

230.17(2) (2) If the administrator refuses to examine an applicant, or after an examination to certify an eligible, as provided in this section, the administrator, if requested by the applicant so rejected within 10 days of the date of receipt of the notice of rejection, shall give the applicant a full and explicit statement of the exact cause of such refusal to examine or to certify. Applicants may appeal to the commission the decision of the administrator to refuse to examine or certify under s. 230.44 (1) (a). Upon request of an applicant or an eligible for a civil service position who has a disability, the department of health services shall obtain from the administrator a detailed description of all duties entailed by such position and shall determine and report its findings to the administrator, as to the ability of the applicant, or eligible, to perform the duties of such position. Such findings shall be conclusive as to the qualifications of any applicant, or eligible, so examined. A notice of rejection shall notify an applicant or eligible of his or her rights under this subsection.

230.17(3) (3) When any position to be filled involves fiduciary responsibility, the appointing authority shall conduct a criminal history background check before offering employment to an applicant for the position. If otherwise permitted by law, the appointing authority may require the appointee to furnish bond or other security, and shall notify the administrator of the amount and other details thereof. Any surety company authorized to do business in this state shall be a sufficient security on any such bond.

230.17 History History: 1971 c. 270; 1977 c. 196 ss. 42, 130 (5); Stats. 1977 s. 230.17; 1983 a. 453; 1995 a. 27 s. 9126 (19); 1999 a. 87; 2005 a. 350; 2007 a. 20 s. 9121 (6) (a).



230.18 Discrimination prohibited.

230.18  Discrimination prohibited. No question in any form of application or in any examination may be so framed as to elicit information concerning the partisan political or religious opinions or affiliations of any applicant nor may any inquiry be made concerning such opinions or affiliations and all disclosures thereof shall be discountenanced except that the administrator may evaluate the competence and impartiality of applicants for positions such as clinical chaplain in a state institutional program. No discriminations may be exercised in the recruitment, application, examination or hiring process against or in favor of any person because of the person's political or religious opinions or affiliations or because of age, sex, disability, race, color, sexual orientation, national origin or ancestry except as otherwise provided.

230.18 History History: 1971 c. 270; 1977 c. 196 s. 43; Stats. 1977 s. 230.18; 1981 c. 112, 391; 1999 a. 87.



230.19 Promotion.

230.19  Promotion.

230.19(1)(1) The administrator shall provide employees with reasonable opportunities for career advancement, within a classified service structure designed to achieve and maintain a highly competent work force, with due consideration given to affirmative action.

230.19(2) (2) If, in the judgment of the administrator, the group of applicants best able to meet the requirements for vacancies in positions in the classified service are available within the classified service, the vacancies shall be filled by competition limited to persons in the classified service who are not employed under s. 230.26 or 230.27 and persons with the right of restoration resulting from layoff under s. 230.34 (2), unless it is necessary to go outside the classified service to be consistent with an approved affirmative action plan or program. The administrator may also limit competition for promotion to the employees of an agency or an employing unit within an agency if the resulting group of applicants would fairly represent the proportion of members of racial and ethnic, gender or disabled groups in the relevant labor pool for the state.

230.19(3) (3) A person with the right of restoration resulting from layoff under s. 230.34 (2) may compete only for a position under sub. (2) for which he or she could have competed had the layoff not occurred.

230.19 History History: 1971 c. 270 s. 50; 1977 c. 196 ss. 44, 112; 1983 a. 402; 1987 a. 32; 1989 a. 31; 1999 a. 87.



230.20 Recommendations.

230.20  Recommendations.

230.20(1)(1) Selection of classified state employees shall be based solely on merit and no employment recommendation shall be based on political or religious affiliations or on membership in associations not primarily related to merit in employment.

230.20(2) (2) An appointing authority may consider only those recommendations which he or she believes provide an objective evaluation of an applicant's character, training, experience, skills or abilities as they relate to the requirements for the position.

230.20 History History: 1971 c. 270; 1977 c. 196 s. 45; 1977 c. 273; Stats. 1977 s. 230.20; 1999 a. 102.



230.21 Unskilled labor and critical recruitment selection.

230.21  Unskilled labor and critical recruitment selection.

230.21(1)(1) Subject to s. 230.275, the administrator may, to meet the needs of the service, establish separate recruitment, examination and certification procedures for filling positions in unskilled labor and service classes.

230.21(1m) (1m)

230.21(1m)(a)(a) If the administrator uses the method of random certification to determine which applicants for an unskilled labor or service position will receive further consideration for the position, the administrator shall do all of the following:

230.21(1m)(a)1. 1. Engage in expanded certification by certifying additional names as provided in s. 230.25 (1n).

230.21(1m)(a)2. 2. Additionally certify up to 3 names of persons who are veterans.

230.21(1m)(b) (b) If the administrator uses the method of random certification to determine which applicants for an unskilled labor or service position will receive further consideration for the position and the appointing authority does not select a veteran or a person the hiring of whom would serve affirmative action purposes, the appointing authority shall make and retain a written record of the appointing authority's reasons for selecting the person who was appointed. The appointing authority shall make the written records available to the office and annually submit a report to the office summarizing the reasons contained in the written records.

230.21(2) (2) The administrator may designate classifications in which applicants are in critically short supply and may develop such recruitment, examination and certification processes as will provide agencies with prompt certification when qualified applicants can be found, provided that due notice has been given and proper competitive standards have been maintained.

230.21(3) (3) The administrator shall designate classifications in prison industries in the department of corrections as critical positions requiring expeditious hiring and shall develop such recruitment, examination and certification processes as will provide the department with prompt certification when qualified applicants can be found, provided that due notice has been given and proper competitive standards have been maintained.

230.21 History History: 1971 c. 270; 1977 c. 196 ss. 45, 130 (3), (5); Stats. 1977 s. 230.21; 1983 a. 333; 1991 a. 39, 101; 1997 a. 307; 2003 a. 33.



230.213 Affirmative action procedures for corrections positions.

230.213  Affirmative action procedures for corrections positions. The administrator may, to meet affirmative action objectives, establish such recruitment, examination and certification procedures for positions in the department of corrections as will enable the department of corrections to increase the number of employees of a specified gender or a specified racial or ethnic group in those positions. The administrator shall design the procedures to obtain a work force in the department of corrections that reflects the relevant labor pool. The administrator may determine the relevant labor pool from the population of the state or of a particular geographic area of the state, whichever is more appropriate for achieving the affirmative action objective.

230.213 History History: 1991 a. 39; 1995 a. 27, 225.



230.215 Part-time employment and flexible-time schedules.

230.215  Part-time employment and flexible-time schedules.

230.215(1)(1)  Declaration of policy. The legislature finds and declares:

230.215(1)(a) (a) That employment practices which provide flexibility in scheduling hours of work often result in increased worker productivity, reduced absenteeism, improved employee morale and a more economical and efficient use of energy, highways and other transit systems.

230.215(1)(b) (b) That traditional full-time work patterns fail to meet the needs of many potentially productive citizens who, due to age, health or family circumstances, are effectively prevented from engaging in full-time employment.

230.215(1)(c) (c) That a greater number of permanent part-time employment opportunities are necessary to allow citizens a higher level of participation in the work force and to permit a greater utilization of the skills, talents and abilities of all citizens who want to work.

230.215(1)(d) (d) That it is the intent of the legislature that all agencies of state government participate in developing and creating flexible-time work schedules, additional permanent part-time positions and other alternative work patterns in order to maximize, in a manner consistent with the needs of state service, the employment options available to existing and potential state employees.

230.215(1)(e) (e) That it is the intent of the legislature that all agencies of state government make available permanent part-time employment opportunities in classified positions.

230.215(2) (2) Flexible-time employment scheduling. In this subsection "flexible-time schedule" means a work schedule which includes required days or hours during which an employee subject to the work schedule must be present for work and designated hours during which the employee, with the approval of his or her supervisor, may elect a time of arrival to and departure from work. Every agency shall develop a plan for the establishment of employee flexible-time schedules. The plan shall attempt to maximize efficiency of agency operations, the level of services to the public, energy conservation and employee productivity and shall consider traffic congestion, transit facilities and other relevant factors.

230.215(3) (3) Part-time employment.

230.215(3)(a)(a) An agency may, with the approval of the director and with the approval of the secretary of administration under s. 16.50, restructure budgeted permanent positions as such positions become vacant or if an employee voluntarily requests a job-sharing or permanent part-time employment opportunity. No employee occupying a full-time permanent position may be involuntarily terminated, demoted, transferred or reassigned in order to restructure that position for permanent part-time employment and no such employee may be required to accept a permanent part-time position as a condition of continued employment.

230.215(3)(b) (b) If the director, upon review of the report submitted under sub. (4), determines that an agency's past or proposed actions relating to permanent part-time employment opportunities do not adequately reflect the policy under sub. (1) (e), the director may recommend procedures designed to enable the agency to effect such policy.

230.215(3)(c) (c) Permanent part-time appointments may be made for any number of hours in excess of 600 hours per year.

230.215(4) (4) Reports. Each agency, in complying with s. 15.04 (1) (d), shall include a report on the progress or failure of the plans of such agency in achieving the policies stated under sub. (1) and shall submit a copy of such report to the director.

230.215(5) (5) Nonapplication. Section 230.35 (5) does not apply to employees subject to part-time employment and employee flexible-time scheduling under this section.

230.215 History History: 1977 c. 196; 1979 c. 175 s. 53; 1979 c. 221; 1987 a. 140; 2003 a. 33.



230.22 Entry professional selection.

230.22  Entry professional selection.

230.22(1) (1) The director may establish by rule an entry professional class program for use in a wide range of entry professional positions.

230.22(2) (2) In connection with this program the director may establish separate classifications and corresponding pay provisions to provide agencies an entry professional program, through which they can compete on campuses and in the labor market for the best available applicants.

230.22(3) (3) Subject to s. 230.275, the administrator may establish separate recruitment, evaluation and certification procedures for certain entry professional positions. Vacancies in entry professional positions may be limited to persons with a degree from an institution of higher education, as defined in s. 108.02 (18), or a degree under an associate degree program, as defined in s. 38.01 (1).

230.22(4) (4) The administrator may provide for cooperative programs leading to eligibility for permanent appointment in order to enable institutions of higher education and agencies to attract and train the highest caliber of undergraduate or graduate students for government employment.

230.22 History History: 1971 c. 270; 1977 c. 196 ss. 46, 113, 130 (5); Stats. 1977 s. 230.22; 1983 a. 27 ss. 1612c to 1612e, 2200 (15); 1991 a. 39; 1997 a. 307; 2003 a. 33.



230.24 Career executive selection.

230.24  Career executive selection.

230.24(1) (1) The director may by rule develop a career executive program that emphasizes excellence in administrative skills in order to provide agencies with a pool of highly qualified executive candidates, to provide outstanding administrative employees a broad opportunity for career advancement and to provide for the mobility of such employees among the agencies and units of state government for the most advantageous use of their managerial and administrative skills. To accomplish the purpose of this program, the administrator may provide policies and standards for recruitment, examination, probation, employment register control, certification, transfer, promotion and reemployment, and the director may provide policies and standards for classification and salary administration, separate from procedures established for other employment. The director shall determine the positions which may be filled from career executive employment registers.

230.24(1m) (1m) The policy established by the administrator under sub. (1) that deals with probation shall provide the option of extending the probationary period for individuals with disabilities, as defined in s. 111.32 (8), who are employees in a manner consistent with s. 230.28 (1) (bm).

230.24(2) (2) A vacancy in a career executive position may be filled through an open competitive examination, a competitive promotional examination or by restricting competition to employees in career executive positions in order to achieve and maintain a highly competent work force in career executive positions, with due consideration given to affirmative action. The appointing authority shall consider the guidelines under s. 230.19 when deciding how to fill a vacancy under this paragraph.

230.24(3) (3) No rule may be adopted after September 15, 1979 which provides for an open enrollment period in the career executive program for incumbents who had an option to enter the program and who exercised the option of remaining outside of the program.

230.24(4) (4) An appointing authority may reassign an employee in a career executive position to a career executive position in any agency if the appointing authority in the agency to which the employee is to be reassigned approves of the reassignment.

230.24 History History: 1971 c. 270; 1977 c. 196 ss. 49, 114, 130 (3), (5); 1979 c. 42; 1983 a. 27, 192; 1987 a. 32; 1989 a. 144; 1997 a. 112; 2003 a. 33; 2011 a. 10.



230.25 Certification, appointments and registers.

230.25  Certification, appointments and registers.

230.25(1)(1) Appointing authorities shall give written notice to the administrator of any vacancy to be filled in any position in the classified service. The administrator shall certify, under this subchapter and the rules of the administrator, from the register of eligibles appropriate for the kind and type of employment, the grade and class in which the position is classified, any number of names at the head thereof. In determining the number of names to certify, the administrator shall use statistical methods and personnel management principles that are designed to maximize the number of certified names that are appropriate for filling the specific position vacancy. Up to 2 persons considered for appointment 3 times and not selected may be removed from the register for each 3 appointments made. Certification under this subsection shall be made before granting any preference under s. 230.16 (7).

230.25(1g) (1g) For every position to be filled by promotion from a promotional register, the administrator shall, after certifying names under sub. (1), additionally certify the name of the highest ranked disabled veteran whose disability is at least 70%.

230.25(1m) (1m) After certifying names under sub. (1), additional names shall be certified in rank order of those who with the combination of veterans preference points awarded under s. 230.16 (7) and examination score earn a total score equal to or higher than the lowest score of those certified on the basis of examination only. The number of veterans or spouses of veterans added to the list may not exceed the number of names certified under sub. (1).

230.25(1n) (1n)

230.25(1n)(a)(a) After certifying names under subs. (1), (1g) and (1m), the administrator may engage in expanded certification by doing one or more of the following:

230.25(1n)(a)1. 1. Certifying up to 3 names of persons belonging to at least one of one or more specified racial or ethnic groups.

230.25(1n)(a)2. 2. Certifying up to 3 names of persons of a specified gender.

230.25(1n)(a)3. 3. Certifying up to 3 names of persons with a disability.

230.25(1n)(b) (b) The administrator may certify names under par. (a) 1. or 2. only if an agency requests expanded certification in order to comply with an approved affirmative action plan or program. The administrator may certify names under par. (a) 3. only if an agency requests expanded certification in order to hire persons with a disability.

230.25(1p) (1p) If an appointing authority appoints a person certified under this section and the person is not a veteran, the spouse of a veteran or a person the hiring of whom would serve affirmative action purposes, the appointing authority shall make and retain a written record of the appointing authority's reasons for selecting the person who was appointed. The appointing authority shall make the written records available to the office and annually submit a report to the office summarizing the reasons contained in the written records. The office shall annually prepare a report summarizing, for each agency, the reasons contained in the records prepared by appointing authorities under this subsection.

230.25(2) (2)

230.25(2)(a)(a) When certifying names to appointing authorities under this section, the administrator shall specify whether the certification includes qualifying veterans or persons the hiring of whom would serve affirmative action purposes, without divulging the names of those individuals. The administrator shall not disclose any applicant's test score, with or without the addition of veterans preference points under s. 230.16 (7), to the appointing authority.

230.25(2)(b) (b) Unless otherwise provided in this subchapter or the rules of the administrator, appointments shall be made by appointing authorities to all positions in the classified service from among those certified to them in accordance with this section. Appointments shall be made within 60 days after the date of certification unless an exception is made by the administrator. If an appointing authority does not make an appointment within 60 days after certification, he or she shall immediately report in writing to the administrator the reasons therefor. If the administrator determines that the failure to make an appointment is not justified under the merit system, the administrator shall issue an order directing that an appointment be made.

230.25(3) (3)

230.25(3)(a)(a) Subject to par. (b), the term of eligibility on original entrance and promotional registers is 6 months and thereafter the register expires but may be reactivated by the administrator for up to 3 years from the date of the establishment of the register. Except as provided in ss. 230.28 and 230.34, the eligibility of individuals for reinstatement is 5 years and the eligibility of individuals for restoration is 3 years.

230.25(3)(b) (b) The administrator may allow a register to expire after 3 months, but only after considering the impact of such an action on the policy of this state to provide for equal employment opportunity and to take affirmative action, as specified in s. 230.01 (2).

230.25(4) (4)

230.25(4)(a)(a) The administrator may establish a new and separate register for a specific position or class only when in the administrator's judgment there is no appropriate existing register from which appointments may be made.

230.25(4)(b) (b) The administrator may establish separate registers for various geographic areas of the state if the needs of the service so require, provided proper publicity has been given of the intent to establish such registers.

230.25(5) (5) Notwithstanding sub. (2) (a), if an appointing authority elects to appoint a disabled veteran to a vacant position on a noncompetitive basis under s. 230.275 and the appointing authority has requested a certification for the position, the administrator shall provide the appointing authority the names of all disabled veterans certified for appointment to the position and who satisfy the condition specified in s. 230.275 (1) (a) and the names of all such disabled veterans who are on any other employment register that is identified by the appointing authority.

230.25 History History: 1971 c. 270 ss. 45, 48; Stats. 1971 s. 16.20; 1977 c. 196 ss. 50, 115, 130 (5), 131; 1977 c. 273; Stats. 1977 s. 230.25; 1983 a. 27; 1985 a. 29; 1987 a. 32; 1991 a. 101; 1997 a. 27, 307; 1999 a. 87; 2003 a. 33.

230.25 Annotation The federal civil rights act of 1991 does not prohibit expanded certification under (1n). 80 Atty. Gen. 264.



230.26 Limited term appointments.

230.26  Limited term appointments.

230.26(1) (1) The administrator may provide by rule for selection and appointment for limited term appointments, which are provisional appointments or appointments for less than 1,044 hours per year.

230.26(1m) (1m) An appointing authority may not appoint a person who is not a state resident to a limited term appointment unless approved by the administrator.

230.26(2) (2) If there are urgent reasons for filling a vacancy in any position in the classified service and the administrator is unable to certify to the appointing authority, upon requisition by the latter, a list of persons eligible for appointment from an appropriate employment register, the appointing authority may nominate a person to the administrator for noncompetitive examination. If the nominee is certified by the administrator as qualified, the nominee may be appointed provisionally to fill the vacancy until an appointment can be made from a register established after announcement of competition for the position, except that no provisional appointment may be continued for more than 45 working days after the date of certification from the register. Successive appointments may not be made under this subsection. This subsection does not apply to a person appointed to a vacant position in the classified service under s. 230.275.

230.26(4) (4) Fringe benefits specifically authorized by statutes, with the exception of deferred compensation plan participation under subch. VII of ch. 40, worker's compensation, unemployment insurance, group insurance, retirement, and social security coverage, shall be denied employees hired under this section. Such employees may not be considered permanent employees and do not qualify for tenure, vacation, paid holidays, sick leave, performance awards, or the right to compete in promotional examinations.

230.26(5) (5) If the administrator determines that an agency is not in compliance with the requirements of, or rules related to, sub. (1), (1m) or (2) regarding a particular employee, the administrator shall direct the appointing authority to terminate the employee.

230.26 History History: 1971 c. 270 ss. 54, 55; Stats. 1971 s. 16.21; 1975 c. 147 s. 54; 1977 c. 196 s. 51; Stats. 1977 s. 230.26; 1979 c. 97; 1979 c. 221 ss. 732, 909; 1981 c. 20, 26; 1983 a. 27 ss. 1613, 1614, 2202 (15); 1985 a. 332; 1997 a. 39, 307; 2001 a. 16; 2013 a. 123.



230.27 Project positions.

230.27  Project positions.

230.27(1)(1) A "project position" means a position which is normally funded for 6 or more consecutive months and which requires employment for 600 hours or more per 26 consecutive biweekly pay periods, either for a temporary workload increase or for a planned undertaking which is not a regular function of the employing agency and which has an established probable date of termination. No project position may exist for more than 4 years.

230.27(1m) (1m)

230.27(1m)(a)(a) Except as provided in par. (b), an appointing authority is prohibited from appointing a person who is not a resident of this state to a project position under this section.

230.27(1m)(b) (b) The administrator may waive the prohibition under par. (a) if there is a critical need for employees in a specific classification or position or a critical shortage of residents of this state possessing the skills or qualifications required for a position.

230.27(2) (2) Subject to s. 230.275, the administrator may provide by rule for the selection and appointment of a person to a project position.

230.27(2k) (2k) If an appointing authority selects, for a project position, a person who is not a veteran or is not a person the hiring of whom would serve affirmative action purposes, the appointing authority shall make and retain a written record of the appointing authority's reasons for selecting the person who was appointed. The appointing authority shall make the written records available to the office and annually submit a report to the office summarizing the reasons contained in the written records. The office shall annually prepare a report summarizing, for each agency, the information submitted by appointing authorities under this subsection.

230.27(2m) (2m) An employee in a project position on a project appointment, while in the position, shall earn and receive all rights and privileges specifically authorized by statute for nonrepresented classified employees, except tenure, transfer, restoration, reinstatement, promotion eligibility and layoff benefits. A project employee's vacation and holidays under s. 230.35 (4) (d) and sick leave shall be on a prorated basis if the employee works less than full-time. Seniority, continuous service, benefits and rights earned while serving a project appointment shall be transferred to or from other project, permanent, seasonal, or sessional appointments in the following manner:

230.27(2m)(a) (a) Project appointees who have not previously held a permanent classified or unclassified civil service position may not transfer continuous service rights and benefits earned in any project appointment to subsequent project or permanent appointments.

230.27(2m)(b) (b) Project appointees who previously held a permanent classified or unclassified civil service position prior to being appointed to a project position may transfer rights and benefits previously earned to the project appointment, except those rights and benefits specifically excluded under this subsection, in a manner consistent with that applied to similar transactions in the permanent classified service. Such project employees who may subsequently be appointed to another project position or to a permanent classified position may transfer their rights and benefits to the new appointment in a manner consistent with that applied to similar transactions in the permanent classified service.

230.27(3) (3) A leave of absence may be granted under this section to cover the time served on a project appointment. Any time limits established under s. 230.35 do not apply to leaves of absence granted under this subsection.

230.27 History History: 1977 c. 196; 1979 c. 221; 1981 c. 26, 140; 1983 a. 27, 192; 1985 a. 29; 1991 a. 101; 1997 a. 307; 2003 a. 33.



230.275 Noncompetitive appointment of certain disabled veterans.

230.275  Noncompetitive appointment of certain disabled veterans.

230.275(1)(1) Whenever a vacancy occurs in a position in the classified service, the appointing authority may appoint a disabled veteran on a noncompetitive basis if all of the following occur:

230.275(1)(a) (a) The disabled veteran has served in the U.S. armed forces and is included on a U.S. armed forces permanent disability list with a disability rating of at least 30% or the disabled veteran has been rated by the U.S. department of veterans affairs as having a compensable service-connected disability of at least 30%.

230.275(1)(b) (b) The disabled veteran presents to the appointing authority written documentation from an appropriate department of the federal government certifying the existence and extent of the disability. This certification must have been issued by the appropriate department of the federal government within the year preceding appointment.

230.275(1)(c) (c) The appointing authority determines that the disabled veteran is qualified to perform the duties and responsibilities of the position.

230.275(1)(d) (d) The appointing authority notifies the administrator in writing that the position is to be filled with a disabled veteran on a noncompetitive basis.

230.275(1)(e) (e) The disabled veteran does not hold a permanent appointment or have mandatory restoration rights to a permanent appointment.

230.275(2) (2) A disabled veteran appointed to a vacant position under this section need not be certified under this subchapter for appointment to the position.

230.275(3) (3)

230.275(3)(a)(a)

230.275(3)(a)1.1. If an appointing authority elects to appoint a disabled veteran to a vacant position on a noncompetitive basis under sub. (1), the appointing authority shall offer to interview for the position any disabled veteran who has expressed an interest to the appointing authority in applying for the position, who satisfies the condition specified in sub. (1) (a) and who appears to have the skills and experience suitable for performing the duties and responsibilities of the position.

230.275(3)(a)2. 2. If an appointing authority elects to appoint a disabled veteran to a vacant position on a noncompetitive basis under sub. (1) and the appointing authority has requested a certification for the position, the appointing authority shall offer to interview for the position any disabled veteran who is certified for appointment to the position and who satisfies the condition specified in sub. (1) (a).

230.275(3)(b) (b) Except as provided in par. (a), if an appointing authority elects to appoint a disabled veteran to a vacant position on a noncompetitive basis under sub. (1), an appointing authority is not required to interview any other person, including any person certified for appointment to the position.

230.275(4) (4) Nothing in this section shall require an appointing authority to appoint a disabled veteran to a vacant position in the classified service or prohibit an appointing authority from filling a vacant position in the classified service from the list of those persons certified under this subchapter for appointment to the position.

230.275 History History: 1997 a. 307; 2011 a. 211.



230.28 Probationary period.

230.28  Probationary period.

230.28(1)(1)

230.28(1)(a)(a) All original and all promotional appointments to permanent, sessional and seasonal positions, with the exception of those positions designated as supervisor or management under s. 111.81, in the classified service shall be for a probationary period of 6 months, but the administrator at the request of the appointing authority and in accordance with the rules related thereto may extend any such period for a maximum of 3 additional months. Dismissal may be made at any time during such periods. Upon such dismissal, the appointing authority shall report to the administrator and to the employee removed, the dismissal and the reason therefor. The administrator may remove an employee during the employee's probationary period if the administrator finds, after giving notice and an opportunity to be heard, that such employee was appointed as a result of fraud or error.

230.28(1)(am) (am) All probationary periods for employees in supervisory or management positions are one year unless waived after 6 months under par. (c). The waiver under par. (c) may be exercised for an employee in a supervisory position only if the employee has successfully completed a supervisory development program under s. 230.046 (2). However, persons who transfer or are reinstated to supervisory or management positions consistent with conditions under sub. (4) and who had previously obtained permanent status in class in a supervisory or management position prior to the transfer or reinstatement shall serve a probationary period in accordance with sub. (4).

230.28(1)(b) (b) The administrator may authorize a longer probationary period not to exceed 2 years for any administrative, technical or professional position, in order to provide the appointing authority assurance that the employee has had adequate exposure to the various responsibilities which are a part of the position or classification.

230.28(1)(bm) (bm) At the request of an appointing authority and an employee, the administrator may authorize, at any time before the completion of the probationary period, an extended probationary period of up to one additional year for an individual with a disability, as defined in s. 111.32 (8), who is the employee to allow the employee to do any of the following:

230.28(1)(bm)1. 1. Complete any necessary comprehensive or vocational rehabilitation program.

230.28(1)(bm)2. 2. Obtain or adapt to special modifications made to the employee's workplace to accommodate the employee's disability.

230.28(1)(bm)3. 3. Achieve the knowledge, skills and abilities to competently perform the required tasks for the position for which the employee is appointed.

230.28(1)(bn) (bn) The appointing authority shall waive any remaining portion of the extended probationary period if the reasons for extending the probationary period are met.

230.28(1)(c) (c) Upon request by the appointing authority, the administrator may waive any portion of the lengthened probationary period but in no case before a 6-month probationary period has been served.

230.28(1)(d) (d) A promotion or other change in job status within an agency shall not affect the permanent status in class and rights, previously acquired by an employee within such agency. An employee demoted under s. 230.34 (1) shall not retain the permanent status in class previously acquired in the classification from which demoted.

230.28(2) (2) A probationary employee's supervisor shall complete a performance evaluation under s. 230.37 of the employee's work. The evaluation shall be in writing and shall indicate whether or not the employee's services have been satisfactory and whether or not the employee will be retained in his or her position. A copy of the evaluation shall be given to the employee at a reasonable time before the completion of the employee's probation. An employee shall gain permanent status unless terminated by the appointing authority prior to the completion of his or her probationary period.

230.28(3) (3) If an employee is removed from a position during the probationary period, and the administrator determines that the person is suitable for appointment to another position, the person's name may be restored to the list from which it was certified.

230.28(4) (4) A person reinstated in an employing unit other than one in which the person previously served in permanent status in the class in which the person is being reinstated, an employee who transfers from one employing unit to another, an employee who moves to a different employing unit in conjunction with a voluntary demotion, and a person who had not obtained permanent status in class in a supervisory or management position prior to appointment to another supervisory or management position, may be required by the appointing authority to serve a probationary period. Provisions for the duration of such probationary period shall be provided in the rules of the administrator.

230.28(5) (5) An employee whose position is classified as "trainee" shall be on a probationary period for the duration of the training program and may be separated during that period without the right of appeal, at the discretion of the appointing authority. Upon qualifying for the objective classification, the employee shall serve a probationary period as specified in sub. (1).

230.28(6) (6) A person with a right of restoration resulting from layoff under s. 230.34 (2) who competes for promotion to a position under s. 230.19 (3) and is appointed shall serve a probationary period under sub. (1). If the appointing authority terminates the employee during the probationary period, the person shall return to his or her former layoff status.

230.28 History History: 1971 c. 270, 336; 1977 c. 196 ss. 52, 117, 130 (4), (5), 131; 1977 c. 273; Stats. 1977 s. 230.28; 1979 c. 221; 1983 a. 402; 1989 a. 144; 1997 a. 112; 1999 a. 9; 2013 a. 123.

230.28 Annotation The discharge of a probationary employee is not appealable as part of the "hiring process" under s. 230.44 (1) (d). Board of Regents v. Wisconsin Personnel Commission, 103 Wis. 2d 545, 309 N.W.2d 366 (1981).

230.28 Annotation An employee who has acquired permanent status in class who is promoted within the same agency, does not lose permanent status in the prior position while in probationary status in the new position. If termination from the new position occurs, the employee must be reinstated in the former position. The required due process to be afforded in a disciplinary action to an employee with a protected property interest in a position is discussed. Arneson v. Jezwinski, 225 Wis. 2d 371, 592 N.W.2d 606 (1999), 95-1592.

230.28 Annotation An employee serving a promotional probationary period can be removed from that position without the right to appeal. Statutory rights extended to an employee with permanent status protect the employee by requiring that the employee be returned to the pre-promotion position, rather than completely terminated from state service. Any discipline affecting permanent status in class in the pre-promotion position can be maintained only for just cause. Kriska v. WERC, 2008 WI App 13, 307 Wis. 2d 312, 745 N.W.2d 688, 07-0813.



230.29 Transfers.

230.29  Transfers. A transfer may be made from one position to another only if specifically authorized by the administrator.

230.29 History History: 1971 c. 270; 1977 c. 196 ss. 54, 130 (5); Stats. 1977 s. 230.29; 1995 a. 27; 2011 a. 10.



230.30 Employing units; establishment and revision.

230.30  Employing units; establishment and revision.

230.30(1)(1) Each agency shall constitute an employing unit for purposes of personnel transactions, except where appropriate functional, organizational or geographic breakdowns exist within the agency and except as provided in sub. (2). These breakdowns may constitute a separate employing unit for one or more types of personnel transactions under an overall employing unit plan if requested by the appointing authority of that agency and approved by the administrator. If the administrator determines, after conferring with the appointing authority of the employing agency, that an employing unit is or has become inappropriate to carry out sound personnel management practices due to factors including, but not limited to, the size or isolated location of portions of the employing unit, the administrator may revise the employing unit structure of the agency to effect the remedy required.

230.30(2) (2) The division of gaming in the department of administration shall constitute a separate employing unit for purposes of personnel transactions.

230.30 History History: 1979 c. 221; 1997 a. 27.



230.31 Restoration of employment and reinstatement privileges.

230.31  Restoration of employment and reinstatement privileges.

230.31(1)(1) Any person who has held a position and obtained permanent status in a class under the civil service law and rules and who has separated from the service without any delinquency or misconduct on his or her part but owing to reasons of economy or otherwise shall be granted the following considerations:

230.31(1)(a) (a) For a 5-year period from the date of separation, the person shall be eligible for reinstatement in a position having a comparable or lower pay rate or range for which such person is qualified.

230.31(1)(b) (b) For a 3-year period from the date of separation, if on layoff status, the person shall be placed, in inverse order of layoff, on an appropriate mandatory restoration register for the unit used for layoff and on a restoration register for the agency from which the person was laid off. Use of such registers shall be subject to the rules of the administrator.

230.31(2) (2) The administrator may also provide for the reinstatement of persons who have served in seasonal and sessional employment and for persons who separate from a position while serving a probationary period.

230.31 History History: 1971 c. 270 s. 60; Stats. 1971 s. 16.25; 1977 c. 196 ss. 56, 130 (5); 1977 c. 273, 418; Stats. 1977 s. 230.31; 1979 c. 32; 1981 c. 140; 1997 a. 307.



230.315 Differential pay, sick leave, and annual leave for state employees activated into certain federal service.

230.315  Differential pay, sick leave, and annual leave for state employees activated into certain federal service.

230.315(1)(1) Subject to sub. (3), a state employee who is activated to serve on military duty in the U.S. armed forces shall be paid his or her state salary, less any military pay and housing allowances that he or she receives, during the period in which the employee is on military duty in the U.S. armed forces, unless the military pay and housing allowances equal or exceed his or her state salary, and shall accumulate sick leave and paid annual leave of absence as though no interruption in service has occurred if all of the following apply:

230.315(1)(a) (a) On or after January 1, 2003, the employee is activated to serve, or is serving, on military duty in the U.S. armed forces, other than for training purposes.

230.315(1)(b) (b) On the date on which he or she is activated, the employee is either a member of the Wisconsin national guard or a member of a reserve component of the U.S. armed forces or is recalled to active military duty from inactive reserve status.

230.315(1)(c) (c) The employee has received a military leave of absence under s. 230.32 (3) (a) or 230.35 (3), under a collective bargaining agreement under subch. V of ch. 111, or under rules promulgated by the office of employment relations or is eligible for reemployment with the state under s. 321.64 after completion of his or her service in the U.S. armed forces.

230.315(2) (2) Subject to sub. (3), on or after January 1, 2003, a state employee who is required to serve, or who is serving, in the U.S. public health service and who is on detail with any of the U.S. armed forces shall be paid his or her state salary, less any federal pay and housing allowances that he or she receives, during the period in which the employee is detailed for duty with any of the U.S. armed forces, unless the federal pay and housing allowances equal or exceed his or her state salary, and shall accumulate sick leave and paid annual leave of absence as though no interruption in service has occurred.

230.315(3) (3)

230.315(3)(a)(a) Except as provided in par. (b), beginning on the day in which a state employee is activated to serve on military duty in the U.S. armed forces or to serve in the U.S. public health service, the employee shall receive the pay and benefits authorized under sub. (1) or (2) for a period of not more than 179 days. If a state employee is eligible to receive pay and benefits for military service under s. 230.35 (3) (a) or a collective bargaining agreement under subch. V of ch. 111, the state employee shall become eligible to receive the pay and benefits authorized under sub. (1) or (2) only after receiving the pay and benefits for military service under s. 230.35 (3) (a) or a collective bargaining agreement under subch. V of ch. 111.

230.315(3)(b) (b) The governor, by executive order, may extend the period that an employee receives the pay and benefits under par. (a) up to a period of 2 years from the date on which the person is activated to serve on military duty in the U.S. armed forces or to serve in the U.S. public health service. The governor may make up to 3 additional extensions under this paragraph, each of which may not exceed a period of 2 years. Any extension granted by the governor under this paragraph may apply to an individual employee or to a group of employees, as determined by the governor.

230.315(3)(c) (c) No employee who is eligible to receive the pay and benefits under sub. (1) or (2) may receive the pay or benefits for any service in the U.S. armed forces or the U.S. public health service for any such service before January 1, 2003.

230.315(4) (4) An appointing authority shall permit a state employee who is eligible to receive the pay and benefits authorized under sub. (1) or (2) and who has completed his or her duty with the U.S. armed forces or the U.S. public health service to use up to 160 hours of accumulated paid leave before the employee resumes employment with the state. Any accumulated paid leave that is used under this subsection must be used no later than 30 days after the employee has completed his or her duty with the U.S. armed forces or the U.S. public health service. If, after using any such accumulated paid leave, an employee has any accumulated paid leave remaining that was accumulated while on duty with the U.S. armed forces or the U.S. public health service, the appointing authority shall permit the employee to carry over the leave into the next year for use in that year.

230.315 History History: 2003 a. 162; 2005 a. 22, 469; 2007 a. 200.



230.32 Restoration after military leave.

230.32  Restoration after military leave.

230.32(1) (1) Any classified employee of this state, except a limited term employee, who enlists, is ordered or is inducted into active service in the armed forces of the United States or who is requested to work for the federal government during a national emergency or a limited national emergency, shall be restored to the same or similar position in the classified service and his or her employment shall be deemed not to have been interrupted by such leave except for the receipt of pay or other compensation and accumulation of sick leave and vacation for the period of such absence, unless the employee qualifies to receive pay and benefits under s. 230.315, and the employee shall be given all other benefits of seniority, status, pay, pay advancement, performance awards and pension rights under ch. 40 as though the state employment was continuous, if:

230.32(1)(a) (a) The employee presents to the appointing authority a certificate or other evidence that he or she has satisfactorily completed the period of training or service, and discharge is other than dishonorable or other than by reason of the sentence of a general court martial, or other than on the ground of being a conscientious objector who refused to perform military duty or refused to wear the uniform or otherwise to comply with lawful orders of competent military authorities, or other than as a deserter or of an officer by the acceptance of a resignation for the good of the service.

230.32(1)(b) (b) The period of service is not more than 4 years unless involuntarily retained for a longer period.

230.32(1)(c) (c) The employee is still qualified to perform the duties of such position.

230.32(1)(d) (d) The employee makes application for restoration within 180 days after release from such training or services, or hospitalization continuing after discharge because of injuries or sickness resulting from such training or service.

230.32(1)(e) (e) The circumstances of the employing agency have not changed so as to make it impossible or unreasonable to so restore such employee.

230.32(2) (2)

230.32(2)(a)(a) Any employee with permanent status in class who leaves state service for the reasons specified in this section and who has used the yearly vacation in anticipation of a full year's employment is presumed not to have interrupted employment as far as vacation pay is concerned, and any portion of the vacation for which the employee was paid which is unearned at the time of being called to duty may be made up upon return to state service. If the employee does not return to the state service, the employee shall within 2 years after termination of leave repay the state the amount not earned. The application of this provision is retroactive to all state employees called to active duty under P.L. 87-117 (10 USC 263).

230.32(2)(b) (b) Any classified employee who was serving the probationary period, except in the capacity of a substitute, when he or she left state service shall, under this section, be restored to that point of service in the probationary period as though state employment had not been so interrupted.

230.32(2)(c) (c) Any classified employee who had attained restoration rights as a seasonal employee when he or she left state service shall, under this section, be restored to such seasonal position or eligibility as though the service or eligibility had not been so interrupted.

230.32(3) (3)

230.32(3)(a)(a) Any classified employee who leaves state service and enters the armed forces of the United States shall, under this section, be granted written military leave of absence by the appointing authority. Notice of such leave from state service and the terms of any such leave shall be given in writing by the appointing authority to the director for purposes of record.

230.32(3)(b) (b) Any classified employee who leaves state service for civilian employment in response to a specific request or order of the federal government or any of its agencies in connection with manpower redistribution and utilization shall, under this section, make written application to the appointing authority for civilian leave of absence presenting such specific request or order of the federal government as supporting evidence. Such civilian leave shall be allowed by the appointing authority and its terms, which shall conform to the rules of the director, shall be in writing. Notice of such leave from state service shall be made in writing by the appointing authority to the director for purposes of record.

230.32(3)(c) (c) All such military or civilian leaves of absence as heretofore may have been granted are validated and shall be deemed to be sufficient and effective hereunder. Such leaves shall be recorded with the director.

230.32(4) (4) Any person appointed to fill the position of an employee on such military or civilian leave shall be designated as a substitute or replacement employee and upon the return and reemployment of the original employee the substitute employee shall be transferred to a similar position with the same employing agency if one is available, or if not, he or she shall be eligible for reinstatement or have the right of restoration in accordance with this subchapter and the rules of the administrator. The status of any person who is appointed to fill the place of an employee on military or civilian leave under this section shall be governed by the rules of the administrator pursuant thereto.

230.32(5) (5) The restoration of classified former employees of the state shall be governed by this section and by the rules of the administrator.

230.32(7) (7) Any employee who is absent from state service because the employee is in active service, as defined in s. 321.65 (1) (a), is entitled to all reemployment rights and benefits provided under s. 321.65.

230.32 History History: 1971 c. 270 ss. 73, 74; Stats. 1971 s. 16.26; 1977 c. 196 ss. 56, 130 (5); 1977 c. 273; 1977 c. 418 s. 924 (13m); Stats. 1977 s. 230.32; 1981 c. 96 s. 67; 1981 c. 140; 1983 a. 27 s. 2200 (15); 2001 a. 26; 2003 a. 33, 162; 2005 a. 145; 2007 a. 200.



230.33 Leave of absence and pay while serving in unclassified position.

230.33  Leave of absence and pay while serving in unclassified position. Employees who have completed an original appointment probationary period in the classified service and are appointed to a position in the unclassified service shall be subject to the following provisions relative to leave of absence, restoration rights, reinstatement privileges and pay:

230.33(1) (1) A person appointed to an unclassified position by the governor, elected officer, judicial body or by a legislative body or committee shall be granted a leave of absence without pay for the duration of the appointment and for 3 months thereafter, during which time the person has restoration rights to the former position or equivalent position in the department in which last employed in a classified position without loss of seniority. The person shall also have reinstatement privileges for 5 years following appointment to the unclassified service or for one year after termination of the unclassified appointment whichever is longer. Restoration rights and reinstatement privileges shall be forfeited if the reason for termination of the unclassified appointment would also be reason for discharge from the former position in the classified service.

230.33(1m) (1m) A person appointed to an unclassified position by an appointing authority other than an appointing authority described under sub. (1), when both the classified and unclassified positions are within the appointing authority's department, shall be granted a leave of absence without pay for the duration of the appointment and for 3 months thereafter, during which time the person has restoration rights to the former position or equivalent position in the department in which last employed in a classified position without loss of seniority. The person shall also have reinstatement privileges for 5 years following appointment to the unclassified service or for one year after termination of the unclassified appointment whichever is longer. Restoration rights and reinstatement privileges shall be forfeited if the reason for termination of the unclassified appointment would also be reason for discharge from the former position in the classified service.

230.33(2) (2) A person appointed to an unclassified position by an appointing authority other than an appointing authority described under sub. (1), to a department other than the one in which the person was a classified employee may be granted a leave of absence without pay at the option of the person's former appointing authority in accordance with the leave of absence provisions in the rules of the director. An employee granted a leave of absence shall have the same restoration rights and reinstatement privileges as under sub. (1m). If not granted a leave of absence, the employee shall be entitled only to the reinstatement privileges under sub. (1m).

230.33(3) (3) Except for 3 sales representatives of prison industries and one sales manager of prison industries identified under s. 303.01 (10), an employee appointed to a position in the unclassified service from the classified service shall be entitled to receive at least the same pay received in the classified position while serving in such unclassified position.

230.33(4) (4) This section shall supersede any provision of law in conflict therewith but shall not diminish the rights and privileges of employees appointed to the unclassified service from the classified service prior to April 30, 1972.

230.33 History History: 1971 c. 270 s. 69; Stats. 1971 s. 16.27; 1973 c. 12; 1975 c. 189, 421; 1977 c. 196 ss. 56, 130 (5); 1977 c. 273; Stats. 1977 s. 230.33; 1983 a. 27 s. 2200 (15); 1991 a. 269; 1997 a. 307; 1999 a. 102; 2003 a. 33.



230.335 Rights of unclassified division administrators.

230.335  Rights of unclassified division administrators. If any employee in a classified position of division administrator is made unclassified under chapter 196, laws of 1977, and if the incumbent division administrator is not thereafter appointed to such position, or if the incumbent is hired and subsequently terminated for any reason except just cause, the incumbent division administrator shall have appointment rights, including bumping if necessary, to a comparable or lower level position which is within the agency wherein the division administrator position is located. The incumbent shall have 90 days after notice of termination to exercise such appointment rights.

230.335 History History: 1977 c. 196.



230.337 Rights of employees: corrections or parole.

230.337  Rights of employees: corrections or parole. If any incumbent member of the parole board in the office of the secretary of health services on January 1, 1990, in a classified position is not appointed to the parole commission created by 1989 Wisconsin Act 31, or if the incumbent member is appointed to the commission and subsequently terminated for any reason except just cause, the incumbent member shall have restoration rights and reinstatement privileges, including the right of displacement if necessary, to a position having a comparable or lower pay rate or range for which the person is qualified which is within the department of corrections, as created by 1989 Wisconsin Act 31, or the department of health services. In the case of termination, the incumbent shall have 90 days after notice of termination to exercise the rights and privileges. The rights and privileges granted under this subsection are subject to the terms of any collective bargaining agreement that covers the incumbent parole board members.

230.337 History History: 1989 a. 31, 107; 1995 a. 27 s. 9126 (19); 2005 a. 145; 2007 a. 20 s. 9121 (6) (a).



230.339 Rights of certain employees of the department of safety and professional services.

230.339  Rights of certain employees of the department of safety and professional services.

230.339(1) (1) If any of the following employees who hold the position of bureau director in the classified service at the department of commerce on the day before July 1, 2011, and who have achieved permanent status in class on or before that date are transferred to the position of bureau director in the unclassified service at the department of safety and professional services, that transferred employee shall retain those protections afforded employees in the classified service under ss. 230.34 (1) (a) and 230.44 (1) (c) relating to demotion, suspension, discharge, layoff, or reduction in base pay:

230.339(1)(b) (b) Director of the bureau of petroleum environmental cleanup fund administration in the division of environmental and regulatory services.

230.339(1)(c) (c) Director of the bureau of petroleum products and tanks in the division of environmental and regulatory services.

230.339(1)(d) (d) Director of the bureau of integrated services in the division of safety and buildings.

230.339(1)(e) (e) Director of the bureau of program development in the division of safety and buildings.

230.339(2) (2) Each employee specified under sub. (1) shall also have reinstatement privileges to the classified service as provided under s. 230.33 (1).

230.339 History History: 2011 a. 32.



230.34 Demotion, suspension, discharge and layoff.

230.34  Demotion, suspension, discharge and layoff.

230.34(1)(1)

230.34(1)(a) (a) An employee with permanent status in class or an employee who has served with the state as an assistant district attorney or an assistant state public defender for a continuous period of 12 months or more may be removed, suspended without pay, discharged, reduced in base pay or demoted only for just cause.

230.34(1)(am) (am) If an employee fails to report for work as scheduled or to contact his or her supervisor, the appointing authority may discipline the employee. If an employee fails to report for work as scheduled, or to contact his or her supervisor for a minimum of 5 consecutive working days, the appointing authority shall consider the employee's position abandoned and may discipline the employee or treat the employee as having resigned his or her position. If the appointing authority decides to treat the position abandonment as a resignation, the appointing authority shall notify the employee in writing that the employee is being treated as having effectively resigned as of the end of the last day worked.

230.34(1)(ar) (ar) Paragraphs (a) and (am) apply to all employees with permanent status in class in the classified service and all employees who have served with the state as an assistant district attorney or an assistant state public defender for a continuous period of 12 months or more.

Effective date text (ar) Paragraphs (a) and (am) apply to all employees with permanent status in class in the classified service and all employees who have served with the state as an assistant district attorney for a continuous period of 12 months or more [(ar)].

230.34(1)(ax) (ax)

230.34(1)(ax)1.1. Notwithstanding pars. (a), (am), and (ar), during a state of emergency declared by the governor under s. 323.10, an appointing authority may discharge any employee who does any of the following:

230.34(1)(ax)1.a. a. Fails to report to work as scheduled for any 3 working days during the state of emergency and the employee's absences from work are not approved leaves of absence.

230.34(1)(ax)1.b. b. Participates in a strike, work stoppage, sit-down, stay-in, slowdown, or other concerted activities to interrupt the operations or services of state government, including specifically participation in purported mass resignations or sick calls.

230.34(1)(ax)2. 2. Engaging in any action under subd. 1. constitutes just cause for discharge.

230.34(1)(ax)3. 3. Before discharging an employee, the appointing authority shall provide the employee notice of the action and shall furnish to the employee in writing the reasons for the action. The appointing authority shall provide the employee an opportunity to respond to the reasons for the discharge.

230.34(1)(b) (b) No suspension without pay shall be effective for more than 30 days. The appointing authority shall, at the time of any action under this section, furnish to the employee in writing the reasons for the action.

230.34(1)(c) (c) The director shall establish guidelines for uniform application of this authority among the various agencies.

230.34(2) (2) Employees with permanent status in class in permanent, sessional and seasonal positions in the classified service and employees serving a probationary period in such positions after promotion or transfer may be laid off because of a reduction in force due to a stoppage or lack of work or funds or owing to material changes in duties or organization but only after all original appointment probationary and limited term employees in the classes used for layoff, are terminated.

230.34(2)(a) (a) The order of layoff of such employees may be determined by seniority or performance or a combination thereof or by other factors.

230.34(2)(b) (b) The administrator shall promulgate rules governing layoffs and appeals therefrom and alternative procedures in lieu of layoff to include voluntary and involuntary demotion and the exercise of a displacing right to a comparable or lower class, as well as the subsequent employee right of restoration or eligibility for reinstatement.

230.34(2m) (2m) Employees in positions funded by nonstate funds made available contingent on special employee eligibility requirements such as length of prior unemployment, specific occupational disadvantages or need for remedial work experience, shall be exempt from inclusion with the employees whose positions are in classes considered for layoff under sub. (2). In the case of reduction in force in such nonstate funded positions, layoffs and layoff procedures established pursuant to the rules of the administrator may be limited to employees whose positions are dependent upon specific funding contingencies.

230.34(3) (3) The appointing authority shall confer with the administrator relative to a proposed layoff a reasonable time before the effective date thereof in order to assure compliance with the rules.

230.34(4) (4) Resignations shall be regulated by the rules of the director.

230.34 History History: 1971 c. 270 ss. 61, 76; Stats. 1971 s. 16.28; 1975 c. 189, 200; 1977 c. 196 ss. 56, 130 (3), (5); 1977 c. 273; Stats. 1977 s. 230.34; 1979 c. 221; 1981 c. 140; 1983 a. 27 s. 2200 (15); 1989 a. 31; 1999 a. 102; 2003 a. 33; 2011 a. 10, 32; 2013 a. 123; s. 13.92 (2) (i).

230.34 Annotation On an appeal from a discharge, the appointing officer has the burden of persuasion that the discharge was for a just cause. The facts must be established to a reasonable certainty by the greater weight or clear preponderance of the evidence. Reinke v. Personnel Board, 53 Wis. 2d 123, 191 N.W.2d 833 (1971).

230.34 Annotation In deciding the issue of cause for termination, it is necessary to determine the specific requirements of the individual governmental position. Safransky v. Personnel Board, 62 Wis. 2d 464, 215 N.W.2d 379 (1974).

230.34 Annotation The trial court erroneously applied evidentiary standards required in discharge cases to the review of a layoff case. Weaver v. Wisconsin Personnel Board, 71 Wis. 2d 46, 237 N.W.2d 183 (1976).

230.34 Annotation Public employment is a property right for those given tenure by operation of civil service regulations or laws. Vorwald v. School District of River Falls, 167 Wis. 2d 549, 482 N.W.2d 93 (1992).

230.34 Annotation An investment board employee hired in the classified service whose position was changed to unclassified by subsequent legislative action had a property interest in the position entitling him to continued civil service protections after the reclassification. Bahr v. State Investment Bd. 186 Wis. 2d 379, 521 N.W.2d 152 (Ct. App. 1994).

230.34 Annotation Sub. (1) provides a permanent civil service employee with a property interest in employment requiring the appointing authority to provide notice to the employee prior to any disciplinary action. The employee is entitled to a hearing to address the employer's reasons for any disciplinary action. An employer at a hearing cannot introduce evidence of subsequent misconduct without adequate notice and hearing. Board of Regents of the University of Wisconsin System, v. Wisconsin Personnel Commission, 2002 WI 79, 254 Wis. 2d 148, 646 N.W.2d 759, 01-1899.



230.35 State office hours; standard workweek; leaves of absence; holidays.

230.35  State office hours; standard workweek; leaves of absence; holidays.

230.35(1) (1)

230.35(1)(a) (a) Except as provided in subs. (1m), (1r), and (1s) and the compensation plan under s. 230.12, appointing authorities shall grant to each person in their employ, except employees excluded from coverage under this subsection by the department by rule and limited-term employees, based on accumulated continuous state service, annual leave of absence without loss of pay at the rate of:

230.35(1)(a)1. 1. One hundred four hours each year for a full year of service during the first 5 years of service;

230.35(1)(a)2. 2. One hundred forty-four hours each year for a full year of service during the next 5 years of service;

230.35(1)(a)2m. 2m. One hundred sixty hours each year for a full year of service during the next 5 years of service;

230.35(1)(a)3. 3. One hundred eighty-four hours each year for a full year of service during the next 5 years of service;

230.35(1)(a)3m. 3m. Two hundred hours each year for a full year of service during the next 5 years of service;

230.35(1)(a)4. 4. Two hundred sixteen hours each year for a full year of service after 25 years of service.

230.35(1)(b) (b) An employee, with the approval of his or her appointing authority, may anticipate the annual leave which he or she could earn during the current calendar year, except that no employee shall be eligible to take annual leave until he or she has completed the first 6 months of a probationary period for an original appointment unless the employee uses annual leave that he or she accrued while serving in an unclassified position.

230.35(1)(c) (c) When the rate of annual leave changes during the 5th, 10th, 15th, 20th or 25th calendar year, the annual leave for that year shall be prorated.

230.35(1)(d) (d) Annual leaves of absence shall not be cumulative except under sub. (1p) and except that unused annual leave shall, subject to the rules of the director, be used in the year following the one in which it was earned, but no employee shall lose any unused annual leave because the employee's work responsibilities prevented the usage of the unused annual leave during the first 6 months of the year following the year in which it was earned.

230.35(1)(e) (e) Permanent classified employees, permanent part-time employees and seasonal employees with permanent seasonal status in class who are regularly employed for less than 12 months out of a year shall be granted proportional annual leave consistent with par. (a). These employees, with the approval of their appointing authority, may anticipate the vacation which they will earn during their current period of employment.

230.35(1)(f) (f) An employee under this subsection earns annual leave any time he or she is on temporary layoff for a period not to exceed 20 working days.

230.35(1)(g) (g) The continuous service of an employee eligible for annual leave shall not be considered interrupted if the employee either:

230.35(1)(g)1. 1. Was on an approved leave of absence, including but not limited to military leave, leave to serve in the unclassified service, leave to participate in providing specialized disaster relief services, leave for absence due to injury or illness arising out of state employment and covered by ch. 102; or

230.35(1)(g)2. 2. Left the service through resignation or layoff and is reemployed or recalled within 5 years.

230.35(1)(gm) (gm) Each employee of the state on October 17, 1971 shall be granted credit towards accumulated continuous service for all service in Wisconsin as a national guard technician which has not been credited under any other provision of this section.

230.35(1)(h) (h) The length of time between an employee's resignation and reemployment under par. (g) 2. shall not be counted in computing years of continuous service under this subsection. Employees subject to par. (e) shall be deemed to have completed one full year of service for each such seasonal, sessional or other part-time annual period of service in computing years of continuous service under this subsection.

230.35(1)(j) (j) The appointing authority shall respect the wishes of the eligible employees as to the time of taking their annual leave insofar as the needs of the service will permit.

230.35(1)(m) (m) Payment for any unused authorized leave to which an employee is entitled upon termination, shall be made in a separate and distinct amount.

230.35(1m) (1m)

230.35(1m)(bt)(bt) Except as otherwise provided in the compensation plan under s. 230.12, an employee who is not subject to the minimum wage and overtime requirements under the federal Fair Labor Standards Act, 29 USC 201 to 219, shall be entitled to annual leave of absence without loss of pay based upon accumulated continuous state service at the rate of:

230.35(1m)(bt)1. 1. 120 hours each year for a full year of service during the first 5 years of service;

230.35(1m)(bt)2. 2. 160 hours each year for a full year of service during the next 5 years of service;

230.35(1m)(bt)3. 3. 176 hours each year for a full year of service during the next 5 years of service;

230.35(1m)(bt)4. 4. 200 hours each year for a full year of service during the next 5 years of service;

230.35(1m)(bt)5. 5. 216 hours each year for a full year of service after 20 years of service.

230.35(1m)(e) (e) Employees who previously were covered under sub. (1) (a), or other statutory provision regarding annual leave, who become subject to this subsection shall have their present continuous service credits for annual leave purposes applied to the career executive schedule at the appropriate rate. In no case shall the employee receive a reduction in annual leave hours earned by such change in schedules.

230.35(1m)(eb) (eb) An employee under this subsection earns annual leave any time he or she is on temporary layoff for a period not to exceed 20 working days.

230.35(1m)(f) (f) The continuous service of an employee eligible for annual leave under this subsection shall not be considered interrupted if the employee was on an approved leave of absence to participate in providing specialized disaster relief services or if the employee leaves the service and is reemployed by the state in another position covered under this subsection. Employees appointed to career executive positions under s. 230.24 or positions designated in s. 19.42 (10) (L) or 20.923 (4), (7), (8), or (9) or authorized under s. 230.08 (2) (e) are not subject to the continuous service requirements under sub. (1) (g) if they are reemployed in any of those positions, regardless of the duration of their absence. If the employees are reemployed in a position other than a career executive position or a position designated in s. 19.42 (10) (L) or 20.923 (4), (7), (8), or (9) or authorized under s. 230.08 (2) (e), continuous service shall be established in accordance with rules of the director.

230.35(1p) (1p) Except as otherwise provided in the compensation plan under s. 230.12:

230.35(1p)(a) (a) Employees at the 160-hour, 176-hour, or 184-hour rate under sub. (1) or (1m) may, in the year earned, elect to receive not more than 40 of those hours of earned annual leave as credit for termination leave or as accumulated sabbatical leave.

230.35(1p)(b) (b) Employees at the 200-hour rate under sub. (1) or (1m) may, in the year earned, elect to receive not more than 80 of those hours of earned annual leave among one or more of these options:

230.35(1p)(b)1. 1. Not to exceed 40 hours in cash;

230.35(1p)(b)3. 3. As credit for termination leave;

230.35(1p)(b)4. 4. As accumulated sabbatical leave.

230.35(1p)(bm) (bm) Employees at the 216-hour rate under sub. (1) or (1m) may, in the year earned, elect to receive not more than 120 of those hours of earned annual leave among one or more of these options:

230.35(1p)(bm)1. 1. Not to exceed 40 hours in cash.

230.35(1p)(bm)2. 2. As credit for termination leave.

230.35(1p)(bm)3. 3. As accumulated sabbatical leave.

230.35(1p)(c) (c) Employees with less than the 160-hour rate under sub. (1) or (1m) who have accumulated, at any time during the employee's continuous state service, a minimum of 520 hours of sick leave may elect to receive not more than 40 hours of earned annual leave as credit for termination leave or as accumulated sabbatical leave or both. An election under this paragraph shall be made in the year in which the annual leave is earned.

230.35(1r) (1r) A state officer elected by the people may take vacation without loss of pay. No such state officer is entitled to payment for unused annual leave.

230.35(1s) (1s) Annual leave of absence with pay for instructional staff employed by the board of regents of the University of Wisconsin System who provide services for a charter school established by contract under s. 118.40 (2r) (cm) shall be determined by the governing board of the charter school established by contract under s. 118.40 (2r) (cm), as approved by the chancellor of the University of Wisconsin-Parkside.

230.35(2) (2) Leave of absence with pay owing to sickness and leave of absence without pay, other than annual leave and leave under s. 103.10, shall be regulated by rules of the director, except that unused sick leave shall accumulate from year to year. After July 1, 1973, employees appointed to career executive positions under the program established under s. 230.24 or positions designated in s. 19.42 (10) (L) or 20.923 (4), (7), (8), and (9) or authorized under s. 230.08 (2) (e) shall have any unused sick leave credits restored if they are reemployed in a career executive position or in a position under s. 19.42 (10) (L) or 20.923 (4), (7), (8), and (9) or authorized under s. 230.08 (2) (e), regardless of the duration of their absence. Restoration of unused sick leave credits if reemployment is to a position other than those specified above shall be in accordance with rules of the director.

230.35(2d) (2d)

230.35(2d)(a)(a) In this subsection:

230.35(2d)(a)1. 1. "Bone marrow" has the meaning given in s. 146.34 (1) (a).

230.35(2d)(a)2. 2. "Human organ" means a heart, lung, liver, pancreas, kidney, intestine, or other organ that requires the continuous circulation of blood to remain useful for purposes of transplantation.

230.35(2d)(b) (b) An appointing authority shall grant a leave of absence of 5 workdays to any employee who requests a leave of absence to serve as a bone marrow donor if the employee provides the appointing authority written verification that he or she is to serve as a bone marrow donor.

230.35(2d)(c) (c) An appointing authority shall grant a leave of absence of 30 workdays to any employee who requests a leave of absence to serve as a human organ donor if the employee provides the appointing authority written verification that he or she is to serve as a human organ donor.

230.35(2d)(d) (d) An employee who is granted a leave of absence under this subsection shall receive his or her base state pay without interruption during the leave of absence. For purposes of determining seniority, pay or pay advancement and performance awards and for the receipt of any benefit that may be affected by a leave of absence, the service of the employee shall be considered uninterrupted by the leave of absence.

230.35(2d)(e) (e) For employees who are included in a collective bargaining unit for which a representative is recognized or certified under subch. V of ch. 111, this subsection shall apply unless otherwise provided in a collective bargaining agreement.

230.35(2m) (2m) An employee shall be eligible for medical or family leave under s. 103.10 upon the expiration, extension or renewal of any collective bargaining agreement in effect on April 26, 1988, which covers the employee.

230.35(2r) (2r)

230.35(2r)(a)(a) In this subsection, "catastrophic need" means an illness or injury that incapacitates or is expected to incapacitate an employee or an employee's family member, that requires the employee to take time off from work for an extended period of time and that creates a financial hardship for the employee.

230.35(2r)(b) (b) The director may establish, by rule, a catastrophic leave program that permits employees to donate certain types and amounts of leave credits to other employees who have been absent from pay status because of a catastrophic need for which there is no paid leave benefits or replacement income available. The director shall determine the types and amounts of leave credits that may be donated.

230.35(2r)(c) (c) No employee may grieve under an agency's grievance procedure any appointing authority's decision relating to a catastrophic leave program under this subsection or appeal any such decision to the commission under s. 230.44 or 230.45 (1) (c).

230.35(3) (3)

230.35(3)(a)(a) Officials and employees of the state who have permanent status and who are members of the national guard, the state defense force, or any other reserve component of the military forces of the United States or this state now or hereafter organized or constituted under federal or state law, are entitled to leaves of absence without loss of time in the service of the state, to enable them to attend military schools and annual field training or annual active duty for training, and any other state or federal tours of active duty, except extended active duty or service as a member of the active armed forces of the United States which have been duly ordered but not exceeding 30 days, excluding Saturdays, Sundays and holidays enumerated in sub. (4) in the calendar year in which so ordered and held. During this leave of absence, each state official or employee shall receive base state pay less the base military pay received for and identified with such attendance but such reduction shall not be more than the base state pay. Other than for a leave of absence for the adjutant general and any deputy adjutants general, such leave shall not be granted for absences of less than 3 days. A state official or employee serving on state active duty as a member of the national guard or state defense force, may elect to receive pay from the state under s. 20.465 (1) in an amount equal to base state salary for such period of state active duty. Leave granted by this section is in addition to all other leaves granted or authorized by any other law. For the purpose of determining seniority, pay or pay advancement and performance awards the status of the employee shall be considered uninterrupted by such attendance.

230.35(3)(am) (am) Officials and employees of the state who have permanent status in class and who are members of the national guard, state defense force, or a reserve component of the United States armed forces and who are on military leave without pay for authorized inactive duty training or active duty for training, shall, upon reemployment immediately after such military training, receive credit for annual leave, sick leave, and legal holidays as if they had remained continuously employed by the state.

230.35(3)(b) (b) Officials and employees of the state who are called to report for a preinduction physical for the military service shall be granted a leave of absence with pay for the time actually and necessarily spent in response to such call.

230.35(3)(c) (c) Officials and employees of the state summoned for grand or petit jury service are entitled to leaves of absence without loss of time for the time of absence required pursuant to the summons and thereafter. There shall be no deduction from, nor interruption of pay from the state because of such absence.

230.35(3)(d) (d) Employees of the state are entitled to reasonable paid leaves of absence to compete in promotional examinations and interviews. The director shall promulgate rules governing the lengths of time allowable for such leaves, their frequency and the provisions for their use.

230.35(3)(e) (e)

230.35(3)(e)1.1. In this paragraph, "specialized disaster relief services" means professional, technical or other services that require advanced training or expertise and that are provided to assist persons affected by a disaster.

230.35(3)(e)2. 2. An appointing authority may grant a leave of absence to a state employee to allow the employee to participate in providing specialized disaster relief services if all of the following conditions are met:

230.35(3)(e)2.a. a. Except as provided under subd. 2m., the disaster occurred in this state.

230.35(3)(e)2.b. b. The employee is a certified disaster service volunteer of the American Red Cross.

230.35(3)(e)2.c. c. The American Red Cross submits a written request to the employee's appointing authority for the services of the employee. The request shall also specify who has requested the assistance of the American Red Cross in the particular disaster.

230.35(3)(e)2.d. d. The employee has permanent status, if the employee's position is included in the classified service.

230.35(3)(e)2.e. e. The leave of absence conforms with any rules of the director regarding leaves of absence to provide specialized disaster relief services.

230.35(3)(e)2m. 2m. The governor may authorize appointing authorities to grant a leave of absence to any employee who satisfies the conditions listed in subd. 2. b. to e. to allow that employee to provide specialized disaster relief services in connection with a particular disaster that occurred outside this state. The governor may specify a disaster under this subdivision at any time after the disaster occurs.

230.35(3)(e)3. 3. A leave of absence granted under subd. 2. or 2m. may not exceed 30 workdays each year.

230.35(3)(e)4. 4. An employee who is granted a leave of absence under subd. 2. or 2m. shall receive his or her base state pay without interruption during the leave of absence. For purposes of determining seniority, pay or pay advancement and performance awards, the service of the employee shall be considered uninterrupted by a leave of absence granted under subd. 2. or 2m.

230.35(3)(e)5. 5. The director may promulgate any rules necessary to implement this paragraph.

230.35(3)(e)6. 6. For employees who are included in a collective bargaining unit for which a representative is recognized or certified under subch. V of ch. 111, this paragraph shall apply unless otherwise provided in a collective bargaining agreement.

230.35(4) (4)

230.35(4)(a)(a) Except as otherwise provided in sub. (5) (c), the office of the agencies of state government shall be kept open on all days of the year except Saturdays, Sundays and the following holidays:

230.35(4)(a)1. 1. January 1.

230.35(4)(a)1m. 1m. The 3rd Monday in January, which shall be the day of celebration for January 15.

230.35(4)(a)3. 3. The last Monday in May, which shall be the day of celebration for May 30.

230.35(4)(a)4. 4. July 4.

230.35(4)(a)5. 5. The first Monday in September.

230.35(4)(a)6. 6. The 4th Thursday in November.

230.35(4)(a)7. 7. December 24.

230.35(4)(a)8. 8. December 25.

230.35(4)(a)9. 9. December 31.

230.35(4)(a)10. 10. The day following if January 1, July 4 or December 25 falls on Sunday.

230.35(4)(b) (b) Except as otherwise provided in the compensation plan under s. 230.12, compensatory time off or payment, either of which shall be at the rate of time and one-half, shall be granted to state employees for all work performed on the holidays enumerated in par. (a) 1. to 9.

230.35(4)(c) (c) Except as provided in the compensation plan under s. 230.12, all employees except limited term employees shall receive 9 paid holidays annually in addition to any other authorized paid leave, the time to be at the discretion of the appointing authorities.

230.35(4)(d) (d) In addition to the holidays granted under par. (c) and except as provided in the compensation plan under s. 230.12, all employees except limited term employees shall earn 3.5 paid personal holidays each calendar year, plus one additional paid personal holiday each calendar year in recognition of Veterans Day. Eligibility to take the personal holidays during the year earned is subject to the following:

230.35(4)(d)1. 1. Employees serving the first 6 months of a probationary period for an original appointment or as a trainee may anticipate the personal holidays earned during each year and be eligible to take the personal holidays during the probationary period, subject to subsequent completion of the first 6 months of the probationary period and also subject to subd. 3. If an employee does not complete the first 6 months of probationary service due to resignation, any holiday time taken under this paragraph shall then be considered approved leave without pay, and the agency shall recover from the employee the value of such time. If an employee is terminated, personal holidays shall be prorated for the calendar year in which the termination occurs and personal holidays earned in a previous calendar year may not be prorated or repaid.

230.35(4)(d)2. 2. Employees who have completed the first 6 months of a probationary period for an original appointment or as a trainee shall be eligible to take the paid holidays throughout the calendar year earned, subject to subd. 3.

230.35(4)(d)3. 3. Such holidays shall be taken at the discretion of the appointing authority who shall respect the wishes of the eligible employees as to the time of taking the holidays under this paragraph insofar as the needs of the service will permit.

230.35(4)(d)4. 4. Personal holidays earned each year shall be noncumulative. However, if an appointing authority denies an employee the opportunity to take a personal holiday during the calendar year earned, the employee shall be permitted to carry over such day to the next year. In no event may such denial and carry-over occur in subsequent successive years.

230.35(4)(e) (e) Appointing authorities shall give employees time off for voting under s. 6.76 without any deduction of compensation for time lost thereby.

230.35(4)(f) (f) Monday to Friday the offices of the agencies of state government shall open at 7:45 a.m. and close at 4:30 p.m., with intermissions from 11:45 a.m. to 12:30 p.m. Agencies may, with the permission of the governor, adjust opening and closing hours and intermission periods to relieve traffic congestion or as the needs of the service otherwise require.

230.35(5) (5)

230.35(5)(a)(a) Except as provided under s. 230.215 (5), the standard basis of employment for the state service is 40 hours each 7 consecutive calendar day period, except that when the needs of an employing unit cannot be fulfilled by adhering to the standard basis of employment, additional hours of work may be required by the appointing authority. During a proclaimed national emergency, the governor may extend the workweek and adjust the working hours to use the available manpower of any or all agencies as he or she deems essential.

230.35(5)(b) (b) The standard basis of employment shall be divided into 5 work days of 8 hours each except as provided under s. 230.215 (5), and except that when the conditions of employment cannot be satisfied by adhering to this division or when the public would not be inconvenienced, deviations may be permitted upon recommendation of the appointing authority and subsequent approval by the director.

230.35(5)(c) (c) The governor may order some or all of the offices and other work stations of the departments of state government closed for specified periods of time or may order such other deviations in office hours or the standard basis of employment as may be necessitated by weather conditions, energy shortages or emergency situations. The governor's order may specify how any time off or other deviation occasioned by the order may be covered for state employees.

230.35 History History: 1971 c. 91, 125, 183, 211, 226; 1971 c. 270 ss. 70, 71, 83, 104; Stats. 1971 s. 16.30; 1973 c. 51, 243; 1975 c. 28, 39, 41; 1975 c. 147 s. 54; 1975 c. 189, 199, 421, 422; 1977 c. 44; 1977 c. 187 s. 135; 1977 c. 196 ss. 56, 118, 130 (3), (5), (12), 131; 1977 c. 273; 1977 c. 418 ss. 726, 727, 924 (13m); Stats. 1977 s. 230.35; 1979 c. 34, 89; 1979 c. 110 s. 60 (11); 1979 c. 221; 1981 c. 20, 96, 140; 1983 a. 27 s. 2200 (15); 1983 a. 30 ss. 4 to 11, 14; 1983 a. 71, 140; 1983 a. 192 ss. 220, 221, 304; 1985 a. 119; 1987 a. 63, 287, 340, 399, 403; 1989 a. 56 s. 259; 1991 a. 39; 1993 a. 12, 47; 1995 a. 37, 178; 1997 a. 118, 307; 1999 a. 42, 85, 101, 125; 2001 a. 16, 109; 2003 a. 22, 33, 117; 2005 a. 21; 2007 a. 106, 142; 2009 a. 28; 2011 a. 10; 2013 a. 123.



230.36 Hazardous employment, injuries, pay continued.

230.36  Hazardous employment, injuries, pay continued.

230.36(1m)(1m) In this section:

230.36(1m)(a) (a) "Injury" means physical harm to an employee caused by accident or disease.

230.36(1m)(b) (b) "Performance of duties" means duties performed in the line of duty by any of the following:

230.36(1m)(b)1. 1. A forest ranger or field employee of the department of natural resources who is subject to call for forest fire control duty at a Wisconsin veterans home operated by the department of veterans affairs under s. 45.50, and lifeguard, at all times while:

230.36(1m)(b)1.a. a. Driving or riding in a vehicle, aircraft or boat under circumstances which require hazardous maneuvering or speed in excess of the normal or posted limits in the performance of fire control duties;

230.36(1m)(b)1.b. b. Engaged in an effort to save lives, recover dead bodies, or protect public or private property;

230.36(1m)(b)1.c. c. Going to or returning from a fire and while engaged in the suppression of a fire; or

230.36(1m)(b)1.d. d. Engaged in public demonstration or training exercises provided such demonstration or training exercises are authorized by the appointing authority.

230.36(1m)(b)2. 2. A conservation warden, conservation patrol boat captain, conservation patrol boat engineer, member of the state patrol, state motor vehicle inspector, University of Wisconsin System police officer, security officer, or security person, other state facilities police officer, special tax agent, excise tax investigator employed by the department of revenue, and special criminal investigation agent employed by the department of justice at all times while:

230.36(1m)(b)2.a. a. In the process of making an arrest or investigating any violation or suspected violation of the law or the quelling of a riot or any other violence;

230.36(1m)(b)2.b. b. Engaged in an effort to save lives, recover dead bodies or protect public or private property;

230.36(1m)(b)2.c. c. Driving or riding in a vehicle, aircraft or boat under circumstances which require hazardous maneuvering or speed in excess of the normal or posted limits in the performance of law enforcement duties; or

230.36(1m)(b)2.d. d. Engaged in public demonstration or training exercises provided such demonstration or training exercises are authorized by the appointing authority.

230.36(1m)(b)3. 3. A guard, institution aide, or other employee at the University of Wisconsin Hospitals and Clinics or at a state penal or mental institution, including a juvenile correctional facility, as defined in s. 938.02 (10p), and a state probation, extended supervision, and parole officer, at all times while:

230.36(1m)(b)3.a. a. In the process of quelling a riot or disturbance or other act of violence;

230.36(1m)(b)3.b. b. In the process of restraining patients, inmates, probationers, parolees or persons on extended supervision and apprehending runaways or escapees, including probationers, parolees and persons on extended supervision;

230.36(1m)(b)3.c. c. When injury is occasioned as the result of an act by a patient, inmate, probationer, parolee or person on extended supervision;

230.36(1m)(b)3.d. d. In the process of making an arrest or investigating any violation or suspected violation of law pursuant to police powers authorized by s. 46.058 (2) or 301.29 (2) and rules adopted pursuant thereto;

230.36(1m)(b)3.e. e. Going to or returning from a fire, engaging in the suppression of a fire, evacuating patients or inmates because of a fire or engaging in fire drills; or

230.36(1m)(b)3.f. f. When disease is contracted as a result of exposure to such disease arising out of the care of inmates or patients.

230.36(1m)(b)4. 4. A drivers' license examiner at all times while examining drivers, conducting road tests or checking motor vehicles.

230.36(1m)(b)5. 5. An engineering aide, engineer or building construction superintendent at all times while:

230.36(1m)(b)5.a. a. Driving or riding in vehicles which require hazardous maneuvering of extremely slow speed while marking or measuring physical characteristics of highways.

230.36(1m)(b)5.b. b. Surveying or inspecting within the right-of-way of highways on which traffic is maintained.

230.36(1m)(b)5.c. c. Surveying or inspecting on construction sites where heavy equipment is operating.

230.36(1m)(b)5.d. d. Investigating or inspecting highways, structures or terrain under hazardous conditions.

230.36(2m) (2m)

230.36(2m)(a)(a) If any of the following state employees suffers injury while in the performance of duties, the employee shall continue to be fully paid by the employing agency upon the same basis as paid prior to the injury, with no reduction in sick leave credits, compensatory time for overtime accumulations or vacation and no reduction in the rate of earning sick leave credit or vacation:

230.36(2m)(a)1. 1. A conservation warden.

230.36(2m)(a)2. 2. A conservation patrol boat captain.

230.36(2m)(a)3. 3. A conservation patrol boat engineer.

230.36(2m)(a)4. 4. A state forest ranger.

230.36(2m)(a)5. 5. A conservation field employee of the department of natural resources who is subject to call for fire control duty.

230.36(2m)(a)6. 6. A member of the state patrol.

230.36(2m)(a)7. 7. A state motor vehicle inspector.

230.36(2m)(a)8. 8. A lifeguard.

230.36(2m)(a)9. 9. A excise tax investigator employed by the department of revenue.

230.36(2m)(a)10. 10. A special criminal investigation agent employed by the department of justice.

230.36(2m)(a)11. 11. A special tax agent.

230.36(2m)(a)12. 12. A state drivers' license examiner.

230.36(2m)(a)14. 14. A University of Wisconsin System police officer or other state facilities police officer and patrol officer.

230.36(2m)(a)15. 15. A security officer or security person.

230.36(2m)(a)16. 16. An engineer.

230.36(2m)(a)17. 17. An engineering aide.

230.36(2m)(a)18. 18. A building construction superintendent.

230.36(2m)(a)20. 20. A guard or institutional aide or a state probation, extended supervision, and parole officer or any other employee whose duties include supervision and discipline of inmates or wards of the state at a state penal institution, including a juvenile correctional facility, as defined in s. 938.02 (10p), or while on parole supervision or extended supervision outside of the confines of the institutions, or supervision of persons placed on probation by a court of record, or supervision and care of patients at a state mental institution, and the University of Wisconsin Hospitals and Clinics.

230.36(2m)(a)21. 21. A state employee who is not listed in this paragraph who is ordered by his or her appointing authority to accompany an employee listed in this paragraph while the listed employee is engaged in duties enumerated under sub. (1m) (b).

230.36(2m)(a)22. 22. A state employee who is not listed in this paragraph who is ordered by his or her appointing authority to perform duties enumerated under sub. (1m) (b), when permitted, in lieu of a listed employee.

230.36(2m)(b) (b) The full pay under par. (a) (intro.) shall continue while the employee is unable to return to work as the result of the injury or until the termination of his or her employment upon recommendation of the appointing authority. At any time during the employee's period of disability the appointing authority may, at the expense of the employing agency, order physical or medical examinations to determine the degree of disability.

230.36(4) (4) An employee denied benefits under this section may appeal to the commission under s. 230.45 (1) (d).

230.36(5) (5) An employing agency that makes payments under this section is entitled to the right of subrogation for reimbursement to the extent that the injured employee may recover the reimbursed items in an action or claim in tort against any 3rd party. The repayment shall not exceed the total sums paid to the injured employee under this section and shall be limited to the total sum credited to the injured employee, as damages for pay and fringe benefits actually received in the settlement of any claim caused by the negligence of the 3rd party.

230.36(6) (6) Any person who is employed by the University of Wisconsin Hospitals and Clinics Authority, who suffers an injury between June 29, 1996, and June 30, 1997, shall be covered under this section if the person, had he or she been a state employee, would have been covered under this section.

230.36 History History: 1971 c. 164, 270; 1973 c. 333 s. 201m; 1975 c. 39, 189, 199, 224, 422; 1977 c. 26; 1977 c. 196 ss. 57, 119, 130 (4); 1977 c. 418 ss. 728, 729, 924 (50); 1977 c. 447 ss. 146, 206; Stats. 1977 s. 230.36; 1979 c. 32; 1979 c. 221 ss. 745, 746, 2202 (15); 1985 a. 29, 135; 1987 a. 27, 83; 1989 a. 31; 1993 a. 98, 215, 491; 1995 a. 27, 77; 1997 a. 283; 1999 a. 63, 85, 186; 2001 a. 16, 103, 104; 2003 a. 83; 2005 a. 22, 344.

230.36 Annotation Discussion of s. 230.36, 1977 stats., continuation of pay to employee injured in hazardous employment, with respect to long-term disability. 68 Atty. Gen. 25.



230.37 Standards of performance and ratings.

230.37  Standards of performance and ratings.

230.37(1) (1) In cooperation with appointing authorities the director shall establish an employee performance evaluation program to provide a continuing record of employee development and, when applicable, to serve as a basis for pertinent personnel actions. Similar evaluations shall be conducted during the probationary period but may not infringe upon the authority of the appointing authority to retain or dismiss employees during the probationary period.

230.37(2) (2) When an employee becomes physically or mentally incapable of or unfit for the efficient and effective performance of the duties of his or her position by reason of infirmities due to age, disabilities, or otherwise, the appointing authority shall either transfer the employee to a position which requires less arduous duties, if necessary demote the employee, place the employee on a part-time service basis and at a part-time rate of pay or as a last resort, dismiss the employee from the service. The appointing authority may require the employee to submit to a medical or physical examination to determine fitness to continue in service. The cost of such examination shall be paid by the employing agency. In no event shall these provisions affect pensions or other retirement benefits for which the employee may otherwise be eligible.

230.37 History History: 1971 c. 270 ss. 66, 81; Stats. 1971 s. 16.32; 1977 c. 196 ss. 59, 130 (4); 1977 c. 273; Stats. 1977 s. 230.37; 1987 a. 140; 2003 a. 33.



230.40 Political activities; public office.

230.40  Political activities; public office.

230.40(1) (1) No person holding a position in the classified civil service may directly or indirectly solicit or receive subscriptions or contributions for any partisan political party or any political purpose while on state time or engaged in official duties as an employee. No person may orally solicit or by letter transmit any solicitation to a state office or be in any manner concerned in soliciting any assistance, subscription, or support for any partisan political party or purpose from any person holding any position in the classified civil service while on state time or engaged in official duties as an employee. No person holding any position in the classified civil service may during the hours when on duty engage in any form of political activity calculated to favor or improve the chances of any political party or any person seeking or attempting to hold partisan political office, nor engage in any political activity when not on duty to such an extent that the person's efficiency during working hours will be impaired or that he or she will be tardy or absent from work. Any violation of this section is adequate grounds for dismissal.

230.40(2) (2) If a person in the classified service declares an intention to run for partisan political office the person shall be placed on a leave of absence for the duration of the election campaign and if elected shall separate from the classified service on assuming the duties and responsibilities of such office.

230.40(3) (3) A person who separates from the classified service to fill an elective position shall have reinstatement privileges for 5 years following termination from the classified service or for one year following termination from the elective position, whichever is longer.

230.40(4) (4) A person in the classified service may be granted upon concurrence by the person's appointing authority a leave of absence to participate in partisan political campaigning.

230.40(5) (5) Persons on leave from the classified service under subs. (2) and (4) shall not be subject to the restrictions of sub. (1), except as they apply to the solicitation of assistance, subscription or support from any person holding any position in the classified service.

230.40(6) (6) The administrator shall administer this section.

230.40 History History: 1971 c. 270 s. 82; Stats. 1971 s. 16.35; 1973 c. 334; 1977 c. 196 s. 61; 1977 c. 273; Stats. 1977 s. 230.40; 1979 c. 221; 1997 a. 307; 1999 a. 102.

230.40 Annotation State employees covered by the Hatch Act cannot be discharged for partisan political participation while on leaves of absence under subs. (2) and (4). 63 Atty. Gen. 217.

230.40 Annotation Discussion of restrictions on political activities of state employees under federal and state law. 67 Atty. Gen. 315.

230.40 Annotation Classified state employees whose positions are federally funded, in whole or in part, and who are not covered by a collective bargaining agreement, are entitled to leaves of absence in order to run for partisan political office and cannot be compelled to resign. Leaves of absence for such employees are governed generally by terms of applicable collective bargaining agreements. 73 Atty. Gen. 131.

230.40 Annotation The meaning of "declares an intention to run for office" in sub. (2) is discussed. 81 Atty. Gen. 135.



230.41 Invalid appointments.

230.41  Invalid appointments. Any person employed or appointed contrary to this subchapter, or to the rules established thereunder, shall be paid by the appointing authority so employing or appointing, or attempting to employ or appoint that person, the compensation agreed upon for any service performed under such appointment or employment, or attempted appointment or employment, or in case no compensation is agreed upon, the actual value of such services and any expenses incurred in connection therewith, and shall have a cause of action against such appointing authority, for such sum and for the costs of the action. No appointing authority shall be reimbursed by the state for any sums so paid or recovered in any such action.

230.41 History History: 1971 c. 270 s. 80; Stats. 1971 s. 16.36; 1977 c. 196 s. 61; Stats. 1977 s. 230.41; 1991 a. 316.



230.43 Misdemeanors; how punished.

230.43  Misdemeanors; how punished.

230.43(1) (1)  Obstruction or falsifications of examinations.

230.43(1)(a)(a) Any person who willfully, alone or in cooperation with one or more persons, defeats, deceives or obstructs any person in respect of the rights of examination or registration under this subchapter or any rules prescribed pursuant thereto, or

230.43(1)(b) (b) Who willfully, or corruptly, falsely marks, grades, estimates or reports upon the examination or proper standing of any person examined, registered or certified, pursuant to this subchapter, or aids in so doing, or

230.43(1)(c) (c) Who willfully or corruptly makes any false representations concerning the same, or concerning the person examined, or

230.43(1)(d) (d) Who willfully or corruptly furnishes any person any special or secret information for the purpose of either improving or injuring the prospects or chances of any persons so examined, registered or certified, being appointed, employed or promoted, or

230.43(1)(e) (e) Who personates any other person, or permits or aids in any manner any other person to personate him or her in connection with any examination, registration, application or request to be examined or registered, shall for each offense be guilty of a misdemeanor.

230.43(2) (2) Prohibited appointments. Whoever, after a rule has been duly established and published, makes an appointment to office or selects a person for employment, contrary to such rule, or willfully refuses or neglects otherwise to comply with, or to conform to, this subchapter, or violates any of such provisions, shall be guilty of a misdemeanor. If any person is convicted under this subsection, any public office which such person may hold shall by force of such conviction be rendered vacant, and such person shall be incapable of holding public office for a period of 5 years from the date of such conviction.

230.43(3) (3) Penalty. Misdemeanors under this section are punishable by a fine of not less than $50 nor more than $1,000, or by imprisonment for not more than one year in the county jail or both.

230.43(4) (4) Rights of employee. If an employee has been removed, demoted or reclassified, from or in any position or employment in contravention or violation of this subchapter, and has been restored to such position or employment by order of the commission or any court upon review, the employee shall be entitled to compensation therefor from the date of such unlawful removal, demotion or reclassification at the rate to which he or she would have been entitled by law but for such unlawful removal, demotion or reclassification. Interim earnings or amounts earnable with reasonable diligence by the employee shall operate to reduce back pay otherwise allowable. Amounts received by the employee as unemployment benefits or welfare payments shall not reduce the back pay otherwise allowable, but shall be withheld from the employee and immediately paid to the unemployment reserve fund or, in the case of a welfare payment, to the welfare agency making such payment. The employee shall be entitled to an order of mandamus to enforce the payment or other provisions of such order.

230.43(5) (5) Taxpayers' suits. The right of any taxpayer to bring any action to restrain the payment of compensation to any person appointed to or holding any office or place of employment in violation of this subchapter shall not be limited or denied by reason of the fact that the office or place of employment has been classified as, or determined to be, not subject to competitive examination; however, any judgment or injunction in any such action shall be prospective only, and shall not affect payments already made or due to such persons by the proper disbursing officers, in accordance with the rules of the director in force at the time of such payments.

230.43 History History: 1971 c. 270 ss. 64, 75, 84 to 86; Stats. 1971 s. 16.38; 1977 c. 196 ss. 64, 130 (5); 1977 c. 273; Stats. 1977 s. 230.43; 1979 c. 221; 1981 c. 140; 1983 a. 27 s. 2200 (15); 2003 a. 33.

230.43 Annotation Back pay under sub. (4) is not an available remedy in reinstatement cases. Seep v. Personnel Commission, 140 Wis. 2d 32, 409 N.W.2d 142 (Ct. App. 1987).

230.43 Annotation This section does not confer any special right of action. The statute ensures that actions brought to enjoin the compensation of improperly appointed officials are not limited to classified employees. Association of Career Employees v. Klauser, 195 Wis. 2d 602, 536 N.W.2d 478 (Ct. App. 1995), 94-0632.



230.44 Appeal procedures.

230.44  Appeal procedures.

230.44(1)(1)  Appealable actions and steps. Except as provided in par. (e), the following are actions appealable to the commission under s. 230.45 (1) (a):

230.44(1)(a) (a) Decision made or delegated by administrator. Appeal of a personnel decision under this subchapter made by the administrator or by an appointing authority under authority delegated by the administrator under s. 230.05 (2).

230.44(1)(b) (b) Decision made or delegated by director. Appeal of a personnel decision under s. 230.09 (2) (a) or (d) or 230.13 (1) made by the director or by an appointing authority under authority delegated by the director under s. 230.04 (1m).

230.44(1)(c) (c) Demotion, layoff, suspension or discharge. If an employee has permanent status in class, or an employee has served with the state as an assistant district attorney or an assistant state public defender for a continuous period of 12 months or more, the employee may appeal a demotion, layoff, suspension, discharge or reduction in base pay to the commission as the final step in the state employee grievance procedure established under s. 230.04 (14), if the appeal alleges that the decision was not based on just cause.

230.44(1)(d) (d) Illegal action or abuse of discretion. A personnel action after certification which is related to the hiring process in the classified service and which is alleged to be illegal or an abuse of discretion may be appealed to the commission.

230.44(1)(dm) (dm) Noncompetitive appointment of certain disabled veterans. A personnel action under s. 230.275 by an appointing authority that is alleged to be illegal or an abuse of discretion. The administrator and the office may not be a party to any such appeal.

230.44(1)(e) (e) Discretionary performance awards. This subsection does not apply to decisions of an appointing authority relating to discretionary performance awards under s. 230.12 (5), including the evaluation methodology and results used to determine the award or the amount awarded.

230.44(1)(f) (f) Corrections employee rights. A determination that a person was discharged from the unclassified service for just cause under s. 230.337.

230.44(1)(h) (h) Decisions affecting Milwaukee County employees by the department of health services. A decision of the department of health services relating to a Milwaukee County employee under s. 49.825 (3) (b).

230.44(1)(i) (i) Decisions affecting certain county employees by the department of children and families. A decision of the department of children and families relating to a county employee under s. 49.826 (3) (b).

230.44(2) (2) Form. All appeals filed under this section shall be in writing.

230.44(3) (3) Time limits. Any appeal filed under this section may not be heard unless the appeal is filed within 30 days after the effective date of the action, or within 30 days after the appellant is notified of the action, whichever is later.

230.44(4) (4) Hearing.

230.44(4)(a)(a) A hearing under this section shall be open to the public unless the appellant requests that the hearing be closed.

230.44(4)(b) (b) An employee shall attend a hearing under this subsection and testify when requested to do so by the commission. Any person not under the civil service who appears before the commission by order shall receive for his or her attendance the fees and mileage provided for witnesses in civil actions in courts of record under ch. 885, which shall be audited and paid by the state in the same manner as other expenses are audited and paid, upon the presentation of properly verified vouchers approved by the commission and charged to the proper appropriation for the commission. No witness subpoenaed at the insistence of a party other than the commission is entitled to compensation from the state for attendance or travel, unless the commission certifies that his or her testimony was relevant and material to the matter.

230.44(4)(bm) (bm) Upon request of an employee who files an appeal of the decision of the director made under s. 230.09 (2) (a) or (d), the appeal shall be heard by a commissioner or attorney employed by the commission serving as arbitrator under rules promulgated for this purpose by the commission. In such an arbitration, the arbitrator shall orally render a decision at the conclusion of the hearing affirming, modifying or rejecting the decision of the director. The decision of the arbitrator is final and is not subject to review by the commission. An arbitrator's decision may not be cited as precedent in any other proceeding before the commission or before any court. The arbitrator shall promptly file his or her decision with the commission. The decision of the arbitrator shall stand as the decision of the commission. The decision of the commission is subject to review under ss. 227.53 to 227.57 only on the ground that the decision was procured by corruption, fraud or undue means or that the arbitrator or the commission exceeded the arbitrator's or the commission's power. The record of a proceeding under this paragraph shall be transcribed as provided in s. 227.44 (8).

230.44(4)(c) (c) After conducting a hearing or arbitration on an appeal under this section, the commission or the arbitrator shall either affirm, modify or reject the action which is the subject of the appeal. If the commission or the arbitrator rejects or modifies the action, the commission may issue an enforceable order to remand the matter to the person taking the action for action in accordance with the decision. Any action brought against the person who is subject to the order for failure to comply with the order shall be brought and served within 60 days after the date of service of the decision of the commission or the arbitrator.

230.44(4)(d) (d) The commission may not remove an incumbent or delay the appointment process as a remedy to a successful appeal under this section unless there is a showing of obstruction or falsification as enumerated in s. 230.43 (1).

230.44(4)(e) (e) Any party in an action under this section may be present at a hearing in the action under this section, in person, by attorney or by any other agent.

230.44(4)(f) (f) The commission shall issue a decision on an action under this section within 90 days after the hearing on the action is completed.

230.44 History History: 1977 c. 196; 1979 c. 221; 1981 c. 140; 1983 a. 27; 1989 a. 31; 1991 a. 269; 1993 a. 16; 1995 a. 27; 1997 a. 307; 1999 a. 102; 2003 a. 33; 2009 a. 15, 28, 212; 2013 a. 123.

230.44 Annotation The discharge of a probationary employee is not appealable as part of the "hiring process" under s. 230.44 (1) (d). Board of Regents v. Wisconsin Pers. Comm. 103 Wis. 2d 545, 309 N.W.2d 366 (Ct. App. 1981).

230.44 Annotation The commission had jurisdiction to hear the appeal of a career executive employee's reassignment to a job in a lower pay range who alleged that the reassignment was for disciplinary purposes and was unreasonable and an improper exercise of discretion. Basinas v. State, 104 Wis. 2d 539, 312 N.W.2d 483 (1981).

230.44 Annotation While this section's procedures may be available to persons other than affected employees, an action to have declared illegal an alleged intentional and systematic attempt to circumvent civil service laws for partisan political purposes was not barred due to a failure to meet the appeal time limits of this section. Association of Career Employees v. Klauser, 195 Wis. 2d 602, 536 N.W.2d 478 (Ct. App. 1995), 94-0632.

230.44 Annotation The plain meaning of "effective date of the action" in sub. (3) is the date on which the action takes effect. The action in this case was the extension of the employee's probation, and the extension took effect at the time his prior probationary period expired. Stern v. WERC, 2006 WI App 193, 296 Wis. 2d 306, 722 N.W. 2d 594, 05-3144.

230.44 AnnotationThe time limit in sub. (3) may be waived. Stern v. WERC, 2006 WI App 193, 296 Wis. 2d 306, 722 N.W. 2d 594, 05-3144.



230.45 Powers and duties of commission and division of equal rights.

230.45  Powers and duties of commission and division of equal rights.

230.45(1)(1) The commission shall:

230.45(1)(a) (a) Conduct hearings on appeals under s. 230.44.

230.45(1)(am) (am) Designate a commissioner or an attorney employed by the commission to serve as an arbitrator in arbitrations under s. 230.44 (4) (bm).

230.45(1)(c) (c) Serve as final step arbiter in the state employee grievance procedure established under s. 230.04 (14).

230.45(1)(d) (d) Hear appeals under s. 230.36 (4).

230.45(1)(h) (h) Keep minutes of its own proceedings and other official actions. All such records shall, subject to reasonable rules, be open to public inspection. Records of the director or the administrator which are confidential shall be kept confidential by the commission.

230.45(1)(i) (i) Adopt rules necessary to carry out this section. Notice of the contents of such rules and amendments thereto shall be given promptly to the director, the administrator and appointing authorities affected thereby.

230.45(1e) (1e) The division of equal rights shall:

230.45(1e)(a) (a) Receive and process complaints of discrimination of state employees under s. 111.375. In the course of investigating or otherwise processing such a complaint, the division of equal rights may require that an interview with any state employee, except a management or supervisory employee who is a party to or immediately involved in the subject matter of the complaint, be conducted outside the presence of the appointing authority or any representative or agent thereof unless the employee voluntarily requests that presence. An appointing authority shall permit an employee to be interviewed without loss of pay and to have an employee representative present at the interview. An appointing authority of an employee to be interviewed may require the division of equal rights to give the appointing authority reasonable notice prior to the interview.

230.45(1e)(b) (b) Receive and process complaints of retaliatory disciplinary action under s. 230.85.

230.45(1e)(c) (c) Keep minutes of its own proceedings and other official actions relating to this chapter. All such records shall, subject to reasonable rules, be open to public inspection. Records of the director or the administrator which are confidential shall be kept confidential by the division of equal rights.

230.45(1e)(d) (d) Adopt rules necessary to carry out this section. Notice of the contents of such rules and amendments thereto shall be given promptly to the director, the administrator, and appointing authorities affected thereby.

230.45(1m) (1m) The commission shall waive the investigation and determination of probable cause of any complaint that is filed by a complainant under sub. (1) or s. 103.10 (12) (b) at the complainant's request. If the commission waives the investigation and probable cause determination, the commission shall proceed with a hearing on the complaint. The commission's waiver of an investigation and probable cause determination does not affect the commission's right to attempt to resolve the complaint by conference, conciliation or persuasion.

230.45(2) (2) Subsection (1) (c) does not apply to an employee who, using the agency grievance procedure, grieves his or her dissatisfaction with the evaluation methodology and results used to determine any discretionary performance award or the amount of such an award. Any such employee grievance shall be settled on the basis of the appointing authority's decision.

230.45(3) (3) The commission shall promulgate rules establishing a schedule of filing fees to be paid by any person who files an appeal under sub. (1) (c) or s. 230.44 (1) (a) or (b) with the commission on or after the effective date of the rules promulgated under this subsection. Fees paid under this subsection shall be credited to the appropriation account under s. 20.425 (1) (i).

230.45 History History: 1977 c. 196; 1979 c. 221; 1981 c. 334 s. 25 (2); 1981 c. 360; 1983 a. 27, 398, 409; 1987 a. 140, 331; 1987 a. 403 s. 256; 1989 a. 56 s. 259; 1991 a. 39; 1993 a. 16; 1995 a. 27; 1997 a. 131, 216; 1999 a. 176; 2001 a. 26, 38; 2003 a. 33; 2005 a. 25; 2009 a. 212.

230.45 Annotation The power to investigate complaints and issue subpoenas is included within the meaning of "receive and process." 68 Atty. Gen. 403.



230.46 Duties of council on affirmative action.

230.46  Duties of council on affirmative action. The council on affirmative action in the office shall serve in a direct advisory capacity to the director and as part of that relationship shall evaluate the progress of affirmative action programs throughout the civil service system, seek compliance with state and federal regulations and recommend improvements in the state's affirmative action efforts as an employer. In carrying out its responsibilities, the council may recommend legislation, consult with agency personnel and other interested persons, conduct hearings and take other appropriate action to promote affirmative action. The council shall report at least once per year to the governor and the legislature.

230.46 History History: 1977 c. 196; 1983 a. 27; 2003 a. 33.



230.48 State employees suggestion board.

230.48  State employees suggestion board.

230.48(1) (1)  Duties. The state employees suggestion board shall do all of the following:

230.48(1)(a) (a) Formulate, establish and maintain a plan or plans to encourage and reward unusual and meritorious suggestions and accomplishments by state employees promoting efficiency and economy in the performance of any function of state government.

230.48(1)(b) (b) Appoint departmental or divisional committees to analyze and review suggestions and accomplishments of state employees submitted for consideration under the plan or plans established under par. (a), and make recommendations regarding the plan or plans to the state employees suggestion board.

230.48(1)(c) (c) Make and render awards to or for the benefit of state employees nominated to receive them in accordance with the plan or plans established under par. (a).

230.48(2) (2) Personnel, facilities and equipment. The office shall appoint, under the classified service, a secretary and such other employees as are necessary to carry out the duties of the state employees suggestion board, and shall provide such facilities and equipment as that board requires for the proper performance of its work. The state employees suggestion board may request and shall receive from any state department any assistance that it requires.

230.48(3) (3) Awards. The state employees suggestion board may determine the nature and extent of the awards to be made under this section which may include, but shall not be limited to, all of the following:

230.48(3)(a) (a) Certificates, medals or other insignia, in the form and awarded at the times that the state employees suggestion board determines.

230.48(3)(b) (b) Cash awards, in an amount equal to 10 percent of the average annual savings that result from the suggestion, with a minimum payment of $50 and a maximum payment of $10,000, and payable at the times that the state employees suggestion board determines.

230.48(4) (4) Rules. The state employees suggestion board may promulgate rules governing the operation of any plan or plans established under sub. (1) (a), the eligibility and qualifications of state employees participating under this section, the character and quality of suggestions and accomplishments submitted for consideration, the method of their submission and the procedure for their review, nominations for awards, and the kind, character and value of the awards, and any other rules as are necessary for the proper administration of this section or for the accomplishment of the purposes of this section.

230.48 History History: 1971 c. 270 s. 87; Stats. 1971 s. 16.34; 1977 c. 196 s. 61; Stats. 1977 s. 16.008; 1977 c. 418 s. 36; Stats. 1977 s. 16.006; 1981 c. 20; 1987 a. 142; 1989 a. 31 s. 99; Stats. 1989 s. 230.48; 2003 a. 33; 2011 a. 32.



230.80 Definitions.

230.80  Definitions. In this subchapter:

230.80(1) (1) "Abuse of authority" means an arbitrary or capricious exercise of power.

230.80(1m) (1m) "Appointing authority" means the chief officer of any governmental unit unless another person is authorized to appoint subordinate staff by the constitution or any law.

230.80(2) (2) "Disciplinary action" means any action taken with respect to an employee which has the effect, in whole or in part, of a penalty, including but not limited to any of the following:

230.80(2)(a) (a) Dismissal, demotion, transfer, removal of any duty assigned to the employee's position, refusal to restore, suspension, reprimand, verbal or physical harassment or reduction in base pay.

230.80(2)(b) (b) Denial of education or training, if the education or training may reasonably be expected to lead to an appointment, promotion, performance evaluation or other personnel action.

230.80(2)(c) (c) Reassignment.

230.80(2)(d) (d) Failure to increase base pay, except with respect to the determination of a discretionary performance award.

230.80(3) (3) "Employee" means any person employed by any governmental unit except:

230.80(3)(a) (a) A person employed by the office of the governor, the courts, the legislature or a service agency under subch. IV of ch. 13.

230.80(3)(b) (b) A person who is, or whose immediate supervisor is, assigned to an executive salary group or university senior executive salary group under s. 20.923.

230.80(4) (4) "Governmental unit" means any association, authority, board, commission, department, independent agency, institution, office, society, or other body in state government created or authorized to be created by the constitution or any law, including the legislature, the office of the governor, and the courts. "Governmental unit" does not mean any political subdivision of the state or body within one or more political subdivisions that is created by law or by action of one or more political subdivisions.

230.80(5) (5) "Information" means information gained by the employee which the employee reasonably believes demonstrates:

230.80(5)(a) (a) A violation of any state or federal law, rule or regulation.

230.80(5)(b) (b) Mismanagement or abuse of authority in state or local government, a substantial waste of public funds or a danger to public health and safety.

230.80(6) (6) "Merit further investigation" means reasonably indicates the existence of a situation justifying inquiry.

230.80(7) (7) "Mismanagement" means a pattern of incompetent management actions which are wrongful, negligent or arbitrary and capricious and which adversely affect the efficient accomplishment of an agency function. "Mismanagement" does not mean the mere failure to act in accordance with a particular opinion regarding management techniques.

230.80(8) (8) "Retaliatory action" means a disciplinary action taken because of any of the following:

230.80(8)(a) (a) The employee lawfully disclosed information under s. 230.81 or filed a complaint under s. 230.85 (1).

230.80(8)(b) (b) The employee testified or assisted or will testify or assist in any action or proceeding relating to the lawful disclosure of information under s. 230.81 by another employee.

230.80(8)(c) (c) The appointing authority, agent of an appointing authority or supervisor believes the employee engaged in any activity described in par. (a) or (b).

230.80(9) (9) "Substantial waste of public funds" means an unnecessary expenditure of a substantial amount of money or a series of unnecessary expenditures of smaller amounts of money.

230.80 History History: 1983 a. 409; 1995 a. 27, 326; 1997 a. 237; 2005 a. 74; 2013 a. 20.

230.80 Annotation A "pattern of incompetent management actions" under sub. (7) requires more than a claim of a single act of incompetent management. A continuing course of conduct requires multiple actions to constitute a pattern. Hutson v. Wisconsin Personnel Commission, 2003 WI 97, 263 Wis. 2d 612, 665 N.W.2d 212, 01-2959.



230.81 Employee disclosure.

230.81  Employee disclosure.

230.81(1)(1) An employee with knowledge of information the disclosure of which is not expressly prohibited by state or federal law, rule or regulation may disclose that information to any other person. However, to obtain protection under s. 230.83, before disclosing that information to any person other than his or her attorney, collective bargaining representative or legislator, the employee shall do either of the following:

230.81(1)(a) (a) Disclose the information in writing to the employee's supervisor.

230.81(1)(b) (b) After asking the division of equal rights which governmental unit is appropriate to receive the information, disclose the information in writing only to the governmental unit that the division of equal rights determines is appropriate. The division of equal rights may not designate the department of justice, the courts, the legislature or a service agency under subch. IV of ch. 13 as an appropriate governmental unit to receive information. Each appropriate governmental unit shall designate an employee to receive information under this section.

230.81(2) (2) Nothing in this section prohibits an employee from disclosing information to an appropriate law enforcement agency, a state or federal district attorney in whose jurisdiction the crime is alleged to have occurred, a state or federal grand jury or a judge in a proceeding commenced under s. 968.26, or disclosing information pursuant to any subpoena issued by any person authorized to issue subpoenas under s. 885.01. Any such disclosure of information is a lawful disclosure under this section and is protected under s. 230.83.

230.81(3) (3) Any disclosure of information by an employee to his or her attorney, collective bargaining representative or legislator or to a legislative committee or legislative service agency is a lawful disclosure under this section and is protected under s. 230.83.

230.81 History History: 1983 a. 409; 2003 a. 33.



230.82 Processing of information.

230.82  Processing of information.

230.82(1) (1) A governmental unit to which an employee discloses information under s. 230.81 (1) shall process it as provided in this section. Within 30 days of receiving the information, the governmental unit shall either initially determine if it merits further investigation or refer the information to a governmental unit better able to initially determine if it merits further investigation. A governmental unit which initially determines information to merit further investigation shall, within 30 days of that determination, either commence a full investigation into the truth of the information or refer the information to a governmental unit better able to conduct such an investigation, which shall commence it within 30 days of referral. A governmental unit may disclose or refer information to an appropriate law enforcement agency or district or federal attorney as part of an investigation or in lieu of referral to another governmental unit, if the law enforcement agency or district or federal attorney is best able to conduct the investigation. Any full investigation commenced shall be completed within a reasonable time.

230.82(2) (2) A governmental unit which initially determines that information merits further investigation, or which after a full investigation finds information to be true, shall so inform the employee and his or her appointing authority in writing. A governmental unit which initially determines information not to merit further investigation, refers the information to another governmental unit or after a full investigation finds information to be untrue shall so inform the employee in writing.

230.82(3) (3) A governmental unit which investigates or otherwise processes information disclosed under s. 230.81 may require that an interview with any employee described in s. 230.80 (3), except a management or supervisory employee immediately involved in the subject matter of the information disclosed, be conducted outside the presence of the appointing authority or any representative or agent thereof unless the employee voluntarily requests that presence. An appointing authority shall permit an employee to be interviewed without loss of pay and to have an employee representative present at the interview. An appointing authority of an employee to be interviewed may require the governmental unit to give the appointing authority reasonable notice prior to the interview.

230.82(4) (4) A governmental unit shall keep the identity of the employee confidential until the governmental unit determines the information merits further investigation. If a governmental unit conducts a full investigation, it shall keep the identity of the employee confidential if it is reasonably possible to do so.

230.82 History History: 1983 a. 409.



230.83 Retaliatory action prohibited.

230.83  Retaliatory action prohibited.

230.83(1) (1) No appointing authority, agent of an appointing authority or supervisor may initiate or administer, or threaten to initiate or administer, any retaliatory action against an employee.

230.83(2) (2) This section does not apply to an employee who discloses information if the employee knows or anticipates that the disclosure is likely to result in the receipt of anything of value for the employee or for the employee's immediate family, unless the employee discloses information in pursuit of any award offered by any governmental unit for information to improve government administration or operation.

230.83(3) (3) Nothing in this section restricts the right of an employer to take appropriate disciplinary action against an employee who knowingly makes an untrue statement or discloses information the disclosure of which is expressly prohibited by state or federal law, rule or regulation.

230.83 History History: 1983 a. 409.



230.85 Enforcement.

230.85  Enforcement.

230.85(1)(1) An employee who believes that a supervisor or appointing authority has initiated or administered, or threatened to initiate or administer, a retaliatory action against that employee in violation of s. 230.83 may file a written complaint with the division of equal rights, specifying the nature of the retaliatory action or threat thereof and requesting relief, within 60 days after the retaliatory action allegedly occurred or was threatened or after the employee learned of the retaliatory action or threat thereof, whichever occurs last.

230.85(2) (2) The division of equal rights shall receive and, except as provided in s. 230.45 (1m), investigate any complaint under sub. (1). In the course of investigating or otherwise processing such a complaint, the division of equal rights may require that an interview with any employee described in s. 230.80 (3), except a management or supervisory employee who is a party to or is immediately involved in the subject matter of the complaint, be conducted outside the presence of the appointing authority or any representative or agent thereof unless the employee voluntarily requests that presence. An appointing authority shall permit an employee to be interviewed without loss of pay and to have an employee representative present at the interview. An appointing authority of an employee to be interviewed may require the division of equal rights to give the appointing authority reasonable notice prior to the interview. If the division of equal rights finds probable cause to believe that a retaliatory action has occurred or was threatened, it may endeavor to remedy the problem through conference, conciliation or persuasion. If that endeavor is not successful, the division of equal rights shall issue and serve a written notice of hearing, specifying the nature of the retaliatory action which has occurred or was threatened, and requiring the person named, in this section called the "respondent", to answer the complaint at a hearing. The notice shall specify the place of hearing and a time of hearing not less than 30 days after service of the complaint upon the respondent nor less than 10 days after service of the notice of hearing. If, however, the division of equal rights determines that an emergency exists with respect to a complaint, the notice of hearing may specify a time of hearing within 30 days after service of the complaint upon the respondent, but not less than 10 days after service of the notice of hearing. The testimony at the hearing shall be recorded or taken down by a reporter appointed by the division of equal rights.

230.85(3) (3)

230.85(3)(a)(a) After hearing, the division of equal rights shall make written findings and orders. If the division of equal rights finds that the respondent engaged in or threatened a retaliatory action, it shall order the employee's appointing authority to insert a copy of the findings and orders into the employee's personnel file and, if the respondent is a natural person, order the respondent's appointing authority to insert such a copy into the respondent's personnel file. In addition, the division of equal rights may take any other appropriate action, including but not limited to the following:

230.85(3)(a)1. 1. Order reinstatement or restoration of the employee to his or her previous position with or without back pay.

230.85(3)(a)2. 2. Order transfer of the employee to an available position for which the employee is qualified within the same governmental unit.

230.85(3)(a)3. 3. Order expungement of adverse material relating to the retaliatory action or threat from the employee's personnel file.

230.85(3)(a)4. 4. Order payment of the employee's reasonable attorney fees by a governmental unit respondent, or by a governmental unit employing a respondent who is a natural person if that governmental unit received notice and an opportunity to participate in proceedings before the division of equal rights.

230.85(3)(a)5. 5. Recommend to the appointing authority of a respondent who is a natural person that disciplinary or other action be taken regarding the respondent, including but not limited to any of the following:

230.85(3)(a)5.a. a. Placement of information describing the respondent's violation of s. 230.83 in the respondent's personnel file.

230.85(3)(a)5.b. b. Issuance of a letter reprimanding the respondent.

230.85(3)(a)5.c. c. Suspension.

230.85(3)(a)5.d. d. Termination.

230.85(3)(b) (b) If, after hearing, the division of equal rights finds that the respondent did not engage in or threaten a retaliatory action it shall order the complaint dismissed. The division of equal rights shall order the employee's appointing authority to insert a copy of the findings and orders into the employee's personnel file and, if the respondent is a natural person, order the respondent's appointing authority to insert such a copy into the respondent's personnel file. If the division of equal rights finds by unanimous vote that the employee filed a frivolous complaint it may order payment of the respondent's reasonable actual attorney fees and actual costs. Payment may be assessed against either the employee or the employee's attorney, or assessed so that the employee and the employee's attorney each pay a portion. To find a complaint frivolous the division of equal rights must find that s. 802.05 (2) or 895.044 has been violated.

230.85(3)(c) (c) Pending final determination by the division of equal rights of any complaint under this section, the division of equal rights may make interlocutory orders.

230.85(3)(d) (d) Interim earnings or amounts earnable with reasonable diligence by the person subjected to the retaliatory action or threat shall reduce back pay otherwise allowable. Amounts received by the person subjected to the retaliatory action or threat as unemployment benefits or welfare payments do not reduce the back pay otherwise allowable, but shall be withheld from the person subjected to the retaliatory action or threat and immediately paid to the unemployment reserve fund or to the welfare agency making the payment.

230.85(4) (4) The division of equal rights shall serve a certified copy of the findings and order on the respondent and, if the respondent is a natural person, upon the respondent's appointing authority.

230.85(5) (5)

230.85(5)(a)(a) If a respondent does not comply with any lawful order by the division of equal rights, for each such failure the respondent shall forfeit a sum of not less than $10 nor more than $100. Every day during which a respondent fails to comply with any order of the division of equal rights constitutes a separate violation of that order.

230.85(5)(b) (b) As an alternative to par. (a), the division of equal rights may enforce an order by a suit in equity.

230.85(6) (6)

230.85(6)(a)(a) If a disciplinary action occurs or is threatened within the time prescribed under par. (b), that disciplinary action or threat is presumed to be a retaliatory action or threat thereof. The respondent may rebut that presumption by a preponderance of the evidence that the disciplinary action or threat was not a retaliatory action or threat thereof.

230.85(6)(b) (b) Paragraph (a) applies to a disciplinary action under s. 230.80 (2) (a) which occurs or is threatened within 2 years, or to a disciplinary action under s. 230.80 (2) (b), (c) or (d) which occurs or is threatened within one year, after an employee discloses information under s. 230.81 which merits further investigation or after the employee's appointing authority, agent of an appointing authority or supervisor learns of that disclosure, whichever is later.

230.85 History History: 1983 a. 409; 1991 a. 39; 2003 a. 33; Sup. Ct. Order No. 03-06A, 2005 WI 86, 280 Wis. 2d xiii; 2011 a. 2.

230.85 Annotation The commission may not use a "multiplier" in computing reasonable attorney fees under sub. (3) (a) 4.; only SCR 20:1.5 factors are permissible. Board of Regents v. Personnel Commission 147 Wis. 2d 406, 433 N.W.2d 273 (Ct. App. 1988).



230.86 Discipline based on surveillance.

230.86  Discipline based on surveillance.

230.86(1) (1) No appointing authority may take any disciplinary action based in whole or in part on wiretapping, electronic surveillance or one-way mirrors unless that surveillance produces evidence that the employee against whom disciplinary action is taken has committed a crime or unless that surveillance is authorized by the appointing authority and is conducted in accordance with the rules promulgated under s. 16.004 (12).

230.86(2) (2) Subsection (1) does not apply to wiretapping, electronic surveillance or one-way mirrors used to monitor security or used for public safety purposes at a state institution.

230.86 History History: 1989 a. 245; 1993 a. 496.



230.87 Judicial review.

230.87  Judicial review.

230.87(1)(1) Findings and orders of the division of equal rights under this subchapter are subject to judicial review under ch. 227. Upon that review, or in any enforcement action, the department of justice shall represent the division of equal rights unless a conflict of interest results from that representation. A court may order payment of a prevailing appellant employee's reasonable attorney fees by a governmental unit respondent, or by a governmental unit employing a respondent who is a natural person if that governmental unit received notice and an opportunity to appear before the court.

230.87(2) (2) If the court finds that the appeal is frivolous, it shall award to the respondent reasonable attorney fees and costs. Payment may be assessed fully against the appellant, including a governmental unit, or the appellant's attorney or assessed so that the appellant and the appellant's attorney each pay a portion. To find an appeal frivolous, the court must find one or more of the following:

230.87(2)(a) (a) The appeal was filed, used or continued in bad faith, solely for purposes of harassing or maliciously injuring another.

230.87(2)(b) (b) The appellant or appellant's attorney knew, or should have known, that the appeal was without any reasonable basis in law or equity and could not be supported by a good faith argument for an extension, modification or reversal of existing law.

230.87 History History: 1983 a. 409; 1985 a. 135; 2003 a. 33.



230.88 Payment of award, judgment or settlement; effect of order, arbitration award or commencement of court action.

230.88  Payment of award, judgment or settlement; effect of order, arbitration award or commencement of court action.

230.88(1)(1)  Payment. Any award, judgment or settlement obtained by an employee under this subchapter shall be paid from the funds appropriated under s. 20.865 (1) (a), (g) and (q).

230.88(2) (2) Effect.

230.88(2)(a)(a) A final order issued under s. 230.85 or 230.87 which has not been appealed and for which the time of appeal has passed binds all parties who were subjected to the jurisdiction of the division of equal rights or the court and who received an opportunity to be heard. With respect to these parties, the decree is conclusive as to all issues of law and fact decided.

230.88(2)(b) (b) No collective bargaining agreement supersedes the rights of an employee under this subchapter. However, nothing in this subchapter affects any right of an employee to pursue a grievance procedure under a collective bargaining agreement under subch. V of ch. 111, and if the division of equal rights determines that a grievance arising under such a collective bargaining agreement involves the same parties and matters as a complaint under s. 230.85, it shall order the arbitrator's final award on the merits conclusive as to the rights of the parties to the complaint, on those matters determined in the arbitration which were at issue and upon which the determination necessarily depended.

230.88(2)(c) (c) No later than 10 days before the specified time of hearing under s. 230.85 (2), an employee shall notify the division of equal rights orally or in writing if he or she has commenced or will commence an action in a court of record alleging matters prohibited under s. 230.83 (1). If the employee does not substantially comply with this requirement, the division of equal rights may assess against the employee any costs attributable to the failure to notify. Failure to notify the division of equal rights does not affect a court's jurisdiction to proceed with the action. Upon commencement of such an action in a court of record, the division of equal rights has no jurisdiction to process a complaint filed under s. 230.85 except to dismiss the complaint and, if appropriate, to assess costs under this paragraph.

230.88 History History: 1983 a. 409; 2003 a. 33; 2009 a. 28; 2011 a. 10.

230.88 Annotation The commission lost its subject matter jurisdiction over the appellant's whistleblower complaint once an action was filed in the federal district court that included allegations of state whistleblower violations. The state did not waive the jurisdictional issue by informing the commission that it had no objection to holding the commission proceeding in abeyance while the claims were pursued in federal court. The legislature expressly withdrew the power of the commission to adjudicate whistleblower claims once an action alleging those claims is filed in a court of record. Albrechtsen v. Department of Workforce Development, 2005 WI App 241, 288 Wis. 2d 144, 708 N.W.2d 1, 04-2130.



230.89 Rule making and reporting.

230.89  Rule making and reporting.

230.89(1) (1) The division of equal rights shall promulgate rules to carry out its responsibilities under this subchapter.

230.89(2) (2) Every 2 years, the division of equal rights shall submit a report to the chief clerk of each house of the legislature, for distribution to the appropriate standing committees under s. 13.172 (3), regarding complaints filed, hearings held and actions taken under this subchapter, including the dollar amount of any monetary settlement or final monetary award which has become binding on the parties.

230.89 History History: 1983 a. 409; 1987 a. 186; 2003 a. 33.



230.90 Government employer retaliation prohibited.

230.90  Government employer retaliation prohibited.

230.90(1)(1) In this section:

230.90(1)(a) (a) "Disciplinary action" means any action taken with respect to an employee which has the effect, in whole or in part, of a penalty.

230.90(1)(b) (b) "Employee" means any person employed by any governmental unit except:

230.90(1)(b)1. 1. A person employed by the office of the governor, the courts, the legislature or a service agency under subch. IV of ch. 13.

230.90(1)(b)2. 2. A person who is, or whose immediate supervisor is, assigned to an executive salary group or university senior executive salary group under s. 20.923.

230.90(1)(c) (c) "Governmental unit" means any association, authority, board, commission, department, independent agency, institution, office, society or other body in state government created or authorized to be created by the constitution or any law, including the legislature, the office of the governor and the courts. "Governmental unit" does not mean the University of Wisconsin Hospitals and Clinics Authority or any political subdivision of the state or body within one or more political subdivisions which is created by law or by action of one or more political subdivisions.

Effective date text (c) "Governmental unit" means any association, authority, board, commission, department, independent agency, institution, office, society or other body in state government created or authorized to be created by the constitution or any law, including the legislature, the office of the governor and the courts. "Governmental unit" does not mean the University of Wisconsin Hospitals and Clinics Authority, the Health Insurance Risk-Sharing Plan Authority, or any political subdivision of the state or body within one or more political subdivisions which is created by law or by action of one or more political subdivisions.

230.90(1)(d) (d) "Information" means information gained by the employee which the employee reasonably believes demonstrates:

230.90(1)(d)1. 1. A violation of any state or federal law, rule or regulation.

230.90(1)(d)2. 2. Mismanagement or abuse of authority in state government, a substantial waste of public funds or a danger to public health and safety.

230.90(2) (2) An employee may bring an action in circuit court against his or her employer or employer's agent, including this state, if the employer or employer's agent retaliates, by engaging in a disciplinary action, against the employee because the employee exercised his or her rights under the first amendment to the U.S. constitution or article I, section 3, of the Wisconsin constitution by lawfully disclosing information or because the employer or employer's agent believes the employee so exercised his or her rights. The employee shall bring the action within 2 years after the action allegedly occurred or after the employee learned of the action, whichever occurs last. No employee may bring an action against the office of state employment relations as an employer's agent.

230.90(3) (3) If, following the close of all evidence in an action under this section, a court or jury finds that retaliation was the primary factor in an employer's or employer's agent's decision to engage in a disciplinary action, the court or jury may not consider any evidence offered by the employer or employer's agent that the employer or employer's agent would have engaged in the disciplinary action even if the employee had not disclosed, or the employer or employer's agent had not believed the employee disclosed, the information.

230.90(4) (4) If the court or jury finds that the employer or employer's agent retaliated against the employee, the court shall take any appropriate action, including but not limited to the following:

230.90(4)(a) (a) Order placement of the employee in his or her previous position with or without back pay.

230.90(4)(b) (b) Order transfer of the employee to an available position for which the employee is qualified within the same governmental unit.

230.90(4)(c) (c) Order expungement of adverse material relating to the retaliatory action or threat from the employee's personnel file.

230.90(4)(cm) (cm) Order the employer to pay compensatory damages.

230.90(4)(d) (d) Order the employer to pay the employee's reasonable attorney fees.

230.90(4)(e) (e) Order the employer or employer's agent to insert a copy of the court order into the employee's personnel file.

230.90(4)(f) (f) Recommend to the employer that disciplinary or other action be taken regarding the employer's agent, including but not limited to any of the following:

230.90(4)(f)1. 1. Placement of information describing the agent's action in his or her personnel file.

230.90(4)(f)2. 2. Issuance of a letter reprimanding the agent.

230.90(4)(f)3. 3. Suspension.

230.90(4)(f)4. 4. Termination.

230.90 History History: 1983 a. 409; 1985 a. 135; 1995 a. 27; 1997 a. 237; 2003 a. 33 ss. 2726, 9160; 2005 a. 74; 2005 a. 155 ss. 13, 60; Stats. 2005 s. 230.90; 2013 a. 20.

230.90 Annotation The scope of an employee's protection under s. 895.65 is narrower than the protection afforded by the 1st amendment. Kmetz v. State Historical Society, 304 F. Supp 2d 1108 (2004).






231. Health and educational facilities authority.

231.01 Definitions.

231.01  Definitions. In this chapter:

231.01(1m) (1m) "Affiliate" means an entity that controls, is controlled by, or is under common control with another entity.

231.01(1t) (1t) "Authority" means the Wisconsin Health and Educational Facilities Authority.

231.01(2) (2) "Bond resolution" means the resolution authorizing the issuance of, or providing terms and conditions related to, bonds issued under this chapter and includes, where appropriate, any trust agreement, trust indenture, indenture of mortgage or deed of trust providing terms and conditions for such bonds.

231.01(3) (3) "Bonds" means any bond, note or other obligation of the authority issued under this chapter, including any refunding bond.

231.01(4) (4)

231.01(4)(a)(a) "Cost" means the sum of all costs incurred by a participating health institution, participating educational institution, participating nonprofit institution, or participating research institution, as approved by the authority, as are reasonable and necessary to accomplish the project, exclusive of any private or federal, state, or local financial assistance received by the participating health institution, participating educational institution, participating nonprofit institution, or participating research institution for the payment of the project cost.

231.01(4)(b) (b) "Cost" includes, without limitation because of enumeration:

231.01(4)(b)1. 1. The cost incurred by or on behalf of the participating health institution, participating educational institution, participating nonprofit institution, or participating research institution of all necessary developmental, planning, and feasibility studies, surveys, plans, and specifications, architectural, engineering, legal, or other special services, the cost of acquisition of land and any buildings and improvements on the land, site preparation, and development including demolition or removal of existing structures, construction, reconstruction, and equipment, including machinery, fixed equipment, and personal property.

231.01(4)(b)2. 2. The reasonable cost of financing incurred by a participating health institution, participating educational institution, participating nonprofit institution, or participating research institution in the course of the development of the project to the occupancy date.

231.01(4)(b)3. 3. Carrying charges during construction to the occupancy date.

231.01(4)(b)4. 4. Interest on bonds issued to finance the project to a date 6 months subsequent to the estimated date of completion.

231.01(4)(b)5. 5. Working capital not exceeding the amounts permitted under 26 CFR 1.148-6 (d) (3).

231.01(4)(b)6. 6. The fees and charges imposed by the authority or by others.

231.01(4)(b)7. 7. Necessary expenses incurred in connection with the initial occupancy of the project and the cost of other items the authority determines to be reasonable.

231.01(4)(b)8. 8. A reserve for payment of the principal of and interest on the bonds.

231.01(4)(c) (c) All rents and other net revenues from the operation of the real property, improvements, or personal property on the project site by a participating health institution, participating educational institution, participating nonprofit institution, or participating research institution on and after the date on which the contract between a participating health institution, participating educational institution, participating nonprofit institution, or participating research institution and the authority was entered into, but prior to the occupancy date, shall reduce the sum of all costs in this subsection.

231.01(4m) (4m) "Educational facility" means a facility used for education by a private institution that is described in section 501 (c) (3) of the Internal Revenue Code, as defined in s. 71.22 (4), that is exempt from federal taxation under section 501 (a) of the Internal Revenue Code, and that satisfies any of the following:

231.01(4m)(a) (a) The institution is a postsecondary educational institution that is regionally accredited.

231.01(4m)(b) (b) The institution is a private elementary or secondary school that is accredited to the satisfaction of the authority.

231.01(4t) (4t) "Entity" means any person other than a natural person.

231.01(5) (5)

231.01(5)(a)(a) "Health facility" means a governmental facility or a facility described in section 501 (c) (3) of the Internal Revenue Code, as defined in s. 71.22 (4), that is exempt from federal taxation under section 501 (a) of the Internal Revenue Code, and which is one of the following:

231.01(5)(a)1. 1. Any institution, place, building or agency required to be approved or licensed under either s. 50.02 or subch. II of ch. 50, and also means any such facility exempted from such approval or licensure when the secretary of health services attests that the exempted facility meets the statutory definition of a facility subject to approval or licensure.

231.01(5)(a)2. 2. Any health service institution, place, building or agency not listed in subd. 1. and not subject to approval or licensure under state law which the secretary attests is subject to certification by the U.S. department of health and human services under the social security act, or which the secretary attests is subject to standard-setting by a recognized public or voluntary accrediting or standard-setting agency.

231.01(5)(a)3. 3. Any institution, place, building or agency engaged solely in providing one or more supporting services to a health facility.

231.01(5)(a)4. 4. Any institution, place, building or agency that provides medical services, nursing services or personal care services, as defined in s. 647.01 (6) to (8), in addition to maintenance services, as defined in s. 647.01 (5), to a person under a contract for the duration of the person's life for a term of more than 12 months.

231.01(5)(a)5. 5. Any institution, place, building or agency that is engaged in providing health education.

231.01(5)(a)6. 6. The University of Wisconsin Hospitals and Clinics Authority.

231.01(5)(a)7. 7. Any hospital, ambulatory surgical center, skilled nursing facility, community-based residential facility, assisted living facility, home health agency, hospice, rehabilitation facility, medical office or clinic, or other similar facility that is located outside of this state.

231.01(5)(b) (b) "Health facility" does not include any institution, place or building used or to be used primarily for sectarian instruction or study or as a place for devotional activities or religious worship.

231.01(5m) (5m) "Hospital" has the meaning specified in s. 50.33 (2), excluding the facilities exempted by s. 50.39 (3).

231.01(5n) (5n) "Nonprofit entity" means an entity that is described in section 501 (c) (3) of the Internal Revenue Code and that is exempt from federal income tax under section 501 (a) of the Internal Revenue Code.

231.01(5p) (5p) "Nonprofit facility" means a facility that is owned or operated by a nonprofit entity.

231.01(5r) (5r) "Participating child care provider" means a child care provider, or an affiliate of a child care provider, that undertakes the financing and construction or acquisition of a project or undertakes the refunding or refinancing of obligations or of a mortgage or of advances as provided in this chapter.

231.01(5w) (5w) "Participating educational institution" means an entity authorized by state law to provide or operate an educational facility, or an affiliate of that entity, and that undertakes the financing and construction or acquisition of a project or undertakes the refunding or refinancing of obligations or of a mortgage or of advances as provided in this chapter.

231.01(6) (6) "Participating health institution" means an entity authorized by state law to provide or operate a health facility, or an affiliate of that entity, and that undertakes the financing and construction or acquisition of a project or undertakes the refunding or refinancing of obligations or of a mortgage or of advances as provided in this chapter.

231.01(6m) (6m) "Participating nonprofit institution" means a nonprofit entity, or an affiliate of a nonprofit entity, that undertakes the financing and construction or acquisition of a project or undertakes the refunding or refinancing of obligations or of a mortgage or of advances as provided in this chapter and is not any of the following:

231.01(6m)(a) (a) An entity authorized by state law to provide or operate an educational facility or an affiliate of an entity authorized by state law to provide or operate an educational facility.

231.01(6m)(b) (b) An entity authorized by state law to provide or operate a health facility or an affiliate of an entity authorized by state law to provide or operate a health facility.

231.01(6m)(c) (c) An entity authorized by state law to provide or operate a research facility or an affiliate of an entity authorized by state law to provide or operate a research facility.

231.01(6t) (6t) "Participating research institution" means an entity organized under the laws of this state that provides or operates a research facility, or an affiliate of that entity, and that undertakes the financing and construction or acquisition of a project or undertakes the refunding or refinancing of obligations or of a mortgage or of advances as provided in this chapter.

231.01(7) (7)

231.01(7)(a)(a) "Project" means:

231.01(7)(a)1. 1. A specific health facility, educational facility, nonprofit facility, or research facility work or improvement to be refinanced, acquired, constructed, enlarged, remodeled, renovated, improved, furnished, or equipped by the authority with funds provided in whole or in part under this chapter.

231.01(7)(a)2. 2. One or more structures suitable for use as a research facility, nonprofit facility, health facility, laboratory, laundry, nurses' or interns' residence or other multi-unit housing facility for staff, employees, patients or relatives of patients admitted for treatment or care in a health facility, physician's facility, administration building, nonprofit facility, research facility, maintenance, storage, or utility facility.

231.01(7)(a)3. 3. Any structure related to a structure listed in subd. 2.

231.01(7)(a)4. 4. Any structure useful for the operation of a health facility, educational facility, nonprofit facility, or research facility, including facilities or supporting service structures essential or convenient for the orderly conduct of the health facility, educational facility, nonprofit facility, or research facility.

231.01(7)(b) (b) "Project" includes site preparation, landscaping, machinery, equipment and furnishings and other similar items for the operation of a particular facility or structure but does not include such items as fuel, supplies or other items, the costs of which result in a current operating cost.

231.01(7)(c) (c) "Project" may include more than one project, and it may include any combination of projects undertaken jointly by any participating health institution, participating educational institution, participating nonprofit institution, or participating research institution with one or more other participating health institutions, participating educational institutions, participating nonprofit institutions, or participating research institutions.

231.01(7)(cg) (cg) "Project" includes any project located within or outside of this state.

231.01(7)(d) (d) "Project" does not include:

231.01(7)(d)1. 1. Any institution, place or building used or to be used primarily for sectarian instruction or study or as a place for devotional activities or religious worship.

231.01(7)(d)2. 2. Any office or clinic of a person licensed under ch. 446, 447, 448, 449, or 455, or the substantially equivalent laws or rules of another state.

231.01(8) (8) "Property" means any real, personal or mixed property, or any interest therein, including, without limitation because of enumeration, any real estate, appurtenances, buildings, easements, equipment, furnishings, furniture, improvements, machinery, rights-of-way and structures, or any interest therein.

231.01(8c) (8c) "Research facility" means an institution, place, building, or agency that satisfies all of the following:

231.01(8c)(a) (a) Is owned by an entity that is described in section 501 (c) (3) of the Internal Revenue Code and that is exempt from federal income tax under section 501 (a) of the Internal Revenue Code.

231.01(8c)(b) (b) Is or will be used in whole or in part for basic research for the advancement of scientific, medical, or technological knowledge and that does not have a specific commercial objective.

231.01(9) (9) "Revenues" means, with respect to any project, the rents, fees, charges, and other income or profit derived therefrom and, with respect to any bonds issued under s. 231.03 (6) (g), tobacco settlement revenues identified in the bond resolution.

231.01(10) (10) "State health planning and development agency" means the department of health services, as designated under s. 250.04 (12).

231.01(11) (11) "Tobacco settlement agreement" has the meaning given in s. 16.63 (1) (b).

231.01(12) (12) "Tobacco settlement revenues" has the meaning given in s. 16.63 (1) (c).

231.01 History History: 1973 c. 304; 1975 c. 413 s. 18; 1977 c. 29; 1979 c. 221; 1981 c. 298; 1981 c. 314 s. 144; 1983 a. 27, 189; 1985 a. 29; 1987 a. 27; 1989 a. 31; 1989 a. 56 s. 259; 1991 a. 39; 1993 a. 27, 124, 438, 490, 491; 1995 a. 27 ss. 6296, 9126 (19); 1995 a. 332; 1997 a. 27; 2001 a. 16, 104; 2003 a. 109; 2007 a. 20 s. 9121 (6) (a); 2009 a. 2; 2011 a. 32, 239; 2013 a. 20; s. 13.92 (1) (bm) 2.



231.02 Creation and organization.

231.02  Creation and organization.

231.02(1) (1) There is created a public body politic and corporate to be known as the "Wisconsin Health and Educational Facilities Authority". The authority shall consist of 7 members nominated by the governor, and with the advice and consent of the senate appointed for staggered 7-year terms. Members shall be residents of the state, and not more than 4 may be members of the same political party. The terms of the members of the authority expire on June 30, one in each succeeding year. Each member's appointment remains in effect until a successor is appointed. Annually, the governor shall appoint one member as chairperson and the authority shall elect one member as vice chairperson.

231.02(2) (2) The authority shall appoint an executive director and associate executive director who shall not be members of the authority and who shall serve at the pleasure of the authority. They shall receive such compensation as the authority fixes, except that the compensation of the executive director shall not exceed the maximum of the salary range established under s. 20.923 (1) for positions assigned to executive salary group 4 and the compensation of each other employee of the authority shall not exceed the maximum of the salary range established under s. 20.923 (1) for positions assigned to executive salary group 3. The executive director or associate executive director or other person designated by resolution of the authority shall keep a record of the proceedings of the authority and shall be custodian of all books, documents and papers filed with the authority, the minute book or journal of the authority and its official seal. The executive director or associate executive director or other person may cause copies to be made of all minutes and other records and documents of the authority and may give certificates under the official seal of the authority to the effect that such copies are true copies, and all persons dealing with the authority may rely upon such certificates.

231.02(3) (3) Four members of the authority shall constitute a quorum. The affirmative vote of a majority of all the members of the authority shall be necessary for any action taken by the authority. A vacancy in the membership of the authority shall not impair the right of a quorum to exercise all the rights and perform all the duties of the authority. Each meeting of the authority shall be open to the public. Notice of meetings, or waivers thereof, shall be as provided in the bylaws of the authority. Resolutions of the authority need not be published or posted. The authority may delegate by resolution to one or more of its members or its executive director such powers and duties as it deems proper.

231.02(5) (5) The members of the authority shall receive no compensation for the performance of their duties as members, but each such member shall be reimbursed for the member's actual and necessary expenses while engaged in the performance of the member's duties.

231.02(6) (6)

231.02(6)(a)(a) Any member, officer, agent or employee of the authority who, directly or indirectly, has any financial interest in any bond issue or in any loan or any property to be included in, or any contract for property or materials to be furnished or used in connection with, any project of the authority, may be fined not less than $50 nor more than $1,000, or imprisoned not more than 30 days or both.

231.02(6)(b) (b) Notwithstanding any other provision of law, it is not a conflict of interest or violation of this section or of any other law for a trustee, director, officer, or employee of a participating health institution, participating educational institution, participating nonprofit institution, or participating research institution or for a person having the required favorable reputation for skill, knowledge, and experience in state and municipal finance or for a person having the required favorable reputation for skill, knowledge, and experience in the field of health facility, educational facility, nonprofit facility, or research facility architecture to serve as a member of the authority; if in each case to which par. (a) is applicable, the trustee, director, officer, or employee of the participating health institution, participating educational institution, participating nonprofit institution, or participating research institution abstains from discussion, deliberation, action, and vote by the authority in specific respect to any undertaking pursuant to this chapter in which his or her participating health institution, participating educational institution, participating nonprofit institution, or participating research institution has an interest, or the person having the required favorable reputation for skill, knowledge, and experience in state and municipal finance abstains from discussion, deliberation, action, and vote by the authority in specific respect to any sale, purchase, or ownership of bonds of the authority in which any business of which such person is a participant, owner, officer, or employee has a past, current, or future interest, or such person having the required favorable reputation for skill, knowledge, and experience in the field of health facility, educational facility, nonprofit facility, or research facility architecture abstains from discussion, deliberation, action, and vote by the authority in specific respect to construction or acquisition of any project of the authority in which any business of which such person is a participant, owner, officer, or employee has a past, current, or future interest.

231.02 History History: 1973 c. 304; 1975 c. 224; 1977 c. 29; 1979 c. 221; 1983 a. 192; 1987 a. 27, 403; 1991 a. 39, 316; 1993 a. 124; 2009 a. 2; 2011 a. 239; 2013 a. 20.



231.03 Powers.

231.03  Powers. The authority has all the powers necessary or convenient to carry out and effectuate the purposes and provisions of this chapter. In addition to all other powers granted by this chapter, the authority may:

231.03(1) (1) Adopt bylaws and rules for the regulation of its affairs and the conduct of its business.

231.03(2) (2) Adopt an official seal and alter it at pleasure.

231.03(3) (3) Maintain an office.

231.03(4) (4) Sue and be sued in its own name, plead and be impleaded.

231.03(5) (5) Determine the location and character of any project to be financed under this chapter, and construct, reconstruct, remodel, maintain, enlarge, alter, add to, repair, lease as lessee or lessor and regulate the same, enter into contracts for any such purpose, enter into contracts for the management and operation of a project or other health facilities, educational facilities, nonprofit facilities, or research facilities owned by the authority, and designate a participating health institution, participating educational institution, participating nonprofit institution, or participating research institution as its agent to determine the location and character of a project undertaken by the participating health institution, participating educational institution, participating nonprofit institution, or participating research institution under this chapter and as the agent of the authority, to construct, reconstruct, remodel, maintain, manage, enlarge, alter, add to, repair, operate, lease as lessee or lessor and regulate the same, and as the agent of the authority, to enter into contracts for any such purpose, including contracts for the management and operation of such project or other health facilities, educational facilities, nonprofit facilities, or research facilities owned by the authority.

231.03(6) (6) Subject to s. 231.08 (7), issue bonds of the authority to do any of the following:

231.03(6)(a) (a) Finance any project undertaken by a participating health institution if any of the following applies:

231.03(6)(a)1. 1. The department of health services approves the project under subch. II of ch. 150.

231.03(6)(a)2. 2. The department of health services need not approve the project under subch. II of ch. 150 because the cost of the project is equal to or less than the amount in s. 150.21 (3) or (4) and the cost of the project is equal to or greater than 5% of the annual operating expenses of the participating health institution.

231.03(6)(a)3. 3. The project is for any of the following purposes:

231.03(6)(a)3.a. a. A capital expenditure, by or on behalf of a hospital, that under generally accepted accounting principles is not properly chargeable as an expense of operations or maintenance, including the cost of studies, surveys, plans and other activities essential to the proposed capital expenditure.

231.03(6)(a)3.b. b. The addition of a service or unit or expansion of an existing service or unit by or on behalf of a hospital.

231.03(6)(a)3.c. c. The expenditure, by or on behalf of a hospital, independent practitioner, partnership, unincorporated medical group or service corporation, as defined in s. 180.1901 (2), or the substantially equivalent laws or rules of another state, for clinical medical equipment.

231.03(6)(a)3.d. d. The acquisition of a hospital.

231.03(6)(a)3.e. e. An addition to a hospital's bed capacity.

231.03(6)(a)3.f. f. The construction or operation of an ambulatory surgery center or a home health agency.

231.03(6)(a)3.g. g. The acquisition, construction, renovation, improvement or equipping of a health facility described in s. 231.01 (5) (a) 4., including projects begun before August 1, 1987.

231.03(6)(b) (b) Refinance outstanding debt of any participating health institution.

231.03(6)(c) (c) Finance any project undertaken for an educational facility.

231.03(6)(d) (d) Refinance outstanding debt of any participating educational institution.

231.03(6)(g) (g) Finance a purchase, or make a loan, under sub. (20). Bonds issued under this paragraph shall be payable from, or secured by interests in, tobacco settlement revenues and such other property pledged under the bond resolution and, notwithstanding s. 231.08 (3), are not required to mature in 50 years or less from the date of issue.

231.03(6)(h) (h) Finance any project undertaken for a research facility by a participating research institution.

231.03(6)(i) (i) Refinance outstanding debt of any participating research institution.

231.03(6)(j) (j) Finance any project undertaken for a nonprofit facility by a participating nonprofit institution.

231.03(6)(k) (k) Refinance outstanding debt of any participating nonprofit institution.

231.03(7) (7) Fix and revise from time to time and charge and collect rates, rents, fees, and charges for the use of and for the services furnished or to be furnished by a project or other health facilities, educational facilities, nonprofit facilities, or research facilities owned by the authority or any portion thereof, contract with any person in respect thereto and coordinate its policies and procedures, and cooperate with recognized health facility, educational facility, nonprofit facility, or research facility rate setting mechanisms.

231.03(8) (8) Adopt rules for the use of a project or other health facility, educational facility, nonprofit facility, or research facility or any portion of the project or facility owned, financed, or refinanced in whole or in part by the authority, including any property used as security for a loan secured through, from, or with the assistance of the authority. The authority may designate a participating health institution, participating educational institution, participating nonprofit institution, or participating research institution as its agent to establish rules for the use of a project or other health facilities, educational facilities, nonprofit facilities, or research facilities undertaken for that participating health institution, participating educational institution, participating nonprofit institution, or participating research institution. The rules shall ensure that a project, health facility, educational facility, research facility, nonprofit facility, or property may not be used primarily for sectarian instruction or study or as a place for devotional activities or religious worship.

231.03(9) (9) Employ or contract for consulting engineers, architects, attorneys, accountants, construction and financial experts and such other employees and agents as it finds necessary and fix their compensation. Any employee of the authority shall be exempt from subch. II of ch. 230, except s. 230.40 shall apply.

231.03(10) (10) Appoint such technical or professional advisory committees as it finds necessary, define their duties and provide reimbursement of their expenses.

231.03(11) (11) Establish or contract with others to carry out on its behalf a health facility, educational facility, nonprofit facility, or research facility project cost estimating service, and make this service available on all projects to provide expert cost estimates and guidance to the participating health institution, participating educational institution, participating nonprofit institution, or participating research institution and to the authority. To implement this service and, through it, to contribute to cost containment, the authority may require such reasonable reports and documents from health facility, educational facility, nonprofit facility, or research facility projects as are required for this service and for the development of cost reports and guidelines. The authority shall appoint a technical committee on health facility, educational facility, nonprofit facility, or research facility project costs and cost containment.

231.03(12) (12) Receive and accept from any source loans, contributions or grants for or in aid of the construction of a project or any portion thereof in either money, property, labor or other things of value and, when required, use such funds, property or labor only for the purposes for which it was loaned, contributed or granted.

231.03(13) (13) Make loans to any participating health institution, participating educational institution, participating nonprofit institution, or participating research institution for the cost of a project in accordance with an agreement between the authority and the participating health institution, participating educational institution, participating nonprofit institution, or participating research institution. The authority may secure the loan by a mortgage or other security arrangement on the health facility, educational facility, nonprofit facility, or research facility granted by the participating health institution, participating educational institution, participating nonprofit institution, or participating research institution to the authority. The loan may not exceed the total cost of the project as determined by the participating health institution, participating educational institution, participating nonprofit institution, or participating research institution and approved by the authority.

231.03(14) (14) Make loans to a health facility, educational facility, nonprofit facility, or research facility for which bonds may be issued under sub. (6) (b), (d), (i), or (k), to refinance the health facility's, educational facility's, nonprofit facility's, or research facility's outstanding debt. The authority may secure the loan or bond by a mortgage or other security arrangement on the health facility, educational facility, nonprofit facility, or research facility granted by the participating health institution, participating educational institution, participating nonprofit institution, or participating research institution to the authority.

231.03(15) (15) Mortgage all or any portion of a project and other health facilities, educational facilities, nonprofit facilities, or research facilities and the site thereof, whether owned or thereafter acquired, for the benefit of the holders of bonds issued to finance the project, health facilities, educational facilities, nonprofit facilities, or research facilities or any portion thereof or issued to refund or refinance outstanding indebtedness of participating health institutions, participating educational institutions, participating nonprofit institutions, or participating research institutions as permitted by this chapter.

231.03(16) (16) Lease to a participating health institution, participating educational institution, participating nonprofit institution, or participating research institution the project being financed or other health facilities, educational facilities, nonprofit facilities, or research facilities conveyed to the authority in connection with such financing, upon such terms and conditions as the authority deems proper, and charge and collect rents therefor, and terminate any such lease upon the failure of the lessee to comply with any of the obligations thereof; and include in any such lease, if desired, provisions that the lessee thereof shall have options to renew the term of the lease for such periods and at such rent as the authority determines or to purchase all or any part of the health facilities, educational facilities, nonprofit facilities, or research facilities or that, upon payment of all of the indebtedness incurred by the authority for the financing of such project or health facilities, educational facilities, nonprofit facilities, or research facilities or for refunding outstanding indebtedness of a participating health institution, participating educational institution, participating nonprofit institution, or participating research institution, the authority may convey all or any part of the project or such other health facilities, educational facilities, nonprofit facilities, or research facilities to the lessees thereof with or without consideration.

231.03(17) (17) Charge to and apportion among participating health institutions, participating educational institutions, participating nonprofit institutions, and participating research institutions its administrative costs and expenses incurred in the exercise of the powers and duties conferred by this chapter.

231.03(18) (18) Make studies of needed health facilities, educational facilities, nonprofit facilities, and research facilities that could not sustain a loan were it made under this chapter and recommend remedial action to the legislature; and do the same with regard to any laws or rules that prevent health facilities, educational facilities, nonprofit facilities, and research facilities from benefiting from this chapter.

231.03(19) (19) Obtain, or aid in obtaining, from any department or agency of the United States or of this state or any private company, any insurance or guaranty concerning the payment or repayment of, interest or principal, or both, or any part thereof, on any loan, lease, or obligation or any instrument evidencing or securing the same, made or entered into under the provisions of this chapter; and notwithstanding any other provisions of this chapter, to enter into any agreement, contract, or other instrument with respect to that insurance or guaranty, to accept payment in the manner and form provided therein in the event of default by a participating health institution, participating educational institution, participating nonprofit institution, or participating research institution, and to assign the insurance or guaranty as security for the authority's bonds.

231.03(20) (20) Purchase the state's right to receive any of the payments under the tobacco settlement agreement, or make a loan to be secured by the state's right to receive any of the payments under the tobacco settlement agreement, upon such terms and at such prices as the authority considers reasonable and as can be agreed upon between the authority and the other party to the transaction. The authority may issue certificates or other evidences of ownership interest in tobacco settlement revenues upon such terms and conditions as specified by the authority in the resolution under which the certificates or other evidences are issued or in a related trust agreement or trust indenture.

231.03 History History: 1973 c. 304; 1975 c. 189; 1977 c. 29; 1977 c. 196 s. 131; 1979 c. 221; 1981 c. 20, 298; 1983 a. 27; 1985 a. 29 ss. 2112 to 2115, 3202 (24); 1987 a. 27, 69; 1989 a. 303; 1993 a. 124; 1995 a. 27 s. 9126 (19); 1995 a. 332; 1999 a. 120; 2001 a. 16, 38, 105, 109; 2007 a. 20 s. 9121 (6) (a); 2009 a. 2; 2011 a. 32, 239; 2013 a. 20.

231.03 Annotation This chapter does not violate the establishment of religion clause. The primary effect of ch. 231 does not advance religion, nor does the chapter foster excessive entanglement between church and state. State ex rel. Wisconsin Health Facilities Authority v. Lindner, 91 Wis. 2d 145, 280 N.W.2d 773 (1979).



231.04 Expenses.

231.04  Expenses. All expenses of the authority incurred in carrying out this chapter shall be payable solely from funds provided under the authority of this chapter, and no liability may be incurred by the authority beyond the extent to which moneys have been provided under this chapter except that, for the purposes of meeting the necessary expenses of initial organization and operation of the authority for the period commencing on June 19, 1974 and continuing until such date as the authority derives moneys from funds provided to it under the authority of this chapter, the authority may borrow such moneys as it requires to supplement the funds provided under s. 20.440. Such moneys borrowed by the authority shall subsequently be charged to and apportioned among participating health institutions, participating educational institutions, participating nonprofit institutions, and participating research institutions in an equitable manner, and repaid with appropriate interest over a reasonable period of time.

231.04 History History: 1973 c. 304; 1987 a. 27; 1993 a. 124; 2009 a. 2; 2011 a. 239; 2013 a. 20.



231.05 Project applications.

231.05  Project applications.

231.05(1) (1) By means of this chapter, it is the intent of the legislature to provide assistance and alternative methods of financing to nonprofit entities to aid them in providing needed health services consistent with the state's health plan, needed educational services, needed research facilities, and other needed services and facilities in this state.

231.05(3) (3) With respect to an applicant requesting financing for health services, the authority shall, at the same time as it notifies the applicant of its action, notify the state health planning and development agency of its action, including data in support of its decision.

231.05(4) (4) Subject to the approval of the authority, an applicant may recommend to the authority an underwriter for the bonds or notes related to its project.

231.05 History History: 1973 c. 304; 1979 c. 221; 1981 c. 20, 298; 1983 a. 27; 1987 a. 27; 1993 a. 124; 2009 a. 2; 2011 a. 239; 2013 a. 20.



231.06 Property acquisition.

231.06  Property acquisition. The authority may acquire, directly or by and through a participating health institution, participating educational institution, participating nonprofit institution, or participating research institution as its agent, by purchase or by gift or devise, such lands, structures, property, rights, rights-of-way, franchises, easements, and other interests in lands, including lands lying under water and riparian rights, as it deems necessary or convenient for the construction or operation of a project, upon such terms and at such prices as it considers reasonable and can be agreed upon between it and the owner thereof, and take title thereto in the name of the authority or in the name of a health facility, educational facility, nonprofit facility, or research facility as its agent.

231.06 History History: 1973 c. 304; 1977 c. 29; 1987 a. 27; 1993 a. 124; 2009 a. 2; 2011 a. 32, 239; 2013 a. 20.



231.07 Property conveyance.

231.07  Property conveyance.

231.07(1)(1) If the conditions of sub. (2) are satisfied, the authority shall:

231.07(1)(a) (a) Release the lien of any mortgage, deed of trust or other security arrangement securing the bond; and

231.07(1)(b) (b) Convey to the participating health institution, participating educational institution, participating nonprofit institution, or participating research institution the authority's interest in the project and in any other health facility, educational facility, nonprofit facility, or research facility leased, mortgaged, or subject to a deed of trust or any other form of security arrangement to secure the bond.

231.07(2) (2) The authority shall release the lien of the security arrangement and convey title under sub. (1) if:

231.07(2)(a) (a) The principal of and interest on any bond issued by the authority to finance a project or to refinance or refund outstanding indebtedness of one or more participating health institutions, participating educational institutions, participating nonprofit institutions, or participating research institutions, including any refunding bonds issued to refund and refinance the bond, have been fully paid and the bonds retired or if the adequate provision has been made to pay fully and retire the bond; and

231.07(2)(b) (b) The conveyance provides that the facility that was financed will not be used primarily for sectarian instruction or study or as a place for devotional activities or religious worship.

231.07 History History: 1973 c. 304; 1977 c. 29; 1979 c. 221; 1987 a. 27; 1993 a. 124; 2009 a. 2; 2011 a. 239; 2013 a. 20.



231.08 Issuance of bonds.

231.08  Issuance of bonds.

231.08(1)(1) Subject to sub. (7), the authority may from time to time issue bonds for any corporate purpose. All such bonds or other obligations of the authority issued under this chapter are declared to be negotiable for all purposes, notwithstanding their payment from a limited source and without regard to any other law. The authority shall employ the building commission as its financial consultant to assist and coordinate the issuance of bonds and notes of the authority.

231.08(2) (2) The bonds of each issue shall be payable solely out of revenues of the authority specified in the resolution under which they were issued or in a related trust agreement, trust indenture, indenture of mortgage or deed of trust.

231.08(3) (3) The bonds may be issued as serial bonds or as term bonds, or the authority may issue bonds of both types. The bonds shall be authorized by a bond resolution of the authority and shall bear such dates, mature at such times not exceeding 50 years from their respective dates of issue, bear interest at such rates, be payable at such times, be in such denominations, be in such form, either coupon or fully registered, carry such registration and conversion privileges, be executed in such manner, be payable in lawful money of the United States at such places, and be subject to such terms of redemption as the bond resolution provides. The bonds or notes shall be executed by the manual or facsimile signatures of such officers of the authority as the authority designates. Coupon bonds shall have attached thereto interest coupons bearing the facsimile signature of the treasurer of the authority or such other officer as the authority designates. The bonds or notes may be sold at public or private sale for such price and in such manner and from time to time as the authority determines. Pending preparation of the definitive bonds, the authority may issue interim receipts or certificates which shall be exchanged for the definitive bonds.

231.08(4) (4) Any bond resolution may contain provisions, which shall be a part of the contract with the holders of the bonds to be authorized, as to:

231.08(4)(a) (a) Pledging or assigning the revenues of the project with respect to which the bonds are to be issued or other specified revenues of the authority;

231.08(4)(b) (b) The rentals, fees and other amounts to be charged, and the sums to be raised in each year thereby, and the use, investment and disposition of such sums;

231.08(4)(c) (c) The setting aside of reserves or sinking funds, and the regulation, investment and disposition thereof;

231.08(4)(d) (d) Limitations on the use of the project;

231.08(4)(e) (e) Limitations on the purpose to which or the investments in which the proceeds of sale of any issue of bonds then or thereafter to be issued may be applied;

231.08(4)(f) (f) Limitations on the issuance of additional bonds, the terms upon which additional bonds may be issued and secured and the terms upon which additional bonds may rank on a parity with, or be subordinate or superior to, other bonds;

231.08(4)(g) (g) The refunding of outstanding bonds;

231.08(4)(h) (h) The procedure, if any, by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent thereto and the manner in which such consent may be given;

231.08(4)(i) (i) Defining the acts or omissions to act which shall constitute a default in the duties of the authority to holders of its obligations, and providing the rights and remedies of such holders in the event of a default; and

231.08(4)(j) (j) Any other matters relating to the bonds which the authority deems desirable.

231.08(5) (5) In addition to the other authorizations under this section, bonds of the authority may be secured by a pooling of leases whereby the authority may assign its rights, as lessor, and pledge rents under 2 or more leases of health facilities, educational facilities, nonprofit facilities, or research facilities with 2 or more participating health institutions, participating educational institutions, participating nonprofit institutions, or participating research institutions, as lessees respectively, upon such terms as may be provided for in bond resolutions of the authority.

231.08(6) (6) Neither the members of the authority nor any person executing the bonds are liable personally on the bonds or subject to any personal liability or accountability by reason of the issuance thereof.

231.08(7) (7) Beginning on May 23, 2000, the authority may not issue bonds for the purpose of purchasing a health maintenance organization, as defined in s. 609.01 (2), or any other insurer, as defined in s. 600.03 (27).

231.08(8) (8) The proceeds of a bond issued under this section may be used for a project in this state or any other state, except that if the proceeds of a bond are used for a project located in another state, that project shall include a substantial component located in this state, as determined by the executive director.

231.08 History History: 1973 c. 304; 1977 c. 317; 1987 a. 27; 1993 a. 124; 1999 a. 120; 2009 a. 2; 2011 a. 32, 239; 2013 a. 20.



231.09 Bond security.

231.09  Bond security. The authority may secure any bonds issued under this chapter by a trust agreement, trust indenture, indenture of mortgage or deed of trust by and between the authority and one or more corporate trustees, which may be any trust company or bank in this state having the powers of a trust company. The bond resolution providing for the issuance of bonds so secured shall pledge the revenues to be received by the authority as a result of the terms of the financing referred to in the resolution, and may contain such provisions for protecting and enforcing the rights and remedies of the bondholders as are reasonable and proper and not in violation of law, including particularly such provisions as are specifically authorized by this chapter to be included in any bond resolution of the authority, and may restrict the individual right of action by bondholders. In addition, any bond resolution may contain such other provisions as the authority deems reasonable and proper for the security of the bondholders. All expenses incurred in carrying out the provisions of the bond resolution may be treated as a part of the cost of the operation of a project.

231.09 History History: 1973 c. 304; 1977 c. 29.



231.10 Bonds not public debt.

231.10  Bonds not public debt.

231.10(1) (1) The state is not liable on notes or bonds of the authority and the notes and bonds are not a debt of the state. All notes and bonds of the authority shall contain on the face thereof a statement to this effect. The issuance of bonds under this chapter shall not, directly or indirectly or contingently, obligate the state or any political subdivision thereof to levy any form of taxation therefor or to make any appropriation for their payment. Nothing in this section prevents the authority from pledging its full faith and credit or the full faith and credit of a participating health institution, participating educational institution, participating nonprofit institution, or participating research institution to the payment of bonds authorized under this chapter.

231.10(2) (2) Nothing in this chapter authorizes the authority to create a debt of the state, and all bonds issued by the authority under this chapter are payable and shall state that they are payable solely from the funds pledged for their payment in accordance with the resolution authorizing their issuance or in any trust indenture or mortgage or deed of trust executed as security therefor. The state shall not in any event be liable for the payment of the principal of or interest on any bonds of the authority or for the performance of any pledge, mortgage, obligation or agreement which may be undertaken by the authority. No breach of any such pledge, mortgage, obligation or agreement may impose any pecuniary liability upon the state or any charge upon its general credit or against its taxing power.

231.10 History History: 1973 c. 304; 1977 c. 29; 1987 a. 27; 1993 a. 124; 2009 a. 2; 2011 a. 239; 2013 a. 20.



231.11 State pledge.

231.11  State pledge. The state pledges to and agrees with the holders of any obligations issued under this chapter, and with those parties who may enter into contracts with the authority under this chapter, that the state will not limit or alter the rights vested in the authority by this chapter until such obligations, together with the interest thereon, are fully met and discharged and such contracts are fully performed on the part of the authority, but nothing shall preclude such a limitation or alteration if adequate provision is made by law for the protection of the holders of such obligations of the authority or those entering into such contracts with the authority.

231.11 History History: 1973 c. 304; 1977 c. 29.



231.12 Studies and recommendations.

231.12  Studies and recommendations. It is the intent and purpose of this chapter that the exercise by the authority of the powers granted to it shall be in all respects for the benefit of the people of this state to assist them to provide needed health facilities, educational facilities, nonprofit facilities, and research facilities of the number, size, type, distribution, and operation that will assure admission and health care, education, research opportunities, or other necessary services of high quality to all who need it. The authority shall identify and study all projects which are determined by health planning agencies to be needed, but which could not sustain a loan were such to be made to it under this chapter. The authority shall formulate and recommend to the legislature such amendments to this and other laws, and such other specific measures as grants, loan guarantees, interest subsidies, or other actions the state may provide which would render the construction and operation of needed health facilities, educational facilities, nonprofit facilities, and research facilities feasible and in the public interest. The authority also shall identify and study any laws or rules which it finds handicaps or bars a needed health facility, educational facility, nonprofit facility, or research facility from participating in the benefits of this chapter, and recommend to the legislature such actions as will remedy such situation.

231.12 History History: 1973 c. 304; 1987 a. 27; 1993 a. 124; 2009 a. 2; 2011 a. 239; 2013 a. 20.



231.13 Project revenues.

231.13  Project revenues.

231.13(1)(1) The authority shall collect rents for the use of, or other revenues relating to the financing of, each project. The authority shall contract with a participating health institution, participating educational institution, participating nonprofit institution, or participating research institution for each issuance of bonds. The contract shall provide that the rents or other revenues payable by the health facility, educational facility, nonprofit facility, or research facility shall be sufficient at all times to:

231.13(1)(a) (a) Pay its share of the administrative costs and expenses of the authority;

231.13(1)(b) (b) Pay the principal of, the premium, if any, and the interest on outstanding bonds of the authority issued in respect of such project as they become due and payable; and

231.13(1)(c) (c) Create and maintain reserves which may but need not be required or provided for in the bond resolution relating to such bonds of the authority.

231.13(2) (2) The authority shall pledge the revenues derived and to be derived from a project and other related health facilities, educational facilities, nonprofit facilities, or research facilities for the purposes specified in sub. (1), and additional bonds may be issued which may rank on a parity with other bonds relating to the project to the extent and on the terms and conditions provided in the bond resolution. Such pledge shall be valid and binding from the time when the pledge is made, the revenues so pledged by the authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract, or otherwise against the authority, irrespective of whether such parties have notice thereof. Neither the bond resolution nor any financing statement, continuation statement, or other instrument by which a pledge is created or by which the authority's interest in revenues is assigned need be filed or recorded in any public records in order to perfect the lien thereof as against 3rd parties, except that a copy thereof shall be filed in the records of the authority and with the department of financial institutions.

231.13 History History: 1973 c. 304; 1977 c. 29; 1979 c. 221; 1987 a. 27; 1993 a. 124; 1995 a. 27; 2009 a. 2; 2011 a. 239; 2013 a. 20.



231.14 Trust funds.

231.14  Trust funds. All moneys received under the authority of this chapter, whether as proceeds from the sale of bonds or as revenues, shall be deemed to be trust funds to be held and applied solely as provided in this chapter. Any officer with whom, or any bank or trust company with which, such moneys are deposited shall act as trustee of such moneys and shall hold and apply the same for the purposes of this chapter, subject to such regulations as this chapter and the bond resolution authorizing the bonds of any issue provide.

231.14 History History: 1973 c. 304.



231.15 Rights of bondholders.

231.15  Rights of bondholders. Any holder of bonds issued under this chapter or a trustee under a trust agreement, trust indenture, indenture of mortgage or deed of trust entered into under this chapter, except to the extent that their rights are restricted by any bond resolution, may, by any suitable form of legal proceedings, protect and enforce any rights under the laws of this state or granted by the bond resolution. Such rights include the right to compel the performance of all duties of the authority required by this chapter or the bond resolution; to enjoin unlawful activities; and in the event of default with respect to the payment of any principal of, premium, if any, and interest on any bond or in the performance of any covenant or agreement on the part of the authority in the bond resolution, to apply to a court to appoint a receiver to administer and operate the projects, the revenues of which are pledged to the payment of principal of, premium, if any, and interest on such bonds, with full power to pay, and to provide for payment of, principal of, premium, if any, and interest on such bonds, and with such powers, subject to the direction of the court, as are permitted by law and are accorded receivers, excluding any power to pledge additional revenues of the authority to the payment of such principal, premium and interest.

231.15 History History: 1973 c. 304.



231.16 Refunding bonds.

231.16  Refunding bonds.

231.16(1)(1) The authority may issue bonds to refund any outstanding bond of the authority or indebtedness that a participating health institution, participating educational institution, participating nonprofit institution, or participating research institution may have incurred for the construction or acquisition of a project prior to or after April 30, 1980, including the payment of any redemption premium on the outstanding bond or indebtedness and any interest accrued or to accrue to the earliest or any subsequent date of redemption, purchase, or maturity, or to pay all or any part of the cost of constructing and acquiring additions, improvements, extensions, or enlargements of a project or any portion of a project. Except for bonds to refund bonds issued under s. 231.03 (6) (g), no bonds may be issued under this section unless the authority has first entered into a new or amended agreement with a participating health institution, participating educational institution, participating nonprofit institution, or participating research institution to provide sufficient revenues to pay the costs and other items described in s. 231.13.

231.16(2) (2) The authority may apply the proceeds of the bonds issued to refund or refinance any outstanding bond or indebtedness to the purchase or retirement at maturity or redemption of the outstanding bond or indebtedness either on its earliest or any subsequent redemption date or upon the purchase or at the maturity of the bond or indebtedness. The authority may, pending application, place the proceeds in escrow to be applied to the purchase or retirement at maturity or redemption on any date the authority determines.

231.16(3) (3) All bonds issued under this section shall be subject to this chapter in the same manner and to the same extent as other bonds issued pursuant to this chapter, except that the limitations with respect to dates under s. 231.03 (14) do not apply to bonds issued under this section, and the requirement under s. 231.08 (3) that the bonds mature in 50 years or less from their date of issue does not apply to bonds issued under this section to refund bonds issued under s. 231.03 (6) (g).

231.16 History History: 1973 c. 304; 1979 c. 221; 1987 a. 27; 1993 a. 124; 2001 a. 16, 105; 2009 a. 2; 2011 a. 239; 2013 a. 20.



231.17 Investment of funds.

231.17  Investment of funds. The authority may invest any funds in bonds, notes, certificates of indebtedness, treasury bills, or other securities constituting direct obligations of, or obligations the principal and interest of which are guaranteed by, the United States; in those certificates of deposit or time deposits constituting direct obligations of any bank that are insured by the federal deposit insurance corporation; in certificates of deposit constituting direct obligations of any credit union that are insured by the national board, as defined in s. 186.01 (3m); in certificates of deposit constituting direct obligations of any savings and loan association or savings bank that are insured by the federal deposit insurance corporation; in short-term discount obligations of the federal national mortgage association; or in any of the investments provided under s. 66.0603 (1m) (a). Any such securities may be purchased at the offering or market price thereof at the time of such purchase.

231.17 History History: 1973 c. 304; 1977 c. 29; 1983 a. 368; 1985 a. 29; 1991 a. 39, 221; 1999 a. 150 s. 672; 2001 a. 30; 2005 a. 134.



231.18 Investment authorization.

231.18  Investment authorization. The notes and bonds of the authority are securities in which all public officers and bodies of this state and all political subdivisions and public officers thereof, all banks, trust companies, savings banks and institutions, savings and loan associations, investment companies and all personal representatives, guardians, trustees and other fiduciaries may legally invest any sinking funds, moneys or other funds belonging to them or within their control.

231.18 History History: 1973 c. 304; 1979 c. 279.



231.19 Annual reports.

231.19  Annual reports.

231.19(1)(1) The authority shall keep an accurate account of all its activities and of all its receipts and expenditures, and shall annually in January make a report thereof to the governor and the chief clerk of each house of the legislature, for distribution to the legislature under s. 13.172 (2). The reports shall be in a form approved by the state auditor. The state auditor may investigate the affairs of the authority, may examine the properties and records of the authority and may prescribe methods of accounting and the rendering of periodical reports in relation to projects undertaken by the authority.

231.19(2) (2) The authority, annually on January 15, shall file with the department of administration and the joint legislative council a complete and current listing of all forms, reports and papers required by the authority to be completed by any person, other than a governmental body, as a condition of obtaining the approval of the authority or for any other reason. The authority shall attach a blank copy of each such form, report or paper to the listing.

231.19 History History: 1973 c. 304; 1979 c. 221; 1987 a. 186; 1993 a. 52.



231.20 Waiver of construction and bidding requirements.

231.20  Waiver of construction and bidding requirements. In exercising its powers under s. 101.12, the department of safety and professional services or any city, village, town, or county may, within its discretion for proper cause shown, waive any particular requirements relating to public buildings, structures, grounds, works, and improvements imposed by law upon projects under this chapter; the requirements of s. 101.13 may not be waived, however. If, however, the prospective lessee so requests in writing, the authority shall, through the participating health institution, participating educational institution, participating nonprofit institution, or participating research institution as its agent, call for construction bids in such manner as is determined by the authority with the approval of the lessee.

231.20 History History: 1973 c. 304; 1983 a. 27; 1987 a. 27; 1993 a. 124; 1995 a. 27 ss. 6298, 9116 (5); 2009 a. 2; 2011 a. 32, 239; 2013 a. 20.



231.21 Employees under social security.

231.21  Employees under social security. The authority may take such action as it deems appropriate to enable its employees to come within the provisions and obtain the benefits of the federal social security act.

231.21 History History: 1973 c. 304.



231.215 Incorporator for purpose related to purchase or sale of right to payments.

231.215  Incorporator for purpose related to purchase or sale of right to payments. The authority, or its executive director, may organize one or more nonstock corporations under ch. 181 or limited liability companies under ch. 183 for any purpose related to purchasing or selling the state's right to receive any of the payments under the tobacco settlement agreement and may take any action necessary to facilitate and complete the purchase or sale.

231.215 History History: 2001 a. 16.



231.22 Effect of chapter.

231.22  Effect of chapter. This chapter shall be deemed to provide a complete, additional and alternative method for the doing of the things authorized hereby and shall be regarded as supplemental and additional to powers conferred by other laws. The issuance of bonds and refunding bonds under this chapter need not comply with the requirements of any other law applicable to the issuance of bonds.

231.22 History History: 1973 c. 304.



231.23 Nonprofit institutions.

231.23  Nonprofit institutions. It is intended that all nonprofit entities in this state be enabled to benefit from and participate in this chapter. To this end, all nonprofit entities operating, or authorized to be operated, under any law of this state may undertake projects and utilize the capital financing sources and methods of repayment provided by this chapter, the provisions of any other laws to the contrary notwithstanding.

231.23 History History: 1973 c. 304; 1987 a. 27; 1993 a. 124; 2009 a. 2; 2011 a. 239; 2013 a. 20.



231.24 Liberal construction.

231.24  Liberal construction. This chapter, being necessary for the welfare of the state and its inhabitants, shall be liberally construed to effect its purposes.

231.24 History History: 1973 c. 304.



231.25 Tax exemption.

231.25  Tax exemption. The exercise of the powers granted by this chapter will be in all respects for the benefit of the people of this state, for the increase of their commerce, welfare and prosperity, and for the improvement of their health and living conditions, and as the operation and maintenance of a project undertaken pursuant to this chapter will constitute the performance of an essential public function, neither the authority nor any agent with which it contracts to operate or maintain a project is required to pay any taxes or assessments, including mortgage recording taxes, upon or in respect of a project or any property acquired or used by the authority or its agent under this chapter and the authority's income therefrom shall at all times be free from taxation of every kind by the state and by political subdivisions of the state.

231.25 History History: 1973 c. 304; 1977 c. 29.



231.26 Residential facility for the severely physically disabled.

231.26  Residential facility for the severely physically disabled.

231.26(1)(1) If proper application is made in accordance with this chapter for a project meeting the requirements of this section, the authority shall undertake a project to provide a residential facility for severely physically disabled persons utilizing any capital finance sources, methods of repayment and operation specified in this chapter.

231.26(2) (2) The proposed residential facility shall provide a stable, viable environment for severely physically disabled individuals in that, while attendants will be on call at all times and personal care assistance will be provided, the residents will be given the opportunity to fulfill useful and productive life styles.

231.26(3) (3) The facility's design features shall accommodate the specific needs of the residents and provide opportunities for:

231.26(3)(a) (a) Continuing education;

231.26(3)(b) (b) Counseling services;

231.26(3)(c) (c) Outpatient visits, as necessary;

231.26(3)(d) (d) Job opportunities;

231.26(3)(e) (e) Assisted living services performed by resident staff; and

231.26(3)(f) (f) Low-cost transportation.

231.26 History History: 1973 c. 304; 1975 c. 277.



231.27 Minority financial interests.

231.27  Minority financial interests.

231.27(1) (1) In this section, "minority business", "minority financial adviser" and "minority investment firm" mean a business, financial adviser and investment firm, respectively, certified by the department of administration under s. 16.287 (2).

231.27(2) (2) The authority shall annually report to the department of administration the total amount purchased from and contracted or subcontracted under contracts made by the authority to minority businesses, the total amount of bonds issued by the authority with the underwriting services of minority investment firms and the total amount of moneys expended by the authority for the services of minority financial advisers during the preceding state fiscal year.

231.27 History History: 1987 a. 27; 1995 a. 27 s. 9116 (5); 2011 a. 32.



231.28 Minority business participation.

231.28  Minority business participation. The authority shall ensure that, in any project that is financed under this chapter after January 8, 2004, and that relates to an educational facility, other than a postsecondary educational institution, all minority business participation requirements that apply to the project under state statute or administrative rule are complied with.

231.28 History History: 2003 a. 109.



231.29 Disabled veteran-owned business financial interests.

231.29  Disabled veteran-owned business financial interests.

231.29(1)(1) In this section, "business," "financial adviser," and "investment firm" mean a business, financial adviser, and investment firm certified by the department of administration under s. 16.283 (3).

231.29(2) (2) The authority shall annually report to the department of administration the total amount purchased from and contracted or subcontracted under contracts made by the authority to businesses, the total amount of bonds issued by the authority with the underwriting services of investment firms, and the total amount of moneys expended by the authority for the services of financial advisers during the preceding state fiscal year.

231.29 History History: 2009 a. 299; 2011 a. 32; 2011 a. 260 s. 80.



231.35 Rural hospital loan guarantee.

231.35  Rural hospital loan guarantee.

231.35(1) (1) In this section:

231.35(1)(a) (a) "Guaranteed loan" means a loan that the authority guarantees under sub. (3).

231.35(1)(b) (b) "Hospital services" means medical or social services provided by a hospital and includes day care, hospice care and outpatient treatment.

231.35(1)(c) (c) "Participating lender" means any person, including the authority, who does all of the following:

231.35(1)(c)1. 1. Makes loans to rural hospitals.

231.35(1)(c)2. 2. Enters into a guarantee agreement with the authority under sub. (6).

231.35(1)(d) (d) "Rural" means outside a metropolitan statistical area specified under 42 CFR 412.62 (f) (ii) (A) or in a city, village, or town with a population of not more than 14,000.

231.35(1)(e) (e) "Rural hospital loan fund" means the fund established under s. 231.36.

231.35(2) (2) A person is eligible for a guarantee under this section if the person is one of the following:

231.35(2)(a) (a) A nonprofit rural hospital with no more than 100 beds.

231.35(2)(b) (b) A cooperative organized under ch. 185 or 193 that consists of one or more rural hospitals, each with no more than 100 beds.

231.35(2)(c) (c) A nonprofit rural primary care provider.

231.35(3) (3) Subject to sub. (4), the authority may guarantee a loan under this section that is made on or before July 29, 1995, if all of the following apply:

231.35(3)(a) (a) The borrower is eligible for a guarantee under sub. (2).

231.35(3)(b) (b) The borrower will use the proceeds of the loan to finance the acquisition, construction, remodeling or conversion of space at a rural hospital, or the acquisition or construction of equipment for a rural hospital, to provide hospital services.

231.35(3)(c) (c) Not more than 25% of the proceeds of the loan will be used to refinance a previous loan that financed the acquisition, construction, remodeling or conversion of space at a rural hospital to provide hospital services.

231.35(3)(d) (d) The principal amount of the loan is at least $100,000, but not more than $1,500,000.

231.35(3)(e) (e) The loan is made by a participating lender.

231.35(3)(f) (f) The borrower pays to the authority, for deposit into the rural hospital loan fund, a service charge in an amount determined by the authority but not exceeding 0.5% of the total principal amount of the loan.

231.35(3)(g) (g) The borrower provides proof of local community support for the acquisition, construction, remodeling or conversion to be financed by the loan proceeds by obtaining a loan guarantee of at least 20% of the loan principal from the community or another 3rd party that is acceptable to the participating lender and to the authority.

231.35(3)(h) (h) The term of the loan is not longer than 10 years.

231.35(3)(i) (i) The borrower establishes a reserve fund of not less than 10% of the loan principal.

231.35(3)(j) (j) The total of the borrower's reserve fund under par. (i), the 3rd-party loan guarantee under par. (g) and the guarantee under sub. (4) (a) 1. will not exceed 90% of the loan principal.

231.35(4) (4)

231.35(4)(a)(a)

231.35(4)(a)1.1. The authority shall guarantee payment or collection of 20% of the principal of loans guaranteed under sub. (3).

231.35(4)(b) (b) The total principal amount of all loans that the authority may guarantee under sub. (3) may not exceed $5,000,000.

231.35(5) (5)

231.35(5)(a)(a) A participating lender shall determine when a guaranteed loan is in default, except that a guaranteed loan that is not repaid in full at the end of the loan's term is in default.

231.35(5)(b) (b) In the event of a default on a guaranteed loan, the authority shall pay to the participating lender, from the rural hospital loan fund and in accordance with the terms and conditions of the guarantee agreement entered into under sub. (6), 20% of the unpaid principal amount of the defaulted guaranteed loan.

231.35(5)(c) (c) Payments under par. (b) may not include any interest, origination fees or other charges relating to the guaranteed loan or any collection costs incurred by the participating lender.

231.35(6) (6)

231.35(6)(a)(a) The authority shall enter into a guarantee agreement with any person who makes loans described under sub. (3) (b) and who wishes to have those loans guaranteed under this section. The guarantee agreement shall comply with the rules promulgated by the department of administration under sub. (7) (b).

231.35(6)(b) (b) The authority may use money from the rural hospital loan fund to guarantee loans made for the purposes described in sub. (3) (b), if the authority sets out the terms and conditions of the guarantee in a guarantee agreement that complies with the rules promulgated by the department of administration under sub. (7) (b).

231.35(6)(c) (c) The authority may not use any moneys other than those in the rural hospital loan fund to guarantee a loan under this section.

231.35(7) (7) With the advice of the rural health development council, the department of administration shall promulgate rules specifying all of the following:

231.35(7)(b) (b) With respect to a guarantee agreement entered into by the authority under sub. (6):

231.35(7)(b)1. 1. The form of the agreement.

231.35(7)(b)2. 2. Any conditions upon which the authority may refuse to enter into such an agreement.

231.35(7)(b)3. 3. The procedure for making a demand for payment under the guarantee agreement, or for payment by the authority under the guarantee agreement, in the event of a default of a guaranteed loan.

231.35(7)(b)4. 4. Criteria for determining whether the guarantee is a guarantee of collection or payment.

231.35(7)(b)5. 5. Any procedures that the authority may impose to carry out the agreement.

231.35(9) (9) Annually, the authority shall submit to the chief clerk of each house of the legislature for distribution under s. 13.172 (2) a report on the number of loans guaranteed under this section, the annual gross revenues of the borrowers who have received the guaranteed loans, the default rate on those loans and any other information on the program under this section which the authority determines is significant.

231.35 History History: 1989 a. 317; 1991 a. 39; 1993 a. 16; 1995 a. 27 ss. 6299, 6300, 9116 (5); 2005 a. 441; 2011 a. 32, 258.



231.36 Rural hospital loan fund.

231.36  Rural hospital loan fund. There is established under the jurisdiction and control of the authority a rural hospital loan fund consisting of all of the following:

231.36(1) (1) Service charges received by the authority under s. 231.35 (3) (f).

231.36(2) (2) Any moneys appropriated to the authority under s. 20.440 (2) (a) or received by the authority for the rural hospital loan fund.

231.36(3) (3) Any income from investment of moneys in the rural hospital loan fund by the authority under s. 231.17.

231.36 History History: 1989 a. 317.






232. Bradley center sports and entertainment corporation.

232.02 Definition.

232.02  Definition. In this chapter, "corporation" means the Bradley center sports and entertainment corporation.

232.02 History History: 1985 a. 26.



232.03 Creation and organization.

232.03  Creation and organization.

232.03(1) (1) There is created a public body corporate and politic, to be known as the "Bradley Center Sports and Entertainment Corporation". This body shall be a nonprofit corporation organized under ch. 181 so that contributions to it are deductible from adjusted gross income under section 170 of the internal revenue code and so that it is exempt from taxation under the U.S. constitution or the internal revenue code and s. 71.26 (1) (a).

232.03(2) (2) The board of directors of the corporation shall consist of the following 9 persons, appointed by the governor:

232.03(2)(a) (a) Six nominees of the governor, appointed with the advice and consent of the senate, who represent the diverse interests of the people of this state. Three of these nominees shall have executive and managerial business experience and all shall be residents of this state.

232.03(2)(b) (b) Three nominees of the Bradley Family Foundation, Inc.

232.03(3) (3) The members of the board of directors shall serve staggered 7-year terms. No member may hold elective public office. Each member may hold office until a successor is appointed.

232.03(4) (4) The board of directors holds the powers of the corporation. The members of the board of directors shall annually elect a chairperson and may elect other officers as they consider appropriate. Five members of the board of directors constitute a quorum for the purpose of conducting the business and exercising the powers of the corporation, notwithstanding the existence of any vacancy. The board of directors may take action upon a vote of a majority of the members present, unless the bylaws of the corporation require a larger number.

232.03(5) (5) No member of the board of directors may receive compensation for performing his or her duties. Each member shall be reimbursed for actual or necessary expenses, including travel expenses, incurred in performing those duties.

232.03 History History: 1985 a. 26; 1987 a. 312 s. 17; 2001 a. 103.



232.05 Powers, duties and restrictions.

232.05  Powers, duties and restrictions.

232.05(1) (1) Except as provided otherwise in this chapter, the corporation has all the powers necessary and convenient to carry out its duties under sub. (2), including the powers to do all of the following:

232.05(1)(a) (a) To make, amend and repeal bylaws for the conduct of its affairs.

232.05(1)(b) (b) To adopt a seal and alter that seal.

232.05(1)(c) (c) To sue and be sued.

232.05(1)(d) (d) To maintain an office.

232.05(1)(e) (e) To accept a loan, contribution or grant.

232.05(1)(f) (f) To execute contracts and other instruments.

232.05(1)(g) (g) To employ legal, financial, technical or other experts and any other necessary employees and to fix their qualifications, duties and compensation, without regard to ch. 230 except s. 230.40.

232.05(2) (2) The corporation shall:

232.05(2)(a) (a) Receive from the Bradley center corporation a sports and entertainment facility, including any related or auxiliary structure or facility, known as the "Bradley Center".

232.05(2)(b) (b) Own and operate the Bradley center for the benefit of the citizens of this state.

232.05(2)(c) (c) Adequately provide for the long-term maintenance of the Bradley center.

232.05(2)(d) (d) Seek to enter into contracts for the purchase of goods and services with minority businesses.

232.05(2)(dm) (dm) Seek to enter into contracts for the purchase of goods and services with Wisconsin-based businesses.

232.05(2)(e) (e) Annually submit to the governor and to the presiding officer in each house of the legislature an audited financial statement on the operations of the Bradley center, prepared in accordance with generally accepted accounting principles.

232.05(2)(f) (f) Maintain, and make available to the public within a reasonable time after each meeting, the minutes of the meetings of the board of directors. The minutes shall do all of the following:

232.05(2)(f)1. 1. Identify the members in attendance.

232.05(2)(f)2. 2. List the actions taken.

232.05(2)(f)3. 3. Report the number of votes for and against each action.

232.05(2)(f)4. 4. Summarize the discussion relating to the actions taken.

232.05(2)(g) (g)

232.05(2)(g)1.1. Within a reasonable time after execution, make available to the public copies of all contracts for the purchase of goods or services, or both, if under the contract the payment for the goods or services, or both, exceeds $20,000.

232.05(2)(g)2. 2. Within a reasonable time after execution, make available to the public copies of each contract to use the Bradley center on 10 or more days within a 12-month period.

232.05(2)(g)3. 3. This paragraph does not apply to any contract permitting a concessionaire to operate on the premises of the Bradley center.

232.05(3) (3) The corporation may not:

232.05(3)(a) (a) Sell, exchange or otherwise divest itself of the Bradley center.

232.05(3)(b) (b) Dissolve and wind up its affairs, unless the legislature enacts a law ordering dissolution or except as provided in s. 232.07.

232.05(4) (4) The corporation may charge a reasonable fee for providing copies of minutes and contracts under sub. (2) (f) and (g).

232.05 History History: 1985 a. 26; 1989 a. 31.



232.07 Dissolution.

232.07  Dissolution.

232.07(1)(1) The secretary of state shall, on July 1, 1993, issue a certificate of involuntary dissolution for the corporation if the corporation fails to submit to the secretary of state by June 30, 1993, evidence that it has received the Bradley center under s. 232.05 (2) (a). Notwithstanding ss. 232.03 and 232.05, upon issuance of the certificate of involuntary dissolution, the corporation shall cease to exist and may not transact business or exercise the powers under s. 232.05 except as provided in sub. (2).

232.07(2) (2) Promptly upon issuance of the certificate of involuntary dissolution, the corporation shall pay, discharge or make adequate provision for its debts, liabilities and obligations, including any judgment, order or decree which may be entered against it in any pending legal action, and shall transfer all remaining assets to the state. The corporation's existence shall continue, subject to the limitations on its activities under s. 181.1405.

232.07 History History: 1985 a. 26; 1989 a. 31, 336; 1997 a. 79.



232.09 Liability limited.

232.09  Liability limited. Neither the state, any political subdivision of the state nor any officer, employee or agent of the state or a political subdivision who is acting within the scope of employment is liable for any debt, obligation, act or omission of the corporation.

232.09 History History: 1985 a. 26.






233. University of Wisconsin hospitals and clinics authority.

233.01 Definitions.

233.01  Definitions. In this chapter:

233.01(1) (1) "Authority" means the University of Wisconsin Hospitals and Clinics Authority.

233.01(2) (2) "Board of directors" means the governing board of the authority.

233.01(3) (3) "Board of regents" means the board of regents of the University of Wisconsin System.

233.01(4) (4) "Bond" means a bond, note or other obligation of the authority issued under this chapter, including any refunding bond, other than the lease agreement or indebtedness described under s. 233.03 (12).

233.01(5) (5) "Bond resolution" means a resolution of the board of directors authorizing the issuance of, or providing terms and conditions related to, bonds and includes, where appropriate, any trust agreement, trust indenture, indenture of mortgage or deed of trust providing terms and conditions for bonds.

233.01(6) (6) "Lease agreement" means the lease agreement that is required to be entered into between the board of directors and the board of regents under s. 233.04 (7) or a lease agreement that is entered into between the board of directors and the board of regents under s. 233.04 (7g).

233.01(7) (7) "On-campus facilities" means facilities that are located on land owned by the state, that are under the control of the board of regents and that are primarily related to the operation of the University of Wisconsin Hospitals and Clinics and its related services.

233.01 History History: 1995 a. 27.



233.02 University of Wisconsin Hospitals and Clinics Authority: creation; organization of board of directors.

233.02  University of Wisconsin Hospitals and Clinics Authority: creation; organization of board of directors.

233.02(1)(1) There is created a public body corporate and politic to be known as the "University of Wisconsin Hospitals and Clinics Authority". The board of directors shall consist of the following members:

233.02(1)(a) (a) Six members nominated by the governor, and with the advice and consent of the senate appointed, for 5-year terms.

233.02(1)(am) (am) Each cochairperson of the joint committee on finance or a member of the legislature designated by that cochairperson.

233.02(1)(b) (b) Three members of the board of regents appointed by the president of the board of regents.

233.02(1)(c) (c) The chancellor of the University of Wisconsin-Madison or his or her designee.

233.02(1)(d) (d) The dean of the University of Wisconsin-Madison Medical School.

233.02(1)(e) (e) A chairperson of a department at the University of Wisconsin-Madison Medical School, appointed by the chancellor of the University of Wisconsin-Madison.

233.02(1)(f) (f) A faculty member of a University of Wisconsin-Madison health professions school, other than the University of Wisconsin-Madison Medical School, appointed by the chancellor of the University of Wisconsin-Madison.

233.02(1)(g) (g) The secretary of administration or his or her designee.

233.02(2) (2) A vacancy on the board of directors shall be filled in the same manner as the original appointment to the board of directors for the remainder of the unexpired term, if any.

233.02(3) (3) A member of the board of directors may not be compensated for his or her services but shall be reimbursed for actual and necessary expenses, including travel expenses, incurred in the performance of his or her duties.

233.02(4) (4) No cause of action of any nature may arise against and no civil liability may be imposed upon a member of the board of directors for any act or omission in the performance of his or her powers and duties under this chapter, unless the person asserting liability proves that the act or omission constitutes willful misconduct.

233.02(8) (8) The members of the board of directors shall annually elect a chairperson and may elect other officers as they consider appropriate. Eight members of the board of directors constitute a quorum for the purpose of conducting the business and exercising the powers of the authority, notwithstanding the existence of any vacancy. The members of the board of directors specified under sub. (1) (c) and (g) may not be the chairperson of the board of directors for purposes of 1995 Wisconsin Act 27, section 9159 (2). The board of directors may take action upon a vote of a majority of the members present, unless the bylaws of the authority require a larger number.

233.02(9) (9) The board of directors shall appoint a chief executive officer who shall not be a member of the board of directors and who shall serve at the pleasure of the board of directors. The chief executive officer shall receive such compensation as the board of directors fixes. The chief executive officer or other person designated by resolution of the board of directors shall keep a record of the proceedings of the authority and shall be custodian of all books, documents and papers filed with the authority, the minute book or journal of the authority and its official seal. The chief executive officer or other person may cause copies to be made of all minutes and other records and documents of the authority and may give certificates under the official seal of the authority to the effect that such copies are true copies, and all persons dealing with the authority may rely upon such certificates.

233.02 History History: 1995 a. 27, 216; 2007 a. 109; 2011 a. 10.



233.03 Powers of authority.

233.03  Powers of authority. The authority shall have all the powers necessary or convenient to carry out the purposes and provisions of this chapter. In addition to all other powers granted by this chapter, the authority may:

233.03(1) (1) Adopt bylaws and policies and procedures for the regulation of its affairs and the conduct of its business.

233.03(2) (2) Sue and be sued; have a seal and alter the seal at pleasure; have perpetual existence; maintain an office; negotiate and enter into leases; accept gifts or grants, but not including research grants in which the grant investigator is an employee of the board of regents; accept bequests or loans; accept and comply with any lawful conditions attached to federal financial assistance; and make and execute other instruments necessary or convenient to the exercise of the powers of the authority.

233.03(5) (5) Procure insurance on its debt obligations.

233.03(7) (7) Subject to s. 233.10 and ch. 40 and 1995 Wisconsin Act 27, section 9159 (4), employ any agent, employee or special advisor that the authority finds necessary and fix his or her compensation and provide any employee benefits, including an employee pension plan.

233.03(8) (8) Appoint any technical or professional advisory committee that the authority finds necessary and define the duties, and provide reimbursement for the expenses, of the committee.

233.03(9) (9)

233.03(9)(a)(a) With any other person, establish, govern and participate in the operation and financing of any corporation or partnership that provides health-related services, if the articles of incorporation of any such corporation conform with par. (b) and if the corporation or partnership provides the secretary of administration, the legislative fiscal bureau and the legislative audit bureau access to examine any books, records or other documents maintained by the corporation or partnership and relating to its expenditures, revenues, operations or structure. The authority may provide administrative and financial services to any such corporation or partnership.

233.03(9)(b) (b) The articles of incorporation of any corporation under par. (a) shall provide that the secretary of administration, the legislative fiscal bureau and the legislative audit bureau have the access required under par. (a).

233.03(10) (10) Enter into procurement contracts with the board of regents or joint contracts with the board of regents for procurements from 3rd parties and may enter into other contracts, rental agreements and cooperative agreements and other necessary arrangements with the board of regents which may be necessary and convenient for the missions, purposes, objects and uses of the authority authorized by law.

233.03(11) (11) Issue bonds in accordance with ss. 233.20 to 233.26.

233.03(12) (12) Seek financing from, and incur indebtedness to, the Wisconsin Health and Educational Facilities Authority.

233.03(13) (13) Construct or improve facilities that are on state-owned land, if approval requirements under s. 16.85 (14) are met and if the state agency having authority to approve construction or improvement projects on the land approves the project.

233.03(15) (15) Acquire, design, construct or improve any facility that is not located on state-owned land.

233.03(16) (16) Buy, sell and lease real estate.

233.03 History History: 1995 a. 27; 2007 a. 109; 2011 a. 10.

233.03 Annotation The Authority is a private entity without sovereign immunity. Takle v. University of Wisconsin Hospital and Clinics Authority, 402 F.3d 768 (2005).



233.04 Duties of authority.

233.04  Duties of authority. The authority shall do all of the following:

233.04(1) (1) By October 1, 1997, and annually thereafter, submit to the chief clerk of each house of the legislature under s. 13.172 (2), the president of the board of regents, the secretary of administration and the governor a report on the patient care, education, research and community service activities and accomplishments of the authority and an audited financial statement, certified by an independent auditor, of the authority's operations.

233.04(2) (2) Subject to s. 233.10, develop and implement a personnel structure and other employment policies for employees of the authority.

233.04(3) (3) Contract for any legal services required for the authority.

233.04(3b) (3b)

233.04(3b)(a)(a) Except as provided in par. (b), maintain, control and supervise the use of the University of Wisconsin Hospitals and Clinics, for the purposes of:

233.04(3b)(a)1. 1. Delivering high-quality health care to patients using the hospitals and to those seeking care from its programs, including a commitment to provide such care for the medically indigent.

233.04(3b)(a)2. 2. Providing an environment suitable for instructing medical and other health professions students, physicians, nurses and members of other health-related disciplines.

233.04(3b)(a)3. 3. Sponsoring and supporting research in the delivery of health care to further the welfare of the patients treated and applying the advances in health knowledge to alleviate human suffering, promote health and prevent disease.

233.04(3b)(a)4. 4. Assisting health programs and personnel throughout the state and region in the delivery of health care.

233.04(3b)(b) (b) Paragraph (a) does not apply unless a lease agreement under sub. (7) or (7g) and an affiliation agreement under sub. (7m) or (7p) are in effect that comply with all applicable requirements of those provisions. In the event either of these agreements are not in effect, the on-campus facilities and any improvements, modifications or other facilities specified in sub. (7) (c) shall transfer to the board of regents.

233.04(5) (5) Establish the authority's annual budget and monitor the fiscal management of the authority.

233.04(6) (6) Procure liability insurance covering its officers, employees and agents and procure insurance against any loss in connection with its property and other assets.

233.04(7) (7) Subject to s. 233.05 (1) and 1995 Wisconsin Act 27, section 9159 (2) (k), negotiate and enter into a lease agreement with the board of regents to lease the on-campus facilities beginning on June 29, 1996, for an initial period of not more than 30 years. The lease agreement shall include all of the following:

233.04(7)(a) (a) A provision that requires the authority to pay the state an amount determined under this paragraph for the lease of the on-campus facilities that are leased under the agreement. The amount of the rental payment for the on-campus facilities may not be less than the greater of the following:

233.04(7)(a)1. 1. An amount equal to the debt service accruing during the term of the lease agreement on all outstanding bonds issued by the state for the purpose of financing the acquisition, construction or improvement of on-campus facilities that are leased under the agreement, regardless of whether these bonds are issued before or after the lease agreement is entered into. The definition of "bond" under s. 233.01 (4) does not apply to this subdivision.

233.04(7)(a)2. 2. A nominal amount determined by the parties to be necessary to prevent the lease agreement from being unenforceable because of a lack of consideration.

233.04(7)(b) (b) A provision that requires the authority to conduct its operations in such a way so that it will not adversely affect the exclusion of interest on bonds issued by the state from gross income under 26 USC 103 for federal income tax purposes.

233.04(7)(c) (c) A provision that gives the state ownership of all of the following:

233.04(7)(c)1. 1. Any improvements or modifications made by the authority to on-campus facilities that are leased to the authority under the lease agreement.

233.04(7)(c)2. 2. Any facility that the authority constructs on state-owned land.

233.04(7)(d) (d) A provision that specifies an amount and that exempts any construction or improvement project on state-owned land that costs less than the amount from review and approval under s. 16.85 (14).

233.04(7)(e) (e) Any provision necessary to ensure that the general management and operation of the on-campus facilities are consistent with the mission and responsibilities of the University of Wisconsin System specified in ss. 36.01 and 36.09.

233.04(7)(g) (g) A provision that protects the board of regents from all liability associated with the management, operation, use or maintenance of the on-campus facilities. No such provision shall make the authority liable for the acts or omissions of any officer, employee or agent of the board of regents, including any student who is enrolled at an institution within the University of Wisconsin System, unless the officer, employee or agent acts at the direction of the authority.

233.04(7)(h) (h) A provision on a mechanism for the resolution of disputes.

233.04(7g) (7g)

233.04(7g)(a)(a) Submit any modification, extension or renewal of the lease agreement under sub. (7) to the joint committee on finance. No extension or renewal of the lease agreement may be for a period of more than 30 years. Modification, extension or renewal of the agreement may be made as proposed by the authority and the board of regents only upon approval of the committee.

233.04(7g)(b) (b) If the committee does not approve an extension or renewal of the agreement, the on-campus facilities and any improvements, modifications or other facilities specified in sub. (7) (c) shall transfer to the board of regents.

233.04(7g)(c) (c) This subsection does not apply to an automatic extension of the lease agreement under s. 233.05 (1).

233.04(7m) (7m) Subject to 1995 Wisconsin Act 27, section 9159 (2) (k), negotiate and enter into an affiliation agreement with the board of regents. The affiliation agreement shall take effect on June 29, 1996. The initial period of the affiliation agreement shall run concurrently with the initial period of the lease agreement under sub. (7), and the affiliation agreement shall include all of the following:

233.04(7m)(a) (a) A provision that ensures the authority retains cash reserves at a level not lower than the level recommended by the independent auditor specified under sub. (1).

233.04(7m)(b) (b) Provisions that ensure support of the educational, research and clinical activities of the University of Wisconsin-Madison by the authority.

233.04(7m)(c) (c) A provision that requires the development of standards relating to the selection and financing by the authority of any corporation or partnership that provides health-related services. The standards shall be consistent with the missions of the authority and the board of regents.

233.04(7m)(d) (d) A provision that requires the board of regents to make reasonable charges for any services provided by the board of regents to the authority.

233.04(7m)(e) (e) A provision establishing a mechanism for the resolution of disputes.

233.04(7p) (7p)

233.04(7p)(a)(a) Submit any modification, extension or renewal of the affiliation agreement under sub. (7m) to the joint committee on finance. No extension or renewal of the affiliation agreement may be for a period of more than 30 years. Modification, extension or renewal of the agreement may be made as proposed by the authority and the board of regents only upon approval of the committee.

233.04(7p)(b) (b) If the committee does not approve an extension or renewal of the agreement, the on-campus facilities and any improvements, modifications or other facilities specified in sub. (7) (c) shall transfer to the board of regents.

233.04(7p)(c) (c) This subsection does not apply to an automatic extension of the affiliation agreement under s. 233.05 (2).

233.04(9) (9) Provide, on a monthly basis, the secretary of administration with such financial and statistical information as is required by the secretary of administration.

233.04(10) (10) If Children's Hospital and Health System ceases to operate a poison control center under s. 255.35, administer a statewide poison control program.

233.04 History History: 1995 a. 27 ss. 1770g, 6301; 1995 a. 216; 1997 a. 35, 237; 2001 a. 105; 2007 a. 109, 130; 2009 a. 180; 2011 a. 10.



233.05 Lease and affiliation agreements.

233.05  Lease and affiliation agreements.

233.05(1) (1)

233.05(1)(a) (a) Beginning on July 1, 1997, and any July 1 thereafter, a lease agreement under s. 233.04 (7) and an affiliation agreement under s. 233.04 (7m) are automatically extended for one year unless all of the following occur in the one-year period immediately preceding such date:

233.05(1)(a)1. 1. The board of directors or the board of regents adopts a resolution opposing the automatic extensions or the joint committee on finance takes action opposing the automatic extensions.

233.05(1)(a)2. 2. The party opposing the automatic extensions under subd. 1. provides written notice of its opposition to the other parties specified in subd. 1.

233.05(1)(b) (b) If a lease agreement and an affiliation agreement are not automatically extended on any July 1 under par. (a), the lease and affiliation agreements are not automatically extended on any subsequent July 1 unless in the one-year period immediately preceding such date each party that opposed the automatic extensions withdraws its opposition and notifies the other parties specified in par. (a) 1. of such withdrawal.

233.05(2) (2)

233.05(2)(a)(a) Beginning on July 1, 1997, and any July 1 thereafter, a lease agreement under s. 233.04 (7g) or an affiliation agreement under s. 233.04 (7p) is automatically extended for one year unless all of the following occur in the one-year period immediately preceding such date:

233.05(2)(a)1. 1. The board of directors or the board of regents adopts a resolution opposing the automatic extension or the joint committee on finance takes action opposing the automatic extension.

233.05(2)(a)2. 2. The party opposing the automatic extension under subd. 1. provides written notice of its opposition to the other parties specified in subd. 1.

233.05(2)(b) (b) If a lease or affiliation agreement is not automatically extended on any July 1 under par. (a), the lease or affiliation agreement is not automatically extended on any subsequent July 1 unless in the one-year period immediately preceding such date each party that opposed the automatic extension withdraws its opposition and notifies the other parties specified in par. (a) 1. of such withdrawal.

233.05 History History: 1995 a. 216; 2007 a. 109.



233.10 Appointment of employees; employee compensation and benefits.

233.10  Appointment of employees; employee compensation and benefits.

233.10(1) (1) The authority shall employ such employees as it may require and shall determine the qualifications and duties of its employees. Appointments to and promotions in the authority shall be made according to merit and fitness.

233.10(2) (2) Subject to subs. (3), (3r) and (3t) and ch. 40, the authority shall establish any of the following:

233.10(2)(a) (a) The compensation of the employees of the authority.

233.10(2)(b) (b) The kinds of leave to which an employee of the authority is entitled, including paid annual leave of absence, paid sick leave, and unpaid leave of absence, except that unused sick leave accumulated prior to July 1, 1997, shall be carried over and made available for the employee's use for appropriate sick leave purposes or for conversion as provided under s. 40.05 (4) (b), (be), (bm), or (bp).

233.10(2)(c) (c) Any other employment benefits to which an employee of the authority is entitled.

233.10(3) (3)

233.10(3)(a)(a) In this subsection and sub. (4), "carry-over employee" means an employee of the authority who satisfies all of the following:

233.10(3)(a)1. 1. The employee is offered employment by the authority on or before June 29, 1996.

233.10(3)(a)2. 2. Immediately prior to beginning employment with the authority, the employee was employed by the state other than in an academic staff appointment.

233.10(3)(a)3. 3. The position in which the employee was employed under subd. 2. was at the University of Wisconsin Hospitals and Clinics.

233.10(3)(c) (c) If an employee of the authority is a carry-over employee, the authority shall, when setting the terms of the carry-over employee's employment during the period beginning on June 29, 1996, and ending on June 30, 1997, do all of the following:

233.10(3)(c)1. 1. Pay to the carry-over employee the same compensation that the employee would have received if he or she were employed by the state in the position at the University of Wisconsin Hospitals and Clinics on June 29, 1996.

233.10(3)(c)2. 2. Grant to the carry-over employee, except when he or she is on an unpaid leave of absence, a paid holiday on each of the days specified in s. 230.35 (4) (a) as of the last day of the employee's employment as a state employee and holiday compensatory time off as specified in s. 230.35 (4) (b) as of the last day of the employee's employment as a state employee if the employee was entitled to those benefits on that day.

233.10(3)(c)3. 3. Grant to the carry-over employee the same paid annual leave of absence, paid sick leave and unpaid leave of absence that the employee received as of the last day of his or her employment as a state employee.

233.10(3)(c)4. 4. Grant to the carry-over employee military leave, treatment of military leave, jury service leave and voting leave in accordance with s. 230.35 (3) and (4) (e) and, to the extent applicable, rules of the office of state employment relations governing such leaves for employees in the classified service as of the last day of the employee's employment as a state employee if the employee was entitled to those benefits on that day.

233.10(3)(c)5. 5. Grant to the carry-over employee the same opportunity for employee training provided under s. 230.046 as of the last day of his or her employment as a state employee if the employee was entitled to those benefits on that day.

233.10(3)(d) (d) If an employee of the authority is not a carry-over employee, the authority shall, from June 29, 1996, to June 30, 1997, provide that employee the same rights, benefits and compensation provided to a carry-over employee under par. (c) who holds a position at the authority with similar duties.

233.10(3r) (3r)

233.10(3r)(a)(a) In this subsection and sub. (3t), "carry-over employee" means an employee of the authority who satisfies all of the following:

233.10(3r)(a)1. 1. The employee is offered employment by the authority on or before June 29, 1996.

233.10(3r)(a)2. 2. Immediately prior to beginning employment with the authority, the employee was employed in an academic staff appointment.

233.10(3r)(a)3. 3. The position in which the employee was employed under subd. 2. was at the University of Wisconsin Hospitals and Clinics.

233.10(3r)(b) (b) If an employee of the authority is a carry-over employee, the authority shall, when setting the terms of the carry-over employee's employment for the period beginning on June 29, 1996, and ending on June 30, 1997, do all of the following:

233.10(3r)(b)1. 1. Enter into an employment contract for such period with the carry-over employee. For such period, the contract shall provide the carry-over employee with the same procedural guarantees provided to persons having academic staff appointments under s. 36.15 on June 29, 1996.

233.10(3r)(b)2. 2. Pay to the carry-over employee the same compensation that the employee would have received if he or she were employed by the state in his or her academic staff appointment at the University of Wisconsin Hospitals and Clinics on June 29, 1996.

233.10(3r)(b)3. 3. Grant to the carry-over employee, except when he or she is on an unpaid leave of absence, a paid holiday on each of the days specified as a holiday in policies and procedures established by the board of regents under s. 36.15 (2) as of the last day of the employee's employment as a state employee and any holiday compensatory time off that may be specified in policies and procedures established by the board of regents under s. 36.15 (2) as of the last day of the employee's employment in the academic staff appointment.

233.10(3r)(b)4. 4. Grant to the carry-over employee the same paid annual leave of absence, paid sick leave and unpaid leave of absence that the employee received as of the last day of his or her employment in the academic staff appointment.

233.10(3r)(b)5. 5. Grant to the carry-over employee military leave, treatment of military leave, jury service leave and voting leave in accordance with policies and procedures established by the board of regents under s. 36.15 (2) and, as of the last day of the employee's employment in the academic staff appointment.

233.10(3r)(b)6. 6. Grant to the carry-over employee the same opportunity for any employee training that may be provided under policies and procedures established by the board of regents under s. 36.15 (2) as of the last day of his or her employment in the academic staff appointment.

233.10(3t) (3t) Unless expressly prohibited under ch. 40 or under federal law, the authority shall, from June 29, 1996, to June 30, 1997, not change to the detriment of a carry-over employee any employee benefit plan provided to the carry-over employee as of the last day of the employee's employment in the academic staff appointment.

233.10(4) (4) Notwithstanding the requirement that an employee be a state employee, a carry-over employee of the authority who was employed in a position in the classified service immediately prior to beginning employment with the authority shall, from June 29, 1996, to June 30, 1997, have the same transfer rights under s. 230.29 and the rules of the office of state employment relations governing transfers as a person who holds a position in the classified service.

233.10 History History: 1995 a. 27; 1997 a. 252; 2001 a. 16, 103; 2003 a. 33 ss. 2441, 2442, 9160; 2007 a. 109; 2011 a. 10.



233.12 Maintenance of records.

233.12  Maintenance of records.

233.12(1) (1)

233.12(1)(a) (a) Subject to rules promulgated by the department of administration under s. 16.611, the authority may transfer to or maintain in optical disk or electronic format any record in its custody and retain the record in that format only.

233.12(1)(b) (b) Subject to rules promulgated by the department of administration under s. 16.611, the authority shall maintain procedures to ensure the authenticity, accuracy, reliability and accessibility of records transferred to or maintained in optical disk or electronic format under par. (a).

233.12(1)(c) (c) Subject to rules promulgated by the department of administration under s. 16.611, if the authority transfers to or maintains in optical disk or electronic format any records in its custody, the authority shall ensure that the records stored in that format are protected from unauthorized destruction.

233.12(2) (2)

233.12(2)(a)(a) Any microfilm reproduction of an original record of the authority, or a copy generated from an original record stored in optical disk or electronic format, is considered an original record if all of the following conditions are met:

233.12(2)(a)1. 1. Any device used to reproduce the record on film or to transfer the record to optical disk or electronic format and generate a copy of the record from optical disk or electronic format accurately reproduces the content of the original.

233.12(2)(a)2. 2. The reproduction is on film which complies with the minimum standards of quality for microfilm reproductions, as established by rule of the public records board, or the optical disk or electronic copy and the copy generated from optical disk or electronic format comply with the minimum standards of quality for such copies, as established by rule of the department of administration under s. 16.611.

233.12(2)(a)3. 3. The film is processed and developed in accordance with the minimum standards established by the public records board.

233.12(2)(a)4. 4. The record is arranged, identified and indexed so that any individual document or component of the record can be located with the use of proper equipment.

233.12(2)(a)5. 5. The custodian of the record designated by the authority executes a statement of intent and purpose describing the record to be reproduced or transferred to optical disk or electronic format and the disposition of the original record, and executes a certificate verifying that the record was received or created and microfilmed or transferred to optical disk or electronic format in the normal course of business and files the statement in the offices of the authority.

233.12(2)(b) (b) The statement of intent and purpose executed under par. (a) 5. is presumptive evidence of compliance with all conditions and standards prescribed by this subsection.

233.12(3) (3)

233.12(3)(a)(a) Any microfilm reproduction of a record of the authority meeting the requirements of sub. (2) or copy of a record of the authority generated from an original record stored in optical disk or electronic format in compliance with this section shall be taken as, stand in lieu of and have all the effect of the original document and shall be admissible in evidence in all courts and all other tribunals or agencies, administrative or otherwise, in all cases where the original document is admissible.

233.12(3)(b) (b) Any enlarged copy of a microfilm reproduction of a record of the authority made as provided by this section or any enlarged copy of a record of the authority generated from an original record stored in optical disk or electronic format in compliance with this section that is certified by the custodian as provided in s. 889.08 shall have the same force as an actual-size copy.

233.12 History History: 1995 a. 216.



233.13 Closed records.

233.13  Closed records. Except as provided in ss. 19.36 (10) to (12) and 103.13, the authority may keep records of the following personnel matters closed to the public:

233.13(1) (1) Examination scores and ranks and other evaluations of applicants.

233.13(2) (2) Dismissals, demotions and other disciplinary actions.

233.13(3) (3) Addresses and home telephone numbers of employees.

233.13(4) (4) Pay survey data obtained from identifiable nonpublic employers.

233.13(5) (5) Names of nonpublic employers contributing pay survey data.

233.13 History History: 1995 a. 27; 2003 a. 47.



233.17 Liability limited.

233.17  Liability limited.

233.17(1)(1) Neither the state, any political subdivision of the state nor any officer, employee or agent of the state or a political subdivision who is acting within the scope of employment or agency is liable for any debt, obligation, act or omission of the authority.

233.17(2) (2)

233.17(2)(a)(a) No officer, employee or agent of the board of regents, including any student who is enrolled at an institution within the University of Wisconsin System, is an agent of the authority unless the officer, employee or agent acts at the express written direction of the authority.

233.17(2)(b) (b) Notwithstanding par. (a), no member of the faculty or academic staff of the University of Wisconsin System, acting within the scope of his or her employment, may be considered, for liability purposes, as an agent of the authority.

233.17 History History: 1995 a. 27; 1997 a. 237.

233.17 Annotation A member of the faculty is also a state employee and thus not an agent of UWHC within the meaning of sub. (2) (b). The statute unambiguously encompasses all forms of agency, which necessarily includes actual, apparent, or ostensible agency. Suchomel v. University of Wisconsin Hospital & Clinics, 2005 WI App 234, 288 Wis. 2d 188, 708 N.W.2d 13, 04-0363.



233.20 Issuance of bonds.

233.20  Issuance of bonds.

233.20(1)(1) The authority may issue bonds for any corporate purpose. All bonds are negotiable for all purposes, notwithstanding their payment from a limited source.

233.20(1m) (1m) The authority may issue bonds only if a majority of the board of directors determines that, to the extent possible without having an adverse impact on the ability of the authority to sell bonds at a given interest rate, the terms on which the bonds are to be offered are structured in such a way as to accommodate the possibility of the early termination of the lease or affiliation agreement, or both. The board shall base a determination under this subsection on the best information available to the board at the time the determination is made.

233.20(2) (2) The bonds of each issue shall be payable from sources specified in the bond resolution under which the bonds are issued or in a related trust agreement, trust indenture, indenture of mortgage or deed of trust.

233.20(3) (3) The authority may not issue bonds unless the issuance is first authorized by a bond resolution. Bonds shall bear the dates, mature at the times not exceeding 30 years from their dates of issue, bear interest at the rates, be payable at the times, be in the denominations, be in the form, carry the registration and conversion privileges, be executed in the manner, be payable in lawful money of the United States at the places, and be subject to the terms of redemption, that the bond resolution provides. The bonds shall be executed by the manual or facsimile signatures of the officers of the authority designated by the board. The bonds may be sold at public or private sale at the price, in the manner and at the time determined by the board. Pending preparation of definitive bonds, the authority may issue interim receipts or certificates that shall be exchanged for the definitive bonds.

233.20(3m) (3m) The authority may not issue bonds or incur indebtedness described under s. 233.03 (12) unless one of the following applies:

233.20(3m)(a) (a) The bonds or indebtedness are a refinancing of existing bonds or indebtedness.

233.20(3m)(b) (b) If the authority has an unenhanced bond rating in the category of A or better from Moody's Investor Service, Inc., or in the category of A or better from Standard & Poor's Corporation, or equivalent ratings from those or comparable rating agencies when such rating systems or rating agencies no longer exist, the authority has provided notice to the joint committee on finance and the secretary of administration of the bond rating of the authority, the amount of the proposed bonds or indebtedness, and the proposed use of the proceeds, and the joint committee on finance has not notified the authority within 30 working days after receipt of the notice that the joint committee on finance has scheduled a meeting to review the proposed bonds or indebtedness and the secretary of administration has not notified the authority within 30 working days after receipt of the notice that the secretary will conduct further review of the proposed bonds or indebtedness.

233.20(3m)(c) (c) The joint committee on finance votes to approve the amount of the bonds or indebtedness and the secretary of administration, or his or her designee, has issued written approval of the bonds or indebtedness.

233.20(4) (4) Any bond resolution may contain provisions, which shall be a part of the contract with the holders of the bonds that are authorized by the bond resolution, regarding any of the following:

233.20(4)(a) (a) Pledging or assigning specified assets or revenues of the authority.

233.20(4)(b) (b) Setting aside reserves or sinking funds, and the regulation, investment and disposition of these funds.

233.20(4)(c) (c) Limitations on the purpose to which or the investments in which the proceeds of the sale of any issue of bonds may be applied.

233.20(4)(d) (d) Limitations on the issuance of additional bonds, the terms upon which additional bonds may be issued and secured and the terms upon which additional bonds may rank on a parity with, or be subordinate or superior to, other bonds.

233.20(4)(e) (e) Funding, refunding, advance refunding or purchasing outstanding bonds.

233.20(4)(f) (f) Procedures, if any, by which the terms of any contract with bondholders may be amended, the amount of bonds the holders of which must consent to the amendment and the manner in which this consent may be given.

233.20(4)(g) (g) Defining the acts or omissions to act that constitute a default in the duties of the authority to the bondholders, and providing the rights and remedies of the bondholders in the event of a default.

233.20(4)(h) (h) Other matters relating to the bonds that the board considers desirable.

233.20(5) (5) Neither the members of the board nor any person executing the bonds is liable personally on the bonds or subject to any personal liability or accountability by reason of the issuance of the bonds, unless the personal liability or accountability is the result of willful misconduct.

233.20 History History: 1995 a. 27, 216; 2007 a. 109.



233.21 Bond security.

233.21  Bond security. The authority may secure bonds by a trust agreement, trust indenture, indenture of mortgage or deed of trust by and between the authority and one or more corporate trustees. A bond resolution providing for the issuance of bonds so secured shall mortgage, pledge, assign or grant security interests in some or all of the revenues to be received by, and property of, the authority and may contain those provisions for protecting and enforcing the rights and remedies of the bondholders that are reasonable and proper and not in violation of law. A bond resolution may contain other provisions determined by the board to be reasonable and proper for the security of the bondholders.

233.21 History History: 1995 a. 27.



233.22 Bonds not public debt.

233.22  Bonds not public debt.

233.22(1) (1) The state is not liable on bonds and the bonds are not a debt of the state. All bonds shall contain a statement to this effect on the face of the bond. A bond issue does not, directly or indirectly or contingently, obligate the state or a political subdivision of the state to levy any tax or make any appropriation for payment of the bonds. Nothing in this section prevents the authority from pledging its full faith and credit to the payment of bonds.

233.22(2) (2) Nothing in this chapter authorizes the authority to create a debt of the state, and all bonds issued by the authority are payable, and shall state that they are payable, solely from the funds pledged for their payment in accordance with the bond resolution authorizing their issuance or in any trust indenture or mortgage or deed of trust executed as security for the bonds. The state is not liable for the payment of the principal of or interest on a bond or for the performance of any pledge, mortgage, obligation or agreement that may be undertaken by the authority. The breach of any pledge, mortgage, obligation or agreement undertaken by the authority does not impose pecuniary liability upon the state or a charge upon its general credit or against its taxing power.

233.22 History History: 1995 a. 27.



233.23 State pledge.

233.23  State pledge. The state pledges to and agrees with the bondholders, and persons that enter into contracts with the authority under this chapter, that the state will not limit or alter the rights vested in the authority by this chapter before the authority has fully met and discharged the bonds, and any interest due on the bonds, and has fully performed its contracts, unless adequate provision is made by law for the protection of the bondholders or those entering into contracts with the authority.

233.23 History History: 1995 a. 27.



233.26 Refunding bonds.

233.26  Refunding bonds.

233.26(1)(1) The authority may issue bonds to fund or refund any outstanding bond, including the payment of any redemption premium on the outstanding bond and any interest accrued or to accrue to the earliest or any subsequent date of redemption, purchase or maturity.

233.26(2) (2) The authority may apply the proceeds of any bond issued to fund or refund any outstanding bond to purchase, retire at maturity or redeem any outstanding bond. The authority may, pending application, place the proceeds in escrow to be applied to the purchase, retirement at maturity or redemption of any outstanding bond at any time.

233.26 History History: 1995 a. 27.



233.40 Hospitals charges.

233.40  Hospitals charges.

233.40(1)(1)  Rates. The University of Wisconsin Hospitals and Clinics shall treat patients so admitted at rates computed in the following manner:

233.40(1)(a) (a) Room rate. The chief executive officer shall establish with the approval of the board of directors a schedule of room rates for patients which may be adjusted by the chief executive officer with the approval of the board of directors to meet changes in the cost of operation. As used in this section "room rates" includes the charges for meals and for ordinary nursing care.

233.40(1)(c) (c) Ancillary services. All services provided except those covered by the room rate shall be charged for in accordance with a schedule established and maintained for public inspection by the University of Wisconsin Hospitals and Clinics Authority.

233.40(3) (3) Indian children. Indian children whose hospital care is to be paid from funds granted the office of Indian affairs, U.S. department of interior, shall be admitted to the University of Wisconsin Hospitals and Clinics at the rates established under sub. (1).

233.40(4) (4) Additional charges forbidden. The University of Wisconsin Hospitals and Clinics Authority may not charge any compensation other than the amount provided by the board of directors for any of the following patients:

233.40(4)(c) (c) Any child referred to the hospitals or their clinics by the children's consultation service of a mental health institute under s. 46.041.

233.40(4)(d) (d) Any pupil referred to the hospitals or their clinics by the state superintendent of public instruction under s. 115.53 (4).

233.40(4)(e) (e) Any American Indian child admitted to the hospitals whose care is being paid under sub. (3).

233.40 History History: 1971 c. 100 s. 23; 1975 c. 39 ss. 631m, 732 (1); 1977 c. 29; 1977 c. 418 ss. 628, 924 (50); 1977 c. 447 s. 206; 1977 c. 449; 1981 c. 314; 1983 a. 27; 1985 a. 29, 176; 1995 a. 27 ss. 4197 to 4200; Stats. 1995 s. 233.40; 1997 a. 27, 35.



233.41 Soldiers preferred patients.

233.41  Soldiers preferred patients. In admitting patients to the University of Wisconsin Hospitals and Clinics, preference shall be given to honorably discharged veterans of any of the wars of the United States or who is otherwise eligible for benefits from the department of veterans affairs. Preference is hereby defined to mean that whenever the chief executive officer of the authority is notified that the applicant is such a veteran, such veteran shall be the next person so admitted to the hospital, except in case of an emergency.

233.41 History History: 1995 a. 27 s. 4202; Stats. 1995 s. 233.41.



233.42 Subject to ch. 150.

233.42  Subject to ch. 150. The University of Wisconsin Hospitals and Clinics is subject to ch. 150.

233.42 History History: 1977 c. 29; 1977 c. 418 s. 924 (50); 1977 c. 477 s. 206; 1995 a. 27 s. 4203; Stats. 1995 s. 233.42.






234. Wisconsin housing and economic development authority.

234.01 Definitions.

234.01  Definitions. In this chapter:

234.01(1) (1) "Authority" means the Wisconsin Housing and Economic Development Authority.

234.01(2) (2) "Authority cost" means any costs incurred by the authority in carrying out and administering any of its powers, duties and functions including, but not limited to, costs of financing by the authority, service charges, insurance premiums and administrative and operating costs of the authority.

234.01(3) (3) "Business incubator" means a facility designed to encourage the growth of new businesses, if at least 2 of the following apply:

234.01(3)(a) (a) Space in the facility is rented at a rate lower than the market rate in the community.

234.01(3)(b) (b) Shared business services are provided in the facility.

234.01(3)(c) (c) Management and technical assistance are available at the facility.

234.01(3)(d) (d) Businesses using the facility may obtain financial capital through a direct relationship with at least one financial institution.

234.01(3m) (3m) "Collateral" means a 3rd-party note, mortgage, guaranty, insurance policy, bond, letter of credit, security agreement or other instrument securing the repayment of an economic development loan or a mortgage loan.

234.01(4) (4) "Development costs" mean the costs which have been approved by the authority as appropriate expenditures including but not limited to:

234.01(4)(a) (a) Payments for options to purchase properties on the proposed housing project site, deposits on contracts of purchase, or with the prior approval of the authority, payments for the purchase of such properties;

234.01(4)(b) (b) Legal, organizational and marketing expenses, including payment of attorney fees, project manager and clerical staff salaries, office rent, and other incidental expenses;

234.01(4)(c) (c) Payment of fees and preliminary feasibility studies and advances for planning, engineering and architectural work;

234.01(4)(d) (d) Expenses for surveys as to need and market analyses;

234.01(4)(e) (e) Necessary application and other fees to federal and other government agencies; and

234.01(4)(f) (f) Such other expenses incurred by the eligible sponsor as the authority deems appropriate to effectuate the purposes of this chapter.

234.01(4m) (4m) "Economic development loan" means an advance of moneys, supported by a written promise of repayment, to finance an economic development project.

234.01(4n) (4n) "Economic development project" means any of the following:

234.01(4n)(a) (a) Land, plant or equipment for any of the following:

234.01(4n)(a)1. 1. Facilities for manufacturing or commercial real estate activities.

234.01(4n)(a)2. 2. National or regional headquarters facilities.

234.01(4n)(a)3. 3. Facilities for the storage or distribution of products of manufacturing activities, materials, components, or equipment.

234.01(4n)(a)3m. 3m. Facilities for the retail sale of goods or services.

234.01(4n)(a)4. 4. Facilities for research and development activities.

234.01(4n)(a)5. 5. Recreational and tourism facilities serving to attract visitors to this state.

234.01(4n)(a)6. 6. Facilities for the production, packaging, processing or distribution of raw agricultural commodities.

234.01(4n)(a)7. 7. Facilities for engaging in the business of operating a railroad.

234.01(4n)(a)8. 8. Facilities for recycling as defined in s. 287.13 (1) (h).

234.01(4n)(b) (b) Activities of a long-term nature, such as research and development or long-term working capital.

234.01(4n)(c) (c) Equipment, materials or labor used to make an energy-conserving improvement to a commercial or industrial facility.

234.01(5) (5) "Eligible sponsor" means any housing corporation, limited-profit entity or nonprofit corporation or any other entity meeting criteria established by the authority and which is organized to provide housing for persons and families of low and moderate income.

234.01(5k) (5k) "Financial institution" means a bank, savings bank, savings and loan association, credit union, insurance company, finance company, mortgage banker licensed under s. 224.72, community development corporation, small business investment corporation, pension fund or other lender which provides commercial loans in this state.

234.01(5m) (5m) "Homeownership mortgage loan" has the meaning given under s. 234.59 (1) (f).

234.01(6) (6) "Housing corporation" means a corporation organized under s. 182.004 and whose articles of incorporation, in addition to other requirements of law, provide that:

234.01(6)(a) (a) If the corporation receives any loan or advance from the authority under this chapter, it may enter into an agreement with the authority providing for regulation with respect to rents, profits, dividends and disposition of property or franchises; and

234.01(6)(b) (b) If the corporation receives a loan or advance under this chapter, the chairperson of the authority, acting with the prior approval of the majority of the members of the authority, may, if he or she determines that any such loan or advance is in jeopardy of not being repaid, that the proposed development for which such loan or advance was made is in jeopardy of not being constructed or that the corporation is not carrying out the intent and purposes of this chapter, appoint to the board of directors of such corporation a number of new directors, which number shall be sufficient to constitute a majority of such board, notwithstanding any other provision of such articles of incorporation or of any other provision of law.

234.01(7) (7) "Housing project" means a specific work or improvement within this state undertaken primarily to provide dwelling accommodations, including land development and the acquisition, construction or rehabilitation of buildings and improvements thereto, for residential housing, and such other nonhousing facilities as may be determined by the authority to be either necessary for the economic viability thereof, required by law or by a master plan, or incidental or appurtenant thereto.

234.01(7m) (7m) "Housing rehabilitation loan" means a low interest housing rehabilitation loan as defined in s. 234.49 (1) (f) and (fm).

234.01(8) (8) "Limited-profit entity" means any person or trust which, in its articles of incorporation or comparable documents of organization, or by written agreement with the authority, provides that:

234.01(8)(a) (a) As a condition of acceptance of a loan or advance under this chapter, the limited-profit entity shall enter into an agreement with the authority providing for limitations of rents, profits, dividends and disposition of property or franchises; and

234.01(8)(b) (b) If the limited-profit entity receives a loan or advance under this chapter, the chairperson of the authority, acting with the prior approval of the majority of members of the authority, may, if he or she determines that any such loan or advance is in jeopardy of not being repaid, that the proposed development for which such loan or advance was made is in jeopardy of not being constructed or that the limited-profit entity is otherwise not carrying out the intent and purposes of this chapter, appoint to the board of directors or other comparable controlling body of such limited-profit entity a number of new directors or persons, which number shall be sufficient to constitute a voting majority of such board or controlling body, notwithstanding any other provisions of the limited-profit entity's articles of incorporation or other documents of organization, or of any other provisions of law.

234.01(9) (9) "Nonprofit corporation" means:

234.01(9)(a) (a) A nonprofit corporation incorporated under ch. 181 whose articles of incorporation, in addition to other requirements of law, provide that:

234.01(9)(a)1. 1. The corporation has as its major purpose the providing of housing facilities for persons and families of low and moderate income;

234.01(9)(a)2. 2. All income and earnings of the corporation shall be used exclusively for corporation purposes and no part of the net income or net earnings of the corporation shall inure to the benefit or profit of any private person;

234.01(9)(a)3. 3. The corporation is in no manner controlled or under the direction or acting in the substantial interest of private persons seeking to derive profit or gain therefrom or seeking to eliminate or minimize losses in any dealing or transactions therewith;

234.01(9)(a)4. 4. If the corporation receives any loan or advance from the authority, it shall enter into an agreement with the authority, providing for limitations on rents, profits, dividends and disposition of property or franchises; and

234.01(9)(a)5. 5. That if the corporation receives a loan or advance under this chapter, the chairperson of the authority, acting with the prior approval of the majority of the members of the authority, may, on determination that any such loan or advance is in jeopardy of not being repaid, that the proposed development for which such loan or advance was made is in jeopardy of not being constructed, that some part of the net income or net earnings of the corporation is inuring to the benefit of any private person, that the corporation is in some manner controlled or under the direction of or acting in the substantial interest of any private person seeking to derive benefit or gain therefrom or seeking to eliminate or minimize losses in any dealings or transactions therewith or that the corporation is not carrying out the intent and purposes of this chapter, appoint to the board of directors of such corporation a number of new directors, which number shall be sufficient to constitute a majority of such board, notwithstanding any other provisions of such articles of incorporation or of any other provisions of law.

234.01(9)(b) (b) Any authority established pursuant to s. 66.1201 or 66.1213.

234.01(10) (10) "Persons and families of low and moderate income" means persons and families who cannot afford to pay the amounts at which private enterprise, without federally-aided mortgages or loans from the authority, can provide a substantial supply of decent, safe and sanitary housing and who fall within income limitations set by the authority in its rules. In determining such income limitations the authority shall consider the amounts of the total income of such persons available for housing needs, the size of the family, the cost and condition of available housing facilities, standards established for various federal programs and any other factors determined by the authority to be appropriate in arriving at such limitations. Among low- or moderate-income persons and families, preference shall be given to those displaced by governmental action.

234.01 History History: 1971 c. 287; 1975 c. 221, 421; 1977 c. 418, 447; 1979 c. 361 ss. 112, 113; 1981 c. 349; 1983 a. 81 ss. 2, 11; 1983 a. 83 ss. 5, 20; 1985 a. 29 ss. 2116, 3202 (14); 1985 a. 334; 1987 a. 27, 359; 1987 a. 403 s. 256; 1989 a. 281; 1989 a. 335 s. 89; 1991 a. 37, 221; 1995 a. 27, 227; 1997 a. 27; 1999 a. 150 s. 672; 2001 a. 104; 2005 a. 75, 253, 418; 2007 a. 20; 2009 a. 2; 2011 a. 32, 214.

234.01 Annotation "Limited-profit entity" has meaning only with reference to WHEDA's loan to the entity. The entity terminates when the loan is satisfied and nothing remains to be done except to dispose of what remains in the hands of the entity. WHEDA v. Bay Shore Apartments, 200 Wis. 2d 129, 546 N.W.2d 480 (Ct. App. 1996), 93-1825.



234.02 Wisconsin Housing and Economic Development Authority: creation; membership; appointment and tenure; meetings; officers.

234.02  Wisconsin Housing and Economic Development Authority: creation; membership; appointment and tenure; meetings; officers.

234.02(1) (1) There is created a public body corporate and politic to be known as the "Wisconsin Housing and Economic Development Authority." The members of the authority shall be the chief executive officer of the Wisconsin Economic Development Corporation or his or her designee and the secretary of administration or his or her designee, and 6 public members nominated by the governor, and with the advice and consent of the senate appointed, for staggered 4-year terms commencing on the dates their predecessors' terms expire. In addition, one senator of each party and one representative to the assembly of each party appointed as are the members of standing committees in their respective houses shall serve as members of the authority. A member of the authority shall receive no compensation for services but shall be reimbursed for necessary expenses, including travel expenses, incurred in the discharge of duties. Subject to the bylaws of the authority respecting resignations, each member shall hold office until a successor has been appointed and has qualified. A certificate of appointment or reappointment of any member shall be filed with the authority and the certificate shall be conclusive evidence of the due and proper appointment.

234.02(2) (2) The powers of the authority shall be vested in the members thereof in office. A majority of the members of the authority constitutes a quorum for the purpose of conducting its business and exercising its powers and for all other purposes, notwithstanding the existence of any vacancies. Action may be taken by the authority upon a vote of a majority of the members present, unless the bylaws of the authority require a larger number. Meetings of the members of the authority may be held anywhere within or without the state.

234.02(3) (3) The governor shall appoint a public member as the chairperson of the authority for a one-year term beginning on the expiration of the term of the chairperson's predecessor. The authority shall elect a vice chairperson. The governor shall nominate, and with the advice and consent of the senate appoint, the executive director of the authority, to serve a 2-year term. The authority shall employ the executive director so appointed, legal and technical experts and such other officers, agents and employees, permanent and temporary, as it may require, and shall determine their qualifications, duties and compensation, all notwithstanding subch. II of ch. 230, except that s. 230.40 shall apply, and except that the compensation of any employee of the authority shall not exceed the maximum of the executive salary group range established under s. 20.923 (1) for positions assigned to executive salary group 6. The authority may delegate any of its powers or duties to its employees with the consent of the executive director or to its agents.

234.02(3m) (3m)

234.02(3m)(a)(a) The authority shall adhere to specifications prepared under s. 16.72 (2), if applicable to the product or service to be purchased.

234.02(3m)(b) (b) Members and employees of the authority are subject to uniform travel schedule amounts approved under s. 20.916 (8).

234.02(3m)(c) (c) The authority shall, with the advice of the government accountability board, adopt and enforce ethics guidelines applicable to its paid consultants which are similar to subch. III of ch. 19, except that the authority may not require its paid consultants to file financial disclosure statements.

234.02(4) (4) The authority shall continue in existence until terminated by law, but no such law shall take effect while the authority has obligations outstanding.

234.02(5) (5) No cause of action of any nature may arise against and no civil liability may be imposed upon a member of the authority, or other officer or employee of the authority appointed by the governor, for any act or omission in the performance of his or her powers and duties under this chapter, unless the person asserting liability proves that the act or omission constitutes willful misconduct.

234.02 History History: 1971 c. 287; 1973 c. 12; 1975 c. 221, 224; 1977 c. 196 s. 131; 1977 c. 325, 418; 1979 c. 361 s. 112; 1981 c. 349, 355; 1983 a. 81 s. 11; 1983 a. 83 ss. 6, 20; 1987 a. 399; 1991 a. 39, 315; 1995 a. 27 s. 9116 (5); 2001 a. 104; 2007 a. 1; 2011 a. 32.

234.02 Annotation The Housing Authority Act, except for s. 234.15 (4), Stats. 1971, is constitutional. State ex rel. Warren v. Nusbaum, 59 Wis. 2d 391, 208 N.W.2d 780 (1973).



234.03 Powers of authority.

234.03  Powers of authority. The authority shall have all the powers necessary or convenient to implement this chapter, including the following powers in connection with its projects or programs, in addition to all other powers granted by this chapter:

234.03(1) (1) To sue and be sued; to have a seal and to alter the same at pleasure; to have perpetual existence; to make and execute contracts and other instruments necessary or convenient to the exercise of the powers of the authority; and to make, amend and repeal bylaws and rules.

234.03(2) (2) To accept gifts, loans or other aid.

234.03(2m) (2m) To issue notes and bonds in accordance with ss. 234.08, 234.40, 234.50, 234.60, 234.61, 234.626, and 234.65.

234.03(3) (3) To agree and comply with any conditions attached to federal financial assistance.

234.03(4) (4) To employ such agents, employees and special advisers as it finds necessary and to fix their compensation.

234.03(5) (5) To study and analyze housing needs within the state and ways of meeting such needs, including data with respect to population and family groups and the distribution thereof according to income groups, the amount and quality of available housing and its distribution according to rentals and sales prices, employment, wages and other factors affecting housing needs and the meeting thereof; to make the results of such studies and analyses available to the public and the housing and supply industries; and to engage in research and disseminate information on housing.

234.03(6) (6) To survey and investigate the housing conditions and needs, both rural and urban, throughout the state and make recommendations to the governor and the legislature as to legislation and other measures necessary or advisable to alleviate any existing housing shortage in the state.

234.03(7) (7) To encourage research in, and demonstration projects to develop, new and better techniques and methods for increasing the supply of housing for families and persons of low and moderate income.

234.03(8) (8) To cooperate with and encourage cooperation among all federal, state and municipal agencies, sponsors and local authorities in the planning for and financing and construction of housing for persons and families of low and moderate income.

234.03(9) (9) To encourage community organizations to assist in initiating housing projects for persons and families of low and moderate income as provided in this chapter.

234.03(10) (10) To provide technical assistance in the development of housing projects for persons and families of low and moderate income, and for programs to improve the quality of rural and urban life for all the people of the state.

234.03(11) (11) To collect fees and charges on mortgage loans and economic development loans and airport development loans under s. 234.63 (3), 2007 stats., for the purpose of paying all or a portion of authority costs as the authority determines are reasonable and as approved by the authority.

234.03(12) (12) To set standards for housing projects which receive loans under this chapter and to provide for inspections to determine compliance with such standards.

234.03(13) (13) To purchase and enter into commitments for the purchase of mortgages and securities if the authority shall first determine that the proceeds of the sale of such mortgages and securities to the authority will be utilized for the purpose of residential housing for occupancy by persons or families of low and moderate income and to enter into agreements with sponsors of residential facilities, as defined in s. 46.28 (1) (d) and (e), and with eligible sponsors, mortgagors or issuers of securities for the purpose of regulating the planning, development and management of housing projects financed in whole or in part by the proceeds of the mortgages or securities purchased by the authority.

234.03(13g) (13g) To make or participate in the making and enter into commitments for the making of loans for the refinancing of mortgage loans under s. 234.605 and to enter into agreements with any banking institution, savings bank, savings and loan association, or credit union organized under the laws of this or any other state or of the United States having an office in this state regarding the refinancing of mortgage loans under s. 234.605.

234.03(13m) (13m) To purchase and enter into commitments for the purchase of veterans housing loans made pursuant to s. 45.37.

234.03(13s) (13s) To purchase and enter into commitments for the purchase of housing rehabilitation loans.

234.03(14) (14) To sell collateral, mortgages and security interests at public or private sale, to modify or alter collateral, mortgages and security interests, to foreclose on any such collateral, mortgage or security interest or commence any action to protect or enforce any right conferred upon it by any law, mortgage, security agreement, contract or other agreement, and to bid for and purchase property which was the subject of such collateral, mortgage or security interest, at any foreclosure or at any other sale, to acquire and to take possession of any such property; and in such event the authority may complete, administer, pay the principal and interest on any obligations incurred in connection with such property, and dispose of and otherwise deal with such property in such manner as may be necessary or desirable to protect the interests of the authority therein.

234.03(15) (15) To acquire or contract to acquire from any person by grant, purchase, or otherwise, leaseholds, real, or personal property or any interest therein; and to own, hold, clear, improve, and rehabilitate and to sell, assign, exchange, transfer, convey, lease, mortgage, or otherwise dispose of or encumber the same. Nothing in this chapter shall be deemed to impede the operation and effect of local zoning, building, and housing ordinances or ordinances relating to subdivision control, land development, fire prevention, or other ordinances having to do with housing or housing development.

234.03(15m) (15m) To establish and administer programs of grants to counties, municipalities and eligible sponsors of housing projects for persons of low and moderate income, to pay organizational expenses, administrative costs, social services, technical services, training expenses or costs incurred or expected to be incurred by counties, municipalities or sponsors for land and building acquisition, construction, improvements, renewal, rehabilitation, relocation or conservation under a plan to provide housing or related facilities, if the costs are not reimbursable from other private or public loan, grant or mortgage sources.

234.03(16) (16) To lease real or personal property and to accept federal funds for and participate in such federal housing programs as are enacted on May 4, 1976 or at any future time, except that the authority may not accept without the consent of the governor federal funds under federal housing programs enacted after May 8, 1982 if issuance of the authority's bonds or notes is not required to participate in the programs.

234.03(17) (17) To procure insurance against any loss in connection with its property and other assets and to procure insurance on its debt obligations.

234.03(18) (18) Except as provided in sub. (18m), to invest any funds held in reserve or sinking funds or any moneys not required for immediate use or disbursement at the discretion of the authority in such investments as may be lawful for fiduciaries in the state, if at least 50% of any funds held in any reserve or sinking fund be invested in obligations of the state or of the United States or agencies or instrumentalities of the United States or obligations, the principal and interest of which are guaranteed by the United States or agencies or instrumentalities of the United States.

234.03(18m) (18m)

234.03(18m)(a)(a) From the funds described under sub. (18), to invest directly or through a financial intermediary a total of not more than $1,000,000 of its general funds in business entities having their principal places of business in this state, including their affiliates, which are independently owned and operated and which employ fewer than 25 full-time employees or have gross annual sales of less than $2,500,000, to enable those business entities to do any of the following:

234.03(18m)(a)1. 1. Market research.

234.03(18m)(a)2. 2. Develop, construct a prototype of or test a product.

234.03(18m)(a)3. 3. Develop a business plan.

234.03(18m)(a)4. 4. Any other activity, relating to research or development or both, to help the business entity develop new products.

234.03(18m)(b) (b) To enter into an agreement with a business in which funds are invested under par. (a). Under that agreement, if the business earns a profit as a result of the investment it shall repay the authority, in the form of a royalty or otherwise, all or part of the amount invested plus interest.

234.03(18m)(c) (c) To give a preference, when investing in a business entity under par. (a), to a business entity engaging in the sale of a product with a demonstrated potential to be marketed outside this state.

234.03(19) (19) To consent, whenever it deems it necessary or desirable in the fulfillment of its corporate purpose, to the modification of any loan, contract or agreement of any kind to which the authority is a party.

234.03(20) (20) To adopt such rules and set such standards as are necessary to effectuate its corporate purpose with respect to financing economic development lending, mortgage lending, construction lending and temporary lending.

234.03(21) (21) To purchase and enter into commitments to purchase all or part of economic development loans and to lend funds to financial institutions agreeing to use the funds immediately to make economic development loans, if the authority determines that a conventional loan is unavailable on reasonably equivalent terms and conditions.

234.03(22) (22) To require and hold collateral to secure economic development loans and to require participating financial institutions to attest to the best of their ability to the value of the collateral.

234.03(23) (23) To establish other terms and conditions of economic development loans, including providing for prepayment penalties and providing for full repayment of principal and interest upon movement out of state of that part of the business operation financed by the economic development programs of the authority.

234.03(25) (25) To require certification from the local unit of government having jurisdiction over the location of an economic development project that the economic development project serves a public purpose and conventional financing is unavailable on reasonably equivalent terms and conditions.

234.03(26) (26) To establish and maintain a program within the authority, or to establish and maintain a corporation organized under ch. 180 or 181, to insure or guarantee economic development loans, collateral or bonds or notes issued under s. 234.65.

234.03(28) (28) To cooperate and enter into agreements with state agencies, partnerships and corporations organized under chs. 178 to 181 or limited liability companies organized under ch. 183 to promote economic development activity within this state.

234.03(28m) (28m) To apply for and receive grants from the department of transportation for the purpose of guaranteeing loans to disadvantaged businesses as specified in the disadvantaged business mobilization assistance program under s. 85.25.

234.03(30) (30) To provide administrative services for and use and pay for the use of the facilities and services of any corporation established and maintained by the authority.

234.03(31) (31) To purchase, sell or contribute voting stock or partnership interests from the community development finance company under s. 234.95.

234.03(32) (32) To accept gifts, contributions and grants made to the authority in connection with the community development finance company, as defined in s. 234.94 (3).

234.03 History History: 1971 c. 287; 1973 c. 208, 333; 1975 c. 221; 1977 c. 418; 1981 c. 349 ss. 12, 32; 1983 a. 27 ss. 1622e to 1622m, 2202 (20); 1983 a. 81; 1983 a. 83 ss. 7, 8, 22; 1983 a. 192; 1985 a. 29 ss. 2242, 3200 (28); 1985 a. 334; 1987 a. 27, 399; 1993 a. 16, 112, 437; 1997 a. 27; 2005 a. 22, 75, 487; 2007 a. 125; 2009 a. 2.



234.032 Goals and accountability measures for economic development programs.

234.032  Goals and accountability measures for economic development programs.

234.032(1) (1) In this section, "economic development program" means a program or activity having the primary purpose of encouraging the establishment and growth of business in this state, including the creation and retention of jobs, and that satisfies all of the following:

234.032(1)(a) (a) The program receives funding from the state or federal government that is allocated through an appropriation under ch. 20.

234.032(1)(b) (b) The program provides financial assistance, tax benefits, or direct services to specific industries, businesses, local governments, or organizations.

234.032(2) (2) The authority, in consultation with the Wisconsin Economic Development Corporation, shall do all of the following for each economic development program administered by the authority:

234.032(2)(a) (a) Establish clear and measurable goals for the program that are tied to statutory policy objectives.

234.032(2)(b) (b) Establish at least one quantifiable benchmark for each program goal described in par. (a).

234.032(2)(c) (c) Require that each recipient of a grant or loan under the program submit a report to the authority. Each contract with a recipient of a grant or loan under the program shall specify the frequency and format of the report to be submitted to the authority and the performance measures to be included in the report.

234.032(2)(d) (d) Establish a method for evaluating the projected results of the program with actual outcomes as determined by evaluating the information described in pars. (a) and (b).

234.032(2)(e) (e) Annually and independently verify, from a sample of grants and loans, the accuracy of the information required to be reported under par. (c).

234.032(2)(f) (f) Establish by rule a requirement that the recipient of a grant or loan under the program of at least $100,000 submit to the authority a verified statement signed by both an independent certified public accountant licensed or certified under ch. 442 and the director or principal officer of the recipient to attest to the accuracy of the verified statement, and make available for inspection the documents supporting the verified statement. The authority shall include the requirement established by rule under this paragraph in the contract entered into by a grant or loan recipient.

234.032(2)(g) (g) Establish by rule policies and procedures permitting the authority to do all of the following if a recipient of a grant or loan or tax benefits under the program submits false or misleading information to the board or fails to comply with the terms of a contract entered into with the authority under the program and fails to provide to the satisfaction of the authority an explanation for the noncompliance:

234.032(2)(g)1. 1. Recoup payments made to the recipient.

234.032(2)(g)2. 2. Withhold payments to be made to the recipient.

234.032(2)(g)3. 3. Impose a forfeiture on the recipient.

234.032 History History: 2007 a. 125; 2011 a. 32.



234.034 Consistency with state housing strategy plan.

234.034  Consistency with state housing strategy plan. Subject to agreements with bondholders or noteholders, the authority shall exercise its powers and perform its duties related to housing consistent with the state housing strategy plan under s. 16.302.

234.034 History History: 1981 c. 349; 1983 a. 81, 83; 1985 a. 29 s. 3202 (14); 1991 a. 39, 189; 2003 a. 33; 2011 a. 32.



234.04 Loans to eligible sponsors of housing projects and to or for persons and families of low and moderate income.

234.04  Loans to eligible sponsors of housing projects and to or for persons and families of low and moderate income.

234.04(1)(1) The authority may make or participate in the making of construction loans to eligible sponsors of housing projects for the construction or rehabilitation of housing for persons and families of low and moderate income. Such loans shall be made only upon the determination by the authority that construction loans are not otherwise available from private lenders upon reasonably equivalent terms and conditions.

234.04(2) (2) The authority may make or participate in the making and enter into commitments for the making of long-term mortgage loans to eligible sponsors of housing projects for occupancy by persons and families of low and moderate income, or for the making of homeownership mortgage loans or housing rehabilitation loans or loans for the refinancing of qualified subprime loans under s. 234.592 to persons and families of low and moderate income, an applicant under s. 234.59 or 234.592, or other eligible beneficiaries as defined in s. 234.49. The loans may be made only upon the determination by the authority that they are not otherwise available from private lenders upon reasonably equivalent terms and conditions. The authority may not make a loan to a person whose name appears on the statewide support lien docket under s. 49.854 (2) (b), unless the person provides to the authority a payment agreement that has been approved by the county child support agency under s. 59.53 (5) and that is consistent with rules promulgated under s. 49.858 (2) (a). The authority may employ, for such compensation as it determines, the services of any financial institution in connection with any loan.

234.04(3) (3) The authority may make or participate in the making and enter into commitments for the making of loans to any banking institution, savings bank, savings and loan association or credit union organized under the laws of this or any other state or of the United States having an office in this state, if the authority first determines that the proceeds of such loans will be utilized for the purpose of making long-term mortgage loans to persons or families of low and moderate income, or for the purpose of providing residential housing for occupancy by persons or families of low and moderate income, or for the purpose of making housing rehabilitation loans.

234.04(4) (4) A loan shall be secured in such manner and be repaid in such a period, not exceeding 50 years, as may be determined by the authority; and shall bear interest at a rate determined by the authority.

234.04 History History: 1971 c. 287; 1975 c. 221; 1977 c. 418; 1979 c. 361 s. 113; 1981 c. 349; 1985 a. 29; 1987 a. 27, 359; 1991 a. 221; 1995 a. 404; 1999 a. 9; 2009 a. 2.



234.05 Housing development fund; establishment; payments into fund.

234.05  Housing development fund; establishment; payments into fund.

234.05(1)(1) There is established under the jurisdiction and control of the authority a revolving fund to be known as the "housing development fund".

234.05(2) (2) There shall be paid into the housing development fund:

234.05(2)(a) (a) Any moneys which the authority receives as interest on or in repayment of temporary loans made from the housing development fund;

234.05(2)(b) (b) Any moneys transferred by the authority to the housing development fund from other funds or sources; and

234.05(2)(c) (c) Any other moneys which may be made available to the authority for the purpose of the housing development fund from any other source.

234.05 History History: 1971 c. 287.



234.06 Use of moneys held in housing development fund; temporary loans; grants.

234.06  Use of moneys held in housing development fund; temporary loans; grants.

234.06(1) (1) The authority may, as authorized in the state housing strategy plan under s. 16.302, use the moneys held in the housing development fund to make temporary loans to eligible sponsors, with or without interest, and with such security for repayment, if any, as the authority determines reasonably necessary and practicable, solely from the housing development fund, to defray development costs for the construction of proposed housing projects for occupancy by persons and families of low and moderate income. No temporary loan may be made unless the authority may reasonably anticipate that satisfactory financing may be obtained by the eligible sponsor for the permanent financing of the housing project.

234.06(2) (2) The proceeds of the temporary loan may be used only to defray the development costs of the housing project. Each temporary loan shall be repaid in full by the eligible sponsor to the authority concurrent with the receipt by the eligible sponsor of the proceeds of the permanent financing.

234.06(3) (3) The authority may, as authorized in the state housing strategy plan under s. 16.302, use the moneys held in the housing development fund to establish and administer programs of grants to counties, municipalities, and eligible sponsors of housing projects for persons of low and moderate income, to pay organizational expenses, administrative costs, social services, technical services, training expenses, or costs incurred or expected to be incurred by counties, municipalities, or sponsors for land and building acquisition, construction, improvements, renewal, rehabilitation, relocation, or conservation under a plan to provide housing or related facilities, if the costs are not reimbursable from other private or public loan, grant, or mortgage sources.

234.06 History History: 1971 c. 287; 1981 c. 349; 1985 a. 29 ss. 2118, 3202 (14); 1991 a. 39; 2003 a. 33; 2011 a. 32.



234.07 Limited-profit entity; distributions.

234.07  Limited-profit entity; distributions.

234.07(1) (1) Except as provided in sub. (2), a limited-profit entity which receives loans from the authority may not make distributions, other than from funds contributed to the limited-profit entity by stockholders, partners, members or holders of beneficial interest in the limited-profit entity, in any one year with respect to a project financed by the authority in excess of 6% of its equity in such project on a cumulative basis. The equity in a project shall consist of the difference between the amount of the mortgage loan and the total project cost. Total project cost shall include construction or rehabilitation costs including job overhead and a builder's and sponsor's profit and risk fee, architectural, engineering, legal and accounting costs, organizational expenses, land value, interest and financing charges paid during construction, the cost of landscaping and off-site improvements, whether or not such costs have been paid in cash or in a form other than cash. With respect to every project the authority shall, pursuant to rules adopted by it, establish the entity's equity at the time of making of the final mortgage advance and, for purposes of this section, that figure shall remain constant during the life of the authority's loan with respect to such project. Upon the dissolution of the limited-profit entity any surplus in excess of the distributions allowed by this section shall be paid to the authority. For this purpose surplus shall not be deemed to include any increase in net worth of any limited-profit entity by reason of a reduction of mortgage indebtedness, by amortization or similar payments or by reason of the sale or disposition of any assets of a limited-profit entity to the extent such surplus can be attributed to any increase in market value of any real or tangible personal property accruing during the period the assets were owned and held by the limited-profit entity.

234.07(2) (2) If a limited-profit entity agrees to provide housing for low-income and moderate-income persons until the end of the maximum term of a mortgage that the limited-profit entity gives the authority, a limited-profit entity that receives a loan from the authority may not make distributions, other than from funds contributed to the limited-profit entity by stockholders, partners, members or holders of a beneficial interest in the limited-profit entity, in any one year with respect to a project financed by the authority in excess of 12% of its equity in the project on a cumulative basis.

234.07 History History: 1971 c. 287; 1989 a. 346.

234.07 Annotation "Limited-profit entity" has meaning only with reference to WHEDA's loan to it. The entity terminates when the loan is satisfied and nothing remains to be done except to dispose of what remains in the hands of the entity, the surplus in excess of allowed distributions under sub. (1), which must be returned to WHEDA. WHEDA v. Bay Shore Apartments, 200 Wis. 2d 129, 546 N.W.2d 480 (Ct. App. 1996), 93-1825.

234.07 Annotation The determination of the mortgagor's equity under sub. (1) is set at closing and may not be changed subsequently if additional costs to the owner are discovered. The limitation of distributions beyond 6% of equity prevents distribution of interest on escrowed funds where the limit would be exceeded. Messner Manor Associates v. WHEDA, 204 Wis. 2d 492, 555 N.W.2d 156 (Ct. App. 1996), 95-2642.



234.08 Notes and bonds; issuance; status.

234.08  Notes and bonds; issuance; status.

234.08(1) (1) The authority may issue its negotiable notes and bonds in such principal amount, as, in the opinion of the authority, is necessary to provide sufficient funds for achieving its corporate purposes, including the purchase of certain mortgages and securities and the making of secured loans for low- and moderate-income housing, for the rehabilitation of existing structures and for the construction of facilities appurtenant thereto as provided in this chapter; for the making of secured loans to assist eligible elderly homeowners in paying property taxes and special assessments; for the payment of interest on notes and bonds of the authority during construction; for the establishment of reserves to secure such notes and bonds; for the provision of moneys for the housing development fund in order to make temporary loans to sponsors of housing projects as provided in this chapter; and for all other expenditures of the authority incident to and necessary or convenient to carry out its corporate purposes and powers.

234.08(2) (2) The authority may issue renewal notes, issue bonds to pay notes and whenever it deems refunding expedient, refund any bonds by the issuance of new bonds, whether the bonds to be refunded have or have not matured, and issue bonds partly to refund bonds then outstanding and partly for any other purpose. The refunding bonds shall be sold and the proceeds applied to the purchase, redemption or payment of the bonds to be refunded.

234.08(3) (3) Except as may otherwise be expressly provided by the authority, every issue of its notes or bonds shall be general obligations of the authority payable out of any revenues or moneys of the authority, subject only to any agreements with the holders of particular notes or bonds pledging any particular receipts or revenues.

234.08(4) (4) All notes or bonds shall be negotiable investment securities under ch. 408.

234.08(5) (5) This section does not supersede or impair the power of the Wisconsin Economic Development Corporation to carry out its program responsibilities relating to economic development which are funded by bonds or notes issued under this section.

234.08(6) (6) The authority may reimburse the Wisconsin Economic Development Corporation its operating costs to carry out its program responsibilities relating to economic development which are funded by bonds or notes issued under this section.

234.08(7) (7) The authority may, by resolution before issuance, declare any issue of its bonds or notes to be subject to federal income taxation.

234.08 History History: 1971 c. 287; 1981 c. 349; 1983 a. 81, 83; 1985 a. 29; 1993 a. 16; 1995 a. 27 s. 9116 (5); 2005 a. 487; 2009 a. 2; 2011 a. 32.



234.09 Same; authorization; terms.

234.09  Same; authorization; terms. The notes and bonds shall be authorized by resolution of the members of the authority; shall bear such date or dates, and shall mature at such time or times, in the case of any note, or any renewal thereof, not exceeding 5 years, from the date of issue of such original note, and in the case of any bond not exceeding 50 years from the date of issue, as the resolution provides. The notes and bonds shall bear interest at such rate or rates, be in such denominations of $1,000 or more, be in such form, either coupon or registered, carry such registration privileges, be executed in such manner, be payable in such medium of payment, at such place and be subject to such terms of redemption as the resolution provides. The bonds may be issued as serial bonds payable in annual installments or as term bonds or as a combination thereof. The notes and bonds of the authority may be sold by the authority, at public or private sale, at the price determined by the authority.

234.09 History History: 1971 c. 287.



234.10 Same; resolution authorizing issuance, contents.

234.10  Same; resolution authorizing issuance, contents. Any resolution authorizing any notes or bonds or any issue thereof may contain provisions, which shall be a part of the contract with the holders thereof, as to:

234.10(1) (1) Pledging all or any part of the fees and charges made or received by the authority, and all or any part of the moneys received in payment of mortgage loans and interest thereon, and other moneys received or to be received, to secure the payment of the notes or bonds or of any issue thereof, and subject to such agreements with bondholders or noteholders as may then exist.

234.10(2) (2) Pledging all or any part of the assets of the authority, including mortgages and obligations securing the same, to secure the payment of the notes or bonds or of any issue of notes or bonds, subject to such agreements with noteholders or bondholders as may then exist.

234.10(3) (3) Pledging of any loan, grant or contribution from the federal or state government, any political subdivision of the state or source in aid of such development as provided for in this chapter.

234.10(4) (4) The use and disposition of the gross income from mortgages owned by the authority and payment of principal of mortgages owned by the authority.

234.10(5) (5) The setting aside of reserves or sinking funds and the regulation and disposition thereof.

234.10(6) (6) Limitations on the purpose to which the proceeds of sale of notes or bonds may be applied and pledging such proceeds to secure the payment of the notes or bonds or of any issue thereof.

234.10(7) (7) Limitations on the issuance of additional notes or bonds; the terms upon which additional notes or bonds may be issued and secured; the refunding of outstanding or other notes or bonds.

234.10(8) (8) The procedure, if any, by which the terms of any contract with noteholders or bondholders may be amended or abrogated, the amount of notes or bonds the holders of which must consent thereto, and the manner in which such consent may be given.

234.10(9) (9) Vesting in a trustee such property, rights, powers and duties in trust as the authority determines, which may include any or all of the rights, powers and duties of the trustee appointed by the noteholders or bondholders pursuant to s. 234.20 and limiting or abrogating the right of the noteholders or bondholders to appoint a trustee under s. 234.20 or limiting the rights, powers and duties of such trustee, in which event s. 234.20 shall not apply.

234.10(10) (10) Any other matters, of like or different character, which in any way affect the security or protection of the notes or bonds.

234.10 History History: 1971 c. 287.



234.11 Same; validity and effect of pledge.

234.11  Same; validity and effect of pledge. Any pledge made by the authority shall be valid and binding from the time when the pledge is made; the moneys or property so pledged and thereafter received by the authority shall immediately be subject to the lien of such pledge without any physical delivery thereof or further act; and the lien of any such pledge shall be valid and binding as against all parties having claims of any kind in tort, contract or otherwise against the authority, irrespective of whether such parties have notice thereof. Neither the resolution nor any other instrument by which a pledge is created need be recorded.

234.11 History History: 1971 c. 287.



234.12 Same; personal liability of members of authority.

234.12  Same; personal liability of members of authority. Neither the members of the authority nor any person executing the notes or bonds shall be liable personally on the notes or bonds or be subject to any personal liability or accountability by reason of the issuance thereof.

234.12 History History: 1971 c. 287.



234.13 Same; purchase for cancellation.

234.13  Same; purchase for cancellation. The authority, subject to such agreements with noteholders or bondholders as may then exist, shall have power out of any funds available therefor to purchase notes or bonds of the authority, which shall thereupon be canceled, at a price not exceeding:

234.13(1) (1) If the notes or bonds are then redeemable, the redemption price then applicable plus accrued interest to the next interest payment date thereon; or

234.13(2) (2) If the notes or bonds are not then redeemable, the redemption price applicable on the first date after such purchase upon which the notes or bonds become subject to redemption plus accrued interest to such date.

234.13 History History: 1971 c. 287.



234.14 Same; liability of state.

234.14  Same; liability of state. The state shall not be liable on notes or bonds of the authority and such notes and bonds shall not be a debt of the state. All notes and bonds of the authority shall contain on the face thereof a statement to such effect.

234.14 History History: 1971 c. 287.



234.15 Capital reserve funds.

234.15  Capital reserve funds.

234.15(1g) (1g) In this section, "capital reserve fund requirement" means, as of any particular date of computation, an amount of money, as provided in the resolutions of the authority authorizing the bonds with respect to which a capital reserve fund is established, which amount shall not exceed the maximum annual debt service on the bonds of the authority for that fiscal year or any future fiscal year of the authority secured in whole or in part by the capital reserve fund.

234.15(1r) (1r) The authority shall establish one or more special funds to secure its bonds, referred to in this chapter as capital reserve funds, and shall pay into each such capital reserve fund any moneys appropriated and made available by the state for the purposes of such fund, any proceeds of sale of notes or bonds, to the extent provided in the resolution of the authority authorizing the issuance thereof and any other moneys which are made available to the authority for the purpose of such fund from any other source.

234.15(2) (2) All moneys held in any capital reserve fund, except as otherwise specifically provided, shall be used, as required, solely for the payment of the principal of bonds of the authority secured in whole or in part by such fund or of the sinking fund payments mentioned in this section with respect to such bonds, the purchase or redemption of such bonds, the payment of interest on such bonds or the payment of any redemption premium required to be paid when such bonds are redeemed prior to maturity; but, if moneys in such fund at any time are less than the capital reserve fund requirement established for such fund as provided in this section, the authority shall not use such moneys for any optional purchase or optional redemption of such bonds. Any income or interest earned by, or increment to, any capital reserve fund due to the investment thereof may be transferred by the authority to other funds or accounts of the authority to the extent such transfer does not reduce the amount of such capital reserve fund below the capital reserve fund requirement for such fund.

234.15(3) (3)

234.15(3)(a)(a) The authority shall not at any time issue bonds, secured in whole or in part by a capital reserve fund if upon the issuance of the bonds, the amount in the capital reserve fund will be less than the capital reserve fund requirement of the capital reserve fund, unless the authority, at the time of issuance of the bonds, deposits in the capital reserve fund from the proceeds of the bonds to be issued, or from other sources, an amount which, together with the amount then in the capital reserve fund, will not be less than the capital reserve fund requirement for the capital reserve fund. The annual debt service for any fiscal year is the amount of money equal to the aggregate of all of the following:

234.15(3)(a)1. 1. All interest payable during the fiscal year on all bonds secured in whole or in part by the capital reserve fund outstanding on the date of computation.

234.15(3)(a)2. 2. The principal amount of all bonds described in subd. 1. outstanding on the date of computation which mature during the fiscal year, plus

234.15(3)(a)3. 3. All amounts specified in any resolution of the authority authorizing any of the bonds described in subd. 1. as payable during the fiscal year as a sinking fund payment with respect to any of the bonds which mature after the fiscal year.

234.15(3)(b) (b) The annual debt service calculation made under par. (a) shall be calculated on the assumption that the bonds will after the date of computation cease to be outstanding by reason, but only by reason, of the payment of bonds when due, and the payment when due and application in accordance with the resolution authorizing those bonds, of all of the sinking fund payments payable at or after the date of computation. However, in computing the annual debt service for any fiscal year, bonds considered to have been paid in accordance with the defeasance provisions of the resolution of the authority authorizing the issuance thereof shall not be included in bonds outstanding on the date of computation.

234.15(4) (4) To assure the continued operation and solvency of the authority for the carrying out of the public purposes of this chapter, the authority shall accumulate in each capital reserve fund an amount equal to the capital reserve fund requirement for such fund. If at any time the capital reserve fund requirement for any capital reserve fund exceeds the amount of such capital reserve fund, the chairperson of the authority shall certify to the secretary of administration, the governor and the joint committee on finance the amount necessary to restore such capital reserve fund to an amount equal to the capital reserve fund requirement in respect thereto. If such certification is received by the secretary of administration in an even-numbered year prior to the completion of the budget compilation under s. 16.43, the secretary shall include the certified amount in the budget compilation. In any case, the joint committee on finance shall introduce in either house, in bill form, an appropriation of the amount so certified to the appropriate capital reserve fund of the authority. Recognizing its moral obligation to do so, the legislature hereby expresses its expectation and aspiration that, if ever called upon to do so, it shall make such appropriation.

234.15(5) (5) In computing the amount of any capital reserve fund for the purposes of this section, securities in which all or a portion of such capital reserve fund is invested shall be valued at par, or if purchased at less than par, at their cost to the authority.

234.15(6) (6) Notwithstanding subs. (1r) to (5), the authority, subject to such agreements with noteholders or bondholders as may then exist, may elect not to secure any particular issue of its bonds with a capital reserve fund. Such election shall be made in the resolution authorizing such issue. In this event, subs. (2) and (3) shall not apply to the bonds of such issue in that they shall not be entitled to payment out of or be eligible for purchase by any such fund nor shall they be taken into account in computing or applying any capital reserve fund requirement.

234.15 History History: 1971 c. 287; 1973 c. 208; 1975 c. 221; 1995 a. 225; 1997 a. 35.



234.16 General reserve fund.

234.16  General reserve fund. The authority shall establish a special fund, referred to in this chapter as general reserve fund, and shall pay into such fund all fees and charges collected by the authority and any moneys which the authority transfers from the capital reserve fund. Such moneys and any other moneys paid into the general reserve fund, in the discretion of the authority but subject to agreements with bondholders and noteholders, may be used by the authority:

234.16(1) (1) For the repayment of advances from the state in accordance with the repayment agreements between the authority and the secretary of administration;

234.16(2) (2) To pay all costs, expenses and charges of financing, including fees and expenses of trustees and paying agents;

234.16(3) (3) For transfers to the capital reserve fund;

234.16(4) (4) For the payment of the principal of and interest on notes or bonds issued by the authority when the same become due whether at maturity or on call for redemption and for the payment of any redemption premium required to be paid where such bonds or notes are redeemed prior to their stated maturities, and to purchase notes or bonds; or

234.16(5) (5) For such other corporate purposes of the authority as the authority in its discretion determines.

234.16 History History: 1971 c. 287.



234.165 Authority surplus fund.

234.165  Authority surplus fund.

234.165(1) (1) The authority shall continue the authority surplus fund established under its resolutions authorizing the issuance of its bonds or notes before May 8, 1982.

234.165(2) (2)

234.165(2)(a)(a) In this subsection, "surplus" means assets of the authority which are not required to pay the cost of issuance of bonds or notes of the authority, to make financially feasible economic development loans and housing projects receiving proceeds from authority bond or note issues or to honor agreements with bondholders and noteholders.

234.165(2)(b) (b)

234.165(2)(b)1.1. Annually before August 31 the chairperson of the authority shall certify and file with the secretary of administration a report of the actual surplus available on the preceding June 30 and the surplus projected by the authority to be available on the succeeding June 30. Together with this report, the chairperson of the authority shall report, as of the preceding June 30:

234.165(2)(b)1.a. a. The amount or value and an explanation of all short-term deferred receivables and property of the authority and any amounts reserved to cover any deficiency in operating revenue or to fund the replacement or maintenance of assets of the authority.

234.165(2)(b)1.b. b. The amount reserved to be used for loans and other expenditures under each plan approved under this subsection in each prior year.

234.165(2)(b)1.bm. bm. The amount reserved to be used for loans and other expenditures under any plan approved under this subsection that has been loaned or expended or that has been returned to the surplus since the effective date of the plan submitted under this subsection in the previous year.

234.165(2)(b)1.c. c. The amount reserved to be used for loans and other expenditures under any plan approved under this subsection in any prior year that is not legally obligated to be paid to a party other than the authority, the planned use of each such amount, and the projected date by which any such amount that is not used in accordance with the plan approved for its use will become a part of the authority's surplus.

234.165(2)(b)1.cm. cm. The amount reserved to be used for loans and other expenditures under any plan approved under this subsection in any prior year that have been approved by the authority but for which the authority has not yet signed a contract, the planned use of each such amount, and the projected date by which any such amount that is not used in accordance with the plan approved for its use will become a part of the authority's surplus.

234.165(2)(b)1.d. d. The actual surplus that became available on the preceding June 30, together with the projected surplus for that date as contained in the authority's report under this subdivision in the previous year.

234.165(2)(b)2. 2. Annually before August 31 the authority shall submit to the governor a plan for expending or encumbering the actual surplus reported under subd. 1. The part of the plan related to housing shall be consistent with the state housing strategy plan under s. 16.302. The plan submitted under this subdivision may be attached to and submitted as a part of the report filed under subd. 1.

234.165(2)(b)3. 3. Within 30 days after receiving the plan under subd. 2., the governor may modify the plan and shall submit the plan as modified to the presiding officer of each house of the legislature, who shall refer the plan to appropriate standing committees within 7 days, exclusive of Saturdays, Sundays and legal holidays.

234.165(2)(b)4. 4. The standing committee review period extends for 30 days after the plan is referred to it. If within the 30-day period a standing committee requests the authority to meet with it to review the plan, the standing committee review period is continued until 30 days after the request. If a standing committee and the governor agree to modifications in the plan, the review period for all standing committees is continued until 10 days after receipt by the committees of the modified plan.

234.165(2)(b)5. 5. The plan or modified plan is approved if no standing committee objects to the plan or modified plan within its review period. If a standing committee objects to the plan or modified plan, it shall refer the parts to which objection was made to the joint committee on finance.

234.165(2)(b)6. 6. The joint committee on finance shall meet in executive session within 30 days after referral by a standing committee, but may take action any time after referral. Joint committee on finance action shall consist of concurrence in standing committee objections, modifications to the parts referred to it which are approved by the governor or approval of the plan or modified plan notwithstanding standing committee objections.

234.165(2)(b)7. 7. The plan is not effective until approved or modified under this paragraph.

234.165(2)(c) (c) Surplus may be expended or encumbered only in accordance with the plan approved under par. (b), except that the authority may transfer from one plan category to another:

234.165(2)(c)1. 1. Not more than 5% of the funds allocated to the plan category from which the transfer is made.

234.165(2)(c)2. 2. More than 5% of the funds allocated to the plan category from which the transfer is made, if the authority obtains the approval of the secretary of administration and notifies the joint committee on finance of the proposed transfer.

234.165(2)(d) (d) The authority shall allocate a portion of its surplus in a plan prepared under par. (b) to match federal funds available to this state under the Stewart B. McKinney homeless assistance act, 42 USC 11361 to 11402, and to match federal funds available to this state under the home investment partnership program, 42 USC 12741 to 12756.

234.165(2)(dm) (dm) The authority shall allocate a portion of its surplus in a plan prepared under par. (b) to the property tax deferral loan program under ss. 234.621 to 234.626.

234.165 History History: 1981 c. 349; 1983 a. 83; 1985 a. 29 s. 3202 (14); 1989 a. 346; 1991 a. 39; 1993 a. 16; 2001 a. 109; 2003 a. 33; 2005 a. 25; 2007 a. 20; 2011 a. 32.



234.17 Repayment to general fund.

234.17  Repayment to general fund.

234.17(1) (1) The authority shall repay the amounts appropriated under s. 20.143 (1) (a), 1971 stats., to the general fund from that portion of the authority's surplus, if any, as is determined by agreement between the authority and the secretary of administration.

234.17(2) (2) By July 31, 2005, July 31, 2006, and July 31, 2007, the authority shall pay into the state treasury an amount equal to the cost to the state of the tax exemption under ss. 71.05 (1) (c) 1m., 71.26 (1m) (em), and 71.45 (1t) (em) in the previous taxable year, as determined jointly by the secretary of administration and the authority.

234.17 History History: 1971 c. 287; 1975 c. 39; 1977 c. 418; 2003 a. 85.



234.18 Limit on amount of outstanding bonds and notes.

234.18  Limit on amount of outstanding bonds and notes. The authority may not issue notes and bonds that are secured by a capital reserve fund to which s. 234.15 (4) applies if, upon issuance, the total aggregate outstanding principal amount of notes and bonds that are secured by a capital reserve fund to which s. 234.15 (4) applies would exceed $600,000,000. This section does not apply to bonds and notes issued to refund outstanding notes and bonds.

234.18 History History: 1971 c. 287; 1975 c. 200; 1977 c. 108, 317; 1979 c. 18; 1981 c. 349; 1983 a. 36 s. 96 (4); 1985 a. 29; 1987 a. 69; 1991 a. 39; 1995 a. 27 s. 9116 (5); 1997 a. 27; 2005 a. 75.



234.19 Notes and bonds; pledge and agreement of state.

234.19  Notes and bonds; pledge and agreement of state. The state pledges and agrees with the holders of any notes or bonds issued under this chapter, that the state will not limit or alter the rights vested in the authority to fulfill the terms of any agreements made with the holders thereof, or in any way impair the rights and remedies of the holders until the notes or bonds, together with the interest thereon, with interest on any unpaid installments of interest, and all costs and expenses in connection with any action or proceeding by or on behalf of such holders, are fully met and discharged. The authority is authorized to include this pledge and agreement of the state in any agreement with the holders of such notes or bonds.

234.19 History History: 1971 c. 287.



234.20 Default; trustee.

234.20  Default; trustee.

234.20(1)(1) If the authority defaults in the payment of principal of or interest on any issue of notes or bonds after they become due, whether at maturity or upon call for redemption, and the default continues for a period of 30 days or if the authority fails or refuses to comply with this chapter or defaults in any agreement made with the holders of any issue of notes or bonds, the holders of 25% in aggregate principal amount of the notes or bonds of the issue then outstanding, by instrument recorded in the office of the register of deeds of Dane County and approved or acknowledged in the same manner as a deed to be recorded, may appoint a trustee to represent the holders of the notes or bonds for the purposes otherwise specifically provided.

234.20(2) (2) The trustee may, and upon written request of the holders of 25% in principal amount of such notes or bonds then outstanding shall, in the trustee's name:

234.20(2)(a) (a) By action or proceeding, enforce all rights of the noteholders or bondholders, including the right to require the authority to collect fees and charges and interest and amortization payments on mortgage loans made by it adequate to carry out any agreement as to, or pledge of, such fees and charges and interest and amortization payments on such mortgages, and other properties and to require the authority to carry out any other agreements with the holders of such notes or bonds and to perform its duties under this chapter;

234.20(2)(b) (b) Bring suit upon such notes or bonds;

234.20(2)(c) (c) By action, require the authority to account as if it were the trustee of an express trust for the holders of such notes or bonds;

234.20(2)(d) (d) By action, enjoin any acts or things which may be unlawful or in violation of the rights of the holders of such notes or bonds; and

234.20(2)(e) (e) Declare all such notes or bonds due and payable, and if all defaults shall be made good, then, with the consent of the holders of 25% of the principal amount of such notes or bonds then outstanding, to annul such declaration and its consequences.

234.20 History History: 1971 c. 287; 1991 a. 316; 1993 a. 301.



234.21 Trustee; additional powers.

234.21  Trustee; additional powers. The trustee, in addition to the powers granted in s. 234.20 shall have all of the powers necessary or appropriate for the exercise of any functions specifically set forth in this chapter or incident to the general representation of noteholders or bondholders in the enforcement and protection of their rights.

234.21 History History: 1971 c. 287.



234.22 Venue.

234.22  Venue. The venue of any action or proceeding by the trustee under ss. 234.19, 234.20 and 234.21 shall be in Dane County.

234.22 History History: 1971 c. 287.



234.23 Notice before declaration that notes or bonds are due and payable.

234.23  Notice before declaration that notes or bonds are due and payable. Before declaring the principal of notes or bonds due and payable, the trustee shall first give 30 days' notice in writing to the governor, the authority and the attorney general.

234.23 History History: 1971 c. 287.



234.24 System of funds and accounts.

234.24  System of funds and accounts. Subject to agreements with noteholders and bondholders, the authority shall prescribe a system of funds and accounts.

234.24 History History: 1971 c. 287; 1975 c. 221; 1983 a. 81.



234.25 Annual report.

234.25  Annual report.

234.25(1)(1) The authority shall submit to the governor, the cochairpersons of the joint committee on finance, the senate committee on housing and urban development, the assembly committee on municipalities, such other committees as the legislature by joint resolution may determine, and the secretary of administration within 6 months after the end of its fiscal year a complete and detailed report setting forth:

234.25(1)(a) (a) Its operations, accomplishments, goals and objectives;

234.25(1)(b) (b) A statement of income and expenses for such fiscal year in accordance with the categories or classifications established by the authority for its operating and capital outlay purposes;

234.25(1)(c) (c) Its assets and liabilities at the end of its fiscal year, including a schedule of its leases and mortgages and the status of reserve, special or other funds;

234.25(1)(d) (d) A schedule of its bonds and notes outstanding at the end of its fiscal year, together with a statement of the amounts redeemed and incurred during such fiscal year; and

234.25(1)(e) (e) An evaluation of its progress in implementing within its own housing programs the goals, policies, and objectives of the state housing strategy plan under s. 16.302, and recommendations for legislation to improve its ability to carry out its programs consistent with the state housing strategy plan.

234.25(2) (2) The authority, annually on January 15, shall file with the department of administration and the joint legislative council a complete and current listing of all forms, reports and papers required by the authority to be completed by any person, other than a governmental body, as a condition of obtaining the approval of the authority or for any other reason. The authority shall attach a blank copy of each such form, report or paper to the listing.

234.25 History History: 1971 c. 287; 1979 c. 221; 1981 c. 349; 1983 a. 36; 1985 a. 29 s. 3202 (14); 1991 a. 39; 1993 a. 52, 184; 2003 a. 33; 2011 a. 32.



234.255 Economic development assistance coordination and reporting.

234.255  Economic development assistance coordination and reporting.

234.255(1)(1) The authority shall coordinate any economic development assistance with the Wisconsin Economic Development Corporation.

234.255(2) (2) Annually, no later than October 1, the authority shall submit to the joint legislative audit committee and to the appropriate standing committees of the legislature under s. 13.172 (3) a comprehensive report assessing economic development programs, as defined in s. 234.032 (1), administered by the authority. The report shall include all of the information required under s. 238.07 (2). The authority shall collaborate with the Wisconsin Economic Development Corporation to make readily accessible to the public on an Internet-based system the information required under this section.

234.255 History History: 2007 a. 125; 2011 a. 32.



234.26 Notes and bonds as legal investments.

234.26  Notes and bonds as legal investments.

234.26(1) (1) Any of the following persons or entities may legally invest any sinking funds, moneys, or other funds belonging to them or within their control in any notes or bonds issued by the authority:

234.26(1)(a) (a) The state, the investment board, all public officers, municipal corporations, political subdivisions, and public bodies.

234.26(1)(b) (b) All banks, bankers, savings and loan associations, credit unions, trust companies, savings banks, investment companies, insurance companies, insurance associations, and other persons carrying on a banking or insurance business.

234.26(1)(c) (c) All personal representatives, guardians, trustees, and other fiduciaries.

234.26(2) (2) The notes and bonds described in sub. (1) shall be authorized security for all public deposits and shall be fully negotiable in this state.

234.26 History History: 1971 c. 287; 1991 a. 221; 2001 a. 102.



234.265 Records of the authority.

234.265  Records of the authority. All records of the authority or any corporation established by the authority shall be open to the public, except:

234.265(1) (1) Those records relating to pending grants, economic development loans or housing projects which, in the opinion of the authority, must remain confidential to protect the competitive nature of the grant, loan or project.

234.265(2) (2) Records or portions of records consisting of personal or financial information provided by a person seeking a grant or loan under s. 234.63, 2007 stats., or s. 234.04, 234.08, 234.49, 234.59, 234.592, 234.605, 234.61, 234.65, 234.67, 234.83, 234.84, 234.90, 234.905, 234.907, or 234.91, seeking a loan under ss. 234.621 to 234.626, seeking financial assistance under s. 234.66, 2005 stats., seeking mortgage loan refinancing from a lender under s. 234.605, seeking investment of funds under s. 234.03 (18m), or in which the authority has invested funds under s. 234.03 (18m), unless the person consents to disclosure of the information.

234.265 History History: 1971 c. 287; 1983 a. 81, 83, 192; 1985 a. 29, 334; 1987 a. 421; 1989 a. 31, 335, 336, 359; 1991 a. 39, 309; 1993 a. 16, 437; 1995 a. 116, 150; 1997 a. 27, 35; 1999 a. 9; 2005 a. 75, 487; 2007 a. 125; 2009 a. 2.



234.28 Notes and bonds; exemption from taxation.

234.28  Notes and bonds; exemption from taxation. The state covenants with the purchasers and all subsequent holders and transferees of notes and bonds issued by the authority, in consideration of the acceptance of any payment for the notes and bonds, that its fees, charges, gifts, grants, revenues, receipts and other moneys received or to be received, pledged to pay or secure the payment of such notes or bonds shall at all times be free and exempt from all state, city, county or other taxation provided by the laws of the state.

234.28 History History: 1971 c. 287.



234.29 Equality of occupancy and employment.

234.29  Equality of occupancy and employment. The authority shall require that occupancy of housing projects assisted under this chapter be open to all regardless of sex, race, religion, sexual orientation, status as a victim of domestic abuse, sexual assault, or stalking, as defined in s. 106.50 (1m) (u), or creed, and that contractors and subcontractors engaged in the construction of economic development or housing projects, shall provide an equal opportunity for employment, without discrimination as to sex, race, religion, sexual orientation, or creed.

234.29 History History: 1971 c. 287; 1975 c. 94; 1981 c. 112; 1983 a. 83; 2009 a. 95.



234.30 Cooperation.

234.30  Cooperation. The heads of all departments, boards, councils, committees and commissions in the administrative branch, and the heads of the various divisions, sections and departments thereunder, shall extend their full and unlimited cooperation, including but not limited to the providing of personnel and facilities, to the authority.

234.30 History History: 1971 c. 287.



234.31 Construction of chapter.

234.31  Construction of chapter. This chapter is necessary for the welfare of this state and its inhabitants; therefore, it shall be liberally construed to effect its purpose.

234.31 History History: 1971 c. 287.



234.32 Laws not applicable to authority.

234.32  Laws not applicable to authority.

234.32(1) (1)  Chapter 138 shall not apply to the authority.

234.32(2) (2) The authority may adopt by resolution ch. 34, or any section, subsection, paragraph or subdivision of ch. 34. If adopted by resolution of the authority, ch. 34, or any section, subsection, paragraph or subdivision of ch. 34 shall apply to the authority.

234.32 History History: 1975 c. 221; 1977 c. 320.



234.35 Minority financial interests.

234.35  Minority financial interests.

234.35(1) (1) In this section, "minority business", "minority financial adviser" and "minority investment firm" mean a business, financial adviser and investment firm, respectively, certified by the department of administration under s. 16.287 (2).

234.35(2) (2) The authority shall annually report to the department of administration the total amount purchased from and contracted or subcontracted under contracts made by the authority to minority businesses, the total amount of bonds and notes issued by the authority with the underwriting services of minority investment firms and the total amount of moneys expended by the authority for the services of minority financial advisers during the preceding state fiscal year.

234.35 History History: 1987 a. 27; 1995 a. 27 s. 9116 (5); 1997 a. 27 s. 3374; Stats. 1997 s. 234.35; 2011 a. 32.



234.36 Disabled veteran-owned business financial interests.

234.36  Disabled veteran-owned business financial interests.

234.36(1)(1) In this section, "business," "financial adviser," and "investment firm" mean a business, financial adviser, and investment firm certified by the department of administration under s. 16.283 (3).

234.36(2) (2) The authority shall annually report to the department of administration the total amount purchased from and contracted or subcontracted under contracts made by the authority to businesses, the total amount of bonds and notes issued by the authority with the underwriting services of investment firms, and the total amount of moneys expended by the authority for the services of financial advisers during the preceding state fiscal year.

234.36 History History: 2009 a. 299; 2011 a. 32; 2011 a. 260 s. 80.



234.40 Bonds for veterans housing loans and other veterans assistance programs.

234.40  Bonds for veterans housing loans and other veterans assistance programs.

234.40(1) (1) The authority shall issue its negotiable bonds in such principal amount and length of maturity as to provide sufficient funds for veterans housing loans to be made pursuant to s. 45.37.

234.40(2) (2) Bonds issued under the authority of this section are payable out of revenues or moneys received from the repayment of veterans housing loans and related funds made available in ss. 234.42 and 234.43. All assets and liabilities created through the issuance of bonds to purchase mortgage loans representing veterans housing loans are to be separate from all other assets and liabilities of the authority. No funds of the veterans housing loan program may be commingled with any other funds of the authority.

234.40(3) (3) It is the intent of the legislature that the authority be used to finance the veterans housing program. Nothing in this chapter shall be construed to supersede the powers vested by subch. III of ch. 45 in the department of veterans affairs for carrying out program responsibilities for which debt has been incurred by the authority.

234.40(4) (4) The limitations established in ss. 234.18, 234.50, 234.60, 234.61, and 234.65 are not applicable to bonds issued under the authority of this section. The authority may not have outstanding at any one time bonds for veterans housing loans in an aggregate principal amount exceeding $61,945,000, excluding bonds being issued to refund outstanding bonds.

234.40 History History: 1973 c. 208, 333; 1975 c. 26; 1977 c. 418; 1979 c. 102; 1981 c. 349 s. 32; 1983 a. 27 s. 2202 (20); 1983 a. 81 s. 13; 1983 a. 83 s. 22; 1983 a. 192; 1985 a. 29 s. 3202 (28); 1985 a. 334; 1993 a. 437; 1997 a. 27; 2005 a. 22, 75, 487; 2007 a. 125; 2009 a. 2.



234.41 Veterans housing loan fund; establishment and use.

234.41  Veterans housing loan fund; establishment and use.

234.41(1)(1) There is established under the jurisdiction of the authority a veterans housing loan fund. All moneys resulting from the sale of bonds for the purpose of veterans housing pursuant to s. 45.37, unless credited to the veterans capital reserve fund, shall be credited to the fund.

234.41(2) (2) The authority shall use moneys in the fund for the purpose of purchasing loans representing veterans housing loans pursuant to s. 45.37. All disbursements of funds under this section for purchasing mortgage loans shall be made payable to authorized lenders as defined in s. 45.31 (3) and eligible persons as defined in s. 45.31 (5).

234.41(3) (3) Moneys of the veterans housing loan fund may be invested as provided in s. 234.03 (18). All such investments shall be the exclusive property of the fund. All earnings on or income from such investments shall be credited to the fund, paid over to the department of veterans affairs and deposited in the veterans trust fund after payment or repayment of any deficits arising in the veterans capital reserve fund and after payment of expenses contained in sub. (4).

234.41(4) (4) The authority may use moneys in the fund to cover actual and necessary expenses incurred in the sale and investment of bonds and bond revenues.

234.41(5) (5) Any moneys remaining in the veterans housing loan fund and not needed for purposes of the veterans capital reserve fund shall be transferred to the veterans housing bond redemption fund.

234.41 History History: 1973 c. 208, 333, 336; 1991 a. 39; 2005 a. 22.



234.42 Veterans capital reserve fund.

234.42  Veterans capital reserve fund.

234.42(1g) (1g) In this section "veterans capital reserve fund requirement" means an amount equal to the maximum amount, in any succeeding year, of principal and interest, other than principal and interest for which sinking fund payments are specified in any resolution of the authority authorizing veterans housing bonds of the authority then outstanding, maturing and becoming due in that succeeding year on all veterans housing bonds of the authority then outstanding, except veterans housing bonds due in that succeeding year issued to provide funds for mortgage loans through the purchase of mortgages or mortgage-backed securities guaranteed by the United States or an agency or instrumentality of the United States, plus all amounts specified in any resolution of the authority authorizing veterans housing bonds of the authority then outstanding as payable as a sinking fund payment in such year.

234.42(1s) (1s) The authority shall establish the veterans capital reserve fund to secure the veterans housing bonds sold pursuant to s. 234.40, and shall pay into the veterans capital reserve fund any moneys appropriated and made available by the state for the purposes of such fund, any proceeds of sale of bonds, to the extent provided in the resolution of the authority authorizing the issuance thereof and any other moneys which are made available to the authority for the purpose of such fund from any other source.

234.42(2) (2)

234.42(2)(a)(a) All moneys held in the veterans capital reserve fund, except as otherwise specifically provided, shall be used solely for any of the following purposes:

234.42(2)(a)1. 1. The payment of the principal of veterans housing bonds of the authority as the same mature.

234.42(2)(a)2. 2. The making of sinking fund payments with respect to veterans housing bonds of the authority.

234.42(2)(a)3. 3. The purchase of veterans housing bonds of the authority.

234.42(2)(a)4. 4. The payment of interest on veterans housing bonds of the authority.

234.42(2)(a)5. 5. The payment of any redemption premium required to be paid when veterans housing bonds are redeemed prior to maturity.

234.42(2)(b) (b) Except for the purpose of paying principal of and interest on veterans housing bonds of the authority maturing and becoming due and for the payment of which other moneys of the authority are not available, and except for making sinking fund payments with respect to veterans housing bonds of the authority and for the payment of which other moneys of the authority are not available, moneys in the veterans capital reserve fund shall not be withdrawn at any time in an amount that would reduce the fund to less than the veterans capital reserve fund requirement. Any income or interest earned by, or increment to, the veterans capital reserve fund due to the investment of the fund may be transferred by the authority to the veterans housing bond redemption fund to the extent it does not reduce the amount of the veterans capital reserve fund below the veterans capital reserve fund requirement.

234.42(3) (3) The authority shall not issue bonds at any time, other than bonds issued to provide funds for mortgage loans through the purchase of mortgages or mortgage-backed securities guaranteed by the United States or an agency or instrumentality of the United States, if the veterans capital reserve fund requirement, after such issuance, will exceed the amount of the veterans capital reserve fund at the time of issuance unless the authority, at the time of issuance of such bonds, shall deposit in the capital reserve fund from the proceeds of the bonds so to be issued, or from another available source, an amount which, together with the amount then in the veterans capital reserve fund, will be not less than the veterans capital reserve fund requirement after such issuance.

234.42(4) (4) To assure the continued operation and solvency of the authority for the carrying out of the veterans housing loan program of this chapter, the authority shall accumulate in the veterans capital reserve fund an amount equal to the veterans capital reserve fund requirement. If at any time the veterans capital reserve fund requirement exceeds the amount of the veterans capital reserve fund, the chairperson of the authority shall certify to the secretary of administration, the governor and the joint committee on finance, the amount necessary to restore the veterans capital reserve fund to an amount equal to the veterans capital reserve fund requirement. If such certification is received by the secretary of administration in an even-numbered year prior to the completion of the budget compilation under s. 16.43, the secretary shall include the certified amount in the budget compilation. In any case, the joint committee on finance shall introduce in either house, in bill form, an appropriation of the amount so certified to the veterans capital reserve fund of the authority. Recognizing its moral obligation to do so, the legislature hereby expresses its expectation and aspiration that, if ever called upon to do so, it shall make such appropriation.

234.42(5) (5) In computing the amount of the veterans capital reserve fund for the purposes of this section, securities in which all or a portion of the veterans capital reserve fund is invested shall be valued at par, or if purchased at less than par, at their cost to the authority.

234.42 History History: 1973 c. 208; 1977 c. 418 s. 924 (22); 1999 a. 85.



234.43 Veterans housing bond redemption fund.

234.43  Veterans housing bond redemption fund.

234.43(1)(1) The authority shall establish the veterans housing bond redemption fund. All mortgages purchased with moneys from the veterans housing loan fund shall be the exclusive property of the bond redemption fund. All moneys received by the authority from the repayment of veterans housing loans shall be deposited into such fund to be used for the repayment of veterans housing bonds issued pursuant to s. 234.40.

234.43(2) (2) Subject to agreements with bondholders, disbursements shall be made:

234.43(2)(a) (a) For the payment of the principal of and interest on bonds issued by the authority when the same become due whether at maturity or on call for redemption and for the payment of any redemption premium required to be paid where such bonds are redeemed prior to their stated maturities, and to purchase bonds;

234.43(2)(b) (b) To pay administrative costs, expenses and charges to service outstanding bonds including fees and expenses of trustees and paying agents;

234.43(2)(c) (c) For repayment of advances from the state made through s. 20.485 (3) (b);

234.43(2)(d) (d) For transfer to the veterans capital reserve fund; and

234.43(2)(e) (e) Any surplus remaining after satisfaction of all obligations of pars. (a) to (d) shall be paid over to the department of veterans affairs and deposited in the veterans trust fund.

234.43 History History: 1973 c. 208; 1975 c. 200; 1979 c. 34; 1991 a. 39.



234.44 Validation of certain obligations and proceedings.

234.44  Validation of certain obligations and proceedings. Notwithstanding any provision of this chapter or any other law, in the absence of fraud, all obligations issued prior to May 4, 1976 purportedly pursuant to this chapter, and all proceedings prior to such time taken purportedly pursuant to this chapter for the authorization and issuance of such obligations or of obligations not yet issued, and the sale, execution and delivery of such obligations issued prior to May 4, 1976, are hereby validated, ratified, approved and confirmed, notwithstanding any lack of power, however patent, other than constitutional, of the issuing authority or the governing body or officer thereof, to authorize such obligations, or to sell, execute, deliver the same, and notwithstanding any defects or irregularities, however patent, other than constitutional, in such proceeding or in such sale, execution or delivery of such obligations. All such obligations issued prior to May 4, 1976 are binding, legal obligations in accordance with their terms.

234.44 History History: 1975 c. 221.



234.49 Housing rehabilitation.

234.49  Housing rehabilitation.

234.49(1) (1)  Definitions. In ss. 234.49 to 234.55:

234.49(1)(b) (b) "Authorized lender" means any lender authorized under sub. (2) (a) 4. to make or service housing rehabilitation loans but does not include a person licensed under s. 138.09.

234.49(1)(c) (c) "Eligible beneficiary" means any of the following:

234.49(1)(c)1. 1. A person whose name does not appear on the statewide support lien docket under s. 49.854 (2) (b), except that a person whose name appears on the statewide support lien docket is an "eligible beneficiary" if the person provides to the authority a payment agreement that has been approved by the county child support agency under s. 59.53 (5) and that is consistent with rules promulgated under s. 49.858 (2) (a).

234.49(1)(c)2. 2. A family who or which falls within the income limits specified in par. (fm).

234.49(1)(d) (d) "Eligible rehabilitation" means additions, alterations, or repairs to housing to maintain it in a decent, safe, and sanitary condition or to restore it to that condition, to reduce the cost of owning or occupying dwelling units, to conserve energy, and to extend the economic or physical life of structures. "Eligible rehabilitation" includes the purchase of home appliances that satisfy the energy efficiency criteria established by the federal environmental protection agency for the energy star designation, as determined by the authority, but does not include construction of fireplaces, except for necessary repairs or the addition of permanently attached energy-efficient equipment to an existing fireplace.

234.49(1)(e) (e) "Housing" means a residential structure having not more than 4 dwelling units in which at least one unit is occupied by the owner as a principal residence and, if a housing rehabilitation loan is granted for the property to implement energy conservation improvements, the structure is not subject to rules adopted under s. 101.63, 101.73, or 101.973.

234.49(1)(f) (f) "Housing rehabilitation loan" means a loan to finance eligible rehabilitation or a property tax deferral loan. Housing rehabilitation loans, except property tax deferral loans, include low interest loans.

234.49(1)(fm) (fm) "Low interest loans" means loans that meet or exceed the rate of interest required to pay the costs incurred by the authority for making and servicing such loans, but do not exceed the rate of interest specified in sub. (2) (a) 6. No low interest or other loan may be made to a person or family whose income exceeds 120% of the median income for a family of 4, except that in a designated reinvestment neighborhood or area as defined in s. 66.1107 no low interest loan at the highest rate of interest authorized by this paragraph may be made to a person or family whose income exceeds 140% of the median income for a family of 4, and except that the authority may increase or decrease the income limit for low interest loans by no more than 10% of the limit for each person more or less than 4.

234.49(1)(g) (g) "Median income" means the median family income for the area in which the residence is located or the median family income for the state, whichever is greater.

234.49(1)(h) (h) "Owner" means the holder of the title or the vendee of a land contract of housing which is otherwise eligible for a housing rehabilitation loan.

234.49(1)(hm) (hm) "Property tax deferral loan" means a loan that originated under the property tax deferral program under subch. IV of ch. 77, 1989 stats., or under subch. X of ch. 16, 1991 stats.

234.49(1)(i) (i) "Sponsor" means any town, city, village or county in this state, or any community action agency or housing authority under s. 59.53 (22), 61.73, 66.1201 or 66.1213. A community action agency or housing authority may be a sponsor for the unincorporated area of a county if the board of supervisors of that county adopts a resolution authorizing it to be a sponsor. A community action agency or housing authority may be a sponsor for an incorporated municipality if the governing body of the municipality adopts a resolution authorizing it to be a sponsor.

234.49(2) (2) Powers of authority.

234.49(2)(a)(a) The authority has the following powers for the purpose of implementing this section, in addition to all other powers granted by this chapter:

234.49(2)(a)3. 3. To maintain a current list of authorized lenders. The authority shall establish standards governing the performance of authorized lenders in making and servicing housing rehabilitation loans and shall periodically monitor such performance.

234.49(2)(a)4. 4. To designate as an authorized lender the authority or any local government agency, housing authority under s. 59.53 (22), 61.73, 66.1201 or 66.1213, bank, savings bank, savings and loan institution, mortgage banker licensed under s. 224.72 or credit union, if the designee has a demonstrated history or potential of ability to adequately make and service housing rehabilitation loans.

234.49(2)(a)5. 5. To enter into contracts with authorized lenders authorizing them to process applications and service housing rehabilitation loans. The contracts may include the responsibilities of the authorized lenders with respect to credit evaluations, financial eligibility determinations, valuation of the housing for which the loan is to be made, collection procedures in the event of delinquent loan repayments and other functions which the authority may require. Such contracts may provide for the payment of a fee for originating such loans or for servicing such loans.

234.49(2)(a)6. 6. To enter into contracts or agreements with authorized lenders and sponsors providing for the maximum and minimum acceptable rates of interest to be charged for various classifications of housing rehabilitation loans. In no event may the stated rate of interest on any housing rehabilitation loan under this section exceed the greater of 8% per year or 3% plus the rate necessary to fully repay interest and principal on housing rehabilitation loan program bonds issued pursuant to s. 234.50.

234.49(2)(a)7. 7. To enter into contracts or agreements with authorized lenders and sponsors providing for the maximum acceptable amount, duration and other terms of housing rehabilitation loans in accordance with sub. (1) (f).

234.49(2)(a)8. 8. To adopt procedures and forms necessary to effectuate the rehabilitation program or to facilitate the marketing of bonds issued under s. 234.50.

234.49(2)(a)9. 9. To specify a rate of interest for a housing rehabilitation loan which is lower than the ordinary current rate for housing rehabilitation loans, if a substantial portion of the loan proceeds will be used for any of the following:

234.49(2)(a)9.a. a. Energy conservation improvements.

234.49(2)(a)9.b. b. The repair or replacement of a heating system, electrical system, plumbing system, foundation or roof.

234.49(2)(a)9.c. c. Other necessary structural repairs.

234.49(2)(a)9.d. d. The authentic renovation of a listed property, as defined in s. 44.31 (4), if the building is located on its original site.

234.49(2)(a)10. 10. To enter into contracts or agreements with the department of revenue or the department of administration to purchase property tax deferral loans under the housing rehabilitation loan program.

234.49(2)(c) (c) In addition to the powers specified in par. (a), the authority has all those powers necessary to implement this subsection.

234.49 History History: 1977 c. 418; 1979 c. 110 s. 60 (13); 1979 c. 361 s. 59; Stats. 1979 s. 560.06; 1981 c. 21, 314; 1983 a. 81 s. 11; 1983 a. 83 s. 20; 1985 a. 29 ss. 2124d, 2244 to 2260, 3200 (14), 3202 (14); 1985 a. 120; Stats. 1985 s. 234.49; 1987 a. 27, 359, 395; 1987 a. 403 s. 256; 1989 a. 346; 1991 a. 39, 221, 269; 1993 a. 437; 1995 a. 27 ss. 6303, 9126 (19); 1995 a. 201, 404; 1997 a. 3; 1999 a. 9; 1999 a. 150 s. 672; 2005 a. 75; 2009 a. 2.



234.50 Bonds for housing rehabilitation loans; issuance; status.

234.50  Bonds for housing rehabilitation loans; issuance; status.

234.50(1)(1) The authority may issue its negotiable bonds in such principal amount and of such length of maturity as, in the opinion of the authority, is necessary to provide sufficient funds for purchasing housing rehabilitation loans or for funding commitments for loans to lenders for housing rehabilitation loans; for purchasing property tax deferral loans under s. 234.49 (2) (a) 10.; for the establishment of reserves to secure such bonds; and for all other expenditures of the authority incident to or necessary and convenient in connection therewith. The authority may, whenever it deems refunding expedient, refund any bonds by the issuance of new bonds whether the bonds to be refunded have or have not matured, and issue bonds partly to refund bonds then outstanding and partly for the purpose authorized by this section.

234.50(2) (2) Bonds issued under the authority of this section shall be special obligations of the authority payable solely out of revenues, moneys or other property received in connection with the housing rehabilitation loan program, including, without limitation, repayments of housing rehabilitation loans, federal insurance or guarantee payments, the proceeds of bonds issued under the authority of this section, and the amounts made available under ss. 234.54 and 234.55. All assets and liabilities created through the issuance of bonds to purchase housing rehabilitation loans shall be separate from all other assets and liabilities of the authority. No funds of the housing rehabilitation loan program may be commingled with any other funds of the authority.

234.50(4) (4) The limitations established in ss. 234.18, 234.40, 234.60, 234.61, and 234.65 are not applicable to bonds issued under the authority of this section. The authority may not have outstanding at any one time bonds for housing rehabilitation loans in an aggregate principal amount exceeding $100,000,000, excluding bonds being issued to refund outstanding bonds. The authority shall consult with and coordinate the issuance of bonds with the building commission prior to the issuance of bonds.

234.50 History History: 1977 c. 418; 1979 c. 361 ss. 112, 113; 1981 c. 21; 1981 c. 349 s. 32; 1983 a. 27 s. 2202 (20); 1983 a. 36 s. 96 (4); 1983 a. 81 s. 13; 1983 a. 83 s. 22; 1983 a. 192; 1985 a. 29 ss. 2125, 2125m, 3200 (28), 3202 (28); 1985 a. 334; 1991 a. 269; 1993 a. 437; 1997 a. 27; 2005 a. 75, 487; 2007 a. 125; 2009 a. 2.



234.51 Housing rehabilitation loan program administration fund; establishment and use.

234.51  Housing rehabilitation loan program administration fund; establishment and use.

234.51(1) (1) There is established under the jurisdiction of the authority a housing rehabilitation loan program administration fund. There shall be paid into such fund the amounts appropriated under s. 20.490 (2) (a), the amounts provided in s. 234.55, any amounts transferred by the authority to such fund from other funds or sources and any other moneys which may be available to the authority for the purpose of such fund from any other source.

234.51(2) (2) Subject to agreements with bondholders, the authority shall use moneys in the fund solely for the following purposes:

234.51(2)(a) (a) To pay all administrative costs, expenses and charges, including origination fees and servicing fees, incurred in conducting the housing rehabilitation loan program other than those described in ss. 234.53 (4) and 234.55 (2) (b).

234.51(2)(b) (b) Annually, beginning in 2013, to transfer to the Wisconsin development reserve fund all moneys in the housing rehabilitation loan program administration fund that are not required for the housing rehabilitation loan program.

234.51(3) (3) Moneys of the fund may be invested as provided in s. 234.03 (18). All such investments shall be the exclusive property of the fund. All earnings on or income from such investments shall be credited to the fund.

234.51 History History: 1977 c. 418; 1981 c. 349; 1985 a. 29; 1999 a. 9; 2013 a. 20.



234.52 Housing rehabilitation loan program loan-loss reserve fund; establishment and use.

234.52  Housing rehabilitation loan program loan-loss reserve fund; establishment and use.

234.52(1) (1) There is established under the jurisdiction of the authority a housing rehabilitation loan program loan-loss reserve fund. There shall be paid into such fund the amounts appropriated under s. 20.490 (2) (q), the amounts provided under s. 234.55, any amounts transferred by the authority to such fund from other funds or sources and any other moneys which may be available to the authority for the purposes of such fund from any other source.

234.52(2) (2) Subject to agreements with bondholders, the authority shall use moneys in the fund solely for transfer to the housing rehabilitation loan program bond redemption fund in amounts equal to losses on housing rehabilitation loans owned by that fund which are not made good by federal insurance or guarantee payments, and solely for the purposes described in s. 234.55 (2) (a). Any balance remaining after payment or due provision for payment of all outstanding bonds issued under the authority of s. 234.50 shall be transferred to the housing rehabilitation loan program administration fund.

234.52(3) (3) Moneys of the fund may be invested as provided in s. 234.03 (18). All such investments shall be the exclusive property of the fund. All earnings on or income from such investments shall be credited to the fund.

234.52 History History: 1977 c. 418; 1985 a. 29 s. 3200 (28); 1999 a. 9.



234.53 Housing rehabilitation loan fund.

234.53  Housing rehabilitation loan fund.

234.53(1) (1) The authority shall establish the housing rehabilitation loan fund. All moneys resulting from the sale of bonds issued under the authority of s. 234.50, not including bonds issued to refund outstanding bonds, and unless credited to the housing rehabilitation loan program capital reserve or bond redemption funds, shall be credited to such fund.

234.53(2) (2) The authority shall use moneys in the fund for the purpose of purchasing housing rehabilitation loans or for funding commitments for loans to lenders for housing rehabilitation loans. All disbursements of funds under this section for purchasing such loans shall be made payable to an authorized lender as defined in s. 234.49 (1) (b) or a duly authorized agent thereof.

234.53(3) (3) Moneys of the fund may be invested as provided in s. 234.03 (18). All such investments shall be the exclusive property of the fund. All earnings on or income from such investments shall be credited to the fund.

234.53(4) (4) The authority may use moneys in the fund to cover actual and necessary expenses incurred in the sale of housing rehabilitation bonds and investment of the proceeds thereof.

234.53(5) (5) Any moneys not needed for the purposes of the fund shall be transferred to the housing rehabilitation loan program bond redemption fund.

234.53 History History: 1977 c. 418; 1979 c. 361 s. 113; 1985 a. 29 ss. 3200 (28), 3202 (14).



234.54 Housing rehabilitation loan program capital reserve fund.

234.54  Housing rehabilitation loan program capital reserve fund.

234.54(1g)(1g) In this section, "capital reserve fund requirement" means, as of any particular date of computation, an amount of money, as provided in the resolutions of the authority authorizing the bonds with respect to which the housing rehabilitation loan program capital reserve fund is established, which amount may not exceed the maximum annual debt service on the bonds of the authority for that calendar year or any future calendar year secured in whole or in part by the housing rehabilitation loan program capital reserve fund.

234.54(1r) (1r) The authority shall establish the housing rehabilitation loan program capital reserve fund to secure the bonds issued under the authority of s. 234.50, and shall pay into such fund any moneys appropriated and made available by the state for the purposes of such fund, any proceeds of sale of housing rehabilitation bonds to the extent provided in the resolution of the authority authorizing the issuance thereof and any other moneys which are made available to the authority for the purpose of such fund from any other source.

234.54(2) (2) All moneys held in the housing rehabilitation loan program capital reserve fund, except as otherwise specifically provided, shall be used, as required, solely for the payment of the principal of bonds of the authority secured in whole or in part by such fund or of sinking fund payments with respect to such bonds, the purchase or redemption of such bonds, the payment of interest on such bonds or the payment of any redemption premium required to be paid when such bonds are redeemed prior to maturity; but, if moneys in such fund at any time are less than the capital reserve fund requirement established for such fund as provided in this section, the authority shall not use such moneys for any optional purchase or optional redemption of such bonds. Any income or interest earned by, or increment to, the capital reserve fund due to the investment thereof may be transferred by the authority to other housing rehabilitation loan program funds or accounts of the authority to the extent such transfer does not reduce the amount of the capital reserve fund below the capital reserve fund requirement for the fund.

234.54(3) (3)

234.54(3)(a)(a) The authority may not issue bonds, secured in whole or in part by the capital reserve fund if upon the issuance of such bonds, the amount in the capital reserve fund will be less than the capital reserve fund requirement of the capital reserve fund, unless the authority, forthwith upon the issuance of the bonds, deposits in the capital reserve fund from the proceeds of the bonds to be issued, or from other sources, an amount which, together with the amount then in the capital reserve fund, will not be less than the capital reserve fund requirement for the fund. The annual debt service for any calendar year is the amount of money equal to the aggregate of all of the following:

234.54(3)(a)1. 1. All interest payable during the calendar year on all bonds secured in whole or in part by the capital reserve fund outstanding on the date of computation.

234.54(3)(a)2. 2. The principal amount of all bonds described in subd. 1. outstanding on the date of computation which mature during the calendar year.

234.54(3)(a)3. 3. All amounts specified in any resolution of the authority authorizing any of the bonds described in subd. 1. as payable during the calendar year as a sinking fund payment with respect to any of the bonds which mature after the calendar year.

234.54(3)(b) (b) The annual debt service calculation made under par. (a) shall be calculated on the assumption that the bonds will after the date of computation cease to be outstanding by reason, but only by reason, of the payment of bonds when due, and the payment when due and application in accordance with the resolution authorizing those bonds, of all of the sinking fund payments payable at or after the date of computation. However, in computing the annual debt service for any calendar year, bonds considered to have been paid in accordance with the defeasance provisions of the resolution of the authority authorizing the issuance thereof may not be included in bonds outstanding on the date of computation.

234.54(4) (4)

234.54(4)(a)(a) To assure the continued operation and solvency of the authority for the carrying out of the public purposes of this chapter, the authority shall accumulate in the capital reserve fund an amount equal to the capital reserve fund requirement for such fund.

234.54(4)(b) (b) If at any time the capital reserve fund requirement for the capital reserve fund exceeds the amount of such capital reserve fund, the chairperson of the authority shall certify to the secretary of administration, the governor and the joint committee on finance the amount necessary to restore such capital reserve fund to an amount equal to the capital reserve fund requirement in respect thereto. If such certification is received by the secretary of administration in an even-numbered year prior to the completion of the budget compilation under s. 16.43, the secretary shall include the certified amount in the budget compilation. In any case, the joint committee on finance shall introduce in either house, in bill form, an appropriation of the amount so certified to the capital reserve fund. Recognizing its moral obligation to do so, the legislature hereby expresses its expectation and aspiration that, if ever called upon to do so, it shall make such appropriation.

234.54(4)(c) (c) Paragraph (b) applies only to bonds issued before December 31, 1983.

234.54(5) (5) In computing the amount of the capital reserve fund for the purposes of this section, securities in which all or a portion of such capital reserve fund is invested shall be valued at par, or if purchased at less than par, at their cost to the authority, adjusted to reflect the amortization of discount or premium paid upon their purchase.

234.54(6) (6) Notwithstanding subs. (1r) to (5), the authority, subject to such agreements with bondholders as may then exist, may elect not to secure any particular issue or series of its bonds with the capital reserve fund. Such election shall be made in the resolution authorizing such issue or series. In this event, subs. (2) and (3) shall not apply to the bonds of such issue or series in that they shall not be entitled to payment out of or be eligible for purchase by such fund nor may they be taken into account in computing or applying any capital reserve fund requirement.

234.54 History History: 1977 c. 418; 1981 c. 21; 1995 a. 225; 1997 a. 35.



234.55 Housing rehabilitation loan program bond redemption fund.

234.55  Housing rehabilitation loan program bond redemption fund.

234.55(1)(1) The authority shall establish the housing rehabilitation loan program bond redemption fund. All housing rehabilitation loans purchased with moneys from the housing rehabilitation loan fund or notes evidencing loans to lenders from such fund for housing rehabilitation loans shall be the exclusive property of such redemption fund. All moneys received from the repayment of such loans, any amounts transferred by the authority to such fund pursuant to s. 234.52 or from other funds or sources, any federal insurance or guarantee payments with respect to such loans, all moneys resulting from the sale of bonds for the purpose of refunding outstanding housing rehabilitation bonds unless credited to the housing rehabilitation loan program capital reserve fund, and any other moneys which may be available to the authority for the purpose of such fund, shall be deposited into such fund to be used for the repayment of housing rehabilitation bonds issued under the authority of s. 234.50.

234.55(2) (2) Subject to agreements with bondholders and except as provided in sub. (3), the authority may use moneys in the fund solely:

234.55(2)(a) (a) For the payment of the principal of and interest on housing rehabilitation bonds of the authority when the same become due whether at maturity or on call for redemption and for the payment of any redemption premium required to be paid when such bonds are redeemed prior to their stated maturities, and to purchase such bonds;

234.55(2)(b) (b) To pay actual and necessary expenses incurred to service and administer outstanding housing rehabilitation bonds, including fees and expenses of trustees and paying agents, and to collect housing rehabilitation loans;

234.55(2)(c) (c) For transfer to the housing rehabilitation loan program loan loss reserve fund; or

234.55(2)(d) (d) For transfer to the housing rehabilitation loan fund.

234.55(3) (3) Any balance remaining after satisfaction of all obligations under sub. (2) shall be transferred to the housing rehabilitation loan program administration fund.

234.55(4) (4) Moneys of the fund may be invested as provided in s. 234.03 (18). All such investments shall be the exclusive property of the fund. All earnings on or income from such investments shall be credited to the fund.

234.55 History History: 1977 c. 418; 1985 a. 29 s. 3200 (28); 1999 a. 9.



234.59 Homeownership mortgage loan program.

234.59  Homeownership mortgage loan program.

234.59(1)(1)  Definitions. In this section:

234.59(1)(a) (a) "Authorized lender" means a bank, savings bank, savings and loan association, credit union or mortgage banker.

234.59(1)(d) (d) "Eligible property" means any of the following:

234.59(1)(d)1. 1. A residential structure having a single dwelling unit, if the structure is or will be the principal residence of an applicant.

234.59(1)(d)2. 2. A residential structure having no more than 4 dwelling units, if one of the units is or will be the principal residence of an applicant and the structure is an existing dwelling first occupied at least 5 years before execution of a homeownership mortgage loan secured by the dwelling.

234.59(1)(d)3. 3. A dwelling unit in a condominium, a cooperative, or an unincorporated cooperative association, together with an interest in common areas, if the unit is or will be the principal residence of an applicant.

234.59(1)(d)4. 4. A residential structure having 2 dwelling units, if one of the units will be the principal residence of an applicant.

234.59(1)(e) (e) "Existing dwelling" means a previously occupied dwelling.

234.59(1)(f) (f) "Homeownership mortgage loan" means a loan to finance the construction, long-term financing or qualified rehabilitation of an eligible property by an applicant.

234.59(1)(h) (h) "Mortgage banker" means a mortgage banker licensed under s. 224.72, but does not include a person licensed under s. 138.09.

234.59(1)(i) (i) "New dwelling" means a dwelling which has never been occupied.

234.59(1)(j) (j) "Principal residence" means residential real property in this state that an applicant maintains as a full-time residence, but does not use as a vacation home or for trade or business purposes.

234.59(1)(k) (k) "Targeted area residence" has the meaning given in 26 CFR 6a.103A-2 (b) (3).

234.59(2) (2) Powers and duties of the authority. The authority shall establish and administer a homeownership mortgage loan program to encourage homeownership and to facilitate the acquisition or rehabilitation of eligible property by applicants. To implement the program, the authority:

234.59(2)(a) (a) May enter into contracts permitting an authorized lender to make or service homeownership mortgage loans or both.

234.59(2)(c) (c) Shall maintain a current list of authorized lenders.

234.59(2)(e) (e) May enter into agreements to insure or provide additional security for homeownership mortgage loans or bonds or notes issued under s. 234.60.

234.59(3) (3) Loan conditions.

234.59(3)(bc)(bc)

234.59(3)(bc)1.1. Except as provided in subd. 3., a homeownership mortgage loan may not be made to an applicant if the applicant's income exceeds the applicable level specified under 26 USC 143 (f).

234.59(3)(bc)2. 2. For the purpose of subd. 1., no earned income of any minor who will occupy the same dwelling unit as the applicant may be considered.

234.59(3)(bc)3. 3. If the authority sets aside at least 20% of the proceeds of a bond or note issuance under s. 234.60 to fund home ownership mortgage loans for eligible properties that are targeted area residences, the authority may apply up to 33% of the proceeds that are set aside for that purpose without regard to the income of the applicant.

234.59(3)(c) (c) The authority shall notify an authorized lender if a person's name appears on the statewide support lien docket under s. 49.854 (2) (b). An authorized lender may not make a loan to an applicant if it receives notification under this paragraph concerning the applicant, unless the applicant provides to the lender a payment agreement that has been approved by the county child support agency under s. 59.53 (5) and that is consistent with rules promulgated under s. 49.858 (2) (a).

234.59(3)(d) (d) The authority may not make, buy, or assume a home ownership mortgage loan for an individual who does not have a social security number.

234.59(3)(e) (e) A homeownership mortgage loan may not be made to finance the acquisition or replacement of an existing mortgage given by an applicant. This paragraph does not apply to any of the following:

234.59(3)(e)1. 1. A construction loan.

234.59(3)(e)2. 2. Temporary initial financing.

234.59(3)(e)3. 3. A loan made to finance a rehabilitation.

234.59(3)(e)4. 4. A loan made to pay off a loan funded or serviced by the authority.

234.59 History History: 1981 c. 349; 1983 a. 82, 192; 1985 a. 29 ss. 2127, 2261 to 2269, 3200 (14); 1985 a. 332; Stats. 1985 s. 234.59; 1987 a. 27, 359; 1987 a. 403 s. 256; 1989 a. 31, 346; 1991 a. 221; 1993 a. 286, 287; 1995 a. 27, 404; 1999 a. 9; 2005 a. 75, 441; 2007 a. 97; 2009 a. 2; 2013 a. 40.



234.592 Qualified subprime loan refinancing.

234.592  Qualified subprime loan refinancing.

234.592(1) (1)  Definitions. In this section:

234.592(1)(a) (a) "Authorized lender" has the meaning given in s. 234.59 (1) (a).

234.592(1)(b) (b) "Eligible property" has the meaning given in s. 234.59 (1) (d) 1.

234.592(1)(c) (c) "Principal residence" has the meaning given in. s. 234.59 (1) (j).

234.592(1)(d) (d) "Qualified subprime loan" means an adjustable rate single-family residential mortgage loan made after December 31, 2001, and before January 1, 2008.

234.592(2) (2) Powers and duties of the authority. The authority shall establish and administer a qualified subprime loan refinancing program to encourage homeownership and to facilitate the retention of eligible property by applicants. To implement the program, the authority:

234.592(2)(a) (a) May finance the acquisition or replacement of a qualified subprime loan and may enter into contracts permitting an authorized lender to finance the acquisition or replacement of a qualified subprime loan or both.

234.592(2)(b) (b) Shall maintain a current list of authorized lenders.

234.592(2)(c) (c) May enter into agreements to insure or provide additional security for loans or bonds or notes issued under s. 234.60.

234.592(3) (3) Loan conditions.

234.592(3)(a)(a) Except as provided in par. (b), the authority may finance the acquisition or replacement of or enter into contracts permitting an authorized lender to finance the acquisition or replacement of an existing mortgage given by an applicant on an eligible property only if all of the following conditions are satisfied:

234.592(3)(a)1. 1. The eligible property is and will remain the principal residence of the applicant.

234.592(3)(a)2. 2. The existing mortgage was originally financed through a qualified subprime loan and has not subsequently been refinanced.

234.592(3)(a)3. 3. The authority makes a determination that the mortgage described in subd. 2. will be reasonably likely to cause financial hardship to the applicant if not refinanced.

234.592(3)(a)4. 4. The term of any refinancing agreement entered into under this paragraph does not exceed 30 years.

234.592(3)(a)5. 5. The monthly payments to be made by an applicant under an agreement entered into under this paragraph include principal, interest, property taxes, and insurance. In this subdivision, "insurance" includes mortgage insurance, homeowner's insurance, and, if applicable, flood insurance.

234.592(3)(a)6. 6. The authority complies with special rules for subprime refinancing established under 26 USC 143 (k) (12).

234.592(3)(b) (b) The authority may not enter into an agreement under this subsection if the applicant's name appears on the statewide support lien docket under s. 49.854 (2) (b), unless the applicant provides to the authority a payment agreement that has been approved by the county child support agency under s. 59.53 (5) and that is consistent with rules promulgated under s. 49.858 (2) (a).

234.592 History History: 2009 a. 2.



234.60 Bonds for homeownership mortgage loans and qualified subprime loan refinancing.

234.60  Bonds for homeownership mortgage loans and qualified subprime loan refinancing.

234.60(1) (1) The authority may issue its bonds or notes to fund homeownership mortgage loans or the refinancing of qualified subprime loans under s. 234.592.

234.60(2) (2) The limitations in ss. 234.18, 234.40, 234.50, 234.61, and 234.65 do not apply to bonds or notes issued under this section.

234.60(3) (3)

234.60(3)(a)(a) The authority may not have outstanding at any time in aggregate principal amount of bonds or notes issued under this section before January 1, 1983 more than $150,000,000 less not more than $50,000,000 in aggregate principal amount of revenue obligations issued subject to s. 45.37 (6) (c) on or after May 8, 1982 and before November 1, 1982.

234.60(3)(b) (b) The authority may not have outstanding at any time in aggregate principal amount of bonds or notes issued under this section from January 1, 1983, to December 31, 1983, more than $185,000,000 less not more than $50,000,000 in aggregate principal amount of revenue obligations issued subject to s. 45.37 (6) (c) from January 1, 1983, to October 31, 1983.

234.60(3)(bs) (bs) The authority may not issue in 1987 bonds or notes the aggregate principal amount of which exceeds the greater of the following:

234.60(3)(bs)1. 1. An amount equal to 8.55% of the average annual aggregate principal amount of mortgages executed during the 3 years preceding the year of issuance for single-unit, owner-occupied dwellings in this state.

234.60(3)(bs)2. 2. An amount equal to $205,000,000.

234.60(3)(c) (c) The limitations in pars. (a) and (b) do not include bonds or notes issued to refund outstanding bonds or notes issued under this section. "Principal amount" as used in pars. (a) and (b) means the issue price, as defined in 26 USC 1232 (b) (2) as amended to November 17, 1983.

234.60(4) (4) Before issuing bonds or notes under this section, the authority shall consult and coordinate the bond or note issue with the building commission.

234.60(5) (5)

234.60(5)(a)(a) The secretary of administration shall determine the date after which no bond or note issued may be treated as a qualified mortgage bond under 26 USC 143 (a) (1).

234.60(5)(b) (b) No bonds or notes may be issued under this section after the date determined under par. (a), except bonds or notes issued to refund outstanding bonds or notes issued under this section.

234.60(5)(c) (c) The secretary of administration shall determine the date after which no bond or note may be issued under this section for the purpose of financing the acquisition or replacement of an existing mortgage under s. 234.592.

234.60(9) (9) The executive director of the authority shall make every effort to encourage participation in the homeownership mortgage loan program and the qualified subprime loan refinancing program by women and minorities.

234.60 History History: 1981 c. 349; 1983 a. 27 s. 2202 (20); 1983 a. 36 s. 96 (4); 1983 a. 81 s. 13; 1983 a. 82; 1983 a. 83 s. 22; 1983 a. 192; 1985 a. 29 ss. 2128 to 2131, 3202 (28); 1985 a. 78, 334; 1987 a. 27, 69; 1989 a. 31; 1993 a. 437; 1997 a. 27; 2005 a. 22, 75, 487; 2007 a. 125; 2009 a. 2.



234.605 Homeowner eviction and lien protection program.

234.605  Homeowner eviction and lien protection program.

234.605(1)(1) In this section:

234.605(1)(a) (a) "Eligible property" has the meaning given in s. 234.59 (1) (d) 1.

234.605(1)(b) (b) "Lender" means any banking institution, savings bank, savings and loan association, or credit union organized under the laws of this or any other state or of the United States having an office in this state.

234.605(1)(c) (c) "Mortgage loan" means a loan secured by a first lien real estate mortgage on the eligible property of an applicant.

234.605(2) (2) Subject to the approval of all members of the authority, the authority may establish and administer a homeowner eviction and lien protection program to encourage the refinancing of mortgage loans by lenders in order to facilitate the retention of eligible property by persons and families.

234.605(3) (3)

234.605(3)(a)(a) Except as provided in par. (b), to implement the program, the authority may enter into agreements with lenders regarding the refinancing of a mortgage loan and may make or participate in the making and enter into commitments for the making of loans to refinance a mortgage loan if the authority first determines all of the following:

234.605(3)(a)1. 1. The applicant has made a reasonable effort to refinance the mortgage loan with the existing lender or loan servicer or with an organization approved by the authority, but the applicant has been unsuccessful in his or her effort. The authority shall designate and maintain a current list of organizations approved under this subdivision.

234.605(3)(a)2. 2. The lender will not refinance the mortgage loan in the absence of an agreement with the authority.

234.605(3)(b) (b) The authority may not enter into an agreement with a lender under this section if the applicant's name appears on the statewide support lien docket under s. 49.854 (2) (b), unless the applicant provides to the authority a payment agreement that has been approved by the county child support agency under s. 59.53 (5) and that is consistent with rules promulgated under s. 49.858 (2) (a).

234.605(4) (4) The authority shall submit a quarterly report to the joint committee on finance. The report shall summarize the progress and performance of the program established under this section. The cochairpersons of the joint committee on finance may convene a meeting of the committee at any time to review or dissolve the program established under this section.

234.605 History History: 2009 a. 2.



234.61 Bonds for residential facilities for the elderly or chronically disabled.

234.61  Bonds for residential facilities for the elderly or chronically disabled.

234.61(1) (1) Upon the authorization of the department of health services, the authority may issue bonds or notes and make loans for the financing of housing projects which are residential facilities as defined in s. 46.28 (1) (d) and the development costs of those housing projects, if the department of health services has approved the residential facilities for financing under s. 46.28 (2). The limitations in ss. 234.18, 234.40, 234.50, 234.60, and 234.65 do not apply to bonds or notes issued under this section. The definition of "nonprofit corporation" in s. 234.01 (9) does not apply to this section.

234.61(2) (2)

234.61(2)(a)(a) The aggregate amount of outstanding bonds or notes issued under this subsection may not exceed $99,400,000.

234.61(2)(b) (b) Of the amount specified in par. (a), $30,000,000 may only be used to finance residential facilities serving 15 or fewer persons who are chronically disabled, as defined in s. 46.28 (1) (b).

234.61(2)(c) (c)

234.61(2)(c)1.1. Of the amount specified in par. (a), $48,580,000 may only be used to finance residential facilities with 100 or fewer units for elderly persons, as defined in s. 46.28 (1) (c) or to finance additional residential facilities serving 15 or fewer persons who are chronically disabled.

234.61(2)(c)2. 2. The remainder of the amount specified in par. (a) may only be used to finance residential facilities with 50 or fewer units for elderly persons, as defined in s. 46.28 (1) (c), or to finance additional residential facilities serving 15 or fewer persons who are chronically disabled.

234.61(2)(c)3. 3. At least 20% of the units in any residential facility serving elderly persons for which bonds or notes are issued under this paragraph shall be reserved for low-income elderly persons.

234.61(3) (3) The authority is not required to issue bonds or notes under this section to finance residential facilities for persons and families of low and moderate income.

234.61 History History: 1983 a. 27; 1983 a. 81 s. 13; 1983 a. 83 s. 22; 1983 a. 192; 1985 a. 29, 334; 1993 a. 437; 1995 a. 27 s. 9126 (19); 1997 a. 27 s. 3355c; Stats. 1997 s. 234.61; 2005 a. 75, 487; 2007 a. 20 s. 9121 (6) (a); 2007 a. 125; 2009 a. 2.



234.621 Property tax deferral loans; purpose.

234.621  Property tax deferral loans; purpose. The legislature finds that older individuals who have resided in their homes for a substantial period of time have found it difficult to remain in their own homes because their incomes are insufficient to cover property taxes, which have risen as the value of their homes has increased. The legislature finds that it is in the public interest and that it serves a statewide public purpose to create a program whereby lien-creating loans are made to low- and moderate-income elderly homeowners for the purpose, and only for the purpose, of enabling individuals to pay local, general property taxes and special assessments on their homes so that more of these individuals can remain in their homes.

234.621 History History: 1981 c. 20, 317; 1991 a. 269 s. 510s; Stats. 1991 s. 16.993; 1993 a. 16 s. 130b; Stats. 1993 s. 234.621.



234.622 Definitions.

234.622  Definitions. In ss. 234.621 to 234.626:

234.622(1) (1) "Co-owner" means a natural person who, at the time of the initial application has an ownership interest in the qualifying dwelling unit of a participant in the program and fulfills one of the following requirements:

234.622(1)(a) (a) Is the participant's spouse and a physician certifies that the participant or the co-owner is permanently disabled.

234.622(1)(b) (b) Is at least 60 years of age.

234.622(2m) (2m) "Executive director" means the executive director of the authority.

234.622(3) (3) "Free and clear" means that rights to transfer full title to the qualifying dwelling unit after satisfaction of permitted obligations are vested in the participant and co-owners.

234.622(3m) (3m) "Ownership interest" includes being a spouse of a participant.

234.622(4) (4) "Participant" means any of the following:

234.622(4)(a) (a) A natural person 65 years of age or older who has been accepted into the program.

234.622(4)(b) (b) A veteran, as defined in s. 45.01 (12) (a) to (f), who has been accepted into the program.

234.622(5) (5) "Permitted obligations" means the total amount of outstanding liens and judgments on the qualifying dwelling unit if that amount does not exceed 33% of the value of the unit as determined by the most recent assessment for property tax purposes. For purposes of ss. 234.621 to 234.626, housing and rehabilitation loans under s. 234.49 and liens arising under ss. 234.621 to 234.626 shall not be considered outstanding liens or judgments in computing the amount of permitted obligations.

234.622(6) (6) "Program" means the program under ss. 234.621 to 234.626.

234.622(7) (7) "Qualifying dwelling unit" means a dwelling unit, not including a mobile home as defined in s. 101.91 (10), located in this state, habitable as a permanent residence and to which property taxes or special assessments are, or may conveniently be, allocated and up to one acre of land appertaining to it held in the same ownership as the dwelling unit. For purposes of ss. 234.621 to 234.626, "qualifying dwelling unit" includes a unit in a condominium or in a cooperative or an unincorporated cooperative association or in a multiunit dwelling with 4 or fewer units, but in all of these 3 cases only the portion of taxes or special assessments allocable to the unit lived in by the participant may qualify for loans under ss. 234.621 to 234.626.

234.622 History History: 1981 c. 20, 317; 1985 a. 29 s. 3202 (14) (c); 1987 a. 29; 1991 a. 269 ss. 510t to 510ue; Stats. 1991 s. 16.994; 1993 a. 16 ss. 130e, 3051k; Stats. 1993 s. 234.622; 1997 a. 27; 1999 a. 150 s. 672; 2005 a. 441; 2007 a. 11; 2011 a. 32; 2013 a. 20.



234.623 Eligibility.

234.623  Eligibility. The authority shall make loans to a participant who meets all of the following requirements:

234.623(1) (1) The participant applies on forms prescribed by the authority for a loan to pay property taxes or special assessments by June 30 of the year in which the taxes or special assessments are payable on a qualifying dwelling unit and, except as provided in s. 234.625 (5), specifies the names of all co-owners.

234.623(2) (2) The participant resides in the qualifying dwelling unit more than 6 months of the year preceding each year of participation, but temporary residency in a health care facility may be substituted for any portion of this 6-month residency.

234.623(3) (3) The participant keeps continuously in effect during the period that a loan is outstanding under ss. 234.621 to 234.626 a fire and extended casualty insurance policy on the qualifying dwelling unit satisfactory to the authority and permits the authority to be named on the policy as a lienholder.

234.623(4) (4) The participant either individually or with other co-owners owns the qualifying dwelling unit free and clear. If the qualifying dwelling unit is owned with co-owners, each of these persons must approve the application under sub. (1).

234.623(5) (5) The participant earned no more than $20,000 in income, as defined under s. 71.52 (5), in the year prior to the year in which the property taxes or special assessments for which the loan is made are due.

234.623 History History: 1981 c. 20; 1983 a. 189 s. 329 (10); 1983 a. 544 s. 47 (1); 1985 a. 29 s. 3202 (46) (a); 1987 a. 27, 29; 1987 a. 312 s. 17; 1991 a. 269 s. 510uf; Stats. 1991 s. 16.995; 1993 a. 16 s. 130h; Stats. 1993 s. 234.623; 1999 a. 85.



234.624 Transfer of interest.

234.624  Transfer of interest. If a participant ceases to reside in a qualifying dwelling unit, or if the participant's total ownership interest in the qualifying dwelling unit is transferred to one or more co-owners in that unit, or if both of these events occur, a co-owner may assume the participant's account by applying to the authority if the co-owner resides in the qualified dwelling unit. Upon approval of the application, and if the co-owner is 65 years of age or older, the co-owner shall become a participant in the program and shall qualify for program loans. A co-owner who has not attained the age of 65 at the time of application under this section may assume the account of a participant but shall not become a participant or qualify for program loans until the co-owner attains the age of 65.

234.624 History History: 1981 c. 20, 317; 1991 a. 269 s. 510ug; Stats. 1991 s. 16.9955; 1993 a. 16 s. 130j; Stats. 1993 s. 234.624.



234.625 Program operation.

234.625  Program operation.

234.625(1)(1) The authority shall enter into agreements with participants and their co-owners to loan funds to pay property taxes and special assessments on their qualifying dwelling units. The maximum loan under ss. 234.621 to 234.626 in any one year is limited to the lesser of $3,525 or the amount obtained by adding the property taxes levied on the qualifying dwelling unit for the year for which the loan is sought, the special assessments levied on the dwelling unit, and the interest and penalties for delinquency attributable to the property taxes or special assessments. Loans shall bear interest at a rate equal to the prime lending rate at the time the rate is set, as reported by the federal reserve board in federal reserve statistical release H. 15, plus 1%. The executive director shall set the rate no later than October 15 of each year, and that rate shall apply to loans made in the following year.

234.625(2) (2) The authority shall have all powers under s. 234.03 that are necessary or convenient to the operation of a loan program, including, without limitation because of enumeration, the power to enter into contracts, to pay or be paid for the performance of services, to exercise all rights of a lienholder under subch. I of ch. 779 and to perform other administrative actions that are necessary in the conduct of its duties under ss. 234.621 to 234.626.

234.625(3) (3) The authority shall adopt rules and establish procedures under which applications for loans may be submitted, reviewed and approved; under which repayment of loans are to be obtained; under which disputes and claims are to be settled; and under which records are to be maintained.

234.625(4) (4) The authority shall enter into loan agreements with participants and co-owners who agree to all of the following:

234.625(4)(b) (b) That the loan shall be due and payable upon the occurrence of any of the following events:

234.625(4)(b)1. 1. Transfer of the qualifying dwelling unit by any means except upon transfer to a co-owner who resides in the unit and who is permitted to assume the participant's account as provided in s. 234.624.

234.625(4)(b)2. 2. The death of the participant if the participant is the sole owner.

234.625(4)(b)3. 3. The death of the last surviving co-owner who owns the qualifying dwelling unit.

234.625(4)(b)4. 4. The authority discovers that the participant or a co-owner has made a false statement on the application or otherwise in respect to the program.

234.625(4)(b)5. 5. The condemnation or involuntary conversion of the qualifying dwelling unit.

234.625(4)(b)6. 6. The participant ceases to meet the eligibility requirements of s. 234.623, except as provided in sub. (5).

234.625(4)(b)7. 7. The participant fails to comply with par. (d).

234.625(4)(b)8. 8. At the participant's or co-owner's election, at any time before any of the events under subds. 1. to 7. occurs.

234.625(4)(b)9. 9. If the participant is a veteran, as defined in s. 45.01 (12) (a) to (f), who is not 65 years of age or older, at a time before any of the events under subds. 1. to 7. occurs, as determined under policies and procedures established by the authority.

234.625(4)(c) (c) To pay, upon repayment of the loan, interest specified in the loan agreement.

234.625(4)(d) (d) To limit the outstanding liens and judgments on the qualifying dwelling unit to no more than the permitted obligations.

234.625(5) (5) If a participant in the program ceases to meet the eligibility requirements of this section, the authority, rather than demanding repayment under sub. (4) (b), may allow the participant to continue in the program, may allow the participant to continue in the program but be ineligible for additional loans, or may require partial settlement. The authority may also allow co-owners to be added to the loan agreement if, in the judgment of the executive director, the addition of co-owners does not significantly increase the authority's exposure to risk under the loan agreement.

234.625(6) (6) At any time after an application is filed, the authority may verify the correctness of the application and any other information regarding the eligibility of the participant. If the authority finds that at the time a participant received a loan the participant was not eligible under the program, the authority shall notify the participant and may require repayment of the loan as determined by the authority.

234.625(7) (7) The authority, its agents or representatives may examine the books and records of an applicant under this subchapter or other sources of information bearing on the application to verify the information provided by an applicant, may require the production of books, records and memoranda and may require testimony and proof relevant to its investigation. If a person fails to furnish information requested by the authority to verify the correctness of the application, the authority may reject the application.

234.625(9) (9) Upon the making of the initial loan, a nonconsensual statutory lien in favor of the authority to secure payment of the principal, interest, fees and charges due on all loans, including loans made after the lien is filed, to the participant made under ss. 234.621 to 234.626 shall attach to the qualifying dwelling unit in respect to which the loan is made. The qualifying dwelling unit shall remain subject to the statutory lien until the payment in full of all loans and charges. If the authority funds such loans from the proceeds of notes or bonds under s. 234.626, its right under the lien shall automatically accrue to the benefit of the holders of those notes or bonds, without any action or assignment by the authority. When a loan becomes due and payable, the statutory lien hereby conferred may be enforced by the authority or the holders of the notes or bonds or their representative, as the case may be, in the same manner as a construction lien under ss. 779.09 to 779.12, except that neither the participant nor any co-owners or their personal representatives, successors or assigns shall be personally liable for any deficiency which may arise from the sale. At the time of disbursing the initial loan to a participant, the authority shall record with the register of deeds of the county in which the qualifying dwelling unit is located, on a form prescribed by the authority which shall contain a legal description of the qualifying dwelling unit, a notice of the loan made under ss. 234.621 to 234.626 and the existence of the statutory lien arising therefrom. The register of deeds shall record the notice in the land records and index it in the indexes maintained by the register of deeds. The statutory lien created by this section shall have priority over any lien that originates subsequent to the recording of the notice.

234.625(10) (10) If the property taxes or special assessments are paid, using a loan made under ss. 234.621 to 234.626, after the taxes or assessments are due, the participant shall be liable for interest and penalty charges for delinquency under ch. 74. Subject to sub. (1), the principal amount of loans made under this program may include delinquency charges.

234.625 History History: 1981 c. 20, 317; 1985 a. 29; 1987 a. 27; 1991 a. 269 s. 510uh; Stats 1991 s. 16.996; 1993 a. 16 ss. 130k to 130y; Stats. 1993 s. 234.625; 1993 a. 301 s. 1; 1993 a. 491 s. 11; 2009 a. 199; 2013 a. 20.



234.626 Loan funding.

234.626  Loan funding.

234.626(1)(1) Loans made or authorized to be made under ss. 234.621 to 234.626 may be funded from the proceeds of notes and bonds issued subject to and in accordance with ss. 234.08 to 234.14 and from the fund under s. 234.165.

234.626(2) (2) The authority may create a system of funds and accounts, separate and distinct from all other funds and accounts of the authority, consisting of moneys received from notes and bonds, all revenues received in the repayment of loans made under ss. 234.621 to 234.626, except as provided in sub. (2m), and any other revenues dedicated to it by the authority. The authority may pledge moneys and revenues received or to be received by this system of funds and accounts to secure bonds or notes issued for the program. The authority shall have all other powers necessary and convenient to distribute the proceeds of the bonds, notes and loan repayments in accordance with its powers under this chapter.

234.626(2m) (2m) Revenues received in the repayment of loans made under s. 234.165 shall be paid into the fund under s. 234.165.

234.626(3) (3) The authority may enter into agreements with the federal government, its agencies, agencies or political subdivisions of this state or private individuals or entities to insure or in other manner provide additional security for the loans or bonds or notes issued under this section.

234.626(4) (4) The authority may adopt rules that restrict eligibility in addition to the requirements of s. 234.623 or require the provision of additional security if, in the executive director's judgment, the rules or security are required for the satisfactory issuance of bonds or notes.

234.626(5) (5) Bonds or notes issued for loans under this section shall not exceed $10,000,000 in principal amount, excluding obligations issued to refund outstanding bonds or notes.

234.626(6) (6) Unless otherwise expressly provided in resolutions authorizing the issuance of bonds or notes or in other agreements with the holders of bonds or notes, each bond or note issued shall be on a parity with every other bond or note issued for the funding of loans under ss. 234.621 to 234.626.

234.626(7) (7) Recognizing its moral obligation to do so, the legislature expresses its expectation and aspiration that, if ever called to do so, it shall make an appropriation to make the authority whole for defaults on loans issued under ss. 234.621 to 234.626.

234.626 History History: 1981 c. 20; 1983 a. 36 s. 96 (3); 1985 a. 29; 1991 a. 269 ss. 510ui to 510up; Stats. 1991 s. 16.997; 1993 a. 16 ss. 130z, 3051p; Stats. 1993 s. 234.626; 1993 a. 490.



234.65 Economic development.

234.65  Economic development.

234.65(1) (1)

234.65(1)(a)(a) The authority may issue its negotiable bonds and notes to finance its economic development activities authorized or required under this chapter, including financing economic development loans.

234.65(1)(b) (b) The limits in ss. 234.18, 234.40, 234.50, 234.60, and 234.61 do not apply to bonds or notes issued under this section.

234.65(1)(c) (c)

234.65(1)(c)1.1. The authority may issue not more than $150,000,000 in aggregate principal amount of bonds and notes under this section, excluding bonds and notes issued to refund outstanding bonds or notes issued under this section, in each of the 3 consecutive fiscal years beginning after April 20, 2012, and, except as provided in subd. 2., may not issue bonds and notes under this section after the last day of the 3rd fiscal year that begins after April 20, 2012.

234.65(1)(c)2. 2. If, after the last day of the 3rd fiscal year that begins after April 20, 2012, the authority determines that a continuation of the program under this section will promote significant economic development in this state, the authority may seek approval from the joint committee on finance to issue additional bonds and notes under this section by submitting to the committee a written request that states the reasons supporting the authority's determination that the issuance of additional bonds and notes will promote significant economic development in this state. If, within 14 working days after the date of that written request, the cochairpersons of the committee do not notify the authority that the committee has scheduled a meeting to review the authority's proposal to issue additional bonds and notes under this section, the authority may proceed to issue not more than $150,000,000 in aggregate principal bonds and notes under this section, excluding bonds and notes issued to refund outstanding bonds or notes issued under this section, in each of the 3 consecutive fiscal years beginning with the fiscal year in which approval is obtained under this subdivision. If, within 14 working days after the date of that written request, the cochairpersons of the committee notify the authority that the committee has scheduled a meeting to review the authority's proposal to issue additional bonds and notes under this section, the authority may issue bonds and notes under this section only upon approval of the committee.

234.65(1)(d) (d) Section 234.15 does not apply to bonds or notes issued under this section, and any bond or note issued under this section shall contain on its face a statement to that effect.

234.65(1)(dm) (dm) The authority has no moral or legal obligation or liability to any borrower under this section except as expressly provided by written contract.

234.65(1)(g) (g) In granting loans under this section the authority shall give preference to businesses which are more than 50% owned or controlled by women or minorities, to businesses that, together with all of their affiliates, subsidiaries and parent companies, have current gross annual sales of $5,000,000 or less or that employ 250 or fewer persons and to new businesses that have less than 50% of their ownership held or controlled by another business and have their principal business operations in this state.

234.65(1m) (1m) The authority shall adopt procedures to implement sub. (3).

234.65(2) (2)

234.65(2)(a)(a) The authority may finance an economic development loan only after considering all of the following:

234.65(2)(a)1. 1. The extent to which an economic development project will maintain or increase employment in this state.

234.65(2)(a)3. 3. Whether an economic development project will be located in an area of high unemployment or low average income.

234.65(2)(a)4. 4. The number of financial institutions participating in the economic development project.

234.65(2)(a)5. 5. The extent to which the activities constituting the economic development project otherwise would not occur.

234.65(2)(b) (b) Paragraph (a) does not apply to an economic development loan to finance an economic development project described under s. 234.01 (4n) (c).

234.65(3) (3) The authority may finance an economic development loan only if all of the following conditions are met:

234.65(3)(am) (am) The authority has estimated whether the project that the authority would finance under the loan is expected to eliminate, create, or maintain jobs on the project site and elsewhere in this state and the net number of jobs expected to be eliminated, created, or maintained as a result of the project.

234.65(3)(bm) (bm) One or more other financial institutions participate in the economic development project.

234.65(3)(c) (c) The economic development project is or will be located in this state.

234.65(3)(dg) (dg) The authority shall not assume unsecured or uncollateralized risk for any economic development loan.

234.65(3)(e) (e) The economic development loan will not be used to refinance existing debt, unless it is in conjunction with an expansion of the business or job creation. This paragraph does not apply to an economic development loan to finance an economic development project described under s. 234.01 (4n) (c).

234.65(3)(f) (f) The name of the person receiving the loan does not appear on the statewide support lien docket under s. 49.854 (2) (b) or, if the person's name appears on that docket, the person provides to the authority a payment agreement that has been approved by the county child support agency under s. 59.53 (5) and that is consistent with rules promulgated under s. 49.858 (2) (a).

234.65(3g) (3g)

234.65(3g)(a)(a) Nothing in sub. (3) (am) may be considered to require a business signing a loan contract to satisfy an estimate under sub. (3) (am).

234.65(3g)(b) (b) Paragraph (a) and sub. (3) (am) do not apply to a person engaged in the business of operating a railroad or to an economic development loan to finance an economic development project described under s. 234.01 (4n) (c).

234.65(3m) (3m) An economic development loan may not be made unless the authority complies with sub. (1m) and certifies that each loan complies with sub. (3).

234.65(3r) (3r) Any economic development loan that a business receives from the authority under this section to finance a project shall require the business to submit to the authority within 12 months after the project is completed or 2 years after a loan is issued to finance the project, whichever is sooner the net number of jobs eliminated, created, or maintained on the project site and elsewhere in this state as a result of the project. This subsection does not apply to an economic development loan to finance an economic development project described under s. 234.01 (4n) (c).

234.65(4) (4) In respect to the loans issued under this section, the authority shall submit to the governor, the joint committee on finance and the chief clerk of each house of the legislature, for distribution to the appropriate standing committees under s. 13.172 (3), within 6 months after the close of its fiscal year an annual report including all of the following for the fiscal year:

234.65(4)(a) (a) A statement of the authority's operations, accomplishments, goals and objectives.

234.65(4)(b) (b) A financial statement showing income and expenses, assets and liabilities and a schedule of its bonds and notes outstanding and the amounts redeemed and issued.

234.65(4)(c) (c) The effects of lending under this section in the following areas:

234.65(4)(c)1. 1. Maintaining or increasing employment in this state.

234.65(4)(c)2. 2. Locating economic development projects in areas of high unemployment or low average income.

234.65(4)(c)3. 3. Obtaining the participation of a large number of financial institutions in the lending.

234.65(4)(c)4. 4. The geographical distribution of lending in this state.

234.65 History History: 1983 a. 83, 192; 1985 a. 29 s. 3202 (28); 1985 a. 299, 334; 1987 a. 27, 186; 1989 a. 31, 78, 281; 1991 a. 37; 1993 a. 112, 243, 437; 1995 a. 27 s. 9116 (5); 1995 a. 56, 404; 1997 a. 27; 1999 a. 9, 85; 2001 a. 16; 2005 a. 75; 2007 a. 125; 2011 a. 32, 214.



234.67 Recycling loan guarantees.

234.67  Recycling loan guarantees.

234.67(1) (1)  Definitions. In this section:

234.67(1)(am) (am) "Diaper service" means a business that supplies and launders cloth diapers.

234.67(1)(c) (c) "Guaranteed loan" means a loan on which the authority guarantees collection under sub. (3).

234.67(1)(e) (e) "Participating lender" means a bank, credit union, savings bank, savings and loan association or other person, who makes loans for working capital or to finance physical plant needs, equipment or machinery and who has entered into an agreement with the authority under s. 234.93 (2) (a).

234.67(1)(f) (f) "Percentage of guarantee" means the percentage established by the authority under sub. (3).

234.67(1)(g) (g) "Postconsumer waste" has the meaning given in s. 287.01 (7).

234.67(1)(h) (h) "Security interest" means an interest in property or other assets that secures payment or other performance of a guaranteed loan.

234.67(2) (2) Eligible loans. A loan made by a participating lender before December 3, 1993, is eligible for guarantee of collection from the Wisconsin development reserve fund under s. 234.93 if all of the following apply:

234.67(2)(a) (a) The loan is made to do one of the following:

234.67(2)(a)1. 1. Expand or improve an existing diaper service or to start a new diaper service.

234.67(2)(a)2. 2. To provide working capital or to finance any of the following items, if the working capital or item is necessary to, or used to, produce in this state a product from products recovered from postconsumer waste:

234.67(2)(a)2.a. a. Physical plant.

234.67(2)(a)2.b. b. Machinery or equipment.

234.67(2)(b) (b) The rate of interest on the loan, including any origination fees or other charges, is fixed at a rate determined by the participating lender and approved by the authority.

234.67(2)(c) (c) The total principal amount of all loans to the borrower that are guaranteed under this section will not exceed $750,000.

234.67(2)(e) (e) The participating lender obtains a security interest in physical plant, equipment, machinery or other assets.

234.67(2)(f) (f) The loan term does not extend beyond 15 years after the date that the participating lender disburses the loan unless the loan is extended by the authority.

234.67(2)(g) (g) The proceeds of the loan are not applied to the outstanding balance of any other loan.

234.67(2)(i) (i) The borrower does not meet the participating lender's minimum standards of creditworthiness to receive a loan for the purposes described in par. (a) in the normal course of the participating lender's business.

234.67(2)(j) (j) The participating lender considers the borrower's assets, cash flow and managerial ability sufficient to preclude voluntary or involuntary liquidation for the loan term granted by the participating lender.

234.67(2)(k) (k) The participating lender agrees to the percentage of guarantee established for the loan by the authority.

234.67(3) (3) Guarantee of collection. The authority shall guarantee collection of a percentage, not exceeding 90%, of the principal of any loan eligible for a guarantee under sub. (2). The authority shall establish the percentage of the unpaid principal of an eligible loan that will be guaranteed, using the procedures described in the guarantee agreement under s. 234.93 (2) (a). The authority may establish a single percentage for all guaranteed loans or establish different percentages for eligible loans on an individual basis.

234.67 History History: 1989 a. 335; 1991 a. 39, 221; 1993 a. 75; 1995 a. 227; 2001 a. 16.



234.75 Public affairs network loan guarantee program.

234.75  Public affairs network loan guarantee program.

234.75(1)(1)  Definition. In this section, "public affairs network" means a nonprofit corporation organized under the laws of this state that has as its primary purpose the broadcast of proceedings of the legislature, including legislative committee meetings, and the reporting of events and activities related to politics in this state, through television, radio, the Internet, or similar communications media.

234.75(2) (2) Guarantee requirements. The authority may use money from the Wisconsin development reserve fund to guarantee the unpaid principal of a loan under sub. (5) if all of the following apply:

234.75(2)(a) (a) The borrower applies for a loan guarantee on a form provided by the authority.

234.75(2)(b) (b) The loan is eligible for a guarantee under sub. (3), and any applicable requirements under sub. (5) are met.

234.75(2)(c) (c) The lender is the authority or a financial institution that enters into an agreement under s. 234.93 (2) (a).

234.75(3) (3) Eligible loans. A loan is eligible for guarantee of collection under sub. (5) from the Wisconsin development reserve fund if all of the following apply:

234.75(3)(a) (a) The loan principal equals $5,000,000 or less.

234.75(3)(b) (b) The authority determines that the borrower is a public affairs network.

234.75(3)(c) (c) The borrower certifies that loan proceeds will be used for the borrower's operating expenses or expenses related to a capital project.

234.75(3)(d) (d) The borrower certifies that loan proceeds will not be used to refinance existing debt or for entertainment expenses.

234.75(3)(e) (e) The loan term is not less that 13 years, and the borrower is not required to pay any principal or interest on the loan within the first 3 years after the loan is made.

234.75(3)(f) (f) The terms of the loan authorize the lender to obtain a security interest in the real or personal property of the borrower to secure repayment of the loan.

234.75(4) (4) Authority loan. The authority may make a loan to a public affairs network if the loan meets the eligibility requirements under sub. (3), except that the total principal amount of all loans that the authority makes under this subsection may not exceed $5,000,000. Recognizing its moral obligation to do so, the legislature expresses its expectation and aspiration that, if ever called upon to do so, it shall make an appropriation to make the authority whole for defaults on loans issued under this subsection.

234.75(5) (5) Guarantee of repayment.

234.75(5)(a)(a) Subject to par. (b), the authority may guarantee collection of all or part of the unpaid principal of a loan eligible for guarantee under sub. (3). If the authority guarantees all or part of a loan under this subsection, the authority shall establish the amount of the unpaid principal of an eligible loan that will be guaranteed using the procedures described in the guarantee agreement under s. 234.93 (2) (a).

234.75(5)(b) (b) A loan guarantee under this subsection is subject to all of the following:

234.75(5)(b)1. 1. The total principal amount of all loans guaranteed under this subsection may not exceed $5,000,000.

234.75(5)(b)2. 2. Before the authority guarantees a loan under this subsection, the authority shall demonstrate to the satisfaction of the secretary of administration that there are sufficient moneys in the Wisconsin development reserve fund to guarantee the loan, or that there are sufficient moneys in the housing rehabilitation loan program administration fund that may be transferred under par. (c) to guarantee the loan.

234.75(5)(c) (c) Notwithstanding s. 234.51 (2), the authority may transfer moneys from the housing rehabilitation loan program administration fund to the Wisconsin development reserve fund for a loan guarantee under this subsection if all of the following conditions are met:

234.75(5)(c)1. 1. The authority determines that the transfer is necessary to secure the loan guarantee.

234.75(5)(c)2. 2. The transfer of moneys does not exceed $5,000,000.

234.75(5)(c)3. 3. Within 14 days after the transfer, the authority submits a report to the joint committee on finance that includes the amount of the transfer and a description of the circumstances surrounding the transfer.

234.75 History History: 2011 a. 32; s. 35.17 correction in (3) (e).



234.83 Small business development loan guarantee program.

234.83  Small business development loan guarantee program.

234.83(1c)(1c)  Definition. In this section, "small business" means a business, as defined in s. 84.185 (1) (a), that employs 250 or fewer employees on a full-time basis.

234.83(1m) (1m) Guarantee requirements. The authority may use money from the Wisconsin development reserve fund to guarantee a loan under this section if all of the following apply:

234.83(1m)(a) (a) The borrower qualifies as an eligible borrower under sub. (2).

234.83(1m)(b) (b) The loan qualifies as an eligible loan under sub. (3).

234.83(1m)(c) (c) The lender enters into an agreement under s. 234.93 (2) (a).

234.83(2) (2) Eligible borrower. Any of the following qualifies as an eligible borrower if unable to obtain adequate business financing on reasonable terms:

234.83(2)(a) (a) A small business, provided that the name of the owner of the small business does not appear on the statewide support lien docket under s. 49.854 (2) (b) or, if the name of the owner of the small business appears on that docket, the owner of the small business provides to the authority a payment agreement that has been approved by the county child support agency under s. 59.53 (5) and that is consistent with rules promulgated under s. 49.858 (2) (a).

234.83(2)(b) (b) The elected governing body of a federally recognized American Indian tribe or band in this state.

234.83(3) (3) Eligible loans. A loan is eligible for guarantee of collection from the Wisconsin development reserve fund under s. 234.93 if all of the following apply:

234.83(3)(a) (a) The borrower uses the loan proceeds for a business development project. Loan proceeds may be used for direct or related expenses associated with any of the following:

234.83(3)(a)1. 1. The expansion or acquisition of a business, including the purchase or improvement of land, buildings, machinery, equipment or inventory.

234.83(3)(a)2. 2. The start-up of a child care business, including the purchase or improvement of land, buildings, machinery, equipment, or inventory.

234.83(3)(a)3. 3. The start-up of a small business in a vacant storefront in the downtown area of a city, town, or village in this state, including the purchase or improvement of land, buildings, machinery, equipment, or inventory.

234.83(3)(b) (b) Loan proceeds are not used to refinance existing debt or for entertainment expenses, expenses related to the production of an agricultural commodity, as defined in s. 94.67 (2), or expenses related to a community-based residential facility, except that loan proceeds may be used to refinance existing debt if the borrower also expands an existing business.

234.83(3)(c) (c) The interest rate on the loan, including any origination fees or other charges, is approved by the authority.

234.83(3)(d) (d) The loan term does not extend beyond 15 years after the date on which the lender disburses the loan unless the authority agrees to an extension of the loan term.

234.83(3)(f) (f) The lender obtains a security interest in the physical plant, equipment, machinery or other assets.

234.83(3)(g) (g) The lender believes that it is reasonably likely that the borrower will be able to repay the loan in full with interest.

234.83(3)(h) (h) The lender agrees to the percentage of guarantee established for the loan by the authority.

234.83(3)(i) (i) The authority believes that the loan will have a positive impact in terms of job creation or retention.

234.83(4) (4) Guarantee of repayment. The authority may guarantee repayment of a portion of the principal of any loan eligible for a guarantee under sub. (1m). That portion may not exceed 80% of the principal of the loan or $750,000, whichever is less. The authority shall establish the portion of the principal of an eligible loan that will be guaranteed, using the procedures described in the agreement under s. 234.93 (2) (a). The authority may establish a single portion for all guaranteed loans that do not exceed $937,500 and a single portion for all guaranteed loans that exceed $937,500 or establish on an individual basis different portions for eligible loans that do not exceed $937,500 and different portions for eligible loans that exceed $937,500.

234.83 History History: 1991 a. 39; 1993 a. 394; 1997 a. 27; 1999 a. 9; 2001 a. 16; 2005 a. 75; 2009 a. 185; 2011 a. 32, 79.



234.84 Job training loan guarantee program.

234.84  Job training loan guarantee program.

234.84(1) (1)  Definition. In this section, "corporation" means the Wisconsin Economic Development Corporation.

234.84(2) (2) Guarantee requirements. The authority may use money from the Wisconsin job training reserve fund to guarantee a loan under this section if, at the time application is made for the loan, all of the following apply:

234.84(2)(a) (a) The borrower is an employer in this state, regardless of the number of employees.

234.84(2)(b) (b) The loan qualifies as an eligible loan under sub. (3).

234.84(2)(c) (c) The lender is a financial institution that enters into an agreement under s. 234.932 (3) (a).

234.84(3) (3) Eligible loans. A loan is eligible for guarantee of collection from the Wisconsin job training reserve fund under s. 234.932 if all of the following apply:

234.84(3)(a) (a) The borrower certifies that it will use the loan proceeds for expenses related to employee training or retraining or for purchasing equipment or upgrading facilities for purposes related to employee training or retraining.

234.84(3)(b) (b) The borrower certifies that loan proceeds will not be used to refinance existing debt or for operating or entertainment expenses.

234.84(3)(c) (c) The interest rate on the loan, including any origination fees or other charges, is approved by the corporation.

234.84(3)(d) (d) The original loan term does not extend beyond 3 years if the loan proceeds are used exclusively for expenses related to instruction or training, or beyond 5 years if the loan proceeds are used for purchasing equipment or upgrading facilities that will be used for instructing or training employees.

234.84(3)(e) (e) The total outstanding principal amount of all loans to the borrower that are guaranteed under this section does not exceed $250,000.

234.84(3)(f) (f) The lender obtains a security interest in the physical plant, equipment or other assets if the loan proceeds are to be used for purchasing equipment or upgrading facilities that will be used for instructing or training employees.

234.84(3)(g) (g) The lender confirms that the borrower satisfies all applicable loan underwriting criteria.

234.84(4) (4) Guarantee of collection.

234.84(4)(a)(a) Subject to par. (b), the authority shall guarantee collection of a percentage of the principal of, and all interest and any other amounts outstanding on, any loan eligible for a guarantee under sub. (2). The corporation shall establish the percentage of the principal of an eligible loan that will be guaranteed, using the procedures described in the agreement under s. 234.932 (3) (a). The corporation may establish a single percentage for all guaranteed loans or establish different percentages for eligible loans on an individual basis.

234.84(4)(b) (b) Except as provided in s. 234.932 (4), the total outstanding guaranteed principal amount of all loans that the authority may guarantee under par. (a) may not exceed $8,000,000.

234.84(5) (5) Administration.

234.84(5)(a)(a) The program under this section shall be administered by the corporation with the cooperation of the authority. The corporation shall enter into a memorandum of understanding with the authority setting forth the respective responsibilities of the corporation and the authority with regard to the administration of the program, including the functions and responsibilities specified in s. 234.932. The memorandum of understanding shall provide for reimbursement to the corporation by the authority for costs incurred by the corporation in the administration of the program.

234.84(5)(b) (b) The corporation may charge a premium, fee, or other charge to a borrower of a guaranteed loan under this section for the administration of the loan guarantee.

234.84 History History: 1995 a. 27 s. 9116 (5); 1995 a. 116; 2011 a. 32.



234.86 Drinking water loan guarantee program.

234.86  Drinking water loan guarantee program.

234.86(1)(1)  Definitions. In this section:

234.86(1)(a) (a) "Community water system" means a public water system that serves at least 15 service connections used by year-round residents or that regularly serves at least 25 year-round residents.

234.86(1)(b) (b) "Department" means the department of natural resources.

234.86(1)(c) (c) "Local governmental unit" has the meaning given in s. 281.61 (1) (a), except that the term does not include a joint local water authority created under s. 66.0823.

234.86(1)(d) (d) "Noncommunity water system" means a public water system that is not a community water system.

234.86(1)(e) (e) "Public water system" has the meaning given in s. 281.61 (1) (c).

234.86(2) (2) Guarantee requirements. The authority may use money from the Wisconsin drinking water reserve fund under s. 234.933 to guarantee a loan under this section if all of the following apply:

234.86(2)(a) (a) The borrower is not a local governmental unit and is one of the following:

234.86(2)(a)1. 1. The owner of a community water system.

234.86(2)(a)2. 2. The owner of a noncommunity water system and is not operated for profit.

234.86(2)(b) (b) The loan qualifies as an eligible loan under sub. (3).

234.86(2)(c) (c) The lender is a financial institution that enters into an agreement under s. 234.933 (3) (a).

234.86(3) (3) Eligible loans. A loan is an eligible loan if all of the following apply:

234.86(3)(a) (a) The department determines that the loan will facilitate compliance with national primary drinking water regulations under 42 USC 300g-1 or otherwise significantly further the health protection objectives of the Safe Drinking Water Act, 42 USC 300f to 300j-26.

234.86(3)(b) (b) The department determines that the loan satisfies the requirements under s. 281.625 (2).

234.86(4) (4) Guarantee of collection.

234.86(4)(a)(a) Subject to par. (b), the authority may guarantee collection of a percentage, not exceeding 80%, of the principal of any loan eligible for a guarantee under this section. The authority shall establish the percentage of the unpaid principal of an eligible loan that will be guaranteed using the procedures described in the guarantee agreement under s. 234.933 (3) (a). The authority may establish a single percentage for all guaranteed loans or establish different percentages for eligible loans on an individual basis.

234.86(4)(b) (b) Except as provided in s. 234.933 (4), the total outstanding principal amount of all guaranteed loans under par. (a) may not exceed $3,000,000.

234.86 History History: 1997 a. 27; 2013 a. 12.



234.90 Agricultural production loan guarantees.

234.90  Agricultural production loan guarantees.

234.90(1)(1)  Definitions. In this section:

234.90(1)(a) (a) "Agricultural commodity" has the meaning given under s. 94.67 (2).

234.90(1)(ad) (ad) "Agricultural production loan" means a loan to a farmer to finance the purchase of fertilizer, seed, fuel, pesticides, tillage services, crop insurance, animal feed or any other service or consumable good necessary to produce an agricultural commodity.

234.90(1)(ag) (ag) "Dairy plant" has the meaning given in s. 97.20 (1) (a).

234.90(1)(b) (b) "Farmer" has the meaning given under s. 102.04 (3).

234.90(1)(c) (c) "Guaranteed loan" means an agricultural production loan which is guaranteed by the authority.

234.90(1)(cp) (cp) "Milk" has the meaning given in s. 97.22 (1) (e).

234.90(1)(d) (d) "Participating lender" means a bank, production credit association, credit union, savings bank, savings and loan association or other person who makes agricultural production loans and who has entered into an agreement with the authority under s. 234.93 (2) (a).

234.90(2) (2) Eligible loans. Except as provided in sub. (3j), an agricultural production loan made by a participating lender is eligible for guarantee of collection from the Wisconsin development reserve fund under s. 234.93 if all of the following apply:

234.90(2)(a) (a) The loan is to finance production of an agricultural commodity.

234.90(2)(b) (b) In order to maximize the benefits of the program under this section, the total outstanding principal amount of all loans to the borrower that are guaranteed under this section will not exceed an amount set annually, no later than December 1, by the authority that is not less than $2,000 nor more than $150,000. For purposes of adjusting the total outstanding principal amount of all loans to a borrower under this paragraph, the authority shall consider changes in the index of prices paid by farmers published by the federal department of agriculture.

234.90(2)(bm) (bm) If the loan is one for which the borrower is eligible under sub. (3g), the amount of that loan does not exceed the amount of the payment, excluding interest or penalties if any, owed to the borrower by the insolvent or bankrupt dairy plant, subject to par. (b).

234.90(2)(c) (c) The rate of interest on the loan, including any origination fees or other charges relating to the loan, does not exceed a rate determined by the authority after considering the conditions of the financial market.

234.90(2)(d) (d) If the loan is one to which sub. (5) applies, the rate of interest on the loan for which the borrower is obligated, including any origination fees or other charges relating to the loan, does not exceed the rate determined under par. (c), minus 2%.

234.90(2)(e) (e) The participating lender shall pay directly any supplier of fertilizer, seed, fuel, pesticides, tillage services, crop insurance, animal feed or other service or consumable good necessary to produce an agricultural commodity, if the borrower obtains the loan to pay that supplier.

234.90(2)(f) (f) The participating lender obtains a security interest for repayment of the loan in the agricultural commodity resulting from use of the loan proceeds.

234.90(2)(g) (g) Unless waived by the authority, the borrower procures an insurance policy which protects the agricultural commodity to be financed with the proceeds of the loan against risk of loss, and the proceeds of which are payable to the participating lender.

234.90(2)(h) (h) The term of the loan does not extend beyond 12 months after the date on which the participating lender granted the loan.

234.90(2)(i) (i) The proceeds of the loan may not be applied to the outstanding balance of any other loan, except that the proceeds may be used to refinance a loan under this section, subject to sub. (3n).

234.90(2)(j) (j) If the loan is one for which the borrower is eligible under sub. (3g), the terms of the loan require the borrower to pay to the authorized lender, in repayment of the loan, money received from or on behalf of the bankrupt or insolvent dairy plant, immediately upon receipt of the money.

234.90(3) (3) Eligible farmers. Except as provided under subs. (3g) and (3j), a farmer is eligible for a guaranteed loan if all of the following apply:

234.90(3)(a) (a) The farmer does not meet the participating lender's minimum standards of creditworthiness to receive an agricultural production loan in the normal course of the participating lender's business.

234.90(3)(b) (b) The amount of the farmer's debts totals at least 40% of the amount of the farmer's assets.

234.90(3)(c) (c) In the judgment of the participating lender, it is reasonably likely that if the farmer receives a guaranteed loan the farmer's assets, cash flow and managerial ability are sufficient to preclude voluntary or involuntary liquidation before April 1 of the calendar year following the calendar year in which the participating lender granted the loan.

234.90(3)(d) (d) The farmer's name does not appear on the statewide support lien docket under s. 49.854 (2) (b) or, if the farmer's name appears on that docket, the farmer provides to the authority a payment agreement that has been approved by the county child support agency under s. 59.53 (5) and that is consistent with rules promulgated under s. 49.858 (2) (a).

234.90(3g) (3g) Eligible dairy farmer. Except as provided in sub. (3j), a farmer is eligible for a guaranteed loan under this subsection if all of the following apply:

234.90(3g)(a) (a) The farmer has not been paid for milk provided to a dairy plant because of the bankruptcy or insolvency of the dairy plant.

234.90(3g)(b) (b) In the judgment of the participating lender, it is reasonably likely that if the farmer receives a guaranteed loan the farmer's assets, cash flow and managerial ability are sufficient to preclude voluntary or involuntary liquidation before April 1 of the calendar year following the calendar year in which the participating lender granted the loan.

234.90(3g)(c) (c) The farmer's name does not appear on the statewide support lien docket under s. 49.854 (2) (b) or, if the farmer's name appears on that docket, the farmer provides to the authority a payment agreement that has been approved by the county child support agency under s. 59.53 (5) and that is consistent with rules promulgated under s. 49.858 (2) (a).

234.90(3j) (3j) Emergency eligibility criteria. The authority may guarantee a loan to a farmer using eligibility criteria determined by the authority that differ from the criteria under subs. (2) to (3g) if all of the following apply:

234.90(3j)(a) (a) The governor has determined that an emergency situation exists and that the criteria under subs. (2) to (3g) prevent the authority from making an adequate response to the emergency situation.

234.90(3j)(b) (b) The authority has submitted to the joint committee on finance for review under s. 13.10 the emergency eligibility criteria that it proposes to use, and the joint committee on finance has approved the use of the criteria for the emergency situation.

234.90(3n) (3n) Refinancing.

234.90(3n)(a)(a) Except as provided in par. (b), proceeds of a guaranteed loan may be used to refinance a guaranteed loan no more than one time.

234.90(3n)(b) (b) The proceeds of a guaranteed loan may be used to refinance a guaranteed loan that has been refinanced one time if at least 60% of the principal amount of the refinanced guaranteed loan has been repaid.

234.90(3p) (3p) Installment payment of certain loans. An authorized lender may require a borrower to repay a loan described in sub. (3g) in installments.

234.90(4) (4) Guarantee. The authority shall guarantee repayment of 90 percent of the principal, if less than $50,000, or 80 percent of the principal, if $50,000 or more, of any agricultural production loan eligible for guarantee under sub. (2) made to a farmer eligible for a guaranteed loan under sub. (3) or (3g).

234.90(5) (5) Interest reduction. If at the time of origination or extension the interest rate on a guaranteed loan and the prime lending rate as reported by the federal reserve board in federal reserve statistical release H. 15 each equals or exceeds 10%, the authority shall pay, from the moneys in the Wisconsin development reserve fund, to the participating lender making the loan, an amount equal to 2% of the principal amount of the loan.

234.90(6) (6) Review. The authority shall annually review the program under this section for the purpose of maximizing the benefits of the program.

234.90 History History: 1985 a. 9, 29, 153, 332, 334; 1987 a. 7, 27, 178, 421; 1989 a. 1, 10, 31, 336; 1991 a. 4, 39, 221; 1993 a. 1; 1995 a. 5, 150, 404; 1999 a. 9; 2001 a. 16; 2003 a. 236; 2011 a. 80.



234.905 Agricultural production drought assistance loan guarantees.

234.905  Agricultural production drought assistance loan guarantees.

234.905(1)(1)  Definitions. In this section:

234.905(1)(a) (a) "Agricultural commodity" has the meaning given under s. 94.67 (2).

234.905(1)(b) (b) "Agricultural production drought assistance loan" means a loan to a farmer to finance extraordinary drought-related costs, including the cost of any of the following:

234.905(1)(b)1. 1. Fertilizer, seed, fuel, pesticides, tillage services, crop insurance, or any other service or consumable good necessary to produce an agricultural commodity to replace or supplement an agricultural commodity adversely affected by drought conditions.

234.905(1)(b)2. 2. Water delivery in connection with agricultural commodities adversely affected by drought conditions.

234.905(1)(b)3. 3. Feed and associated expenses for animals to supplement feed supplies adversely affected by drought conditions.

234.905(1)(d) (d) "Farmer" has the meaning given under s. 102.04 (3).

234.905(1)(e) (e) "Guaranteed loan" means an agricultural production drought assistance loan on which the authority guarantees collection.

234.905(1)(f) (f) "Participating lender" means a bank, production credit association, credit union, savings bank, savings and loan association or other person who makes agricultural production drought assistance loans and who has entered into an agreement with the authority under s. 234.93 (2) (a).

234.905(2) (2) Eligible loans. An agricultural production drought assistance loan made by a participating lender is eligible for guarantee of collection from the Wisconsin development reserve fund under s. 234.93 if all of the following apply:

234.905(2)(a) (a) The total of the principal amounts of all guaranteed loans extended to the borrower under this section will not exceed $15,000.

234.905(2)(b) (b) The rate of interest on the agricultural production drought assistance loan, including any origination fees or other charges relating to the agricultural production drought assistance loan, does not exceed a rate determined by the authority after considering the conditions of the financial market.

234.905(2)(c) (c) The participating lender shall pay directly any supplier of fertilizer, seed, fuel, pesticides, tillage services, crop insurance, animal feed, water or other service or consumable good necessary to produce an agricultural commodity, if the borrower obtains the agricultural production drought assistance loan to pay that supplier.

234.905(2)(d) (d) The participating lender obtains security for repayment of the agricultural production drought assistance loan or follows other procedures required by the authority to secure repayment of the agricultural production drought assistance loan.

234.905(2)(e) (e) The term of the agricultural production drought assistance loan is not longer than 3 years.

234.905(2)(f) (f) The proceeds of the agricultural production drought assistance loan may not be applied to the outstanding balance of any other loan.

234.905(2)(g) (g) The proceeds of the agricultural production drought assistance loan may not be used to refinance a loan made under this section.

234.905(3) (3) Eligible farmers. A farmer is eligible for a guaranteed loan if all of the following apply:

234.905(3)(a) (a) The farmer does not meet the participating lender's minimum standards of creditworthiness to receive an agricultural production drought assistance loan in the normal course of the participating lender's business.

234.905(3)(b) (b) The participating lender projects the amount of the farmer's debts to be approximately 40% or more of the amount of the farmer's assets.

234.905(3)(c) (c) In the judgment of the participating lender, it is reasonably likely that if the farmer receives a guaranteed loan the farmer's assets, cash flow and managerial ability are sufficient to preclude voluntary or involuntary liquidation before the end of the loan term.

234.905(3)(d) (d) The farmer's name does not appear on the statewide support lien docket under s. 49.854 (2) (b). The condition under this paragraph is met for a farmer whose name does appear if the farmer provides to the authority a payment agreement that has been approved by the county child support agency under s. 59.53 (5) and that is consistent with rules promulgated under s. 49.858 (2) (a).

234.905(3)(e) (e) The participating lender projects that the farmer will lose approximately 40% or more of the farmer's crops because of drought conditions.

234.905(3m) (3m) Extension. A participating lender may extend the term of a loan until no later than 5 years after the lender granted the loan.

234.905(4) (4) Guarantee of collection.

234.905(4)(a)(a) Except as provided in par. (b), on or before June 30, 1989, the authority shall guarantee collection of 90% of the principal of any agricultural production drought assistance loan eligible for guarantee under sub. (2) made to a farmer eligible for a guaranteed loan under sub. (3).

234.905(4)(b) (b) Except as provided in s. 234.93 (3), the total principal amounts of all agricultural production drought assistance loans which the authority may guarantee under par. (a) may not exceed $30,000,000.

234.905(5) (5) Interest reduction. The authority shall pay, from the moneys in the Wisconsin development reserve fund, to each participating lender an amount equal to 3.5% of the principal amount of any guaranteed loan to reduce interest payments on the guaranteed loan paid by a farmer, except that the authority shall make interest reduction payments for no more than 3 years of the repayment term of any guaranteed loan.

234.905 History History: 1987 a. 421; 1989 a. 2, 10, 31, 336; 1991 a. 4, 39, 221; 1995 a. 404; 1999 a. 9.



234.907 Agricultural development loan guarantee program.

234.907  Agricultural development loan guarantee program.

234.907(1)(1)  Definitions. In this section:

234.907(1)(d) (d) "Guaranteed loan" means a loan on which the authority guarantees collection under sub. (3).

234.907(1)(e) (e) "Participating lender" means a bank, credit union, savings bank, savings and loan association or other person, who makes loans for working capital or to finance physical plant needs, equipment or machinery and who has entered into an agreement with the authority under s. 234.93 (2) (a).

234.907(1)(f) (f) "Percentage of guarantee" means the percentage established by the authority under sub. (3).

234.907(1)(g) (g) "Raw agricultural commodity" means any agricultural, aquacultural, horticultural, viticultural, vegetable, poultry, and livestock products produced in this state, including milk and milk products, bees and honey products, timber and wood products, or any class, variety or utilization of the products, in their natural state.

234.907(1)(h) (h) "Security interest" means an interest in property or other assets which secures payment or other performance of a guaranteed loan.

234.907(2) (2) Eligible loans. A loan made by a participating lender is eligible for guarantee of collection from the Wisconsin development reserve fund under s. 234.93 if all of the following apply:

234.907(2)(a) (a) The loan is made for working capital or to finance any of the following items, if the working capital or item is necessary to, or used to, process or market a product from a raw agricultural commodity produced in this state or to commercially harvest whitefish from Lake Superior:

234.907(2)(a)1. 1. Physical plant.

234.907(2)(a)2. 2. Machinery or equipment.

234.907(2)(a)3. 3. Marketing expenses.

234.907(2)(b) (b) The rate of interest on the loan, including any origination fees or other charges, is fixed at a rate determined by the participating lender and approved by the authority.

234.907(2)(c) (c) Subject to par. (cm), the total principal amount of all loans to the borrower that are guaranteed under this section will not exceed $750,000.

234.907(2)(cm) (cm) The total principal amount extended to the borrower for loans that are guaranteed under this section and that are made for working capital or an item necessary to, or used to, commercially harvest whitefish from Lake Superior will not exceed $100,000.

234.907(2)(d) (d) The borrower's principal place of operations for processing or marketing a product from a raw agricultural commodity is located in a town, village or city in this state with a population of less than 50,000. This paragraph does not apply to a borrower that harvests whitefish from Lake Superior.

234.907(2)(e) (e) The participating lender obtains a security interest in physical plant, equipment, machinery or other assets.

234.907(2)(f) (f) The loan term does not extend beyond 15 years after the date that the participating lender disburses the loan unless the loan is extended by the authority.

234.907(2)(g) (g) The proceeds of the loan are not applied to the outstanding balance of any other loan.

234.907(2)(h) (h) The loan results in new or more viable methods for the processing or marketing of a product from a raw agricultural commodity or enables the borrower to comply with the rules promulgated by the department of natural resources for the commercial fishing of whitefish in Lake Superior.

234.907(2)(i) (i) The borrower does not meet the participating lender's minimum standards of creditworthiness to receive a loan for the purposes described in par. (a) in the normal course of the participating lender's business.

234.907(2)(j) (j) The participating lender considers the borrower's assets, cash flow and managerial ability sufficient to preclude voluntary or involuntary liquidation for the loan term granted by the participating lender.

234.907(2)(k) (k) The participating lender agrees to the percentage of guarantee established for the loan by the authority.

234.907(3) (3) Guarantee of collection. The authority shall guarantee collection of a percentage, not exceeding 90%, of the principal of any loan eligible for a guarantee under sub. (2). The authority shall establish the percentage of the unpaid principal of an eligible loan that will be guaranteed, using the procedures described in the guarantee agreement under s. 234.93 (2) (a). The authority may establish a single percentage for all guaranteed loans or establish different percentages for eligible loans on an individual basis.

234.907 History History: 1989 a. 31, 336; 1991 a. 39, 221; 1993 a. 394; 2001 a. 16.



234.91 Farm assets reinvestment management loan guarantee program.

234.91  Farm assets reinvestment management loan guarantee program.

234.91(1)(1)  Definitions. In this section:

234.91(1)(a) (a) "Agricultural assets" means machinery, equipment, facilities, land or livestock.

234.91(1)(b) (b) "Farm credit service" includes a production credit association, federal land credit association and agricultural credit association.

234.91(1)(c) (c) "Farmer" means a person engaged in, or who intends to engage in, farming, as defined in s. 102.04 (3).

234.91(1)(d) (d) "Farm premises" has the meaning given in s. 102.04 (3).

234.91(1)(e) (e) "Participating lender" means a bank, farm credit service, credit union, savings bank, savings and loan association or other person who makes loans for the acquisition or improvement of agricultural assets and who has entered into an agreement with the authority under s. 234.93 (2) (a). The term does not include a seller under a land contract.

234.91(2) (2) Eligible loans. A loan made by a participating lender is eligible for guarantee of collection from the Wisconsin development reserve fund under s. 234.93 if all of the following apply:

234.91(2)(a) (a) The borrower is a farmer who is eligible for a guarantee under sub. (3).

234.91(2)(b) (b) The loan is made to finance the acquisition of agricultural assets or the cost of improvements to facilities or land. The agricultural assets must be acquired, and the improvements must be made, for agricultural purposes.

234.91(2)(c) (c) The total outstanding guaranteed principal amount of all loans made to the borrower that are guaranteed under this section will not exceed $200,000, or $100,000 if any of the loans is affected by any other state or federal credit assistance program.

234.91(2)(d) (d) The rate of interest and the loan terms, including any associated fees or charges, are approved by the authority.

234.91(2)(e) (e) The participating lender obtains a security interest in assets of the borrower sufficient to secure repayment of the loan.

234.91(2)(g) (g) Loan proceeds are not used to refinance existing debt, for entertainment expenses, or for expenses related to a community-based residential facility, except that loan proceeds may be used to refinance existing debt if the borrower also expands an existing business.

234.91(3) (3) Eligible farmers. A farmer is eligible for a guarantee of a loan under this section if all of the following apply at the time the loan is made:

234.91(3)(a) (a) The farmer is either of the following:

234.91(3)(a)1. 1. A person who currently operates farm premises.

234.91(3)(a)2. 2. A person who intends to operate farm premises and who has not less than 3 years of farming experience including managing the day to day operations of a farm.

234.91(3)(b) (b) The amount of the farmer's debts, including the loan, does not exceed 85% of the farmer's assets, including the value of the agricultural assets to be acquired, or the improvements to be made, with the proceeds of the loan.

234.91(3)(c) (c) The participating lender considers the farmer's assets, cash flow and managerial ability sufficient to preclude voluntary or involuntary liquidation during the term of the loan.

234.91(4) (4) Origination fees. The authority shall charge a guarantee origination fee on every loan guaranteed under this section. The amount of the fee shall be 1% of a loan's guaranteed principal. The participating lender shall collect the fee and remit it to the authority. The authority shall deposit all fees received under this subsection in the Wisconsin development reserve fund to be used to guarantee loans under this section.

234.91(5) (5) Guarantee of collection.

234.91(5)(a)(a) The authority shall guarantee collection of a percentage of the principal of a loan eligible for a guarantee under sub. (2). The principal amount of an eligible loan that the authority may guarantee may not exceed the borrower's net worth or 25% of the total loan amount, whichever is less, calculated at the time the loan is made.

234.91(5)(b) (b) The term of a loan guarantee under this section may not exceed 10 years.

234.91 History History: 1995 a. 150; 1999 a. 9; 2001 a. 16; 2005 a. 75, 480.



234.92 Financial assistance; fees.

234.92  Financial assistance; fees. The authority may establish premiums, fees or other charges for providing financial assistance under programs guaranteed by the Wisconsin development reserve fund.

234.92 History History: 1989 a. 31, 359; 1993 a. 394; 1997 a. 27 s. 3360; Stats. 1997 s. 234.92.



234.93 Wisconsin development reserve fund.

234.93  Wisconsin development reserve fund.

234.93(1)(1)  Establishment of fund. There is established under the jurisdiction and control of the authority, for the purpose of providing funds for guaranteeing loans, a Wisconsin development reserve fund, consisting of all of the following:

234.93(1)(a) (a) Moneys appropriated to the authority under s. 20.490 (5) (a), (q), (r) and (s) or received by the authority for the Wisconsin development reserve fund from any other source.

234.93(1)(b) (b) Any income from investment of money in the Wisconsin development reserve fund by the authority under s. 234.03 (18).

234.93(1)(c) (c) Any moneys transferred from the recycling loan fund, agricultural production loan fund or drought assistance and development loan fund.

234.93(1)(cm) (cm) Any moneys transferred under 1999 Wisconsin Act 9, section 9125 (1), or under s. 234.75 (5) (c), from the housing rehabilitation loan program administration fund.

234.93(1)(d) (d) To be used for guaranteeing loans under s. 234.91, fees collected under s. 234.91 (4).

234.93(2) (2) Program administration.

234.93(2)(a)(a) The authority may enter into a guarantee agreement with any bank, production credit association, credit union, savings bank, savings and loan association or other person who wishes to participate in a loan program guaranteed by the Wisconsin development reserve fund. The authority may determine all of the following, consistent with the terms of the specific loan guarantee program:

234.93(2)(a)1. 1. The form of the agreement.

234.93(2)(a)2. 2. Any conditions upon which the authority may refuse to enter into such an agreement.

234.93(2)(a)3. 3. Any procedures required to carry out the agreement, including default procedures and procedures for determining the guaranteed percentage of each loan.

234.93(2)(b) (b) A guarantee agreement between the authority and a bank, production credit association, credit union, savings and loan association or other person under s. 234.67 (5), 1989 stats., s. 234.82 (5), 1989 stats., s. 234.90 (7), 1989 stats., s. 234.905 (7), 1989 stats., or s. 234.907 (5), 1989 stats., in effect immediately before August 15, 1991, shall continue in full force and effect, as if entered into under par. (a).

234.93(2)(bm) (bm) A guarantee agreement between the authority and a bank, production credit association, credit union, savings and loan association or other person under par. (a) with respect to a loan guaranteed under s. 234.68, 1995 stats., s. 234.69, 1995 stats., s. 234.765, 1995 stats., s. 234.82, 1995 stats., s. 234.83, 1995 stats., or s. 234.87, 1995 stats., that is in effect immediately before October 14, 1997, shall continue in full force and effect until the termination or expiration of the agreement according to its terms.

234.93(2)(c) (c) The authority may not use any moneys other than those in the Wisconsin development reserve fund for programs guaranteed by the Wisconsin development reserve fund.

234.93(2)(d) (d) The authority may establish an eligibility criteria review panel, consisting of experts in finance and in the subject area of the loan guarantee program, to advise the authority about lending requirements and issues related to a loan guarantee program.

234.93(3) (3) Loan guarantees; increases or decreases.

234.93(3)(a)(a) Except as provided in par. (b), the total principal amount or total outstanding guaranteed principal amount of all loans that the authority may guarantee under the aggregate of the programs guaranteed by funds from the Wisconsin development reserve fund, excluding the program under s. 234.935, 1997 stats., may not exceed $49,500,000.

234.93(3)(b) (b) The authority may request the joint committee on finance to take action under s. 13.10 to permit the authority to increase or decrease the total principal amount or total outstanding guaranteed principal amount of loans that it may guarantee under the aggregate of the programs guaranteed by the Wisconsin development reserve fund. Included with its request, the authority shall provide a projection, for the next June 30, that compares the amounts required on that date to pay outstanding claims and to fund guarantees under the aggregate of the programs guaranteed by funds from the Wisconsin development reserve fund, and the balance remaining in the Wisconsin development reserve fund on that date after deducting such amounts, if the increase or decrease is approved, with such amounts and the balance remaining, if the increase or decrease is not approved.

234.93(3m) (3m) Extension of loan guarantee program. When the authority prepares a fiscal estimate under s. 13.093 (2) (a) with respect to any bill that extends a program that is guaranteed by funds from the Wisconsin development reserve fund, the authority shall include in its fiscal estimate a projection, for the next June 30, that compares the amounts required on that date to pay outstanding claims and to fund guarantees under all of the programs guaranteed by funds from the Wisconsin development reserve fund, and the balance remaining in the Wisconsin development reserve fund on that date after deducting such amounts, if the program is extended, with such amounts and the balance remaining if the program is not extended.

234.93(4) (4) Balance transfer.

234.93(4)(a)(a) Annually on June 30, until no balance remains, the authority shall transfer to the general fund any balance remaining in the Wisconsin development reserve fund on that date, after deducting an amount sufficient for all of the following:

234.93(4)(a)1. 1. To pay all outstanding claims under the programs guaranteed by funds from the Wisconsin development reserve fund.

234.93(4)(a)2. 2. To fund guarantees under all of the programs guaranteed by funds from the Wisconsin development reserve fund, except for the program under s. 234.935, 1997 stats., and the program under s. 234.75, at a ratio of $1 of reserve funding to $4.50 of total outstanding principal and outstanding guaranteed principal that the authority may guarantee under all of those programs.

234.93(4)(a)3. 3. To fund guarantees under the program under s. 234.935, 1997 stats., and the program under s. 234.75 at a ratio of $1 of reserve funding to $4 of total principal and outstanding guaranteed principal that the authority may guarantee under that program.

234.93(4)(b) (b) Annually on August 31, the executive director of the authority shall provide to the secretary of administration and to the joint committee on finance a signed statement that includes all of the following:

234.93(4)(b)1. 1. The amounts required to pay outstanding claims and to fund guarantees under each of the programs guaranteed by funds from the Wisconsin development reserve fund on that date.

234.93(4)(b)2. 2. An explanation of how each amount under subd. 1. was calculated or otherwise determined.

234.93(4)(b)3. 3. The amount of the balance, if any, that remains in the Wisconsin development reserve fund after deducting the amounts under subd. 1. and that will be transferred to the general fund under par. (a).

234.93(4)(b)4. 4. A projection of what the amounts under subds. 1. and 3. will be on June 30 in each of the next 2 years.

234.93(4m) (4m) Limitation on loan guarantees. The authority shall regularly monitor the cash balance in the Wisconsin development reserve fund. The authority shall ensure that the cash balance in the fund is sufficient for the purposes specified in sub. (4) (a) 1., 2., and 3.

234.93(5) (5) Annual report. On or before November 1 annually, the authority shall submit to the chief clerk of each house of the legislature for distribution under s. 13.172 (2) and to the joint committee on finance an annual report on the number and total dollar amount of guaranteed loans under each of the programs guaranteed by the Wisconsin development reserve fund, the default rate on the loans and any other information on a program guaranteed by the Wisconsin development reserve fund that the authority determines is significant.

234.93(6) (6) Moral obligation. Recognizing its moral obligation, the legislature expresses its expectation that, if called upon to do so, it shall make an appropriation to meet all demands for funds guaranteed by the Wisconsin development reserve fund.

234.93 History History: 1991 a. 39, 221; 1993 a. 16, 394; 1995 a. 5, 150; 1997 a. 27; 1999 a. 9; 2001 a. 16; 2011 a. 32.



234.932 Wisconsin job training reserve fund.

234.932  Wisconsin job training reserve fund.

234.932(2)(2)  Establishment of fund. There is established under the jurisdiction and control of the authority, for the purpose of providing funds for guaranteeing loans under s. 234.84, a Wisconsin job training reserve fund, consisting of all of the following:

234.932(2)(a) (a) Moneys received by the authority for the Wisconsin job training reserve fund from any other source.

234.932(2)(b) (b) Any income from investment of money in the Wisconsin job training reserve fund by the authority under s. 234.03 (18).

234.932(3) (3) Program administration.

234.932(3)(a)(a) The authority shall enter into a guarantee agreement with any bank, production credit association, credit union, savings bank, savings and loan association, or other person who wishes to participate in the loan program guaranteed by the Wisconsin job training reserve fund. The authority may determine all of the following, consistent with the terms of the loan guarantee program:

234.932(3)(a)1. 1. The form of the agreement.

234.932(3)(a)2. 2. Any conditions upon which the authority may refuse to enter into such an agreement.

234.932(3)(a)3. 3. Any procedures required to carry out the agreement, including default procedures and procedures for determining the guaranteed percentage of each loan.

234.932(3)(b) (b) The authority may not use any moneys other than those in the Wisconsin job training reserve fund for the job training loan guarantee program, and may not use moneys in the Wisconsin job training reserve fund for any programs other than the job training loan guarantee program.

234.932(3)(c) (c) The Wisconsin Economic Development Corporation may establish an eligibility criteria review panel, consisting of experts in finance and in the subject area of the job training loan guarantee program, to provide advice about lending requirements and issues related to the job training loan guarantee program.

234.932(3)(d) (d) The authority shall ensure that the cash balance in the Wisconsin job training reserve fund is sufficient to pay all outstanding claims under the job training loan guarantee program. The authority shall regularly monitor the cash balance in the Wisconsin job training reserve fund to ensure that the cash balance is sufficient for the purposes specified in this paragraph.

234.932(4) (4) Increases or decreases in loan guarantees. The authority may request the joint committee on finance to take action under s. 13.10 to permit the authority to increase or decrease the total outstanding guaranteed principal amount of loans that it may guarantee under the job training loan guarantee program. Included with its request, the authority shall provide a projection, for the next June 30, that compares the amounts required on that date to pay outstanding claims and to fund guarantees under the job training loan guarantee program, and the balance remaining in the Wisconsin job training reserve fund on that date after deducting such amounts, if the increase or decrease is approved, with such amounts and the balance remaining, if the increase or decrease is not approved.

234.932(4m) (4m) Balance transfer. On October 14, 1997, and annually thereafter on August 31, until no balance remains, the authority shall transfer to the general fund any balance remaining in the Wisconsin job training reserve fund on that date, after deducting an amount sufficient to pay all outstanding claims under the job training loan guarantee program.

234.932(5) (5) Annual report. Annually, the authority shall report on the number and total dollar amount of guaranteed loans under the job training loan guarantee program, the default rate on the loans and any other information on the program that the authority determines is significant.

234.932(6) (6) Moral obligation. Recognizing its moral obligation, the legislature expresses its expectation that, if called upon to do so, it shall make an appropriation to meet all demands for funds guaranteed by the Wisconsin job training reserve fund.

234.932 History History: 1995 a. 27 s. 9116 (5); 1995 a. 116; 1997 a. 27; 2011 a. 32.



234.933 Wisconsin drinking water reserve fund.

234.933  Wisconsin drinking water reserve fund.

234.933(1)(1)  Definition. In this section, "drinking water loan guarantee program" means the program under s. 234.86.

234.933(2) (2) Establishment of fund. There is established under the jurisdiction and control of the authority, for the purpose of providing funds for guaranteeing loans under s. 234.86, a Wisconsin drinking water reserve fund, consisting of all of the following:

234.933(2)(a) (a) Moneys transferred to the authority from the appropriation accounts under s. 20.320 (2) (s) and (x) or received by the authority for the Wisconsin drinking water reserve fund from any other source.

234.933(2)(b) (b) Any income from investment of money in the Wisconsin drinking water reserve fund by the authority under s. 234.03 (18).

234.933(3) (3) Program administration.

234.933(3)(a)(a) The authority shall enter into a guarantee agreement with any bank, production credit association, credit union, savings bank, savings and loan association or other person who wishes to participate in the drinking water loan guarantee program. The authority may determine all of the following, consistent with the terms of the loan guarantee program:

234.933(3)(a)1. 1. The form of the agreement.

234.933(3)(a)2. 2. Any conditions upon which the authority may refuse to enter into such an agreement.

234.933(3)(a)3. 3. Any procedures required to carry out the agreement, including default procedures and procedures for determining the guaranteed percentage of each loan.

234.933(3)(b) (b) The authority may not use any moneys other than those in the Wisconsin drinking water reserve fund for the drinking water loan guarantee program, and may not use moneys in the Wisconsin drinking water reserve fund for any programs other than the drinking water loan guarantee program.

234.933(3)(c) (c) The authority may establish an eligibility criteria review panel, consisting of experts in finance and in the subject area of the drinking water loan guarantee program, to provide advice about lending requirements and issues related to the drinking water loan guarantee program.

234.933(3)(d) (d) The authority shall ensure that the cash balance in the Wisconsin drinking water reserve fund is sufficient to fund guarantees under the drinking water loan guarantee program at a ratio of $1 of reserve funding to $4.50 of total outstanding guaranteed principal that the authority may guarantee under the program and to pay all outstanding claims under the program. The authority shall regularly monitor the cash balance in the Wisconsin drinking water reserve fund to ensure that the cash balance is sufficient for the purposes specified in this paragraph.

234.933(4) (4) Increases or decreases in loan guarantees. The authority may request the joint committee on finance to take action under s. 13.10 to permit the authority to increase or decrease the total outstanding guaranteed principal amount of loans that it may guarantee under the drinking water loan guarantee program. Included with its request, the authority shall provide a projection, for the next June 30, that compares the amounts required on that date to pay outstanding claims and to fund guarantees under the drinking water loan guarantee program, and the balance remaining in the Wisconsin drinking water reserve fund on that date after deducting such amounts, if the increase or decrease is approved, with such amounts and the balance remaining, if the increase or decrease is not approved.

234.933(5) (5) Annual report. Annually, the authority shall report on the number and total dollar amount of guaranteed loans under the drinking water loan guarantee program, the default rate on the loans and any other information on the program that the authority determines is significant.

234.933(6) (6) Moral obligation. Recognizing its moral obligation, the legislature expresses its expectation that, if called upon to do so, it shall make an appropriation to meet all demands for funds guaranteed by the Wisconsin drinking water reserve fund.

234.933 History History: 1997 a. 27.



234.94 Definitions.

234.94  Definitions. In this subchapter:

234.94(1) (1) "Capital participation instrument" means:

234.94(1)(a) (a) Any of the following or an option or other right to acquire any of the following:

234.94(1)(a)1. 1. Common or preferred capital stock.

234.94(1)(a)2. 2. Convertible securities.

234.94(1)(a)3. 3. Evidences of long-term or short-term indebtedness.

234.94(1)(a)4. 4. Warrants.

234.94(1)(a)5. 5. Subscriptions.

234.94(1)(b) (b) Royalties or other lawful derivations of a capital participation instrument listed under par. (a).

234.94(2) (2) "Community development corporation" means any of the following:

234.94(2)(a) (a) Any Native American tribal governing body or any business created by the governing body.

234.94(2)(b) (b) A corporation organized under ch. 181 that satisfies all of the following requirements:

234.94(2)(b)1. 1. The corporation is organized to operate within specific geographic boundaries.

234.94(2)(b)2. 2. The corporation permits all adults residing in the area of operation to become members of the corporation and limits voting membership of persons not residing in the area to not more than 10% of the total membership.

234.94(2)(b)2m. 2m. The corporation is a nonprofit corporation, as defined in s. 181.0103 (17).

234.94(2)(b)3. 3. The corporation has a board of directors, a majority of whom reside in a target area or are members of a target group.

234.94(2)(b)4. 4. The corporation makes a demonstrable effort to hire low-income or underemployed residents of the operating area.

234.94(2)(b)5. 5. The corporation's purpose is to promote the employment of members of a target group through projects that meet the conditions specified in s. 234.96 (1) (a) to (d).

234.94(2)(b)6. 6. The corporation demonstrates a commitment to involving residents of target areas or members of target groups in projects.

234.94(2)(b)7. 7. The corporation petitions the authority for designation as a community development corporation.

234.94(3) (3) "Community development finance company" means a corporation or a limited partnership organized for profit under s. 234.95.

234.94(4) (4) "Cost of a project" means costs associated with the design, planning and implementation of a project that, in accordance with sound business and financial practices, are appropriate charges to the project. The costs may include, but are not limited to, the costs of planning and design, options to buy land, feasibility or other studies, seed money, construction, working capital and any other costs determined by the company to be necessary to the purposes of this chapter.

234.94(5) (5) "Primary employment" means work which pays at least the minimum wage as established under ch. 104 or under federal law, whichever is greater, offers adequate fringe benefits, including health insurance, and is not seasonal or part time.

234.94(6) (6) "Project" means a commercial, industrial or real estate business or other economic activity that is located in a target area or directed toward a target group and that has the purpose to create or preserve jobs for low-income people.

234.94(7) (7) "Target area" means a contiguous geographic area in which 50% or more of the households have income that is less than 80% of the statewide median household income.

234.94(8) (8) "Target group" means a population group for which the unemployment level is at least 25% higher than the statewide unemployment level, or a population group for which the average wage received is less than 1.2 times the minimum wage as established under ch. 104 or under federal law, whichever is greater. No population group is required to be located within a contiguous geographic area to be considered a target group.

234.94 History History: 1981 c. 371; 1983 a. 106, 538; 1987 a. 399 ss. 419, 420g, 421, 422, 441, 441m; Stats. 1987 s. 234.94; 1997 a. 27, 79; 1999 a. 85.



234.95 Community development finance company.

234.95  Community development finance company.

234.95(1)(1) The community development finance company is the corporation organized for profit under ch. 180, or limited partnership organized under ch. 179, which was created under s. 233.05 (1), 1985 stats. The chairperson of the authority, or his or her designee, is a director of the community development finance company. The shareholders of the community development finance company shall elect 4 other people to the company's board of directors. To the extent practicable, 3 people elected to the board of directors shall have substantial business and financial experience and one person shall represent a community development corporation. If the community development finance company is organized as a limited partnership its general partner shall, to the extent practicable, have substantial business and financial experience.

234.95(2) (2) The community development finance company shall issue stock or partnership interests. The community development finance company shall invest funds it receives from the sale of stock or partnership interests by purchasing capital participation instruments under s. 234.96.

234.95 History History: 1981 c. 371; 1983 a. 106. 1987 a. 399 s. 430; Stats. 1987 s. 234.95.



234.96 Community development project participation.

234.96  Community development project participation.

234.96(1)(1) The community development finance company may purchase a capital participation instrument of a project. The community development finance company may require that the project meet any of the following conditions:

234.96(1)(a) (a) The project shall be located in a target area and be reasonably expected to contribute to the redevelopment and economic well-being of a target area or target group, other than by increasing or maintaining employment that is not primary employment, or be reasonably expected to increase or maintain threatened primary employment.

234.96(1)(b) (b) The project plans conform to all applicable environmental, zoning, building, planning or sanitation laws.

234.96(1)(c) (c) The project will be of public benefit and for a public purpose and, if the purpose is other than to maintain primary employment, the benefit of the project, including increasing primary employment and the provision of capital, will primarily accrue to a target area or target group.

234.96(1)(d) (d) There is a reasonable expectation that the project will be successful.

234.96(1)(e) (e) Private industry has not provided sufficient capital required for the project or sufficient employment opportunities in the project's area.

234.96(1)(f) (f) The purchase is necessary to the successful completion of the proposed project because funding for the project is unavailable in the traditional capital markets, or because credit has been offered on terms that would preclude the success of the project.

234.96(1)(g) (g) Provision has been made by contract for adequate reporting of financial data by the project to the community development finance company. Those provisions may include a requirement for an annual or other periodic audit of the project's financial records.

234.96(1)(h) (h) The community development finance company will not own more than 49% of the voting stock in any enterprise as a result of the purchase.

234.96(1)(i) (i) The proceeds of the purchase will be used solely in connection with the costs of the project.

234.96(1)(j) (j) The community development corporation will maintain sufficient control over the project to ensure that public benefit and public purposes are maintained. Control over the project is sufficient if:

234.96(1)(j)1. 1. The project is conducted by a subsidiary which is completely owned by the community development corporation;

234.96(1)(j)2. 2. The community development corporation owns a majority of the voting stock of the corporation conducting the project; or

234.96(1)(j)3. 3. Binding commitments have been made for reporting to the community development corporation so that the community development corporation retains sufficient control to ensure that benefits under par. (c) will accrue to the intended beneficiaries.

234.96(1)(k) (k) Provision has been made by contract to provide that if the community development finance company desires to dispose of the capital participation instrument, other than through a public offering made in compliance with applicable federal securities law, the community development corporation or its nominee may, within 90 days after receiving notice of the proposed disposition, purchase the capital participation instrument at the price and on the terms specified in the notice. The contract shall provide that the community development finance company may dispose of the capital participation instrument only for terms not more favorable than specified in the notice and only after the community development corporation notifies the authority that it will not purchase on or after the expiration of the 90-day period. The community development finance company may include a provision permitting it to extend the period during which the community development corporation may exercise its option by not more than 90 days.

234.96(1)(L) (L) The community development corporation is able to manage its project responsibilities.

234.96(1)(m) (m) The total investment by the community development finance company in any one community development corporation will not exceed 20% of the total amount of its investable funds in community development corporations.

234.96(1)(p) (p) The project will not result in a substantial increase in unemployment in the area of original location of any business or establishment relocated as part of the project.

234.96(2) (2) The findings made by the community development finance company under this section are conclusive.

234.96(3) (3) If 25% of the membership of the community development corporation or an equal number of adult members of the target group or adults residing in the target area of the project, if any, sign a petition requesting a public hearing and file the petition with the community development corporation, the community development finance company may only purchase capital participation instruments through the community development corporation after the community development corporation holds a public hearing on the desirability of the project. The public hearing shall be held as close as practical to the proposed project site, prior to commencing the project. The community development corporation shall record the names and addresses of all persons appearing for or against the project.

234.96 History History: 1981 c. 371; 1983 a. 106; 1987 a. 399 s. 431; Stats. 1987 s. 234.96.



234.97 Sale or purchase of stock or interest.

234.97  Sale or purchase of stock or interest. Subject to s. 234.96 (1) (h), the authority shall do all of the following:

234.97(1) (1) Use any funds received from the sale of community development finance company stock or partnership interest to purchase additional stock or partnership interests.

234.97(2) (2) Use funds received from contributions, gifts or grants under s. 234.03 (32) to purchase community development finance company stock or partnership interests or make grants or loans to community development corporations.

234.97 History History: 1987 a. 399.



234.98 Transferred assets.

234.98  Transferred assets. The assets and liabilities transferred from the Community Development Finance Authority under 1987 Wisconsin Act 399, section 3011 (2) (a) shall be separate from all other assets and liabilities of the Wisconsin Housing and Economic Development Authority. The outstanding obligations or liabilities of the Community Development Finance Authority shall be paid only from the assets transferred to the Wisconsin Housing and Economic Development Authority from the Community Development Finance Authority under 1987 Wisconsin Act 399, section 3011 (2) (a).

234.98 History History: 1987 a. 399; 2001 a. 104.






236. Platting lands and recording and vacating plats.

236.01 Purpose of chapter.

236.01  Purpose of chapter. The purpose of this chapter is to regulate the subdivision of land to promote public health, safety and general welfare; to further the orderly layout and use of land; to prevent the overcrowding of land; to lessen congestion in the streets and highways; to provide for adequate light and air; to facilitate adequate provision for water, sewerage and other public requirements; to provide for proper ingress and egress; and to promote proper monumenting of land subdivided and conveyancing by accurate legal description. The approvals to be obtained by the subdivider as required in this chapter shall be based on requirements designed to accomplish the aforesaid purposes.

236.01 Annotation Chapter 236 authorizes a municipality to reject a preliminary plat under its extraterritorial jurisdictional authority based upon a subdivision ordinance that considers the plat's proposed use. Wood v. City of Madison, 2003 WI 24, 260 Wis. 2d 71, 659 N.W.2d 31.



236.015 Applicability of chapter.

236.015  Applicability of chapter. This chapter does not apply to transportation project plats that conform to s. 84.095.

236.015 History History: 1997 a. 282.



236.02 Definitions.

236.02  Definitions. In this chapter, unless the context or subject matter clearly requires otherwise:

236.02(1) (1) "Alley" means a public or private right-of-way shown on a plat, which provides secondary access to a lot, block or parcel of land.

236.02(2) (2) "Copy" means a true and accurate copy of all sheets of the original subdivision plat. Such copy shall be on durable white matte finished paper with legible dark lines and lettering.

236.02(2m) (2m) "Correction instrument" means an instrument drafted by a licensed land surveyor that complies with the requirements of s. 236.295 and that, upon recording, corrects a subdivision plat or a certified survey map.

236.02(3) (3) "County planning agency" means a rural county planning agency authorized by s. 27.019, a county park commission authorized by s. 27.02 except that in a county with a county executive or county administrator, the county park manager appointed under s. 27.03 (2), a county zoning agency authorized by s. 59.69 or any agency created by the county board and authorized by statute to plan land use.

236.02(4) (4) "Department" means the department of administration.

236.02(5) (5) "Extraterritorial plat approval jurisdiction" means the unincorporated area within 3 miles of the corporate limits of a first, second or third class city, or 1 1/2 miles of a fourth class city or a village.

236.02(6) (6) "Municipality" means an incorporated city or village.

236.02(7) (7) An "outlot" is a parcel of land, other than a lot or block, so designated on the plat.

236.02(8) (8) "Plat" is a map of a subdivision.

236.02(9) (9) "Preliminary plat" is a map showing the salient features of a proposed subdivision submitted to an approving authority for purposes of preliminary consideration.

236.02(9c) (9c) "Record" means, with respect to a final plat or a certified survey map, to record and file the document with the register of deeds.

236.02(9m) (9m) "Recorded private claim" means a claim of title to land based on a conveyance from a foreign government made before the land was acquired by the United States.

236.02(11) (11) "Replat" is the process of changing, or the map or plat which changes, the boundaries of a recorded subdivision plat or part thereof. The legal dividing of a large block, lot or outlot within a recorded subdivision plat without changing exterior boundaries of said block, lot or outlot is not a replat.

236.02(12) (12) "Subdivision" is a division of a lot, parcel or tract of land by the owner thereof or the owner's agent for the purpose of sale or of building development, where:

236.02(12)(a) (a) The act of division creates 5 or more parcels or building sites of 1 1/2 acres each or less in area; or

236.02(12)(b) (b) Five or more parcels or building sites of 1 1/2 acres each or less in area are created by successive divisions within a period of 5 years.

236.02(13) (13) "Town planning agency" means a town zoning committee appointed under s. 60.61 (4) (a) or any agency created by the town board and authorized by statute to plan land use.

236.02 History History: 1979 c. 221; 1979 c. 233 s. 8; 1979 c. 248 ss. 2, 25 (4); 1979 c. 361; 1983 a. 189, 473, 532, 538; 1985 a. 29; 1987 a. 399; 1993 a. 490; 1995 a. 27 ss. 6307m, 6308, 9116 (5); 1995 a. 201; 1997 a. 27; 1999 a. 96; 2001 a. 16.

236.02 Annotation Chapter 236 does not authorize the transportation department to regulate land divisions that are not subdivisions within the meaning of s. 236.02 (12). Wisconsin Builders Association v. DOT, 2005 WI App 160, 285 Wis. 2d 472, 702 N.W.2d 433, 04-2388.

236.02 Annotation Sub. (12) was not applicable to determining whether a condominium parcel met the minimum lakeshore frontage requirement of a zoning ordinance as: 1) a declaration of condominium is not a subdivision of land as defined in ch. 236; and 2) even if ch. 236 were used by analogy the determination of lot sizes under sub. (12) refers to lot area and not lot width or lakeshore frontage. A subdivision under ch. 236 requires a division of land. A condominium declaration changes the form of ownership and is not a division of land. FAS, LLC v. Town of Bass Lake, 2007 WI 73, 301 Wis. 2d 321, 733 N.W.2d 287, 05-1689.

236.02 Annotation In determining lot sizes under sub. (8), [now sub. (12)], the lots may not extend across navigable waters or public easements of passage, nor include any land whose servitude is inconsistent with its integrated functional use and unified ownership. 66 Atty. Gen. 2. But see FAS, LLC v. Town of Bass Lake, 2007 WI 73, 301 Wis. 2d 321, 733 N.W.2d 287, 05-1689.

236.02 Annotation Chapter 236 does not require a replat when the division of a lot or redivision of more than one lot does not meet the definition of a "subdivision" under this section. 67 Atty. Gen. 121.

236.02 Annotation Certified survey maps under s. 236.34 cannot substitute for subdivision surveys under sub. (8), [now sub. (12)]. Penalties under s. 236.31 apply to improper use of certified surveys. 67 Atty. Gen. 294.



236.03 Survey and plat; when required.

236.03  Survey and plat; when required.

236.03(1) (1) Any division of land which results in a subdivision as defined in s. 236.02 (12) (a) shall be, and any other division may be, surveyed and a plat thereof approved and recorded as required by this chapter. No map or survey purporting to create divisions of land or intending to clarify metes and bounds descriptions may be recorded except as provided by this chapter.

236.03(2) (2) This chapter does not apply to cemetery plats made under s. 157.07 and assessors' plats made under s. 70.27, but such assessors' plats shall, except in counties having a population of 500,000 or more, comply with ss. 236.15 (1) (a) to (g) and 236.20 (1) and (2) (a) to (e), unless waived under s. 236.20 (2) (L).

236.03(3) (3) Subsection (1) shall not apply to the sale or exchange of parcels of public utility or railroad right-of-way to adjoining property owners if the governing body of the municipality or town in which the property is located and the county planning agency, where such agency exists, approves such sale or exchange on the basis of applicable local ordinances or the provisions of this chapter.

236.03 History History: 1983 a. 189 s. 329 (23); 1983 a. 473; 1993 a. 490.

236.03 Annotation The provisions of s. 236.41 relating to vacation of streets are inapplicable to assessors plats under s. 70.27. Once properly filed and recorded, an assessor's plat becomes the operative document of record, and only sections specified in s. 236.03 (2) apply to assessor's plats. Schaetz v. Town of Scott, 222 Wis. 2d 90, 585 N.W.2d 889 (Ct. App. 1998), 98-0841.

236.03 Annotation A replat of a recorded subdivision must comply with the formal platting requirements of ch. 236 relating to new subdivision plats, including those relating to the survey, approval, and recording. 63 Atty. Gen. 193.



236.10 Approvals necessary.

236.10  Approvals necessary.

236.10(1)(1) To entitle a final plat of a subdivision to be recorded, it shall have the approval of the following in accordance with the provisions of s. 236.12:

236.10(1)(a) (a) If within a municipality, the governing body, but if the plat is within an area, the annexation of which is being legally contested, the governing bodies of both the annexing municipality and the town from which the area has been annexed shall approve.

236.10(1)(b) (b) If within the extraterritorial plat approval jurisdiction of a municipality:

236.10(1)(b)1. 1. The town board; and

236.10(1)(b)2. 2. The governing body of the municipality if, by July 1, 1958, or thereafter it adopts a subdivision ordinance or an official map under s. 62.23; and

236.10(1)(b)3. 3. The county planning agency if such agency employs on a full-time basis a professional engineer, a planner or other person charged with the duty of administering zoning or other planning legislation.

236.10(1)(c) (c) If outside the extraterritorial plat approval jurisdiction of a municipality, the town board and the county planning agency, if there is one.

236.10(2) (2) If a subdivision lies within the extraterritorial plat approval jurisdiction of more than one municipality, the provisions of s. 66.0105 shall apply.

236.10(3) (3) The authority to approve or object to preliminary or final plats under this chapter may be delegated to a planning committee or commission of the approving governing body. Final plats dedicating streets, highways or other lands shall be approved by the governing body of the town or municipality in which such are located.

236.10(4) (4) Any municipality, town or county may under s. 66.0301 agree with any other municipality, town or county for the cooperative exercise of the authority to approve or review plats. A municipality, town or county may, under s. 66.0301, agree to have a regional planning commission review plats and submit an advisory recommendation with respect to their approval. A municipality, town or county may agree with a regional planning commission for the cooperative exercise of the authority to approve or review plats only as provided under s. 66.0309 (11).

236.10(5) (5) Any municipality may waive its right to approve plats within any portion of its extraterritorial plat approval jurisdiction by a resolution of the governing body recorded with the register of deeds incorporating a map or metes and bounds description of the area outside its corporate boundaries within which it shall approve plats. The municipality may rescind this waiver at any time by resolution of the governing body recorded with the register of deeds.

236.10 History History: 1979 c. 248; 1993 a. 301; 1999 a. 150 s. 672.

236.10 Annotation A city improperly included lots not within its extraterritorial plat approval jurisdiction in the city's calculation of fees assessed to a developer. Brookhill Development, Ltd. v. City of Waukesha, 103 Wis. 2d 27, 307 N.W.2d 242 (1981).

236.10 Annotation Section 236.12 (2) (a) does not restrict a town's authority to impose public improvements as conditions for plat approval during a contested annexation. When a town is legally contesting the annexation, sub. (1) (a) requires both the annexing municipality and the town from which the area has been annexed to approve a final plat in accordance with s. 236.12. KW Holdings, LLC v. Town of Windsor, 2003 WI App 9, 259 Wis. 2d 357, 656 N.W.2d 752, 02-0706.

236.10 Annotation Artificial lakes and land subdivisions. Kusler, 1971 WLR 369.



236.11 Submission of plats for approval.

236.11  Submission of plats for approval.

236.11(1) (1)

236.11(1)(a) (a) Before submitting a final plat for approval, the subdivider may submit, or the approving authority may require that the subdivider submit, a preliminary plat. It shall be clearly marked "preliminary plat" and shall be in sufficient detail to determine whether the final plat will meet layout requirements. Within 90 days the approving authority, or its agent authorized to approve preliminary plats, shall take action to approve, approve conditionally, or reject the preliminary plat and shall state in writing any conditions of approval or reasons for rejection, unless the time is extended by agreement with the subdivider. Failure of the approving authority or its agent to act within the 90 days, or extension thereof, constitutes an approval of the preliminary plat.

236.11(1)(b) (b) If the final plat conforms substantially to the preliminary plat as approved, including any conditions of that approval, and to local plans and ordinances adopted as authorized by law, it is entitled to approval. If the final plat is not submitted within 36 months after the last required approval of the preliminary plat, any approving authority may refuse to approve the final plat or may extend the time for submission of the final plat. The final plat may, if permitted by the approving authority, constitute only that portion of the approved preliminary plat that the subdivider proposes to record at that time.

236.11(1)(c) (c) A professional engineer, a planner, or another person charged with the responsibility to review plats shall provide the approving authority with his or her conclusions as to whether the final plat conforms substantially to the preliminary plat and with his or her recommendation on approval of the final plat. The conclusions and recommendation shall be made a part of the record of the proceeding at which the final plat is being considered and are not required to be submitted in writing.

236.11(2) (2) The body or bodies having authority to approve plats shall approve or reject the final plat within 60 days of its submission, unless the time is extended by agreement with the subdivider. When the approving authority is a municipality and determines to approve the plat, it shall give at least 10 days' prior written notice of its intention to the clerk of any municipality whose boundaries are within 1,000 feet of any portion of such proposed plat but failure to give such notice shall not invalidate any such plat. If a plat is rejected, the reasons therefor shall be stated in the minutes of the meeting and a copy thereof or a written statement of the reasons supplied the subdivider. If the approving authority fails to act within 60 days and the time has not been extended by agreement and if no unsatisfied objections have been filed within that period, the plat shall be deemed approved, and, upon demand, a certificate to that effect shall be made on the face of the plat by the clerk of the authority which has failed to act.

236.11 History History: 1979 c. 248; 1997 a. 332; 2009 a. 376.

236.11 Annotation Under s. 236.11 (1) (a), a village must act within the stated time limit as to a preliminary plat, even though the plat allegedly violates the official city map. Tabling consideration of the plat within the stated time is not sufficient. State ex rel. Lozoff v. Board of Trustees of Hartland, 55 Wis. 2d 64, 197 N.W.2d 798 (1972).



236.12 Procedure for approval of plats.

236.12  Procedure for approval of plats.

236.12(1) (1) This section shall not apply to cities of the first class nor to unincorporated land in a county having a population of 500,000 or more.

236.12(2) (2) Within 2 days after a preliminary or final plat is submitted for approval, legible copies, together with a list of the authorities to which the plat must be submitted for approval under s. 236.10 or objection under this subsection, furnished by the subdivider at the subdivider's expense, shall be sent, by the clerk or secretary of the approving authority to which the plat is submitted, to the following agencies which have authority to object to the plat:

236.12(2)(a) (a) Two copies for each of the state agencies required to review the plat to the department which shall examine the plat for compliance with ss. 236.15, 236.16, 236.20 and 236.21 (1) and (2). If the subdivision abuts or adjoins a state trunk highway or connecting highway, the department shall transmit 2 copies to the department of transportation so that agency may determine whether it has any objection to the plat on the basis of its rules as provided in s. 236.13. If the subdivision is not served by a public sewer and provision for that service has not been made, the department shall transmit 2 copies to the department of safety and professional services so that that agency may determine whether it has any objection to the plat on the basis of its rules as provided in s. 236.13. In lieu of this procedure the agencies may designate local officials to act as their agents in examining the plats for compliance with the statutes or their rules by filing a written delegation of authority with the approving body.

236.12(2)(b) (b) Four copies to the county planning agency, if the agency employs on a full-time basis a professional engineer, a planner, or other person charged with the duty of administering planning legislation and adopts a policy requiring submission so that body may determine if it has any objection to the plat on the basis of conflict with park, parkway, expressway, major highways, airports, drainage channels, schools, or other planned public developments. If no county planning agency exists, then 2 copies to the county park commission except that in a county with a county executive or county administrator, 2 copies to the county park manager, if the subdivision abuts a county park or parkway so that body may determine if it has any objection to the plat on the basis of conflict with the park or parkway development.

236.12(3) (3) Within 20 days of the date of receiving the copies of the plat any agency having authority to object under sub. (2) shall notify the subdivider and all approving or objecting authorities of any objection based upon failure of the plat to comply with the statutes or rules which its examination under sub. (2) is authorized to cover, or, if there is no objection, it shall so certify on the face of a copy of the plat and return that copy to the approving authority from which it was received. The plat shall not be approved or deemed approved until any objections have been satisfied. If the objecting agency fails to act within the 20-day limit it shall be deemed to have no objection to the plat. No approving authority may inscribe its approval on a plat prior to the affixing of the certificates under either sub. (4) or (6).

236.12(4) (4) The clerk or secretary of the approving authority forwarding copies of the plat under sub. (2) shall certify on the face of the plat that the copies were forwarded as required and the date thereof and that no objections to the plat have been filed within the 20-day limit set by sub. (3) or, if filed, have been met.

236.12(5) (5) Where more than one approval is required, copies of the plat shall be sent as required by sub. (2) by the approving authority to which the plat is first submitted.

236.12(6) (6) In lieu of the procedure under subs. (2) to (5), the subdivider or the subdivider's agent may submit the original plat to the department which shall forward 2 copies to each of the agencies authorized by sub. (2) to object. The department shall have the required number of copies made at the subdivider's expense. Within 20 days of the date of receiving the copies of the plat any agency having authority to object under sub. (2) shall notify the subdivider, and all agencies having the authority to object, of any objection based upon failure of the plat to comply with the statutes or rules which its examination under sub. (2) is authorized to cover, or, if there is no objection, it shall so certify on the face of a copy of the plat and return that copy to the department. After each agency and the department have certified that they have no objection or that their objections have been satisfied, the department shall so certify on the face of the plat. If an agency fails to act within 20 days from the date of the receipt of copies of the plat, and the department fails to act within 30 days of receipt of the original plat it shall be deemed that there are no objections to the plat and, upon demand, it shall be so certified on the face of the plat by the department.

236.12(7) (7) The department and the state agencies referred to in s. 236.13 (1) may charge reasonable service fees for all or part of the costs of activities and services provided by the department under this section and s. 70.27. A schedule of such fees shall be established by rule by each such agency.

236.12(8) (8) In order to facilitate approval of the final plat where more than one approval is required, the subdivider may file a true copy of the plat with the approving authority or authorities with which the original of the final plat has not been filed. The approval of such authorities may be based on such copy but shall be inscribed on the original of the final plat. Before inscribing its approval, the approving authority shall require the surveyor or the owner to certify the respects in which the original of the final plat differs from the copy. All modifications in the final plat shall be approved before final approval is given.

236.12 History History: 1973 c. 90; 1977 c. 29 s. 1654 (3), (8) (c); 1979 c. 221; 1979 c. 248 ss. 5, 25 (6); 1979 c. 355; 1985 a. 29; 1995 a. 27; 1997 a. 27; 2011 a. 32.

236.12 Annotation A "planned public development" under sub. (2) (b) is one that a county board has adopted by ordinance. Reynolds v. Waukesha County Park & Planning Commission, 109 Wis. 2d 56, 324 N.W.2d 897 (Ct. App. 1982).

236.12 Annotation Because sub. (2) (a) grants only to a "town or municipality" within which a plat lies the authority to require public improvements as a condition of plat approval, and a county is not a municipality for purposes of ch. 236, a county may not regulate the size of cul-de-sacs, the length of street blocks, and the location of town roads when the plat is located within a town. Rogers Development v. Rock County Planning and Development Committee, 2003 WI App 113, 265 Wis. 2d 214, 666 N.W.2d 504, 02-0017.



236.13 Basis for approval.

236.13  Basis for approval.

236.13(1)(1) Approval of the preliminary or final plat shall be conditioned upon compliance with:

236.13(1)(a) (a) The provisions of this chapter;

236.13(1)(b) (b) Any municipal, town, or county ordinance that is in effect when the subdivider submits a preliminary plat, or a final plat if no preliminary plat is submitted;

236.13(1)(d) (d) The rules of the department of safety and professional services relating to lot size and lot elevation necessary for proper sanitary conditions in a subdivision not served by a public sewer, where provision for public sewer service has not been made;

236.13(1)(e) (e) The rules of the department of transportation relating to provision for the safety of entrance upon and departure from the abutting state trunk highways or connecting highways and for the preservation of the public interest and investment in such highways.

236.13(2) (2)

236.13(2)(a)(a) As a further condition of approval, the governing body of the town or municipality within which the subdivision lies may require that the subdivider make and install any public improvements reasonably necessary or that the subdivider execute a surety bond or provide other security to ensure that he or she will make those improvements within a reasonable time. The subdivider may construct the project in such phases as the governing body approves, which approval may not be unreasonably withheld. If the subdivider's project will be constructed in phases, the amount of any surety bond or other security required by the governing body shall be limited to the phase of the project that is currently being constructed. The governing body may not require that the subdivider provide any security for improvements sooner than is reasonably necessary before the commencement of the installation of the improvements.

236.13(2)(b) (b) Any city or village may require as a condition for accepting the dedication of public streets, alleys or other ways, or for permitting private streets, alleys or other public ways to be placed on the official map, that designated facilities shall have been previously provided without cost to the municipality, but which are constructed according to municipal specifications and under municipal inspection, such as, without limitation because of enumeration, sewerage, water mains and laterals, storm water management or treatment facilities, grading and improvement of streets, alleys, sidewalks and other public ways, street lighting or other facilities designated by the governing body, or that a specified portion of such costs shall be paid in advance as provided in s. 66.0709.

236.13(2)(c) (c) Any county, town, city or village may require as a condition of approval that the subdivider be responsible for the cost of any necessary alterations of any existing utilities which, by virtue of the platting or certified survey map, fall within the public right-of-way.

236.13(2)(d) (d) As a further condition of approval, any county, town, city or village may require the dedication of easements by the subdivider for the purpose of assuring the unobstructed flow of solar or wind energy across adjacent lots in the subdivision.

236.13(2m) (2m) As a further condition of approval when lands included in the plat lie within 500 feet of the ordinary high-water mark of any navigable stream, lake or other body of navigable water or if land in the proposed plat involves lake or stream shorelands referred to in s. 236.16, the department of natural resources, to prevent pollution of navigable waters, or the department of safety and professional services, to protect the public health and safety, may require assurance of adequate drainage areas for private on-site wastewater treatment systems and building setback restrictions, or provisions by the owner for public sewage disposal facilities for waters of the state, as defined in s. 281.01 (18), industrial wastes, as defined in s. 281.01 (5), and other wastes, as defined in s. 281.01 (7). The public sewage disposal facilities may consist of one or more systems as the department of natural resources or the department of safety and professional services determines on the basis of need for prevention of pollution of the waters of the state or protection of public health and safety.

236.13(3) (3) No approving authority or agency having the power to approve or object to plats shall condition approval upon compliance with, or base an objection upon, any requirement other than those specified in this section.

236.13(4) (4) Where more than one governing body or other agency has authority to approve or to object to a plat and the requirements of such bodies or agencies are conflicting, the plat shall comply with the most restrictive requirements.

236.13(5) (5) Any person aggrieved by an objection to a plat or a failure to approve a plat may appeal therefrom as provided in s. 62.23 (7) (e) 10., 14. and 15., within 30 days of notification of the rejection of the plat. For the purpose of such appeal the term "board of appeals" means an "approving authority". Where the failure to approve is based on an unsatisfied objection, the agency making the objection shall be made a party to the action. The court shall direct that the plat be approved if it finds that the action of the approving authority or objecting agency is arbitrary, unreasonable or discriminatory.

236.13(6) (6) An outlot may not be used as a building site unless it is in compliance with restrictions imposed by or under this section with respect to building sites. An outlot may be conveyed regardless of whether it may be used as a building site.

236.13 History History: 1977 c. 29 ss. 1384, 1654 (8) (c); 1977 c. 162; 1979 c. 221, 248; 1981 c. 289 s. 19; 1981 c. 354; 1993 a. 414; 1995 a. 27 ss. 6310, 6311, 9116 (5); 1995 a. 227; 1997 a. 27; 1999 a. 9; 1999 a. 150 s. 672; 2001 a. 30; 2007 a. 44; 2009 a. 372, 376; 2011 a. 32, 146.

236.13 Annotation Local units of government may not reject a proposed plat under this section unless the plat conflicts with an existing statutory requirement or an existing written ordinance, master plan, official map, or rule under sub. (1). State ex rel. Columbia Corporation v. Town of Pacific, 92 Wis. 2d 767, 286 N.W.2d 130 (Ct. App. 1979).

236.13 Annotation Under sub. (2) (a), authority to condition plat approval on public improvements is granted solely to the governing body of the municipality in which the subdivision is located. Rice v. City of Oshkosh, 148 Wis. 2d 78, 435 N.W.2d 252 (1989).

236.13 Annotation Municipalities have no authority to impose conditions upon a subdivision that extend beyond the municipality's borders. Pedersen v. Town of Windsor, 191 Wis. 2d 664, 530 N.W.2d 427 (Ct. App. 1995).

236.13 Annotation Sub. (2) (a) does not grant a municipality the power to establish public improvement requirements without an ordinance. Pedersen v. Town of Windsor, 191 Wis. 2d 664, 530 N.W.2d 427 (Ct. App. 1995).

236.13 Annotation Sub. (1) (d) does not prevent municipalities from enacting more restrictive sewer regulations than the rules cited in that paragraph. Manthe v. Town of Windsor, 204 Wis. 2d 546, 555 N.W.2d 156 (Ct. App. 1996), 95-1312.

236.13 Annotation So long as any issues addressed in both a master plan and an official map are not contradictory, for purposes of sub. (1) (c), the master plan is consistent with the official map. A master plan is not inconsistent with an official map if the plan contains elements the map does not. Lake City Corp. v. City of Mequon, 207 Wis. 2d 155, 558 N.W.2d 100 (1997), 94-3240.

236.13 Annotation In the area of minimum lot size regulation, the power of a plan commission authorized to review plats is not limited or detracted by zoning regulations. Lake City Corp. v. City of Mequon, 207 Wis. 2d 156, 558 N.W.2d 100 (1997), 94-3240.

236.13 Annotation As sub. (5) does not expressly designate the "appealing authority" to whom appeal papers should be directed, the appellant's service of an appeal on the county planning and development department rather than on the planning and development committee, which had made the disputed decision, was not grounds for dismissal when there had been pervasive use of department personnel and stationery in the process. Weber v. Dodge County Planning and Development Dept. 231 Wis. 2d 222, 604 N.W.2d 297 (Ct. App. 1999), 99-1116.

236.13 Annotation Sub. (2) (a) does not restrict a town's authority to impose public improvements as conditions for plat approval during a contested annexation. When a town is legally contesting the annexation s. 236.10 (1) (a) requires both the annexing municipality and the town from which the area has been annexed to approve a final plat in accordance with s. 236.12. KW Holdings, LLC v. Town of Windsor, 2003 WI App 9, 259 Wis. 2d 357, 656 N.W.2d 752, 02-0706.

236.13 Annotation Chapter 236 does not authorize the transportation department to regulate land divisions that are not subdivisions within the meaning of s. 236.02 (12). Wisconsin Builders Association v. DOT, 2005 WI App 160, 285 Wis. 2d 472, 702 N.W.2d 433, 04-2388.

236.13 Annotation A city's extraterritorial plat condition that allowed lots of less than 20 acres only when attached to the public sanitary sewer system had the effect of requiring a public sanitary sewer system for lot sizes smaller than 20 acres, violating the ruling of Rice that authority to condition plat approval on public improvements is granted solely to the governing body of the municipality in which the subdivision is located. Town of Delton v. City of Baraboo, 2007 WI App 120, 301 Wis. 2d 720, 731 N.W.2d 308, 06-1288.



236.15 Surveying requirements.

236.15  Surveying requirements. For every subdivision of land there shall be a survey meeting the following requirements:

236.15(1) (1) Monuments. All of the monuments required in pars. (a) to (h) shall be placed flush with the ground where practicable.

236.15(1)(a) (a) The external boundaries of a subdivision shall be monumented in the field by monuments of concrete containing a ferrous rod one-fourth inch in diameter or greater imbedded its full length, not less than 18 inches in length, not less than 4 inches square or 5 inches in diameter, and marked on the top with a cross, brass plug, iron rod, or other durable material securely embedded; or by iron rods or pipes at least 18 inches long and 2 inches in diameter weighing not less than 3.65 pounds per lineal foot. Solid round or square iron bars of equal or greater length or weight per foot may be used in lieu of pipes wherever pipes are specified in this section. These monuments shall be placed at all corners, at each end of all curves, at the point where a curve changes its radius, at all angle points in any line and at all angle points along the meander line, said points to be not less than 20 feet back from the ordinary high water mark of the lake or from the bank of the stream, except that when such corners or points fall within a street, or proposed future street, the monuments shall be placed in the side line of the street.

236.15(1)(b) (b) All internal boundaries and those corners and points not required to be marked by par. (a) shall be monumented in the field by like monuments as defined in par. (a). These monuments shall be placed at all block corners, at each end of all curves, at the point where a curve changes its radius, and at all angle points in any line.

236.15(1)(c) (c) All lot, outlot, park and public access corners and the corners of land dedicated to the public shall be monumented in the field by iron pipes at least 18 inches long and one inch in diameter, weighing not less than 1.13 pounds per lineal foot, or by round or square iron bars at least 18 inches long and weighing not less than 1.13 pounds per lineal foot.

236.15(1)(d) (d) The lines of lots, outlots, parks and public access and land dedicated to the public that extend to lakes or streams shall be monumented in the field by iron pipes at least 18 inches long and one inch in diameter weighing not less than 1.13 pounds per lineal foot, or by round or square iron bars at least 18 inches long and weighing not less than 1.13 pounds per lineal foot. These monuments shall be placed at the point of intersection of the lake or stream lot line with a meander line established not less than 20 feet back from the ordinary high water mark of the lake or from the bank of the stream.

236.15(1)(f) (f) Any durable metal or concrete monuments may be used in lieu of iron pipes provided that they are uniform within the platted area and have a permanent magnet embedded near the top or bottom or both.

236.15(1)(g) (g) In cases where strict compliance with this subsection would be unduly difficult or would not provide adequate monuments, the department may make other reasonable requirements.

236.15(1)(h) (h) The governing body of the city, village or town which is required to approve the subdivision under s. 236.10 may waive the placing of monuments under pars. (b), (c) and (d) for a reasonable time on condition that the subdivider executes a surety bond to ensure that he or she will place the monuments within the time required.

236.15(2) (2) Accuracy of survey. The survey shall be performed by a land surveyor registered in this state and if the error in the latitude and departure closure of the survey or any part thereof is greater than the ratio of one in 3,000, the plat may be rejected.

236.15 History History: 1979 c. 221, 248; 1979 c. 355 s. 240; 1981 c. 390; 2001 a. 16.

236.15 Annotation All permanent survey monuments required by sub. (1) (a), (b), (c), and (d) must be placed in the field prior to submission of a final subdivision plat for state level review; provided, however, that in the event of a waiver under sub. (1) (h), the placement of all permanent monuments other than those required by sub. (1) (a) may be temporarily deferred. 59 Atty. Gen. 262.



236.16 Layout requirements.

236.16  Layout requirements.

236.16(1)(1)  Minimum lot width and area. In counties having a population of 40,000 or more, each lot in a residential area shall have a minimum average width of 50 feet and a minimum area of 6,000 square feet; in counties of less than 40,000, each lot in a residential area shall have a minimum average width of 60 feet and a minimum area of 7,200 square feet. In municipalities, towns and counties adopting subdivision control ordinances under s. 236.45, minimum lot width and area may be reduced to dimensions authorized under such ordinances if the lots are served by public sewers.

236.16(2) (2) Minimum street width. All streets shall be of the width specified on the master plan or official map or of a width at least as great as that of the existing streets if there is no master plan or official map, but no full street shall be less than 60 feet wide unless otherwise permitted by local ordinance. Widths of town roads platted after January 1, 1966, shall, however, comply with minimum standards for town roads prescribed by s. 82.50. Streets or frontage roads auxiliary to and located on the side of a full street for service to the abutting property may not after January 1, 1966, be less than 49.5 feet wide.

236.16(3) (3) Lake and stream shore plats.

236.16(3)(a)(a) All subdivisions abutting on a navigable lake or stream shall provide public access at least 60 feet wide providing access to the low watermark so that there will be public access, which is connected to existing public roads, at not more than one-half mile intervals as measured along the lake or stream shore except where greater intervals and wider access is agreed upon by the department of natural resources and the department, and excluding shore areas where public parks or open-space streets or roads on either side of a stream are provided.

236.16(3)(b) (b) No public access established under this chapter may be vacated except by circuit court action as provided in s. 236.43.

236.16(3)(c) (c) Except as provided in par. (d), this subsection does not require any local unit of government to improve land provided for public access.

236.16(3)(d) (d) All of the owners of all of the land adjacent to a public access established under par. (a) to an inland lake, as defined in s. 30.92 (1) (bk), may petition the city, village, town or county that owns the public access to construct shoreline erosion control measures. Subject to par. (e), the city, village, town or county shall construct the requested shoreline erosion control measures or request the department of natural resources to determine the need for shoreline erosion control measures. Upon receipt of a request under this paragraph from a city, village, town or county, the department of natural resources shall follow the notice and hearing procedures in s. 30.208 (3) to (5). Subject to par. (e), the city, village, town or county shall construct shoreline erosion control measures as required by the department of natural resources if the department of natural resources determines all of the following:

236.16(3)(d)1. 1. Erosion is evident along the shoreline in the vicinity of the public access.

236.16(3)(d)2. 2. The shoreline erosion control measures proposed by the owners of the property adjacent to the public access are designed according to accepted engineering practices.

236.16(3)(d)3. 3. Sufficient property owners, in addition to the owners of all property adjacent to the public access, have agreed to construct shoreline erosion control measures so that the shoreline erosion control project is likely to be effective in controlling erosion at the location of the public access and its vicinity.

236.16(3)(d)4. 4. The shoreline erosion control project is not likely to be effective in controlling erosion at the location of the public access and its vicinity if the city, village, town or county does not construct shoreline erosion control measures on the land provided for public access.

236.16(3)(e) (e) A city, village, town or county may not be required to construct shoreline erosion control measures under par. (d) on land other than land provided for public access.

236.16(3)(f) (f) Paragraphs (b) to (e) apply to public access that exists on, or that is established after, May 7, 1998.

236.16(4) (4) Lake and stream shore plats. The lands lying between the meander line, established in accordance with s. 236.20 (2) (g), and the water's edge, and any otherwise unplattable lands which lie between a proposed subdivision and the water's edge shall be included as part of lots, outlots or public dedications in any plat abutting a lake or stream. This subsection applies not only to lands proposed to be subdivided but also to all lands under option to the subdivider or in which the subdivider holds any interest and which are contiguous to the lands proposed to be subdivided and which abut a lake or stream.

236.16 History History: 1971 c. 164; 1979 c. 221; 1979 c. 248 ss. 9, 25 (2); 1997 a. 172; 2003 a. 118, 214.

236.16 Annotation When a strip of land was labeled on a plat "Public Access" that abutted a lake and connected to a public highway, the plat substantially met the statutory requirement of a "clear dedication to the public." While the dedication did not contain the exact formula found in s. 236.20 (4), under Hunt, 19 Wis. 2d 113, that is not necessary. Vande Zande v. Town of Marquette, 2008 WI App 144, 314 Wis. 2d 143, 758 N.W.2d 187, 07-2354.

236.16 Annotation The circumstances under which the statutory platting standards set forth in subs. (1), (2), and (3) and 236.20 (4) (d) may be waived or varied, with specific reference to the approval of island subdivision plats, are discussed. 62 Atty. Gen. 315.

236.16 Annotation Each of 2 adjacent platted lots may not be divided for the purpose of sale or building development if the division will result in lots or parcels that do not comply with minimum lot width and area requirements established under sub. (1). Section 236.335 clearly limits the division of a lot in a recorded plat if the resulting lots or parcels do not conform to this chapter. 63 Atty. Gen. 122.

236.16 Annotation Sub. (3) does not apply to a navigable lake created by artificially enlarging a previously nonnavigable watercourse. 64 Atty. Gen. 146.

236.16 Annotation The extent to which local governments may vary the terms of ss. 236.16 (1) and (2) and 236.20 (4) (d) by ordinance is discussed. 64 Atty. Gen. 175.

236.16 Annotation Sub. (4) aims at preventing subdividers from creating narrow, unplatted buffer zones between platted lands and water's edge, thus avoiding public access requirements. 66 Atty. Gen. 85.



236.18 Wisconsin coordinate system.

236.18  Wisconsin coordinate system.

236.18(1) (1)  Requirement for recording.

236.18(1)(a)(a) No plat that is referenced to a Wisconsin coordinate system under sub. (2) may be recorded unless it is based on a datum that the approving authority under s. 236.10 of the jurisdiction in which the land is located has selected by ordinance.

236.18(1)(b) (b) An approving authority under s. 236.10 may select a Wisconsin coordinate system under sub. (2). If it does so, it shall notify the department, on a form provided by the department, of the selection.

236.18(1)(c) (c) An approving authority may, by ordinance, select a different Wisconsin coordinate system under sub. (2) than the one previously selected under par. (b). If it does so, the approving authority shall notify the department on a form provided by the department.

236.18(2) (2) Allowable systems. An approving authority under s. 236.10 may select any one of the following systems:

236.18(2)(a) (a) The Wisconsin coordinate system of 1927, which is based on the North American datum of 1927.

236.18(2)(b) (b) The Wisconsin coordinate system of 1983 (1986), which is based on the North American datum of 1983 (adjustment of 1986).

236.18(2)(c) (c) The Wisconsin coordinate system of 1983 (1991), which is based on the North American datum of 1983 (adjustment of 1991).

236.18(2)(d) (d) A county coordinate system as approved by the department of transportation or a coordinate system that is mathematically relatable to a Wisconsin coordinate system.

236.18(3) (3) Zones. Each of the systems under sub. (2) includes the following zones:

236.18(3)(a) (a) A north zone composed of the following counties: Ashland, Bayfield, Burnett, Douglas, Florence, Forest, Iron, Oneida, Price, Sawyer, Vilas and Washburn.

236.18(3)(b) (b) A central zone composed of the following counties: Barron, Brown, Buffalo, Chippewa, Clark, Door, Dunn, Eau Claire, Jackson, Kewaunee, Langlade, Lincoln, Marathon, Marinette, Menominee, Oconto, Outagamie, Pepin, Pierce, Polk, Portage, Rusk, St. Croix, Shawano, Taylor, Trempealeau, Waupaca and Wood.

236.18(3)(c) (c) A south zone composed of the following counties: Adams, Calumet, Columbia, Crawford, Dane, Dodge, Fond du Lac, Grant, Green, Green Lake, Iowa, Jefferson, Juneau, Kenosha, La Crosse, Lafayette, Manitowoc, Marquette, Milwaukee, Monroe, Ozaukee, Racine, Richland, Rock, Sauk, Sheboygan, Vernon, Walworth, Washington, Waukesha, Waushara and Winnebago.

236.18(4) (4) Applicable definitions and survey connections.

236.18(4)(a)(a) The following definitions apply to the systems under sub. (2):

236.18(4)(a)1. 1. For the Wisconsin coordinate system of 1927, the definitions provided by the national geodetic survey in U.S. coastal and geodetic survey special publication 235 (1974 edition).

236.18(4)(a)2. 2. For the Wisconsin coordinate system of 1983 (1986) and the Wisconsin coordinate system of 1983 (1991), the definitions provided by the national geodetic survey in the national oceanic and atmospheric administration manual national ocean service, national geodetic survey 5 (1989 edition).

236.18(4)(b) (b) Existing positions of the systems under sub. (2) that are marked on the ground by monuments established in conformity with standards adopted by the national geodetic survey for 3rd-order work and above and the geodetic positions of which have been rigidly adjusted on the North American datum of 1927, the North American datum of 1983 (adjustment of 1986), the North American datum of 1983 (adjustment of 1991) or any later adjustment of the North American datum of 1983 may be used to establish a survey connection to the systems under sub. (2).

236.18(5) (5) Overlapping land. If portions of any tract of land that is to be defined by one description in a plat are in different zones under sub. (3), the positions of all of the points on its boundaries may be referred to either of the zones but the zone to which those positions are referred and the system under sub. (2) that is used shall be named in the description and noted on the face of all maps and plats of the land.

236.18(6) (6) Coordinates.

236.18(6)(a)(a) The plane coordinates of a point that are to be used to express the position or location of a point shall consist of 2 distances that are expressed in U.S. survey feet or meters and decimals of those feet or meters. The definitions of survey foot and meter in letter circular 1071 July 1976 national institute of standards and technology shall be used for conversion between feet and meters.

236.18(6)(b) (b) For the Wisconsin coordinate system of 1927, the distances under par. (a) are the x-coordinate, which shall give the position in an east-and-west direction, and the y-coordinate, which shall give the position in a north-and-south direction.

236.18(6)(c) (c) For the Wisconsin coordinate system of 1983 (1986) and the Wisconsin coordinate system of 1983 (1991), the distances are the northing, which shall give the position in a north-and-south direction and the easting, which shall give the position in an east-and-west direction.

236.18(6)(d) (d) Coordinates in all of the systems under sub. (2) shall depend upon and conform to the plane rectangular coordinate values for the monumented points of the national geodetic reference system horizontal control network that are published by the national geodetic survey or by that agency's successor if those values have been computed on the basis of a system under sub. (2).

236.18(7) (7) Use of term restricted. No person may use the term "Wisconsin coordinate system" on any map, report of a survey or other document unless the coordinates on the document are based on a system under sub. (2).

236.18(8) (8) Designation. Any person who prepares a plat under this section shall designate on that plat which of the systems under sub. (2) and which of the zones under sub. (3) that person has referenced.

236.18(9) (9) Multiple descriptions. If a document describes a tract of land by means of the coordinates of a system under sub. (2) and by means of a reference to a subdivision, line or corner of the U.S. public land surveys, the description by means of coordinates supplements and is subordinate to the other description.

236.18(10) (10) Right of lenders and purchasers. A lender or purchaser may require a borrower or seller to provide the description required under s. 236.20.

236.18 History History: 1979 c. 248 ss. 10, 25 (1); 1993 a. 16, 490; 2001 a. 16.



236.20 Final plat.

236.20  Final plat. A final plat of subdivided land shall comply with all of the following requirements:

236.20(1) (1) General requirements. All plats shall be legibly prepared and meet all of the following requirements:

236.20(1)(a) (a) The plat shall have a binding margin 1 1/2 inches wide on the left side, and a one-inch margin on all other sides. A graphic scale of not more than 100 feet to one inch shall be shown on each sheet showing layout features. When more than one sheet is used for any plat, each sheet shall be numbered consecutively and shall contain a notation giving the total number of sheets in the plat and showing the relation of that sheet to the other sheets and each sheet shall bear the subdivision and county name.

236.20(1)(b) (b) For processing under s. 236.12 (6) the original shall be 22 inches wide by 30 inches long and on any material that is capable of clearly legible reproduction.

236.20(1)(c) (c) For processing under s. 236.12 (2), the original copy of the final plat shall be 22 inches wide by 30 inches long and on any material that is capable of clearly legible reproduction.

236.20(2) (2) Map and engineering information. The final plat shall show correctly on its face all of the following:

236.20(2)(a) (a) The exterior boundaries of the land surveyed and divided.

236.20(2)(b) (b) All monuments erected, corners, and other points established in the field in their proper places. The material of which the monuments, corners, or other points are made shall be noted at the representation thereof or by legend, except lot, outlot, and meander corners need not be shown. The legend for metal monuments shall indicate the kind of metal, the outside diameter, length, and weight per lineal foot of the monuments.

236.20(2)(c) (c) The length and bearing of the exterior boundaries, the boundary lines of all blocks, public grounds, streets, and alleys, and all lot lines, except that when the lines in any tier of lots are parallel it shall be sufficient to mark the bearings of the outer lines on one tier. Easements not parallel to a boundary or lot line shall be shown by center line distance, bearing, and width or by easement boundary bearings and distances. Where easement lines are parallel to boundary or lot lines, the boundary or lot line distances and bearings are controlling. Where the exterior boundary lines show bearings or lengths that vary from those recorded in abutting plats or certified surveys there shall be the following note placed along the lines, "recorded as (show recorded bearing or length or both)."

236.20(2)(d) (d) Blocks, if designated, shall be consecutively numbered, or lettered in alphabetical order. The blocks in numbered additions to subdivisions bearing the same name shall be numbered or lettered consecutively through the several additions.

236.20(2)(e) (e) All lots and outlots in each block consecutively numbered within blocks and the subdivision and throughout numbered additions to the subdivision.

236.20(2)(f) (f) The exact width of all easements, streets and alleys.

236.20(2)(g) (g) All lake or stream shore meander lines established by the surveyor in accordance with s. 236.15 (1) (d), the distances and bearings thereof, and the distance between the point of intersection of such meander lines with lot lines and the ordinary high water mark.

236.20(2)(h) (h) The center line of all streets.

236.20(2)(i) (i) A north point properly located thereon identified as referenced to a magnetic, true or other identifiable direction and related to a boundary line of a quarter section, recorded private claim or federal reservation in which the subdivision is located.

236.20(2)(j) (j) The area in square feet of each lot and outlot.

236.20(2)(k) (k) When a street is on a circular curve, the main chords of the right-of-way lines shall be drawn as dotted or dashed lines in their proper places. All curved lines shall show, either on the lines or in an adjoining table, the radius of the circle, the central angle subtended, the chord bearing, the chord length and the arc length for each segment. The tangent bearing shall be shown for each end of the main chord for all circular lines. When a circular curve of 30-foot radius or less is used to round off the intersection between 2 straight lines, it shall be tangent to both straight lines. It is sufficient to show on the plat the radius of the curve and the tangent distances from the points of curvature to the point of intersection of the straight lines.

236.20(2)(L) (L) When strict compliance with a provision of this section will entail undue or unnecessary difficulty or tend to render the plat or certified survey map more difficult to read, and when the information on the plat or certified survey map is sufficient for the exact retracement of the measurements and bearings or other necessary dimensions, the department or, in 1st class cities, the city engineer may waive such strict compliance.

236.20(3) (3) Name, location and position. The name of the plat shall be printed thereon in prominent letters, and shall not be a duplicate of the name of any plat previously recorded in the same county or municipality. All of the following information relating to the position and location of the subdivision shall be shown on the plat:

236.20(3)(a) (a) The location of the subdivision by government lot, recorded private claim, quarter-quarter section, section, township, range, and county noted immediately under the name given to the subdivision.

236.20(3)(b) (b) The location of the subdivision shall be indicated by bearing and distance from a boundary line of a quarter section, recorded private claim or federal reservation in which the subdivision is located. The monumentation at the ends of the boundary line shall be described and the bearing and distance between them shown.

236.20(3)(c) (c) A small drawing of the section or governmental subdivision of the section in which the subdivision lies with the location of the subdivision indicated thereon or, if approved by the department, a location sketch showing the relationship of the subdivision to existing streets. The drawing or sketch shall be oriented on the sheet in the same direction as the main drawing.

236.20(3)(d) (d) The names of adjoining streets, state highways and subdivisions shown in their proper location underscored by a dotted or dashed line.

236.20(3)(e) (e) Abutting street and state highway lines of adjoining plats shown in their proper location by dotted or dashed lines. The width of these streets and highways shall be given also.

236.20(4) (4) Roads and public spaces.

236.20(4)(a)(a) The name of each road or street in the plat shall be printed on the plat.

236.20(4)(b) (b) All lands dedicated to public use except roads and streets shall be clearly marked "Dedicated to the Public".

236.20(4)(c) (c) All roads or streets shown on the plat which are not dedicated to public use shall be clearly marked "Private Road" or "Private Street" or "Private Way".

236.20(4)(d) (d) Each lot within the plat must have access to a public street unless otherwise provided by local ordinance.

236.20(5) (5) Site conditions and topography. The final plat shall show all of the following:

236.20(5)(a) (a) All existing buildings.

236.20(5)(b) (b) All watercourses, drainage ditches and other existing features pertinent to proper subdivision.

236.20(5)(c) (c) The water elevations of adjoining lakes or streams at the date of the survey and the approximate high and low water elevations of those lakes or streams. All elevations shall be referred to some permanent established datum plane.

236.20 History History: 1979 c. 221, 248; 1983 a. 473; 1999 a. 85; 2001 a. 16, 103, 104.

236.20 Annotation When a strip of land was labeled on a plat "Public Access" that abutted a lake and connected to a public highway, the plat substantially met the statutory requirement of a "clear dedication to the public." While the dedication did not contain the exact formula found in sub. (4), under Hunt, 19 Wis. 2d 113, that is not necessary. Vande Zande v. Town of Marquette, 2008 WI App 144, 314 Wis. 2d 143, 758 N.W.2d 187, 07-2354.

236.20 Annotation The circumstances under which the statutory platting standards set forth in s. 236.16 (1), (2), and (3) and sub. (4) (d) may be waived or varied, with specific reference to the approval of island subdivision plats, are discussed. 62 Atty. Gen. 315.

236.20 Annotation The extent to which local governments may vary the terms of ss. 236.16 (1) and (2) and 236.20 (4) (d) by ordinance is discussed. 64 Atty. Gen. 175.

236.20 Annotation A proposed plat may not consist solely of outlots. 66 Atty. Gen. 238.



236.21 Certificates to accompany plat.

236.21  Certificates to accompany plat. To entitle a final plat to be recorded, the following certificates lettered or printed legibly with a black durable image or typed legibly with black ribbon shall appear on it:

236.21(1) (1) Surveyor's certificate of compliance with statute. The certificate of the surveyor who surveyed, divided and mapped the land giving all of the following information, which shall have the same force and effect as an affidavit:

236.21(1)(a) (a) By whose direction the surveyor made the survey, subdivision and plat of the land described on the plat.

236.21(1)(b) (b) A clear and concise description of the land surveyed, divided, and mapped by government lot, recorded private claim, quarter-quarter section, section, township, range, and county and by metes and bounds commencing with a monument at a section or quarter section corner of the quarter section that is not the center of the section, or commencing with a monument at the end of a boundary line of a recorded private claim or federal reservation in which the subdivision is located. If the land is located in a recorded subdivision or recorded addition thereto, the land shall be described by the number or other description of the lot, block or subdivision thereof, that has previously been tied to a corner marked and established by the U.S. public land survey.

236.21(1)(c) (c) A statement that the plat is a correct representation of all the exterior boundaries of the land surveyed and the subdivision of it.

236.21(1)(d) (d) A statement that the surveyor has fully complied with the provisions of this chapter in surveying, dividing and mapping the land.

236.21(2) (2) Owner's certificate.

236.21(2)(a)(a) A certificate by the owner of the land in substantially the following form: "As owner I hereby certify that I caused the land described on this plat to be surveyed, divided, mapped and dedicated as represented on the plat. I also certify that this plat is required by s. 236.10 or 236.12 to be submitted to the following for approval or objection: (list of governing bodies required to approve or allowed to object to the plat)." This certificate shall be signed by the owner, the owner's spouse, and all persons holding an interest in the fee of record or by being in possession and, if the land is mortgaged, by the mortgagee of record. These signatures shall be acknowledged in accordance with s. 706.07.

236.21(2)(b) (b) As a condition to approval of the plat, the municipal, town or county body required by s. 236.12 to approve the plat may require that the owner furnish an abstract of title certified to date of submission for approval or, at the option of the owner, a policy of title insurance or certificate of title from an abstract company for examination in order to ascertain whether all parties in interest have signed the owner's certificate on the plat.

236.21(3) (3) Certificate of taxes paid. A certificate of the clerk or treasurer of the municipality or town in which the subdivision lies and a certificate of the treasurer of the county in which the subdivision lies stating that there are no unpaid taxes or unpaid special assessments on any of the lands included in the plat.

236.21 History History: 1971 c. 41 s. 11; 1975 c. 94 s. 91 (3); 1975 c. 199; 1979 c. 248 ss. 18, 25 (3); 1983 a. 473; 1999 a. 85; 2001 a. 16.



236.25 Recording a plat.

236.25  Recording a plat.

236.25(1)(1) The subdivider shall have the final plat recorded in the office of the register of deeds of the county in which the subdivision is located.

236.25(2) (2) The register of deeds shall not accept a plat for record unless:

236.25(2)(a) (a) It is a permanent nonfading black image on durable white media that is 22 inches wide by 30 inches long, complies with the requirements of s. 59.43 (2m) (b) 4., and bears a department certification of no objection. Seals or signatures reproduced on images complying with this paragraph shall be given the force and effect of original signatures and seals;

236.25(2)(b) (b) The plat is offered for record within 12 months after the date of the last approval of the plat and within 36 months after the first approval;

236.25(2)(c) (c) The plat shows on its face all the certificates and affidavits required by ss. 236.21 and 236.12 (4);

236.25(2)(d) (d) The plat shows on its face the approval of all bodies required by s. 236.10 to approve or the certificate of the clerk that the plat is deemed approved under s. 236.11 (2).

236.25(3) (3) The recording of a plat which is not entitled to be recorded under sub. (2) shall not of itself affect the title of a purchaser of a lot covered by the plat, the donation or dedication of land made by the plat, or the validity of a description of land by reference to the plat, but it allows the purchaser a right to rescind the sale under s. 236.31.

236.25(4) (4) Every final plat entitled to be recorded under this section shall be bound or filed by the register of deeds into properly indexed volumes. Any facsimile of the original whole record, made and prepared by the register of deeds or under his or her direction shall be deemed to be a true copy of the final plat.

236.25(5) (5) The register of deeds may furnish certified copies or other accurate reproductions of any plat on record in his or her office to surveyors, engineers or other interested parties at cost.

236.25 History History: 1979 c. 248 ss. 19, 25 (5); 1983 a. 473; 1997 a. 332; 2001 a. 16; 2005 a. 9, 41; 2009 a. 376.



236.26 Notification to approving authorities.

236.26  Notification to approving authorities. When a final plat is recorded, the register of deeds shall notify all authorities required by s. 236.10 to approve or permitted by s. 236.12 to object to the plat by mailing to the clerk of each authority written notice thereof.

236.26 History History: 1981 c. 314.



236.27 Filing of copy of plat.

236.27  Filing of copy of plat. The subdivider shall file a true copy of the final plat as a public record with the clerk of the municipality or town in which the subdivision is located.



236.28 Description of lots in recorded plat.

236.28  Description of lots in recorded plat. When a subdivision plat has been recorded in accordance with s. 236.25, the lots in that plat shall be described by the name of the plat and the lot and block in the plat for all purposes, including those of assessment, taxation, devise, descent and conveyance as defined in s. 706.01 (4). Any conveyance containing such a description shall be construed to convey to the grantee all portions of vacated streets and alleys abutting such lots and belonging to the grantor unless the grantor by appropriate language indicates an intention to reserve or except them from the conveyance.

236.28 History History: 1971 c. 41 s. 11; 1983 a. 189 s. 329 (26).

236.28 Annotation One who buys lots with reference to a plat that shows certain ways in common, is entitled to the use, with the other lot owners, of the ways in common. Lot owners in the same subdivision whose lots are purchased with reference to the same plat are estopped to deny the use in common with other lot owners in the subdivision. The recording of the plat and conveyance of lots by the owner with reference to the plat constitutes the granting of an easement to the purchasers of lots within the subdivision to ingress and egress over private roadways in common with other lot owners, and the original proprietors and their grantees are estopped to deny the legal existence of such rights of ingress and egress. Schimmels v. Noordover, 2006 WI App 7, 288 Wis. 2d 790, 709 N.W.2d 466, 04-2794.



236.29 Dedications.

236.29  Dedications.

236.29(1)(1)  Effect of recording on dedications. When any plat is certified, signed, acknowledged and recorded as prescribed in this chapter, every donation or grant to the public or any person, society or corporation marked or noted as such on said plat shall be deemed a sufficient conveyance to vest the fee simple of all parcels of land so marked or noted, and shall be considered a general warranty against such donors, their heirs and assigns to the said donees for their use for the purposes therein expressed and no other; and the land intended for the streets, alleys, ways, commons or other public uses as designated on said plat shall be held by the town, city or village in which such plat is situated in trust to and for such uses and purposes.

236.29(2) (2) Dedications to public accepted by approval. When a final plat of a subdivision has been approved by the governing body of the municipality or town in which the subdivision is located and all other required approvals are obtained and the plat is recorded, that approval constitutes acceptance for the purpose designated on the plat of all lands shown on the plat as dedicated to the public including street dedications.

236.29(3) (3) Municipality may lease to a subdivision association land accepted for park. The municipality or town in which the accepted subdivision is located may lease to a subdivision association any part of the subdivision intended for park purposes where such part has never been improved nor work done thereon nor funds expended therefor by the governing body, but such lease shall not exceed 10 years and shall only be for park improvement purposes.

236.29(4) (4) Acceptance of storm water facilities dedicated to public. Notwithstanding sub. (2), unless an earlier date is agreed to by the municipality, the dedication of any lands within a plat of a subdivision located within a municipality that are intended to include a permanent man-made facility designed for reducing the quantity or quality impacts of storm water runoff from more than one lot and that are shown on the plat as "Dedicated to the Public for Storm Water Management Purposes" is not accepted until at least 80 percent of the lots in the subdivision have been sold and a professional engineer registered under ch. 443 has certified to the municipality that all of the following conditions are met with respect to the facility:

236.29(4)(a) (a) The facility is functioning properly in accordance with the plans and specifications of the municipality.

236.29(4)(b) (b) Any required plantings are adequate, well-established, and reasonably free of invasive species.

236.29(4)(c) (c) Any necessary maintenance, including removal of construction sediment, has been properly performed.

236.29 History History: 2007 a. 44.

236.29 Annotation A complaint against plat subdividers by a city set forth a cause of action with respect to costs incurred by the city in moving a tower and acquiring a right-of-way when the plat of a street dedicated as part of a subdivision did not show the existence, location, or easement of a power company's transmission line located in the area platted as a street. Kenosha v. Ghysels, 46 Wis. 2d 418, 175 N.W.2d 223 (1970).



236.292 Certain restrictions void.

236.292  Certain restrictions void.

236.292(1) (1) All restrictions on platted land that interfere with the development of the ice age trail under s. 23.17 are void.

236.292(2) (2) All restrictions on platted land that prevent or unduly restrict the construction and operation of solar energy systems, as defined in s. 13.48 (2) (h) 1. g., or a wind energy system, as defined in s. 66.0403 (1) (m), are void.

236.292 History History: 1991 a. 39; 1993 a. 414; 1999 a. 150 s. 672.



236.293 Restrictions for public benefit.

236.293  Restrictions for public benefit. Any restriction placed on platted land by covenant, grant of easement or in any other manner, which was required by a public body or which names a public body or public utility as grantee, promisee or beneficiary, vests in the public body or public utility the right to enforce the restriction at law or in equity against anyone who has or acquires an interest in the land subject to the restriction. The restriction may be released or waived in writing by the public body or public utility having the right of enforcement.

236.293 History History: 1979 c. 248.

236.293 Annotation The hidden dangers of placing easements on plats. Ishikawa. WBB Apr. 1988.



236.295 Correction instruments.

236.295  Correction instruments.

236.295(1) (1) Correction instruments shall be recorded in the office of the register of deeds in the county in which the plat or certified survey map is recorded and may include any of the following:

236.295(1)(a) (a) Affidavits to correct distances, angles, directions, bearings, chords, block or lot numbers, street names, or other details shown on a recorded plat or certified survey map. A correction instrument may not be used to reconfigure lots or outlots.

236.295(1)(b) (b) Ratifications of a recorded plat or certified survey map signed and acknowledged in accordance with s. 706.07.

236.295(1)(c) (c) Certificates of owners and mortgagees of record at time of recording.

236.295(2) (2)

236.295(2)(a)(a) Each affidavit in sub. (1) (a) correcting a plat or certified survey map that changes areas dedicated to the public or restrictions for the public benefit must be approved prior to recording by the governing body of the municipality or town in which the subdivision is located. The register of deeds shall note on the plat or certified survey map a reference to the page and volume in which the affidavit or instrument is recorded. The record of the affidavit or instrument, or a certified copy of the record, is prima facie evidence of the facts stated in the affidavit or instrument.

236.295(2)(b) (b) Notwithstanding par. (a), in a county that maintains a tract index pursuant to s. 59.43 (12m), a correction may be made by reference in the tract index to the plat or certified survey map.

236.295 History History: 1971 c. 41 s. 11; 1979 c. 248; 1999 a. 85; 2001 a. 16; 2005 a. 41.

236.295 Annotation This section does not apply to assessors plats. 61 Atty. Gen. 25.



236.30 Forfeiture for improper recording.

236.30  Forfeiture for improper recording. Any person causing his or her final plat to be recorded without submitting such plat for approval as herein required, or who shall fail to present the same for record within the time prescribed after approval, shall forfeit not less than $100, nor more than $1,000 to each municipality, town or county wherein such final plat should have been submitted.

236.30 History History: 1979 c. 248 s. 25 (5).



236.31 Penalties and remedies for transfer of lots without recorded plat.

236.31  Penalties and remedies for transfer of lots without recorded plat.

236.31(1)(1) Any subdivider or the subdivider's agent who offers or contracts to convey, or conveys, any subdivision as defined in s. 236.02 (12) or lot or parcel which lies in a subdivision as defined in s. 236.02 (12) knowing that the final plat thereof has not been recorded may be fined not more than $500 or imprisoned not more than 6 months or both; except where the preliminary or final plat of the subdivision has been filed for approval with the town or municipality in which the subdivision lies, an offer or contract to convey may be made if that offer or contract states on its face that it is contingent upon approval of the final plat and shall be void if such plat is not approved.

236.31(2) (2) Any municipality, town, county or state agency with subdivision review authority may institute injunction or other appropriate action or proceeding to enjoin a violation of any provision of this chapter, ordinance or rule adopted pursuant to this chapter. Any such municipality, town or county may impose a forfeiture for violation of any such ordinance, and order an assessor's plat to be made under s. 70.27 at the expense of the subdivider or the subdivider's agent when a subdivision is created under s. 236.02 (12) (b) by successive divisions.

236.31(3) (3) Any conveyance or contract to convey made by the subdivider or the subdivider's agent contrary to this section or involving a plat which was not entitled to be recorded under s. 236.25 (2) shall be voidable at the option of the purchaser or person contracting to purchase, his or her heirs, personal representative or trustee in insolvency or bankruptcy within one year after the execution of the document or contract; but such document or contract shall be binding on the vendor, the subdivider's assignee, heir or devisee.

236.31 History History: 1979 c. 248 s. 25 (6); 1979 c. 355, 357; 1983 a. 189 s. 329 (23).

236.31 Annotation Sub. (3) does not allow a purchaser to force a seller to violate sub. (1) and become subject to criminal penalties by doing so. Gordie Boucher Lincoln-Mercury v. J & H Landfill, 172 Wis. 2d 333, 493 N.W.2d 375 (Ct. App. 1992).

236.31 Annotation Certified survey maps under s. 236.34 cannot substitute for subdivision surveys under s. 236.02 (8) [now sub. (12)]. Penalties under this section apply to improper use of certified surveys. 67 Atty. Gen. 294.



236.32 Penalty for disturbing or not placing monuments.

236.32  Penalty for disturbing or not placing monuments. Any of the following may be fined not more than $250 or imprisoned not more than one year in county jail:

236.32(1) (1) Any owner, surveyor or subdivider who fails to place monuments as prescribed in this chapter when subdividing land.

236.32(2) (2) Any person who knowingly removes or disturbs any such monument without the permission of the governing body of the municipality or county in which the subdivision is located or fails to report such disturbance or removal to it.

236.32(3) (3) Fails to replace properly any monuments which have been removed or disturbed when ordered to do so by the governing body of the municipality or county in which the subdivision is located.



236.33 Division of land into small parcels in cities of the first class prohibited; penalty.

236.33  Division of land into small parcels in cities of the first class prohibited; penalty. It shall be unlawful to divide or subdivide and convey by deed or otherwise any lot in any recorded plat or any parcel or tract of unplatted land in any city of the first class so as to create a lot or parcel of land which does not have street or public highway frontage of at least 4 feet or an easement to a street or public highway of a minimum width of 4 feet but this section shall not apply to conveyances by tax deed or through the exercise of eminent domain or to such reductions in size or area as are caused by the taking of property for public purposes. This section shall not prohibit the dividing or subdividing of any lot or parcel of land in any such city where the divided or subdivided parts thereof which become joined in ownership with any other lot or parcel of land comply with the requirements of this section, if the remaining portion of such lot or parcel so divided or subdivided complies. Any person who shall make such conveyance or procure such a sale or act as agent in procuring such sale or conveyance shall be fined not less than $100 or more than $500 or imprisoned not more than 6 months or both.



236.335 Prohibited subdividing; forfeit.

236.335  Prohibited subdividing; forfeit. No lot or parcel in a recorded plat may be divided, or used if so divided, for purposes of sale or building development if the resulting lots or parcels do not conform to this chapter, to any applicable ordinance of the approving authority or to the rules of the department of safety and professional services under s. 236.13. Any person making or causing such a division to be made shall forfeit not less than $100 nor more than $500 to the approving authority, or to the state if there is a violation of this chapter or the rules of the department of safety and professional services.

236.335 History History: 1979 c. 221; 1995 a. 27 s. 9130 (4); 1997 a. 3; 2007 a. 20; 2011 a. 32.

236.335 Annotation The circumstances under which lots in a recorded subdivision may be legally divided without replatting are discussed. 64 Atty. Gen. 80.



236.34 Recording of certified survey map; use in changing boundaries; use in conveyancing.

236.34  Recording of certified survey map; use in changing boundaries; use in conveyancing.

236.34(1) (1)  Preparation. A certified survey map of not more than 4 parcels of land consisting of lots or outlots may be recorded in the office of the register of deeds of the county in which the land is situated. A certified survey map may be used to change the boundaries of lots and outlots within a recorded plat, recorded assessor's plat under s. 70.27 or recorded, certified survey map if the reconfiguration does not result in a subdivision or violate a local subdivision regulation. A certified survey map may not alter areas previously dedicated to the public or a restriction placed on the platted land by covenant, by grant of an easement, or by any other manner. A certified survey map that crosses the exterior boundary of a recorded plat or assessor's plat shall apply to the reconfiguration of fewer than 5 parcels by a single owner, or if no additional parcels are created. Such a certified survey map must be approved in the same manner as a final plat of a subdivision must be approved under s. 236.10, must be monumented in accordance with s. 236.15 (1), and shall contain owners' and mortgagees' certificates that are in substantially the same form as required under s. 236.21 (2) (a). A certified survey must meet the following requirements:

236.34(1)(a) (a) The survey shall be performed and the map prepared by a land surveyor registered in this state. The error in the latitude and departure closure of the survey may not exceed the ratio of one in 3,000.

236.34(1)(b) (b) All corners shall be monumented in accordance with s. 236.15 (1) (c), (d), and (g).

236.34(1)(c) (c) The map shall be prepared in accordance with s. 236.20 (2) (a), (b), (c), (e), (f), (g), (h), (i), (j), (k), and (L) and (3) (b), (d), and (e) at a graphic scale of not more than 500 feet to an inch, which shall be shown on each sheet showing layout features. The map shall be prepared with a binding margin 1.5 inches wide and a 0.5 inch margin on all other sides on durable white media that is 8 1/2 inches wide by 14 inches long with a permanent nonfading black image. When more than one sheet is used for any map, each sheet shall be numbered consecutively and shall contain a notation giving the total number of sheets in the map and showing the relationship of that sheet to the other sheets. "CERTIFIED SURVEY MAP" shall be printed on the map in prominent letters with the location of the land by government lot, recorded private claim, quarter-quarter section, section, township, range and county noted. Seals or signatures reproduced on images complying with this paragraph shall be given the force and effect of original signatures and seals.

236.34(1)(d) (d) The map shall include a certificate of the surveyor who surveyed, divided and mapped the land which has the same force and effect as an affidavit and which gives all of the following information:

236.34(1)(d)1. 1. By whose direction the surveyor made the survey, division and map of the land described on the certified survey map.

236.34(1)(d)2. 2. A clear and concise description of the land surveyed, divided, and mapped by government lot, recorded private claim, quarter-quarter section, section, township, range and county; and by metes and bounds commencing with a monument at a section or quarter section corner of the quarter section that is not the center of a section, or commencing with a monument at the end of a boundary line of a recorded private claim or federal reservation in which the land is located; or if the land is located in a recorded subdivision or recorded addition to a recorded subdivision, then by the number or other description of the lot, block or subdivision, which has previously been tied to a corner marked and established by the U.S. public land survey.

236.34(1)(d)3. 3. A statement that the map is a correct representation of all of the exterior boundaries of the land surveyed and the division of that land.

236.34(1)(d)4. 4. A statement that the surveyor has fully complied with the provisions of this section in surveying, dividing and mapping the land.

236.34(1)(e) (e) A certified survey map may be used for dedication of streets and other public areas when owners' certificates and mortgagees' certificates which are in substantially the same form as required by s. 236.21 (2) (a) have been executed and the city council or village or town board involved have approved such dedication. Approval and recording of such certified surveys shall have the force and effect provided by s. 236.29.

236.34(1)(f) (f) Within 90 days of submitting a certified survey map for approval, the approving authority, or its agent authorized to approve certified survey maps, shall take action to approve, approve conditionally, or reject the certified survey map and shall state in writing any conditions of approval or reasons for rejection, unless the time is extended by agreement with the subdivider. Failure of the approving authority or its agent to act within the 90 days, or any extension of that period, constitutes an approval of the certified survey map and, upon demand, a certificate to that effect shall be made on the face of the map by the clerk of the authority that has failed to act.

236.34(2) (2) Recording.

236.34(2)(a)(a) Certified survey maps prepared in accordance with sub. (1) shall be numbered consecutively by the register of deeds and shall be recorded in a bound volume to be kept in the register of deeds' office, known as the "Certified Survey Maps of .... County".

236.34(2)(b) (b) If the certified survey map is approved by a local unit of government, the register of deeds may not accept the certified survey map for record unless all of the following apply:

236.34(2)(b)1. 1. The certified survey map is offered for record within 6 months after the date of the last approval of the map and within 24 months after the first approval of the map.

236.34(2)(b)2. 2. The certified survey map shows on its face all of the certificates and affidavits required under sub. (1).

236.34(3) (3) Use in conveyancing. When a certified survey map has been recorded in accordance with this section, the parcels of land in the map shall be, for all purposes, including assessment, taxation, devise, descent and conveyance, as defined in s. 706.01 (4), described by reference to the number of the survey, lot or outlot number, the volume and page where recorded, and the name of the county.

236.34 History History: 1979 c. 248 ss. 22, 25 (3); 1983 a. 189 s. 329 (26); 1983 a. 473; 1987 a. 390; 1997 a. 99; 1999 a. 96; 2001 a. 16; 2005 a. 9, 41.

236.34 Annotation Sub. (2) requires that certified survey maps be numbered consecutively without dependent reference to ownership, developer or surveyor. 61 Atty. Gen. 34.

236.34 Annotation Certified survey maps are corrected by recording corrected survey maps. 66 Atty. Gen. 90.

236.34 Annotation Certified survey maps under this section cannot substitute for subdivision surveys under s. 236.02 (8) [now sub. (12)]. Penalties under s. 236.31 apply to improper use of certified surveys. 67 Atty. Gen. 294.



236.35 Sale of lands abutting on private way outside corporate limits of municipality.

236.35  Sale of lands abutting on private way outside corporate limits of municipality.

236.35(1) (1) No person shall sell any parcel of land of one acre or less in size, located outside the corporate limits of a municipality, if it abuts on a road which has not been accepted as a public road unless the seller informs the purchaser in writing of the fact that the road is not a public road and is not required to be maintained by the town or county.

236.35(2) (2) Any person violating this section may be fined not more than $200 or imprisoned not more than 30 days or both.



236.36 Replats.

236.36  Replats. Except as provided in s. 70.27 (1), replat of all or any part of a recorded subdivision, if it alters areas dedicated to the public, may not be made or recorded except after proper court action, in the county in which the subdivision is located, has been taken to vacate the original plat or the specific part thereof.

236.36 Annotation A recorded subdivision may be replatted under this section without undertaking the court proceedings set forth in ss. 236.40, 236.41, and 236.42 if the replat complies with the requirements of ch. 236 applicable to original plats and does not alter areas dedicated to the public. 58 Atty. Gen. 145.

236.36 Annotation A replat of a recorded subdivision must comply with the formal platting requirements of ch. 236 relating to new subdivision plats, including those relating to the survey, approval, and recording. 63 Atty. Gen. 193.

236.36 Annotation This section permits the replat of a part of a previously recorded subdivision plat, without circuit court action, if the only areas dedicated to the public in that portion of the original subdivision being replatted were discontinued streets fully and properly vacated under s. 66.296 [now s. 66.1003]. 63 Atty. Gen. 210.

236.36 Annotation The circumstances under which lots in a recorded subdivision may be legally divided without replatting are discussed. 64 Atty. Gen. 80.

236.36 Annotation Chapter 236 does not require a replat when the division of a lot or redivision of more than one lot does not meet the definition of a "subdivision" under this section. 67 Atty. Gen. 121.



236.40 Who may apply for vacation of plat.

236.40  Who may apply for vacation of plat. Any of the following may apply to the circuit court for the county in which a subdivision is located for the vacation or alteration of all or part of the recorded plat of that subdivision:

236.40(1) (1) The owner of the subdivision or of any lot in the subdivision.

236.40(2) (2) The county board if the county has acquired an interest in the subdivision or in any lot in the subdivision by tax deed.



236.41 How notice given.

236.41  How notice given. Notice of the application for the vacation or alteration of the plat shall be given at least 3 weeks before the application:

236.41(1) (1) By posting a written notice thereof in at least 2 of the most public places in the county; and

236.41(2) (2) By publication of a copy of the notice as a class 3 notice, under ch. 985; and

236.41(3) (3) By service of the notice in the manner required for service of a summons in the circuit court on the municipality or town in which the subdivision is located, and if it is located in a county having a population of 500,000 or over, on the county; and

236.41(4) (4) By mailing a copy of the notice to the owners of record of all the lots in the subdivision or the part of the subdivision proposed to be vacated or altered at their last-known address.

236.41 Annotation The provisions of s. 236.41 relating to vacation of streets are inapplicable to assessors plats under s. 70.27. Once properly filed and recorded an assessor's plat becomes the operative document of record, and only sections specified in s. 236.03 (2) apply to assessor's plats. Schaetz v. Town of Scott, 222 Wis. 2d 90, 585 N.W.2d 889 (Ct. App. 1998), 98-0841.



236.42 Hearing and order.

236.42  Hearing and order.

236.42(1)(1) After requiring proof that the notices required by s. 236.41 have been given and after hearing all interested parties, the court may in its discretion grant an order vacating or altering the plat or any part thereof except:

236.42(1)(a) (a) The court shall not vacate any alleys immediately in the rear of lots fronting on county trunk highways without the prior approval of the county board or on state trunk highways without the prior approval of the department of transportation.

236.42(1)(b) (b) The court shall not vacate any parts of the plat which have been dedicated to and accepted by the public for public use except as provided in s. 236.43.

236.42(2) (2) The vacation or alteration of a plat shall not affect:

236.42(2)(a) (a) Any restriction under s. 236.293, unless the public body having the right to enforce the restriction has in writing released or waived such restriction.

236.42(2)(b) (b) Any restrictive covenant applying to any of the platted land.

236.42 History History: 1977 c. 29 s. 1654 (8) (c).



236.43 Vacation or alteration of areas dedicated to the public.

236.43  Vacation or alteration of areas dedicated to the public. Parts of a plat dedicated to and accepted by the public for public use may be vacated or altered as follows:

236.43(1) (1) The court may vacate streets, roads or other public ways on a plat if:

236.43(1)(a) (a) The plat was recorded more than 40 years previous to the filing of the application for vacation or alteration; and

236.43(1)(b) (b) During all that period the areas dedicated for streets, roads or other public ways were not improved as streets, roads or other public ways; and

236.43(1)(c) (c) Those areas are not necessary to reach other platted property; and

236.43(1)(d) (d) All the owners of all the land in the plat or part thereof sought to be vacated and the governing body of the city, village or town in which the street, road or other public way is located have joined in the application for vacation.

236.43(2) (2) The court may vacate land platted as a public square upon the application of the municipality or town in which the dedicated land is located if:

236.43(2)(a) (a) The plat was recorded more than 40 years previous to the filing of the application for vacation or alteration; and

236.43(2)(b) (b) The land was never in fact developed or utilized by the municipality or town as a public square.

236.43(3) (3) The court may vacate land, in a city, county, village or town, platted as a public park or playground upon the application of the local legislative body of such city, county, village or town where the land has never been developed by said city, county, village or town as a public park or playground.

236.43(4) (4) When the plat is being vacated or altered in any 2nd, 3rd or 4th class city or in any village or town which includes a street, road, alley or public walkway, said street, road, alley or public walkway may be vacated or altered by the circuit court proceeding under ss. 236.41 and 236.42 upon the following conditions:

236.43(4)(a) (a) A resolution is passed by the governing body requesting such vacation or alteration.

236.43(4)(b) (b) The owners of all frontage of the lots and lands abutting on the portion sought to be vacated or altered request in writing that such action be taken.

236.43 History History: 1993 a. 246; 1997 a. 172; 2003 a. 286.

236.43 Cross-reference Cross-reference: See s. 66.1003 for other provisions for vacating streets.

236.43 Annotation Although dedicated as a street, an improvement of land as another public way may meet the requirements of sub. (1) (b). A walkway cleared and improved to be conducive to pedestrian traffic is a public way improved in accordance with sub. (1) (b). Application of K.G.R. Partnership, 187 Wis. 2d 375, 523 N.W.2d 120 (Ct. App. 1994).

236.43 AnnotationA municipality is not an owner under sub. (1) (d). Closser v. Town of Harding, 212 Wis. 2d 561, 569 N.W.2d 338 (Ct. App. 1997), 96-3086.

236.43 Annotation Isolated improvements to provide for a scenic outlook were not improvements as a street, road, or public way under sub. (1). Closser v. Town of Harding, 212 Wis. 2d 561, 569 N.W.2d 338 (Ct. App. 1997), 96-3086.

236.43 Annotation1997 Wis. Act 172 made several things clear: 1) a local government has no obligation to improve a lake or stream access, regardless of when that access was created; 2) a lake or stream access may not be discontinued under s. 80.32 [now s. 82.19]; and 3) a lake or stream access may be vacated under this section only, and only if the governing municipality agrees. Vande Zande v. Town of Marquette, 2008 WI App 144, 314 Wis. 2d 143, 758 N.W.2d 187, 07-2354.



236.44 Recording order.

236.44  Recording order. The applicant for the vacation or alteration shall record in the office of the register of deeds the order vacating or altering the plat together with the plat showing the part vacated if only part of the plat is vacated or the altered plat if the plat is altered.



236.445 Discontinuance of streets by county board.

236.445  Discontinuance of streets by county board. Any county board may alter or discontinue any street, slip or alley in any recorded plat in any town in such county, not within any city or village, in the same manner and with like effect as provided in s. 66.1003.

236.445 History History: 1999 a. 150 s. 672.



236.45 Local subdivision regulation.

236.45  Local subdivision regulation.

236.45(1) (1)  Declaration of legislative intent. The purpose of this section is to promote the public health, safety and general welfare of the community and the regulations authorized to be made are designed to lessen congestion in the streets and highways; to further the orderly layout and use of land; to secure safety from fire, panic and other dangers; to provide adequate light and air, including access to sunlight for solar collectors and to wind for wind energy systems; to prevent the overcrowding of land; to avoid undue concentration of population; to facilitate adequate provision for transportation, water, sewerage, schools, parks, playgrounds and other public requirements; to facilitate the further resubdivision of larger tracts into smaller parcels of land. The regulations provided for by this section shall be made with reasonable consideration, among other things, of the character of the municipality, town or county with a view of conserving the value of the buildings placed upon land, providing the best possible environment for human habitation, and for encouraging the most appropriate use of land throughout the municipality, town or county.

236.45(2) (2) Delegation of power.

236.45(2)(ac)(ac) To accomplish the purposes listed in sub. (1), any municipality, town or county that has established a planning agency may enact ordinances governing the subdivision or other division of land that are more restrictive than the provisions of this chapter, except that no ordinance may modify in a more restrictive way time limits, deadlines, notice requirements, or other provisions of this chapter that provide protections for a subdivider.

236.45(2)(am) (am) Ordinances under par. (ac) may include provisions regulating divisions of land into parcels larger than 1 1/2 acres or divisions of land into less than 5 parcels, and may prohibit the division of land in areas where such prohibition will carry out the purposes of this section. Such ordinances shall make applicable to such divisions all of the provisions of this chapter, or may provide other surveying, monumenting, mapping and approving requirements for such division. The governing body of the municipality, town, or county shall require that a plat of such division be recorded with the register of deeds and kept in a book provided for that purpose. "COUNTY PLAT," "MUNICIPAL PLAT," or "TOWN PLAT" shall be printed on the map in prominent letters with the location of the land by government lot, recorded private claim, quarter-quarter section, section, township, range, and county noted. When so recorded, the lots included in the plat shall be described by reference to "COUNTY PLAT," "MUNICIPAL PLAT," or "TOWN PLAT," the name of the plat and the lot and block in the plat, for all purposes, including those of assessment, taxation, devise, descent, and conveyance as defined in s. 706.01 (4). Such ordinance, insofar as it may apply to divisions of less than 5 parcels, shall not apply to:

236.45(2)(am)1. 1. Transfers of interests in land by will or pursuant to court order;

236.45(2)(am)2. 2. Leases for a term not to exceed 10 years, mortgages or easements;

236.45(2)(am)3. 3. The sale or exchange of parcels of land between owners of adjoining property if additional lots are not thereby created and the lots resulting are not reduced below the minimum sizes required by this chapter or other applicable laws or ordinances;

236.45(2)(am)4. 4. Such other divisions exempted by such ordinances.

236.45(2)(b) (b) This section and any ordinance adopted pursuant thereto shall be liberally construed in favor of the municipality, town or county and shall not be deemed a limitation or repeal of any requirement or power granted or appearing in this chapter or elsewhere, relating to the subdivision of lands.

236.45(3) (3) Areas in which subdivision ordinances apply.

236.45(3)(a)(a) An ordinance adopted hereunder by a municipality may regulate the division or subdivision of land within the extraterritorial plat approval jurisdiction of the municipality as well as land within the corporate limits of the municipality if it has the right to approve or object to plats within that area under s. 236.10 (1) (b) 2. and (2).

236.45(3)(b) (b) Notwithstanding par. (a) and subs. (1) and (2), a municipality may not deny approval of a plat or certified survey map under this section or s. 236.10 or 236.13 on the basis of the proposed use of land within the extraterritorial plat approval jurisdiction of the municipality, unless the denial is based on a plan or regulations, or amendments thereto, adopted by the governing body of the municipality under s. 62.23 (7a) (c).

236.45(4) (4) Procedure. Before adoption of a subdivision ordinance or any amendments thereto the governing body shall receive the recommendation of its planning agency and shall hold a public hearing thereon. Notice of the hearing shall be given by publication of a class 2 notice, under ch. 985. Any ordinance adopted shall be published in form suitable for public distribution.

236.45(5) (5) Regulation of federal surplus land. With respect to any surplus lands in excess of 500 acres in area, except the Bong air base in Kenosha County, sold in this state by the federal government for private development, the department, in accordance with the procedure specified in ch. 227, may regulate the subdivision or other division of such federal surplus land in any of the ways and with the same powers authorized hereunder for municipalities, towns or counties. Before promulgating such rules, the department shall first receive the recommendations of any committee appointed for that purpose by the governor.

236.45(6) (6) Requirements for approval conditions.

236.45(6)(ac)(ac) In this subsection, "improvement of land for public parks" means grading, landscaping, installation of utilities, construction of sidewalks, installation of playground equipment, and construction or installation of restroom facilities on land intended for public park purposes.

236.45(6)(am) (am) Notwithstanding subs. (1) and (2) (ac), a municipality, town, or county may not, as a condition of approval under this chapter, impose any fees or other charges to fund the acquisition or improvement of land, infrastructure, or other real or personal property, except that a municipality or town may impose a fee or other charge to fund the acquisition or initial improvement of land for public parks.

236.45(6)(b) (b) Any land dedication, easement, or other public improvement or fee for the acquisition or initial improvement of land for a public park that is required by a municipality, town, or county as a condition of approval under this chapter must bear a rational relationship to a need for the land dedication, easement, or other public improvement or parkland acquisition or initial improvement fee resulting from the subdivision or other division of land and must be proportional to the need.

236.45 History History: 1979 c. 221, 248, 355; 1981 c. 354; 1983 a. 189 s. 329 (26); 2001 a. 16; 2005 a. 477; 2007 a. 44; 2009 a. 376, 399.

236.45 Annotation This section authorizes towns to regulate minimum lot size. Town of Sun Prairie v. Storms, 110 Wis. 2d 58, 327 N.W.2d 642 (1983).

236.45 Annotation Assessment of school and park land dedication fees as a condition for rezoning and issuance of building permit was authorized. Black v. City of Waukesha, 125 Wis. 2d 254, 371 N.W.2d 389 (Ct. App. 1985).

236.45 Annotation This section does not prevent municipalities from adopting and enforcing more than one ordinance that relates to subdivisions. Manthe v. Town of Windsor, 204 Wis. 2d 546, 555 N.W.2d 156 (Ct. App. 1996), 95-1312.

236.45 Annotation A city may not condition extraterritorial plat approval on annexation. Hoepker v. City of Madison Plan Commission, 209 Wis. 2d 633, 563 N.W.2d 145 (1997), 95-2013.

236.45 Annotation It was not a violation of this section, s. 61.34, or the public purpose doctrine for a municipality to assume the dual role of subdivider of property it owned and reviewer of the plat under ch. 236. Town of Beloit v. Rock County, 2001 WI App 256, 249 Wis. 2d 88, 637 N.W.2d 71, 00-1231. Affirmed on other grounds. Town of Beloit v. County of Rock, 2003 WI 8, 259 Wis. 2d 37, 657 N.W.2d 344, 00-1231.

236.45 Annotation A municipality has the authority under sub. (2) to impose a temporary town-wide prohibition on land division while developing a comprehensive plan under s. 66.1001. Wisconsin Realtors Association v. Town of West Point, 2008 WI App 40, 309 Wis. 2d 199, 747 N.W.2d 681, 06-2761.

236.45 Annotation A subdivision plat prepared in compliance with a local ordinance enacted under authority of s. 236.45 is not required by statutes to be submitted for state level review unless such land division results in a "subdivision" as defined in s. 236.02 (8) [now s. 236.02 (12)]. 59 Atty. Gen. 262.

236.45 Annotation If subdivision regulations, adopted under s. 236.45, conflict, a plat must comply with the most restrictive requirement. 61 Atty. Gen. 289.

236.45 Annotation Application of municipal and county subdivision control ordinances within the municipality's extraterritorial plat approval jurisdiction is discussed. 66 Atty. Gen. 103.

236.45 Annotation A county's minimum lot size zoning ordinance applies to parcels created by a court through division in a partition or probate action, even if such division would be exempted from a municipality's subdivision authority under sub. (2) (am) 1. A county can enact a subdivision ordinance requiring prior review of sales or exchanges of parcels between adjoining landowners in order to determine whether the division would comply with minimum lot size requirements. OAG 1-14.



236.46 County plans.

236.46  County plans.

236.46(1)(1)

236.46(1)(a) (a) The county planning agency may prepare plans, in such units as it may determine, for the future platting of lands within the county, but without the limits of any municipality, or for the future location of streets or highways or parkways, and the extension or widening of existing streets and highways. Before completion of these plans, the county planning agency shall fix the time and place it will hear all persons who desire to be heard upon the proposed plans, and shall give notice of that hearing as required below for the passage of the ordinance by the county board. After these hearings the county planning agency shall certify the plans to the county board, who may, after having submitted the same to the town boards of the several towns in which the lands are located and obtained the approval of the town boards, adopt by ordinance the proposed plans for future platting or for street or highway or parkway location in towns which may have approved the same, and upon approval of those towns may amend the ordinance. Before the ordinance or any amendments to the ordinance are adopted by the county board, notice shall be given by publication of a class 2 notice, under ch. 985, of a hearing at which all persons interested shall be given an opportunity to be heard at a time and place to be specified in the notice. The ordinance with any amendments as may be made shall govern the platting of all lands within the area to which it applies.

236.46(1)(b) (b) In counties having a population of less than 500,000 any plan adopted under this section does not apply in the extraterritorial plat approval jurisdiction of any municipality unless that municipality by ordinance approves the same. This approval may be rescinded by ordinance.

236.46(2) (2) A plan adopted under this section may be any of the following:

236.46(2)(a) (a) A system of arterial thoroughfares complete for each town.

236.46(2)(b) (b) A system of minor streets for the complete area surrounded by any such main arterial thoroughfares and connecting therewith.

236.46(2)(c) (c) The platting of lots for any area surrounded completely by any such arterial thoroughfares or any such minor streets or both.

236.46(3) (3) Such system of arterial thoroughfares and such system of minor streets within such system of arterial thoroughfares and such platting of lots within any such system of minor streets may be adopted by the same proceeding. For the purpose of this section a parkway may be considered either an arterial thoroughfare or a minor street if it performs the function of an arterial thoroughfare or minor street. A natural obstacle like a lake or river or an artificial obstacle like a railroad or town line may, where necessary, be the boundary of a plan adopted under this section instead of a street or highway or parkway.

236.46 History History: 1979 c. 248.



236.50 Date chapter applies; curative provisions as to plats before that date.

236.50  Date chapter applies; curative provisions as to plats before that date.

236.50(1) (1)

236.50(1)(a) (a) This chapter shall take effect upon July 1, 1956, but any plat recorded prior to December 31, 1956, may be approved and recorded in accordance with this chapter or ch. 236, 1953 stats. This chapter shall not require that any subdivision made prior to July 1, 1956, which was platted under the laws in force at that time or which did not constitute a subdivision under the laws in force at that time, be platted and the plat approved and recorded as provided in this chapter.

236.50(1)(b) (b) This chapter shall not require the preparation and recording of a plat of any subdivision which has been staked out and in which sales or contracts of sales have actually been made prior to June 28, 1935, and nothing herein contained shall require the recording of a plat showing property sold or contracted for sale by metes and bounds or by reference to an unrecorded plat prior to June 28, 1935, as a condition precedent to the sale or contract of sale of the whole or part thereof.

236.50(2) (2) No plat which was recorded in the office of any register of deeds prior to July 1, 1956, shall be held invalid by reason of noncompliance with any statute regulating the platting of lands, in force at the time of such recording. Any unaccepted offer of donation or dedication of land attempted to be made in any such plat shall be as effectual as though all statutory requirements had been complied with unless an action to set aside such offer of donation or dedication is commenced prior to July 1, 1958.






237. Fox river navigational system authority.

237.01 Definitions.

237.01  Definitions. In this chapter:

237.01(1) (1) "Authority" means the Fox River Navigational System Authority.

237.01(2) (2) "Board of directors" means the board of directors of the authority.

237.01(3) (3) "Fiscal year" means the period beginning on July 1 and ending on the following June 30.

237.01(4) (4) "Lock" includes any spillway associated with the lock.

237.01(5) (5) "Navigational system" means locks, harbors, real property, structures, and facilities related to navigation that are located on or near the Fox River, including locks, harbors, real property, structures, and facilities that were under the ownership or control of the federal government on April 1, 1984. "Navigational system" does not include dams on the Fox River.

237.01 History History: 2001 a. 16 ss. 1337, 3128; 2001 a. 104.



237.02 Creation and organization of authority.

237.02  Creation and organization of authority.

237.02(1)(1) There is created a public body corporate and politic to be known as the "Fox River Navigational System Authority." The board of directors of the authority shall consist of the following members:

237.02(1)(a) (a) Six members nominated by the governor, and with the advice and consent of the senate appointed, for 3-year terms.

237.02(1)(b) (b) The secretary of natural resources, or his or her designee.

237.02(1)(c) (c) The secretary of transportation, or his or her designee.

237.02(1)(d) (d) The director of the state historical society, or his or her designee.

237.02(1m) (1m)

237.02(1m)(a)(a) Two of the 6 members appointed under sub. (1) (a) shall be residents of Brown County, 2 shall be residents of Outagamie County, and 2 shall be residents of Winnebago County.

237.02(1m)(b) (b) At least one of the 2 members appointed from each of the counties specified in par. (a) shall be a resident of a city, village, or town in which is located a lock that is part of the navigational system.

237.02(2) (2) A vacancy on the board of directors shall be filled in the same manner as the original appointment to the board of directors for the remainder of the unexpired term, if any.

237.02(3) (3) A member of the board of directors may not be compensated for his or her services but shall be reimbursed for actual and necessary expenses, including travel expenses, incurred in the performance of his or her duties.

237.02(4) (4) No cause of action of any nature may arise against and no civil liability may be imposed upon a member of the board of directors for any act or omission in the performance of his or her powers and duties under this chapter, unless the person asserting liability proves that the act or omission constitutes willful misconduct.

237.02(5) (5) The members of the board of directors shall annually elect a chairperson and may elect other officers as they consider appropriate. Five voting members of the board of directors constitute a quorum for the purpose of conducting the business and exercising the powers of the authority, notwithstanding the existence of any vacancy. The board of directors may take action upon a vote of a majority of the members present, unless the bylaws of the authority require a larger number.

237.02(6) (6) The board of directors shall appoint a chief executive officer who shall not be a member of the board of directors and who shall serve at the pleasure of the board of directors. The authority may delegate by resolution to one or more of its members or its executive director any powers and duties that it considers proper. The chief executive officer shall receive such compensation as may be determined by the board of directors. The chief executive officer or other person designated by resolution of the board of directors shall keep a record of the proceedings of the authority and shall be custodian of all books, documents, and papers filed with the authority, the minute book or journal of the authority, and its official seal. The chief executive officer or other person may cause copies to be made of all minutes and other records and documents of the authority and may give certificates under the official seal of the authority to the effect that such copies are true copies, and all persons dealing with the authority may rely upon such certificates.

237.02 History History: 2001 a. 16.



237.03 Duties of authority.

237.03  Duties of authority.

237.03(1)(1)  General duties. In addition to all other duties imposed under this chapter, the authority shall do all of the following:

237.03(1)(a) (a) Adopt bylaws and policies and procedures for the regulation of its affairs and the conduct of its business.

237.03(1)(b) (b) Contract for any legal services required for the authority.

237.03(1)(c) (c) Establish the authority's annual budget and monitor the fiscal management of the authority.

237.03(1)(d) (d) Procure liability insurance covering its officers and employees and procure insurance against any loss in connection with its property and other assets.

237.03(1)(e) (e) Make every reasonable effort to contract with one or more corporations to provide the services specified under s. 237.09 (2).

237.03(2) (2) Duties upon leasing. Upon entering into the lease under s. 237.06, the authority shall rehabilitate, repair, replace, operate, and maintain the navigational system.

237.03 History History: 2001 a. 16.



237.04 Powers of authority.

237.04  Powers of authority. The authority shall have all the powers necessary or convenient to carry out the purposes and provisions of this chapter. In addition to all other powers granted by this chapter, the authority may:

237.04(1) (1) Incur debt, except as restricted under s. 237.05 (1).

237.04(2) (2) Sue and be sued.

237.04(3) (3) Hire employees, define their duties, and fix their rate of compensation.

237.04(4) (4) Have a seal and alter the seal at pleasure; have perpetual existence; and maintain an office.

237.04(5) (5) Appoint any technical or professional advisory committee that the authority finds necessary to assist the authority in exercising its duties and powers. The authority shall define the duties of the committee, and provide reimbursement for the expenses of the committee.

237.04(6) (6) Enter into contracts with 3rd parties as are necessary for the rehabilitation, repair, replacement, operation, or maintenance of the navigational system.

237.04(7) (7) Acquire, lease, subject to s. 237.05 (2), and dispose of property as is necessary for the rehabilitation, repair, replacement, operation, or maintenance of the navigational system.

237.04(8) (8) Accept gifts and other funding for the rehabilitation, repair, replacement, operation, or maintenance of the navigational system.

237.04(9) (9) Charge user fees for services the authority provides to the operators of watercraft using the navigational system.

237.04(10) (10) Charge fees for use of facilities of the navigational system as provided in s. 16.845.

237.04 History History: 2001 a. 16.



237.05 Restrictions on authority.

237.05  Restrictions on authority.

237.05(1) (1) The authority may not issue bonds.

237.05(2) (2) The authority may not sublease all, or any part of, the navigational system without the approval of the department of administration.

237.05 History History: 2001 a. 16.



237.06 Lease.

237.06  Lease. Upon transfer of the ownership of the navigational system by the federal government to the state, the department of administration on behalf of the state and the authority shall enter into a lease agreement under which the state shall lease the navigational system to the authority for nominal consideration. The secretary of administration shall determine the amount of the rental payments.

237.06 History History: 2001 a. 16.



237.07 Management plan; financial statements.

237.07  Management plan; financial statements.

237.07(1) (1)

237.07(1)(a) (a) The authority shall submit to the department of administration a plan that does all the following:

237.07(1)(a)1. 1. Addresses the costs of and funding for the rehabilitation, repair, replacement, operation, and maintenance of the navigational system.

237.07(1)(a)2. 2. Describes how the authority will manage its funds to ensure that sufficient funding is available to abandon the navigational system if the operation of the navigational system is no longer feasible.

237.07(1)(b) (b) The authority shall submit the plan under par. (a) within 180 days after the date on which the state and the authority enter into the lease agreement specified in s. 237.06.

237.07(2) (2) The authority shall update and resubmit the plan under sub. (1) upon the request of the department of administration.

237.07(3) (3)

237.07(3)(a)(a) For each fiscal year, the authority shall submit to the department of administration an audited financial statement of the funding received by the authority from the department of natural resources under s. 237.08 (2) and by the authority from contributions and other funding accepted by the authority under s. 237.08 (3).

237.07(3)(b) (b) The financial statement under par. (a) shall include notes that explain in detail the specific sources of funding contained in the financial statement.

237.07(4) (4) For each fiscal year in which moneys are to be released to the authority by the department of natural resources under s. 237.08, each corporation specified in s. 237.09 shall submit to the authority an audited financial statement of the amount raised by the corporation under s. 237.09 (2) (b) for that fiscal year.

237.07 History History: 2001 a. 16.



237.08 Sources of funding.

237.08  Sources of funding.

237.08(1)(1)  Federal funding. The authority shall accept federal funding for the rehabilitation, repair, replacement, operation, and maintenance of the navigational system and shall agree with any conditions attached to the funding.

237.08(2) (2) State funding. From the appropriation under s. 20.370 (5) (cq) and before applying the percentages under s. 30.92 (4) (b) 6., the department of natural resources shall set aside for the rehabilitation and repair of the navigational system $400,000 in each fiscal year to be matched by the moneys raised under s. 237.09 (2) (b). The funding shall be set aside beginning with the first fiscal year beginning after the submittal of the initial management plan submitted under s. 237.07 (1) and shall continue to be set aside in each of the next 6 consecutive fiscal years. From the funding that is set aside, the department shall release to the authority for each fiscal year an amount equal to the total amount raised by each corporation under s. 237.09 (2) (b) for which matching funding has not been previously released.

237.08(3) (3) Other funding. The authority shall encourage and may accept contributions and funding for the rehabilitation, repair, replacement, operation, or maintenance of the navigational system. The authority shall also accept funding raised by each corporation under s. 237.09 (2).

237.08 History History: 2001 a. 16.



237.09 Requirements for nonprofit corporations.

237.09  Requirements for nonprofit corporations.

237.09(1)(1) Each corporation contracted with under s. 237.03 (1) (e) shall be a nonprofit corporation as described in section 501 (c) (3) of the Internal Revenue Code that is exempt from federal income tax under section 501 (a) of the Internal Revenue Code and shall be based in one or more of the counties in which the navigational system is located.

237.09(2) (2) Each corporation contracted with under s. 237.03 (1) (e) shall do all of the following:

237.09(2)(a) (a) Provide marketing and fund-raising services for the authority.

237.09(2)(b) (b) Make every reasonable effort to raise $2,750,000 of local or private funding for the rehabilitation and repair of the navigational system.

237.09(2)(c) (c) Accept for investment moneys received by the authority for rehabilitation and repair under s. 237.08 and invest the moneys at a rate of return that the authority finds adequate to enable the authority to exercise its duties and powers in rehabilitating and repairing the navigational system.

237.09(3) (3) If the authority contracts with more than one corporation under s. 237.03 (1) (e), all of the corporations shall make the effort to raise the total of $2,750,000.

237.09 History History: 2001 a. 16.



237.10 Rapide Croche lock.

237.10  Rapide Croche lock.

237.10(1)(1) Upon entering into the lease under s. 237.06, the authority shall maintain the sea lamprey barrier at the Rapide Croche lock according to specifications of the department of natural resources in order to prevent sea lampreys and other aquatic nuisance species from moving upstream.

237.10(2) (2) If the authority decides to construct a means to transport watercraft around the Rapide Croche lock, the authority shall develop a plan for the construction that includes steps to be taken to control sea lampreys and other aquatic nuisance species. The authority shall submit the plan to the department of natural resources and may not implement the plan unless it has been approved by the department.

237.10 History History: 2001 a. 16, 104.



237.11 Political activities.

237.11  Political activities.

237.11(1) (1) No employee of the authority may directly or indirectly solicit or receive subscriptions or contributions for any partisan political party or any political purpose while engaged in his or her official duties as an employee. No employee of the authority may engage in any form of political activity calculated to favor or improve the chances of any political party or any person seeking or attempting to hold partisan political office while engaged in his or her official duties as an employee or engage in any political activity while not engaged in his or her official duties as an employee to such an extent that the person's efficiency during working hours will be impaired or that he or she will be tardy or absent from work. Any violation of this section is adequate grounds for dismissal.

237.11(2) (2) If an employee of the authority declares an intention to run for partisan political office, the employee shall be placed on a leave of absence for the duration of the election campaign and if elected shall no longer be employed by the authority on assuming the duties and responsibilities of such office.

237.11(3) (3) An employee of the authority may be granted, by the chief executive officer, a leave of absence to participate in partisan political campaigning.

237.11(4) (4) Persons on leave of absence under sub. (2) or (3) shall not be subject to the restrictions of sub. (1), except as they apply to the solicitation of assistance, subscription, or support from any other employee in the authority.

237.11 History History: 2001 a. 16, 104.



237.12 Liability limited.

237.12  Liability limited.

237.12(1)(1) Neither the state nor any political subdivision of the state nor any officer, employee, or agent of the state or a political subdivision who is acting within the scope of employment or agency is liable for any debt, obligation, act, or omission of the authority.

237.12(2) (2) All of the expenses incurred by the authority in exercising its duties and powers under this chapter shall be payable only from funds of the authority.

237.12 History History: 2001 a. 16.



237.13 Exemption.

237.13  Exemption.

237.13(1)(1) In this section, "lock structure" includes a spillway of a lock and excludes the canal body of a lock.

237.13(2) (2) Any activity or work that is performed on a lock structure that is part of the navigational system is exempt from any permit or other approval required under ch. 30 or 31.

237.13 History History: 2001 a. 16.



237.14 Abandonment.

237.14  Abandonment. If the authority determines the operation of the navigational system is no longer feasible, the authority shall submit a plan to the department of administration and to the department of natural resources describing the steps the authority will take in abandoning the navigational system. The navigational system may not be abandoned unless both the department of administration and the department of natural resources determine that the plan for abandonment will preserve the public rights in the Fox River, will ensure safety, and will protect life, health, and property.

237.14 History History: 2001 a. 16.






238. Wisconsin economic development corporation.

238.01 Definitions.

238.01  Definitions. In this chapter, except as otherwise provided:

238.01(1) (1) "Board" means the board of directors of the corporation.

238.01(2) (2) "Corporation" means the Wisconsin Economic Development Corporation.

238.01(3) (3) "Economic development program" means a program or activity having the primary purpose of encouraging the establishment and growth of business in this state, including the creation and retention of jobs.

238.01 History History: 2011 a. 7.



238.02 Creation and organization of corporation.

238.02  Creation and organization of corporation.

238.02(1)(1) There is created an authority, which is a public body corporate and politic, to be known as the "Wisconsin Economic Development Corporation." The members of the board shall consist of the governor, who shall serve as chairperson of the board, and 6 members nominated by the governor, and with the advice and consent of the senate appointed, to serve at the pleasure of the governor; 3 members appointed by the speaker of the assembly, consisting of one majority and one minority party representative to the assembly, appointed as are the members of standing committees in the assembly, and one person employed in the private sector, to serve at the speaker's pleasure; and 3 members appointed by the senate majority leader, consisting of one majority and one minority party senator, appointed as are members of standing committees in the senate, and one person employed in the private sector, to serve at the majority leader's pleasure. The secretary of administration and the secretary of revenue shall also serve on the board as nonvoting members.

238.02(2) (2) A majority of the voting members of the board constitutes a quorum for the purpose of conducting its business and exercising its powers and for all other purposes, notwithstanding the existence of any vacancies. Action may be taken by the board upon a vote of a majority of the voting members present.

238.02(3) (3) A chief executive officer shall be nominated by the governor, and with the advice and consent of the senate appointed, to serve at the pleasure of the governor. The board may delegate to the chief executive officer any powers and duties the board considers proper. The chief executive officer shall receive such compensation as may be determined by the board.

238.02(4) (4) All powers and duties assigned to the corporation under this chapter shall be exercised or carried out by the board, unless the board delegates the power or duty to an employee of the corporation.

238.02 History History: 2011 a. 7, 32.



238.03 Duties of board.

238.03  Duties of board.

238.03(1)(1) The board shall develop and implement economic programs to provide business support and expertise and financial assistance to companies that are investing and creating jobs in Wisconsin and to support new business start-ups and business expansion and growth in Wisconsin. The board may also develop and implement any other programs related to economic development in Wisconsin.

238.03(2) (2) For each program developed and implemented by the board, the board shall do all of the following:

238.03(2)(a) (a) Establish clear and measurable goals for the program that are tied to statutory or programmatic policy objectives.

238.03(2)(b) (b) Establish at least one quantifiable benchmark for each program goal described in par. (a).

238.03(2)(c) (c) Require that each recipient of a grant or loan under the program submit a report to the corporation. Each contract with a recipient of a grant or loan under the program must specify the frequency and format of the report to be submitted to the corporation and the performance measures to be included in the report.

238.03(2)(d) (d) Establish a method for evaluating the projected results of the program with actual outcomes as determined by evaluating the information described in pars. (a) and (b).

238.03(2)(e) (e) Annually and independently verify, from a sample of grants and loans, the accuracy of the information required to be reported under par. (c).

238.03(3) (3) The board shall require for each program developed and implemented by the board all of the following:

238.03(3)(a) (a) That each recipient of a grant or loan under the program of at least $100,000 submit to the corporation, within 120 days after the end of the recipient's fiscal year in which any grant or loan funds were expended, a schedule of expenditures of the grant or loan funds, including expenditures of any matching cash or in-kind match, signed by the director or principal officer of the recipient to attest to the accuracy of the schedule of expenditures. The recipient shall engage an independent certified public accountant to perform procedures, approved by the corporation and consistent with applicable professional standards of the American Institute of Certified Public Accountants, to determine whether the grant or loan funds and any matching cash or in-kind match were expended in accordance with the grant or loan contract. The board shall also require the recipient of such a grant or loan to make available for inspection the documents supporting the schedule of expenditures. The board shall include the requirements under this paragraph in the contract with grant or loan recipients.

238.03(3)(b) (b) That the board, if a recipient of a grant or loan under the program submits false or misleading information to the corporation or fails to comply with the terms of a contract entered into with the corporation, without providing satisfactory explanation for the noncompliance, do all of the following:

238.03(3)(b)1. 1. Recoup payments made to the recipient.

238.03(3)(b)2. 2. Withhold future payments to be made to the recipient.

238.03(3)(b)3. 3. Impose a financial penalty on the recipient.

238.03 History History: 2011 a. 7; 2013 a. 20.



238.04 Powers of board.

238.04  Powers of board. The board shall have all the powers necessary or convenient to carry out the purposes and provisions of this chapter. In addition to all other powers granted the board under this chapter, the board may specifically:

238.04(1) (1) Adopt, amend, and repeal any bylaws, policies, and procedures for the regulation of its affairs and the conduct of its business.

238.04(2) (2) Have a seal and alter the seal at pleasure.

238.04(3) (3) Maintain an office.

238.04(4) (4) Sue and be sued.

238.04(5) (5) Accept gifts, grants, loans, or other contributions from private or public sources.

238.04(6) (6) Establish the corporation's annual budget and monitor the fiscal management of the corporation.

238.04(7) (7) Execute contracts and other instruments required for the operation of the corporation.

238.04(8) (8) Employ any officers, agents, and employees that it may require and determine their qualifications, duties, and compensation.

238.04(9) (9) Issue notes, bonds, and any other obligations.

238.04(10) (10) Make loans and provide grants.

238.04(11) (11) Incur debt.

238.04(12) (12) Procure liability insurance.

238.04(14) (14) Enter into agreements regarding compensation, space, and other administrative matters as are necessary to operate offices in other states and foreign countries. Such agreements shall be subject to the approval of the secretary of administration.

238.04 History History: 2011 a. 7; 2011 a. 32 s. 3289.



238.045 Establishment of nonprofit organization.

238.045  Establishment of nonprofit organization.

238.045(1)(1)  Definition. In this section, "nonprofit organization" means a nonprofit corporation, as defined in s. 181.0103 (17), and any organization described in section 501 (c) (3) of the Internal Revenue Code that is exempt from federal income tax under section 501 (a) of the Internal Revenue Code.

238.045(2) (2) Approval required.

238.045(2)(a)(a) The corporation may not establish a nonprofit organization without the approval of the joint committee on finance.

238.045(2)(b) (b) The joint committee on finance may approve the corporation's establishment of a nonprofit organization if the corporation's chief executive officer submits a request for approval to the committee that describes in detail the corporation's proposal to establish a nonprofit organization and the chief executive officer appears at the committee's meeting to consider that request for approval.

238.045 History History: 2013 a. 20.



238.046 Private interest in public contract.

238.046  Private interest in public contract.

238.046(1) (1) A member of the board or an employee of the corporation to whom the board delegates its authority to contract shall notify the corporation's legal counsel or, if the corporation's legal counsel is unavailable, the chief executive officer of the corporation if the member or employee has a direct or indirect, private, pecuniary interest in a contract that is being negotiated, bid for, or entered into with the corporation. If the corporation's legal counsel or chief executive officer is notified under this section, he or she shall report the name of the individual from whom he or she received the notification and the contract in which the individual has a private, pecuniary interest to the board. A member or employee who notifies the corporation's legal counsel or chief executive officer under this section is not authorized to participate in the member's or employee's capacity as a member of the board or an employee of the corporation in the making of the contract or to perform in regard to the contract some official function requiring the exercise of discretion on the member's or employee's part.

238.046(2) (2) An employee of the corporation shall notify the corporation's legal counsel or, if the corporation's legal counsel is unavailable, the chief executive officer of the corporation if the employee has a controlling interest in an entity that is negotiating, bidding for, or entering into a contract with the corporation. If the corporation's legal counsel or chief executive officer is notified under this section, he or she shall report the name of the individual from whom he or she received the notification and the contract at issue to the board. The board shall prohibit the corporation from entering into any contract with an entity in which an employee of the corporation has a controlling interest.

238.046 History History: 2013 a. 43 s. 1; s. 13.92 (1) (bm) 2.



238.05 Department of commerce assistance and coordination.

238.05  Department of commerce assistance and coordination.

238.05(1)(1) If requested by the board, the department of commerce shall provide staff or other resources to assist the board in carrying out the purposes and provisions of this chapter.

238.05(2) (2) To the greatest extent practicable, the department of commerce and the board shall seek to coordinate their economic development programs.

238.05 History History: 2011 a. 7.



238.06 Liability limited.

238.06  Liability limited. Neither the state nor any political subdivision of the state, nor any officer, employee, or agent of the state or a political subdivision of the state who is acting within the scope of employment or agency, is liable for any debt, obligation, act, or omission of the corporation.

238.06 History History: 2011 a. 7.



238.07 Submission of annual reports to legislature.

238.07  Submission of annual reports to legislature.

238.07(1)(1) Annually, by January 1, the board shall submit to the chief clerk of each house of the legislature, for distribution to the legislature under s. 13.172 (2), a report identifying the economic development projects that the board intends to develop and implement during the current calendar year.

238.07(2) (2) Annually, no later than October l, the board shall submit to the joint legislative audit committee and the chief clerk of each house of the legislature, for distribution to the legislature under s. 13.172 (2), a report for the previous fiscal year on each of the economic development programs of the corporation that contains all of the following:

238.07(2)(a) (a) A description of each program.

238.07(2)(ag) (ag) An accounting of the location, by municipality, of each job created or retained in the state in the previous fiscal year as a result of the program.

238.07(2)(ar) (ar) An accounting of the industry classification, by municipality, of each job created or retained in the state as a result of the program.

238.07(2)(b) (b) A comparison of expected and actual program outcomes.

238.07(2)(c) (c) The number of grants made under the program.

238.07(2)(d) (d) The number of loans made under the program.

238.07(2)(dm) (dm) The total amount of tax benefits allocated, and the total amount of tax benefits verified to the department of revenue, under the program.

238.07(2)(e) (e) The amount of each grant and loan made under the program.

238.07(2)(f) (f) The recipient of each grant or loan made under the program.

238.07(2)(fm) (fm) An identification of each recipient of a tax benefit allocated, and each recipient of a tax benefit that was verified to the department of revenue, under the program.

238.07(2)(g) (g) The sum total of all grants and loans awarded to and received by each recipient under the program.

238.07(2)(h) (h) Any recommended changes to the program.

238.07(3) (3) The board shall make readily accessible to the public on an Internet-based system the information required under sub. (2).

238.07(4) (4) Annually, beginning in 2014, the board shall have an independent audit conducted of the corporation's financial statements for the previous fiscal year and submit the audit report to the joint legislative audit committee and the chief clerk of each house of the legislature, for distribution to the legislature under s. 13.172 (2).

238.07 History History: 2011 a. 7; 2013 a. 20.



238.08 Records of the corporation.

238.08  Records of the corporation. All records of the corporation are open to the public as provided in s. 19.35 (1) except those records relating to pending grants, loans, or economic development projects that, in the opinion of the corporation, must remain confidential to protect the competitive nature of the grant, loan, or project.

238.08 History History: 2011 a. 32.



238.09 Procurement policies and procedures.

238.09  Procurement policies and procedures. The board shall adopt policies and procedures that specify all of the following:

238.09(1) (1) When the corporation is required to publicly solicit proposals from multiple vendors of goods or services.

238.09(2) (2) How the corporation is to evaluate proposals from multiple vendors.

238.09(3) (3) How the corporation is to assess any conflict of interest a vendor may have if the vendor sells goods or services to the corporation.

238.09 History History: 2013 a. 20.



238.10 Allocation of volume cap on tax-exempt bonds.

238.10  Allocation of volume cap on tax-exempt bonds.

238.10(1)(1)  Allocation. The corporation shall establish under 26 USC 146 and administer a system for the allocation of the volume cap on the issuance of private activity bonds, as defined under 26 USC 141 (a), among all municipalities, as defined in s. 67.01 (5), and any corporation formed on behalf of those municipalities, and among this state, the Wisconsin Health and Educational Facilities Authority, the Wisconsin Aerospace Authority, and the Wisconsin Housing and Economic Development Authority.

238.10(2) (2) Amendment to allocation. At any time prior to December 31 in any year, the corporation may adopt rules to revise the allocation system established for that year under sub. (1), except that any revision under this subsection does not apply to any allocation under which the recipient of that allocation has adopted a resolution authorizing the issuance of a private activity bond, as defined in 26 USC 141 (a).

238.10(3) (3) Conditions. The corporation may establish any procedure for, and place any condition upon, the granting of an allocation under this section which the corporation deems to be in the best interest of the state including a requirement that a cash deposit, at a rate established by the corporation, be a condition for an allocation.

238.10(4) (4) Certification. If the corporation receives notice of the issuance of a bond under an allocation under subs. (1) to (3), the corporation shall certify that that bond meets the requirements of 26 USC 146.

238.10 History History: 1987 a. 69, 403; 1989 a. 8; 1997 a. 27; 2005 a. 335; 2011 a. 32 s.3315; Stats. 2011 s. 238.10.



238.11 Employment impact estimates.

238.11  Employment impact estimates.

238.11(1) (1) The corporation shall prescribe the notice forms to be used under s. 66.1103 (4m) (a) 1. The corporation shall include on the forms a requirement for information on the number of jobs the person submitting the notice expects to be eliminated, created, or maintained on the project site and elsewhere in this state by the project which is the subject of the notice. The corporation shall prescribe the forms to be used under s. 66.1103 (4m) (b).

238.11(2) (2) If the corporation receives a notice under s. 66.1103 (4m) (a), the corporation shall estimate, no later than 20 days after receipt of the notice, whether the project that is the subject of the notice is expected to eliminate, create, or maintain jobs on the project site and elsewhere in this state and the net number of jobs expected to be eliminated, created, or maintained as a result of the project.

238.11(5) (5) The corporation shall issue an estimate made under sub. (2) to the city, village, town, or county which will issue the bonds to finance the project which is the subject of the estimate.

238.11 History History: 1985 a. 299; 1999 a. 85; 1999 a. 150 s. 672; 2001 a. 104; 2009 a. 112; 2011 a. 32 s. 3318; Stats. 2011 s. 238.11; 2011 a. 214.



238.12 Repayment of grants, loans, and tax benefits.

238.12  Repayment of grants, loans, and tax benefits.

238.12(1)(1) In this section, "tax benefits" means the credits under ss. 71.07 (2dd), (2de), (2di), (2dj), (2dL), (2dm), (2dr), (2ds), (2dx), (3g), and (3t), 71.28 (1dd), (1de), (1di), (1dj), (1dL), (1dm), (1ds), (1dx), (3g), and (3t), 71.47 (1dd), (1de), (1di), (1dj), (1dL), (1dm), (1ds), (1dx), (3g), and (3t), and 76.636.

238.12(2) (2) The corporation may not award a grant or loan under this chapter to a person or certify a person to receive tax benefits unless the corporation enters into an agreement with the person that requires the person to repay the grant, loan, or tax benefits if, within 5 years after receiving the grant or loan or being certified to receive tax benefits, the person ceases to conduct in this state the economic activity for which the person received the grant or loan or for which the person was certified to receive tax benefits and commences substantially the same economic activity outside this state.

238.12 History History: 2005 a. 25, 259; 2011 a. 32 s. 3327; Stats. 2011 s. 238.12.



238.125 Notification of position openings; compliance.

238.125  Notification of position openings; compliance. The corporation shall monitor compliance with the position-opening notification requirements under ss. 66.1103 (6m) and 106.16.

238.125 History History: 1987 a. 27; 1995 a. 27; 1999 a. 150 s. 672; 2011 a. 32 s. 3333; Stats. 2011 s. 238.125.



238.127 State main street program.

238.127  State main street program.

238.127(1) (1) In this section:

238.127(1)(a) (a) "Business area" means a commercial area existing at the time services under the state main street program are requested and having historic significance.

238.127(1)(b) (b) "Municipality" means a city, village or town.

238.127(1)(c) (c) "Revitalization" means the process of engaging in activities to increase economic activity, while preserving and building upon a location's historically significant characteristics.

238.127(2) (2) The corporation shall establish and administer a state main street program to coordinate state and local participation in programs offered by the national main street center, created by the national trust for historic preservation, to assist municipalities in planning, managing and implementing programs for the revitalization of business areas. The corporation shall do all of the following:

238.127(2)(a) (a) Enter into contracts to obtain business area revitalization services provided by the national main street center.

238.127(2)(c) (c) With help from interested individuals and organizations, develop a plan describing the objectives of the state main street program and the methods by which the corporation shall:

238.127(2)(c)1. 1. Coordinate the activities of that program with private and public sector revitalization of business areas.

238.127(2)(c)2. 2. Solicit and use private sector funding for revitalization of business areas.

238.127(2)(c)3. 3. Help municipalities engage in revitalization of business areas.

238.127(2)(d) (d) Coordinate with other state and local public and private entities which provide services to municipalities undertaking projects for the revitalization of business areas.

238.127(2)(e) (e) Annually select, upon application, up to 5 municipalities to participate in the state main street program. The program for each municipality shall conclude after 3 years, except that the program for each municipality selected after July 29, 1995, shall conclude after 5 years. The corporation shall select program participants representing various geographical regions and populations. A municipality may apply to participate, and the corporation may select a municipality for participation, more than one time. In selecting a municipality, however, the corporation may give priority to those municipalities that have not previously participated.

238.127(2)(f) (f) For use in selecting the participants in the state main street program under par. (e), develop objective criteria relating to at least the following issues:

238.127(2)(f)1. 1. Private and public sector interest in and commitment to revitalization of a business area selected by the municipality.

238.127(2)(f)2. 2. Potential private sector investment in a business area selected by the municipality.

238.127(2)(f)3. 3. Local organizational and financial commitment to employ a program manager for not less than 3 years, or not less than 5 years for participants selected after July 29, 1995.

238.127(2)(f)4. 4. Local assistance in paying for the services of a design consultant.

238.127(2)(f)5. 5. Local commitment to assist in training persons to direct activities related to business areas in municipalities that do not participate in the state main street program.

238.127(2)(h) (h) Provide training, technical assistance and information on the revitalization of business areas to municipalities which do not participate in the state main street program. The corporation may charge reasonable fees for the services and information provided under this paragraph.

238.127(2)(j) (j) The corporation shall expend at least $250,000 annually on the state main street program.

238.127 History History: 1987 a. 109; 1993 a. 16; 1995 a. 27; 1999 a. 9; 2011 a. 32 ss. 2860m, 3330c to 3330s; Stats. 2011 s. 238.127; s. 13.92 (1) (bm) 2.



238.13 Brownfields grant program.

238.13  Brownfields grant program.

238.13(1) (1) In this section:

238.13(1)(a) (a) "Brownfields" means abandoned, idle or underused industrial or commercial facilities or sites, the expansion or redevelopment of which is adversely affected by actual or perceived environmental contamination.

238.13(1)(b) (b) "Brownfields redevelopment" means any work or undertaking by a person to acquire a brownfields facility or site and to raze, demolish, remove, reconstruct, renovate, or rehabilitate the facility or existing buildings, structures, or other improvements at the site for the purpose of promoting the use of the facility or site for commercial, industrial, or other purposes. "Brownfields redevelopment" does not include construction of new facilities on the site for any purpose other than environmental remediation activities.

238.13(1)(d) (d) "Environmental remediation activities" means investigation, analysis and monitoring of a brownfields facility or site to determine the existence and extent of actual or potential environmental pollution; abating, removing or containing environmental pollution at a brownfields facility or site; or restoring soil or groundwater at a brownfields facility or site.

238.13(1)(g) (g) "Person" means an individual, partnership, limited liability company, corporation, nonprofit organization, city, village, town, county, or trustee, including a trustee in bankruptcy.

238.13(2) (2)

238.13(2)(a)(a) The corporation may make a grant to a person if all of the following apply:

238.13(2)(a)1. 1. The recipient uses the grant proceeds for brownfields redevelopment or associated environmental remediation activities.

238.13(2)(a)1m. 1m. The recipient does not use the grant proceeds to pay lien claims of the department of natural resources or the federal environmental protection agency based on investigation or remediation activities of the department of natural resources or the federal environmental protection agency or to pay delinquent real estate taxes or interest or penalties that relate to those taxes.

238.13(2)(a)2. 2. All of the following are unknown, cannot be located, or are financially unable to pay the cost of environmental remediation activities:

238.13(2)(a)2.a. a. The party that caused the portion of the environmental contamination that is the basis for the grant request.

238.13(2)(a)2.b. b. Any person who possessed or controlled the environmental contaminant that is the basis for the grant request before the contaminant was released.

238.13(2)(a)3. 3. The recipient contributes to the cost of the project as provided in par. (b).

238.13(2)(b) (b)

238.13(2)(b)1.1. The contribution required under par. (a) 3. may be in cash or in-kind. Cash contributions may be of private or public funds. In-kind contributions shall be limited to actual remediation services.

238.13(2)(b)2. 2. For a grant that does not exceed $300,000, the recipient shall be required to contribute not less than 20% of the cost of the project. For a grant that is greater than $300,000 but that does not exceed $700,000, the recipient shall be required to contribute not less than 35% of the cost of the project. For a grant that is greater than $700,000 but that does not exceed $1,250,000, the recipient shall be required to contribute not less than 50% of the cost of the project.

238.13(3) (3) The corporation may consider the following criteria in making awards under this section:

238.13(3)(a) (a) The potential of the project to promote economic development in the area.

238.13(3)(c) (c) The level of financial commitment by the applicant to the project.

238.13(3)(d) (d) The extent and degree of soil and groundwater contamination at the project site.

238.13(3)(e) (e) The adequacy and completeness of the site investigation and remediation plan.

238.13(3)(f) (f) Any other factors considered by the corporation to be relevant to assessing the viability and feasibility of the project.

238.13(5) (5) Before the corporation awards a grant under this section, the corporation shall consider the recommendations of the department of administration and the department of natural resources.

238.13(6m) (6m) Receipt of a grant under this section shall not render the recipient ineligible for a loan or any other grant awarded by the state, unless under the eligibility criteria of the loan or other grant the recipient is excluded by virtue of having received the grant.

238.13 History History: 1997 a. 27; 1999 a. 9; 2001 a. 16; 2007 a. 20, 125; 2009 a. 28; 2011 a. 32 ss. 3341 to 3343; Stats. 2011 s. 238.13; s. 13.92 (1) (bm) 2.



238.133 Brownfield site assessment grants.

238.133  Brownfield site assessment grants.

238.133(1) (1)  Definitions. In this section:

238.133(1)(a) (a) "Eligible site or facility" means one or more contiguous industrial or commercial facilities or sites with common or multiple ownership that are abandoned, idle, or underused, the expansion or redevelopment of which is adversely affected by actual or perceived environmental contamination.

238.133(1)(b) (b) "Local governmental unit" means a city, village, town, county, redevelopment authority created under s. 66.1333, community development authority created under s. 66.1335, or housing authority.

238.133(1)(c) (c) "Petroleum product" has the meaning given in s. 292.63 (1) (f).

238.133(1)(d) (d) "Underground hazardous substance storage tank system" means an underground storage tank used for storing a hazardous substance other than a petroleum product together with any on-site integral piping or dispensing system with at least 10% of its total volume below the surface of the ground.

238.133(1)(e) (e) "Underground petroleum product storage tank" has the meaning given in s. 292.63 (1) (i).

238.133(2) (2) Duties of the corporation.

238.133(2)(a)(a) The corporation shall administer a program to award brownfield site assessment grants from the appropriation under s. 20.192 (1) (s) to local governmental units for the purposes of conducting any of the eligible activities under sub. (3).

238.133(2)(b) (b) The corporation may not award a grant to a local governmental unit under this section if that local governmental unit caused the environmental contamination that is the basis for the grant request.

238.133(2)(c) (c) The corporation may only award grants under this section if the person that caused the environmental contamination that is the basis for the grant request is unknown, cannot be located or is financially unable to pay the cost of the eligible activities.

238.133(2)(d) (d) The corporation shall establish criteria as necessary to administer the program. The corporation may limit the total amount of funds that may be used to cover the costs of each category of eligible activity described in sub. (3).

238.133(3) (3) Eligible activities. The corporation may award grants to local governmental units to cover the costs of the following activities:

238.133(3)(a) (a) The investigation of environmental contamination on an eligible site or facility for the purposes of reducing or eliminating environmental contamination.

238.133(3)(b) (b) The demolition of any structures, buildings or other improvements located on an eligible site or facility.

238.133(3)(c) (c) The removal of abandoned containers, as defined in s. 292.41 (1), from an eligible site or facility.

238.133(3)(d) (d) Asbestos abatement activities, as defined in s. 254.11 (2), conducted as part of activities described in par. (b) on an eligible site or facility.

238.133(3)(e) (e) The removal of underground hazardous substance storage tank systems.

238.133(3)(f) (f) The removal of underground petroleum product storage tank systems.

238.133(4) (4) Application for grant. The applicant shall submit an application on a form prescribed by the corporation and shall include any information that the corporation finds necessary to calculate the amount of a grant.

238.133(5) (5) Grant criteria. The corporation shall consider the following criteria when determining whether to award a grant:

238.133(5)(a) (a) The local governmental unit's demonstrated commitment to performing and completing necessary environmental remediation activities on the eligible site, including the local governmental unit's financial commitment.

238.133(5)(b) (b) The degree to which the project will have a positive impact on public health and the environment.

238.133(5)(c) (c) Other criteria that the corporation finds necessary to calculate the amount of a grant.

238.133(6) (6) Limitation of grant. The total amount of all grants awarded to a local governmental unit in a fiscal year under this section shall be limited to an amount equal to 15% of the available funds appropriated under s. 20.192 (1) (s) for the fiscal year.

238.133(7) (7) Matching funds. The corporation may not distribute a grant unless the applicant contributes matching funds equal to 20% of the grant. Matching funds may be in the form of cash or in-kind contribution or both.

238.133 History History: 1999 a. 9; 2001 a. 16, 30; 2011 a. 32 s. 2990r; Stats. 2011 s. 238.133; 2013 a. 20.



238.135 Grants to regional economic development organizations.

238.135  Grants to regional economic development organizations. The corporation shall award annual grants to regional economic development organizations to fund marketing activities. The amount of each grant may not exceed $100,000 or the amount of matching funds the organization obtains from sources other than the corporation or the state, whichever is less.

238.135 History History: 2011 a. 32.



238.15 Early stage business investment program.

238.15  Early stage business investment program.

238.15(1)(1)  Angel investment tax credits. The corporation shall implement a program to certify businesses for purposes of s. 71.07 (5d). A business desiring certification shall submit an application to the corporation in each taxable year for which the business desires certification. The business shall specify in its application the investment amount it wishes to raise and the corporation may certify the business and determine the amount that qualifies for purposes of s. 71.07 (5d). The corporation may certify or recertify a business for purposes of s. 71.07 (5d) only if the business satisfies all of the following conditions:

238.15(1)(a) (a) It has its headquarters in this state.

238.15(1)(b) (b) At least 51 percent of the employees employed by the business are employed in this state.

238.15(1)(f) (f) It has the potential for increasing jobs in this state, increasing capital investment in this state, or both, and any of the following apply:

238.15(1)(f)1. 1. It is engaged in, or has committed to engage in, innovation in any of the following:

238.15(1)(f)1.a. a. Manufacturing, biotechnology, nanotechnology, communications, agriculture, or clean energy creation or storage technology.

238.15(1)(f)1.b. b. Processing or assembling products, including medical devices, pharmaceuticals, computer software, computer hardware, semiconductors, any other innovative technology products, or other products that are produced using manufacturing methods that are enabled by applying proprietary technology.

238.15(1)(f)1.c. c. Services that are enabled by applying proprietary technology.

238.15(1)(f)2. 2. It is undertaking pre-commercialization activity related to proprietary technology that includes conducting research, developing a new product or business process, or developing a service that is principally reliant on applying proprietary technology.

238.15(1)(g) (g) It is not primarily engaged in real estate development, insurance, banking, lending, lobbying, political consulting, professional services provided by attorneys, accountants, business consultants, physicians, or health care consultants, wholesale or retail trade, leisure, hospitality, transportation, or construction, except construction of power production plants that derive energy from a renewable resource, as defined in s. 196.378 (1) (h).

238.15(1)(h) (h) At the time it is initially certified under this subsection, it has less than 100 employees.

238.15(1)(j) (j) At the time it is initially certified under this subsection, it has been in operation in this state for not more than 10 consecutive years.

238.15(1)(k) (k) For taxable years beginning before January 1, 2008, it has not received more than $1,000,000 in investments that have qualified for tax credits under s. 71.07 (5d).

238.15(1)(km) (km) It has not received aggregate private equity investment in cash of more than $10,000,000 before it is initially certified under this subsection.

238.15(1)(kn) (kn) For taxable years beginning after December 31, 2007 and before January 1, 2011, it has not received more than $4,000,000 in investments that have qualified for tax credits under ss. 71.07 (5b) and (5d), 71.28 (5b), 71.47 (5b), and 76.638.

238.15(1)(L) (L) For taxable years beginning after December 31, 2010, it has not received more than $8,000,000 in investments that have qualified for tax credits under ss. 71.07 (5b) and (5d), 71.28 (5b), 71.47 (5b), and 76.638.

238.15(1)(m) (m)

238.15(1)(m)1.1. It agrees that it will not relocate outside of this state during the 3 years after it receives an investment for which a person may claim a tax credit under s. 71.07 (5d) and agrees to pay the corporation a penalty, in an amount determined under subd. 2., if the business relocates outside of this state during that 3-year period. For the purposes of this paragraph, a business relocates outside of this state when the business locates more than 51 percent of any of the following outside of this state:

238.15(1)(m)1.a. a. The business's employees.

238.15(1)(m)1.b. b. The business's total payroll.

238.15(1)(m)1.c. c. The activities of the business's headquarters, as determined by the corporation.

238.15(1)(m)2. 2. The amount of a penalty payment under subd. 1. is any of the following:

238.15(1)(m)2.a. a. If the relocation occurs less than 12 months after the investment, 100 percent of the tax credit that was claimed under s. 71.07 (5d) as the result of the investment.

238.15(1)(m)2.b. b. If the relocation occurs 12 months or more after the investment but less than 24 months after the investment, 80 percent of the tax credit that was claimed under s. 71.07 (5d) as the result of the investment.

238.15(1)(m)2.c. c. If the relocation occurs occurs 24 months or more after the investment but less than 36 months after the investment, 60 percent of the tax credit that was claimed under s. 71.07 (5d) as the result of the investment.

238.15(2) (2) Early stage seed investment tax credits. The corporation shall implement a program to certify investment fund managers for purposes of ss. 71.07 (5b), 71.28 (5b), 71.47 (5b), and 76.638. An investment fund manager desiring certification shall submit an application to the corporation. The investment fund manager shall specify in the application the investment amount that the manager wishes to raise and the corporation may certify the manager and determine the amount that qualifies for purposes of ss. 71.07 (5b), 71.28 (5b), 71.47 (5b), and 76.638. In determining whether to certify an investment fund manager, the corporation shall consider the investment fund manager's experience in managing venture capital funds, the past performance of investment funds managed by the applicant, the expected level of investment in the investment fund to be managed by the applicant, and any other relevant factors. The corporation may certify only investment fund managers that commit to consider placing investments in businesses certified under sub. (1).

238.15(3) (3) Administration.

238.15(3)(a)(a) List of certified businesses and investment fund managers. The corporation shall maintain a list of businesses certified under sub. (1) and investment fund managers certified under sub. (2) and shall permit public access to the lists through the corporation's Internet Web site.

238.15(3)(b) (b) Notification of department of revenue. The corporation shall notify the department of revenue of every certification issued under subs. (1) and (2) and the date on which any such certification is revoked or expires.

238.15(3)(d) (d) Rules. The corporation, in consultation with the department of revenue, shall adopt rules to administer this section. The rules shall further define "bona fide angel investment" for purposes of s. 71.07 (5d) (a) 1. The rules shall limit the aggregate amount of tax credits under s. 71.07 (5d) that may be claimed for investments in businesses certified under sub. (1) at $3,000,000 per calendar year for calendar years beginning after December 31, 2004, and before January 1, 2008, $5,500,000 per calendar year for calendar years beginning after December 31, 2007, and before January 1, 2010, $6,500,000 for calendar year 2010, and $20,000,000 per calendar year for calendar years beginning after December 31, 2010, plus, for taxable years beginning after December 31, 2010, an additional $250,000 for tax credits that may be claimed for investments in nanotechnology businesses certified under sub. (1). The rules shall also limit the aggregate amount of the tax credits under ss. 71.07 (5b), 71.28 (5b), 71.47 (5b), and 76.638 that may be claimed for investments paid to fund managers certified under sub. (2) at $3,500,000 per calendar year for calendar years beginning after December 31, 2004, and before January 1, 2008, $6,000,000 per calendar year for calendar years beginning after December 31, 2007, and before January 1, 2010, $8,000,000 for calendar year 2010, and $20,500,000 per calendar year for calendar years beginning after December 31, 2010, plus, for taxable years beginning after December 31, 2010, an additional $250,000 for tax credits that may be claimed for investments in nanotechnology businesses certified under sub. (1). The rules shall also provide that, for calendar years beginning after December 31, 2007, a person who receives a credit under ss. 71.07 (5b) and (5d), 71.28 (5b), 71.47 (5b), or 76.638 must keep the investment in a certified business, or with a certified fund manager, for no less than 3 years, unless the person's investment becomes worthless, as determined by the corporation, during the 3-year period or the person has kept the investment for no less than 12 months and a bona fide liquidity event, as determined by the corporation, occurs during the 3-year period. The rules shall permit the corporation to reallocate credits under this section that are unused in any calendar year to a person eligible for tax benefits, as defined under s. 238.16 (1) (d), if all of the following apply:

238.15(3)(d)1. 1. The corporation notifies the joint committee on finance in writing of its proposed reallocation.

238.15(3)(d)2. 2. One of the following is true:

238.15(3)(d)2.a. a. The cochairpersons of the joint committee on finance fail to notify the corporation, within 14 working days after the date of the corporation's notification under subd. 1., that the committee has scheduled a meeting for the purpose of reviewing the proposed reallocation.

238.15(3)(d)2.b. b. The cochairpersons of the joint committee on finance notify the corporation that the committee has approved the proposed reallocation.

238.15(3)(e) (e) Transfer. A person who is eligible to claim a credit under s. 71.07 (5b), 71.28 (5b), 71.47 (5b), or 76.638 may sell or otherwise transfer the credit to another person who is subject to the taxes or fees imposed under s. 71.02, 71.23, 71.47, or subch. III of ch. 76, if the person receives prior authorization from the investment fund manager and the manager then notifies the corporation and the department of revenue of the transfer and submits with the notification a copy of the transfer documents. No person may sell or otherwise transfer a credit as provided in this paragraph more than once in a 12-month period. The corporation may charge any person selling or otherwise transferring a credit under this paragraph a fee equal to 1 percent of the credit amount sold or transferred.

238.15 History History: 2003 a. 255; 2005 a. 49, 97; 2007 a. 20, 125; 2009 a. 2, 265, 276; 2011 a. 32 s. 3356; Stats. 2011 s. 238.15; 2011 a. 213.



238.16 Jobs tax credit.

238.16  Jobs tax credit.

238.16(1)(1)  Definitions. In this section:

238.16(1)(a) (a)

238.16(1)(a)1.1. Except as provided in subd. 2., "business" means any organization or enterprise operated for profit, including a sole proprietorship, partnership, firm, business trust, joint venture, syndicate, corporation, limited liability company, or association.

238.16(1)(a)2. 2. "Business" does not include a store or shop in which retail sales is the principal business.

238.16(1)(b) (b) "Eligible employee" means a person employed in a full-time job by a person certified under sub. (2).

238.16(1)(c) (c)

238.16(1)(c)1.1. Except as provided in subd. 2., "full-time job" means a regular, nonseasonal full-time position in which an individual, as a condition of employment, is required to work at least 2,080 hours per year, including paid leave and holidays, and for which the individual receives pay that is equal to at least 150 percent of the federal minimum wage and benefits that are not required by federal or state law. "Full-time job" does not include initial training before an employment position begins.

238.16(1)(c)2. 2. The corporation may grant exceptions to the requirement under subd. 1. that a full-time job means a position in which an individual, as a condition of employment, is required to work at least 2,080 hours per year if all of the following apply:

238.16(1)(c)2.a. a. The annual pay for the position is more than the amount determined by multiplying 2,080 by 150 percent of the federal minimum wage.

238.16(1)(c)2.b. b. An individual in the position is offered retirement, health, and other benefits that are equivalent to the retirement, health, and other benefits offered to an individual who is required to work at least 2,080 hours per year.

238.16(1)(d) (d) "Tax benefits" means the jobs tax credit under ss. 71.07 (3q), 71.28 (3q), and 71.47 (3q).

238.16(2) (2) The corporation may certify a person to receive tax benefits under this section if all of the following apply:

238.16(2)(a) (a) The person is operating or intends to operate a business in this state.

238.16(2)(b) (b) The person applies under this section and enters into a contract with the corporation.

238.16(3) (3) Eligibility for tax benefits. A person certified under sub. (2) may receive tax benefits under this section if, in each year for which the person claims tax benefits under this section, the person increases net employment in this state in the person's business above the net employment in this state in the person's business during the year before the person was certified under sub. (2), as determined by the corporation under its policies and procedures, and one of the following applies:

238.16(3)(a) (a) In a tier I county or municipality, an eligible employee for whom the person claims a tax credit will earn at least the amount determined by multiplying 2,080 by 150 percent of the federal minimum wage in wages from the person in the year for which the credit is claimed.

238.16(3)(b) (b) In a tier II county or municipality, an eligible employee for whom the person claims a tax credit will earn at least $30,000 in wages from the person in the year for which the credit is claimed.

238.16(3)(c) (c) In a tier I county or municipality or a tier II county or municipality, the person improves the job-related skills of any eligible employee, trains any eligible employee on the use of job-related new technologies, or provides job-related training to any eligible employee whose employment with the person represents the employee's first full-time job.

238.16(4) (4) Duration, limits, and expiration.

238.16(4)(a)(a) The certification of a person under sub. (2) may remain in effect for no more than 10 cumulative years.

238.16(4)(b) (b)

238.16(4)(b)1.1. The corporation may award to a person certified under sub. (2) tax benefits for each eligible employee in an amount equal to up to 10 percent of the wages paid by the person to that employee or $10,000, whichever is less, if that employee earned wages in the year for which the tax benefit is claimed equal to one of the following:

238.16(4)(b)1.a. a. In a tier I county or municipality, at least the amount determined by multiplying 2,080 by 150 percent of the federal minimum wage.

238.16(4)(b)1.b. b. In a tier II county or municipality, at least $30,000.

238.16(4)(b)2. 2. The corporation may award to a person certified under sub. (2) tax benefits in an amount to be determined by the corporation for costs incurred by the person to undertake the training activities described in sub. (3) (c).

238.16(4)(c) (c) Subject to a reallocation by the corporation pursuant to rules adopted under s. 238.15 (3) (d), the corporation may allocate up to $5,000,000 in tax benefits under this section in any calendar year, except that beginning on July 1, 2011, the corporation may allocate up to $10,000,000 in tax benefits under this section in any calendar year.

238.16(5) (5) Duties of the corporation.

238.16(5)(a)(a) The corporation shall notify the department of revenue when the corporation certifies a person to receive tax benefits.

238.16(5)(b) (b) The corporation shall notify the department of revenue within 30 days of revoking a certification made under sub. (2).

238.16(5)(c) (c) The corporation may require a person to repay any tax benefits the person claims for a year in which the person failed to maintain employment required by an agreement under sub. (2) (b).

238.16(5)(d) (d) The corporation shall determine the maximum amount of the tax credits under ss. 71.07 (3q), 71.28 (3q), and 71.47 (3q) that a certified business may claim and shall notify the department of revenue of this amount.

238.16(5)(e) (e) The corporation shall annually verify the information submitted to the corporation by the person claiming tax benefits under ss. 71.07 (3q), 71.28 (3q), and 71.47 (3q).

238.16(5)(f) (f) The corporation shall adopt policies and procedures for the implementation and operation of this section, including policies and procedures relating to the following:

238.16(5)(f)1. 1. The definitions of a tier I county or municipality and a tier II county or municipality. The corporation may consider all of the following information when establishing the definitions required under this subdivision:

238.16(5)(f)1.a. a. Unemployment rate.

238.16(5)(f)1.b. b. Percentage of families with incomes below the poverty line established under 42 USC 9902 (2).

238.16(5)(f)1.c. c. Median family income.

238.16(5)(f)1.d. d. Median per capita income.

238.16(5)(f)1.e. e. Other significant or irregular indicators of economic distress, such as a natural disaster or mass layoff.

238.16(5)(f)2. 2. A schedule of additional tax benefits for which a person who is certified under sub. (2) and who incurs costs related to job training under sub. (3) (c) may be eligible.

238.16(5)(f)3. 3. Conditions for the revocation of a certification under par. (b).

238.16(5)(f)4. 4. Conditions for the repayment of tax benefits under par. (c).

238.16(5)(f)5. 5. Determining a change in net employment in a person's business.

238.16 History History: 2009 a. 28, 265; 2011 a. 32 ss. 2864, 3357 to 3366; Stats. 2011 s. 238.16; 2011 a. 88; 2013 a. 20, 145.



238.17 Historic rehabilitation tax credit.

238.17  Historic rehabilitation tax credit. For taxable years beginning after December 31, 2013, the corporation may certify a person to claim a tax credit under s. 71.07 (9m), 71.28 (6), or 71.47 (6), if the corporation determines that the person is conducting an eligible activity under s. 71.07 (9m), 71.28 (6), or 71.47 (6). No person may claim a tax credit under s. 71.07 (9m), 71.28 (6), or 71.47 (6) without first being certified under this section. The corporation shall notify the department of revenue no later than January 15 of each year of the amount of the credits certified under this section and the name, address, and tax identification number of each person certified to claim the credit. The corporation shall notify the department of revenue of any revoked certification no later than 2 months after the revocation date.

238.17 History History: 2013 a. 62.



238.23 Technology zones.

238.23  Technology zones.

238.23(1)(1) In this section, "tax credit" means a credit under s. 71.07 (2di), (2dm), (2dx), or (3g), 71.28 (1di), (1dm), (1dx), or (3g), or 71.47 (1di), (1dm), (1dx), or (3g).

238.23(2) (2)

238.23(2)(a)(a) Except as provided in par. (c), the corporation may designate up to 8 areas in the state as technology zones. A business that is located in a technology zone and that is certified by the corporation under sub. (3) is eligible for a tax credit as provided in sub. (3).

238.23(2)(b) (b) The designation of an area as a technology zone shall be in effect for 10 years from the time that the corporation first designates the area. Not more than $5,000,000 in tax credits may be claimed in a technology zone, except that the corporation may allocate the amount of unallocated airport development zone tax credits, as provided under s. 238.3995 (3) (b), to technology zones for which the $5,000,000 maximum allocation is insufficient. The corporation may change the boundaries of a technology zone during the time that its designation is in effect. A change in the boundaries of a technology zone does not affect the duration of the designation of the area or the maximum tax credit amount that may be claimed in the technology zone.

238.23(2)(c) (c) No area may be designated as a technology zone under this subsection on or after March 6, 2009.

238.23(3) (3)

238.23(3)(a)(a) Except as provided in par. (e), the corporation may certify for tax credits in a technology zone a business that satisfies all of the following requirements:

238.23(3)(a)1. 1. The business is located in the technology zone.

238.23(3)(a)2. 2. The business is a new or expanding business.

238.23(3)(a)3. 3. The business is a high-technology business.

238.23(3)(b) (b) In determining whether to certify a business under this subsection, the corporation shall consider all of the following:

238.23(3)(b)1. 1. How many new jobs the business is likely to create.

238.23(3)(b)2. 2. The extent and nature of the high technology used by the business.

238.23(3)(b)3. 3. The likelihood that the business will attract related enterprises.

238.23(3)(b)4. 4. The amount of capital investment that the business is likely to make in the state.

238.23(3)(b)5. 5. The economic viability of the business.

238.23(3)(c) (c) When the corporation certifies a business under this subsection, the corporation shall establish a limit on the amount of tax credits that the business may claim. Unless its certification is revoked, and subject to the limit on the tax credit amount established by the corporation under this paragraph, a business that is certified may claim a tax credit for 3 years, except that a business that experiences growth, as determined for that business by the corporation under par. (d) and sub. (5) (e), may claim a tax credit for up to 5 years.

238.23(3)(d) (d) The corporation shall enter into an agreement with a business that is certified under this subsection. The agreement shall specify the limit on the amount of tax credits that the business may claim, the extent and type of growth, which shall be specific to the business, that the business must experience to extend its eligibility for a tax credit, the business' baseline against which that growth will be measured, any other conditions that the business must satisfy to extend its eligibility for a tax credit, and reporting requirements with which the business must comply.

238.23(3)(e) (e) No business may be certified under this subsection on or after March 6, 2009.

238.23(4) (4)

238.23(4)(a)(a) The corporation shall notify the department of revenue of all the following:

238.23(4)(a)1. 1. A technology zone's designation.

238.23(4)(a)2. 2. A business's certification and the limit on the amount of tax credits that the business may claim.

238.23(4)(a)3. 3. The extension or revocation of a business's certification.

238.23(4)(b) (b) The corporation shall annually verify information submitted to the corporation under ss. 71.07 (2di), (2dm), (2dx), and (3g), 71.28 (1di), (1dm), (1dx), and (3g), and 71.47 (1di), (1dm), (1dx), and (3g).

238.23(5) (5) The corporation shall adopt rules for the operation of this section, including rules related to all the following:

238.23(5)(a) (a) Criteria for designating an area as a technology zone.

238.23(5)(b) (b) A business's eligibility for certification, including definitions for all of the following:

238.23(5)(b)1. 1. New or expanding business.

238.23(5)(b)2. 2. High-technology business.

238.23(5)(c) (c) Certifying a business, including use of the factors under sub. (3) (b).

238.23(5)(d) (d) Standards for establishing the limit on the amount of tax credits that a business may claim.

238.23(5)(e) (e) Standards for extending a business's certification, including what measures, in addition to job creation, the corporation will use to determine the growth of a specific business and how the corporation will establish baselines against which to measure growth.

238.23(5)(f) (f) Reporting requirements for certified businesses.

238.23(5)(g) (g) The exchange of information between the corporation and the department of revenue.

238.23(5)(h) (h) Reasons for revoking a business's certification.

238.23(5)(i) (i) Standards for changing the boundaries of a technology zone.

238.23 History History: 2001 a. 16, 104; 2007 a. 183; 2009 a. 2; 2011 a. 32 s. 3448; Stats. 2011 s. 238.23.



238.25 Assistance to loan recipients.

238.25  Assistance to loan recipients. The corporation shall assist new businesses and small businesses receiving the assistance of the Wisconsin Housing and Economic Development Authority in locating sources of venture capital and in obtaining the state and federal licenses and permits necessary for business operations.

238.25 History History: 2011 a. 32 s. 3305; Stats. 2011 s. 238.25; 2011 a. 214.



238.26 Report to investment board.

238.26  Report to investment board. No later than September 30 of each even-numbered year, the corporation shall submit to the investment board a report describing the types of investments in businesses in this state that will have the greatest likelihood of enhancing economic development in this state.

238.26 History History: 2011 a. 32 s. 3329.



238.30 Definitions.

238.30  Definitions. In this section and ss. 238.301 to 238.395 [ss. 238.301 to 238.395 and 238.398]:

238.30(2) (2) "Development zone program" means the program administered under this subchapter.

238.30(2g) (2g) "Eligible activity" means an activity described under s. 238.302.

238.30(2m) (2m)

238.30(2m)(a)(a) Except as provided in par. (b), "full-time job" means a regular, nonseasonal full-time position in which an individual, as a condition of employment, is required to work at least 2,080 hours per year, including paid leave and holidays, and for which the individual receives pay that is equal to at least 150% of the federal minimum wage and benefits that are not required by federal or state law. "Full-time job" does not include initial training before an employment position begins.

238.30(2m)(b) (b) The corporation may grant exceptions to the requirement under par. (a) that a full-time job means a position in which an individual, as a condition of employment, is required to work at least 2,080 hours per year if all of the following apply:

238.30(2m)(b)1. 1. The annual pay for the position is more than the amount determined by multiplying 2,080 by 150 percent of the federal minimum wage.

238.30(2m)(b)2. 2. An individual in the position is offered retirement, health, and other benefits that are equivalent to the retirement, health, and other benefits offered to an individual who is required to work at least 2,080 hours per year.

238.30(3) (3) "Indian reservation" has the meaning given in s. 139.30 (9).

238.30(4) (4) "Local governing body" means the governing body of one or more cities, villages, towns, or counties or the elected governing body of a federally recognized American Indian tribe or band in this state.

238.30(4m) (4m) "Member of a targeted group" means a person who resides in an area designated by the federal government as an economic revitalization area, a person who is employed in an unsubsidized job but meets the eligibility requirements under s. 49.145 (2) and (3) for a Wisconsin Works employment position, a person who is employed in a trial job, as defined in s. 49.141 (1) (n), 2011 stats., or in a trial employment match program job, as defined in s. 49.141 (1) (n), a person who is eligible for child care assistance under s. 49.155, a person who is a vocational rehabilitation referral, an economically disadvantaged youth, an economically disadvantaged veteran, a supplemental security income recipient, a general assistance recipient, an economically disadvantaged ex-convict, a dislocated worker, as defined in 29 USC 2801 (9), or a food stamp recipient, if the person has been certified in the manner under 26 USC 51 (d) (13) (A) by a designated local agency, as defined in 26 USC 51 (d) (12).

238.30(5) (5) "Metropolitan statistical area" means a federal standard metropolitan statistical area but does not include areas located within Indian reservations.

238.30(6) (6) "Target population" means persons who are members of targeted groups for the purposes of the credit under ss. 71.07 (2dx), 71.28 (1dx), 71.47 (1dx), and 76.636.

238.30(7) (7)

238.30(7)(a)(a) Except as provided in pars. (b), (c), and (d), "tax benefits" means the development zones credit under ss. 71.07 (2dx), 71.28 (1dx), 71.47 (1dx), and 76.636.

238.30(7)(b) (b)

238.30(7)(b)1.1. Except as provided in subd. 2., in s. 238.395, "tax benefits" means the development zones investment credit under ss. 71.07 (2di), 71.28 (1di), and 71.47 (1di) and the development zones credit under ss. 71.07 (2dx), 71.28 (1dx), 71.47 (1dx), and 76.636. With respect to the development opportunity zones under s. 238.395 (1) (e) and (f), "tax benefits" also means the development zones capital investment credit under ss. 71.07 (2dm), 71.28 (1dm), and 71.47 (1dm).

238.30(7)(b)2. 2. With respect to the development opportunity zones under s. 238.395 (1) (g), (h), and (i), "tax benefits" means the development zone credits under ss. 71.07 (2dx), 71.28 (1dx), 71.47 (1dx), and 76.636 and the development zones capital investment credit under ss. 71.07 (2dm), 71.28 (1dm), and 71.47 (1dm).

238.30(7)(c) (c) In s. 238.398, "tax benefits" means the development zones capital investment credit under ss. 71.07 (2dm), 71.28 (1dm), and 71.47 (1dm) and the development zones credits under ss. 71.07 (2dx), 71.28 (1dx), 71.47 (1dx), and 76.636.

238.30(7)(d) (d) In ss. 238.301 to 238.306, "tax benefits" means the economic development tax credit under ss. 71.07 (2dy), 71.28 (1dy), 71.47 (1dy), and 76.637.

238.30 History History: 1987 a. 328, 411; 1991 a. 39; 1995 a. 27, 209; 1997 a. 27; 1999 a. 9; 2001 a. 16; 2005 a. 259; 2009 a. 2, 28; 2011 a. 32 ss. 3408 to 3409; Stats. 2011 s. 238.30; 2011 a. 37 s. 1; 2013 a. 20; s. 13.92 (2) (i).



238.301 Certification for tax benefits.

238.301  Certification for tax benefits.

238.301(1) (1)  Application. Any person may apply to the corporation on a form prepared by the corporation for certification under this section. The application shall include all of the following:

238.301(1)(a) (a) The name and address of the person.

238.301(1)(b) (b) The federal tax identification number of the person.

238.301(1)(c) (c) The names and addresses of the locations where the person conducts business and a description of the business activities conducted at those locations.

238.301(1)(d) (d) A description of each eligible activity conducted or proposed to be conducted by the person.

238.301(1)(e) (e) Other information required by the corporation or the department of revenue.

238.301(2) (2)

238.301(2)(a)(a) The corporation may certify a person who submits an application under sub. (1) if, after conducting an investigation, the corporation determines that the person is conducting or intends to conduct at least one eligible activity.

238.301(2)(b) (b) The corporation shall provide a person certified under this section and the department of revenue with a copy of the certification.

238.301(3) (3) Contract. A person certified under this section shall enter into a written contract with the corporation. The contract shall include provisions that detail all of the following:

238.301(3)(a) (a) A description of each eligible activity being conducted or proposed to be conducted by the person.

238.301(3)(b) (b) Whether any of the eligible activities will occur in an economically distressed area, as designated by the corporation under s. 238.304 (1).

238.301(3)(c) (c) Whether any of the eligible activities will benefit members of a targeted group, as determined by the corporation under s. 238.304 (2).

238.301(3)(d) (d) A compliance schedule that includes a sequence of anticipated actions to be taken or goals to be achieved by the person before the person may receive tax benefits under s. 238.303.

238.301(3)(e) (e) The reporting requirements with which the person must comply.

238.301(3)(f) (f) If feasible, a determination of the tax benefits the person will be authorized to claim under s. 238.303 (2) if the person fulfills the terms of the contract.

238.301 History History: 2009 a. 2; 2011 a. 32 s. 3410; Stats. 2011 s. 238.301.



238.302 Eligible activities.

238.302  Eligible activities. A person who conducts or proposes to conduct any of the following may be certified under s. 238.301 (2):

238.302(1) (1) Job creation project. A project that creates and maintains for a period of time established by the corporation by rule full-time jobs in addition to any existing full-time jobs provided by the person.

238.302(2) (2) Capital investment project. A project that involves a significant investment of capital, as defined by the corporation by rule under s. 238.306 (2) (b), by the person in new equipment, machinery, real property, or depreciable personal property.

238.302(3) (3) Employee training project. A project that involves significant investments in the training or reeducation of employees, as defined by the corporation by rule under s. 238.306 (2) (c), by the person for the purpose of improving the productivity or competitiveness of the business of the person.

238.302(4) (4) Project related to persons with corporate headquarters in Wisconsin. A project that will result in the location or retention of a person's corporate headquarters in Wisconsin or that will result in the retention of employees holding full-time jobs in Wisconsin if the person's corporate headquarters are located in Wisconsin.

238.302 History History: 2009 a. 2; 2011 a. 32 s. 3411; Stats. 2011 s. 238.302.



238.303 Limits on tax benefits and claiming tax benefits.

238.303  Limits on tax benefits and claiming tax benefits.

238.303(1)(1)  Limits.

238.303(1)(a)(a) Except as provided in pars. (am) and (b), and subject to a reallocation by the corporation pursuant to rules adopted under s. 238.15 (3) (d), the total tax benefits available to be allocated by the corporation under ss. 238.301 to 238.306 may not exceed the sum of the tax benefits remaining to be allocated under s. 560.71 to 560.785, 2009 stats., s. 560.797, 2009 stats., s. 560.798, 2009 stats., s. 560.7995, 2009 stats., and s. 560.96, 2009 stats., on March 6, 2009, plus $100,000,000.

238.303(1)(am) (am) The corporation may initially allocate only $61,000,000 of the additional $100,000,000 in tax benefits specified in par. (a). Before the corporation allocates the remaining $39,000,000 in tax benefits specified in par. (a), the corporation shall submit its plan for such allocation, including a report that describes the intended use of the tax benefits, to the joint committee on finance. If the cochairpersons of the committee do not notify the corporation within 14 working days after the date of the corporation's submittal that the committee has scheduled a meeting for the purpose of reviewing the plan, the plan may be implemented and the remaining amount may be allocated as proposed by the corporation. If, within 14 working days after the date of the corporation's submittal, the cochairpersons of the committee notify the corporation that the committee has scheduled a meeting for the purpose of reviewing the proposed plan, the plan may be implemented and the remaining amount allocated only upon approval of the committee.

238.303(1)(b) (b) The corporation may submit to the joint committee on finance a request in writing to exceed the total tax benefits specified in par. (a). The corporation shall submit with its request a justification for seeking an increase under this paragraph. The joint committee on finance, following its review, may approve or disapprove an increase in the total tax benefits available to be allocated under ss. 238.301 to 238.306.

238.303(2) (2) Authority to claim tax benefits. The corporation may authorize a person certified under s. 238.301 (2) to claim tax benefits only after the person has submitted a report to the corporation that documents to the satisfaction of the corporation that the person has complied with the terms of the contract under s. 238.301 (3) and the requirements of any applicable rules adopted under s. 238.306 (2).

238.303(3) (3) Notice of eligibility. The corporation shall provide to the person and to the department of revenue a notice of eligibility to receive tax benefits that reports the amount of tax benefits for which the person is eligible.

238.303 History History: 2009 a. 2, 265; 2011 a. 4; 2011 a. 32 ss. 3412 to 3415; Stats. 2011 s. 238.303; 2013 a. 20; s. 13.92 (1) (bm) 2.



238.304 Eligible activities in economically distressed areas and benefiting members of targeted groups.

238.304  Eligible activities in economically distressed areas and benefiting members of targeted groups. The corporation may authorize a person certified under s. 238.301 (2) to claim additional tax benefits under s. 238.303 if, after conducting an investigation, the corporation determines any of the following:

238.304(1) (1) The person conducts at least one eligible activity in an area designated by the corporation as economically distressed. In designating an area as economically distressed under this subsection, the corporation shall follow the methodology established by rule under s. 238.306 (2) (e).

238.304(2) (2) The person conducts at least one eligible activity that benefits, creates, retains, or significantly upgrades full-time jobs for, that trains, or that reeducates, members of a targeted group.

238.304 History History: 2009 a. 2; 2011 a. 32 s. 3416; Stats. 2011 s. 238.304.



238.305 Revocation of certification.

238.305  Revocation of certification. The corporation shall revoke the certification of a person who does any of the following:

238.305(1) (1) Supplies false or misleading information to obtain certification under s. 238.301 (2).

238.305(2) (2) Supplies false or misleading information to obtain tax benefits under s. 238.303.

238.305(3) (3) Leaves the state to conduct substantially the same business outside of the state.

238.305(4) (4) Ceases operations in the state and does not renew operation of the business or a similar business within 12 months.

238.305 History History: 2009 a. 2; 2011 a. 32 s. 3417; Stats. 2011 s. 238.305.



238.306 Responsibilities of the corporation.

238.306  Responsibilities of the corporation. The corporation shall do all of the following:

238.306(1) (1) Accountability.

238.306(1)(a)(a) Annually verify information submitted to the department of revenue under ss. 71.07 (2dy), 71.28 (1dy), 71.47 (1dy), and 76.637 by persons certified under s. 238.301 (2) and eligible to receive tax benefits under s. 238.303.

238.306(1)(b) (b) Notify and obtain written approval from the chief executive officer of the corporation for any certification under sub. (2) (j).

238.306(2) (2) Rules. Establish by rule all of the following:

238.306(2)(a) (a) A schedule of hourly wage ranges to be paid, and health insurance benefits to be provided, to an employee by a person certified under s. 238.301 (2) and the corresponding per employee tax benefit for which a person certified under s. 238.301 (2) may be eligible.

238.306(2)(b) (b) A definition of "significant investment of capital" for purposes of s. 238.302 (2), together with a corresponding schedule of tax benefits for which a person who is certified under s. 238.301 (2) and who conducts a project described in s. 238.302 (2) may be eligible. The corporation shall include in the definition required under this paragraph a schedule of investments that takes into consideration the size or nature of the business.

238.306(2)(c) (c) A definition of "significant investments in the training or reeducation of employees" for purposes of s. 238.302 (3), together with a corresponding schedule of tax benefits for which a person who is certified under s. 238.301 (2) and who conducts a project under s. 238.302 (3) may be eligible.

238.306(2)(d) (d) A schedule of tax benefits for which a person who is certified under s. 238.301 (2) and who conducts a project that will result in the location or retention of a person's corporate headquarters in Wisconsin may be eligible.

238.306(2)(e) (e) The methodology for designating an area as economically distressed under s. 238.304 (1). The methodology under this paragraph shall require the corporation to consider the most current data available for the area and for the state on the following indicators:

238.306(2)(e)1. 1. Unemployment rate.

238.306(2)(e)2. 2. Percentage of families with incomes below the poverty line established under 42 USC 9902 (2).

238.306(2)(e)3. 3. Median family income.

238.306(2)(e)4. 4. Median per capita income.

238.306(2)(e)5. 5. Average annual wage.

238.306(2)(e)6. 6. Real property values.

238.306(2)(e)7. 7. Other significant or irregular indicators of economic distress, such as a natural disaster.

238.306(2)(f) (f) A schedule of additional tax benefits for which a person who is certified under s. 238.301 (2) and who conducts an eligible activity described under s. 238.304 may be eligible.

238.306(2)(g) (g) Reporting requirements, minimum benchmarks, and outcomes expected of a person certified under s. 238.301 (2) before that person may receive tax benefits under s. 238.303.

238.306(2)(h) (h) Policies, criteria, and methodology for allocating a portion of the tax benefits available under s. 238.303 to rural areas.

238.306(2)(i) (i) Policies, criteria, and methodology for allocating a portion of the tax benefits available under s. 238.303 to small businesses.

238.306(2)(j) (j) Policies and criteria for certifying a person who may be eligible for tax benefits greater than or equal to $3,000,000.

238.306(2)(k) (k) Procedures for implementing ss. 238.301 to 238.306.

238.306(3) (3) Reporting. Annually, 6 months after the report has been submitted under s. 238.07 (2), submit to the joint legislative audit committee and to the appropriate standing committees of the legislature under s. 13.172 (3) a comprehensive report assessing the program under ss. 238.301 to 238.306. The report under this subsection shall update the applicable information provided in the report under s. 238.07 (2).

238.306 History History: 2009 a. 2; 2011 a. 32 s. 3418; Stats. 2011 s. 238.306.



238.31 Designation of development zone.

238.31  Designation of development zone.

238.31(1) (1) The corporation may designate an area as a development zone if all of the following apply:

238.31(1)(ac) (ac) The corporation has invited a local governing body to nominate the area under s. 238.315.

238.31(1)(am) (am) A local governing body nominates the area as described in s. 238.32.

238.31(1)(b) (b) The corporation has evaluated the local governing body's application as described in s. 238.325.

238.31(1)(d) (d) The area meets the applicable requirements under s. 238.335.

238.31(1)(e) (e) The corporation determines all of the following:

238.31(1)(e)1. 1. That designation of the area as a development zone will serve a public purpose.

238.31(1)(e)2. 2. That designation of the area as a development zone will likely retain or increase employment in the area.

238.31(1)(e)3. 3. That economic development in the area is not likely to occur or continue without the corporation's designation of the area as a development zone.

238.31(1)(e)4. 4. That the area meets at least 3 of the following criteria:

238.31(1)(e)4.a. a. The unemployment rate in the area is higher than the state average for the 18 months immediately preceding the date on which the application under s. 238.32 (2) or (3) was submitted to the corporation.

238.31(1)(e)4.b. b. The percentage of persons residing in the area who are members of households with household income levels at or below 80% of the statewide median household income is higher than the state average.

238.31(1)(e)4.c. c. The percentage of households in the area receiving unemployment insurance under ch. 108, relief funded by a relief block grant under ch. 49, or aid to families with dependent children under s. 49.19 is higher than the state average.

238.31(1)(e)4.d. d. In the 36 months immediately preceding the date on which the application under s. 238.32 (2) or (3) was submitted to the corporation, a number of workers in the area were permanently laid off by their employer or became unemployed as a result of a business action subject to s. 109.07 (1m).

238.31(1)(e)4.e. e. An employer in the vicinity of the area has given public notice under s. 109.07 (1m) (a) of either a business closing or a mass layoff of at least 25 employees, or 25% of the employees, of a business, whichever is greater, that will result in a number of workers in the area being laid off permanently.

238.31(1)(e)4.f. f. Property values in the area have been declining.

238.31(1)(e)4.g. g. There has been a decline in the population in the area.

238.31(1m) (1m) In making a determination under sub. (1) (e), the corporation shall consider all of the following:

238.31(1m)(a) (a) The extent of poverty, unemployment, or other factors contributing to general economic hardship in the area.

238.31(1m)(b) (b) The prospects for new investment and economic development in the area.

238.31(1m)(c) (c) The amount of investment that is likely to result from the designation of the area as a development zone.

238.31(1m)(d) (d) The number of full-time jobs that are likely to be created or retained in the area as a result of its designation as a development zone.

238.31(1m)(e) (e) The number of full-time jobs that are likely to be available to the target population as a result of the designation of the area as a development zone.

238.31(1m)(f) (f) The competitive effect of designating the area as a development zone on other businesses in the vicinity of the area.

238.31(1m)(g) (g) The needs of other areas of the state.

238.31(1m)(h) (h) Any other factors that the corporation considers relevant.

238.31(2) (2) In determining whether an area meets the requirements under sub. (1) (e) or s. 238.335, the corporation may rely on any data provided by the local governing body that the corporation determines is relevant.

238.31(3) (3) The corporation shall do all of the following:

238.31(3)(a) (a) Determine the number of development zones designated under sub. (1) but may not designate more than 22 development zones over the life of the program.

238.31(3)(b) (b) Divide the number of development zones as evenly as possible between metropolitan statistical areas and areas that are not metropolitan statistical areas.

238.31(3)(c) (c)

238.31(3)(c)1.1. Designate at least one development zone that is entirely within a 1st class city.

238.31(3)(c)2. 2. Designate at least 2 development zones that are each at least partially within an Indian reservation.

238.31(3)(c)3. 3. Of the development zones that are designated after April 25, 1996, designate one that is in an urban area.

238.31(4) (4) No development zone may be designated under this section after March 6, 2009.

238.31 History History: 1987 a. 328; 1989 a. 31, 336; 1993 a. 16; 1995 a. 209; 1997 a. 27, 39, 103; 2009 a. 2, 87; 2011 a. 32 s. 3419; Stats. 2011 s. 238.31.



238.315 Invitation to nominate area.

238.315  Invitation to nominate area. If the corporation determines that an area has experienced or is about to experience economic distress, the corporation may invite local governing bodies in the area to nominate the area as a development zone.

238.315 History History: 1997 a. 103; 2011 a. 32 s. 3420; Stats. 2011 s. 238.315.



238.32 Application by local governing bodies.

238.32  Application by local governing bodies.

238.32(1) (1) A local governing body may nominate an area as a development zone, if the corporation has invited the governing body to nominate the area under s. 238.315 and if the governing body does all of the following:

238.32(1)(a) (a) Holds at least one public hearing on the issue of designating the area as a development zone.

238.32(1)(b) (b) Adopts a resolution or ordinance authorizing it to nominate the area under this section.

238.32(2) (2) A local governing body may nominate the area as a development zone by submitting an application to the corporation in a form prescribed by the corporation. The application shall include all of the following:

238.32(2)(a) (a) A copy of the ordinance or resolution authorizing the local governing body to nominate the area as a development zone.

238.32(2)(b) (b) Transcripts of the public hearing under sub. (1) (a).

238.32(2)(c) (c) Evidence that the area meets at least 3 of the criteria under s. 238.31 (1) (e) 4.

238.32(2)(d) (d) Evidence that the area meets the applicable requirements of s. 238.335.

238.32(2)(e) (e) A description of the land use patterns in the area including:

238.32(2)(e)1. 1. A detailed map of the area.

238.32(2)(e)2. 2. Information about vacant buildings or land available for development.

238.32(2)(f) (f) A description of past and present economic development activities in the area under local, state, or federal programs.

238.32(2)(g) (g) A description of the local governing body's goals for the economic development of the area.

238.32(2)(h) (h) An assessment of the effect of making the area a development zone on full-time jobs available to the targeted population.

238.32(2)(i) (i) Any other information required by the corporation.

238.32(2)(j) (j) Any other information the local governing body considers relevant.

238.32(3) (3) Two or more local governing bodies may submit a joint application nominating an area as a development zone, subject to s. 238.335 (2), if each local governing body complies with subs. (1) and (2).

238.32(5) (5) The corporation may permit a local governing body to revise an application that the corporation determines is inadequate or incomplete.

238.32 History History: 1987 a. 328; 1995 a. 209; 1997 a. 27, 103; 2011 a. 32 s. 3421; Stats. 2011 s. 238.32.



238.325 Evaluation by corporation.

238.325  Evaluation by corporation.

238.325(1) (1) The corporation shall evaluate applications received under s. 238.32 (2) and (3).

238.325(2) (2) Subject to s. 238.335 (5), the corporation may reduce the size of an area nominated as a development zone, if the corporation determines the boundaries as proposed by the local governing body in an application under s. 238.32 (2) or (3) are inconsistent with the purpose of the development zone program. Any nominated area which is reduced under this subsection need not comply with s. 238.335 (1) and (4).

238.325(3) (3) After evaluating an application submitted under s. 238.32 (2) or (3), the corporation may approve the application, subject to any reduction in the size of the nominated area under sub. (2). If the corporation approves the application, the corporation shall designate the area as a development zone, subject to s. 238.31, and notify the local governing body.

238.325 History History: 1987 a. 328; 1995 a. 209; 1997 a. 103; 2011 a. 32 s. 3422; Stats. 2011 s. 238.325.



238.335 Boundaries and size of development zones.

238.335  Boundaries and size of development zones.

238.335(1)(1) An area that is located within a metropolitan statistical area may not be nominated or designated as a development zone unless all of the following apply:

238.335(1)(a) (a) The area contains less than 10% of the valuation of the property of the city, village, or town, as determined under s. 70.57, in which the area is located.

238.335(1)(b) (b) If the area is located within a 1st class city, the population of the area as estimated under s. 16.96 is not less than 4,000 and not more than 10% of the city's population, as estimated under s. 16.96.

238.335(1)(c) (c) If the area is located within a village, town, or city other than a 1st class city, the population of the area is not less than 1,000 nor more than 10,000, as estimated under s. 16.96.

238.335(2) (2) If an area is located within the boundaries of 2 or more cities, villages, or towns, the property value of the cities, villages, or towns under sub. (1) (a) shall be combined for the purposes of sub. (1).

238.335(4) (4) An area that is located within the boundaries of an Indian reservation may not be nominated or designated as a development zone unless the population of the area, as estimated under s. 16.96, is less than or equals 5,000.

238.335(5) (5) Except as provided in sub. (6), an area may not be nominated or designated a development zone unless all of the following apply:

238.335(5)(a) (a) The area has a continuous border following natural or man-made boundaries such as streets, highways, rivers, municipal limits, or limits of a reservation.

238.335(5)(b) (b) The area consists of contiguous blocks, census blocks, or similar units.

238.335(6) (6)

238.335(6)(a)(a) Except as provided in pars. (b) and (c), 2 separate areas may be nominated or designated as one development zone, if all of the following apply:

238.335(6)(a)1. 1. Each of the areas has a continuous border following natural or man-made boundaries and consists of contiguous blocks, census blocks, or similar units.

238.335(6)(a)2. 2. Each area meets at least 3 of the criteria listed in s. 238.31 (1) (e) 4.

238.335(6)(a)3. 3. Considered together, the areas meet the requirements of sub. (1).

238.335(6)(b) (b) Except as provided in par. (c), in a 1st class city, up to 8 separate areas may be nominated or designated as one development zone, if par. (a) 1. to 3. applies.

238.335(6)(c) (c) If an application is submitted by the governing body of a county under s. 238.32 (2) or (3), up to 4 separate areas may be nominated or designated as one development zone, if par. (a) 1. to 3. applies.

238.335(6m) (6m) An area that is comprised of entire counties may be nominated or designated as one development zone only if the population of the entire area does not exceed 75,000.

238.335(6r) (6r) Subject to the population limit under sub. (6m), if an area that is nominated or designated as a development zone is comprised of one or more entire counties and a city, village, or town is partially located in the area and partially located outside of the area, the entire city, village, or town shall be part of the nominated or designated area.

238.335(7) (7) The corporation may waive the requirements of this section in a particular case, if the corporation determines that application of the requirement is impractical with respect to a particular development zone.

238.335 History History: 1987 a. 328; 1989 a. 56; 1995 a. 209; 1997 a. 27; 2011 a. 32 s. 3423; Stats. 2011 s. 238.335.



238.34 Change in boundary and size of development zones.

238.34  Change in boundary and size of development zones.

238.34(1)(1) Except as provided under sub. (6), at any time after a development zone is designated by the corporation, a local governing body may submit an application to change the boundaries of the development zone. If the boundary change reduces the size of a development zone, the local governing body shall explain why the area excluded should no longer be in a development zone. The corporation may require the local governing body to submit additional information.

238.34(2) (2) The corporation may approve an application for a boundary change if the development zone, as affected by the boundary changes, meets the applicable requirements of s. 238.335 and 3 of the criteria under s. 238.31 (1) (e) 4.

238.34(3) (3) If the corporation approves an application for a boundary change under sub. (2), it shall do all of the following:

238.34(3)(a) (a) Redetermine the limit on the tax benefits for the development zone established under s. 238.345 (2) (a).

238.34(3)(b) (b) Notify the local governing body which submitted the application of the change in the boundary or tax benefits limit of the development zone.

238.34(4) (4) The change in the boundaries or tax benefits limit of a development zone shall be effective on the day the corporation notifies the local governing body under sub. (3) (b).

238.34(5) (5) No change in the boundaries of a development zone may affect the duration of an area as a development zone under s. 238.345 (1) (a). The corporation may consider a change in the boundary of a development zone when evaluating an application for an extension of the designation of an area as a development zone under s. 238.345 (1) (b).

238.34(6) (6) The corporation may not accept any applications under sub. (1) to change the boundaries of a development zone designated under s. 238.31 on or after March 6, 2009.

238.34 History History: 1987 a. 328; 1995 a. 209; 1997 a. 103; 2009 a. 2; 2011 a. 32 s. 3425; Stats. 2011 s. 238.34.



238.345 Duration, renewal and expiration.

238.345  Duration, renewal and expiration.

238.345(1) (1)

238.345(1)(a)(a) The designation of an area as a development zone shall be effective for 240 months, beginning on the day the department [corporation] notifies the local governing body under s. 238.325 (3) of the designation.

238.345(1)(b) (b) The local governing body may apply to the corporation for one 60-month extension of the designation. The corporation shall adopt rules establishing criteria for approving an extension of a designation of an area as a development zone under this subsection. No applications may be accepted by the corporation under this paragraph on or after March 6, 2009.

238.345(1)(c) (c) Paragraphs (a) and (b) apply to designations of areas as development zones that are in effect on June 2, 2000, or that are made on or after June 2, 2000.

238.345(2) (2)

238.345(2)(a)(a) When the corporation designates a development zone under s. 238.31, it shall establish a limit for tax benefits for the development zone determined by allocating to the development zone a portion of $38,155,000.

238.345(2)(am) (am) Notwithstanding par. (a), the corporation may increase the established limit for tax benefits for a development zone. The corporation may not increase the limit for tax benefits established for any development zone designated under s. 238.31 on or after March 6, 2009.

238.345(2)(b) (b) Annually the corporation shall estimate the amount of forgone state revenue because of tax benefits claimed by persons in each development zone.

238.345(2)(c) (c) Notwithstanding sub. (1), the designation of an area as a development zone shall expire on the earlier of the following:

238.345(2)(c)1. 1. Ninety days after the day on which the corporation determines that the forgone tax revenues under par. (b) will equal or exceed the limit for the development zone established under par. (a) or (am).

238.345(2)(c)2. 2. The day that the corporation withdraws its designation of an area as a development zone under sub. (3).

238.345(2)(d) (d) The corporation shall immediately notify the local governing body of a change in the expiration date of the development zone under par. (c).

238.345(3) (3) The corporation may withdraw the designation of an area as a development zone if any of the following applies:

238.345(3)(a) (a) No person is certified as eligible to receive tax benefits under s. 238.365 (3) during the 12-month period beginning on the day the area is designated as a development zone and the corporation determines that the local governing body that nominated the zone is not in compliance with s. 238.363.

238.345(3)(b) (b) No person is certified as eligible to receive tax benefits under s. 238.365 (3) during the 24-month period beginning on the day the area is designated a development zone.

238.345 History History: 1987 a. 328; 1989 a. 31, 336; 1993 a. 16; 1995 a. 209; 1997 a. 27, 103; 1999 a. 9, 32, 193; 2009 a. 2; 2011 a. 32 s. 3426; Stats. 2011 s. 238.345.



238.35 Additional duties of the corporation.

238.35  Additional duties of the corporation. The corporation shall do all of the following:

238.35(1) (1) Monitor and evaluate the implementation of the development zone program.

238.35(2) (2) Apply to the federal government for assistance for the development zone program.

238.35(4) (4) Help eligible persons apply for and obtain tax benefits.

238.35(5) (5) Help local governing bodies prepare applications for development zones.

238.35(6) (6) Notify University of Wisconsin small business development centers, the Wisconsin housing and development centers, the central administration of all University of Wisconsin campuses and regional planning commissions about the development zone program and encourage those entities to provide advice to the corporation or local governing bodies on ways to improve the development zone program.

238.35(7) (7) Prepare forms for the certification described under s. 238.365 (5).

238.35(8) (8) Annually verify information submitted to the corporation under s. 71.07 (2dx), 71.28 (1dx), 71.47 (1dx), or 76.636.

238.35(10) (10) Enter into an agreement with the local governing body of a 1st class city where a development zone is designated under s. 238.31 (3) (c) 1. to provide efficient administration of the development zone program within the development zone.

238.35 History History: 1987 a. 328; 1989 a. 31; 1989 a. 56 s. 259; 1991 a. 39; 1993 a. 16; 1995 a. 27 ss. 6936, 9130 (4); 1995 a. 209; 1997 a. 3, 27, 103; 1999 a. 9; 2005 a. 259; 2011 a. 32 s. 3427; Stats. 2011 s. 238.35.



238.363 Duties of local governing bodies.

238.363  Duties of local governing bodies.

238.363(1) (1) If an area nominated by a local governing body is designated as a development zone under s. 238.31, the local governing body shall do all of the following:

238.363(1)(b) (b) Promote economic development within the development zone.

238.363(1)(c) (c) Assist the corporation in the administration of the development zone program.

238.363(4) (4) The local governing body of a 1st class city where a development zone is designated under s. 238.31 (3) (c) 1. shall enter into an agreement with the corporation to provide efficient administration of the development zone program within the development zone.

238.363 History History: 1987 a. 328; 1995 a. 209; 2011 a. 32 s. 3428; Stats. s. 238.363.



238.365 Certification for tax benefits.

238.365  Certification for tax benefits. The corporation shall do all of the following:

238.365(1) (1) Evaluate the likelihood that a person applying for tax benefits engages or will engage in economic activity consistent with the development zone application.

238.365(2) (2) Determine whether a person applying for tax benefits engages or will engage in economic activity that violates s. 238.38 (1).

238.365(3) (3) Subject to s. 238.38, certify persons who are eligible to claim tax benefits while an area is designated as a development zone, according to the following criteria:

238.365(3)(a) (a) The likelihood that the person will continue to conduct economic activity in the area following expiration of the designation of the area as a development zone.

238.365(3)(b) (b) The person's commitment not to engage in economic activity that violates s. 238.38 (1).

238.365(3)(bm) (bm) The person's commitment to use techniques or processes that reduce or eliminate the use of ozone-depleting substances that are listed as class I substances under 42 USC 7671a.

238.365(3)(c) (c) The number of full-time jobs that will be created, retained, or substantially upgraded as a result of the person's economic activity in relation to the amount of tax benefits estimated for the person under sub. (4).

238.365(3)(d) (d) The person's plans to make reasonable attempts to hire employees from the targeted population.

238.365(3)(e) (e) The amount the person proposes to invest in a business, or spend on the construction, rehabilitation, repair, or remodeling of a building, located within the development zone.

238.365(3)(f) (f) The likelihood that the person's economic activity will attract other forms of economic activity to the development zone.

238.365(3)(g) (g) Whether the person's proposed economic activity is consistent with the development zone application.

238.365(3)(h) (h) The effects of the person's proposed investment on the economic and social well-being of the targeted population.

238.365(3)(j) (j) Any other criteria established under rules adopted by the corporation.

238.365(4) (4) Within 3 months after a person is certified under sub. (3), estimate the amount of tax benefits that the person will claim while an area is designated as a development zone.

238.365(5) (5) Provide a person certified under sub. (3) and the department of revenue with a copy of the certification. The certification shall include all of the following:

238.365(5)(a) (a) The name and address of the person's business.

238.365(5)(b) (b) The appropriate Wisconsin tax identification number of the person.

238.365(5)(c) (c) The names and addresses of other locations outside of the development zone where the person conducts business and a description of the business activities conducted at those locations.

238.365(5)(d) (d) The estimated total investment of the person in the development zone.

238.365(5)(e) (e) The estimated number of full-time jobs that will be created, retained, or significantly upgraded in the development zone because of the person's business.

238.365(5)(f) (f) An estimate of the number or percentage of full-time jobs described in par. (e) that are or will likely be held by members of the targeted population.

238.365(5)(g) (g) The limit under s. 238.368 on tax benefits the person may claim while an area is designated as a development zone.

238.365(5)(h) (h) Other information required by the corporation or the department of revenue.

238.365 History History: 1987 a. 328; 1989 a. 31; 1993 a. 243; 1997 a. 27, 103; 2011 a. 32 s. 3429; Stats. s. 238.365.



238.368 Limits on tax benefit to certified person.

238.368  Limits on tax benefit to certified person.

238.368(1) (1)

238.368(1)(a)(a) The corporation shall establish a limit on the maximum amount of tax benefits a person certified under s. 238.365 (3) may claim while an area is designated as a development zone.

238.368(1)(b) (b) When establishing a limit on tax benefits under par. (a), the corporation shall do all of the following:

238.368(1)(b)1. 1. Consider all of the criteria described in s. 238.365 (3) (a) to (e).

238.368(1)(b)2. 2. Establish a limit which does not greatly exceed a recommended limit, established under rules adopted by the corporation based on the cost, number and types of full-time jobs that will be created, retained, or upgraded, including full-time jobs available to members of the targeted population, as a result of the economic activity of the person certified under s. 238.365 (3).

238.368(2) (2) The corporation may, upon request, increase a limit on tax benefits established under sub. (1) if the corporation does all of the following:

238.368(2)(a) (a) Complies with sub. (1) (b) with respect to the proposed increase.

238.368(2)(b) (b) Revises the certification required under s. 238.365 (5) and provides a copy of the revised form to the department of revenue and the person whose limit is increased under this subsection.

238.368(3) (3)

238.368(3)(a)(a) The corporation may reduce a limit established under sub. (1) or (2) if the corporation determines that any of the following applies:

238.368(3)(a)1. 1. The limit is not consistent with the criteria listed under s. 238.365 (3) (a) to (e).

238.368(3)(a)2. 2. The information on which the limit is based was inaccurate or significantly misestimated.

238.368(3)(b) (b) The corporation shall notify the department of revenue and the person whose limit on tax benefits is reduced under par. (a) and provide a written explanation to the person of the reasons for reducing the limit.

238.368 History History: 1987 a. 328; 1989 a. 31, 56; 1997 a. 27; 2005 a. 253; 2011 a. 32 s. 3430; Stats. 2011 s. 238.368.



238.37 Revocation of certification.

238.37  Revocation of certification.

238.37(1) (1) The corporation shall revoke the certification of a person certified under s. 238.365 (3) if the person does any of the following:

238.37(1)(a) (a) Supplies false or misleading information to obtain certification.

238.37(1)(b) (b) Becomes subject to revocation under s. 238.38 (1).

238.37(1)(c) (c) Leaves the development zone to conduct substantially the same business outside of the development zone.

238.37(1)(d) (d) Ceases operations in the development zone and does not renew operation of the trade or business or a similar trade or business in the development zone within 12 months.

238.37(2) (2) The corporation shall notify the department of revenue within 30 days of revoking a certification under sub. (1).

238.37 History History: 1987 a. 328; 2011 a. 32 s. 3431; Stats. 2011 s. 238.37.



238.38 Certification prohibited in certain cases.

238.38  Certification prohibited in certain cases.

238.38(1)(1) Except as provided in subs. (2) and (3), no person may be certified under s. 238.365 (3), or a person's certification may be revoked under s. 238.37, if the proposed new business, expansion of an existing business, or other proposed economic activity in a development zone would do or does any of the following:

238.38(1)(a) (a) Result in the direct loss of full-time jobs at another of the person's business locations in this state outside of the development zone.

238.38(1)(b) (b) Likely result in the direct transfer of employees from a business location in this state to a business location in the development zone.

238.38(1m) (1m) No person may be certified under s. 238.365 (3) on or after March 6, 2009.

238.38(2) (2) Subsection (1) does not apply if, after a hearing, the corporation, or the local governing body under sub. (3) (a), determines that any of the following applies:

238.38(2)(a) (a) The total number of full-time jobs provided by the person in this state would be reduced if the person were not certified under s. 238.365 (3) or if the person's certification were revoked.

238.38(2)(b) (b) The situation is extraordinary.

238.38(3) (3)

238.38(3)(a)(a) Except as provided in pars. (b) and (c), if the economic activity for which a person is seeking certification under s. 238.365 (3) is the relocation of a business into a development zone from a location that is outside the development zone but within the limits of a city, village, town, or federally recognized American Indian reservation in which that development zone is located, the local governing body that nominated that area as a development zone under s. 238.32 shall determine whether sub. (2) (a) or (b) applies.

238.38(3)(b) (b) Only the corporation may determine whether sub. (2) (a) or (b) applies to a business relocation described in par. (a) if the business relocation would likely result in the loss of full-time jobs at or transfer of employees from a business location that is in this state but outside the limits of any city, village, town, or federally recognized American Indian reservation in which the development zone is located.

238.38(3)(c) (c) No local governing body may make any determination under this subsection on or after March 6, 2009.

238.38 History History: 1987 a. 328; 1993 a. 275; 1997 a. 27; 2005 a. 253; 2009 a. 2; 2011 a. 32 s. 3432; Stats. 2011 s. 238.38.



238.385 Rules on eligibility for tax benefits.

238.385  Rules on eligibility for tax benefits.

238.385(1) (1) For the development zone program under ss. 238.30 and 238.31 to 238.38, the development opportunity zone program under s. 238.395, and the enterprise development zone program under s. 238.397, the corporation shall adopt rules that further define a person's eligibility for tax benefits. The rules shall do at least all of the following:

238.385(1)(a) (a) Limit a person's eligibility to claim tax benefits for retaining full-time jobs to those jobs that likely would not have been retained but for the tax benefits.

238.385(1)(b) (b) Allow a person to claim up to $8,000 in tax benefits during the time that an area is designated as a development zone, as a development opportunity zone, or as an enterprise development zone for creating a full-time job that is filled by a member of the target population.

238.385(1)(bm) (bm) Allow a person to claim up to $8,000 in tax benefits during the time that an area is designated as an enterprise development zone for retaining a full-time job if the corporation determines that the person made a significant capital investment to retain the full-time job.

238.385(1)(c) (c) Allow a person to claim up to $6,000 in tax benefits during the time that an area is designated as a development zone, as a development opportunity zone, or as an enterprise development zone for any of the following:

238.385(1)(c)1. 1. Creating a full-time job that is filled by an individual who is a Wisconsin resident and who is not a member of the target population.

238.385(1)(c)2. 2. Retaining a full-time job that is filled by an individual who is a Wisconsin resident and who is not a member of the target population.

238.385(1)(d) (d) Except for a person claiming tax benefits only for environmental remediation under s. 71.07 (2dx) (b) 1., 71.28 (1dx) (b) 1., 71.47 (1dx) (b) 1., or 76.636, require at least 25% of the tax benefits claimed by a person to be based on creating or retaining full-time jobs.

238.385(1)(e) (e) Require at least one-third of the tax benefits claimed by a person that are based on creating full-time jobs to be based on creating full-time jobs that are filled by members of the target population.

238.385(1)(f) (f) Specify how long a full-time job that is created or retained by a person must be maintained in order for the person to claim tax benefits for the full-time job.

238.385(1)(g) (g) Generally provide incentives for the retention of employees filling full-time jobs upon which tax benefits are based.

238.385(1)(h) (h) Provide that a person's eligibility to claim tax benefits for environmental remediation under s. 71.07 (2dx) (b) 1., 71.28 (1dx) (b) 1., 71.47 (1dx) (b) 1., or 76.636 is not based on creating or retaining jobs.

238.385(2) (2) The corporation may by rule specify circumstances under which the corporation may grant exceptions to any of the following:

238.385(2)(a) (a) The requirements specified under sub. (1) (d) and (e).

238.385(2)(b) (b) The requirement under ss. 238.30 (2m) and 238.397 (1) (am) that an individual's pay must equal at least 150% of the federal minimum wage.

238.385(2)(c) (c) The requirement under ss. 238.30 (2m) and 238.397 (1) (am) that an individual's position must be regular, nonseasonal, and full-time and that the individual must be required to work at least 2,080 hours per year, including paid leave and holidays.

238.385 History History: 1997 a. 27, 41; 1999 a. 9; 2005 a. 259; 2009 a. 2; 2011 a. 32 s. 3433; Stats. 2011 s. 238.385.



238.395 Development opportunity zones.

238.395  Development opportunity zones.

238.395(1) (1)  Designation of development opportunity zones. The following areas are designated as development opportunity zones:

238.395(1)(a) (a) An area in the city of Beloit, the legal description of which is provided to the corporation by the local governing body of the city of Beloit.

238.395(1)(b) (b) An area in the city of West Allis, the legal description of which is provided to the corporation by the local governing body of the city of West Allis.

238.395(1)(c) (c) An area in the city of Eau Claire, the legal description of which is provided to the corporation by the local governing body of the city of Eau Claire.

238.395(1)(d) (d) An area in the city of Kenosha, the legal description of which is provided to the corporation by the local governing body of the city of Kenosha.

238.395(1)(e) (e) An area in the city of Milwaukee, the legal description of which is provided to the corporation by the local governing body of the city of Milwaukee.

238.395(1)(f) (f) For the Gateway Project, an area in the city of Beloit, the legal description of which is provided to the corporation by the local governing body of the city of Beloit.

238.395(1)(g) (g) An area in the city of Janesville, the legal description of which is provided to the corporation by the local governing body of the city of Janesville.

238.395(1)(h) (h) An area in the city of Kenosha, the legal description of which is provided to the corporation by the local governing body of the city of Kenosha.

238.395(1)(i) (i) An area in the city of Beloit, the legal description of which is provided to the department [corporation] by the local governing body of the city of Beloit.

238.395(2) (2) Duration, limits and expiration.

238.395(2)(a)(a) Except as provided in par. (d), the designation of each area under sub. (1) (a), (b), and (c) as a development opportunity zone shall be effective for 36 months, with the designation of the areas under sub. (1) (a) and (b) beginning on April 23, 1994, and the designation of the area under sub. (1) (c) beginning on April 28, 1995. Except as provided in par. (d), the designation of each area under sub. (1) (d) and (e) as a development opportunity zone shall be effective for 84 months, with the designation of the area under sub. (1) (d) beginning on January 1, 2000, and the designation of the area under sub. (1) (e) beginning on September 1, 2001. Except as provided in par. (d), the designation of the area under sub. (1) (f) as a development opportunity zone shall be effective for 108 months, beginning on September 1, 2001. Except as provided in pars. (d) and (e), the designation of each area under sub. (1) (g) and (h) as a development opportunity zone shall be effective for 60 months, beginning on the date on which the area is designated under sub. (1). Except as provided in pars. (d) and (e), the designation of the area under sub. (1) (i) shall be effective for 60 months, beginning on August 1, 2011.

238.395(2)(b) (b)

238.395(2)(b)1.1. The limit for tax benefits for the development opportunity zone under sub. (1) (a) is $7,000,000.

238.395(2)(b)2. 2. The limit for tax benefits for the development opportunity zone under sub. (1) (b) is $3,000,000.

238.395(2)(b)3. 3. The limit for tax benefits for the development opportunity zone under sub. (1) (c) is $3,000,000.

238.395(2)(b)4. 4. The limit for tax benefits for the development opportunity zone under sub. (1) (d) is $7,000,000.

238.395(2)(b)5. 5. The limit for tax benefits for the development opportunity zone under sub. (1) (e) is $4,700,000.

238.395(2)(b)6. 6. The limit for tax benefits for the development opportunity zone under sub. (1) (f) is $6,700,000.

238.395(2)(b)7. 7. Except as provided in par. (e) 1., the limit for tax benefits for the development opportunity zone under sub. (1) (g) is $5,000,000.

238.395(2)(b)8. 8. Except as provided in par. (e) 2., the limit for tax benefits for the development opportunity zone under sub. (1) (h) is $5,000,000.

238.395(2)(b)9. 9. Except as provided in par. (e) 3., the limit for tax benefits for the development opportunity zone under sub. (1) (i) is $5,000,000.

238.395(2)(c) (c) Annually, the corporation shall estimate the amount of forgone state revenue because of tax benefits claimed by persons in each development opportunity zone.

238.395(2)(d) (d)

238.395(2)(d)1.1. Notwithstanding pars. (a) and (e), the designation of an area as a development opportunity zone shall expire 90 days after the day on which the corporation determines that the forgone tax revenues under par. (c) will equal or exceed the limit for the development opportunity zone.

238.395(2)(d)2. 2. The corporation shall immediately notify the local governing body of the city in which the development opportunity zone is located of a change in the expiration date of the development opportunity zone under this paragraph.

238.395(2)(e) (e)

238.395(2)(e)1.1. The corporation may extend the designation of an area under sub. (1) (g) as a development opportunity zone for an additional 60 months if the corporation determines that an extension under this subdivision would support economic development within the city. If the corporation extends the designation of the area as a development opportunity zone, the limit for tax benefits for the development opportunity zone under sub. (1) (g) is increased by $5,000,000.

238.395(2)(e)2. 2. The corporation may extend the designation of an area under sub. (1) (h) as a development opportunity zone for an additional 60 months if the corporation determines that an extension under this subdivision would support economic development within the city. If the corporation extends the designation of the area as a development opportunity zone, the limit for tax benefits for the development opportunity zone under sub. (1) (h) is increased by $5,000,000.

238.395(2)(e)3. 3. The department [corporation] may extend the designation of an area under sub. (1) (i) as a development opportunity zone for an additional 60 months if the department [corporation] determines that an extension will support economic development within the city. If the department [corporation] grants an extension under this subdivision, the limit for tax benefits for the development opportunity zone under sub. (1) (i) is increased by $5,000,000.

238.395(3) (3) Application and entitlement to tax benefits.

238.395(3)(a)(a)

238.395(3)(a)1.1. Any person that is conducting or that intends to conduct economic activity in a development opportunity zone under sub. (1) (a) or (b) and that, in conjunction with the local governing body of the city in which the development opportunity zone is located, submits a project plan as described in par. (b) to the corporation no later than 6 months after April 23, 1994, shall be entitled to claim tax benefits while the area is designated as a development opportunity zone.

238.395(3)(a)2. 2. Any person that is conducting or that intends to conduct economic activity in a development opportunity zone under sub. (1) (c) and that, in conjunction with the local governing body of the city in which the development opportunity zone is located, submits a project plan as described in par. (b) to the corporation no later than 6 months after April 28, 1995, shall be entitled to claim tax benefits while the area is designated as a development opportunity zone.

238.395(3)(a)3. 3. Any person that is conducting or that intends to conduct economic activity in a development opportunity zone under sub. (1) (d) and that, in conjunction with the local governing body of the city in which the development opportunity zone is located, submits a project plan as described in par. (b) to the corporation no later than July 1, 2000, shall be entitled to claim tax benefits while the area is designated as a development opportunity zone.

238.395(3)(a)4. 4. Any person that is conducting or that intends to conduct economic activity in a development opportunity zone under sub. (1) (e), (f), (g), (h), or (i) and that, in conjunction with the local governing body of the city in which the development opportunity zone is located, submits a project plan as described in par. (b) to the corporation shall be entitled to claim tax benefits while the area is designated as a development opportunity zone.

238.395(3)(b) (b) A project plan under par. (a) shall include all of the following:

238.395(3)(b)1. 1. The name and address of the person's business for which tax benefits will be claimed.

238.395(3)(b)2. 2. The appropriate federal tax identification number of the person.

238.395(3)(b)3. 3. The names and addresses of other locations outside of the development opportunity zone where the person conducts business and a description of the business activities conducted at those locations.

238.395(3)(b)4. 4. The amount that the person proposes to invest in a business, or spend on the construction, rehabilitation, repair, or remodeling of a building, located within the development opportunity zone.

238.395(3)(b)5. 5. The estimated total investment of the person in the development opportunity zone.

238.395(3)(b)6. 6. The number of full-time jobs that will be created, retained, or substantially upgraded as a result of the person's economic activity in relation to the amount of tax benefits estimated for the person.

238.395(3)(b)7. 7. The person's plans to make reasonable attempts to hire employees from the targeted population.

238.395(3)(b)8. 8. A description of the commitment of the local governing body of the city in which the development opportunity zone is located to the person's project.

238.395(3)(b)9. 9. Other information required by the corporation or the department of revenue.

238.395(3)(c) (c) The corporation shall notify the department of revenue of all persons entitled to claim tax benefits under this subsection.

238.395(3)(d) (d) The corporation annually shall verify information submitted to the corporation under s. 71.07 (2di), (2dm), or (2dx), 71.28 (1di), (1dm), or (1dx), 71.47 (1di), (1dm), or (1dx), or 76.636.

238.395(4) (4)

238.395(4)(a)(a) The corporation shall revoke the entitlement of a person to claim tax benefits under sub. (3) if the person does any of the following:

238.395(4)(a)1. 1. Supplies false or misleading information to obtain the tax benefits.

238.395(4)(a)2. 2. Leaves the development opportunity zone to conduct substantially the same business outside of the development opportunity zone.

238.395(4)(a)3. 3. Ceases operations in the development opportunity zone and does not renew operation of the trade or business or a similar trade or business in the development opportunity zone within 12 months.

238.395(4)(b) (b) The corporation shall notify the department of revenue within 30 days after revoking an entitlement under par. (a).

238.395(5) (5) Certification based on the activity of another.

238.395(5)(a)(a) The corporation may certify for tax benefits a person that is conducting economic activity in the development opportunity zone under sub. (1) (e) or (f) and that is not otherwise entitled to claim tax benefits if all of the following apply:

238.395(5)(a)1. 1. The person's economic activity is instrumental in enabling another person to conduct economic activity in the development opportunity zone under sub. (1) (e) or (f).

238.395(5)(a)2. 2. The corporation determines that the economic activity of the other person under subd. 1. would not have occurred but for the involvement of the person to be certified for tax benefits under this subsection.

238.395(5)(a)3. 3. The person to be certified for tax benefits under this subsection will pass the benefits through to the other person conducting the economic activity under subd. 1., as determined by the corporation.

238.395(5)(a)4. 4. The other person conducting the economic activity under subd. 1. does not claim tax benefits under sub. (3).

238.395(5)(b) (b) A person intending to claim tax benefits under this subsection shall submit to the corporation an application, in the form required by the corporation, containing information required by the corporation and by the department of revenue.

238.395(5)(c) (c) The corporation shall notify the department of revenue of all persons certified to claim tax benefits under this subsection.

238.395(5)(d) (d) The corporation annually shall verify information submitted to the corporation under s. 71.07 (2dm) or (2dx), 71.28 (1dm) or (1dx), 71.47 (1dm) or (1dx), or 76.636.

238.395(5)(e) (e) The corporation shall revoke the entitlement of a person to claim tax benefits under this subsection if the person does any of the following:

238.395(5)(e)1. 1. Supplies false or misleading information to obtain the tax benefits.

238.395(5)(e)2. 2. Ceases operations in the development opportunity zone under sub. (1) (e) or (f).

238.395(5)(e)3. 3. Does not pass the benefits through to the other person conducting the economic activity under par. (a) 1., as determined by the corporation.

238.395(5)(f) (f) The corporation shall notify the department of revenue within 30 days after revoking an entitlement under par. (e).

238.395 History History: 1993 a. 232; 1995 a. 2; 1995 a. 27 ss. 6936p, 6936r, 9130 (4); 1997 a. 3, 27; 1999 a. 9, 32; 2001 a. 16, 104; 2003 a. 33; 2005 a. 259; 2007 a. 20; 2009 a. 28; 2011 a. 32 s. 3434; Stats. 2011 s. 238.395; 2011 a. 37 ss. 2 to 6; s. 13.92 (1) (bm) 2., (2) (i).



238.397 Enterprise development zone program.

238.397  Enterprise development zone program.

238.397(1)(1)  Definitions. In this section:

238.397(1)(a) (a) "Environmental pollution" has the meaning given in s. 299.01 (4).

238.397(1)(aj) (aj) "Environmental remediation" has the meaning given in s. 71.07 (2dx) (a) 3.

238.397(1)(am) (am) "Full-time job" has the meaning given in s. 238.30 (2m).

238.397(1)(b) (b) "Project" means economic activity in the state.

238.397(1)(c) (c) "Target population" has the meaning given in s. 238.30 (6).

238.397(1)(d) (d) "Tax benefits" has the meaning given in s. 238.30 (7).

238.397(2) (2) Criteria for designation as an enterprise development zone.

238.397(2)(a)(a) Subject to pars. (c), (d), and (e), the corporation may designate an area as an enterprise development zone for a project if the corporation determines all of the following:

238.397(2)(a)1. 1. That the project serves a public purpose.

238.397(2)(a)2. 2. That the project will likely retain or increase employment in the state.

238.397(2)(a)3. 3. That the project is not likely to occur or continue without the corporation's designation of the area as an enterprise development zone.

238.397(2)(a)4. 4. That the project will likely positively affect an area that meets at least 3 of the following criteria:

238.397(2)(a)4.a. a. The unemployment rate in the area is higher than the state average for the 18 months immediately preceding the date on which the application under sub. (3) was submitted to the corporation.

238.397(2)(a)4.b. b. The percentage of persons residing in the area who are members of households with household income levels at or below 80% of the statewide median household income is higher than the state average.

238.397(2)(a)4.c. c. The percentage of households in the area receiving unemployment insurance under ch. 108, relief funded by a relief block grant under ch. 49 or aid to families with dependent children under s. 49.19 is higher than the state average.

238.397(2)(a)4.d. d. In the 36 months immediately preceding the date on which the application under sub. (3) was submitted to the corporation, a number of workers in the area were permanently laid off by their employer or became unemployed as a result of a business action subject to s. 109.07 (1m).

238.397(2)(a)4.e. e. An employer in the vicinity of the area has given public notice under s. 109.07 (1m) (a) of either a business closing or a mass layoff of at least 25 employees, or 25% of the employees, of a business, whichever is greater, that will result in a number of workers in the area being laid off permanently.

238.397(2)(a)4.f. f. Property values in the area have been declining.

238.397(2)(a)4.g. g. There has been a decline in the population in the area.

238.397(2)(b) (b) In making a determination under par. (a), the corporation shall consider all of the following:

238.397(2)(b)1. 1. The extent of poverty, unemployment, or other factors contributing to general economic hardship in the area.

238.397(2)(b)2. 2. The prospects for new investment and economic development in the area.

238.397(2)(b)3. 3. The amount of investment that is likely to result from the project.

238.397(2)(b)4. 4. The number of full-time jobs that are likely to be created as a result of the project.

238.397(2)(b)5. 5. The number of full-time jobs that are likely to be available to the target population as a result of the project.

238.397(2)(b)6. 6. The competitive effect of designating the area as an enterprise development zone on other businesses in the area.

238.397(2)(b)7. 7. The needs of other areas of the state.

238.397(2)(b)8. 8. Any other factors that the corporation considers relevant.

238.397(2)(bg) (bg) Notwithstanding par. (a) and subject to pars. (c), (d), and (e), the corporation may designate an area as an enterprise development zone for a project if the corporation determines all of the following:

238.397(2)(bg)1. 1. That the project serves a public purpose.

238.397(2)(bg)2. 2. That the project is not likely to occur or continue without the corporation's designation of the area as an enterprise development zone.

238.397(2)(bg)3. 3. That the project will likely provide for significant environmental remediation.

238.397(2)(br) (br) In making a determination under par. (bg), the corporation shall consider all of the following:

238.397(2)(br)1. 1. The factors specified in par. (b) 1. to 8.

238.397(2)(br)2. 2. The environmental remediation that is likely to result from the project.

238.397(2)(c) (c) The corporation may not designate as an enterprise development zone, or as any part of an enterprise development zone, an area that is located within the boundaries of an area that is designated as a development opportunity zone under s. 238.395, the designation of which is in effect.

238.397(2)(d) (d) The corporation may not designate more than 98 enterprise development zones unless the corporation obtains the approval of the joint committee on finance to do so. Of the enterprise development zones that the corporation designates, at least 10 shall be designated under par. (bg).

238.397(2)(e) (e) The corporation may not designate any area as an enterprise development zone on or after March 6, 2009.

238.397(3) (3) Application and project plan.

238.397(3)(a)(a) A person that conducts or that intends to conduct a project and that desires to have the area in which the project is or is to be conducted designated as an enterprise development zone for the purpose of claiming tax benefits may submit to the corporation an application and a project plan.

238.397(3)(b) (b) A project plan under par. (a) shall include all of the following:

238.397(3)(b)1. 1. The name and address of the person's business for which tax benefits will be claimed.

238.397(3)(b)2. 2. The appropriate Wisconsin tax identification number of the person.

238.397(3)(b)3. 3. The names and addresses of other locations outside of the area proposed to be designated as an enterprise development zone where the person conducts business and a description of the business activities conducted at those locations.

238.397(3)(b)4. 4. The amount that the person proposes to invest in a business; to spend on the construction, rehabilitation, repair, or remodeling of a building; or to spend on the removal or containment of, or the restoration of soil or groundwater affected by, environmental pollution; in the area proposed to be designated as an enterprise development zone.

238.397(3)(b)5. 5. The estimated total investment of the person in the enterprise development zone.

238.397(3)(b)6. 6. The estimated number of full-time jobs that will be created, retained, or substantially upgraded as a result of the person's project in relation to the amount of tax benefits estimated for the person.

238.397(3)(b)7. 7. The person's plans to make reasonable attempts to hire employees from the target population.

238.397(3)(b)8. 8. The estimated number of full-time jobs that will be filled by members of the target population.

238.397(3)(b)10. 10. The boundaries or legal description of the area proposed to be designated as an enterprise development zone.

238.397(3)(b)11. 11. Any other information required by the corporation or the department of revenue.

238.397(3)(c) (c) The corporation may not accept or approve any applications or project plans submitted under par. (a) on or after March 6, 2009.

238.397(4) (4) Designation, certification and additional duties.

238.397(4)(a)(a) Except as provided in par. (h), if the corporation approves a project plan under sub. (3) and designates the area in which the person submitting the project plan conducts or intends to conduct the project as an enterprise development zone under the criteria under sub. (2), the corporation shall certify the person as eligible for tax benefits.

238.397(4)(c) (c) When the corporation designates an area as an enterprise development zone for a project, the corporation shall notify the governing body of any city, village, town, or federally recognized American Indian tribe or band in which the area is located of the area's designation.

238.397(4)(d) (d) The corporation shall notify the department of revenue of all persons entitled to claim tax benefits under this section, except that the corporation shall notify the office of the commissioner of insurance of all persons entitled to claim the credit under s. 76.636.

238.397(4)(f) (f) The tax benefits for which a person is certified as eligible under this subsection are not transferable to another person, business, or location, except to the extent permitted under section 383 of the internal revenue code.

238.397(4)(g) (g) The corporation annually shall verify information submitted to the corporation under s. 71.07 (2dx), 71.28 (1dx), 71.47 (1dx), or 76.636.

238.397(4)(h) (h) No person may be certified under this subsection on or after March 6, 2009.

238.397(5) (5) Duration and limits.

238.397(5)(a)(a) When the corporation designates an area as an enterprise development zone under this section, the corporation shall specify the length of time, not to exceed 84 months, that the designation is effective, subject to par. (d) and sub. (6).

238.397(5)(b) (b) When the corporation designates an area as an enterprise development zone under this section, the corporation shall establish a limit, not to exceed $3,000,000, for tax benefits for the enterprise development zone.

238.397(5)(c) (c) Annually, the corporation shall estimate the amount of forgone state revenue because of tax benefits claimed by persons in each enterprise development zone.

238.397(5)(d) (d)

238.397(5)(d)1.1. Notwithstanding the length of time specified by the corporation under par. (a), the designation of an area as an enterprise development zone shall expire 90 days after the day on which the corporation determines that the forgone tax revenues under par. (c) will equal or exceed the limit established for the enterprise development zone.

238.397(5)(d)2. 2. The corporation shall immediately notify the department of revenue and the governing body of any city, village, town, or federally recognized American Indian tribe or band in which the enterprise development zone is located of a change in the expiration date of the enterprise development zone under this paragraph.

238.397(6) (6) Revocation of entitlement.

238.397(6)(a)(a) The corporation shall revoke the entitlement of a person to claim tax benefits under this section, and the designation of the area as an enterprise development zone shall expire, if the person does any of the following:

238.397(6)(a)1. 1. Supplies false or misleading information to obtain the tax benefits.

238.397(6)(a)2. 2. Leaves the enterprise development zone to conduct substantially the same business outside of the enterprise development zone.

238.397(6)(a)3. 3. Ceases operations in the enterprise development zone and does not renew operation of the trade or business or a similar trade or business in the enterprise development zone within 12 months.

238.397(6)(b) (b) The corporation shall notify the department of revenue within 30 days after revoking an entitlement under par. (a).

238.397 History History: 1995 a. 27 ss. 6936s to 6936v, 9130 (4); 1995 a. 209, 227, 417; 1997 a. 3, 27, 39; 1999 a. 9, 32; 2005 a. 25, 259; 2009 a. 2, 87; 2011 a. 32 s. 3435; Stats. 2011 s. 238.397.



238.398 Agricultural development zone.

238.398  Agricultural development zone.

238.398(1) (1) In this section, "rural municipality" means any of the following:

238.398(1)(a) (a) A city, town, or village that is located in a county with a population density of less than 150 persons per square mile.

238.398(1)(b) (b) A city, town, or village with a population of 6,000 or less.

238.398(2) (2)

238.398(2)(a)(a) Except as provided under par. (c), the corporation may designate one area in the state as an agricultural development zone. The area must be located in a rural municipality. An agricultural business that is located in an agricultural development zone and that is certified by the corporation under sub. (3) is eligible for tax benefits as provided in sub. (3).

238.398(2)(b) (b) The designation of an area as an agricultural development zone shall be in effect for 10 years from the time that the corporation first designates the area. Not more than $5,000,000 in tax benefits may be claimed in an agricultural development zone, except that the corporation may allocate the amount of unallocated airport development zone tax credits, as provided under s. 238.3995 (3) (b), to agricultural development zones for which the $5,000,000 maximum allocation is insufficient. The corporation may change the boundaries of an agricultural development zone during the time that its designation is in effect. A change in the boundaries of an agricultural development zone does not affect the duration of the designation of the area or the maximum tax benefit amount that may be claimed in the agricultural development zone.

238.398(2)(c) (c) No area may be designated as an agricultural development zone on or after March 6, 2009.

238.398(3) (3)

238.398(3)(a)(a) Except as provided under par. (c), the corporation may certify for tax benefits in an agricultural development zone a new or expanding agricultural business that is located in the agricultural development zone. In determining whether to certify a business under this subsection, the corporation shall consider, among other things, the number of jobs that will be created or retained by the business.

238.398(3)(b) (b) When the corporation certifies an agricultural business under this subsection, the corporation shall establish a limit on the amount of tax benefits that the business may claim. The corporation shall enter into an agreement with the business that specifies the limit on the amount of tax benefits that the business may claim and reporting requirements with which the business must comply.

238.398(3)(c) (c) No business may be certified under this subsection on or after March 6, 2009.

238.398(4) (4)

238.398(4)(a)(a) The corporation shall notify the department of revenue of all the following:

238.398(4)(a)1. 1. An agricultural development zone's designation.

238.398(4)(a)2. 2. A business's certification and the limit on the amount of tax benefits that the business may claim.

238.398(4)(a)3. 3. The revocation of a business's certification.

238.398(4)(b) (b) The corporation shall annually verify information submitted to the corporation under s. 71.07 (2dm) or (2dx), 71.28 (1dm) or (1dx), 71.47 (1dm) or (1dx), or 76.636.

238.398(5) (5) The corporation shall adopt rules for the operation of this section, including rules related to all the following:

238.398(5)(a) (a) Criteria for designating an area as an agricultural development zone.

238.398(5)(b) (b) Criteria for certifying a business for tax benefits.

238.398(5)(c) (c) Standards for establishing the limit on the amount of tax benefits that a business may claim.

238.398(5)(d) (d) Reporting requirements for certified businesses.

238.398(5)(e) (e) The exchange of information between the corporation and the department of revenue.

238.398(5)(f) (f) Reasons for revoking a business's certification.

238.398(5)(g) (g) Standards for changing the boundaries of an agricultural development zone.

238.398 History History: 2001 a. 16, 104; 2005 a. 259; 2007 a. 183; 2009 a. 2; 2011 a. 32 s. 3436; Stats. 2011 s. 238.398.



238.399 Enterprise zone.

238.399  Enterprise zone.

238.399(1)(1)  Definitions. In this section:

238.399(1)(am) (am)

238.399(1)(am)1.1. Except as provided in subd. 2., "full-time employee" means an individual who is employed in a regular, nonseasonal job and who, as a condition of employment, is required to work at least 2,080 hours per year, including paid leave and holidays.

238.399(1)(am)2. 2. The corporation may grant exceptions to the requirement under subd. 1. that a full-time employee means an individual who, as a condition of employment, is required to work at least 2,080 hours per year if all of the following apply:

238.399(1)(am)2.a. a. The individual is employed in a job for which the annual pay is more than the amount determined by multiplying 2,080 by 150 percent of the federal minimum wage.

238.399(1)(am)2.b. b. The individual is offered retirement, health, and other benefits that are equivalent to the retirement, health, and other benefits offered to an individual who is required to work at least 2,080 hours per year.

238.399(1)(bm) (bm) "Personnel" means all of the following:

238.399(1)(bm)1. 1. A business' employees in an enterprise zone.

238.399(1)(bm)2. 2. Individuals who provide services to a business as independent contractors in this state.

238.399(1)(c) (c) "Tax benefits" means the income and franchise tax credits under ss. 71.07 (3w), 71.28 (3w), and 71.47 (3w).

238.399(3) (3) Designation of enterprise zones; criteria.

238.399(3)(a)(a) The corporation may designate not more than 20 enterprise zones.

238.399(3)(b) (b) In determining whether to designate an area under par. (a), the corporation shall consider all of the following:

238.399(3)(b)1. 1. Indicators of the area's economic need, which may include data regarding household income, average wages, the condition of property, housing values, population decline, job losses, infrastructure and energy support, the rate of business development, and the existing resources available to the area.

238.399(3)(b)2. 2. The effect of designation on other initiatives and programs to promote economic and community development in the area, including job retention, job creation, job training, and creating high-paying jobs.

238.399(3)(bm) (bm) The corporation shall specify whether an enterprise zone designated under par. (a) is located in a tier I county or municipality or a tier II county or municipality.

238.399(3)(c) (c) The corporation shall, to the extent possible, give preference to the greatest economic need.

238.399(3)(d) (d) Notwithstanding pars. (b) and (c), the department [corporation] shall designate as enterprise zones at least 3 areas comprising political subdivisions whose populations total less than 5,000 and at least 2 areas comprising political subdivisions whose populations total 5,000 or more but less than 30,000. In designating an enterprise zone under this paragraph, the department [corporation] may consider indicators of an area's economic need and the effect of designation on other economic development activities.

238.399(4) (4) Time limits; reporting. A designation under sub. (3) may remain in effect for no more than 12 years.

238.399(5) (5) Certification. The corporation may certify for tax benefits any of the following:

238.399(5)(a) (a) A business that begins operations in an enterprise zone.

238.399(5)(b) (b) A business that relocates to an enterprise zone from outside this state, if the business offers compensation and benefits to its employees working in the zone for the same type of work that are at least as favorable as those offered to its employees working outside the zone, as determined by the corporation.

238.399(5)(c) (c) A business that expands operations in an enterprise zone, but only if any of the following apply:

238.399(5)(c)1. 1. The business will increase its personnel by at least 10 percent and all of the following apply:

238.399(5)(c)1.a. a. The business enters into an agreement with the corporation to claim tax benefits only for years during which the business maintains the increased level of personnel.

238.399(5)(c)1.b. b. The business offers compensation and benefits for the same type of work to its employees working in the enterprise zone that are at least as favorable as those offered to its employees working in this state but outside the zone, as determined by the corporation.

238.399(5)(c)2. 2. The business makes a significant capital investment in property located in the enterprise zone and all of the following apply:

238.399(5)(c)2.b. b. The business enters into an agreement with the corporation to claim tax benefits only for years during which the business maintains the capital investment.

238.399(5)(c)2.c. c. The business offers compensation and benefits for the same type of work to its employees working in the zone that are at least as favorable as those offered to its employees working in this state but outside the zone, as determined by the corporation.

238.399(5)(d) (d) A business that retains jobs in an enterprise zone, but only if the business makes a significant capital investment in property located in the enterprise zone and, unless the property is located in an enterprise zone designated under sub. (3) (d), at least one of the following applies:

238.399(5)(d)1. 1. The business is a manufacturer with a significant supply chain in the state, as determined by the corporation.

238.399(5)(d)2. 2. More than 500 full-time employees are employed by the business in the enterprise zone.

238.399(5)(e) (e) A business located in an enterprise zone if the business purchases tangible personal property, items, property, or goods under s. 77.52 (1) (b), (c), or (d), or services from Wisconsin vendors, as determined by the corporation.

238.399(5m) (5m) Additional tax benefits for significant capital expenditures. If the corporation determines that a business certified under sub. (5) makes a significant capital expenditure in the enterprise zone, the corporation may certify the business to receive additional tax benefits in an amount to be determined by the corporation, but not exceeding 10 percent of the business' capital expenditures. The corporation shall, in a manner determined by the corporation, allocate the tax benefits a business is certified to receive under this subsection over the remainder of the time limit of the enterprise zone under sub. (4).

238.399(6) (6) Other duties.

238.399(6)(a)(a) The corporation shall notify the department of revenue when the corporation certifies a business to receive tax benefits.

238.399(6)(b) (b) The corporation shall revoke a certification under sub. (5) if the business does any of the following:

238.399(6)(b)1. 1. Supplies false or misleading information to obtain tax benefits.

238.399(6)(b)2. 2. Leaves the enterprise zone to conduct substantially the same business outside of the enterprise zone.

238.399(6)(b)3. 3. Ceases operations in the enterprise zone and does not renew operation of the business or a similar business in the enterprise zone within 12 months.

238.399(6)(c) (c) The corporation shall notify the department of revenue within 30 days of a revocation under par. (b).

238.399(6)(d) (d) The corporation may require a business to repay any tax benefits the business claims for a year in which the business failed to maintain employment levels or a significant capital investment in property required by an agreement under sub. (5) (c).

238.399(6)(e) (e) The corporation shall determine the maximum amount of the tax credits under ss. 71.07 (3w), 71.28 (3w), and 71.47 (3w) that a certified business may claim and shall notify the department of revenue of this amount.

238.399(6)(f) (f) The corporation shall annually verify the information submitted to the corporation under ss. 71.07 (3w), 71.28 (3w), or 71.47 (3w).

238.399(6)(g) (g) The corporation shall adopt policies and procedures specifying all of the following:

238.399(6)(g)1. 1. The definitions of a tier I county or municipality and a tier II county or municipality. The corporation may consider all of the following information when establishing the definitions required under this subdivision:

238.399(6)(g)1.a. a. Unemployment rate.

238.399(6)(g)1.b. b. Percentage of families with incomes below the poverty line established under 42 USC 9902 (2).

238.399(6)(g)1.c. c. Median family income.

238.399(6)(g)1.d. d. Median per capita income.

238.399(6)(g)1.e. e. Other significant or irregular indicators of economic distress, such as a natural disaster or mass layoff.

238.399(6)(g)2m. 2m. The definition of "significant capital investment" for purposes of sub. (5).

238.399(6)(g)3. 3. The definition of "significant capital expenditure" for purposes of sub. (5m).

238.399 History History: 2005 a. 361; 2007 a. 20, 97, 100; 2009 a. 11, 28, 266, 267; 2011 a. 26; 2011 a. 32 s. 3437; Stats. 2011 s. 238.399; 2013 a. 20; s. 13.92 (1) (bm) 2., (2) (i).



238.3995 Airport development zones.

238.3995  Airport development zones.

238.3995(1) (1)  Definitions. In this section:

238.3995(1)(a) (a) "Airport development project" means a business that locates or expands in an area designated as an airport development zone in this state.

238.3995(1)(b) (b) "Full-time job" has the meaning given in s. 238.30 (2m).

238.3995(1)(c) (c) "Target population" has the meaning given in s. 238.30 (6).

238.3995(1)(d) (d) "Tax benefits" means the development zones capital investment credit under ss. 71.07 (2dm), 71.28 (1dm), and 71.47 (1dm) and the development zones credit under ss. 71.07 (2dx), 71.28 (1dx), and 71.47 (1dx).

238.3995(2) (2) Designation of an airport development zone.

238.3995(2)(a)(a) Subject to pars. (c) and (e), the corporation may designate an area as an airport development zone if the corporation determines all of the following:

238.3995(2)(a)1. 1. That an airport development project is desired for the area, as evidenced by a resolution of the governing body of each county, city, village, and town in which territory of the airport development zone will be located.

238.3995(2)(a)2. 2. That the airport development project serves a public purpose.

238.3995(2)(a)3. 3. That the airport development project will likely retain or increase employment in the state.

238.3995(2)(a)4. 4. That the airport development project is not likely to occur or continue without the corporation designation of the area as an airport development zone.

238.3995(2)(a)5. 5. That the airport development project will likely positively affect the area.

238.3995(2)(a)6. 6. That an airport is located in the area designated as an airport development zone, that the airport has at least 2 runways at the time of the designation, and that the airport's primary runway is at least 5,000 feet in length and its secondary runway is at least 3,000 feet in length.

238.3995(2)(b) (b) In making a determination under par. (a), the corporation shall consider all of the following:

238.3995(2)(b)1. 1. The extent of poverty, unemployment, or other factors contributing to general economic hardship in the area.

238.3995(2)(b)2. 2. The prospects for new investment and economic development in the area.

238.3995(2)(b)3. 3. The amount of investment that is likely to result from the airport development project.

238.3995(2)(b)4. 4. The number of full-time jobs that are likely to be created as a result of the airport development project.

238.3995(2)(b)5. 5. The number of full-time jobs that are likely to be available to the target population as a result of the project.

238.3995(2)(b)6. 6. The competitive effect of designating the area as an airport development zone on other businesses in the area.

238.3995(2)(b)7. 7. The needs of other areas of the state.

238.3995(2)(b)8. 8. Any other factors that the corporation considers relevant.

238.3995(2)(c) (c)

238.3995(2)(c)1.1. The corporation may not designate as an airport development zone, or as any part of an airport development zone, an area that is located within the boundaries of an area that is designated as a development zone under s. 238.31, as a development opportunity zone under s. 238.395, or as an enterprise development zone under s. 238.397.

238.3995(2)(c)2. 2. The corporation shall give the department of transportation the opportunity to review and comment on any proposed designation under this subsection and the department of transportation may deny any such designation if the department of transportation determines that the designation would compromise the airport's safety or utility. The department of transportation may also review and comment on any land use or compatibility issues related to any proposed designation under this subsection.

238.3995(2)(c)3. 3. A proposed designation under this subsection shall comply with all relevant local ordinances.

238.3995(2)(d) (d) Notwithstanding pars. (a) to (c), and except as provided in par. (e), the corporation shall designate as an airport development zone the area within the boundaries of Adams, Fond du Lac, Green Lake, Juneau, Langlade, Lincoln, Marathon, Marquette, Menominee, Oneida, Portage, Price, Shawano, Taylor, Waupaca, Waushara, Winnebago, Wood, and Vilas counties.

238.3995(2)(e) (e) No area may be designated as an airport development zone under this subsection on or after March 6, 2009.

238.3995(3) (3) Duration of designation; limits on tax benefits.

238.3995(3)(a)(a) When the corporation designates an area as an airport development zone, the corporation shall specify the length of time, not to exceed 84 months, that the designation is effective, subject to par. (d). The corporation shall notify each person certified for tax benefits in an airport development zone, the department of revenue, the department of transportation, the Wisconsin Housing and Economic Development Authority, and the governing body of each county, city, village, town, and federally recognized American Indian tribe or band in which territory of the airport development zone is located of the designation of and expiration date of the airport development zone.

238.3995(3)(b) (b) When the corporation designates an area as an airport development zone, the corporation shall establish a limit, not to exceed $3,000,000, for tax benefits applicable to the airport development zone, except that the corporation shall limit the amount of tax benefits applicable to the airport development zone designated under sub. (2) (d) to $750,000. The total tax benefits applicable to all airport development zones may not exceed $9,000,000, less any amount allocated to technology zones under s. 238.23 (2) (b) and to agricultural development zones under s. 238.398 (2) (b), and except that the total amount allocated to all technology zones under s. 238.23 (2) (b) and to all agricultural development zones under s. 238.398 (2) (b), may not exceed $6,000,000. The corporation may not reallocate amounts as provided under this paragraph on or after January 1, 2010, except that the corporation may, after 48 months from the month of any designation under this section, evaluate the area designated as an airport development zone and reallocate the amount of available tax benefits.

238.3995(3)(c) (c) Annually, the corporation shall estimate the amount of forgone state revenue because of tax benefits claimed by persons in each airport development zone.

238.3995(3)(d) (d)

238.3995(3)(d)1.1. Notwithstanding the length of time specified by the corporation under par. (a), the designation of an area as an airport development zone shall expire 90 days after the day on which the corporation determines that the forgone tax revenues estimated under par. (c) will equal or exceed the limit established for the airport development zone.

238.3995(3)(d)2. 2. The corporation shall immediately notify each person certified for tax benefits in an airport development zone, the department of revenue, the department of transportation, the Wisconsin Housing and Economic Development Authority, and the governing body of each county, city, village, town, and federally recognized American Indian tribe or band in which territory of the airport development zone is located of a change in the expiration date of the airport development zone under this paragraph.

238.3995(4) (4) Certification for tax benefits.

238.3995(4)(a)(a) A person that intends to operate a place of business in an airport development zone may submit to the corporation an application and a business plan. The business plan shall include all of the following:

238.3995(4)(a)1. 1. The name and address of the person's business for which tax benefits will be claimed.

238.3995(4)(a)2. 2. The appropriate Wisconsin tax identification number of the person.

238.3995(4)(a)3. 3. The names and addresses of other locations outside of the airport development zone where the person conducts business and a description of the business activities conducted at those locations.

238.3995(4)(a)4. 4. The amount that the person proposes to invest in the place of business or to spend on the construction, rehabilitation, repair, or remodeling of a building in the airport development zone.

238.3995(4)(a)5. 5. The estimated total investment of the person in the airport development zone.

238.3995(4)(a)6. 6. The estimated number of full-time jobs that will be created, retained, or substantially upgraded as a result of the person's place of business in the airport development zone in relation to the amount of tax benefits estimated for the person.

238.3995(4)(a)7. 7. The person's plans to make reasonable attempts to hire employees from the target population.

238.3995(4)(a)8. 8. The estimated number of full-time jobs that will be filled by members of the target population.

238.3995(4)(a)10. 10. Any other information required by the corporation or the department of revenue.

238.3995(4)(am) (am) A person that intends to operate a business in the airport development zone designated under sub. (2) (d) may submit to the corporation an application and a business plan that includes all of the information required under par. (a). In approving business plans submitted under this paragraph, the corporation shall give higher priority to airport development projects located or proposed to be located in areas that have a low median household income, as determined by the corporation.

238.3995(4)(ar) (ar) The corporation may not accept or approve any applications or business plans submitted under par. (a) on or after March 6, 2009.

238.3995(4)(b) (b)

238.3995(4)(b)1.1. Except as provided in subd. 2., if the corporation approves a business plan under par. (a) or (am), the corporation shall certify the person as eligible for tax benefits. The corporation shall notify the department of revenue within 30 days of certifying a person under this paragraph.

238.3995(4)(b)2. 2. No person may be certified under this paragraph on or after March 6, 2009.

238.3995(4)(c) (c) The corporation shall revoke a person's certification under par. (b) when the designation of the applicable airport development zone expires or if the person does any of the following:

238.3995(4)(c)1. 1. Supplies false or misleading information to obtain the tax benefits.

238.3995(4)(c)2. 2. Leaves the airport development zone to conduct substantially the same business outside of the airport development zone.

238.3995(4)(c)3. 3. Ceases operations in the airport development zone and does not renew operation of the business or a similar business in the airport development zone within 12 months.

238.3995(4)(d) (d) The corporation shall notify the department of revenue within 30 days after revoking a certification under par. (c).

238.3995(4)(e) (e) The tax benefits for which a person is certified as eligible under par. (b) are not transferable to another person, business, or location, except to the extent permitted under section 383 of the Internal Revenue Code.

238.3995(5) (5) Verification of information. The corporation annually shall verify information submitted to the corporation under ss. 71.07 (2dm) and (2dx), 71.28 (1dm) and (1dx), and 71.47 (1dm) and (1dx) as it relates to airport development zones.

238.3995 History History: 2005 a. 487; 2007 a. 96 s. 131; 2007 a. 183; 2009 a. 2; 2011 a. 32 s. 3438; Stats. 2011 s. 238.3995.






240. Fraudulent conveyances and contracts relating to real estate.

240.01 Conveyances, when void.

240.01  Conveyances, when void. Every conveyance of any estate or interest in land, or the rents and profits of lands and every charge upon lands or upon the rents and profits thereof, made or created with the intent to defraud prior or subsequent purchasers for a valuable consideration of the same lands, rents or profits, as against such purchasers, shall be void.



240.02 Conveyances not fraudulent, when.

240.02  Conveyances not fraudulent, when. No such conveyance or charge shall be deemed fraudulent in favor of a subsequent purchaser who shall have actual or legal notice thereof at the time of his or her purchase, unless it shall appear that the grantee in such conveyance or person to be benefited by such charge was privy to the fraud intended.

240.02 History History: 1991 a. 316.



240.03 Conveyances with power of revocation, void.

240.03  Conveyances with power of revocation, void. Every conveyance or charge of or upon any estate or interest in lands containing any provision for the revocation, determination or alteration of such estate or interest or any part thereof, at the will of the grantor, shall be void as against subsequent purchasers from such grantor for a valuable consideration of any estate or interest so liable to be revoked or determined, although the same be not expressly revoked, determined or altered by such grantor by virtue of the power reserved or expressed in such prior conveyance or charge.



240.04 Such conveyances valid, when.

240.04  Such conveyances valid, when. Where a power to revoke a conveyance of any lands or the rents and profits thereof and to reconvey the same shall be given to any person other than the grantor in such conveyance, and such person shall thereafter convey the same lands, rents or profits to a purchaser for a valuable consideration, such subsequent conveyance shall be valid in the same manner and to the same extent as if the power of revocation were recited therein and the intent to revoke the former conveyance expressly declared.



240.05 Same subject.

240.05  Same subject. If a conveyance to a purchaser, under either s. 240.03 or 240.04, shall be made before the person making the same shall be entitled to execute a power of revocation it shall nevertheless be valid from the time the power of revocation shall actually vest in such person in the same manner and to the same extent as if then made.

240.05 History History: 1991 a. 316.



240.10 Real estate agency contracts.

240.10  Real estate agency contracts.

240.10(1) (1) Every contract to pay a commission to a real estate agent or broker or to any other person for selling or buying real estate shall be void unless such contract or note or memorandum thereof describes that real estate; expresses the price for which the same may be sold or purchased, the commission to be paid and the period during which the agent or broker shall procure a buyer or seller; is in writing; and is subscribed by the person agreeing to pay such commission, except that a contract to pay a commission to a person for locating a type of property need not describe the property.

240.10(2) (2) Every contract to pay a commission to any real estate agent or broker or to any person for leasing real estate for a term exceeding 3 years shall be void unless such contract, note or memorandum thereof describes that real estate; expresses the rent to be paid or a method to determine the same, the length of the lease, the commission to be paid, and the period during which said person shall procure a tenant; is in writing; and is subscribed by the person agreeing to pay such commission, except that a contract to pay a commission to a person for locating a type of property need not describe the property.

240.10 History History: 1991 a. 163.

240.10 Annotation If a defective commission agreement signed by a principal clearly refers to a certain transaction in which a binding lease or sales contract has previously been made, it does not defeat the purpose of sub. (1) to allow the integration of that document into the commission agreement, even though there is not a specific reference to the document itself; however, if the reference to the transaction is not clear and certain, then integration should not be allowed, even in the case of a previously existing lease or sales contract. Buckman v. E. H. Schaefer & Associates, Inc. 50 Wis. 2d 755, 185 N.W.2d 328 (1971).

240.10 Annotation If an otherwise sufficient written memorandum is executed after the broker has performed his or her services, the fact that it specifically states that all services have been completed and is signed by the principal should be deemed substantial compliance with the requirement that a time period be stated. Buckman v. E. H. Schaefer & Associates, Inc. 50 Wis. 2d 755, 185 N.W.2d 328 (1971).

240.10 Annotation A valid real estate contract existed, notwithstanding the absence of a co-owner's signature. Winston v. Minkin, 63 Wis. 2d 46, 216 N.W.2d 38.

240.10 Annotation This section was not applicable in a broker's suit for a commission for negotiating lease when oral authorization allegedly given to the broker was communicated to the broker in Wisconsin but the place of performance of the alleged contract was Tennessee. Paulson v. Shapiro, 490 F.2d 1 (1973).

240.10 Annotation This section barred an action in quantum meruit for services related to the sale of real estate. Farnsworth, McKoane & Co. v. North Shore Savings & Loan Association, 504 F. Supp. 673 (1981).






241. Fraudulent contracts.

241.02 Agreements, what must be written.

241.02  Agreements, what must be written.

241.02(1) (1) In the following case every agreement shall be void unless such agreement or some note or memorandum thereof, expressing the consideration, be in writing and subscribed by the party charged therewith:

241.02(1)(a) (a) Every agreement that by its terms is not to be performed within one year from the making thereof.

241.02(1)(b) (b) Every special promise to answer for the debt, default or miscarriage of another person.

241.02(1)(c) (c) Every agreement, promise or undertaking made upon consideration of marriage, except mutual promises to marry.

241.02(2) (2) Subsection (1) does not apply to a marital property agreement complying with ch. 766.

241.02 History History: 1983 a. 186.

241.02 Annotation A stock-purchase plan is not subject to this section. Younger v. Rosenow Paper & Supply Co. 51 Wis. 2d 619, 188 N.W.2d 507 (1971).

241.02 Annotation Although a contract was unenforceable due to the statute of frauds, a party providing services could recover upon quantum meruit. Theuerkauf v. Sutton, 102 Wis. 2d 176, 306 N.W.2d 651 (1981).

241.02 Annotation The plaintiff law firm was barred by sub. (1) (b) from enforcing the defendant's oral promise to pay a friend's legal fees. Cook & Franke, S. C. v. Meilman, 136 Wis. 2d 434, 402 N.W.2d 361 (Ct. App. 1987).

241.02 Annotation A person who retained a law firm to represent the interests of another person was responsible for payment of the legal fees. This section did not require that there be a written agreement to pay. Brennan, Steil v. Colby, 189 Wis. 2d 344, 525 N.W.2d 273 (Ct. App. 1994).

241.02 Annotation Contracts for an indefinite duration are terminable at will or are void for failure to comply with sub. (1). Landess v. Borden, Inc. 667 F.2d 628 (1981).



241.025 Contracts for employment.

241.025  Contracts for employment. Any person who shall represent, as an inducement to the sale of any course of study, that that person or the school offering such course will, upon the purchaser's completion of such course, place such purchaser in employment unless there is a written contract between such school and an employer whereby the latter is bound to furnish such employment as represented, is guilty of a misdemeanor. Such purchaser shall be entitled, if such representation is made and no such contract exists, to have the purchase price, tuition, fee or other consideration paid for the course refunded and may recover the same in an action of debt.

241.025 History History: 1991 a. 316.



241.03 Croppers' contracts; filing, security interest.

241.03  Croppers' contracts; filing, security interest.

241.03(1)(1) No landowner-cropper contract is valid, except between the parties to the contract, unless the contract, subscribed by the parties, describing the premises and containing the entire agreement between the parties, or a copy of the contract, has been filed with the register of deeds of the county where the premises are located. The register of deeds shall file, endorse, enter and index croppers' contracts filed with the register of deeds in substantially the same manner as provided for financing statements covering security interests in fixtures.

241.03(2) (2) In case such cropper contract is not filed then, except between the parties thereto, the cropper shall be conclusively presumed to have title and possession to an undivided one-half interest in all crops covered by such contract and the relationship between the landowner and cropper to be that of landlord and tenant.

241.03(3) (3) Such cropper contract is not subject to ch. 409 unless the contract expressly creates a security interest.

241.03 History History: 1991 a. 316; 1993 a. 301; 1997 a. 254.



241.05 Presumption if possession not changed.

241.05  Presumption if possession not changed. Every sale made by a vendor, of goods and chattels in the vendor's possession or control, and every assignment of goods and chattels, unless the same be accompanied by an immediate delivery and followed by an actual and continued change of possession of the things sold or assigned, shall be presumed to be fraudulent and void as against the creditors of the vendor or the creditors of the person making such assignment or subsequent purchasers in good faith; and shall be conclusive evidence of fraud unless it shall be made to appear on the part of the persons claiming under such sale or assignment that the same was made in good faith and without any intent to defraud such creditors or purchasers.

241.05 History History: 1991 a. 316.



241.06 "Creditors" defined.

241.06  "Creditors" defined. The term "creditors," as used in s. 241.05, shall be construed to include all persons who shall be creditors of the vendor or assignor at any time while such goods and chattels shall remain in the vendor's or assignor's possession or control.

241.06 History History: 1991 a. 316.



241.07 Excepted cases.

241.07  Excepted cases. Nothing contained in ss. 241.05 and 241.06 shall be construed to apply to contracts of bottomry or respondentia, nor to assignments or hypothecations of vessels or goods at sea or in foreign ports, or without this state; provided, the assignee or mortgagee shall take possession of such ship, vessels or goods as soon as may be after the arrival thereof within this state.



241.09 Assignment of wages.

241.09  Assignment of wages. No assignment of the salary or wages of any married person is valid for any purpose unless the assignment is in writing signed by the person's spouse, if the spouse at the time is a member of the family, and unless the spouse's signature is witnessed by 2 disinterested witnesses. No assignment of the salary or wages of any person is valid as to any such salary or wages accruing more than 6 months after the date of the making of the assignment, except that any assignment of wages made in connection with a proceeding under s. 128.21 shall run concurrently with the period during which the amortization proceedings are in effect and shall become void upon the dismissal of the proceedings. Nothing in this section shall apply to assignments made under s. 109.09 or ch. 767, nor to any authorization from an employee to an employer directing deductions from wages to accrue in the future for union or employee club dues, insurance or annuities, war bond purchases, a revocable and voluntary deduction to a credit union or a state chartered financial institution operated primarily for the benefit of the employees of any particular employer or other financial institution under s. 705.01 (3), for contributions to the American Red Cross, a community fund or other similar charity, or any indebtedness to the employer. No assignment of salary or wages or voluntary deduction which is permitted under this section shall be valid if prohibited by s. 422.404.

241.09 History History: 1971 c. 228 s. 44; 1971 c. 239, 307; 1973 c. 255; 1975 c. 12, 199; 1975 c. 380 s. 5; 1979 c. 352.

241.09 Cross-reference Cross-reference: See s. 422.404 (2) for a provision as to renewal of earnings assignment in consumer credit transactions.

241.09 Annotation Insurance renewal commissions are "wages" under this section. Central National Bank of Wausau v. Dustin, 107 Wis. 2d 614, 321 N.W.2d 321 (Ct. App. 1982).



241.24 Board of trade contracts.

241.24  Board of trade contracts. No contract for the future purchase, sale, transfer or delivery of personal property through a board of trade or organized commodity exchange is void when either party thereto intends, in good faith, to perform the same; and an intention on the part of either not to perform any such contract does not invalidate it if the other party in good faith intends to perform the same. No such contract is void because the vendor was not, at the time it was made, the owner of the property contracted to be sold; and in any action by either party for the enforcement of its terms or to recover damages for a breach thereof it is incompetent to show in defense, by any extrinsic evidence, that such contract had any other intent or meaning than it expresses; and it and all collateral contracts, agreements or securities growing out of it or of which they may have formed the consideration in whole or in part are legal and valid. Nothing herein shall be construed to exclude evidence of fraud in the procuring of any such contract as is first mentioned herein, or of any collateral contract, agreement or security growing out of it, or that any such contract was not entered into upon sufficient consideration, or is not supported thereby, or that both parties intended to make a wagering contract.



241.25 Transfer of bank book to be in writing.

241.25  Transfer of bank book to be in writing. No gift, sale, assignment or transfer of any saving fund bank book bearing evidence of bank deposits or of any interest in the deposits represented thereby, shall be valid unless the same shall be in writing and the same or a copy thereof delivered to the bank issuing such bank deposit book.



241.27 Contracts requiring warning.

241.27  Contracts requiring warning. Every proposed contract for the benefit of any person, firm or corporation furnishing or supplying in any wise whatever, goods, wares or merchandise to hawkers or peddlers and which by its terms upon execution thereof would bind any person to answer for the debt, default or miscarriage of any such hawker or peddler, in lawfully or unlawfully disposing of such goods, wares or merchandise or the proceeds thereof, or which would bind any person to guarantee or answer for any debt or liability incurred by such hawker or peddler in acquiring any title to or interest in the goods, wares or merchandise to be disposed of by such hawker or peddler or in acquiring any title to or interest in any equipment intended to be used in conducting the business of such hawker or peddler, shall have plainly printed upon it, in red ink, in type not smaller than 10 point boldface type, at the time of its execution and directly above the place for the signature of the person who would, by signing such contract, become obligated to so answer for the debt, default or miscarriage of any such peddler or hawker, the following statement: "Warning — this may obligate you to pay money". Every such contract not containing such statement shall be unlawful and in any action brought upon any such contract in any court of this state, such contract shall be construed in accordance with the laws of this state. The provisions of this section, however, shall not apply to any such contract where the same contains a provision expressly limiting the amount of the liability of each person obligated to answer for the debt, default or miscarriage of any such peddler or hawker.



241.28 Unsolicited goods.

241.28  Unsolicited goods. If unsolicited goods or merchandise of any kind are either addressed to or intended for the recipient, the goods or merchandise shall, unless otherwise agreed, be deemed a gift to the recipient who may use them or dispose of them in any manner without any obligation to the sender.






242. Uniform fraudulent transfer act.

242.01 Definitions.

242.01  Definitions. In this chapter:

242.01(1) (1) "Affiliate" means any of the following:

242.01(1)(a) (a) A person who directly or indirectly owns, controls or holds with power to vote, 20% or more of the outstanding voting securities of the debtor, other than a person who holds the securities:

242.01(1)(a)1. 1. As a fiduciary or agent without sole discretionary power to vote the securities; or

242.01(1)(a)2. 2. Solely to secure a debt, if the person has not in fact exercised the power to vote.

242.01(1)(b) (b) A corporation 20% or more of whose outstanding voting securities are directly or indirectly owned, controlled or held with power to vote, by the debtor or a person who directly or indirectly owns, controls or holds with power to vote, 20% or more of the outstanding voting securities of the debtor, other than a person who holds the securities:

242.01(1)(b)1. 1. As a fiduciary or agent without sole discretionary power to vote the securities;

242.01(1)(b)2. 2. Solely to secure a debt, if the person has not in fact exercised the power to vote.

242.01(1)(c) (c) A person whose business is operated by the debtor under a lease or other agreement, or a person substantially all of whose assets are controlled by the debtor.

242.01(1)(d) (d) A person who operates the debtor's business under a lease or other agreement or controls substantially all of the debtor's assets.

242.01(2) (2) "Asset" means property of a debtor, but does not include any of the following:

242.01(2)(a) (a) Property to the extent it is encumbered by a valid lien.

242.01(2)(b) (b) Property to the extent it is generally exempt under nonbankruptcy law.

242.01(2)(bm) (bm) Property to the extent it is exempt under s. 815.18.

242.01(2)(c) (c) An interest in property held in tenancy by the entireties to the extent it is not subject to process by a creditor holding a claim against only one tenant.

242.01(3) (3) "Claim" means a right to payment, whether or not the right is reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured or unsecured.

242.01(4) (4) "Creditor" means a person who has a claim.

242.01(5) (5) "Debt" means liability on a claim.

242.01(6) (6) "Debtor" means a person who is liable on a claim.

242.01(7) (7) "Insider" includes any of the following:

242.01(7)(a) (a) If the debtor is an individual:

242.01(7)(a)1. 1. A relative of the debtor or of a general partner of the debtor;

242.01(7)(a)2. 2. A partnership in which the debtor is a general partner;

242.01(7)(a)3. 3. A general partner in a partnership described in subd. 2.;

242.01(7)(a)4. 4. A corporation of which the debtor is a director, officer or person in control; or

242.01(7)(a)5. 5. A limited liability company of which the debtor is a manager or person in control.

242.01(7)(b) (b) If the debtor is a corporation:

242.01(7)(b)1. 1. A director of the debtor;

242.01(7)(b)2. 2. An officer of the debtor;

242.01(7)(b)3. 3. A person in control of the debtor;

242.01(7)(b)4. 4. A partnership in which the debtor is a general partner;

242.01(7)(b)5. 5. A general partner in a partnership described in subd. 4.; or

242.01(7)(b)6. 6. A relative of a general partner, director, officer or person in control of the debtor.

242.01(7)(bL) (bL) If the debtor is a limited liability company, any of the following:

242.01(7)(bL)1. 1. A manager of the debtor.

242.01(7)(bL)2. 2. A person in control of the debtor.

242.01(7)(bL)3. 3. A partnership in which the debtor is a general partner.

242.01(7)(bL)4. 4. A general partner in a partnership described in subd. 3.

242.01(7)(bL)5. 5. A relative of a manager or person in control of the debtor.

242.01(7)(c) (c) If the debtor is a partnership:

242.01(7)(c)1. 1. A general partner in the debtor;

242.01(7)(c)2. 2. A relative of a general partner in, a general partner of or a person in control of the debtor;

242.01(7)(c)3. 3. Another partnership in which the debtor is a general partner;

242.01(7)(c)4. 4. A general partner in a partnership described in subd. 3.; or

242.01(7)(c)5. 5. A person in control of the debtor.

242.01(7)(d) (d) An affiliate, or an insider of an affiliate as if the affiliate were the debtor.

242.01(7)(e) (e) A managing agent of the debtor.

242.01(8) (8) "Lien" means a charge against or an interest in property to secure payment of a debt or performance of an obligation, and includes a security interest created by agreement, a judicial lien obtained by legal or equitable process or proceedings, a common-law lien or a statutory lien.

242.01(9) (9) "Person" means an individual, partnership, corporation, limited liability company, association, organization, government or governmental subdivision or agency, business trust, estate, trust or any other legal or commercial entity.

242.01(10) (10) "Property" means anything that may be the subject of ownership.

242.01(11) (11) "Relative" means an individual related by blood within the 3rd degree of kinship as computed under s. 990.001 (16), a spouse or an individual related to a spouse within the 3rd degree as so computed, and includes an individual in an adoptive relationship within the 3rd degree.

242.01(12) (12) "Transfer" means every mode, direct or indirect, absolute or conditional, voluntary or involuntary, of disposing of or parting with an asset or an interest in an asset, and includes payment of money, release, lease and creation of a lien or other encumbrance.

242.01(13) (13) "Valid lien" means a lien that is effective against the holder of a judicial lien subsequently obtained by legal or equitable process or proceedings.

242.01 History History: 1987 a. 192; 1989 a. 278; 1993 a. 112; 1997 a. 188; 1999 a. 32, 85, 162; 2001 a. 38.



242.02 Insolvency.

242.02  Insolvency.

242.02(1)(1) In this section:

242.02(1)(a) (a) "Assets" do not include property that has been transferred, concealed or removed with intent to hinder, delay or defraud creditors or that has been transferred in a manner making the transfer voidable under this chapter.

242.02(1)(b) (b) "Debts" do not include an obligation to the extent it is secured by a valid lien on property of the debtor not included as an asset.

242.02(2) (2) A debtor is insolvent if the sum of the debtor's debts is greater than all of the debtor's assets at a fair valuation.

242.02(3) (3) A debtor who is generally not paying debts as they become due is presumed to be insolvent.

242.02(4) (4) A partnership is insolvent under sub. (2) if the sum of the partnership's debts is greater than the aggregate, at a fair valuation, of all of the partnership's assets and the sum of the excess of the value of each general partner's nonpartnership assets over the partner's nonpartnership debts.

242.02 History History: 1987 a. 192.



242.03 Value.

242.03  Value.

242.03(1)(1) Value is given for a transfer or an obligation if, in exchange for the transfer or obligation, property is transferred or an antecedent debt is secured or satisfied, but value does not include an unperformed promise made otherwise than in the ordinary course of the promisor's business to furnish support to the debtor or another person.

242.03(2) (2) For the purposes of ss. 242.04 (1) (b) and 242.05, a person gives a reasonably equivalent value if the person acquires an interest of the debtor in an asset pursuant to a regularly conducted, noncollusive foreclosure sale or execution of a power of sale for the acquisition or disposition of the interest of the debtor upon default under a mortgage, deed of trust or security agreement.

242.03(3) (3) A transfer is made for present value if the exchange between the debtor and the transferee is intended by them to be contemporaneous and is in fact substantially contemporaneous.

242.03 History History: 1987 a. 192.



242.04 Transfers fraudulent as to present and future creditors.

242.04  Transfers fraudulent as to present and future creditors.

242.04(1)(1) A transfer made or obligations incurred by a debtor is fraudulent as to a creditor, whether the creditor's claim arose before or after the transfer was made or the obligation was incurred, if the debtor made the transfer or incurred the obligation:

242.04(1)(a) (a) With actual intent to hinder, delay or defraud any creditor of the debtor; or

242.04(1)(b) (b) Without receiving a reasonably equivalent value in exchange for the transfer or obligation, and the debtor:

242.04(1)(b)1. 1. Was engaged or was about to engage in a business or a transaction for which the remaining assets of the debtor were unreasonably small in relation to the business or transaction; or

242.04(1)(b)2. 2. Intended to incur, or believed or reasonably should have believed that the debtor would incur, debts beyond the debtor's ability to pay as they became due.

242.04(2) (2) In determining actual intent under sub. (1) (a), consideration may be given, among other factors, to whether:

242.04(2)(a) (a) The transfer or obligation was to an insider;

242.04(2)(b) (b) The debtor retained possession or control of the property transferred after the transfer;

242.04(2)(c) (c) The transfer or the obligation was disclosed or concealed;

242.04(2)(d) (d) Before the transfer was made or the obligation was incurred, the debtor had been sued or threatened with suit;

242.04(2)(e) (e) The transfer was of substantially all the debtor's assets;

242.04(2)(f) (f) The debtor absconded;

242.04(2)(g) (g) The debtor removed or concealed assets;

242.04(2)(h) (h) The value of the consideration received by the debtor was reasonably equivalent to the value of the asset transferred or the amount of the obligation incurred;

242.04(2)(i) (i) The debtor was insolvent or became insolvent shortly after the transfer was made or the obligation was incurred;

242.04(2)(j) (j) The transfer occurred shortly before or shortly after a substantial debt was incurred; and

242.04(2)(k) (k) The debtor transferred the essential assets of the business to a lienor who transferred the assets to an insider of the debtor.

242.04 History History: 1987 a. 192.

242.04 Annotation Federal law does not preclude a labor union from bringing a state action for an alleged fraudulent conveyance by an employer when the claim does not require substantial interpretation of a collective bargaining agreement. International. Machinist Association v. United States Can Co., 150 Wis. 2d 479, 441 N.W.2d 710 (1989).



242.05 Transfers fraudulent as to present creditors.

242.05  Transfers fraudulent as to present creditors.

242.05(1)(1) A transfer made or obligation incurred by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made or the obligation was incurred if the debtor made the transfer or incurred the obligation without receiving a reasonably equivalent value in exchange for the transfer or obligation and the debtor was insolvent at that time or the debtor became insolvent as a result of the transfer or obligation.

242.05(2) (2) A transfer made by a debtor is fraudulent as to a creditor whose claim arose before the transfer was made if the transfer was made to an insider for an antecedent debt, the debtor was insolvent at that time and the insider had reasonable cause to believe that the debtor was insolvent.

242.05 History History: 1987 a. 192.

242.05 Annotation Intent to defraud need not be proved under this section. DeWitt, Porter v. Kovalic, 991 F.2d 1243 (1993).



242.06 When transfer is made or obligation is incurred.

242.06  When transfer is made or obligation is incurred. For the purposes of this chapter:

242.06(1) (1) A transfer is made:

242.06(1)(a) (a) With respect to an asset that is real property other than a fixture, but including the interest of a seller or purchaser under a contract for the sale of the asset, when the transfer is so far perfected that a good-faith purchaser of the asset from the debtor against whom applicable law permits the transfer to be perfected cannot acquire an interest in the asset that is superior to the interest of the transferee.

242.06(1)(b) (b) With respect to an asset that is not real property or that is a fixture, when the transfer is so far perfected that a creditor on a simple contract cannot acquire a judicial lien other than under this chapter that is superior to the interest of the transferee.

242.06(2) (2) If applicable law permits the transfer to be perfected as provided in sub. (1) and the transfer is not so perfected before the commencement of an action for relief under this chapter, the transfer is deemed made immediately before the commencement of the action.

242.06(3) (3) If applicable law does not permit the transfer to be perfected as provided in sub. (1), the transfer is made when it becomes effective between the debtor and the transferee.

242.06(4) (4) A transfer is not made until the debtor has acquired rights in the asset transferred.

242.06(5) (5) An obligation is incurred:

242.06(5)(a) (a) If oral, when it becomes effective between the parties.

242.06(5)(b) (b) If evidenced by a writing, when the writing executed by the obligor is delivered to or for the benefit of the obligee.

242.06 History History: 1987 a. 192.

242.06 Annotation Sub. (1) requires viewing a transfer exclusively from the perspective of the creditor and not a transferee. What the transferees may have believed regarding with whom they were dealing is irrelevant under sub. (1). The good-faith defense under s. 242.08 (1) applies only to claims made under s. 242.04 (1) (a), not to claims under this section. Badger State Bank v. Taylor, 2004 WI 128, 276 Wis. 2d 312, 688 N.W.2d 439, 03-0750.



242.07 Remedies of creditors.

242.07  Remedies of creditors.

242.07(1) (1) In an action for relief against a transfer or obligation under this chapter, a creditor, subject to the limitations in s. 242.08, may obtain any of the following:

242.07(1)(a) (a) Avoidance of the transfer or obligation to the extent necessary to satisfy the creditor's claim.

242.07(1)(b) (b) An attachment or other provisional remedy against the asset transferred or other property of the transferee in accordance with chs. 810 to 813.

242.07(1)(c) (c) Subject to applicable principles of equity and in accordance with applicable rules of civil procedure:

242.07(1)(c)1. 1. An injunction against further disposition by the debtor or a transferee, or both, of the asset transferred or of other property;

242.07(1)(c)2. 2. Appointment of a receiver to take charge of the asset transferred or of other property of the transferee; or

242.07(1)(c)3. 3. Any other relief the circumstances may require.

242.07(2) (2) If a creditor has obtained a judgment on a claim against the debtor, the creditor, if the court so orders, may levy execution on the asset transferred or its proceeds.

242.07 History History: 1987 a. 192.

242.07 Annotation Nothing in ch. 242 changes the principle of law that compensatory damages are a threshold requirement for awarding punitive damages or otherwise permits a punitive damages award. Rescission under sub. (1) is an equitable remedy and does not constitute compensatory damages. C & A Investments v. Kelly, 2010 WI App 151, 330 Wis. 2d 223, 792 N.W.2d 644, 09-2420.



242.08 Defenses, liability and protection of transferee.

242.08  Defenses, liability and protection of transferee.

242.08(1)(1) A transfer or obligation is not voidable under s. 242.04 (1) (a) against a person who took in good faith and for a reasonably equivalent value or against any subsequent transferee or obligee.

242.08(2) (2) Except as otherwise provided in this section, to the extent a transfer is voidable in an action by a creditor under s. 242.07 (1) (a), the creditor may recover judgment for the value of the asset transferred, as adjusted under sub. (3), or the amount necessary to satisfy the creditor's claim, whichever is less. The judgment may be entered against any of the following:

242.08(2)(a) (a) The first transferee of the asset or the person for whose benefit the transfer was made.

242.08(2)(b) (b) Any subsequent transferee other than a good faith transferee who took for value or from any subsequent transferee.

242.08(3) (3) If the judgment under sub. (2) is based upon the value of the asset transferred, the judgment must be for an amount equal to the value of the asset at the time of the transfer, subject to adjustment as the equities may require.

242.08(4) (4) Notwithstanding voidability of a transfer or an obligation under this chapter, a good-faith transferee or obligee is entitled, to the extent of the value given the debtor for the transfer or obligation, to any of the following:

242.08(4)(a) (a) A lien on or a right to retain any interest in the asset transferred.

242.08(4)(b) (b) Enforcement of any obligation incurred.

242.08(4)(c) (c) A reduction in the amount of the liability on the judgment.

242.08(5) (5) A transfer is not voidable under s. 242.04 (1) (b) or 242.05 if the transfer results from any of the following:

242.08(5)(a) (a) Termination of a lease upon default by the debtor when the termination is pursuant to the lease and applicable law.

242.08(5)(b) (b) Enforcement of a security interest in compliance with ch. 409.

242.08(6) (6) A transfer is not voidable under s. 242.05 (2):

242.08(6)(a) (a) To the extent that the insider gave new value to or for the benefit of the debtor after the transfer was made unless the new value was secured by a valid lien;

242.08(6)(b) (b) If made in the ordinary course of business or financial affairs of the debtor and the insider; or

242.08(6)(c) (c) If made pursuant to a good-faith effort to rehabilitate the debtor and the transfer secured present value given for that purpose as well as an antecedent debt of the debtor.

242.08 History History: 1987 a. 192.

242.08 Annotation The good-faith defense under sub.(1) applies only to claims made under s. 242.04 (1) (a), not claims under other sections. Badger State Bank v. Taylor, 2004 WI 128, 276 Wis. 2d 312, 688 N.W.2d 439, 03-0750.



242.09 Statute of limitation.

242.09  Statute of limitation. Actions under this chapter are barred as provided in s. 893.425.

242.09 History History: 1987 a. 192.



242.10 Supplementary provisions.

242.10  Supplementary provisions. Unless displaced by this chapter, the principles of law and equity, including the law merchant and the law relating to principal and agent, estoppel, laches, fraud, misrepresentation, duress, coercion, mistake, insolvency or other validating or invalidating cause, supplement this chapter.

242.10 History History: 1987 a. 192.



242.11 Uniformity of application and construction.

242.11  Uniformity of application and construction. This chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.

242.11 History History: 1987 a. 192.






243. General provisions relating to fraudulent conveyances and contracts.

243.01 Grants, etc., of trust to be in writing.

243.01  Grants, etc., of trust to be in writing. Every grant or assignment of any existing trust in lands, goods or things in action, unless the same shall be in writing subscribed by the party making the same or by the party's agent lawfully authorized, shall be void.

243.01 History History: 1991 a. 316.

243.01 Annotation That a contract is unenforceable under this section does not prevent the imposition of a constructive trust in a proper case. Gorski v. Gorski, 82 Wis. 2d 248, 262 N.W.2d 120 (1978).



243.02 Conveyances void as to creditors void as to their heirs, etc.

243.02  Conveyances void as to creditors void as to their heirs, etc. Every conveyance, charge, instrument or proceeding declared to be void by chs. 240 to 243 as against creditors or purchasers shall be equally void against the heirs, successors, personal representatives or assignees of such creditors or purchasers.

243.02 History History: 1979 c. 89.



243.03 "Lands" defined.

243.03  "Lands" defined. The term "lands", as used in chs. 240 to 243, shall be construed as coextensive in meaning with "lands, tenements and hereditaments"; and the term "estate and interest in lands" shall be construed to embrace every estate and interest, freehold and chattel, legal and equitable, present and future, vested and contingent, in lands as above defined.

243.03 History History: 1979 c. 89.



243.04 "Conveyance" defined.

243.04  "Conveyance" defined. The term "conveyance," as used in chs. 240, 241 and 243, shall be construed to embrace every instrument in writing except a last will and testament, whatever may be its form, and by whatever name it may be known in law, by which any estate or interest in lands is created, aliened, assigned or surrendered.



243.05 Instruments signed by agents.

243.05  Instruments signed by agents. Every instrument required under chs. 240 to 243 to be subscribed by any party may be subscribed by the agent of such party lawfully authorized thereto.

243.05 History History: 1979 c. 89.



243.06 Death of principal, effect on agency.

243.06  Death of principal, effect on agency. The death of the principal shall not operate as a revocation of an agency as to the attorney or agent until the attorney or agent shall have notice of the death, or as to one who, without notice of such death, in good faith deals with the attorney or agent; and this shall apply whether the agency was created by writing or not. This section does not apply to powers of attorney created on or after May 1, 1982.

243.06 History History: 1981 c. 313; 1991 a. 316.






244. Uniform power of attorney for finances and property.

244.01 Short title.

244.01  Short title. This chapter may be cited as the Uniform Power of Attorney for Finances and Property Act.

244.01 History History: 2009 a. 319.

244.01 Annotation Procedural Gray Areas: New Power of Attorney for Finances. Beermann & Johnson. Wis. Law. Oct. 2011.



244.02 Definitions.

244.02  Definitions. In this chapter:

244.02(1) (1) "Agent" means a person granted authority to act for a principal under a power of attorney, whether denominated an agent, attorney-in-fact, or otherwise.

244.02(2) (2) "Domestic partner" has the meaning given in s. 770.01 (1).

244.02(3) (3) "Durable power of attorney" means a power of attorney that is not terminated by the principal's incapacity.

244.02(4) (4) "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities.

244.02(5) (5) "Genuine" means free of forgery or counterfeiting.

244.02(6) (6) "Good faith" means honesty in fact.

244.02(7) (7) "Incapacity" means inability of an individual to manage property, finances, or business affairs because the individual meets one of the following criteria:

244.02(7)(a) (a) Has an impairment in the ability to receive and evaluate information or make or communicate decisions even with the use of technological assistance.

244.02(7)(b) (b) Is missing.

244.02(7)(c) (c) Is detained, including incarceration in a correctional facility.

244.02(7)(d) (d) Is outside the United States and unable to return.

244.02(8) (8) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

244.02(9) (9) "Power of attorney" means a writing or other record that grants authority to an agent to act in the place of the principal, whether or not the term power of attorney is used.

244.02(10) (10) "Presently exercisable general power of appointment," with respect to property or a property interest subject to a power of appointment, means power exercisable at the time in question to vest absolute ownership in the principal individually, the principal's estate, the principal's creditors, or the creditors of the principal's estate. The term does not include a power exercisable in a fiduciary capacity or only by will. The term includes a power of appointment that is exercisable only when one of the following circumstances exists:

244.02(10)(a) (a) The occurrence of a specified event.

244.02(10)(b) (b) The satisfaction of an ascertainable standard.

244.02(10)(c) (c) The passage of a specified period only after the occurrence of the specified event, the satisfaction of the ascertainable standard, or the passage of the specified period.

244.02(11) (11) "Principal" means an individual who grants authority to an agent in a power of attorney.

244.02(12) (12) "Property" means anything that may be the subject of ownership, including real or personal property, or any interest or right in that property.

244.02(13) (13) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

244.02(14) (14) "Sign" means, with present intent to authenticate or adopt a record, any of the following:

244.02(14)(a) (a) To execute or adopt a tangible symbol.

244.02(14)(b) (b) To attach to or logically associate with the record an electronic sound, symbol, or process.

244.02(15) (15) "Stocks and bonds" means stocks, bonds, mutual funds, and all other types of securities and financial instruments, whether held directly, indirectly, or in any other manner. The term does not include commodity futures contracts and call or put options on stocks or stock indexes.

244.02 History History: 2009 a. 319.



244.03 Applicability.

244.03  Applicability. This chapter applies to all powers of attorney except for the following:

244.03(1) (1) A power to the extent it is coupled with an interest in the subject of the power, including a power given to or for the benefit of a creditor in connection with a credit transaction.

244.03(2) (2) A power to make health-care decisions.

244.03(3) (3) A proxy or other delegation to exercise voting rights or management rights with respect to an entity.

244.03(4) (4) A power created on a form prescribed by a government or governmental subdivision, agency, or instrumentality for a governmental purpose.

244.03 History History: 2009 a. 319.

244.03 Annotation Offering Clarity and Guidance: New Uniform Power of Attorney for Finances and Property. Collins, Hatch & Wilcox. Wis. Law. June 2010.



244.04 Power of attorney is durable.

244.04  Power of attorney is durable. A power of attorney created under this chapter is durable unless it expressly provides that it is terminated by the incapacity of the principal.

244.04 History History: 2009 a. 319.



244.05 Execution of power of attorney.

244.05  Execution of power of attorney. To execute a power of attorney the principal must sign the power of attorney or another individual, in the principal's conscious presence and directed by the principal, must sign the principal's name on the power of attorney. A signature of the principal on a power of attorney is presumed to be genuine if the principal makes an acknowledgment of the power of attorney before a notarial officer authorized under s. 706.07 to take acknowledgments.

244.05 History History: 2009 a. 319.



244.06 Validity of power of attorney.

244.06  Validity of power of attorney.

244.06(1) (1) A power of attorney executed in this state on or after September 1, 2010, is valid if its execution complies with s. 244.05.

244.06(2) (2) A power of attorney executed in this state before September 1, 2010, is valid if its execution complied with the law of this state as it existed at the time of execution.

244.06(3) (3) A power of attorney executed outside this state is valid in this state if, when the power of attorney was executed, the execution complied with one of the following:

244.06(3)(a) (a) The law of the jurisdiction that determines the meaning and effect of the power of attorney, as provided under s. 244.07.

244.06(3)(b) (b) The requirements for a military power of attorney under 10 USC 1044b.

244.06(4) (4) A photocopy or electronically transmitted copy of an original power of attorney has the same effect as the original.

244.06 History History: 2009 a. 319.



244.07 Meaning and effect of power of attorney.

244.07  Meaning and effect of power of attorney.

244.07(1)(1) The meaning and effect of a power of attorney is determined by the law of the jurisdiction indicated in the power of attorney and, in the absence of an indication of jurisdiction in the power of attorney, by the law of the jurisdiction in which the power of attorney was executed.

244.07(2) (2) Unless specifically stated, a power of attorney does not authorize gifting, self-dealing, or oral amendment of the power of attorney, and any such specific authority shall be strictly construed.

244.07 History History: 2009 a. 319.



244.08 Nomination of guardian; relation of agent to court-appointed fiduciary.

244.08  Nomination of guardian; relation of agent to court-appointed fiduciary.

244.08(1) (1) In a power of attorney, a principal may nominate a guardian of the principal's estate or guardian of the principal's person for consideration by the court if protective proceedings for the principal's estate or person are begun after the principal executes the power of attorney.

244.08(2) (2) If, after a principal executes a power of attorney, a court appoints a conservator or guardian of the principal's estate or other fiduciary charged with the management of some or all of the principal's property, the agent is accountable to the fiduciary as well as to the principal. The power of attorney is not terminated and the agent's authority continues unless limited, suspended, or terminated by the court.

244.08 History History: 2009 a. 319.



244.09 When a power of attorney is effective.

244.09  When a power of attorney is effective.

244.09(1) (1) A power of attorney is effective when executed unless the principal provides in the power of attorney that it becomes effective at a future date or upon the occurrence of a future event or contingency.

244.09(2) (2) If a power of attorney becomes effective upon the occurrence of a future event or contingency, the principal, in the power of attorney, may authorize one or more persons to determine that the event or contingency has occurred.

244.09(3) (3) If a power of attorney becomes effective upon the principal's incapacity and the principal has not authorized a person to determine whether the principal is incapacitated, or the person so authorized is unable or unwilling to make the determination, the power of attorney becomes effective upon a determination in a writing or other record by one of the following:

244.09(3)(a) (a) A physician licensed under ch. 448 or a psychologist licensed under ch. 455 that the principal is incapacitated within the meaning of s. 244.02 (7) (a).

244.09(3)(b) (b) An attorney at law, a judge, or an appropriate governmental official that the principal is incapacitated within the meaning of s. 244.02 (7) (b), (c), or (d).

244.09(3)(c) (c) A person authorized by the principal in the power of attorney to determine that the principal is incapacitated may act as the principal's personal representative under 42 USC 1320d, the Health Insurance Portability and Accountability Act, and applicable regulations, to obtain access to the principal's health-care information and communicate with the principal's health care provider.

244.09 History History: 2009 a. 319.



244.10 Termination of power of attorney or agent's authority.

244.10  Termination of power of attorney or agent's authority.

244.10(1)(1) A power of attorney terminates when any of the following occurs:

244.10(1)(a) (a) The principal dies.

244.10(1)(b) (b) The principal becomes incapacitated, if the power of attorney so provides.

244.10(1)(c) (c) The principal revokes the power of attorney.

244.10(1)(d) (d) The power of attorney provides that it terminates.

244.10(1)(e) (e) The purpose of the power of attorney is accomplished.

244.10(1)(f) (f) The principal revokes the agent's authority or the agent dies, becomes incapacitated, or resigns, and the power of attorney does not provide for another agent to act under the power of attorney.

244.10(2) (2) An agent's authority terminates when any of the following occurs:

244.10(2)(a) (a) The principal revokes the authority.

244.10(2)(b) (b) The agent dies, becomes incapacitated, or resigns.

244.10(2)(c) (c) An action is filed for the dissolution or annulment of the agent's marriage to the principal or their legal separation, unless the power of attorney otherwise provides.

244.10(2)(d) (d) The power of attorney terminates.

244.10(2)(e) (e) The domestic partnership of the principal and agent under ch. 770 is terminated unless the power of attorney otherwise provides.

244.10(3) (3) Unless the power of attorney otherwise provides, an agent's authority is exercisable until the authority terminates under sub. (2), notwithstanding a lapse of time since the execution of the power of attorney.

244.10(4) (4) Termination of an agent's authority or of a power of attorney is not effective as to the agent or another person that, without actual knowledge of the termination, acts in good faith under the power of attorney. An act so performed, unless otherwise invalid or unenforceable, binds the principal and the principal's successors in interest.

244.10(5) (5) Incapacity of the principal of a power of attorney that is not durable does not revoke or terminate the power of attorney as to an agent or other person that, without actual knowledge of the incapacity, acts in good faith under the power of attorney. An act so performed, unless otherwise invalid or unenforceable, binds the principal and the principal's successors in interest.

244.10(6) (6) The execution of a power of attorney does not revoke a power of attorney previously executed by the principal unless the subsequent power of attorney provides that the previous power of attorney is revoked or that all other powers of attorney are revoked.

244.10 History History: 2009 a. 319.



244.11 Coagents and successor agents.

244.11  Coagents and successor agents.

244.11(1) (1) A principal may designate in a power of attorney 2 or more persons to act as coagents. Unless the power of attorney otherwise provides, each coagent may exercise its authority independently.

244.11(2) (2) A principal may designate in a power of attorney one or more successor agents to act if an agent resigns, dies, becomes incapacitated, is not qualified to serve, or declines to serve. A principal may grant authority to designate one or more successor agents to an agent or other person designated by name, office, or function. Unless the power of attorney otherwise provides, a successor agent is subject to all of the following:

244.11(2)(a) (a) Has the same authority as that granted to the original agent.

244.11(2)(b) (b) May not act until all predecessor agents have resigned, died, become incapacitated, are no longer qualified to serve, or have declined to serve.

244.11(3) (3) Except as otherwise provided in the power of attorney and sub. (4), an agent who does not participate in or conceal a breach of fiduciary duty committed by another agent, including a predecessor agent, is not liable for the actions of the other agent.

244.11(4) (4) An agent who has actual knowledge of a breach or imminent breach of fiduciary duty by another agent shall notify the principal and, if the principal is incapacitated, take any other action reasonably appropriate in the circumstances to safeguard the principal's best interest. An agent who fails to take action as required by this subsection is liable for the reasonably foreseeable damages that could have been avoided if the agent had notified the principal or taken other action.

244.11 History History: 2009 a. 319.



244.12 Reimbursement and compensation of agent.

244.12  Reimbursement and compensation of agent. Except as otherwise provided in the power of attorney, an agent is entitled to reimbursement of any expenses reasonably incurred on behalf of the principal and to compensation that is reasonable under the circumstances.

244.12 History History: 2009 a. 319.



244.13 Agent's acceptance.

244.13  Agent's acceptance. Except as otherwise provided in the power of attorney, a person accepts appointment as an agent under a power of attorney by exercising authority or performing duties as an agent or by any other assertion or conduct indicating acceptance.

244.13 History History: 2009 a. 319.



244.14 Agent's duties.

244.14  Agent's duties.

244.14(1)(1) Notwithstanding any provisions to the contrary in the power of attorney, an agent who has accepted appointment shall do all of the following:

244.14(1)(a) (a) Act in accordance with the principal's reasonable expectations to the extent actually known by the agent and, if those expectations are not known, in the principal's best interest.

244.14(1)(b) (b) Act in good faith.

244.14(1)(c) (c) Act only within the scope of authority granted in the power of attorney.

244.14(2) (2) Except as otherwise provided in the power of attorney, an agent who has accepted an appointment shall do all of the following:

244.14(2)(a) (a) Act loyally for the principal's benefit.

244.14(2)(b) (b) Act so as not to create a conflict of interest that impairs the agent's ability to act impartially in the principal's best interest.

244.14(2)(c) (c) Act with the care, competence, and diligence ordinarily exercised by agents in similar circumstances.

244.14(2)(d) (d) Keep a record of all receipts, disbursements, and transactions made on behalf of the principal.

244.14(2)(e) (e) Cooperate with a person that has authority to make health-care decisions for the principal to carry out the principal's reasonable expectations to the extent actually known by the agent and, if those expectations are not known, act in the principal's best interest.

244.14(2)(f) (f) Attempt to preserve the principal's estate plan, to the extent actually known by the agent, if preserving the plan is consistent with the principal's best interest based on all relevant factors, including all of the following:

244.14(2)(f)1. 1. The value and nature of the principal's property.

244.14(2)(f)2. 2. The principal's foreseeable obligations and need for maintenance.

244.14(2)(f)3. 3. The minimization of taxes, including income, estate, inheritance, generation-skipping transfer, and gift taxes.

244.14(2)(f)4. 4. Eligibility for a benefit, a program, or assistance under a statute, rule, or regulation.

244.14(3) (3) An agent who acts in good faith is not liable to any beneficiary of the principal's estate plan for failure to preserve the plan.

244.14(4) (4) An agent who acts with care, competence, and diligence for the best interest of the principal is not liable solely because the agent also benefits from the act or has an individual or conflicting interest in relation to the property or affairs of the principal.

244.14(5) (5) If an agent is selected by the principal because of special skills or expertise possessed by the agent or in reliance on the agent's representation that the agent has special skills or expertise, the special skills or expertise must be considered in determining whether the agent has acted with care, competence, and diligence under the circumstances.

244.14(6) (6) Absent a breach of duty to the principal, an agent is not liable if the value of the principal's property declines.

244.14(7) (7) An agent who exercises authority to delegate to another person the authority granted by the principal or that engages another person on behalf of the principal is not liable for an act, error of judgment, or default of that person if the agent exercises care, competence, and diligence in selecting and monitoring the person.

244.14(8) (8) Except as otherwise provided in the power of attorney, an agent is not required to disclose receipts, disbursements, or transactions conducted on behalf of the principal unless ordered by a court or requested by one of the following:

244.14(8)(a) (a) The principal.

244.14(8)(b) (b) A guardian, a conservator, or another fiduciary acting for the principal.

244.14(8)(c) (c) A governmental agency having regulatory authority to protect the welfare of the principal.

244.14(8)(d) (d) Upon the death of the principal, by the personal representative or successor in interest of the principal's estate.

244.14(9) (9) If ordered or requested to disclose information under sub. (8), the agent shall comply with the request within 30 days or provide a writing or other record substantiating why additional time is needed and shall comply with the request within an additional 30 days.

244.14 History History: 2009 a. 319.



244.15 Exoneration of agent.

244.15  Exoneration of agent. A provision in a power of attorney relieving an agent of liability for breach of duty is binding on the principal and the principal's successors in interest except to the extent that the provision does any of the following:

244.15(1) (1) Relieves the agent of liability for breach of duty committed dishonestly, with an improper motive, or with reckless indifference to the purposes of the power of attorney or the best interest of the principal.

244.15(2) (2) Was inserted as a result of an abuse of a confidential or fiduciary relationship with the principal.

244.15 History History: 2009 a. 319.



244.16 Judicial relief.

244.16  Judicial relief.

244.16(1)(1) The following persons may petition the circuit court of the county where the principal is present or of the county of the principal's legal residence to construe a power of attorney or review the agent's conduct, and grant appropriate relief:

244.16(1)(a) (a) The principal or the agent.

244.16(1)(b) (b) A guardian, conservator, or other fiduciary acting for the principal.

244.16(1)(c) (c) A person authorized to make health-care decisions for the principal.

244.16(1)(d) (d) The principal's spouse, parent, or descendant.

244.16(1)(e) (e) The principal's domestic partner.

244.16(1)(f) (f) An individual who would qualify as a presumptive heir of the principal.

244.16(1)(g) (g) A person named as a beneficiary to receive any property, benefit, or contractual right on the principal's death or as a beneficiary of a trust created by or for the principal that has a financial interest in the principal's estate.

244.16(1)(h) (h) A governmental agency having regulatory authority to protect the welfare of the principal.

244.16(1)(i) (i) The principal's caregiver or another person that demonstrates sufficient interest in the principal's welfare.

244.16(1)(j) (j) A person asked to accept the power of attorney.

244.16(2) (2) Upon motion by the principal, the court shall dismiss a petition filed under this section, unless the court finds that the principal lacks capacity to revoke the agent's authority or the power of attorney.

244.16 History History: 2009 a. 319.



244.17 Agent's liability.

244.17  Agent's liability. An agent who violates this chapter is liable to the principal or the principal's successors in interest for the amount required to do all of the following:

244.17(1) (1) Restore the value of the principal's property to what it would have been had the violation not occurred.

244.17(2) (2) Reimburse the principal or the principal's successors in interest for the attorney fees and costs paid on the agent's behalf.

244.17 History History: 2009 a. 319.



244.18 Agent's resignation; notice.

244.18  Agent's resignation; notice. Unless the power of attorney provides a different method for an agent's resignation, an agent may resign by giving notice to the principal and, if the principal is incapacitated, to any of the following:

244.18(1) (1) To the guardian, if one has been appointed for the principal, and a coagent or successor agent.

244.18(2) (2) If there is no person described in sub. (1), to any of the following:

244.18(2)(a) (a) The principal's caregiver.

244.18(2)(b) (b) Another person reasonably believed by the agent to have sufficient interest in the principal's welfare.

244.18(2)(c) (c) A governmental agency having regulatory authority to protect the welfare of the principal.

244.18 History History: 2009 a. 319.



244.19 Protection of persons that accept and rely upon an acknowledged power of attorney.

244.19  Protection of persons that accept and rely upon an acknowledged power of attorney.

244.19(1) (1) For purposes of this section and s. 244.20, "acknowledged" means the taking of an acknowledgment before a notarial officer authorized to take acknowledgements under s. 706.07.

244.19(2) (2) A person that in good faith accepts an acknowledged power of attorney without actual knowledge that the signature is not genuine may rely upon the presumption under s. 244.05 that the signature is genuine.

244.19(3) (3)

244.19(3)(a)(a) A person that in good faith accepts an acknowledged power of attorney without actual knowledge of any of the following may act as provided in par. (b):

244.19(3)(a)1. 1. That the power of attorney is void, invalid, or terminated.

244.19(3)(a)2. 2. That the purported agent's authority is void, invalid, or terminated.

244.19(3)(a)3. 3. That the agent is exceeding or improperly exercising the agent's authority.

244.19(3)(b) (b) A person described in par. (a) may rely upon the power of attorney as if the power of attorney were genuine, valid, and still in effect, the agent's authority were genuine, valid, and still in effect, and the agent had not exceeded and had properly exercised the authority.

244.19(4) (4) A person who is asked to accept an acknowledged power of attorney may request and rely upon, without further investigation, all of the following:

244.19(4)(a) (a) An agent's certification under penalty of perjury of any factual matter concerning the principal, agent, or power of attorney.

244.19(4)(b) (b) An English translation of the power of attorney if the power of attorney contains, in whole or in part, language other than English.

244.19(4)(c) (c) An opinion of counsel as to any matter of law concerning the power of attorney if the person making the request provides in a writing or other record the reason for the request.

244.19(5) (5) An English translation or an opinion of counsel requested under this section must be provided at the principal's expense.

244.19(6) (6) For purposes of this section, a person that conducts activities through employees is without actual knowledge of a fact relating to a power of attorney, a principal, or an agent if the employee conducting the transaction involving the power of attorney is without actual knowledge of the fact.

244.19 History History: 2009 a. 319.



244.20 Refusal to accept acknowledged power of attorney.

244.20  Refusal to accept acknowledged power of attorney.

244.20(1)(1) A person may, in good faith, refuse to accept an acknowledged power of attorney within 10 business days of presentment if any of the following applies:

244.20(1)(a) (a) The person is not otherwise required to engage in a transaction with the principal in the same circumstances.

244.20(1)(b) (b) Engaging in a transaction with the agent or the principal in the same circumstances would be inconsistent with federal or state law.

244.20(1)(c) (c) The person has actual knowledge of the termination of the agent's authority or of the power of attorney before exercise of the power of attorney.

244.20(1)(d) (d) A request for a certification, a translation, or an opinion of counsel under s. 244.19 (4) is refused.

244.20(1)(e) (e) The person believes that the power of attorney is not valid, that the agent does not have the authority to perform the act requested, or that the person presenting the power of attorney is not the agent named in the power of attorney, whether or not a certification, a translation, or an opinion of counsel under s. 244.19 (4) has been requested or provided.

244.20(1)(f) (f) The person makes, or has actual knowledge that another person has made, a report to the designated adult at risk or elder adult at risk agency, or to a law enforcement agency, stating a good faith belief that the principal may be subject to physical or financial abuse, neglect, exploitation, or abandonment by the agent or a person acting for or with the agent.

244.20(1)(g) (g) The person brought, or has actual knowledge that another person has brought, an action under s. 244.16 for construction of a power of attorney or review of the agent's conduct.

244.20(1)(h) (h) The power of attorney becomes effective upon the occurrence of an event or contingency, and neither a certification nor evidence of the occurrence of the event or contingency is presented to the person being asked to accept the power of attorney.

244.20(1)(i) (i) The person has any other reasonable belief that the power of attorney is illegal or unenforceable and should be refused.

244.20(2) (2) A person may not refuse to accept an acknowledged power of attorney if any of the following applies:

244.20(2)(a) (a) The person's reason for refusal is based exclusively on the date the power of attorney was executed.

244.20(2)(b) (b) The person's reason for refusal is based exclusively on a mandate that an additional or different power of attorney form must be used.

244.20(2)(c) (c) The person has no good faith basis for refusal under sub. (1).

244.20(3) (3) If a person requests a certification, a translation, or an opinion of counsel under s. 244.19 (4), the person shall accept the power of attorney no later than 5 business days after receipt of the certification, translation, or opinion of counsel, provided that there is no other good faith reason to refuse under sub. (1).

244.20(4) (4) It is not a refusal to accept an acknowledged power of attorney if any of the following applies:

244.20(4)(a) (a) The person requests but does not require that an additional or different power of attorney form be used.

244.20(4)(b) (b) The person has requested but has not received a certification, a translation, or an opinion of counsel under s. 244.19 (4).

244.20(5) (5) If a person refuses to accept an acknowledged power of attorney in violation of this section, the person requesting the acceptance may request that a court order all of the following:

244.20(5)(a) (a) Acceptance of the power of attorney.

244.20(5)(b) (b) In any action or proceeding that confirms the validity of the power of attorney or mandates acceptance of the power of attorney, payment of reasonable attorney fees, notwithstanding s. 814.04 (1), and costs by the person who refuses to accept the power of attorney.

244.20(6) (6) If a court determines that a proceeding to mandate acceptance of an acknowledged power of attorney was brought other than in good faith, the court may award reasonable attorney fees and costs to the prevailing party.

244.20 History History: 2009 a. 319.



244.21 Laws applicable to financial institutions and entities.

244.21  Laws applicable to financial institutions and entities. This chapter does not supersede any other law applicable to financial institutions or insurance companies, and the other law controls if in conflict with this chapter.

244.21 History History: 2009 a. 319.



244.41 Authority that requires specific grant, grant of general authority.

244.41  Authority that requires specific grant, grant of general authority.

244.41(1)(1) An agent under a power of attorney may do any of the following on behalf of the principal or with the principal's property only if the power of attorney expressly grants the agent the authority and the exercise of that authority is not otherwise prohibited by another agreement or instrument to which the authority or property is subject:

244.41(1)(a) (a) Create, amend, revoke, or terminate an inter vivos trust.

244.41(1)(b) (b) Make a gift.

244.41(1)(c) (c) Create or change rights of survivorship.

244.41(1)(d) (d) Create or change a beneficiary designation.

244.41(1)(e) (e) Delegate authority granted under the power of attorney.

244.41(1)(f) (f) Waive the principal's right to be a beneficiary of a joint and survivor annuity, including a survivor benefit under a retirement plan.

244.41(1)(g) (g) Exercise fiduciary powers that the principal has authority to delegate.

244.41(1)(h) (h) Disclaim property, including a power of appointment.

244.41(2) (2) Notwithstanding a grant of authority to do an act described in sub. (1), unless the power of attorney otherwise provides, an agent who is not a spouse or domestic partner of the principal, may not do any of the following:

244.41(2)(a) (a) Exercise authority under a power of attorney to create in the agent an interest in the principal's property, whether by gift, right of survivorship, beneficiary designation, disclaimer, or otherwise.

244.41(2)(b) (b) Exercise authority under a power of attorney to create in an individual to whom the agent owes a legal obligation of support, an interest in the principal's property, whether by gift, right of survivorship, beneficiary designation, disclaimer, or otherwise.

244.41(3) (3) Subject to subs. (1), (2), (4), and (5), if a power of attorney grants to an agent the authority to do all acts that a principal could do, the agent has the general authority described in ss. 244.44 to 244.56.

244.41(4) (4) Unless the power of attorney otherwise provides, a grant of authority to make a gift is subject to s. 244.57.

244.41(5) (5) Subject to subs. (1), (2), and (4), if the subjects over which authority is granted in a power of attorney are similar or overlap, the broadest authority controls.

244.41(6) (6) Authority granted in a power of attorney is exercisable with respect to property that the principal has when the power of attorney is executed or acquires later, whether or not the property is located in this state and whether or not the authority is exercised or the power of attorney is executed in this state.

244.41(7) (7) An act performed by an agent pursuant to a power of attorney has the same effect and inures to the benefit of and binds the principal and the principal's successors in interest as if the principal had performed the act.

244.41 History History: 2009 a. 319.



244.42 Incorporation of authority.

244.42  Incorporation of authority.

244.42(1) (1) An agent has the authority described in this subchapter if the power of attorney refers to general authority as indicated by section titles for ss. 244.44 to 244.56 or cites the section in which the authority is described.

244.42(2) (2) A reference in a power of attorney to general authority with respect to the descriptive term for a subject in ss. 244.44 to 244.56 or a citation to any of ss. 244.44 to 244.56 incorporates the entire section as if it were set out in full in the power of attorney.

244.42(3) (3) A principal may modify authority incorporated by reference.

244.42 History History: 2009 a. 319.



244.43 Construction of authority generally.

244.43  Construction of authority generally. Except as otherwise provided in the power of attorney, by executing a power of attorney that incorporates by reference a subject described in ss. 244.44 to 244.56 or that grants to an agent authority to do all acts that a principal could do under s. 244.41 (3), a principal authorizes the agent, with respect to that subject, to do all of the following:

244.43(1) (1) Demand, receive, and obtain by any lawful means, money or another thing of value to which the principal is, may become, or claims to be entitled, and conserve, invest, disburse, or use anything so received or obtained for the purposes intended.

244.43(2) (2) Contract with any person, on terms agreeable to the agent, to accomplish a purpose of a transaction and perform, rescind, cancel, terminate, reform, restate, release, or modify the contract or another contract made by or on behalf of the principal.

244.43(3) (3) Execute, acknowledge, seal, deliver, file, or record any instrument or communication the agent considers desirable to accomplish a purpose of a transaction, including creating a schedule listing some or all of the principal's property and attaching it to the power of attorney.

244.43(4) (4) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to a claim existing in favor of or against the principal or intervene in litigation relating to the claim.

244.43(5) (5) Seek on the principal's behalf the assistance of a court or other governmental agency to carry out an act authorized in the power of attorney.

244.43(6) (6) Engage, compensate, and discharge an attorney, accountant, discretionary investment manager, expert witness, or other advisor.

244.43(7) (7) Prepare, execute, and file a record, report, or other document to safeguard or promote the principal's interest under a statute, rule, or regulation.

244.43(8) (8) Communicate with any representative or employee of a government or governmental subdivision, agency, or instrumentality, on behalf of the principal.

244.43(9) (9) Access communications intended for, and communicate on behalf of, the principal by any means.

244.43(10) (10) Do any lawful act with respect to a subject described in ss. 244.44 to 244.56 and all property related to that subject.

244.43 History History: 2009 a. 319.



244.44 Real property.

244.44  Real property. Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to real property authorizes the agent to do all of the following:

244.44(1) (1) Demand, buy, lease, receive, accept as a gift or as security for an extension of credit, or otherwise acquire or reject an interest in real property or a right incident to real property.

244.44(2) (2) Sell; exchange; convey with or without covenants, representations, or warranties; quit claim; release; surrender; retain title for security; encumber; partition; consent to partitioning; subject to an easement or covenant; subdivide; apply for zoning or other governmental permits; plat or consent to platting; develop; grant an option concerning; lease; sublease; contribute to an entity in exchange for an interest in that entity; or otherwise grant or dispose of an interest in real property or a right incident to real property.

244.44(3) (3) Pledge or mortgage an interest in real property or right incident to real property as security to borrow money or pay, renew, or extend the time of payment of a debt of the principal or a debt guaranteed by the principal.

244.44(4) (4) Release, assign, satisfy, or enforce by any lawful means a mortgage, deed of trust, conditional sale contract, encumbrance, lien, or other claim to real property which exists or is asserted.

244.44(5) (5) Manage or conserve an interest in real property or a right incident to real property owned or claimed to be owned by the principal, including by doing any of the following:

244.44(5)(a) (a) Insuring against liability or casualty or other loss.

244.44(5)(b) (b) Obtaining or regaining possession of or protecting the interest or right by litigation or otherwise.

244.44(5)(c) (c) Paying, assessing, compromising, or contesting taxes or assessments or applying for and receiving refunds in connection with taxes or assessments.

244.44(5)(d) (d) Purchasing supplies, hiring assistance or labor, and making repairs or alterations to the real property.

244.44(6) (6) Use, develop, alter, replace, remove, erect, or install structures or other improvements upon real property in or incident to which the principal has, or claims to have, an interest or right.

244.44(7) (7) Participate in a reorganization with respect to real property or an entity that owns an interest in or right incident to real property and receive, hold, and act with respect to stocks and bonds or other property received in a plan of reorganization, including by doing any of the following:

244.44(7)(a) (a) Selling or otherwise disposing of the stocks, bonds, or property.

244.44(7)(b) (b) Exercising or selling an option, right of conversion, or similar right with respect to the stocks, bonds, or property.

244.44(7)(c) (c) Exercising any voting rights in person or by proxy.

244.44(8) (8) Change the form of title of an interest in or right incident to real property.

244.44(9) (9) Dedicate to public use, with or without consideration, easements or other real property in which the principal has, or claims to have, an interest.

244.44 History History: 2009 a. 319.



244.45 Tangible personal property.

244.45  Tangible personal property. Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to tangible personal property authorizes the agent to do all of the following:

244.45(1) (1) Demand, buy, receive, accept as a gift or as security for an extension of credit, or otherwise acquire or reject ownership or possession of tangible personal property or an interest in tangible personal property.

244.45(2) (2) Sell; exchange; convey with or without covenants, representations, or warranties; quit claim; release; surrender; create a security interest in; grant options concerning; lease; sublease; or otherwise dispose of tangible personal property or an interest in tangible personal property.

244.45(3) (3) Grant a security interest in tangible personal property or an interest in tangible personal property as security to borrow money or pay, renew, or extend the time of payment of a debt of the principal or a debt guaranteed by the principal.

244.45(4) (4) Release, assign, satisfy, or enforce by litigation or otherwise, a security interest, lien, or other claim on behalf of the principal, with respect to tangible personal property or an interest in tangible personal property.

244.45(5) (5) Manage or conserve tangible personal property or an interest in tangible personal property on behalf of the principal, including by doing any of the following:

244.45(5)(a) (a) Insuring against liability or casualty or other loss.

244.45(5)(b) (b) Obtaining or regaining possession of or protecting the property or interest, by litigation or otherwise.

244.45(5)(c) (c) Paying, assessing, compromising, or contesting taxes or assessments or applying for and receiving refunds in connection with taxes or assessments.

244.45(5)(d) (d) Moving the property from place to place.

244.45(5)(e) (e) Storing the property for hire or under a gratuitous bailment.

244.45(5)(f) (f) Using and making repairs, alterations, or improvements to the property.

244.45(6) (6) Change the form of title of an interest in tangible personal property.

244.45 History History: 2009 a. 319.



244.46 Stocks and bonds.

244.46  Stocks and bonds. Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to stocks and bonds authorizes the agent to do all of the following:

244.46(1) (1) Buy, sell, and exchange stocks and bonds.

244.46(2) (2) Establish, continue, modify, or terminate an account with respect to stocks and bonds.

244.46(3) (3) Pledge stocks and bonds as security to borrow, pay, renew, or extend the time of payment of a debt of the principal.

244.46(4) (4) Receive certificates and other evidences of ownership with respect to stocks and bonds.

244.46(5) (5) Exercise voting rights with respect to stocks and bonds in person or by proxy, enter into voting trusts, and consent to limitations on the right to vote.

244.46(6) (6) Exercise in person or by proxy, or enforce by litigation or otherwise, a right, power, privilege, or option the principal has or claims to have as the holder of stocks and bonds.

244.46(7) (7) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation to which the principal is a party concerning stocks and bonds.

244.46 History History: 2009 a. 319.



244.47 Commodities and options.

244.47  Commodities and options. Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to commodities and options authorizes the agent to do all of the following:

244.47(1) (1) Buy, sell, exchange, assign, settle, and exercise commodity futures contracts and call or put options on stocks or stock indexes traded on a regulated option exchange.

244.47(2) (2) Establish, continue, modify, and terminate option accounts.

244.47 History History: 2009 a. 319.



244.48 Banks and other financial institutions.

244.48  Banks and other financial institutions. Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to banks and other financial institutions authorizes the agent to do all of the following:

244.48(1) (1) Continue, modify, and terminate an account or other banking arrangement made by or on behalf of the principal.

244.48(2) (2) Establish, modify, and terminate an account or other banking arrangement with a bank, trust company, savings and loan association, credit union, thrift company, brokerage firm, or other financial institution selected by the agent.

244.48(3) (3) Contract for services available from a financial institution, including renting a safe deposit box or space in a vault.

244.48(4) (4) Withdraw, by check, order, electronic funds transfer, or otherwise, money or property of the principal deposited with or left in the custody of a financial institution.

244.48(5) (5) Receive statements of account, vouchers, notices, and similar documents from a financial institution and act with respect to them.

244.48(6) (6) Enter a safe deposit box or vault and withdraw or add to the contents.

244.48(7) (7) Borrow money and pledge as security personal property of the principal necessary to borrow money or pay, renew, or extend the time of payment of a debt of the principal or a debt guaranteed by the principal.

244.48(8) (8) Make, assign, draw, endorse, discount, guarantee, and negotiate promissory notes, checks, drafts, and other negotiable or nonnegotiable paper of the principal or payable to the principal or the principal's order; transfer money, receive the cash or other proceeds of those transactions; and accept a draft drawn by a person upon the principal and pay it when due.

244.48(9) (9) Receive for the principal and act upon a sight draft, warehouse receipt, or other document of title whether tangible or electronic, or other negotiable or nonnegotiable instrument.

244.48(10) (10) Apply for, receive, and use letters of credit, credit and debit cards, electronic transaction authorizations, and traveler's checks from a financial institution and give an indemnity or other agreement in connection with letters of credit.

244.48(11) (11) Consent to an extension of the time of payment with respect to commercial paper or a financial transaction with a financial institution.

244.48 History History: 2009 a. 319.



244.49 Operation of entity or business.

244.49  Operation of entity or business. Subject to the terms of a document or an agreement governing an entity or business or an entity or business ownership interest, and unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to operation of an entity or business authorizes the agent to do all of the following:

244.49(1) (1) Operate, buy, sell, enlarge, reduce, or terminate an ownership interest.

244.49(2) (2) Perform a duty or discharge a liability and exercise in person or by proxy a right, power, privilege, or option that the principal has, may have, or claims to have.

244.49(3) (3) Enforce the terms of an ownership agreement.

244.49(4) (4) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation to which the principal is a party because of an ownership interest.

244.49(5) (5) Exercise in person or by proxy, or enforce by litigation or otherwise, a right, power, privilege, or option the principal has or claims to have as the holder of stocks and bonds.

244.49(6) (6) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation to which the principal is a party concerning stocks and bonds.

244.49(7) (7) With respect to an entity or business owned solely by the principal, do all of the following:

244.49(7)(a) (a) Continue, modify, renegotiate, extend, and terminate a contract made by or on behalf of the principal with respect to the entity or business before execution of the power of attorney.

244.49(7)(b) (b) Determine all of the following:

244.49(7)(b)1. 1. The location of its operation.

244.49(7)(b)2. 2. The nature and extent of its business.

244.49(7)(b)3. 3. The methods of manufacturing, selling, merchandising, financing, accounting, and advertising employed in its operation.

244.49(7)(b)4. 4. The amount and types of insurance carried.

244.49(7)(b)5. 5. The mode of engaging, compensating, and dealing with its employees and accountants, attorneys, or other advisors.

244.49(7)(c) (c) Change the name or form of organization under which the entity or business is operated and enter into an ownership agreement with other persons to take over all or part of the operation of the entity or business.

244.49(7)(d) (d) Demand and receive money due or claimed by the principal or on the principal's behalf in the operation of the entity or business and control and disburse the money in the operation of the entity or business.

244.49(8) (8) Put additional capital into an entity or business in which the principal has an interest.

244.49(9) (9) Join in a plan of reorganization, consolidation, conversion, domestication, or merger of the entity or business.

244.49(10) (10) Sell or liquidate all or part of an entity or business.

244.49(11) (11) Establish the value of an entity or business under a buy-out agreement to which the principal is a party.

244.49(12) (12) Prepare, sign, file, and deliver reports, compilations of information, returns, or other papers with respect to an entity or business and make related payments.

244.49(13) (13) Pay, compromise, or contest taxes, assessments, fines, or penalties and perform any other act to protect the principal from illegal or unnecessary taxation, assessments, fines, or penalties, with respect to an entity or business, including attempts to recover, in any manner permitted by law, money paid before or after the execution of the power of attorney.

244.49 History History: 2009 a. 319.



244.50 Insurance and annuities.

244.50  Insurance and annuities. Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to insurance and annuities authorizes the agent to do all of the following:

244.50(1) (1) Continue, pay the premium or make a contribution on, modify, exchange, rescind, release, or terminate a contract procured by or on behalf of the principal which insures or provides an annuity to either the principal or another person, whether or not the principal is a beneficiary under the contract.

244.50(2) (2) Procure new, different, and additional contracts of insurance and annuities for the principal and the principal's spouse or domestic partner, children, and other dependents, and select the amount, type of insurance or annuity, and mode of payment.

244.50(3) (3) Pay the premium or make a contribution on, modify, exchange, rescind, release, or terminate a contract of insurance or annuity procured by the agent.

244.50(4) (4) Apply for and receive a loan secured by a contract of insurance or annuity.

244.50(5) (5) Surrender and receive the cash surrender value on a contract of insurance or annuity.

244.50(6) (6) Exercise an election.

244.50(7) (7) Exercise investment powers available under a contract of insurance or annuity.

244.50(8) (8) Change the manner of paying premiums on a contract of insurance or annuity.

244.50(9) (9) Change or convert the type of insurance or annuity with respect to which the principal has or claims to have authority described in this section.

244.50(10) (10) Apply for and procure a benefit or assistance under a statute, rule, or regulation to guarantee or pay premiums of a contract of insurance on the life of the principal.

244.50(11) (11) Collect, sell, assign, hypothecate, borrow against, or pledge the interest of the principal in a contract of insurance or annuity.

244.50(12) (12) Select the form and timing of the payment of proceeds from a contract of insurance or annuity.

244.50(13) (13) Pay, from proceeds or otherwise, compromise or contest, and apply for refunds in connection with, a tax or assessment levied by a taxing authority with respect to a contract of insurance or annuity or its proceeds or liability accruing by reason of the tax or assessment.

244.50 History History: 2009 a. 319.



244.51 Estates, trusts, and other beneficial interests.

244.51  Estates, trusts, and other beneficial interests.

244.51(1)(1) In this section, "estates, trusts, and other beneficial interests" means a trust, probate estate, guardianship, conservatorship, escrow, or custodianship or a fund from which the principal is, may become, or claims to be, entitled to a share or payment.

244.51(2) (2) Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to estates, trusts, and other beneficial interests authorizes the agent to do all of the following:

244.51(2)(a) (a) Accept, receive, receipt for, sell, assign, pledge, or exchange a share in or payment from an estate, trust, or beneficial interest.

244.51(2)(b) (b) Demand or obtain money or another thing of value to which the principal is, may become, or claims to be, entitled by reason of an estate, trust, or beneficial interest, by litigation or otherwise.

244.51(2)(c) (c) Exercise for the benefit of the principal a presently exercisable general power of appointment held by the principal.

244.51(2)(d) (d) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation to ascertain the meaning, validity, or effect of a deed, will, declaration of trust, or other instrument or transaction affecting the interest of the principal.

244.51(2)(e) (e) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation to remove, substitute, or surcharge a fiduciary.

244.51(2)(f) (f) Conserve, invest, disburse, or use anything received for an authorized purpose.

244.51(2)(g) (g) Transfer an interest of the principal in real property, stocks and bonds, accounts with financial institutions or securities intermediaries, insurance, annuities, and other property to the trustee of a revocable trust created by the principal as settlor.

244.51(2)(h) (h) Sign a waiver or consent in a probate matter.

244.51(2)(i) (i) Reject, renounce, disclaim, release, or consent to a reduction in or modification of a share in or payment from an estate, trust, or beneficial interest.

244.51 History History: 2009 a. 319.



244.52 Claims and litigation.

244.52  Claims and litigation. Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to claims and litigation authorizes the agent to do all of the following:

244.52(1) (1) Assert and maintain before a court or administrative agency a claim, claim for relief, cause of action, counterclaim, offset, recoupment, or defense, including an action to recover property or other thing of value, recover damages sustained by the principal, eliminate or modify tax liability, or seek an injunction, specific performance, or other relief.

244.52(2) (2) Bring an action to determine adverse claims or intervene or otherwise participate in litigation.

244.52(3) (3) Seek an attachment, garnishment, order of arrest, or other preliminary, provisional, or intermediate relief and use any available procedure to effect or satisfy a judgment, order, or decree.

244.52(4) (4) Make or accept a tender, offer of judgment, or admission of facts, submit a controversy on an agreed statement of facts, consent to examination, and bind the principal in litigation.

244.52(5) (5) Submit to alternative dispute resolution, settle, and propose or accept a compromise.

244.52(6) (6) Waive the issuance and service of process upon the principal, accept service of process, appear for the principal, designate persons upon which process directed to the principal may be served, execute and file or deliver stipulations on the principal's behalf, verify pleadings, seek appellate review, procure and give surety and indemnity bonds, contract and pay for the preparation and printing of records and briefs, receive, execute, and file or deliver a consent, waiver, release, confession of judgment, satisfaction of judgment, notice, agreement, or other instrument in connection with the prosecution, settlement, or defense of a claim or litigation.

244.52(7) (7) Act for the principal with respect to bankruptcy or insolvency, whether voluntary or involuntary, concerning the principal or some other person, or with respect to a reorganization, receivership, or application for the appointment of a receiver or trustee which affects an interest of the principal in property or other thing of value.

244.52(8) (8) Pay a judgment, award, or order against the principal or a settlement made in connection with a claim or litigation.

244.52(9) (9) Receive money or other thing of value paid in settlement of or as proceeds of a claim or litigation.

244.52 History History: 2009 a. 319.



244.53 Personal and family maintenance.

244.53  Personal and family maintenance.

244.53(1) (1) Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to personal and family maintenance authorizes the agent to do all of the following:

244.53(1)(a) (a) Perform the acts necessary to maintain the customary standard of living of the principal, the principal's spouse or the principal's domestic partner, and the following individuals, whether living when the power of attorney is executed or later born:

244.53(1)(a)1. 1. The principal's children.

244.53(1)(a)2. 2. Other individuals legally entitled to be supported by the principal.

244.53(1)(a)3. 3. The individuals whom the principal has customarily supported or indicated the intent to support.

244.53(1)(b) (b) Make periodic payments of child support and other family maintenance required by a court or governmental agency or an agreement to which the principal is a party.

244.53(1)(c) (c) Provide living quarters for the individuals described in par. (a) by doing any of the following:

244.53(1)(c)1. 1. Purchasing, leasing, or entering into a contract.

244.53(1)(c)2. 2. Paying the operating costs, including interest, amortization payments, repairs, improvements, and taxes, for premises owned by the principal or occupied by those individuals.

244.53(1)(d) (d) Provide normal domestic help, usual vacations and travel expenses, and funds for shelter, clothing, food, appropriate education, including postsecondary and vocational education, and other current living costs for the individuals described in par. (a).

244.53(1)(e) (e) Pay expenses for necessary health care and custodial care on behalf of the individuals described in par. (a).

244.53(1)(f) (f) Act as the principal's personal representative under 42 USC 1320d, the Health Insurance Portability and Accountability Act, and applicable regulations, in making decisions related to the past, present, or future payment for the provision of health care consented to by the principal or anyone authorized under the law of this state to consent to health care on behalf of the principal.

244.53(1)(g) (g) Continue any provision made by the principal for motor vehicles or other means of transportation, including registering, licensing, insuring, and replacing the vehicles, for the individuals described in par. (a).

244.53(1)(h) (h) Maintain credit and debit accounts for the convenience of the individuals described in par. (a) and open new accounts.

244.53(1)(i) (i) Continue payments incidental to the membership or affiliation of the principal in a religious institution, club, society, order, or other organization or to continue contributions to those organizations.

244.53(2) (2) Authority with respect to personal and family maintenance is neither dependent upon, nor limited by, authority that an agent may or may not have with respect to gifts under this chapter.

244.53 History History: 2009 a. 319.



244.54 Benefits from governmental programs or civil or military service.

244.54  Benefits from governmental programs or civil or military service.

244.54(1)(1) In this section, "benefits from governmental programs or civil or military service" means any benefit, program or assistance provided under a statute, rule, or regulation, including social security, medicare, and medicaid.

244.54(2) (2) Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to benefits from governmental programs or civil or military service authorizes the agent to do all of the following:

244.54(2)(a) (a) Execute vouchers in the name of the principal for allowances and reimbursements payable by the United States or a foreign government or by a state or subdivision of a state to the principal, including allowances and reimbursements for transportation of the individuals described in s. 244.53 (1) (a), and for shipment of their household effects.

244.54(2)(b) (b) Take possession and order the removal and shipment of property of the principal from a post, warehouse, depot, dock, or other place of storage or safekeeping, either governmental or private, and execute and deliver a release, voucher, receipt, bill of lading, shipping ticket, certificate, or other instrument for that purpose.

244.54(2)(c) (c) Enroll in, apply for, select, reject, change, amend, or discontinue, on the principal's behalf, a benefit or program.

244.54(2)(d) (d) Prepare, file, and maintain a claim of the principal for a benefit or assistance, financial or otherwise, to which the principal may be entitled under a statute, rule, or regulation.

244.54(2)(e) (e) Initiate, participate in, submit to alternative dispute resolution, settle, oppose, or propose or accept a compromise with respect to litigation concerning any benefit or assistance the principal may be entitled to receive under a statute, rule, or regulation.

244.54(2)(f) (f) Receive the financial proceeds of a claim described in par. (d) and conserve, invest, disburse, or use for a lawful purpose anything so received.

244.54 History History: 2009 a. 319.



244.55 Retirement plans.

244.55  Retirement plans.

244.55(1)(1) In this section, "retirement plan" means a plan or account created by an employer, the principal, or another individual to provide retirement benefits or deferred compensation of which the principal is a participant, beneficiary, or owner, including the following plans or accounts:

244.55(1)(a) (a) An individual retirement account under section 408 of the Internal Revenue Code.

244.55(1)(b) (b) A Roth individual retirement account under section 408A of the Internal Revenue Code.

244.55(1)(c) (c) A deemed individual retirement account under section 408 (q) of the Internal Revenue Code.

244.55(1)(d) (d) An annuity or mutual fund custodial account under section 403 (b) of the Internal Revenue Code.

244.55(1)(e) (e) A pension, profit-sharing, stock bonus, or other retirement plan qualified under section 401 (a) of the Internal Revenue Code.

244.55(1)(f) (f) A plan under section 457 (b) of the Internal Revenue Code.

244.55(1)(g) (g) A nonqualified deferred compensation plan under section 409A of the Internal Revenue Code.

244.55(2) (2) Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to retirement plans authorizes the agent to do all of the following:

244.55(2)(a) (a) Select the form and timing of payments under a retirement plan and withdraw benefits from a plan.

244.55(2)(b) (b) Make a rollover, including a direct trustee-to-trustee rollover, of benefits from one retirement plan to another.

244.55(2)(c) (c) Establish a retirement plan in the principal's name.

244.55(2)(d) (d) Make contributions to a retirement plan.

244.55(2)(e) (e) Exercise investment powers available under a retirement plan.

244.55(2)(f) (f) Borrow from, sell assets to, or purchase assets from a retirement plan.

244.55 History History: 2009 a. 319.



244.56 Taxes.

244.56  Taxes. Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to taxes authorizes the agent to do all of the following:

244.56(1) (1) Prepare, sign, and file federal, state, local, and foreign income, gift, payroll, property, Federal Insurance Contributions Act, and other tax returns, claims for refunds, requests for extension of time, petitions regarding tax matters, and any other tax-related documents, including receipts, offers, waivers, consents, including consents and agreements under 2032A of the Internal Revenue Code, closing agreements, and any power of attorney required by the Internal Revenue Service or other taxing authority with respect to a tax year upon which the statute of limitations has not run and the following 25 tax years.

244.56(2) (2) Pay taxes due, collect refunds, post bonds, receive confidential information, and contest deficiencies determined by the Internal Revenue Service or other taxing authority.

244.56(3) (3) Exercise any election available to the principal under federal, state, local, or foreign tax law.

244.56(4) (4) Act for the principal in all tax matters for all periods before the Internal Revenue Service, or other taxing authority.

244.56 History History: 2009 a. 319.



244.57 Gifts.

244.57  Gifts.

244.57(1)(1) In this section, a gift "for the benefit of" a person includes a gift to a trust, an account under ss. 54.854 to 54.898, and a tuition savings account or prepaid tuition plan as defined under section 529 of the Internal Revenue Code.

244.57(2) (2) Unless the power of attorney otherwise provides, language in a power of attorney granting general authority with respect to gifts authorizes the agent to do all of the following:

244.57(2)(a) (a) Make outright to, or for the benefit of, a person, a gift of any of the principal's property, including by the exercise of a presently exercisable general power of appointment held by the principal, in an amount per donee not to exceed the annual dollar limits of the federal gift tax exclusion under section 2503 (b) of the Internal Revenue Code, without regard to whether the federal gift tax exclusion applies to the gift, or if the principal's spouse agrees to consent to a split gift under section 2513 of the Internal Revenue Code, in an amount per donee not to exceed twice the annual federal gift tax exclusion limit.

244.57(2)(b) (b) Consent, under section 2513 of the Internal Revenue Code, to the splitting of a gift made by the principal's spouse in an amount per donee not to exceed the aggregate annual gift tax exclusions for both spouses.

244.57(2)(c) (c) Make a gift of the principal's property only as the agent determines is consistent with the principal's objectives if actually known by the agent and, if unknown, as the agent determines is consistent with the principal's best interest based on all relevant factors, including all of the following:

244.57(2)(c)1. 1. The value and nature of the principal's property.

244.57(2)(c)2. 2. The principal's foreseeable obligations and need for maintenance.

244.57(2)(c)3. 3. Minimization of taxes, including income, estate, inheritance, generation skipping transfer, and gift taxes.

244.57(2)(c)4. 4. Eligibility for a benefit, a program, or assistance under a statute, rule, or regulation.

244.57(2)(c)5. 5. The principal's personal history of making or joining in making gifts.

244.57 History History: 2009 a. 319.



244.61 Statutory Form Power of Attorney for Finances and Property.

244.61  Statutory Form Power of Attorney for Finances and Property. A document substantially in the following form may be used to create a statutory form power of attorney that has the meaning and effect prescribed by this chapter. An appendix shall be attached to this form that includes the text of ss. 244.44 to 244.56. The appendix is for definitions only. The agent has powers only regarding the subjects initialed on the form.

WISCONSIN STATUTORY FORM
POWER OF ATTORNEY
FOR FINANCES AND PROPERTY

IMPORTANT INFORMATION

THIS POWER OF ATTORNEY AUTHORIZES ANOTHER PERSON (YOUR AGENT) TO MAKE DECISIONS CONCERNING YOUR PROPERTY FOR YOU (THE PRINCIPAL). YOUR AGENT WILL BE ABLE TO MAKE DECISIONS AND ACT WITH RESPECT TO YOUR PROPERTY (INCLUDING YOUR MONEY) WHETHER OR NOT YOU ARE ABLE TO ACT FOR YOURSELF. THE MEANING OF AUTHORITY OVER SUBJECTS LISTED ON THIS FORM IS EXPLAINED IN THE UNIFORM POWER OF ATTORNEY FOR FINANCES AND PROPERTY ACT IN CHAPTER 244 OF THE WISCONSIN STATUTES.

THIS POWER OF ATTORNEY DOES NOT AUTHORIZE THE AGENT TO MAKE HEALTH-CARE DECISIONS FOR YOU.

YOU SHOULD SELECT SOMEONE YOU TRUST TO SERVE AS YOUR AGENT. UNLESS YOU SPECIFY OTHERWISE, GENERALLY THE AGENT'S AUTHORITY WILL CONTINUE UNTIL YOU DIE OR REVOKE THE POWER OF ATTORNEY OR THE AGENT RESIGNS OR IS UNABLE TO ACT FOR YOU.

YOUR AGENT IS ENTITLED TO REASONABLE COMPENSATION UNLESS YOU STATE OTHERWISE IN THE SPECIAL INSTRUCTIONS.

THIS FORM PROVIDES FOR DESIGNATION OF ONE AGENT. IF YOU WISH TO NAME MORE THAN ONE AGENT YOU MAY NAME A COAGENT IN THE SPECIAL INSTRUCTIONS. COAGENTS ARE NOT REQUIRED TO ACT TOGETHER UNLESS YOU INCLUDE THAT REQUIREMENT IN THE SPECIAL INSTRUCTIONS.

IF YOUR AGENT IS UNABLE OR UNWILLING TO ACT FOR YOU, YOUR POWER OF ATTORNEY WILL END UNLESS YOU HAVE NAMED A SUCCESSOR AGENT. YOU MAY ALSO NAME A 2ND SUCCESSOR AGENT.

THIS POWER OF ATTORNEY BECOMES EFFECTIVE IMMEDIATELY UNLESS YOU STATE OTHERWISE IN THE SPECIAL INSTRUCTIONS. THIS POWER OF ATTORNEY DOES NOT REVOKE ANY POWER OF ATTORNEY EXECUTED PREVIOUSLY UNLESS YOU SO PROVIDE IN THE SPECIAL INSTRUCTIONS.

IF YOU REVOKE THIS POWER OF ATTORNEY, YOU SHOULD NOTIFY YOUR AGENT AND ANY OTHER PERSON TO WHOM YOU HAVE GIVEN A COPY. IF YOUR AGENT IS YOUR SPOUSE OR DOMESTIC PARTNER AND YOUR MARRIAGE IS ANNULLED OR YOU ARE DIVORCED OR LEGALLY SEPARATED OR THE DOMESTIC PARTNERSHIP IS TERMINATED AFTER SIGNING THIS DOCUMENT, THE DOCUMENT IS INVALID.

IF YOU HAVE QUESTIONS ABOUT THE POWER OF ATTORNEY OR THE AUTHORITY YOU ARE GRANTING TO YOUR AGENT, YOU SHOULD SEEK LEGAL ADVICE BEFORE SIGNING THIS FORM.

DESIGNATION OF AGENT

I .... (name of principal) name the following person as my agent:

Name of agent: ....

Agent's address: ....

Agent's telephone number: ....

DESIGNATION OF SUCCESSOR AGENT(S) (OPTIONAL)

If my agent is unable or unwilling to act for me, I name as my successor agent:

Name of successor agent: ....

Successor agent's address: ....

Successor agent's telephone number: ....

If my successor agent is unable or unwilling to act for me, I name as my 2nd successor agent:

Name of 2nd successor agent: ....

Second successor agent's address: ....

Second successor agent's telephone number: ....

GRANT OF GENERAL AUTHORITY

I grant my agent and any successor agent general authority to act for me with respect to the following subjects as defined in the Uniform Power of Attorney for Finances and Property Act in chapter 244 of the Wisconsin statutes:

INITIAL each subject you want to include in the agent's general authority.

.... Real property

.... Tangible personal property

.... Stocks and bonds

.... Commodities and options

.... Banks and other financial institutions

.... Operation of entity or business

.... Insurance and annuities

.... Estates, trusts, and other beneficial interests

.... Claims and litigation

.... Personal and family maintenance

.... Benefits from governmental programs or civil or military service

.... Retirement plans

.... Taxes

LIMITATION ON AGENT'S AUTHORITY

An agent who is not my spouse or domestic partner MAY NOT use my property to benefit the agent or a person to whom the agent owes an obligation of support unless I have included that authority in the special instructions.

SPECIAL INSTRUCTIONS (OPTIONAL)

You may give special instructions in the following space ....

EFFECTIVE DATE

This power of attorney is effective immediately unless I have stated otherwise in the special instructions.

NOMINATION OF GUARDIAN (OPTIONAL)

If it becomes necessary for a court to appoint a guardian of my estate or guardian of my person, I nominate the following person(s) for appointment:

Name of nominee for guardian of my estate: ....

Nominee's address: ....

Nominee's telephone number: ....

Name of nominee for guardian of my person: ....

Nominee's address: ....

Nominee's telephone number: ....

RELIANCE ON THIS POWER OF
ATTORNEY FOR FINANCES AND PROPERTY

Any person, including my agent, may rely upon the validity of this power of attorney or a copy of it unless that person knows that the power of attorney has been terminated or is invalid.

SIGNATURE AND ACKNOWLEDGMENT

Your signature .... Date ....

Your name printed ....

Your address ....

Your telephone number ....

State of ....

County of ....

This document was acknowledged before me on .... (date), by .... (name of principal).

(Seal, if any)

Signature of notary ....

My commission expires: ....

This document prepared by: ....

IMPORTANT INFORMATION FOR AGENT

AGENT'S DUTIES

WHEN YOU ACCEPT THE AUTHORITY GRANTED UNDER THIS POWER OF ATTORNEY, A SPECIAL LEGAL RELATIONSHIP IS CREATED BETWEEN YOU AND THE PRINCIPAL. THIS RELATIONSHIP IMPOSES UPON YOU LEGAL DUTIES THAT CONTINUE UNTIL YOU RESIGN OR THE POWER OF ATTORNEY IS TERMINATED OR REVOKED. YOU MUST DO ALL OF THE FOLLOWING:

(1) DO WHAT YOU KNOW THE PRINCIPAL REASONABLY EXPECTS YOU TO DO WITH THE PRINCIPAL'S PROPERTY OR, IF YOU DO NOT KNOW THE PRINCIPAL'S EXPECTATIONS, ACT IN THE PRINCIPAL'S BEST INTEREST.

(2) ACT IN GOOD FAITH.

(3) DO NOTHING BEYOND THE AUTHORITY GRANTED IN THIS POWER OF ATTORNEY.

(4) DISCLOSE YOUR IDENTITY AS AN AGENT WHENEVER YOU ACT FOR THE PRINCIPAL BY WRITING OR PRINTING THE NAME OF THE PRINCIPAL AND SIGNING YOUR OWN NAME AS "AGENT" IN THE FOLLOWING MANNER:

.... (principal's name) by .... (your signature) as agent

UNLESS THE SPECIAL INSTRUCTIONS IN THIS POWER OF ATTORNEY STATE OTHERWISE, YOU MUST ALSO DO ALL OF THE FOLLOWING:

(1) ACT LOYALLY FOR THE PRINCIPAL'S BENEFIT.

(2) AVOID CONFLICTS THAT WOULD IMPAIR YOUR ABILITY TO ACT IN THE PRINCIPAL'S BEST INTEREST.

(3) ACT WITH CARE, COMPETENCE, AND DILIGENCE.

(4) KEEP A RECORD OF ALL RECEIPTS, DISBURSEMENTS, AND TRANSACTIONS MADE ON BEHALF OF THE PRINCIPAL.

(5) COOPERATE WITH ANY PERSON THAT HAS AUTHORITY TO MAKE HEALTH-CARE DECISIONS FOR THE PRINCIPAL TO DO WHAT YOU KNOW THE PRINCIPAL REASONABLY EXPECTS OR, IF YOU DO NOT KNOW THE PRINCIPAL'S EXPECTATIONS, TO ACT IN THE PRINCIPAL'S BEST INTEREST.

(6) ATTEMPT TO PRESERVE THE PRINCIPAL'S ESTATE PLAN IF YOU KNOW THE PLAN AND PRESERVING THE PLAN IS CONSISTENT WITH THE PRINCIPAL'S BEST INTEREST.

TERMINATION OF AGENT'S AUTHORITY

YOU MUST STOP ACTING ON BEHALF OF THE PRINCIPAL IF YOU LEARN OF ANY EVENT THAT TERMINATES THIS POWER OF ATTORNEY OR YOUR AUTHORITY UNDER THIS POWER OF ATTORNEY. EVENTS THAT TERMINATE A POWER OF ATTORNEY OR YOUR AUTHORITY TO ACT UNDER A POWER OF ATTORNEY INCLUDE ALL OF THE FOLLOWING:

(1) DEATH OF THE PRINCIPAL.

(2) THE PRINCIPAL'S REVOCATION OF THE POWER OF ATTORNEY OR YOUR AUTHORITY.

(3) THE OCCURRENCE OF A TERMINATION EVENT STATED IN THE POWER OF ATTORNEY.

(4) THE PURPOSE OF THE POWER OF ATTORNEY IS FULLY ACCOMPLISHED.

(5) IF YOU ARE MARRIED TO THE PRINCIPAL, A LEGAL ACTION IS FILED WITH A COURT TO END YOUR MARRIAGE, OR FOR YOUR LEGAL SEPARATION, UNLESS THE SPECIAL INSTRUCTIONS IN THIS POWER OF ATTORNEY STATE THAT SUCH AN ACTION WILL NOT TERMINATE YOUR AUTHORITY.

(6) IF YOU ARE THE PRINCIPAL'S DOMESTIC PARTNER AND YOUR DOMESTIC PARTNERSHIP IS TERMINATED, UNLESS THE SPECIAL INSTRUCTIONS IN THIS POWER OF ATTORNEY STATE THAT SUCH AN ACTION WILL NOT TERMINATE YOUR AUTHORITY.

LIABILITY OF AGENT

THE MEANING OF THE AUTHORITY GRANTED TO YOU IS DEFINED IN THE UNIFORM POWER OF ATTORNEY FOR FINANCES AND PROPERTY ACT IN CHAPTER 244 OF THE WISCONSIN STATUTES. IF YOU VIOLATE THE UNIFORM POWER OF ATTORNEY FOR FINANCES AND PROPERTY ACT IN CHAPTER 244 OF THE WISCONSIN STATUTES OR ACT OUTSIDE THE AUTHORITY GRANTED, YOU MAY BE LIABLE FOR ANY DAMAGES CAUSED BY YOUR VIOLATION.

IF THERE IS ANYTHING ABOUT THIS DOCUMENT OR YOUR DUTIES THAT YOU DO NOT UNDERSTAND, YOU SHOULD SEEK LEGAL ADVICE.

OPTIONAL SIGNATURE OF AGENT

I HAVE READ AND ACCEPT THE DUTIES AND LIABILITIES OF THE AGENT AS SPECIFIED IN THIS POWER OF ATTORNEY.

Agent's signature .... Date ....

(APPENDIX FOLLOWS)

244.61 History History: 2009 a. 319; 2011 a. 260 s. 81.

244.61 Annotation Offering Clarity and Guidance: New Uniform Power of Attorney for Finances and Property. Collins, Hatch & Wilcox. Wis. Law. June 2010.



244.62 Agent's certification.

244.62  Agent's certification. The following optional form may be used by an agent to certify facts concerning a power of attorney for finances and property:

AGENT'S CERTIFICATION AS TO THE VALIDITY OF POWER OF ATTORNEY for finances and
property AND AGENT'S AUTHORITY

State of ....

County of ....

I, .... (name of agent), certify under penalty of perjury that .... (name of principal) granted me authority as an agent or successor agent in a power of attorney dated .....

I further certify that to my knowledge:

(1) The principal is alive and has not revoked the power of attorney or my authority to act under the power of attorney, and the power of attorney and my authority to act under the power of attorney have not terminated.

(2) If the power of attorney was drafted to become effective upon the happening of an event or contingency, the event or contingency has occurred.

(3) If I was named as a successor agent, the prior agent is no longer able or willing to serve.

(4) .... (insert other relevant statements).

SIGNATURE AND ACKNOWLEDGMENT

Agent's signature .... Date ....

Agent's name printed ....

Agent's address ....

Agent's telephone number ....

This document was acknowledged before me on .... (date), by .... (name of agent).

(Seal, if any)

Signature of notary ....

My commission expires: ....

This document prepared by: ....

244.62 History History: 2009 a. 319.



244.63 Distribution of forms.

244.63  Distribution of forms. The department of health services shall prepare and provide copies of the Wisconsin statutory form power of attorney for finances and property for distribution in quantities to financial institutions, health care professionals, hospitals, nursing homes, multipurpose senior centers, county clerks and local bar associations and individually to private persons. The department of health services may charge a reasonable fee for the cost of preparation and distribution of the forms.

244.63 History History: 2009 a. 319.



244.64 Relation to power of attorney for health care.

244.64  Relation to power of attorney for health care. The execution of a Wisconsin statutory form power of attorney for finances and property under this chapter does not confer on the agent any of the powers or duties conferred on a health care agent by the power of attorney for health care under ch. 155.

244.64 History History: 2009 a. 319.






247. Wisconsin artistic endowment foundation.

247.02 Definition.

247.02  Definition. In this chapter, "foundation" means the Wisconsin Artistic Endowment Foundation.

247.02 History History: 2001 a. 16.



247.03 Creation and organization.

247.03  Creation and organization.

247.03(1) (1) There is created a public body corporate and politic, to be known as the "Wisconsin Artistic Endowment Foundation." The foundation shall be a nonprofit corporation organized under ch. 181 so that contributions to it are deductible from adjusted gross income under section 170 of the Internal Revenue Code.

247.03(2) (2) The board of directors of the foundation shall consist of the following persons:

247.03(2)(a) (a) Eight nominees of the governor, who are residents of this state, represent the diverse artistic interests of the people of this state, and represent each of the geographic regions of the state, appointed for 7-year terms with the advice and consent of the senate. At least one of the nominees shall be knowledgeable in marketing and fund raising. Each member appointed under this paragraph may hold office until a successor is appointed.

247.03(2)(b) (b) The chairperson of the arts board or the chairperson's designee.

247.03(2)(c) (c) The executive secretary of the arts board, as a nonvoting member.

247.03(2)(d) (d) Two representatives to the assembly, one appointed by the speaker of the assembly and one appointed by the minority leader of the assembly.

247.03(2)(e) (e) Two senators, one appointed by the majority leader of the senate and one appointed by the minority leader of the senate.

247.03(3) (3) The board of directors holds the powers of the foundation. The members of the board of directors shall annually elect a chairperson and may elect other officers as they consider appropriate. Seven voting members of the board of directors constitute a quorum for the purpose of conducting the business and exercising the powers of the foundation, notwithstanding the existence of any vacancy. The board of directors may take action upon a vote of a majority of the voting members present, unless the bylaws of the foundation require a larger number.

247.03(4) (4) No member of the board of directors may receive compensation for performing his or her duties. Each member shall be reimbursed for actual and necessary expenses, including travel expenses, incurred in performing those duties.

247.03 History History: 2001 a. 16, 104.



247.05 General powers and duties.

247.05  General powers and duties.

247.05(1) (1) Except as otherwise provided in this chapter, the foundation has all of the powers necessary and convenient to carry out its duties under sub. (2) and s. 247.06, including the power to do all of the following:

247.05(1)(a) (a) Make, amend, and repeal bylaws for the conduct of its affairs.

247.05(1)(b) (b) Adopt a seal and alter that seal.

247.05(1)(c) (c) Sue and be sued.

247.05(1)(d) (d) Maintain an office.

247.05(1)(e) (e) Solicit and accept donations of money, property, and art objects.

247.05(1)(f) (f) Execute contracts and other instruments.

247.05(1)(g) (g) Employ legal, financial, technical, or other experts and any other necessary employees, and fix their qualifications, duties, and compensation.

247.05(1)(h) (h) Establish arts programs with the advice of the arts board and statewide arts organizations.

247.05(1)(i) (i) Convert any noncash gift, grant, bequest, or other contribution to the foundation to cash.

247.05(2) (2) The foundation shall do all of the following:

247.05(2)(a) (a) In carrying out its responsibilities under this chapter, ensure to the greatest extent possible the equitable distribution of funds and other support among all of the following:

247.05(2)(a)1. 1. The various geographic regions of the state.

247.05(2)(a)2. 2. Urban, suburban, and rural areas of the state.

247.05(2)(a)3. 3. The various ethnic, racial, and cultural groups of the state.

247.05(2)(b) (b) Appoint a licensed appraiser to evaluate each donated art object to establish the current value of, potential appreciation of, degree of risk in holding, and recommended timing for sale of, the art object.

247.05(2)(c) (c) Adopt bylaws for accepting restricted donations.

247.05(2)(d) (d) Annually submit to the governor and to the presiding officer of each house of the legislature an audited financial statement of the operations of the foundation, prepared in accordance with generally accepted accounting principles.

247.05(2)(e) (e) Contract for all education and marketing activities.

247.05(2)(f) (f) Deposit in the state treasury all cash, gifts, grants, bequests, or other contributions made to the foundation, and all noncash gifts, grants, bequests, or other contributions made to the foundation that have been converted to cash under sub. (1) (i).

247.05(2)(g) (g) Biennially review the foundation's priorities for expenditures under s. 247.06 (1) (b) and report those priorities to the presiding officer of each house of the legislature.

247.05 History History: 2001 a. 16.



247.06 Support of arts programs.

247.06  Support of arts programs.

247.06(1) (1)

247.06(1)(a)(a) The foundation may distribute moneys appropriated under s. 20.220 (1) (r) to the arts board for programs that provide operating support to arts organizations and for the Wisconsin regranting program under s. 41.62.

247.06(1)(b) (b) The foundation may distribute moneys appropriated under s. 20.220 (1) (r) to an arts program established under s. 247.05 (1) (h) if the program is reviewed biennially by the foundation with the advice of the arts board and statewide arts organizations. To the extent possible, the programs funded under this paragraph shall use existing arts board mechanisms and staff for administering and distributing the moneys.

247.06(2) (2)

247.06(2)(a)(a) Of the total amount distributed by the foundation under sub. (1) in any fiscal year that constitutes earnings on unrestricted donations, the foundation shall distribute at least 50% to the arts board under sub. (1) (a).

247.06(2)(b) (b) The foundation may not distribute moneys to the arts board under sub. (1) (a) in any fiscal year in which the foundation determines that the amount of general purpose revenue appropriated to the department of tourism under s. 20.380 (3) is less than the amount appropriated in the previous fiscal year.

247.06 History History: 2001 a. 16; 2011 a. 32.



247.07 Dissolution.

247.07  Dissolution. The foundation may not dissolve and wind up its affairs unless the legislature enacts a law ordering dissolution.

247.07 History History: 2001 a. 16.






250. Health; administration and supervision.

250.01 Definitions.

250.01  Definitions. In chs. 250 to 257, unless the context requires otherwise:

250.01(1) (1) "Chief medical officer" means a physician who is appointed by the state health officer under s. 250.02 (2).

250.01(2) (2) "Department" means the department of health services.

250.01(3) (3) "Local board of health" means the policy-making body for a local health department.

250.01(4) (4) "Local health department" means any of the following:

250.01(4)(a) (a) In a county with a population of less than 500,000, any of the following:

250.01(4)(a)1. 1. A county health department established under s. 251.02 (1), including a county health department whose powers and duties are transferred to a county department of human services under s. 46.23 (3) (b) 1. c.

250.01(4)(a)2. 2. A city-county health department established under s. 251.02 (1m).

250.01(4)(a)3. 3. A city health department that was established before January 1, 1994, or that withdraws under s. 251.15 (2) or, as a city-city local health department established under s. 251.02 (3t), that withdraws under s. 251.15 (2m).

250.01(4)(a)4. 4. A village or town health department under s. 251.02 (3m).

250.01(4)(a)5. 5. A multiple municipal local health department established under s. 251.02 (3r).

250.01(4)(a)6. 6. A city-city health department established under s. 251.02 (3t).

250.01(4)(b) (b) In a county with a population of 500,000 or more, a city, village, or multiple municipal health department established under s. 251.02 (2).

250.01(4)(c) (c) A multiple county health department established under s. 251.02 (3).

250.01(5) (5) "Local health officer" means the health officer who is in charge of a local health department.

250.01(6) (6) "Physician" has the meaning given in s. 448.01 (5).

250.01(6g) (6g) "Public health authority" means the department, if the governor declares under s. 323.10 a state of emergency related to public health and designates the department as the lead state agency to respond to that emergency.

250.01(6r) (6r) "Public health emergency" has the meaning given in s. 323.02 (16).

250.01(7) (7) "Registered nurse" means a registered nurse who is licensed under s. 441.06 or in a party state, as defined in s. 441.50 (2) (j), or permitted under s. 441.08.

250.01(8) (8) "Secretary" means the secretary of health services.

250.01(9) (9) "State health officer" means the individual who is appointed by the secretary to develop public health policy for the state and direct state public health programs.

250.01 History History: 1993 a. 27 ss. 162, 322, 449; 1995 a. 27 s. 9126 (19); 1999 a. 9, 22; 2001 a. 16, 109; 2003 a. 158; 2005 a. 220; 2007 a. 20 s. 9121 (6) (a); 2007 a. 130; 2009 a. 42.



250.02 State health officials.

250.02  State health officials.

250.02(1) (1)  State health officer; duties. The secretary shall appoint a state health officer and may assign the state health officer such duties of the secretary or department as the secretary provides. The state health officer may appoint such advisory and examining bodies as are needed to carry out the duties of the state health officer and as provided by law. The state health officer shall appoint state epidemiologists for program areas of acute and communicable diseases, occupational and environmental diseases, maternal and child health and chronic diseases. Individuals appointed as state epidemiologists shall have advanced training and expertise in epidemiology in their program areas.

250.02(2) (2) Chief medical officers; qualifications; duties. The state health officer shall appoint chief medical officers in the classified service to provide public health consultation to, and leadership for, state health programs. The chief medical officers shall also serve as state epidemiologists under sub. (1), for acute and communicable diseases, occupational and environmental diseases, maternal and child health and chronic diseases. The chief medical officers shall be physicians who have training and expertise, as prescribed by the department, appropriate to their areas of assignment. The chief medical officers shall have all of the powers and duties that are designated to them by the state health officer to enforce the health laws of the state and to advise state and local officials as to health promotion, disease prevention and public health intervention strategies necessary to prevent morbidity and unnecessary mortality.

250.02 History History: 1993 a. 27 ss. 163, 450; Stats. 1993 s. 250.02.



250.03 Public health system.

250.03  Public health system.

250.03(1) (1) The department shall:

250.03(1)(a) (a) Maintain a public health system in cooperation with local health departments; community organizations; and medical clinics that are operated by the governing bodies, or agencies of the governing bodies, of federally recognized American Indian tribes or bands located in this state.

250.03(1)(b) (b) Serve as the state lead agency for public health.

250.03(1)(c) (c) Assess the health needs in the state based on statewide data collection.

250.03(1)(d) (d) Advise the legislature on the development of an adequate statutory base for health activities in the state.

250.03(1)(e) (e) Establish statewide health objectives and delegate power to local health departments to achieve the objectives as the department considers appropriate.

250.03(1)(f) (f) Support local public health service capacity building through grants, consultation and technical assistance.

250.03(1)(g) (g) Develop policy and provide leadership in public health throughout the state that fosters local involvement and commitment, that emphasizes public health needs and that advocates for equitable distribution of public health resources and complementary private activities commensurate with public health needs.

250.03(1)(h) (h) Distribute state and federal public health funds under its control in a manner that will promote the development and maintenance of an integrated system of community health services.

250.03(1)(i) (i) Require, as a condition for distributing funds under par. (h) at the local level, that services at that level be coordinated.

250.03(1)(j) (j) Advocate for the provision of reasonable and necessary public health services.

250.03(1)(k) (k) Promote cooperation and formal collaborative agreements among any of the following with regard to public health planning, priority setting, information and data sharing, reporting, resource allocation, funding, service delivery, and jurisdiction:

250.03(1)(k)1. 1. The state.

250.03(1)(k)2. 2. Local health departments.

250.03(1)(k)3. 3. Federally recognized American Indian tribes or bands located in this state.

250.03(1)(k)4. 4. The federal Indian health service.

250.03(1)(L) (L) Perform or facilitate the performance of all of the following services and functions:

250.03(1)(L)1. 1. Monitor the health status of populations to identify and solve community health problems.

250.03(1)(L)2. 2. Investigate and diagnose community health problems and health hazards.

250.03(1)(L)3. 3. Inform and educate individuals about health issues.

250.03(1)(L)4. 4. Mobilize public and private sector collaboration and action to identify and solve health problems.

250.03(1)(L)5. 5. Develop policies, plans, and programs that support individual and community health efforts.

250.03(1)(L)6. 6. Enforce statutes and rules that protect health and ensure safety.

250.03(1)(L)7. 7. Link individuals to needed personal health services.

250.03(1)(L)8. 8. Assure a competent public health workforce.

250.03(1)(L)9. 9. Evaluate effectiveness, accessibility, and quality of personal and population-based health services.

250.03(1)(L)10. 10. Provide research to develop insights into and innovative solutions for health problems.

250.03(2) (2) The department may enter into agreements and provide consultation on matters relating to human health.

250.03(3) (3)

250.03(3)(a)(a) No later than 90 days after a state of emergency relating to public health is declared and the department is designated under s. 323.10 as the lead state agency to respond to that emergency and no later than 90 days after the termination of this state of emergency relating to public health, the department shall submit to the legislature under s. 13.172 (2) and to the governor a report on all of the following:

250.03(3)(a)1. 1. The emergency powers used by the public health authority or its agents.

250.03(3)(a)2. 2. The expenses incurred by the public health authority and its agents in acting under the state of emergency related to public health.

250.03(3)(b) (b) Biennially, after first consulting with the adjutant general, local health departments, health care providers, as defined in s. 146.81 (1) (a) to (p), and law enforcement agencies, as defined in s. 165.77 (1) (b), the department shall submit to the legislature under s. 13.172 (2) and to the governor a report on the preparedness of the public health system to address public health emergencies.

250.03 History History: 1993 a. 27; 2001 a. 109; 2005 a. 198; 2009 a. 28, 42.



250.04 Powers and duties of the department.

250.04  Powers and duties of the department.

250.04(1) (1) The department has general supervision throughout the state of the health of citizens and shall study especially the vital statistics of the state and use the analysis of the vital statistics for health planning. The department may, upon due notice, enter upon and inspect private property. The department has power to execute what is reasonable and necessary for the prevention and suppression of disease. The department may or, if required, shall advise public boards or officers in regard to heating and ventilation of any public building or institution. The department may investigate the cause and circumstances of any special or unusual disease or mortality or inspect any public building and may do any act necessary for the investigation.

250.04(2) (2)

250.04(2)(a)(a) The department possesses all powers necessary to fulfill the duties prescribed in the statutes and to bring action in the courts for the enforcement of public health statutes and rules.

250.04(2)(b) (b) If local health departments fail to enforce public health statutes or rules, the department may enforce those statutes and rules. If the department does this, the county, city or village for which the local health department has jurisdiction shall reimburse the department for expenses that the department incurs in enforcing communicable disease statutes and rules.

250.04(3) (3)

250.04(3)(a)(a) The department shall establish and maintain surveillance activities sufficient to detect any occurrence of acute, communicable or chronic diseases and threat of occupational or environmental hazards, injuries or changes in the health of mothers and children.

250.04(3)(b) (b)

250.04(3)(b)1.1. The department shall analyze occurrences, trends and patterns of acute, communicable or chronic diseases, maternal and child health, injuries and occupational and environmental hazards and distribute information based on the analyses.

250.04(3)(b)2. 2. The department shall, in cooperation with local health departments, maintain a public health data system.

250.04(3)(b)3. 3. The department may conduct investigations, studies, experiments and research pertaining to any public health problems which are a cause or potential cause of morbidity or mortality and methods for the prevention or amelioration of those public health problems. For the conduct of the investigations, studies, experiments and research, the department may on behalf of the state accept funds from any public or private agency, organization or person. It may conduct the investigations, studies, experiments and research independently or by contract or in cooperation with any public or private agency, organization or person including any political subdivision of the state. Individual questionnaires or surveys shall be treated as confidential patient health care records under ss. 146.81 to 146.835, but the information in those questionnaires and surveys may be released in statistical summaries.

250.04(3)(b)4. 4. The department may use hospital emergency room and inpatient health care records, abstracts of these records and information the state or federal government collects to correlate exposure to certain occupational and high risk environments with resulting acute or chronic health problems. If the department finds that an occupational health hazard exists, it shall disseminate its findings and promote efforts to educate employees and employers about the health hazard.

250.04(3)(c) (c) The department shall publish an annual maternal and child health report, including morbidity and mortality indicators for the state, regions of the state, counties, certain cities and subpopulations of the state.

250.04(3m) (3m) The department may charge a reasonable fee for the analysis and provision of data under this section.

250.04(4) (4)

250.04(4)(a)(a) The department shall administer programs for the control and prevention of public health problems.

250.04(4)(b) (b) The department shall be responsible for follow-up investigations of unusual occurrences of acute, communicable and chronic diseases, occupational and environmental hazards, unusual injuries and unusual changes in maternal and child health.

250.04(5) (5) Where the use of any pesticide results in a threat to the public health, the department shall take all measures necessary to prevent morbidity or mortality.

250.04(6) (6) The department shall provide consultation, technical assistance and training regarding public health to local health departments, community organizations and others.

250.04(7) (7) The department may promulgate and enforce rules and issue and enforce orders governing the duties of all local health officers and local boards of health and relating to any subject matter under the department's supervision that are necessary to provide efficient administration and to protect health. Whoever violates a rule or order specified under this subsection shall be fined not less than $10 nor more than $100 for each offense, unless a different penalty is provided.

250.04(8) (8) The department may administer oaths, certify to official acts, issue subpoenas and compel the attendance of witnesses and the production of papers, books, documents and testimony. Witness fees and mileage shall be paid from the appropriation under s. 20.435 (1) (a), but no witness subpoenaed at the instance of parties other than the department is entitled to payment of fees or mileage, unless the department certifies that his or her testimony was material.

250.04(9) (9) The department may establish, equip and operate a state branch laboratory of hygiene in a city accessible to physicians and local health officers in the northern part of the state to conduct bacteriological and chemical examinations of material from the various contagious and infectious diseases or material from suspected contagious and infectious diseases of persons and animals when public health is concerned, if suitable quarters for the laboratory are offered to the state free of charge for rent, light, heat and janitor service. The department may also establish and aid in maintaining in conjunction with the cities of the state not more than 7 state cooperative laboratories. All of the cooperative laboratories shall be operated in the manner and under the conditions that the department establishes in rules that the department may promulgate.

250.04(10) (10) The department may investigate and supervise the sanitary conditions of all charitable, curative, reformatory and penal institutions, all detention homes for children and the hospitals and institutions that are organized for the purposes set forth in s. 58.01. The department may visit the jails, municipal prisons, houses of correction and all other places in which persons convicted or suspected of crime or mentally ill persons are confined and ascertain the sanitary conditions of those places.

250.04(11) (11) The department shall investigate any hospital which is found by a panel established under s. 655.02, 1983 stats., or by a court to have been responsible for negligent acts.

250.04(12) (12) The department is designated the state health planning and development agency.

250.04(12m) (12m) In public health planning, the department shall collaborate with local health departments on an ongoing basis and shall consult with private sector entities, as defined in s. 229.41 (9), and with public sector entities, as defined in s. 229.41 (10).

250.04(13) (13) The department shall provide information on the prevention, detection, diagnosis and treatment of blastomycosis in areas of this state with a high incidence of blastomycosis.

250.04(14) (14)

250.04(14)(a)(a) Subject to the availability of funds and to par. (b), the department may provide or fund emergency services or assistance to victims of s. 940.302 (2) or 948.051.

250.04(14)(b) (b) The department may provide or fund emergency services or assistance to a victim only for the following time periods:

250.04(14)(b)1. 1. If the victim is cooperating with the appropriate law enforcement agencies, from the time the victim is identified until 60 days after the disposition of the trial.

250.04(14)(b)2. 2. If the victim is not cooperating with the appropriate law enforcement agencies, a total of 60 days.

250.04 History History: 1971 c. 100 s. 23; 1973 c. 90; 1975 c. 37, 39; 1975 c. 94 s. 91 (9); 1975 c. 292, 422; 1977 c. 29, 418; 1979 c. 221, 229, 334, 355; 1981 c. 20, 214, 257; 1983 a. 203; 1985 a. 340; 1987 a. 27 ss. 1786, 1787, 3200 (24); 1987 a. 399; 1989 a. 173, 264; 1991 a. 39, 178, 269; 1993 a. 16; 1993 a. 27 s. 170, 171, 173, 174, 176, 178, 179, 180, 183, 187, 250, 452 to 456; 1993 a. 209, 491; 1997 a. 27; 2005 a. 198; 2007 a. 116.

250.04 Annotation Neither s. 140.05 [now 250.04] or regulations adopted under sub. (3) [now sub. (7)] are safety statutes that create an independent basis for a negligence action. Johnson v. City of Darlington, 160 Wis. 2d 418, 466 N.W.2d 233 (Ct. App. 1991).



250.041 Denial, nonrenewal and suspension of registration, license, certification, approval, permit and certificate based on certain delinquency in payment.

250.041  Denial, nonrenewal and suspension of registration, license, certification, approval, permit and certificate based on certain delinquency in payment.

250.041(1)(1) Except as provided in sub. (1m), the department shall require each applicant to provide the department with the applicant's social security number, if the applicant is an individual, as a condition of issuing or renewing any of the following:

250.041(1)(b) (b) A license under s. 252.23 (2) or 252.24 (2).

250.041(1)(c) (c) A certification under s. 254.176 (1) or (3) or 254.20 (2), (3) or (4).

250.041(1)(d) (d) An approval under s. 254.178 (2) (a).

250.041(1)(e) (e) A permit under s. 254.47 (1), 254.64 (1) (a) or (b) or 255.08 (2).

250.041(1)(f) (f) A certificate under s. 254.71 (2).

250.041(1m) (1m) If an individual who applies for or to renew a registration, license, certification, approval, permit or certificate under sub. (1) does not have a social security number, the individual, as a condition of obtaining the registration, license, certification, approval, permit or certificate, shall submit a statement made or subscribed under oath or affirmation to the department that the applicant does not have a social security number. The form of the statement shall be prescribed by the department of children and families. A registration, license, certification, approval, permit or certificate issued or renewed in reliance upon a false statement submitted under this subsection is invalid.

250.041(2) (2) The department of health services may not disclose any information received under sub. (1) to any person except to the department of children and families for the purpose of making certifications required under s. 49.857.

250.041(3) (3) The department of health services shall deny an application for the issuance or renewal of a registration, license, certification, approval, permit or certificate specified in sub. (1) or may, under a memorandum of understanding under s. 49.857 (2), suspend or restrict a registration, license, certification, approval, permit or certificate specified in sub. (1) if the department of children and families certifies under s. 49.857 that the applicant for or holder of the registration, license, certification, approval, permit or certificate is delinquent in the payment of court-ordered payments of child or family support, maintenance, birth expenses, medical expenses or other expenses related to the support of a child or former spouse or fails to comply, after appropriate notice, with a subpoena or warrant issued by the department of children and families or a county child support agency under s. 59.53 (5) and related to paternity or child support proceedings.

250.041 History History: 1997 a. 191; 1999 a. 9; 2005 a. 25; 2007 a. 20 ss. 3032, 3033, 9121 (6) (a).



250.042 Powers and duties of the department as public health authority.

250.042  Powers and duties of the department as public health authority.

250.042(1) (1) If the governor declares a state of emergency related to public health under s. 323.10 and designates the department as the lead state agency to respond to that emergency, the department shall act as the public health authority during the period of the state of emergency. The department shall ensure that the emergency operations during the state of emergency are conducted using the incident command system required under s. 323.13 (1) (b). During the period of the state of emergency, the secretary may designate a local health department as an agent of the department and confer upon the local health department, acting under that agency, the powers and duties of the public health authority.

250.042(2) (2) As the public health authority, the department may do any of the following:

250.042(2)(a) (a) Purchase, store, or distribute antitoxins, serums, vaccines, immunizing agents, antibiotics, and other pharmaceutical agents or medical supplies that the department determines are advisable to control a public health emergency.

250.042(2)(b) (b) Act as specified in s. 252.041.

250.042(3) (3)

250.042(3)(a)(a) As the public health authority, the department shall inform state residents of all of the following:

250.042(3)(a)1. 1. When a state of emergency related to public health has been declared or is terminated.

250.042(3)(a)2. 2. How to protect themselves from a public health emergency.

250.042(3)(a)3. 3. What actions the public health authority is taking to control a public health emergency.

250.042(3)(b) (b) The public health authority shall provide the information specified in par. (a) by all available and reasonable means calculated to inform the general public, including reasonable efforts to make the information accessible to individuals with disabilities and to provide the information in the primary languages of individuals who do not understand English.

250.042(3)(c) (c) As the public health authority, the department, to the extent possible, shall consult with local health departments, whether or not designated as agents of the department, and with individual health care providers.

250.042 History History: 2001 a. 109; 2003 a. 186; 2005 a. 96; 2007 a. 79, 99, 153; 2009 a. 42.



250.045 Drugs; department order authority.

250.045  Drugs; department order authority.

250.045(1) (1) In this section, "drug" has the meaning given under s. 450.01 (10).

250.045(2) (2) Except in cases of emergency, or if consent to entry for inspection purposes has been granted, the department may enter only upon obtaining a special inspection warrant under s. 66.0119 and at reasonable hours, any premises in the state where drugs are manufactured, processed, packaged or held for sale or any vehicle being used to transport or hold drugs. The department may inspect the premises or vehicle, secure samples or specimens of drugs, examine and copy relevant documents and records and obtain photographic or other evidence needed to carry out its authority under this section. The department shall pay or offer to pay the market value of any samples of drugs taken. The department shall examine the samples and specimens secured and shall conduct other inspections and examinations needed to determine whether the drugs constitute an immediate danger to health or the operations or methods of operation on the premises cause the drugs to create an immediate danger to health.

250.045(3) (3)

250.045(3)(a)(a) Whenever the department has reasonable cause to believe that drugs constitute an immediate danger to health or that the operations or methods of operation on the premises or vehicle where the drugs are manufactured, processed, packaged or held cause the drugs to create an immediate danger to health, the administrator of the division of the department responsible for public health may issue and cause to be delivered to the owner or custodian of the drugs, premises or vehicle a temporary order which prohibits the sale or movement of the drugs for any purpose or prohibits the operations or methods of operation which create the immediate danger, or both. The temporary order may be effective for a period of no longer than 14 days from the time of its delivery, but it may be reissued for one additional 14-day period if necessary to complete the analysis or examination of samples, specimens or other evidence.

250.045(3)(b) (b) No drugs described in a temporary order issued and delivered under par. (a) may be sold or moved and no operation or method of operation prohibited by the temporary order may be resumed without the approval of the department until the order has terminated or the time period specified in par. (a) has run out, whichever is earlier. If the department, upon completed analysis and examination, determines that the drugs, operations or methods of operation do not create an immediate danger to health, the owner or custodian of the drugs, premises or vehicle shall be promptly notified, in writing, and the temporary order shall terminate upon receipt of the written notice.

250.045(3)(c) (c) Where the analysis or examination shows that the drugs, operations or methods of operation constitute an immediate danger to health, the owner or custodian shall be notified within the effective period of the temporary order under par. (a). Upon receipt of the notice, no drugs described in the temporary order may be sold or moved and no operation or method of operation prohibited by the order may be resumed without the approval of the department pending the issuance of a final decision under sub. (4).

250.045(4) (4) A notice issued under sub. (3) (c) shall be accompanied by notice of a hearing as provided in s. 227.44. The hearing shall be held no later than 15 days after the service of the notice unless both parties agree, in writing, to a later date. A final decision shall be issued under s. 227.47 within 10 days of the hearing. If a finding is made that the drugs, operations or methods of operation constitute a danger to health, the decision may order the destruction of the drugs, the diversion of the drugs to uses which do not pose a danger to health, modification of the drugs so that they do not create a danger to health or changes in or the cessation of operations or methods of operation to remove the danger to health.

250.045(5) (5)

250.045(5)(a)(a) Any person who violates this section or an order issued under this section may be fined not more than $10,000 plus the retail value of any drugs moved, sold or disposed of in violation of this section or an order issued under this section or imprisoned not more than one year in the county jail or both.

250.045(5)(b) (b) Any person who does either of the following may be fined not more than $5,000 or imprisoned not more than one year in the county jail or both:

250.045(5)(b)1. 1. Assaults, restrains, threatens, intimidates, impedes, interferes with or otherwise obstructs a department inspector, employee or agent in the performance of his or her duties under this section.

250.045(5)(b)2. 2. Gives false information to a department inspector, employee or agent with the intent to mislead the inspector, employee or agent in the performance of his or her duties under this section.

250.045 History History: 1983 a. 271; 1985 a. 146 s. 8; 1985 a. 182 s. 57; 1993 a. 27 s. 185; Stats. 1993 s. 250.045; 1999 a. 150 s. 672.



250.06 Public health nurses.

250.06  Public health nurses.

250.06(1) (1) The qualifications of all public health nurses shall be prescribed by rules promulgated by the department. All public health nurses shall be registered nurses. Licensed practical nurses licensed under ch. 441 may be employed by local health departments under the supervision of a public health nurse to perform services for which licensed. Public health nurses shall work under the direction of the local board of health and the local health officer and shall conduct a generalized public health nursing program in cooperation with the department.

250.06(1m) (1m) Notwithstanding sub. (1), any relevant education, training, instruction, or other experience that an applicant obtained in connection with military service, as defined in s. 111.32 (12g), counts toward satisfying the requirements for education, training, instruction, or other experience to qualify as a public health nurse if the applicant demonstrates to the satisfaction of the department that the education, training, instruction, or other experience that the applicant obtained in connection with his or her military service is substantially equivalent to the education, training, instruction, or other experience that is required to qualify as a public health nurse.

250.06(3) (3) The department shall examine the practice of public health nurses and make recommendations for the improvement and the development of public health nursing.

250.06(6) (6) This section shall not apply to school nurses, as defined in s. 115.001 (11), while acting in the employ of a public school.

250.06 History History: 1971 c. 42; 1975 c. 115; 1977 c. 29 ss. 1157, 1157m, 1657 (18) (f); 1983 a. 189 s. 329 (17); 1985 a. 281; 1989 a. 56 s. 259; 1993 a. 27 ss. 272, 273, 275; Stats. 1993 s. 250.06; 2011 a. 120.



250.07 Public health planning.

250.07  Public health planning.

250.07(1) (1) The department shall:

250.07(1)(a) (a) By January 1, 2010, and at least every 10 years thereafter, develop a public health agenda.

250.07(1)(b) (b) Initiate, conduct and periodically evaluate a process for planning to use the resources of the state to meet the health needs of residents and, in conjunction with other state agencies, to implement the objectives that relate to state government in statutes or in public health rules promulgated by the department. The process shall involve representatives from public health organizations, governmental agencies and the general public.

250.07(1)(c) (c) Provide technical assistance to local units of government for the development of local public health plans.

250.07(1)(d) (d) Serve as the state lead agency in coordinating the activities within state government involving the collection, retrieval, analysis, reporting and publication of statistical information and other information related to health and health care.

250.07(1m) (1m) The public health council shall monitor implementation of any document developed by the department under sub. (1) (a) and shall advise the governor, the legislature, the department, and the public on progress in implementing the document and coordination of responses to public health emergencies.

250.07 History History: 1993 a. 27; 2003 a. 186; 2005 a. 198.



250.10 Dental services.

250.10  Dental services.

250.10(1m)(1m) The department shall do all of the following:

250.10(1m)(a) (a) Provide funding in each fiscal year to the Marquette University School of Dentistry for clinical education of Marquette University School of Dentistry students through the provision of dental services by the students and faculty of the Marquette University School of Dentistry in underserved areas and to underserved populations in the state, as determined by the department in conjunction with the Marquette University School of Dentistry; to inmates of correctional centers in Milwaukee County; and in clinics in the city of Milwaukee.

250.10(1m)(b) (b) Award in each fiscal year to qualified applicants grants totaling $25,000 for fluoride supplements, $25,000 for a fluoride mouth-rinse program, and $120,000 for a school-based dental sealant program.

250.10(3) (3) The department may provide funding to technical college district boards to provide oral health services.

250.10 History History: 1989 a. 336; 1991 a. 39; 1993 a. 16; 1993 a. 27 s. 258; Stats. 1993 s. 250.10; 1995 a. 27; 1997 a. 27, 221; 1999 a. 9; 2005 a. 25; 2009 a. 28.



250.15 Grants for community health centers.

250.15  Grants for community health centers.

250.15(1) (1)  Definition. In this section, "community health center" means a health care entity that provides primary health care, health education and social services to low-income individuals.

250.15(2) (2) Grants. From the appropriation account under s. 20.435 (1) (fh), the department shall, in each fiscal year, award all of the following as grants:

250.15(2)(a) (a) To a community health center in a 1st class city, $50,000.

250.15(2)(b) (b) To community health centers that receive federal grants under 42 USC 254b (e), (g) or (h). Each grant shall equal the amount that results from multiplying the total amount available for grants under this paragraph in the fiscal year in which the grants are to be awarded by the quotient obtained by dividing the amount that the community health center received under 42 USC 254b (e), (g) or (h) in the most recently concluded federal fiscal year in which those grants were made by the total amount of federal grants under 42 USC 254b (e), (g) and (h) made in that federal fiscal year to community health centers in this state.

250.15(2)(c) (c) To HealthNet of Janesville, Inc., $50,000.

250.15 History History: 1999 a. 9; 2007 a. 20, 88; 2009 a. 28.



250.16 Payments to the Wisconsin Women's Health Foundation.

250.16  Payments to the Wisconsin Women's Health Foundation.

250.16(1)(1) From the appropriation account under s. 20.435 (1) (gi), the department shall make payments to the Wisconsin Women's Health Foundation, Inc., to provide women's health outreach and education programs and support for women's health research that improves the quality of life for women and families in this state.

250.16(2) (2) The agreement under this section shall require that the Wisconsin Women's Health Foundation, Inc., provide, without fee and as a condition of receiving payments specified under this section, any license or other approval required for use of any logo, trademark, trade name, word, or symbol to be used on or in association with special group registration plates under s. 341.14 (6r) (f) 57.

250.16(3) (3) The agreement under this section shall require that the Wisconsin Women's Health Foundation, Inc., annually submit to the attorney general and the presiding officer of each house of the legislature an audited financial statement of its use of the payments under this section, prepared in accordance with generally accepted accounting principles.

250.16(4) (4) Payments to the Wisconsin Women's Health Foundation, Inc., under this section shall be discontinued by the department if the Wisconsin Women's Health Foundation, Inc., dissolves or is no longer exempt from taxation under section 501 (a) of the Internal Revenue Code.

250.16 History History: 2005 a. 199; 2009 a. 28.



250.17 Organ and tissue donation.

250.17  Organ and tissue donation.

250.17(1) (1) From the appropriation account under s. 20.435 (1) (g), the department shall make payments to Donate Life Wisconsin, to encourage organ and tissue donation by providing educational programs, promoting or advancing research and patient services, and, at the discretion of Donate Life Wisconsin, distributing portions of these payments to any other organ and tissue procurement and donation organization in this state that is exempt from taxation under section 501 (a) of the Internal Revenue Code, to be used for these same purposes.

250.17(2) (2) The agreement under this section shall require that Donate Life Wisconsin provide, without fee and as a condition of receiving payments specified under this section, any license or other approval required for use of any logo, trademark, trade name, word, or symbol to be used on or in association with special group registration plates under s. 341.14 (6r) (f) 58.

250.17(3) (3) The agreement under this section shall require that Donate Life Wisconsin annually submit to the attorney general and the presiding officer of each house of the legislature an audited financial statement of its use of the payments under this section, prepared in accordance with generally accepted accounting principles. The agreement under this section shall also require that Donate Life Wisconsin enter into a contract with any organ and tissue donor organization to which it distributes funds under sub. (1) requiring that organization to prepare and submit audited financial statements of that organization's use of funds received under sub. (1).

250.17(4) (4) The department shall discontinue payments to Donate Life Wisconsin under this section if Donate Life Wisconsin dissolves or is no longer exempt from taxation under section 501 (a) of the Internal Revenue Code and the department shall designate a new recipient for payments under this section. The new recipient must be a nonprofit organization that promotes organ and tissue donation and must comply with any requirement specified in this section for Donate Life Wisconsin. Notwithstanding any other provision of this section, the department shall not make any payments under this section until Donate Life Wisconsin is properly formed and operational and is exempt from taxation under section 501 (a) of the Internal Revenue Code.

250.17 History History: 2007 a. 107; 2009 a. 28.



250.20 Health disparities reduction or elimination.

250.20  Health disparities reduction or elimination.

250.20(1)(1)  Definitions. In this section:

250.20(1)(a) (a) "African American" means a person whose ancestors originated in any of the black racial groups of Africa.

250.20(1)(b) (b) "American Indian" means a person who is enrolled as a member of a federally recognized American Indian tribe or band or who possesses documentation of at least one-fourth American Indian ancestry or documentation of tribal recognition as an American Indian.

250.20(1)(c) (c) "Asian" means a person whose ancestors originated in Asia south and southeast of the Himalayas and west of Wallace's Line in the Malay Archipelago.

250.20(1)(d) (d) "Economically disadvantaged" means having an income that is at or below 125% of the poverty line.

250.20(1)(e) (e) "Hispanic" means a person of any race whose ancestors originated in Mexico, Puerto Rico, Cuba, Central America or South America or whose culture or origin is Spanish.

250.20(1)(f) (f) "Inter-tribal organization" means an organization or association of tribes or tribal agencies.

250.20(1)(g) (g) "Minority group member" means any of the following:

250.20(1)(g)1. 1. An African American.

250.20(1)(g)2. 2. An American Indian.

250.20(1)(g)3. 3. A Hispanic.

250.20(1)(g)4. 4. An Asian.

250.20(1)(h) (h) "Nonprofit corporation" means a nonstock corporation organized under ch. 181 that is a nonprofit corporation, as defined in s. 181.0103 (17).

250.20(1)(i) (i) "Other agencies and organizations" means agencies of local, state and federal governments and private organizations that are not inter-tribal organizations or tribal agencies.

250.20(1)(j) (j) "Poverty line" means the nonfarm federal poverty line for the continental United States, as defined by the federal department of labor under 42 USC 9902 (2).

250.20(1)(k) (k) "State agency" has the meaning given in s. 16.70 (1e).

250.20(1)(L) (L) "Tribal agency" means an agency created by a tribe.

250.20(1)(m) (m) "Tribe" means a federally recognized American Indian tribe or band in this state.

250.20(2) (2) Departmental duties; minority health. The department shall do all of the following:

250.20(2)(a) (a) Identify the barriers to health care that prevent economically disadvantaged minority group members in this state from participating fully and equally in all aspects of life.

250.20(2)(b) (b) Conduct statewide hearings on issues of concern to the health interests of economically disadvantaged minority group members.

250.20(2)(c) (c) Review, monitor and advise all state agencies with respect to the impact on the health of economically disadvantaged minority group members of current and emerging state policies, procedures, practices, statutes and rules.

250.20(2)(d) (d) Work closely with all state agencies, including the board of regents of the University of Wisconsin System and the technical college system board, with the University of Wisconsin Hospitals and Clinics Authority, with the private sector and with groups concerned with issues of the health of economically disadvantaged minority group members to develop long-term solutions to health problems of minority group members.

250.20(2)(e) (e) Disseminate information on the status of the health of economically disadvantaged minority group members in this state.

250.20(2)(f) (f) Encourage economically disadvantaged minority group members who are students to enter career health care professions, by developing materials that are culturally sensitive and appropriate and that promote health care professions as careers, for use by the University of Wisconsin System, the technical college system and the Medical College of Wisconsin in recruiting the students.

250.20(2)(g) (g) Submit a biennial report on the activities of the department under this section that includes recommendations on program policies, procedures, practices and services affecting the health status of economically disadvantaged minority group members, to the appropriate standing committees under s. 13.172 (3) and to the governor.

250.20(3) (3) From the appropriation account under s. 20.435 (1) (kb), the department shall annually award grants for activities to improve the health status of economically disadvantaged minority group members. A person may apply, in the manner specified by the department, for a grant of up to $50,000 in each fiscal year to conduct these activities. An awardee of a grant under this subsection shall provide, for at least 50% of the grant amount, matching funds that may consist of funding or an in-kind contribution. An applicant that is not a federally qualified health center, as defined under 42 CFR 405.2401 (b) shall receive priority for grants awarded under this subsection.

250.20(4) (4) From the appropriation account under s. 20.435 (1) (kb), the department shall award a grant of up to $50,000 in each fiscal year to a private nonprofit corporation that applies, in the manner specified by the department, to conduct a public information campaign on minority health.

250.20(5) (5) American Indian health project grants. From the appropriation under s. 20.435 (1) (ke), the department shall award grants for American Indian health projects in order to address specific problem areas in the field of American Indian health. A tribe, tribal agency, or inter-tribal organization may apply, in the manner specified by the department, for a grant of up to $10,000 to conduct an American Indian health project that is designed to do any of the following:

250.20(5)(am) (am) Develop, test or demonstrate solutions for specific American Indian health problems which, if proven effective, may be applied by other tribes, tribal agencies, inter-tribal organizations or other agencies or organizations.

250.20(5)(bm) (bm) Fund start-up costs of programs to deliver health care services to American Indians.

250.20(5)(c) (c) Conduct health care needs assessments and studies related to health care issues of concern to American Indians.

250.20(5)(d) (d) Provide innovative community-based health care services to American Indians.

250.20(6) (6) American Indian diabetes prevention and control. From the appropriation under s. 20.435 (1) (kf), the department shall fund activities to prevent and control diabetes among American Indians.

250.20 History History: 1993 a. 16; 1997 a. 27; 1999 a. 9; 2001 a. 16; 2003 a. 33; 2007 a. 20; 2007 a. 130 ss. 29 to 34, 36 to 42, 178; Stats. 2007 s. 250.20; 2009 a. 28.



250.21 Workplace wellness program grants.

250.21  Workplace wellness program grants.

250.21(1) (1)  Definitions. In this section:

250.21(1)(a) (a) "Health risk assessment" means a computer-based health-promotion tool consisting of a questionnaire; a biometric health screening to measure vital health statistics, including blood pressure, cholesterol, glucose, weight, and height; a formula for estimating health risks; an advice database; and a means to generate reports.

250.21(1)(b) (b) "Small business" means a business that has 50 or fewer employees.

250.21(1)(c) (c) "Workplace wellness program" means a health or fitness program that includes health risk assessments and one or more of the following programs or services:

250.21(1)(c)1. 1. Chronic disease prevention.

250.21(1)(c)2. 2. Weight management.

250.21(1)(c)3. 3. Stress management.

250.21(1)(c)4. 4. Worker injury prevention programs.

250.21(1)(c)5. 5. Health screenings.

250.21(1)(c)6. 6. Nutrition education.

250.21(1)(c)7. 7. Health or fitness incentive programs.

250.21(1)(c)8. 8. Vaccinations.

250.21(1)(c)9. 9. Employee physical examinations.

250.21(2) (2) Workplace wellness program grants. Subject to the limitations provided under sub. (3) and after the department's approval of the application, from the appropriation account under s. 20.435 (1) (bn), the department shall award a grant to each applicant who provides a workplace wellness program to any of the applicant's employees who are employed at a small business in this state in an amount not to exceed 30 percent of the amount that the applicant paid during the year to provide such a program, not including any amount paid to acquire, construct, rehabilitate, remodel, or repair real property.

250.21(3) (3) Limitations. The maximum amount of the grants that may be awarded to all applicants in any fiscal year is $3,000,000. No applicant may be awarded a grant under this section for a workplace wellness program in existence before March 15, 2014. No applicant may be awarded more than one grant under this section. No grants may be awarded under this section after December 31, 2018.

250.21(4) (4) Administration. A person wishing to receive a grant under this section shall apply for a grant in the manner prescribed by the department. An applicant shall include with the application an itemized list of the applicant's expenditures for providing a workplace wellness program. The department shall promulgate rules to administer this section.

250.21 History History: 2013 a. 137.






251. Local health officials.

251.001 Legislative findings.

251.001  Legislative findings. The legislature finds that the provision of public health services in this state is a matter of statewide concern.

251.001 History History: 1993 a. 27.



251.01 Definitions.

251.01  Definitions. In this chapter:

251.01(1g) (1g) "City-county board of health" means a board of health for a city-county health department.

251.01(1r) (1r) "County board of health" means a board of health for a single county health department or for a multiple county health department.

251.01(3) (3) "County health officer" means the position of a local health officer in a single county health department or in a multiple county health department.

251.01(7m) (7m) "Represented employee" means an employee in a collective bargaining unit for which a representative is recognized or certified under subch. IV of ch. 111.

251.01(8) (8) "Sanitarian" means a sanitarian, as defined in s. 440.98 (1) (b), who is registered under s. 440.98 (5).

251.01 History History: 1993 a. 27 ss. 196, 197, 460; 2001 a. 16; 2007 a. 130.



251.02 Local health department; establishment.

251.02  Local health department; establishment.

251.02(1) (1) In counties with a population of less than 500,000, unless a county board establishes a city-county health department under sub. (1m) jointly with the governing body of a city or establishes a multiple county health department under sub. (3) in conjunction with another county, the county board shall establish a single county health department, which shall meet the requirements of this chapter. The county health department shall serve all areas of the county that are not served by a city health department that was established prior to January 1, 1994, by a town or village health department established under sub. (3m), or by a multiple municipal local health department established under sub. (3r) or by a city-city health department established under sub. (3t). No governing body of a city may establish a city health department after January 1, 1994.

251.02(1m) (1m) Subject to sub. (1r), in counties with a population of less than 500,000, the county board and the governing body of a city that has a city health department may jointly establish a city-county health department, which shall meet the requirements of this chapter. A city-county health department shall serve all areas of the county that are not served by a city health department that was established prior to January 1, 1994, by a town or village health department established under sub. (3m), or by a multiple municipal local health department established under sub. (3r). A city-county health department established under this subsection after September 1, 2001, is subject to the control of the city and county acting jointly under an agreement entered into under s. 66.0301 that specifies, in conformity with this chapter, all of the following:

251.02(1m)(a) (a) The powers and duties of the city-county health department.

251.02(1m)(b) (b) The powers and duties of the city-county board of health for the city-county health department.

251.02(1m)(c) (c) The relative powers and duties of the city and county with respect to governance of the city-county health department and the city-county board of health.

251.02(1r) (1r) If a city that assigns represented employees to its city health department and if a county that assigns represented employees to its county health department jointly establish a city-county health department under an agreement specified under sub. (1m), all of the following shall apply, but only if the represented employees at the city health department and at the county health department who perform similar functions are included in collective bargaining units that are represented by the same representative:

251.02(1r)(a) (a) The city-county health department shall offer employment to all city and county employees who are represented employees and who perform functions for the city and county that are transferred to the city-county health department in the agreement under sub. (1m).

251.02(1r)(b) (b) Notwithstanding s. 111.70 (4) (d), if, in any collective bargaining unit that is initially created at the city-county health department, all of the former city and county employees were represented by the same representative when they were employed by the city or county, that representative shall become the initial representative of the employees in the collective bargaining unit without the necessity of filing a petition or conducting an election.

251.02(1r)(c) (c) Unless otherwise prohibited by law, with respect to city-county health department employees who were formerly represented employees at the city or county, the city-county health department shall adhere to the terms of the collective bargaining agreements that covered these employees while they were employed by the city or county until such time that the city-county health department and the representative of the employees have entered into a collective bargaining agreement.

251.02(2) (2)

251.02(2)(a)(a) Except as provided in par. (b), in a county with a population of 500,000 or more, the governing body of each city or village shall do one of the following:

251.02(2)(a)1. 1. Establish a local health department that meets the requirements of this chapter.

251.02(2)(a)2. 2. Contract with the local health department of another city or village in the county to have that local health department provide services in the city or village.

251.02(2)(b) (b) In a county with a population of 500,000 or more, the governing body of a city or village may establish, jointly with the governing body of another city or village, a multiple municipal local health department that meets the requirements of this chapter.

251.02(3) (3) A county board may, in conjunction with the county board of one or more other counties, establish a multiple county health department, which shall meet the requirements of this chapter. A multiple county health department shall serve all areas of the respective counties that are not served by a city health department that was established prior to January 1, 1994, by a town or village health department established under sub. (3m), or by a multiple municipal local health department established under sub. (3r).

251.02(3m) (3m) If a county has a population of at least 100,000 but less than 500,000 and the county board of that county has, by July 1, 1985, abolished a county health commission or committee established under s. 141.10, 1991 stats., a village board in that county may continue and establish as a local board of health a village board of health that was established prior to January 1, 1994, and a town board in that county may continue and establish as a local board of health a town board of health that was established prior to January 1, 1994. A village or town that does so shall establish a local health department and elect a local health officer consistent with this chapter.

251.02(3r) (3r) In a county described in sub. (3m), in addition to the local health department required to be established under sub. (3m), the governing body of a city, village or town in that county may, in concert with the governing body of another city, village or town in that county, establish a multiple municipal local health department and elect a local health officer consistent with this chapter.

251.02(3t) (3t) The governing body of a city with a city health department, as specified in s. 250.01 (4) (a) 3., may, in concert with the governing body of another city with a city health department, as specified in s. 250.01 (4) (a) 3., in the same county, establish a city-city health department and elect a local health officer consistent with this chapter.

251.02(4) (4) No governing body of a county, city, village or town is required to use the term "local health department" to refer to a local health department that is established under this section.

251.02 History History: 1993 a. 27; 1999 a. 9, 185; 2001 a. 16; 2003 a. 158; 2011 a. 32.



251.03 Local board of health; members.

251.03  Local board of health; members.

251.03(1) (1) A local board of health shall consist of not more than 9 members. At least 3 of these members shall be persons who are not elected officials or employees of the governing body that establishes the local health department and who have a demonstrated interest or competence in the field of public health or community health. In appointing the members who are not elected officials or employees, a good faith effort shall be made to appoint a registered nurse and a physician. Members of the local board of health shall reflect the diversity of the community. A county human services board under s. 46.23 (4) may act as a county board of health if the membership of the county human services board meets the qualifications specified in this subsection and if the county human services board is authorized to act in that capacity by the county board of supervisors. If a county human services board acts in this capacity, it shall use the word "health" in its title.

251.03(2) (2) The chief executive officer of a city or a village shall appoint members of a local board of health, subject to confirmation by the governing body. In a county with a county executive, the county executive shall appoint members of the county board of health, subject to confirmation by the county board of supervisors. In a county without a county executive, members of the county board of health shall be appointed by the chairperson of the county board of supervisors, subject to confirmation by the county board of supervisors. The person who appoints members of the local board of health may designate certain members to be nonvoting members of the board.

251.03(3) (3) In establishing a city-county or multiple county health department, the relevant governing bodies shall agree on how many members of the local board of health are appointed by each governing body and how many of each governing body's appointees shall be members who are not elected officials or employees of the governing body. The members shall be appointed as specified in sub. (2).

251.03(4) (4) Governing bodies of counties, cities or villages that appoint local boards of health shall specify the lengths of terms of members and shall provide for staggered terms.

251.03(4m) (4m) Subsections (1) to (4) do not apply to a village or town that establishes a local health department under s. 251.02 (3m). In a village or town that does so, the village board or town board shall establish itself as a local board of health or appoint either wholly or partially from its own members a local board of health that consists of a suitable number of competent persons. A local board of health under this subsection shall elect a chairperson and clerk.

251.03(4r) (4r) Subsections (1) to (4m) do not apply to a city, village or town that establishes a multiple municipal local health department under s. 251.02 (2) (b) or (3r), or to cities that establish a city-city local health department under s. 251.02 (3t). In establishing a multiple municipal local health department as described under s. 251.02 (2) (b) or (3r), the relevant governing bodies shall agree on how many members of the local board of health are appointed by each governing body and how many of each governing body's appointees shall be members who are not elected officials or employees of the governing body. The members shall be appointed by the relevant governing bodies. A local board of health under this subsection shall elect a chairperson and clerk.

251.03(5) (5) No governing body of a county, city, village or town is required to use the term "local board of health" to refer to a local board of health that is established under this section.

251.03 History History: 1993 a. 27; 1999 a. 9; 2003 a. 158.



251.04 Local board of health; powers and duties.

251.04  Local board of health; powers and duties.

251.04(1)(1) Except as authorized in s. 251.02 (2) (b), (3m), (3r), and (3t), a city board of health shall govern a city health department, a county board of health shall govern a county health department or multiple county health department, and a city-county board of health shall govern a city-county health department. A city board of health, a county board of health, a city-county board of health, or a board of health for a local health department as authorized in s. 251.02 (2) (b), (3m), (3r), or (3t) shall assure the enforcement of state public health statutes and public health rules of the department as prescribed for a Level I local health department. A local board of health may contract or subcontract with a public or private entity to provide public health services. The contractor's staff shall meet the appropriate qualifications for positions in a Level I local health department.

251.04(2) (2) A city or county board of health or a board of health for a local health department as authorized in s. 251.02 (2) (b), (3m), (3r), or (3t) shall assure that its local health department is a Level I, Level II, or Level III local health department, as specified in s. 251.05 (1).

251.04(3) (3) A city or county board of health or a board of health for a local health department as authorized in s. 251.02 (2) (b), (3m), (3r), or (3t) may adopt those regulations, for its own guidance and for the governance of the local health department, that it considers necessary to protect and improve public health. The regulations may be no less stringent than, and may not conflict with, state statutes and rules of the department.

251.04(4) (4) A local board of health shall report to the department as required by rule.

251.04(5) (5) A local board of health shall meet at least quarterly.

251.04(6) (6) A local board of health shall:

251.04(6)(a) (a) Assess public health needs and advocate for the provision of reasonable and necessary public health services.

251.04(6)(b) (b) Develop policy and provide leadership that fosters local involvement and commitment, that emphasizes public health needs and that advocates for equitable distribution of public health resources and complementary private activities commensurate with public health needs.

251.04(7) (7) A local board of health shall assure that measures are taken to provide an environment in which individuals can be healthy.

251.04(8) (8) Unless the manner of employment is otherwise provided for by ordinance, a local board of health shall employ qualified public health professionals, including a public health nurse to conduct general public health nursing programs under the direction of the local board of health and in cooperation with the department, and may employ one or more sanitarians to conduct environmental programs and other public health programs not specifically designated by statute as functions of the public health nurse. The local board of health shall coordinate the activities of any sanitarian employed by the governing body of the jurisdiction that the local board of health serves. The local board of health is not required to employ different persons to perform these functions.

251.04(9) (9) In counties with a single county health department and either a county executive or a county administrator, the county executive or county administrator may assume the powers and duties of a local board of health under this section. If a county executive or a county administrator elects to assume those powers and duties, the local board of health shall be only a policy-making body determining the broad outlines and principles governing the administration of the county health department.

251.04 History History: 1993 a. 27 ss. 261, 264, 463; 1997 a. 114; 1999 a. 9, 185; 2001 a. 16; 2003 a. 158.



251.05 Local health department; levels of service; duties.

251.05  Local health department; levels of service; duties.

251.05(1)(1) A local health department shall meet the following requirements specified in par. (a) and may, unless sub. (6) applies, meet the following requirements specified in par. (b) or (c):

251.05(1)(a) (a) As a Level I local health department, at least the level of services specified in sub. (2) (a) with a local health officer who at least meets the qualifications specified in s. 251.06 (1) (a).

251.05(1)(b) (b) As a Level II local health department, at least the level of services specified in sub. (2) (b) with a local health officer who at least meets the qualifications specified in s. 251.06 (1) (b).

251.05(1)(c) (c) As a Level III local health department, at least the level of services specified in sub. (2) (c) with a local health officer who at least meets the qualifications specified in s. 251.06 (1) (c).

251.05(2) (2) The services to be provided by the 3 levels of local health departments are as follows:

251.05(2)(a) (a) A Level I local health department shall provide at least surveillance, investigation, control and prevention of communicable diseases, other disease prevention, health promotion and human health hazard control.

251.05(2)(b) (b) A Level II local health department shall provide at least the services under par. (a) and additional services specified by the department by rule under s. 251.20 (3).

251.05(2)(c) (c) A Level III local health department shall provide at least the services under par. (a) and additional services specified by the department by rule under s. 251.20 (3).

251.05(3) (3) A local health department shall:

251.05(3)(a) (a) Regularly and systematically collect, assemble, analyze and make available information on the health of the community, including statistics on health status, community health needs and epidemiologic and other studies of health problems.

251.05(3)(b) (b) Develop public health policies and procedures for the community.

251.05(3)(c) (c) Involve key policymakers and the general public in determining and developing a community health improvement plan that includes actions to implement the services and functions specified under s. 250.03 (1) (L).

251.05(3)(d) (d) Submit data, as requested, to the local public health data system established by the department.

251.05(3)(e) (e) Act as agent of the department, if designated by the secretary under s. 250.042 (1).

251.05(4) (4) Except as provided in sub. (6), a local health department is not required to provide the level of services that is specified in sub. (1) (b) or (c) or to have a local health officer who meets the qualifications specified in sub. (1) (b) or (c).

251.05(5) (5) Except as provided in sub. (6), the department may not require a local health department to provide the level of services that is specified in sub. (1) (b) or (c) or to have a local health officer who meets the qualifications specified in sub. (1) (b) or (c).

251.05(6) (6) A local health department may be required to provide the level of services that is specified in sub. (1) (b) or (c) if and only to the extent that these services and qualifications are funded from state and federal funds that are available and are additional to any funding available on January 1, 1994.

251.05 History History: 1993 a. 27; 2001 a. 109; 2005 a. 198; 2007 a. 130.



251.06 Local health officer; qualifications; duties.

251.06  Local health officer; qualifications; duties.

251.06(1)(1)

251.06(1)(a) (a)

251.06(1)(a)1.1. Except as provided in subd. 2. or 3., a local health officer of a Level I local health department shall have at least a bachelor's degree from a nursing program accredited by the national professional nursing education accrediting organization or from a nursing program accredited by the board of nursing.

251.06(1)(a)2. 2. A local health officer of a village or town health department established under s. 251.02 (3m) or of a multiple municipal local health department established under s. 251.02 (3r) shall be either a physician or a registered nurse. The local health officer shall be a voting member of the local board of health and shall take an oath of office. With respect to the levels of services of a Level I local health department, as specified in s. 251.05 (2) (a), the local health officer shall be authorized to act by and be directed by the county health officer of the county specified under s. 251.02 (3m).

251.06(1)(a)3. 3. If there is more than one full-time employee of a Level I local health department, including a full-time public health nurse who meets the qualifications specified under s. 250.06, the local health officer may meet the qualifications of a Level II or Level III local health officer.

251.06(1)(b) (b) A local health officer of a Level II local health department shall have at least 3 years of experience in a full-time position with a public health agency, including responsibility for a communicable disease prevention and control program, preferably in a supervisory or other administrative position, and at least one of the following:

251.06(1)(b)1. 1. A bachelor's degree from a nursing program accredited by the national professional nursing education accrediting organization or from a nursing program accredited by the board of nursing, either of which shall include preparation in public health nursing.

251.06(1)(b)2. 2. A bachelor's degree in public health, environmental health, the physical or biological sciences or a similar field.

251.06(1)(c) (c) A local health officer of a Level III local health department shall have at least one of the following:

251.06(1)(c)1. 1. A master's degree in public health, public administration, health administration or, as defined in rules promulgated by the department, a similar field and 3 years of experience in a full-time administrative position in either a public health agency or public health work.

251.06(1)(c)2. 2. A bachelor's degree and 16 graduate semester credits towards a master's degree in public health, public administration, health administration or, as defined in rules promulgated by the department, a similar field and 5 years of experience in a full-time administrative position in either a public health agency or public health work.

251.06(1)(c)3. 3. A license to practice medicine and surgery under ch. 448 and at least one of the following:

251.06(1)(c)3.a. a. Three years of experience in a full-time administrative position in either a public health agency or public health work.

251.06(1)(c)3.b. b. Eligibility for certification by the American board of preventive medicine in public health or general preventive medicine.

251.06(1)(c)3.c. c. A master's degree in public health, public administration, health administration or, as defined in rules promulgated by the department, a similar field.

251.06(1)(d) (d) Notwithstanding pars. (a) to (c), relevant education, training, instruction, or other experience that an applicant obtained in connection with military service, as defined in s. 111.32 (12g), counts toward satisfying the requirements for education, training, instruction, or other experience to qualify as a public health officer if the applicant demonstrates to the satisfaction of the department that the education, training, instruction, or other experience that the applicant obtained in connection with his or her military service is substantially equivalent to the education, training, instruction, or other experience that is required to qualify as a public health officer.

251.06(2) (2)

251.06(2)(a)(a) Except as provided in pars. (b) and (c), a local health officer shall be a full-time employee of a local health department.

251.06(2)(b) (b) A local health officer of a county health department in a county under s. 251.02 (3m) shall be a full-time employee of the county who meets the qualifications of a local health officer of a Level I local health department.

251.06(2)(c) (c) A local health officer of a local health department of a village or town established under s. 251.02 (3m) or a local health officer of a multiple municipal local health department established under s. 251.02 (3r) shall be one of the following:

251.06(2)(c)1. 1. An employee of the local health department of the village or town or an employee of the multiple municipal local health department.

251.06(2)(c)2. 2. A full-time employee of a local health department other than that specified in subd. 1.

251.06(2)(c)3. 3. The local health officer under par. (b).

251.06(2)(c)4. 4. The employee of a hospital, who provides, on a full-time basis, the services under s. 251.05 (2) (a), (b) or (c).

251.06(3) (3) A local health officer shall:

251.06(3)(a) (a) Administer the local health department in accordance with state statutes and rules.

251.06(3)(b) (b) Enforce state public health statutes and rules.

251.06(3)(c) (c) Enforce any regulations that the local board of health adopts and any ordinances that the relevant governing body enacts, if those regulations and ordinances are consistent with state public health statutes and rules.

251.06(3)(d) (d) Administer all funds received by the local health department for public health programs.

251.06(3)(e) (e) Appoint all necessary subordinate personnel, assure that they meet appropriate qualifications and have supervisory power over all subordinate personnel. Any public health nurses and sanitarians hired for the local health department shall meet any qualification requirements established in rules promulgated by the department. "Subordinate personnel" under this paragraph may include any of the following:

251.06(3)(e)1. 1. A public health educator who meets qualifications that the department shall specify by rule.

251.06(3)(e)2. 2. A public health nutritionist, who is a certified dietitian, as defined in s. 448.70 (1m), is credentialed as a registered dietitian by the Commission on Dietetic Registration, and meets qualifications that the department shall specify by rule.

251.06(3)(e)3. 3. A public health dental hygienist, who is licensed as a dental hygienist under s. 447.04 (2) (a) or (b), and who meets qualifications that the department shall specify by rule.

251.06(3)(f) (f) Investigate and supervise the sanitary conditions of all premises within the jurisdictional area of the local health department.

251.06(3)(g) (g) Have access to vital records and vital statistics from the register of deeds, as specified in ch. 69.

251.06(3)(h) (h) Have charge of the local health department and perform the duties prescribed by the local board of health. The local health officer shall submit an annual report of the administration of the local health department to the local board of health.

251.06(3)(i) (i) Promote the spread of information as to the causes, nature and prevention of prevalent diseases, and the preservation and improvement of health.

251.06(4) (4)

251.06(4)(a)(a) Except as provided in pars. (b) and (c), a local health officer shall be appointed in the same manner as are members of a local board of health under s. 251.03 (2).

251.06(4)(b) (b) In any county with a county executive that has a single county health department, the county executive shall appoint and supervise the county health officer. The appointment is subject to confirmation by the county board unless the county board, by ordinance, elects to waive confirmation or unless the appointment is made under a civil service system competitive examination procedure established under s. 59.52 (8) or ch. 63. The county health officer appointed under this paragraph is subject only to the supervision of the county executive. In a county with such a county health officer, the local board of health shall be only a policy-making body determining the broad outlines and principles governing the administration of the county health department.

251.06(4)(c) (c) A local health officer of a village or town health department established under s. 251.02 (3m), of a multiple municipal local health department established under s. 251.02 (2) (b) or (3r), or of a city-city local health department established under s. 251.02 (3t) shall be appointed by the local board of health.

251.06 History History: 1993 a. 27 ss. 203, 209, 266, 465; 1993 a. 106; 1995 a. 201; 1997 a. 114; 1999 a. 9; 2003 a. 158; 2007 a. 130; 2011 a. 120.

251.06 Annotation This section does not require that a county create a stand-alone county health department and does not preclude the county human services director from exercising any managerial authority over the county health officer with respect to the operation of county health department programs. Because the transfer of the functions of a county health department to the county human services department is expressly authorized under s. 46.23 (3) (b) 1. bm. and c., a county that has a county executive is not required to create a stand-alone county health department. OAG 7-08.



251.07 Certain physicians; state agency status.

251.07  Certain physicians; state agency status. A physician who is not an employee of the local health department and who provides services, without compensation, for those programs and services provided by a local health department that require medical oversight is, for the provision of the services he or she provides, a state agent of the department of health services for the purposes of ss. 165.25 (6), 893.82 (3), and 895.46.

251.07 History History: 2007 a. 20 s. 9121 (6) (a); 2007 a. 130; 2009 a. 276.



251.08 Jurisdiction of local health department.

251.08  Jurisdiction of local health department. The jurisdiction of the local health department shall extend to the entire area represented by the governing body of the county, city, village or town that established the local health department, except that the jurisdiction of a single or multiple county health department or of a city-county health department does not extend to cities, villages and towns that have local health departments. Cities, towns and villages having local health departments may by vote of their local boards of health determine to come under the jurisdiction of the county health department. No part of any expense incurred under this section by a county health department may be levied against any property within any city, village or town that has a local health department and that has not determined to come under the jurisdiction of the county health department.

251.08 History History: 1993 a. 27 s. 213; 2001 a. 16.



251.09 Joint services.

251.09  Joint services. Local health departments jointly may provide health services as agreed upon under s. 66.0301, unless, notwithstanding s. 66.0301, the agreement conflicts with a provision of this chapter.

251.09 History History: 1993 a. 27 s. 271; Stats. 1993 s. 251.09; 1999 a. 150 s. 672.



251.10 County health department, how financed.

251.10  County health department, how financed. The county board shall appropriate funds for the operation of a single county health department that is established under s. 251.02 (1) and determine compensation of county health department employees. The local board of health shall annually prepare a budget of the proposed expenditures of the county health department for the ensuing fiscal year.

251.10 History History: 1993 a. 27.



251.11 City-county health department and multiple county health department, how financed.

251.11  City-county health department and multiple county health department, how financed.

251.11(1) (1) The local board of health of every multiple county health department established under s. 251.02 (3) and of every city-county health department established under s. 251.02 (1m) shall annually prepare a budget of its proposed expenditures for the ensuing fiscal year and determine the proportionate cost to each participating county and city on the basis of equalized valuation. A certified copy of the budget, which shall include a statement of the amount required from each county and city, shall be delivered to the county board of each participating county and to the mayor or city manager of each participating city. The appropriation to be made by each participating county and city shall be determined by the governing body of the county and city. No part of the cost apportioned to the county shall be levied against any property within the city.

251.11(2) (2) The local board of health of a multiple county health department established under s. 251.02 (3) shall, under this section, determine the compensation for the employees of the multiple county health department. The local board of health of a city-county health department established under s. 251.02 (1m) shall, under this section, determine the compensation for the employees of the city-county health department.

251.11 History History: 1993 a. 27 ss. 207, 216, 217; 2001 a. 16, 104.



251.12 City health department, how financed.

251.12  City health department, how financed. The common council shall appropriate funds for the operation of all of the following:

251.12(1) (1) A city health department that is established as specified in s. 251.02 (1) and (2) (a).

251.12(2) (2) A multiple municipal local health department that is established as specified in s. 251.02 (3r).

251.12(3) (3) A multiple municipal local health department that is established as specified in s. 251.02 (2) (b).

251.12(4) (4) A city-city local health department that is established as specified in s. 251.02 (3t).

251.12 History History: 1993 a. 27; 1999 a. 9; 2003 a. 158, 326.



251.125 Village health department, how financed.

251.125  Village health department, how financed. If a village health department is established under s. 251.02 (2) (a) or (3m), if a multiple municipal local health department is established as specified in s. 251.02 (3r), or if a multiple municipal local health department is established as specified in s. 251.02 (2) (b), the village board shall appropriate funds for the operation of the department.

251.125 History History: 1993 a. 27; 1999 a. 9, 185; 2003 a. 158.



251.127 Town health department, how financed.

251.127  Town health department, how financed. If a town health department is established under s. 251.02 (3m) or if a multiple municipal local health department is established under s. 251.02 (3r) by the governing body of a town in concert with the governing body of another town or a city or village, the town board shall appropriate funds for the operation of the department.

251.127 History History: 1993 a. 27; 1999 a. 9.



251.13 City-county health department and multiple county health department, joint funds.

251.13  City-county health department and multiple county health department, joint funds. For each multiple county or city-county health department, a joint health department fund shall be created either in the treasurer's office where the principal office of the health department is located or in the office of the city treasurer of a city within the health department's jurisdiction, as determined by the local board of health. The treasurer of each county and city participating in the health department shall annually pay or cause to be paid into the fund the share of the county or city. This fund shall be expended by the treasurer in whose office the fund is kept in the manner prescribed by the local board of health pursuant to properly authenticated vouchers of the health department signed by the local health officer.

251.13 History History: 1993 a. 27 s. 218.



251.135 Publication and effective date of orders and regulations.

251.135  Publication and effective date of orders and regulations. The orders and regulations of a local board of health shall be published as a class 1 notice, under ch. 985, and shall take effect immediately after publication. No local board of health is required to use the term "regulation" to refer to a regulation that is published under this section.

251.135 History History: 1993 a. 27 s. 211; Stats. 1993 s. 251.135.



251.14 Gifts.

251.14  Gifts. A local board of health may receive gifts and donations for the purpose of carrying out the provisions of this chapter.

251.14 History History: 1993 a. 27 s. 215.



251.15 Withdrawal of counties, cities, villages, or towns.

251.15  Withdrawal of counties, cities, villages, or towns.

251.15(1)(1) After establishing a multiple county health department under s. 251.02 (3), any participating county board may withdraw by giving written notice to its county board of health and the county boards of all other participating counties.

251.15(2) (2) A city that had established a local health department prior to deciding to participate in a city-county health department established under s. 251.02 (1m) may withdraw from the city-county health department if the common council of the city gives written notice to the county board of the participating county.

251.15(2m) (2m) After establishing a multiple municipal local health department under s. 251.02 (2) (b) or (3r) or a city-city local health department under s. 251.02 (3t), the governing body of any participating city, village, or town participating may withdraw by giving written notice to the local board of health and to the governing bodies of all other participating cities, villages, and towns.

251.15(3) (3) The notice under sub. (1), (2), or (2m) shall be given at least one year prior to commencement of the fiscal year at which the withdrawal takes effect. Whenever the withdrawal takes effect, all relevant provisions of law relating to local boards of health and local health officers shall immediately become applicable within the withdrawing county, city, village, or town.

251.15 History History: 1993 a. 27 s. 220; 2001 a. 16; 2003 a. 158.



251.16 Local health department; evidence.

251.16  Local health department; evidence. The reports and employees of a local health department are subject to s. 970.03 (12) (b).

251.16 History History: 1979 c. 221; 1985 a. 267 s. 3; 1993 a. 27 s. 221; Stats. 1993 s. 251.16.



251.20 Rule making.

251.20  Rule making. The department shall promulgate rules that specify all of the following:

251.20(1) (1) Required services for each of Levels I, II and III local health departments under s. 251.05 (2).

251.20(3) (3) Additional required services for Level II and Level III local health departments under s. 251.05 (2) (b) and (c), including services that the department of health services determines appropriately address objectives or services specified in the most recent public health agenda under s. 250.07 (1) (a).

251.20 History History: 1993 a. 27; 2005 a. 198; 2009 a. 180.






252. Communicable diseases.

252.01 Definitions.

252.01  Definitions. In this chapter:

252.01(1c) (1c) "Advanced practice nurse prescriber" means an advanced practice nurse who is certified under s. 441.16 (2) to issue prescription orders.

252.01(1g) (1g) "First responder" means a person who, as a condition of employment or as a member of an organization that provides emergency medical care before hospitalization, provides emergency medical care to a sick, disabled or injured individual before the arrival of an ambulance, but who does not provide transportation for a patient.

252.01(1m) (1m) "HIV" means any strain of human immunodeficiency virus, which causes acquired immunodeficiency syndrome.

252.01(2) (2) "HIV infection" means the pathological state produced by a human body in response to the presence of HIV.

252.01(2m) (2m) "HIV test" means a test for the presence of HIV or an antibody to HIV.

252.01(3) (3) "Municipality" means any city, village or town.

252.01(4) (4) "Peace officer" has the meaning given in s. 939.22 (22).

252.01(5) (5) "Physician assistant" has the meaning given in s. 448.01 (6).

252.01(6) (6) "State epidemiologist" means the individual appointed by the state health officer under s. 250.02 (1) as the state epidemiologist for acute and communicable diseases.

252.01(7) (7) "State patrol officer" means an officer of the state traffic patrol under s. 110.07 (1) (a).

252.01(8) (8) "Validated HIV test result" means a result of an HIV test that meets the validation requirements determined to be necessary by the state epidemiologist.

252.01 History History: 1993 a. 27 ss. 281, 283, 320, 338, 339, 341; 1993 a. 252; 2005 a. 187; 2009 a. 209; 2011 a. 161.



252.02 Powers and duties of department.

252.02  Powers and duties of department.

252.02(1) (1) The department may establish systems of disease surveillance and inspection to ascertain the presence of any communicable disease. Any agent of the department may, with a special inspection warrant issued under s. 66.0119, enter any building, vessel or conveyance to inspect the same and remove therefrom any person affected by a communicable disease. For this purpose, the agent may require the person in charge of the vessel or conveyance, other than a railway car, to stop the same at any place and may require the conductor of any railway train to stop the train at any station or upon any sidetrack, for such time as may be necessary.

252.02(2) (2) In an emergency, the department may provide those sick with a communicable disease with medical aid and temporary hospital accommodation.

252.02(3) (3) The department may close schools and forbid public gatherings in schools, churches, and other places to control outbreaks and epidemics.

252.02(4) (4) The department may promulgate and enforce rules or issue orders for guarding against the introduction of any communicable disease into the state, for the control and suppression of communicable diseases, for the quarantine and disinfection of persons, localities and things infected or suspected of being infected by a communicable disease and for the sanitary care of jails, state prisons, mental health institutions, schools, hotels and public buildings and connected premises. Any rule or order may be made applicable to the whole or any specified part of the state, or to any vessel or other conveyance. The department may issue orders for any city, village or county by service upon the local health officer. Rules that are promulgated and orders that are issued under this subsection supersede conflicting or less stringent local regulations, orders or ordinances.

252.02(5) (5) If any public officer or employee or any person in charge of any building, vessel, conveyance, jail, state prison, mental health institution or school fails to comply with a rule promulgated or order issued under sub. (4), the department may appoint an agent to execute its rules or orders. Expenses that an agent incurs shall be paid by the unit of government that employs the person or of which the public officer is a member. If the building, vessel, conveyance, mental health institution or school is privately owned the state shall pay the expenses that the agent incurs.

252.02(6) (6) The department may authorize and implement all emergency measures necessary to control communicable diseases.

252.02(7) (7) The department shall promulgate rules that specify medical conditions treatable by prescriptions or nonprescription drug products for which pharmacists and pharmacies must report under s. 450.145 (1).

252.02 History History: 1981 c. 291; 1993 a. 27 s. 284; Stats. 1993 s. 252.02; 1999 a. 150 s. 672; 2001 a. 109; 2005 a. 198.



252.03 Duties of local health officers.

252.03  Duties of local health officers.

252.03(1) (1) Every local health officer, upon the appearance of any communicable disease in his or her territory, shall immediately investigate all the circumstances and make a full report to the appropriate governing body and also to the department. The local health officer shall promptly take all measures necessary to prevent, suppress and control communicable diseases, and shall report to the appropriate governing body the progress of the communicable diseases and the measures used against them, as needed to keep the appropriate governing body fully informed, or at such intervals as the secretary may direct. The local health officer may inspect schools and other public buildings within his or her jurisdiction as needed to determine whether the buildings are kept in a sanitary condition.

252.03(2) (2) Local health officers may do what is reasonable and necessary for the prevention and suppression of disease; may forbid public gatherings when deemed necessary to control outbreaks or epidemics and shall advise the department of measures taken.

252.03(3) (3) If the local authorities fail to enforce the communicable disease statutes and rules, the department shall take charge, and expenses thus incurred shall be paid by the county or municipality.

252.03(4) (4) No person may interfere with the investigation under this chapter of any place or its occupants by local health officers or their assistants.

252.03 History History: 1981 c. 291; 1993 a. 27 s. 285; Stats. 1993 s. 252.03.



252.04 Immunization program.

252.04  Immunization program.

252.04(1) (1) The department shall carry out a statewide immunization program to eliminate mumps, measles, rubella (German measles), diphtheria, pertussis (whooping cough), poliomyelitis and other diseases that the department specifies by rule, and to protect against tetanus. Any person who immunizes an individual under this section shall maintain records identifying the manufacturer and lot number of the vaccine used, the date of immunization and the name and title of the person who immunized the individual. These records shall be available to the individual or, if the individual is a minor, to his or her parent, guardian or legal custodian upon request.

252.04(2) (2) Any student admitted to any elementary, middle, junior, or senior high school or into any child care center or nursery school shall, within 30 school days after the date on which the student is admitted, present written evidence to the school, child care center, or nursery school of having completed the first immunization for each vaccine required for the student's grade and being on schedule for the remainder of the basic and recall (booster) immunization series for mumps, measles, rubella (German measles), diphtheria, pertussis (whooping cough), poliomyelitis, tetanus, and other diseases that the department specifies by rule or shall present a written waiver under sub. (3).

252.04(3) (3) The immunization requirement is waived if the student, if an adult, or the student's parent, guardian, or legal custodian submits a written statement to the school, child care center, or nursery school objecting to the immunization for reasons of health, religion, or personal conviction. At the time any school, child care center, or nursery school notifies a student, parent, guardian, or legal custodian of the immunization requirements, it shall inform the person in writing of the person's right to a waiver under this subsection.

252.04(4) (4) The student, if an adult, or the student's parent, guardian, or legal custodian shall keep the school, child care center, or nursery school informed of the student's compliance with the immunization schedule.

252.04(5) (5)

252.04(5)(a)(a) By the 15th and the 25th school day after the date on which the student is admitted to a school, child care center, or nursery school, the school, child care center, or nursery school shall notify in writing any adult student or the parent, guardian, or legal custodian of any minor student who has not met the immunization or waiver requirements of this section. The notices shall cite the terms of those requirements and shall state that court action and forfeiture penalty could result due to noncompliance. The notices shall also explain the reasons for the immunization requirements and include information on how and where to obtain the required immunizations.

252.04(5)(b) (b)

252.04(5)(b)1.1. A school, child care center, or nursery school may exclude from the school, child care center, or nursery school any student who fails to satisfy the requirements of sub. (2).

252.04(5)(b)2. 2. Beginning on July 1, 1993, if the department determines that fewer than 98% of the students in a child care center, nursery school, or school district who are subject to the requirements of sub. (2) have complied with sub. (2), the child care center or nursery school shall exclude any child who fails to satisfy the requirements of sub. (2) and the school district shall exclude any student enrolled in grades kindergarten to 6 who fails to satisfy the requirements of sub. (2).

252.04(5)(b)3. 3. Beginning on July 1, 1995, if the department determines that fewer than 99% of the students in a child care center, nursery school, or school district who are subject to the requirements of sub. (2) have complied with sub. (2), the child care center or nursery school shall exclude any child who fails to satisfy the requirements of sub. (2) and the school district shall exclude any student enrolled in grades kindergarten to 6 who fails to satisfy the requirements of sub. (2).

252.04(5)(b)4. 4. No student may be excluded from public school under this paragraph for more than 10 consecutive school days unless, prior to the 11th consecutive school day of exclusion, the school board provides the student and the student's parent, guardian or legal custodian with an additional notice, a hearing and the opportunity to appeal the exclusion, as provided under s. 120.13 (1) (c) 3.

252.04(6) (6) The school, child care center, or nursery school shall notify the district attorney of the county in which the student resides of any minor student who fails to present written evidence of completed immunizations or a written waiver under sub. (3) within 60 school days after being admitted to the school, child care center, or nursery school. The district attorney shall petition the court exercising jurisdiction under chs. 48 and 938 for an order directing that the student be in compliance with the requirements of this section. If the court grants the petition, the court may specify the date by which a written waiver shall be submitted under sub. (3) or may specify the terms of the immunization schedule. The court may require an adult student or the parent, guardian, or legal custodian of a minor student who refuses to submit a written waiver by the specified date or meet the terms of the immunization schedule to forfeit not more than $25 per day of violation.

252.04(7) (7) If an emergency arises, consisting of a substantial outbreak as determined by the department by rule of one of the diseases specified in sub. (2) at a school or in the municipality in which the school is located, the department may order the school to exclude students who are not immunized until the outbreak subsides.

252.04(8) (8) The department shall provide the vaccines without charge, if federal or state funds are available for the vaccines, upon request of a school district or a local health department. The department shall provide the necessary professional consultant services to carry out an immunization program, under the requirements of sub. (9), in the jurisdiction of the requesting local health department. Persons immunized may not be charged for vaccines furnished by the department.

252.04(9) (9)

252.04(9)(a)(a) An immunization program under sub. (8) shall be supervised by a physician, selected by the school district or local health department, who shall issue written orders for the administration of immunizations that are in accordance with written protocols issued by the department.

252.04(9)(b) (b) If the physician under par. (a) is not an employee of the county, city, village or school district, receives no compensation for his or her services under par. (a) and acts under par. (a) in accordance with written protocols issued by the department, he or she is a state agent of the department for the purposes of ss. 165.25 (6), 893.82 (3) and 895.46.

252.04(9)(c) (c) The department may disapprove the selection made under par. (a) or may require the removal of a physician selected.

252.04(10) (10) The department shall, by rule, prescribe the mechanisms for implementing and monitoring compliance with this section. The department shall prescribe, by rule, the form that any person immunizing a student shall provide to the student under sub. (1).

252.04(11) (11) Annually, by July 1, the department shall submit a report to the legislature under s. 13.172 (3) on the success of the statewide immunization program under this section.

252.04 History History: 1993 a. 27 ss. 181, 470; 1995 a. 32, 77, 222; 2009 a. 185.



252.041 Compulsory vaccination during a state of emergency.

252.041  Compulsory vaccination during a state of emergency.

252.041(1)(1) Except as provided in sub. (2), during the period under which the department is designated as the lead state agency, as specified in s. 250.042 (2), the department, as the public health authority, may do all of the following as necessary to address a public health emergency:

252.041(1)(a) (a) Order any individual to receive a vaccination unless the vaccination is reasonably likely to lead to serious harm to the individual or unless the individual, for reasons of religion or conscience, refuses to obtain the vaccination.

252.041(1)(b) (b) Isolate or quarantine, under s. 252.06, any individual who is unable or unwilling for reasons specified under sub. (1) to receive vaccination under par. (a).

252.041(2) (2) The department shall promulgate rules that specify circumstances, if any, under which vaccination may not be performed on an individual.

252.041 History History: 2001 a. 109.



252.05 Reports of cases.

252.05  Reports of cases.

252.05(1)(1) Any health care provider, as defined in s. 146.81 (1) (a) to (p), who knows or has reason to believe that a person treated or visited by him or her has a communicable disease, or having a communicable disease, has died, shall report the appearance of the communicable disease or the death to the local health officer. The health agency of a federally recognized American Indian tribe or band may report this information to the local health officer. The local health officer shall report this information to the department or shall direct the person reporting to report to the department. Any person directed to report shall submit this information to the department.

252.05(2) (2) Each laboratory shall report as prescribed by the department those specimen results that indicate that an individual providing the specimen has a communicable disease, or having a communicable disease, has died, or that the department finds necessary for the surveillance, control, diagnosis, and prevention of communicable diseases.

252.05(3) (3) Anyone having knowledge or reason to believe that any person has a communicable disease shall report the facts to the local health officer or to the department.

252.05(4) (4) Reports under subs. (1) and (2) shall state so far as known the name, sex, age, and residence of the person, the communicable disease and other facts the department or local health officer requires. Report forms, including forms appropriate for reporting under s. 95.22, may be furnished by the department and distributed by the local health officer.

252.05(5) (5) All reports shall be made within 24 hours, unless otherwise specified by the department, by telephone, telegraph, mail or electronic means or by deposit at the office of the local health officer.

252.05(6) (6) Any local health officer, upon receiving a report, shall cause a permanent record of the report to be made and upon demand of the department transmit the original or a copy to the department, together with other information the department requires. The department may store these records as paper or electronic records and shall treat them as patient health care records under ss. 146.81 to 146.835.

252.05(7) (7) When an outbreak or epidemic occurs, the local health officer shall immediately report to the department, and shall at all times keep the department informed of the prevalence of the communicable diseases in the locality in the manner and with the facts the department requires.

252.05(8) (8) The department shall print and distribute, without charge, to all local health departments and, upon request, to health care providers and facilities a chart that provides information about communicable diseases.

252.05(9) (9) Any person licensed, permitted, registered or certified under ch. 441 or 448 shall use ordinary skill in determining the presence of communicable diseases. If there is a dispute regarding disease determination, if the disease may have potential public health significance or if more extensive laboratory tests will aid in the investigation, the local health officer shall order the tests made by the state laboratory of hygiene or by a laboratory certified under 42 USC 263a.

252.05(11) (11) If a violation of this section is reported to a district attorney by a local health officer or by the department, the district attorney shall forthwith prosecute the proper action, and upon request of the department, the attorney general shall assist.

252.05 History History: 1971 c. 164 s. 91; 1981 c. 291; 1993 a. 16; 1993 a. 27 ss. 286 to 291, 293, 294, 471; Stats. 1993 s. 252.05; 1993 a. 183; 2001 a. 109; 2005 a. 198; 2007 a. 97; 2009 a. 28.



252.06 Isolation and quarantine.

252.06  Isolation and quarantine.

252.06(1) (1) The department or the local health officer acting on behalf of the department may require isolation of a patient or of an individual under s. 252.041 (1) (b), quarantine of contacts, concurrent and terminal disinfection, or modified forms of these procedures as may be necessary and as are determined by the department by rule.

252.06(3) (3) If a local health officer suspects or is informed of the existence of any communicable disease, the officer shall at once investigate and make or cause such examinations to be made as are necessary. The diagnostic report of a physician, the notification or confirmatory report of a parent or caretaker of the patient, or a reasonable belief in the existence of a communicable disease shall require the local health officer immediately to quarantine, isolate, require restrictions or take other communicable disease control measures in the manner, upon the persons and for the time specified in rules promulgated by the department. If the local health officer is not a physician, he or she shall consult a physician as speedily as possible where there is reasonable doubt or disagreement in diagnosis and where advice is needed. The local health officer shall investigate evasion of the laws and rules concerning communicable disease and shall act to protect the public.

252.06(4) (4)

252.06(4)(a)(a) If deemed necessary by the department or a local health officer for a particular communicable disease, all persons except the local health officer, his or her representative, attending physicians and nurses, members of the clergy, the members of the immediate family and any other person having a special written permit from the local health officer are forbidden to be in direct contact with the patient.

252.06(4)(b) (b) If s. 250.042 (1) applies, all of the following apply:

252.06(4)(b)1. 1. No person, other than a person authorized by the public health authority or agent of the public health authority, may enter an isolation or quarantine premises.

252.06(4)(b)2. 2. A violation of subd. 1. is subject to a fine not to exceed $10,000 or imprisonment not to exceed 9 months, or both.

252.06(4)(b)3. 3. Any person, whether authorized under subd. 1. or not, who enters an isolation or quarantine premises may be subject to isolation or quarantine under this section.

252.06(5) (5) The local health officer shall employ as many persons as are necessary to execute his or her orders and properly guard any place if quarantine or other restrictions on communicable disease are violated or intent to violate is manifested. These persons shall be sworn in as quarantine guards, shall have police powers, and may use all necessary means to enforce the state laws for the prevention and control of communicable diseases, or the orders and rules of the department or any local health officer.

252.06(6) (6)

252.06(6)(a)(a) When the local health officer deems it necessary that a person be quarantined or otherwise restricted in a separate place, the officer shall remove the person, if it can be done without danger to the person's health, to this place.

252.06(6)(b) (b) When a person confined in a jail, state prison, mental health institute or other public place of detention has a disease which the local health officer or the director of health at the institution deems dangerous to the health of other residents or the neighborhood, the local health officer or the director of health at the institution shall order in writing the removal of the person to a hospital or other place of safety, there to be provided for and securely kept. Upon recovery the person shall be returned; and if the person was committed by a court or under process the removal order or a copy shall be returned by the local health officer to the committing court officer.

252.06(10) (10)

252.06(10)(a)(a) Expenses for necessary medical care, food and other articles needed for the care of the infected person shall be charged against the person or whoever is liable for the person's support.

252.06(10)(b) (b) The county or municipality in which a person with a communicable disease resides is liable for the following costs accruing under this section, unless the costs are payable through 3rd-party liability or through any benefit system:

252.06(10)(b)1. 1. The expense of employing guards under sub. (5).

252.06(10)(b)2. 2. The expense of maintaining quarantine and enforcing isolation of the quarantined area.

252.06(10)(b)3. 3. The expense of conducting examinations and tests for disease carriers made under the direction of the local health officer.

252.06(10)(b)4. 4. The expense of care provided under par. (a) to any dependent person, as defined in s. 49.01 (2).

252.06(10)(c) (c) All expenses incurred by a local health department, or by an entity designated as a local health department by a federally recognized American Indian tribe or band in this state, in quarantining a person outside his or her home during a state of emergency related to public health declared by the governor under s. 323.10 and not reimbursed from federal funds shall be paid for under either of the following, as appropriate:

252.06(10)(c)1. 1. If the governor designates the department as the lead state agency under s. 323.10, from the appropriation under s. 20.435 (1) (c).

252.06(10)(c)2. 2. If the governor does not designate the department as the lead state agency under s. 323.10, from the appropriation under s. 20.465 (3) (e).

252.06 History History: 1981 c. 291; 1983 a. 189 s. 329 (19); 1993 a. 27 s. 295; Stats. 1993 s. 252.06; 2001 a. 109; 2003 a. 186; 2009 a. 42.



252.07 Tuberculosis.

252.07  Tuberculosis.

252.07(1g)(1g) In this section:

252.07(1g)(a) (a) "Infectious tuberculosis" means tuberculosis disease of the respiratory tract, capable of producing infection or disease in others as demonstrated by the presence of acid-fast bacilli in the sputum or bronchial secretions or by chest radiograph and clinical findings.

252.07(1g)(b) (b) "Isolate" means a population of mycobacterium tuberculosis bacteria that has been obtained in pure culture medium.

252.07(1g)(c) (c) "Isolation" means the separation from other persons of a person with infectious tuberculosis in a place and under conditions that prevent the transmission of the infection.

252.07(1g)(d) (d) "Suspect tuberculosis" means an illness marked by symptoms and laboratory tests that may be indicative of tuberculosis, such as a prolonged cough, prolonged fever, hemoptysis, compatible roentgenographic findings or other appropriate medical imaging findings.

252.07(1m) (1m) Infectious tuberculosis and suspect tuberculosis are subject to the reporting requirements specified in s. 252.05. Any laboratory that receives a specimen for tuberculosis testing shall report all positive results obtained by any appropriate procedure, including a procedure performed by an out-of-state laboratory, to the local health officer and to the department.

252.07(1p) (1p) Any laboratory that performs primary culture for mycobacteria shall also perform organism identification for mycobacterium tuberculosis complex using an approved rapid testing procedure specified by the department by rule.

252.07(1t) (1t) Any laboratory that identifies mycobacterium tuberculosis shall ensure that antimicrobial drug susceptibility tests are performed on the initial isolate. The laboratory shall report the results of these tests to the local health officer and the department.

252.07(2) (2) The department shall identify groups at risk for contracting or transmitting mycobacterium tuberculosis and shall recommend the protocol for screening members of those groups.

252.07(5) (5) Upon report of any person under sub. (1m) or (1t), the local health officer shall at once investigate and make and enforce the necessary orders. If any person does not voluntarily comply with any order made by the local health officer with respect to that person, the local health officer or the department may order a medical evaluation, directly observed therapy or home isolation of that person.

252.07(8) (8)

252.07(8)(a)(a) The department or a local health officer may order the confinement to a facility of an individual who has a confirmed diagnosis of infectious tuberculosis or suspect tuberculosis if all of the following conditions are met:

252.07(8)(a)1. 1. The department or local health officer notifies a court in writing of the confinement.

252.07(8)(a)2. 2. The department or local health officer provides to the court a written statement from a physician, physician assistant, or advanced practice nurse prescriber that the individual has infectious tuberculosis or suspect tuberculosis.

252.07(8)(a)3. 3. The department or local health officer provides to the court evidence that the individual has refused to follow a prescribed treatment regimen or, in the case of an individual with suspect tuberculosis, has refused to undergo a medical examination to confirm whether the individual has infectious tuberculosis.

252.07(8)(a)4. 4. In the case of an individual with a confirmed diagnosis of infectious tuberculosis, the department or local health officer determines that the individual poses an imminent and substantial threat to himself or herself or to the public health. The department or local health officer shall provide to the court a written statement of that determination.

252.07(8)(b) (b) If the department or local health officer orders the confinement of an individual under this subsection, a law enforcement officer, or other person authorized by the local public health officer, shall transport the individual, if necessary, to a facility that the department or local health officer determines will meet the individual's need for medical evaluation, isolation and treatment.

252.07(8)(c) (c) No individual may be confined under this subsection for more than 72 hours, excluding Saturdays, Sundays and legal holidays, without a court hearing under sub. (9) to determine whether the confinement should continue.

252.07(9) (9)

252.07(9)(a)(a) The department or a local health officer may petition any court for a hearing to determine whether an individual with infectious or suspect tuberculosis should be confined for longer than 72 hours in a facility where proper care and treatment will be provided and spread of the disease will be prevented. The department or local health officer shall include in the petition documentation that demonstrates all of the following:

252.07(9)(a)1. 1. That the individual named in the petition has infectious tuberculosis; that the individual has noninfectious tuberculosis but is at high risk of developing infectious tuberculosis; or that the individual has suspect tuberculosis.

252.07(9)(a)2. 2. That the individual has failed to comply with the prescribed treatment regimen or with any rules promulgated by the department under sub. (11); or that the disease is resistant to the medication prescribed to the individual.

252.07(9)(a)3. 3. That all other reasonable means of achieving voluntary compliance with treatment have been exhausted and no less restrictive alternative exists; or that no other medication to treat the resistant disease is available.

252.07(9)(a)4. 4. That the individual poses an imminent and substantial threat to himself or herself or to the public health.

252.07(9)(b) (b) The department or local health officer shall give the individual written notice of a hearing at least 48 hours before a scheduled hearing is to be held. Notice of the hearing shall include all of the following information:

252.07(9)(b)1. 1. The date, time and place of the hearing.

252.07(9)(b)2. 2. The grounds, and underlying facts, upon which confinement of the individual is being sought.

252.07(9)(b)3. 3. An explanation of the individual's rights specified under par. (d).

252.07(9)(b)4. 4. The proposed actions to be taken and the reasons for each action.

252.07(9)(c) (c) If the court orders confinement of an individual under this subsection, the individual shall remain confined until the department or local health officer, with the concurrence of a treating physician, physician assistant, or advanced practice nurse prescriber, determines that treatment is complete or that the individual is no longer a substantial threat to himself or herself or to the public health. If the individual is to be confined for more than 6 months, the court shall review the confinement every 6 months.

252.07(9)(d) (d) An individual who is the subject of a petition for a hearing under this subsection has the right to appear at the hearing, the right to present evidence and cross-examine witnesses and the right to be represented by adversary counsel. At the time of the filing of the petition the court shall assure that the individual who is the subject of the petition is represented by adversary counsel. If the individual claims or appears to be indigent, the court shall refer the individual to the authority for indigency determinations specified under s. 977.07 (1). If the individual is a child, the court shall refer that child to the state public defender who shall appoint counsel for the child without a determination of indigency, as provided in s. 48.23 (4). Unless good cause is shown, a hearing under this subsection may be conducted by telephone or live audiovisual means, if available.

252.07(9)(e) (e) An order issued by the court under this subsection may be appealed as a matter of right. An appeal shall be heard within 30 days after the appeal is filed. An appeal does not stay the order.

252.07(10) (10) Inpatient care for isolated pulmonary tuberculosis patients, and inpatient care exceeding 30 days for other pulmonary tuberculosis patients, who are not eligible for federal medicare benefits, for medical assistance under subch. IV of ch. 49 or for health care services funded by a relief block grant under subch. II of ch. 49 may be reimbursed if provided by a facility contracted by the department. If the patient has private health insurance, the state shall pay the difference between health insurance payments and total charges.

252.07(11) (11) The department may promulgate any rules necessary for the administration and enforcement of this section, including, if necessary to prevent or control the transmission of mycobacterium tuberculosis, rules that require screening of members of specific groups that are at risk for contracting or transmitting mycobacterium tuberculosis.

252.07(12) (12) From the appropriation account under s. 20.435 (1) (e), the department may expend not more than $81,100 annually to fund targeted prevention activities for populations at high risk for tuberculosis infection.

252.07 History History: 1971 c. 158; 1975 c. 383 s. 4; 1975 c. 421; 1981 c. 291; 1993 a. 27 s. 296, 472; Stats. 1993 s. 252.07; 1993 a. 490; 1999 a. 9 ss. 2400rg to 2400rp, 2400ru; 2005 a. 187; 2009 a. 28; 2011 a. 161.

252.07 Annotation The commonly accepted meanings of "facility" and "confined" indicate that the legislature intended jail to be a permissible placement option under sub. (9) (a) for persons with noninfectious tuberculosis who are noncompliant with a prescribed treatment regimen, provided that no less restrictive alternative exists. If conditions at a particular jail are such that proper care and treatment would be unavailable, or contrary to the prevention of the spread of the disease, jail is not authorized under sub. (9) (a). Whether a facility meets these requirements is a fact-intensive question addressed to the circuit court's discretion. City of Milwaukee v. Washington, 2007 WI 104, 304 Wis. 2d 98, 735 N.W.2d 111, 05-3141.

252.07 Annotation The "no less restrictive alternative" requirement under sub. (9) (a) 3. applies to the place of confinement as well as the fact of confinement. A court must determine that the place of confinement is a facility where proper care and treatment will be provided, spread of the disease will be prevented, and no less restrictive alternative to the proposed placement exists. If after this analysis two or more placement options remain, a court may consider cost as a factor in making its determination. City of Milwaukee v. Washington, 2007 WI 104, 304 Wis. 2d 98, 735 N.W.2d 111, 05-3141.



252.09 Meningococcal disease and hepatitis B.

252.09  Meningococcal disease and hepatitis B.

252.09(1)(1) Each private college and university in this state shall do all of the following:

252.09(1)(a) (a) Annually, provide detailed information on the risks associated with meningococcal disease and hepatitis B and the availability and effectiveness of vaccines against the diseases to each enrolled student, if he or she is at least 18 years old, or to the student's parent or guardian, if the student is a minor.

252.09(1)(b) (b) Require a student who resides in a dormitory or residence hall, or the student's parent or guardian if the student is a minor, to affirm that the student received the information under par. (a).

252.09(1)(c) (c) Require a student who resides in a dormitory or residence hall to affirm whether he or she has received the vaccination against meningococcal disease and to provide the date of the vaccination, if any.

252.09(1)(d) (d) Require a student who resides in a dormitory or residence hall to affirm whether he or she received the vaccination against hepatitis B and to provide the date of the vaccination, if any.

252.09(1)(e) (e) Maintain a confidential record of the affirmations and the dates of the vaccinations of each student under pars. (c) and (d).

252.09(2) (2) Nothing in this section requires a college or university to provide or pay for vaccinations against meningococcal disease or hepatitis B.

252.09 History History: 2003 a. 61.



252.10 Public health dispensaries.

252.10  Public health dispensaries.

252.10(1) (1) A local health department may request from the department certification to establish and maintain a public health dispensary for the diagnosis and treatment of persons suffering from or suspected of having tuberculosis. Two or more local health departments may jointly establish, operate and maintain public health dispensaries. The department shall certify a local health department to establish and maintain a public health dispensary if the local health department meets the standards established by the department by rule. The department of health services may withhold, suspend or revoke a certification if the local health department fails to comply with any rules promulgated by the department. The department shall provide the local health department with reasonable notice of the decision to withhold, suspend or revoke certification. The department shall offer the local health department an opportunity to comply with the rules and an opportunity for a fair hearing. Certified local health departments may contract for public health dispensary services. If the provider of those services fails to comply, the department may suspend or revoke the local health department's certification. The department may establish, operate and maintain public health dispensaries and branches in areas of the state where local authorities have not provided public health dispensaries.

252.10(6) (6)

252.10(6)(a)(a) The state shall credit or reimburse each dispensary on an annual or quarterly basis for the operation of public health dispensaries established and maintained in accordance with this section and rules promulgated by the department.

252.10(6)(b) (b) The department shall determine by rule the reimbursement rate under par. (a) for services.

252.10(6)(g) (g) The reimbursement by the state under pars. (a) and (b) shall apply only to funds that the department allocates for the reimbursement under the appropriation account under s. 20.435 (1) (e).

252.10(7) (7) Drugs necessary for the treatment of mycobacterium tuberculosis shall be purchased by the department from the appropriation account under s. 20.435 (1) (e) and dispensed to patients through the public health dispensaries, local health departments, physicians or advanced practice nurse prescribers.

252.10(9) (9) Public health dispensaries shall maintain such records as are required by the department to enable them to carry out their responsibilities designated in this section and in rules promulgated by the department. Records may be audited by the department.

252.10(10) (10) All public health dispensaries and branches thereof shall maintain records of costs and receipts which may be audited by the department of health services.

252.10 History History: 1971 c. 81; 1971 c. 211 s. 124; 1973 c. 90; 1975 c. 39, 198, 224; 1975 c. 413 ss. 2, 18; Stats. 1975 s. 149.06; 1977 c. 29; 1981 c. 20 ss. 1446, 2202 (20) (c); 1983 a. 27; 1985 a. 29; 1991 a. 39, 160; 1993 a. 27 ss. 406, 407, 409, 411 to 414; Stats. 1993 s. 252.10, 1993 a. 443; 1995 a. 27 ss. 6318, 9126 (19), 9145 (1); 1997 a. 27, 75, 156, 175, 252; 1999 a. 9, 32, 186; 2007 a. 20 s. 9121 (6) (a); 2009 a. 28.



252.11 Sexually transmitted disease.

252.11  Sexually transmitted disease.

252.11(1) (1) In this section, "sexually transmitted disease" means syphilis, gonorrhea, chlamydia and other diseases the department includes by rule.

252.11(1m) (1m) A physician or other health care professional called to attend a person infected with any form of sexually transmitted disease, as specified in rules promulgated by the department, shall report the disease to the local health officer and to the department in the manner directed by the department in writing on forms furnished by the department. A physician may treat a minor infected with a sexually transmitted disease or examine and diagnose a minor for the presence of such a disease without obtaining the consent of the minor's parents or guardian. The physician shall incur no civil liability solely by reason of the lack of consent of the minor's parents or guardian.

252.11(2) (2) An officer of the department or a local health officer having knowledge of any reported or reasonably suspected case or contact of a sexually transmitted disease for which no appropriate treatment is being administered, or of an actual contact of a reported case or potential contact of a reasonably suspected case, shall investigate or cause the case or contact to be investigated as necessary. If, following a request of an officer of the department or a local health officer, a person reasonably suspected of being infected with a sexually transmitted disease refuses or neglects examination by a physician, physician assistant, or advanced practice nurse prescriber or treatment, an officer of the department or a local health officer may proceed to have the person committed under sub. (5) to an institution or system of care for examination, treatment, or observation.

252.11(4) (4) If a person infected with a sexually transmitted disease ceases or refuses treatment before reaching what in a physician's, physician assistant's, or advanced practice nurse prescriber's opinion is the noncommunicable stage, the physician, physician assistant, or advanced practice nurse prescriber shall notify the department. The department shall without delay take the necessary steps to have the person committed for treatment or observation under sub. (5), or shall notify the local health officer to take these steps.

252.11(5) (5) Any court of record may commit a person infected with a sexually transmitted disease to any institution or may require the person to undergo a system of care for examination, treatment, or observation if the person ceases or refuses examination, treatment, or observation under the supervision of a physician, physician assistant, or advanced practice nurse prescriber. The court shall summon the person to appear on a date at least 48 hours, but not more than 96 hours, after service if an officer of the department or a local health officer petitions the court and states the facts authorizing commitment. If the person fails to appear or fails to accept commitment without reasonable cause, the court may cite the person for contempt. The court may issue a warrant and may direct the sheriff, any constable, or any police officer of the county immediately to arrest the person and bring the person to court if the court finds that a summons will be ineffectual. The court shall hear the matter of commitment summarily. Commitment under this subsection continues until the disease is no longer communicable or until other provisions are made for treatment that satisfy the department. The certificate of the petitioning officer is prima facie evidence that the disease is no longer communicable or that satisfactory provisions for treatment have been made.

252.11(5m) (5m) A health care professional, as defined in s. 968.38 (1) (a), acting under an order of a court under s. 938.296 (4) or 968.38 (4) may, without first obtaining informed consent to the testing, subject an individual to a test or a series of tests to ascertain whether that individual is infected with a sexually transmitted disease. No sample used for performance of a test under this subsection may disclose the name of the test subject.

252.11(7) (7) Reports, examinations and inspections and all records concerning sexually transmitted diseases are confidential and not open to public inspection, and may not be divulged except as may be necessary for the preservation of the public health, in the course of commitment proceedings under sub. (5), or as provided under s. 938.296 (4) or 968.38 (4). If a physician, physician assistant, or advanced practice nurse prescriber has reported a case of sexually transmitted disease to the department under sub. (4), information regarding the presence of the disease and treatment is not privileged when the patient, physician, physician assistant, or advanced practice nurse prescriber is called upon to testify to the facts before any court of record.

252.11(9) (9) The department shall prepare for free distribution upon request to state residents, information and instructions concerning sexually transmitted diseases.

252.11(10) (10) The state laboratory of hygiene shall examine specimens for the diagnosis of sexually transmitted diseases for any physician, physician assistant, advanced practice nurse prescriber, or local health officer in the state, and shall report the positive results of the examinations to the local health officer and to the department. All laboratories performing tests for sexually transmitted diseases shall report all positive results to the local health officer and to the department, with the name of the physician, physician assistant, or advanced practice nurse prescriber to whom reported.

252.11(11) (11) In each county with an incidence of gonorrhea, antibiotic resistant gonorrhea, chlamydia or syphilis that exceeds the statewide average, a program to diagnose and treat sexually transmitted diseases at no cost to the patient is required. The county board of supervisors is responsible for ensuring that the program exists, but is required to establish its own program only if no other public or private program is operating. The department shall compile statistics indicating the incidence of gonorrhea, antibiotic resistant gonorrhea, chlamydia and syphilis for each county in the state.

252.11 History History: 1971 c. 42, 125; 1973 c. 90; 1975 c. 6; 1975 c. 383 s. 4; 1975 c. 421; 1981 c. 291; 1991 a. 269; 1993 a. 27 s. 297; Stats. 1993 s. 252.11; 1993 a. 32; 1995 a. 77; 1999 a. 188; 2005 a. 187; 2009 a. 209; 2011 a. 161.



252.12 HIV and related infections, including hepatitis C virus infections; services and prevention.

252.12  HIV and related infections, including hepatitis C virus infections; services and prevention.

252.12(1) (1)  Definitions. In this section:

252.12(1)(b) (b) "AIDS service organizations" means nonprofit corporations or public agencies that provide, or arrange for the provision of, comprehensive services to prevent HIV infection and comprehensive health and social services for persons who have HIV infection, and that are designated as such by the department under sub. (4).

252.12(1)(c) (c) "Nonprofit corporation" means a nonstock corporation organized under ch. 181 that is a nonprofit corporation, as defined in s. 181.0103 (17).

252.12(1)(d) (d) "Organization" means a nonprofit corporation or a public agency which proposes to provide services to individuals with acquired immunodeficiency syndrome.

252.12(1)(e) (e) "Public agency" means a county, city, village, town or school district or an agency of this state or of a county, city, village, town or school district.

252.12(2) (2) Distribution of funds.

252.12(2)(a)(a) HIV and related infections, including hepatitis C virus infections; services. From the appropriation accounts under s. 20.435 (1) (a) and (am), the department shall distribute funds for the provision of services to individuals with or at risk of contracting HIV infection, as follows:

252.12(2)(a)1. 1. `Partner referral and notification.' The department shall contact an individual known to have received an HIV infection and encourage him or her to refer for counseling, HIV testing, and, if appropriate, testing for hepatitis C virus infection any person with whom the individual has had sexual relations or has shared intravenous equipment.

252.12(2)(a)2. 2. `Grants to local projects.' The department shall make grants to applying organizations for the provision of HIV and related infection prevention information, the establishment of counseling support groups and the provision of direct care to persons with HIV infection, including those persons with hepatitis C virus infection.

252.12(2)(a)3. 3. `Statewide public education campaign.' The department shall promote public awareness of the risk of contracting HIV and related infections and measures for HIV and related infections protection by development and distribution of information through clinics providing family planning services, as defined in s. 253.07 (1) (b), offices of physicians and clinics for sexually transmitted diseases and by newsletters, public presentations or other releases of information to newspapers, periodicals, radio and television stations and other public information resources. The information shall be targeted at individuals whose behavior puts them at risk of contracting HIV and related infections and shall encompass the following topics:

252.12(2)(a)3.a. a. HIV infection and related infections.

252.12(2)(a)3.b. b. Means of identifying whether or not individuals may be at risk of contracting HIV and related infections.

252.12(2)(a)3.c. c. Measures individuals may take to protect themselves from contracting HIV and related infections.

252.12(2)(a)3.d. d. Locations for procuring additional information or obtaining HIV testing services.

252.12(2)(a)4. 4. `Information network.' The department shall establish a network to provide information to local health officers and other public officials who are responsible for HIV infection and related infection prevention and training.

252.12(2)(a)5. 5. The department shall perform HIV tests and, if appropriate, tests for the presence of related infections and shall conduct behavioral surveys among population groups determined by the department to be highly at risk of becoming infected with or transmitting HIV and related infections. Information obtained shall be used to develop targeted HIV infection and related infection prevention efforts for these groups and to evaluate the state's prevention strategies.

252.12(2)(a)6. 6. `Grants for targeted populations and intervention services.' The department shall make grants to those applying organizations that the department determines are best able to contact individuals who are determined to be highly at risk of contracting HIV for the provision of HIV and related infection information and intervention services.

252.12(2)(a)7. 7. The department shall distribute funding in each fiscal year to contract with organizations to provide, at alternate testing sites, anonymous or confidential counseling services for HIV, laboratory HIV testing services, and, if appropriate, laboratory testing services for the presence of related viruses.

252.12(2)(a)8. 8. `Mike Johnson life care and early intervention services grants.' The department shall award not more than $3,569,900 in each fiscal year in grants to applying organizations for the provision of needs assessments; assistance in procuring financial, medical, legal, social and pastoral services; counseling and therapy; homecare services and supplies; advocacy; and case management services. These services shall include early intervention services. The department shall also award not more than $74,000 in each year from the appropriation account under s. 20.435 (5) (md) for the services under this subdivision. The state share of payment for case management services that are provided under s. 49.45 (25) (be) to recipients of medical assistance shall be paid from the appropriation account under s. 20.435 (1) (am). All of the following apply to grants awarded under this subdivision:

252.12(2)(a)8.a. a. None of the funds awarded may be used to fund AIDS programs, or to develop materials, designed to promote or encourage, directly, intravenous drug use or sexual activity, whether homosexual or heterosexual.

252.12(2)(a)8.b. b. None of the funds awarded may be used for political purposes.

252.12(2)(a)8.c. c. Funds awarded shall be used to provide medical care and support services for individuals with HIV.

252.12(2)(a)9. 9. `Grant for family resource center.' The department shall award a grant to develop and implement an African-American family resource center in the city of Milwaukee that targets activities toward the prevention and treatment of HIV infection and related infections, including hepatitis C virus infection, of minority group members, as defined in s. 16.287 (1) (f).

252.12(2)(c) (c) HIV prevention grants.

252.12(2)(c)1.1. From the appropriation account under s. 20.435 (1) (md), the department shall award to applying nonprofit corporations or public agencies up to $75,000 in each fiscal year, on a competitive basis, as grants for services to prevent HIV. Criteria for award of the grants shall include all of the following:

252.12(2)(c)1.a. a. The scope of proposed services, including the proposed targeted population and numbers of persons proposed to be served.

252.12(2)(c)1.b. b. The proposed methodology for the prevention services, including distribution and delivery of information and appropriateness of the message provided.

252.12(2)(c)1.c. c. The qualifications of the applicant nonprofit corporation or public agency and its staff.

252.12(2)(c)1.d. d. The proposed allocation of grant funds to the nonprofit corporation or public agency staff and services.

252.12(2)(c)1.e. e. The proposed method by which the applicant would evaluate the impact of the grant funds awarded.

252.12(2)(c)2. 2. From the appropriation account under s. 20.435 (1) (am), the department shall award $75,000 in each fiscal year as grants for services to prevent HIV infection and related infections, including hepatitis C virus infection. Criteria for award of the grants shall include the criteria specified under subd. 1. The department shall award 60% of the funding to applying organizations that receive funding under par. (a) 8. and 40% of the funding to applying community-based organizations that are operated by minority group members, as defined in s. 16.287 (1) (f).

252.12(2)(c)3. 3. From the appropriation account under s. 20.435 (1) (am), the department shall award to the African American AIDS task force of the Black Health Coalition of Wisconsin, Inc., $25,000 in each fiscal year as grants for services to prevent HIV infection and related infections, including hepatitis C infection.

252.12(3) (3) Confidentiality of information. The results of any test performed under sub. (2) (a) 5. are confidential and may be disclosed only to the individual who receives a test or to other persons with the informed consent of the test subject. Information other than that released to the test subject, if released under sub. (2) (a) 5., may not identify the test subject.

252.12(4) (4) Designation of AIDS service organizations. The department shall designate AIDS service organizations and specify the geographical area of the state in which they are designated to provide services.

252.12 History History: 1987 a. 27, 70, 399; 1989 a. 31, 201, 336; 1991 a. 39, 80; 1993 a. 16; 1993 a. 27 ss. 318, 319, 321, 323; Stats. 1993 s. 252.12; 1995 a. 27; 1997 a. 27, 79; 1999 a. 9; 2001 a. 16; 2005 a. 25; 2007 a. 20; 2009 a. 28, 209, 221; 2011 a. 32; 2013 a. 20.



252.13 HIV tests.

252.13  HIV tests.

252.13(1)(1) In this section, "autologous transfusion" means the receipt by an individual, by transfusion, of whole blood, blood plasma, a blood product or a blood derivative, which the individual has previously had withdrawn from himself or herself for his or her own use.

252.13(1m) (1m) Except as provided under sub. (3), any blood bank, blood center or plasma center in this state that purchases or receives whole blood, blood plasma, a blood product or a blood derivative shall, prior to its distribution or use and in accordance with the conditions under s. 252.15 (2m) (a), subject that blood, plasma, product or derivative to an HIV test. This subsection does not apply to a blood bank that purchases or receives whole blood, blood plasma, a blood product or a blood derivative from a blood bank, blood center or plasma center in this state if the whole blood, blood plasma, blood product or blood derivative has previously been subjected to an HIV test.

252.13(1r) (1r) For the purposes of this section, the state epidemiologist shall make separate findings of medical significance and sufficient reliability for an HIV test or a series of HIV tests for each of the following purposes:

252.13(1r)(a) (a) Subjecting whole blood, blood plasma, a blood product or a blood derivative to a test prior to distribution or use of the whole blood, blood plasma, blood product or blood derivative.

252.13(1r)(b) (b) Providing disclosure of test results to the subject of the test.

252.13(2) (2) If performance of a test under sub. (1m) yields a validated test result positive for the presence of HIV, antigen or nonantigenic products of HIV or an antibody to HIV, the whole blood, blood plasma, blood product or blood derivative so tested with this result may not be distributed or used except for purposes of research or as provided under sub. (5).

252.13(3) (3) If a medical emergency, including a threat to the preservation of life of a potential donee, exists under which whole blood, blood plasma, a blood product, or a blood derivative that has been subjected to HIV testing under sub. (1m) is unavailable, the requirement of sub. (1m) shall not apply.

252.13(4) (4) Subsections (1m) and (2) do not apply to the extent that federal law or regulations require that a blood bank, blood center, or plasma center administer an HIV test to whole blood, blood plasma, a blood product, or a blood derivative.

252.13(5) (5) Whole blood, blood plasma, a blood product, or a blood derivative described under sub. (2) that is voluntarily donated solely for the purpose of an autologous transfusion may be distributed to or used by the person who has donated the whole blood, blood plasma, blood product, or blood derivative. No person other than the person who has donated the whole blood, blood plasma, blood product, or blood derivative may receive or use the whole blood, blood plasma, blood product, or blood derivative unless it has been subjected to an HIV test under sub. (1m) and performance of the test has yielded a negative, validated HIV test result.

252.13 History History: 1985 a. 73; 1987 a. 70; 1989 a. 201 ss. 9, 36; 1993 a. 27 ss. 325, 473; Stats. 1993 s. 252.13; 2009 a. 209.



252.133 HIV testing for anatomical gifts.

252.133  HIV testing for anatomical gifts.

252.133(1) (1) Except as provided in sub. (2), a health care provider, as defined in s. 252.15 (1) (ar), who procures, processes, distributes, or uses a human body part or human tissue that is the subject of an anatomical gift under s. 157.06 shall have an HIV test performed on the donor of the body part or tissue in order to assure medical acceptability of the gift for the purpose intended. The health care provider shall use an HIV test that yields a validated HIV test result. If the validated HIV test result of the donor is positive, the human body part or human tissue donated for use or proposed for donation may not be used.

252.133(2) (2) If, as determined by the attending physician of a potential donee of a human body part or human tissue, a medical emergency exists under which a human body part or human tissue that has been subjected to testing under sub. (1) is unavailable, including a threat to the preservation of the life of the potential donee, the requirement of sub. (1) does not apply.

252.133 History History: 2009 a. 209 ss. 30, 45, 46; s. 35.17 correction in (2).



252.14 Discrimination related to acquired immunodeficiency syndrome.

252.14  Discrimination related to acquired immunodeficiency syndrome.

252.14(1)(1) In this section:

252.14(1)(ad) (ad) "Correctional officer" has the meaning given in s. 301.28 (1).

252.14(1)(am) (am) "Fire fighter" has the meaning given in s. 102.475 (8) (b).

252.14(1)(ar) (ar) "Health care provider" means any of the following:

252.14(1)(ar)1. 1. A nurse licensed under ch. 441.

252.14(1)(ar)2. 2. A chiropractor licensed under ch. 446.

252.14(1)(ar)3. 3. A dentist licensed under ch. 447.

252.14(1)(ar)4. 4. A physician licensed under subch. II of ch. 448.

252.14(1)(ar)4c. 4c. A perfusionist licensed under subch. II of ch. 448.

252.14(1)(ar)4e. 4e. A physical therapist or physical therapist assistant licensed under subch. III of ch. 448.

252.14(1)(ar)4g. 4g. A podiatrist licensed under subch. IV of ch. 448.

252.14(1)(ar)4m. 4m. A dietitian certified under subch. V of ch. 448.

252.14(1)(ar)4p. 4p. An occupational therapist or occupational therapy assistant licensed under subch. VII of ch. 448.

252.14(1)(ar)4q. 4q. An athletic trainer licensed under subch. VI of ch. 448.

252.14(1)(ar)5. 5. An optometrist licensed under ch. 449.

252.14(1)(ar)6. 6. A psychologist licensed under ch. 455.

252.14(1)(ar)7. 7. A social worker, marriage and family therapist, or professional counselor certified or licensed under ch. 457.

252.14(1)(ar)8. 8. A speech-language pathologist or audiologist licensed under subch. II of ch. 459 or a speech and language pathologist licensed by the department of public instruction.

252.14(1)(ar)9. 9. An employee or agent of any provider specified under subds. 1. to 8.

252.14(1)(ar)10. 10. A partnership of any provider specified under subds. 1. to 8.

252.14(1)(ar)11. 11. A corporation of any provider specified under subds. 1. to 8. that provides health care services.

252.14(1)(ar)12. 12. A cooperative health care association organized under s. 185.981 that directly provides services through salaried employees in its own facility.

252.14(1)(ar)13. 13. An emergency medical technician licensed under s. 256.15 (5).

252.14(1)(ar)14. 14. A physician assistant.

252.14(1)(ar)15. 15. A first responder.

252.14(1)(c) (c) "Home health agency" has the meaning specified in s. 50.49 (1) (a).

252.14(1)(d) (d) "Inpatient health care facility" means a hospital, nursing home, community-based residential facility, county home, county mental health complex or other place licensed or approved by the department under s. 49.70, 49.71, 49.72, 50.02, 50.03, 50.35, 51.08 or 51.09 or a facility under s. 45.50, 48.62, 51.05, 51.06, 233.40, 233.41, 233.42 or 252.10.

252.14(2) (2) No health care provider, peace officer, fire fighter, correctional officer, state patrol officer, jailer or keeper of a jail or person designated with custodial authority by the jailer or keeper, home health agency, inpatient health care facility, or person who has access to a validated HIV test result may do any of the following with respect to an individual who has acquired immunodeficiency syndrome or has a positive, validated HIV test result, solely because the individual has HIV infection or an illness or medical condition that is caused by, arises from, or is related to HIV infection:

252.14(2)(a) (a) Refuse to treat the individual, if his or her condition is within the scope of licensure or certification of the health care provider, home health agency or inpatient health care facility.

252.14(2)(am) (am) If a peace officer, fire fighter, correctional officer, state patrol officer, jailer or keeper of a jail or person designated with custodial authority by the jailer or keeper, refuse to provide services to the individual.

252.14(2)(b) (b) Provide care to the individual at a standard that is lower than that provided other individuals with like medical needs.

252.14(2)(bm) (bm) If a peace officer, fire fighter, correctional officer, state patrol officer, jailer or keeper of a jail or person designated with custodial authority by the jailer or keeper, provide services to the individual at a standard that is lower than that provided other individuals with like service needs.

252.14(2)(c) (c) Isolate the individual unless medically necessary.

252.14(2)(d) (d) Subject the individual to indignity, including humiliating, degrading or abusive treatment.

252.14(2m) (2m) If a person declines to be subjected to an HIV test, a health care provider may not use the fact that the person declined an HIV test as a basis for denying services or treatment, other than an HIV test, to the person.

252.14(3) (3) A health care provider, home health agency, or inpatient health care facility that treats an individual who has an HIV infection or acquired immunodeficiency syndrome shall develop and follow procedures that shall ensure continuity of care for the individual in the event that his or her condition exceeds the scope of licensure or certification of the provider, agency, or facility.

252.14(4) (4) Any person violating sub. (2) is liable to the patient for actual damages and costs, plus exemplary damages of up to $10,000 for an intentional violation. In determining the amount of exemplary damages, a court shall consider the ability of a health care provider who is an individual to pay exemplary damages.

252.14 History History: 1989 a. 201; 1991 a. 32, 39, 160, 189, 269, 315; 1993 a. 27 ss. 326 to 331; Stats. 1993 s. 252.14; 1993 a. 105, 190, 252, 443; 1993 a. 490 s. 143; 1993 a. 491, 495; 1995 a. 27 ss. 6322, 9145 (1); 1997 a. 27, 35, 67, 75, 175; 1999 a. 9, 32, 180; 2001 a. 70, 80, 89; 2005 a. 22; 2007 a. 130; 2009 a. 165, 209; 2011 a. 161.



252.15 Restrictions on use of an HIV test.

252.15  Restrictions on use of an HIV test.

252.15(1) (1)  Definitions. In this section:

252.15(1)(ac) (ac) "Authorized representative" means any of the following:

252.15(1)(ac)1. 1. A health care agent, as defined under s. 155.01 (4), acting in accordance with a power of attorney for health care that is in effect under s. 155.05 (2).

252.15(1)(ac)2. 2. A person named by the court under ch. 48 or 54 or ch. 880, 2003 stats., having the duty and authority of guardianship.

252.15(1)(ac)3. 3. A parent or legal custodian of a person who is under 14 years of age.

252.15(1)(ac)4. 4. For a person who is unable to communicate due to a medical condition, the person's closest living relative or another individual with whom the person has a meaningful social and emotional relationship.

252.15(1)(ad) (ad) "Correctional officer" has the meaning given in s. 301.28 (1).

252.15(1)(af) (af) "Emergency medical technician" has the meaning given in s. 256.01 (5).

252.15(1)(aj) (aj) "Fire fighter" has the meaning given in s. 102.475 (8) (b).

252.15(1)(am) (am) "Health care professional" means a physician or physician assistant who is licensed under ch. 448 or a registered nurse or licensed practical nurse who is licensed under ch. 441.

252.15(1)(ar) (ar) "Health care provider" means any of the following:

252.15(1)(ar)1. 1. A person or entity that is specified in s. 146.81 (1) (a) to (hm) and (i) to (p).

252.15(1)(ar)2. 2. A home health agency.

252.15(1)(ar)3. 3. An employee of the Mendota Mental Health Institute or the Winnebago Mental Health Institute.

252.15(1)(cm) (cm) "Home health agency" has the meaning given in s. 50.49 (1) (a).

252.15(1)(eg) (eg) "Relative" means a spouse, parent, grandparent, stepparent, brother, sister, first cousin, nephew or niece; or uncle or aunt within the 3rd degree of kinship as computed under s. 990.001 (16). This relationship may be by blood, marriage or adoption.

252.15(1)(em) (em) "Significant exposure" means contact that carries a potential for a transmission of HIV, by one or more of the following:

252.15(1)(em)1. 1. Transmission, into a body orifice or onto mucous membrane, of blood; semen; vaginal secretions; cerebrospinal, synovial, pleural, peritoneal, pericardial or amniotic fluid; or other body fluid that is visibly contaminated with blood.

252.15(1)(em)2. 2. Exchange, during the accidental or intentional infliction of a penetrating wound, including a needle puncture, of blood; semen; vaginal secretions; cerebrospinal, synovial, pleural, peritoneal, pericardial or amniotic fluid; or other body fluid that is visibly contaminated with blood.

252.15(1)(em)3. 3. Exchange, into an eye, an open wound, an oozing lesion, or where a significant breakdown in the epidermal barrier has occurred, of blood; semen; vaginal secretions; cerebrospinal, synovial, pleural, peritoneal, pericardial or amniotic fluid; or other body fluid that is visibly contaminated with blood.

252.15(1)(em)6. 6. Other routes of exposure, defined as significant in rules promulgated by the department. The department in promulgating the rules shall consider all potential routes of transmission of HIV identified by the centers for disease control of the federal public health service.

252.15(1)(er) (er) "Social worker" means an individual who is certified or licensed as a social worker, advanced practice social worker, independent social worker, or clinical social worker under ch. 457.

252.15(1)(fm) (fm) "Standard precautions" means measures that a health care provider, an employee of a health care provider or other individual takes in accordance with recommendations of the federal centers for disease control for the health care provider, employee or other individual for prevention of HIV transmission in health-care settings.

252.15(2m) (2m)  Consent for HIV testing.

252.15(2m)(a)(a) Except as provided in par. (b), and subject to par. (c), a health care provider, blood bank, blood center, or plasma center may not subject a person to an HIV test unless all of the following conditions are satisfied:

252.15(2m)(a)1. 1. The health care provider, blood bank, blood center, or plasma center notifies the person or the person's authorized representative that the person will be subjected to an HIV test unless the person or the person's authorized representative declines the test.

252.15(2m)(a)2. 2. The health care provider, blood bank, blood center, or plasma center offers the person or the person's authorized representative a brief oral or written explanation or description of HIV infection; HIV test results; requirements under subs. (7) (b) and (7m) for reporting HIV test results; treatment options for a person who has a positive HIV test result; and services provided by AIDS service organizations, as defined in s. 252.12 (1) (b), and other community-based organizations for persons who have a positive HIV test result.

252.15(2m)(a)3. 3. If a health care provider offers to perform an HIV test, the health care provider notifies the person or the person's authorized representative that the person or the person's authorized representative may decline the HIV test and that, if the person or the person's authorized representative declines the HIV test, the health care provider may not use the fact that the person declined an HIV test as a basis for denying services or treatment, other than an HIV test, to the person.

252.15(2m)(a)4. 4. The health care provider, blood bank, blood center, or plasma center provides the person or the person's authorized representative an opportunity to ask questions and to decline the HIV test.

252.15(2m)(a)5. 5. After complying with applicable conditions under subds. 1. to 4., the health care provider, blood bank, blood center, or plasma center verifies that the person or the person's authorized representative understands that an HIV test will be performed on the person and that the decision of the person or the person's authorized representative regarding whether to have an HIV test performed is not coerced or involuntary.

252.15(2m)(b) (b) Paragraph (a) does not apply to any of the following:

252.15(2m)(b)1. 1. HIV testing of any body fluid or tissue that is performed by the department, a laboratory certified under 42 USC 263a, or a health care provider, blood bank, blood center, or plasma center for the purpose of research, if the testing is performed in a manner by which the identity of the test subject is not known and may not be retrieved by the researcher.

252.15(2m)(b)2. 2. HIV testing of a resident or patient of a center for the developmentally disabled, as defined in s. 51.01 (3), or a mental health institute, as defined in s. 51.01 (12), if the medical director of the center or institute determines that the conduct of the resident or patient poses a significant risk of transmitting HIV to another resident or patient of the center or institute and if the medical director provides the resident or patient, or the resident's or patient's guardian, an explanation of the HIV test result.

252.15(2m)(b)3. 3. HIV testing by a health care professional acting under an order of the court under sub. (5j) or s. 938.296 (4) or (5) or 968.38 (4) or (5). No sample used for laboratory test purposes under this subdivision may disclose the name of the HIV test subject, and the HIV test results may not be made part of the individual's permanent medical record.

252.15(2m)(b)4. 4. HIV testing in cases of significant exposure, as provided under sub. (5g) or (5j).

252.15(2m)(b)5. 5. HIV testing of a donor of a human body part or human tissue that is required under s. 252.133.

252.15(2m)(c) (c) If the subject of an HIV test is a minor who is 14 years of age or older, a health care provider, blood bank, blood center, or plasma center shall provide the notifications and offer the information under par. (a) 1. to 4. to the minor or his or her authorized representative, and only the minor or his or authorized representative may consent to or decline an HIV test under par. (a).

252.15(2r) (2r) Prohibition against conditioning HIV testing on disclosure. A health care provider may not require a person to authorize disclosure of HIV test results as a condition of administering an HIV test to the person.

252.15(3m) (3m) Confidentiality and disclosure of HIV test results.

252.15(3m)(a)(a) The subject of an HIV test or the subject's authorized representative may disclose the results of the subject's test to anyone.

252.15(3m)(b) (b) Except as provided under par. (d) or (e), a person who is neither the subject of the HIV test nor the subject's authorized representative may not disclose the subject's HIV test results unless the subject of the HIV test or his or her authorized representative has signed authorization for the disclosure that contains all of the following:

252.15(3m)(b)1. 1. The name of the subject of the HIV test.

252.15(3m)(b)2. 2. Specification of the information that may be disclosed.

252.15(3m)(b)3. 3. The name of the person authorized to make the disclosure.

252.15(3m)(b)4. 4. The name of the person to whom the disclosure is authorized.

252.15(3m)(b)5. 5. The signature of the subject of the HIV test or the signature of the subject's authorized representative.

252.15(3m)(b)6. 6. The date the authorization is signed as provided under subd. 5.

252.15(3m)(b)7. 7. The time period during which the authorization for disclosure is effective.

252.15(3m)(c) (c) If the subject of an HIV test is a minor who is 14 years of age or older, only the minor or his or her authorized representative may exercise the test subject's authority to disclose HIV test results under par. (a) or to authorize disclosure of HIV test results under par. (b).

252.15(3m)(d) (d) Except as provided under par. (f), a person who is neither the subject of an HIV test nor the subject's authorized representative may without written authorization from the test subject or authorized representative under par. (b) disclose the subject's HIV test results to the following persons under the following circumstances:

252.15(3m)(d)1. 1. To the subject of the HIV test and the subject's authorized representative.

252.15(3m)(d)2. 2. To a health care provider who provides care to the subject of the HIV test, including those instances in which a health care provider provides emergency care to the subject.

252.15(3m)(d)3. 3. To an agent or employee of a health care provider under subd. 2. who prepares or stores patient health care records, as defined in s. 146.81 (4), for the purposes of preparation or storage of those records; provides patient care; or handles or processes specimens of body fluids or tissues.

252.15(3m)(d)4. 4. To a blood bank, blood center, or plasma center that subjected the test subject to an HIV test for any of the following purposes:

252.15(3m)(d)4.a. a. Determining the medical acceptability of blood or plasma secured from the subject of the HIV test.

252.15(3m)(d)4.b. b. Notifying the subject of the HIV test of the test results.

252.15(3m)(d)4.c. c. Investigating HIV infections in blood or plasma.

252.15(3m)(d)5. 5. To a health care provider who procures, processes, distributes or uses a human body part that is the subject of an anatomical gift under s. 157.06, for the purpose of assuring medical acceptability of the gift for the purpose intended.

252.15(3m)(d)6. 6. To the state epidemiologist or his or her designee, or to a local health officer or his or her designees, for the purpose of providing epidemiologic surveillance or investigation or control of communicable disease.

252.15(3m)(d)7. 7. To a funeral director, as defined under s. 445.01 (5) (a) 1. or 2. or (c) or to other persons who prepare the body of the subject of the HIV test for burial or other disposition or to a person who performs an autopsy, or assists in performing an autopsy, on the subject of the HIV test.

252.15(3m)(d)8. 8. To health care facility staff committees or accreditation or health care services review organizations for the purposes of conducting program monitoring and evaluation and health care services reviews.

252.15(3m)(d)9. 9. Under a lawful order of a court of record except as provided under s. 901.05.

252.15(3m)(d)10. 10. Except as provided under par. (g), to a person who conducts research, for the purpose of research, if the researcher:

252.15(3m)(d)10.a. a. Is affiliated with a health care provider under subd. 2.

252.15(3m)(d)10.b. b. Has obtained permission to perform the research from an institutional review board.

252.15(3m)(d)10.c. c. Provides written assurance to the person disclosing the HIV test results that use of the information requested is only for the purpose under which it is provided to the researcher, the information will not be released to a person not connected with the study, and the final research product will not reveal information that may identify the test subject unless the researcher has first received informed consent for disclosure from the test subject.

252.15(3m)(d)11. 11. To a coroner, medical examiner, or an appointed assistant to a coroner or medical examiner, if one or more of the following applies:

252.15(3m)(d)11.a. a. The coroner, medical examiner, or an appointed assistant is investigating the cause of death of the subject of the HIV test and possible HIV-infected status is relevant to the cause of death.

252.15(3m)(d)11.b. b. The coroner, medical examiner, or appointed assistant is investigating the cause of death of the subject of the HIV test and has contact with the body fluid of the subject of the HIV test that constitutes a significant exposure, if a physician, physician assistant, or advanced practice nurse prescriber, based on information provided to the physician, physician assistant, or advanced practice nurse prescriber, determines and certifies in writing that the coroner, medical examiner, or appointed assistant has had a contact that constitutes a significant exposure and if the certification accompanies the request for disclosure.

252.15(3m)(d)12. 12. To a sheriff, jailer or keeper of a prison, jail, or house of correction or a person designated with custodial authority by the sheriff, jailer, or keeper, for whom disclosure is necessitated in order to permit the assigning of a private cell to a prisoner who has a positive HIV test result.

252.15(3m)(d)13. 13. If the subject of the HIV test has a positive HIV test result and is deceased, by the subject's attending physician, physician assistant, or advanced practice nurse prescriber, to persons, if known to the physician, physician assistant, or advanced practice nurse prescriber, with whom the subject had sexual contact or shared intravenous drug use paraphernalia.

252.15(3m)(d)14. 14. To a person under s. 938.296 (4) (a) to (e) as specified in s. 938.296 (4); to a person under s. 938.296 (5) (a) to (e) as specified in s. 938.296 (5); to a person under s. 968.38 (4) (a) to (c) as specified in s. 968.38 (4); or to a person under s. 968.38 (5) (a) to (c) as specified in s. 968.38 (5).

252.15(3m)(d)15. 15. If the subject of the HIV test is a child who has been placed in a foster home, group home, residential care center for children and youth, or juvenile correctional facility, as defined in s. 938.02 (10p), including a placement under s. 48.205, 48.21, 938.205, or 938.21, or for whom placement in a foster home, group home, residential care center for children and youth, or juvenile correctional facility is recommended under s. 48.33 (4), 48.425 (1) (g), 48.837 (4) (c), or 938.33 (3) or (4), to an agency directed by a court to prepare a court report under s. 48.33 (1), 48.424 (4) (b), 48.425 (3), 48.831 (2), 48.837 (4) (c), or 938.33 (1), to an agency responsible for preparing a court report under s. 48.365 (2g), 48.425 (1), 48.831 (2), 48.837 (4) (c), or 938.365 (2g), to an agency responsible for preparing a permanency plan under s. 48.355 (2e), 48.38, 48.43 (1) (c) or (5) (c), 48.63 (4) or (5) (c), 48.831 (4) (e), 938.355 (2e), or 938.38 regarding the child, or to an agency that placed the child or arranged for the placement of the child in any of those placements and, by any of those agencies, to any other of those agencies and, by the agency that placed the child or arranged for the placement of the child in any of those placements, to the child's foster parent or the operator of the group home, residential care center for children and youth, or juvenile correctional facility in which the child is placed, as provided in s. 48.371 or 938.371.

252.15(3m)(d)16. 16. If the subject of the HIV test is a prisoner, to the prisoner's health care provider, the medical staff of a prison or jail in which a prisoner is confined, the receiving institution intake staff at a prison or jail to which a prisoner is being transferred or a person designated by a jailer to maintain prisoner medical records, if the disclosure is made with respect to the prisoner's patient health care records under s. 302.388, to the medical staff of a jail to whom the HIV results are disclosed under s. 302.388 (2) (c) or (d), to the medical staff of a jail to which a prisoner is being transferred, if the results are provided to the medical staff by the department of corrections as part of the prisoner's medical file, to a health care provider to whom the results are disclosed under s. 302.388 (2) (c) or (f) or the department of corrections if the disclosure is made with respect to a prisoner's patient health care records under s. 302.388 (4).

252.15(3m)(d)17. 17. If the subject of the HIV test is a prisoner, by a person specified in subd. 16. to a correctional officer of the department of corrections who has custody of or is responsible for the supervision of the test subject, to a person designated by a jailer to have custodial authority over the test subject, or to a law enforcement officer or other person who is responsible for transferring the test subject to or from a prison or jail, if the HIV test result is positive and disclosure of that information is necessary for the health and safety of the test subject or of other prisoners, of the person to whom the information is disclosed, or of any employee of the prison or jail.

252.15(3m)(e) (e) The health care professional who performs an HIV test under sub. (5g) or (5j) on behalf of a person who has contact with body fluids of the test subject that constitutes a significant exposure shall disclose the HIV test results to the person and the person's physician, physician assistant, or nurse.

252.15(3m)(f) (f) The results of an HIV test of an individual that is performed under sub. (5g) or (5j) may be disclosed only to the following:

252.15(3m)(f)1. 1. The subject of the test.

252.15(3m)(f)2. 2. Anyone authorized by the subject of the test.

252.15(3m)(f)3. 3. The person who was certified to have had contact that constitutes a significant exposure and to that person's physician, physician assistant, or nurse.

252.15(3m)(g) (g) A person who was certified to have had contact with body fluid of an individual that constitutes a significant exposure and has the individual's blood subjected to an HIV test under sub. (5g) or (5j) may not disclose the identity of the test subject to any other person except for the purpose of having the HIV test performed.

252.15(3m)(h) (h) A private pay patient may prohibit disclosure of his or her HIV test results under par. (d) 10. if he or she annually submits to the maintainer of his or her HIV test results under sub. (4) (c) a signed, written request that disclosure be prohibited.

252.15(4) (4) Record maintenance. A health care provider, blood bank, blood center, or plasma center that obtains a specimen of body fluids or tissues from a person for the purpose of an HIV test, or offers to subject a person to an HIV test, shall maintain in the person's health care record all of the following:

252.15(4)(b) (b) A record of whether the person or his or her authorized representative consented to or declined the HIV test under sub. (2m) (a).

252.15(4)(bm) (bm) A record of any authorization for disclosure of HIV test results that the person or his or her authorized representative has made as provided under sub. (3m) (b).

252.15(4)(c) (c) A record of the results of an HIV test administered to the person, except that results of an HIV test administered under sub. (5g) or (5j) or s. 938.296 (4) or (5) or 968.38 (4) or (5) that include the identity of the test subject may not be maintained without the consent of the test subject.

252.15(5g) (5g) Significant exposure. A person who has contact with body fluid of an individual that constitutes a significant exposure may cause the individual to be subjected to HIV testing and receive the results of the HIV test under sub. (3m) (e) if all of the following apply:

252.15(5g)(a) (a) The contact occurred under one of the following circumstances:

252.15(5g)(a)1. 1. The person is an emergency medical technician; first responder; fire fighter; peace officer; correctional officer; person who is employed at a juvenile correctional facility, as defined in s. 938.02 (10p), or a secured residential care center for children and youth, as defined in s. 938.02 (15g); state patrol officer; jailer, keeper of a jail, or person designated with custodial authority by the jailer or keeper and the contact occurred during the course of the person providing care or services to the individual.

252.15(5g)(a)2. 2. The person is a peace officer, correctional officer, state patrol officer, jailer, or keeper of a jail, or person designated with custodial authority by the jailer or keeper and the contact occurred while the person was searching or arresting the individual or while controlling or transferring the individual in custody.

252.15(5g)(a)3. 3. The person is a health care provider or an employee of a health care provider and the contact occurred during the course of the person providing care or treatment to the individual or handling or processing specimens of body fluids or tissues of the individual.

252.15(5g)(a)4. 4. The person is a staff member of a state crime laboratory and the contact occurred during the course of the person handling or processing specimens of body fluids or tissues of the individual.

252.15(5g)(a)5. 5. The person is a social worker or an employee of a school district, cooperative educational service agency, charter school, private school, tribal school, as defined in s. 115.001 (15m), the Wisconsin Educational Services Program for the Deaf and Hard of Hearing, or the Wisconsin Center for the Blind and Visually Impaired and the contact occurred while the person was performing employment duties involving the individual.

252.15(5g)(a)6. 6. While the person rendered emergency care at the scene of an emergency or accident, if the person is immune from civil liability for rendering the care under s. 895.48 or 895.4802 (2).

252.15(5g)(b) (b) If the contact occurs as provided under par. (a) 1. to 5., the entity that employs or contracts with the person to provide the services described under par. (a) 1. to 5. requires, as a general policy, that standard precautions against significant exposure be taken during provision of the services, except in those emergency circumstances in which the time necessary for use of the standard precautions would endanger the life of the individual.

252.15(5g)(c) (c) A physician, physician assistant, or advanced practice nurse prescriber, based on information provided to the physician, physician assistant, or advanced practice nurse prescriber, determines and certifies in writing that the person has had contact that constitutes a significant exposure. The certification shall accompany the request for HIV testing and disclosure. If the person is a physician, physician assistant, or advanced practice nurse prescriber, he or she may not make this determination or certification. The information that is provided to a physician, physician assistant, or advanced practice nurse prescriber to document the occurrence of the contact that constitutes a significant exposure and the physician's, physician assistant's, or advanced practice nurse prescriber's certification that the person has had contact that constitutes a significant exposure, shall be provided on a report form that is developed by the department of safety and professional services under s. 101.02 (19) (a) or on a report form that the department of safety and professional services determines, under s. 101.02 (19) (b), is substantially equivalent to the report form that is developed under s. 101.02 (19) (a).

252.15(5g)(d) (d) The person submits to an HIV test as soon as feasible or within a time period established by the department after consulting guidelines of the centers for disease control of the federal public health service, whichever is earlier.

252.15(5g)(e) (e) Except as provided in sub. (5j), the HIV test is performed on blood of the individual that is drawn for a purpose other than HIV testing.

252.15(5g)(f) (f) The individual has been given an opportunity to be subjected to an HIV test in accordance with the conditions under sub. (2m) (a) and has declined.

252.15(5g)(g) (g) The individual has been informed of all of the following:

252.15(5g)(g)1. 1. That an HIV test may be performed on his or her blood.

252.15(5g)(g)2. 2. That the HIV test results may be disclosed to the person and the person's physician, physician assistant, or nurse.

252.15(5g)(g)3. 3. That, except as provided in subd. 2., the HIV test may not be disclosed to any person.

252.15(5g)(g)4. 4. That, if the person knows the identity of the individual, the person may not disclose the identity to any other person except for the purpose of having the HIV test performed.

252.15(5g)(g)5. 5. That a record may be kept of the HIV test results only if the record does not reveal the individual's identity.

252.15(5j) (5j) Court order for HIV testing.

252.15(5j)(a)(a) A person who may cause an individual to be subjected to HIV testing under sub. (5g) may request the district attorney to apply to the circuit court for his or her county to order the individual to submit to an HIV test if no blood of the individual that was drawn for a purpose other than HIV testing is available for HIV testing. A person making a request to a district attorney under this paragraph shall provide the district attorney the certification under sub. (5g) (c).

252.15(5j)(b) (b) Upon receipt of a request and certification under par. (a), a district attorney shall, as soon as possible so as to enable the court to provide timely notice, apply to the circuit court for his or her county to order the individual to submit to an HIV test administered by a health care professional.

252.15(5j)(c) (c) The court shall set a time for a hearing on the matter under this subsection within 20 days after receipt of a request under par. (b). The court shall give the district attorney and the individual from whom an HIV test is sought notice of the hearing at least 72 hours prior to the hearing. The individual may have counsel at the hearing, and counsel may examine and cross-examine witnesses. If the court finds probable cause to believe that the person who requested a court order for testing has had contact with body fluid of the individual that constitutes a significant exposure, the court shall, except as provided in par. (d), order the individual to submit to an HIV test. No sample used for laboratory test purposes under this paragraph may disclose the name of the HIV test subject.

252.15(5j)(d) (d) The court is not required to order an individual to submit to an HIV test under par. (c) if the court finds substantial reason relating to the life or health of the individual not to do so and states the reason on the record.

252.15(5m) (5m) Autopsies; HIV testing of certain corpses.

252.15(5m)(d)(d) Notwithstanding s. 157.05, a corpse may be subjected to an HIV test and the test results disclosed to a person who has contact that constitutes a significant exposure with body fluid of the corpse or an individual who subsequently dies, if all of the following apply:

252.15(5m)(d)1. 1. The contact occurs under any of the following circumstances:

252.15(5m)(d)1.a. a. While the person, including a person exempted from civil liability under the conditions specified under s. 895.48 or 895.4802 (2) renders emergency care to an emergency or accident victim and the victim subsequently dies prior to performance of an HIV test on the victim.

252.15(5m)(d)1.b. b. The person is a funeral director, coroner, medical examiner, or appointed assistant to a coroner or medical examiner and the contact occurs while the person prepares the corpse for burial or other disposition or while the person performs an autopsy or assists in performing an autopsy on the corpse.

252.15(5m)(d)1.c. c. The person is a health care provider or an agent or employee of a health care provider and the person has contact with body fluid of the corpse, or of a patient who dies subsequent to the contact and prior to performance of an HIV test on the patient.

252.15(5m)(d)2. 2. A physician, physician assistant, or advanced practice nurse prescriber, based on information provided to the physician, physician assistant, or advanced practice nurse prescriber, determines and certifies in writing that the contact under subd. 1. constitutes a significant exposure. A health care provider who has a contact under subd. 1. c. may not make the certification under this subdivision for himself or herself.

252.15(5m)(d)3. 3. The certification under subd. 2. accompanies the request for performance of an HIV test and disclosure.

252.15(5m)(e) (e) If the conditions under par. (d) are satisfied, the following person shall order an HIV test of the corpse:

252.15(5m)(e)1. 1. If the contact occurs as provided under par. (d) 1. a., the coroner, medical examiner, or physician who certifies the victim's cause of death under s. 69.18 (2) (b), (c), or (d).

252.15(5m)(e)2. 2. If the contact occurs as provided under par. (d) 1. b., the attending physician, physician assistant, or advanced practice nurse prescriber of the funeral director, coroner, medical examiner, or appointed assistant.

252.15(5m)(e)3. 3. If the contact occurs as provided under (d) 1. c., the physician, physician assistant, or advanced practice nurse prescriber who makes the certification under par. (d) 2.

252.15(5r) (5r) Sale of tests without approval prohibited. No person may sell or offer to sell in this state a test or test kit to detect the presence of HIV, antigen or nonantigenic products of HIV or an antibody to HIV for self-use by an individual unless the test or test kit is first approved by the state epidemiologist. In reviewing a test or test kit under this subsection, the state epidemiologist shall consider and weigh the benefits, if any, to the public health of the test or test kit against the risks, if any, to the public health of the test or test kit.

252.15(6) (6) Expanded disclosure of HIV test results prohibited. No person to whom the results of an HIV test have been disclosed under sub. (3m) (a), (b), (d), or (e) or (5m) may disclose the test results except as authorized under sub. (3m) (a), (b), (d), or (e) or (5m).

252.15(7) (7) Reporting of positive HIV test results.

252.15(7)(a)(a) Notwithstanding ss. 227.01 (13) and 227.10 (1), for the purposes of this subsection, the state epidemiologist shall determine, based on the preponderance of available scientific evidence, the procedures necessary in this state to obtain a validated HIV test result and the secretary shall so declare under s. 250.04 (1) or (2) (a). The state epidemiologist shall revise this determination if, in his or her opinion, changed available scientific evidence warrants a revision, and the secretary shall declare the revision under s. 250.04 (1) or (2) (a).

252.15(7)(b) (b) If a positive, validated HIV test result is obtained from an HIV test subject, the health care provider, blood bank, blood center, or plasma center that maintains a record of the HIV test result under sub. (4) (c) shall report to the state epidemiologist the following information:

252.15(7)(b)1. 1. The name and address of the health care provider, blood bank, blood center or plasma center reporting.

252.15(7)(b)2. 2. The name and address of the subject's health care provider, if known.

252.15(7)(b)3. 3. The name, address, telephone number, age or date of birth, race and ethnicity, sex and county of residence of the test subject, if known.

252.15(7)(b)4. 4. The date on which the HIV test was performed.

252.15(7)(b)5. 5. The HIV test result.

252.15(7)(b)5m. 5m. The mode of transmission of HIV to the test subject.

252.15(7)(b)6. 6. Any other medical or epidemiological information required by the state epidemiologist for the purpose of exercising surveillance, control and prevention of HIV infections.

252.15(7)(c) (c) Except as provided in sub. (7m), a report made under par. (b) may not include any of the following:

252.15(7)(c)1. 1. Information with respect to the sexual orientation of the HIV test subject.

252.15(7)(c)2. 2. The identity of persons with whom the HIV test subject may have had sexual contact.

252.15(7)(d) (d) This subsection does not apply to the reporting of information under s. 252.05 with respect to persons for whom a diagnosis of acquired immunodeficiency syndrome has been made.

252.15(7m) (7m) Reporting of persons significantly exposed. If a positive, validated HIV test result is obtained from a test subject, the test subject's physician, physician assistant, or advanced practice nurse prescriber who maintains a record of the HIV test result under sub. (4) (c) may report to the state epidemiologist the name of any person known to the physician, physician assistant, or advanced practice nurse prescriber to have had contact with body fluid of the test subject that constitutes a significant exposure, only after the physician, physician assistant, or advanced practice nurse prescriber has done all of the following:

252.15(7m)(a) (a) Counseled the HIV test subject to inform any person who has had contact with body fluid of the test subject that constitutes a significant exposure.

252.15(7m)(b) (b) Notified the HIV test subject that the name of any person known to the physician, physician assistant, or advanced practice nurse prescriber to have had contact with body fluid of the test subject that constitutes a significant exposure will be reported to the state epidemiologist.

252.15(7r) (7r) Explanation of HIV for test subjects. The department shall provide to health care providers, blood banks, blood centers, and plasma centers a brief explanation or description of all of the following that a health care provider, blood bank, blood center, or plasma center may provide prospective HIV test subjects under sub. (2m) (a) 2.:

252.15(7r)(a) (a) HIV infection.

252.15(7r)(b) (b) HIV test results.

252.15(7r)(c) (c) Requirements under subs. (7) (b) and (7m) for reporting HIV test results.

252.15(7r)(d) (d) Treatment options for a person who has a positive HIV test result.

252.15(7r)(e) (e) Services provided by AIDS service organizations, as defined in s. 252.12 (1) (b), and other community-based organizations for persons who have a positive HIV test result.

252.15(8) (8) Civil liability.

252.15(8)(a)(a) Any person violating sub. (2m), (3m) (b), (d), or (f), (5m), (6) or (7) (c) is liable to the subject of the test for actual damages, costs and reasonable actual attorney fees, plus exemplary damages of up to $2,000 for a negligent violation and up to $50,000 for an intentional violation.

252.15(8)(b) (b) The plaintiff in an action under par. (a) has the burden of proving by a preponderance of the evidence that a violation occurred under sub. (2m), (3m) (b), (d), or (f), (5m), (6) or (7) (c). A conviction under sub. (2m), (3m) (b), (d), or (f), (5m), (6) or (7) (c) is not a condition precedent to bringing an action under par. (a).

252.15(9) (9) Penalties. Whoever intentionally discloses the results of an HIV test in violation of sub. (3m) (b) or (f) or (5m) and thereby causes bodily harm or psychological harm to the subject of the HIV test may be fined not more than $50,000 or imprisoned not more than 9 months or both. Whoever negligently discloses the results of an HIV test in violation of sub. (3m) (b) or (f) or (5m) is subject to a forfeiture of not more than $2,000 for each violation. Whoever intentionally discloses the results of an HIV test in violation of sub. sub. (3m) (b) or (f) or (5m), knowing that the information is confidential, and discloses the information for pecuniary gain may be fined not more than $200,000 or imprisoned not more than 3 years and 6 months, or both.

252.15(10) (10) Discipline of employees. Any employee of the state or a political subdivision of the state who violates this section may be discharged or suspended without pay.

252.15 History History: 1985 a. 29, 73, 120; 1987 a. 70 ss. 13 to 27, 36; 1987 a. 403 ss. 136, 256; 1989 a. 200; 1989 a. 201 ss. 11 to 25, 36; 1989 a. 298, 359; 1991 a. 269; 1993 a. 16 s. 2567; 1993 a. 27 ss. 332, 334, 337, 340, 342; Stats. 1993 s. 252.15; 1993 a. 32, 183, 190, 252, 395, 491; 1995 a. 27 ss. 6323, 9116 (5), 9126 (19); 1995 a. 77, 275; 1997 a. 54, 80, 156, 188; 1999 a. 9, 32, 79, 151, 162, 188; 2001 a. 38, 59, 69, 74, 103, 105; 2003 a. 271; 2005 a. 155, 187, 266, 344, 387; 2007 a. 97, 106, 130; 2009 a. 28, 209, 302, 355; 2011 a. 32; 2011 a. 260 ss. 42 to 44, 81.

252.15 Annotation No claim for a violation of sub. (2) was stated when the defendants neither conducted HIV tests nor were authorized recipients of the test results. Hillman v. Columbia County, 164 Wis. 2d 376, 474 N.W.2d 913 (Ct. App. 1991).

252.15 Annotation This section does not prevent a court acting in equity from ordering an HIV test where this section does not apply. Syring v. Tucker, 174 Wis. 2d 787, 498 N.W.2d 370 (1993).

252.15 Annotation This section has no bearing on a case in which a letter from the plaintiff to the defendant pharmacy contained a reference to a drug used only to treat AIDS, but did not disclose the results of an HIV test or directly disclose that the defendant had AIDS. Doe v. American Stores, Co. 74 F. Supp. 2d 855 (1999).

252.15 Annotation Confidentiality of Medical Records. Meili. Wis. Law. Feb. 1995.

252.15 Annotation HIV Confidentiality: Who Has the Right to Know? Krimmer. Wis. Law. Feb. 2003.

252.15 Annotation Balancing Federal and Wisconsin Medical Privacy Laws. Hartin. Wis. Law. June 2003.



252.16 Health insurance premium subsidies.

252.16  Health insurance premium subsidies.

252.16(1) (1)  Definitions. In this section:

252.16(1)(ar) (ar) "Dependent" means a spouse or domestic partner under ch. 770, an unmarried child under the age of 19 years, an unmarried child who is a full-time student under the age of 21 years and who is financially dependent upon the parent, or an unmarried child of any age who is medically certified as disabled and who is dependent upon the parent.

252.16(1)(b) (b) "Group health plan" means an insurance policy or a partially or wholly uninsured plan or program, that provides hospital, medical or other health coverage to members of a group, whether or not dependents of the members are also covered. The term includes a medicare supplement policy, as defined in s. 600.03 (28r), but does not include a medicare replacement policy, as defined in s. 600.03 (28p), or a long-term care insurance policy, as defined in s. 600.03 (28g).

252.16(1)(c) (c) "Individual health policy" means an insurance policy or a partially or wholly uninsured plan or program, that provides hospital, medical or other health coverage to an individual on an individual basis and not as a member of a group, whether or not dependents of the individual are also covered. The term includes a medicare supplement policy, as defined in s. 600.03 (28r), but does not include a medicare replacement policy, as defined in s. 600.03 (28p), or a long-term care insurance policy, as defined in s. 600.03 (28g).

252.16(1)(d) (d) "Medicare" means coverage under part A, part B, or part D of Title XVIII of the federal Social Security Act, 42 USC 1395 to 1395hhh.

252.16(1)(e) (e) "Residence" means the concurrence of physical presence with intent to remain in a place of fixed habitation. Physical presence is prima facie evidence of intent to remain.

252.16(2) (2) Subsidy program. From the appropriation account under s. 20.435 (1) (am), the department shall distribute funding in each fiscal year to subsidize the premium costs under s. 252.17 (2) and, under this subsection, the premium costs for health insurance coverage available to an individual who has HIV infection and who is unable to continue his or her employment or must reduce his or her hours because of an illness or medical condition arising from or related to HIV infection.

252.16(3) (3) Eligibility. An individual is eligible to receive a subsidy in an amount determined under sub. (4), if the department determines that the individual meets all of the following criteria:

252.16(3)(a) (a) Has residence in this state.

252.16(3)(b) (b) Has a family income, as defined by rule under sub. (6), that does not exceed 300% of the federal poverty line, as defined under 42 USC 9902 (2), for a family the size of the individual's family.

252.16(3)(c) (c) Has submitted to the department a certification from a physician, as defined in s. 448.01 (5), physician assistant, or advanced practice nurse prescriber of all of the following:

252.16(3)(c)1. 1. That the individual has an infection that is an HIV infection.

252.16(3)(c)2. 2. That the individual's employment has terminated or his or her hours have been reduced, because of an illness or medical condition arising from or related to the individual's HIV infection.

252.16(3)(dm) (dm) Has, or is eligible for, health insurance coverage under a group health plan or an individual health policy.

252.16(3)(e) (e) Authorizes the department, in writing, to do all of the following:

252.16(3)(e)1. 1. Contact the individual's employer or former employer or health insurer to verify the individual's eligibility for coverage under the group health plan or individual health policy and the premium and any other conditions of coverage, to make premium payments as provided in sub. (4) and for other purposes related to the administration of this section.

252.16(3)(e)1m. 1m. Contact the individual's employer or former employer to verify that the individual's employment has been terminated or that his or her hours have been reduced and for other purposes related to the administration of this section.

252.16(3)(e)2. 2. Make any necessary disclosure to the individual's employer or former employer or health insurer regarding the individual's HIV status.

252.16(4) (4) Amount and period of subsidy.

252.16(4)(a)(a) Except as provided in pars. (b) and (d), if an individual satisfies sub. (3), the department shall pay the full amount of each premium payment for the individual's health insurance coverage under the group health plan or individual health policy under sub. (3) (dm), on or after the date on which the individual becomes eligible for a subsidy under sub. (3). Except as provided in pars. (b) and (d), the department shall pay the full amount of each premium payment regardless of whether the individual's health insurance coverage under sub. (3) (dm) includes coverage of the individual's dependents. Except as provided in par. (b), the department shall terminate the payments under this section when the individual's health insurance coverage ceases or when the individual no longer satisfies sub. (3), whichever occurs first. The department may not make payments under this section for premiums for medicare, except for premiums for coverage for part D of Title XVIII of the federal Social Security Act, 42 USC 1395 to 1395hhh.

252.16(4)(b) (b) The obligation of the department to make payments under this section is subject to the availability of funds in the appropriation account under s. 20.435 (1) (am).

252.16(4)(d) (d) For an individual who satisfies sub. (3) and who has a family income, as defined by rule under sub. (6) (a), that exceeds 200% but does not exceed 300% of the federal poverty line, as defined under 42 USC 9902 (2), for a family the size of the individual's family, the department shall pay a portion of the amount of each premium payment for the individual's health insurance coverage. The portion that the department pays shall be determined according to a schedule established by the department by rule under sub. (6) (c). The department shall pay the portion of the premium determined according to the schedule regardless of whether the individual's health insurance coverage under sub. (3) (dm) includes coverage of the individual's dependents.

252.16(5) (5) Application process. The department may establish, by rule, a procedure under which an individual who does not satisfy sub. (3) (b), (c) 2. or (dm) may submit to the department an application for a premium subsidy under this section that the department shall hold until the individual satisfies each requirement of sub. (3), if the department determines that the procedure will assist the department to make premium payments in a timely manner once the individual satisfies each requirement of sub. (3). If an application is submitted by an employed individual under a procedure established by rule under this subsection, the department may not contact the individual's employer or health insurer unless the individual authorizes the department, in writing, to make that contact and to make any necessary disclosure to the individual's employer or health insurer regarding the individual's HIV status.

252.16(6) (6) Rules. The department shall promulgate rules that do all of the following:

252.16(6)(a) (a) Define family income for purposes of sub. (3) (b).

252.16(6)(b) (b) Establish a procedure for making payments under this section that ensures that the payments are actually used to pay premiums for health insurance coverage available to individuals who satisfy sub. (3).

252.16(6)(c) (c) Establish a premium contribution schedule for individuals who have a family income, as defined by rule under par. (a), that exceeds 200% but does not exceed 300% of the federal poverty line, as defined under 42 USC 9902 (2), for a family the size of the individual's family. In establishing the schedule under this paragraph, the department shall take into consideration both income level and family size.

252.16 History History: 1989 a. 336; 1991 a. 269; 1993 a. 16 ss. 2587, 2588; 1993 a. 27 ss. 386 to 389; Stats. 1993 s. 252.16; 1993 a. 491; 1995 a. 27; 1997 a. 27; 2001 a. 38; 2005 a. 187; 2007 a. 20; 2009 a. 28; 2011 a. 161.



252.17 Medical leave premium subsidies.

252.17  Medical leave premium subsidies.

252.17(1) (1)  Definitions. In this section:

252.17(1)(a) (a) "Group health plan" has the meaning given in s. 252.16 (1) (b).

252.17(1)(d) (d) "Medical leave" means medical leave under s. 103.10.

252.17(1)(e) (e) "Residence" has the meaning given in s. 252.16 (1) (e).

252.17(2) (2) Subsidy program. The department shall establish and administer a program to subsidize, as provided in s. 252.16 (2), the premium costs for coverage under a group health plan that are paid by an individual who has HIV infection and who is on unpaid medical leave from his or her employment because of an illness or medical condition arising from or related to HIV infection.

252.17(3) (3) Eligibility. An individual is eligible to receive a subsidy in an amount determined under sub. (4), if the department determines that the individual meets all of the following criteria:

252.17(3)(a) (a) Has residence in this state.

252.17(3)(b) (b) Has a family income, as defined by rule under sub. (6), that does not exceed 300% of the federal poverty line, as defined under 42 USC 9902 (2), for a family the size of the individual's family.

252.17(3)(c) (c) Has submitted to the department a certification from a physician, as defined in s. 448.01 (5), physician assistant, or advanced practice nurse prescriber of all of the following:

252.17(3)(c)1. 1. That the individual has an infection that is an HIV infection.

252.17(3)(c)2. 2. That the individual is on unpaid medical leave from his or her employment because of an illness or medical condition arising from or related to the individual's HIV infection or because of medical treatment or supervision for such an illness or medical condition.

252.17(3)(d) (d) Is covered under a group health plan through his or her employment and pays part or all of the premium for that coverage, including any premium for coverage of the individual's spouse or domestic partner under ch. 770 and dependents.

252.17(3)(e) (e) Authorizes the department, in writing, to do all of the following:

252.17(3)(e)1. 1. Contact the individual's employer or the administrator of the group health plan under which the individual is covered, to verify the individual's medical leave, group health plan coverage and the premium and any other conditions of coverage, to make premium payments as provided in sub. (4) and for other purposes related to the administration of this section.

252.17(3)(e)2. 2. Make any necessary disclosure to the individual's employer or the administrator of the group health plan under which the individual is covered regarding the individual's HIV status.

252.17(3)(f) (f) Is not covered by a group health plan other than any of the following:

252.17(3)(f)1. 1. The group health plan under par. (d).

252.17(3)(f)2. 2. A group health plan that offers a substantial reduction in covered health care services from the group health plan under subd. 1.

252.17(3)(g) (g) Is not covered by an individual health insurance policy other than an individual health insurance policy that offers a substantial reduction in covered health care services from the group health plan under par. (d).

252.17(3)(h) (h) Is not eligible for medicare under 42 USC 1395 to 1395zz.

252.17(3)(i) (i) Does not have escrowed under s. 103.10 (9) (c) an amount sufficient to pay the individual's required contribution to his or her premium payments.

252.17(4) (4) Amount and period of subsidy.

252.17(4)(a)(a) Except as provided in pars. (b), (c), and (d), if an individual satisfies sub. (3), the department shall pay the amount of each premium payment for coverage under the group health plan under sub. (3) (d) that is due from the individual on or after the date on which the individual becomes eligible for a subsidy under sub. (3). The department may not refuse to pay the full amount of the individual's contribution to each premium payment because the coverage that is provided to the individual who satisfies sub. (3) includes coverage of the individual's spouse or domestic partner under ch. 770 and dependents. Except as provided in par. (b), the department shall terminate the payments under this section when the individual's unpaid medical leave ends, when the individual no longer satisfies sub. (3) or upon the expiration of 29 months after the unpaid medical leave began, whichever occurs first.

252.17(4)(b) (b) The obligation of the department to make payments under this section is subject to the availability of funds in the appropriation account under s. 20.435 (1) (am).

252.17(4)(c) (c) If an individual who satisfies sub. (3) has an amount escrowed under s. 103.10 (9) (c) that is insufficient to pay the individual's required contribution to his or her premium payments, the amount paid under par. (a) may not exceed the individual's required contribution for the duration of the payments under this section as determined under par. (a) minus the amount escrowed.

252.17(4)(d) (d) For an individual who satisfies sub. (3) and who has a family income, as defined by rule under sub. (6) (a), that exceeds 200% but does not exceed 300% of the federal poverty line, as defined under 42 USC 9902 (2), for a family the size of the individual's family, the department shall pay a portion of the amount of each premium payment for the individual's coverage under the group health plan under sub. (3) (d). The portion that the department pays shall be determined according to a schedule established by the department by rule under sub. (6) (c). The department shall pay the portion of the premium determined according to the schedule regardless of whether the individual's coverage under the group health plan under sub. (3) (d) includes coverage of the individual's spouse or domestic partner under ch. 770 and dependents.

252.17(5) (5) Application process. The department may establish, by rule, a procedure under which an individual who does not satisfy sub. (3) (b) or (c) 2. may submit to the department an application for a premium subsidy under this section that the department shall hold until the individual satisfies each requirement of sub. (3), if the department determines that the procedure will assist the department to make premium payments in a timely manner once the individual satisfies each requirement of sub. (3). If an application is submitted by an individual under a procedure established by rule under this subsection, the department may not contact the individual's employer or the administrator of the group health plan under which the individual is covered, unless the individual authorizes the department, in writing, to make that contact and to make any necessary disclosure to the individual's employer or the administrator of the group health plan under which the individual is covered regarding the individual's HIV status.

252.17(6) (6) Rules. The department shall promulgate rules that do all of the following:

252.17(6)(a) (a) Define family income for purposes of sub. (3) (b).

252.17(6)(b) (b) Establish a procedure for making payments under this section that ensures that the payments are actually used to pay premiums for group health plan coverage available to individuals who satisfy sub. (3).

252.17(6)(c) (c) Establish a premium contribution schedule for individuals who have a family income, as defined by rule under par. (a), that exceeds 200% but does not exceed 300% of the federal poverty line, as defined under 42 USC 9902 (2), for a family the size of the individual's family. In establishing the schedule under this paragraph, the department shall take into consideration both income level and family size.

252.17 History History: 1991 a. 269; 1993 a. 16 ss. 2589, 2590; 1993 a. 27 ss. 390 to 394; Stats. 1993 s. 252.17; 1993 a. 491; 1997 a. 27; 1999 a. 103; 2005 a. 187; 2009 a. 28; 2011 a. 161.



252.18 Handling foods.

252.18  Handling foods. No person in charge of any public eating place or other establishment where food products to be consumed by others are handled may knowingly employ any person handling food products who has a disease in a form that is communicable by food handling. If required by the local health officer or any officer of the department for the purposes of an investigation, any person who is employed in the handling of foods or is suspected of having a disease in a form that is communicable by food handling shall submit to an examination by the officer or by a physician, physician assistant, or advanced practice nurse prescriber designated by the officer. The expense of the examination, if any, shall be paid by the person examined. Any person knowingly infected with a disease in a form that is communicable by food handling who handles food products to be consumed by others and any persons knowingly employing or permitting such a person to handle food products to be consumed by others shall be punished as provided by s. 252.25.

252.18 History History: 1981 c. 291; 1993 a. 27 s. 298; Stats. 1993 s. 252.18; 2005 a. 187; 2011 a. 161.



252.19 Communicable diseases; suspected cases; protection of public.

252.19  Communicable diseases; suspected cases; protection of public. No person who is knowingly infected with a communicable disease may willfully violate the recommendations of the local health officer or subject others to danger of contracting the disease. No person may knowingly and willfully take, aid in taking, advise or cause to be taken, a person who is infected or is suspected of being infected with a communicable disease into any public place or conveyance where the infected person would expose any other person to danger of contracting the disease.

252.19 History History: 1981 c. 291; 1993 a. 27 s. 299; Stats. 1993 s. 252.19.



252.21 Communicable diseases; schools; duties of teachers, parents, officers.

252.21  Communicable diseases; schools; duties of teachers, parents, officers.

252.21(1) (1) If a teacher, school nurse, or principal of any school or child care center knows or suspects that a communicable disease is present in the school or center, he or she shall at once notify the local health officer.

252.21(6) (6) Any teacher, school nurse or principal may send home pupils who are suspected of having a communicable disease or any other disease the department specifies by rule. Any teacher, school nurse or principal who sends a pupil home shall immediately notify the parents of the pupil of the action and the reasons for the action. A teacher who sends a pupil home shall also notify the principal of the action and the reasons for the action.

252.21 History History: 1981 c. 291; 1993 a. 27 s. 301; Stats. 1993 s. 252.21; 2009 a. 185.



252.23 Regulation of tattooists.

252.23  Regulation of tattooists.

252.23(1) (1)  Definitions. In this section:

252.23(1)(a) (a) "Tattoo" has the meaning given in s. 948.70 (1) (b).

252.23(1)(b) (b) "Tattoo establishment" means the premises where a tattooist performs tattoos.

252.23(1)(c) (c) "Tattooist" means a person who tattoos another.

252.23(2) (2) Department; duty. Except as provided in ss. 250.041 and 252.241, the department shall provide uniform, statewide licensing and regulation of tattooists and uniform, statewide licensing and regulation of tattoo establishments under this section. The department shall inspect a tattoo establishment once before issuing a license for the tattoo establishment under this section and may make additional inspections that the department determines are necessary.

252.23(3) (3) License required. Except as provided in sub. (5), no person may tattoo or attempt to tattoo another, designate or represent himself or herself as a tattooist or use or assume the title "tattooist" and no tattoo establishment may be operated unless the person and the establishment are licensed by the department under this section or by a local health department that is designated as the department's agent under s. 252.245.

252.23(4) (4) Rule making. The department shall promulgate all of the following as rules:

252.23(4)(a) (a) Except as provided in ss. 250.041 and 252.241 and subject to sub. (4m), standards and procedures, including fee payment to offset the cost of licensing tattooists and tattoo establishments, for the annual issuance of licenses as tattooists or as tattoo establishments to applicants under this section. The department may not promulgate a rule that imposes a fee for a license under sub. (3) on an individual who is eligible for the veterans fee waiver program under s. 45.44.

252.23(4)(b) (b) Standards for the performance of tattoos by a licensed tattooist and for the maintenance of a licensed tattoo establishment, which will promote safe and adequate care and treatment for individuals who receive tattoos and eliminate or greatly reduce the danger of exposure by these individuals to communicable disease or infection.

252.23(4m) (4m) Military experience. Any relevant education, training, instruction, or other experience that an applicant has obtained in connection with military service, as defined in s. 111.32 (12g), counts toward satisfying standards related to education, training, instruction, or other experience for issuing a license as a tattooist if the applicant demonstrates to the satisfaction of the department that the education, training, instruction, or other experience that the applicant obtained in connection with his or her military service is substantially equivalent to the education, training, instruction, or other experience that is required for the issuance of a license for a tattooist.

252.23(5) (5) Exception. This section does not apply to a dentist who is licensed under s. 447.03 (1) or to a physician who tattoos or offers to tattoo a person in the course of the dentist's or physician's professional practice.

252.23 History History: 1995 a. 468; 1997 a. 191, 237; 2011 a. 120, 209; s. 13.92 (2) (i).



252.24 Regulation of body piercing and body-piercing establishments.

252.24  Regulation of body piercing and body-piercing establishments.

252.24(1) (1)  Definitions. In this section:

252.24(1)(a) (a) "Body piercer" means a person who performs body piercing on another.

252.24(1)(b) (b) "Body piercing" means perforating any human body part or human tissue, except an ear, and placing a foreign object in the perforation in order to prevent the perforation from closing.

252.24(1)(c) (c) "Body-piercing establishment" means the premises where a body piercer performs body piercing.

252.24(2) (2) Department; duty. Except as provided in ss. 250.041 and 252.241, the department shall provide uniform, statewide licensing and regulation of body piercers and uniform, statewide licensing and regulation of body-piercing establishments under this section. The department shall inspect a body-piercing establishment once before issuing a license for the body-piercing establishment under this section and may make additional inspections that the department determines are necessary.

252.24(3) (3) License required. Except as provided in sub. (5), no person may pierce the body of or attempt to pierce the body of another, designate or represent himself or herself as a body piercer or use or assume the title "body piercer" unless the person is licensed under this section.

252.24(4) (4) Rule making. The department shall promulgate all of the following as rules:

252.24(4)(a) (a) Except as provided in ss. 250.041 and 252.241 and subject to sub. (4m), standards and procedures, including fee payment to offset the cost of licensing body piercers and body-piercing establishments, for the annual issuance of licenses as body piercers or as body-piercing establishments to applicants under this section. The department may not promulgate a rule under which the department may charge an individual who is eligible for the veterans fee waiver program under s. 45.44 a fee to obtain a license under sub. (3).

252.24(4)(b) (b) Standards for the performance of body piercing by a licensed body piercer and for the maintenance of a licensed body-piercing establishment, which will promote safe and adequate care and treatment for individuals who receive body piercing and eliminate or greatly reduce the danger of exposure by these individuals to communicable disease or infection.

252.24(4m) (4m) Military experience. Any relevant education, training, instruction, or other experience that an applicant has obtained in connection with military service, as defined in s. 111.32 (12g), counts toward satisfying standards related to education, training, instruction, or other experience for issuing a license as a body piercer if the applicant demonstrates to the satisfaction of the department that the education, training, instruction, or other experience that the applicant obtained in connection with his or her military service is substantially equivalent to the education, training, instruction, or other experience that is required for the issuance of a license for a body piercer.

252.24(5) (5) Exception. This section does not apply to a dentist who is licensed under s. 447.03 (1) or to a physician who pierces the body of or offers to pierce the body of a person in the course of the dentist's or physician's professional practice.

252.24 History History: 1995 a. 468; 1997 a. 191, 237; 1999 a. 32; 2011 a. 120, 209; s. 13.92 (2) (i).



252.241 Denial, nonrenewal and revocation of license based on delinquent taxes or unemployment insurance contributions.

252.241  Denial, nonrenewal and revocation of license based on delinquent taxes or unemployment insurance contributions.

252.241(1)(1) Except as provided in sub. (1m), the department shall require each applicant to provide the department with the applicant's social security number, if the applicant is an individual, or the applicant's federal employer identification number, if the applicant is not an individual, as a condition of issuing or renewing a license under s. 252.23 (2) or (4) (a) or 252.24 (2) or (4) (a).

252.241(1m) (1m) If an individual who applies for or to renew a license under sub. (1) does not have a social security number, the individual, as a condition of obtaining the license, shall submit a statement made or subscribed under oath or affirmation to the department that the applicant does not have a social security number. The form of the statement shall be prescribed by the department of children and families. A license issued or renewed in reliance upon a false statement submitted under this subsection is invalid.

252.241(2) (2) The department may not disclose any information received under sub. (1) to any person except to the department of revenue for the sole purpose of requesting certifications under s. 73.0301 and to the department of workforce development for the sole purpose of requesting certifications under s. 108.227.

252.241(3) (3) Except as provided in sub. (1m), the department shall deny an application for the issuance or renewal of a license specified in sub. (1) if the applicant does not provide the information specified in sub. (1).

252.241(4) (4) The department shall deny an application for the issuance or renewal of a license specified in sub. (1), or shall revoke the license specified in sub. (1), if the department of revenue certifies under s. 73.0301 that the applicant for or holder of the license is liable for delinquent taxes.

252.241(5) (5) The department shall deny an application for the issuance or renewal of a license specified in sub. (1), or shall revoke the license specified in sub. (1), if the department of workforce development certifies under s. 108.227 that the applicant for or holder of the license is liable for delinquent unemployment insurance contributions.

252.241 History History: 1997 a. 237; 1999 a. 9; 2007 a. 20; 2013 a. 36.



252.245 Agent status for local health departments.

252.245  Agent status for local health departments.

252.245(1)(1) In the administration and enforcement of ss. 252.23 and 252.24, the department may enter into a written agreement with a local health department with a jurisdictional area that has a population greater than 5,000, which designates the local health department as the department's agent in issuing licenses to and making investigations or inspections of tattooists and tattoo establishments and body piercers and body-piercing establishments. In a jurisdictional area of a local health department without agent status, the department of health services may issue licenses, collect license fees established by rule under ss. 252.23 (4) (a) and 252.24 (4) (a) and make investigations or inspections of tattooists and tattoo establishments and body piercers and body-piercing establishments. If the department designates a local health department as its agent, the department or local health department may require no license for the same operations other than the license issued by the local health department under this subsection. If the designation is made and the services are furnished, the department shall reimburse the local health department furnishing the service at the rate of 80% of the net license fee per license per year issued in the jurisdictional area.

252.245(2) (2) A local health department designated as the department's agent under this section shall meet standards promulgated under ss. 252.23 (4) (a) and 252.24 (4) (a). The department shall annually evaluate the licensing, investigation and inspection program of each local health department granted agent status. If, at any time, a local health department designated as the department's agent fails to meet the standards, the department of health services may revoke its agent status.

252.245(3) (3) The department shall provide education and training to agents designated under this section to ensure uniformity in the enforcement of s. 252.23 or 252.24 and rules promulgated under s. 252.23 or 252.24

252.245(4) (4) Except as provided in sub. (4m), a local health department designated as the department's agent under this section shall establish and collect the license fee for each tattooist or tattoo establishment and for each body piercer or body-piercing establishment. The local health department may establish separate fees for preinspections of new tattoo or body-piercing establishments, for preinspections of existing establishments for which a person intends to be the new operator or for the issuance of duplicate licenses. No fee may exceed the local health department's reasonable costs of issuing licenses to, making investigations and inspections of, and providing education, training and technical assistance to the tattooists and tattoo establishments or body piercers and body-piercing establishments, plus the state fee established under sub. (9).

252.245(4m) (4m) A local health department designated as the department's agent under this section may contract with the department of health services for the department of health services to collect fees and issue licenses under s. 252.23 or 252.24. The department shall collect from the local health department the actual and reasonable cost of providing the services.

252.245(5) (5) If, under this section, a local health department becomes an agent or its agent status is discontinued during a licensee's license year, the department of health services and the local health department shall divide any license fee paid by the licensee for that license year according to the proportions of the license year occurring before and after the local health department is designated as an agent or the agent status is discontinued. No additional fee may be required during the license year due to the change in agent status.

252.245(6) (6) A village, city or county may enact ordinances and a local board of health may adopt regulations regarding the licensees and premises for which the local health department is the designated agent under this section, which are stricter than s. 252.23 or 252.24 or rules promulgated by the department of health services under s. 252.23 or 252.24. No such provision may conflict with s. 252.23 or 252.24 or with department rules.

252.245(7) (7) This section does not limit the authority of the department to inspect establishments in jurisdictional areas of local health departments that are designated as agents if it inspects in response to an emergency, for the purpose of monitoring and evaluating the local health department's licensing, inspection and enforcement program or at the request of the local health department.

252.245(8) (8) The department shall hold a hearing under ch. 227 if, in lieu of proceeding under ch. 68, any interested person in the jurisdictional area of a local health department that is designated as the department's agent under this section appeals to the department of health services alleging that a license fee for a tattooist or tattooist establishment or for a body piercer or body-piercing establishment exceeds the license issuer's reasonable costs of issuing licenses to, making investigations and inspections of, and providing education, training and technical assistance to the tattooist or tattooist establishment or to the body piercer or body-piercing establishment.

252.245(9) (9) The department shall promulgate rules establishing state fees for its costs related to setting standards under ss. 252.23 and 252.24 and monitoring and evaluating the activities of, and providing education and training to, agent local health departments. The department may not promulgate a rule under which a local health department may charge an individual who is eligible for the veterans fee waiver program under s. 45.44 a state fee to obtain a license under s. 252.23 (3) or 252.24 (3). Agent local health departments shall include the state fees in the license fees established under sub. (4), collect the state fees and reimburse the department for the state fees collected. For tattooists or tattoo establishments and for body piercers or body-piercing establishments, the state fee may not exceed 20% of the license fees established under s. 252.23 (4) (a) or 252.24 (4) (a).

252.245 History History: 1995 a. 468; 2007 a. 20 s. 9121 (6) (a); 2011 a. 209.



252.25 Violation of law relating to health.

252.25  Violation of law relating to health. Any person who willfully violates or obstructs the execution of any state statute or rule, county, city or village ordinance or departmental order under this chapter and relating to the public health, for which no other penalty is prescribed, shall be imprisoned for not more than 30 days or fined not more than $500 or both.

252.25 History History: 1981 c. 291; 1993 a. 27 s. 300; Stats. 1993 s. 252.25.






253. Maternal and child health.

253.01 Definition.

253.01  Definition. In this chapter, "division" means the division within the department that has primary responsibility for health issues.

253.01 History History: 1993 a. 27.



253.02 Department; powers and duties.

253.02  Department; powers and duties.

253.02(1) (1) In this section:

253.02(1)(a) (a) "Children with special health care needs" means children who have health problems that require intervention beyond routine and basic care, including children with or at risk for disabilities, chronic illnesses and conditions, health-related educational problems and health-related behavioral problems.

253.02(1)(b) (b) "Preventive health services for children" includes assessment and appropriate follow-up regarding a child's growth and development, immunization status, nutrition, vision and hearing.

253.02(2) (2) The department shall maintain a maternal and child health program within the division, to promote the reproductive health of individuals and the growth, development, health and safety of infants, children and adolescents. The program shall include all of the following:

253.02(2)(a) (a) Reproductive health services, including health services prior to conception and family planning services, as defined in s. 253.07 (1) (b).

253.02(2)(b) (b) Pregnancy-related services to pregnant women from the time of confirmation of the pregnancy through the maternal postpartum period, including pregnancy information, referral and follow-up, early identification of pregnancy and prenatal services.

253.02(2)(c) (c) Infant and preschool health services to children from birth to 5 years of age, including neonatal health services, preventive health services for children and parent education and support services.

253.02(2)(d) (d) Child and adolescent health services to promote the physical and psychosocial health of children and adolescents, including preventive health services for children, adolescent health services, teen pregnancy prevention services, alcohol and other drug abuse prevention and mental health-related services.

253.02(2)(e) (e) General maternal and child health services, including health education, oral health, nutrition, childhood and adolescent injury prevention and family health benefits counseling.

253.02(2)(f) (f) Health services to children with special health care needs.

253.02(2)(g) (g) Maternal and child health system coordination services that promote coordination of public and private sector activities in areas of the maternal and child health program described in pars. (a) to (f).

253.02(2m) (2m) Nothing in this section authorizes the performance, promotion, encouragement or counseling in favor of, or referral either directly or through an intermediary for, voluntary termination of pregnancy. Nothing in this section prohibits the providing of nondirective information explaining any of the following:

253.02(2m)(a) (a) Prenatal care and delivery.

253.02(2m)(b) (b) Infant care, foster care or adoption.

253.02(2m)(c) (c) Pregnancy termination.

253.02(3) (3) The department shall designate a subunit within the division to have responsibility for the maternal and child health program. The subunit shall be comprised of an adequate number of interdisciplinary professional staff with expertise in maternal and child health who will assume responsibility for all of the following:

253.02(3)(a) (a) Planning, coordination, data collection and evaluation of the program.

253.02(3)(b) (b) Providing consultation and technical assistance to local health professionals.

253.02(3)(c) (c) Coordinating the program activities with related activities conducted under the authority of other state and federal agencies.

253.02(4) (4) The department shall collaborate with community-based organizations that serve children, adolescents, and their families to promote health and wellness, and to reduce childhood and adolescent obesity.

253.02 History History: 1993 a. 27; 1997 a. 27, 164; 2007 a. 20.



253.03 State plan; reports.

253.03  State plan; reports. The department shall prepare and submit to the proper federal authorities a state plan for maternal and child health services. The plan shall conform with all requirements governing federal aid for this purpose and shall be designed to secure for this state the maximum amount of federal aid which can be secured on the basis of the available state, county, and local appropriations. The department shall make such reports, in such form and containing such information, as may from time to time be required by the federal authorities and shall comply with all provisions that may be prescribed to assure the correctness and verification of the reports. The secretary may appoint a maternal and child health program advisory committee under s. 15.04 (1) (c) to assist the department in meeting the requirements of this section.

253.03 History History: 1993 a. 27 s. 369.



253.04 Private rights.

253.04  Private rights. No official, agent or representative of the department may, under this section, enter any home over the objection of the owner or take charge of any child over the objection of the parent or of the person standing in the place of a parent or having custody of the child. Nothing in this section may be construed to limit the power of a parent, guardian or person standing in the place of a parent to determine what treatment or correction shall be provided for a child or the agency to be employed for that purpose.

253.04 History History: 1993 a. 27 s. 370.



253.05 Federal funds.

253.05  Federal funds. The department shall use sufficient funds from the appropriation under s. 20.435 (1) (a) for the promotion of the welfare and hygiene of maternity and infancy to match federal funds received by the state.

253.05 History History: 1993 a. 27 s. 371.



253.06 State supplemental food program for women, infants and children.

253.06  State supplemental food program for women, infants and children.

253.06(1) (1)  Definitions. In this section:

253.06(1)(a) (a) "Authorized food" means food identified by the department in accordance with 7 CFR 246.10 as acceptable for use under the federal special supplemental food program for women, infants and children under 42 USC 1786.

253.06(1)(b) (b) "Authorized vendor" means a vendor that has been authorized by the department to accept drafts from participants and have the drafts redeemed by the department.

253.06(1)(c) (c) "Draft" means the negotiable instrument distributed by the department for use by a participant to purchase authorized food.

253.06(1)(cm) (cm) "Food distribution center" means an entity, other than a vendor, that is under contract with the department under sub. (3m) to distribute authorized food to participants.

253.06(1)(d) (d) "Participant" means a person who is eligible for services under this section and who receives services under this section.

253.06(1)(dm) (dm) "Proxy" means a person who has been designated in writing by a participant or by the department to obtain and exchange drafts for authorized food on behalf of the participant.

253.06(1)(e) (e) "Vendor" means a grocery store or pharmacy that sells authorized food.

253.06(1)(f) (f) "Vendor stamp" means a rubber stamp provided to a vendor or food distribution center by the department for the purpose of validating drafts.

253.06(2) (2) Use of funds. From the appropriation under s. 20.435 (1) (em), the department shall supplement the provision of supplemental foods, nutrition education, and other services, including nutritional counseling, to low-income women, infants, and children who meet the eligibility criteria under the federal special supplemental food program for women, infants, and children authorized under 42 USC 1786. To the extent that funds are available under this section and to the extent that funds are available under 42 USC 1786, the department shall provide the supplemental food, nutrition education, and other services authorized under this section and shall administer that provision in every county. The department may enter into contracts for this purpose.

253.06(3) (3) Authorization of vendors.

253.06(3)(a)(a) The department may authorize a vendor to accept drafts only if the vendor meets all of the following conditions:

253.06(3)(a)1. 1. The vendor submits to the department a completed application.

253.06(3)(a)2. 2. The vendor meets the minimum requirements for authorization, as established by the department by rule under sub. (5) (a) 1.

253.06(3)(a)3. 3. The vendor does not have any outstanding fines, forfeitures, or recoupments, or costs, fees, and surcharges imposed under ch. 814, that were levied against that vendor for a violation of this section or for a violation of rules promulgated under this section. This subdivision does not apply if the vendor has contested the fine, forfeiture, or recoupment, or costs, fees, and surcharges imposed under ch. 814, and has not exhausted administrative or judicial review.

253.06(3)(a)4. 4. The vendor is fit and qualified, as determined by the department. In determining whether a vendor is fit and qualified, the department shall consider any relevant conviction of the vendor or any of the vendor's employees for civil or criminal violations substantially related to the operation of a grocery store or pharmacy.

253.06(3)(bg) (bg) The department may limit the number of vendors that it authorizes under this subsection if the department determines that the number of vendors already authorized under this subsection is sufficient to permit participants to obtain authorized food conveniently.

253.06(3)(bm) (bm) The department shall approve or deny initial authorization within 90 days after the receipt of a completed application. If the application is denied, the department shall give the applicant reasons, in writing, for the denial and shall inform the applicant of the right to appeal that decision under sub. (6).

253.06(3)(c) (c) The department may not redeem drafts submitted by a person who is not an authorized vendor except as provided in sub. (3m).

253.06(3m) (3m) Food distribution centers.

253.06(3m)(a)(a) The department may contract for an alternative system of authorized food distribution with an entity other than a vendor only if the entity meets all of the following requirements:

253.06(3m)(a)1. 1. The entity meets the minimum requirements established by the department by rule under sub. (5) (a) 1.

253.06(3m)(a)2. 2. The entity does not have any outstanding fines, forfeitures, or recoupments, or costs, fees, and surcharges imposed under ch. 814, that were levied against that entity for a violation of this section or for a violation of rules promulgated under this section. This subdivision does not apply if the entity has contested the fine, forfeiture, or recoupment, or costs, fees, and surcharges imposed under ch. 814, and has not exhausted administrative or judicial review.

253.06(3m)(a)3. 3. The entity is fit and qualified, as determined by the department.

253.06(3m)(b) (b) The department shall redeem valid drafts submitted by a food distribution center.

253.06(4) (4) Prohibited practices.

253.06(4)(a)(a) No person may do any of the following:

253.06(4)(a)1. 1. Accept drafts or submit drafts to the department for redemption without authorization.

253.06(4)(a)2. 2. Provide cash or commodities, other than authorized food, in exchange for drafts or in exchange for authorized food purchased with a draft.

253.06(4)(a)3. 3. Accept a draft other than in exchange for authorized food that is provided by the person.

253.06(4)(a)3m. 3m. Provide authorized food or other commodities to a participant or proxy in exchange for a draft accepted by a 3rd party.

253.06(4)(a)4. 4. Enter on a draft a dollar amount that is higher than the actual retail price of the item for which the draft was used.

253.06(4)(a)5. 5. Require a participant or proxy to sign a draft before entering the dollar amount on the draft in permanent ink.

253.06(4)(a)6. 6. Accept a draft except during the period specified on the draft.

253.06(4)(a)7. 7. Provide materially false information to the department or fail to provide in a timely manner material information that the department requests.

253.06(4)(a)8. 8. Duplicate a vendor stamp or use a stamp other than a vendor stamp for any purpose for which a vendor stamp is required.

253.06(4)(a)9. 9. Submit for redemption a draft to someone other than the department.

253.06(4)(a)10. 10. Accept a draft from someone other than a participant or proxy, except that the department shall accept for redemption valid drafts from vendors and food distribution centers.

253.06(4)(b) (b) A person who violates any provision of this subsection is guilty of a Class I felony for the first offense and is guilty of a Class H felony for the 2nd or subsequent offense.

253.06(4)(c) (c)

253.06(4)(c)1.1. Whenever a court imposes a fine, forfeiture, or recoupment for a violation of this subsection or imposes a forfeiture or recoupment for a violation of rules promulgated under sub. (5), the court shall also impose a supplemental food enforcement surcharge under ch. 814 in an amount of 50% of the fine, forfeiture, or recoupment imposed. If multiple offenses are involved, the court shall base the supplemental food enforcement surcharge on the total fine, forfeiture, and recoupment amounts for all offenses. When a fine, forfeiture, or recoupment is suspended in whole or in part, the court shall reduce the supplemental food enforcement surcharge in proportion to the suspension.

253.06(4)(c)2. 2. If a fine or forfeiture is imposed by a court of record, after a determination by the court of the amount due, the clerk of the court shall collect and transmit such amount to the county treasurer as provided in s. 59.40 (2) (m). The county treasurer shall then make payment to the secretary of administration as provided in s. 59.25 (3) (f) 2.

253.06(5) (5) Rules and penalties.

253.06(5)(a)(a) The department shall promulgate rules to establish all of the following:

253.06(5)(a)1. 1. Minimum qualification standards for the authorization of vendors and for the awarding of a contract to an entity under sub. (3m).

253.06(5)(a)2. 2. Standards of operation for authorized vendors and food distribution centers, including prohibited practices.

253.06(5)(a)3. 3. Minimum requirements for participants, including prohibited practices.

253.06(5)(a)4. 4. Procedures for approving or denying an application to be a participant, including appeal procedures.

253.06(5)(b) (b) A person who violates any rule promulgated under this subsection may be subject to any of the following:

253.06(5)(b)1. 1. Denial of the application to be a participant or authorized vendor.

253.06(5)(b)2. 2. Suspension or termination of authorization for an authorized vendor or, in the case of a food distribution center, termination of the contract.

253.06(5)(b)3. 3. Disqualification from the program under this section for a participant.

253.06(5)(b)4. 4. Forfeiture of not less than $10 nor more than $1,000.

253.06(5)(b)5. 5. Recoupment.

253.06(5)(c) (c) Whenever the department imposes a forfeiture or recoupment for a violation of rules promulgated under this subsection, the department shall also impose an enforcement assessment in an amount of 50% of the forfeiture or recoupment imposed. If multiple offenses are involved, the department shall base the enforcement assessment upon the total forfeiture and recoupment amounts for all offenses. When a forfeiture or recoupment is suspended in whole or in part, the department shall reduce the enforcement assessment in proportion to the suspension.

253.06(5)(d) (d) The department may directly assess a forfeiture provided for under par. (b) 4., recoupment provided for under par. (b) 5. and an enforcement assessment provided for under par. (c). If the department determines that a forfeiture, recoupment or enforcement assessment should be levied, or that authorization or eligibility should be suspended or terminated, for a particular violation or for failure to correct it, the department shall send a notice of assessment, suspension or termination to the vendor, food distribution center or participant. The notice shall inform the vendor, food distribution center or participant of the right to a hearing under sub. (6) and shall specify all of the following:

253.06(5)(d)1. 1. The amount of the forfeiture assessed, if any.

253.06(5)(d)2. 2. The amount of the recoupment assessed, if any.

253.06(5)(d)3. 3. The amount of the enforcement assessment, if any.

253.06(5)(d)4. 4. The violation.

253.06(5)(d)5. 5. The statute or rule alleged to have been violated.

253.06(5)(d)6. 6. If applicable, that the suspension or termination of authorization of the vendor or eligibility of the participant is effective beginning on the 15th day after receipt of the notice of suspension or termination.

253.06(5)(e) (e) The suspension or termination of authorization of a vendor or eligibility of a participant shall be effective beginning on the 15th day after receipt of the notice of suspension or termination. All forfeitures, recoupments, and enforcement assessments shall be paid to the department within 15 days after receipt of notice of assessment or, if the forfeiture, recoupment, or enforcement assessment is contested under sub. (6), within 10 days after receipt of the final decision after exhaustion of administrative review, unless the final decision is adverse to the department or unless the final decision is appealed and the decision is stayed by court order under sub. (7). The department shall remit all forfeitures paid to the secretary of administration for deposit in the school fund. The department shall deposit all enforcement assessments in the appropriation under s. 20.435 (1) (gr).

253.06(5)(f) (f) The attorney general may bring an action in the name of the state to collect any forfeiture or recoupment imposed under par. (b) or enforcement assessment imposed under par. (c), if the forfeiture, recoupment or enforcement assessment has not been paid following the exhaustion of all administrative and judicial reviews. The only issue that may be contested in any such action is whether the forfeiture or enforcement assessment has been paid.

253.06(6) (6) Appeal procedure.

253.06(6)(a)(a) Any hearing under s. 227.42 granted by the department under this section may be conducted before the division of hearings and appeals in the department of administration.

253.06(6)(b) (b) A person may contest an assessment of forfeiture, recoupment or enforcement assessment, a denial, suspension or termination of authorization or a suspension or termination of eligibility by sending a written request for hearing under s. 227.44 to the division of hearings and appeals in the department of administration within 10 days after the receipt of the notice issued under sub. (3) (bm) or (5) (d). The administrator of the division of hearings and appeals may designate a hearing examiner to preside over the case and recommend a decision to the administrator under s. 227.46. The decision of the administrator of the division of hearings and appeals shall be the final administrative decision. The division of hearings and appeals shall commence the hearing and issue a final decision within 60 days after receipt of the request for hearing unless all of the parties consent to a later date. Proceedings before the division of hearings and appeals are governed by ch. 227. In any petition for judicial review of a decision by the division of hearings and appeals, the department, if not the petitioner who was in the proceeding before the division of hearings and appeals, shall be the named respondent.

253.06(7) (7) Injunction procedure. No injunction may be issued in any proceeding for review under ch. 227 of a decision of the division of hearings and appeals under sub. (6), suspending or staying the decision except upon application to the circuit court or presiding judge thereof, notice to the department and any other party and hearing. No injunction that delays or prevents a decision of the division of hearings and appeals from becoming effective may be issued in any other proceeding or action in any court unless the parties to the proceeding before the division of hearings and appeals in which the order was made are also parties to the proceeding or action before the court.

253.06(8) (8) Inspection of premises. The department may visit and inspect each authorized vendor and each food distribution center, and for such purpose shall be given unrestricted access to the premises described in the authorization or contract.

253.06 History History: 2009 a. 28 s. 1217; Stats. 2009 s. 253.06.



253.07 Women's health block grant.

253.07  Women's health block grant.

253.07(1) (1)  Definitions. In this section:

253.07(1)(a) (a) "Family planning" means voluntary action by individuals to prevent or aid conception. "Family planning" does not include the performance, promotion, encouragement or counseling in favor of, or referral either directly or through an intermediary for, voluntary termination of pregnancy, but may include the providing of nondirective information explaining any of the following:

253.07(1)(a)1. 1. Prenatal care and delivery.

253.07(1)(a)2. 2. Infant care, foster care or adoption.

253.07(1)(b) (b) "Family planning services" mean counseling by trained personnel regarding family planning; distribution of information relating to family planning; and referral to licensed nurse practitioners within the scope of their practice, licensed physicians or local health departments for consultation, examination, medical treatment and prescriptions for the purpose of family planning. "Family planning" does not include the performance, promotion, encouragement or counseling in favor of, or referral either directly or through an intermediary for, voluntary termination of pregnancy, but may include the providing of nondirective information explaining any of the following:

253.07(1)(b)1. 1. Prenatal care and delivery.

253.07(1)(b)2. 2. Infant care, foster care or adoption.

253.07(1)(c) (c) "Women's health funds" means state funds appropriated under s. 20.435 (1) (f) or federal funds received by the state under Title V of the federal Social Security Act, 42 USC 701 to 713, that are allocated for the purposes described in this section.

253.07(2) (2) Department's duties.

253.07(2)(a)(a) The department shall provide for delivery of family planning services throughout the state by developing and by annually reviewing and updating a state plan for community-based family planning programs.

253.07(2)(b) (b) The department shall allocate women's health funds under its control in a manner which will promote the development and maintenance of an integrated system of community health services. It shall maximize the use of existing community family planning services by encouraging local contractual arrangements.

253.07(2)(c) (c) The department shall coordinate the delivery of family planning services by allocating women's health funds in a manner which maximizes coordination between the agencies.

253.07(2)(d) (d) The department shall encourage maximum coordination of family planning services between county social services departments, family planning agencies and local health departments to maximize the use of health, social service and welfare resources.

253.07(2)(e) (e) The department shall promulgate all rules necessary to implement and administer this section.

253.07(3) (3) Individual rights, medical privilege.

253.07(3)(a)(a) The request of any person for family planning services or his or her refusal to accept any service shall in no way affect the right of the person to receive public assistance, public health services or any other public service. Nothing in this section may abridge the right of the individual to make decisions concerning family planning, nor may any individual be required to state his or her reason for refusing any offer of family planning services.

253.07(3)(b) (b) Any employee of the agencies engaged in the administration of the provisions of this section may refuse to accept the duty of offering family planning services to the extent that the duty is contrary to his or her personal beliefs. A refusal may not be grounds for dismissal, suspension, demotion, or any other discrimination in employment. The directors or supervisors of the agencies shall reassign the duties of employees in order to carry out the provisions of this section.

253.07(3)(c) (c) All information gathered by any agency, entity or person conducting programs in family planning, other than statistical information compiled without reference to the identity of any individual or other information which the individual allows to be released through his or her informed consent, shall be considered a confidential medical record.

253.07(4) (4) Women's health block grant services. From the appropriation under s. 20.435 (1) (f) and subject to sub. (5), the department shall distribute the following amounts for all of the following:

253.07(4)(a) (a) In each fiscal year, $225,000 to establish and maintain 2 city-based clinics for delivery of family planning services under this section, in the cities of Milwaukee, Racine, or Kenosha.

253.07(4)(b) (b) In each fiscal year, $67,500 to subsidize the provision of papanicolaou tests to individuals with low income by entities that receive women's health funds. In this paragraph, "low income" means adjusted gross income that is less than 200% of the poverty line established under 42 USC 9902 (2).

253.07(4)(c) (c) In each fiscal year, $54,000 to subsidize the provision of follow-up cancer screening by entities that receive women's health funds.

253.07(4)(d) (d) In each fiscal year, $31,500 as grants for employment in communities of licensed registered nurses, licensed practical nurses, certified nurse-midwives, or licensed physician assistants who are members of a racial minority.

253.07(4)(e) (e) In each fiscal year, $36,000 to initiate, in areas of high incidence of the disease chlamydia, education, and outreach programs to locate, educate, and treat individuals at high risk of contracting the disease chlamydia and their partners.

253.07(5) (5) Women's health funds.

253.07(5)(a)(a) The department shall distribute women's health funds only to public entities. These funds may be allocated for any activities for which funds were provided under this section before July 1, 2011, including pregnancy testing; perinatal care coordination and follow-up; cervical cancer screening; sexually transmitted infection prevention, testing, treatment, and follow-up; and general health screening.

253.07(5)(b) (b) Subject to par. (c), a public entity that receives women's health funds under this section may provide some or all of the funds to other public or private entities provided that the recipient of the funds does not do any of the following:

253.07(5)(b)1. 1. Provide abortion services.

253.07(5)(b)2. 2. Make referrals for abortion services.

253.07(5)(b)3. 3. Have an affiliate that provides abortion services or makes referrals for abortion services.

253.07(5)(c) (c) Providing abortion services, making referrals for abortion services, or having an affiliate that provides abortion services or makes referrals for abortion services solely under the circumstances described in s. 20.927 (2) does not disqualify an entity from receiving women's health funds from a public entity under par. (b).

253.07 History History: 1977 c. 418; 1979 c. 89; 1991 a. 39 s. 3695; 1993 a. 27 s. 379; Stats. 1993 s. 253.07; 1993 a. 105, s. 13; 1997 a. 27, 67; 2009 a. 28; 2011 a. 32; s. 35.17 correction in (4) (a).

253.07 Annotation Toward greater reproductive freedom: Wisconsin's new family planning act. 1979 WLR 509.



253.08 Pregnancy counseling services.

253.08  Pregnancy counseling services. The department shall award grants from the appropriation account under s. 20.435 (1) (eg) to individuals and organizations to provide pregnancy counseling services. For a program to be eligible under this section, an applicant must demonstrate that moneys provided in a grant under this section will not be used to engage in any activity specified in s. 20.9275 (2) (a) 1. to 3.

253.08 History History: 1985 a. 29; 1993 a. 27 s. 377; Stats. 1993 s. 253.08; 1997 a. 27; 2009 a. 28.



253.085 Outreach to low-income pregnant women.

253.085  Outreach to low-income pregnant women.

253.085(1)(1) The department shall conduct an outreach program to make low-income pregnant women aware of the importance of early prenatal and infant health care and of the availability of medical assistance benefits under subch. IV of ch. 49 and other types of funding for prenatal and infant care, to refer women to prenatal and infant care services in the community and to make follow-up contacts with women referred to prenatal and infant care services.

253.085(2) (2) In addition to the amounts appropriated under s. 20.435 (1) (ev), the department shall distribute $250,000 for each fiscal year from moneys received under the maternal and child health services block grant program, 42 USC 701 to 709, for the outreach program under this section.

253.085 History History: 1987 a. 399; 1991 a. 39; 1993 a. 27 s. 47; Stats. 1993 s. 253.085; 1995 a. 27; 1997 a. 27; 2009 a. 28.



253.09 Abortion refused; no liability; no discrimination.

253.09  Abortion refused; no liability; no discrimination.

253.09(1)(1) No hospital shall be required to admit any patient or to allow the use of the hospital facilities for the purpose of performing a sterilization procedure or removing a human embryo or fetus. A physician or any other person who is a member of or associated with the staff of a hospital, or any employee of a hospital in which such a procedure has been authorized, who shall state in writing his or her objection to the performance of or providing assistance to such a procedure on moral or religious grounds shall not be required to participate in such medical procedure, and the refusal of any such person to participate therein shall not form the basis of any claim for damages on account of such refusal or for any disciplinary or recriminatory action against such person.

253.09(2) (2) No hospital or employee of any hospital shall be liable for any civil damages resulting from a refusal to perform sterilization procedures or remove a human embryo or fetus from a person, if such refusal is based on religious or moral precepts.

253.09(3) (3) No hospital, school or employer may discriminate against any person with regard to admission, hiring or firing, tenure, term, condition or privilege of employment, student status or staff status on the ground that the person refuses to recommend, aid or perform procedures for sterilization or the removal of a human embryo or fetus, if the refusal is based on religious or moral precepts.

253.09(4) (4) The receipt of any grant, contract, loan or loan guarantee under any state or federal law does not authorize any court or any public official or other public authority to require:

253.09(4)(a) (a) Such individual to perform or assist in the performance of any sterilization procedure or removal of a human embryo or fetus if the individual's performance or assistance in the performance of such a procedure would be contrary to the individual's religious beliefs or moral convictions; or

253.09(4)(b) (b) Such entity to:

253.09(4)(b)1. 1. Make its facilities available for the performance of any sterilization procedure or removal of a human embryo or fetus if the performance of such a procedure in such facilities is prohibited by the entity on the basis of religious beliefs or moral convictions; or

253.09(4)(b)2. 2. Provide any personnel for the performance or assistance in the performance of any sterilization procedure or assistance if the performance or assistance in the performance of such procedure or the removal of a human embryo or fetus by such personnel would be contrary to the religious beliefs or moral convictions of such personnel.

253.09 History History: 1973 c. 159; Stats. 1973 s. 140.275; 1973 c. 336 s. 54; Stats. 1973 s. 140.42; 1979 c. 34; 1993 a. 27 s. 222; Stats. 1993 s. 253.09; 1993 a. 482.



253.095 Requirements to perform abortions.

253.095  Requirements to perform abortions.

253.095(1) (1)  Definition. In this section, "abortion" has the meaning given in s. 253.10 (2) (a).

253.095(2) (2) Admitting privileges required. No physician may perform an abortion, as defined in s. 253.10 (2) (a), unless he or she has admitting privileges in a hospital within 30 miles of the location where the abortion is to be performed.

253.095(3) (3) Penalty. Any person who violates this section shall be required to forfeit not less than $1,000 nor more than $10,000. No penalty may be assessed against the woman upon whom the abortion is performed or induced or attempted to be performed or induced.

253.095(4) (4) Civil remedies.

253.095(4)(a)(a) Any of the following individuals may bring a claim for damages, including damages for personal injury and emotional and psychological distress, against a person who performs, or attempts to perform, an abortion in violation of this section:

253.095(4)(a)1. 1. A woman on whom an abortion is performed or attempted.

253.095(4)(a)2. 2. The father of the aborted unborn child or the unborn child that is attempted to be aborted.

253.095(4)(a)3. 3. Any grandparent of the aborted unborn child or the child that is attempted to be aborted.

253.095(4)(b) (b) A person who has been awarded damages under par. (a) shall, in addition to any damages awarded under par. (a), be entitled to not less than $1,000 nor more than $10,000 in punitive damages for a violation that satisfies a standard under s. 895.043 (3).

253.095(4)(c) (c) A conviction under sub. (3) is not a condition precedent to bringing an action, obtaining a judgment, or collecting the judgment under this subsection.

253.095(4)(d) (d) Notwithstanding s. 814.04 (1), a person who recovers damages under par. (a) or (b) may also recover reasonable attorney fees incurred in connection with the action.

253.095(4)(e) (e) A contract is not a defense to an action under this subsection.

253.095(4)(f) (f) Nothing in this subsection limits the common law rights of a person that are not in conflict with sub. (2).

253.095(5) (5) Confidentiality in court proceedings.

253.095(5)(a)(a) In every proceeding brought under this section, the court, upon motion or sua sponte, shall rule whether the identity of any woman upon whom an abortion was performed or induced or attempted to be performed or induced shall be kept confidential unless the woman waives confidentiality. If the court determines that a woman's identity should be kept confidential, the court shall issue orders to the parties, witnesses, and counsel and shall direct the sealing of the record and exclusion of individuals from courtrooms or hearing rooms to the extent necessary to safeguard the woman's identity from public disclosure. If the court issues an order to keep a woman's identity confidential, the court shall provide written findings explaining why the woman's identity should be kept confidential, why the order is essential to that end, how the order is narrowly tailored to its purpose, and why no reasonable less restrictive alternative exists.

253.095(5)(b) (b) Any person, except for a public official, who brings an action under this section shall do so under a pseudonym unless the person obtains the written consent of the woman upon whom an abortion was performed or induced, or attempted to be performed or induced, in violation of this section.

253.095(5)(c) (c) This section may not be construed to allow the identity of a plaintiff or a witness to be concealed from the defendant.

253.095 History History: 2013 a. 37.



253.10 Voluntary and informed consent for abortions.

253.10  Voluntary and informed consent for abortions.

253.10(1)(1)  Legislative findings and intent.

253.10(1)(a)(a) The legislature finds that:

253.10(1)(a)1. 1. Many women now seek or are encouraged to undergo elective abortions without full knowledge of the medical and psychological risks of abortion, development of the unborn child or of alternatives to abortion. An abortion decision is often made under stressful circumstances.

253.10(1)(a)2. 2. The knowledgeable exercise of a woman's decision to have an elective abortion depends on the extent to which the woman receives sufficient information to make a voluntary and informed choice between 2 alternatives of great consequence: carrying a child to birth or undergoing an abortion.

253.10(1)(a)3. 3. The U.S. supreme court has stated: "In attempting to ensure that a woman apprehend the full consequences of her decision, the State furthers the legitimate purpose of reducing the risk that a woman may elect an abortion, only to discover later, with devastating psychological consequences, that her decision was not fully informed." Planned Parenthood of Southeastern Pennsylvania v. Casey, 112 U.S. 2791, 2823 (1992).

253.10(1)(a)4. 4. It is essential to the psychological and physical well-being of a woman considering an elective abortion that she receive complete and accurate information on all options available to her in dealing with her pregnancy.

253.10(1)(a)5. 5. The vast majority of elective abortions in this state are performed in clinics that are devoted solely to providing abortions and family planning services. Women who seek elective abortions at these facilities normally do not have a prior patient-physician relationship with the physician who is to perform or induce the abortion, normally do not return to the facility for post-operative care and normally do not continue a patient-physician relationship with the physician who performed or induced the abortion. In most instances, the woman's only actual contact with the physician occurs simultaneously with the abortion procedure, with little opportunity to receive personal counseling by the physician concerning her decision. Because of this, certain safeguards are necessary to protect a woman's right to know.

253.10(1)(a)6. 6. A reasonable waiting period is critical to ensure that a woman has the fullest opportunity to give her voluntary and informed consent before she elects to undergo an abortion.

253.10(1)(b) (b) It is the intent of the legislature in enacting this section to further the important and compelling state interests in all of the following:

253.10(1)(b)1. 1. Protecting the life and health of the woman subject to an elective abortion and, to the extent constitutionally permissible, the life of her unborn child.

253.10(1)(b)2. 2. Fostering the development of standards of professional conduct in the practice of abortion.

253.10(1)(b)3. 3. Ensuring that prior to the performance or inducement of an elective abortion, the woman considering an elective abortion receive personal counseling by the physician and be given a full range of information regarding her pregnancy, her unborn child, the abortion, the medical and psychological risks of abortion and available alternatives to the abortion.

253.10(1)(b)4. 4. Ensuring that a woman who decides to have an elective abortion gives her voluntary and informed consent to the abortion procedure.

253.10(2) (2) Definitions. In this section:

253.10(2)(a) (a) "Abortion" means the use of an instrument, medicine, drug or other substance or device with intent to terminate the pregnancy of a woman known to be pregnant or for whom there is reason to believe that she may be pregnant and with intent other than to increase the probability of a live birth, to preserve the life or health of the infant after live birth or to remove a dead fetus.

253.10(2)(am) (am) "Abortion-inducing drug" means a drug, medicine, oral hormonal compound, mixture, or preparation, when it is prescribed to terminate the pregnancy of a woman known to be pregnant.

253.10(2)(b) (b) "Agency" means a private nonprofit organization or a county department under s. 46.215, 46.22 or 46.23.

253.10(2)(c) (c) "Disability" means a physical or mental impairment that substantially limits one or more major life activities, a record of having such an impairment or being regarded as having such an impairment. "Disability" includes any physical disability or developmental disability, as defined in s. 51.01 (5) (a).

253.10(2)(d) (d) "Medical emergency" means a condition, in a physician's reasonable medical judgment, that so complicates the medical condition of a pregnant woman as to necessitate the immediate abortion of her pregnancy to avert her death or for which a 24-hour delay in performance or inducement of an abortion will create serious risk of substantial and irreversible impairment of one or more of the woman's major bodily functions.

253.10(2)(e) (e) "Probable gestational age of the unborn child" means the number of weeks that have elapsed from the probable time of fertilization of a woman's ovum, based on the information provided by the woman as to the time of her last menstrual period, her medical history, a physical examination performed by the physician who is to perform or induce the abortion or by any other qualified physician and any appropriate laboratory tests performed on her.

253.10(2)(f) (f) "Qualified person assisting the physician" means a social worker certified under ch. 457, a registered nurse or a physician assistant to whom a physician who is to perform or induce an abortion has delegated the responsibility, as the physician's agent, for providing the information required under sub. (3) (c) 2.

253.10(2)(g) (g) "Qualified physician" means a physician who by training or experience is qualified to provide the information required under sub. (3) (c) 1.

253.10(2)(h) (h) "Viability" has the meaning given in s. 940.15 (1).

253.10(3) (3) Voluntary and informed consent.

253.10(3)(a)(a) Generally. An abortion may not be performed or induced unless the woman upon whom the abortion is to be performed or induced has and, if the woman is a minor and s. 48.375 (4) (a) 2. does not apply, the individual who also gives consent under s. 48.375 (4) (a) 1. have given voluntary and informed written consent under the requirements of this section.

253.10(3)(b) (b) Voluntary consent. Consent under this section to an abortion is voluntary only if the consent is given freely and without coercion by any person. The physician who is to perform or induce the abortion shall determine whether the woman's consent is, in fact, voluntary. Notwithstanding par. (c) 3., the physician shall make the determination by speaking to the woman in person, out of the presence of anyone other than a person working for or with the physician. If the physician has reason to suspect that the woman is in danger of being physically harmed by anyone who is coercing the woman to consent to an abortion against her will, the physician shall inform the woman of services for victims or individuals at risk of domestic abuse and provide her with private access to a telephone.

253.10(3)(c) (c) Informed consent. Except if a medical emergency exists and subject to sub. (3g), a woman's consent to an abortion is informed only if all of the following first take place:

253.10(3)(c)1. 1. Except as provided in sub. (3m), at least 24 hours before the abortion is to be performed or induced, the physician who is to perform or induce the abortion or any other qualified physician has, in person, orally informed the woman of all of the following:

253.10(3)(c)1.a. a. Whether or not, according to the reasonable medical judgment of the physician, the woman is pregnant.

253.10(3)(c)1.b. b. The probable gestational age of the unborn child at the time that the information is provided. The physician or other qualified physician shall also provide this information to the woman in writing at this time.

253.10(3)(c)1.c. c. The particular medical risks, if any, associated with the woman's pregnancy.

253.10(3)(c)1.d. d. The probable anatomical and physiological characteristics of the woman's unborn child at the time the information is given.

253.10(3)(c)1.e. e. The details of the medical or surgical method that would be used in performing or inducing the abortion.

253.10(3)(c)1.f. f. The medical risks associated with the particular abortion procedure that would be used, including the risks of infection, psychological trauma, hemorrhage, endometritis, perforated uterus, incomplete abortion, failed abortion, danger to subsequent pregnancies and infertility.

253.10(3)(c)1.gm. gm. That the pregnant woman is required to obtain an ultrasound that meets the requirements under sub. (3g), if she has not already had an ultrasound that meets those requirements. The physician, or other qualified physician, shall provide to the pregnant woman a list of providers that perform an ultrasound at no cost to the woman, as described in par. (em) 1.

253.10(3)(c)1.h. h. The recommended general medical instructions for the woman to follow after an abortion to enhance her safe recovery and the name and telephone number of a physician to call if complications arise after the abortion.

253.10(3)(c)1.hm. hm. If the abortion is induced by an abortion-inducing drug, that the woman must return to the abortion facility for a follow-up visit 12 to 18 days after the use of an abortion-inducing drug to confirm the termination of the pregnancy and evaluate the woman's medical condition.

253.10(3)(c)1.i. i. If, in the reasonable medical judgment of the physician, the woman's unborn child has reached viability, that the physician who is to perform or induce the abortion is required to take all steps necessary under s. 940.15 to preserve and maintain the life and health of the child.

253.10(3)(c)1.j. j. Any other information that a reasonable patient would consider material and relevant to a decision of whether or not to carry a child to birth or to undergo an abortion.

253.10(3)(c)1.jm. jm. That the woman has a right to refuse to consent to an abortion, that her consent is not voluntary if anyone is coercing her to consent to an abortion against her will, and that it is unlawful for the physician to perform or induce the abortion without her voluntary consent.

253.10(3)(c)1.k. k. That the woman may withdraw her consent to have an abortion at any time before the abortion is performed or induced.

253.10(3)(c)1.L. L. That, except as provided in sub. (3m), the woman is not required to pay any amount for performance or inducement of the abortion until at least 24 hours have elapsed after the requirements of this paragraph are met.

253.10(3)(c)2. 2. Except as provided in sub. (3m), at least 24 hours before the abortion is to be performed or induced, the physician who is to perform or induce the abortion, a qualified person assisting the physician or another qualified physician has, in person, orally informed the woman of all of the following:

253.10(3)(c)2.a. a. That benefits under the medical assistance program may be available for prenatal care, childbirth and neonatal care.

253.10(3)(c)2.b. b. That the father of the unborn child is liable for assistance in the support of the woman's child, if born, even if the father has offered to pay for the abortion.

253.10(3)(c)2.c. c. That the woman has a legal right to continue her pregnancy and to keep the child; to place the child in a foster home for 6 months or to petition a court for placement of the child in a foster home or group home or with a relative; or to place the child for adoption under a process that involves court approval both of the voluntary termination of parental rights and of the adoption.

253.10(3)(c)2.d. d. That the woman has the right to receive and review the printed materials described in par. (d). The physician or qualified person assisting the physician shall physically give the materials to the woman and shall, in person, orally inform her that the materials are free of charge, have been provided by the state and describe the unborn child and list agencies that offer alternatives to abortion and shall provide her with the current updated copies of the printed materials free of charge.

253.10(3)(c)2.e. e. If the woman has received a diagnosis of disability for her unborn child, that the printed materials described in par. (d) contain information on community-based services and financial assistance programs for children with disabilities and their families, information on support groups for people with disabilities and parents of children with disabilities and information on adoption of children with special needs.

253.10(3)(c)2.f. f. If the woman asserts that her pregnancy is the result of sexual assault or incest, that the printed materials described in par. (d) contain information on counseling services and support groups for victims of sexual assault and incest and legal protections available to the woman and her child if she wishes to oppose establishment of paternity or to terminate the father's parental rights.

253.10(3)(c)2.fm. fm. That the printed materials described in par. (d) contain information on services available for victims or individuals at risk of domestic abuse.

253.10(3)(c)2.g. g. That the printed materials described in par. (d) contain information on the availability of public and private agencies and services to provide the woman with information on family planning, as defined in s. 253.07 (1) (a), including natural family planning information.

253.10(3)(c)3. 3. The information that is required under subds. 1. and 2. is provided to the woman in an individual setting that protects her privacy, maintains the confidentiality of her decision and ensures that the information she receives focuses on her individual circumstances. This subdivision may not be construed to prevent the woman from having a family member, or any other person of her choice, present during her private counseling.

253.10(3)(c)4. 4. Whoever provides the information that is required under subd. 1. or 2., or both, provides adequate opportunity for the woman to ask questions, including questions concerning the pregnancy, her unborn child, abortion, foster care and adoption, and provides the information that is requested or indicates to the woman where she can obtain the information.

253.10(3)(c)5. 5. The woman certifies in writing on a form that the department shall provide, prior to performance or inducement of the abortion, that the information that is required under subds. 1. and 2. has been provided to her in the manner specified in subd. 3., that the ultrasound required under sub. (3g) has been performed or that requirement is waived under sub. (3m) (a), that she has been offered the information described in par. (d) and that all of her questions, as specified under subd. 4., have been answered in a satisfactory manner. The physician who is to perform or induce the abortion or the qualified person assisting the physician shall write on the certification form the name of the physician who is to perform or induce the abortion. The woman shall indicate on the certification form who provided the information to her and when it was provided and who performed the ultrasound and when it was performed, unless the ultrasound requirement is waived under sub. (3m) (a). If the ultrasound required under sub. (3g) was performed at a facility other than the facility where the physician who is to perform or induce the abortion is located, the woman shall provide to the physician who is to perform or induce the abortion the certification form described under sub. (3g) (d).

253.10(3)(c)6. 6. Prior to the performance or the inducement of the abortion, the physician who is to perform or induce the abortion or the qualified person assisting the physician receives the written certification that is required under subd. 5. The physician or qualified person assisting the physician shall place the certification in the woman's medical record and shall provide the woman with a copy of the certification.

253.10(3)(c)7. 7. If the woman considering an abortion is a minor, unless s. 48.375 (4) (a) 2. applies, the requirements to provide information to the woman under subds. 1. to 6. apply also to require provision of the information to the individual whose consent is also required under s. 48.375 (4) (a) 1. If the woman considering an abortion is an individual adjudicated incompetent in this state, the requirements to provide information to the woman under subds. 1. to 6. apply to also require provision of the information to the person appointed as the woman's guardian.

253.10(3)(d) (d) Printed information. By the date that is 60 days after May 16, 1996, the department shall cause to be published in English, Spanish, and other languages spoken by a significant number of state residents, as determined by the department, materials that are in an easily comprehensible format and are printed in type of not less than 12-point size. The department shall distribute a reasonably adequate number of the materials to county departments as specified under s. 46.245 and upon request, shall annually review the materials for accuracy and shall exercise reasonable diligence in providing materials that are accurate and current. The materials shall be all of the following:

253.10(3)(d)1. 1. Geographically indexed materials that are designed to inform a woman about public and private agencies, including adoption agencies, and services that are available to provide information on family planning, as defined in s. 253.07 (1) (a), including natural family planning information, to provide ultrasound imaging services, to assist her if she has received a diagnosis that her unborn child has a disability or if her pregnancy is the result of sexual assault or incest and to assist her through pregnancy, upon childbirth and while the child is dependent. The materials shall include a comprehensive list of the agencies available, a description of the services that they offer and a description of the manner in which they may be contacted, including telephone numbers and addresses, or, at the option of the department, the materials shall include a toll-free, 24-hour telephone number that may be called to obtain an oral listing of available agencies and services in the locality of the caller and a description of the services that the agencies offer and the manner in which they may be contacted. The materials shall provide information on the availability of governmentally funded programs that serve pregnant women and children. Services identified for the woman shall include medical assistance for pregnant women and children under s. 49.47 (4) (am) and 49.471, the availability of family or medical leave under s. 103.10, the Wisconsin works program under ss. 49.141 to 49.161, child care services, child support laws and programs and the credit for expenses for household and dependent care and services necessary for gainful employment under section 21 of the Internal Revenue Code. The materials shall state that it is unlawful to perform an abortion for which consent has been coerced, that any physician who performs or induces an abortion without obtaining the woman's voluntary and informed consent is liable to her for damages in a civil action and is subject to a civil penalty, that the father of a child is liable for assistance in the support of the child, even in instances in which the father has offered to pay for an abortion, and that adoptive parents may pay the costs of prenatal care, childbirth and neonatal care. The materials shall include information, for a woman whose pregnancy is the result of sexual assault or incest, on legal protections available to the woman and her child if she wishes to oppose establishment of paternity or to terminate the father's parental rights. The materials shall include information on services in the state that are available for victims or individuals at risk of domestic abuse.

253.10(3)(d)2. 2. Materials, including photographs, pictures or drawings, that are designed to inform the woman of the probable anatomical and physiological characteristics of the unborn child at 2-week gestational increments for the first 16 weeks of her pregnancy and at 4-week gestational increments from the 17th week of the pregnancy to full term, including any relevant information regarding the time at which the unborn child could possibly be viable. The pictures or drawings must contain the dimensions of the unborn child and must be realistic and appropriate for the stage of pregnancy depicted. The materials shall be objective, nonjudgmental and designed to convey only accurate scientific information about the unborn child at the various gestational ages, including appearance, mobility, brain and heart activity and function, tactile sensitivity and the presence of internal organs and external members. The materials shall also contain objective, accurate information describing the methods of abortion procedures commonly employed, the medical and psychological risks commonly associated with each such procedure, including the risks of infection, psychological trauma, hemorrhage, endometritis, perforated uterus, incomplete abortion, failed abortion, danger to subsequent pregnancies and infertility, and the medical risks commonly associated with carrying a child to birth.

253.10(3)(d)3. 3. A certification form for use under par. (c) 5. that lists, in a check-off format, all of the information required to be provided under that subdivision.

253.10(3)(e) (e) Requirement to obtain materials. A physician who intends to perform or induce an abortion or another qualified physician, who reasonably believes that he or she might have a patient for whom the information under par. (d) is required to be given, shall request a reasonably adequate number of the materials that are described under par. (d) from the department under par. (d) or from a county department as specified under s. 46.245.

253.10(3)(em) (em) Ultrasound materials and form.

253.10(3)(em)1.1. The department shall compile a list of facilities, including the names, addresses, and phone numbers, that provide ultrasounds at no cost. The department shall make this list available to the public and shall provide the list to every facility that performs or induces an abortion.

253.10(3)(em)2. 2. The department shall provide to every facility that performs ultrasounds at no cost a list of the requirements under sub. (3g).

253.10(3)(em)3. 3. Any facility that intends to perform ultrasounds on pregnant women who are seeking to have abortions performed or induced shall create a form on which a physician at that facility certifies that the requirements under sub. (3g) are satisfied and provides a date the requirements under sub. (3g) are satisfied.

253.10(3)(f) (f) Medical emergency. If a medical emergency exists, the physician who is to perform or induce the abortion necessitated by the medical emergency shall inform the woman, prior to the abortion if possible, of the medical indications supporting the physician's reasonable medical judgment that an immediate abortion is necessary to avert her death or that a 24-hour delay in performance or inducement of an abortion will create a serious risk of substantial and irreversible impairment of one or more of the woman's major bodily functions. If possible, the physician shall obtain the woman's written consent prior to the abortion. The physician shall certify these medical indications in writing and place the certification in the woman's medical record.

253.10(3)(g) (g) Presumptions. Satisfaction of the conditions required under par. (c) creates a rebuttable presumption that the woman's consent and, if the woman is a minor and if s. 48.375 (4) (a) 2. does not apply, the consent of the individual who also gives consent under s. 48.375 (4) (a) 1. to an abortion is informed. The presumption of informed consent may be overcome by a preponderance of evidence that establishes that the consent was obtained through fraud, negligence, deception, misrepresentation or omission of a material fact. There is no presumption that consent to an abortion is voluntary.

253.10(3g) (3g) Performance of ultrasound.

253.10(3g)(a)(a) Except as provided under sub. (3m) and except in a medical emergency and before a person may perform or induce an abortion on a pregnant woman, the physician who is to perform or induce the abortion, or any physician requested by the pregnant woman, shall do all of the following, or shall arrange for a person who is qualified to perform an ultrasound to do all of the following:

253.10(3g)(a)1. 1. Perform an obstetric ultrasound on the pregnant woman using whichever transducer the woman chooses after the options have been explained to her. A facility that offers ultrasounds at no cost to satisfy the requirements of this subsection shall have available transducers to perform both transabdominal and transvaginal ultrasounds.

253.10(3g)(a)2. 2. Provide a simultaneous oral explanation to the pregnant woman during the ultrasound of what the ultrasound is depicting, including the presence and location of the unborn child within the uterus, the number of unborn children, and the occurrence of the death of an unborn child, if such a death has occurred.

253.10(3g)(a)3. 3. Display the ultrasound images so that the pregnant woman may view them.

253.10(3g)(a)4. 4. Provide to the pregnant woman a medical description of the ultrasound images, including the dimensions of the unborn child and a description of any external features and internal organs that are present and viewable on the image.

253.10(3g)(a)5. 5. Provide a means for the pregnant woman to visualize any fetal heartbeat, if a heartbeat is detectable by the ultrasound transducer type chosen by the woman under subd. 1., and provide to the pregnant woman, in a manner understandable to a layperson, a simultaneous oral explanation.

253.10(3g)(b) (b) No person may require a pregnant woman to view the ultrasound images that are required to be displayed for and reviewed with her or to visualize any fetal heartbeat. No person, including the pregnant woman, may be subject to any penalty if the pregnant woman declines to view the displayed ultrasound images or to visualize any fetal heartbeat.

253.10(3g)(c) (c) The requirement under par. (a) does not apply if the physician, in a writing that is placed in the woman's medical record, certifies that the pregnant woman is undergoing a medical emergency and certifies the medical condition that constitutes the medical emergency.

253.10(3g)(d) (d) A physician other than a physician at the facility where the abortion is to be performed or induced may do or arrange for the performance of the activities necessary to satisfy the requirements of this subsection. A physician at a location other than the facility where the abortion is to be performed or induced who does or arranges for the performance of the activities under par. (a) shall certify on a form described under sub. (3) (em) 3. that the requirements of this subsection are satisfied and shall provide the date on which the requirements are satisfied.

253.10(3g)(e) (e) No person who has been convicted of a crime under ss. 940.22, 940.225, 948.02, 948.025, or 948.05 to 948.14 may perform any ultrasound that is required under this subsection.

253.10(3m) (3m) Pregnancy as the result of sexual assault or incest.

253.10(3m)(a)(a) A woman seeking an abortion may waive the 24-hour period required under sub. (3) (c) 1. (intro.) and L. and 2. (intro.) and may waive all of the requirements under sub. (3g) if all of the following are first done:

253.10(3m)(a)1. 1. The woman alleges that the pregnancy is the result of sexual assault under s. 940.225 (1), (2) or (3) and states that a report alleging the sexual assault has been made to law enforcement authorities.

253.10(3m)(a)2. 2. Whoever provides the information that is required under sub. (3) (c) 1. or 2., or both, confirms with law enforcement authorities that a report on behalf of the woman about the sexual assault has been made to law enforcement authorities, makes a notation to this effect and places the notation in the woman's medical record.

253.10(3m)(b) (b) The 24-hour period required under sub. (3) (c) 1. (intro.) and L. and 2. (intro.) is reduced to at least 2 hours if all of the following are first done:

253.10(3m)(b)1. 1. The woman alleges that the pregnancy is the result of incest under s. 948.06 (1) or (1m) and states that a report alleging the incest has been made to law enforcement authorities.

253.10(3m)(b)2. 2. Whoever provides the information that is required under sub. (3) (c) 1. or 2., or both, confirms with law enforcement authorities that a report on behalf of the woman about the incest has been made to law enforcement authorities, makes a notation to this effect and places the notation in the woman's medical record.

253.10(3m)(c) (c) Upon receipt by the law enforcement authorities of a request for confirmation under par. (a) 2. or (b) 2., and after reasonable verification of the identity of the woman and her consent to release of the information, the law enforcement authorities shall confirm whether or not the report has been made. No record of a request or confirmation made under this paragraph may be disclosed by the law enforcement authorities.

253.10(4) (4) Hotline. The department may maintain a toll-free telephone number that is available 24 hours each day, to provide the materials specified in sub. (3) (d) 1.

253.10(5) (5) Penalty. Any person who violates sub. (3), (3g) (a), or (3m) (a) 2. or (b) 2. shall be required to forfeit not less than $1,000 nor more than $10,000. No penalty may be assessed against the woman upon whom the abortion is performed or induced or attempted to be performed or induced.

253.10(6) (6) Civil remedies.

253.10(6)(a)(a) A person who violates sub. (3) or (3m) (a) 2. or (b) 2. is liable to the woman on or for whom the abortion was performed or induced for damages arising out of the performance or inducement of the abortion, including damages for personal injury and emotional and psychological distress.

253.10(6)(am) (am) Any of the following individuals may bring a claim for damages, including damages for personal injury and emotional and psychological distress, against a person who attempts to perform or performs an abortion in violation of sub. (3g):

253.10(6)(am)1. 1. A woman on whom an abortion is performed or attempted.

253.10(6)(am)2. 2. The father of the aborted unborn child or the unborn child that is attempted to be aborted.

253.10(6)(am)3. 3. Any grandparent of the aborted unborn child or the unborn child that is attempted to be aborted.

253.10(6)(b) (b) A person who has been awarded damages under par. (a) or (am) shall, in addition to any damages awarded under par. (a) or (am), be entitled to not less than $1,000 nor more than $10,000 in punitive damages for a violation that satisfies a standard under s. 895.043 (3).

253.10(6)(c) (c) A conviction under sub. (5) is not a condition precedent to bringing an action, obtaining a judgment or collecting the judgment under this subsection.

253.10(6)(d) (d) Notwithstanding s. 814.04 (1), a person who recovers damages under par. (a) or (b) may also recover reasonable attorney fees incurred in connection with the action.

253.10(6)(dm) (dm) A district attorney or the attorney general may institute an action for injunctive relief against any person who performs or attempts to perform an abortion in violation of sub. (3g).

253.10(6)(e) (e) A contract is not a defense to an action under this subsection.

253.10(6)(f) (f) Nothing in this subsection limits the common law rights of a person that are not in conflict with sub. (3).

253.10(7) (7) Affirmative defense. No person is liable under sub. (5) or (6) or under s. 441.07 (1g) (f), 448.02 (3) (a), or 457.26 (2) (gm) for failure under sub. (3) (c) 2. d. to provide the printed materials described in sub. (3) (d) to a woman or for failure under sub. (3) (c) 2. d., e., f., fm., or g. to describe the contents of the printed materials if the person has made a reasonably diligent effort to obtain the printed materials under sub. (3) (e) and s. 46.245 and the department and the county department under s. 46.215, 46.22, or 46.23 have not made the printed materials available at the time that the person is required to give them to the woman.

253.10(7m) (7m) Confidentiality in court proceedings.

253.10(7m)(a)(a) In every proceeding brought under this section, the court, upon motion or sua sponte, shall rule whether the identity of any woman upon whom an abortion was performed or induced or attempted to be performed or induced shall be kept confidential unless the woman waives confidentiality. If the court determines that a woman's identity should be kept confidential, the court shall issue orders to the parties, witnesses, and counsel and shall direct the sealing of the record and exclusion of individuals from courtrooms or hearing rooms to the extent necessary to safeguard the woman's identity from public disclosure. If the court issues an order to keep a woman's identity confidential, the court shall provide written findings explaining why the woman's identity should be kept confidential, why the order is essential to that end, how the order is narrowly tailored to its purpose, and why no reasonable less restrictive alternative exists.

253.10(7m)(b) (b) Any person, except for a public official, who brings an action under this section shall do so under a pseudonym unless the person obtains the written consent of the woman upon whom an abortion was performed or induced, or attempted to be performed or induced, in violation of this section.

253.10(7m)(c) (c) The section may not be construed to allow the identity of a plaintiff or a witness to be concealed from the defendant.

253.10(8) (8) Construction. Nothing in this section may be construed as creating or recognizing a right to abortion or as making lawful an abortion that is otherwise unlawful.

253.10 History History: 1985 a. 56, 176; 1991 a. 263; 1993 a. 27 s. 378; Stats. 1993 s. 253.10; 1995 a. 309; 1997 a. 27; 1999 a. 9; 2005 a. 155, 277, 387; 2007 a. 20; 2009 a. 28; 2011 a. 217; 2013 a. 37, 114.

253.10 AnnotationSection 253.10 (3) (c) 1. j. is unconstitutional. Karlin v. Foust, 975 F. Supp. 1177 (1997). This holding was not subject to the appeal in Karlin v. Foust, 188 F.3d 446.

253.10 Annotation Sub. (2) (d) is constitutional and preempts the operation of s. 48.374 (5) (b) 1. in the case of emergency abortions for minors. Sub. (3) (c) 2. is constitutional; physicians may rely on their "best medical judgment" in delivering the content to be conveyed to the patient on the specific listed topics and cannot be held liable because prosecutors disagree with information provided to a woman on a certain topic. Sub. (3) (c) 1. g. is constitutional. Karlin v. Foust, 188 F.3d 446 (7th Cir. 1999).



253.105 Prescription and use of abortion-inducing drugs.

253.105  Prescription and use of abortion-inducing drugs.

253.105(1)(1) In this section:

253.105(1)(a) (a) "Abortion" has the meaning given in s. 253.10 (2) (a).

253.105(1)(b) (b) "Abortion-inducing drug" has the meaning given in s. 253.10 (2) (am).

253.105(1)(c) (c) "Physician" has the meaning given in s. 448.01 (5).

253.105(2) (2) No person may give an abortion-inducing drug to a woman unless the physician who prescribed, or otherwise provided, the abortion-inducing drug for the woman:

253.105(2)(a) (a) Performs a physical exam of the woman before the information is provided under s. 253.10 (3) (c) 1.

253.105(2)(b) (b) Is physically present in the room when the drug is given to the woman.

253.105(3) (3) Penalty. Any person who violates sub. (2) is guilty of a Class I felony. No penalty may be assessed against a woman to whom an abortion-inducing drug is given.

253.105(4) (4) Civil remedies.

253.105(4)(a)(a) Any of the following persons has a claim against a person who intentionally or recklessly violates sub. (2):

253.105(4)(a)1. 1. A woman to whom an abortion-inducing drug was given in violation of sub. (2).

253.105(4)(a)2. 2. If the abortion-inducing drug was given to a minor in violation of sub. (2), a parent or guardian of the minor.

253.105(4)(a)3. 3. The father of the unborn child aborted as the result of an abortion-inducing drug given in violation of sub. (2), unless the pregnancy of the person to whom the abortion-inducing drug was given was the result of sexual assault in violation of s. 940.225, 944.06, 948.02, 948.025, 948.06, 948.085, or 948.09 and the violation was committed by the father.

253.105(4)(b) (b) A claim for relief under par. (a) may include:

253.105(4)(b)1. 1. Damages arising out of the inducement of the abortion, including damages for personal injury and emotional and psychological distress.

253.105(4)(b)2. 2. Punitive damages for a violation that satisfies the standard under s. 895.043 (3).

253.105(4)(c) (c) Notwithstanding s. 814.04 (1), a person who recovers damages under this subsection may also recover reasonable attorney fees incurred in connection with the action.

253.105(4)(d) (d) A conviction under sub. (3) is not a condition precedent to bringing an action, obtaining a judgment, or collecting a judgment under this subsection.

253.105(4)(e) (e) A contract is not a defense to an action under this subsection.

253.105(4)(f) (f) Nothing in this section limits the common law rights of a person that are not in conflict with sub. (2).

253.105(5) (5) Confidentiality in court proceedings.

253.105(5)(a)(a) In every proceeding brought under this section, the court, upon motion or sua sponte, shall rule whether the identity of any woman upon whom an abortion was induced or attempted to be induced shall be kept confidential unless the woman waives confidentiality. If the court determines that a woman's identity should be kept confidential, the court shall issue orders to the parties, witnesses, and counsel and shall direct the sealing of the record and exclusion of individuals from courtrooms or hearing rooms to the extent necessary to safeguard the woman's identity from public disclosure. If the court issues an order to keep a woman's identity confidential, the court shall provide written findings explaining why the woman's identity should be kept confidential, why the order is essential to that end, how the order is narrowly tailored to its purpose, and why no reasonable less restrictive alternative exists.

253.105(5)(b) (b) Any person, except for a public official, who brings an action under this section shall do so under a pseudonym unless the person obtains the written consent of the woman upon whom an abortion was induced, or attempted to be induced, in violation of this section.

253.105(5)(c) (c) The section may not be construed to allow the identity of a plaintiff or a witness to be concealed from the defendant.

253.105(6) (6) Construction. Nothing in this section may be construed as creating or recognizing a right to abortion or as making lawful an abortion that is otherwise unlawful.

253.105 History History: 2011 a. 217.



253.11 Infant blindness.

253.11  Infant blindness.

253.11(1)(1) For the prevention of ophthalmia neonatorum or infant blindness the attending physician or midwife shall use a prophylactic agent approved by the department.

253.11(2) (2) In a confinement not attended by a physician or nurse-midwife, if one or both eyes of an infant become inflamed, swollen and red or show an unnatural discharge at any time within 2 weeks after birth, the nurse, parents, or other person in charge shall report the facts in writing within 6 hours to the local health officer who shall immediately warn the person of the danger. The local health officer shall employ at the expense of the local health department a competent physician to examine and treat the case.

253.11(3) (3) Any person who violates this section may be required to forfeit not more than $1,000.

253.11 History History: 1979 c. 221; 1987 a. 332; 1993 a. 27 s. 314; Stats. 1993 s. 253.11.



253.115 Newborn hearing screening.

253.115  Newborn hearing screening.

253.115(1) (1)  Definitions. In this section:

253.115(1)(a) (a) "Hearing loss" means an inability in one or both ears to detect sounds at 30 decibels hearing level or greater in the frequency region of 500 to 4,000 hertz that affects speech recognition and auditory comprehension.

253.115(1)(b) (b) "Hertz" means a unit of frequency equal to one cycle per second.

253.115(1)(c) (c) "Hospital" has the meaning given in s. 50.33 (2).

253.115(1)(d) (d) "Infant" means a child from birth to 3 months of age.

253.115(1)(e) (e) "Newborn hearing screening program" means a system of a hospital under which an infant may be tested, using currently available medical techniques, to determine if the infant has a hearing loss.

253.115(2) (2) Screening program report. Beginning July 1, 2002, the department shall annually collect information from hospitals for the previous calendar year concerning the numbers of deliveries in each hospital and the availability in each hospital of a newborn hearing screening program. From this information, by July 31, 2003, and annually thereafter, the department shall determine the percentage of deliveries in this state that are performed in hospitals that have newborn hearing screening programs and shall report this information to the appropriate standing committees of the legislature under s. 13.172 (3).

253.115(3) (3) Hospital screening program. If, by August 5, 2003, the department determines that fewer than 88% of all deliveries in this state are performed in hospitals that have a newborn hearing screening program and so notifies the hospitals, every hospital shall, by January 1, 2004, have a newborn hearing screening program that is available to all infants who are delivered in the hospital.

253.115(4) (4) Screening required. Except as provided in sub. (6), the physician, nurse-midwife licensed under s. 441.15, or certified professional midwife licensed under s. 440.982 who attended the birth shall ensure that the infant is screened for hearing loss before being discharged from a hospital, or within 30 days of birth if the infant was not born in a hospital.

253.115(5) (5) Referral to follow-up services. The department shall provide referrals to intervention programs for hearing loss.

253.115(6) (6) Exceptions.

253.115(6)(a)(a) Subsection (4) does not apply if the parents or legal guardian of the child object to a screen for hearing loss on the grounds that the test conflicts with their religious tenets and practices.

253.115(6)(b) (b) No screening may be performed under sub. (4) unless the parents or legal guardian are fully informed of the purposes of a screen for hearing loss and have been given reasonable opportunity to object under par. (a) to the screen.

253.115(7) (7) Screening results.

253.115(7)(a)(a) The physician, nurse-midwife licensed under s. 441.15, or certified professional midwife licensed under s. 440.982 who is required to ensure that the infant is screened for hearing loss under sub. (4) shall do all of the following:

253.115(7)(a)1. 1. Ensure the parents or legal guardian are advised of the screening results.

253.115(7)(a)2. 2. If the infant has an abnormal hearing screening result, ensure the parents or legal guardian are provided information on available resources for diagnosis and treatment of hearing loss.

253.115(7)(a)3. 3. Send to the state laboratory of hygiene board screening results and the infant's risk factors to contract a hearing loss.

253.115(7)(b) (b) The state laboratory of hygiene board shall send the information provided under par. (a) 3. to the department.

253.115(8) (8) Confidentiality. Except as provided under sub. (7) (a) 3. and (b), no information obtained under this section from the parents or legal guardian may be disclosed except for use in statistical data compiled by the department without reference to the identity of any individual and except as provided in s. 146.82 (2).

253.115 History History: 1999 a. 9, 185; 2009 a. 279; 2011 a. 260.



253.12 Birth defect prevention and surveillance system.

253.12  Birth defect prevention and surveillance system.

253.12(1)(1)  Definitions. In this section:

253.12(1)(a) (a) "Birth defect" means any of the following conditions affecting an infant or child that occurs prior to or at birth and that requires medical or surgical intervention or interferes with normal growth and development:

253.12(1)(a)1. 1. A structural deformation, disruption or dysplasia.

253.12(1)(a)2. 2. A genetic, inherited or biochemical disease.

253.12(1)(b) (b) "Pediatric specialty clinic" means a clinic the primary purpose of which is to provide pediatric specialty diagnostic, counseling and medical management services to persons with birth defects by a physician subspecialist.

253.12(1)(c) (c) "Infant or child" means a human being from birth to the age of 2 years.

253.12(1)(d) (d) "Physician" has the meaning given in s. 448.01 (5).

253.12(2) (2) Reporting.

253.12(2)(a)(a) Except as provided in par. (b), all of the following shall report in the manner prescribed by the department under sub. (3) (a) 3. a birth defect in an infant or child:

253.12(2)(a)1. 1. A pediatric specialty clinic in which the birth defect is diagnosed in an infant or child or treatment for the birth defect is provided to the infant or child.

253.12(2)(a)2. 2. A physician who diagnoses the birth defect or provides treatment to the infant or child for the birth defect.

253.12(2)(am) (am) Any hospital in which a birth defect is diagnosed in an infant or child or treatment is provided to the infant or child may report the birth defect in the manner prescribed by the department under sub. (3) (a) 3.

253.12(2)(b) (b) No person specified under par. (a) need report under par. (a) if that person knows that another person specified under par. (a) or (am) has already reported to the department the required information with respect to the same birth defect of the same infant or child.

253.12(2)(c) (c) If the department determines that there is a discrepancy in any data reported under this subsection, the department may request a physician, hospital or pediatric specialty clinic to provide to the department information contained in the medical records of patients who have a confirmed or suspected birth defect diagnosis. The physician, hospital or pediatric specialty clinic shall provide that information within 10 working days after the department requests it.

253.12(2)(d) (d) The department may not require a person specified under par. (a) 1. or 2. to report the name of an infant or child for whom a report is made under par. (a) if the parent or guardian of the infant or child refuses to consent in writing to the release of the name or address of the infant or child.

253.12(2)(e) (e) If the address of an infant or child for whom a report is made under par. (a) is included in the report, the department shall encode the address to refer to the same geographical location.

253.12(3) (3) Department duties and powers.

253.12(3)(a)(a) The department shall do all of the following:

253.12(3)(a)1. 1. Establish and maintain an up-to-date registry that documents the diagnosis in this state of any infant or child who has a birth defect, regardless of the residence of the infant or child. The department shall include in the registry information that will facilitate all of the following:

253.12(3)(a)1.a. a. Identification of risk factors for birth defects.

253.12(3)(a)1.b. b. Investigation of the incidence, prevalence and trends of birth defects using epidemiological surveys.

253.12(3)(a)1.c. c. Development of primary preventive strategies to decrease the occurrence of birth defects without increasing abortions.

253.12(3)(a)1.d. d. Referrals for early intervention or other appropriate services.

253.12(3)(a)2. 2. Specify by rule the birth defects the existence of which requires a report under sub. (2) to be submitted to the department.

253.12(3)(a)3. 3. Specify by rule the content, format and procedures for submitting a report under sub. (2).

253.12(3)(a)4. 4. Notify the persons specified under sub. (2) (a) of their obligation to report.

253.12(3)(b) (b) The department may monitor the data contained in the reports submitted under sub. (2) to ensure the quality of that data and to make improvements in reporting methods.

253.12(3)(c) (c) The department shall, not more than 10 years from the date of receipt of a report under sub. (2), delete from any file of the department the name of an infant or child that is contained in the report.

253.12(4) (4) Council on birth defect prevention and surveillance. The council on birth defect prevention and surveillance shall meet at least 4 times per year and shall do all of the following:

253.12(4)(a) (a) Make recommendations to the department regarding the establishment of a registry that documents the diagnosis in the state of an infant or child who has a birth defect, as required under sub. (3) (a) 1. and regarding the rules that the department is required to promulgate under sub. (3) (a) 2. and 3. on the birth defects to be reported under sub. (2) and on the general content and format of the report under sub. (2) and procedures for submitting the report. The council shall also make recommendations regarding the content of a report that, because of the application of sub. (2) (d), does not contain the name of the subject of the report.

253.12(4)(b) (b) Coordinate with the early intervention interagency coordinating council to facilitate the delivery of early intervention services to children from birth to 3 years with developmental needs.

253.12(4)(c) (c) Advise the secretary and make recommendations regarding the registry established under sub. (3) (a) 1.

253.12(4)(d) (d) Beginning April 1, 2002, and biennially thereafter, submit to the appropriate standing committees under s. 13.172 (3) a report that details the effectiveness, utilization and progress of the registry established under sub. (3) (a) 1.

253.12(5) (5) Confidentiality.

253.12(5)(a)(a) Any information contained in a report made to the department under sub. (2) that may specifically identify the subject of the report is confidential. The department may not release that confidential information except to the following, under the following conditions:

253.12(5)(a)1. 1. The parent or guardian of an infant or child for whom a report is made under sub. (2).

253.12(5)(a)2. 2. A local health officer, a local birth-to-3 coordinator or an agency under contract with the department to administer the children with special health care needs program, upon receipt of a written request and informed written consent from the parent or guardian of the infant or child. The local health officer may disclose information received under this subdivision only to the extent necessary to render and coordinate services and follow-up care for the infant or child or to conduct a health, demographic or epidemiological investigation. The local health officer shall destroy all information received under this subdivision within one year after receiving it.

253.12(5)(a)3. 3. A physician, hospital or pediatric specialty clinic reporting under sub. (2), for the purpose of verification of information reported by the physician, hospital or pediatric specialty clinic.

253.12(5)(a)4. 4. A representative of a federal or state agency upon written request and to the extent that the information is necessary to perform a legally authorized function of that agency, including investigation of causes, mortality, methods of prevention and early intervention, treatment or care of birth defects, associated diseases or disabilities. The information may not include the name or address of an infant or child with a condition reported under sub. (2). The department shall notify the parent or guardian of an infant or child about whom information is released under this subdivision, of the release. The representative of the federal or state agency may disclose information received under this paragraph only as necessary to perform the legally authorized function of that agency for which the information was requested.

253.12(5)(b) (b) The department may also release confidential information to a person proposing to conduct research if all of the following conditions are met:

253.12(5)(b)1. 1. The person proposing to conduct the research applies in writing to the department for approval to perform the research and the department approves the application. The application for approval shall include a written protocol for the proposed research, the person's professional qualifications to perform the proposed research and any other information requested by the department.

253.12(5)(b)2. 2. The research is for the purpose of studying birth defects surveillance and prevention.

253.12(5)(b)3. 3. If the research will involve direct contact with a subject of a report made under sub. (2) or with any member of the subject's family, the department determines that the contact is necessary for meeting the research objectives and that the research is in response to a public health need or is for the purpose of or in connection with birth defects surveillance or investigations sponsored and conducted by public health officials. The department must also determine that the research has been approved by a certified institutional review board or a committee for the protection of human subjects in accordance with the regulations for research involving human subjects required by the federal department of health and human services for projects supported by that agency. Contact may only be made with the written informed consent of the parent or guardian of the subject of the report and in a manner and method approved by the department.

253.12(5)(b)4. 4. The person agrees in writing that the information provided will be used only for the research approved by the department.

253.12(5)(b)5. 5. The person agrees in writing that the information provided will not be released to any person except other persons involved in the research.

253.12(5)(b)6. 6. The person agrees in writing that the final product of the research will not reveal information that may specifically identify the subject of a report made under sub. (2).

253.12(5)(b)7. 7. The person agrees in writing to any other conditions imposed by the department.

253.12(6) (6) Information not admissible. Information collected under this section is not admissible as evidence during the course of a civil or criminal action or proceeding or an administrative proceeding, except for the purpose of enforcing this section.

253.12(7) (7) Funding. From the appropriation account under s. 20.435 (1) (gm), the department shall allocate $95,000 annually for the birth defect prevention and surveillance system under this section.

253.12 History History: 1987 a. 371; 1991 a. 178; 1993 a. 27 ss. 347, 349; Stats. 1993 s. 253.12; 1993 a. 335; 1995 a. 27 s. 9145 (1); 1995 a. 417; 1997 a. 164, 252; 1999 a. 32, 114, 186; 2001 a. 38; 2009 a. 28.



253.13 Tests for congenital disorders.

253.13  Tests for congenital disorders.

253.13(1) (1)  Tests; requirements. The attending physician or nurse licensed under s. 441.15 shall cause every infant born in each hospital or maternity home, prior to its discharge therefrom, to be subjected to tests for congenital and metabolic disorders, as specified in rules promulgated by the department. If the infant is born elsewhere than in a hospital or maternity home, the attending physician, nurse licensed under s. 441.15, or birth attendant who attended the birth shall cause the infant, within one week of birth, to be subjected to these tests.

253.13(2) (2) Tests; diagnostic, dietary and follow-up counseling program; fees. The department shall contract with the state laboratory of hygiene to perform any tests under this section that are laboratory tests and to furnish materials for use in the tests. The department shall provide necessary diagnostic services, special dietary treatment as prescribed by a physician for a patient with a congenital disorder as identified by tests under this section, and follow-up counseling for the patient and his or her family. The department shall impose a fee, by rule, for tests performed under this section sufficient to pay for services provided under the contract. The department shall include as part of the fee established by rule amounts to fund the provision of diagnostic and counseling services, special dietary treatment, and periodic evaluation of infant screening programs, the costs of consulting with experts under sub. (5), the costs of administering the hearing screening program under s. 253.115, and the costs of administering the congenital disorder program under this section and shall credit these amounts to the appropriation accounts under s. 20.435 (1) (ja) and (jb).

253.13(3) (3) Exceptions. This section shall not apply if the parents or legal guardian of the child object thereto on the grounds that the test conflicts with their religious tenets and practices or with their personal convictions. No tests may be performed under this section unless the parents or legal guardian are fully informed of the purposes of testing under this section and have been given reasonable opportunity to object as authorized in this subsection to such tests.

253.13(4) (4) Confidentiality and reporting.

253.13(4)(a)(a) The state laboratory of hygiene shall provide its laboratory test results to the physician, who shall advise the parents or legal guardian of the results. No information obtained under this section from the parents or guardian or from tests performed under this section may be disclosed except for use in statistical data compiled by the department without reference to the identity of any individual and except as provided in s. 146.82 (2). The state laboratory of hygiene board shall provide to the department the names and addresses of parents of infants who have positive test results.

253.13(4)(b) (b) The department may require reporting in connection with the tests performed under this section for use in statistical data compilation and for evaluation of infant screening programs.

253.13(5) (5) Related services. The department shall disseminate information to families whose children suffer from congenital disorders and to women of child-bearing age with a history of congenital disorders concerning the need for and availability of follow-up counseling and special dietary treatment and the necessity for testing infants. The department shall also refer families of children who suffer from congenital disorders to available health services programs and shall coordinate the provision of these programs. The department shall periodically consult appropriate experts in reviewing and evaluating the state's infant screening programs.

253.13 History History: 1977 c. 160; 1983 a. 157; 1985 a. 255; 1987 a. 27; 1989 a. 31; 1991 a. 39, 177; 1993 a. 27 s. 316; Stats. 1993 s. 253.13; 1995 a. 27 s. 9126 (19); 2001 a. 16, 52; 2007 a. 20 s. 9121 (6) (a); 2009 a. 28, 279; 2011 a. 32; 2013 a. 135.

253.13 Annotation A physician and parent may enter an agreement to perform a PKU test after the infant has left the hospital without violating sub. (1). 61 Atty. Gen. 66.



253.14 Sudden infant death syndrome.

253.14  Sudden infant death syndrome.

253.14(1) (1) The department shall prepare and distribute printed informational materials relating to sudden infant death syndrome. The materials shall be directed toward the concerns of parents of victims of sudden infant death syndrome and shall be distributed to maximize availability to the parents.

253.14(2) (2) The department shall make available upon request follow-up counseling by trained health care professionals for parents and families of victims of sudden infant death syndrome.

253.14 History History: 1977 c. 246; Stats. 1977 s. 146.025; 1977 c. 447; Stats. 1977 s. 146.026; 1993 a. 27 s. 343; Stats. 1993 s. 253.14.



253.15 Shaken baby syndrome and impacted babies.

253.15  Shaken baby syndrome and impacted babies.

253.15(1)(1)  Definitions. In this section:

253.15(1)(a) (a) "Board" means the child abuse and neglect prevention board.

253.15(1)(b) (b) "County department" means a county department of human services or social services under s. 46.215, 46.22, or 46.23.

253.15(1)(c) (c) "Health care provider" means any person who is licensed, registered, permitted, or certified by the department of health services or the department of safety and professional services to provide health care services in this state.

253.15(1)(d) (d) "Impacted baby" means an infant or young child who suffers death or great bodily harm as a result of being thrown against a surface, hard or soft.

253.15(1)(e) (e) "Nonprofit organization" means an organization described in section 501 (c) (3) of the Internal Revenue Code that is dedicated to the prevention of shaken baby syndrome and impacted babies and the support of families affected by shaken baby syndrome or an impacted baby.

253.15(1)(f) (f) "Shaken baby syndrome" means a severe form of brain injury that occurs when an infant or young child is shaken forcibly enough to cause the brain to rebound against his or her skull.

253.15(2) (2) Informational materials. The board shall purchase or prepare or arrange with a nonprofit organization to prepare printed and audiovisual materials relating to shaken baby syndrome and impacted babies. The materials shall include information regarding the identification and prevention of shaken baby syndrome and impacted babies, the grave effects of shaking or throwing on an infant or young child, appropriate ways to manage crying, fussing, or other causes that can lead a person to shake or throw an infant or young child, and a discussion of ways to reduce the risks that can lead a person to shake or throw an infant or young child. The materials shall be prepared in English, Spanish, and other languages spoken by a significant number of state residents, as determined by the board. The board shall make those written and audiovisual materials available to all hospitals, maternity homes, and nurse-midwives licensed under s. 441.15 that are required to provide or make available materials to parents under sub. (3) (a) 1., to the department and to all county departments and nonprofit organizations that are required to provide the materials to child care providers under sub. (4) (d), and to all school boards and nonprofit organizations that are permitted to provide the materials to pupils in one of grades 5 to 8 and in one of grades 10 to 12 under sub. (5). The board shall also make those written materials available to all county departments and Indian tribes that are providing home visitation services under s. 48.983 (4) (b) 1. and to all providers of prenatal, postpartum, and young child care coordination services under s. 49.45 (44). The board may make available the materials required under this subsection to be made available by making those materials available at no charge on the board's Internet site.

253.15(3) (3) Information to parents.

253.15(3)(a)(a)

253.15(3)(a)1.1. Before an infant who is born at or on route to a hospital or maternity home is discharged from the hospital or maternity home, the attending physician, the attending nurse midwife, or another trained, designated staff member of the hospital or maternity home shall provide to the parents of the infant, without cost to those parents, a copy of the written materials purchased or prepared under sub. (2), shall inform those parents of the availability of the audiovisual materials purchased or prepared under sub. (2), and shall make those audiovisual materials available for those parents to view.

253.15(3)(a)2. 2. Within 7 days after the birth of an infant who is born elsewhere than at or on route to a hospital or maternity home, the attending physician, the attending nurse-midwife, or a trained, designated birth attendant who attended the birth of the child shall provide to the parents of the infant, without cost to those parents, a copy of the written materials purchased or prepared under sub. (2) and shall inform those parents of the availability of the audiovisual materials purchased or prepared under sub. (2).

253.15(3)(b) (b) At the same time that the written materials and explanation are provided under par. (a) 1., or 2., the person who provides the written materials and explanation shall also provide the parent with a form prepared by the board in English, Spanish, and other languages spoken by a significant number of state residents, as determined by the board, that includes all of the following:

253.15(3)(b)1. 1. A statement that the parent has been advised as to the grave effects of shaking or throwing on an infant or young child and of appropriate ways to manage crying, fussing, or other causes that can lead a person to shake or throw an infant or young child.

253.15(3)(b)2. 2. A telephone number that the parent may call to obtain assistance on how to care for an infant or young child, which may be the telephone number of the infant's physician, the hospital or maternity home at or on route to which the infant was born, the nurse-midwife that attended the birth of the infant, if born elsewhere than at or on route to a hospital or maternity home, or a help line established by the hospital, maternity home, or nurse-midwife.

253.15(3)(b)3. 3. A statement that the parent will share the information specified in subds. 1. and 2. with all persons who provide care for the infant.

253.15(3)(c) (c) In preparing the form under par. (b), the board may not include in the form a signature line for the parent to sign or any other requirement that the parent sign the form.

253.15(3)(d) (d) The person who provides the written materials and explanation under par. (a) 1. or 2. and the form under par. (b) shall include in the records of the hospital, maternity home, or nurse-midwife relating to the infant a statement that the written materials, explanation, and form have been provided as required under pars. (a) 1. or 2. and (b) and that the audiovisual materials have been made available as required under par. (a) 1. or that the parents have been informed of their availability as required under par. (a) 2., whichever is applicable.

253.15(4) (4) Training for child care providers.

253.15(4)(a)(a) Before an individual may obtain a license to operate a child care center under s. 48.65 for the care and supervision of children under 5 years of age or enter into a contract to provide a child care program under s. 120.13 (14) for the care and supervision of children under 5 years of age, the individual shall receive training relating to shaken baby syndrome and impacted babies that is approved or provided by the department or that is provided by a nonprofit organization arranged by the department to provide that training.

253.15(4)(b) (b) Before an individual may be certified under s. 48.651 as a child care provider of children under 5 years of age, the individual shall receive training relating to shaken baby syndrome and impacted babies that is approved or provided by the certifying department in a county having a population of 500,000 or more, county department, or agency contracted with under s. 48.651 (2) or that is provided by a nonprofit organization arranged by that department, county department, or contracted agency to provide that training.

253.15(4)(c) (c) Before an employee or volunteer of a child care center licensed under s. 48.65, a child care provider certified under s. 48.651, or a child care program established under s. 120.13 (14) may provide care and supervision for children under 5 years of age, the employee or volunteer shall receive training relating to shaken baby syndrome and impacted babies that is approved or provided by the department or the certifying county department or agency contracted with under s. 48.651 (2) or that is provided by a nonprofit organization arranged by the department or that county department or contracted agency to provide that training.

253.15(4)(d) (d) The person conducting the training shall provide to the individual receiving the training, without cost to the individual, a copy of the written materials purchased or prepared under sub. (2), a presentation of the audiovisual materials purchased or prepared under sub. (2), and an oral explanation of those written and audiovisual materials.

253.15(4)(e) (e) Any training relating to shaken baby syndrome and impacted babies that an individual obtains in connection with military service, as defined in s. 111.32 (12g), counts toward satisfying the training requirements under par. (a), (b), or (c), if the individual demonstrates to the satisfaction of the department that the training obtained in that connection is substantially equivalent to the training required under par. (a), (b), or (c).

253.15(5) (5) Instruction for pupils. Each school board shall provide or arrange with a nonprofit organization or health care provider to provide age-appropriate instruction relating to shaken baby syndrome and impacted babies for pupils in one of grades 5 to 8 and in one of grades 10 to 12. The person providing the instruction may provide to each pupil receiving the instruction a copy of the written materials purchased or prepared under sub. (2), a presentation of the audiovisual materials purchased or prepared under sub. (2), and an oral explanation of those written and audiovisual materials.

253.15(6) (6) Information to home visitation or care coordination services recipients. A county department or Indian tribe that is providing home visitation services under s. 48.983 (4) (b) 1. and a provider of prenatal, postpartum, and young child care coordination services under s. 49.45 (44) shall provide to a recipient of those services, without cost, a copy of the written materials purchased or prepared under sub. (2) and an oral explanation of those materials.

253.15(7) (7) Immunity from liability.

253.15(7)(a)(a) The board, a nonprofit organization specified under sub. (2), or a person from whom the board purchases the materials specified in sub. (2) is immune from liability for any damages resulting from any good faith act or omission in preparing and distributing, or in failing to prepare and distribute, the materials specified in sub. (2).

253.15(7)(b) (b) A hospital, maternity home, physician, nurse-midwife, other staff member of a hospital or maternity home, or other birth attendant attending the birth of an infant is immune from liability for any damages resulting from any good faith act or omission in providing or failing to provide the written and audiovisual materials specified in sub. (3) (a) or the form specified in sub. (3) (b).

253.15(7)(c) (c) The department, a county department, a nonprofit organization specified under sub. (4) (a), (b), or (c), or any other person that provides the training under sub. (4) (a), (b), or (c) and the written and audiovisual materials and oral explanation specified in sub. (4) (d) is immune from liability for any damages resulting from any good faith act or omission in approving, providing, or failing to approve or provide that training, those materials, and that explanation. A school board is immune from liability for any damages resulting from any good faith act or omission in connection with the provision of, or the failure to provide, the training under sub. (4) (a) or (c) and the written and audiovisual materials and oral explanation specified in sub. (4) (d).

253.15(7)(d) (d) A school board, nonprofit organization, or health care provider specified under sub. (5) is immune from liability for any damages resulting from any good faith act or omission in providing or failing to provide the instruction and the written and audiovisual materials and oral explanation specified in sub. (5).

253.15(7)(e) (e) A county department or Indian tribe that is providing home visitation services under s. 48.983 (4) (b) 1. and a provider of prenatal, postpartum, and young child care coordination services under s. 49.45 (44) is immune from liability for any damages resulting from any good faith act or omission in providing or failing to provide the written materials and oral explanation specified in sub. (6).

253.15(8) (8) Identification of shaken or impacted babies. The department of health services shall identify all infants and young children who have shaken baby syndrome or who are impacted babies and all infants and young children who have died as a result of being shaken or thrown by using the statewide automated child welfare information system established under s. 48.47 (7g) and child fatality information compiled by the department of justice. For each infant or young child so identified, the department of health services shall document the age, sex, and other characteristics of the infant or young child that are relevant to the prevention of shaken baby syndrome and impacted babies and, if known, the age, sex, employment status, and residence of the person who shook or threw the infant or young child, the relationship of that person to the infant or young child, and any other characteristics of that person that are relevant to the prevention of shaken baby syndrome and impacted babies.

253.15 History History: 2005 a. 165; 2007 a. 20 ss. 3059 to 3065, 9121 (6) (a); 2007 a. 96; 2009 a. 28, 180, 185; 2011 a. 32, 120.



253.16 Reducing fetal and infant mortality and morbidity.

253.16  Reducing fetal and infant mortality and morbidity.

253.16(1)(1) In this section, "infant" means a child from birth to 12 months of age.

253.16(2) (2) In a county with a population of at least 190,000 but less than 230,000, from the appropriation account under s. 20.435 (1) (eu), the department shall award a grant in each fiscal year to the city health department to provide a program of services to reduce fetal and infant mortality and morbidity.

253.16(2m) (2m)

253.16(2m)(a)(a) At least 90 percent of the moneys awarded under sub. (2) and distributed under 2009 Wisconsin Act 28, section 9122 (5v) (j), shall be used for direct services provided to families participating in the program under sub. (2).

253.16(2m)(b) (b) The moneys referenced in par. (a) may be used as the state share of Medical Assistance for case management services provided under s. 49.45 (25).

253.16(3) (3) Notwithstanding s. 251.08, in implementing the program under sub. (2), the city health department shall, directly or by contract, do all of the following in or on behalf of areas of the county that are encompassed by the zip codes 53402 to 53406 and that are at risk for high fetal and infant mortality and morbidity, as determined by the department of health services:

253.16(3)(a) (a) Collaborate with faculty in the health disciplines of an academic institution and with a hospital that serves significant populations at high risk for poor birth outcomes, including low birth weights, prematurity, and gestational diabetes, to identify and implement best practices and evidence-based practices to reduce fetal and infant mortality and morbidity.

253.16(3)(b) (b) Identify necessary preconception, prenatal, and postnatal services and assess the availability of these services for women in the areas who lack insurance coverage or who are recipients of the Medical Assistance program or the Badger Care health care program.

253.16(3)(c) (c) Develop and implement models of care for all women in the areas who meet risk criteria, as specified by the department of health services, and provide comprehensive prenatal and postnatal care coordination and other services, including home visits, by registered nurses who are public health nurses or who meet the qualifications of public health nurses, as specified in s. 250.06 (1), or by social workers, as defined in s. 252.15 (1) (er).

253.16(3)(d) (d) Conduct social marketing, including outreach, assuring health care access, public awareness programs, community health education programs, and other best practices and evidence-based practices, to reduce fetal and infant mortality and morbidity.

253.16(3)(e) (e) Evaluate the quality and effectiveness of the services provided under pars. (c) and (d).

253.16(3)(f) (f) Maximize and leverage additional resources, including the maximum allowable Medical Assistance reimbursement for services provided under the program under sub. (2).

253.16(4) (4) The city health department shall prepare a report on fetal and infant mortality and morbidity in areas of the county that are encompassed by the zip codes 53402 to 53406. The report shall be derived, at least in part, from a multidisciplinary review of all fetal and infant deaths in the relevant year and shall specify causation found for the mortality and morbidity. The city health department shall submit the report to all of the following:

253.16(4)(a) (a) The city of Racine.

253.16(4)(b) (b) The department of health services.

253.16(4)(c) (c) The legislature, in the manner provided under s. 13.172 (3).

253.16(4)(d) (d) The governor.

253.16(5) (5) The department shall do all of the following:

253.16(5)(a) (a) Work with the city and the city health department by providing oversight and approval of the program under sub. (2).

253.16(5)(b) (b) Explore ways to maximize the use of federally qualified health centers for the program under sub. (2).

253.16 History History: 2007 a. 20 s. 9121 (6d); 2009 a. 28 ss. 2550d to 2550h, 3410; Stats. 2009 s. 253.16; 2009 a. 276.



253.165 Right to breast-feed.

253.165  Right to breast-feed. A mother may breast-feed her child in any public or private location where the mother and child are otherwise authorized to be. In such a location, no person may prohibit a mother from breast-feeding her child, direct a mother to move to a different location to breast-feed her child, direct a mother to cover her child or breast while breast-feeding, or otherwise restrict a mother from breast-feeding her child as provided in this section.

253.165 History History: 2009 a. 148 s. 1; 2011 a. 260 s. 80.






254. Environmental health.

254.01 Definitions.

254.01  Definitions. In this chapter:

254.01(1) (1) "Environmental health" means the assessment, management, control and prevention of environmental factors that may adversely affect the health, comfort, safety or well-being of individuals.

254.01(2) (2) "Human health hazard" means a substance, activity or condition that is known to have the potential to cause acute or chronic illness, to endanger life, to generate or spread infectious diseases, or otherwise injuriously to affect the health of the public.

254.01 History History: 1993 a. 27; 2007 a. 130.



254.015 Departmental power; designation.

254.015  Departmental power; designation. The department may designate a local health department to carry out a function of the department under this chapter.

254.015 History History: 1993 a. 27.



254.02 Health risk assessments.

254.02  Health risk assessments.

254.02(1) (1) In this section:

254.02(1)(a) (a) "Adverse health effect" means a condition that results in human morbidity, mortality, impaired reproductive function or toxicity or teratogenic, carcinogenic or mutagenic effects.

254.02(1)(b) (b) "Health risk assessment" means the determination of the relationship between the magnitude of exposure to environmental hazards and the probability of occurrence of adverse health effects.

254.02(2) (2) The department is the lead state agency for health risk assessment.

254.02(3) (3)

254.02(3)(a)(a) The department of agriculture, trade and consumer protection, the department of corrections, the department of safety and professional services, and the department of natural resources shall enter into memoranda of understanding with the department to establish protocols for the department to review proposed rules of those state agencies relating to air and water quality, occupational health and safety, institutional sanitation, toxic substances, indoor air quality, food protection or waste handling and disposal.

254.02(3)(b) (b) The department shall review proposed rules in the areas under par. (a) and make recommendations to the appropriate state agency if public health would be adversely impacted or if prevention of human health hazards or disease is not adequately addressed by the proposed rules. The department shall make recommendations for enforcement standards to address public health concerns of the proposed rules.

254.02(4) (4) The department and the state laboratory of hygiene shall enter into a memorandum of understanding that delineates the public health testing and consultative support that the state laboratory of hygiene shall provide to local health departments.

254.02(5) (5) The department shall assess the acute or chronic health effect from occupational or environmental human health hazards exposure as follows:

254.02(5)(a) (a) The chief medical officer for environmental health shall establish a system for assessment, collection and surveillance of disease outcome and toxic exposure data.

254.02(5)(b) (b) State agencies and local health departments shall report known incidents of environmental contamination to the department. The department shall investigate human health implications of an incident and determine the need to perform a health risk assessment. The department may require the party that is responsible for an incident to perform a health risk assessment.

254.02(6) (6) State agencies that require health risk assessments as part of their permit issuance or regulatory responsibilities shall enter into a memorandum of understanding with the department that permits the state health officer to establish a risk management protocol to review and make recommendations on the completeness of the health risk assessments.

254.02 History History: 1993 a. 27; 1995 a. 27 ss. 6327, 9116 (5); 2011 a. 32.



254.11 Definitions.

254.11  Definitions. In this subchapter:

254.11(1) (1) "Asbestos" means chrysotile, crocidolite, amosite, fibrous tremolite, fibrous actinolite or fibrous anthophyllite.

254.11(2) (2) "Asbestos abatement activity" means any activity which disturbs asbestos-containing material, including but not limited to the repair, enclosure, encapsulation or removal of asbestos-containing material and the renovation or demolition of any part of a structure.

254.11(3) (3) "Asbestos-containing material" means asbestos or any material or product which contains more than one percent of asbestos.

254.11(4) (4) "Asbestos management activity" means an inspection for asbestos-containing material, the design of an asbestos response action or the development of an asbestos management plan.

254.11(4g) (4g) "Certificate of lead-free status" means a certificate issued by a certified lead risk assessor or other person certified under s. 254.176 that documents a finding by the assessor that a premises, dwelling or unit of a dwelling is free of lead-bearing paint as of the date specified on the certificate.

254.11(4h) (4h) "Certificate of lead-safe status" means a certificate issued by a certified lead risk assessor or other person certified under s. 254.176 that documents that the assessor detected no lead-bearing paint hazards affecting the premises, dwelling or unit of the dwelling on the date specified on the certificate.

254.11(5) (5) "Dwelling" means any structure, all or part of which is designed or used for human habitation.

254.11(5m) (5m) "Elevated blood lead level" means a level of lead in blood that is any of the following:

254.11(5m)(a) (a) Twenty or more micrograms per 100 milliliters of blood, as confirmed by one venous blood test.

254.11(5m)(b) (b) Fifteen or more micrograms per 100 milliliters of blood, as confirmed by 2 venous blood tests that are performed at least 90 days apart.

254.11(6) (6) "Fibrous" means having parallel sides and a length which is at least 3 times the diameter and which results in an aspect ratio of 3 to one or more.

254.11(7) (7) "Hematofluorometer" means an instrument used in identification of minute amounts of a substance in human blood by detection and measurement of the characteristic wavelength of the light emitted by the substance during fluorescence.

254.11(7g) (7g) "Imminent lead hazard" means a lead hazard that, if allowed to continue, will place a child under 6 years of age at risk of developing lead poisoning or lead exposure, as determined by the department or other state agency, a local health department or a federal agency.

254.11(7r) (7r) "Interim control activity" means any set of measures designed to temporarily reduce human exposure or likely exposure to a lead hazard, including specialized cleaning, repair, maintenance, painting, temporary containment and ongoing monitoring of lead hazards or potential lead hazards.

254.11(8) (8) "Lead-bearing paint" means any paint or other surface coating material containing more than 0.06% lead by weight, calculated as lead metal, in the total nonvolatile content of liquid paint or more than 0.7 milligram of lead per square centimeter in the dried film of applied paint.

254.11(8d) (8d) "Lead-bearing paint hazard" has the meaning specified by rule by the department.

254.11(8g) (8g) "Lead hazard" means any substance, surface or object that contains lead and that, due to its condition, location or nature, may contribute to the lead poisoning or lead exposure of a child under 6 years of age.

254.11(8j) (8j) "Lead hazard abatement" means any set of measures designed to permanently eliminate a lead hazard, including all of the following:

254.11(8j)(a) (a) The removal of lead-bearing paint and lead-contaminated dust, the permanent containment or encapsulation of lead-bearing paint, the replacement of surfaces or fixtures painted with lead-bearing paint, and the removal or covering of lead-contaminated soil.

254.11(8j)(b) (b) All preparation, clean-up, disposal and postabatement clearance testing activities associated with the measures under par. (a).

254.11(8n) (8n) "Lead hazard reduction" means actions designed to reduce human exposure to lead hazards, including lead hazard abatement and interim control activities involving lead-bearing paint or lead-contaminated dust or soil or clearance activities that determine whether an environment contains a lead hazard.

254.11(8s) (8s) "Lead investigation" means a measure or set of measures designed to identify the presence of lead or lead hazards, including examination of painted or varnished surfaces, paint, dust, water and other environmental media.

254.11(8u) (8u) "Lead management activity" means a lead investigation or the design or management of lead hazard reduction.

254.11(9) (9) "Lead poisoning or lead exposure" means a level of lead in the blood of 10 or more micrograms per 100 milliliters of blood.

254.11(9g) (9g) "Lead risk assessor" has the meaning specified by rule by the department.

254.11(9r) (9r) "Occupant" means a person who leases or lawfully resides in a dwelling or premises.

254.11(10) (10) "Owner" means a person who has legal title to any dwelling or premises.

254.11(10m) (10m) "Premises" means any of the following:

254.11(10m)(a) (a) An educational or child care facility, including attached structures and the real property upon which the facility stands, that provides services to children under 6 years of age.

254.11(10m)(b) (b) Other classes of buildings and facilities, including attached structures and real property upon which the buildings or facilities stand, that the department determines by rule to pose a significant risk of contributing to the lead poisoning or lead exposure of children under 6 years of age.

254.11(11) (11) "Public employee" has the meaning given under s. 101.055 (2) (b).

254.11(12) (12) "School" means any local education agency, as defined in 20 USC 3381, the owner of any nonpublic, nonprofit elementary or secondary school building or any governing authority of any school operated under 20 USC 921 to 932.

254.11(13) (13) "Third-party payer" means a disability insurance policy that is required to provide coverage for a blood lead test under s. 632.895 (10) (a); a health maintenance organization or preferred provider plan under ch. 609; a health care coverage plan offered by the state under s. 40.51 (6); a self-insured health plan offered by a city or village under s. 66.0137 (4), a political subdivision under s. 66.0137 (4m), a town under s. 60.23 (25), a county under s. 59.52 (11) (c), or a school district under s. 120.13 (2) (b); or a health care plan operated by a cooperative association organized under s. 185.981.

254.11 History History: 1993 a. 27 s. 190, 191, 192, 425, 427 to 430; 1993 a. 183; 1993 a. 450 ss. 15 to 19, 25 to 34; 1995 a. 417; 1999 a. 113; 1999 a. 150 s. 672; 2001 a. 16; 2007 a. 91; 2009 a. 165.



254.115 Denial, nonrenewal and revocation of certification and permit based on delinquent taxes or unemployment insurance contributions.

254.115  Denial, nonrenewal and revocation of certification and permit based on delinquent taxes or unemployment insurance contributions.

254.115(1) (1) Except as provided in sub. (1m), the department shall require each applicant to provide the department with the applicant's social security number, if the applicant is an individual, or the applicant's federal employer identification number, if the applicant is not an individual, as a condition of issuing or renewing any of the following:

254.115(1)(a) (a) Certification under s. 254.176.

254.115(1)(b) (b) A certification card under s. 254.20 (3) or (4).

254.115(1)(c) (c) A permit for operation of a campground under s. 254.47 (1) or (2m).

254.115(1)(d) (d) A permit under s. 255.08 (2) (a) or (b).

254.115(1m) (1m) If an individual who applies for or to renew a certification, certification card or permit under sub. (1) does not have a social security number, the individual, as a condition of obtaining the certification, certification card or permit, shall submit a statement made or subscribed under oath or affirmation to the department that the applicant does not have a social security number. The form of the statement shall be prescribed by the department of children and families. A certification, certification card or permit issued or renewed in reliance upon a false statement submitted under this subsection is invalid.

254.115(2) (2) The department may not disclose any information received under sub. (1) to any person except to the department of revenue for the sole purpose of requesting certifications under s. 73.0301 and to the department of workforce development for the sole purpose of requesting certifications under s. 108.227.

254.115(3) (3) Except as provided in sub. (1m), the department shall deny an application for the issuance or renewal of a certification, certification card or permit specified in sub. (1) if the applicant does not provide the information specified in sub. (1).

254.115(4) (4) The department shall deny an application for the issuance or renewal of a certification, certification card or permit specified in sub. (1), or shall revoke the certification, certification card or permit specified in sub. (1), if the department of revenue certifies under s. 73.0301 that the applicant for or holder of the certification, certification card or permit is liable for delinquent taxes.

254.115(5) (5) The department shall deny an application for the issuance or renewal of a certification, certification card or permit specified in sub. (1), or shall revoke the certification, certification card or permit specified in sub. (1), if the department of workforce development certifies under s. 108.227 that the applicant for or holder of the certification, certification card or permit is liable for delinquent unemployment insurance contributions.

254.115 History History: 1997 a. 237; 1999 a. 9; 2007 a. 20; 2013 a. 36.



254.12 Use or sale of lead-bearing paints.

254.12  Use or sale of lead-bearing paints.

254.12(1) (1) No person may apply lead-bearing paints:

254.12(1)(a) (a) To any exposed surface on the inside of a dwelling;

254.12(1)(b) (b) To the exposed surface of a structure used for the care of children; or

254.12(1)(c) (c) To any fixture or other object placed in or upon any exposed surface of a dwelling and ordinarily accessible to children.

254.12(2) (2) No person may sell or transfer any fixture or other object intended to be placed upon any surface on the inside of a dwelling, containing a lead-bearing paint and ordinarily accessible to children.

254.12 History History: 1979 c. 221; 1993 a. 16; 1993 a. 27 s. 431; Stats. 1993 s. 254.12; 1993 a. 450.



254.13 Reporting requirements.

254.13  Reporting requirements.

254.13(1) (1) Every physician who diagnoses lead poisoning or lead exposure, or any nurse, hospital administrator, director of a clinical laboratory or local health officer who has verified information of the existence of any person found or suspected to have lead poisoning or lead exposure, shall report to the department or to the local health officer of the region in which the person resides within 48 hours after verifying this information. The local health officer shall report to the department the name, address, laboratory results, date of birth and any other information about the person that the department considers essential. Any physician, nurse, hospital administrator, director of a clinical laboratory, local health officer or allied health professional making such a report in good faith shall be immune from any civil or criminal liability that otherwise might be incurred from making the report.

254.13(2) (2) A person who screens a child under 6 years of age for lead poisoning or lead exposure under this subchapter, or any rule promulgated under this subchapter, shall report the results of the screening to the department within the time period for reporting by rule. The department shall promulgate rules specifying the form of the reports required under this subsection. A person making a report under this subsection in good faith is immune from civil or criminal liability that might otherwise be incurred from making the report.

254.13 History History: 1979 c. 221; 1989 a. 31; 1993 a. 27 s. 432; Stats. 1993 s. 254.13; 1993 a. 450.



254.15 Departmental duties.

254.15  Departmental duties. The department shall:

254.15(1) (1) Develop and implement a comprehensive statewide lead poisoning or lead exposure prevention and treatment program that includes lead poisoning or lead exposure prevention grants under s. 254.151; any childhood lead poisoning screening requirement under rules promulgated under ss. 254.158 and 254.162; any requirements regarding care coordination and follow-up for children with lead poisoning or lead exposure required under rules promulgated under s. 254.164; responses to reports of lead poisoning or lead exposure under s. 254.166; any lead investigation requirements under rules promulgated under ss. 254.167 and 254.168; any lead hazard reduction requirements under rules promulgated under s. 254.172; certification, accreditation and approval requirements under ss. 254.176 and 254.178; any certification requirements and procedures under rules promulgated under s. 254.179; and any fees imposed under s. 254.181.

254.15(2) (2) Provide laboratory testing of biological and environmental lead specimens for lead content to any physician, hospital, clinic, municipality or private organization that cannot secure or provide testing through other sources. The department may not assume responsibility for blood lead analysis required in programs in operation on April 30, 1980.

254.15(3) (3) Develop or encourage the development of appropriate programs and studies to identify sources of lead poisoning or lead exposure, and assist other entities in the identification of lead in children's blood and of the sources of the lead poisoning or lead exposure.

254.15(4) (4) Provide technical assistance and consultation to local, county or regional governmental or private agencies to promote and develop lead poisoning or lead exposure prevention programs that afford opportunities for employing residents of communities and neighborhoods affected by lead poisoning or lead exposure from lead-bearing paint, and that provide appropriate training, education and information to inform these residents of the opportunities for employment.

254.15(5) (5) Provide recommendations for the identification and treatment of lead poisoning or lead exposure.

254.15(6) (6) Develop educational programs to communicate to parents, educators and officials of local boards of health the health danger of lead poisoning or lead exposure from lead-bearing paint among children.

254.15 History History: 1979 c. 221; 1987 a. 399; 1989 a. 31; 1991 a. 39; 1993 a. 16; 1993 a. 27 ss. 434, 435; Stats. 1993 s. 254.15; 1993 a. 183; 1993 a. 450 ss. 21, 43; 1999 a. 113, 186; 2005 a. 25; 2007 a. 91.



254.151 Lead poisoning or lead exposure prevention grants.

254.151  Lead poisoning or lead exposure prevention grants. From the appropriation account under s. 20.435 (1) (ef), the department shall award the following grants under criteria that the department shall establish in rules promulgated under this section:

254.151(1) (1) To fund educational programs about the dangers of lead poisoning or lead exposure.

254.151(2) (2) To fund lead poisoning or lead exposure screening, care coordination and follow-up services, including lead investigations, to children under age 6 who are not covered by a 3rd-party payer.

254.151(3) (3) To fund administration or enforcement of responsibilities delegated under s. 254.152.

254.151(4) (4) To fund other activities related to lead poisoning or lead exposure.

254.151(5) (5) To fund any combination of the purposes under subs. (1) to (4).

254.151(6) (6) To develop and implement outreach and education programs for health care providers to inform them of the need for lead poisoning or lead exposure screening and of the requirements of this subchapter relating to lead poisoning or lead exposure.

254.151(7) (7) In each fiscal year, $125,000 to fund lead screening and outreach activities at a community-based human service agency that provides primary health care, health education and social services to low-income individuals in 1st class cities.

254.151 History History: 1993 a. 450; 1995 a. 27; 1997 a. 27; 2007 a. 91; 2009 a. 28.



254.152 Delegation to local health departments.

254.152  Delegation to local health departments. Except with respect to the department's authority to promulgate rules under this chapter, the department may designate local health departments as its agents in administering and enforcing ss. 254.11 to 254.178 and any rules promulgated under those sections. The department may not designate a local health department as its agent unless the department provides a grant that the department determines to be sufficient for the local health department to carry out any responsibilities as an agent designated under this section.

254.152 History History: 1993 a. 450.



254.154 Local authority.

254.154  Local authority. This subchapter does not prohibit any city, village, town or other political subdivision from enacting and enforcing ordinances establishing a system of lead poisoning or lead exposure control that provides the same or higher standards than those set forth in this subchapter. Nothing in this subchapter may be interpreted or applied in any manner to impair the right of any person, entity, municipality or other political subdivision to sue for damages or equitable relief. Nothing in this subchapter may be interpreted or applied in any manner to impair the right of a municipality or other political subdivision to impose a penalty for or restrain the violation of an ordinance specified in this section.

254.154 History History: 1979 c. 221; 1989 a. 31; 1993 a. 27 s. 436; Stats. 1993 s. 254.16; 1993 a. 450 s. 48; Stats. 1993 s. 254.154; 1999 a. 113.



254.156 Definition of lead-bearing paint and lead poisoning or lead exposure.

254.156  Definition of lead-bearing paint and lead poisoning or lead exposure. Notwithstanding s. 254.11 (intro.), (8) and (9), whenever the centers for disease control and prevention of the federal department of health and human services specifies a standard for the determination of lead-bearing paint or lead poisoning or lead exposure that differs from that specified in s. 254.11 (8) or (9), the department shall promulgate a rule defining "lead-bearing paint" or "lead poisoning or lead exposure" to correspond to the specification of the centers for disease control and prevention. Rules promulgated under this section supersede s. 254.11 (8) and (9) with respect to the requirements of this subchapter.

254.156 History History: 1993 a. 450.



254.158 Screening recommendations.

254.158  Screening recommendations. The department may promulgate rules specifying recommended lead poisoning or lead exposure screening methods and intervals for children under 6 years of age. Any rules promulgated under this section:

254.158(1) (1) Shall meet any federal requirements for the screening of children under 6 years of age.

254.158(1m) (1m) May include an appropriate questionnaire regarding potential exposure to lead and products containing lead.

254.158(2) (2) Shall permit at least the following persons to provide screening services:

254.158(2)(a) (a) A person licensed to practice medicine or osteopathy under ch. 448.

254.158(2)(b) (b) A nurse registered, permitted or licensed under ch. 441.

254.158(2)(c) (c) A public health nurse under s. 250.06 (1).

254.158(3) (3) Shall exempt a child from the lead screening recommendations if the child's parent, guardian or legal custodian signs a written waiver objecting to the lead poisoning screening for reasons of health, religion or personal conviction.

254.158(4) (4) Shall exempt a child from the lead poisoning screening recommendations if the child's parent, guardian or legal custodian presents written evidence of a lead screening that was conducted within the previous 6 months, or other time period specified by the department by rule, and that was conducted in accordance with the laws or rules of another state whose laws or rules the department determines to be at least as stringent as the screening methods and intervals recommended under this section.

254.158 History History: 1993 a. 450.



254.162 Screening requirements.

254.162  Screening requirements.

254.162(1) (1)  Institutions and programs providing services to children under 6 years of age. The department may promulgate rules requiring the following institutions and programs to obtain written evidence that each child under 6 years of age participating in the institution or program has obtained a lead screening, or is exempt from obtaining one, under the recommended lead screening levels and intervals contained in the rules promulgated by the department under s. 254.158, within the time periods specified by the department:

254.162(1)(a) (a) Multidisciplinary evaluations for early intervention under s. 51.44.

254.162(1)(b) (b) Head start programs administered by a head start agency under 42 USC 9836.

254.162(1)(c) (c) Child care providers certified under s. 48.651 and child care centers licensed under s. 48.65, provisionally licensed under s. 48.69, or established or contracted for under s. 120.13 (14).

254.162(1)(d) (d) School-based programs serving children under 6 years of age, including kindergartens, special education and related services for children with disabilities, as defined in s. 115.76 (5), and other early childhood programs.

254.162(1)(e) (e) Health care programs that provide services to children under 6 years of age and that receive state funding.

254.162(1)(f) (f) Other institutions or programs that provide services to children under 6 years of age.

254.162(2) (2) Information requirement. If a program or institution is required to request written evidence of a lead screening under rules promulgated under sub. (1), the institution or program shall, at the time that it makes the request, inform the parent, guardian or legal custodian of the child in writing, in a manner that is prescribed by the department by rule, of the importance of lead screening, of how and where the lead screening may be obtained, and of the conditions under which a child is exempt from the recommended lead screening requirements under the department's rules.

254.162 History History: 1993 a. 450; 1997 a. 164; 2009 a. 185.



254.164 Care for children with lead poisoning or lead exposure.

254.164  Care for children with lead poisoning or lead exposure. The department may promulgate rules establishing standards for the care coordination and follow-up of children under 6 years of age with lead poisoning or lead exposure. Any rules promulgated under this section shall meet any federal requirements for the care coordination and follow-up of children under 6 years of age with elevated blood lead levels. Rules promulgated under this subsection may specify different care coordination and follow-up requirements based on different blood lead levels and may, where appropriate, require that the care coordination and follow-up include any of the following:

254.164(1) (1) Physical, developmental and nutritional assessment.

254.164(2) (2) Parent education.

254.164(3) (3) Medical evaluation.

254.164(4) (4) A lead investigation of all or part of the child's dwelling or other dwellings or premises that may have contributed to the child's lead poisoning or lead exposure.

254.164(5) (5) Assistance in developing a plan for lead hazard reduction or other actions needed to reduce exposure to lead and the consequences of such exposure.

254.164(6) (6) Where necessary, assistance in obtaining permanent or temporary lead-safe housing.

254.164(7) (7) Nutritional supplements.

254.164(8) (8) Follow-up services, including monitoring the provision of services to the child.

254.164 History History: 1993 a. 450; 2007 a. 91.



254.166 Response to reports of lead poisoning or lead exposure.

254.166  Response to reports of lead poisoning or lead exposure.

254.166(1)(1) The department may, after being notified that an occupant of a dwelling or premises who is under 6 years of age has blood lead poisoning or lead exposure, present official credentials to the owner or occupant of the dwelling or premises, or to a representative of the owner, and request admission to conduct a lead investigation of the dwelling or premises. If the department is notified that an occupant of a dwelling or premises who is a child under 6 years of age has an elevated blood lead level, the department shall conduct a lead investigation of the dwelling or premises or ensure that a lead investigation of the dwelling or premises is conducted. The lead investigation shall be conducted during business hours, unless the owner or occupant of the dwelling or premises consents to an investigation during nonbusiness hours or unless the department determines that the dwelling or premises presents an imminent lead hazard. The department shall use reasonable efforts to provide prior notice of the lead investigation to the owner of the dwelling or premises. The department may remove samples or objects necessary for laboratory analysis to determine the presence of a lead hazard in the dwelling or premises. The department shall prepare and file written reports of all lead investigations conducted under this section and shall make the contents of these reports available for inspection by the public, except for medical information, which may be disclosed only to the extent that patient health care records may be disclosed under ss. 146.82 to 146.835. If the owner or occupant refuses admission, the department may seek a warrant to investigate the dwelling or premises. The warrant shall advise the owner or occupant of the scope of the lead investigation.

254.166(2) (2) If the department determines that a lead hazard is present in any dwelling or premises, the department may do any of the following:

254.166(2)(a) (a) Cause to be posted in a conspicuous place upon the dwelling or premises a notice of the presence of a lead hazard.

254.166(2)(b) (b) Inform the local health officer of the results of the lead investigation and provide recommendations to reduce or eliminate the lead hazard.

254.166(2)(c) (c) Notify the occupant of the dwelling or premises or the occupant's representative of all of the following:

254.166(2)(c)1. 1. That a lead hazard is present on or in the dwelling or premises.

254.166(2)(c)2. 2. The results of any lead investigations conducted on or in the dwelling or premises.

254.166(2)(c)3. 3. Any actions taken to reduce or eliminate the lead hazard.

254.166(2)(d) (d) Notify the owner of the dwelling or premises of the presence of a lead hazard.

254.166(2m) (2m) If the department determines that a lead hazard is present in any dwelling or premises, the local health department shall and the department may issue an order that requires reduction or elimination of an imminent lead hazard within 5 days after the order's issuance and reduction or elimination of other lead hazards within 30 days after the order's issuance, except that, for orders that are issued between October 1 and May 1 and that relate only to exterior lead hazards that are not imminent lead hazards, the order may require elimination or reduction of the lead hazard no earlier than the June 1 immediately following the order's issuance. If the agency that issued the order determines that the owner has good cause for not complying with the order within the 5-day or 30-day time period, the agency may extend the time period within which the owner is required to comply with the order. The failure to comply with an order within the time prescribed or as extended shall be prima facie evidence of negligence in any action brought to recover damages for injuries incurred after the time period expires. If an order to conduct lead hazard reduction is issued by the department or by a local health department and if the owner of the dwelling or premises complies with that order, there is a rebuttable presumption that the owner of the dwelling or premises has exercised reasonable care with respect to lead poisoning or lead exposure caused, after the order has been complied with, by lead hazards covered by the order, except that with respect to interim control activities the rebuttable presumption continues only for the period for which the interim control activity is reasonably expected to reduce or eliminate the lead hazard.

254.166(2r) (2r) The department may conduct or require a certified lead risk assessor or other person certified under s. 254.176 to conduct a lead investigation, a check of work completed, and dust tests for the presence of hazardous levels of lead to ensure compliance with an order issued under sub. (2m).

254.166(4) (4) The department shall give priority to eliminating lead hazards from dwellings in which children under 6 years of age with diagnosed lead poisoning or lead exposure reside.

254.166 History History: 1979 c. 221; 1989 a. 31; 1993 a. 27 s. 433; Stats. 1993 s. 254.14; 1993 a. 450 ss. 39 to 41; Stats. 1993 s. 254.166; 1999 a. 113; 2005 a. 25; 2007 a. 91.



254.167 Conduct of lead investigation.

254.167  Conduct of lead investigation. Subject to the limitation under s. 254.174, the department may promulgate rules establishing procedures for conducting lead investigations of dwellings and premises. The rules promulgated under this section may include the following:

254.167(1) (1) Specific procedures for investigating, testing or sampling painted, varnished or other finished surfaces, drinking water, household dust, soil and other materials that may contain lead.

254.167(2) (2) Specific procedures for the notification of owners, operators, occupants or prospective occupants, mortgagees and lienholders of lead levels identified during a lead investigation and of any health risks that are associated with the lead level and condition of the lead found during the lead investigation.

254.167(3) (3) The form of lead investigation reports, the requirements for filing the reports with the department and the procedures by which members of the public may obtain copies of lead investigation reports.

254.167(4) (4) Requirements for the posting of warnings, where appropriate, of the presence of a lead hazard.

254.167 History History: 1993 a. 450; 1999 a. 113.



254.168 Lead investigations of facilities serving children under 6 years of age.

254.168  Lead investigations of facilities serving children under 6 years of age. Subject to the limitation under s. 254.174, the department may promulgate rules that require any of the following facilities to have periodic lead investigations at intervals determined by the department or to otherwise demonstrate that the facility does not contain a lead hazard, if any part of the facility was constructed before January 1, 1978:

254.168(1) (1) A foster home licensed under s. 48.62.

254.168(2) (2) A group home licensed under s. 48.625.

254.168(3) (3) A shelter care facility under s. 48.66.

254.168(4) (4) A child care provider certified under s. 48.651.

254.168(5) (5) A child care center licensed under s. 48.65, provisionally licensed under s. 48.69, or established or contracted for under s. 120.13 (14).

254.168(6) (6) A private or public nursery school or kindergarten.

254.168(7) (7) Any other facility serving children under 6 years of age that presents a risk for causing lead poisoning or lead exposure in children.

254.168 History History: 1993 a. 450; 2007 a. 91; 2009 a. 185.



254.172 Prevention and control of lead-bearing paint hazards in dwellings and premises.

254.172  Prevention and control of lead-bearing paint hazards in dwellings and premises.

254.172(1) (1) Subject to the limitation under s. 254.174, the department may promulgate rules governing lead hazard reduction that the department determines are consistent with federal law.

254.172(2) (2) If a certified lead risk assessor or other person certified under s. 254.176 conducts a lead investigation of a dwelling or premises, he or she shall conduct the lead investigation and issue a report in accordance with any rules promulgated under s. 254.167. If the report indicates that the dwelling or premises meets criteria under s. 254.179 (1) (a) for issuance of a certificate of lead-free or of a certificate of lead-safe status, the lead risk assessor or other person shall issue the appropriate certificate, subject to s. 254.181.

254.172 History History: 1993 a. 450; 1999 a. 113, 186.



254.174 Technical advisory committees.

254.174  Technical advisory committees. Before the department may promulgate rules under s. 254.167, 254.168, 254.172 or 254.179, the department shall appoint a technical advisory committee under s. 227.13 and shall consult with the technical advisory committee on the proposed rules. Any technical advisory committee required under this section shall include representatives from local health departments that administer local lead programs, representatives from the housing industry, persons certified under s. 254.176, representatives from the medical or public health professions, advocates for persons at risk of lead poisoning and a resident of a 1st class city. Any technical advisory committee required under this section before promulgating rules under s. 254.168 shall also include representatives of facilities serving children under 6 years of age.

254.174 History History: 1993 a. 450; 1999 a. 113.



254.176 Certification requirements.

254.176  Certification requirements.

254.176(1) (1) Except as provided in sub. (2) and s. 250.041, and subject to sub. (3m) and s. 254.115, the department may establish by rule certification requirements for any person who performs lead hazard reduction or a lead management activity or who supervises the performance of any lead hazard reduction or lead management activity.

254.176(2) (2) No certification is required under this section for lead hazard reduction conducted by any of the following persons, unless the lead hazard reduction is being done to comply with an order by the department or another state or local agency that requires the use of persons certified under this section:

254.176(2)(a) (a) A person whose activities are limited to interim control activities, unless the activities are directly funded by a grant from the federal department of housing and urban development.

254.176(2)(b) (b) A person whose activities do not involve lead-bearing paint or lead-contaminated soil or dust.

254.176(2)(c) (c) A homeowner who engages in lead hazard reduction only in or on his or her own nonrental residential dwelling or real property.

254.176(2)(d) (d) A person licensed, certified or registered under ch. 145 who engages in activities that constitute lead hazard reduction, only to the extent that these activities are within the scope of his or her license, certification or registration.

254.176(2)(e) (e) A person who engages in the business of installing or servicing heating, ventilating or air conditioning equipment if the person is registered with the department of safety and professional services and if the person engages in activities that constitute lead hazard reduction, only to the extent that the activities are within the scope of his or her registration.

254.176(3) (3) Except as provided in s. 250.041 and subject to sub. (3m) and s. 254.115, the department may promulgate rules establishing certification requirements for persons required to be certified under this section. Any rules promulgated under this section:

254.176(3)(a) (a) Shall include requirements and procedures for issuing, renewing, revoking and suspending under this section certifications issued under this section.

254.176(3)(c) (c) Shall require completion of an appropriate training course accredited under s. 254.178 or of a training course determined by the department to be comparable to the appropriate training course under s. 254.178.

254.176(3)(d) (d) May provide for requirements other than training as a condition for full certification.

254.176(3)(e) (e) Shall specify fees for certifying persons under this section, except that no fee may be imposed on any person employed by the state or by any political subdivision of the state for a certification required to perform duties within the scope of the employment or on an individual who is eligible for the veterans fee waiver program under s. 45.44.

254.176(3)(f) (f) Shall require the issuance of a photo identification card to each person certified under this section.

254.176(3m) (3m) Any relevant education, training, instruction, or other experience that an applicant has obtained in connection with military service, as defined in s. 111.32 (12g), counts toward satisfying the requirements for education, training, instruction, or other experience for certification under this section if the applicant demonstrates to the satisfaction of the department that the education, training, instruction, or other experience that the applicant obtained in connection with his or her military service is substantially equivalent to the education, training, instruction, or other experience that is required to be certified under this section.

254.176(4) (4) The department shall maintain lists of all persons who are certified under this section and shall make the lists available to the public. The department may charge a fee for lists provided under this subsection to cover the department's costs in providing the lists.

254.176(5) (5) After notice and opportunity for hearing, the department may revoke, suspend, deny or refuse to renew any certification issued under this section in accordance with the procedures set forth in ch. 227, except that if a revocation, denial, or nonrenewal is based on tax delinquency under s. 73.0301 or unemployment insurance contribution delinquency under s. 108.227, the only hearing rights available are those set forth in s. 73.0301 (5) or 108.227 (5), whichever is applicable.

254.176 History History: 1993 a. 450; 1995 a. 27 ss. 6330, 9116 (5); 1997 a. 191, 237; 1999 a. 113; 2011 a. 32, 120, 209; 2013 a. 36.



254.178 Accreditation of lead training courses and approval of lead instructors.

254.178  Accreditation of lead training courses and approval of lead instructors.

254.178(1) (1)

254.178(1)(a)(a) No person may advertise or conduct a training course in lead hazard reduction, or in a lead management activity, that is represented as qualifying persons for certification under s. 254.176 unless the course is accredited by the department under this section.

254.178(1)(b) (b) Except as provided in s. 250.041, no person may function as an instructor of a lead training course accredited under this section unless the person is approved by the department under this section.

254.178(2) (2) The department shall promulgate rules establishing requirements, except as provided in sub. (2m) and s. 250.041, for accreditation of lead training courses and approval of lead instructors. These rules:

254.178(2)(a) (a) Except as provided in s. 250.041, shall include requirements and procedures for granting, renewing, revoking and suspending under this section lead training course accreditations and lead instructor approvals.

254.178(2)(c) (c) May provide for full or contingent accreditation or approval.

254.178(2)(d) (d) Shall specify fees for accrediting lead training courses and approving lead instructors, except that no fee may be imposed on an individual who is eligible for the veterans fee waiver program under s. 45.44.

254.178(2m) (2m) Any relevant education, training, instruction, or other experience that an applicant has obtained in connection with military service, as defined in s. 111.32 (12g), counts toward satisfying the requirements for education, training, instruction, or other experience to function as an instructor of a lead training course accredited under this section if the applicant demonstrates to the satisfaction of the department that the education, training, instruction, or other experience that the applicant obtained in connection with his or her military service is substantially equivalent to the education, training, instruction, or other experience that is required to function as an instructor of a lead training course accredited under this section.

254.178(3) (3) The department shall maintain lists of all lead training courses accredited, and all lead instructors approved, under this section and shall make the lists available to the public. The department may charge a fee for lists provided under this subsection to cover the department's costs in providing the lists.

254.178(4) (4) After notice and opportunity for hearing, the department may revoke, suspend, deny or refuse to renew under this section any accreditation or approval issued under this section in accordance with the procedures set forth in ch. 227.

254.178 History History: 1993 a. 450; 1997 a. 191; 1999 a. 113; 2011 a. 120, 209.



254.179 Rules for dwellings and premises.

254.179  Rules for dwellings and premises.

254.179(1) (1) Subject to s. 254.174 and after review of ordinances of cities, towns and villages in this state, the department shall, by use of a research-based methodology, promulgate as rules all of the following:

254.179(1)(a) (a) Except as provided in s. 254.18, the standards for a premises, dwelling or unit of a dwelling that must be met for issuance of a certificate of lead-free status or a certificate of lead-safe status to the owner of the premises, dwelling or unit of a dwelling, with the goal of long-term lead hazard reduction.

254.179(1)(b) (b) The procedures by which a certificate of lead-free status or a certificate of lead-safe status may be issued or revoked.

254.179(1)(c) (c) The period of validity of a certificate of lead-free status or a certificate of lead-safe status, including all of the following:

254.179(1)(c)1. 1. Authorization for the certificate of lead-free status to remain in effect unless revoked because of erroneous issuance or because the premises, dwelling or unit of the dwelling is not free of lead-bearing paint. The rules shall specify that the face of the certificate shall indicate that the certificate is valid unless revoked.

254.179(1)(c)2. 2. The standards limiting the length of validity of a certificate of lead-safe status, including the condition of a premises, dwelling, or unit of a dwelling, the type of lead hazard reduction activity that was performed, if any, and any other requirements that must be met to maintain certification, unless the certificate is earlier revoked because of erroneous issuance or because the premises, dwelling, or unit of the dwelling is not safe from lead-bearing paint hazards. The rules shall specify that the face of the certificate shall indicate the certificate's length of validity.

254.179(1)(d) (d) A mechanism for creating a registry of all premises, dwellings or units of dwellings for which a certificate of lead-free status or a certificate of lead-safe status is issued.

254.179(1)(e) (e) The requirements for a course of up to 16 hours that a property owner or his or her employee or agent may complete in order to receive certification of completion and the scope of the lead investigation and lead hazard reduction activities that the owner, employee or agent may perform following certification, to the extent consistent with federal law.

254.179(2) (2) By January 1, 2003, and every 2 years thereafter, the department shall review the rules under sub. (1) and shall promulgate changes to the rules if necessary in order to maintain consistency with federal law.

254.179(3) (3) Subject to s. 254.174, the department may promulgate rules that set forth safe work practices that shall be followed in the demolition of a building constructed before January 1, 1978, to avoid exposure by persons to lead hazards in the area of the demolition.

254.179 History History: 1999 a. 113; 2005 a. 25, 254.



254.18 Lead hazard reduction in dwellings and premises.

254.18  Lead hazard reduction in dwellings and premises. Sampling or testing of dwellings, units of dwellings or premises for the presence of lead-bearing paint or a lead hazard is not required before lead hazard reduction activities are conducted if the presence of lead-bearing paint or a lead hazard is assumed and the lead hazard reduction activities are performed in a lead-safe manner.

254.18 History History: 1999 a. 113.



254.181 Certificate of lead-free status and certificate of lead-safe status; fees and notification.

254.181  Certificate of lead-free status and certificate of lead-safe status; fees and notification.

254.181(1) (1) The department may impose a fee of $50 for issuance of a certificate of lead-free status and a fee of $25 for issuance of a certificate of lead-safe status. Fees under this section may not exceed actual costs of issuance and of s. 254.179. The department shall review the fees every 2 years and adjust the fees to reflect the actual costs.

254.181(2) (2) The department shall, at least quarterly, notify a local health department concerning issuance of certificates of lead-free status and certificates of lead-safe status in the area of jurisdiction of the local health department.

254.181 History History: 1999 a. 113.



254.182 Repayment to general fund.

254.182  Repayment to general fund. The secretary of administration shall transfer from the appropriation account under s. 20.435 (1) (gm) to the general fund the amount of $735,000 when the secretary of administration determines that program revenues from fees imposed under ss. 254.176 (3) (e) and (4), 254.178 (2) (d) and 254.181 are sufficient to make the transfer.

254.182 History History: 1999 a. 113.



254.19 Asbestos testing fees.

254.19  Asbestos testing fees. Notwithstanding s. 36.25 (11) (f), the state laboratory of hygiene board shall impose a fee sufficient to pay for any asbestos testing services which it provides.

254.19 History History: 1987 a. 396; 1993 a. 27 s. 317; Stats. 1993 s. 254.19.



254.20 Asbestos abatement certification.

254.20  Asbestos abatement certification.

254.20(2) (2)  Certification requirements.

254.20(2)(a)(a) No person serving on the governing body of a school, employed by a school or acting under a contract with a school may perform any asbestos abatement activity or asbestos management activity unless he or she has a valid certification card issued to him or her under sub. (3).

254.20(2)(b) (b) No public employee may perform any asbestos abatement activity unless he or she has a valid certification card issued to him or her under sub. (3).

254.20(2)(c) (c) No public employee may supervise the performance of any asbestos abatement activity unless he or she has a valid supervisor's certification card issued to him or her under sub. (3).

254.20(2)(d) (d) Except as provided in s. 250.041 and subject to s. 254.115, the department may establish by rule certification requirements for any person not certified under pars. (a) to (c) who performs any asbestos abatement activity or asbestos management activity or who supervises the performance of any asbestos abatement activity or asbestos management activity.

254.20(3) (3) Certification procedure.

254.20(3)(a)(a) Except as provided in s. 250.041 and subject to sub. (4m), the department may establish by rule eligibility requirements for persons applying for a certification card required under sub. (2). Any training required by the department under this paragraph may be approved by the department or provided by the department under sub. (8).

254.20(3)(b) (b) Except as provided in s. 250.041, the department shall establish the procedure for issuing certification cards under this subsection. In establishing that procedure, the department shall prescribe an application form and establish an examination procedure and may require applicants to provide photographic identification.

254.20(4) (4) Renewal. A certification card issued under sub. (3) is valid for one year. Except as provided in s. 250.041 and subject to s. 254.115, the department may establish requirements for renewing such a card, including but not limited to additional training.

254.20(4m) (4m) Military service. Any relevant education, training, instruction, or other experience that an applicant has obtained in connection with military service, as defined in s. 111.32 (12g), counts toward satisfying the requirements for education, training, instruction, or other experience to obtain a certification card under this section if the applicant demonstrates to the satisfaction of the department that the education, training, instruction, or other experience that the applicant obtained in connection with his or her military service is substantially equivalent to the education, training, instruction, or other experience that is required to obtain a certification card under this section.

254.20(5) (5) Fees.

254.20(5)(a)(a) Except as provided under pars. (b) and (c), the department shall charge the following fees for certification cards issued under sub. (3) or renewed under sub. (4):

254.20(5)(a)1. 1. For a certification card issued or renewed for the performance of any asbestos abatement activity, as required under sub. (2) (a), (b) or (d), $50.

254.20(5)(a)2. 2. For a certification card issued or renewed for performance of an inspection for asbestos-containing material or the design of an asbestos response action, as required under sub. (2) (a) or (d), $150.

254.20(5)(a)3. 3. For a certification card issued or renewed for supervising the performance of any asbestos abatement activity, as required under sub. (2) (c), $100.

254.20(5)(a)4. 4. For a certification card issued or renewed for performance of the development of an asbestos management plan, as required under sub. (2) (a) or (d), $100.

254.20(5)(b) (b) The department may change by rule the fee amounts specified under par. (a). The fees received under this subsection shall be credited to the appropriation under s. 20.435 (1) (gm).

254.20(5)(c) (c) The department may not charge a fee for a certification card issued under this section to an individual who is eligible for the veterans fee waiver program under s. 45.44.

254.20(6) (6) Suspension or revocation. The department may, under this section, suspend or revoke a certification card issued under sub. (3) if it determines that the holder of the card is not qualified to be certified.

254.20(7) (7) Appeals. Any suspension, revocation or nonrenewal of a certification card required under sub. (2) or any denial of an application for such a certification card is subject to judicial review under ch. 227, except as provided in s. 250.041 and except that the only hearing rights available for a denial, revocation, or nonrenewal of a certification card required under sub. (2) based on tax delinquency under s. 73.0301 or unemployment insurance contribution delinquency under s. 108.227 are those set forth in s. 73.0301 (5) or 108.227 (5), whichever is applicable.

254.20(8) (8) Training courses. The department may conduct or contract for any training course necessary to prepare persons for a certification card required under sub. (2). The department may establish a fee for any course offered under this subsection. The fee may not exceed the actual cost of the course. The fees received under this subsection shall be credited to the appropriation under s. 20.435 (1) (gm).

254.20(9) (9) Rules. The department may promulgate any rule it deems necessary to administer this section.

254.20(10) (10) Enforcement.

254.20(10)(a)(a) The department may enter, at any reasonable time, any property, premises or place in which any person required to have a certification card under sub. (2) is engaged in any asbestos abatement activity to determine if the department has issued that person a valid certification card. No person may refuse entry or access to any representative of the department authorized by the department to act under this paragraph if that representative requests entry for purposes of determining compliance with this section, if that representative presents a valid identification issued to the representative by the department and if that representative is complying with par. (b). No person may obstruct, hamper or interfere with the actions of that representative under this paragraph.

254.20(10)(b) (b) Any representative of the department acting under par. (a) shall comply with any health and safety procedure established by law for persons engaged in asbestos abatement activities.

254.20(10)(c) (c) If the department determines that any person required to have a certification card under sub. (2) has violated this section, the department may order that person to cease the violation. The order may require all asbestos abatement activities on the premises where the violation occurs to cease until the violation is corrected if there is no person on the premises with a valid certification card issued to him or her under sub. (3). The department shall give the order in writing to that person or that person's representative.

254.20(10)(d) (d) Any other state agency, in the course of the performance of its duties, may determine compliance with the certification requirements of this section. If that agency determines that there is a violation of this section, it shall notify the department of that violation.

254.20(10)(e) (e) The department may initiate an action in the name of this state against any person to require compliance with this section.

254.20(11) (11) Penalty. Any person who violates this section or any rule promulgated or order issued under this section shall forfeit not less than $25 nor more than $100 for each violation. Each day of violation and each violation constitutes a separate offense.

254.20 History History: 1987 a. 27, 1989 a 173; 1993 a. 27 ss. 188, 193; 1997 a. 191, 237; 2011 a. 120, 209; 2013 a. 36.



254.21 Asbestos management.

254.21  Asbestos management.

254.21(2)(2) The department shall promulgate rules to do all of the following:

254.21(2)(a) (a) Establish building inspection requirements and procedures to protect students and employees from asbestos hazards in schools.

254.21(2)(b) (b) Regulate asbestos abatement activities in schools.

254.21(2)(c) (c) Establish requirements for the maintenance of asbestos-containing material in schools which contain asbestos-containing material.

254.21(2)(d) (d) Establish priorities for asbestos abatement activities in schools which contain asbestos-containing materials.

254.21(2)(e) (e) Require a management plan for asbestos-containing material in every school which contains asbestos-containing material.

254.21(2m) (2m) No requirement under sub. (2) may be stricter than any requirement under 15 USC 2641 to 2654.

254.21(3) (3) A school district and any school which is not a public school may apply to the department for a variance to any standard adopted under this section under the provisions of s. 101.055 (4) (a) to (c).

254.21(4) (4) Any person who intentionally violates any rule promulgated under this section shall forfeit not less than $100 nor more than $1,000 for each violation. Each violation constitutes a separate offense and each day of continued violation is a separate offense.

254.21 History History: 1987 a. 396; 1993 a. 27 s. 364, 366; Stats. 1993 s. 254.21.



254.22 Indoor air quality.

254.22  Indoor air quality. The department shall do all of the following:

254.22(1) (1) Investigate illness or disease outbreaks suspected of being caused by poor indoor air quality. The department shall promote or require control measures if indoor air quality is established to be the cause of illness or disease outbreaks.

254.22(2) (2) Assist local health departments in the adoption of regulations that establish standards for indoor air quality in public buildings to protect the occupants from adverse health effects due to exposure to chemical or biological contaminants.

254.22(3) (3) Provide training and technical support to local health departments for conducting indoor air quality testing and investigations.

254.22(4) (4) Assist the department of safety and professional services with the enforcement of s. 101.123.

254.22 History History: 1993 a. 27; 1995 a. 27 ss. 6331, 9116 (5); 2011 a. 32.



254.30 Enforcement; penalties.

254.30  Enforcement; penalties.

254.30(1) (1)  Enforcement.

254.30(1)(a)(a) The department may enter, at any reasonable time, a dwelling or premises undergoing any lead hazard reduction to determine if all persons engaged in lead hazard reduction have been appropriately certified if required under s. 254.176.

254.30(1)(b) (b) The department may report any violation of ss. 254.11 to 254.178 or rules promulgated, or orders issued, under those sections to the district attorney of the county in which the dwelling is located. The district attorney shall enforce ss. 254.11 to 254.178 and rules promulgated, and orders issued, under those sections. If a circuit court determines that an owner of a rented or leased dwelling or premises has failed to comply with an order issued under ss. 254.11 to 254.178, the circuit court may order the occupants of the affected dwelling or premises to withhold rent in escrow until the owner of the dwelling or premises complies with the order.

254.30(1)(c) (c) Sections 254.11 to 254.178 do not limit the ability of the department to require abatement of human health hazards involving lead under s. 254.59.

254.30(2) (2) Penalties.

254.30(2)(a)(a) Civil penalty. Any person who violates ss. 254.11 to 254.178 or rules promulgated, or orders issued, under those sections may be required to forfeit not less than $100 nor more than $1,000. Each day of continued violation constitutes a separate offense.

254.30(2)(b) (b) Criminal penalty. Any person who knowingly violates any provision of ss. 254.11 to 254.178 or any rule promulgated, or order issued, under those sections shall be fined not less than $100 nor more than $5,000. The court may place the person on probation under s. 973.09 for a period not to exceed 2 years.

254.30 History History: 1979 c. 221; 1987 a. 332; 1993 a. 27 s. 439; Stats. 1993 s. 254.30; 1993 a. 450.



254.31 Definitions.

254.31  Definitions. In this subchapter:

254.31(1) (1) "By-product material" means any of the following:

254.31(1)(a) (a) Radioactive material, except special nuclear material, yielded in or made radioactive by exposure to the radiation incident to the process of producing or utilizing special nuclear material.

254.31(1)(b) (b) The tailings or waste produced by the extraction or concentration of uranium or thorium from any ore processed primarily for its source material content.

254.31(2) (2) "Decommissioning" means conducting final operational activities at a nuclear facility to dismantle site structures, to decontaminate site surfaces and remaining structures, to stabilize and contain residual radioactive material and to carry out any other activities necessary to prepare the site for postoperational care.

254.31(2m) (2m) "General license" means a license, under requirements prescribed by the department by rule, to possess, use, transfer or acquire by-product material or devices or equipment utilizing by-product material without the filing of a license application by a person or issuance of licensing confirmation by the department.

254.31(3g) (3g) "Ionizing radiation" means all radiations capable of producing ions directly or indirectly in their passage through matter, including all of the following:

254.31(3g)(a) (a) Electromagnetic radiations, including X-rays and gamma rays.

254.31(3g)(b) (b) Particulate radiations, including electrons, beta particles, protons, neutrons, alpha particles and other nuclear particles.

254.31(3p) (3p) "Nonionizing radiation" means electromagnetic radiation, other than ionizing radiation, and any sonic, ultrasonic or infrasonic wave.

254.31(4) (4) "Nuclear facility" means any reactor plant, any equipment or device used for the separation of the isotopes of uranium or plutonium, the processing or utilizing of radioactive material or handling, processing or packaging waste; any premises, structure, excavation or place of storage or disposition of waste or by-product material; or any equipment used for or in connection with the transportation of such material.

254.31(4p) (4p) "Radiation" means both ionizing and nonionizing radiation.

254.31(5) (5) "Radiation generating equipment" means a system, manufactured product or device or component part of such a product or device that, during operation, is capable of generating or emitting ionizing radiation without the use of radioactive material. "Radiation generating equipment" does not include a device that emits nonionizing radiation.

254.31(6) (6) "Radiation installation" is any location or facility where radiation generating equipment is used or where radioactive material is produced, transported, stored, disposed of or used for any purpose.

254.31(9) (9) "Radiation source" means radiation generating equipment or radioactive material.

254.31(9m) (9m) "Radioactive material" includes any solid, liquid or gaseous substance which emits ionizing radiation spontaneously, including accelerator-produced material, by-product material, naturally occurring material, source material and special nuclear material.

254.31(10) (10) "Source material" means uranium, thorium, any combination thereof in any physical or chemical form, or ores that contain by weight 0.05% or more of uranium, thorium, or any combination thereof. "Source material" does not include special nuclear material.

254.31(11) (11) "Special nuclear material" means plutonium, uranium 233, uranium enriched in the isotope 233 or in the isotope 235, and any other material which the nuclear regulatory commission determines to be special nuclear material; or any material artificially enriched by any of the foregoing. Special nuclear material does not include source material.

254.31(11g) (11g) "Specific license" means a license, under requirements prescribed by the department by rule, to possess, use, manufacture, produce, transfer or acquire radioactive material or devices or equipment utilizing radioactive material.

254.31(11m) (11m) "Transuranic" means a radioactive material having an atomic number that is greater than 92.

254.31(12) (12) "X-ray tube" means any electron tube that is contained in a device and that is specifically designed for the conversion of electrical energy into X-ray energy.

254.31 History History: 1977 c. 29; 1985 a. 29; 1993 a. 27 ss. 227, 477; Stats. 1993 s. 254.31; 1993 a. 491; 1999 a. 9; 2001 a. 16.



254.33 Public policy.

254.33  Public policy. Since radiations and their sources can be instrumental in the improvement of the health and welfare of the public if properly utilized, and may be destructive or detrimental to life or health if carelessly or excessively employed or may detrimentally affect the environment of the state if improperly utilized, it is hereby declared to be the public policy of this state to encourage the constructive uses of radiation and to prohibit and prevent exposure to radiation in amounts which are or may be detrimental to health. It is further the policy for the department to advise, consult and cooperate with other agencies of the state, the federal government, other states and interstate agencies and with affected groups, political subdivisions and industries; and, in general, to conform as nearly as possible to nationally accepted standards in the promulgation and enforcement of rules.

254.33 History History: 1985 a. 29; 1993 a. 27 s. 225; Stats. 1993 s. 254.33; 1995 a. 27 ss. 6332, 9116 (5); 1999 a. 9.



254.335 Agreements with the U.S. nuclear regulatory commission transition.

254.335  Agreements with the U.S. nuclear regulatory commission transition.

254.335(1) (1) The governor may, on behalf of the state, enter into agreements with the U.S. nuclear regulatory commission, as provided in 42 USC 2021 (b), to discontinue certain federal licensing and related regulatory authority with respect to by-product material, source material and special nuclear material and to assume state regulatory authority.

254.335(2) (2) Any person who, on the effective date of an agreement specified under sub. (1), possesses a license issued by the U.S. nuclear regulatory commission that is subject to the agreement is considered to possess a specific license issued under s. 254.365 (1) (a) or to fulfill requirements specified for a general license under s. 254.365 (1) (b). The specific license expires 90 days after the date of receipt by the person from the department of a notice of expiration of the license or on the date of expiration that was specified in the license issued by the U.S. nuclear regulatory commission, whichever is earlier.

254.335 History History: 1999 a. 9.



254.34 Powers and duties.

254.34  Powers and duties.

254.34(1)(1) The department is the state radiation control agency and shall do all of the following:

254.34(1)(a) (a) Promulgate and enforce rules, including registration and licensing of sources of ionizing radiation, as may be necessary to prohibit and prevent unnecessary radiation exposure. The rules may incorporate by reference the recommended standards of nationally recognized bodies in the field of radiation protection and other fields of atomic energy, under the procedure established by s. 227.21 (2). The rules for by-product material, source material and special nuclear material shall be in accordance with the requirements of 42 USC 2021 (o) and shall otherwise be compatible with the requirements under 42 USC 2011 to 2114 and regulations adopted under 42 USC 2011 to 2114.

254.34(1)(am) (am) A rule identical to a rule specified under par. (a) may be promulgated by a state agency other than the department and an ordinance identical to a rule specified under par. (a) may be enacted by a local governmental unit, but no rule may be promulgated or ordinance may be enacted that differs from a rule under par. (a) and relates to the same subject area except as provided under ss. 293.15 (8), 293.25, and 323.13 (2) (f).

254.34(1)(b) (b) Administer this subchapter and the rules promulgated under this subchapter.

254.34(1)(c) (c) Develop comprehensive policies and programs for the evaluation, determination and reduction of hazards associated with the use of radiation that are compatible with requirements of the U.S. nuclear regulatory commission for the regulation of by-product material, source material and special nuclear material. The department shall maintain all of the following records:

254.34(1)(c)1. 1. Files of all license applications, issuances, denials, transfers, renewals, modifications, suspensions and revocations under s. 254.365.

254.34(1)(c)2. 2. Files of all registrants under s. 254.35 and any related administrative or judicial action.

254.34(1)(d) (d) Advise, consult and cooperate with other agencies of the state, the federal government, other states and interstate agencies, and with affected groups, political subdivisions and industries.

254.34(1)(e) (e) Encourage, participate in or conduct studies, investigations, training, research and demonstrations relating to the control of radiation hazards, the measurement of radiation, the effects on health of exposure to radiation and related problems as it deems necessary or advisable for the discharge of its duties under this subchapter.

254.34(1)(f) (f) Collect and disseminate health education information relating to radiation protection as it deems proper.

254.34(1)(g) (g) Review and approve plans and specifications for radiation sources submitted pursuant to rules promulgated under this subchapter; and inspect radiation sources, their shielding and immediate surroundings and records concerning their operation for the determination of any possible radiation hazard.

254.34(1)(h) (h) With respect to radon and with the department serving as the lead agency, do all of the following:

254.34(1)(h)1. 1. Develop and disseminate current radon information to the news media, builders, realtors and the general public.

254.34(1)(h)2. 2. Coordinate a program of measuring radon gas accumulation, including use of the radon canister counting system, in educational institutions, nursing homes, low-income housing, public buildings, homes, private industries and public service organizations.

254.34(1)(h)3. 3. Work with staff of local health departments to perform home surveys and diagnostic measurements and develop mitigation strategies for homes with elevated radon gas levels.

254.34(1)(h)4. 4. Develop training materials and conduct training of staff of local health departments, building contractors and others in radon diagnosis and mitigation methods.

254.34(1)(h)5. 5. Develop standards of performance for the regional radon centers and, from the appropriation account under s. 20.435 (1) (ed), distribute funds based on compliance with the standards to provide radon protection information dissemination from the regional radon centers.

254.34(2) (2) The department may:

254.34(2)(a) (a) Enter, at all reasonable times, any private or public property for the purpose of investigating conditions relating to radiation control.

254.34(2)(b) (b) Accept and utilize grants or other funds or gifts from the federal government and from other sources, public or private, for carrying out its functions under this subchapter. The studies, investigations, training and demonstration may be conducted independently, by contract, or in cooperation with any person or any public or private agency, including any political subdivision of the state.

254.34(2)(c) (c) Develop requirements for qualification, certification, training, and experience of an individual who does any of the following:

254.34(2)(c)1. 1. Operates radiation generating equipment.

254.34(2)(c)2. 2. Utilizes, stores, transfers, transports, or possesses radioactive materials.

254.34(2)(c)3. 3. Acts as a radiation safety consultant to any person who possesses a license or registration issued by the department under this subchapter.

254.34(2)(d) (d) Recognize certification by another state or by a nationally recognized certifying organization of an individual to perform acts under par. (c) 1. to 3. if the standards for the other state's certification or the organization's certification are substantially equivalent to the standards of the department for certification of individuals under par. (c).

254.34 History History: 1985 a. 29; 1985 a. 182 s. 57; 1987 a. 399; 1989 a. 31; 1993 a. 27 s. 228; Stats. 1993 s. 254.34; 1995 a. 27 ss. 6333, 6334, 9116 (5); 1997 a. 27; 1999 a. 9 ss. 2456 to 2462, 2475; 2001 a. 16; 2009 a. 28, 42.



254.35 Registration of ionizing radiation installations.

254.35  Registration of ionizing radiation installations.

254.35(1)(1)  Application. For every site in this state that has an ionizing radiation installation that is not exempted by this section or the rules of the department, the person in control of the installation, including installations in sites that are administered by a state agency or in an institution under the jurisdiction of a state agency, shall, prior to operation, register the ionizing radiation installation with the department. No ionizing radiation installation may be operated thereafter unless the site has been duly registered by January 1 of each year and a notice of the registration is possessed by the person in control. The application for registration shall be made on forms provided by the department which shall be devised to obtain any information that is considered necessary for evaluation of hazards. Multiple radiation sources at a single radiation installation and under the control of one person shall be listed on a single registration form. Registration fees shall be levied in accordance with sub. (3). Registration alone does not imply approval of manufacture, storage, use, handling, operation or disposal of the radiation installation or radioactive materials, but serves merely to inform the department of the location and character of radiation sources. Persons engaged in manufacturing, demonstration, sale, testing or repair of radiation sources are not required to list such sources on the registration form.

254.35(2) (2) Amended registration. If the person in control increases the number of sources, source strength, rated output or energy of radiation produced in any installation, he or she shall notify the department of the increase prior to operation on the revised basis. The department shall record the change in the registration. No registration is transferable from one premises to another or from one person to another. If the person in control intends to transfer control of ownership of the radiation installation to another person, at least 15 days before the final transfer the registrant shall notify the department of the transfer and the intended transferee shall file under sub. (1) an application for registration. If any installation is discontinued, the person in control shall notify the department within 30 days of the discontinuance.

254.35(3) (3) Registration fees.

254.35(3)(a)(a) An annual registration fee under pars. (b) to (fm) shall be levied for each site registration under this section. An additional penalty fee of $25, regardless of the number of X-ray tubes or generally licensed devices, shall be required for each registration whenever the annual fee for renewal is not paid prior to expiration of the registration. No additional fee may be required for recording changes in the registration information.

254.35(3)(b) (b) For a site having an ionizing radiation installation serving physicians and clinics, osteopaths and clinics, chiropractors or hospitals that possesses radioactive materials in any quantity, the fee shall be at least $36 for each site and at least $44 for each X-ray tube.

254.35(3)(c) (c) For a podiatric or veterinary site having an ionizing radiation installation, the fee shall be at least $36 for each site and at least $44 for each X-ray tube.

254.35(3)(d) (d) For a dental site having an ionizing radiation installation, the fee shall be at least $36 for each site and at least $30 for each X-ray tube.

254.35(3)(f) (f) For an industrial, school, research project or other site having an ionizing radiation installation, the fee shall be at least $36 for each site and at least $44 for each X-ray tube.

254.35(3)(fm) (fm) For any site that has generally licensed devices that are not exempted by the department, the fee shall be at least $100 for each site and at least $50 for each device that contains at least 370 MBq or 10 mCi of cesium-137; 37 MBq or 1.0 mCi of cobalt-60; 3.7 MBq or 0.1 mCi of strontium-90; or 37 MBq or 1.0 mCi of a transuranic.

254.35(3)(g) (g) The fees under this subsection shall be as stated unless the department promulgates rules to increase the annual registration fee for a site having an ionizing radiation installation, for an X-ray tube or for generally licensed devices that are not exempted by the department.

254.35(4) (4) Exemptions. After initial registration under sub. (1), the department may exempt from annual registration any source of radiation that the department finds to be without undue radiation hazard.

254.35 History History: 1977 c. 29; 1979 c. 221; 1985 a. 29; 1989 a. 359; 1993 a. 27 s. 229; Stats. 1993 s. 254.35; 1995 a. 27 ss. 6335, 9116 (5); 1999 a. 9.



254.365 Licensing of radioactive material.

254.365  Licensing of radioactive material.

254.365(1) (1)  License required. No person may possess, use, manufacture, transport, store, transfer or dispose of radioactive material or a device or item of equipment that uses radioactive material or may operate a site that uses radioactive material that is not under the authority of the U.S. nuclear regulatory commission unless one of the following applies:

254.365(1)(a) (a) The person has a specific license issued by the department.

254.365(1)(b) (b) The person meets general license requirements.

254.365(1)(c) (c) The person possesses a license issued by another state or by the U.S. nuclear regulatory commission that is reciprocally recognized by the department.

254.365(1)(d) (d) The person is exempted from licensure under sub. (7).

254.365(2) (2) Application. Application for a license under sub. (1) (a) or for reciprocal recognition under sub. (1) (c) shall be made on forms provided by the department.

254.365(3) (3) Modification or termination of license. Within 30 days after any change to the information on a license issued under this section, the licensee shall inform the department of the change and the department shall record the changed information. Within 30 days after termination of an activity licensed under this section, the person in control of the activity shall notify the department. The department may require that the person in control submit to the department for approval a plan for decommissioning the activity.

254.365(4) (4) Rules. The department shall promulgate rules for all of the following:

254.365(4)(a) (a) The issuance, modification, suspension, termination and revocation of specific licenses under sub. (1) (a) under the standards specified in s. 254.34 (1) (a).

254.365(4)(b) (b) The requirements for a general license under sub. (1) (b).

254.365(5) (5) Fees and charges.

254.365(5)(a)(a) The department may assess fees, the amounts of which are prescribed by the department by rule, for any of the following:

254.365(5)(a)1. 1. Issuance of an initial or renewal specific license under sub. (1) (a).

254.365(5)(a)2. 2. Annual license maintenance.

254.365(5)(a)3. 3. Issuance of a license amendment.

254.365(5)(a)4. 4. Termination of a license.

254.365(5)(a)5. 5. Issuance of reciprocal recognition of a license for radioactive materials of another state or the U.S. nuclear regulatory commission.

254.365(5)(b) (b) The department may assess a late payment charge of 25% of the specific license renewal fee, in addition to the fee under par. (a) for renewal of a specific license, if payment for renewal of a specific license is not made within 30 days after the license expiration date.

254.365(6) (6) Denial, suspension or revocation of licensure. The department may, after a hearing under ch. 227, refuse to issue a license or suspend or revoke a license for failure by the licensee to comply with this subchapter, rules promulgated by the department under this subchapter or any condition of the license.

254.365(7) (7) Exemption. The department may exempt from licensing requirements of this section radioactive material that the department finds is without undue radiation hazard.

254.365 History History: 1999 a. 9.



254.37 Enforcement.

254.37  Enforcement.

254.37(1)(1)  Notification of violation and order of abatement. Whenever the department finds, upon inspection and examination, that a source of radiation as constructed, operated or maintained results in a violation of this subchapter or of any rules promulgated under this subchapter, the department shall do all of the following:

254.37(1)(a) (a) Notify the person in control that is causing, allowing or permitting the violation as to the nature of the violation.

254.37(1)(b) (b) Order that, prior to a specified time, the person in control shall cease and abate causing, allowing or permitting the violation and take such action as may be necessary to have the source of radiation constructed, operated, or maintained in compliance with this subchapter and rules promulgated under this subchapter.

254.37(2) (2) Orders. The department shall issue and enforce such orders or modifications of previously issued orders as may be required in connection with proceedings under this subchapter. The orders shall be subject to review by the department upon petition of the persons affected. Whenever the department finds that a condition exists that constitutes an immediate threat to health due to violation of this subchapter or any rule or order promulgated under this subchapter, it may issue an order reciting the existence of the threat and the findings pertaining to the threat. The department may summarily cause the abatement of the violation.

254.37(3) (3) Rules. The department shall promulgate and enforce the rules pertaining to ionizing radiation.

254.37(4) (4) Jurisdiction. The circuit court of Dane county shall have jurisdiction to enforce the orders by injunctional and other appropriate relief.

254.37 History History: 1993 a. 27 s. 231; Stats. 1993 s. 254.37; 1995 a. 27 ss. 6336 to 6338, 9116 (5); 1997 a. 27; 1999 a. 9.



254.38 Emergency authority.

254.38  Emergency authority.

254.38(1)(1)  Impounding materials. The department may impound or order the sequestration of sources of radiation in the possession of any person who is not equipped to observe or who fails to observe safety standards to protect health that are established in rules promulgated by the department.

254.38(2) (2) Emergency orders. If the department finds that an emergency exists concerning a matter subject to regulation under this subchapter that requires immediate action to protect the public health or safety, the department may issue an emergency order without notice or hearing that recites the existence of the emergency and requires such action as is necessary to mitigate the emergency. Any person to whom the order is issued shall immediately comply with the order. A person to whom an emergency order is issued shall be afforded a hearing within 30 days after receipt by the department of a written request for the hearing. An emergency order is effective upon issuance and remains in effect for up to 90 days after issuance, except that the order may be revoked or modified based on the results of the hearing.

254.38 History History: 1985 a. 29; 1993 a. 27 s. 232; Stats. 1993 s. 254.38; 1995 a. 27 ss. 6339, 9116 (5); 1999 a. 9.



254.39 Exceptions.

254.39  Exceptions.

254.39(1)(1) Nothing in this subchapter may be interpreted as limiting intentional exposure of persons to radiation for the purpose of analysis, diagnosis, therapy, and medical, chiropractic or dental research as authorized by law.

254.39(2) (2) This subchapter does not apply to on-site activities of any nuclear reactor plant licensed by the U.S. nuclear regulatory commission.

254.39 History History: 1977 c. 29; 1991 a. 178; 1993 a. 27 s. 233; Stats. 1993 s. 254.39; 1999 a. 9.



254.41 Radiation monitoring of nuclear power plants.

254.41  Radiation monitoring of nuclear power plants. The department shall take environmental samples to test for radiation emission in any area of the state within 20 miles of a nuclear power plant. The department shall charge the owners of each nuclear power plant in the state an annual fee of $30,000 per plant, commencing in fiscal year 1983-84, to finance radiation monitoring under this section. The department may change this annual fee by rule.

254.41 History History: 1979 c. 221; 1983 a. 27; 1993 a. 27 s. 235; Stats. 1993 s. 254.41.



254.45 Penalties.

254.45  Penalties.

254.45(1)(1)  General.

254.45(1)(a)(a) Any person who violates this subchapter or a rule promulgated under this subchapter or a condition of a license or registration issued by the department under this subchapter may be required to forfeit not less than $100 nor more than $100,000. Each day of continued violation constitutes a separate offense.

254.45(1)(b) (b) The amount of the forfeiture assessed under par. (a) shall be determined by considering all of the following:

254.45(1)(b)1. 1. The willfulness of the violation.

254.45(1)(b)2. 2. The person's previous violations, if any, of this subchapter, rules promulgated under this subchapter or conditions of a license or registration issued by the department under this subchapter.

254.45(1)(b)3. 3. The potential danger or actual or potential injury to the environment or to public health caused by the violation.

254.45(1)(b)4. 4. The actual or potential costs of the damage or injury caused by the violation.

254.45(2) (2) Assessment of forfeitures; notice. The department may directly assess forfeitures provided for in sub. (1). If the department determines that a forfeiture should be assessed for a particular violation, the department shall send a notice of assessment to the person. The notice shall specify the amount of the forfeiture assessed and the violation and the statute or rule alleged to have been violated and shall inform the person of the right to hearing under sub. (3).

254.45(3) (3) Hearing. A person upon whom a forfeiture is imposed may contest the action by sending, within 10 days after receipt of notice of a contested action, a written request for hearing under s. 227.44 to the division of hearings and appeals created under s. 15.103 (1). The administrator of the division may designate a hearing examiner to preside over the case and recommend a decision to the administrator under s. 227.46. The decision of the administrator of the division shall be the final administrative decision. The division shall commence the hearing within 30 days of receipt of the request for hearing and shall issue a final decision within 15 days after the close of the hearing. Proceedings before the division are governed by ch. 227.

254.45(4) (4) Forfeiture payment and disposition.

254.45(4)(a)(a) A person against whom the department has assessed a forfeiture shall pay the forfeiture to the department within 10 days after receipt of the notice under sub. (2) or, if the person contests the assessment, within 10 days after receipt of the final decision after exhaustion of administrative review. If the person petitions for judicial review under ch. 227, the person shall pay the forfeiture within 10 days after receipt of the final judicial decision.

254.45(4)(b) (b) The department shall remit all forfeitures paid to the secretary of administration for deposit in the school fund.

254.45(5) (5) Enforcement. The attorney general may bring an action in the name of the state to collect any forfeiture imposed under this section if the forfeiture has not been paid as required under sub. (4). The only issue to be contested in an action under this subsection is whether the forfeiture has been paid.

254.45 History History: 1993 a. 27 s. 234; Stats. 1993 s. 254.45; 1995 a. 27 ss. 6340, 9116 (5); 1999 a. 9; 2003 a. 33.



254.46 Beaches.

254.46  Beaches. The department or a local health department shall close or restrict swimming, diving and recreational bathing if a human health hazard exists in any area used for those purposes on a body of water and on associated land and shall require the posting of the area.

254.46 History History: 1993 a. 27.



254.47 Recreational permits and fees.

254.47  Recreational permits and fees.

254.47(1) (1) Except as provided in sub. (1g) and ss. 250.041 and 254.115, the department or a local health department granted agent status under s. 254.69 (2) shall issue permits to and regulate campgrounds and camping resorts, recreational and educational camps and public swimming pools. No person or state or local government who has not been issued a permit under this section may conduct, maintain, manage or operate a campground and camping resort, recreational camp and educational camp or public swimming pool, as defined by departmental rule.

254.47(1g) (1g) A campground permit is not required for camping at county or district fairs at which 4-H Club members exhibit, for the 4 days preceding the county or district fair, the duration of the county or district fair, and the 4 days following the county or district fair.

254.47(1m) (1m) The department or a local health department granted agent status under s. 254.69 (2) may not, without a preinspection, grant a permit to a person intending to operate a new public swimming pool, campground, or recreational or educational camp or to a person intending to be the new operator of an existing public swimming pool, campground, or recreational or educational camp.

254.47(2) (2)

254.47(2)(a)(a) A separate permit is required for each campground, camping resort, recreational or educational camp, and public swimming pool. Except as provided in par. (b) or (c), no permit issued under this section is transferable from one premises to another or from one person, state or local government to another.

254.47(2)(b) (b) A permit issued under this section may be transferred from an individual to an immediate family member, as defined in s. 254.64 (4) (a) 2., if the individual is transferring operation of the campground, camping resort, recreational or educational camp, or public swimming pool to the immediate family member.

254.47(2)(c) (c) A sole proprietorship that reorganizes as a business entity, as defined in s. 179.70 (1), or a business entity that reorganizes as a sole proprietorship or a different type of business entity may transfer a permit issued under this section for a campground, camping resort, recreational or educational camp, or public swimming pool to the newly formed business entity or sole proprietorship if all of the following conditions are satisfied:

254.47(2)(c)1. 1. The campground, camping resort, recreational or educational camp, or public swimming pool remains at the location for which the permit was issued.

254.47(2)(c)2. 2. At least one individual who had an ownership interest in the sole proprietorship or business entity to which the permit was issued has an ownership interest in the newly formed sole proprietorship or business entity.

254.47(2m) (2m) Except as provided in ss. 250.041 and 254.115, the initial issuance, renewal or continued validity of a permit issued under this section may be conditioned upon the requirement that the permittee correct a violation of this section, rules promulgated by the department under this section or ordinances adopted under s. 254.69 (2) (g), within a period of time that is specified. If the condition is not met within the specified period of time, the permit is void.

254.47(3) (3) Anyone who violates this section or any rule of the department under this section shall be fined not less than $25 nor more than $250. Anyone who fails to comply with an order of the department shall forfeit $10 for each day of noncompliance after the order is served upon or directed to him or her. The department may also, after a hearing under ch. 227, refuse to issue a permit under this section or suspend or revoke a permit under this section for violation of this section or any rule or order the department issues to implement this section.

254.47(4) (4) Permits issued under this section expire on June 30, except that permits initially issued during the period beginning on April 1 and ending on June 30 expire on June 30 of the following year. Except as provided in s. 254.69 (2) (d) and (e), the department shall promulgate rules that establish, for permits issued under this section, amounts of permit fees, preinspection fees, reinspection fees, fees for operating without a license, and late fees for untimely permit renewal.

254.47(5) (5) No permit may be issued under this section until all applicable fees have been paid. If the payment is by check or other draft drawn upon an account containing insufficient funds, the permit applicant shall, within 15 days after receipt of notice from the department of the insufficiency, pay by cashier's check or other certified draft, money order or cash the fees from the department, late fees and processing charges that are specified by rules promulgated by the department. If the permit applicant fails to pay all applicable fees, late fees and the processing charges within 15 days after the applicant receives notice of the insufficiency, the permit is void. In an appeal concerning voiding of a permit under this subsection, the burden is on the permit applicant to show that the entire applicable fees, late fees and processing charges have been paid. During any appeal process concerning payment dispute, operation of the establishment in question is deemed to be operation without a permit.

254.47(6) (6) Before serving as a lifeguard at a public swimming pool or a recreational and educational camp or as an on-site health services staff member at a recreational and educational camp, an individual shall have proficiency in the use of an automated external defibrillator, as defined in s. 256.15 (1) (cr), achieved through instruction provided by an individual, organization, or institution of higher education achieved through instruction approved under s. 46.03 (38) to provide such instruction.

254.47(7) (7) The department may not require that a swimming pool be staffed by a lifeguard as a condition of receiving a permit under this section if the swimming pool is less than 2,500 square feet, the swimming pool is located in a private club in the city of Milwaukee, and the club has a policy that prohibits a minor from using the swimming pool when not accompanied by an adult.

254.47 History History: 1993 a. 16 ss. 2399 to 2401i; 1993 a. 27 ss. 182, 477; 1993 a. 183, 490; 1993 a. 491 s. 280; 1997 a. 191, 237; 2001 a. 16; 2005 a. 302; 2007 a. 104; 2009 a. 28, 180.



254.50 Definition.

254.50  Definition. In this subchapter, "vector" means a carrier, including an arthropod or an insect, that transfers an infective agent from one host to another.

254.50 History History: 1993 a. 27.



254.51 Powers and duties.

254.51  Powers and duties.

254.51(1)(1) The state epidemiologist for communicable disease shall take those measures that are necessary for the prevention, surveillance and control of human disease outbreaks associated with animal-borne and vector-borne transmission.

254.51(2) (2) The department shall enter into memoranda of understanding with the department of agriculture, trade and consumer protection, the department of safety and professional services, and the department of natural resources regarding the investigation and control of animal-borne and vector-borne disease.

254.51(3) (3) The department shall promulgate rules that establish measures for prevention, surveillance and control of human disease that is associated with animal-borne and vector-borne disease transmission.

254.51(4) (4) The local health department shall enforce rules that are promulgated under sub. (3).

254.51(5) (5) The local board of health may adopt regulations and recommend enactment of ordinances that set forth requirements for animal-borne and vector-borne disease control to assure a safe level of sanitation, human health hazard control or health protection for the community, including the following:

254.51(5)(a) (a) The control of rats, stray animals, noise and rabies and other diseases.

254.51(5)(b) (b) The control of wildlife, including the keeping of dangerous wild animals, disease transmission and human health hazard control and eradication.

254.51(5)(c) (c) Pest control, including community sanitation, rodent and vector control, resident responsibilities and the health impact of pesticide use.

254.51 History History: 1993 a. 27; 1995 a. 27 ss. 6341, 9116 (5); 2011 a. 32.



254.52 Lyme disease; treatment, information and research.

254.52  Lyme disease; treatment, information and research.

254.52(1)(1) The department shall perform research relating to Lyme disease in humans.

254.52(2) (2) The department, in consultation with the department of public instruction, the department of natural resources and the department of agriculture, trade and consumer protection, shall do all of the following:

254.52(2)(a) (a) Monitor the spread and incidence of Lyme disease.

254.52(2)(b) (b) Investigate suspected and confirmed cases of Lyme disease.

254.52(2)(c) (c) Review materials, activities and epidemiologic investigations prepared or conducted in other states in which Lyme disease is endemic and recommend a statewide strategy for dealing with Lyme disease.

254.52(2)(d) (d) Develop, update and disseminate information for use by clinicians, laboratory technicians and local health departments that diagnose or treat Lyme disease or investigate cases or suspected cases of Lyme disease.

254.52(2)(e) (e) Develop and distribute information through offices of physicians and local health departments and by newsletters, public presentations or other releases of information. That information shall include all of the following:

254.52(2)(e)1. 1. A description of Lyme disease.

254.52(2)(e)2. 2. Means of identifying whether or not individuals may be at risk of contracting Lyme disease.

254.52(2)(e)3. 3. Measures that individuals may take to protect themselves from contracting Lyme disease.

254.52(2)(e)4. 4. Locations for procuring additional information or obtaining testing services.

254.52(2)(f) (f) Conduct research on the serological prevalence of Lyme disease.

254.52 History History: 1989 a. 31; 1993 a. 27 s. 49; Stats. 1993 s. 254.52; 1995 a. 27 s. 9145 (1); 1997 a. 27.



254.55 Definitions.

254.55  Definitions. In this subchapter:

254.55(1) (1) "Dwelling" means any structure, all or part of which is designed or used for human habitation.

254.55(2) (2) "Owner" means any of the following:

254.55(2)(a) (a) A person who has legal title to a dwelling.

254.55(2)(b) (b) A person who has charge, care, or control of a dwelling or unit of a dwelling as an agent of or as personal representative, trustee, or guardian of the estate of a person under par. (a).

254.55 History History: 1993 a. 27; 2001 a. 102.



254.56 Public places.

254.56  Public places. The owner and occupant and everyone in charge of a public building, as defined in s. 101.01 (12), shall keep the building clean and sanitary.

254.56 History History: 1971 c. 185 s. 7; 1993 a. 27 s. 352; Stats. 1993 s. 254.56; 1995 a. 27.



254.57 Smoke.

254.57  Smoke. The common council of any city or the board of any village may regulate or prohibit the emission of dense smoke into the open air within its limits and one mile from its limits.

254.57 History History: 1993 a. 27 s. 357; Stats. 1993 s. 254.57.

254.57 Annotation The social and economic roots of judge-made air pollution policy in Wisconsin. Laitos, 58 MLR 465.



254.58 Powers of villages, cities and towns.

254.58  Powers of villages, cities and towns. Section 95.72 may not be construed as depriving any city or village from enacting any ordinance prohibiting the rendering of dead animals within the boundaries specified in s. 66.0415, as nullifying any existing law or ordinance prohibiting the rendering of dead animals within the area or as prohibiting any city or village from licensing, revoking the license, and regulating the business of rendering and transporting dead animals under sanitary conditions no less stringent than provided under s. 95.72 and the rules of the department of agriculture, trade and consumer protection. Any licensing and regulation by a city or village is supplementary to the provisions of this section and the rules of the department and may not be construed as excusing or justifying any failure or neglect to comply with this section and the rules of the department. Section 95.72 shall be expressly construed as modifying the powers granted to towns and any city, village or town may take any action permitted under s. 254.59, may institute and maintain court proceedings to prevent, abate or remove any human health hazards under s. 254.59 and may institute and maintain any action under ss. 823.01, 823.02 and 823.07.

254.58 History History: 1973 c. 206; Sup. Ct. Order, 67 Wis. 2d 585, 774 (1975); 1977 c. 29 s. 1650m (4); 1993 a. 27 s. 358; Stats. 1993 s. 254.58; 1999 a. 150 s. 672.



254.59 Human health hazards.

254.59  Human health hazards.

254.59(1) (1) If a local health officer finds a human health hazard, he or she shall order the abatement or removal of the human health hazard on private premises, within a reasonable time period, and if the owner or occupant fails to comply, the local health officer may enter upon the premises and abate or remove the human health hazard.

254.59(2) (2) If a human health hazard is found on private property, the local health officer shall notify the owner and the occupant of the property, by registered mail with return receipt requested, of the presence of the human health hazard and order its abatement or removal within 30 days of receipt of the notice. If the human health hazard is not abated or removed by that date, the local health officer shall immediately enter upon the property and abate or remove the human health hazard or may contract to have the work performed. The human health hazard shall be abated in a manner which is approved by the local health officer. The cost of the abatement or removal may be recovered from the person permitting the violation or may be paid by the municipal treasurer and the account, after being paid by the treasurer, shall be filed with the municipal clerk, who shall enter the amount chargeable to the property in the next tax roll in a column headed "For Abatement of a Nuisance" as a special tax on the lands upon which the human health hazard was abated, and the tax shall be collected as are other taxes. In case of railroads or other lands not taxed in the usual way, the amount chargeable shall be certified by the clerk to the secretary of administration who shall add the amount designated in the certificate to the sum due from the company owning, occupying, or controlling the land specified, and the secretary of administration shall collect the amount as prescribed in subch. I of ch. 76 and return the amount collected to the town, city, or village from which the certificate was received. Anyone maintaining such a human health hazard may also be fined not more than $300 or imprisoned for not more than 90 days or both. The only defenses an owner may have against the collection of a tax under this subsection are that no human health hazard existed on the owner's property, that no human health hazard was corrected on the owner's property, that the procedure outlined in this subsection was not followed or any applicable defense under s. 74.33.

254.59(4) (4) In cities under general charter, the local health officer may enter into and examine any place at any time to ascertain health conditions, and anyone refusing to allow entrance at reasonable hours shall be fined not less than $10 nor more than $100. If the local health officer deems it necessary to abate or remove a human health hazard found on private property, the local health officer shall serve notice on the owner or occupant to abate or remove within a reasonable time that is not less than 24 hours; and if he or she fails to comply, or if the human health hazard is on property whose owner is a nonresident, or cannot be found, the local health officer shall cause abatement or removal.

254.59(5) (5) The cost of abatement or removal of a human health hazard under this section may be at the expense of the municipality and may be collected from the owner or occupant, or person causing, permitting, or maintaining the human health hazard, or may be charged against the premises and, upon certification of the local health officer, assessed as are other special taxes. In cases of railroads or other lands not taxed in the usual way, the amount chargeable shall be certified by the clerk to the secretary of administration who shall add the amount designated in the certificate to the sum due from the company owning, occupying, or controlling the land specified, and the secretary of administration shall collect the amount as prescribed in subch. I of ch. 76 and return the amount collected to the town, city, or village from which the certificate was received. Anyone maintaining such a human health hazard may also be fined not more than $300 or imprisoned for not more than 90 days or both. The only defenses an owner may have against the collection of a tax under this subsection are that no human health hazard existed on the owner's property, that no human health hazard was corrected on the owner's property, that the procedure outlined in this subsection was not followed, or any applicable defense under s. 74.33.

254.59(6) (6) A 1st class city may, but is not required to, follow the provisions of this section. A 1st class city may follow the provisions of its charter.

254.59(7) (7)

254.59(7)(a)(a) A county, city, village, or town with a local health department may enact an ordinance concerning abatement or removal of a human health hazard that is at least as restrictive as this section.

254.59(7)(b) (b) An ordinance enacted under par. (a) may be enforced in the county, city, village, or town that enacted it.

254.59(7)(c) (c) This subsection may not be construed to prohibit any agreement under s. 66.0301 between a county and a city, town, or village that has a local health department, concerning enforcement under this section.

254.59 History History: 1979 c. 102 s. 237, 176; 1981 c. 20 s. 2200; 1987 a. 378; 1993 a. 27 ss. 361, 363, 477; Stats. 1993 s. 254.59; 2003 a. 33; 2007 a. 130; 2009 a. 180.



254.593 Authority of the department and local health departments.

254.593  Authority of the department and local health departments. The department or a local health department may declare housing that is dilapidated, unsafe or unsanitary to be a human health hazard.

254.593 History History: 1993 a. 27.



254.595 Property violating codes or health orders.

254.595  Property violating codes or health orders.

254.595(1)(1) If real property is in violation of those provisions of a municipal building code that concern health or safety, the city, village, or town in which the property is located may commence an action to declare the property a nuisance. If real property is in violation of an order or a regulation of the local board of health, the city, village, or town in which the property is located may commence an action to declare the property a human health hazard. A tenant or class of tenants of property that is in violation of the municipal building code or of an order or regulation of the local board of health or any other person or class of persons whose health, safety or property interests are or would be adversely affected by property that is in violation of the municipal building code or of an order or regulation of the local board of health may file a petition with the clerk of the city, village, or town requesting the governing body to commence an action to declare the property a nuisance or human health hazard. If the governing body refuses or fails to commence an action within 20 days after the filing of the petition, a tenant, class of tenants, other person or other class of persons may commence the action directly upon the filing of security for court costs. The court before which the action of the case is commenced shall exercise jurisdiction in rem or quasi in rem over the property and the owner of record of the property, if known, and all other persons of record holding or claiming any interest in the property shall be made parties defendant and service of process may be had upon them as provided by law. Any change of ownership after the commencement of the action shall not affect the jurisdiction of the court over the property. At the time that the action is commenced, the municipality or other parties plaintiff shall file a lis pendens. If the court finds that a violation exists, it shall adjudge the property a nuisance or human health hazard and the entry of judgment shall be a lien upon the premises.

254.595(2) (2) A property owner or any person of record holding or claiming any interest in the property shall have 60 days after entry of judgment to eliminate the violation. If, within 60 days after entry of judgment under sub. (1), an owner of the property presents evidence satisfactory to the court, upon hearing, that the violation has been eliminated, the court shall set aside the judgment. It may not be a defense to this action that the owner of record of the property is a different person, partnership or corporate entity than the owner of record of the property on the date that the action was commenced or thereafter if a lis pendens has been filed prior to the change of ownership. No hearing under this subsection may be held until notice has been given to the municipality and all the plaintiffs advising them of their right to appear. If the judgment is not so set aside within 60 days after entry of judgment, the court shall appoint a disinterested person to act as receiver of the property for the purpose of abating the nuisance or human health hazard.

254.595(3) (3)

254.595(3)(a)(a) Any receiver appointed under sub. (2) shall collect all rents and profits accruing from the property, pay all costs of management, including all general and special real estate taxes or assessments and interest payments on first mortgages on the property, and make any repairs necessary to meet the standards required by the building code or the order or regulation of the local board of health. The receiver may, with the approval of the circuit court, borrow money against and encumber the property as security for the money, in the amounts necessary to meet the standards.

254.595(3)(b) (b) At the request of and with the approval of the owner, the receiver may sell the property at a price equal to at least the appraisal value plus the cost of any repairs made under this section for which the selling owner is or will become liable. The receiver shall apply moneys received from the sale of the property to pay all debts due on the property in the order set by law, and shall pay over any balance with the approval of the court, to the selling owner.

254.595(4) (4) The receiver appointed under this section shall have a lien, for the expenses necessarily incurred to abate the nuisance or in the execution of the order, upon the premises upon or in respect of which the work required by the order has been done or expenses incurred. The municipality that sought the order declaring the property to be a nuisance or human health hazard may also recover its expenses and the expenses of the receiver under subs. (3) (a) and (5), to the extent that the expenses are not reimbursed under s. 632.103 (2) from funds withheld from an insurance settlement, by maintaining an action against the property owner under s. 74.53.

254.595(5) (5) The court shall set the fees and bond of the receiver, and may discharge the receiver when the court deems appropriate.

254.595(6) (6) Nothing in this section relieves the owner of any property for which a receiver has been appointed from any civil or criminal responsibility or liability otherwise imposed by law, except that the receiver shall be civilly and criminally responsible and liable for all matters and acts directly under his or her authority or performed by him or her or at his or her direction.

254.595(7) (7) This section shall not apply to owner-occupied one or 2-family dwellings.

254.595(8) (8) The commencement of an action by a tenant under this section is not just cause for eviction.

254.595 History History: 1973 c. 306; Sup. Ct. Order, 67 Wis. 2d 585, 762 (1975); Stats. 1975 s. 823.22; 1983 a. 476; 1987 a. 378; 1989 a. 347; 1993 a. 27 s. 493; Stats. 1993 s. 254.595; 2001 a. 86.

254.595 Annotation In an action alleging a public nuisance, it was sufficient to allege that the defendants knowingly caused the lowering of the ground water table from which the area residents drew water from private wells, which caused numerous citizens great hardship. State v. Michels Pipeline Construction, Inc. 63 Wis. 2d 278, 217 N.W.2d 339, 219 N.W.2d 308 (1974).



254.61 Definitions.

254.61  Definitions. In this subchapter:

254.61(1) (1) "Bed and breakfast establishment" means any place of lodging that satisfies all of the following:

254.61(1)(a) (a) Provides 8 or fewer rooms for rent to no more than a total of 20 tourists or transients.

254.61(1)(b) (b) Provides no meals other than breakfast and provides the breakfast only to renters of the place.

254.61(1)(c) (c) Is the owner's personal residence.

254.61(1)(d) (d) Is occupied by the owner at the time of rental.

254.61(1)(e) (e) Was originally built and occupied as a single-family residence, or, prior to use as a place of lodging, was converted to use and occupied as a single-family residence.

254.61(2) (2) "Establishment" means a hotel, tourist rooming house, bed and breakfast establishment, restaurant, temporary restaurant or vending machine commissary.

254.61(3) (3) "Hotel" means all places wherein sleeping accommodations are offered for pay to transients, in 5 or more rooms, and all places used in connection therewith. "Hotelkeeper", "motelkeeper" and "innkeeper" are synonymous and "inn", "motel" and "hotel" are synonymous.

254.61(3m) (3m) "Potluck event" means an event to which all of the following apply:

254.61(3m)(a) (a) Attendees of the event provide food and beverages to be shared with other attendees and consumed at the event.

254.61(3m)(b) (b) No compensation is provided to any person who conducts or assists in providing the event or who provides food and beverages to be shared at the event, and no compensation is paid by any person for consumption of food or beverages at the event.

254.61(3m)(c) (c) The event is sponsored by any of the following:

254.61(3m)(c)1. 1. A church.

254.61(3m)(c)2. 2. A religious, fraternal, youth, or patriotic organization or service club.

254.61(3m)(c)3. 3. A civic organization.

254.61(3m)(c)4. 4. A parent-teacher organization.

254.61(3m)(c)5. 5. A senior citizen center or organization.

254.61(3m)(c)6. 6. An adult day care center.

254.61(4) (4) "Public health and safety" means the highest degree of protection against infection, contagion or disease and freedom from the danger of fire or accident that can be reasonably maintained in the operation of a hotel, restaurant, tourist rooming house, bed and breakfast establishment, vending machine or vending machine commissary.

254.61(5) (5) "Restaurant" means any building, room or place where meals are prepared or served or sold to transients or the general public, and all places used in connection with it and includes any public or private school lunchroom for which food service is provided by contract. "Meals" does not include soft drinks, ice cream, milk, milk drinks, ices and confections. "Restaurant" does not include:

254.61(5)(a) (a) Taverns that serve free lunches consisting of popcorn, cheese, crackers, pretzels, cold sausage, cured fish or bread and butter.

254.61(5)(b) (b) Churches, religious, fraternal, youths' or patriotic organizations, service clubs and civic organizations which occasionally prepare, serve or sell meals to transients or the general public.

254.61(5)(c) (c) Any public or private school lunchroom for which food service is directly provided by the school, or a private individual selling foods from a movable or temporary stand at public farm sales.

254.61(5)(d) (d) Any bed and breakfast establishment that serves breakfasts only to its lodgers.

254.61(5)(e) (e) The serving of food or beverage through a licensed vending machine.

254.61(5)(f) (f) Any college campus, as defined in s. 36.05 (6m), institution as defined in s. 36.51 (1) (b) or technical college that serves meals only to the students enrolled in the college campus, institution or school or to authorized elderly persons under s. 36.51 or 38.36.

254.61(5)(g) (g) A concession stand at a locally sponsored sporting event, such as a little league game.

254.61(5)(h) (h) A potluck event.

254.61(5m) (5m) "Temporary restaurant" means a restaurant that operates at a fixed location in conjunction with a single event such as a fair, carnival, circus, public exhibition, anniversary sale or occasional sales promotion.

254.61(5r) (5r) "Tourist or transient" means a person who travels from place to place away from his or her permanent residence for vacation, pleasure, recreation, culture, business or employment.

254.61(6) (6) "Tourist rooming house" means any lodging place or tourist cabin or cottage where sleeping accommodations are offered for pay to tourists or transients. "Tourist rooming house" does not include:

254.61(6)(a) (a) A private boarding or rooming house, ordinarily conducted as such, not accommodating tourists or transients.

254.61(6)(b) (b) A hotel.

254.61(6)(c) (c) Bed and breakfast establishments.

254.61(7) (7) "Vending machine" means any self-service device offered for public use which, upon insertion of a coin or token, or by other means, dispenses unit servings of food or beverage either in bulk or in package, without the necessity of replenishing the device between each vending operation. "Vending machine" does not include a device which dispenses only bottled, prepackaged or canned soft drinks, a one cent vending device, a vending machine dispensing only candy, gum, nuts, nut meats, cookies or crackers or a vending machine dispensing only prepackaged Grade A pasteurized milk or milk products.

254.61(8) (8) "Vending machine commissary" means any building, room or place where the food, beverage, ingredients, containers, transport equipment or supplies for vending machines are kept, handled, prepared or stored by a vending machine operator. "Vending machine commissary" does not mean any place at which the operator is licensed to manufacture, distribute or sell food products under ch. 97.

254.61(9) (9) "Vending machine location" means the room, enclosure, space or area where one or more vending machines are installed and operated.

254.61(10) (10) "Vending machine operator" means the person maintaining a place of business in the state and responsible for the operation of one or more vending machines.

254.61 History History: 1973 c. 190; 1975 c. 189; 1975 c. 413 s. 13; Stats. 1975 s. 50.50; 1983 a. 163, 189, 203, 538; 1985 a. 135; 1987 a. 27, 307; 1989 a. 269, 354, 359; 1993 a. 27 s. 65; Stats. 1993 s. 254.61; 1993 a. 399; 1997 a. 27, 237; 1999 a. 135; 2005 a. 348; 2007 a. 67, 97; 2011 a. 78.

254.61 Annotation A city health department may inspect and license public school lunchrooms pursuant to a specific ordinance even though s. 160.01 (3) [now sub. (5)] excludes public school lunchrooms from state regulation as restaurants. The authority in the department of public instruction under s. 115.33 to ensure a sanitary facility is not precluded by sub. (3). 65 Atty. Gen. 54.



254.62 Coordination; certification.

254.62  Coordination; certification.

254.62(1) (1) The department shall enter into memoranda of understanding with other state agencies to establish food protection measures.

254.62(2) (2) The department shall promulgate rules that establish a food sanitation manager certification program.

254.62(3) (3) The department shall accept relevant education, training, instruction, or other experience that an applicant has obtained in connection with military service, as defined in s. 111.32 (12g), to count toward satisfying any education, training, instruction, or other experience requirement in the food sanitation manager certification program established under sub. (2) if the applicant demonstrates to the satisfaction of the department that the education, training, instruction, or other experience that the applicant obtained in connection with his or her military service is substantially equivalent to the education, training, instruction, or other experience that is required to obtain an initial certificate under the food sanitation manager certification program.

254.62 History History: 1993 a. 27; 2011 a. 120.



254.63 Motels.

254.63  Motels. Upon the written request of the hotel operator made on forms furnished by the department, the department may classify a hotel as a "motel", if the operator of the hotel furnishes on-premises parking facilities for the motor vehicles of the hotel guests as a part of the room charge, without extra cost.

254.63 History History: 1983 a. 203 ss. 3, 5; 1983 a. 538 s. 67; 1993 a. 27 s. 66; Stats. 1993 s. 254.63.



254.64 Permit.

254.64  Permit.

254.64(1)(1)

254.64(1)(a)(a) No person may conduct, maintain, manage or operate a hotel, restaurant, temporary restaurant, tourist rooming house, vending machine commissary or vending machine if the person has not been issued an annual permit by the department or by a local health department that is granted agent status under s. 254.69 (2).

254.64(1)(b) (b) No person may maintain, manage or operate a bed and breakfast establishment for more than 10 nights in a year without having first obtained an annual permit from the department.

254.64(1)(c) (c) Except as provided in s. 250.041, no permit may be issued under this section until all applicable fees have been paid. If the payment is by check or other draft drawn upon an account containing insufficient funds, the permit applicant shall, within 15 days after receipt of notice from the department of the insufficiency, pay by cashier's check or other certified draft, money order or cash the fees, late fees and processing charges that are specified by rules promulgated by the department. If the permit applicant fails to pay all applicable fees, late fees and processing charges within 15 days after the applicant receives notice of the insufficiency, the permit is void. In an appeal concerning voiding of a permit under this paragraph, the burden is on the permit applicant to show that the entire applicable fees, late fees and processing charges have been paid. During any appeal process concerning payment dispute, operation of the establishment in question is deemed to be operation without a permit.

254.64(1)(d) (d) If a person or establishment licensed under ch. 97 is incidentally engaged in an activity for which a permit is required under this section, the department may, by rule, exempt the person or establishment from the permit requirement under this section. Rules under this paragraph shall conform to a memorandum of understanding between the department and the department of agriculture, trade and consumer protection.

254.64(1m) (1m) No county, city, village or town may require any permit of, or impose any permit or inspection fee on, a vending machine operator, vending machine commissary or vending machine permitted under this subchapter.

254.64(1p) (1p) Except as provided in s. 250.041, the department may condition the initial issuance, renewal or continued validity of a permit issued under this section on correction by the permittee of a violation of this subchapter, rules promulgated by the department under this subchapter or ordinances or regulations adopted under s. 254.69 (2) (g), within a specified period of time. If the permittee fails to meet the condition within the specified period of time, the permit is void.

254.64(2) (2) Except as provided in sub. (3), a separate permit is required for each establishment.

254.64(3) (3)

254.64(3)(a)(a) A bulk milk dispenser may be operated in a restaurant without a vending machine or vending machine operator permit.

254.64(3)(b) (b) A restaurant may operate as a vending machine commissary without a vending machine commissary permit.

254.64(4) (4)

254.64(4)(a)(a) In this subsection:

254.64(4)(a)1. 1. "Business entity" has the meaning give in s. 179.70 (1).

254.64(4)(a)2. 2. "Immediate family member" means a spouse, grandparent, parent, sibling, child, stepchild, or grandchild or the spouse of a grandparent, parent, sibling, child, stepchild, or grandchild.

254.64(4)(b) (b) Except as provided in par. (d) or (e), no permit is transferable from one premises to another or from one person to another.

254.64(4)(d) (d) The holder of a permit issued under this section may transfer the permit to an individual who is an immediate family member if the holder is transferring operation of the establishment or vending machine to the immediate family member.

254.64(4)(e) (e) A sole proprietorship that reorganizes as a business entity or a business entity that reorganizes as either a sole proprietorship or a different type of business entity may transfer a permit issued under this section for operation of an establishment to the newly formed business entity or sole proprietorship if the following conditions are satisfied:

254.64(4)(e)1. 1. The establishment remains at the location for which the permit was issued.

254.64(4)(e)2. 2. At least one individual who had an ownership interest in the sole proprietorship or business entity to which the permit was issued has an ownership interest in the newly formed sole proprietorship or business entity.

254.64(5) (5) All permits expire on June 30, except that permits initially issued during the period beginning on April 1 and ending on June 30 expire on June 30 of the following year.

254.64 History History: 1975 c. 413 ss. 13, 18; Stats. 1975 s. 50.51; 1983 a. 163, 203; 1987 a. 27, 81, 399; 1989 a. 31; 1993 a. 16 ss. 1491, 1492; 1993 a. 27 s. 67; Stats. 1993 s. 254.64; 1993 a. 183, 491; 1997 a. 191; 2001 a. 16; 2005 a. 302.



254.65 Preinspection.

254.65  Preinspection.

254.65(1)(1) The department or a local health department granted agent status under s. 254.69 (2) may not grant a permit to a person intending to operate a new hotel, tourist rooming house, bed and breakfast establishment, restaurant or vending machine commissary or to a person intending to be the new operator of an existing hotel, tourist rooming house, bed and breakfast establishment, restaurant or vending machine commissary without a preinspection. This section does not apply to a temporary restaurant or when a permit is transferred under s. 254.64 (4) (d) or (e).

254.65(2) (2) Agents designated by the department under s. 254.69 (1) shall make preinspections of vending machine commissaries as required under this subsection and shall be reimbursed for those services at the rate of 80% of the preinspection fee designated in this subsection. Agents designated by the department under s. 254.69 (2) shall make preinspections of hotels, restaurants and tourist rooming houses and establish and collect preinspection fees under s. 254.69 (2) (d).

254.65 History History: 1983 a. 203 ss. 10, 16, 19; 1983 a. 538; 1987 a. 27, 81; 1993 a. 27 s. 68; Stats. 1993 s. 254.65; 2005 a. 302.



254.66 Average annual surveys.

254.66  Average annual surveys. The department or a local health department granted agent status under s. 254.69 (2) shall annually make a number of inspections of restaurants in this state that shall equal the number of restaurants for which annual permits are issued under s. 254.64 (1) (a).

254.66 History History: 1987 a. 27; 1993 a. 27 s. 69; Stats. 1993 s. 254.66.



254.67 Vending machine commissary outside the state.

254.67  Vending machine commissary outside the state. Foods, beverages and ingredients from commissaries outside the state may be sold within the state if such commissaries conform to the provisions of the food establishment sanitation rules of this state or to substantially equivalent provisions. To determine the extent of compliance with such provisions, the department may accept reports from the responsible authority in the jurisdiction where the commissaries are located.

254.67 History History: 1975 c. 413 s. 13; Stats. 1975 s. 50.52; 1993 a. 27 s. 70; Stats. 1993 s. 254.67.



254.68 Fees.

254.68  Fees. Except as provided in s. 254.69 (2) (d) and (e), the department shall promulgate rules that establish, for permits issued under s. 254.64, permit fees, preinspection fees, reinspection fees, fees for operating without a permit, late fees for untimely permit renewal, fees for comparable compliance or variance requests, and fees for pre-permit review of restaurant plans.

254.68 History History: 1973 c. 333; 1975 c. 224; 1975 c. 413 s. 13; Stats. 1975 s. 50.53; 1977 c. 222; 1979 c. 34; 1981 c. 20; 1983 a. 27, 163, 203, 538; 1985 a. 135; 1987 a. 27, 399; 1991 a. 178; 1993 a. 16 s. 1493; 1993 a. 27 s. 71; Stats. 1993 s. 254.68; 1993 a. 183; 2001 a. 16.



254.69 Agent status for local health departments.

254.69  Agent status for local health departments.

254.69(1)(1)  Vending operations. In the administration and enforcement of this subchapter, the department may use local health departments as its agents in making inspections and investigations of vending machine commissaries, vending machine operators and vending machines if the jurisdictional area of the local health department has a population greater than 5,000. If the designation is made and the services are furnished, the department shall reimburse the local health department furnishing the service at the rate of 80% of the net license fee per license per year issued in the jurisdictional area.

254.69(2) (2) Hotels, restaurants, tourist rooming houses and other establishments.

254.69(2)(am)(am) In the administration of this subchapter or s. 254.47, the department may enter into a written agreement with a local health department with a jurisdictional area that has a population greater than 5,000, which designates the local health department as the department's agent in issuing permits to and making investigations or inspections of hotels, restaurants, temporary restaurants, tourist rooming houses, bed and breakfast establishments, campgrounds and camping resorts, recreational and educational camps and public swimming pools. In a jurisdictional area of a local health department without agent status, the department of health services may issue permits, collect fees established by rule under s. 254.68 and make investigations or inspections of hotels, restaurants, temporary restaurants, tourist rooming houses, bed and breakfast establishments, campgrounds and camping resorts, recreational and educational camps and public swimming pools. If the department designates a local health department as its agent, the department or local health department may require no permit for the same operations other than the permit issued by the local health department under this subsection. The department shall coordinate the designation of agents under this subsection with the department of agriculture, trade and consumer protection to ensure that, to the extent feasible, the same local health department is granted agent status under this subsection and under s. 97.41. Except as otherwise provided by the department, a local health department granted agent status shall regulate all types of establishments for which this subchapter permits the department of health services to delegate regulatory authority.

254.69(2)(b) (b) A local health department granted agent status under this subsection shall meet standards promulgated, by rule, by the department of health services. The department shall annually evaluate the licensing, investigation and inspection program of each local health department granted agent status. If, at any time, a local health department granted agent status fails to meet the standards, the department of health services may revoke its agent status.

254.69(2)(c) (c) The department shall provide education and training to agents designated under this subsection to ensure uniformity in the enforcement of this subchapter, s. 254.47 and rules promulgated under this subchapter and s. 254.47.

254.69(2)(d) (d) Except as provided in par. (dm), a local health department granted agent status under this subsection shall establish and collect the permit fee for each type of establishment. The local health department may establish separate fees for preinspections of new establishments, for preinspections of existing establishments for which a person intends to be the new operator or for the issuance of duplicate permits. No fee may exceed the local health department's reasonable costs of issuing permits to, making investigations and inspections of, and providing education, training and technical assistance to the establishments, plus the state fee established under par. (e). A local health department granted agent status under this subsection or under s. 97.41 may issue a single permit and establish and collect a single fee which authorizes the operation on the same premises of more than one type of establishment for which it is granted agent status under this subsection or under s. 97.41.

254.69(2)(dm) (dm) A local health department granted agent status under this subsection may contract with the department of health services for the department of health services to collect fees and issue permits. The department shall collect from the local health department the actual and reasonable cost of providing the services.

254.69(2)(e) (e) The department shall establish state fees for its costs related to setting standards under this subchapter and s. 254.47 and monitoring and evaluating the activities of, and providing education and training to, agent local health departments. Agent local health departments shall include the state fees in the permit fees established under par. (d), collect the state fees and reimburse the department for the state fees collected. For each type of establishment, the state fee may not exceed 20% of the permit fees charged under ss. 254.47 and 254.68.

254.69(2)(f) (f) If, under this subsection, a local health department becomes an agent or its agent status is discontinued during a permittee's permit year, the department of health services and the local health department shall divide any permit fee paid by the permittee for that permit year according to the proportions of the permit year occurring before and after the local health department's agent status is granted or discontinued. No additional fee may be required during the permit year due to the change in agent status.

254.69(2)(g) (g) A village, city or county may adopt ordinances and a local board of health may adopt regulations regarding the permittees and premises for which the local health department is the designated agent under this subsection, which are stricter than this subchapter, s. 254.47 or rules promulgated by the department of health services under this subchapter or s. 254.47. No such provision may conflict with this subchapter or with department rules.

254.69(2)(h) (h) This subsection does not limit the authority of the department to inspect establishments in jurisdictional areas of local health departments where agent status is granted if it inspects in response to an emergency, for the purpose of monitoring and evaluating the local health department's licensing, inspection and enforcement program or at the request of the local health department.

254.69(2)(j) (j) The department shall hold a hearing under ch. 227 if any interested person, in lieu of proceeding under ch. 68, appeals to the department alleging either of the following:

254.69(2)(j)1. 1. A permit fee established by a local health department granted agent status exceeds the reasonable costs described under par. (d).

254.69(2)(j)2. 2. The person issuing, refusing to issue, suspending or revoking a permit or making an investigation or inspection of the appellant has a financial interest in a regulated establishment which may interfere with his or her ability to properly take that action.

254.69 History History: 1983 a. 203 ss. 15, 21; 1985 a. 29; 1985 a. 332 s. 251 (1); 1987 a. 27 ss. 1074m to 1076m, 3200 (24); 1987 a. 307; 1989 a. 31; 1991 a. 39, 315; 1993 a. 16; 1993 a. 27 s. 72; Stats. 1993 s. 254.69; 1993 a. 183; 1995 a. 27 s. 9126 (19); 2001 a. 16; 2007 a. 20 s. 9121 (6) (a).



254.70 Application.

254.70  Application.

254.70(1)(1) An applicant for a permit under this subchapter shall complete the application prepared by the department or the local health department granted agent status under s. 254.69 (2) and provide, in writing, any additional information the department of health services or local health department issuing the permit requires.

254.70(2) (2) Upon receipt of an application for a vending machine operator permit, the department may cause an investigation to be made of the applicant's commissary, servicing and transport facilities, if any, and representative machines and machine locations. The operator shall maintain at his or her place of business within this state a list of all vending machines operated by him or her and their location. This information shall be kept current and shall be made available to the department upon request. The operator shall notify the department of any change in operations involving new types of vending machines or conversion of existing machines to dispense products other than those for which such machine was originally designed and constructed.

254.70 History History: 1975 c. 413 s. 13; Stats. 1975 s. 50.54; 1983 a. 163, 203, 538; 1987 a. 27 s. 3200 (24) (am); 1993 a. 27 s. 73; Stats. 1993 s. 254.70; 1995 a. 27 s. 9126 (19); 2007 a. 20 s. 9121 (6) (a).



254.71 Certificate of food protection practices.

254.71  Certificate of food protection practices.

254.71(1)(1) After January 1, 1995, no person may conduct, maintain, manage or operate a restaurant unless the operator or manager of the restaurant holds a current, valid certificate of food protection practices issued by the department.

254.71(2) (2) Except as provided in s. 250.041, the department may issue a certificate of food protection practices to an individual who satisfactorily completes a written examination, approved by the department, that demonstrates the individual's basic knowledge of food protection practices or who has achieved comparable compliance.

254.71(3) (3) Each certificate is valid for 5 years from the date of issuance and, except as provided in s. 250.041, may be renewed by the holder of the certificate if he or she satisfactorily completes a recertification training course approved by the department.

254.71(3m) (3m) The department shall accept relevant education, training, instruction, or other experience that an applicant has obtained in connection with military service, as defined in s. 111.32 (12g), to count toward satisfying the education, training, instruction, or other experience that is required to obtain a certificate of food protection practices if the applicant demonstrates to the satisfaction of the department that the education, training, instruction, or other experience that the applicant obtained in connection with his or her military service is substantially equivalent to the education, training, instruction, or other experience that is required to obtain a certificate of food protection practices.

254.71(5) (5) The department shall conduct evaluations of the effect that the food protection practices certification program has on compliance by restaurants with requirements established under s. 254.74 (1).

254.71(6) (6) The department shall promulgate rules concerning all of the following:

254.71(6)(a) (a) Establishing a fee for certification and recertification of food protection practices, except that a certification fee may not be imposed on an individual who is eligible for the veterans fee waiver program under s. 45.44.

254.71(6)(b) (b) Specifying standards for approval of training courses for recertification of food protection practices.

254.71(6)(c) (c) Establishing procedures for issuance, except as provided in s. 250.041, of certificates of food protection practices, including application submittal and review.

254.71 History History: 1991 a. 39; 1993 a. 16; 1993 a. 27 s. 74; Stats. 1993 s. 254.71; 1997 a. 27, 191; 2011 a. 120, 209.



254.715 Restaurants serving fish.

254.715  Restaurants serving fish.

254.715(1) (1) A restaurant or temporary restaurant may serve fish taken from the wild to the individual who caught the fish, or to his or her guests, without obtaining a permit under s. 29.541 (1) (b) if all of the following conditions are satisfied:

254.715(1)(a) (a) The fish are legally taken.

254.715(1)(b) (b) While the fish are at the restaurant and before the fish are prepared for eating, they are stored in a cooler, which may be a portable cooler, that does not contain any other food.

254.715(1)(c) (c) The area where the fish are prepared for eating is washed and sanitized before and after preparation of the fish.

254.715(1)(d) (d) All items used to prepare and serve the fish are washed in a dishwasher after such use.

254.715(2) (2) A restaurant or temporary restaurant may make a pecuniary profit from preparing and serving fish as provided under sub. (1).

254.715 History History: 2007 a. 20.



254.72 Health and safety; standard.

254.72  Health and safety; standard. Every hotel, tourist rooming house, bed and breakfast establishment, restaurant, temporary restaurant, vending machine commissary and vending machine shall be operated and maintained with a strict regard to the public health and safety and in conformity with this subchapter and the rules and orders of the department.

254.72 History History: 1975 c. 413 s. 13; Stats. 1975 s. 50.55; 1983 a. 163, 203, 538; 1987 a. 27; 1993 a. 27 s. 75; Stats. 1993 s. 254.72.



254.73 Hotel safety.

254.73  Hotel safety.

254.73(1)(1) Every hotel with sleeping accommodations with more than 12 bedrooms above the first story shall, between the hours of 12 midnight and 6 a.m. provide a system of security personnel patrol, or of mechanical and electrical devices, or both, adequate, according to standards established by the department of safety and professional services, to warn all guests and employees in time to permit their evacuation in case of fire.

254.73(2) (2) Every hotel shall offer to every guest, at the time of registration for accommodation and of making a reservation for accommodation, an opportunity to identify himself or herself as a person needing assistance in an emergency because of a physical condition and shall keep a record at the registration desk of where each person so identified is lodged. No hotel may lodge any person so identified in areas other than those designated by the local fire department as safe for persons so identified, based on the capabilities of apparatus normally available to the fire company or companies assigned the first alarm. A person who does not identify himself or herself as permitted in this subsection may be lodged in the same manner as any other guest. Violation of this subsection shall be punished by a forfeiture of not more than $50 for the first violation and not more than $100 for each subsequent violation.

254.73 History History: 1975 c. 112, 199; 1975 c. 413 s. 13; Stats. 1975 s. 50.56; 1985 a. 135; 1993 a. 27 s. 76; Stats. 1993 s. 254.73; 1995 a. 27 ss. 6343, 9116 (5); 2011 a. 32.



254.74 Powers of the department and local health departments.

254.74  Powers of the department and local health departments.

254.74(1)(1) The department shall do all of the following:

254.74(1)(a) (a) Administer and enforce this subchapter, the rules promulgated under this subchapter and any other rules or laws relating to the public health and safety in hotels, tourist rooming houses, bed and breakfast establishments, restaurants, vending machine commissaries, vending machines and vending machine locations.

254.74(1)(am) (am) Promulgate rules, in consultation with the department of safety and professional services, under which the department of health services shall conduct regular inspections of sealed combustion units, as required under s. 101.149 (5) (c), for carbon monoxide emissions in hotels, tourist rooming houses, and bed and breakfast establishments. The rules shall specify conditions under which it may issue orders as specified under s. 101.149 (8) (a). The rules may not require the department of health services to inspect sealed combustion units during the period in which the sealed combustion units are covered by a manufacturer's warranty against defects.

254.74(1)(b) (b) Require hotels, tourist rooming houses, restaurants, vending machine operators and vending machine commissaries to file reports and information the department deems necessary.

254.74(1)(c) (c) Ascertain and prescribe what alterations, improvements or other means or methods are necessary to protect the public health and safety on those premises.

254.74(1)(d) (d) Prescribe rules and fix standards, including rules covering the general sanitation and cleanliness of premises regulated under this subchapter, the proper handling and storing of food on such premises, the construction and sanitary condition of the premises and equipment to be used and the location and servicing of equipment. The rules relating to the public health and safety in bed and breakfast establishments may not be stricter than is reasonable for the operation of a bed and breakfast establishment, shall be less stringent than rules relating to other establishments regulated by this subchapter and may not require 2nd exits for a bed and breakfast establishment on a floor above the first level.

254.74(1)(e) (e) Hold a hearing under ch. 227 if, in lieu of proceeding under ch. 68, any interested person in the jurisdictional area of a local health department not granted agent status under s. 254.69 appeals to the department of health services alleging that a permit fee for a hotel, restaurant, temporary restaurant, tourist rooming house, campground, camping resort, recreational or educational camp or public swimming pool exceeds the permit issuer's reasonable costs of issuing permits to, making investigations and inspections of, and providing education, training and technical assistance to the establishment.

254.74(1g) (1g) The department shall inspect hotels, tourist rooming houses, and bed and breakfast establishments to ensure compliance with s. 101.149 (2) and (3).

254.74(1p) (1p)

254.74(1p)(a)(a) The department may grant the holder of a permit for a bed and breakfast establishment a waiver from the requirement specified under s. 254.61 (1) (b) to allow the holder of a permit for a bed and breakfast establishment to serve breakfast to other tourists or transients if all of the following conditions are met:

254.74(1p)(a)1. 1. The department determines that the public health, safety or welfare would not be jeopardized.

254.74(1p)(a)2. 2. The other tourists or transients are provided sleeping accommodations in a tourist rooming house for which the permit holder for the bed and breakfast establishment is the permit holder.

254.74(1p)(a)3. 3. The tourist rooming house is located on the same property as the bed and breakfast establishment or on property contiguous to the property on which the bed and breakfast establishment is located.

254.74(1p)(a)4. 4. The number of rooms offered for rent in the bed and breakfast establishment combined with the number of rooms offered for rent in the tourist rooming house does not exceed 8.

254.74(1p)(a)5. 5. The number of tourists or transients who are provided sleeping accommodations in the bed and breakfast establishment combined with the number of tourists or transients who are provided sleeping accommodations in the tourist rooming house does not exceed 20.

254.74(1p)(b) (b) A waiver granted under par. (a) is valid for the period of validity of a permit that is issued for the bed and breakfast establishment under s. 254.64 (1) (b).

254.74(2) (2) A local health department designated as an agent under s. 254.69 (2) may exercise the powers specified in sub. (1) (a) to (d), consistent with s. 254.69 (2) (g).

254.74 History History: 1975 c. 413 s. 13; Stats. 1975 s. 50.57; 1983 a. 163, 203, 538; 1985 a. 29; 1985 a. 332 s. 251 (1); 1987 a. 27; 1991 a. 39; 1993 a. 27 s. 77; Stats. 1993 s. 254.74; 1995 a. 27 ss. 6343m, 9126 (19); 1995 a. 417; 1997 a. 43; 2007 a. 20 s. 9121 (6) (a); 2007 a. 205; 2011 a. 32, 78.



254.76 Causing fires by tobacco smoking.

254.76  Causing fires by tobacco smoking.

254.76(1) (1) Any person who, by smoking, or attempting to light or to smoke cigarettes, cigars, pipes or tobacco, in any manner in which lighters or matches are employed, shall, in a careless, reckless or negligent manner, set fire to any bedding, furniture, curtains, drapes, house or any household fittings, or any part of any building specified in sub. (2), so as to endanger life or property in any way or to any extent, shall be fined not less than $50 nor more than $250, together with costs, or imprisoned not less than 10 days nor more than 6 months or both.

254.76(2) (2) In each sleeping room of all hotels, rooming houses, lodging houses and other places of public abode, a plainly printed notice shall be kept posted in a conspicuous place advising tenants of the provisions of this section.

254.76 History History: 1975 c. 413 s. 13; Stats. 1975 s. 50.58; 1993 a. 27 s. 79; Stats. 1993 s. 254.76.



254.78 Authority of department of safety and professional services.

254.78  Authority of department of safety and professional services. Nothing in this chapter shall affect the authority of the department of safety and professional services relative to places of employment, elevators, boilers, fire escapes, fire protection, or the construction of public buildings.

254.78 History History: 1975 c. 413 s. 13; Stats. 1975 s. 50.60; 1993 a. 27 s. 81; Stats. 1993 s. 254.78; 1995 a. 27 ss. 6344, 9116 (5); 2011 a. 32.



254.79 Joint employment.

254.79  Joint employment. The department and the department of safety and professional services may employ experts, inspectors or other assistants jointly.

254.79 History History: 1975 c. 413 s. 13; Stats. 1975 s. 50.61; 1993 a. 27 s. 82; Stats. 1993 s. 254.79; 1995 a. 27 ss. 6345, 9116 (5); 2011 a. 32.



254.80 Hotelkeeper's liability.

254.80  Hotelkeeper's liability.

254.80(1) (1) A hotelkeeper who complies with sub. (2) is not liable to a guest for loss of money, jewelry, precious metals or stones, personal ornaments or valuable papers which are not offered for safekeeping.

254.80(2) (2) To secure exemption from liability the hotelkeeper shall do all of the following:

254.80(2)(a) (a) Have doors on sleeping rooms equipped with locks or bolts.

254.80(2)(b) (b) Offer, by notice printed in large plain English type and kept conspicuously posted in each sleeping room, to receive valuable articles for safekeeping, and explain in the notice that the hotel is not liable for loss unless articles are tendered for safekeeping.

254.80(2)(c) (c) Keep a safe or vault suitable for keeping the articles and receive them for safekeeping when tendered by a guest, except as provided in sub. (3).

254.80(3) (3) A hotelkeeper is liable for loss of articles accepted for safekeeping up to $300. The hotelkeeper need not receive for safekeeping property over $300 in value. This subsection may be varied by written agreement between the parties.

254.80 History History: 1975 c. 413 s. 15; Stats. 1975 s. 50.80; 1991 a. 316; 1993 a. 27 s. 85; Stats. 1993 s. 254.80.

254.80 Annotation Notwithstanding the hotelkeepers' liability laws, a hotel continues to have a duty to exercise reasonable care to protect its guests from injury at the hands of third persons who are not hotel employees, and to protect a guest who is subjected to a criminal act during the process of checking in. As the provisions for notice and a safe are no longer useful for a guest who has checked out, they cannot help a guest who has not even penetrated the interior of his room and had a chance to use them. H.K. Mallak, Inc. v. Fairfield FMC Corp. 209 F.3d 960 (2000).



254.81 Hotelkeeper's liability for baggage; limitation.

254.81  Hotelkeeper's liability for baggage; limitation. Every guest and intended guest of any hotel upon delivering to the hotelkeeper any baggage or other property for safekeeping, elsewhere than in the room assigned to the guest, shall demand and the hotelkeeper shall give a check or receipt, to evidence the delivery. No hotelkeeper shall be liable for the loss of or injury to the baggage or other property of a hotel guest, unless it was delivered to the hotelkeeper for safekeeping or unless the loss or injury occurred through the negligence of the hotelkeeper.

254.81 History History: 1975 c. 413 s. 15; Stats. 1975 s. 50.81; 1991 a. 316; 1993 a. 27 s. 86; Stats. 1993 s. 254.81.



254.82 Liability of hotelkeeper for loss of property by fire or theft; owner's risk.

254.82  Liability of hotelkeeper for loss of property by fire or theft; owner's risk. A hotelkeeper is not liable for the loss of baggage or other property of a hotel guest by a fire unintentionally produced by the hotelkeeper. Every hotelkeeper is liable for loss of baggage or other property of a guest caused by theft or gross negligence of the hotelkeeper. The liability may not exceed $200 for each trunk and its contents, $75 for each valise and its contents and $10 for each box, bundle or package and contents, so placed under the care of the hotelkeeper; and $50 for all other effects including wearing apparel and personal belongings, unless the hotelkeeper has agreed in writing with the guest to assume a greater liability. When any person permits his or her baggage or property to remain in any hotel after the person's status as a guest has ceased, or forwards the baggage or property to a hotel before becoming a guest and the baggage or property is received into the hotel, the hotelkeeper holds the baggage or property at the risk of the owner.

254.82 History History: 1975 c. 413 s. 15; Stats. 1975 s. 50.82; 1991 a. 316; 1993 a. 27 s. 87; Stats. 1993 s. 254.82.



254.83 Hotel rates posted; rate charges; special rates.

254.83  Hotel rates posted; rate charges; special rates.

254.83(1)(1) Every hotelkeeper shall keep posted in a conspicuous place in each sleeping room in his or her hotel, in type not smaller than 12-point, the rates per day for each occupant. Such rates shall not be changed until notice to that effect has been posted, in a similar manner, for 10 days previous to each change. Any hotelkeeper who fails to have the rates so posted or who charges, collects or receives for the use of any room a sum different from the authorized charge shall be fined not less than $50 nor more than $100. A hotelkeeper may permit a room to be occupied at the rate of a lower priced room when all of the lower priced rooms are taken and until one of them becomes unoccupied. Special rates may be made for the use of sleeping rooms, either by the week, month or for longer periods or for use by families or other collective groups. The department or its representatives may enforce the posting of rates as provided in this subsection.

254.83(2) (2)

254.83(2)(a)(a) A hotelkeeper shall post, in each sleeping room in the hotel with a telephone, a notice of any fee imposed by the hotelkeeper for using the telephone.

254.83(2)(b) (b) The notice required under par. (a) shall be all of the following:

254.83(2)(b)1. 1. In type not smaller than 12-point.

254.83(2)(b)2. 2. Conspicuously posted on the telephone or within 3 feet of the telephone's normal location.

254.83(2)(c) (c) The department or its agents may inspect hotels to ensure compliance with pars. (a) and (b).

254.83(2)(d) (d) A hotelkeeper who fails to post the notice required under par. (a) or who posts an inaccurate notice shall be fined not less than $50 nor more than $100.

254.83 History History: 1975 c. 413 s. 15; Stats. 1975 s. 50.84; 1989 a. 31; 1993 a. 27 s. 89; Stats. 1993 s. 254.83.



254.84 Motel rates.

254.84  Motel rates.

254.84(1)(1)  Definitions.

254.84(1)(a)(a) "Operator" includes a manager or any person in charge of the operation of motels and like establishments. "Operator" or "owner" includes natural persons, firms and corporations.

254.84(1)(b) (b) "Outdoor sign" or "outside sign" means any sign visible to passersby, regardless of whether the sign is located in or outside of buildings.

254.84(1)(c) (c) "Room rates" means the rates at which rooms or other accommodations are rented to occupants.

254.84(2) (2) Rental posted. No owner or operator of any establishment that is held out as a motel, motor court, tourist cabin or like accommodation may post or maintain posted on any outdoor or outside advertising sign for the establishment rates for accommodations in the establishment unless the sign has posted on it both the minimum and maximum room or other rental unit rates for accommodations offered for rental. All posted rates and descriptive data required by this section shall be in type and material of the same size and prominence as the minimum and maximum room or other rental unit rates. Signs that only state the rate per person or bear the legend "and up" do not comply with the requirements of this subsection.

254.84(3) (3) Accommodations must exist. No owner or operator of any motel, motor court, tourist cabin or like accommodation may post or maintain posted on outdoor or outside advertising signs rates for accommodations in the establishment unless there is available, when vacant, accommodations in the establishment for immediate occupancy to meet the posted rates on the advertising signs.

254.84(4) (4) Misrepresentation. No owner or operator of any motel, motor court, tourist cabin or like accommodation may post or maintain outdoor or outside advertising signs in connection with the establishment relating to rates which have any untrue, misleading, false, or fraudulent representations.

254.84(5) (5) Construction. Nothing in this section may be construed to require establishments to have outdoor or outside signs. This section shall be liberally construed so as to prevent untrue, misleading, false, or fraudulent representations relating to rates placed on outdoor or outside signs of the establishments.

254.84(6) (6) Penalty. Whoever violates this section shall be fined not more than $300 or imprisoned not more than 6 months or both.

254.84 History History: 1975 c. 413 s. 15; Stats. 1975 s. 50.85; 1983 a. 189; 1993 a. 27 s. 90; Stats. 1993 s. 254.84.



254.85 Enforcement.

254.85  Enforcement.

254.85(1)(1) The department may enter, at reasonable hours, any premises for which a permit is required under this subchapter or s. 254.47 to inspect the premises, secure samples or specimens, examine and copy relevant documents and records or obtain photographic or other evidence needed to enforce this subchapter or s. 254.47. If samples of food are taken, the department shall pay or offer to pay the market value of the samples taken. The department shall examine the samples and specimens secured and shall conduct other inspections and examinations needed to determine whether there is a violation of this subchapter, s. 254.47 or rules promulgated by the department under this subchapter or s. 254.47.

254.85(2) (2)

254.85(2)(a)(a) Whenever, as a result of an examination, the department has reasonable cause to believe that any examined food constitutes, or that any construction, sanitary condition, operation or method of operation of the premises or equipment used on the premises creates, an immediate danger to health, the administrator of the division of the department responsible for public health may issue a temporary order and cause it to be delivered to the permittee, or to the owner or custodian of the food, or to both. The order may prohibit the sale or movement of the food for any purpose, prohibit the continued operation or method of operation of specific equipment, require the premises to cease other operations or methods of operation which create the immediate danger to health, or set forth any combination of these requirements. The administrator may order the cessation of all operations authorized by the permit only if a more limited order does not remove the immediate danger to health. Except as provided in par. (c), no temporary order is effective for longer than 14 days from the time of its delivery, but a temporary order may be reissued for one additional 14-day period, if necessary to complete the analysis or examination of samples, specimens or other evidence.

254.85(2)(b) (b) No food described in a temporary order issued and delivered under par. (a) may be sold or moved and no operation or method of operation prohibited by the temporary order may be resumed without the approval of the department, until the order has terminated or the time period specified in par. (a) has run out, whichever occurs first. If the department, upon completed analysis and examination, determines that the food, construction, sanitary condition, operation or method of operation of the premises or equipment does not constitute an immediate danger to health, the permittee, owner or custodian of the food or premises shall be promptly notified in writing and the temporary order shall terminate upon his or her receipt of the written notice.

254.85(2)(c) (c) If the analysis or examination shows that the food, construction, sanitary condition, operation or method of operation of the premises or equipment constitutes an immediate danger to health, the permittee, owner or custodian shall be notified within the effective period of the temporary order issued under par. (a). Upon receipt of the notice, the temporary order remains in effect until a final decision is issued under sub. (3), and no food described in the temporary order may be sold or moved and no operation or method of operation prohibited by the order may be resumed without the approval of the department.

254.85(3) (3) A notice issued under sub. (2) (c) shall be accompanied by a statement which informs the permittee, owner or custodian that he or she has a right to request a hearing in writing within 15 days after issuance of the notice. The department shall hold a hearing no later than 15 days after the department receives the written request for a hearing, unless both parties agree to a later date. A final decision shall be issued under s. 227.47 within 10 days of the conclusion of the hearing. The decision may order the destruction of food, the diversion of food to uses which do not pose a danger to health, the modification of food so that it does not create a danger to health, changes to or replacement of equipment or construction, other changes in or cessations of any operation or method of operation of the equipment or premises, or any combination of these actions necessary to remove the danger to health. The decision may order the cessation of all operations authorized by the permit only if a more limited order will not remove the immediate danger to health.

254.85(4) (4) A proceeding under this section, or the issuance of a permit for the premises after notification of procedures under this section, does not constitute a waiver by the department of its authority to rely on a violation of this subchapter, s. 254.47 or any rule promulgated under this subchapter or s. 254.47 as the basis for any subsequent suspension or revocation of the permit or any other enforcement action arising out of the violation.

254.85(5) (5)

254.85(5)(a)(a) Except as provided in par. (b), any person who violates this section or an order issued under this section may be fined not more than $10,000 plus the retail value of any food moved, sold or disposed of in violation of this section or the order, or imprisoned not more than one year in the county jail, or both.

254.85(5)(b) (b) Any person who does either of the following may be fined not more than $5,000 or imprisoned not more than one year in a county jail, or both:

254.85(5)(b)1. 1. Assaults, restrains, threatens, intimidates, impedes, interferes with or otherwise obstructs a department inspector, employee or agent in the performance of his or her duties under this section.

254.85(5)(b)2. 2. Gives false information to a department inspector, employee or agent engaged in the performance of his or her duties under this section, with the intent to mislead the inspector, employee or agent.

254.85 History History: 1983 a. 203; 1985 a. 182 s. 57; 1985 a. 332 s. 251 (1); 1987 a. 307; 1993 a. 27 s. 78; Stats. 1993 s. 254.85.



254.86 Suspension or revocation of permit.

254.86  Suspension or revocation of permit. The department or a local health department designated as an agent under s. 254.69 (2) may refuse or withhold issuance of a permit or may suspend or revoke a permit for violation of this subchapter or any rule or order of the department of health services, ordinance of the village, city or county or regulation of the local board of health.

254.86 History History: 1975 c. 413 s. 14; Stats. 1975 s. 50.70; 1983 a. 203; 1987 a. 27; 1993 a. 27 s. 83; Stats. 1993 s. 254.86; 1995 a. 27 s. 9126 (19); 2007 a. 20 s. 9121 (6) (a).



254.87 Court review.

254.87  Court review. Orders of the department shall be subject to review in the manner provided in ch. 227.

254.87 History History: 1975 c. 413 s. 14; Stats. 1975 s. 50.71; 1993 a. 27 s. 84; Stats. 1993 s. 254.87.



254.88 Penalty.

254.88  Penalty. Anyone who violates this subchapter, except s. 254.83, 254.84 or 254.85, or any rule of the department promulgated under this subchapter shall be fined not less than $100 nor more than $1,000. Anyone who fails to comply with an order of the department under this subchapter except s. 254.85 shall forfeit $50 for each day of noncompliance after the order is served upon or directed to him or her, and in case of action under s. 254.87, after lapse of a reasonable time after final determination.

254.88 History History: 1975 c. 413 ss. 13, 18; Stats. 1975 s. 50.59; 1983 a. 203; 1985 a. 332 s. 251 (1); 1989 a. 31; 1993 a. 27 s. 80; Stats. 1993 s. 254.88.



254.911 Definitions.

254.911  Definitions. In this subchapter:

254.911(1) (1) "Cigarette" has the meaning given in s. 139.30 (1m).

254.911(2) (2) "Governmental regulatory authority" means the department, a local health department, a state agency or a state or local law enforcement agency; or a person with whom the local health department, state agency, or state or local law enforcement agency contracts to conduct investigations authorized under s. 254.916 (1) (a).

254.911(3) (3) "Law enforcement officer" has the meaning given in s. 165.85 (2) (c).

254.911(3m) (3m) "Nicotine product" has the meaning given in s. 134.66 (1) (f).

254.911(4) (4) "Retailer" has the meaning given in s. 134.66 (1) (g).

254.911(5) (5) "Retail outlet" means a place of business from which cigarettes, nicotine products, or tobacco products are sold at retail to consumers.

254.911(6) (6) "State agency" has the meaning given in s. 1.12 (1) (b).

254.911(7) (7) "Tobacco products" has the meaning given in s. 139.75 (12).

254.911(8) (8) "Tobacco vending machine" is any mechanical device that automatically dispenses cigarettes or tobacco products when money or tokens are deposited in the device in payment for the cigarettes or tobacco products.

254.911(9) (9) "Tobacco vending machine operator" means a person who acquires tobacco products or stamped cigarettes from manufacturers, as defined in s. 134.66 (1) (e), or permittees, stores them and sells them through the medium of tobacco vending machines that he or she owns, operates or services and that are located on premises that are owned or under the control of other persons.

254.911(10) (10) "Tobacco vending machine premises" means any area in which a tobacco vending machine is located.

254.911 History History: 1999 a. 9; 2001 a. 75; 2005 a. 25; 2011 a. 249.



254.916 Investigations.

254.916  Investigations.

254.916(1)(1)

254.916(1)(a)(a) A governmental regulatory authority may conduct unannounced investigations at retail outlets, including tobacco vending machine premises, to enforce compliance with s. 134.66 (2) (a) and (am) or a local ordinance adopted under s. 134.66 (5). The department may contract with a local health department, a state agency, or a state or local law enforcement agency to conduct investigations authorized under this section, and a local health department, state agency, or state or local law enforcement agency may contract with any other person to conduct those investigations. A person who contracts to conduct investigations authorized under this section shall agree in the contract to train all individuals conducting investigations under the contract in accordance with the standards established under par. (b) and to suspend from conducting any further investigations for not less than 6 months any individual who fails to meet the requirements of sub. (3) (a) to (f) and the standards established by the department.

254.916(1)(b) (b) The department, in consultation with other governmental regulatory authorities and with retailers, shall establish standards for procedures and training for conducting investigations under this section.

254.916(1)(c) (c) No retailer may be subjected to an unannounced investigation more than twice annually unless the retailer is found to have violated s. 134.66 (2) (a) or (am), or a local ordinance adopted under s. 134.66 (5), during the most recent investigation.

254.916(2) (2) With the permission of his or her parent or guardian, a person under 18 years of age, but not under 15 years of age, may buy, attempt to buy or possess any cigarette, nicotine product, or tobacco product if all of the following are true:

254.916(2)(a) (a) The person commits the act for the purpose of conducting an investigation under this section.

254.916(2)(b) (b) The person is directly supervised during the conducting of the investigation by an adult employee of a governmental regulatory authority.

254.916(2)(c) (c) The person has prior written authorization to commit the act from a governmental regulatory authority or a district attorney or from an authorized agent of a governmental regulatory authority or a district attorney.

254.916(3) (3) All of the following, unless otherwise specified, apply in conducting investigations under this section:

254.916(3)(a) (a) If questioned about his or her age during the course of an investigation, the minor shall state his or her true age.

254.916(3)(b) (b) A minor may not be used for the purposes of an investigation at a retail outlet at which the minor is a regular customer.

254.916(3)(c) (c) The appearance of a minor may not be materially altered so as to indicate greater age.

254.916(3)(d) (d) A photograph or videotape of the minor shall be made before or after the investigation or series of investigations on the day of the investigation or series of investigations. If a prosecution results from an investigation, the photograph or videotape shall be retained until the final disposition of the case.

254.916(3)(e) (e) A governmental regulatory authority shall make a good faith effort to make known to the retailer or the retailer's employee or agent, within 72 hours after the occurrence of the violation, the results of an investigation, including the issuance of any citation by a governmental regulatory authority for a violation that occurs during the conduct of the investigation. This paragraph does not apply to investigations conducted under a grant received under 42 USC 300x-21.

254.916(3)(f) (f) Except with respect to investigations conducted under a grant received under 42 USC 300x-21, all of the following information shall be reported to the retailer within 10 days after the conduct of an investigation under this section:

254.916(3)(f)1. 1. The name and position of the governmental regulatory authority employee who directly supervised the investigation.

254.916(3)(f)2. 2. The age of the minor.

254.916(3)(f)3. 3. The date and time of the investigation.

254.916(3)(f)4. 4. A reasonably detailed description of the circumstances giving rise to a violation, if any, or, if there is no violation, written notice to that effect.

254.916(5) (5) No evidence obtained during or otherwise arising from the course of an investigation under this section that is used to prosecute a person for a violation of s. 134.66 (2) (a) or (am) or a local ordinance adopted under s. 134.66 (5) may be used in the prosecution of an alleged violation of s. 125.07 (3).

254.916(6) (6) The department shall compile the results of investigations performed under this section and shall prepare an annual report that reflects the results for submission with the state's application for federal funds under 42 USC 300x-21. The report shall be published for public comment at least 60 days before the beginning of negotiations under sub. (7).

254.916(7) (7) The department shall strive annually to negotiate with the federal department of health and human services realistic and attainable interim performance targets for compliance with 42 USC 300x-26.

254.916(8) (8) A governmental regulatory agency that conducts an investigation under this section shall meet the requirements of sub. (3) (a) to (f) and the standards established by the department.

254.916(9) (9) The department shall provide education and training to governmental regulatory authorities to ensure uniformity in the enforcement of this subchapter.

254.916(10) (10) This section does not limit the authority of the department to investigate establishments in jurisdictional areas of governmental regulatory authorities if the department investigates in response to an emergency, for the purpose of monitoring and evaluating the governmental regulatory authority's investigation and enforcement program or at the request of the governmental regulatory authority.

254.916(11) (11) A person conducting an investigation under this section may not have a financial interest in a regulated cigarette and tobacco product retailer, a tobacco vending machine operator, a tobacco vending machine premises, or a tobacco vending machine that may interfere with his or her ability to properly conduct that investigation. A person who is investigated under this section may request the local health department or local law enforcement agency that contracted for the investigation to conduct a review under ch. 68 to determine whether the person conducting the investigation is in compliance with this subsection or, if applicable, may request the state agency or state law enforcement agency that contracted for the investigation to conduct a contested case hearing under ch. 227 to make that determination. The results of an investigation that is conducted by a person who is not in compliance with this subsection may not be used to prosecute a violation of s. 134.66 (2) (a) or (am) or a local ordinance adopted under s. 134.66 (5).

254.916 History History: 1999 a. 9, 84, 185; 2001 a. 75; 2011 a. 249.



254.92 Purchase or possession of cigarettes or tobacco products by person under 18 prohibited.

254.92  Purchase or possession of cigarettes or tobacco products by person under 18 prohibited.

254.92(1)(1) No person under 18 years of age may falsely represent his or her age for the purpose of receiving any cigarette, nicotine product, or tobacco product.

254.92(2) (2) No person under 18 years of age may purchase, attempt to purchase, or possess any cigarette, nicotine product, or tobacco product except as follows:

254.92(2)(a) (a) A person under 18 years of age may purchase or possess cigarettes, nicotine products, or tobacco products for the sole purpose of resale in the course of employment during his or her working hours if employed by a retailer.

254.92(2)(b) (b) A person under 18 years of age, but not under 15 years of age, may purchase, attempt to purchase or possess cigarettes, nicotine products, or tobacco products in the course of his or her participation in an investigation under s. 254.916 that is conducted in accordance with s. 254.916 (3).

254.92(2m) (2m) No person may purchase cigarettes, tobacco products, or nicotine products on behalf of, or to provide to, any person who is under 18 years of age. Any person who violates this subsection may be:

254.92(2m)(a) (a) Required to forfeit not more than $500 if the person has not committed a previous violation within 30 months of the violation.

254.92(2m)(b) (b) Fined not more than $500 or imprisoned for not more than 30 days or both if the person has committed a previous violation within 30 months of the violation.

254.92(2m)(c) (c) Fined not more than $1,000 or imprisoned for not more than 90 days or both if the person has committed 2 previous violations within 30 months of the violation.

254.92(2m)(d) (d) Fined not more than $10,000 or imprisoned for not more than 9 months or both if the person has committed 3 or more previous violations within 30 months of the violation.

254.92(3) (3) A law enforcement officer shall seize any cigarette, nicotine product, or tobacco product that has been sold to and is in the possession of a person under 18 years of age.

254.92(4) (4) A county, town, village, or city may enact an ordinance regulating the conduct regulated by this section only if the ordinance strictly conforms to this section. A county ordinance enacted under this subsection does not apply within a town, village, or city that has enacted or enacts an ordinance under this subsection.

254.92 History History: 1987 a. 336; 1991 a. 32, 95, 315; 1995 a. 352, s. 20; Stats. 1995 s. 938.983; 1999 a. 9 ss. 2485L, 3176m, 3176p to 3176s; 2001 a. 75; 2005 a. 25; 2011 a. 249.

254.92 Annotation The state regulatory scheme for tobacco sales preempts municipalities from adopting regulations that are not in strict conformity with those of the state. U.S. Oil, Inc. v. City of Fond du Lac, 199 Wis. 2d 333, 544 N.W.2d 589 (Ct. App. 1995), 95-0213.






255. Chronic disease and injuries.

255.01 Definitions.

255.01  Definitions. In this chapter:

255.01(1) (1) "Chronic disease" means any disease, illness, impairment or other physical condition that requires health care and treatment over a prolonged period and, although amenable to treatment, is irreversible and frequently progresses to increasing disability or death.

255.01(2) (2) "Injury" means damage to the human body that is the result of some acute exposure to harm. "Injury" includes all of the following:

255.01(2)(a) (a) Unintentional injuries including physical damage resulting from transportation-related crashes, fires, burns, submersion, suffocation, falls, natural and environmental factors and occupational hazards and exposures.

255.01(2)(b) (b) Intentional injuries, including physical damage resulting from deliberate assault by one person on another or self-inflicted acts.

255.01(2m) (2m) "Research" means a systematic investigation through scientific inquiry, including development, testing, and evaluation, that is designed to develop or contribute to generalizable knowledge.

255.01(2n) (2n) "Researcher" means a person who performs research.

255.01(3) (3) "Risk assessment" means the measurement and evaluation of specific lifestyle and environmental conditions to determine the presence of, and the extent of the threat resulting from, these factors that may increase the risk of developing chronic disease.

255.01 History History: 1993 a. 27; 2009 a. 28.



255.02 Duties of the state epidemiologist for chronic disease.

255.02  Duties of the state epidemiologist for chronic disease. The state epidemiologist for chronic disease shall do all of the following:

255.02(1) (1) Develop and maintain a system for detecting and monitoring chronic diseases within this state.

255.02(2) (2) Investigate and determine the epidemiology of those conditions that contribute to preventable or premature illness, disability and death.

255.02 History History: 1993 a. 27.



255.03 Duties of the department.

255.03  Duties of the department. The department shall:

255.03(1) (1) Conduct programs to prevent, delay and detect the onset of chronic diseases, including cancer, diabetes, cardiovascular and pulmonary disease, cerebrovascular disease and genetic disease, and other chronic diseases that the department determines are important to prevent, delay and detect in order to promote, protect and maintain the public's health.

255.03(2) (2) Establish programs of community and professional education relevant to the detection, prevention and control of chronic diseases.

255.03(3) (3) Assist local health departments in performing activities related to chronic disease, including risk assessment, monitoring, surveillance and education.

255.03 History History: 1993 a. 27.



255.04 Cancer reporting.

255.04  Cancer reporting.

255.04(1)(1) Any hospital, as defined under s. 50.33 (2), any physician and any laboratory certified under 42 USC 263a shall report information concerning any person diagnosed as having cancer or a precancerous condition to the department as prescribed by the department under sub. (2).

255.04(2) (2) The department shall prescribe:

255.04(2)(a) (a) The form on which the report under sub. (1) shall be submitted.

255.04(2)(b) (b) The time schedule under which the report under sub. (1) shall be submitted.

255.04(2)(c) (c) The types of cancer and precancerous conditions to be reported under sub. (1).

255.04(3) (3) Any information reported to the department under sub. (1) or (5) which could identify any individual who is the subject of the report or a physician submitting the report shall be confidential and may not be disclosed by the department except to the following:

255.04(3)(a) (a) A central tumor registry in another state if the individual who is the subject of the information resides in the other state.

255.04(3)(b) (b) A national tumor registry recognized by the department.

255.04(3)(c) (c) A researcher who proposes to conduct research, if all of the following conditions are met:

255.04(3)(c)1. 1. The researcher applies in writing to the department for approval of access to individually identifiable information under sub. (1) or (5) that is necessary for performance of the proposed research, and the department approves the application. An application under this subdivision shall include all of the following:

255.04(3)(c)1.a. a. A written protocol to perform research.

255.04(3)(c)1.b. b. The researcher's professional qualifications to perform the proposed research.

255.04(3)(c)1.c. c. Documentation of approval of the research protocol by an institutional review board of a domestic institution that has a federalwide assurance approved by the office for human research protections of the federal department of health and human services.

255.04(3)(c)1.d. d. Any other information requested by the department.

255.04(3)(c)2. 2. The proposed research is for the purpose of studying cancer, cancer prevention, or cancer control.

255.04(4) (4) The report of information under sub. (1) or (5) may not be construed as a violation of any person's responsibility for maintaining the confidentiality of patient health care records, as defined under s. 146.81 (4).

255.04(5) (5) The department may, to the extent feasible, collect information related to the occupation of cancer patients in order to fulfill the purpose of s. 250.04 (3) (b) 4.

255.04(6) (6) The department may charge a reasonable fee for disclosing information to a researcher under sub. (3) (c).

255.04(7) (7) Information obtained by the department under sub. (1) or (5) or obtained by a person under sub. (3) (c) is not subject to inspection, copying, or receipt under s. 19.35 (1).

255.04(8) (8) No person to whom information is disclosed under sub. (3) (c) may do any of the following:

255.04(8)(a) (a) Use the information for a purpose other than for the performance of research as specified in the application under sub. (3) (c) 1., as approved by the department.

255.04(8)(b) (b) Disclose the information to a person who is not connected with performance of the research.

255.04(8)(c) (c) Reveal in the final research product information that may identify an individual whose information is disclosed under sub. (3) (c).

255.04(9) (9) Whoever violates sub. (8) (a), (b), or (c) is liable to the subject of the information for actual damages and costs, plus exemplary damages of up to $1,000 for a negligent violation and up to $5,000 for an intentional violation.

255.04(10) (10)

255.04(10)(a)(a) Whoever intentionally violates sub. (8) (a), (b), or (c) may be fined not more than $15,000 or imprisoned for not more than one year in the county jail or both.

255.04(10)(b) (b) Any person who violates sub. (8) (a), (b), or (c) may be required to forfeit not more than $100 for each violation. Each day of continued violation constitutes a separate offense, except that no day in the period between the date on which a request for a hearing is filed under s. 227.44 and the date of the conclusion of all administrative and judicial proceedings arising out of a decision under this paragraph constitutes a violation.

255.04(10)(c) (c) The department may directly assess forfeitures under par. (b). If the department determines that a forfeiture should be assessed for a particular violation or for failure to correct the violation, the department shall send a notice of assessment to the alleged violator. The notice shall specify the alleged violation of the statute and the amount of the forfeiture assessed and shall inform the alleged violator of the right to contest the assessment under s. 227.44.

255.04 History History: 1985 a. 29; 1989 a. 173 ss. 2, 13; 1993 a. 16; 1993 a. 27 s. 48; Stats. 1993 s. 255.04; 1993 a. 183; 1997 a. 114; 2009 a. 28.



255.05 Cancer control and prevention grants.

255.05  Cancer control and prevention grants.

255.05(1) (1)  Definitions. In this section:

255.05(1)(a) (a) "Institution" means any hospital, nursing home, county home, county mental hospital, community-based residential facility or other place licensed or approved by the department under s. 49.70, 49.71, 49.72, 50.02, 50.03, 50.35, 51.08 or 51.09.

255.05(1)(b) (b) "Nonprofit corporation" means a nonstock corporation organized under ch. 181 that is a nonprofit corporation, as defined in s. 181.0103 (17).

255.05(1)(c) (c) "Organization" means a nonprofit corporation or a public agency which proposes to provide services to individuals.

255.05(1)(d) (d) "Public agency" means a county, city, village, town or school district or an agency of this state or of a county, city, village, town or school district.

255.05(2) (2) From the appropriation account under s. 20.435 (1) (cc), the department shall award up to $400,000 in each fiscal year as grants to applying individuals, institutions or organizations for the conduct of projects on cancer control and prevention. Funds shall be awarded on a matching basis, under which, for each grant awarded, the department shall provide 50%, and the grantee 50%, of the total grant funding.

255.05(3) (3) The department shall promulgate rules establishing the criteria and procedures for the awarding of grants for projects under sub. (2).

255.05 History History: 1987 a. 399; 1989 a. 31; 1991 a. 39; 1993 a. 27 s. 344; Stats. 1993 s. 255.05; 1995 a. 27; 1997 a. 27, 79; 1999 a. 9; 2007 a. 96; 2009 a. 28.



255.054 Prostate cancer research program.

255.054  Prostate cancer research program.

255.054(1) (1) The Medical College of Wisconsin, Inc. shall use the moneys appropriated under s. 20.250 (2) (h) and the University of Wisconsin Carbone Cancer Center shall use the moneys paid under s. 71.10 (5h) (i) for prostate cancer research projects. These moneys may not be used to supplant funds available for prostate cancer research from other sources.

255.054(2) (2) Annually by January 1, the Medical College of Wisconsin, Inc., and the Board of Regents of the University of Wisconsin System shall each report to the appropriate standing committees of the legislature under s. 13.172 (3) and to the governor on the prostate cancer research projects each has conducted under sub. (1) in the previous fiscal year.

255.054 History History: 2005 a. 460; 2011 a. 32.



255.055 Cancer research program.

255.055  Cancer research program.

255.055(1) (1) The Medical College of Wisconsin, Inc. shall use the moneys appropriated under s. 20.250 (2) (g) and the University of Wisconsin Carbone Cancer Center shall use the moneys paid under s. 71.10 (5f) (i) for cancer research projects. These moneys may not be used to supplant funds available for cancer research from other sources.

255.055(2) (2) Annually by January 1, the Medical College of Wisconsin, Inc., and the Board of Regents of the University of Wisconsin System shall each report to the appropriate standing committees of the legislature under s. 13.172 (3) and to the governor on the cancer research projects each has conducted under sub. (1) in the previous fiscal year.

255.055 History History: 2003 a. 176; 2011 a. 32, 222.



255.056 Drug repository.

255.056  Drug repository.

255.056(1)(1)  Definitions. In this section:

255.056(1)(b) (b) "Dispense" has the meaning given in s. 450.01 (7).

255.056(1)(bg) (bg) "Drug" has the meaning given in s. 450.01 (10).

255.056(1)(c) (c) "Medical facility" has the meaning given in s. 943.145 (1).

255.056(1)(d) (d) "Pharmacist" has the meaning given in s. 450.01 (15).

255.056(1)(e) (e) "Pharmacy" means a pharmacy that is licensed under s. 450.06.

255.056(1)(f) (f) "Practitioner" has the meaning given in s. 450.01 (17).

255.056(1)(g) (g) "Prescription drug" has the meaning given in s. 450.01 (20).

255.056(1)(h) (h) "Supplies" means items that are necessary to administer a drug.

255.056(2) (2) The department shall establish and maintain a drug repository program, under which any person may donate a drug or supplies, other than a drug specified under sub. (2m), for use by an individual who meets eligibility criteria specified by rule by the department. Donation may be made on the premises of a medical facility or pharmacy that elects to participate in the program and meets requirements specified by rule by the department. The medical facility or pharmacy may charge an individual who receives a drug or supplies under this subsection a handling fee that may not exceed the amount specified by rule by the department. A medical facility or pharmacy that receives a donated drug or supplies under this subsection may distribute the drug or supplies to another eligible medical facility or pharmacy for use under the program under this section.

255.056(2m) (2m) None of the following drugs may be donated, accepted, distributed, or dispensed under this section:

255.056(2m)(a) (a) A controlled substance, as defined in s. 961.01 (4).

255.056(2m)(b) (b) A drug for which the U.S. food and drug administration requires that a patient using the drug be enrolled in a registry as provided under 21 USC 355-1 (f) (3) (F).

255.056(3) (3) A drug or supplies may be accepted and dispensed under the program specified in sub. (2) only if all of the following requirements are met:

255.056(3)(a) (a) The drug or supplies are in their original, unopened, sealed, and tamper-evident packaging or, if packaged in single-unit doses, the single-unit-dose packaging is unopened.

255.056(3)(b) (b) In the case of a drug, the drug bears an expiration date that is later than 90 days after the date that the drug was donated.

255.056(3)(c) (c) The drug or supplies are not adulterated or misbranded, as determined by a pharmacist employed by, or under contract with, the medical facility or pharmacy, who shall inspect the drug or supplies before the drug or supplies are dispensed.

255.056(3)(d) (d) For a prescription drug or supplies used to administer a prescription drug, the drug or supplies are prescribed by a practitioner for use by an eligible individual and are dispensed by a pharmacist or practitioner.

255.056(4) (4) No drug or supplies that are donated for use under this section may be resold.

255.056(5) (5) Nothing in this section requires that a medical facility, pharmacy, pharmacist, or practitioner participate in the program under this section.

255.056(6) (6)

255.056(6)(a)(a) Unless the manufacturer of a drug or supply exercises bad faith, the manufacturer is not subject to criminal or civil liability for injury, death, or loss to a person or property for matters related to the donation, acceptance, or dispensing of a drug or supply manufactured by the manufacturer that is donated by any person under this section, including liability for failure to transfer or communicate product or consumer information or the expiration date of the donated drug or supply.

255.056(6)(b) (b) Except as provided in par. (c), any person, except the manufacturer of a drug or supply, is immune from civil liability for injury to or the death of the individual to whom the drug or supply is dispensed and may not be found guilty of unprofessional conduct for his or her acts or omissions related to donating, accepting, distributing, or dispensing a drug or supply under this section.

255.056(6)(c) (c) The immunity or the prohibition on a finding of guilty of unprofessional conduct under par. (b) does not extend to donation, acceptance, distribution, or dispensation of a drug or supply by a person whose act or omission involves reckless, wanton, or intentional misconduct.

255.056(7) (7) The department shall promulgate all of the following as rules:

255.056(7)(a) (a) Requirements for medical facilities and pharmacies to accept and dispense donated drugs or supplies under this section, including all of the following:

255.056(7)(a)1. 1. Eligibility criteria.

255.056(7)(a)2. 2. Standards and procedures for accepting, safely storing, and dispensing donated drugs or supplies.

255.056(7)(a)3. 3. Standards and procedures for inspecting donated drugs or supplies to determine if the drug or supplies are in their original, unopened, sealed, and tamper-evident packaging or, if packaged in single-unit doses, the single-unit-dose packaging is unopened.

255.056(7)(a)4. 4. Standards and procedures for inspecting donated drugs or supplies to determine that the drug or supplies are not adulterated or misbranded.

255.056(7)(b) (b) Eligibility criteria for individuals to receive donated drugs or supplies dispensed under the program. The standards shall prioritize dispensation to individuals who are uninsured or indigent, but will permit dispensation to others if an uninsured or indigent individual is unavailable.

255.056(7)(c) (c) A means, such as an identification card, by which an individual who is eligible to receive a donated drug or supplies may indicate that eligibility.

255.056(7)(d) (d) Necessary forms for administration of the drug repository program, including forms for use by persons that donate, accept, distribute, or dispense drugs or supplies under the program.

255.056(7)(e) (e) The maximum handling fee that a medical facility or pharmacy may charge for accepting, distributing, or dispensing donated drugs or supplies. The fee under this paragraph may not be less than 300 percent of the dispensing fee permitted to be charged for prescription drugs for which coverage is provided under s. 49.46 (2) (b) 6. h.

255.056(7)(g) (g) A list of drugs and supplies, arranged by category or by individual drug or supply, that the drug repository program will not accept for dispensing. The list shall include a statement that specifies the reason that the drug or supplies are ineligible for donation.

255.056 History History: 2003 a. 175, 327; 2005 a. 16; 2009 a. 142.



255.06 Well-woman program.

255.06  Well-woman program.

255.06(1)(1)  Definitions. In this section:

255.06(1)(a) (a) "Hospital" has the meaning given in s. 50.33 (2).

255.06(1)(b) (b) "Mammography" means the making of a record of a breast by passing X rays through a body to act on specially sensitized film.

255.06(1)(c) (c) "Medicare" has the meaning given in s. 49.498 (1) (f).

255.06(1)(d) (d) "Nurse practitioner" means a registered nurse licensed under ch. 441 or in a party state, as defined in s. 441.50 (2) (j), whose practice of professional nursing under s. 441.001 (4) includes performance of delegated medical services under the supervision of a physician, dentist, or podiatrist.

255.06(1)(e) (e) "Poverty line" means the nonfarm federal poverty line for the continental United States, as defined by the federal department of labor under 42 USC 9902 (2).

255.06(2) (2) Well-woman program. From the appropriation account under s. 20.435 (1) (cb), the department shall administer a well-woman program to provide reimbursement for health care screenings, referrals, follow-ups, case management, and patient education provided to low-income, underinsured, and uninsured women. Reimbursement to service providers under this section shall be at the rate of reimbursement for identical services provided under medicare, except that, if projected costs under this section exceed the amounts appropriated under s. 20.435 (1) (cb), the department shall modify services or reimbursement accordingly. Within this limitation, the department shall implement the well-woman program to do all of the following:

255.06(2)(a) (a) Breast cancer screening services. Provide not more than $422,600 in each fiscal year as reimbursement for the provision of breast cancer screening services to women who are aged 40 years or older and whose income does not exceed 250 percent of the poverty line, by a hospital or organization that has a mammography unit available for use and that is selected by the department under procedures established by the department. The department shall reduce reimbursement for a service provided under this paragraph by the amount of any applicable 3rd-party coverage.

255.06(2)(b) (b) Media announcements and educational materials. Allocate and expend at least $20,000 in each fiscal year to develop and provide media announcements and educational materials to promote breast cancer screening services that are available under pars. (a) and (c) and to promote health care screening services for women that are available under par. (e).

255.06(2)(c) (c) Breast cancer screenings using mobile mammography van. Reimburse the city of Milwaukee public health department for up to $115,200 in each fiscal year for the performance of breast cancer screening activities with the use of a mobile mammography van.

255.06(2)(d) (d) Specialized training to for rural colposcopic examinations and activities. Provide not more than $25,000 in each fiscal year as reimbursement for the provision of specialized training of nurse practitioners to perform, in rural areas, colposcopic examinations and follow-up activities for the treatment of cervical cancer.

255.06(2)(e) (e) Health care screening, referral, follow-up, case management, and patient education. Reimburse service providers for the provision of health care screening, referral, follow-up, case management, and patient education to low-income, underinsured, and uninsured women.

255.06(2)(f) (f) Women's health campaign. Conduct a women's health campaign to do all of the following:

255.06(2)(f)1. 1. Increase women's awareness of issues that affect their health.

255.06(2)(f)2. 2. Reduce the prevalence of chronic and debilitating health conditions that affect women.

255.06(2)(g) (g) Osteoporosis prevention and education. Conduct an osteoporosis prevention and education program to raise public awareness concerning the causes and nature of osteoporosis, the risk factors for developing osteoporosis, the value of prevention and early detection of osteoporosis, and options for diagnosing and treating osteoporosis.

255.06(2)(h) (h) Multiple sclerosis education. Conduct a multiple sclerosis education program to raise public awareness concerning the causes and nature of multiple sclerosis and options for diagnosing and treating multiple sclerosis.

255.06(2)(i) (i) Multiple sclerosis services. Allocate and expend at least $60,000 as reimbursement for the provision of multiple sclerosis services to women.

255.06(3) (3) Service coordination. The department shall coordinate the services provided under this section with the services provided under the minority health program under s. 250.20 (2) to (4), to ensure that disparities in the health of women who are minority group members are adequately addressed.

255.06(4) (4) Information about women who receive services. The department shall obtain and share information about women who receive services that are reimbursed under this section as provided in s. 49.475.

255.06 History History: 1991 a. 39 s. 3709, 3710, 3711; Stats. 1991 s. 146.0275; 1991 a. 269; 1993 a. 16; 1993 a. 27 s. 345; Stats. 1993 s. 255.06; 1995 a. 27; 1997 a. 27, 79; 2001 a. 16, 107, 109; 2003 a. 33; 2005 a. 25; 2007 a. 20, 130; 2009 a. 28.



255.08 Tanning facilities.

255.08  Tanning facilities.

255.08(1)(1)  Definitions. In this section:

255.08(1)(a) (a) "Phototherapy device" means equipment that emits ultraviolet radiation and is used in treating disease.

255.08(1)(b) (b) "Tanning device" means equipment that emits electromagnetic radiation having wavelengths in the air between 200 and 400 nanometers and that is used for tanning of human skin and any equipment used with that equipment, including but not limited to protective eyewear, timers and handrails, except that "tanning device" does not include a phototherapy device used by a physician.

255.08(1)(c) (c) "Tanning facility" means a place or business that provides persons access to a tanning device.

255.08(2) (2) Permits.

255.08(2)(a)(a) No person may operate a tanning facility without a permit that the department may, except as provided in ss. 250.041 and 254.115, issue under this subsection. The holder of a permit issued under this subsection shall display the permit in a conspicuous place at the tanning facility for which the permit is issued.

255.08(2)(b) (b) Permits issued under this subsection shall expire annually on June 30. Except as provided in ss. 250.041 and 254.115, a permit applicant shall submit an application for a permit to the department on a form provided by the department with a permit fee established by the department by rule. The application shall include the name and complete mailing address and street address of the tanning facility and any other information reasonably required by the department for the administration of this section.

255.08(3) (3) Advertising. No tanning facility may state in any advertising that the tanning facility holds a license or permit issued by the department to operate a tanning facility.

255.08(4) (4) Notice. Each tanning facility shall give to each of its customers written notice of all of the following:

255.08(4)(a) (a) Failure to wear the eye protection provided by the tanning facility may damage the customer's eyes and cause cataracts.

255.08(4)(b) (b) Overexposure to a tanning device causes burns.

255.08(4)(c) (c) Repeated exposure to a tanning device may cause premature aging of the skin and skin cancer.

255.08(4)(d) (d) Abnormal skin sensitivity or burning of the skin while using a tanning device may be caused by the following:

255.08(4)(d)1. 1. Certain foods.

255.08(4)(d)2. 2. Certain cosmetics.

255.08(4)(d)3. 3. Certain medications, including but not limited to tranquilizers, diuretics, antibiotics, high blood pressure medicines and birth control pills.

255.08(4)(e) (e) Any person who takes a drug should consult a physician before using a tanning device.

255.08(5) (5) Warning sign. Each tanning facility shall prominently display a warning sign in each area where a tanning device is used. That sign shall convey the following directions and information:

255.08(5)(a) (a) Follow instructions.

255.08(5)(b) (b) Avoid too frequent or too lengthy exposure. Like exposure to the sun, use of a tanning device can cause eye and skin injury and allergic reactions. Repeated exposure can cause chronic sun damage, which is characterized by wrinkling, dryness, fragility and bruising of the skin and skin cancer.

255.08(5)(c) (c) Wear protective eyewear.

255.08(5)(d) (d) Ultraviolet radiation from tanning devices will aggravate the effects of the sun, so do not sunbathe during the 24 hours immediately preceding or immediately following the use of a tanning device.

255.08(5)(e) (e) Medications and cosmetics may increase your sensitivity to ultraviolet radiation. Consult a physician before using a tanning device if you are using medications, have a history of skin problems or believe that you are especially sensitive to sunlight. Women who are pregnant or using birth control pills and who use a tanning device may develop discolored skin.

255.08(5)(f) (f) If your skin does not tan when exposed to the sun it is unlikely that your skin will tan when exposed to this tanning device.

255.08(6) (6) Tube replacement. Each tanning facility shall post a sign in each area where a tanning device is used stating the date on which each fluorescent tube in that tanning device was last replaced. The tanning facility shall maintain a record of the date on which each fluorescent tube is replaced.

255.08(7) (7) Claims precluded. No owner or employee of a tanning facility may claim, or distribute materials that claim, that using a tanning device is free of risk.

255.08(8) (8) Liability. A tanning facility's compliance with the requirements of subs. (4) and (5) does not relieve the owner or any employee of the tanning facility from liability for injury sustained by a customer from the use of a tanning device.

255.08(9) (9) Duties of owner. The owner of a tanning facility shall ensure that all of the following requirements are fulfilled:

255.08(9)(a) (a) No customer under 16 years of age is permitted to use the tanning facility.

255.08(9)(b) (b) During operating hours there is present at the tanning facility a trained operator who is able to inform customers about, and assist customers in, the proper use of tanning devices.

255.08(9)(c) (c) Each tanning bed is properly sanitized after each use.

255.08(9)(d) (d) Each customer, before he or she begins to use a tanning device, is provided with properly sanitized and securely fitting protective eyewear that protects the wearer's eyes from ultraviolet radiation and allows enough vision to maintain balance.

255.08(9)(e) (e) Customers are not allowed to use a tanning device unless the customer uses protective eyewear.

255.08(9)(f) (f) Each customer is shown how to use such physical aids as handrails and markings on the floor to determine the proper distance from the tanning device.

255.08(9)(g) (g) A timing device that is accurate within 10% is used.

255.08(9)(h) (h) Each tanning device is equipped with a mechanism that allows the customer to turn the tanning device off.

255.08(9)(i) (i) Each customer is limited to the maximum exposure time recommended by the manufacturer.

255.08(9)(j) (j) Customers are not allowed to use a tanning device more than once every 24 hours.

255.08(9)(k) (k) The interior temperature of the tanning facility does not exceed 100 degrees Fahrenheit.

255.08(9)(L) (L) The statements under sub. (10) (a) are retained for 3 years or until the customer signs a new statement.

255.08(10) (10) Duties of user. A user of a tanning facility shall do all of the following:

255.08(10)(a) (a) Immediately before the customer's first use of a tanning facility in a year, sign a statement acknowledging that he or she has read and understands the notice under sub. (4) and the warning sign under sub. (5) and specifying that the customer agrees to use protective eyewear.

255.08(10)(b) (b) Use protective eyewear at all times while using a tanning device.

255.08(11) (11) Injury reports. If a person requires medical attention due to use of a tanning facility, the owner of that tanning facility shall report that injury to the department in writing and send a copy of that report to the injured person. The owner of the tanning facility shall retain a copy of the report for 3 years.

255.08(12) (12) Rules. The department may promulgate rules necessary to administer this section.

255.08(13) (13) Denial, suspension or revocation of permits. The department may under this section, after a hearing under ch. 227, deny issuance of a permit to an applicant or suspend or revoke any permit issued under sub. (2) if the applicant or permit holder or his or her employee violates sub. (2), (3), (4), (5), (6), (7), (9) or (11) or any rule promulgated thereunder.

255.08(14) (14) Enforcement. The department shall enforce this section.

255.08(15) (15) Penalties. Any person who violates sub. (2), (3), (4), (5), (6), (7), (9) or (11) or any rule promulgated thereunder may be required to forfeit not less than $50 nor more than $250. The court may also revoke a permit issued to any person under sub. (2) if that person or his or her employee violates sub. (3), (4), (5), (6), (7), (9) or (11).

255.08 History History: 1991 a. 192; 1993 a. 27 s. 355; Stats. 1993 s. 255.08; 1997 a. 191, 237.



255.10 Thomas T. Melvin youth tobacco prevention and education program.

255.10  Thomas T. Melvin youth tobacco prevention and education program. From the moneys distributed under s. 255.15 (3) (b), the department shall administer the Thomas T. Melvin youth tobacco prevention and education program, with the primary purpose of reducing the use of cigarettes and tobacco products by minors. The department shall award grants for the following purposes:

255.10(1) (1) Community education provided through local community initiatives.

255.10(2) (2) A multimedia education campaign directed at encouraging minors not to begin using tobacco, motivating and assisting adults to stop using tobacco and changing public opinion on the use of tobacco.

255.10(3) (3) Public education through grants to schools to expand and implement curricula on tobacco education.

255.10(4) (4) Research on methods by which to discourage use of tobacco.

255.10(5) (5) Evaluation of the program under this section.

255.10 History History: 1997 a. 27; 2001 a. 16; 2003 a. 33.



255.15 Statewide tobacco use control program.

255.15  Statewide tobacco use control program.

255.15(1m)(1m)  Duties. The department shall do all of the following:

255.15(1m)(b) (b) Administer the grant program under sub. (3).

255.15(1m)(c) (c) Promulgate rules establishing criteria for recipients of grants awarded under sub. (3), including performance-based standards for grant recipients that propose to use the grant for media efforts. The department shall ensure that programs or projects conducted under the grants are culturally sensitive.

255.15(1m)(d) (d) Provide a forum for the discussion, development, and recommendation of public policy alternatives in the field of smoking cessation and prevention.

255.15(1m)(e) (e) Provide a clearinghouse of information on matters relating to tobacco issues and how they are being met in different places throughout the nation such that both lay and professional groups in the field of government, health care and education may have additional avenues for sharing experiences and interchanging ideas in the formulation of public policy on tobacco.

255.15(1m)(f) (f) Continue implementation of a strategic plan for a statewide tobacco use control program, including the allocation of funding, and update the plan annually.

255.15(3) (3) Use of funds.

255.15(3)(b)(b) From the appropriation account under s. 20.435 (1) (fm), the department may award grants for any of the following:

255.15(3)(b)1. 1. Community-based programs to reduce tobacco use.

255.15(3)(b)2. 2. Community-based programs to reduce the burden of tobacco-related diseases.

255.15(3)(b)3. 3. School-based programs relating to tobacco use cessation and prevention.

255.15(3)(b)4. 4. Enforcement of local laws aimed at reducing exposure to secondhand smoke and restricting underage access to tobacco.

255.15(3)(b)5. 5. Grants for partnerships among statewide organizations and businesses that support activities related to tobacco use cessation and prevention.

255.15(3)(b)6. 6. Marketing activities that promote tobacco use cessation and prevention.

255.15(3)(b)7. 7. Projects designed to reduce tobacco use among minorities and pregnant women.

255.15(3)(b)8. 8. Other tobacco use cessation or prevention programs, including tobacco research and intervention.

255.15(3)(b)9. 9. Surveillance of indicators of tobacco use and evaluation of the activities funded under this section.

255.15(3)(b)10. 10. Development of policies that restrict access to tobacco products and reduce exposure to environmental tobacco smoke.

255.15(3)(b)11. 11. To the Board of Regents of the University of Wisconsin System for advancing the work of the tobacco research and intervention center at the University of Wisconsin-Madison in developing new educational programs to discourage tobacco use, determining the most effective strategies for preventing tobacco use, and expanding smoking cessation programs throughout the state.

255.15(3)(bm) (bm) From the appropriation account under s. 20.435 (1) (fm), the department shall distribute $96,000 annually for programs to discourage use of smokeless tobacco.

255.15(3)(c) (c) No recipient of moneys distributed under par. (b) or (bm) may expend more than 10% of those moneys for administrative costs.

255.15(4) (4) Reports. Not later than April 15, 2002, and annually thereafter, the department shall submit to the governor and to the chief clerk of each house of the legislature for distribution under s. 13.172 (2) a report that evaluates the success of the grant program under sub. (3). The report shall specify the number of grants awarded during the immediately preceding fiscal year and the purpose for which each grant was made. The report shall also specify donations and grants accepted by the department under sub. (5).

255.15(5) (5) Funds. The department may accept for any of the purposes under this section any donations and grants of money, equipment, supplies, materials and services from any person. The department shall include in the report under sub. (4) any donation or grant accepted by the department under this subsection, including the nature, amount and conditions, if any, of the donation or grant and the identity of the donor.

255.15 History History: 1999 a. 9; 2001 a. 16; 2003 a. 33; 2005 a. 25; 2009 a. 28; 2011 a. 32.



255.20 Duties of the department.

255.20  Duties of the department. The department shall do all of the following:

255.20(1) (1) Maintain an injury prevention program that includes data collection, surveillance, education and the promotion of intervention.

255.20(2) (2) Assist local health departments and community agencies by serving as a focal point for injury prevention expertise and guidance and by providing the leadership for effective local program development and evaluation.

255.20(3) (3) Enter into memoranda of understanding with other state agencies to reduce intentional and unintentional injuries.

255.20 History History: 1993 a. 27.



255.30 Safety eye protective goggles.

255.30  Safety eye protective goggles.

255.30(1) (1) Every student and teacher in schools, colleges, universities and other educational institutions participating in or observing any of the following courses is required to wear appropriate industrial quality eye protective goggles at all times while participating in or observing such courses or laboratories:

255.30(1)(a) (a) Vocational, technical or industrial arts shops, chemical or chemical-physical laboratories involving exposure to:

255.30(1)(a)1. 1. Hot molten metals or other molten materials.

255.30(1)(a)2. 2. Milling, sawing, turning, shaping, cutting, grinding or stamping of any solid materials.

255.30(1)(a)3. 3. Heat treatment, tempering or kiln firing of any metal or other materials.

255.30(1)(a)4. 4. Gas or electric arc welding or other forms of welding processes.

255.30(1)(a)5. 5. Repair or servicing of any vehicle.

255.30(1)(a)6. 6. Caustic or explosive materials.

255.30(1)(b) (b) Chemical, physical or combined chemical-physical laboratories involving caustic or explosive materials, hot liquids or solids, injurious radiations or other hazards not enumerated.

255.30(2) (2) Eye protective goggles may be furnished for all students and teachers by the institution, purchased and sold at cost to students and teachers or made available for a moderate rental fee and shall be furnished for all visitors.

255.30(3) (3) In this section, "industrial quality eye protective goggles" means devices meeting the standards of the American National Standard Practice for Occupational and Educational Eye and Face Protection, Z87.1 — 1968, and subsequent revisions thereof, approved by the American National Standards Institute, Inc.

255.30(4) (4) The state superintendent of public instruction shall prepare and circulate to each public and private educational institution and to each tribal school, as defined in s. 115.001 (15m), in this state instructions and recommendations for implementing the eye safety provisions of this section.

255.30 History History: 1973 c. 66; 1993 a. 27 s. 315; Stats. 1993 s. 255.30; 1993 a. 399; 1995 a. 27; 1997 a. 27; 2009 a. 302.



255.35 Statewide poison control system.

255.35  Statewide poison control system.

255.35(1m) (1m)  Definitions. In this section:

255.35(1m)(a) (a) "Appropriate health-oriented background" means one of the following:

255.35(1m)(a)1. 1. Licensure as an emergency medical technician — basic, emergency medical technician — intermediate or emergency medical technician — paramedic under s. 256.15 (5) (a).

255.35(1m)(a)2. 2. Licensure as a licensed practical nurse under s. 441.10 (3).

255.35(1m)(a)3. 3. Completion of a training program directed by a physician specializing in toxicology and, as determined by the medical director of a poison control center, background sufficient to understand and interpret standard poison information resources and to transmit that information understandably to both health professionals and the public under the direct supervision of a staff member specified under sub. (3m) (b) 1. to 7. or the medical director.

255.35(1m)(b) (b) "On-line staff member" means a member of the staff of a poison control center who personally responds to telephone inquiries received by the poison control center.

255.35(1m)(c) (c) "Pharmacist" has the meaning given in s. 450.01 (15).

255.35(1m)(d) (d) "Physician" has the meaning given in s. 448.01 (5).

255.35(1m)(e) (e) "Poison control services" means poison prevention education, and rapid and accurate poison interpretation, poison intervention and management information.

255.35(1m)(f) (f) "Registered nurse" means a nurse who is licensed under s. 441.06.

255.35(1m)(g) (g) "School of pharmacy" means a school of pharmacy that is accredited by the Accreditation Council for Pharmacy Education.

255.35(3) (3) Poison control.

255.35(3)(a)(a) The department shall implement a statewide poison control system, which shall provide poison control services that are available statewide, on a 24-hour per day and 365-day per year basis and shall provide poison information and education to health care professionals and the public. From the appropriation account under s. 20.435 (1) (ds), the department shall, if the requirement under par. (b) is met, distribute total funding of not more than $425,000 in each fiscal year to supplement the operation of the system and to provide for the statewide collection and reporting of poison control data. The department may, but need not, distribute all of the funds in each fiscal year to a single poison control center.

255.35(3)(b) (b) No poison control center may receive funds under par. (a) unless the poison control center provides a matching contribution of at least 50% of the state funding for the center. Private funds and in-kind contributions may be used to meet this requirement.

255.35(3m) (3m) Requirements of poison control centers.

255.35(3m)(a)(a) A poison control center shall maintain telephone services capable of providing rapid, accurate and complete poison information that is accessible throughout the state and that is free to users through a statewide toll-free hotline.

255.35(3m)(b) (b) An on-line staff member who interprets poison exposure data and provides poison intervention and management information shall be one of the following:

255.35(3m)(b)1. 1. A registered nurse.

255.35(3m)(b)2. 2. A pharmacist.

255.35(3m)(b)3. 3. A physician.

255.35(3m)(b)4. 4. A person who is certified by or eligible for certification by the American Association of Poison Control Centers as a specialist in poison information.

255.35(3m)(b)5. 5. A school of pharmacy graduate who is in residency training.

255.35(3m)(b)6. 6. A school of pharmacy enrollee who has completed the 2nd professional practice year.

255.35(3m)(b)7. 7. A person who was employed as an on-line staff member on May 1, 1994, who has worked in that capacity at the poison control center for at least 3 years and who annually receives at least 16 documented hours of continuing education in interpreting poison exposure data and providing poison intervention and management information.

255.35(3m)(b)8. 8. A person who is designated as a poison information provider, annually receives at least 16 documented hours of job-relevant continuing education and has an appropriate health-oriented background.

255.35(3m)(b)9. 9. A person who obtained relevant education, training, instruction, or other experience in connection with military service, as defined in s. 111.32 (12g), if the person or the poison control center demonstrates to the satisfaction of the department that the education, training, instruction, or other experience that the person obtained in connection with his or her military service is substantially equivalent to the education, training, instruction, or other experience that is required to interpret poison exposure data and provide poison intervention and management information for a poison control center.

255.35(4) (4) Rule making. The department shall promulgate rules that specify the information that shall be reported to the department under the statewide poison control program.

255.35 History History: 1993 a. 16; 1995 a. 27; 1997 a. 27; 1999 a. 9; 2007 a. 20; 2007 a. 130 ss. 151 to 155; Stats. 2007 s. 255.35; 2009 a. 28; 2011 a. 120; 2013 a. 124.



255.40 Reporting of wounds and burn injuries.

255.40  Reporting of wounds and burn injuries.

255.40(1) (1) In this section:

255.40(1)(a) (a) "Crime" has the meaning specified in s. 949.01 (1).

255.40(1)(b) (b) "Inpatient health care facility" has the meaning specified in s. 50.135 (1).

255.40(2) (2)

255.40(2)(a)(a) Any person licensed, certified or registered by the state under ch. 441, 448 or 455 who treats a patient suffering from any of the following shall report in accordance with par. (b):

255.40(2)(a)1. 1. A gunshot wound.

255.40(2)(a)2. 2. Any wound other than a gunshot wound if the person has reasonable cause to believe that the wound occurred as a result of a crime.

255.40(2)(a)3. 3. Second-degree or 3rd-degree burns to at least 5% of the patient's body or, due to the inhalation of superheated air, swelling of the patient's larynx or a burn to the patient's upper respiratory tract, if the person has reasonable cause to believe that the burn occurred as a result of a crime.

255.40(2)(b) (b) For any mandatory report under par. (a), the person shall report the patient's name and the type of wound or burn injury involved as soon as reasonably possible to the local police department or county sheriff's office for the area where the treatment is rendered.

255.40(2)(c) (c) Any such person who intentionally fails to report as required under this subsection may be required to forfeit not more than $500.

255.40(3) (3) Any person reporting in good faith under sub. (2), and any inpatient health care facility that employs the person who reports, are immune from all civil and criminal liability that may result because of the report. In any proceeding, the good faith of any person reporting under this section shall be presumed.

255.40(4) (4) The reporting requirement under sub. (2) does not apply under any of the following circumstances:

255.40(4)(a) (a) The patient is accompanied by a law enforcement officer at the time treatment is rendered.

255.40(4)(b) (b) The patient's name and type of wound or burn injury have been previously reported under sub. (2).

255.40(4)(c) (c) The wound is a gunshot wound and appears to have occurred at least 30 days prior to the time of treatment.

255.40 History History: 1987 a. 233; 1991 a. 39; 1993 a. 27; 2007 a. 130 s. 168; Stats. 2007 s. 255.40.






256. Emergency medical services.

256.01 Definitions.

256.01  Definitions. In this chapter:

256.01(1) (1) "Ambulance" means an emergency vehicle, including any motor vehicle, boat or aircraft, whether privately or publicly owned, which is designed, constructed or equipped to transport sick, disabled or injured individuals.

256.01(2) (2) "Ambulance service" means the business of transporting sick, disabled, or injured individuals by ambulance to or from facilities or institutions providing health services.

256.01(3) (3) "Ambulance service provider" means a person engaged in the business of transporting sick, disabled or injured individuals by ambulance to or from facilities or institutions providing health services.

256.01(4) (4) "Board" means the emergency medical services board.

256.01(5) (5) "Emergency medical technician" means an emergency medical technician — basic, an emergency medical technician — intermediate or an emergency medical technician — paramedic.

256.01(6) (6) "Emergency medical technician — basic" means an individual who is licensed by the department to administer basic life support and to properly handle and transport sick, disabled or injured individuals.

256.01(7) (7) "Emergency medical technician — intermediate" means an individual who is licensed by the department as an emergency medical technician — intermediate under sub. (5) [s. 256.15 (5)].

256.01(8) (8) "Emergency medical technician — paramedic" means an individual who is specially trained in emergency cardiac, trauma and other lifesaving or emergency procedures in a training program or course of instruction prescribed by the department and who is examined and licensed as an emergency medical technician — paramedic under sub. (5) [s. 256.15 (5)].

256.01(9) (9) "First responder" means a person who is certified by the department as a first responder under s. 256.15 (8) (a) and who, as a condition of employment or as a member of an organization that provides emergency medical care before hospitalization, provides emergency medical care to a sick, disabled or injured individual before the arrival of an ambulance, but who does not provide transportation for a patient.

256.01(10) (10) "Hospital" has the meaning given in s. 50.33 (2).

256.01(11) (11) "Medical director" means a physician who trains, medically coordinates, directs, supervises, establishes standard operating procedures for, and designates physicians for direction and supervision of, emergency medical technicians and who reviews the performance of emergency medical technicians and ambulance service providers.

256.01(12) (12) "Nonprofit corporation" means a nonstock corporation organized under ch. 181 that is a nonprofit corporation, as defined in s. 181.0103 (17).

256.01 History History: 2007 a. 130 ss. 53, 54, 58 to 61, 67, 68, 120, 122, 132, 202.



256.04 Emergency medical services board.

256.04  Emergency medical services board. The emergency medical services board shall do all of the following:

256.04(1) (1) Appoint an advisory committee of physicians with expertise in the emergency medical services area to advise the department on the criteria for selection of the state medical director for emergency medical services and on the performance of the director and to advise the director on appropriate medical issues.

256.04(4) (4) Periodically review all emergency medical services statutes and rules for surface, water and air transportation and recommend to the department and the department of transportation changes in those statutes and rules to provide different personnel and equipment requirements, where appropriate, for emergency response, nonemergency response and interfacility transportation of patients.

256.04(5) (5) Seek involvement in its deliberations by appropriate personnel from the department, the technical college system board and the department of transportation.

256.04(6) (6) Seek involvement in its deliberations by ambulance service provider personnel, emergency medical technicians, first responders, persons who train emergency medical services personnel and other interested persons.

256.04(7) (7) Advise, make recommendations to, and consult with the department concerning the funding under s. 256.12 (4) and (5), including recommending a formula for allocating funds among ambulance service providers under s. 256.12 (5).

256.04(8) (8) Review the annual budget prepared by the department for the expenditures under s. 20.435 (1) (ch).

256.04(9) (9) Prepare written information on cardiocerebral resuscitation and provide the information to persons who offer certification in cardiopulmonary resuscitation.

256.04 History History: 1993 a. 16 ss. 2578f, 2578g, 2578p; 1995 a. 225; 1997 a. 27; 2005 a. 25; 2007 a. 104; 2007 a. 130 ss. 156 to 159; Stats. 2007 s. 256.04; 2009 a. 28; 2009 a. 180 s. 125.



256.08 State emergency medical services activities.

256.08  State emergency medical services activities.

256.08(1)(1)  State emergency medical services plan.

256.08(1)(a)(a) By December 31, 1995, the department shall prepare a state emergency medical services plan. The plan shall include an identification of priorities for changes in the state emergency medical services system for the 2 years following preparation of the plan. In preparing the plan, the department shall review all statutes and rules that relate to emergency medical services and recommend in the plan any changes in those statutes and rules that the department considers appropriate. After initial preparation of the plan, the department shall keep the plan current and shall reorder priorities for changes in the state emergency medical services system, based on determinations of the board.

256.08(1)(b) (b) Biennially, prior to final adoption of the state emergency medical services plan, the department shall hold at least one public hearing on a draft of the plan.

256.08(1)(c) (c) The department shall provide a copy of the state emergency medical services plan biennially to the legislature under s. 13.172 (2).

256.08(2) (2) Qualifications of state supervisor. The board shall recommend to the department the qualifications of any individual who may be hired on or after April 23, 1994, to supervise the subunit of the department that is primarily responsible for regulation of emergency medical services.

256.08(3) (3) Departmental rules; consultation. The department shall consult with the board before promulgating a proposed rule that relates to funding of emergency medical services programs under s. 256.12 or to regulation of emergency medical services.

256.08(4) (4) Departmental duties. The department shall:

256.08(4)(a) (a) Serve as the lead state agency for emergency medical services.

256.08(4)(b) (b) Implement measures to achieve objectives that are set forth in the state emergency medical services plan under sub. (1).

256.08(4)(c) (c) Provide quality assurance in the emergency medical services system, including collecting and analyzing data relating to local and regional emergency medical services systems, ambulance service providers, first responders and emergency medical technicians.

256.08(4)(d) (d) Provide technical assistance to ambulance service providers, first responders and emergency medical technicians in developing plans, expanding services and complying with applicable statutes and rules.

256.08(4)(e) (e) Set standards for all organizations that offer training to first responders and emergency medical technicians on what topics should be included in initial training and continuing training.

256.08(4)(f) (f) Facilitate integration of ambulance service providers and hospitals in the same geographic area.

256.08(4)(g) (g) Review recommendations of the board. The department may promulgate any rule changes necessary to implement those recommendations and may pursue any statutory changes necessary to implement those recommendations.

256.08(4)(h) (h) Investigate complaints received regarding ambulance service providers, first responders, emergency medical technicians and medical directors and take appropriate actions after first consulting with the board and the state medical director for emergency medical services.

256.08(4)(i) (i) Provide advice to the adjutant general of the department of military affairs on the emergency medical aspects of the state plan of emergency management under s. 323.13 (1) (b) and coordinate emergency activities with the department of military affairs.

256.08(4)(j) (j) Consult at least annually with the technical college system board and the department of transportation on issues that affect ambulance service providers, first responders and emergency medical technicians.

256.08(4)(k) (k) Promulgate rules that set forth the authority and duties of medical directors and the state medical director for emergency medical services.

256.08 History History: 1993 a. 251, 491; 1995 a. 247; 2007 a. 130 ss. 117, 125 to 129; Stats. 2007 s. 256.08; 2009 a. 42.



256.12 Emergency medical services programs.

256.12  Emergency medical services programs.

256.12(1)(1)  Definition. In this section, "public agency" has the meaning given in s. 256.15 (1) (n).

256.12(2) (2) Emergency medical services programs.

256.12(2)(a)(a) Any county, city, town, village, hospital or combination thereof may, after submission of a plan approved by the department, conduct an emergency medical services program using emergency medical technicians — paramedics for the delivery of emergency medical care to sick, disabled or injured individuals at the scene of an emergency and during transport to a hospital, while in the hospital emergency department until responsibility for care is assumed by the regular hospital staff, and during transfer of a patient between health care facilities. An ambulance service provider may, after submission of a plan approved by the department, conduct an emergency medical services program using emergency medical technicians — paramedics for the delivery of emergency medical care to sick, disabled or injured individuals during transfer of the individuals between health care facilities. Nothing in this section shall be construed to prohibit the operation of fire department, police department, for-profit ambulance service provider or other emergency vehicles using the services of emergency medical technicians — paramedics in conjunction with a program approved by the department. Hospitals that offer approved training courses for emergency medical technicians — paramedics should, if feasible, serve as the base of operation for approved programs using emergency medical technicians — paramedics.

256.12(2)(b) (b) The department shall review and, if the department determines that the plans are satisfactory, approve the plans submitted under par. (a). The department shall:

256.12(2)(b)1. 1. Provide administrative support and technical assistance to emergency medical services programs that use emergency medical technicians or ambulance service providers.

256.12(2)(b)2. 2. Coordinate the activities of agencies and organizations providing training for the delivery of emergency medical services.

256.12(2)(b)3. 3. Assist the development of training for emergency medical technicians.

256.12(2)(b)4. 4. Assess the emergency medical resources and services of the state and encourage the allocation of resources to areas of identified need.

256.12(2)(b)5. 5. Assist hospitals in planning for appropriate and efficient handling of the critically ill and injured.

256.12(2m) (2m) State medical director for emergency medical services program.

256.12(2m)(a)(a) The department shall contract with a physician to direct the state emergency medical services program. The department may expend from the funding under the federal preventive health services project grant program under 42 USC 2476 under the appropriation account under s. 20.435 (1) (mc), $25,000 in each fiscal year for this purpose.

256.12(2m)(b) (b) The physician under par. (a) shall be called the state medical director for the emergency medical services program, shall have at least 3 years of experience in the conduct and delivery of prehospital emergency medical services as a physician practicing emergency or prehospital medicine in a hospital or agency and shall have actively participated in and had major responsibility for the development, management, execution and coordination of programs, policies and procedures in the delivery of emergency medical services.

256.12(4) (4) Support and improvement of ambulance services.

256.12(4)(a)(a) From the appropriation account under s. 20.435 (1) (ch), the department shall annually distribute funds for ambulance service vehicles or vehicle equipment, emergency medical services supplies or equipment or emergency medical training for personnel to an ambulance service provider that is a public agency, a volunteer fire department or a nonprofit corporation, under a funding formula consisting of an identical base amount for each ambulance service provider plus a supplemental amount based on the population of the ambulance service provider's primary service or contract area, as established under s. 256.15 (5).

256.12(4)(b) (b) If a public agency has contracted for ambulance service with an ambulance service provider that operates for profit, the department shall distribute funds under par. (a) to the public agency.

256.12(4)(c) (c) Funds distributed under par. (a) or (b) shall supplement existing, budgeted moneys of or provided to an ambulance service provider and may not be used to replace, decrease or release for alternative purposes the existing, budgeted moneys of or provided to the ambulance service provider. In order to ensure compliance with this paragraph, the department shall require, as a condition of relicensure, a financial report of expenditures under this subsection from an ambulance service provider and may require a financial report of expenditures under this subsection from an owner or operator of an ambulance service or a public agency, volunteer fire department or a nonprofit corporation with which an ambulance service provider has contracted to provide ambulance services.

256.12(5) (5) Emergency medical technician training and examination aid.

256.12(5)(a)(a) From the appropriation account under s. 20.435 (1) (ch), the department shall annually distribute funds to ambulance service providers that are public agencies, volunteer fire departments, or nonprofit corporations to purchase the training required for licensure and renewal of licensure as an emergency medical technician — basic under s. 256.15 (6), and to pay for administration of the examination required for licensure or renewal of licensure as an emergency medical technician — basic under s. 256.15 (6) (a) 3. and (b) 1.

256.12(5)(b) (b) The department shall require as a condition of relicensure that an ambulance service provider submit to the department a financial report on the expenditure of funds received under par. (a).

256.12(6) (6) Unlicensed operation.

256.12(6)(a)(a) In this subsection, "person" has the meaning specified in s. 256.15 (1) (L).

256.12(6)(b) (b) Notwithstanding the existence or pursuit of any other remedy, the department may, in the manner provided by law, upon the advice of the attorney general, who shall represent the department in all proceedings, institute an action in the name of the state against any person to restrain or prevent the establishment, management or operation of any emergency medical services program that is not approved under sub. (2) (a) or that is in violation of this section or a rule promulgated under this section.

256.12(7) (7) Insurance. A physician who participates in an emergency medical services program under this section or as required under s. 256.15 shall purchase health care liability insurance in compliance with subch. III of ch. 655, except for those acts or omissions of a physician who, as a medical director, reviews the performance of emergency medical technicians or ambulance service providers, as specified under s. 146.37 (1g).

256.12(8) (8) Exception to treatment. This section and the rules promulgated under this section may not be construed to authorize the provision of services or treatment to any individual who objects for reasons of religion to the treatment or services, but may be construed to authorize the transportation of such an individual to a facility of the individual's choice within the jurisdiction of the emergency medical service.

256.12 History History: 1989 a. 102 ss. 15 to 17, 23, 25, 26, 60; 1991 a. 39, 269; 1993 a. 16, 251, 399, 491; 1997 a. 27, 79; 2001 a. 16, 109; 2005 a. 25; 2007 a. 130 ss. 130, 131, 137 to 149; Stats. 2007 s. 256.12; 2009 a. 28.



256.13 Cardiocerebral resuscitation.

256.13  Cardiocerebral resuscitation. Any person who offers certification in cardiopulmonary resuscitation shall provide the written information on cardiocerebral resuscitation that is prepared by the emergency medical services board under s. 256.04 (9) to each individual to whom the person provides instruction in cardiopulmonary resuscitation.

256.13 History History: 2007 a. 104; 2009 a. 180 s. 124; Stats. 2009 s. 256.13.



256.15 Emergency medical services personnel; licensure; certification; training.

256.15  Emergency medical services personnel; licensure; certification; training.

256.15(1) (1)  Definitions. In this section:

256.15(1)(ag) (ag) "Act of terrorism" means a felony under ch. 939 to 951 that is committed with intent to terrorize and is committed under any of the following circumstances:

256.15(1)(ag)1. 1. The person committing the felony causes bodily harm, great bodily harm, or death to another.

256.15(1)(ag)2. 2. The person committing the felony causes damage to the property of another and the total property damaged is reduced in value by $25,000 or more. For purposes of this subdivision, property is reduced in value by the amount that it would cost either to repair or replace it, whichever is less.

256.15(1)(ag)3. 3. The person committing the felony uses force or violence or the threat of force or violence.

256.15(1)(cr) (cr) "Automated external defibrillator" means a defibrillator device to which all of the following apply:

256.15(1)(cr)1. 1. It is approved for commercial distribution by the federal food and drug administration.

256.15(1)(cr)2. 2. It is capable of recognizing the presence or absence of ventricular fibrillation or rapid ventricular tachycardia and of determining without intervention by the user of the device whether defibrillation should be performed.

256.15(1)(cr)3. 3. After having determined that defibrillation should be performed, it is capable, either at the command of an operator or without intervention by an operator, of delivering an electrical shock to an individual.

256.15(1)(d) (d) "Basic life support" means emergency medical care that is rendered to a sick, disabled or injured individual, based on signs, symptoms or complaints, prior to the individual's hospitalization or while transporting the individual between health care facilities and that is limited to use of the knowledge, skills and techniques received from training required for licensure as an emergency medical technician — basic, or for certification as a first responder.

256.15(1)(dm) (dm) "Defibrillation" means administering an electrical impulse to an individual's heart in order to stop ventricular fibrillation or rapid ventricular tachycardia.

256.15(1)(hr) (hr) "Governmental unit" means the United States; the state; any county, city, village, or town; or any political subdivision, department, division, board, or agency of the United States, the state, or any county, city, village, or town.

256.15(1)(i) (i) "Indian tribe" means a federally recognized American Indian tribe or band in this state.

256.15(1)(ig) (ig) "Intent to terrorize" means intent to influence the policy of a governmental unit by intimidation or coercion, to punish a governmental unit for a prior policy decision, to affect the conduct of a governmental unit by homicide or kidnapping, or to intimidate or coerce a civilian population.

256.15(1)(im) (im) "Manual defibrillator" means a heart monitor and defibrillator that:

256.15(1)(im)1. 1. Is operated only after an operator has first analyzed and recognized an individual's cardiac rhythm;

256.15(1)(im)2. 2. Charges and delivers, only at the command of the operator, an electrical impulse to an individual's heart; and

256.15(1)(im)3. 3. In the case of a defibrillator that may be operated as a manual defibrillator or as an automated external defibrillator, is set to operate as a manual defibrillator.

256.15(1)(L) (L) "Person" includes an individual, firm, partnership, association, corporation, trust, foundation, company, public agency or a group of individuals, however named, concerned with the operation of an ambulance.

256.15(1)(n) (n) "Public agency" means this state, a county, city, village or town; an agency of this state or of a county, city, village or town; or an Indian tribe.

256.15(1)(p) (p) "Ventricular fibrillation" means a disturbance in the normal rhythm of the heart that is characterized by rapid, irregular and ineffective twitching of the ventricles of the heart.

256.15(2) (2) License or certificate required. Except when acting under s. 257.03, no person may act as or advertise for the provision of services as an ambulance service provider unless the person holds an ambulance service provider license issued under this section. Except when acting under s. 257.03, no individual may act as or advertise for the provision of services as an emergency medical technician unless he or she holds an emergency medical technician license or training permit issued under sub. (5). Except when acting under s. 257.03, no individual may act as or advertise for the provision of services as a first responder unless he or she holds a first responder certificate issued under sub. (8).

256.15(3) (3) Exception to treatment. This section and the rules promulgated under this section may not be construed to authorize the provision of services or treatment to any individual who objects for reasons of religion to the treatment or services, but may be construed to authorize the transportation of such an individual to a facility of the individual's choice within the jurisdiction of the emergency medical service.

256.15(4) (4) Ambulance staffing; limitations; rules.

256.15(4)(a)(a) If a sick, disabled or injured individual is transported by ambulance, the following other individuals shall be present in the ambulance:

256.15(4)(a)1. 1. Any 2 emergency medical technicians, licensed registered nurses, licensed physician assistants or physicians, or any combination thereof; or

256.15(4)(a)2. 2. One emergency medical technician plus one individual with a training permit issued under sub. (5) (b).

256.15(4)(b) (b) An ambulance driver who is not an emergency medical technician may assist with the handling and movement of a sick, injured or disabled individual if an emergency medical technician, registered nurse, physician assistant or physician directly supervises the driver. No ambulance driver may administer care procedures that an emergency medical technician is authorized to administer unless he or she is an emergency medical technician.

256.15(4)(c) (c) Notwithstanding par. (a), the department may promulgate rules that establish standards for staffing of ambulances in which the primary services provided are those which an emergency medical technician — intermediate is authorized to provide or those which an emergency medical technician — paramedic is authorized to provide.

256.15(5) (5) Licensing of ambulance service providers and emergency medical technicians; training permits.

256.15(5)(a)(a) Except as provided in ss. 256.17 and 256.18, the department shall license qualified applicants as ambulance service providers or emergency medical technicians. The department shall, from the information on the certification form specified under sub. (6) (c) 2., establish in each ambulance service provider's biennial license the primary service or contract area of the ambulance service provider.

256.15(5)(b) (b) The department shall promulgate rules establishing a system and qualifications for issuance of training permits, except as provided in ss. 256.17 and 256.18, and specifying the period for which an individual may hold a training permit. The department shall consider any relevant education, training, instruction, or other experience that an applicant for a training permit has obtained in connection with any military service, as defined in s. 111.32 (12g) to count toward satisfying the education or training qualifications for issuance of training permits, if the applicant demonstrates to the satisfaction of the department that the education, training, instruction, or other experience obtained by the applicant is substantially equivalent to the education or training qualifications required for the training permit.

256.15(5)(c) (c) A training permit application shall be signed by an ambulance service provider.

256.15(5)(d) (d) An individual who holds a training permit issued under par. (b) may do the following:

256.15(5)(d)1. 1. If issued an emergency medical technician — basic training permit, he or she may perform the actions authorized under rules promulgated by the department for an emergency medical technician — basic, but only if an emergency medical technician directly supervises him or her.

256.15(5)(d)2. 2. If issued an emergency medical technician — intermediate training permit, he or she may perform the actions authorized under rules promulgated by the department for an emergency medical technician — intermediate, but only if a medical director or training instructor is present and giving direction.

256.15(5)(d)3. 3. If issued an emergency medical technician — paramedic training permit, he or she may perform the actions authorized under rules promulgated by the department for an emergency medical technician — paramedic, but only if a medical director or training instructor is present and giving direction.

256.15(5)(e) (e) A license or training permit issued under this subsection is nontransferable and is valid for the balance of the license or training permit period or until surrendered for cancellation or suspended or revoked for violation of this section or of any other statutes or rules relating to ambulance service providers or emergency medical technicians.

256.15(5)(f) (f) The department may charge a reasonable fee for a license or training permit issued under this subsection, except that no fee may be charged to an individual who is an employee of a public agency and who works for volunteer or paid-on-call ambulance service providers and who is an applicant for a license as an emergency medical technician — basic or for a training permit, and no fee may be charged to an individual who is eligible for the veterans fee waiver program under s. 45.44.

256.15(5)(g) (g) Except as provided in ss. 256.17 and 256.18, an emergency medical technician license shall be issued to the individual licensed, and the department may not impose a requirement that an individual be affiliated with an ambulance service provider in order to receive an emergency medical technician license or to have an emergency medical technician license renewed.

256.15(6) (6) Qualifications for licensure.

256.15(6)(a)(a) Except as provided in ss. 256.17 and 256.18, to be eligible for an initial license as an emergency medical technician, an individual shall:

256.15(6)(a)1. 1. Be 18 years of age or older; be capable of performing the actions authorized in rules promulgated under sub. (13) (c) for an emergency medical technician — basic, an emergency medical technician — intermediate or an emergency medical technician — paramedic, for which licensure is sought; and, subject to ss. 111.321, 111.322 and 111.335, not have an arrest or conviction record.

256.15(6)(a)2. 2. Have satisfactorily completed a course of instruction and training, including training for response to acts of terrorism, prescribed by the department or have presented evidence satisfactory to the department of sufficient education and training in the field of emergency care. The department shall consider as satisfactory evidence of education and training in the field of emergency care any relevant education, training, instruction, or other experience that an applicant for an initial license obtained in connection with any military service, as defined in s. 111.32 (12g), if the applicant demonstrates to the satisfaction of the department that the education, training, instruction, or other experience obtained by the applicant is substantially equivalent to the course of instruction and training required under this subdivision.

256.15(6)(a)3. 3. Have passed an examination approved by the department.

256.15(6)(a)4. 4. Have such additional qualifications as may be required by the department.

256.15(6)(b) (b)

256.15(6)(b)1.1. Except as provided in ss. 256.17 and 256.18, to be eligible for a renewal of a license as an emergency medical technician, the licensee shall, in addition to meeting the requirements of par. (a) 1., complete the training, education or examination requirements specified in rules promulgated under subd. 2.

256.15(6)(b)2. 2. The department, in conjunction with the technical college system board, shall promulgate rules specifying training, education, or examination requirements, including requirements for training for response to acts of terrorism, for license renewals for emergency medical technicians.

256.15(6)(c) (c) Except as provided in ss. 256.17 and 256.18, to be eligible for a license as an ambulance service provider, an individual shall be 18 years of age or older and have such additional qualifications as may be established in rules promulgated by the department, except that no ambulance service provider may be required to take training or an examination or receive education to qualify for licensure or for renewal of licensure. An ambulance service provider shall, as a condition of licensure, provide medical malpractice insurance sufficient to protect all emergency medical technicians who perform for compensation as employees of the ambulance service provider. For renewal of a biennial license as an ambulance service provider, an applicant shall also provide all of the following:

256.15(6)(c)1. 1. A financial report, on a form developed and provided by the department, of all expenditures made in the 2 previous fiscal years from all funds provided to the ambulance service provider under s. 256.12 (4).

256.15(6)(c)2. 2. Certification, on a form developed and provided by the department, signed by a representative of the ambulance service provider and the clerk of each county, city, town or village served by the ambulance service provider, of the population and boundaries of the ambulance service provider's primary service or contract area in that county, city, town or village.

256.15(6g) (6g) Certification for performance of defibrillation.

256.15(6g)(a)(a) Except as provided in ss. 256.17 and 256.18, the department shall certify qualified applicants for the performance of defibrillation, under certification standards that the department shall promulgate as rules.

256.15(6g)(b) (b) A certificate issued under this subsection shall specify whether the holder of the certificate is authorized to perform defibrillation by use of any of the following:

256.15(6g)(b)2m. 2m. An automated external defibrillator.

256.15(6g)(b)3. 3. A manual defibrillator.

256.15(6n) (6n) Authorized actions of emergency medical technicians. An emergency medical technician may undertake only those actions that are authorized in rules promulgated under sub. (13) (c).

256.15(7) (7) Licensing in other jurisdictions. Except as provided in ss. 256.17 and 256.18, the department may issue a license as an emergency medical technician, without examination, to any individual who holds a current license or certificate as an emergency medical technician from another jurisdiction if the department finds that the standards for licensing or issuing certificates in the other jurisdiction are at least substantially equivalent to those in this state, and that the applicant is otherwise qualified.

256.15(8) (8) Certification of first responders.

256.15(8)(a)(a) Except as provided in ss. 256.17 and 256.18, the department shall certify qualified applicants as first responders.

256.15(8)(b) (b) To be eligible for initial certification as a first responder, except as provided in ss. 256.17 and 256.18, an individual shall meet all of the following requirements:

256.15(8)(b)1. 1. The individual is 18 years of age or older and capable of performing the actions authorized under par. (e), or in rules promulgated under par. (e), for a first responder.

256.15(8)(b)2. 2. Subject to ss. 111.321, 111.322 and 111.335, the individual does not have an arrest or conviction record.

256.15(8)(b)3. 3. The individual satisfactorily completes a first responder course that meets or exceeds the guidelines issued by the National Highway Traffic Safety Administration under 23 CFR 1205.3 (a) (5), that includes training for response to acts of terrorism, and that is approved by the department. Any relevant education, training, instruction, or other experience that an applicant for initial certification as a first responder obtained in connection with any military service, as defined in s. 111.32 (12g), satisfies the completion of a first responder course, if the applicant demonstrates to the satisfaction of the department that the education, training, instruction, or other experience obtained by the applicant is substantially equivalent to the first responder course.

256.15(8)(c) (c) To be eligible for a renewal of a certificate as a first responder, except as provided in ss. 256.17 and 256.18, the holder of the certificate shall satisfactorily complete a first responder refresher course that meets or exceeds the guidelines issued by the National Highway Traffic Safety Administration under 23 CFR 1205.3 (a) (5), that includes training for response to acts of terrorism, and that is approved by the department.

256.15(8)(d) (d) The department may not charge a fee for a certificate initially issued or renewed under this subsection.

256.15(8)(e) (e) A certified first responder is authorized to use an automated external defibrillator, as prescribed for first responders in rules promulgated by the department. The rules shall set forth authorization for the use of an automated external defibrillator or, for a defibrillator that may be operated in more than one mode, use as an automated external defibrillator only. A certified first responder is also authorized to employ other techniques, including the administration of nonvisualized advanced airways, and the administration of medications that are specified by the department by rule. In promulgating the rules under this paragraph, the department shall consult with the state medical director for emergency medical services and the emergency medical services board. The rule shall include those techniques that are specified in the most current guidelines issued by the National Highway Traffic Safety Administration under 23 CFR 1205.3 (a) (5).

256.15(8)(f) (f) Except as provided in ss. 256.17 and 256.18, the department may issue a certificate as a first responder, without requiring satisfactory completion of any instruction or training that may be required under par. (b), to any individual who holds a current license or certificate as a first responder from another jurisdiction if the department finds that the standards for licensing or issuing certificates in the other jurisdiction are at least substantially equivalent to the standards for issuance of certificates for first responders in this state, and that the applicant is otherwise qualified.

256.15(8)(g) (g) The department may not impose a requirement that an individual be affiliated with an ambulance service provider in order to receive a first responder certificate.

256.15(8m) (8m) Qualifications for medical directors. The department shall promulgate rules that set forth qualifications for medical directors. Beginning on July 1, 1995, no ambulance service provider that offers services beyond basic life support services may employ, contract with or use the services of a physician to act as a medical director unless the physician is qualified under this subsection.

256.15(9) (9) Training. The department may arrange for or approve courses of or instructional programs in or outside this state to meet the education and training requirements of this section, including training required for license or certificate renewal. If the department determines that an area or community need exists, the courses shall be offered at technical colleges in the area or community. Initial priority shall be given to the training of emergency medical technicians — basic serving the rural areas of the state. If an emergency medical technician — basic completes a course approved by the department on treatment of anaphylactic shock, the emergency medical technician — basic acts within the scope of the license if he or she performs injections or other treatment for anaphylactic shock under the direction of a physician.

256.15(9m) (9m) Defibrillation training. The department shall promulgate rules requiring emergency medical technicians, first responders, and individuals who provide instruction to emergency medical technicians or first responders to successfully complete training on the use of an automated external defibrillator. The rules shall specify the content of the training, qualifications for providers of the training, and the frequency with which emergency medical technicians, first responders, and individuals who provide instruction to emergency medical technicians or first responders must complete the training.

256.15(10) (10) License renewal. Every holder of a license issued under sub. (5) or (7) shall renew the license on July 1 of each even-numbered year by applying to the department on forms provided by the department. Upon receipt of an application for renewal containing documentation acceptable to the department that the requirements of sub. (6) have been met, the department shall renew the license unless the department finds that the applicant has acted in a manner or under circumstances constituting grounds for suspension or revocation of the license.

256.15(11) (11) Unlicensed or uncertified operation. Notwithstanding the existence or pursuit of any other remedy, the department may, in the manner provided by law, upon the advice of the attorney general, who shall represent the department in all proceedings, institute an action in the name of the state against any person for any of the following:

256.15(11)(a) (a) To restrain or prevent action as an ambulance service provider by a person in violation of sub. (2).

256.15(11)(b) (b) To restrain or prevent action by an ambulance service provider in violation of this section or a rule promulgated under this section.

256.15(11)(c) (c) To restrain or prevent action as an emergency medical technician by an individual in violation of sub. (2).

256.15(11)(d) (d) To restrain or prevent action by an emergency medical technician in violation of this section or a rule promulgated under this section.

256.15(11)(e) (e) To restrain or prevent the establishment, management or operation of an ambulance service in violation of sub. (4).

256.15(11)(f) (f) To restrain or prevent action by a first responder in violation of this section or a rule promulgated under this section.

256.15(12) (12) Confidentiality of records.

256.15(12)(a)(a) All records made by an ambulance service provider, an emergency medical technician or a first responder in administering emergency care procedures to and handling and transporting sick, disabled or injured individuals shall be maintained as confidential patient health care records subject to s. 252.15 (3m), (6), (8) and (9), if applicable. Nothing in this paragraph or ss. 146.81 to 146.84 permits disclosure to an ambulance service provider, an emergency medical technician or a first responder under s. 252.15 (3m), except under s. 252.15 (3m) (e).

256.15(12)(b) (b) Notwithstanding s. 146.82, an ambulance service provider, who is an authority, as defined in s. 19.32 (1), may make available, to any requester, information contained on a record of an ambulance run which identifies the ambulance service provider and emergency medical technicians involved; date of the call; dispatch and response times of the ambulance; reason for the dispatch; location to which the ambulance was dispatched; destination, if any, to which the patient was transported by ambulance; and name, age and gender of the patient. No information disclosed under this paragraph may contain details of the medical history, condition or emergency treatment of any patient.

256.15(13) (13) Rules.

256.15(13)(a)(a) The department may promulgate rules necessary for administration of this section.

256.15(13)(b) (b) The department shall promulgate rules under subs. (8) (b), (c) and (e) and (8m).

256.15(13)(c) (c) The department shall promulgate rules that specify actions that emergency medical technicians may undertake after December 31, 1995, including rules that specify the required involvement of physicians in actions undertaken by emergency medical technicians.

256.15 History History: 1973 c. 321; 1975 c. 39 ss. 645 to 647d, 732 (2); 1975 c. 224; 1977 c. 29, 167; 1979 c. 321; 1981 c. 73, 380; 1981 c. 391 s. 211; 1983 a. 189; 1985 a. 120, 135; 1987 a. 70, 399; 1989 a. 31; 1989 a. 102 ss. 20, 21, 36 to 59; 1991 a. 39, 238; 1993 a. 27, 29, 105, 183, 251, 399; 1997 a. 79, 191, 237; 1999 a. 7, 56; 2001 a. 109; 2005 a. 25, 486; 2007 a. 104; 2007 a. 130 ss. 50 to 52, 55 to 57, 63 to 66, 69, 71 to 104; Stats. 2007 s. 256.15; 2009 a. 28, 42; 2009 a. 180 s. 123; 2009 a. 209; 2011 a. 120, 209.

256.15 Annotation Malpractice liability of state officers and employees is discussed. 67 Atty. Gen. 145.

256.15 Annotation Under present law, ambulance records relating to medical history, condition, or treatment are confidential while other ambulance call records are subject to disclosure under the public records law. 78 Atty. Gen. 71.



256.17 Denial, nonrenewal and suspension of license, training permit or certification based on certain delinquency in payment.

256.17  Denial, nonrenewal and suspension of license, training permit or certification based on certain delinquency in payment.

256.17(1)(1) Except as provided in sub. (1m), the department shall require each applicant to provide the department with the applicant's social security number, if the applicant is an individual, as a condition of issuing or renewing any of the following:

256.17(1)(a) (a) A license under s. 256.15 (5) (a).

256.17(1)(b) (b) A training permit under s. 256.15 (5) (b).

256.17(1)(c) (c) A certification under s. 256.15 (6g) (a) or (8) (a).

256.17(1m) (1m) If an individual who applies for or to renew a license, training permit or certification under sub. (1) does not have a social security number, the individual, as a condition of obtaining the license, training permit or certification, shall submit a statement made or subscribed under oath or affirmation to the department that the applicant does not have a social security number. The form of the statement shall be prescribed by the department of children and families. A license, training permit or certification issued or renewed in reliance upon a false statement submitted under this subsection is invalid.

256.17(2) (2) The department of health services may not disclose any information received under sub. (1) to any person except to the department of children and families for the purpose of making certifications required under s. 49.857.

256.17(3) (3) The department of health services shall deny an application for the issuance or renewal of a license, training permit or certification specified in sub. (1), shall suspend a license, training permit or certification specified in sub. (1) or may, under a memorandum of understanding under s. 49.857 (2), restrict a license, training permit or certification specified in sub. (1) if the department of children and families certifies under s. 49.857 that the applicant for or holder of the license, training permit or certification is delinquent in the payment of court-ordered payments of child or family support, maintenance, birth expenses, medical expenses or other expenses related to the support of a child or former spouse or fails to comply, after appropriate notice, with a subpoena or warrant issued by the department of children and families or a county child support agency under s. 59.53 (5) and related to paternity or child support proceedings.

256.17 History History: 1997 a. 191; 1999 a. 9; 2007 a. 20 ss. 2863 to 2865, 9121 (6) (a); 2007 a. 130 ss. 105 to 110; Stats. 2007 s. 256.17.



256.18 Denial, nonrenewal, and revocation of license, certification, or permit based on delinquent taxes or unemployment insurance contributions.

256.18  Denial, nonrenewal, and revocation of license, certification, or permit based on delinquent taxes or unemployment insurance contributions.

256.18(1) (1) Except as provided in sub. (1m), the department shall require each applicant to provide the department with his or her social security number, if the applicant is an individual, or the applicant's federal employer identification number, if the applicant is not an individual, as a condition of issuing or renewing any of the following:

256.18(1)(a) (a) A license under s. 256.15 (5) (a) or (7).

256.18(1)(b) (b) A training permit under s. 256.15 (5) (b).

256.18(1)(c) (c) A certificate under s. 256.15 (6g) (a) or (8) (a) or (f).

256.18(1m) (1m) If an individual who applies for or to renew a license, training permit or certificate under sub. (1) does not have a social security number, the individual, as a condition of obtaining the license, training permit or certificate, shall submit a statement made or subscribed under oath or affirmation to the department that the applicant does not have a social security number. The form of the statement shall be prescribed by the department of children and families. A license, training permit or certificate issued or renewed in reliance upon a false statement submitted under this subsection is invalid.

256.18(2) (2) The department may not disclose any information received under sub. (1) to any person except to the department of revenue for the sole purpose of requesting certifications under s. 73.0301 and to the department of workforce development for the sole purpose of requesting certifications under s. 108.227.

256.18(3) (3) Except as provided in sub. (1m), the department shall deny an application for the issuance or renewal of a license, certificate or permit specified in sub. (1) if the applicant does not provide the information specified in sub. (1).

256.18(4) (4) The department shall deny an application for the issuance or renewal of a license, certificate or permit specified in sub. (1) or shall revoke a license, certificate or permit specified in sub. (1), if the department of revenue certifies under s. 73.0301 that the applicant for or holder of the license, certificate or permit is liable for delinquent taxes.

256.18(4m) (4m) The department shall deny an application for the issuance or renewal of a license, certificate, or permit specified in sub. (1) or shall revoke a license, certificate, or permit specified in sub. (1), if the department of workforce development certifies under s. 108.227 that the applicant for or holder of the license, certificate, or permit is liable for delinquent unemployment insurance contributions.

256.18(5) (5) An action taken under sub. (3), (4), or (4m) is subject to review only as provided under s. 73.0301 (2) (b) and (5) or 108.227 (5) and (6), whichever is applicable.

256.18 History History: 1997 a. 237; 1999 a. 9; 2007 a. 20; 2007 a. 130 ss. 111 to 116; Stats. 2007 s. 256.18; 2013 a. 36.



256.25 Statewide trauma care system.

256.25  Statewide trauma care system.

256.25(1g) (1g) In this section, "performance improvement" means a method of evaluating and improving processes of trauma patient care that emphasizes a multidisciplinary approach to problem solving.

256.25(1r) (1r) The department shall develop and implement a statewide trauma care system. The department shall seek the advice of the statewide trauma advisory council under s. 15.197 (25) in developing and implementing the system, and, as part of the system, shall develop regional trauma advisory councils.

256.25(2) (2) The department shall promulgate rules to develop and implement the system. The rules shall include a method by which to classify all hospitals as to their respective emergency care capabilities. The classification rule shall be based on standards developed by the American College of Surgeons. Within 180 days after promulgation of the classification rule, and every 3 years thereafter, each hospital shall certify to the department the classification level of trauma care services that is provided by the hospital, based on the rule. The department may require a hospital to document the basis for its certification. The department may not direct a hospital to establish a certain level of certification. Confidential injury data that is collected under this subsection shall be used for confidential review relating to performance improvements in the trauma care system, and may be used for no other purpose.

256.25(3) (3) Except as provided in sub. (4), all information and documents provided by a hospital under sub. (2) and all information and documents procured by or furnished to the department, the statewide trauma advisory council, or regional trauma advisory councils with respect to performance improvement activities, certifications by hospitals under sub. (2), and documentation of the bases for hospitals' certifications under sub. (2) are immune from discovery under ch. 804, confidential, and privileged and may not be used or admitted into evidence in a civil action. With respect to a communication made by a staff member of the department or by an individual serving on the statewide trauma advisory council or a regional trauma advisory council, and to a finding or recommendation made under this section by the department, the statewide trauma advisory council, or a regional trauma advisory council, all of the following apply:

256.25(3)(a) (a) The staff member or individual may not be examined in an action for civil damages with respect to the communication, finding, or recommendation.

256.25(3)(b) (b) The staff member or individual has immunity from civil liability, with respect to the communication, finding, or recommendation, for any of the following:

256.25(3)(b)1. 1. An action taken or omitted by the staff member or individual in an official capacity.

256.25(3)(b)2. 2. A statement made in good faith by the staff member or individual in an official capacity.

256.25(4) (4) Subsection (3) does not apply to the release of information and documents specified in sub. (3) created apart from a performance improvement activity or apart from a certification by a hospital under sub. (2) that are maintained by or for a hospital, the department, the statewide trauma advisory council, or a regional trauma advisory council for the particular purpose of diagnosing, treating, or documenting care provided to a particular patient or for another purpose, upon a showing by clear and convincing evidence that the information or documents are otherwise unavailable.

256.25(5) (5) This section does not apply to s. 146.38.

256.25 History History: 1997 a. 154; 1999 a. 9; 2001 a. 16, 109; 2005 a. 315; 2007 a. 130 s. 150; Stats. 2007 s. 256.25.



256.30 Refusal or delay of emergency service.

256.30  Refusal or delay of emergency service.

256.30(1) (1) In this section "hospital providing emergency services" means a hospital which the department has identified as providing some category of emergency service.

256.30(2) (2) No hospital providing emergency services may refuse emergency treatment to any sick or injured person.

256.30(3) (3) No hospital providing emergency services may delay emergency treatment to a sick or injured person until credit checks, financial information forms or promissory notes have been initiated, completed or signed if, in the opinion of one of the following, who is an employee, agent or staff member of the hospital, the delay is likely to cause increased medical complications, permanent disability or death:

256.30(3)(a) (a) A physician, registered nurse or emergency medical technician — paramedic.

256.30(3)(b) (b) A licensed practical nurse under the specific direction of a physician or registered nurse.

256.30(3)(c) (c) A physician assistant or any other person under the specific direction of a physician.

256.30(3m) (3m) Hospitals shall establish written procedures to be followed by emergency services personnel in carrying out sub. (3).

256.30(4) (4) No hospital may be expected to provide emergency services beyond its capabilities as identified by the department.

256.30(5) (5) Each hospital providing emergency services shall create a plan for referrals of emergency patients when the hospital cannot provide treatment for such patients.

256.30(6) (6) The department shall identify the emergency services capabilities of all hospitals in this state and shall prepare a list of such services. The list shall be updated annually.

256.30(7) (7) A hospital which violates this section may be fined not more than $1,000 for each offense.

256.30 History History: 1977 c. 361; 1983 a. 273 s. 8; 1989 a. 102; 1993 a. 105; 2007 a. 130 s. 43; Stats. 2007 s. 256.30.



256.35 Statewide emergency services number.

256.35  Statewide emergency services number.

256.35(1)(1)  Definitions. In this section:

256.35(1)(a) (a) "Automatic location identification" means a system which has the ability to automatically identify the address of the telephone being used by the caller and to provide a display at the central location of a sophisticated system.

256.35(1)(b) (b) "Automatic number identification" means a system which has the ability to automatically identify the caller's telephone number and to provide a display at the central location of a sophisticated system.

256.35(1)(c) (c) "Basic system" means a telecommunications system which automatically connects a person dialing the digits "911" to a public safety answering point.

256.35(1)(cm) (cm) "Commercial mobile radio service provider" has the meaning given in s. 196.01 (2g).

256.35(1)(d) (d) "Department" means the department of administration.

256.35(1)(e) (e) "Direct dispatch method" means a telecommunications system providing for the dispatch of an appropriate emergency service vehicle upon receipt of a telephone request for such service.

256.35(1)(f) (f) "Public agency" means any municipality as defined in s. 345.05 (1) (c) or any state agency which provides or is authorized by statute to provide fire fighting, law enforcement, ambulance, medical or other emergency services.

256.35(1)(g) (g) "Public safety agency" means a functional division of a public agency which provides fire fighting, law enforcement, medical or other emergency services.

256.35(1)(gm) (gm) "Public safety answering point" means a facility to which a call on a basic or sophisticated system is initially routed for response, and on which a public agency directly dispatches the appropriate emergency service provider, relays a message to the appropriate emergency service provider or transfers the call to the appropriate emergency services provider.

256.35(1)(h) (h) "Relay method" means a telecommunications system whereby a request for emergency services is received and relayed to a provider of emergency services by telephone.

256.35(1)(i) (i) "Sophisticated system" means a basic system with automatic location identification and automatic number identification.

256.35(1)(k) (k) "Transfer method" means a telecommunications system which receives telephone requests for emergency services and transfers such requests directly to an appropriate public safety agency or other provider of emergency services.

256.35(2) (2) Emergency phone system.

256.35(2)(a)(a) Every public agency may establish and maintain within its respective jurisdiction a basic or sophisticated system under this section. Such a system shall be in a central location.

256.35(2)(b) (b) Every basic or sophisticated system established under this section shall be capable of transmitting requests for law enforcement, fire fighting and emergency medical and ambulance services to the public safety agencies providing such services. Such system may provide for transmittal of requests for poison control to the appropriate regional poison control center under s. 255.35, suicide prevention and civil defense services and may be capable of transmitting requests to ambulance services provided by private corporations. If any agency of the state which provides law enforcement, fire fighting, emergency medical or ambulance services is located within the boundaries of a basic or sophisticated system established under this section, such system shall be capable of transmitting requests for the services of such agency to the agency.

256.35(2)(c) (c) The digits "911" shall be the primary emergency telephone number within every basic or sophisticated system established under this section. A public agency or public safety agency located within the boundaries of a basic or sophisticated system established under this section shall maintain a separate 7-digit phone number for nonemergency telephone calls. Every such agency may maintain separate secondary 7-digit back-up numbers.

256.35(2)(d) (d) Public agencies, including agencies with different territorial boundaries, may combine to establish a basic or sophisticated system established under this section.

256.35(2)(e) (e) If a public agency or group of public agencies combined to establish an emergency phone system under par. (d) has a population of 250,000 or more, such agency or group of agencies shall establish a sophisticated system.

256.35(2)(f) (f) Every basic or sophisticated system established under this section shall utilize the direct dispatch method, the relay method or the transfer method.

256.35(2)(g) (g) Every telecommunications utility providing coin-operated telephones for public use within the boundaries of a basic or sophisticated system established under this section shall convert, by December 31, 1987, all such telephones to telephones which enable a user to reach "911" without inserting a coin. Any coin-operated telephone installed by a telecommunications utility after December 31, 1987, in an agency which has established an emergency phone system under this section shall enable a user to reach "911" without inserting a coin.

256.35(2)(h) (h) A commercial mobile radio service provider shall permit a user of the provider to access a basic or sophisticated system if the provider operates within the boundaries of a system.

256.35(2)(i) (i) If a user reaches a basic or sophisticated system through a commercial mobile radio service provider and the service requested is to be provided outside of the jurisdiction served by the system, the public agency operating the system shall transfer the request for services to the appropriate jurisdiction.

256.35(3) (3) Funding for countywide systems.

256.35(3)(a)(a) Definitions. In this subsection:

256.35(3)(a)1. 1. "Commission" means the public service commission.

256.35(3)(a)2. 2. "Costs" means the costs incurred by a service supplier after August 1, 1987, in installing and maintaining the trunking and central office equipment used only to operate a basic or sophisticated system and the database used only to operate a sophisticated system.

256.35(3)(a)3. 3. "Service supplier" means a telecommunications utility which provides exchange telephone service within a county.

256.35(3)(a)4. 4. "Service user" means any person who is provided telephone service by a service supplier which includes access to a basic or sophisticated system.

256.35(3)(b) (b) Charge authorized. A county by ordinance may levy a charge on all service users in the county to finance the costs related to the establishment of a basic or sophisticated system in that county under sub. (2) if:

256.35(3)(b)1. 1. The county has adopted by ordinance a plan for that system.

256.35(3)(b)2. 2. Every service user in that county has access to a system.

256.35(3)(b)3. 3. The county has entered into a contract with each service supplier in the county for the establishment of that system to the extent that each service supplier is capable of providing that system on a reasonable economic basis on the effective date of the contract and that contract includes all of the following:

256.35(3)(b)3.a. a. The amount of nonrecurring charges service users in the county will pay for all nonrecurring services related to providing the trunking and central office equipment used only to operate a basic or sophisticated system established in that county and the database used only to operate that sophisticated system.

256.35(3)(b)3.b. b. The amount of recurring charges service users in the county will pay for all recurring services related to the maintenance and operation of a basic or sophisticated system established in that county.

256.35(3)(b)3.c. c. Every provision of any applicable schedule which the service supplier has filed with the commission under s. 196.19 or 196.20, which is in effect on the date the county signs the contract and which is related to the provision of service for a basic or sophisticated system.

256.35(3)(b)4. 4. The charge is calculated, under a schedule filed under s. 196.19 or 196.20, by dividing the costs related to establishing a basic or sophisticated system in that county by the total number of exchange access lines, or their equivalents, which are in the county and which are capable of accessing that system.

256.35(3)(b)5. 5. The charge is billed to service users in the county in a service supplier's regular billing to those service users.

256.35(3)(b)6. 6. Every public safety answering point in the system is in constant operation.

256.35(3)(b)7. 7. Every public safety agency in the county maintains a telephone number in addition to "911".

256.35(3)(b)8. 8. The sum of the charges under subd. 3. a. and b. does not exceed any of the following:

256.35(3)(b)8.a. a. Twenty-five cents each month for each exchange access line or its equivalent in the county if the county has a population of 500,000 or more.

256.35(3)(b)8.b. b. One dollar each month for each exchange access line or its equivalent if the county has a population of less than 500,000 and the county is recovering charges under subd. 3. a.

256.35(3)(b)8.c. c. Forty cents each month for each exchange access line or its equivalent if the county has a population of less than 500,000 and the county is not recovering charges under subd. 3. a.

256.35(3)(c) (c) If 2 or more counties combine under sub. (2) (b) to establish a basic or sophisticated system, they may levy a charge under par. (b) if every one of those counties adopts the same ordinance, as required under par. (b).

256.35(3)(d) (d) Charges under par. (b) 3. a. may be recovered in rates assessed over a period not to exceed 36 months.

256.35(3)(e) (e) If a county has more than one service supplier, the service suppliers in that county jointly shall determine the method by which each service supplier will be compensated for its costs in that county.

256.35(3)(f) (f)

256.35(3)(f)1.1. Except as provided under subd. 2., a service supplier which has signed a contract with a county under par. (b) 3. may apply to the commission for authority to impose a surcharge on its service users who reside outside of that county and who have access to the basic or sophisticated system established by that county.

256.35(3)(f)2. 2. A service supplier may not impose a surcharge under subd. 1. on any service user who resides in any governmental unit which has levied a property tax or other charge for a basic or sophisticated system, except that if the service user has access to a basic or sophisticated system provided by the service supplier, the service supplier may impose a surcharge under subd. 1. for the recurring services related to the maintenance and operation of that system.

256.35(3)(f)3. 3. The surcharge under subd. 1. shall be equal to the charge levied under par. (b) by that county on service users in that county. A contract under par. (b) 3. may be conditioned upon the commission's approval of such a surcharge. The commission's approval under this paragraph may be granted without a hearing.

256.35(3)(g) (g) No service supplier may bill any service user for a charge levied by a county under par. (b) unless the service supplier is actually participating in the countywide operation of a basic or sophisticated system in that county.

256.35(3)(h) (h) Every service user subject to and billed for a charge under this subsection is liable for that charge until the service user pays the charge to the service supplier.

256.35(3)(i) (i) Any rate schedule filed under s. 196.19 or 196.20 under which a service supplier collects a charge under this subsection shall include the condition that the contract which established the charge under par. (b) 3. is compensatory and shall include any other condition and procedure required by the commission in the public interest. Within 20 days after that contract or an amendment to that contract has been executed, the service supplier which is a party to the contract shall submit the contract to the commission. The commission may disapprove the contract or an amendment to the contract if the commission determines within 60 days after the contract is received that the contract is not compensatory, is excessive or does not comply with that rate schedule. The commission shall give notice to any person, upon request, that such a contract has been received by the commission. The notice shall identify the service supplier and the county that have entered into the contract.

256.35(3)(j) (j) A service supplier providing telephone service in a county, upon request of that county, shall provide the county information on its capability and an estimate of its costs to install and maintain trunking and central office equipment to operate a basic or sophisticated system in that county and the database required to operate a sophisticated system.

256.35(3m) (3m) Wireless providers.

256.35(3m)(a)(a) Definitions. In this subsection:

256.35(3m)(a)1. 1. "Commercial mobile radio service provider" has the meaning given in s. 196.01 (2g).

256.35(3m)(a)2. 2. "Commission" means the public service commission.

256.35(3m)(a)3. 3. "Federal wireless orders" means the orders of the federal communications commission regarding 911 emergency services for wireless telephone users in FCC docket no. 94-102.

256.35(3m)(a)4. 4. "Local government" means a city, village, town, or county, or an entity formed by a contract under s. 66.0301 (2) by a city, village, town, or county.

256.35(3m)(a)5. 5. "Reimbursement period" means the period beginning on September 3, 2003, and ending on the last day of the 3-year period beginning on the first day of the 2nd month beginning after the effective date of the rules promulgated under par. (f) 1.

256.35(3m)(a)6. 6. "Wireless provider" means a commercial mobile radio service provider that is subject to the federal wireless orders.

256.35(3m)(a)7. 7. "Wireless public safety answering point" means a facility to which a person dialing the digits "911" on a wireless provider's system is initially routed for response, and on which a public agency directly dispatches the appropriate emergency service provider, relays a message to the appropriate emergency service provider, transfers the call to the appropriate emergency services provider, or relays a message or transfers the call to a local government emergency call center that dispatches the appropriate emergency services provider.

256.35(3m)(am) (am) Designated public safety answering points. A wireless public safety answering point shall be a designated public safety answering point for the purpose of implementing the federal wireless orders only if the wireless public safety answering point is identified in a resolution adopted under par. (c) 3. or 6.

256.35(3m)(b) (b) Grant applications; wireless providers.

256.35(3m)(b)1.1. Except as provided in subd. 2. and par. (d) 1e., a wireless provider may not receive a grant under par. (d) unless, no later than the first day of the 3rd month beginning after the effective date of the rules promulgated under par. (d) 4., the wireless provider applies to the commission with an estimate, and supporting documentation, of the costs that it has incurred, or will incur, during the reimbursement period to upgrade, purchase, lease, program, install, test, operate, or maintain all data, hardware, and software necessary to comply with the federal wireless orders in this state. The estimate may not include, and a wireless provider may not seek reimbursement for, any such costs that the wireless provider recovers or has recovered from customers in this state during or before the reimbursement period for the implementation of wireless 911 emergency service in this state.

256.35(3m)(b)2. 2. A wireless provider that does not provide service to customers in this state prior to September 3, 2003, may make an application under subd. 1. after the date specified in subd. 1. pursuant to rules promulgated by the commission under par. (d) 4.

256.35(3m)(c) (c) Grant applications; local governments.

256.35(3m)(c)1.1. Except as provided in par. (d) 1e., a local government that operates a wireless public safety answering point, or local governments that jointly operate a wireless public safety answering point, may not receive a grant under par. (d) unless the requirements under subds. 3. to 5. are satisfied and, no later than the first day of the 3rd month beginning after the effective date of the rules promulgated under par. (d) 4., every county that itself is one of the local governments or in which any of the local governments is located applies to the commission with an estimate, and supporting documentation, of the costs specified in subd. 1r. and the costs that the local government or local governments have directly and primarily incurred, or will directly and primarily incur, during the reimbursement period for leasing, purchasing, operating, or maintaining the wireless public safety answering point, including costs for all of the following:

256.35(3m)(c)1.a. a. Necessary network equipment, computer hardware and software, database equipment, and radio and telephone equipment, that are located within the wireless public safety answering point.

256.35(3m)(c)1.b. b. Training operators of a wireless public safety answering point.

256.35(3m)(c)1.c. c. Network costs for delivery of calls from a wireless provider to a wireless public safety answering point.

256.35(3m)(c)1.d. d. Collection and maintenance of data used by the wireless public safety answering point, including data to identify a caller and the location of a caller.

256.35(3m)(c)1.e. e. Relaying messages regarding wireless emergency 911 telephone calls via data communications from the wireless public safety answering point to local government emergency call centers in operation before June 1, 2003, that dispatch the appropriate emergency service providers, but only if the rules promulgated under par. (d) 4. allow for reimbursement of such costs.

256.35(3m)(c)1m. 1m. The estimate under subd. 1. may not include, and a local government may not seek reimbursement for, any costs described in subd. 1. that the local government recovers in the form of a gift or grant received by the local government for the purposes described in subd. 1.

256.35(3m)(c)1r. 1r. An application under subd. 1. may include an estimate of costs directly and primarily incurred by the local government or local governments between January 1, 1999, and September 3, 2003, for any of the costs identified in subd. 1. a. and d.

256.35(3m)(c)2. 2. If an application under subd. 1. is for the joint operation of a wireless public safety answering point by local governments, the application shall specify the manner in which the estimated costs are apportioned among the local governments.

256.35(3m)(c)3. 3. A local government that operates a wireless public safety answering point, or local governments that jointly operate a wireless public safety answering point, are not eligible for grants under par. (d) unless, no later than the first day of the 3rd month beginning after the effective date of the rules promulgated under par. (d) 4., every county that itself is one of the local governments or in which any of the local governments is located has passed a resolution specifying that the wireless public safety answering point is eligible for the grants. Except as provided in subd. 4., only one wireless public safety answering point in each county is eligible for local governments to receive grants under par. (d).

256.35(3m)(c)4. 4. If a county or local government in a county jointly operates a wireless public safety answering point with another county or local government in another county, the resolution passed by each county under subd. 3. shall specify the same wireless public safety answering point, and the counties shall submit a joint application under subd. 1. that complies with the requirement under subd. 2. In each county that submits a joint application, only the wireless public safety answering point specified in the resolutions is eligible for local governments to receive grants under par. (d).

256.35(3m)(c)5. 5. Except as provided in subd. 6. a., a local government that operates, or local governments that jointly operate, a wireless public safety answering point are not eligible for grants under par. (d) unless the wireless public safety answering point serves the entire geographic area of all of the following:

256.35(3m)(c)5.a. a. For each local government that is not a county, each county in which the local government is located.

256.35(3m)(c)5.b. b. For each local government that is a county, the county itself.

256.35(3m)(c)6. 6.

256.35(3m)(c)6.a.a. A local government is not required to serve, with its wireless public safety answering point, the area of a city, village, or town that, by resolution, states its intention to establish a wireless public safety answering point separate from the wireless public safety answering point specified in a resolution under subd. 3. passed by the county in which the city, village, or town is located. A city, village, or town that adopts a resolution under this subd. 6. a. shall ensure that its entire geographic area is served by another wireless public safety answering point.

256.35(3m)(c)6.b. b. A city, village, or town that adopts a resolution under subd. 6. a. is not required to receive wireless 911 emergency service from the wireless public safety answering point specified in a resolution under subd. 3. passed by the county in which the city, village, or town is located. A city, village, or town that rescinds a resolution adopted under subd. 6. a. is required to receive wireless 911 emergency service from the wireless public safety answering point specified in a resolution under subd. 3. passed by the county in which the city, village, or town located, unless the city, village, or town subsequently adopts a new resolution under subd. 6. a.

256.35(3m)(c)6.c. c. A city, village, or town that adopts a resolution under subd. 6. a. shall submit a copy of the resolution to the county in which it is located and to the commission.

256.35(3m)(d) (d) Grants; commission approval and rules.

256.35(3m)(d)1.1. The commission shall approve an application under par. (b) or (c) if the commission determines that the costs estimated in the application are reasonable and have been, or will be, incurred for the purpose of promoting a cost-effective and efficient statewide system for responding to wireless emergency 911 telephone calls and, for an application under par. (c), if the requirements under subd. 1g. are satisfied.

256.35(3m)(d)1e. 1e. If a wireless provider or local government submits an application after the deadline specified in par. (b) 1. or (c) 1. (intro.), the commission shall reduce the costs approved under subd. 1. by the following amounts:

256.35(3m)(d)1e.a. a. If the application is no more than 1 week late, 5%.

256.35(3m)(d)1e.b. b. If the application is 1 week or more but less than 2 weeks late, 10%.

256.35(3m)(d)1e.c. c. If the application is 2 weeks or more but less than 4 weeks late, 25%.

256.35(3m)(d)1e.d. d. If the application is 4 weeks or more late, the wireless provider or local government is not eligible for a grant.

256.35(3m)(d)1g. 1g. If an application under par. (c) includes an estimate of costs identified in par. (c) 1. d. incurred during the reimbursement period or between January 1, 1999, and September 3, 2003, the commission may approve the application only if the commission determines that the local government's collection of land information, as defined in s. 16.967 (1) (b), and development of a land information system, as defined in s. 16.967 (1) (c), that is related to that purpose are consistent with the applicable county land records modernization plans developed under s. 59.72 (3) (b), conform to the standards on which such plans are based, and do not duplicate land information collection and other efforts funded through the land information program under s. 16.967 (7). The commission shall obtain the advice of the department of administration in making determinations under this subdivision.

256.35(3m)(d)1r. 1r. If the commission does not approve an application under subd. 1., the commission shall provide the applicant or applicants with the commission's reasons and give the applicant or applicants an opportunity to resubmit the application.

256.35(3m)(d)2. 2. From the appropriation under s. 20.155 (3) (q), the commission shall make grants to reimburse wireless providers and local governments for costs approved under subd. 1. that are actually incurred by the wireless providers and local governments, except that no wireless provider or local government may receive a total amount in grants that exceeds the estimated amount approved by the commission under subd. 1. for that wireless provider or local government. For applications for the joint operation of a wireless public safety answering point, the commission shall apportion the grants in the manner specified under par. (c) 2.

256.35(3m)(d)3. 3. No grant to a local government under subd. 2. may be used to reimburse costs for any of the following:

256.35(3m)(d)3.a. a. Emergency service dispatch, including personnel, training, equipment, software, records management, radio communications, and mobile data network systems.

256.35(3m)(d)3.b. b. Vehicles and equipment in vehicles.

256.35(3m)(d)3.c. c. Communications equipment and software used to communicate with vehicles.

256.35(3m)(d)3.d. d. Real estate and improvements to real estate, other than improvements necessary to maintain the security of a wireless public safety answering point.

256.35(3m)(d)3.e. e. Salaries and benefits of operators of a wireless public safety answering point.

256.35(3m)(d)4. 4. The commission shall promulgate rules establishing requirements and procedures for making grants under this paragraph, including criteria for approving estimated costs under subd. 1. The rules shall require the commission to make the grants during the 3-year period beginning on the first day of the 3rd month beginning after the effective date of the rules promulgated under par. (f) 1. The rules shall include record-keeping requirements to ensure that the grants are used to reimburse estimated costs approved by the commission. The rules shall allow the commission to make the grants in installments. The rules shall also include requirements for wireless providers specified in par. (b) 2. to apply for grants. The rules shall specify the conditions under which a wireless provider or local government may revise an application approved under subd. 1.

256.35(3m)(d)4m. 4m. The rules promulgated under subd. 4. may allow local governments to receive grants for reimbursement of the costs described in par. (c) 1. e., but only if the commission determines that reimbursement of such costs is in the public interest, promotes public health and safety.

256.35(3m)(d)6. 6. If the commission approves an application under subd. 1., the wireless provider or a local government that submitted the application may, before the commission makes a grant award to the wireless provider or local government, revise the application pursuant to the rules promulgated under subd. 4.

256.35(3m)(e) (e) Supplemental grants. The commission shall promulgate rules for making supplemental grants from the appropriation under s. 20.155 (3) (q) to counties that submit joint applications required under par. (c) 4. The rules shall establish the supplemental grants in amounts that provide an incentive for counties to submit joint applications. The rules may not impose any limits on the use of a supplemental grant and shall allow the commission to make the grants in installments.

256.35(3m)(em) (em) Fund limitation. Except for grants under par. (d) or (e), the commission may not make any distribution from the wireless 911 fund to any person.

256.35(3m)(f) (f) Wireless surcharge.

256.35(3m)(f)1.1. The commission shall promulgate rules requiring each wireless provider to impose the same monthly surcharge for each telephone number of a customer that has a billable address in this state, except that the rules shall adjust the amount of the surcharge that is imposed on customers who prepay for service to ensure that such customers pay an amount that is comparable to the monthly amount paid by other customers. The rules shall require the surcharge to be imposed during the 3-year period beginning on the first day of the 2nd month beginning after the effective date of the rules. The amount of the surcharge shall be sufficient for the commission to administer and make the grants under par. (d) and the supplemental grants under par. (e). The rules shall require wireless providers to pay the surcharge to the commission for deposit in the wireless 911 fund.

256.35(3m)(f)2. 2. The commission may promulgate rules that increase or decrease the surcharge, except that the commission may not increase the surcharge more than once per year and any increase must be uniform statewide.

256.35(3m)(f)3. 3. A wireless provider shall identify the surcharge on a customer's bill on a separate line that consists of the words "federal wireless 911 mandate fee."

256.35(3m)(f)4. 4. The commission may bring an action to collect a surcharge that is not paid by a customer and the customer's wireless provider is not liable for the unpaid surcharge.

256.35(3m)(g) (g) Confidentiality of information. The commission shall withhold from public inspection any information received under this subsection that would aid a competitor of a wireless provider in competition with the wireless provider.

256.35(3m)(h) (h) Other charges prohibited. No local government or state agency, as defined in s. 16.310 (1), except the commission, may require a wireless provider to collect or pay a surcharge or fee related to wireless emergency telephone service.

256.35(3m)(i) (i) Commission authority. Nothing in this section affects the exemption from commission authority for commercial mobile radio service providers in s. 196.202.

256.35(3m)(j) (j) Sunset. This subsection does not apply after the first day of the 42nd month beginning after the effective date of the rules promulgated under par. (f) 1.

256.35(4) (4) Departmental advisory authority. The department may provide information to public agencies, public safety agencies and telecommunications utilities relating to the development and operation of emergency number systems.

256.35(6) (6) Telecommunications utility requirements. A telecommunications utility serving a public agency or group of public agencies which have established a sophisticated system under sub. (2) (e) shall provide by December 31, 1985, or upon establishing a system, whichever is later, such public agency or group of public agencies access to the telephone numbers of subscribers and the addresses associated with the numbers as needed to implement automatic number identification and automatic location identification in a sophisticated system, but such information shall at all times remain under the direct control of the telecommunications utility and a telecommunications utility may not be required to release a number and associated address to a public agency or group of public agencies unless a call to the telephone number "911" has been made from such number. The costs of such access shall be paid by the public agency or group of public agencies.

256.35(7) (7) Liability exemption. A telecommunications utility, wireless provider, as defined in sub. (3m) (a) 6., or local government, as defined in sub. (3m) (a) 4., shall not be liable to any person who uses an emergency number system created under this section or makes an emergency telephone call initially routed to a wireless public safety answering point, as defined in sub. (3m) (a) 7.

256.35(9) (9) Joint powers agreement.

256.35(9)(a)(a) In implementing a basic or sophisticated system under this section, public agencies combined under sub. (2) (d) shall annually enter into a joint powers agreement. The agreement shall be applicable on a daily basis and shall provide that if an emergency services vehicle is dispatched in response to a request through the basic or sophisticated system established under this section, such vehicle shall render its services to the persons needing the services regardless of whether the vehicle is operating outside the vehicle's normal jurisdictional boundaries.

256.35(9)(b) (b) Public agencies and public safety agencies which have contiguous or overlapping boundaries and which have established separate basic or sophisticated systems under this section shall annually enter into the agreement required under par. (a).

256.35(9)(c) (c) Each public agency or public safety agency shall cause a copy of the annual agreement required by pars. (a) and (b) to be filed with the department of justice. If a public agency or public safety agency fails to enter into such agreement or to file copies thereof, the department of justice shall commence judicial proceedings to enforce compliance with this subsection.

256.35(10) (10) Penalties.

256.35(10)(a)(a) Any person who intentionally dials the telephone number "911" to report an emergency, knowing that the fact situation which he or she reports does not exist, shall be fined not less than $100 nor more than $600 or imprisoned not more than 90 days or both for the first offense and is guilty of a Class H felony for any other offense committed within 4 years after the first offense.

256.35(10)(b) (b) Any person who discloses or uses, for any purpose not related to the operation of a basic or sophisticated system, any information contained in the database of that system shall be fined not more than $10,000 for each occurrence.

256.35(11) (11) Plans. Every public agency establishing a basic or sophisticated system under this section shall submit tentative plans for the establishment of the system as required under this section to every local exchange telecommunications utility providing service within the respective boundaries of such public agency. The public agency shall submit final plans for the establishment of the system to the telecommunications utility and shall provide for the implementation of the plans.

256.35 History History: 1977 c. 392; 1979 c. 34, 361; 1981 c. 20 s. 2202 (1) (b); 1981 c. 383; 1983 a. 27; 1983 a. 53 s. 114; 1983 a. 189 s. 329 (31); 1985 a. 29, 120; 1985 a. 297 ss. 12, 76; 1985 a. 332; 1987 a. 27, 403; 1989 a. 31; 1991 a. 39, 267; 1993 a. 16, 388, 496; 1997 a. 218, 283; 1999 a. 185; 2001 a. 109; 2003 a. 48, 320; 2005 a. 25; 2007 a. 130 ss. 160 to 165; Stats. 2007 s. 256.35; 2009 a. 28; 2009 a. 180 s. 126; 2011 a. 32, 275.






257. Emergency volunteer health care practitioners.

257.01 Definitions.

257.01  Definitions. In this chapter:

257.01(1) (1) "Behavioral health provider" means any of the following:

257.01(1)(a) (a) An individual who, under ch. 455, is licensed as a psychologist or, under ch. 457, is certified as a social worker or licensed as a clinical social worker, a marriage and family therapist, or a professional counselor.

257.01(1)(b) (b) An individual who was at any time within the previous 10 years, but is not currently, licensed as a psychologist under ch. 455 or certified as a social worker or licensed as a clinical social worker, a marriage and family therapist, or a professional counselor under ch. 457, if the individual's license or certification was never revoked, limited, suspended, or denied renewal.

257.01(1)(c) (c) An individual who holds a valid, unexpired license, certification, or registration issued by another state or territory that authorizes or qualifies the individual to perform acts that are substantially the same as those acts that an individual under par. (a) is licensed or certified to perform.

257.01(1g) (1g) "Clinical laboratory technician" means an individual who holds a valid, unexpired certification as a clinical laboratory technician or technologist from an organization from which the department recognizes certification for purposes of this chapter.

257.01(2) (2) "Emergency medical services provider" means any of the following:

257.01(2)(a) (a) An individual who is licensed as an emergency medical technician or certified as a first responder under s. 256.15.

257.01(2)(b) (b) An individual who was at any time in the previous 10 years, but is not currently, licensed as an emergency medical technician or certified as a first responder under s. 256.15, if the individual's license was never revoked, limited, suspended, or denied renewal.

257.01(2)(c) (c) An individual who holds a valid, unexpired license, certification, or registration issued by another state or territory that authorizes or qualifies the individual to perform acts that are substantially the same as those acts that an individual under par. (a) is licensed or certified to perform.

257.01(3) (3) "Funeral director" means any of the following:

257.01(3)(a) (a) An individual who is licensed as a funeral director under ch. 445.

257.01(3)(b) (b) An individual who was at any time within the previous 10 years, but is not currently, licensed as a funeral director under ch. 445, if the individual's license was never revoked, limited, suspended, or denied renewal.

257.01(3)(c) (c) An individual who holds a valid, unexpired license, certification, or registration issued by another state or territory that authorizes or qualifies the individual to perform acts that are substantially the same as those acts that an individual under par. (a) is licensed to perform.

257.01(4) (4) "Health care facility" has the meaning given in s. 150.84 (2).

257.01(5) (5) "Health care provider" means any of the following:

257.01(5)(a) (a) An individual who is licensed as a physician, a physician assistant, or a podiatrist under ch. 448, licensed as a registered nurse, licensed practical nurse, or nurse-midwife under ch. 441, licensed as a dentist under ch. 447, licensed as a pharmacist under ch. 450, licensed as a veterinarian or certified as a veterinary technician under ch. 453, or certified as a respiratory care practitioner under ch. 448.

257.01(5)(b) (b) An individual who was at any time within the previous 10 years, but is not currently, licensed as a physician, a physician assistant, or a podiatrist under ch. 448, licensed as a registered nurse, licensed practical nurse, or nurse-midwife, under ch. 441, licensed as a dentist under ch. 447, licensed as a pharmacist under ch. 450, licensed as a veterinarian or certified as a veterinary technician under ch. 453, or certified as a respiratory care practitioner under ch. 448, if the individual's license or certification was never revoked, limited, suspended, or denied renewal.

257.01(5)(c) (c) An individual who holds a valid, unexpired license, certification, or registration issued by another state or territory that authorizes or qualifies the individual to perform acts that are substantially the same as those acts that an individual under par. (a) is licensed or certified to perform.

257.01(6) (6) "Mass clinic" means a designated space that is arranged by a local health department or by the department and operated during a defined period of time to provide vaccination, prophylaxis, medication, or other specialized treatment to a population in response to a public health emergency.

257.01(7) (7) "Nurse aide" means any of the following:

257.01(7)(a) (a) An individual who satisfies the requirements for a nurse aide under s. 146.40 (2) (a), (c), (e), (em), or (g).

257.01(7)(b) (b) An individual who did at any time within the previous 10 years, but does not currently, satisfy the requirements for a nurse aide under s. 146.40 (2) (a), (c), (e), (em), or (g), if the individual's name has never been listed under s. 146.40 (4g) (a) 2., 2005 stats., or s. 146.40 (4g) (a) 2.

257.01(7)(c) (c) An individual who holds a valid, unexpired license, certification, or registration issued by another state or territory that authorizes or qualifies the individual to perform acts that are substantially the same as those acts that an individual under par. (a) is qualified to perform.

257.01(8) (8) "Practitioner" means a behavioral health provider, clinical laboratory technician, emergency medical services provider, funeral director, health care provider, nurse aide, pupil services provider, or substance abuse prevention provider.

257.01(9) (9) "Pupil services provider" means any of the following:

257.01(9)(a) (a) An individual who is licensed as a school counselor, school psychologist, or school social worker under rules promulgated by the department of public instruction.

257.01(9)(b) (b) An individual who was at any time within the previous 10 years, but is not currently, licensed as a school counselor, a school psychologist, or a school social worker under rules promulgated by the department of public instruction, if the individual's license was never revoked, limited, suspended, or denied renewal.

257.01(9)(c) (c) An individual who holds a valid, unexpired license, certification, or registration issued by another state or territory that authorizes or qualifies the individual to perform acts that are substantially the same as those acts that an individual under par. (a) is licensed to perform.

257.01(10) (10) "State of emergency" means a state of emergency declared under s. 323.10 or 323.11 or a federal state of emergency.

257.01(11) (11) "Substance abuse prevention provider" means any of the following:

257.01(11)(a) (a) An individual who is certified as a counselor, supervisor, or specialist described under s. HFS 75.02 (11) and (84), Wis. Adm. Code, in effect on January 20, 2006, or certified as a substance abuse counselor, clinical supervisor, or prevention specialist under s. 440.88.

257.01(11)(b) (b) An individual who was at any time in the previous 10 years, but is not currently, certified as a counselor, supervisor, or specialist described under s. HFS 75.02 (11) and (84), Wis. Adm. Code, in effect on January 20, 2006, or certified as a substance abuse counselor, clinical supervisor, or prevention specialist under s. 440.88, if the individual's certification was never revoked, limited, suspended, or denied renewal.

257.01(11)(c) (c) An individual who holds a valid, unexpired license, certification, or registration issued by another state or territory that authorizes or qualifies the individual to perform acts that are substantially the same as those acts that an individual under par. (a) is certified to perform.

257.01 History History: 2009 a. 42 ss. 245 to 250, 258 to 267; Stats. 2009 s. 257.01; 2009 a. 42.



257.02 Volunteer registry.

257.02  Volunteer registry. The department shall establish and maintain an electronic system that may be used to verify the credentials of and register volunteer practitioners before or during a state of emergency.

257.02 History History: 2009 a. 42.



257.03 Volunteer practitioners indemnified.

257.03  Volunteer practitioners indemnified.

257.03(1) (1) Except as provided in sub. (3), a practitioner who, during a state of emergency and in a geographic area in which the state of emergency applies, provides services for which the individual is or has been licensed, certified, registered, or, in the case of a nurse aide, qualified, is, for any claim arising from the provision of the services, a state agent of the department under ss. 165.25 (6), 893.82, and 895.46 and, except as provided in sub. (2), is considered an employee of the state for worker's compensation benefits under ch. 102 if all of the following apply:

257.03(1)(a) (a) The services are provided on behalf of a health care facility or mass clinic, or at the request of the department or a local health department.

257.03(1)(b) (b) The health care facility, mass clinic, department, or local health department on whose behalf the practitioner provides the services does not compensate the practitioner for the services, except the health care facility, mass clinic, department, or local health department may reimburse the practitioner for travel, lodging, or meals. The practitioner's employer may compensate the practitioner for the services as long as the employer is not the health care facility, mass clinic, department, or local health department on whose behalf the services are provided.

257.03(1)(c) (c) The practitioner is registered in the system under s. 257.02.

257.03(1)(d) (d) If the practitioner provides the services at a health care facility or mass clinic, the practitioner first registers in writing with the health care facility or mass clinic.

257.03(2) (2) A practitioner who provides services under sub. (1) is not considered an employee of the state for worker's compensation benefits under ch. 102 if the practitioner's employer compensates the practitioner for providing the services.

257.03(3) (3) A practitioner is not a state agent of the department under ss. 165.25 (6), 893.82, and 895.46 if the practitioner's acts or omissions involve reckless, wanton, or intentional misconduct.

257.03 History History: 2009 a. 42 ss. 251, 270 to 273.



257.04 Health care facilities indemnified.

257.04  Health care facilities indemnified. The health care facility on whose behalf services under s. 257.03 are provided is, for the provision of the services, a state agent of the department for purposes of ss. 165.25 (6), 893.82, and 895.46.

257.04 History History: 2009 a. 42.






279. Lower Fox river remediation authority.

279.01 Definitions.

279.01  Definitions. In this chapter:

279.01(1) (1) "Affected property" means real property in this state that is owned by a person who, with respect to the property, is responsible for waterway improvement costs due to discharges from the property into the Fox River extending from Lake Winnebago to the mouth of the river in Lake Michigan and any portion of Green Bay in Lake Michigan containing sediments affected by discharges into the Fox River.

279.01(2) (2) "Authority" means the Lower Fox River Remediation Authority.

279.01(3) (3) "Board" means the board of directors of the authority.

279.01(4) (4) "Bond" means, except in s. 279.19 (1) (a), a bond, note, or other obligation of the authority issued under this chapter, including a refunding bond.

279.01(5) (5) "Bond resolution" means a resolution of the board authorizing the issuance of, or providing terms and conditions related to, bonds and includes, when appropriate, any trust agreement or trust indenture providing terms and conditions for the bonds.

279.01(6) (6) "Consenting landowner" means a person who owns affected property, or a parent or subsidiary of such a person, who requests the authority to issue bonds for waterway improvement costs, and who consents to the levy of an assessment on the affected property.

279.01(7) (7) "Waterway improvement" means any of the following actions, taken under an administrative or judicial order or decree or an administratively or judicially approved agreement, related to discharges into the Fox River:

279.01(7)(a) (a) Determining whether a discharge occurred, whether the discharge poses a significant threat to human health and the environment, or whether additional remedial actions may be required with respect to a discharge.

279.01(7)(b) (b) Conducting a feasibility study.

279.01(7)(c) (c) Planning for remedial action or removal.

279.01(7)(d) (d) Conducting remedial action or removal.

279.01(8) (8) "Waterway improvement costs" means the costs of waterway improvements and any of the following:

279.01(8)(a) (a) The reasonable costs of financing provided by the authority and associated administrative costs incurred by the authority.

279.01(8)(b) (b) The fees and charges imposed by the authority or by others in connection with the financing.

279.01(8)(c) (c) A reserve for payment of the principal and interest on bonds issued by the authority.

279.01 History History: 2007 a. 20.



279.02 Creation and organization.

279.02  Creation and organization.

279.02(1) (1) There is created a public body politic and corporate to be known as the "Lower Fox River Remediation Authority." The board shall consist of 7 members nominated by the governor, and with the advice and consent of the senate appointed, for 7-year terms. Members of the board shall be residents of the state, and not more than 4 of the members may be members of the same political party. The terms of the members expire on June 30. Each member's appointment remains in effect until a successor is appointed. Annually, the governor shall appoint one member as chairperson and the board shall elect one member as vice chairperson.

279.02(2) (2) The board shall appoint an executive director and may appoint an associate executive director who may not be members of the board and who shall serve at the pleasure of the board. The board shall determine the compensation of the executive director and any associate executive director, except that the compensation of the executive director may not exceed the maximum of the salary range established under s. 20.923 (1) for positions assigned to executive salary group 4 and the compensation of each other employee of the authority may not exceed the maximum of the salary range established under s. 20.923 (1) for positions assigned to executive salary group 3. The executive director, associate executive director, or other person designated by resolution of the board shall keep a record of the proceedings of the authority and shall be custodian of all books, documents, and papers filed with the authority, the minute book or journal of the authority, and its official seal. The executive director, associate executive director, or other person may cause copies to be made of all minutes and other records and documents of the authority and may give certificates under the official seal of the authority to the effect that the copies are true copies, and all persons dealing with the authority may rely upon the certificates.

279.02(3) (3) Four members of the board constitute a quorum. The affirmative vote of a majority of all of the members of the board is necessary for any action taken by the authority. A vacancy in the membership of the board does not impair the right of a quorum to exercise all of the rights and perform all of the duties of the authority. Each meeting of the board shall be open to the public. Notice of meetings, or waivers thereof, shall be as provided in the bylaws of the authority. Resolutions of the authority need not be published or posted. The board may delegate by resolution to one or more of its members or the executive director the powers and duties that it considers proper.

279.02(4) (4) The members of the board shall receive no compensation for the performance of their duties as members, but each member shall be reimbursed for the member's actual and necessary expenses while engaged in the performance of the member's duties.

279.02(5) (5)

279.02(5)(a)(a) It is not a conflict of interest or violation of this chapter for a trustee, director, officer, or employee of a consenting landowner to serve as a member of the board if the trustee, director, officer, or employee of the consenting landowner abstains from discussion, deliberation, action, and vote by the board in specific respect to any undertaking under this chapter in which the consenting landowner has an interest.

279.02(5)(b) (b) It is not a conflict of interest or violation of this chapter for a person having the required favorable reputation for skill, knowledge, and experience in state and municipal finance to serve as a member of the board if the person having the required favorable reputation for skill, knowledge, and experience in state and municipal finance abstains from discussion, deliberation, action, and vote by the board in specific respect to any sale, purchase, or ownership of bonds of the authority in which any business of which the person is a participant, owner, officer, or employee has a past, current, or future interest.

279.02(5)(c) (c) It is not a conflict of interest or violation of this chapter for a person having the required favorable reputation for skill, knowledge, and experience in the field of environmental remediation to serve as a member of the board if the person having the required favorable reputation for skill, knowledge, and experience in the field of environmental remediation abstains from discussion, deliberation, action, and vote by the board in specific respect to a waterway improvement in which any business of which the person is a participant, owner, officer, or employee has a past, current, or future interest.

279.02(6) (6) Chapter 230 does not apply to the employees of the authority, except that s. 230.40 does apply to the employees of the authority.

279.02 History History: 2007 a. 20.



279.03 Powers of authority.

279.03  Powers of authority. The authority has all of the powers necessary or convenient to carry out the purposes and provisions of this chapter. In addition, the authority may do any of the following:

279.03(1) (1) Adopt bylaws, policies, and procedures for the regulation of its affairs and the conduct of its business.

279.03(2) (2) Adopt an official seal and alter the seal at pleasure.

279.03(3) (3) Maintain an office.

279.03(4) (4) Sue and be sued in its own name, plead and be impleaded.

279.03(5) (5) Enter into any contracts that are necessary or useful for the conduct of its business.

279.03(6) (6) Employ or contract with attorneys, accountants, and financial experts and any other necessary employees or agents, and fix the compensation of employees, subject to 279.02 (2).

279.03(7) (7) Appoint any technical or professional advisory committee that the authority finds necessary, define the duties of any committee, and provide reimbursement for the expenses of any committee.

279.03(8) (8) Accept contributions or grants in money, property, labor, or other things of value and comply with any restrictions on the use of the contributions or grants.

279.03(9) (9) Obtain or aid in obtaining, from any department or agency of the United States or of this state or from any private company, any insurance or guaranty concerning the payment or repayment of all or part of the interest or principal, or both, on any bond issued under this chapter; and enter into any agreement, contract, or other instrument with respect to that insurance or guaranty, accept payment in the manner and form provided in such an agreement in case of default in payment of the bonds, and assign the insurance or guaranty as security for the authority's bonds.

279.03 History History: 2007 a. 20.



279.04 Expenses.

279.04  Expenses.

279.04(1)(1) All expenses of the authority are payable solely from funds obtained under the authority of this chapter, and no liability may be incurred by the authority beyond the extent to which moneys are obtained under this chapter. For the purposes of meeting the necessary expenses of initial organization and operation of the authority until the authority derives moneys from funds provided to it under the authority of this chapter, other than this section, the authority may use the funds appropriated under s. 20.375 (1) (a).

279.04(2) (2) The authority shall apportion among and assess to consenting landowners, in an equitable manner, an amount equal to the amount expended from the appropriation under s. 20.375 (1) (a) and pay that amount to the department of administration for deposit in the general fund.

279.04 History History: 2007 a. 20.



279.05 Application for bond issuance.

279.05  Application for bond issuance.

279.05(1) (1) One or more owners of affected property may submit an application requesting the authority to issue bonds to finance all or a portion of the waterway improvement costs associated with the affected property. An application under this subsection shall include all of the following:

279.05(1)(a) (a) A copy of an administrative or judicial order or decree or an administratively or judicially approved agreement that imposes financial responsibility for a waterway improvement on the applicant or applicants.

279.05(1)(b) (b) An acknowledgement by the applicant or applicants that the waterway improvement will confer a benefit on the affected property.

279.05(1)(c) (c) The consent of the applicant or applicants to the levy of an assessment by the authority on the affected property at the times and in the amounts that the authority determines.

279.05(1)(d) (d) A waiver by the applicant or applicants of any requirement for notice and hearing and of any right to oppose the levy of the assessment.

279.05(2) (2) A consenting land owner who submits an application under sub. (1) may recommend to the authority an underwriter for the bonds that the owner of affected property requests the authority to issue.

279.05 History History: 2007 a. 20.



279.06 Approval of application and issuance of bonds.

279.06  Approval of application and issuance of bonds.

279.06(1)(1) The board may approve an application under s. 279.05 (1) if the application complies with s. 279.05 (1) and if the authority makes a determination that the waterway improvement will last for many years and will result in long-term benefits to this state. The authority may issue bonds as provided in this section and s. 279.07 to finance all or a portion of the waterway improvement to which an approved application relates.

279.06(2) (2) The authority shall notify the department of natural resources of its action on an application under s. 279.05 (1) at the same time that it notifies the applicant or applicants.

279.06(3) (3) All of the authority's bonds are negotiable for all purposes, notwithstanding their payment from a limited source.

279.06(4) (4) The authority shall use the building commission as its financial consultant to assist in and coordinate the issuance of bonds under this chapter.

279.06(5) (5) The bonds of each issue shall be payable solely out of a special fund into which the authority deposits the assessments imposed by the authority against the affected property with respect to which the bonds are issued.

279.06(6) (6) The authority may not issue bonds unless the issuance is authorized by a bond resolution. The bonds shall bear the dates; mature at the times not exceeding 30 years from their dates of issue; bear interest at the rates, fixed or variable; be payable at the times; be in the denominations; be in fully registered form; carry the registration and conversion privileges; be executed in the manner; be payable in money of the United States at the places; and be subject to the terms of redemption that the bond resolution provides. The bonds shall be executed by the manual or facsimile signatures of the officers of the authority designated by the board. The bonds may be sold at public or private sale at the price, in the manner, and at the time determined by the board. The bonds may be issued as serial bonds payable in annual installments, as term bonds, or as a combination of both types.

279.06(7) (7) Any bond resolution may contain provisions, that shall be a part of the contract with the holders of the bonds, regarding any of the following:

279.06(7)(a) (a) Setting aside reserves or sinking funds, and the regulation, investment, and disposition of the reserves or sinking funds.

279.06(7)(b) (b) Limitations on the purpose to which, or the investments in which, the proceeds of the sale of any issue of bonds may be applied.

279.06(7)(c) (c) Refunding of outstanding bonds.

279.06(7)(d) (d) Procedures by which the terms of any contract with bondholders may be amended or abrogated, the amount of bonds the holders of which must consent to the amendment or abrogation, and the manner in which this consent may be given.

279.06(7)(e) (e) Defining the acts or omissions to act that constitute a default in the duties of the authority to the bondholders, and providing the rights and remedies of the bondholders in the event of a default.

279.06(7)(f) (f) Any other matter relating to the bonds that the board considers desirable.

279.06(8) (8) Neither the members of the board nor any person executing the bonds of the authority is liable personally on the bonds or subject to any personal liability or accountability by reason of the issuance of the bonds.

279.06(9) (9)

279.06(9)(a)(a) The authority shall pay the net proceeds of bonds issued under this section to the entity to which moneys for waterway improvements are required to be paid by the administrative or judicial order or decree or administratively or judicially approved agreement described in s. 279.05 (1) (a).

279.06(9)(b) (b) An entity that receives moneys under par. (a) may use those moneys only for the waterway improvement costs for which the bonds are issued. If the actual waterway improvement costs to be paid from the authority's bonds are less than the assessments levied by the authority, the entity shall return the excess to the authority.

279.06 History History: 2007 a. 20.



279.07 Assessments.

279.07  Assessments.

279.07(1)(1) Before it issues bonds, the authority shall follow the procedures in this section for levying an assessment on the affected property of any consenting landowner whose application for issuance of the bonds is approved under s. 279.06 (1). The consenting landowner shall pay the assessment to the authority. An assessment under this section is a lien against the affected property. The authority shall provide notice of the lien of assessment to the register of deeds of the county in which the affected property is located for recording.

279.07(2) (2) The assessment levied with respect to a bond issue shall be sufficient to do all of the following:

279.07(2)(a) (a) Pay the share of the administrative costs of the authority that is allocated to the bond issue.

279.07(2)(b) (b) Pay the costs of any financial and legal services incurred by the authority and any other item of direct or indirect cost that may reasonably be attributed to processing the application under s. 279.05 (1), issuing the bonds, and imposing the assessment on the affected property.

279.07(2)(c) (c) Pay the principal of and the premium, if any, and interest on the bonds as they become due and payable.

279.07(2)(d) (d) Create and maintain any reserve that is required or provided for in the bond resolution.

279.07(3) (3) If the authority assesses more than one consenting landowner in connection with a bond issue, it shall determine the amount to be assessed on the affected property of each consenting landowner in a manner that is consistent with the administrative or judicial order or decree or administratively or judicially approved agreement described in s. 279.05 (1) (a) and that considers such factors as present and past capacity for discharges; estimates of actual discharges; the degree of toxicity and water quality characteristics of past and present discharges; involvement in the generation, treatment, transportation, storage, or disposal of discharged substances; the degree of care exercised in reducing discharges; and the amount of impervious surface on each affected property.

279.07(4) (4) Before finalizing its determination of the amount of the assessment to be levied on affected property under this section, the board shall pass a preliminary resolution declaring its intent with respect to the assessment. In the resolution, the board shall include all of the following:

279.07(4)(a) (a) A general description of the contemplated purpose of the assessment.

279.07(4)(b) (b) A description of the affected property proposed to be assessed.

279.07(4)(c) (c) The number of installments in which the assessments may be paid or a statement that the number of payments will be determined at the hearing required under sub. (8).

279.07(4)(d) (d) A direction to an officer or employee of the authority to make a report on the proposed assessment.

279.07(5) (5) The officer or employee directed to make a report under sub. (4) (d) shall include all of the following in the report:

279.07(5)(a) (a) A reference to the administrative or judicial order or decree or administratively or judicially approved agreement described in s. 279.05 (1) (a).

279.07(5)(b) (b) A schedule of the proposed assessments.

279.07(5)(c) (c) An estimate, as to each affected property, of the assessment to be levied.

279.07(6) (6) The officer or employee making the report under sub. (5) shall file a copy of the report with the authority for public inspection.

279.07(7) (7) After the report has been filed under sub. (6), the authority shall publish a class 1 notice, under ch. 985, that describes all of the following:

279.07(7)(a) (a) The affected property that is proposed to be assessed.

279.07(7)(b) (b) The place and time at which the report may be inspected.

279.07(7)(c) (c) The place and time at which all interested persons or their agents or attorneys may appear before the authority and be heard concerning the matters contained in the preliminary resolution and the report.

279.07(8) (8) The authority shall conduct a hearing concerning the levying of a proposed assessment not less than 10 days and not more than 40 days after publishing the notice under sub. (7).

279.07(9) (9) After the hearing under sub. (8), the board may approve, disapprove, or modify the report under sub. (6) or it may refer the report to the designated officer or employee of the authority with directions to change the proposal to accomplish a fair and equitable assessment.

279.07(10) (10) After approving a report under sub. (9), the authority shall adopt a resolution specifying the amount of the assessments, authorizing the issuance of bonds, and directing that the net proceeds of the bonds be paid as provided in s. 279.06 (9) (a). The authority shall publish the resolution as a class 1 notice, under ch. 985. After publication of the resolution, the authority shall levy the assessments and issue the bonds.

279.07(11) (11) If the actual waterway improvement costs to be paid from a bond issue vary materially from the estimates, if any assessment is invalid, or if the board decides to reopen and reconsider any assessment, it may, after publishing a class 1 notice, under ch. 985, that describes its proposed action and after a public hearing, adopt a resolution amending, canceling, or confirming the prior assessment. If an assessment is amended to provide for the refunding of bonds, all of the direct and indirect costs reasonably attributable to the refunding of the bonds may be included in the amended assessment. If moneys are returned to the authority under s. 279.06 (9) (b), the authority may pay a portion of the outstanding bonds and reduce each assessment proportionately. The authority shall publish a class 1 notice, under ch. 985, describing the resolution amending, canceling, or confirming the prior assessment.

279.07(12) (12) After the 90th day after the day on which a bond is issued under this chapter, the bond is conclusive evidence of the legality of all proceedings up to and including the issuance of the bond and is prima facie evidence of the proper application of the proceeds of the bond.

279.07 History History: 2007 a. 20.



279.08 Bond security.

279.08  Bond security.

279.08(1)(1) The authority may enter into a trust agreement or trust indenture between the authority and one or more corporate trustees for any bonds issued under this chapter. Any trust company or bank having the powers of a trust company may be a trustee.

279.08(2) (2) The bond resolution providing for the issuance of bonds shall pledge the assessments to be received by the authority with respect to the bonds referred to in the bond resolution. The pledge is valid and binding from the time that the resolution is adopted. The revenues pledged are immediately subject to the lien of the pledge without any physical delivery or any further act. The lien is valid and binding as against all persons having claims in tort, contract, or otherwise against the authority, irrespective of whether the persons have notice of the lien. Neither the bond resolution nor any financing statement, continuation statement, or other instrument by which a pledge is created or by which the authority's interest in revenues is assigned need be filed or recorded in any public records in order to perfect the lien of the pledge as against 3rd parties, except that the authority shall file a copy of the instrument in the records of the authority and with the department of financial institutions.

279.08(3) (3) A bond resolution may contain provisions for protecting and enforcing the rights and remedies of the bondholders that are reasonable and proper and not in violation of law. A bond resolution may restrict the individual right of action by bondholders. A bond resolution may contain any other provisions that are determined by the board to be reasonable and proper for the security of the bondholders.

279.08 History History: 2007 a. 20.



279.09 Refunding bonds.

279.09  Refunding bonds.

279.09(1)(1) The authority may issue bonds to refund any outstanding bond, including the payment of any redemption premium on the outstanding bond and any interest accrued or to accrue to the earliest or any subsequent date of redemption, purchase, or maturity.

279.09(2) (2) The authority may apply the proceeds of any bond issued to refund any outstanding bond to the purchase, retirement at maturity, or redemption of the outstanding bond on the earliest or any subsequent redemption date, upon purchase, or at the maturity of the bond. The authority may, pending application of the proceeds, place the proceeds in escrow to be applied to the purchase, retirement at maturity, or redemption of any outstanding bond at any time.

279.09(3) (3) If the authority determines that it is necessary to amend the prior assessments in connection with the issuance of refunding bonds under this section, it may reconsider and reopen the assessments as provided in s. 279.07 (11). If the assessments are amended, the refunding bonds shall be secured by, and be payable from, the assessments as amended. If the assessments are amended, all direct and indirect costs reasonably attributable to the refunding of the bonds may be included in the cost of the waterway improvements being financed.

279.09(4) (4) All refunding bonds are subject to this chapter in the same manner and to the same extent as other bonds issued under this chapter.

279.09 History History: 2007 a. 20.



279.10 Bonds not public debt.

279.10  Bonds not public debt.

279.10(1) (1) The state is not liable on bonds of the authority and the bonds are not debt of the state. Each bond of the authority shall contain a statement to this effect on the face of the bond. The issuance of bonds under this chapter does not, directly, indirectly, or contingently, obligate the state or any political subdivision of the state to levy any tax or to make any appropriation for payment of the bonds. The authority may not pledge its full faith and credit to the payment of bonds issued under this chapter.

279.10(2) (2) Nothing in this chapter authorizes the authority to create a debt of the state, and all bonds issued by the authority under this chapter are payable, and shall state that they are payable, solely from the special fund containing the assessments and other moneys pledged for their payment in accordance with the bond resolution authorizing their issuance or in any trust agreement or trust indenture entered into to provide terms and conditions for the bonds. The state is not liable for the payment of the principal of or interest on any bonds of the authority or for the performance of any pledge, obligation, or agreement that is undertaken by the authority. The breach of any pledge, obligation, or agreement undertaken by the authority does not impose any pecuniary liability upon the state or any charge upon its general credit or against its taxing power.

279.10 History History: 2007 a. 20.



279.11 State pledge.

279.11  State pledge. The state pledges to and agrees with the holders of bonds issued under this chapter, and with persons that enter into contracts with the authority under this chapter, that the state will not limit or alter the rights vested in the authority before the authority has fully met and discharged the bonds, including any interest due on the bonds, and has fully performed its contracts, unless adequate provision is made by law for the protection of the bondholders or persons entering into contracts with the authority.

279.11 History History: 2007 a. 20.



279.17 Trust funds.

279.17  Trust funds. All moneys received by the authority, whether as proceeds from the sale of bonds or as assessments or fees, shall be considered to be trust funds to be held and applied solely as provided in this chapter. Any officer with whom, or any bank or trust company with which, those moneys are deposited shall act as trustee of the moneys and shall hold and apply the moneys for the purposes of this chapter, subject to any regulations that this chapter and the bond resolution authorizing the bonds of any issue provide.

279.17 History History: 2007 a. 20.



279.18 Rights of bondholders.

279.18  Rights of bondholders. Any holder of bonds issued under this chapter or trustee under a trust agreement, trust indenture, or deed of trust entered into under this chapter may, by any suitable form of legal proceedings, protect and enforce any rights under the laws of this state or granted by the bond resolution, except to the extent that the rights of the bondholder or trustee are restricted by the bond resolution. These rights include the right to compel the performance of all duties of the authority required by this chapter or the bond resolution; to enjoin unlawful activities; and in the event of default with respect to the payment of any principal of and the premium, if any, and interest on any bond or in the performance of any covenant or agreement on the part of the authority in the bond resolution, to apply to a court to appoint a receiver with full power to pay, and to provide for payment of, principal of and premium, if any, and interest on the bonds, and with the powers, subject to the direction of the court, as are permitted by law and are accorded receivers, excluding any power to pledge additional revenues of the authority to the payment of the principal, premium, and interest.

279.18 History History: 2007 a. 20.



279.19 Investment of funds.

279.19  Investment of funds.

279.19(1)(1) The authority may invest any funds in any of the following:

279.19(1)(a) (a) Bonds, notes, certificates of indebtedness, treasury bills, or other securities constituting direct obligations of the United States or obligations the principal and interest of which are guaranteed by the United States.

279.19(1)(b) (b) Certificates of deposit or time deposits constituting direct obligations of any bank that are insured by the federal deposit insurance corporation.

279.19(1)(c) (c) Certificates of deposit constituting direct obligations of any credit union that are insured by the national board, as defined in s. 186.01 (3m).

279.19(1)(d) (d) Certificates of deposit constituting direct obligations of any savings and loan association or savings bank that are insured by the federal deposit insurance corporation.

279.19(1)(e) (e) Short-term discount obligations of the federal national mortgage association.

279.19(1)(f) (f) Any of the investments provided under s. 66.0603 (1m) (a).

279.19(2) (2) Any securities described in sub. (1) may be purchased at the offering or market price of the securities at the time of purchase.

279.19 History History: 2007 a. 20.



279.20 Investment authorization.

279.20  Investment authorization. The bonds of the authority are securities in which all public officers and bodies of this state; all political subdivisions and their public officers; all banks, trust companies, savings banks and institutions, savings and loan associations, and investment companies; and all personal representatives, guardians, trustees, and other fiduciaries may legally invest any sinking funds, moneys, or other funds belonging to them or within their control.

279.20 History History: 2007 a. 20.



279.21 Reports and records.

279.21  Reports and records.

279.21(1)(1) The authority shall keep an accurate account of all of its activities and of all of its receipts and expenditures, and shall annually in January make a report of its activities, receipts, and expenditures to the governor and to the chief clerk of each house of the legislature, for distribution to the legislature under s. 13.172 (2). The reports shall be in a form approved by the state auditor. The state auditor may investigate the affairs of the authority, may examine the property and records of the authority, and may prescribe methods of accounting and the rendering of periodical reports in relation to activities undertaken by the authority.

279.21(2) (2) The authority, annually on January 15, shall file with the department of administration and the joint legislative council a complete and current listing of all forms, reports, and papers required by the authority to be completed by any person, other than a governmental body, as a condition of obtaining the approval of the authority or for any other reason. The authority shall attach a blank copy of each such form, report, or paper to the listing.

279.21 History History: 2007 a. 20.






280. Pure drinking water.

280.01 Definitions.

280.01  Definitions. In this chapter:

280.01(1) (1) "Department" means the department of natural resources.

280.01(2) (2) "Groundwater" means subsurface water supplied for human consumption.

280.01(2b) (2b) "Heat exchange drillhole" means an excavation or opening in the ground that is deeper than it is wide, that extends more than 25 feet below the ground surface, and that is made for the purpose of installing a geothermal closed-loop heat exchange system.

280.01(2c) (2c) "Heat exchange drilling" means the industry and procedure employed in making heat exchange drillholes.

280.01(2d) (2d) "Licensed driller" means any individual who has paid the annual license fee under s. 280.15 (2m) (c) 1. and obtained a license under s. 280.15 (2m) as a driller.

280.01(2e) (2e) "Licensed pump installer" means any individual who has paid the annual license fee under s. 280.15 (2m) (c) 2. and obtained a license under s. 280.15 (2m) as a pump installer.

280.01(2m) (2m) "Licensed well driller" means any individual who has paid the annual license fee under s. 280.15 (2m) (c) 1. and obtained a license under s. 280.15 (2m) as a well driller.

280.01(5) (5) "Pump installing" means the industry and procedure employed in the placement and preparation for operation of equipment and materials utilized in withdrawing or obtaining water from a well for consumption or use, including all construction involved in making entrance to the well and establishing such seals and safeguards as are necessary to protect such water from contamination.

280.01(6) (6) "Well" means an excavation or opening into the ground made by digging, boring, drilling, driving or other methods for the purpose of obtaining groundwater for human consumption.

280.01(8) (8) "Well drilling" means the industry and procedure employed in obtaining groundwater from a well by digging, boring, drilling, driving or other methods but not including the driving of points for the purpose of obtaining ground water. It shall also include all construction work and installation of well casings in said well involved therein for the protection of such well water against pollution.

280.01 History History: 1983 a. 189; 1995 a. 227 s. 938; Stats. 1995 s. 280.01; 2005 a. 360; 2011 a. 150.



280.11 Pure drinking water; powers of department.

280.11  Pure drinking water; powers of department.

280.11(1)(1) The department shall, after a public hearing, prescribe, publish and enforce minimum reasonable standards and rules and regulations for methods to be pursued in the obtaining of pure drinking water for human consumption and the establishing of all safeguards deemed necessary in protecting the public health against the hazards of polluted sources of impure water supplies intended or used for human consumption, including minimum reasonable standards for the construction of well pits. It shall have general supervision and control of all methods of obtaining groundwater for human consumption including sanitary conditions surrounding the same, the construction or reconstruction of wells and generally to prescribe, amend, modify or repeal any rule or regulation theretofore prescribed and shall do and perform any act deemed necessary for the safeguarding of public health.

280.11(2) (2) In the conduct of any public hearing on the establishing, amending or repealing of any such standards or rules, any employee designated by the department may act for the department in holding such public hearing.

280.11 History History: 1975 c. 39; 1995 a. 227 s. 937; Stats. 1995 s. 280.11.



280.13 Additional powers of department.

280.13  Additional powers of department.

280.13(1) (1) The department may exercise such powers as are reasonably necessary to carry out and enforce the provisions of this chapter. It may, among other things:

280.13(1)(a) (a) Employ a competent supervisor to supervise and inspect all well drilling and pump installing operations and aid in the enforcement of all laws and rules governing the well drilling and pump installing industries. The department may also employ assistants, prescribe their respective qualifications and salaries and assign their duties.

280.13(1)(b) (b) Conduct investigations and experiments for the advancement of technical knowledge and ascertain and establish the cause of groundwater pollution and for the casing of wells or other means of protection, and may hold public meetings and attend or be represented at such meetings within or without the state.

280.13(1)(c) (c) Enter and inspect at reasonable hours wells and equipment thereof, all water supplies for human consumption on private or public property or may order necessary corrections and repairs of construction or may order discontinuances of any well and the use of its water, if found contaminated, polluted or unfit for human consumption. It may also disseminate information relative to the construction, source and protection of such water supply.

280.13(1)(cm) (cm) Enter and inspect at reasonable hours heat exchange drillholes and equipment relating to the construction of heat exchange drillholes on private or public property and order necessary corrections and repairs relating to that construction or may order discontinuances of any heat exchange drillhole and its use if found contaminated or polluted.

280.13(1)(d) (d) Require any well driller, pump installer or other person responsible for a water supply to secure an analysis of water by the laboratory of hygiene or by any laboratory accredited by the department to establish the purity and fitness of such water for human consumption and for domestic purposes. A report of each such analysis shall be submitted to the department.

280.13(1)(e) (e) Prepare and cause to be printed any codes, bulletins or other documents that the department determines are necessary for the safety of the public health and the betterment of the industries, and furnish copies of those documents to licensed well drillers, licensed pump installers and to the public upon request.

280.13(1)(f) (f) Furnish upon request of the owner of any well, or any well driller or pump installer, recommendations for obtaining and maintaining a safe water supply for human consumption.

280.13(2) (2) The department may on its own motion make investigations and conduct hearings and may, on its own motion or upon complaint in writing, duly signed and verified by the complainant, and upon not less than 10 days' notice to the licensed well driller or licensed pump installer, suspend or revoke as provided in subs. (3) and (4) any well driller's or pump installer's license if the department has reason to believe or finds that the holder of the license has done any of the following:

280.13(2)(a) (a) Made a material misstatement in the application for the license or any application for a renewal of the license.

280.13(2)(b) (b) Demonstrated incompetency to act in the industry or industries for which the license was issued.

280.13(2)(c) (c) Willfully violated a second time any provision of this chapter or any rule, regulation or order prescribed by the department.

280.13(2)(d) (d) Been found guilty in any civil or criminal proceeding of any action constituting fraud in connection with the well driller's or pump installer's well drilling or pump installing operations.

280.13(3) (3) The department shall serve a copy of the complaint with notice of the suspension of license, if ordered by the department, on the person complained against, and the person shall file an answer with the department and the complainant within 10 days after service. The department shall set the matter for hearing as promptly as possible and within 30 days after the date on which the complaint was filed. Either party may appear at the hearing in person or by attorney or agent.

280.13(4) (4) The department may not make an order revoking a license under sub. (2) until after a public hearing to be held before the department in the county where the licensee has his or her place of business. If the licensee is a nonresident, the hearing shall be at the place that the department designates. At least 10 days prior to the hearing the department shall send written notice of the time and place of the hearing to the licensee and to the licensee's attorney or agent of record by mailing the notice to the last-known address of those persons. The testimony presented and proceedings had at the hearing shall be recorded and preserved as the records of the department. The department shall as soon as possible after the hearing make its findings and determination and send a copy to each interested party.

280.13(5) (5) One year after the date of revocation or thereafter a person whose license was revoked may apply for a new license.

280.13(6) (6) No individual whose license has been revoked under this section may, during the period in which the revocation is effective, engage in any well drilling or pump installing activity except under the direct supervision of a licensed well driller or licensed pump installer and as an employee of a licensed well driller, a licensed pump installer, a registered well drilling business, or a registered pump installing business.

280.13 History History: 1975 c. 39; 1977 c. 418; 1993 a. 482; 1995 a. 227 s. 939; Stats. 1995 s. 280.13; 1997 a. 191; 2005 a. 360; 2011 a. 150.



280.15 Well drilling and pump installing; registration; licensing; qualifications; fee.

280.15  Well drilling and pump installing; registration; licensing; qualifications; fee.

280.15(1) (1)  Business registration.

280.15(1)(a)(a) Registration requirement. No person may engage in the business of well drilling or pump installing in this state unless the person obtains registration under this paragraph as a well drilling business or pump installing business, except as follows:

280.15(1)(a)1. 1. An individual who is a licensed well driller or a licensed pump installer is not required to obtain registration.

Effective date text 1. An individual who is a licensed driller or a licensed pump installer is not required to obtain registration.

280.15(1)(a)2. 2. An individual who is employed by or works under contract with a licensed well driller or a licensed pump installer is not required to obtain registration.

Effective date text 2. An individual who is employed by a licensed driller or a licensed pump installer is not required to obtain registration.

280.15(1)(a)3. 3. An individual who is employed by or works under contract with a person who is registered under this paragraph is not required to obtain registration.

Effective date text 3. An individual who is employed by a person who is registered under this paragraph is not required to obtain registration.

280.15(1)(a)4. 4. An individual to whom sub. (4) or s. 280.19 applies is not required to obtain registration.

280.15(1)(am) (am) Prerequisite. The department may not grant registration under par. (a) to a person to engage in the business of well drilling unless the person is a licensed well driller, a licensed well driller has an ownership interest in the business, or the person employs or contracts with a licensed well driller. The department may not grant registration under par. (a) to a person to engage in the business of pump installing unless the person is a licensed pump installer, a licensed pump installer has an ownership interest in the business, or the person employs or contracts with a licensed pump installer.

Effective date text (am) Prerequisite. The department may not grant registration under par. (a) to a person to engage in the business of well drilling or heat exchange drilling unless the person is a licensed driller, a licensed driller has an ownership interest in the business, or the person employs or contracts with a licensed driller. The department may not grant registration under par. (a) to a person to engage in the business of pump installing unless the person is a licensed pump installer, a licensed pump installer has an ownership interest in the business, or the person employs or contracts with a licensed pump installer.

280.15(1)(b) (b) Application. A person who seeks to register a well drilling business or pump installing business shall apply to the department for registration of each place of business or retail outlet he or she operates as a well drilling business, pump installing business, or both, upon forms prepared by the department for this purpose. The application shall be accompanied by a registration fee for each place of business or retail outlet included in the application.

Effective date text (b) Application. A person who seeks to register a drilling business or pump installing business shall apply to the department for registration of each place of business or retail outlet he or she operates as a drilling business or pump installing business, or both, upon forms prepared by the department for this purpose. The application shall be accompanied by a registration fee for each place of business or retail outlet included in the application.

280.15(1)(c) (c) Renewal. In order to retain registration as a well drilling business or pump installing business a person shall apply for registration renewal and pay the required registration fees annually on or before January 1.

Effective date text (c) Renewal. In order to retain registration as a drilling business or pump installing business a person shall apply for registration renewal and pay the required registration fees annually on or before January 1.

280.15(1)(d) (d) Registration fee. The fees required for registration application or annual renewal are as follows:

280.15(1)(d)1. 1. Well drilling business, $50.

Effective date text 1. Drilling business, $50.

280.15(1)(d)2. 2. Pump installing business, $25.

280.15(1)(d)3. 3. Well drilling business and pump installing business, $75.

Effective date text 3. Drilling business and pump installing business, $75.

280.15(1)(e) (e) Late fees. A person who files an application for registration renewal or who fails to pay the required annual registration fees after January 1 shall pay a late penalty of $15.

280.15(1)(f) (f) Expiration. All registrations issued under this subsection expire on December 31 of each year and are not transferable.

280.15(2m) (2m) Well driller and pump installer licensing.

280.15(2m)(a)(a) Application. An individual who seeks a well driller or pump installer license shall apply to the department on a form prepared by the department. The individual shall include the fee specified in par. (c) with the application, except that an individual who is eligible for the veterans fee waiver program under s. 45.44 is not required to pay the fee.

280.15(2m)(b) (b) Renewal. In order to retain his or her license as a well driller or pump installer an individual shall comply with requirements for continuing education promulgated by the department by rule and shall apply for license renewal and pay the required license fees under par. (c) annually on or before January 1.

280.15(2m)(c) (c) Fees. The license fees required for license application or annual renewal are as follows:

280.15(2m)(c)1. 1. Well driller, $50.

280.15(2m)(c)2. 2. Pump installer, $25.

280.15(2m)(d) (d) Late fees. An individual who files an application for license renewal or pays the required annual fees after January 1 shall pay a late penalty of $15.

280.15(2m)(e) (e) Prerequisites for pump installer license. The department may not issue a pump installer license unless the applicant demonstrates competency in pump installing by passing an examination administered by the department.

280.15(2m)(f) (f) Prerequisites for well driller license. The department may not issue a well driller license unless all of the following apply:

280.15(2m)(f)1. 1. The applicant demonstrates competency in well drilling by passing an examination administered by the department.

280.15(2m)(f)2. 2. Except as provided in par. (g), the applicant has been a registered drilling rig operator for at least 2 years within the 5 years before applying, has complied with training and continuing education requirements under sub. (3g), and has the well drilling experience required by the department by rule.

280.15(2m)(g) (g) Exceptions.

280.15(2m)(g)1.1. The department may issue a well driller license to an applicant who does not comply with par. (f) 2. if the applicant complies with par. (f) 1. and holds a well driller license in good standing from another state and the department determines that the other state has laws and rules governing well drilling and licensing of well drillers that are substantially similar to this state's laws and rules.

280.15(2m)(g)2. 2. The department shall establish alternative requirements to par. (f) 2. for applicants who have gained well drilling experience before June 1, 2008.

Effective date text (b) Renewal. In order to retain his or her license as a driller or pump installer an individual shall do all of the following:

Effective date text (d) Late fees. An individual who files an application for license renewal or pays the required annual fees after January 1 shall pay a late penalty of $15.

Effective date text 2. The department shall establish alternative requirements to par. (f) 1m. b. for applicants who have gained well drilling experience before June 1, 2008. The department shall establish alternative requirements to par. (f) 2m. b. for applicants who have gained heat exchange drilling experience before April 1, 2015.

280.15(3g) (3g) Drilling rig operator registration.

280.15(3g)(a)(a) Application. An individual who seeks registration as a drilling rig operator shall apply to the department on a form prepared by the department. The individual shall include a fee of $25, except that an individual who is eligible for the veterans fee waiver program under s. 45.44 is not required to pay the fee.

280.15(3g)(b) (b) Renewal. In order to retain registration as a drilling rig operator an individual shall complete training approved by the department and comply with requirements for continuing education promulgated by the department by rule and shall apply for registration renewal and pay a fee of $25 annually on or before January 1.

280.15(3g)(d) (d) Late fees. An individual who files an application for registration renewal or who pays the required annual fee after January 1 shall pay a late penalty of $15.

280.15(3r) (3r) Supervision.

280.15(3r)(a)(a) Requirement. Except as provided in par. (b) and sub. (4), an individual who is not a licensed well driller or a registered drilling rig operator may only engage in well drilling if the individual is under the supervision of a licensed well driller or a registered drilling rig operator who is on the site of the well drilling.

Effective date text (a) Requirement. Except as provided in par. (b) and sub. (4), an individual who is not a licensed driller or a registered drilling rig operator may engage in drilling a well or heat exchange drillhole only if the individual is under the supervision of a licensed driller or a registered drilling rig operator who is on the site of the drilling.

280.15(3r)(b) (b) Exception. Paragraph (a) does not apply to an individual performing well drilling of a public well for a local governmental unit if the individual applies for registration under sub. (3g) no later than 14 days after the day on which the individual begins to perform the well drilling.

280.15(4) (4) Work on own real estate. No person is required to obtain a registration or license under this section for driving, digging or otherwise obtaining groundwater supply on real estate owned or leased by that person, but the well and the work done on the well shall comply with the law and the rules promulgated by the department.

280.15 History History: 1983 a. 27; 1995 a. 227 s. 940; Stats. 1995 s. 280.15; 1999 a. 85; 2001 a. 107; 2005 a. 360; 2011 a. 150, 209; s. 13.92 (2) (i).



280.16 Prohibition on use of certain devices in wells.

280.16  Prohibition on use of certain devices in wells.

280.16(1)(1) In this section, "pitless adapter" means a device that attaches a well casing pipe to an underground pipe that conveys water from the well.

280.16(2) (2) No person may install a pitless adapter that extends into the inside of a well casing pipe except if the sand screen is permanently attached to the bottom of a well casing pipe that is constructed of polyvinyl chloride. Only the following may install pitless adapters:

280.16(2)(a) (a) A licensed pump installer.

280.16(2)(b) (b) An employee of a licensed pump installer or a registered pump installing business.

280.16(2)(c) (c) A welder under contract with a licensed pump installer or registered pump installing business.

280.16 History History: 1997 a. 122; 2005 a. 360.



280.17 Exceptions.

280.17  Exceptions. The provisions of this chapter shall not apply to the construction of wells where the water is used only for stock watering and other similar domestic purposes and is not used for human consumption.

280.17 History History: 1995 a. 227 s. 941; Stats. 1995 s. 280.17.



280.19 Registration exceptions.

280.19  Registration exceptions. No registration or license to engage in the well drilling or pump installing industry is required of competent sanitary engineers or of superintendents of waterworks systems in the preparations of plans and specifications or in supervising the installation of wells and water systems for the obtaining of supplies of groundwater, but the plans and specifications shall conform to all requirements established by the department.

280.19 History History: 1995 a. 227 s. 942; Stats. 1995 s. 280.19; 2005 a. 360.



280.21 Local authority.

280.21  Local authority.

280.21(1)(1)  Ordinances. The department may authorize counties to adopt ordinances under s. 59.70 (6) (b) and (c), relating to the enforcement of this chapter and rules of the department under this chapter. The department shall establish by rule standards for approval of ordinances and enforcement programs. Among other things, the rules may:

280.21(1)(a) (a) Include personnel, training, reporting and other requirements;

280.21(1)(b) (b) Establish separate standards for different categories of wells and enforcement actions;

280.21(1)(c) (c) Require approval by the department before a variance may be granted; and

280.21(1)(d) (d) Establish exemptions from licensing or alternate licensing requirements for replacement of a pump in an emergency.

280.21(2) (2) Private wells. The department shall define by rule "private well" and "private wells" as used in this section and s. 59.70 (6). The definition may not include wells for which plans and specifications must be submitted to the department for approval prior to construction or installation.

280.21(3) (3) Training. The department shall provide training and technical assistance to local government employees and agents for implementation of this section and s. 59.70 (6). The department may charge each county which receives training and technical assistance a fee for those services. Fees may not exceed the department's actual costs of providing the services.

280.21(4) (4) Review and audit. The department shall review and audit periodically each ordinance and program adopted under s. 59.70 (6) to ascertain compliance with this chapter and with rules of the department under this chapter. If an ordinance or related program is not in compliance, the department may revoke the authority of the county to enforce the ordinance. Revocation may be made only pursuant to written department findings made after a public hearing held in the county upon 30 days advance notice to the clerk of the local unit of government.

280.21(5) (5) Concurrent enforcement. The department may enforce this chapter and rules of the department under this chapter that are covered by an ordinance adopted under s. 59.70 (6), in the county with the ordinance, if the department is engaged in audit or review activities, if there is reasonable cause to believe that the ordinance or related enforcement program of the county is not in compliance under sub. (4) or if the department determines that there are special circumstances requiring concurrent enforcement. The department shall continue to enforce this chapter and rules of the department under this chapter that are not covered by an ordinance in counties with ordinances adopted under s. 59.70 (6).

280.21 History History: 1983 a. 410; 1995 a. 201; 1995 a. 227 s. 944; Stats. 1995 s. 280.21.



280.25 Report on aquifer recovery system.

280.25  Report on aquifer recovery system.

280.25(1) (1) In this section:

280.25(1)(a) (a) "Aquifer storage and recovery system" has the meaning given in s. 160.257 (1).

280.25(1)(b) (b) "Municipal water system" has the meaning given in s. 160.257 (1) (c).

280.25(2) (2) The operator of a municipal water system that uses an aquifer storage and recovery system shall submit a report to the department, no later than the first day of the 60th month after beginning to operate the aquifer storage and recovery system, describing the experience that the operator has had with using the aquifer storage and recovery system.

280.25 History History: 2001 a. 109.



280.30 Well abandonment and property transfer inspections.

280.30  Well abandonment and property transfer inspections.

280.30(1)(1)  Definition. Notwithstanding s. 280.01 (6), in this section, "water supply well" means an excavation or opening into the ground made by digging, boring, drilling, or other method that supplies water for any purpose.

280.30(2) (2) Abandonment. An individual may not fill or seal a water supply well unless one of the following applies:

280.30(2)(a) (a) The individual is a licensed well driller or licensed pump installer.

Effective date text (a) The individual is a licensed driller who is authorized by the department to engage in well drilling or licensed pump installer.

280.30(2)(b) (b) The individual is under the supervision of a licensed well driller or licensed pump installer or the individual is under the supervision of a water system operator certified under s. 281.17 (3) and the well is within the service area of the local governmental water system for which the certified operator works. The licensed or certified individual is not required to be present during the filling or sealing.

Effective date text (b) The individual is under the supervision of a licensed driller who is authorized by the department to engage in well drilling or licensed pump installer or the individual is under the supervision of a water system operator certified under s. 281.17 (3) and the well is within the service area of the local governmental water system for which the certified operator works. The licensed or certified individual is not required to be present during the filling or sealing.

280.30(2)(c) (c) The individual is a water system operator certified under s. 281.17 (3) and the well is within the service area of the local governmental water system for which the individual works.

280.30(2m) (2m) Heat exchange drillhole abandonment. An individual may not fill or seal a heat exchange drillhole unless the individual is a licensed driller who is authorized by the department to engage in heat exchange drilling.

280.30(3) (3) Property transfer well inspections.

280.30(3)(a)(a) An individual may not for compensation, in contemplation of a transfer of real property, conduct an inspection of the real property for the purpose of locating or evaluating water supply wells or pressure systems on the real property unless the individual is a licensed well driller or a licensed pump installer.

Effective date text (a) An individual may not for compensation, in contemplation of a transfer of real property, conduct an inspection of the real property for the purpose of locating or evaluating water supply wells or pressure systems on the real property unless the individual is a licensed driller who is authorized by the department to engage in well drilling or a licensed pump installer.

280.30(3)(b) (b) The department shall promulgate rules for inspections and evaluations described in par. (a).

280.30 History History: 2005 a. 360; 2011 a. 150.



280.97 Penalties.

280.97  Penalties. Except as provided in s. 280.98 (3), any person who violates any provision of this chapter, shall be fined not less than $10 or more than $100 or imprisoned not more than 30 days, or both. Each day during which a violation continues constitutes a separate offense that may be punished separately.

280.97 History History: 1993 a. 482; 1995 a. 227 s. 943; Stats. 1995 s. 280.97; 1997 a. 27; 2005 a. 360.



280.98 Citations.

280.98  Citations.

280.98(1)(1) Except as provided in sub. (5), the department may follow the procedures for the issuance of a citation under ss. 23.50 to 23.99 to collect a forfeiture as specified in sub. (3) from a person who commits a violation specified under sub. (2).

280.98(2) (2) The department shall promulgate rules that specify violations of rules under this chapter relating to licensing; registration; disinfection, sampling, and reporting requirements; water systems that were installed before February 1, 1991; and well or drill hole abandonment to which sub. (1) applies.

280.98(3) (3) A person who commits a violation specified under sub. (2) shall, if the department issues a citation under sub. (1), be required to forfeit $500 for a first violation and $1,000 for a 2nd or subsequent violation of the same provision.

280.98(4) (4) The department shall promulgate rules that specify an enforcement process that the department must follow before issuing a citation under sub. (1). The department shall include in the enforcement process under this subsection an enforcement conference with the person against whom enforcement is contemplated.

280.98(5) (5) Subsection (1) does not apply to a community water system, as defined in s. 281.62 (1) (a), that is owned by a city, village, town, county, town sanitary district, utility district, public inland lake protection and rehabilitation district, or municipal water district, or by a privately owned water utility serving any of the foregoing.

280.98 History History: 2005 a. 360; 2011 a. 150.






281. Water and sewage.

281.01 Definitions.

281.01  Definitions. In this chapter, unless the context requires otherwise:

281.01(3) (3) "Department" means the department of natural resources.

281.01(4) (4) "Garbage" means discarded materials resulting from the handling, processing, storage and consumption of food.

281.01(5) (5) "Industrial wastes" includes liquid or other wastes resulting from any process of industry, manufacture, trade or business or the development of any natural resource.

281.01(6) (6) "Municipality" means any city, town, village, county, county utility district, town sanitary district, public inland lake protection and rehabilitation district or metropolitan sewage district.

281.01(7) (7) "Other wastes" includes all other substances, except industrial wastes and sewage, which pollute any of the surface waters of the state. The term also includes unnecessary siltation resulting from operations such as the washing of vegetables or raw food products, gravel washing, stripping of lands for development of subdivisions, highways, quarries and gravel pits, mine drainage, cleaning of vehicles or barges or gross neglect of land erosion.

281.01(8) (8) "Owner" means the state, county, town, town sanitary district, city, village, metropolitan sewerage district, corporation, firm, company, institution or individual owning or operating any water supply, sewerage or water system or sewage and refuse disposal plant.

281.01(9) (9) "Person" means an individual, owner, operator, corporation, limited liability company, partnership, association, municipality, interstate agency, state agency or federal agency.

281.01(10) (10) "Pollution" includes contaminating or rendering unclean or impure the waters of the state, or making the same injurious to public health, harmful for commercial or recreational use, or deleterious to fish, bird, animal or plant life.

281.01(11) (11) "Refuse" means all matters produced from industrial or community life, subject to decomposition, not defined as sewage.

281.01(12) (12) "Secretary" means the secretary of natural resources.

281.01(13) (13) "Sewage" means the water-carried wastes created in and to be conducted away from residences, industrial establishments, and public buildings as defined in s. 101.01 (12), with such surface water or groundwater as may be present.

281.01(14) (14) "Sewerage system" means all structures, conduits and pipe lines by which sewage is collected and disposed of, except plumbing inside and in connection with buildings served, and service pipes from building to street main.

281.01(15) (15) "Solid waste" means any garbage, refuse, sludge from a waste treatment plant, water supply treatment plant or air pollution control facility and other discarded or salvageable materials, including solid, liquid, semisolid, or contained gaseous materials resulting from industrial, commercial, mining and agricultural operations, and from community activities, but does not include solids or dissolved material in domestic sewage, or solid or dissolved materials in irrigation return flows or industrial discharges which are point sources subject to permits under ch. 283, or source material, as defined in s. 254.31 (10), special nuclear material, as defined in s. 254.31 (11), or by-product material, as defined in s. 254.31 (1).

281.01(16) (16) "System or plant" includes water and sewerage systems and sewage and refuse disposal plants.

281.01(17) (17) "Wastewater" means all sewage.

281.01(18) (18) "Waters of the state" includes those portions of Lake Michigan and Lake Superior within the boundaries of this state, and all lakes, bays, rivers, streams, springs, ponds, wells, impounding reservoirs, marshes, watercourses, drainage systems and other surface water or groundwater, natural or artificial, public or private, within this state or its jurisdiction.

281.01(19) (19) "Water supply" means the sources and their surroundings from which water is supplied for drinking or domestic purposes.

281.01(20) (20) "Waterworks" or "water system" means all structures, conduits and appurtenances by means of which water is delivered to consumers except piping and fixtures inside buildings served, and service pipes from building to street main.

281.01(21) (21) "Wetland" has the meaning given in s. 23.32 (1).

281.01 History History: 1995 a. 227; 1999 a. 9; 2001 a. 6.



281.11 Statement of policy and purpose.

281.11  Statement of policy and purpose. The department shall serve as the central unit of state government to protect, maintain and improve the quality and management of the waters of the state, ground and surface, public and private. Continued pollution of the waters of the state has aroused widespread public concern. It endangers public health and threatens the general welfare. A comprehensive action program directed at all present and potential sources of water pollution whether home, farm, recreational, municipal, industrial or commercial is needed to protect human life and health, fish and aquatic life, scenic and ecological values and domestic, municipal, recreational, industrial, agricultural and other uses of water. The purpose of this subchapter is to grant necessary powers and to organize a comprehensive program under a single state agency for the enhancement of the quality management and protection of all waters of the state, ground and surface, public and private. To the end that these vital purposes may be accomplished, this subchapter and all rules and orders promulgated under this subchapter shall be liberally construed in favor of the policy objectives set forth in this subchapter. In order to achieve the policy objectives of this subchapter, it is the express policy of the state to mobilize governmental effort and resources at all levels, state, federal and local, allocating such effort and resources to accomplish the greatest result for the people of the state as a whole. Because of the importance of Lakes Superior and Michigan and Green Bay as vast water resource reservoirs, water quality standards for those rivers emptying into Lakes Superior and Michigan and Green Bay shall be as high as is practicable.

281.11 History History: 1995 a. 227 s. 374.

281.11 Annotation A possessor of land who withdraws ground water for beneficial purposes is not liable for interference with another's water use unless the withdrawal causes unreasonable harm by lowering the water table or artesian pressure, the ground water forms an underground stream, or the withdrawal has a substantial effect on a watercourse or lake. State v. Michels Pipeline Construction, Inc. 63 Wis. 2d 278, 217 N.W.2d 339, 219 N.W.2d 308 (1974).

281.11 Annotation A municipality's supplying of water to its inhabitant is not a proprietary function immune from the provisions of ch. 144 [now chs. 280-299]. The protection of public health is a matter of state-wide concern over which the legislature may exercise its police powers to insure a healthful water supply. Village of Sussex v. DNR, 68 Wis. 2d 187, 228 N.W.2d 173 (1975).

281.11 Annotation The state intended to create a comprehensive program for well construction supervision through the DNR. Under a liberal construction of its powers, the DNR cannot be limited to regulating how groundwater is obtained. If a municipal body could make well construction contingent upon its own permit, based on its own standards, a DNR permit would be wholly insignificant, and the legislature's stated goal of creating a uniform scheme to supervise the extraction of groundwater would be eviscerated. The state legislature's explicit grant of authority to the DNR preempts a municipal ordinance regulating the withdrawal of groundwater. Lake Beulah Management District v. Village of East Troy, 2010 WI App 127, 329 Wis. 2d 641, 791 N.W.2d 385, 09-2021.

281.11 Annotation Through ss. 281.11 and 281.12, the legislature has delegated the state's public trust duties to the DNR in the context of its regulation of high capacity wells and their potential effect on navigable waters. For all proposed high capacity wells, the legislature has expressly granted the DNR the authority and a general duty to review all permit applications and to decide whether to issue the permit, to issue the permit with conditions, or to deny the application, which provides the DNR with the discretion to undertake the review it deems necessary for all proposed high capacity wells, including the authority and a general duty to consider the environmental impact of a proposed high capacity well on waters of the state. Lake Beulah Management District v. DNR, 2011 WI 54, 335 Wis. 2d 47, 799 N.W.2d 73, 08-3170.

281.11 Annotation Department regulatory power over wetlands is discussed. 68 Atty. Gen. 264.

281.11 Annotation The public trust doctrine. 59 MLR 787.

281.11 Annotation Theories of water pollution litigation. Davis, 1971 WLR 738.

281.11 Annotation Carrying capacity controls for recreation water uses. Kusler, 1973 WLR 1.



281.12 General department powers and duties.

281.12  General department powers and duties.

281.12(1)(1) The department shall have general supervision and control over the waters of the state. It shall carry out the planning, management and regulatory programs necessary for implementing the policy and purpose of this chapter. The department also shall formulate plans and programs for the prevention and abatement of water pollution and for the maintenance and improvement of water quality.

281.12(3) (3) The department, upon request, shall consult with and advise owners who have installed or are about to install systems or plants, as to the most appropriate water source and the best method of providing for its purity, or as to the best method of disposing of wastewater, including operations and maintenance, taking into consideration the future needs of the community for protection of its water supply. The department is not required to prepare plans.

281.12(5) (5) The department may enter into agreements with the responsible authorities of other states, subject to approval by the governor, relative to methods, means and measures to be employed to control pollution of any interstate streams and other waters and to carry out such agreement by appropriate general and special orders. This power shall not be deemed to extend to the modification of any agreement with any other state concluded by direct legislative act, but, unless otherwise expressly provided, the department shall be the agency for the enforcement of any such legislative agreement.

281.12 History History: 1995 a. 227 ss. 376, 383, 385, 987; 1995 a. 378 s. 42.

281.12 Annotation The DNR's general supervision and control over the state's waters is not so sweeping as to authorize the DNR to ban all activities that might adversely affect water quality or to establish limitations for any one specific industry. Rusk County Citizen Action Group, Inc. v. DNR, 203 Wis. 2d 1, 552 N.W.2d 110 (Ct. App. 1996), 95-3125.

281.12 Annotation Through ss. 281.11 and 281.12, the legislature has delegated the state's public trust duties to the DNR in the context of its regulation of high capacity wells and their potential effect on navigable waters. For all proposed high capacity wells, the legislature has expressly granted the DNR the authority and a general duty to review all permit applications and to decide whether to issue the permit, to issue the permit with conditions, or to deny the application, which provides the DNR with the discretion to undertake the review it deems necessary for all proposed high capacity wells, including the authority and a general duty to consider the environmental impact of a proposed high capacity well on waters of the state. Lake Beulah Management District v. DNR, 2011 WI 54, 335 Wis. 2d 47, 799 N.W.2d 73, 08-3170.



281.13 Surveys and research.

281.13  Surveys and research.

281.13(1) (1)

281.13(1)(a)(a) The department is authorized to act with the U.S. geological survey in determining the sanitary and other conditions and nature of the natural water sources in this state, for the following purposes:

281.13(1)(a)1. 1. To determine the nature and condition of the unpolluted natural water sources.

281.13(1)(a)2. 2. To determine to what extent the natural water sources are being contaminated by sewage from cities, villages and towns.

281.13(1)(a)3. 3. To determine to what extent the natural water sources are being polluted by other wastes.

281.13(1)(a)4. 4. To assist in determining the best sources of water.

281.13(1)(b) (b) The department is hereby empowered and instructed to make the necessary rules and regulations, in conjunction with the U.S. geological department, to carry this subsection into effect.

281.13(3) (3) The department may conduct scientific experiments, investigations, waste treatment demonstrations and research on any matter under its jurisdiction. It may establish pilot plants, prototypes and facilities in connection therewith and lease or purchase land or equipment.

281.13 History History: 1995 a. 227 ss. 372, 382; 1995 a. 378 s. 40; 1997 a. 35.



281.14 Wisconsin River monitoring and study.

281.14  Wisconsin River monitoring and study.

281.14(1) (1) In this section:

281.14(1)(a) (a) "Nonpoint source" has the meaning given in s. 281.16 (1) (e).

281.14(1)(b) (b) "Point source" has the meaning given in s. 283.01 (12).

281.14(2) (2) The department shall conduct a program to monitor and study the introduction of nutrients from point sources and nonpoint sources into the Wisconsin River from the headwaters of the river to the Castle Rock Flowage dam. The department shall seek to do all of the following under this subsection:

281.14(2)(a) (a) Identify the amounts of nutrients being introduced into the river.

281.14(2)(b) (b) Characterize and quantify the nutrients, in particular nitrogen and phosphorus, introduced into the river from nonpoint sources relative to climate, land use, soil type, elevation, and drainage.

281.14(2)(c) (c) Collect water quality information for locations on the river itself and for major tributaries and major impoundments to use in evaluating the biological, physical, and chemical properties of the water and to use as data in watershed and river models.

281.14(2)(d) (d) Use watershed and river models and the information collected under this subsection and from other sources to forecast the effect on water quality of different methods of reducing the amounts of nutrients introduced into the river.

281.14(2)(e) (e) Develop tools to use in selecting and implementing methods of reducing the amounts of nutrients introduced into the river.

281.14 History History: 2009 a. 28; 2013 a. 20.



281.15 Water quality standards.

281.15  Water quality standards.

281.15(1) (1) The department shall promulgate rules setting standards of water quality to be applicable to the waters of the state, recognizing that different standards may be required for different waters or portions thereof. Water quality standards shall consist of the designated uses of the waters or portions thereof and the water quality criteria for those waters based upon the designated use. Water quality standards shall protect the public interest, which include the protection of the public health and welfare and the present and prospective future use of such waters for public and private water systems, propagation of fish and aquatic life and wildlife, domestic and recreational purposes and agricultural, commercial, industrial and other legitimate uses. In all cases where the potential uses of water are in conflict, water quality standards shall be interpreted to protect the general public interest.

281.15(2) (2) In adopting or revising any water quality criteria for the waters of the state or any designated portion thereof, the department shall do all of the following:

281.15(2)(a) (a) At least annually publish and provide public notice of water quality criteria to be adopted, revised or reviewed in the following year.

281.15(2)(b) (b) Consider information reasonably available to the department on the likely social, economic, energy usage and environmental costs associated with attaining the criteria and provide a description of the economic and social considerations used in the establishment of the criteria.

281.15(2)(c) (c) Establish criteria which are no more stringent than reasonably necessary to assure attainment of the designated use for the water bodies in question.

281.15(2)(d) (d) Employ reasonable statistical techniques, where appropriate, in interpreting the relevant water quality data.

281.15(2)(e) (e) Develop a technical support document which identifies the scientific data utilized, the margin of safety applied and any facts and interpretations of those data applied in deriving the water quality criteria, including the persistence, degradability and nature and effects of each substance on the designated uses, and which provides a summary of the information considered under this section.

281.15(3) (3) Subsection (2) does not apply to rules promulgated under this section by the department for any substance before November 10, 1987.

281.15(4) (4) By April 1, 1989, the department shall review, in accordance with sub. (2), and as necessary revise all water quality criteria, except those for dissolved oxygen, temperature, pH and ammonia, adopted under this section before November 10, 1987.

281.15(5) (5) The department shall comply with this section with respect to all water quality criteria adopted or revised after November 10, 1987.

281.15 History History: 1995 a. 227 s. 377; 1995 a. 378 s. 41.



281.16 Water quality protection; nonpoint sources.

281.16  Water quality protection; nonpoint sources.

281.16(1)(1)  Definitions. In this section:

281.16(1)(a) (a) "Agricultural facility" means a structure associated with an agricultural practice.

281.16(1)(b) (b) "Agricultural practice" means beekeeping; commercial feedlots; dairying; egg production; floriculture; fish or fur farming; grazing; livestock raising; orchards; poultry raising; raising of grain, grass, mint and seed crops; raising of fruits, nuts and berries; sod farming; placing land in federal programs in return for payments in kind; owning land, at least 35 acres of which is enrolled in the conservation reserve program under 16 USC 3831 to 3836; and vegetable raising.

281.16(1)(c) (c) "Livestock operation" means a feedlot or other facility or a pasture where animals are fed, confined, maintained or stabled.

281.16(1)(d) (d) "Navigable waters" has the meaning given in s. 281.31 (2) (d).

281.16(1)(e) (e) "Nonpoint source" means a facility or practice that causes, or has the potential to cause, nonpoint source water pollution.

281.16(1)(f) (f) "Nonpoint source water pollution" means pollution of waters of the state that does not result from a point source, as defined in s. 283.01 (12).

281.16(1)(g) (g) "Water quality management area" means any of the following:

281.16(1)(g)1. 1. The area within 1,000 feet from the ordinary high-water mark of navigable waters that consist of a lake, pond or flowage, except that, for a navigable water that is a glacial pothole lake, "water quality management area" means the area within 1,000 feet from the high-water mark of the lake.

281.16(1)(g)2. 2. The area within 300 feet from the ordinary high-water mark of navigable waters that consist of a river or stream.

281.16(1)(g)3. 3. A site that is susceptible to groundwater contamination or that has the potential to be a direct conduit for contamination to reach groundwater.

281.16(1)(h) (h) Notwithstanding s. 281.01 (18), "waters of the state" has the meaning given in s. 283.01 (20).

281.16(2) (2) Nonpoint sources that are not agricultural.

281.16(2)(a)(a) The department shall, by rule, prescribe performance standards for nonpoint sources that are not agricultural facilities or agricultural practices. The performance standards shall be designed to achieve water quality standards by limiting nonpoint source water pollution.

281.16(2)(am) (am)

281.16(2)(am)1.1. In this paragraph:

281.16(2)(am)1.a. a. "Covered municipality" means a municipality that has been issued an individual municipal separate storm sewer permit under s. 283.33 or that is covered by a general municipal separate storm sewer permit under s. 283.35.

281.16(2)(am)1.c. c. "New development" means development resulting from the conversion of previously undeveloped land or agricultural land.

281.16(2)(am)1.d. d. "Redevelopment" means development that replaces older development.

281.16(2)(am)2. 2. Except as provided in subd. 3., the department may not enforce a provision in a rule that establishes a date by which a covered municipality must implement methods to achieve a specified reduction in the level of total suspended solids carried by runoff, if the provision requires the covered municipality to achieve a reduction of more than 20 percent. This subdivision does not apply to total suspended solids carried by runoff from new development or redevelopment in a covered municipality.

281.16(2)(am)3. 3. If a covered municipality has achieved, on July 1, 2011, a reduction of more than 20 percent of total suspended solids carried by runoff, the municipality shall, to the maximum extent practicable, maintain all of the best management practices that the municipality has implemented on or before July 1, 2011, to achieve that reduction.

281.16(2)(b) (b) The department shall, by rule, specify a process for the development and dissemination of technical standards to implement the performance standards under par. (a).

281.16(3) (3) Nonpoint sources that are agricultural.

281.16(3)(a)(a) The department of natural resources, in consultation with the department of agriculture, trade and consumer protection, shall promulgate rules prescribing performance standards and prohibitions for agricultural facilities and agricultural practices that are nonpoint sources. The performance standards and prohibitions shall be designed to achieve water quality standards by limiting nonpoint source water pollution. At a minimum, the prohibitions shall include all of the following:

281.16(3)(a)1. 1. That a livestock operation may have no overflow of manure storage structures.

281.16(3)(a)2. 2. That a livestock operation may have no unconfined manure pile in a water quality management area.

281.16(3)(a)3. 3. That a livestock operation may have no direct runoff from a feedlot or stored manure into the waters of the state.

281.16(3)(a)4. 4. That a livestock operation may not allow unlimited access by livestock to waters of the state in a location where high concentrations of animals prevent the maintenance of adequate sod cover.

281.16(3)(b) (b) The department of agriculture, trade and consumer protection, in consultation with the department of natural resources, shall promulgate rules prescribing conservation practices to implement the performance standards and prohibitions under par. (a) and specifying a process for the development and dissemination of technical standards to implement the performance standards and prohibitions under par. (a).

281.16(3)(c) (c) Using the process specified under par. (b), the department of agriculture, trade and consumer protection shall develop and disseminate technical standards to implement the performance standards and prohibitions under par. (a). The department of agriculture, trade and consumer protection shall disseminate alternative technical standards for situations in which more than one method exists to implement the performance standards and prohibitions.

281.16(3)(d) (d) The conservation practices and technical standards under pars. (b) and (c) shall at a minimum cover animal waste management, nutrients applied to the soil and cropland sediment delivery.

281.16(3)(e) (e) An owner or operator of an agricultural facility or practice that is in existence before October 14, 1997, may not be required by this state or a municipality to comply with the performance standards, prohibitions, conservation practices or technical standards under this subsection unless cost-sharing is available, under s. 92.14 or 281.65 or from any other source, to the owner or operator. For the purposes of this paragraph, sub. (4) and ss. 92.07 (2), 92.15 (4) and 823.08 (3) (c) 2., the department of natural resources shall promulgate rules that specify criteria for determining whether cost-sharing is available under s. 281.65 and the department of agriculture, trade and consumer protection shall promulgate rules that specify criteria for determining whether cost-sharing is available under s. 92.14 or from any other source. The rules may not allow a determination that cost-sharing is available to meet local regulations under s. 92.07 (2) or 92.15 that are consistent with or that exceed the performance standards, prohibitions, conservation practices or technical standards under this subsection unless the cost-sharing is at least 70% of the cost of compliance or is from 70% to 90% of the cost of compliance in cases of economic hardship, as defined in the rules.

281.16(4) (4) Application to animal feeding operations. If the department issues a notice of discharge under ch. 283 for an animal feeding operation, the performance standards, prohibitions, conservation practices and technical standards under sub. (3) apply to the animal feeding operation, except that if the animal feeding operation is in existence before October 14, 1997, the performance standards, prohibitions, conservation practices and technical standards only apply if the department determines that cost-sharing is available to the owner or operator of the animal feeding operation under s. 92.14 or 281.65 or from any other source.

281.16 History History: 1997 a. 27; 1999 a. 9; 2009 a. 28; 2011 a. 32.



281.165 Compliance with water quality standards for wetlands.

281.165  Compliance with water quality standards for wetlands.

281.165(1)(1)  Compliance; exemption. An activity shall be considered to comply with the water quality standards that are applicable to wetlands and that are promulgated as rules under s. 281.15 and is exempt from any prohibition, restriction, requirement, permit, license, approval, authorization, fee, notice, hearing, procedure or penalty specified under s. 29.601 (3) or chs. 30, 31, 281, 283, 289 to 292 or 299 or specified under any rule promulgated, order issued or ordinance adopted under any of those sections or chapters, if the activity meets all of the requirements under sub. (2), (3), or (4).

281.165(2) (2) Trempealeau County. Subsection (1) applies to an activity that meets all of the following requirements:

281.165(2)(a) (a) The wetland area that will be affected by the activity is less than 15 acres in size.

281.165(2)(b) (b) The site of the activity is zoned for industrial use and is in the vicinity of a manufacturing facility.

281.165(2)(c) (c) The site of the activity is within the corporate limits of a city on January 1, 1999.

281.165(2)(d) (d) The governing body of the city adopts a resolution stating that the exemption under this section is necessary to protect jobs that exist in the city on the date of the adoption of the resolution or is necessary to promote job creation.

281.165(2)(e) (e) The site of the activity is located in Trempealeau County.

281.165(3) (3) Dunn County.

281.165(3)(a)(a) Subsection (1) applies to an activity that meets the requirements under sub. (2) (c) and (d) and all of the following requirements:

281.165(3)(a)1. 1. The wetland area that will be affected by the activity is no more than 4.2 acres in size.

281.165(3)(a)2. 2. The site of the activity is zoned for technology park use and is in the vicinity of a manufacturing facility.

281.165(3)(a)3. 3. The site of the activity is located in Dunn County.

281.165(3)(b) (b) Before any person engages in the activity described in par. (a), the U.S. Army Corps of Engineers shall have issued a permit for the activity that contains a mitigation plan that requires the creation of at least 1.5 acres of wetland for each acre of wetland affected by the activity.

281.165(4) (4) Village of Ashwaubenon.

281.165(4)(a)(a) Subsection (1) applies to an activity that meets all of the following requirements:

281.165(4)(a)1m. 1m. The wetland area is not subject to federal jurisdiction under 33 USC 1344, and the activity will affect less than 3 acres of that wetland area.

281.165(4)(a)2. 2. The site of the activity is zoned for community business use and is part of a tax incremental district.

281.165(4)(a)3m. 3m. The site of the activity is located in the village of Ashwaubenon in the vicinity of a professional football stadium.

281.165(4)(a)4m. 4m. The person who will engage in the activity shall have provided wetland mitigation at the ratio of at least 1.5 acres of wetland for each acre of wetland affected by the activity. Evidence of the mitigation can be provided by a written affidavit demonstrating a purchase of credits from any of the wetland mitigation banks that are located in the state and that are approved by the department or by an alternative mitigation project approved by the department.

281.165 History History: 1999 a. 9; 2011 a. 6, 118.



281.17 Water quality and quantity; specific regulations.

281.17  Water quality and quantity; specific regulations.

281.17(2)(2) The department shall supervise chemical treatment of waters for the suppression of nuisance-producing organisms that are not regulated by the program established under s. 23.24 (2). It may purchase equipment and may make a charge for the use of the same and for materials furnished, together with a per diem charge for any services performed in such work. The charge shall be sufficient to reimburse the department for the use of the equipment, the actual cost of materials furnished, and the actual cost of the services rendered.

281.17(2m) (2m) In permitting under its authority under sub. (2) the chemical treatment of water for the suppression of mosquito larvae in the cities of Brookfield and La Crosse, the department may not impose as a condition to that permission a requirement that monitoring or additional testing be conducted as to the effectiveness or the impact of the treatment.

281.17(3) (3) The department shall promulgate rules establishing an examining program for the certification of operators of water systems, wastewater treatment plants and septage servicing vehicles operated under a license issued under s. 281.48 (3), setting such standards as the department finds necessary to accomplish the purposes of this chapter and chs. 285 and 289 to 299, including requirements for continuing education. The department may charge applicants a fee for certification, except that the department may not require an individual who is eligible for the veterans fee waiver program under s. 45.44 to pay a fee. All moneys collected under this subsection for the certification of operators of water systems, wastewater treatment plants and septage servicing vehicles shall be credited to the appropriation under s. 20.370 (4) (bL). No person may operate a water systems, wastewater treatment plant or septage servicing vehicle without a valid certificate issued under this subsection. The department may suspend or revoke a certificate issued under this subsection for a violation of any statute or rule relating to the operation of a water system or wastewater treatment plant or to septage servicing, for failure to fulfill the continuing education requirements or as provided under s. 145.20 (5). The owner of any wastewater treatment plant shall be, or shall employ, an operator certified under this subsection who shall be responsible for plant operations, unless the department by rule provides otherwise. In this subsection, "wastewater treatment plant" means a system or plant used to treat industrial wastewater, domestic wastewater or any combination of industrial wastewater and domestic wastewater.

281.17(5) (5) The department may prohibit the installation or use of septic tanks in any area of the state where the department finds that the use of septic tanks would impair water quality. The department shall prescribe alternate methods for waste treatment and disposal in such prohibited areas.

281.17(6) (6) On and after December 31, 1965, the sale and use of nondegradable detergents containing alkyl benzene sulfonate is prohibited in this state.

281.17(7) (7) Discharge of mercury compounds and metallic mercury into the waters of this state by any person shall be limited to fifteen-hundredths of a pound of mercury per day averaged over a 30-day period, and not more than one-half pound in any one day. The department may establish lower maximum discharge limits by rule.

281.17(8) (8)

281.17(8)(a)(a) The department may establish, administer and maintain a safe drinking water program no less stringent than the requirements of the safe drinking water act, 42 USC 300f to 300j-26.

281.17(8)(b) (b) Notwithstanding par. (a) and s. 280.11 (1), the department may not require a municipal water system to provide continuous disinfection of the water that it provides, unless one of the following applies:

281.17(8)(b)1. 1. Continuous disinfection is required under federal law.

281.17(8)(b)2. 2. Water quality data, well construction, or water system construction indicate a potential health hazard.

281.17(9) (9) The department may require owners of water systems to demonstrate the technical, managerial and financial capacity to comply with national primary drinking water regulations under 42 USC 300g-1 and may assist owners of water systems to develop that capacity.

281.17(10) (10)

281.17(10)(a)(a) No person may conduct an activity for which the department denies a water quality certification required by rules promulgated under this subchapter to implement 33 USC 1341 (a).

281.17(10)(b) (b) No person may violate a condition imposed by the department in a water quality certification required by rules promulgated under this subchapter to implement 33 USC 1341 (a).

281.17(10)(c) (c) This subsection does not apply to discharges into wetlands that are subject to regulation under s. 281.36.

281.17 History History: 1995 a. 227 ss. 380, 384, 387, 389, 392, 418, 420; 1995 a. 378 s. 43; 1997 a. 27, 35; 1999 a. 147; 2001 a. 16, 109; 2003 a. 310; 2005 a. 347; 2011 a. 19, 118, 209.

281.17 Annotation Madison's power to forbid chemical treatment of Madison lakes was withdrawn by s. 144.025 (2) (i) [now 281.17 (2)]. Wisconsin Environmental Decade, Inc. v. DNR, 85 Wis. 2d 518, 271 N.W.2d 69 (1978).

281.17 Annotation A municipality has no jurisdiction over chemical treatment of waters to suppress aquatic nuisances. The department is granted statewide supervision over aquatic nuisance control under s. 144.025 (2) (i) [now 281.17 (2)]. Applications for permits to chemically treat aquatic nuisances under s. 144.025 (2) (i) may be denied even though statutory and regulatory requirements have been met if such chemical treatment would be counter-productive in achieving the goals set out in s. 144.025 (1). 63 Atty. Gen. 260.



281.19 Orders.

281.19  Orders.

281.19(1)(1) The department may issue general orders, and adopt rules applicable throughout the state for the construction, installation, use and operation of practicable and available systems, methods and means for preventing and abating pollution of the waters of the state. Such general orders and rules shall be issued only after an opportunity to be heard thereon has been afforded to interested parties.

281.19(2) (2)

281.19(2)(a)(a) The department may issue special orders directing particular owners to remedy violations of the safe drinking water program under s. 281.17 (8) and (9) or to secure such operating results toward the control of pollution of the waters of the state as the department prescribes, within a specified time. Pending efforts to comply with any order, the department may permit continuance of operations on such conditions as it prescribes. If any owner cannot comply with an order within the time specified, the owner may, before the date set in the order, petition the department to modify the order. The department may modify the order, specifying in writing the reasons therefor. If any order is not complied with within the time period specified, the department shall immediately notify the attorney general of this fact. After receiving the notice, the attorney general shall commence an action under s. 299.95.

281.19(2)(b) (b) The department may issue temporary emergency orders without prior hearing when the department determines that the protection of the public health necessitates such immediate action. Such emergency orders shall take effect at such time as the department determines. As soon as is practicable, the department shall hold a public hearing after which it may modify or rescind the temporary emergency order or issue a special order under par. (a).

281.19(3) (3) The department shall make investigations and inspections to insure compliance with any general or special order or rule which it issues. In the exercise of this power the department may require the submission and approval of plans for the installation of systems and devices for handling, treating or disposing of any wastes.

281.19(4) (4) The department may, under s. 254.59, order or cause the abatement of any nuisance affecting the waters of the state.

281.19(5) (5) If the department finds that a system or plant tends to create a nuisance or menace to health or comfort, it shall order the owner or the person in charge to secure such operating results as the department prescribes, within a specified time. If the order is not complied with, the department may order designated changes in operation, and if necessary, alterations or extension to the system or plant, or a new system or plant. If the department finds that the absence of a municipal system or plant tends to create a nuisance or menace to health or comfort, it may order the city, village, town or town sanitary district embracing the area where such conditions exist to prepare and file complete plans of a corrective system as provided by s. 281.41, and to construct such system within a specified time.

281.19(6) (6) Orders issued by the department shall be signed by the person designated by the board.

281.19(7) (7) In cases of noncompliance with any order issued under sub. (2) or (5) or s. 281.20 (1), the department may take the action directed by the order, and collect the costs thereof from the owner to whom the order was directed. The department shall have all the necessary powers needed to carry out this subsection including powers granted municipalities under ss. 66.0821 and 200.01 to 200.15. It shall also be eligible for financial assistance under ss. 281.55, 281.57, 281.58 and 281.59.

281.19(8) (8) Any owner or other person in interest may secure a review of the necessity for and reasonableness of any order of the department under this section or s. 281.20 in the following manner:

281.19(8)(a) (a) They shall first file with the department a verified petition setting forth specifically the modification or change desired in such order. Such petition must be filed within 60 days of the issuance of the orders sought to be reviewed. Upon receipt of such a petition the department shall order a public hearing thereon and make such further investigations as it shall deem advisable. Pending such review and hearing, the department may suspend such orders under terms and conditions to be fixed by the department on application of any such petitioner. The department shall affirm, repeal or change the order in question within 60 days after the close of the hearing on the petition.

281.19(8)(b) (b) The determination of the department shall be subject to review as provided in ch. 227.

281.19 History History: 1995 a. 227 ss. 378, 379, 381, 386, 388, 390, 391, 397, 987; 1997 a. 27, 193; 1999 a. 32; 1999 a. 150 s. 672.

281.19 Annotation The DNR is authorized, not required, to set standards for sewer extension approvals and may process sewer extension applications on a case by case basis under s. 144.025 (2) (c) [now s. 281.19 (1)]. Wisconsin Environmental Decade, Inc. v. DNR, 82 Wis. 2d 97, 260 N.W.2d 674 (1978).

281.19 Annotation The DNR has the authority to order a municipality to construct a public water supply upon a finding that the absence of a public water supply constitutes a nuisance or menace to health or comfort, even if the electors of the municipality vote against construction in a referendum. 60 Atty. Gen. 523.



281.20 Orders; nonpoint source pollution.

281.20  Orders; nonpoint source pollution.

281.20(1) (1) Under the procedure specified in sub. (3), the department may do any of the following:

281.20(1)(a) (a) Order or cause the abatement of pollution which the department, in consultation with the department of agriculture, trade and consumer protection if the source is agricultural, has determined to be significant and caused by a nonpoint source, as defined in s. 281.65 (2) (b), including pollution which causes the violation of a water quality standard, pollution which significantly impairs aquatic habitat or organisms, pollution which restricts navigation due to sedimentation, pollution which is deleterious to human health or pollution which otherwise significantly impairs water quality, except that under this paragraph the department may not order or cause the abatement of any pollution caused primarily by animal waste or of pollution from an agricultural source that is located in a priority watershed or priority lake area unless the source is designated as a critical site in a priority watershed or priority lake plan under s. 281.65 (5m) or a modification to such a plan under s. 281.65 (5s).

281.20(1)(b) (b) If it provided notice under s. 281.65 (5w), order the owner or operator of a source that is designated as a critical site in a priority watershed or priority lake plan under s. 281.65 (5m) or in a modification to such a plan under s. 281.65 (5s) to implement best management practices, but not with respect to any pollution caused primarily by animal waste.

281.20(3) (3)

281.20(3)(a)(a)

281.20(3)(a)1.1. If the department determines that it is authorized to issue an order under sub. (1) (a) to abate pollution caused by a nonpoint source, the department shall send a written notice of intent to issue the order to abate the pollution to the person whom the department determines to be responsible for the nonpoint source.

281.20(3)(a)2. 2. If the department determines under sub. (1) (b) that an owner or operator is required to implement best management practices in a priority watershed or priority lake area, the department shall send a written notice of intent to issue an order to implement the designated best management practices to the owner or operator.

281.20(3)(a)3. 3. The notice of intent to issue an order shall describe the department's findings and intent, and shall include a date by which that person is required to abate the pollution or implement the best management practices. That date shall be at least one year after the date of the notice unless the department determines that the pollution is causing or will cause severe water quality degradation that could be mitigated or prevented by abatement action taken in less than one year. In its determination under this subsection, the department shall consider the nature of the actual or potential damage caused by the pollution and the feasibility of measures to abate that pollution.

281.20(3)(b) (b) If the nonpoint source that is the subject of a notice under par. (a) is agricultural, the department shall send the notice to the land conservation committee created under s. 92.06 of any county in which the source is located. If the notice is issued under par. (a) 2., the land conservation committee may disapprove issuance of an order within 60 days after the department issues the notice of intent to issue the order.

281.20(3)(c) (c) If the nonpoint source which is the subject of a notice under par. (a) is agricultural, the department shall send the notice to the department of agriculture, trade and consumer protection. The department of agriculture, trade and consumer protection shall do all of the following:

281.20(3)(c)1. 1. Upon receipt of the notice and in cooperation with the land conservation committee, provide to the person whom the department has determined to be responsible for the nonpoint source under sub. (1) (a) a listing of management practices which, if followed, would reduce pollution to an amount determined to be acceptable by the department, in consultation with either the department of agriculture, trade and consumer protection or the land conservation committee. The list shall, with reasonable limits, set forth all of the options which are available to the person to reduce pollution to that amount of pollution. The department of agriculture, trade and consumer protection shall provide to each person receiving a notice an explanation of financial aids and technical assistance which may be available to the person for the abatement of pollution or the implementation of best management practices from the department of agriculture, trade and consumer protection under s. 92.14 and from other sources.

281.20(3)(c)2. 2. Issue a report to the department within one year after the date of the notice describing the actions taken by the person receiving the notice and a recommendation as to whether the department should issue an order to abate the pollution or implement the best management practices. Notwithstanding par. (a), the department may not issue an order until the department receives that report unless the department determines that the pollution is causing or will cause severe water quality degradation which could be mitigated or prevented by abatement action taken in less than one year and unless the department of agriculture, trade and consumer protection files a concurring determination in writing with the department within 30 days after receiving notice of the department's determination.

281.20(3)(d) (d) The department may issue a temporary emergency order prior to issuing a notice under par. (a) if all of the following apply:

281.20(3)(d)1. 1. The department determines that the pollution is causing or will cause severe water quality degradation.

281.20(3)(d)2. 2. The abatement action required by the order does not involve a capital expenditure.

281.20(3)(d)3. 3. If the nonpoint source is agricultural, the department provides a copy of the temporary emergency order to the department of agriculture, trade and consumer protection and to the land conservation committee created under s. 92.06 in every county in which the nonpoint source is located.

281.20(3)(d)4. 4. As soon as practicable after issuing the temporary emergency order, the department issues a written notice of intent to issue an order under pars. (a) and (b) or rescinds the temporary emergency order.

281.20(5) (5)

281.20(5)(a)(a) Except as provided in par. (c), if the department issues a notice under sub. (3) (a) 2., the source is agricultural and no land conservation committee disapproves the proposed order under sub. (3) (b), the owner or operator of the critical site may obtain a review of the proposed order by filing a written request with the land and water conservation board within 60 days after the expiration of the time limit under sub. (3) (b). If the land conservation committee of any county in which a source is located disapproves of a proposed order under sub. (3) (b), the department may obtain a review of that disapproval by filing a written request with the land and water conservation board within 60 days after receiving the decision of the land conservation committee.

281.20(5)(b) (b) The owner or operator of a critical site may request a contested case hearing under ch. 227 to review the decision of the land and water conservation board under par. (a) by filing a written request with the department within 60 days after receiving an adverse decision of the land and water conservation board.

281.20(5)(c) (c) The owner or operator of a critical site who obtains review of the critical site determination under any or all of the review procedures in s. 281.65 (7) may not obtain review of a proposed order under this subsection.

281.20 History History: 1995 a. 227 ss. 393, 394, 395.



281.31 Navigable waters protection law.

281.31  Navigable waters protection law.

281.31(1) (1) To aid in the fulfillment of the state's role as trustee of its navigable waters and to promote public health, safety, convenience and general welfare, it is declared to be in the public interest to make studies, establish policies, make plans and authorize municipal shoreland zoning regulations for the efficient use, conservation, development and protection of this state's water resources. The regulations shall relate to lands under, abutting or lying close to navigable waters. The purposes of the regulations shall be to further the maintenance of safe and healthful conditions; prevent and control water pollution; protect spawning grounds, fish and aquatic life; control building sites, placement of structure and land uses and reserve shore cover and natural beauty.

281.31(2) (2) In this section, unless the context clearly requires otherwise:

281.31(2)(c) (c) "Municipality" or "municipal" means a county, village or city.

281.31(2)(d) (d) "Navigable water" or "navigable waters" means Lake Superior, Lake Michigan, all natural inland lakes within this state and all streams, ponds, sloughs, flowages and other waters within the territorial limits of this state, including the Wisconsin portion of boundary waters, which are navigable under the laws of this state.

281.31(2)(e) (e) "Regulation" means ordinances enacted under ss. 59.692, 61.351, 61.353, 62.23 (7), 62.231, and 62.233 and refers to subdivision and zoning regulations which include control of uses of lands under, abutting, or lying close to navigable waters for the purposes specified in sub. (1), pursuant to any of the zoning and subdivision control powers delegated by law to cities, villages, and counties.

281.31(2)(f) (f) "Shorelands" means the lands specified under par. (e) and s. 59.692 (1) (b).

281.31(2)(g) (g) "Water resources," where the term is used in reference to studies, plans, collection of publications on water and inquiries about water, means all water whether in the air, on the earth's surface or under the earth's surface. "Water resources" as used in connection with the regulatory functions under this section means navigable waters.

281.31(2m) (2m) Notwithstanding any other provision of law or administrative rule, a shoreland zoning ordinance required under s. 59.692, a construction site erosion control and storm water management zoning ordinance authorized under s. 59.693, 60.627, 61.354 or 62.234 or a wetland zoning ordinance required under s. 61.351 or 62.231 does not apply to lands adjacent to farm drainage ditches if:

281.31(2m)(a) (a) Such lands are not adjacent to a natural navigable stream or river;

281.31(2m)(b) (b) Those parts of the drainage ditches adjacent to these lands were nonnavigable streams before ditching; and

281.31(2m)(c) (c) Such lands are maintained in nonstructural agricultural use.

281.31(3) (3)

281.31(3)(a)(a) The department shall coordinate the activities of the several state agencies in managing and regulating water resources.

281.31(3)(b) (b) The department shall make studies, establish policies and make plans for the efficient use, conservation, development and protection of the state's water resources and:

281.31(3)(b)1. 1. On the basis of these studies and plans make recommendations to existing state agencies relative to their water resource activities.

281.31(3)(b)2. 2. Locate and maintain information relating to the state's water resources. The department shall collect pertinent data available from state, regional and federal agencies, the University of Wisconsin, local units of government and other sources.

281.31(3)(b)3. 3. Serve as a clearinghouse for information relating to water resources including referring citizens and local units of government to the appropriate sources for advice and assistance in connection with particular water use problems.

281.31(5) (5)

281.31(5)(a)(a) The department shall prepare a comprehensive plan as a guide for the application of municipal ordinances regulating navigable waters and their shorelands as defined in this section for the preventive control of pollution. The plan shall be based on a use classification of navigable waters and their shorelands throughout the state or within counties and shall be governed by the following general standards:

281.31(5)(a)1. 1. Domestic uses shall be generally preferred.

281.31(5)(a)2. 2. Uses not inherently a source of pollution within an area shall be preferred over uses that are or may be a pollution source.

281.31(5)(a)3. 3. Areas in which the existing or potential economic value of public, recreational or similar uses exceeds the existing or potential economic value of any other use shall be classified primarily on the basis of the higher economic use value.

281.31(5)(a)4. 4. Use locations within an area tending to minimize the possibility of pollution shall be preferred over use locations tending to increase that possibility.

281.31(5)(a)5. 5. Use dispersions within an area shall be preferred over concentrations of uses or their undue proximity to each other.

281.31(5)(b) (b) The department shall apply to the plan the standards and criteria set forth in sub. (6).

281.31(6) (6) Within the purposes of sub. (1) the department shall prepare and provide to municipalities general recommended standards and criteria for navigable water protection studies and planning and for navigable water protection regulations and their administration. Such standards and criteria shall give particular attention to safe and healthful conditions for the enjoyment of aquatic recreation; the demands of water traffic, boating and water sports; the capability of the water resource; requirements necessary to assure proper operation of septic tank disposal fields near navigable waters; building setbacks from the water; preservation of shore growth and cover; conservancy uses for low lying lands; shoreland layout for residential and commercial development; suggested regulations and suggestions for the effective administration and enforcement of such regulations.

281.31(7) (7) The department, the municipalities and all state agencies shall mutually cooperate to accomplish the objective of this section. To that end, the department shall consult with the governing bodies of municipalities to secure voluntary uniformity of regulations, so far as practicable, and shall extend all possible assistance therefor.

281.31(8) (8) This section and ss. 59.692, 61.351, 61.353, 62.231, and 62.233 shall be construed together to accomplish the purposes and objective of this section.

281.31(9) (9) Sections 30.50 to 30.80 are not affected or superseded by this section.

281.31(10) (10) A person aggrieved by an order or decision of the department under this section may cause its review under ch. 227.

281.31 History History: 1975 c. 232; 1977 c. 29; 1981 c. 330, 339; 1983 a. 189, 416; 1993 a. 246; 1995 a. 201; 1995 a. 227 s. 432; Stats. 1995 s. 281.31; 2013 a. 80; s. 35.17 correction in (2) (e).

281.31 Annotation A prohibition against filling in wetlands pursuant to an ordinance adopted under ss. 59.971 and 144.26 [now 59.692 and 281.31] does not amount to an unconstitutional taking of property. Police powers and eminent domain are discussed. Just v. Marinette County, 56 Wis. 2d 7, 201 N.W.2d 761 (1972).

281.31 Annotation The concept that an owner of real property can, in all cases, do as he or she pleases with his or her property is no longer in harmony with the realities of society. The "reasonable use" rule codified in the second Restatement of the Law of Torts is adopted. State v. Deetz, 66 Wis. 2d 1, 224 N.W.2d 407 (1974).

281.31 Annotation By enactment of this section and s. 59.692, the legislature intended that towns would not have authority to regulate shorelands except where such regulation fell within the language of s. 59.692 (2) (b). That statutory scheme does not distinguish between towns with village powers and those without. Hegwood v. Town of Eagle Zoning Board of Appeals, 2013 WI App 118, ___ Wis. 2d ___, ___ N.W.2d ___, 12-2058.

281.31 Annotation A drainage board is subject to shoreland zoning ordinances, as is any other person. Navigable drainage ditches are within the jurisdiction of the department of natural resources under s. 144.26 (2) (d) [now s. 281.31 (2) (d)]. 63 Atty. Gen. 355.

281.31 Annotation The necessity of zoning variance or amendments notice to the Wisconsin department of natural resources under the shoreland zoning and navigable waters protection acts. Whipple, 57 MLR 25.

281.31 Annotation The public trust doctrine. 59 MLR 787.

281.31 Annotation Water quality protection for inland lakes in Wisconsin; a comprehensive approach to water pollution. Kusler, 1970 WLR 35.

281.31 Annotation Land as property; changing concepts. Large, 1973 WLR 1039.

281.31 Annotation Wisconsin's Shoreland Management Program: An Assessment With Implications for Effective Natural Resources Management and Protection. Kuczenski. 1999 WLR 273.



281.33 Construction site erosion control and storm water management.

281.33  Construction site erosion control and storm water management.

281.33(1)(1)  Objectives. To aid in the fulfillment of the state's role as trustee of its navigable waters, to promote public health, safety and general welfare and to protect natural resources, it is declared to be in the public interest to make studies, establish policies, make plans, authorize municipal construction site erosion control and storm water management zoning ordinances for the efficient use, conservation, development and protection of this state's groundwater, surface water, soil and related resources and establish a state storm water management plan for the efficient use, conservation, development and protection of this state's groundwater, surface water, soil and related resources while at the same time encouraging sound economic growth in this state. The purposes of the municipal ordinances and state plan shall be to further the maintenance of safe and healthful conditions; prevent and control water pollution; prevent and control soil erosion; prevent and control the adverse effects of storm water; protect spawning grounds, fish and aquatic life; control building sites, placement of structures and land uses; preserve ground cover and scenic beauty; and promote sound economic growth.

281.33(2) (2) State storm water management plan. The department, in consultation with the department of safety and professional services, shall promulgate by rule a state storm water management plan. This state plan is applicable to activities contracted for or conducted by any agency, as defined under s. 227.01 (1) but also including the office of district attorney, unless that agency enters into a memorandum of understanding with the department of natural resources in which that agency agrees to regulate activities related to storm water management. The department shall coordinate the activities of agencies, as defined under s. 227.01 (1), in storm water management and make recommendations to these agencies concerning activities related to storm water management.

281.33(3) (3) Standards related to storm water and certain construction activities.

281.33(3)(a)(a)

281.33(3)(a)1.1. Except as restricted under subd. 2., the department shall establish by rule uniform statewide standards for all of the following:

281.33(3)(a)1.a. a. Activities related to construction site erosion control at sites that have a land disturbance that is one acre or more in area.

281.33(3)(a)1.b. b. Activities related to construction site erosion control at sites that have a land disturbance that is less than one acre and to which ss. 101.1206 and 101.653 do not apply.

281.33(3)(a)1.c. c. Storm water management.

281.33(3)(a)2. 2. The department, in cooperation with the department of transportation, shall establish by rule uniform statewide standards for activities related to construction site erosion control and storm water management if those activities concern street, highway, road or bridge construction, enlargement, relocation or reconstruction.

281.33(3)(a)3. 3. Uniform statewide standards for storm water management established under this paragraph are applicable to the state plan under sub. (2). The department shall require a city, village, town, or county to comply with uniform statewide standards established under this paragraph for any construction site erosion control and storm water management zoning ordinance enacted under s. 59.693, 60.627, 61.354 or 62.234.

281.33(3)(a)4. 4. The department shall identify low-cost practices which would enable a person to comply with these uniform statewide standards.

281.33(3)(b) (b) The uniform statewide standards for construction site erosion control at sites described in par. (a) 1. a. and b. shall provide for the regulation of any construction activity, at such a site, that:

281.33(3)(b)1. 1. Involves the grading, removal of protective ground cover or vegetation, excavation, land filling or other land disturbing activity which affects an area of 4,000 square feet or more.

281.33(3)(b)2. 2. Involves the excavation or filling or a combination of excavation and filling which affects 400 cubic yards or more of dirt, sand or other excavation or fill material.

281.33(3)(b)3. 3. Involves street, highway, road or bridge construction, enlargement, relocation or reconstruction.

281.33(3)(b)4. 4. Involves the laying, repairing, replacing or enlarging of an underground pipe or facility for a distance of 300 feet or more.

281.33(3)(b)5. 5. Requires a subdivision plat approval or a certified survey.

281.33(3)(c) (c) The uniform statewide standards for storm water management shall provide for the regulation of any construction activity which:

281.33(3)(c)1. 1. Is a residential development with a gross aggregate area of 5 acres or more.

281.33(3)(c)2. 2. Is a residential development with a gross aggregate area of 3 acres or more with at least 1.5 acres of impervious surfaces.

281.33(3)(c)3. 3. Is a development other than a residential development with a gross aggregate area of 3 acres or more.

281.33(3)(c)4. 4. Is likely to result in storm water runoff which exceeds the safe capacity of the existing drainage facilities or receiving body of water, which causes undue channel erosion, which increases water pollution by scouring or the transportation of particulate matter or which endangers downstream property.

281.33(3)(d) (d) If the department determines that rules promulgated under s. 281.16 (2) prescribe performance standards that meet the requirements for establishing uniform statewide standards under this subsection, the department's rules promulgated under s. 281.16 (2) satisfy the rule-making requirements under this subsection and shall apply as if they were promulgated under this subsection.

281.33(3m) (3m) Requirements for ordinances. A city, village, town, or county may enact an ordinance regulating the conduct regulated under this section only if the ordinance strictly conforms with uniform statewide standards established under sub. (3).

281.33(4) (4) Model ordinances; state plan; distribution. The department shall prepare a model zoning ordinance for construction site erosion control at sites described in sub. (3) (a) 1. a. and b. and for storm water management in the form of an administrative rule. The model ordinance is subject to s. 227.19 and other provisions of ch. 227 in the same manner as other administrative rules. Following the promulgation of the model ordinance as a rule, the department shall distribute a copy of the model ordinance to any city, village, town or county that submits a request. The department shall distribute a copy of the state plan to any agency which submits a request.

281.33(5) (5) Cooperation. The department, the municipalities, and all state agencies shall cooperate to accomplish the objective of this section. To that end, the department shall consult with the governing bodies of municipalities to secure uniformity of regulations, shall prepare model ordinances under sub. (4), shall extend assistance to municipalities under this section, shall prepare the plan under sub. (2), shall obtain uniformity through the implementation of this plan and the utilization of memoranda of understanding which are substantially similar to the plan, and shall extend assistance to agencies under this section.

281.33(6) (6) Exceptions.

281.33(6)(a)(a) Notwithstanding subs. (3) and (3m), a city, village, town, or county may enact and enforce provisions of an ordinance that are stricter than the uniform standards for storm water management established by the department under this section if the stricter provisions are necessary to do any of the following:

281.33(6)(a)1. 1. Control storm water quantity or control flooding.

281.33(6)(a)2. 2. Comply with federally approved total maximum daily load requirements.

281.33(6)(b) (b) Subsection (3m) does not apply to provisions of an ordinance enacted by a city, village, town, or county if the provisions of the ordinance regulate storm water management relating to existing development or redevelopment, as defined in NR 151.002, Wis. Adm. Code.

281.33 History History: 1983 a. 416; Stats. 1983 s. 144.265; 1983 a. 538 s. 150; Stats. 1983 s. 144.266; 1985 a. 182 s. 57; 1987 a. 27; 1989 a. 31; 1993 a. 16, 246; 1995 a. 27 ss. 4303cm, 9116 (5); 1995 a. 201; 1995 a. 227 s. 434; Stats. 1995 s. 281.33; 2009 a. 28 ss. 2075d to 2075j, 2576n, 2576p; 2011 a. 32; 2013 a. 20.



281.34 Groundwater withdrawals.

281.34  Groundwater withdrawals.

281.34(1) (1)  Definitions. In this section:

281.34(1)(a) (a) "Groundwater protection area" means an area within 1,200 feet of any of the following:

281.34(1)(a)1. 1. An outstanding resource water identified under s. 281.15 that is not a trout stream.

281.34(1)(a)2. 2. An exceptional resource water identified under s. 281.15 that is not a trout stream.

281.34(1)(a)3. 3. A class I, class II, or class III trout stream, other than a class I, class II, or class III trout stream that is a farm drainage ditch with no prior stream history, as identified under sub. (8) (a).

281.34(1)(b) (b) "High capacity well" means a well that, together with all other wells on the same property, has a capacity of more than 100,000 gallons per day.

281.34(1)(c) (c) "Local governmental unit" means a city, village, town, county, town sanitary district, utility district under s. 66.0827 that provides water, public inland lake protection and rehabilitation district that has town sanitary district powers under s. 33.22 (3), joint local water authority created under s. 66.0823, or municipal water district under s. 198.22.

281.34(1)(d) (d) "Owner" means a person who owns property on which a well is located or proposed to be located or the designated representative of such a person.

281.34(1)(e) (e) "Potentiometric surface" means a measure of pressure of groundwater in an aquifer based on the level to which groundwater will rise in a well placed in the aquifer.

281.34(1)(f) (f) "Spring" means an area of concentrated groundwater discharge occurring at the surface of the land that results in a flow of at least one cubic foot per second at least 80 percent of the time.

281.34(1)(g) (g) "Water loss" means a loss of water from the basin from which it is withdrawn as a result of interbasin diversion or consumptive use or both.

281.34(1)(h) (h) "Well" means any drillhole or other excavation or opening deeper than it is wide that extends more than 10 feet below the ground surface and is constructed for the purpose of obtaining groundwater.

281.34(2) (2) Approval required for high capacity wells. An owner shall apply to the department for approval before construction of a high capacity well begins. No person may construct or withdraw water from a high capacity well without the approval of the department under this section or under s. 281.17 (1), 2001 stats. An owner applying for approval under this subsection shall pay a fee of $500.

281.34(2m) (2m) Temporary dewatering wells. The department shall issue a single approval under sub. (2) for all high capacity wells constructed for one project, as determined by the department, for temporary dewatering of a construction site, including a construction site for a building, road, or utility. The department shall provide for amendments to a project under this subsection. A person applying for approval of high capacity wells for a project under this subsection is only required to pay one $500 fee.

281.34(3) (3) Notification required for other wells.

281.34(3)(a)(a) An owner shall notify the department of the location of a well that is not a high capacity well before construction of the well begins. An owner notifying the department under this subsection shall pay a fee of $50.

281.34(3)(b) (b) The department may appoint any person who is not an employee of the department as the department's agent to accept and process notifications and collect the fees under par. (a).

281.34(3)(c) (c) Any person, including the department, who accepts and processes a well notification under par. (a) shall collect in addition to the fee under par. (a) a processing fee of 50 cents. An agent appointed under par. (b) may retain the processing fee to compensate the agent for the agent's services in accepting and processing the notification.

281.34(4) (4) Environmental review.

281.34(4)(a)(a) The department shall review an application for approval of any of the following using the environmental review process in its rules promulgated under s. 1.11:

281.34(4)(a)1. 1. A high capacity well that is located in a groundwater protection area.

281.34(4)(a)2. 2. A high capacity well with a water loss of more than 95 percent of the amount of water withdrawn.

281.34(4)(a)3. 3. A high capacity well that may have a significant environmental impact on a spring.

281.34(4)(b) (b) If, under sub. (5) (b), (c), or (d), the department requests an environmental impact report under s. 23.11 (5) for a proposed high capacity well, the department may only request information in that report that relates to the decisions that the department makes under this section related to the proposed high capacity well.

281.34(5) (5) Standards and conditions for approval.

281.34(5)(a)(a) Public water supply. If the department determines that a proposed high capacity well may impair the water supply of a public utility engaged in furnishing water to or for the public, the department may not approve the high capacity well unless it is able to include and includes in the approval conditions, which may include conditions as to location, depth, pumping capacity, rate of flow, and ultimate use, that will ensure that the water supply of the public utility will not be impaired.

281.34(5)(b) (b) Groundwater protection area.

281.34(5)(b)1.1. Except as provided in subd. 2., if the department determines, under the environmental review process in sub. (4), that an environmental impact report under s. 23.11 (5) must be prepared for a proposed high capacity well located in a groundwater protection area, the department may not approve the high capacity well unless it is able to include and includes in the approval conditions, which may include conditions as to location, depth, pumping capacity, rate of flow, and ultimate use, that ensure that the high capacity well does not cause significant environmental impact.

281.34(5)(b)2. 2. Subdivision 1. does not apply to a proposed high capacity well that is located in a groundwater protection area and that is a water supply for a public utility engaged in supplying water to or for the public, if the department determines that there is no other reasonable alternative location for a well and is able to include and includes in the approval conditions, which may include conditions as to location, depth, pumping capacity, rate of flow, and ultimate use, that ensure that the environmental impact of the well is balanced by the public benefit of the well related to public health and safety.

281.34(5)(c) (c) High water loss. If the department determines, under the environmental review process in sub. (4), that an environmental impact report under s. 23.11 (5) must be prepared for a proposed high capacity well with a water loss of more than 95 percent of the amount of water withdrawn, the department may not approve the high capacity well unless it is able to include and includes in the approval conditions, which may include conditions as to location, depth, pumping capacity, rate of flow, and ultimate use, that ensure that the high capacity well does not cause significant environmental impact.

281.34(5)(d) (d) Impact on a spring.

281.34(5)(d)1.1. Except as provided in subd. 2., if the department determines, under the environmental review process in sub. (4), that an environmental impact report under s. 23.11 (5) must be prepared for a proposed high capacity well that may have a significant environmental impact on a spring, the department may not approve the high capacity well unless it is able to include and includes in the approval conditions, which may include conditions as to location, depth, pumping capacity, rate of flow, and ultimate use, that ensure that the high capacity well does not cause significant environmental impact.

281.34(5)(d)2. 2. Subdivision 1. does not apply to a proposed high capacity well that may have a significant environmental impact on a spring and that is a water supply for a public utility engaged in supplying water to or for the public, if the department determines that there is no other reasonable alternative location for a well and is able to include and includes in the approval conditions, which may include conditions as to location, depth, pumping capacity, rate of flow, and ultimate use, that ensure that the environmental impact of the well is balanced by the public benefit of the well related to public health and safety.

281.34(5)(dm) (dm) Water supply service area plan. If a proposed high capacity well is covered by an approved water supply service area plan under s. 281.348, the department may not approve the high capacity well unless it is consistent with that plan.

281.34(5)(e) (e) All high capacity wells.

281.34(5)(e)1.1. If s. 281.35 (4) applies to a proposed high capacity well, the department shall include in the approval conditions that ensure that the high capacity well complies with s. 281.35 (4) to (6).

281.34(5)(e)2. 2. The department shall include in the approval for each high capacity well requirements that the owner identify the location of the high capacity well and submit an annual pumping report.

281.34(5m) (5m) Consideration of cumulative impacts. No person may challenge an approval, or an application for approval, of a high capacity well based on the lack of consideration of the cumulative environmental impacts of that high capacity well together with existing wells.

281.34(6) (6) Preexisting high capacity wells.

281.34(6)(a)(a) The owner of a high capacity well for which the department issued an approval under s. 281.17 (1), 2001 stats., shall provide to the department information concerning the location of the well and an annual pumping report.

281.34(6)(b) (b) The department shall promulgate rules specifying the date and method by which owners of high capacity wells shall comply with par. (a).

281.34(7) (7) Modifying and rescinding approvals for high capacity wells. The approval of a high capacity well issued under this section or under s. 281.17 (1), 2001 stats., remains in effect unless the department modifies or rescinds the approval because the high capacity well or the use of the high capacity well is not in conformance with standards or conditions applicable to the approval of the high capacity well.

281.34(8) (8) Groundwater protection areas.

281.34(8)(a)(a) The department shall promulgate rules identifying class I, class II, and class III trout streams for the purposes of this section. The department shall identify as a class I trout stream a stream or portion of a stream with a self-sustaining population of trout. The department shall identify as a class II trout stream a stream or portion of a stream that contains a population of trout made up of one or more age groups, above the age one year, in sufficient numbers to indicate substantial survival from one year to the next but in which stocking is necessary to fully utilize the available trout habitat or to sustain the fishery. The department shall identify as a class III trout stream a stream or portion of a stream that has marginal trout habitat with no natural reproduction of trout occurring, requiring annual stocking of trout to provide trout fishing, and generally without carryover of trout from one year to the next. In the rules under this paragraph, the department shall identify any class I, class II, or class III trout stream that is a farm drainage ditch with no prior stream history.

281.34(8)(b) (b) The department shall create accurate images of groundwater protection areas.

281.34(8)(c) (c) A person who proposes to construct a high capacity well may request the department to determine whether the proposed location of the high capacity well is within a groundwater protection area.

281.34(8)(d) (d) The department shall administer a program to mitigate the effects of wells constructed before May 7, 2004, that are located in groundwater protection areas. Mitigation may include abandonment of wells and replacement of wells, if necessary, and management strategies. Under the mitigation program, the department may order the owner of a well constructed before May 7, 2004, that is located in a groundwater protection area to undertake mitigation but only if the department provides funding for the full cost of the mitigation, except that full funding is not required if the department is authorized under ch. 280 to require the well to be abandoned because of issues regarding public health.

281.34(9) (9) Groundwater management areas.

281.34(9)(a)(a) The department shall, by rule, designate 2 groundwater management areas including and surrounding Brown County and Waukesha County consisting of the entire area of each city, village, and town at least a portion of which is within the area in which, on May 7, 2004, the groundwater potentiometric surface has been reduced 150 feet or more from the level at which the potentiometric surface would be if no groundwater had been pumped.

281.34(9)(b) (b) The department shall assist local governmental units and regional planning commissions in groundwater management areas designated under par. (a) by providing advice, incentives, and funding for research and planning related to groundwater management.

281.34(9)(c) (c) If the groundwater advisory committee created under 2003 Wisconsin Act 310, section 15 (2) (b) does not issue the report under 2003 Wisconsin Act 310, section 15 (2) (e) by January 1, 2007, the department shall promulgate rules using its authority under ss. 281.12 (1) and 281.35 to address the management of groundwater in groundwater management areas.

281.34(9)(d) (d) If the department promulgates rules under par. (c) and the rules require mitigation in the same or a similar manner as under sub. (8) (d), the department may not require mitigation for a well under the rules unless the department provides funding for the full cost of the mitigation, except that full funding is not required if the department is authorized under ch. 280 to require the well to be abandoned because of issues regarding public health.

281.34(10) (10) Research and monitoring. To aid in the administration of this section the department shall, with the advice of the groundwater coordinating council, conduct monitoring and research related to all of the following:

281.34(10)(a) (a) Interaction of groundwater and surface water.

281.34(10)(b) (b) Characterization of groundwater resources.

281.34(10)(c) (c) Strategies for managing water.

281.34 History History: 2003 a. 310; 2007 a. 227; 2009 a. 28; 2013 a. 20.

281.34 Annotation Through ss. 281.11 and 281.12, the legislature has delegated the state's public trust duties to the DNR in the context of its regulation of high capacity wells and their potential effect on navigable waters. For all proposed high capacity wells, the legislature has expressly granted the DNR the authority and a general duty to review all permit applications and to decide whether to issue the permit, to issue the permit with conditions, or to deny the application, which provides the DNR with the discretion to undertake the review it deems necessary for all proposed high capacity wells, including the authority and a general duty to consider the environmental impact of a proposed high capacity well on waters of the state. Lake Beulah Management District v. DNR, 2011 WI 54, 335 Wis. 2d 47, 799 N.W.2d 73, 08-3170.

281.34 Annotation There is nothing in either s. 281.34 or 281.35 that limits the DNR's authority to consider the environmental impacts of a proposed high capacity well, nor is there any language in subchapter II of Wis. Stat. ch. 281 that requires the DNR to issue a permit for a well if the statutory requirements are met and no formal review or findings are required. There being no language expressly revoking or limiting the DNR's authority and general duty to protect and manage waters of the state, the DNR retains such authority and general duty to consider whether a proposed high capacity well may impact waters of the state. Lake Beulah Management District v. DNR, 2011 WI 54, 335 Wis. 2d 47, 799 N.W.2d 73, 08-3170.

281.34 Annotation The DNR is required to consider the environmental impact of a proposed high capacity well when presented with sufficient concrete, scientific evidence of potential harm to waters of the state. Upon what evidence, and under what circumstances, that duty is triggered is a highly fact-specific matter that depends upon the information submitted by the well owner in the well permit application and any other information submitted to the DNR decision makers. The DNR should use both its expertise in water resources management and its discretion to determine whether its duty as trustee of public trust resources is implicated by a proposed high capacity well permit application such that it has an obligation to consider environmental concerns. Lake Beulah Management District v. DNR, 2011 WI 54, 335 Wis. 2d 47, 799 N.W.2d 73, 08-3170.



281.343 Great Lakes — St. Lawrence River Basin Water Resources Compact.

281.343  Great Lakes — St. Lawrence River Basin Water Resources Compact.

281.343(1) (1)  Legislative determination. The legislature determines that it is in the interests of this state to ratify the Great Lakes — St. Lawrence River Basin Water Resources Compact. Nothing in this section may be interpreted to change the application of the public trust doctrine under article IX, section 1, of the Wisconsin Constitution or to create any new public trust rights.

281.343(1b) (1b) Ratification. The Great Lakes — St. Lawrence River Basin Water Resources Compact, contained in subs. (1e) to (9), is ratified and approved, as implemented and interpreted in ss. 14.95, 281.346, and 281.348.

281.343(1e) (1e) Definitions. In this section, except as otherwise required by the context:

281.343(1e)(a) (a) "Adaptive management" means a water resources management system that provides a systematic process for evaluation, monitoring, and learning from the outcomes of operational programs and adjustment of policies, plans, and programs based on experience and the evolution of scientific knowledge concerning water resources and water dependent natural resources.

281.343(1e)(am) (am) "Agreement" means the Great Lakes — St. Lawrence River Basin Sustainable Water Resources Agreement.

281.343(1e)(b) (b) "Applicant" means a person who is required to submit a proposal that is subject to management and regulation under this compact. "Application" has a corresponding meaning.

281.343(1e)(c) (c) "Basin" or "Great Lakes — St. Lawrence River Basin" means the watershed of the Great Lakes and the St. Lawrence River upstream from Trois-Rivieres, Quebec within the jurisdiction of the parties.

281.343(1e)(cm) (cm) "Basin ecosystem" or "Great Lakes — St. Lawrence River Basin ecosystem" means the interacting components of air, land, water, and living organisms, including humankind, within the basin.

281.343(1e)(d) (d) "Community within a straddling county" means any incorporated city, town, or the equivalent thereof, that is located outside the basin but wholly within a county that lies partly within the basin and that is not a straddling community.

281.343(1e)(dm) (dm) "Compact" means this compact.

281.343(1e)(e) (e) "Consumptive use" means that portion of the water withdrawn or withheld from the basin that is lost or otherwise not returned to the basin due to evaporation, incorporation into products, or other processes.

281.343(1e)(em) (em) "Council" means the Great Lakes — St. Lawrence River Basin Water Resources Council, created by this compact.

281.343(1e)(f) (f) "Council review" means the collective review by the council members as described in subs. (4) to (4z).

281.343(1e)(fm) (fm) "County" means the largest territorial division for local government in a state. The county boundaries shall be defined as those boundaries that exist as of December 13, 2005.

281.343(1e)(g) (g) "Cumulative impacts" means the impact on the basin ecosystem that results from incremental effects of all aspects of a withdrawal, diversion, or consumptive use in addition to other past, present, and reasonably foreseeable future withdrawals, diversions, and consumptive uses regardless of who undertakes the other withdrawals, diversions, and consumptive uses. Cumulative impacts can result from individually minor but collectively significant withdrawals, diversions, and consumptive uses taking place over a period of time.

281.343(1e)(gm) (gm) "Decision-making standard" means the decision-making standard established by sub. (4r) for proposals subject to management and regulation in sub. (4p).

281.343(1e)(h) (h) "Diversion" means a transfer of water from the basin into another watershed, or from the watershed of one of the Great Lakes into that of another by any means of transfer, including but not limited to a pipeline, canal, tunnel, aqueduct, channel, modification of the direction of a water course, a tanker ship, tanker truck, or rail tanker but does not apply to water that is used in the basin or a Great Lake watershed to manufacture or produce a product that is then transferred out of the basin or watershed. "Divert" has a corresponding meaning.

281.343(1e)(i) (i) "Environmentally sound and economically feasible water conservation measures" mean those measures, methods, technologies, or practices for efficient water use and for reduction of water loss and waste or for reducing a withdrawal, consumptive use, or diversion that are environmentally sound, reflect best practices applicable to the water use sector, are technically feasible and available, are economically feasible and cost-effective based on an analysis that considers direct and avoided economic and environmental costs, and consider the particular facilities and processes involved, taking into account the environmental impact, age of equipment and facilities involved, the processes employed, energy impacts, and other appropriate factors.

281.343(1e)(im) (im) "Exception" means a transfer of water that is excepted under sub. (4n) from the prohibition against diversions in sub. (4m).

281.343(1e)(j) (j) "Exception standard" means the standard for exceptions established in sub. (4n) (d).

281.343(1e)(jm) (jm) "Intrabasin transfer" means the transfer of water from the watershed of one of the Great Lakes into the watershed of another Great Lake.

281.343(1e)(k) (k) "Measures" means any legislation, law, regulation, directive, requirement, guideline, program, policy, administrative practice, or other procedure.

281.343(1e)(km) (km) "New or increased diversion" means a new diversion, an increase in an existing diversion, or the alteration of an existing withdrawal so that it becomes a diversion.

281.343(1e)(L) (L) "New or increased withdrawal or consumptive use" means a new withdrawal or consumptive use or an increase in an existing withdrawal or consumptive use.

281.343(1e)(Lm) (Lm) "Originating party" means the party within whose jurisdiction an application or registration is made or required.

281.343(1e)(n) (n) "Party" means a state that is a party to this compact.

281.343(1e)(nm) (nm) "Person" means a human being or a legal person, including a government or a nongovernmental organization, including any scientific, professional, business, nonprofit, or public interest organization or association that is neither affiliated with, nor under the direction of a government.

281.343(1e)(o) (o)

281.343(1e)(o)1.1. "Product" means something produced in the basin by human or mechanical effort or through agricultural processes and used in manufacturing, commercial, or other processes or intended for intermediate or end use consumers.

281.343(1e)(o)2. 2. Water used as part of the packaging of a product shall be considered to be part of the product.

281.343(1e)(o)3. 3. Other than water used as part of the packaging of a product, water that is used primarily to transport materials in or out of the basin is not a product or part of a product.

281.343(1e)(o)4. 4. Except as provided in subd. 2., water that is transferred as part of a public or private supply is not a product or part of a product.

281.343(1e)(o)5. 5. Water in its natural state such as in lakes, rivers, reservoirs, aquifers, or water basins is not a product.

281.343(1e)(om) (om) "Proposal" means a withdrawal, diversion, or consumptive use of water that is subject to this compact.

281.343(1e)(p) (p) "Province" means Ontario or Quebec.

281.343(1e)(pm) (pm) "Public water supply purposes" means water distributed to the public through a physically connected system of treatment, storage, and distribution facilities serving a group of largely residential customers that may also serve industrial, commercial, and other institutional operators. Water withdrawn directly from the basin and not through such a system shall not be considered to be used for public water supply purposes.

281.343(1e)(q) (q) "Regional body" means the members of the council and the premiers of Ontario and Quebec or their designee as established by the agreement.

281.343(1e)(qm) (qm) "Regional review" means the collective review by the regional body as described in sub. (4h).

281.343(1e)(r) (r) "Source watershed" means the watershed from which a withdrawal originates. If water is withdrawn directly from a Great Lake or from the St. Lawrence River, then the source watershed shall be considered to be the watershed of that Great Lake or the watershed of the St. Lawrence River, respectively. If water is withdrawn from the watershed of a stream that is a direct tributary to a Great Lake or a direct tributary to the St. Lawrence River, then the source watershed shall be considered to be the watershed of that Great Lake or the watershed of the St. Lawrence River, respectively, with a preference to the direct tributary stream watershed from which it was withdrawn.

281.343(1e)(rm) (rm) "Standard of review and decision" means the exception standard, decision-making standard, and reviews as outlined in subs. (4) to (4z).

281.343(1e)(s) (s) "State" means one of the states of Illinois, Indiana, Michigan, Minnesota, New York, Ohio, or Wisconsin or the Commonwealth of Pennsylvania.

281.343(1e)(t) (t) "Straddling community" means any incorporated city, town, or the equivalent thereof, wholly within any county that lies partly or completely within the basin, whose corporate boundary existing as of the effective date of this compact is partly within the basin or partly within 2 Great Lakes watersheds.

281.343(1e)(u) (u) "Technical review" means a detailed review conducted to determine whether or not a proposal that requires regional review under this compact meets the standard of review and decision following procedures and guidelines as set out in this compact.

281.343(1e)(v) (v) "Water" means groundwater or surface water contained within the basin.

281.343(1e)(w) (w) "Water dependent natural resources" means the interacting components of land, water, and living organisms affected by the waters of the basin.

281.343(1e)(x) (x) "Waters of the basin" or "basin water" means the Great Lakes and all streams, rivers, lakes, connecting channels, and other bodies of water, including tributary groundwater, within the basin.

281.343(1e)(y) (y) "Withdrawal" means the taking of water from surface water or groundwater. "Withdraw" has a corresponding meaning.

281.343(1m) (1m) Findings and purposes. The legislative bodies of the respective parties hereby find and declare:

281.343(1m)(a) (a) Findings:

281.343(1m)(a)1. 1. The waters of the basin are precious public natural resources shared and held in trust by the states;

281.343(1m)(a)2. 2. The waters of the basin are interconnected and part of a single hydrologic system;

281.343(1m)(a)3. 3. The waters of the basin can concurrently serve multiple uses. Such multiple uses include municipal, public, industrial, commercial, agriculture, mining, navigation, energy development and production, recreation, the subsistence, economic, and cultural activities of native peoples, water quality maintenance, and the maintenance of fish and wildlife habitat and a balanced ecosystem. And, other purposes are encouraged, recognizing that such uses are interdependent and must be balanced;

281.343(1m)(a)4. 4. Future diversions and consumptive uses of basin water resources have the potential to significantly impact the environment, economy, and welfare of the Great Lakes — St. Lawrence River region;

281.343(1m)(a)5. 5. Continued sustainable, accessible, and adequate water supplies for the people and economy of the basin are of vital importance; and

281.343(1m)(a)6. 6. The parties have a shared duty to protect, conserve, restore, improve, and manage the renewable but finite waters of the basin for the use, benefit, and enjoyment of all their citizens, including generations yet to come. The most effective means of protecting, conserving, restoring, improving, and managing the basin waters is through the joint pursuit of unified and cooperative principles, policies, and programs mutually agreed upon, enacted, and adhered to by all parties.

281.343(1m)(b) (b) Purposes:

281.343(1m)(b)1. 1. To act together to protect, conserve, restore, improve, and effectively manage the waters and water dependent natural resources of the basin under appropriate arrangements for intergovernmental cooperation and consultation because current lack of full scientific certainty should not be used as a reason for postponing measures to protect the basin ecosystem;

281.343(1m)(b)2. 2. To remove causes of present and future controversies;

281.343(1m)(b)3. 3. To provide for cooperative planning and action by the parties with respect to such water resources;

281.343(1m)(b)4. 4. To facilitate consistent approaches to water management across the basin while retaining state management authority over water management decisions within the basin;

281.343(1m)(b)5. 5. To facilitate the exchange of data, strengthen the scientific information base upon which decisions are made, and engage in consultation on the potential effects of proposed withdrawals and losses on the waters and water dependent natural resources of the basin;

281.343(1m)(b)6. 6. To prevent significant adverse impacts of withdrawals and losses on the basin's ecosystems and watersheds;

281.343(1m)(b)7. 7. To promote interstate and state-provincial comity; and

281.343(1m)(b)8. 8. To promote an adaptive management approach to the conservation and management of basin water resources that recognizes, considers, and provides adjustments for the uncertainties in, and evolution of, scientific knowledge concerning the basin's waters and water dependent natural resources.

281.343(1s) (1s) Science.

281.343(1s)(a)(a) The parties commit to provide leadership for the development of a collaborative strategy with other regional partners to strengthen the scientific basis for sound water management decision making under this compact.

281.343(1s)(b) (b) The strategy shall guide the collection and application of scientific information to support:

281.343(1s)(b)1. 1. An improved understanding of the individual and cumulative impacts of withdrawals from various locations and water sources on the basin ecosystem and to develop a mechanism by which impacts of withdrawals may be assessed;

281.343(1s)(b)2. 2. The periodic assessment of cumulative impacts of withdrawals, diversions, and consumptive uses on a Great Lake and St. Lawrence River watershed basis;

281.343(1s)(b)3. 3. Improved scientific understanding of the waters of the basin;

281.343(1s)(b)4. 4. Improved understanding of the role of groundwater in basin water resources management; and

281.343(1s)(b)5. 5. The development, transfer, and application of science and research related to water conservation and water use efficiency.

281.343(2) (2) Organization.

281.343(2)(a)(a) Council created. The Great Lakes — St. Lawrence River Basin Water Resources Council is hereby created as a body politic and corporate, with succession for the duration of this compact, as an agency and instrumentality of the governments of the respective parties.

281.343(2)(b) (b) Council membership. The council shall consist of the governors of the parties, ex officio.

281.343(2)(c) (c) Alternates. Each member of the council shall appoint at least one alternate who may act in his or her place and stead, with authority to attend all meetings of the council and with power to vote in the absence of the member. Unless otherwise provided by law of the party for which he or she is appointed, each alternate shall serve during the term of the member appointing him or her, subject to removal at the pleasure of the member. In the event of a vacancy in the office of alternate, it shall be filled in the same manner as an original appointment for the unexpired term only.

281.343(2)(d) (d) Voting.

281.343(2)(d)1.1. Each member is entitled to one vote on all matters that may come before the council.

281.343(2)(d)2. 2. Unless otherwise stated, the rule of decision shall be by a simple majority.

281.343(2)(d)3. 3. The council shall annually adopt a budget for each fiscal year and the amount required to balance the budget shall be apportioned equitably among the parties by unanimous vote of the council. The appropriation of such amounts shall be subject to such review and approval as may be required by the budgetary processes of the respective parties.

281.343(2)(d)4. 4. The participation of council members from a majority of the parties shall constitute a quorum for the transaction of business at any meeting of the council.

281.343(2)(e) (e) Organization and procedure. The council shall provide for its own organization and procedure, and may adopt rules and regulations governing its meetings and transactions, as well as the procedures and timeline for submission, review, and consideration of proposals that come before the council for its review and action. The council shall organize, annually, by the election of a chairperson and vice chairperson from among its members. Each member may appoint an advisor, who may attend all meetings of the council and its committees, but shall not have voting power. The council may employ or appoint professional and administrative personnel, including an executive director, as it may deem advisable, to carry out the purposes of this compact.

281.343(2)(f) (f) Use of existing offices and agencies. It is the policy of the parties to preserve and utilize the functions, powers, and duties of existing offices and agencies of government to the extent consistent with this compact. Further, the council shall promote and aid the coordination of the activities and programs of the parties concerned with water resources management in the basin. To this end, but without limitation, the council may:

281.343(2)(f)1. 1. Advise, consult, contract, assist, or otherwise cooperate with any and all such agencies;

281.343(2)(f)2. 2. Employ any other agency or instrumentality of any of the parties for any purpose; and

281.343(2)(f)3. 3. Develop and adopt plans consistent with the water resources plans of the parties.

281.343(2)(g) (g) Jurisdiction. The council shall have, exercise, and discharge its functions, powers, and duties within the limits of the basin. Outside the basin, it may act in its discretion, but only to the extent such action may be necessary or convenient to effectuate or implement its powers or responsibilities within the basin and subject to the consent of the jurisdiction wherein it proposes to act.

281.343(2)(h) (h) Status, immunities, and privileges.

281.343(2)(h)1.1. The council, its members and personnel in their official capacity and when engaged directly in the affairs of the council, its property, and its assets, wherever located and by whomsoever held, shall enjoy the same immunity from suit and every form of judicial process as is enjoyed by the parties, except to the extent that the council may expressly waive its immunity for the purposes of any proceedings or by the terms of any contract.

281.343(2)(h)2. 2. The property and assets of the council, wherever located and by whomsoever held, shall be considered public property and shall be immune from search, requisition, confiscation, expropriation, or any other form of taking or foreclosure by executive or legislative action.

281.343(2)(h)3. 3. The council, its property and its assets, income, and the operations it carries out pursuant to this compact shall be immune from all taxation by or under the authority of any of the parties or any political subdivision thereof; provided, however, that in lieu of property taxes the council may make reasonable payments to local taxing districts in annual amounts that shall approximate the taxes lawfully assessed upon similar property.

281.343(2)(i) (i) Advisory committees. The council may constitute and empower advisory committees, which may be comprised of representatives of the public and of federal, state, tribal, county, and local governments, water resources agencies, water-using industries and sectors, water-interest groups, and academic experts in related fields.

281.343(3) (3) General powers and duties.

281.343(3)(a)(a) General.

281.343(3)(a)1.1. The waters and water dependent natural resources of the basin are subject to the sovereign right and responsibilities of the parties, and it is the purpose of this compact to provide for joint exercise of such powers of sovereignty by the council in the common interests of the people of the region, in the manner and to the extent provided in this compact. The council and the parties shall use the standard of review and decision and procedures contained in or adopted pursuant to this compact as the means to exercise their authority under this compact.

281.343(3)(a)2. 2. The council may revise the standard of review and decision, after consultation with the provinces and upon unanimous vote of all council members, by regulation duly adopted in accordance with par. (c) and in accordance with each party's respective statutory authorities and applicable procedures.

281.343(3)(a)3. 3. The council shall identify priorities and develop plans and policies relating to basin water resources. It shall adopt and promote uniform and coordinated policies for water resources conservation and management in the basin.

281.343(3)(b) (b) Council powers. The council may plan; conduct research and collect, compile, analyze, interpret, report, and disseminate data on water resources and uses; forecast water levels; conduct investigations; institute court actions; design, acquire, construct, reconstruct, own, operate, maintain, control, sell, and convey real and personal property and any interest therein as it may deem necessary, useful, or convenient to carry out the purposes of this compact; make contracts; receive and accept such payments, appropriations, grants, gifts, loans, advances, and other funds, properties, and services as may be transferred or made available to it by any party or by any other public or private agency, corporation, or individual; and exercise such other and different powers as may be delegated to it by this compact or otherwise pursuant to law, and have and exercise all powers necessary or convenient to carry out its express powers or that may be reasonably implied therefrom.

281.343(3)(c) (c) Rules and regulations.

281.343(3)(c)1.1. The council may promulgate and enforce such rules and regulations as may be necessary for the implementation and enforcement of this compact. The council may adopt by regulation, after public notice and public hearing, reasonable application fees with respect to those proposals for exceptions that are subject to council review under sub. (4n). Any rule or regulation of the council, other than one that deals solely with the internal management of the council or its property, shall be adopted only after public notice and hearing.

281.343(3)(c)2. 2. Each party, in accordance with its respective statutory authorities and applicable procedures, may adopt and enforce rules and regulations to implement and enforce this compact and the programs adopted by such party to carry out the management programs contemplated by this compact.

281.343(3)(d) (d) Program review and findings.

281.343(3)(d)1.1. Each party shall submit a report to the council and the regional body detailing its water management and conservation and efficiency programs that implement this compact. The report shall set out the manner in which water withdrawals are managed by sector, water source, quantity, or any other means, and how the provisions of the standard of review and decision and conservation and efficiency programs are implemented. The first report shall be provided by each party one year from the effective date of this compact and thereafter every 5 years.

281.343(3)(d)2. 2. The council, in cooperation with the provinces, shall review its water management and conservation and efficiency programs and those of the parties that are established in this compact and make findings on whether the water management program provisions in this compact are being met, and if not, recommend options to assist the parties in meeting the provisions of this compact. Such review shall take place:

281.343(3)(d)2.a. a. Thirty days after the first report is submitted by all parties; and

281.343(3)(d)2.b. b. Every 5 years after the effective date of this compact; and

281.343(3)(d)2.c. c. At any other time at the request of one of the parties.

281.343(3)(d)3. 3. As one of its duties and responsibilities, the council may recommend a range of approaches to the parties with respect to the development, enhancement, and application of water management and conservation and efficiency programs to implement the standard of review and decision reflecting improved scientific understanding of the waters of the basin, including groundwater, and the impacts of withdrawals on the basin ecosystem.

281.343(4) (4) Water management and regulation; water resources inventory, registration, and reporting.

281.343(4)(a)(a) Within 5 years of the effective date of this compact, each party shall develop and maintain a water resources inventory for the collection, interpretation, storage, retrieval, exchange, and dissemination of information concerning the water resources of the party, including but not limited to information on the location, type, quantity, and use of those resources and the location, type, and quantity of withdrawals, diversions, and consumptive uses. To the extent feasible, the water resources inventory shall be developed in cooperation with local, state, federal, tribal, and other private agencies and entities, as well as the council. Each party's agencies shall cooperate with that party in the development and maintenance of the inventory.

281.343(4)(b) (b) The council shall assist each party to develop a common base of data regarding the management of the water resources of the basin and to establish systematic arrangements for the exchange of those data with other states and provinces.

281.343(4)(c) (c) To develop and maintain a compatible base of water use information, within 5 years of the effective date of this compact any person who withdraws water in an amount of 100,000 gallons per day or greater average in any 30-day period, including consumptive uses, from all sources, or diverts water of any amount, shall register the withdrawal or diversion by a date set by the council unless the person has previously registered in accordance with an existing state program. The person shall register the withdrawal or diversion with the originating party using a form prescribed by the originating party that shall include, at a minimum and without limitation: the name and address of the registrant and date of registration; the locations and sources of the withdrawal or diversion; the capacity of the withdrawal or diversion per day and the amount withdrawn or diverted from each source; the uses made of the water; places of use and places of discharge; and such other information as the originating party may require. All registrations shall include an estimate of the volume of the withdrawal or diversion in terms of gallons per day average in any 30-day period.

281.343(4)(d) (d) All registrants shall annually report the monthly volumes of the withdrawal, consumptive use, and diversion in gallons to the originating party and any other information requested by the originating party.

281.343(4)(e) (e) Each party shall annually report the information gathered pursuant to this subsection to a Great Lakes — St. Lawrence River water use data base repository and aggregated information shall be made publicly available, consistent with the confidentiality requirements in sub. (8) (c).

281.343(4)(f) (f) Information gathered by the parties pursuant to this subsection shall be used to improve the sources and applications of scientific information regarding the waters of the basin and the impacts of the withdrawals and diversions from various locations and water sources on the basin ecosystem and to better understand the role of groundwater in the basin. The council and the parties shall coordinate the collection and application of scientific information to further develop a mechanism by which individual and cumulative impacts of withdrawals, consumptive uses, and diversions shall be assessed.

281.343(4b) (4b) Water management and regulation; water conservation and efficiency programs.

281.343(4b)(a)(a) The council commits to identify, in cooperation with the provinces, basin-wide water conservation and efficiency objectives to assist the parties in developing their water conservation and efficiency programs. These objectives are based on the goals of:

281.343(4b)(a)1. 1. Ensuring improvement of the waters and water dependent natural resources;

281.343(4b)(a)2. 2. Protecting and restoring the hydrologic and ecosystem integrity of the basin;

281.343(4b)(a)3. 3. Retaining the quantity of surface water and groundwater in the basin;

281.343(4b)(a)4. 4. Ensuring sustainable use of waters of the basin; and

281.343(4b)(a)5. 5. Promoting the efficiency of use and reducing losses and waste of water.

281.343(4b)(b) (b) Within 2 years of the effective date of this compact, each party shall develop its own water conservation and efficiency goals and objectives consistent with the basin-wide goals and objectives and shall develop and implement a water conservation and efficiency program, either voluntary or mandatory, within its jurisdiction based on the party's goals and objectives. Each party shall annually assess its programs in meeting the party's goals and objectives, report to the council and the regional body, and make this annual assessment available to the public.

281.343(4b)(c) (c) Beginning 5 years after the effective date of this compact, and every 5 years thereafter, the council, in cooperation with the provinces, shall review and modify as appropriate the basin-wide objectives, and the parties shall have regard for any such modifications in implementing their programs. This assessment will be based on examining new technologies, new patterns of water use, new resource demands and threats, and cumulative impact assessment under sub. (4z).

281.343(4b)(d) (d) Within 2 years of the effective date of this compact, the parties commit to promote environmentally sound and economically feasible water conservation measures such as:

281.343(4b)(d)1. 1. Measures that promote efficient use of water;

281.343(4b)(d)2. 2. Identification and sharing of best management practices and state of the art conservation and efficiency technologies;

281.343(4b)(d)3. 3. Application of sound planning principles;

281.343(4b)(d)4. 4. Demand-side and supply-side measures or incentives; and

281.343(4b)(d)5. 5. Development, transfer, and application of science and research.

281.343(4b)(e) (e) Each party shall implement in accordance with par. (b) a voluntary or mandatory water conservation program for all, including existing, basin water users. Conservation programs need to adjust to new demands and the potential impacts of cumulative effects and climate.

281.343(4d) (4d) Water management and regulation; party powers and duties.

281.343(4d)(a)(a) Each party, within its jurisdiction, shall manage and regulate new or increased withdrawals, consumptive uses, and diversions, including exceptions, in accordance with this compact.

281.343(4d)(b) (b) Each party shall require an applicant to submit an application in such manner and with such accompanying information as the party shall prescribe.

281.343(4d)(c) (c) No party may approve a proposal if the party determines that the proposal is inconsistent with this compact or the standard of review and decision or any implementing rules or regulations promulgated thereunder. The party may approve, approve with modifications, or disapprove any proposal depending on the proposal's consistency with this compact and the standard of review and decision.

281.343(4d)(d) (d) Each party shall monitor the implementation of any approved proposal to ensure consistency with the approval and may take all necessary enforcement actions.

281.343(4d)(e) (e) No party shall approve a proposal subject to council or regional review, or both, pursuant to this compact unless it shall have been first submitted to and reviewed by either the council or regional body, or both, and approved by the council, as applicable. Sufficient opportunity shall be provided for comment on the proposal's consistency with this compact and the standard of review and decision. All such comments shall become part of the party's formal record of decision, and the party shall take into consideration any such comments received.

281.343(4f) (4f) Water management and regulation; requirement for originating party approval. No proposal subject to management and regulation under this compact shall hereafter be undertaken by any person unless it shall have been approved by the originating party.

281.343(4h) (4h) Water management and regulation; regional review.

281.343(4h)(a)(a) General.

281.343(4h)(a)1.1. It is the intention of the parties to participate in regional review of proposals with the provinces, as described in this compact and the agreement.

281.343(4h)(a)2. 2. Unless the applicant or the originating party otherwise requests, it shall be the goal of the regional body to conclude its review no later than 90 days after notice under par. (b) of such proposal is received from the originating party.

281.343(4h)(a)3. 3. Proposals for exceptions subject to regional review shall be submitted by the originating party to the regional body for regional review and, where applicable, to the council for concurrent review.

281.343(4h)(a)4. 4. The parties agree that the protection of the integrity of the Great Lakes — St. Lawrence River Basin ecosystem shall be the overarching principle for reviewing proposals subject to regional review, recognizing uncertainties with respect to demands that may be placed on basin water, including groundwater, levels and flows of the Great Lakes and the St. Lawrence River, future changes in environmental conditions, the reliability of existing data, and the extent to which diversions may harm the integrity of the basin ecosystem.

281.343(4h)(a)5. 5. The originating party shall have lead responsibility for coordinating information for resolution of issues related to evaluation of a proposal and shall consult with the applicant throughout the regional review process.

281.343(4h)(a)6. 6. A majority of the members of the regional body may request regional review of a regionally significant or potentially precedent setting proposal. Such regional review must be conducted, to the extent possible, within the time frames set forth in this subsection. Any such regional review shall be undertaken only after consulting the applicant.

281.343(4h)(b) (b) Notice from originating party to the regional body.

281.343(4h)(b)1.1. The originating party shall determine if a proposal is subject to regional review. If so, the originating party shall provide timely notice to the regional body and the public.

281.343(4h)(b)2. 2. Such notice shall not be given unless and until all information, documents, and the originating party's technical review needed to evaluate whether the proposal meets the standard of review and decision have been provided.

281.343(4h)(b)3. 3. An originating party may:

281.343(4h)(b)3.a. a. Provide notice to the regional body of an application, even if notification is not required; or

281.343(4h)(b)3.b. b. Request regional review of an application, even if regional review is not required. Any such regional review shall be undertaken only after consulting the applicant.

281.343(4h)(b)4. 4. An originating party may provide preliminary notice of a potential proposal.

281.343(4h)(c) (c) Public participation.

281.343(4h)(c)1.1. To ensure adequate public participation, the regional body shall adopt procedures for the review of proposals that are subject to regional review in accordance with subs. (4) to (4z).

281.343(4h)(c)2. 2. The regional body shall provide notice to the public of a proposal undergoing regional review. Such notice shall indicate that the public has an opportunity to comment in writing to the regional body on whether the proposal meets the standard of review and decision.

281.343(4h)(c)3. 3. The regional body shall hold a public meeting in the state or province of the originating party in order to receive public comment on the issue of whether the proposal under consideration meets the standard of review and decision.

281.343(4h)(c)4. 4. The regional body shall consider the comments received before issuing a declaration of finding.

281.343(4h)(c)5. 5. The regional body shall forward the comments it receives to the originating party.

281.343(4h)(d) (d) Technical review.

281.343(4h)(d)1.1. The originating party shall provide the regional body with its technical review of the proposal under consideration.

281.343(4h)(d)2. 2. The originating party's technical review shall thoroughly analyze the proposal and provide an evaluation of the proposal sufficient for a determination of whether the proposal meets the standard of review and decision.

281.343(4h)(d)3. 3. Any member of the regional body may conduct the member's own technical review of any proposal subject to regional review.

281.343(4h)(d)4. 4. At the request of the majority of its members, the regional body shall make such arrangements as it considers appropriate for an independent technical review of a proposal.

281.343(4h)(d)5. 5. All parties shall exercise their best efforts to ensure that a technical review undertaken under subd. 3. or 4. does not unnecessarily delay the decision by the originating party on the application. Unless the applicant or the originating party otherwise requests, all technical reviews shall be completed no later than 60 days after the date the notice of the proposal was given to the regional body.

281.343(4h)(e) (e) Declaration of finding.

281.343(4h)(e)1.1. The regional body shall meet to consider a proposal. The applicant shall be provided with an opportunity to present the proposal to the regional body at such time.

281.343(4h)(e)2. 2. The regional body, having considered the notice, the originating party's technical review, any other independent technical review that is made, any comments or objections including the analysis of comments made by the public and first nations and federally recognized tribes, and any other information that is provided under this compact shall issue a declaration of finding that the proposal under consideration:

281.343(4h)(e)2.a. a. Meets the standard of review and decision;

281.343(4h)(e)2.b. b. Does not meet the standard of review and decision; or

281.343(4h)(e)2.c. c. Would meet the standard of review and decision if certain conditions were met.

281.343(4h)(e)3. 3. An originating party may decline to participate in a declaration of finding made by the regional body.

281.343(4h)(e)4. 4. The parties recognize and affirm that it is preferable for all members of the regional body to agree whether the proposal meets the standard of review and decision.

281.343(4h)(e)5. 5. If the members of the regional body who participate in the declaration of finding all agree, they shall issue a written declaration of finding with consensus.

281.343(4h)(e)6. 6. In the event that the members cannot agree, the regional body shall make every reasonable effort to achieve consensus within 25 days.

281.343(4h)(e)7. 7. Should consensus not be achieved, the regional body may issue a declaration of finding that presents different points of view and indicates each party's conclusions.

281.343(4h)(e)8. 8. The regional body shall release the declarations of finding to the public.

281.343(4h)(e)9. 9. The originating party and the council shall consider the declaration of finding before making a decision on the proposal.

281.343(4j) (4j) Water management and regulation; proposals subject to prior notice.

281.343(4j)(a)(a) Beginning no later than 5 years after the effective date of this compact, the originating party shall provide all parties and the provinces with detailed and timely notice and an opportunity to comment within 90 days on any proposal for a new or increased consumptive use of 5,000,000 gallons per day or greater average in any 90-day period. Comments shall address whether or not the proposal is consistent with the standard of review and decision. The originating party shall provide a response to any such comment received from another party.

281.343(4j)(b) (b) A party may provide notice, an opportunity to comment, and a response to comments even if this is not required under par. (a). Any provision of such notice and opportunity to comment shall be undertaken only after consulting the applicant.

281.343(4L) (4L) Water management and regulation; council actions.

281.343(4L)(a)(a) Proposals for exceptions subject to council review shall be submitted by the originating party to the council for council review, and where applicable, to the regional body for concurrent review.

281.343(4L)(b) (b) The council shall review and take action on proposals in accordance with this compact and the standard of review and decision. The council shall not take action on a proposal subject to regional review pursuant to this compact unless the proposal shall have been first submitted to and reviewed by the regional body. The council shall consider any findings resulting from such review.

281.343(4m) (4m) Water management and regulation; prohibition of new or increased diversions. All new or increased diversions are prohibited, except as provided for in sub. (4n).

281.343(4n) (4n) Water management and regulation; exceptions to the prohibition of diversions.

281.343(4n)(a)(a) Straddling communities. A proposal to transfer water to an area within a straddling community but outside the basin or outside the source Great Lake watershed shall be excepted from the prohibition against diversions and be managed and regulated by the originating party provided that, regardless of the volume of water transferred, all of the water so transferred shall be used solely for public water supply purposes within the straddling community, and:

281.343(4n)(a)1. 1. All water withdrawn from the basin shall be returned, either naturally or after use, to the source watershed less an allowance for consumptive use. No surface water or groundwater from outside the basin may be used to satisfy any portion of this criterion except if it:

281.343(4n)(a)1.a. a. Is part of a water supply or wastewater treatment system that combines water from inside and outside of the basin;

281.343(4n)(a)1.b. b. Is treated to meet applicable water quality discharge standards and to prevent the introduction of invasive species into the basin;

281.343(4n)(a)1.c. c. Maximizes the portion of water returned to the source watershed as basin water and minimizes the surface water or groundwater from outside the basin;

281.343(4n)(a)2. 2. If the proposal results from a new or increased withdrawal of 100,000 gallons per day or greater average over any 90-day period, the proposal shall also meet the exception standard; and

281.343(4n)(a)3. 3. If the proposal results in a new or increased consumptive use of 5,000,000 gallons per day or greater average over any 90-day period, the proposal shall also undergo regional review.

281.343(4n)(b) (b) Intrabasin transfer. A proposal for an intrabasin transfer that would be considered a diversion under this compact, and not already excepted pursuant to par. (a), shall be excepted from the prohibition against diversions, provided that:

281.343(4n)(b)1. 1. If the proposal results from a new or increased withdrawal of less than 100,000 gallons per day average over any 90-day period, the proposal shall be subject to management and regulation at the discretion of the originating party.

281.343(4n)(b)2. 2. If the proposal results from a new or increased withdrawal of 100,000 gallons per day or greater average over any 90-day period and if the consumptive use resulting from the withdrawal is less than 5,000,000 gallons per day average over any 90-day period:

281.343(4n)(b)2.a. a. The proposal shall meet the exception standard and be subject to management and regulation by the originating party, except that the water may be returned to another Great Lake watershed rather than the source watershed;

281.343(4n)(b)2.b. b. The applicant shall demonstrate that there is no feasible, cost-effective, and environmentally sound water supply alternative within the Great Lake watershed to which the water will be transferred, including conservation of existing water supplies; and

281.343(4n)(b)2.c. c. The originating party shall provide notice to the other parties prior to making any decision with respect to the proposal.

281.343(4n)(b)3. 3. If the proposal results in a new or increased consumptive use of 5,000,000 gallons per day or greater average over any 90-day period:

281.343(4n)(b)3.a. a. The proposal shall be subject to management and regulation by the originating party and shall meet the exception standard, ensuring that water withdrawn shall be returned to the source watershed;

281.343(4n)(b)3.b. b. The applicant shall demonstrate that there is no feasible, cost-effective, and environmentally sound water supply alternative within the Great Lake watershed to which the water will be transferred, including conservation of existing water supplies;

281.343(4n)(b)3.c. c. The proposal undergoes regional review; and

281.343(4n)(b)3.d. d. The proposal is approved by the council. Council approval shall be given unless one or more council members vote to disapprove.

281.343(4n)(c) (c) Straddling counties.

281.343(4n)(c)1.1. A proposal to transfer water to a community within a straddling county that would be considered a diversion under this compact shall be excepted from the prohibition against diversions, provided that it satisfies all of the following conditions:

281.343(4n)(c)1.a. a. The water shall be used solely for the public water supply purposes of the community within a straddling county that is without adequate supplies of potable water;

281.343(4n)(c)1.b. b. The proposal meets the exception standard, maximizing the portion of water returned to the source watershed as basin water and minimizing the surface water or groundwater from outside the basin;

281.343(4n)(c)1.c. c. The proposal shall be subject to management and regulation by the originating party, regardless of its size;

281.343(4n)(c)1.d. d. There is no reasonable water supply alternative within the basin in which the community is located, including conservation of existing water supplies;

281.343(4n)(c)1.e. e. Caution shall be used in determining whether or not the proposal meets the conditions for this exception. This exception should not be authorized unless it can be shown that it will not endanger the integrity of the basin ecosystem;

281.343(4n)(c)1.f. f. The proposal undergoes regional review; and

281.343(4n)(c)1.g. g. The proposal is approved by the council. Council approval shall be given unless one or more council members vote to disapprove.

281.343(4n)(c)2. 2. A proposal must satisfy all of the conditions listed above. Further, substantive consideration will also be given to whether or not the proposal can provide sufficient scientifically based evidence that the existing water supply is derived from groundwater that is hydrologically interconnected to waters of the basin.

281.343(4n)(d) (d) Exception standard. Proposals subject to management and regulation in this subsection shall be declared to meet this exception standard and may be approved as appropriate only when the following criteria are met:

281.343(4n)(d)1. 1. The need for all or part of the proposed exception cannot be reasonably avoided through the efficient use and conservation of existing water supplies;

281.343(4n)(d)2. 2. The exception will be limited to quantities that are considered reasonable for the purposes for which it is proposed;

281.343(4n)(d)3. 3. All water withdrawn shall be returned, either naturally or after use, to the source watershed less an allowance for consumptive use. No surface water or groundwater from outside the basin may be used to satisfy any portion of this criterion except if it:

281.343(4n)(d)3.a. a. Is part of a water supply or wastewater treatment system that combines water from inside and outside of the basin; and

281.343(4n)(d)3.b. b. Is treated to meet applicable water quality discharge standards and to prevent the introduction of invasive species into the basin;

281.343(4n)(d)4. 4. The exception will be implemented so as to ensure that it will result in no significant individual or cumulative adverse impacts to the quantity or quality of the waters and water dependent natural resources of the basin with consideration given to the potential cumulative impacts of any precedent-setting consequences associated with the proposal;

281.343(4n)(d)5. 5. The exception will be implemented so as to incorporate environmentally sound and economically feasible water conservation measures to minimize water withdrawals or consumptive use;

281.343(4n)(d)6. 6. The exception will be implemented so as to ensure that it is in compliance with all applicable municipal, state, and federal laws as well as regional interstate and international agreements, including the Boundary Waters Treaty of 1909; and

281.343(4n)(d)7. 7. All other applicable criteria in this subsection have also been met.

281.343(4p) (4p) Water management and regulation; management and regulation of new or increased withdrawals and consumptive uses.

281.343(4p)(a)(a) Within 5 years of the effective date of this compact, each party shall create a program for the management and regulation of new or increased withdrawals and consumptive uses by adopting and implementing measures consistent with the decision-making standard. Each party, through a considered process, shall set and may modify threshold levels for the regulation of new or increased withdrawals in order to assure an effective and efficient water management program that will ensure that uses overall are reasonable, that withdrawals overall will not result in significant impacts to the waters and water dependent natural resources of the basin, determined on the basis of significant impacts to the physical, chemical, and biological integrity of source watersheds, and that all other objectives of the compact are achieved. Each party may determine the scope and thresholds of its program, including which new or increased withdrawals and consumptive uses will be subject to the program.

281.343(4p)(b) (b) Any party that fails to set threshold levels that comply with par. (a) any time before 10 years after the effective date of this compact shall apply a threshold level for management and regulation of all new or increased withdrawals of 100,000 gallons per day or greater average in any 90-day period.

281.343(4p)(c) (c) The parties intend programs for new or increased withdrawals and consumptive uses to evolve as may be necessary to protect basin waters. Pursuant to sub. (3) (d), the council, in cooperation with the provinces, shall periodically assess the water management programs of the parties. Such assessments may produce recommendations for the strengthening of the programs, including, without limitation, establishing lower thresholds for management and regulation in accordance with the decision-making standard.

281.343(4r) (4r) Water management and regulation; decision-making standard. Proposals subject to management and regulation in sub. (4p) shall be declared to meet this decision-making standard and may be approved as appropriate only when the following criteria are met:

281.343(4r)(a) (a) All water withdrawn shall be returned, either naturally or after use, to the source watershed less an allowance for consumptive use;

281.343(4r)(b) (b) The withdrawal or consumptive use will be implemented so as to ensure that the proposal will result in no significant individual or cumulative adverse impacts to the quantity or quality of the waters and water dependent natural resources and the applicable source watershed;

281.343(4r)(c) (c) The withdrawal or consumptive use will be implemented so as to incorporate environmentally sound and economically feasible water conservation measures;

281.343(4r)(d) (d) The withdrawal or consumptive use will be implemented so as to ensure that it is in compliance with all applicable municipal, state, and federal laws as well as regional interstate and international agreements, including the Boundary Waters Treaty of 1909; and

281.343(4r)(e) (e) The proposed use is reasonable, based upon a consideration of the following factors:

281.343(4r)(e)1. 1. Whether the proposed withdrawal or consumptive use is planned in a fashion that provides for efficient use of the water and will avoid or minimize the waste of water;

281.343(4r)(e)2. 2. If the proposal is for an increased withdrawal or consumptive use, whether efficient use is made of existing water supplies;

281.343(4r)(e)3. 3. The balance between economic development, social development, and environmental protection of the proposed withdrawal and use and other existing or planned withdrawals and water uses sharing the water source;

281.343(4r)(e)4. 4. The supply potential of the water source, considering quantity, quality, and reliability and safe yield of hydrologically interconnected water sources;

281.343(4r)(e)5. 5. The probable degree and duration of any adverse impacts caused or expected to be caused by the proposed withdrawal and use, under foreseeable conditions, to other lawful consumptive or nonconsumptive uses of water or to the quantity or quality of the waters and water dependent natural resources of the basin, and the proposed plans and arrangements for avoidance or mitigation of such impacts; and

281.343(4r)(e)6. 6. If a proposal includes restoration of hydrologic conditions and functions of the source watershed, the party may consider that.

281.343(4t) (4t) Water management and regulation; applicability.

281.343(4t)(a)(a) Minimum standard. This standard of review and decision shall be used as a minimum standard. Parties may impose a more restrictive decision-making standard for withdrawals under their authority. It is also acknowledged that although a proposal meets the standard of review and decision it may not be approved under the laws of the originating party that has implemented more restrictive measures.

281.343(4t)(b) (b) Baseline.

281.343(4t)(b)1.1. To establish a baseline for determining a new or increased diversion, consumptive use, or withdrawal, each party shall develop either or both of the following lists for the party's jurisdiction:

281.343(4t)(b)1.a. a. A list of existing withdrawal approvals as of the effective date of the compact.

281.343(4t)(b)1.b. b. A list of the capacity of existing systems as of the effective date of this compact. The capacity of the existing systems should be presented in terms of withdrawal capacity, treatment capacity, distribution capacity, or other capacity limiting factors. The capacity of the existing systems must represent the state of the systems. Existing capacity determinations shall be based upon approval limits or the most restrictive capacity information.

281.343(4t)(b)2. 2. For all purposes of this compact, volumes of diversions, consumptive uses, or withdrawals of water set forth in the lists prepared by each party in accordance with this paragraph shall constitute the baseline volume.

281.343(4t)(b)3. 3. The lists shall be furnished to the regional body and the council within one year of the effective date of this compact.

281.343(4t)(c) (c) Timing of additional applications. Applications for new or increased withdrawals, consumptive uses, or exceptions shall be considered cumulatively within 10 years of any application.

281.343(4t)(d) (d) Change of ownership. Unless a new owner proposes a project that shall result in a proposal for a new or increased diversion or consumptive use subject to regional review or council approval, the change of ownership in and of itself shall not require regional review or council approval.

281.343(4t)(e) (e) Groundwater. The basin surface water divide shall be used for the purpose of managing and regulating new or increased diversions, consumptive uses, or withdrawals of surface water and groundwater.

281.343(4t)(f) (f) Withdrawal systems. The total volume of surface water and groundwater resources that supply a common distribution system shall determine the volume of a withdrawal, consumptive use, or diversion.

281.343(4t)(g) (g) Connecting channels. The watershed of each Great Lake shall include its upstream and downstream connecting channels.

281.343(4t)(h) (h) Transmission in water lines. Transmission of water within a line that extends outside the basin as it conveys water from one point to another within the basin shall not be considered a diversion if none of the water is used outside the basin.

281.343(4t)(i) (i) Hydrologic units. The Lake Michigan and Lake Huron watersheds shall be considered to be a single hydrologic unit and watershed.

281.343(4t)(j) (j) Bulk water transfer. A proposal to withdraw water and to remove it from the basin in any container greater than 5.7 gallons shall be treated under this compact in the same manner as a proposal for a diversion. Each party shall have the discretion, within its jurisdiction, to determine the treatment of proposals to withdraw water and to remove it from the basin in any container of 5.7 gallons or less.

281.343(4v) (4v) Water management and regulation; exemptions. Withdrawals from the basin for the following purposes are exempt from the requirements of subs. (4) to (4z):

281.343(4v)(a) (a) To supply vehicles, including vessels and aircraft, whether for the needs of the persons or animals being transported or for ballast or other needs related to the operation of the vehicles.

281.343(4v)(b) (b) To use in a noncommercial project on a short-term basis for fire fighting, humanitarian, or emergency response purposes.

281.343(4x) (4x) Water management and regulation; U.S. Supreme Court decree in Wisconsin et al. v. Illinois et al.

281.343(4x)(a)(a) Notwithstanding any terms of this compact to the contrary, with the exception of par. (e), current, new, or increased withdrawals, consumptive uses, and diversions of basin water by the state of Illinois shall be governed by the terms of the United States Supreme Court decree in Wisconsin et al. v. Illinois et al. and shall not be subject to the terms of this compact nor any rules or regulations promulgated pursuant to this compact. This means that, with the exception of par. (e), for purposes of this compact, current, new, or increased withdrawals, consumptive uses, and diversions of basin water within the state of Illinois shall be allowed unless prohibited by the terms of the United States Supreme Court decree in Wisconsin et al. v. Illinois et al.

281.343(4x)(b) (b) The parties acknowledge that the United States Supreme Court decree in Wisconsin et al. v. Illinois et al. shall continue in full force and effect, that this compact shall not modify any terms thereof, and that this compact shall grant the parties no additional rights, obligations, remedies, or defenses thereto. The parties specifically acknowledge that this compact shall not prohibit or limit the state of Illinois in any manner from seeking additional basin water as allowed under the terms of the United States Supreme Court decree in Wisconsin et al. v. Illinois et al., any other party from objecting to any request by the state of Illinois for additional basin water under the terms of said decree, or any party from seeking any other type of modification to said decree. If an application is made by any party to the Supreme Court of the United States to modify said decree, the parties to this compact who are also parties to the decree shall seek formal input from the Canadian Provinces of Ontario and Quebec with respect to the proposed modification, shall use best efforts to facilitate the appropriate participation of said provinces in the proceedings to modify the decree, and shall not unreasonably impede or restrict such participation.

281.343(4x)(c) (c) With the exception of par. (e), because current, new, or increased withdrawals, consumptive uses, and diversions of basin water by the state of Illinois are not subject to the terms of this compact, the state of Illinois is prohibited from using any term of this compact, including sub. (4n), to seek new or increased withdrawals, consumptive uses, or diversions of basin water.

281.343(4x)(d) (d) With the exception of par. (e), because subs. (4d), (4f), (4h), (4j), (4L), (4m), (4n), (4p), (4r), (4t) (a), (b), (c), (d), (f), and (j), and (4v) all relate to current, new, or increased withdrawals, consumptive uses, and diversions of basin waters, said provisions do not apply to the state of Illinois. All other provisions of this compact not listed in the preceding sentence shall apply to the state of Illinois, including the water conservation programs provision of sub. (4b).

281.343(4x)(e) (e) In the event of a proposal for a diversion of basin water for use outside the territorial boundaries of the parties to this compact, decisions by the state of Illinois regarding such a proposal would be subject to all terms of this compact, except pars. (a), (c), and (d).

281.343(4x)(f) (f) For purposes of the state of Illinois' participation in this compact, the entirety of this subsection is necessary for the continued implementation of this compact and, if severed, this compact shall no longer be binding on or enforceable by or against the state of Illinois.

281.343(4z) (4z) Water management and regulation; assessment of cumulative impacts.

281.343(4z)(a)(a) The parties in cooperation with the provinces shall collectively conduct within the basin, on a lake watershed and St. Lawrence River basin basis, a periodic assessment of the cumulative impacts of withdrawals, diversions, and consumptive uses from the waters of the basin, every 5 years or each time the incremental basin water losses reach 50,000,000 gallons per day average in any 90-day period in excess of the quantity at the time of the most recent assessment, whichever comes first, or at the request of one or more of the parties. The assessment shall form the basis for a review of the standard of review and decision, council and party regulations, and their application. This assessment shall:

281.343(4z)(a)1. 1. Utilize the most current and appropriate guidelines for such a review, which may include but not be limited to council on environmental quality and environment Canada guidelines;

281.343(4z)(a)2. 2. Give substantive consideration to climate change or other significant threats to basin waters and take into account the current state of scientific knowledge, or uncertainty, and appropriate measures to exercise caution in cases of uncertainty if serious damage may result; and

281.343(4z)(a)3. 3. Consider adaptive management principles and approaches, recognizing, considering, and providing adjustments for the uncertainties in, and evolution of, science concerning the basin's water resources, watersheds, and ecosystems, including potential changes to basin-wide processes, such as lake level cycles and climate.

281.343(4z)(b) (b) The parties have the responsibility of conducting this cumulative impact assessment. Applicants are not required to participate in this assessment.

281.343(4z)(c) (c) Unless required by other statutes, applicants are not required to conduct a separate cumulative impact assessment in connection with an application but shall submit information about the potential impacts of a proposal to the quantity or quality of the waters and water dependent natural resources of the applicable source watershed. An applicant may, however, provide an analysis of how the applicant's proposal meets the no significant adverse cumulative impact provision of the standard of review and decision.

281.343(5) (5) Consultation with tribes.

281.343(5)(a)(a) In addition to all other opportunities to comment pursuant to sub. (6) (b), appropriate consultations shall occur with federally recognized tribes in the originating party for all proposals subject to council or regional review pursuant to this compact. Such consultations shall be organized in the manner suitable to the individual proposal and the laws and policies of the originating party.

281.343(5)(b) (b) All federally recognized tribes within the basin shall receive reasonable notice indicating that they have an opportunity to comment in writing to the council or the regional body, or both, and other relevant organizations on whether the proposal meets the requirements of the standard of review and decision when a proposal is subject to regional review or council approval. Any notice from the council shall inform the tribes of any meeting or hearing that is to be held under sub. (6) (b) and invite them to attend. The parties and the council shall consider the comments received under this subsection before approving, approving with modifications, or disapproving any proposal subject to council or regional review.

281.343(5)(c) (c) In addition to the specific consultation mechanisms described above, the council shall seek to establish mutually agreed upon mechanisms or processes to facilitate dialogue with, and input from, federally recognized tribes on matters to be dealt with by the council; and the council shall seek to establish mechanisms and processes with federally recognized tribes designed to facilitate ongoing scientific and technical interaction and data exchange regarding matters falling within the scope of this compact. This may include participation of tribal representatives on advisory committees established under this compact or such other processes that are mutually agreed upon with federally recognized tribes individually or through duly authorized intertribal agencies or bodies.

281.343(6) (6) Public participation.

281.343(6)(a)(a) Meetings, public hearings, and records.

281.343(6)(a)1.1. The parties recognize the importance and necessity of public participation in promoting management of the water resources of the basin. Consequently, all meetings of the council shall be open to the public, except with respect to issues of personnel.

281.343(6)(a)2. 2. The minutes of the council shall be a public record open to inspection at its offices during regular business hours.

281.343(6)(b) (b) Public participation. It is the intent of the council to conduct public participation processes concurrently and jointly with processes undertaken by the parties and through regional review. To ensure adequate public participation, each party or the council shall ensure procedures for the review of proposals subject to the standard of review and decision consistent with the following requirements:

281.343(6)(b)1. 1. Provide public notification of receipt of all applications and a reasonable opportunity for the public to submit comments before applications are acted upon.

281.343(6)(b)2. 2. Assure public accessibility to all documents relevant to an application, including public comment received.

281.343(6)(b)3. 3. Provide guidance on standards for determining whether to conduct a public meeting or hearing for an application, time and place of such a meeting or hearing, and procedures for conducting of the same.

281.343(6)(b)4. 4. Provide the record of decision for public inspection including comments, objections, responses, and approvals, approvals with conditions, and disapprovals.

281.343(7) (7) Dispute resolution and enforcement; good faith implementation. Each of the parties pledges to support implementation of all provisions of this compact, and covenants that its officers and agencies shall not hinder, impair, or prevent any other party carrying out any provision of this compact.

281.343(7g) (7g) Dispute resolution and enforcement; alternative dispute resolution.

281.343(7g)(a)(a) Desiring that this compact be carried out in full, the parties agree that disputes between the parties regarding interpretation, application, and implementation of this compact shall be settled by alternative dispute resolution.

281.343(7g)(b) (b) The council, in consultation with the provinces, shall provide by rule procedures for the resolution of disputes pursuant to this subsection.

281.343(7r) (7r) Dispute resolution and enforcement; enforcement.

281.343(7r)(a)(a) Any person aggrieved by any action taken by the council pursuant to the authorities contained in this compact shall be entitled to a hearing before the council. Any person aggrieved by a party action shall be entitled to a hearing pursuant to the relevant party's administrative procedures and laws. After exhaustion of such administrative remedies, any aggrieved person shall have the right to judicial review of a council action in the United States district court for the District of Columbia or the district court in which the council maintains offices, provided such action is commenced within 90 days; and any aggrieved person shall have the right to judicial review of a party's action in the relevant party's court of competent jurisdiction, provided that an action or proceeding for such review is commenced within the time frames provided for by the party's law. For the purposes of this paragraph, a state or province is deemed to be an aggrieved person with respect to any party action pursuant to this compact.

281.343(7r)(b) (b)

281.343(7r)(b)1.1. Any party or the council may initiate actions to compel compliance with the provisions of this compact, and the rules and regulations promulgated hereunder by the council. Jurisdiction over such actions is granted to the court of the relevant party, as well as the United States district court for the District of Columbia and the district court in which the council maintains offices. The remedies available to any such court shall include, but not be limited to, equitable relief and civil penalties.

281.343(7r)(b)2. 2. Each party may issue orders within its respective jurisdiction and may initiate actions to compel compliance with the provisions of its respective statutes and regulations adopted to implement the authorities contemplated by this compact in accordance with the provisions of the laws adopted in each party's jurisdiction.

281.343(7r)(c) (c)

281.343(7r)(c)1.1. Any aggrieved person, party, or the council may commence a civil action in the relevant party's courts and administrative systems to compel any person to comply with this compact should any such person, without approval having been given, undertake a new or increased withdrawal, consumptive use, or diversion that is prohibited or subject to approval pursuant to this compact.

281.343(7r)(c)2. 2. No action under this paragraph may be commenced if:

281.343(7r)(c)2.a. a. The originating party or council approval for the new or increased withdrawal, consumptive use, or diversion has been granted; or

281.343(7r)(c)2.b. b. The originating party or council has found that the new or increased withdrawal, consumptive use, or diversion is not subject to approval pursuant to this compact.

281.343(7r)(c)3. 3. No action under this paragraph may be commenced unless:

281.343(7r)(c)3.a. a. A person commencing such action has first given 60 days prior notice to the originating party, the council, and person alleged to be in noncompliance; and

281.343(7r)(c)3.b. b. Neither the originating party nor the council has commenced and is diligently prosecuting appropriate enforcement actions to compel compliance with this compact.

281.343(7r)(d) (d) The available remedies shall include equitable relief, and the prevailing or substantially prevailing party may recover the costs of litigation, including reasonable attorney and expert witness fees, whenever the court determines that such an award is appropriate.

281.343(7r)(e) (e) Each of the parties may adopt provisions providing additional enforcement mechanisms and remedies including equitable relief and civil penalties applicable within its jurisdiction to assist in the implementation of this compact.

281.343(8) (8) Additional provisions.

281.343(8)(a)(a) Effect on existing rights.

281.343(8)(a)1.1. Nothing in this compact shall be construed to affect, limit, diminish, or impair any rights validly established and existing as of the effective date of this compact under state or federal law governing the withdrawal of waters of the basin.

281.343(8)(a)2. 2. Nothing contained in this compact shall be construed as affecting or intending to affect or in any way to interfere with the law of the respective parties relating to common law water rights.

281.343(8)(a)3. 3. Nothing in this compact is intended to abrogate or derogate from treaty rights or rights held by any tribe recognized by the federal government of the United States based upon its status as a tribe recognized by the federal government of the United States.

281.343(8)(a)4. 4. An approval by a party or the council under this compact does not give any property rights, nor any exclusive privileges, nor shall it be construed to grant or confer any right, title, easement, or interest in, to, or over any land belonging to or held in trust by a party; neither does it authorize any injury to private property or invasion of private rights, nor infringement of federal, state, or local laws or regulations; nor does it obviate the necessity of obtaining federal assent when necessary.

281.343(8)(b) (b) Relationship to agreements concluded by the United States of America.

281.343(8)(b)1.1. Nothing in this compact is intended to provide nor shall be construed to provide, directly or indirectly, to any person any right, claim, or remedy under any treaty or international agreement nor is it intended to derogate any right, claim, or remedy that already exists under any treaty or international agreement.

281.343(8)(b)2. 2. Nothing in this compact is intended to infringe nor shall be construed to infringe upon the treaty power of the United States of America, nor shall any term hereof be construed to alter or amend any treaty or term thereof that has been or may hereafter be executed by the United States of America.

281.343(8)(b)3. 3. Nothing in this compact is intended to affect nor shall be construed to affect the application of the Boundary Waters Treaty of 1909 whose requirements continue to apply in addition to the requirements of this compact.

281.343(8)(c) (c) Confidentiality.

281.343(8)(c)1.1. Nothing in this compact requires a party to breach confidentiality obligations or requirements prohibiting disclosure or to compromise security of commercially sensitive or proprietary information.

281.343(8)(c)2. 2. A party may take measures, including but not limited to deletion and redaction, deemed necessary to protect any confidential, proprietary, or commercially sensitive information when distributing information to other parties. The party shall summarize or paraphrase any such information in a manner sufficient for the council to exercise its authorities contained in this compact.

281.343(8)(d) (d) Additional laws. Nothing in this compact shall be construed to repeal, modify, or qualify the authority of any party to enact any legislation or enforce any additional conditions and restrictions regarding the management and regulation of waters within its jurisdiction.

281.343(8)(e) (e) Amendments and supplements. The provisions of this compact shall remain in full force and effect until amended by action of the governing bodies of the parties and consented to and approved by any other necessary authority in the same manner as this compact is required to be ratified to become effective.

281.343(8)(f) (f) Severability. Should a court of competent jurisdiction hold any part of this compact to be void or unenforceable, it shall be considered severable from those portions of the compact capable of continued implementation in the absence of the voided provisions. All other provisions capable of continued implementation shall continue in full force and effect.

281.343(8)(g) (g) Duration of compact and termination.

281.343(8)(g)1.1. Once effective, the compact shall continue in force and remain binding upon each and every party unless terminated.

281.343(8)(g)2. 2. This compact may be terminated at any time by a majority vote of the parties. In the event of such termination, all rights established under it shall continue unimpaired.

281.343(9) (9) Effectuation.

281.343(9)(b)(b) Effectuation by chief executive. The governor is authorized to take such action as may be necessary and proper in his or her discretion to effectuate the compact and the initial organization and operation thereunder, consistent with s. 281.346.

281.343(9)(c) (c) Entire agreement. The parties consider this compact to be complete and an integral whole. Each provision of this compact is considered material to the entire compact, and failure to implement or adhere to any provision may be considered a material breach. Unless otherwise noted in this compact, any change or amendment made to the compact by any party in its implementing legislation or by the U.S. Congress when giving its consent to this compact is not considered effective unless concurred in by all parties.

281.343(9)(d) (d) Effective date and execution. This compact shall become binding and effective when ratified through concurring legislation by the states of Illinois, Indiana, Michigan, Minnesota, New York, Ohio, and Wisconsin and the Commonwealth of Pennsylvania and consented to by the U.S. Congress.

281.343 History History: 2007 a. 227.



281.344 Water conservation, reporting, and supply regulation; when compact is not in effect.

281.344  Water conservation, reporting, and supply regulation; when compact is not in effect.

281.344(1) (1)  Definitions. In this section:

281.344(1)(d) (d) "Community within a straddling county" means any city, village, or town that is not a straddling community and that is located outside the Great Lakes basin but wholly within a county that lies partly within the Great Lakes basin.

281.344(1)(dm) (dm) "Compact" means the Great Lakes — St. Lawrence River Basin Water Resources Compact under s. 281.343.

281.344(1)(dr) (dr) "Compact's effective date" means the effective date of the compact under s. 281.343 (9) (d).

281.344(1)(e) (e) "Consumptive use" means a use of water that results in the loss of or failure to return some or all of the water to the basin from which the water is withdrawn due to evaporation, incorporation into products, or other processes.

281.344(1)(g) (g) "Cumulative impacts" means the impacts on the Great Lakes basin ecosystem that result from incremental effects of all aspects of a withdrawal, interbasin transfer, or consumptive use in addition to other past, present, and reasonably foreseeable future withdrawals, interbasin transfers, and consumptive uses regardless of who undertakes the other withdrawals, interbasin transfers, and consumptive uses, including individually minor but collectively significant withdrawals, interbasin transfers, and consumptive uses taking place over a period of time.

281.344(1)(i) (i) "Environmentally sound and economically feasible water conservation measures" means those measures, methods, or technologies for efficient water use and for reducing water loss and waste or for reducing the amount of a withdrawal, consumptive use, or interbasin transfer that are, taking into account environmental impact, the age and nature of equipment and facilities involved, the processes employed, the energy impacts, and other appropriate factors, all of the following:

281.344(1)(i)1. 1. Environmentally sound.

281.344(1)(i)2. 2. Reflective of best practices applicable to the water use sector.

281.344(1)(i)3. 3. Technically feasible and available.

281.344(1)(i)4. 4. Economically feasible and cost-effective based on an analysis that considers direct and avoided economic and environmental costs.

281.344(1)(j) (j) "Facility" means an operating plant or establishment providing electricity to the public or carrying on any manufacturing activity, trade, or business on one site, including similar plants or establishments under common ownership or control located on contiguous properties.

281.344(1)(je) (je) "Great Lakes basin" means the watershed of the Great Lakes and the St. Lawrence River upstream from Trois-Rivieres, Quebec.

281.344(1)(ji) (ji) "Great Lakes basin ecosystem" means the interacting components of air, land, water, and living organisms, including humans, within the Great Lakes basin.

281.344(1)(k) (k) "Interbasin transfer" means a transfer of water from the Great Lakes basin into a watershed outside of the Great Lakes basin or from the watershed of one of the Great Lakes into that of another, except that "interbasin transfer" does not include any of the following:

281.344(1)(k)1. 1. The transfer of a product produced in the Great Lakes basin or in the watershed of one of the Great Lakes, using waters of the Great Lakes basin, out of the Great Lakes basin or out of that watershed.

281.344(1)(k)2. 2. The transmission of water within a line that extends outside the Great Lakes basin as it conveys water from one point to another within the Great Lakes basin if no water is used outside the Great Lakes basin.

281.344(1)(k)3. 3. The transfer of bottled water from the Great Lakes basin in containers of 5.7 gallons or less.

281.344(1)(km) (km) "Intrabasin transfer" means the transfer of water from the watershed of one of the Great Lakes into the watershed of another of the Great Lakes.

281.344(1)(o) (o) "Product" means something produced by human or mechanical effort or through agricultural processes and used in manufacturing, commercial, or other processes or intended for intermediate or ultimate consumers, subject to all of the following:

281.344(1)(o)1. 1. Water used as part of the packaging of a product is part of the product.

281.344(1)(o)2. 2. Other than water used as part of the packaging of a product, water that is used primarily to transport materials in or out of the Great Lakes basin is not a product or part of a product.

281.344(1)(o)3. 3. Except as provided in subd. 1., water that is transferred as part of a public or private supply is not a product or part of a product.

281.344(1)(o)4. 4. Water in its natural state, such as in lakes, rivers, reservoirs, aquifers, or water basins, is not a product.

281.344(1)(pm) (pm) "Public water supply" means water distributed to the public through a physically connected system of treatment, storage, and distribution facilities that serve a group of largely residential customers and that may also serve industrial, commercial, and other institutional customers.

281.344(1)(ps) (ps) "Reasonable water supply alternative" means a water supply alternative that is similar in cost to, and as environmentally sustainable and protective of public health as, the proposed new or increased interbasin transfer and that does not have greater adverse environmental impacts than the proposed new or increased interbasin transfer.

281.344(1)(q) (q) "Regional body" means the body consisting of the governors of Illinois, Indiana, Michigan, Minnesota, New York, Ohio, Pennsylvania, and Wisconsin and the premiers of Ontario and Quebec, Canada, or their designees, as established by the Great Lakes — St. Lawrence River Basin Sustainable Water Resources Agreement.

281.344(1)(r) (r) "Source watershed" means the watershed from which a withdrawal originates. If water is withdrawn directly from a Great Lake or from the St. Lawrence River, then the source watershed is the watershed of that Great Lake or the watershed of the St. Lawrence River, respectively. If water is withdrawn from the watershed of a stream that is a direct tributary to a Great Lake or a direct tributary to the St. Lawrence River, then the source watershed is the watershed of that Great Lake or the watershed of the St. Lawrence River, respectively.

281.344(1)(t) (t) "Straddling community" means any city, village, or town that is partly within the Great Lakes basin or partly within the watersheds of 2 of the Great Lakes and that is wholly within any county that lies partly or completely within the Great Lakes basin.

281.344(1)(tm) (tm) "Straddling county" means a county that lies partly within the Great Lakes basin.

281.344(1)(w) (w) "Water dependent natural resources" means the interacting components of land, water, and living organisms affected by the waters of the Great Lakes basin.

281.344(1)(wm) (wm) "Water loss" means the amount of water that is withheld from or not returned to the basin from which it is withdrawn as a result of an interbasin transfer or consumptive use or both.

281.344(1)(wp) (wp) "Water supply system," when not preceded by "public," means one of the following:

281.344(1)(wp)1. 1. Except as provided in subd. 2., the equipment handling water from the point of intake of the water to the first point at which the water is used.

281.344(1)(wp)2. 2. For a system for providing a public water supply, the equipment from the point of intake of the water to the first point at which the water is distributed.

281.344(1)(wr) (wr) "Water utility" means a public utility, as defined in s. 196.01 (5), that furnishes water.

281.344(1)(x) (x) "Waters of the Great Lakes basin" means the Great Lakes and all streams, rivers, lakes, connecting channels, and other bodies of water, including tributary groundwater, within the Great Lakes basin.

281.344(1)(y) (y) "Withdraw" means to take water from surface water or groundwater.

281.344(1)(z) (z) "Withdrawal" means the taking of water from surface water or groundwater, including the taking of surface water or groundwater for the purpose of bottling the water.

281.344(1)(zm) (zm) "Without adequate supplies of potable water" means without a water supply that is economically and environmentally sustainable in the long term to meet reasonable demands for a water supply in the quantity and quality that complies with applicable drinking water standards, is protective of public health, is available at a reasonable cost, and does not have adverse environmental impacts greater than those likely to result from the proposed new or increased interbasin transfer.

281.344(2) (2) Determinations concerning applicability of requirements.

281.344(2)(a)(a) Use of surface water divide. For the purposes of this section, the surface water divide is used to determine whether a withdrawal or transfer of surface water or groundwater is from the Great Lakes basin.

281.344(2)(b) (b) Transfers and withdrawals from more than one source. For the purposes of this section, the interbasin transfer or withdrawal of water from more than one source within the Great Lakes basin to supply a single facility or public water supply system is considered one interbasin transfer or withdrawal.

281.344(2)(c) (c) Water loss. The department shall promulgate rules for determining the amount of water loss from consumptive uses.

281.344(2)(d) (d) County boundaries. For the purposes of sub. (1) (d), (t), and (tm), a county's boundaries as of December 13, 2005, shall be used to determine whether a county lies partly within the Great Lakes basin.

281.344(2)(e) (e) Public trust doctrine. Nothing in this section may be interpreted to change the application of the public trust doctrine under article IX, section 1, of the Wisconsin Constitution or to create any new public trust rights.

281.344(2)(f) (f) Water resources protection act.

281.344(2)(f)1.1. In this paragraph, "historic" means made before June 11, 2008.

281.344(2)(f)2. 2. The department may not change its historic interpretation or application of 42 USC 1962d-20 (d) to a public water supply for a community in this state until that provision is amended. The department shall evaluate all applications under sub. (4) (b) using the requirements in sub. (4) and shall apply those requirements uniformly.

281.344(3) (3) Statewide registration and reporting.

281.344(3)(a)(a)

281.344(3)(a)1.1. Any person who, on June 1, 2011, has a water supply system with the capacity to make a withdrawal from the waters of the state averaging 100,000 gallons per day or more in any 30-day period or is making any interbasin transfer shall register the withdrawal or interbasin transfer with the department by the deadline specified by the department by rule. A person may register a withdrawal or interbasin transfer before June 1, 2011.

281.344(3)(a)2. 2. Any person who, after June 1, 2011, proposes to begin a withdrawal from the waters of the state using a water supply system that will have the capacity to withdraw an average of 100,000 gallons per day or more in any 30-day period, to increase the capacity of a water supply system that existed on June 1, 2011, so that it will have the capacity to withdraw an average of 100,000 gallons per day or more in any 30-day period, or to begin an interbasin transfer shall register the withdrawal or interbasin transfer with the department.

281.344(3)(b) (b) A person to whom par. (a) applies shall register on a form prescribed by the department and provide all of the following information:

281.344(3)(b)1. 1. The name and address of the registrant and the date of registration.

281.344(3)(b)2. 2. The locations and sources of the withdrawal or interbasin transfer.

281.344(3)(b)3. 3. The daily capacity of the withdrawal or interbasin transfer and the daily capacity to withdraw or transfer from each source.

281.344(3)(b)4. 4. An estimate of the volume of the withdrawal or interbasin transfer in terms of gallons per day average in any 30-day period.

281.344(3)(b)4m. 4m. For a withdrawal from the Great Lakes basin that averages 100,000 gallons per day or more in any 30 day period, an estimate of the maximum hydraulic capacity of the most restrictive component in each water supply system used for the withdrawal.

281.344(3)(b)5. 5. The uses made of the water.

281.344(3)(b)6. 6. The places at which the water is used.

281.344(3)(b)7. 7. The places at which any of the water is discharged.

281.344(3)(b)8. 8. Whether the water use is continuous or intermittent.

281.344(3)(b)9. 9. Whether the person holds a permit under s. 283.31.

281.344(3)(b)10. 10. Other information required by the department by rule.

281.344(3)(c) (c) The department shall maintain a registry containing the information provided under par. (b).

281.344(3)(cm) (cm) The department may consider domestic security concerns when determining whether information regarding locations of withdrawals and interbasin transfers contained in the registry under par. (c) may be released to the public.

281.344(3)(e) (e)

281.344(3)(e)1.1. Each person who makes a withdrawal from the waters of the state that averages 100,000 gallons per day or more in any 30-day period or transfers from the Great Lakes basin any amount and who has registered the withdrawal or interbasin transfer under par. (a) shall annually report to the department the monthly volumes of withdrawal, whether the person ever withdraws at least 1,000,000 gallons per day for 30 consecutive days, and, if applicable, the volumes of interbasin transfer and, subject to par. (em), water loss from consumptive use.

281.344(3)(e)2. 2. In addition to the information required under subd. 1., the department may, by rule, create different reporting frequencies or require additional information from a person who registers a withdrawal, or interbasin transfer under par. (a) based upon the type or category of water use.

281.344(3)(em) (em) If a person to whom par. (e) 1. applies provides any of the water that the person withdraws to a public water supply system, the person who operates the public water supply system, rather than the person who withdraws the water, shall annually report to the department the volume of water loss from the consumptive use of the water provided to the public water supply system.

281.344(3)(f) (f) The department may require additional information under par. (b) 10. or (e) 2. only if the information is necessary to effectuate this section.

281.344(3e) (3e) Determining initial interbasin transfer amounts.

281.344(3e)(a)(a) Before issuing an automatic approval under sub. (3m) (a) for an interbasin transfer to a person operating a public water supply system, the department shall determine the initial interbasin transfer amount for the interbasin transfer under par. (b).

281.344(3e)(b) (b) The department shall determine the initial interbasin transfer amount for a public water supply system to be the amount of water necessary to provide water for public water supply purposes in the area in at least part of which the public water supply system delivers water to customers before the compact's effective date that is all of the following:

281.344(3e)(b)1. 1. Outside of the Great Lakes basin.

281.344(3e)(b)2. 2. Within a sewer service territory that provides for return of wastewater to the Great Lakes basin and that is specified in the sewer service area provisions of an areawide water quality management plan under s. 283.83 approved by the department before December 31, 2007.

281.344(3e)(c) (c) The department shall use the population and related service projections in the sewer service area provisions described in par. (b) 2. in making the determination under par. (b).

281.344(3e)(d) (d) Before issuing an automatic approval under sub. (3m) (b) for an interbasin transfer to a person who does not operate a public water supply system, the department shall determine the initial interbasin transfer amount for the interbasin transfer. The department shall determine the interbasin transfer amount using the process and standards that it uses under sub. (4e) to determine an initial withdrawal amount.

281.344(3m) (3m) Automatic approval for existing interbasin transfers.

281.344(3m)(a)(a) Before the compact's effective date, the department shall automatically issue an approval for an interbasin transfer that begins before the compact's effective date, to a person who operates a public water supply system that receives water from the interbasin transfer and that delivers water to customers in an area that is outside of the Great Lakes basin and that is within a sewer service territory that provides for return of wastewater to the Great Lakes basin as specified in the sewer service area provisions of an areawide water quality management plan under s. 283.83 approved by the department before December 31, 2007. The department may not issue an automatic approval under this subsection before the interbasin transfer begins. In the automatic approval, the department shall specify an interbasin transfer amount equal to the amount determined under sub. (3e) (b) and an interbasin transfer area that is the area described in sub. (3e) (b).

281.344(3m)(b) (b) Before the compact's effective date, the department shall automatically issue an approval for an interbasin transfer that begins before June 11, 2008, and that is not for public water supply purposes to the person who makes the interbasin transfer. In the automatic approval, the department shall specify an interbasin transfer amount equal to the amount determined under sub. (3e) (d).

281.344(4) (4) New or increased interbasin transfers.

281.344(4)(a)(a) Prohibition. Beginning on June 11, 2008, all of the following apply:

281.344(4)(a)1. 1. No person may begin an interbasin transfer, other than an interbasin transfer for which the department is required to issue an automatic permit under sub. (3m) (a), unless the interbasin transfer is covered by an approval under par. (c), (d), or (e).

281.344(4)(a)2. 2. No person may increase an interbasin transfer over the interbasin transfer amount in an approval issued under this subsection unless the department modifies the approval under par. (c), (d), or (e) to increase the interbasin transfer amount.

281.344(4)(a)3. 3. No person may increase an interbasin transfer over the interbasin transfer amount in an approval issued under sub. (3m) (a) or expand the interbasin transfer area beyond the area specified in an approval under sub. (3m) (a) unless the department modifies the approval under par. (c), (d), or (e) to increase the interbasin transfer amount or to expand the interbasin transfer area.

281.344(4)(a)4. 4. No person may increase an interbasin transfer over the interbasin transfer amount in an approval issued under sub. (3m) (b).

281.344(4)(b) (b) Application.

281.344(4)(b)1.1. A person who proposes to begin an interbasin transfer, increase the amount of an interbasin transfer, or expand the interbasin transfer area of an interbasin transfer covered by an approval issued under sub. (3m) (a) shall apply to the department for approval.

281.344(4)(b)2. 2. A person may apply under subd. 1. for approval of a new, increased, or expanded interbasin transfer under par. (c) or (e) only if the person operates a public water supply system that receives or would receive water from the new, increased, or expanded interbasin transfer.

281.344(4)(b)3. 3. Operators of 2 or more public water supply systems may submit a joint application under subd. 1. for a new, increased, or expanded interbasin transfer under par. (c) or (e).

281.344(4)(b)4. 4. A person who applies under subd. 1. shall provide information about the potential impacts of the interbasin transfer on the waters of the Great Lakes basin and water dependent natural resources and any other information required by the department by rule.

281.344(4)(b)4m. 4m. If a person who applies under subd. 1. will not directly withdraw the water proposed to be transferred, the person shall identify any entities that may withdraw the water and provide evidence of support from each of those entities in the form of a letter or resolution.

281.344(4)(b)4p. 4p. If the person who applies under subd. 1. will not directly return the water to the Great Lakes basin, the person shall identify any entities that may return the water and provide evidence of support from each of those entities in the form of a letter or resolution.

281.344(4)(b)4s. 4s. If the proposal for which a person applies under subd. 1. is subject to the exception standard under par. (f), the person shall provide documentation of how the physical, chemical, and biological integrity of the receiving water under par. (f) 3. will be protected and sustained as required under ss. 30.12, 281.15, and 283.31, considering the state of the receiving water before the proposal is implemented and considering potential adverse impacts due to changes in temperature and nutrient loadings. If the receiving water is a surface water body that is tributary to one of the Great Lakes, the person shall include a description of the flow of the receiving water before the proposal is implemented, considering both low and high flow conditions.

281.344(4)(b)5. 5. If the proposal for which a person applies under subd. 1. is subject to the exception standard under par. (f), the person shall provide an assessment of the individual impacts of the proposal for the purposes of par. (f) 5. The person may also include a cumulative impact assessment.

281.344(4)(bg) (bg) Determinations.

281.344(4)(bg)1.1. The department shall determine whether a proposal under par. (b) is subject to par. (c) or (e) as follows:

281.344(4)(bg)1.a. a. If the proposal is to provide a public water supply within a single city, village, or town, the proposal is subject to par. (c) or (e) based on the boundaries of that city, village, or town.

281.344(4)(bg)1.b. b. If the proposal is to provide a public water supply within more than one city, village, or town, any portion of the proposal that provides a public water supply within a straddling community is subject to par. (c) and any portion of the proposal that provides a public water supply within a community described in par. (e) 1. (intro.) is subject to par. (e).

281.344(4)(bg)2. 2. For the purposes of applying the requirements in pars. (c), (e), and (f) to a proposal under par. (b), the department shall use, as appropriate, the planned service area of the public water supply system receiving water under the proposal. The planned service area is the service area of the system at the end of any planning period authorized by the department in the approved water supply service area plan under s. 281.348 that covers the public water supply system.

281.344(4)(c) (c) Straddling communities. The department may approve a proposal under par. (b) to begin an interbasin transfer, increase an interbasin transfer, or expand an interbasin transfer area, to an area within a straddling community but outside the Great Lakes basin or outside the source watershed if the water transferred will be used solely for public water supply purposes in the straddling community and all of the following apply:

281.344(4)(c)1. 1. An amount of water equal to the amount of water withdrawn from the Great Lakes basin, less an allowance for consumptive use, will be returned to the source watershed.

281.344(4)(c)2. 2. No surface water or groundwater from outside the source watershed will be returned to the source watershed unless all of the following apply:

281.344(4)(c)2.a. a. The returned water will be from a water supply or wastewater treatment system that combines water from inside and outside the Great Lakes basin.

281.344(4)(c)2.b. b. The returned water will be treated to meet applicable permit requirements under s. 283.31 and to prevent the introduction of invasive species into the Great Lakes basin.

281.344(4)(c)2.c. c. The proposal maximizes the amount of water withdrawn from the Great Lakes basin that will be returned to the source watershed and minimizes the amount of water from outside the Great Lakes basin that will be returned to the source watershed.

281.344(4)(c)2m. 2m. The proposal is consistent with an approved water supply service area plan under s. 281.348 that covers the public water supply system.

281.344(4)(c)3. 3. If the proposal would result from a new withdrawal or an increase in a withdrawal that would average 100,000 gallons or more per day in any 90-day period, the proposal meets the exception standard under par. (f).

281.344(4)(d) (d) Intrabasin transfer.

281.344(4)(d)1.1. The department may approve a proposal under par. (b) for a new intrabasin transfer or an increase in an intrabasin transfer to which par. (c) does not apply that would average less than 100,000 gallons per day in every 90-day period, if the proposal meets the applicable requirements under s. 30.18, 281.34, or 281.41 or, if those sections do not apply, any requirements specified by the department by rule and, if the water will be used for public water supply purposes, the proposal is consistent with an approved water supply service area plan under s. 281.348 that covers the public water supply system.

281.344(4)(d)2. 2. The department may approve a proposal under par. (b) for a new intrabasin transfer or an increase in or expansion of an intrabasin transfer to which par. (c) does not apply that would average more than 100,000 gallons per day in any 90-day period with a new water loss or an increase in water loss that would average less than 5,000,000 gallons per day in every 90-day period, if all of the following apply:

281.344(4)(d)2.a. a. The proposal meets the exception standard under par. (f), except that the water may be returned to a watershed within the Great Lakes basin other than the source watershed and par. (f) 3m. does not apply.

281.344(4)(d)2.b. b. The applicant demonstrates that there is no feasible, cost-effective, and environmentally sound water supply alternative within the watershed to which the water will be transferred, including conservation of existing water supplies as determined under par. (g).

281.344(4)(d)2.c. c. If the water will be used for public water supply purposes, the proposal is consistent with an approved water supply service area plan under s. 281.348 that covers the public water supply system.

281.344(4)(d)3. 3. The department may approve a proposal under par. (b) for a new intrabasin transfer or an increase in an intrabasin transfer to which par. (c) does not apply with a new water loss or an increase in water loss that would average 5,000,000 gallons per day or more in any 90-day period, if all of the following apply:

281.344(4)(d)3.a. a. The proposal meets the exception standard under par. (f).

281.344(4)(d)3.b. b. The applicant demonstrates that there is no feasible, cost-effective, and environmentally sound water supply alternative within the watershed to which the water will be transferred, including conservation of existing water supplies as determined under par. (g).

281.344(4)(d)3.c. c. If the water will be used for public water supply purposes, the proposal is consistent with an approved water supply service area plan under s. 281.348 that covers the public water supply system.

281.344(4)(e) (e) Straddling counties.

281.344(4)(e)1.1. The department may approve a proposal under par. (b) for a new interbasin transfer or an increase in an interbasin transfer if the water transferred will be used solely for public water supply purposes in a community within a straddling county or, if a community is partly within a straddling county and partly within a county that lies entirely outside the Great Lakes basin, the water transferred will be used solely for public water supply purposes in the portion of the community that is within the straddling county and all of the following apply:

281.344(4)(e)1.a. a. The community is without adequate supplies of potable water.

281.344(4)(e)1.b. b. The proposal meets the exception standard under par. (f).

281.344(4)(e)1.c. c. The proposal maximizes the amount of water withdrawn from the Great Lakes basin that will be returned to the source watershed and minimizes the amount of water from outside the Great Lakes basin that will be returned to the source watershed.

281.344(4)(e)1.d. d. There is no reasonable water supply alternative within the watershed in which the community is located, including conservation of existing water supplies as determined under par. (g).

281.344(4)(e)1.e. e. The proposal will not endanger the integrity of the Great Lakes basin ecosystem based upon a determination that the proposal will have no significant adverse impact on the Great Lakes basin ecosystem.

281.344(4)(e)1.em. em. The proposal is consistent with an approved water supply service area plan under s. 281.348 that covers the public water supply system.

281.344(4)(e)2. 2. In determining whether to approve a proposal under this paragraph, the department shall give substantive consideration to whether the applicant provides sufficient scientifically based evidence that the existing water supply is derived from groundwater that is hydrologically interconnected to waters of the Great Lakes basin. The department may not use a lack of hydrological connection to the waters of the Great Lakes basin as a reason to disapprove a proposal.

281.344(4)(f) (f) Exception standard. A proposal to which par. (fm) does not apply meets the exception standard if subds. 1. to 7. apply to the proposal. A proposal to which par. (fm) applies meets the exception standard if the department considers, under par. (fm), whether:

281.344(4)(f)1. 1. The need for the proposed interbasin transfer cannot reasonably be avoided through the efficient use and conservation of existing water supplies as determined under par. (g).

281.344(4)(f)2. 2. The interbasin transfer is limited to quantities that are reasonable for the purposes for which the interbasin transfer is proposed.

281.344(4)(f)3. 3. An amount of water equal to the amount of water withdrawn from the Great Lakes basin will be returned to the source watershed, less an allowance for consumptive use.

281.344(4)(f)3m. 3m. The place at which the water is returned to the source watershed is as close as practicable to the place at which the water is withdrawn, unless the applicant demonstrates that returning the water at that place is one of the following:

281.344(4)(f)3m.a. a. Not cost-effective.

281.344(4)(f)3m.b. b. Not environmentally sound.

281.344(4)(f)3m.c. c. Not in the interest of public health.

281.344(4)(f)4. 4. No water from outside the Great Lakes basin will be returned to the source watershed unless all of the following apply:

281.344(4)(f)4.a. a. The returned water is from a water supply or wastewater treatment system that combines water from inside and outside the Great Lakes basin.

281.344(4)(f)4.b. b. The returned water will be treated to meet applicable permit requirements under s. 283.31 and to prevent the introduction of invasive species into the Great Lakes basin and the department has approved the permit under s. 283.31.

281.344(4)(f)4.c. c. If the water is returned through a structure on the bed of a navigable water, the structure is designed and will be operated to meet the applicable permit requirements under s. 30.12 and the department has approved the permit under s. 30.12.

281.344(4)(f)4m. 4m. If water will be returned to the source watershed through a stream tributary to one of the Great Lakes, the physical, chemical, and biological integrity of the receiving water under subd. 3. will be protected and sustained as required under ss. 30.12, 281.15, and 283.31, considering the state of the receiving water before the proposal is implemented and considering both low and high flow conditions and potential adverse impacts due to changes in temperature and nutrient loadings.

281.344(4)(f)5. 5. The interbasin transfer will result in no significant adverse individual impacts or cumulative impacts to the quantity or quality of the waters of the Great Lakes basin or to water dependent natural resources, including cumulative impacts that might result due to the proposed interbasin transfer, based upon a determination that the proposed interbasin transfer will not have any significant adverse impacts on the sustainable management of the waters of the Great Lakes basin.

281.344(4)(f)6. 6. The applicant commits to implementing the applicable water conservation measures under sub. (8) (d) that are environmentally sound and economically feasible for the applicant.

281.344(4)(f)7. 7. The interbasin transfer will be in compliance with all applicable local, state, and federal laws and interstate and international agreements, including the Boundary Waters Treaty of 1909.

281.344(4)(fm) (fm) Approval of certain applications. The department shall determine whether to grant an approval under par. (c) or (e) of an application under par. (b) 1. through the water supply service area planning process under s. 281.348, considering the items in par. (f) 1. to 7. as factors in the cost-effectiveness analysis under s. 281.348 (3) (d) 1.

281.344(4)(g) (g) Conservation and efficient use of existing water supplies. The department shall promulgate rules specifying the requirements for an applicant for a new, increased, or expanded interbasin transfer subject to par. (f) to demonstrate the efficient use and conservation of existing water supplies for the purposes of pars. (d) 2. b. and 3. b., (e) 1. d., and (f) 1., including requiring the applicant to document the water conservation planning and analysis used to identify the water conservation and efficiency measures that the applicant determined were feasible.

281.344(4)(i) (i) Interbasin transfer amount. In an approval issued under this subsection or a modification granted under this subsection to increase the amount of an interbasin transfer, the department shall specify an interbasin transfer amount equal to the quantity of water that is reasonable for the purposes for which the interbasin transfer is proposed.

281.344(4e) (4e) Determining initial withdrawal amounts for withdrawals from the Great Lakes basin.

281.344(4e)(a)(a) Before issuing automatic notice of coverage under a general permit under sub. (4s) or an automatic individual permit under sub. (5) (c) for a withdrawal from the Great Lakes basin for which the department is required to issue automatic notice of coverage under a general permit or an automatic individual permit, the department shall determine the initial withdrawal amount for the withdrawal under this subsection.

281.344(4e)(b) (b)

281.344(4e)(b)1.1. Except as provided in subds. 2. and 3e. and par. (f), the department shall estimate the initial withdrawal amount for a withdrawal based on the maximum hydraulic capacity of the most restrictive component in the water supply system used for the withdrawal as of the date that the department makes the estimate, based on information available to the department.

281.344(4e)(b)2. 2. Except as provided in subd. 3e., if the department has issued an approval under s. 30.12, 30.18, 281.34, or 281.41, or s. 281.17, 2001 stats., that is required for a withdrawal and the approval contains a limit on the amount of water that may be withdrawn, the department shall provide an estimate of the initial withdrawal amount equal to the limit in the approval.

281.344(4e)(b)3e. 3e. If water is withdrawn through more than one water supply system to serve a facility, the department shall determine the amount under subd. 1. for each of the water supply systems to which subd. 2. does not apply and shall determine the amount under subd. 2. for each of the water supply systems to which subd. 2. applies and shall provide an estimate of the initial withdrawal amount that is equal to the sum of the amounts determined for each of the water supply systems.

281.344(4e)(c) (c) The department shall provide the estimate under par. (b) for a withdrawal to the person making the withdrawal.

281.344(4e)(d) (d) After receiving an estimate under par. (c), a person making a withdrawal may provide the department with information relating to any of the following:

281.344(4e)(d)1. 1. The components of the water supply system used for the withdrawal.

281.344(4e)(d)2. 2. Seasonal variations in the amount of water supplied by the water supply system.

281.344(4e)(d)3. 3. Plans for expanding the capacity of the water supply system submitted to the department no later than 2 years after June 11, 2008.

281.344(4e)(d)4. 4. Amounts withdrawn during the 5 years before the year in which the person submits the information.

281.344(4e)(d)5. 5. Successful water conservation efforts by persons using the water that is withdrawn.

281.344(4e)(d)6. 6. Water loss from consumptive uses of similar types of users compared to the water loss from consumptive use of persons using the water that is withdrawn.

281.344(4e)(d)7. 7. Other relevant information.

281.344(4e)(e) (e) Except as provided in par. (f), the department shall determine the initial withdrawal amount for a withdrawal based on the estimate under par. (b) and the department's evaluation of any information provided under par. (d). The department may not consider information provided by any other person.

281.344(4e)(f) (f) For a public water supply system that, on June 11, 2008, has approval under s. 281.41 to provide water from the Great Lakes basin for public water supply purposes outside of the Great Lakes basin and approval under s. 283.31 to return the associated wastewater to the Great Lakes basin, the department shall determine the initial withdrawal amount to be the amount of water necessary to provide water for public water supply purposes in the service territory specified in the sewer service area provisions of the areawide water quality management plan under s. 283.83 approved by the department before December 31, 2007, based on the population and related service projections in those provisions.

281.344(4e)(g) (g) The department's determination of an initial withdrawal amount under par. (e) or (f) is not subject to administrative review under ch. 227 except at the request of the person making the withdrawal.

281.344(4e)(h) (h) If 2 or more public water supply systems merge after the department determines their initial withdrawal amounts under par. (e) and before the department issues the initial individual permits under sub. (5) (c) for the systems, the initial withdrawal amount for the new system is the sum of the amounts determined under par. (e) for the individual systems.

281.344(4m) (4m) Water use permits required in the Great Lakes basin. Beginning on June 1, 2015, except as provided in sub. (4s) (bm), a person may not make a withdrawal from the Great Lakes basin that averages 100,000 gallons per day or more in any 30-day period unless the withdrawal is covered under a general permit under sub. (4s) or an individual permit under sub. (5).

281.344(4s) (4s) General water use permits for Great Lakes basin.

281.344(4s)(a)(a) Department to issue. The department shall issue one or more general permits to cover withdrawals from the Great Lakes basin that average 100,000 gallons per day or more in any 30-day period but that do not equal at least 1,000,000 gallons per day for any 30 consecutive days. The department shall include all of the following in a general permit:

281.344(4s)(a)1. 1. Reference to the database of withdrawal amounts under par. (i).

281.344(4s)(a)2. 2. Requirements for estimating the amount withdrawn, monitoring the withdrawal, if necessary, and reporting the results of the estimating and monitoring, as provided in rules promulgated by the department.

281.344(4s)(a)3. 3. Requirements for water conservation, as provided in rules promulgated by the department under sub. (8) (d).

281.344(4s)(am) (am) Term of general permit. The term of a general permit issued under par. (a) is 25 years.

281.344(4s)(b) (b) General requirement. Beginning on the date under sub. (4m), a person who does not hold an individual permit under sub. (5) may not make a withdrawal that averages 100,000 gallons per day or more in any 30-day period, but that does not equal at least 1,000,000 gallons per day for any 30 consecutive days, unless the withdrawal is covered under a general permit, except as provided in par. (bm). A person to whom the department has issued a notice of coverage under a general permit shall comply with the general permit.

281.344(4s)(bm) (bm) Waiver. The department may waive the requirement to obtain coverage under a general permit for a person making a withdrawal that is covered by a permit under s. 30.18 (2) (a).

281.344(4s)(c) (c) Automatic notice of coverage for existing withdrawals. The department shall automatically issue a notice of coverage under a general permit to a person who makes a withdrawal from the Great Lakes basin and who reports under sub. (3) (e) before the date under sub. (4m), if the withdrawal averages 100,000 gallons per day or more in any 30-day period but does not equal at least 1,000,000 gallons per day for any 30 consecutive days. If necessary, the department may request additional information before issuing a notice under this paragraph. The department shall issue a notice under this paragraph no later than the date under sub. (4m). The department may promulgate a rule under which the department issues automatic notices of coverage under a general permit on a staggered schedule before the date under sub. (4m). In the notice provided under this paragraph for a withdrawal, the department shall specify a withdrawal amount equal to the initial withdrawal amount determined under sub. (4e) for the withdrawal.

281.344(4s)(d) (d) Coverage under general permit for new or increased withdrawals.

281.344(4s)(d)1.1. A person who proposes to begin a withdrawal from the Great Lakes basin that will average 100,000 gallons per day or more in any 30-day period, or to increase an existing withdrawal so that it will average 100,000 gallons per day or more in any 30-day period, after June 1, 2011, and to whom the department is not required to issue automatic notice of coverage under a general permit under par. (c), but who does not propose to withdraw at least 1,000,000 gallons per day for any 30 consecutive days, shall apply to the department for coverage under a general permit. In the application, the person shall provide the information required by the department by rule.

281.344(4s)(d)2. 2. After receiving an application under subd. 1., the department shall, within the time limit established by the department by rule, determine whether the withdrawal qualifies for coverage under a general permit or notify the applicant of any additional information needed to determine whether the withdrawal qualifies for coverage under a general permit.

281.344(4s)(d)3. 3. Except as provided in subd. 3m., if the department determines that a withdrawal qualifies for coverage under a general permit and the department has issued any approvals that are required for the withdrawal under s. 30.12, 30.18, 281.34, or 281.41 or s. 281.17, 2001 stats., the department shall issue a notice of coverage. In the notice, the department shall specify a withdrawal amount that is, except as provided in subd. 3e., equal to the smallest of the following amounts:

281.344(4s)(d)3.a. a. The maximum hydraulic capacity of the most restrictive component of the water supply system used for the withdrawal for which the person has approval under s. 30.12, 30.18, 281.34, or 281.41 or s. 281.17, 2001 stats., or, if an approval under one of those provisions is not required for the most restrictive component of the water supply system, the maximum hydraulic capacity of the most restrictive component that the person proposes to use in the water supply system.

281.344(4s)(d)3.b. b. If an approval under s. 30.12, 30.18, 281.34, or 281.41 or s. 281.17, 2001 stats., specifies a maximum amount of water that may be withdrawn, that amount.

281.344(4s)(d)3e. 3e. If water is withdrawn through more than one water supply system to serve a facility, the department shall determine the smallest amounts under subd. 3. a. or b. for each of the water supply systems and shall specify a withdrawal amount that is equal to the sum of the amounts determined for each of the water supply systems.

281.344(4s)(d)3m. 3m.

281.344(4s)(d)3m.a.a. The department may not approve an application under subd. 1. for a withdrawal for the purpose of providing water to a public water supply system that is covered by an approved water supply service area plan under s. 281.348, unless the withdrawal is consistent with the water supply service area plan.

281.344(4s)(d)3m.b. b. If the department approves an application under subd. 1. for a withdrawal for the purpose of providing water to a public water supply system that is covered by an approved water supply service area plan under s. 281.348, the department shall issue a notice of coverage. In the notice of coverage the department shall specify a withdrawal amount that is equal to the withdrawal amount in the water supply service area plan.

281.344(4s)(d)4. 4. If the department determines that a withdrawal does not qualify for coverage under a general permit, the department shall notify the applicant in writing of the reason for that determination.

281.344(4s)(dm) (dm) Requiring individual permit. The department may require a person who is making or proposes to make a withdrawal that averages 100,000 gallons per day or more in any 30-day period, but that does not equal at least 1,000,000 gallons per day for any 30 consecutive days, to obtain an individual permit under sub. (5) if the withdrawal is located in a groundwater protection area, as defined in s. 281.34 (1) (a), or a groundwater management area designated under s. 281.34 (9).

281.344(4s)(e) (e) Increase in withdrawal amount.

281.344(4s)(e)1.1. Before the compact's effective date, if a person making a withdrawal that is covered under a general permit proposes to increase the amount of the withdrawal over the withdrawal amount specified in the database under par. (i) for the withdrawal, but does not propose to withdraw at least 1,000,000 gallons per day for any 30 consecutive days, the person shall apply to the department for a modification of the withdrawal amount.

281.344(4s)(e)3. 3. Except as provided in subd. 3m., if the department has issued any approvals that are required for modifying the withdrawal under s. 30.12, 30.18, 281.34, or 281.41 or s. 281.17, 2001 stats., the department shall modify the withdrawal amount to an amount that is, except as provided in subd. 3e., equal to the smallest of the following amounts:

281.344(4s)(e)3.a. a. The maximum hydraulic capacity of the most restrictive component of the water supply system used for the withdrawal for which the person has approval under s. 30.12, 30.18, 281.34, or 281.41 or s. 281.17, 2001 stats., or, if an approval under one of those provisions is not required for the most restrictive component of the water supply system, the maximum hydraulic capacity of the most restrictive component that the person proposes to use in the water supply system.

281.344(4s)(e)3.b. b. If an approval under s. 30.12, 30.18, 281.34, or 281.41 or s. 281.17, 2001 stats., specifies a maximum amount of water that may be withdrawn, that amount.

281.344(4s)(e)3e. 3e. If water is withdrawn through more than one water supply system to serve a facility, the department shall determine the smallest amount under subd. 3. a. or b. for each of the water supply systems and shall specify a withdrawal amount that is equal to the sum of the amounts determined for each of the water supply systems.

281.344(4s)(e)3m. 3m.

281.344(4s)(e)3m.a.a. The department may not approve an application under subd. 1. for a withdrawal for the purpose of providing water to a public water supply system that is covered by an approved water supply service area plan under s. 281.348, unless the withdrawal is consistent with the water supply service area plan.

281.344(4s)(e)3m.b. b. If the department approves an application under subd. 1. for a withdrawal for the purpose of providing water to a public water supply system that is covered by an approved water supply service area plan under s. 281.348, the department shall modify the withdrawal amount to an amount equal to the withdrawal amount in the water supply service area plan.

281.344(4s)(f) (f) Term of coverage. Coverage under a general permit ends on the date that the term of the general permit under par. (am) ends.

281.344(4s)(g) (g) Redetermination. A person to whom the department has issued a notice of coverage under a general permit shall apply to the department for redetermination of coverage under a new general permit at least 180 days before the end of the term of the current general permit if the person intends to continue to withdraw from the Great Lakes basin an average of 100,000 gallons per day or more in any 30-day period but does not intend to withdraw at least 1,000,000 gallons per day for any 30 consecutive days. If the person is in substantial compliance with the current general permit and the withdrawal qualifies for coverage under the new general permit, the department shall issue a notice of coverage under the new general permit.

281.344(4s)(h) (h) Suspension and revocation. After an opportunity for a hearing, the department may suspend or revoke coverage under a general permit issued under this subsection for cause, including obtaining coverage under the permit by misrepresentation or failure to disclose material facts or substantially violating the terms of the permit.

281.344(4s)(i) (i) Database. The department shall maintain a database of the withdrawal amounts for all withdrawals that are covered under general permits under this subsection.

281.344(5) (5) Individual water use permits for Great Lakes basin.

281.344(5)(a)(a) Requirement. Beginning on the date under sub. (4m), a person may not make a withdrawal from the Great Lakes basin that equals at least 1,000,000 gallons per day for any 30 consecutive days unless the withdrawal is covered by an individual permit. A person to whom the department has issued an individual permit shall comply with the individual permit.

281.344(5)(b) (b) Content of individual permits. The department shall include all of the following in an individual permit:

281.344(5)(b)1. 1. A withdrawal amount as determined under par. (d) 3., 3e., or 3m. or (e) 3., 3e., or 3m. or sub. (4e).

281.344(5)(b)3. 3. Requirements for estimating the amount withdrawn, monitoring the withdrawal, if necessary, and reporting the results of the estimating and monitoring, as provided in rules promulgated by the department.

281.344(5)(b)4. 4. Requirements for water conservation, as provided in rules promulgated by the department under sub. (8) (d).

281.344(5)(b)5. 5. Limits on the location and dates or seasons of the withdrawal and on the allowable uses of the water, as provided in rules promulgated by the department.

281.344(5)(b)6. 6. Conditions on any interbasin transfer under sub. (4) made by the person making the withdrawal.

281.344(5)(b)6m. 6m. If s. 281.35 (4) applies to the withdrawal, the matters under s. 281.35 (6) (a).

281.344(5)(c) (c) Automatic issuance of individual permits for existing withdrawals. The department shall automatically issue an individual permit to a person who makes a withdrawal from the Great Lakes basin and who reports under sub. (3) (e) before the date under sub. (4m), if the withdrawal equals at least 1,000,000 gallons per day for any 30 consecutive days. If necessary, the department may request additional information before issuing a permit under this paragraph. The department shall issue a permit under this paragraph no later than the date under sub. (4m). In the permit, the department shall specify a withdrawal amount equal to the initial withdrawal amount determined under sub. (4e) for the withdrawal. The department may promulgate a rule under which the department issues automatic individual permits on a staggered schedule before the date under sub. (4m).

281.344(5)(d) (d) Individual permit for new or increased unpermitted withdrawals.

281.344(5)(d)1.1. A person who proposes to begin a withdrawal from the Great Lakes basin that will equal at least 1,000,000 gallons per day for any 30 consecutive days or to modify an existing withdrawal so that it will equal at least 1,000,000 gallons per day for any 30 consecutive days, after June 1, 2011, and to whom the department is not required to issue an automatic individual permit under par. (c), shall apply to the department for an individual permit. In the application, the person shall provide the information required by the department by rule.

281.344(5)(d)2. 2. After receiving an application under subd. 1., the department shall, within the time limit established by the department by rule, determine whether to approve the application or notify the applicant of any additional information needed to determine whether to approve the application.

281.344(5)(d)3. 3. Except as provided in subd. 3m., if the department approves an application under subd. 1. and the department has issued any approvals that are required for the withdrawal under s. 30.12, 30.18, 281.34, or 281.41 or s. 281.17, 2001 stats., the department shall issue an individual permit. In the permit, the department shall specify a withdrawal amount that is, except as provided in subd. 3e., equal to the smallest of the following amounts:

281.344(5)(d)3.a. a. The maximum hydraulic capacity of the most restrictive component of the water supply system used for the withdrawal for which the person has approval under s. 30.12, 30.18, 281.34, or 281.41 or s. 281.17, 2001 stats., or, if an approval under one of those provisions is not required for the most restrictive component of the water supply system, the maximum hydraulic capacity of the most restrictive component that the person proposes to use in the water supply system.

281.344(5)(d)3.b. b. If an approval under s. 30.12, 30.18, 281.34, or 281.41 or s. 281.17, 2001 stats., specifies a maximum amount of water that may be withdrawn, that amount.

281.344(5)(d)3e. 3e. If water is withdrawn through more than one water supply system to serve a facility, the department shall determine the smaller of the amounts under subd. 3. a. or b. for each of the water supply systems and shall specify a withdrawal amount that is equal to the sum of the amounts determined for each of the water supply systems.

281.344(5)(d)3m. 3m.

281.344(5)(d)3m.a.a. The department may not approve an application under subd. 1. for a withdrawal for the purpose of providing water to a public water supply system that is covered by an approved water supply service area plan under s. 281.348, unless the withdrawal is consistent with the water supply service area plan.

281.344(5)(d)3m.b. b. If the department approves an application under subd. 1. for a withdrawal for the purpose of providing water to a public water supply system that is covered by an approved water supply service area plan under s. 281.348, the department shall issue an individual permit. In the permit, the department shall specify a withdrawal amount that is equal to the withdrawal amount in the water supply service area plan.

281.344(5)(d)4. 4. If the department disapproves an application under subd. 1., the department shall notify the applicant in writing of the reason for the disapproval.

281.344(5)(e) (e) Increase in withdrawal amount.

281.344(5)(e)1.1. Before the compact's effective date, if a person making a withdrawal that is covered under an individual permit proposes to increase the amount of the withdrawal over the withdrawal amount specified in the permit, the person shall apply to the department for a modification of the permit to increase the withdrawal amount.

281.344(5)(e)3. 3. Except as provided in subd. 3m., if the department has issued any approvals that are required for modifying the withdrawal under s. 30.12, 30.18, 281.34, or 281.41 or s. 281.17, 2001 stats., the department shall modify the withdrawal amount to an amount that is, except as provided in subd. 3e., equal to the smallest of the following amounts:

281.344(5)(e)3.a. a. The maximum hydraulic capacity of the most restrictive component of the water supply system used for the withdrawal for which the person has approval under s. 30.12, 30.18, 281.34, or 281.41 or s. 281.17, 2001 stats., or, if an approval under one of those provisions is not required for the most restrictive component of the water supply system, the maximum hydraulic capacity of the most restrictive component that the person proposes to use in the water supply system.

281.344(5)(e)3.b. b. If an approval under s. 30.12, 30.18, 281.34, or 281.41 or s. 281.17, 2001 stats., specifies a maximum amount of water that may be withdrawn, that amount.

281.344(5)(e)3e. 3e. If water is withdrawn through more than one water supply system to serve a facility, the department shall determine the smallest amount under subd. 3. a. or b. for each of the water supply systems and shall specify a withdrawal amount that is equal to the sum of the amounts determined for each of the water supply systems.

281.344(5)(e)3m. 3m.

281.344(5)(e)3m.a.a. The department may not approve an application under subd. 1. for a withdrawal for the purpose of providing water to a public water supply system that is covered by an approved water supply service area plan under s. 281.348, unless the withdrawal is consistent with the water supply service area plan.

281.344(5)(e)3m.b. b. If the department approves an application under subd. 1. for a withdrawal for the purpose of providing water to a public water supply system that is covered by an approved water supply service area plan under s. 281.348, the department shall modify the withdrawal amount to an amount equal to the withdrawal amount in the water supply service area plan.

281.344(5)(f) (f) Term of coverage. The term of an individual permit is 10 years.

281.344(5)(g) (g) Reissuance. A person to whom the department has issued an individual permit under this subsection shall apply to the department for reissuance of the individual permit at least 180 days before the end of the term of the permit if the person intends to continue to withdraw from the Great Lakes basin at least 1,000,000 gallons per day for any 30 consecutive days. If the department determines that the person is in substantial compliance with the individual permit and that the withdrawal continues to qualify for an individual permit, the department shall reissue the permit.

281.344(5)(h) (h) Suspension and revocation. After an opportunity for a hearing, the department may suspend or revoke a permit issued under this subsection for cause, including obtaining the permit by misrepresentation or failure to disclose material facts or substantially violating the terms of the permit.

281.344(5)(i) (i) Transfer of control. A permit is not transferable to any person except after notice to the department. A person who proposes to assume control over a permitted withdrawal shall file with the department a permit application and a statement of acceptance of the permit. The department may require modification or revocation and reissuance of the permit to change the name of the permittee.

281.344(5m) (5m) Interim approval. If a person making a withdrawal that averages 100,000 gallons per day or more in any 30-day period registers the withdrawal under sub. (3) (a) 1. and reports as required under sub. (3) (e) and the department does not automatically issue a notice of coverage under sub. (4s) (c) or an individual permit under sub. (5) (c) for the withdrawal before the compact's effective date, the registration of the withdrawal constitutes an approval for the purposes of s. 281.343 (4t) (b) 1. The withdrawal amount is the total amount reported under sub. (3) (b) 4m., except that if there is a limit in an approval under s. 30.12, 30.18, 281.34, or 281.41 or s. 281.17, 2001 stats., on the amount of water that may be withdrawn by any water supply system used for the withdrawal and that limit is less than the amount reported under sub. (3) (b) 4m. for that water supply system, the withdrawal amount is the total amount reported under sub. (3) (b) 4m. reduced by the difference between the reported amount for that water supply system and the limit in the approval.

281.344(7) (7) Exemptions. Subsections (3) to (5) do not apply to withdrawals or interbasin transfers for any of the following purposes:

281.344(7)(a) (a) To supply vehicles, including vessels and aircraft, for the needs of the persons or animals being transported or for ballast or other needs related to the operation of the vehicles.

281.344(7)(b) (b) To use in a noncommercial project that lasts no more than 3 months for fire fighting, humanitarian, or emergency response purposes.

281.344(7m) (7m) Emergency order. The department may, without a prior hearing, order a person to whom the department has issued an individual permit or notice of coverage under a general permit under this section to immediately stop a withdrawal if the department determines that there is a danger of imminent harm to the public health, safety, or welfare, to the environment, or to the water resources or related land resources of this state. The order shall specify the date on which the withdrawal must be stopped and the date, if any, on which it may be resumed. The order shall notify the person that the person may request a contested case hearing under ch. 227. The hearing shall be held as soon as practicable after receipt of a request for a hearing. An emergency order remains in effect pending the result of the hearing.

281.344(8) (8) Statewide water conservation and efficiency.

281.344(8)(a)(a) Goals and objectives. The department shall specify water conservation and efficiency goals and objectives for the waters of the state. The department shall specify goals and objectives for the waters of the Great Lakes basin that are consistent with the goals under s. 281.343 (4b) (a) and the objectives identified by the regional body under Article 304 (1) of the Great Lakes — St. Lawrence River Basin Sustainable Water Resources Agreement. In specifying these goals and objectives, the department shall consult with the department of safety and professional services and the public service commission.

281.344(8)(b) (b) Statewide program. In cooperation with the department of safety and professional services and the public service commission, the department shall develop and implement a statewide water conservation and efficiency program that includes all of the following:

281.344(8)(b)1. 1. Promotion of environmentally sound and economically feasible water conservation measures through a voluntary statewide program.

281.344(8)(b)1m. 1m. Mandatory and voluntary conservation and efficiency measures for the waters of the Great Lakes basin that are necessary to implement subs. (4), (4s), and (5) and s. 281.348.

281.344(8)(b)2. 2. Water conservation and efficiency measures that the public service commission requires or authorizes a water utility to implement under ch. 196.

281.344(8)(b)3. 3. Water conservation and efficiency measures that the department of safety and professional services requires or authorizes to be implemented under chs. 101 and 145.

281.344(8)(d) (d) Water conservation and efficiency measures. The department shall promulgate rules specifying water conservation and efficiency measures for the purposes of implementing par. (b). In the rules, the department may not require retrofitting of existing fixtures, appliances, or equipment. In specifying the measures, the department shall consider the results of any pilot water conservation program conducted by the department in cooperation with the regional body.

281.344(9) (9) Public participation.

281.344(9)(b)(b) Public Notice.

281.344(9)(b)1.1. The department shall, by rule, create procedures for circulating to interested and potentially interested members of the public notices of each complete application that the department receives under sub. (4). The department shall include, in the rule, at least the following procedures:

281.344(9)(b)1.a. a. Publication of the notice as a class 1 notice under ch. 985.

281.344(9)(b)1.b. b. Mailing of the notice to any person, group, local governmental unit, or state agency upon request.

281.344(9)(b)2. 2. The department shall establish the form and content of a public notice by rule. The department shall include in every public notice concerning an application under sub. (4) at least the following information:

281.344(9)(b)2.a. a. The name and address of each applicant.

281.344(9)(b)2.b. b. A brief description of the proposal for which the application is made under sub. (4), including the amount of the proposed interbasin transfer.

281.344(9)(b)2.c. c. A brief description of the procedures for the formulation of final determinations on applications, including the 30-day comment period required under par. (c).

281.344(9)(c) (c) Public comment. The department shall receive public comments on a proposal for which it receives an application under sub. (4) for a 30-day period beginning when the department gives notice under par. (b) 1. The department shall retain all written comments submitted during the comment period and shall consider the comments in making its decisions on the application.

281.344(9)(d) (d) Public hearing.

281.344(9)(d)1.1. The department shall provide an opportunity for any interested person or group of persons, any affected local governmental unit, or any state agency to request a public hearing with respect to a proposal for which the department receives an application under sub. (4). A request for a public hearing shall be filed with the department within 30 days after the department gives notice under par. (b). The party filing a request for a public hearing shall indicate the interest of the party and the reasons why a hearing is warranted. The department shall hold a public hearing on a proposal for which the department receives an application under sub. (4) if the department determines that there is a significant public interest in holding a hearing.

281.344(9)(d)2. 2. The department shall promulgate, by rule, procedures for the conduct of public hearings held under this paragraph. A hearing held under this paragraph is not a contested case hearing under ch. 227.

281.344(9)(d)3. 3. The department shall circulate public notice of any hearing held under this paragraph in the manner provided under par. (b) 1.

281.344(9)(e) (e) Public access to information. Any record or other information provided to or obtained by the department regarding a proposal for which an application under sub. (4) is received is a public record as provided in subch. II of ch. 19. The department shall make available to and provide facilities for the public to inspect and copy any records or other information provided to or obtained by the department regarding a proposal for which an application for a new or increased interbasin transfer under sub. (4) is received, except that any record or other information provided to the department may be treated as confidential upon a showing to the secretary that the record or information is entitled to protection as a trade secret, as defined in s. 134.90 (1) (c), or upon a determination by the department that domestic security concerns warrant confidential treatment. Nothing in this subsection prevents the use of any confidential records or information obtained by the department in the administration of this section in compiling or publishing general analyses or summaries, if the analyses or summaries do not identify a specific owner or operator.

281.344(11) (11) Water use report. Beginning no later than 8 years after June 11, 2008, and every 5 years thereafter, the department, using water use data reported under this section, shall publish a water use report to summarize water usage, identify related trends, identify areas of future water usage concerns, and recommend future actions to promote sustainable water use. The department shall also include in the report water resource information derived from reporting and data accumulation requirements under other water regulatory laws.

281.344(13m) (13m) Exceedances. It is not a violation of this section to withdraw an amount of water that exceeds the withdrawal amount specified in a permit issued under sub. (5) or in the database under sub. (4s) (i).

281.344(14) (14) Penalties.

281.344(14)(a)(a) Any person who violates this section or any rule promulgated or approval issued under this section shall forfeit not less than $10 nor more than $10,000 for each violation. Each day of continued violation is a separate offense.

281.344(14)(c) (c) In addition to the penalties under par. (a), the court may order the defendant to abate any nuisance, restore a natural resource, or take, or refrain from taking, any other action as necessary to eliminate or minimize any environmental damage caused by the violation.

281.344(15) (15) Sunset. This section does not apply after the compact's effective date.

281.344 History History: 2007 a. 227; 2009 a. 180; 2011 a. 32.



281.346 Water conservation, reporting, and supply regulation; after the compact takes effect.

281.346  Water conservation, reporting, and supply regulation; after the compact takes effect.

281.346(1) (1)  Definitions. In this section:

281.346(1)(d) (d) "Community within a straddling county" means any city, village, or town that is not a straddling community and that is located outside the Great Lakes basin but wholly within a county that lies partly within the Great Lakes basin.

281.346(1)(dm) (dm) "Compact" means the Great Lakes — St. Lawrence River Basin Water Resources Compact under s. 281.343.

281.346(1)(dr) (dr) "Compact's effective date" means the effective date of the compact under s. 281.343 (9) (d).

281.346(1)(e) (e) "Consumptive use" means a use of water that results in the loss of or failure to return some or all of the water to the basin from which the water is withdrawn due to evaporation, incorporation into products, or other processes.

281.346(1)(g) (g) "Cumulative impacts" means the impacts on the Great Lakes basin ecosystem that result from incremental effects of all aspects of a withdrawal, diversion, or consumptive use in addition to other past, present, and reasonably foreseeable future withdrawals, diversions, and consumptive uses regardless of who undertakes the other withdrawals, diversions, and consumptive uses, including individually minor but collectively significant withdrawals, diversions, and consumptive uses taking place over a period of time.

281.346(1)(h) (h) "Diversion" means a transfer of water from the Great Lakes basin into a watershed outside the Great Lakes basin, or from the watershed of one of the Great Lakes into that of another, by any means of transfer, including a pipeline, canal, tunnel, aqueduct, channel, modification of the direction of a water course, tanker ship, tanker truck, or rail tanker except that "diversion" does not include any of the following:

281.346(1)(h)1. 1. The transfer of a product produced in the Great Lakes basin or in the watershed of one of the Great Lakes, using waters of the Great Lakes basin, out of the Great Lakes basin or out of that watershed.

281.346(1)(h)2. 2. The transmission of water within a line that extends outside the Great Lakes basin as it conveys water from one point to another within the Great Lakes basin if no water is used outside the Great Lakes basin.

281.346(1)(h)3. 3. The transfer of bottled water from the Great Lakes basin in containers of 5.7 gallons or less.

281.346(1)(hm) (hm) "Divert" means to transfer water from the Great Lakes basin into a watershed outside the Great Lakes basin, or from the watershed of one of the Great Lakes into that of another, by any means of transfer, including a pipeline, canal, tunnel, aqueduct, channel, modification of the direction of a water course, tanker ship, tanker truck, or rail tanker except that "divert" does not include any of the following:

281.346(1)(hm)1. 1. To transfer a product produced in the Great Lakes basin or in the watershed of one of the Great Lakes, using waters of the Great Lakes basin, out of the Great Lakes basin or out of that watershed.

281.346(1)(hm)2. 2. To transmit water within a line that extends outside the Great Lakes basin as it conveys water from one point to another within the Great Lakes basin if no water is used outside the Great Lakes basin.

281.346(1)(hm)3. 3. To transfer bottled water from the Great Lakes basin in containers of 5.7 gallons or less.

281.346(1)(i) (i) "Environmentally sound and economically feasible water conservation measures" means those measures, methods, or technologies for efficient water use and for reducing water loss and waste or for reducing the amount of a withdrawal, consumptive use, or diversion that are, taking into account environmental impact, the age and nature of equipment and facilities involved, the processes employed, the energy impacts, and other appropriate factors, all of the following:

281.346(1)(i)1. 1. Environmentally sound.

281.346(1)(i)2. 2. Reflective of best practices applicable to the water use sector.

281.346(1)(i)3. 3. Technically feasible and available.

281.346(1)(i)4. 4. Economically feasible and cost-effective based on an analysis that considers direct and avoided economic and environmental costs.

281.346(1)(j) (j) "Facility" means an operating plant or establishment providing electricity to the public or carrying on any manufacturing activity, trade, or business on one site, including similar plants or establishments under common ownership or control located on contiguous properties.

281.346(1)(je) (je) "Great Lakes basin" means the watershed of the Great Lakes and the St. Lawrence River upstream from Trois-Rivieres, Quebec, within the jurisdiction of the parties.

281.346(1)(ji) (ji) "Great Lakes basin ecosystem" means the interacting components of air, land, water, and living organisms, including humans, within the Great Lakes basin.

281.346(1)(jj) (jj) "Great Lakes council" means the Great Lakes — St. Lawrence River Basin Water Resources Council, created under s. 281.343 (2) (a).

281.346(1)(jm) (jm) "Intrabasin transfer" means the transfer of water from the watershed of one of the Great Lakes into the watershed of another of the Great Lakes.

281.346(1)(n) (n) "Party" means a state that is a party to the compact.

281.346(1)(nm) (nm) Notwithstanding s. 281.01 (9), "person" means an individual or other entity, including a government or a nongovernmental organization, including any scientific, professional, business, nonprofit, or public interest organization or association that is neither affiliated with nor under the direction of a government.

281.346(1)(o) (o) "Product" means something produced by human or mechanical effort or through agricultural processes and used in manufacturing, commercial, or other processes or intended for intermediate or ultimate consumers, subject to all of the following:

281.346(1)(o)1. 1. Water used as part of the packaging of a product is part of the product.

281.346(1)(o)2. 2. Other than water used as part of the packaging of a product, water that is used primarily to transport materials in or out of the Great Lakes basin is not a product or part of a product.

281.346(1)(o)3. 3. Except as provided in subd. 1., water that is transferred as part of a public or private supply is not a product or part of a product.

281.346(1)(o)4. 4. Water in its natural state, such as in lakes, rivers, reservoirs, aquifers, or water basins, is not a product.

281.346(1)(pm) (pm) "Public water supply" means water distributed to the public through a physically connected system of treatment, storage, and distribution facilities that serve a group of largely residential customers and that may also serve industrial, commercial, and other institutional customers.

281.346(1)(ps) (ps) "Reasonable water supply alternative" means a water supply alternative that is similar in cost to, and as environmentally sustainable and protective of public health as, the proposed new or increased diversion and that does not have greater adverse environmental impacts than the proposed new or increased diversion.

281.346(1)(q) (q) "Regional body" means the body consisting of the governors of the parties and the premiers of Ontario and Quebec, Canada, or their designees as established by the Great Lakes — St. Lawrence River Basin Sustainable Water Resources Agreement.

281.346(1)(qd) (qd) "Regional declaration of finding" means a declaration of finding issued by the regional body under s. 281.343 (4h) (e).

281.346(1)(qm) (qm) "Regional review" means review by the regional body as described in s. 281.343 (4h).

281.346(1)(r) (r) "Source watershed" means the watershed from which a withdrawal originates. If water is withdrawn directly from a Great Lake or from the St. Lawrence River, then the source watershed is the watershed of that Great Lake or the watershed of the St. Lawrence River, respectively. If water is withdrawn from the watershed of a stream that is a direct tributary to a Great Lake or a direct tributary to the St. Lawrence River, then the source watershed is the watershed of that Great Lake or the watershed of the St. Lawrence River, respectively.

281.346(1)(t) (t) "Straddling community" means any city, village, or town that, based on its boundary existing as of the compact's effective date, is partly within the Great Lakes basin or partly within the watersheds of 2 of the Great Lakes and that is wholly within any county that lies partly or completely within the Great Lakes basin.

281.346(1)(tm) (tm) "Straddling county" means a county that lies partly within the Great Lakes basin.

281.346(1)(u) (u) "Technical review" means a thorough analysis and evaluation conducted to determine whether a proposal that is subject to regional review under this section meets the criteria for approval under sub. (4), (5), or (6).

281.346(1)(w) (w) "Water dependent natural resources" means the interacting components of land, water, and living organisms affected by the waters of the Great Lakes basin.

281.346(1)(wm) (wm) "Water loss" means the amount of water that is withheld from or not returned to the basin from which it is withdrawn as a result of a diversion or consumptive use or both.

281.346(1)(wp) (wp) "Water supply system," when not preceded by "public," means one of the following:

281.346(1)(wp)1. 1. Except as provided in subd. 2., the equipment handling water from the point of intake of the water to the first point at which the water is used.

281.346(1)(wp)2. 2. For a system for providing a public water supply, the equipment from the point of intake of the water to the first point at which the water is distributed.

281.346(1)(wr) (wr) "Water utility" means a public utility, as defined in s. 196.01 (5), that furnishes water.

281.346(1)(x) (x) "Waters of the Great Lakes basin" means the Great Lakes and all streams, rivers, lakes, connecting channels, and other bodies of water, including tributary groundwater, within the Great Lakes basin.

281.346(1)(y) (y) "Withdraw" means to take water from surface water or groundwater.

281.346(1)(z) (z) "Withdrawal" means the taking of water from surface water or groundwater, including the taking of surface water or groundwater for the purpose of bottling the water.

281.346(1)(zm) (zm) "Without adequate supplies of potable water" means lacking a water supply that is economically and environmentally sustainable in the long term to meet reasonable demands for a water supply in the quantity and quality that complies with applicable drinking water standards, is protective of public health, is available at a reasonable cost, and does not have adverse environmental impacts greater than those likely to result from the proposed new or increased diversion.

281.346(2) (2) Determinations concerning applicability of requirements.

281.346(2)(a)(a) Use of surface water divide. For the purposes of this section, the surface water divide is used to determine whether a withdrawal or transfer of surface water or groundwater is from the Great Lakes basin.

281.346(2)(b) (b) Diversions and withdrawals from more than one source. For the purposes of this section, the diversion or withdrawal of water from more than one source within the Great Lakes basin to supply a single facility or public water supply system is considered one diversion or withdrawal.

281.346(2)(c) (c) Water loss. The department shall promulgate rules for determining the amount of water loss from consumptive uses.

281.346(2)(d) (d) County boundaries. For the purposes of sub. (1) (d), (t), and (tm), a county's boundaries as of December 13, 2005, shall be used to determine whether a county lies partly within the Great Lakes basin.

281.346(2)(e) (e) Baseline.

281.346(2)(e)1g.1g. The baseline for a withdrawal that before December 8, 2008, averaged 100,000 gallons per day or more in any 30-day period but to which subd. 1m. does not apply is the amount determined under sub. (4e).

281.346(2)(e)1m. 1m. If a person making a withdrawal that averages 100,000 gallons per day or more in any 30-day period registered the withdrawal under s. 281.344 (3) (a) 1. and reported as required under s. 281.344 (3) (e) and the department did not automatically issue a notice of coverage under s. 281.344 (4s) (c) or an individual permit under s. 281.344 (5) (c) for the withdrawal, the baseline for the withdrawal is the amount determined under s. 281.344 (5m) for the withdrawal or, if the department determines a different amount under sub. (4e), the amount determined under sub. (4e).

281.346(2)(e)1r. 1r. The baseline for a withdrawal not covered by subd. 1g. or 1m. is zero.

281.346(2)(e)2. 2. The baseline water loss for a consumptive use for which the department has specified an authorized base level of water loss under s. 281.35 (6) (a) 2. is the amount of that authorized base level on the compact's effective date.

281.346(2)(e)4. 4. The baseline volume for a diversion for which the department has issued an approval under s. 281.344 (3m) or (4) before the compact's effective date is the interbasin transfer amount specified in the approval on the compact's effective date.

281.346(2)(e)6. 6. The department shall provide a list of the baseline volumes determined under this paragraph to the Great Lakes council and the regional body no later than 12 months after the compact's effective date.

281.346(2)(em) (em) Change of ownership. Regional review or Great Lakes council approval is not required when there is a change of ownership of a water supply system that withdraws, diverts, or consumptively uses waters of the Great Lakes basin unless the new owner proposes a change that is otherwise subject to regional review or Great Lakes council approval.

281.346(2)(f) (f) Hydrologic units. The Lake Michigan and Lake Huron watershed shall be considered to be a single hydrologic unit and watershed.

281.346(2)(g) (g) Public trust doctrine. Nothing in this section may be interpreted to change the application of the public trust doctrine under article IX, section 1, of the Wisconsin Constitution or to create any new public trust rights.

281.346(3) (3) Statewide registration and reporting.

281.346(3)(a)(a)

281.346(3)(a)1.1. Any person who proposes to begin a withdrawal from the waters of the state using a water supply system that will have the capacity to withdraw an average of 100,000 gallons per day or more in any 30-day period, to increase the capacity of a water supply system so that it will have the capacity to withdraw an average of 100,000 gallons per day or more in any 30-day period, or to begin a diversion shall register the withdrawal or diversion with the department.

281.346(3)(a)2. 2. Any person who, on July 1, 2009, has a water supply system with the capacity to make a withdrawal from the waters of this state averaging 100,000 gallons per day or more in any 30-day period and who has not registered the withdrawal under s. 281.344 (3) (a) shall register the withdrawal with the department.

281.346(3)(b) (b) A person to whom par. (a) applies shall register on a form prescribed by the department and provide all of the following information:

281.346(3)(b)1. 1. The name and address of the registrant and the date of registration.

281.346(3)(b)2. 2. The locations and sources of the withdrawal or diversion.

281.346(3)(b)3. 3. The daily capacity of the withdrawal or diversion and the daily capacity to withdraw or divert from each source.

281.346(3)(b)4. 4. An estimate of the volume of the withdrawal or diversion in terms of gallons per day average in any 30-day period.

281.346(3)(b)5. 5. The uses made of the water.

281.346(3)(b)6. 6. The places at which the water is used.

281.346(3)(b)7. 7. The places at which any of the water is discharged.

281.346(3)(b)8. 8. Whether the water use is continuous or intermittent.

281.346(3)(b)9. 9. Whether the person holds a permit under s. 283.31.

281.346(3)(b)10. 10. Other information required by the department by rule.

281.346(3)(c) (c) The department shall maintain a registry containing the information provided under par. (b) and s. 281.344 (3) (b).

281.346(3)(cm) (cm) The department may consider domestic security concerns when determining whether information regarding locations of withdrawals and diversions contained in the registry under par. (c) may be released to the public.

281.346(3)(e) (e)

281.346(3)(e)1.1. Each person who makes a withdrawal from the waters of the state that averages 100,000 gallons per day or more in any 30-day period or diverts any amount and who has registered the withdrawal or diversion under par. (a) or s. 281.344 (3) (a) shall annually report to the department the monthly volumes of withdrawal, whether the person withdraws at least 1,000,000 gallons per day for 30 consecutive days, and, if applicable, the volumes of diversion and, subject to par. (em), water loss from consumptive use.

281.346(3)(e)2. 2. In addition to the information required under subd. 1., the department may, by rule, create different reporting frequencies or require additional information from a person who registers a withdrawal, or diversion under par. (a) or s. 281.344 (3) (a) based upon the type or category of water use.

281.346(3)(em) (em) If a person to whom par. (e) 1. applies provides any of the water that the person withdraws to a public water supply system, the person who operates the public water supply system, rather than the person who withdraws the water, shall annually report to the department the volume of water loss from the consumptive use of the water provided to the public water supply system.

281.346(3)(f) (f) The department may require additional information under par. (b) 10. or (e) 2. only if the information is related to the purposes of the compact.

281.346(4) (4) Diversions.

281.346(4)(a)(a) Prohibition. Beginning on the compact's effective date, no person may begin a diversion, except as authorized under par. (c), (d), or (e) or an approval issued under s. 281.344 (4), and no person may increase the amount of a diversion over the diversion amount specified in an approval under this subsection or over the interbasin transfer amount specified in an approval issued under s. 281.344 (3m) or (4), except as authorized under par. (c), (d), or (e).

281.346(4)(b) (b) Application.

281.346(4)(b)1.1. A person who proposes to begin a diversion or to increase the amount of a diversion under par. (c), (d), or (e) shall apply to the department for approval.

281.346(4)(b)2. 2. A person may apply under subd. 1. for approval of a new or increased diversion under par. (c) or (e) only if the person operates a public water supply system that receives or would receive water from the new or increased diversion.

281.346(4)(b)3. 3. Operators of 2 or more public water supply systems may submit a joint application under subd. 1. for a new or increased diversion under par. (c) or (e).

281.346(4)(b)4. 4. A person who applies under subd. 1. shall provide information about the potential impacts of the diversion on the waters of the Great Lakes basin and water dependent natural resources and any other information required by the department by rule.

281.346(4)(b)4m. 4m. If a person who applies under subd. 1. will not directly withdraw the water proposed to be diverted, the person shall identify any entities that may withdraw the water and provide evidence of support from each of those entities in the form of a letter or resolution.

281.346(4)(b)4p. 4p. If the person who applies under subd. 1. will not directly return the water to the Great Lakes basin, the person shall identify any entities that may return the water and provide evidence of support from each of those entities in the form of a letter or resolution.

281.346(4)(b)4s. 4s. If the proposal for which a person applies under subd. 1. is subject to the exception standard under par. (f), the person shall provide documentation of how the physical, chemical, and biological integrity of the receiving water under par. (f) 3. will be protected and sustained as required under ss. 30.12, 281.15, and 283.31, considering the state of the receiving water before the proposal is implemented and considering potential adverse impacts due to changes in temperature and nutrient loadings. If the receiving water is a surface water body that is tributary to one of the Great Lakes, the person shall include a description of the flow of the receiving water before the proposal is implemented, considering both low and high flow conditions.

281.346(4)(b)5. 5. If the proposal for which a person applies under subd. 1. is subject to the exception standard under par. (f), the person shall provide an assessment of the individual impacts of the proposal for the purposes of par. (f) 5. The person may also include a cumulative impact assessment.

281.346(4)(bg) (bg) Determinations.

281.346(4)(bg)1.1. The department shall determine whether a proposal under par. (b) is subject to par. (c) or (e) as follows:

281.346(4)(bg)1.a. a. If the proposal is to provide a public water supply within a single city, village, or town, the proposal is subject to par. (c) or (e) based on the boundaries of that city, village, or town.

281.346(4)(bg)1.b. b. If the proposal is to provide a public water supply within more than one city, village, or town, any portion of the proposal that provides a public water supply within a straddling community is subject to par. (c) and any portion of the proposal that provides a public water supply within a community described in par. (e) 1. (intro.) is subject to par. (e).

281.346(4)(bg)2. 2. For the purposes of applying the requirements in pars. (c), (e), and (f) to a proposal under par. (b), the department shall use, as appropriate, the current or planned service area of the public water supply system receiving water under the proposal. The planned service area is the service area of the system at the end of any planning period authorized by the department in the approved water supply service area plan under s. 281.348 that covers the public water supply system.

281.346(4)(c) (c) Straddling communities. The department may approve a proposal under par. (b) to begin a diversion, or to increase the amount of a diversion, to an area within a straddling community but outside the Great Lakes basin or outside the source watershed if the water diverted will be used solely for public water supply purposes in the straddling community and all of the following apply:

281.346(4)(c)1. 1. An amount of water equal to the amount of water withdrawn from the Great Lakes basin, less an allowance for consumptive use, will be returned to the source watershed.

281.346(4)(c)2. 2. No surface water or groundwater from outside the source watershed will be returned to the source watershed unless all of the following apply:

281.346(4)(c)2.a. a. The returned water will be from a water supply or wastewater treatment system that combines water from inside and outside the Great Lakes basin.

281.346(4)(c)2.b. b. The returned water will be treated to meet applicable permit requirements under s. 283.31 and to prevent the introduction of invasive species into the Great Lakes basin.

281.346(4)(c)2.c. c. The proposal maximizes the amount of water withdrawn from the Great Lakes basin that will be returned to the source watershed and minimizes the amount of water from outside the Great Lakes basin that will be returned to the source watershed.

281.346(4)(c)2m. 2m. The proposal is consistent with an approved water supply service area plan under s. 281.348 that covers the public water supply system.

281.346(4)(c)3. 3. If the proposal would result from a new withdrawal or an increase in a withdrawal that would average 100,000 gallons or more per day in any 90-day period, the proposal meets the exception standard under par. (f).

281.346(4)(c)4. 4. If the proposal would result in a new water loss or an increase in a water loss from consumptive use that would average 5,000,000 gallons or more per day in any 90-day period, all of the following apply:

281.346(4)(c)4.a. a. The department conducts a technical review.

281.346(4)(c)4.b. b. The department notifies the regional body as required in s. 281.343 (4h) (b) 1.

281.346(4)(c)4.c. c. The proposal undergoes regional review.

281.346(4)(c)4.d. d. The department considers the regional declaration of finding in determining whether to approve the proposal.

281.346(4)(d) (d) Intrabasin transfer.

281.346(4)(d)1.1. The department may approve a proposal under par. (b) for a new intrabasin transfer or an increase in an intrabasin transfer to which par. (c) does not apply that would average less than 100,000 gallons per day in every 90-day period, if the proposal meets the applicable requirements under s. 30.18, 281.34, or 281.41 or, if those sections do not apply, any requirements specified by the department by rule and, if the water will be used for public water supply purposes, the proposal is consistent with an approved water supply service area plan under s. 281.348 that covers the public water supply system.

281.346(4)(d)2. 2. The department may approve a proposal under par. (b) for a new intrabasin transfer or an increase in an intrabasin transfer to which par. (c) does not apply that would average more than 100,000 gallons per day in any 90-day period with a new water loss or an increase in water loss that would average less than 5,000,000 gallons per day in every 90-day period, if all of the following apply:

281.346(4)(d)2.a. a. The proposal meets the exception standard under par. (f), except that the water may be returned to a watershed within the Great Lakes basin other than the source watershed and par. (f) 3m. does not apply.

281.346(4)(d)2.b. b. The applicant demonstrates that there is no feasible, cost-effective, and environmentally sound water supply alternative within the watershed to which the water will be transferred, including conservation of existing water supplies as determined under par. (g).

281.346(4)(d)2.c. c. If the water will be used for public water supply purposes, the proposal is consistent with an approved water supply service area plan under s. 281.348 that covers the public water supply system.

281.346(4)(d)2.d. d. The department provides notice of the proposal to the other parties.

281.346(4)(d)3. 3. The department may approve a proposal under par. (b) for a new intrabasin transfer or an increase in an intrabasin transfer to which par. (c) does not apply with a new water loss or an increase in water loss that would average 5,000,000 gallons per day or more in any 90-day period, if all of the following apply:

281.346(4)(d)3.a. a. The proposal meets the exception standard under par. (f).

281.346(4)(d)3.b. b. The applicant demonstrates that there is no feasible, cost-effective, and environmentally sound water supply alternative within the watershed to which the water will be transferred, including conservation of existing water supplies as determined under par. (g).

281.346(4)(d)3.c. c. If the water will be used for public water supply purposes, the proposal is consistent with an approved water supply service area plan under s. 281.348 that covers the public water supply system.

281.346(4)(d)3.d. d. The department conducts a technical review.

281.346(4)(d)3.e. e. The department notifies the regional body as required in s. 281.343 (4h) (b) 1.

281.346(4)(d)3.f. f. The proposal undergoes regional review.

281.346(4)(d)3.g. g. The department considers the regional declaration of finding in determining whether to approve the proposal.

281.346(4)(d)3.h. h. The proposal is approved by the Great Lakes council.

281.346(4)(e) (e) Straddling counties.

281.346(4)(e)1.1. The department may approve a proposal under par. (b) for a new diversion or an increase in a diversion if the water diverted will be used solely for public water supply purposes in a community within a straddling county or, if a community is partly within a straddling county and partly within a county that lies entirely outside the Great Lakes basin, the water diverted will be used solely for public water supply purposes in the portion of the community that is within the straddling county and all of the following apply:

281.346(4)(e)1.a. a. The community is without adequate supplies of potable water.

281.346(4)(e)1.b. b. The proposal meets the exception standard under par. (f).

281.346(4)(e)1.c. c. The proposal maximizes the amount of water withdrawn from the Great Lakes basin that will be returned to the source watershed and minimizes the amount of water from outside the Great Lakes basin that will be returned to the source watershed.

281.346(4)(e)1.d. d. There is no reasonable water supply alternative within the watershed in which the community is located, including conservation of existing water supplies as determined under par. (g).

281.346(4)(e)1.e. e. The proposal will not endanger the integrity of the Great Lakes basin ecosystem based upon a determination that the proposal will have no significant adverse impact on the Great Lakes basin ecosystem.

281.346(4)(e)1.em. em. The proposal is consistent with an approved water supply service area plan under s. 281.348 that covers the public water supply system.

281.346(4)(e)1.f. f. The department conducts a technical review.

281.346(4)(e)1.g. g. The department notifies the regional body as required in s. 281.343 (4h) (b) 1.

281.346(4)(e)1.h. h. The proposal undergoes regional review.

281.346(4)(e)1.i. i. The department considers the regional declaration of finding in determining whether to approve the proposal.

281.346(4)(e)1.j. j. The proposal is approved by the Great Lakes council.

281.346(4)(e)2. 2. In determining whether to approve a proposal under this paragraph, the department shall give substantive consideration to whether the applicant provides sufficient scientifically based evidence that the existing water supply is derived from groundwater that is hydrologically interconnected to waters of the Great Lakes basin. The department may not use a lack of hydrological connection to the waters of the Great Lakes basin as a reason to disapprove a proposal.

281.346(4)(f) (f) Exception standard. A proposal meets the exception standard if all of the following apply:

281.346(4)(f)1. 1. The need for the proposed diversion cannot reasonably be avoided through the efficient use and conservation of existing water supplies as determined under par. (g).

281.346(4)(f)2. 2. The diversion is limited to quantities that are reasonable for the purposes for which the diversion is proposed.

281.346(4)(f)3. 3. An amount of water equal to the amount of water withdrawn from the Great Lakes basin will be returned to the source watershed, less an allowance for consumptive use.

281.346(4)(f)3m. 3m. The place at which the water is returned to the source watershed is as close as practicable to the place at which the water is withdrawn, unless the applicant demonstrates that returning the water at that place is one of the following:

281.346(4)(f)3m.a. a. Not economically feasible.

281.346(4)(f)3m.b. b. Not environmentally sound.

281.346(4)(f)3m.c. c. Not in the interest of public health.

281.346(4)(f)4. 4. No water from outside the Great Lakes basin will be returned to the source watershed unless all of the following apply:

281.346(4)(f)4.a. a. The returned water is from a water supply or wastewater treatment system that combines water from inside and outside the Great Lakes basin.

281.346(4)(f)4.b. b. The returned water will be treated to meet applicable permit requirements under s. 283.31 and to prevent the introduction of invasive species into the Great Lakes basin and the department has approved the permit under s. 283.31.

281.346(4)(f)4.c. c. If the water is returned through a structure on the bed of a navigable water, the structure is designed and will be operated to meet the applicable permit requirements under s. 30.12 and the department has approved the permit under s. 30.12.

281.346(4)(f)4m. 4m. If water will be returned to the source watershed through a stream tributary to one of the Great Lakes, the physical, chemical, and biological integrity of the receiving water under subd. 3. will be protected and sustained as required under ss. 30.12, 281.15, and 283.31, considering the state of the receiving water before the proposal is implemented and considering both low and high flow conditions and potential adverse impacts due to changes in temperature and nutrient loadings.

281.346(4)(f)5. 5. The diversion will result in no significant adverse individual impacts or cumulative impacts to the quantity or quality of the waters of the Great Lakes basin or to water dependent natural resources, including cumulative impacts that might result due to any precedent-setting aspects of the proposed diversion, based upon a determination that the proposed diversion will not have any significant adverse impacts on the sustainable management of the waters of the Great Lakes basin.

281.346(4)(f)6. 6. The applicant commits to implementing the applicable water conservation measures under sub. (8) (d) that are environmentally sound and economically feasible for the applicant.

281.346(4)(f)7. 7. The diversion will be in compliance with all applicable local, state, and federal laws and interstate and international agreements, including the Boundary Waters Treaty of 1909.

281.346(4)(g) (g) Conservation and efficient use of existing water supplies. The department shall promulgate rules specifying the requirements for an applicant for a new or increased diversion subject to par. (f) to demonstrate the efficient use and conservation of existing water supplies for the purposes of pars. (d) 2. b. and 3. b., (e) 1. d., and (f) 1., including requiring the applicant to document the water conservation planning and analysis used to identify the water conservation and efficiency measures that the applicant determined were feasible.

281.346(4)(i) (i) Diversion amount. In an approval issued under this subsection or a modification granted under this subsection to increase the amount of a diversion, the department shall specify a diversion amount equal to the quantity of water that is reasonable for the purposes for which the diversion is proposed.

281.346(4e) (4e) Determining baselines for preexisting withdrawals.

281.346(4e)(a)(a) Before issuing automatic notice of coverage under a general permit under sub. (4s) or an automatic individual permit under sub. (5) (c) for a withdrawal from the Great Lakes basin for which the department is required to issue automatic notice of coverage or an automatic individual permit, the department shall determine a baseline for the withdrawal under this subsection.

281.346(4e)(b) (b)

281.346(4e)(b)1.1. Except as provided in subds. 2. and 3e. and par. (f), the department shall estimate the baseline for a withdrawal based on the maximum hydraulic capacity of the most restrictive component in the water supply system used for the withdrawal as of December 8, 2008, based on information available to the department.

281.346(4e)(b)2. 2. Except as provided in subd. 3e., if the department has issued an approval under s. 30.12, 30.18, 281.34, or 281.41, or s. 281.17, 2001 stats., that is required for a withdrawal and the approval contains a limit on the amount of water that may be withdrawn, the department shall provide an estimate of the baseline equal to the limit in the approval as of December 8, 2008.

281.346(4e)(b)3e. 3e. If water is withdrawn through more than one water supply system to serve a facility, the department shall determine the amount under subd. 1. for each of the water supply systems to which subd. 2. does not apply and shall determine the amount under subd. 2. for each of the water supply systems to which subd. 2. applies and shall provide an estimate of the baseline that is equal to the sum of the amounts determined for each of the water supply systems.

281.346(4e)(c) (c) The department shall provide the estimate under par. (b) for a withdrawal to the person making the withdrawal.

281.346(4e)(d) (d) After receiving an estimate under par. (c), a person making a withdrawal may provide the department with information relating to any of the following:

281.346(4e)(d)1. 1. The components of the water supply system used for the withdrawal as of December 8, 2008.

281.346(4e)(d)2. 2. Seasonal variations in the amount of water supplied by the water supply system.

281.346(4e)(d)3. 3. Plans for expanding the capacity of the water supply system submitted to the department before December 8, 2008.

281.346(4e)(d)4. 4. Amounts withdrawn during the 5 years before the year in which the person submits the information.

281.346(4e)(d)5. 5. Successful water conservation efforts by persons using the water that is withdrawn.

281.346(4e)(d)6. 6. Water loss from consumptive uses of similar types of users compared to the water loss from consumptive use of persons using the water that is withdrawn.

281.346(4e)(d)7. 7. Other relevant information.

281.346(4e)(e) (e) Except as provided in par. (f), the department shall determine the baseline for a withdrawal based on the estimate under par. (b) and the department's evaluation of any information provided under par. (d). The department may not consider information provided by any other person.

281.346(4e)(f) (f) For a public water supply system that, on June 11, 2008, has approval under s. 281.41 to provide water from the Great Lakes basin for public water supply purposes outside of the Great Lakes basin and approval under s. 283.31 to return the associated wastewater to the Great Lakes basin, the department shall determine the baseline to be the amount of water necessary to provide water for public water supply purposes in the service territory specified in the sewer service area provisions of the areawide water quality management plan under s. 283.83 approved by the department before December 31, 2007, based on the population and related service projections in those provisions.

281.346(4e)(g) (g) The department's determination of a baseline under par. (e) or (f) is not subject to administrative review under ch. 227 except at the request of the person making the withdrawal.

281.346(4e)(h) (h) If 2 or more public water supply systems merge after the department determines their baselines under par. (e) and before the department issues the initial individual permits under sub. (5) (c) for the systems, the baseline for the new system is the sum of the amounts determined under par. (e) for the individual systems.

281.346(4g) (4g) Determining withdrawal amounts for preexisting withdrawals.

281.346(4g)(a)(a) Before issuing automatic notice of coverage under a general permit under sub. (4s) or an automatic individual permit under sub. (5) (c) for a withdrawal from the Great Lakes basin for which the department is required to issue automatic notice of coverage or an automatic individual permit, the department shall determine a withdrawal amount for the withdrawal under this subsection.

281.346(4g)(b) (b) Except as provided in par. (c), the withdrawal amount for a withdrawal under this subsection is the same as the baseline determined under sub. (4e).

281.346(4g)(c) (c)

281.346(4g)(c)1.1. Except as provided in subd. 3., if a person making a withdrawal has increased the amount of the withdrawal over the baseline before the department issues an automatic notice of coverage under a general permit under sub. (4s) or an automatic individual permit under sub. (5) (c), the department shall specify a withdrawal amount that is, except as provided in subd. 2., equal to the smallest of the following amounts:

281.346(4g)(c)1.a. a. The maximum hydraulic capacity of the most restrictive component of the water supply system used for the withdrawal for which the person has approval under s. 30.12, 30.18, 281.34, or 281.41 or s. 281.17, 2001 stats., or, if an approval under one of those provisions is not required for the most restrictive component of the water supply system, the maximum hydraulic capacity of the most restrictive component in the water supply system used for the withdrawal.

281.346(4g)(c)1.b. b. If an approval under s. 30.12, 30.18, 281.34, or 281.41 or s. 281.17, 2001 stats., specifies a maximum amount of water that may be withdrawn, that amount.

281.346(4g)(c)2. 2. If water is withdrawn through more than one water supply system to serve a facility, the department shall determine the smallest amount under subd. 1. a. or b. for each of the water supply systems and shall specify a withdrawal amount that is equal to the sum of the amounts determined for each of the water supply systems.

281.346(4g)(c)3. 3. For a withdrawal for the purpose of providing water to a public water supply system that is covered by an approved water supply service area plan under s. 281.348, the department shall specify a withdrawal amount that is equal to the withdrawal amount in the water supply service area plan.

281.346(4m) (4m) Water use permits required in the Great Lakes basin. Beginning on December 8, 2011, a person may not make a withdrawal from the Great Lakes basin that averages 100,000 gallons per day or more in any 30-day period unless the withdrawal is covered under a general permit issued under sub. (4s), an individual permit issued under sub. (5), or an interim approval under s. 281.344 (5m), except as provided in sub. (4s) (bm).

281.346(4s) (4s) General water use permits for Great Lakes basin.

281.346(4s)(a)(a) Department to issue. The department shall issue one or more general permits to cover withdrawals from the Great Lakes basin that average 100,000 gallons per day or more in any 30-day period but that do not equal at least 1,000,000 gallons per day for any 30 consecutive days. The department shall include all of the following in a general permit:

281.346(4s)(a)1. 1. Reference to the database under par. (i).

281.346(4s)(a)2. 2. Requirements for estimating the amount withdrawn, monitoring the withdrawal, if necessary, and reporting the results of the estimating and monitoring, as provided in rules promulgated by the department.

281.346(4s)(a)3. 3. Requirements for water conservation, as provided in rules promulgated by the department under sub. (8) (d).

281.346(4s)(am) (am) Term of general permit. The term of a general permit issued under par. (a) is 25 years.

281.346(4s)(b) (b) General requirement. Beginning on December 8, 2011, a person who does not hold an individual permit under sub. (5) may not make a withdrawal that averages 100,000 gallons per day or more in any 30-day period, but that does not equal at least 1,000,000 gallons per day for any 30 consecutive days, unless the withdrawal is covered under a general permit issued under this subsection, except as provided in par. (bm). A person to whom the department has issued a notice of coverage under a general permit shall comply with the general permit.

281.346(4s)(bm) (bm) Waiver. The department may waive the requirement to obtain coverage under a general permit for a person making a withdrawal that is covered by a permit under s. 30.18 (2) (a).

281.346(4s)(c) (c) Automatic notice of coverage for preexisting withdrawals. The department shall automatically issue a notice of coverage under a general permit to a person who makes a withdrawal that is covered by an interim approval under s. 281.344 (5m) and that averages 100,000 gallons per day or more in any 30-day period but does not equal at least 1,000,000 gallons per day for any 30 consecutive days, or who makes a withdrawal that is not covered by an interim approval and that before December 8, 2008, averaged 100,000 gallons per day or more in any 30-day period but that does not equal at least 1,000,000 gallons per day for any 30 consecutive days. If necessary, the department may request additional information before issuing a notice under this paragraph. The department shall issue a notice under this paragraph no later than December 8, 2011. In the notice provided under this paragraph for a withdrawal, the department shall specify a baseline equal to the baseline determined under sub. (4e) for the withdrawal and a withdrawal amount equal to the withdrawal amount determined under sub. (4g) for the withdrawal.

281.346(4s)(d) (d) Coverage under general permit for withdrawals not entitled to automatic notice of coverage.

281.346(4s)(d)1.1. A person who proposes to begin a withdrawal from the Great Lakes basin after December 7, 2011, that will average 100,000 gallons per day or more in any 30-day period, or to increase an existing withdrawal so that it will average 100,000 gallons per day or more in any 30-day period, but who does not propose to withdraw at least 1,000,000 gallons per day for any 30 consecutive days, shall apply to the department for coverage under a general permit, unless the person applies for an individual permit under sub. (5). In the application, the person shall provide the information required by the department by rule.

281.346(4s)(d)1m. 1m. A person who makes a withdrawal from the Great Lakes basin that, before December 8, 2011, averages at least 100,000 gallons per day in any 30-day period, but does not equal 1,000,000 gallons per day for any 30 consecutive days and who is not entitled to automatic issuance of notice of coverage under par. (c) shall apply to the department for coverage under a general permit, unless the person applies for an individual permit under sub. (5). In the application, the person shall provide the information required by the department by rule.

281.346(4s)(d)2. 2. After receiving an application under subd. 1., the department shall, within the time limit established by the department by rule, determine whether the withdrawal qualifies for coverage under a general permit or notify the applicant of any additional information needed to determine whether the withdrawal qualifies for coverage under a general permit.

281.346(4s)(d)3. 3. Except as provided in subd. 3m., if the department determines that a withdrawal qualifies for coverage under a general permit and the department has issued any approvals that are required for the withdrawal under s. 30.12, 30.18, 281.34, or 281.41 or s. 281.17, 2001 stats., the department shall issue a notice of coverage. In the notice, the department shall specify a withdrawal amount that is, except as provided in subd. 3e., equal to the smallest of the following amounts:

281.346(4s)(d)3.a. a. The maximum hydraulic capacity of the most restrictive component of the water supply system used for the withdrawal for which the person has approval under s. 30.12, 30.18, 281.34, or 281.41 or s. 281.17, 2001 stats., or, if an approval under one of those provisions is not required for the most restrictive component of the water supply system, the maximum hydraulic capacity of the most restrictive component that the person proposes to use in the water supply system.

281.346(4s)(d)3.b. b. If an approval under s. 30.12, 30.18, 281.34, or 281.41 or s. 281.17, 2001 stats., specifies a maximum amount of water that may be withdrawn, that amount.

281.346(4s)(d)3e. 3e. If water is withdrawn through more than one water supply system to serve a facility, the department shall determine the smallest amount under subd. 3. a. or b. for each of the water supply systems and shall specify a withdrawal amount that is equal to the sum of the amounts determined for each of the water supply systems.

281.346(4s)(d)3m. 3m.

281.346(4s)(d)3m.a.a. The department may not approve an application under subd. 1. or 1m. for a withdrawal for the purpose of providing water to a public water supply system that serves a population of more than 10,000 unless the withdrawal is covered by an approved water supply service area plan under s. 281.348.

281.346(4s)(d)3m.b. b. The department may not approve an application under subd. 1. or 1m. for a withdrawal for the purpose of providing water to a public water supply system that is covered by an approved water supply service area plan under s. 281.348, unless the withdrawal is consistent with the water supply service area plan.

281.346(4s)(d)3m.c. c. If the department approves an application under subd. 1. or 1m. for a withdrawal for the purpose of providing water to a public water supply system that is covered by an approved water supply service area plan under s. 281.348, the department shall issue a notice of coverage. In the notice of coverage the department shall specify a withdrawal amount that is equal to the withdrawal amount in the water supply service area plan.

281.346(4s)(d)4. 4. If the department determines that a withdrawal does not qualify for coverage under a general permit, the department shall notify the applicant in writing of the reason for that determination.

281.346(4s)(dm) (dm) Requiring individual permit. The department may require a person who is making or proposes to make a withdrawal that averages 100,000 gallons per day or more in any 30-day period, but that does not equal at least 1,000,000 gallons per day for any 30 consecutive days, to obtain an individual permit under sub. (5) if the withdrawal is located in a groundwater protection area, as defined in s. 281.34 (1) (a), or a groundwater management area designated under s. 281.34 (9).

281.346(4s)(e) (e) Increase in withdrawal amount.

281.346(4s)(e)1.1. If a person making a withdrawal that is covered under a general permit issued under this subsection or s. 281.344 (4s) proposes to increase the amount of the withdrawal over the withdrawal amount specified in the database under par. (i) for the withdrawal, but does not propose to withdraw at least 1,000,000 gallons per day for any 30 consecutive days, the person shall apply to the department for a modification of the withdrawal amount.

281.346(4s)(e)3. 3. Except as provided in subd. 3m., if the department has issued any approvals that are required for modifying the withdrawal under s. 30.12, 30.18, 281.34, or 281.41 or s. 281.17, 2001 stats., the department shall modify the withdrawal amount to an amount that is, except as provided in subd. 3e., equal to the smallest of the following amounts:

281.346(4s)(e)3.a. a. The maximum hydraulic capacity of the most restrictive component of the water supply system used for the withdrawal for which the person has approval under s. 30.12, 30.18, 281.34, or 281.41 or s. 281.17, 2001 stats., or, if an approval under one of those provisions is not required for the most restrictive component of the water supply system, the maximum hydraulic capacity of the most restrictive component that the person proposes to use in the water supply system.

281.346(4s)(e)3.b. b. If an approval under s. 30.12, 30.18, 281.34, or 281.41 or s. 281.17, 2001 stats., specifies a maximum amount of water that may be withdrawn, that amount.

281.346(4s)(e)3e. 3e. If water is withdrawn through more than one water supply system to serve a facility, the department shall determine the smallest amount under subd. 3. a. or b. for each of the water supply systems and shall specify a withdrawal amount that is equal to the sum of the amounts determined for each of the water supply systems.

281.346(4s)(e)3m. 3m.

281.346(4s)(e)3m.a.a. The department may not approve an application under subd. 1. for a withdrawal for the purpose of providing water to a public water supply system that serves a population of more than 10,000 unless the withdrawal is covered by an approved water supply service area plan under s. 281.348.

281.346(4s)(e)3m.b. b. The department may not approve an application under subd. 1. for a withdrawal for the purpose of providing water to a public water supply system that is covered by an approved water supply service area plan under s. 281.348, unless the withdrawal is consistent with the water supply service area plan.

281.346(4s)(e)3m.c. c. If the department approves an application under subd. 1. for a withdrawal for the purpose of providing water to a public water supply system that is covered by an approved water supply service area plan under s. 281.348, the department shall issue a notice of coverage. In the notice of coverage the department shall specify a withdrawal amount that is equal to the withdrawal amount in the water supply service area plan.

281.346(4s)(f) (f) Term of coverage. Coverage under a general permit ends on the date that the term of the general permit under par. (am) ends.

281.346(4s)(g) (g) Redetermination. A person to whom the department has issued a notice of coverage under a general permit issued under this subsection or s. 281.344 (4s) shall apply to the department for redetermination of coverage under a new general permit issued under this subsection at least 180 days before the end of the term of the current general permit if the person intends to continue to withdraw from the Great Lakes basin an average of 100,000 gallons per day or more in any 30-day period but does not intend to withdraw at least 1,000,000 gallons per day for any 30 consecutive days. If the person is in substantial compliance with the current general permit and the withdrawal qualifies for coverage under the new general permit, the department shall issue a notice of coverage under the new general permit.

281.346(4s)(h) (h) Suspension and revocation. After an opportunity for a hearing, the department may suspend or revoke coverage under a general permit issued under this subsection or s. 281.344 (4s) for cause, including obtaining coverage under the permit by misrepresentation or failure to disclose material facts or substantially violating the terms of the permit.

281.346(4s)(i) (i) Database. The department shall maintain a database of the withdrawal amounts for all withdrawals that are covered under general permits issued under this subsection. Until December 8, 2021, the department shall include in the database the baselines for all withdrawals that are covered under general permits issued under this subsection.

281.346(5) (5) Individual water use permits for Great Lakes basin.

281.346(5)(a)(a) Requirement. Beginning on December 8, 2011, a person may not make a withdrawal from the Great Lakes basin that equals at least 1,000,000 gallons per day for any 30 consecutive days unless the withdrawal is covered by an individual permit issued under this subsection. A person to whom the department has issued an individual permit shall comply with the individual permit.

281.346(5)(b) (b) Content of individual permits. The department shall include all of the following in an individual permit:

281.346(5)(b)1. 1. A withdrawal amount as determined under par. (d) 3., 3e., or 3m., (g) 3., 3e., or 3m., or (j) 3., 3e., or 3m., or sub. (4g).

281.346(5)(b)2. 2. Provisions for estimating and, if necessary, monitoring substantial increases in water loss resulting from increases in withdrawal amounts during the term of a permit and reporting the results of the estimating and monitoring, as provided in rules promulgated by the department.

281.346(5)(b)3. 3. Requirements for estimating the amount withdrawn, monitoring the withdrawal, if necessary, and reporting the results of the estimating and monitoring, as provided in rules promulgated by the department.

281.346(5)(b)4. 4. Requirements for water conservation, as provided in rules promulgated by the department under sub. (8) (d).

281.346(5)(b)5. 5. Limits on the location and dates or seasons of the withdrawal and on the allowable uses of the water, as provided in rules promulgated by the department.

281.346(5)(b)5m. 5m. If a decision-making standard under sub. (5m) or (6) applies to the withdrawal, any limit on the amount of the withdrawal necessary to ensure compliance with the decision-making standard.

281.346(5)(b)6. 6. Conditions on any diversion approved under sub. (4) made by the person making the withdrawal.

281.346(5)(b)6m. 6m. If s. 281.35 (4) applies to the withdrawal, the matters under s. 281.35 (6) (a).

281.346(5)(b)7. 7. If the withdrawal is from a surface water body tributary to one of the Great Lakes and would result in a water loss of more than 95 percent of the amount of water withdrawn, conditions that ensure that the withdrawal does not cause significant adverse environmental impact.

281.346(5)(c) (c) Automatic issuance of individual permits for preexisting withdrawals. The department shall automatically issue an individual permit to a person who makes a withdrawal from the Great Lakes basin that is covered by an interim approval under s. 281.344 (5m) and that equals at least 1,000,000 gallons per day for any 30 consecutive days, or who makes a withdrawal that is not covered by an interim approval, that equals at least 1,000,000 gallons per day for any 30 consecutive days, and that before December 8, 2008, averaged 100,000 gallons per day or more in any 30-day period. If necessary, the department may request additional information before issuing a permit under this paragraph. The department shall issue a permit under this paragraph no later than December 8, 2011. In the permit, the department shall specify a baseline equal to the baseline determined under sub. (4e) for the withdrawal and a withdrawal amount equal to the withdrawal amount determined under sub. (4g) for the withdrawal.

281.346(5)(cm) (cm) Initial individual permit for existing withdrawals not entitled to automatic notice of coverage.

281.346(5)(cm)1.1. A person who makes a withdrawal from the Great Lakes basin that, before December 8, 2011, equals at least 1,000,000 gallons per day for any 30 consecutive days and who is not entitled to automatic issuance of an individual permit under par. (c) shall apply to the department for an individual permit.

281.346(5)(cm)2. 2. After receiving an application under subd. 1., the department shall, within the time limit established by the department by rule, determine whether to approve the application or notify the applicant of any additional information needed to determine whether to approve the application.

281.346(5)(cm)3. 3. Except as provided in subd. 5., if the department approves an application under subd. 1. and the department has issued any approvals that are required for the withdrawal under s. 30.12, 30.18, 281.34, or 281.41 or s. 281.17, 2001 stats., the department shall issue an individual permit. In the permit, the department shall specify a withdrawal amount that is, except as provided in subd. 4., equal to the smallest of the following amounts:

281.346(5)(cm)3.a. a. The maximum hydraulic capacity of the most restrictive component of the water supply system used for the withdrawal for which the person has approval under s. 30.12, 30.18, 281.34, or 281.41 or s. 281.17, 2001 stats., or, if an approval under one of those provisions is not required for the most restrictive component of the water supply system, the maximum hydraulic capacity of the most restrictive component in the water supply system used for the withdrawal.

281.346(5)(cm)3.b. b. If an approval under s. 30.12, 30.18, 281.34, or 281.41 or s. 281.17, 2001 stats., specifies a maximum amount of water that may be withdrawn, that amount.

281.346(5)(cm)4. 4. If water is withdrawn through more than one water supply system to serve a facility, the department shall determine the smallest amount under subd. 3. a. or b. for each of the water supply systems and shall specify a withdrawal amount that is equal to the sum of the amounts determined for each of the water supply systems.

281.346(5)(cm)5. 5. If the department approves an application under subd. 1. for a withdrawal for the purpose of providing water to a public water supply system that is covered by an approved water supply service area plan under s. 281.348, the department shall specify a withdrawal amount that is equal to the withdrawal amount in the water supply service area plan.

281.346(5)(cm)6. 6. If the department disapproves an application under subd. 1., the department shall notify the applicant in writing of the reason for the disapproval.

281.346(5)(d) (d) Initial individual permit for withdrawal begun or increased after December 7, 2011.

281.346(5)(d)1.1. A person who proposes to begin a withdrawal from the Great Lakes basin after December 7, 2011, that will equal at least 1,000,000 gallons per day for any 30 consecutive days or to modify an existing withdrawal so that it will equal at least 1,000,000 gallons per day for any 30 consecutive days shall apply to the department for an individual permit.

281.346(5)(d)2. 2. After receiving an application under subd. 1., the department shall, within the time limit established by the department by rule, determine whether to approve the application or notify the applicant of any additional information needed to determine whether to approve the application.

281.346(5)(d)3. 3. Except as provided in subd. 3m., if the department approves an application under subd. 1. and the department has issued any approvals that are required for the withdrawal under s. 30.12, 30.18, 281.34, or 281.41 or s. 281.17, 2001 stats., the department shall issue an individual permit. In the permit, the department shall specify a withdrawal amount that is, except as provided in subd. 3e., equal to the smallest of the following amounts:

281.346(5)(d)3.a. a. The maximum hydraulic capacity of the most restrictive component of the water supply system used for the withdrawal for which the person has approval under s. 30.12, 30.18, 281.34, or 281.41 or s. 281.17, 2001 stats., or, if an approval under one of those provisions is not required for the most restrictive component of the water supply system, the maximum hydraulic capacity of the most restrictive component that the person proposes to use in the water supply system.

281.346(5)(d)3.b. b. If an approval under s. 30.12, 30.18, 281.34, or 281.41 or s. 281.17, 2001 stats., specifies a maximum amount of water that may be withdrawn, that amount.

281.346(5)(d)3.c. c. Any limit on the amount of the withdrawal necessary to ensure compliance with a decision-making standard applicable under par. (e) or (f).

281.346(5)(d)3e. 3e. If water is withdrawn through more than one water supply system to serve a facility and subd. 3. c. does not apply, the department shall determine the smallest amount under subd. 3. a. or b. for each of the water supply systems and shall specify a withdrawal amount that is equal to the sum of the amounts determined for each of the water supply systems.

281.346(5)(d)3m. 3m. If the department approves an application under subd. 1. for a withdrawal for the purpose of providing water to a public water supply system that is covered by an approved water supply service area plan under s. 281.348, the department shall issue an individual permit. In the permit, the department shall specify a withdrawal amount that is equal to the withdrawal amount in the water supply service area plan.

281.346(5)(d)4. 4. If the department disapproves an application under subd. 1., the department shall notify the applicant in writing of the reason for the disapproval.

281.346(5)(dm) (dm) Consistency with water supply plans.

281.346(5)(dm)1.1. The department may not approve an application under par. (d) 1. for a withdrawal for the purpose of providing water to a public water supply system that serves a population of more than 10,000 unless the public water supply system is covered by an approved water supply service area plan under s. 281.348.

281.346(5)(dm)2. 2. The department may not approve an application under par. (d) 1. for the purpose of providing water to a public water supply system that is covered by an approved water supply service area plan under s. 281.348 unless the withdrawal is consistent with the water supply service area plan.

281.346(5)(e) (e) Standards for approval of certain unpermitted withdrawals.

281.346(5)(e)1.1. Except as provided in par. (dm), the department may not approve an application under par. (d) 1. for a new withdrawal that will equal at least 1,000,000 gallons per day for any 30 consecutive days, or for an existing withdrawal that is not covered by a general permit under sub. (4s) and that is proposed to be modified so that it will equal at least 1,000,000 gallons per day for any 30 consecutive days, but to which subd. 2. does not apply, unless the withdrawal meets the state decision-making standard under sub. (5m).

281.346(5)(e)2. 2. Except as provided in subd. 3. or par. (dm), the department may not approve an application under par. (d) 1. for a new withdrawal that will equal at least 10,000,000 gallons per day for any 30 consecutive days, or for an existing withdrawal that is not covered by a general permit under sub. (4s) and that is proposed to be modified so that it will equal at least 10,000,000 gallons per day for any 30 consecutive days, unless the withdrawal meets the compact decision-making standard under sub. (6).

281.346(5)(e)3. 3. A person who submits an application under par. (d) 1., to which subd. 2. would otherwise apply, may choose to demonstrate, using procedures specified in rules promulgated by the department, the water loss that will result from the withdrawal. If the person demonstrates that the water loss would average less than 5,000,000 gallons per day in every 90-day period, the state decision-making standard under sub. (5m), rather than the compact decision-making standard under sub. (6), applies to the withdrawal.

281.346(5)(f) (f) Standards for approval of withdrawals covered by general permits.

281.346(5)(f)1.1. Except as provided in par. (dm), the department may not approve an application under par. (d) 1. for a withdrawal that is covered under a general permit under sub. (4s) if the applicant proposes to modify the withdrawal before December 8, 2021, so that it equals 1,000,000 or more gallons per day for any 30 consecutive days over the baseline or if the applicant proposes to modify the withdrawal after December 7, 2021, so that it equals 1,000,000 or more gallons per day for any 30 consecutive days over the withdrawal amount as of the date that the department issued the current notice of coverage under the general permit and if subd. 2. does not apply, unless the withdrawal meets the state decision-making standard under sub. (5m).

281.346(5)(f)2. 2. Except as provided in subd. 3. or par. (dm), the department may not approve an application under par. (d) 1. for a withdrawal that is covered under a general permit under sub. (4s) if the applicant proposes to modify the withdrawal before December 8, 2021, so that it equals 10,000,000 or more gallons per day for any 30 consecutive days over the baseline or if the applicant proposes to modify the withdrawal after December 7, 2021, so that it equals 10,000,000 or more gallons per day for any 30 consecutive days over the withdrawal amount as of the date that the department issued the current notice of coverage under the general permit, unless the withdrawal meets the compact decision-making standard under sub. (6).

281.346(5)(f)3. 3. A person who submits an application under par. (d) 1., to which subd. 2. would otherwise apply, may choose to demonstrate, using procedures specified in rules promulgated by the department, the water loss that will result from the increase in the withdrawal over the baseline or over the withdrawal amount, whichever is applicable under subd. 2. If the person demonstrates that the resulting increase in water loss would average less than 5,000,000 gallons per day in every 90-day period, the state decision-making standard under sub. (5m), rather than the compact decision-making standard under sub. (6), applies to the increase in the withdrawal.

281.346(5)(g) (g) Modification of individual permit for increased withdrawal.

281.346(5)(g)1.1. If a person making a withdrawal that is covered under an individual permit issued under this subsection or s. 281.344 (5) proposes to increase, during the term of the permit, the amount of the withdrawal over the withdrawal amount specified in the permit, the person shall apply to the department for a modification of the permit to increase the withdrawal amount.

281.346(5)(g)2. 2. After receiving an application under subd. 1., the department shall, within the time limit established by the department by rule, determine whether to approve the application for modification of the permit or notify the applicant of any additional information needed to determine whether to approve the application.

281.346(5)(g)3. 3. Except as provided in subd. 3m., if the department approves an application under subd. 1. and the department has issued any approvals that are required for modifying the withdrawal under s. 30.12, 30.18, 281.34, or 281.41 or s. 281.17, 2001 stats., the department shall modify the individual permit. In the modified permit, the department shall specify a withdrawal amount that is, except as provided in subd. 3e., equal to the smallest of the following amounts:

281.346(5)(g)3.a. a. The maximum hydraulic capacity of the most restrictive component of the water supply system used for the withdrawal for which the person has approval under s. 30.12, 30.18, 281.34, or 281.41 or s. 281.17, 2001 stats., or, if an approval under one of those provisions is not required for the most restrictive component of the water supply system, the maximum hydraulic capacity of the most restrictive component that the person proposes to use in the water supply system.

281.346(5)(g)3.b. b. If an approval under s. 30.12, 30.18, 281.34, or 281.41 or s. 281.17, 2001 stats., specifies a maximum amount of water that may be withdrawn, that amount.

281.346(5)(g)3.c. c. Any limit on the amount of the withdrawal necessary to ensure compliance with a decision-making standard applicable under par. (e) or (f).

281.346(5)(g)3e. 3e. If water is withdrawn through more than one water supply system to serve a facility and subd. 3. c. does not apply, the department shall determine the smallest amount under subd. 3. a. or b. for each of the water supply systems and shall specify a withdrawal amount that is equal to the sum of the amounts determined for each of the water supply systems.

281.346(5)(g)3m. 3m. If the department approves an application under subd. 1. for a withdrawal for the purpose of providing water to a public water supply system that is covered by an approved water supply service area plan under s. 281.348, the department shall modify the individual permit. In the modified permit, the department shall specify a withdrawal amount that is equal to the withdrawal amount in the water supply service area plan.

281.346(5)(g)4. 4. If the department disapproves an application under subd. 1., the department shall notify the applicant in writing of the reason for the disapproval.

281.346(5)(gm) (gm) Consistency with water supply plans.

281.346(5)(gm)1.1. The department may not approve an application under par. (g) 1. for a withdrawal for the purpose of providing water to a public water supply system that serves a population of more than 10,000 unless the public water supply system is covered by an approved water supply service area plan under s. 281.348.

281.346(5)(gm)2. 2. The department may not approve an application under par. (g) 1. for a withdrawal for the purpose of providing water to a public water supply system that is covered by an approved water supply service area plan under s. 281.348 unless the withdrawal is consistent with the water supply service area plan.

281.346(5)(h) (h) Standards for approval of certain modifications.

281.346(5)(h)1.1. Except as provided in par. (gm), the department may not approve an application under par. (g) 1., if the person proposes to increase the amount of the withdrawal before December 8, 2021, and after the increase the withdrawal would equal 1,000,000 or more gallons per day for any 30 consecutive days over the baseline, or, if the department issued a modified permit for the withdrawal and the modification was subject to the state decision-making standard under sub. (5m) or the compact decision-making standard under sub. (6), the withdrawal would equal 1,000,000 or more gallons per day for any 30 consecutive days over the withdrawal amount as of the date that the department issued that modified permit and if subd. 2. does not apply, unless the increased withdrawal meets the state decision-making standard under sub. (5m).

281.346(5)(h)1m. 1m. Except as provided in par. (gm), the department may not approve an application under par. (g) 1., if the person proposes to increase the amount of the withdrawal after December 7, 2021, and after the increase the withdrawal would equal 1,000,000 or more gallons per day for any 30 consecutive days over the withdrawal amount as of the beginning of the current permit term or the date that the department issued a modified permit for the withdrawal if the modification was subject to the state decision-making standard under sub. (5m) or the compact decision-making standard under sub. (6), whichever is later, and if subd. 2m. does not apply, unless the increased withdrawal meets the state decision-making standard under sub. (5m).

281.346(5)(h)2. 2. Except as provided in subd. 3. or par. (gm), the department may not approve an application under par. (g) 1., if the person proposes to increase the amount of the withdrawal before December 8, 2021, and after the increase the withdrawal would equal at least 10,000,000 gallons per day for any 30 consecutive days over the baseline, or, if the department issued a modified permit for the withdrawal and the modification was subject to the compact decision-making standard under sub. (6), over the withdrawal amount as of the date that the department issued that modified permit unless the withdrawal meets the compact decision-making standard under sub. (6).

281.346(5)(h)2m. 2m. Except as provided in subd. 3. or par. (gm), the department may not approve an application under par. (g) 1., if the person proposes to increase the amount of the withdrawal after December 7, 2021, and after the increase the withdrawal would equal at least 10,000,000 gallons per day for any 30 consecutive days over the withdrawal amount as of the beginning of the current permit term, or the date that the department issued a modified permit for the withdrawal if the modification was subject to the compact decision-making standard under sub. (6), whichever is later, unless the withdrawal meets the compact decision-making standard under sub. (6).

281.346(5)(h)3. 3. A person who submits an application under par. (g) 1., to which subd. 2. or 2m. would otherwise apply, may choose to demonstrate, using procedures specified in rules promulgated by the department, the water loss that will result from the increase in the withdrawal over the baseline or over the applicable withdrawal amount, whichever applies under subd. 2. or 2m. If the person demonstrates that the resulting increase in water loss would average less than 5,000,000 gallons per day in every 90-day period, the state decision-making standard under sub. (5m), rather than the compact decision-making standard under sub. (6), applies to the increase in the withdrawal.

281.346(5)(i) (i) Term of permit. The term of an individual permit is 10 years.

281.346(5)(j) (j) Reissuance.

281.346(5)(j)1.1. A person to whom the department has issued an individual permit under this subsection or s. 281.344 (5) shall apply to the department for reissuance of the individual permit at least 180 days before the end of the term of the permit if the person intends to continue to withdraw from the Great Lakes basin at least 1,000,000 gallons per day for any 30 consecutive days.

281.346(5)(j)2. 2. After receiving an application under subd. 1., the department shall, within the time limit established by the department by rule, determine whether to approve the application or notify the applicant of any additional information needed to determine whether to approve the application.

281.346(5)(j)3. 3. Except as provided in subd. 3m., if the department approves an application under subd. 1., determines that the person is in substantial compliance with the current individual permit, and has issued any approvals that are required for the withdrawal under s. 30.12, 30.18, 281.34, or 281.41 or s. 281.17, 2001 stats., the department shall reissue the individual permit. In the permit, the department shall specify a withdrawal amount that is equal to the amount in the current permit, except that, if the person proposes in the application to increase the amount of the withdrawal, the department shall specify a withdrawal amount that is, except as provided in subd. 3e., equal to the smallest of the following amounts:

281.346(5)(j)3.a. a. The maximum hydraulic capacity of the most restrictive component of the water supply system used for the withdrawal for which the person has approval under s. 30.12, 30.18, 281.34, or 281.41 or s. 281.17, 2001 stats., or, if an approval under one of those provisions is not required for the most restrictive component of the water supply system, the maximum hydraulic capacity of the most restrictive component that the person proposes to use in the water supply system.

281.346(5)(j)3.b. b. If an approval under s. 30.12, 30.18, 281.34, or 281.41 or s. 281.17, 2001 stats., specifies a maximum amount of water that may be withdrawn, that amount.

281.346(5)(j)3.c. c. Any limit on the amount of the withdrawal necessary to ensure compliance with a decision-making standard applicable under par. (e) or (f).

281.346(5)(j)3e. 3e. If water is withdrawn through more than one water supply system to serve a facility and subd. 3. c. does not apply, the department shall determine the smallest amount under subd. 3. a. or b. for each of the water supply systems and shall specify a withdrawal amount that is equal to the sum of the amounts determined for each of the water supply systems.

281.346(5)(j)3m. 3m. If the department approves an application under subd. 1. for a withdrawal for the purpose of providing water to a public water supply system that is covered by an approved water supply service area plan under s. 281.348 and determines that the person is in substantial compliance with the current individual permit, the department shall reissue the individual permit. In the permit, the department shall specify a withdrawal amount that is equal to the withdrawal amount in the water supply service area plan.

281.346(5)(j)4. 4. If the department disapproves an application under subd. 1., the department shall notify the applicant in writing of the reason for the disapproval.

281.346(5)(jm) (jm) Consistency with water supply plans; reissuance.

281.346(5)(jm)1.1. The department may not approve an application under par. (j) 1. for a withdrawal for the purpose of providing water to a public water supply system that serves a population of more than 10,000 if the person proposes to increase the amount of the withdrawal over the amount in the current permit, unless the public water supply system is covered by an approved water supply service area plan under s. 281.348.

281.346(5)(jm)2. 2. The department may not approve an application under par. (j) 1. for a withdrawal for the purpose of providing water to a public water supply system that is covered by an approved water supply service area plan under s. 281.348 unless the withdrawal is consistent with the water supply service area plan.

281.346(5)(k) (k) Standards for reissuance in certain cases.

281.346(5)(k)1.1. Except as provided in par. (jm), the department may not approve an application under par. (j) 1., if the person proposes in the application to increase the amount of the withdrawal so that it equals 1,000,000 or more gallons per day for any 30 consecutive days over the withdrawal amount as of the beginning of the current permit term or the date that the department issued a modified permit for the withdrawal if the modification was subject to the state decision-making standard under sub. (5m) or the compact decision-making standard under sub. (6), whichever is later, and if subd. 2. does not apply, unless the increased withdrawal meets the state decision-making standard under sub. (5m).

281.346(5)(k)2. 2. Except as provided in subd. 3. or par. (jm), the department may not approve an application under par. (j) 1., if the person proposes in the application to increase the amount of the withdrawal so that it equals at least 10,000,000 gallons per day for any 30 consecutive days over the withdrawal amount as of the beginning of the current permit term or the date that the department issued a modified permit for the withdrawal if the modification was subject to the compact decision-making standard under sub. (6), whichever is later, unless the withdrawal meets the compact decision-making standard under sub. (6).

281.346(5)(k)3. 3. A person who submits an application under par. (j) 1., to which subd. 2. would otherwise apply, may choose to demonstrate, using procedures specified in rules promulgated by the department, the water loss that will result from the increase in the withdrawal over the withdrawal amount as of the later of the dates under subd. 2. If the person demonstrates that the resulting increase in water loss would average less than 5,000,000 gallons per day in every 90-day period, the state decision-making standard under sub. (5m), rather than the compact decision-making standard under sub. (6), applies to the increase in the withdrawal.

281.346(5)(L) (L) Prior notice. Beginning no later than 60 months after the compact's effective date, if a proposal for which approval is required under this subsection will result in a new water loss or an increase in a water loss that will average more than 5,000,000 gallons per day in any 90-day period, the department shall provide the other parties and the provinces of Ontario and Quebec, Canada, with detailed notice of the proposal and an opportunity to comment on the proposal. The department shall provide a response to any comment received under this paragraph. The department may not grant an approval under this subsection until at least 90 days after the day on which it provided notice under this paragraph.

281.346(5)(m) (m) Regional review. If a majority of the members of the regional body request regional review of a proposal described in s. 281.343 (4h) (a) 6. for a withdrawal and the department determines under s. 281.343 (4h) (b) 1. that the proposal is subject to regional review, the department shall conduct a technical review of the proposal and submit the proposal for regional review. The department may not determine under s. 281.343 (4h) (b) 1. that the proposal is subject to regional review unless the proposal will result in a water loss that will average more than 5,000,000 gallons per day in any 90-day period. If the department submits the proposal for regional review, the department may not act on the proposal until the proposal has undergone regional review and the department has considered the regional declaration of finding in determining whether to approve the proposal or until 90 days after the department submits the proposal for regional review, whichever is sooner.

281.346(5)(n) (n) Information to be provided. A person who submits an application under par. (d) 1., (g) 1., or (j) 1. shall provide the information required by the department by rule. If a decision-making standard under sub. (5m) or (6) applies, the person shall provide information about the potential impacts of the withdrawal on the waters of the Great Lakes basin and water dependent natural resources. If the compact decision-making standard under sub. (6) applies, the person shall provide an assessment of the individual impacts of the proposal for the purposes of sub. (6) (b). The person may also include a cumulative impact assessment.

281.346(5)(o) (o) Departmental modifications. After an opportunity for a hearing, the department may modify a permit issued under this subsection as necessary to ensure that a withdrawal complies with any applicable requirement under sub. (5m) or (6).

281.346(5)(p) (p) Suspension and revocation. The department may suspend or revoke a permit issued under this subsection for cause, including obtaining the permit by misrepresentation or failure to disclose material facts or substantially violating the terms of the permit.

281.346(5)(q) (q) Transfer of control. A permit is not transferable to any person except after notice to the department. A person who proposes to assume control over a permitted withdrawal shall file with the department a permit application and a statement of acceptance of the permit. The department may require modification or revocation and reissuance of the permit to change the name of the permittee.

281.346(5e) (5e) Requirements for water supply service area plans for public water supply systems in the Great Lakes basin.

281.346(5e)(a)(a) Unpermitted withdrawals.

281.346(5e)(a)1.1. Beginning on December 8, 2011, the department may not approve a water supply service area plan under s. 281.348 that provides for a new withdrawal from the Great Lakes basin of at least 1,000,000 gallons per day for any 30 consecutive days, or for modification of an existing withdrawal that is not covered by a general permit under sub. (4s) so that it will equal at least 1,000,000 gallons per day for any 30 consecutive days, but to which subd. 2. does not apply, unless the withdrawal meets the state decision-making standard under sub. (5m).

281.346(5e)(a)2. 2. Beginning on December 8, 2011, except as provided in subd. 3., the department may not approve a water supply service area plan under s. 281.348 that provides for a new withdrawal from the Great Lakes basin of at least 10,000,000 gallons per day for any 30 consecutive days, or for modification of an existing withdrawal that is not covered by a general permit under sub. (4s) so that it will equal at least 10,000,000 gallons per day for any 30 consecutive days, unless the withdrawal meets the compact decision-making standard under sub. (6).

281.346(5e)(a)3. 3. A person who submits a water supply service area plan under s. 281.348, that provides for a new withdrawal to which subd. 2. would otherwise apply, may choose to demonstrate, using procedures specified in rules promulgated by the department, the water loss that will result from the withdrawal. If the person demonstrates that the water loss would average less than 5,000,000 gallons per day in every 90-day period, the state decision-making standard under sub. (5m), rather than the compact decision-making standard under sub. (6), applies to the withdrawal.

281.346(5e)(b) (b) Increased withdrawals covered by general permits.

281.346(5e)(b)1.1. Beginning on December 8, 2011, the department may not approve a water supply service area plan under s. 281.348 that provides for modifying a withdrawal that is covered under a general permit under sub. (4s) before December 8, 2021, so that the withdrawal equals 1,000,000 or more gallons per day for any 30 consecutive days over the baseline or if the plan provides for modifying the withdrawal after December 7, 2021, so that it equals 1,000,000 or more gallons per day for any 30 consecutive days over the withdrawal amount as of the date that the department issued the current notice of coverage under the general permit and if subd. 2. does not apply, unless the withdrawal meets the state decision-making standard under sub. (5m).

281.346(5e)(b)2. 2. Beginning on December 8, 2011, except as provided in subd. 3., the department may not approve a water supply service area plan under s. 281.348 that provides for modifying a withdrawal that is covered under a general permit under sub. (4s) before December 8, 2021, so that the withdrawal equals 10,000,000 or more gallons per day for any 30 consecutive days over the baseline or if the plan provides for modifying the withdrawal after December 7, 2021, so that it equals 10,000,000 or more gallons per day for any 30 consecutive days over the withdrawal amount as of the date that the department issued the current notice of coverage under the general permit, unless the withdrawal meets the compact decision-making standard under sub. (6).

281.346(5e)(b)3. 3. A person who submits a water supply service area plan under s. 281.348, that provides for an increase in a withdrawal to which subd. 2. would otherwise apply, may choose to demonstrate, using procedures specified in rules promulgated by the department, the water loss that will result from the increase in the withdrawal over the baseline or over the withdrawal amount, whichever is applicable under subd. 2. If the person demonstrates that the resulting increase in water loss would average less than 5,000,000 gallons per day in every 90-day period, the state decision-making standard under sub. (5m), rather than the compact decision-making standard under sub. (6), applies to the increase in the withdrawal.

281.346(5e)(c) (c) Increased withdrawals covered by individual permits.

281.346(5e)(c)1.1. Beginning on the December 8, 2011, the department may not approve a water supply service area plan under s. 281.348 that provides for increasing, before December 8, 2021, the amount of a withdrawal that is covered under an individual permit issued under sub. (5) if after the increase the withdrawal would equal 1,000,000 or more gallons per day for any 30 consecutive days over the baseline, or, if the department issued a modified permit for the withdrawal and the modification was subject to the state decision-making standard under sub. (5m) or the compact decision-making standard under sub. (6), the withdrawal would equal 1,000,000 or more gallons per day for any 30 consecutive days over the withdrawal amount as of the date that the department issued that modified permit and if subd. 2. does not apply, unless the increased withdrawal meets the state decision-making standard under sub. (5m).

281.346(5e)(c)1m. 1m. Beginning on December 8, 2011, the department may not approve a water supply service area plan under s. 281.348 that provides for increasing, after December 7, 2021, the amount of a withdrawal that is covered under an individual permit issued under sub. (5) and after the increase the withdrawal would equal 1,000,000 or more gallons per day for any 30 consecutive days over the withdrawal amount as of the beginning of the current permit term or the date that the department issued a modified permit for the withdrawal if the modification was subject to the state decision-making standard under sub. (5m) or the compact decision-making standard under sub. (6), whichever is later, and if subd. 2m. does not apply, unless the increased withdrawal meets the state decision-making standard under sub. (5m).

281.346(5e)(c)2. 2. Beginning on December 8, 2011, except as provided in subd. 3., the department may not approve a water supply service area plan under s. 281.348 that provides for increasing, before December 8, 2021, the amount of a withdrawal that is covered under an individual permit issued under sub. (5) if after the increase the withdrawal would equal 10,000,000 or more gallons per day for any 30 consecutive days over the baseline, or, if the department issued a modified permit for the withdrawal and the modification was subject to the compact decision-making standard under sub. (6), the withdrawal would equal 10,000,000 gallons per day for any 30 consecutive days over the withdrawal amount as of the date that the department issued that modified permit, unless the increased withdrawal meets the compact decision-making standard under sub. (6).

281.346(5e)(c)2m. 2m. Beginning on December 8, 2011, except as provided in subd. 3., the department may not approve a water supply service area plan under s. 281.348 that provides for increasing, after December 7, 2021, the amount of a withdrawal that is covered under an individual permit issued under sub. (5) and after the increase the withdrawal would equal 10,000,000 or more gallons per day for any 30 consecutive days over the withdrawal amount as of the beginning of the current permit term or the date that the department issued a modified permit for the withdrawal if the modification was subject to the compact decision-making standard under sub. (6), whichever is later, unless the increased withdrawal meets the compact decision-making standard under sub. (6).

281.346(5e)(c)3. 3. A person who submits a water supply service area plan under s. 281.348, that provides for an increase in a withdrawal to which subd. 2. or 2m. would otherwise apply, may choose to demonstrate, using procedures specified in rules promulgated by the department, the water loss that will result from the increase in the withdrawal over the baseline or over the withdrawal amount, whichever is applicable under subd. 2. or 2m. If the person demonstrates that the resulting increase in water loss would average less than 5,000,000 gallons per day in every 90-day period, the state decision-making standard under sub. (5m), rather than the compact decision-making standard under sub. (6), applies to the increase in the withdrawal.

281.346(5e)(d) (d) Providing prior notice. The department may not approve a water supply service area plan under s. 281.348 that provides for a withdrawal described in sub. (5) (L) unless the department has provided notice as required under sub. (5) (L) at least 90 days before approving the water supply service area plan and has provided a response to any comment received.

281.346(5e)(e) (e) Regional review. The department may not approve a water supply service area plan under s. 281.348 if a majority of the members of the regional body request regional review of a withdrawal described in s. 281.343 (4h) (a) 6. provided for in the plan unless the department complies with sub. (5) (m).

281.346(5m) (5m) State decision-making standard. A proposal meets the state decision-making standard if all of the following apply:

281.346(5m)(a) (a) The amount of the withdrawal or increase in the withdrawal is needed to meet the projected needs of the person who will use the water.

281.346(5m)(b) (b) For an increase in a withdrawal, cost-effective conservation practices have been implemented for existing uses of the water, as required under rules promulgated by the department under sub. (8) (d).

281.346(5m)(c) (c) The applicant has assessed other potential water sources for cost-effectiveness and environmental effects.

281.346(5m)(d) (d) Cost-effective conservation practices will be implemented to ensure efficient use of the water, for a new withdrawal, or of the increased amount of an existing withdrawal.

281.346(5m)(e) (e) One of the following applies:

281.346(5m)(e)1. 1. No significant adverse environmental impacts to the waters of the state will result from the new or increased withdrawal.

281.346(5m)(e)2. 2. If the withdrawal is from a surface water body, the applicant demonstrates that the withdrawal will not result in the violation of water quality standards under s. 281.15 or impair fish populations.

281.346(5m)(e)3. 3. The department has issued a permit under s. 30.18 for the new or increased withdrawal or has issued a permit under s. 30.12 for a structure that will be used for the new or increased withdrawal.

281.346(5m)(e)4. 4. The department has issued an approval under s. 281.34, or s. 281.17, 2001 stats., for the new or increased withdrawal.

281.346(6) (6) Compact decision-making standard. A proposal meets the compact decision-making standard if all of the following apply:

281.346(6)(a) (a) All of the water withdrawn from the Great Lakes basin will be returned to the source watershed, less an allowance for consumptive use.

281.346(6)(b) (b) The withdrawal will result in no significant adverse individual impacts or cumulative impacts to the quantity or quality of the waters of the Great Lakes basin, to water dependent natural resources, to the source watershed, or, if the withdrawal is from a stream tributary to one of the Great Lakes, to the watershed of that stream.

281.346(6)(c) (c) The withdrawal will be implemented in a way that incorporates environmentally sound and economically feasible water conservation measures.

281.346(6)(d) (d) The withdrawal will be in compliance with all applicable local, state, and federal laws and interstate and international agreements, including the Boundary Waters Treaty of 1909.

281.346(6)(e) (e) The proposed use of the water is reasonable, based on a consideration of all of the following:

281.346(6)(e)1. 1. Whether the proposed withdrawal is planned in a way that provides for efficient use of the water and will avoid or minimize the waste of water.

281.346(6)(e)2. 2. If the proposal would result in an increased water loss, whether efficient use is made of existing water supplies.

281.346(6)(e)3. 3. The balance of the effects of the proposed withdrawal and use, and other existing or planned withdrawals and water uses from the water source, on economic development, social development, and environmental protection.

281.346(6)(e)4. 4. The supply potential of the water source, considering quantity, quality, reliability, and safe yield of hydrologically interconnected water sources.

281.346(6)(e)5. 5. The probable degree and duration of any adverse impacts caused or expected to be caused by the proposed withdrawal and use, under foreseeable conditions, to other lawful consumptive uses or nonconsumptive uses of water or to the quantity or quality of the waters of the Great Lakes basin and water dependent natural resources, and the proposed plans and arrangements for avoidance or mitigation of those impacts.

281.346(6)(e)6. 6. Any provisions for restoration of hydrologic conditions and functions of the source watershed or, if the withdrawal is from the stream tributary to one of the Great Lakes, of the watershed of that stream.

281.346(7) (7) Exemptions. Subsections (3) to (6) do not apply to withdrawals from the Great Lakes basin or diversions for any of the following purposes:

281.346(7)(a) (a) To supply vehicles, including vessels and aircraft, for the needs of the persons or animals being transported or for ballast or other needs related to the operation of the vehicles.

281.346(7)(b) (b) To use in a noncommercial project that lasts no more than 3 months for fire fighting, humanitarian, or emergency response purposes.

281.346(7m) (7m) Emergency order. The department may, without a prior hearing, order a person to whom the department has issued an individual permit or notice of coverage under a general permit under this section or s. 281.344 to immediately stop a withdrawal if the department determines that there is a danger of imminent harm to the public health, safety, or welfare, to the environment, or to the water resources or related land resources of this state. The order shall specify the date on which the withdrawal must be stopped and the date, if any, on which it may be resumed. The order shall notify the person that the person may request a contested case hearing under ch. 227. The hearing shall be held as soon as practicable after receipt of a request for a hearing. An emergency order remains in effect pending the result of the hearing.

281.346(8) (8) Statewide water conservation and efficiency.

281.346(8)(a)(a) Goals and objectives. The department shall specify water conservation and efficiency goals and objectives for the waters of the state and for the waters of the Great Lakes basin. The department shall specify goals and objectives for the waters of the Great Lakes basin that are consistent with the goals under s. 281.343 (4b) (a) and the objectives identified by the Great Lakes council under s. 281.343 (4b) (a) and (c). In specifying these goals and objectives, the department shall consult with the department of safety and professional services and the public service commission and consider the water conservation and efficiency goals and objectives developed in any pilot program conducted by the department in cooperation with the regional body.

281.346(8)(b) (b) Statewide program. In cooperation with the department of safety and professional services and the public service commission, the department shall develop and implement a statewide water conservation and efficiency program that includes all of the following:

281.346(8)(b)1. 1. Promotion of environmentally sound and economically feasible water conservation measures through a voluntary statewide program.

281.346(8)(b)1m. 1m. Mandatory and voluntary conservation and efficiency measures for the waters of the Great Lakes basin that are necessary to implement subs. (4), (4s), (5), (5m), and (6) and s. 281.348.

281.346(8)(b)2. 2. Water conservation and efficiency measures that the public service commission requires or authorizes a water utility to implement under ch. 196.

281.346(8)(b)3. 3. Water conservation and efficiency measures that the department of safety and professional services requires or authorizes to be implemented under chs. 101 and 145.

281.346(8)(c) (c) Great Lakes basin program. No later than the 24th month beginning after the compact's effective date, the department shall implement a Great Lakes basin water conservation and efficiency program as part of the statewide program under par. (b), for all users of the waters of the Great Lakes basin, that is designed to achieve the goals and objectives for the waters of the Great Lakes basin that are specified under par. (a). The department shall include in the Great Lakes basin program the activities in par. (b) 1. to 3. applicable in the Great Lakes basin and application of the water conservation and efficiency measures specified under par. (d) in subs. (4) (f) 6. and (g) and (6) (c).

281.346(8)(d) (d) Water conservation and efficiency measures. The department shall promulgate rules specifying water conservation and efficiency measures for the purposes of implementing par. (b). In the rules, the department may not require retrofitting of existing fixtures, appliances, or equipment. The department shall specify measures based on all of the following:

281.346(8)(d)1. 1. The amount and type of diversion, withdrawal, or consumptive use and whether the diversion, withdrawal, or consumptive use exists on December 8, 2008, is expanded, or is new.

281.346(8)(d)2. 2. The results of any pilot water conservation program conducted by the department in cooperation with the regional body.

281.346(8)(d)3. 3. The results of any assessments under sub. (11) (d).

281.346(9) (9) Tribal consultation; public participation.

281.346(9)(a)(a) Tribal consultation. The department shall consult with a federally recognized American Indian tribe or band in this state concerning a proposal that may affect the tribe or band and that is subject to regional review or Great Lakes council approval under sub. (4) or (5).

281.346(9)(b) (b) Public Notice.

281.346(9)(b)1.1. The department shall, by rule, create procedures for providing to interested members of the public notices of each complete application that the department receives under sub. (5) to which the state decision-making standard under sub. (5m) or the compact decision-making standard under sub. (6) applies, other than an application from a person operating a public water supply system that is covered by an approved water supply service area plan under s. 281.348, and each complete application that the department receives under sub. (4) and of each general permit that the department proposes to issue under sub. (4s) (a). The department shall include, in the rule, at least the following procedures:

281.346(9)(b)1.a. a. Publication of the notice as a class 1 notice under ch. 985.

281.346(9)(b)1.b. b. Mailing of the notice to any person, group, local governmental unit, or state agency upon request.

281.346(9)(b)1.c. c. Publication of the notice through an electronic notification system established by the department.

281.346(9)(b)1.d. d. Publication of the notice on the department's Internet Web site.

281.346(9)(b)2. 2. The department shall establish the form and content of a public notice by rule. The department shall include in every public notice concerning an application to which subd. 1. applies at least the following information:

281.346(9)(b)2.a. a. The name and address of each applicant.

281.346(9)(b)2.b. b. A brief description of the proposal for which the application is made, including the amount of the proposed withdrawal or diversion.

281.346(9)(b)2.c. c. A brief description of the procedures for the formulation of final determinations on applications, including the 30-day comment period required under par. (c).

281.346(9)(b)2.d. d. Information indicating where the complete application may be viewed on the department's Internet Web site.

281.346(9)(bm) (bm) Notice date. For the purpose of determining the date on which public notice is provided under this subsection, the date on which the department first publishes the notice on its Internet Web site shall be considered the date of public notice.

281.346(9)(c) (c) Public comment. The department shall receive public comments on a proposal for which it receives an application to which par. (b) 1. applies or on a proposed general permit under sub. (4s) (a) for a 30-day period beginning when the department gives notice under par. (b) 1. The department shall retain all written comments submitted during the comment period and shall consider the comments in making its decisions on the application.

281.346(9)(d) (d) Public hearing.

281.346(9)(d)1.1. The department shall provide an opportunity for any interested person or group of persons, any affected local governmental unit, or any state agency to request a public hearing with respect to a proposal for which the department receives an application to which par. (b) 1. applies or on a proposed general permit under sub. (4s) (a). A request for a public hearing shall be filed with the department within 30 days after the department gives notice under par. (b). The party filing a request for a public hearing shall indicate the interest of the party and the reasons why a hearing is warranted. The department shall hold a public hearing on a proposal for which the department receives an application to which par. (b) 1. applies or on a proposed general permit under sub. (4s) (a) if the department determines that there is a significant public interest in holding a hearing.

281.346(9)(d)2. 2. The department shall promulgate, by rule, procedures for the conduct of public hearings held under this paragraph. A hearing held under this paragraph is not a contested case hearing under ch. 227.

281.346(9)(d)3. 3. The department shall provide public notice of any hearing held under this paragraph in the manner provided under par. (b) 1. The notice shall include the time, date, and location of the hearing, a summary of the subject matter of the application or proposed general permit, and information indicating where a copy of the application or proposed general permit that is the subject of the hearing may be found on the department's Internet Web site. The summary shall contain a brief, precise, easily understandable, plain language description of the subject matter of the application or proposed general permit. If the hearing concerns an application received by the department, the notice shall also include the name and address of the applicant.

281.346(9)(e) (e) Public access to information. Any record or other information provided to or obtained by the department regarding a proposal for which an application under sub. (4) or (5) is received is a public record as provided in subch. II of ch. 19. The department shall make available to and provide facilities for the public to inspect and copy any records or other information provided to or obtained by the department regarding a proposal for which an application for a new or increased diversion or withdrawal under sub. (4) or (5) is received, except that any record or other information provided to the department may be treated as confidential upon a showing to the secretary that the record or information is entitled to protection as a trade secret, as defined in s. 134.90 (1) (c), or upon a determination by the department that domestic security concerns warrant confidential treatment. Nothing in this subsection prevents the use of any confidential records or information obtained by the department in the administration of this section in compiling or publishing general analyses or summaries, if the analyses or summaries do not identify a specific owner or operator.

281.346(9)(h) (h) Expediting review. The department shall take appropriate measures to expedite, to the extent feasible, applicable reviews by the regional body, Great Lakes council, parties, and the provinces of Ontario and Quebec of applications under this section that are subject to regional review.

281.346(10m) (10m) Amendment of coastal management program.

281.346(10m)(a)(a) The Wisconsin coastal management council, created under s. 14.019, shall amend this state's coastal management program submitted to the U.S. secretary of commerce under 16 USC 1455, to incorporate the requirements of this section, as they apply to the water resources of the Great Lakes basin, and shall formally submit the proposed amendments to the U.S. secretary of commerce.

281.346(10m)(b) (b) After approval of the amendments submitted to the U.S. secretary of commerce under par. (a), the Wisconsin coastal management council shall, when conducting federal consistency reviews under 16 USC 1456 (c), consider the requirements specified under par. (a), if applicable.

281.346(10m)(c) (c) If the department issues a permit for a withdrawal to which this section applies, and the withdrawal is subject to a federal consistency review under 16 USC 1456 (c), the Wisconsin coastal management council shall certify that the withdrawal is consistent with this state's coastal management program.

281.346(11) (11) Information, reports, and assessments.

281.346(11)(a)(a) Statewide inventory.

281.346(11)(a)1.1. The department shall develop and maintain a water resources inventory consisting of information about the waters of the state including information about the location, type, quantity, and uses of water resources and the location, and type of diversions, withdrawals, and consumptive uses and quantities of withdrawals and water losses. The department shall develop the inventory in cooperation with federal and local governmental entities, agencies of this state and of the other parties, tribal agencies, and private entities. The department shall use information in the registry under sub. (3) (c) in creating the inventory.

281.346(11)(a)2. 2. The department shall create the water resources inventory under subd. 1. no later than June 1, 2014, or the first day of the 60th month beginning after the compact's effective date, whichever is later.

281.346(11)(b) (b) Annual report on water resources. Beginning within 60 months after the compact's effective date, the department shall annually report to the Great Lakes council the information from par. (a) regarding withdrawals that average 100,000 gallons per day or more over a 30-day period, including consumptive uses, in the basin and any diversions, as well as the amounts of the withdrawals, water losses from consumptive uses, and diversions in the basin reported under sub. (3) (e).

281.346(11)(c) (c) Program report. No later than 12 months after the compact's effective date, and every 5 years thereafter, the department shall submit a report to the Great Lakes council and the regional body describing the implementation of the program under this section, including the manner in which withdrawals from the Great Lakes basin are managed, how the criteria for approval under subs. (4), (5), and (6) are applied, and how conservation and efficiency measures are implemented.

281.346(11)(d) (d) Assessment of water conservation and efficiency program. After the compact's effective date, the department shall annually assess the effectiveness of the water conservation and efficiency program under sub. (8) (c) in meeting the Great Lakes basin water conservation and efficiency goals under sub. (8) (a). In each assessment, the department shall consider whether there is a need to adjust the Great Lakes basin water conservation and efficiency program in response to new demands for water from the basin and the potential impacts of the cumulative effects of diversions, withdrawals, and consumptive uses and of climate. The department shall provide the assessment to the Great Lakes council and the regional body and make it available to the public.

281.346(11)(e) (e) Assessment of cumulative impacts. The department shall participate in the periodic assessment of the impacts of withdrawals, diversions, and consumptive uses under s. 281.343 (4z) (a).

281.346(11)(f) (f) Report on threshold. No later than the 60th month beginning after the compact's effective date, the department shall submit to the legislature under s. 13.172 (2) a report analyzing the impact of the threshold under sub. (5) (a) and providing any recommendations to change the threshold.

281.346(11)(g) (g) Water use report. Beginning no later than 8 years after June 11, 2008, or 5 years after the last report published under s. 281.344 (11), whichever is earlier, and every 5 years thereafter, the department, using water use data reported under this section, shall publish a water use report to summarize water usage, identify related trends, identify areas of future water usage concerns, and recommend future actions to promote sustainable water use. The department shall also include in the report water resource information derived from reporting and data accumulation requirements under other water regulatory laws.

281.346(12) (12) Fees.

281.346(12)(a)(a) A person who has a water supply system with the capacity to make a withdrawal from the waters of the state averaging 100,000 gallons per day or more in any 30-day period shall pay to the department an annual fee of $125, except that the department may promulgate a rule specifying a different amount and except that, notwithstanding the department's rule-making authority, no person is required to pay more than $1,000 per year under this paragraph.

281.346(12)(b) (b) In addition to the fee under par. (a), a person who withdraws from the Great Lakes basin more than 50,000,000 gallons per year shall pay to the department an annual fee in an amount specified under par. (c).

281.346(12)(c) (c) The department shall promulgate a rule specifying the amount of the fee under par. (b).

281.346(12)(d) (d) A person who submits an application under sub. (4) shall pay to the department a review fee of $5,000 and shall pay to the department an amount equal to any fees imposed on this state related to review of the proposed diversion by the Great Lakes council or the regional body.

281.346(13m) (13m) Exceedances. It is not a violation of this section to withdraw an amount of water that exceeds the withdrawal amount specified in a permit issued under sub. (5) or in the database under sub. (4s) (i), unless the amount by which the withdrawal exceeds the withdrawal amount would result in the application of the state decision-making standard under sub. (5m) or the compact decision-making standard under sub. (6).

281.346(14) (14) Penalties.

281.346(14)(a)(a) Any person who violates this section or any rule promulgated or approval issued under this section shall forfeit not less than $10 nor more than $10,000 for each violation. Each day of continued violation is a separate offense.

281.346(14)(c) (c) In addition to the penalties under par. (a), the court may order the defendant to abate any nuisance, restore a natural resource, or take, or refrain from taking, any other action as necessary to eliminate or minimize any environmental damage caused by the violation.

281.346 History History: 2007 a. 227; 2009 a. 28, 180, 276; 2011 a. 32, 167.



281.348 Water supply service area plans for public water supply systems.

281.348  Water supply service area plans for public water supply systems.

281.348(1) (1)  Definitions. In this section:

281.348(1)(a) (a) "Compact's effective date" means the effective date of the Great Lakes — St. Lawrence River Basin Water Resources Compact under s. 281.343 (9) (d).

281.348(1)(b) (b) "Cost-effectiveness analysis" means a systematic comparison of alternative means of providing a water supply in order to identify alternatives that will minimize total resources costs and maximize environmental benefits over a planning period.

281.348(1)(c) (c) "Great Lakes basin" means the watershed of the Great Lakes and the St. Lawrence River upstream from Trois-Rivieres, Quebec.

281.348(1)(d) (d) "Public water supply" means water distributed to the public through a physically connected system of treatment, storage, and distribution facilities that serve a group of largely residential customers and that may also serve industrial, commercial, and other institutional customers.

281.348(1)(e) (e) "Total resources costs" includes monetary costs and direct and indirect environmental as well as other nonmonetary costs.

281.348(1)(f) (f) "Withdraw" means to take water from surface water or groundwater.

281.348(1)(g) (g) "Withdrawal" means the taking of water from surface water or groundwater, including the taking of surface water or groundwater for the purpose of bottling the water.

281.348(2) (2) Determinations concerning applicability of requirements.

281.348(2)(a)(a) For the purposes of this section, the surface water divide is used to determine whether a withdrawal of surface water or groundwater is from the Great Lakes basin.

281.348(2)(b) (b) For the purposes of this section, the withdrawal of water from more than one source within the Great Lakes basin to supply a common distribution system is considered one withdrawal.

281.348(3) (3) Requirements.

281.348(3)(a)(a)

281.348(3)(a)1.1. The department shall establish, by rule, and administer a continuing water supply planning process for the preparation of water supply plans for persons operating public water supply systems. The period covered by a plan under this subsection may not exceed 20 years. A regional planning commission may prepare plans for persons operating public water supply systems.

281.348(3)(a)2. 2. A person operating a public water supply system that serves a population of 10,000 or more and that withdraws water from the waters of the state shall have an approved plan under this section no later than December 31, 2025.

281.348(3)(b) (b) The department shall include in the process under par. (a) procedures and requirements for all of the following:

281.348(3)(b)1. 1. Public review and comment on a proposed plan. For a plan submitted after the compact's effective date covering a public water supply system that withdraws water from the Great Lakes basin, the procedures and requirements under this subdivision shall be consistent with s. 281.343 (6) (b).

281.348(3)(b)2. 2. Approval of a plan by the governing body of each city, village, and town whose public water supply is addressed by the plan before the plan is submitted to the department.

281.348(3)(b)2m. 2m. Approval of a plan by the department.

281.348(3)(b)3. 3. Ensuring that plans remain current.

281.348(3)(b)4. 4. Intergovernmental cooperation.

281.348(3)(b)5. 5. Reopening or reconsideration by the department of a previously approved plan.

281.348(3)(bm) (bm) A person preparing a plan under par. (a) shall consider existing regional water needs assessments and other regional water supply planning information.

281.348(3)(c) (c) A person preparing a plan under par. (a) shall include all of the following in the plan:

281.348(3)(c)1. 1. Delineation of the area for which the plan is being prepared and proposed water supply service areas for each public water supply system making a withdrawal covered by the plan, except as provided in par. (cm).

281.348(3)(c)2. 2. An inventory of the sources and quantities of the current water supplies in the area.

281.348(3)(c)3. 3. A forecast of the demand for water in the area over the period covered by the plan.

281.348(3)(c)3m. 3m. Identification of the existing population and population density of the area for which the plan is prepared and forecasts of the expected population of the area during the period covered by the plan based on growth projections for the area and municipally planned population densities.

281.348(3)(c)4. 4. Identification of the options for supplying water in the area for the period covered by the plan that are approvable under other applicable statutes and rules and that are cost-effective based upon a cost-effectiveness analysis of regional and individual water supply and water conservation alternatives.

281.348(3)(c)5. 5. An assessment of the environmental and economic impacts of carrying out specific significant recommendations of the plan.

281.348(3)(c)6. 6. A demonstration that the plan will effectively utilize existing water supply storage and distribution facilities and wastewater infrastructure to the extent practicable.

281.348(3)(c)7. 7. Identification of the procedures for implementing and enforcing the plan and a commitment to using those procedures.

281.348(3)(c)8. 8. An analysis of how the plan supports and is consistent with any applicable comprehensive plans, as defined in s. 66.1001 (1) (a), and applicable approved areawide water quality management plans under s. 283.83.

281.348(3)(c)9. 9. Other information specified by the department.

281.348(3)(cm) (cm) For the purposes of plans under par. (a), an areawide water quality planning agency designated by the governor under ch. NR 121, Wis. Adm. Code, shall delineate the proposed water supply service areas for all of the public water supply systems in the planning area for which the agency is designated. An areawide water quality planning agency shall delineate proposed water supply service areas that are consistent with the approved areawide water quality management plan under s. 283.83 for the planning area and that permit the development of plans that are approvable under par. (d). An areawide water quality planning agency may also provide regional water needs assessments and other regional water supply planning information. The process for conducting regional activities under this subsection may be the same as the process for regional water supply planning for a groundwater management area designated under s. 281.34 (9).

281.348(3)(d) (d) The department may not approve a plan under this subsection unless all of the following apply:

281.348(3)(d)1. 1. The plan provides for a water supply system that is approvable under this section and other applicable statutes and rules based on a cost-effectiveness analysis of regional and individual water supply and water conservation alternatives.

281.348(3)(d)2. 2. The plan will effectively utilize existing water supply storage and distribution facilities and wastewater infrastructure to the extent practicable.

281.348(3)(d)3. 3. The plan is consistent with any applicable comprehensive plans, as defined in s. 66.1001 (1) (a).

281.348(3)(d)4. 4. The plan is consistent with any applicable approved areawide water quality management plans under s. 283.83.

281.348(3)(d)5. 5. Beginning on December 8, 2011, if the plan covers a public water supply system that withdraws water from the Great Lakes basin, the plan complies with any applicable requirements in s. 281.346 (5e).

281.348(3)(e) (e) The department shall specify in a plan under this section a water supply service area for each public water supply system making a withdrawal covered by the plan. The department may not limit water supply service areas based on jurisdictional boundaries, except as necessary to prevent waters of the Great Lakes basin from being transferred from a county that lies completely or partly within the Great Lakes basin into a county that lies entirely outside the Great Lakes basin.

281.348(3)(f) (f) A person applying for an approval under s. 281.344 (4) or 281.346 (4) may use elements of an approved plan under this subsection to show compliance with requirements under s. 281.344 (4) or 281.346 (4) to which the plan is relevant.

281.348(4) (4) Withdrawal amount in certain plans. In a plan under this section that covers a public water supply system making a withdrawal from the Great Lakes basin, the department shall specify a withdrawal amount for the public water supply system equal to the greatest of the following:

281.348(4)(a) (a) The amount needed for the public water supply system to provide a public water supply in the water supply service area in the plan during the period covered by the plan, as determined using the population and related service projections in the plan.

281.348(4)(b) (b) If the withdrawal is covered by an individual permit issued under s. 281.344 (5) or 281.346 (5) when the department approves the plan, the withdrawal amount in that permit when the department approves the plan or, if the withdrawal is covered by a general permit issued under s. 281.344 (4s) or 281.346 (4s) when the department approves the plan, the withdrawal amount for the public water supply system in the database under s. 281.346 (4s) (i) when the department approves the plan.

281.348 History History: 2007 a. 227; 2009 a. 28.



281.35 Water resources conservation and management.

281.35  Water resources conservation and management.

281.35(1)(1)  Definitions. In this section:

281.35(1)(a) (a) "Approval" means a permit issued under s. 30.18, 281.344 (5), or 281.346 (5) or an approval under s. 281.17 (1), 2001 stats., or s. 281.34 or 281.41.

281.35(1)(b) (b) "Authorized base level of water loss" means any of the following:

281.35(1)(b)1. 1. The maximum 30-day average water loss authorized as a condition of an approval.

281.35(1)(b)2. 2. If subd. 1. does not apply, the highest average daily water loss over any 30-day period that is reported to the department under s. 281.17, 2001 stats., or s. 30.18 (6) (c), 281.34, 281.344 (5), 281.346 (5), or 281.41.

281.35(1)(b)3. 3. If there is no water loss from an existing withdrawal, zero gallons per day.

281.35(1)(bm) (bm) "Compact's effective date" means the effective date of the Great Lakes — St. Lawrence River Basin Water Resources Compact under s. 281.343.

281.35(1)(c) (c) "Consumptive use" means a use of waters of the state, other than an interbasin diversion, that results in a failure to return any or all of the water to the basin from which it is withdrawn. "Consumptive uses" include, but are not limited to, evaporation and incorporation of water into a product or agricultural crop.

281.35(1)(cm) (cm) "Facility" means an operating plant or establishment providing electricity to the public or carrying on any manufacturing activity, trade, or business on one site, including similar plants or establishments under common ownership or control located on contiguous properties.

281.35(1)(d) (d) "Great Lakes basin" means the watershed of the Great Lakes and the St. Lawrence River upstream from Trois-Rivieres, Quebec.

281.35(1)(e) (e) "Great Lakes charter" means the document establishing the principles for the cooperative management of Great Lakes water resources, signed by the governors and premiers of the Great Lakes region on February 11, 1985.

281.35(1)(f) (f) "Great Lakes region" means the geographic region composed of the states of Illinois, Indiana, Michigan, Minnesota, New York, Ohio and Wisconsin, the commonwealth of Pennsylvania and the provinces of Ontario and Quebec, Canada.

281.35(1)(g) (g) "Interbasin diversion" means a transfer of the waters of the state from either the Great Lakes basin or the upper Mississippi River basin to any other basin.

281.35(1)(h) (h) "International joint commission" means the commission established by the boundary water agreement of 1909 between the United States and Canada.

281.35(1)(i) (i) "Person" has the meaning given in s. 281.01 (9) and also includes special purpose districts established under s. 66.0827, other states and provinces and political subdivisions of other states and provinces.

281.35(1)(j) (j) "Upper Mississippi River basin" means the watershed of the Mississippi River upstream from Cairo, Illinois.

281.35(1)(k) (k) "Upper Mississippi River region" means the geographic region composed of the states of Illinois, Iowa, Minnesota, Missouri and Wisconsin.

281.35(1)(L) (L) "Water loss" means a loss of water from the basin from which it is withdrawn as a result of interbasin diversion or consumptive use or both.

281.35(1)(m) (m) "Withdrawal" means the removal or taking of water from the waters of the state.

281.35(2) (2) Aggregation of multiple withdrawals. In calculating the total amount of an existing or proposed water loss for purposes of determining the applicability of sub. (4), a person shall include all separate interbasin diversions and consumptive uses, or combinations thereof, which the person makes or proposes to make to supply a single facility or public water supply system.

281.35(4) (4) Water loss approval required.

281.35(4)(a)(a) This subsection applies to all of the following:

281.35(4)(a)1. 1. A person to whom a permit has been issued under s. 30.18 or who is required to obtain a permit under that section before beginning or increasing a withdrawal.

281.35(4)(a)2. 2. A person who is operating a well under an approval issued under s. 281.17 (1), 2001 stats.

281.35(4)(a)2m. 2m. A person who is operating a well under an approval issued under s. 281.34 or who is required to obtain an approval under that section before constructing a well.

281.35(4)(a)3. 3. An owner who is operating a system or plant under plans approved under s. 281.41 or who is required to submit plans and obtain an approval under that section before construction or extension of a proposed system or plant.

281.35(4)(a)4. 4. A person to whom a permit under s. 281.344 (5) or 281.346 (5) has been issued or who is required to obtain a permit under one of those provisions before beginning or increasing a withdrawal.

281.35(4)(b) (b) Before any person specified in par. (a) may begin a new withdrawal or increase the amount of an existing withdrawal, the person shall apply to the department under s. 30.18, 281.34, 281.344 (5), 281.346 (5), or 281.41 for a new approval or a modification of its existing approval if either of the following conditions applies:

281.35(4)(b)1. 1. The person proposes to begin a new withdrawal that will result in a water loss averaging more than 2,000,000 gallons per day in any 30-day period.

281.35(4)(b)2. 2. The person proposes to increase an existing withdrawal that will result in a water loss averaging more than 2,000,000 gallons per day in any 30-day period above the person's authorized base level of water loss.

281.35(5) (5) Application; approval; denial.

281.35(5)(a)(a) Application. An application under sub. (4) (b) shall contain a statement of and documentation for all of the following:

281.35(5)(a)1. 1. The current operating capacity of the withdrawal system, if the proposed increase requires the expansion of an existing system.

281.35(5)(a)2. 2. The total new or increased operating capacity of the withdrawal system.

281.35(5)(a)3. 3. The place and source of the proposed withdrawal.

281.35(5)(a)4. 4. The place of the proposed discharge or return flow.

281.35(5)(a)5. 5. The place and nature of the proposed water use.

281.35(5)(a)6. 6. The estimated average annual and monthly volumes and rates of withdrawal.

281.35(5)(a)7. 7. The estimated average annual and monthly volumes and rates of water loss.

281.35(5)(a)8. 8. The anticipated effects, if any, that the withdrawal will have on existing uses of water resources and related land uses both within and outside of the Great Lakes basin or the upper Mississippi River basin.

281.35(5)(a)9. 9. Any land acquisition, equipment, energy consumption or the relocation or resiting of any existing community, facility, right-of-way or structure that will be required.

281.35(5)(a)10. 10. The total anticipated costs of any proposed construction.

281.35(5)(a)11. 11. A list of all federal, state, provincial and local approvals, permits, licenses and other authorizations required for any proposed construction.

281.35(5)(a)13. 13. A statement as to whether the proposed withdrawal complies with all applicable plans for the use, management and protection of the waters of the state and related land resources, including plans developed under s. 283.83.

281.35(5)(a)14. 14. A description of other ways the applicant's need for water may be satisfied if the application is denied or modified.

281.35(5)(a)15. 15. A description of the conservation practices the applicant intends to follow.

281.35(5)(a)16. 16. Any other information required by the department by rule.

281.35(5)(b) (b) Great Lakes basin; consultation required. If the department receives an application before the compact's effective date that, if approved, will result in a new water loss to the Great Lakes basin averaging more than 5,000,000 gallons per day in any 30-day period, or an increase in an existing withdrawal that will result in a water loss averaging 5,000,000 gallons per day in any 30-day period above the applicant's authorized base level of water loss, the department shall notify the office of the governor or premier and the agency responsible for management of water resources in each state and province of the Great Lakes region and, if required under the boundary water agreement of 1909, the international joint commission. The department shall also request each state and province that has cooperated in establishing the regional consultation procedure under sub. (11m) to comment on the application. In making its determination on an application, the department shall consider any comments that are received within the time limit established under par. (c).

281.35(5)(c) (c) Department response. Within the time limit established by the department by rule, which shall be consistent with the time limit, if any, established by the governors and premiers of the Great Lakes states and provinces, the department shall do one of the following in writing:

281.35(5)(c)1. 1. Notify the applicant that the application is approved or denied, and if it is denied, the reason for the denial.

281.35(5)(c)2. 2. Notify the applicant of any modifications necessary to qualify the application for approval.

281.35(5)(d) (d) Grounds for approval. Before approving an application, the department shall determine all of the following:

281.35(5)(d)1. 1. That no public water rights in navigable waters will be adversely affected.

281.35(5)(d)2. 2. That the proposed withdrawal does not conflict with any applicable plan for future uses of the waters of the state, including plans developed under ss. 281.12 (1) and 283.83.

281.35(5)(d)3. 3. That both the applicant's current water use, if any, and the applicant's proposed plans for withdrawal, transportation, development and use of water resources incorporate reasonable conservation practices.

281.35(5)(d)4. 4. That the proposed withdrawal and uses will not have a significant adverse impact on the environment and ecosystem of the Great Lakes basin or the upper Mississippi River basin.

281.35(5)(d)5. 5. That the proposed withdrawal and uses are consistent with the protection of public health, safety and welfare and will not be detrimental to the public interest.

281.35(5)(d)6. 6. That the proposed withdrawal will not have a significant detrimental effect on the quantity and quality of the waters of the state.

281.35(5)(d)7. 7. If the proposed withdrawal will result in an interbasin diversion, all of the following:

281.35(5)(d)7.a. a. That each state or province to which the water will be diverted has developed and is implementing a plan to manage and conserve its own water quantity resources, and that further development of its water resources is impracticable or would have a substantial adverse economic, social or environmental impact.

281.35(5)(d)7.b. b. That granting the application will not impair the ability of the Great Lakes basin or upper Mississippi River basin to meet its own water needs.

281.35(5)(d)7.c. c. That the interbasin diversion alone, or in combination with other water losses, will not have a significant adverse impact on lake levels, water use, the environment or the ecosystem of the Great Lakes basin or upper Mississippi River basin.

281.35(5)(d)7.d. d. That the proposed withdrawal is consistent with all applicable federal, regional and interstate water resources plans.

281.35(5)(e) (e) Right to hearing. Except as provided in s. 227.42 (4), any person who receives notice of a denial or modification requirement under par. (c) is entitled to a contested case hearing under ch. 227 if the person requests the hearing within 30 days after receiving the notice.

281.35(5)(f) (f) The department shall charge each applicant for an approval under this subsection the fee established under sub. (10) (a) 5. All moneys collected under this paragraph shall be credited to the general fund.

281.35(6) (6) Approval.

281.35(6)(a)(a) Issuance; contents. Subject to par. (am), if an application is approved under sub. (5), the department shall modify the applicant's existing approval or shall issue a new approval that specifies all of the following:

281.35(6)(a)1. 1. The location of the withdrawal.

281.35(6)(a)2. 2. The authorized base level of water loss from the withdrawal.

281.35(6)(a)3. 3. The dates on which or seasons during which water may be withdrawn.

281.35(6)(a)4. 4. The uses for which water may be withdrawn.

281.35(6)(a)5. 5. The amount and quality of return flow required and the place of discharge.

281.35(6)(a)6. 6. The requirements for reporting volumes and rates of withdrawal and any other date specified by the department.

281.35(6)(a)7. 7. Any other conditions, limitations and restrictions that the department determines are necessary to protect the environment and the public health, safety and welfare and to ensure the conservation and proper management of the waters of the state.

281.35(6)(a)8. 8. Any requirements for metering, surveillance and reporting that the department determines are necessary to ensure compliance with other conditions, limitations or restrictions of the approval.

281.35(6)(a)9. 9. If the department determines that a time limit is necessary, the date on which approval for the withdrawal expires.

281.35(6)(am) (am) Water loss permit. If the department approves an application under sub. (5) for a withdrawal that is covered by a permit under s. 281.344 (5) or s. 281.346 (5) and another approval, the department shall modify the permit under s. 281.344 (5) or 281.346 (5), rather than the other approval, to specify the matters under par. (a).

281.35(6)(b) (b) Review. The department shall review each approval prior to the expiration date specified under par. (a) 9., if any, or within 5 years from the date of issuance and at least every 5 years thereafter.

281.35(6)(c) (c) Modification by department. The department may at any time propose modifications of the approval or additional conditions, limitations or restrictions determined to be necessary to ensure continued compliance with this section or with any other applicable statute or rule.

281.35(6)(d) (d) Revocation. If the department determines that a person to whom an approval has been issued would be unable under any conditions, limitations or restrictions to comply with this section or another applicable statute or rule, it shall revoke the approval.

281.35(6)(e) (e) Request for modification. A person to whom an approval has been issued or any person adversely affected by a condition, limitation or restriction of an approval may request that the department modify a condition, limitation or restriction of an approval.

281.35(6)(f) (f) Notice; right to hearing. The department shall notify the person to whom the approval has been issued and any other person who has in writing requested notice of the receipt of a request to modify an approval or of the department's intent to modify or revoke an approval. The person to whom the approval is issued is entitled to a contested case hearing under ch. 227 before a revocation or modification takes effect. Any other person who may be adversely affected by a proposed modification is entitled to a contested case hearing under ch. 227.

281.35(6)(g) (g) Fees. The department shall periodically collect from each person whose application under this subsection is approved the fee established under sub. (10) (a) 5. All moneys collected under this paragraph shall be credited to the general fund.

281.35(7) (7) Emergency order. The department may, without a prior hearing, order a person to whom an approval is issued to immediately stop a withdrawal if the department determines that there is a danger of imminent harm to the public health, safety or welfare, to the environment or to the water resources or related land resources of this state. The order shall specify the date on which the withdrawal must be stopped and the date, if any, on which it may be resumed. The order shall notify the person that the person may request a contested case hearing under ch. 227. The hearing shall be held as soon as practicable after receipt of a request for a hearing. An emergency order remains in effect pending the result of the hearing.

281.35(9) (9) Amendment of coastal management program.

281.35(9)(a)(a) The Wisconsin coastal management council, established under executive order number 62, dated August 2, 1984, shall amend this state's coastal management program submitted to the U.S. secretary of commerce under 16 USC 1455, to incorporate the requirements of this section and, before the compact's effective date, s. 281.344 and the findings and purposes specified in 1985 Wisconsin Act 60, section 1, as they apply to the water resources of the Great Lakes basin, and shall formally submit the proposed amendments to the U.S. secretary of commerce.

281.35(9)(b) (b) After approval of the amendments submitted to the U.S. secretary of commerce under par. (a), the Wisconsin coastal management council shall, when conducting federal consistency reviews under 16 USC 1456 (c), consider the requirements, findings and purposes specified under par. (a), if applicable.

281.35(9)(c) (c) If the department issues an approval for a withdrawal to which this section applies, and the withdrawal is subject to a federal consistency review under 16 USC 1456 (c), the Wisconsin coastal management council shall certify that the withdrawal is consistent with this state's coastal management program.

281.35(9)(d) (d) This subsection does not apply after the compact's effective date.

281.35(10) (10) Rule making; fees.

281.35(10)(a)(a) The department shall promulgate rules establishing all of the following:

281.35(10)(a)1. 1. The procedures for reviewing and acting on applications under subs. (4) and (5).

281.35(10)(a)2. 2. Requirements for reporting volumes and rates of withdrawals.

281.35(10)(a)3. 3. The method for determining what portion of a withdrawal constitutes a consumptive use.

281.35(10)(a)5. 5. A graduated schedule for the fees required under subs. (5) (f) and (6) (g) and a schedule for collecting the fees under sub. (6) (g) periodically.

281.35(10)(b) (b) The department may promulgate any other rule necessary to implement this section.

281.35(11) (11) Cooperation with other states and provinces. Before the compact's effective date, the department shall do all of the following:

281.35(11)(a) (a) Cooperate with the other Great Lakes states and provinces to develop and maintain a common base of information on the use and management of the water resources of the Great Lakes basin and to establish systematic arrangements for the exchange of such information.

281.35(11)(b) (b) Collect and maintain information regarding the locations, types and quantities of water use, including water losses, in a form that is comparable to the form used by the other Great Lakes states and provinces.

281.35(11)(c) (c) Collect, maintain and exchange information on current and projected future water needs with the other Great Lakes states and provinces.

281.35(11)(d) (d) Cooperate with the other Great Lakes states and provinces in developing a long-term plan for developing, conserving and managing the water resources of the Great Lakes basin.

281.35(11)(e) (e) As provided in the Great Lakes charter, participate in the development of a regional consultation procedure for use in exchanging information on effects of proposed interbasin diversions and consumptive uses.

281.35(11m) (11m) Upper Mississippi River basin consultation. The department shall participate in the development of an upper Mississippi River basin regional consultation procedure for use in exchanging information on the effects of proposed water losses from that basin.

281.35(12) (12) Miscellaneous provisions.

281.35(12)(a)(a) The enumeration of any remedy under this section does not limit the right to any other remedy available in an action under the statutory or common law of this state or any other state or province, federal law or Canadian law.

281.35(12)(b) (b) Proof of compliance with this section is not a defense in any action not founded on this section.

281.35(12)(c) (c) This state reserves the right to seek, in any state, federal or provincial forum, an adjudication of the equitable apportionment of the water resources of the upper Mississippi River basin and, before the compact's effective date, of the Great Lakes basin, and the protection and determination of its rights and interests in those water resources, in any manner provided by law.

281.35 History History: 1985 a. 60; 1987 a. 27, 186; 1987 a. 403 s. 256; 1989 a. 31; 1989 a. 56 s. 259; 1991 a. 32; 1991 a. 39; 1995 a. 227 s. 400; Stats., 1995 s. 281.35; 1999 a. 150 s. 672; 2003 a. 310; 2007 a. 96, 227; 2009 a. 180.

281.35 Annotation Through ss. 281.11 and 281.12, the legislature has delegated the state's public trust duties to the DNR in the context of its regulation of high capacity wells and their potential effect on navigable waters. For all proposed high capacity wells, the legislature has expressly granted the DNR the authority and a general duty to review all permit applications and to decide whether to issue the permit, to issue the permit with conditions, or to deny the application, which provides the DNR with the discretion to undertake the review it deems necessary for all proposed high capacity wells, including the authority and a general duty to consider the environmental impact of a proposed high capacity well on waters of the state. Lake Beulah Management District v. DNR, 2011 WI 54, 335 Wis. 2d 47, 799 N.W.2d 73, 08-3170.

281.35 Annotation There is nothing in either s. 281.34 or 281.35 that limits the DNR's authority to consider the environmental impacts of a proposed high capacity well, nor is there any language in subchapter II of Wis. Stat. ch. 281 that requires the DNR to issue a permit for a well if the statutory requirements are met and no formal review or findings are required. There being no language expressly revoking or limiting the DNR's authority and general duty to protect and manage waters of the state, the DNR retains such authority and general duty to consider whether a proposed high capacity well may impact waters of the state. Lake Beulah Management District v. DNR, 2011 WI 54, 335 Wis. 2d 47, 799 N.W.2d 73, 08-3170.

281.35 Annotation The DNR is required to consider the environmental impact of a proposed high capacity well when presented with sufficient concrete, scientific evidence of potential harm to waters of the state. Upon what evidence, and under what circumstances, that duty is triggered is a highly fact-specific matter that depends upon the information submitted by the well owner in the well permit application and any other information submitted to the DNR decision makers. The DNR should use both its expertise in water resources management and its discretion to determine whether its duty as trustee of public trust resources is implicated by a proposed high capacity well permit application such that it has an obligation to consider environmental concerns. Lake Beulah Management District v. DNR, 2011 WI 54, 335 Wis. 2d 47, 799 N.W.2d 73, 08-3170.



281.36 Permits for discharges into wetlands; mitigation.

281.36  Permits for discharges into wetlands; mitigation.

281.36(1)(1)  Definitions. In this section:

281.36(1)(a) (a) "Additional federal law or interpretation" means any of the following:

281.36(1)(a)1. 1. An amendment to 33 USC 1344 (f) that becomes effective after January 9, 2001.

281.36(1)(a)2. 2. Any other federal statutory provision that affects the exemptions under 33 USC 1344 (f) and that becomes effective after January 9, 2001.

281.36(1)(a)3. 3. A regulation, rule, memorandum of agreement, guidance letter, interpretive document, or other provision established by a federal agency that is promulgated or adopted pursuant to 33 USC 1344 (f) or that is used to interpret or implement 33 USC 1344 (f), that applies to wetlands located in this state, and that becomes effective after January 9, 2001.

281.36(1)(a)4. 4. A decision issued by a federal district or federal appellate court that affects the application of a federal amendment or provision described in subds. 1. to 3., that applies to wetlands located in this state, and that is issued after January 9, 2001.

281.36(1)(b) (b) "Existing federal law or interpretation" means any of the following:

281.36(1)(b)1. 1. 33 USC 1344 (f), as amended to January 8, 2001.

281.36(1)(b)2. 2. A regulation, rule, memorandum of agreement, guidance letter, interpretive document, or other provision established by a federal agency that is promulgated or adopted pursuant to 33 USC 1344 (f) or that is used to interpret or implement 33 USC 1344 (f), that applies to wetlands located in this state, and that is in effect on January 8, 2001.

281.36(1)(b)3. 3. A decision issued by a federal district or federal appellate court that affects the application of a federal statute or provision described in subd. 1. or 2., that applies to wetlands located in this state, and that is issued on or before January 8, 2001.

281.36(1)(bd) (bd) "Fill material" has the meaning given in 33 CFR 323.2 (e), as the meaning exists on July 1, 2012.

281.36(1)(bj) (bj) "Mitigation" means the restoration, enhancement, creation, or preservation of wetlands to compensate for adverse impacts to other wetlands.

281.36(1)(bL) (bL) "Mitigation bank" means a system of accounting for wetland loss and compensation that includes one or more sites where wetlands are restored, enhanced, created, or preserved to provide credits to be subsequently applied or purchased in order to compensate for adverse impacts to other wetlands.

281.36(1)(bn) (bn) "Mitigation project" means mitigation of the type specified in sub. (3r) (a) 3.

281.36(1)(br) (br) "Nonfederal wetland" means a wetland that is not subject to federal jurisdiction under 33 USC 1344.

281.36(1)(cp) (cp) "Practicable" means reasonably available and capable of being implemented after taking into consideration cost, site availability, available technology, logistics, and proximity to the proposed project site, in light of the overall purpose and scope of the project.

281.36(1)(d) (d) "Water quality standards" means water quality standards set under rules promulgated by the department under s. 281.15.

281.36(2m) (2m) Delineation procedures. For purposes of delineating the boundary of a wetland under this section, the procedures contained in the wetlands delineation manual published by the U.S. army corps of engineers shall be used. The edition of the manual that shall be used shall be the 1987 edition of the manual and any document that the U.S. army corps of engineers issues interpreting that manual, unless the U.S. army corps of engineers publishes an edition of the manual after January 9, 2001, and the department designates that edition as the one to be used under this subsection.

281.36(3b) (3b) Permit required.

281.36(3b)(a)(a) For purposes of this section, a wetland general or individual permit issued by the department constitutes water quality certification as required by 33 USC 1341 (a).

281.36(3b)(b) (b) No person may discharge dredged material or fill material into a wetland unless the discharge is authorized by a wetland general permit or individual permit issued by the department under this section or the discharge is exempt under sub. (4). No person may violate any condition contained in a wetland general or individual permit issued by the department under this section. The department may not issue a wetland general or individual permit under this section unless it determines that the discharge authorized pursuant to the wetland general or individual permit will comply with all applicable water quality standards.

281.36(3g) (3g) Wetland general permits.

281.36(3g)(a)(a) Required permits. The department shall issue a wetland general permit for each of the following types of discharges:

281.36(3g)(a)1. 1. A discharge that is necessary for the treatment or disposal of hazardous waste or toxic pollutants, if the discharge does not contain hazardous waste or toxic pollutants and does not affect more than 2 acres of wetland.

281.36(3g)(a)2. 2. A discharge that is necessary for temporary access and dewatering, if the discharge does not affect more than 2 acres of wetland.

281.36(3g)(a)3. 3. A temporary or permanent discharge for routine utility construction and maintenance projects and activities.

281.36(3g)(a)4. 4. A discharge that is part of a development for industrial purposes, if the discharge does not affect more than 10,000 square feet of wetland. For purposes of this subdivision, the development of a waste disposal site is considered to be a development for industrial purposes.

281.36(3g)(a)5. 5. A discharge that is part of a development for commercial purposes, if the discharge does not affect more than 10,000 square feet of wetland.

281.36(3g)(a)6. 6. A discharge that is part of a development for residential purposes, if the discharge does not affect more than 10,000 square feet of wetland.

281.36(3g)(a)7. 7. A discharge that is part of a development for agricultural purposes, if the discharge does not affect more than 10,000 square feet of wetland.

281.36(3g)(a)8. 8. A discharge that is part of a development for municipal purposes, if the discharge does not affect more than 10,000 square feet of wetland.

281.36(3g)(a)9. 9. A discharge that is part of a development for recreational purposes, if the discharge does not affect more than 10,000 square feet of wetland.

281.36(3g)(a)10. 10. A discharge that is necessary for the construction, reconstruction, or maintenance of a bridge or culvert that is part of a transportation project that is being carried out under the direction and supervision of a city, village, town, or county.

281.36(3g)(b) (b) Additional required permits. In addition to the wetland general permits required under par. (a), the department shall issue wetland general permits that are consistent with, and correspond to, any general permits that are issued under 33 USC 1344 (e) and that regulate discharges other than those regulated under the required wetland general permits issued under par. (a).

281.36(3g)(c) (c) Additional permits. The department may issue wetland general permits, in addition to those required under pars. (a) and (b), to regulate other discharges that affect wetlands located in this state.

281.36(3g)(d) (d) Requirements; conditions; restrictions. In issuing wetland general permits under this subsection, the department shall establish requirements, conditions, and exceptions to ensure that the discharges will cause only minimal adverse environmental effects, and a general permit may apply only to a single and complete project. As part of a general permit, the department may prohibit discharges into wetlands that are identified by the department as being one of the following:

281.36(3g)(d)1. 1. Great Lakes ridge and swale complexes.

281.36(3g)(d)2. 2. Interdunal wetlands.

281.36(3g)(d)3. 3. Coastal plain marshes.

281.36(3g)(d)4. 4. Emergent marshes containing wild rice.

281.36(3g)(d)5m. 5m. Sphagnum bogs that are located in the area located south of a horizontal line drawn across the state based on the routes of STH 16 and STH 21 west of Lake Winnebago and on USH 151 east of Lake Winnebago.

281.36(3g)(d)6. 6. Boreal rich fens.

281.36(3g)(d)7. 7. Calcareous fens.

281.36(3g)(e) (e) Period of validity; subsequent actions. A wetland general permit issued under this subsection is valid for a period of 5 years. Upon compliance with the requirements under pars. (f) to (g), the department may renew, modify, or revoke a wetland general permit issued under this subsection.

281.36(3g)(f) (f) Public notice. The department shall provide to interested members of the public notices of its intention to issue, renew, modify, or revoke a wetland general permit under this subsection. Procedures for providing public notices shall include all of the following:

281.36(3g)(f)1. 1. Publication of a class 1 notice under ch. 985.

281.36(3g)(f)2. 2. Providing a copy of the notice to any person or group upon request of the person or group.

281.36(3g)(f)3. 3. Publication of the notice on the department's Internet Web site.

281.36(3g)(fg) (fg) Date of notice. For the purpose of determining the date on which public notice is provided under this subsection, the date on which the department first publishes the notice on its Internet Web site shall be considered the date of public notice.

281.36(3g)(fm) (fm) Written comments. The department shall provide a period of not less than 30 days after the date of the public notice during which time interested persons may submit their written comments on the department's intention to issue, renew, modify, or revoke a wetland general permit under this subsection. All written comments submitted during the period for comment shall be retained by the department and considered by the department in acting on the general permit.

281.36(3g)(fr) (fr) Description in notice. Every public notice provided by the department under par. (f) shall include a description of the discharges to be authorized under the wetland general permit.

281.36(3g)(g) (g) Public informational hearing.

281.36(3g)(g)1.1. The department shall provide an opportunity for any interested state agency or federal agency or person or group of persons to request a public informational hearing with respect to the department's intention to issue, renew, modify, or revoke a wetland general permit under this subsection. The request for the hearing shall be filed with the department within 30 days after the provision of the public notice under par. (f) and shall indicate the interest of the party filing the request and the reasons why the hearing is warranted.

281.36(3g)(g)2. 2. The department shall hold a public informational hearing upon a request under subd. 1. if the department determines that there is a significant public interest in holding such a hearing. Hearings held under this subsection are not contested cases under s. 227.01 (3).

281.36(3g)(g)3. 3. Public notice of any hearing held under this subsection shall be circulated in accordance with the requirements under par. (f). The public notice shall include the time, date, and location of the hearing, a summary of the subject matter of the wetland general permit, and information indicating where additional information about the general permit may be viewed on the department's Internet Web site. The summary shall contain a brief, precise, easily understandable, plain language description of the subject matter of the general permit.

281.36(3g)(h) (h) Authorizations for discharges under wetland general permits.

281.36(3g)(h)1.1. A person wishing to proceed with a discharge that may be authorized under a wetland general permit shall apply to the department, with written notification of the person's wish to proceed, not less than 30 days before commencing the discharge authorized by the general permit unless subd. 4. applies. The application shall provide information describing the discharge in order to allow the department to determine whether the discharge is authorized by the wetland general permit and shall give the department consent to enter and inspect the site, subject to sub. (9). The application shall identify all activities affecting wetlands that will be conducted as part of the single and complete project. The application shall include a detailed explanation of why the impact to the wetland cannot be avoided and how the impact to the wetland will be minimized to the greatest extent practicable. The application shall be accompanied by the fee specified in sub. (12) (a). If the application is for authorization to proceed under a wetland general permit that is issued under sub. (3g) (a) 4., 5., or 6., the application shall be accompanied by a surcharge fee, as calculated under sub. (11). The department may make a request for additional information one time during this 30-day period.

281.36(3g)(h)2. 2. If, within 30 days after an application under subd. 1. is received by the department, the department does not either request additional information or inform the applicant that a wetland individual permit will be required as provided in par. (i), the discharge shall be considered to be authorized under the wetland general permit and the applicant may proceed without further notice, hearing, permit, or approval if the discharge is carried out in compliance with all of the conditions of the general permit, except as provided in s. 295.60 (3) (b).

281.36(3g)(h)2m. 2m. If adverse weather conditions prevent the department from conducting an accurate on-site inspection during this 30-day period specified in subd. 1., the department shall give notice to the person wishing to proceed with the discharge that adverse weather conditions will prevent the department from complying with the 30-day deadline and shall complete the inspection as soon as weather conditions permit.

281.36(3g)(h)3. 3. If the department requests additional information under subd. 1., the 30-day period is tolled from the date the person applying for authorization to proceed receives the request until the date on which the department receives all of the additional information.

281.36(3g)(h)4. 4. As part of a wetland general permit issued under par. (b) or (c), the department may waive the requirement that a person wishing to proceed under the general permit apply to the department as required under this paragraph so that the person may proceed with the discharge without specific authorization from the department.

281.36(3g)(h)5. 5. Authorization to proceed under a wetland general permit is valid for 5 years after the date on which the discharge is considered to be authorized or until the discharge is completed, whichever occurs first.

281.36(3g)(i) (i) Wetland individual permit in lieu of wetland general permit. For a proposed discharge for which an application has been received by the department under par. (h), the department may decide to require that a person who submitted the application apply for a wetland individual permit if the department has inspected the site as provided in par. (h) and has determined that conditions specific to the site require additional restrictions on the discharge in order to provide reasonable assurance that no significant adverse impacts to wetland functional values will occur.

281.36(3m) (3m) Wetland individual permits.

281.36(3m)(a)(a) When permit required. Any person wishing to proceed with a discharge into any wetland shall submit an application for a wetland individual permit under this subsection unless the discharge has been authorized under a wetland general permit as provided in sub. (3g) or is exempt under sub. (4). Before submitting the application, the department shall hold a meeting with the applicant to discuss the details of the proposed discharge and the requirements for submitting the application and for delineating the wetland. An applicant may include in the application a request for a public informational hearing. The application shall be accompanied by the applicable fee specified in sub. (11) or (12) (a).

281.36(3m)(b) (b) Analysis of practicable alternatives. An applicant shall include in an application submitted under par. (a) an analysis of the practicable alternatives that will avoid and minimize the adverse impacts of the discharge on wetland functional values and that will not result in any other significant adverse environmental consequences.

281.36(3m)(c) (c) Review; no additional information required. In issuing wetland individual permits under this section, the department shall review an application, and within 30 days after the application is submitted, the department shall determine that either the application is complete or that additional information is needed. If the department determines that the application is complete, the department shall notify the applicant in writing of that fact within the 30-day period, and the date on which the notice under this paragraph is sent shall be considered the date of closure for purposes of par. (g) 1.

281.36(3m)(d) (d) Additional information requested. If the department determines that the application is incomplete, the department shall notify the applicant in writing and may make only one request for additional information during the 30-day period specified in par. (c). Within 10 days after receiving all of the requested information from the applicant, the department shall notify the applicant in writing as to whether the application is complete. The date on which the 2nd notice under this paragraph is sent shall be set as the date of closure for purposes of par. (g) 1. The department may request additional information from the applicant to supplement the application, but the department may not request items of information that are outside the scope of the original request unless the applicant and the department both agree. A request for any such additional information may not affect the date of closure.

281.36(3m)(e) (e) Specificity of notice; limits on information. Any notice stating that an application has been determined to be incomplete or any other request for information that is sent under par. (d) shall state the reason for the determination or request and the specific items of information that are still needed.

281.36(3m)(f) (f) Failure to meet time limits. If the department fails to meet the 30-day time limit under par. (c) or 10-day time limit under par. (d), the application shall be considered to have a date of closure that is the last day of that 30-day or 10-day time period for purposes of par. (g) 1.

281.36(3m)(g) (g) Notice of application.

281.36(3m)(g)1.1. Within 15 days after the date of closure, as determined under par. (c) or (d), the department shall provide notice of pending application to interested members of the public. If the applicant has requested a public informational hearing as part of the submitted application, a notice of the public hearing shall be part of the notice of pending application.

281.36(3m)(g)2. 2. If the notice of pending application does not contain a notice of public informational hearing, any person may request a public informational hearing in writing or the department may decide to hold a public informational hearing with or without a request being submitted if the department determines that there is a significant public interest in holding a hearing.

281.36(3m)(h) (h) Request for hearing. A request for a public informational hearing under par. (g) 2. must be submitted to the department or the department's decision to hold a public informational hearing must occur within 20 days after the department provides the notice of pending application. The department shall provide notice of public informational hearing within 15 days after the request for the public hearing is submitted or the department makes its decision to hold a public informational hearing.

281.36(3m)(i) (i) Decision. Within 20 days after the period for public comment under par. (j) has ended or if no public informational hearing is held, within 30 days after the 30-day comment period under par. (j) has ended, the department shall render a decision issuing or denying the wetland individual permit that is the subject of the application submitted under par. (a). If the decision issued by the department under this paragraph is a denial, the department shall include in the decision the specific grounds and reasons as to how the applicable provisions of this section were not met. If the denial is based on an incomplete application, the department shall inform the applicant of the areas of the application that were incomplete.

281.36(3m)(j) (j) Public comment.

281.36(3m)(j)1.1. The department shall provide a period for public comment after the department has provided a notice of pending application under par. (g) during which time any person may submit written comments with respect to the application for a wetland individual permit. The department shall retain all of the written comments submitted during this period and shall consider all of the comments in rendering a decision on the application. The period for public comment shall end on the 30th day following the date on which the department provides the notice of pending application except as provided in subd. 2.

281.36(3m)(j)2. 2. If a public informational hearing is held, the period for public comment shall end on the 10th day following the date on which the hearing is completed.

281.36(3n) (3n) Review by department.

281.36(3n)(a)(a) Review limits. For the purpose of issuing a wetland individual permit, during the period between the date on which the application under sub. (3m) (a) is submitted and the date on which a decision under sub. (3m) (i) is rendered, the department shall conduct its review under this subsection. The department shall review the analysis of practicable alternatives presented in the application under sub. (3m) (b). The department shall limit its review to those practicable alternatives that are located at the site of the discharge and that are located adjacent to that site if the applicant has demonstrated that the proposed project causing the discharge will result in a demonstrable economic public benefit, that the proposed project is necessary for the expansion of an existing industrial, commercial, or agricultural facility that is in existence at the time the application is submitted, or that the proposed project will occur in an industrial park that is in existence at the time the application is submitted.

281.36(3n)(b) (b) Factors used in review. In its review under par. (a), the department shall consider all of the following factors when it assesses the impacts to wetland functional values:

281.36(3n)(b)1. 1. The direct impacts of the proposed project to wetland functional values.

281.36(3n)(b)2. 2. The cumulative impacts attributable to the proposed project that may occur to wetland functional values based on past impacts or reasonably anticipated impacts caused by similar projects in the area affected by the project.

281.36(3n)(b)3. 3. Potential secondary impacts of the proposed project to wetland functional values.

281.36(3n)(b)4. 4. The impact on functional values resulting from the mitigation that is required under sub. (3r).

281.36(3n)(b)5. 5. The net positive or negative environmental impact of the proposed project.

281.36(3n)(c) (c) Standards for issuing permits. The department shall make a finding that a proposed project causing a discharge is in compliance with water quality standards and that a wetland individual permit may be issued if the department determines that all of the following apply:

281.36(3n)(c)1. 1. The proposed project represents the least environmentally damaging practicable alternative taking into consideration practicable alternatives that avoid wetland impacts.

281.36(3n)(c)2. 2. All practicable measures to minimize the adverse impacts to wetland functional values will be taken.

281.36(3n)(c)3. 3. The proposed project will not result in significant adverse impact to wetland functional values, in significant adverse impact to water quality, or in other significant adverse environmental consequences.

281.36(3n)(d) (d) Mitigation required. The department shall require mitigation under the program established under sub. (3r) for wetland individual permits it issues under this subsection. This subsection does not entitle an applicant to a wetland individual permit or any other approval in exchange for conducting mitigation.

281.36(3p) (3p) Notice requirements; wetland individual permits.

281.36(3p)(a)(a) The department shall establish procedures for providing notices of pending applications and notices of public informational hearings to be provided under sub. (3m) and notices of administrative hearings under sub. (3q). The procedures shall require all of the following:

281.36(3p)(a)1. 1. That the notice be published as a class 1 notice under ch. 985.

281.36(3p)(a)2. 2. That the notice be provided to any person or group upon request of the person or group.

281.36(3p)(a)3. 3. That the notice be published on the department's Internet Web site.

281.36(3p)(b) (b) The department shall prescribe the form and content of notices of pending applications and notices of public informational hearings to be provided under sub. (3m) and notices of administrative hearings under sub. (3q). Each notice shall include all of the following information:

281.36(3p)(b)1. 1. The name and address of the applicant.

281.36(3p)(b)2. 2. A brief description of the discharge that requires the permit and the project that includes the discharge.

281.36(3p)(b)3. 3. For a notice of a public informational hearing, the time, date, and location of the hearing.

281.36(3p)(b)4. 4. For a notice of pending application and a notice of a public informational hearing, a brief, precise, easily understandable, plain-language description of the discharge and information indicating where the pending application may be viewed on the department's Internet Web site.

281.36(3p)(b)5. 5. For a notice of complete application and a notice of a public informational hearing, a statement of the tentative determination of the department on the permit.

281.36(3p)(b)6. 6. For a notice of complete application and a notice of public informational hearing, a brief description of the procedures for the formulation of final determinations, including a description of the comment period required under sub. (3m) (j).

281.36(3p)(c) (c) For the purpose of determining the date on which notice is provided under this subsection, the date of the notice shall be the date on which the department first publishes the notice on its Internet Web site.

281.36(3p)(d) (d)

281.36(3p)(d)1m.1m. The department may delegate the department's requirement to provide notice under sub. (3m) in the manner specified in par. (a) 1. and 2. by doing any of the following:

281.36(3p)(d)1m.a. a. Requiring that the applicant for the permit provide by publication, mailing, or other distribution one or more of the notices.

281.36(3p)(d)1m.b. b. Requiring that the applicant for the permit pay for the publication, mailing, or any other distribution costs of providing one or more of the notices.

281.36(3p)(d)2m. 2m. If, under subd. 1m., the department delegates to an applicant the requirement to provide notice under sub. (3m) by publishing a class 1 notice under ch. 985, the applicant may in lieu of publishing the class 1 notice request that the department publish the class 1 notice. The department shall charge the applicant a fee for publishing the class 1 notice in an amount that equals the average cost to the department for publishing under this chapter class 1 notices under ch. 985.

281.36(3q) (3q) Administrative and judicial review.

281.36(3q)(a)(a) Definition. In this subsection, "applicant" means any person applying for a wetland individual permit under this section or any person who has been issued such a permit under this section.

281.36(3q)(b) (b) Request for administrative review. Any interested person may file a petition with the department for administrative review within 30 days after any of the following decisions given by the department:

281.36(3q)(b)1. 1. The issuance, denial, or modification of any wetland individual permit issued under this section.

281.36(3q)(b)2. 2. The imposition of, or failure to impose, a condition on any wetland individual permit issued under this section.

281.36(3q)(c) (c) Content of the petition. If the petitioner is not the applicant, the petition shall describe the petitioner's objection to the wetland individual permit and shall contain all of the following:

281.36(3q)(c)1. 1. A description of the objection that is sufficiently specific to allow the department to determine which provisions of this section may be violated if the proposed discharge under the wetland individual permit is allowed to proceed.

281.36(3q)(c)2. 2. A description of the facts supporting the petition that is sufficiently specific to determine how the petitioner believes the discharge, as proposed, may result in a violation of the provisions of this section.

281.36(3q)(c)3. 3. A commitment by the petitioner to appear at the administrative hearing and present information supporting the petitioner's objection.

281.36(3q)(d) (d) Stays.

281.36(3q)(d)1.1. The discharge shall be stayed pending an administrative hearing under this subsection if the petition contains a request for the stay showing that a stay is necessary to prevent significant adverse impacts or irreversible harm to the environment.

281.36(3q)(d)2. 2. If a stay is requested under subd. 1., the stay shall be in effect until either the department denies the request for an administrative hearing or the hearing examiner determines that the stay is not necessary.

281.36(3q)(e) (e) Filings. The petitioner shall file a copy of the petition with the department. If the petitioner is not the applicant, the petitioner shall simultaneously provide a copy of the petition to the applicant. The applicant may file a response to the petition with the department. If the applicant files a response under this paragraph, it shall be filed within 15 days after the petition is filed.

281.36(3q)(f) (f) Action on petition. The department shall grant or deny the petition within 30 days after the petition is filed. The failure of the department to dispose of the petition within this 30-day period is a denial. The department shall deny the petition if any of the following applies:

281.36(3q)(f)1. 1. The petitioner is not the applicant, and the petition does not comply with the requirements of par. (c).

281.36(3q)(f)2. 2. The objection contained in the petition is not substantive. The department shall determine that an objection is substantive if the supporting facts contained in the objection appear to be substantially true and raise reasonable grounds to believe that the provisions of this section may be violated if the activity or project is undertaken.

281.36(3q)(f)3. 3. If the department denies the petition, the department shall send the petitioner the denial in writing, stating the reasons for the denial.

281.36(3q)(f)4. 4. If the department grants a petition under this subsection, the department shall refer the matter to the division of hearings and appeals in the department of administration within 15 days after granting the petition unless the petitioner and the applicant agree to an extension.

281.36(3q)(g) (g) Administrative hearing.

281.36(3q)(g)1.1. An administrative hearing under this subsection shall be treated as a contested case under ch. 227.

281.36(3q)(g)2. 2. If a stay under par. (d) 1. is in effect, the hearing examiner shall, within 30 days after receipt of the referral under par. (f) 4., determine whether continuation of the stay is necessary to prevent significant adverse impacts or irreversible harm to the environment pending completion of the administrative hearing. The hearing examiner shall make the determination based on the request under par. (d) 1., any response from the applicant under par. (e), and any testimony at a public hearing or any public comments. The determination shall be made without a hearing.

281.36(3q)(g)3. 3. An administrative hearing under this subsection shall be completed within 90 days after receipt of the referral of the petition under par. (f) 4., unless all parties agree to an extension of that period. In addition, a hearing examiner may grant a one-time extension for the completion of the hearing of up to 60 days on the motion of any party and a showing of good cause demonstrating extraordinary circumstances justifying an extension.

281.36(3q)(g)4. 4. Notwithstanding s. 227.44 (1), the department shall provide a notice of the administrative hearing at least 30 days before the date of the hearing to all of the following:

281.36(3q)(g)4.a. a. The applicant.

281.36(3q)(g)4.b. b. Each petitioner, if other than the applicant.

281.36(3q)(g)4.c. c. Any other persons required to receive notice as provided under sub. (3p).

281.36(3q)(g)5. 5. In an administrative hearing under this subsection, the petitioner shall proceed first with the presentation of evidence and shall have the burden of proof.

281.36(3q)(h) (h) Judicial review.

281.36(3q)(h)1.1. Any person whose substantial interest is affected by a decision of the department under par. (b) 1. or 2. may commence an action in circuit court to review that decision.

281.36(3q)(h)2. 2. Any party aggrieved by a decision of the hearing examiner under par. (g) may commence an action in circuit court to review that decision.

281.36(3r) (3r) Mitigation; in lieu fee subprogram.

281.36(3r)(a)(a) The department shall establish a mitigation program that applies only to the issuance of wetland individual permits and that allows mitigation to be accomplished by any of the following methods:

281.36(3r)(a)1. 1. Purchasing credits from a mitigation bank located in this state.

281.36(3r)(a)2. 2. Participating in the in lieu fee subprogram, if such a subprogram is established under par. (e).

281.36(3r)(a)3. 3. Completing mitigation within the same watershed or within one-half mile of the site of the discharge.

281.36(3r)(a)4. 4. Participating in the escrow subprogram under sub. (3s).

281.36(3r)(b) (b) Under the mitigation program, mitigation as specified in par. (a) 1. and participation in the in lieu fee subprogram, if established under par. (a) 2. shall be the preferred types of mitigation.

281.36(3r)(c) (c) The department shall establish a system of service areas for the mitigation banks under the mitigation program that is geographically based on the locations of the major watersheds in the state. The system shall be consistent with federal regulations.

281.36(3r)(cm) (cm) Before entering into an agreement with a sponsor of a mitigation bank to establish such a bank or before otherwise approving a mitigation bank, the department shall provide written notice that a mitigation bank may be established. The notice shall be given to each city, village, town, and county in which each proposed mitigation bank site will be located. Each city, village, town, and county receiving the notice shall be given an opportunity to submit comments regarding the establishment of the mitigation bank. The notice shall contain all of the following information:

281.36(3r)(cm)1. 1. The name of the sponsor of the proposed mitigation bank.

281.36(3r)(cm)2. 2. A brief description of the mitigation bank and all of its bank sites.

281.36(3r)(cm)3. 3. A date after which the department will not accept comments from the affected cities, villages, towns, or counties.

281.36(3r)(cm)4. 4. An address to which any comments shall be submitted.

281.36(3r)(d) (d)

281.36(3r)(d)1.1. The department shall establish under the mitigation program mitigation ratios that are consistent, to the greatest extent possible, with the federal regulations that apply to mitigation and mitigation banks but, unless subd. 2. applies, the minimum ratio shall be at least 1.2 acres for each acre affected by the discharge.

281.36(3r)(d)2. 2. For mitigation that occurs within the same watershed in which the discharge is located or within one-half mile of the site of the discharge, the ratio established by the department shall equal 90 percent of the ratio that would apply if the mitigation were to occur outside the watershed or were to occur one-half mile or more from the site of the discharge, but the ratio established under this subdivision may be no less than 1.2 acres for each acre affected by the discharge.

281.36(3r)(e) (e) As part of the mitigation program established under par. (a), the department may establish an in lieu fee subprogram, under which payments are made to the department or another entity for the purposes of restoring, enhancing, creating, or preserving wetlands or other water resource features. The subprogram must be approved by the U.S. army corps of engineers. The department shall establish requirements for calculating the in lieu fee payments. Under the in lieu fee subprogram, the wetlands that benefit from the subprogram shall be open to the public for hunting, fishing, trapping, cross-country skiing, or hiking or any combination thereof, but the department may establish reasonable restrictions on the use of the land by the public in order to protect public safety or to protect a unique plant or animal community. The subprogram shall be consistent with federal regulations.

281.36(3s) (3s) Mitigation; escrow subprogram.

281.36(3s)(a)(a) As part of the mitigation program established under sub. (3r) (a), the department shall establish an escrow subprogram. Under the subprogram, an applicant who is eligible for a wetland individual permit that will affect a nonfederal wetland may establish an escrow account or similar account into which the applicant deposits funds that are limited to being used to purchase credits from a mitigation bank located in this state. The applicant shall establish the account before the wetland individual permit is issued.

281.36(3s)(b) (b) An account may be established under the escrow subprogram only if all of the following apply:

281.36(3s)(b)1. 1. There are fewer than 10 mitigation credits available from a federally approved wetland mitigation bank that is located in the state on the date a decision to issue a wetland individual permit is rendered under sub. (3m) (i).

281.36(3s)(b)2. 2. A statewide in lieu fee subprogram approved by the U.S. army corps of engineers is not in effect on the date a decision to issue a wetland individual permit to [is] rendered under sub. (3m) (i).

281.36(3s)(c) (c) To qualify as an account under the escrow subprogram, all of the following shall apply:

281.36(3s)(c)1. 1. The department must be a party to the account.

281.36(3s)(c)2. 2. A permit holder may not be authorized to withdraw funds under the terms of the account except as provided in par. (f).

281.36(3s)(c)3. 3. The department must be authorized under the terms of the account to withdraw funds from the account for purchase of mitigation credits under par. (g) and to withdraw funds and close the account under par. (h).

281.36(3s)(d) (d) The department shall establish requirements for calculating the amounts that must be placed in the accounts established under the escrow subprogram for mitigation payments and for any other fees that are necessary to cover the costs of banks or other agents in managing these accounts. For each account to be established, the department shall determine the number of mitigation credits to be purchased and shall estimate the cost of each credit to be purchased. The estimated cost shall be based on the market price, as determined by the department, for the purchase of an equivalent credit from a mitigation bank located in this state.

281.36(3s)(e) (e) No person may withdraw funds that are deposited in an account established under the escrow subprogram unless par. (f), (g), or (h) applies.

281.36(3s)(f) (f) A permit holder shall withdraw funds from an account to purchase mitigation credits if the department notifies the permit holder that mitigation credits are available from a mitigation bank that is located in this state. The permit holder shall purchase the mitigation credits within 30 days after the notification.

281.36(3s)(g) (g) If a permit holder fails to purchase the mitigation credits within the 30-day period specified under par. (f), the department may withdraw funds from the account to purchase the credits.

281.36(3s)(h) (h) Upon approval of the statewide in lieu fee subprogram under sub. (3r) (e) by the U.S. army corps of engineers, the department shall discontinue the escrow subprogram by withdrawing all of the funds from all of the accounts established under the escrow subprogram, closing the accounts, and transferring all of the withdrawn funds to the in lieu fee subprogram under sub. (3r) (e).

281.36(3t) (3t) Rules for mitigation. The department shall promulgate rules to establish a process for the mitigation program under sub. (3r). The rules shall address all of the following:

281.36(3t)(a) (a) Requirements for the analysis of practicable alternatives that is included in an application for a wetland individual permit under sub. (3m) (b).

281.36(3t)(b) (b) The conditions under which credits may be purchased from a mitigation bank to comply with the mitigation program under sub. (3r).

281.36(3t)(c) (c) Enforcement of requirements under the mitigation program under sub. (3r) that apply to mitigation projects and mitigation banks.

281.36(3t)(d) (d) Baseline studies of wetlands that will be affected by the discharges and of sites for mitigation projects.

281.36(3t)(e) (e) Plan and design requirements for mitigation projects and mitigation bank sites, which shall include requirements for relating the design of a mitigation project or a mitigation bank site to the hydrology of the watershed in which a mitigation project or mitigation bank site is located.

281.36(3t)(f) (f) Standards for comparing wetlands that will be restored, enhanced, created, or preserved as a mitigation project or at a mitigation bank site to the wetlands that will be adversely affected by discharges, including all of the following:

281.36(3t)(f)1. 1. Consideration of the size, location, type and quality of the
wetlands.

281.36(3t)(f)2. 2. Consideration of the functional values performed by the
wetlands.

281.36(3t)(h) (h) Standards for measuring the short-term and long-term success of mitigation projects and mitigation bank sites and requirements for the short-term and long-term monitoring of mitigation projects and mitigation bank sites.

281.36(3t)(i) (i) Remedial actions to be taken by holders of wetland individual permits for mitigation projects that are not successful and actions to be taken by mitigation banks for mitigation projects performed by the mitigation banks that are not successful.

281.36(4) (4) Exemptions. Except as provided in sub. (5), the permitting requirement under sub. (3b) does not apply to any discharge that is the result of any of the following activities:

281.36(4)(a) (a) Normal farming, silviculture, or ranching activities.

281.36(4)(b) (b) Maintenance, emergency repair, or reconstruction of damaged parts of structures that are in use in a wetland.

281.36(4)(c) (c) Construction or maintenance of farm ponds, stock ponds, or irrigation ditches.

281.36(4)(d) (d) Maintenance of drainage ditches.

281.36(4)(e) (e) Construction or maintenance of farm roads, forest roads, or temporary mining roads that is performed in accordance with best management practices, as determined by the department, to ensure all of the following:

281.36(4)(e)1. 1. That the flow and circulation patterns and chemical and biological characteristics of the affected wetland are not impaired.

281.36(4)(e)2. 2. That the reach of the affected wetland is not reduced.

281.36(4)(e)3. 3. That any adverse effect on the aquatic environment of the affected wetland is minimized to the degree required by the department.

281.36(5) (5) Inapplicability of exemptions. Notwithstanding sub. (4), a discharge that would be exempt under sub. (4) is subject to the permitting requirement under sub. (3b) if the discharge is incidental to an activity that has as its purpose bringing a wetland, or part of a wetland, into a use for which it was not previously subject and if the activity may do any of the following:

281.36(5)(a) (a) Impair the flow or circulation of any wetland.

281.36(5)(b) (b) Reduce the reach of any wetland.

281.36(6) (6) Rules for exemptions.

281.36(6)(a)(a) The department shall promulgate rules to interpret and implement the provisions under subs. (4) and (5). In promulgating these rules, the department shall do all of the following:

281.36(6)(a)1. 1. Make the rules consistent with existing federal law or interpretation.

281.36(6)(a)2. 2. Incorporate any applicable additional federal law or interpretation into the rules.

281.36(6)(b) (b) Whenever an additional federal law or interpretation is initially incorporated into the rules, the department may modify the additional federal law or interpretation as it determines is necessary, but the department may not otherwise amend or modify any of the rules promulgated under this subsection.

281.36(8m) (8m) Subsequent protection for wetlands.

281.36(8m)(a)(a)

281.36(8m)(a)1.1. A person who is the holder of a wetland individual permit that authorizes a mitigation project shall grant a conservation easement under s. 700.40 to the department or shall execute a comparable legal instrument to ensure that a wetland that is being restored, enhanced, created, or preserved will not be destroyed or substantially degraded by any subsequent proprietor of or holder of interest in the property on which the wetland is located. The department shall revoke the wetland individual permit if the holder of the individual permit fails to take these measures.

281.36(8m)(a)2. 2. A person who is restoring, enhancing, creating, or preserving a wetland to provide transferable credits as part of a wetlands mitigation bank shall grant a conservation easement under s. 700.40 to the department or shall execute a comparable legal instrument to ensure that the wetland will not be destroyed or substantially degraded by any subsequent proprietor of or holder of interest in the property on which the wetland is located.

281.36(8m)(b) (b) Notwithstanding par. (a), the department shall modify or release a conservation easement granted under par. (a) or shall void a comparable legal instrument executed under par. (a) if all of the following apply:

281.36(8m)(b)1. 1. The department determines that part or all of the restored, enhanced or created wetland ceases to be a wetland.

281.36(8m)(b)2. 2. The person who is required to grant the conservation easement or execute the legal instrument did not contribute to the loss of the wetland specified in subd. 1.

281.36(8m)(b)3. 3. Any subsequent proprietor of or holder of interest in the property on which the wetland specified in subd. 1. is located did not contribute to the loss of the wetland.

281.36(9) (9) Inspection authority.

281.36(9)(a)(a) For purposes of determining whether to issue a wetland individual permit, whether authorization to proceed as authorized under a wetland general permit is appropriate, or whether an exemption under sub. (4) is appropriate, and for purposes of enforcing this section, any employee or other representative of the department, upon presenting his or her credentials, may do any of the following:

281.36(9)(a)1. 1. Enter and inspect any property on which is located a wetland or part of a wetland, for which an application has been submitted under sub. (3g) or (3m).

281.36(9)(a)2. 2. Enter and inspect any property on which is located a wetland to investigate a discharge that the department has reason to believe is in violation of this section.

281.36(9)(a)3. 3. Gain access to and inspect any records that a holder of a wetland individual permit or a person acting under the authority of a wetland general permit is required by the department to keep.

281.36(9)(d) (d) The department shall provide reasonable advance notice to the property owner before entering and inspecting property as authorized under par. (a).

281.36(9)(e) (e) If the owner of the property refuses to give consent for the entry and inspection, the department may do any of the following:

281.36(9)(e)1. 1. Apply for, obtain, and execute a special inspection warrant under s. 66.0119.

281.36(9)(e)2. 2. Deny an application for a wetland individual permit or deny authorization to proceed under a wetland general permit.

281.36(10) (10) Additional requirements. The requirement of being issued a wetland individual permit or proceeding under the authority of a wetland general permit under this section is in addition to any permit or other approval required by the department for a project or activity that involves a discharge into a wetland. This section governs the determination of whether a discharge is in compliance with water quality standards but does not affect the authority of the department to otherwise regulate the discharge of dredged or fill material in a wetland under ss. 59.692, 61.351, 61.353, 62.231, 62.233, 87.30, 281.11 to 281.35, 281.41 to 281.47, or 281.49 to 281.85 or ch. 30, 31, 283, 289, 291, 292, 293, 295, or 299.

281.36(11) (11) Restoration; surcharge fee.

281.36(11)(a)(a) The department shall set a surcharge fee to be charged for each application to proceed under a wetland general permit that is issued under sub. (3g) (a) 4., 5., or 6. The surcharge fee shall be set on an annual basis by the department and may not exceed more than 50 percent of the market price, as determined by the department, for the equivalent purchase of credits from a mitigation bank. These fees shall be credited to the appropriation account under s. 20.370 (4) (bm) for the restoration and creation of wetlands. The department may enter into agreements with other entities for the restoration and creation of such wetlands.

281.36(11)(b) (b) Any wetland that is restored or created using funding from the appropriation under s. 20.370 (4) (bm) shall be open to the public for hunting, fishing, trapping, cross-country skiing, or hiking or any combination thereof, but the department may establish reasonable restrictions on the use of the land by the public in order to protect public safety or to protect a unique plant or animal community.

281.36(12) (12) Application fees and time limits.

281.36(12)(a)(a) Fees required. The department shall charge a fee for reviewing, investigating, and making decisions on applications to proceed under wetland general permits under sub. (3g) and on applications for wetland individual permits under sub. (3m). For an authorization to proceed under a wetland general permit, the application fee shall be $500. For a wetland individual permit, the application fee shall be $800.

281.36(12)(b) (b) Additional fee. The department may set and charge a fee in the amount necessary to meet the costs incurred by the department in reviewing mitigation that is conducted by mitigation banks.

281.36(12)(c) (c) Adjustments in fees.

281.36(12)(c)1.1. The department shall refund an application fee charged for a wetland individual permit under par. (a) if the applicant requests a refund before the department determines that the application is complete. The department may not refund a fee after the department determines that the application is complete unless required to do so under a rule promulgated under s. 299.05.

281.36(12)(c)2. 2. If the applicant submits an application for authorization to proceed under a wetland general or a wetland individual permit after the discharge is begun or after it is completed, the department shall charge an amount equal to twice the amount of the fee that it would have charged under this section.

281.36(12)(c)3. 3. The department may increase the fee specified in par. (a) only if the increase is necessary to meet the costs of the department in performing the activities for which the fee is charged.

281.36(12)(d) (d) Fee for expedited service.

281.36(12)(d)1.1. The department, by rule, may charge a supplemental fee that is in addition to a fee charged under this subsection if all of the following apply:

281.36(12)(d)1.a. a. The applicant requests in writing that the decision on the application be issued within a time period that is shorter than the time limit promulgated under subd. 2. for the decision.

281.36(12)(d)1.b. b. The department verifies that it will be able to comply with the request.

281.36(12)(d)2. 2. If the department promulgates a rule under subd. 1., the rule shall contain a time limit for making decisions on the application.

281.36(12)(e) (e) Exemptions from fees. Paragraphs (a), (b), (c), and (d) do not apply to any federal agency or state agency.

281.36(13) (13) Parties to a violation.

281.36(13)(a)(a) Whoever is concerned in the commission of a violation of this section for which a forfeiture is imposed is a principal and may be charged and found in violation although he or she did not directly commit the violation and although the person who directly committed it has not been found in violation.

281.36(13)(b) (b) A person is concerned in the commission of the violation if the person does any of the following:

281.36(13)(b)1. 1. Directly commits the violation.

281.36(13)(b)2. 2. Aids and abets the commission of the violation.

281.36(13)(b)3. 3. Is a party to a conspiracy with another to commit the violation or advises, hires, counsels, or otherwise procures any person to commit it.

281.36(13m) (13m) Report to legislature. No later than January 31, 2003, and no later than January 31 of each subsequent odd-numbered year, the department shall submit to the legislature under s. 13.172 (2) a report that provides an analysis of the impact of the implementation of mitigation on wetland resources and on the issuance of permits or other approvals under ss. 59.692, 61.351, 61.353, 62.231, 62.233, 87.30, 281.11 to 281.47 or 281.49 to 281.85 or ch. 30, 31, 283, 289, 291, 292, 293, 295, or 299.

281.36(14) (14) Penalties.

281.36(14)(a)(a) Except as provided in par. (b), any person who violates any provision of this section shall forfeit not less than $100 nor more than $10,000 for the first offense and shall forfeit not less than $500 nor more than $10,000 upon being found in violation of the same offense a 2nd or subsequent time.

281.36(14)(b) (b) Any person who violates a wetland general permit issued under sub. (3g) shall forfeit not less than $10 nor more than $500 for the first offense and shall forfeit not less than $50 nor more than $500 upon being found in violation of the same offense a 2nd or subsequent time.

281.36(14)(c) (c) A violation of any condition contained in a wetland general permit issued under sub. (3g) is a violation of the statute under which the general permit was issued.

281.36(14)(d) (d) In addition to the forfeitures specified under pars. (a) and (b), a court may order a defendant to abate any nuisance, restore a natural resource, or take, or refrain from taking, any other action as necessary to eliminate or minimize any environmental damage caused by the defendant.

281.36(14)(e) (e) Each day of a continuing violation is a separate offense.

281.36(14)(f) (f) The department may follow the procedures for the issuance of a citation under ss. 23.50 to 23.99 to collect a forfeiture for a violation of this section.

281.36 History History: 2001 a. 6; 2005 a. 253; 2011 a. 118, ss. 43, 45 to 47, 49 to 55, 57 to 118, 122, 123, 127 to 137, 141; 2013 a. 1, 20, 69, 80; s. 13.92 (1) (bm) 2.; s. 35.17 correction in (5) (intro.).

281.36 Annotation Wisconsin's Wetland Reform Act. Kent and Jordan. Wis. Law. Feb. 2013.

281.36 Annotation Once a violation of former sub. (2) (a) (renumbered and amended to be sub. (3b) (b)) is proven, Forest County v. Goode, 219 Wis. 2d 654, sets forth a rebuttable presumption that the court should grant an injunction. The state is not required to prove particular instances of environmental harm to obtain an injunction. Once a violation is proven, it is the defendant who must establish compelling equitable reasons not to grant injunctive relief. State v. CGIP Lake Partners, LLP, 2013 WI App 122, ___ Wis. 2d ___, ___ N.W.2d ___, 12-2346.



281.41 Approval of plans.

281.41  Approval of plans.

281.41(1)(1)

281.41(1)(a)(a) Except as provided under sub. (2), every owner within the time prescribed by the department, shall file with the department a certified copy of complete plans of a proposed system or plant or extension thereof, in scope and detail satisfactory to the department, and, if required, of existing systems or plants, and any other information concerning maintenance, operation and other details that the department requires, including the information specified under s. 281.35 (5) (a), if applicable. Material changes with a statement of the reasons shall be likewise submitted. Before plans are drawn, a statement concerning the improvement may be made to the department and the department may, if requested, outline generally what it will require. Upon receipt of the plans for approval, the department or its authorized representative shall notify the owner of the date of receipt.

281.41(1)(b) (b) Within 90 days from the time of receipt of complete plans or within the time specified in s. 281.35 (5) (c), if applicable, the department or its authorized representative shall examine and take action to approve, approve conditionally or reject the plans and shall state in writing any conditions of approval or reasons for rejection. Approval or disapproval of the plans and specifications may not be contingent upon eligibility of the proposed project for federal aid. The time period for review may be extended by agreement with the owner if the plans and specifications cannot be reviewed within the specified time limitation due to circumstances beyond the control of the department or in the case of extensive installation involving expenditures of $350,000 or more. The extension may not exceed 6 months. Failure of the department or its authorized representative to act before the expiration of the time period allowed for review shall constitute an approval of the plans, and upon demand a written certificate of approval shall be issued. Approval may be subject to modification by the department upon due notice.

281.41(1)(c) (c) Construction or material change shall be according to approved plans only. The department may disapprove plans that are not in conformance with any existing approved areawide waste treatment management plan prepared pursuant to the federal water pollution control act, P.L. 92-500, as amended, and shall disapprove plans that do not meet the grounds for approval specified under s. 281.35 (5) (d), if applicable. The department shall disapprove plans that are not in conformance with any applicable approved water supply service area plan under s. 281.348.

281.41(2) (2) The department may, by rule, exempt an owner of a specific type of system or plant from the requirements of sub. (1) or modify the requirements of sub. (1) for a specific type of system or plant.

281.41(3) (3)

281.41(3)(a)(a) In this subsection, "septage service area" means the area containing private on-site wastewater treatment systems served or anticipated to be served by a sewage disposal plant during the planning period.

281.41(3)(b) (b) If an owner proposes a sewage disposal plant or an extension of an existing sewage disposal plant that increases the capacity of the existing plant by at least 20 percent, the department shall require that owner, in preparing a plan under this section, to address the need for, and include plans for, the disposal of septage, as defined in s. 281.48 (2) (d). The department shall require an owner to address all of the following under this paragraph:

281.41(3)(b)1. 1. The amount of septage produced throughout the septage service area and the expected increase in septage production during the planning period.

281.41(3)(b)2. 2. The capacity for the disposal of septage during the planning period on land within the septage service area, in the sewage disposal plant, and by other available methods.

281.41(3)(b)3. 3. The location of private on-site wastewater treatment systems within the septage service area, and the distances required to haul septage for disposal either on land or in the sewage disposal plant.

281.41(3)(b)4. 4. The potential for contracts with private on-site wastewater treatment system owners, licensed disposers, as defined in s. 281.49 (1) (b), or municipalities to assure delivery of septage to the sewage disposal plant.

281.41(3)(c) (c) In addressing the need for the disposal of septage and the information required under par. (b), the owner is required only to use data or other information that has previously been collected, whether by the owner or by others, and the owner is not required to conduct new research.

281.41(3)(d) (d) The information required under par. (b) is for the purpose of assuring that septage disposal needs are considered in the decision-making process for sewage disposal plant planning, but par. (b) does not require construction of facilities for the handling or disposal of septage.

281.41(4) (4) When the department receives for review a plan under sub. (1) that would result in returning water transferred from the Great Lakes basin to the source watershed through a stream tributary to one of the Great Lakes, the department shall provide notice of the plan or revision to the governing body of each city, village, and town through which the stream flows or that is adjacent to the stream downstream from the point at which the water would enter the stream.

281.41(5) (5) The department shall establish an expedited procedure for approval of plans under this section. The expedited procedure shall apply, in lieu of the procedure under sub. (1) (b), if the department determines that all of the following are satisfied:

281.41(5)(a) (a) The plan design is of a common construction and size or is for a minor addition to an existing facility.

281.41(5)(b) (b) The plan design is submitted by a registered professional engineer.

281.41(5)(c) (c) The plan design is submitted by a person who has designed similar facilities and none of those similar facilities has caused adverse impacts to the environment.

281.41(5)(d) (d) The plan design contains no unusual siting requirements or other unique design features.

281.41(5)(e) (e) The plan design is not likely to have an adverse impact on the environment.

281.41 History History: 1977 c. 418; 1985 a. 60; 1991 a. 39; 1995 a. 227 s. 405; Stats., 1995 s. 281.41; 1999 a. 85; 2005 a. 347; 2007 a. 227; 2011 a. 146, 167.



281.43 Joint sewerage systems.

281.43  Joint sewerage systems.

281.43(1) (1) The department of natural resources may require the sewerage system, or sewage or refuse disposal plant of any governmental unit including any town, village or city, to be so planned and constructed that it may be connected with that of any other town, village or city, and may, after hearing, upon due notice to the governmental units order the proper connections to be made or a group of governmental units including cities, villages, town sanitary districts or town utility districts may construct and operate a joint sewerage system under this statute without being so required by order of the department of natural resources but following hearing and approval of the department.

281.43(1m) (1m) An order by the department for the connection of unincorporated territory to a city or village system or plant under this section shall not become effective for 30 days following issuance. Within 30 days following issuance of the order, the governing body of a city or village subject to an order under this section may commence an annexation proceeding under s. 66.0219 to annex the unincorporated territory subject to the order. If the result of the referendum under s. 66.0219 (4) is in favor of annexation, the territory shall be annexed to the city or village for all purposes, and sewerage service shall be extended to the territory subject to the order. If an application for an annexation referendum is denied under s. 66.0219 (2) or the referendum under s. 66.0219 (4) is against the annexation, the order shall be void. If an annexation proceeding is not commenced within the 30-day period, the order shall become effective.

281.43(2) (2)

281.43(2)(a)(a) When one governmental unit renders service to another under this section, reasonable compensation shall be paid. The officials in charge of the system, of the governmental unit furnishing the service shall determine the reasonable compensation and report to its clerk who shall, on or before August 1 of each year, certify a statement thereof to the clerk of the governmental unit receiving the service. The clerk of the governmental unit receiving the service shall extend the amount shown in the statement as a charge on the tax roll, in the following manner:

281.43(2)(a)1. 1. If the service rendered is available to substantially all improved real estate in the member governmental unit receiving the service, the charges shall be placed upon the tax roll of the member governmental unit as a general tax.

281.43(2)(a)2. 2. If the service rendered is for the benefit of public highways in, or real estate owned or operated by, the member governmental unit receiving the service, the charges for the service shall be placed upon the tax roll of the member governmental unit as a general tax.

281.43(2)(a)3. 3. If the service rendered does not come under the provisions of subd. 1. or 2., the charges for the service shall be placed upon the tax roll of the member governmental unit as a special tax upon each parcel of real estate benefited; and when collected it shall be paid to the treasurer of the member governmental unit rendering the service. Where the charges are to be extended on the tax roll under the provisions of this subdivision, the clerk of the member governmental unit furnishing the service shall itemize the statement showing separately the amount charged to each parcel of real estate benefited.

281.43(2)(b) (b) If, due to delay in determination, a charge described in par. (a) cannot be extended on the tax roll of any particular year, it shall be extended as soon as possible.

281.43(3) (3) If the governing body of any governmental unit deems the charge unreasonable, it may by resolution within 20 days after the filing of the report with its clerk:

281.43(3)(a) (a) Submit to arbitration by 3 reputable and experienced engineers, one chosen by each governmental unit, and the 3rd by the other 2. If the engineers are unable to agree, the vote of 2 shall be the decision. They may affirm or modify the report, and shall submit their decision in writing to each governmental unit within 30 days of their appointment unless the time be extended by agreement of the governmental units. The decision shall be binding. Election to so arbitrate shall be a waiver of right to proceed by action. Two-thirds of the expense of arbitration shall be paid by the governmental unit requesting it, and the balance by the other.

281.43(3)(b) (b) Institute a proceeding for judicial review under ch. 227.

281.43(4) (4)

281.43(4)(a)(a) Any 2 or more governmental units, including cities, villages, town sanitary districts or town utility districts not wishing to proceed under sub. (2) may jointly construct, operate and maintain a joint sewerage system, inclusive of the necessary intercepting sewers and sewerage treatment works. Such joint action by 2 governmental units shall be carried out by a sewerage commission consisting of one member appointed by each of the governing bodies of such governmental units and a 3rd member to be selected by the 2 members so appointed, or in lieu thereof said sewerage commission may consist of 2 members appointed by the governing body of each governmental unit and a 5th member to be selected by the 4 members so appointed or where more than 2 governmental units act to form the commission, the representation on the commission shall be in accordance with a resolution approved by the member governmental units.

281.43(4)(b) (b)

281.43(4)(b)1.1. Where such sewerage commission shall consist of 3 members, the members chosen by the 2 members first appointed shall serve for 2 years, while the members appointed by the governing bodies of the 2 governmental units shall serve for terms of 4 and 6 years, respectively, the length of term of each to be determined by lot. All subsequent appointments, except for unexpired terms, shall be for 6 years. All such members shall serve until their successors shall have been appointed and shall have qualified.

281.43(4)(b)2. 2. Where such sewerage commission shall consist of 5 members, the member chosen by the 4 members first appointed shall serve for one year, while the members appointed by the governing bodies of the 2 governmental units shall serve for terms of 2, 3, 4 and 5 years respectively, the length of terms of each to be determined by lot. All subsequent appointments, except for unexpired terms, shall be for 6 years. All such members shall serve until their successors shall have been appointed and shall have qualified.

281.43(4)(b)3. 3. Where such sewerage commission representation shall be formed by approval of a resolution, the resolution shall state the method of appointing commissioners and the term of office of each commissioner.

281.43(4)(c) (c) The sewerage commissioners shall project, plan, construct and maintain in the district comprising the member governmental units intercepting and other main sewers for the collection and transmission of house, industrial and other sewage to a site or sites for disposal selected by them, such sewers to be sufficient, in the judgment of the sewerage commissioners, to care for such sewage of the territory included in such district. The sewerage commissioners shall project, plan, construct and operate sewage disposal works at a site or sites selected by them which may be located within or outside of the territory included in the district. The sewerage commissioners may also project, plan, construct and maintain intercepting and other main sewers for the collection and disposal of storm water which shall be separate from the sanitary sewerage system. The sewerage commissioners may also project, plan, construct and operate solid waste disposal works at a site or sites selected by them which may be located within or outside of the territory included in the district or by contract with counties or municipalities which have solid waste disposal facilities. The sewerage commissioners may employ and fix compensation for engineers, assistants, clerks, employees and laborers, or do such other things as may be necessary for the due and proper execution of their duties. Such sewage disposal works may be used by the sewerage commissioners and by such governmental units for the disposal of garbage, refuse and rubbish.

281.43(4)(d) (d) Such sewerage commission shall constitute a body corporate by the name of "(Insert name of governmental units or area) Sewerage Commission," by which in all proceedings it shall thereafter be known. It may purchase, take and hold real and personal property for its use and convey and dispose of the same. This grant of power shall be retroactive to September 13, 1935 for commissions formed prior to January 1, 1972. Except as provided in this subsection the sewerage commissioners shall have the power and proceed as a common council and board of public works in cities in carrying out the provisions of par. (c). All borrowing under s. 24.61 (3) (a) 5. and all bond issues and appropriations made by said sewerage commission shall be subject to the approval of the governing bodies of the respective governmental units.

281.43(4)(e) (e) Each such governmental unit shall pay for its proportionate share of such sewerage system, including additions thereto, and also its proportionate share of all operation and maintenance costs as may be determined by the sewerage commission. Each governmental unit may borrow money and issue revenue or general obligation bonds therefor, for the acquisition, construction, erection, enlargement and extension of a joint sewage disposal plant or refuse or rubbish or solid waste disposal plant or system or any combination of plants provided under this section, and to purchase a site or sites for the same. Each governmental unit may, if it so desires, proceed under s. 66.0821 in financing its portion of the cost of the construction, operation and maintenance of the joint sewage disposal plant or plants provided for in this section, or system.

281.43(4)(f) (f) Any such governmental unit being aggrieved by the determination of the sewerage commission on matters within its jurisdiction may appeal to the circuit court as provided in sub. (3) (b).

281.43 History History: 1971 c. 89, 276; 1977 c. 187; 1979 c. 176; 1985 a. 49; 1995 a. 225; 1995 a. 227 s. 408; Stats. 1995 s. 281.43; 1997 a. 35; 1999 a. 150 s. 672.

281.43 Annotation Sub. (1m), which voids a DNR sewerage connection order if the electors in the affected town area reject annexation to the city ordered to extend sewerage service, represents a valid legislative balancing and accommodation of 2 statewide concerns: urban development and pollution control. City of Beloit v. Kallas, 76 Wis. 2d 61, 250 N.W.2d 342.

281.43 Annotation A joint sewerage commission may enact and enforce regulations required of it under Clean Water Act of 1977, but it cannot make appropriations or issue bonds without approval of the governing bodies that established it. 68 Atty. Gen. 83.



281.45 House connections.

281.45  House connections. To assure preservation of public health, comfort and safety, any city, village or town or town sanitary district having a system of waterworks or sewerage, or both, may by ordinance require buildings used for human habitation and located adjacent to a sewer or water main, or in a block through which one or both of these systems extend, to be connected with either or both in the manner prescribed. If any person fails to comply for more than 10 days after notice in writing the municipality may impose a penalty or may cause connection to be made, and the expense thereof shall be assessed as a special tax against the property. Except in 1st class cities, the owner may, within 30 days after the completion of the work, file a written option with the municipal clerk stating that he or she cannot pay the amount in one sum and asking that it be levied in not to exceed 5 equal annual installments, and the amount shall be so collected with interest at a rate not to exceed 15% per year from the completion of the work, the unpaid balance to be a special tax lien.

281.45 History History: 1979 c. 110 s. 60 (13); 1979 c. 221; 1983 a. 150; 1995 a. 227 s. 407; Stats. 1995 s. 281.45.



281.47 Sewage drains; sewage discharge into certain lakes.

281.47  Sewage drains; sewage discharge into certain lakes.

281.47(1)(1)

281.47(1)(a)(a) When any city, village, town or owner has constructed or constructs a sewage system complying with s. 281.41, the outflow or effluent from such system may be discharged into any stream or drain constructed pursuant to law, but no such outflow of untreated sewage or effluent from a primary or secondary treatment plant from a city, village, town, town sanitary district or metropolitan sewage district in a county having a population of 240,000 or more, according to the latest U.S. bureau of census figures available including any special census of municipalities within the county, any part of which is located within a drainage basin which drains into a lake of more than 2 square miles and less than 16 square miles in area, shall be discharged directly into, or through any stream, or through any drain, into such a lake located within 18 miles of the system or plant of such city, village, town, town sanitary district or metropolitan sewage district. All necessary construction of plant, system or drains for full compliance with this subsection in the discharge of untreated sewage or sewage effluent from all existing primary or secondary plants shall be completed by September 1, 1970, and the plans for any new system or plant shall include provisions for compliance with this subsection. The department may at any time order and require any owner of an existing plant to prepare and file with it, within a prescribed time, preliminary or final plans or both, for proposed construction to comply with this subsection.

281.47(1)(b) (b) Any municipality, which, on April 30, 1972, has an operating sewerage collection and treatment system and has an application for attachment to a metropolitan sewerage district pending in the county court, in such a county, any part of which is located within such a drainage basin and which is located within 10 miles of a metropolitan sewerage district on September 1, 1967, shall be added to the metropolitan sewerage district upon application of the governing body of the municipality as provided in s. 66.205 (1), 1969 stats., if such petitioning municipality pays its fair share of the cost of attachment as determined by mutual agreement or a court of competent jurisdiction.

281.47(1)(c) (c)

281.47(1)(c)1.1. Except as provided in subd. 2., in lieu of construction in compliance with par. (a) for diversion from lakes described in par. (a), any owner of an existing plant, on or before September 1, 1967, or any owner of a new system or plant prior to construction of the new system or plant, may file with the department plans for advanced treatment of effluent from primary or secondary treatment that in the judgment of the department will accomplish substantially the same results in eliminating nuisance conditions on a lake described in par. (a) as would be accomplished by diversion of secondary sewage effluent from the lake, without at the same time creating other objectionable or damaging results. The owner of the plant or system is exempt from par. (a) for diversion from the lakes described in par. (a) upon approval of the plans submitted under this paragraph and installation of advanced treatment facilities and procedures in compliance therewith.

281.47(1)(c)2. 2. Nothing in subd. 1. impairs the authority of the department to require at any time preliminary or final plans, or both, for diversion construction.

281.47(1)(d) (d) Any person violating this subsection or any order issued in furtherance of compliance therewith shall forfeit to the state not less than $100 nor more than $500 for each violation, failure or refusal. Each day of continued violation is deemed a separate offense. No such penalty shall be invoked during the time that any petition for review of an order is pending under s. 281.19 (8) until final disposition thereof by the courts, if judicial review is sought under ch. 227.

281.47(2) (2) The city, village or town or the owner of land through which the drain is constructed may apply to the circuit court of the county in which the land is located to determine the damages, if any. No injunction against the use shall be granted until the damages are finally determined and payment refused. Unless within 6 months after the system is completed the owner of the land institutes such proceedings the owner is barred. The proceedings shall be according to ch. 32, so far as applicable.

281.47 History History: 1971 c. 164, 276; 1979 c. 34 s. 2102 (39) (g); 1979 c. 176; 1981 c. 374 s. 150; 1993 a. 246; 1995 a. 227 s. 406; Stats. 1995 s. 281.47; 1997 a. 254; 1999 a. 85.



281.48 Servicing septic tanks, soil absorption fields, holding tanks, grease interceptors and privies.

281.48  Servicing septic tanks, soil absorption fields, holding tanks, grease interceptors and privies.

281.48(2) (2)  Definitions. In this section:

281.48(2)(b) (b) "Grease interceptor" means a receptacle designed to intercept and retain grease or fatty substances.

281.48(2)(bm) (bm) "Private on-site wastewater treatment system" has the meaning given in s. 145.01 (12).

281.48(2)(c) (c) "Privy" means an enclosed nonportable toilet into which human wastes not carried by water are deposited to a subsurface storage chamber that may or may not be watertight.

281.48(2)(d) (d) "Septage" means the scum, liquid, sludge or other waste in a septic tank, soil absorption field, holding tank, grease interceptor, privy, or other component of a private on-site wastewater treatment system.

281.48(2)(e) (e) "Septic tank" means any watertight enclosure used for storage and anaerobic decomposition of human excrement or domestic or industrial wastewater.

281.48(2)(f) (f) "Servicing" means removing septage from a septic tank, soil absorption field, holding tank, grease interceptor, privy, or other component of a private on-site wastewater treatment system and disposing of the septage.

281.48(2)(g) (g) "Soil absorption field" means an area or cavity in the ground which receives the liquid discharge of a septic tank or similar component of a private on-site wastewater treatment system.

281.48(2m) (2m) Powers of the department. The department has general supervision and control of servicing septic tanks, soil absorption fields, holding tanks, grease interceptors, privies, and other components of private on-site wastewater treatment systems.

281.48(3) (3) License; certification.

281.48(3)(a)(a) License; application. Every person before engaging in servicing in this state shall submit an application for a license on forms prepared by the department. Except as provided in ss. 299.07 and 299.08, if the department, after investigation, is satisfied that the applicant has the qualifications, experience, understanding of proper servicing practices, as demonstrated by the successful completion of an examination given by the department, and equipment to perform the servicing in a manner not detrimental to public health it shall issue the license. The license fee shall accompany all applications.

281.48(3)(b) (b) Expiration date of license. All licenses issued under this section for a period beginning before July 1, 1997, are for one year. All licenses issued under this section for a period beginning after June 30, 1997, are for 2 years. All licenses issued under this section expire on June 30. Application for renewal shall be filed on or before June 1 and if filed after that date a penalty shall be charged. The department shall promulgate a rule setting the amount of the penalty for late filing.

281.48(3)(c) (c) Wisconsin sanitary licensee. Any person licensed under this section shall paint on the side of any vehicle that is used for servicing, the words "Wisconsin Sanitary Licensee" and immediately under these words "License No. ...." with the number of the license in the space so provided with letters and numbers at least 2 inches high; and all lettering and numbering shall be in distinct color contrast to its background.

281.48(3)(d) (d) License exception. A farmer who disposes of septage on land is exempt from the licensing requirement under par. (a) if all of the conditions in sub. (4m) (b) apply.

281.48(3)(e) (e) Operator certification. No person, except for a farmer exempted from licensing under par. (d), may service a private on-site wastewater treatment system or operate a septage servicing vehicle unless the person is certified as an operator of a septage servicing vehicle under s. 281.17 (3).

281.48(4g) (4g) Rules on servicing. The department shall promulgate rules relating to servicing septic tanks, soil absorption fields, holding tanks, grease interceptors, privies, and other components of private on-site wastewater treatment systems in order to protect the public health against unsanitary and unhealthful practices and conditions, and to protect the surface waters and groundwaters of the state from contamination by septage. The rules shall comply with ch. 160. The rules shall apply to all septage disposal, whether undertaken pursuant to a license or a license exemption under sub. (3). The rules shall require each person with a license under sub. (3) to maintain records of the location of private on-site wastewater treatment systems serviced and the volume of septage disposed of and location of that disposal.

281.48(4m) (4m) Site approvals.

281.48(4m)(a)(a) The department may require a soil test and shall require a site approval for any location where septage is disposed of on land.

281.48(4m)(b) (b) Notwithstanding par. (a), the department may not require a site approval for a location where septage is disposed of on land if the person who disposes of the septage is a farmer who owns or leases that location and if:

281.48(4m)(b)1. 1. The septage is removed from a septic tank which is located on the same parcel where the septage is disposed of; and

281.48(4m)(b)3. 3. The person complies with all applicable statutes and rules in removing and disposing of the septage.

281.48(4m)(c) (c) If a location is exempt from site approval under par. (b), the department may require the person who services the septic tank to provide the department with information to show that sufficient land area is available for disposal.

281.48(4m)(d) (d) A person seeking a site approval under par. (a) shall submit an application to the department at least 7 days prior to using the site. Upon receiving an application for site approval, the department may enter and inspect the site if the department determines that an inspection is necessary. Commencing 7 days after submitting the application, the applicant may use the site unless the department notifies the applicant that the site may not be used.

281.48(4s) (4s) Fees.

281.48(4s)(a)(a) The department shall collect the following fees:

281.48(4s)(a)1. 1. For a license under sub. (3) (a) to a state resident, for each vehicle used for servicing, $25 if the license period begins before July 1, 1997, and $50 if the license period begins after June 30, 1997.

281.48(4s)(a)2. 2. For a license under sub. (3) (a) to a nonresident, for each vehicle used for servicing, $50 if the license period begins before July 1, 1997, and $100 if the license period begins after June 30, 1997.

281.48(4s)(d) (d) In addition to the license fee under par. (a) 1. or 2., the department shall collect from each licensee a groundwater fee of $50 if the license period begins before July 1, 1997, and $100 if the license period begins after June 30, 1997. The moneys collected under this paragraph shall be credited to the environmental fund for environmental management.

281.48(4s)(e) (e) Notwithstanding pars. (a) and (d), an individual who is eligible for the veterans fee waiver program under s. 45.44 is not required to pay a license fee or groundwater fee.

281.48(5) (5) Authority to suspend or revoke licenses.

281.48(5)(a)(a) The department may and upon written complaint shall make investigations and conduct hearings and may suspend or revoke any license if the department finds that the licensee has:

281.48(5)(a)2. 2. Made a material misstatement in the application for license or any application for a renewal thereof.

281.48(5)(a)3. 3. Demonstrated incompetency in conducting servicing.

281.48(5)(a)4. 4. Violated any provisions of this section or any rule prescribed by the department or falsified information on inspection forms under s. 145.20 (5).

281.48(5)(b) (b) The department may not reissue a license for a period of one year after revocation under par. (a).

281.48(5)(c) (c) The department may promulgate by rule a procedure for the temporary suspension of a license.

281.48(5m) (5m) County regulation.

281.48(5m)(a)(a) A county may submit to the department an application to regulate the disposal of septage on land. The county shall include in its application a complete description of the proposed county program, including a proposed ordinance and forms and information on plans for personnel, budget and equipment. The department shall investigate the capability of the county to implement a regulatory program under this subsection and shall approve or deny the application based on the county's capability. If the department approves the county application, the county may adopt and enforce a septage disposal ordinance.

281.48(5m)(b) (b) The county septage disposal ordinance shall apply uniformly to the entire area of the county. No city, village or town may adopt or enforce a septage disposal ordinance if the county has adopted such an ordinance. If a city, village or town adopts a septage disposal ordinance, the ordinance shall conform with requirements applicable to a county septage disposal ordinance under this section.

281.48(5m)(c) (c) The site criteria and disposal procedures in a county ordinance shall be identical to the corresponding portions of rules promulgated by the department under this section. The county shall require the person engaged in septage disposal to submit the results of a soil test conducted by a soil tester certified under s. 145.045 and to obtain a site approval for each location where the person disposes of septage on land. The county shall maintain records of soil tests, site approvals, county inspections and enforcement actions under this subsection. A county may not require licensing or registration for any person or vehicle engaged in septage disposal. The county may establish a schedule of fees for site approvals under this paragraph if the department determines that the fees are no more than is necessary to fund the county program under this paragraph. The county may require a bond or other method of demonstrating the financial ability to comply with the septage disposal ordinance. The county shall provide for the enforcement of the septage disposal ordinance by penalties identical to those in s. 281.98.

281.48(5m)(d) (d) The department shall monitor and evaluate the performance of any county adopting a septage disposal ordinance. If a county fails to comply with the requirements of this subsection or fails adequately to enforce the septage disposal ordinance, the department shall conduct a public hearing in the county seat upon 30 days' notice to the county clerk. As soon as practicable after the hearing, the department shall issue a written decision regarding compliance with this subsection. If the department determines that there is a violation of this subsection, the department shall by order revoke the authority of the county to adopt and enforce a septage disposal ordinance. At any time after the department issues an order under this paragraph, a county may submit a new application under par. (a). The department may enforce this section and rules adopted under this section in any county which has adopted a septage disposal ordinance.

281.48(5p) (5p) Limit on local regulation. No city, village, town, or county may prohibit or regulate, through zoning or any other means, the disposal of septage on land if that disposal complies with this section and rules promulgated under this section or with an ordinance adopted under sub. (5m) (a) or (b).

281.48(5s) (5s) Citations.

281.48(5s)(a)(a) The department may follow the procedures for the issuance of a citation under ss. 23.50 to 23.99 to collect a forfeiture for a violation of subs. (2) to (5).

281.48(5s)(b) (b) Notwithstanding s. 23.66 (4), the department shall promulgate rules establishing the basic amount of the deposit that may be made under s. 23.66 (1) by a person to whom a citation is issued under par. (a). The rules shall specify a different amount for each offense under subs. (2) to (5).

281.48 History History: 1979 c. 34; 1981 c. 1 s. 47; 1983 a. 189, 410, 538; 1989 a 31; 1991 a. 39; 1993 a. 344; 1995 a. 227 s. 841, 843; Stats. 1995 s. 281.48; 1997 a. 27, 191, 237; 2005 a. 347; 2007 a. 97; 2009 a. 180; 2011 a. 146, 209.



281.49 Disposal of septage in municipal sewage systems.

281.49  Disposal of septage in municipal sewage systems.

281.49(1)(1)  Definitions. In this section:

281.49(1)(b) (b) "Licensed disposer" means a person engaged in servicing, as defined in s. 281.48 (2) (f), under a license issued under s. 281.48 (3) (a).

281.49(1)(m) (m) "Septage" means the scum, liquid, sludge or other waste from a septic tank, soil absorption field, holding tank or privy. This term does not include the waste from a grease interceptor.

281.49(2) (2) Requirement to treat septage. A municipal sewage system shall accept and treat septage from a licensed disposer during the period of time commencing on November 15 and ending on April 15. The sewage system may, but is not required to, accept and treat septage at other times during the year.

281.49(3) (3) Exceptions.

281.49(3)(a)(a) Notwithstanding sub. (2), a municipal sewage system is not required to accept septage from a licensed disposer if:

281.49(3)(a)1. 1. Treatment of the septage would cause the sewage system to exceed its operating design capacity or to violate any applicable effluent limitations or standards, water quality standards or any other legally applicable requirements, including court orders or state or federal statutes, rules, regulations or orders;

281.49(3)(a)2. 2. The septage is not compatible with the sewage system;

281.49(3)(a)3. 3. The licensed disposer has not applied for and received approval under sub. (5) to dispose of septage in the sewage system or the licensed disposer fails to comply with the disposal plan; or

281.49(3)(a)4. 4. The licensed disposer fails to comply with septage disposal rules promulgated by the municipal sewage system.

281.49(3)(b) (b) The municipal sewage system shall accept that part of the total amount of septage offered for disposal which is not within the exceptions in par. (a).

281.49(4) (4) Priorities. If the municipal sewage system can accept some, but not all, of the septage offered for disposal, the municipal sewage system may accept septage which is generated within the sewage service area before accepting septage which is generated outside of the sewage service area.

281.49(5) (5) Disposal plan.

281.49(5)(a)(a) Each year a licensed disposer may apply to the municipal sewage system, prior to September 1, for permission to dispose of septage in the sewage system.

281.49(5)(b) (b) The municipal sewage system shall approve applications for septage disposal, or reject those applications which are within the exceptions in sub. (3), no later than October 1 of each year.

281.49(5)(c) (c) The municipal sewage system may impose reasonable terms and conditions for septage disposal including:

281.49(5)(c)1. 1. Specific quantities, locations, times and methods for discharge of septage into the sewage system.

281.49(5)(c)2. 2. Requirements to report the source and amount of septage placed in the sewage system.

281.49(5)(c)3. 3. Requirements to analyze septage characteristics under sub. (6).

281.49(5)(c)4. 4. Reasonable disposal fees that meet the requirements in sub. (10).

281.49(5)(d) (d) The municipal sewage system shall prepare a disposal plan for each licensed disposer whose application for septage disposal is approved. The disposal plan shall consist of the approved application and all terms and conditions imposed on the licensed disposer.

281.49(6) (6) Analysis of septage. The municipal sewage system may require the licensed disposer to analyze representative samples of septage placed in the sewage system in order to determine the characteristics of the septage and the compatibility of the septage with the municipal sewage system. The municipal sewage system may not require the analysis of septage from exclusively residential sources.

281.49(7) (7) Disposal facilities. A municipal sewage system which is required to accept and treat septage shall provide adequate facilities for the introduction of septage into the sewage system.

281.49(8) (8) Model regulation. The department shall prepare a model septage disposal regulation which may be used by municipal sewage systems in the implementation of this section.

281.49(9) (9) Land disposal not prohibited. This section shall not be construed as a prohibition of the land disposal of septage. The land disposal of septage is governed by s. 281.48.

281.49(10) (10) Septage disposal fees.

281.49(10)(a)(a) Disposal fees established by a municipal sewage system under sub. (5) (c) 4. for the disposal of septage introduced into the system by a licensed disposer may be based on only the following actual costs related to the disposal of the septage, as determined in accordance with a uniform cost accounting system applicable to all services provided by the system:

281.49(10)(a)1. 1. The cost of facilities at the system that receive and store septage.

281.49(10)(a)2. 2. The cost of any testing of septage conducted by the system.

281.49(10)(a)3. 3. The cost of treating septage by the system. This cost may vary based on the quantity and type of the septage.

281.49(10)(a)4. 4. The portion of the system's additional administrative and personnel costs for accepting the septage not reflected in the costs identified in subds. 2. and 3.

281.49(10)(b) (b) In determining its actual costs under par. (a) 1. to 4., a municipal sewage system may include any associated cost of capital, debt service, operation, and maintenance, and any other type of cost used by a municipal sewage system in establishing fees for the treatment and disposal of sewage by its customers connected to the system.

281.49(11) (11) Review of septage disposal fees.

281.49(11)(a)(a) Each municipal sewage system shall establish a procedure to review a septage disposal fee charged by the system that is disputed by a licensed disposer.

281.49(11)(b) (b) Upon the request of a licensed disposer, a municipal sewage system shall use the procedure established by the system under par. (a) to review whether a septage disposal fee charged by the system for the quantity and type of septage specified by the licensed disposer conforms with sub. (5) (c) 4.

281.49(11)(c) (c) After pursuing the review of a septage disposal fee under par. (b), a licensed disposer may request the staff of the public service commission to informally review the disputed septage disposal fee. If the staff determine that there is sufficient basis for a dispute regarding the fee and that use of the procedure under par. (b) is not likely to resolve the dispute, the staff may agree to review the disputed septage disposal fee. Based on its review, the staff may recommend a reasonable septage disposal fee that conforms with sub. (5) (c) 4.

281.49(11)(d) (d) If the use of the procedure under par. (c) does not lead to resolution of the dispute, the licensed disposer requesting the review under par. (c) may make a written request to the public service commission for review of the disputed septage disposal fee under s. 66.0821 (5) or 200.59 (5).

281.49(11)(e) (e) Upon the request of a licensed disposer, or the public service commission or its staff, a municipal sewage system shall provide information to the requester concerning the basis of its septage disposal fees. A municipal sewage system shall provide to the public service commission or its staff any other information that the commission or its staff requests related to a review under par. (c) or (d).

281.49(12) (12) Notice of septage disposal increases. Each municipal sewage system shall notify each licensed disposer currently approved under sub. (5) (b) to dispose of septage in the system of any increase in a disposal fee applicable to the licensed disposer at least 60 days prior to imposing the increased disposal fee. The notice shall include a description of how the system calculated the new disposal fee.

281.49 History History: 1983 a. 410; 1989 a. 31, 359; 1995 a. 227 s. 409; Stats. 1995 s. 281.49; 2005 a. 347; 2009 a. 180.



281.51 Financial assistance program; local water quality planning.

281.51  Financial assistance program; local water quality planning.

281.51(1)(1)  Definitions. As used in this section:

281.51(1)(a) (a) "Designated local agency" means the designated local agency under section 208 of the federal act.

281.51(1)(b) (b) "Federal act" means the federal water pollution control act amendments of 1972, P.L. 92-500, 86 Stat. 816.

281.51(1)(c) (c) "Local governmental unit" means a political subdivision of this state, a special purpose district in this state, an instrumentality or corporation of such a political subdivision or special purpose district, a combination or subunit of any of the foregoing or an instrumentality of the state and any of the foregoing.

281.51(2) (2) State water quality planning assistance program; designated local agencies.

281.51(2)(a)(a) The department shall administer a program to provide state assistance to designated local agencies for water quality planning activities.

281.51(2)(b) (b) The department shall establish grant eligibility criteria for designated planning agencies seeking state assistance for water quality planning activities. The department shall consider the capacity of an agency to conduct areawide planning activities in establishing these eligibility criteria.

281.51(2)(c) (c) A designated planning agency may receive state assistance to conduct water quality planning activities if:

281.51(2)(c)1. 1. The designated planning agency agrees to provide planning matching funds. At a minimum, the department shall require the designated planning agency to agree to provide planning matching funds in an amount equal to the state assistance. The department may require the designated planning agency to agree to provide local matching funds in a higher amount.

281.51(2)(c)2. 2. The designated planning agency meets all grant eligibility criteria.

281.51(3) (3) State water quality planning assistance; other local governmental units. The department may provide financial assistance for water quality planning activities to local governmental units that are not designated local agencies.

281.51 History History: 1979 c. 221; 1985 a. 29; 1991 a. 39; 1995 a. 227 s. 423; Stats. 1995 s. 281.51.



281.53 Municipal clean drinking water grants.

281.53  Municipal clean drinking water grants.

281.53(1) (1) The department may award a municipal clean drinking water grant, from the appropriation under s. 20.866 (2) (tb), to a municipality for capital costs to achieve compliance with standards for contaminants established by the department by rule under the safe drinking water program under s. 281.17 (8), if the municipality is not in compliance with those standards on or after April 1, 1990, if the municipality incurs the capital costs after January 1, 1989, and if the violation of the standards for contaminants occurs in a public water system owned by the municipality.

281.53(2) (2) The department shall approve grants under this section equal to 90% of the amount by which the reasonable and necessary capital costs of achieving compliance with the standards for contaminants exceed an amount equal to $25 times the population that is served by the contaminated public water system for which a grant is sought if the reasonable and necessary capital costs of achieving compliance with those standards are an amount equal to an amount that is greater than $150 times the population that is served by the contaminated water system.

281.53(3) (3) The department shall rank applicants for grants under this section on the basis of the severity of risk to human health posed by each applicant's violation of the standards for contaminants. If insufficient funds are available for providing grants to eligible municipalities, the department shall allocate grants based on the severity of risk to human health.

281.53(4) (4) The department shall promulgate rules for the administration of the program under this section that include the establishment of which capital costs are eligible for reimbursement and the method for ranking applicants under sub. (3).

281.53 History History: 1989 a. 366; 1991 a. 32; 1995 a. 227 s. 399; Stats. 1995 a. 281.53; 1995 a. 378 s. 44; 1997 a. 35.



281.55 Financial assistance program.

281.55  Financial assistance program.

281.55(1) (1) The legislature finds that state financial assistance for the construction and financing of pollution prevention and abatement facilities is a public purpose and a proper state government function in that the state is trustee of the waters of the state and that such financial assistance is necessary to protect the purity of state waters.

281.55(2) (2) In order that the construction of pollution prevention and abatement facilities necessary to the protection of state waters be encouraged, a state program of assistance to municipalities and school districts for the financing of such facilities is established and a program of state advances in anticipation of federal aid reimbursement is established to meet the state's water quality standards. These state programs shall be administered by the department of natural resources and the department shall make such rules as are necessary for the proper execution of the state program.

281.55(2m) (2m) In this section "estimated reasonable costs" include the costs of preliminary planning to determine the economic and engineering feasibility of pollution prevention and abatement facilities, the engineering, architectural, legal, fiscal and economic investigations and studies, surveys, designs, plans, working drawings, specifications, procedures and other action necessary to the construction of pollution prevention and abatement facilities and the erection, building, acquisition, alteration, remodeling, improvement or extension of pollution prevention and abatement facilities and the inspection and supervision of the construction of pollution prevention and abatement facilities.

281.55(3) (3)

281.55(3)(a)(a) The department shall establish criteria to determine those municipalities and school districts and projects which are eligible for the state program and to determine appropriate priorities among the projects.

281.55(3)(c) (c) All municipalities and school districts are eligible for agreements under sub. (6) (b) based on the criteria in this paragraph. The criteria shall consider the health hazards of existing conditions, the extent and nature of pollution, per capita costs of the project, property valuation of the municipalities or school districts as equalized by the state, income of the residents in the municipalities or school districts, the availability of federal funds for the project, soil conditions, the feasibility and practicality of the project, the borrowing capacity of the municipality or school district and any other factors which the department considers important. Municipalities or school districts commencing projects but not completed prior to January 18, 1970, shall be deemed eligible for agreements under sub. (6) (b). School district projects are not eligible if the project is located within the corporate limits of a city or of a village with an operating municipal sewage system.

281.55(4) (4) Municipalities or school districts which desire to participate in the state program shall submit application for participation to the department. The application shall be in such form and include such information as the department prescribes.

281.55(5) (5) The department shall review applications for participation in the state program. It shall determine those applications which meet the criteria it established under sub. (3), and shall arrange the applications in appropriate priority order.

281.55(6) (6) The department may enter into agreement with municipalities and school districts to provide state assistance for the financing of those pollution prevention and abatement facilities projects it approves under sub. (5).

281.55(6)(b) (b) The department may enter into agreements with municipalities and school districts to make payments to them from the appropriations made by s. 20.866 (2) (tm).

281.55(6)(b)1. 1. These payments shall not exceed 50% of the approved project in conjunction with the state program of advancement in anticipation of federal reimbursement under sub. (2). To provide for the financing of pollution prevention and abatement facilities, the natural resources board, with the approval of the governor, subject to the limits of s. 20.866 (2) (tm) may direct that state debt be contracted as set forth in subd. 2. and subject to the limits set therein. Said debts shall be contracted for in the manner and form as the legislature hereafter prescribes.

281.55(6)(b)2. 2. It is the intent of the legislature that state debt not to exceed $150,850,000 in the 10-year period from 1969 to 1979 may be incurred for state water pollution and abatement assistance.

281.55(6)(e) (e) The department shall review and approve the plans and specifications of all facilities designed and constructed by agreement under this section.

281.55(7) (7) This section shall be construed liberally in aid of the purposes declared in sub. (1).

281.55(8) (8) After June 30, 1979, the department may not enter into any agreements or contracts under sub. (6) (b), but the department shall continue to make payments on existing agreements and contracts until the terms of the agreements and contracts are fully satisfied.

281.55 History History: 1971 c. 95; 1975 c. 39 s. 734; 1977 c. 29; 1979 c. 34 ss. 974 to 976, 2102 (39) (a); 1987 a. 399; 1989 a. 31; 1991 a. 269; 1995 a. 227 s. 421; Stats. 1995 s. 281.55.



281.56 Financial assistance program; sewerage systems.

281.56  Financial assistance program; sewerage systems.

281.56(1)(1) The financial assistance program established under this section is to be used only if the applicant is unable to receive assistance in a timely manner from the federal government and supplementary funding program established under s. 281.55. Receipt of aid under this section makes the applicant ineligible for aid under s. 281.55.

281.56(2) (2) There is established a state program of assistance to municipalities and unincorporated areas for the purpose of financing the construction of water pollution abatement and sewage collection systems. The program shall be administered by the department which shall make such rules as are necessary for the proper execution of the program.

281.56(3) (3)

281.56(3)(a)(a) The department shall establish criteria to determine those municipalities and projects which are eligible for the state program and to determine appropriate priorities by rule among the projects.

281.56(3)(b) (b) All municipalities having a population of less than 10,000 are eligible for agreements under sub. (6) based on the criteria in this paragraph. The criteria shall consider the health hazards of existing conditions, the adequacy of the existing water pollution abatement system, per capita costs of the project, property valuation of the municipalities as equalized by the state, income of the residents in the municipalities, the availability of federal funds for the project and the borrowing capacity of the municipality. Highest priority shall initially be given to projects which have completed all necessary planning and engineering and any other factors which the department considers important. Municipalities commencing projects not completed prior to June 29, 1974 are eligible for agreements under sub. (6).

281.56(4) (4) Municipalities which desire to participate in the state program shall submit application for participation to the department. The application shall be in such form and include such information as the department prescribes.

281.56(5) (5) The department shall review applications for participation in the state program. It shall determine those applications which meet the criteria it established under sub. (3) and shall arrange the applications in appropriate priority order.

281.56(6) (6)

281.56(6)(a)(a) Upon approval of an application, the department may enter into an agreement with the municipality to pay from the appropriation under s. 20.866 (2) (tm) an amount not to exceed 50% of the estimated reasonable costs of the approved project. The agreement shall be for such duration and subject to such terms as the department may prescribe. The department shall not grant any municipality more than 10% of the funds available under s. 20.866 (2) (tm) for a given year.

281.56(6)(b) (b) In this subsection "estimated reasonable costs" include the costs of preliminary planning to determine the economic and engineering feasibility of a proposed sewerage system, the engineering, architectural, legal, fiscal and economic investigations and studies, surveys, designs, plans, working drawings, specifications, procedures and other action necessary to the construction of the project and the erection, building, acquisition, alteration, remodeling, improvement or extension of system facilities and the inspection and supervision of the construction of such facilities.

281.56(7) (7) The department shall review and approve the plans and specifications of all facilities designed and constructed by agreement under this section.

281.56(8) (8) After June 30, 1978, the department may not enter into any agreements or contracts under this section, but the department shall continue to make payments on existing agreements and contracts until the terms of the agreements and contracts are fully satisfied.

281.56 History History: 1973 c. 333; 1977 c. 418; 1995 a. 227 s. 422; Stats. 1995 s. 281.56.



281.57 Financial assistance program; point source pollution abatement.

281.57  Financial assistance program; point source pollution abatement.

281.57(1)(1)  Legislative intent. The legislature finds that state financial assistance for facility planning, engineering design and construction of point source pollution abatement facilities is a public purpose and a proper state government function in that the state is the trustee of the waters of the state and that this financial assistance is necessary to protect the purity of state waters. In order that facility planning, engineering design and construction of point source pollution abatement facilities necessary to the protection of state waters be encouraged, a state program of assistance to municipalities for the financing of these activities is established. The legislature further finds that in order for the construction of point source pollution abatement facilities to proceed in an expeditious manner it is appropriate to meet the costs through the issuance of public debt, extending the financial obligation incurred over a generation of beneficiaries of these facilities.

281.57(2) (2) Administration; rules. The state's point source pollution abatement program shall be administered by the department. The department shall make such rules as are necessary for the proper execution of the program.

281.57(3) (3) Definitions. In this section:

281.57(3)(a) (a) "Federal act" means the federal water pollution control act P.L. 92-500, as amended.

281.57(3)(b) (b) "Point source pollution abatement facilities" means those facilities eligible for financial assistance under title II of the federal act.

281.57(3)(c) (c) "State program" means the program of financial assistance for point source pollution abatement established under this section.

281.57(4) (4) Eligibility.

281.57(4)(a)(a) The department shall, by rule, specify criteria for determining eligible municipalities and projects for funding by grants under this section. Where a municipality is serviced by more than one sewerage district for wastewater pollution abatement, each service area of the municipality shall be considered as a separate municipality for purposes of obtaining financial assistance under the state program. Except as provided in this subsection, the department shall promulgate rules which specify criteria for determining eligible participants and projects which comply with the federal act and rules promulgated under the federal act.

281.57(4)(b) (b)

281.57(4)(b)1.1. Eligible projects relating to collection systems include only the following:

281.57(4)(b)1.a. a. A collection system in an unsewered municipality which is constructing a new wastewater treatment plant and collection system rehabilitation which is necessary to maintain the total integrity of a sewerage system.

281.57(4)(b)1.b. b. A collection system which the department orders under s. 281.43 (1) notwithstanding the outcome of the annexation referendum under s. 281.43 (1m). Notwithstanding sub. (7) (a) and any rules promulgated under this section, the department shall award funding under this subd. 1. b. in an amount that totals 60% of all costs of the project, rather than of eligible costs of the project.

281.57(4)(b)1.c. c. A collection system in an unsewered community which is being connected to an existing wastewater treatment plant if the municipality applied to the department under sub. (5) for financial assistance on or after January 1, 1986, and the municipality received, before January 1, 1987, a notice under sub. (6) that the department was ready to allocate funds to the municipality.

281.57(4)(b)2. 2. Funding may not be provided for that portion of any project related to industrial capacity that is defined under 33 USC 1284 (b) (1), as amended on May 16, 1978, as subject to industrial cost recovery. Notwithstanding the federal act and regulations promulgated under that act, the state program does not require an industrial cost recovery system.

281.57(4)(b)3. 3. The amount of reserve capacity for treatment works eligible for grant assistance is limited to that future capacity required to serve the users of the treatment works expected to exist within the service area of the project 10 years from the time the treatment works are estimated to become operational or, in the case of interceptor sewers and associated appurtenances, the estimated date of operation. The department, in consultation with the demographic services center in the department of administration under s. 16.96, shall promulgate rules defining procedures for projecting population used in determining the amount of reserve capacity.

281.57(4)(c) (c)

281.57(4)(c)1.1. Every applicant seeking grants for construction purposes under this section shall complete a staged facility planning, engineering design and environmental analysis sequence developed by the department. The department shall model the required sequence after the staged planning, design and environmental analysis sequence under title II of the federal act.

281.57(4)(c)2. 2. If sources of funding for the facility planning prescribed under this paragraph are not available for these activities, grants provided under this section may pay 50% of the cost of facility planning.

281.57(4)(c)2m. 2m. Amendments or applications for facility planning grants received after March 1, 1987, shall be funded at 50% of the cost of the facility planning.

281.57(4)(c)3. 3. If sources of funding for the engineering design prescribed under this paragraph are not available for these activities, grants provided under this section may pay 75% of the cost of engineering design activities.

281.57(4)(c)4. 4. Engineering design cost grants made from the appropriation under s. 20.866 (2) (tn) shall be awarded at the time a construction grant is awarded and may be awarded only if an advance commitment for reimbursement is made under sub. (9m).

281.57(4)(d) (d) If a project funded under this section fails, the department may not require the recipient of the grant to reimburse the department for costs determined to be eligible under this section if all of the following apply:

281.57(4)(d)1. 1. The applicant initiates legal action and pursues the action to completion, unless the department agrees otherwise, to recover costs from parties potentially liable for the project's failure and the legal action is not resolved before May 11, 1990.

281.57(4)(d)2. 2. The applicant agrees in writing to pay to the department, for the state-funded portion of the project, funds recovered under the legal action in excess of the cost of the legal action.

281.57(5) (5) Application. Municipalities which desire to participate in the financial assistance program under this section shall submit an application for participation to the department. The application shall be in such form and include such information as the department prescribes. The department shall review applications for participation in the state program. It shall determine those applications which meet the criteria it established under sub. (4).

281.57(6) (6) Priorities.

281.57(6)(a)(a) Each municipality shall notify the department of its intent to apply for a grant under this section by January 1 of each year. For those municipalities that notify the department by January 1, the department shall annually compile a funding list which ranks these municipalities in the same order as they appear on the federal priority list, prepared under the federal act, as of January 1 of each year. Except as provided in sub. (7) (c) 4., if there is not sufficient funding available under this section to fund all grant applications in one year, the department shall allocate available funding to projects in the order in which they appear on the funding list. The department shall not allocate funds to a municipality that is on the funding list in a particular year if the municipality is not ready to begin construction within 3 months of the time when the department is ready to allocate the funds, and the municipality can reasonably expect to receive funds under the federal program within 12 months of the time when the department is ready to allocate the funds.

281.57(6)(b) (b) For those municipalities that notify the department after January 1 but before April 1 of each year of their intent to apply for a grant under this section, the department shall compile a funding list as of April 1 of each year. If funding remains from the allocation under par. (a), the department shall allocate available funding to projects in the order in which they appear on the funding list compiled under this paragraph. The department shall not allocate funds to a municipality under this paragraph that is on the funding list in a particular year if the municipality is not ready to begin construction within 3 months after the department is ready to allocate the funds and the municipality can reasonably expect to receive funds under the federal program within 12 months after the department is ready to allocate the funds.

281.57(6)(c) (c) If a municipality receives a notice that the department is ready to allocate funds under par. (a) or (b) and, prior to the initiation of construction, the department determines that revisions to the proposed project based upon significant newly discovered information or recent technological innovation will reduce anticipated project costs without impeding the achievement of discharge and effluent standards, the department may reserve the funds previously committed under par. (a) or (b) for that municipality for a period not to exceed one priority year after the funding list is compiled under par. (a) or (b).

281.57(7) (7) Payment.

281.57(7)(a)(a)

281.57(7)(a)1.1. Upon the completion by an applicant of all application requirements, the department may enter into an agreement with a municipality for a grant of up to 60% of the eligible costs of a project, except as provided under sub. (4) (c), if the municipality is awarded a grant before July 1, 1989.

281.57(7)(a)2. 2. Upon the completion by an applicant of all application requirements, the department may enter into an agreement with a municipality for a grant of up to 55% of the eligible costs of the project, except as provided under sub. (4) (c), if the municipality is awarded a grant after June 30, 1989, but before July 1, 1990.

281.57(7)(b) (b) No project funded under this section may receive state assistance that, combined with other nonlocal government assistance, exceeds 75% of the eligible cost of the project.

281.57(7)(c) (c)

281.57(7)(c)1.1. Metropolitan sewerage districts that serve 1st class cities are limited in each fiscal year to receiving total grant awards not to exceed 33% of the sum of the amounts in the schedule for that fiscal year for the appropriation under s. 20.165 (2) (de) and the amount authorized under sub. (10) for that fiscal year plus the unencumbered balance at the end of the preceding fiscal year for the amount authorized under sub. (10). This subdivision is not applicable to grant awards provided during fiscal years 1985-86, 1986-87, 1988-89 and 1989-90.

281.57(7)(c)2. 2. Metropolitan sewerage districts that serve 1st class cities are limited to new project grant awards of not more than $29,900,000 in fiscal year 1985-86, of not more than $35,300,000 in fiscal year 1986-87, of not more than $70,000,000 in fiscal year 1988-89 and of not more than $45,600,000 in fiscal year 1989-90 from the amounts authorized under sub. (10), plus any unallocated balances from the previous fiscal year as listed in this subdivision which the department determines, in accordance with its rules establishing a priority funding list under sub. (6), will be available for obligation during the succeeding fiscal year.

281.57(7)(c)3. 3. Sewerage districts that do not serve 1st class cities are limited to new project grant awards that, in the aggregate for all those sewerage districts, are not more than $70,500,000 in fiscal year 1988-89 and not more than $48,338,400 in fiscal year 1989-90 from the amounts authorized under sub. (10), plus any unallocated balances from the previous fiscal year as listed in this subdivision which the department determines, in accordance with its rules establishing a priority funding list under sub. (6), will be available for obligation during the succeeding fiscal year.

281.57(7)(c)4. 4. Of the additional $11,938,400 authorized in subd. 3. by 1989 Wisconsin Act 366, for fiscal year 1989-90, the department shall allocate $5,969,200 to each of the first 2 municipalities, except a metropolitan sewerage district that serves a 1st class city, whose projects have the highest rankings on the funding list under sub. (6) (a). The department may not release the additional moneys authorized in subd. 3. to such municipalities until the secretary certifies in writing that each municipality has signed an agreement with the department under which the municipality agrees to waive any further challenge to the order of placement of any of its projects on a priority funding list established by the department under sub. (6).

281.57(8) (8) Conditions of payment.

281.57(8)(a)(a) Water conservation. Each municipality receiving state assistance under this section for the construction of a point source pollution abatement facility shall develop and adopt a program of water conservation no less stringent than the federal requirements.

281.57(8)(b) (b) Operation and maintenance. Each municipality receiving state assistance under this section for the construction of a point source pollution abatement facility shall develop and adopt a program of systemwide operation and maintenance of the wastewater treatment plant, including the training of personnel, no less stringent than the federal requirements.

281.57(8)(c) (c) User charges; exception.

281.57(8)(c)1.1. Except as provided under subd. 2., each municipality receiving state assistance under this section for the construction of a point source pollution abatement facility shall develop and adopt a system of equitable user charges to ensure that each recipient of waste treatment services pays its proportionate share of the costs of the operation and maintenance of the point source pollution abatement facility. The user fee system shall be in compliance with title II of the federal act and the rules promulgated under the federal act.

281.57(8)(c)2. 2. The department may issue an exemption from the requirement imposed under subd. 1. if a city or village imposes a system of equitable dedicated charges based upon assessed property values, if the city or village does not operate a wastewater treatment plant but is served by a regional wastewater treatment plant operated by a metropolitan sewerage district created under ss. 200.21 to 200.65 and if the user charges imposed by that district are approved by the department and comply with the requirements of title II of the federal act.

281.57(8)(d) (d) Prior approval. Payment in excess of two-thirds of the state assistance provided for the eligible costs of construction may not be made until the department approves the programs required under pars. (a) and (b) and any system required under par. (c).

281.57(8)(e) (e) Rules. The department shall promulgate rules consistent with this subsection.

281.57(8m) (8m) Repayment. The department may not require a municipality that received a construction grant under this section for a wastewater treatment system that subsequently failed to repay any portion of the grant related to the costs of that failed system if all of the following apply:

281.57(8m)(a) (a) The municipality received the construction grant during fiscal year 1980-81.

281.57(8m)(b) (b) Prior to the construction of the wastewater treatment system funded by the grant under par. (a) the municipality was an unsewered municipality.

281.57(8m)(c) (c) The department directed the municipality to correct the failed wastewater treatment system and the municipality received construction grant funding during fiscal year 1987-88 to make the corrections.

281.57(9) (9) Advance commitments for reimbursement from future appropriations.

281.57(9)(a)(a) The department shall, by rule, implement and administer reimbursement funding to municipalities as part of the financial assistance program under this section to encourage the participation of all municipalities.

281.57(9)(b) (b) The department shall promulgate rules specifying reimbursement eligibility and procedures for commitments of financial assistance. The rules shall specify that reimbursement shall be made or committed:

281.57(9)(b)1. 1. To communities willing to apply for state assistance conditioned upon legislative appropriation of the amounts needed to reimburse municipalities.

281.57(9)(b)2. 2. To communities successfully completing all facility planning and engineering design requirements.

281.57(9)(b)3. 3. For all eligible costs consistent with sub. (4).

281.57(9)(b)4. 4. Prior to the start of construction of any reimbursable project if all required procedures have been complied with.

281.57(9)(b)5. 5. Subject to a priority determination system consistent with sub. (6) for reimbursable projects.

281.57(9)(b)6. 6. Subject to the same provisions of payment under sub. (7).

281.57(9)(b)7. 7. Subject to the same conditions of payment under sub. (8).

281.57(9)(c) (c) The maximum state assistance the department may commit in each fiscal year before fiscal year 1989-90 for future reimbursement under this subsection is an amount equal to the amount authorized under sub. (7) (c) for the subsequent fiscal year.

281.57(9m) (9m) Advance commitments for reimbursement of engineering design costs. The department may make an advance commitment to a municipality for the reimbursement of engineering design costs from funds appropriated under s. 20.866 (2) (tn) subject to all of the following requirements:

281.57(9m)(a) (a) For fiscal year 1989-90, the advance commitment shall include a provision making the reimbursement of engineering design costs conditional on the award or making of a construction grant under this section or a loan under ss. 281.58 and 281.59. If the financial assistance that the municipality receives for construction of a treatment work is a loan, the engineering design cost reimbursement shall be a loan. After June 30, 1990, and before September 1, 1990, the department may enter into an agreement with a municipality to provide engineering design costs under this subsection if the department makes an advance commitment for the reimbursement of those costs before July 1, 1990, and the municipality receives financial assistance under this section and s. 281.59 for construction.

281.57(9m)(b) (b) The advance commitment may be made only for engineering design activities commenced after the department makes the advance commitment.

281.57(9m)(c) (c) The advance commitment may be made only if the municipality has completed all facility planning requirements.

281.57(9m)(d) (d) The advance commitment may be made only for engineering design projects and costs which are eligible under sub. (4) (a), (b) and (c) 3.

281.57(9m)(e) (e) The advance commitment shall be subject to a priority determination system consistent with sub. (6).

281.57(10) (10) Expenditure authorization. The department may expend, from the appropriation under s. 20.866 (2) (tn), the total amount which is authorized under that paragraph to be contracted for public debt and has not been expended, for new grants under this section for engineering design costs, construction costs and other costs which can be funded from bond revenue.

281.57(10e) (10e) Loan for water tower in the village of Athens. Notwithstanding subs. (2), (4) to (10), and (12), during the 2001-03 fiscal biennium, the department shall provide a loan of $320,000 to the village of Athens for construction of a water tower and related costs, if the village applies for a loan. The department may not charge any interest on the loan.

281.57(10f) (10f) Loan for water tower in the village of Weston. Notwithstanding subs. (2), (4) to (10), and (12), during the 2001-03 fiscal biennium, the department shall provide a loan of $400,000 to the village of Weston for construction of a water tower and related costs, if the village applies for a loan. The department may not charge any interest on the loan.

281.57(10m) (10m) Loan for modification or replacement of an innovative or alternative project. Notwithstanding subs. (2), (4) to (10) and (12), during the 1997-99 fiscal biennium, the department shall provide a loan of $1,300,000 to a municipality for all of the planning, design and construction costs incurred after June 30, 1995, for the modification or replacement of a failed innovative or alternative point source pollution abatement facility for which the department issued written approval of eligibility under 40 CFR 35.2032 before December 10, 1996, and which requires additional construction to eliminate discharge of effluent to groundwater and to establish a new surface water outfall. The department may not charge any interest on the loan and may not require the municipality to repay the loan until the municipality receives a grant from the federal environmental protection agency for the modification or replacement of the point source pollution abatement facility. If the federal environmental protection agency denies the grant, the department shall forgive the loan.

281.57(10r) (10r) Loan for replacement of a failed sequential batch reactor. Notwithstanding subs. (2), (4) to (10) and (12), during the 1999-2001 biennium, the department shall provide a loan of $770,000 to a municipality for all of the administrative, planning, design and construction costs incurred after January 1, 1997, for the replacement of a failed sequential batch reactor point source pollution abatement facility for which the department has issued written concurrence on or before March 26, 1999, that the construction of a new wastewater treatment plant is the most cost-effective option, and for which the municipality has on or before March 26, 1999, committed to work with the department towards securing reimbursement of the loan from the federal environmental protection agency under 40 CFR 35.2032. The department may not charge any interest on the loan.

281.57(10t) (10t) Loan for a drinking water treatment plant. Notwithstanding subs. (2), (4) to (10) and (12), during the 1999-2001 biennium, the department shall provide a loan of $1,100,000 to the village of Marathon for the upgrading or replacement of a drinking water treatment plant. The department may not charge any interest on the loan. The department may not require the municipality to repay the loan until the municipality receives a grant from the federal environmental protection agency for the upgrading or replacement of the drinking water treatment plant. If the federal environmental protection agency denies the grant or a portion of the grant, the village of Marathon shall repay the amount of the loan that exceeds the amount of the grant.

281.57(11) (11) Construction. This section shall be liberally construed in aid of the purposes declared in sub. (1).

281.57(12) (12) Sunset.

281.57(12)(a)(a) Notwithstanding sub. (6), the department may not issue a grant award under the state program for a municipality that has not submitted to the department by January 2, 1989, a facility plan which meets the requirements of this section and is approvable by the department under this chapter.

281.57(12)(b) (b) Notwithstanding sub. (6), the department may not issue a grant award under the state program for planning or construction work after June 30, 1990.

281.57 History History: 1977 c. 418; 1979 c. 34 ss. 976g to 976wd, 2102 (39) (g); 1979 c. 221 ss. 626 to 626y, 2200 (20), 2202 (39); 1981 c. 1, 20, 174; 1983 a. 27; 1985 a. 29 ss. 1935 to 1938, 3202 (39); 1985 a. 120; 1987 a. 27, 399; 1989 a. 31, 336, 366; 1991 a. 39, 315; 1995 a. 27; 1995 a. 227 s. 424; Stats. 1995 s. 281.57; 1997 a. 27; 1999 a. 9; 1999 a. 150 s. 672; 2001 a. 16; 2011 a. 32.



281.58 Clean water fund program; financial assistance.

281.58  Clean water fund program; financial assistance.

281.58(1)(1)  Definitions. In this section:

281.58(1)(ai) (ai) "Clean water fund program" means the program administered under this section with financial management provided under s. 281.59.

281.58(1)(am) (am) "Effluent limitation" has the meaning designated in s. 283.01 (6).

281.58(1)(b) (b) "Enforceable requirement" means any of the following:

281.58(1)(b)1. 1. Those conditions or limitations of a permit under ch. 283 which, if violated, could result in the initiation of a civil or criminal action under s. 283.89.

281.58(1)(b)2. 2. Those provisions of s. 281.19 (5) which, if violated could result in a departmental order under s. 281.19 (7).

281.58(1)(b)3. 3. If a permit under ch. 283 has not been issued, those conditions or limitations which, in the department's judgment, would be included in the permit when issued.

281.58(1)(b)4. 4. If no permit under ch. 283 applies, any requirement which the department determines is necessary for the best practicable waste treatment technology to meet applicable criteria.

281.58(1)(c) (c) "Industrial user" means any of the following:

281.58(1)(c)1. 1. Any nongovernmental, nonresidential user of a publicly owned treatment work which discharges more than the equivalent of 25,000 gallons per day of sanitary wastes, other than domestic wastes or discharges from sanitary conveniences, or discharges a volume that has the weight of biochemical oxygen demand or suspended solids at least as great as the weight found in 25,000 gallons per day of sanitary waste from residential users, and which is identified in the standard industrial classification manual, 1972, federal office of management and budget, as amended and supplemented as of October 1, 1978, under one of the following divisions:

281.58(1)(c)1.a. a. Division A: agriculture, forestry, and fishing.

281.58(1)(c)1.b. b. Division B: mining.

281.58(1)(c)1.c. c. Division D: manufacturing.

281.58(1)(c)1.d. d. Division E: transportation, communications, electric, gas, and sanitary services.

281.58(1)(c)1.e. e. Division I: services.

281.58(1)(c)2. 2. Any nongovernmental user of a publicly owned treatment work which discharges wastewater to the treatment work which contains toxic pollutants or poisonous solids, liquids or gases in sufficient quantity, either singly or by interaction with other wastes, to contaminate the sludge of any municipal system, to injure or interfere with any sewage treatment process, to constitute a hazard to humans or animals, to create a public nuisance, or to create any hazard in or have an adverse effect on the waters receiving any discharge from the treatment works.

281.58(1)(c)3. 3. All commercial users of an individual system constructed with grant assistance under s. 281.57.

281.58(1)(cg) (cg) "Market interest rate" has the meaning given in s. 281.59 (1) (b).

281.58(1)(cm) (cm) "Median household income" means median household income determined by the U.S. bureau of the census as adjusted by the department to reflect changes in household income since the most recent federal census.

281.58(1)(cs) (cs) "Residential user" means a structure or part of a structure, including a mobile home, that is used primarily as a home, residence or sleeping place by one person or 2 or more persons maintaining a common household and that uses a publicly owned treatment work. "Residential user" does not include an institutional, commercial, industrial or governmental facility.

281.58(1)(cv) (cv) "Septage" has the meaning given in s. 281.48 (2) (d).

281.58(1)(d) (d) "Treatment work" has the meaning designated in s. 283.01 (18).

281.58(1)(e) (e) "Violator of an effluent limitation" means a person or municipality that after May 17, 1988, is not in substantial compliance with the enforceable requirements of its permit issued under ch. 283 for a reason that the department determines is or has been within the control of the person or municipality.

281.58(2) (2) Rules. The department shall promulgate rules that are necessary for the proper execution of its responsibilities under this section. Notwithstanding s. 227.10 (1), the department and the department of administration are not required to promulgate rules for the purposes of providing financial assistance for pilot projects under sub. (7) (b) 7.

281.58(2m) (2m) General duties. The department shall:

281.58(2m)(a) (a) Administer its responsibilities under the clean water fund program.

281.58(2m)(b) (b) Have the lead state role with the U.S. environmental protection agency.

281.58(2m)(c) (c) Cooperate with the department of administration in administering the clean water fund program.

281.58(2m)(d) (d) Have the lead state role with municipalities in providing clean water fund program information, and cooperate with the department of administration in providing such information to municipalities.

281.58(2m)(e) (e) Inspect periodically clean water fund project construction to determine project compliance with construction plans and specifications and the requirements of this section and s. 281.59 and, if applicable, of 33 USC 1251 to 1376 and 33 USC 1381 to 1387 and the regulations promulgated thereunder.

281.58(2m)(f) (f) Submit a biennial budget request under s. 16.42 for the clean water fund program.

281.58(3) (3) Acceptance of federal capitalization grants. The department may enter into an agreement under 33 USC 1382 with the U.S. environmental protection agency to receive a capitalization grant under 33 USC 1381 to 1387. The agreement may contain any provision required by 33 USC 1381 to 1387 and any regulation, guideline or policy adopted under 33 USC 1381 to 1387.

281.58(3m) (3m) Biennial needs list. By May 1 of each even-numbered year, the department shall prepare and submit to the department of administration a biennial needs list that includes all of the following information:

281.58(3m)(a) (a) A list of wastewater treatment projects that the department estimates will apply for financial assistance under the clean water fund program during the next biennium.

281.58(3m)(b) (b) The estimated cost and estimated construction schedule of each project on the list, and the total of the estimated costs of all projects on the list.

281.58(3m)(c) (c) The estimated rank of each project on the priority list under sub. (8e).

281.58(6) (6) Methods of providing financial assistance.

281.58(6)(a)(a) The department may determine whether a municipality is eligible for financial assistance under the clean water fund program for any of the following:

281.58(6)(a)1. 1. Planning, designing and constructing or replacing a treatment work.

281.58(6)(a)1m. 1m. Activities other than those specified in subd. 1. associated with achieving and maintaining compliance with a permit issued under ch. 283.

281.58(6)(a)2. 2. Implementing a management program established under 33 USC 1329 (b).

281.58(6)(a)3. 3. Developing and implementing a conservation and management plan under 33 USC 1330.

281.58(6)(b) (b) The following methods of providing financial assistance may be used under the clean water fund program:

281.58(6)(b)1. 1. Purchasing or refinancing the obligation of a municipality if the obligation was incurred to finance the cost of constructing a water pollution control project located in this state.

281.58(6)(b)3. 3. Guaranteeing, or purchasing insurance for, municipal obligations for the construction or replacement of a treatment work if the guarantee or insurance would improve credit market access or reduce interest rates.

281.58(6)(b)4. 4. Making loans at or below the market interest rate.

281.58(6)(b)5. 5. Providing state financial hardship assistance under sub. (13) from the account under s. 25.43 (2) (b).

281.58(6)(b)6. 6. Making loans under s. 281.59 (13) for the purposes of that subsection.

281.58(6)(b)7. 7. Making grants under sub. (13m).

281.58(6)(b)8. 8. Providing payments to the board of commissioners of public lands to reduce principal or interest payments, or both, on loans made to municipalities under subch. II of ch. 24 by the board of commissioners of public lands for projects that are eligible for financial assistance under the clean water fund program.

281.58(6)(b)9. 9. Using funds received as federal capitalization grants under sub. (3), any other method that is consistent with the federal program for state water pollution control revolving funds under 33 USC 1381 to 1387 or any other federal law providing funding for or otherwise relating to that program.

281.58(7) (7) Eligibility.

281.58(7)(a)(a) The department shall, by rule, establish criteria for determining which applicants and which projects are eligible to receive financial assistance under the clean water fund program. The primary criteria for eligibility shall be water quality and public health. The rules for clean water fund projects funded from the account under s. 25.43 (2) (a) shall be consistent with 33 USC 1251 to 1376 and 33 USC 1381 to 1387 and the regulations promulgated thereunder. The rules for clean water fund projects funded from the account under s. 25.43 (2) (b) may be consistent with 33 USC 1251 to 1376 and 33 USC 1381 to 1387 and the regulations promulgated thereunder.

281.58(7)(b) (b) The department may determine whether a municipality is eligible for financial assistance under the clean water fund program for any of the following types of projects:

281.58(7)(b)1. 1. Projects that the department determines are necessary to prevent a municipality from significantly exceeding an effluent limitation contained in a permit issued under ch. 283, including projects or capacity for the receiving, storage, and treatment of septage.

281.58(7)(b)2. 2. Projects needed to provide treatment to achieve compliance with an enforceable requirement changed or established after May 17, 1988, if the project is for a municipality that is in substantial compliance with its permit, issued under ch. 283, in regard to the changed or established enforceable requirements.

281.58(7)(b)4. 4. Projects for unsewered municipalities.

281.58(7)(b)5. 5. Projects for the prevention or treatment of nonpoint source pollution or urban storm water runoff.

281.58(7)(b)6. 6. Projects for the planning, design, construction or replacement of treatment works that violate effluent limitations contained in a permit issued under ch. 283.

281.58(7)(b)7. 7. Pilot projects that are consistent with the federal program for state water pollution control revolving funds under 33 USC 1381 to 1387.

281.58(8) (8) Ineligibility for and limitations on financial assistance.

281.58(8)(a)(a) The following are not eligible for financial assistance from the clean water fund program:

281.58(8)(a)1. 1. A person or municipality that has failed to substantially comply, as specified by the rules promulgated under sub. (2), with the terms of a federal or state grant or loan used to pay the costs of studies, investigations, plans, designs or construction associated with wastewater collection, transportation, treatment or disposal or used to pay the cost of studies, investigations, plans, designs or construction associated with implementing a nonpoint source control management program.

281.58(8)(a)2. 2. Connection laterals and sewer lines that transport wastewater from structures to municipally owned or individually owned wastewater systems.

281.58(8)(a)3. 3. Public sanitary sewer mains, interceptors and individual systems which exclusively serve future development.

281.58(8)(a)4. 4. A planning, design or construction project which received financial assistance under 33 USC 1251 to 1376 or s. 281.57, except for any of the following:

281.58(8)(a)4.a. a. The nonlocal share of a project which receives funding under s. 281.59 (13).

281.58(8)(a)4.b. b. The portion of a project funded under s. 281.59 (13) relating to a collection system, even if the costs relating to the collection system were not eligible under s. 281.57.

281.58(8)(a)5. 5. During fiscal years 1989-90 to 1994-95, a person or municipality in violation of an effluent limitation contained in a permit issued under ch. 283, unless that person or municipality is eligible under s. 281.59 (13).

281.58(8)(b) (b)

281.58(8)(b)1.1. Except as provided in subd. 2. and par. (k), the amount of reserve capacity for a project eligible for financial assistance through a method specified under sub. (6) (b) is limited to that future capacity required to serve the users of the project expected to exist within the sewer service area of the project and that future capacity required to serve the need expected to exist outside of the sewer service area of the project for septage that is reasonably likely to be disposed of in the project 10 years after the project is estimated to become operational. The department, in consultation with the demographic services center in the department of administration under s. 16.96, shall promulgate rules defining procedures for projecting population used in determining the amount of reserve capacity.

281.58(8)(b)2. 2. Except as provided in par. (k), the department may not determine that a municipality is eligible for financial assistance through a method specified under sub. (6) (b) for reserve capacity for a collection system, interceptors or an individual system project in an unsewered municipality.

281.58(8)(c) (c) Except as provided in par. (k), financial assistance may be provided for the design, planning and construction of a collection system, interceptor or individual system project in an unsewered municipality or an unsewered area of a municipality, only if the department finds that at least two-thirds of the initial flow will be for wastewater originating from residences in existence on October 17, 1972.

281.58(8)(d) (d) An unsewered municipality that is not constructing a treatment work and will be disposing of wastewater in the treatment work of another municipality is not eligible for financial assistance under the clean water fund program until it executes an agreement under s. 66.0301 with another municipality to receive, treat and dispose of the wastewater of the unsewered municipality.

281.58(8)(e) (e) Financial assistance may be provided to a municipality for a project only if the financial assistance is used for a project that is the most cost-effective alternative for the municipality without regard to financial assistance from the federal government and this state.

281.58(8)(f) (f) Except as provided in par. (k), the department may not determine that a municipality is eligible for financial assistance through a method specified under sub. (6) (b) for the portion of a project that treats wastes from industrial users.

281.58(8)(g) (g) The sum of all of the financial assistance to a municipality approved under the clean water fund program for a project may not result in the municipality paying less than 30% of the cost of the project.

281.58(8)(h) (h) Except as provided in par. (k), a municipality that is a violator of an effluent limitation at the time that the application for a treatment work project is approved under sub. (9m) may not receive financial assistance of a method specified under sub. (6) (b) 1., 3., 4. or 5. for that part of the treatment work project that is needed to correct the violation. This paragraph does not apply to a municipality that after May 17, 1988, is in compliance with a court or department order to correct a violation of the enforceable requirements of its ch. 283 permit, and that is applying for financial assistance under s. 281.59 (13) to correct that violation.

281.58(8)(i) (i) After June 30, 1991, no municipality may receive for projects in a biennium an amount that exceeds 35.2% of the amount approved by the legislature under s. 281.59 (3e) (b) for that biennium.

281.58(8)(j) (j) The amount of a payment under sub. (6) (b) 8. may not exceed the amount of subsidy necessary to reduce the interest rate on the loan from market rate to the interest rate that would have been charged on a loan to the municipality under sub. (6) (b) 4.

281.58(8)(k) (k) The restrictions specified under par. (b) 1. and 2., (c), (f) or (h) do not apply to any of the following methods of financial assistance:

281.58(8)(k)1. 1. A loan at the market interest rate.

281.58(8)(k)2. 2. A purchase or refinancing of an obligation at fair market value and at the market interest rate.

281.58(8)(k)3. 3. A guarantee or a purchase of insurance for a municipal obligation which will permit the municipality credit market access not otherwise available or which will reduce the interest rate on the obligation to not less than the market rate.

281.58(8e) (8e) Priority. The department shall establish a priority list in accordance with 33 USC 1381 to 1387 which ranks each project. The ranking on the priority list shall be based on all of the following:

281.58(8e)(a) (a) The type of project and the order in which it is listed under sub. (7) (b) 1. to 6.

281.58(8e)(b) (b) The impact of the project on groundwater and surface water quality.

281.58(8e)(c) (c) The impact of the project on public health.

281.58(8e)(cm) (cm) A factor that gives higher priority than would otherwise be given to a project to serve more than one municipality if all of the following apply:

281.58(8e)(cm)1. 1. Each municipality to be served by the project has a population of 2,500 or less.

281.58(8e)(cm)2. 2. At least one of the municipalities to be served by the project has a wastewater treatment system that is unusable because of failures of the system.

281.58(8e)(cm)3. 3. The municipalities to be served by the project are submitting an application for a new joint treatment work.

281.58(8e)(cm)4. 4. At least one of the municipalities to be served by the treatment work has been ordered to upgrade a current system.

281.58(8e)(d) (d) Any other factor determined by the department.

281.58(8m) (8m) Notice of intent to apply.

281.58(8m)(a)(a) A municipality shall submit notice to the department of its intent to apply for financial assistance under this section and s. 281.59. A municipality shall submit the notice at least 6 months before the beginning of the fiscal year in which it will request to receive financial assistance. The notice shall be in a form prescribed by the department and the department of administration.

281.58(8m)(c) (c) The department may waive par. (a) upon the written request of a municipality.

281.58(8s) (8s) Facility plan. A municipality seeking financial assistance for a project under this section shall complete a facility plan as required by the department by rule.

281.58(9) (9) Application.

281.58(9)(a)(a) After the department approves a municipality's facility plan submitted under sub. (8s), the municipality shall submit an application for participation to the department. The application shall be in such form and include such information as the department and the department of administration prescribe and shall include design plans and specifications. The department shall review applications for participation in the clean water fund program. The department shall determine which applications meet the eligibility requirements and criteria under subs. (6), (7), (8), (8m) and (13).

281.58(9)(ae) (ae) A municipality that submits an application under par. (a) without design plans and specifications may obtain an initial determination of financial eligibility from the department of administration. The department of natural resources may not approve a municipality's application until the municipality submits design plans and specifications.

281.58(9)(am) (am) A municipality may not submit more than one application under par. (a) for any single project in any 12-month period except that this paragraph does not apply to applications for financial assistance for additional costs of an approved project.

281.58(9)(b) (b) A municipality seeking financial assistance for a project under the clean water fund program shall complete an environmental analysis sequence as required by the department by rule.

281.58(9)(c) (c) If a municipality is serviced by more than one sewerage district for wastewater pollution abatement, each service area of the municipality shall be considered a separate municipality for purposes of obtaining financial assistance under the clean water fund program.

281.58(9)(d) (d) The department of administration and the department jointly may charge and collect service fees, established by rule, which shall cover the estimated costs of reviewing and acting upon the application and servicing the financial assistance agreement. No service fee established by rule under this paragraph may be charged to or collected from an applicant for financial assistance under s. 281.59 (13).

281.58(9)(e) (e) If the department of natural resources and the department of administration determine that the governor's recommendation, as set forth in the executive budget bill, for the amount under s. 281.59 (3e) (b), the amount available under s. 20.866 (2) (tc), or the amount available under s. 281.59 (4) (f) for a biennium is insufficient to provide funding for all projects for which applications will be approved during that biennium, the department shall inform municipalities that, if the governor's recommendations are approved, clean water fund program assistance during a fiscal year of that biennium will be available only to municipalities that submit financial assistance applications by the June 30 preceding that fiscal year.

281.58(9)(f) (f) The fees collected under par. (d) shall be credited to the environmental improvement fund.

281.58(9m) (9m) Acceptance of application; allocation of funding.

281.58(9m)(a)(a) Subject to pars. (c) and (d), the department shall approve an application after all of the following occur:

281.58(9m)(a)1. 1. The department determines that the project meets the eligibility requirements and criteria under subs. (7), (8), (8m) and (8s).

281.58(9m)(a)2. 2. The department of administration initially determines that the municipality will meet the requirements of s. 281.59 (9) (b).

281.58(9m)(c) (c) The department may approve an application under par. (a) in a year only after the amount under s. 281.59 (3e) (b) for the biennium in which that year falls has been approved by the legislature under s. 281.59 (3e) (b).

281.58(9m)(d) (d) The department may not approve an application under par. (a) for a project that is not on the priority list under sub. (8e).

281.58(9m)(e) (e)

281.58(9m)(e)1.1. Except as provided under par. (f) and sub. (13), if a sufficient amount of subsidy is available under s. 281.59 (3e) (b) for the municipality's project, based on the calculation under s. 281.59 (3e) (f), when the department approves the application under par. (a), the department of administration shall allocate that amount to the project.

281.58(9m)(e)2. 2. If a sufficient amount of subsidy is not available under s. 281.59 (3e) (b) for the municipality's project when the department approves the application under subd. 1., the department shall place the project on a list for allocation when additional subsidy becomes available.

281.58(9m)(f) (f) If the department of natural resources and the department of administration determine that the amount approved under s. 281.59 (3e) (b), the amount available under s. 20.866 (2) (tc), or the amount available under s. 281.59 (4) (f) for a biennium is insufficient to provide funding for all projects for which applications will be approved during that biennium, all of the following apply:

281.58(9m)(f)1. 1. The department shall establish a funding list for each fiscal year of the biennium that ranks projects of municipalities that submit financial assistance applications under sub. (9) (a) no later than the June 30 preceding the fiscal year in the same order that they appear on the priority list under sub. (8e).

281.58(9m)(f)2. 2. The department of administration shall allocate funding to projects in the order in which they appear on the funding list under subd. 1.

281.58(9m)(fm) (fm) The department, in consultation with the department of administration, shall promulgate, by rule, methods to establish deadlines for actions that must be taken by a municipality to which subsidy has been allocated. The methods may provide for extending deadlines under specified circumstances. If a municipality fails to meet a deadline, including any extension, the department of administration shall release the amount of subsidy allocated to the municipality's project.

281.58(9m)(g) (g) In allocating subsidy under this subsection, the department of administration shall adhere to the amount approved by the legislature for each biennium under s. 281.59 (3e) (b).

281.58(11) (11) Type of financial assistance.

281.58(11)(a)(a) Except as provided in par. (b), the department of administration shall specify the method by which financial assistance is to be provided for each approved application.

281.58(11)(b) (b) For municipalities meeting the financial hardship assistance requirements under sub. (13), the department of natural resources may approve financial hardship assistance.

281.58(12) (12) Loan interest rates.

281.58(12)(a)(a)

281.58(12)(a)1.1. Except as modified under par. (f) and except as restricted by sub. (8) (b), (c), (f) or (h), the interest rate for projects specified in sub. (7) (b) 1. and 2. is 60 percent of market interest rate for projects for which the subsidy is allocated from the amount under s. 281.59 (3e) (b) for a biennium before the 2011-13 biennium and 75 percent of market interest rate for projects for which the subsidy is allocated from the amount under s. 281.59 (3e) (b) for the 2011-13 biennium or later.

281.58(12)(a)2. 2. Except as modified under par. (f) and except as restricted by sub. (8) (b), (c), (f) or (h), the interest rate for projects specified in sub. (7) (b) 5. is 65 percent of market interest rate for projects for which the subsidy is allocated from the amount under s. 281.59 (3e) (b) for a biennium before the 2011-13 biennium and 75 percent of market interest rate for projects for which the subsidy is allocated from the amount under s. 281.59 (3e) (b) for the 2011-13 biennium or later.

281.58(12)(a)3. 3. Except as modified under par. (f) and except as restricted by sub. (8) (b), (c), (f) or (h), the interest rate for projects specified in sub. (7) (b) 4. is 70 percent of market interest rate for projects for which the subsidy is allocated from the amount under s. 281.59 (3e) (b) for a biennium before the 2011-13 biennium and 75 percent of market interest rate for projects for which the subsidy is allocated from the amount under s. 281.59 (3e) (b) for the 2011-13 biennium or later.

281.58(12)(a)4. 4. The interest rate for projects specified in sub. (7) (b) 6. and for those portions of projects under subd. 1. that are restricted by sub. (8) (b), (c), (f) or (h) is market interest rate.

281.58(12)(a)5. 5. Notwithstanding subd. 1., the interest rate for the portion of a project that provides facilities for receiving and storing septage and capacity for treating septage is zero percent.

281.58(12)(c) (c) The department and the department of administration shall attempt to ensure all of the following:

281.58(12)(c)1. 1. That increases in all state water pollution abatement general obligation debt service costs do not exceed 4% annually.

281.58(12)(c)2. 2. That state water pollution abatement general obligation debt service costs are not greater than 50% of all general obligation debt service costs in any fiscal year.

281.58(12)(f) (f) The department and the department of administration jointly may request the joint committee on finance to take action under s. 13.101 (11) to modify the percentage of market interest rate established in par. (a) 1.

281.58(13) (13) Financial hardship assistance.

281.58(13)(b)(b) A municipality with an application that is approved under sub. (9m) is eligible for state financial hardship assistance for the project costs that are eligible under the clean water fund program, except for costs to which sub. (8) (b), (c), (f) or (h) applies, if the municipality meets all of the following criteria:

281.58(13)(b)1. 1. The median household income in the municipality is 80% or less of the median household income in this state.

281.58(13)(b)2. 2. The estimated total annual charges per residential user in the municipality that relate to wastewater treatment would exceed 2% of the median household income in the municipality without assistance under this subsection.

281.58(13)(c) (c) The department shall provide assistance so that estimated total annual charges per residential user in the municipality that relate to wastewater treatment do not exceed 2% of the median household income in the municipality, if possible. The department may not reduce the amount of financial hardship assistance for a municipality's project due to the municipality receiving assistance for the project from another source unless the combination of financial hardship assistance plus the assistance from the other source would reduce the estimated total annual charges per residential user in the municipality that relate to wastewater treatment to less than 2% of the median household income in the municipality.

281.58(13)(cm) (cm) The amount and type of assistance to be provided to a municipality that receives state financial hardship assistance shall be determined under rules promulgated by the department.

281.58(13)(d) (d) The department shall establish a financial hardship assistance funding list for each fiscal year that ranks projects of municipalities that are eligible under par. (b), and that submit complete financial assistance applications under sub. (9) (a) no later than June 30 of the preceding fiscal year, in the same order that they appear on the priority list under sub. (8e).

281.58(13)(e) (e) In each fiscal year, the department shall allocate financial hardship assistance under this subsection in the following order:

281.58(13)(e)2. 2. Assistance under par. (b) for projects that were on a funding list under par. (d) for a prior fiscal year, that have not previously received funding and that were in the top 20% of projects on the priority list under sub. (8e) for the prior fiscal year, starting with projects on the funding list for the earliest fiscal year.

281.58(13)(e)3. 3. Assistance under par. (b) for projects on the current fiscal year's funding list under par. (d) in the order that they appear on the funding list.

281.58(13)(f) (f) The department shall promulgate, by rule, a formula for estimating operating, maintenance and replacement costs for determining estimated wastewater treatment user charges under this subsection.

281.58(13m) (13m) Minority business development and training program.

281.58(13m)(a)(a) The department shall make grants to projects that are eligible for financial assistance under the clean water fund program and that are identified as being part of the minority business development and training program under s. 200.49 (2) (b).

281.58(13m)(b) (b) Grants provided under this subsection are not included for the purposes of determining under sub. (8) (i) the amount that a municipality may receive for projects under the clean water fund program. Grants awarded under this subsection are not considered for the purposes of sub. (9m) (e) or s. 281.59 (3e) (b).

281.58(14) (14) Conditions of financial assistance.

281.58(14)(b)(b) As a condition of receiving financial assistance under the clean water fund program, a municipality shall do all of the following:

281.58(14)(b)1. 1. Establish a dedicated source of revenue, that is acceptable to the department of administration under s. 281.59 (9) (am) and (b), for the repayment of any financial assistance.

281.58(14)(b)4. 4. Comply with those provisions of 33 USC 1381 to 1387, this chapter and chs. 283, 285 and 289 to 299 and the regulations and rules promulgated thereunder that the department specifies.

281.58(14)(b)5. 5. Develop and adopt a program of water conservation as required by the department.

281.58(14)(b)6. 6. Develop and adopt a program of systemwide operation and maintenance of the treatment work, including the training of personnel, as required by the department.

281.58(14)(b)7. 7. Develop and adopt a system of equitable user charges to ensure that each recipient of treatment work services pays its proportionate share of the costs of the operation and maintenance of the treatment work. The user fee system shall be in compliance with 33 USC 1284 (b) and the regulations promulgated thereunder. The department may issue an exemption from the requirement imposed under this subdivision if a city or village imposes a system of equitable dedicated charges based upon assessed property values, if the city or village does not operate a treatment work but is served by a regional wastewater treatment plant operated by a metropolitan sewerage district created under ss. 200.21 to 200.65 and if the user charges imposed by that district are approved by the department and comply with 33 USC 1284 (b). The department may provide that the system of user charges for a project with estimated construction costs of $750,000 or less need only cover the costs of debt service and equipment replacement funds.

281.58(15) (15) Financial assistance commitments.

281.58(15)(a)(a) The department and the department of administration may, at the request of a municipality, issue a notice of financial assistance commitment to the municipality after the department approves the municipality's application under sub. (9m) (a) and the department of administration has allocated subsidy for the municipality's project.

281.58(15)(am) (am) The notice of financial assistance commitment shall include the conditions that the municipality must meet to secure the financial assistance and shall include the estimated repayment schedules and other terms of the financial assistance.

281.58(21) (21) Construction. This section shall be liberally construed in aid of the purposes of this section.

281.58 History History: 1987 a. 399; 1989 a. 31, 336, 366; 1991 a. 32, 39, 189; 1993 a. 16; 1995 a. 27; 1995 a. 227 s. 425; Stats. 1995 s. 281.58; 1997 a. 27, 237; 1999 a. 9; 1999 a. 150 s. 672; 2001 a. 16, 104; 2005 a. 25, 347; 2009 a. 28; 2011 a. 32, 261; 2013 a. 7.



281.59 Environmental improvement fund; financial management.

281.59  Environmental improvement fund; financial management.

281.59(1)(1)  Definitions. In this section:

281.59(1)(ag) (ag) "Clean water fund program" means the program administered under s. 281.58, with financial management provided under this section.

281.59(1)(am) (am) "Effluent limitation" has the meaning given in s. 283.01 (6).

281.59(1)(as) (as) "Land recycling loan program" means the program administered under s. 281.60, with financial management provided under this section.

281.59(1)(b) (b) "Market interest rate" means the effective interest rate on a fixed-rate revenue obligation issued by the state to fund a loan made under this section or, for a variable rate obligation, the effective interest rate that the department of administration determines would have been paid if the variable rate obligation had been sold at a fixed rate.

281.59(1)(c) (c) "Municipality" means any city, town, village, county, county utility district, town sanitary district, public inland lake protection and rehabilitation district, metropolitan sewerage district, joint local water authority created under s. 66.0823, or federally recognized American Indian tribe or band in this state.

281.59(1)(cm) (cm) "Safe drinking water loan program" means the program administered under s. 281.61, with financial management provided under this section.

281.59(1)(d) (d) "Subsidy" means the amounts provided from the environmental improvement fund to clean water fund program, safe drinking water loan program and land recycling loan program projects for the following purposes:

281.59(1)(d)1. 1. To reduce the interest rate of clean water fund program, safe drinking water loan program and land recycling loan program loans from market rate to a subsidized rate.

281.59(1)(d)2. 2. For the clean water fund program only, to provide for financial hardship assistance, including grants.

281.59(1)(e) (e) "Treatment work" has the meaning given in s. 283.01 (18).

281.59(1)(f) (f) "Violator of an effluent limitation" means a person or municipality that after May 17, 1988, is not in substantial compliance with the enforceable requirements of its permit issued under ch. 283 for a reason that the department determines is or has been within the control of the person or municipality.

281.59(1m) (1m) Establishment of programs.

281.59(1m)(a)(a) There is established a clean water fund program, administered under s. 281.58, with financial management provided under this section.

281.59(1m)(b) (b) There is established a safe drinking water loan program, administered under s. 281.61, with financial management provided under this section.

281.59(1m)(c) (c) There is established a private on-site wastewater treatment system replacement and rehabilitation loan program, administered under s. 145.245 (12m).

281.59(2) (2) General duties. The department of administration shall:

281.59(2)(a) (a) Administer its responsibilities under this section and ss. 281.58, 281.60 and 281.61.

281.59(2)(b) (b) Cooperate with the department in administering the clean water fund program, the safe drinking water loan program and the land recycling loan program.

281.59(2)(c) (c) Accept and hold any letter of credit from the federal government through which the state receives federal capitalization grant payments and disbursements to the environmental improvement fund.

281.59(2m) (2m) Investment management; environmental improvement fund.

281.59(2m)(a)(a) The department of administration may:

281.59(2m)(a)1. 1. Subject to par. (b), direct the investment board under s. 25.17 (2) (d) to make any investment of the environmental improvement fund, or in the collection of the principal and interest of all moneys loaned or invested from that fund.

281.59(2m)(a)2. 2. Subject to par. (b), purchase or acquire, commit on a standby basis to purchase or acquire, sell, discount, assign, negotiate, or otherwise dispose of, or pledge, hypothecate or otherwise create a security interest in, loans as the department of administration may determine, or portions or portfolios of participations in loans, made or purchased under this section. The disposition may be at the price and under the terms that the department of administration determines to be reasonable and may be at public or private sale.

281.59(2m)(b) (b) The department of administration shall take an action under par. (a) only if all of the following conditions occur:

281.59(2m)(b)1. 1. The action provides a financial benefit to the environmental improvement fund.

281.59(2m)(b)2. 2. The action does not contradict or weaken the purposes of the environmental improvement fund.

281.59(2m)(b)3. 3. The building commission approves the action before the department of administration acts.

281.59(3) (3) Financial management; biennial finance plan.

281.59(3)(a)(a) By October 1 of each even-numbered year, the department of administration and the department jointly shall prepare a biennial finance plan that includes all of the following information:

281.59(3)(a)1. 1. An estimate of the wastewater treatment, safe drinking water and land recycling project needs of the state for the 4 fiscal years of the next 2 biennia.

281.59(3)(a)2. 2. The total amount of financial assistance planned to be provided or committed for projects under subd. 1. during the next biennium.

281.59(3)(a)4. 4. The extent to which the funding for the clean water fund program and the safe drinking water loan program, in the environmental improvement fund, will be maintained in perpetuity.

281.59(3)(a)4m. 4m. A chart showing detailed projected sources and uses of funds for projects under subd. 1. during the next biennium.

281.59(3)(a)5. 5. The most recent available audited financial statements of the past operations and activities of the clean water fund program, the safe drinking water loan program and the land recycling loan program, the estimated environmental improvement fund capital available in each of the next 4 fiscal years for the clean water fund program and the safe drinking water loan program, and the projected environmental improvement fund balance for the clean water fund program and the safe drinking water loan program for each of the next 20 years given existing obligations and financial conditions.

281.59(3)(a)5m. 5m. The percentage of market interest rate for the projects under subd. 1.

281.59(3)(a)6. 6. An amount equal to the estimated present value of subsidies for all clean water fund program loans and grants expected to be made for the wastewater treatment projects listed in the biennial needs list under s. 281.58 (3m) discounted at a rate of 7% per year to the first day of the biennium for which the biennial finance plan is prepared.

281.59(3)(a)6e. 6e. An amount equal to the estimated present value of subsidies for all loans under the land recycling loan program to be made during the biennium for which the biennial finance plan is prepared, discounted at a rate of 7% per year to the first day of that biennium.

281.59(3)(a)6m. 6m. An amount equal to the estimated present value of subsidies for all loans under the safe drinking water loan program to be made during the biennium for which the biennial finance plan is prepared, discounted at a rate of 7% per year to the first day of that biennium.

281.59(3)(a)7. 7. A discussion of the assumptions made in calculating the amounts under subds. 6., 6e. and 6m.

281.59(3)(a)8. 8. The amount and description of any fee expected to be charged during the next biennium under this section.

281.59(3)(a)9. 9. The impact of the biennial finance plan on the guideline under par. (b).

281.59(3)(b) (b) The department of administration and the department shall consider as a guideline in preparing the portion of the biennial finance plan for the clean water fund program that all state water pollution abatement general obligation debt service costs should not exceed 50% of all general obligation debt service costs to the state.

281.59(3)(bm) (bm) The department and the department of administration jointly shall prepare and submit copies of all of the following to the building commission under s. 13.48 (26), to the joint committee on finance and to the chief clerk of each house of the legislature, for distribution under s. 13.172 (3) to the appropriate legislative standing committees generally responsible for legislation related to environmental issues:

281.59(3)(bm)1. 1. By October 1 of each even-numbered year, the version of the biennial finance plan initially prepared as part of the budget process.

281.59(3)(bm)2. 2. No later than 30 days after the day on which the biennial budget is submitted to the legislature under s. 16.45, amendments to the biennial finance plan that update the plan to reflect material approved by the governor for inclusion in the budget.

281.59(3)(bm)3. 3. No later than 30 days after the day on which the governor signs the biennial budget, a version of the biennial finance plan, updated to reflect the adopted biennial budget act.

281.59(3)(br) (br) The joint committee on finance and each standing committee may submit to the building commission its recommendations and comments regarding each version of the biennial finance plan and amendments to the biennial finance plan, and whether the version of the biennial finance plan updated to reflect the adopted biennial budget act should be approved or disapproved as specified under s. 13.48 (26). If the building commission disapproves the version of the biennial finance plan that is updated to reflect the adopted biennial budget act, the department and the department of administration shall submit a revised biennial finance plan to the building commission.

281.59(3)(j) (j) No later than November 1 of each odd-numbered year, the department of administration and the department jointly shall submit a report, to the building commission and committees as required under par. (bm), on the implementation of the amount established under sub. (3e) (b) as required under s. 281.58 (9m) (e), and on the operations and activities of the clean water fund program, the safe drinking water loan program and the land recycling loan program for the previous biennium.

281.59(3e) (3e) Clean water fund program expenditures.

281.59(3e)(a)(a) No moneys may be expended for the clean water fund program in a biennium until the legislature reviews and approves all of the following as part of the biennial budget act for the biennium:

281.59(3e)(a)1. 1. An amount of present value of the subsidy for the clean water fund program that is specified for that biennium under par. (b) and is based on the amount included in the biennial finance plan under sub. (3) (a) 6.

281.59(3e)(a)2. 2. The amount of public debt, authorized under s. 20.866 (2) (tc), that the state may contract for the purposes of the clean water fund program.

281.59(3e)(a)3. 3. The amount of revenue obligations, authorized under sub. (4) (f), that may be issued for the purposes of the clean water fund program.

281.59(3e)(b) (b) The amount of present value of the subsidy for the clean water fund program that is required to be specified under par. (a) 1. and approved by the legislature under this paragraph is as follows:

281.59(3e)(b)1. 1. Equal to $61,900,000 during the 2013-15 biennium.

281.59(3e)(b)3. 3. Equal to $1,000 for any biennium after the 2013-15 biennium.

281.59(3e)(c) (c) The department of administration may allocate amounts approved under par. (b) as the present value of subsidies for financial assistance under the clean water fund program, including financial hardship assistance and assistance for the additional costs of approved projects. The department of administration may allocate amounts from the amount approved under par. (b) for a biennium until December 30 of the fiscal year immediately following the biennium for projects for which complete applications under s. 281.58 (9) (a) are submitted before the end of the biennium.

281.59(3e)(d) (d) The department may expend, for financial assistance in a biennium other than financial hardship assistance under s. 281.58 (13) (e), an amount up to 95 percent of the amount approved by the legislature under par. (b). The department may expend such amount only from the percentage of the amount approved under par. (b) that is not available under par. (e) for financial hardship assistance.

281.59(3e)(e) (e) The department may expend, for financial hardship assistance in a biennium under s. 281.58 (13) (e), an amount up to 5 percent of the amount approved by the legislature under par. (b) for that biennium. The department may expend such amount only from the percentage of the amount approved by the legislature under par. (b) that is not available under par. (d) for financial assistance.

281.59(3e)(f) (f) Using the amount approved under par. (b) as a base, the department of administration shall calculate the present value of the actual subsidy of each clean water fund program loan or grant to be made for those projects in each biennium that are approved for financial assistance by the 2 departments. The present value shall be discounted as provided under sub. (3) (a) 6.

281.59(3m) (3m) Land recycling loan program expenditures.

281.59(3m)(a)(a) No moneys may be expended for the land recycling loan program in a biennium until the legislature reviews and approves, as part of the biennial budget act for the biennium, an amount of present value of the subsidy for the land recycling loan program that is specified for that biennium under par. (b) and is based on the amount included in the biennial finance plan under sub. (3) (a) 6e.

281.59(3m)(b) (b) The amount of present value of the subsidy for the land recycling loan program that is approved by the legislature under this paragraph is as follows:

281.59(3m)(b)1. 1. Equal to $300,000 during the 2013-15 biennium.

281.59(3m)(b)2. 2. Equal to $1,000 for any biennium after the 2013-15 biennium.

281.59(3m)(c) (c) The department of administration may allocate amounts approved under par. (b) as the present value of subsidies for financial assistance under the land recycling program.

281.59(3m)(d) (d) Using the amount approved under par. (b) as a base, the department of administration shall calculate the present value of the actual subsidy of each land recycling loan made for those projects in each biennium that are approved for financial assistance. The present value shall be discounted as provided under sub. (3) (a) 6e.

281.59(3s) (3s) Safe drinking water loan program expenditures.

281.59(3s)(a)(a) No moneys may be expended for the safe drinking water loan program in a biennium until the legislature reviews and approves all of the following as part of the biennial budget act for the biennium:

281.59(3s)(a)1. 1. An amount of present value of the subsidy for the safe drinking water loan program that is specified for that biennium under par. (b) and is based on the amount included in the biennial finance plan under sub. (3) (a) 6m.

281.59(3s)(a)2. 2. The amount of public debt, authorized under s. 20.866 (2) (td), that the state may contract for the purposes of the safe drinking water loan program.

281.59(3s)(b) (b) The amount of present value of the subsidy for the safe drinking water loan program that is approved by the legislature under this paragraph is as follows:

281.59(3s)(b)1. 1. Equal to $26,900,000 during the 2013-15 biennium.

281.59(3s)(b)2. 2. Equal to $1,000 for any biennium after the 2013-15 biennium.

281.59(3s)(c) (c) The department of administration may allocate amounts approved under par. (b) as the present value of subsidies for financial assistance under the safe drinking water program.

281.59(3s)(d) (d) Using the amount approved under par. (b) as a base, the department of administration shall calculate the present value of the actual subsidy of each safe drinking water loan made for those projects in each biennium that are approved for financial assistance. The present value shall be discounted as provided under sub. (3) (a) 6m.

281.59(4) (4) Revenue obligations.

281.59(4)(a)(a) The clean water fund program are revenue-producing enterprises or programs, as defined in s. 18.52 (6).

281.59(4)(am) (am) Deposits, appropriations or transfers to the environmental improvement fund for the purposes of the clean water fund program may be funded with the proceeds of revenue obligations issued subject to and in accordance with subch. II of ch. 18 or in accordance with subch. IV of ch. 18 if designated a higher education bond.

281.59(4)(b) (b) The department of administration may, under s. 18.561 or 18.562, deposit in a separate and distinct fund in the state treasury or in an account maintained by a trustee outside the state treasury, any portion of the revenues derived under s. 25.43 (1). The revenues deposited with a trustee outside the state treasury are the trustee's revenues in accordance with the agreement between this state and the trustee or in accordance with the resolution pledging the revenues to the repayment of revenue obligations issued under this subsection and to make payments under an agreement or ancillary arrangement entered into under s. 18.55 (6) with respect to revenue obligations issued under this subsection.

281.59(4)(c) (c) The building commission may pledge any portion of revenues received or to be received in the fund established in par. (b) or the environmental improvement fund to secure revenue obligations issued under this subsection. The pledge shall provide for the transfer to the environmental improvement fund of all pledged revenues, including any interest earned on the revenues, which are in excess of the amounts required to be paid under s. 20.320 (1) (c) and (u) for the purposes of the clean water fund program. The pledge shall provide that the transfers be made at least twice yearly, that the transferred amounts be deposited in the environmental improvement fund and that the transferred amounts are free of any prior pledge.

281.59(4)(d) (d) The department of administration shall have all other powers necessary and convenient to distribute the pledged revenues and to distribute the proceeds of the revenue obligations in accordance with subch. II of ch. 18 or in accordance with subch. IV of ch. 18 if designated a higher education bond.

281.59(4)(e) (e) The department of administration may enter into agreements with the federal government or its agencies, political subdivisions of this state, individuals or private entities to insure or in any other manner provide additional security for the revenue obligations issued under this subsection.

281.59(4)(f) (f) Revenue obligations may be contracted by the building commission when it reasonably appears to the building commission that all obligations incurred under this subsection, and all payments under an agreement or ancillary arrangement entered into under s. 18.55 (6) with respect to revenue obligations issued under this subsection, can be fully paid on a timely basis from moneys received or anticipated to be received. Revenue obligations issued under this subsection for the clean water fund program shall not exceed $2,708,900,000 in principal amount, excluding obligations issued to refund outstanding revenue obligation notes.

281.59(4)(g) (g) Unless otherwise expressly provided in resolutions authorizing the issuance of revenue obligations or in other agreements with the holders of revenue obligations, each issue of revenue obligations under this subsection shall be on a parity with every other revenue obligation issued under this subsection and in accordance with subch. II of ch. 18 or with subch. IV of ch. 18 if designated a higher education bond.

281.59(9) (9) Conditions of financial assistance.

281.59(9)(a)(a) A loan approved under the clean water fund program, the safe drinking water loan program or the land recycling loan program shall be for no longer than 20 years, as determined by the department of administration, be fully amortized not later than 20 years after the original date of the financial assistance agreement, and require the repayment of principal and interest, if any, to begin not later than 12 months after the expected date of completion of the project that it funds, as determined by the department of administration.

281.59(9)(am) (am) The department of administration, in consultation with the department, may establish those terms and conditions of a financial assistance agreement that relate to its financial management, including what type of municipal obligation, as set forth under sub. (13f), is required for the repayment of the financial assistance. Any terms and conditions established under this paragraph by the department of administration shall comply with the requirements of this section and s. 281.58, 281.60 or 281.61. In setting the terms and conditions, the department of administration may consider factors that the department of administration finds are relevant, including the type of obligation evidencing the loan, the pledge of security for the obligation and the applicant's creditworthiness.

281.59(9)(b) (b) As a condition of receiving financial assistance under the clean water fund program, the safe drinking water loan program or the land recycling loan program, an applicant shall do all of the following:

281.59(9)(b)1. 1. Pledge the security, if any, required by the rules promulgated by the department of administration under this section and s. 281.58, 281.60 or 281.61.

281.59(9)(b)2. 2. Demonstrate to the satisfaction of the department of administration the financial capacity to assure sufficient revenues to operate and maintain the project for its useful life and to pay the debt service on the obligations that it issues for the project.

281.59(11) (11) Financial assistance payments.

281.59(11)(a)(a) The department of natural resources and the department of administration may enter into a financial assistance agreement with an applicant for which the department of administration has allocated subsidy under s. 281.58 (9m), 281.60 (8) or 281.61 (8) if the applicant meets the conditions under sub. (9) and the other requirements under this section and s. 281.58, 281.60 or 281.61.

281.59(11)(am) (am) The department of administration shall make the financial assistance payments to an applicant that has entered into a financial assistance agreement under par. (a) or to the applicant's designated agent.

281.59(11)(b) (b) If a municipality fails to make a principal repayment or interest payment after its due date, the department of administration shall place on file a certified statement of all amounts due under this section and s. 281.58, 281.60 or 281.61. After consulting the department, the department of administration may collect all amounts due by deducting those amounts from any state payments due the municipality or may add a special charge to the amount of taxes apportioned to and levied upon the county under s. 70.60. If the department of administration collects amounts due, it shall remit those amounts to the fund to which they are due and notify the department of that action.

281.59(11)(c) (c) The department of administration may retain the last payment under a financial assistance agreement until the department of natural resources and the department of administration determine that the project is completed and meets the applicable requirements of this section and s. 281.58, 281.60 or 281.61 and that the conditions of the financial assistance agreement are met.

281.59(12) (12) Municipal obligations. The department of administration may purchase or refinance obligations specified in s. 281.58 (6) (b) 1. and guarantee or purchase insurance for municipal obligations specified in s. 281.58 (6) (b) 3. if the department of administration and the department of natural resources approve the financial assistance under this section and s. 281.58.

281.59(13) (13) Loans for transition projects.

281.59(13)(a)(a)

281.59(13)(a)1.1. Notwithstanding any other provision of this section and s. 281.58, a municipality that submits to the department by January 2, 1989, a facility plan meeting the requirements of s. 281.57 which is approvable under this chapter and that does not receive a grant award before July 1, 1990, only because the municipality is following a schedule contained in the facility plan and approved by the department and the municipality is in compliance with all applicable schedules contained in a permit issued under ch. 283 or because there are insufficient grant funds under s. 281.57, is eligible to receive financial assistance under this paragraph. The form of the financial assistance is a loan with an interest rate of 2.5% per year except that s. 281.58 (8) (b), (f) and (k) applies to projects receiving financial assistance under this paragraph.

281.59(13)(a)2. 2. Notwithstanding any other provision of this section or s. 281.58, the department shall make all loans under subd. 1. to municipalities ready to construct treatment works before the department provides or approves any other financial assistance under this section except for loans under par. (b).

281.59(13)(b) (b)

281.59(13)(b)1.1. Notwithstanding any other provision of this section or s. 281.58, an unsewered municipality is eligible to receive financial assistance under this paragraph, in the form of a loan with an interest rate of 2.5% per year, which may be for original financing or refinancing for a collection system that is ineligible for financial assistance under s. 281.57 because of s. 281.57 (4) (b) 1. and that is being connected to an existing wastewater treatment plant if all of the following apply:

281.59(13)(b)1.a. a. The municipality applies to the department for financial assistance under s. 281.57 (5) for a construction project during 1988.

281.59(13)(b)1.b. b. Before January 1, 1989, the department issues a notice under s. 281.57 (6) that the department is ready to allocate funds to the municipality for the project.

281.59(13)(b)1.c. c. The municipality invites bids for the project in 1989.

281.59(13)(b)1.d. d. The municipality receives a grant under s. 281.57 for the construction of the project from the list developed by the department under s. 281.57 (6) (a) for applications received in 1988.

281.59(13)(b)1m. 1m. Notwithstanding any other provision of this section or s. 281.58, a town sanitary district is eligible to receive financial assistance under this paragraph, in the form of a loan with an interest rate of 2.5% per year, for the extension of a collection system into an unsewered area that is added to the sanitary district if all of the following apply:

281.59(13)(b)1m.a. a. The department has awarded a grant to the town sanitary district under s. 281.57 (4) (b) 1. c. for a collection system.

281.59(13)(b)1m.b. b. The department determines that extension of the collection system into the unsewered area is necessary and cost-effective.

281.59(13)(b)1m.c. c. The sanitary district invites bids for and begins construction of the extension of the collection system before January 1, 1990.

281.59(13)(b)2. 2. Section 281.58 (8) (b), (f) and (k) applies to projects receiving financial assistance under this paragraph.

281.59(13)(b)3. 3. Notwithstanding any provision of this section or s. 281.58, the department shall annually allocate funds for loans under subds. 1. and 1m. before the department provides or approves any other financial assistance under this section or s. 281.58.

281.59(13)(e) (e) The department of administration and the department may not make loans under s. 144.241 (20), 1987 stats., as affected by 1989 Wisconsin Acts 31, 336 and 366, or under this subsection to a metropolitan sewerage district that serves a 1st class city that total more than $230,900,000.

281.59(13f) (13f) Municipal funding of financial assistance. Subject to the terms and conditions of its financial assistance agreement, a municipality may repay financial assistance costs received from the clean water fund program under s. 281.58 and under this section by any lawful method, including any one of the following methods or any combination of the methods:

281.59(13f)(a) (a) Payment out of its general funds.

281.59(13f)(b) (b) Payment out of the proceeds of the sale of obligations issued by it under ch. 67.

281.59(13f)(c) (c) Payment out of the proceeds of the sale of public improvement bonds issued by it under s. 66.0619.

281.59(13f)(d) (d) Payment out of the proceeds of revenue obligations issued by it under s. 66.0621.

281.59(13f)(e) (e) Payment as provided under s. 66.0709.

281.59(13f)(f) (f) Payment as provided under s. 66.0821 (2) (a) 1.

281.59(13m) (13m) Legislative moral obligation. The building commission may, at the time the loan is made, by resolution designate a loan made under the clean water fund program as one to which this subsection applies. If at any time the payments received or expected to be received from a municipality on any loan so designated are pledged to secure revenue obligations of the state issued pursuant to subch. II of ch. 18 and are insufficient to pay when due principal of and interest on such loan, the department of administration shall certify the amount of such insufficiency to the secretary of administration, the governor and the joint committee on finance. If the certification is received by the secretary of administration in an even-numbered year before the completion of the budget under s. 16.43, the secretary of administration shall include the certified amount in the budget compilation. In any event, the joint committee on finance shall introduce in either house, in bill form, an appropriation of the amount so requested for the purpose of payment of the revenue obligation secured thereby. Recognizing its moral obligation to do so, the legislature hereby expresses its expectation and aspiration that, if ever called upon to do so, it shall make the appropriation.

281.59(13s) (13s) Powers. The department of administration may audit, or contract for audits of, projects receiving financial assistance under the clean water fund program, the safe drinking water loan program and the land recycling loan program.

281.59(14) (14) Rules. The department of administration shall promulgate rules that are necessary for the proper execution of this section and of its responsibilities under ss. 281.58, 281.60 and 281.61.

281.59(15) (15) Construction. This section shall be liberally construed in aid of the purposes of this section.

281.59 History History: 1989 a. 366 ss. 40, 63, 65, 66, 97, 99, 106, 108 to 110, 115; 1991 a. 32, 39, 189, 315; 1993 a. 16; 1995 a. 27; 1995 a. 227 s. 426; Stats. 1995 s. 281.59; 1995 a. 452; 1997 a. 27, 237; 1999 a. 9; 1999 a. 150 s. 374, 672; 2001 a. 16; 2003 a. 33; 2005 a. 25; 2007 a. 20; 2009 a. 28; 2011 a. 32, 146, 261; 2013 a. 12, 20.



281.60 Land recycling loan program.

281.60  Land recycling loan program.

281.60(1) (1)  Definitions. In this section:

281.60(1)(a) (a) "Eligible applicant" means a political subdivision, a redevelopment authority created under s. 66.1333 or a housing authority.

281.60(1)(am) (am) "Landfill" has the meaning given in s. 289.01 (20).

281.60(1)(b) (b) "Land recycling loan program" means the program administered under this section with financial management provided under s. 281.59.

281.60(1)(d) (d) "Political subdivision" means a city, village, town or county.

281.60(1)(e) (e) "Site or facility" has the meaning given in s. 292.35 (1) (f).

281.60(2) (2) General. The department and the department of administration may administer a program to provide financial assistance to eligible applicants for projects to remedy environmental contamination of sites or facilities at which environmental contamination has affected groundwater or surface water or threatens to affect groundwater or surface water. Eligible costs for a project include costs of demolition that is a necessary part of the remediation. The department and the department of administration may provide financial assistance under this section to an eligible applicant only if the eligible applicant owns the contaminated site or facility or, if the applicant is a political subdivision, if a redevelopment authority or a housing authority owns the contaminated site or facility. The department and the department of administration may not provide financial assistance under this section to remedy environmental contamination at a site or facility that is not a landfill if the eligible applicant caused the environmental contamination.

281.60(2r) (2r) Methods of providing financial assistance. The following methods of providing financial assistance may be used under the land recycling loan program:

281.60(2r)(a) (a) Making loans for projects described in sub. (2).

281.60(2r)(b) (b) Purchasing or refinancing the obligation of an eligible applicant if the obligation was incurred to finance the cost of a project described in sub. (2) and the obligation was initially incurred after May 17, 1988.

281.60(2r)(c) (c) Guaranteeing, or purchasing insurance for, obligations incurred to finance the cost of projects described in sub. (2) if the guarantee or insurance will provide credit market access or reduce interest rates.

281.60(2r)(d) (d) Providing payments to the board of commissioners of public lands to reduce principal or interest payments, or both, on loans made to political subdivisions under subch. II of ch. 24 by the board of commissioners of public lands for projects that are eligible for financial assistance under the land recycling loan program.

281.60(3) (3) Notice of intent to apply.

281.60(3)(a)(a) An eligible applicant shall submit notice of its intent to apply for financial assistance under the land recycling loan program. An eligible applicant shall submit the notice at least 6 months before the beginning of the fiscal year in which it will request to receive funding. The notice shall be in a form prescribed by the department and the department of administration.

281.60(3)(b) (b) The department may waive par. (a) upon the written request of an eligible applicant.

281.60(5) (5) Application. After submitting a notice of intent to apply under sub. (3) (a) or obtaining a waiver under sub. (3) (b), an eligible applicant shall submit an application for land recycling loan program financial assistance to the department. The eligible applicant shall submit the application before the date established by the department. The department shall establish at least 2 application deadlines each year. The application shall be in the form and include the information required by the department and the department of administration. An eligible applicant may not submit more than one application per project per year.

281.60(6) (6) Priority list. The department shall establish a priority list that ranks each land recycling loan program project. The department shall promulgate rules for determining project rankings based on the potential of projects to reduce environmental pollution and threats to human health and, for sites and facilities that are not landfills, the extent to which projects will prevent the development of undeveloped land by making land available for redevelopment after a cleanup is conducted. Before the department establishes the priority list, the department shall consider the recommendations of the department of administration and the Wisconsin Economic Development Corporation.

281.60(7) (7) Approval of application. The department shall approve an application received under sub. (5) after all of the following occur:

281.60(7)(a) (a) The project is ranked on the priority list under sub. (6).

281.60(7)(b) (b) The department determines that the project meets the eligibility requirements under this section.

281.60(7)(c) (c) The department of administration determines that the eligible applicant will meet the requirements of s. 281.59 (9).

281.60(7)(d) (d) The legislature has approved an amount under s. 281.59 (3m) (b) for the biennium.

281.60(8) (8) Funding list; allocation of funding.

281.60(8)(a)(a) The department shall establish a funding list for each fiscal year that ranks projects of eligible applicants that submit approvable applications under sub. (5) in the same order that they appear on the priority list under sub. (6). If sufficient funds are not available to fund all approved applications for financial assistance, the department of administration shall allocate funding to projects that are approved under sub. (7) in the order that they appear on the funding list, except that the department of administration may not allocate more than 40% of the funds allocated in each fiscal year to projects to remedy contamination at landfills.

281.60(8)(b) (b) In allocating subsidy under this subsection, the department of administration shall adhere to the amount approved by the legislature for each biennium under s. 281.58 (3m) (b).

281.60(8m) (8m) Conditions of financial assistance. As a condition of receiving financial assistance under the land recycling loan program, an eligible applicant shall do all of the following:

281.60(8m)(a) (a) Establish a dedicated source of revenue for the repayment of the financial assistance.

281.60(8m)(b) (b) Comply with those provisions of 33 USC 1381 to 1387, this chapter, and the rules and regulations promulgated under those provisions, that the department specifies.

281.60(8m)(c) (c) Allow access to the project by representatives of the department for the purpose of making inspections.

281.60(8p) (8p) Security. Notwithstanding s. 281.59 (9) (b) 1., the department and the department of administration may not require an applicant to use general obligation bonds as security for financial assistance under this section but shall accept other collateral that meets typical underwriting criteria.

281.60(8s) (8s) Limitation on financial assistance. The amount of a payment under sub. (2r) (d) may not exceed the amount of subsidy necessary to reduce the interest rate on the loan from market rate to the interest rate that would have been charged on a loan to the political subdivision under sub. (2r) (a).

281.60(9) (9) Financial assistance commitments. The department and the department of administration may, at the request of an eligible applicant, issue a notice of financial assistance commitment after the eligible applicant's application for land recycling loan program financial assistance has been approved and funding has been allocated under sub. (8) for the eligible applicant's project. The notice of financial assistance commitment shall specify the conditions that the eligible applicant must meet to secure financial assistance and shall include the estimated repayment schedules and other terms of financial assistance.

281.60(10) (10) Deadline for closing. If funding is allocated to a project under sub. (8) for a loan and the loan is not closed within 12 months after the date on which funding is allocated, the department of administration shall release the funding allocated to the project.

281.60(11) (11) Loan interest. The department and the department of administration may not charge interest on a land recycling loan program loan.

281.60(11m) (11m) Service fee. The department and the department of administration shall jointly charge and collect an annual service fee for reviewing and acting upon land recycling loan program applications and servicing financial assistance agreements. For the 1997-99 fiscal biennium, the service fee shall be 0.5% of the loan balance. Fee amounts for later biennia shall be established in the biennial finance plan under s. 281.59 (3) (a) 8. The department and the department of administration shall specify in the biennial finance plan a fee designed to cover the costs of reviewing and acting upon land recycling loan program applications and servicing financial assistance agreements.

281.60(12) (12) Sale of site or facility.

281.60(12)(a)(a) An eligible applicant may not sell a site or facility, or portion of a site or facility, for which the eligible applicant has received a loan under this section, while the loan is outstanding, for less than fair market value.

281.60(12)(b) (b) If an eligible applicant sells a site or facility, or portion of a site or facility, for which the eligible applicant has received a loan under this section, the eligible applicant shall do the following:

281.60(12)(b)1. 1. If the sale proceeds are less than or equal to the remaining loan balance, pay the sale proceeds to the department of administration to repay all or a portion of the loan.

281.60(12)(b)2. 2. If the sale proceeds are greater than the remaining loan balance but less than or equal to the cost of the land plus the cost of the cleanup, pay an amount equal to the remaining loan balance to the department of administration and retain the remainder of the sale proceeds.

281.60(12)(b)3. 3. If the sale proceeds are greater than the cost of the land plus the cost of the cleanup, pay to the department of administration an amount equal to the remaining loan balance plus the lesser of 75% of the amount by which the sale proceeds exceed the cost of the land plus the cost of the cleanup or the amount of subsidy incurred for the project and retain the remainder of the sale proceeds.

281.60(13) (13) Duties of the department. The department shall do all of the following:

281.60(13)(a) (a) Seek approval of the federal environmental protection agency for the use of funds under 33 USC 1381 to 1387 for the land recycling loan program.

281.60(13)(b) (b) Promulgate rules establishing eligibility criteria for applicants and projects under this section.

281.60(13)(c) (c) Promulgate rules that are necessary for the execution of its responsibilities under the land recycling loan program.

281.60(13)(d) (d) Cooperate with the department of administration in administering the land recycling loan program.

281.60(13)(e) (e) Submit a biennial budget request under s. 16.42 for the land recycling loan program.

281.60(13)(f) (f) Have the lead role with the federal environmental protection agency concerning the land recycling loan program.

281.60(13)(g) (g) Have the lead role with eligible applicants in providing land recycling loan program information, and cooperate with the department of administration in providing that information to eligible applicants.

281.60(13)(h) (h) Periodically inspect land recycling loan program projects to determine project compliance with the requirements of this section.

281.60(13)(i) (i) By May 1 of each even-numbered year, prepare and submit to the department of administration a biennial needs list that includes all of the following information:

281.60(13)(i)1. 1. A list of land recycling loan program projects that the department estimates will apply for financial assistance under the land recycling loan program during the next biennium.

281.60(13)(i)2. 2. The estimated cost and estimated construction schedule of each project on the list under subd. 1., and the total of the estimated costs of all projects on the list under subd. 1.

281.60(13)(i)3. 3. The estimated rank of each project on the priority list under sub. (6).

281.60 History History: 1997 a. 27, 237; 1999 a. 9; 2001 a. 16, 30; 2009 a. 28; 2011 a. 32.



281.61 Safe drinking water loan program.

281.61  Safe drinking water loan program.

281.61(1) (1)  Definitions. In this section:

281.61(1)(a) (a) "Local governmental unit" means a city, village, town, county, town sanitary district, public inland lake protection and rehabilitation district, joint local water authority created under s. 66.0823, or municipal water district.

281.61(1)(b) (b) "Market interest rate" has the meaning given in s. 281.59 (1) (b).

281.61(1)(c) (c) "Public water system" means a water system providing piped water to the public for human consumption if the water system has at least 15 service connections or regularly serves an average of at least 25 individuals daily for at least 60 days each year.

281.61(1)(d) (d) "Safe drinking water loan program" means the program administered under this section, with financial management provided under s. 281.59.

281.61(2) (2) General. The department and the department of administration shall administer a program to provide financial assistance to local governmental units for projects for the planning, designing, construction or modification of public water systems, if the projects will facilitate compliance with national primary drinking water regulations under 42 USC 300g-1 or otherwise significantly further the health protection objectives of the Safe Drinking Water Act, 42 USC 300f to 300j-26.

281.61(2g) (2g) Ineligible projects. A local governmental unit is not eligible for financial assistance under this section if the local governmental unit does not have the technical, managerial or financial capacity to ensure compliance with the Safe Drinking Water Act, 42 USC 300f to 300j-26, or the public water system operated by the local governmental unit is in significant noncompliance with any requirement of a primary drinking water regulation or variance under 42 USC 300g-1 unless the financial assistance will ensure compliance with the Safe Drinking Water Act.

281.61(2r) (2r) Methods of providing financial assistance. The following methods of providing financial assistance may be used under the safe drinking water loan program:

281.61(2r)(a) (a) Making loans below the market interest rate for projects described in sub. (2).

281.61(2r)(b) (b) Purchasing or refinancing the obligation of a local governmental unit if the obligation was incurred to finance the cost of a project described in sub. (2) and the obligation was initially incurred after July 1, 1993.

281.61(2r)(c) (c) Guaranteeing, or purchasing insurance for, obligations incurred to finance the cost of projects described in sub. (2) if the guarantee or insurance will provide credit market access or reduce interest rates.

281.61(2r)(d) (d) Providing payments to the board of commissioners of public lands to reduce principal or interest payments, or both, on loans made to local governmental units under subch. II of ch. 24 by the board of commissioners of public lands for projects that are eligible for financial assistance under the safe drinking water loan program.

281.61(2r)(e) (e) Using funds received as federal capitalization grants under 42 USC 300j-12, any other method that is consistent with the federal program for safe drinking water state loan funds under 42 USC 300j-12 or any other federal law providing funding for or otherwise relating to that program.

281.61(3) (3) Notice of intent to apply.

281.61(3)(a)(a) A local governmental unit shall submit notice of its intent to apply for financial assistance under the safe drinking water loan program at least 6 months before the beginning of the fiscal year in which it intends to receive the financial assistance. The notice shall be in a form prescribed by the department and the department of administration.

281.61(3)(c) (c) The department may waive par. (a) upon the written request of a local governmental unit.

281.61(4) (4) Engineering report. A local governmental unit seeking financial assistance for a project under this section shall submit an engineering report, as required by the department by rule.

281.61(5) (5) Application. After the department approves a local governmental unit's engineering report submitted under sub. (4), the local governmental unit shall submit an application for safe drinking water financial assistance to the department. The applicant shall submit the application on or before the June 30 preceding the beginning of the fiscal year in which the applicant wishes to receive the financial assistance, except that if funds are available in a fiscal year after funding has been allocated under sub. (8) for all approved applications submitted before the June 30 preceding that fiscal year, the department of administration may allocate funding for approved applications submitted after June 30. The application shall be in the form and include the information required by the department and the department of administration and shall include plans and specifications that are approvable by the department under this section. An applicant may not submit more than one application per project per year.

281.61(6) (6) Priority list. The department shall establish a priority list that ranks each safe drinking water loan program project. The department shall promulgate rules for determining project rankings that, to the extent possible, give priority to projects that address the most serious risks to human health, that are necessary to ensure compliance with the Safe Drinking Water Act, 42 USC 300f to 300j-26, and that assist local governmental units that are most in need on a per household basis, according to affordability criteria specified in the rules. For the purpose of ranking projects under this subsection, the department shall treat a project to upgrade a public water system to provide continuous disinfection of the water that it distributes as if the public water system were a surface water system that federal law requires to provide continuous disinfection.

281.61(7) (7) Approval of application. The department shall approve an application received under sub. (5) after all of the following occur:

281.61(7)(a) (a) The project is ranked on the priority list under sub. (6).

281.61(7)(b) (b) The department determines that the project meets the eligibility requirements under this section.

281.61(7)(c) (c) The department of administration determines that the local governmental unit will meet the requirements of s. 281.59 (9) (b).

281.61(7)(d) (d) The legislature has approved an amount under s. 281.59 (3s) (b) 1. for the biennium.

281.61(8) (8) Funding list; allocation of funding.

281.61(8)(a)(a) The department shall establish a funding list for each fiscal year that ranks projects of local governmental units that submit approvable applications under sub. (5) in the same order that they appear on the priority list under sub. (6). If sufficient funds are not available to fund all approved applications for financial assistance, the department of administration shall allocate funding to projects that are approved under sub. (7) in the order that they appear on the funding list, except as follows:

281.61(8)(a)1. 1. The department of administration shall allocate to projects for public water systems that regularly serve fewer than 10,000 persons 15% of the available funds in each fiscal year or such lesser amount that fully funds the eligible projects for those public water systems.

281.61(8)(a)2. 2. In any biennium, no local governmental unit may receive more than 25% of the funds that the department of administration projects will be available for that biennium.

281.61(8)(b) (b) In allocating subsidy under this subsection, the department of administration shall adhere to the amount approved by the legislature for each biennium under s. 281.59 (3s) (b).

281.61(8m) (8m) Conditions of financial assistance. As a condition of receiving financial assistance under the safe drinking water loan program, a local governmental unit shall do all of the following:

281.61(8m)(a) (a) Establish a dedicated source of revenue for the repayment of the financial assistance.

281.61(8m)(b) (b) Comply with those provisions of 42 USC 300f to 300j-26 and this chapter and the regulations and rules promulgated under those provisions that the department specifies.

281.61(8m)(c) (c) Develop and adopt a program of water conservation as required by the department.

281.61(8m)(d) (d) Develop and adopt a program of systemwide operation and maintenance of the public water system, including the training of personnel, as required by the department.

281.61(8m)(e) (e) Develop and adopt a user fee system.

281.61(8s) (8s) Limitation on financial assistance. The amount of a payment under sub. (2r) (d) may not exceed the amount of subsidy necessary to reduce the interest rate on the loan from market rate to the interest rate that would have been charged on a loan to the local governmental unit under sub. (2r) (a).

281.61(9) (9) Financial assistance commitments. The department and the department of administration may, at the request of a local governmental unit, issue a notice of financial assistance commitment after the local governmental unit's application for safe drinking water financial assistance has been approved under sub. (7) and funding has been allocated under sub. (8) for the local governmental unit's project. The notice of financial assistance commitment shall specify the conditions that the local governmental unit must meet to secure financial assistance and shall include the estimated repayment schedules and other terms of the financial assistance.

281.61(10) (10) Deadline for closing. If funding is allocated to a project under sub. (8) for a loan and the loan is not closed before June 30 of the year following the year in which funding is allocated, the department of administration shall release the funding allocated to the project.

281.61(11) (11) Loan interest rates.

281.61(11)(a)(a) Except as provided under par. (b), the interest rate on a safe drinking water loan program loan shall be as follows:

281.61(11)(a)1. 1. For a local governmental unit that does not meet financial eligibility criteria established by the department by rule, 55% of market interest rate.

281.61(11)(a)2. 2. For a local governmental unit that meets financial eligibility criteria established by the department by rule, 33% of market interest rate.

281.61(11)(b) (b) The department and the department of administration jointly may request the joint committee on finance to take action under s. 13.101 (11) to modify the percentage of market interest rate under par. (a) 1. or 2.

281.61(12) (12) Duties of the department. The department shall do all of the following:

281.61(12)(a) (a) Promulgate rules establishing eligibility criteria for applicants and projects under this section.

281.61(12)(b) (b) Promulgate rules that are necessary for the execution of its responsibilities under the safe drinking water loan program.

281.61(12)(c) (c) Cooperate with the department of administration in administering the safe drinking water loan program.

281.61(12)(d) (d) By May 1 of each even-numbered year, prepare and submit to the department of administration a biennial needs list that includes all of the following information:

281.61(12)(d)1. 1. A list of drinking water projects that the department estimates will apply for financial assistance under the safe drinking water loan program during the next biennium.

281.61(12)(d)2. 2. The estimated cost and estimated construction schedule of each project on the list, and the total of the estimated costs of all projects on the list.

281.61(12)(d)3. 3. The estimated rank of each project on the priority list under sub. (6).

281.61(12)(e) (e) Submit a biennial budget request under s. 16.42 for the safe drinking water loan program.

281.61(12)(f) (f) Have the lead state role with the federal environmental protection agency concerning the safe drinking water loan program.

281.61(12)(g) (g) Have the lead state role with local governmental units in providing safe drinking water loan program information, and cooperate with the department of administration in providing that information to local governmental units.

281.61(12)(h) (h) Inspect periodically safe drinking water loan program project construction to determine project compliance with construction plans and specifications approved by the department and the requirements of the safe drinking water loan program.

281.61(13) (13) Capitalization grant. The department may enter into an agreement under 42 USC 300j-12 (a), with the federal environmental protection agency to receive a capitalization grant for the safe drinking water loan program.

281.61 History History: 1997 a. 27; 1999 a. 9; 2001 a. 16; 2005 a. 25, 159; 2009 a. 217; 2011 a. 19, 32; 2013 a. 7, 12.



281.62 Other drinking water quality activities.

281.62  Other drinking water quality activities.

281.62(1) (1) In this section:

281.62(1)(a) (a) "Community water system" means a public water system that serves at least 15 service connections used by year-round residents of the area served by the public water system or that regularly serves at least 25 year-round residents.

281.62(1)(b) (b) "Noncommunity water system" means a public water system that is not a community water system.

281.62(1)(c) (c) "Public water system" has the meaning given in s. 281.61 (1) (c).

281.62(2) (2)

281.62(2)(a)(a) With the approval of the department of administration, the department may expend funds from the appropriation accounts under s. 20.320 (2) (s) and (x) for any of the following:

281.62(2)(a)1. 1. Providing a loan to the owner of a community water system or a nonprofit noncommunity water system to acquire land or a conservation easement from a willing seller or grantor to protect the source water of the water system from contamination and to ensure compliance with national primary drinking water regulations under 42 USC 300g-1.

281.62(2)(a)2. 2. Providing a loan to the owner of a community water system to do any of the following:

281.62(2)(a)2.a. a. Implement voluntary source water protection measures in areas delineated as provided in 42 USC 300j-13 in order to facilitate compliance with national primary drinking water regulations under 42 USC 300g-1 or otherwise significantly further the health protection objectives of the Safe Drinking Water Act, 42 USC 300f to 300j-26.

281.62(2)(a)2.b. b. Implement a program for source water quality protection partnerships as provided in 42 USC 300j-14.

281.62(2)(a)3. 3. Assisting the owner of a public water system to develop the technical, managerial and financial capacity to comply with national primary drinking water regulations under 42 USC 300g-1.

281.62(2)(a)4. 4. Delineating or assessing source water protection areas as provided under 42 USC 300j-13.

281.62(2)(a)5. 5. Protecting wellhead areas from contamination as provided in 42 USC 300h-7.

281.62(2)(b) (b) In any fiscal year, the department may not expend under par. (a) more than 15% of the funds provided under 42 USC 300j-12 in that fiscal year. In any fiscal year, the department may not expend under par. (a) 1., 2., 3., 4. or 5. more than 10% of the funds provided under 42 USC 300j-12 in that fiscal year.

281.62(3) (3)

281.62(3)(a)(a) With the approval of the department of administration, the department may expend funds from the appropriation accounts under s. 20.320 (2) (s) and (x) for any of the following:

281.62(3)(a)1. 1. Public water system supervision as provided in 42 USC 300j-2 (a).

281.62(3)(a)2. 2. Technical assistance concerning source water protection.

281.62(3)(a)3. 3. Developing and implementing a capacity development strategy required under 42 USC 300g-9 (c).

281.62(3)(a)4. 4. Operator certification required under 42 USC 300g-8.

281.62(3)(b) (b) In any fiscal year, the department may not expend under par. (a) more than 10% of the funds provided under 42 USC 300j-12 in that fiscal year.

281.62(4) (4) With the approval of the department of administration, the department may expend funds from the appropriation accounts under s. 20.320 (2) (s) and (x) to provide technical assistance to public water systems serving 10,000 or fewer persons. In any fiscal year, the department may not expend under this subsection more than 2% of the funds provided under 42 USC 300j-12 in that fiscal year.

281.62 History History: 1997 a. 27.



281.625 Drinking water loan guarantee program.

281.625  Drinking water loan guarantee program.

281.625(1)(1) In this section:

281.625(1)(a) (a) "Community water system" means a public water system that serves at least 15 service connections used by year-round residents or that regularly serves at least 25 year-round residents.

281.625(1)(b) (b) "Local governmental unit" has the meaning given in s. 281.61 (1) (a), except that the term does not include a joint local water authority created under s. 66.0823.

281.625(1)(c) (c) "Noncommunity water system" means a public water system that is not a community water system.

281.625(1)(d) (d) "Public water system" has the meaning given in s. 281.61 (1) (c).

281.625(2) (2) The department, in consultation with the department of administration, shall promulgate rules for determining whether a loan is an eligible loan under s. 234.86 (3) for a loan guarantee under s. 234.86. The rules shall be consistent with 42 USC 300j-12.

281.625(3) (3) The department shall determine whether a loan to the owner of a community water system or the nonprofit owner of a noncommunity water system is an eligible loan under s. 234.86 (3) for the purposes of the loan guarantee program under s. 234.86.

281.625(4) (4) With the approval of the department of administration, the department of natural resources may transfer funds from the appropriation accounts under s. 20.320 (2) (s) and (x) to the Wisconsin drinking water reserve fund under s. 234.933 to guarantee loans under s. 234.86.

281.625(5) (5) The department may contract with the Wisconsin Housing and Economic Development Authority for the administration of the program under this section and s. 234.86.

281.625 History History: 1997 a. 27; 2013 a. 12.



281.63 Financial assistance program; combined sewer overflow abatement.

281.63  Financial assistance program; combined sewer overflow abatement.

281.63(1) (1)  Legislative findings. The legislature finds that state financial assistance for the elimination of combined sewer overflow to the waters of the state is a public purpose and a proper function of state government.

281.63(2) (2) Definitions. As used in this section:

281.63(2)(a) (a) "Combined sewer" means a sewer intended to serve as a sanitary sewer and a storm sewer or as an industrial sewer and a storm sewer.

281.63(2)(b) (b) "Combined sewer overflow" means a discharge of a combination of storm and sanitary wastewater or storm and industrial wastewater directly or indirectly to the waters of the state when the volume of wastewater flow exceeds the transport, storage or treatment capacity of a combined sewer system.

281.63(2)(c) (c) "Facilities plan" means that plan or study which demonstrates the need for the proposed sewerage system or sewerage system component and which demonstrates through a systematic evaluation of alternatives that the selected alternative is the most cost-effective means of correcting combined sewer overflows.

281.63(2)(d) (d) "Federal act" means the federal water pollution control act, as amended, 33 USC 1251 to 1376.

281.63(3) (3) Administration. The department shall administer the combined sewer overflow abatement financial assistance program. The department shall promulgate rules necessary for the proper execution of this program.

281.63(4) (4) Eligibility.

281.63(4)(a)(a) Eligible municipalities. Only a municipality with a sewerage system which is violating ch. 283 or title III of the federal act because of combined sewer overflow is eligible to receive financial assistance under the combined sewer overflow abatement financial assistance program.

281.63(4)(b) (b) Eligible projects. Only a project for construction necessary to abate combined sewer overflows identified in department-approved facilities plans as cost-effective and reasonably necessary for water quality improvements is eligible for financial assistance under the combined sewer overflow abatement financial assistance program, except that the department need not determine the cost-effectiveness of projects performed under a contract awarded under s. 200.49.

281.63(4)(c) (c) Facility planning; engineering design. Only a municipality which has completed facility planning and engineering design requirements for a combined sewer overflow abatement project is eligible to receive financial assistance under the combined sewer overflow abatement financial assistance program.

281.63(5) (5) Application. A municipality which seeks financial assistance under the combined sewer overflow abatement financial assistance program shall submit an application to the department. The application shall be in the form and include the information the department prescribes by rule. The department shall review all applications for financial assistance under this program. The department shall determine those applications which meet the eligibility requirements of this section.

281.63(6) (6) Priority. Each municipality shall notify the department of its intent to apply for financial assistance under the combined sewer overflow abatement financial assistance program. For those municipalities that notify the department of their intention to apply for financial assistance under this program by December 31, the department shall establish annually a priority list which ranks these projects in the same order as they appear on the list prepared under s. 281.57 (6) (a).

281.63(7) (7) Payment. Upon the completion by the municipality of all application requirements, the department may enter into an agreement with the municipality for a grant of up to 50% of the eligible construction costs of a combined sewer overflow abatement project if the municipality can begin construction within 3 months after the department is ready to allocate funds.

281.63(8) (8) Advance commitments for reimbursement of engineering design costs. The department may make an advance commitment to a municipality for the reimbursement of engineering design costs from funds appropriated under s. 20.866 (2) (to) subject to all of the following requirements:

281.63(8)(a) (a) The advance commitment shall include a provision making the reimbursement of engineering design costs conditional on the award of a construction grant.

281.63(8)(b) (b) The advance commitment may be made only for engineering design activities commenced after the department makes the advance commitment.

281.63(8)(c) (c) The advance commitment may be made only if the municipality has completed all facility planning requirements.

281.63(8)(d) (d) The advance commitment may be made only for engineering design costs related to a project that is eligible for assistance under sub. (4).

281.63(8)(e) (e) The advance commitment shall be subject to a priority determination system consistent with sub. (6).

281.63 History History: 1981 c. 20, 317; 1983 a. 27; 1985 a. 29; 1995 a. 227 s. 427; Stats. 1995 s. 281.63; 1999 a. 150 s. 672.



281.65 Financial assistance; nonpoint source water pollution abatement.

281.65  Financial assistance; nonpoint source water pollution abatement.

281.65(1)(1) The purposes of the nonpoint source pollution abatement financial assistance program under this section are to:

281.65(1)(a) (a) Provide the necessary administrative framework and financial assistance for the implementation of measures to meet nonpoint source water pollution abatement needs identified in areawide water quality management plans.

281.65(1)(b) (b) Provide coordination with all elements of the state's water quality program in order to ensure that all activities and limited resources are optimally allocated in the achievement of this state's water quality goals.

281.65(1)(c) (c) Provide technical and financial assistance for the application of necessary nonpoint source water pollution abatement measures.

281.65(1)(d) (d) Focus limited technical and financial resources in critical geographic locations where nonpoint source related water quality problems and threats are the most severe and control is most feasible.

281.65(1)(e) (e) Provide for program evaluation, subsequent modifications and recommendations.

281.65(2) (2) In this section:

281.65(2)(a) (a) "Best management practices" means practices, techniques or measures, except for dredging, identified in areawide water quality management plans, which are determined to be effective means of preventing or reducing pollutants generated from nonpoint sources, or from the sediments of inland lakes polluted by nonpoint sources, to a level compatible with water quality objectives established under this section and which do not have an adverse impact on fish and wildlife habitat. The practices, techniques or measures include land acquisition, storm sewer rerouting and the removal of structures necessary to install structural urban best management practices, facilities for the handling and treatment of milkhouse wastewater, repair of fences built using grants under this section and measures to prevent or reduce pollutants generated from mine tailings disposal sites for which the department has not approved a plan of operation under s. 289.30 or s. 295.51.

281.65(2)(am) (am) "Governmental unit" means any governmental unit including, but not limited to, a county, city, village, town, metropolitan sewerage district created under ss. 200.01 to 200.15 or 200.21 to 200.65, town sanitary district, public inland lake protection and rehabilitation district, regional planning commission or drainage district operating under ch. 89, 1961 stats., or ch. 88. "Governmental unit" does not include the state or any state agency.

281.65(2)(b) (b) "Nonpoint source" means a land management activity which contributes to runoff, seepage or percolation which adversely affects or threatens the quality of waters of this state and which is not a point source as defined under s. 283.01 (12).

281.65(2)(be) (be) "Priority lake" means any lake or group of lakes that are identified under sub. (3) (am).

281.65(2)(bs) (bs) "Priority lake area" means a priority lake and the area surrounding the priority lake designated by the department for the implementation of the nonpoint source pollution abatement project for the priority lake.

281.65(2)(c) (c) "Priority watershed" means any watershed that is identified under sub. (3) (am) or (4) (cm) or (co).

281.65(2)(d) (d) "Structural urban best management practices" means detention basins, wet basins, infiltration basins and trenches and wetland basins.

281.65(3) (3) The land and water conservation board shall do all of the following:

281.65(3)(a) (a) Review the lists submitted under sub. (4) (c) and (cd) and reports submitted under sub. (4) (c) and (cg).

281.65(3)(am) (am) Identify priority watersheds and priority lakes as provided in sub. (3m).

281.65(3)(ap) (ap) Review and approve priority lake and priority watershed plans prepared under sub. (5m) and modifications to those plans prepared under sub. (5s). The board may exempt minor plan modifications from the requirement of board approval.

281.65(3)(at) (at) Review rules drafted under this section and make recommendations regarding the rules before final approval of the rules by the natural resources board.

281.65(3)(b) (b) Before September 1 of each even-numbered year, submit to the governor and the department a report that includes all of the following:

281.65(3)(b)1. 1. Recommendations for the amount to be appropriated for the program under this section for the following fiscal biennium.

281.65(3)(b)5. 5. Any changes that the board determines would improve the efficiency or effectiveness of the program under this section.

281.65(3)(bm) (bm) Whenever the board determines necessary, submit to the governor and the department recommendations concerning changes to the amounts appropriated for the program under this section or recommendations concerning any changes that would improve the efficiency or effectiveness of the program under this section.

281.65(3)(c) (c) Assist counties and the department to resolve concerns about the program under this section.

281.65(3)(d) (d) Establish priorities for the allocation of funds in the event that program needs exceed available funding in any fiscal biennium.

281.65(3)(e) (e) After reviewing a plan submitted under sub. (4) (k), request the building commission to authorize public debt to be contracted in the amount that the board determines to be necessary for the purposes of the program under this section.

281.65(3)(f) (f) Require the department and the department of agriculture, trade and consumer protection to conduct or contract for another person to conduct any evaluation or audit of the program under this section and of individual priority watershed or priority lake projects that the board determines is necessary.

281.65(3m) (3m)

281.65(3m)(a)(a)

281.65(3m)(a)1.1. No later than July 1, 1998, the board shall identify priority watersheds based on the list submitted under sub. (4) (c) and recommendations by the department and the department of agriculture, trade and consumer protection without regard to any priority watershed designations made before the board acts under this subdivision, except for priority watershed designations under sub. (4) (cm) or (co). The department and the department of agriculture, trade and consumer protection shall limit the number of watersheds that they recommend to the board to the number that they determine will enable the department to comply with sub. (4) (g) 9., assuming that the level of funding for the program under this section remains the same as on October 14, 1997.

281.65(3m)(a)2. 2. If a watershed is designated as a priority watershed before the board acts under subd. 1. and the board does not identify the watershed as a priority watershed under subd. 1., the board shall terminate the watershed's designation as a priority watershed. This subdivision does not apply to priority watershed designations made under sub. (4) (cm) or (co).

281.65(3m)(b) (b)

281.65(3m)(b)1.1. No later than July 1, 1998, the board shall identify priority lakes based on the list submitted under sub. (4) (cd) and recommendations by the department and the department of agriculture, trade and consumer protection without regard to any priority lake designations made before the board acts under this subdivision.

281.65(3m)(b)2. 2. If a lake is designated as a priority lake before the board acts under subd. 1. and the board does not identify the lake as a priority lake under subd. 1., the board shall terminate the lake's designation as a priority lake.

281.65(3m)(c) (c) If the board terminates a priority watershed or priority lake designation under this subsection, the board shall direct the department to eliminate funding for the project in the former priority watershed or priority lake area.

281.65(3m)(d) (d)

281.65(3m)(d)1.1. If a watershed is designated as a priority watershed before the board acts under par. (a) 1. and the board identifies the watershed as a priority watershed under par. (a) 1., the board shall direct the department to continue funding for the project in the priority watershed.

281.65(3m)(d)2. 2. If a lake is designated as a priority lake before the board acts under par. (b) 1. and the board identifies the lake as a priority lake under par. (b) 1., the board shall direct the department to continue funding for the project in the priority lake area.

281.65(4) (4) The department shall:

281.65(4)(a) (a) Administer the nonpoint source water pollution program under this section.

281.65(4)(am) (am) Be responsible for the integration of the nonpoint source water pollution abatement program into the state's overall water quality management program.

281.65(4)(ar) (ar) Serve as the designated state agency with the federal environmental protection agency on all aspects related to the nonpoint source program management requirements of P.L. 100-4, including the development and submittal of the nonpoint source assessment report and management program required under P.L. 100-4, section 316 and preparation of the annual grant application for federal funding from the environmental protection agency to implement that program.

281.65(4)(as) (as) Consult with the department of agriculture, trade and consumer protection in developing any federal grant application under par. (ar). Every application is subject to s. 16.54 and shall include the proposed expenditures of federal nonpoint source water pollution abatement grant moneys and the allocation of such moneys between the department and the department of agriculture, trade and consumer protection.

281.65(4)(b) (b) Identify through the areawide water quality management plans provided for under section 208 of the federal water pollution control act, P.L. 92-500, as amended, the designated local management agencies.

281.65(4)(c) (c) Prepare a list of the watersheds in this state in order of the level of impairment of the waters in each watershed caused by nonpoint source pollution, taking into consideration the location of impaired water bodies that the department has identified to the federal environmental protection agency under 33 USC 1313 (d) (1) (A), and submit the list to the board no later than January 1, 1998.

281.65(4)(cd) (cd) Prepare a list of the lakes in this state in order of the level of impairment of the waters in the lakes caused by nonpoint source pollution, taking into consideration the location of impaired water bodies that the department has identified to the federal environmental protection agency under 33 USC 1313 (d) (1) (A), and submit the list to the board no later than January 1, 1998.

281.65(4)(cg) (cg) Before July 1 of each even-numbered year, submit its recommendations on the matters under sub. (3) (b) 1. and 5. to the land and water conservation board.

281.65(4)(cm) (cm) Identify watershed areas in the Milwaukee River basin as priority watershed areas, notwithstanding par. (c), and identify the best management practices necessary to meet water quality objectives in those watershed areas. For the purposes of this paragraph, the Kinnickinnic River shall be treated as being within a watershed area in the Milwaukee River basin. The department shall appoint an advisory committee which represents appropriate local interests to assist it in the planning and implementation of projects and best management practices in these watershed areas. The advisory committee shall include a member of the county board from each county with any area in the Milwaukee River basin.

281.65(4)(co) (co) Identify the Root River watershed as a priority watershed.

281.65(4)(d) (d) Review and approve the detailed program for implementation prepared by the designated local management agencies identified under par. (b).

281.65(4)(dm) (dm) Establish water quality objectives for each water basin and for each priority watershed and priority lake and identify the best management practices to achieve the water quality objectives.

281.65(4)(dr) (dr) Appoint a committee for each priority watershed and priority lake, to advise the department, the department of agriculture, trade and consumer protection and the counties, cities and villages concerning all aspects of the nonpoint source pollution abatement financial assistance program. Each committee shall include at least 2 farmers as members if the priority watershed or priority lake area includes property in agricultural use. Each committee shall include at least 2 representatives of a public inland lake protection and rehabilitation district that is within the priority watershed or priority lake area or, if one does not exist, of riparian property owners. Each committee for a priority watershed or priority lake area with any area in the Milwaukee River basin shall include a member of the county board from each county with any area in that priority watershed or priority lake area.

281.65(4)(e) (e) Promulgate rules, in consultation with the department of agriculture, trade and consumer protection, as are necessary for the proper execution and administration of the program under this section. Before promulgating rules under this paragraph, the department shall submit the rules to the land and water conservation board for review under sub. (3) (at). The rules shall include standards and specifications concerning best management practices which are required for eligibility for cost-sharing grants under this section. The standards and specifications shall be consistent with the performance standards, prohibitions, conservation practices and technical standards under s. 281.16. The department may waive the standards and specifications in exceptional cases. The rules shall specify which best management practices are cost-effective best management practices. Only persons involved in the administration of the program under this section, persons who are grant recipients or applicants and persons who receive notices of intent to issue orders under s. 281.20 (1) (b) are subject to the rules promulgated under this paragraph. Any rule promulgated under this paragraph which relates or pertains to agricultural practices relating to animal waste handling and treatment is subject to s. 13.565.

281.65(4)(em) (em) In identifying best management practices under pars. (dm) and (g) 4., identify cost-effective best management practices, as specified under par. (e), except in situations in which the use of a cost-effective best management practice will not contribute to water quality improvement or will cause a water body to continue to be impaired as identified to the federal environmental protection agency under 33 USC 1313 (d) (1) (A).

281.65(4)(f) (f) Administer the distribution of grants and aids to governmental units for local administration and implementation of the program under this section. A grant awarded under this section may be used for cost-sharing for management practices and capital improvements, easements, or other activities determined by the department to satisfy the requirements of this section. A grant under this section to a lake district for a priority lake identified under sub. (3m) (b) 1. may be used for plan preparation, technical assistance, educational and training assistance, and ordinance development and administration. A grant may not be used for promotional items, except for promotional items that are used for informational purposes, such as brochures or videos.

281.65(4)(g) (g) In cooperation with the department of agriculture, trade and consumer protection and the appropriate governmental unit, prepare priority watershed and priority lakes plans to implement nonpoint source water pollution abatement projects in priority watersheds and priority lake areas. In preparing the plans, the department shall:

281.65(4)(g)1. 1. Conduct the planning process in a cost-effective and timely manner and scale the planning process in accordance with the scale and nature of the pollution problem addressed in the plan.

281.65(4)(g)2. 2. Promote significant participation from the department of agriculture, trade and consumer protection and other state agencies, governmental units and other persons located in any priority watershed or in any priority lake area that is the subject of the plan.

281.65(4)(g)3. 3. Prepare a water resource assessment, set water quality goals and analyze alternative management practices for the area which is the subject of the plan.

281.65(4)(g)4. 4. In cooperation with the department of agriculture, trade and consumer protection, incorporate the appropriate best management practices into the plan.

281.65(4)(g)5. 5. Determine whether any county, city, village or town within the area which is the subject of the plan, as a condition of a grant under this section, should be required to develop a construction site erosion control ordinance under s. 59.693, 60.627, 61.354 or 62.234 or a manure storage ordinance under s. 92.16 in order to meet the water quality goals established in the plan.

281.65(4)(g)6. 6. Determine the specific plan components to be prepared by any appropriate governmental units in the watershed or in the area of the project affecting the priority lake, after determining the technical, financial and staffing capability of that governmental unit.

281.65(4)(g)7. 7. Prepare a project funding list.

281.65(4)(g)8. 8. Establish an implementation plan for each priority watershed and priority lake, including all of the following:

281.65(4)(g)8.a. a. A list of the best management practices identified under par. (dm) that are most critically needed to achieve water quality objectives in the priority watershed or priority lake.

281.65(4)(g)8.am. am. Designation as critical sites those sites that are significant sources of nonpoint source pollution upon which best management practices must be implemented in order to obtain a reasonable likelihood that the water quality objectives established under par. (dm) can be achieved.

281.65(4)(g)8.b. b. A procedure for establishing implementation priorities to meet the needs identified in subd. 8. a. with the highest priority given to significant sources of nonpoint pollution that substantially inhibit the achievement of water quality objectives.

281.65(4)(g)8.c. c. Consultation with the committee appointed under par. (dr) concerning the implementation plan.

281.65(4)(g)8.d. d. A requirement to review the implementation plan periodically and to modify the implementation plan to reflect the agreements entered into by landowners and operators to implement best management practices.

281.65(4)(g)8.e. e. Provisions for public notice and education concerning the implementation plan in the period during which grants are available to governmental units and landowners and operators, in order to achieve the greatest level of voluntary participation.

281.65(4)(g)9. 9. Complete the planning process in all priority watersheds by December 31, 2015.

281.65(4)(h) (h) Designate a governmental unit to perform the inventory required under sub. (4m) (a).

281.65(4)(i) (i) Cooperate with the department of agriculture, trade and consumer protection under s. 92.14 (6).

281.65(4)(k) (k) Before public debt is contracted for projects under this section, prepare a plan for the expenditure of the proceeds of that debt and submit the plan to the land and water conservation board.

281.65(4)(L) (L) Before September 1 of each year, in consultation with the department of agriculture, trade and consumer protection, submit a budget report to the board that includes anticipated expenditures for projects under this section during the next year, criteria for ending projects under this section and, if anticipated expenditures exceed anticipated funding, a plan for reducing expenditures.

281.65(4)(o) (o) Annually, in cooperation with the department of agriculture, trade and consumer protection, submit a report on the progress of the program under this section to the land and water conservation board.

281.65(4)(p) (p) Jointly with the department of agriculture, trade and consumer protection, prepare the plan required under s. 92.14 (13). The department shall review and approve or disapprove the plan and shall notify the land and water conservation board of its final action on the plan. The department shall implement any part of the plan for which the plan gives it responsibility.

281.65(4)(pm) (pm) Jointly with the department of agriculture, trade and consumer protection, develop the forms required and implement the process under s. 92.14 (14).

281.65(4)(q) (q) Include the report submitted under sub. (3) (b), along with a request for all resources and any changes necessary to implement each recommendation in the report, in the information that it submits to the department of administration under s. 16.42 for the program under this section.

281.65(4)(s) (s) Provide staff services to the land and water conservation board.

281.65(4c) (4c)

281.65(4c)(a)(a) A governmental unit may request funding under this subsection for a project that is in a priority watershed or priority lake area or a project that is not in a priority watershed or a priority lake area by submitting an application to the department. An application shall be submitted before July 15 to be considered for initial funding in the following year.

281.65(4c)(ae) (ae) The department shall administer this subsection in a manner that promotes the accelerated implementation of nonpoint source water pollution control that cannot be conducted with funding under s. 92.14 in target areas described in par. (am) 1. that are of the highest priority.

281.65(4c)(am) (am) The department may select a project for funding under this subsection only if all of the following apply:

281.65(4c)(am)1. 1. The project will implement nonpoint source pollution control in an area that is a target area based on any of the following:

281.65(4c)(am)1.a. a. The need for compliance with performance standards established by the department under s. 281.16 (2) and (3).

281.65(4c)(am)1.b. b. The existence of impaired water bodies that the department has identified to the federal environmental protection agency under 33 USC 1313 (d) (1) (A).

281.65(4c)(am)1.c. c. The existence of outstanding or exceptional resource waters, as designated by the department under s. 281.15.

281.65(4c)(am)1.d. d. The existence of threats to public health.

281.65(4c)(am)1.e. e. The existence of an animal feeding operation that has received a notice of discharge under ch. 283 or a notice of intent to issue a notice of discharge.

281.65(4c)(am)1.f. f. Other water quality concerns of national or statewide importance.

281.65(4c)(am)2. 2. The department, in consultation with the department of agriculture, trade and consumer protection, determines that funding provided under s. 92.14 is insufficient to fund the project.

281.65(4c)(am)3. 3. The project is consistent with priorities identified by the department on a watershed or other geographic basis.

281.65(4c)(am)4. 4. The project is consistent with approved land and water resource management plans under s. 92.10.

281.65(4c)(am)5. 5. The application for the project specifies the watershed, subwatershed or specific site that will be served by the project.

281.65(4c)(b) (b) The department shall use the system under par. (d) to determine the score of each project for which it receives an application under par. (a) and shall inform the land and water conservation board of the scores no later than September 1 of each year.

281.65(4c)(c) (c) After determining project scores under par. (b), the department shall notify the land and water conservation board of the projects that the department proposes to select for funding in the following year. The board shall review the proposal and make recommendations to the department. Before November 1 of each year, the department shall select projects for funding under this subsection in the following year. To the extent practicable, within the requirements of this section, the department shall select projects so that projects are distributed evenly around this state.

281.65(4c)(d) (d) The department shall adopt a scoring system for ranking nonpoint source water pollution abatement projects for which applications are submitted under par. (a). The criteria on which the scoring system is based shall include all of the following:

281.65(4c)(d)1. 1. The extent to which the application proposes to use the cost-effective and appropriate best management practices to achieve water quality goals.

281.65(4c)(d)2. 2. The existence in the project area of an impaired water body that the department has identified to the federal environmental protection agency under 33 USC 1313 (d) (1) (A).

281.65(4c)(d)3. 3. The extent to which the project will result in the attainment of established water quality objectives.

281.65(4c)(d)4. 4. The local interest in and commitment to the project.

281.65(4c)(d)5. 5. The inclusion of a strategy to evaluate the progress toward reaching project goals, including the monitoring of water quality improvements resulting from project activities.

281.65(4c)(d)6. 6. The extent to which the application proposes to use available federal funding.

281.65(4c)(d)7. 7. The extent to which the project is necessary to enable the city of Racine to control storm water discharges as required under 33 USC 1342 (p).

281.65(4c)(f) (f) A project funded under this subsection may be conducted over a period of one to 3 years, except that the department may approve an extension for one year.

281.65(4e) (4e)

281.65(4e)(a)(a) A governmental unit may request funding under this subsection for a project to implement best management practices for animal waste management at an animal feeding operation for which the department has issued a notice of discharge under ch. 283 or a notice of intent to issue a notice of discharge.

281.65(4e)(b) (b) The department may grant a request under par. (a) if it determines that providing funding under this subsection is necessary to protect the waters of the state.

281.65(4e)(bm) (bm) The department may provide a cost-sharing grant under this subsection directly to a landowner, or to an operator of an animal feeding operation, for a project to implement best management practices for animal waste management at an animal feeding operation for which the department has issued a notice of discharge under ch. 283 or a notice of intent to issue a notice of discharge if the department determines that providing funding under this subsection is necessary to protect the waters of the state.

281.65(4e)(c) (c) Subsection (8) (d) does not apply to a grant under this subsection.

281.65(4g) (4g) The department may contract with any person from the appropriation account under s. 20.370 (4) (at) for services to administer or implement this section, including information and education and training services. The department shall allocate $500,000 in each fiscal year from the appropriation account under s. 20.370 (4) (at) for contracts for educational and technical assistance related to the program under this section provided by the University of Wisconsin-Extension.

281.65(4m) (4m)

281.65(4m)(a)(a) Any governmental unit or regional planning commission designated by the department under sub. (4) (h) shall prepare an inventory of nonpoint source water pollution in the watershed which is the subject of the plan under sub. (4) (g) and submit the inventory to the department for incorporation into the plan.

281.65(4m)(b) (b) Every plan prepared for an area under sub. (4) (g) shall include all of the following:

281.65(4m)(b)1. 1. The inventory for that area prepared under par. (a).

281.65(4m)(b)2. 2. A water resource assessment of that area.

281.65(4m)(b)3. 3. The identification of critical surface water and groundwater protection management areas within that area and the agricultural and nonagricultural best management practices to be applied to that area.

281.65(4m)(b)4. 4. A plan implementation schedule developed in cooperation with the appropriate governmental unit or designated local management agency identified under sub. (4) (b).

281.65(4m)(b)5. 5. A grant disbursement and project management schedule.

281.65(4m)(b)6. 6. An integrated resource management strategy to protect or enhance fish and wildlife habitat, aesthetics and other natural resources.

281.65(4m)(b)7. 7. A comprehensive management strategy to manage agricultural and nonagricultural nonpoint source water pollution affecting surface water or groundwater, including animal waste, fertilizer, pesticides, storm water, construction site erosion and other nonpoint sources of water pollution.

281.65(4m)(c) (c) The department shall submit a copy of any plan it completes under this subsection to any county located in or containing any watershed which is a subject of the plan and to the department of agriculture, trade and consumer protection. The department of agriculture, trade and consumer protection shall review the plan and notify the department of natural resources of its comments on the plan. A county receiving a plan under this subsection shall review the plan, approve or disapprove the plan and notify the department of natural resources of its action on the plan.

281.65(4m)(d) (d) After the department considers the comments of the department of agriculture, trade and consumer protection on a plan under par. (c) and receives approval of the plan by every county to which it was sent and by the land and water conservation board, the department shall designate the plan to be an element of the appropriate areawide water quality management plan under P.L. 92-500, section 208.

281.65(5) (5) The department of agriculture, trade and consumer protection shall:

281.65(5)(b) (b) Prepare sections of the priority watershed or priority lake plan relating to farm-specific implementation schedules, requirements under s. 281.16 (3), animal waste management and selection of agriculturally related best management practices and submit those sections to the department for inclusion under sub. (4m) (b). The best management practices shall be cost-effective best management practices, as specified under sub. (4) (e), except in situations in which the use of a cost-effective best management practice will not contribute to water quality improvement or will cause a water body to continue to be impaired as identified to the federal environmental protection agency under 33 USC 1313 (d) (1) (A).

281.65(5)(d) (d) Develop a grant disbursement and project management schedule for agriculturally related best management practices to be included in a plan established under sub. (4) (g) and identify recommendations for implementing activities or projects under ss. 92.10 and 281.16 (3).

281.65(5)(e) (e) Identify areas within a priority watershed or priority lake area that are subject to activities required under s. 281.16 (3).

281.65(5)(f) (f) Provide implementation assistance as identified and approved in the priority watershed or priority lake plan under sub. (4) (g).

281.65(5m) (5m) Upon completion of plans by the department under sub. (4) (g), the governmental unit or regional planning commission under sub. (4m) and the department of agriculture, trade and consumer protection under sub. (5), and upon receiving the approval of the land and water conservation board, the department shall prepare and approve the final plan for a priority watershed or priority lake.

281.65(5q) (5q)

281.65(5q)(a)(a) Notwithstanding sub. (5s), neither the department nor the land and water conservation board may extend funding under this section for a priority watershed or priority lake project beyond the funding termination date that was in effect for the priority watershed or priority lake project on January 1, 2001, except as provided in par. (b).

281.65(5q)(b) (b) The department may authorize funding to be provided to a landowner under a priority watershed or priority lake project for up to one year after the funding termination date under par. (a) for that project if the department determines that a delay in implementation of best management practices by the landowner was caused by conditions beyond the control of the landowner.

281.65(5s) (5s) The department may make modifications, including designating additional sites as critical sites, in a priority watershed or priority lake plan with the approval of every county to which the department sent the original plan under sub. (4m) (c) and of the land and water conservation board. If the owner or operator of a site prevails in a final review under sub. (7) or the site is not designated as a critical site in the original plan under sub. (5m) and the pollution is from an agricultural source and is not caused by animal waste, the department may not make a modification designating the site as a critical site unless the designation is based on a substantial increase in pollution from the site, on information about pollution from the site that was not available when the plan was prepared or on a substantial change to the criteria for designating a site as a critical site. This subsection applies to a priority watershed or priority lake plan completed before, on or after August 12, 1993.

281.65(5w) (5w) After the land and water conservation board approves a priority watershed or priority lake plan or a modification to such a plan that designates a site to be a critical site, the department shall notify the owner or operator of that site of the designation and of the provisions in sub. (7) and either s. 281.20 or, if the pollution is caused primarily by animal waste, ss. NR 243.21 to 243.26, Wis. adm. code.

281.65(5y) (5y) If the owner or operator of a critical site installs and maintains best management practices as provided under the priority watershed or priority lake plan, the site is no longer a critical site. The owner or operator may discontinue maintenance of a best management practice for a period during which the owner or operator changes the use of the site if the best management practice is not needed for the changed use.

281.65(6) (6) The appropriate governmental unit is responsible for local administration and implementation of priority watershed and priority lakes projects and shall:

281.65(6)(a) (a) Be responsible for coordination and implementation of activities necessary to achieve water quality objectives including the development of a detailed program for implementation.

281.65(6)(b) (b) Utilize, whenever possible, existing staff or contract with existing governmental agencies to utilize that agency's existing staff to provide various field, administrative, planning and other services.

281.65(6)(d) (d) Participate in the plan preparation under contract with the department. The department shall determine the specific plan components which will be prepared depending upon the technical, financial and staffing capability of the appropriate governmental unit.

281.65(7) (7)

281.65(7)(a)(a)

281.65(7)(a)1.1. The owner or operator of a site designated as a critical site in a priority watershed or priority lake plan under sub. (5m) or in a modification to such a plan under sub. (5s) may request a review of that designation by filing a written request within 60 days after receiving notice under sub. (5w) with the land conservation committee of the county in which the site is located or, if the site is located in more than one county, with the land conservation committee of the county in which the largest portion of the site is located.

281.65(7)(a)2. 2. A county land conservation committee receiving a request under subd. 1. shall provide the owner or operator with a hearing and shall provide reasonable notice of the hearing to the owner or operator, the department and the department of agriculture, trade and consumer protection. The county land conservation committee shall conduct the hearing under this subdivision as an informal hearing. Section 68.11 (2) does not apply to the hearing. The land conservation committee shall hold the hearing in a place convenient to the owner or operator. Within 60 days after the hearing, the department shall, and the department of agriculture, trade and consumer protection may, submit a report and recommendation to the land conservation committee concerning the issues at the hearing. The land conservation committee may affirm or reverse the designation of the site as a critical site.

281.65(7)(b) (b) The owner or operator of a site designated as a critical site in a priority watershed or priority lake plan under sub. (5m) or in a modification to such a plan under sub. (5s) or the department of natural resources may obtain a review of the decision of a county land conservation committee under par. (a) 2. by filing a written request with the land and water conservation board within 60 days after receiving the decision of the county land conservation committee.

281.65(7)(c) (c) The owner or operator of a site designated as a critical site in a priority watershed or priority lake plan under sub. (5m) or in a modification to such a plan under sub. (5s) may request a contested case hearing under ch. 227 to review the decision of the land and water conservation board under par. (b) by filing a written request with the department within 60 days after receiving an adverse decision of the land and water conservation board.

281.65(7m) (7m) The state share of a grant for local administration under this section may not exceed 70% of the cost of the activities for which the grant is provided if the department first provides a grant to fund those activities after June 30, 1998.

281.65(8) (8) Eligibility for cost-sharing grants under this section shall be determined based on the following:

281.65(8)(a) (a) Governmental units and individual landowners or operators are eligible for cost-sharing grants.

281.65(8)(b) (b) Grants may be provided to applicants in priority watershed areas for projects in conformance with approved areawide water quality management plans.

281.65(8)(c) (c) Grants may be provided to applicants in nonpriority watersheds for projects which are in conformance with areawide water quality management plans and which conform to the purposes specified under sub. (1).

281.65(8)(cm) (cm) Grants may be provided to applicants for projects affecting priority lakes if the projects are in conformance with areawide water quality management plans and the purposes specified under sub. (1).

281.65(8)(d) (d) Each cost-sharing grant shall be approved by the designated management agency.

281.65(8)(e) (e) Grants may only be used for implementing best management practices. Grants for implementing best management practices may only be used for implementing cost-effective best management practices specified under sub. (4) (e) unless an applicant demonstrates that the use of a cost-effective best management practice will not contribute to water quality improvement or will cause a water body to continue to be impaired as identified to the federal environmental protection agency under 33 USC 1313 (d) (1) (A).

281.65(8)(f) (f) A cost-sharing grant shall equal the percentage of the cost of implementing the best management practice that is determined by the department in providing a cost-sharing grant under sub. (4e) (a) or by the governmental unit submitting the application under sub. (4c) (a) or (4e) (a) and is approved by the board, except that a cost-sharing grant may not exceed 70% of the cost of implementing the best management practice unless par. (gm) applies.

281.65(8)(gm) (gm) The department in providing a cost-sharing grant under sub. (4e) (a) or a governmental unit submitting the application under sub. (4c) (a) or (4e) (a) may exceed the limit under par. (f) in case of economic hardship, as defined by the department by rule. In providing a grant for a project to achieve compliance with a performance standard or prohibition established under s. 281.16 (3) (a), the department shall provide cost-sharing of 70% of the cost of compliance or 70% to 90% of the cost of compliance in case of economic hardship.

281.65(8)(L) (L) A grant may not be made to an individual whose name appears on the statewide support lien docket under s. 49.854 (2) (b), unless the individual provides to the department a payment agreement that has been approved by the county child support agency under s. 59.53 (5) and that is consistent with rules promulgated under s. 49.858 (2) (a).

281.65(8)(m) (m) The department may recognize the value of a conservation easement created under s. 700.40 (2) and donated to the department, or to any person approved by the department, as constituting all or a portion of the landowner's or operator's share of a cost-sharing grant as determined under par. (f).

281.65(8)(n) (n) The department shall identify by rule the types of cost-shared practices and the minimum grant amounts for cost-sharing grants that require any subsequent owner of the property to maintain the cost-shared practice for the life of the cost-shared practice, as determined by the department.

281.65(8)(o) (o) The department shall provide grants for animal waste storage facilities in amounts not to exceed an amount specified by the department by rule.

281.65(8)(p) (p) The department may provide a cost-sharing grant to replace a structure or facility at a new location, rather than to repair or reconstruct the structure or facility, if the relocation reduces water pollution and replacement is cost-effective compared to repairing or reconstructing the structure or facility.

281.65(8b) (8b) Beginning in 1999, if the department establishes an anticipated cost-share reimbursement amount for a year for a county that receives funding under this section and the county enters into cost-share agreements with landowners or operators that result in reimbursable amounts for the year that exceed the amount established by the department, the county shall provide reimbursement to the landowners or operators in the amount by which the reimbursable amounts exceed the amount established by the department.

281.65(8e) (8e) The department may not require a person who received a cost-sharing grant to repay the cost-sharing grant on the basis of a violation of this section, rules promulgated under this section or the grant agreement, if, at the time of the violation, the person who received the grant no longer owns or operates the land for which the department provided the grant. This subsection applies without regard to whether the person received the grant before, on or after May 16, 1992.

281.65(8m) (8m) If the department determines under sub. (4) (g) 5. that a county, city, village or town should be required to develop a construction site erosion control ordinance under s. 59.693, 60.627, 61.354 or 62.234 or a manure storage ordinance under s. 92.16, that county, city, village or town shall make a commitment to develop and adopt the ordinance as a condition of receiving a grant under this section.

281.65(9) (9) The department may distribute grants and aids to state agencies, including itself, for administration and implementation of the nonpoint source water pollution abatement program on land under state ownership or control for projects affecting priority lakes or in priority watershed areas. The department may distribute grants and aids to itself for the purchase of easements in priority watershed areas.

281.65(11) (11) Notwithstanding subs. (3) (am) and (3m), the South Fork of the Hay River is a priority watershed for the period ending on June 30, 2005. Notwithstanding subs. (2) (a), (4) (dm), (e), (em) and (g) 4., (4m) (b) 3. and (8) (b) and (e), the department, in consultation with the local units of government involved with the priority watershed project, shall establish guidelines for the types of nonpoint source water pollution abatement practices to be eligible for cost-sharing grants in the watershed. Notwithstanding sub. (8) (f), the amount of a cost-sharing grant in the watershed may be based on the amount of pollution reduction achieved rather than on the cost of the practices installed, using guidelines developed by the department, in consultation with the local units of government involved with the priority watershed project. In providing funding under s. 92.14 (3), the department of agriculture, trade and consumer protection shall determine the amount of matching funds required for staff for the priority watershed project as though the funding termination date of June 30, 2005, had been in effect on October 6, 1998. The department and the local governmental staff involved with the priority watershed project shall evaluate the cost effectiveness of the project and the reduction in nonpoint source water pollution associated with the project.

281.65(12) (12) Notwithstanding sub. (8), during fiscal year 2002-03, the department shall make a payment under this section to a landowner who received a notice of discharge under ch. 283, who entered into a cost-share agreement with the department of agriculture, trade and consumer protection for a grant under s. 92.14 (4) (c), 1997 stats., and who complied with the cost-share agreement but who did not receive the grant under s. 92.14 (4) (c), 1997 stats. The department shall make a payment under this subsection in the amount to which the landowner would have been entitled under the cost-share agreement with the department of agriculture, trade and consumer protection. The department may not require a landowner to file an application to receive payment under this subsection.

281.65 History History: 1977 c. 418; 1979 c. 34, 221; 1979 c. 355 s. 241; 1981 c. 20; 1981 c. 346 s. 38; 1983 a. 27; 1983 a. 189 s. 329 (16); 1983 a. 416; 1985 a. 29; 1987 a. 27; 1989 a. 31, 336, 366; 1991 a. 39, 309; 1993 a. 16, 166, 213, 246, 491; 1995 a. 27, 201, 225; 1995 a. 227 s. 428; Stats. 1995 s. 281.65; 1995 a. 404 s. 204; 1997 a. 27, 209, 237; 1999 a. 9; 1999 a. 150 s. 672; 2001 a. 16, 109; 2003 a. 33; 2007 a. 20; 2009 a. 28; 2013 a. 1.



281.66 Urban nonpoint source water pollution abatement and storm water management program.

281.66  Urban nonpoint source water pollution abatement and storm water management program.

281.66(1) (1)  Definitions. In this section:

281.66(1)(a) (a) "Governmental unit" has the meaning given in s. 281.65 (2) (am).

281.66(1)(b) (b) "Nonpoint source" has the meaning given in s. 281.65 (2) (b).

281.66(1)(c) (c) "Population" means population shown by the last federal census or by any subsequent population estimate under s. 16.96.

281.66(1)(d) (d) "Structural urban best management practices" has the meaning given in s. 281.65 (2) (d).

281.66(1)(e) (e) "Urban area" means any of the following:

281.66(1)(e)1. 1. An area with a population of 1,000 or more per square mile.

281.66(1)(e)2. 2. An area in which the land is used for industrial or commercial land uses.

281.66(1)(e)3. 3. An area that is surrounded by an area described in subd. 1. or 2.

281.66(2) (2) Administration. The department shall administer the program under this section in a manner that promotes all of the following:

281.66(2)(a) (a) Management of urban storm water and runoff from existing and developing urban areas to achieve water quality standards, to minimize flooding and to protect groundwater.

281.66(2)(b) (b) Coordination of urban nonpoint source management activities and the municipal storm sewer discharge permit program under s. 283.33.

281.66(2)(c) (c) Implementation of nonpoint source performance standards under s. 281.16 (2).

281.66(3) (3) Eligibility.

281.66(3)(a)(a) The department may provide a cost-sharing grant for a project under this section only if all of the following apply:

281.66(3)(a)1. 1. The project is in an urban area.

281.66(3)(a)2. 2. The governmental unit with jurisdiction over the project area ensures adequate implementation of construction site pollution control, and of storm water management after development, for development and redevelopment of sites of one or more acres.

281.66(3)(a)3. 3. The project is consistent with nonpoint source performance standards under s. 281.16 (2).

281.66(3)(a)4. 4. The project is consistent with priorities identified by the department on a watershed or other geographic basis.

281.66(3)(a)5. 5. The application for the project specifies the watershed, subwatershed or specific site that will be served by the project.

281.66(3)(b) (b) The department may provide financial assistance under this section for a project in a governmental unit either to that governmental unit or to another governmental unit that is required to control storm water discharges under s. 283.33.

281.66(4) (4) Financial assistance.

281.66(4)(a)(a) The department may provide local assistance grants and cost-sharing grants under this section. A local assistance grant may not exceed 70% of eligible costs. A cost-sharing grant may not exceed 50% of eligible costs.

281.66(4)(b) (b) The department may award a local assistance grant for any of the following:

281.66(4)(b)1. 1. Storm water management for urban areas and for areas that are expected to become urban areas within 20 years.

281.66(4)(b)2. 2. Informational and educational activities related to nonpoint source water pollution control, construction site erosion control or storm water management.

281.66(4)(b)3. 3. Development, administration and enforcement of a construction site erosion control or storm water management ordinance.

281.66(4)(b)4. 4. Training of staff concerning nonpoint source water pollution control, construction site erosion control or storm water management.

281.66(4)(b)5. 5. Other activities identified by the department by rule.

281.66(4)(c) (c) The department may award a cost-sharing grant for any of the following types of projects:

281.66(4)(c)1. 1. Structural urban best management practices, including necessary land acquisition, storm sewer rerouting and removal of structures, and associated flood management, except that the department may not award a grant for structural urban best management practices associated with new construction or new development.

281.66(4)(c)2. 2. Stream bank or shoreland stabilization necessary to control pollution.

281.66(4)(c)3. 3. Other nonpoint source water pollution abatement or storm water management practices identified by the department by rule.

281.66(5) (5) Scoring system. The department shall use a scoring system for ranking nonpoint source water pollution abatement and storm water management projects for which applications are submitted under this section. The criteria on which the scoring system is based shall include all of the following:

281.66(5)(a) (a) The extent to which the application proposes to use the cost-effective and appropriate practices to achieve water quality goals.

281.66(5)(b) (b) The existence in the project area of an impaired water body that the department has identified to the federal environmental protection agency under 33 USC 1313 (d) (1) (A).

281.66(5)(c) (c) The extent to which the project will result in the attainment of established water quality objectives.

281.66(5)(d) (d) The local interest in and commitment to the project.

281.66(5)(e) (e) The inclusion of a strategy to evaluate the progress toward reaching project goals, including the monitoring of water quality improvements resulting from project activities.

281.66(5)(f) (f) The extent to which the application proposes to use available federal funding.

281.66(5)(g) (g) The extent to which the project is necessary to enable the city of Racine to control storm water discharges as required under 33 USC 1342 (p).

281.66(6) (6) Grants for campuses. Notwithstanding subs. (3) and (4), the department may distribute a grant to the board of regents of the University of Wisconsin System for practices, techniques or measures to control storm water discharges on a University of Wisconsin System campus that is located in a municipality that is required to obtain a permit under s. 283.33 and that is located in a priority watershed, as defined in s. 281.65 (2) (c), a priority lake area, as defined in s. 281.65 (2) (bs), or an area that is identified as an area of concern by the International Joint Commission, as defined in s. 281.35 (1) (h), under the Great Lakes Water Quality Agreement.

281.66 History History: 1999 a. 9 ss. 2525f, 2525g.



281.665 Municipal flood control and riparian restoration program.

281.665  Municipal flood control and riparian restoration program.

281.665(1)(1)  Definitions. In this section:

281.665(1)(a) (a) "Conservation easement" has the meaning given in s. 700.40 (1) (a).

281.665(1)(b) (b) "Local governmental unit" means a city, village, town or metropolitan sewerage district.

281.665(2) (2) Administration. The department shall administer the program under this section to provide financial assistance to local governmental units for facilities and structures for the collection and transmission of storm water and groundwater, including the purchase of perpetual flowage and conservation easement rights on land within floodways, and for the floodproofing of public and private structures that remain in the 100-year floodplain.

281.665(3) (3) Eligible applicants.

281.665(3)(a)(a) The department may provide a cost-sharing grant for a project that affects 2 or more local governmental units to one of the following:

281.665(3)(a)1. 1. One of the affected local governmental units upon application by all of the affected local governmental units.

281.665(3)(a)2. 2. A local governmental unit that has jurisdiction over the provision of storm water collection facilities for all of the affected local governmental units.

281.665(3)(c) (c) The department may provide a cost-sharing grant for a project that affects one local governmental unit to that local governmental unit.

281.665(4) (4) Financial assistance.

281.665(4)(a)(a) The department may provide local assistance grants and cost-sharing grants under this section. A local assistance grant may not exceed 70% of eligible costs, including planning and design costs. A cost-sharing grant may not exceed 70% of eligible costs for construction and real estate acquisition.

281.665(4)(b) (b) In any fiscal year, the department may not provide to any applicant more than 20% of the funding available under this section in the fiscal year.

281.665(5) (5) Eligibility and scoring criteria.

281.665(5)(a)(a) The department shall promulgate rules specifying eligibility criteria for projects under this section and for determining which eligible projects will receive financial assistance under this section.

281.665(5)(b) (b) The department may not provide a cost-sharing grant for a project under this section if any of the following applies:

281.665(5)(b)1. 1. The project would transfer flooding downstream.

281.665(5)(b)2. 2. The project provides for the channelization of a stream or for lining a natural stream bed with concrete.

281.665(5)(b)3. 3. The project would accelerate upstream runoff.

281.665(5)(c) (c) The department shall include all of the following in the criteria for determining which eligible projects will receive cost-sharing grants under this section:

281.665(5)(c)1. 1. The extent to which a project minimizes harm to existing beneficial functions of water bodies and wetlands.

281.665(5)(c)2. 2. The extent to which a project maintains aquatic and riparian environments.

281.665(5)(c)3. 3. The extent to which a project uses storm water retention and detention structures and natural storage.

281.665(5)(c)4. 4. The extent to which a project provides opportunity for public access to water bodies and to the floodway.

281.665 History History: 1999 a. 9.



281.67 Watershed projects.

281.67  Watershed projects. The department shall assist and advise the department of agriculture, trade and consumer protection regarding watershed projects under 16 USC 1001 to 1008.

281.67 History History: 1981 c. 346; 1995 a. 227 s. 429; Stats. 1995 s. 281.67.



281.68 Lake management planning grants and lake monitoring contracts.

281.68  Lake management planning grants and lake monitoring contracts.

281.68(1) (1)  Definitions. In this section:

281.68(1)(ag) (ag) "Lake" includes a flowage.

281.68(1)(b) (b) "Qualified lake association" means an association that meets the qualifications under sub. (3m) (a).

281.68(1)(c) (c) "Qualified school district" is a school district that meets the qualifications under sub. (3m) (c).

281.68(1m) (1m) Purposes of grants and contracts. The department shall develop and administer a financial assistance program to provide lake management planning grants and to award contracts under sub. (1t) for projects to provide information and education on the use of lakes and natural lake ecosystems and on the quality of water in lakes and the quality of natural lake ecosystems.

281.68(1r) (1r) Uses of grants. Lake management planning grants shall be used to improve water quality assessment and planning and to aid in the selection of activities to do any of the following:

281.68(1r)(a) (a) Prevent pollution from entering into lakes or into natural lake ecosystems.

281.68(1r)(b) (b) Protect or improve the quality of water in lakes or the quality of natural lake ecosystems.

281.68(1t) (1t) Lake monitoring contracts. The department may award contracts to public groups or persons for the creation and support of a statewide lake monitoring network. The contracts may include payments for the costs of all of the following:

281.68(1t)(a) (a) Training, equipment, and supplies necessary for water quality sample collection.

281.68(1t)(b) (b) Handling, shipping, and laboratory analysis of water samples.

281.68(1t)(c) (c) Developing, maintaining, and managing a statewide database system for entering, tracking, evaluating, and reporting water quality results.

281.68(1t)(d) (d) Producing and distributing water quality results and reports.

281.68(2) (2) Amount of grants and contracts.

281.68(2)(a)(a) The department may provide a grant of 67 percent of the cost of a lake management planning project up to a total of $25,000 per grant. In each fiscal year, the total amount of moneys awarded as grants for lake management planning projects may not exceed $50,000 for any one lake.

281.68(2)(b) (b) The total amount of lake monitoring contracts for each fiscal year may not exceed 10 percent of the total amount appropriated under s. 20.370 (6) (ar) and (as).

281.68(3) (3) Rules for grants and contracts.

281.68(3)(a)(a) The department shall promulgate rules for the administration of the lake management planning grant program which shall include all of the following:

281.68(3)(a)1. 1. Eligible recipients to consist of nonprofit conservation organizations, as defined in s. 23.0955 (1), counties, cities, towns, villages, qualified lake associations, town sanitary districts, qualified school districts, public inland lake protection and rehabilitation districts, and other local governmental units, as defined in s. 66.0131 (1) (a), that are established for the purpose of lake management.

281.68(3)(a)2. 2. Eligible activities, which shall include all of the following for lakes and natural lake ecosystems:

281.68(3)(a)2.a. a. Data collection.

281.68(3)(a)2.b. b. Assessments of water quality and of fish and aquatic life and their habitat.

281.68(3)(a)2.c. c. Assessments of the uses of a lake and the uses of the land surrounding the lake.

281.68(3)(a)2.d. d. Nonpoint source pollution evaluation.

281.68(3)(a)2.e. e. Informational or educational programs and materials.

281.68(3)(a)2.f. f. Providing programs and materials that promote the monitoring of private on-site wastewater treatment systems, the reduction in the use of environmentally harmful chemicals, water safety, and the protection of natural lake ecosystems.

281.68(3)(bg) (bg) The department shall promulgate rules for the administration of the lake monitoring contracts program, which shall specify the eligible activities and qualifications for participation in the statewide lake monitoring network. Eligible activities shall include providing technical assistance to public or private entities that apply for, or have received, a grant under s. 23.22 (2) (c).

281.68(3m) (3m) Qualified entities.

281.68(3m)(a)(a) To be a qualified lake association, an association shall do all of the following:

281.68(3m)(a)1. 1. Demonstrate that it is incorporated under ch. 181.

281.68(3m)(a)2. 2. Specify in its articles of incorporation or bylaws that a substantial purpose of its being incorporated is to support the protection or improvement of one or more inland lakes for the benefit of the general public.

281.68(3m)(a)3. 3. Demonstrate that the substantial purpose of its past actions was to support the protection or improvement of one or more inland lakes for the benefit of the general public.

281.68(3m)(a)4. 4. Allow to be a member any individual who for at least one month each year resides on or within one mile of an inland lake for which the association was incorporated.

281.68(3m)(a)5. 5. Allow to be a member any individual who owns real estate on or within one mile of an inland lake for which the association was incorporated.

281.68(3m)(a)6. 6. Not have articles of incorporation or bylaws which limit or deny the right of any member or any class of members to vote as permitted under s. 181.0721 (1).

281.68(3m)(a)7. 7. Demonstrate that it has been in existence for at least one year.

281.68(3m)(a)8. 8. Demonstrate that it has at least 25 members.

281.68(3m)(a)9. 9. Require payment of an annual membership fee as set by the department by rule under par. (b).

281.68(3m)(b) (b) For purposes of par. (a) 9., the department shall set by rule the maximum amount and the minimum amount that may be charged as an annual membership fee.

281.68(3m)(c) (c) To be a qualified school district, the board of the school district shall adopt a resolution to conduct a lake management planning project that will do all of the following:

281.68(3m)(c)1. 1. Provide information or education on the use of lakes or natural lake ecosystems, on the quality of water in lakes, or on the quality of natural lake ecosystems.

281.68(3m)(c)2. 2. Allow another eligible recipient of grants under this section to cooperate with the school district in the project.

281.68(4) (4) Eligibility for lake management planning grants. At the completion of a lake management planning project, upon request of the recipient of a grant under this section, the department may approve recommendations made as a result of the project as eligible activities for a lake management grant under s. 281.69.

281.68 History History: 1989 a. 31; 1989 a. 160 ss. 1, 3, 4; 1989 a. 359; 1991 a. 39, 269; 1995 a. 27; 1995 a. 227 s. 430; Stats. 1995 s. 281.68; 1997 a. 79; 1999 a. 9; 1999 a. 150 s. 672; 1999 a. 185; 2001 a. 16; 2003 a. 275; 2009 a. 28; 2011 a. 32, 146.



281.69 Lake management and classification grants and contracts.

281.69  Lake management and classification grants and contracts.

281.69(1b)(1b)  Definitions. In this section:

281.69(1b)(ag) (ag) "Lake" includes a flowage.

281.69(1b)(bn) (bn) "Nonprofit conservation organization" has the meaning given in s. 23.0955 (1).

281.69(1b)(c) (c) "Qualified lake association" is an association that meets the qualifications under s. 281.68 (3m) (a).

281.69(1b)(d) (d) "Wetland" has the meaning given in s. 23.32 (1).

281.69(1m) (1m) Types of projects. The department shall develop and administer a financial assistance program to provide grants for the following 2 types of projects:

281.69(1m)(a) (a) Lake management projects that will improve or protect the quality of water in lakes or the quality of natural lake ecosystems.

281.69(1m)(b) (b) Lake classification projects that will classify lakes by use and implement protection activities for the lakes based on their classification.

281.69(1r) (1r) Contracts. The department may award contracts for lake classification technical assistance projects to be conducted by nonprofit corporations that will provide educational and technical assistance.

281.69(2) (2) Amounts of grants and contracts.

281.69(2)(a)(a) A grant for a lake management project may be made for up to 75% of the cost of the project but may not provide more than $200,000 per grant.

281.69(2)(b) (b) A grant for a lake classification project may be made for up to 75% of the cost of the project but may not exceed $50,000 per grant.

281.69(2)(c) (c) A contract for a lake classification technical assistance project may not exceed $200,000.

281.69(3) (3) Rules for lake management project grants. The department shall promulgate rules to administer and to determine eligibility for grants for lake management projects. The rules shall include all of the following:

281.69(3)(a) (a) A designation of eligible recipients, which shall include nonprofit conservation organizations, counties, cities, towns, villages, qualified lake associations, town sanitary districts, public inland lake protection and rehabilitation districts, and other local governmental units, as defined in s. 66.0131 (1) (a), that are established for the purpose of lake management.

281.69(3)(b) (b) A designation of eligible activities, which shall include all of the following:

281.69(3)(b)1. 1. The purchase of land or of a conservation easement, as defined in s. 700.40 (1) (a), if the eligible recipient enters into a contract under s. 281.71 and if the purchase will substantially contribute to the protection or improvement of a lake's water quality or its natural ecosystem.

281.69(3)(b)2. 2. The restoration of a wetland if the restoration will protect or improve a lake's water quality or its natural ecosystem.

281.69(3)(b)2m. 2m. The restoration of habitat in a littoral area of a lake or along its shoreline if the restoration will protect or improve the lake's water quality or its natural ecosystem.

281.69(3)(b)3. 3. The development of local regulations or ordinances that will protect or improve a lake's water quality or its natural ecosystem.

281.69(3)(b)4. 4. An activity that is approved by the department and that is needed to implement a recommendation made as a result of a plan to improve or protect the quality of water in a lake or the natural ecosystem of a lake.

281.69(3)(b)5. 5. A wetland enhancement or restoration project under sub. (3m).

281.69(3m) (3m) Grants for wetlands.

281.69(3m)(a)(a) The department shall provide grants of $10,000 each from the appropriation under s. 20.370 (6) (ar) for lake management projects to eligible recipients, other than nonprofit conservation organizations, that have completed a comprehensive land use plan that includes a wetland enhancement or restoration project. The grant shall be used for the implementation of the wetland enhancement or restoration project. The 75% limitation under sub. (2) (a) does not apply to these grants.

281.69(3m)(b) (b) The department shall provide up to 25 grants per fiscal year during fiscal years 2001-02 and 2002-03. The department shall award the grants to eligible recipients who qualify for the grants in the order in which the grant applications are received by the department.

281.69(5) (5) Lake classification project grants.

281.69(5)(a)(a) The department shall promulgate rules to administer and to determine eligibility for grants for lake classification projects.

281.69(5)(b) (b) The rules under par. (a) shall include guidelines to be used for lake classification. The guidelines shall require that certain factors be used in classifying each lake by use. The factors shall include all of the following:

281.69(5)(b)1. 1. The size, depth and shape of the lake.

281.69(5)(b)2. 2. The size of the lake's watershed.

281.69(5)(b)3. 3. The quality of the water in the lake.

281.69(5)(b)4. 4. The potential of the lake to be overused for recreational purposes.

281.69(5)(b)5. 5. The potential for the development of land surrounding the lake.

281.69(5)(b)6. 6. The potential of the lake to suffer from nonpoint source water pollution.

281.69(5)(b)7. 7. The type and size of the fish and wildlife population in and around the lake.

281.69(5)(c) (c) The rules under par. (a) shall designate which classification and protection activities are eligible for lake classification grants.

281.69(5)(d) (d) The department may award lake classification grants only to counties.

281.69(6) (6) Lake classification technical assistance contracts. A nonprofit corporation receiving a lake classification technical assistance contract shall use the money provided under the contract to provide educational and technical assistance to local units of government and lake management organizations that will participate in a lake classification project.

281.69(7) (7) Prohibited activities. The department may not promulgate a rule designating dam maintenance and repair as an eligible activity for grants under this section.

281.69 History History: 1991 a. 39; 1993 a. 343; 1995 a. 27; 1995 a. 227 s. 431; Stats. 1995 s. 281.69; 1997 a. 27; 1999 a. 9; 1999 a. 150 s. 672; 1999 a. 185; 2001 a. 6, 16; 2009 a. 180.



281.695 Aids to municipalities for prevention and abatement of water pollution.

281.695  Aids to municipalities for prevention and abatement of water pollution.

281.695(1) (1) As used in this section "municipality" means any city, town, village, town sanitary district, public inland lake protection and rehabilitation district or metropolitan sewerage district.

281.695(2) (2) Any municipality is authorized to apply for and accept grants or any other aid which the United States Government or any agency thereof has authorized or may hereafter authorize to be given or made to the several states of the United States or to any political subdivisions or agencies thereof within the states for the construction of public improvements, including all necessary action preliminary thereto, the purpose of which is to aid in the prevention or abatement of water pollution.

281.695(3) (3) Any municipality is further authorized to accept contributions and other aid from commercial, industrial and other establishments for the purpose of aiding in the prevention or abatement of water pollution and in furtherance of such purpose to enter into contracts and agreements with such commercial, industrial and other establishments covering the following:

281.695(3)(a) (a) The collection, treatment and disposal of sewage and industrial wastes from commercial, industrial and other establishments;

281.695(3)(b) (b) The use and operation by such municipality of sewage collection, treatment or disposal facilities owned by any such commercial, industrial and other establishment;

281.695(3)(c) (c) The coordination of the sewage collection, treatment or disposal facilities of the municipality with the sewage collection, treatment or disposal facilities of any commercial, industrial and other establishment.

281.695(4) (4) When determined by its governing body to be in the public interest any municipality is authorized to enter into and perform contracts, whether long-term or short-term, with any industrial establishment or establishments providing for sewage or other facilities, including the operation thereof, to abate or reduce the pollution of waters caused in whole or in part by discharges of industrial wastes by the industrial establishment or establishments on such terms as may be reasonable and proper.

281.695(5) (5) Any municipality may participate in the state financial assistance program for soil and water resources protection established under s. 281.55, 281.57 or 281.65 and may enter into agreements with the department of natural resources for that purpose. Any municipality may participate in the clean water fund program under ss. 281.58 and 281.59 and may enter into agreements with the department of administration and the department of natural resources for that purpose. Any county may participate in the state financial assistance program for soil and water resources protection established under s. 92.14 and may enter into agreements with the department of agriculture, trade and consumer protection for that purpose.

281.695(6) (6) Any municipality is authorized to enter into contracts with a nonprofit-sharing corporation for the municipality to design and construct the projects it will sublease from the department of natural resources pursuant to s. 281.55 (6) (b).

281.695(7) (7) The provisions of this section shall not be construed by way of limitation or restriction of the powers otherwise granted municipalities but shall be deemed as an addition to and a complete alternative to such powers.

281.695 History History: 1975 c. 197; 1979 c. 34 s. 2102 (39) (d); 1983 a. 532 s. 36; 1987 a. 27, 197, 399, 403; 1989 a. 56, 366; 1995 a. 227; 1999 a. 150 s. 370; Stats. 1999 s. 281.695.



281.70 River protection grants.

281.70  River protection grants.

281.70(1) (1)  Definition. In this section, "river" includes a stream or a flowage.

281.70(2) (2) Types of projects. The department shall develop and administer a financial assistance program to provide grants for planning projects and management projects.

281.70(3) (3) Amounts of grants.

281.70(3)(a)(a) A grant for a planning project may be made for up to 75% of the cost of the project but may not exceed $10,000 per grant.

281.70(3)(b) (b) A grant for a management project may be made for up to 75% of the cost of the project but may not exceed $50,000 per grant.

281.70(4) (4) Eligible recipients.

281.70(4)(a)(a) All of the following shall be eligible for grants under this section:

281.70(4)(a)1. 1. Local governmental units, as defined in s. 66.0131 (1) (a).

281.70(4)(a)2. 2. River management organizations that meet the qualifications under par. (b).

281.70(4)(a)3. 3. Nonprofit conservation organizations, as defined in s. 23.0955 (1).

281.70(4)(b) (b) The department shall promulgate rules to establish the qualifications that a river management organization must meet to qualify for a grant under this section.

281.70(5) (5) Eligible activities. The department shall promulgate rules to do all of the following:

281.70(5)(a) (a) Designate activities that are eligible for grants for planning projects. Eligible activities under the rules for these grants shall include all of the following:

281.70(5)(a)1. 1. Data collection.

281.70(5)(a)2. 2. Assessments of water quality and of fish and aquatic life and their habitat.

281.70(5)(a)3. 3. Assessments of the uses of a river and the uses of the land surrounding the river.

281.70(5)(a)4. 4. Nonpoint source pollution evaluation.

281.70(5)(a)5. 5. Informational or educational programs and materials as specified in par. (b).

281.70(5)(a)6. 6. Programs and materials to assist persons in forming river management organizations or other groups to protect or improve rivers and natural riverine ecosystems.

281.70(5)(b) (b) For purposes of par. (a) 5., specify informational or educational materials that may be provided on any of the following:

281.70(5)(b)1. 1. Protecting or improving the ways in which rivers are used.

281.70(5)(b)2. 2. Protecting or improving the quality of water in rivers.

281.70(5)(b)3. 3. Protecting or improving the quality of natural riverine ecosystems.

281.70(5)(b)4. 4. Protecting or improving fish populations, aquatic life or fish habitat in rivers.

281.70(5)(c) (c) Designate activities that are eligible for grants for management projects. Eligible activities under the rules for these grants shall include all of the following:

281.70(5)(c)1. 1. The purchase of land or of a conservation easement, as defined in s. 700.40 (1) (a) if the recipient enters into a contract under s. 281.71 and if the purchase will substantially contribute to the protection or improvement of the river's water quality or its natural ecosystem.

281.70(5)(c)2. 2. The restoration of in-stream or shoreline habitat.

281.70(5)(c)3. 3. The development of local regulations or ordinances that will protect or improve the river's water quality or its natural ecosystem.

281.70(5)(c)4. 4. An activity that is approved by the department and that is needed to implement a recommendation made as a result of a plan to protect or improve the river's water quality or its natural ecosystem.

281.70(5)(c)5. 5. Installation of pollution control practices.

281.70(6) (6) Eligibility; types of rivers. The department shall promulgate rules establishing the types of natural riverine ecosystems that are eligible for grants under this section.

281.70(7) (7) Eligibility; other. At the completion of a planning project, upon request of the recipient of the grant for the planning project, the department may approve as eligible activities for a management project grant the recommendations that were made as a result of the project.

281.70 History History: 1999 a. 9; 2001 a. 30.



281.71 Lake management project grants; river protection grants; purchases.

281.71  Lake management project grants; river protection grants; purchases.

281.71(1) (1) In order to receive a grant for a purchase under s. 281.69 (3) (b) 1. or 281.70 (5) (c) 1., the recipient shall enter into a contract with the department that contains all of the following provisions:

281.71(1)(a) (a) Standards for the management of the property to be acquired.

281.71(1)(b) (b) A prohibition against using the property to be acquired as security for any debt unless the department approves the incurring of the debt.

281.71(1)(c) (c) A prohibition against the property being closed to the public unless the department determines it is necessary to protect wild animals, plants or other natural features.

281.71(1)(d) (d) A clause that any subsequent sale or transfer of the property to be acquired is subject to subs. (2) and (3).

281.71(2) (2) The recipient of the grant used for a purchase under s. 281.69 (3) (b) 1. or 281.70 (5) (c) 1. may subsequently sell or transfer the acquired property to a 3rd party other than a creditor of the recipient if all of the following apply:

281.71(2)(a) (a) The department approves the subsequent sale or transfer.

281.71(2)(b) (b) The party to whom the property is sold or transferred enters into a new contract with the department that contains the provisions under sub. (1).

281.71(3) (3) The recipient of the grant used for a purchase under s. 281.69 (3) (b) 1. or 281.70 (5) (c) 1. may subsequently sell or transfer the acquired property to satisfy a debt or other obligation if the department approves the sale or transfer.

281.71(4) (4) If the recipient violates any essential provision of the contract, title to the acquired property shall vest in the state.

281.71(5) (5) The instrument conveying the property to the recipient shall state the interest of the state under sub. (4). The contract entered into under sub. (1) and the instrument of conveyance shall be recorded in the office of the register of deeds of each county in which the property is located.

281.71 History History: 1999 a. 9 s. 2548.



281.72 River protection; contracts with nonprofit organizations.

281.72  River protection; contracts with nonprofit organizations.

281.72(1)(1)  Definition. In this section, "nonprofit conservation organization" means a river management organization that meets the qualifications under s. 281.70 (4) (b) or a nonprofit corporation, a charitable trust or other nonprofit association whose purposes include the protection of rivers and that is described in section 501 (c) (3) of the Internal Revenue Code and is exempt from federal income tax under section 501 (a) of the Internal Revenue Code.

281.72(2) (2) Requirements to receive contracts. The department shall provide contracts to nonstock, nonprofit corporations that are described under section 501 (c) (3) or (4) of the Internal Revenue Code and that are organized in this state. For a nonstock, profit corporation to qualify for a contract, the corporation shall meet all of the following requirements:

281.72(2)(a) (a) The corporation is exempt from taxation under section 501 (a) of the Internal Revenue Code.

281.72(2)(b) (b) The corporation provides support to nonprofit conservation organizations.

281.72(2)(c) (c) The corporation has a board of directors that has a majority of members who are representatives of nonprofit conservation organizations.

281.72(2)(d) (d) The corporation contributes, to be used with the contract, $1 for every $3 it receives under the contract.

281.72(3) (3) Requirements under contracts. A corporation receiving a contract under this subsection shall do all of the following:

281.72(3)(a) (a) Assist in the establishment of nonprofit conservation organizations.

281.72(3)(b) (b) Provide technical assistance to nonprofit conservation organizations.

281.72(3)(c) (c) Conduct conferences on topics for which technical assistance is provided under par. (b).

281.72 History History: 1999 a. 9.



281.73 Wastewater and drinking water grant.

281.73  Wastewater and drinking water grant. The department of natural resources shall provide a grant from the appropriation under s. 20.370 (6) (bk) to the Town of Swiss, Burnett County, and the St. Croix Band of Chippewa for design, engineering, and construction of wastewater and drinking water treatment facilities.

281.73 History History: 2001 a. 16.



281.75 Compensation for well contamination and abandonment.

281.75  Compensation for well contamination and abandonment.

281.75(1)(1)  Definitions. In this section:

281.75(1)(a) (a) "Alternate water supply" means a supply of potable water obtained in bottles, by tank truck or by other similar means.

281.75(1)(b) (b) "Contaminated well" or "contaminated private water supply" means a well or private water supply which:

281.75(1)(b)1. 1. Produces water containing one or more substances of public health concern in excess of a primary maximum contaminant level promulgated in the national drinking water standards in 40 CFR 141 and 143;

281.75(1)(b)2. 2. Produces water containing one or more substances of public health concern in excess of an enforcement standard under ch. 160; or

281.75(1)(b)3. 3. Is subject to a written advisory opinion, issued by the department, containing a specific descriptive reference to the well or private water supply and recommending that the well or private water supply not be used because of potential human health risks.

281.75(1)(c) (c) "Groundwater" means any of the waters of the state occurring in a saturated subsurface geological formation of permeable rock or soil.

281.75(1)(d) (d) "Livestock" has the meaning specified under s. 95.80 (1) (b) and includes poultry.

281.75(1)(e) (e) "Livestock water supply" means a well which is used as a source of potable water only for livestock and which is:

281.75(1)(e)1. 1. Approved by the department of agriculture, trade and consumer protection for grade A milk production under s. 97.24; or

281.75(1)(e)2. 2. Constructed by boring or drilling.

281.75(1)(f) (f) "Private water supply" means a residential water supply or a livestock water supply.

281.75(1)(g) (g) "Residential water supply" means a well which is used as a source of potable water for humans or humans and livestock and is connected to 14 or less dwelling units.

281.75(1)(h) (h) "Well," if not followed by the words, "subject to abandonment," means an excavation or opening in the ground made by boring, drilling or driving for the purpose of obtaining a supply of groundwater. "Well" does not include dug wells.

281.75(1)(i) (i) "Well subject to abandonment" means a well that is required to be abandoned under s. NR 812.26 (2) (a), Wis. Adm. Code, or that the department may require to be abandoned under s. NR 812.26 (2) (b), Wis. Adm. Code.

281.75(2) (2) Duties of the department. The department shall:

281.75(2)(a) (a) Establish by rule procedures for the submission, review and determination of claims under this section.

281.75(2)(b) (b) Assist claimants in submitting applications for compensation under this section.

281.75(2)(c) (c) Issue awards under this section.

281.75(2)(d) (d) Establish casing depth and other construction requirements for a new or reconstructed private water supply.

281.75(2)(e) (e) Declare an area of special eligibility for compensation for well contamination, based on contamination reported after December 31, 2005, if all of the following criteria are satisfied:

281.75(2)(e)1. 1. Results of tests performed by a laboratory certified under s. 299.11 establish that wells in the area are contaminated by fecal bacteria.

281.75(2)(e)2. 2. Evidence demonstrates that the bacterial contamination is caused by livestock.

281.75(2)(f) (f) Establish requirements for the filling and sealing of wells subject to abandonment.

281.75(3) (3) Wells for which a claim may be submitted. A claim may be submitted for a private water supply which, at the time of submitting the claim, is contaminated or for a well subject to abandonment.

281.75(4) (4) Who may submit a claim.

281.75(4)(a)(a) Except as provided under par. (b), a landowner or lessee of property on which is located a contaminated private water supply or a well subject to abandonment, or the spouse, dependent, heir, assign or legal representative of the landowner or lessee, may submit a claim under this section.

281.75(4)(b) (b) The following entities may not submit a claim:

281.75(4)(b)1. 1. The state.

281.75(4)(b)2. 2. An office, department, independent agency, institution of higher education, association, society or other body in state government.

281.75(4)(b)3. 3. An authority created under subch. II of ch. 114 or ch. 231, 233, 234, 237, or 238.

281.75(4)(b)4. 4. A city, village, town, county or special purpose district.

281.75(4)(b)5. 5. A federal agency, department or instrumentality.

281.75(4)(b)6. 6. An interstate agency.

281.75(4m) (4m) Income limitation.

281.75(4m)(a)(a) In order to be eligible for an award under this section, the annual family income of the landowner or lessee of property on which is located a contaminated water supply or a well subject to abandonment may not exceed $65,000.

281.75(4m)(b) (b) Except as provided under par. (d), annual family income shall be based upon the adjusted gross income of the landowner or lessee and the landowner's or lessee's spouse, if any, as computed for Wisconsin income or franchise tax purposes for the taxable year prior to the year in which the claim is made. The county median income shall be determined based upon the most recent statistics published by the federal department of housing and urban development for the year prior to the year of the enforcement order.

281.75(4m)(c) (c) In order to be eligible for an award under this section, the claimant shall submit a copy of the designated income or franchise tax returns for the taxable year prior to the year in which the claim is made together with the application under sub. (5). The claimant shall submit a copy of the landowner's or lessee's Wisconsin franchise tax return, joint Wisconsin income tax return or, if filing separately, the landowner's or lessee's separate Wisconsin income tax return and the separate Wisconsin income tax return of his or her spouse, if any.

281.75(4m)(d) (d) The department may disregard the Wisconsin income tax return for the taxable year prior to the year in which the claim is made and may determine annual family income based upon satisfactory evidence of adjusted gross income or projected taxable income of the landowner or lessee and the landowner's or lessee's spouse in the current year.

281.75(5) (5) Application.

281.75(5)(a)(a) A claimant shall submit a claim on forms provided by the department. The claimant shall verify the claim by affidavit.

281.75(5)(b) (b) The claim shall contain:

281.75(5)(b)1. 1. Test results which show that the private water supply is contaminated, as defined under sub. (1) (b) 1. or 2., information to show that the private water supply is contaminated as defined under sub. (1) (b) 3., or information to show that the well is a well subject to abandonment;

281.75(5)(b)2. 2. If the claim is based on a contaminated private water supply, any information available to the claimant regarding possible sources of contamination of the private water supply; and

281.75(5)(b)3. 3. Any other information requested by the department.

281.75(5)(c) (c) The department shall notify the claimant if the claim is complete or specify the additional information which is required to be submitted. If the claimant does not submit a complete claim, as determined by the department, the department may not proceed under this section until it receives a complete claim.

281.75(5)(d) (d) A claim constitutes consent by the claimant to:

281.75(5)(d)1. 1. Enter the property where the private water supply or well subject to abandonment is located during normal business hours and conduct any investigations or tests necessary to verify the claim; and

281.75(5)(d)2. 2. If the claim is based on a contaminated private water supply, cooperate with the state in any administrative, civil or criminal action involving a person or activity alleged to have caused the private water supply to become contaminated.

281.75(5)(e) (e) The department shall consolidate claims if more than one claimant submits a claim for the same private water supply or for the same well subject to abandonment.

281.75(5)(f) (f) The department shall allocate money for the payment of claims according to the order in which completed claims are received. The department may conditionally approve a completed claim even if the appropriation under s. 20.370 (6) (cr) is insufficient to pay the claim. The department shall allocate money for the payment of a claim which is conditionally approved as soon as funds become available.

281.75(6) (6) Determining contamination.

281.75(6)(a)(a) Contamination of a private water supply, as defined under sub. (1) (b) 1. or 2., is required to be established by analysis of at least 2 samples of water, taken at least 2 weeks apart, in a manner which assures the validity of the test results. The samples shall be tested by a laboratory certified under s. 299.11.

281.75(6)(b) (b) The department may reject test results which are not sufficiently recent.

281.75(6)(c) (c) The department, at its own expense, may test additional samples from any private water supply for which a claim is submitted.

281.75(7) (7) Purpose and amount of award.

281.75(7)(a)(a) If the department finds that the claimant meets all the requirements of this section and rules promulgated under this section and that the private water supply is contaminated or that the well is a well subject to abandonment, the department shall issue an award. The award may not pay more than 75% of the eligible costs. The award may not pay any portion of eligible costs in excess of $12,000.

281.75(7)(b) (b) If the annual family income of the claimant exceeds $45,000, the amount of the award is the amount determined under par. (a) less 30% of the amount by which the claimant's income exceeds $45,000.

281.75(7)(c) (c) Eligible costs under this subsection include the following items only:

281.75(7)(c)1. 1. If the claim is based on a contaminated private water supply, the cost of obtaining an alternate water supply;

281.75(7)(c)2. 2. If the claim is based on a contaminated private water supply, the cost of any one of the following:

281.75(7)(c)2.a. a. Equipment used for treating the water;

281.75(7)(c)2.b. b. Reconstructing the private water supply;

281.75(7)(c)2.c. c. Constructing a new private water supply;

281.75(7)(c)2.d. d. Providing for a public water supply to replace the private water supply including costs related to connection to the public water supply and costs related to special assessments and one-time municipal charges for capital improvements and services involved in providing the public water supply; or

281.75(7)(c)2.e. e. Providing a connection to an existing private water supply;

281.75(7)(c)3. 3. The cost of abandoning a contaminated private water supply, if a new private water supply is constructed, if connection to a public or private water supply is provided, or if the claim is based on a well subject to abandonment;

281.75(7)(c)4. 4. The cost of obtaining 2 tests to show that the private water supply was contaminated if the claim is based on a contaminated private water supply and the cost of those tests was originally paid by the claimant;

281.75(7)(c)5. 5. The cost of purchasing and installing a pump, if the claim is based on a contaminated private water supply and a new pump is necessary for the new or reconstructed private water supply; and

281.75(7)(c)6. 6. If the claim is based on a contaminated private water supply, the cost of relocating pipes, as necessary, to connect the replacement water supply to the buildings served by it.

281.75(7)(c)7. 7. If the claim is based on a contaminated water supply that is eligible under sub. (11) (ae), the cost of properly abandoning any improperly abandoned private water supply located on the property owned or leased by the claimant.

281.75(8) (8) Copayment. The department shall require a copayment of $250 unless the claim is solely for well abandonment.

281.75(9) (9) Contamination standard; nitrates.

281.75(9)(a)(a) This subsection applies to a private water supply which:

281.75(9)(a)1. 1. Is a livestock water supply or is a residential water supply which is used as a source of potable water for livestock as well as for a residence; and

281.75(9)(a)2. 2. Is used at least 3 months each year and while in use provides an estimated average of more than 100 gallons per day for consumption by livestock.

281.75(9)(b) (b) Notwithstanding the requirement of contamination under sub. (7), if a private water supply meets the criteria under par. (a) and the claim is based upon contamination by nitrates and not by any other substance, the department may make an award only if the private water supply produces water containing nitrates in excess of 40 parts per million expressed as nitrate-nitrogen.

281.75(10) (10) Issuance of award.

281.75(10)(a)(a) The department shall issue awards without regard to fault.

281.75(10)(b) (b) Contributory negligence is not a bar to recovery and no award may be diminished as the result of negligence attributable to the claimant or to any person who is entitled to submit a claim.

281.75(10)(c) (c) The department shall pay each claim within 30 days after a completed payment request is submitted. The department shall pay eligible costs under sub. (7) based upon cost tables and rules promulgated under sub. (11) (c).

281.75(11) (11) Denial of claim; limits on awards.

281.75(11)(a)(a) Denial of claim. The department shall deny a claim if:

281.75(11)(a)1. 1. The claim is not within the scope of this section.

281.75(11)(a)2. 2. The claimant submits a fraudulent claim.

281.75(11)(a)3. 3. The claim is for reimbursement of costs incurred before the department determined that the claim was complete under sub. (5) (c).

281.75(11)(a)4. 4. If the claim is based on a contaminated private water supply, one or more of the contaminants upon which the claim is based was introduced into the well through the plumbing connected to the well.

281.75(11)(a)5. 5. If the claim is based on a contaminated private water supply, one or more of the contaminants upon which the claim is based was introduced into the well intentionally by a claimant or a person who would be directly benefited by payment of the claim.

281.75(11)(a)6. 6. If the claim is based on a contaminated private water supply, all of the contaminants upon which the claim is based are naturally occurring substances and the concentration of the contaminants in water produced by the well does not significantly exceed the background concentration of the contaminants in groundwater at that location.

281.75(11)(a)7. 7. Except as provided in sub. (14), an award has been made under this section within the previous 10 years for the parcel of land where the private water supply is located and the claim is based on a contaminated private water supply.

281.75(11)(a)8. 8. If the claim is based on a contaminated private water supply, the contaminated private water supply is a residential water supply, is contaminated by bacteria or nitrates or both, and is not contaminated by any other substance, except as provided in par. (ae).

281.75(11)(a)9. 9. If the claim is based on a contaminated private water supply, the contaminated private water supply is a livestock water supply, is contaminated by bacteria, and is not contaminated by any other substance.

281.75(11)(a)10. 10. The amount of the award determined under sub. (7) would be less than $100.

281.75(11)(ae) (ae) Bacterial contamination. Paragraph (a) 8. does not apply to a residential well that is contaminated by bacteria and is in an area of special eligibility for compensation for well contamination as declared by the department under sub. (2) (e).

281.75(11)(am) (am) Emergency. Notwithstanding par. (a) 3., the department may authorize expenditures before a claim is submitted if the department determines that an emergency situation exists. The department shall establish standards and procedures for the payment of claims in emergency situations.

281.75(11)(b) (b) Limits on awards for contaminated wells; purposes.

281.75(11)(b)1.1. An award may be issued for purchasing and installing a pump if a pump is necessary for the new or reconstructed private water supply.

281.75(11)(b)2. 2. An award may be issued for water treatment only if the contamination cannot be remedied by reconstruction or replacement of the private water supply, or connection to another water supply is not feasible.

281.75(11)(b)3. 3. An award may not be issued for the replacement of a sand point well with a drilled well unless:

281.75(11)(b)3.a. a. The department determines that replacement with another sand point well is not feasible; and

281.75(11)(b)3.b. b. The department determines that the person had no knowledge or reason to believe the sand point well would become contaminated at the time it was constructed.

281.75(11)(b)4. 4. An award may not be issued for the reimbursement of costs of an alternative water supply incurred before the department confirmed that contamination existed.

281.75(11)(c) (c) Limits on awards; costs determined by rule. The department shall determine by rule the usual and customary costs of each item for which an award may be issued under sub. (7). The rule shall reflect the range of costs resulting from differences in costs of construction, labor, equipment and supplies throughout the state, various soil and bedrock conditions, sizes and depths of wells, types of well construction and other factors which may affect the costs. The department shall determine the amount of all awards according to the rules promulgated under this paragraph.

281.75(11)(d) (d) Limits on awards for contaminated wells; amount. Awards shall be issued subject to the following limitations on amount:

281.75(11)(d)1. 1. If the contamination can be remedied by reconstruction of the private water supply, construction of a new private water supply or connection to an existing public or private water supply, the department shall issue an award for the least expensive means of remedying the contamination.

281.75(11)(d)2. 2. If the contamination cannot be remedied by a new or reconstructed private water supply, the maximum award for connection to an existing public or private water supply is 150% of the cost of constructing a new private water supply.

281.75(11)(d)3. 3. An award for an alternate water supply is limited to the amount necessary to obtain water for a one-year period, except as provided under sub. (13).

281.75(11m) (11m) Abandonment of certain private water supplies. If the department determines that there is an improperly abandoned private water supply located on property owned or leased by a claimant with a contaminated private water supply that is eligible under sub. (11) (ae), the department may issue an award only if the claimant properly abandons the improperly abandoned private water supply.

281.75(12) (12) Reconstruction or replacement of wells. If the department determines that the claimant is entitled to compensation for reconstruction of a private water supply or construction of a new private water supply, the department may issue the award only if all of the following conditions are satisfied:

281.75(12)(a) (a) The well complies with casing depth and other construction requirements established by the department.

281.75(12)(b) (b) If the well is a drilled well, it is constructed by a well driller licensed under ch. 280 or, if the well is a sandpoint well, it is constructed by a well driller or pump installer licensed under ch. 280.

281.75(13) (13) Coordination of compensation and remedial action. If the secretary determines that the implementation of a response to groundwater contamination by a regulatory agency under s. 160.25 can be expected to remedy the contamination in a private water supply in 2 years or less, the secretary may order a delay in the issuance of an award for up to a 2-year period. If the secretary issues an order under this subsection, the department shall issue an award for an alternate water supply while the order is in effect or until the well is no longer contaminated, whichever is earlier. If, upon expiration of the order, the department determines that the private water supply is not contaminated, the department may not issue an award under this section.

281.75(14) (14) New claims.

281.75(14)(a)(a) New contamination. A claimant who receives an award for the purpose of constructing or reconstructing a private water supply or connection to a private water supply may submit a new claim if the contamination is from a new source and, if the previous award was for a new or reconstructed private water supply, the well was constructed properly.

281.75(14)(b) (b) Failure to eliminate contamination.

281.75(14)(b)1.1. A claimant who receives an award for the purpose of constructing or reconstructing a private water supply or connection to a private water supply may submit a new claim if the contamination is not eliminated and, if the award was for a new or reconstructed private water supply, the well was constructed properly.

281.75(14)(b)2. 2. Only one additional claim may be submitted under this paragraph within 10 years after an award is made.

281.75(15) (15) Tolling of statute of limitations. Any law limiting the time for commencement of an action is tolled by the filing of a claim. The law limiting the time for commencement of the action is tolled for the period from the first filing of a claim until the department issues an award under this section. If a period of limitation is tolled by the filing of a claim, and the time remaining after issuance of the final award in which an action may be commenced is less than 30 days, the period within which the action may be commenced is extended to 30 days from the date of issuance of the final award.

281.75(16) (16) Relation to other actions.

281.75(16)(a)(a) The existence of the relief under this section is not a bar to any other statutory or common law remedy.

281.75(16)(b) (b) A person is not required to exhaust the remedy available under this section before commencing an action seeking any other statutory or common law remedy.

281.75(16)(c) (c) The findings and conclusions under this section are not admissible in any civil action.

281.75(16)(d) (d) The state is subrogated to the rights of a claimant who obtains an award under this section in an amount equal to the award. All moneys recovered under this paragraph shall be credited to the environmental fund for environmental management.

281.75(17) (17) Applicability.

281.75(17)(a)(a) A claim based on a contaminated private water supply may be submitted irrespective of the time when the contamination is or could have been discovered in the private water supply. A claim may be submitted for contamination which commenced before May 11, 1984, and continues at the time a claim is submitted under this section.

281.75(17)(b) (b) This section does not apply to contamination which is compensable under subch. II of ch. 107 or s. 293.65 (4) or 295.61 (8).

281.75(18) (18) Suspension or revocation of licenses. The department may suspend or revoke a license issued under ch. 280 if the department finds that the licensee falsified information submitted under this section. The department of safety and professional services may suspend or revoke the license of a plumber licensed under ch. 145 if the department of safety and professional services finds that the plumber falsified information submitted under this section.

281.75(19) (19) Penalties. Whoever does any of the following shall forfeit not less than $100 nor more than $1,000 and shall be required to repay an award issued to that person under this section:

281.75(19)(a) (a) Causes or exacerbates the contamination of a private water supply for the purpose of submitting a claim under this section; or

281.75(19)(b) (b) Submits a fraudulent claim under this section.

281.75 History History: 1983 a. 410; 1985 a. 22, 29; 1989 a. 31; 1991 a. 39; 1993 a. 413; 1995 a. 27 ss. 4208 to 4210, 9116 (5); 1995 a. 227 s. 401; Stats. 1995 s. 281.75; 1997 a. 27; 2001 a. 16; 2005 a. 123, 335; 2007 a. 20; 2009 a. 28; 2011 a. 7, 10, 32; 2013 a. 1.



281.77 Damage to water supplies.

281.77  Damage to water supplies.

281.77(1) (1) In this section:

281.77(1)(a) (a) "Private water supply" means a well that is used as a water supply for humans or a well that is constructed by drilling and is used as a water supply for livestock, as defined in s. 95.80 (1) (b), or poultry.

281.77(1)(b) (b) "Regulated activity" means an activity for which the department may issue an order under chs. 285 or 289 to 299 or this chapter, if the activity is conducted in violation of chs. 285 or 289 to 299 or this chapter or in violation of licenses, permits or special orders issued or rules promulgated under chs. 285 or 289 to 299 or this chapter.

281.77(2) (2)

281.77(2)(a)(a) Except as provided under par. (b), if the department finds that a regulated activity has caused a private water supply to become contaminated, polluted or unfit for consumption by humans, livestock or poultry, the department may conduct a hearing on the matter. The department shall conduct a hearing on the matter upon request of the owner or operator of the regulated activity. At the close of the hearing, or at any time if no hearing is held, the department may order the owner or operator of the regulated activity to treat the water to render it fit for consumption by humans, livestock and poultry, repair the private water supply or replace the private water supply and to reimburse the town, village or city for the cost of providing water under sub. (4).

281.77(2)(b) (b) If the department finds that a regulated activity caused a private water supply to become contaminated, polluted or unfit for consumption by humans, livestock or poultry, and if the regulated activity is an approved facility, as defined in s. 289.01 (3), the department may conduct a hearing under s. 292.31 (3) (f). If the damage to the private water supply is caused by an occurrence not anticipated in the plan of operation which poses a substantial hazard to public health or welfare, the department may expend moneys in the environmental fund that are available for environmental repair to treat the water to render it drinkable, or to repair or replace the private water supply, and to reimburse the town, village or city for the cost of providing water under sub. (4). If the damage to the private water supply is not caused by an occurrence not anticipated in the plan of operation, if the damage does not pose a substantial hazard to public health or welfare, or if moneys in the environmental fund that may be used for environmental repair are insufficient, the department may order the owner or operator of the regulated activity to treat the water to render it fit for consumption by humans, livestock and poultry, or to repair or replace the private water supply, and to reimburse the town, village or city for the cost of providing water under sub. (4).

281.77(3) (3) In any action brought by the department of justice under s. 299.95, if the court finds that a regulated activity owned or operated by the defendant has caused a private water supply to become contaminated, polluted or unfit for consumption by humans, livestock or poultry, the court may order the defendant to treat the water to render it fit for consumption by humans, livestock and poultry, repair the private water supply or replace the private water supply and to reimburse the town, village or city for the cost of providing water under sub. (4).

281.77(4) (4)

281.77(4)(a)(a) The owner of land where the private water supply is located may submit the following information to the town, village or city where the private water supply is located:

281.77(4)(a)1. 1. Documentation from an action under sub. (2) or (3) showing that the department or the department of justice is seeking to obtain treatment, repair or replacement of the damaged private water supply.

281.77(4)(a)2. 2. A declaration of the need for an immediate alternative source of water.

281.77(4)(b) (b) A person who submits information under par. (a) may file a claim with the town, village or city where the private water supply is located. The town, village or city shall supply necessary amounts of water to replace that water formerly obtained from the damaged private water supply. Responsibility to supply water commences at the time the claim is filed. Responsibility to supply water ends upon notification to the town, village or city that an order under sub. (2) or (3) has been complied with or upon a finding that the regulated activity is not the cause of the damage.

281.77(4)(c) (c) If the department or the court does not find that the regulated activity is the cause of the damage to a private water supply, reimbursement to the town, village or city for the costs of supplying water under par. (b), if any, is the responsibility of the person who filed the claim. The town, city or village may assess the owner of the property where the private water supply is located for the costs of supplying water under this subsection by a special assessment under s. 66.0703.

281.77 History History: 1981 c. 374; 1983 a. 27 s. 2202 (38); 1983 a. 410 ss. 75g to 77g; Stats. 1983 s. 144.265; 1989 a. 31; 1995 a. 227 s. 433; Stats. 1995 s. 281.77; 1999 a. 150 s. 672; 2005 a. 347.



281.81 Definitions.

281.81  Definitions. In this subchapter:

281.81(1) (1) "International joint commission" has the meaning given in s. 281.35 (1) (h).

281.81(2) (2) "Remedial action plan" means a comprehensive plan to clean up and restore the environment in a contaminated area that is in or adjacent to Lake Michigan or Lake Superior or a tributary of Lake Michigan or Lake Superior and that is identified as an area of concern by the international joint commission under the Great Lakes water quality agreement.

281.81 History History: 1995 a. 227 s. 412.



281.83 Remedial action in the Great Lakes and their tributaries.

281.83  Remedial action in the Great Lakes and their tributaries.

281.83(1)(1) The department may perform activities to clean up or to restore the environment in an area that is in or adjacent to Lake Michigan or Lake Superior or a tributary of Lake Michigan or Lake Superior if the activities are included in a remedial action plan that is approved by the department.

281.83(2) (2) In selecting projects to perform under this section, the department shall consider the amount of state funds available, the availability of matching funds from federal, private or other sources, the willingness and ability of a responsible person to fund a project, the willingness and ability of a local governmental unit, as defined in s. 281.51 (1) (c), to undertake or assist in a project, the severity of the environmental contamination that a project will address and the size of the population affected by the contamination.

281.83(3) (3)

281.83(3)(a)(a) If a person provides funding for an activity that is part of a remedial action plan, that provision of funding is not evidence of liability or an admission of liability for any environmental contamination.

281.83(3)(b) (b) The acceptance by the department of funding from a person for an activity that is part of a remedial action plan does not limit the ability of the department to take action against that person if the department determines that the person is responsible, in whole or in part, for environmental contamination.

281.83 History History: 1995 a. 227 ss. 411, 413.



281.85 Great Lakes protection fund share.

281.85  Great Lakes protection fund share. The department may use moneys from the appropriation under s. 20.370 (4) (ah) for any of the following purposes:

281.85(1) (1) To implement activities included in a remedial action plan.

281.85(2) (2) To restore or protect fish or wildlife habitats in or adjacent to Lake Michigan or Lake Superior.

281.85(3) (3) For planning or providing information related to cleaning up or protecting the Great Lakes.

281.85 History History: 1995 a. 227 ss. 414, 416; 1997 a. 27.



281.87 Great Lakes contaminated sediment removal.

281.87  Great Lakes contaminated sediment removal. The department may expend funds from the appropriation under s. 20.866 (2) (ti) to pay a portion of the costs of a project to remove contaminated sediment from Lake Michigan or Lake Superior or a tributary of Lake Michigan or Lake Superior if the project is in an impaired water body that the department has identified under 33 USC 1313 (d) (1) (A) and the source of the impairment is contaminated sediment.

281.87 History History: 2007 a. 20; 2009 a. 28.



281.91 State agency personnel to report water pollution.

281.91  State agency personnel to report water pollution. Personnel of all state agencies shall report any evidence of water pollution found by them to the department.

281.91 History History: 1995 a. 227 ss. 396, 987.



281.92 Limitation.

281.92  Limitation. Nothing in this chapter affects ss. 196.01 to 196.79 or ch. 31.

281.92 History History: 1979 c. 221 s. 624; Stats. 1979 s. 144.27; 1995 a. 227 s. 435; Stats. 1995 s. 281.92.

281.92 Annotation DNR may consider wetland water quality standards in Wis. Admin. Code ch. NR 103 when making a water level determination under s. 31.02 (1). This section does not preclude the DNR from applying the wetland water quality standards in ch. NR 103 or other parts of ch. 281, when appropriate, after weighing factors under s. 31.02 (1). Rock-Koshkonong Lake District v. Department of Natural Resources, 2013 WI 74, ___ Wis. 2d ___, ___ N.W.2d ___, 08-1523.



281.93 Hearings on certain water use actions.

281.93  Hearings on certain water use actions.

281.93(1) (1)  Permit or approval holder or applicant; order recipient. Any permit or approval, part of a permit or approval, condition or requirement in a permit or approval, order, decision or determination by the department under s. 281.344, 281.346, or 281.35 shall become effective unless the permit or approval holder or applicant or the order recipient seeks a hearing challenging the action in the following manner:

281.93(1)(a) (a) Petition. The person seeking a hearing shall file a petition with the department within 30 days after the date of the action sought to be reviewed. The petition shall set forth specifically the issue sought to be reviewed, the interest of the petitioner, the reasons why a hearing is warranted, and the relief desired. Upon receipt of the petition, the department shall hold a hearing after at least 10 days' notice.

281.93(1)(b) (b) Hearing. The hearing shall be a contested case under ch. 227. At the beginning of the hearing the petitioner shall present evidence in support of the allegations made in the petition. Following the hearing the department's action may be affirmed, modified, or withdrawn.

281.93(1m) (1m) Effect of a challenge. If a permit or approval holder or applicant seeks a hearing challenging part of a permit or approval or a condition or requirement in a permit or approval under sub. (1), the remainder of the permit or approval shall become effective and the permit or approval holder or applicant may, at its discretion, begin the activity for which the application was submitted or for which the permit or approval was issued.

281.93(2) (2) Other persons. Except as provided in ss. 281.344 (4e) (g) and 281.346 (4e) (g), any person who is not entitled to seek a hearing under sub. (1) (intro.) and who meets the requirements of s. 227.42 (1) or who submitted comments in the public comment process under s. 281.344, 281.346, or 281.35 may seek review under sub. (1) of any permit or approval, part of a permit or approval, order, decision, or determination by the department under s. 281.344, 281.346, or 281.35.

281.93(3) (3) Mining hearing. Subsections (1) and (2) do not apply if a hearing on the matter is conducted as a part of a hearing under s. 293.43.

281.93 History History: 2007 a. 227.



281.94 Investigation of alleged water withdrawal violations.

281.94  Investigation of alleged water withdrawal violations.

281.94(1)(1) Any 6 or more residents of this state may petition for an investigation of a withdrawal alleged to be in violation of s. 281.35, 281.344 (3) (a), or 281.346 (3) (a), in violation of a condition, limitation or restriction of a permit or approval issued in conformance with s. 281.35 (6) (a) or in violation of any rule promulgated under s. 281.35 (4) to (6), 281.344 (3) (a), or 281.346 (3) (a) by submitting to the department a petition identifying the alleged violator and setting forth in detail the reasons for believing a violation occurred. The petition shall state the name and address of a person in this state authorized to receive service of answer and other papers on behalf of the petitioners and the name and address of a person authorized to appear at a hearing on behalf of the petitioners.

281.94(2) (2) Upon receipt of a petition, the department shall do one of the following:

281.94(2)(a) (a) If the department determines that the allegations are true, order the alleged violator to take whatever action is necessary to achieve compliance with the statute, rule, condition, limitation or restriction.

281.94(2)(b) (b) Conduct a contested case hearing on the allegations of the petition. Within 60 days after the hearing, the department shall either dismiss the petition or notify the alleged violator of its finding that the allegations are true and order the alleged violator to take whatever action is necessary to achieve compliance with the statute, rule, condition, limitation or restriction.

281.94(2)(d) (d) If the department determines that the allegations are untrue or that the petition was filed maliciously or in bad faith, dismiss the petition without holding a hearing.

281.94(3) (3) Any person who maliciously or in bad faith files a petition under sub. (1) is liable for attorney fees and damages or other appropriate relief to the person that is the subject of the petition.

281.94 History History: 1985 a. 60; 1995 a. 227 s. 827; Stats. 1995 s. 281.94; 2007 a. 227.



281.95 Remedies; water withdrawal violations.

281.95  Remedies; water withdrawal violations. Any person who makes a withdrawal in violation of s. 281.35, 281.344 (3) (a), or 281.346 (3) (a), in violation of a condition, limitation or restriction of a permit or approval issued in conformance with s. 281.35 (6) (a) or in violation of any rule promulgated under s. 281.35 (4) to (6), 281.344 (3) (a), or 281.346 (3) (a) is liable to any person who is adversely affected by the withdrawal for damages or other appropriate relief. Any person who is or may be adversely affected by an existing or proposed withdrawal which is in violation of a condition, limitation or restriction of a permit or approval issued in conformance with s. 281.35 (6) (a) or in violation of any rule promulgated under s. 281.35 (4) to (6) may bring an action in the circuit court to restrain or enjoin the withdrawal.

281.95 History History: 1985 a. 60; 1995 a. 227 s. 828; Stats. 1995 s. 281.95; 2007 a. 227.



281.96 Visitorial powers of department.

281.96  Visitorial powers of department. Every owner of an industrial establishment shall furnish to the department all information required by it in the discharge of its duties under subch. II, except s. 281.17 (6) and (7). Any member of the natural resources board or any employee of the department may enter any industrial establishment for the purpose of collecting such information, and no owner of an industrial establishment shall refuse to admit such member or employee. The department shall make such inspections at frequent intervals. The secretary and all members of the board shall have power for all purposes falling within the department's jurisdiction to administer oaths, issue subpoenas, compel the attendance of witnesses and the production of necessary or essential data.

281.96 History History: 1995 a. 227 ss. 402, 403.



281.97 Records; inspection.

281.97  Records; inspection. Records required by the department shall be kept by the owners and the department supplied with certified copies and such other information as it may require. Agents of the department may enter buildings, structures and premises of owners supplying the public or industrial plants with water, ice, sewerage systems, sewage or refuse disposal service and private properties to collect samples, records and information, and to ascertain if the rules and orders of the department are complied with.

281.97 History History: 1995 a. 227 s. 410; Stats. 1995 s. 281.97.



281.98 Penalties.

281.98  Penalties.

281.98(1)(1) Except as provided in ss. 281.344 (14) (a), 281.36, 281.346 (14) (a), 281.47 (1) (d), 281.75 (19), and 281.99 (2), any person who violates this chapter or any rule promulgated or any plan approval, license, special order, or water quality certification issued under this chapter shall forfeit not less than $10 nor more than $5,000 for each violation. Each day of continued violation is a separate offense. While an order is suspended, stayed, or enjoined, this penalty does not accrue.

281.98(2) (2) In addition to the penalties provided under sub. (1) or s. 281.99 (2), the court may award the department of justice the reasonable and necessary expenses of the investigation and prosecution of a violation of this chapter, including attorney fees. The department of justice shall deposit in the state treasury for deposit into the general fund all moneys that the court awards to the department or the state under this subsection. The costs of investigation and the expenses of prosecution, including attorney fees, shall be credited to the appropriation account under s. 20.455 (1) (gh).

281.98(3) (3) In addition to the penalties under sub. (1), the court may order the defendant to abate any nuisance, restore a natural resource or take, or refrain from taking, any other action as necessary to eliminate or minimize any environmental damage caused by the defendant.

281.98 History History: 1995 a. 227; 1997 a. 27; 1999 a. 147; 2001 a. 6, 109; 2003 a. 309; 2007 a. 227; 2011 a. 118.



281.99 Administrative forfeitures for safe drinking water violations.

281.99  Administrative forfeitures for safe drinking water violations.

281.99(1)(1)

281.99(1)(a)(a) The department may directly assess forfeitures in the amounts provided under sub. (2) for violations of safe drinking water program rules promulgated under s. 281.17 (8) or (9).

281.99(1)(b) (b)

281.99(1)(b)1.1. Subject to subd. 2., if the department proposes to assess a forfeiture for a particular violation, it shall first provide written notice of the alleged violation to the water system owner or operator. The notice shall state the amount of the proposed forfeiture, an explanation of how the amount of the proposed forfeiture was determined under sub. (2) (b) and a proposed order under par. (c). After providing the notice, the department shall attempt to negotiate with the water system owner or operator to remedy the alleged violation. If the water system owner or operator corrects the alleged violation, or if the department and the water system owner or operator reach a compliance agreement, before an order is issued under par. (c), the department may not assess a forfeiture for the alleged violation.

281.99(1)(b)2. 2. The department may directly assess a forfeiture by issuing an order under par. (c) without first providing notice if the alleged violation either creates an acute risk to public health or safety or is part of a documented pattern of noncompliance with one or more rules promulgated under s. 281.17 (8) or (9).

281.99(1)(c) (c) If the department determines that a forfeiture should be assessed for a particular violation, it shall issue an order under s. 281.19 (2) (a) to the water system owner or operator alleged to have committed the violation. Except as provided in par. (b) 2., the department may not issue the order until at least 60 days after the day on which it provided notice under par. (b) 1. The order shall specify the amount of the forfeiture assessed, the violation and the rule alleged to have been violated and shall inform the licensee of the right to contest the order under sub. (3).

281.99(2) (2)

281.99(2)(a)(a) The amount of forfeitures that the department may assess under this section are as follows:

281.99(2)(a)1. 1. For water systems that serve a population of more than 10,000 persons, not less than $10 nor more than $1,000 for each day of each violation, but not more than $25,000 per violation in one order.

281.99(2)(a)2. 2. For water systems that serve a population of 10,000 persons or less, not less than $10 and not more than $500 for each day of violation, but not more than $25,000 in one order.

281.99(2)(b) (b) The department, in determining the amount of forfeiture that it assesses under this section, shall consider the following factors, as appropriate:

281.99(2)(b)1. 1. The gravity of the violation, including the probability of harm to persons served by the water system.

281.99(2)(b)2. 2. Good faith exercised by the water system owner or operator, including past or ongoing efforts to correct problems or achieve compliance with the safe drinking water program.

281.99(2)(b)3. 3. Any previous violations committed by the water system owner or operator at the same water system.

281.99(2)(b)4. 4. The financial benefit to the water system owner or operator of continuing the violation.

281.99(2)(b)5. 5. Any other relevant factors.

281.99(2)(c) (c) While an order issued under this section is contested, suspended, stayed or enjoined, any forfeiture under this section does not accrue.

281.99(3) (3) A water system owner or operator may contest the issuance of an order and the assessment of a forfeiture under this section using the procedure under ch. 227 or s. 281.19 (8). A water system owner or operator that timely requests a hearing under ch. 227 is entitled to a contested case hearing.

281.99(4) (4) All forfeitures shall be paid to the department within 60 days after receipt of the order or according to a schedule agreed to by the department and the water system owner or operator or, if the forfeiture is contested under sub. (3), within 10 days after receipt of the final decision after exhaustion of administrative review, unless the final decision is appealed and the order is stayed by court order. The department shall remit all forfeitures paid to the secretary of administration for deposit in the school fund.

281.99(5) (5) The attorney general may bring an action as provided in s. 281.19 (2) (a) in the name of the state to collect any forfeiture imposed under this section if the forfeiture has not been paid following the exhaustion of all administrative and judicial reviews.

281.99(6) (6) Section 893.80 does not apply to actions commenced under this section.

281.99 History History: 1997 a. 27, 237; 2003 a. 33.






283. Pollution discharge elimination.

283.001 Statement of policy and purpose.

283.001  Statement of policy and purpose.

283.001(1) (1) Although in recent years intensive efforts have been made toward the abatement of pollution of the waters of this state, pollution of these waters continues. Unabated pollution of the waters of this state continues to arouse widespread public concern. It continues to endanger public health; to threaten fish and aquatic life, scenic and ecological values; and to limit the domestic, municipal, recreational, industrial, agricultural and other uses of water. It is the policy of this state to restore and maintain the chemical, physical, and biological integrity of its waters to protect public health, safeguard fish and aquatic life and scenic and ecological values, and to enhance the domestic, municipal, recreational, industrial, agricultural, and other uses of water. In order to achieve this policy, the legislature declares that:

283.001(1)(a) (a) It is the goal of the state of Wisconsin to eliminate the discharge of pollutants into the waters of the state by 1985;

283.001(1)(b) (b) It is also the goal of the state of Wisconsin that, wherever attainable, an interim goal of water quality which provides for the protection and propagation of fish, shellfish, and wildlife and provides for recreation in and on the water be achieved by 1983;

283.001(1)(c) (c) It is also the policy of the state of Wisconsin that the discharge of toxic pollutants in toxic amounts be prohibited.

283.001(2) (2) The purpose of this chapter is to grant to the department of natural resources all authority necessary to establish, administer and maintain a state pollutant discharge elimination system to effectuate the policy set forth under sub. (1) and consistent with all the requirements of the federal water pollution control act amendments of 1972, P.L. 92-500; 86 Stat. 816.

283.001 History History: 1973 c. 74; 1995 a. 227 s. 846; Stats. 1995 s. 283.001.

283.001 Annotation In the context of regulating concentrated animal feeding operation (CAFO) manure applications, the broad grant of authority under sub. (2), is not limited by s. 283.11 (2). Maple Leaf Farms, Inc. v. DNR, 2001 WI App 170, 247 Wis. 2d 96, 633 N.W.2d 720, 00-1389.

283.001 Annotation A concentrated animal feeding operation (CAFO) under s. 283.01 (12) includes not only where the animals are confined, but also the equipment that applies the animal waste to fields outside the confinement area, whether the fields are owned by the CAFO operator or others. Any overapplication of manure by the operator is a discharge under 283.01 (5) whether because of runoff to surface waters or percolation to groundwater. DNR has authority to regulate discharges from overapplication of manure from a CAFO regardless of whether the discharge occurs on land owned by the CAFO. Maple Leaf Farms v. DNR, 2001 WI App 170, 247 Wis. 2d 96, 633 N.W.2d 720, 00-1389.

283.001 Annotation Fish on Morphine: Protecting Wisconsin's Natural Resources through a Comprehensive Plan for Proper Disposal of Pharmaceuticals. Christenson. 2008 WLR 141.



283.01 Definitions.

283.01  Definitions. In this chapter:

283.01(1) (1) "Biological monitoring" means the determination of the effects on aquatic life, including accumulation of pollutants in tissue, in receiving waters due to the discharge of pollutants by techniques and procedures, including sampling of organisms representative of appropriate levels of the food chain appropriate to the volume and the physical, chemical and biological characteristic of the effluent and at appropriate frequencies and locations.

283.01(2) (2) "Construction" means any placement, assembly or installation of facilities or equipment, including contractual obligations to purchase such facilities or equipment, at the premises where such equipment will be used, including preparation work at such premises.

283.01(3) (3) "Department" means the department of natural resources.

283.01(4) (4) "Discharge" when used without qualification includes a discharge of any pollutant.

283.01(5) (5) "Discharge of pollutant" or "discharge of pollutants" means any addition of any pollutant to the waters of this state from any point source.

283.01(6) (6) "Effluent limitation" means any restriction established by the department, including schedules of compliance, on quantities, rates, and concentrations of chemical, physical, biological, and other constituents which are discharged from point sources into waters of this state.

283.01(6m) (6m) "Environmental pollution" means the contaminating or rendering unclean or impure the air, land or waters of the state, or making the same injurious to public health, harmful for commercial or recreational use, or deleterious to fish, bird, animal or plant life.

283.01(7) (7) "Municipality" means any city, town, village, county, county utility district, town sanitary district, town utility district, school district or metropolitan sewage district or any other public entity created pursuant to law and having authority to collect, treat or dispose of sewage, industrial wastes or other wastes.

283.01(8) (8) "New source" means any point source the construction of which commenced after the effective date of applicable effluent limitations or standards of performance.

283.01(9) (9) "Owner or operator" means any person owning or operating a point source of pollution.

283.01(10) (10) "Permit" means a permit for the discharge of pollutants issued by the department under this chapter.

283.01(11) (11) "Person" means an individual, owner, operator, corporation, limited liability company, partnership, association, municipality, interstate agency, state agency or federal agency.

283.01(12) (12) "Point source" means either of the following:

283.01(12)(a) (a) A discernible, confined and discrete conveyance, including but not limited to any pipe, ditch, channel, tunnel, conduit, well, discrete fissure, container, rolling stock, concentrated animal feeding operation or vessel or other floating craft from which pollutants may be discharged either into the waters of the state or into a publicly owned treatment works except for a conveyance that conveys only storm water.

283.01(12)(b) (b) A discernible, confined and discrete conveyance of storm water for which a permit is required under s. 283.33 (1).

283.01(13) (13) "Pollutant" means any dredged spoil, solid waste, incinerator residue, sewage, garbage, refuse, oil, sewage sludge, munitions, chemical wastes, biological materials, radioactive substance, heat, wrecked or discarded equipment, rock, sand, cellar dirt and industrial, municipal and agricultural waste discharged into water.

283.01(14) (14) "Pollution" means man-made or man-induced alteration of the chemical, physical, biological or radiological integrity of water.

283.01(15) (15) "Schedule of compliance" means a schedule of remedial measures including an enforceable sequence of actions or operations leading to compliance with an effluent limitation or other limitation, prohibition or standard.

283.01(16) (16) "Secretary" means the secretary of natural resources or his or her designee.

283.01(17) (17) "Toxic pollutants" means those pollutants or combinations of pollutants, including disease-causing agents, which after discharge and upon exposure, ingestion, inhalation or assimilation into any organism, either directly from the environment or indirectly by ingestion through food chains, will, on the basis of information available to the department, cause death, disease, behavioral abnormalities, cancer, genetic mutations, physiological malfunctions, including malfunctions in reproduction or physical deformations, in such organisms or their offspring.

283.01(18) (18) "Treatment work" means any devices and systems used in the storage, treatment, recycling, and reclamation of municipal sewage or industrial waste of a liquid nature or necessary to recycle or reuse water at the most economical cost over the estimated life of the work, including intercepting sewers, outfall sewers, sewage collection systems, cooling towers and ponds, pumping, power and other equipment, and their appurtenances; extensions, improvements, remodeling, additions, and alterations thereof; elements essential to provide a reliable recycled supply such as standby treatment units and clear well facilities; and any works, including site acquisition of the land that will be an integral part of the treatment process or is used for ultimate disposal of residues resulting from such treatment. Additionally, "treatment work" means any other method or system for preventing, abating, reducing, storing, treating, separating or disposing of municipal waste, including storm water runoff, or industrial waste, including waste in combined storm water and sanitary sewer systems.

283.01(19) (19) "Vessel" means any watercraft or other artificial contrivance used or capable of being used as a means of transportation on water.

283.01(20) (20) "Waters of the state" means those portions of Lake Michigan and Lake Superior within the boundaries of Wisconsin, all lakes, bays, rivers, streams, springs, ponds, wells, impounding reservoirs, marshes, water courses, drainage systems and other surface water or groundwater, natural or artificial, public or private within the state or under its jurisdiction, except those waters which are entirely confined and retained completely upon the property of a person.

283.01 History History: 1973 c. 74; 1979 c. 221; 1983 a. 189; 1987 a. 403; 1993 a. 16, 112, 482; 1995 a. 227 s. 847; Stats. 1995 s. 283.01.

283.01 Annotation A concentrated animal feeding operation (CAFO) under sub. (12) includes not only where the animals are confined, but also the equipment that applies the animal waste to fields outside the confinement area, whether owned by the fields are owned by the CATO operator or others. Any overapplication of manure by the operator is a discharge under sub. (5) whether because of runoff to surface waters or percolation to groundwater. Maple Leaf Farms v. DNR, 2001 WI App 170, 247 Wis. 2d 96, 633 N.W.2d 720, 00-1389.



283.11 State and federal standards.

283.11  State and federal standards.

283.11(1) (1)  Department to establish standards. The department shall promulgate by rule effluent limitations, standards of performance for new sources, toxic effluent standards or prohibitions and pretreatment standards for any category or class of point sources established by the U.S. environmental protection agency and for which that agency has promulgated any effluent limitations, toxic effluent standards or prohibitions or pretreatment standards for any pollutant.

283.11(2) (2) Compliance with federal standards.

283.11(2)(a)(a) Except for rules concerning storm water discharges for which permits are issued under s. 283.33, all rules promulgated by the department under this chapter as they relate to point source discharges, effluent limitations, municipal monitoring requirements, standards of performance for new sources, toxic effluent standards or prohibitions and pretreatment standards shall comply with and not exceed the requirements of the federal water pollution control act, 33 USC 1251 to 1387, and regulations adopted under that act.

283.11(2)(b) (b) Rules concerning storm water discharges may be no more stringent than the requirements under the federal water pollution control act, 33 USC 1251 to 1387, and regulations adopted under that act.

283.11(3) (3) Standards for nitrogen, phosphorus and disinfection in the absence of federal standards.

283.11(3)(a)(a) Standards for nitrogen and disinfection. Notwithstanding sub. (1) or (2), the department may promulgate by rule effluent limitations representing the best available demonstrated control technology, processes, operating methods or other alternatives concerning the discharge of nitrogen compounds and concerning the disinfection of sanitary wastewaters if the U.S. environmental protection agency has not promulgated an effluent limitation, effluent standard or prohibition concerning this type of discharge or disinfection.

283.11(3)(am) (am) Standards for phosphorus. Notwithstanding sub. (1) or (2), the department shall promulgate by rule effluent limitations representing the best available demonstrated control technology, processes, operating methods or other alternatives concerning the discharge of phosphorus if the U.S. environmental protection agency has not promulgated an effluent limitation, effluent standard or prohibition concerning this type of discharge.

283.11(3)(b) (b) Exemptions. The department may exempt by rule specified types of discharges from the effluent limitations concerning the discharge of phosphorus or nitrogen compounds established under par. (a) or (am) based upon:

283.11(3)(b)1. 1. The amount of phosphorus or nitrogen discharged;

283.11(3)(b)2. 2. The impact of nonpoint sources on the waters affected by the discharge;

283.11(3)(b)3. 3. The additional cost of treatment per unit of phosphorus or nitrogen removed;

283.11(3)(b)4. 4. The type of waters affected by the discharge; or

283.11(3)(b)5. 5. The impact of the discharge on the maintenance or achievement of water quality standards.

283.11(3)(c) (c) Advisory committee. In promulgating rules under pars. (a), (am) and (b), the department shall establish an advisory committee under s. 227.13 composed of representatives of municipal dischargers, industrial point sources, farm groups, environmental groups, nonpoint sources and the public to assist in drafting the rules, evaluating technical studies and advising the department.

283.11(3)(d) (d) Impact of subsequent federal standards. If the U.S. environmental protection agency promulgates an effluent limitation, effluent standard or prohibition concerning a type of discharge or disinfection specified under par. (a) or (am) for a category or class of point sources which is applicable to a permit holder, the department may modify, and at the request of the permit holder shall modify, the effluent limitation specified in the permit to conform with the effluent limitation, effluent standard or prohibition promulgated by the U.S. environmental protection agency.

283.11(3)(e) (e) Compliance dates. A publicly owned treatment works shall comply with effluent limitations established under par. (a) by July 1, 1983. Any point source other than a publicly owned treatment works shall comply with effluent limitations established under par. (a) by July 1, 1984.

283.11(4) (4) Standards for toxic pollutants in the absence of federal standards.

283.11(4)(a)(a) Authorization. Notwithstanding sub. (1) or (2), the department may promulgate by rule, under s. 283.21, a toxic effluent standard or prohibition applicable to a category or class of point sources for the discharge of an identified toxic pollutant, if the U.S. environmental protection agency has not done either of the following for that identified toxic pollutant:

283.11(4)(a)1. 1. Promulgated, under 33 USC 1311 (b) (2), an effluent limitation applicable to the specified category or class of point sources.

283.11(4)(a)2. 2. Promulgated, under 33 USC 1317, an effluent standard or prohibition applicable to the specified category or class of point sources.

283.11(4)(b) (b) Identification. An identified toxic pollutant is:

283.11(4)(b)1. 1. Any toxic pollutant or combination of pollutants on the list prepared under s. 283.21 (1) (a).

283.11(4)(b)2. 2. Any toxic pollutant or combination of pollutants on a list prepared under 33 USC 1317.

283.11(4)(b)3. 3. Any other substance which the department has proposed to be added to the list of toxic pollutants under s. 283.21 (1) (a).

283.11(4)(c) (c) Concurrent rule making. A toxic effluent standard or a prohibition for a substance identified under par. (b) 3. may not be promulgated before the list of toxic pollutants has been revised under s. 283.21 (1) (a) to include that substance. The revision under s. 283.21 (1) (a) and the toxic effluent standard or prohibition under s. 283.21 (1) (b) may be promulgated concurrently.

283.11(4)(d) (d) Additional procedures. As part of the rule-making process for a rule to which this subsection applies, the department shall do all of the following:

283.11(4)(d)1. 1. Specify in the proposed rule whether it applies to all waters of the state or to designated portions of the waters of the state.

283.11(4)(d)2. 2. Consider whether there are available removal technologies which provide the capability of achieving compliance at or for representative point sources likely to be affected by the rule and whether there are alternative control strategies which provide the capability of achieving compliance.

283.11(4)(d)3. 3. If the department finds that the level of pollutant control resulting from the application of available removal technologies or alternative control strategies is inadequate to protect public health, safety or welfare or the environment, consider any evidence presented on the relationship of the economic and social costs of the proposed standard or prohibition, including any social or economic dislocation in representative communities likely to be affected by the rule, to the social and economic benefits likely to be obtained, including attainment of the objectives of this chapter.

283.11(4)(e) (e) Impact of subsequent federal standards.

283.11(4)(e)1.1. If the U.S. environmental protection agency, under 33 USC 1317, promulgates a toxic effluent standard or prohibition for a toxic pollutant after the department promulgates a toxic effluent standard or prohibition, the department may modify its standard or prohibition to conform to the federal standard or prohibition. At the request of a permittee to which the standard or prohibition promulgated by the department applies under the terms of a permit, the department shall modify the permit to conform to the federal standard or prohibition.

283.11(4)(e)2. 2. If the U.S. environmental protection agency, under 33 USC 1311 (b) (2), promulgates an effluent limitation applicable to the discharge of a toxic pollutant from a point source after the department promulgates a toxic effluent standard or prohibition, the department may modify its standard or prohibition to conform to the federal toxic effluent limitation. A permittee to which the standard or prohibition promulgated by the department applies under the terms of a permit may request that the department modify the permit to conform to the federal effluent limitation. The department shall use the procedures specified under s. 283.53 (2) (b) to (f) to determine whether to grant the request. The department shall grant the request unless it finds that the resulting limitation, as applied to the permittee and to any other permittees subject to the department's standard or prohibition which discharge into the receiving water, would be inadequate to protect the public health, safety or welfare or the environment in the receiving water or any other waters directly affected by the discharge. A decision by the department not to grant the request is reviewable under s. 283.63.

283.11(5) (5) Nonapplicability. This section does not apply to any water quality based effluent limitation established under s. 283.13 (5).

283.11 History History: 1973 c. 74; 1979 c. 221 ss. 650c, 650e; 1985 a. 29; 1985 a. 182 s. 57; 1987 a. 27; 1991 a. 39; 1993 a. 16; 1995 a. 227 s. 859; Stats. 1995 s. 283.11; s. 35.17 correction (3) (title), (am), (b) (intro.), (b) 1., 3.

283.11 Annotation Sub. (2) does not unlawfully delegate legislative power. Niagara of Wisconsin Paper Corp. v. DNR, 84 Wis. 2d 32, 268 N.W.2d 153 (1978).

283.11 Annotation The DNR violated sub. (2) by adopting chlorine limitations in pollution discharge elimination system permits that were more stringent than federal limitations. Wisconsin Electric Power Co. v. DNR, 93 Wis. 2d 222, 287 N.W.2d 113 (1980).



283.13 Effluent limitations.

283.13  Effluent limitations.

283.13(1) (1)  Categories and classes of point sources. The department shall promulgate a list of categories and classes of point sources which is at least as comprehensive as the list appearing in section 1316 (b) (1) (A) of the federal water pollution control act, as amended, 33 USC 1251 to 1376.

283.13(2) (2) Sources other than public treatment works. The discharge from any point source, other than a publicly owned treatment works or a source of storm water permitted under s. 283.33, shall comply with the following requirements:

283.13(2)(a) (a) Best practicable technology. The application of the best practicable control technology currently available.

283.13(2)(b) (b) Requirements for certain pollutants. For pollutants identified under pars. (c), (d) and (f):

283.13(2)(b)1. 1.

283.13(2)(b)1.a.a. The application of the best available technology economically achievable for a point source or a category or class of point sources which will result in reasonable further progress toward the national goal of eliminating the discharge of all pollutants as stated in the federal water pollution control act, as amended, 33 USC 1251 to 1376; or

283.13(2)(b)1.b. b. The application of the best available technology which will result in the elimination of the discharge of all pollutants if the department finds on the basis of information available to it that the elimination is technologically and economically achievable for a category or class of point sources.

283.13(2)(b)2. 2. The application of any applicable pretreatment requirements or any other requirements under s. 283.21 to any point source discharging pollutants into a publicly owned treatment works.

283.13(2)(c) (c) Certain toxic pollutants; compliance by July 1, 1984. Compliance with the effluent limitations under par. (b) with respect to all toxic pollutants referred to in table 1 of committee print number 95-30 of the committee on public works and transportation of the U.S. house of representatives by no later than July 1, 1984.

283.13(2)(d) (d) Other toxic pollutants; compliance within 3 years after limitations are established. Compliance with effluent limitations under par. (b) with respect to all toxic pollutants included on the list promulgated under s. 283.21 (1) (a) but which are not included in the table referred to under par. (c) not later than 3 years after the date the effluent limitations are established.

283.13(2)(e) (e) Conventional pollutants; compliance by July 1, 1984. The application of the best conventional pollutant control technology for pollutants identified under section 1314 (a) (4) of the federal water pollution control act, as amended, 33 USC 1251 to 1376 by no later than July 1, 1984.

283.13(2)(f) (f) Other pollutants. Compliance with effluent limitations under par. (b) with respect to all pollutants not included under pars. (c) to (e) not later than 3 years after the date effluent limitations are established, but in no case before July 1, 1984 or after July 1, 1987.

283.13(2)(g) (g) Certain innovative processes; compliance before July 1, 1987.

283.13(2)(g)1.1. For a facility which proposes to comply with the requirements of par. (b) by utilizing an innovative production process, innovative control technique or innovative system by a date established by the department after consulting with U.S. environmental protection agency but not later than July 1, 1987.

283.13(2)(g)2. 2. An innovative production process is a process to replace existing production capacity with a process which will result in an effluent reduction significantly greater than that required by the applicable effluent limitation and which moves toward the goal of eliminating the discharge of all pollutants.

283.13(2)(g)3. 3. An innovative control technique is a technique which has a substantial likelihood of enabling the facility to achieve a significantly greater effluent reduction than that required by the applicable effluent limitation and which moves toward the national goal of eliminating the discharge of all pollutants as stated under the federal water pollution control act, as amended, 33 USC 1251 to 1376.

283.13(2)(g)4. 4. An innovative system is a system which has the potential for significantly lower costs than the systems which the department has determined to be economically achievable if the department determines that the system has the potential for industrywide application.

283.13(3) (3) Modifications.

283.13(3)(a)(a) Maximum use of technology and reasonable progress. The department may modify the requirements of sub. (2) (f) in accordance with s. 283.63 for any point source for which a permit application is filed after July 1, 1977 if the owner or operator of the point source satisfactorily demonstrates to the department that the modified requirements will represent the maximum use of technology within the economic capability of the owner or operator and will result in reasonable further progress toward the national goal of elimination of the discharge of pollutants as stated in the federal water pollution control act, as amended, 33 USC 1251 to 1376.

283.13(3)(b) (b) Minimum compliance.

283.13(3)(b)1.1. The department with the concurrence of the U.S. environmental protection agency shall modify the requirements of sub. (2) (f) with respect to the discharge of any pollutant other than heat from any point source upon a showing by the owner or operator of the point source satisfactory to the department in a proceeding under s. 283.63 that:

283.13(3)(b)1.a. a. The modified requirements will result in compliance with the requirements of sub. (2) (a) or (5), whichever is applicable;

283.13(3)(b)1.b. b. The modified requirements will not result in any additional requirements for any other point or nonpoint source; and

283.13(3)(b)1.c. c. The modification will not interfere with the attainment or maintenance of water quality which assures protection of public water supplies, which assures the protection and propagation of a balanced population of shellfish, fish, and wildlife and which allows recreational activities in and on the water and that the modification will not result in the discharge of pollutants in quantities which reasonably may be anticipated to pose an unacceptable risk to human health or the environment because of bioaccumulation, persistency in the environment, acute toxicity, chronic toxicity including carcinogenicity, mutagenicity or teratogenicity or synergistic propensities.

283.13(3)(b)2. 2. If an owner or operator of a point source applies for a modification under this paragraph with respect to the discharge of any pollutant, that owner or operator is eligible to apply for modification under this subsection with respect to that pollutant only during the same time period as the owner or operator is eligible to apply for a modification under this paragraph.

283.13(3)(c) (c) Applications for modification.

283.13(3)(c)1.1. Any application filed under this subsection for a modification of the requirements of sub. (2) (b) as it applies to pollutants identified in sub. (2) (f) shall be filed not later than 270 days after the date of promulgation of an applicable effluent limitation by the department under this chapter.

283.13(3)(c)2. 2. Any application for a modification filed under this subsection does not operate to stay any requirement under this chapter, unless in the judgment of the department the stay or the modification sought will not result in the discharge of pollutants in quantities which may reasonably be anticipated to pose an unacceptable risk to human health or the environment because of bioaccumulation, persistency in the environment, acute toxicity, chronic toxicity, including carcinogenicity, mutagenicity or teratogenicity, or synergistic propensities and there is a substantial likelihood that the applicant will succeed on the merits of the application. If an application is filed under this subsection, the department may condition any stay granted under this subdivision upon the filing of a bond or other appropriate security to assure timely compliance with the requirements from which a modification is sought.

283.13(3)(d) (d) No modification for toxic pollutants. Notwithstanding pars. (a) and (b), the department may not modify any requirement of this subsection or sub. (2) applicable to any toxic pollutant which is on the list promulgated under s. 283.21 (1).

283.13(4) (4) Effluent limitations for public treatment works. Discharges from publicly owned treatment works, except storm water discharges for which a permit is issued under s. 283.33, shall comply with the following requirements:

283.13(4)(a) (a) Secondary treatment for certain works. Secondary treatment by no later than July 1, 1977, for all publicly owned treatment works in existence on that date or approved prior to June 30, 1974, and for which construction is completed within 4 years of approval;

283.13(4)(b) (b) Best practicable waste treatment technology. The application of the best practicable waste treatment technology over the life of the works consistent with the purposes of this chapter by no later than July 1, 1983.

283.13(4)(c) (c) Other limitations for combined sewer overflows. In lieu of pars. (a) and (b), effluent limitations required by subs. (2) (a) and (5) for combined sewer systems tributary to treatment works owned and operated by any metropolitan sewerage district created under ss. 200.21 to 200.65.

283.13(5) (5) More stringent limitations. The department shall establish more stringent effluent limitations than required under subs. (2) and (4) and shall require compliance with such water quality based effluent limitations in any permit issued, reissued or modified if these limitations are necessary to meet applicable water quality standards, treatment standards, schedules of compliance or any other state or federal law, rule or regulation. The department shall require compliance with these water quality based effluent limitations by no later than July 1, 1977, or by a later date as specified in the water quality standard, treatment standard, schedule of compliance or other state or federal law, rule or regulation.

283.13(6) (6) Modification of time limits.

283.13(6)(a)(a) Except as provided under par. (d), the department may modify the time limitations specified under subs. (4) and (5) for any publicly owned treatment works to increase the period of time for compliance with effluent limitations.

283.13(6)(b) (b) The modification of the time limitations mentioned under par. (a) may be granted if the department determines that the construction of treatment works necessary to achieve compliance with effluent limitations cannot be completed within the prescribed time period due to events over which the permittee has little or no control unless the modification is prohibited under par. (d).

283.13(6)(c) (c) The modification of the time limitations mentioned under par. (a) shall be granted if the department determines that the construction of treatment works necessary to achieve compliance with effluent limitations cannot be completed within the prescribed time period due to the unavailability of federal or state funds unless the modification is prohibited under the federal water pollution control act, as amended, 33 USC 1251 to 1376.

283.13(6)(d) (d) Except as provided under par. (c), no modification of the time limitations under par. (a) may extend beyond December 31, 1985.

283.13 History History: 1973 c. 74; 1975 c. 206; 1979 c. 34, 221; 1981 c. 282; 1981 c. 314 s. 146; 1981 c. 393; 1987 a. 27; 1989 a. 56; 1993 a. 16; 1995 a. 227 s. 860; Stats. 1995 s. 283.13; 1997 a. 35; 1999 a. 150 s. 672.



283.15 Variances to water quality standard.

283.15  Variances to water quality standard.

283.15(1) (1)  Definition. In this section, "variance" means a variance to a water quality standard adopted under s. 281.15.

283.15(2) (2) Request for variance.

283.15(2)(a)(a) If a permit contains a variance or if a permittee anticipates that a reissued permit will include a water quality based effluent limitation under s. 283.13 (5), when the permittee applies for reissuance of the permit the permittee may apply to the department for renewal of the variance or for a variance from the water quality standard that would be used to derive the water quality based effluent limitation.

283.15(2)(am) (am)

283.15(2)(am)1.1. Within 60 days after the department reissues or modifies a permit to include a water quality based effluent limitation under s. 283.13 (5), the permittee may apply to the department for a variance from the water quality standard used to derive the limitation.

283.15(2)(am)2. 2. After an application for a variance is submitted to the department under subd. 1., and until the last day for seeking review of the secretary's final decision on the application or a later date fixed by order of the reviewing court, the water quality based effluent limitation under s. 283.13 (5) and the corresponding compliance schedule are not effective. All other provisions of the permit continue in effect except those for which a petition for review has been submitted under s. 283.63. For those provisions for which an application for variance has been submitted under this section, the corresponding or similar provisions of the prior permit continue in effect until the last day for seeking review of the department's final decision or a later date fixed by order of the reviewing court.

283.15(2)(b) (b) The department shall specify by rule the information to be included in an application under this subsection.

283.15(2)(c) (c) The department may request additional information from the permittee within 30 days after receiving an application under par. (am) 1. The permittee shall provide the additional information within 30 days after receipt of the department's request. An application is not complete until the additional information is provided to the department.

283.15(2)(d) (d) If the permittee does not provide information as required under par. (b) or (c), the department shall deny the application.

283.15(3) (3) Tentative decision.

283.15(3)(a)(a) The secretary shall issue a tentative decision on an application for a variance under sub. (2) (a) in the notice under s. 283.39 for the reissuance of the permit.

283.15(3)(b) (b) The secretary shall issue a tentative decision on an application for a variance under sub. (2) (am) 1. within 120 days after receipt of a completed application. The department shall circulate the tentative decision to the permittee and to the parties in s. 283.53 (2) (c). If the tentative decision is to grant a variance based upon one or more of the conditions specified in sub. (4) (a) 1. a. to e., the department shall include in the notice under this paragraph a statement on the effect of the variance, if granted, on the designated use of the water body during the term of the underlying permit. The department shall provide a 30-day period for written comments on the tentative decision.

283.15(4) (4) Final decision on variance.

283.15(4)(a)(a)

283.15(4)(a)1.1. The secretary shall approve all or part of a requested variance, or modify and approve a requested variance if the permittee demonstrates, by the greater weight of the credible evidence, that attaining the water quality standard is not feasible because:

283.15(4)(a)1.a. a. Naturally occurring pollutant concentrations prevent the attainment of the standard;

283.15(4)(a)1.b. b. Natural, ephemeral, intermittent or low flow conditions or water levels prevent the attainment of the standard, unless these conditions may be compensated for by the discharge of sufficient volume of effluent discharges without violating water conservation requirements;

283.15(4)(a)1.c. c. Human caused conditions or sources of pollution prevent the attainment of the standard and cannot be remedied or would cause more environmental damage to correct than to leave in place;

283.15(4)(a)1.d. d. Dams, diversions or other types of hydrologic modifications preclude the attainment of the standard, and it is not feasible to restore the water body to its original condition or to operate such modification in a way that would result in the attainment of the standard;

283.15(4)(a)1.e. e. Physical conditions related to the natural features of the water body, such as the lack of proper substrate, cover, flow, depth, pools, riffles, and the like, unrelated to water quality, preclude attainment of aquatic life protection uses; or

283.15(4)(a)1.f. f. The standard, as applied to the permittee, will cause substantial and widespread adverse social and economic impacts in the area where the permittee is located.

283.15(4)(a)2. 2. The secretary shall deny a requested variance if the permittee fails to make the demonstration required under subd. 1.

283.15(4)(d) (d) The decision under this subsection is reviewable under subch. III of ch. 227, except that ss. 227.40 to 227.46, 227.485 to 227.51 and 227.60 do not apply to the decision under this subsection.

283.15(5) (5) Conditions on variances.

283.15(5)(a)(a) A variance applies only to the permittee requesting the variance and to the pollutant specified in the variance. A variance does not affect or require the department to modify the corresponding water quality standard adopted under s. 281.15.

283.15(5)(b) (b) A variance applies for the term established by the secretary, but not to exceed 5 years. The term of the initial variance and any renewals thereof may not exceed the time that the secretary determines is necessary to achieve the water quality based effluent limitation. Initial and interim effluent limitations established under par. (c) 1. apply, as appropriate, for the term of the underlying permit as reissued or modified to implement the decision under sub. (4) (a) 1. or as extended by operation of s. 227.51 (2). Notwithstanding sub. (4) (d), s. 227.51 (2) shall apply for the purposes of continuing the provisions of a permit pending the reissuance of a permit.

283.15(5)(c) (c) The department shall require all of the following in a permit reissued or modified to implement a variance:

283.15(5)(c)1. 1. Compliance with an initial effluent limitation that at the time the variance is approved represents the level currently achievable by the permittee and that is no less stringent than the effluent limitation achieved under the permit before reissuance. At the time a variance is approved a compliance schedule and an interim effluent limitation that is achievable by the permittee during the term of the variance may be specified. The initial and the interim effluent limitations may not be less stringent than a categorical effluent limitation that applies to the permittee under s. 283.13 (2) or (4) or 283.19 or a toxic effluent standard that applies to the permittee under s. 283.21.

283.15(5)(c)2. 2. Investigation of treatment technologies, process changes, pollution prevention, wastewater reuse or other techniques that may result in compliance by the permittee with the water quality standard adopted under s. 281.15, and submission of reports on the investigations at such times as required by the department. The secretary shall modify or waive the requirements specified in this subdivision if the secretary determines, based upon comments received on the tentative decision under sub. (3), that the requirements of this subdivision are:

283.15(5)(c)2.a. a. Reasonably beyond the technical or financial capability of the permittee; or

283.15(5)(c)2.b. b. Unreasonable in light of the conditions specified in sub. (4) (a) 1. a. to e.

283.15(5)(d) (d) The department may impose conditions in the permit as necessary to administer the variance including, but not limited to, additional monitoring requirements.

283.15(6) (6) Renewal. A variance may not be renewed if the permittee did not submit the reports required under sub. (5) (c) 2. or substantially comply with all other conditions of the variance.

283.15(7) (7) Delegation of secretary's authority. The secretary may designate an officer or employee of the department to make any decision that the secretary is required to make under this section.

283.15(8) (8) No right to a hearing. Notwithstanding s. 227.42, there is no right to a hearing under this section.

283.15(9) (9) Relation to permit review. If the secretary approves part or all of a variance or modifies and approves the variance under this section and the department issues a modified water quality based effluent limitation under s. 283.63 for the same substance, the permittee shall comply with the least stringent of the 2 effluent limitations.

283.15(10) (10) Applicability.

283.15(10)(a)(a) Subsections (2) to (5) do not apply if the water quality based effluent limitation results from the decision of the department under s. 283.63 to make the water quality based effluent limitation less stringent than the effluent limitation in the permit as issued, reissued or modified.

283.15(10)(b) (b) Subsections (2) to (5) apply if the water quality based effluent limitation results from the decision of the department under s. 283.63 to make the water quality based effluent limitation more stringent than the effluent limitation in the permit as issued, reissued or modified.

283.15(10)(c) (c) This section does not apply to the issuance, reissuance or modification of a permit to incorporate a toxic effluent standard or prohibition promulgated by rule under s. 283.11 (4) or 283.21.

283.15 History History: 1973 c. 74; 1979 c. 221 s. 2202 (39); 1985 a. 29; 1987 a. 27, 60; 1995 a. 227 s. 861; Stats. 1995 s. 283.15; 2011 a. 32.



283.17 Thermal effluent limitations.

283.17  Thermal effluent limitations.

283.17(1) (1) Any thermal effluent limitation proposed by the department may be modified by it in accordance with s. 283.63, if the owner or operator of the point source which is the subject of the proposed limitation demonstrates to the satisfaction of the department that the proposed limitation is more stringent than necessary to assure the protection and propagation of a balanced indigenous population of shellfish, fish and wildlife in and on the body of water into which the discharge is made.

283.17(2) (2) Any point source of a discharge having a thermal component, the modification of which is commenced after October 18, 1972, and which, as modified, meets the most stringent effluent limitation established under s. 283.13 or sub. (1) and this subsection, where the limitation assures protection and propagation of a balanced indigenous population of shellfish, fish and wildlife in and on the water into which the discharge is made, shall not be subject to any more stringent effluent limitation with respect to the thermal component during either the 10-year period beginning on the date of completion of the modification or the period of depreciation or amortization of the facility for the purpose of section 167 or 169 of the internal revenue code, whichever ends first.

283.17 History History: 1987 a. 27 ss. 1846mg, 1846ms; Stats. 1987 s. 147.055; 1991 a. 39; 1995 a. 227 s. 862; Stats. 1995 s. 283.17.



283.19 Standards of performance.

283.19  Standards of performance.

283.19(1) (1) The department shall, by rule, promulgate standards of performance, for each class or category of sources referred to under s. 283.13 (1) that is required to be covered by permits issued under s. 283.31, which shall reflect the greatest degree of effluent reduction achievable through the application of the best available demonstrated control technology, processes, operating methods, or other alternatives. Where practicable, a standard of performance permitting no discharge of pollutants shall be adopted.

283.19(2) (2)

283.19(2)(a)(a) Standards of performance adopted under this section shall apply to all new sources within each class or category of sources for which a standard of performance has been adopted under this section.

283.19(2)(b) (b) The term "new source" means any source, the construction of which commenced after the adoption of the standard of performance applicable to the category of sources of which it is a member.

283.19(3) (3) The department shall revise such standards to reflect changes in control technology, processes, operating methods or other alternatives. When establishing or revising standards of performance under this section, the department shall consider the cost of achieving such effluent reductions and the nonwater quality environmental impact and energy requirements of such reductions.

283.19(4) (4) The department may distinguish among classes, types and sizes within categories of sources for the purpose of establishing or revising standards of performance under this section.

283.19(5) (5) After the effective date of any standard of performance promulgated by the department under this section, no owner or operator of any new source may operate such source in violation of any standard of performance applicable to such a source.

283.19 History History: 1973 c. 74; 1993 a. 16.; 1995 a. 227 s. 863; Stats. 1995 s. 283.19



283.21 Toxic and pretreatment effluent standards.

283.21  Toxic and pretreatment effluent standards.

283.21(1)(1)  Toxic effluent limitations and standards.

283.21(1)(a)(a) List. The department shall promulgate by rule a list of toxic pollutants or combinations of pollutants subject to this chapter which consists of those toxic pollutants referred to in table 1 of committee print number 95-30 of the committee on public works and transportation of the U.S. house of representatives. After promulgation of this list, the department may revise by rule the list periodically and may add to or remove from the list any pollutant. In revising this list the department shall consider the toxicity of the pollutant, its persistence, degradability, the usual or potential presence in any waters of any organisms affected by the discharge of the toxic pollutant or combination of pollutants, the importance of the affected organism and the nature and extent of the effect of the toxic pollutant on these organisms. A determination by the department under this subsection is subject to declaratory judgment proceedings under s. 227.40.

283.21(1)(b) (b) Effluent standards. The department may promulgate by rule an effluent standard, which may include a prohibition, establishing requirements for a toxic pollutant which, if an effluent limitation is applicable to a class or category of point sources, is applicable to that category or class of point sources only if this effluent standard imposes more stringent requirements than are imposed under s. 283.13 (2) (b). An effluent standard promulgated under this section shall take into account the toxicity of the pollutant, its persistence, degradability, the usual or potential presence of affected organisms in any waters, the importance of affected organisms, the nature and extent of the effect of the toxic pollutant on these organisms and the extent to which effective control is being or may be achieved under other regulatory authority.

283.21(1)(c) (c) Promulgation; review. The department shall promulgate by rule an effluent standard which may include a prohibition in accordance with par. (a) for each toxic pollutant referred to in table 1 of committee print number 95-30 of the committee on public works and transportation of the U.S. house of representatives as soon as practicable but no later than one year after the U.S. environmental protection agency promulgates an effluent standard for the pollutant. The department shall establish effluent standards for any other toxic pollutant listed under par. (a) as soon as practicable after it is listed. Each effluent standard promulgated under this paragraph shall be reviewed and, if appropriate, revised every 3 years.

283.21(1)(d) (d) Ample margin of safety. An effluent standard promulgated under this subsection shall be established at that level which the department determines provides an ample margin of safety.

283.21(1)(e) (e) Applicability to classes or categories of sources. If the department proposes or promulgates an effluent standard under this subsection, it shall designate the class or category of point sources to which the effluent standard applies. The department may include the disposal of dredged material in a class or category of point sources.

283.21(1)(f) (f) Effective date. An effluent standard promulgated under this subsection takes effect on the date specified in the order promulgating the standard, but not more than one year after the date of the order. If the department determines that compliance within one year after the date of the order is technologically infeasible for a class or category of sources, the department may establish the effective date for the effluent standard for that class or category of sources at the earliest date upon which compliance can be feasibly attained by those sources, but in no case more than 3 years after the date of the order.

283.21(1)(g) (g) Procedure for promulgation in absence of federal standards. In promulgating rules establishing a toxic effluent standard or prohibition for which the U.S. environmental protection agency has not promulgated a toxic effluent limitation, standard or prohibition, the department shall follow the additional procedures specified in s. 283.11 (4) (d).

283.21(2) (2) Pretreatment standards.

283.21(2)(a)(a) The department shall by rule promulgate pretreatment standards to regulate the introduction into publicly owned treatment works of pollutants which are not susceptible to treatment by such treatment works or which would interfere with the operation of such treatment works.

283.21(2)(b) (b) Pretreatment standards promulgated under this section shall specify a time for compliance, not to exceed 3 years after the date of promulgation, and shall be established to prevent the discharge through any publicly owned treatment work of any pollutant which interferes with, passes through, or otherwise is incompatible with the treatment works. If any toxic pollutant under sub. (1) is introduced by a source into a publicly owned treatment works, if the treatment by the works removes all or any part of that toxic pollutant, if the discharge from the works does not violate the effluent limitation or standard which would be applicable to that toxic pollutant if it were discharged by the source other than through a publicly owned treatment works and if the treatment of that toxic pollutant does not prevent sludge use or disposal by the works in accordance with section 1345 of the federal water pollution control act, as amended, 33 USC 1251 to 1376, then the pretreatment requirements for the sources actually discharging the toxic pollutant into the publicly owned treatment works may be revised by the owner or operator of the works to reflect the removal of that toxic pollutant by the works.

283.21(2)(c) (c) The department shall by rule promulgate the classes or categories of sources to which the pretreatment standards adopted under this section shall apply.

283.21(2)(d) (d) The department shall revise the pretreatment standards adopted under this section to reflect changes in control technology, processes, operating methods or other alternatives.

283.21 History History: 1973 c. 74; 1979 c. 221; 1985 a. 29; 1985 a. 182 ss. 11, 57; 1995 a. 227 s. 864; Stats. 1995 s. 283.21.



283.31 Water pollutant discharge elimination system; permits, terms and conditions.

283.31  Water pollutant discharge elimination system; permits, terms and conditions.

283.31(1) (1) The discharge of any pollutant into any waters of the state or the disposal of sludge from a treatment work by any person is unlawful unless such discharge or disposal is done under a permit issued by the department under this section or s. 283.33. The department may by rule exempt certain classes or categories of vessels from this section.

283.31(2) (2) No permit shall be issued by the department for the discharge into the waters of the state of any of the following:

283.31(2)(a) (a) Any radiological, chemical or biological warfare agent or high-level radioactive waste.

283.31(2)(b) (b) Any discharge which the secretary of the army acting through the chief of the army corps of engineers has objected to in writing on the ground that anchorage and navigation would be substantially impaired.

283.31(2)(c) (c) Any discharge to which the U.S. environmental protection agency has objected to in writing pursuant to s. 283.41.

283.31(2)(d) (d) Any discharge from a point source which is in conflict with any existing area-wide waste treatment management plan approved by the department. No area-wide waste treatment management plan may require the abandonment of existing waste treatment facilities which meet the requirements of this chapter unless the abandonment of such facilities clearly represents the most efficient and cost-effective method of providing waste treatment for the entire planning area.

283.31(3) (3) The department may issue a permit under this section for the discharge of any pollutant, or combination of pollutants, other than those prohibited under sub. (2), upon condition that such discharges will meet all the following, whenever applicable:

283.31(3)(a) (a) Effluent limitations.

283.31(3)(b) (b) Standards of performance for new sources.

283.31(3)(c) (c) Effluent standards, effluents prohibitions and pretreatment standards.

283.31(3)(d) (d) Any more stringent limitations, including those:

283.31(3)(d)1. 1. Necessary to meet federal or state water quality standards, or schedules of compliance established by the department; or

283.31(3)(d)2. 2. Necessary to comply with any applicable federal law or regulation; or

283.31(3)(d)3. 3. Necessary to avoid exceeding total maximum daily loads established pursuant to a continuing planning process developed under s. 283.83.

283.31(3)(e) (e) Any more stringent legally applicable requirements necessary to comply with an approved areawide waste treatment management plan.

283.31(3)(f) (f) Groundwater protection standards established under ch. 160.

283.31(4) (4) The department shall prescribe conditions for permits issued under this section to assure compliance with the requirements of sub. (3). Such additional conditions shall include at least the following:

283.31(4)(a) (a) That the discharge of any pollutant more frequently than or at a level in excess of that identified and authorized by the permit shall constitute a violation of the terms and conditions of the permit;

283.31(4)(b) (b) That facility expansions, production increases, or process modifications which result in new or increased discharges of pollutants at frequencies or levels in excess of the maximum discharges described in the permit shall be reported to the department under s. 283.59 (1);

283.31(4)(c) (c) That the permittee shall permit authorized representatives of the department upon the presentation of their credentials to enter upon any premises in which an effluent source is located or in which any records are required to be kept for the purpose of administering s. 283.55;

283.31(4)(d) (d) That the permittee shall at all times maintain in good working order and operate as efficiently as possible any facilities or systems of control installed by the permittee to achieve compliance with the terms and conditions of the permit;

283.31(4)(e) (e) That if a toxic effluent standard or prohibition, including any schedule of compliance specified in such effluent standard or prohibition, is established under s. 283.21 (1) for a toxic pollutant present in the permittee's discharge and, if such standard or prohibition is more stringent than any limitation upon such pollutant in the permit, the department shall revise or modify the permit in accordance with the toxic effluent standard or prohibition;

283.31(4)(f) (f) That, if the permit is for a discharge from a publicly owned treatment work, the permittee shall:

283.31(4)(f)1. 1. Inform the department of any new introduction of pollutants into the treatment works under s. 283.59 (2);

283.31(4)(f)2. 2. Require that any industrial user of such treatment work comply with the requirements of ss. 283.21 (2), 283.55 and 283.57.

283.31(5) (5) Each permit issued by the department under this section shall, in addition to those criteria provided in subs. (3) and (4), specify maximum levels of discharges. Maximum levels of discharges shall be developed from the permittee's reasonably foreseeable projection of maximum frequency or maximum level of discharge resulting from production increases or process modifications during the term of the permit.

283.31(5m) (5m) Permits for certain concentrated aquatic animal production facilities. The department shall include in permits issued under this section for concentrated aquatic animal production facilities described in 40 CFR 451.10 requirements that are based on, and are not more stringent than, the requirements in 40 CFR 451.11.

283.31(6) (6) Any permit issued by the department under this chapter which by its terms limits the discharge of one or more pollutants into the waters of the state may require that the location, design, construction and capacity of water intake structures reflect the best technology available for minimizing adverse environmental impact.

283.31(7) (7) The holder of a permit under this section shall pay $100 to the department as a groundwater fee on January 1 if the permittee discharges effluent on land or if the permittee produces sludge from a treatment work which is disposed of on land. If the permittee discharges effluent on land and disposes of sludge from a treatment work on land, the permittee shall pay $200 to the department as a groundwater fee on January 1. The moneys collected under this subsection shall be credited to the environmental fund for environmental management.

283.31(8) (8)

283.31(8)(a)(a) The holder of a permit under this section for a concentrated animal feeding operation shall annually pay to the department a fee of $345.

283.31(8)(b) (b) Of each fee paid under par. (a), $95 shall be credited to the appropriation account under s. 20.370 (4) (mi).

283.31(8)(c) (c) The department shall annually submit a report to the joint committee on finance and, under s. 13.172 (3), to the standing committees of the legislature with jurisdiction over agricultural and environmental matters describing the use of the moneys credited to the appropriation account under s. 20.370 (4) (mi) under par. (b).

283.31 History History: 1973 c. 74; 1975 c. 349; 1983 a. 410; 1993 a. 16.; 1995 a. 227 s. 851, 857; Stats. 1995 s. 283.31; 1997 a. 27; 1999 a. 85; 2009 a. 28; 2011 a. 207; 2013 a. 70.

283.31 AnnotationThis section does not govern dam removal. Chapter 31 does. Froebel v. DNR, 217 Wis. 2d 652, 579 N.W.2d 774 (Ct. App. 1998), 97-0844.

283.31 Annotation In the context of regulating concentrated animal feeding operation manure applications, the broad grant of authority under s. 283.001 (2), is not limited by sub. (2). Maple Leaf Farms v. DNR, 2001 WI App 170, 247 Wis. 2d 96, 633 N.W.2d 720, 00-1389.

283.31 Annotation A concentrated animal feeding operation (CAFO) under s. 283.01 (12) includes not only where the animals are confined, but also the equipment that applies the animal waste to fields outside the confinement area, whether the fields are owned by the CAFO operator or others. Any overapplication of manure by the operator is a discharge under s. 283.01 (5) whether because of runoff to surface waters or percolation to groundwater. DNR has authority to regulate discharges from overapplication of manure from a CAFO regardless of whether the discharge occurs on land owned by the CAFO. Maple Leaf Farms v. DNR, 2001 WI App 170, 247 Wis. 2d 96, 633 N.W.2d 720, 00-1389.

283.31 Annotation The DNR has authority under sub. (1) to issue permits to federal agencies. 68 Atty. Gen. 52.



283.33 Storm water discharge permits.

283.33  Storm water discharge permits.

283.33(1) (1)  Requirement. An owner or operator shall obtain a permit under this section for any of the following:

283.33(1)(a) (a) A discharge from a discernible, confined, and discrete conveyance of storm water associated with an industrial activity that meets criteria in rules promulgated by the department.

283.33(1)(am) (am) A discharge from a discernible, confined, and discrete conveyance of storm water associated with a construction site, including a construction site for a building, that meets criteria in rules promulgated by the department.

283.33(1)(b) (b) A discharge of storm water from a municipal separate storm sewer system serving an incorporated area with a population of 100,000 or more, as determined by the 1990 federal census.

283.33(1)(c) (c) A discharge of storm water from a municipal separate storm sewer system serving an area located in an urbanized area, as determined by the U.S. bureau of the census based on the latest decennial federal census.

283.33(1)(cg) (cg) A discharge of storm water from a municipal separate storm sewer system serving an area with a population of 10,000 or more and a population density of 1,000 or more per square mile, if the system is designated by the department to be regulated under this section based on an evaluation of whether the storm water discharge results in, or has the potential to result in, water quality standards being exceeded, including impairment of designated uses, or in other significant water quality impacts, including habitat and biological impacts.

283.33(1)(cr) (cr) A discharge of storm water from a municipal separate storm sewer system that is designated by the department to be regulated under this section because the system contributes substantially to the pollutant loadings of a physically interconnected municipal separate storm sewer system that is regulated under this section.

283.33(1)(d) (d) A discharge of storm water from a facility or activity, other than a facility or activity under pars. (a) to (cr), if the department determines that the discharge either contributes to a violation of a water quality standard or is a significant contributor of pollutants to the waters of the state.

283.33(2) (2) Municipal separate storm sewer systems; applications. The owner or operator of a portion of a municipal separate storm sewer system for which a permit is required under sub. (1) shall do one of the following:

283.33(2)(a) (a) Submit a permit application for its portion of the municipal separate storm sewer system.

283.33(2)(b) (b) Submit a permit application jointly with one or more other owners or operators of the municipal separate storm sewer system.

283.33(2)(c) (c) Authorize a regional authority with control over discharges to a separate storm sewer system that serves areas in more than one municipality to submit an application for a permit that covers the owner's or operator's portion of the municipal separate storm sewer system and other portions of the system if all of the following apply:

283.33(2)(c)1. 1. The regional authority, together with the owners or operators, has authority over a storm water management program that will be in operation by the deadline established by the department.

283.33(2)(c)2. 2. The regional authority or the owners or operators demonstrate their ability to supply all of the required application information by the deadlines established by the department.

283.33(2)(c)3. 3. Each of the owners or operators of a portion of the system covered by the application provides the information required by the department.

283.33(3) (3) Municipal separate storm sewer systems; permits.

283.33(3)(a)(a) The department may issue one permit for all discharges from a municipal separate storm sewer system for which a permit is required under sub. (1) or may issue separate permits for each municipality served by the system, for each type of discharge from the system, for individual discharges from the system or for other categories specified by the department.

283.33(3)(b) (b) If the department issues more than one permit for discharges from a municipal separate storm sewer system, the permits may specify differing requirements.

283.33(3)(c) (c) In a permit for part or all of a municipal separate storm sewer system, the department may specify differing conditions relating to different discharges covered by the permit, including differing management programs for the various drainage areas that contribute storm water to the system.

283.33(4) (4) Discharges through municipal separate storm sewer systems.

283.33(4)(a)(a) In addition to obtaining a permit under this section, the owner or operator of an activity described in sub. (1) (a) or (am) that discharges storm water through a municipal separate storm sewer system described in sub. (1) (b) to (cr) shall submit the following information to the owner or operator of the municipal separate storm sewer system:

283.33(4)(a)1. 1. The name of the facility from which the release occurs.

283.33(4)(a)2. 2. The name and address of a person to contact for information about the discharge.

283.33(4)(a)3. 3. The location of the discharge.

283.33(4)(a)4. 4. A description of the principal products or services provided by the facility and the number of any permit covering the facility.

283.33(4)(b) (b)

283.33(4)(b)1.1. If a person required to provide information under par. (a) is releasing storm water into the municipal separate storm sewer system before the system is subject to sub. (1), the person shall provide the information no later than 60 days after the system becomes subject to sub. (1).

283.33(4)(b)2. 2. If a person required to provide information under par. (a) is not releasing storm water into the municipal separate storm sewer system before the system is subject to sub. (1), the person shall provide the information no later than 180 days before beginning to release storm water into the system.

283.33(5) (5) Other dischargers. A person who is required to obtain a permit under sub. (1) (a), (am), or (d) may apply for an individual permit or request coverage under a general permit issued by the department under s. 283.35.

283.33(6) (6) Other coverage.

283.33(6)(a)(a) A municipal separate storm sewer system that is combined with a sanitary sewer system is not required to be covered by a permit under this section but is required to be covered by a permit under s. 283.31.

283.33(6)(b) (b) The department may include coverage of a storm water discharge in a permit issued under s. 283.31. For the purposes of this chapter, the portion of a permit issued under s. 283.31 that covers a storm water discharge is considered a permit issued under this section.

283.33(7) (7) Petitions. The owner or operator of a municipal separate storm sewer system may petition the department to require a permit under this section for any discharge through the municipal separate storm sewer system. The department may approve the petition only if a permit for the discharge is required under sub. (1) (a), (am), or (d).

283.33(7m) (7m) Issuance. The department shall base the priority for the initial issuance of permits under this section on the relative impact of the discharges on water quality.

283.33(8) (8) Rule making. The department shall promulgate rules for the administration of this section. The department may not require a permit under this section for diffused surface drainage or agricultural storm water discharges.

283.33(9) (9) Storm water fees.

283.33(9)(a)(a) The department shall promulgate rules setting all of the following:

283.33(9)(a)1. 1. A storm water construction permit fee to be paid by any person who applies for a permit under this section for the discharge of storm water from a construction site.

283.33(9)(a)2. 2. A storm water permit annual fee that is to be paid upon issuance of the permit and annually thereafter by a person who holds a permit under this section for the discharge of storm water, other than for the discharge of storm water from a construction site.

283.33(9)(b) (b) The department shall establish the amount of the fee under par. (a) for permits for construction sites, other industrial permits and municipal separate storm sewer permits based on the costs associated with each type of permit.

283.33(9)(bm) (bm) The annual fees under par. (a) are due on June 30 annually, beginning with 1994.

283.33(9)(c) (c) All moneys collected under par. (a) shall be credited to the appropriation under s. 20.370 (4) (bj).

283.33 History History: 1993 a. 16; 1995 a. 227 s. 852, 858; Stats. 1995 s. 283.33; 1997 a. 27; 2001 a. 16; 2013 a. 20.



283.35 General permits.

283.35  General permits.

283.35(1)(1)  Authorization. Instead of issuing a separate permit to an individual point source, the department may issue a general permit applicable to a designated area of the state authorizing discharges from specified categories or classes of point sources located within that area.

283.35(1m) (1m) Ballast water discharges.

283.35(1m)(a)(a) The department may issue a general permit authorizing a vessel that is 79 feet or greater in length to discharge ballast water into the waters of the state. A general permit issued under this subsection may contain effluent limitations.

283.35(1m)(b) (b) If the department issues a general permit under par. (a), the department shall charge the following fees:

283.35(1m)(b)1. 1. An application fee of $1,200 to be paid by any person who applies for coverage under a general permit issued under this subsection.

283.35(1m)(b)2. 2. An annual fee of $345 to be paid upon initial coverage under the permit and annually thereafter.

283.35(1m)(c) (c) Paragraph (b) does not apply after December 31, 2015.

283.35(1m)(e) (e) Coverage under a general permit issued under this subsection is valid for a period of 5 years. The department may renew coverage under a general permit issued under this subsection upon application.

283.35(1m)(f) (f) The department shall credit the fees collected under this subsection to the appropriation account under s. 20.370 (4) (aj).

283.35(2) (2) Voluntary withdrawal. Upon the request of the owner or operator of a point source, the department shall withdraw the point source from the coverage of the general permit and issue a separate permit for that source.

283.35(3) (3) Withdrawal. The department may withdraw a point source from the coverage of a general permit and issue a separate permit for that source if:

283.35(3)(a) (a) The point source is a significant contributor of pollution;

283.35(3)(b) (b) The point source is not in compliance with the terms and conditions of the general permit;

283.35(3)(c) (c) A change occurs in the availability of demonstrated technology or practices for the control or abatement of pollutants from the point source;

283.35(3)(d) (d) Effluent limitations or standards are promulgated for a point source covered by the general permit after the issuance of that permit; or

283.35(3)(e) (e) A water quality management plan containing requirements applicable to the point source is approved.

283.35 History History: 1979 c. 221; 1995 a. 227 s. 853; Stats. 1995 s. 283.35; 2009 a. 28; 2013 a. 20.



283.37 Applications for permit.

283.37  Applications for permit.

283.37(1) (1) The department shall promulgate rules relating to applications for permits under this chapter which shall require at a minimum that every owner or operator of a point source discharging pollutants into the waters of the state shall have on file either a completed permit application on forms provided by the department or a completed permit application under section 13 of the rivers and harbors act of 1899, 33 USC 407 or under the federal water pollution control act, as amended, 33 USC 1251 to 1376. The rules may specify different requirements for permits issued under s. 283.31 and for permits issued under s. 283.33.

283.37(2) (2) Any owner or operator of a point source for which a permit is required by s. 283.31 (1) wishing to commence discharging pollutants into state waters from a new source, the construction of which commenced after July 22, 1973, shall submit a completed application not later than 180 days prior to the date on which it is desired to commence discharges.

283.37(3) (3) The application form shall be signed as follows:

283.37(3)(a) (a) In the case of a corporation, by a principal executive officer of at least the level of vice president or by the principal executive officer's authorized representative responsible for the overall operation of the point source for which a permit is sought.

283.37(3)(aL) (aL) In the case of a limited liability company, by a member or manager.

283.37(3)(b) (b) In the case of a partnership, by a general partner.

283.37(3)(c) (c) In the case of a sole proprietorship, by the proprietor.

283.37(3)(d) (d) In the case of publicly owned treatment works or a municipal separate storm sewer system by a principal executive officer, ranking elected official, or other duly authorized employee.

283.37(4) (4) Prior to the submittal of a permit application for a publicly owned treatment works, each person discharging into such works who is subject to s. 299.15 and rules promulgated thereunder shall submit a discharge report to the owner or operator of such works upon request. The report shall state the person's current discharges, and maximum discharges based on reasonably foreseeable projections of production increases, process modification or facility expansions during the next 5 years. The owner or operator of such publicly owned treatment works shall submit the discharge reports to the department as part of the permit application. The form of the discharge report shall be prescribed by department rule.

283.37(5) (5) The department may require the applicant to submit information in addition to that supplied on the permit application.

283.37(6) (6) Subsections (1) to (5) do not apply to an owner or operator of a point source eligible for coverage under a general permit under s. 283.35 and rules promulgated by the department under that section. The department may require the owner or operator to submit information regarding any discharge.

283.37 History History: 1973 c. 74; 1979 c. 221 ss. 650d, 650dg, 2202 (39); 1993 a. 16, 112, 482; 1995 a. 227 s. 854; Stats. 1995 s. 283.37.



283.39 Public notice.

283.39  Public notice.

283.39(1)(1) The department shall promulgate by rule procedures for providing to interested members of the public notices of each complete application for a permit. Procedures for providing public notices shall include at least the following:

283.39(1)(a) (a) Publication of the notice as a class 1 notice under ch. 985;

283.39(1)(b) (b) Mailing of the notice to any person or group upon request.

283.39(1)(c) (c) Publication of the notice through an electronic notification system established by the department.

283.39(1)(d) (d) Publication of the notice on the department's Internet Web site.

283.39(1m) (1m) Public notice under this section shall be considered to be provided on the date that the department first publishes the notice on its Internet Web site.

283.39(2) (2) The department shall provide a period of not less than 30 days following the date of the public notice during which time interested persons may submit their written views on the tentative determinations with respect to the permit application. All written comments submitted during the period for comment shall be retained by the department and considered in the formulation of the final determinations for the permit application.

283.39(3) (3) The department shall by rule prescribe the form and content of public notices issued under sub. (1). Every such notice issued by the department shall include at least the following information:

283.39(3)(a) (a) The name and address of each applicant;

283.39(3)(b) (b) A brief description of each applicant's activities or operations which result in the discharge described in the application;

283.39(3)(bg) (bg) Information indicating where the complete application may be viewed on the department's Internet Web site.

283.39(3)(c) (c) The name of the waterway to which each discharge is made and a short description of the location of each discharge on the waterway indicating whether such discharge is a new or existing discharge;

283.39(3)(d) (d) A statement of the tentative determination to issue or deny a permit for the discharge described in the application;

283.39(3)(dm) (dm) If the applicant applied, under s. 283.15 (2) (a), for a variance, as defined in s. 283.15 (1), a tentative decision to approve or deny the variance, including, if the tentative decision is to grant the variance based upon one or more of the conditions specified in s. 283.15 (4) (a) 1. a. to e., a statement on the effect of the variance, if granted, on the designated use of the water body during the term of the permit;

283.39(3)(e) (e) A brief description of the procedures for the formulation of final determinations, including the 30-day comment period required under sub. (2).

283.39 History History: 1973 c. 74; 1975 c. 349; 1995 a. 227 s. 866; Stats. 1995 s. 283.39; 2011 a. 32, 167.



283.41 Notice to other government agencies.

283.41  Notice to other government agencies.

283.41(1) (1) The department shall promulgate by rule procedures for notifying the U.S. environmental protection agency, the U.S. army corps of engineers, other states potentially affected by the proposed discharge, and any other interested agency or unit of government of any complete application or proposed modification thereof for a permit.

283.41(2) (2) The department shall provide the U.S. environmental protection agency a period of time not to exceed 90 days to submit to the department its written views, recommendations or objections. All other interested government agencies and affected states shall be given 30 days to submit to the department written views or recommendations.

283.41(3) (3) When the department receives an application for a permit for a discharge that would return water transferred from the Great Lakes basin to the source watershed through a stream tributary to one of the Great Lakes, the department shall provide notice of the application to the governing body of each city, village, and town through which the stream flows or that is adjacent to the stream downstream from the point at which the water would enter the stream.

283.41 History History: 1973 c. 74; 1975 c. 349; 1995 a. 227 s. 869; Stats. 1995 s. 283.41; 2007 a. 227.



283.43 Public access to information.

283.43  Public access to information.

283.43(1) (1)

283.43(1)(a)(a) The department shall make available to and provide facilities for the public to inspect and copy completed permit application forms, fact sheets, draft permits, or any public document thereon.

283.43(1)(b) (b) The department shall make available to the U.S. environmental protection agency any completed permit application forms, fact sheets, draft permits, or any public comments thereon, and shall also make available any other records, reports, plans or other information obtained by the department under this chapter.

283.43(2) (2) The department shall protect as confidential any information, other than effluent data, contained in permit application forms, or in other records, reports or plans, that is found to be confidential under s. 283.55 (2) (c).

283.43(3) (3) Any information afforded confidential status may be disclosed by the department to the U.S. environmental protection agency or its authorized representative.

283.43 History History: 1973 c. 74; 1995 a. 227 s. 870; Stats. 1995 s. 283.45.



283.45 Fact sheets.

283.45  Fact sheets.

283.45(1)(1) For every discharge which has a total volume of more than 500,000 gallons on any day of the year, except a storm water discharge for which a permit is issued under s. 283.33, the department shall, following public notice, prepare and send to any person who so requests, a fact sheet concerning the application described in the public notice.

283.45(2) (2) The contents of such fact sheets shall be established by the department by rule and shall include at least the following information:

283.45(2)(a) (a) A sketch or detailed description of the location of the discharge described in the application;

283.45(2)(b) (b) A quantitative description of the discharges described in the application;

283.45(2)(c) (c) A statement of the tentative determination to issue or deny the permit application;

283.45(2)(d) (d) If a determination to issue a permit is made, then the following information shall also be included:

283.45(2)(d)1. 1. The proposed effluent limitation for those pollutants proposed to be limited;

283.45(2)(d)2. 2. A proposed schedule of compliance, including interim dates and requirements, for meeting the proposed effluent limitations;

283.45(2)(d)3. 3. A brief description of any other proposed special conditions which will have a significant impact upon the discharge described in the application;

283.45(2)(e) (e) A brief description of the uses for which the receiving waters have been classified, of the applicable water quality standards and effluent standards;

283.45(2)(f) (f) A more detailed description of the procedures for the formulation of final determinations than that given in the public notice.

283.45(3) (3) If the department proposes to include a water quality based effluent limitation in the permit, a fact sheet prepared under this section shall include all of the following:

283.45(3)(a) (a) A description of the calculation used by the department to derive the water quality based effluent limitation.

283.45(3)(b) (b) A discussion of the rationale used by the department to determine whether or not a compliance schedule for the water quality based effluent limitation shall be included in the proposed permit and the rationale used to develop any such schedule. The discussion shall include a description of treatment technologies or control strategies that may be available to the permittee for achieving compliance with the water quality based effluent limitation.

283.45(3)(c) (c) The assumptions and information used by the department to calculate the mixing zone for the discharge.

283.45 History History: 1973 c. 74; 1987 a. 60; 1993 a. 16; 1995 a. 227 s. 867; Stats. 1995 s. 283.45.



283.47 Requests for information by permittee.

283.47  Requests for information by permittee. When a permit for which a fact sheet is required to be prepared under s. 283.45 is issued, reissued or modified, if the permittee submits, during the public comment period afforded under s. 283.39, to the department a written request for information on the background levels in the receiving water of substances for which a water quality based effluent limitation under s. 283.13 (5) is included in the proposed permit, the department shall, to the extent the information is available, provide to the permittee no later than the time that the permit is issued, reissued or modified such information or list of documents which present such information. Nothing in this section limits rights under ss. 19.31 to 19.37.

283.47 History History: 1987 a. 60; 1995 a. 227 s. 868; Stats. 1995 s. 283.47.



283.49 Public hearing.

283.49  Public hearing.

283.49(1)(1)

283.49(1)(a)(a) The department shall provide an opportunity for the applicant, any affected state, the U.S. environmental protection agency, any interested state or federal agency, person or group of persons to request a public hearing with respect to a permit application. Such request for a public hearing shall be filed with the department within 30 days after the public notice of the complete permit application is provided and shall indicate the interest of the party filing the request and the reasons why a hearing is warranted.

283.49(1)(b) (b) The department shall hold a public hearing on a permit application or a group of applications if requested by the U.S. environmental protection agency, any affected state, on the petition of 5 or more persons or if the department deems that there is a significant public interest in holding such a hearing.

283.49(1)(c) (c) The department shall promulgate by rule procedures for the conduct of public hearings held under this section. Hearings held under this section are not contested cases under s. 227.01 (3).

283.49(2) (2)

283.49(2)(a)(a) Public notice of any hearing held under this section shall be provided in accordance with the requirements of s. 283.39 (1) and the public notice shall be considered to be provided on the date specified in s. 283.39 (1m).

283.49(2)(b) (b) The form and content of such public notice shall be established by departmental rule.

283.49 History History: 1973 c. 74; 1985 a. 182 s. 57; 1995 a. 227 s. 871; Stats. 1995 s. 283.49; 2011 a. 167.



283.51 Mining hearing.

283.51  Mining hearing. If a hearing on the permit application is conducted as a part of a hearing under s. 293.43, the notice, comment and hearing provisions in that section supersede the notice, comment and hearing provisions of ss. 283.39, 283.41 and 283.49.

283.51 History History: 1979 c. 221; 1995 a. 227 s. 872; Stats. 1995 s. 283.51.



283.53 Permit duration, modification, revocation and reissuance.

283.53  Permit duration, modification, revocation and reissuance.

283.53(1)(1) No permit issued by the department under s. 283.31 or 283.33 shall have an initial term for more than 5 years. Upon the request of a permit holder, the department may renew the permit for a term of not more than 5 years, subject to sub. (3).

283.53(2) (2)

283.53(2)(a)(a) Any permit issued by the department under s. 283.31 or 283.33 may, after an opportunity for hearing, be modified, terminated, or revoked and reissued, in whole or in part, for cause, including but not limited to:

283.53(2)(a)1. 1. Violation of any terms or conditions of the permit;

283.53(2)(a)2. 2. Obtaining a permit by misrepresentation or failure to disclose fully all relevant facts;

283.53(2)(a)3. 3. A change in any condition that requires either a temporary or permanent reduction or elimination of the permitted discharge;

283.53(2)(b) (b) Whenever, on the basis of any information available to it, the department finds that there is cause for modifying, terminating, or revoking and reissuing a permit, in whole or in part, the department shall notify the permittee by certified mail or personal service of its intention to modify, terminate, or revoke and reissue the permit, in whole or in part, except that if the department proposes to modify a permit to authorize a substantial change to a nutrient management plan of a concentrated animal feeding operation, the department may notify the permittee by electronic mail. Such notice shall specify the information upon which the department relies, and if the department intends to modify the permit, shall explain the modifications which the department intends to make in the permit.

283.53(2)(c) (c) The department shall also notify the U.S. environmental protection agency, the U.S. army corps of engineers, any affected state, any interested agency of this state, and any interested members of the public of its intention to modify, terminate, or revoke and reissue a permit. Such notice shall incorporate the terms of the notice sent to the permittee and shall be provided to members of the public in accordance with s. 283.39 (1), except that if the department proposes to modify a permit to authorize a substantial change to a nutrient management plan of a concentrated animal feeding operation, the department is not required to provide notice of the substantial change under s. 283.39 (1) (a). The department shall provide a 14-day period, from the date on which notice is provided under s. 283.39 (1) (d), for written comments on a proposed modification to authorize a substantial change to a nutrient management plan.

283.53(2)(d) (d) The department may hold a public hearing on a proposed permit modification, termination, or revocation and reissuance if the department determines that there is a significant public interest in holding such a hearing or upon the petition of 5 or more persons. The petition shall indicate the interest of the petitioners and the reasons why a hearing is warranted. A petition for a hearing on a proposed permit modification to authorize a substantial change to a nutrient management plan of a concentrated animal feeding operation shall be filed within 14 days of the date notice is provided under s. 283.39 (1) (d).

283.53(2)(e) (e) Public notice of any hearing held under this section shall be provided in accordance with the requirements of pars. (b) and (c).

283.53(2)(f) (f) Hearings held under this section are not contested cases under s. 227.01 (3).

283.53(2d) (2d) The department may, with the consent of the permittee, modify a permit issued under s. 283.31 or 283.33 without following the procedures in sub. (2) (b) to (f) in order to do any of the following:

283.53(2d)(a) (a) Correct a typographical error.

283.53(2d)(b) (b) Require more frequent monitoring or reporting by the permittee.

283.53(2d)(c) (c) Change an interim compliance date in a schedule of compliance to a date that is not more than 120 days after the date specified in the existing permit if the change does not delay attainment of final compliance.

283.53(2d)(d) (d) Reflect a change in the owner or operator of a facility if the department determines that no other change in the permit is necessary and if the current and new owners or operators submit to the department a written agreement that specifies a date for the new owner to assume responsibility for compliance with the permit and liability for violations of the permit.

283.53(2d)(e) (e) Change the construction schedule for a new source if the change does not affect the permittee's obligation to have required pollution control equipment installed and in operation before beginning to discharge.

283.53(2d)(f) (f) Eliminate a point source from a permit if the discharge from that point source terminates and that termination does not cause the discharge of pollutants from other point sources to exceed permit limits.

283.53(2d)(g) (g) Incorporate into a permit a condition of a publicly owned treatment works pretreatment program that has been approved by the department.

283.53(2h) (2h) The department may, with the consent of the permittee, revoke a permit issued under s. 283.31 or 283.33 without following the procedures in sub. (2) (b) to (f).

283.53(2m) (2m) The department may, upon request of the permittee, revise or modify a schedule of compliance in an issued permit if it determines that the revision or modification is necessary because of the happening of an event over which the permittee has little or no control. The first revision made under this subsection during the term of a permit need comply only with sub. (2) (c). Subsequent requests shall be subject to sub. (2) (b) to (f).

283.53(3) (3)

283.53(3)(a)(a) Any permittee who wishes to continue to discharge after the expiration date of the permittee's permit shall file an application for reissuance of the permit at least 180 days prior to its expiration.

283.53(3)(b) (b) The department shall review each application for reissuance of a permit to ensure that:

283.53(3)(b)1. 1. The permittee is in substantial compliance with all the terms, conditions, requirements and schedules of compliance of the expired permit;

283.53(3)(b)2. 2. The department has current information on the permittee's production levels, waste treatment practices, and the nature, volume, content and frequency of the permittee's discharge;

283.53(3)(b)3. 3. The discharge is consistent with applicable effluent limitations and standards, water quality standards and any other legally applicable requirements, including any additions to, or revisions or modifications of such effluent limitations and standards, water quality standards, or other legally applicable requirements made during the term of the permit.

283.53(3)(c) (c) If, after such review, the department finds that the requirements of par. (b) have not been met, the department shall not reissue such a permit.

283.53(3)(d) (d) The department shall adhere to the notice and public participation procedures specified in ss. 283.39 to 283.49 in connection with each request for reissuance of a permit.

283.53(3)(e) (e) Notwithstanding any other provisions of this section, any new source the construction of which is commenced after October 18, 1972, and which is so constructed to meet all standards of performance adopted under s. 283.19 shall not be subject to any more stringent standard of performance during either the 10-year period beginning on the date of completion of such construction or the period of depreciation or amortization of such facility for the purposes of section 167 or 169 of the internal revenue code, whichever period ends first.

283.53(3)(f) (f) For the purposes of s. 283.63, denial of any application for the reissuance of a permit shall be treated as a denial of an application for a permit.

283.53 History History: 1973 c. 74, 243; 1979 c. 221; 1985 a. 182 s. 57; 1991 a. 39; 1993 a. 16, 482; 1995 a. 227 s. 855; Stats. 1995 s. 283.53; 2011 a. 167.

283.53 Annotation Timely review under s. 147.20 [now s. 283.63] of a modified permit does not reopen for consideration those unmodified portions of the permit for which the review period has expired. Village of Theinsville v. DNR, 130 Wis. 2d 276, 386 N.W.2d 519 (Ct. App. 1986).



283.55 Monitoring and reporting; access to premises.

283.55  Monitoring and reporting; access to premises.

283.55(1)(1)  Monitoring and reporting requirements. Every owner or operator of a point source who is required to obtain a permit issued under s. 283.31 shall do all of the following:

283.55(1)(a) (a) Establish and maintain records of the volume of effluent discharged and the amount of each pollutant discharged from each point source under the owner's or operator's ownership or control.

283.55(1)(b) (b) Make regular reports to the department on the volume of effluent discharged and the amount of each pollutant discharged from each point source under the owner's or operator's ownership or control.

283.55(1)(c) (c) Install, use and maintain such monitoring equipment or methods, including where appropriate, biological monitoring methods, as are necessary to determine the volume of effluent discharged and to identify and determine the amount of each pollutant discharged from each point source under the owner's or operator's ownership or control.

283.55(1)(d) (d) Sample the effluents discharged from each point source under the owner's or operator's ownership or control in accordance with such methods, at such locations and in such manner as the department shall by rule prescribe.

283.55(1)(dm) (dm) Report any unscheduled discharge of untreated sewage or other wastewater to the department orally within 24 hours of the discharge and in writing within 5 days after the discharge.

283.55(1)(e) (e) Provide such other information as the department finds is necessary to identify the type and quantity of any pollutants discharged from the point source.

283.55(1m) (1m) Reports to water utilities. The department shall determine, after consultation with the owner or operator of the point source, whether to notify a public utility, as defined in s. 196.01 (5), that furnishes water to the public about a discharge reported under sub. (1) (dm) that may affect the public utility. The department shall base the determination on the public health risk caused by the discharge.

283.55(2) (2) Access to monitoring equipment and records.

283.55(2)(a)(a) Any duly authorized officer, employee or representative of the department shall have right to enter upon or through any premises in which an effluent source that is required to be covered by a permit issued under s. 283.31 is located or in which any records required to be maintained by this section are located, and may at reasonable times have access to and copy any records, inspect any monitoring equipment or method required by this section, and sample any effluents which the owner and operator of such source is required to sample under this section.

283.55(2)(b) (b) No person shall refuse entry or access to any authorized representative of the department who requests entry under this subsection, and who presents appropriate credentials nor shall any person obstruct, hamper or interfere with any such inspection.

283.55(2)(c) (c) Any records or other information furnished to or obtained by the department in the administration of this chapter, including effluent data, shall be a public record as provided in subch. II of ch. 19. Any records or other information, except effluent data, provided to the department may be treated as confidential upon a showing to the secretary that said records or information is entitled to protection as a trade secret as defined in s. 134.90 (1) (c). Nothing herein shall prevent the use of any confidential records or information obtained by the department in the administration of this section in compiling or publishing general analyses or summaries, if such analyses or summaries do not identify a specific owner or operator.

283.55(3) (3) Construction of law. Subsection (1) shall be construed so as not to require actions unnecessarily redundant with s. 299.15. When a publicly owned treatment facility is required under state or federal law to monitor discharges into its system, records of such monitoring provided to the department, if substantially in compliance with the requirements of this section, shall serve in the place of the monitoring which would ordinarily be required of a person discharging into such system. Nothing in this section shall be construed to affect the validity of s. 299.15, nor shall that section be construed to limit the application of this section.

283.55 History History: 1973 c. 74; 1979 c. 221 s. 2202 (39); 1981 c. 335 s. 26; 1985 a. 236; 1993 a. 16, 482; 1995 a. 227 s. 865; Stats. 1995 s. 283.55; 1999 a. 85.



283.57 Waste treatment service charges.

283.57  Waste treatment service charges. No permit shall be issued to any publicly owned treatment works any part of which was constructed with the aid of federal grants made after March 1, 1973, unless it has adopted or will adopt a system of charges to assure that:

283.57(1) (1) Each recipient of waste treatment services shall pay its proportionate share of the cost of operation and maintenance, including replacement, of any waste treatment services provided by such treatment works;

283.57(2) (2) Each industrial user of the treatment works shall pay that portion of the cost of construction of the treatment works paid by the federal government allocable to the treatment of its industrial waste.

283.57 History History: 1973 c. 74; 1995 a. 227 s. 874; Stats. 1995 s. 283.57.



283.59 Reporting of new discharges.

283.59  Reporting of new discharges.

283.59(1) (1) Any permittee discharging pollutants into the waters of the state shall report to the department any facility expansion, production increases, or process modifications which result in new or increased discharges of pollutants exceeding the terms of the permit. Such report shall be by submission of a new permit application or, if the new or increased discharge does not violate the effluent limitations specified in the permit, by submission of notice to the department of the nature of such new or increased discharge. The form and content of such notice shall be prescribed by departmental rule.

283.59(2) (2) Any person discharging, or intending to begin discharging, into a publicly owned treatment works who is or will become subject to the discharge reporting requirements of s. 283.37 (4), shall give notice to the department and the owner or operator of such works the following:

283.59(2)(a) (a) Any introduction of pollutants into such treatment works from any new source; or

283.59(2)(b) (b) Any types or volumes of pollutants being introduced into such treatment works which were not described in the report submitted under s. 283.37 (4).

283.59(3) (3) The owner or operator of a publicly owned treatment works receiving a notice under sub. (2) is subject to sub. (1), and shall also include information on the quality and quantity of effluent to be introduced into such treatment works and any anticipated impact of such pollutants on the quantity or quality of effluent to be discharged from such works.

283.59(4) (4) Notice of a new or increased discharge submitted to the department under this section shall be given at least 180 days prior to the date such new or increased discharge shall commence. The department, through the department of justice as provided under s. 283.89, may enforce violations of this section directly against persons subject to s. 283.37 (4).

283.59 History History: 1973 c. 74; 1995 a. 227 s. 873; Stats. 1995 s. 283.59.



283.60 Waiver for certain nutrient management research projects.

283.60  Waiver for certain nutrient management research projects.

283.60(1)(1) The department may waive compliance with any requirement of this chapter or of a permit issued under this chapter for a research project for the purpose of evaluating advanced agricultural nutrient management tools and precision agricultural technology, if all of the following conditions are met:

283.60(1)(a) (a) The department determines that the project is unlikely to have a negative impact on, or to threaten, the environment or public health.

283.60(1)(b) (b) The department reviews and approves the project before the project begins.

283.60(1)(c) (c) The person who will operate the project agrees to take necessary actions to maintain compliance with surface water and groundwater requirements under ch. 281 and this chapter, other than a requirement waived under this section, and to take necessary actions to regain compliance with those requirements if a violation occurs in the course of the project.

283.60(2) (2) A person seeking a waiver under sub. (1) shall apply to the department in writing. The department shall approve or deny an application in writing no more than 45 days after receiving a complete application. The department may approve an application with conditions, including requirements for reporting project activities to the department and limitations on the duration of the project or the waiver for the project.

283.60(3) (3) A project for which the department grants a waiver under sub. (1) is an agricultural practice for the purposes of s. 823.08.

283.60 History History: 2011 a. 32, 188.



283.61 Exemption for certain alcohol fuel production systems.

283.61  Exemption for certain alcohol fuel production systems.

283.61(1)(1)  Definitions. As used in this section:

283.61(1)(a) (a) "Distillate waste product" has the meaning designated under s. 289.44 (1) (a).

283.61(1)(b) (b) "Environmentally sound storage facility" has the meaning designated under s. 289.44 (1) (b).

283.61(1)(c) (c) "Private alcohol fuel production system" has the meaning designated under s. 289.44 (1) (c).

283.61(2) (2) Exemption. No permit is required under this chapter for the owner of a private alcohol fuel production system to discharge or dispose of any distillate waste product if the waste product is stored in an environmentally sound storage facility and disposed of using an environmentally safe land spreading technique and the discharge or disposal is confined to the property of the owner.

283.61 History History: 1979 c. 221; 1995 a. 227 s. 848; Stats. 1995 s. 283.61.



283.62 Exemption for certain fruit and vegetable washing facilities.

283.62  Exemption for certain fruit and vegetable washing facilities.

283.62(1)(1)  Definitions. As used in this section:

283.62(1)(b) (b) "Washing station" means a facility where fruits or vegetables are washed or cleaned after harvesting and before further processing.

283.62(1)(c) (c) "Wash water" means water that has been used at a washing station to wash or clean fruits or vegetables and that may contain dirt or other substances removed from the fruits or vegetables during the washing process or biodegradable additives used during the washing process.

283.62(1)(d) (d) "Wash water storage facility" means a facility, including a settling pond or lagoon, that is used to store wash water.

283.62(2) (2) Exemption. The owner of a washing station may discharge or dispose of wash water, and may land spread or compost plant parts separated from the wash water, without a permit under this chapter if all of the following requirements are met:

283.62(2)(a) (a) The washing station is not adjacent to or operated as part of a food processing plant, as defined in s. 97.29 (1) (h).

283.62(2)(b) (b) All wash water is either stored in a sealed wash water storage facility or is dispersed on land owned or leased by the owner of the washing station in a manner which avoids ponding, runoff and nuisance conditions and in accordance with acceptable agricultural practices or acceptable practices for the land spreading of waste.

283.62(2)(c) (c) All plant parts that are separated from the wash water are either composted or stored in a plant parts storage facility and disposed of using an environmentally safe land spreading technique. The disposal or composting must be confined to property owned or leased by the owner of the washing station.

283.62(2)(d) (d) For a washing station that anticipates operating at least 100 days per year or that operated at least 100 days during the immediately preceding year, do all of the following:

283.62(2)(d)1. 1. Register annually with the department as a washing station.

283.62(2)(d)2. 2. Submit annually an operating plan that implements best management practices and that is approved by the department.

283.62(2)(d)3. 3. Operate only in accordance with the approved operating plan.

283.62 History History: 1995 a. 99; 1995 a. 227 s. 849; Stats. 1995 s. 283.62.



283.63 Review of permits, decisions, terms and conditions.

283.63  Review of permits, decisions, terms and conditions.

283.63(1)(1) Any permit applicant, permittee, affected state or 5 or more persons may secure a review by the department of any permit denial, modification, termination, or revocation and reissuance, the reasonableness of or necessity for any term or condition of any issued, reissued or modified permit, any proposed thermal effluent limitation established under s. 283.17 or any water quality based effluent limitation established under s. 283.13 (5). Such review shall be accomplished in the following manner:

283.63(1)(a) (a) A verified petition shall be filed with the secretary setting forth specifically the issue sought to be reviewed by the department. Such petition must be filed within 60 days after notice of any action which is reviewable under this section is issued by the department. The petition shall indicate the interest of the petitioners and the reasons why a hearing is warranted. Upon receipt of such petitions, the department shall provide a notice of public hearing in accordance with the requirements of s. 283.39 (1) at least 10 days prior to holding a public hearing thereon. The public notice shall be considered to be provided on the date specified in s. 283.39 (1m).

283.63(1)(am) (am) After a verified petition for review is filed and until the last day for seeking review of the department's decision or a later date fixed by order of the reviewing court, any term or condition, thermal effluent limitation or water quality based effluent limitation which is the subject of the petition is not effective. All other provisions of the permit continue in effect except those for which an application for a variance has been submitted under s. 283.15. For those provisions for which a petition for review has been submitted under this section, the corresponding or similar provisions of the prior permit continue in effect until the last day for seeking review of the department's final decision or a later date fixed by order of the reviewing court.

283.63(1)(b) (b) The department shall hold a public hearing at the time and place designated in the notice of hearing. At the beginning of each such hearing the petitioner shall present evidence to the department which is in support of the allegation made in the petition. All interested persons or their representative shall be afforded an opportunity to present facts, views or arguments relevant to the issues raised by the petitioners, and cross-examination shall be allowed. The department shall consider anew all matters concerning the permit denial, modification, termination, or revocation and reissuance. No person may be required to appear by attorney at any hearing under this section.

283.63(1)(c) (c) Any duly authorized representative of the department may administer oaths or affirmations, compel the attendance of witnesses and the production of information by subpoena and continue or postpone the hearing to such time and place as the department determines.

283.63(1)(d) (d) The department shall issue its decision on the issues raised by the petitioner within 90 days after the close of the hearing.

283.63(2) (2) The decisions of the department issued under this section shall be subject to judicial review as provided in ss. 227.52 to 227.58.

283.63(3) (3) Subsections (1) and (2) do not apply if a hearing on the permit application is conducted as a part of a hearing under s. 293.43.

283.63(4) (4) Subsections (1) and (2) do not apply to the modification of a permit which implements a decision under s. 283.15 or the denial of a request for a variance under s. 283.15. A proceeding under subs. (1) and (2) shall not be delayed pending completion of the review of a variance request under s. 283.15.

283.63(5) (5) Rules promulgated under s. 281.15 may not be reviewed under this section. The application of rules promulgated under s. 281.15 may be reviewed under this section.

283.63 History History: 1973 c. 74; 1979 c. 110, 221; 1985 a. 182 s. 57; 1987 a. 27, 60; 1995 a. 227 s. 875; Stats. 1995 s. 283.63; 2011 a. 167.

283.63 Annotation The judicial review procedure under this section, in conjunction with s. 227.05, 1983 stats [now s. 227.40], is exclusive. Sewerage Commission of Milwaukee v. DNR, 102 Wis. 2d 613, 307 N.W.2d 189 (1981).

283.63 Annotation Timely review under s. 147.20 [now s. 283.63] of a modified permit does not reopen for consideration those unmodified portions of the permit for which the review period has expired. Village of Theinsville v. DNR, 130 Wis. 2d 276, 386 N.W.2d 519 (Ct. App. 1986).

283.63 Annotation This section does not require DNR to hold a public hearing on a petition for review when the premise of the petition is that the permit fails to comply with basic requirements of the federal Clean Water Act and federal regulations promulgated thereunder. By approving the WPDES permit program and by failing to object to the permit, the EPA effectively determined that the permit complies with federal regulations. Requiring DNR to subsequently determine whether the permit complies with those same federal regulations would be to empower DNR to undercut the EPA's determination. Andersen v. Department of Natural Resources, 2011 WI 19, 332 Wis. 2d 41, 796 N.W.2d 1, 08-3235.



283.81 Waiver.

283.81  Waiver. The department may waive compliance with any requirement of this chapter or shorten the time periods under this chapter to the extent necessary to prevent an emergency condition threatening public health, safety or welfare.

283.81 History History: 1983 a. 410; 1995 a. 227 s. 850; Stats. 1995 s. 283.81.



283.82 Land application of sewage sludge.

283.82  Land application of sewage sludge.

283.82(1) (1) The department shall oversee, set technical standards for, and regulate the application of sewage sludge to land.

283.82(2) (2) No city, village, town, or county may prohibit, through zoning or any other means, the application of sewage sludge to land if that application complies with this section and rules promulgated under this section.

283.82(3) (3) A city, village, town, or county may regulate the application of sewage sludge to land if the regulation is identical to regulations of the department under sub. (1).

283.82 History History: 2005 a. 347.



283.83 Continuing planning process.

283.83  Continuing planning process.

283.83(1) (1) The department shall establish a continuing water pollution control planning process which is consistent with applicable state requirements. The continuing planning process shall result in plans for all waters of the state, which plans shall include:

283.83(1)(a) (a) Adequate effluent limitations and schedules of compliance;

283.83(1)(b) (b) The incorporation of all elements of any applicable areawide waste management plans, basin plans and statewide land use plans;

283.83(1)(c) (c) Total maximum daily load for pollutants;

283.83(1)(d) (d) Procedures for revision;

283.83(1)(e) (e) Procedures for intergovernmental cooperation;

283.83(1)(f) (f) Implementation procedures, including schedules of compliance, for revised or new water quality standards;

283.83(1)(g) (g) Controls over the disposition of all residual waste from any water treatment processing;

283.83(1)(h) (h) An inventory and ranking, in order of priority, of needs for construction of waste treatment works required to meet applicable requirements.

283.83(2) (2) When the department receives for review or prepares a new plan under sub. (1) or a revision to a plan under sub. (1) that includes a proposal to return water transferred from the Great Lakes basin to the source watershed through a stream tributary to one of the Great Lakes, the department shall provide notice of the plan or revision to the governing body of each city, village, and town through which the stream flows or that is adjacent to the stream downstream from the point at which the water would enter the stream.

283.83 History History: 1973 c. 74; 1995 a. 227 s. 878; Stats. 1995 s. 283.83; 2007 a. 227.



283.84 Trading of water pollution credits.

283.84  Trading of water pollution credits.

283.84(1) (1) The department shall administer a program for the trading of water pollution credits that is consistent with the federal Water Pollution Control Act, 33 USC 1251 to 1387. Subject to sub. (1m), under the program the department may authorize a person required to obtain a permit to increase the discharge of pollutants above levels that would otherwise be authorized in the permit if the person does one of the following:

283.84(1)(a) (a) Reaches a binding, written agreement with another person who is required to obtain a permit under which the other person agrees to reduce the discharge of pollutants below the levels that would otherwise be authorized in the other person's permit.

283.84(1)(b) (b) Reaches a binding, written agreement with another person who is not required to obtain a permit under which the other person agrees to reduce the amount of water pollution that it causes below the levels of water pollution that it causes when the agreement is reached.

283.84(1)(c) (c) Reaches a binding, written agreement with the department or a local governmental unit, as defined in s. 16.97 (7), under which the person pays money to the department or local governmental unit and the department or local governmental unit uses the money to reduce water pollution or to provide cost-sharing, for the purposes of s. 281.16 (3) (e) or (4), for projects to reduce water pollution.

283.84(1)(d) (d) Reaches a binding, written agreement with the department under which the person reduces the discharge of pollutants under another permit that the person holds below the levels that would otherwise be authorized in the other permit.

283.84(1)(e) (e) Reaches a binding, written agreement with the department under which the person constructs a project or implements a plan that results in reducing the amount of water pollution from sources other than the source covered by the permit.

283.84(1m) (1m) Under the program, the department may authorize a person to increase a discharge of pollutants above levels that would otherwise be authorized in the permit only if all of the following apply:

283.84(1m)(a) (a) The agreement under sub. (1) results in an improvement in water quality.

283.84(1m)(b) (b) The increase in pollutants and the reduction in pollutants provided for in the agreement under sub. (1) involve the same pollutant or the same water quality standard.

283.84(1m)(d) (d) The increase in pollutants and the reduction in pollutants occur within the same basin or portion of a basin, as determined by the department.

283.84(3m) (3m) A person engaged in mining, as defined in s. 293.01 (9) or 295.41 (26), prospecting, as defined in s. 293.01 (18), bulk sampling, as defined in s. 295.41 (7), or nonmetallic mining, as defined in s. 295.11 (3), may not enter into an agreement under sub. (1).

283.84(3r) (3r) The department shall include terms and conditions related to agreements under sub. (1) in new and reissued permits.

283.84(4) (4) The department shall modify the permits of persons entering into agreements under sub. (1) to enable the agreements to be implemented and to include terms and conditions related to the agreements.

283.84(6) (6) The department may promulgate rules for the administration of this section.

283.84 History History: 1997 a. 27; 2001 a. 16; 2003 a. 33; 2011 a. 151; 2013 a. 1.



283.85 Design of publicly owned treatment facilities.

283.85  Design of publicly owned treatment facilities.

283.85(1)(1) The department shall encourage the design of publicly owned treatment works which provide for:

283.85(1)(a) (a) The recycling of sewage pollutants by using them in agriculture, silviculture or aquaculture;

283.85(1)(b) (b) The confined and contained disposal of those pollutants not recycled;

283.85(1)(c) (c) The reclamation of wastewater;

283.85(1)(d) (d) The ultimate disposal of sludge in a manner not resulting in environmental hazards; and

283.85(1)(e) (e) The integration of facilities for sewage disposal with other facilities designed to dispose of solid waste and thermal pollution, for the purpose of producing revenues in excess of cost in the operation of the integrated facility.

283.85(2) (2) All plans submitted under s. 281.41 after July 22, 1973, for new treatment works, or modifications of treatment works, which will be eligible for construction grants or loans under s. 281.55 or 281.57 or under ss. 281.58 and 281.59, shall contain:

283.85(2)(a) (a) Adequate analysis and data establishing that the works or modification is the most cost efficient method of meeting limitations and standards required of the facility; and

283.85(2)(b) (b) A feasibility plan on using ultimate disposal of pollutants to land rather than to air or the waters of the state.

283.85 History History: 1973 c. 74; 1979 c. 34 s. 2102 (39) (d); 1987 a. 399; 1989 a. 366; 1995 a. 227 s. 879; Stats. 1995 s. 283.85.



283.87 Liability for water pollution.

283.87  Liability for water pollution.

283.87(1) (1)  Department may recover costs. In an action against any person who violates this chapter or any provision of s. 29.601 or chs. 30, 31, 281, 285 or 289 to 299 relating to water quality the department may recover the cost of removing, terminating or remedying the adverse effects upon the water environment resulting from the unlawful discharge or deposit of pollutants into the waters of the state, including the cost of replacing fish or other wildlife destroyed by the discharge or deposit. All moneys recovered under this section shall be deposited into the environmental fund.

283.87(2) (2) Adverse effects. The department may introduce evidence of the environmental pollution that resulted from the unlawful discharge or deposit and evidence of the potential of the water environment for public use if the unlawful discharge or deposit had not occurred in order to assist the court in determining the adverse effects upon the water environment resulting from the unlawful discharge or deposit and in determining the amount of liability under sub. (1).

283.87(3) (3) Administration of award. The court shall administer an award made under this section. An award made under this section may be used to remove, terminate or remedy the adverse effects of the discharge or deposit, to restore or develop the water environment for public use or to provide grants to municipalities consistent with any court order.

283.87(4) (4) Aids to municipalities; environmental damage compensation. The department may make grants to any county, city, village or town for the acquisition or development of recreational lands and facilities from moneys appropriated under s. 20.370 (2) (dv). Use and administration of the grant shall be consistent with any court order issued under sub. (3). A county, city, village or town which receives a grant under this section is not required to share in the cost of a project under this section.

283.87 History History: 1973 c. 74; 1979 c. 221; 1995 a. 27; 1997 a. 248; 1999 a. 150 s. 375; 2005 a. 347.



283.89 Enforcement.

283.89  Enforcement.

283.89(1)(1) Except as provided in sub. (2m), whenever on the basis of any information available to it the department finds that any person is violating this chapter, any rule adopted thereunder or any term or condition of any permit issued pursuant to this chapter, including general permits issued under s. 283.35, the department shall refer the matter to the department of justice for enforcement under s. 283.91.

283.89(2) (2) The department of justice shall initiate the legal action requested by the department under sub. (1). In any action commenced by it under this subsection, the department of justice shall, prior to stipulation, consent order, judgment or other final disposition of the case, consult with the department for the purpose of determining the department's views on final disposition. The department of justice shall not enter into a final disposition different than that previously discussed without first informing the department.

283.89(2m) (2m) If the department finds a violation of s. 283.33 (1) to (8) for which a person is subject to a forfeiture under s. 283.91 (2), the department may issue a citation and, if the department does issue a citation, the procedures in ss. 23.50 to 23.99 apply.

283.89(3) (3) In any criminal action commenced under s. 283.91, the department of justice may request the assistance of the district attorney of any county in which the violation occurred, and the district attorney shall provide the requested assistance.

283.89(4) (4) Any civil action on a violation shall be commenced in the circuit court for the county in which the violation occurred in whole or in part, unless all the parties consent to the commencement of the action in the circuit court for Dane County. Any criminal action on a violation shall be commenced in the circuit court for the county in which the violation occurred.

283.89 History History: 1973 c. 74; 1979 c. 34; 1993 a. 16; 1995 a. 227 s. 881; Stats. 1995 s. 283.89; 1997 a. 193; 2001 a. 16.



283.91 Civil and criminal remedies.

283.91  Civil and criminal remedies.

283.91(1) (1) The department of justice, upon a referral pursuant to s. 283.89, may initiate a civil action for a temporary or permanent injunction for any violation of this chapter or any rule promulgated thereunder or of a term or condition of any permit issued under this chapter.

283.91(2) (2) Any person who violates this chapter, any rule promulgated under this chapter, any term or condition of a permit issued under this chapter, or any rule promulgated or order issued under s. 200.45 (1) or (2) shall forfeit not less than $10 nor more than $10,000 for each day of violation, except that the minimum forfeiture does not apply if the point source at which the violation occurred is an animal feeding operation.

283.91(3) (3) Any person who willfully or negligently violates this chapter, any rule promulgated under this chapter or any term or condition of a permit issued under this chapter shall be fined not less than $10 nor more than $25,000 per day of violation, or imprisoned for not more than 6 months or both. If the conviction is for a violation committed after a first conviction of such person under this subsection, the person shall be fined not less than $10 nor more than $50,000 per day of violation, or imprisoned for not more than one year in the county jail or both. The minimum forfeiture does not apply if the point source at which the violation occurred is an animal feeding operation. In determining the amount of the fine under this subsection, the court shall assess an amount which represents an actual and substantial economic deterrent to the action which was the basis of the conviction.

283.91(4) (4) Any person who knowingly makes any false statement, representation, or certification in any application, record, report, plan, or other document filed or required to be maintained under this chapter or who falsifies, tampers with, or knowingly renders inaccurate any monitoring device or method required to be maintained under this chapter shall be fined not less than $10 nor more than $10,000 or imprisoned for not more than 6 months or both.

283.91(5) (5) In addition to all other civil and criminal penalties prescribed under this chapter, the court may assess as an additional penalty a portion or all of the costs of the investigation, including monitoring, which led to the establishment of the violation. The court may award the department of justice the reasonable and necessary expenses of the prosecution, including attorney fees. The department of justice shall deposit in the state treasury for deposit into the general fund all moneys that the court awards to the department or the state under this subsection. The costs of investigation and the expenses of prosecution, including attorney fees, shall be credited to the appropriation account under s. 20.455 (1) (gh).

283.91(6) (6) For the purposes of subs. (3) and (4), the term "person" means in addition to the definition under s. 283.01 (11), any responsible corporate officer.

283.91 History History: 1973 c. 74; 1983 a. 189 s. 329 (16); 1987 a. 157; 1989 a. 337; 1995 a. 27; 1995 a. 227 s. 876; Stats. 1995 s. 283.91; 1999 a. 150 s. 672; 2001 a. 109; 2003 a. 309.



283.93 Environmental pollution.

283.93  Environmental pollution. Regulatory actions taken by the department to eliminate or control environmental pollution shall be exempt from the provisions of s. 1.11, other than:

283.93(1) (1) Involvement in federal financial assistance grants for the construction of publicly owned treatment works;

283.93(2) (2) Financial assistance under s. 281.55 or 281.57 or under ss. 281.58 and 281.59; and

283.93(3) (3) Issuance of permits or approvals for new sources of environmental pollution.

283.93 History History: 1973 c. 74; 1979 c. 34 s. 2102 (39) (d); 1987 a. 399; 1989 a. 366; 1995 a. 227 s. 882; Stats. 1995 s. 283.93.



283.95 Savings clause.

283.95  Savings clause. Except as provided in this chapter, nothing in this chapter shall be deemed to supersede any other statute or session law.

283.95 History History: 1973 c. 74; 1995 a. 227 s. 880; Stats. 1995 s. 283.95.






285. Air pollution.

285.01 Definitions.

285.01  Definitions. In this chapter, unless the context requires otherwise:

285.01(1) (1) "Air contaminant" means dust, fumes, mist, liquid, smoke, other particulate matter, vapor, gas, odorous substances or any combination thereof but shall not include uncombined water vapor.

285.01(2) (2) "Air contaminant source", or "source" if not otherwise modified, means any facility, building, structure, installation, equipment, vehicle or action that emits or may emit an air contaminant directly, indirectly or in combination with another facility, building, structure, installation, equipment, vehicle or action.

285.01(3) (3) "Air pollution" means the presence in the atmosphere of one or more air contaminants in such quantities and of such duration as is or tends to be injurious to human health or welfare, animal or plant life, or property, or would unreasonably interfere with the enjoyment of life or property.

285.01(4) (4) "Air pollution control permit" means any permit required or allowed under s. 285.60.

285.01(5) (5) "Allocation of the available air resource" means either:

285.01(5)(a) (a) The apportionment among air contaminant sources of the difference between an ambient air quality standard and the concentration in the atmosphere of the corresponding air contaminant in existence at the time the rule promulgated under s. 285.25 becomes effective; or

285.01(5)(b) (b) The apportionment among air contaminant sources of the difference between an ambient air increment and the baseline concentration if a baseline concentration is established.

285.01(7) (7) "Allowable emission" means the emission rate calculated using the maximum rated capacity of the origin of, or the equipment emitting an air contaminant based on the most stringent applicable emission limitation and accounting for any enforceable permit conditions which limit operating rate, or hours of operation, or both.

285.01(8) (8) "Ambient air increment" means the maximum allowable concentration of an air contaminant above the base line concentration.

285.01(9) (9) "Ambient air quality standard" means a level of air quality which will protect public health with an adequate margin of safety or may be necessary to protect public welfare from anticipated adverse effects.

285.01(9m) (9m) "Architectural coating" means a coating applied to a stationary structure, including a parking lot, and its appurtenances or to a mobile home.

285.01(10) (10) "Attainment area" means an area which is not a nonattainment area.

285.01(11) (11) "Base line concentration" means concentration in the atmosphere of an air contaminant which exists in an area at the time of the first application to the U.S. environmental protection agency for a prevention of significant deterioration permit under 42 USC 7475 or the first application for an air pollution control permit under s. 285.60 for a major source located in an attainment area, whichever occurs first, less any contribution from stationary sources identified in 42 USC 7479 (4).

285.01(12) (12) "Best available control technology" means an emission limitation for an air contaminant based on the maximum degree of reduction achievable as specified by the department on an individual case-by-case basis taking into account energy, economic and environmental impacts and other costs related to the source.

285.01(13) (13) "Department" means the department of natural resources.

285.01(15) (15) "Emission" means a release of air contaminants into the atmosphere.

285.01(16) (16) "Emission limitation" or "emission standard" means a requirement which limits the quantity, rate or concentration of emissions of air contaminants on a continuous basis. An emission limitation or emission standard includes a requirement relating to the operation or maintenance of a source to assure continuous emission reduction.

285.01(17) (17) "Emission reduction option" means:

285.01(17)(a) (a) An offsetting of greater emissions from a stationary source against lower emissions from the same or another stationary source.

285.01(17)(b) (b) A reduction in emissions from a stationary source which is reserved as a credit against future emissions from the same or another stationary source.

285.01(17)(c) (c) Other arrangements for emission reduction, trade-off, credit or offset permitted by rule by the department.

285.01(17m) (17m) "Entire facility" means all stationary sources that are under the control of one person or under the control of persons who are under common control and that are located on contiguous properties.

285.01(18) (18) "Existing source" means a stationary source that is not a new source or a modified source.

285.01(19) (19) "Federal clean air act" means the federal clean air act, 42 USC 7401 to 7671q, and regulations issued by the federal environmental protection agency under that act.

285.01(20) (20) "Growth accommodation" means the amount of volatile organic compounds specified in s. 285.39 (1) (a).

285.01(21) (21) "Hazardous substance" means any substance or combination of substances including any waste of a solid, semisolid, liquid or gaseous form which may cause or significantly contribute to an increase in mortality or an increase in serious irreversible or incapacitating reversible illness or which may pose a substantial present or potential hazard to human health or the environment because of its quantity, concentration or physical, chemical or infectious characteristics. This term includes, but is not limited to, substances which are toxic, corrosive, flammable, irritants, strong sensitizers or explosives as determined by the department.

285.01(23) (23) "Lowest achievable emission rate" means the rate of emission which reflects the more stringent of the following:

285.01(23)(a) (a) The most stringent emission limitation which is contained in the air pollution regulatory program of any state for this class or category of source, unless an applicant for a permit demonstrates that these limitations are not achievable; or

285.01(23)(b) (b) The most stringent emission limitation which is achieved in practice by the class or category of source.

285.01(24) (24) "Major source" means a stationary source that is capable of emitting an air contaminant in an amount in excess of an amount specified by the department by rule under s. 285.11 (16).

285.01(25) (25) "Minor source" means a stationary source that is not a major source.

285.01(26) (26) "Modification" means any physical change in, or change in the method of operation of, a stationary source that increases the amount of emissions of an air contaminant or that results in the emission of an air contaminant not previously emitted, subject to rules promulgated under s. 285.11 (17).

285.01(27) (27) "Modified source" means a stationary source on which modification commences after November 15, 1992.

285.01(28) (28) "Municipality" means any city, town, village, county, county utility district, town sanitary district, public inland lake protection and rehabilitation district or metropolitan sewage district.

285.01(29) (29) "New source" means a stationary source on which construction, reconstruction or replacement commences after November 15, 1992.

285.01(30) (30) "Nonattainment area" means an area identified by the department in a document prepared under s. 285.23 (2) where the concentration in the atmosphere of an air contaminant exceeds an ambient air quality standard.

285.01(33) (33) "Person" means an individual, owner, operator, corporation, limited liability company, partnership, association, municipality, interstate agency, state agency or federal agency.

285.01(34) (34) "Reasonably available control technology" means that control technology which provides the lowest emission rate that a particular source is capable of achieving by the application of control technology that is reasonably available considering technological and economic feasibility.

285.01(35) (35) "Refuse" means all matters produced from industrial or community life, subject to decomposition, not defined as sewage.

285.01(36) (36) "Regulated pollutant" means any of the following, except for carbon monoxide:

285.01(36)(a) (a) A volatile organic compound.

285.01(36)(b) (b) An oxide of nitrogen.

285.01(36)(c) (c) A pollutant regulated under 42 USC 7411 or 7412.

285.01(36)(d) (d) A pollutant for which a national primary ambient air quality standard has been promulgated under 42 USC 7409.

285.01(37) (37) "Replenishment implementation period" means the period between August 1, 1987, and December 31 of the year by which the department requires full compliance with rules required to be promulgated under s. 285.39 (3).

285.01(38) (38) "Secretary" means the secretary of natural resources.

285.01(39) (39) "Sewage" means the water-carried wastes created in and to be conducted away from residences, industrial establishments, and public buildings as defined in s. 101.01 (12), with such surface water or groundwater as may be present.

285.01(40) (40) "Solid waste" means any garbage, refuse, sludge from a waste treatment plant, water supply treatment plant or air pollution control facility and other discarded or salvageable materials, including solid, liquid, semisolid, or contained gaseous materials resulting from industrial, commercial, mining and agricultural operations, and from community activities, but does not include solids or dissolved material in domestic sewage, or solid or dissolved materials in irrigation return flows or industrial discharges which are point sources subject to permits under ch. 283, or source material, as defined in s. 254.31 (10), special nuclear material, as defined in s. 254.31 (11), or by-product material, as defined in s. 254.31 (1).

285.01(41) (41) "Stationary source" means any facility, building, structure or installation that directly or indirectly emits or may emit an air contaminant only from a fixed location. A stationary source includes an air contaminant source that is capable of being transported to a different location. A stationary source may consist of one or more pieces of process equipment, each of which is capable of emitting an air contaminant. A stationary source does not include a motor vehicle or equipment which is capable of emitting an air contaminant while moving.

285.01(42) (42) "Volatile organic compound" means an organic compound which participates in an atmospheric photochemical reaction, as determined by the department by rule.

285.01(43) (43) "Volatile organic compound accommodation area" means Kenosha, Milwaukee, Ozaukee, Racine, Walworth, Washington and Waukesha counties and any other county specified by the department by rule in response to a finding by the federal environmental protection agency that the county is to be included in the volatile organic compound accommodation area.

285.01 History History: 1971 c. 125, 130, 211; 1977 c. 377; 1979 c. 34, 221; 1987 a. 27, 399; 1989 a. 31; 1991 a. 269, 302; 1995 a. 227 ss. 438 to 453, 989; Stats. 1995 s. 285.01; 1997 a. 35; 1999 a. 9; 2005 a. 25.

285.01 Annotation The DNR's interpretation and application of sub. (12) and related administrative code provisions, as discussed in this case, was entitled to great weight deference. Sierra Club v. DNR, 2010 WI App 89, 327 Wis. 2d 706, 787 N.W.2d 855, 09-0648.

285.01 Annotation The social and economic roots of judge-made air pollution policy in Wisconsin. Laitos, 58 MLR 465.

285.01 Annotation Cleaning the Air: Wisconsin's Air Quality Laws. Burke. Wis. Law. Aug. 1992.



285.11 Air pollution control; department duties.

285.11  Air pollution control; department duties. The department shall:

285.11(1) (1) Promulgate rules implementing and consistent with this chapter and s. 299.15.

285.11(2) (2) Encourage voluntary cooperation by persons and affected groups to achieve the purposes of this chapter and s. 299.15.

285.11(3) (3) Encourage local units of government to handle air pollution problems within their respective jurisdictions and on a regional basis, and provide technical and consultative assistance for that purpose.

285.11(4) (4) Collect and disseminate information and conduct educational and training programs relating to the purposes of this chapter and s. 299.15.

285.11(5) (5) Organize a comprehensive and integrated program to enhance the quality, management and protection of the state's air resources.

285.11(6) (6) Prepare and develop one or more comprehensive plans for the prevention, abatement and control of air pollution in this state. The department thereafter shall be responsible for the revision and implementation of the plans. The rules or control strategies submitted to the federal environmental protection agency under the federal clean air act for control of atmospheric ozone shall conform with the federal clean air act unless, based on the recommendation of the natural resources board or the head of the department, as defined in s. 15.01 (8), of any other department, as defined in s. 15.01 (5), that promulgates a rule or establishes a control strategy, the governor determines that measures beyond those required by the federal clean air act meet any of the following criteria:

285.11(6)(a) (a) The measures are part of an interstate ozone control strategy implementation agreement under s. 285.15 signed by the governor of this state and of the state of Illinois.

285.11(6)(b) (b) The measures are necessary in order to comply with the percentage reductions specified in 42 USC 7511a (b) (1) (A) or (c) (2) (B).

285.11(7) (7) Conduct or direct studies, investigations and research relating to air contamination and air pollution and their causes, effects, prevention, abatement and control and, by means of field studies and sampling, determine the degree of air contamination and air pollution throughout the state.

285.11(8) (8) Consult, upon request, with any person proposing to construct, install, or otherwise acquire an air contaminant source, device or system for the control thereof, concerning the efficacy of such device or system, or the air pollution problem which may be related to the source, device or system. Nothing in any such consultation shall relieve any person from compliance with this chapter or rules pursuant thereto, or any other provision of law.

285.11(9) (9) Prepare and adopt minimum standards for the emission of mercury compounds or metallic mercury into the air, consistent with s. 285.27 (2) (b).

285.11(10) (10) Specify the best available control technology on an individual case-by-case basis considering energy, economic and environmental impacts and other costs related to the source.

285.11(11) (11) Coordinate the reporting requirements under ss. 285.65 and 299.15 in order to minimize duplicative reporting requirements.

285.11(12) (12) Prepare an annual report which states the total nitrogen oxide and sulfur dioxide emissions from all stationary sources in this state. This report may be combined with other reports published by the department.

285.11(13) (13) If federal legislation is enacted that establishes sulfur dioxide or nitrogen oxide controls for the purpose of reducing acid deposition, prepare a report, in consultation with the public service commission, this state's electric utilities, industries and environmental groups, recommending ways to coordinate state law with federal law. The department, after holding a public hearing on the report, shall submit the report to the governor and the chief clerk of each house of the legislature, for distribution to the appropriate standing committees under s. 13.172 (3), within 6 months after the enactment of the federal legislation.

285.11(14) (14) Promulgate by rule the actions or events which constitute the reconstruction of a major source.

285.11(15) (15) Promulgate by rule the actions or events which constitute the shutdown of a facility.

285.11(16) (16) Promulgate rules, consistent with but no more restrictive than the federal clean air act, that specify the amounts of emissions that result in a stationary source being classified as a major source and that may limit the classification of a major source to specified categories of stationary sources and to specific air contaminants.

285.11(17) (17) Promulgate rules, consistent with the federal clean air act, that modify the meaning of the term "modification" as it relates to specified categories of stationary sources, to specific air contaminants and to amounts of emissions or increases in emissions.

285.11(18) (18) Adopt and apply objective performance measurements, for the subunit of the department that administers this chapter, relating to the issuance of permits under subch. VII and to overall performance of the subunit.

285.11(19) (19) Annually, contact the owners or operators of stationary sources that have operation permits under s. 285.60 and that are not required to have operation permits under the federal clean air act to inform the owners and operators of the benefits of obtaining a registration permit or an exemption under s. 285.60.

285.11 History History: 1995 a. 227 ss. 455, 989; 1999 a. 9; 2003 a. 118; 2013 a. 20.



285.13 Air pollution control; department powers.

285.13  Air pollution control; department powers. The department may:

285.13(1) (1) Hold hearings relating to any aspect of the administration of this chapter and s. 299.15 and, in connection therewith, compel the attendance of witnesses and the production of evidence.

285.13(2) (2) Issue orders to effectuate the purposes of this chapter and s. 299.15 and enforce the same by all appropriate administrative and judicial proceedings.

285.13(3) (3) Secure necessary scientific, technical, administrative and operational services, including laboratory facilities, by contract or otherwise.

285.13(4) (4) Make a continuing study of the effects of the emission of air contaminants from motor vehicles on the quality of the outdoor atmosphere and make recommendations to appropriate public and private bodies with respect thereto.

285.13(5) (5) Advise, consult, contract and cooperate with other agencies of the state, local governments, industries, other states, interstate or interlocal agencies, and the federal government, and with interested persons or groups.

285.13(6) (6) Examine any records relating to emissions which cause or contribute to air contamination.

285.13(7) (7) Establish by rule, consistent with the federal clean air act, the amount of offsetting emissions reductions required under s. 285.63 (2) (a).

285.13 History History: 1995 a. 227 ss. 456, 989.



285.14 State implementation plans.

285.14  State implementation plans.

285.14(1) (1)  Content. The department may not submit a control measure or strategy that imposes or may result in regulatory requirements to the federal environmental protection agency for inclusion in a state implementation plan under 42 USC 7410 unless the department has promulgated the control measure or strategy as a rule.

285.14(2) (2) Review by standing committees. At least 60 days before the department is required to submit a state implementation plan to the federal environmental protection agency, the department shall prepare, and provide to the standing committees of the legislature with jurisdiction over environmental matters, under s. 13.172 (3) a report that describes the proposed plan and contains all of the supporting documents that the department intends to submit with the plan. The department shall also submit to the legislative reference bureau for publication in the administrative register a notice of availability of the report. If, within 30 days after the department provides the report, the chairperson of a standing committee to which the report was provided submits written comments on the report to the department, the secretary shall respond to the chairperson in writing within 15 days of receipt of the comments. This subsection does not apply to a modification to a state implementation plan relating to an individual source.

285.14 History History: 2003 a. 118; 2007 a. 20.



285.15 Interstate agreement.

285.15  Interstate agreement. After May 14, 1992, the governor may enter into an agreement with the governor of the state of Illinois, that may also include the governors of the states of Indiana and Michigan, that specifies measures for the control of atmospheric ozone that are necessary in order to implement an interstate ozone control strategy to bring an area designated under 42 USC 7407 (d) as an ozone nonattainment area into attainment with the ambient air quality standard for ozone if the area includes portions of this state and the state of Illinois.

285.15 History History: 1995 a. 227 ss. 458, 989.



285.17 Classification, reporting, monitoring, and record keeping.

285.17  Classification, reporting, monitoring, and record keeping.

285.17(1)(1)

285.17(1)(a)(a) The department, by rule, shall classify air contaminant sources which may cause or contribute to air pollution, according to levels and types of emissions and other characteristics which relate to air pollution, and may require reporting for any such class. Classifications made pursuant to this section may be for application to the state as a whole or to any designated area of the state, and shall be made with special reference to effects on health, economic and social factors, and physical effects on property.

285.17(1)(b) (b) Any person operating or responsible for the operation of air contaminant sources of any class for which the rules of the department require reporting shall make reports containing such information as the department requires concerning location, size and heights of contaminant outlets, processes employed, fuels used and the nature and time periods of duration of emissions, and such other information as is relevant to air pollution and available or reasonably capable of being assembled.

285.17(2) (2)

285.17(2)(a)(a) The department may, by rule or in an operation permit, require the owner or operator of an air contaminant source to monitor the emissions of the air contaminant source or to monitor the ambient air in the vicinity of the air contaminant source and to report the results of the monitoring to the department. The department may specify methods for conducting the monitoring and for analyzing the results of the monitoring. The department shall require the owner or operator of a major source to report the results of any required monitoring of emissions from the major source to the department no less often than every 6 months.

285.17(2)(b) (b) Before issuing an operation permit that contains a monitoring requirement relating to the emissions from an air contaminant source, the department shall notify the applicant of the proposed monitoring requirement and give the applicant the opportunity to demonstrate to the administrator of the division of the department that administers this chapter that the proposed monitoring requirement is unreasonable considering, among other factors, monitoring requirements imposed on similar air contaminant sources. If the administrator determines that the monitoring requirement is unreasonable, the department may not impose the monitoring requirement. If the administrator determines that the monitoring requirement is reasonable, the applicant may obtain a review of that determination by the secretary. The secretary may not delegate this function to another person. If the secretary determines that the monitoring requirement is unreasonable, the department may not impose the monitoring requirement.

285.17(3) (3) The department may not post on the Internet any information that is required to be reported to the department under this chapter and that relates to a facility's air emissions, including the nature and duration of specific emissions of an air contaminant source and any results of monitoring the emissions of a contaminant source or the ambient air in the vicinity of a contaminant source, unless the department certifies that the information is accurate on the date on which the information is posted.

285.17(4) (4) The department shall evaluate the reporting, monitoring, and record-keeping requirements it imposes, as of July 2, 2013, on owners and operators of stationary sources that are required to have operation permits under s. 285.60 but that are not required to have operation permits under the federal clean air act. The department shall promulgate rules that simplify, reduce, and make more efficient those requirements, consistent with any applicable requirements under the federal clean air act.

285.17 History History: 1991 a. 302; 1995 a. 227 s. 478; 1999 a. 9; 2003 a. 118; 2013 a. 20.



285.19 Inspections.

285.19  Inspections. Any duly authorized officer, employee or representative of the department may enter and inspect any property, premises or place on or at which an air contaminant source is located or is being constructed or installed at any reasonable time for the purpose of ascertaining the state of compliance with this chapter and s. 299.15 and rules promulgated or permits issued under this chapter or s. 299.15. No person may refuse entry or access to any authorized representative of the department who requests entry for purposes of inspection, and who presents appropriate credentials. No person may obstruct, hamper or interfere with any such inspection. The department, if requested, shall furnish to the owner or operator of the premises a report setting forth all facts found which relate to compliance status.

285.19 History History: 1971 c. 125 s. 522 (2); 1979 c. 34; 1979 c. 221 s. 2202 (39); 1991 a. 302; 1993 a. 491; 1995 a. 227 s. 461; Stats. 1995 s. 285.19.



285.21 Ambient air quality standards and increments.

285.21  Ambient air quality standards and increments.

285.21(1)(1)  Ambient air quality standards.

285.21(1)(a)(a) Similar to federal standard. If an ambient air quality standard is promulgated under section 109 of the federal clean air act, the department shall promulgate by rule a similar standard but this standard may not be more restrictive than the federal standard except as provided under sub. (4).

285.21(1)(b) (b) Standard to protect health or welfare. If an ambient air quality standard for any air contaminant is not promulgated under section 109 of the federal clean air act, the department may promulgate an ambient air quality standard if the department finds that the standard is needed to provide adequate protection for public health or welfare. The department may not make this finding for an air contaminant unless the finding is supported with written documentation that includes all of the following:

285.21(1)(b)1. 1. A public health risk assessment that characterizes the types of stationary sources in this state that are known to emit the air contaminant and the population groups that are potentially at risk from the emissions.

285.21(1)(b)2. 2. An analysis showing that members of population groups are subjected to levels of the air contaminant that are above recognized environmental health standards or will be subjected to those levels if the department fails to promulgate the proposed ambient air quality standard.

285.21(1)(b)3. 3. An evaluation of options for managing the risks caused by the air contaminant considering risks, costs, economic impacts, feasibility, energy, safety, and other relevant factors, and a finding that the proposed ambient air quality standard reduces risks in the most cost-effective manner practicable.

285.21(1)(b)4. 4. A comparison of the proposed ambient air quality standard with ambient air quality standards in Illinois, Indiana, Michigan, Minnesota, and Ohio.

285.21(2) (2) Ambient air increment. The department shall promulgate by rule ambient air increments for various air contaminants in attainment areas. The ambient air increments shall be consistent with and not more restrictive, either in terms of the concentration or the contaminants to which they apply, than ambient air increments under the federal clean air act except as provided under sub. (4).

285.21(3) (3) Cause or exacerbation of ambient air quality standard or increment. The department shall promulgate rules to define what constitutes the cause or exacerbation of a violation of an ambient air quality standard or ambient air increment.

285.21(4) (4) Impact of change in federal standards. If the ambient air increment or the ambient air quality standards in effect on April 30, 1980, under the federal clean air act are modified, the department shall alter the corresponding state standards unless it finds that the modified standards would not provide adequate protection for public health and welfare. The department may not make this finding for an ambient air quality standard unless the finding is supported with the written documentation required under sub. (1) (b) 1. to 4.

285.21 History History: 1995 a. 227 ss. 473, 475, 476, 989; 1997 a. 35; 2003 a. 118.

285.21 Annotation The promulgation of emission standards is discussed. Wisconsin Hospital Association v. Natural Resources Board, 156 Wis. 2d 688, 457 N.W.2d 879 (Ct. App. 1990).



285.23 Identification of nonattainment areas.

285.23  Identification of nonattainment areas.

285.23(1) (1)  Procedures and criteria. The department shall promulgate by rule procedures and criteria to identify a nonattainment area and to reclassify a nonattainment area as an attainment area. After February 6, 2004, the department may not identify a county as part of a nonattainment area under the federal clean air act if the concentration of an air contaminant in the atmosphere in that county does not exceed an ambient air quality standard, unless under the federal clean air act the county is required to be designated as part of a nonattainment area.

285.23(2) (2) Documents. The department shall issue documents from time to time which define or list specific nonattainment areas or recommend that areas be designated as nonattainment areas under the federal clean air act based upon the procedures and criteria promulgated under sub. (1). Notwithstanding ss. 227.01 (13) and 227.10 (1), documents issued under this subsection are not rules.

285.23(3) (3) Review. The documents issued under sub. (2) may be reviewed under ss. 227.42 and 227.52.

285.23(4) (4) Procedures.

285.23(4)(a)(a) For any document issued under sub. (2), the department shall hold a public hearing and follow the procedures in this subsection.

285.23(4)(b) (b) The department shall give notice of the public hearing, and shall take any steps it deems necessary to convey effective notice to persons who are likely to have an interest in the proposed document. The notice shall be given at least 30 days prior to the date set for the hearing. The notice shall include a statement of the time and place at which the hearing is to be held and either a text of the proposed document or a description of how a copy of the document may be obtained from the department at no charge.

285.23(4)(c) (c) The department shall hold a public hearing at the time and place designated in the notice of hearing, and shall afford all interested persons or their representatives an opportunity to present facts, views or arguments relative to the proposal under consideration. The presiding officer may limit oral presentations if it appears that the length of the hearing otherwise would be unduly increased by reason of repetition. The department shall afford each interested person opportunity to present facts, views or arguments in writing whether or not he or she has had an opportunity to present them orally.

285.23(4)(d) (d) At the beginning of each hearing the department shall present a summary of the factual information on which the document is based. The department or its duly authorized representative may administer oaths or affirmations and may continue or postpone the hearing to such time and place as it determines. The department shall keep minutes or a record of the hearing in such manner as it determines to be desirable and feasible.

285.23(4)(e) (e) The department shall receive written comments on the document for at least 10 days after the close of the hearing. The department may not issue documents under this section earlier than 30 days after the close of the hearing.

285.23(6) (6) Report to standing committees. Before the department issues documents under sub. (2) and at least 60 days before the governor is required to make a submission on a nonattainment designation under 42 USC 7407 (d) (1) (A), the department shall prepare, and provide to the standing committees of the legislature with jurisdiction over environmental matters under s. 13.172 (3), a report that contains a description of any area proposed to be identified as a nonattainment area and supporting documentation. The department shall also submit to the legislative reference bureau for publication in the administrative register a notice of availability of the report. If, within 30 days after the department submits the report, the chairperson of a standing committee to which the report was provided submits written comments on the report to the department, the secretary shall respond to the chairperson in writing within 15 days of receipt of the comments.

285.23 History History: 1979 c. 221; 1981 c. 314 s. 146; 1985 a. 182 s. 57; 1989 a. 56; 1995 a. 227 s. 463; Stats. 1995 s. 285.23; 2003 a. 118; 2007 a. 20.



285.25 Air resource allocation.

285.25  Air resource allocation.

285.25(1) (1)  Determination. The department, after considering the recommendations submitted under s. 144.355, 1979 stats., shall promulgate by rule procedures and criteria to determine the allocation of the available air resource in an attainment area.

285.25(2) (2) Allocation. The department, after considering the recommendations submitted under s. 144.355, 1979 stats., shall promulgate by rule air resource allocation standards to allocate the available air resource in attainment areas among sources receiving a construction permit or operation permit or an elective operation permit for an existing source after the effective date of this rule, other air contaminant sources and possible future air contaminant sources. The air resource allocation standards may allow for emission reduction options. The application of air resource allocation standards may not result in a violation of an ambient air quality standard or an ambient air increment.

285.25(3) (3) Documents. The department shall maintain records indicating how much of the available air resource has been allocated in attainment areas. The department shall make these records available for public inspection.

285.25 History History: 1979 c. 221; 1991 a. 302; 1995 a. 227 s. 470; Stats. 1995 s. 285.25.



285.27 Performance and emission standards.

285.27  Performance and emission standards.

285.27(1)(1)  Standards of performance for new stationary sources.

285.27(1)(a)(a) Similar to federal standard. If a standard of performance for new stationary sources is promulgated under section 111 of the federal clean air act, the department shall promulgate by rule a similar emission standard, including administrative requirements that are consistent with the federal administrative requirements, but this standard may not be more restrictive in terms of emission limitations than the federal standard except as provided under sub. (4).

285.27(1)(b) (b) Standard to protect public health or welfare. If a standard of performance for any air contaminant for new stationary sources is not promulgated under section 111 of the federal clean air act, the department may promulgate an emission standard of performance for new stationary sources if the department finds the standard is needed to provide adequate protection for public health or welfare.

285.27(1)(c) (c) Restrictive standard. The department may impose a more restrictive emission standard of performance for a new stationary source than the standard promulgated under par. (a) or (b) on a case-by-case basis if a more restrictive emission standard is needed to meet the applicable lowest achievable emission rate under s. 285.63 (2) (b) or to install the best available control technology under s. 285.63 (3) (a).

285.27(2) (2) Emission standards for hazardous air contaminants.

285.27(2)(a)(a) Similar to federal standard. If an emission standard for a hazardous air contaminant is promulgated under section 112 of the federal clean air act, the department shall promulgate by rule a similar standard, including administrative requirements that are consistent with the federal administrative requirements, but this standard may not be more restrictive in terms of emission limitations than the federal standard except as provided under sub. (4).

285.27(2)(b) (b) Standard to protect public health or welfare. If an emission standard for a hazardous air contaminant is not promulgated under section 112 of the federal clean air act, the department may promulgate an emission standard for the hazardous air contaminant if the department finds the standard is needed to provide adequate protection for public health or welfare. The department may not make this finding for a hazardous air contaminant unless the finding is supported with written documentation that includes all of the following:

285.27(2)(b)1. 1. A public health risk assessment that characterizes the types of stationary sources in this state that are known to emit the hazardous air contaminant and the population groups that are potentially at risk from the emissions.

285.27(2)(b)2. 2. An analysis showing that members of population groups are subjected to levels of the hazardous air contaminant that are above recognized environmental health standards or will be subjected to those levels if the department fails to promulgate the proposed emission standard for the hazardous air contaminant.

285.27(2)(b)3. 3. An evaluation of options for managing the risks caused by the hazardous air contaminant considering risks, costs, economic impacts, feasibility, energy, safety, and other relevant factors, and a finding that the chosen compliance alternative reduces risks in the most cost-effective manner practicable.

285.27(2)(b)4. 4. A comparison of the emission standards for hazardous air contaminants in this state to hazardous air contaminant standards in Illinois, Indiana, Michigan, Minnesota, and Ohio.

285.27(2)(c) (c) Restrictive standard. The department may impose a more restrictive emission standard for a hazardous air contaminant than the standard promulgated under par. (a) or (b) on a case-by-case basis if a more restrictive standard is needed to meet the applicable lowest achievable emission rate under s. 285.63 (2) (b) or to install the best available control technology under s. 285.63 (3) (a).

285.27(2)(d) (d) Emissions regulated under federal law. Emissions limitations promulgated under par. (b) and related control requirements do not apply to hazardous air contaminants emitted by emissions units, operations, or activities that are regulated by an emission standard promulgated under section 112 of the federal clean air act, including a hazardous air contaminant that is regulated under section 112 of the federal clean air act by virtue of regulation of another substance as a surrogate for the hazardous air contaminant or by virtue of regulation of a species or category of hazardous air contaminants that includes the hazardous air contaminant.

285.27(3) (3) Limitation on imposition of emission standards. The department may not impose emission standards on a coal-powered car ferry that was manufactured before 1954 and has operated only on Lake Michigan if the coal-powered car ferry does not burn coal with a higher sulfur content than the coal burned before May 2, 1990.

285.27(3m) (3m) Exemption from standards for certain combustion turbines.

285.27(3m)(a)(a) In this subsection, "combustion turbine" means a simple cycle combustion turbine.

285.27(3m)(b) (b) The performance standards promulgated by the department under s. NR 428.04 (2) (g) 1. a. and 2. a., Wis. Adm. Code, do not apply to a combustion turbine that undergoes a modification on or after February 1, 2001 if all of the following apply:

285.27(3m)(b)1. 1. The department and the federal environmental protection agency find that the owner or operator of the combustion turbine has satisfactorily demonstrated that equipping the turbine with a dry low nitrogen oxide combustion system is not technologically or economically feasible or a dry low nitrogen oxide combustion system is not commercially available from the manufacturer of the combustion turbine.

285.27(3m)(b)2. 2. The federal environmental protection agency concurs, in writing, with the department's finding under subd. 1.

285.27(3m)(b)3. 3. The owner or operator of the combustion turbine controls nitrogen oxide emissions during operation of the combustion turbine by injecting water into the combustion turbine according to the manufacturer's specifications.

285.27(3m)(b)4. 4. The concentration of nitrogen oxide emitted from the combustion turbine does not exceed 25 parts per million dry volume, corrected to 15 percent oxygen, on a 30 day rolling average basis during combustion of gaseous fuels and does not exceed 65 parts per million dry volume, corrected to 15 percent oxygen, on a 30 day rolling average basis during combustion of distillate fuels.

285.27(3m)(c) (c) The department shall determine whether a combustion turbine undergoes a modification under par. (b) in accordance with s. NR 428.04 (1), Wis. Adm. Code.

285.27(4) (4) Impact of change in federal standards. If the standards of performance for new stationary sources or the emission standards for hazardous air contaminants under the federal clean air act are relaxed, the department shall alter the corresponding state standards unless it finds that the relaxed standards would not provide adequate protection for public health and welfare. The department may not make this finding for an emission standard for a hazardous air contaminant unless the finding is supported with the written documentation required under sub. (2) (b) 1. to 4. This subsection applies to state standards of performance for new stationary sources and emission standards for hazardous air contaminants in effect on April 30, 1980, if the relaxation in the corresponding federal standards occurs after April 30, 1980.

285.27 History History: 1995 a. 227 s. 474, 989; 2003 a. 118; 2013 a. 91; s. 35.17 correction in (3m) (b) (intro.), (c).

285.27 Annotation The promulgation of emission standards under s. 144.375 (5) (b) [now s. 285.27 (2) (b)] is discussed. Wisconsin Hospital Association. v. Natural Resources Board, 156 Wis. 2d 688, 457 N.W.2d 879 (Ct. App. 1990).



285.28 Agricultural waste; hazardous air contaminants.

285.28  Agricultural waste; hazardous air contaminants. The department may not regulate the emission of hazardous air contaminants associated with agricultural waste except to the extent required by federal law.

285.28 History History: 2011 a. 122.



285.29 Best available retrofit technology.

285.29  Best available retrofit technology.

285.29(1) (1)  Case-by-case specification. If visibility in an area is identified as an important value of the area under section 169A of the federal clean air act, the department shall specify on a case-by-case basis the best available retrofit technology for any existing major source located in the area and identified under section 169A of the federal clean air act.

285.29(2) (2) Considerations. In specifying the best available retrofit technology, the department shall consider:

285.29(2)(a) (a) The cost of compliance.

285.29(2)(b) (b) The existing pollution control technology in use at the source.

285.29(2)(c) (c) The remaining useful life of the source.

285.29(2)(d) (d) The degree of improvement in visibility which may be anticipated to result from the use of various retrofit technologies.

285.29(2)(e) (e) The energy and nonair quality environmental impacts of compliance.

285.29 History History: 1979 c. 221; 1995 a. 227 s. 469; Stats. 1995 s. 285.29.



285.30 Motor vehicle emissions limitations; inspections.

285.30  Motor vehicle emissions limitations; inspections.

285.30(1)(1)  Definitions. As used in this section, unless the context requires otherwise:

285.30(1)(a) (a) "Federal act" means the federal clean air act, 42 USC 7401 et seq., and regulations issued by the federal environmental protection agency under that act.

285.30(1)(b) (b) "Motor vehicle" has the meaning designated under s. 340.01 (35).

285.30(2) (2) Limitations. The department shall adopt rules specifying emissions limitations for all motor vehicles not exempted under sub. (5). The limitations may be different for each size, type and year of vehicle engine affected and may not be more stringent than those required by federal law at the time of the vehicle's manufacture. The limitations shall be adopted and periodically revised upon consideration of the following factors:

285.30(2)(a) (a) The emissions reductions necessary to achieve federally mandated ambient air quality standards by any deadline established by the federal act and to maintain those standards after any deadline established by the federal act.

285.30(2)(b) (b) The emissions levels attainable by reasonable preventive maintenance practices relating to installed emission control equipment and devices for each model year, size and type of motor vehicle affected.

285.30(2)(c) (c) The requirements for eligibility for a manufacturer's warranty under section 7541 (b) of the federal act.

285.30(2)(d) (d) The requirements of the federal act.

285.30(3) (3) Counties where inspections required. If the department finds that air quality within a county will not meet one or more applicable primary or secondary ambient air quality standards by any deadline established by the federal act, or that these standards will not be maintained in the county after any deadline established by the federal act and that inspection of emissions from motor vehicles in any part of the county is required by federal law to attain or maintain these standards, the department shall certify this finding to the department of transportation.

285.30(4) (4) Termination. If the department finds that air quality within a county specified in a certification under sub. (3) has attained all applicable ambient air quality standards and that these standards will be maintained in the county or that control of motor vehicle emissions is no longer required by federal law for attainment and maintenance of these standards, the department shall notify the department of transportation that the county is withdrawn from the certification under sub. (3).

285.30(5) (5) Exemptions. Emissions limitations promulgated under sub. (2) do not apply to the following motor vehicles:

285.30(5)(a) (a) A motor vehicle of a model year of 1995 or earlier.

285.30(5)(b) (b) A motor vehicle of a model year of 2006 or earlier that has a gross vehicle weight rating exceeding 8,500 pounds, as determined by the manufacturer of the vehicle, and a motor vehicle of a model year of 2007 or later that has a gross vehicle weight rating exceeding 14,000 pounds, as determined by the manufacturer of the vehicle.

285.30(5)(c) (c) A motor vehicle exempt from registration under s. 341.05, except that a motor vehicle owned by the United States is not exempt unless it comes under par. (a), (b), (d), (e), (f), (g), (h), (j), or (k).

285.30(5)(d) (d) A motor vehicle of a model year of 2006 or earlier that is powered by diesel fuel.

285.30(5)(e) (e) A new motor vehicle not previously registered in any state.

285.30(5)(f) (f) A motor vehicle for which inspection, in the judgment of the department, is not a cost effective method for attaining and maintaining air quality.

285.30(5)(g) (g) A moped as defined in s. 340.01 (29m).

285.30(5)(h) (h) A motorcycle as defined in s. 340.01 (32).

285.30(5)(i) (i) A farm truck as defined in s. 340.01 (18) (a).

285.30(5)(j) (j) An off-road utility vehicle as defined in s. 340.01 (38m).

285.30(5)(k) (k) A low-speed vehicle, as defined in s. 340.01 (27h).

285.30(5)(L) (L) A lightweight utility vehicle as defined in s. 346.94 (21) (a) 2.

285.30(6) (6) Tampering with pollution control system or mechanism.

285.30(6)(a)(a) Definitions. As used in this subsection:

285.30(6)(a)1. 1. "Air pollution control equipment" means any equipment or feature which constitutes an operational element of the air pollution control system or mechanism of a motor vehicle.

285.30(6)(a)3. 3. "Tamper" means to dismantle, to remove without replacing with an identical or comparable tested replacement device or to cause to be inoperative any air pollution control equipment.

285.30(6)(b) (b) Prohibition. Except as permitted or authorized by rule of the department, no person may fail to maintain in good working order or may tamper with air pollution control equipment.

285.30(6)(c) (c) Ineligibility for motor vehicle registration. Except as permitted or authorized by rule of the department, if any person tampers with the air pollution control equipment of a motor vehicle, that vehicle is ineligible for motor vehicle registration until the air pollution control equipment is replaced, repaired or restored to good working order.

285.30(6)(d) (d) Suspension or cancellation of motor vehicle registration. Except as permitted or authorized by rule of the department, if the owner of a motor vehicle tampers with or causes or knowingly permits any person to tamper with the air pollution control equipment, the motor vehicle registration for that vehicle may be suspended or canceled in addition to any other penalty provided by law.

285.30(6)(e) (e) Rule making. The department shall promulgate rules that specify the requirements for the inspection of motor vehicles for the occurrence of tampering with air pollution control equipment.

285.30 History History: 1971 c. 164 s. 81; 1977 c. 29 s. 1654 (7) (b); 1979 c. 34 s. 2102 (39) (g); 1979 c. 274; 1981 c. 390; 1983 a. 243; 1987 a. 27; 1991 a. 39; 1993 a. 288; 1995 a. 137; 1995 a. 227 s. 507; Stats. 1995 s. 285.30; 1997 a. 27; 2003 a. 192; 2007 a. 20, 33; 2009 a. 157, 311.



285.31 Gasoline vapor recovery.

285.31  Gasoline vapor recovery.

285.31(1) (1)  Definitions. In this section:

285.31(1)(a) (a) "Gasoline dispensing facility" means a place where gasoline is dispensed to motor vehicle gasoline tanks from stationary storage tanks.

285.31(1)(b) (b) "Retail station" means a gasoline dispensing facility where gasoline is sold at retail.

285.31(1)(c) (c) "Vapor control system" means a system that gathers vapors of organic compounds, including gasoline and benzene, released during the operation of transfer, storage or processing equipment and processes the vapors to prevent their emission into the atmosphere.

285.31(3) (3) Rules.

285.31(3)(a)(a) The department shall promulgate rules, based on requirements under 42 USC 7511a, that require the owner or operator of a retail station that is located in an ozone nonattainment area with a classification under 42 USC 7511 (a) of moderate or worse to install and operate a vapor control system that is approved by the department on the equipment that is used to dispense gasoline to a motor vehicle gasoline tank or other fuel tank.

285.31(3)(b) (b) The department shall establish vapor recovery efficiency standards for vapor control systems approved under par. (a). The department shall use nationally recognized methods to determine the vapor recovery efficiency of vapor control systems.

285.31(4) (4) Implementation of requirements.

285.31(4)(a)(a) The rules promulgated under sub. (3) shall have an effective date of November 15, 1992. The rules shall apply the requirements under sub. (3) beginning on November 15, 1993, except that the requirements under sub. (3) shall apply beginning on May 15, 1993, to retail stations the construction of which begins after November 15, 1990.

285.31(4)(b) (b) The department may not require the owner or operator of a retail station that is located in this state to install or operate a vapor control system for gasoline dispensing equipment before November 15, 1993, or, if construction of the retail station begins after November 15, 1990, before May 15, 1993.

285.31(5) (5) Termination of requirements.

285.31(5)(a)(a) The rules promulgated under sub. (3) cease to apply on the effective date of the waiver of the requirement for vapor control systems specified by the federal environmental protection agency in a regulation promulgated under 42 USC 7521 (a) (6). Beginning on that day, persons owning or operating retail stations are not required to maintain vapor control systems described in sub. (3) (a).

285.31(5)(b) (b) The department may promulgate by rule requirements for capping and closing vapor control systems described in sub. (3) (a).

285.31(5)(c) (c) The rules promulgated under sub. (3) (a) do not apply to a retail station the construction of which begins after April 17, 2012.

285.31(6) (6) Vapor recovery system removal grants.

285.31(6)(ae)(ae) In this subsection:

285.31(6)(ae)1. 1. "Dispenser" means a device that dispenses fuel and measures the amount dispensed.

285.31(6)(ae)2. 2. "Hanging hardware" means the equipment on the outside of a dispenser cabinet through which fuel is dispensed, including hose adapters, breakaway connectors, hoses, swivels, and nozzles.

285.31(6)(ae)3. 3. "PEI/RP300-09" means the 2009 version of the Petroleum Equipment Institute publication Recommended Practices for Installation and Testing of Vapor-Recovery Systems at Vehicle-Fueling Sites.

285.31(6)(am) (am) The department shall administer a program to provide grants to owners and operators of retail stations for eligible costs incurred after April 15, 2012, to remove vapor control systems described in sub. (3) (a). The maximum grant under this subsection is 50 percent of eligible costs of removing a vapor control system from a retail station or $8,000, whichever is less. The department shall award grants under this subsection in the order in which applications are received.

285.31(6)(b) (b) The costs of all of the following are eligible costs under this subsection:

285.31(6)(b)1. 1. Labor and parts associated with any electrical work or programming required to convert an existing dispenser from operating with vapor recovery to operating without vapor recovery.

285.31(6)(b)2. 2. Labor and parts for replacing hanging hardware designed for vapor recovery on an existing dispenser with hanging hardware that is not designed for vapor recovery.

285.31(6)(b)3. 3. If the owner or operator replaces an existing dispenser with a new or used dispenser, the cost of the hanging hardware on the new or used dispenser.

285.31(6)(b)4. 4. Labor and parts to prepare the interior of a dispenser for the tests described in subd. 5., including the installation of a pipe plug in the vapor return line.

285.31(6)(b)5. 5. Conducting tests required by section 14 of PEI/RP300-09, but the costs of repair or parts associated with these tests or of any additional labor involved in the repair, replacement, or installation of parts not associated with the vapor recovery equipment are not eligible costs.

285.31(6)(c) (c) Costs of parts and labor not described in par. (b) are eligible costs under this subsection if the owner or operator itemizes the costs and includes an explanation showing the reason for incurring those costs with the application for the grant and the department determines that it was necessary to incur those costs. The costs of work that is not consistent with the procedures specified in section 14 of PEI/RP300-09 are not eligible costs unless the owner or operator obtains written approval of the work from the department of safety and professional services or, after July 1, 2013, the department of agriculture, trade and consumer protection and includes a copy of the written approval with the application for the grant.

285.31 History History: 1991 a. 39; 1993 a. 16; 1995 a. 27, 144; 1995 a. 227 s. 504; Stats. 1995 s. 285.31; 1997 a. 27; 2011 a. 196; 2013 a. 20, 86.



285.33 Employee trip reduction program.

285.33  Employee trip reduction program.

285.33(1) (1)  Areas.

285.33(1)(a)(a) The department shall issue documents that describe the areas of the state in which employee trip reduction programs are required by 42 USC 7511a (d) (1) (B).

285.33(1)(b) (b) The department may, by rule, determine areas of the state, other than areas described under par. (a), in which the department will require employee trip reduction programs. The department may not require an employee trip reduction program in an area unless that requirement is authorized under s. 285.11 (6).

285.33(1)(c) (c) Notwithstanding ss. 227.01 (13) and 227.10 (1), a document issued under par. (a) is not a rule. A document issued under par. (a) may be reviewed under ss. 227.42 and 227.52.

285.33(2) (2) Requirements.

285.33(2)(a)(a) The department shall promulgate by rule requirements for employers who are located in areas described under sub. (1) (a) or (b) to implement programs to reduce work-related trips and miles traveled by employees. The department shall develop the rules in accordance with 42 USC 7511a (d) (1) (B) and the guidance issued by the administrator of the federal environmental protection agency under 42 USC 7408 (f).

285.33(2)(b) (b) The rules under par. (a) shall establish reasonable limits on the direct and indirect expenses that an employer may be required to incur to comply with the rules. The rules shall specify a limit for each of the following:

285.33(2)(b)1. 1. The maximum annual expenses for each worksite subject to the rules.

285.33(2)(b)2. 2. The maximum annual expenses for each employee subject to the rules at a worksite.

285.33(3) (3) Compliance plans.

285.33(3)(a)(a) Except as provided under sub. (4) or (5), if an employer is located in an area that is described before November 15, 1993, by the department under sub. (1) (a) or (b) and is subject to the rules promulgated under sub. (2), the employer shall submit to the department, no later than November 15, 1994, a plan that demonstrates that the employer will comply with the rules no later than November 15, 1996.

285.33(3)(b) (b) The department may not require as a condition of approving a compliance plan that an employer incur annual expenses greater than the limits established under sub. (2) (b).

285.33(3)(c) (c) Notwithstanding any other provision of this section, an employer is considered to meet the requirements of this section if the employer's compliance plan is approved by the department and the employer makes reasonable efforts to implement the compliance plan.

285.33(4) (4) Alternative control plan.

285.33(4)(a)(a) Instead of submitting a compliance plan under sub. (3) (a), an employer may submit to the department a plan for an alternate control program that provides for any of the following:

285.33(4)(a)1. 1. Air quality benefits similar to a compliance plan under sub. (3) (a), as determined by the department.

285.33(4)(a)2. 2. A reduction of emissions of volatile organic compounds, achieved after August 31, 1995, in the areas described under sub. (1) (a) or (b) that is at least 1.3 times the reduction of the emissions of volatile organic compounds that would be achieved under a compliance plan under sub. (3) (a).

285.33(4)(a)3. 3. A reduction of emissions of volatile organic compounds, achieved after August 31, 1995, in the areas described under sub. (1) (a) or (b) that is equal to or greater than the reduction of the emissions of volatile organic compounds that would be achieved under a compliance plan under sub. (3) (a), if the emissions reduction is included in an operation permit under s. 285.60 or another document that is enforceable by the federal government.

285.33(4)(b) (b) Notwithstanding any other provision of this section, an employer with an alternate control plan under par. (a) 1. or 2. that is approved by the department is considered to meet the requirements of this section if the employer makes reasonable efforts to implement the alternate control plan.

285.33(5) (5) Suspension.

285.33(5)(a)(a) If the secretary determines that the requirement for an employee trip reduction program under 42 USC 7511a (d) (1) (B) is suspended or terminated, the secretary may suspend the program under this section.

285.33(5)(b) (b) If the U.S. congress has passed and the president has signed legislation that eliminates or suspends the requirement for an employee trip reduction program under 42 USC 7511a (d) (1) (B), the governor may suspend the program under this section.

285.33 History History: 1991 a. 302; 1995 a. 52; 1995 a. 227 s. 464; Stats. 1995 s. 285.33.



285.35 Clean fuel fleet program.

285.35  Clean fuel fleet program.

285.35(1) (1)  Definitions. In this section:

285.35(1)(a) (a) "Clean alternative fuel" has the meaning given in 42 USC 7581 (2).

285.35(1)(b) (b) "Clean-fuel vehicle" has the meaning given in 42 USC 7581 (7).

285.35(1)(c) (c) "Covered fleet" has the meaning given in 42 USC 7581 (5).

285.35(2) (2) Areas.

285.35(2)(a)(a) The department shall issue documents that describe the areas of the state in which clean-fuel vehicle programs are required under 42 USC 7511a (c) (4) (A).

285.35(2)(b) (b) The department may, by rule, determine areas of the state, other than areas described under par. (a), in which the department will require clean-fuel vehicle programs. The department may not require a clean-fuel vehicle program in an area unless that requirement is authorized under s. 285.11 (6).

285.35(2)(c) (c) Notwithstanding ss. 227.01 (13) and 227.10 (1) a document issued under par. (a) is not a rule. A document issued under par. (a) may be reviewed under ss. 227.42 and 227.52.

285.35(3) (3) Requirements. The department shall promulgate by rule requirements for the use of clean-fuel vehicles and clean alternative fuels by operators of covered fleets in areas identified under sub. (2) (a) or (b). The rules shall be in accordance with the requirements applicable to covered fleets under 42 USC 7586 and regulations promulgated under that provision.

285.35 History History: 1991 a. 302; 1995 a. 227 s. 465; Stats. 1995 s. 285.35.



285.37 Reformulated gasoline.

285.37  Reformulated gasoline.

285.37(1) (1)  Definitions. In this section, "reformulated gasoline" means gasoline formulated to reduce emissions of volatile organic compounds and toxic air pollutants as provided in 42 USC 7545 (k) (1) to (3).

285.37(2) (2) Areas.

285.37(2)(a)(a) The department shall issue documents that describe the areas of the state in which the use of reformulated gasoline is required under 42 USC 7545 (k) (5).

285.37(2)(b) (b) The department shall issue documents that describe areas of the state, other than areas described under par. (a) or (c), in which the use of reformulated gasoline is required, if the governor designates the areas in an application under 42 USC 7545 (k) (6) that is approved by the administrator of the federal environmental protection agency.

285.37(2)(c) (c) The department may, by rule, determine areas of the state, other than areas described under par. (a) or (b), in which the department will require the use of reformulated gasoline. The department may not require the use of reformulated gasoline in an area unless that requirement is authorized under s. 285.11 (6).

285.37(2)(d) (d) Notwithstanding ss. 227.01 (13) and 227.10 (1), a document issued under par. (a) or (b) is not a rule. A document issued under par. (a) may be reviewed under ss. 227.42 and 227.52.

285.37(3) (3) Prohibitions.

285.37(3)(a)(a) Except as provided in par. (b), beginning on January 1, 1995, no person may sell gasoline in an area described under sub. (2) (a), (b) or (c) unless the gasoline satisfies the minimum specifications for reformulated gasoline under s. 168.04.

285.37(3)(b) (b) The secretary, with the approval of the administrator of the federal environmental protection agency, may grant temporary waivers from the prohibition under par. (a) if fuel that satisfies the minimum specifications for reformulated gasoline is unavailable.

285.37 History History: 1991 a. 302; 1995 a. 227 s. 466, 467; Stats. 1995 s. 285.37.



285.39 Volatile organic compounds growth accommodation and replenishment.

285.39  Volatile organic compounds growth accommodation and replenishment.

285.39(1) (1)  Growth accommodation calculation.

285.39(1)(a)(a) The growth accommodation for any specified year, as calculated by the department, is the predicted emissions specified in par. (b) minus the sum of:

285.39(1)(a)1. 1. Net actual emissions specified in par. (c);

285.39(1)(a)2. 2. Net certified accommodation credits specified in par. (d);

285.39(1)(a)3. 3. Net offset credits specified in par. (e); and

285.39(1)(a)4. 4. Set asides specified in par. (f).

285.39(1)(b) (b) Predicted emissions are the total predicted annual emissions of volatile organic compounds in the volatile organic compound accommodation area necessary to attain and maintain the ambient air quality standard for ozone for the year 2 years before the specified year, as set forth in the plan approved by the U.S. environmental protection agency under 42 USC 7502 (a).

285.39(1)(c) (c) Net actual emissions are the total actual annual emissions of all volatile organic compounds in the volatile organic compound accommodation area for the year 2 years before the specified year as reported under sub. (2) (a) minus:

285.39(1)(c)1. 1. The sum of the annual emissions of volatile organic compounds attributable to shutdowns of facilities in the volatile organic accommodation area during the previous year; and

285.39(1)(c)2. 2. If a rule has been promulgated under sub. (3), the sum of the annual emissions reductions of volatile organic compounds attributable to the sources subject to the rule promulgated under sub. (3) during the previous year.

285.39(1)(d) (d) Net certified accommodation credits are the sum of all volatile organic compound growth accommodation credits certified to date under s. 285.63 (7) or (8) minus the sum of the actual annual emissions of volatile organic compounds for the year 2 years before the specified year attributable to the sources receiving volatile organic compound growth accommodation credits certified to date under s. 285.63 (7) or (8).

285.39(1)(e) (e) Net offset credits are the sum of all allowable emissions of volatile organic compounds authorized to date attributable to sources subject to an annual volatile organic compounds emission limitation that is specified in an air pollution control permit to operate under an emission reduction option or specified as an emission credit under a plan approved by the U.S. environmental protection agency under 42 USC 7502 (a) or in reports submitted to the U.S. environmental protection agency under the plan minus the sum of the actual annual emissions of volatile organic compounds for the year 2 years before the specified year attributable to sources subject to an annual volatile organic compounds emission limitation that is specified in an air pollution control permit to operate under an emission reduction option or specified as an emission credit under a plan approved by the U.S. environmental protection agency under 42 USC 7502 (a) or in reports submitted to the U.S. environmental protection agency under the plan.

285.39(1)(f) (f) Set asides are:

285.39(1)(f)1. 1. Fifteen percent of the annual emissions of volatile organic compounds attributable to shutdowns of facilities in the volatile organic compound accommodation area since January 1, 1987; and

285.39(1)(f)2. 2. If a rule has been promulgated under sub. (3), 15% of the sum of the annual emissions reductions of volatile organic compounds attributable, since January 1, 1987, to the sources subject to the rule promulgated under sub. (3).

285.39(2) (2) Annual reports. The department shall prepare an annual report by January 15, which may be combined with other reports published by the department, that:

285.39(2)(a) (a) States, on a calendar year basis, the total annual emissions, for the year 2 years before the year in which the report is prepared, of all volatile organic compounds in the volatile organic compound accommodation area, except methylene chloride and methyl chloroform and other volatile organic compounds that the department determines by rule to be compounds that do not contribute to the formation of ozone in the troposphere.

285.39(2)(b) (b) Includes an annual plan for the management of the volatile organic compounds growth accommodation and replenishment and the growth accommodation replenishment grant program. At a minimum, the plan shall:

285.39(2)(b)1. 1. Indicate the amount of the growth accommodation at the beginning of the year.

285.39(2)(b)2. 2. Indicate the likely amount of the growth accommodation at the end of the year.

285.39(2)(b)3. 3. Report the status of the development and implementation of plans or rules under subs. (3) to (5).

285.39(2)(b)4. 4. Report if, during the prior year, the replenishment implementation period has expired.

285.39(3) (3) Growth accommodation replenishment. The department shall:

285.39(3)(a) (a) Promulgate rules under s. 285.30 (6) (e), relating to the inspection of vehicles for tampering with air pollution control equipment.

285.39(3)(b) (b) Promulgate rules restricting the amount of volatile organic compounds that may be contained in architectural coatings sold at retail in the volatile organic compound accommodation area or for use by a service provider in the volatile organic compound accommodation area. The department may exempt from a rule under this paragraph one or more categories of architectural coatings, based upon the type of coating or the use to which a coating is put, if it would be technically impractical to prohibit a category of architectural coating. The proposed rules shall include a provision to allow for the limited sale and use of the supplies of prohibited architectural coatings that retailers and suppliers in the volatile organic compound area already have in stock at the time of promulgation of the rules.

285.39(3)(c) (c) Promulgate rules requiring persons who refinish auto bodies in the volatile organic compound accommodation area to use compounds, as solvents to clean painting and related equipment, that do not react to form ozone in the troposphere. The proposed rules shall allow the use of cleaning solvents containing volatile organic compounds that were purchased before the effective date of the proposed rules.

285.39(4) (4) Report on new replenishment mechanisms. After expiration of the replenishment implementation period, if the department reports under sub. (2) (b) 1. or determines at any other time that the growth accommodation is less than 3,500 tons, the department shall, with the advice of the department of safety and professional services, submit a report to the chief clerk of each house of the legislature for distribution to the appropriate standing committees of the legislature under s. 13.172 (3) on how to most effectively and equitably replenish the growth accommodation. The report shall review existing studies and data to evaluate the accuracy of this state's state implementation plan with respect to the effect of emissions from inside and outside the volatile organic compound accommodation area on the ambient air quality within the area.

285.39(5) (5) Contingent restrictions on existing sources. If at any time the department finds that the growth accommodation is less than 2,500 tons and determines that it is unlikely that the growth accommodation will exceed 2,500 tons in the report under sub. (2) (b) 1. for the following year because of the inadequacy of replenishment activities at the time or because of facility shutdowns, the department shall implement the rules that specify emission limitations for emissions of volatile organic compounds from stationary sources located in the volatile organic compound accommodation area that were required to report their emissions under s. 299.15 during calendar year 1987. The emission limitations shall be designed to ensure that the growth accommodation in the subsequent year is not less than 2,500 tons. The emission limitations may not be more restrictive than the lowest achievable emission rate. The department shall implement the emission limitations by source category. For the purpose of this section, the department shall determine a source category according to the type and level of emissions. The department may also use other characteristics which relate to air pollution to determine source categories. The department shall implement the emission limitations based upon ease of implementation, cost-effectiveness and the relative equity of imposing a limitation upon a source category, given any prior limitations of emissions imposed upon that source category. To the extent feasible, the emission limitations shall provide affected sources the opportunity to choose to be subject to either an annual emission limitation or a more restrictive applicable reasonably available control technology rule than was in effect in 1987.

285.39 History History: 1987 a. 27, 399; 1991 a. 302; 1995 a. 27 s. 9116 (5); 1995 a. 227 s. 500; Stats. 1995 s. 285.39; 2011 a. 32.



285.41 Sulfur dioxide emission rates after 1992; major utilities.

285.41  Sulfur dioxide emission rates after 1992; major utilities.

285.41(1)(1)  Definitions. In this section:

285.41(1)(a) (a) "Annual emissions" means the number of pounds of sulfur dioxide emissions from all boilers under the ownership or control of a major utility in a given year.

285.41(1)(b) (b) "Annual heat input" means the heat input, measured in millions of British thermal units, from all boilers under the ownership or control of a major utility in a given year.

285.41(1)(c) (c) "Boiler" means a fossil fuel-fired boiler.

285.41(1)(d) (d) "Commission" means the public service commission.

285.41(1)(e) (e) "Environmental dispatching" means the operation of the various units under the ownership or control of a major utility in a manner that minimizes the discharge of sulfur dioxide emissions rather than minimizing the cost of operation.

285.41(1)(f) (f) "Major utility" means a Class A utility, as defined under s. 199.03 (4), which generates electricity or an electrical cooperative association organized under ch. 185, if the total sulfur dioxide emissions from all stationary air contaminant sources in this state under the ownership or control of the utility or association exceeded 5,000 tons in any year after 1979.

285.41(1)(g) (g) "Traded emissions" means the pounds of sulfur dioxide emissions in a given year that a major utility which is the grantor in an agreement under sub. (2) (b) 1. makes available to the major utility which is the grantee in the agreement.

285.41(2) (2) Corporate emission rate; trading.

285.41(2)(a)(a) Except as provided under sub. (4), beginning with 1993, the average number of pounds of sulfur dioxide emissions per million British thermal units of heat input from all boilers under the ownership or control of a major utility for any year may not exceed 1.20.

285.41(2)(b) (b)

285.41(2)(b)1.1. Two major utilities may enter into an agreement for trading emissions unless the sum of the proposed traded emissions and the projected annual emissions of the grantor major utility for the year to which the agreement will apply would exceed the actual annual emissions of the grantor major utility in 1985.

285.41(2)(b)2. 2. To determine whether the major utility that is the grantor in an agreement under subd. 1. is in compliance with par. (a) in a given year, the department shall add the traded emissions and the grantor's annual emissions and divide the sum by the annual heat input of the grantor.

285.41(2)(b)3. 3. To determine whether the major utility that is the grantee in an agreement under subd. 1. is in compliance with par. (a) in a given year, the department shall subtract the traded emissions from the grantee's annual emissions and divide the difference by the annual heat input of the grantee.

285.41(3) (3) Annual compliance plan required.

285.41(3)(a)(a) Submission; contents. On or before October 1 of each year beginning with 1992, each major utility shall submit to the department and the commission a plan for achieving compliance with the emission rate under sub. (2) (a). The plan shall include, at a minimum:

285.41(3)(a)1. 1. The major utility's expected electricity demand.

285.41(3)(a)2. 2. The major utility's annual operation plan.

285.41(3)(a)3. 3. The expected operation characteristics of each boiler, including:

285.41(3)(a)3.a. a. The order to be used in placing the boilers into operational production.

285.41(3)(a)3.b. b. The planned maintenance schedule for each boiler and how the maintenance is expected to affect the methods of meeting electricity demands.

285.41(3)(a)4. 4. The amount and sulfur content of coal, other fossil fuel or other materials to be used for each boiler in operational production. The sulfur content shall be expressed in pounds of sulfur dioxide per million British thermal units of heat input.

285.41(3)(a)5. 5. The anticipated sulfur dioxide emissions from each boiler.

285.41(3)(a)6. 6. Contingency plans for unexpected events or increased demand including a summary of generation costs and the anticipated additional costs for reducing sulfur dioxide emissions under those circumstances.

285.41(3)(a)7. 7. The methods that will be used to achieve compliance with sub. (2) (a) in the following year including, if applicable, the provisions of any trading agreement under sub. (2) (b) 1.

285.41(3)(a)8. 8. The total anticipated annual sulfur dioxide emissions from all boilers under the ownership or control of the major utility for each of the next 3 years.

285.41(3)(b) (b) Review. The department shall review the adequacy of each compliance plan and, after consulting with the commission, shall approve or disapprove the plan within 90 days after its receipt.

285.41(4) (4) Variance.

285.41(4)(a)(a) Request; variance conditions. A major utility may request a variance from the emission rate under sub. (2) (a) by submitting the request to the commission and the department. No request for a variance may be submitted if the department has served the major utility with written notice under s. 285.83 that the major utility has violated sub. (2) (a). Upon receipt of a request, the commission shall, within 45 days, determine if any of the following variance conditions exists and shall report its determination to the department:

285.41(4)(a)1. 1. A major electrical supply emergency within or outside this state.

285.41(4)(a)2. 2. A major fuel supply disruption.

285.41(4)(a)3. 3. An extended and unplanned disruption in the operation of a nuclear plant or low sulfur coal-fired boiler under the ownership or control of the major utility.

285.41(4)(a)4. 4. The occurrence of an uncontrollable event not anticipated in the plan submitted under sub. (3).

285.41(4)(a)5. 5. A plan by the major utility to install and place into operation new technological devices that will enable it to achieve compliance with sub. (2) (a).

285.41(4)(b) (b) Compliance plan required. With the request for a variance, the major utility shall submit its plan for achieving compliance with the emission rate. If the request is based on a variance condition specified under par. (a) 1. to 4., the request shall include an explanation of why the major utility cannot achieve or remain in compliance by using fuel with a lower sulfur content or by environmental dispatching.

285.41(4)(c) (c) Grant of variance. The department shall grant a request for a variance if the commission determines that a variance condition exists and the department determines that the major utility's compliance plan is adequate.

285.41(4)(d) (d) Denial of variance. The department shall deny a request for a variance if the commission determines that no variance condition exists or if the department determines that the major utility's compliance plan is not adequate.

285.41(4)(e) (e) Time limit for response. The department shall grant or deny a request for a variance within 90 days after its receipt of the request.

285.41(5) (5) No impact on other provisions. Nothing in this section exempts a major utility from any provision of ss. 285.01 to 285.39 or 285.51 to 285.87. Compliance with this section is not a defense to a violation of any of those provisions.

285.41(6) (6) Determination of compliance. The department shall determine compliance with sub. (2) (a) using data submitted by the major utilities. Each major utility shall provide the department with any information needed to determine compliance.

285.41(7) (7) Penalty. Notwithstanding s. 285.87, any major utility that exceeds the annual emission rate under sub. (2) (a) in violation of this section shall forfeit not less than $100,000 nor more than $500,000 for each year of violation.

285.41 History History: 1985 a. 296; 1995 a. 227 s. 481; Stats. 1995 s. 285.41.



285.43 Sulfur dioxide emission rates; state-owned facilities.

285.43  Sulfur dioxide emission rates; state-owned facilities.

285.43(1)(1)  Limit. After June 30, 1988, the average number of pounds of sulfur dioxide emissions per million British thermal units of heat input during any year from any large source, as defined under s. 285.45 (1) (a), that is owned by this state may not exceed 1.50.

285.43(2) (2) Compliance. The department shall determine compliance with sub. (1) using data submitted by state agencies. Each state agency shall provide the department with any information needed to determine compliance.

285.43(3) (3) Noncompliance; report required. Noncompliance report required. If the department determines that any large source owned by this state is not in compliance with sub. (1), the department shall submit to the governor and to the chief clerk of each house of the legislature, for distribution to the appropriate standing committees under s. 13.172 (2), a report of the noncompliance and recommendations for bringing the large source into compliance.

285.43 History History: 1985 a. 296; 1995 a. 227 s. 482; Stats. 1995 s. 285.43.



285.45 Sulfur dioxide emission goals after 1992; major utilities and other large air contaminant sources.

285.45  Sulfur dioxide emission goals after 1992; major utilities and other large air contaminant sources.

285.45(1)(1)  Definitions. In this section:

285.45(1)(a) (a) "Large source" means a stationary source in this state, other than a fossil fuel-fired boiler under the ownership or control of a major utility, that had sulfur dioxide emissions averaging at least 1,000 tons annually in the most recent 5-year period, that became operational before May 2, 1986, and that is not a boiler subject to the standard of performance for new stationary sources for sulfur dioxide emissions established under s. 285.27 (1).

285.45(1)(b) (b) "Major utility" has the meaning given under s. 285.41 (1) (f).

285.45(2) (2) Goals. It is the goal of this state that, beginning with 1993, total annual sulfur dioxide emissions do not exceed the following:

285.45(2)(a) (a) From all major utilities and large sources, 325,000 tons.

285.45(2)(b) (b) From all fossil fuel-fired boilers under the ownership and control of the major utilities, 250,000 tons.

285.45(2)(c) (c) From all large sources, 75,000 tons.

285.45(3) (3) Excess emissions; department report required.

285.45(3)(a)(a) If the department determines, based on its annual report under s. 285.11 (12), that the total annual sulfur dioxide emissions from all major utilities and large sources exceeded 325,000 tons in the previous year, or if the department projects, based on the amounts anticipated by the major utilities under s. 285.41 (3) (a) 8. and the department's estimates of emissions from large sources, that the total sulfur dioxide emissions in this state will exceed 325,000 tons in any of the 3 succeeding years, the department shall determine if the actual or projected excess emissions are or will be attributable to the major utilities, the large sources or both.

285.45(3)(b) (b)

285.45(3)(b)1.1. If the department determines that the excess emissions are or will be attributable to the major utilities, the department shall, after consulting with the commission, prepare a report containing a recommendation as to whether the goal specified under sub. (2) (b) should be replaced with an enforceable limit. If so, the report shall include the department's recommendation for a cost-effective mechanism for ensuring compliance with the limit, including any necessary changes in s. 285.41. The department shall hold a public hearing on the report.

285.45(3)(b)2. 2. The department shall submit the report required under this paragraph to the chief clerk of each house of the legislature, for distribution to the appropriate standing committees under s. 13.172 (3).

285.45(3)(c) (c)

285.45(3)(c)1.1. If the department determines that the excess emissions are or will be attributable to the large sources, the department shall, after consulting with the commission, prepare a report containing a recommendation as to whether the goal specified under sub. (2) (c) should be replaced with an enforceable limit. If so, the report shall include the department's recommendation for a cost-effective mechanism for ensuring compliance with the limit. The department shall hold a public hearing on the report.

285.45(3)(c)2. 2. The department shall submit the report required under this paragraph to the chief clerk of each house of the legislature, for distribution to the appropriate standing committees under s. 13.172 (3).

285.45(3)(d) (d) If the department determines that the excess emissions are or will be attributable to both the major utilities and the large sources, the department shall comply with both pars. (b) and (c). The reports and public hearings required under those paragraphs may be combined.

285.45 History History: 1985 a. 296; 1987 a. 186; 1995 a. 227 s. 483; Stats. 1995 s. 288.45.



285.47 Nitrogen oxide emission goal; major utilities.

285.47  Nitrogen oxide emission goal; major utilities.

285.47(1)(1)  Definition. In this section, "major utility" has the meaning given in s. 285.41 (1) (f).

285.47(2) (2) Goal. It is the goal of this state that, beginning with 1991, the total annual nitrogen oxide emissions from all major utilities do not exceed 135,000 tons.

285.47 History History: 1985 a. 296; 1987 a. 186; 1995 a. 27; 1995 a. 227 s. 484; Stats. 1995 s. 285.47.



285.48 Nitrogen oxide emissions reductions.

285.48  Nitrogen oxide emissions reductions.

285.48(1) (1)  Definitions. In this section:

285.48(1)(a) (a) "Call" means a call to implement a state implementation plan that is issued by the federal environmental protection agency before October 29, 1999, or after that date arising out of a call issued before that date, including a call issued after that date pursuant to a federal court order or otherwise.

285.48(1)(b) (b) "Electric cooperative" has the meaning given in s. 76.48 (1g) (c).

285.48(1)(c) (c) "Midcontinent area" has the meaning given in s. 16.958 (1) (e).

285.48(1)(cm) (cm) "Nonutility stationary or mobile source" means a stationary or mobile source that is not an electric generating facility owned by a public utility or electric cooperative.

285.48(1)(d) (d) "Northwestern county" means Ashland, Barron, Bayfield, Buffalo, Burnett, Chippewa, Clark, Douglas, Dunn, Eau Claire, Iron, Jackson, La Crosse, Monroe, Pepin, Pierce, Polk, Price, Rusk, Sawyer, St. Croix, Taylor, Trempealeau, Vernon or Washburn county.

285.48(1)(e) (e) "Other county" means a county that is not a northwestern county.

285.48(1)(f) (f) "Public utility" has the meaning given in s. 196.01 (5).

285.48(1)(g) (g) "State implementation plan" means a state implementation plan for control of atmospheric ozone in another state.

285.48(1)(h) (h) "Summer" means the period beginning on May 1 and ending on September 30 of each year.

285.48(2) (2) Applicability. This section applies if the department of natural resources, pursuant to a call, issues a state implementation plan that requires electric generating facilities in the midcontinent area of this state to comply with nitrogen oxide emission reduction requirements. If the department of natural resources issues such a plan, the department of natural resources shall notify the department of administration and the public service commission. The notice shall specify the date on which electric generating facilities in the midcontinent area of this state are required to comply with the initial nitrogen oxide emission reduction requirements.

285.48(3) (3) Nitrogen oxide emissions standards and limitations.

285.48(3)(a)(a) In establishing nitrogen oxide emission reduction requirements for the control of atmospheric ozone in another state pursuant to a call, the department may not, in a state implementation plan, by rule or through the adoption of control strategies, establish nitrogen oxide emissions standards or limitations that do any of the following:

285.48(3)(a)1. 1. Require less than 2,234 tons, or the greater number of tons determined under par. (d) 1., in total nitrogen oxide emissions each summer from all electric generating facilities located in northwestern counties that are owned by electric cooperatives.

285.48(3)(a)2. 2. Require less than 315 tons, or the greater number of tons determined under par. (d) 1., in total nitrogen oxide emissions each summer from all electric generating facilities located in northwestern counties that are owned by public utilities.

285.48(3)(a)3. 3. Require less than 15,157 tons, or the greater number of tons determined under par. (d) 1., in total nitrogen oxide emissions each summer from all electric generating facilities located in other counties owned by public utilities or electric cooperatives.

285.48(3)(b) (b) The department shall issue emissions allowances in a number that is sufficient to allow the emissions specified in par. (a).

285.48(3)(c) (c) In establishing nitrogen oxide emission reduction requirements for the control of atmospheric ozone in another state pursuant to a call, the department may not, with respect to any nonutility stationary or mobile source in this state, in a state implementation plan, by rule or through the adoption of control strategies, establish nitrogen oxide emissions standards or limitations that do any of the following:

285.48(3)(c)1. 1. Require any reductions in nitrogen oxide emissions for any boiler, turbine or internal combustion engine the designed heat input of which is 250 million British thermal units per hour or less.

285.48(3)(c)2. 2. Require reductions of nitrogen oxide emissions that are in addition to those reductions required by or projected for nonutility stationary or mobile sources based on source-specific nitrogen oxide inventory data or other subinventory information used by the federal environmental protection agency to establish state nitrogen oxide emission budgets concerning interstate pollution transport.

285.48(3)(c)3. 3. Require any additional reductions of nitrogen oxide emissions from nonutility stationary or mobile sources in this state due to this section, including the reduction requirements under par. (a).

285.48(3)(d) (d) If the department of natural resources implements a state implementation plan specified in sub. (2) in a manner that requires reductions in nitrogen oxide emissions that are lower than the reductions set forth in the call published on October 27, 1998, the department of natural resources shall do each of the following:

285.48(3)(d)1. 1. Determine the amounts by which the number of tons specified in par. (a) 1., 2. and 3. shall be increased to reflect the lower reductions.

285.48(3)(d)2. 2. Take action that is necessary to relax any related emissions control requirements in a manner that reflects the lower reductions.

285.48(3)(d)2m. 2m. Determine the amounts by which reduction requirements for any nonutility stationary or mobile source in this state shall be relaxed to reflect the lower reductions.

285.48(3)(d)3. 3. Determine the amount by which the $2,400,000 in assessments under s. 196.86 (2) shall be decreased to reflect the lower reductions and provide notice of the decreased amount to the public service commission.

285.48(3)(d)4. 4. Determine the amount by which the $2,500,000 that is transferred to the air quality improvement fund under s. 16.958 (2) (a) shall be decreased to reflect the lower reductions and provide notice of the decreased amount to the department of administration.

285.48(4) (4) Low-income weatherization and energy conservation measures; renewable energy uses. The department shall ensure that at least 866 tons of total annual reductions in nitrogen oxide emissions required under the state implementation plan are achieved through any of the following:

285.48(4)(a) (a) The use of renewable energy, including renewable energy that is provided by electric providers for the purpose of complying with the requirements of s. 196.378 (2) (a) 2., or renewable energy that is used under programs under s. 196.374.

285.48(4)(b) (b) The implementation of low-income weatherization and energy conservation measures, including programs established under s. 16.957 (2) (a) or programs under s. 196.374.

285.48 History History: 1999 a. 9, 75; 2005 a. 141; 2009 a. 180.



285.49 Trading program for nitrogen oxide emissions credits.

285.49  Trading program for nitrogen oxide emissions credits. The department shall establish or authorize air contaminant sources to participate in a market-based trading program for the purchase, sale and transfer of nitrogen oxide emissions credits for use in any state implementation plan under s. 285.11 (6) that requires reductions in nitrogen oxide emissions. To the extent allowed under federal law, the department shall allow nitrogen oxide emissions reductions by any source in this state, regardless of whether the source is subject to nitrogen oxide controls under a state implementation plan, to be purchased, sold or transferred under the trading program.

285.49 History History: 1999 a. 9.



285.51 Solid waste incinerator operator certification.

285.51  Solid waste incinerator operator certification.

285.51(1)(1) In this section, "solid waste treatment" has the meaning given in s. 289.01 (39).

285.51(2) (2) The department shall, by rule, establish a program for the certification of persons participating in or responsible for the operation of solid waste treatment facilities that burn solid waste. The certification requirements shall take effect on January 1, 1993. The department shall do all of the following:

285.51(2)(a) (a) Identify those persons or positions involved in the operation of a solid waste treatment facility who are required to obtain certification.

285.51(2)(b) (b) Establish the requirements for and term of initial certification and requirements for recertification upon expiration of that term. At a minimum, the department shall require applicants to complete a program of training and pass an examination in order to receive initial certification.

285.51(2)(c) (c) Establish different levels of certification and requirements for certification for different sizes or types of facilities, as the department determines is appropriate.

285.51(2)(d) (d) Impose fees for the operator training and certification program, except that the department may not impose a fee on an individual who is eligible for the veterans fee waiver program under s. 45.44.

285.51(2)(e) (e) Require that there be one or more certified operators on the site of a solid waste treatment facility at all times during the facility's hours of operation.

285.51(3) (3) The program under sub. (2) does not apply with respect to any of the following:

285.51(3)(a) (a) A facility described in s. 287.07 (7) (bg).

285.51(3)(b) (b) A solid waste treatment facility for the treatment of hazardous waste.

285.51(3)(c) (c) A solid waste treatment facility for high-volume industrial waste as defined in s. 289.01 (17).

285.51(3)(d) (d) A solid waste treatment facility of a type exempted from the program by the department by rule.

285.51(4) (4) The training required under sub. (2) (b) may be conducted by the department or by another person with the approval of the department.

285.51(5) (5) The department may suspend or revoke a solid waste treatment facility's operating license if persons at the facility fail to obtain certification required under sub. (2) (a) or for failure to have a certified operator on the site as required under sub. (2) (e).

285.51(6) (6) The department may suspend or revoke an operator's certification for failure to comply with this chapter, rules promulgated under this chapter or conditions of operation made applicable to a solid waste treatment facility by the department.

285.51 History History: 1995 a. 227 s. 457, 989; 2011 a. 209.



285.53 Testing emissions from medical waste incinerators.

285.53  Testing emissions from medical waste incinerators.

285.53(1)(1)  Testing for hazardous substances.

285.53(1)(a)(a) Applicability. This subsection applies to a medical waste incinerator, as defined in s. 287.07 (7) (c) 1. cr., that has a capacity of 5 tons or more per day.

285.53(1)(b) (b) Requirements.

285.53(1)(b)1.1. A person operating or responsible for the operation of a medical waste incinerator described in par. (a) shall test emissions of particulates, dioxins, furans, arsenic, lead, hexavalent chromium, cadmium, mercury and any other hazardous substance identified by the department by rule, at least as often as follows:

285.53(1)(b)1.a. a. During the initial 90-day period of operation.

285.53(1)(b)1.b. b. One year following the initial 90-day period of operation.

285.53(1)(b)1.c. c. Every 2 years following the testing under subd. 1. b.

285.53(1)(b)2. 2. A person operating or responsible for the operation of a medical waste incinerator described in par. (a) shall report the results of the testing under subd. 1. to the department and the city, village or town in which the medical waste incinerator is located.

285.53(1)(c) (c) Analysis.

285.53(1)(c)1.1. The department shall provide an analysis of the test results submitted under par. (b) 2. to the city, village or town in which the medical waste incinerator is located.

285.53(1)(c)2. 2. The city, village or town in which the medical waste incinerator is located shall publish the analysis provided under subd. 1. as a class 1 notice under ch. 985.

285.53(1)(c)3. 3. The department may charge the person operating or responsible for the operation of the medical waste incinerator a fee for reviewing and preparing the analysis of the test results.

285.53(2) (2) Continuous monitoring. A person operating or responsible for the operation of a medical waste incinerator, as defined in s. 287.07 (7) (c) 1. cr., shall continuously monitor emissions from the medical waste incinerator.

285.53 History History: 1989 a. 335; 1991 a. 300; 1995 a. 227 s. 479; Stats. 1995 s. 285.53.



285.54 Medical waste incinerator fees.

285.54  Medical waste incinerator fees.

285.54(1) (1) In this section:

285.54(1)(a) (a) "Medical waste incinerator" has the meaning given in s. 287.07 (7) (c) 1. cr.

285.54(1)(b) (b) "Municipality" means a city, village or town.

285.54(2) (2) A municipality may, by ordinance, impose a fee, in accordance with rules promulgated under s. 287.03 (1) (am), on the operator of a medical waste incinerator located in the municipality to cover the costs incurred because of the presence of the medical waste incinerator, including costs of monitoring emissions and of providing periodic notification to residents concerning the medical waste incinerator. The fee imposed under this section may not exceed $1 per ton of waste that is incinerated at the medical waste incinerator unless the municipality and the operator of the medical waste incinerator agree to a higher fee.

285.54 History History: 1989 a. 335; 1995 a. 227; 1999 a. 150 s. 373; Stats. 1999 s. 285.54.



285.57 Emission of ozone-depleting substances.

285.57  Emission of ozone-depleting substances.

285.57(1)(1)  Definition. In this section, "class I substance" has the meaning given in 42 USC 7671 (3).

285.57(2) (2) Medical sterilizers.

285.57(2)(a)(a) The department shall evaluate the progress toward eliminating the use of class I substances in medical sterilizers. The department shall complete the evaluation no later than August 1, 1994.

285.57(2)(b) (b) Based on the results of the evaluation under par. (a), the department shall promulgate a rule that prohibits the use of class I substances in medical sterilizers or, if no adequate substitute for class I substances is available, requires persons who operate medical sterilizers that use class I substances to achieve the lowest achievable emission rate for class I substances.

285.57(3) (3) Solvents. The department shall advise persons who use class I substances as solvents on ways to eliminate that use.

285.57(4) (4) Citations. The department may follow the procedures for the issuance of a citation under ss. 23.50 to 23.99 to collect a forfeiture for a violation of sub. (2).

285.57(5) (5) Penalties. Any person who violates sub. (2) shall be required to forfeit not less than $250 nor more than $1,000. Each day of violation constitutes a separate offense.

285.57 History History: 1993 a. 243; 1995 a. 227 s. 508; Stats. 1995 s. 285.57.



285.59 Recovery of ozone-depleting refrigerants.

285.59  Recovery of ozone-depleting refrigerants.

285.59(1)(1)  Definitions. In this section:

285.59(1)(a) (a) "Ozone-depleting refrigerant" has the meaning given in s. 100.45 (1) (d).

285.59(1)(b) (b) "State agency" means any office, department, agency, institution of higher education, association, society, or other body in state government created or authorized to be created by the constitution or any law which is entitled to expend moneys appropriated by law, including the legislature and the courts, the Wisconsin Housing and Economic Development Authority, the Bradley Center Sports and Entertainment Corporation, the University of Wisconsin Hospitals and Clinics Authority, the Fox River Navigational System Authority, the Wisconsin Aerospace Authority, the Wisconsin Economic Development Corporation, and the Wisconsin Health and Educational Facilities Authority.

285.59(2) (2) Salvaging refrigeration equipment. After June 30, 1992, except as provided in sub. (3), no person, including a state agency, may perform salvaging or dismantling of mechanical vapor compression refrigeration equipment in the course of which ozone-depleting refrigerant is or may be released or removed unless the person certifies all of the following to the department:

285.59(2)(a) (a) That the person uses equipment that is approved by the department to transfer ozone-depleting refrigerant from mechanical vapor compression refrigeration equipment into storage tanks whenever it performs those activities.

285.59(2)(b) (b) That the individuals who use the equipment under par. (a) have, or are under the supervision of individuals who have, the qualifications established under sub. (5) (a) 1.

285.59(3) (3) Scrap metal processors.

285.59(3)(a)(a) In this subsection, "scrap metal processor" has the meaning given in s. 84.31 (2) (h).

285.59(3)(c) (c) After June 30, 1992, except as provided in par. (d), any person who sells, gives or transports mechanical vapor compression refrigeration equipment to a scrap metal processor shall do all of the following:

285.59(3)(c)1. 1. Transfer ozone-depleting refrigerant from the mechanical vapor compression refrigeration equipment into a storage tank as provided in sub. (2) (a) and (b) or obtain and possess documentation that another person performed that transfer.

285.59(3)(c)2. 2. Provide documentation to the scrap metal processor that it has complied with subd. 1.

285.59(3)(d) (d) Paragraph (c) does not apply to a person who sells, gives or transports mechanical vapor compression refrigeration equipment to a scrap metal processor that agrees in writing to transfer the ozone-depleting refrigerant into a storage tank as provided in sub. (2) (a) and (b).

285.59(4) (4) Release.

285.59(4)(a)(a) During the salvaging, dismantling or transporting of mechanical vapor compression refrigeration equipment, no person may knowingly or negligently release ozone-depleting refrigerant to the environment, except for minimal releases that occur as a result of efforts to transfer ozone-depleting refrigerant into storage tanks.

285.59(4)(am) (am) No person may knowingly or negligently release from a storage tank to the environment ozone-depleting refrigerant that was removed during the salvaging, dismantling or transporting of mechanical vapor compression refrigeration equipment, except that this paragraph does not apply to minimal releases that occur as a result of efforts to transfer ozone-depleting refrigerant into mechanical vapor compression refrigeration equipment or other storage tanks.

285.59(4)(b) (b) Any person who transports, for purposes of salvaging or dismantling, mechanical vapor compression refrigeration equipment that contains ozone-depleting refrigerant shall certify to the department that it complies with par. (a), except that this paragraph does not apply to an individual who transports his or her personal mechanical vapor compression refrigeration equipment.

285.59(5) (5) Department duties. The department shall do all of the following:

285.59(5)(a) (a) Promulgate rules for the administration of this section including establishing all of the following:

285.59(5)(a)1. 1. Qualifications, which may include training or certification requirements, for individuals who use equipment to transfer ozone-depleting refrigerant from mechanical vapor compression refrigeration equipment into storage tanks.

285.59(5)(a)2. 2. Fees to cover the cost of administering subs. (2), (3) and (4) (b).

285.59(5)(b) (b) Approve equipment for the transfer of ozone-depleting refrigerant from mechanical vapor compression refrigeration equipment into storage tanks.

285.59(6) (6) Department powers. The department may promulgate rules providing that any portion of sub. (2), (3) or (4) applies with respect to a substance used as a substitute for an ozone-depleting substance.

285.59(7) (7) Citations. The department may follow the procedures for the issuance of a citation under ss. 23.50 to 23.99 to collect a forfeiture for a violation of sub. (2), (3) (c) or (4).

285.59(8) (8) Penalties.

285.59(8)(a)(a) Any person who violates sub. (2) shall be required to forfeit not less than $100 nor more than $1,000. Each act of salvaging or dismantling in violation of sub. (2) constitutes a violation.

285.59(8)(b) (b) Any person who violates sub. (3) (c) shall be required to forfeit not less than $100 nor more than $1,000. Each sale, giving or transporting in violation of sub. (3) (c) constitutes a violation.

285.59(8)(c) (c) Any person who violates sub. (4) shall be required to forfeit not less than $100 nor more than $1,000. Each release in violation of sub. (4) constitutes a violation.

285.59 History History: 1989 a. 284; 1991 a. 97; 1993 a. 243; 1995 a. 227 s. 509; Stats. 1995 s. 285.59; 1997 a. 27; 2001 a. 16; 2005 a. 335; 2009 a. 28; 2011 a. 7, 10; s. 35.17 correction in (1) (b).



285.60 Air pollution control permits.

285.60  Air pollution control permits.

285.60(1) (1)  New or modified sources.

285.60(1)(a)(a) Construction permit.

285.60(1)(a)1.1. Except as provided in sub. (2g), (3), (5m), or (6), no person may commence construction, reconstruction, replacement, or modification of a stationary source unless the person has a construction permit from the department.

285.60(1)(a)2. 2. A construction permit may authorize the initial operation of a stationary source for a period specified in the permit to allow testing of the stationary source's equipment and monitoring of the emissions associated with the equipment.

285.60(1)(b) (b) Operation permit.

285.60(1)(b)1.1. Except as provided in subd. 2., par. (a) 2., sub. (6) or s. 285.62 (8), no person may operate a new source or a modified source unless the person has an operation permit under s. 285.62 from the department.

285.60(1)(b)2. 2. A person may continue to operate a new source or a modified source for which the department issued a permit under s. 144.392, 1989 stats., on or before November 15, 1992, but on which construction, reconstruction, replacement or modification began after November 15, 1992, but the person shall apply for an operation permit under s. 285.62 no later than March 1, 1996.

285.60(2) (2) Existing sources.

285.60(2)(a)(a) Operation permit requirement. Except as provided in sub. (6) or s. 285.62 (8), no person may operate an existing source after the operation permit requirement date specified under s. 285.62 (11) (a) unless the person has an operation permit under s. 285.62 from the department.

285.60(2)(b) (b) Elective operation permit. A person may apply for an operation permit for one or more points of emission from an existing source for which an operation permit is not required. No person may operate a stationary source under an emission reduction option program unless the person has an operation permit from the department. If a person elects to apply for an operation permit under this paragraph, the election may not be withdrawn and the stationary source may not be operated without the operation permit beginning on the date that the operation permit is first issued.

285.60(2g) (2g) Registration permits.

285.60(2g)(a)(a) Rules. Subject to sub. (8), the department shall promulgate rules specifying a simplified process under which the department may issue a registration permit authorizing construction or operation or both for a stationary source with low actual or potential emissions if the owner or operator provides to the department, on a form prescribed by the department, sufficient information to show that the source qualifies for a registration permit. In the rules, the department shall include criteria for identifying categories of sources the owners or operators of which may elect to obtain registration permits and general requirements applicable to sources that qualify for registration permits. In the rules, the department may exempt persons who qualify for registration permits from the requirement to obtain a construction permit.

285.60(2g)(am) (am) Registration permit for certain sources. Subject to sub. (8), the department shall issue a registration permit authorizing the construction or operation or both for any stationary source with actual emissions that do not exceed 50 percent of any applicable major source threshold under s. 285.11 (16).

285.60(2g)(b) (b) Procedure. The procedural requirements of ss. 285.61 (2) to (8) and 285.62 (2) to (7) do not apply to a registration permit under this subsection. Within 15 days after receipt of the form prescribed by the department, the department shall provide one of the following to an applicant for a registration permit:

285.60(2g)(b)1. 1. Written notice of the department's determination that the source qualifies for a registration permit.

285.60(2g)(b)2. 2. A written description of any information that is missing from the application for a registration permit.

285.60(2g)(b)3. 3. Written notice of the department's determination that the source does not qualify for a registration permit, specifically describing the reasons for that determination.

285.60(3) (3) General permits.

285.60(3)(a)(a) Rules. The department shall promulgate rules for the issuance of general permits authorizing construction or operation or both for similar stationary sources. In the rules, the department shall specify criteria for identifying categories of sources for which the department may issue general permits and general requirements applicable to sources that qualify for general permits. In the rules, the department may exempt persons who qualify for a general permit from the requirement to obtain a construction permit.

285.60(3)(b) (b) Procedure. The procedural requirements of ss. 285.61 (2) to (8) and 285.62 (2) to (5) do not apply to the determination of whether a source is covered by a general permit under this subsection. Within 15 days after receipt of an application for coverage under a general permit, the department shall provide one of the following to the applicant:

285.60(3)(b)1. 1. Written notice of the department's determination that the source qualifies for coverage under the general permit.

285.60(3)(b)2. 2. A written description of any information that is missing from the application for coverage under the general permit.

285.60(3)(b)3. 3. Written notice of the department's determination that the source does not qualify for coverage under the general permit, specifically describing the reasons for that determination.

285.60(3m) (3m) Consideration of certain greenhouse gas emissions. Unless required under the federal clean air act, in determining whether a person is required to obtain a construction permit or an operation permit for a stationary source under this section based on emissions of greenhouse gases resulting from the combustion or decomposition of nonfossilized and biodegradable organic material originating from plants, animals, or microorganisms, the department may only consider carbon dioxide emissions consistent with 40 CFR 51.166 (b) (48) and the definition of "subject to regulation" in 40 CFR 70.2.

285.60(4) (4) Permit flexibility. The department shall allow a person to make a change to a stationary source that has an operation permit, or for which the person has submitted a timely and complete application for an operation permit, for which the department would otherwise first require an operation permit revision, without first requiring a revision of the operation permit if the change is not a modification, as defined by the department by rule, and the change will not cause the stationary source to exceed the emissions allowable under the operation permit, whether expressed as an emission rate or in terms of total emissions. Except in the case of an emergency, a person shall notify the department and, for permits required under the federal clean air act, the administrator of the federal environmental protection agency in writing at least 21 days before the date on which the person proposes to make a change to a stationary source under this subsection. A person may not make a proposed change to a stationary source if the department informs the person before the end of that 21-day period that the proposed change is not a change authorized under this subsection. The department shall promulgate rules establishing a shorter time for advance notification of changes under this subsection in case of emergency.

285.60(5) (5) Exemption from additional permit requirements for approved relocated sources.

285.60(5)(a)(a) Approved relocated source. A source is an approved relocated source if all of the following requirements are met:

285.60(5)(a)1. 1. The source is to be relocated within an attainment area.

285.60(5)(a)2. 2. The source is a stationary source capable of being transported to a different location.

285.60(5)(a)3. 3. The source received an air pollution control permit for the relevant air contaminant prior to relocation.

285.60(5)(a)4. 4. The owner or operator of the source provides written notice to the department at least 20 days prior to relocation and the department does not object to the relocation.

285.60(5)(a)5. 5. The source in its new location meets all applicable emission limitations and any visibility requirements in the department's rules and does not violate an ambient air increment or ambient air quality standard.

285.60(5)(a)6. 6. The source is not an affected source as defined in 42 USC 7651a (1).

285.60(5)(b) (b) Exempt from additional permits. Notwithstanding subs. (1) and (2), no additional permit is required if a source is an approved relocated source.

285.60(5m) (5m) Waiver of construction permit requirements.

285.60(5m)(a)(a) Subject to sub. (8), the department shall promulgate rules under which a person is allowed to commence construction, reconstruction, replacement, or modification of a stationary source prior to the issuance of a construction permit upon a showing that commencing construction, reconstruction, replacement, or modification prior to the issuance of the permit is necessary to avoid undue hardship.

285.60(5m)(b) (b) Subject to sub. (8), the department may allow a person to commence construction, reconstruction, replacement, or modification of a stationary source prior to the issuance of a construction permit on a case-by-case basis or on bases specified in a rule.

285.60(5m)(c) (c) The department shall act on a waiver request under this subsection within 15 days after it receives the request.

285.60(6) (6) Exemption.

285.60(6)(a)(a) Notwithstanding the other provisions of this section the department may, by rule, exempt types of stationary sources from any requirement of this section if the potential emissions from the sources do not present a significant hazard to public health, safety or welfare or to the environment.

285.60(6)(b) (b) Subject to sub. (8), the department shall, by rule, exempt minor sources from the requirement to obtain a construction permit and an operation permit if the emissions from the sources do not present a significant hazard to public health, safety or welfare or to the environment.

285.60(6)(c) (c)

285.60(6)(c)1.1. Subject to sub. (8), the department shall exempt natural minor sources from the requirement to obtain an operation permit.

285.60(6)(c)2. 2. The department may define "natural minor source" by rule for the purposes of this paragraph.

285.60(6)(c)3. 3. The department shall seek approval from the federal environmental protection agency of any changes to the state implementation plan under the federal clean air act that are necessary to implement subd. 1.

285.60(7) (7) Compliance. A person who obtains a permit under this section shall comply with all terms and conditions of the permit.

285.60(8) (8) Compliance with federal law. The department may not promulgate a rule or take any other action under this section that conflicts with the federal clean air act.

285.60(9) (9) Petitions for registration permits, general permits, and exemptions. A person may petition the department to make a determination that a type of stationary source meets the criteria for a registration permit under sub. (2g), a general permit under sub. (3), or an exemption under sub. (6). The department shall provide a written response to a petition within 30 days after receiving the petition indicating whether the type of stationary source meets the applicable criteria for a registration permit, a general permit, or an exemption. If the type of source meets the applicable criteria, the department shall, within 365 days after receiving the petition, issue the registration permit or general permit or, for an exemption, shall submit to the legislative council staff under s. 227.15 (1) in proposed form any necessary rules or take any other action that is necessary to provide the exemption.

285.60(10) (10) Permit streamlining. The department shall continually assess permit obligations imposed under this section and ss. 285.61 to 285.65 and implement measures that are consistent with this chapter and the federal clean air act to allow for timely installation and operation of equipment and processes and the pursuit of related economic activity by lessening those obligations, including consolidating the permits for sources at a facility into one permit, expanding exemptions under sub. (6), and expanding the availability of registration permits under sub. (2g), general permits under sub. (3), and construction permit waivers under sub. (5m).

285.60(11) (11) Indirect sources.

285.60(11)(a)(a) In this subsection, "indirect source" means a stationary source that attracts or may attract mobile source activity or on which mobile source activity is conducted, resulting in the indirect emissions of any air contaminant at or on the indirect source itself.

285.60(11)(b) (b) The department may not require a permit under this subchapter for an indirect source.

285.60 History History: 1979 c. 34, 221; 1991 a. 302; 1995 a. 27; 1995 a. 227 s. 485; Stats. 1995 s. 285.60; 1997 a. 35; 2001 a. 16; 2003 a. 118, 326; 2005 a. 28; 2011 a. 121, 171; 2013 a. 20.



285.61 Construction permit application and review.

285.61  Construction permit application and review.

285.61(1)(1)  Applicant notice required. A person who is required to obtain or who seeks a construction permit shall apply to the department for a permit to construct, reconstruct, replace or modify the stationary source.

285.61(2) (2) Plans, specifications and other information.

285.61(2)(a)(a) Request for additional information.

285.61(2)(a)1.1. Within 20 days, excluding statewide legal holidays specified in s. 995.20, after receipt of the application the department shall provide written notice to the applicant describing specifically all of the plans, specifications, and any other information necessary to determine if the proposed construction, reconstruction, replacement, or modification will meet the requirements of this chapter and s. 299.15 and rules promulgated under this chapter and s. 299.15.

285.61(2)(a)2. 2. If the department requests additional information under subd. 1., the department shall notify the applicant, within 15 days after receiving additional information from the applicant, whether that additional information satisfies the department's request.

285.61(2)(b) (b) When application is considered to be complete.

285.61(2)(b)1.1. If the department does not indicate to an applicant within the time provided in par. (a) 1. that additional information is needed, the application is considered to be complete for the purposes of the time limits in sub. (3) 20 days after receipt of the application.

285.61(2)(b)2. 2. If the department indicates to an applicant within the time provided in par. (a) 1. that additional information is needed but the department does not indicate to the applicant within the time provided in par. (a) 2. that additional information provided is deficient, the application is considered to be complete for the purposes of the time limits in sub. (3) 15 days after receipt of the additional information.

285.61(2)(b)3. 3. If neither subd. 1. nor subd. 2. applies, an application is considered to be complete for the purposes of the time limits in sub. (3) when the department notifies the applicant under par. (a) 2. that the additional information provided by the applicant satisfies the department's request.

285.61(2)(b)4. 4. This paragraph does not prevent the department from requesting additional information from an applicant after the time limit in par. (a) 1. or 2.

285.61(3) (3) Analysis. The department shall prepare an analysis regarding the effect of the proposed construction, reconstruction, replacement or modification on ambient air quality and a preliminary determination on the approvability of the construction permit application, within the following time periods after the application is considered to be complete under sub. (2) (b):

285.61(3)(a) (a) Major source construction permits. For construction permits for major sources, within 90 days.

285.61(3)(b) (b) Minor source construction permits. For construction permits for minor sources, within 30 days.

285.61(4) (4) Distribution and availability of analysis, preliminary determination and materials.

285.61(4)(a)(a) Distribution and publicity. The department shall distribute and publicize the analysis and preliminary determination as soon as they are prepared.

285.61(4)(b) (b) Availability. The department shall make available for public inspection in each area where the stationary source would be constructed, reconstructed, replaced or modified the following:

285.61(4)(b)1. 1. A copy of materials submitted by the permit applicant;

285.61(4)(b)2. 2. A copy of the department's analysis and preliminary determination; and

285.61(4)(b)3. 3. A copy or summary of other materials, if any, considered by the department in making its preliminary determination.

285.61(5) (5) Notice; announcement; type of notice.

285.61(5)(a)(a) Distribution of notice required. The department shall distribute a notice of the proposed construction, reconstruction, replacement or modification, a notice of the department's analysis and preliminary determination, a notice of the opportunity for public comment and a notice of the opportunity to request a public hearing to:

285.61(5)(a)1. 1. The applicant.

285.61(5)(a)2. 2. Appropriate federal, local and state agencies including agencies in other states which may be affected.

285.61(5)(a)3. 3. Regional and county planning agencies located in the area which may be affected.

285.61(5)(a)4. 4. Public libraries located in or near the area which may be affected.

285.61(5)(a)5. 5. Any person or group who requests this notice.

285.61(5)(b) (b) Announcement required. The department shall circulate an announcement sheet containing a brief description of the proposed construction, reconstruction, replacement or modification, a brief description of the administrative procedures to be followed, the date by which comments are to be submitted to the department and the location where the department's analysis and preliminary determination are available for review to:

285.61(5)(b)1. 1. Local and regional governments which have jurisdiction over the area that may be affected.

285.61(5)(b)2. 2. Local and regional news media in the area that may be affected.

285.61(5)(b)3. 3. Persons and groups who have demonstrated an interest and have requested this type of information.

285.61(5)(c) (c) Type of notice required. The department shall publish a class 1 notice under ch. 985, shall publish notice on its Internet Web site, and shall provide notice, upon request, to interested persons, announcing the opportunity for written public comment and the opportunity to request a public hearing on the analysis and preliminary determination. The department's notice to interested persons may be given through an electronic notification system established by the department. For the purpose of determining the date on which notice is provided under this subsection, the date on which the department first publishes the notice on its Internet Web site shall be considered the date of notice.

285.61(6) (6) Public comment. The department shall receive public comments on the proposed construction, reconstruction, replacement or modification and on the analysis and preliminary determination for a 30-day period beginning when the department gives notice under sub. (5) (c).

285.61(7) (7) Public hearing.

285.61(7)(a)(a) Hearing permitted. The department may hold a public hearing on the construction permit application if requested by a person who may be affected by the issuance of the permit, any affected state or the U.S. environmental protection agency within 30 days after the department gives notice under sub. (5) (c). A request for a public hearing shall indicate the interest of the party filing the request and the reasons why a hearing is warranted. The department shall hold the public hearing within 60 days after the deadline for requesting a hearing if it deems that there is a significant public interest in holding a hearing.

285.61(7)(b) (b) Procedure. The department shall promulgate by rule procedures for conducting public hearings under this subsection. Hearings under this subsection are not contested cases under s. 227.01 (3).

285.61(8) (8) Department determination; issuance.

285.61(8)(a)(a) Criteria; considerations. The department may approve the construction permit application and issue a construction permit according to the criteria established under s. 285.63 after consideration of the comments received under subs. (6) and (7) and after consideration of the environmental impact as required under s. 1.11.

285.61(8)(b) (b) Time limits. The department shall act on a construction permit application within 60 days after the close of the public comment period or the public hearing, whichever is later, unless compliance with s. 1.11 requires a longer time. For a major source that is located in an attainment area, the department shall complete its responsibilities under s. 1.11 within one year.

285.61(9) (9) Mining hearing. If a hearing on the construction permit is conducted as a part of a hearing under s. 293.43, the notice, comment and hearing provisions in that section supersede the provisions of subs. (4) to (8).

285.61(10) (10) Extensions. Upon agreement between the department and an applicant, the department shall extend any time limit applicable to the department under this section. The department may not require an applicant to agree to extend a time period as a condition of approving an application.

285.61(11) (11) Delay in issuing permits.

285.61(11)(a)(a) Subject to sub. (10), if the department fails to act on an application for a construction permit within the time limit in sub. (8) (b), the department shall include in a report the reasons for the delay in acting on the application and recommendations for how to avoid similar delays in the future. The department shall make reports under this paragraph available to the public, place a prominent notice of the reports on the department's Internet site, and submit the reports to the standing committees of the legislature with jurisdiction over environmental matters semiannually.

285.61(11)(b) (b) If the department fails to act on an application for a construction permit within the time limit in sub. (8) (b) and the applicant has not agreed to an extension under sub. (10), the department shall refund the fee under s. 285.69 (1) (a) that was paid by the applicant.

285.61 History History: 1979 c. 34, 221; 1985 a. 182 s. 57; 1991 a. 302.; 1995 a. 227 s. 486; Stats. 1995 s. 285.61; 2003 a. 118; 2005 a. 155; 2011 a. 167.



285.62 Operation permit; application, review and effect.

285.62  Operation permit; application, review and effect.

285.62(1)(1)  Application required. A person who is required to obtain an operation permit for a stationary source shall apply to the department for the permit on or before the operation permit application date specified under sub. (11) (b). The department shall specify by rule the content of applications under this subsection. If required by the federal clean air act, the department shall provide a copy of the complete application to the federal environmental protection agency.

285.62(2) (2) Plans, specifications and other information.

285.62(2)(a)(a) Request for additional information.

285.62(2)(a)1.1. Within 20 days, excluding statewide legal holidays specified in s. 995.20, after receipt of the application the department shall provide written notice to the applicant describing specifically any additional information required under sub. (1) necessary to determine if the source, upon issuance of the permit, will meet the requirements of this chapter and s. 299.15 and rules promulgated under this chapter and s. 299.15.

285.62(2)(a)2. 2. If the department requests additional information under subd. 1., the department shall notify the applicant, within 15 days after receiving additional information from the applicant, whether that additional information satisfies the department's request.

285.62(2)(b) (b) When application is considered to be complete.

285.62(2)(b)1.1. If the department does not indicate to an applicant within the time provided in par. (a) 1. that additional information is needed, the application is considered to be complete for the purposes of the time limit in sub. (7) (b) 20 days after receipt of the application.

285.62(2)(b)2. 2. If the department indicates to an applicant within the time provided in par. (a) 1. that additional information is needed but the department does not indicate to the applicant within the time provided in par. (a) 2. that additional information provided is deficient, the application is considered to be complete for the purposes of the time limit in sub. (7) (b) 15 days after receipt of the additional information.

285.62(2)(b)3. 3. If neither subd. 1. nor subd. 2. applies, an application is considered to be complete for the purposes of the time limit in sub. (7) (b) when the department notifies the applicant under par. (a) 2. that the additional information provided by the applicant satisfies the department's request.

285.62(2)(b)4. 4. This paragraph does not prevent the department from requesting additional information from an applicant after the time limit in par. (a) 1. or 2.

285.62(3) (3) Review; notice; publication.

285.62(3)(a)(a) The department shall review an application for an operation permit. Upon completion of that review, the department shall prepare a preliminary determination of whether it may approve the application and a public notice. The public notice shall include all of the following:

285.62(3)(a)1. 1. A brief description of the stationary source.

285.62(3)(a)1g. 1g. The name and address of the applicant.

285.62(3)(a)1m. 1m. Information indicating where the application may be viewed on the department's Internet Web site.

285.62(3)(a)2. 2. The department's preliminary determination of whether it may approve the application.

285.62(3)(a)3. 3. Notice of the opportunity for public comment and the date by which comments must be submitted to the department.

285.62(3)(a)4. 4. Notice of the opportunity to request a public hearing.

285.62(3)(a)5. 5. Any other information that the department determines is necessary to inform the public about the application.

285.62(3)(b) (b) The department shall provide the notice prepared under par. (a) to all of the following:

285.62(3)(b)1. 1. The applicant.

285.62(3)(b)2. 2. Any local air pollution control agency that has a program under s. 285.73 that is approved by the department and that has jurisdiction over the area in which the stationary source is located.

285.62(3)(b)3. 3. Any regional planning agency, any county planning agency and any public library located in the area that may be affected by emissions from the stationary source.

285.62(3)(b)4. 4. Any person or group that requests the notice.

285.62(3)(b)5. 5. Any city, village, town or county that has jurisdiction over the area in which the stationary source is located.

285.62(3)(b)6. 6. If required by the federal clean air act, the federal environmental protection agency.

285.62(3)(b)7. 7. If required by the federal clean air act, any state that is within 50 miles of the stationary source and any state that is contiguous to this state and whose air quality may be affected by emissions from the stationary source.

285.62(3)(c) (c) The department shall publish the notice prepared under par. (a) as a class 1 notice under ch. 985 in a newspaper published in the area that may be affected by emissions from the stationary source, shall publish the notice on its Internet Web site, and, upon request, shall provide notice to interested persons. The department's notice to interested persons may be given through an electronic notification system established by the department. For the purpose of determining the date on which public notice is provided under this paragraph, the date on which the department first publishes the notice on its Internet Web site shall be considered the date of public notice.

285.62(4) (4) Public comment. The department shall receive public comment on the application for a 30-day period beginning when the department gives notice under sub. (3) (c).

285.62(5) (5) Public hearing.

285.62(5)(a)(a) Hearing permitted. The department may hold a public hearing on an application for an operation permit for a stationary source if requested by any state that received notice under sub. (3) (b) or any other person, if the person may be affected by the issuance of the permit, within 30 days after the department gives notice under sub. (3) (c). A request for a public hearing shall indicate the interest of the party filing the request and the reasons why a hearing is warranted. The department shall hold the public hearing within 60 days after the deadline for requesting a hearing if it determines that there is a significant public interest in holding the hearing.

285.62(5)(b) (b) Procedure. The department shall promulgate by rule procedures for conducting public hearings under this subsection. Hearings under this subsection are not contested cases under s. 227.01 (3).

285.62(6) (6) Proposed permit; response to comments; environmental protection agency objection.

285.62(6)(a)(a) After considering any public comments concerning an application, the department may prepare a proposed operation permit or deny the application for an operation permit. If the criteria in ss. 285.63 and 285.64 are met, the department shall prepare a proposed operation permit. If required by the federal clean air act, the department shall provide a copy of a proposed operation permit to the federal environmental protection agency. If a state has submitted recommendations in response to the notice under sub. (3) (b) 7. and the department has not accepted those recommendations, the department shall notify that state and the federal environmental protection agency in writing of its decision not to accept the recommendations and the reasons for that decision.

285.62(6)(b) (b) The federal environmental protection agency may object in writing to the issuance of an operation permit that it determines is not in compliance with the federal clean air act or an implementation plan prepared under s. 285.11 (6). The department shall respond in writing to the objection if the federal environmental protection agency provides the reasons for the objection and submits the objection to the department and the applicant within 45 days after receiving either a copy of the proposed operation permit under par. (a) or notice under par. (a) of the department's decision not to accept the recommendations of another state.

285.62(6)(c) (c)

285.62(6)(c)1.1. If the department receives an objection from the federal environmental protection agency under this subsection, the department may not issue the operation permit unless the department revises the proposed operation permit as necessary to satisfy the objection.

285.62(6)(c)2. 2. If the department has issued an operation permit before receiving an objection from the federal environmental protection agency that is based on a petition submitted under 42 USC 7661d (b) 2. and the federal environmental protection agency modifies, terminates or revokes the operation permit, the department shall issue an operation permit that is revised to satisfy the objection.

285.62(6)(d) (d) The requirements under pars. (a) to (c) do not apply with respect to an application for an operation permit for a stationary source that is in a category that the department excludes, by rule, from those requirements because the source is not required to obtain a permit under the federal clean air act or that the federal environmental protection agency excludes from those requirements under 42 USC 7661d (d).

285.62(6)(e) (e) This subsection does not apply before the federal environmental protection agency approves this state's air pollution control permit program under 42 USC 7661a (d) or (g).

285.62(7) (7) Department determination; issuance.

285.62(7)(a)(a) The department shall approve or deny the operation permit application for an existing source. The department shall issue the operation permit for an existing source if the criteria established under ss. 285.63 and 285.64 are met. The department shall issue an operation permit for an existing source or deny the application within 18 months after receiving a complete application, except that the department may, by rule, extend the 18-month period for specified existing sources by establishing a phased schedule for acting on applications received within one year after the effective date of the rule promulgated under sub. (1) that specifies the content of applications for operation permits. The phased schedule may not extend the 18-month period for more than 3 years.

285.62(7)(b) (b) The department shall approve or deny the operation permit application for a new source or modified source. The department shall issue the operation permit for a new source or modified source if the criteria established under ss. 285.63 and 285.64 are met. The department shall issue an operation permit for a new source or modified source or deny the application within 180 days after the application is considered to be complete under sub. (2) (b) or after the permit applicant submits to the department the results of all equipment testing and emission monitoring required under the construction permit, whichever is later.

285.62(7)(c) (c) If required by the federal clean air act, the department shall provide a copy of an operation permit to the federal environmental protection agency.

285.62(8) (8) Operation continued during application.

285.62(8)(a)(a) If a person timely submits a complete application for a stationary source under sub. (1) and submits any additional information requested by the department within the time set by the department, the stationary source may not be required to discontinue operation and the person may not be prosecuted for lack of an operation permit until the department acts under sub. (7).

285.62(8)(b) (b) If a person submits an application for renewal of an operation permit before the date specified in s. 285.66 (3) (a), the stationary source may not be required to discontinue operation and the person may not be prosecuted for lack of an operation permit until the department acts under sub. (7), except that this paragraph does not apply in a situation in which its application would contravene the federal clean air act.

285.62(9) (9) Delay in issuing permits.

285.62(9)(a)(a) If the department fails to issue an operation permit or to deny the application within the period specified in sub. (7) or in a rule promulgated under sub. (7), that failure is considered a final decision on the application solely for the purpose of obtaining judicial review under ss. 227.52 and 227.53 to require the department to act on the application without additional delay.

285.62(9)(b) (b) Subject to sub. (12), if the department fails to act on an application for an operation permit within the time limit under sub. (7) (b), the department shall include in a report the reasons for the delay in acting on the application and recommendations for how to avoid delays in the future in similar situations. The department shall make reports under this subsection available to the public, place a prominent notice of the reports on the department's Internet site, and submit the reports to the standing committees of the legislature with jurisdiction over environmental matters semiannually.

285.62(10) (10) Effect of permit.

285.62(10)(a)(a) Except as provided in par. (b), the issuance of an operation permit, including an operation permit that contains a compliance schedule, does not preclude enforcement actions based on violations of this chapter that occur before, on or after the date that the operation permit is issued. The inclusion of a compliance schedule in an operation permit does not preclude enforcement actions based on violations of this chapter to which the compliance schedule relates, whether or not the source is violating the compliance schedule.

285.62(10)(b) (b) Unless precluded by the administrator of the federal environmental protection agency under 42 USC 7661c (f), compliance with all emission limitations included in an operation permit is considered to be compliance with all emission limitations established under this chapter and emission limitations under the federal clean air act that are applicable to the stationary source as of the date of issuance of the operation permit if the permit includes the applicable emission limitations or the department, in acting on the application for the operation permit, determines in writing that the emission limitations do not apply to the stationary source and the operation permit includes that determination.

285.62(11) (11) Operation permit dates.

285.62(11)(a)(a) Operation permit requirement date. The department shall promulgate by rule a schedule of the dates when an operation permit is required for various categories of stationary sources.

285.62(11)(b) (b)

285.62(11)(b)1.1. The department shall promulgate by rule a schedule of the dates when an operation permit application is required to be submitted for various categories of existing sources.

285.62(11)(b)2. 2. A person who is required to obtain a construction permit shall submit an application for an operation permit with the application for the construction permit.

285.62(12) (12) Extensions. Upon agreement between the department and an applicant, the department shall extend any time limit applicable to the department under this section. The department may not require an applicant to agree to extend a time period as a condition of approving an application.

285.62 History History: 1979 c. 221; 1985 a 182 s. 57; 1991 a. 302; 1995 a. 27; 1995 a. 227 ss. 471, 487; Stats. 1995 s. 285.62; 1997 a. 35; 2003 a. 118; 2005 a. 155; 2011 a. 167.



285.63 Criteria for permit approval.

285.63  Criteria for permit approval.

285.63(1) (1)  Requirements for all sources. The department may approve the application for a permit required or allowed under s. 285.60 if it finds:

285.63(1)(a) (a) Source will meet requirements. The stationary source will meet all applicable emission limitations and other requirements promulgated under this chapter, standards of performance for new stationary sources under s. 285.27 (1) and emission standards for hazardous air contaminants under s. 285.27 (2);

285.63(1)(b) (b) Source will not violate or exacerbate violation of air quality standard or ambient air increment. The source will not cause or exacerbate a violation of any ambient air quality standard or ambient air increment under s. 285.21 (1) or (2);

285.63(1)(c) (c) Other permits approvable if source is operating under an emission reduction option. If the source is operating or seeks to operate under an emission reduction option, the required permit applications for other sources participating in that emission reduction option are approvable; and

285.63(1)(d) (d) Source will not preclude construction or operation of other source. The stationary source will not degrade the air quality in an area sufficiently to prevent the construction, reconstruction, replacement, modification or operation of another stationary source if the department received plans, specifications and other information under s. 285.61 (2) (a) for the other stationary source prior to commencing its analysis under s. 285.61 (3) for the former stationary source. This paragraph does not apply to an existing source required to have an operation permit.

285.63(2) (2) Requirements for permits for new or modified major sources in nonattainment areas. The department may approve the application for a construction permit or operation permit for a major source that is a new source or modified source and is located in a nonattainment area if the department finds that the major source meets the requirements under sub. (1) and it finds that all of the following conditions are met:

285.63(2)(a) (a) Emission offsets. By the time the major source is to commence operation, sufficient offsetting emissions reductions have been obtained so that total allowable emissions from the major source and from other air contaminant sources in the area designated by the department will be sufficiently less than the total emissions allowed prior to the application for the construction permit or operation permit, so that reasonable further progress toward the attainment and maintenance of any ambient air quality standard will be achieved.

285.63(2)(b) (b) Lowest achievable emission rate. The emission from the major source will be at the lowest achievable emission rate.

285.63(2)(c) (c) Applicant's other major sources meet or on schedule to meet requirements. All other major sources that are located in this state and that are owned or operated by the permit applicant or by any entity controlling, controlled by or under common control with the permit applicant, as determined under s. 180.1140 (6), meet or are on schedule to meet the requirements of this chapter and s. 299.15 and rules promulgated under this chapter and s. 299.15 and are in compliance with or are on schedule to come into compliance with all applicable emission limitations and emission standards under the federal clean air act.

285.63(2)(d) (d) Analysis of alternatives. Based on an analysis of alternative sites, sizes, production processes and environmental control techniques for any major source that is located in an area designated under 42 USC 7407 (d), that the benefits of the construction or modification of the major source significantly outweigh the environmental and social costs imposed as a result of the major source's location, construction or modification.

285.63(3) (3) Requirements for permits for new or modified major sources in attainment areas. The department may approve the application for a construction permit or operation permit for a major source that is a new source or a modified source and is located in an attainment area if the department finds that the major source meets the requirements under sub. (1) and it finds:

285.63(3)(a) (a) Best available control technology. The source will be subject to the best available control technology for each applicable air contaminant;

285.63(3)(b) (b) Effects on air quality analyzed. The effects on air quality as a result of the source and growth associated with the source were analyzed;

285.63(3)(c) (c) No adverse effect on air quality related values. The source will not adversely affect the air quality related values of any federal mandatory class I prevention of significant deterioration area; and

285.63(3)(d) (d) Monitoring. The permit applicant agrees to conduct monitoring specified by the department as necessary to determine the effects of the source on air quality.

285.63(3m) (3m) Consideration of certain greenhouse gas emissions. Unless required under the federal clean air act, in determining whether a major source is subject to best available control technology under sub. (3) (a) for greenhouse gas emissions resulting from the combustion or decomposition of nonfossilized and biodegradable organic material originating from plants, animals, or microorganisms, the department may only consider carbon dioxide emissions consistent with 40 CFR 51.166 (b) (48) and the definition of "subject to regulation" in 40 CFR 70.2.

285.63(4) (4) Exemption from requirements. The department may waive a requirement under sub. (2) or (3) if:

285.63(4)(a) (a) Not applicable. The requirement is not applicable to the source; or

285.63(4)(b) (b) Not necessary. The requirement is not necessary to ensure that the source will have no adverse effect on air quality if the construction and operation or modification and operation of the source would result in an allowable emission of less than an amount specified by rule by the department.

285.63(5) (5) Conditional permit. The department may issue a conditional air pollution control permit even if it finds that the source, as proposed, does not meet the requirements under subs. (1) to (3). If the department issues a conditional permit, it shall prescribe reasonable permit conditions to assure that the source will meet the requirements under subs. (1) to (3) if it is constructed, reconstructed, replaced, modified or operated in accordance with those conditions.

285.63(6) (6) Exemption from requirements for modifications. The department may waive a requirement under subs. (1) to (3) if the application is for the modification of a source, the source already has an air pollution control permit and the source already meets the requirements as a condition of that permit.

285.63(7) (7) Use of volatile organic compound growth accommodation.

285.63(7)(a)(a) Subject to the conditions and restrictions specified in this subsection, the department shall grant use of the growth accommodation as a means for a stationary source to comply with either sub. (1) (b) or (2) (a), or both subs. (1) (b) and (2) (a).

285.63(7)(b) (b) Upon application by a source, the department shall certify to the applicant a growth accommodation credit in the amount requested subject to all of the following conditions:

285.63(7)(b)1. 1. The applicant demonstrates to the satisfaction of the department that it is unable, through reasonable means which could include installation of the best available control technology, to eliminate its need for a growth accommodation credit by reducing emissions of volatile organic compounds from any stationary sources that it owns or operates in the volatile organic compound accommodation area. If the department determines that an applicant could, through reasonable means, reduce the amount of growth accommodation credit applied for by reducing emissions of volatile organic compounds from any stationary sources that it owns or operates in the volatile organic compound accommodation area, the department shall certify to the applicant a growth accommodation credit equal to the amount requested by the applicant minus the amount by which the department finds the source could, through reasonable means, reduce emissions from other stationary sources that it owns or operates in the volatile organic compound accommodation area.

285.63(7)(b)2. 2. Except as provided in s. 285.69 (5) (d), the applicant is in compliance or is complying with an approved schedule to be in compliance with this chapter and s. 299.15 with respect to all stationary sources that it owns or operates and has paid the fees required under s. 285.69 (5).

285.63(7)(b)3. 3. Except as provided in subd. 8., the growth accommodation reported for the current year under s. 285.39 (2) (b) 1., after reduction by the amount of the proposed growth accommodation credit and any growth accommodation credits issued since the date of the report, is greater than 2,500 tons.

285.63(7)(b)4. 4. If the growth accommodation reported for the current year under s. 285.39 (2) (b) 1., less a reduction by the amount of any growth accommodation credits issued since the date of the report under s. 285.39 (2) (b) 1., is greater than 3,000 tons, the department may certify to the applicant no more than the amount of the growth accommodation reported for the current year under s. 285.39 (2) (b) 1., less the sum of 2,750 tons and any growth accommodation credits issued since the date of the report under s. 285.39 (2) (b).

285.63(7)(b)5. 5. If the growth accommodation reported for the current year under s. 285.39 (2) (b) 1., after reduction by the amount of any growth accommodation credits issued since the date of the report under s. 285.39 (2) (b) 1., is greater than 2,500 tons but less than or equal to 3,000 tons, the department may certify no more than 250 tons to the applicant in that year.

285.63(7)(b)6. 6. The applicant agrees to forfeit any unused growth accommodation credits that the department determines the applicant does not need, as provided under sub. (8).

285.63(7)(b)7. 7. The applicant agrees not to sell or transfer any amount of the growth accommodation credit to any person other than the department.

285.63(7)(b)8. 8. If the growth accommodation reported for the current year under s. 285.39 (2) (b) 1., after reduction by the amount of the proposed growth accommodation credit and any growth accommodation credits issued since the date of the report, would be 2,500 tons or less, the department may certify to the applicant a growth accommodation credit in the amount determined under this section if, because of facility shutdowns or replenishment activities under s. 285.39 that have occurred, the growth accommodation for the next succeeding year after reduction by the amount of the growth accommodation credit will be greater than 2,500 tons.

285.63(7)(b)9. 9. An applicant shall inform the department of the date or dates when it will need to use any given amount of the growth accommodation credit. The department shall certify to the applicant the proper amount of the growth accommodation credit on the date which the applicant states it will need it and shall reserve the proper amount of the growth accommodation credit for certification to the applicant upon the date needed, except for any amount which is forfeited under sub. (8). The department may use reserved growth accommodation credits to certify temporary growth accommodation credits which expire on or before the date when they are certified to the source which reserved them.

285.63(7)(b)10. 10. Upon request by an applicant, the department may certify to the applicant a growth accommodation credit which expires upon a date designated in the permit. The applicant shall sign a statement to acknowledge the expiration date of the permit. Growth accommodation credits issued under this subdivision may be certified from growth accommodation credits reserved by another source under subd. 9.

285.63(7)(c) (c) Nothing in this subsection grants the recipient of a growth accommodation credit a property right to emit volatile organic compounds.

285.63(7)(d) (d) Notwithstanding pars. (a) and (b) (intro.), the department may not grant use of the growth accommodation under this subsection for an air pollution control permit application submitted after July 1, 1992, as long as the growth accommodation area is designated under 42 USC 7407 as an ozone nonattainment area.

285.63(8) (8) Forfeiture of growth accommodation credits. Within 4 years after the department certifies, under sub. (7), a growth accommodation credit to an applicant or reserves for the future use of an applicant a growth accommodation credit, and at least every 4 years thereafter, the department shall determine whether the certified or reserved growth accommodation credit is reasonably necessary for the applicant's current use and future plans. If the department determines that any amount of the certified or reserved growth accommodation credit is not reasonably necessary for the applicant's current use and if the applicant cannot demonstrate to the satisfaction of the department that any amount of the certified or reserved growth accommodation credit is reasonably necessary for the applicant's future plans, the applicant shall forfeit an amount of the growth accommodation credit, as determined by the department. The department shall deposit the forfeited amount of the growth accommodation credit in the growth accommodation replenishment.

285.63(9) (9) Restriction on emission reduction option programs.

285.63(9)(a)(a) No emissions of volatile organic compounds may be used in an emission reduction option program if:

285.63(9)(a)1. 1. The program involves a grantee of emissions of volatile organic compounds that is different than the grantor of emissions of volatile organic compounds; and

285.63(9)(a)2. 2. The emissions of volatile organic compounds specified in the program are from a recorded source.

285.63(9)(b) (b) In this subsection, "recorded source" means a stationary source in the volatile organic compound accommodation area owned or operated by any person who owns or operates on May 17, 1988, a stationary source whose actual 1980 emissions of volatile organic compounds are recorded as zero in the 1982 plan approved by the U.S. environmental protection agency under 42 USC 7502 (a).

285.63(10) (10) Requirements for medical waste incinerators.

285.63(10)(a)(a) In this subsection, "medical waste incinerator" has the meaning given in s. 287.07 (7) (c) 1. cr.

285.63(10)(b) (b) In addition to the requirements under subs. (1) to (3), the department may approve an application submitted after May 14, 1992, for a permit required or allowed under s. 285.60 for the construction of a medical waste incinerator or for the modification of a medical waste incinerator that expands the capacity of the medical waste incinerator only if it finds that the new or modified medical waste incinerator will be needed and that the site of the medical waste incinerator is appropriate.

285.63(10)(c) (c) The department shall consider all of the following in evaluating the need for the proposed medical waste incinerator:

285.63(10)(c)1. 1. An approximate service area for the proposed medical waste incinerator that encompasses all sources of waste that could potentially be burned in the medical waste incinerator. The department shall delineate the service area based on the economics of waste collection, transportation and treatment.

285.63(10)(c)2. 2. The quantity of waste that could potentially be burned in the proposed medical waste incinerator and that is generated within the anticipated service area.

285.63(10)(c)3. 3. The remaining capacity or design capacity of other solid waste facilities, if those facilities are located within the anticipated service area of the proposed medical waste incinerator and are currently providing or are expected to provide solid waste management for any sources of solid waste that could potentially be burned in the medical waste incinerator.

285.63(10)(c)4. 4. The quantity of waste having the potential to be burned in the medical waste incinerator that may be managed in an effective recycling program created under s. 287.11.

285.63(10)(c)5. 5. The potential for reducing the quantity of waste having the potential to be burned in the medical waste incinerator by reducing the amount of waste that is generated within the anticipated service area and the potential for using alternative technologies for disposing of the waste.

285.63(10)(d) (d) The department may not determine that the site of a proposed medical waste incinerator is appropriate if the medical waste incinerator or the transportation of solid waste to the medical waste incinerator will have an adverse effect that is both substantial and unreasonable on any of the following:

285.63(10)(d)1. 1. Existing recreational land uses.

285.63(10)(d)2. 2. Land or surface water that has any of the characteristics under s. 23.27 (2).

285.63(10)(d)3. 3. Scenic vistas of statewide significance.

285.63(10)(d)4. 4. Residential property.

285.63(10)(d)5. 5. Schools, churches, hospitals, nursing homes, or child care facilities.

285.63(10)(d)6. 6. Projected land uses identified in any municipal master plan or official map that is in effect at least 15 months prior to the submission to the department of the permit application, if the land uses are expected to occur during the site life of the medical waste incinerator and any expansions of the medical waste incinerator.

285.63(10)(e) (e) The department shall promulgate rules for making the findings under par. (b).

285.63(11) (11) Modeling. The department is not required to use air dispersion modeling as a basis for making its findings under sub. (1) for a minor source unless modeling is specifically provided for under the federal clean air act, rules promulgated under this chapter, or a federal or state agreement.

285.63 History History: 1979 c. 34, 221; 1981 c. 314 s. 146; 1985 a. 182 s. 57; 1987 a. 27, 399; 1989 a. 56; 1991 a. 300, 302; 1993 a. 213; 1995 a. 227 s. 488; Stats. 1995 s. 285.63; 2003 a. 118; 2009 a. 185; 2011 a. 167, 171.



285.64 Criteria for operation permits for stationary sources.

285.64  Criteria for operation permits for stationary sources.

285.64(1)(1)  Issuance to sources not in compliance; federal objection.

285.64(1)(a)(a) Notwithstanding s. 285.63, the department may issue an operation permit for a stationary source that does not comply with the requirements in the operation permit, in the federal clean air act, in an implementation plan under s. 285.11 (6) or in s. 285.63 when the operation permit is issued if the operation permit includes all of the following:

285.64(1)(a)1. 1. A compliance schedule that sets forth a series of remedial measures that the owner or operator of the stationary source must take to comply with the requirements with which the stationary source is in violation when the operation permit is issued.

285.64(1)(a)2. 2. A requirement that, at least once every 6 months, the owner or operator of the stationary source submit reports to the department concerning the progress in meeting the compliance schedule and the requirements with which the stationary source is in violation when the operation permit is issued.

285.64(1)(b) (b) Notwithstanding par. (a) and s. 285.63, the department may not issue an operation permit to a stationary source if the federal environmental protection agency objects to the issuance of the operation permit as provided in s. 285.62 (6) unless the department revises the operation permit to meet the objection.

285.64(2) (2) One-year moratorium on revocation.

285.64(2)(a)(a) The department may not revoke an operation permit for an existing source for one year after the issuance of that permit based upon failure of the existing source at the time of permit issuance to comply with this chapter and s. 299.15 and rules promulgated under this chapter and s. 299.15.

285.64(2)(b) (b) Notwithstanding par. (a), the department may take any other action necessary to enforce an operation permit and this chapter and s. 299.15 and rules promulgated under this chapter and s. 299.15 which apply to the existing source after issuance of an operation permit under this section.

285.64 History History: 1979 c. 221, 355; 1991 a. 302; 1995 a. 27; 1995 a. 227 s. 489; Stats. 1995 s. 285.64.



285.65 Permit conditions.

285.65  Permit conditions. The department may prescribe conditions for an air pollution control permit to ensure compliance with this chapter and s. 299.15 and rules promulgated under this chapter and s. 299.15 and to ensure compliance with the federal clean air act if each condition is one of the following and if each condition is applicable to the source:

285.65(1) (1) Final inspection and release of the project for permanent operation upon completion of construction, reconstruction, replacement or modification.

285.65(2) (2) Variances, orders or compliance schedules.

285.65(3) (3) Requirements necessary to assure compliance with s. 285.63.

285.65(4) (4) Reasonable construction and applicable operating conditions, emission control equipment maintenance requirements and emergency episode plans.

285.65(5) (5) Emission reduction options.

285.65(6) (6) Documentation of the allocation of the available air resource.

285.65(7) (7) The terms of any election by the permit applicant to meet more stringent emission limitations or to limit hourly, daily or annual emissions beyond what is otherwise required or to obtain an emission reduction option.

285.65(8) (8) The terms for use of growth accommodation credits under s. 285.63 (7) or (8), including the dates that the source expects to use the credits.

285.65(9) (9) Requirements concerning entry and inspection as provided in s. 285.19.

285.65(10) (10) Monitoring, record-keeping, reporting and compliance certification requirements.

285.65(11) (11) Requirements to submit compliance plans and schedules and progress reports.

285.65(12) (12) Conditions necessary to implement 42 USC 7651 to 7651o and regulations under 42 USC 7651 to 7651o concerning acid deposition control.

285.65(13) (13) Other conditions applicable to the source under the federal clean air act.

285.65(14) (14) Other requirements specified by rule by the department.

285.65 History History: 1979 c. 34, 221; 1987 a. 27; 1991 a. 302; 1995 a. 227 s. 490; Stats. 1995 s. 285.65.



285.66 Permit duration and renewal.

285.66  Permit duration and renewal.

285.66(1) (1)  Construction. Unless otherwise specified in a construction permit, the authorization to construct, reconstruct, replace, or modify a stationary source is valid for 18 months from the date of issuance of the permit unless the permit is revoked or suspended. The department may extend the term of the authorization in the construction permit for the purposes of commencing or completing construction, reconstruction, replacement, or modification. Unless otherwise specified in a construction permit, the department may only extend the term of the authorization in the permit for up to 18 additional months beyond the original 18-month period. If construction, reconstruction, replacement, or modification is not completed within the term specified in the permit or any extension granted by the department, the applicant shall apply for a new construction permit. Notwithstanding the fact that authorization to construct, reconstruct, replace, or modify a source expires under this subsection, all conditions in a construction permit are permanent unless the conditions are revised through a revision of the construction permit or through the issuance of a new construction permit.

285.66(2) (2) Operation.

285.66(2)(a)(a) The department shall specify the term of an operation permit in the operation permit. The term of an operation permit issued under s. 285.62 or renewed under sub. (3) may not exceed 5 years from the date of issuance or renewal.

285.66(2)(b) (b) Notwithstanding par. (a), the department may not specify that coverage under a registration permit under s. 285.60 (2g) or coverage under a general permit under s. 285.60 (3) expires except as follows:

285.66(2)(b)1. 1. The department may specify an expiration date for coverage under a registration permit or for coverage under a general permit at the request of an owner or operator.

285.66(2)(b)2. 2. The department may specify a term of 5 years or longer for coverage under a registration permit or for coverage under a general permit if the department finds that expiring coverage would significantly improve the likelihood of continuing compliance with applicable requirements compared to coverage that does not expire.

285.66(2)(b)3. 3. The department may specify a term of 5 years or less for coverage under a registration permit or for coverage under a general permit if required by the federal clean air act.

285.66(2)(c) (c) Notwithstanding par. (a), the department may specify a term of longer than 5 years for an operation permit or specify that an operation permit does not expire if all of the following apply:

285.66(2)(c)1. 1. The operation permit is for a stationary source for which an operation permit is required under s. 285.60 but not under the federal clean air act.

285.66(2)(c)2. 2. The operation permit is not a registration permit or a general permit.

285.66(3) (3) Renewal.

285.66(3)(a)(a) A permittee shall apply for renewal of an operation permit at least 6 months before the operation permit expires. The permittee shall include any new or revised information needed to process the application for renewal.

285.66(3)(b) (b) The department shall follow the procedures in s. 285.62 in renewing an operation permit for a new source, a modified source or an existing source.

285.66(3)(c) (c) The department may renew an operation permit if the criteria in ss. 285.63 and 285.64 are met. Notwithstanding s. 285.64 (1) (a), the department may deny an application for renewal of an operation permit for a stationary source if the stationary source is in violation of its current operation permit.

285.66 History History: 1979 c. 34, 221; 1991 a. 302; 1995 a. 27; 1995 a. 227 s. 492; Stats. 1995 s. 285.66; 2003 a. 118; 2005 a. 25, 28; 2009 a. 28.



285.67 Permit revision, suspension and revocation.

285.67  Permit revision, suspension and revocation. The department shall promulgate rules establishing criteria and procedures for revising, suspending and revoking air pollution control permits.

285.67 History History: 1979 c. 34, 221; 1989 a. 335; 1991 a. 302; 1995 a. 227 s. 491; Stats. 1995 s. 285.67.



285.68 Failure to adopt rule or issue permit or exemption.

285.68  Failure to adopt rule or issue permit or exemption. The failure to adopt a rule or issue an air pollution control permit or the exemption or granting of an exemption from an air pollution control permit requirement does not relieve any person from compliance with any emission limitation or with any other provision of law.

285.68 History History: 1979 c. 34; 1995 a. 227 s. 493; Stats. 1995 s. 285.68.



285.69 Fees.

285.69  Fees.

285.69(1)(1)  Rule making. The department may promulgate rules for the payment and collection of reasonable fees for all of the following:

285.69(1)(a) (a) Application for permit. Reviewing and acting upon any application for a construction permit, except that the department may not impose a fee on any of the following persons who apply for a construction permit:

285.69(1)(a)1. 1. An owner or operator of an entire facility for which an operation permit is required under s. 285.60 but not under the federal clean air act if the entire facility is covered by a registration permit under s. 285.60 (2g).

285.69(1)(a)2. 2. An owner or operator of an entire facility for which an operation permit is required under s. 285.60 but not under the federal clean air act if the entire facility is covered by a general permit under s. 285.60 (3).

285.69(1)(c) (c) Request for exemption. Reviewing and acting upon any request for an exemption from the requirement to obtain an air pollution control permit.

285.69(1d) (1d) Request for waiver of construction permit requirement. An owner or operator that requests a waiver under s. 285.60 (5m) of the requirement to obtain a construction permit shall pay to the department a fee of $300.

285.69(2) (2) Emission fees for persons required to have federal operation permits.

285.69(2)(a)(a) The department shall promulgate rules for the payment and collection of fees by the owner or operator of a stationary source for which an operation permit is required under the federal clean air act. The rules shall provide all of the following:

285.69(2)(a)5. 5. That fees are not based on emissions by an air contaminant source in excess of 5,000 tons per year of each regulated pollutant.

285.69(2)(a)8. 8. That the fee billed for each stationary source in each year after 2001 is based on the actual emissions of all regulated pollutants, and any other air contaminant specified by the department in the rules, in the preceding year.

285.69(2)(a)12. 12. That the fee billed in 2013 and each year thereafter equals $35.71 per ton of emissions specified under subd. 8.

285.69(2)(c) (c) The fees collected under pars. (a) and (e) shall be credited to the appropriations under s. 20.370 (2) (bg), (3) (bg), (8) (mg) and (9) (mh) for the following:

285.69(2)(c)1. 1. The costs of reviewing and acting on applications for operation permits; implementing and enforcing operation permits except for court costs or other costs associated with an enforcement action; monitoring emissions and ambient air quality; preparing rules and materials to assist persons who are subject to the operation permit program; ambient air quality modeling; preparing and maintaining emission inventories; and any other direct and indirect costs of the operation permit program.

285.69(2)(c)2. 2. Costs of any other activities related to stationary sources of air contaminants.

285.69(2)(d) (d) The department may promulgate a rule reducing any operation permit fee required to be paid under par. (a) by small business stationary sources to take into account the financial resources of small business stationary sources.

285.69(2)(e) (e) Beginning in 2001 and ending in 2012, the owner or operator of a stationary source for which an operation permit is required shall pay to the department an annual fee of 86 cents per ton of actual emissions in the preceding year of all air contaminants on which the fee under par. (a) is based.

285.69(2e) (2e) Facility fees for persons required to have federal operation permits.

285.69(2e)(a)(a) In this subsection:

285.69(2e)(a)1. 1. "Electric generating source" means a stationary source the primary purpose of which is to generate electricity.

285.69(2e)(a)2. 2. "Federal construction permit source" means a stationary source that was subject to a major source construction permit requirement necessary to implement the requirements of 42 USC 7470 to 7492 or 42 USC 7501 to 7515 for any portion of the preceding year.

285.69(2e)(a)3. 3. "Maximum achievable control technology source" means a stationary source that was subject to regulation under 42 USC 7412 for any portion of the preceding year, except for a stationary source that was subject solely to regulation under 42 USC 7412 (d) (5) or (r).

285.69(2e)(a)4. 4. "New source performance standards source" means a stationary source that was subject to regulation under 42 USC 7411 or 7429 (a) for any portion of the preceding year.

285.69(2e)(b) (b) Annually, beginning in 2014, in addition to the fees under sub. (2), the owner or operator of a stationary source for which an operation permit was required under the federal clean air act for any portion of the preceding year shall pay the sum of the following:

285.69(2e)(b)1. 1. A base fee in the following amount:

285.69(2e)(b)1.a. a. If in the preceding year the stationary source emitted not more than 10 tons of the air contaminants on which the fee under sub. (2) (a) is based, $900.

285.69(2e)(b)1.b. b. If in the preceding year the stationary source emitted more than 10 tons but not more than 25 tons of the air contaminants on which the fee under sub. (2) (a) is based, $1,300.

285.69(2e)(b)1.c. c. If in the preceding year the stationary source emitted more than 25 tons but not more than 50 tons of the air contaminants on which the fee under sub. (2) (a) is based, $1,600.

285.69(2e)(b)1.d. d. If in the preceding year the stationary source emitted more than 50 tons but not more than 80 tons of the air contaminants on which the fee under sub. (2) (a) is based, $2,300.

285.69(2e)(b)1.e. e. If in the preceding year the stationary source emitted more than 80 tons of the air contaminants on which the fee under sub. (2) (a) is based, $3,000.

285.69(2e)(b)2. 2. If the stationary source is a maximum achievable control technology source, a fee of $960.

285.69(2e)(b)3. 3. If the stationary source is a new source performance standards source, a fee of $960.

285.69(2e)(b)4. 4. If the stationary source is a federal construction permit source, a fee of $1,500.

285.69(2e)(b)5. 5. If the stationary source is an electric generating source that is not publicly owned and that included a coal-fired generating unit for any portion of the preceding year, a fee of $46,980.

285.69(2e)(c) (c) The fees collected under this subsection shall be credited to the appropriation accounts under s. 20.370 (2) (bg), (3) (bg), (8) (mg), and (9) (mh) for the purposes in sub. (2) (c) 1. and 2.

285.69(2e)(d) (d) The department may promulgate rules for the payment and collection of the fees required under this subsection.

285.69(2m) (2m) Fees for state permit sources.

285.69(2m)(a)(a) The owner or operator of a stationary source for which an operation permit is required under s. 285.60 but not under the federal clean air act shall pay to the department a fee of $400 per year, except as provided in par. (b).

285.69(2m)(b) (b) An owner or operator to whom the department has issued an operation permit for one or more points of emission from an existing source in order to limit the source's potential to emit so that the existing source is not a major source shall pay to the department a fee of $4,100 per year if the operation permit includes federally enforceable conditions that allow the amount of emissions to be at least 80 percent of the amount that results in a stationary source being classified as a major source.

285.69(2m)(bm) (bm) The fees collected under this subsection shall be credited to the appropriation account under s. 20.370 (2) (bh) for the following purposes as they relate to stationary sources for which an operation permit is required under s. 285.60 but not under the federal clean air act:

285.69(2m)(bm)1. 1. The costs of reviewing and acting on applications for operation permits; implementing and enforcing operation permits except for court costs or other costs associated with an enforcement action; monitoring emissions and ambient air quality; preparing rules and materials to assist persons who are subject to the operation permit program; ambient air quality modeling; preparing and maintaining emission inventories; and any other direct and indirect costs of the operation permit program.

285.69(2m)(bm)2. 2. Costs of any other activities related to stationary sources of air contaminants.

285.69(3) (3) Asbestos inspection fees.

285.69(3)(a)(a) The department may promulgate rules for the payment and collection of fees for inspecting nonresidential asbestos demolition and renovation projects regulated by the department. The fees under this subsection for an inspection plus the fee under sub. (1) (c) may not exceed $700 if the combined square and linear footage of friable asbestos-containing material involved in the project is less than 5,000. The fees under this subsection for an inspection plus the fee under sub. (1) (c) may not exceed $1,325 if the combined square and linear footage of friable asbestos-containing material involved in the project is 5,000 or more. The fees collected under this subsection shall be credited to the appropriation under s. 20.370 (2) (bi) for the direct and indirect costs of conducting inspections of nonresidential asbestos demolition and renovation projects regulated by the department and for inspecting property proposed to be used for a community fire safety training project.

285.69(3)(b) (b) In addition to the fees under par. (a), the department may charge all of the following:

285.69(3)(b)1. 1. The costs it incurs for laboratory testing for a nonresidential asbestos demolition and renovation project.

285.69(3)(b)2. 2. A fee in the amount of $100 for the department to inspect property proposed to be used for a community fire safety training project for which the department requires inspection.

285.69(3)(b)3. 3. A fee in the amount of $100 for the department to review a revised notice of an asbestos renovation or demolition activity, submitted by a person required by the department to provide such notice.

285.69(3)(b)4. 4. An amount equal to the inspection fee under par. (a) to inspect property for a project for which a notice of an asbestos renovation or demolition activity was not provided, as required by the department, before the project was initiated.

285.69(3)(c) (c) For the purpose of par. (a), combined square and linear footage shall be determined by adding the number of square feet of friable asbestos-containing material on areas other than pipes to the number of linear feet of friable asbestos-containing material on pipes.

285.69(4) (4) Information on fees. In promulgating rules under subs. (1) and (2), the department shall provide information on the costs upon which the proposed fees are based.

285.69(5) (5) Growth accommodation use fee.

285.69(5)(a)(a) A one-time growth accommodation use fee shall be imposed at the time of application upon any person who obtains a certified growth accommodation credit under s. 285.63 (7). If the amount of credit per calendar year varies between calendar years, the amount of the fee shall be based upon the largest annual credit for any calendar year. If the person submits more than one application in any calendar year, the fee for the application shall be based upon the largest cumulative credit obtained for any calendar year. A fee is nonrefundable, except that in determining a fee for an application in any calendar year, the department shall credit once to the person an amount equal to any fee previously paid in the same calendar year. All fees collected under this subsection shall be deposited in the general fund.

285.69(5)(b) (b) Except as provided in par. (d), if the amount of the growth accommodation credit obtained by the person in a calendar year is less than 40 tons, the amount of the fee shall be determined by multiplying the amount of the growth accommodation credit certified to the person, expressed in tons per year, by $100 per ton.

285.69(5)(c) (c) Except as provided in par. (d), if the amount of the growth accommodation credit obtained by the person in a calendar year is 40 tons or more, the amount of the fee shall be determined by multiplying the amount of the growth accommodation credit certified to the person, expressed in tons per year, by $200 per ton.

285.69(5)(d) (d) A stationary source which is operating without an air pollution control permit required under s. 285.60 but which can demonstrate to the satisfaction of the department the ability to comply with this chapter and s. 299.15 after obtaining a growth accommodation credit under s. 285.63 (7) shall be required to pay an amount from $200 to $1,000 times the amount of the growth accommodation credit certified to the person, expressed in tons per year.

285.69(6) (6) Use of certain fees. The department shall use moneys collected under subs. (1) and (5) for the purposes in subs. (1) and (5). If moneys collected under subs. (1) and (5) exceed the amounts necessary for the purposes specified in subs. (1) and (5), the department may use the excess for other activities to control air pollution in this state.

285.69(7) (7) Emission reduction credit fees. The department may promulgate rules for the payment of fees by persons who hold emission reduction credits that may be used to satisfy the offset requirements in s. 285.63 (2) (a) and that have been certified by the department. The rules may waive the payment of fees under this subsection for categories of emission reduction credits. The fees collected under this subsection shall be credited to the appropriation under s. 20.370 (2) (bg).

285.69 History History: 1979 c. 34, 221; 1987 a. 27; 1989 a. 56; 1991 a. 39, 269; 1993 a. 16; 1995 a. 27; 1995 a. 227 ss. 495 to 499; Stats. 1995 s. 285.69; 1997 a. 27, 35; 1999 a. 9; 2001 a. 16; 2003 a. 33; 2005 a. 25; 2009 a. 28, 276; 2011 a. 257; 2013 a. 20.



285.70 Confidentiality of records.

285.70  Confidentiality of records.

285.70(1) (1) Except as provided in sub. (2), the department shall make any record, report or other information obtained in the administration of this chapter and s. 299.15 available to the public.

285.70(2) (2) The department shall keep confidential any part of a record, report or other information obtained in the administration of this chapter and s. 299.15, other than emission data or an air pollution control permit, upon a showing satisfactory to the department by any person that the part of a record, report or other information would, if made public, divulge a method or process that is entitled to protection as a trade secret, as defined in s. 134.90 (1) (c), of that person.

285.70(3) (3) Subsection (2) does not prevent the disclosure of any information to a representative of the department for the purpose of administering this chapter and s. 299.15 or to an officer, employee or authorized representative of the federal government for the purpose of administering the federal clean air act. When the department provides information that is confidential under sub. (2) to the federal government, the department shall also provide a copy of the application for confidential status.

285.70 History History: 1971 c. 125 s. 522 (2); 1979 c. 34; 1979 c. 221 s. 2202 (39); 1981 c. 335 s. 26; 1991 a. 302; 1995 a. 227 s. 460; Stats. 1995 s. 285.70.



285.71 Federal aid.

285.71  Federal aid. Subdivisions of this state and interlocal agencies may make application for, receive, administer and expend any federal aid for the control of air pollution or the development and administration of programs related to air pollution control if first submitted to and approved by the department. The department shall approve any such application if it is consistent with the purposes of this chapter and any other applicable requirements of law.

285.71 History History: 1979 c. 34; 1995 a. 227 s. 459; Stats. 1995 s. 285.71.



285.72 Air quality monitoring station.

285.72  Air quality monitoring station. From the appropriation under s. 20.370 (2) (ce), the department shall fund the construction, operation, and maintenance of an air quality monitoring station in a county identified in its entirety as a nonattainment area for the 2008 8-hour national ambient air quality standard for ozone under 40 CFR 50.15 for the purpose of assessing ozone concentrations. The department may designate the monitoring station as a special purpose monitor under 40 CFR 58.20.

285.72 History History: 2013 a. 20.



285.73 Local air pollution control programs.

285.73  Local air pollution control programs.

285.73(1) (1) After consultation with incorporated units of local government, any county may establish and thereafter administer within its jurisdiction, including incorporated areas, an air pollution control program which:

285.73(1)(a) (a) Provides by ordinance for requirements compatible with, or stricter or more extensive than those imposed by this chapter and rules issued thereunder. Such ordinances shall supersede any existing local ordinances;

285.73(1)(b) (b) Provides for the countywide enforcement of such requirements by appropriate administrative and judicial process;

285.73(1)(c) (c) Provides for administrative organization, staff and financial and other resources necessary to effectively and efficiently carry out its program;

285.73(1)(d) (d) May authorize municipalities to participate in the administration and enforcement of air pollution programs; and

285.73(1)(e) (e) Is approved by the department as adequate to meet the requirements of this chapter and any applicable rules pursuant thereto.

285.73(2) (2) Any county may consult with regional planning commissions and may administer all or part of its air pollution control program in cooperation with one or more other counties or municipalities. Performance by or on behalf of a county pursuant to such cooperative undertaking shall be considered to be performance by the county for purposes of this section.

285.73(3) (3) If the department finds that the location, character or extent of particular concentrations of population, air contaminant sources, the geographic, topographic or meteorological considerations, or any combinations thereof, are such as to make impracticable the maintenance of appropriate levels of air quality without an area-wide air pollution control program, the department may determine the boundaries within which such program is necessary and require it.

285.73(4) (4)

285.73(4)(a)(a) If the department has reason to believe that a program in force pursuant to this section is inadequate to prevent and control air pollution in the jurisdiction to which such program relates, or that such program is being administered in a manner inconsistent with the requirements of this chapter, the department shall, on due notice, conduct a hearing on the matter.

285.73(4)(b) (b) If, after such hearing, the department determines that a program is inadequate to prevent and control air pollution in the county to which such program relates, or that such program is not accomplishing the purposes of this chapter, it shall require that necessary corrective measures be taken within a reasonable period of time, not to exceed 60 days.

285.73(4)(c) (c) If the county fails to take such necessary corrective action within the time required, the department shall administer within such county all of the regulatory provisions of this chapter. Such air pollution control program shall supersede all county air pollution regulations, ordinances and requirements in the affected jurisdiction.

285.73(5) (5) Any county in which the department administers its air pollution control program under sub. (4) may, with the approval of the department, resume a county air pollution control program which meets the requirements of sub. (1).

285.73(6) (6) Nothing in this chapter supersedes the jurisdiction of any county air pollution control program in operation on July 26, 1967, but any such program shall meet all requirements of this chapter for a county air pollution control program. Any approval required from the department shall be deemed granted unless the department takes specific action to the contrary.

285.73 History History: 1973 c. 90; 1979 c. 34 s. 2102 (39) (g); 1995 a. 227 s. 506; Stats. 1995 s. 285.73.



285.75 County program.

285.75  County program. Instead of state review of plans and specifications, the department may authorize counties which are administering approved air pollution control programs to review and approve plans, specifications and permits of air contaminant sources being constructed, modified or operated within the jurisdiction of these counties.

285.75 History History: 1979 c. 34; 1995 a. 227 s. 501; Stats. 1995 s. 285.75.



285.76 Notice concerning proposed area redesignations.

285.76  Notice concerning proposed area redesignations.

285.76(1)(1) Within 5 days after the department receives notification that an American Indian tribal governing body proposes to redesignate an area under 42 USC 7474 for the purpose of the federal clean air act provisions concerning the prevention of significant deterioration of air quality and that a consultation meeting is requested among the tribal governing body, the federal environmental protection agency and this state, the department shall report that notification to the appropriate standing committees of the legislature, as determined by the speaker of the assembly and the president of the senate, under s. 13.172 (3).

285.76(2) (2) Within 15 days after receiving notification that an American Indian tribal governing body proposes to redesignate an area under 42 USC 7474 for the purpose of the federal clean air act provisions concerning the prevention of significant deterioration of air quality, the department shall do all of the following:

285.76(2)(a) (a) Publish a class 1 notice, under ch. 985, of the proposed redesignation and request for consultation with the state in a newspaper of general circulation in the area that would be affected by the redesignation, as determined using standards established by the federal environmental protection agency, and in the official state newspaper and provide a written statement concerning the proposed redesignation to those newspapers. The notices published under this paragraph shall include information on how to locate the redesignation proposal on the department's Internet Web site.

285.76(2)(am) (am) Publish notice of the proposed redesignation and request for consultation with the state on the department's Internet Web site.

285.76(2)(ar) (ar) Provide to interested persons, upon request, notice of the proposed redesignation and request for consultation with the state. The notice may be given through an electronic notification system established by the department. The notice shall include information indicating where the redesignation proposal may be viewed on the department's Internet Web site.

285.76(2)(b) (b) Report that notification to the governor, and to the agency responsible for administering air pollution control laws, of any other state with an area that would be affected by the redesignation, as determined using standards established by the federal environmental protection agency.

285.76(2m) (2m) For the purpose of determining the date on which notice of the proposed redesignation and request for consultation with the state is provided under sub. (2), the date on which the department first publishes the notice on its Internet Web site shall be considered the date of notice.

285.76(3) (3) Within 15 days after receiving notification of the time and place of a public hearing under 42 USC 7474 (b) (1) (A) concerning a proposal by an American Indian tribal governing body to redesignate an area, the department shall provide notice of the time and place of the public hearing in the manner provided in subs. (1) and (2) (a) and by publication of the notice on the department's Internet Web site. If the department receives notification of a hearing at the same time that it receives notification of the proposed redesignation, it shall combine the notices under this subsection with the notices under sub. (2) (a) and (am).

285.76(4) (4) The department shall submit a report to the appropriate standing committees of the legislature, as determined by the speaker of the assembly and the president of the senate, under s. 13.172 (3), on the results of any consultations, under 40 CFR 52.21 (g) (4) (ii), with an American Indian tribal governing body that proposes to redesignate an area under 42 USC 7474.

285.76 History History: 1997 a. 270; 2011 a. 167.



285.77 Machinery use.

285.77  Machinery use. The department may not require the use of machinery, devices or equipment from a particular supplier or produced by a particular manufacturer, if the required performance standards may be met by machinery, devices or equipment otherwise available.

285.77 History History: 1979 c. 34; 1987 a. 27; Stats. 1987 s. 144.404; 1995 a. 227 s. 503; Stats. 1995 s. 285.77.



285.78 Registration of early emission reductions.

285.78  Registration of early emission reductions.

285.78(1)(1) In this section:

285.78(1)(a) (a) "Carbon reserve" means any system that takes in and stores more carbon from the atmosphere than it releases to the atmosphere.

285.78(1)(b) (b) "Fine particulate matter" means solid or liquid particles with a diameter less than or equal to 2.5 micrometers or emissions that are precursors to solid or liquid particles with a diameter less than or equal to 2.5 micrometers.

285.78(1)(c) (c) "Greenhouse gas" means carbon dioxide, methane, nitrous oxide, hydrofluorocarbons, perfluorocarbons, sulfur hexafluoride or any other gas that traps heat in the atmosphere.

285.78(2) (2)

285.78(2)(a)(a) The department shall establish and operate a system under which the department registers reductions in emissions of greenhouse gases if the reductions are made before the reductions are required by law. Under the system, the department may register carbon sequestration from the creation or preservation of carbon reserves and may register avoided emissions resulting from energy efficiency measures and from the use of renewable energy sources. Under the system, the department may not register a reduction in emissions of greenhouse gases if the reduction was made before January 1, 1991.

285.78(2)(b) (b) The department may establish and operate systems under which the department registers reductions in emissions of fine particulate matter, mercury or other air contaminants identified by the department if the reductions are made before the reductions are required by law.

285.78(2)(c) (c) The department may verify and quantify, or require the verification and quantification of, emission reductions that a person seeks to register under par. (a) or (b).

285.78(2)(d) (d) Registration of emission reductions under this section is voluntary.

285.78(3) (3)

285.78(3)(a)(a) The department shall promulgate rules for the system under sub. (2) (a). In promulgating the rules, the department shall make the system as consistent as possible with other state, federal and international programs designed to reduce emissions of greenhouse gases.

285.78(3)(b) (b) The department shall promulgate rules for any system that the department establishes under sub. (2) (b). In promulgating the rules, the department shall make the system as consistent as possible with other state, federal and international programs designed to reduce emissions of the substances covered by the system.

285.78 History History: 1999 a. 195.



285.79 Small business stationary source technical and environmental compliance assistance program.

285.79  Small business stationary source technical and environmental compliance assistance program.

285.79(1)(1)  Definition. In this section, "small business stationary source" means a stationary source designated under sub. (2) (a) or, except as provided in sub. (2) (b), a stationary source that satisfies all of the following criteria:

285.79(1)(a) (a) Is owned or operated by a person that employs 100 or fewer individuals.

285.79(1)(b) (b) Is a small business concern, as determined under 15 USC 632 (a).

285.79(1)(c) (c) Is not a major stationary source, as defined in rules promulgated by the department.

285.79(1)(d) (d) Does not emit 50 tons or more per year of any regulated pollutant.

285.79(1)(e) (e) Emits a total of less than 75 tons per year of all regulated pollutants.

285.79(2) (2) Designations and exclusions.

285.79(2)(a)(a) In response to a petition by a stationary source, the department may, by rule, designate as a small business stationary source any stationary source that does not meet the criteria of sub. (1) (c), (d) or (e) but that does not emit a total of more than 100 tons per year of all regulated pollutants.

285.79(2)(b) (b) The department may, by rule, after consultation with the administrators of the federal environmental protection agency and the federal small business administration, exclude from the definition of small business stationary source any category or subcategory of stationary source that the department determines to have sufficient technical and financial capabilities to meet the requirements of the federal clean air act without the assistance provided under this section.

285.79(3) (3) Assistance program. The department shall develop and administer a small business stationary source technical and environmental compliance assistance program. The program shall include all of the following:

285.79(3)(a) (a) Mechanisms to develop, collect and coordinate information concerning methods and technologies that small business stationary sources can use to comply with the federal clean air act and programs to encourage lawful cooperation among small business stationary sources or other persons to further compliance with the federal clean air act.

285.79(3)(b) (b) Mechanisms for providing small business stationary sources with information concerning alternative technologies, process changes, products and methods of operation that help reduce air pollution and with other assistance in pollution prevention and accidental release detection and prevention.

285.79(3)(c) (c) A compliance assistance program that assists small business stationary sources in determining applicable requirements under this chapter and s. 299.15 and in receiving air pollution control permits in a timely and efficient manner.

285.79(3)(d) (d) Mechanisms to ensure that small business stationary sources receive notice of their rights under the federal clean air act and state laws implementing the federal clean air act in a manner and form that assures reasonably adequate time for small business stationary sources to evaluate compliance methods and any relevant or applicable proposed or final regulation or standard issued under the federal clean air act.

285.79(3)(e) (e) Mechanisms for referring small business stationary sources to qualified auditors to determine compliance with the federal clean air act and state laws implementing the federal clean air act and other mechanisms for informing small business stationary sources of their obligations under the federal clean air act and state laws.

285.79(3)(f) (f) Procedures for consideration of a request from a small business stationary source for alteration of any required work practice or technological method of compliance with this chapter or of the schedule of measures that must be taken to implement a required work practice or method of compliance before an applicable compliance date, based on the technological and financial capability of the small business stationary source.

285.79(4) (4) Granting alterations. The department may not grant an alteration under sub. (3) (f) unless the alteration complies with the requirements of the federal clean air act and any applicable plan under s. 285.11 (6). If those applicable requirements are set forth in federal regulations, the department may only grant alterations authorized in those regulations.

285.79 History History: 1991 a. 302; 1995 a. 227 s. 462; Stats. 1995 s. 285.79; 2011 a. 32.



285.795 Small business environmental council.

285.795  Small business environmental council.

285.795(1)(1) The small business environmental council shall do all of the following:

285.795(1)(a) (a) Advise the department concerning the effectiveness of the small business stationary source technical and environmental compliance assistance program under s. 285.79, difficulties encountered by small business stationary sources, as defined in s. 285.79 (1), in complying with s. 299.15 and ch. 285 and the degree and severity of enforcement of s. 299.15 and ch. 285 against small business stationary sources.

285.795(1)(c) (c) Review information to be provided to small business stationary sources in connection with s. 299.15 and ch. 285 to ensure that the information can be understood by persons without technical training.

285.795(1)(d) (d) Provide other advice, as directed by the secretary, related to assisting small businesses in complying with federal and state air pollution laws.

285.795(2) (2) The employees of the department who staff the small business stationary source technical and environmental compliance assistance program under s. 285.79 shall provide the small business environmental council with the assistance necessary to comply with sub. (1).

285.795 History History: 1991 a. 302; 1995 a. 227; 2007 a. 125; 2011 a. 32 s. 3334b; Stats. 2011 s. 285.795.



285.81 Hearings on certain air pollution actions.

285.81  Hearings on certain air pollution actions.

285.81(1)(1)  Permit holder; permit applicant; order recipient. Any permit, part of a permit, condition or requirement in a permit, order, decision or determination by the department under ss. 285.39, 285.60 to 285.69 or 285.75 shall become effective unless the permit holder or applicant or the order recipient seeks a hearing challenging the action in the following manner:

285.81(1)(a) (a) Petition. The person seeking a hearing shall file a petition with the department within 30 days after the date of the action sought to be reviewed. The petition shall set forth specifically the issue sought to be reviewed, the interest of the petitioner, the reasons why a hearing is warranted and the relief desired. Upon receipt of the petition, the department shall hold a hearing after at least 10 days' notice.

285.81(1)(b) (b) Hearing. The hearing shall be a contested case under ch. 227. At the beginning of the hearing the petitioner shall present evidence in support of the allegations made in the petition. Following the hearing the department's action may be affirmed, modified or withdrawn.

285.81(1m) (1m) Effect of a challenge.

285.81(1m)(a)(a) Subject to par. (b), if a permit holder or applicant seeks a hearing challenging part of a permit or a condition or requirement in a permit under sub. (1), the remainder of the permit shall become effective and the permit holder or applicant may, at its discretion, begin the activity for which the application was submitted or for which the permit was issued.

285.81(1m)(b) (b) An emission limitation contained in a construction permit becomes effective despite a challenge under par. (a), unless the permit holder or applicant challenging the emission limitation obtains a stay of the emission limitation from the hearing examiner or court considering the challenge.

285.81(2) (2) Other persons. Any person who is not entitled to seek a hearing under sub. (1) (intro.) and who meets the requirements of s. 227.42 (1) or who submitted comments in the public comment process under s. 285.62 (4) or (5) may seek review under sub. (1) of any permit, part of a permit, order, decision or determination by the department under ss. 285.39, 285.60 to 285.69 or 285.75.

285.81(3) (3) Mining hearing. Subsections (1) and (2) do not apply if a hearing on the matter is conducted as a part of a hearing under s. 293.43.

285.81(4) (4) Review of department determinations. An air pollution control permit, part of an air pollution control permit or determination by the department under ss. 285.39, 285.60 to 285.69 or 285.75 is not subject to review in any civil or criminal enforcement action for a violation of this chapter. This subsection does not restrict the ability of a person to challenge an administrative rule as provided in s. 227.40 (2).

285.81 History History: 1979 c. 34, 221; 1985 a. 182 s. 57; 1991 a. 302; 1995 a. 227 s. 502; Stats. 1995 s. 285.81; 2003 a. 118; 2005 a. 28.

285.81 Annotation This section permits the persons identified in subs. (1) and (2) to challenge only a part of a permit, or only certain conditions or requirements. It does not address when a decision issued by an administrative law judge after the administrative hearing is final. Sierra Club v. Department of Natural Resources, 2007 WI App 181, 304 Wis. 2d 614, 736 N.W.2d 918, 06-2653.

285.81 Annotation Sub. (4) provides in unequivocal terms that enumerated permits and determinations are not subject to review. U.S. v. Murphy Oil USA, Inc. 143 F. Supp. 2d 1054 (2001).



285.83 Violations: enforcement.

285.83  Violations: enforcement.

285.83(1) (1)

285.83(1)(a)(a) If the department has reason to believe that a violation of this chapter or s. 299.15 or any rule promulgated or special order, plan approval or permit issued under this chapter or s. 299.15 has occurred, it may:

285.83(1)(a)1. 1. Cause written notice to be served upon the alleged violator. The notice shall specify the alleged violation, and contain the findings of fact on which the charge of violation is based. The notice may include an order that necessary corrective action be taken within a reasonable time. This order shall become effective unless, no later than 30 days after the date the notice and order are served, the person named in the notice and order requests in writing a hearing before the department. Upon such request, the department shall after due notice hold a hearing. Instead of an order, the department may require that the alleged violator appear before the department for a hearing at a time and place specified in the notice and answer the charges complained of; or

285.83(1)(a)2. 2. Initiate action under s. 285.59 (8) or 285.87.

285.83(1)(b) (b) If after such hearing the department finds that a violation has occurred, it shall affirm or modify its order previously issued, or issue an appropriate order for the prevention, abatement or control of the problems involved or for the taking of such other corrective action as may be appropriate. If the department finds that no violation has occurred, it shall rescind its order. Any order issued as part of a notice or after hearing may prescribe one or more dates by which necessary action shall be taken in preventing, abating or controlling the violation.

285.83(2) (2) The notice under sub. (1) (a) 1. for an alleged violation of rules promulgated under s. 285.31 (3) may include a tag or other notice placed on the dispensing equipment that is alleged to be in violation of rules promulgated under s. 285.31 (3).

285.83 History History: 1971 c. 125 s. 522 (2); 1977 c. 377; 1979 c. 34 s. 980h; 1979 c. 221 s. 2202 (39); Stats. 1979 s. 144.423; 1989 a. 284; 1991 a. 39; 1995 a. 227 s. 510; Stats. 1995 s. 285.83.



285.85 Emergency procedure.

285.85  Emergency procedure.

285.85(1)(1) If the secretary finds that a generalized condition of air pollution exists and that it creates an emergency requiring immediate action to protect human health or safety, he or she shall order persons causing or contributing to the air pollution to reduce or discontinue immediately the emission of air contaminants, and such order shall fix a place and time, not later than 24 hours thereafter, for a hearing to be held before the department. Not more than 24 hours after the commencement of such hearing, and without adjournment thereof, the natural resources board shall affirm, modify or set aside the order of the secretary.

285.85(2) (2) In the absence of a generalized condition of air pollution of the type referred to in sub. (1), if the secretary finds that emissions from the operation of one or more air contaminant sources is causing imminent danger to human health or safety, he or she may order the persons responsible for the operations in question to reduce or discontinue emissions immediately, without regard to s. 285.83. In such event, the requirements for hearing and affirmance, modification or setting aside of orders set forth in sub. (1) shall apply.

285.85 History History: 1979 c. 34 ss. 983m, 2102 (39) (g); 1979 c. 176; Stats. 1979 s. 144.424; 1995 a. 227 s. 511; Stats. 1995 s. 285.85.



285.86 Asbestos citations.

285.86  Asbestos citations.

285.86(1)(1) The department may follow the procedures for the issuance of a citation under ss. 23.50 to 23.99 to collect a forfeiture from a person who commits a violation specified under sub. (2).

285.86(2) (2) The department shall promulgate rules that specify violations of rules relating to asbestos abatement and management that are promulgated under ss. 285.11, 285.13, 285.17 and 285.27 to which sub. (1) applies. In a rule promulgated under this subsection, the department may limit the applicability of sub. (1) based on the frequency of violation and on health and environmental risks caused by the violation.

285.86(3) (3) The department shall submit any proposed rules under sub. (2) to the department of justice. The department may not promulgate a rule under sub. (2) unless the rule is approved by the department of justice.

285.86 History History: 1999 a. 9.



285.87 Penalties for violations relating to air pollution.

285.87  Penalties for violations relating to air pollution.

285.87(1)(1) Except as provided in s. 285.57 (5) or 285.59 (8), any person who violates this chapter or any rule promulgated, any permit issued or any special order issued under this chapter shall forfeit not less than $10 or more than $25,000 for each violation. Each day of continued violation is a separate offense.

285.87(2) (2)

285.87(2)(a)(a) Except as provided in par. (b), any person who intentionally commits an act that violates, or fails to perform an act required by this chapter, except s. 285.59, or any rule promulgated, any permit issued or any special order issued under this chapter, except s. 285.59, shall be fined not more than $25,000 per day of violation or imprisoned for not more than 6 months or both.

285.87(2)(b) (b) If the conviction under par. (a) is for a violation committed after another conviction under par. (a), the person is guilty of a Class I felony, except that, notwithstanding the maximum fine specified in s. 939.50 (3) (i), the person may be fined not more than $50,000 per day of violation.

285.87 History History: 1979 c. 34; 1989 a. 284, 289; 1993 a. 243; 1995 a. 227 s. 511; Stats. 1995 s. 285.87; 1997 a. 283; 2001 a. 109.

285.87 Annotation In determining an entity's civil forfeitures, the trial court can consider its cooperation in remediation, its initiation of remedial activities, the environmental harm caused, and the degree of its culpability. The trial court acted within its discretion in imposing a forfeiture against a contractor for its role in improperly removing asbestos although a separate contractor was responsible for the removal. State v. T.J. McQuay, Inc, 2008 WI App 177, 315 Wis. 2d 214, 763 N.W.2d 148, 07-2449.

285.87 Annotation Because the causes of action asserted against the defendant for violating administrative rules governing the handling of asbestos did not exist and were not known or recognized at common law at the time of the adoption of the Wisconsin Constitution in 1848, the defendant had no constitutional right to a jury trial. State v. T.J. McQuay, Inc, 2008 WI App 177, 315 Wis. 2d 214, 763 N.W.2d 148, 07-2449.






287. Solid waste reduction, recovery and recycling.

287.01 Definitions.

287.01  Definitions. Except as otherwise provided, in this chapter:

287.01(1) (1) "Department" means the department of natural resources.

287.01(2) (2) "Foam polystyrene packaging" means packaging made primarily from foam polystyrene that satisfies one of the following criteria:

287.01(2)(a) (a) Is designed for serving food or beverages.

287.01(2)(b) (b) Consists of loose particles intended to fill space and cushion the packaged article in a shipping container.

287.01(2)(c) (c) Consists of rigid materials shaped to hold and cushion the packaged article in a shipping container.

287.01(2m) (2m) "Land spreading facility" means a solid waste disposal facility in which solid waste is placed in thin layers onto the surface of the land or incorporated into the surface layers of the soil.

287.01(3) (3) "Major appliance" means a residential or commercial air conditioner, clothes dryer, clothes washer, dishwasher, freezer, microwave oven, oven, refrigerator, furnace, boiler, dehumidifier, water heater or stove.

287.01(4) (4) "Municipality" means a city, village or town.

287.01(5m) (5m) "Person" includes any individual, corporation, limited liability company, partnership, association, local governmental unit, as defined in s. 66.0131 (1) (a), state agency or authority or federal agency.

287.01(6) (6) "Plastic container" means a plastic container, as defined in s. 100.33 (1) (c), that is required to be labeled under s. 100.33 (2).

287.01(7) (7) "Postconsumer waste" means solid waste other than solid waste generated in the production of goods, hazardous waste, as defined in s. 291.01 (7), waste from construction and demolition of structures, scrap automobiles, or high-volume industrial waste, as defined in s. 289.01 (17).

287.01(8) (8) "Region" means the area within the boundaries of a responsible unit.

287.01(8m) (8m) "Resource recovery" means the conversion of solid waste into fuel or energy.

287.01(9) (9) "Responsible unit" means a municipality, county, another unit of government, including a federally recognized Indian tribe or band in this state, or solid waste management system under s. 59.70 (2), that is designated under s. 287.09 (1).

287.01(10) (10) "Solid waste" has the meaning given in s. 289.01 (33).

287.01(11) (11) "Solid waste disposal" has the meaning given in s. 289.01 (34).

287.01(12) (12) "Solid waste facility" has the meaning given in s. 289.01 (35).

287.01(13) (13) "Solid waste management" means planning, organizing, financing, and implementing programs to effect the storage, collection, transporting, processing, recycling or final disposal of solid wastes in a sanitary, nuisance-free manner.

287.01(14) (14) "Solid waste management plan" means a plan prepared to provide for solid waste management.

287.01(15) (15) "Solid waste storage" has the meaning given in s. 289.01 (38).

287.01(16) (16) "Solid waste treatment" has the meaning given in s. 289.01 (39).

287.01(17) (17) "Yard waste" means leaves, grass clippings, yard and garden debris and brush, including clean woody vegetative material no greater than 6 inches in diameter. This term does not include stumps, roots or shrubs with intact root balls.

287.01 History History: 1989 a. 335 ss. 59, 66b, 76; 1991 a. 269; 1993 a. 112, 245, 406, 491; 1995 a. 201; 1995 a. 227 s. 884; Stats. 1995 s. 287.01; 1997 a. 35; 1999 a. 150 s. 672; 2011 a. 32.



287.03 Departmental duties and powers.

287.03  Departmental duties and powers.

287.03(1) (1)  Duties. The department shall do all of the following:

287.03(1)(a) (a) Promulgate rules necessary to implement this chapter.

287.03(1)(am) (am) Promulgate rules concerning the imposition, under s. 285.54, of fees by municipalities on operators of medical waste incinerators.

287.03(1)(c) (c) Coordinate research, technical assistance and education programs under this chapter with related activities of the University of Wisconsin System.

287.03(2) (2) Powers. The department may do any of the following:

287.03(2)(a) (a) Hold hearings relating to any aspect of the administration of this chapter and, in connection therewith, compel the attendance of witnesses and the production of evidence.

287.03(2)(b) (b) Secure necessary scientific, technical, administrative and operational services, including laboratory facilities, by contract or otherwise.

287.03 History History: 1989 a. 335; 1993 a. 75; 1995 a. 27; 1995 a. 227 s. 886; Stats. 1995 s. 287.03; 1999 a. 150 s. 672; 2001 a. 16; 2003 a. 33; 2011 a. 32.



287.05 State solid waste reduction, reuse, recycling, composting and resource recovery policy.

287.05  State solid waste reduction, reuse, recycling, composting and resource recovery policy. The following are declared to be policies of the state concerning the reduction of the amount of solid waste generated, the reuse, recycling and composting of solid waste and resource recovery from solid waste:

287.05(1) (1) That maximum solid waste reduction, reuse, recycling, composting and resource recovery is in the best interest of the state in order to protect public health, to protect the quality of the natural environment and to conserve resources and energy.

287.05(2) (2) That solid waste reduction, reuse, recycling, composting and resource recovery projects should be encouraged in furtherance of these goals.

287.05(3) (3) That encouragement and support should be given to individuals, collectors, handlers and operators of waste facilities to separate solid waste at the source, in processing or at the time of disposal in order to facilitate reuse, recycling, composting or resource recovery.

287.05(4) (4) That research, development and innovation in the design, management and operation of solid waste reduction, reuse, recycling, composting and resource recovery systems and operations are necessary and should be encouraged in order to improve the processes, to lower operating costs and to provide incentives for the use of these systems and operations and their products.

287.05(4m) (4m) That the initiatives of current recyclers which facilitate reuse and recycling through separation, collection and processing of substantial volumes of scrap and waste material, reducing the amount of mixed solid waste that is disposed of in landfills or burned without energy recovery in incinerators, should be encouraged.

287.05(4s) (4s) That the burning of solid waste with energy recovery as a substitute for the burning of nonrenewable fuels, such as coal, to generate steam or electricity is in the public interest and should be encouraged, if done in a state-approved program that protects the public health and welfare and the environment.

287.05(5) (5) That the implementation of solid waste reduction, reuse, recycling, composting and resource recovery systems and operations requires the involvement and cooperation of all persons and entities comprising this state's society, including individuals, state and local governments, schools, private organizations and businesses. To achieve this involvement and cooperation, state government should rely to the maximum extent feasible on technical and financial assistance, education and managerial practices to implement these policies. Necessary regulations should be developed with maximum flexibility.

287.05(6) (6) That solid waste reduction, reuse, recycling, composting and resource recovery efforts in this state should be planned and coordinated in order to maximize beneficial results while minimizing duplication and inefficiency.

287.05(7) (7) That to achieve the goals in this policy statement the legislature recognizes the necessity of the state to occupy a regulatory role in this field and the necessity to give municipalities and counties certain powers to adopt waste flow control ordinances in order to require the use of recycling and resource recovery facilities.

287.05(8) (8) That the powers enumerated under s. 287.13 constitute proper powers consistent with uniform state policies concerning solid waste reduction, reuse, recycling, composting and resource recovery from solid waste; these powers are necessary for the safe, beneficial, economical and lawful management of solid waste; and these powers are necessary to accomplish or facilitate these uniform state policies by encouraging the financing, acquisition, construction, improvement, operation, maintenance and ownership of recycling and resource recovery facilities. The powers enumerated under s. 287.13 constitute proper powers consistent with essential and legitimate governmental functions; and these powers are to be utilized in providing for the health, safety and welfare of and providing services and benefits for inhabitants of municipalities, counties and this state.

287.05(9) (9) That the state policies declared under this section and the standards, criteria, requirements and procedures established under s. 287.13 ensure that a municipality or county exercising powers under s. 287.13 acts in a manner consistent with uniform state policies and acts as an arm of the state for the public good.

287.05(10) (10) That solid waste reduction, reuse, recycling, composting and resource recovery systems and operations are preferable to land disposal.

287.05(11) (11) That developers and users of land disposal facilities should not become overly committed to land disposal because of the excessively long useful life of a facility or the excessive aggregate capacity of land disposal facilities so that reuse, recycling, composting and resource recovery systems and operations may be implemented rapidly without excessive disruption.

287.05(12) (12) That in the management of solid waste, whenever possible and practical, the state encourages the following priorities:

287.05(12)(a) (a) The reduction of the amount of solid waste generated.

287.05(12)(b) (b) The reuse of solid waste.

287.05(12)(c) (c) The recycling of solid waste.

287.05(12)(d) (d) The composting of solid waste.

287.05(12)(e) (e) The recovery of energy from solid waste.

287.05(12)(f) (f) The land disposal of solid waste.

287.05(12)(g) (g) The burning of solid waste without energy recovery.

287.05 History History: 1983 a. 27, 93, 425, 426; 1989 a. 335 ss. 52, 54 to 56, 76; Stats. 1989 s. 159.05; 1995 a. 227 s. 887; Stats. 1995 s. 287.05.



287.07 Prohibitions on land disposal and incineration.

287.07  Prohibitions on land disposal and incineration.

287.07(1m)(1m)  Batteries, major appliances and oil. No person may:

287.07(1m)(a) (a) Dispose of a lead acid battery or a major appliance in a solid waste disposal facility in this state, except that a person may dispose of a microwave oven in a solid waste disposal facility in this state if the capacitor has been removed and disposed of in accordance with s. 299.45 (7), if applicable.

287.07(1m)(am) (am) Burn a lead acid battery or a major appliance in a solid waste treatment facility in this state.

287.07(1m)(b) (b) Dispose of waste oil in a solid waste disposal facility or burn waste oil without energy recovery in a solid waste treatment facility in this state.

287.07(2) (2) Yard waste. Beginning on January 3, 1993, no person may dispose of yard waste in a solid waste disposal facility, except in a land spreading facility approved in accordance with ch. 289, or burn yard waste without energy recovery in a solid waste facility in this state.

287.07(3) (3) Waste tires. Beginning on January 1, 1995, no person may dispose of a waste tire, as defined in s. 289.55 (1) (c), in a solid waste disposal facility or burn a waste tire without energy recovery in a solid waste treatment facility in this state.

287.07(4) (4) General disposal restrictions. Beginning on January 1, 1995, no person may dispose of in a solid waste disposal facility, convert into fuel, or burn at a solid waste treatment facility in this state any of the following:

287.07(4)(a) (a) An aluminum container.

287.07(4)(b) (b) Corrugated paper or other container board.

287.07(4)(c) (c) Foam polystyrene packaging.

287.07(4)(d) (d) A glass container.

287.07(4)(f) (f) A magazine or other material printed on similar paper.

287.07(4)(g) (g) A newspaper or other material printed on newsprint.

287.07(4)(h) (h) Office paper.

287.07(4)(i) (i) A plastic container.

287.07(4)(j) (j) A steel container.

287.07(4)(k) (k) A container for carbonated or malt beverages that is primarily made of a combination of steel and aluminum.

287.07(4e) (4e) General restrictions on placing in container.

287.07(4e)(a)(a) Beginning on July 1, 2011, no person may place in a container the contents of which will be disposed of in a solid waste treatment [disposal] facility, converted into fuel, or burned at a solid waste treatment facility any of the items identified in sub. (4) (a) to (k).

287.07(4e)(b) (b) Beginning on July 1, 2011, no person may place a waste tire in a container the contents of which will be disposed of in a solid waste disposal facility or burned without energy recovery in a solid waste treatment facility.

287.07(4m) (4m) Oil filters and oil absorbent materials.

287.07(4m)(a)(a) In this subsection:

287.07(4m)(a)1. 1. "Automotive engine oil" has the meaning given in s. 287.15 (1) (a).

287.07(4m)(a)2. 2. "Oil absorbent materials" means materials that are used to absorb waste oil.

287.07(4m)(a)3. 3. "Oil filter" means a filter for automotive engine oil.

287.07(4m)(a)4. 4. "Waste oil" means any petroleum-derived or synthetic oil that has been used or spilled.

287.07(4m)(b) (b) Beginning on January 1, 2011, no person may dispose of a used oil filter in a solid waste disposal facility.

287.07(4m)(bm) (bm) Beginning on April 7, 2012, no person may dispose of oil absorbent materials containing waste oil in a solid waste disposal facility unless all of the following apply:

287.07(4m)(bm)1. 1. Waste oil has been drained so that no visible signs of free-flowing oil remain in or on the oil absorbent materials.

287.07(4m)(bm)2. 2. The oil absorbent materials are not hazardous waste, as defined in s. 289.01 (12).

287.07(5) (5) Electronic devices.

287.07(5)(a)(a) Beginning on September 1, 2010, no person may dispose of in a solid waste disposal facility, burn in a solid waste treatment facility, or place in a container the contents of which will be disposed of in a solid waste disposal facility or burned in a solid waste treatment facility, any of the following devices, unless the device is of a kind exempted by a rule promulgated under s. 287.17 (10) (i):

287.07(5)(a)1. 1. A peripheral, as defined in s. 287.17 (1) (j).

287.07(5)(a)3. 3. A facsimile machine.

287.07(5)(a)4. 4. A digital video disc player.

287.07(5)(a)5. 5. A digital video player that does not use a disc and that is not a camera, as defined in s. 287.17 (1) (a).

287.07(5)(a)6. 6. A video cassette recorder.

287.07(5)(a)7. 7. A video recorder that does not use a cassette and that is not a camera, as defined in s. 287.17 (1) (a).

287.07(5)(a)8. 8. A covered electronic device, as defined in s. 287.17 (1) (f).

287.07(5)(a)9. 9. A telephone with a video display.

287.07(5)(a)10. 10. Another kind of electronic device identified by the department under s. 287.17 (10) (i).

287.07(5)(b) (b) The operator of a solid waste disposal facility or a solid waste treatment facility shall make a reasonable effort to manually separate, and arrange to have recycled, a consumer video display device, as defined in s. 287.17 (1) (em), that is readily observable in solid waste that is delivered to the facility for disposal or burning unless the operator determines that one of the following applies:

287.07(5)(b)1. 1. Separating the device is not practical or would require the operator to implement measures to protect human health or safety in addition to any measures taken in the ordinary course of business.

287.07(5)(b)2. 2. The device has been damaged in such a way that recycling is not feasible or practical.

287.07(7) (7) Exceptions.

287.07(7)(a)(a) The prohibitions in subs. (3) and (4) do not apply with respect to solid waste, except medical waste, as defined in par. (c) 1. cg., that is generated in a region that has an effective recycling program, as determined under s. 287.11. This paragraph does not apply to solid waste that is separated for recycling as part of an effective recycling program under s. 287.11.

287.07(7)(b) (b)

287.07(7)(b)1.1. In this paragraph:

287.07(7)(b)1.a. a. "Current service area" means the area served by a solid waste treatment facility under a contract that is in effect on January 1, 1993, and has a term of at least one year.

287.07(7)(b)1.b. b. "Operating solid waste treatment facility" means a solid waste treatment facility that has an operating permit or license issued under s. 285.60 or 289.31 prior to May 11, 1990, except for a medical waste incinerator, as defined in par. (c) 1. cr.

287.07(7)(b)2. 2. A prohibition in sub. (3) or (4) (b), (c), (f), (g), (h) or (i) does not apply to a person who converts into fuel or burns at an operating solid waste treatment facility a type of material identified in one of those paragraphs that was converted into fuel or burned at the operating solid waste treatment facility during April, 1990, and either is generated in the operating solid waste treatment facility's current service area or is generated by the owner of the operating solid waste treatment facility.

287.07(7)(b)3. 3. The prohibitions in subs. (3) and (4) do not apply to a person who converts into fuel or burns at an operating solid waste treatment facility any material identified in those subsections if the person converted into fuel or burned the material at the operating solid waste treatment facility during April, 1990, and the material is generated outside of this state.

287.07(7)(bg) (bg) The prohibitions in subs. (1m) to (4) do not apply to a person who burns solid waste at a facility that uses solid waste as a supplemental fuel if less than 30% of heat input to the facility is derived from the solid waste burned as supplemental fuel.

287.07(7)(c) (c)

287.07(7)(c)1.1. In this paragraph:

287.07(7)(c)1.a. a. "Clinic" means a place, other than a residence, that is used primarily for the provision of nursing, medical, podiatric, dental, chiropractic, optometric or veterinary care and treatment.

287.07(7)(c)1.b. b. "Hospital" has the meaning given in s. 50.33 (2).

287.07(7)(c)1.c. c. "Infectious waste" means solid waste that contains pathogens with sufficient virulence and in sufficient quantity that exposure of a susceptible human or animal to the solid waste could cause the human or animal to contract an infectious disease.

287.07(7)(c)1.cg. cg. "Medical waste" means containers, packages and materials identified under sub. (4) that contain infectious waste or that are from a treatment area and are mixed with infectious waste.

287.07(7)(c)1.cr. cr. "Medical waste incinerator" means a solid waste treatment facility that primarily burns infectious waste and other waste that contains or may be mixed with infectious waste.

287.07(7)(c)1.d. d. "Nursing home" has the meaning given in s. 50.01 (3).

287.07(7)(c)1.e. e. "Treatment area" means a room or area in a hospital or clinic the primary use of which is to provide emergency care, diagnosis or radiological treatment; an obstetrics delivery room in a hospital, other than a patient's room; or a room or area in a hospital, clinic or nursing home, identified by the department by rule, in which infectious waste is generated.

287.07(7)(c)2. 2. The prohibitions in subs. (4) and (4e) do not apply with respect to any of the following:

287.07(7)(c)2.a. a. The burning of medical waste in a medical waste incinerator or other incinerator approved by the department to accept and burn medical waste, except as provided in subd. 3.

287.07(7)(c)2.b. b. The disposal of, in a solid waste disposal facility, or the placing of, in a container the contents of which will be disposed of in a solid waste facility, a container, package or material identified under sub. (4) that contained infectious waste or that is from a treatment area and is mixed with infectious waste generated in the treatment area, if the container, package or material has been treated, pursuant to standards established under ch. 289, to render the infectious waste noninfectious.

287.07(7)(c)3. 3. A person may not burn medical waste at a medical waste incinerator unless the person complies with s. 285.53 (1), if applicable, and obtains from each generator of the medical waste a copy of the policies under sub. (8) (a) and the annual assessment under sub. (8) (b).

287.07(7)(cm) (cm) The prohibition in sub. (2) does not apply to the disposal of plants that are classified by the department as invasive species under s. 23.22 (2) or their seeds, if the plants or seeds are not commingled with other yard waste.

287.07(7)(d) (d) The department may grant, to a responsible unit, an exception to a prohibition in sub. (3) or (4) for up to one year for a material identified in sub. (3) or (4) in the event of an unexpected emergency condition.

287.07(7)(e) (e) The department may grant a waiver to the prohibition in sub. (2) to allow the burning of brush or other clean woody vegetative material that is no greater than 6 inches in diameter at wood burning facilities that are licensed or permitted under chs. 281, 285 and 289 to 299 under conditions established by the department relating to the feasibility of complying with the prohibition in sub. (2).

287.07(7)(f) (f) The prohibitions in subs. (2) to (4) do not apply to the beneficial reuse of a material within a solid waste disposal facility if the beneficial reuse of the material is approved in the solid waste disposal facility's plan of operation under s. 289.30.

287.07(7)(g) (g)

287.07(7)(g)1.1. Except as provided in subd. 2., the department may grant a waiver or conditional waiver to a restriction in sub. (3) or (4) if all of the following apply:

287.07(7)(g)1.a. a. The applicant shows to the satisfaction of the department that the recyclable material has been contaminated and cannot feasibly be cleaned for recycling.

287.07(7)(g)1.b. b. The department determines that granting the waiver or conditional waiver will not impede progress toward meeting the goals of the state solid waste policy under s. 287.05.

287.07(7)(g)2. 2. The department may not grant a waiver or a conditional waiver under subd. 1. for material that has been intentionally or negligently contaminated.

287.07(7)(h) (h)

287.07(7)(h)1.1. The department may grant a waiver or conditional waiver to a restriction under sub. (4) (c) or (i) for plastics other than polyethylene terephthalate or high-density polyethylene if the department determines all of the following:

287.07(7)(h)1.a. a. Recycling of the material is not feasible or practical in light of current markets or available technologies.

287.07(7)(h)1.b. b. Granting the waiver or conditional waiver will not impede progress toward meeting the goals of the state solid waste policy under s. 287.05.

287.07(7)(h)2. 2. A waiver or conditional waiver under this paragraph shall continue in effect until one year after the department determines that a condition under subd. 1. a. or b. is no longer met.

287.07(8) (8) Medical waste source reduction policy.

287.07(8)(a)(a) A generator of medical waste that sends waste to a medical waste incinerator shall develop policies concerning reduction of medical waste, as defined in sub. (7) (c) 1. cg., including all of the following:

287.07(8)(a)1. 1. Education and training of staff.

287.07(8)(a)2. 2. Alternatives, including sterilization, to the use of disposable equipment.

287.07(8)(a)3. 3. An annual assessment of the medical waste source reduction policy.

287.07(8)(b) (b) The generator shall submit the source reduction policy and the annual assessment to the operator of the medical waste incinerator.

287.07(8)(c) (c) The operator of the medical waste incinerator shall retain a copy of the source reduction policy and the annual assessment and provide it to the department upon request. The department may analyze and disseminate the information that it obtains under this paragraph.

287.07(8)(d) (d) The department may charge a fee for the analysis of a source reduction policy and assessment.

287.07 History History: 1989 a. 335 ss. 66e, 76; 1991 a. 32, 269, 300; 1993 a. 245, 419; 1995 a. 27, 142; 1995 a. 227 s. 889; Stats. 1995 s. 287.07; 1997 a. 27; 2009 a. 50, 55, 86; 2011 a. 32, 152.



287.08 Yard waste bags.

287.08  Yard waste bags. After December 31, 1990, no person may discharge, deposit, inject, dump or place in a solid waste facility that is for solid waste treatment or for solid waste storage yard waste that is in a bag unless the bag is constructed of a material that decomposes within a reasonable time after exposure to weather elements and is labeled as being so constructed.

287.08 History History: 1989 a. 335; 1995 a. 227 s. 890; Stats. 1995 s. 287.08.



287.09 Municipal and county duties and powers.

287.09  Municipal and county duties and powers.

287.09(1)(1)  Designation of responsible units.

287.09(1)(a)(a) Except as provided in pars. (b) to (d), each municipality is a responsible unit.

287.09(1)(b) (b) A county board of supervisors may adopt a resolution designating the county a responsible unit. Except as provided in pars. (c) and (d), a county that has adopted such a resolution is the responsible unit for the entire county.

287.09(1)(c) (c) Within 90 days after the county board of supervisors adopts a resolution under par. (b), the governing body of a municipality that is located in part or in whole in the county may adopt a resolution retaining the municipality's status as a responsible unit.

287.09(1)(d) (d) The governing body of a responsible unit designated under par. (a), (b) or (c) may by contract under s. 66.0301 designate another unit of government, including a federally recognized Indian tribe or band in this state, or a solid waste management system created under s. 59.70 (2) to be the responsible unit in lieu of the responsible unit designated under par. (a), (b) or (c). The contract shall cover all functions required under sub. (2), including provisions for financing and enforcing the recycling or other solid waste management program.

287.09(1)(e) (e) The governing body of a county that adopts a resolution under par. (b) or enters into a contract under par. (d) shall submit a copy of the resolution or contract to the department and to the clerk of each municipality in the county, within 30 days after adoption of the resolution or the signing of the contract. The governing body of a municipality that adopts a resolution under par. (c) or enters into a contract under par. (d) shall submit a copy of the resolution or contract to the department and to the clerk of the county in which the municipality is located, within 30 days after adoption of the resolution or the signing of the contract.

287.09(2) (2) Duties. Each responsible unit shall do all of the following:

287.09(2)(a) (a) Develop and implement a recycling or other program to manage the solid waste generated within its region in compliance with s. 287.07 (1m) to (4) and the priorities under s. 287.05 (12).

287.09(2)(ar) (ar) Beginning on February 1, 2010, provide information to persons in its region about the prohibitions under s. 287.07 (5) (a), why it is important to recycle electronic devices, and opportunities available to those persons for recycling electronic devices.

287.09(2)(b) (b) Submit to the department by January 1, 1993, a report setting forth how the responsible unit intends to implement its program under par. (a), as it relates to the requirements of s. 287.07 (3) and (4). The report shall specify all of the following:

287.09(2)(b)1. 1. Whether the responsible unit or another person designated under sub. (3) (a) will implement each component of the program under par. (a).

287.09(2)(b)2. 2. The procedures or processes that the responsible unit intends to use to separate, collect, store, process and market solid waste or components of solid waste and to educate the public on the program.

287.09(2)(b)2m. 2m. The procedures or processes that the responsible unit intends to use to manage solid waste that is not separated for recovery or recycling, consistent with the priorities under s. 287.05 (12).

287.09(2)(b)3. 3. A schedule for the implementation of the program.

287.09(2)(c) (c) Provide information requested by the department on the status of the implementation of the program under par. (a).

287.09(3) (3) Powers. A responsible unit may do any of the following:

287.09(3)(a) (a) Designate one or more other persons to implement specific components of the program under sub. (2) (a), if the designated person consents to the designation.

287.09(3)(b) (b) Adopt an ordinance to enforce the program established under sub. (2) (a). The ordinance may include a schedule of forfeitures to be imposed for violations of that ordinance. The ordinance may authorize the responsible unit or person designated under par. (a) to refuse to accept solid waste at the recycling facility or site if the solid waste is a container for an industrial pesticide, as defined in s. 94.681 (1) (b), or a nonhousehold pesticide, as defined in s. 94.681 (1) (c), is contaminated or is otherwise in a condition that makes recycling infeasible. The ordinance may require a person to use a facility for the recycling of solid waste or for the recovery of resources from solid waste, as defined in s. 287.13 (1) (d), only as provided under s. 287.13.

287.09 History History: 1989 a. 335, 359; 1993 a. 116, 406; 1995 a. 201; 1995 a. 227 s. 891; Stats. 1995 s. 287.09; 1997 a. 27; 1999 a. 150 s. 672; 2009 a. 50.

287.09 Annotation Section 59.07 (135) (L) [now s. 59.70 (2) (L)] authorizes counties that are "responsible units of government" under s. 159.01 [now s. 287.01] to levy taxes for capital and operating expenses incurred in the operation of the county's recycling program only upon local governments that are not "responsible units of government." Counties may levy taxes for both operating and capital expenses incurred in connection with any other form of solid waste management activity only on local governments participating in that activity. 80 Atty. Gen. 312.



287.093 Lien of recycling fees.

287.093  Lien of recycling fees.

287.093(1) (1) In this section:

287.093(1)(a) (a) "Recycling fee" means any of the following:

287.093(1)(a)1. 1. Any special assessment or special charge levied under any authority by a responsible unit for the purpose of complying with s. 287.09 (2).

287.093(1)(a)2. 2. Any charge made under any authority by any person acting under a contract with a responsible unit to provide a service required under s. 287.09 (2).

287.093(1)(b) (b) "Responsible unit" has the meaning given in s. 287.01 (9).

287.093(1)(c) (c) "Taxation district" has the meaning given in s. 74.01 (6).

287.093(2) (2) Any recycling fee which remains unpaid is a lien on the property against which it is levied or made on behalf of the responsible unit or person charging the recycling fee, from the date of the charge, to the same extent as a lien for a tax levied upon real property. Any unpaid recycling fee shall be certified to the taxation district in which the property is located, placed on the tax roll and collected as delinquent real property taxes are collected.

287.093(3) (3) The treasurer of the taxation district shall disburse to the proper responsible unit or person all collections of unpaid recycling fees which were placed upon the tax roll under sub. (2).

287.093(4) (4) Subsections (1) to (3) do not authorize a responsible unit to impose a restriction, tax or fee on packaging for a purpose relating to the disposal of the packaging.

287.093 History History: 1989 a. 335; 1991 a. 39; 1995 a. 227; 1999 a. 150 s. 538; Stats. 1999 s. 287.093.



287.095 Responsible unit liability.

287.095  Responsible unit liability.

287.095(1) (1)  Definition. In this section, "responsible unit official" means any officer, official, agent or employee of a responsible unit engaged in the planning, management, operation or approval of a recycling program or recycling site or facility.

287.095(2) (2) Exemption from liability. No responsible unit official is liable for civil damages as a result of good faith actions taken by the responsible unit official within the scope of duties relating to the responsible unit's recycling program or recycling site or facility.

287.095 History History: 1989 a. 335; 1995 a. 227 s. 892; Stats. 1995 s. 287.095.



287.10 Limit on local regulation.

287.10  Limit on local regulation. No responsible unit that accepts funds under s. 287.23 or county or municipality located within such a responsible unit may impose a restriction, except one that is consistent with this chapter or ch. 100, or a tax or fee on the sale or distribution of packaging for a purpose relating to the disposal of the packaging.

287.10 History History: 1989 a. 335; 1995 a. 227 s. 893; Stats. 1995 s. 287.10.



287.11 Effective recycling programs.

287.11  Effective recycling programs.

287.11(1) (1)  Department review. Upon request of a responsible unit, the department shall review documentation of the responsible unit's solid waste management program created under s. 287.09 (2) (a) and determine whether the program is an effective recycling program. The department shall complete its review and make a determination within 90 days after receiving the documentation.

287.11(2) (2) Effective program criteria for responsible units. A responsible unit's solid waste management program is an effective recycling program if it includes all of the following:

287.11(2)(a) (a) A public education component to inform residents of the region of the reasons to recycle, local opportunities to recycle and the prohibitions in s. 287.07 (3) and (4).

287.11(2)(b) (b) A requirement that the occupants of single-family residences, buildings containing 2 or more dwelling units and commercial, retail, industrial and governmental facilities in the region separate the materials identified in s. 287.07 (3) and (4) from postconsumer waste generated in the region.

287.11(2)(c) (c) A requirement that owners of buildings containing 5 or more dwelling units in the region do all of the following:

287.11(2)(c)1. 1. Provide adequate, separate containers for the program established under par. (b).

287.11(2)(c)2. 2. Notify tenants at the time of renting or leasing the dwelling and semiannually thereafter of the programs under this paragraph and par. (b).

287.11(2)(c)3. 3. Provide for the collection of recyclable materials separated from solid waste by the tenants and the delivery of the recyclable materials to a recycling facility.

287.11(2)(d) (d) A requirement that owners of commercial, retail, industrial and governmental facilities in the region do all of the following:

287.11(2)(d)1. 1. Provide adequate, separate containers for the program established under par. (b).

287.11(2)(d)2. 2. Regularly notify all users and occupants of the facilities of the programs under this paragraph and par. (b).

287.11(2)(d)3. 3. Provide for the collection of recyclable materials separated from solid waste by the users and occupants and the delivery of the recyclable materials to a recycling facility.

287.11(2)(e) (e) A system for collecting from single-family residences in the region any materials separated pursuant to par. (b).

287.11(2)(em) (em) A system for the processing and marketing of recyclable materials collected by the responsible unit or by municipalities located in the responsible unit.

287.11(2)(er) (er) A prohibition on disposing of in a solid waste disposal facility or burning in a solid waste treatment facility any material identified under s. 287.07 (3) and (4) that is separated for recycling as part of the program.

287.11(2)(ew) (ew) Provisions for the management of postconsumer waste that is not separated for recycling or recovery under par. (b) consistent with the highest feasible priority under s. 287.05 (12).

287.11(2)(f) (f) Other provisions established by the department by rule.

287.11(2)(g) (g) Adequate enforcement of the programs established under pars. (b) to (f).

287.11(2)(h) (h) The equipment or means necessary to implement pars. (a), (b), (e), (em) and (g), including contracts for service, staff, supplies and equipment from vendors.

287.11(2)(i) (i) A reasonable effort, through the implementation of pars. (a) to (h), as applicable, to reduce to the maximum extent feasible the amount, by weight, of each material specified in s. 287.07 (3) and (4) that is generated as solid waste within the region and disposed of in a solid waste disposal facility or converted into fuel or burned without energy recovery in a solid waste treatment facility.

287.11(2m) (2m) Variance.

287.11(2m)(a)(a) In this subsection:

287.11(2m)(a)1. 1. "Cost of disposing of processed material" means the gross cost of transferring processed material to a solid waste disposal facility and disposing of the processed material in the facility, including any disposal costs not paid through fees charged by the facility.

287.11(2m)(a)2. 2. "Cost of selling processed material" means the net cost, including any storage costs, of selling processed material to a broker, dealer or manufacturing facility, plus any cost of transporting the processed material from the waste processing facility to the destination specified by the broker, dealer or manufacturing facility, less the portion of any state financial assistance received under s. 287.23 or 287.25 attributable to the processed material.

287.11(2m)(a)3. 3. "Processed material" means a component of solid waste that has been collected, transported to a waste processing facility and prepared for sale to a broker, dealer or manufacturer.

287.11(2m)(b) (b) The department shall, at the request of a responsible unit that has been determined to have an effective recycling program under this section, grant a variance to the applicable requirements in sub. (2) (b) and (er) for up to one year for a material identified in s. 287.07 (3) or (4) that is generated in the responsible unit's region if the department determines that the cost of selling processed material exceeds any of the following:

287.11(2m)(b)1. 1. Forty dollars per ton of processed material, as annually adjusted by the department to reflect changes in price levels due to inflation since 1989.

287.11(2m)(b)2. 2. The cost of disposing of processed material.

287.11(2m)(c) (c) The department may on its own initiative grant, to one or more responsible units that have been determined to have effective recycling programs under this section, a variance to the applicable requirements in sub. (2) (b) and (er) for up to one year for a material identified in s. 287.07 (3) or (4) that is generated in the responsible units' regions if the department determines that the cost of selling processed material exceeds the amount under par. (b) 1. or 2.

287.11(2p) (2p) Materials excepted from prohibitions on land disposal and incineration.

287.11(2p)(a)(a) The requirements of sub. (2) (b) and (er) do not apply to a material that is subject to an exception under s. 287.07 (7) (b), (bg) or (c) or a waiver or conditional waiver under s. 287.07 (7) (h).

287.11(2p)(b) (b) The requirements of sub. (2) (er) do not apply to a material that is subject to an exception under s. 287.07 (7) (f) or a waiver or conditional waiver under s. 287.07 (7) (g).

287.11(2p)(c) (c) The department may grant a responsible unit an exception to an applicable requirement in sub. (2) (b) or (er) for up to one year for a material that is subject to an exception under s. 287.07 (7) (d).

287.11(2p)(d) (d) A responsible unit may not prohibit the beneficial reuse of a material within a solid waste disposal facility if the beneficial reuse of the material is approved in the solid waste disposal facility's plan of operation under s. 289.30.

287.11(2p)(e) (e) A responsible unit may not prohibit the disposal in a solid waste disposal facility or the burning in a solid waste treatment facility of any material for which the department has granted a waiver or conditional waiver under s. 287.07 (7) (g).

287.11(2s) (2s) Notification.

287.11(2s)(a)(a) The department shall notify the department of agriculture, trade and consumer protection whenever variances granted under sub. (2m) (b) for a plastic container, foam polystyrene packaging or any type of packaging that contains carbonated or malt beverages are in effect for responsible units representing 25% or more of the state's population.

287.11(2s)(b) (b) The department shall notify the department of agriculture, trade and consumer protection if, within 2 years after providing notification under par. (a) for a packaging material, the condition under par. (a) no longer exists for that packaging material.

287.11(3) (3) List. The department shall prepare and periodically update a list of responsible units that have an effective recycling program.

287.11 History History: 1989 a. 335, 359; 1993 a. 245, 345; 1995 a. 142; 1995 a. 227 s. 894; Stats. 1995 s. 287.11; 1997 a. 27, 60; 1999 a. 9; 2001 a. 16; 2003 a. 321; 2011 a. 32.



287.13 Municipal waste flow control; required use of recycling or resource recovery facility.

287.13  Municipal waste flow control; required use of recycling or resource recovery facility.

287.13(1) (1)  Definitions. In this section:

287.13(1)(b) (b) "Collection" means the aggregating of solid waste from its primary source and includes all activities up to such time as the waste is delivered to a facility for transfer, processing or disposal.

287.13(1)(d) (d) "Facilities for the recycling of solid waste or for the recovery of resources from solid waste" means facilities the primary use of which is to convert or recycle solid waste into usable materials, products or energy or to incinerate solid waste for energy recovery.

287.13(1)(e) (e) "Municipality" means a county, a city, a village or a town if the town has a population of 10,000 or more. Notwithstanding the fact that the population of a town is less than 10,000, if the town enters into an agreement with a city or village concerning the establishment of a facility for the recycling of solid waste or for the recovery of resources from solid waste and concerning the required use of that facility, the town shall be considered a municipality except the town may not be the municipality responsible for a facility.

287.13(1)(f) (f) "Local unit of government" includes a county, city, village, town, school district, county utility district, sanitary district or metropolitan sewerage district.

287.13(1)(g) (g) "Person" includes individuals, partnerships, associations, limited liability companies, corporations and local units of government.

287.13(1)(h) (h) "Recycling" means the transfer, transporting, processing, marketing and conversion of solid wastes into usable materials or products and includes the stockpiling and disposal of nonusable portions of solid wastes, but does not include the collection of solid wastes.

287.13(1)(i) (i) "Sewage or industrial waste sludge" means the residue material resulting from the treatment of sewage or industrial waste water.

287.13(2) (2) Required use; implementation procedure. A municipality may require any local unit of government, occupant of a single-family or multifamily residence, retail business, commercial business or industry to use a facility for the recycling of solid waste or for the recovery of resources from solid waste generated within the limits of the municipality which is not exempt under sub. (5) if:

287.13(2)(a) (a) The municipality adopts an initial intent resolution.

287.13(2)(b) (b) The municipality prepares or arranges for the preparation of a comprehensive facility project description report and submits this report to the department.

287.13(2)(c) (c) The municipality determines that required usage of the facility is in the best public interest.

287.13(2)(d) (d) The facility is constructed, operated, maintained, expanded, modified and closed in compliance with this chapter and chs. 281, 285 and 289 to 299 and all necessary permits, licenses and approvals required by the department are obtained.

287.13(2)(e) (e) The municipality adopts a valid solid waste flow control ordinance and issues a required use order.

287.13(3) (3) Required use; joint implementation procedure. Two or more municipalities may enter into an agreement concerning the establishment of a facility for the recycling of solid waste or for the recovery of resources from solid waste and concerning the required use of that facility. The municipalities which enter into this type of agreement may require any local unit of government, occupant of a single-family or multifamily residence, retail business, commercial business or industry to use a facility for the recycling of solid waste or for the recovery of resources from solid waste generated within the limits of those municipalities which is not exempt under sub. (5) if:

287.13(3)(a) (a) Each of the municipalities adopts an initial intent resolution.

287.13(3)(b) (b) The municipality which is responsible for the facility prepares or arranges for the preparation of a comprehensive facility project description report and submits this report to the department.

287.13(3)(c) (c) Each of the municipalities determines that the required use is in the best public interest.

287.13(3)(d) (d) The facility is constructed, operated, maintained, expanded, modified and closed in compliance with this chapter and chs. 281, 285 and 289 to 299 and all necessary permits, licenses and approvals required by the department are obtained.

287.13(3)(e) (e) Each of the municipalities adopts a valid solid waste flow control ordinance and issues a required use order.

287.13(4) (4) Required use; conflicts between municipalities.

287.13(4)(a)(a) Conflicts in nonpopulous counties. If one municipality has a valid initial intent resolution, no other municipality may adopt an initial intent resolution or municipal waste flow control ordinance which covers the same type of solid waste generated in the same recycling or resource recovery area unless the first municipality revises its initial intent resolution or adopts a municipal waste flow control ordinance so that there is no conflict. This paragraph is not applicable to a county with a population of 500,000 or more or to any municipality in this type of county.

287.13(4)(b) (b) Conflicts in a populous county.

287.13(4)(b)1.1. If a city, a village or a town which is a municipality in a county with a population of 500,000 or more has a valid initial intent resolution, the county may not adopt an initial intent resolution or municipal waste flow control ordinance which covers the same type of solid waste generated in the same recycling or resource recovery area unless the city, a village or a town which is a municipality revises its initial intent resolution or adopts a municipal waste flow control ordinance so that there is no conflict.

287.13(4)(b)2. 2. An initial intent resolution for a county with a population of 500,000 or more is not valid for a city, a village or a town which is a municipality in that county if the city, a village or a town which is a municipality adopts a resolution of refusal to participate in a county waste flow control program within 6 weeks after the county initial intent resolution is adopted and if the city, a village or a town which is a municipality adopts an initial intent resolution of its own within 3 months after the county initial intent resolution is adopted.

287.13(5) (5) Exemption for certain solid wastes. A municipality may not require the use of a facility for:

287.13(5)(a) (a) Solid waste produced by a retail business, commercial business or industry which is privately processed and reused.

287.13(5)(b) (b) Solid waste consisting of scrap, new material or used material which is separated from other waste for sale, reuse or recycling.

287.13(5)(c) (c) Solid waste from a single-family dwelling which is disposed of on or held for disposal on land surrounding the dwelling by a person who owns or leases and occupies the dwelling and owns or leases the surrounding land.

287.13(5)(d) (d) Solid waste which is sewage or industrial waste sludge.

287.13(5)(e) (e) Solid waste produced by a commercial business or industry which is disposed of or held for disposal in an approved facility, as defined under s. 289.01 (3), or a mining waste site, as defined in s. 295.41 (31), covered by a mining permit under s. 295.58, owned or leased by the generator or on which the generator holds an easement and designed and constructed for the purpose of accepting that type of solid waste.

287.13(5)(f) (f) Solid waste received and processed by a recycling or resource recovery facility which exists on January 1, 1984, or for which a feasibility report, a permit application or other application is submitted to the department on or before January 1, 1984.

287.13(5)(g) (g) Solid waste generated within a town if the town voluntarily has entered into an agreement or contract with a city or village for the recycling or the recovery of resources from these wastes and if the city or village has adopted a waste flow control ordinance or if the facility operated by the city or village may receive waste under par. (f).

287.13(5)(h) (h) Solid waste which is a type of waste which the municipality determines is unsuitable for recycling or resource recovery at the facility.

287.13(5)(i) (i) Solid waste that consists of eligible electronic devices, as defined in s. 287.17 (1) (gs), used by households or schools.

287.13(6) (6) Initial intent resolution. A municipality may adopt an initial intent resolution at any time except as provided under sub. (4) and except that a municipality may not adopt more than one initial intent resolution covering a specific recycling or resource recovery service area within a 10-year period. An initial intent resolution remains valid only if a comprehensive facility project description report is submitted within 2 years after that resolution is adopted and if a municipal waste flow control ordinance is adopted within 5 years after that resolution is adopted. An initial intent resolution shall include:

287.13(6)(a) (a) A statement of the municipality's intention to establish or utilize or to contract for the establishment or utilization of a facility for the recycling of solid waste or for the recovery of resources from solid waste or, if the municipality enters into an agreement under sub. (3) but is not the responsible municipality, a statement of the municipality's intention to participate in that project.

287.13(6)(b) (b) A statement of the municipality's intention to adopt a solid waste flow control ordinance.

287.13(6)(c) (c) A description of the types of solid waste which may be subject to the ordinance.

287.13(6)(d) (d) A description of the anticipated recycling or resource recovery area which may be subject to the ordinance.

287.13(7) (7) Comprehensive facility project description report. After an initial intent resolution is adopted and prior to the adoption of a waste flow control ordinance, the responsible municipality is required to prepare or arrange for the preparation of a comprehensive facility project description report and submit it to the department for review in order to assess the environmental regulatory permits, licenses and approvals required for the facility and to determine the acceptability of the proposed effective period. At a minimum, this report shall include:

287.13(7)(a) (a) A detailed description of the proposed facility for the recycling of solid waste or for the recovery of resources from solid waste, including details on facility size and location, preliminary engineering design plans, a study of the required waste quantities and waste composition and a detailed report of the facility anticipated capital and operating costs.

287.13(7)(b) (b) A detailed description of methods for transporting solid wastes to the facility including transportation routes, transfer facilities and estimates on proposed collection, storage, transportation and residual disposal costs.

287.13(7)(c) (c) An identification of energy or material markets; a project timetable and implementation schedule; an identification of parties responsible for facility procurement; and a summary of the tipping fee, schedule of rates and other charges required for facility implementation.

287.13(7)(d) (d) An identification of the quantity, composition and types of solid waste to be processed at the proposed facility for the recycling of solid waste or for the recovery of resources from solid waste, an identification of the quantity, composition and types of solid waste in the municipality which are not to be processed at that facility, plans for the treatment or disposal of this residual solid waste and a summary of the economic and environmental impacts of the reduction in volume or the change in characteristics of the residual solid waste on existing solid waste treatment and disposal facilities serving the recycling or resource recovery area.

287.13(7)(e) (e) The proposed effective period for any municipal waste flow control ordinance adopted for the facility. The department shall determine if the proposed effective period is acceptable based upon all of the following:

287.13(7)(e)1. 1. The expected life of the facility.

287.13(7)(e)2. 2. The length of time required to finance the capital cost of the facility.

287.13(7)(e)3. 3. The potential for the development of improved or alternate methods or technology for the recycling or the recovery of resources from the types of solid waste to be processed at the facility.

287.13(7m) (7m) Amendment of resolution or report. A municipality may amend an initial intent resolution adopted under sub. (6) or a comprehensive facility project description report prepared under sub. (7) before the adoption of the municipal waste flow control ordinance. If the amendment is adopted after the public hearing under sub. (9), the municipality shall publish a notice of the amendment and the opportunity for a hearing, and shall conduct a public hearing if requested by 6 or more residents of the municipality. After the public hearing, or after the deadline for requesting a hearing if none is requested, the municipality shall issue a modified determination concerning best public interest under sub. (8) and any person adversely affected by the municipality's modified determination concerning best public interest may appeal the determination under ch. 68.

287.13(8) (8) Best public interest; criteria. A municipality may determine that a required usage is in the best public interest if it finds the:

287.13(8)(a) (a) Required use will result in reuse or recovery of material from solid waste.

287.13(8)(b) (b) Required use will lessen the demand for solid waste disposal facilities.

287.13(8)(c) (c) Required use will conserve natural resources or energy.

287.13(8)(d) (d) Required use is necessary to obtain the type and quantity of solid waste necessary for operational volumes needed to make the facility economically feasible.

287.13(8)(e) (e) Alternatives to required use which may be used to obtain the necessary type and quantity of solid waste have been compiled, analyzed and considered.

287.13(8)(f) (f) Required use is consistent with planning efforts of the municipality.

287.13(8)(h) (h) Operation of the facility is technically feasible and will not result in significant adverse environmental impacts based upon a comprehensive facility project description report prepared under sub. (7).

287.13(8)(i) (i) Required use and operation of the facility will be responsive to the extent feasible with legitimate public concerns expressed at the public hearing under sub. (9).

287.13(8)(j) (j) Construction, operation, maintenance, expansion, modification and closure of the facility will comply with chs. 281, 285 and 289 to 299 and all permits, licenses and approvals required by the department will be obtained.

287.13(8)(k) (k) Proposed effective period is reasonable based upon the factors specified under sub. (7) (e) 1. to 3.

287.13(9) (9) Best public interest; hearing; appeals.

287.13(9)(a)(a) A municipality shall conduct a public hearing and permit public participation at that hearing prior to issuing any determination concerning best public interest under sub. (8).

287.13(9)(b) (b) Any person adversely affected by the municipality's determination concerning best public interest under sub. (8) may appeal the determination under ch. 68.

287.13(10) (10) Municipal waste flow control ordinance. Except as provided under sub. (4), a municipality may adopt a municipal waste flow control ordinance if the municipality adopted an appropriate initial intent resolution under sub. (6), if the municipality or, if the municipality enters into an agreement under sub. (3), the responsible municipality submitted the necessary comprehensive facility project description report required under sub. (7), if the municipality issued a determination of best public interest utilizing criteria under sub. (8) after conducting the hearing required under sub. (9) and if the facility complies with this chapter and chs. 281, 285 and 289 to 299 and all permits, licenses and approvals required by the department are obtained. The municipal waste flow control ordinance shall include:

287.13(10)(a) (a) A description of the applicable facility for the recycling of solid waste or for the recovery of resources from solid waste.

287.13(10)(b) (b) A description of the recycling or resource recovery area subject to the ordinance and for which a required use order may be issued.

287.13(10)(c) (c) A description of the types and quantities of solid waste which are subject to the ordinance and for which a required use order may be issued.

287.13(10)(d) (d) A description of the persons who are subject to the ordinance and who may be required to use the facility under a required use order.

287.13(10)(e) (e) A description of the minimums and maximums for the tipping fee, schedule of rates and other charges which may be imposed for use of the facility without amendment or revision of the ordinance.

287.13(10)(f) (f) The effective period of the municipal waste flow control ordinance. The effective period and any revision of the effective period is required to be approved by the department based upon factors specified under sub. (7) (e) 1. to 3. A municipal waste flow control ordinance is not valid after the expiration of its effective period.

287.13(10)(g) (g) A description of the methods proposed to be used to meet the recycling requirements of sub. (17).

287.13(11) (11) Required use order. A municipality may issue a required use order following the procedures required under sub. (12) if it adopted a municipal waste flow control ordinance and if the order is consistent with that ordinance. A required use order shall include:

287.13(11)(a) (a) A description of the specific recycling or resource recovery area subject to the order.

287.13(11)(b) (b) Specification of the types and quantities of solid waste subject to the order.

287.13(11)(c) (c) A summary of the plans for the use of the solid waste.

287.13(11)(d) (d) A description of the point or points where the solid waste is to be delivered or where the solid waste will be collected under the order.

287.13(11)(e) (e) A summary of the tipping fee, rates and other charges which will be imposed for use of the facility under the order.

287.13(12) (12) Negotiation. A municipality shall proceed as follows in issuing a required use order which requires use of a facility for the recycling of solid waste or for the recovery of resources from solid waste:

287.13(12)(a) (a) The municipality shall notify those persons who are subject to the required use order at least 90 days prior to the effective date of that order. The municipality shall notify in writing all licensed collectors operating in the recycling or resource recovery area at least 90 days prior to the effective date of that order. The municipality shall notify other local units of government in the recycling or resource recovery area by providing a written notice to the clerk of those units of government. The municipality shall notify in writing the owner or operator of all solid waste disposal and treatment facilities located in or serving generators located in the recycling or resource recovery area at least 90 days prior to the effective date of that order. In addition, the municipality shall publish a class 3 notice, under ch. 985, in a newspaper having general circulation in the area. Each notification shall include information specified under sub. (11) (a) to (e).

287.13(12)(b) (b) If a municipality fails to notify a person required to be notified under par. (a), the required use order is not effective and may not be enforced with respect to that person. If a municipality fails to notify the owner or operator of a solid waste disposal or treatment facility as required under par. (a), the required use order is not effective and may not be enforced with respect to that owner or operator or to a person furnishing solid waste to the owner or operator.

287.13(12)(c) (c) During the 90-day period following the notification, the municipality shall negotiate with any or all of the persons subject to or affected by the required use order and attempt to develop a contractual agreement on the terms of required usage of the facility.

287.13(12)(d) (d) In negotiating under this subsection, the municipality shall consider penalty fees, charges imposed and other financial consequences which will result from the termination of existing service contracts if a required use order takes effect and is enforced.

287.13(12)(e) (e) If a contract is not entered into on or before the end of the 90-day period, or if, in the case of a person other than a local unit of government, the person does not make adequate arrangements for the processing for reuse of the waste generated by it, the municipality shall hold a public hearing on the matter and take testimony for and against the required use of the facility.

287.13(12)(f) (f) If a contract is not entered into within 30 days after the public hearing, or if, in the case of a person other than a local unit of government, the person does not make adequate arrangements for the processing for reuse of the waste generated by it, the municipality may issue a special enforcement order requiring any person given notice to use the facility, starting on a specified date at least 30 days after the special enforcement order is issued.

287.13(12)(g) (g) The municipality shall provide procedures so that any person adversely affected by the issuance of a special enforcement order may appeal that decision under ch. 68.

287.13(13) (13) Termination of required use.

287.13(13)(a)(a) A municipality may not terminate, suspend or curtail services provided to any person required to use a facility under this section without that person's consent.

287.13(13)(b) (b) The obligations of a person under a required use order issued under this section may not be terminated or affected unless the municipality consents to the termination or revision.

287.13(13)(c) (c) A municipality shall consent to the termination or revision of a required use order if the person subject to the order establishes that solid waste generated by that person will be recycled or treated for the recovery of resources and that:

287.13(13)(c)1. 1. The proposed recycling or recovery of resources is economically efficient;

287.13(13)(c)2. 2. The proposed recycling or recovery of resources would not reduce the type or quantity of solid waste available to the facility for which the required use order was issued to such an extent that the facility could not maintain minimum operational volumes necessary to fulfill existing contractual obligations for products or energy or necessary to make the facility economically feasible; and

287.13(13)(c)3. 3. The proposed recycling or recovery of resources results in a higher or better use of solid waste resources. A higher or better use of solid waste resources results if:

287.13(13)(c)3.a. a. Recyclable or reusable materials are derived from the solid waste resources; or

287.13(13)(c)3.b. b. Energy is derived from the solid waste resources.

287.13(15) (15) Fee and rate review. The tipping fee, rates and other charges and any revision in the tipping fee, rates and other charges established by a municipality for use of a facility for the recycling of solid waste or for the recovery of resources from solid waste which is required under this section are subject to review under ch. 68.

287.13(16) (16) Permits, license and approvals; report review and fees; proof of financial responsibility.

287.13(16)(a)(a) A municipality may not construct, operate, maintain, expand, modify or close any facility for the recycling of solid waste or for the recovery of resources from solid waste in violation of chs. 281, 285 and 289 to 299 or without any license, permit or approval required by the department.

287.13(16)(b) (b) The department shall review each comprehensive facility project description report submitted under sub. (7) and may require a municipality to pay a fee to cover costs incurred by the department associated with this review.

287.13(16)(c) (c) The department may require a municipality to maintain proof of financial responsibility to ensure the availability of funds necessary for closure costs associated with the closing of a facility for the recycling of solid waste or for the recovery of resources from solid waste, and to remedy, abate or prevent hazards to public health or the environment.

287.13(17) (17) Incineration; recycling requirements.

287.13(17)(a)(a) In this subsection, "incinerator" means a device which maintains a controlled process by which solid waste is thermally altered into gases and residue containing little or no combustible material.

287.13(17)(b) (b) A municipality which adopts a waste flow control ordinance may not operate an incinerator as one of the means of recycling solid waste unless the department certifies that the requirements of par. (bg) are met.

287.13(17)(bg) (bg) Solid waste of each type to be incinerated, as determined in the air permit under s. 285.60, shall be recycled by means other than incineration to the extent of economic feasibility.

287.13(17)(e) (e) This subsection applies to incinerators in operation on and after July 1, 1989.

287.13 History History: 1983 a. 27, 192, 425; Stats. 1983 s. 144.794; 1985 a. 120; 1987 a. 27; 1989 a. 31; 1989 a. 56 ss. 177, 259; 1989 a. 335 ss. 57 to 57j, 59, 61 to 63; Stats. 1989 s. 159.13; 1991 a. 39; 1993 a. 112; 1995 a. 227 s. 896; Stats. 1995 s. 287.13; 2009 a. 50; 2013 a. 1.



287.15 Waste oil collection and recycling.

287.15  Waste oil collection and recycling.

287.15(1) (1)  Definitions. As used in this section, unless the content requires otherwise:

287.15(1)(a) (a) "Automotive engine oil" means any oil to be used in the engine or crankcase of a motor vehicle.

287.15(1)(b) (b) "Consumer" means a person who, for personal or family purposes, purchases or uses automotive engine oil or generates, collects, stores or transports engine waste oil in quantities of less than 200 gallons per year.

287.15(1)(c) (c) "Engine waste oil" means automotive engine oil after it is used and removed from the engine or crankcase of a motor vehicle but before that oil is recycled.

287.15(1)(d) (d) "Fuel oil" means any oil to be burned to produce heat.

287.15(1)(e) (e) "Motor vehicle" means any vehicle propelled by an internal combustion engine and includes any automobile, truck, bus, motorcycle, snowmobile or vehicle which travels on or off roads or highways.

287.15(1)(f) (f) "Reclaimed oil" means engine waste oil which is processed by settling, dehydration, filtration or mixing, or combinations of those procedures, which removes some of the harmful physical and chemical characteristics which are acquired through use.

287.15(1)(g) (g) "Recycled oil" means re-refined oil or reclaimed oil.

287.15(1)(h) (h) "Re-refined oil" means engine waste oil which is processed by high temperature distillation and chemical treatment or any other process which removes all harmful physical and chemical characteristics acquired through use.

287.15(1)(i) (i) "Retail sales establishment" means a person who is engaged in the business of selling automotive engine oil to consumers.

287.15(1)(j) (j) "Service establishment" means a person who is engaged in the business of servicing and removing automotive engine oil from motor vehicles for consumers.

287.15(1)(k) (k) "Waste oil" means any oil after use or which is contaminated through storage or handling before that oil is recycled.

287.15(2) (2) Waste oil collection.

287.15(2)(a)(a) Retail sales establishment. A retail sales establishment:

287.15(2)(a)1. 1. Shall maintain an engine waste oil collection facility for the temporary storage of engine waste oil returned by consumers and post at least one sign at the location of sale which contains wording similar to: "Engine waste oil collection facility. Please return your waste oil here."; or

287.15(2)(a)2. 2. Shall post at least one sign at the location of sale which contains wording similar to: "Engine waste oil can be recycled. Please return your waste oil to a waste oil storage facility. The nearest waste oil storage facility is located .... and is open ....". The sign shall describe the location and the days and hours of operation.

287.15(2)(b) (b) Approved waste oil collection facilities. The department shall establish by rule standards for the approval of certain types of facilities to be used for engine waste oil collection.

287.15(2)(c) (c) Exemption. An engine waste oil collection facility maintained by a retail sales establishment which is of a type approved by the department is exempt from the rules promulgated under s. 289.05 (1) and need not be licensed as a solid waste disposal facility under subch. III of ch. 289.

287.15(2)(d) (d) Compliance with solid and hazardous waste regulations. Except as provided under par. (c), no person may maintain or operate an engine waste oil collection facility unless the person complies with the requirements of chs. 289 and 291 and rules promulgated under those chapters with respect to that facility.

287.15(3) (3) Waste oil storage facilities.

287.15(3)(a)(a) Required storage facilities.

287.15(3)(a)1.1. As used in this paragraph, "adequate engine waste oil storage facilities" means at least the minimum number of separate engine waste oil storage facilities each with a capacity of at least 250 gallons, approved by the department and accessible to the public. The department shall establish standards for the approval of certain types of facilities to be used for engine waste oil storage. These standards may allow the same facility to serve as an engine waste oil collection facility and an engine waste oil storage facility.

287.15(3)(a)2. 2. The minimum number of engine waste oil facilities for a city, village or town located in a county with a population of 50,000 or more is:

287.15(3)(a)2.a. a. Zero if the population is less than 3,500.

287.15(3)(a)2.b. b. One if the population is at least 3,500 but less than 25,000.

287.15(3)(a)2.c. c. Two if the population is at least 25,000 but less than 100,000.

287.15(3)(a)2.d. d. Three if the population is at least 100,000, plus one for each additional 100,000 of population.

287.15(3)(a)3. 3. The minimum number of engine waste oil storage facilities for a county with a population under 50,000 is one.

287.15(3)(a)4. 4. A city, village or town located in a county with a population of 50,000 or more shall provide for adequate engine waste oil storage facilities if these facilities do not exist.

287.15(3)(a)5. 5. A county with a population of less than 50,000 shall provide for an adequate engine waste oil storage facility if a facility does not exist.

287.15(3)(b) (b) Exemption. If a municipality submits and obtains approval from the department for an informal plan of operation for an engine waste oil storage facility and constructs, maintains or provides for an engine waste oil storage facility of a type approved by the department, that facility is exempt from the rules promulgated under s. 289.05 (1) and need not be licensed as a solid waste disposal facility under subch. III of ch. 289. The informal plan of operation shall contain the information and be in a form approved by the department but is not required to be prepared by a registered professional engineer.

287.15(3)(c) (c) Compliance with solid and hazardous waste regulations. Except as provided under par. (b), no person may maintain or operate a facility for the storage of engine waste oil unless the person obtains a license and complies with the requirements of chs. 289 and 291 and rules promulgated under those chapters with respect to that facility.

287.15(4) (4) Waste oil transportation.

287.15(4)(a)(a) Exemptions.

287.15(4)(a)1.1. The department shall exempt a consumer from the licensing and other requirements of s. 291.23 and rules promulgated under s. 291.05 (5) for the transportation of engine waste oil.

287.15(4)(a)2. 2. The department may exempt a retail sales establishment or a service establishment from the licensing and other requirements of s. 291.23 and rules promulgated under s. 291.05 (5) for the transportation of engine waste oil.

287.15(4)(b) (b) Compliance with solid and hazardous waste regulations. Except as provided under par. (a), no person may transport engine waste oil unless the person obtains a license and complies with the requirements of chs. 289 and 291 and rules promulgated under those chapters with respect to the transportation of the engine waste oil.

287.15(4)(c) (c) Collection and transportation service. A person who collects and transports waste oil for sale or transfer to waste oil recyclers or for other approved methods of disposal shall obtain a license and comply with the requirements of chs. 289 and 291 and rules promulgated under these chapters. When issuing the license under s. 291.23, the department shall require any person who collects and transports waste oil to provide services to any collection or storage facility within his or her geographic area which has accumulated 200 gallons or more of engine waste oil. The department may revoke a license issued under s. 291.23 if a person who collects and transports waste oil fails to provide services to collection or storage facilities within his or her geographic area which have accumulated 200 gallons or more of engine waste oil.

287.15(5) (5) Waste oil recycling. No person may maintain or operate a facility for the recycling of engine waste oil unless the person obtains a license and complies with the requirements of chs. 289 and 291 and rules promulgated under those chapters with respect to that facility.

287.15(6) (6) Sale of recycled oil.

287.15(6)(a)(a) Re-refined oil. No person may sell or possess with the intent to sell any re-refined oil unless the container clearly and prominently states on the front panel "RE-REFINED OIL" and unless the container complies with the labeling standards established by the federal trade commission and the environmental protection agency.

287.15(6)(b) (b) Reclaimed oil. No person may sell or possess with intent to sell any reclaimed oil unless the container clearly and prominently states on the front panel "RECLAIMED OIL" and unless the container complies with the labeling standards established by the federal trade commission and environmental protection agency.

287.15(7) (7) State contracts; use of re-refined oil. All contracting agencies of the state shall be encouraged to purchase re-refined oil to be used as automotive engine oil if re-refined oil is available in sufficient supply of comparable quality, satisfies applicable American petroleum institute standards and is available at prices competitive with new oil.

287.15(8) (8) Promotion of recycled oil. The department, in conjunction with other interested state agencies, shall develop and conduct public information and educational programs regarding the availability of collection facilities, the merits of recycled oil, the need for using recycled oil to maintain oil reserves and the need to minimize the disposal of waste oil in ways harmful to the environment.

287.15 History History: 1979 c. 221; 1981 c. 374 s. 148; 1987 a. 384; 1989 a. 335 s. 51; Stats. 1989 s. 159.15; 1995 a. 227 s. 897; Stats. 1995 s. 287.15.



287.17 Electronic waste recycling.

287.17  Electronic waste recycling.

287.17(1) (1)  Definitions. In this section:

287.17(1)(a) (a) "Camera" means a device that records images and that is designed to be hand-held.

287.17(1)(am) (am) "Cathode-ray tube" means a vacuum tube used to convert an electronic signal into a visual image.

287.17(1)(b) (b) "Collection" means the act of receiving eligible electronic devices from households or schools and delivering, or arranging for the delivery of, the eligible electronic devices to a recycler.

287.17(1)(c) (c) "Collector" means a person who receives eligible electronic devices from households or schools and delivers, or arranges for the delivery of, the eligible electronic devices to a recycler.

287.17(1)(d) (d) "Computer monitor" means an electronic device that is a cathode-ray tube or flat panel display primarily intended to display information from a consumer computer or the Internet.

287.17(1)(e) (e) "Consumer computer" means a high-speed data processing device for performing logical, arithmetic, or storage functions that is marketed by the manufacturer for use by households or schools, except that "consumer computer" does not include an automated typewriter or typesetter, a portable hand-held calculator or device, or other similar device.

287.17(1)(eg) (eg)

287.17(1)(eg)1.1. "Consumer printer" means, except as provided in subd. 2., one of the following that is marketed by the manufacturer for use by households or schools:

287.17(1)(eg)1.a. a. A desktop printer.

287.17(1)(eg)1.b. b. A device that prints and has other functions, such as copying, scanning, or sending facsimiles, and that is designed to be placed on a work surface.

287.17(1)(eg)2. 2. "Consumer printer" does not include a calculator with printing capabilities or a label maker.

287.17(1)(em) (em) "Consumer video display device" means a television or computer monitor with a tube or screen that is at least 7 inches in its longest diagonal measurement and that is marketed by the manufacturer for use by households or schools, except that "consumer video display device" does not include any of the following:

287.17(1)(em)1. 1. A television or computer monitor that is part of a motor vehicle and that is incorporated into the motor vehicle by, or for, a motor vehicle manufacturer or a franchised motor vehicle dealer.

287.17(1)(em)2. 2. A television or computer monitor that is contained within a clothes washer, clothes dryer, refrigerator, freezer, microwave oven, conventional oven or stove, dishwasher, room air conditioner, dehumidifier, or air purifier.

287.17(1)(f) (f) "Covered electronic device" means a consumer video display device, a consumer computer, or a consumer printer.

287.17(1)(g) (g) "Dwelling unit" means a single unit providing complete, independent living facilities for one or more persons, including permanent provisions for living, sleeping, eating, cooking, and sanitation.

287.17(1)(gm) (gm) "Electronic device" means a device that requires electric current or electromagnetic fields to function and that contains a circuit board.

287.17(1)(gs) (gs) "Eligible electronic device" means a device that is one of the following and that is used by a household primarily for personal use or by a school, unless the device is of a kind exempted by a rule promulgated under s. 287.17 (10) (i):

287.17(1)(gs)1. 1. A consumer computer.

287.17(1)(gs)2. 2. A peripheral.

287.17(1)(gs)3. 3. A facsimile machine.

287.17(1)(gs)4. 4. A digital video disc player.

287.17(1)(gs)4m. 4m. A digital video player that does not use a disc and that is not a camera.

287.17(1)(gs)5. 5. A video cassette recorder.

287.17(1)(gs)5m. 5m. A video recorder that does not use a cassette and that is not a camera.

287.17(1)(gs)6. 6. A consumer video display device.

287.17(1)(gs)6m. 6m. A consumer printer.

287.17(1)(gs)7. 7. Another kind of electronic device identified by the department under sub. (10) (i).

287.17(1)(h) (h) "Household" means one or more individuals who occupy one dwelling unit in a detached or multiunit building.

287.17(1)(i) (i) "Manufacturer" means a person who does any of the following:

287.17(1)(i)1. 1. Manufactures covered electronic devices to be sold under the person's own brand.

287.17(1)(i)2. 2. Sells covered electronic devices manufactured by others under the person's own brand.

287.17(1)(i)3. 3. Except as provided in sub. (1m), licenses the person's brand for manufacture and sale of covered electronic devices by others.

287.17(1)(j) (j) "Peripheral" means a keyboard or any other device, other than a consumer printer, that is sold exclusively for external use with a consumer computer and that provides input into or output from a consumer computer.

287.17(1)(jm) (jm) "Program quarter" means a 3-month period ending on March 31, June 30, September 30, or December 31.

287.17(1)(k) (k) "Program year" means the period from July 1 to the following June 30.

287.17(1)(L) (L) "Recycler" means a person who accepts eligible electronic devices from households, schools, or collectors for the purpose of recycling. "Recycler" does not include a manufacturer who accepts products exclusively for refurbishing or repair.

287.17(1)(m) (m) "Recycling" means preparing eligible electronic devices for use in manufacturing processes or for recovery of useable materials and delivering the materials for use. "Recycling" does not include destruction by incineration or other processes or land disposal of recyclable materials and does not include reuse, repair, or any other process through which eligible electronic devices are returned for use by households or schools in their original form.

287.17(1)(mg) (mg) "Registered collector" means a collector who is registered under sub. (7).

287.17(1)(mr) (mr) "Registered recycler" means a recycler who is registered under sub. (8).

287.17(1)(n) (n) "Retailer" means a person who sells a covered electronic device to a household or school in this state, in person or by mail, telephone, or the Internet, for use by the household or school.

287.17(1)(nm) (nm) "Rural county" means a county that is not an urban county.

287.17(1)(np) (np) "School" means a public school, as defined in s. 115.01 (1), a private school participating in the program under s. 118.60, or a private school participating in the program under s. 119.23.

287.17(1)(o) (o) "Sell" means to transfer title or right to use for consideration.

287.17(1)(p) (p) "Television" means an electronic device, with a cathode-ray tube or flat panel display, primarily intended to receive video programming via broadcast, cable, or satellite transmission or to receive video images from surveillance or similar cameras.

287.17(1)(pm) (pm) "Urban county" means Brown County, Calumet County, Chippewa County, Dane County, Dodge County, Douglas County, Dunn County, Eau Claire County, Fond du Lac County, Grant County, Green County, Jefferson County, Kenosha County, LaCrosse County, Lincoln County, Manitowoc County, Marathon County, Marinette County, Milwaukee County, Outagamie County, Ozaukee County, Pierce County, Portage County, Racine County, Rock County, Sauk County, Sheboygan County, St. Croix County, Walworth County, Washington County, Waukesha County, Winnebago County, or Wood County.

287.17(1m) (1m) Transfer of manufacturer responsibilities. If a person who licenses the person's brand for manufacture and sale of covered electronic devices by another enters into a contract with the licensee under which the licensee assumes the responsibilities that arise under sub. (2) (a) from the sale of those covered electronic devices, the licensee, rather than the licensor, is the manufacturer of the covered electronic devices.

287.17(2) (2) Requirements for sale of covered electronic devices.

287.17(2)(a)(a) Manufacturers. Beginning on February 1, 2010, a manufacturer may not sell to a household or school, offer to sell to a household or school, or deliver to a retailer for subsequent sale to a household or school a new covered electronic device unless all of the following apply:

287.17(2)(a)1. 1. The manufacturer permanently affixes a label to the covered electronic device that is readily visible and that shows the manufacturer's brand.

287.17(2)(a)2. 2. The manufacturer is registered with the department in accordance with sub. (3).

287.17(2)(a)3. 3. The manufacturer pays the fees under sub. (4).

287.17(2)(a)4. 4. The manufacturer recycles or arranges for the recycling, by a registered recycler, of eligible electronic devices used by households or schools in this state.

287.17(2)(a)5. 5. The manufacturer reports as required under sub. (5).

287.17(2)(b) (b) Cooperation. A manufacturer may carry out its responsibilities under par. (a) 4. jointly with other manufacturers and may participate with other manufacturers in creating an entity to collect and recycle eligible electronic devices.

287.17(2)(c) (c) Retailers.

287.17(2)(c)1.1. Beginning on July 1, 2010, a retailer may not sell or offer for sale to a household or school a new covered electronic device unless, before making the first offer for sale, the retailer has determined that the brand of the covered electronic device is listed on the department's Internet site under sub. (10) (a).

287.17(2)(c)2. 2. If a manufacturer's registration is revoked or expired and the retailer took possession of a covered electronic device of the manufacturer before the registration was revoked or expired, the retailer may sell the covered electronic device to a household or school, but only if the sale takes place fewer than 180 days after the revocation or expiration.

287.17(3) (3) Registration of manufacturers.

287.17(3)(a)(a) To comply with sub. (2) (a) 2., a manufacturer shall, no later than February 1, 2010, and annually, no later than September 1 beginning in 2010, submit to the department a registration that includes all of the following:

287.17(3)(a)1. 1. A list of the manufacturer's brands of covered electronic devices offered for sale in this state.

287.17(3)(a)2. 2. The name, address, and contact information of an individual responsible for ensuring compliance with this section.

287.17(3)(a)3. 3. A certification that the manufacturer has complied, and will continue to comply, with the requirements of this section.

287.17(3)(b) (b) Beginning with the registration due by September 1, 2010, a manufacturer shall indicate in its registration under par. (a) which of the following applies:

287.17(3)(b)1. 1. The manufacturer's covered electronic devices comply with the European Union directive on the restriction of the use of hazardous substances in electrical and electronic equipment, 2002/95/EC or a successor directive.

287.17(3)(b)2. 2. The manufacturer's covered electronic devices do not comply with the European Union directive on the restriction of the use of hazardous substances in electrical and electronic equipment, 2002/95/EC or a successor directive.

287.17(3)(c) (c) Notwithstanding the deadline in par. (a), a manufacturer who begins selling covered electronic devices after February 1, 2010, and who has not previously submitted a registration under this subsection shall submit a registration to the department not more than 10 days after the day on which the manufacturer begins selling or offering to sell covered electronic devices.

287.17(3)(d) (d) If a manufacturer changes the brands that it sells or offers to sell, the manufacturer shall update its registration not more than 10 days after making the change.

287.17(3)(e) (e) A complete registration is effective on receipt by the department and is valid until the following September 1 unless revoked before that date.

287.17(3)(f) (f) Within 20 business days after the receipt of a registration under this subsection, the department shall review the registration submitted and notify the manufacturer if the registration is not complete.

287.17(4) (4) Manufacturer recycling targets, fees, and recycling credits.

287.17(4)(a)(a) Payment. To comply with sub. (2) (a) 3., a manufacturer shall pay fees as provided in this subsection with the registration that it submits under sub. (3).

287.17(4)(b) (b) Registration fees.

287.17(4)(b)1.1. If the manufacturer sold at least 250 covered electronic devices in this state during the previous program year, the manufacturer shall pay a registration fee of $5,000, except, as provided under sub. (10) (k).

287.17(4)(b)2. 2. If the manufacturer sold at least 25 but fewer than 250 covered electronic devices in this state during the previous program year, the manufacturer shall pay a registration fee of $1,250.

287.17(4)(b)3. 3. If the manufacturer sold fewer than 25 covered electronic devices in this state during the previous program year, the manufacturer is not required to pay a registration fee.

287.17(4)(bm) (bm) Shortfall fees. In addition to the registration fee, beginning in 2011, a manufacturer shall pay shortfall fees under par. (d) if the amounts calculated under that provision are positive numbers, except that a manufacturer is not required to pay shortfall fees until its covered electronic devices have been sold or offered for sale to households or schools in this state for 3 full program years and except as provided under par. (g).

287.17(4)(d) (d) Annual shortfall fee after 2010. The annual shortfall fee to be paid by a manufacturer in a year after 2010 is calculated as follows:

287.17(4)(d)1. 1. Determine the manufacturer's target recycling weight by multiplying the number of pounds of the manufacturer's covered electronic devices sold to households or schools in this state during the program year that began 36 months before the beginning of the program year in which the calculation is made, as reported under sub. (5) (a), by 0.8.

287.17(4)(d)2. 2. Determine the actual recycling weight by adding the weight of eligible electronic devices recycled by or on behalf of the manufacturer during the previous program year, as determined under par. (f) 1., plus the number of recycling credits that a manufacturer elects to use, as reported to the department under sub. (5) (c) 3.

287.17(4)(d)3. 3. Subtract the actual recycling weight, determined under subd. 2., from the target recycling weight, determined under subd. 1.

287.17(4)(d)4. 4. Multiply the amount determined under subd. 3. by the estimated cost of recycling determined as follows:

287.17(4)(d)4.a. a. Fifty cents per pound for a manufacturer if the weight of eligible electronic devices recycled by or on behalf of the manufacturer, as determined under subd. 2., is less than 50 percent of the target recycling weight, determined under subd. 1.

287.17(4)(d)4.b. b. Forty cents per pound for a manufacturer if the weight of eligible electronic devices recycled by or on behalf of the manufacturer, as determined under subd. 2., is at least 50 percent but not more than 90 percent of the target recycling weight, determined under subd. 1.

287.17(4)(d)4.c. c. Thirty cents per pound for a manufacturer if the weight of eligible electronic devices recycled by or on behalf of the manufacturer, as determined under subd. 2., is more than 90 percent of the target recycling weight, determined under subd. 1.

287.17(4)(dm) (dm) Target recycling weight for 2010. A manufacturer's target recycling weight for the last 2 program quarters of program year 2009-10, is calculated by multiplying the number of pounds of the manufacturer's covered electronic devices sold to households in this state during program year 2007-08, as reported under sub. (5) (a), by 0.8 and multiplying the product by 0.5.

287.17(4)(e) (e) Recycling credits. If, for a program year, the weight of eligible electronic devices recycled by or on behalf of a manufacturer, as determined under par. (f) 1. or 2., exceeds the target recycling weight determined under par. (d) 1. or (dm), the manufacturer has a number of recycling credits equal to the number of excess pounds or 20 percent of the target recycling weight, whichever is less. The manufacturer may use the credits for the purpose of par. (d) 2. for any of the 3 succeeding program years or may sell credits to another manufacturer for use for any of the 3 succeeding program years.

287.17(4)(f) (f) Weight recycled.

287.17(4)(f)1.1. The weight of eligible electronic devices recycled by or on behalf of a manufacturer for a program year is the weight reported under sub. (5) (b) for that program year, except that if the manufacturer reports separately the weight of eligible electronic devices used by households or schools in rural counties and used by households or schools in urban counties for a program year, the weight is determined by adding the weight used by households or schools in urban counties in that program year and 1.25 times the weight used by households or schools in rural counties in that program year.

287.17(4)(f)2. 2. The weight of eligible electronic devices recycled by or on behalf of a manufacturer for the last 2 program quarters of program year 2009-10 is the weight reported under sub. (5) (b) for that period, except that if the manufacturer reports separately the weight of eligible electronic devices used by households or schools in rural counties and used by households or schools in urban counties for that period, the weight is determined by adding the weight used by households or schools in urban counties in that period and 1.25 times the weight used by households or schools in rural counties in that period.

287.17(4)(g) (g) Relief from shortfall fee.

287.17(4)(g)1.1. Instead of paying a shortfall fee under this subsection in a year, a manufacturer may submit, with its registration, a request for relief from the shortfall fee in that year along with information showing that the manufacturer has made good faith progress toward meeting its target recycling weight under par. (d) 1.

287.17(4)(g)2. 2. If the department determines that a manufacturer that makes a request under subd. 1. in a year has made good faith progress toward meeting its target recycling weight, the department shall waive the requirement that the manufacturer pay the shortfall fee in the year. If the department determines that the manufacturer has not made good faith progress toward meeting its target recycling weight, it shall notify the manufacturer and the manufacturer shall pay the shortfall fee within 60 days after receiving the notification.

287.17(5) (5) Manufacturers reporting requirements.

287.17(5)(a)(a) Weight of covered electronic devices sold.

287.17(5)(a)1.1. Except as provided in subd. 3., with each registration that it submits under sub. (3), a manufacturer shall report one of the following to the department:

287.17(5)(a)1.a. a. The total weight of each model of its covered electronic devices sold to households or schools in this state during the program year that began 24 months before the beginning of the program year in which the report is made.

287.17(5)(a)1.b. b. The total weight of all of its covered electronic devices sold to households or schools in this state during the program year that began 24 months before the beginning of the program year in which the report is made.

287.17(5)(a)1.c. c. An estimate, based on national sales data, of the total weight of its covered electronic devices sold to households or schools in this state during the program year that began 24 months before the beginning of the program year in which the report is made.

287.17(5)(a)2. 2. A manufacturer shall include in the report required under subd. 1. a description of how the manufacturer calculated the weight reported under subd. 1.

287.17(5)(a)3. 3. A manufacturer is not required to report under subd. 1. until its covered electronic devices have been sold or offered for sale to households or schools in this state for one full program year.

287.17(5)(a)4. 4. The department may reject a manufacturer's report under subd. 1. if it determines that the report is not complete or not reasonably accurate.

287.17(5)(b) (b) Weight of eligible electronic devices recycled. With the registration that it submits under sub. (3) that is due by September 1, 2010, a manufacturer shall report to the department the total weight of eligible electronic devices used by households or schools in this state that were collected by or delivered to the manufacturer for recycling by the manufacturer or that were collected by or delivered to a registered recycler for recycling on behalf of the manufacturer during the last 2 program quarters of the preceding program year. Beginning in 2011, with the registration that it submits under sub. (3), a manufacturer shall report to the department the total weight of eligible electronic devices used by households or schools in this state that were collected by or delivered to the manufacturer for recycling by the manufacturer or that were collected by or delivered to a registered recycler for recycling on behalf of the manufacturer during the preceding program year. A manufacturer may report separately the weight of eligible electronic devices used by households or schools in rural counties and used by households or schools in urban counties for the purpose of obtaining the weight adjustment under sub. (4) (f) for eligible electronic devices received from households or schools in rural counties.

287.17(5)(c) (c) Recycling credits. With the registration that it submits under sub. (3), beginning in 2011, a manufacturer shall report all of the following to the department:

287.17(5)(c)1. 1. The number of recycling credits that the manufacturer purchased during the preceding program year.

287.17(5)(c)2. 2. The number of recycling credits that the manufacturer sold during the preceding program year.

287.17(5)(c)3. 3. The number of recycling credits that the manufacturer elects to use in the calculation of its shortfall fees under sub. (4) (d) 2.

287.17(5)(c)4. 4. The number of recycling credits available to the manufacturer after calculating its shortfall fees under sub. (4) (d) 2.

287.17(7) (7) Collectors.

287.17(7)(a)(a) Registration.

287.17(7)(a)1.1. Beginning on January 1, 2010, no person may operate as a collector delivering or arranging for the delivery of eligible electronic devices to a registered recycler for recycling on behalf of a manufacturer who is registered under sub. (3) unless the person is registered under this paragraph. A person shall register by submitting, no later than January 1, 2010, and annually, no later than August 1 beginning in 2010, to the department a registration, using a form prescribed by the department, that includes all of the following:

287.17(7)(a)1.a. a. The name, address, and contact information of a responsible individual.

287.17(7)(a)1.b. b. The street address of all facilities at which the person operates as a collector.

287.17(7)(a)1.c. c. A certification that the person has all governmental licenses or other approvals that are required to operate as a collector and has complied, and will continue to comply, with the requirements of this subsection and with applicable health, environmental, safety, and financial responsibility requirements.

287.17(7)(a)2. 2. A complete registration is effective on receipt by the department and is valid until the following August 1 unless suspended or revoked before that date.

287.17(7)(b) (b) Reports and records. No later than August 1 of each program year, beginning August 1, 2010, a registered collector shall report to the department the total weight of eligible electronic devices collected in this state during the preceding program year and the names of all registered recyclers to whom the collector delivered eligible electronic devices. A registered collector shall maintain records of the sources of eligible electronic devices it collects and of the registered recyclers to whom the collector delivers eligible electronic devices.

287.17(7)(c) (c) Limitation. A registered collector may not use prison labor to collect eligible electronic devices the weight of which was or will be reported under sub. (5) (b).

287.17(8) (8) Recyclers.

287.17(8)(a)(a) Registration.

287.17(8)(a)1.1. Beginning on January 1, 2010, no person may operate as a recycler receiving eligible electronic devices on behalf of a manufacturer who is registered under sub. (3) unless the person is registered under this paragraph. A person shall register by submitting, no later than January 1, 2010, and annually, no later than August 1 beginning in 2010, to the department a registration, using a form prescribed by the department, that includes all of the following:

287.17(8)(a)1.a. a. The name, address, and contact information of a responsible individual.

287.17(8)(a)1.b. b. The street address of all facilities at which the person conducts recycling.

287.17(8)(a)1.c. c. The certification required under par. (d).

287.17(8)(a)1.d. d. Documentation of the liability insurance required under this subsection.

287.17(8)(a)2. 2. A complete registration is effective on receipt by the department and is valid until the following August 1 unless suspended or revoked before that date.

287.17(8)(b) (b) Reports and records.

287.17(8)(b)1.1. No later than August 1 of each program year, beginning with August 1, 2010, a registered recycler shall report to the department the total weight of eligible electronic devices collected in this state that the recycler received for recycling on behalf of a manufacturer registered under sub. (3) during the preceding program year and the name of the manufacturer.

287.17(8)(b)2. 2. No later than February 1 of each program year, beginning in 2011, a registered recycler shall report to the department all of the following:

287.17(8)(b)2.a. a. The total weight of eligible electronic devices collected in this state that the recycler received for recycling on behalf of a manufacturer during the first 6 months of the program year and the name of the manufacturer.

287.17(8)(b)2.b. b. The total weight of eligible electronic devices collected in this state that the recycler received for recycling during the first 6 months of the program year in anticipation of attributing them to a manufacturer for the purposes of the program under this section.

287.17(8)(b)3. 3. A registered recycler shall maintain records of the sources of eligible electronic devices collected in this state that the recycler receives for recycling on behalf of a manufacturer registered under sub. (3).

287.17(8)(c) (c) Operational requirements.

287.17(8)(c)1.1. A registered recycler shall maintain liability insurance coverage in the amount of at least $1,000,000 for environmental releases, accidents, and other emergencies.

287.17(8)(c)2. 2. A registered recycler may not use prison labor to recycle eligible electronic devices the weight of which was or will be reported under sub. (5) (b).

287.17(8)(c)3. 3. A registered recycler shall maintain proof of financial responsibility ensuring the availability of funds in an amount sufficient to cover the reasonable estimated costs of paying another person to close the facilities at which recycling is conducted, including managing any remaining eligible electronic devices or materials derived from eligible electronic devices and performing any necessary environmental cleanup. The registered recycler shall maintain, and provide to the department upon request, an itemized statement of the estimated costs in a form specified by the department and documentation of the source of the estimates. The registered recycler may provide the proof of financial responsibility required under this subdivision using one of the following:

287.17(8)(c)3.a. a. A surety bond.

287.17(8)(c)3.b. b. A deposit of cash, certificates of deposit, or securities issued by the federal government.

287.17(8)(c)3.c. c. An escrow account.

287.17(8)(c)3.d. d. An irrevocable letter of credit.

287.17(8)(c)3.e. e. An irrevocable trust.

287.17(8)(c)4. 4. A registered recycler shall maintain records that can be used to determine, for each program year, the total weight of eligible electronic devices recycled by the recycler on behalf of manufacturers under this section, the weight of materials derived from those eligible electronic devices that the registered recycler sends to another person for use in a manufacturing process or for recovery of useable materials, and the weight of materials derived from those eligible electronic devices that the registered recycler sends to be disposed of in a solid waste disposal facility or burned at a solid waste treatment facility.

287.17(8)(c)5. 5. A registered recycler shall maintain records that do all of the following:

287.17(8)(c)5.a. a. Identify each person who received from the registered recycler materials derived from eligible electronic devices recycled on behalf of manufacturers under this section.

287.17(8)(c)5.b. b. If a person identified under subd. 5. a. does not use the materials in a manufacturing process, identify each person who receives from the person identified under subd. 5. a. materials derived from eligible electronic devices recycled on behalf of manufacturers under this section.

287.17(8)(c)5m. 5m. A registered recycler shall make the information under subds. 4. and 5. for a program year available, upon request, to a manufacturer on behalf of whom the recycler recycled eligible electronic devices under this section in that program year, except that if the recycler maintains a system under which it tracks eligible electronic devices recycled on behalf of one manufacturer, and the disposition of the materials derived from those eligible electronic devices, separately from other eligible electronic devices that it recycles, the recycler is only required to provide to that manufacturer the information under subds. 4. and 5. concerning the eligible electronic devices recycled on behalf of that manufacturer.

287.17(8)(c)6. 6. A registered recycler shall maintain records that show the actions that it takes in a program year to ensure that the persons identified under subd. 5. use the materials derived from eligible electronic devices in a manufacturing process or for recovery of useable materials and shall make that information available upon request to a manufacturer on behalf of whom the recycler recycles eligible electronic devices under this section in that program year.

287.17(8)(c)7. 7. A registered recycler shall prepare and maintain a written contingency plan for responding to releases of hazardous substances that complies with the requirements in s. NR 664.0052, Wis. Adm. Code.

287.17(8)(c)8. 8. A registered recycler shall comply with any other operational requirement in rules promulgated under par. (e).

287.17(8)(d) (d) Certification. As a condition of registration under par. (a), a registered recycler shall submit to the department a certification that states that the registered recycler does all of the following:

287.17(8)(d)1. 1. Complies with par. (c).

287.17(8)(d)2. 2. Complies with federal, state, and local requirements concerning the storage, transportation, processing, and exporting of eligible electronic devices and materials derived from eligible electronic devices, including the requirements in 40 CFR 261.39 (a) (5) and 273.20 and requirements in rules promulgated under s. 291.05.

287.17(8)(d)3. 3. Complies with federal requirements under 29 CFR 1910.120 concerning occupational and environmental health and safety training for employees.

287.17(8)(e) (e) Modifying or adding requirements by rule. The department shall review the requirements under par. (c) 1. to 7. to determine whether it is necessary to modify or add to those requirements so that the requirements applicable to registered recyclers are at least equivalent to nationally recognized standards for recycling eligible electronic devices. If the department determines that it is necessary to modify or add to the requirements under par. (c) 1. to 7., the department shall promulgate rules that modify or add to the requirements so that they are at least equivalent to nationally recognized standards for recycling eligible electronic devices. The department may not promulgate a rule under this paragraph that takes effect before October 1, 2011.

287.17(9) (9) Retailers. Beginning on July 1, 2010, a retailer who sells covered electronic devices for use by households or schools shall provide to purchasers information describing how eligible electronic devices can be collected and recycled and a description of the prohibitions in s. 287.07 (5) (a). A retailer may satisfy this requirement by providing a toll-free number for receiving the information and a description of how to access the department's Internet site under sub. (10) (a). A retailer who sells through a catalog may provide the information in the catalog. A retailer who sells through the Internet may provide the information on its Internet site.

287.17(9m) (9m) Record keeping and inspection. A person subject to sub. (3), (7), (8), or (9) shall maintain records related to the program under this section and reports required under this section for at least 3 years. The department may inspect records of a person subject to sub. (3), (7), (8), or (9) that are related to the program under this section.

287.17(10) (10) Powers and duties of the department.

287.17(10)(a)(a) Internet site; manufacturers. The department shall maintain an Internet site on which the department lists the names of manufacturers who are registered under sub. (3) and the names of the brands listed in the manufacturers' registrations. The department shall update the information on the Internet site promptly upon receipt of a new or revised registration. The department shall include on the Internet site a statement that this section applies only to covered electronic devices sold for household or school use and that the list of manufacturers is not a list of manufacturers qualified to sell video display devices, computers, or printers for industrial, commercial, or other nonhousehold or nonschool uses. The department shall also include on the Internet site the contact information provided by manufacturers under sub. (3) (a) 2.

287.17(10)(am) (am) Internet site; recyclers. The department shall maintain an Internet site on which the department lists the names of registered recyclers. The department shall update the information on the Internet site promptly upon receipt of a new or revised registration.

287.17(10)(b) (b) Providing information. Except as provided in par. (bm), the department shall make the information provided in registration statements and reports under subs. (3), (5), (7), and (8) available to manufacturers, retailers, and the public.

287.17(10)(bm) (bm) Confidentiality.

287.17(10)(bm)1.1. The department shall keep confidential any part of a record, report, or other information obtained in the administration of this section upon receiving an application for confidential status by any person containing a showing satisfactory to the department that the part of a record, report, or other information would, if made public, divulge a method or process that is entitled to protection as a trade secret, as defined in s. 134.90 (1) (c), of that person.

287.17(10)(bm)2. 2. If the department refuses to release information on the grounds that it is confidential under subd. 1. and anyone challenges that refusal, the department shall inform the person who submitted the application under subd. 1. of that challenge. Unless that person authorizes the department to release the information, that person shall pay the reasonable costs incurred by this state to defend the refusal to release the information.

287.17(10)(bm)3. 3. Subdivision 1. does not prevent the disclosure of any information to a representative of the department for the purpose of administering this section or to an officer, employee, or authorized representative of the federal government for the purpose of administering federal law. When the department provides information that is confidential under subd. 1. to the federal government, the department shall also provide a copy of the application for confidential status.

287.17(10)(c) (c) Review of formula.

287.17(10)(c)1.1. The department shall annually review all of the following:

287.17(10)(c)1.a. a. The number by which the weight of covered electronic devices sold is multiplied under sub. (4) (d) 1. to determine target recycling weight.

287.17(10)(c)1.b. b. The estimated cost of recycling under sub. (4) (d) 4.

287.17(10)(c)1.c. c. The registration fees under sub. (4) (b).

287.17(10)(c)1.d. d. The multiplier for the weight of eligible electronic devices collected from households or schools in rural counties under sub. (4) (f).

287.17(10)(c)2. 2. If the department determines that any of the values under subd. 1. a. to d. should be changed in order to improve the effectiveness of the program under this section or to provide more recycling opportunities to rural areas of this state, the department shall report its recommendations for changes under s. 13.172 (3) to the committee of each house of the legislature with jurisdiction over solid waste policy.

287.17(10)(cm) (cm) Report concerning sales information. The department shall evaluate the accuracy of the information provided by manufacturers under sub. (5) (a) in 2010 and whether the weight of each manufacturer's covered electronic devices sold in this state should be based on national sales data obtained from 3rd parties. Before December 1, 2011, the department shall report the results of its evaluation to the legislature under s. 13.172 (2) and to the governor.

287.17(10)(d) (d) Annual report. Before December 1 of each year, beginning in 2012, the department shall provide a report on the program under this section to the legislature under s. 13.172 (2) and to the governor. The department shall include all of the following in the report:

287.17(10)(d)1. 1. The total weight of eligible electronic devices recycled.

287.17(10)(d)2. 2. A summary of the information provided by manufacturers and recyclers under subs. (5) and (8).

287.17(10)(d)3. 3. Information concerning the recycling programs used by manufacturers to recycle eligible electronic devices.

287.17(10)(d)4. 4. Information concerning the collection and recycling of eligible electronic devices by persons other than registered manufacturers, registered collectors, and registered recyclers.

287.17(10)(d)5. 5. Information about any disposal of eligible electronic devices in landfills and any burning of eligible electronic devices in solid waste treatment facilities in this state.

287.17(10)(d)6. 6. A description of any actions taken to enforce the requirements of this section.

287.17(10)(d)7. 7. Any recommendations to apply the requirements under sub. (2) to additional kinds of devices.

287.17(10)(e) (e) Report concerning federal legislation. If a federal law relating to the collection and recycling of covered electronic devices sold in the United States is enacted, the department shall prepare a report describing the effect of the federal law and shall submit the report under s. 13.172 (3) to the committee of each house of the legislature with jurisdiction over solid waste policy.

287.17(10)(f) (f) Outreach and communication.

287.17(10)(f)1.1. The department shall promote public participation in the collection and recycling of eligible electronic devices by and on behalf of manufacturers through education and outreach activities. The department shall facilitate communications between local governments, persons operating solid waste collection and recycling centers, and manufacturers to ensure that manufacturers are aware of eligible electronic devices that are available for recycling.

287.17(10)(f)2. 2. The department shall assist recyclers to identify federal and state requirements concerning the storage, transportation, export, and processing of eligible electronic devices and materials derived from eligible electronic devices. The department shall assist collectors to identify health, environmental, safety, and financial responsibility requirements applicable to collectors.

287.17(10)(g) (g) Cooperation with other states. The department may cooperate with other states to effectuate the program under this section. The department may, with other states, operate a regional system for creating, trading, and selling credits for recycling eligible electronic devices.

287.17(10)(h) (h) Suspension and revocation. The department may revoke the registration of a manufacturer who violates sub. (2) (a), (3), (4), or (5). The department may suspend or revoke the registration of a collector or recycler who violates sub. (7) or (8).

287.17(10)(i) (i) Addition or exemption of eligible electronic devices. If the department determines that the disposal or burning of a kind of electronic device that is not listed in sub. (1) (gs) in a solid waste facility may be harmful to human health or the environment, the department may promulgate a rule specifying that the kind of electronic device is an eligible electronic device, is subject to s. 287.07 (5) (a), or both. If the department determines that the disposal or burning of a kind of electronic device that is listed in sub. (1) (gs) or s. 287.07 (5) (a) in a solid waste facility is not harmful to human health and is not harmful to the environment or if the department determines that it is not feasible to require the recycling of a kind of electronic device that is listed in sub. (1) (gs) or s. 287.07 (5) (a), the department may promulgate a rule specifying that the kind of electronic device is not an eligible electronic device, is not subject to s. 287.07 (5) (a), or both. The department may not promulgate a rule under this paragraph that takes effect before October 1, 2011.

287.17(10)(j) (j) Audits. The department may perform or contract for the performance of an audit of the activities of a registered collector or registered recycler. If the department performs or contracts for the performance of an audit of a collector or recycler during the first 3 years in which the collector or recycler is registered under sub. (7) or (8) (a), the collector or recycler shall pay 25 percent of the cost of the audit. If the department performs or contracts for the performance of an audit of a collector or recycler after the first 3 years in which the collector or recycler is registered, the collector or recycler shall pay 50 percent of the cost of the audit.

287.17(10)(k) (k) Modification of registration fee. The department may modify the registration fee under sub. (4) (b) 1. by rule. The department may not promulgate a rule under this paragraph that takes effect before October 1, 2011.

287.17(11) (11) Penalties.

287.17(11)(a)(a) Manufacturer. Any manufacturer who violates this section may be required to forfeit not more than $10,000 for each violation.

287.17(11)(b) (b) Others. Any person, other than a manufacturer, who violates this section may be required to forfeit not more than $1,000 for each violation.

287.17 History History: 2009 a. 50; 2011 a. 32, 258; 2011 a. 257 s. 56.



287.18 Lead acid battery collection.

287.18  Lead acid battery collection.

287.18(1) (1)  Definitions. In this section:

287.18(1)(a) (a) "Battery" means a lead acid battery.

287.18(1)(b) (b) "Consumer" means a person who uses a battery.

287.18(1)(c) (c) "Retailer" means a person who sells batteries to consumers.

287.18(1m) (1m) Notice.

287.18(1m)(a)(a) The department shall provide a notice concerning the disposal of batteries to all retailers. The notice shall be 8.5 inches by 11 inches and all notices shall be of the same color, typeface and type size. The notice shall include all of the following information:

287.18(1m)(a)1. 1. That it is illegal to dispose of a motor vehicle battery or other battery in a landfill or incinerator.

287.18(1m)(a)2. 2. That batteries should be recycled.

287.18(1m)(a)3. 3. That state law requires retailers to accept used batteries in trade and in some other instances.

287.18(1m)(b) (b) A retailer shall post the notice provided under par. (a) in a place where it can be seen by consumers.

287.18(2) (2) Sale and installation.

287.18(2)(a)(a) A retailer who sells a battery to a consumer and installs the battery shall accept the used battery unless the consumer refuses to relinquish the used battery.

287.18(2)(b) (b) If the consumer refuses to relinquish the used battery under par. (a), the retailer shall comply with sub. (3).

287.18(3) (3) Counter sales.

287.18(3)(a)(a) If a retailer sells a battery to a consumer without installing the battery or if sub. (2) (b) applies, the retailer shall do all of the following:

287.18(3)(a)2. 2. Offer to take the consumer's used battery in trade.

287.18(3)(a)3. 3. Subject to par. (b), accept the consumer's used battery in trade for a new battery without charge or time limit, during normal business hours, at any business location owned or operated by the retailer.

287.18(3)(b) (b) A retailer accepting a used battery in trade under par. (a) 3. may require the consumer to provide proof that the consumer purchased a battery from the retailer.

287.18(4) (4) Acceptance of other batteries.

287.18(4)(a)(a) Except as provided in par. (b), if a person delivers to a retailer a used battery to which sub. (3) (a) 3. does not apply, the retailer shall accept the used battery. A retailer may charge up to $3 for each battery delivered under this paragraph.

287.18(4)(b) (b) A retailer is not required to accept more than 2 batteries delivered under this subsection by a person on one day.

287.18(5) (5) Deposit. A retailer may charge a deposit of not more than $5 on the sale of a battery. The retailer shall refund the deposit if the consumer delivers the battery to the retailer under sub. (3) (a) 3.

287.18 History History: 1989 a. 335; 1991 a. 32; 1995 a. 227 s. 899; Stats. 1995 s. 287.18.



287.185 Disposal of mercuric oxide batteries.

287.185  Disposal of mercuric oxide batteries.

287.185(1) (1) In this section:

287.185(1)(a) (a) "Mercuric oxide battery" has the meaning given in s. 100.27 (1) (c).

287.185(1)(b) (b) "Mercuric oxide button cell battery" has the meaning given in s. 100.27 (1) (d).

287.185(1)(c) (c) "Waste mercuric oxide battery" means a mercuric oxide battery that is no longer suitable for its original purpose due to use, wear, damage or defect.

287.185(2) (2) Beginning on July 1, 1994, no person, except for a person operating a collection site identified under s. 100.27 (5) (a), may treat, store or dispose of a waste mercuric oxide battery, other than a mercuric oxide button cell battery, except by sending it to a collection site identified under s. 100.27 (5) (a).

287.185(3) (3) A person operating a collection site identified under s. 100.27 (5) (a) shall recycle or have recycled all collected waste mercuric oxide batteries unless no reasonable alternative exists.

287.185 History History: 1993 a. 74; 1995 a. 227 s. 900; Stats. 1995 s. 287.185.



287.19 Statewide technical assistance.

287.19  Statewide technical assistance.

287.19(1) (1)  Duties. The department shall provide assistance to individuals, groups, businesses, state agencies, counties and municipalities in all aspects of recycling consistent with this subchapter, and whenever practical shall be provided with an emphasis on documents and material easy to read and understand by the general public. This assistance may be provided through programs established under s. 287.21 and shall include all of the following:

287.19(1)(a) (a) Waste generation.

287.19(1)(a)1.1. Providing information on how to conduct a survey of the composition of solid waste and, as appropriate, conducting one or more surveys.

287.19(1)(a)2. 2. Maintaining current estimates of the amount of components of solid waste specified in s. 287.07 generated by categories of businesses, industries, municipalities and other governmental entities and of the amount of material that is recovered from solid waste for reuse or recycling.

287.19(1)(a)3. 3. Providing solid waste generators with information on how to manage solid waste consistent with s. 287.05 (12).

287.19(1)(b) (b) Recycling programs. With respect to programs created under s. 287.09 (2) (a):

287.19(1)(b)1. 1. Identifying appropriate qualifications of program coordinators and staff.

287.19(1)(b)2. 2. Preparing sample ordinances, procedural handbooks and contracts.

287.19(1)(b)3. 3. Identifying sources of information regarding the creation and operation of a municipal or county program.

287.19(1)(b)4. 4. Providing advice, upon the request of a municipality or county, on implementing the municipality's or county's solid waste management plan.

287.19(2) (2) Powers. In providing assistance under sub. (1), the department may provide assistance relating to the marketing of materials recovered from solid waste.

287.19 History History: 1989 a. 335; 1993 a. 75; 1995 a. 227 s. 901; Stats. 1995 s. 287.19; 1997 a. 60; 2003 a. 33.



287.21 Statewide education program.

287.21  Statewide education program. The department shall collect, prepare and disseminate information and conduct educational and training programs designed to assist in the implementation of solid waste management programs under ss. 287.01 to 287.31, enhance municipal and county solid waste management programs under s. 287.09 (2) (a) and inform the public of the relationship among an individual's consumption of goods and services, the generation of different types and quantities of solid waste and the implementation of the solid waste management priorities in s. 287.05 (12). The department shall prepare the information and programs on a statewide basis for the following groups:

287.21(1) (1) Municipal, county and state officials and employees.

287.21(2) (2) Kindergarten through graduate students and teachers.

287.21(3) (3) Private solid waste scrap brokers, dealers and processors.

287.21(4) (4) Businesses that use or could use recycled materials or that produce or could produce products from recycled materials and persons who provide support services to those businesses.

287.21(5) (5) The general public.

287.21 History History: 1989 a. 335; 1995 a. 227 s. 902; Stats. 1995 s. 287.21.



287.215 Yard waste publicity.

287.215  Yard waste publicity. The department shall conduct activities to make the public aware of the need to cease disposing of yard waste in solid waste disposal facilities.

287.215 History History: 1989 a. 31; 1991 a. 32 s. 79; Stats. 1989 s. 159.215; 1995 a. 227 s. 903; Stats. 1995 s. 287.215.



287.22 Council on recycling.

287.22  Council on recycling.

287.22(1) (1)  Definition. In this section, "council" means the council on recycling.

287.22(2) (2) Duties. The council shall do all of the following:

287.22(2)(a) (a) Promote the efficient and prompt implementation of state programs related to solid waste reduction, recovery and recycling.

287.22(2)(b) (b) Advise and assist state agencies and authorities and county and municipal officials in the coordination of programs and the exchange of information related to solid waste reduction, recovery and recycling. This assistance, whenever practical, shall be provided with an emphasis on documents and material easy to read and understand by the general public.

287.22(2)(c) (c) Advise state agencies concerning the promulgation of rules under ss. 100.29, 100.295, and 101.126.

287.22(2)(d) (d) Advise the department and the University of Wisconsin System concerning educational efforts and research related to solid waste reduction, recovery and recycling.

287.22(2)(g) (g) Develop recommendations and cooperate with the packaging industry concerning establishing and implementing standards for recyclable packaging.

287.22(2)(gm) (gm) Develop recommendations, advise and assist county and municipal officials and the automotive service industry to promote the recycling of oil filters used in motor vehicles and other machinery.

287.22(2)(h) (h) Advise the department concerning the development of a statewide plan for public service announcements that would provide information about recycling programs and the benefits of recycling through radio and television announcements produced in this state's production facilities and designate a liaison with television and radio stations to try to secure the broadcast of the public service announcements.

287.22(2)(i) (i) Advise the governor and the legislature.

287.22(2m) (2m) Status reports. The council may request a status report from any state agency or authority implementing a solid waste reduction, recovery or recycling program.

287.22(3) (3) Subcommittees. The council may create subcommittees to assist in its work. Subcommittee members may include members of the council, state employees and representatives of counties and municipalities and others.

287.22(4) (4) Assistance. State agencies shall assist the council in fulfilling its duties to the fullest extent possible.

287.22 History History: 1989 a. 335; 1993 a. 75; 1995 a. 227 s. 904; Stats. 1995 s. 287.22; 1997 a. 243; 2003 a. 33.



287.23 Financial assistance for responsible units.

287.23  Financial assistance for responsible units.

287.23(1)(1)  Definitions. In this section:

287.23(1)(ar) (ar) "Avoided disposal cost" means the amount of the cost of disposing of solid waste that a responsible unit avoids as a result of operating a solid waste management program with one or more of the components specified in s. 287.11 (2) (a) to (h) during the year for which an application is submitted under sub. (4).

287.23(1)(d) (d) "Prevailing market rate" means a reasonable estimate of the price for a recyclable material that will be paid by a collection facility serving the area within the boundaries of a responsible unit during the year for which an application for assistance is submitted.

287.23(2) (2) Department powers and duties.

287.23(2)(a)(a) The department shall develop, implement, and administer a program to provide financial assistance to responsible units. The department shall develop criteria for reporting on and evaluating the program.

287.23(2)(b) (b) Each year the department shall review the recycling programs of at least 5% of the recipients of grants in the previous year to ensure that programs and activities funded by grants under this section meet the requirements of this section.

287.23(3) (3) Eligibility.

287.23(3)(ae)(ae) Subject to par. (am), a responsible unit is eligible for assistance under this section for a year after 2000 if the responsible unit has been determined under s. 287.11 to have an effective recycling program.

287.23(3)(am) (am) The department may withhold all or a portion of the assistance for a responsible unit for one year if the department determines any of the following:

287.23(3)(am)1. 1. That the responsible unit has not maintained an effective recycling program following approval of the recycling program under s. 287.11.

287.23(3)(am)2. 2. That the responsible unit spent funds received under this section on activities not eligible for assistance under par. (b).

287.23(3)(b) (b) Only expenses, including capital expenses, anticipated to be incurred for planning, constructing or operating a recycling program with one or more of the components specified in s. 287.11 (2) (a) to (h) and for complying with the prohibition under s. 287.07 (2) during the year for which an application is submitted under sub. (4) are eligible for assistance under the program.

287.23(3)(d) (d) A responsible unit or its designee may not use assistance under this section to pay at retail at a collection facility any amount for a recyclable material in excess of the prevailing market rate.

287.23(3)(e) (e) No expenses related to the purchase of plastic containers for the collection of recyclable materials are eligible for assistance under the program unless the recycled content of the plastic containers is at least 25% by weight.

287.23(4) (4) Application. A responsible unit that seeks assistance under the program shall submit an application to the department. To qualify for a full grant, the responsible unit must submit the application no later than October 1 in the year preceding the year for which the assistance is sought. For the purpose of this subsection and sub. (5p), if an application is postmarked, it is considered to be submitted on the date that it is postmarked. An application shall include all of the following:

287.23(4)(a) (a) The information specified in s. 287.09 (2) (b).

287.23(4)(b) (b) Documentation that the assistance, when combined with future anticipated assistance, will result in the responsible unit doing one of the following:

287.23(4)(b)1. 1. Making continued progress in creating an effective recycling program under s. 287.11 by January 1, 1995.

287.23(4)(b)2. 2. Maintaining an effective recycling program following approval of the recycling program under s. 287.11.

287.23(4)(c) (c) If the responsible unit received a grant under this section or 1989 Wisconsin Act 335, section 85 (5) for the grant period preceding the grant period for which the application is being made, a financial report on the activities that have been or are likely to be funded by the grant in that preceding grant period, including a statement of whether any portion of that grant was or is likely to be spent on activities not related to the requirements of this subchapter and, if so, how much of the grant was or is likely to be spent on those activities.

287.23(4)(d) (d) Beginning with the application submitted for 1993, information on financial incentives that the responsible unit is using or plans to use to encourage reduction of the amount of solid waste generated or disposed of in the region.

287.23(4)(e) (e) Information concerning user fees used or proposed to be used to finance costs of the recycling program and, if no user fees are used, an explanation of why they are not used.

287.23(5b) (5b) Grant award. The department shall award a grant under this subsection to each eligible responsible unit that submits a complete grant application under sub. (4) for expenses allowable under sub. (3) (b). The department shall determine the amount of the grants under this subsection as follows:

287.23(5b)(a) (a) Determine the total amount that would have been awarded under this section for 1999 if no grants had been reduced under sub. (5p).

287.23(5b)(b) (b) Determine the amount that each responsible unit received under this section for 1999 or the amount that the responsible unit would have received.

287.23(5b)(c) (c) Award to a responsible unit the proportion of the total amount available for grants under this section that is equal to the proportion of the amount determined under par. (a) that the responsible unit received, or would have received, for 1999 as determined under par. (b).

287.23(5p) (5p) Late applications.

287.23(5p)(a)(a) If a responsible unit submits its application under sub. (4) after October 1 but no later than October 10, the amount of the responsible unit's grant is 95% of the amount determined under sub. (5b).

287.23(5p)(b) (b) If a responsible unit submits its application under sub. (4) after October 10 but no later than October 20, the amount of the responsible unit's grant is 90% of the amount determined under sub. (5b).

287.23(5p)(c) (c) If a responsible unit submits its application under sub. (4) after October 20 but no later than October 30, the amount of the responsible unit's grant is 75% of the amount determined under sub. (5b).

287.23(5p)(d) (d) If a responsible unit submits its application under sub. (4) after October 30, the responsible unit is not eligible for the grant.

287.23(6) (6) Disbursement. The department shall disburse a grant to the applicant after approval, but no later than June 1 of the year for which the grant is made.

287.23 History History: 1989 a. 335; 1991 a. 39; 1993 a. 16, 75; 1995 a. 27; 1995 a. 227 s. 905; Stats. 1995 s. 287.23; 1997 a. 27, 41; 1999 a. 9; 2001 a. 16; 2011 a. 32.



287.24 Recycling consolidation grants.

287.24  Recycling consolidation grants.

287.24(1) (1) In this section, "population" means the number of persons residing in a region, as determined by the department based upon the most recent decennial or special census or the most recent, subsequent population estimate under s. 16.96.

287.24(2) (2) The department shall make a grant from the appropriation account under s. 20.370 (6) (bw) for a year to a responsible unit that has been determined under s. 287.11 to have an effective recycling program if any of the following applies:

287.24(2)(a) (a) The responsible unit is a county.

287.24(2)(b) (b) The responsible unit is a federally recognized Indian tribe or band.

287.24(2)(c) (c) The responsible unit has a population of 25,000 or more and consists of one or more municipalities.

287.24(2)(d) (d) The responsible unit is not eligible under par. (a), (b), or (c) but one of the following applies:

287.24(2)(d)1. 1. By October 1 in the year preceding the year for which the grant is made, the responsible unit consists of what had been at least 2 responsible units.

287.24(2)(d)2. 2. By October 1 in the year preceding the year for which the grant is made, the responsible unit enters into a cooperative agreement with another responsible unit for the joint provision of at least one of the following elements of an effective recycling program:

287.24(2)(d)2.a. a. Performing comprehensive program planning.

287.24(2)(d)2.b. b. Collecting and transporting recyclable materials.

287.24(2)(d)2.c. c. Sorting recyclable materials at a materials recovery facility.

287.24(2)(d)2.d. d. Developing and distributing educational materials relating to waste reduction, reuse, and recycling.

287.24(2)(d)2.e. e. Carrying out a program of technical assistance to businesses and owners and occupants of multifamily dwellings to increase the availability and convenience of recycling.

287.24(2)(d)2.f. f. Any other program element approved by the department.

287.24(3) (3) Subject to sub. (4), the department shall determine the amount of a grant to a responsible unit under this section as follows:

287.24(3)(a) (a) Divide the amount available under s. 20.370 (6) (bw) for the year by the total population of the responsible units eligible under sub. (2).

287.24(3)(b) (b) Multiply the amount determined under par. (a) by the population of the responsible unit.

287.24(4) (4) A grant under this section plus a grant under s. 287.23 may not exceed the allowable expenses under s. 287.23 (3) (b).

287.24 History History: 2011 a. 32.



287.27 Materials recovered for reuse or recycling.

287.27  Materials recovered for reuse or recycling.

287.27(1)(1)  Definition. In this section, "materials recovery facility" means a facility where the materials specified in sub. (4) (b) or s. 287.07 (3) or (4), not mixed with other solid waste, are processed for reuse or recycling by conversion into a consumer product or a product which is used as a raw material in a commercial or industrial process. "Materials recovery facility" does not include a facility operated by a pulp or paper mill which utilizes fiber or paper that has been separated from waste for use as a raw material in a commercial product.

287.27(2) (2) Reports by materials recovery facilities. Annually, the owner or operator of a materials recovery facility shall report to the department the amount of each of the materials specified in s. 287.07 (3) or (4) and any other materials specified by the department under sub. (4) (b) that the materials recovery facility receives and that were recovered from waste generated in this state.

287.27(3) (3) Reports by trade associations. A trade association may submit a report to the department containing the information required under sub. (2) in aggregate form for 2 or more materials recovery facilities that are affiliated with the trade association. A report under this subsection shall identify each materials recovery facility for which it is reporting. A materials recovery facility that is covered by a report under this subsection shall be considered to be in compliance with sub. (2).

287.27(4) (4) Rules. The department, by rule, may do any of the following:

287.27(4)(a) (a) Specify the form and manner of reporting under subs. (2) and (3).

287.27(4)(b) (b) Specify additional materials that the owner or operator of a materials recovery facility must report under sub. (2) or (3).

287.27(4)(c) (c) Exempt certain materials recovery facilities from all or a part of the reporting requirements of subs. (2) and (3) if the reports are not needed for the calculation of solid waste reuse or recycling rates under s. 287.19 (1) (a) 2.

287.27 History History: 1997 a. 60.



287.31 Newspaper recycling fee.

287.31  Newspaper recycling fee.

287.31(1) (1)  Definitions. In this section:

287.31(1)(a) (a) "Newspaper" means a publication that is printed on newsprint and that is published, printed and distributed in this state, at daily, weekly or other short, periodic intervals, for the dissemination of current news and information of a general character and of a general interest to the public. "Newspaper" also includes any "shoppers guide", as defined in s. 77.54 (15), that is printed on newsprint.

287.31(1)(b) (b) "Recycled content" means the proportion of fiber in a newspaper that is derived from postconsumer waste.

287.31(2) (2) Fee for not meeting target. Except as provided in sub. (4) (a), (am) or (c), each publisher of a newspaper shall annually pay to the department a newspaper recycling fee.

287.31(3) (3) Amount.

287.31(3)(a)(a) Except as provided in sub. (4) (b), the amount of the newspaper recycling fee imposed on a publisher under sub. (2) for any year is 1% of the total cost of newsprint used to print the newspaper during the year multiplied by the recycling status specified in par. (b).

287.31(3)(b) (b) The recycling status is the target recycled content specified in par. (c) minus the actual recycled content specified in par. (d).

287.31(3)(c) (c) The target recycled content is the following recycled content in the specified year:

287.31(3)(c)1. 1. 1992, 10%.

287.31(3)(c)2. 2. 1994, 25%.

287.31(3)(c)2e. 2e. 1996, 35%.

287.31(3)(c)2m. 2m. 1998 and thereafter, 33%.

287.31(3)(d) (d) The actual recycled content is the average of the recycled content of all newsprint used by that publisher to print the publisher's newspaper during the year.

287.31(4) (4) Exceptions.

287.31(4)(a)(a) The newspaper recycling fee imposed under sub. (2) does not apply to the publisher of a newspaper that meets or exceeds the target recycled content specified in sub. (3) (c).

287.31(4)(am) (am) The newspaper recycling fee imposed under sub. (2) does not apply to the publisher of a newspaper if the publisher is unable to obtain recycled newsprint in sufficient quantity, has attempted to obtain recycled newsprint from every producer of recycled newsprint that offered to sell recycled newsprint to the publisher within the preceding 12 months, and submits to the department documentation of its attempts including the name and address of each producer of recycled newsprint that the publisher contacted and the name and telephone number of the contact person at each of the producers.

287.31(4)(b) (b)

287.31(4)(b)1.1. The department shall reduce the newspaper recycling fee imposed on a publisher if it determines that the publisher purchased newsprint under a contract signed on or before July 1, 1989, and all of the following apply:

287.31(4)(b)1.a. a. The contract requires the publisher to accept and pay for newsprint having a recycled content less than the target recycled content specified in sub. (3) (c).

287.31(4)(b)1.b. b. The contract does not contain language releasing the publisher from the obligation to purchase and pay for the newsprint upon the enactment of laws by this state relating to taxation or recycling of newsprint.

287.31(4)(b)2. 2. The department shall calculate the reduced fee under this paragraph as follows:

287.31(4)(b)2.a. a. Subtract the amount of newsprint described in subd. 1. used by the publisher during the year from the total amount of newsprint used by the publisher during the year.

287.31(4)(b)2.b. b. Divide the amount of newsprint determined under subd. 2. a. by the total amount of newsprint used by the publisher during the year.

287.31(4)(b)2.c. c. Multiply the amount determined under subd. 2. b. by the amount of the newspaper recycling fee calculated under sub. (3).

287.31(4)(c) (c) Subsection (3) does not apply to the publisher of a newspaper that has a circulation of less than 20,000 if the department determines, based on a review of a written request by the publisher, that compliance with the target recycled content requirements in sub. (3) (c) would create a financial hardship for the publisher. The department shall promulgate rules for making determinations of financial hardship under this paragraph.

287.31(5) (5) Collection. The department shall specify by rule the form and manner for payment of the newspaper recycling fee.

287.31(6) (6) Use of revenues. The newspaper recycling fees collected under sub. (5) shall be deposited in the environmental fund under s. 25.49.

287.31 History History: 1989 a. 335; 1991 a. 39; 1995 a. 227 s. 904; Stats. 1995 s. 287.31; 1997 a. 274; 2001 a. 38; 2003 a. 106; 2007 a. 20; 2011 a. 32.



287.81 Littering.

287.81  Littering.

287.81(1)(1) In this section:

287.81(1)(a) (a) "Aircraft" means any structure invented, used or designed for navigation or flight in the air.

287.81(1)(am) (am) "Highway" has the meaning given in s. 340.01 (22).

287.81(1)(as) (as) "Large item" means an appliance, an item of furniture, a tire, a vehicle, a boat, an aircraft, building materials, or demolition waste.

287.81(1)(b) (b) "Vehicle" has the meaning given in s. 340.01 (74), but includes an electric personal assistive mobility device, as defined in s. 340.01 (15pm), and an all-terrain vehicle, as defined in s. 340.01 (2g).

287.81(1)(c) (c) "Waters of the state" has the meaning given in s. 281.01 (18).

287.81(2) (2) Except as provided in sub. (3), a person who does any of the following may be required to forfeit not more than $500:

287.81(2)(a) (a) Deposits or discharges any solid waste on or along any highway, in any waters of the state, on the ice of any waters of the state or on any other public or private property.

287.81(2)(b) (b) Permits any solid waste to be thrown from a vehicle operated by the person.

287.81(2)(c) (c) Fails to remove within 30 days or otherwise abandons any automobile, boat or other vehicle in the waters of the state.

287.81(2)(d) (d) Owns an aircraft that has crashed in the waters of the state and fails to remove the aircraft from those waters within 30 days after the crash, within 30 days after June 15, 1991, or within 30 days after the national transportation safety board pursuant to an investigation under 49 CFR Part 831 authorizes its removal, whichever is latest.

287.81(2m) (2m) Except as provided in sub. (3), a person who deposits any large item on or along any highway, in any waters of the state, on the ice of any waters of the state, or on any other public or private property shall forfeit not more than $1,000.

287.81(3) (3)

287.81(3)(a)(a) Subsections (2) (a) and (2m) do not apply to a person who places solid waste in a receptacle designed for solid waste storage that is located along a highway or on other public or private property.

287.81(3)(b) (b) Subsections (2) and (2m) do not apply to a person who deposits or discharges solid waste in conformance with chs. 30, 31, 281 to 285 or 289 to 299 or a permit, license or other approval issued by the department under those chapters.

287.81 History History: 1989 a. 335; 1991 a. 19; 1995 a. 227 s. 917; Stats. 1995 s. 287.81; 2001 a. 90; 2009 a. 368; 2011 a. 265.



287.91 Enforcement; duty of department of justice; expenses.

287.91  Enforcement; duty of department of justice; expenses.

287.91(1)(1) The attorney general shall enforce this chapter except for ss. 287.07, 287.08 and 287.81 and all rules promulgated under this chapter except under those sections.

287.91(2) (2) Notwithstanding sub. (1) and s. 287.95 (3) (a), the attorney general may enforce s. 287.07 (3), (4), and (5) by seeking injunctive relief against any person violating those provisions.

287.91(3) (3) The circuit court for Dane County or for any other county where a violation occurred in whole or in part has jurisdiction to enforce this chapter or related rules by injunctive and other relief appropriate for enforcement.

287.91(4) (4) The department of natural resources shall reimburse the department of justice for the expenses incurred in enforcing this chapter from the appropriation under s. 20.370 (2) (ma).

287.91 History History: 1989 a. 335; 1993 a. 75; 1995 a. 227 s. 919; Stats. 1995 s. 287.91; 2009 a. 50.



287.93 Inspections.

287.93  Inspections. Any officer, employee or authorized representative of the department may enter and inspect any place at which a solid waste facility is located or is being constructed or installed, or inspect any record relating to solid waste management of any person who generates, transports, treats, stores or disposes of solid waste, at any reasonable time for the purpose of ascertaining the state of compliance with this chapter and rules promulgated under this chapter. No person may refuse entry or access to any officer, employee or authorized representative of the department who requests entry or access for purposes of inspection, and who presents appropriate credentials. No person may obstruct, hamper or interfere with any such inspection. The department, if requested, shall furnish to the owner or operator of the premises a report setting forth all facts found that relate to compliance status.

287.93 History History: 1989 a. 335; 1995 a. 227 s. 920; Stats. 1995 s. 287.93.



287.95 Penalties concerning land disposal and incineration; citations.

287.95  Penalties concerning land disposal and incineration; citations.

287.95(1)(1) Any person who violates s. 287.07 (1m), (4m), or (5) may be required to forfeit $50 for a first violation, may be required to forfeit $200 for a 2nd violation and may be required to forfeit not more than $2,000 for a 3rd or subsequent violation.

287.95(2) (2)

287.95(2)(a)(a) Any person who violates s. 287.07 (2) or 287.08 before January 1, 1995, is not subject to a penalty.

287.95(2)(b) (b) After December 31, 1994, any person who violates s. 287.07 (2) or 287.08 may be required to forfeit $50 for a first violation, may be required to forfeit $200 for a 2nd violation and may be required to forfeit not more than $2,000 for a 3rd or subsequent violation.

287.95(3) (3)

287.95(3)(a)(a) Any person who violates s. 287.07 (3) and (4) before January 1, 1997, is not subject to a penalty.

287.95(3)(b) (b) After December 31, 1996, any person who violates s. 287.07 (3) and (4) may be required to forfeit $50 for a first violation, may be required to forfeit $200 for a 2nd violation and may be required to forfeit not more than $2,000 for a 3rd or subsequent violation.

287.95(4) (4) The department may follow the procedures for the issuance of a citation under ss. 23.50 to 23.99 to collect a forfeiture for the violations under subs. (1), (2) (b) and (3) (b).

287.95 History History: 1989 a. 335, 359; 1995 a. 227 s. 921; Stats. 1995 s. 287.95; 2009 a. 50, 86; 2011 a. 258.



287.97 Penalties.

287.97  Penalties. Any person who violates this chapter, except s. 287.07, 287.08, 287.17, or 287.81, or any rule promulgated under this chapter, except under s. 287.07, 287.08 or 287.81, may be required to forfeit not less than $10 nor more than $1,000 for each violation.

287.97 History History: 1989 a. 335; 1995 a. 227 s. 922; Stats. 1995 s. 287.97; 2009 a. 50.






289. Solid waste facilities.

289.01 Definitions.

289.01  Definitions. In this chapter, unless the context requires otherwise:

289.01(1) (1) "Affected municipality" means:

289.01(1)(a) (a) A town, city, village or county in which all or a portion of a solid waste disposal facility or a hazardous waste facility is or is proposed to be located; and

289.01(1)(b) (b) A town, city, village or county whose boundary is within 1,500 feet of that portion of the facility designated by the applicant for the disposal of solid waste or the treatment, storage or disposal of hazardous waste in the feasibility report under s. 289.23, excluding buffers and similar areas.

289.01(2) (2) "Air pollution" means the presence in the atmosphere of one or more air contaminants in such quantities and of such duration as is or tends to be injurious to human health or welfare, animal or plant life, or property, or would unreasonably interfere with the enjoyment of life or property.

289.01(3) (3) "Approved facility" means a solid or hazardous waste disposal facility with an approved plan of operation under s. 289.30 or a solid waste disposal facility initially licensed within 3 years prior to May 21, 1978, whose owner successfully applies, within 2 years after May 21, 1978, for a determination by the department that the facility's design and plan of operation comply substantially with the requirements necessary for plan approval under s. 289.30.

289.01(4) (4) "Approved mining facility" means an approved facility which is part of a mining site, as defined under s. 293.01 (12), used for the disposal of waste resulting from mining, as defined under s. 293.01 (9), or prospecting, as defined under s. 293.01 (18).

289.01(5) (5) "Closing" means the time at which a solid or hazardous waste facility ceases to accept wastes, and includes those actions taken by the owner or operator to prepare the facility for long-term care and to make it suitable for other uses.

289.01(6) (6) "Contested case" has the meaning specified under s. 227.01 (3).

289.01(7) (7) "Department" means the department of natural resources.

289.01(8) (8) "Environmental pollution" means the contaminating or rendering unclean or impure the air, land or waters of the state, or making the same injurious to public health, harmful for commercial or recreational use, or deleterious to fish, bird, animal or plant life.

289.01(9) (9) "Garbage" means discarded materials resulting from the handling, processing, storage and consumption of food.

289.01(10) (10) "Hazardous constituent" means any constituent designated by the department under s. 291.05 (4).

289.01(11) (11) "Hazardous substance" means any substance or combination of substances including any waste of a solid, semisolid, liquid or gaseous form which may cause or significantly contribute to an increase in mortality or an increase in serious irreversible or incapacitating reversible illness or which may pose a substantial present or potential hazard to human health or the environment because of its quantity, concentration or physical, chemical or infectious characteristics. This term includes, but is not limited to, substances which are toxic, corrosive, flammable, irritants, strong sensitizers or explosives as determined by the department.

289.01(12) (12) "Hazardous waste" means any solid waste identified by the department as hazardous under s. 291.05 (2).

289.01(13) (13) "Hazardous waste disposal" has the meaning specified for disposal under s. 291.01 (3).

289.01(14) (14) "Hazardous waste facility" has the meaning specified under s. 291.01 (8).

289.01(15) (15) "Hazardous waste storage" has the meaning specified for storage under s. 291.01 (18).

289.01(16) (16) "Hazardous waste treatment" has the meaning specified for treatment under s. 291.01 (21).

289.01(17) (17) "High-volume industrial waste" means fly ash, bottom ash, paper mill sludge or foundry process waste.

289.01(18) (18) "Informational hearing" means a hearing conducted under s. 227.18.

289.01(20) (20) "Landfill" means a solid waste facility for solid waste disposal.

289.01(21) (21) "Long-term care" means the routine care, maintenance and monitoring of a solid or hazardous waste facility following closing of the facility.

289.01(22) (22) "Municipal waste landfill" means a solid waste disposal facility that is not one of the following:

289.01(22)(a) (a) A solid waste disposal facility designed exclusively for the disposal of waste generated by a pulp mill, paper mill, foundry, prospecting or mining operation, electric or process steam generating facility or demolition activity.

289.01(22)(b) (b) A hazardous waste disposal facility.

289.01(23) (23) "Municipality" means any city, town, village, county, county utility district, town sanitary district, public inland lake protection and rehabilitation district or metropolitan sewage district.

289.01(24) (24) "Nonapproved facility" means a licensed solid or hazardous waste disposal facility which is not an approved facility.

289.01(27) (27) "Person" means an individual, owner, operator, corporation, limited liability company, partnership, association, municipality, interstate agency, state agency or federal agency.

289.01(28) (28) "Refuse" means all matters produced from industrial or community life, subject to decomposition, not defined as sewage.

289.01(29) (29) "Release" has the meaning given under s. 291.37 (1) (b).

289.01(30) (30) "Resource conservation and recovery act" means the federal resource conservation and recovery act, 42 USC 6901 to 6991i, as amended on November 8, 1984.

289.01(31) (31) "Secretary" means the secretary of natural resources.

289.01(31m) (31m) "Sewage" means the water-carried wastes created in and to be conducted away from residences, industrial establishments, and public buildings as defined in s. 101.01 (12), with such surface water or groundwater as may be present.

289.01(33) (33) "Solid waste" means any garbage, refuse, sludge from a waste treatment plant, water supply treatment plant or air pollution control facility and other discarded or salvageable materials, including solid, liquid, semisolid, or contained gaseous materials resulting from industrial, commercial, mining and agricultural operations, and from community activities, but does not include solids or dissolved material in domestic sewage, or solid or dissolved materials in irrigation return flows or industrial discharges which are point sources subject to permits under ch. 283, or source material, as defined in s. 254.31 (10), special nuclear material, as defined in s. 254.31 (11), or by-product material, as defined in s. 254.31 (1).

289.01(34) (34) "Solid waste disposal" means the discharge, deposit, injection, dumping or placing of any solid waste into or on any land or water. This term does not include the transportation, storage or treatment of solid waste.

289.01(35) (35) "Solid waste facility" means a facility for solid waste treatment, solid waste storage or solid waste disposal, and includes commercial, industrial, municipal, state and federal establishments or operations such as, without limitation because of enumeration, sanitary landfills, dumps, land disposal sites, incinerators, transfer stations, storage facilities, collection and transportation services and processing, treatment and recovery facilities. This term includes the land where the facility is located. This term does not include a facility for the processing of scrap iron, steel or nonferrous metal using large machines to produce a principal product of scrap metal for sale or use for remelting purposes. This term does not include a facility which uses large machines to sort, grade, compact or bale clean wastepaper, fibers or plastics, not mixed with other solid waste, for sale or use for recycling purposes. This term does not include an auto junk yard or scrap metal salvage yard.

289.01(36) (36) "Solid waste management" means planning, organizing, financing, and implementing programs to effect the reduction, storage, collection, transporting, processing, reuse, recycling, composting, energy recovery from or final disposal of solid wastes in a sanitary, nuisance-free manner.

289.01(37) (37) "Solid waste management plan" means a plan prepared to provide for solid waste management.

289.01(38) (38) "Solid waste storage" means the holding of solid waste for a temporary period, at the end of which period the solid waste is to be treated or disposed.

289.01(39) (39) "Solid waste treatment" means any method, technique or process which is designed to change the physical, chemical or biological character or composition of solid waste. "Treatment" includes incineration.

289.01(40) (40) "Termination" means the final actions taken by an owner or operator of a solid or hazardous waste facility when formal responsibilities for long-term care cease.

289.01(41) (41) "Waste site" means any site, other than an approved facility, an approved mining facility or a nonapproved facility, where waste is disposed of regardless of when disposal occurred or where a hazardous substance is discharged before May 21, 1978.

289.01(42) (42) "Wastewater" means all sewage.

289.01(44) (44) "Water supply" means the sources and their surroundings from which water is supplied for drinking or domestic purposes.

289.01 History History: 1979 c. 34 ss. 978k, 984rd; 1981 c. 374 ss. 20 to 27, 148; 1983 a. 425, 426; 1987 a. 384; 1989 a. 335; 1995 a. 227 s. 514 to 520, 541, 576, 585; Stats. 1995 s. 289.01; 1997 a. 241; 1999 a. 9.

289.01 Annotation A violation of rules promulgated under ss. 144.43 and 144.44 [now ch. 289] does not give rise to a private right of action. Fortier v. Flambeau Plastics, 164 Wis. 2d 639, 476 N.W.2d 593 (Ct. App. 1991).



289.05 Solid waste management standards.

289.05  Solid waste management standards.

289.05(1) (1) The department shall promulgate rules establishing minimum standards for the location, design, construction, sanitation, operation, monitoring and maintenance of solid waste facilities. Following a public hearing, the department shall promulgate rules relating to the operation and maintenance of solid waste facilities as it deems necessary to ensure compliance and consistency with the purposes of and standards established under the resource conservation and recovery act, except that the rules relating to open burning shall be consistent with s. 289.51. The rules promulgated under this subsection shall conform to the rules promulgated under sub. (2).

289.05(2) (2) With the advice and comment of the metallic mining council, the department shall promulgate rules for the identification and regulation of metallic mining wastes. The rules promulgated to identify metallic mining wastes and to regulate the location, design, construction, operation and maintenance of facilities for the disposal of metallic mining wastes shall be in accordance with any or all of the provisions under this chapter and chs. 30 and 283. The rules shall take into consideration the special requirements of metallic mining operations in the location, design, construction, operation and maintenance of facilities for the disposal of metallic mining wastes as well as any special environmental concerns that will arise as a result of the disposal of metallic mining wastes. In promulgating the rules, the department shall give consideration to research, studies, data and recommendations of the U.S. environmental protection agency on the subject of metallic mining wastes arising from the agency's efforts to implement the resource conservation and recovery act.

289.05(3) (3) The department shall prescribe by rule minimum standards for closing, long-term care and termination of solid waste disposal facilities or hazardous waste facilities. The standards and any additional facility-specific requirements designated by the department shall be incorporated into the plan of operation prepared under s. 289.30. The long-term care provisions in an approved plan of operation may be modified under s. 289.30 (8) (a) 3. or (b).

289.05(4) (4) The department shall promulgate, by rule, standards for the reuse of foundry sand and other high-volume industrial waste, including high-volume industrial waste that qualifies for an exemption from regulation under s. 289.43 (8). The department shall design the rules under this subsection to allow and encourage, to the maximum extent possible consistent with the protection of public health and the environment, the beneficial reuse of high-volume industrial waste, in order to preserve resources, conserve energy and reduce or eliminate the need to dispose of high-volume industrial waste in landfills. In developing rules under this subsection, the department shall review methods of reusing high-volume industrial waste that are approved by other states and incorporate those methods to the extent that the department determines is advisable. In developing rules under this subsection, the department shall also consider the analysis and methodology used under 40 CFR 503.13 in determining the impacts on groundwater from various methods of reusing high-volume industrial wastes.

289.05 History History: 1995 a. 227 ss. 530, 534.



289.06 Department duties.

289.06  Department duties. The department shall:

289.06(1) (1) Promulgate rules implementing and consistent with this chapter and ss. 292.31 and 292.35.

289.06(2) (2) Encourage voluntary cooperation by persons and affected groups to achieve the purposes of this chapter and ss. 292.31 and 292.35.

289.06(3) (3) Encourage local units of government to handle solid waste disposal problems within their respective jurisdictions and on a regional basis, and provide technical and consultative assistance for that purpose.

289.06(4) (4) Collect and disseminate information and conduct educational and training programs relating to the purposes of this chapter and ss. 292.31 and 292.35.

289.06(5) (5) Organize a comprehensive and integrated program to enhance the quality, management and protection of the state's land and water resources.

289.06(6) (6) Provide technical assistance for the closure of a solid waste disposal facility that is a nonapproved facility.

289.06 History History: 1995 a. 227 s. 522, 991.



289.07 Department powers.

289.07  Department powers. The department may:

289.07(1) (1) Hold hearings relating to any aspect of the administration of this chapter and ss. 292.31 and 292.35 and, in connection therewith, compel the attendance of witnesses and the production of evidence.

289.07(2) (2) Secure necessary scientific, technical, administrative and operational services, including laboratory facilities, by contract or otherwise.

289.07(3) (3) Advise, consult, contract and cooperate with other agencies of the state, local governments, industries, other states, interstate or interlocal agencies, and the federal government, and with interested persons or groups.

289.07(4) (4) Conduct or direct scientific experiments, investigations, demonstration grants and research on any matter relating to solid waste disposal, including, but not limited to, land fill, disposal and utilization of junked vehicles, and production of compost.

289.07 History History: 1995 a. 227 ss. 523, 525, 632.



289.08 Duties of metallic mining council.

289.08  Duties of metallic mining council.

289.08(1) (1) The metallic mining council shall advise the department on the implementation of ss. 289.05, 289.21 to 289.32, 289.34, 289.42, 289.43, 289.46, 289.47, 289.62 to 289.64, 289.67, 289.68 and 292.31 and chs. 291 and 293 as those sections and chapters relate to metallic mining in this state.

289.08(2) (2) The council shall serve as an advisory, problem-solving body to work with and advise the department on matters relating to the reclamation of mined land in this state and on methods of and criteria for the location, design, construction and operation and maintenance of facilities for the disposal of metallic mine-related wastes.

289.08(3) (3) All rules proposed by the department relating to the subjects specified in this section shall be submitted to the council for review and comment prior to the time the rules are proposed in final draft form by the department. The department shall transmit the written comments of all members of the council submitting written comments with the summary of the proposed rules to the presiding officer of each house of the legislature under s. 227.19 (2).

289.08(4) (4) Written minutes of all meetings of the council shall be prepared by the department and made available to all interested parties upon request.

289.08 History History: 1979 c. 355; 1981 c. 374 s. 148; 1983 a. 410 s. 2202 (38); 1985 a. 182; 1995 a. 227 s. 629; Stats. 1995 s. 289.08.



289.09 Confidentiality of records.

289.09  Confidentiality of records.

289.09(1) (1)  Records. Except as provided under sub. (2), any records or other information furnished to or obtained by the department in the administration of this chapter and ss. 287.27 and 299.15 are public records subject to s. 19.21.

289.09(2) (2) Confidential records.

289.09(2)(a)(a) Application.

289.09(2)(a)1.1. An owner or operator of a solid waste facility may seek confidential treatment of any records or other information furnished to or obtained by the department in the administration of this chapter and s. 299.15.

289.09(2)(a)2. 2. A licensed hauler who transports solid waste to a facility listed in s. 289.57 (1) may seek confidential treatment of information submitted under s. 289.57 (1) (d).

289.09(2)(a)3. 3. An owner or operator of a materials recovery facility, as defined in s. 287.27 (1), may seek confidential treatment of information submitted under s. 287.27 (3).

289.09(2)(b) (b) Standards for granting confidential status. Except as provided under par. (c), the department shall grant confidential status for any records or information received by the department and certified by the owner or operator of the solid waste facility or materials recovery facility or by the licensed hauler as relating to production or sales figures or to processes or production unique to the owner or operator of the solid waste facility or materials recovery facility or which would tend to adversely affect the competitive position of the owner or operator if made public.

289.09(2)(c) (c) Emission data; analyses and summaries. The department may not grant confidential status for emission data. Nothing in this subsection prevents the department from using records and other information in compiling or publishing analyses or summaries relating to the general condition of the environment if the analyses or summaries do not identify a specific owner or operator or the analyses or summaries do not reveal records or other information granted confidential status.

289.09(2)(d) (d) Use of confidential records. Except as provided under par. (c) and this paragraph, the department or the department of justice may use records and other information granted confidential status under this subsection only in the administration and enforcement of this chapter, ch. 287 or s. 299.15. The department or the department of justice may release for general distribution records and other information granted confidential status under this subsection if the owner or operator expressly agrees to the release. The department of natural resources or the department of justice may release on a limited basis records and other information granted confidential status under this subsection if the department of natural resources or the department of justice is directed to take this action by a judge or hearing examiner under an order which protects the confidentiality of the records or other information. The department of natural resources or the department of justice may release to the U.S. environmental protection agency, or its authorized representative, records and other information granted confidential status under this subsection if the department of natural resources or the department of justice includes in each release of records or other information a request to the U.S. environmental protection agency, or its authorized representative, to protect the confidentiality of the records or other information.

289.09 History History: 1979 c. 34; 1979 c. 221 s. 2202 (39); 1981 c. 374; 1987 a. 384; 1989 a. 335; 1995 a. 227 s. 528; Stats. 1995 s. 289.09; 1997 a. 60.



289.10 County solid waste management plans.

289.10  County solid waste management plans.

289.10(1)(1) Each county board individually or jointly with another county board may prepare and adopt a county solid waste management plan consistent with state criteria.

289.10(2) (2) All county plans shall be submitted to the department for review. Within 90 days after submittal, the department shall approve or disapprove the plans. During its review, the department shall consult with the appropriate regional planning commission or other planning agency to determine whether any facility use and operation is in conflict with any plans adopted by such agency.

289.10(3) (3) The department shall by rule adopt county solid waste management criteria for the development of the plans permitted under this section.

289.10 History History: 1971 c. 130; 1973 c. 305; 1975 c. 20; 1977 c. 377; 1979 c. 34 s. 984rt; Stats. 1979 s. 144.437; 1981 c. 374 s. 148; 1983 a. 27; 1995 a. 227 s. 536; Stats. 1995 s. 289.10; 1997 a. 35



289.11 Federal aid.

289.11  Federal aid. Subdivisions of this state and interlocal agencies may make application for, receive, administer and expend any federal aid for the development and administration of programs related to solid waste facilities if first submitted to and approved by the department. The department shall approve any such application if it is consistent with the purposes of this chapter and any other applicable requirements of law.

289.11 History History: 1979 c. 34; 1981 c. 374 s. 148; 1995 a. 227 s. 527; Stats. 1995 s. 289.11.



289.12 Landfill official liability.

289.12  Landfill official liability.

289.12(1) (1)  Definition. As used in this section, "landfill official" means any officer, official, agent or employee of the state, a political corporation, governmental subdivision or public agency engaged in the planning, management, operation or approval of a solid or hazardous waste disposal facility.

289.12(2) (2) Exemption from liability. A landfill official is immune from civil prosecution for good faith actions taken within the scope of his or her official duties under this chapter or ch. 291 or 292.

289.12 History History: 1983 a. 410; Stats. 1983 s. 144.795; 1983 a. 538 s. 158; Stats. 1983 s. 144.446; 1995 a. 227 s. 627; Stats. 1995 s. 289.12.



289.21 Initial site report.

289.21  Initial site report.

289.21(1)(1)  Initial site report required. Prior to constructing a landfill, the person who seeks to construct the facility shall submit to the department an initial site report. The department shall specify by rule the minimum contents of an initial site report.

289.21(2) (2) Determination if initial site report is complete. Within 30 days after an initial site report is submitted, the department shall either determine that the initial site report is complete or notify the applicant in writing that the initial site report is not complete and specify the information which is required to be submitted before the initial site report is complete. The department shall notify the applicant in writing when the initial site report is complete.

289.21 History History: 1995 a. 227 s. 543.



289.22 Local approval.

289.22  Local approval.

289.22(1)(1)  Definition. In this section, "local approval" has the meaning specified under s. 289.33 (3) (d).

289.22(1m) (1m) Application for local approvals required. Prior to constructing a solid waste disposal facility or hazardous waste facility, the applicant shall submit a written request for the specification of all applicable local approvals to each affected municipality. Within 15 days after the receipt of a written request from the applicant, a municipality shall specify all local approvals for which applications are required or issue a statement that there are no applicable local approvals. Prior to constructing a solid waste disposal facility or a hazardous waste facility, the applicant shall apply for each local approval required to construct the waste handling portion of the facility.

289.22(2) (2) Standard notice. The waste facility siting board shall develop and print a standard notice designed to inform an affected municipality of the time limits and requirements for participation in the negotiation and arbitration process under s. 289.33. An applicant shall submit a copy of this standard notice, if it has been printed, with any written request submitted under sub. (1m).

289.22(3) (3) Attempts to obtain local approvals required. Following applications for local approvals under sub. (1m) and prior to submitting a feasibility report, any applicant subject to s. 289.33 shall undertake all reasonable procedural steps necessary to obtain each local approval required to construct the waste handling portion of the facility except that the applicant is not required to seek judicial review of decisions of the local unit of government.

289.22(4) (4) Waiver of local approvals. If a local approval precludes or inhibits the ability of the applicant to obtain data required to be submitted under 289.21 (1) or in a feasibility report or environmental impact report, the applicant may petition the department to waive the applicability of the local approval to the applicant. If a petition is received, the department shall promptly schedule a hearing on the matter and notify the local government of the hearing. If the department determines at the hearing that the local approval is unreasonable, the department shall waive the applicability of the local approval to the applicant.

289.22(5) (5) Compliance required. Except as provided under sub. (4), no person may construct a solid waste disposal facility or a hazardous waste facility unless the person complies with the requirements of subs. (1m) and (3).

289.22 History History: 1995 a. 227 s. 545.



289.23 Feasibility report required; distribution; public notice.

289.23  Feasibility report required; distribution; public notice.

289.23(1)(1)  Feasibility report required. Prior to constructing a solid waste disposal facility or a hazardous waste facility the person who seeks to construct the facility shall submit to the department a feasibility report.

289.23(2) (2) Local approval application prerequisite. No person subject to s. 289.33 may submit a feasibility report until the latest of the following periods:

289.23(2)(a) (a) At least 120 days after the person submits applications for all applicable local approvals specified as required by the municipality under s. 289.22 (1m).

289.23(2)(b) (b) At least 120 days after the receipt by the applicant of a statement by the municipality that there are no applicable local approvals.

289.23(2)(c) (c) At least 120 days after the deadline for the municipal response under s. 289.22 (1m) if the municipality does not respond within that time limit.

289.23(3) (3) Compliance required. No person may construct a solid waste disposal facility or a hazardous waste facility unless the person complies with the requirements of ss. 289.23 to 289.29.

289.23(4) (4) Distribution of feasibility report. At the same time an applicant submits a feasibility report to the department, the applicant shall submit a copy of that feasibility report to each participating municipality under s. 289.33 (6) (b).

289.23(5) (5) Notification of proposed facility. Immediately upon receipt of a feasibility report the department shall send a notice to the persons specified under s. 289.32 containing a brief description of the proposed facility and a statement that the applicant is required to send a copy of the feasibility report after it is determined to be complete by the department.

289.23 History History: 1995 a. 227 s. 547, 549, 551.



289.24 Feasibility report contents; completeness; distribution.

289.24  Feasibility report contents; completeness; distribution.

289.24(1)(1)  Contents of feasibility reports; preparation. The department shall specify by rule the minimum contents of a feasibility report and no report is complete unless the specified information is provided by the applicant. In addition to the requirements specified under sub. (2), the rules may specify special requirements for a feasibility report relating to any hazardous waste facility. The department may require a feasibility report to be prepared by a registered professional engineer. A feasibility report shall include:

289.24(1)(a) (a) A general summary of the site characteristics as well as any specific data the department requires by rule regarding the site's topography, soils, geology, groundwaters and surface waters and other features of the site and surrounding area.

289.24(1)(b) (b) Preliminary engineering design concepts including the proposed design capacity of the facility and an indication of the quantities and characteristics of the wastes to be treated, stored or disposed.

289.24(1)(c) (c) A description of how the proposed facility relates to any applicable county solid waste management plan approved under s. 289.10.

289.24(1)(d) (d) A description of the advisory process undertaken by the applicant prior to submittal of the feasibility report to provide information to the public and affected municipalities and to solicit public opinion on the proposed facility.

289.24(1)(e) (e) The proposed date of closure for the facility.

289.24(1)(f) (f) Sufficient information to make the determination of need for the facility under s. 289.28 unless the facility is exempt under s. 289.28 (2).

289.24(1)(g) (g) An analysis of alternatives to the land disposal of waste including waste reduction, reuse, recycling, composting and energy recovery.

289.24(1)(h) (h) A description of any waste reduction incentives and recycling services to be instituted or provided with the proposed facility.

289.24(2) (2) Certain hazardous waste facilities; additional requirements. A feasibility report for a hazardous waste disposal facility or surface impoundment, as defined in s. 291.37 (1) (d), shall include a list of all persons living within 0.5 mile of the facility and information reasonably ascertainable by the applicant on the potential for public exposure to hazardous waste or hazardous constituents through releases from the facility including, but not limited to, the following:

289.24(2)(a) (a) A description of any releases that may be expected to result from normal operations or accidents at the facility, including releases associated with transportation to or from the facility.

289.24(2)(b) (b) A description of the possible ways that humans may be exposed to hazardous waste or hazardous constituents as a result of a release from the facility, including the potential for groundwater or surface water contamination, air emissions or food chain contamination.

289.24(2)(c) (c) The potential extent and nature of human exposure to hazardous waste or hazardous constituents that may result from a release.

289.24(3) (3) Determination if a feasibility report is complete. Within 60 days after a feasibility report is submitted, the department either shall determine that the feasibility report is complete or shall notify the applicant in writing that the feasibility report is not complete and specify the information which is required to be submitted before the feasibility report is complete.

289.24(4) (4) Distribution. Immediately after the applicant receives notification of the department's determination that the feasibility report is complete, the applicant shall distribute copies of the feasibility report to the persons specified under s. 289.32.

289.24 History History: 1995 a. 227 s. 550, 991; 1997 a. 35.



289.25 Environmental review.

289.25  Environmental review.

289.25(1) (1)  Preliminary determination if environmental impact statement is required. Immediately after the department determines that the feasibility report is complete, the department shall issue a preliminary determination on whether an environmental impact statement is required under s. 1.11 prior to the determination of feasibility. If the department determines after review of the feasibility report that a determination of feasibility cannot be made without an environmental impact statement or if the department intends to require an environmental impact report under s. 23.11 (5), the department shall notify the applicant in writing within the 60-day period of these decisions and shall commence the process required under s. 1.11 or 23.11 (5).

289.25(2) (2) Environmental impact statement process. If an environmental impact statement is required, the department shall conduct the hearing required under s. 1.11 (2) (d) in an appropriate place it designates in a county, city, village or town which would be substantially affected by the operation of the proposed facility. The hearing on the environmental impact statement is not a contested case. The department shall issue its determination of the adequacy of the environmental impact statement within 30 days after the close of the hearing. Except as provided under s. 293.43, the department shall complete any environmental impact statement process required under s. 1.11 before proceeding with the feasibility report review process under sub. (3) and ss. 289.26 and 289.27.

289.25(3) (3) Notification on feasibility report and preliminary environmental impact statement decisions. Immediately after the department issues a preliminary determination that an environmental impact statement is not required or, if it is required, immediately after the department issues the environmental impact statement, the department shall publish a class 1 notice under ch. 985 in the official newspaper designated under s. 985.04 or 985.05 or, if none exists, in a newspaper likely to give notice in the area of the proposed facility, and shall publish the notice on its Internet Web site. The notice shall include a statement that the feasibility report and the environmental impact statement process are complete. The notice shall invite the submission of written comments by any person within 30 days after the notice for a solid waste disposal facility or within 45 days after the notice for a hazardous waste facility is published. The notice shall describe the methods by which a hearing may be requested under ss. 289.26 (1) and 289.27 (1). The department shall distribute copies of the notice to the persons specified under s. 289.32. For the purpose of determining the date on which notice is published under this subsection, the date on which the department first publishes the notice on its Internet Web site shall be considered the date of notice.

289.25 History History: 1995 a. 227 ss. 552, 991; 2011 a. 167.



289.26 Informational hearing.

289.26  Informational hearing.

289.26(1) (1)  Request for an informational hearing. Within 30 days after the notice under s. 289.25 (3) is published for a solid waste disposal facility, or within 45 days after the notice under s. 289.25 (3) is published for a hazardous waste facility, any county, city, village or town, the applicant or any 6 or more persons may file a written request for an informational hearing on the matter with the department. The request shall indicate the interests of the municipality or persons who file the request and state the reasons why the hearing is requested.

289.26(2) (2) Applicability. This section applies if no request for the treatment of the hearing as a contested case is granted and if:

289.26(2)(a) (a) An informational hearing is requested under sub. (1) within the 30-day or 45-day period; or

289.26(2)(b) (b) No hearing is requested under sub. (1) within the 30-day or 45-day period but the department determines that there is substantial public interest in holding a hearing.

289.26(3) (3) Nonapplicability; hearing conducted as a part of certain mining hearings. Notwithstanding sub. (2) this section does not apply if a hearing on the feasibility report is conducted as a part of a hearing under s. 293.43 and the time limits, notice and hearing provisions in that section supersede the time limits, notice and hearing provisions under s. 289.25 (2) and (3) and this section.

289.26(4) (4) Informational hearing. The department shall conduct the informational hearing within 60 days after the expiration of the 30-day or 45-day period under sub. (1). The department shall conduct the informational hearing in an appropriate place designated by the department in a county, city, village or town which would be substantially affected by the operation of the proposed facility.

289.26(5) (5) Issuance of final determination of feasibility. Except as provided under s. 289.29 (5), the department shall issue a final determination of feasibility within 60 days after the informational hearing under this section is adjourned.

289.26 History History: 1995 a. 227 ss. 553, 563, 991.



289.27 Contested case hearing.

289.27  Contested case hearing.

289.27(1) (1)  Request for treatment as a contested case. Within 30 days after the notice under s. 289.25 (3) is published for a solid waste disposal facility, or within 45 days after the notice under s. 289.25 (3) is published for a hazardous waste facility, any county, city, village or town, the applicant or any 6 or more persons may file a written request that the hearing under s. 289.26 (1) be treated as a contested case, as provided under s. 227.42. A county, city, village or town, the applicant or any 6 or more persons have a right to have the hearing treated as a contested case only if:

289.27(1)(a) (a) A substantial interest of the person requesting the treatment of the hearing as a contested case is injured in fact or threatened with injury by the department's action or inaction on the matter;

289.27(1)(b) (b) The injury to the person requesting the treatment of the hearing as a contested case is different in kind or degree from injury to the general public caused by the department's action or inaction on the matter; and

289.27(1)(c) (c) There is a dispute of material fact.

289.27(2) (2) Applicability. This section applies only if a person requests the treatment of the hearing as a contested case under sub. (1) within the 30-day or 45-day period and has a right to a hearing under that subsection. Any denial of a request for the treatment of the hearing as a contested case received within the 30-day or 45-day period under sub. (1) shall be in writing, shall state the reasons for denial and is an order reviewable under ch. 227. If the department does not enter an order granting or denying the request for the treatment of the hearing as a contested case within 20 days after the written request is filed, the request is deemed denied.

289.27(3) (3) Nonapplicability. Notwithstanding sub. (2), this section does not apply if a hearing on the feasibility report is conducted as a part of a hearing under s. 293.43 and the time limits, notice and hearing provisions under that section supersede the time limits, notice and hearing provisions under s. 289.25 (2) and (3) and this section.

289.27(4) (4) Time limits. Except as provided under s. 289.29 (5):

289.27(4)(a) (a) The division of hearings and appeals in the department of administration shall schedule the hearing to be held within 120 days after the expiration of the 30-day or 45-day period under sub. (1).

289.27(4)(b) (b) The final determination of feasibility shall be issued within 90 days after the hearing is adjourned.

289.27(5) (5) Determination of need; decision by hearing examiner. If a contested case hearing is conducted under this section, the secretary shall issue any decision concerning determination of need, notwithstanding s. 227.46 (2) to (4). The secretary shall direct the hearing examiner to certify the record of the contested case hearing to him or her without an intervening proposed decision. The secretary may assign responsibility for reviewing this record and making recommendations concerning the decision to any employee of the department.

289.27 History History: 1995 a. 227 s. 554, 565, 991.



289.28 Determination of need.

289.28  Determination of need.

289.28(1) (1)  Determination of need; issues considered. A feasibility report shall contain an evaluation to justify the need for the proposed facility unless the facility is exempt under sub. (2). The department shall consider the following issues in evaluating the need for the proposed facility:

289.28(1)(a) (a) An approximate service area for the proposed facility which takes into account the economics of waste collection, transportation and disposal.

289.28(1)(b) (b) The quantity of waste suitable for disposal at the proposed facility generated within the anticipated service area.

289.28(1)(c) (c) The design capacity of the following facilities located within the anticipated service area of the proposed facility:

289.28(1)(c)1. 1. Approved facilities, including the potential for expansion of those facilities on contiguous property already owned or controlled by the applicant.

289.28(1)(c)2. 2. Nonapproved facilities which are environmentally sound. It is presumed that a nonapproved facility is not environmentally sound unless evidence to the contrary is produced.

289.28(1)(c)3. 3. Other proposed facilities for which feasibility reports are submitted and determined to be complete by the department.

289.28(1)(c)4. 4. Facilities for the recycling of solid waste or for the recovery of resources from solid waste which are licensed by the department.

289.28(1)(c)5. 5. Proposed facilities for the recycling of solid waste or for the recovery of resources from solid waste which have plans of operation which are approved by the department.

289.28(1)(c)6. 6. Solid waste incinerators licensed by the department.

289.28(1)(c)7. 7. Proposed solid waste incinerators which have plans of operation which are approved by the department.

289.28(1)(d) (d) If the need for a proposed municipal facility cannot be established under pars. (a) to (c), the extent to which the proposed facility is needed to replace other facilities of that municipality at the time those facilities are projected to be closed in the plans of operation.

289.28(2) (2) Determination of need; exempt facilities. Subsections (1) and (3) and ss. 289.24 (1) (f) and 289.29 (1) (d) do not apply to:

289.28(2)(a) (a) Any facility which is part of a prospecting or mining operation with a permit under s. 293.45 or 293.49.

289.28(2)(b) (b) Any solid waste disposal facility designed for the disposal of waste generated by a pulp or paper mill.

289.28(3) (3) Issuance of determination of need. Except for a facility which is exempt under sub. (2), the department shall issue a determination of need for the proposed facility at the same time the final determination of feasibility is issued. If the department determines that there is insufficient need for the facility, the applicant may not construct or operate the facility.

289.28 History History: 1995 a. 227 ss. 556, 557, 560, 991.

289.28 AnnotationMunicipal replacement facilities are not exempt from the needs determination. 77 Atty. Gen. 81.



289.29 Determination of feasibility.

289.29  Determination of feasibility.

289.29(1) (1)  Criteria for determination of feasibility; environmental impact.

289.29(1)(a)(a) A determination of feasibility shall be based only on this chapter and ch. 291 and rules promulgated under those chapters. A determination of feasibility for a facility for the disposal of metallic mining waste shall be based only on this chapter and ch. 291 and rules promulgated under those chapters with special consideration given to s. 289.05 (2) and rules promulgated under that section.

289.29(1)(b) (b) If there is a negotiated agreement or an arbitration award prior to issuance of the determination of feasibility, the final determination of feasibility may not include any item which is less stringent than a corresponding item in the negotiated agreement or arbitration award.

289.29(1)(c) (c) The department may receive into evidence at a hearing conducted under s. 289.26 or 289.27 any environmental impact assessment or environmental impact statement for the facility prepared under s. 1.11 and any environmental impact report prepared under s. 23.11 (5). The adequacy of the environmental impact assessment, environmental impact statement or environmental impact report is not subject to challenge at that hearing.

289.29(1)(d) (d) The department may not approve a feasibility report for a solid or hazardous waste disposal facility unless the design capacity of that facility does not exceed the expected waste to be disposed of at that facility within 15 years after that facility begins operation. The department may not approve a feasibility report for a solid or hazardous waste disposal facility unless the design capacity of that facility exceeds the expected waste to be disposed of at that facility within 10 years after that facility begins operation except that this condition does not apply to the expansion of an existing facility.

289.29(2) (2) Maximum number of facilities.

289.29(2)(a)(a) Except as provided in par. (b), the department may not issue a favorable determination of feasibility for a solid waste disposal facility in a 3rd class city if 2 or more approved facilities that are solid waste disposal facilities are in operation within the city in which the solid waste disposal facility is proposed to be located.

289.29(2)(b) (b) The prohibition in par. (a) does not apply to an expansion of or addition to an existing approved facility that is a solid waste disposal facility by the owner or operator of the existing approved facility on property that is contiguous to the property on which the existing approved facility is located and that is owned or under option to lease or purchase by the owner or operator of the existing approved facility.

289.29(3) (3) Contents of final determination of feasibility. The department shall issue a final determination of feasibility which shall state the findings of fact and conclusions of law upon which it is based. The department may condition the issuance of the final determination of feasibility upon special design, operational or other requirements to be submitted with the plan of operation under s. 289.30. The final determination of feasibility shall specify the design capacity of the proposed facility. The issuance of a favorable final determination of feasibility constitutes approval of the facility for the purpose stated in the application but does not guarantee plan approval under s. 289.30 or licensure under s. 289.31.

289.29(4) (4) Issuance of final determination of feasibility. Except as provided under sub. (5), if no hearing is conducted under s. 289.26 or 289.27, the department shall issue the final determination of feasibility within 60 days after the 30-day or 45-day period under s. 289.27 (1) has expired.

289.29(5) (5) Issuance of final determination of feasibility in certain situations involving utilities and mining. If a determination of feasibility is identified in the listing specified in s. 196.491 (3) (a) 3. a., the issuance of a final determination of feasibility is subject to the time limit under s. 196.491 (3) (a) 3. b. If a determination of feasibility is required under s. 293.43, the issuance of a final determination of feasibility is subject to the time limits under s. 293.45 (2) or 293.49, whichever is applicable.

289.29 History History: 1995 a. 227 ss. 555, 558, 559, 561, 991; 1997 a. 204.



289.30 Plan of operation.

289.30  Plan of operation.

289.30(1)(1)  Plan of operation required. Prior to constructing a solid waste disposal facility or a hazardous waste facility, the applicant shall submit to the department a plan of operation for the facility.

289.30(2) (2) Feasibility report prerequisite. No person may submit a plan of operation for a facility prior to the time the person submits a feasibility report for that facility. A person may submit a plan of operation with the feasibility report or at any time after the feasibility report is submitted. If a person submits the plan of operation prior to the final determination of feasibility, the plan of operation is not subject to review at any hearing conducted under s. 289.26 or 289.27 and is not subject to judicial review under ss. 227.52 to 227.58 in the review of any decision under s. 289.26 or 289.27.

289.30(3) (3) Feasibility report; certain facilities. The department may require the applicant for a hazardous waste treatment or storage facility to submit the feasibility report and the plan of operation at the same time and, notwithstanding subs. (2), (10) and (11), both the feasibility report and the plan of operation shall be considered at a public hearing conducted under ss. 289.26 and 289.27, and both are subject to judicial review in a single proceeding.

289.30(4) (4) Preparation; contents. The proposed plan of operation shall be prepared by a registered professional engineer and shall include at a minimum a description of the manner of solid waste disposal or hazardous waste treatment, storage or disposal and a statement setting forth the proposed development, daily operation, closing and long-term care of the facility. The proposed plan of operation shall specify the method by which the owner or operator will maintain proof of financial responsibility under s. 289.41. The department shall specify by rule the minimum contents of a plan of operation submitted for approval under this section and no plan is complete unless the information is supplied. The rules may specify special standards for plans of operation relating to hazardous waste facilities. Within 30 days after a plan of operation is submitted or, if the plan of operation is submitted with the feasibility report under sub. (2), within 30 days after the department issues notice that the feasibility report is complete, the department shall notify the applicant in writing if the plan is not complete, specifying the information which is required to be submitted before the report is complete. If no notice is given, the report is deemed complete on the date of its submission.

289.30(5) (5) Daily cover. The department shall include in an approved plan of operation for a municipal waste landfill a requirement that the operator use foundry sand or shredder fluff for daily cover at part or all of the municipal waste landfill for the period specified in a request from a person operating a foundry or a scrap dealer in this state if the department receives the request prior to approving the plan of operation under sub. (6) and if all of the following conditions are met:

289.30(5)(a) (a) The foundry operator or scrap dealer agrees to transport the foundry sand or shredder fluff to the landfill either daily or on another schedule acceptable to the municipal waste landfill operator.

289.30(5)(b) (b) The department approves the use of the foundry sand or shredder fluff for daily cover at the municipal waste landfill.

289.30(5)(c) (c) The municipal waste landfill operator is not contractually bound to obtain daily cover from another source.

289.30(5)(d) (d) The amount of daily cover to be provided by the requesting foundry operator or scrap dealer does not exceed the amount of daily cover required under the plan of operation for the municipal waste landfill less any daily cover provided by another foundry operator or scrap dealer.

289.30(6) (6) Approval; disapproval. The department may not approve or disapprove a plan of operation until a favorable determination of feasibility has been issued for the facility. Upon the submission of a complete plan of operation, the department shall either approve or disapprove the plan in writing within 90 days or within 60 days after a favorable determination of feasibility is issued for the facility, whichever is later. The determination of the department shall be based upon compliance with sub. (5) and the standards established under s. 289.05 (1) and (2) or, in the case of hazardous waste facilities, with the rules and standards established under ss. 291.05 (1) to (4) and (6) and 291.07 to 291.11. An approval may be conditioned upon any requirements necessary to comply with the standards. Any approval may be modified by the department upon application of the licensee if newly discovered information indicates that the modification would not inhibit compliance with the standards adopted under s. 289.05 (1) and (2) or, if applicable, ss. 291.05 (1) to (4) and (6) and 291.07 to 291.11. No plan of operation for a solid or hazardous waste facility may be approved unless the applicant submits technical and financial information required under ss. 289.05 (3) and 289.41.

289.30(7) (7) No environmental impact statement required. A determination under this section does not constitute a major state action under s. 1.11 (2).

289.30(8) (8) Approval.

289.30(8)(a)(a) Approval under sub. (6) entitles the applicant to construct the facility in accordance with the approved plan for not less than the design capacity specified in the determination of feasibility, unless the department establishes by a clear preponderance of the credible evidence that:

289.30(8)(a)1. 1. The facility is not constructed in accordance with the approved plan;

289.30(8)(a)2. 2. The facility poses a substantial hazard to public health or welfare; or

289.30(8)(a)3. 3. In-field conditions, not disclosed in the feasibility report or plan of operation, necessitate modifications of the plan to comply with standards in effect at the time of plan approval under s. 289.05 (1) and (2) or, if applicable, ss. 291.05 (1) to (4) and (6) and 291.07 to 291.11.

289.30(8)(b) (b) Paragraph (a) does not limit the department's authority to modify a plan of operation to ensure compliance with a federal statute or regulation applicable to the solid waste disposal facility or hazardous waste facility.

289.30(9) (9) Failure to comply with plan of operation. Failure to operate in accordance with the approved plan subjects the operator to enforcement under s. 289.97 or 291.95. If the department establishes that any failure to operate in accordance with the approved plan for a solid waste disposal facility is grievous and continuous, the operator is subject to suspension, revocation or denial of the operating license under s. 289.31. If the operator fails to operate a hazardous waste facility in accordance with the approved plan, the department may suspend, revoke or deny the operating license under s. 289.31.

289.30(10) (10) Feasibility report not subject to review. In any judicial review under ss. 227.52 to 227.58 of the department's decision to approve or disapprove a plan of operation, no element of the feasibility report, as approved by the department, is subject to judicial review.

289.30(11) (11) No right to hearing. There is no statutory right to a hearing before the department concerning the plan of operation but the department may grant a hearing on the plan of operation under s. 289.07 (1).

289.30 History History: 1995 a. 227 s. 566, 568.



289.31 Operating license.

289.31  Operating license.

289.31(1)(1)  License requirement. No person may operate a solid waste facility or hazardous waste facility unless the person obtains an operating license from the department. The department shall issue an operating license with a duration of one year or more except that the department may issue an initial license with a duration of less than one year. The department may deny, suspend or revoke the operating license of a solid waste disposal facility for failure to pay fees required under this chapter or for grievous and continuous failure to comply with the approved plan of operation under s. 289.30 or, if no plan of operation exists with regard to the facility, for grievous and continuous failure to comply with the standards adopted under s. 289.05 (1) and (2). The department may deny, suspend or revoke the operating license of a hazardous waste facility for any reason specified under s. 291.87 (1m).

289.31(2) (2) Environmental impact statement not required. A determination under this section does not constitute a major state action under s. 1.11 (2).

289.31(3) (3) Issuance of initial license. The initial operating license for a solid waste disposal facility or a hazardous waste facility shall not be issued unless the facility has been constructed in substantial compliance with the operating plan approved under s. 289.30. The department may require that compliance be certified in writing by a registered professional engineer. The department may by rule require, as a condition precedent to the issuance of the operating license for a solid waste disposal facility, that the applicant submit evidence that a notation of the existence of the facility has been recorded in the office of the register of deeds in each county in which a portion of the facility is located.

289.31(4) (4) Notice; hazardous waste facilities.

289.31(4)(am)(am) Before issuing the initial operating license for a hazardous waste facility, the department shall give notice of its intent to issue the license by all of the following means:

289.31(4)(am)1. 1. Publishing a class 1 notice, under ch. 985, in a newspaper likely to give notice in the area where the facility is located.

289.31(4)(am)2. 2. Broadcasting a notice by radio announcement in the area where the facility is located.

289.31(4)(am)3. 3. Providing written notice to each affected municipality.

289.31(4)(am)4. 4. Publication of the notice on the department's Internet Web site.

289.31(4)(am)5. 5. Providing notice to interested persons upon request. The notice may be given through an electronic notification system established by the department.

289.31(4)(bm) (bm) The notice provided under par. (am) 1., 3., 4., and 5. shall include all of the following:

289.31(4)(bm)1. 1. The name and address of the applicant.

289.31(4)(bm)2. 2. A summary that contains a brief, precise, easily understandable, plain language description of the subject matter of the license.

289.31(4)(bm)3. 3. Information indicating where more information about the subject matter of the license may be viewed on the department's Internet Web site.

289.31(4)(cm) (cm) For the purpose of determining the date on which public notice is provided under this subsection, the date on which the department first publishes the notice on its Internet Web site shall be considered the date of public notice.

289.31(5) (5) Feasibility report and plan of operation not subject to review. In any judicial review under ss. 227.52 to 227.58 of the department's decision to issue or deny an operating license, no element of either the feasibility report or the plan of operation, as approved by the department, is subject to judicial review.

289.31(6) (6) No right to hearing. There is no statutory right to a hearing before the department concerning the license but the department may grant a hearing on the license under s. 289.07 (1).

289.31(7) (7) Monitoring requirements.

289.31(7)(a)(a) In this subsection, "monitoring" means activities necessary to determine whether contaminants are present in groundwater, surface water, soil or air in concentrations that require investigation or remedial action. "Monitoring" does not include investigations to determine the extent of contamination, to collect information necessary to select or design remedial action, or to monitor the performance of remedial action.

289.31(7)(b) (b) Upon the renewal of an operating license for a nonapproved facility, the department may require monitoring at the facility as a condition of the license.

289.31(7)(c) (c) The owner or operator of a nonapproved facility is responsible for conducting any monitoring required under par. (b).

289.31(7)(d) (d) The department may require by special order the monitoring of a closed solid or hazardous waste disposal site or facility which was either a nonapproved facility or a waste site, as defined under s. 292.01 (21), when it was in operation.

289.31(7)(e) (e) If the owner or operator of a site or facility subject to an order under par. (d) is not a municipality, the owner or operator is responsible for the cost of conducting any monitoring ordered under par. (d).

289.31(7)(f) (f) If the owner or operator of a site or facility subject to an order under par. (d) is a municipality, the municipality is responsible for conducting any monitoring ordered under par. (d). The department shall, from the environmental fund appropriation under s. 20.370 (2) (dv), reimburse the municipality for the costs of monitoring that exceed an amount equal to $3 per person residing in the municipality for each site or facility subject to an order under par. (d), except that the maximum reimbursement is $100,000 for each site or facility. The department shall exclude any monitoring costs paid under the municipality's liability insurance coverage in calculating the municipal cost of monitoring a site or facility.

289.31(7)(g) (g) The department shall promulgate rules for determining costs eligible for reimbursement under par. (f).

289.31(8) (8) Closure agreement. Any person operating a solid or hazardous waste facility which is a nonapproved facility may enter into a written closure agreement at any time with the department to close the facility on or before July 1, 1999. The department shall incorporate any closure agreement into the operating license. The operating license shall terminate and is not renewable if the operator fails to comply with the closure agreement. Upon termination of an operating license under this subsection as the result of failure to comply with the closure agreement, the department shall collect additional surcharges and base fees as provided under s. 289.67 (3) and (4) and enforce the closure under ss. 299.95 and 299.97.

289.31(9) (9) Daily cover. Within 12 months after receiving a request from a person operating a foundry or a scrap dealer in this state, the department shall modify the operating license issued under sub. (1) to a person operating a municipal waste landfill to require the operator to use foundry sand from the foundry or shredder fluff from the scrap dealer's operation as daily cover at part or all of the municipal waste landfill for a period specified in the request, if all of the conditions in s. 289.30 (5) are met.

289.31(10) (10) Voluntary party certificate of completion. When the department issues a certificate of completion under s. 292.15 (2) (a) 3., (ae) 3., or (ag) 2. for all or a portion of a solid waste facility with an operating license under this section, the operating license for the solid waste facility or the portion of the solid waste facility covered by the certificate of completion is terminated.

289.31 History History: 1995 a. 227 s. 569, 570; 2011 a. 103, 167.

289.31 Annotation Corporate officers responsible for the overall operation of a facility are personally liable for violations. State v. Rollfink, 162 Wis. 2d 121, 469 N.W.2d 398 (1991).



289.32 Distribution of documents.

289.32  Distribution of documents. One copy of the notice or documents required to be distributed under ss. 289.21 to 289.31 shall be mailed to:

289.32(1) (1) The clerk of each affected municipality.

289.32(2) (2) The main public library in each affected municipality.

289.32(3) (3) The applicant if the notice or document is not required to be distributed by the applicant.

289.32 History History: 1995 a. 227 s. 571.



289.33 Solid and hazardous waste facilities; negotiation and arbitration.

289.33  Solid and hazardous waste facilities; negotiation and arbitration.

289.33(1) (1)  Legislative findings.

289.33(1)(a)(a) The legislature finds that the creation of solid and hazardous waste is an unavoidable result of the needs and demands of a modern society.

289.33(1)(b) (b) The legislature further finds that solid and hazardous waste is generated throughout the state as a by-product of the materials used and consumed by every individual, business, enterprise and governmental unit in the state.

289.33(1)(c) (c) The legislature further finds that the proper management of solid and hazardous waste is necessary to prevent adverse effects on the environment and to protect public health and safety.

289.33(1)(d) (d) The legislature further finds that the availability of suitable facilities for solid waste disposal and the treatment, storage and disposal of hazardous waste is necessary to preserve the economic strength of this state and to fulfill the diverse needs of its citizens.

289.33(1)(e) (e) The legislature further finds that whenever a site is proposed for the solid waste disposal or the treatment, storage or disposal of hazardous waste, the nearby residents and the affected municipalities may have a variety of legitimate concerns about the location, design, construction, operation, closing and long-term care of facilities to be located at the site, and that these facilities must be established with consideration for the concerns of nearby residents and the affected municipalities.

289.33(1)(f) (f) The legislature further finds that local authorities have the responsibility for promoting public health, safety, convenience and general welfare, encouraging planned and orderly land use development, recognizing the needs of industry and business, including solid waste disposal and the treatment, storage and disposal of hazardous waste and that the reasonable decisions of local authorities should be considered in the siting of solid waste disposal facilities and hazardous waste facilities.

289.33(1)(g) (g) The legislature further finds that the procedures for the siting of new or expanded solid waste disposal facilities and hazardous waste facilities under s. 144.44, 1979 stats., and s. 144.64, 1979 stats., are not adequate to resolve many of the conflicts which arise during the process of establishing such facilities.

289.33(2) (2) Legislative intent. It is the intent of the legislature to create and maintain an effective and comprehensive policy of negotiation and arbitration between the applicant for a license to establish either a solid waste disposal facility or a hazardous waste treatment, storage or disposal facility and a committee representing the affected municipalities to assure that:

289.33(2)(a) (a) Arbitrary or discriminatory policies and actions of local governments which obstruct the establishment of solid waste disposal facilities and hazardous waste facilities can be set aside.

289.33(2)(b) (b) The legitimate concerns of nearby residents and affected municipalities can be expressed in a public forum, negotiated and, if need be, arbitrated with the applicant in a fair manner and reduced to a written document that is legally binding.

289.33(2)(c) (c) An adequate mechanism exists under state law to assure the establishment of environmentally sound and economically viable solid waste disposal facilities and hazardous waste facilities.

289.33(3) (3) Definitions. In this section:

289.33(3)(a) (a) "Applicant" means a person applying for a license for or the owner or operator of a facility.

289.33(3)(b) (b) "Board" means the waste facility siting board.

289.33(3)(c) (c) "Facility" means a solid waste disposal facility or a hazardous waste facility.

289.33(3)(d) (d) "Local approval" includes any requirement for a permit, license, authorization, approval, variance or exception or any restriction, condition of approval or other restriction, regulation, requirement or prohibition imposed by a charter ordinance, general ordinance, zoning ordinance, resolution or regulation by a town, city, village, county or special purpose district, including without limitation because of enumeration any ordinance, resolution or regulation adopted under s. 91.73, 2007 stats., s. 59.03 (2), 59.11 (5), 59.42 (1), 59.48, 59.51 (1) and (2), 59.52 (2), (5), (6), (7), (8), (9), (11), (12), (13), (15), (16), (17), (18), (19), (20), (21), (22), (23), (24), (25), (26) and (27), 59.53 (1), (2), (3), (4), (5), (7), (8), (9), (11), (12), (13), (14), (15), (19), (20) and (23), 59.535 (2), (3) and (4), 59.54 (1), (2), (3), (4), (4m), (5), (6), (7), (8), (10), (11), (12), (16), (17), (18), (19), (20), (21), (22), (23), (24), (25) and (26), 59.55 (3), (4), (5) and (6), 59.56 (1), (2), (4), (5), (6), (7), (9), (10), (11), (12), (12m), (13) and (16), 59.57 (1), 59.58 (1) and (5), 59.62, 59.69, 59.692, 59.693, 59.696, 59.697, 59.698, 59.70 (1), (2), (3), (5), (7), (8), (9), (10), (11), (21), (22) and (23), 59.79 (1), (2), (3), (5), (7), (8), and (10), 59.792 (2) and (3), 59.80, 59.82, 60.10, 60.22, 60.23, 60.54, 60.77, 61.34, 61.35, 61.351, 61.353, 61.354, 62.11, 62.23, 62.231, 62.233, 62.234, 66.0101, 66.0415, 87.30, 196.58, 200.11 (8), 236.45, 281.43 or 349.16, subch. VIII of ch. 60, or subch. III of ch. 91.

289.33(3)(e) (e) "Local committee" means the committee appointed under sub. (7).

289.33(3)(f) (f) "Participating municipality" means an affected municipality which adopts a siting resolution and appoints members to the local committee.

289.33(3)(fm) (fm) "Preexisting local approval" means a local approval in effect at least 15 months prior to the submission to the department of either a feasibility report under s. 289.23 or an initial site report, whichever occurs first.

289.33(3)(g) (g) "Siting resolution" means the resolution adopted by an affected municipality under sub. (6) (a).

289.33(4) (4) Rules. The board may promulgate rules necessary for the implementation of this section.

289.33(5) (5) Applicability of local approvals.

289.33(5)(a)(a) The establishment of facilities is a matter of statewide concern.

289.33(5)(b) (b) An existing facility is not subject to any local approval except those local approvals made applicable to the facility under pars. (c) to (g).

289.33(5)(c) (c) Except as provided under par. (d), a new or expanded facility is subject to preexisting local approvals.

289.33(5)(d) (d) A new or expanded facility is not subject to any preexisting local approvals which are specified as inapplicable in a negotiation agreement approved under sub. (9) or an arbitration award issued under sub. (10).

289.33(5)(e) (e) Except as provided under par. (f), a new or expanded facility is not subject to any local approvals which are not preexisting local approvals.

289.33(5)(f) (f) A new or expanded facility is subject to local approvals which are not preexisting local approvals if they are specified as applicable in a negotiation agreement approved under sub. (9).

289.33(5)(g) (g) This subsection applies to a new or expanded facility owned or operated by a county in the same manner it applies to all other new or expanded facilities.

289.33(6) (6) Siting resolution.

289.33(6)(a)(a) Municipal participation. An affected municipality may participate in the negotiation and arbitration process under this section if the governing body adopts a siting resolution and appoints members to the local committee within 60 days after the municipality receives the written request from the applicant under s. 289.22 (1m) and if the municipality sends a copy of that resolution and the names of those members to the board within 7 days after the municipality adopts the siting resolution and appoints members to the local committee. The siting resolution shall state the affected municipality's intent to negotiate and, if necessary, arbitrate with the applicant concerning the proposed facility. An affected municipality which does not adopt a siting resolution within 60 days after receipt of notice from the applicant may not appoint members to the local committee.

289.33(6)(b) (b) Notification of participation. Within 5 days after the board receives copies of resolutions and names of members appointed to the local committee from all affected municipalities or within 72 days after all affected municipalities receive the written request under s. 289.22 (1m), the board shall submit a notification of participation by certified mail to the applicant and each participating municipality identifying the participating municipalities and the members appointed to the local committee and informing the applicant and participating municipalities that negotiations may commence or, if no affected municipality takes the actions required to participate in the negotiation and arbitration process under par. (a), the board shall notify the applicant of this fact by certified mail within that 72-day period.

289.33(6)(c) (c) Revised notification of participation. If the board issues a notice under par. (b) and subsequently it is necessary for the applicant to submit a written request under s. 289.22 (1m) to an additional affected municipality because of an error or changes in plans, the board may issue an order delaying negotiations until that affected municipality has an opportunity to participate in the negotiation and arbitration process by taking action under par. (a). Within 5 days after the board receives a copy of the resolution and the names of members appointed to the local committee by that affected municipality or within 72 days after that affected municipality receives the written request from the applicant under s. 289.22 (1m), the board shall submit a revised notification of participation by certified mail to the applicant and each participating municipality stating the participating municipalities and members appointed to the local committee and informing the applicant and participating municipalities that negotiations may recommence or if the additional affected municipality does not take the actions required to participate in the negotiation and arbitration process under par. (a), the board shall notify the applicant and other participating municipalities of this fact by certified mail and informing them that negotiations may recommence.

289.33(6)(d) (d) Rescission. A siting resolution may be rescinded at any time by a resolution of the governing body of the municipality which adopted it. When a siting resolution is rescinded, individuals appointed by the governing body of the municipality to serve on the local committee are removed from membership on the local committee.

289.33(6)(e) (e) Prohibition on participation by municipality which is also applicant. An affected municipality which is also the applicant or which contracts with the applicant to construct or operate a facility may not adopt a siting resolution.

289.33(6)(f) (f) Failure to participate. If no affected municipality takes the actions required to participate in the negotiation and arbitration process under par. (a), the applicant may continue to seek state approval of the facility, is not required to negotiate or arbitrate under this section and the facility is not subject to any local approval, notwithstanding sub. (5).

289.33(6)(g) (g) Extension for filing. If the governing body of an affected municipality adopts a siting resolution under par. (a) or (b), and if the affected municipality does not send a copy of the siting resolution to the applicant and the board within 7 days, the board may grant an extension of time to allow the affected municipality to send a copy of the siting resolution to the applicant and the board, if the board determines that:

289.33(6)(g)1. 1. The municipality failed to send the siting resolution through mistake, inadvertence or excusable neglect; and

289.33(6)(g)2. 2. The granting of an extension will not create a significant hardship for other parties to the negotiation and arbitration process.

289.33(7) (7) Local committee.

289.33(7)(a)(a) Appointment of members. Members of the local committee shall be appointed by the governing body of each affected municipality passing a siting resolution, as follows:

289.33(7)(a)1. 1. A town, city or village in which all or part of a facility is proposed to be located shall appoint 4 members or the number of members appointed under subds. 1m. and 2. plus 2, whichever is greater, no more than 2 of whom are elected officials or municipal employees.

289.33(7)(a)1m. 1m. A county in which all or part of a facility is proposed to be located shall appoint 2 members.

289.33(7)(a)2. 2. Any affected municipality, other than those specified under subd. 1. or 1m., shall appoint one member.

289.33(7)(b) (b) Disclosure of private interests. Each member of a local committee shall file a statement with the board within 15 days after the person is appointed to the local committee specifying the economic interests of the member and his or her immediate family members that would be affected by the proposed facility and its development.

289.33(7)(c) (c) Failure to disclose private interests. If a person fails to file a statement of economic interest as required under par. (b), he or she may not serve on the local committee and the position to which he or she was appointed is vacant.

289.33(7)(d) (d) Removal; vacancies. A participating municipality may remove and replace at will the members it appoints to the local committee. Vacancies on the local committee shall be filled in the same manner as initial appointments.

289.33(7)(e) (e) Chairperson. The local committee shall elect one of its members as chairperson.

289.33(7)(f) (f) Quorum. A majority of the membership of the local committee constitutes a quorum to do business and a majority of that quorum may act in any matter before the local committee. Each member of the local committee has one vote in any matter before the committee and no member may vote by proxy.

289.33(7)(g) (g) Open meetings. Meetings of the local committee are subject to subch. V of ch. 19.

289.33(7n) (7n) Additional municipal parties.

289.33(7n)(a)(a) Agreement to add. Upon the written agreement of all parties to a negotiation and arbitration proceeding commenced under this section, a municipality which does not qualify as an affected municipality may be added as a party to the proceeding.

289.33(7n)(b) (b) Siting resolution. If a municipality is added to the negotiation and arbitration proceeding under par. (a), it shall adopt a siting resolution under sub. (6) within 30 days of the agreement and otherwise comply with the other provisions of this section.

289.33(8) (8) Subjects of negotiation and arbitration.

289.33(8)(a)(a) The applicant and the local committee may negotiate with respect to any subject except:

289.33(8)(a)1. 1. Any proposal to make the applicant's responsibilities under the approved feasibility report or plan of operation less stringent.

289.33(8)(a)2. 2. The need for the facility.

289.33(8)(b) (b) Only the following items are subject to arbitration under this section:

289.33(8)(b)1. 1. Compensation to any person for substantial economic impacts which are a direct result of the facility including insurance and damages not covered by the waste management fund.

289.33(8)(b)1m. 1m. Reimbursement of reasonable costs, but not to exceed $20,000, incurred by the local committee relating to negotiation, mediation and arbitration activities under this section.

289.33(8)(b)2. 2. Screening and fencing related to the appearance of the facility. This item may not affect the design capacity of the facility.

289.33(8)(b)3. 3. Operational concerns including, but not limited to, noise, dust, debris, odors and hours of operation but excluding design capacity.

289.33(8)(b)4. 4. Traffic flows and patterns resulting from the facility.

289.33(8)(b)5. 5. Uses of the site where the facility is located after closing the facility.

289.33(8)(b)6. 6. Economically feasible methods to recycle or reduce the quantities of waste to the facility. At facilities for which the applicant will not provide or contract for collection and transportation services, this item is limited to methods provided at the facility.

289.33(8)(b)7. 7. The applicability or nonapplicability of any preexisting local approvals.

289.33(9) (9) Negotiation.

289.33(9)(a)(a) Commencement of negotiation. Negotiation between the applicant and the local committee may commence at any time after receipt of notification of participation from the board under sub. (6) (b). The time and place of negotiating sessions shall be established by agreement between the applicant and the local committee. Negotiating sessions shall be open to the public.

289.33(9)(b) (b) Determination of negotiability. Either party may petition the board in writing for a determination as to whether a proposal is excluded from negotiation under sub. (8) (a). A petition may be submitted to the board before a proposal is offered in negotiation. A petition may not be submitted to the board later than 7 days after the time a proposal is offered for negotiation. The board shall conduct a hearing on the matter and issue its decision within 14 days after receipt of the petition. The decision of the board is binding on the parties and is not subject to judicial review. Negotiation on any issue, including issues subject to a petition under this paragraph, may continue pending the issuance of the board's decision.

289.33(9)(c) (c) Mediation. Negotiating sessions may be conducted with the assistance of a mediator if mediation is approved by both the applicant and the local committee. Either the applicant or the local committee may request a mediator at any time during negotiation. The function of the mediator is to encourage a voluntary settlement by the applicant and the local committee. The mediator may not compel a settlement. The board shall provide the applicant and the local committee with the names and qualifications of persons willing to serve as mediators. If the applicant and the local committee cannot agree on the selection of a mediator, the applicant and the local committee may request the board to appoint a mediator.

289.33(9)(d) (d) Mediation costs. The mediator shall submit a statement of his or her costs to the applicant, the local committee and the board. Except as otherwise specified in the negotiated agreement or the arbitration award under sub. (10), the costs of the mediator shall be shared equally between the applicant and the local committee. The local committee's share of the mediator's costs shall be divided among the participating municipalities in proportion to the number of members appointed to the local committee by each participating municipality.

289.33(9)(e) (e) Failure to participate; default. Failure of the applicant or the local committee to participate in negotiating sessions constitutes default except as provided in this paragraph. It is not default if the applicant or the local committee fails to participate in negotiating sessions either for good cause or if further negotiations cannot be reasonably expected to result in a settlement. Either party may petition the board in writing for a determination as to whether a given situation constitutes default. The board shall conduct a hearing in the matter. Notwithstanding s. 227.03 (2), the decision of the board on default is subject to judicial review under ss. 227.52 to 227.58. If the applicant defaults, the applicant may not construct the facility. If the local committee defaults, the applicant may continue to seek state approval of the facility, is not required to continue to negotiate or arbitrate under this section and the facility is not subject to any local approval, notwithstanding sub. (5).

289.33(9)(em) (em) Default hearing costs. The board shall submit to the applicant and local committee a statement of the costs of a hearing held under par. (e) to determine whether the failure of an applicant or a local committee to participate in the negotiation sessions under this subsection constitutes default. Except as otherwise specified in an arbitration award, the costs of a hearing to determine whether a given situation constitutes default shall be shared between the applicant and the local committee. The local committee's share of the hearing costs shall be divided among the participating municipalities in proportion to the number of members appointed to the local committee by each participating municipality.

289.33(9)(f) (f) Submission of certain items to the department. Any item proposed to be included in a negotiated agreement which affects an applicant's responsibilities under an approved feasibility report or plan of operation may be submitted to the department for consideration. An item may be submitted to the department under this paragraph after agreement on the item is reached by the applicant and the local committee either during or at the conclusion of negotiation. The department shall approve or reject items submitted under this paragraph within 2 weeks after receipt of the item. The department shall reject those items which would make the applicant's responsibilities less stringent than required under the approved feasibility report or plan of operation. The department shall provide written reasons for the rejection. Items which are rejected may be revised and resubmitted. The department may incorporate all items which are not rejected under this paragraph into the approved feasibility report or the plan of operation. The department shall inform the applicant, the local committee and the board of its decisions under this paragraph.

289.33(9)(g) (g) Written agreement. All issues subject to negotiation which are resolved to the satisfaction of both the applicant and the local committee and, if necessary, are approved by the department under par. (f), shall be incorporated into a written agreement.

289.33(9)(h) (h) Public hearings. The local committee may hold public hearings at any time concerning the agreement in any town, city or village where all or a portion of the facility is to be located.

289.33(9)(i) (i) Submission for approval. Within 2 weeks after approval of the written agreement by the applicant and the local committee, the local committee shall submit the negotiated agreement to the appropriate governing bodies for approval.

289.33(9)(j) (j) Appropriate governing bodies for approval. If the local committee includes members from a town, city or village where all or a portion of the facility is to be located, the appropriate governing bodies consist of the governing body of each town, city or village where all or a portion of the facility is to be located with members on the local committee. If the local committee does not include members from any town, city or village where all or a portion of the facility is to be located, the appropriate governing bodies consist of the governing body of each participating town, city or village.

289.33(9)(k) (k) Approval. If the local committee includes members from any town, city or village where all or a portion of the facility is to be located and if the negotiated agreement is approved by resolution by each of the appropriate governing bodies, the negotiated agreement is binding on all of the participating municipalities but if the negotiated agreement is not approved by any appropriate governing body, the negotiated agreement is void. If the local committee does not include members from any town, city or village where all or a portion of the facility is to be located and if the negotiated agreement is approved by resolution by all of the appropriate governing bodies, the agreement is binding on all of the participating municipalities but if the negotiated agreement is not approved by all of the appropriate governing bodies, the negotiated agreement is void.

289.33(9)(L) (L) Submission of agreement to board and department. The applicant shall submit a copy or notice of any negotiated agreement approved under par. (k) to the board and the department by mail within 10 days after the agreement is approved.

289.33(10) (10) Arbitration.

289.33(10)(a)(a) Joint petition for arbitration. If agreement is not reached on any items after a reasonable period of negotiation, the applicant and the local committee may submit a joint written petition to the board to initiate arbitration under this subsection.

289.33(10)(b) (b) Unilateral petition for arbitration. Either the applicant or the local committee may submit an individual written petition to the board to initiate arbitration under this subsection but not earlier than 120 days after the local committee is appointed under sub. (7) (a).

289.33(10)(c) (c) Decision concerning arbitration. Within 15 days after receipt of a petition to initiate arbitration, the board shall issue a decision concerning the petition and notify the applicant and the local committee of that decision.

289.33(10)(d) (d) Order to continue negotiation. The board may issue a decision ordering the applicant and the local committee to continue negotiating for at least 30 days after the date of the notice if, in the judgment of the board, arbitration can be avoided by the negotiation of any remaining issues. If the board issues a decision ordering the applicant and the local committee to continue negotiation, the petition to initiate arbitration may be resubmitted after the extended period of negotiation.

289.33(10)(e) (e) Decision to delay arbitration pending submittal of feasibility report. The board may issue a decision to delay the initiation of arbitration until the department notifies the board that it has received a feasibility report for the facility proposed by the applicant. The board may decide to delay the initiation of arbitration under this paragraph if the applicant has not made available information substantially equivalent to that in a feasibility report. The petition to initiate arbitration may be resubmitted after the feasibility report is submitted.

289.33(10)(f) (f) Order for final offers. The board may issue a decision ordering the applicant and the local committee to submit their respective final offers to the board within 90 days after the date of the notice.

289.33(10)(g) (g) Failure to submit final offer. If the local committee fails to submit a final offer within the time limit specified under par. (f), the applicant may continue to seek state approval of the facility, is not required to continue to negotiate or arbitrate under this section and the facility is not subject to any local approval, notwithstanding sub. (5). If the applicant fails to submit a final offer within the time limit specified under par. (f), the applicant may not construct or operate the facility.

289.33(10)(h) (h) Final offers. A final offer shall contain the final terms and conditions relating to the facility proposed by the applicant or the local committee and any information or arguments in support of the proposals. Additional supporting information may be submitted at any time.

289.33(10)(i) (i) Issues and items in final offer. A final offer may include only issues subject to arbitration under sub. (8). A final offer may include only items offered in negotiation except that a final offer may not include items settled by negotiation and approved under sub. (9) (k).

289.33(10)(j) (j) Continued negotiation; revised final offers. Negotiation may continue during the arbitration process. If an issue subject to negotiation is resolved to the satisfaction of both the applicant and the local committee and, if necessary, is approved by the department under sub. (9) (f), it shall be incorporated into a written agreement and the final offers may be amended as provided under par. (n).

289.33(10)(k) (k) Public hearings. The local committee may conduct public hearings on the proposed final offer prior to submitting the final offer to the governing bodies under par. (L).

289.33(10)(L) (L) Submission for approval. The final offers prepared by the local committee are required to be submitted for approval by resolution of the governing body of each participating municipality before the final offer is submitted to the board.

289.33(10)(m) (m) Public documents. The final offers are public documents and the board shall make copies available to the public.

289.33(10)(n) (n) Amendment of offer. After the final offers are submitted to the board, neither the applicant nor the local committee may amend its final offer, except with the written permission of the other party. Amendments proposed by the local committee are required to be approved by the participating municipality to which the amendment relates. If the governing body of any participating municipality fails to approve the final offer prepared by the local committee, the applicant may amend those portions of his or her final offer which pertain to that municipality without obtaining written permission from the local committee.

289.33(10)(o) (o) Public meeting. Within 30 days after the last day for submitting final offers, the board shall conduct a public meeting in a place reasonably close to the location of the facility to provide an opportunity for the applicant and the local committee to explain or present supporting arguments for their final offers. The board may conduct additional meetings with the applicant and the local committee as necessary to prepare its arbitration award. The board may administer oaths, issue summonses under s. 788.06 and direct the taking of depositions under s. 788.07.

289.33(10)(p) (p) Arbitration award. Within 90 days after the last day for submitting final offers under par. (f), the board may issue an arbitration award with the approval of a minimum of 5 board members. If the board fails to issue an arbitration award within this period, the governor shall issue an arbitration award within 120 days after the last day for submitting final offers under par. (f). The arbitration award shall adopt, without modification, the final offer of either the applicant or the local committee except that the arbitration award shall delete those items which are not subject to arbitration under sub. (8) or are not consistent with the legislative findings and intent under subs. (1) and (2). A copy of the arbitration award shall be served on the applicant and the local committee.

289.33(10)(q) (q) Award is binding; approval not required. If the applicant constructs and operates the facility, the arbitration award is binding on the applicant and the participating municipalities and does not require approval by the participating municipalities.

289.33(10)(r) (r) Applicability of arbitration statutes. Sections 788.09 to 788.15 apply to arbitration awards under this subsection.

289.33(10)(s) (s) Environmental impact. An arbitration award under this subsection is not a major state action under s. 1.11 (2).

289.33(11) (11) Successors in interest. Any provision in a negotiated agreement or arbitration award is enforceable by or against the successors in interest of any person directly affected by the award. A personal representative may recover damages for breach for which the decedent could have recovered.

289.33(12) (12) Applicability.

289.33(12)(a)(a) Solid waste disposal facilities.

289.33(12)(a)1.1. This section applies to new or expanded solid waste disposal facilities for which an initial site report is submitted after March 15, 1982, or, if no initial site report is submitted, for which a feasibility report is submitted after March 15, 1982.

289.33(12)(a)2. 2. This section does not apply to modifications to a solid waste disposal facility which do not constitute an expansion of the facility or to a solid waste disposal facility which is exempt from the requirement of a feasibility report under this chapter or by rule promulgated by the department.

289.33(12)(b) (b) Hazardous waste facilities.

289.33(12)(b)1.1. This section applies to all new or expanded hazardous waste facilities for which an initial site report is submitted after March 15, 1982, or, if no initial site report is submitted, for which a feasibility report is submitted after March 15, 1982.

289.33(12)(b)2. 2. Except as provided under subd. 1. and par. (c), only subs. (3) and (5) (a) and (b) apply to a hazardous waste facility which is in existence on May 7, 1982, which has a license, an interim license or a variance under s. 291.25 or 291.31 or the resource conservation and recovery act and which complies with all local approvals applicable to the facility on May 7, 1982.

289.33(12)(b)3. 3. Only subs. (3) and (5) (a) to (c) and (e) apply to a hazardous waste treatment or storage facility which accepts waste only from the licensee.

289.33(12)(c) (c) Existing solid waste disposal facilities or hazardous waste facilities.

289.33(12)(c)1.1. This section applies to an existing solid waste disposal facility or hazardous waste facility which shall be treated as a new or expanded facility upon the adoption of a siting resolution by any affected municipality under sub. (6):

289.33(12)(c)1.a. a. At any time during the life of a solid waste disposal facility or a hazardous waste facility if the owner or operator and one or more affected municipalities agree to negotiate and arbitrate under this section.

289.33(12)(c)1.b. b. When a negotiated settlement or arbitration award under this section provides for the reopening of negotiations.

289.33(12)(c)1.c. c. At any time after the date specified in the feasibility report, if such a date has been specified under s. 289.24 (1), as the proposed date of closure of a solid or hazardous waste disposal facility and if the facility is not closed on or before that date.

289.33(12)(c)2. 2. Except as provided under subd. 1. and pars. (a), (b) and (d), only subs. (3) and (5) (a) and (b) apply to an existing solid waste disposal facility or a hazardous waste facility.

289.33(12)(d) (d) Nonapplicability to mining waste facilities. This section does not apply to any waste facility which is part of a prospecting or mining operation with a permit under s. 293.45 or 293.49.

289.33 History History: 1981 c. 374; 1983 a. 128; 1983 a. 282 ss. 6 to 32, 34; 1983 a. 416 s. 19; 1983 a. 532 s. 36; 1983 a. 538; 1985 a. 182 s. 57; 1987 a. 27, 204, 399; 1987 a. 403 s. 256; 1991 a. 39; 1995 a. 201; 1995 a. 227 s. 626; Stats. 1995 s. 289.33; 1997 a. 35, 241; 1999 a. 83, 150; 2001 a. 38; 2007 a. 63; 2009 a. 28; 2013 a. 14, 80; s. 35.17 correction in (3) (d).

289.33 Annotation Design features that affect the operation of a facility are subject to arbitration under s. 144.445 (8) (b) [now s. 289.33 (8) (b)]. Madison Landfills v. Libby Landfill, 188 Wis. 2d 613, 524 N.W.2d 833 (Ct. App. 1993).

289.33 Annotation Only local approvals that arbitrarily or discriminatorily obstruct the establishment of a waste facility may be set aside by an arbitration award under s. 144.445 (10) (b) [now s. 289.33 (10) (b)]. Madison Landfills v. Libby Landfill, 188 Wis. 2d 613, 524 N.W.2d 833 (Ct. App. 1993).

289.33 Annotation Wisconsin's landfill negotiation/arbitration statute. Ruud and Werner, WBB Nov. 1985.

289.33 Annotation Down in the dumps and wasted: The need determination in the Wisconsin landfill siting process. 1987 WLR 543.



289.34 Noncompliance with plans or orders.

289.34  Noncompliance with plans or orders.

289.34(1) (1) In this section, "applicant" means any natural person, partnership, association or body politic or corporate that seeks to construct a solid waste disposal facility or hazardous waste facility under ss. 289.21 to 289.32.

289.34(2) (2) The department may not issue a favorable determination of feasibility, approve a plan of operation or issue an operating license for a solid waste disposal facility or hazardous waste facility if the applicant or any person owning a 10% or greater legal or equitable interest in the applicant or the assets of the applicant either:

289.34(2)(a) (a) Is named in and subject to a plan approved, or an order issued, by the department regarding any solid waste facility or hazardous waste facility in this state and is not in compliance with the terms of the plan or order; or

289.34(2)(b) (b) Owns or previously owned a 10% or greater legal or equitable interest in a person or the assets of a person who is named in and subject to a plan approved, or an order issued, by the department regarding any solid waste facility or hazardous waste facility in this state and the person is not in compliance with the terms of the plan or order.

289.34(3) (3) Subsection (2) does not apply if the person named in and subject to the plan or order provides the department with proof of financial responsibility ensuring the availability of funds to comply with the plan or order using a method under s. 289.41.

289.34 History History: 1995 a. 227 s. 572.



289.35 Shoreland and floodplain zoning.

289.35  Shoreland and floodplain zoning. Solid waste facilities are prohibited within areas under the jurisdiction of shoreland and floodplain zoning regulations adopted under ss. 59.692, 61.351, 61.353, 62.231, 62.233, 87.30, and 281.31, except that the department may issue permits authorizing facilities in such areas. If the department issues a permit under this section, the permit shall specify the location, height, and size of the solid waste facility authorized under the permit.

289.35 History History: 1981 c. 374 s. 148; 1983 a. 416 s. 19; 1995 a. 201; 1995 a. 227 s. 638; Stats. 1995 s. 289.35; 2013 a. 1, 80.



289.36 Acquisition of property by condemnation.

289.36  Acquisition of property by condemnation.

289.36(1)(1)  Definition. In this section, "property" includes any interest in land including an estate, easement, covenant or lien, any restriction or limitation on the use of land other than those imposed by exercise of the police power, any building, structure, fixture or improvement and any personal property directly connected with land.

289.36(2) (2) Property may be condemned. Notwithstanding s. 32.03, property intended for use as a solid or hazardous waste facility may be condemned if all of the following conditions are met:

289.36(2)(a) (a) The entity proposing to acquire the property for use as a solid or hazardous waste facility has authority to condemn property for this purpose.

289.36(2)(b) (b) The property is determined to be feasible for use as a solid or hazardous waste facility by the department if that determination is required under s. 289.29.

289.36(2)(c) (c) The property is acquired by purchase, lease, gift or condemnation by a municipality, public board or commission or any other entity, except for the state, so as to bring the property within the limitations on the exercise of the general power of condemnation under s. 32.03 within:

289.36(2)(c)1. 1. Five years prior to the determination of feasibility if a determination of feasibility is required for the facility under s. 289.29.

289.36(2)(c)2. 2. Five years prior to the service of a jurisdictional offer under s. 32.06 (3) if a determination of feasibility is not required for the facility under s. 289.29.

289.36 History History: 1981 c. 374; 1995 a. 227 s. 628; Stats. 1995 s. 289.36.



289.41 Financial responsibility.

289.41  Financial responsibility.

289.41(1) (1)  Definitions. As used in this section:

289.41(1)(am) (am) "Capital expenditures" means any increase in the fixed assets made during a company's fiscal year.

289.41(1)(b) (b) "Company" means one of the following:

289.41(1)(b)1. 1. Any business operated for profit and any public utility which is applying for or holds a license for the operation of a solid or hazardous waste disposal facility under s. 289.31 or 291.25 directly or through a subsidiary, affiliate, contractor or other entity if the business or public utility guarantees compliance with any closure and long-term care responsibilities of the subsidiary, affiliate, contractor or other entity.

289.41(1)(b)2. 2. Any business operated for profit and any public utility that is required to perform corrective action under s. 291.37.

289.41(1)(c) (c) "Net worth" means the amount of a company's total tangible assets less the company's total liabilities.

289.41(1)(d) (d) "Public utility" means a public utility as defined in s. 196.01 (5) or an electric cooperative organized under ch. 185.

289.41(1)(e) (e) "Sinking fund" means principal debt payments made during a company's fiscal year.

289.41(1)(f) (f) "Tangible assets" means total assets less intangible assets such as goodwill, patents and trademarks.

289.41(1m) (1m) Long-term care and financial responsibility; termination.

289.41(1m)(b)(b) Proof of financial responsibility.

289.41(1m)(b)1.1. Except as provided in subd. 2. or 2m., the owner of an approved facility shall maintain proof of financial responsibility as provided in this section during the operation of the approved facility and for 40 years after the closing of the approved facility unless the obligation is extended under par. (f).

289.41(1m)(b)2. 2. The owner of an approved facility which ceased to accept solid waste and permanently terminated disposal operations before August 15, 1991, shall maintain proof of financial responsibility as provided in this section for the period specified in the approved plan of operation.

289.41(1m)(b)2m. 2m. The owner of an approved mining facility that commences operation after June 14, 1996, shall maintain proof of financial responsibility as provided in this section during the operation of the approved mining facility and after the closing of the approved mining facility. The owner's obligation to maintain proof of financial responsibility terminates only as provided in par. (g).

289.41(1m)(b)3. 3. Except as provided in subd. 4., the owner of a nonapproved facility that receives or has received household waste shall maintain proof of financial responsibility as provided in this section during the operation of the nonapproved facility and for 40 years after the closing of the nonapproved facility unless the obligation is extended under par. (f).

289.41(1m)(b)4. 4. The owner of a nonapproved facility that ceases to accept solid waste and permanently terminates disposal operations before October 9, 1993, is not required to maintain proof of financial responsibility.

289.41(1m)(c) (c) Long-term care responsibility for approved facilities. Notwithstanding s. 144.441 (2) (c) 1., 1989 stats., the owner's responsibility for the long-term care of an approved facility does not terminate, except that if another person acquires the rights of ownership and is issued under s. 289.46 (1) a new operating license for the approved facility, the owner's responsibility is transferred to that other person upon the issuance of the new operating license.

289.41(1m)(f) (f) Extension of obligation to provide proof of financial responsibility. If the department determines that it is necessary to protect human health or the environment, the department may require the owner of a solid or hazardous waste disposal facility to provide proof of financial responsibility for the long-term care of the facility for more than 40 years. The department shall notify the owner of the extended obligation to provide proof of financial responsibility before the expiration of the original 40-year period. The department shall promulgate rules establishing the procedure used to determine if it is necessary to protect human health or the environment.

289.41(1m)(g) (g) Proof of financial responsibility for approved mining facility; termination.

289.41(1m)(g)1.1. The owner of an approved mining facility may apply, at any time at least 40 years after the closing of the facility, to the department for termination of the owner's obligation to maintain proof of financial responsibility for long-term care of the facility. Upon receipt of an application under this subdivision, the department shall publish a class 1 notice under ch. 985 in the official newspaper designated under s. 985.04 or 985.05 or, if none exists, in a newspaper likely to give notice in the area of the facility, shall publish the notice on its Internet Web site, and shall provide the notice, upon request, to interested members of the public. The department's notice to interested members of the public may be given through an electronic notification system established by the department. The notice shall include a statement that the owner has applied to terminate the owner's obligation to maintain proof of financial responsibility for the long-term care of the facility, the name and address of the owner, and information indicating where the full text of the application may be viewed on the department's Internet Web site. The notice shall invite the submission of written comments by any person within 30 days after the notice is published. The notice shall describe the methods by which a hearing may be requested under subds. 2. and 3. The department shall distribute a copy of the notice to the owner of the facility. In any hearing on the matter, the burden is on the owner to prove by a preponderance of the evidence that continuation of the requirement to provide proof of financial responsibility for long-term care is not necessary for adequate protection of human health or the environment. Within 120 days after the publication of the notice or within 60 days after any hearing is adjourned, whichever is later, the department shall determine whether proof of financial responsibility for long-term care of the facility continues to be required. For the purpose of determining the date on which notice is provided under this subdivision, the date on which the department first publishes the notice on its Internet Web site shall be considered the date of notice. A determination that proof of financial responsibility for long-term care is no longer required terminates the owner's obligation to maintain proof of financial responsibility for long-term care. The owner may not submit another application under this subdivision until at least 5 years after the previous application has been rejected by the department.

289.41(1m)(g)2. 2. Within 30 days after the notice under subd. 1. is published, any county, city, village or town, the applicant or any 6 or more persons may file a written request for an informational hearing on the matter with the department. The request shall indicate the interests of the municipality or persons who file the request and state the reasons why the hearing is requested.

289.41(1m)(g)3. 3. Within 30 days after the notice under subd. 1. is published, any county, city, village or town, the applicant or any 6 or more persons may file a written request that the hearing under subd. 2. be treated as a contested case, as provided under s. 227.42. A county, city, village or town, the applicant or any 6 or more persons have a right to have the hearing treated as a contested case only if all of the following apply:

289.41(1m)(g)3.a. a. A substantial interest of the person requesting the treatment of the hearing as a contested case is injured in fact or threatened with injury by the department's action or inaction on the matter.

289.41(1m)(g)3.b. b. The injury to the person requesting the treatment of the hearing as a contested case is different in kind or degree from injury to the general public caused by the department's action or inaction on the matter.

289.41(1m)(g)3.c. c. There is a dispute of material fact.

289.41(2) (2) Requirement for financial responsibility.

289.41(2)(a)(a) Disposal facilities. The owner or operator of a solid or hazardous waste disposal facility shall maintain proof of financial responsibility ensuring the availability of funds for compliance with the closure and long-term care requirements specified in any rule, order, plan of operation or other plan approval during the period specified in sub. (1m) (b) or under sub. (1m) (f).

289.41(2)(b) (b) Hazardous waste storage and treatment facilities. The owner or operator of a hazardous waste storage or treatment facility shall maintain proof of financial responsibility ensuring the availability of funds for compliance with all closure requirements specified in the plan of operation.

289.41(2)(c) (c) Hazardous waste disposal, storage and treatment facilities. If corrective action is required under s. 291.37, the owner or operator of the hazardous waste facility to which the requirement applies shall maintain proof of financial responsibility ensuring the availability of funds for compliance with the corrective action requirement.

289.41(2)(d) (d) Unlicensed hazardous waste facilities. The owner or operator of an unlicensed hazardous waste facility subject to s. 291.29 shall maintain proof of financial responsibility ensuring the availability of funds for compliance with the approved closure plan and, if applicable, the long-term care plan.

289.41(3) (3) Standard methods of establishing proof of financial responsibility.

289.41(3)(a)(a) Standard methods. The owner or operator of a facility may establish proof of financial responsibility required under sub. (2) (a) to (d) by obtaining any of the following made payable to or established for the benefit of the department and approved by the department:

289.41(3)(a)1. 1. A bond.

289.41(3)(a)2. 2. A deposit.

289.41(3)(a)3. 3. An established escrow account.

289.41(3)(a)4. 4. An irrevocable letter of credit.

289.41(3)(a)5. 5. A financial commitment satisfactory to the department to ensure that the owner or operator will comply with the closure and any long-term care requirements specified in the plan of operation or the approved plan under s. 291.29. The department shall consider the request of any owner or operator to establish proof of financial responsibility under this subdivision.

289.41(3)(a)6. 6. If corrective action is required under s. 291.37, a financial commitment satisfactory to the department to ensure that the owner or operator will comply with the requirement. The department shall consider the request of any owner or operator to establish proof of financial responsibility under this subdivision.

289.41(3)(b) (b) Duration of standard methods. The department may approve a standard method of establishing proof of financial responsibility under par. (a) which expires before the termination of the owner's obligation to provide proof of financial responsibility if the owner or operator shows to a reasonable degree of certainty that the proof of financial responsibility can be renewed or replaced upon expiration and that the owner or operator has an adequate plan to maintain proof of financial responsibility for the closure and long-term care requirements of the plan until termination of the owner's obligation to provide proof of financial responsibility.

289.41(3)(c) (c) Changes. The owner or operator may change from one standard method of establishing proof of financial responsibility under par. (a) to another or to a net worth method of establishing proof of financial responsibility under sub. (4).

289.41(4) (4) Net worth method of establishing proof of financial responsibility; generally.

289.41(4)(a)(a) Net worth method. A company may establish proof of financial responsibility required under sub. (2) (a), (c) or (d) by applying to the department and meeting the net worth requirements.

289.41(4)(b) (b) Application. A company which seeks to establish proof of financial responsibility utilizing the net worth method shall submit an application to the department as a part of the initial license application, written submissions required under s. 291.37 or annual review procedure which includes a copy of the most recent annual audited financial statements which were distributed to owners, stockholders or other persons with a financial interest in the company and the opinion of an independent certified public accountant.

289.41(4)(c) (c) Opinion of certified public accountant. The opinion of the independent certified public accountant shall include all of the following based upon generally accepted accounting principles:

289.41(4)(c)1. 1. All data and information necessary to determine if the company complies with minimum financial standards under sub. (6) or (7).

289.41(4)(c)2. 2. Statements of any substantive qualifications or reservations the certified public accountant has concerning the financial statements and concerning the ability of the company to meet its obligations.

289.41(4)(c)3. 3. Statements of all material contingent liabilities.

289.41(5) (5) Department determination under net worth method.

289.41(5)(a)(a) Initial determination. Except as provided under par. (b), if the department determines that a company complies with minimum financial standards under sub. (6) and if the department determines that none of the contingent liabilities or other data or information provided in the financial statements or opinion of the certified public accountant disqualifies the company, then the department shall find that the company meets the net worth requirements which constitutes proof of financial responsibility for that year.

289.41(5)(b) (b) Initial determination; public utilities. If the department determines that a public utility complies with minimum financial standards under sub. (7), if the department determines that none of the contingent liabilities or other data or information in the financial statements or opinion of the certified public accountant disqualifies the public utility and if the department determines that the public utility complies with minimum security requirements under sub. (9), then the department shall find that the utility meets the net worth requirements which constitutes proof of financial responsibility for that year.

289.41(5)(c) (c) Adverse determination. If the department determines that contingent liabilities or other data or information provided in the opinion of the certified public accountant disqualifies a company under par. (a) or (b), the department shall issue findings of fact to support this determination and provide the company with an opportunity for a hearing.

289.41(5)(d) (d) Annual review. In order to continue to meet the net worth requirements each year, a company shall reapply under sub. (4) (b) submitting material required under sub. (4) (c). Subsequent determinations by the department shall take into consideration any changes in the plan of operation and adjustments to the estimated total cost of compliance with closure and any long-term care or corrective action requirements because of inflation or other changes.

289.41(5)(e) (e) Special review. If the department has reason to believe that a company no longer meets the net worth requirements, it may require the company to submit information and materials to show compliance at any time.

289.41(5)(f) (f) Failure to meet net worth requirements. If a company does not meet net worth requirements during the annual review or at any special review, the company shall establish proof of financial responsibility utilizing one of the standard methods under sub. (3) within 45 days after the department issues its findings.

289.41(6) (6) Compliance with minimum financial standards under net worth method.

289.41(6)(a)(a) Compliance. Except as provided under par. (j), (k), or (L) or sub. (7), calculations and determinations based on data and information provided in the opinion of the certified public accountant are required to establish that the company satisfies each of the criteria under pars. (b) to (i) in order to comply with minimum financial standards.

289.41(6)(b) (b) Net worth to closure, long-term care and corrective action cost ratio. The net worth of the company at the end of its most recently completed fiscal year equals or exceeds 6 times the estimated total cost of compliance with the closure and any long-term care requirements specified in the plan of operation or the approved plan under s. 291.29 plus the costs of any corrective action required under s. 291.37.

289.41(6)(c) (c) Minimum net worth. The net worth of a company at the end of its most recently completed fiscal year equals or exceeds $10,000,000.

289.41(6)(d) (d) Net fixed assets to total assets ratio. The quotient of the net fixed assets divided by total tangible assets at the end of the company's most recently completed fiscal year exceeds 0.3.

289.41(6)(e) (e) Working capital to total liabilities ratio. The quotient of the working capital provided from operations divided by total liabilities at the end of the company's most recently completed fiscal year exceeds 0.1.

289.41(6)(f) (f) Total liabilities to net worth ratio. The quotient of the total liabilities divided by net worth at the end of the company's most recently completed fiscal year is less than 1.5.

289.41(6)(g) (g) Credit worthiness. The quotient of the total of the working capital provided from operations at the end of the company's most recently completed fiscal year plus interest payments made during that year plus rental expenses incurred during that year, used as a dividend, divided by the total of interest payments made during that year plus rental expenses incurred during that year plus the product of the sinking fund at the end of that year times the tax factor, used as the divisor, exceeds 2.0. The tax factor equals the quotient of one, used as the dividend, divided by the total of one less the sum of the average federal income tax rate plus the average Wisconsin tax rate calculated in that year, used as the divisor.

289.41(6)(h) (h) Average self-financing measure. The average for the self-financing measures for the company's 5 previous fiscal years exceeds 0.8. The self-financing measure equals the quotient of the working capital provided from operations at the end of the company's fiscal year less dividend payments made during that year, used as the dividend, divided by the capital expenditures made during that year, used as the divisor.

289.41(6)(i) (i) Absence of qualifiers in certified public accountant's opinion. Information provided in the opinion of the certified public accountant does not indicate any of the following qualifications:

289.41(6)(i)1. 1. Accounting practices or calculations made by or suspected to have been made by the company in its financial statements which deviate from generally accepted accounting principles.

289.41(6)(i)2. 2. Any limitation on the scope of the audit procedures.

289.41(6)(i)3. 3. Any indication that materials presented in or calculations made in the financial statement are unreliable because of future events not susceptible to reasonable estimation.

289.41(6)(j) (j) Variance from one criterion. If calculations and determinations based on data and information provided in the opinion of the certified public accountant establish that the company satisfies both the criteria under pars. (b) and (c) and all but one of the criteria under pars. (d) to (i) and if the department finds that the company meets minimum variance requirements, the department may grant a variance and issue a determination stating that the company complies with minimum financial standards. In order to meet minimum variance requirements:

289.41(6)(j)1. 1. The deviation from the criterion may not be significant;

289.41(6)(j)2. 2. The company is required to have satisfied the criterion consistently in previous fiscal years; and

289.41(6)(j)3. 3. The company is required to establish that it is likely to satisfy the criterion in future fiscal years.

289.41(6)(k) (k) Exception from one criterion. Paragraph (e) does not apply to a company that owns a solid waste facility at which more than one-half, by volume, of the solid waste disposed of is high-volume industrial waste if the company satisfies the criteria under pars. (b) to (d) and (f) to (i).

289.41(6)(L) (L) Alternative criteria for certain companies. Paragraphs (e) and (f) do not apply to a company that owns a solid waste facility at which more than one-half, by volume, of the solid waste disposed of is high-volume industrial waste if the company satisfies the criteria under pars. (b) to (d) and (g) to (i) and one of the following criteria:

289.41(6)(L)1. 1. The company received a rating for its senior unsubordinated debt of "AAA," "AA," "A," or "BBB" from Standard and Poor's Corporation, or of "Aaa," "Aa," "A," or "Baa" from Moody's Investor Service, Incorporated, in the most recent issuance of ratings by either firm.

289.41(6)(L)2. 2. The quotient of the sum of net income plus depreciation, plus depletion, plus amortization, minus $10,000,000, divided by total liabilities at the end of the company's most recently completed fiscal year exceeds 0.1.

289.41(7) (7) Compliance with minimum financial standards under net worth method; public utilities.

289.41(7)(a)(a) Compliance. A public utility is required to satisfy both the criteria under pars. (b) and (c) in order to comply with minimum financial standards.

289.41(7)(b) (b) Net worth to closure, long-term care and corrective action costs ratio; minimum net worth; and absence of qualifiers in certified public accountant's opinion. Calculations and determinations based on data and information provided in the opinion of the certified public accountant are required to establish that the utility satisfies each of the criteria under sub. (6) (b), (c) and (i); and

289.41(7)(c) (c) Minimum bond ratings. The public utility received a bond rating of "A" or better from the Moody's investor service, incorporated, or "A" or better from Standard and Poor's corporation in the most recent issuance of ratings by either firm.

289.41(9) (9) Minimum security requirements under net worth method; public utilities; assessment order.

289.41(9)(a)(a) Minimum risk pool. A public utility may comply with minimum security requirements under a risk pool arrangement if at least 2 public utilities utilize this arrangement.

289.41(9)(b) (b) Inability to meet closure and long-term care or corrective action costs. If a public utility which utilizes the risk pool arrangement does not comply with the closure and long-term care requirements specified in any plan of operation or approved plan under s. 291.29 or with any corrective action required under s. 291.37 and if the department or the department of justice is unable to obtain compliance with these requirements after appropriate legal action because of bankruptcy, insolvency or the financial inability of the utility to comply with these requirements, then the department is authorized to enter an assessment order.

289.41(9)(c) (c) Assessment order. If the department is authorized to enter an assessment order, the order shall direct each public utility which utilized the risk pool arrangement in the previous year, except the utility which failed to comply with the closure and long-term care or corrective action requirements, to pay a share of the estimated total cost of compliance with these requirements proportional to the amount of electricity generated by each of these public utilities during the previous year.

289.41(10) (10) Sale of facility. A person acquiring ownership, possession or operation of a solid or hazardous waste facility shall establish proof of financial responsibility as required under sub. (2). The previous owner or operator is responsible and shall maintain any required proof of financial responsibility until the person acquiring ownership, possession or operation of the facility establishes any required proof of financial responsibility.

289.41(11) (11) Closure, long-term care and corrective action.

289.41(11)(a)(a) Failure to comply with closure and long-term care requirements. If the owner or operator of the facility fails to comply with the closure and any long-term care requirements in any plan of operation or approved plan under s. 291.29:

289.41(11)(a)1. 1. The department may require the forfeiture or convert any standard method of establishing proof of financial responsibility if the owner or operator established proof of financial responsibility under sub. (3). All moneys received from the forfeiture or conversion of any standard method of establishing proof of financial responsibility shall be credited to the waste management fund.

289.41(11)(a)3. 3. The department may issue an assessment order under sub. (9) (c) if the owner or operator established proof of financial responsibility by complying with minimum financial standards under sub. (7) and minimum security requirements under sub. (9). All moneys received from the assessment order shall be credited to the waste management fund.

289.41(11)(a)4. 4. The department may request the department of justice to initiate court action against the owner or operator to recover moneys sufficient to pay the cost of complying with the closure and long-term care requirements of the plan of operation or approved plan under s. 291.29. Any moneys recovered in this type of action or as a settlement in anticipation of this type of action shall be credited to the waste management fund.

289.41(11)(am) (am) Failure to comply with corrective action requirements. If the owner or operator of the facility fails to comply with any corrective action requirements under s. 291.37:

289.41(11)(am)1. 1. The department may require the forfeiture or convert any standard method of establishing proof of financial responsibility if the owner or operator established proof of financial responsibility under sub. (3). All moneys received from the forfeiture or conversion of any standard method of establishing proof of financial responsibility shall be credited to the waste management fund.

289.41(11)(am)3. 3. The department may issue an assessment order under sub. (9) (c) if the owner or operator established proof of financial responsibility by complying with minimum financial standards under sub. (7) and minimum security requirements under sub. (9). All moneys received from the assessment order shall be credited to the waste management fund.

289.41(11)(am)4. 4. The department may request the department of justice to initiate court action against the owner or operator to recover moneys sufficient to pay the cost of complying with a corrective action required under s. 291.37. Any moneys recovered in this type of action or as a settlement in anticipation of this type of action shall be credited to the waste management fund.

289.41(11)(b) (b) Compliance with closure and long-term care requirements.

289.41(11)(b)1.1. If the owner or operator of a waste facility fails to comply with the closure and any long-term care requirements in any plan of operation or approved plan under s. 291.29, the department may take action or contract with a person to take action to comply with these requirements from moneys obtained for that purpose under par. (a).

289.41(11)(b)2. 2. If the owner or operator of an approved facility for which the plan of operation was approved under s. 289.30 (6) before August 9, 1989, fails to comply with long-term care requirements in the plan of operation after the requirement to provide proof of financial responsibility expires under sub. (1m) (b) or (f) and if the department takes reasonable administrative and legal action to require compliance or to obtain moneys under par. (a) 4., then the department may take action or contract with a person to take action to comply with the requirements even though no moneys have been obtained under par. (a).

289.41(11)(bm) (bm) Compliance with corrective action requirements. If the owner or operator of a waste facility fails to comply with any corrective action required under s. 291.37, the department may take action or contract with a person to take action to comply with a corrective action required under s. 291.37 from moneys obtained for that purpose under par. (am).

289.41(11)(c) (c) Prevention of imminent hazard; closure and long-term care. If the owner or operator of an approved facility for which the plan of operation was approved under s. 289.30 (6) before August 9, 1989, fails to comply with the closure and any long-term care requirements in any plan of operation during the period for which the owner or operator is required to provide proof of financial responsibility, if the department determines that the failure to comply with these requirements presents an imminent or substantial danger to the health or environment and if the department takes reasonable administrative and legal action to require compliance or to obtain moneys under par. (a), then the department may take action or contract with a person to take action to comply with these requirements even though no moneys have been obtained under par. (a).

289.41(11)(cm) (cm) Prevention of imminent hazard; corrective action. If the owner or operator of an approved facility for which the plan of operation was approved under s. 289.30 (6) before August 9, 1989, fails to comply with any corrective action required under s. 291.37, if the department determines that the failure to comply with a corrective action requirement presents an imminent or substantial danger to the health or environment and if the department takes reasonable administrative and legal action to require compliance or to obtain moneys under par. (am), then the department may take action or contract with a person to take action to comply with a corrective action required under s. 291.37 even though no moneys have been obtained under par. (am).

289.41(12) (12) No environmental impact statement requirements. A determination under this section does not constitute a major state action under s. 1.11 (2).

289.41 History History: 1981 c. 374; 1983 a. 27; 1983 a. 53 s. 114; 1985 a. 29 s. 3202 (39); 1987 a. 384; 1989 a. 31, 359; 1991 a. 31, 39; 1993 a. 135; 1995 a. 63; 1995 a. 227 ss. 588, 617 to 624; Stats. 1995 s. 289.41; 1995 a. 377 ss. 1 to 3; 1997 a. 35 ss. 327, 328, 396; 2001 a. 16; 2011 a. 167; s. 35.17 correction in (6) (i) 1.



289.42 Operation of facilities.

289.42  Operation of facilities.

289.42(1) (1)

289.42(1)(a)(a) The department shall, by rule, establish a program for the certification of persons participating in or responsible for the operation of solid waste disposal facilities. The department shall do all of the following:

289.42(1)(a)1. 1. Identify those persons or positions involved in the operation of a solid waste disposal facility who are required to obtain certification.

289.42(1)(a)2. 2. Establish the requirements for and term of initial certification and requirements for recertification upon expiration of that term. At a minimum, the department shall require applicants to complete a program of training and pass an examination in order to receive initial certification.

289.42(1)(a)3. 3. Establish different levels of certification and requirements for certification for different sizes or types of facilities, as the department determines is appropriate.

289.42(1)(a)4. 4. Impose fees for the operator training and certification program, except that the department may not impose a fee on an individual who is eligible for the veterans fee waiver program under s. 45.44.

289.42(1)(a)5. 5. Require that there be one or more certified operators on the site of a solid waste disposal facility, except for a facility designed for the disposal of high-volume industrial waste, at all times during the facility's hours of operation.

289.42(1)(b) (b) The department may not apply the requirements established under par. (a) to a nonapproved facility until January 1, 1992.

289.42(1)(c) (c) The training required under par. (a) 2. may be conducted by the department or by another person with the approval of the department.

289.42(1)(d) (d) The department may suspend or revoke a solid waste disposal facility's operating license if persons at the facility fail to obtain certification required under par. (a) 1. or for failure to have a certified operator on the site as required under par. (a) 5.

289.42(1)(e) (e) The department may suspend or revoke an operator's certification for failure to comply with this chapter, rules promulgated under this chapter or conditions of operation made applicable to a solid waste disposal facility by the department.

289.42(2) (2)

289.42(2)(a)(a) No person engaged in the construction, operation or maintenance of a solid waste disposal facility or hazardous waste disposal facility may dismiss, discipline, demote, transfer, reprimand, harass, reduce the pay of, discriminate against or otherwise retaliate against any employee, or threaten to take any of those actions, because the employee reported to any supervisor, appointing authority, law enforcement official, member of the governing body of the local governmental unit in which the solid waste disposal facility or hazardous waste disposal facility is located or the department any information gained by the employee which the employee reasonably believes demonstrates a violation of this chapter or rules promulgated under this chapter.

289.42(2)(b) (b) Paragraph (a) does not restrict the right of an employer to take appropriate disciplinary action against an employee who knowingly makes an untrue statement or discloses information the disclosure of which is expressly prohibited by state or federal law.

289.42(2)(c) (c)

289.42(2)(c)1.1. Any employee who believes that his or her rights under par. (a) have been violated may, within 30 days after the violation occurs or the employee obtains knowledge of the violation, whichever is later, file a written complaint with the department specifying the nature of the retaliatory action or threat of retaliatory action and requesting relief. The department shall investigate the complaint and shall determine whether there is probable cause to believe that a violation of par. (a) has occurred. If the department finds that probable cause exists, it shall attempt to resolve the complaint by conference, conciliation or persuasion. If the complaint is not resolved, the department shall proceed with notice and a contested case hearing on the complaint as provided in ch. 227. The hearing shall be held within 60 days after receipt of the complaint by the department, unless the parties to the proceeding agree otherwise.

289.42(2)(c)2. 2. The department shall issue its decision and order on the complaint within 30 days after the hearing. If the department finds that a violation of par. (a) has occurred, it may order the employer to take action to remedy the effects of the violation, including reinstating the employee, providing back pay to the employee or taking disciplinary action against employees responsible for the violation.

289.42(2)(d) (d) This subsection does not limit other protections or remedies available to an employee, including those granted by ordinance, statute, rule, contract or collective bargaining agreement.

289.42 History History: 1995 a. 227 ss. 531, 532, 991; 2011 a. 209.



289.43 Waivers; exemptions.

289.43  Waivers; exemptions.

289.43(1)(1)  Definition. In this section, "recycling" means the process by which solid waste is returned to productive use as material or energy, but does not include the collection of solid waste.

289.43(2) (2) Waiver; emergency condition. The department may waive compliance with any requirement of ss. 289.21 to 289.32, 289.47, 289.53 or 289.95 or shorten the time periods under ss. 289.21 to 289.32, 289.47, 289.53 or 289.95 provided to the extent necessary to prevent an emergency condition threatening public health, safety or welfare.

289.43(3) (3) Waiver; research projects. The intent of this subsection is to encourage research projects designed to demonstrate the feasibility of recycling certain solid wastes while providing adequate and reasonable safeguards for the environment. The department may waive compliance with the requirements of this chapter for a project developed for research purposes to evaluate the potential for the recycling of high-volume industrial waste if the following conditions are met:

289.43(3)(a) (a) The project is designed to demonstrate the feasibility of recycling solid waste or the feasibility of improved solid waste disposal methods.

289.43(3)(b) (b) The department determines that the project is unlikely to violate any law relating to surface water or groundwater quality including this chapter or ch. 160 or 283.

289.43(3)(c) (c) The department reviews and approves the project prior to its initiation.

289.43(3)(d) (d) The owner or operator of the project agrees to provide all data, reports and research publications relating to the project to the department.

289.43(3)(e) (e) The owner or operator of the project agrees to take necessary action to maintain compliance with surface water and groundwater laws, including this chapter and chs. 160 and 283 and to take necessary action to regain compliance with these laws if a violation occurs because of the functioning or malfunctioning of the project.

289.43(4) (4) Exemption from licensing or regulation; development of improved methods. For the purpose of encouraging the development of improved methods of solid waste disposal, the department may specify by rule types of solid waste facilities that are not required to be licensed under ss. 289.21 to 289.32 or types of solid waste that need not be disposed of at a licensed solid waste disposal facility.

289.43(5) (5) Exemption from regulation; single-family waste disposal. The department may not regulate under chs. 281, 285 or 289 to 299 any solid waste from a single family or household disposed of on the property where it is generated.

289.43(6) (6) Exemption from licensing; agricultural landspreading of sludge. The department may not require a license under ss. 289.21 to 289.32 for agricultural land on which nonhazardous sludges from a treatment work, as defined under s. 283.01 (18), are land spread for purpose of a soil conditioner or nutrient.

289.43(6m) (6m) Exemption from licensing, agricultural use of wood ash. No license is required under ss. 289.21 to 289.32 for the agricultural use of wood ash.

289.43(7) (7) Exemption from licensing; recycling of high-volume industrial waste.

289.43(7)(a)(a) Any person who generates, treats, stores or disposes of high-volume industrial waste may request the department to exempt an individual solid waste facility or specified types of solid waste facilities from this chapter for the purpose of allowing the recycling of any high-volume industrial waste.

289.43(7)(b) (b) A person who requests an exemption under par. (a) shall provide any information requested by the department relating to the characteristics of the high-volume industrial waste, the characteristics of the site of the recycling and the proposed methods of recycling.

289.43(7)(c) (c) The department shall approve the requester's exemption proposal if the department finds that the proposal, as approved, will comply with this chapter and chs. 30, 31, 160 and 280 to 299 and ss. 1.11, 23.40, 59.692, 59.693, 60.627, 61.351, 61.353, 61.354, 62.231, 62.233, 62.234 and 87.30. If the proposal does not comply with one or more of the requirements specified in this paragraph, the department shall provide a written statement describing how the proposal fails to comply with those requirements. The department shall respond to an application for an exemption under this subsection within 90 days.

289.43(7)(d) (d) The department may require periodic testing and may impose other conditions on any exemption granted under this subsection. The department may require a person granted an exemption under this subsection to identify the location of any site where high-volume industrial waste is recycled.

289.43(7)(e) (e)

289.43(7)(e)1.1. Each applicant for an exemption under this subsection shall submit a nonrefundable fee of $500 with the application to cover the department's cost for the initial screening of the application. The department may waive this fee if the cost of the initial screening to the department will be minimal.

289.43(7)(e)2. 2. The department shall, by rule, establish fees for approved applications which, together with the $500 application fees, shall, as closely as possible, equal the actual cost of reviewing applications.

289.43(7)(e)3. 3. All fees collected under this paragraph shall be credited to the appropriation under s. 20.370 (2) (dg).

289.43(8) (8) Exemption from regulation; low-hazard waste.

289.43(8)(a)(a) The department shall conduct a continuing review of the potential hazard to public health or the environment of various types of solid wastes and solid waste facilities. The department shall consider information submitted by any person concerning the potential hazard to public health or the environment of any type of solid waste.

289.43(8)(b) (b) If the department, after a review under par. (a), finds that regulation under this chapter is not warranted in light of the potential hazard to public health or the environment, the department shall either:

289.43(8)(b)1. 1. Promulgate a rule specifying types of solid waste that need not be disposed of at a licensed solid waste disposal facility.

289.43(8)(b)2. 2. On a case-by-case basis, exempt from regulation under this chapter specified types of solid waste facilities.

289.43(8)(b)3. 3. Authorize an individual generator to dispose of a specified type of solid waste at a site other than a licensed solid waste disposal facility.

289.43(8)(b)4. 4. Authorize use of the solid waste in public works projects.

289.43(8)(c) (c) The department may require periodic testing of solid wastes and impose other conditions on exemptions granted under par. (b).

289.43(9) (9) Exemption from regulation; animal carcasses. The department may not regulate under chs. 281, 285 or 289 to 299 any animal carcass buried or disposed of, in accordance with ss. 95.35 and 95.50, on the property owned or operated by the owner of the carcass, if the owner is a farmer, as defined under s. 102.04 (3).

289.43 History History: 1995 a. 227 ss. 574, 577 to 580; 1997 a. 27, 35; 2003 a. 88; 2007 a. 20; 2013 a. 80.

289.43 Annotation Exemption from regulation under s. 144.44 (7) (g) (now s. 289.43 (8)) preempts municipal regulation. DeRosso Landfill Co. v. City of Oak Creek, 200 Wis. 2d 642, 547 N.W.2d 770 (1996), 94-0440.



289.44 Exemption for certain alcohol fuel production systems.

289.44  Exemption for certain alcohol fuel production systems.

289.44(1)(1)  Definitions. As used in this section:

289.44(1)(a) (a) "Distillate waste product" means solid, semisolid or liquid by-products or wastes from the distillation or functionally equivalent process of an alcohol fuel production system.

289.44(1)(b) (b) "Environmentally sound storage facility" means a facility, including a holding lagoon, which is used to store distillate waste products so that no waste products from the facility enter or leach into the waters of the state.

289.44(1)(c) (c) "Private alcohol fuel production system" means an alcohol fuel production system from which no alcohol is sold and from which all the alcohol is used as a fuel by the owner.

289.44(2) (2) Exemption. No permit, license or plan approval is required under this chapter for the owner of a private alcohol fuel production system to establish, construct or operate a system for the treatment, storage or disposal of distillate waste products if the distillate waste product is stored in an environmentally sound storage facility and disposed of using an environmentally safe land spreading technique and the storage, treatment or disposal is confined to the property of the owner.

289.44 History History: 1979 c. 221; 1995 a. 227 s. 537.



289.445 Exemption for certain fruit and vegetable washing facilities.

289.445  Exemption for certain fruit and vegetable washing facilities.

289.445(1)(1)  Definitions. As used in this section:

289.445(1)(b) (b) "Washing station" has the meaning given in s. 283.62 (1) (b).

289.445(1)(c) (c) "Wash water" has the meaning given in s. 283.62 (1) (c).

289.445(1)(d) (d) "Wash water storage facility" has the meaning given in s. 283.62 (1) (d).

289.445(2) (2) Exemption. No permit, license or, except as provided in par. (d), plan approval is required under this chapter for the owner of a washing station to establish, construct or operate a solid waste facility for the treatment, storage or disposal of wash water or to compost or land spread plant parts separated from wash water if all of the following requirements are met:

289.445(2)(a) (a) The washing station is not adjacent to or operated as part of a food processing plant, as defined in s. 97.29 (1) (h).

289.445(2)(b) (b) All wash water is either stored in a sealed wash water storage facility or is dispersed on land owned or leased by the owner of the washing station in a manner which avoids ponding, runoff or nuisance conditions and in accordance with acceptable agricultural practices or acceptable practices for the land spreading of waste.

289.445(2)(c) (c) All plant parts that are separated from wash water are either composted or stored in a plant parts storage facility and disposed of using an environmentally safe land spreading technique. The treatment, storage, disposal or composting under this paragraph must be confined to property owned or leased by the owner of the washing station.

289.445(2)(d) (d) For a washing station that anticipates operating at least 100 days per year or that operated at least 100 days during the immediately preceding year, do all of the following:

289.445(2)(d)1. 1. Register annually with the department as a washing station.

289.445(2)(d)2. 2. Submit annually an operating plan that implements best management practices and that is approved by the department.

289.445(2)(d)3. 3. Operate only in accordance with the approved operating plan.

289.445 History History: 1995 a. 99; 1995 a. 227 s. 538; Stats. 1995 s. 289.445.



289.45 Solid waste storage.

289.45  Solid waste storage. No person may store or cause the storage of solid waste in a manner which causes environmental pollution.

289.45 History History: 1981 c. 374.; 1995 a. 227 s. 539; Stats. 1995 s. 289.45.



289.46 Transference of responsibility.

289.46  Transference of responsibility.

289.46(1) (1) Any person acquiring rights of ownership, possession or operation in a licensed solid or hazardous waste facility at any time after the facility begins to accept waste is subject to all requirements of the license approved for the facility including any requirements relating to long-term care of the facility and is subject to any negotiated agreement or arbitration award related to the facility under s. 289.33. Upon acquisition of the rights, the department shall issue a new operating license if the previous licensee is no longer connected with the operation of the facility, if the new licensee meets all requirements specified in the previous license, the approved plan of operation, if any, and the rules promulgated under s. 291.05 or 291.07, if applicable.

289.46(2) (2) Any person having or acquiring rights of ownership in land where a solid or hazardous waste disposal facility was previously operated may not undertake any activities on the land which interfere with the closed facility causing a significant threat to public health, safety or welfare.

289.46 History History: 1977 c. 377; 1981 c. 374; 1983 a. 410 ss. 62, 2202 (38); Stats. 1983 s. 144.444; 1989 a. 31; 1995 a. 227 s. 625; Stats. 1995 s. 289.46.



289.47 Closure notice.

289.47  Closure notice. At least 120 days prior to the closing of a solid waste disposal facility or at least 180 days prior to the closing of a hazardous waste facility, the owner or operator shall notify the department in writing of the intent to close the facility.

289.47 History History: 1995 a. 227 s. 573.



289.51 Solid waste open burning standards.

289.51  Solid waste open burning standards.

289.51(1) (1) As used in this section:

289.51(1)(a) (a) "Air curtain destructor" means a solid waste disposal operation that combines a fixed wall open pit and a mechanical air supply which uses an excess of oxygen and turbulence to accomplish the smokeless combustion of clean wood wastes.

289.51(1)(am) (am) "Household waste" means any solid waste derived from a household, hotel, motel, bunkhouse, ranger station, crew quarters, campground, picnic ground or day-use recreation area.

289.51(1)(b) (b) "Open burning" means the combustion, except in a properly operated air curtain destructor, of solid waste if that combustion lacks any of the following:

289.51(1)(b)1. 1. Control of combustion air to maintain adequate temperature for efficient combustion.

289.51(1)(b)2. 2. Containment of the combustion reaction in an enclosed device to provide sufficient residence time and mixing for complete combustion.

289.51(1)(b)3. 3. Control of the emission of the combustion products.

289.51(1)(c) (c) "Population equivalent" means the population equal to the sum of the population of the geographical area based on the most recent census data, or department of administration census data used for tax sharing purposes, plus the seasonal population not included in the census data, plus one person per 1,000 pounds per year of industrial, commercial and agricultural waste.

289.51(2) (2) The department shall grant licenses for the open burning of solid waste at the licensee's solid waste disposal facilities if:

289.51(2)(a) (a) The open burning operation serves a population equivalent of less than 10,000 or, if the operation is controlled by more than one municipality, a population equivalent of less than 2,500 for each additional controlling municipality. The department shall give consideration to seasonal variations in population in granting partial yearly burning exemptions.

289.51(2)(b) (b) All portions of the licensed operation are greater than one-fourth mile from any residence or place of public gathering, or written consent is obtained from all residents and proprietors within one-fourth mile thereof.

289.51(2)(c) (c) The open burning does not include the burning of wet combustible rubbish, garbage, oily substances, asphalt, plastic or rubber products and, if the open burning operation serves a population equivalent of more than 2,500, the open burning includes only wood and paper which is separated from other solid waste.

289.51(2)(d) (d) The open burning operation is supervised by an attendant.

289.51(2)(e) (e) The open burning operation is accomplished in a nuisance-free manner and does not create hazards for adjacent properties.

289.51(2)(f) (f) Adequate firebreaks are provided and provision is made to obtain the services of the local fire protection agency if needed.

289.51(2)(g) (g) The open burning operation is not in violation of any federal air pollution control or municipal solid waste regulations, or any state air pollution control rules required to be adopted under applicable federal statutes or regulations.

289.51(3) (3) The department may not require that ash resulting from the burning of a structure for practice or instruction of fire fighters or the testing of fire fighting equipment be disposed of in a landfill licensed under s. 289.31.

289.51 History History: 1995 a. 227 s. 535; Stats. 1995 s. 289.51; 2009 a. 28.



289.53 Commercial PCB waste storage and treatment facilities.

289.53  Commercial PCB waste storage and treatment facilities.

289.53(1)(1)  Definitions. In this section:

289.53(1)(a) (a) "Commercial" means providing services to persons other than the owner or operator.

289.53(1)(b) (b) "PCBs" has the meaning specified under s. 299.45 (1).

289.53(1)(c) (c) "PCB waste" means any product containing PCBs, as defined under s. 299.45 (1) (c), which is subject to regulation under s. 299.45 after the product becomes a solid waste. This term also means any material which is contaminated by the discharge, as defined under s. 292.01 (3), of a substance containing PCBs subject to regulation under s. 292.11.

289.53(2) (2) Feasibility report and related provisions. Except as provided under sub. (6), no person may establish or construct a commercial PCB waste storage or treatment facility unless the person complies with the requirement under ss. 289.23 to 289.29 in the same manner as if the facility were a solid waste disposal facility including each of the following:

289.53(2)(a) (a) Submitting a feasibility report under s. 289.23 (1) to determine whether the site has potential for use in establishing a PCB waste storage or treatment facility.

289.53(2)(b) (b) Complying with requirements for the preparation and contents of a feasibility report under s. 289.24 (1) including any special requirements for PCB waste storage or treatment facilities.

289.53(2)(c) (c) Following the notice, hearing, procedure and other requirements under ss. 289.23 to 289.29 including any environmental impact requirements.

289.53(3) (3) Plan of operation and related provisions. Except as provided under sub. (6), no person may establish, construct or operate a commercial PCB waste storage or treatment facility unless the person complies with the requirements under s. 289.30 as if the facility were a solid waste disposal facility including all of the following:

289.53(3)(a) (a) Submitting a plan of operation which complies with requirements for preparation and contents specified under s. 289.30 (4) including any special requirements for PCB waste storage or treatment facilities except the department may waive any requirement for proof of financial responsibility for long-term care.

289.53(3)(b) (b) Constructing the facility in accordance with an approved plan of operation as required under s. 289.30 (8).

289.53(3)(c) (c) Operating the facility in accordance with the approved plan of operation subject to the sanctions under s. 289.30 (9).

289.53(4) (4) Financial responsibility requirements. Except as provided under sub. (6), no person may establish or construct a commercial PCB waste storage or treatment facility unless the person complies with s. 289.41.

289.53(5) (5) License requirement. Except as provided under sub. (6), no person may operate a commercial PCB waste storage or treatment facility unless the person obtains an operating license under s. 289.31.

289.53(6) (6) Exceptions. The department may exempt a person establishing, constructing or operating certain categories of facilities which store or treat PCB waste or which store or treat certain types, amounts or concentrations of PCB waste from the provisions of this section.

289.53(7) (7) Applicability. This section applies to any facility which is not otherwise subject to ss. 289.21 to 289.32.

289.53 History History: History: 1995 a. 227 s. 582.



289.54 Disposal of certain dredged materials.

289.54  Disposal of certain dredged materials.

289.54(1) (1) In this section, "PCBs" has the meaning given in s. 299.45 (1) (a).

289.54(2) (2) The department may not approve a request by the operator of a solid waste disposal facility to accept dredged materials that contain PCBs or heavy metals in a concentration of less than 50 parts per million for disposal in the solid waste disposal facility until after the department holds a public meeting in the city, village or town in which the solid waste disposal facility is located. At the public meeting, the department shall describe the nature of the requested disposal and shall solicit public comment.

289.54 History History: 1999 a. 9.



289.55 Tire dumps.

289.55  Tire dumps.

289.55(1)(1)  Definitions. In this section:

289.55(1)(a) (a) "Nuisance" means an unreasonable danger to public health, safety or welfare or the environment.

289.55(1)(am) (am) "Recovery activity" means a project designed to reduce the number or volume of waste tires, to recycle waste tires or to recover waste tires.

289.55(1)(b) (b) "Tire dump" means any location that is used for storing or disposing of waste tires or solid waste resulting from manufacturing tires.

289.55(1)(c) (c) "Waste tire" means a tire that is no longer suitable for its original purpose because of wear, damage or defect.

289.55(2) (2) Department authority; abatement. If the department determines that a tire dump is a nuisance, it shall notify the person responsible for the nuisance and request that the waste tires or the solid waste resulting from manufacturing tires be processed or removed within a specified period. If the person fails to take the requested action within the specified period, the department shall order the person to abate the nuisance within a specified period. If the person responsible for the nuisance is not the owner of the property on which the tire dump is located, the department may order the property owner to permit abatement of the nuisance. If the person responsible for the nuisance fails to comply with the order, the department may take any action necessary to abate the nuisance, including entering the property where the tire dump is located and confiscating the waste tires or the solid waste resulting from manufacturing tires, or arranging to have the waste tires or the solid waste resulting from manufacturing tires processed or removed.

289.55(2r) (2r) Enforcement action. To carry out a nuisance abatement under sub. (2), the department may refer a nuisance abatement to the attorney general for enforcement action.

289.55(3) (3) Applicability. This section does not apply to any of the following:

289.55(3)(a) (a) A retail business premises where tires are sold if no more than 500 waste tires are kept on the premises at one time.

289.55(3)(b) (b) The premises of a tire retreading business if no more than 3,000 waste tires are kept on the premises at one time.

289.55(3)(c) (c) A premises where tires are removed from motor vehicles in the ordinary course of business if no more than 500 waste tires are kept on the premises at one time.

289.55(3)(d) (d) A solid waste disposal facility where no more than 60,000 waste tires are stored above ground at one time if all tires received for storage are processed, buried or removed from the facility within one year after receipt.

289.55(3)(e) (e) A site where no more than 250 waste tires are stored for agricultural uses.

289.55(3)(f) (f) A site where a recovery activity is carried on if no more than a 6-month inventory of tires is kept on the site.

289.55(3)(g) (g) A site where waste tires are stored for use in constructing artificial reefs in waters of the state.

289.55(3)(h) (h) An artificial reef constructed of waste tires.

289.55(3)(i) (i) A construction site where waste tires are stored for use or used in road surfacing and construction of embankments.

289.55(3)(j) (j) A solid waste disposal facility where waste tires are buried in compliance with rules promulgated by the department.

289.55(4) (4) Abatement priorities. The order of priority for the department's abatement activities under sub. (2) shall be as follows:

289.55(4)(a) (a) Tire dumps determined by the department to contain more than 1,000,000 tires.

289.55(4)(b) (b) Tire dumps which constitute a fire hazard or threat to public health.

289.55(4)(c) (c) Tire dumps in densely populated areas.

289.55(4)(d) (d) All other tire dumps.

289.55(5) (5) Recovery of expenses. The department may ask the attorney general to initiate a civil action to recover from the person responsible for the nuisance the reasonable and necessary costs incurred by the department for its nuisance abatement activities and its administrative and legal expenses related to the abatement. The department's certification of expenses shall be prima facie evidence that the expenses are reasonable and necessary.

289.55(6) (6) Other abatement. This section does not change the existing authority of the department to enforce any existing laws or of any person to abate a nuisance. The department may reimburse a person for the costs of any such abatement.

289.55 History History: 1987 a. 27, 110; 1987 a. 403 s. 256; 1989 a. 335 s. 89; 1995 a. 27; 1995 a. 227 s. 630; Stats. 1995 s. 289.55; 1997 a. 27.



289.57 Disposal and treatment records.

289.57  Disposal and treatment records.

289.57(1) (1)  Submission of information. The owner or operator of each solid waste treatment facility at which solid waste is converted into fuel or burned and of each solid waste disposal facility shall annually submit to the department a report containing all of the following information:

289.57(1)(a) (a) The name of the owner of the facility.

289.57(1)(b) (b) The location of the facility.

289.57(1)(c) (c) For a solid waste disposal facility, the remaining capacity available for disposal.

289.57(1)(d) (d) A list of all licensed haulers transporting waste to the facility for disposal or treatment in the previous year.

289.57(1)(e) (e) A list of the states of origin of solid waste disposed of or treated at the facility in the previous year and the amount, by weight, of that solid waste originating in each state.

289.57(2) (2) Maintenance of records. Except as provided in s. 289.09 (2) (a) 2., the department shall separately maintain as a public record, for each solid waste facility, the reports required by sub. (1).

289.57 History History: 1989 a. 335; 1995 a. 227 s. 633; Stats. 1995 s. 289.57.



289.59 Disposal and burning of low-level radioactive waste.

289.59  Disposal and burning of low-level radioactive waste.

289.59(1)(1)  Definition. In this section, "low-level radioactive waste" has the meaning given in s. 16.11 (2) (m).

289.59(2) (2) Prohibitions.

289.59(2)(a)(a) No person may dispose of low-level radioactive waste that is determined by the federal nuclear regulatory commission under 42 USC 2021j to be below regulatory concern in a landfill or a hazardous waste disposal facility unless the landfill or hazardous waste disposal facility is licensed for the disposal of low-level radioactive waste by the federal nuclear regulatory commission or by this state under an agreement under 42 USC 2021 that grants this state the authority to regulate the disposal of low-level radioactive waste.

289.59(2)(b) (b) No person may burn in an incinerator low-level radioactive waste that is determined by the federal nuclear regulatory commission under 42 USC 2021j to be below regulatory concern.

289.59 History History: 1991 a. 50; 1995 a. 115; 1995 a. 227 s. 639; Stats. 1995 s. 289.59.



289.61 License and review fees.

289.61  License and review fees.

289.61(1) (1) The department shall adopt by rule a graduated schedule of reasonable license and review fees to be charged for solid waste license and review activities.

289.61(2) (2) Solid waste license and review activities consist of reviewing feasibility reports, plans of operation, closure plans and license applications, issuing determinations of feasibility, plan of operation approvals and operating licenses, inspecting construction projects and taking other actions in administering ss. 289.21 to 289.32, 289.43, 289.47, 289.53 and 289.95.

289.61(3) (3) The department shall establish solid waste review fees at a level anticipated to recover the solid waste program staff review costs of conducting solid waste review activities.

289.61 History History: 1995 a. 227 s. 583.



289.62 Tonnage fees.

289.62  Tonnage fees.

289.62(1)(1)  Imposition of tonnage fee on nonapproved facilities; exception; use.

289.62(1)(a)(a) Imposition of tonnage fee. Except as provided under par. (b), the owner or operator of a nonapproved facility shall pay periodically to the department a tonnage fee for each ton or equivalent volume of solid or hazardous waste received and disposed of at the facility during the preceding reporting period. The department may determine by rule the volume which is equivalent to a ton of waste.

289.62(1)(b) (b) Exemption from tonnage fees; certain materials used in the operation of the facility. Solid waste materials approved by the department for lining, daily cover or capping or for constructing berms, dikes or roads within a solid waste disposal facility are not subject to the tonnage fee imposed under par. (a).

289.62(1)(f) (f) Reduction of or exemption from tonnage fees. The total annual tonnage fees for all solid waste received by a nonapproved facility shall be reduced by the amount of the base fee under s. 289.67 (3) for that facility. If the base fee for a nonapproved facility under s. 289.67 (3) is greater than the annual tonnage fee imposed under par. (a) for that facility, the solid or hazardous waste received by the facility is exempt from the tonnage fee for that year. The department shall establish methods by rule for estimating the total annual tonnages for all solid and hazardous wastes received by a nonapproved facility. If an estimate reveals that total annual tonnage fees for a nonapproved facility for a certain year are unlikely to exceed the base fee under s. 289.67 (3) for that year, the department shall grant an exemption under this paragraph without requiring the calculation of the actual total tonnage fees.

289.62(1)(g) (g) Use of tonnage fees. Tonnage fees paid by a nonapproved facility shall be paid into the environmental fund for environmental management.

289.62(2) (2) Amount of tonnage fee.

289.62(2)(a)(a) Tonnage fee; solid waste. Except as provided under pars. (c) and (g), the tonnage fee imposed by sub. (1) (a) is 1.5 cents per ton for solid waste.

289.62(2)(b) (b) Tonnage fee; certain hazardous waste. The tonnage fee imposed by sub. (1) (a) is 15 cents per ton for hazardous wastes other than waste specified under par. (c).

289.62(2)(c) (c) Tonnage fee; other waste. Except as provided under par. (g), the tonnage fee imposed by sub. (1) (a) is 1.5 cents per ton for waste consisting of ashes and sludges from electric and process steam generating facilities, sludges produced by waste treatment or manufacturing processes at pulp or paper mills, manufacturing process solid wastes from foundries and sludges produced by municipal wastewater treatment facilities.

289.62(2)(g) (g) Tonnage fee; mining waste. Notwithstanding pars. (a) to (c), with respect to prospecting or mining waste, the tonnage fee imposed under sub. (1) (a) is:

289.62(2)(g)1. 1. For hazardous tailing solids, 1.5 cent per ton.

289.62(2)(g)2. 2. For nonhazardous tailing solids, 0.2 cent per ton.

289.62(2)(g)3. 3. For hazardous sludge, one cent per ton.

289.62(2)(g)4. 4. For nonhazardous sludge, 0.5 cent per ton.

289.62(2)(g)5. 5. For hazardous waste rock, 0.3 cent per ton.

289.62(2)(g)6. 6. For nonhazardous waste rock, 0.1 cent per ton.

289.62(2)(g)7. 7. For any prospecting or mining waste not specified under subds. 1. to 6., 0.5 cent per ton.

289.62 History History: 1995 a. 227 s. 589, 991; 1997 a. 27; 1999 a. 32; 2013 a. 1.



289.63 Groundwater and well compensation fees.

289.63  Groundwater and well compensation fees.

289.63(1)(1)  Imposition of groundwater and well compensation fees on generators. Except as provided under sub. (6), a generator of solid or hazardous waste shall pay separate groundwater and well compensation fees for each ton or equivalent volume of solid or hazardous waste which is disposed of at a licensed solid or hazardous waste disposal facility. If a person arranges for collection or disposal services on behalf of one or more generators, that person shall pay the groundwater and well compensation fees to the licensed solid or hazardous waste disposal facility or to any intermediate hauler used to transfer wastes from collection points to a licensed facility. An intermediate hauler who receives groundwater and well compensation fees under this subsection shall pay the fees to the licensed solid or hazardous waste disposal facility. Tonnage or equivalent volume shall be calculated in the same manner as the calculation made for tonnage fees under s. 289.62 (1).

289.63(2) (2) Collection. The owner or operator of a licensed solid or hazardous waste disposal facility shall collect the groundwater and well compensation fees from the generator, a person who arranges for disposal on behalf of one or more generators or an intermediate hauler and shall pay to the department the amount of the fees required to be collected according to the amount of solid or hazardous waste received and disposed of at the facility during the preceding reporting period.

289.63(3) (3) Amount of groundwater and well compensation fees. The fees imposed under this section are as follows:

289.63(3)(a) (a) Except as provided in sub. (4), the groundwater fee imposed under sub. (1) is 10 cents per ton for solid waste or hazardous waste.

289.63(3)(b) (b) The well compensation fee imposed under sub. (1) for solid waste or hazardous waste, excluding prospecting or mining waste, is 4 cents per ton.

289.63(4) (4) Amount of groundwater fee; prospecting or mining waste. The groundwater fee imposed under sub. (1) is one cent per ton for prospecting or mining waste, including tailing solids, sludge or waste rock.

289.63(5) (5) In addition to other fees. The groundwater and well compensation fees collected and paid under sub. (2) are in addition to the tonnage fee imposed under s. 289.62 (1), the environmental repair base fee imposed under s. 289.67 (3) and the environmental repair surcharge imposed under s. 289.67 (4).

289.63(6) (6) Exemption from groundwater and well compensation fees for certain materials.

289.63(6)(a)(a) Solid waste materials approved by the department for lining, daily cover or capping or for constructing berms, dikes or roads within a solid waste disposal facility are not subject to the groundwater and well compensation fees imposed under sub. (1), except that foundry sands or shredder fluff approved for use under s. 289.30 (5) or 289.31 (9) are subject to groundwater and well compensation fees.

289.63(6)(b) (b)

289.63(6)(b)1.1. In this paragraph, "natural disaster" means a severe natural or human-caused flood or a severe tornado, heavy rain, or storm.

289.63(6)(b)2. 2. Solid waste materials that are generated as the result of a natural disaster are not subject to the groundwater and well compensation fees imposed under sub. (1) if all of the following apply:

289.63(6)(b)2.a. a. The natural disaster resulted in a federal or state disaster declaration.

289.63(6)(b)2.b. b. The solid waste materials were generated within a municipality that was included in the federal or state disaster declaration.

289.63(6)(b)2.c. c. The solid waste materials resulting from the natural disaster were disposed of in the solid waste disposal facility within 60 days after the occurrence of the natural disaster.

289.63(6)(b)2.d. d. The solid waste materials were removed as part of the disaster recovery effort and were segregated from other solid wastes when delivered to the solid waste disposal facility.

289.63(7) (7) Reporting period. The reporting period under this section is the same as the reporting period under s. 289.62 (1). The owner or operator of any licensed solid or hazardous waste disposal facility shall pay groundwater and well compensation fees required to be collected under sub. (2) at the same time as any tonnage fees under s. 289.62 (1) are paid.

289.63(8) (8) Use of groundwater and well compensation fees. The groundwater fees collected under sub. (2) shall be credited to the environmental fund for environmental management. The well compensation fees collected under sub. (2) shall be credited to the environmental fund for environmental management.

289.63(9) (9) Failure to pay groundwater and well compensation fees.

289.63(9)(a)(a) If a person required under sub. (1) to pay groundwater and well compensation fees to a licensed solid or hazardous waste disposal facility fails to pay the fees, the owner or operator of the licensed solid or hazardous waste disposal facility shall submit to the department with the payment required under sub. (2) an affidavit stating facts sufficient to show the person's failure to comply with sub. (1).

289.63(9)(b) (b) If the person named in the affidavit under par. (a) is a generator or a person who arranges for collection or disposal services on behalf of one or more generators and the person holds a license for the collection and transportation of solid or hazardous waste, the department shall immediately notify the person that the license will be suspended 30 days after the date the notice is mailed unless the person submits to the department an affidavit stating facts sufficient to show that it has paid the fees as required under sub. (1).

289.63(9)(c) (c) If the person named in the affidavit under par. (a) is an intermediate hauler that holds a license for the collection and transportation of solid or hazardous waste, the department shall immediately notify the person that the license will be suspended 30 days after the date the notice is mailed unless the person submits to the department an affidavit stating facts sufficient to show that either of the following has occurred:

289.63(9)(c)1. 1. The person named in the affidavit under par. (a) received the required fees from a generator, from a person who arranges for collection or disposal services on behalf of one or more generators or from an earlier intermediate hauler, and paid the fees to the licensed solid or hazardous waste disposal facility or to a subsequent intermediate hauler.

289.63(9)(c)2. 2. A generator, a person who arranges for collection or disposal services on behalf of one or more generators or an earlier intermediate hauler failed to pay the required fees to the person named in the affidavit under par. (a).

289.63(9)(d) (d) If the department does not receive an affidavit under par. (b) or (c) within 30 days after the date the notice is mailed, the department shall suspend the license issued to the person for the collection and transportation of solid or hazardous waste. Notwithstanding s. 227.42, the department is not required to provide the licensee with a hearing before the suspension.

289.63(9)(e) (e) When a person whose license is suspended under par. (d) provides the department with proof that the person has paid the owner or operator of the licensed solid or hazardous waste facility the amount of the unpaid fees, the department shall immediately reinstate the suspended license.

289.63 History History: 1995 a. 227 s. 592; 1997 a. 27; 2011 a. 32.



289.64 Solid waste facility siting board fee.

289.64  Solid waste facility siting board fee.

289.64(1) (1)  Imposition of solid waste facility siting board fee on generators. Except as provided under sub. (4), a generator of solid waste or hazardous waste shall pay a solid waste facility siting board fee for each ton or equivalent volume of solid waste or hazardous waste that is disposed of at a licensed solid waste or hazardous waste disposal facility. If a person arranges for collection or disposal services on behalf of one or more generators, that person shall pay the solid waste facility siting board fee to the licensed solid waste or hazardous waste disposal facility or to any intermediate hauler used to transfer wastes from collection points to a licensed facility. An intermediate hauler who receives the solid waste facility siting board fee under this subsection shall pay the fee to the licensed solid waste or hazardous waste disposal facility. Tonnage or equivalent volume shall be calculated in the same manner as the calculation made for tonnage fees under s. 289.62 (1).

289.64(2) (2) Collection. The owner or operator of a licensed solid waste or hazardous waste disposal facility shall collect the solid waste facility siting board fee from the generator, a person who arranges for disposal on behalf of one or more generators or an intermediate hauler and shall pay to the department the amount of the fee required to be collected according to the amount of solid waste or hazardous waste received and disposed of at the facility during the preceding reporting period.

289.64(3) (3) Amount of solid waste facility siting board fee. The fee imposed under this section is 0.7 cents per ton for solid waste or hazardous waste.

289.64(4) (4) Exemption from solid waste facility siting board fee for certain materials.

289.64(4)(a)(a) Solid waste materials approved by the department for lining, daily cover or capping or for constructing berms, dikes or roads within a solid waste disposal facility are not subject to the solid waste facility siting board fee imposed under sub. (1), except that materials approved for use under s. 289.30 (5) or 289.31 (9) are subject to the fee.

289.64(4)(b) (b)

289.64(4)(b)1.1. In this paragraph, "natural disaster" means a severe natural or human-caused flood or a severe tornado, heavy rain, or storm.

289.64(4)(b)2. 2. Solid waste materials that are generated as the result of a natural disaster are not subject to the solid waste facility siting board fee imposed under sub. (1) if all of the following apply:

289.64(4)(b)2.a. a. The natural disaster resulted in a federal or state disaster declaration.

289.64(4)(b)2.b. b. The solid waste materials were generated within a municipality that was included in the federal or state disaster declaration.

289.64(4)(b)2.c. c. The solid waste materials were disposed of in the solid waste disposal facility within 60 days after the occurrence of the natural disaster.

289.64(4)(b)2.d. d. The solid waste materials were removed as part of the disaster recovery effort and were segregated from other solid wastes when delivered to the solid waste disposal facility.

289.64(5) (5) Reporting period. The reporting period under this section is the same as the reporting period under s. 289.62 (1). The owner or operator of any licensed solid waste or hazardous waste disposal facility shall pay the solid waste facility siting board fee required to be collected under sub. (2) at the same time as any tonnage fees under s. 289.62 (1) are paid.

289.64(6) (6) Use of solid waste facility siting board fees. The fees collected under sub. (2) shall be credited to the appropriation under s. 20.370 (2) (eg) for transfer to the appropriation under s. 20.505 (4) (k).

289.64(7) (7) Failure to pay solid waste facility siting board fee.

289.64(7)(a)(a) If a person required under sub. (1) to pay the solid waste facility siting board fee to a licensed solid waste or hazardous waste disposal facility fails to pay the fee, the owner or operator of the licensed solid waste or hazardous waste disposal facility shall submit to the department with the payment required under sub. (2) an affidavit stating facts sufficient to show the person's failure to comply with sub. (1).

289.64(7)(b) (b) If the person named in the affidavit under par. (a) is a generator or a person who arranges for collection or disposal services on behalf of one or more generators and the person holds a license for the collection and transportation of solid waste or hazardous waste, the department shall immediately notify the person that the license will be suspended 30 days after the date the notice is mailed unless the person submits to the department an affidavit stating facts sufficient to show that it has paid the fee as required under sub. (1).

289.64(7)(c) (c) If the person named in the affidavit under par. (a) is an intermediate hauler that holds a license for the collection and transportation of solid waste or hazardous waste, the department shall immediately notify the person that the license will be suspended 30 days after the date the notice is mailed unless the person submits to the department an affidavit stating facts sufficient to show that either of the following has occurred:

289.64(7)(c)1. 1. The person named in the affidavit under par. (a) received the required fee from a generator, from a person who arranges for collection or disposal services on behalf of one or more generators or from an earlier intermediate hauler, and paid the fee to the licensed solid waste or hazardous waste disposal facility or to a subsequent intermediate hauler.

289.64(7)(c)2. 2. A generator, a person who arranges for collection or disposal services on behalf of one or more generators or an earlier intermediate hauler failed to pay the required fee to the person named in the affidavit under par. (a).

289.64(7)(d) (d) If the department does not receive an affidavit under par. (b) or (c) within 30 days after the date the notice is mailed, the department shall suspend the license issued to the person for the collection and transportation of solid waste or hazardous waste. Notwithstanding s. 227.42, the department is not required to provide the licensee with a hearing before the suspension.

289.64(7)(e) (e) When a person whose license is suspended under par. (d) provides the department with proof that the person has paid the owner or operator of the licensed solid waste or hazardous waste facility the amount of the unpaid fee, the department shall immediately reinstate the suspended license.

289.64 History History: 1995 a. 227 s. 593; 2005 a. 25; 2011 a. 32.



289.645 Recycling fee.

289.645  Recycling fee.

289.645(1)(1)  Imposition of recycling fee on generators. Except as provided under sub. (4), a generator of solid waste or hazardous waste shall pay a recycling fee for each ton or equivalent volume of solid waste or hazardous waste that is disposed of at a licensed solid waste or hazardous waste disposal facility. If a person arranges for collection or disposal services on behalf of one or more generators, that person shall pay the recycling fee to the licensed solid waste or hazardous waste disposal facility or to any intermediate hauler used to transfer wastes from collection points to a licensed facility. An intermediate hauler who receives the recycling fee under this subsection shall pay the fee to the licensed solid waste or hazardous waste disposal facility. Tonnage or equivalent volume shall be calculated in the same manner as the calculation made for tonnage fees under s. 289.62 (1).

289.645(2) (2) Collection. The owner or operator of a licensed solid waste or hazardous waste disposal facility shall collect the recycling fee from the generator, a person who arranges for disposal on behalf of one or more generators or an intermediate hauler and shall pay to the department the amount of the fee required to be collected according to the amount of solid waste or hazardous waste received and disposed of at the facility during the preceding reporting period.

289.645(3) (3) Amount of recycling fee. The fee imposed under this section is $7 per ton for all solid waste other than high-volume industrial waste.

289.645(4) (4) Exemptions from recycling fee.

289.645(4)(a)(a) Solid waste materials approved by the department for lining, daily cover or capping or for constructing berms, dikes or roads within a solid waste disposal facility are not subject to the recycling fee imposed under sub. (1), except that materials approved for use under s. 289.30 (5) or 289.31 (9) are subject to the fee.

289.645(4)(b) (b) Except as provided in par. (c), the recycling fee does not apply to waste generated by an organization described in section 501 (c) (3) of the Internal Revenue Code that is exempt from federal income tax under section 501 (a) of the Internal Revenue Code, that derives a portion of its income from the operation of recycling and reuse programs and that does one of the following:

289.645(4)(b)1. 1. Provides services and programs for people with disabilities.

289.645(4)(b)2. 2. Primarily serves low-income persons.

289.645(4)(c) (c) Waste generated by an organization described in par. (b) that is commingled with waste generated by a person other than an organization described in par. (b) is subject to the fee.

289.645(4)(d) (d) The recycling fee does not apply to sediments that are contaminated with PCBs, as defined in s. 299.45 (1) (a), and that are removed from the bed of a navigable water of this state in connection with a phase of a project to remedy contamination of the bed of the navigable water if the quantity of the sediments removed, either in the phase or in combination with other planned phases of the project, will exceed 200,000 cubic yards.

289.645(4)(e) (e) The recycling fee does not apply to waste material that is removed from recycled materials intended for use as recycled fiber by a person that makes paper, pulp, or paperboard from wastepaper, if the waste material cannot be used to make paper, pulp, or paperboard.

289.645(4)(f) (f)

289.645(4)(f)1.1. In this paragraph, "natural disaster" means a severe natural or human-caused flood or a severe tornado, heavy rain, or storm.

289.645(4)(f)2. 2. Solid waste materials that are generated as the result of a natural disaster are not subject to the recycling fee imposed under sub. (1) if all of the following apply:

289.645(4)(f)2.a. a. The natural disaster resulted in a federal or state disaster declaration.

289.645(4)(f)2.b. b. The solid waste materials were generated within a municipality that was included in the federal or state disaster declaration.

289.645(4)(f)2.c. c. The solid waste materials were disposed of in the solid waste disposal facility within 60 days after the occurrence of the natural disaster.

289.645(4)(f)2.d. d. The solid waste materials were removed as part of the disaster recovery effort and were segregated from other solid wastes when delivered to the solid waste disposal facility.

289.645(5) (5) Payment. The owner or operator of any licensed solid or hazardous waste disposal facility shall pay the recycling fee required to be collected under sub. (2) as follows:

289.645(5)(a) (a) For waste disposed of from January 1 to March 31, no later than May 1.

289.645(5)(b) (b) For waste disposed of from April 1 to June 30, no later than August 1.

289.645(5)(c) (c) For waste disposed of from July 1 to September 30, no later than November 1.

289.645(5)(d) (d) For waste disposed of from October 1 to December 31, no later than February 1.

289.645(6) (6) Use of recycling fees. The fees collected under sub. (2) shall be deposited in the environmental fund.

289.645(7) (7) Failure to pay recycling fee.

289.645(7)(a)(a) If a person required under sub. (1) to pay the recycling fee to a licensed solid waste or hazardous waste disposal facility fails to pay the fee, the owner or operator of the licensed solid waste or hazardous waste disposal facility shall submit to the department with the payment required under sub. (2) an affidavit stating facts sufficient to show the person's failure to comply with sub. (1).

289.645(7)(b) (b) If the person named in the affidavit under par. (a) is a generator or a person who arranges for collection or disposal services on behalf of one or more generators and the person holds a license for the collection and transportation of solid waste or hazardous waste, the department shall immediately notify the person that the license will be suspended 30 days after the date the notice is mailed unless the person submits to the department an affidavit stating facts sufficient to show that it has paid the fee as required under sub. (1).

289.645(7)(c) (c) If the person named in the affidavit under par. (a) is an intermediate hauler that holds a license for the collection and transportation of solid waste or hazardous waste, the department shall immediately notify the person that the license will be suspended 30 days after the date the notice is mailed unless the person submits to the department an affidavit stating facts sufficient to show that either of the following has occurred:

289.645(7)(c)1. 1. The person named in the affidavit under par. (a) received the required fee from a generator, from a person who arranges for collection or disposal services on behalf of one or more generators or from an earlier intermediate hauler, and paid the fee to the licensed solid waste or hazardous waste disposal facility or to a subsequent intermediate hauler.

289.645(7)(c)2. 2. A generator, a person who arranges for collection or disposal services on behalf of one or more generators or an earlier intermediate hauler failed to pay the required fee to the person named in the affidavit under par. (a).

289.645(7)(d) (d) If the department does not receive an affidavit under par. (b) or (c) within 30 days after the date the notice is mailed, the department shall suspend the license issued to the person for the collection and transportation of solid waste or hazardous waste. Notwithstanding s. 227.42, the department is not required to provide the licensee with a hearing before the suspension.

289.645(7)(e) (e) When a person whose license is suspended under par. (d) provides the department with proof that the person has paid the owner or operator of the licensed solid waste or hazardous waste facility the amount of the unpaid fee, the department shall immediately reinstate the suspended license.

289.645 History History: 1999 a. 9, 185; 2001 a. 16; 2003 a. 33; 2005 a. 25; 2007 a. 20; 2009 a. 28; 2011 a. 32.



289.67 Environmental repair fee and surcharge.

289.67  Environmental repair fee and surcharge.

289.67(1)(1)  Environmental repair fee for generators.

289.67(1)(a)(a) Imposition of fee. Except as provided under pars. (f) and (fm), a generator of solid or hazardous waste shall pay an environmental repair fee for each ton or equivalent volume of solid or hazardous waste which is disposed of at a licensed solid or hazardous waste disposal facility. If a person arranges for collection or disposal services on behalf of one or more generators, that person shall pay the environmental repair fee to the licensed solid or hazardous waste disposal facility or to any intermediate hauler used to transfer wastes from collection points to a licensed facility. An intermediate hauler who receives environmental repair fees under this paragraph shall pay the fees to the licensed solid or hazardous waste disposal facility. Tonnage or equivalent volume shall be calculated in the same manner as the calculation made for tonnage fees under s. 289.62 (1).

289.67(1)(b) (b) Collection. The owner or operator of a licensed solid or hazardous waste disposal facility shall collect the environmental repair fee from the generator, a person who arranges for disposal on behalf of one or more generators or an intermediate hauler and shall pay to the department the amount of the fees required to be collected according to the amount of solid or hazardous waste received and disposed of at the facility during the preceding reporting period.

289.67(1)(cm) (cm) Amount of environmental repair fee. Except as provided under pars. (cv) and (d), the environmental repair fee imposed under par. (a) is 20 cents per ton.

289.67(1)(cp) (cp) Amount of environmental repair fee. Notwithstanding par. (cm) and except as provided under pars. (cv) and (d), the environmental repair fee imposed under par. (a) is $1.60 per ton for solid or hazardous waste, other than high-volume industrial waste, disposed of before July 1, 2009, and $5.70 per ton disposed of on or after July 1, 2009.

289.67(1)(cv) (cv) Environmental repair fee for certain sediments. The environmental repair fee imposed under par. (a) is $4.05 per ton for solid or hazardous waste disposed of on or after July 1, 2009, that consists of sediments that are contaminated with PCBs, as defined in s. 299.45 (1) (a), and that are removed from the bed of a navigable water of this state in connection with a phase of a project to remedy contamination of the bed of the navigable water if the quantity of the sediments removed, either in the phase or in combination with other planned phases of the project, will exceed 200,000 cubic yards and if removal of sediments under the project began before July 1, 2009.

289.67(1)(d) (d) Amount of environmental repair fee; prospecting or mining waste. The environmental repair fee imposed under par. (a) is one cent per ton for prospecting or mining waste, including tailing solids, sludge or waste rock.

289.67(1)(e) (e) In addition to other fees. The environmental repair fee collected and paid under par. (b) is in addition to the base fee imposed under sub. (2), the surcharge imposed under sub. (3), the tonnage fee imposed under s. 289.62 (1) and the groundwater and well compensation fees imposed under s. 289.63.

289.67(1)(f) (f) Exemption from environmental repair fee; certain materials used in operation of the facility. Solid waste materials approved by the department for lining, daily cover or capping or for constructing berms, dikes or roads within a solid waste disposal facility are not subject to the environmental repair fee imposed under par. (a), except that foundry sands or shredder fluff approved for use under s. 289.30 (5) or 289.31 (9) are subject to the environmental repair fee.

289.67(1)(fm) (fm) Exemption from environmental repair fee; certain materials resulting from natural disasters.

289.67(1)(fm)1.1. In this paragraph, "natural disaster" means a severe natural or human-caused flood or a severe tornado, heavy rain, or storm.

289.67(1)(fm)2. 2. Solid waste materials that are generated as the result of a natural disaster are not subject to the environmental repair fee imposed under par. (a) if all of the following apply:

289.67(1)(fm)2.a. a. The natural disaster resulted in a federal or state disaster declaration.

289.67(1)(fm)2.b. b. The solid waste materials were generated within a municipality that was included in the federal or state disaster declaration.

289.67(1)(fm)2.c. c. The solid waste materials were disposed of in the solid waste disposal facility within 60 days after the occurrence of the natural disaster.

289.67(1)(fm)2.d. d. The solid waste materials were removed as part of the disaster recovery effort and were segregated from other solid wastes when delivered to the solid waste disposal facility.

289.67(1)(g) (g) Reporting period. The reporting period under this subsection is the same as the reporting period under s. 289.62 (1). The owner or operator of any licensed solid or hazardous waste disposal facility shall pay environmental repair fees required to be collected under par. (b) at the same time as any tonnage fees under s. 289.62 (1).

289.67(1)(h) (h) Use of environmental repair fee. The fees collected under par. (b) shall be credited to the environmental fund.

289.67(1)(i) (i) Failure to pay environmental repair fee.

289.67(1)(i)1.1. If a person required under par. (a) to pay an environmental repair fee to a licensed solid or hazardous waste disposal facility fails to pay the fee, the owner or operator of the licensed solid or hazardous waste disposal facility shall submit to the department with the payment required under par. (b) an affidavit stating facts sufficient to show the person's failure to comply with par. (a).

289.67(1)(i)2. 2. If the person named in the affidavit under subd. 1. is a generator or a person who arranges for collection or disposal services on behalf of one or more generators and the person holds a license for the collection and transportation of solid or hazardous waste, the department shall immediately notify the person that the license will be suspended 30 days after the date the notice is mailed unless the person submits to the department an affidavit stating facts sufficient to show that it has paid the fee as required under par. (a).

289.67(1)(i)3. 3. If the person named in the affidavit under subd. 1. is an intermediate hauler that holds a license for the collection and transportation of solid or hazardous waste, the department shall immediately notify the person that the license will be suspended 30 days after the date the notice is mailed unless the person submits to the department an affidavit stating facts sufficient to show that either of the following has occurred:

289.67(1)(i)3.a. a. The person named in the affidavit under subd. 1. received the required fee from a generator, from a person who arranges for collection or disposal services on behalf of one or more generators or from an earlier intermediate hauler, and paid the fee to the licensed solid or hazardous waste disposal facility or to a subsequent intermediate hauler.

289.67(1)(i)3.b. b. A generator, a person who arranges for collection or disposal services on behalf of one or more generators or an earlier intermediate hauler failed to pay the required fees to the person named in the affidavit under subd. 1.

289.67(1)(i)4. 4. If the department does not receive an affidavit under subd. 2. or 3. within 30 days after the date the notice is mailed, the department shall suspend the license issued to the person for the collection and transportation of solid or hazardous waste. Notwithstanding s. 227.42, the department is not required to provide the licensee with a hearing before the suspension.

289.67(1)(i)5. 5. When a person whose license is suspended under subd. 4. provides the department with proof that the person has paid the owner or operator of the licensed solid or hazardous waste facility the amount of the unpaid fee, the department shall immediately reinstate the suspended license.

289.67(2) (2) Environmental repair fee for generators of hazardous waste.

289.67(2)(a)(a) A generator of hazardous waste who is required to report annually on hazardous waste activities according to rules promulgated under s. 291.05 (6) (b) shall pay an annual environmental repair fee.

289.67(2)(b) (b) The annual environmental repair fee under par. (a) shall be assessed as follows:

289.67(2)(b)1. 1. A generator of hazardous waste shall pay a base fee of $470, if the generator is a large quantity generator, or $350, if the generator is a small quantity generator if the generator has generated more than zero pounds in that particular year, plus $20 per ton of hazardous waste generated during the reporting year.

289.67(2)(b)2. 2. No generator is required to pay a fee that is greater than $17,500.

289.67(2)(c) (c) No tonnage fees may be assessed under par. (a) for the following hazardous wastes:

289.67(2)(c)1. 1. Hazardous wastes which are recovered for recycling or reuse including hazardous wastes incinerated for the purpose of energy recovery.

289.67(2)(c)2. 2. Leachate which contains hazardous waste which is being transported to a wastewater treatment plant or is discharged directly to a sewer pipe.

289.67(2)(c)3. 3. Hazardous wastes which are removed from a site or facility to repair environmental pollution. In this subdivision, "site or facility" has the meaning given in s. 292.01 (18).

289.67(2)(c)4. 4. Household hazardous wastes that are collected by a municipality under a program for the collection and disposal of household hazardous wastes.

289.67(2)(c)5. 5. Hazardous wastes that are collected by a county under a program for the collection and disposal of chemicals that are used for agricultural purposes, including pesticides, as defined in s. 94.67 (25).

289.67(2)(d) (d) The department shall assess fees under par. (a) on the basis of the generator's report that is submitted according to the rules promulgated under s. 291.05 (6) (b).

289.67(2)(de) (de) The department shall promulgate a rule that defines "large quantity generator" and "small quantity generator" for the purposes of this subsection.

289.67(2)(dm) (dm) The department may promulgate a rule setting a late fee to be assessed against a generator of hazardous waste who fails to pay the annual environmental repair fee under par. (a) when it is due. If the department promulgates a rule under this paragraph, it shall set the fee at a level designed to offset the increased costs of collecting annual fees that are not paid when due.

289.67(2)(e) (e) All moneys received under this subsection shall be credited to the environmental fund for environmental management.

289.67(3) (3) Environmental repair base fee.

289.67(3)(a)(a) Imposition of environmental repair base fee. The owner or operator of a nonapproved facility shall pay to the department an environmental repair base fee for each calendar year.

289.67(3)(b) (b) Amount of environmental repair base fee.

289.67(3)(b)1.1. The environmental repair base fee is $100 if the owner or operator of the nonapproved facility enters into an agreement with the department to close the facility on or before July 1, 1999. The $100 base fee first applies for the calendar year in which the owner or operator of a nonapproved facility enters into a closure agreement. If the owner or operator of a nonapproved facility fails to comply with the closure agreement, the department shall collect the additional base fees which would have been paid by the owner or operator under subd. 2. in the absence of the closure agreement.

289.67(3)(b)2. 2. The environmental repair base fee is $1,000 if the owner or operator of a nonapproved facility has not entered into an agreement with the department to close the facility on or before July 1, 1999.

289.67(3)(c) (c) Use of environmental repair base fees. Environmental repair base fees shall be credited to the environmental fund for environmental management.

289.67(3)(d) (d) Reduction of base fee; monitoring. This paragraph applies to a nonapproved facility which is subject to the $1,000 base fee under par. (b) 2. and which is required by the department to conduct monitoring under s. 289.31 (7). The base fee under par. (b) 2. shall be reduced by the cost of monitoring for the calendar year to which the base fee applies, or $900, whichever is less.

289.67(4) (4) Environmental repair surcharge.

289.67(4)(a)(a) Imposition of environmental repair surcharge. If the owner or operator of a nonapproved facility is required to pay a tonnage fee under s. 289.62 (1), the owner or operator shall pay to the department an environmental repair surcharge for each calendar year.

289.67(4)(b) (b) Amount of environmental repair surcharge.

289.67(4)(b)1.1. With respect to solid or hazardous waste disposed of at a nonapproved facility for which the owner or operator enters into an agreement with the department to close the facility on or before July 1, 1999, the owner or operator shall pay to the department an environmental repair surcharge equal to 25% of the tonnage fees imposed under s. 289.62 (1). The 25% surcharge first applies for the calendar year in which the owner or operator enters into a closure agreement. If the owner or operator fails to comply with the closure agreement, the department shall collect the additional tonnage fees which would have been paid by the owner or operator under subd. 2. in the absence of the closure agreement.

289.67(4)(b)2. 2. With respect to solid or hazardous waste disposed of at a nonapproved facility for which the owner or operator has not entered into an agreement with the department to close the facility on or before July 1, 1999, the owner or operator shall pay to the department an environmental repair surcharge equal to 50% of the tonnage fees imposed under s. 289.62 (1).

289.67(4)(c) (c) Use of environmental repair surcharge. Environmental repair surcharges shall be credited to the environmental fund for environmental management.

289.67 History History: 1995 a. 227 s. 601 to 604, 991; 1997 a. 27; 1999 a. 9; 2007 a. 20; 2009 a. 28; 2011 a. 32.



289.68 Payments from the waste management fund and related payments.

289.68  Payments from the waste management fund and related payments.

289.68(1) (1)  Payments from the waste management fund. The department may expend moneys in the waste management fund only for the purposes specified under subs. (3) to (6) and 1991 Wisconsin Act 39, section 9142 (2w). The department may expend moneys appropriated under s. 20.370 (2) (dq) for the purposes specified under subs. (3) and (5) and 1991 Wisconsin Act 39, section 9142 (2w). The department may expend moneys appropriated under s. 20.370 (2) (dt) for the purposes specified under sub. (4). The department may expend moneys appropriated under s. 20.370 (2) (dy) and (dz) for the purposes specified under sub. (6).

289.68(2) (2) Payments from the investment and local impact fund. The department may expend moneys received from the investment and local impact fund only for the purposes specified under sub. (3), only for approved mining facilities and only if moneys in the waste management fund are insufficient to make complete payments. The amount expended by the department under this subsection may not exceed the balance in the waste management fund at the beginning of that fiscal year or 50% of the balance in the investment and local impact fund at the beginning of that fiscal year, whichever amount is greater.

289.68(3) (3) Payments for long-term care after termination of proof of financial responsibility. The department may spend moneys appropriated under s. 20.370 (2) (dq) for the costs of long-term care of an approved facility for which the plan of operation was approved under s. 289.30 (6) before August 9, 1989, that accrue after the requirement to provide proof of financial responsibility expires under s. 289.41 (1m) (b) or (f) as authorized under s. 289.41 (11) (b) 2.

289.68(4) (4) Payment of closure and long-term care costs; forfeited bonds and similar moneys. The department may utilize moneys appropriated under s. 20.370 (2) (dt) for the payment of costs associated with compliance with closure and long-term care requirements under s. 289.41 (11) (b) 1.

289.68(5) (5) Prevention of imminent hazard. The department may utilize moneys appropriated under s. 20.370 (2) (dq) for the payment of costs associated with imminent hazards as authorized under s. 289.41 (11) (c) and (cm).

289.68(6) (6) Payment of corrective action, forfeited bonds and recovered moneys. The department may utilize moneys appropriated under s. 20.370 (2) (dy) and (dz) for the payment of costs of corrective action under s. 289.41 (11) (bm).

289.68(7) (7) Report on waste management fund. With its biennial budget request to the department of administration under s. 16.42, the natural resources board shall include a report on the fiscal status of the waste management fund and an estimate of the receipts by and expenditures from the fund in the current fiscal year and in the future.

289.68 History History: 1995 a. 227 s. 590, 591.



289.91 Inspections.

289.91  Inspections. Any officer, employee or authorized representative of the department may enter and inspect any property, premises or place on or at which a solid waste facility is located or is being constructed or installed, or inspect any record relating to solid waste management of any person who generates, transports, treats, stores or disposes of solid waste, at any reasonable time for the purpose of ascertaining the state of compliance with this chapter and rules promulgated or licenses issued under this chapter. No person may refuse entry or access to any officer, employee or authorized representative of the department who requests entry for purposes of inspection, and who presents appropriate credentials. No person may obstruct, hamper or interfere with any such inspection. The department, if requested, shall furnish to the owner or operator of the premises a report setting forth all facts found which relate to compliance status.

289.91 History History: 1979 c. 34; 1981 c. 374 s. 148; 1987 a. 384; 1993 a. 491; 1995 a. 227 s. 529; Stats. 1995 s. 289.91.



289.92 Review of alleged violations.

289.92  Review of alleged violations. Any 6 or more citizens or any municipality may petition for a review of an alleged violation of this chapter or any rule promulgated or special order, plan approval, license or any term or condition of a license issued under this chapter in the following manner:

289.92(1) (1) They shall submit to the department a petition identifying the alleged violator and setting forth in detail the reasons for believing a violation occurred. The petition shall state the name and address of a person within the state authorized to receive service of answer and other papers in behalf of the petitioners and the name and address of a person authorized to appear at a hearing in behalf of the petitioners.

289.92(2) (2) Upon receipt of a petition under this section, the department may:

289.92(2)(a) (a) Conduct a hearing in the matter within 60 days of receipt of the petition. A hearing under this paragraph shall be a contested case under ch. 227. Within 60 days after the close of the hearing, the department shall either:

289.92(2)(a)1. 1. Serve written notice specifying the law or rule alleged to be violated, containing findings of fact, conclusions of law and an order, which shall be subject to review under ch. 227; or

289.92(2)(a)2. 2. Dismiss the petition.

289.92(2)(b) (b) Initiate action under s. 289.97.

289.92(3) (3) If the department determines that a petition was filed maliciously or in bad faith, it shall issue a finding to that effect, and the person complained against is entitled to recover expenses on the hearing in a civil action.

289.92 History History: 1981 c. 374; 1995 a. 227 s. 640; Stats. 1995 s. 289.92.



289.93 Orders.

289.93  Orders. The department may issue orders to effectuate the purposes of this chapter and enforce the same by all appropriate administrative and judicial proceedings.

289.93 History History: 1995 a. 227 s. 524.



289.94 Imminent danger.

289.94  Imminent danger.

289.94(1)(1)  Notice required. If the department receives evidence that the past or present handling, storage, treatment, transportation or disposal of any solid waste may present an imminent and substantial danger to health or the environment, the department shall do all of the following:

289.94(1)(a) (a) Provide immediate notice of the danger to each affected municipality.

289.94(1)(b) (b) Promptly post notice of the danger at the site at which the danger exists, or order a person responsible for the danger to post such notice.

289.94(2) (2) Other actions. In addition to the actions under sub. (1), the department may do one or more of the following:

289.94(2)(a) (a) Issue any special order necessary to protect public health or the environment.

289.94(2)(b) (b) Take any other action necessary to protect public health or the environment.

289.94(2)(c) (c) Request the department of justice to commence legal proceedings to restrain or enjoin any person from handling, storage, treatment, transportation or disposal which presents or may present an imminent and substantial danger to health or the environment or take any other action as may be necessary to protect public health and the environment.

289.94 History History: 1995 a. 227 s. 991.



289.95 Enforcement procedures for older facilities.

289.95  Enforcement procedures for older facilities.

289.95(1)(1) Notwithstanding s. 289.97, for solid waste facilities licensed on or before January 1, 1977, that the department believes do not meet minimum standards promulgated under s. 289.05 (1) and (2), the department may do any of the following:

289.95(1)(a) (a) Initiate action under s. 289.94.

289.95(1)(b) (b) Refer the matter to the department of justice for enforcement under s. 299.95.

289.95(1)(c) (c) Issue an order relating to the solid waste facility or refuse to relicense the solid waste facility using the procedure under sub. (2).

289.95(2) (2)

289.95(2)(a)(a) Before issuing an order relating to a solid waste facility or a decision refusing to relicense a solid waste facility under sub. (1) (c), the department shall notify the licensee of its intended action. The licensee, within 30 days after receipt of the notice, may request a hearing under par. (b). If the licensee requests a hearing under par. (b), it may not withdraw that request and proceed under par. (c).

289.95(2)(b) (b) If the licensee requests a hearing, the department may not issue the order or decision until a hearing, conducted as a class 2 proceeding under ch. 227, is held unless the licensee has withdrawn the hearing request. The hearing shall be held in the county where the facility is located. At the hearing the department must establish by a preponderance of all the available evidence that the facility does not adhere to the minimum standards promulgated under s. 289.05 (1) and (2). If the hearing examiner's decision is in favor of the department, or if the licensee has withdrawn the hearing request, the department may issue the order or decision. The order or decision is subject to judicial review under ch. 227.

289.95(2)(c) (c) If the licensee does not request a hearing under par. (b), the department shall issue the order or decision. The licensee may challenge the order or decision by commencing an action in circuit court for the county in which the solid waste facility is located within 15 days after the issuance of the order or decision. The complaint shall allege that the facility adheres to the minimum standards promulgated under s. 289.05 (1) and (2). The licensee shall receive a new trial on all issues relating to the facility and relicensing of the facility. The trial shall be conducted by the court without a jury.

289.95 History History: 1995 a. 227 s. 581.



289.96 Penalties.

289.96  Penalties.

289.96(1)(1)

289.96(1)(a)(a) No person may treat, store or dispose of high-volume industrial waste in violation of a testing requirement or condition of an exemption under s. 289.43 (7) (d).

289.96(1)(b) (b) No person may violate a testing requirement or condition of an exemption from regulation under s. 289.43 (8) (c).

289.96(2) (2) A person who violates sub. (1) shall forfeit not less than $10 nor more than $25,000 for each violation. Each day of violation is a separate offense.

289.96(3) (3)

289.96(3)(a)(a) Except for the violations enumerated in sub. (1), any person who violates this chapter or any rule promulgated or any plan approval, license or special order issued under this chapter shall forfeit not less than $10 nor more than $5,000 for each violation. Each day of continued violation is a separate offense. While an order is suspended, stayed or enjoined, the penalty does not accrue.

289.96(3)(b) (b) In addition to the penalties provided under par. (a), the court may award the department of justice the reasonable and necessary expenses of the investigation and prosecution of the violation, including attorney fees. The department of justice shall deposit in the state treasury for deposit into the general fund all moneys that the court awards to the department or the state under this paragraph. The costs of investigation and the expenses of prosecution, including attorney fees, shall be credited to the appropriation account under s. 20.455 (1) (gh).

289.96 History History: 1985 a. 46; 1995 a. 227 s. 641, 991; Stats. 1995 s. 289.96; 2001 a. 109; 2003 a. 309.



289.97 Violations: enforcement.

289.97  Violations: enforcement.

289.97(1) (1)

289.97(1)(a)(a) If the department has reason to believe that a violation of this chapter or any rule promulgated or special order, plan approval, or any term or condition of a license issued under this chapter occurred, it may:

289.97(1)(a)1. 1. Cause written notice to be served upon the alleged violator. The notice shall specify the law or rule alleged to be violated, and contain the findings of fact on which the charge of violation is based, and, except as provided in s. 289.95, may include an order that necessary corrective action be taken within a reasonable time. This order shall become effective unless, no later than 30 days after the date the notice and order are served, the person named in the notice and order requests in writing a hearing before the department. Upon such request, the department shall after due notice hold a hearing. Instead of an order, and except as provided in s. 289.95, the department may require that the alleged violator appear before the department for a hearing at a time and place specified in the notice and answer the charges complained of; or

289.97(1)(a)2. 2. Initiate action under s. 299.95.

289.97(1)(b) (b) If after such hearing the department finds that a violation has occurred, it shall affirm or modify its order previously issued, or issue an appropriate order for the prevention, abatement or control of the problems involved or for the taking of other corrective action as may be appropriate. If the department finds that no violation has occurred, it shall rescind its order. Any order issued as part of a notice or after hearing may prescribe one or more dates by which necessary action shall be taken in preventing, abating or controlling the violation.

289.97 History History: 1979 c. 34; 1981 c. 374; 1995 a. 227 s. 642; Stats. 1995 s. 289.97.






291. Hazardous waste management.

291.001 Declaration of policy.

291.001  Declaration of policy. The legislature finds that hazardous wastes, when mismanaged, pose a substantial danger to the environment and public health and safety. To ensure that hazardous wastes are properly managed within this state, the legislature declares that a state-administered regulatory program is needed which:

291.001(1) (1) Relies upon private industry or local units of government to provide hazardous waste management services.

291.001(2) (2) Requires the transportation, storage, treatment and disposal of hazardous wastes to be performed only by licensed operators.

291.001(3) (3) Requires generators of hazardous waste to utilize operators licensed to transport, treat, store or dispose of hazardous wastes.

291.001(4) (4) Does not interfere with, control or regulate the manufacturing processes which generate hazardous wastes.

291.001(5) (5) Ensures the maintenance of adequate records on, and the reporting of, the disposition of all hazardous wastes either generated in or entering this state.

291.001(6) (6) Encourages to the extent feasible, the reuse, recycling or reduction of hazardous wastes.

291.001(7) (7) Provides adequate care and protection of disposal facilities after the facilities cease to accept hazardous wastes.

291.001(8) (8) Provides members of the public and units of local government an opportunity to review and comment upon the construction, operation and long-term care of hazardous waste management facilities.

291.001(9) (9) Meets the minimum requirements of the resource conservation and recovery act.

291.001 History History: 1995 a. 227 s. 647.

291.001 Annotation The right to a decent burial: Hazardous waste and its regulation in Wisconsin. Harrington, 66 MLR 223 (1983).

291.001 Annotation Changes in the ownership of hazardous waste disposal sites: Original and successor liability. Kelly. 67 MLR 691. (1984).



291.01 Definitions.

291.01  Definitions. In this chapter:

291.01(1) (1) "Closing" has the meaning designated under s. 289.01 (5).

291.01(2) (2) "Department" means the department of natural resources.

291.01(3) (3) "Disposal" means the discharge, deposit, injection, dumping, spilling, leaking or placing of any hazardous waste into or on any land or water in a manner which may permit the hazardous waste or any hazardous constituent to be emitted into the air, to be discharged into any waters of the state or otherwise to enter the environment. "Disposal" does not include the generation, transportation, storage or treatment of hazardous waste.

291.01(4) (4) "Environmental pollution" means the contaminating or rendering unclean or impure the air, land or waters of the state, or making the same injurious to public health, harmful for commercial or recreational use, or deleterious to fish, bird, animal or plant life.

291.01(5) (5) "Generation" means the act or process of producing hazardous waste but does not include any manufacturing process.

291.01(7) (7) "Hazardous waste" or "waste" means any solid waste identified by the department as hazardous under s. 291.05 (1), (2) or (4).

291.01(8) (8) "Hazardous waste facility" means a site or structure for the treatment, storage or disposal of hazardous waste and includes all of the contiguous property under common ownership or control surrounding the site or structure.

291.01(9) (9) "Hazardous waste management" means the systematic source reduction, collection, source separation, storage, transportation, exchange, processing, treatment, recovery and disposal of hazardous wastes.

291.01(10) (10) "Long-term care" has the meaning designated under s. 289.01 (21).

291.01(11) (11) "Manifest" means a form used for identifying the quantity, composition and the origin, routing and destination of hazardous waste during its transport.

291.01(12) (12) "Municipality" means any city, town, village, county, county utility district, town sanitary district, public inland lake protection and rehabilitation district or metropolitan sewage district.

291.01(14) (14) "Person" means an individual, owner, operator, corporation, limited liability company, partnership, association, municipality, interstate agency, state agency or federal agency, department or instrumentality.

291.01(16) (16) "Solid waste" has the meaning given under s. 289.01 (33).

291.01(17) (17) "Resource conservation and recovery act" means the federal resource conservation and recovery act, 42 USC 6901 to 6991i, as amended on November 8, 1984.

291.01(18) (18) "Storage" means the containment of hazardous waste for a temporary period in a manner that does not constitute disposal.

291.01(19) (19) "Termination" has the meaning designated under s. 289.01 (40).

291.01(20) (20) "Transport" means the movement of hazardous wastes by air, rail, highway, water or other means, except for the movement of hazardous waste within the site at which the hazardous waste is generated or within a facility that is licensed under this subchapter.

291.01(21) (21) "Treatment" means any method, technique or process, including neutralization, which follows generation and which is designed to change the physical, chemical or biological character or composition of any hazardous waste so as to neutralize the hazardous waste or so as to render the waste nonhazardous, safer for transport, amenable for recovery, amenable for storage or reduced in volume. "Treatment" includes incineration.

291.01(22) (22) "Treatment facility" means a facility at which hazardous waste is subjected to treatment and may include a facility where hazardous waste is generated. This term does not include a waste water treatment facility whose discharges are regulated under ch. 283 unless the facility is required to be permitted as a hazardous waste treatment facility under the resource conservation and recovery act.

291.01(23) (23) "Wastewater" means all sewage.

291.01 History History: 1995 a. 227 ss. 649, 992.

291.01 Annotation The deterioration of useful materials into waste is a process that results in the generation of waste under s. 144.61 (4) [now s. 291.01 (5)]; the yard at which waste is stored and a hole dug to bury waste are facilities under s. 144.61 (5m) [now s. 291.01 (8)]. State v. Edward Kraemer & Sons. Inc. 170 Wis. 2d 646, 489 N.W.2d 708 (Ct. App. 1992).

291.01 Annotation The language of s. 144.61 (5m) [now s. 291.01 (8)] suggests that the coverage of s. 144.62 [now ss. 291.05 to 291.11, 291.91 and 291.93] is restricted to facilities intended to be used for disposal, treatment, or storage of waste. Acme Printing Ink Co. v. Menard, Inc. 870 F. Supp. 1477 (1994).



291.05 Required rules.

291.05  Required rules.

291.05(1)(1) The department shall promulgate by rule criteria identical to those promulgated by the U.S. environmental protection agency under s. 6921 (a) of the resource conservation and recovery act for identifying the characteristics of hazardous waste. The rules shall require that any person generating or transporting, or owning or operating a facility for treatment, storage or disposal of, any hazardous waste or any substance which meets the criteria shall notify the department of that fact within 90 days after the promulgation of the rule.

291.05(2) (2)

291.05(2)(a)(a) The department shall promulgate by rule a list of hazardous wastes.

291.05(2)(b) (b) Except as provided under par. (c), the list of hazardous wastes shall be identical to the list promulgated by the U.S. environmental protection agency under s. 6921 (b) of the resource conservation and recovery act.

291.05(2)(c) (c) The department may include or retain on the list of hazardous wastes any additional solid waste not included on the list promulgated by the U.S. environmental protection agency if the department determines that the additional solid waste has characteristics which identify it as a hazardous waste based on the criteria promulgated under sub. (1) and if the department determines that the inclusion or retention is necessary to protect public health, safety or welfare. The department shall issue specific findings and conclusions on which its determinations are based and shall include or retain the additional solid waste on the list of hazardous wastes by rule.

291.05(3) (3)

291.05(3)(a)(a) The department shall promulgate rules under subs. (1) and (2) which establish not less than 2 nor more than 4 classes of hazardous waste and shall assign wastes to a particular class. The classes shall be based upon the relative degrees of hazard posed by the waste. Standards established under this chapter for hazardous waste facilities or for equipment which transports hazardous waste shall recognize and differentiate between the classes of waste which the facility or equipment is intended to transport, treat, store or dispose.

291.05(3)(b) (b) In determining the relative degrees of hazard of classes of wastes under par. (a), the department shall consider the following:

291.05(3)(b)1. 1. The amounts of wastes and the concentrations of the harmful or potentially harmful components of the wastes;

291.05(3)(b)2. 2. The likelihood of exposure to humans or the environment of the harmful or potentially harmful components of the wastes based upon the mobility and stability of harmful components, and the biological or chemical conversion of the components to other harmful chemicals; and

291.05(3)(b)3. 3. The harm to humans or the environment resulting from the exposure identified under subd. 2. from the harmful components.

291.05(4) (4) The department shall promulgate by rule a list of hazardous constituents which shall include, but need not be limited to, the hazardous constituents specified in 40 CFR 261, appendix VIII. The department may not list a hazardous constituent which is not specified in 40 CFR 261, appendix VIII unless it determines that the listing of the constituent is necessary to protect public health, safety or welfare. The department shall issue specific findings and conclusions on which such a determination to list a hazardous constituent is based.

291.05(5) (5)

291.05(5)(a)(a) The department shall promulgate rules regarding hazardous waste transportation that establish standards for the following:

291.05(5)(a)1. 1. Record keeping concerning hazardous waste transported, and its source and delivery points.

291.05(5)(a)2. 2. Labeling procedures.

291.05(5)(a)3. 3. Use of a manifest system

291.05(5)(a)4. 4. Containers used to transport waste.

291.05(5)(a)5. 5. Equipment operator qualifications.

291.05(5)(b) (b) In developing requirements for licenses to transport hazardous waste under par. (a), the department shall maintain consistency with rules promulgated by the department of transportation.

291.05(6) (6) The department shall adopt rules which prescribe requirements for:

291.05(6)(a) (a) The establishment and maintenance of records.

291.05(6)(b) (b) The making of reports, including the manifest to be used during the transport of hazardous waste.

291.05(6)(c) (c) Sampling and analysis.

291.05(6)(d) (d) Installation, calibration, use and maintenance of monitoring equipment.

291.05(6)(e) (e) The design, construction, operation, closing and long-term care of hazardous waste facilities.

291.05(6)(f) (f) Corrective action under s. 291.37.

291.05(7) (7)

291.05(7)(a)(a) The department shall promulgate by rule a graduated schedule of reasonable license, plan approval and review fees to be charged for hazardous waste activities under ss. 291.23, 291.25, 291.29, 291.31 and 291.87, except that the department may not impose a fee on an individual who applies for a license under s. 291.23 and who is eligible for the veterans fee waiver program under s. 45.44.

291.05(7)(b) (b) Hazardous waste activities under ss. 291.23, 291.25, 291.29, 291.31 and 291.87 consist of reviewing feasibility reports, plans of operation, closure plans and license applications, issuing determinations of feasibility, plan of operation approvals, operating licenses, interim licenses and variances, inspecting construction projects, approving closure plans and taking other actions in administering this ss. 291.23, 291.25, 291.29, 291.31 and 291.87.

291.05(7)(c) (c) The department shall establish hazardous waste review fees at a level anticipated to recover the hazardous waste program staff review costs of conducting hazardous waste review activities.

291.05 History History: 1995 a. 227 ss. 657, 658, 659, 663, 664, 667, 677, 686, 992; 2011 a. 209.



291.07 Authorized rules.

291.07  Authorized rules.

291.07(1)(1) The department may, by rule, prohibit particular methods of treatment or disposal of particular hazardous wastes, upon a finding that restrictions on treatment or disposal methods are necessary to protect public health and safety or the environment.

291.07(2) (2) The department may exempt by rule any person who generates, transports, treats, stores or disposes of hazardous wastes from any provision under this chapter or from any rule promulgated under this chapter if the generation, transportation, treatment, storage or disposal does not present a significant hazard to public health and safety or the environment.

291.07(3) (3) The department may promulgate rules which specify the duration of licenses issued under s. 291.25.

291.07 History History: 1995 a. 227 ss. 660, 662, 665, 992.



291.09 Department duties.

291.09  Department duties.

291.09(1)(1) The department, in cooperation with the University of Wisconsin-Extension and other interested parties, shall develop educational programs and offer technical assistance to persons interested in hazardous waste management.

291.09(2) (2) If facilities or equipment subject to this chapter are also subject to regulation by the department under other statutes or rules, the department shall integrate its regulatory processes to avoid duplicative or contradictory actions or requirements.

291.09(3) (3) The department shall study whether the list of hazardous wastes under s. 291.05 (2) should be revised as it relates to commercial chemical products.

291.09 History History: 1995 a. 227 ss. 666, 668, 992; 1999 a. 9; 2001 a. 103.



291.11 Department powers.

291.11  Department powers.

291.11(1)(1) The department may hold hearings relating to any aspect of the administration of this chapter and, in connection with those hearings, compel the attendance of witnesses and the production of evidence.

291.11(2) (2) The department may waive compliance with any requirement under this chapter or shorten the time periods under this chapter to the extent necessary to prevent an emergency condition threatening public health, safety or welfare or the environment.

291.11(3) (3) The department may secure necessary scientific, technical, administrative and operational services, including laboratory facilities, by contract or otherwise.

291.11(4) (4) The department may advise, consult, contract and cooperate with other agencies of the state, local governments, industries, other states, interstate or interlocal agencies, the federal government and other interested persons or groups.

291.11(5) (5) The department may enter into a compact with agencies in other states for the purposes of mutual assistance in the management and regulation of hazardous wastes.

291.11 History History: 1995 a. 227 ss. 661, 669, 671, 673, 992.



291.13 Capacity assurance plan revision and review.

291.13  Capacity assurance plan revision and review.

291.13(1)(1) In this section, "capacity assurance plan" means the plan submitted under 42 USC 9604 (c) (9) for the management of hazardous waste generated in this state.

291.13(2) (2) The department shall do all of the following:

291.13(2)(a) (a) Monitor changes in the generation of hazardous waste in this state and the progress toward meeting the goals in the capacity assurance plan.

291.13(2)(b) (b) Notify the governor of any significant problems that occur or may occur in the ability to manage a type of hazardous waste in this state and of the need to change the goals in the capacity assurance plan.

291.13(2)(c) (c) Each year in which submission of a revised capacity assurance plan is required by the federal environmental protection agency, at least 75 days before the federal environmental protection agency deadline for submittal, complete a draft of a revised capacity assurance plan and provide the draft to the governor and the legislature under s. 13.172 (2).

291.13(2)(d) (d) Hold a public informational hearing, that is not a contested case hearing under ch. 227, to solicit comments on the draft of the revised capacity assurance plan no later than 45 days after providing the draft under par. (c).

291.13(2)(e) (e) Each year in which submission of a revised capacity assurance plan is required by the federal environmental protection agency, provide its proposed version of the revised capacity assurance plan, no later than 14 days prior to the federal environmental protection agency deadline for submittal, to the governor and the legislature under s. 13.172 (2).

291.13 History History: 1989 a. 325; 1991 a. 41; 1995 a. 27; 1995 a. 227 s. 697; Stats. 1995 s. 291.13.



291.15 Confidentiality of records.

291.15  Confidentiality of records.

291.15(1) (1)  Records. Except as provided under sub. (2), any records or other information furnished to or obtained by the department in the administration of this chapter are public records subject to s. 19.21.

291.15(2) (2) Confidential records.

291.15(2)(a)(a) Application. An owner or operator of a hazardous waste facility may seek confidential treatment of any records or other information furnished to or obtained by the department in the administration of this chapter.

291.15(2)(b) (b) Standards for granting confidential status. Except as provided under par. (c), the department shall grant confidential status for any records or information received by the department and certified by the owner or operator of the solid waste facility as relating to production or sales figures or to processes or production unique to the owner or operator of the solid waste facility or which would tend to adversely affect the competitive position of the owner or operator if made public.

291.15(2)(c) (c) Emission data; analyses and summaries. The department may not grant confidential status for emission data. Nothing in this subsection prevents the department from using records and other information in compiling or publishing analyses or summaries relating to the general condition of the environment if the analyses or summaries do not identify a specific owner or operator or the analyses or summaries do not reveal records or other information granted confidential status.

291.15(2)(d) (d) Use of confidential records. Except as provided under par. (c) and this paragraph the department or the department of justice may use records and other information granted confidential status under this subsection only in the administration and enforcement of this chapter. The department or the department of justice may release for general distribution records and other information granted confidential status under this subsection if the owner or operator expressly agrees to the release. The department or the department of justice may release on a limited basis records and other information granted confidential status under this subsection if the department or the department of justice is directed to take this action by a judge or hearing examiner under an order which protects the confidentiality of the records or other information. The department or the department of justice may release to the U.S. environmental protection agency or its authorized representative records and other information granted confidential status under this subsection if the department or the department of justice includes in each release of records or other information a request to the U.S. environmental protection agency or its authorized representative to protect the confidentiality of the records or other information. The department or the department of justice shall provide to the department of children and families or a county child support agency under s. 59.53 (5) the name and address of an individual, the name and address of the individual's employer and financial information related to the individual that is contained in records or other information granted confidential status under this subsection if requested under s. 49.22 (2m) by the department of children and families or a county child support agency under s. 59.53 (5).

291.15 History History: 1981 c. 374; 1987 a. 384; 1995 a. 227 s. 692; Stats. 1995 s. 291.15; 1997 a. 191; 2007 a. 20.



291.21 Generation.

291.21  Generation. Any person generating solid waste shall determine if the solid waste is a hazardous waste. Any person generating hazardous waste shall:

291.21(1) (1) Be responsible for testing programs needed to determine whether any material generated by them is a hazardous waste for purposes of this chapter.

291.21(2) (2) Keep records that accurately identify:

291.21(2)(a) (a) The quantities of hazardous waste generated;

291.21(2)(b) (b) The hazardous constituents of hazardous wastes which are significant because of quantity or potential harmfulness to human health or the environment; and

291.21(2)(c) (c) The disposition of hazardous wastes.

291.21(3) (3) Label any container used for the storage, transport or disposal of hazardous waste to accurately identify its contents and associated hazards.

291.21(4) (4) Use appropriate containers for hazardous waste.

291.21(5) (5) Furnish information on the general chemical composition of hazardous waste to persons transporting, treating, storing or disposing of hazardous wastes, and on any precautions recommended to ensure safe handling of hazardous waste.

291.21(6) (6) Comply with rules relating to use of a manifest system.

291.21(7) (7) Submit all reports required under this chapter and rules promulgated under this chapter.

291.21(8) (8) Comply with rules relating to notification under s. 291.05 (1), (2) and (4).

291.21(9) (9) Arrange that all wastes generated by them are transported, treated, stored or disposed of at facilities holding a license issued under this chapter or issued under the resource conservation and recovery act.

291.21 History History: 1977 c. 377; 1981 c. 374 ss. 96, 150; 1987 a. 384; 1995 a. 227 s. 674; Stats. 1995 s. 291.21.

291.21 Annotation Corporate officers responsible for the overall operation of a facility are personally liable for violations. State v. Rollfink, 162 Wis. 2d 121, 469 N.W.2d 398 (1991).

291.21 Annotation The deterioration of useful materials into waste is a process that results in the generation of waste under s. 144.61 (4) [now s. 291.01 (5)]; the yard at which waste is stored and a hole dug to bury waste are facilities under s. 144.61 (5m) [now s. 291.01 (8)]. State v. Edward Kraemer & Sons. Inc. 170 Wis. 2d 646, 489 N.W.2d 708 (Ct. App. 1992).



291.23 Licenses; transportation.

291.23  Licenses; transportation.

291.23(1) (1) No person may transport hazardous waste without a license issued under this section.

291.23(2) (2) Licenses issued under this section shall require compliance with rules of the department promulgated under s. 291.05 (5) (a).

291.23(3) (3) Licenses issued under this section may be denied, suspended or revoked for grievous and continuous failure to comply with the rules adopted under 291.05 (5) (a)

291.23 History History: 1995 a. 227 ss. 676, 678; 1997 a. 35.



291.25 Licenses; treatment, storage or disposal.

291.25  Licenses; treatment, storage or disposal.

291.25(1)(1) The storage of hazardous waste at the generation site by the generator of that waste for a period of less than 90 days is not subject to this section. The storage of hazardous waste for a period of less than 10 days is exempt from this section if the storage is in connection with the transporting or movement of the hazardous waste. Notwithstanding the exemptions granted under this subsection, no person may store or cause the storage of hazardous waste in a manner which causes environmental pollution.

291.25(2) (2) No person may:

291.25(2)(a) (a) Construct a hazardous waste facility unless the person complies with ss. 289.23 to 289.30.

291.25(2)(b) (b) Operate a hazardous waste facility without an interim or operating license issued under this section.

291.25(3) (3) Licenses issued under this section shall require compliance with s. 289.31 and rules promulgated under this chapter.

291.25(4) (4) The department may issue an interim license to a person who operates a hazardous waste facility if the person applies for a license under this section and complies with conditions and restrictions prescribed by rule or special order by the department pending the decision on the issuance of an operating license under this section. This subsection applies only if the facility was in existence on November 19, 1980, or on a subsequent date which is the effective date of the statute or rule requiring the facility to obtain an operating license under this section. An interim license issued under this subsection constitutes an operating license under this section.

291.25(5) (5) An existing hazardous waste facility which was never licensed under this section, whether or not it was previously authorized to receive hazardous waste under s. 289.31, shall be treated as an unlicensed proposed facility which has not been constructed for the purpose of complying with sub. (2) (a), for the purpose of obtaining an operating license under this section and for the purpose of administrative procedure and review under ch. 227.

291.25(6) (6) A treatment facility which is required to be permitted as a hazardous waste treatment facility under the resource conservation and recovery act and the discharges of which are regulated under ch. 283 shall comply with construction and operating standards promulgated by rule by the department. The department shall promulgate rules under this subsection which are substantially equivalent to and not more stringent than the standards promulgated under the resource conservation and recovery act.

291.25(7) (7) Notwithstanding subs. (2) (a), (3) and (5), the owner or operator of a hazardous waste facility who holds a permit for the treatment, storage or disposal of hazardous waste issued before January 31, 1986, by the U.S. environmental protection agency under 42 USC 6925 (c) and who is in compliance with the permit may obtain an operating license under sub. (2) (b) for the federally permitted activities by doing all of the following:

291.25(7)(a) (a) Submitting to the department, on a form provided by the department, an application showing that the facility meets the standards established under ss. 289.21 to 289.31 and this chapter and rules promulgated under those sections and this chapter.

291.25(7)(b) (b) Complying with any condition that the department prescribes as necessary to meet any standard or requirement established under ss. 289.21 to 289.31 and this chapter.

291.25(7)(c) (c) Paying any fee required under ss. 291.05 (7) and 291.33.

291.25 History History: 1995 a. 227 ss. 680, 682, 992.



291.27 Environmental impact statement.

291.27  Environmental impact statement.

291.27(1) (1) An environmental impact statement is required under s. 1.11 (2) for a new hazardous waste disposal facility if one or both of the following conditions exist:

291.27(1)(a) (a) The total area committed to solid and hazardous waste disposal exceeds 80 acres.

291.27(1)(b) (b) The total volume of solid and hazardous waste intended for disposal under the plan of operation exceeds one million cubic yards.

291.27(2) (2) This section does not apply to hazardous waste disposal facilities granted an interim license under s. 291.25 (4) or a variance under s. 291.31 or a facility subject to s. 291.29.

291.27 History History: 1981 c. 374; 1983 a. 410 s. 2202 (38); 1987 a. 384; 1995 a. 227 s. 689; Stats. 1995 s. 291.27.



291.29 Closure and long-term care plan for unlicensed facilities.

291.29  Closure and long-term care plan for unlicensed facilities. Any person required to be licensed or eligible to obtain a license under s. 291.25 who does not obtain a license under that section shall submit to the department a closure plan and, if the facility is a disposal facility, a long-term care plan for the facility which complies with the requirements promulgated by the department by rule under s. 291.05 (6) (e) and shall comply with the plan as approved by the department. There is no statutory right to a hearing before the department concerning a plan submitted under this section but the department may grant a hearing on a plan.

291.29 History History: 1995 a. 227 s. 683.



291.31 Variance.

291.31  Variance. If the department determines that the application for or compliance with any license required under s. 291.23 or 291.25 would cause undue or unreasonable hardship to any person, the department may issue a variance from the requirements of s. 291.23, 291.25, 291.29 or 291.87 but the variance may not result in undue harm to public health or the environment and the duration of the variance may not exceed 5 years. The department may renew or extend a variance only after opportunity for a public hearing.

291.31 History History: 1995 a. 227 s. 684.



291.33 Tonnage fees.

291.33  Tonnage fees. A person who operates a licensed hazardous waste disposal facility shall pay the fees imposed and specified under s. 289.62.

291.33 History History: 1995 a. 227 s. 687.



291.35 Rules on metallic mining wastes.

291.35  Rules on metallic mining wastes. The requirements of this chapter shall be subject to s. 289.05 (2).

291.35 History History: 1995 a. 227 s. 648.



291.37 Corrective action.

291.37  Corrective action.

291.37(1)(1)  Definitions. In this section:

291.37(1)(a) (a) "Corrective action" means any method for protecting human health or the environment from a release.

291.37(1)(b) (b) "Release" means any spill, leak, pumping, pouring, emission, emptying, discharge, injection, escape, leaching, dumping or disposal of a hazardous waste or hazardous constituent.

291.37(1)(c) (c) "Solid waste management unit" means any unit designed or used for the storage, treatment or disposal of solid waste or hazardous waste or both, which is located in a hazardous waste facility required to have a license under s. 291.25 or a permit under 42 USC 6925 or required to comply with s. 291.29. "Solid waste management unit" includes but is not limited to a container, tank, surface impoundment, disposal facility, incinerator, wastepile, landfill, underground injection well, land treatment unit or wastewater treatment facility.

291.37(1)(d) (d) "Surface impoundment" means all or any part of a hazardous waste facility that is a natural topographic depression, constructed excavation or diked area, that is formed primarily of earthen materials and that holds or is designed to hold liquid waste or waste containing liquids that are readily separable from the solid waste portion of the waste. "Surface impoundment" includes a pond, lagoon or holding, storage, settling or aeration pit, but does not include an underground injection well or a topographic depression containing surface water, such as a drainage ditch containing runoff from a parking lot or a storm water retention basin, unless the surface water is contaminated by a hazardous waste.

291.37(2) (2) Corrective action.

291.37(2)(a)(a) If the department determines that a release from a solid waste management unit has occurred the department may, except as provided under par. (b), require the owner or operator of the facility containing the solid waste management unit to take corrective action, including corrective action beyond the facility, if necessary. The department may require an owner or operator to take corrective action regardless of when the hazardous waste or hazardous constituent released was placed in the solid waste management unit. The department may require corrective action by means of a special order under this paragraph or as a condition of licensing or plan approval under s. 291.25 or 291.29. An order or condition under this paragraph shall state, with reasonable specificity, the nature of the corrective action required, shall include a description of the property on which the corrective action is to be taken and shall specify a period for achieving compliance and a period for the owner or operator to establish proof of financial responsibility for the cost of corrective action.

291.37(2)(b) (b) If an owner or operator who is required under par. (a) to take corrective action on property that is beyond a facility shows that despite making a good faith effort the owner or operator was unable to obtain permission from the owner or occupant to enter that property, the owner or operator need not comply with the requirement with respect to that property.

291.37 History History: 1987 a. 384; 1993 a. 16; 1995 a. 227 s. 696; Stats. 1995 s. 291.37.



291.85 Imminent danger.

291.85  Imminent danger.

291.85(1)(1)  Notice required. If the department receives evidence that the past or present handling, storage, treatment, transportation or disposal of any hazardous waste may present an imminent and substantial danger to health or the environment, the department shall do all of the following:

291.85(1)(a) (a) Provide immediate notice of the danger to each affected municipality.

291.85(1)(b) (b) Promptly post notice of the danger at the site at which the danger exists, or order a person responsible for the danger to post such notice.

291.85(2) (2) Other actions. In addition to the action under sub. (1), the department may do one or more of the following:

291.85(2)(a) (a) Issue any special order necessary to protect public health or the environment.

291.85(2)(b) (b) Take any other action necessary to protect public health or the environment.

291.85(2)(c) (c) Request the department of justice to commence legal proceedings to restrain or enjoin any person from handling, storage, treatment, transportation or disposal which presents or may present an imminent and substantial danger to health or the environment or take any other action as may be necessary to protect public health and the environment.

291.85 History History: 1977 c. 377; 1987 a. 384; 1995 a. 227 s. 693; Stats. 1995 s. 291.85.



291.87 License actions; hearing; public comment.

291.87  License actions; hearing; public comment.

291.87(1)(1) If the department proposes to deny, suspend or revoke a license for the reasons stated under sub. (1m) (b) to (f), the department shall comply with the procedures specified under this section.

291.87(1m) (1m) A license issued under s. 291.25 may be denied, suspended or revoked if the applicant or licensee does any of the following:

291.87(1m)(a) (a) Fails to pay any fee required under ss. 291.05 (7) and 291.33.

291.87(1m)(b) (b) Fails to comply with this chapter or any rule promulgated under this chapter.

291.87(1m)(c) (c) Fails to comply with the approved plan of operation under s. 289.30.

291.87(1m)(d) (d) Fails to disclose fully all relevant facts in a feasibility report, plan of operation or license application or in a review of a feasibility report, plan of operation or license.

291.87(1m)(e) (e) Misrepresents any relevant fact at any time.

291.87(1m)(f) (f) Operates the facility in a way that endangers human health or the environment to the extent that denial, suspension or revocation of the license is the only way to provide an acceptable level of protection.

291.87(2) (2) If the department determines that a person licensed under s. 291.25 failed to comply with the rules promulgated under this chapter or failed to comply with the approved plan of operation under s. 289.30, the department shall give written notice to the person. The notice shall state that the department proposes to deny, suspend or revoke the license and shall inform the person that a hearing may be requested within 45 days after the notice is issued.

291.87(3) (3) If the licensee requests a hearing within 45 days after receiving the notice under sub. (2), the department shall schedule a hearing and give notice of the hearing by publishing a class 1 notice, under ch. 985, by publishing the notice on its Internet Web site, and, upon request, by providing the notice to interested members of the public, at least 45 days prior to the date scheduled for the hearing. The department's notice to interested members of the public may be given through an electronic notification system established by the department. For the purpose of determining the date on which notice is published under this subsection, the date on which the department first publishes the notice on its Internet Web site shall be considered the date of notice. If the licensee requests a contested case hearing and if the conditions specified under s. 227.42 (1) (a) to (d) are satisfied, the department shall conduct the hearing as a contested case; otherwise, the department shall conduct the hearing as an informational hearing. There is no statutory right to any hearing concerning the denial, suspension or revocation of a license for the reasons stated under sub. (1m) (b) to (f) except as provided under this subsection.

291.87(4) (4) After the conclusion of any hearing under sub. (3), the department shall issue a public notice containing a copy of the proposed decision and a statement describing the opportunity for public comment during the 45-day period after the notice is given.

291.87(5) (5) If the licensee does not request a hearing within 45 days after receiving the notice under sub. (2), the department shall issue a public notice containing a copy of the proposed decision and a statement describing the opportunity for public comment during the 45-day period after the notice is given.

291.87(6) (6) The department shall give the notice required under subs. (4) and (5) by all of the following means:

291.87(6)(a) (a) Publishing a class 1 notice, under ch. 985, in a newspaper likely to give notice in the area where the facility is located, publishing the notice on its Internet Web site, and, upon request, providing the notice to interested members of the public. The department's notice to interested members of the public may be given through an electronic notification system established by the department.

291.87(6)(b) (b) Broadcasting a notice by radio announcement in the area where the facility is located.

291.87(6)(c) (c) Providing written notice to each affected municipality.

291.87(6m) (6m) For the purpose of determining the date on which notice is provided under subs. (4) and (5), the date on which the department first publishes the notice on its Internet Web site as required under sub. (6) shall be considered the date of notice.

291.87(7) (7) At the conclusion of the 45-day period after the department gives notice under sub. (4) or (5), the department shall issue its final decision denying, suspending or revoking the license. There is no statutory right to a hearing concerning the final decision issued under this subsection.

291.87 History History: 1983 a. 298; 1985 a. 182 s. 57; 1987 a. 384; 1995 a. 227 ss. 681, 688; Stats. 1995 s. 291.87; 2011 a. 167.



291.89 Review of alleged violations.

291.89  Review of alleged violations. Any 6 or more citizens or any municipality may petition for review of an alleged violation of this chapter or any rule promulgated or special order, plan approval, license or any term or condition of a license issued under this chapter in the following manner:

291.89(1) (1) They shall submit to the department a petition identifying the alleged violator and setting forth in detail the reasons for believing a violation occurred. The petition shall state the name and address of a person within the state authorized to receive service of answer and other papers in behalf of the petitioners and the name and address of a person authorized to appear at a hearing in behalf of the petitioners.

291.89(2) (2) Upon receipt of a petition under this section, the department may:

291.89(2)(a) (a) Conduct a hearing in the matter within 60 days of receipt of the petition. A hearing under this paragraph shall be a contested case under ch. 227. Within 60 days after the close of the hearing, the department shall either:

291.89(2)(a)1. 1. Serve written notice specifying the law or rule alleged to be violated, containing findings of fact, conclusions of law and an order, which shall be subject to review under ch. 227; or

291.89(2)(a)2. 2. Dismiss the petition.

291.89(2)(b) (b) Initiate action under s. 291.95.

291.89(3) (3) If the department determines that a petition has been filed maliciously or in bad faith it shall issue a finding to that effect and the person complained against is entitled to recover expenses on the hearing in a civil action.

291.89 History History: 1981 c. 374; 1995 a. 227 s. 694; Stats. 1995 s. 291.89.



291.91 Inspections and right of entry.

291.91  Inspections and right of entry.

291.91(1) (1) The department may inspect hazardous waste facility construction projects to determine compliance with this chapter and rules promulgated and licenses issued under this chapter.

291.91(2) (2) Upon the request of any officer, employee or authorized representative of the department and with notice provided no later than upon the officer's, employee's or authorized representative's arrival, any person who generates, stores, treats, transports or disposes of hazardous wastes shall permit the officer, employee or authorized representative access to vehicles, premises and records relating to hazardous wastes at reasonable times. An officer, employee or authorized representative of the department may take samples of any hazardous waste. The officer, employee or authorized representative shall commence and complete inspections with reasonable promptness. If samples are taken, the officer, employee or authorized representative shall give a receipt for each sample to the person in charge of the facility and, upon request, half of the sample taken. The department shall furnish promptly a copy of the results of any analysis of any sample which is taken and a copy of the inspection report to the person in charge of the facility.

291.91 History History: 1977 c. 377; 1981 c. 374; 1987 a. 27, 384; 1995 a. 227 ss. 670, 690, 691.



291.93 Orders.

291.93  Orders. The department may issue orders to effectuate the purposes of this chapter and enforce those orders by all appropriate administrative and judicial proceedings.

291.93 History History: 1995 a. 227 s. 672.



291.95 Enforcement.

291.95  Enforcement.

291.95(1)(1)  Department action. If the department determines that any person is in violation of any requirement of this chapter or any rule promulgated or special order, plan approval or term or condition of a license or variance issued under this chapter, the department may do one or more of the following:

291.95(1)(a) (a) Give written notice to the violator of his or her failure to comply with the requirement.

291.95(1)(b) (b) Issue a special order requiring compliance within a specified time period.

291.95(1)(c) (c) Refer the matter to the department of justice for enforcement under s. 299.95.

291.95(2) (2) Department of justice action; disposition. The department of justice may initiate the legal action requested by the department under sub. (1) (c) after receipt of the written request. In any action commenced by it under this subsection, the department of justice shall, prior to stipulation, consent order, judgment or other final disposition of the case, consult with the department for the purpose of determining the department's views on final disposition. The department of justice may not enter into a final disposition different than that previously discussed without first informing the department.

291.95(3) (3) Assistance of district attorney. In any criminal action commenced under s. 291.97, the department of justice may request the assistance of the district attorney of any county in which the violation occurred, and the district attorney shall provide the requested assistance.

291.95(4) (4) Venue. Any action on a violation shall be commenced in the circuit court for the county in which the violation occurred. If all parties stipulate and the circuit court for Dane County agrees, the proceedings may be transferred to the circuit court for Dane County.

291.95 History History: 1977 c. 377; 1981 c. 374; 1987 a. 384; 1995 a. 227 s. 695; Stats. 1995 s. 291.95.

291.95 Annotation Enforcement of ch. 144 [now chs. 281 to 299] is not contingent on the issuance of a compliance order. State v. Edward Kraemer & Sons, Inc. 170 Wis. 2d 646, 489 N.W.2d 708 (Ct. App. 1992).



291.97 Violations and penalties.

291.97  Violations and penalties.

291.97(1) (1)  Civil penalties. Any person who violates any provision of this chapter or any rule promulgated or special order, plan approval or term or condition of a license or variance issued under this chapter shall forfeit not less than $100 nor more than $25,000 for each violation. Each day of a continuing violation is a separate offense.

291.97(2) (2) Criminal penalties.

291.97(2)(a)(a) Any person who willfully does any of the following shall be fined not less than $100 nor more than $25,000 or imprisoned for not more than one year in the county jail or both:

291.97(2)(a)1. 1. In connection with an application, label, manifest, record, report, license or other document relating to this chapter, makes an untrue statement of a material fact or fails to state a material fact with the result that the statements made in the document are misleading.

291.97(2)(a)2. 2. Destroys, alters, conceals or fails to submit a record required to be maintained or submitted under this chapter or a rule promulgated or special order, plan approval or term or condition of a license or variance issued under this chapter.

291.97(2)(b) (b) Any person who willfully does any of the following is guilty of a Class H felony, except that, notwithstanding the maximum fine specified in s. 939.50 (3) (h), the person may be fined not more than $100,000:

291.97(2)(b)1. 1. Transports any hazardous waste to a facility or site that does not have a license as required under s. 291.25.

291.97(2)(b)2. 2. Stores, treats, transports or disposes of any hazardous waste without a license required under s. 291.23 or 291.25 or in violation of a rule promulgated or special order, plan approval or term or condition of a license or variance issued under s. 291.23, 291.25, 291.29, 291.31 or 291.87.

291.97(2)(c) (c)

291.97(2)(c)1.1. For a 2nd or subsequent violation under par. (a), a person is guilty of a Class I felony, except that, notwithstanding the maximum fine specified in s. 939.50 (3) (i), the person may be fined not more than $50,000.

291.97(2)(c)2. 2. For a 2nd or subsequent violation under par. (b), a person is guilty of a Class F felony, except that, notwithstanding the maximum fine specified in s. 939.50 (3) (f), the person may be fined not more than $150,000.

291.97(2)(d) (d) Each day of a continuing violation constitutes a separate offense.

291.97(2)(e) (e) If a person commits a violation in connection with an enterprise, as defined under s. 946.82 (2), the maximum penalties specified in pars. (a), (b) and (c) shall be doubled.

291.97(3) (3) Cost recovery. In addition to the penalties provided under subs. (1) and (2), the court may award the department of justice the reasonable and necessary expenses of the investigation and prosecution of the violation, including attorney fees and the costs of performing monitoring. The department of justice shall deposit in the state treasury for deposit into the general fund all moneys that the court awards to the department or the state under this paragraph [subsection]. The costs of investigation and the expenses of prosecution, including attorney fees, shall be credited to the appropriation account under s. 20.455 (1) (gh).

291.97 History History: 1977 c. 377; 1981 c. 374; 1987 a. 384; 1993 a. 16; 1995 a. 227 s. 698; Stats. 1995 s. 291.97; 1997 a. 283; 2001 a. 109; 2007 a. 20.

291.97 Annotation Bankruptcy trustees acting within the scope of their official capacities may not be held personally liable under this section. State v. Better Brite Plating, 168 Wis. 2d 363, 483 N.W.2d 574 (1991).

291.97 Annotation To obtain a conviction under s. 144.74 (2) (b) [now s. 291.97 (2) (b)] the state need not prove that the defendant knew a license was required. State v. Fettig, 172 Wis. 2d 428, 493 N.W.2d 254 (Ct. App. 1992).






292. Remedial action.

292.01 Definitions.

292.01  Definitions. In this chapter:

292.01(1) (1) "Approved facility" has the meaning given in s. 289.01 (3).

292.01(1m) (1m) "Approved mining facility" has the meaning given in s. 289.01 (4) and includes a mining waste site, as defined in s. 295.41 (31).

292.01(2) (2) "Department" means the department of natural resources.

292.01(3) (3) "Discharge" means, but is not limited to, spilling, leaking, pumping, pouring, emitting, emptying or dumping.

292.01(4) (4) "Environmental pollution" means the contaminating or rendering unclean or impure the air, land or waters of the state, or making the same injurious to public health, harmful for commercial or recreational use, or deleterious to fish, bird, animal or plant life.

292.01(5) (5) "Hazardous substance" means any substance or combination of substances including any waste of a solid, semisolid, liquid or gaseous form which may cause or significantly contribute to an increase in mortality or an increase in serious irreversible or incapacitating reversible illness or which may pose a substantial present or potential hazard to human health or the environment because of its quantity, concentration or physical, chemical or infectious characteristics. This term includes, but is not limited to, substances which are toxic, corrosive, flammable, irritants, strong sensitizers or explosives as determined by the department.

292.01(6) (6) "Hazardous waste" means any solid waste identified by the department as hazardous under s. 291.05.

292.01(7) (7) "Landfill" means a solid waste facility for solid waste disposal.

292.01(8) (8) "Lender" means a bank, credit union, savings bank, savings and loan association, mortgage banker or similar financial institution, the primary business of which is to engage in lending activities or an insurance company, pension fund or government agency engaged in secured lending.

292.01(9) (9) "Lending activities" means advancing funds or credit to and collecting funds from another person; entering into security agreements, including executing mortgages, liens, factoring agreements, accounts receivable financing arrangements, conditional sales, sale and leaseback arrangements and installment sales contracts; conducting inspections of or monitoring a borrower's business and collateral; providing financial assistance; restructuring or renegotiating the terms of a loan obligation; requiring payment of additional interest; extending the payment period of a loan obligation; initiating foreclosure or other proceedings to enforce a security interest in property before obtaining title; requesting and obtaining the appointment of a receiver; and making decisions related to extending or refusing to extend credit.

292.01(10) (10) "Long-term care" means the routine care, maintenance and monitoring of a solid or hazardous waste facility following closing of the facility.

292.01(11) (11) "Municipality" means any city, town, village, county, county utility district, town sanitary district, public inland lake protection and rehabilitation district or metropolitan sewage district.

292.01(12) (12) "Nonapproved facility" has the meaning given in s. 289.01 (24).

292.01(13) (13) "Person" means an individual, owner, operator, corporation, limited liability company, partnership, association, municipality, interstate agency, state agency or federal agency.

292.01(15) (15) "Preventive measures" mean the installation or testing of equipment or devices, a designated way of performing a specified operation or the preparation of an emergency response plan.

292.01(16) (16) "Representative" means any person acting in the capacity of a conservator, guardian, court-appointed receiver, personal representative, testamentary trustee of a deceased person, trustee of a living trust, or fiduciary of real or personal property.

292.01(17) (17) "Secretary" means the secretary of natural resources.

292.01(18) (18) "Site or facility" means, except in s. 292.35, an approved facility, an approved mining facility, a nonapproved facility or a waste site.

292.01(19) (19) "Solid waste" has the meaning given under s. 289.01 (33).

292.01(21) (21) "Waste site" means any site, other than an approved facility, an approved mining facility or a nonapproved facility, where waste is disposed of regardless of when disposal occurred or where a hazardous substance is discharged before May 21, 1978.

292.01 History History: 1995 a. 227 s. 599, 600, 702, 993; 1997 a. 27; 2001 a. 102; 2013 a. 1.



292.11 Hazardous substance spills.

292.11  Hazardous substance spills.

292.11(2) (2)  Notice of discharge.

292.11(2)(a)(a) A person who possesses or controls a hazardous substance or who causes the discharge of a hazardous substance shall notify the department immediately of any discharge not exempted under sub. (9).

292.11(2)(b) (b) Notification received under this section or information obtained in a notification received under this section may not be used against the person making such a notification in any criminal proceedings.

292.11(2)(c) (c) The department shall designate a 24-hour statewide toll free or collect telephone number whereby notice of any hazardous discharge may be made.

292.11(2)(d) (d) The department shall report notifications that it receives under this subsection related to discharges of agricultural chemicals, as defined in s. 94.73 (1) (a), to the department of agriculture, trade and consumer protection. The department shall report notifications under this paragraph according to a memorandum of understanding between the department and the department of agriculture, trade and consumer protection under s. 94.73 (12).

292.11(3) (3) Responsibility. A person who possesses or controls a hazardous substance which is discharged or who causes the discharge of a hazardous substance shall take the actions necessary to restore the environment to the extent practicable and minimize the harmful effects from the discharge to the air, lands or waters of this state.

292.11(4) (4) Prevention of discharge.

292.11(4)(a)(a) The department may require that preventive measures be taken by any person possessing or having control over a hazardous substance if the department finds that existing control measures are inadequate to prevent discharges.

292.11(4)(b) (b) The department shall specify necessary preventive measures by order. The order shall be effective 10 days after issuance, unless the person named requests a hearing, in which case no order may become effective until the conclusion of the hearing.

292.11(5) (5) Contingency plan.

292.11(5)(a)(a) After consultation with other affected federal, state and local agencies and private organizations, the department shall establish by rule criteria and procedures for the development, establishment and amendment of a contingency plan for the undertaking of emergency actions in response to the discharge of hazardous substances.

292.11(5)(b) (b) The contingency plan shall:

292.11(5)(b)1. 1. Provide for efficient, coordinated and effective action to minimize damage to the air, land and waters of the state caused by the discharge of hazardous substances;

292.11(5)(b)2. 2. Include containment, clean-up and disposal procedures;

292.11(5)(b)3. 3. Provide for restoration of the lands or waters affected to the satisfaction of the department;

292.11(5)(b)4. 4. Assign duties and responsibilities among state departments and agencies, in coordination with federal and local agencies;

292.11(5)(b)5. 5. Provide for the identification, procurement, maintenance and storage of necessary equipment and supplies;

292.11(5)(b)6. 6. Provide for designation of persons trained, prepared and available to provide the necessary services to carry out the plan; and

292.11(5)(b)7. 7. Establish procedures and techniques for identifying, locating, monitoring, containing, removing and disposing of discharged hazardous substances.

292.11(6) (6) Hazardous substances spills; appropriations and related provisions.

292.11(6)(a)(a) Contingency plan; activities resulting from discharges. The department may utilize moneys appropriated under s. 20.370 (2) (dv) and (my) in implementing and carrying out the contingency plan developed under sub. (5) and to provide for the procurement, maintenance and storage of necessary equipment and supplies, personnel training and expenses incurred in identifying, locating, monitoring, containing, removing and disposing of discharged substances.

292.11(6)(b) (b) Limitation on equipment expenses. No more than 25% of the moneys available under the appropriation under s. 20.370 (2) (dv) or (my) during any fiscal year may be used for the procurement and maintenance of necessary equipment during that fiscal year.

292.11(6)(c) (c) Reimbursements.

292.11(6)(c)1.1. Reimbursements to the department under sub. (7) (b) shall be credited to the environmental fund for environmental management.

292.11(6)(c)2. 2. Reimbursements to the department under section 311, federal water pollution control act amendments of 1972, P.L. 92-500, shall be credited to the appropriation under s. 20.370 (2) (my).

292.11(7) (7) Removal or other emergency action.

292.11(7)(a)(a) Subject to s. 94.73 (2m), in any case where action required under sub. (3) is not being adequately taken or the identity of the person responsible for the discharge is unknown, the department or its authorized representative may identify, locate, monitor, contain, remove or dispose of the hazardous substance or take any other emergency action which it deems appropriate under the circumstances.

292.11(7)(b) (b)

292.11(7)(b)1.1. The person who possessed or controlled a hazardous substance which was discharged or who caused the discharge of a hazardous substance shall reimburse the department for actual and necessary expenses incurred in carrying out its duties under this subsection.

292.11(7)(b)2. 2. If the department authorizes reimbursement under subd. 1. to be paid over time, it shall require monthly payments of interest, at a rate determined by the department, on the unpaid balance of the reimbursement.

292.11(7)(c) (c) Subject to s. 94.73 (2m), the department, for the protection of public health, safety or welfare, may issue an emergency order or a special order to the person possessing, controlling or responsible for the discharge of hazardous substances to fulfill the duty imposed by sub. (3).

292.11(7)(d) (d)

292.11(7)(d)1.1. The department may negotiate and enter into an agreement containing a schedule for conducting nonemergency actions required under sub. (3) with a person who possesses or controls a hazardous substance that was discharged or who caused the discharge of a hazardous substance if the discharge does not endanger public health.

292.11(7)(d)1m. 1m. The department may negotiate and enter into an agreement containing a schedule for conducting nonemergency actions required under sub. (3) with a local governmental unit, as defined in sub. (9) (e) 1., that is acting on behalf of owners of contaminated property within one of the following:

292.11(7)(d)1m.a. a. A business improvement district, as defined in s. 66.1109 (1) (b).

292.11(7)(d)1m.b. b. An area designated by the local governmental unit if the area consists of 2 or more properties affected by a contiguous region of groundwater contamination or contains 2 or more properties that are brownfields, as defined in s. 238.13 (1) (a).

292.11(7)(d)2. 2. The department may charge fees, in accordance with rules that it promulgates, to offset the costs of negotiating and entering into an agreement under subd. 1. or 1m.

292.11(7)(e) (e) If a person violates an order under par. (c) or an agreement under par. (d), the department may refer the matter to the department of justice for enforcement under s. 299.95.

292.11(8) (8) Access to property and records. Any officer, employee or authorized representative of the department, upon notice to the owner or occupant, may enter any property, premises or place at any time for the purposes of sub. (7) if the entry is necessary to prevent increased damage to the air, land or waters of the state, or may inspect any record relating to a hazardous substance for the purpose of ascertaining the state of compliance with this section and the management rules promulgated under this section. Notice to the owner or occupant is not required if the delay attendant upon providing it will result in imminent risk to public health or safety or the environment.

292.11(9) (9) Exemptions.

292.11(9)(a)(a) Any person holding a valid permit under ch. 283 is exempted from the reporting and penalty requirements of this section with respect to substances discharged within the limits authorized by the permit.

292.11(9)(b) (b) Law enforcement officers or members of a fire department using hazardous substances in carrying out their responsibility to protect public health, safety and welfare are exempted from the penalty requirements of this section, but shall report to the department any discharges of a hazardous substance occurring within the performance of their duties.

292.11(9)(c) (c) Any person discharging in conformity with a permit or program approved under chs. 281, 285 or 289 to 299 is exempted from the reporting and penalty requirements of this section.

292.11(9)(d) (d)

292.11(9)(d)1.1. In this paragraph:

292.11(9)(d)1.a. a. "Fertilizer" has the meaning given in s. 94.64 (1) (e).

292.11(9)(d)1.b. b. "Label" has the meaning given in s. 94.67 (19).

292.11(9)(d)1.c. c. "Pesticide" has the meaning given in s. 94.67 (25).

292.11(9)(d)1.d. d. "Registered" means registered under the federal insecticide, fungicide, and rodenticide act, as amended (7 USC 136 et seq.), and regulations issued under that act or registered under the rules of the department of agriculture, trade and consumer protection.

292.11(9)(d)2. 2. Any person applying a registered pesticide according to the label instructions, or applying a fertilizer at or below normal and beneficial agronomic rates, is exempted with respect to the application from the reporting and penalty requirements of this section.

292.11(9)(e) (e)

292.11(9)(e)1.1. In this paragraph, "local governmental unit" means a municipality, a redevelopment authority created under s. 66.1333, a public body designated by a municipality under s. 66.1337 (4), a community development authority or a housing authority.

292.11(9)(e)1m. 1m. Except as provided in subds. 2., 4., 6. and 7., a local governmental unit is exempt from subs. (3), (4) and (7) (b) and (c) with respect to discharges of hazardous substances on or originating from property acquired by the local government unit before, on or after October 29, 1999, if any of the following applies:

292.11(9)(e)1m.a. a. The local governmental unit acquired the property through tax delinquency proceedings or as the result of an order by a bankruptcy court.

292.11(9)(e)1m.b. b. The local governmental unit acquired the property from a local governmental unit that is exempt under this subdivision with respect to the property.

292.11(9)(e)1m.c. c. The local governmental unit acquired the property through condemnation or other proceeding under ch. 32.

292.11(9)(e)1m.d. d. The local governmental unit acquired the property for the purpose of slum clearance or blight elimination.

292.11(9)(e)1m.e. e. The local governmental unit acquired the property through escheat.

292.11(9)(e)1m.f. f. The local governmental unit acquired the property using funds appropriated under s. 20.866 (2) (ta) or (tz).

292.11(9)(e)1s. 1s. Except as provided in subds. 2. and 4. to 6., an economic development corporation described in section 501 (c) of the Internal Revenue Code, as defined in s. 71.22 (4), that is exempt from federal taxation under section 501 (a) of the Internal Revenue Code, or an entity wholly owned and operated by such a corporation, is exempt from subs. (3), (4) and (7) (b) and (c) with respect to property acquired before, on or after October 14, 1997, if the property is acquired to further the economic development purposes that qualify the corporation as exempt from federal taxation.

292.11(9)(e)2. 2. Subdivisions 1m. and 1s. do not apply to a discharge of a hazardous substance caused by any of the following:

292.11(9)(e)2.a. a. An action taken by the local governmental unit or corporation.

292.11(9)(e)2.b. b. A failure of the local governmental unit or corporation to take appropriate action to restrict access to the property in order to minimize costs or damages that may result from unauthorized persons entering the property.

292.11(9)(e)2.c. c. A failure of the local governmental unit or corporation to sample and analyze unidentified substances in containers stored aboveground on the property.

292.11(9)(e)2.d. d. A failure of the local governmental unit or corporation to remove and properly dispose of, or to place in a different container and properly store, any hazardous substance stored aboveground on the property in a container that is leaking or is likely to leak.

292.11(9)(e)4. 4. Subdivisions 1m. and 1s. do not apply if, after considering the intended development and use of the property, the department determines that action is necessary to reduce to acceptable levels any substantial threat to public health or safety when the property is developed or put to that intended use, the department directs the local governmental unit or corporation to take that necessary action and the local governmental unit or corporation does not take that action as directed.

292.11(9)(e)5. 5. Subdivision 1s. does not apply if the corporation fails to do any of the following:

292.11(9)(e)5.a. a. Respond to a discharge of a hazardous substance that poses an imminent threat to public health, safety or welfare or to the environment, on or off of the property.

292.11(9)(e)5.b. b. Enter into an agreement with the department to conduct any necessary investigation and remediation activities at the property no later than 3 years after acquiring the property.

292.11(9)(e)6. 6. Subdivisions 1m. and 1s. only apply if the local governmental unit or the economic development corporation agrees to allow the department, any authorized representatives of the department, any party that possessed or controlled the hazardous substance or caused the discharge of the hazardous substance and any consultant or contractor of such a party to enter the property to take action to respond to the discharge.

292.11(9)(e)7. 7. Subdivision 1m. does not apply to property described in subd. 1m. f. unless the local governmental unit enters into an agreement with the department to ensure that the conditions in subds. 2. and 4. are satisfied.

292.11(9)(f) (f) Any person discharging high-volume industrial waste used in a highway improvement project under s. 84.078 is exempted from the penalty requirements of this section.

292.11(10) (10) Waiver. The department may waive compliance with any requirement of this section to the extent necessary to prevent an emergency condition threatening public health, safety or welfare.

292.11(11) (11) Enforcement exclusions.

292.11(11)(a)(a) Any person proceeded against for a violation of this section shall not be subject to penalties under s. 291.97 for the same act or omission.

292.11(11)(b) (b) Any person who discharges a hazardous substance, where the responsibilities for such a discharge are prescribed by statute other than ch. 291, shall be subject to the penalty under either this section or the other section but not both.

292.11(12) (12) Applicability.

292.11(12)(a)(a) Action by the department under this section is not subject to s. 292.31.

292.11(12)(b) (b) This section applies to all releases of hazardous substances for which a notification must be made under s. 323.60 (5) (b).

292.11(13) (13) Lien. Any expenditures made by the department under sub. (4), (6) or (8) shall constitute a lien upon the property for which the expenses are incurred, as provided in s. 292.81.

292.11 History History: 1995 a. 227 ss. 700, 703 to 707, 710, 993; 1997 a. 27, 35; 1999 a. 9; 1999 a. 150 s. 672; 2001 a. 16, 30; 2007 a. 20; 2009 a. 28, 42; 2011 a. 32; 2013 a. 20.

292.11 Annotation The owner of property from which a hazardous substance seeped into neighboring properties was required to take remedial action. The seepage was a "discharge" even though it was not related to current human activity. State v. Mauthe, 123 Wis. 2d 288, 366 N.W.2d 871 (1985).

292.11 Annotation Sub. (11) (b) allows the imposition of both a monetary penalty and an administrative clean-up order against a violator of this section. When another regulatory statute is implicated, the penalty imposed may be the penalty under this section or the other section, but not both. State v. Block Iron & Supply Co. 183 Wis. 2d 357, 515 N.W.2d 332 (Ct. App. 1994).

292.11 Annotation Sub. (3) is not a safety statute. A violation is not negligence per se. Grube v. Daun, 210 Wis. 2d 681, 563 N.W.2d 523 (1997), 95-2353.

292.11 Annotation This section is applicable in actions by the state to compel remediation of, and to impose penalties for, hazardous waste spills, which although initially caused by actions preceding the 1978 effective date of this section, continue to discharge after that date. State v. Chrysler Outboard Corp. 219 Wis. 2d 130, 580 N.W.2d 203 (1998), 96-1158.



292.12 Sites with residual contamination.

292.12  Sites with residual contamination.

292.12(1) (1)  Definitions. In this section:

292.12(1)(a) (a) "Agency with administrative authority" means the department of agriculture, trade and consumer protection with respect to a site over which it has jurisdiction under s. 94.73 (2) or the department of natural resources with respect to a site over which it has jurisdiction under s. 292.11 (7).

292.12(1)(b) (b) "Case closure" means a determination by the agency with administrative authority, based on information available at the time of the review by the agency with administrative authority, that no further remedial action is necessary at a site.

292.12(1)(c) (c) "Engineering control" means an action designed and implemented to contain contamination or to minimize the spread of contamination, including a cap or soil cover.

292.12(1)(d) (d) "Remedial action" means action that is taken in response to a discharge of a hazardous substance and that is necessary to restore the environment to the extent practicable and to minimize the harmful effects of the discharge to the air, lands, and waters of this state.

292.12(1)(e) (e) "Site" means a waste site or any area where a hazardous substance has been discharged.

292.12(2) (2) Agency authority. The agency with administrative authority may do any of the following as a condition of approving remedial action or of issuing a case closure letter if residual contamination remains on a site after the conclusion of remedial action at the site:

292.12(2)(a) (a) Require maintenance of an engineering control on the site.

292.12(2)(b) (b) Require an investigation of the extent of residual contamination and the performance of any necessary remedial action if a building or other structural impediment is removed that had prevented a complete investigation or remedial action at the site.

292.12(2)(c) (c) Impose limitations or other conditions related to property, in accordance with rules promulgated by the department, to ensure that conditions at the site remain protective of public health, safety, and welfare and the environment, and, as applicable, to promote economic development.

292.12(3) (3) Database.

292.12(3)(a)(a) The department shall maintain a database listing sites for which remedial action has been approved or a case closure letter has been issued and that have residual contamination and listing sites for which the department has directed that action be taken under s. 292.11 (9) (e) 4. The department shall make the database available to the public. The department shall include any requirements, limitations, or conditions imposed under sub. (2) (a) to (c) in the database, subject to modification under sub. (6), and shall include any action that the department has directed to be taken under s. 292.11 (9) (e) 4.

292.12(3)(b) (b)

292.12(3)(b)1.1. If residual contamination remains on a site after the conclusion of remedial action at the site, the agency with administrative authority shall request the department to list the site, and any requirements, limitations, or conditions imposed under sub. (2) (a) to (c), in the database maintained by the department under par. (a) and, as a condition of approving remedial action or of issuing a case closure letter, shall require the person requesting approval of remedial action or case closure to provide the information necessary for the listing and to pay a fee established by the department for the listing.

292.12(3)(b)2. 2. If the department has directed that a local governmental unit or economic development corporation take action under s. 292.11 (9) (e) 4. for a site, the department shall list the site, and the action that the department has directed, in the database maintained by the department under par. (a) and require the local governmental unit or the corporation to pay a fee established by the department for the listing.

292.12(4) (4) Notification of residual contamination. Before a person applies for case closure for a site that includes any property that has residual contamination and is not owned by the person, the person shall provide written notification of the residual contamination to the owner of that property. The person shall include in the notice, at a minimum, a description of the type of residual contamination and the location and description of any engineering control on the site.

292.12(5) (5) Compliance with requirements and limitations.

292.12(5)(a)(a) A person who owns property, including a property or site that is listed under sub. (3) (b), shall comply with requirements described in sub. (2) (a) or (b) that are imposed by an agency with administrative authority without regard to when the person obtained the property, unless another person has a legally enforceable responsibility to comply with the requirements.

292.12(5)(b) (b) A person who owns or occupies property, including a property or site that is listed under sub. (3) (b), shall comply with limitations or conditions described in sub. (2) (c) that are imposed by an agency with administrative authority without regard to when the person obtained or occupied the property.

292.12(6) (6) Modification of requirements. A person may request the agency with administrative authority over a site to change or eliminate a requirement, limitation, or condition that it imposed under sub. (2) (a) to (c) with respect to a site. If the agency with administrative authority agrees to change or eliminate a requirement, limitation, or condition imposed under sub. (2) (a) to (c), it shall provide written approval to the person, shall request the department to change the listing under sub. (3) (b) for the site accordingly, and shall require the person to pay a fee established by the department for changing the listing.

292.12 History History: 2005 a. 418; 2011 a. 32; 2013 a. 20.



292.13 Property affected by off-site discharge.

292.13  Property affected by off-site discharge.

292.13(1)(1)  Exemption from liability for groundwater contamination. A person is exempt from s. 292.11 (3), (4) and (7) (b) and (c) with respect to the existence of a hazardous substance in the groundwater on property possessed or controlled by the person if all of the following apply:

292.13(1)(a) (a) The discharge of the hazardous substance originated from a source on property that is not possessed or controlled by the person.

292.13(1)(b) (b) The person did not possess or control the hazardous substance on the property on which the discharge originated or cause the original discharge.

292.13(1)(c) (c) The person conducts an investigation or submits other information, that the department determines is adequate, to substantiate that pars. (a) and (b) are satisfied.

292.13(1)(d) (d) The person agrees to allow the department, any authorized representatives of the department, any party that possessed or controlled the hazardous substance or caused the discharge of the hazardous substance and any consultant or contractor of such a party to enter the property to take action to respond to the discharge.

292.13(1)(f) (f) The person agrees to avoid any interference with action undertaken to respond to the discharge and to avoid actions that worsen the discharge.

292.13(1)(g) (g) The person agrees to any other condition that the department determines is reasonable and necessary to ensure that the department or other person described in par. (d) can adequately respond to the discharge.

292.13(1m) (1m) Exemption from liability for soil contamination. A person is exempt from s. 292.11 (3), (4) and (7) (b) and (c) with respect to the existence of a hazardous substance in the soil, including sediments, on property possessed or controlled by the person if all of the following apply:

292.13(1m)(a) (a) The discharge of the hazardous substance originated from a source on property that is not possessed or controlled by the person.

292.13(1m)(b) (b) The person did not possess or control the hazardous substance on the property on which the discharge originated or cause the original discharge.

292.13(1m)(c) (c) The person conducts an investigation or submits other information, that the department determines is adequate, to substantiate that pars. (a) and (b) are satisfied.

292.13(1m)(d) (d) The person agrees to allow the department, any authorized representatives of the department, any party that possessed or controlled the hazardous substance or caused the discharge of the hazardous substance and any consultant or contractor of such a party to enter the property to take action to respond to the discharge.

292.13(1m)(e) (e) The person agrees to take one or more of the following actions at the direction of the department if, after the department has made a reasonable attempt to notify the party who caused the discharge of the hazardous substance about the party's responsibilities under s. 292.11, the department determines that the action or actions are necessary to prevent an imminent threat to human health, safety or welfare or to the environment:

292.13(1m)(e)1. 1. Limit public access to the property.

292.13(1m)(e)2. 2. Identify, monitor and mitigate fire, explosion and vapor hazards on the property.

292.13(1m)(e)3. 3. Visually inspect the property and install appropriate containment barriers.

292.13(1m)(f) (f) The person agrees to avoid any interference with action undertaken to respond to the discharge and to avoid actions that worsen the discharge.

292.13(1m)(g) (g) The person agrees to any other condition that the department determines is reasonable and necessary to ensure that the department or other person described in par. (d) can adequately respond to the discharge.

292.13(2) (2) Determinations concerning liability. The department shall, upon request, issue a written determination that a person who possesses or controls property on which a hazardous substance exists in the soil or groundwater is exempt from s. 292.11 (3), (4) and (7) (b) and (c) if the person satisfies the applicable requirements in subs. (1) and (1m). The department may revoke its determination if it determines that any of the requirements in sub. (1) or (1m) cease to be met.

292.13(3) (3) Fees. The department may, in accordance with rules that it promulgates, assess and collect fees to offset the costs of issuing determinations under sub. (2).

292.13 History History: 1997 a. 27; 1999 a. 9; 2001 a. 16.



292.15 Voluntary party remediation and exemption from liability.

292.15  Voluntary party remediation and exemption from liability.

292.15(1)(1)  Definitions. In this section:

292.15(1)(a) (a) "Enforcement standard" has the meaning given in s. 160.01 (2).

292.15(1)(am) (am) "Natural attenuation" means the reduction in the mass and concentration in groundwater of a substance, and the products into which the substance breaks down, due to naturally occurring physical, chemical and biological processes, without human intervention.

292.15(1)(b) (b) "Owner of a business or entity" means any person who owns or who receives direct or indirect consideration from the operation of a business or entity regardless of whether the business or entity remains in operation and regardless of whether the person owns or receives consideration at the time any discharge of a hazardous substance occurs. "Owner of a business or entity" includes a subsidiary or parent corporation.

292.15(1)(d) (d) "Release" means the original discharge.

292.15(1)(e) (e) "Subsidiary or parent corporation" means any business entity, including a subsidiary, parent corporation or other business arrangement that has elements of common ownership or control or uses a long-term contractual arrangement with any person that has the effect of avoiding direct responsibility for conditions on a parcel of property.

292.15(1)(f) (f) "Voluntary party" means a person who submits an application to obtain an exemption under this section and pays any fees required under sub. (5).

292.15(2) (2) Exemption from liability.

292.15(2)(a)(a) General. Except as provided in sub. (6) or (7), a voluntary party is exempt from the provisions of ss. 289.05 (1), (2), (3) and (4), 289.42 (1), 289.67, 291.25 (1) to (5), 291.29, 291.37, 292.11 (3), (4) and (7) (b) and (c) and 292.31 (8), and rules promulgated under those provisions, with respect to discharges of hazardous substances on or originating from a property, if the release of those hazardous substances occurred prior to the date on which the department approves the environmental investigation of the property under subd. 1. and if all of the following occur at any time before or after the date of acquisition:

292.15(2)(a)1. 1. An environmental investigation of the property is conducted that is approved by the department.

292.15(2)(a)2. 2. The environment is restored to the extent practicable with respect to the discharges and the harmful effects from the discharges are minimized in accordance with rules promulgated by the department and any contract entered into under those rules.

292.15(2)(a)3. 3. The voluntary party obtains a certificate of completion from the department that the environment has been satisfactorily restored to the extent practicable with respect to the discharges and that the harmful effects from the discharges have been minimized.

292.15(2)(a)4. 4. If the voluntary party owns or controls the property, the voluntary party maintains and monitors the property as required under rules promulgated by the department and any contract entered into under those rules.

292.15(2)(a)5. 5. The voluntary party does not engage in activities that are inconsistent with the maintenance of the property.

292.15(2)(a)6. 6. The voluntary party has not obtained the certificate of completion by fraud or misrepresentation, by the knowing failure to disclose material information or under circumstances in which the voluntary party knew or should have known about more discharges of hazardous substances than were revealed by the investigation conducted under subd. 1.

292.15(2)(ae) (ae) Natural attenuation. Except as provided in sub. (6) or (7), if there exists a hazardous substance in groundwater on or originating from a property in a concentration that exceeds an enforcement standard and the department determines that natural attenuation will restore groundwater quality in accordance with rules promulgated by the department, a voluntary party is exempt from ss. 289.05 (1), (2), (3) and (4), 289.42 (1), 289.67, 291.25 (1) to (5), 291.29, 291.37, 292.11 (3), (4) and (7) (b) and (c) and 292.31 (8), and rules promulgated under those provisions, with respect to discharges of hazardous substances on or originating from the property, if the release of those hazardous substances occurred prior to the date on which the department approves the environmental investigation of the property under subd. 1. and if all of the following occur at any time before or after the date of acquisition:

292.15(2)(ae)1. 1. An environmental investigation of the property is conducted that is approved by the department.

292.15(2)(ae)2. 2. The environment is restored to the extent practicable with respect to the discharges and the harmful effects from the discharges are minimized in accordance with rules promulgated by the department and any contract entered into under those rules, except that this requirement does not apply with respect to the hazardous substance in groundwater that the department has determined will be brought into compliance with rules promulgated by the department through natural attenuation.

292.15(2)(ae)3. 3. The voluntary party obtains a certificate of completion from the department stating that the environment has been satisfactorily restored to the extent practicable with respect to the discharges and that the harmful effects from the discharges have been minimized, except with respect to the hazardous substance in groundwater that the department has determined will be brought into compliance with rules promulgated by the department through natural attenuation.

292.15(2)(ae)3m. 3m. If required by the department, the voluntary party obtains and maintains insurance to cover the costs of complying with s. 292.11 (3) with respect to the hazardous substance that the department has determined will be brought into compliance with rules promulgated by the department through natural attenuation, in case natural attenuation fails, and the insurance complies with rules promulgated by the department and names this state as the insured.

292.15(2)(ae)4. 4. If the voluntary party owns or controls the property, the voluntary party maintains and monitors the property as required under rules promulgated by the department and any contract entered into under those rules.

292.15(2)(ae)5. 5. The voluntary party does not engage in activities that are inconsistent with the maintenance of the property.

292.15(2)(ae)6. 6. The voluntary party has not obtained the certification under subd. 3. by fraud or misrepresentation, by the knowing failure to disclose material information or under circumstances in which the voluntary party knew or should have known about more discharges of hazardous substances than were revealed by the investigation conducted under subd. 1.

292.15(2)(ae)7. 7. If the voluntary party owns or controls the property, the voluntary party allows the department, any authorized representative of the department, a representative of a company that has issued insurance required under subd. 3m., any party that possessed or controlled the hazardous substance or caused the discharge of the hazardous substance, and any consultant or contractor of any of those persons to enter the property to determine whether natural attenuation has failed and to take action to respond to the discharge if natural attenuation has failed.

292.15(2)(ag) (ag) Property affected by off-site discharge. Except as provided in sub. (6) or (7), for a property on which there exists a hazardous substance for which a voluntary party is exempt from liability under s. 292.13 (1) or (1m), a voluntary party is exempt from the provisions of ss. 289.05 (1), (2), (3) and (4), 289.42 (1), 289.67, 291.25 (1) to (5), 291.29, 291.37, 292.11 (3), (4) and (7) (b) and (c) and 292.31 (8), and rules promulgated under those provisions, with respect to discharges of hazardous substances on or originating from the property, if the release of those hazardous substances occurred prior to the date on which the department approves the environmental investigation of the property under par. (a) 1., if par. (a) 1. and 4. to 6. apply and all of the following occur at any time before or after the date of acquisition:

292.15(2)(ag)1. 1. The environment is restored to the extent practicable with respect to the discharges and the harmful effects from the discharges are minimized in accordance with rules promulgated by the department and any contract entered into under those rules, except that this requirement does not apply with respect to the hazardous substance for which the voluntary party is exempt from liability under s. 292.13 (1) or (1m).

292.15(2)(ag)2. 2. The voluntary party obtains a certificate of completion from the department stating that the environment has been satisfactorily restored to the extent practicable with respect to the discharges and that the harmful effects from the discharges have been minimized, except with respect to the hazardous substance for which the voluntary party is exempt from liability under s. 292.13 (1) or (1m).

292.15(2)(ag)3. 3. The voluntary party obtains a written determination from the department under s. 292.13 (2) with respect to the hazardous substance for which the voluntary party is exempt from liability under s. 292.13 (1) or (1m).

292.15(2)(ag)4. 4. The voluntary party continues to satisfy the conditions under s. 292.13 (1) (d) to (g) or (1m) (d) to (g).

292.15(2)(am) (am) Partial cleanup. The department may approve a partial cleanup and issue a certificate of completion as provided in par. (a), (ae) or (ag) that states that not all of the property has been satisfactorily restored or that not all of the harmful effects from a discharge of a hazardous substance have been minimized. Approval of a partial cleanup exempts a voluntary party from ss. 291.37 (2) and 292.11 (3), (4) and (7) (b) and (c) with respect to the portion of the property or hazardous substances cleaned up under this paragraph. In addition to meeting the requirements of par. (a), (ae) or (ag), a certificate for a partial cleanup under this paragraph may be issued only if:

292.15(2)(am)1. 1. Public health, safety or the environment will not be endangered by any hazardous substances remaining on or originating from the property after the partial cleanup, given the manner in which the property will be developed and used and any other factors that the department considers relevant to the endangerment of public health, safety or the environment.

292.15(2)(am)2. 2. The activities associated with any proposed use or development of the property will not aggravate or contribute to the discharge of a hazardous substance and will not unduly interfere with, or increase the costs of, restoring the property and minimizing the harmful effects of the discharge of a hazardous substance.

292.15(2)(am)3. 3. The owner of the property agrees to cooperate with the department to address problems caused by hazardous substances remaining on the property. Such cooperation shall include allowing access to the property or allowing the department or its authorized representatives to undertake activities on the property, including placement of borings, equipment and structures on the property.

292.15(2)(ar) (ar) Condition. The department may require the owner of the property to grant an easement or other interest in the property for any of the purposes specified in par. (am) as a condition of issuing a certificate under par. (am).

292.15(2)(av) (av) Withdrawal by department.

292.15(2)(av)1.1. If at any time after a voluntary party submits an application to obtain an exemption under this section the voluntary party fails to make reasonable progress toward completion of an environmental investigation and environmental restoration of the property identified in the application, the department may withdraw the voluntary party from the process of obtaining an exemption under this section.

292.15(2)(av)2. 2. If a voluntary party fails to provide to the department requested reports or updates on the status of an environmental investigation and environmental restoration of the property identified in the voluntary party's application for one year or longer, the department may request a written status update from the applicant. If the voluntary party does not submit the status update within 60 days or submits a status update that does not show that reasonable progress is being made, the department may withdraw the voluntary party from the process of obtaining an exemption under this section.

292.15(2)(av)3. 3. If the department decides to withdraw a voluntary party under this paragraph, the department shall provide a written notice of its decision to the voluntary party and shall return any unused portion of any advance deposit made by the voluntary party, unless otherwise directed by the voluntary party.

292.15(2)(av)4. 4. A voluntary party may not reenter the process of obtaining an exemption under this section after being withdrawn under this paragraph unless the voluntary party pays the fees under sub. (5) and enters into an agreement with the department containing a schedule for conducting the environmental investigation and environmental restoration of the property identified in the voluntary party's application.

292.15(2)(b) (b) Extent of exemptions. The exemptions provided in pars. (a), (ae), (ag) and (am) continue to apply after the date of certification by the department under par. (a) 3., (ae) 3. or (ag) 2., or approval by the department under par. (am), notwithstanding the occurrence of any of the following:

292.15(2)(b)1. 1. Statutes, rules or regulations are created or amended that would impose greater responsibilities on the voluntary party than those imposed under par. (a) 2., (ae) 2. or (ag) 1.

292.15(2)(b)2. 2. The voluntary party fully complies with the rules promulgated by the department and any contract entered into under those rules under par. (a) 2., (ae) 2. or (ag) 1. but it is discovered that the cleanup fails to fully restore the environment and minimize the effects from a discharge of a hazardous substance.

292.15(2)(b)3. 3. The contamination from a hazardous substance that is the subject of the cleanup under par. (a) 2., (ae) 2. or (ag) 1. is discovered to be more extensive than anticipated by the voluntary party and the department.

292.15(2)(b)4. 4. If the voluntary party does not own or control the property, the person who owns or controls the property fails to maintain and monitor the property as required under rules promulgated by the department or any contract entered into under those rules.

292.15(2)(b)5. 5. If the voluntary party does not own or control the property, the person who owns or controls the property fails to allow the department, any authorized representative of the department, any representative of a company that has issued insurance required under par. (ae) 3m., any party that possessed or controlled the hazardous substance or caused the discharge of the hazardous substance, or any consultant or contractor of any of those persons to enter the property to determine whether natural attenuation has failed and to take action to respond to the discharge if natural attenuation has failed.

292.15(2)(c) (c) Prohibition on action. The department of justice may not commence an action under 42 USC 9607 against any voluntary party meeting the criteria of this subsection to recover costs for which the voluntary party is exempt under pars. (a), (ae), (ag), (am), and (b).

292.15(2)(e) (e) Contract with insurer. If the department requires insurance under par. (ae) 3m., the department may contract with an insurer to provide insurance required under par. (ae) 3m. and may require voluntary parties to obtain coverage under the contract.

292.15(3) (3) Successors and assigns. An exemption provided in sub. (2) applies to any successor or assignee of the voluntary party if the successor or assignee complies with the provisions of sub. (2) (a) 4. and 5. or (ae) 3m., 4., 5., and 7. and, if applicable, sub. (2) (ag) 4. or (am) as though the successor or assignee were the voluntary party except that the exemption in sub. (2) does not apply if the successor or assignee knows that a certificate under sub. (2) (a) 3., (ae) 3., (ag) 2. or (am) was obtained by any of the means or under any of the circumstances specified in sub. (2) (a) 6.

292.15(5) (5) Fees. The department may, in accordance with rules that it promulgates, assess and collect fees from a voluntary party to offset the cost of the department's activities under sub. (2). The fees may include an advance deposit, from which the department shall return the amount in excess of the cost of the department's activities under sub. (2).

292.15(6) (6) Liens. This section does not exempt property from any lien filed under s. 292.81 (3) for costs incurred by the department prior to the date that certification is issued under sub. (2) (a) 3., (ae) 3. or (ag) 2.

292.15(7) (7) Applicability. This section does not apply to any of the following:

292.15(7)(a) (a) A hazardous waste treatment, storage or disposal facility that first begins operation after the date on which the voluntary party acquired the property.

292.15(7)(b) (b) A licensed hazardous waste treatment, storage or disposal facility operated on the property before the date on which the voluntary party acquired the property and that is operated after the date on which the voluntary party acquired the property.

292.15(7)(c) (c) Any hazardous waste disposal facility that has been issued a license under s. 144.441 (2), 1995 stats., or s. 289.41 (1m), or rules promulgated under those sections, for a period of long-term care following closure of the facility.

292.15(7)(d) (d) A solid waste facility that is an approved facility.

292.15(7)(e) (e) A solid waste facility or waste site at which active remedial operation or treatment is required, including a site or facility where groundwater monitoring; leachate or groundwater collection or treatment; or active gas extraction is required as all or part of the remedial action.

292.15 History History: 1993 a. 453; 1995 a. 225; 1995 a. 227 s. 712, 714, 715; 1997 a. 27, 237; 1999 a. 9, 185; 2001 a. 16; 2005 a. 418; 2007 a. 96; 2011 a. 103.

292.15 Annotation The Land Recycling Act. Borchert & Burke. Wis. Law. Aug. 1994.



292.16 Responsibility of certain municipalities acquiring closed landfills.

292.16  Responsibility of certain municipalities acquiring closed landfills.

292.16(1) (1)  Definition. In this section:

292.16(1)(a) (a) "Generator" has the meaning given in s. 292.35 (1) (b).

292.16(1)(b) (b) "Transporter" has the meaning given in s. 292.35 (1) (g).

292.16(2) (2) Application. A municipality may apply to the department for an exemption from liability with respect to property that contains a closed landfill and that is acquired by the municipality before, on or after October 14, 1997.

292.16(3) (3) Conditions for approval. The department shall approve an application under sub. (2) if all of the following apply:

292.16(3)(a) (a) The landfill is closed when the municipality acquires the property.

292.16(3)(b) (b) The landfill closure complies with all rules of the department at the time of the application under sub. (2).

292.16(3)(c) (c) The municipality did not have an ownership interest in the landfill while the landfill was in operation.

292.16(3)(d) (d) The municipality enters into an agreement with the department that contains requirements for the municipality to maintain the property.

292.16(3)(e) (e) The department determines that an exemption from liability under this section is in the public interest.

292.16(3)(f) (f) The landfill was privately owned while it was in operation.

292.16(3)(g) (g) The landfill has caused groundwater contamination.

292.16(3)(h) (h) A steering committee of local public and private representatives was formed to address the contamination caused by the landfill in a cooperative effort with the department that prevented the landfill from being listed on the national priority list under 42 USC 9605 (a) (8) (B).

292.16(3)(i) (i) The remedial action approved by the department authorized a recreational use for the property and was completed by December 31, 1995.

292.16(4) (4) Scope of exemption. An approval by the department under sub. (3) exempts the municipality from liability imposed under ss. 289.05, 289.41, 289.46, 289.95, 291.37, 291.85 (2), 292.11 (3), (4) and (7) (b) and (c) and 292.31 (8), and rules promulgated under those provisions, based on the municipality's ownership of the property. The exemption does not apply to any liability based on hazardous substances for which the municipality is responsible as a generator or transporter.

292.16(5) (5) Requirements. If the department approves a municipality's application under sub. (3), the municipality shall do all of the following:

292.16(5)(a) (a) Obtain the prior approval of the department for any proposed uses of the property, for any physical disturbance of the soil and for any construction on the property.

292.16(5)(b) (b) Allow access to the property by any person who is required to conduct monitoring, to operate and maintain equipment or to undertake remedial action in connection with the closed landfill.

292.16 History History: 1997 a. 27; s. 35.17 correction in sub. (2).



292.19 Responsibility of persons conducting investigations.

292.19  Responsibility of persons conducting investigations.

292.19(1)(1) For purposes of this chapter, a person who conducts an investigation of property to determine the existence of, or to obtain information about, a discharge of a hazardous substance does not possess or control the hazardous substance or cause the discharge of the hazardous substance as the result of conducting the investigation.

292.19(2) (2) If the person who conducts the investigation physically causes a discharge, sub. (1) does not apply with respect to the portion of the property on which the person causes the discharge.

292.19 History History: 1997 a. 27.



292.21 Responsibility of lenders and representatives.

292.21  Responsibility of lenders and representatives.

292.21(1)(1)  Responsibility of lenders; lending activities; acquisition of property.

292.21(1)(a)(a) Lending.

292.21(1)(a)1.1. Subject to subd. 2. and par. (b), for purposes of this chapter, a lender does not possess or control a hazardous substance or cause the discharge of a hazardous substance as a result of engaging in lending activities.

292.21(1)(a)2. 2. Subdivision 1. does not apply in any of the following situations:

292.21(1)(a)2.a. a. A lender physically causes a discharge.

292.21(1)(a)2.b. b. The lender through tortious conduct with respect to lending activities causes a discharge of a hazardous substance or exacerbates an existing discharge of a hazardous substance.

292.21(1)(a)3. 3. The department may, by rule, designate as lending activities other activities, in addition to those listed in s. 292.01 (9), that are related to undertaking appropriate actions to preserve and protect property or are related to the advancing of funds or credit or the collecting of funds.

292.21(1)(b) (b) Preacquisition inspections of real property. For purposes of this chapter, a lender does not possess or control a hazardous substance or cause the discharge of a hazardous substance as the result of inspecting real property for compliance with environmental laws, conducting any portion of an environmental assessment of the property in the manner specified in par. (c) 2., conducting an investigation to determine the degree and extent of contamination or performing remedial action to clean the discharge of a hazardous substance. This paragraph applies to a lender only if all of the following conditions are satisfied:

292.21(1)(b)1. 1. The activities described in this paragraph occur before the date on which the lender acquires title to, or possession or control of, real property through enforcement of a security interest.

292.21(1)(b)2. 2. The lender notifies the department, in accordance with s. 292.11 (2), of any discharge of a hazardous substance identified as the result of activities described in this paragraph.

292.21(1)(b)3. 3. If the lender conducts an investigation or performs remedial action, the lender does so in accordance with department rules.

292.21(1)(b)4. 4. The lender does not physically cause a discharge.

292.21(1)(b)5. 5. The lender through tortious conduct with respect to the activities described in this paragraph does not cause a new discharge of a hazardous substance or exacerbate an existing discharge of a hazardous substance.

292.21(1)(c) (c) Acquisition of real property.

292.21(1)(c)1.1. A lender that acquires title to, or possession or control of, real property through enforcement of a security interest is not subject to s. 292.11 (3), (4) and (7) (b) and (c) and is not liable under this chapter or chs. 281, 285, 289, 291 or 293 to 299 for a discharge of a hazardous substance on that real property if all of the following conditions are satisfied:

292.21(1)(c)1.a. a. The lender, through action or inaction, does not intentionally or negligently cause a new discharge of a hazardous substance or exacerbate an existing discharge of a hazardous substance.

292.21(1)(c)1.c. c. The lender notifies the department, in accordance with s. 292.11 (2), of any known discharge of a hazardous substance.

292.21(1)(c)1.d. d. The lender conducts an environmental assessment of the real property in accordance with subd. 2. at any time, but not more than 90 days after the date the lender acquires title to, or possession or control of, the real property. The lender shall file a complete copy of the environmental assessment with the department not more than 180 days after the date the lender acquires title to, or possession or control of, the real property. If an environmental assessment is conducted more than one year before the date on which the lender acquires title to, or possession or control of, the real property, the exemption under this subd. 1. d. applies only if the lender does all of the following: visually inspects the property in accordance with subd. 2. a. and b. after the date on which the lender acquires title to, or possession or control of, the real property to verify the environmental assessment; submits a complete copy of the environmental assessment and the results of the visual inspection to the department not later than 90 days after the lender acquires title to, or possession or control of, the real property; receives notice from the department that the department determines that the environmental assessment is adequate or that the department directs the lender to address any inadequacies in the environmental assessment; corrects, to the satisfaction of the department, any inadequacies of an environmental assessment; and reimburses the department for the cost to the department of reviewing materials submitted under this subd. 1. d.

292.21(1)(c)1.e. e. For a hazardous substance released on or after the date on which the lender acquires title to, or possession or control of, the real property, the lender is not engaged in the operation of a business at the property, completion of work in progress or other actions associated with conducting the conclusion of the borrower's business.

292.21(1)(c)1.f. f. If the discharge of a hazardous substance occurs on or after the date on which the lender acquires title to, or possession or control of, the real property, the lender implements an emergency response action in response to the discharge of the hazardous substance.

292.21(1)(c)1.g. g. The lender agrees to allow the department, any authorized representatives of the department, any party that possessed or controlled the hazardous substance or caused the discharge of the hazardous substance and any consultant or contractor of such a party to enter the real property to take action to respond to the discharge.

292.21(1)(c)1.h. h. The lender agrees to avoid any interference with action undertaken to respond to the discharge and to avoid actions that worsen the discharge.

292.21(1)(c)1.i. i. The lender agrees to any other condition that the department determines is reasonable and necessary to ensure that the department or other person described in subd. 1. g. can adequately respond to the discharge.

292.21(1)(c)2. 2. The environmental assessment under subd. 1. d. shall be performed by a qualified environmental technician or consultant and shall include all of the following:

292.21(1)(c)2.a. a. A visual inspection of the real property.

292.21(1)(c)2.b. b. A visual inspection and description of the personal property located on the real property that may constitute a hazardous waste or hazardous substance or that has a significant risk of being discharged.

292.21(1)(c)2.c. c. A review of the ownership and use history of the real property, including a search of title records showing prior ownership of the real property for a period of 80 years previous to the date of the visual inspection under subd. 2. b.

292.21(1)(c)2.d. d. A review of historic and recent aerial photographs of the real property, if available.

292.21(1)(c)2.e. e. A review of the environmental licenses, permits or orders issued with respect to the real property.

292.21(1)(c)2.f. f. An evaluation of the results of any environmental sampling and analysis that has been conducted.

292.21(1)(c)2.g. g. A review to determine if the real property is listed in any of the written compilations of sites or facilities considered to pose a threat to human health or the environment, including the national priorities list under 42 USC 9605 (a) (8) (B); the federal environmental protection agency's information system for the comprehensive environmental response, compensation and liability act, 42 USC 9601 to 9675, (CERCLIS); and the department's database of sites or facilities and other properties that are environmentally contaminated required by s. 292.31 (1) (a).

292.21(1)(c)2.h. h. The collection and analysis of representative samples of soil or other materials in the ground that are suspected of being contaminated based on observations made during a visual inspection of the real property or based on aerial photographs, or other information available to the lender, including stained or discolored soil or other materials in the ground and including soil or materials in the ground in areas with dead or distressed vegetation. The collection and analysis shall identify contaminants in the soil or other materials in the ground and shall quantify concentrations.

292.21(1)(c)2.i. i. The collection and analysis of representative samples of unknown wastes or potentially hazardous substances found on the real property and the determination of concentrations of hazardous waste and hazardous substances found in tanks, drums or other containers or in piles or lagoons on the real property.

292.21(1)(c)3. 3. An environmental assessment filed under subd. 1. d. does not constitute notice required under s. 292.11 (2).

292.21(1)(d) (d) Personal property and fixtures. A lender that enforces a security interest in personal property or fixtures at a particular location, filed under ch. 409, and that does not acquire title to, or possession or control of, the real property at that location, except for purposes of protecting and removing personal property or fixtures, is not subject to s. 292.11 (3), (4) and (7) (b) and (c) and is not liable under this chapter for a discharge of a hazardous substance on that real property if all of the following conditions are satisfied:

292.21(1)(d)1. 1. Not more than 30 days after entry onto the real property where the personal property or fixtures are located, the lender notifies the department and the borrower of any decision not to accept specific personal property or fixtures.

292.21(1)(d)2. 2. Not more than 30 days after entry onto the real property where the personal property or fixtures are located, the lender provides the department with a written general description of the personal property or fixtures, the location of the personal property or fixtures on the real property and the location of the real property by street address.

292.21(1)(d)3. 3. The lender, within its ability to do so, permits reasonable access to the personal property or fixtures to the department or the borrower or others acting on the borrower's behalf.

292.21(1)(d)4. 4. The lender does not engage in the operation of a business at the location of the personal property or fixtures, completion of work in progress or other actions associated with conducting the conclusion of the borrower's business except for actions that are undertaken to protect the property and are approved by the department in writing.

292.21(1)(e) (e) Rules; approvals. The department may promulgate rules further specifying the activities to be carried out by a lender for the environmental assessment required under par. (c) 1. d. The department may not, by rule, require a lender to undertake sampling and analysis beyond that required under par. (c) 2. h. and i. in order to determine the degree and extent of contamination or require a lender to perform any remedial action to clean any discharge. The department may approve, by rule or in a site-specific approval, the use of reliable methods of identification other than the collection and laboratory analysis of samples.

292.21(2) (2) Responsibility of representatives.

292.21(2)(a)(a) A representative who acquires title to, or possession or control of, real or personal property is not personally liable under this chapter for a discharge of a hazardous substance if all of the following circumstances apply:

292.21(2)(a)1. 1. The representative acquires title to, or possession or control of, the real or personal property in the capacity of a representative.

292.21(2)(a)2. 2. The representative, through action or inaction, does not knowingly, willfully or recklessly cause a discharge of a hazardous substance.

292.21(2)(a)3. 3. The representative does not physically cause a discharge of a hazardous substance.

292.21(2)(a)4. 4. The representative does not have a beneficial interest in a trust, estate or similar entity that owns, possesses or controls the real or personal property.

292.21(2)(a)5. 5. The representative does not knowingly, willfully or recklessly fail to notify the department in accordance with s. 292.11 (2) of the discharge of a hazardous substance.

292.21(2)(b) (b) Paragraph (a) does not apply to any of the following:

292.21(2)(b)1. 1. A representative that knew or should have known that the trust, estate or similar entity for which the representative is acting as a representative was established, or that assets were transferred to the trust, estate or similar entity, in order to avoid responsibility for a discharge of a hazardous substance.

292.21(2)(b)2. 2. A representative that fails to act in good faith to cause the trust, estate or similar entity for which the representative is acting as a representative to take the actions described in s. 292.11 (3) or to reimburse the department under s. 292.11 (7) (b). It is not a lack of good faith for a representative to resign as representative, to seek a court order directing the representative to act or refrain from acting or to challenge the department by any legal means.

292.21(2)(c) (c) This subsection does not limit the responsibility of any trust, estate or similar entity to take the actions required under s. 292.11 (2), (3), (4) or (7) (c) or any other provision of this chapter or to reimburse the department under s. 292.11 (7) (b).

292.21 History History: 1995 a. 227 s. 708, 709, 993; 1997 a. 27; 1999 a. 9; 2005 a. 418.



292.23 Responsibility of local governmental units; solid waste.

292.23  Responsibility of local governmental units; solid waste.

292.23(1)(1)  Definition. In this section:

292.23(1)(a) (a) "Local governmental unit" means a municipality, a redevelopment authority created under s. 66.1333, a public body designated by a municipality under s. 66.1337 (4), a community development authority, or a housing authority.

292.23(1)(b) (b) "Solid waste facility" has the meaning given in s. 289.01 (35).

292.23(1)(c) (c) "Waste site" has the meaning given in s. 289.01 (41).

292.23(2) (2) Exemption from liability. Except as provided in sub. (3), a local governmental unit is exempt from s. 289.05, and rules promulgated under that section, with respect to property acquired by the local governmental unit before, on, or after June 3, 2006, if any of the following applies:

292.23(2)(a) (a) The local governmental unit acquired the property through tax delinquency proceedings or as the result of an order by a bankruptcy court.

292.23(2)(b) (b) The local governmental unit acquired the property from a local governmental unit that is exempt under this subsection with respect to the property.

292.23(2)(c) (c) The local governmental unit acquired the property through a condemnation or other proceeding under ch. 32.

292.23(2)(d) (d) The local governmental unit acquired the property for the purpose of slum clearance or blight elimination.

292.23(2)(e) (e) The local governmental unit acquired the property through escheat.

292.23(2)(f) (f) The local governmental unit acquired the property using funds appropriated under s. 20.866 (2) (ta) or (tz).

292.23(3) (3) Exceptions.

292.23(3)(a)(a) Subsection (2) does not apply with respect to environmental pollution or a discharge of a hazardous substance caused by any of the following:

292.23(3)(a)1. 1. An action taken by the local governmental unit.

292.23(3)(a)2. 2. A failure of the local governmental unit to take appropriate action to restrict access to the property in order to minimize costs or damages that may result from unauthorized persons entering the property.

292.23(3)(a)3. 3. A failure of the local governmental unit to sample and analyze unidentified substances in containers stored aboveground on the property.

292.23(3)(a)4. 4. A failure of the local governmental unit to remove and properly dispose of, or to place in a different container and properly store, any hazardous substance stored aboveground on the property in a container that is leaking or is likely to leak.

292.23(3)(b) (b) Subsection (2) does not apply if, after considering the intended development and use of the property, the department determines that action is necessary to reduce to acceptable levels any substantial threat to public health or safety when the property is developed or put to that intended use, the department directs the local governmental unit to take that necessary action, and the local governmental unit does not take that action as directed.

292.23(3)(c) (c) Subsection (2) only applies if the local governmental unit agrees to allow the department, any authorized representatives of the department, any party that possessed or controlled a hazardous substance that was discharged or that caused environmental pollution or the discharge of a hazardous substance, and any consultant or contractor of such a party to enter the property to take action to respond to the environmental pollution or discharge.

292.23(3)(d) (d) Subsection (2) does not apply to property described in sub. (2) (f) unless the local governmental unit enters into an agreement with the department to ensure that the conditions in pars. (a) and (b) are satisfied.

292.23(3)(e) (e) Subsection (2) does not apply to any solid waste facility or waste site that was operated by the local governmental unit or was owned by the local governmental unit while it was operated.

292.23(3)(f) (f) Subsection (2) does not apply to a solid waste facility that was licensed under s. 144.44, 1993 stats., or s. 289.31.

292.23(3)(g) (g) Subsection (2) does not apply to property at which the local governmental unit disposed of waste that caused environmental pollution or a discharge of a hazardous substance at the property.

292.23(3)(h) (h) Subsection (2) does not apply to waste generated on the property by the local governmental unit, its agents, or its contractors.

292.23(3)(i) (i) Subsection (2) does not apply if the local governmental unit undertakes or authorizes construction on the property without the approval of the department or if the local government unit undertakes an activity that interferes with a closed solid waste facility or waste site and that causes a threat to public health, safety, or welfare.

292.23(3)(j) (j) Subsection (2) only applies to property with respect to which, before the local governmental unit acquired the property, the department imposed requirements related to health or safety for the maintenance of an active leachate or methane collection system, of a cap over waste on the property, or of a groundwater or gas monitoring system if the local governmental unit complies with those requirements.

292.23(3)(k) (k) Subsection (2) does not exempt a local governmental unit from land use restrictions required by the department, including those that are necessary to prevent damage to a cap over waste on the property or to otherwise prevent uses of the property that may cause a threat to public health or safety.

292.23 History History: 2005 a. 418; 2007 a. 96.



292.24 Responsibility of local governmental units; hazardous waste.

292.24  Responsibility of local governmental units; hazardous waste.

292.24(1)(1)  Definition. In this section, "local governmental unit" has the meaning given in s. 292.11 (9) (e) 1.

292.24(2) (2) Exemption from liability. Except as provided in sub. (3), a local governmental unit is exempt from ss. 291.25 (1) to (5), 291.29 and 291.37, and rules promulgated under those provisions, with respect to the existence of a hazardous waste discharge on property acquired in a way or for a purpose described in s. 292.11 (9) (e) 1m., if all of the following occur at any time before or after the date of acquisition:

292.24(2)(a) (a) An environmental investigation of the property is conducted that is approved by the department and that identifies any hazardous waste discharges that occurred on the property.

292.24(2)(b) (b) The hazardous waste discharges identified by the investigation under par. (a) are cleaned up by restoring the environment to the extent practicable with respect to the discharges and minimizing the harmful effects from the discharges in accordance with rules promulgated by the department and any contract entered into under those rules.

292.24(2)(c) (c) The local governmental unit obtains an approval from the department stating that the property has been satisfactorily restored to the extent practicable with respect to the hazardous waste discharges and that the harmful effects from the discharges have been minimized.

292.24(2)(d) (d) The local governmental unit maintains and monitors the property as required under rules promulgated by the department and any contract entered into under those rules.

292.24(2)(e) (e) The local governmental unit does not engage in activities that are inconsistent with the maintenance of the property.

292.24(2)(f) (f) The local governmental unit has not obtained the certification under par. (c) by fraud or misrepresentation, by the knowing failure to disclose material information or under circumstances in which the local governmental unit knew or should have known about more discharges of hazardous waste than were revealed by the investigation conducted under par. (a).

292.24(2)(g) (g) The local governmental unit did not cause the discharge of any hazardous waste identified on the property.

292.24(3) (3) Applicability. Subsection (2) does not apply to any of the following:

292.24(3)(a) (a) A hazardous waste treatment, storage or disposal facility that first begins operation after the date on which the local governmental unit acquired the property.

292.24(3)(b) (b) A licensed hazardous waste treatment, storage or disposal facility operated on the property before the date on which the local governmental unit acquired the property and that is operated after the date on which the local governmental unit acquired the property.

292.24(3)(c) (c) Any hazardous waste disposal facility that has been issued a license under s. 144.441 (2), 1995 stats., or s. 289.41 (1m), or rules promulgated under those sections, for a period of long-term care following closure of the facility.

292.24 History History: 1999 a. 9.



292.25 Report on impact of exemptions from liability.

292.25  Report on impact of exemptions from liability.

292.25(1)(1) The department shall biennially determine all of the following:

292.25(1)(a) (a) The number of sites for which a person is seeking to qualify for an exemption under s. 292.15.

292.25(1)(b) (b) The number of sites for which a certificate of completion was issued under s. 292.15.

292.25(1)(c) (c) The number of sites for which a certificate of completion was issued under s. 292.15 at which it is discovered that the cleanup failed or at which additional hazardous substances are found after the certificate of completion was issued.

292.25(1)(d) (d) The number of sites described in par. (b) at which the department has determined that it is necessary to conduct remedial action using moneys from the environmental fund and the estimated costs of performing that remedial action.

292.25(1)(e) (e) The number of sites for which a claim was made against an insurance policy required under s. 292.15.

292.25(2) (2) No later than September 15 of each even-numbered year, the department shall submit a report describing its determinations under sub. (1) to the legislature under s. 13.172 (2), to the governor and to the department of administration.

292.25(3) (3) The department may require a person to provide information necessary for the department to make the determinations under sub. (1).

292.25 History History: 1999 a. 9.



292.255 Report on brownfield efforts.

292.255  Report on brownfield efforts. The department of natural resources, the department of administration, and the Wisconsin Economic Development Corporation shall submit a report evaluating the effectiveness of this state's efforts to remedy the contamination of, and to redevelop, brownfields, as defined in s. 238.13 (1) (a).

292.255 History History: 1999 a. 9, 84; 2007 a. 20; 2011 a. 32.



292.26 Civil immunity; local governmental units.

292.26  Civil immunity; local governmental units.

292.26(1)(1) In this section, "local governmental unit" has the meaning given in s. 292.11 (9) (e) 1.

292.26(2) (2) Except as provided in sub. (3), a local governmental unit is immune from civil liability related to the discharge of a hazardous substance on or from property formerly owned or controlled by the local governmental unit if the property is no longer owned by the local governmental unit at the time that the discharge is discovered and if any of the following applies:

292.26(2)(a) (a) The local governmental unit acquired the property through tax delinquency proceedings or as the result of an order by a bankruptcy court.

292.26(2)(b) (b) The local governmental unit acquired the property from a local governmental unit that acquired the property under a method described in par. (a).

292.26(2)(c) (c) The local governmental unit acquired the property through condemnation or other proceeding under ch. 32.

292.26(2)(d) (d) The local governmental unit acquired the property for the purpose of slum clearance or blight elimination.

292.26(3) (3) Subsection (2) does not apply with respect to a discharge of a hazardous substance caused by an activity conducted by the local governmental unit while the local governmental unit owned or controlled the property.

292.26 History History: 1997 a. 27.



292.31 Environmental repair.

292.31  Environmental repair.

292.31(1) (1)  Database; analysis.

292.31(1)(a)(a) Database.

292.31(1)(a)1.1. The department shall compile, maintain, and make available to the public a database of all sites or facilities and other properties at which the discharge of a hazardous substance or other environmental pollution has been reported to the department. The department shall update the database regularly.

292.31(1)(a)3. 3. The decision of the department to include a site or facility or other property on the database under subd. 1. or exclude a site or facility or other property from the database is not subject to judicial review.

292.31(1)(a)4. 4. Notwithstanding s. 227.01 (13) or 227.10 (1), the database under subd. 1. is not a rule.

292.31(1)(b) (b) Investigation; analysis.

292.31(1)(b)1.1. The department may take direct action under subd. 2. or 3. or may enter into a contract with any person to take the action.

292.31(1)(b)2. 2. The department may conduct an investigation, analysis and monitoring of a site or facility and areas surrounding the site or facility to determine the existence and extent of actual or potential environmental pollution from the site or facility including, but not limited to, monitoring by means of installing test wells or by testing water supplies. The department may conduct an investigation to identify persons who are potentially responsible for actual or potential environmental pollution from a site or facility. If the department conducts an investigation to identify persons who are potentially responsible for actual or potential environmental pollution from a site or facility, the department shall make a reasonable effort to identify as many persons as possible responsible for the environmental pollution.

292.31(1)(b)3. 3. The department may determine whether a site or facility presents a substantial danger to public health or welfare or the environment and evaluate the magnitude of the danger.

292.31(1)(d) (d) Access to information. Upon the request of any officer, employee or authorized representative of the department, any person who generated, transported, treated, stored or disposed of solid or hazardous waste which may have been disposed of at a site or facility under investigation by the department shall provide the officer, employee or authorized representative access to any records or documents in that person's custody, possession or control which relate to:

292.31(1)(d)1. 1. The type and quantity of waste generated, transported, treated or stored which was disposed of at the site or facility and the dates of these activities.

292.31(1)(d)2. 2. The identity of persons who generated, transported, treated or stored waste which was disposed of at the site or facility.

292.31(1)(d)3. 3. The identity of subsidiary or parent corporations, as defined in 292.31 (8) (a) 3., of persons who generated, transported, treated or stored waste which was disposed of at the site or facility.

292.31(2) (2) Environmental response rules. The department shall promulgate rules relating to investigation and remedial action for sites or facilities and other properties at which the air, land, or waters of the state have been affected by the discharge of a hazardous substance or other environmental pollution, including all of the following provisions:

292.31(2)(a) (a) Methods for investigating the degree and extent of contamination for actions under sub. (3).

292.31(2)(b) (b) Methods for remedial action under sub. (3).

292.31(2)(c) (c) Methods and criteria for determining the appropriate extent of remedial action under sub. (3).

292.31(2)(d) (d) Means of ensuring that the costs of remedial action are appropriate in relation to the associated benefits over the period of potential human exposure to substances released by the site or facility.

292.31(2)(e) (e) Appropriate roles and responsibilities under this section for federal, state and local governments and for interstate and nongovernmental entities.

292.31(3) (3) Environmental repair.

292.31(3)(b)(b) Department authority.

292.31(3)(b)1.1. The department may take direct action under subds. 2. to 9. or may enter into a contract with any person to take the action.

292.31(3)(b)2. 2. The department may take action to avert potential environmental pollution from the site or facility.

292.31(3)(b)3. 3. The department may repair the site or facility or isolate the waste.

292.31(3)(b)4. 4. The department may abate, terminate, remove and remedy the effect of environmental pollution from the site or facility.

292.31(3)(b)5. 5. The department may restore the environment to the extent practicable.

292.31(3)(b)6. 6. The department may establish a program of long-term care, as necessary, for a site or facility which is repaired or isolated.

292.31(3)(b)7. 7. The department may provide temporary or permanent replacements for private water supplies damaged by a site or facility. In this subdivision, "private water supply" means a well which is used as a source of water for humans, livestock, as defined in s. 95.80 (1) (b), or poultry.

292.31(3)(b)8. 8. The department may assess the potential health effects of the occurrence, not to exceed $10,000 per occurrence.

292.31(3)(b)9. 9. The department may take any other action not specified under subds. 2. to 8. consistent with this subsection in order to protect public health, safety or welfare or the environment.

292.31(3)(c) (c) Sequence of remedial action. In determining the sequence for taking remedial action under this subsection, the department shall consider the significance to public health, the community, and the environment of each site or facility, the amount of funds available, the information available about each site or facility, the willingness and ability of an owner, operator, or other responsible person to undertake or assist in remedial action, the availability of federal funds under 42 USC 9601, et seq., and other relevant factors. The department shall give the highest priority to remedial action at sites or facilities which have caused contamination of a municipal water system.

292.31(3)(d) (d) Emergency responses. Notwithstanding rules promulgated under this section or the considerations for taking action under par. (c), the department may take emergency action under this subsection and subs. (1) and (7) at a site or facility if delay will result in imminent risk to public health or safety or the environment. The department is not required to hold a hearing under par. (f) if emergency action is taken under this paragraph. The decision of the department to take emergency action is a final decision of the agency subject to judicial review under ch. 227.

292.31(3)(e) (e) Access to property. Any officer, employee or authorized representative of the department may enter onto any site or facility and areas surrounding the site or facility at reasonable times and upon notice to the owner or occupant to take action under this section. Notice to the owner or occupant is not required if the delay required to provide this notice is likely to result in an imminent risk to public health or welfare or the environment.

292.31(3)(f) (f) Notice; hearing. The department shall publish a class 1 notice, under ch. 985, shall publish the notice on its Internet Web site, and, upon request, shall provide the notice to interested members of the public, prior to taking remedial action under this subsection and subs. (1) and (7). The department's notice to interested members of the public may be given through an electronic notification system established by the department. The notice shall describe the proposed remedial action, the amount and purpose of any proposed expenditure, the name and address of the facility that is the subject of the proposed remedial action, a brief description of the proposed remedial action, and information indicating where more information regarding the proposed remedial action may be viewed on the department's Internet Web site. For the purpose of determining the date on which notice is provided under this paragraph, the date on which the department first publishes the notice on its Internet Web site shall be considered the date of notice. Except as provided under par. (d), the department shall provide a hearing to any person who demands a hearing within 30 days after the notice is published for the purpose of determining whether the proposed remedial action and any expenditure is within the scope of this section and is reasonable in relation to the cost of obtaining similar materials and services. The department is not required to conduct more than one hearing for the remedial action proposed at a single site or facility. Notwithstanding s. 227.42, the hearing shall not be conducted as a contested case. The decision of the department to take remedial action under this section is a final decision of the agency subject to judicial review under ch. 227.

292.31(4) (4) Monitoring costs at nonapproved facilities owned or operated by municipalities. Notwithstanding the environmental response rules under sub. (2) or the environmental repair authority, remedial action sequence and emergency response requirements under sub. (3), the department shall pay that portion of the cost of any monitoring requirement which is to be paid under s. 289.31 (7) (f) from the appropriation under s. 20.370 (2) (dv) prior to making other payments from that appropriation.

292.31(6) (6) Payments from the investment and local impact fund. The department may expend moneys received from the investment and local impact fund for the purposes specified under sub. (3) only for approved mining facilities and only if moneys in the environmental fund that are available for environmental repair are insufficient to make complete payments. The amount expended by the department under this subsection may not exceed the balance in the environmental fund that is available for environmental repair at the beginning of that fiscal year or 50% of the balance in the investment and local impact fund at the beginning of that fiscal year, whichever amount is greater.

292.31(7) (7) Implementing the federal superfund act.

292.31(7)(a)(a) The department may advise, consult, assist and contract with other interested persons to take action to implement the federal comprehensive environmental response, compensation and liability act of 1980, 42 USC 9601, et seq., in cooperation with the federal environmental protection agency. These actions include all of the actions under subs. (1) to (3). The department may enter into agreements with the federal environmental protection agency.

292.31(7)(am) (am)

292.31(7)(am)1.1. The department may accept the transfer of an interest in property that was acquired by the federal environmental protection agency as part of a remedial action under the federal Comprehensive Environmental Response, Compensation, and Liability Act, 42 USC 9601 to 9675.

292.31(7)(am)2. 2. The department may acquire an interest in property from any person as part of a remedial action conducted in cooperation with the federal environmental protection agency if the acquisition is necessary to implement the remedy. Under this subdivision, the department may acquire an interest in property that is necessary to ensure that restrictions on the use of land or groundwater are enforceable. The department may expend moneys from the appropriations under ss. 20.370 (2) (dv) and 20.866 (2) (tg) if necessary to compensate a person for an interest in property acquired by the department under this subdivision.

292.31(7)(am)3. 3. The department may enforce the terms of any interest in property that it acquires under this paragraph.

292.31(7)(b) (b) The department may expend moneys from the appropriations under ss. 20.370 (2) (dv) and 20.866 (2) (tg) as required under 42 USC 9601, et seq. The department shall promulgate by rule criteria for the expenditure of moneys from the appropriations under ss. 20.370 (2) (dv) and 20.866 (2) (tg). The criteria shall include consideration of the amount of moneys available in the appropriations under ss. 20.370 (2) (dv) and 20.866 (2) (tg), the moneys available from other sources for the required sharing of costs, the differences between public and private sites or facilities, the potential for cost recovery from responsible parties and any other appropriate factors.

292.31(7)(c) (c)

292.31(7)(c)1.1. The department may require a municipality to pay a reasonable share of the amount expended by the department for a project under par. (b). The department shall base any share charged to a municipality for a project under par. (b) on the following factors:

292.31(7)(c)1.a. a. The municipality's responsibility for the site or facility affected by the project.

292.31(7)(c)1.b. b. The benefit that the municipality receives from the project.

292.31(7)(c)1.c. c. The municipality's ability to pay for the project.

292.31(7)(c)2. 2. The total amount charged to all municipalities who are charged for the project may not exceed 50% of the amount expended by the department under par. (b) for the project.

292.31(7)(c)3. 3. The department shall promulgate rules establishing criteria for determining the responsibility, for the purposes of this subsection, of a municipality for a site or facility affected by the project under par. (b); the benefit a municipality receives from a project under par. (b); and the ability of a municipality to pay for a project under par. (b).

292.31(7)(c)4. 4. All moneys received under this paragraph shall be credited to the environmental fund for environmental management.

292.31(7)(d) (d) The department may enter into an agreement with a responsible party under the federal Comprehensive Environmental Response, Compensation, and Liability Act, 42 USC 9601 to 9675, to provide management and technical support for a remedial action under the act. A responsible party shall reimburse the department for the costs the department incurs under an agreement, using the hourly billing rate calculated under s. NR 750.07 (2), Wis. Adm. Code.

292.31(8) (8) Recovery of expenditures.

292.31(8)(a)(a) Definitions. In this subsection:

292.31(8)(a)1. 1. "Operator" means any person who operates a site or facility or who permits the disposal of waste at a site or facility under his or her management or control for consideration, regardless of whether the site or facility remains in operation and regardless of whether the person operates or permits disposal of waste at the time any environmental pollution occurs. This term includes a subsidiary or parent corporation.

292.31(8)(a)2. 2. "Owner" means any person who owns or who receives direct or indirect consideration from the operation of a site or facility regardless of whether the site or facility remains in operation and regardless of whether the person owns or receives consideration at the time any environmental pollution occurs. This term includes a subsidiary or parent corporation.

292.31(8)(a)3. 3. "Subsidiary or parent corporation" means any business entity, including a subsidiary, parent corporation or other business arrangement which has elements of common ownership or control or uses a long-term contractual arrangement with any person to avoid direct responsibility for conditions at a site or facility.

292.31(8)(b) (b) Applicability.

292.31(8)(b)1.1. This subsection does not apply to the release or discharge of a substance which is in compliance with a permit, license, approval, special order, waiver or variance issued under this chapter or ch. 30, 31 or 283, or under corresponding federal statutes or regulations.

292.31(8)(b)2. 2. This subsection applies to an owner who purchases the land where a site or facility is located only if the owner knew or should have known of the existence of the site or facility at the time of purchase.

292.31(8)(b)3. 3. This subsection does not apply to the release or discharge of high-volume industrial waste used in a highway improvement project under s. 84.078.

292.31(8)(c) (c) Persons responsible.

292.31(8)(c)1.1. An owner or operator is responsible for conditions at a site or facility which presents a substantial danger to public health or welfare or the environment if the person knew or should have known at the time the disposal occurred that the disposal was likely to result in or cause the release of a substance into the environment in a manner which would cause a substantial danger to public health or welfare or to the environment.

292.31(8)(c)2. 2. Any person, including an owner or operator and including a subsidiary or parent corporation which is related to the person, is responsible for conditions at a site or facility which present a substantial danger to public health or welfare or the environment if:

292.31(8)(c)2.a. a. The person violated any applicable statute, rule, plan approval or special order in effect at the time the disposal occurred and the violation caused or contributed to the condition at the site or facility; or

292.31(8)(c)2.b. b. The person's action related to the disposal caused or contributed to the condition at the site or facility and would result in liability under common law in effect at the time the disposal occurred, based on standards of conduct for that person at the time the disposal occurred.

292.31(8)(d) (d) Right of action. A right of action shall accrue to the state against any person responsible under par. (c) if an expenditure is made for environmental repair at the site or facility or if an expenditure is made under sub. (7).

292.31(8)(e) (e) Interest payment. If the department authorizes an amount that the state is entitled to recover under this subsection to be paid over time, it shall require monthly payments of interest, at a rate determined by the department, on the unpaid balance of that amount.

292.31(8)(f) (f) Action to recover costs. The attorney general shall take action as is appropriate to recover expenditures to which the state is entitled.

292.31(8)(g) (g) Disposition of funds. If the original expenditure was made from the environmental repair fund, under s. 25.46, 1987 stats., or the environmental fund, the net proceeds of the recovery shall be paid into the environmental fund for environmental management. If the original expenditure was made from the investment and local impact fund, the net proceeds of the recovery shall be paid into the investment and local impact fund.

292.31(8)(h) (h) Cleanup agreements; waiver of cost recovery. The department and any person who is responsible under par. (c) may enter into an agreement regarding actions which the department is authorized to take under sub. (3). In the agreement, the department may specify those actions under sub. (3) which the responsible person may take. As part of the agreement, the department may agree to reduce the amount which the state is entitled to recover under this subsection or to waive part or all of the liability which the responsible person may have under this subsection.

292.31(8)(i) (i) Lien. Any expenditures made by the department under sub. (1), (3) or (7) shall constitute a lien upon the property for which the expenses are incurred, as provided in s. 292.81.

292.31(9) (9) Relation to other laws. The department shall coordinate its efforts under this section with the federal environmental protection agency acting under the comprehensive environmental response, compensation and liability act, 42 USC 9601, et seq. The department may not duplicate activities or efforts of the federal environmental protection agency if such duplication is prohibited under 42 USC 9601, et seq.

292.31(10) (10) Liability.

292.31(10)(a)(a) No common law liability, and no statutory liability which is provided in other statutes, for damages resulting from a site or facility is affected in any manner by this section. The authority, power and remedies provided in this section are in addition to any authority, power or remedy provided in any other statutes or provided at common law.

292.31(10)(b) (b) If a person takes any remedial action at a site or facility, whether or not an agreement is entered into with the department under sub. (8) (h), any agreement and the action taken are not evidence of liability or an admission of liability for any potential or actual environmental pollution.

292.31 History History: 1995 a. 227 ss. 605 to 610, 612; 1995 a. 378 s. 45; 1997 a. 27; 2001 a. 16; 2005 a. 418; 2009 a. 28; 2011 a. 167; 2013 a. 20.



292.33 Local government cost recovery cause of action.

292.33  Local government cost recovery cause of action.

292.33(1)(1)  Definition. In this section "local governmental unit" has the meaning given in s. 292.11 (9) (e) 1.

292.33(2) (2) Cause of action. Except as provided in sub. (6), a local governmental unit may recover costs as provided in sub. (4) from a responsible person described in sub. (3) if the costs are incurred in connection with a property acquired as provided in s. 292.11 (9) (e) 1m. on which a hazardous substance has been discharged.

292.33(3) (3) Responsible persons.

292.33(3)(a)(a) Except as provided in par. (b), a local governmental unit may recover costs in an action under this section from any of the following:

292.33(3)(a)1. 1. A person who, at the time that the local governmental unit acquired the property, possessed or controlled the hazardous substance that was discharged on the property.

292.33(3)(a)2. 2. A person who caused the discharge of the hazardous substance on the property.

292.33(3)(b) (b) A local governmental unit may not recover costs in an action under sub. (2) from a person listed in par. (a) if any of the following applies:

292.33(3)(b)1. 1. The person is exempt from liability under s. 292.11 (9) (e), 292.13, 292.15, 292.16, 292.19 or 292.21 with respect to the discharge that is the subject of the action.

292.33(3)(b)2. 2. The person has entered into a consent order under this chapter or ch. 289 or 291 or an agreement under s. 292.11 (7) (d) or 292.31 (8) (h) with respect to the discharge that is the subject of the action and the person is in compliance with the consent order or agreement.

292.33(3)(b)3. 3. The person is exempt from liability under s. 292.35 (9) (e) with respect to the discharge that is the subject of the action.

292.33(3)(b)4. 4. The discharge that was caused by the person and that is the subject of the action was in compliance with a permit, license, approval, special order, waiver or variance issued under ch. 283 or 285 or under corresponding federal statutes or regulations.

292.33(4) (4) Recoverable costs.

292.33(4)(a)(a) Except as provided in par. (b), in an action under this section a local governmental unit may recover the reasonable and necessary costs that it incurs for all of the following:

292.33(4)(a)1. 1. Investigating environmental contamination on the property and planning remedial activities described in subd. 2.

292.33(4)(a)2. 2. Conducting remedial activities to restore the property for its intended future use.

292.33(4)(a)3. 3. Administering the activities under subds. 1. and 2. and bringing the action under this section, including costs, disbursements and engineering fees but excluding attorney fees.

292.33(4)(b) (b) The costs determined under par. (a) shall be reduced by the fair market value of the property after completion of the activities under par. (a) 2.

292.33(4)(c) (c) Recoverable costs under this subsection may not be reduced by the amount of any state or federal moneys received by the local governmental unit for any of the activities under par. (a).

292.33(4)(d) (d)

292.33(4)(d)1.1. In an action under this section, the liability of a responsible person described in sub. (3) (a) 2. is limited to the amount that bears the same proportion to the total costs under par. (a), adjusted as provided in par. (b), as the amount of the environmental pollution on the property from the discharge caused by the responsible person bears to all of the environmental pollution on the property from discharges of hazardous substances.

292.33(4)(d)2. 2. In an action under this section, the liability of a responsible person described in sub. (3) (a) 1. is limited to the amount of the total costs under par. (a), adjusted as provided in par. (b), that the local governmental unit is unable to recover from responsible parties described in sub. (3) (a) 2. less the amount that the local governmental unit is unable to recover because of the exemptions in sub. (3) (b) 3. and 4.

292.33(5) (5) Repaying state assistance. If a local governmental unit that recovers costs under this section received money from this state, other than under s. 292.11 (7) or 292.31 (1), (3) or (7), for any of the activities under sub. (4) (a), the local governmental unit shall reimburse to the state an amount that bears the same proportion to the total amount recovered under this section as the amount received from the state, other than under s. 292.11 (7) or 292.31 (1), (3) or (7), bears to the total costs under sub. (4) (a) adjusted as provided in sub. (4) (b).

292.33(6) (6) Exception. A local governmental unit may not recover costs under this section for remedial activities conducted on a property or portion of a property with respect to a discharge after the department of natural resources, the department of safety and professional services, or the department of agriculture, trade and consumer protection has indicated that no further remedial activities are necessary on the property or portion of the property with respect to the discharge.

292.33(7) (7) Limitation of action. An action under this section shall be commenced within 6 years after the date that the local governmental unit completes the activities under sub. (4) (a) 2. or be barred.

292.33 History History: 1999 a. 9; 2011 a. 32.



292.35 Local governmental unit negotiation and cost recovery.

292.35  Local governmental unit negotiation and cost recovery.

292.35(1)(1)  Definitions. In this section:

292.35(1)(am) (am) "Financial assistance" means money, other than a loan, provided by a governmental unit that is not a responsible party to pay a portion of the cost of investigation and remedial action for a site or facility.

292.35(1)(b) (b) "Generator" means a person who, by contract, agreement or otherwise, either arranges or arranged for disposal or treatment, or arranges or arranged with a transporter for transport for disposal or treatment, of a hazardous substance owned or possessed by the person, if the disposal or treatment is done by another person at a site or facility owned and operated by another person and the site or facility contains the hazardous substance.

292.35(1)(bm) (bm) "Local governmental unit" means a municipality, a redevelopment authority created under s. 66.1333 or a public body designated by a municipality under s. 66.1337 (4).

292.35(1)(c) (c) "Owner or operator" means any of the following:

292.35(1)(c)1. 1. If the property is taken for tax delinquency, a person who owns or operates a site or facility at the time that the site or facility is taken for tax delinquency.

292.35(1)(c)2. 2. A person who owns or operates a site or facility at the time that the disposal or discharge of a hazardous substance at the site or facility occurs.

292.35(1)(e) (e) "Responsible party" means a generator, an owner or operator, a transporter or a person who possesses or controls a hazardous substance that is discharged or disposed of or who causes the discharge or disposal of a hazardous substance.

292.35(1)(f) (f) "Site or facility" means an approved facility, an approved mining facility, a nonapproved facility, a waste site or any site where a hazardous substance is discharged on or after May 21, 1978.

292.35(1)(g) (g) "Transporter" means a person who accepts or accepted a hazardous substance for transport to a site or facility.

292.35(2) (2) Applicability. This section only applies to a site or facility if one of the following criteria is satisfied:

292.35(2)(a) (a) The site or facility is owned by a local governmental unit.

292.35(2)(b) (b) A local governmental unit that owns a portion of the site or facility commits itself, by resolution of its governing body, to paying more than 50% of the amount equal to the difference between the cost of investigation and remedial action for the site or facility and any financial assistance received for the site or facility.

292.35(2g) (2g) Identification of responsible parties.

292.35(2g)(a)(a) A local governmental unit that intends to use the cost recovery procedures in this section shall attempt to identify all responsible parties. All information obtained by the local governmental unit regarding responsible parties is a public record and may be inspected and copied under s. 19.35.

292.35(2g)(b) (b) Upon the request of an employee or authorized representative of the local governmental unit, or pursuant to a special inspection warrant under s. 66.0119, any person who generated, transported, treated, stored or disposed of a hazardous substance that may have been disposed of or discharged at the site or facility or who is or was an owner or operator shall provide the employee or authorized representative access to any records or documents in that person's custody, possession or control that relate to all of the following:

292.35(2g)(b)1. 1. The type and quantity of hazardous substance that was disposed of or discharged at the site or facility and the dates of the disposal or discharge.

292.35(2g)(b)2. 2. The identity of any person who may be a responsible party.

292.35(2g)(b)3. 3. The identity of subsidiary or parent corporations, as defined in s. 292.31 (8) (a) 3., of any person who may be a responsible party.

292.35(2g)(c) (c) The local governmental unit shall maintain a single repository that is readily accessible to the public for all documents related to responsible parties, the investigation, the remedial action and plans for redevelopment of the property.

292.35(2r) (2r) Preliminary remedial action plan.

292.35(2r)(a)(a) The local governmental unit shall, in consultation with the department, prepare a draft remedial action plan.

292.35(2r)(b) (b) Upon completion of the draft remedial action plan, the local governmental unit shall send written notice to all responsible parties identified by the local governmental unit, provide public notice and conduct a public hearing on the draft remedial action plan. The notice to responsible parties shall offer the person receiving the notice an opportunity to provide information regarding the status of that person or any other person as a responsible party, notice and a description of the public hearing and a description of the procedures in this section. At the public hearing, the local governmental unit shall solicit testimony on whether the draft remedial action plan is the least costly method of meeting the standards for remedial action promulgated by the department by rule. The local governmental unit shall accept written comments for at least 30 days after the close of the public hearing.

292.35(2r)(c) (c) Upon the conclusion of the period for written comment, the local governmental unit shall prepare a preliminary remedial action plan, taking into account the written comments and comments received at the public hearing and shall submit the preliminary remedial action plan to the department for approval. The department may approve the preliminary remedial action plan as submitted or require modifications.

292.35(3) (3) Offer to settle; selection of umpire.

292.35(3)(a)(a) Upon receiving the department's approval of the preliminary remedial action plan, the local governmental unit shall serve an offer to settle regarding the contribution of funds for investigation and remedial action at the site or facility on each of the responsible parties identified by the local governmental unit, using the procedure for service of a summons under s. 801.11 and shall notify the department that the offer to settle has been served. The local governmental unit shall include in the offer to settle all of the following information:

292.35(3)(a)1. 1. The amount of the offer and a rationale for the amount.

292.35(3)(a)2. 2. The names, addresses and contact persons, to the extent known, for all of the responsible parties identified by the local governmental unit.

292.35(3)(a)3. 3. The location and availability of documents that support the claim of the local governmental unit against the responsible party.

292.35(3)(a)4. 4. The location of the public repository where documents relating to the site or facility are maintained, the times during which the repository is open and the name and telephone number of the contact person at the repository.

292.35(3)(a)5. 5. A description of the procedures under this section.

292.35(3)(b) (b) The department shall maintain a list of competent and disinterested umpires qualified to perform the duties under subs. (4) to (6). None of the umpires may be employees of the department. Upon receiving notice from a local governmental unit under par. (a), the secretary or his or her designee shall select an umpire from the list and inform the local governmental unit and responsible parties of the person selected.

292.35(3)(c) (c) Within 10 days after receiving notice of the umpire selected by the department under par. (b), the local governmental unit may notify the department that the umpire selected is unacceptable. Within 10 days after receiving notice of the umpire selected by the department under par. (b), a responsible party may notify the department that the umpire selected is unacceptable or that the responsible party does not intend to participate in the negotiation. Failure to notify the department that the umpire is unacceptable shall be considered acceptance. If all responsible parties identified by the local governmental unit indicate that they do not intend to participate in the negotiation, the department shall inform the local governmental unit and the local governmental unit shall cease further action under this section.

292.35(3)(d) (d) Upon receiving notice under par. (c) that the selected umpire is unacceptable, the secretary or his or her designee shall select 5 additional umpires from the list and inform the local governmental unit and responsible parties of the persons selected.

292.35(3)(e) (e) Within 10 days after receiving notice of the umpires selected by the department under par. (d), the local governmental unit or a responsible party may notify the department that one or more of the umpires selected are unacceptable. Failure to notify the department shall be considered acceptance. The secretary or his or her designee shall select an umpire from among those umpires not identified as unacceptable by the local governmental unit or a responsible party or, if all umpires are identified as unacceptable, the secretary or his or her designee shall designate a person to be umpire for the negotiation.

292.35(4) (4) Negotiation process.

292.35(4)(a)(a) The umpire, immediately upon being appointed, shall contact the department, the local governmental unit and the responsible parties that received the offer to settle and shall schedule the negotiating sessions. The umpire shall schedule the first negotiating session no later than 20 days after being appointed. The umpire may meet with all parties to the negotiation, individual parties or groups of parties. The umpire shall facilitate a discussion between the local governmental unit and the responsible parties to attempt to reach an agreement on the design and implementation of the remedial action plan and the contribution of funds by the local governmental unit and responsible parties.

292.35(4)(b) (b) The umpire shall permit the addition to the negotiation, at any time, of any responsible party or any other person who wishes to be a party to the negotiated agreement.

292.35(4)(c) (c) Negotiations may not continue for more than 60 days after the first negotiating session, unless an extension is approved by the department for cause, at the request of any party to the negotiation. The department shall approve an extension if necessary to settle insurance claims.

292.35(4)(d) (d) The local governmental unit and the responsible parties that participate in negotiations shall pay for the costs of the umpire, whether or not an agreement among the parties is reached under sub. (5) or the parties accept the recommendation of the umpire under sub. (6). The umpire shall determine an equitable manner of paying for the costs of the umpire, which is binding.

292.35(5) (5) Agreement in negotiation. The local governmental unit and any of the responsible parties may enter into any agreement in negotiation regarding the design and implementation of the remedial action plan and the contribution of funds by the local governmental unit and responsible parties for the investigation and remedial action. The portion of the agreement containing the design and implementation of the remedial action plan shall be submitted to the department for approval. The department may approve that portion of the agreement as submitted or require modifications.

292.35(6) (6) Failure to reach agreement in negotiation.

292.35(6)(a)(a) If the local governmental unit and any responsible parties are unable to reach an agreement under sub. (5) by the end of the period of negotiation, the umpire shall make a recommendation regarding the design and implementation of the remedial action plan and the contribution of funds for investigation and remedial action by the local governmental unit and all responsible parties that were identified by the local governmental unit and that did not reach an agreement under sub. (5), whether or not the responsible parties participated in negotiations under sub. (4). The umpire shall submit the recommendation to the department for its approval within 20 days after the end of the period of negotiation under sub. (4) (c). The department may approve the recommendation as submitted or require modifications. The umpire shall distribute a copy of the approved recommendation to the local governmental unit and all responsible parties identified by the local governmental unit.

292.35(6)(b) (b) The local governmental unit and the responsible parties that did not reach an agreement under sub. (5) shall accept or reject the umpire's recommendation within 60 days after receiving it. Failure to accept or reject the recommendation within 60 days shall be considered rejection of the recommendation. If the local governmental unit rejects the recommendation with respect to any responsible party, the recommendation does not apply to that responsible party. If a responsible party rejects the recommendation, it does not apply to that responsible party.

292.35(7) (7) Responsible parties subject to an agreement or recommendation. A responsible party that enters into an agreement under sub. (5) with a local governmental unit or that accepts the umpire's recommendation under sub. (6), if the local governmental unit does not reject the recommendation, is required to comply with the agreement or recommendation. When the responsible party has complied with the agreement or recommendation, the responsible party is not liable to the state, including under s. 292.11 (7) (b) or 292.31 (8), or to the local governmental unit for any additional costs of the investigation or remedial action; the responsible party is not liable to any other responsible party for contribution to costs incurred by any other responsible party for the investigation or remedial action; and the responsible party is not subject to an order under s. 292.11 (7) (c) for the discharge that is the subject of the agreement or recommendation.

292.35(8) (8) Responsible parties not subject to or not complying with an agreement or recommendation.

292.35(8)(a)(a) In this subsection:

292.35(8)(a)1. 1. "Interest" means interest at the annual rate of 12%, commencing on the date of the umpire's recommendation under sub. (6) or, if there is no umpire's recommendation, on the date of the agreement under sub. (5).

292.35(8)(a)2. 2. "Litigation expenses" means the sum of the costs, disbursements and expenses, including engineering fees and, notwithstanding s. 814.04 (1), reasonable attorney fees necessary to prepare for or participate in proceedings before any court.

292.35(8)(b) (b) A local governmental unit is entitled to recover litigation expenses and interest on the judgment against a responsible party if any of the following occurs:

292.35(8)(b)1. 1. The local governmental unit accepts the recommendation of an umpire under sub. (6), the responsible party rejects it and the local governmental unit recovers a judgment under sub. (9) against that responsible party that equals or exceeds the amount of the umpire's recommendation.

292.35(8)(b)2. 2. The local governmental unit and the responsible party enter into an agreement under sub. (5) or accept the umpire's recommendation under sub. (6), the responsible party does not comply with the requirements of the agreement or recommendation and the local governmental unit recovers a judgment against that responsible party based on the agreement or recommendation.

292.35(8)(c) (c) A responsible party is entitled to recover litigation expenses from a local governmental unit if the responsible party accepts the recommendation of an umpire under sub. (6), the local governmental unit rejects the recommendation of the umpire under sub. (6) with respect to the responsible party, the local governmental unit institutes an action under sub. (9) against the responsible party and the local governmental unit recovers a judgment under sub. (9) against the responsible party that is equal to or less than the amount of the umpire's recommendation.

292.35(9) (9) Liability for remedial action costs.

292.35(9)(a)(a) This subsection applies only to a site or facility that satisfies the applicability provisions of sub. (2) and for which the remedial action specified in an agreement under sub. (5) or a recommendation under sub. (6) is completed.

292.35(9)(b) (b) Except as provided in pars. (bm), (br) and (e), sub. (7) and s. 292.21, a responsible party is liable for a portion of the costs, as determined under pars. (c) to (e), incurred by a local governmental unit for remedial action in an agreement under sub. (5) or a recommendation under sub. (6) and for any related investigation. A right of action shall accrue to a local governmental unit against the responsible party for costs listed in this paragraph.

292.35(9)(bm) (bm) Paragraph (b) does not apply with respect to a discharge if the discharge was in compliance with a permit license, approval, special order, waiver or variance issued under ch. 283 or 285 or under corresponding federal statutes or regulations.

292.35(9)(br) (br) Paragraph (b) applies with respect to a transporter only if the transporter does any of the following:

292.35(9)(br)1. 1. Selects the site or facility where the hazardous substance is disposed of without direction from the generator.

292.35(9)(br)2. 2. Violates an applicable statute, rule, plan approval or special order in effect at the time the disposal occurred and the violation causes or contributes to the condition at the site or facility.

292.35(9)(br)3. 3. Causes or contributes to the condition at the site or facility by an action related to the disposal that would result in liability under common law in effect at the time the disposal occurred, based on standards of conduct for the transporter at the time the disposal occurred.

292.35(9)(c) (c) The liability of each party to the action to recover costs under par. (b) is limited to a percentage of the cost of the remedial action that is determined by dividing the percentage of that party's contribution to the environmental pollution resulting from the disposal or discharge of a hazardous substance at the site or facility by the percentage of contribution of all responsible parties to the environmental pollution resulting from the disposal or discharge of a hazardous substance at the site or facility. Section 895.045 does not apply to this paragraph.

292.35(9)(cm) (cm) Notwithstanding par. (c), if 2 or more parties act in accordance with a common scheme or plan, those parties are jointly and severally liable for the total contribution of all parties involved in the common scheme or plan.

292.35(9)(d) (d) The finder of fact shall apportion the contribution of each responsible party to the environmental pollution resulting from the disposal or discharge of hazardous substances at the site or facility for the purposes of par. (c), using the following criteria, and any other appropriate criteria:

292.35(9)(d)1. 1. The ability of the responsible parties to demonstrate that their contribution to the environmental pollution resulting from the disposal or discharge of hazardous substances can be distinguished from the contribution of other responsible parties.

292.35(9)(d)2. 2. The amount of hazardous substances involved.

292.35(9)(d)3. 3. The degree of toxicity of the hazardous substances involved.

292.35(9)(d)4. 4. The degree of involvement by the responsible parties in the generation, transportation, treatment, storage, disposal or discharge of the hazardous substances.

292.35(9)(d)5. 5. The degree of cooperation by the responsible parties with federal, state or local officials to prevent or minimize harm to the public health or the environment.

292.35(9)(d)6. 6. The degree of care exercised by the parties with respect to the hazardous substance, taking into account the characteristics of the hazardous substance.

292.35(9)(e) (e) A responsible party is not liable under par. (b) if the responsible party establishes by a preponderance of the evidence that the responsible party's contribution to the environmental pollution resulting from the disposal or discharge of hazardous substances was caused solely by any of the following:

292.35(9)(e)1. 1. An act of God.

292.35(9)(e)2. 2. An act of war.

292.35(9)(e)3. 3. An act or omission of a 3rd party, other than an officer, director, employee or agent of the responsible party, or other than a person whose act or omission occurs in connection with a direct or indirect contractual relationship with the responsible party if all of the following apply:

292.35(9)(e)3.a. a. The responsible party establishes by a preponderance of the evidence that the responsible party exercised due care with respect to the hazardous substances that caused environmental pollution.

292.35(9)(e)3.b. b. In exercising due care under subd. 3. a., the responsible party took into consideration the characteristics of the hazardous substances, in light of all relevant facts and circumstances.

292.35(9)(e)3.c. c. The responsible party took precautions against foreseeable acts or omissions of the 3rd party and the consequences that could foreseeably result from those acts or omissions.

292.35(9)(f) (f) Any responsible party may seek contribution from any other responsible party. Such a contribution claim may be brought as a separate action or may be brought in the action commenced against the responsible party under this section.

292.35(10) (10) Technical assistance. The department shall provide technical assistance to an umpire at the request of the umpire. The department may limit the amount of staff time allocated to each negotiation.

292.35(11) (11) Liability. Except as provided in sub. (7), no common law liability, and no statutory liability that is provided in other statutes, for damages resulting from a site or facility is affected in any manner by this section. The authority, power and remedies provided in this section are in addition to any authority, power or remedy provided in any other statutes or provided at common law.

292.35(13) (13) Fees. The department may, by rule, assess and collect fees to offset the cost of the department's activities under this section. The fees may include an advance deposit, from which the department shall return the amount in excess of the cost of the department's activities under this section.

292.35 History History: 1995 a. 227 s. 613 to 616; 1997 a. 27; 1999 a. 150 s. 672; 2001 a. 16, 103.



292.37 Confidentiality of records.

292.37  Confidentiality of records.

292.37(1) (1)  Records. Except as provided under sub. (2), any records or other information furnished to or obtained by the department in the administration of ss. 292.31 and 292.35 are public records subject to s. 19.21.

292.37(2) (2) Confidential records.

292.37(2)(a)(a) Application. An owner or operator of a solid waste facility may seek confidential treatment of any records or other information furnished to or obtained by the department in the administration of ss. 292.31 and 292.35.

292.37(2)(b) (b) Standards for granting confidential status. Except as provided under par. (c), the department shall grant confidential status for any records or information received by the department and certified by the owner or operator of the solid waste facility as relating to production or sales figures or to processes or production unique to the owner or operator of the solid waste facility or which would tend to adversely affect the competitive position of the owner or operator if made public.

292.37(2)(c) (c) Emission data; analyses and summaries. The department may not grant confidential status for emission data. Nothing in this subsection prevents the department from using records and other information in compiling or publishing analyses or summaries relating to the general condition of the environment if the analyses or summaries do not identify a specific owner or operator or the analyses or summaries do not reveal records or other information granted confidential status.

292.37(2)(d) (d) Use of confidential records. Except as provided under par. (c) and this paragraph, the department or the department of justice may use records and other information granted confidential status under this subsection only in the administration and enforcement of ss. 292.31 and 292.35. The department or the department of justice may release for general distribution records and other information granted confidential status under this subsection if the owner or operator expressly agrees to the release. The department or the department of justice may release on a limited basis records and other information granted confidential status under this subsection if the department or the department of justice is directed to take this action by a judge or hearing examiner under an order which protects the confidentiality of the records or other information. The department or the department of justice may release to the U.S. environmental protection agency, or its authorized representative, records and other information granted confidential status under this subsection if the department or the department of justice includes in each release of records or other information a request to the U.S. environmental protection agency, or its authorized representative, to protect the confidentiality of the records or other information.

292.37 History History: 1995 a. 227 s. 993.



292.41 Abandoned containers.

292.41  Abandoned containers.

292.41(1) (1)  Definition. In this section, "abandoned container" means any container which contains a hazardous substance and is not being monitored and maintained.

292.41(2) (2) Applicability.

292.41(2)(a)(a) This section does not apply to abandoned containers which are located in an approved facility or a nonapproved facility.

292.41(2)(b) (b) Action by the department under this section is not subject to s. 292.31.

292.41(3) (3) Contingency plan.

292.41(3)(a)(a) After consultation with other affected federal, state and local agencies and private organizations, the department shall establish by rule criteria and procedures for the development, establishment and amendment of a contingency plan for the taking of emergency actions in relation to abandoned containers.

292.41(3)(b) (b) The contingency plan shall establish procedures and techniques for locating, identifying, removing and disposing of abandoned containers.

292.41(4) (4) Removal or other emergency action. The department or its authorized representative may contain, remove or dispose of abandoned containers or take any other emergency action which it deems appropriate under the circumstances.

292.41(5) (5) Access to property and records. Any officer, employee or authorized representative of the department, upon notice to the owner or occupant, may enter onto any property, premises or place at any time for the purposes of sub. (3) if the entry is necessary to prevent increased damage to the air, land or waters of the state, or may inspect any record relating to abandoned container management for the purpose of ascertaining the state of compliance with this section and the rules promulgated under this section. Notice to the owner or occupant is not required if the delay in providing the notice is likely to result in imminent risk to public health or welfare or the environment.

292.41(6) (6) Abandoned containers; appropriations.

292.41(6)(a)(a) The department may utilize moneys appropriated under s. 20.370 (2) (dv) and (my) in taking action under sub. (4). The department shall utilize these moneys to provide for the procurement, maintenance and storage of necessary equipment and supplies, personnel training and expenses incurred in locating, identifying, removing and disposing of abandoned containers.

292.41(6)(b) (b) No more than 25% of the total of all moneys available under the appropriation under s. 20.370 (2) (dv) and (my) may be used annually for the procurement and maintenance of necessary equipment during that fiscal year.

292.41(6)(c) (c) The department is entitled to recover moneys expended under this section from any person who caused the containers to be abandoned or is responsible for the containers. The funds recovered under this paragraph shall be deposited into the environmental fund for environmental management.

292.41 History History: 1983 a. 410; 1985 a. 29 ss. 1957, 3202 (39); 1987 a. 27, 384; 1989 a. 31; 1991 a. 39; 1993 a. 453; 1995 a. 27; 1995 a. 227 s. 716; Stats. 1995 s. 292.41; 1995 a. 378 s. 46; 1997 a. 27.



292.51 Cooperative remedial action.

292.51  Cooperative remedial action.

292.51(1) (1) In this section, "costs of remedying environmental contamination" means costs determined by the department to be necessary to reduce or eliminate environmental contamination and restore the environment, including costs of investigation and of providing public information and education related to reducing or eliminating environmental contamination and restoring the environment.

292.51(2) (2) The department may seek and receive voluntary contributions of funds from a municipality or any other public or private source for all or part of the costs of remedying environmental contamination if the activities being funded are part of a cooperative effort, by the department and the person providing the funds, to remedy that environmental contamination. All contributions received under this subsection shall be deposited in the environmental fund.

292.51(2m) (2m) Any person engaged in a cooperative effort with the department that is described in sub. (2) may seek and receive voluntary contributions of funds on behalf of the effort.

292.51(3) (3) Provision of funding under sub. (2) or (2m) is not evidence of liability or an admission of liability for any environmental contamination.

292.51(4) (4) In carrying out its regulatory and enforcement duties, the department may not base its treatment of a person on whether the person did or did not provide funding under sub. (2).

292.51 History History: 1995 a. 27; 1995 a. 227 s. 824; Stats. 1995 s. 292.51; 1997 a. 27.



292.53 Availability of environmental insurance.

292.53  Availability of environmental insurance. The department, in cooperation with the department of administration, may undertake activities to make private environmental insurance products available to encourage and facilitate the cleanup and redevelopment of contaminated property. The department of natural resources may negotiate with, select, and contract with one or more insurers to provide insurance products under this section, subject to the approval of the department of administration under s. 16.865 (5).

292.53 History History: 2003 a. 315.



292.55 Requests for liability clarification and technical assistance.

292.55  Requests for liability clarification and technical assistance.

292.55(1)(1)

292.55(1)(a)(a) The department may, upon request, assist a person to determine whether the person is or may become liable for the environmental pollution of a property.

292.55(1)(b) (b) The department may, upon request, assist in, or provide comments on, the planning and implementation of an environmental investigation of a property or the environmental cleanup of a property.

292.55(1)(c) (c) The department may determine whether further action is necessary to remedy environmental pollution of a property.

292.55(1)(d) (d) The department may issue a letter to a person seeking assistance under this subsection concerning any of the following:

292.55(1)(d)1. 1. The liability of a person owning or leasing a property for environmental pollution of the property.

292.55(1)(d)2. 2. The type and extent of environmental pollution of a property.

292.55(1)(d)3. 3. The adequacy of an environmental investigation.

292.55(1)(d)4. 4. Any other matter related to the request for assistance under this subsection.

292.55(2) (2) The department may assess and collect fees from a person to offset the costs of providing assistance under sub. (1). The department shall promulgate rules for the assessment and collection of fees under this subsection. Fees collected under this subsection shall be credited to the appropriation account under s. 20.370 (2) (dh).

292.55 History History: 1997 a. 27.



292.57 Database of properties with residual contamination.

292.57  Database of properties with residual contamination.

292.57(1)(1) In this section, "groundwater standard" means an enforcement standard, as defined in s. 160.01 (2), or a preventive action limit, as defined in s. 160.01 (6).

292.57(2) (2)

292.57(2)(a)(a) The department may promulgate a rule specifying a fee for placing information into a database concerning a property on which a groundwater standard is exceeded, a property on which residual contamination is present in soil, or a property that is subject to s. 292.12 (3) (b). The department may also specify a fee for modifying information in the database.

292.57(2)(b) (b) Any moneys collected under this subsection shall be credited to the appropriation account under s. 20.370 (2) (dh).

292.57 History History: 1999 a. 9; 2005 a. 25, 418.



292.63 Petroleum storage remedial action; financial assistance.

292.63  Petroleum storage remedial action; financial assistance.

292.63(1)(1)  Definitions. In this section:

292.63(1)(ad) (ad) "Bodily injury" does not include those liabilities which are excluded from coverage in liability insurance policies for bodily injury other than liabilities excluded because they are caused by a petroleum product discharge from a petroleum product storage system.

292.63(1)(bm) (bm) "Enforcement standard" has the meaning given in s. 160.01 (2).

292.63(1)(c) (c) "Groundwater" has the meaning designated under s. 281.75 (1) (c).

292.63(1)(cm) (cm) "Home oil tank system" means an underground home heating oil tank used for consumptive use on the premises together with any on-site integral piping or dispensing system.

292.63(1)(cq) (cq) "Natural attenuation" means the reduction in the concentration and mass of a substance, and the products into which the substance breaks down, due to naturally occurring physical, chemical and biological processes.

292.63(1)(cs) (cs) "Occurrence" means a contiguous contaminated area resulting from one or more petroleum products discharges.

292.63(1)(d) (d) "Operator" means any of the following:

292.63(1)(d)1. 1. A person who operates a petroleum product storage system, regardless of whether the system remains in operation and regardless of whether the person operates or permits the use of the system at the time environmental pollution occurs.

292.63(1)(d)2. 2. A subsidiary or parent corporation of the person specified under subd. 1.

292.63(1)(e) (e) "Owner" means any of the following:

292.63(1)(e)1. 1. A person who owns, or has possession or control of, a petroleum product storage system, or who receives direct or indirect consideration from the operation of a system regardless of whether the system remains in operation and regardless of whether the person owns or receives consideration at the time environmental pollution occurs.

292.63(1)(e)2. 2. A subsidiary or parent corporation of the person specified under subd. 1.

292.63(1)(e)3. 3. A person who formerly owned a farm tank and who satisfies the criteria in sub. (4) (ei) 1m. b.

292.63(1)(f) (f) "Petroleum product" means gasoline, gasoline-alcohol fuel blends, kerosene, fuel oil, burner oil, diesel fuel oil or used motor oil.

292.63(1)(fg) (fg) "Petroleum product storage system" means a storage tank that is located in this state and is used to store petroleum products together with any on-site integral piping or dispensing system. The term does not include pipeline facilities; tanks of 110 gallons or less capacity; residential tanks of 1,100 gallons or less capacity storing petroleum products that are not for resale; farm tanks of 1,100 gallons or less capacity storing petroleum products that are not for resale, except as provided in sub. (4) (ei); tanks used for storing heating oil for consumptive use on the premises where stored, except for heating oil tanks owned by school districts and heating oil tanks owned by technical college districts and except as provided in sub. (4) (ei); or tanks owned by this state or the federal government.

292.63(1)(g) (g) "Program year" means the period beginning on August 1, and ending on the following July 31.

292.63(1)(gm) (gm) "Property damage" does not include those liabilities that are excluded from coverage in liability insurance policies for property damage, other than liability for remedial action associated with petroleum product discharges from petroleum product storage systems. "Property damage" does not include the loss of fair market value resulting from contamination.

292.63(1)(gs) (gs) "Service provider" means a consultant, testing laboratory, monitoring well installer, soil boring contractor, other contractor, lender or any other person who provides a product or service for which a claim for reimbursement has been or will be filed under this section, or a subcontractor of such a person.

292.63(1)(h) (h) "Subsidiary or parent corporation" means a business entity, including a subsidiary, parent corporation or other business arrangement, that has elements of common ownership or control or that uses a long-term contractual arrangement with a person to avoid direct responsibility for conditions at a petroleum product storage system site.

292.63(1)(hm) (hm) "Terminal" means a petroleum product storage system that is itself connected to a pipeline facility, as defined in 49 USC 60101 (18) or is one of a number of connected petroleum product storage systems at least one of which is connected to a pipeline facility, as defined in 49 USC 60101 (18).

292.63(1)(i) (i) "Underground petroleum product storage tank system" means an underground storage tank used for storing petroleum products together with any on-site integral piping or dispensing system with at least 10% of its total volume below the surface of the ground.

292.63(1m) (1m) Rules concerning 3rd-party compensation. The commissioner of insurance shall promulgate rules defining "liabilities which are excluded from coverage in liability insurance policies for bodily injury" and "liabilities which are excluded from coverage in liability insurance policies for property damage" for the purposes of sub. (1) (ad) and (gm). The definitions shall be consistent with standard insurance industry practices.

292.63(2) (2) Powers and duties of the department.

292.63(2)(b)(b) The department shall promote the program under this section to persons who may be eligible for awards under this section.

292.63(2)(c) (c) The department shall keep records and statistics on the program under this section and shall periodically evaluate the effectiveness of the program.

292.63(2)(d) (d) The department shall reserve a portion, not to exceed 20%, of the amount annually appropriated under s. 20.370 (6) (fr) for awards under this section to be used to fund emergency remedial action and claims that exceed the amount initially anticipated.

292.63(2)(e) (e) The department shall promulgate rules, with an effective date of no later than January 1, 1996, specifying the methods the department will use under sub. (3) (ae), (ah), (am) and (ap) to identify the petroleum product storage system or home oil tank system which discharged the petroleum product that caused an area of contamination and to determine when a petroleum product discharge that caused an area of contamination occurred. The department shall write the rule in a way that permits a clear determination of what petroleum product contamination is eligible for an award under sub. (4) after December 31, 1995.

292.63(2)(em) (em)

292.63(2)(em)1.1. The department may promulgate rules that specify a fee that must be paid by a service provider as a condition of submitting a bid to conduct an activity under sub. (3) (c) for which a claim for reimbursement under this section will be submitted. Any fees collected under the rules shall be deposited into the petroleum inspection fund.

292.63(2)(em)2. 2. If the department promulgates rules under subd. 1., the department may purchase, or provide funding for the purchase of, insurance to cover the amount by which the costs of conducting activities under sub. (3) (c) exceed the amount bid to conduct those activities.

292.63(2)(f) (f) The department shall promulgate a rule establishing a priority system for paying awards under sub. (4) for petroleum product storage systems that are owned by school districts and that are used for storing heating oil for consumptive use on the premises where stored.

292.63(2)(g) (g) The department may promulgate, by rule, requirements for the certification or registration of persons who provide consulting services to owners and operators who file claims under this section. Any rule requiring certification or registration shall also authorize the revocation or suspension of the certification or registration.

292.63(2)(h) (h) The department shall promulgate rules designed to facilitate effective and cost-efficient administration of the program under this section that specify all of the following:

292.63(2)(h)1. 1. Information that must be submitted under this section, including quarterly summaries of costs incurred with respect to a discharge for which a claim is intended to be submitted under sub. (3) but for which a final claim has not been submitted.

292.63(2)(h)2. 2. Formats for submitting the information under subd. 1.

292.63(2)(h)3. 3. Review procedures that must be followed by employees of the department in reviewing the information submitted under subd. 1.

292.63(2)(i) (i) The department shall promulgate rules specifying procedures for evaluating remedial action plans and procedures to be used by employees of the department while remedial actions are being conducted. The department shall specify procedures that include all of the following:

292.63(2)(i)1. 1. Annual reviews that include application of the method in the rules promulgated under sub. (2e) (a) to determine the risk posed by discharges that are the subject of the remedial actions.

292.63(2)(i)2. 2. Annual reports by consultants estimating the additional costs that must be incurred to comply with sub. (3) (c) 3. and with enforcement standards.

292.63(2)(i)3. 3. A definition of "reasonable time" for the purpose of determining whether natural attenuation may be used to achieve enforcement standards.

292.63(2)(i)4. 4. Procedures to be used to measure concentrations of contaminants.

292.63(2)(j) (j) The department shall promulgate rules specifying all of the following:

292.63(2)(j)1. 1. The conditions under which employees of the department must issue approvals under sub. (3) (c) 4.

292.63(2)(j)2. 2. Training and management procedures to ensure that employees comply with the requirements under subd. 1.

292.63(2e) (2e) Risk-based analysis.

292.63(2e)(a)(a) The department shall promulgate rules that specify a method, which shall include individualized consideration of the routes for migration of petroleum product contamination at each site, for determining the risk to public health, safety and welfare and to the environment posed by discharges for which the department receives notification under sub. (3) (a) 3.

292.63(2e)(c) (c) The department shall apply the method in the rules promulgated under par. (a) to determine the risk posed by a discharge for which the department receives notification under sub. (3) (a) 3.

292.63(3) (3) Claims for petroleum product investigation, remedial action planning and remedial action activities.

292.63(3)(a)(a) Who may submit a claim. Subject to pars. (ae), (ah), (am) and (ap), an owner or operator or a person owning a home oil tank system may submit a claim to the department for an award under sub. (4) to reimburse the owner or operator or the person for the eligible costs under sub. (4) (b) that the owner or operator or the person incurs because of a petroleum products discharge from a petroleum product storage system or home oil tank system if all of the following apply:

292.63(3)(a)1. 1. The owner or operator or the person is able to document that the source of a discharge is from a petroleum product storage system or home oil tank system.

292.63(3)(a)3. 3. The owner or operator or the person notifies the department, before conducting a site investigation or remedial action activity, of the discharge and the potential for submitting a claim under this section, except as provided under par. (g).

292.63(3)(a)4. 4. The owner or operator registers the petroleum product storage system or the home oil tank system is registered with the department of agriculture, trade and consumer protection under s. 168.23.

292.63(3)(a)5. 5. The owner or operator or the person reports the discharge in a timely manner to the division of emergency management in the department of military affairs or to the department, according to the requirements under s. 292.11.

292.63(3)(a)6. 6. The owner or operator or the person investigates the extent of environmental damage caused by the petroleum product storage system or home oil tank system.

292.63(3)(a)7. 7. The owner or operator or the person recovers any recoverable petroleum products from the petroleum products storage system or home oil tank system.

292.63(3)(a)8. 8. The owner or operator or the person disposes of any residual solid or hazardous waste in a manner consistent with local, state and federal laws, rules and regulations.

292.63(3)(a)9. 9. The owner or operator or the person follows standards for groundwater restoration in the groundwater standards in the rules promulgated by the department under ss. 160.07 and 160.09 and restores the environment, to the extent practicable, according to those standards at the site of the discharge from a petroleum product storage system or home oil tank system.

292.63(3)(ae) (ae) New systems. An owner or operator or a person owning a home oil tank system is not eligible for an award under this section for costs incurred because of a petroleum product discharge from an underground petroleum product storage tank system or a home oil tank system that meets the performance standards in 40 CFR 280.20 or in rules of the department of agriculture, trade and consumer protection relating to underground petroleum product storage tank systems installed after December 22, 1988, if the discharge is confirmed after December 31, 1995.

292.63(3)(ah) (ah) New aboveground systems. An owner or operator is not eligible for an award under this section for costs incurred because of a petroleum product discharge from a petroleum product storage system that is not an underground petroleum product storage tank system and that meets the performance standards in rules of the department of agriculture, trade and consumer protection relating to petroleum product storage systems that are not underground petroleum product storage tank systems and that are installed after April 30, 1991, if the discharge is confirmed after December 22, 2001.

292.63(3)(am) (am) Upgraded underground systems.

292.63(3)(am)1.1. An owner or operator or a person owning a home oil tank system is not eligible for an award under this section for costs incurred because of a petroleum product discharge from an underground petroleum product storage tank system or a home oil tank system if the discharge is confirmed after December 31, 1995, and the discharge is confirmed, or activities under par. (c) or (g) are begun with respect to that discharge, after the day on which the underground petroleum product storage tank system or home oil tank system first meets the upgrading requirements in 40 CFR 280.21 (b) to (d) or in rules of the department of agriculture, trade and consumer protection relating to the upgrading of existing underground petroleum product storage tank systems, except as provided in subd. 2.

292.63(3)(am)2. 2. If an underground petroleum product storage tank system or home oil tank system first meets the upgrading requirements in 40 CFR 280.21 (b) to (d) or in rules of the department of agriculture, trade and consumer protection relating to the upgrading of existing underground petroleum product storage tank systems, after December 31, 1993, and the owner or operator or person owning the home oil tank system applies for private pollution liability insurance covering the underground petroleum product storage tank system or home oil tank system within 30 days after the day on which the underground petroleum product storage tank system or home oil tank system first meets those upgrading requirements, then the owner or operator or person remains eligible for an award for costs incurred because of a petroleum product discharge, from that underground petroleum product storage tank system or home oil tank system, which is confirmed, and with respect to which activities under par. (c) or (g) are begun, before the 91st day after the day on which the underground petroleum product storage tank system or home oil tank system first meets those upgrading requirements.

292.63(3)(ap) (ap) Upgraded aboveground systems. An owner or operator is not eligible for an award under this section for costs incurred because of a petroleum product discharge from a petroleum product storage system that is not an underground petroleum product storage tank system if the discharge is confirmed after December 22, 2001, and the discharge is confirmed, or activities under par. (c) or (g) are begun with respect to that discharge, after the day on which the petroleum product storage system first meets the upgrading requirements in rules of the department of agriculture, trade and consumer protection relating to the upgrading of existing petroleum product storage systems that are not underground petroleum product storage tank systems.

292.63(3)(av) (av) Claims submitted for petroleum product storage systems on tribal trust lands. The owner or operator of a petroleum product storage system located on trust lands of an American Indian tribe may submit a claim for an award under sub. (4) if the owner or operator otherwise satisfies par. (a) and complies with the rules promulgated under this section and any rules of the department of agriculture, trade and consumer protection concerning petroleum product storage systems.

292.63(3)(b) (b) Claims submitted by owners or operators who were not owners or operators, or a person owning a home oil tank system when a petroleum product discharge occurred. An owner or operator who was not the owner or operator, or a person who owns a home oil tank system who did not own the home oil tank system, when a petroleum product discharge occurred and who meets the requirements of this section may submit a claim for an award under sub. (4) unless the owner or operator or the person knew or should have known of the ineligibility of the previous owner or operator or of the person who previously owned the home oil tank system as a result of actions under sub. (4) (g) 4., 5. or 6.

292.63(3)(bm) (bm) Agents. Except as provided in par. (bn), an owner or operator or a person owning a home oil tank system may enter into a written agreement with a county or any other person under which that county or other person acts as an agent for the owner or operator or person owning a home oil tank system in conducting the activities required under par. (c). The owner or operator or person owning a home oil tank system and the agent shall jointly submit the claim for an award under sub. (4).

292.63(3)(bn) (bn) Department of transportation as agent. With the prior approval of the department and the owner or operator or person owning a home oil tank system, the department of transportation may act as an agent for an owner or operator or a person owning a home oil tank system whose petroleum product storage system or home oil tank system is located on property that is or may be affected by a transportation project under the jurisdiction of the department of transportation. The scope of the department of transportation's agency shall be limited to conducting the activities required under par. (c) and submitting the claim for an award under sub. (4) to be jointly paid to the owner or operator or person and the department of transportation for the eligible costs incurred by the department of transportation in conducting the activities required under par. (c).

292.63(3)(c) (c) Investigations, remedial action plans and remedial action activities. Before submitting an application under par. (f), except as provided under par. (g), an owner or operator or the person shall do all of the following:

292.63(3)(c)1. 1. Complete an investigation to determine the extent of environmental damage caused by a discharge from a petroleum product storage system or home oil tank system.

292.63(3)(c)2. 2. Prepare a remedial action plan that identifies specific remedial action activities proposed to be conducted under subd. 3. and submit the remedial action plan to the department.

292.63(3)(c)3. 3. Conduct all remedial action activities at the site of the discharge from the petroleum product storage system or home oil tank system necessary to restore the environment to the extent practicable and minimize the harmful effects from the discharge as required under s. 292.11.

292.63(3)(c)4. 4. Receive written approval from the department that the remedial action activities performed under subd. 3. meet the requirements of s. 292.11.

292.63(3)(cm) (cm) Monitoring as remedial action. An owner or operator or person owning a home oil tank system may, with the approval of the department, satisfy the requirements of par. (c) 2. and 3. by proposing and implementing monitoring to ensure the effectiveness of natural attenuation of petroleum product contamination.

292.63(3)(cp) (cp) Bidding process.

292.63(3)(cp)1.1. Except as provided in subds. 2. and 5., if the department estimates that the cost to complete a site investigation, remedial action plan and remedial action for an occurrence exceeds $60,000, the department shall implement a competitive public bidding process to obtain information to assist in making the determination under par. (cs).

292.63(3)(cp)2. 2. The department may waive the requirement under subd. 1. if an enforcement standard is exceeded in groundwater within 1,000 feet of a well operated by a public utility, as defined in s. 196.01 (5), or within 100 feet of any other well used to provide water for human consumption.

292.63(3)(cp)5. 5. The department may waive the requirement under subd. 1. after providing notice to the secretary of administration.

292.63(3)(cp)6. 6. The department may disqualify a bid received under subd. 1. if, based on information available to the department and experience with remedial action at other sites, the bid is unlikely to establish an amount to sufficiently fund remedial action that will comply with par. (c) 3. and with enforcement standards.

292.63(3)(cp)7. 7. The department may disqualify a person from submitting bids under subd. 1. if, based on past performance of the bidder, the department determines that the person has demonstrated an inability to complete remedial action within established cost limits.

292.63(3)(cs) (cs) Determination of least costly method of remedial action.

292.63(3)(cs)1.1. The department shall review the remedial action plan for a site and shall determine the least costly method of complying with par. (c) 3. and with enforcement standards. The department shall notify the owner or operator of its determination of the least costly method and shall notify the owner or operator that reimbursement for remedial action under this section is limited to the amount necessary to implement that method.

292.63(3)(cs)3. 3. In making determinations under subd. 1., the department shall determine whether natural attenuation will achieve compliance with par. (c) 3. and with enforcement standards.

292.63(3)(cs)4. 4. The department may review and modify an amount established under subd. 1. if the department determines that new circumstances, including newly discovered contamination at a site, warrant those actions.

292.63(3)(cw) (cw) Annual reviews.

292.63(3)(cw)1.1. The department shall conduct the annual review required under sub. (2) (i) 1. for a site and shall determine the least costly method of completing remedial action at the site in order to comply with par. (c) 3. and with enforcement standards. The department shall notify the owner or operator of its determination of the least costly method and shall notify the owner or operator that reimbursement under this section for any remedial action conducted after the date of the notice is limited to the amount necessary to implement that method.

292.63(3)(cw)3. 3. In making determinations under subd. 1., the department shall determine whether natural attenuation will achieve compliance with par. (c) 3. and with enforcement standards.

292.63(3)(cw)4. 4. The department may review and modify an amount established under subd. 1. if the department determines that new circumstances, including newly discovered contamination at a site, warrant those actions.

292.63(3)(d) (d) Final review of remedial action activities. The department shall complete a final review of the remedial action activities within 60 days after the claimant notifies the department that the remedial action activities are completed.

292.63(3)(f) (f) Application. A claimant shall submit a claim on a form provided by the department. The claim shall contain all of the following documentation of activities, plans and expenditures associated with the eligible costs incurred because of a petroleum products discharge from a petroleum product storage system:

292.63(3)(f)1. 1. A record of investigation results and data interpretation.

292.63(3)(f)2. 2. A remedial action plan.

292.63(3)(f)3. 3. Contracts for eligible costs incurred because of the discharge and records of the contract negotiations.

292.63(3)(f)4. 4. Accounts, invoices, sales receipts or other records documenting actual eligible costs incurred because of the discharge.

292.63(3)(f)5. 5. The written approval of the department under par. (c) 4.

292.63(3)(f)6. 6. Other records and statements that the department determines to be necessary to complete the application.

292.63(3)(g) (g) Emergency situations. Notwithstanding pars. (a) 3. and (c) 1. and 2., an owner or operator or the person may submit a claim for an award under sub. (4) after notifying the department under par. (a) 3., without completing an investigation under par. (c) 1. and without preparing a remedial action plan under par. (c) 2., if an emergency existed which made the investigation under par. (c) 1. and the remedial action plan under par. (c) 2. inappropriate and, before conducting remedial action, the owner or operator or person notified the department of the emergency and the department authorized emergency action.

292.63(3)(h) (h) Initial eligibility review. When an owner or operator or the person notifies the department under par. (a) 3., the department shall provide the owner or operator or the person with information on the program under this section and the department's estimate of the eligibility of the owner or operator or of the person for an award under this section.

292.63(4) (4) Awards for petroleum product investigation, remedial action planning and remedial action activities.

292.63(4)(a)(a) Awards.

292.63(4)(a)1.1. If the department finds that the claimant meets all of the requirements of this section and any rules promulgated under this section, the department shall issue an award to reimburse a claimant for eligible costs incurred because of a petroleum products discharge from a petroleum product storage system or home oil tank system.

292.63(4)(a)2. 2. The department may not issue an award before all eligible costs have been incurred and written approval is received under sub. (3) (c) 4., except as follows:

a. The department may issue an award before all eligible costs have been incurred and written approval is received under sub. (3) (c) 4. if the department determines that the delay in issuing the award would cause a financial hardship to the owner or operator or the person.

292.63(4)(a)2.b. b. The department shall issue an award if the owner or operator or the person has incurred at least $50,000 in unreimbursed eligible costs and has not submitted a claim during the preceding 12 months.

292.63(4)(a)5. 5. The department shall review claims related to home oil tank discharges as soon as the claims are received. The department shall issue an award for an eligible home oil tank discharge as soon as it completes the review of the claim.

292.63(4)(a)5m. 5m. The department shall review claims related to discharges from farm tanks described in par. (ei) as soon as the claims are received. The department shall issue an award for an eligible discharge from a farm tank described in par. (ei) as soon as it completes the review of the claim.

292.63(4)(a)6. 6. In any fiscal year, the department may not award more than 5% of the amount appropriated under s. 20.370 (6) (fr) as awards for petroleum product storage systems described in par. (ei).

292.63(4)(a)7. 7. In any fiscal year, the department may not award more than 5% of the amount appropriated under s. 20.370 (6) (fr) as awards for petroleum product storage systems that are owned by school districts and that are used for storing heating oil for consumptive use on the premises where stored.

292.63(4)(a)8. 8. If an owner or operator or person owning a home oil tank system is conducting approved remedial action activities that were necessitated by a petroleum product discharge from a petroleum product storage system or home oil tank system and those remedial action activities have not remedied the discharge, then the department may approve financial assistance under this section for enhancements to the approved remedial action activities or different remedial action activities that the department determines will remedy the discharge without increasing the overall costs of remedying the discharge. The total amount of an original award under this section plus additional financial assistance provided under this subdivision is subject to the limits in pars. (d) to (e), (ei) and (em) on amounts of awards.

292.63(4)(b) (b) Eligible costs. Except as provided in par. (c) or (cc), eligible costs for an award under par. (a) include actual costs or, if the department establishes a usual and customary cost under par. (cm) for an item, usual and customary costs for the following items:

292.63(4)(b)1. 1. Testing to determine tightness of tanks and lines if the method used is approved by the department.

292.63(4)(b)2. 2. Removal of petroleum products from surface waters, groundwater or soil.

292.63(4)(b)3. 3. Investigation and assessment of contamination caused by a petroleum product storage system or a home oil tank system.

292.63(4)(b)4. 4. Preparation of remedial action plans.

292.63(4)(b)5. 5. Removal of contaminated soils.

292.63(4)(b)6. 6. Soil treatment and disposal.

292.63(4)(b)7. 7. Environmental monitoring.

292.63(4)(b)8. 8. Laboratory services.

292.63(4)(b)9. 9. Maintenance of equipment for petroleum product recovery or remedial action activities.

292.63(4)(b)10. 10. Restoration or replacement of a private or public potable water system.

292.63(4)(b)11. 11. Restoration of environmental quality.

292.63(4)(b)12. 12. Contractor costs for remedial action activities.

292.63(4)(b)13. 13. Inspection and supervision.

292.63(4)(b)14. 14. Other costs identified by the department as necessary for proper investigation, remedial action planning and remedial action activities to meet the requirements of s. 292.11.

292.63(4)(b)15. 15. For an owner or operator only, compensation to 3rd parties for bodily injury and property damage caused by a petroleum products discharge from an underground petroleum product storage tank system.

292.63(4)(c) (c) Exclusions from eligible costs. Eligible costs for an award under par. (a) do not include the following, regardless of whether a competitive bidding process is used:

292.63(4)(c)1. 1. Costs incurred before August 1, 1987.

292.63(4)(c)2. 2. Costs of retrofitting or replacing a petroleum product storage system or home oil tank system.

292.63(4)(c)3. 3. Other costs that the department determines to be associated with, but not integral to, the eligible costs incurred because of a petroleum products discharge from a petroleum product storage system or home oil tank system.

292.63(4)(c)4. 4. Costs, other than costs for compensating 3rd parties for bodily injury and property damage, which the department determines to be unreasonable or unnecessary to carry out the remedial action activities as specified in the remedial action plan.

292.63(4)(c)5. 5. Costs for investigations or remedial action activities conducted outside this state.

292.63(4)(c)6. 6. Costs for remedial action activities funded under 42 USC 6991, unless the owner or operator or the person repays the funds provided under 42 USC 6991.

292.63(4)(c)7. 7. Costs of emptying, cleaning and disposing of the tank and other costs normally associated with closing or removing any petroleum product storage system or home oil tank system unless those costs were incurred before November 1, 1991, or unless the claimant had signed a contract for services for activities required under sub. (3) (c) or a loan agreement, note or commitment letter for a loan for the purpose of conducting activities required under sub. (3) (c) before November 1, 1991.

292.63(4)(c)8. 8. Interest costs incurred by an applicant that exceed interest at the following rate:

292.63(4)(c)8.a. a. If the applicant has gross revenues of not more than $25,000,000 in the most recent tax year before the applicant submits a claim, 1% under the prime rate.

292.63(4)(c)8.d. d. If the applicant has gross revenues of more than $25,000,000 in the most recent tax year before the applicant submits a claim, 4%.

292.63(4)(c)9. 9. Loan origination fees incurred by an applicant that exceed 2% of the principal amount of the loan.

292.63(4)(c)10. 10. Fees charged under s. 292.55 (2).

292.63(4)(c)11. 11. Costs that exceed the amount necessary to comply with sub. (3) (c) 3. and with enforcement standards using the least costly method.

292.63(4)(c)12. 12. Costs that are incurred after the date of a notice under sub. (3) (cw) 1. and that exceed the amount necessary to comply with sub. (3) (c) 3. and with enforcement standards using the method specified in the notice.

292.63(4)(cc) (cc) Ineligibility for interest reimbursement.

292.63(4)(cc)1.1.

292.63(4)(cc)1.a.a. Except as provided in subd. 1m. or 2., if an applicant's final claim is submitted more than 120 days after receiving written notification that no further remedial action is necessary with respect to the discharge, interest costs incurred by the applicant after the 60th day after receiving that notification are not eligible costs.

292.63(4)(cc)1.c. c. Except as provided in subd. 2., if an applicant does not complete the investigation of the petroleum product discharge by the first day of the 61st month after the month in which the applicant notified the department under sub. (3) (a) 3. or October 1, 2003, whichever is later, interest costs incurred by the applicant after the later of those days are not eligible costs.

292.63(4)(cc)1m. 1m. If an applicant received written notification that no further remedial action is necessary with respect to a discharge before September 1, 2001, and the applicant's final claim is submitted more than 120 days after September 1, 2001, interest costs incurred by the applicant after the 120th day after September 1, 2001, are not eligible costs.

292.63(4)(cc)2. 2. Subdivision 1. does not apply to any of the following:

292.63(4)(cc)2.a. a. An applicant that is a local unit of government, if federal or state financial assistance other than under this section, has been provided for that expansion or redevelopment.

292.63(4)(cc)2.b. b. An applicant that is engaged in the expansion or redevelopment of brownfields, as defined in s. 238.13 (1) (a), if federal or state financial assistance other than under this section, has been provided for that expansion or redevelopment.

292.63(4)(ce) (ce) Eligible cost; service providers. The department may promulgate rules under which the department selects service providers to provide investigation or remedial action services in specified areas. The rules may provide that the costs of a service for which the department has selected a service provider in an area are not eligible costs under par. (b), or that eligible costs are limited to the amount that the selected service provider would have charged, if an owner or operator of a petroleum product storage system located in that area, or a person owning a home oil tank system located in that area, uses a service provider other than the service provider selected by the department to perform the services. If the department selects service providers under this paragraph, it shall regularly update the list of service providers that it selects.

292.63(4)(cm) (cm) Usual and customary costs. The department shall establish a schedule of usual and customary costs for items under par. (b) that are commonly associated with claims under this section. The department shall use that schedule to determine the amount of eligible costs for an occurrence for which a competitive bidding process is not used, except in circumstances under which higher costs must be incurred to comply with sub. (3) (c) 3. and with enforcement standards. For an occurrence for which a competitive bidding process is used, the department may not use the schedule. In the schedule, the department shall specify the maximum number of reimbursable hours for particular tasks and the maximum reimbursable hourly rates for those tasks. The department shall use methods of data collection and analysis that enable the schedule to be revised to reflect changes in actual costs.

292.63(4)(d) (d) Awards for claims; underground systems.

292.63(4)(d)1.1. The department shall issue an award under this paragraph for a claim filed after July 31, 1987, for eligible costs, under par. (b), incurred on or after August 1, 1987, and before December 22, 2001, by the owner or operator of an underground petroleum product storage tank system and for eligible costs, under par. (b), incurred on or after December 22, 2001, by the owner or operator of an underground petroleum product storage tank system if the petroleum product discharge on which the claim is based is confirmed and activities under sub. (3) (c) or (g) are begun before December 22, 2001.

292.63(4)(d)2. 2. The department shall issue the award under this paragraph without regard to fault in an amount equal to the amount of the eligible costs that exceeds the deductible amount under par. (dg). An award issued under this paragraph may not exceed the following for each occurrence:

292.63(4)(d)2.a. a. For an owner or operator of an underground petroleum product storage tank system that is located at a facility at which petroleum is stored for resale or an owner or operator of an underground petroleum product storage tank system that handles an annual average of more than 10,000 gallons of petroleum per month, $1,000,000.

292.63(4)(d)2.b. b. For an owner or operator other than an owner or operator under subd. 2. a., c. or d., $500,000.

292.63(4)(d)2.c. c. For an owner or operator of a petroleum product storage system described in par. (ei), $100,000.

292.63(4)(d)2.d. d. For a school district or a technical college district with respect to a discharge from a petroleum product storage system that is used for storing heating oil for consumptive use on the premises where stored, $190,000.

292.63(4)(d)3. 3. The department may not issue awards under this paragraph to an owner or operator for eligible costs incurred in one program year that total more than the following:

292.63(4)(d)3.a. a. For an owner or operator of 100 or fewer underground petroleum product storage tank systems, $1,000,000.

292.63(4)(d)3.b. b. For an owner or operator of more than 100 underground petroleum product storage tank systems, $2,000,000.

292.63(4)(d)4. 4. The department shall recalculate all awards issued under this paragraph, or under s. 101.143 (4) (e), 1987 stats., before May 3, 1990, according to all of the requirements of those provisions at the time that the award was made, except that the award shall be based on 100% of the eligible costs and except that the award shall be subject to the maximum amounts under subds. 2. and 3. The department shall issue an award under this subdivision for the difference between the award as recalculated under this subdivision and the award issued before May 3, 1990.

292.63(4)(dg) (dg) Deductible; underground systems. The amount of the deductible for an award under par. (d) is as follows for each occurrence:

292.63(4)(dg)2. 2. For a school district or a technical college district with respect to a discharge from an underground petroleum product storage tank system that is used for storing heating oil for consumptive use on the premises, 25% of eligible costs.

292.63(4)(dg)4. 4. For an owner or operator other than an owner or operator described in subd. 2., $2,500, plus 5% of eligible costs.

292.63(4)(di) (di) Rules concerning deductible for underground systems. The department may promulgate rules describing a class of owners and operators of underground petroleum product storage tank systems otherwise subject to par. (dg) for whom the deductible is based on financial hardship.

292.63(4)(dm) (dm) Awards for aboveground systems for a specified period.

292.63(4)(dm)1.1. The department shall issue an award under this paragraph for a claim for eligible costs, under par. (b), incurred on or after August 1, 1987, and before December 22, 2001, by the owner or operator of a petroleum product storage system that is not an underground petroleum product storage tank system and for eligible costs, under par. (b), incurred on or after December 22, 2001, by the owner or operator of a petroleum product storage system that is not an underground petroleum product storage tank system if the petroleum product discharge on which the claim is based is confirmed and activities under sub. (3) (c) or (g) are begun before December 22, 2001.

292.63(4)(dm)2. 2. The department shall issue the award under this paragraph without regard to fault in an amount equal to the amount of the eligible costs that exceeds the following deductible:

292.63(4)(dm)2.a. a. For the owner or operator of a terminal, $15,000 plus 10% of the amount by which eligible costs exceed $200,000.

292.63(4)(dm)2.b. b. For a school district or a technical college district with respect to a discharge from a petroleum product storage system that is used for storing heating oil for consumptive use on the premises where stored, 25% of eligible costs.

292.63(4)(dm)2.c. c. For the owner or operator of a petroleum product storage system that is described in par. (ei), $2,500 plus 5% of eligible costs per occurrence.

292.63(4)(dm)2.d. d. For an owner or operator other than an owner or operator under subd. 2. a., b. or c., $15,000 plus 2% of the amount by which eligible costs exceed $200,000.

292.63(4)(dm)3. 3. An award issued under this paragraph may not exceed the following for each occurrence:

292.63(4)(dm)3.a. a. For an owner or operator of a petroleum product storage system that is located at a facility at which petroleum is stored for resale or an owner or operator of a petroleum product storage system that handles an annual average of more than 10,000 gallons of petroleum per month, $1,000,000.

292.63(4)(dm)3.b. b. For a school district or a technical college district with respect to a discharge from a petroleum product storage system that is used for storing heating oil for consumptive use on the premises where stored, $190,000.

292.63(4)(dm)3.c. c. For an owner or operator of a petroleum product storage system described in par. (ei), $100,000.

292.63(4)(dm)3.d. d. For an owner or operator other than an owner or operator under subd. 3. a., b. or c., $500,000.

292.63(4)(dm)4. 4. The department may not issue awards under this paragraph to an owner or operator for eligible costs incurred in one program year that total more than the following:

292.63(4)(dm)4.a. a. For an owner or operator of 100 or fewer petroleum product storage systems that are not underground petroleum product storage tank systems, $1,000,000.

292.63(4)(dm)4.b. b. For an owner or operator of more than 100 petroleum product storage systems that are not underground petroleum product storage tank systems, $2,000,000.

292.63(4)(dm)5. 5. The department shall recalculate all awards issued under par. (e) before July 29, 1995, for eligible costs incurred before May 7, 1994, by the owner or operator of a petroleum product storage system that is not an underground petroleum product storage tank system according to the eligibility requirements at the time that the awards were made except that the awards shall be subject to the deductible amounts under subd. 2. and the maximum amounts under subds. 3. and 4. The department shall issue an award under this subdivision for the difference between the award as recalculated under this subdivision and the award issued before July 29, 1995.

292.63(4)(dr) (dr) Deductible in certain cases. If a person is the owner or operator of an underground petroleum product storage tank system and a petroleum product storage system that is not an underground petroleum product storage tank system, both of which have discharged resulting in one occurrence, and if the person is eligible for an award under pars. (d) and (dm), the department shall calculate the award using the deductible determined under par. (d) 2. if the predominant method of petroleum product storage at the site, measured in gallons, is underground petroleum product storage tank systems or using the deductible determined under par. (dm) 2. if the predominant method of petroleum product storage at the site is not underground petroleum product storage tank systems.

292.63(4)(e) (e) Awards for certain owners or operators.

292.63(4)(e)1.1. The department shall issue an award under this paragraph for a claim for any of the following:

292.63(4)(e)1.b. b. Eligible costs, under par. (b), incurred on or after December 22, 2001, by the owner or operator of a petroleum product storage system that is not an underground petroleum product storage system if those costs are not reimbursable under par. (dm) 1.

292.63(4)(e)1.c. c. Eligible costs, under par. (b), incurred on or after December 22, 2001, by the owner or operator of an underground petroleum product storage tank system if those costs are not reimbursable under par. (d) 1.

292.63(4)(e)2. 2. The department shall issue the award under this paragraph without regard to fault in an amount equal to the amount of the eligible costs that exceeds a deductible amount of $10,000, except that the deductible amount for a petroleum product storage system that is owned by a school district or a technical college district and that is used for storing heating oil for consumptive use on the premises where stored is 25% of eligible costs and except that the deductible for a petroleum product storage system that is described in par. (ei) is $2,500 plus 5% of the eligible costs, but not more than $7,500 per occurrence without regard to when the eligible costs are incurred.

292.63(4)(e)2m. 2m. An award issued under this paragraph may not exceed $190,000 for each occurrence, except that an award under this paragraph to the owner or operator of a petroleum product storage system described in par. (ei) may not exceed $100,000 per occurrence.

292.63(4)(e)3. 3. The department may not issue awards under this paragraph to an owner or operator for eligible costs incurred in one program year that total more than $190,000.

292.63(4)(ee) (ee) Waiver of deductible. Notwithstanding par. (d) 2., (dm) 2. or (e) 2., the department may waive the requirement that an owner or operator pay the deductible amount if the department determines that the owner or operator is unable to pay. If the department waives the requirement that an owner or operator pay the deductible, the department shall record a statement of lien with the register of deeds of the county in which the petroleum product storage system is located. If the department records the statement of lien, the department has a lien on the property on which the petroleum product storage system is located in the amount of the deductible that was waived. The property remains subject to the lien until that amount is paid in full.

292.63(4)(ei) (ei) Awards for certain farm tanks. A farm tank of 1,100 gallons or less capacity storing petroleum products that are not for resale, together with any on-site integral piping or dispensing system, is a petroleum product storage system for the purposes of this section, if all of the following apply:

292.63(4)(ei)1m. 1m. One of the following conditions is satisfied:

292.63(4)(ei)1m.a. a. The owner or operator of the farm tank owns a parcel of 35 or more acres of contiguous land, on which the farm tank is located, which is devoted primarily to agricultural use, as defined in s. 91.01 (2), including land designated by the department as part of the ice age trail under s. 23.17, which during the year preceding submission of a first claim under sub. (3) produced gross farm profits, as defined in s. 71.58 (4), of not less than $6,000 or which, during the 3 years preceding that submission produced gross farm profits, as defined in s. 71.58 (4), of not less than $18,000, or a parcel of 35 or more acres, on which the farm tank is located, of which at least 35 acres, during part or all of the year preceding that submission, were enrolled in the conservation reserve program under 16 USC 3831 to 3836.

292.63(4)(ei)1m.b. b. The claim is submitted by a person who, at the time that the notification was made under sub. (3) (a) 3., was the owner of the farm tank and owned a parcel of 35 or more acres of contiguous land, on which the farm tank is or was located, which was devoted primarily to agricultural use, as defined in s. 91.01 (2), including land designated by the department as part of the ice age trail under s. 23.17, which during the year preceding that notification produced gross farm profits, as defined in s. 71.58 (4), of not less than $6,000 or which, during the 3 years preceding that notification, produced gross farm profits, as defined in s. 71.58 (4), of not less than $18,000, or a parcel of 35 or more acres, on which the farm tank is located, of which at least 35 acres, during part or all of the year preceding that notification, were enrolled in the conservation reserve program under 16 USC 3831 to 3836.

292.63(4)(ei)2m. 2m. The owner or operator of the farm tank has received a letter or notice from the department indicating that the owner or operator must conduct a site investigation or remedial action because of a discharge from the farm tank or an order to conduct such an investigation or remedial action.

292.63(4)(em) (em) Awards for claims for home oil tank system discharges.

292.63(4)(em)1.1. The department shall issue an award for a claim filed after May 17, 1988, for eligible costs, under par. (b), incurred on or after August 1, 1987, by a person who owns a home oil tank system.

292.63(4)(em)2. 2. The department shall issue the award under this paragraph without regard to fault for each home oil tank system in an amount equal to 75% of the amount of the eligible costs, except that, if the home oil tank system is owned by a nonprofit organization that provides housing assistance to families with incomes below 80% of the median family income, as determined annually by the U.S. department of housing and urban development for each county in the state, of the county in which the home oil tank system is located, then the award shall equal 100% of the amount of the eligible costs. The department shall recalculate any award made to such a nonprofit organization under this paragraph before May 7, 1994, based on 100% of eligible costs and shall issue an award for the difference between the award as recalculated and the award issued before May 7, 1994.

292.63(4)(em)3. 3. An award issued under this paragraph may not exceed $7,500.

292.63(4)(es) (es) Awards for claims for investigations.

292.63(4)(es)1.1. The department shall issue an award for a claim filed after August 9, 1989, for eligible costs, under par. (b), incurred on or after August 1, 1987, by an owner or operator or a person owning a home oil tank system in investigating the existence of a discharge or investigating the presence of petroleum products in soil or groundwater if the investigation is undertaken at the written direction of the department and no discharge or contamination is found.

292.63(4)(es)2. 2. The department shall issue the award under this paragraph without regard to fault for each petroleum product storage system or home oil tank system in an amount equal to the eligible costs incurred.

292.63(4)(es)3. 3. If an award has been made under this paragraph and a discharge or contamination is found in a subsequent investigation, the department shall reduce the award under par. (d) or (e) by the amount paid under this paragraph.

292.63(4)(f) (f) Contributory negligence. Contributory negligence shall not be a bar to submitting a claim under this section and no award under this section may be diminished as a result of negligence attributable to the claimant or any person who is entitled to submit a claim.

292.63(4)(g) (g) Denial of claims, limits on awards. The department shall deny a claim under par. (a) if any of the following applies:

292.63(4)(g)1. 1. The claim is not within the scope of this section.

292.63(4)(g)2. 2. The claimant submits a fraudulent claim.

292.63(4)(g)3. 3. The claimant has been grossly negligent in the maintenance of the petroleum product storage system or home oil tank system.

292.63(4)(g)4. 4. The claimant intentionally damaged the petroleum product storage system or home oil tank system.

292.63(4)(g)5. 5. The claimant falsified storage records.

292.63(4)(g)6. 6. The claimant willfully failed to comply with laws or rules of this state concerning the storage of petroleum products.

292.63(4)(g)7. 7. The petroleum product discharge was caused by a person who provided services or products to the claimant or to a prior owner or operator of the petroleum product storage system or home oil tank system.

292.63(4)(h) (h) Reductions of awards.

292.63(4)(h)1.1. Notwithstanding pars. (d) 2. (intro.), (dm) 2. (intro.), (e) 2. and (em) 2., if an owner or operator or person owning a home oil tank system prepares and submits a claim that includes ineligible costs that are identified under subd. 2., the department shall calculate the award by determining the amount that the award would otherwise be under par. (d), (dm), (e) or (em) based only on the eligible costs and then by reducing that amount by 50% of the amount of the ineligible costs identified under subd. 2. that are included in the claim.

292.63(4)(h)1m. 1m. If a consultant prepares a claim that is submitted by a claimant and that includes ineligible costs that are identified under subd. 2., the consultant shall pay to the department an amount equal to 50% of the ineligible costs identified under subd. 2. that are included in the claim. A consultant may not charge the owner or operator for any amount that the consultant is required to pay under this subdivision. Payments made under this subdivision shall be deposited in the petroleum inspection fund.

292.63(4)(h)2. 2. The department shall promulgate a rule identifying the ineligible costs to which subds. 1. and 1m. apply.

292.63(4e) (4e) Payments to lenders.

292.63(4e)(a)(a) Notwithstanding sub. (4) (g), when the department denies a claim under sub. (3) because of fraud, gross negligence or willful misconduct on the part of an owner or operator, the department shall pay, to a person who loaned money to the owner or operator for the purpose of conducting activities under sub. (3) (c), an amount equal to the amount that would have been paid under sub. (4) for otherwise eligible expenses actually incurred, but not more than the amount specified under par. (b), if all of the following conditions are satisfied:

292.63(4e)(a)1. 1. The lender assigns to the department an interest in the collateral pledged by the owner or operator for the sole purpose of securing the loan that was made to finance the activities under sub. (3) (c). If the amount of the payment under this subsection is less than the amount of the loan, the lender shall assign to the department that fraction of the lender's interest in the collateral that equals the ratio of the amount of the payment under this subsection to the amount of the loan.

292.63(4e)(a)2. 2. For a loan that is made after July 29, 1995, before the lender made any disbursement of the loan the department provided a letter indicating its preliminary determination that the owner or operator was eligible for an award under sub. (4).

292.63(4e)(a)3. 3. For a loan that is made after July 29, 1995, claims for payment under sub. (3) are made after completion of the site investigation and remedial action plan, after completion of the remedial action and annually for any continuing maintenance, monitoring and operation costs.

292.63(4e)(b) (b) Payment under this section may not exceed the amount of the loan. If the loan is made after July 29, 1995, payment under this section may not exceed the amount of the loan disbursements made before the department notifies the lender that the claim may be denied.

292.63(4e)(c) (c) Assignment of an interest in collateral to the department under par. (a) 1. does not deprive a lender of its right to any cause of action arising out of the loan documents.

292.63(4e)(d) (d) Any payments made by the department under this subsection constitute a lien upon the property on which the remedial action is conducted if the department records the lien with the register of deeds in the county in which the property is located.

292.63(4m) (4m) Assignment of awards. The filing by a claimant with the department of an assignment of an award under sub. (4) to a person who loans money to the claimant for the purpose of conducting activities required under sub. (3) (c) creates and perfects a lien in favor of the assignee in the proceeds of the award. The lien secures all principal, interest, fees, costs and expenses of the assignee related to the loan. The lien under this subsection has priority over any previously existing or subsequently created lien, assignment, security interest or other interest in the proceeds of the award.

292.63(5) (5) Recovery of awards.

292.63(5)(a)(a) Sale of remedial equipment or supplies. If a person who received an award under this section sells equipment or supplies that were eligible costs for which the award was issued, the person shall pay the proceeds of the sale to the department. The proceeds shall be paid into the petroleum inspection fund.

292.63(5)(am) (am) Right of action. A right of action under this section shall accrue to the state against an owner, operator or other person only if one of the following applies:

292.63(5)(am)1. 1. The owner, operator or other person submits a fraudulent claim or does not meet the requirements under this section and an award is issued under this section to the owner, operator or other person for eligible costs under this section or payment is made to a lender under sub. (4e).

292.63(5)(am)2. 2. A person fails to make a payment required under par. (a).

292.63(5)(b) (b) Action to recover awards. The attorney general shall take action as is appropriate to recover moneys to which the state is entitled under par. (am). The department shall request that the attorney general take action if the department discovers a fraudulent claim after an award is issued.

292.63(5)(c) (c) Disposition of funds. The net proceeds of a recovery under par. (b) shall be paid into the petroleum inspection fund.

292.63(6) (6) Requirement for proof of financial responsibility.

292.63(6)(a)(a) An owner or operator covered under sub. (4) (d) shall provide to the department proof of financial responsibility for the first $5,000 of eligible costs incurred because of a petroleum products discharge. The proof of financial responsibility shall be in a form determined by the department to provide assurance equal to that provided under 40 CFR 280.97 (b) (1) 2. b. that may include a bond, an irrevocable letter of credit, a deposit or an escrow account made payable to or established for the benefit of the department.

292.63(6)(b) (b) The department shall determine whether proof of financial responsibility submitted under par. (a) satisfies par. (a).

292.63(6s) (6s) Arbitration. Upon the request of a person who files an appeal of a decision of the department under this section, if the amount at issue is $100,000 or less, the appeal shall be heard by one or more individuals designated by the department to serve as arbitrator under rules promulgated for this purpose by the department. In such an arbitration, the arbitrator shall render a decision at the conclusion of the hearing, or within 5 business days after the conclusion of the hearing if the arbitrator determines that additional time is needed to review materials submitted during the hearing, affirming, modifying or rejecting the decision of the department. The arbitrator shall promptly file his or her decision with the department. The decision of the arbitrator is final and shall stand as the decision of the department. An arbitrator's decision may not be cited as precedent in any other proceeding before the department or before any court. A decision under this subsection is subject to review under ss. 227.53 to 227.57 only on the ground that the decision was procured by corruption, fraud or undue means. The record of a proceeding under this subsection shall be transcribed as provided in s. 227.44 (8).

292.63(7) (7) Liability.

292.63(7)(a)(a) No common law liability, and no statutory liability which is provided in a statute other than this section, for damages resulting from a petroleum product storage system or home oil tank system is affected by this section. Except as provided in par. (am), the authority, power and remedies provided in this section are in addition to any authority, power or remedy provided in any statute other than this section or provided at common law.

292.63(7)(am) (am) An award under this section is the exclusive method for the recovery of the amount of eligible costs equal to the amount of the award that may be issued under this section.

292.63(7)(b) (b) If a person conducts a remedial action activity for a discharge at a petroleum product storage system or home oil tank system site, whether or not the person files a claim under this section, the claim and remedial action activity conducted are not evidence of liability or an admission of liability for any potential or actual environmental pollution.

292.63(7m) (7m) Intervention in 3rd-party actions. An owner or operator of an underground petroleum product storage tank system shall notify the department of any action by a 3rd party against the owner or operator for compensation for bodily injury or property damage caused by a petroleum products discharge from the underground petroleum product storage tank system if the owner or operator may be eligible for an award under this section. The department may intervene in any action by a 3rd party against an owner or operator for compensation for bodily injury or property damage caused by a petroleum products discharge from an underground petroleum product storage tank system if the owner or operator may be eligible for an award under this section for compensation awarded in the action.

292.63(9) (9) Records.

292.63(9)(a)(a) The department shall promulgate rules prescribing requirements for the records to be maintained by an owner or operator, person owning a home oil tank system or service provider and the periods for which they must retain those records.

292.63(9)(b) (b) The department may inspect any document in the possession of an owner or operator, person owning a home oil tank system or service provider or any other person if the document is relevant to a claim for reimbursement under this section.

292.63(9m) (9m) Revenue obligations.

292.63(9m)(a)(a) For purposes of subch. II of ch. 18, the petroleum storage remedial action program is a special fund program, and the petroleum inspection fund is a special fund. The petroleum inspection fund is a segregated fund created by the imposition of fees, penalties or excise taxes. The legislature finds and determines that a nexus exists between the petroleum storage remedial action program and the petroleum inspection fund in that fees imposed on users of petroleum are used to remedy environmental damage caused by petroleum storage.

292.63(9m)(b) (b) Deposits, appropriations or transfers to the petroleum inspection fund for the purposes of the petroleum storage remedial action program may be funded with the proceeds of revenue obligations issued subject to and in accordance with subch. II of ch. 18 and, if designated a higher education bond, in accordance with subch. IV of ch. 18.

292.63(9m)(e) (e) The department shall have all other powers necessary and convenient to distribute the special fund revenues and to distribute the proceeds of the revenue obligations in accordance with subch. II of ch. 18 and, if designated a higher education bond, in accordance with subch. IV of ch. 18, and to make payments under an agreement or ancillary arrangement entered into under s. 18.55 (6) with respect to revenue obligations issued under this subsection.

292.63(9m)(f) (f) The department may enter into agreements with the federal government or its agencies, political subdivisions of this state, individuals or private entities to insure or in any other manner provide additional security for the revenue obligations issued under this subsection.

292.63(9m)(g) (g)

292.63(9m)(g)1.1. Subject to the limitation under subd. 2., the building commission shall contract revenue obligations under this subsection, as soon as practicable after October 29, 1999, in the maximum amount that the building commission believes can be fully paid on a timely basis from moneys received or anticipated to be received.

292.63(9m)(g)2. 2. Revenue obligations issued under this subsection may not exceed $386,924,000 in principal amount, excluding any obligations that have been defeased under a cash optimization program administered by the building commission. In addition to this limit on principal amount, the building commission may contract revenue obligations under this subsection as the building commission determines is desirable to fund or refund outstanding revenue obligations, to pay issuance or administrative expenses, to make deposits to reserve funds, to pay accrued or capitalized interest, and to make payments under an agreement or ancillary arrangement entered into under s. 18.55 (6) with respect to revenue obligations issued under this subsection.

292.63(9m)(h) (h) Unless otherwise expressly provided in resolutions authorizing the issuance of revenue obligations or in other agreements with the owners of revenue obligations, each issue of revenue obligations under this subsection shall be on a parity with every other revenue obligation issued under this subsection and in accordance with subch. II of ch. 18 and, if designated a higher education bond, in accordance with subch. IV of ch. 18.

292.63(9m)(i) (i) Recognizing its moral obligation to do so, the legislature expresses its expectation and aspiration that, if the legislature reduces the rate of the petroleum inspection fee and if the funds in the petroleum inspection fund are insufficient to pay the principal and interest on the revenue obligations issued under subch. II or IV of ch. 18 pursuant to this subsection, the legislature shall make an appropriation from the general fund sufficient to pay the principal and interest on the obligations.

292.63(10) (10) Penalties.

292.63(10)(a)(a) Any owner or operator, person owning a home oil tank system or service provider who fails to maintain a record as required by rules promulgated under sub. (9) (a) may be required to forfeit not more than $5,000. Each day of continued violation constitutes a separate offense.

292.63(10)(b) (b) Any owner or operator, person owning a home oil tank system or service provider who intentionally destroys a document that is relevant to a claim for reimbursement under this section is guilty of a Class G felony.

292.63 History History: 1987 a. 399; 1989 a. 31, 254, 255; 1991 a. 39, 82, 269; 1993 a. 16, 301, 416, 491; 1995 a. 27 ss. 3665 to 3683m, 9116 (5); 1995 a. 227, 247, 378, 417; 1997 a. 27, 35, 237, 252, 283; 1999 a. 9, 185; 2001 a. 16, 109; 2003 a. 33; 2005 a. 75; 2007 a. 20, 145; 2009 a. 28, 240; 2011 a. 32; 2013 a. 20 ss. 1634 to 1706; Stats. 2013 s. 292.63; s. 35.17 correction in (2) (h) (intro.).

292.63 Annotation That the commingling of contaminants from separate tanks was below DNR clean-up levels did not eliminate the fact that commingling can still occur resulting in one occurrence under sub. (1) (cs). Mews v. Department of Commerce, 2004 WI App 24, 269 Wis. 2d 641, 676 N.W.2d 160, 03-0055.

292.63 Annotation The proceeds of general obligation bonds may be used to fund awards under this section. 81 Atty. Gen. 114.



292.64 Removal of abandoned underground petroleum storage tanks.

292.64  Removal of abandoned underground petroleum storage tanks.

292.64(1)(1) In this section:

292.64(1)(a) (a) "Backfill" does not include landscaping or replacing sidewalk, asphalt, fence, or sod or other vegetation.

292.64(1)(b) (b) "Underground petroleum product storage tank system" has the meaning given in s. 292.63 (1) (i).

292.64(2) (2) The department may contract with a person registered or certified under s. 101.09 (3) [s. 168.23] to empty, clean, remove, and dispose of an underground petroleum product storage tank system; to assess the site on which the underground petroleum product storage tank system is located; and to backfill the excavation if all of the following apply:

292.64(2)(a) (a) The department determines that the underground petroleum product storage tank system is abandoned.

292.64(2)(b) (b) Using the method that the department uses to determine inability to pay under s. 292.63 (4) (ee), the department determines that the owner of the underground petroleum product storage tank system is unable to pay to empty, clean, remove, and dispose of the underground petroleum product storage tank system; to assess the site on which the underground petroleum product storage tank system is located; and to backfill the excavation.

292.64(3) (3) If the department incurs costs under sub. (2), the department shall record a statement of lien with the register of deeds of the county in which the underground petroleum product storage tank system was located. Upon recording the statement of lien, the department has a lien on the property on which the underground petroleum product storage tank system was located in the amount of the costs incurred. The property remains subject to the lien until that amount is paid in full to the department. The department shall deposit payments received under this subsection into the petroleum inspection fund.

292.64 History History: 2009 a. 28; 2013 a. 20 s. 1707; Stats. 2013 s. 292.64.



292.65 Dry cleaner environmental response program.

292.65  Dry cleaner environmental response program.

292.65(1)(1)  Definitions. In this section:

292.65(1)(b) (b) "Case closure letter" means a letter provided by the department that states that, based on information available to the department, no further remedial action is necessary with respect to a dry cleaning product discharge.

292.65(1)(d) (d) "Dry cleaning facility" means a facility for cleaning apparel or household fabrics for the general public using a dry cleaning product, other than a facility that is one of the following:

292.65(1)(d)1. 1. A coin-operated facility.

292.65(1)(d)2. 2. A facility that is located on a U.S. military installation.

292.65(1)(d)3. 3. An industrial laundry.

292.65(1)(d)4. 4. A commercial laundry.

292.65(1)(d)5. 5. A linen supply facility.

292.65(1)(d)6. 6. A facility that is located at a prison or other penal institution.

292.65(1)(d)7. 7. A facility that is located at a nonprofit hospital or at another nonprofit health care institution.

292.65(1)(d)8. 8. A facility that is located on property that is owned by the federal government or by this state or that is located on property that was owned by the federal government or by this state when the facility was operating.

292.65(1)(d)9. 9. A formal wear rental firm.

292.65(1)(e) (e) "Dry cleaning product" means a hazardous substance used to clean apparel or household fabrics, except for a hazardous substance used to launder apparel or household fabrics.

292.65(1)(ek) (ek) "Formal wear" includes tuxedos, suits and dresses, but does not include costumes, table linens and household fabrics.

292.65(1)(em) (em) "Formal wear rental firm" means a facility that rents formal wear to the general public and dry cleans only the formal wear that it rents to the general public.

292.65(1)(g) (g) "Groundwater" has the meaning given in s. 281.75 (1) (c).

292.65(1)(gm) (gm) "Immediate action" means a remedial action that is taken within a short time after a discharge of dry cleaning product occurs, or after the discovery of a discharge of dry cleaning product, to halt the discharge, contain or remove discharged dry cleaning product, or remove contaminated soil or water in order to restore the environment to the extent practicable and to minimize the harmful effects of the discharge to air, lands, and waters of the state and to eliminate any imminent threat to public health, safety, or welfare.

292.65(1)(gs) (gs) "Interim action" means a remedial action that is taken to contain or stabilize a discharge of a dry cleaning product, in order to minimize any threats to public health, safety, or welfare or to the environment, while other remedial actions are being planned.

292.65(1)(gv) (gv) "Launder" means to use water and detergent as the main process for cleaning apparel or household fabrics.

292.65(1)(h) (h) "Operator" means any of the following:

292.65(1)(h)1. 1. A person who holds the license under s. 77.9961 (2) for a dry cleaning facility.

292.65(1)(h)2. 2. A subsidiary or parent corporation of the person specified under subd. 1.

292.65(1)(h)3. 3. A person who operated a dry cleaning facility that ceased operating before October 14, 1997.

292.65(1)(h)4. 4. A person who operated a dry cleaning facility that ceased operation after October 13, 1997, but that was licensed under s. 77.9961 (2) before it ceased operation.

292.65(1)(i) (i) "Owner" means any of the following:

292.65(1)(i)1. 1. A person who owns, or has possession or control of, and who receives or received direct or indirect consideration from the operation of, any of the following:

292.65(1)(i)1.a. a. A dry cleaning facility that is licensed under s. 77.9961 (2).

292.65(1)(i)1.b. b. A dry cleaning facility that has ceased operation but that, if it ceased operation on or after October 14, 1997, was licensed under s. 77.9961 (2) before it ceased operation.

292.65(1)(i)2. 2. A subsidiary or parent corporation of the person specified under subd. 1.

292.65(1)(i)3. 3. A person who owns the property on which one of the following is located:

292.65(1)(i)3.a. a. A dry cleaning facility that is licensed under s. 77.9961 (2).

292.65(1)(i)3.b. b. A dry cleaning facility that has ceased operation but that was licensed under s. 77.9961 (2) before it ceased operation and was licensed and operating while the person owned the property.

292.65(1)(j) (j) "Program year" means the period beginning on July 1, and ending on the following June 30.

292.65(1)(L) (L) "Service provider" means a consultant, testing laboratory, monitoring well installer, soil boring contractor, other contractor or any other person who provides a product or service for which an application for reimbursement has been or will be filed under this section, or a subcontractor of such a person.

292.65(1)(m) (m) "Subsidiary or parent corporation" means a business entity, including a subsidiary, parent corporation or other business arrangement, that has elements of common ownership or control or that uses a long-term contractual arrangement with a person to avoid direct responsibility for conditions at a dry cleaning facility.

292.65(3) (3) Duties of the department.

292.65(3)(a)(a) The department shall promulgate rules for the administration of the program under this section.

292.65(3)(am) (am)

292.65(3)(am)1.1. The department shall establish a method for determining the order in which it pays awards under this section. Except as provided in subd. 2., the method shall be based on environmental factors and on the order in which applications are received.

292.65(3)(am)2. 2. The department shall pay an award for immediate action activities before it pays other awards.

292.65(3)(b) (b) The department shall promote the program under this section to persons who may be eligible for awards.

292.65(3)(c) (c) The department shall allocate 9.7% of the funds appropriated under s. 20.370 (6) (eq) in each fiscal year for awards for immediate action activities and applications that exceed the amount anticipated.

292.65(3)(d) (d) The department shall keep records and statistics on the program under this section and shall periodically evaluate the effectiveness of the program.

292.65(3)(e) (e) No later than January 1, 2002, the department shall complete a review of the program under this section and shall submit a report on the results of the review to the joint committee on finance and to the appropriate standing committees of the legislature, as determined by the speaker of the house and the president of the senate, under s. 13.172 (3). The report shall include the department's recommendations for changes to the program. The review shall include consideration of whether the program should be expanded or ended, whether the program should be incorporated into a broader program of financial assistance for the remediation of environmental contamination and whether private insurance coverage should be required for any dry cleaning facilities.

292.65(4) (4) Process; eligibility.

292.65(4)(a)(a) General requirements. To be eligible for an award under this section, the owner or operator of a dry cleaning facility shall comply with pars. (b), (c), (e), (f) and (j) and the other requirements of this section applicable to the owner or operator.

292.65(4)(b) (b) Report. An owner or operator shall report a dry cleaning product discharge to the department in a timely manner, as provided in s. 292.11.

292.65(4)(c) (c) Notification of potential claim.

292.65(4)(c)1.1. An owner or operator shall notify the department, before conducting a site investigation or any remedial action activity, of the potential for submitting an application for an award under this section, except as provided in subd. 2.

292.65(4)(c)2. 2. Subdivision 1. does not apply to an owner or operator who began a site investigation or remedial action activity before October 14, 1997.

292.65(4)(d) (d) Information from department. When an owner or operator notifies the department under par. (c) 1., the department shall provide the owner or operator with information on the program under this section and the department's estimate of the eligibility of the owner or operator for an award under this section.

292.65(4)(e) (e) Investigation. After notifying the department under par. (c) 1., if applicable, and before conducting remedial action activities, an owner or operator shall complete an investigation to determine the extent of environmental impact of the dry cleaning product discharge, except as provided in pars. (g) and (h).

292.65(4)(f) (f) Remedial action plan. After completing the investigation under par. (e) and before conducting remedial action activities, an owner or operator shall prepare a remedial action plan, based on the investigation under par. (e), that identifies specific remedial action activities proposed to be conducted, except as provided in pars. (g) and (h).

292.65(4)(g) (g) Immediate action. An owner or operator is not required to complete an investigation or prepare a remedial action plan before conducting an immediate action activity if the department determines that an immediate action is necessary.

292.65(4)(h) (h) Interim action. An owner or operator is not required to complete an investigation or prepare a remedial action plan before conducting an interim action activity if the department determines that an interim action is necessary.

292.65(4)(i) (i) Review of site investigation and remedial action plan. The department shall, at the request of an owner or operator, review the site investigation results and the remedial action plan and advise the owner or operator on the adequacy of the proposed remedial action activities in meeting the requirements of this section. The department shall complete the review of the site investigation and remedial action plan within 45 days. The department shall also provide an estimate of when funding will be available to pay an award for remedial action conducted in response to the dry cleaning product discharge.

292.65(4)(j) (j) Remedial action. The owner or operator shall conduct all remedial action activities that are required under this section in response to the dry cleaning product discharge, including all of the following:

292.65(4)(j)1. 1. Recovering any recoverable dry cleaning product from the environment.

292.65(4)(j)2. 2. Managing any residual solid or hazardous waste in a manner consistent with local, state and federal law.

292.65(4)(j)3. 3. Restoring groundwater according to the standards promulgated by the department under ss. 160.07 and 160.09.

292.65(4)(k) (k) Agents. An owner or operator may enter into a written agreement with another person under which that other person acts as an agent for the owner or operator in conducting the activities under pars. (e) to (j). If an agreement is entered into under this paragraph, all requirements applicable to an owner or operator under par. (m) and subs. (8) (a), (8m), and (12) apply to the agent. The owner or operator or the agent may submit the application for an award under this section.

292.65(4)(L) (L) Awards for dry cleaning facilities on tribal trust lands. The owner or operator of a dry cleaning facility located on trust lands of an American Indian tribe may be eligible for an award under this section if the owner or operator otherwise satisfies the requirements of this subsection and complies with the rules promulgated under this section and any other rules promulgated by the department concerning dry cleaning facilities.

292.65(4)(m) (m) Notification of applications and receipt of funds. An owner or operator shall notify the department of any application, including any insurance claim, made to obtain funds to cover eligible costs or to obtain a tax credit based on eligible costs, the status of the application, and, if the owner or operator has received any funds or any tax credit arising from the application, the amount of funds or tax credit received.

292.65(5) (5) Enhanced pollution prevention measures.

292.65(5)(a)(a)

292.65(5)(a)1.1. The owner or operator of a dry cleaning facility on which construction begins after October 14, 1997, is not eligible for an award under this section unless the owner or operator has implemented the enhanced pollution prevention measures described in par. (b).

292.65(5)(a)2. 2. The owner or operator of a dry cleaning facility on which construction began on or before October 14, 1997, is ineligible for an award under this section with respect to a discharge that occurs on or after the 91st day after the day on which the department issues a case closure letter with respect to an earlier discharge of dry cleaning solvent from the dry cleaning facility, unless the owner or operator has implemented the enhanced pollution prevention measures described in par. (b).

292.65(5)(b) (b) An owner or operator who is required to implement enhanced pollution prevention measures under par. (a) shall demonstrate all of the following:

292.65(5)(b)3. 3. That each machine or other piece of equipment in which dry cleaning product is used, or the entire area in which those machines or pieces of equipment are located, is surrounded by a containment dike or other containment structure that is able to contain any leak, spill, or other release of dry cleaning product from the machines or other pieces of equipment.

292.65(5)(b)4. 4. That the floor within any area surrounded by a dike or other containment structure under subd. 3. is sealed or is otherwise impervious to dry cleaning product.

292.65(5)(c) (c) The owner or operator of a dry cleaning facility is not eligible for an award under this section unless the owner or operator has implemented the following enhanced pollution prevention measures:

292.65(5)(c)1. 1. That the owner or operator manages all wastes that are generated at the dry cleaning facility and that contain dry cleaning product as hazardous wastes in compliance with ch. 291 and 42 USC 6901 to 6991i.

292.65(5)(c)2. 2. That the dry cleaning facility does not discharge dry cleaning product or wastewater from dry cleaning machines into any sanitary sewer or septic tank or into the waters of this state.

292.65(5)(c)3. 3. That any perchloroethylene delivered to the dry cleaning facility is delivered by means of a closed, direct-coupled delivery system.

292.65(7) (7) Eligible costs.

292.65(7)(a)(a) General. Subject to pars. (c), (ce), (cm), and (d), eligible costs for an award under this section include reasonable and necessary costs incurred by the owner or operator of a dry cleaning facility because of a discharge of dry cleaning product at the dry cleaning facility for the following items only:

292.65(7)(a)1. 1. Removal of dry cleaning solvents from surface waters, groundwater or soil.

292.65(7)(a)2. 2. Investigation and assessment of contamination caused by a dry cleaning product discharge from a dry cleaning facility.

292.65(7)(a)3. 3. Preparation of remedial action plans.

292.65(7)(a)4. 4. Removal of contaminated soils.

292.65(7)(a)5. 5. Soil and groundwater treatment and disposal.

292.65(7)(a)6. 6. Environmental monitoring.

292.65(7)(a)7. 7. Laboratory services.

292.65(7)(a)8. 8. Maintenance of equipment for dry cleaning product recovery performed as part of remedial action activities.

292.65(7)(a)9. 9. Restoration or replacement of a private or public potable water supply.

292.65(7)(a)10. 10. Restoration of environmental quality.

292.65(7)(a)11. 11. Contractor costs for remedial action activities.

292.65(7)(a)12. 12. Inspection and supervision.

292.65(7)(a)14. 14. Other costs identified by the department as reasonable and necessary for proper investigation, remedial action planning and remedial action activities to meet the requirements of s. 292.11.

292.65(7)(b) (b) Costs incurred by 3rd parties.

292.65(7)(b)1.1. In this paragraph, "3rd party" means a person who is not an owner or operator or the agent of an owner or operator.

292.65(7)(b)2. 2. Eligible costs for an award under this section include reasonable and necessary costs, up to $15,000, incurred by a 3rd party in the discovery of a discharge of dry cleaning product from an eligible owner's or operator's dry cleaning facility before the eligible owner or operator discovered the discharge, notwithstanding noncompliance with the procedural requirements of sub. (4) in relation to the costs incurred by the 3rd party.

292.65(7)(c) (c) Exclusions from eligible costs. Eligible costs for an award under this section do not include the following:

292.65(7)(c)1. 1. Costs incurred before October 14, 1997.

292.65(7)(c)2. 2. Costs of retrofitting or replacing dry cleaning equipment.

292.65(7)(c)3. 3. Other costs that the department determines to be associated with, but not integral to, the investigation and remediation of a dry cleaning product discharge from a dry cleaning facility.

292.65(7)(c)4. 4. Costs that the department determines to be unreasonable or unnecessary to carry out the remedial action activities as specified in the remedial action plan.

292.65(7)(c)5. 5. Costs for investigations or remedial action activities conducted outside this state.

292.65(7)(c)6. 6. Costs of financing eligible activities.

292.65(7)(ce) (ce) Usual and customary costs. The department may establish a schedule of usual and customary costs for any items under par. (a) and may use that schedule to determine the amount of an applicant's eligible costs.

292.65(7)(cm) (cm) Eligible cost; service providers. The department may promulgate rules under which the department selects service providers to provide investigation or remedial action services in specified areas. The rules may provide that the costs of a service for which the department has selected a service provider in an area are not eligible costs under par. (a), or that eligible costs are limited to the amount that the selected service provider would have charged, if an owner or operator of a dry cleaning facility located in that area uses a service provider other than the service provider selected by the department to perform the services. If the department selects service providers under this paragraph, it shall regularly update the list of service providers that it selects.

292.65(7)(d) (d) Discharges from multiple activities. If hazardous substances are discharged at a dry cleaning facility as a result of dry cleaning operations and as a result of other activities, eligible costs under this section are limited to activities necessitated by the discharge of dry cleaning product.

292.65(8) (8) Awards.

292.65(8)(a)(a) Application. An owner or operator shall submit an application on a form provided by the department. An owner or operator may not submit an application if the owner or operator submits the notification of potential claim under sub. (4) (c) after August 30, 2008. The department shall authorize owners and operators to apply for awards at stages in the process under sub. (4) that the department specifies by rule. An application shall include all of the following documentation of activities, plans, and expenditures associated with the eligible costs incurred because of a dry cleaning product discharge from a dry cleaning facility:

292.65(8)(a)1. 1. A record of investigation results and data interpretation.

292.65(8)(a)2. 2. A remedial action plan.

292.65(8)(a)3. 3. Contracts for eligible costs incurred because of the discharge and records of the contract negotiations.

292.65(8)(a)4. 4. Accounts, invoices, sales receipts or other records documenting actual eligible costs incurred because of the discharge.

292.65(8)(a)4m. 4m. If the owner or operator receives any funds arising from an application, including an insurance claim, for any eligible costs or a tax credit based on eligible costs, a record of the payment.

292.65(8)(a)5. 5. Other records and statements that the department determines to be necessary to complete the application.

292.65(8)(b) (b) Acknowledgement. The department shall acknowledge, in writing, the receipt of an application under par. (a).

292.65(8)(c) (c) Approval. Subject to par. (d), if the department finds that an applicant meets the requirements of this section and rules promulgated under this section, the department shall make an award as provided in this subsection to the applicant for eligible costs. The department may not make an award for an investigation before it approves the investigation. The department may not make an award for remedial action activities before it approves the remedial action activities.

292.65(8)(d) (d) Denial of applications. The department shall deny an application under this section if any of the following applies:

292.65(8)(d)1. 1. The application is not within the scope of this section.

292.65(8)(d)2. 2. The applicant submits a fraudulent application.

292.65(8)(d)3. 3. The applicant has been grossly negligent in the maintenance of the dry cleaning facility.

292.65(8)(d)4. 4. The applicant intentionally damaged the dry cleaning equipment.

292.65(8)(d)5. 5. The applicant falsified records.

292.65(8)(d)6. 6. The applicant willfully failed to comply with laws or rules of this state concerning the use or disposal of dry cleaning solvents.

292.65(8)(d)7. 7. All of the fees, interest, and penalties due under ss. 77.9961, 77.9962, and 77.9964 have not been paid unless an agreement has been entered into with the department of revenue establishing a payment schedule for all of the fees, interest, and penalties due.

292.65(8)(d)8. 8. The dry cleaning product discharge was caused on or after October 14, 1997, by a person who provided services or products to the owner or operator or to a prior owner or operator of the dry cleaning facility, including a person who provided perchloroethylene to the owner or operator or prior owner or operator of a dry cleaning facility using a system other than a closed, direct-coupled delivery system.

292.65(8)(e) (e) Deductible. The department may make an award to the owner or operator of a dry cleaning facility only for eligible costs incurred at each dry cleaning facility that exceed the following deductible:

292.65(8)(e)1. 1. If eligible costs are $200,000 or less, $10,000.

292.65(8)(e)2. 2. If eligible costs exceed $200,000 but do not exceed $400,000, $10,000 plus 8% of the amount by which eligible costs exceed $200,000.

292.65(8)(e)3. 3. If eligible costs exceed $400,000, $26,000 plus 10% of the amount by which eligible costs exceed $400,000.

292.65(8)(f) (f) Maximum awards. The department may not issue financial assistance under this section for reimbursement for costs incurred at a single dry cleaning facility that totals more than $500,000.

292.65(8)(g) (g) Waiver of deductible. Notwithstanding par. (e), the department may waive the requirement that an owner or operator pay the deductible amount if the department determines that the owner or operator is unable to pay. If the department waives the requirement that an owner or operator pay the deductible, the department shall record a statement of lien with the register of deeds of the county in which the dry cleaning facility is located. If the department records the statement of lien, the department has a lien on the property on which the dry cleaning facility is located in the amount of the deductible that was waived. The property remains subject to the lien until that amount is paid in full.

292.65(8)(h) (h) Contributory negligence. The department may not diminish or deny an award under this section as a result of negligence attributable to the applicant or any person who is entitled to submit an application, except as provided in par. (d) 3.

292.65(8)(i) (i) Assignment of awards. The filing by an applicant with the department of an assignment of an award under this section to a person who loans money to the applicant for the purpose of conducting activities required under sub. (4) creates and perfects a lien in favor of the assignee in the proceeds of the award. The lien secures all principal, interest, fees, costs and expenses of the assignee related to the loan. The lien under this paragraph has priority over any previously existing or subsequently created lien, assignment, security interest or other interest in the proceeds of the award.

292.65(8)(j) (j) Reduction of awards.

292.65(8)(j)1.1. If an owner or operator prepares and submits an application that includes ineligible costs that are identified under subd. 3., the department shall calculate the award by determining the amount that the award would otherwise be under pars. (e) and (f) based only on the eligible costs and then by reducing that amount by 50% of the ineligible costs under subd. 2. that are included in the application.

292.65(8)(j)2. 2. If a person other than an owner or operator prepares an application that is submitted by the owner or operator and that includes ineligible costs that are identified under subd. 3., the person shall pay to the department an amount equal to 50% of the ineligible costs identified under subd. 3. that are included in the application. A person, other than an owner or operator, who prepares an application may not charge the owner or operator for any amount that the person is required to pay under this subdivision. Payments made under this subdivision shall be deposited in the dry cleaner environmental response fund.

292.65(8)(j)3. 3. The department shall promulgate a rule identifying the ineligible costs to which subds. 1. and 2. apply.

292.65(8)(j)3m. 3m. If a person other than an owner or operator prepares a statement that is submitted by the owner or operator to obtain payment for costs incurred by a 3rd party under sub. (7) (b) and the statement includes ineligible costs, the person shall pay to the department an amount equal to 50% of the amount of ineligible costs included in the statement. Payments made under this subdivision shall be deposited in the dry cleaner environmental response fund.

292.65(8)(j)4. 4. If, prior to receiving an award under this section, an owner or operator receives payment from another person, including an insurance company, arising out of an application for payment of any eligible costs or receives a tax credit based on any eligible costs, the department may not reimburse the owner or operator any amount that exceeds the difference between the amount of the award calculated under subd. 1. or 2. and pars. (e) and (f) and the amount by which the payment exceeds the sum of the deductible and the amount by which the amount calculated under par. (e) exceeds the maximum award under par. (f).

292.65(8m) (8m) Reimbursement of payments and tax credits. If, after an owner or operator receives an award under this section, the owner or operator receives payment from another person, including an insurance company, arising out of an application for payment of any eligible costs or receives a tax credit based on any eligible costs, the owner or operator shall pay to the department any amount by which the payment or tax credit exceeds the difference between the total amount of eligible costs and the amount of the award, but not more than the amount of the award. The amounts collected by the department under this subsection shall be deposited in the dry cleaner environmental response fund.

292.65(9) (9) Recovery of awards.

292.65(9)(a)(a) Right of action. A right of action under this section shall accrue to the state against an owner or operator only if the owner or operator submits a fraudulent application or does not meet the requirements under this section and if an award is issued under this section to the owner or operator for eligible costs under this section.

292.65(9)(b) (b) Action to recover awards. The attorney general shall take appropriate actions to recover awards to which the state is entitled under par. (a). The department shall request that the attorney general take action if the department discovers a fraudulent application after an award is issued.

292.65(9)(c) (c) Disposition of funds. The net proceeds of the recovery under par. (b) shall be paid into the dry cleaner environmental response fund.

292.65(10) (10) Liability.

292.65(10)(a)(a) No common law liability, and no statutory liability that is provided in a statute other than this section, for damages resulting from a dry cleaning facility is affected by this section. Except as provided in par. (b), the authority, power and remedies provided in this section are in addition to any authority, power or remedy provided in any statute other than this section or provided at common law.

292.65(10)(b) (b) An award under this section is the exclusive method for the recovery of the amount of eligible costs equal to the amount of the award that may be issued under this section.

292.65(10)(c) (c) If a person conducts a remedial action activity for a discharge at a dry cleaning facility site, whether or not the person files an application under this section, the remedial action activity conducted and any application filed under this section are not evidence of liability or an admission of liability for any potential or actual environmental pollution.

292.65(11) (11) Environmental fund reimbursement. If the department expends funds from the environmental fund under s. 292.11 (7) (a) or 292.31 (3) (b) because of a discharge of dry cleaning product at a dry cleaning facility and there is a person who would be an eligible owner or operator under this section for the dry cleaning facility, the department shall transfer from the appropriation account under s. 20.370 (6) (eq) to the environmental fund an amount equal to the amount expended under s. 292.11 (7) (a) or 292.31 (3) (b) less the applicable deductible under sub. (8) (e). The department shall make transfers under this subsection when the department determines that sufficient funds are available in the appropriation account under s. 20.370 (6) (eq).

292.65(12) (12) Records.

292.65(12)(a)(a) The department shall promulgate rules prescribing requirements for the records to be maintained by an owner, operator or service provider and the periods for which they must retain those records.

292.65(12)(b) (b) The department may inspect any document in the possession of an owner, operator or service provider or any other person if the document is relevant to an application for reimbursement under this section.

292.65(12m) (12m) Prohibition. No person may knowingly make or cause to be made a false or misleading statement in any document submitted to the department under this section.

292.65(13) (13) Council. The dry cleaner environmental response council shall advise the department concerning the program under this section. The dry cleaner environmental response council shall evaluate the program under this section at least every 5 years, using criteria developed by the council.

292.65(14) (14) Sunset. This section does not apply after June 30, 2032.

292.65 History History: 1997 a. 27; 1999 a. 9, 185 ss. 143 to 145, 188 to 190; 2001 a. 16; 2003 a. 312.



292.68 Reimbursement for disposal of PCB contaminated sediment.

292.68  Reimbursement for disposal of PCB contaminated sediment.

292.68(1)(1)  Definitions. In this section:

292.68(1)(a) (a) "Disposal costs" means the costs of transporting PCB contaminated sediment to a hazardous waste disposal facility, the fees for disposing of the PCB contaminated sediment in the hazardous waste disposal facility, and the cost of any permits that an applicant is required to obtain in order to transport and dispose of the PCB contaminated sediment.

292.68(1)(b) (b) "PCB contaminated sediment" means sediment that contains polychlorinated biphenyls in a concentration of 50 parts per million or greater and that is dredged from the bed or bank of a navigable water in this state.

292.68(2) (2) Program. The department shall administer a program to provide reimbursement to certain responsible parties for a portion of costs incurred for disposing of PCB contaminated sediment at an out-of-state hazardous waste disposal facility, as provided in this section.

292.68(3) (3) Eligible person. A person is eligible for the program under this section if the person is a responsible party, under s. 292.11 or 42 USC 9601 to 9675, for the remediation of PCB contaminated sediment or has entered into a consent decree with the department or the federal environmental protection agency under which the person undertakes the remediation of PCB contaminated sediment.

292.68(4) (4) Application. A person may seek reimbursement under this section by submitting an application to the department that contains all of the following:

292.68(4)(a) (a) Test results that show that the sediment on which the application is based contains polychlorinated biphenyls in a concentration of 50 parts per million or greater.

292.68(4)(b) (b) Documentation showing that the applicant is an eligible person under sub. (3).

292.68(4)(c) (c) Documentation showing that the PCB contaminated sediment was transported to and disposed of at a licensed hazardous waste disposal facility outside of this state and that disposal occurred on or after May 1, 2007.

292.68(4)(d) (d) Documentation showing the disposal costs, including information concerning the length and other terms of any contract for the disposal of the PCB contaminated sediment, and showing any other costs that the department determines to be reasonably necessary and attributable to the out-of-state disposal.

292.68(4)(e) (e) An estimate, in accordance with sub. (5), of what the disposal costs would be using a facility in this state that is approved for the disposal of sediment that contains polychlorinated biphenyls in a concentration of 50 parts per million or greater.

292.68(5) (5) Estimate of in-state disposal costs.

292.68(5)(a)(a) If there is a facility in this state that is approved for the disposal of sediment that contains polychlorinated biphenyls in a concentration of 50 parts per million or greater, an applicant shall make the estimate required by sub. (4) (e) using the disposal costs for that facility.

292.68(5)(b) (b) Except as provided in par. (c), if there is no facility in this state that is approved for the disposal of sediment that contains polychlorinated biphenyls in a concentration of 50 parts per million or greater, an applicant shall make the estimate required by sub. (4) (e) in one of the following ways:

292.68(5)(b)1. 1. Based on the costs of disposing of PCB contaminated sediment at facilities in other states, other than the facility that the applicant uses for disposal of the contaminated sediments, that are comparable to a facility that, if constructed in this state, would meet the applicable state and federal requirements for the disposal of sediment that contains polychlorinated biphenyls in a concentration of 50 parts per million or greater.

292.68(5)(b)2. 2. Based on the costs of constructing and operating a facility in this state that would meet the applicable state and federal requirements for the disposal of sediment that contains polychlorinated biphenyls in a concentration of 50 parts per million or greater.

292.68(5)(c) (c) If there is no facility in this state that is approved for the disposal of sediment that contains polychlorinated biphenyls in a concentration of 50 parts per million or greater and if the department has accepted, within 2 years of the date that an applicant submits an application, an estimate required by sub. (4) (e) using the method under par. (b) 1., the applicant may use that estimate to satisfy sub. (4) (e).

292.68(5)(d) (d) If an applicant is required to make an estimate under par. (b), the applicant shall include in the application an explanation of the method used to estimate the cost of transporting the PCB contaminated sediment to a facility in this state.

292.68(6) (6) Notification of completeness. When the department receives an application under sub. (4), the department shall notify the claimant whether the application is complete and, if the application is not complete, the information that the applicant must submit to complete the application.

292.68(7) (7) Decision on application.

292.68(7)(a)(a) Subject to pars. (b) and (c), the department shall approve a complete application that complies with sub. (4) and the rules promulgated under sub. (11) if the department determines that the disposal costs incurred by the applicant and any other costs that the department determines to be reasonably necessary and attributable to the out-of-state disposal exceed what the disposal costs would be using a facility in this state that meets the applicable state and federal requirements for the disposal of sediment that contains polychlorinated biphenyls in a concentration of 50 parts per million or greater.

292.68(7)(b) (b) The department may only approve reimbursement for costs incurred on or after the first day of the 24th month before the month in which the application is submitted, except that the department may approve reimbursement for costs incurred between May 1, 2007, and June 30, 2009, if the application is submitted before July 1, 2011.

292.68(7)(c) (c) The department shall deny an application if the department determines that the application is fraudulent.

292.68(8) (8) Reimbursement.

292.68(8)(a)(a) Except as provided in par. (b), if the department approves an application under sub. (4), the department shall, within 60 days of receiving the complete application, pay the applicant an amount equal to 95 percent of the amount by which the sum of the approved costs exceeds what the disposal costs would be using a facility in this state that meets the applicable state and federal requirements for the disposal of sediment that contains polychlorinated biphenyls in a concentration of 50 parts per million or greater.

292.68(8)(b) (b) If the amount determined under par. (a) exceeds the amount available in the appropriation account under 20.370 (6) (ev), the department shall pay the excess when additional funds become available.

292.68(9) (9) Review of decision.

292.68(9)(a)(a) No later than the 30th day after the day on which the department approves or denies an application under sub. (4), the applicant may submit a petition for reconsideration to the secretary. The secretary shall issue a decision on whether to grant the petition no later than the 20th day after the day on which the applicant submits the petition. If the secretary grants the petition, the secretary shall meet with the applicant and employees of the department and shall issue a decision on the reconsideration no later than the 30th day after the day of the meeting.

292.68(9)(b) (b) No later than the 30th day after the day on which the department approves or denies an application under sub. (4) or, if the applicant petitioned for reconsideration under par. (a), no later than the 30th day after the day on which the secretary denied the petition or issued a decision on reconsideration, the applicant may request a contested case hearing under ch. 227.

292.68(9)(c) (c) No later than the 30th day after the day on which the department approves or denies an application under sub. (4) or, if the applicant petitioned for reconsideration under par. (a), no later than the 30th day after the day on which the secretary denied the petition or issued a decision on reconsideration, or, if the applicant requested a contested case hearing under ch. 227, no later than the 30th day after the day on which the final decision on the contested case is issued, an applicant may petition for judicial review of the department's decision on the application.

292.68(10) (10) Effect of program.

292.68(10)(a)(a) The availability of reimbursement under this section is not a bar to any other statutory or common law remedy for a responsible party to recover costs of disposing of PCB contaminated sediment. A responsible party is not required to seek reimbursement under this section before seeking any other statutory or common law remedy.

292.68(10)(b) (b) Findings and conclusions under this section are not admissible in any civil action.

292.68(11) (11) Rules. The department shall promulgate rules specifying procedures for the submission, review, and approval of claims under this section.

292.68 History History: 2007 a. 20; 2009 a. 28.



292.70 Indemnification for disposal of polychlorinated biphenyls.

292.70  Indemnification for disposal of polychlorinated biphenyls.

292.70(1)(1)  Definition. In this section, "PCBs" has the meaning given in s. 299.45 (1) (a).

292.70(2) (2) Indemnification agreements concerning disposal of contaminated sediments. Subject to sub. (4), the department may enter into an agreement with a municipality under which this state agrees to indemnify the municipality and its agencies, officials, employees and agents against liability for damage to persons, property or the environment resulting from the municipality's acceptance for disposal of sediments that are from the Great Lakes basin and are contaminated with PCBs, if the sediments are disposed of in a manner approved by the department.

292.70(3) (3) Indemnification agreements concerning treatment of contaminated leachate. Subject to sub. (4), the department may enter into an agreement with a municipality under which this state agrees to indemnify the municipality and its agencies, officials, employees and agents against any liability for damage to persons, property or the environment resulting from the municipality's conveyance or treatment of leachate that is contaminated with PCBs and that is from a landfill that accepts sediments contaminated with PCBs, if the leachate is treated in a manner approved by the department.

292.70(4) (4) Requirements. The department may enter into an agreement under sub. (2) or (3) only if all of the following apply:

292.70(4)(a) (a) The agreement is approved by the governor and the governing body of the municipality.

292.70(4)(b) (b) The agreement specifies a method for determining whether the municipality is liable for damage described in sub. (2) or (3).

292.70(4)(c) (c) The agreement requires the municipality to notify the department and the attorney general when a claim or lawsuit to which the agreement may apply is filed against the political subdivision.

292.70(4)(d) (d) The agreement authorizes the attorney general to intervene on behalf of the municipality and this state in any lawsuit to which the agreement may apply.

292.70(4)(e) (e) The agreement requires the operator of the solid waste disposal facility or wastewater treatment facility to minimize risks related to PCBs.

292.70(4)(f) (f) The agreement authorizes the department to require the operator of the solid waste disposal facility or wastewater treatment facility to operate in a manner specified by the department in order to minimize risks related to PCBs.

292.70(6) (6) Immunity. This section and any agreement entered into under sub. (3) or (4) may not be construed as consent to sue this state.

292.70(7) (7) Review and payment. If a claim is filed under an agreement under sub. (2) or (3), the department shall review the claim to determine whether it is valid. A valid claim shall be paid from the appropriation under s. 20.370 (2) (fq).

292.70 History History: 1999 a. 9.



292.72 Brownfields revolving loan program.

292.72  Brownfields revolving loan program.

292.72(1) (1) The department may enter into an agreement with the federal environmental protection agency under which the department receives funds under 42 USC 9604 (k) (3) (A) (i) to establish and administer a brownfields revolving loan program. If the department receives funds under this subsection, it may make loans or grants for the remediation of brownfield sites, as defined in 42 USC 9601 (39), in accordance with the agreement.

292.72(2) (2) At the request of another governmental entity, the department may administer funds received under 42 USC 9604 (k) (3) (A) (i) by the other governmental entity for the establishment of a brownfields revolving loan program.

292.72 History History: 2003 a. 314.



292.81 Notice; lien.

292.81  Notice; lien.

292.81(1)(1) In this section, "valid prior lien" means a purchase money real estate mortgage that is recorded before the lien is filed under this section, including any extension or refinancing of that purchase money mortgage, or an equivalent security interest, or a 2nd or subsequent mortgage for home improvement or repair that is recorded before the lien is filed under this section, including any extension or refinancing of that 2nd or subsequent mortgage.

292.81(2) (2)

292.81(2)(a)(a) Before incurring expenses under s. 292.11 or 292.31 (1), (3) or (7) with respect to a property, the department shall provide to the current owner of the property and to any mortgagees of record a notice containing all of the following:

292.81(2)(a)1. 1. A brief description of the property for which the department expects to incur expenses under s. 292.11 or 292.31 (1), (3) or (7).

292.81(2)(a)2. 2. A brief description of the types of activities that the department expects may be conducted at the property under s. 292.11 or 292.31 (1), (3) or (7).

292.81(2)(a)3. 3. A statement that the property owner could be liable for the expenses incurred by the department.

292.81(2)(a)4. 4. A statement that the department could file a lien against the property to recover the expenses incurred by the department.

292.81(2)(a)5. 5. An explanation of whom to contact in the department to discuss the matter.

292.81(2)(b) (b) The department shall provide notice under par. (a) by certified mail, return receipt requested, to the property owner and to each mortgagee of record at the addresses listed on the recorded documents. If the property owner is unknown or if a mailed notice is returned undelivered, the department shall provide the notice by publication thereof as a class 3 notice under ch. 985.

292.81(2)(c) (c) The failure to provide the notice or include information required under this subsection does not impair the department's ability to file a lien or to seek to establish the property owner's liability for the expenses incurred by the department.

292.81(2)(d) (d) No notice under this subsection is necessary in circumstances in which entry onto the property without prior notice is authorized under s. 292.11 (8).

292.81(3) (3) Any expenditures made by the department under s. 292.11 or 292.31 (1), (3) or (7) shall constitute a lien upon the property for which expenses are incurred if the department files the lien with the register of deeds in the county in which the property is located. A lien under this section shall be superior to all other liens that are or have been filed against the property, except that if the property is residential property, as defined in s. 895.52 (1) (i), the lien may not affect any valid prior lien on that residential property.

292.81(4) (4)

292.81(4)(a)(a) Before filing a lien under sub. (3), the department shall give the owner of the property for which the expenses are incurred a notice of its intent to file the lien, as provided in this subsection.

292.81(4)(b) (b) The notice required under par. (a) shall provide all of the following:

292.81(4)(b)1. 1. A statement of the purpose of the lien.

292.81(4)(b)2. 2. A brief description of the property to be affected by the lien.

292.81(4)(b)3. 3. A statement of the expenses incurred by the department.

292.81(4)(b)4. 4. The date on or after which the lien will be filed.

292.81(4)(c) (c) The department shall serve the notice required in par. (a) on the property owner at least 60 days before filing the lien. The notice shall be provided by certified mail, return receipt requested, to the property owner and to each mortgagee of record at the addresses listed on the recorded documents. If the property owner is unknown or if a mailed notice is returned undelivered, the department shall provide the notice by publication thereof as a class 3 notice under ch. 985.

292.81(4)(d) (d) In the foreclosure of any lien filed under this subsection, ch. 846 shall control as far as applicable unless otherwise provided in this subsection. All persons who may be liable for the expenses incurred by the department may be joined as defendants. The judgment shall adjudge the amount due the department, and shall direct that the property, or so much of the property as is necessary, be sold to satisfy the judgment, and that the proceeds be brought into court with the report of sale to abide the order of the court. If the sum realized at the sale is insufficient after paying the costs of the action and the costs of making the sale, the court shall determine the liability of the defendants for the remaining unreimbursed expenses and costs.

292.81(4)(e) (e) This subsection does not apply if the lien is filed after the department obtains a judgment against the property owner and the lien is for the amount of the judgment.

292.81 History History: 1995 a. 227 s. 711; 1997 a. 27.



292.93 Orders.

292.93  Orders. The department may issue orders to effectuate the purposes of ss. 292.31 and 292.35 and enforce the same by all appropriate administrative and judicial proceedings.

292.93 History History: 1995 a. 227.



292.94 Fees related to enforcement actions.

292.94  Fees related to enforcement actions. The department may assess and collect fees from a person who is subject to an order or other enforcement action for a violation of s. 292.11 or 292.31 to cover the costs incurred by the department to review the planning and implementation of any environmental investigation or environmental cleanup that the person is required to conduct. The department shall promulgate rules for the assessment and collection of fees under this section. Fees collected under this section shall be credited to the appropriation account under s. 20.370 (2) (dh).

292.94 History History: 2003 a. 33.



292.95 Review of alleged violations; environmental repair and cost recovery.

292.95  Review of alleged violations; environmental repair and cost recovery. Any 6 or more citizens or any municipality may petition for a review of an alleged violation of s. 292.31 or 292.35 or any rule promulgated or special order, plan approval, license or any term or condition of a license issued under those sections in the following manner:

292.95(1) (1) They shall submit to the department a petition identifying the alleged violator and setting forth in detail the reasons for believing a violation occurred. The petition shall state the name and address of a person within the state authorized to receive service of answer and other papers in behalf of the petitioners and the name and address of a person authorized to appear at a hearing in behalf of the petitioners.

292.95(2) (2) Upon receipt of a petition under this section, the department may:

292.95(2)(a) (a) Conduct a hearing in the matter within 60 days of receipt of the petition. A hearing under this paragraph shall be a contested case under ch. 227. Within 60 days after the close of the hearing, the department shall either:

292.95(2)(a)1. 1. Serve written notice specifying the law or rule alleged to be violated, containing findings of fact, conclusions of law and an order, which shall be subject to review under ch. 227; or

292.95(2)(a)2. 2. Dismiss the petition.

292.95(2)(b) (b) Initiate action under s. 292.98.

292.95(3) (3) If the department determines that a petition was filed maliciously or in bad faith, it shall issue a finding to that effect, and the person complained against is entitled to recover expenses on the hearing in a civil action.

292.95 History History: 1995 a. 227.



292.98 Violations and enforcement; environmental repair and cost recovery.

292.98  Violations and enforcement; environmental repair and cost recovery.

292.98(1) (1)

292.98(1)(a)(a) If the department has reason to believe that a violation of s. 292.31 or 292.35 or any rule promulgated or special order, plan approval, or any term or condition of a license issued under those sections occurred, it may:

292.98(1)(a)1. 1. Cause written notice to be served upon the alleged violator. The notice shall specify the law or rule alleged to be violated, and contain the findings of fact on which the charge of violation is based, and may include an order that necessary corrective action be taken within a reasonable time. This order shall become effective unless, no later than 30 days after the date the notice and order are served, the person named in the notice and order requests in writing a hearing before the department. Upon such request, the department shall after due notice hold a hearing. Instead of an order, the department may require that the alleged violator appear before the department for a hearing at a time and place specified in the notice and answer the charges complained of; or

292.98(1)(a)2. 2. Initiate action under s. 299.95.

292.98(1)(b) (b) If after such hearing the department finds that a violation has occurred, it shall affirm or modify its order previously issued, or issue an appropriate order for the prevention, abatement or control of the problems involved or for the taking of other corrective action as may be appropriate. If the department finds that no violation has occurred, it shall rescind its order. Any order issued as part of a notice or after hearing may prescribe one or more dates by which necessary action shall be taken in preventing, abating or controlling the violation.

292.98 History History: 1995 a. 227.



292.99 Penalties.

292.99  Penalties.

292.99(1)(1) Except as provided under sub. (1m) and s. 292.63 (10), any person who violates this chapter or any rule promulgated or any plan approval, license or special order issued under this chapter shall forfeit not less than $10 nor more than $5,000 for each violation. Each day of continued violation is a separate offense. While an order is suspended, stayed or enjoined, this penalty does not accrue.

292.99(1m) (1m) Any person who violates s. 292.65 (12m) shall forfeit not less than $10 nor more than $10,000.

292.99(2) (2) In addition to the penalties provided under subs. (1) and (1m), the court may award the department of justice the reasonable and necessary expenses of the investigation and prosecution of the violation, including attorney fees. The department of justice shall deposit in the state treasury for deposit into the general fund all moneys that the court awards to the department or the state under this subsection. The costs of investigation and the expenses of prosecution, including attorney fees, shall be credited to the appropriation account under s. 20.455 (1) (gh).

292.99 History History: 1995 a. 227; 1999 a. 9; 2001 a. 16, 109; 2003 a. 309; 2013 a. 20.






293. Metallic mining.

293.01 Definitions.

293.01  Definitions. In this chapter, unless the context requires otherwise:

293.01(1m) (1m) "Air pollution" means the presence in the atmosphere of one or more air contaminants in such quantities and of such duration as is or tends to be injurious to human health or welfare, animal or plant life, or property, or would unreasonably interfere with the enjoyment of life or property.

293.01(2) (2) "Applicant" means a person who has applied for a prospecting permit or a mining permit.

293.01(3) (3) "Department" means the department of natural resources.

293.01(4) (4) "Environmental pollution" means the contaminating or rendering unclean or impure the air, land or waters of the state, or making the same injurious to public health, harmful for commercial or recreational use, or deleterious to fish, bird, animal or plant life.

293.01(5) (5) "Mineral exploration" or "exploration", unless the context requires otherwise, means the on-site geologic examination from the surface of an area by core, rotary, percussion or other drilling, where the diameter of the hole does not exceed 18 inches, for the purpose of searching for nonferrous metallic minerals or establishing the nature of a known nonferrous metallic mineral deposit, and includes associated activities such as clearing and preparing sites or constructing roads for drilling.

293.01(6) (6) "Exploration license" means the license required under s. 293.21 (2) as a condition of engaging in exploration.

293.01(7) (7) "Merchantable by-product" means all waste soil, rock, mineral, liquid, vegetation and other material directly resulting from or displaced by the mining, cleaning or preparation of nonferrous metallic minerals during mining operations which are determined by the department to be marketable upon a showing of marketability made by the operator, accompanied by a verified statement by the operator of his or her intent to sell such material within 3 years from the time it results from or is displaced by mining. If after 3 years from the time merchantable by-product results from or is displaced by mining such material has not been transported off the mining site, it shall be considered and regulated as refuse unless removal is continuing at a rate of more than 12,000 cubic yards per year.

293.01(9) (9) "Mining" or "mining operation" means all or part of the process involved in the mining of nonferrous metallic minerals, other than for exploration or prospecting, including commercial extraction, agglomeration, beneficiation, construction of roads, removal of overburden and the production of refuse.

293.01(10) (10) "Mining plan" means the proposal for the mining of the mining site.

293.01(11) (11) "Mining permit" means the permit which is required of all operators as a condition precedent to commencing mining at a mining site.

293.01(12) (12) "Mining site" means the surface area disturbed by a mining operation, including the surface area from which the nonferrous metallic minerals or refuse or both have been removed, the surface area covered by refuse, all lands disturbed by the construction or improvement of haulageways, and any surface areas in which structures, equipment, materials and any other things used in the mining operation are situated.

293.01(12m) (12m) "Nonferrous metallic mineral" means an ore or other earthen material to be excavated from the natural deposits on or in the earth for its metallic content but not primarily for its iron oxide content.

293.01(13) (13) "Operator" means any person who is engaged in, or who has applied for or holds a permit to engage in, prospecting or mining, whether individually, jointly or through subsidiaries, agents, employees or contractors.

293.01(16) (16) "Person" means an individual, owner, operator, corporation, limited liability company, partnership, association, municipality, interstate agency, state agency or federal agency.

293.01(17) (17) "Principal shareholder" means any person who owns at least 10% of the beneficial ownership of an operator.

293.01(18) (18) "Prospecting" means engaging in the examination of an area for the purpose of determining the quality and quantity of nonferrous metallic minerals, other than for exploration but including the obtaining of a nonferrous metallic mineral sample, by such physical means as excavating, trenching, construction of shafts, ramps and tunnels and other means, other than for exploration, which the department, by rule, identifies, and the production of prospecting refuse and other associated activities. "Prospecting" shall not include such activities when the activities are, by themselves, intended for and capable of commercial exploitation of the underlying nonferrous ore body. However, the fact that prospecting activities and construction may have use ultimately in mining, if approved, shall not mean that prospecting activities and construction constitute mining within the meaning of sub. (9), provided such activities and construction are reasonably related to prospecting requirements.

293.01(19) (19) "Prospecting permit" means the permit which is required of all persons as a condition precedent to commencing prospecting at a location.

293.01(20) (20) "Prospecting plan" means the proposal for prospecting of the prospecting site.

293.01(21) (21) "Prospecting site" means the lands on which prospecting is actually conducted as well as those lands on which physical disturbance will occur as a result of such activity.

293.01(22) (22) "Prospector" means any person engaged in prospecting.

293.01(23) (23) "Reclamation" means the process by which an area physically or environmentally affected by prospecting or mining is rehabilitated to either its original state or, if this is shown to be physically or economically impracticable or environmentally or socially undesirable, to a state that provides long-term environmental stability. Reclamation shall provide the greatest feasible protection to the environment and shall include, but is not limited to, the criteria for reclamation set forth in s. 293.13 (2) (c).

293.01(24) (24) "Reclamation plan" means the proposal for the reclamation of the prospecting or mining site which must be approved by the department under s. 293.45 or 293.49 prior to the issuance of the prospecting or mining permit.

293.01(25) (25) "Refuse" means all waste soil, rock, mineral, liquid, vegetation and other material, except merchantable by-products, directly resulting from or displaced by the prospecting or mining and from the cleaning or preparation of nonferrous metallic minerals during prospecting or mining operations, and shall include all waste materials deposited on or in the prospecting or mining site from other sources.

293.01(26) (26) "Related person" means any person that owns or operates a mining site in the United States and that is one of the following when an application for a mining permit is submitted to the department:

293.01(26)(a) (a) The parent corporation of the applicant.

293.01(26)(b) (b) A person that holds more than a 30% ownership interest in the applicant.

293.01(26)(c) (c) A subsidiary or affiliate of the applicant in which the applicant holds more than a 30% ownership interest.

293.01(27) (27) "Solid waste" has the meaning given under s. 281.01 (15).

293.01(28) (28) "Unsuitability" means that the land proposed for prospecting or surface mining is not suitable for such activity because the prospecting or surface mining activity itself may reasonably be expected to destroy or irreparably damage either of the following:

293.01(28)(a) (a) Habitat required for survival of species of vegetation or wildlife designated as endangered through prior inclusion in rules adopted by the department, if such endangered species cannot be firmly reestablished elsewhere.

293.01(28)(b) (b) Unique features of the land, as determined by state or federal designation and incorporated in rules adopted by the department, as any of the following, which cannot have their unique characteristic preserved by relocation or replacement elsewhere:

293.01(28)(b)1. 1. Wilderness areas.

293.01(28)(b)2. 2. Wild and scenic rivers.

293.01(28)(b)3. 3. National or state parks.

293.01(28)(b)4. 4. Wildlife refuges and areas.

293.01(28)(b)5. 5. Archaeological areas.

293.01(28)(b)5m. 5m. Listed properties, as defined in s. 44.31 (4).

293.01(28)(b)6. 6. Other lands of a type designated as unique or unsuitable for prospecting or surface mining.

293.01(29) (29) "Waters of the state" includes those portions of Lake Michigan and Lake Superior within the boundaries of this state, and all lakes, bays, rivers, streams, springs, ponds, wells, impounding reservoirs, marshes, watercourses, drainage systems and other surface water or groundwater, natural or artificial, public or private, within this state or its jurisdiction.

293.01(30) (30) "Water supply" means the sources and their surroundings from which water is supplied for drinking or domestic purposes.

293.01 History History: 1973 c. 318; 1977 c. 377 s. 29m; 1977 c. 421, 447; 1983 a. 27, 517; 1987 a. 395; 1991 a. 260; 1995 a. 227 ss. 721 to 742, 994; Stats. 1995 s. 293.01; 2013 a. 1.



293.11 Mine effect responsibility.

293.11  Mine effect responsibility. The department shall serve as the central unit of state government to ensure that the air, lands, waters, plants, fish and wildlife affected by prospecting or mining in this state will receive the greatest practicable degree of protection and reclamation. The administration of occupational health and safety laws and rules that apply to mining shall remain exclusively the responsibility of the department of safety and professional services. The powers and duties of the geological and natural history survey under s. 36.25 (6) shall remain exclusively the responsibility of the geological and natural history survey. Nothing in this section prevents the department of safety and professional services and the geological and natural history survey from cooperating with the department in the exercise of their respective powers and duties.

293.11 History History: 1973 c. 318; 1975 c. 41 s. 52; 1995 a. 27, ss. 4332 and 9116 (5); 1995 a. 227 s. 744; Stats. 1995 s. 293.11; 2011 a. 32.

293.11 Annotation This section is a statement of purpose and does not grant authority to issue a ban on mining activity. Rusk County Citizen Action Group, Inc. v. DNR, 203 Wis. 2d 1, 552 N.W.2d 110 (Ct. App. 1996), 95-3125.



293.13 Department duties.

293.13  Department duties.

293.13(1)(1) The department shall:

293.13(1)(a) (a) Adopt rules, including rules for prehearing discovery, implementing and consistent with this chapter.

293.13(1)(b) (b) Establish by rule after consulting with the metallic mining council minimum qualifications for applicants for prospecting and mining permits. Such minimum qualifications shall ensure that each operator in the state is competent to conduct mining and reclamation and each prospector in the state is competent to conduct prospecting in a fashion consistent with the purposes of this chapter. The department shall also consider such other relevant factors bearing upon minimum qualifications, including but not limited to, any past forfeitures of bonds posted pursuant to mining activities in any state.

293.13(2) (2)

293.13(2)(a)(a) The department by rule after consulting with the metallic mining council shall adopt minimum standards for exploration, prospecting, mining and reclamation to ensure that such activities in this state will be conducted in a manner consistent with the purposes and intent of this chapter. The minimum standards may classify exploration, prospecting and mining activities according to type of minerals involved and stage of progression in the operation.

293.13(2)(b) (b) Minimum standards for exploration, prospecting and mining shall include the following:

293.13(2)(b)1. 1. Grading and stabilization of excavation, sides and benches.

293.13(2)(b)2. 2. Grading and stabilization of deposits of refuse.

293.13(2)(b)3. 3. Stabilization of merchantable by-products.

293.13(2)(b)4. 4. Adequate diversion and drainage of water from the exploration, prospecting or mining site.

293.13(2)(b)5. 5. Backfilling.

293.13(2)(b)6. 6. Adequate covering of all pollutant-bearing minerals or materials.

293.13(2)(b)7. 7. Removal and stockpiling, or other measures to protect topsoils prior to exploration, prospecting, or mining.

293.13(2)(b)8. 8. Adequate vegetative cover.

293.13(2)(b)9. 9. Water impoundment.

293.13(2)(b)10. 10. Adequate screening of the prospecting or mining site.

293.13(2)(b)11. 11. Identification and prevention of pollution as defined in s. 281.01 (10) resulting from leaching of waste materials.

293.13(2)(b)12. 12. Identification and prevention of significant environmental pollution.

293.13(2)(c) (c) Minimum standards for reclamation of exploration sites, where appropriate, and for prospecting and mining sites shall conform to s. 293.01 (23) and include provision for the following:

293.13(2)(c)1. 1. Disposal of all toxic and hazardous wastes, refuse, tailings and other solid waste in solid or hazardous waste disposal facilities licensed under ch. 289 or 291 or otherwise in an environmentally sound manner.

293.13(2)(c)2. 2. Sealing off tunnels, shafts or other underground openings, and prevention of seepage in amounts which may be expected to create a safety, health or environmental hazard, unless the applicant can demonstrate alternative uses of tunnels, shafts or other openings which do not endanger public health and safety and which conform to applicable environmental protection laws and rules.

293.13(2)(c)3. 3. Management, impoundment or treatment of all underground or surface runoff waters from open pits or underground prospecting or mining sites so as to prevent soil erosion, flooding, damage to agricultural lands or livestock, wild animals, pollution of surface or subsurface waters or damage to public health or safety.

293.13(2)(c)4. 4. Removal of all surface structures, unless they are converted to an alternate use.

293.13(2)(c)5. 5. Prevention or reclamation of substantial surface subsidence.

293.13(2)(c)6. 6. Preservation of topsoil for purposes of future use in reclamation.

293.13(2)(c)7. 7. Revegetation to stabilize disturbed soils and prevent air and water pollution, with the objective of reestablishing a variety of populations of plants and animals indigenous to the area immediately prior to exploration, prospecting or mining.

293.13(2)(c)8. 8. Minimization of disturbance to wetlands.

293.13(2)(d) (d) The minimum standards adopted under this subsection shall also provide that if any of the following situations may reasonably be expected to occur during or subsequent to prospecting or mining, the prospecting or mining permit shall be denied:

293.13(2)(d)1. 1. Landslides or substantial deposition from the proposed operation in stream or lake beds which cannot be feasibly prevented.

293.13(2)(d)2. 2. Significant surface subsidence which cannot be reclaimed because of the geologic characteristics present at the proposed site.

293.13(2)(d)3. 3. Hazards resulting in irreparable damage to any of the following, which cannot be prevented under the requirements of this chapter, avoided to the extent applicable by removal from the area of hazard or mitigated by purchase or by obtaining the consent of the owner:

293.13(2)(d)3.a. a. Dwelling houses.

293.13(2)(d)3.b. b. Public buildings.

293.13(2)(d)3.c. c. Schools.

293.13(2)(d)3.d. d. Churches.

293.13(2)(d)3.e. e. Cemeteries.

293.13(2)(d)3.f. f. Commercial or institutional buildings.

293.13(2)(d)3.g. g. Public roads.

293.13(2)(d)3.h. h. Other public property designated by the department by rule.

293.13(2)(d)4. 4. Irreparable environmental damage to lake or stream bodies despite adherence to the requirements of this chapter. This subdivision does not apply to an activity which the department has authorized pursuant to statute, except that the destruction or filling in of a lake bed shall not be authorized notwithstanding any other provision of law.

293.13 History History: 1995 a. 227 s. 746, 747, 994; 1997 a. 35.

293.13 Annotation The DNR is not authorized by this section to issue a rule banning all sulfide mining. The requirement to adopt standards for a mining permit application process is inconsistent with a ban. Rusk County Citizen Action Group, Inc. v. DNR, 203 Wis. 2d 1, 552 N.W.2d 110 (Ct. App. 1996), 95-3125.



293.15 Department powers.

293.15  Department powers. The department may:

293.15(1) (1) Hold hearings relating to any aspect of the administration of this chapter and, in connection therewith, compel the attendance of witnesses and production of evidence.

293.15(2) (2) Cooperate or contract with the geological and natural history survey to secure necessary scientific, technical, administrative and operations services, including research, projects and laboratory facilities.

293.15(3) (3) Issue orders directing particular prospectors or operators to comply with the provisions and purposes of this chapter.

293.15(4) (4) Supervise and provide for such educational programs as appear necessary to carry out the purposes of this chapter.

293.15(5) (5) At its own expense, with the staff, equipment and material under its control, or by contract with others, take such actions as are necessary for the reclamation of abandoned project sites.

293.15(6) (6) Issue prospecting and mining permits.

293.15(7) (7) Issue exploration licenses.

293.15(8) (8) Promulgate rules regulating the production, storage and disposal of radioactive waste from exploration, prospecting or mining after seeking comments from the department of health services. At a minimum, rules promulgated under this subsection shall achieve the margin of safety provided in applicable federal statutes and regulations. If the department promulgates rules under this subsection, the department shall investigate the need for standards more restrictive than the applicable federal statutes and regulations.

293.15(9) (9) Promulgate rules by which the department may grant an exemption, modification or variance, either making a requirement more or less restrictive, from any rule promulgated under chs. 289 to 292 and this chapter, if the exemption, modification or variance does not result in the violation of any federal or state environmental law or endanger public health, safety or welfare or the environment.

293.15(10) (10) Promulgate rules with respect to minimizing, segregating, backfilling and marketing of mining waste.

293.15(11) (11) Notwithstanding chs. 289 and 291, promulgate rules establishing groundwater quality standards or groundwater quantity standards, or both, for any prospecting or mining activity, including standards for any mining waste site.

293.15(12) (12) Require all persons under its jurisdiction to submit such informational reports as the department deems necessary for performing its duties under this chapter.

293.15(13) (13) Monitor environmental changes concurrently with the permit holder under s. 293.45 (3) or 293.49 (7), and for such additional period of time after the full bond is released under s. 293.63 (3) as is necessary for the site to return to a state of environmental stability. The department may conduct independent studies to monitor environmental changes.

293.15 History History: 1995 a. 227 s. 748, 749, 754, 994; 2007 a. 20 s. 9121 (6) (a).



293.21 Exploration.

293.21  Exploration.

293.21(1)(1)  Definitions. In this section:

293.21(1)(a) (a) "Driller" means a person who performs core, rotary, percussion or other drilling involved in exploration for nonferrous metallic minerals.

293.21(1)(b) (b) "Parcel" means an identified section, fractional section or government lot.

293.21(1)(c) (c) "Termination" means filling of drillholes and reclamation and revegetation of drilling sites.

293.21(2) (2) License. All persons intending to engage in exploration, or who contract for the services of drillers for purposes of exploration, shall be licensed by the department. Exploration licenses shall be issued annually by the department, and shall be applied for on forms provided by the department. The department shall provide copies of the application form for an exploration license to the state geologist upon issuance of the license. The department shall, by rule, establish an annual license fee plus a schedule of additional fees based on the number of holes drilled. The level of fees shall reflect the department's actual cost in administering this section. The fees set under this subsection may be adjusted for persons to reflect the payment of fees for the same services to meet other requirements.

293.21(3) (3) Bond.

293.21(3)(a)(a) Applications for licenses shall be accompanied by a bond in the amount of $5,000 conditioned on faithful performance of the requirements of the department relating to termination.

293.21(3)(b) (b) The department may require that the amount of the bond be increased at any time, if the department determines that a licensee's current level of activity makes it likely that the bond would be inadequate to fund the termination of all holes drilled for which the licensee is responsible.

293.21(3)(c) (c) The department shall, by rule, establish a procedure for release of exploration sites from bond coverage.

293.21(4) (4) Notice procedure.

293.21(4)(a)(a) Commencement of drilling on a parcel shall be preceded by notice from the licensee to the department of intent to drill, given at least 10 days in advance of the commencement of drilling, and identifying the particular parcel. The department shall transmit a copy of the notice of intent to drill to the state geologist.

293.21(4)(b) (b) The department shall, by rule, establish notification and inspection procedures applicable to the various stages of drilling and termination and procedures for the proper termination of drillholes.

293.21(5) (5) License revocation. The department may revoke or suspend an exploration license issued under this section if it determines, after hearing, that:

293.21(5)(a) (a) Statutes or rules of the department have not been complied with; or

293.21(5)(b) (b) There has been a failure to increase bond amounts to adequate levels as specified by the department.

293.21(6) (6) Exemption. This section does not apply to operators engaged in exploration activities on lands included in a mining and reclamation plan, if the plan contains provisions relating to termination of the exploration activities.

293.21 History History: 1977 c. 421; 1995 a. 227 s. 755; Stats. 1995 s. 293.21; 2013 a. 1.



293.25 Radioactive waste site exploration.

293.25  Radioactive waste site exploration.

293.25(1) (1)  Definitions. In this section and for the purposes of determining the applicability of ss. 293.13, 293.15 (1) to (12), 293.21, 293.81, 293.87, 293.89, 293.93 and 293.95:

293.25(1)(a) (a) "Person" includes any person operating under a contract or under the direction of a federal agency.

293.25(1)(b) (b) "Radioactive waste" means any of the following:

293.25(1)(b)1. 1. Fuel that is withdrawn from a nuclear reactor after irradiation and which is packaged and prepared for disposal.

293.25(1)(b)2. 2. Highly radioactive waste resulting from reprocessing irradiated nuclear fuel including both the liquid waste which is produced directly in reprocessing and any solid material into which the liquid waste is transformed.

293.25(1)(b)3. 3. Waste material containing alpha-emitting radioactive elements having an atomic number greater than 92 in concentrations greater than 10 nanocuries per gram.

293.25(1)(c) (c) "Radioactive waste site exploration" means the on-site geologic examination from the surface of an area by core, rotary, percussion or other drilling for the purpose of determining the subsurface and geologic characteristics of an area in order to establish whether the area is suitable for a radioactive waste disposal site and includes associated activities such as clearing and preparing sites or constructing roads for drilling.

293.25(1)(d) (d) "Radioactive waste disposal site" means any site or facility for the long-term storage or disposal of radioactive waste including any underground storage area and related facilities.

293.25(2) (2) Exploration license and related provisions.

293.25(2)(a)(a) Applicability. Except as provided under par. (b), ss. 293.21 and 293.81 and rules promulgated under those sections apply to radioactive waste site exploration, to activities related to radioactive waste site exploration and to persons engaging in or intending to engage in radioactive waste site exploration or related activities in the same manner as those sections and rules are applicable to nonferrous metallic mineral exploration, to activities related to nonferrous metallic mineral exploration and to persons engaging in or intending to engage in nonferrous metallic mineral exploration or related activities.

293.25(2)(b) (b) Exception. Notwithstanding par. (a) and s. 293.21 (3), the department may waive the bond requirement for a person who is authorized to engage in radioactive waste site exploration by a federal agency if the federal agency provides sufficient guarantees that the person or the federal agency will comply with the requirements of the department relating to termination. Notwithstanding par. (a) and s. 293.21 (3), the department may require a bond in an amount in excess of the amount specified under s. 293.21 (3) (a) to ensure that sufficient funds are available to comply with termination requirements or to abate or remedy any environmental pollution or danger to public health, safety or welfare resulting from radioactive waste site exploration.

293.25(2)(c) (c) Hearing. The department shall conduct a public hearing in the county where radioactive waste site exploration is to occur prior to exploration.

293.25(3) (3) Approval required prior to drilling. No person may engage in radioactive waste site exploration by drilling on a parcel unless notice is provided as required under sub. (2) and s. 293.21 (4) (a) and unless the department issues a written approval authorizing drilling on that parcel. If the person seeking this approval is the federal department of energy or an agent or employee of the federal department of energy, the department may not issue the approval unless the public service commission certifies that the federal department of energy and its agents or employees have complied with any requirement imposed by the public service commission under s. 196.497 or any agreement entered into under that section.

293.25(4) (4) Regulation of exploration and related provisions. Sections 293.13, 293.15 (1) to (12), 293.85, 293.87 and 293.89 and rules promulgated under those sections apply to radioactive waste site exploration, to activities related to radioactive waste site exploration and to persons engaging in or intending to engage in radioactive waste site exploration or related activities in the same manner as those sections and rules are applicable to nonferrous metallic mineral exploration, to activities related to nonferrous metallic mineral exploration and to persons engaging in or intending to engage in nonferrous metallic mineral exploration or related activities.

293.25(5) (5) Groundwater regulations. A person engaging in radioactive waste site exploration shall comply with any restrictions or prohibitions concerning the pollution or contamination of groundwater under this chapter, subch. II of ch. 281 or ch. 283 or any rule or order promulgated under those chapters or that subchapter.

293.25(6) (6) Environmental impact. Radioactive waste site exploration may constitute a major action significantly affecting the quality of the human environment. No person may engage in radioactive waste site exploration unless the person complies with the requirements under s. 1.11. Notwithstanding s. 23.40, the state may charge actual and reasonable costs associated with field investigation, verification, monitoring, preapplication services and preparation of an environmental impact statement.

293.25(7) (7) Impact on public service commission. Nothing in this section limits the power or authority of the public service commission to impose more stringent requirements for the negotiation and approval of agreements under s. 196.497.

293.25(8) (8) Impact on other requirements. In addition to the requirements under this section, a person engaged in radioactive waste site exploration shall comply with all other applicable statutory requirements, rules and municipal ordinances and regulations. If a conflict exists between this section and another statute, rule, ordinance or requirement, the stricter provision controls.

293.25 History History: 1983 a. 27; 1989 a. 31; 1991 a. 25; 1995 a. 27; 1995 a. 227 s. 756; Stats. 1995 s. 293.25; 2013 a. 1.



293.31 Data collection.

293.31  Data collection.

293.31(1)(1) Any person intending to submit an application for a prospecting or mining permit shall notify the department prior to the collection of data or information intended to be used to support the permit application. Specific environmental data which would be pertinent to a specific prospecting or mining application, but which was obtained or collected or generated prior to the notice of intent to apply for a prospecting or mining permit, shall be submitted in writing to the department together with any substantiating background information which would assist the department in establishing the validity of the data. The department shall review the data and, if it concludes that the benefits of permitting the admission of the data outweigh the policy reasons for excluding it, and if the data is otherwise admissible, inform the person giving the notice of intent to prospect or mine that the data will be accepted by the department. Such exclusion shall not relate to general environmental information such as soil characteristics, hydrologic conditions and air and water data contained in publications, maps, documents, studies, reports and similar sources, whether public or private, not prepared by or for the applicant. Such exclusion shall likewise not relate to data which is otherwise admissible that is collected prior to notification under this subsection for purposes of evaluating another site or sites and which is not collected with intent to evade the provisions of this section.

293.31(2) (2) Upon receipt of notification under sub. (1), the department shall give public notice of the notification in the same manner as provided under s. 293.43 (3) (b).

293.31(3) (3) The department shall also receive and consider any comments from interested persons received within 45 days after public notice is given under sub. (2) as to the information which they believe should be requested from the person giving notice of intent to apply for a prospecting or mining permit and the information which they believe the department should seek through independent studies.

293.31(4) (4) After the receipt and consideration of comments from interested persons, the department shall inform the person giving notice of intent to apply for a prospecting or mining permit of the type and quantity of information that it then believes to be needed to support an application, and where applicable, the methodology to be used in gathering information. The department shall specifically inform the person giving notice of intent to apply for a prospecting or mining permit of the type and quantity of information on the characteristics of groundwater resources in the area in which prospecting or mining is anticipated to occur which the department believes is needed to support an application. The department shall also begin informing the person giving notice of intent to apply for a prospecting or mining permit as to the timely application date for approvals, licenses and permits, so as to facilitate the consideration of all other matters at the hearing on the prospecting or mining permit.

293.31(5) (5) The department may conduct studies necessary to verify information which may be submitted at the time of a permit application.

293.31(6) (6) All information gathered by a person giving notice under sub. (1) shall be submitted to the department as soon as it is in final form. The department may at any time after consultation with the person giving notice of intent to apply for a prospecting or mining permit revise or modify its requirements regarding information which must be gathered and submitted.

293.31 History History: 1977 c. 421; 1995 a. 227 s. 751, 752.



293.32 Prospecting and mining fees.

293.32  Prospecting and mining fees.

293.32(1) (1) When a person gives notice under s. 293.31 (1), the person shall pay a fee established by the department by rule designed to cover the costs incurred by the department in connection with the proposed prospecting or mining during the year following receipt of the notice, other than any costs related to the environmental impact statement for the proposed prospecting or mining.

293.32(2) (2) The department shall annually compare the fees paid under this section and under chs. 30, 280 to 292 and 295 to 299 in connection with proposed prospecting or mining for which notice has been given under s. 293.31 (1) with the costs incurred by the department in connection with that proposed prospecting or mining, including the costs incurred under chs. 30, 280 to 292 and 295 to 299 but excluding costs related to the environmental impact statement. If the costs incurred exceed the fees paid, the person who notified the department shall pay a fee equal to the amount by which the costs exceed the fees previously paid.

293.32(3) (3) When the department issues or denies a prospecting or mining permit or when a person who gave notice under s. 293.31 (1) ceases to seek approval of the proposed prospecting or mining project, the department shall compare the fees paid under this section and under chs. 30, 280 to 292 and 295 to 299 in connection with the proposed prospecting or mining with the costs incurred by the department in connection with the proposed prospecting or mining, including the costs incurred under chs. 30, 280 to 292 and 295 to 299 but excluding costs related to the environmental impact statement. If the costs incurred are less than the fees paid, the department shall pay the person who gave notice the amount by which the fees exceed the costs. If the costs incurred exceed the fees paid, the person who notified the department shall pay a final fee equal to the amount by which the costs exceed the fees previously paid.

293.32 History History: 1997 a. 169.



293.33 Local impact committee.

293.33  Local impact committee.

293.33(1) (1) A county, town, village, city or tribal government likely to be substantially affected by potential or proposed mining may designate an existing committee, or establish a committee, for purposes of:

293.33(1)(a) (a) Facilitating communications between operators and itself.

293.33(1)(b) (b) Analyzing implications of mining.

293.33(1)(c) (c) Reviewing and commenting on reclamation plans.

293.33(1)(d) (d) Developing solutions to mining-induced growth problems.

293.33(1)(e) (e) Recommending priorities for local action.

293.33(1)(f) (f) Formulating recommendations to the investment and local impact fund board regarding distribution of funds under s. 70.395 (2) (g).

293.33(1)(g) (g) Negotiating a local agreement under s. 293.41 (3).

293.33(2) (2) A county, town, village, city or tribal government affected in common with another county, town, village, city or tribal government by a proposed or existing mine may cooperatively designate or establish a joint committee, but may also maintain a separate committee under sub. (1). Committees under this section may include representatives of affected units of government, business and industry, manpower, health, protective or service agencies, school districts, or environmental and other interest groups or other interested parties.

293.33(3) (3) Persons giving notice under s. 293.31 (1) shall thereafter appoint a liaison person to any committee established under sub. (1) or (2), and shall provide such reasonable information as is requested by the committee. Operators and persons giving notice under s. 293.31 shall thereafter make reasonable efforts to design and operate mining operations in harmony with community development objectives.

293.33(4) (4) Committees established under sub. (1) or (2) may be funded by their appointing authority, and may, through their appointing authority, submit a request for operating funds to the investment and local impact fund board under s. 70.395. Committees established under sub. (1) shall be eligible for funds only if the county, town, village or city is also a participant in a joint committee, if any, established under sub. (2). The investment and local impact fund board may not grant funds for the use of more than one committee established under sub. (1) in relation to a particular mining proposal unless a joint committee has been established under sub. (2). The investment and local impact fund board shall grant operating funds to any committee that submits a request and is eligible under this subsection and s. 70.395 (2) (fm). Committees may hire staff, enter into contracts with private firms or consultants or contract with a regional planning commission or other agency for staff services for mining-related purposes or the purposes under s. 70.395 (2) (fm).

293.33 History History: 1995 a. 227 s. 761.



293.35 Application for prospecting permit.

293.35  Application for prospecting permit.

293.35(1) (1) No person may engage in prospecting without securing a prospecting permit issued under s. 293.45. Application for prospecting permits shall be made in writing to the department upon forms prepared and furnished by the department. An application must be made, and a prospecting permit obtained for each separate prospecting site. Applications shall be submitted in reproducible form in such multiples as required by rules of the department. As a part of each application for a prospecting permit, the applicant shall furnish a description of the proposed prospecting site, the number of acres in the proposed prospecting site, a prospecting plan, a reclamation plan meeting the requirements of subs. (2) and (3) and a timetable for reclamation, information relating to whether the area may be unsuitable for prospecting or surface mining, unless the applicant conclusively certifies that he or she will not subsequently make application for a permit to conduct surface mining at the site and such other relevant information as the department may require, including information as to whether the applicant, its parent corporation, any of its principal shareholders or members, or any of the applicant's subsidiaries or affiliates in which the applicant owns more than a 40% interest, has forfeited any mining bonds in other states within the last 20 years, and the dates and locations, if any.

293.35(2) (2) A reclamation plan shall accompany all applications for prospecting permits. If it is physically or economically impracticable or environmentally or socially undesirable for the reclamation process to return the affected area to its original state, the plan shall set forth the reasons therefor and shall discuss alternative conditions and uses to which the affected area can be put.

293.35(3) (3) The reclamation plan shall specify how the applicant intends to accomplish, to the fullest extent possible, compliance with the minimum standards under s. 293.13 (2) (c).

293.35(5) (5) If the department determines that a statement under s. 1.11 is required for consideration of an application for a prospecting permit, the statement need not consider impacts unrelated to the proposed prospecting activity, other than the issue of unsuitability for surface mining, absent a certification under sub. (1).

293.35 History History: 1977 c. 421; 1995 a. 227 ss. 758, 765, 768, 994; 1997 a. 169.



293.37 Application for mining permit.

293.37  Application for mining permit.

293.37(1) (1)

293.37(1)(a)(a) No operator may engage in mining or reclamation at any mining site that is not covered by a mining permit and by written authorization to mine under s. 293.51 (3). Applications for mining permits shall be made in writing and in reproducible form to the department upon forms prepared and furnished by it and in such multiples as required by rule of the department. An application shall be made, and a mining permit obtained for each separate mining site. No application for surface mining at a site may be entertained by the department if within the previous 5 years the applicant, or a different person who had received a prospecting permit for the site had certified under s. 293.35 (1) that he or she would not subsequently make application for a permit to conduct surface mining at the site.

293.37(1)(b) (b) If a person commences mining at a mining site which includes an abandoned site, plans for reclamation of the abandoned site, or the portion of the abandoned site which is included in the mining site, shall be included in its mining plan and reclamation plan.

293.37(2) (2) As a part of each application for a mining permit, the applicant shall furnish:

293.37(2)(a) (a) A mining plan, including a description and a detailed map of the proposed mining site drawn to a scale approved by the department. Aerial photographs may be accepted if the photographs show the details to the satisfaction of the department. The map, plan or photograph shall be prepared and certified by a competent engineer, surveyor or other person approved by the department, and shall show the boundaries of the area of land which will be affected, the drainage area above and below the area, the location and names of all streams, roads, railroads, pipelines and utility lines on or within 1,000 feet of the site, the name of the owner or owners of the site, the name of the city, village or town in which the site is located and the name of any other city, village or town if within 3 miles of the site. The map or photograph shall be accompanied by descriptive data as required by the department, including but not limited to the soil conservation service soil capabilities classifications of the affected area, the anticipated geometry of the excavation, the estimated total production of tailings produced, the nature and depth of the overburden, the elevation of the water table and such other information about the geology of the deposit as the department, after consultation with the geological and natural history survey, finds is necessary to evaluate the applicant's mining plan and reclamation plan.

293.37(2)(b) (b) In addition to the information and maps otherwise required by this subsection, a detailed reclamation plan showing the manner, location and time for reclamation, including ongoing reclamation during mining, of the proposed mining site. The reclamation plan shall be accompanied by a map subject to the requirements in par. (a) which shall show the specific reclamation proposal for each area of the site. The reclamation plan shall conform to any applicable comprehensive plan created under sub. (4) (b), and to any applicable minimum standard created under ss. 293.13 (2) and 293.35 (2) and (3).

293.37(2)(c) (c) The name and address of each owner of land within the mining site and each person known by the applicant to hold any option or lease on land within the mining site and all prospecting and mining permits in this state held by the applicant.

293.37(2)(d) (d) Evidence satisfactory to the department that the applicant has applied for necessary approvals and permits under all applicable zoning ordinances and that the operator has applied for the necessary approval, licenses or permits required by the department including, but not limited to, those under chs. 30, 31, 107, 280 to 285, 289 to 292, 295 and 299 and this chapter.

293.37(2)(e) (e)

293.37(2)(e)1.1. The information specified in subd. 2. concerning the occurrence of any of the following within 10 years before the application is submitted:

293.37(2)(e)1.a. a. A forfeiture by the applicant, principal shareholder of the applicant or a related person of a mining reclamation bond that was sufficient to cover all costs of reclamation and was posted in accordance with a permit or other approval for a mining operation in the United States, unless the forfeiture was by agreement with the entity for whose benefit the bond was posted.

293.37(2)(e)1.b. b. A felony conviction of the applicant, a related person or an officer or director of the applicant for a violation of a law for the protection of the natural environment arising out of the operation of a mining site in the United States.

293.37(2)(e)1.c. c. The bankruptcy or dissolution of the applicant or a related person that resulted in the failure to reclaim a mining site in the United States in violation of a state or federal law.

293.37(2)(e)1.d. d. The permanent revocation of a mining permit or other mining approval issued to the applicant or a related person if the permit or other mining approval was revoked because of a failure to reclaim a mining site in the United States in violation of state or federal law.

293.37(2)(e)2. 2. The applicant shall specify the name and address of the person involved in and the date and location of each occurrence described in subd. 1.

293.37(2)(f) (f) Information relating to whether unsuitability may exist for surface mining to the extent not fully considered under s. 293.45.

293.37(2)(g) (g) A description of any land contiguous to the proposed mining site which he or she owns, leases or has an option to purchase or lease.

293.37(2)(h) (h) Such other pertinent information as the department requires.

293.37(3) (3)

293.37(3)(a)(a) A reclamation plan shall accompany all applications for mining permits. If it is physically or economically impracticable or environmentally or socially undesirable for the reclamation process to return the affected area to its original state, the plan shall set forth the reasons therefor and shall discuss alternative conditions and uses to which the affected area can be put.

293.37(3)(b) (b) The reclamation plan shall specify how the applicant intends to accomplish, to the fullest extent possible, compliance with the minimum standards under s. 293.13 (2) (c).

293.37(4) (4)

293.37(4)(a)(a) The department shall require an applicant for a mining permit, amended mining permit or change in either the mining or reclamation plan to furnish, as part of the mining permit application, an itemized statement showing the applicant's estimation of the cost to the state of reclamation. The department may, at the applicant's expense, contract with an independent person to estimate the cost to the state of reclamation if it has reason to believe that the applicant's estimated cost of reclamation may not be accurate.

293.37(4)(b) (b) If the department finds that the anticipated life and total area of a nonferrous metallic mineral deposit are of sufficient magnitude that reclamation of the mining site consistent with this chapter requires a comprehensive plan for the entire affected area, it shall require an operator to submit with the application for a mining permit, amended mining site or change in mining or reclamation plan, a comprehensive long-term plan showing, in detail satisfactory to the department, the manner, location and time for reclamation of the entire area of contiguous land which will be affected by mining and which is owned, leased or under option for purchase or lease by the operator at the time of application. Where a nonferrous metallic mineral deposit lies on or under the lands of more than one operator, the department shall require the operators to submit mutually consistent comprehensive plans.

293.37 History History: 1995 a. 227 s. 770, 772, 774, 775, 776, 994; 1997 a. 169; 2013 a. 1.



293.39 Environmental impact statement.

293.39  Environmental impact statement.

293.39(1) (1) The department shall prepare an environmental impact statement for every mining permit under s. 293.49. In preparing the environmental impact statement, the department shall comply with sub. (2) and s. 1.11 (2).

293.39(2) (2) A statement prepared under sub. (1) shall include a description of the significant long-term and short-term impacts, including impacts after the mining has ended, on all of the following:

293.39(2)(a) (a) Tourism.

293.39(2)(b) (b) Employment.

293.39(2)(c) (c) Schools and medical care facilities.

293.39(2)(d) (d) Private and public social services.

293.39(2)(e) (e) The tax base.

293.39(2)(f) (f) The local economy.

293.39(2)(g) (g) Other significant factors.

293.39(3) (3) To the extent that an environmental impact statement on a prospecting permit application under s. 293.35, if prepared, fully considered unsuitability of the prospecting site for surface mining by virtue of unique features of the land as enumerated in s. 293.01 (28), that portion of the previous impact statement may be adopted in the impact statement on the mining permit application.

293.39 History History: 1991 a. 259; 1995 a. 227 s. 780, 782; Stats. 1995 s. 293.39.



293.41 Local agreements.

293.41  Local agreements.

293.41(1)(1) A county, town, village, city or tribal government that requires an operator to obtain an approval or permit under a zoning or land use ordinance and a county, town, village or city in which any portion of a proposed mining site is located may, individually or in conjunction with other counties, towns, villages, cities, or tribal governments, enter into one or more agreements with an operator for the development of a mining operation.

293.41(2) (2) An agreement under sub. (1) shall include all of the following:

293.41(2)(a) (a) A legal description of the land subject to the agreement and the names of its legal and equitable owners.

293.41(2)(b) (b) The duration of the agreement.

293.41(2)(c) (c) The uses permitted on the land.

293.41(2)(d) (d) A description of any conditions, terms, restrictions or other requirements determined to be necessary by the county, town, village, city or tribal government for the public health, safety or welfare of its residents.

293.41(2)(e) (e) A description of any obligation undertaken by the county, town, village, city or tribal government to enable the development to proceed.

293.41(2)(f) (f) The applicability or nonapplicability of county, town, village, city or tribal ordinances, approvals or resolutions.

293.41(2)(g) (g) A provision for the amendment of the agreement.

293.41(2)(h) (h) Other provisions deemed reasonable and necessary by the parties to the agreement.

293.41(3) (3) A county, town, village, city or tribal government may authorize the local impact committee appointed under s. 293.33 to negotiate an agreement under this section, but the agreement may not take effect until approved by the county, town, village, city or tribal government in accordance with sub. (4).

293.41(4) (4) The county, town, village, city or tribal government shall hold a public hearing on an agreement under sub. (1) before its adoption. Notice of the hearing shall be provided as a class 2 notice, under ch. 985. After the public hearing, the governing body of each county, town, village, city or tribal government which is to be a party to the agreement must approve the agreement in a public meeting of the governing body.

293.41(5) (5) A state agency shall assist a county, town, village, city or tribal government in enforcing those provisions of a local agreement that are within the expertise of the state agency.

293.41 History History: 1987 a. 399; 1991 a. 259; 1995 a. 227 s. 763; Stats. 1995 s. 293.41.

293.41 Annotation This section is an express delegation to towns of the power to enter into local agreements with mining companies, creating an exemption to general zoning statutes. When a town negotiates under this section, it has only local zoning permits and approvals to give the mining company in exchange for the mining company addressing its land-use concerns. Nicolet Minerals Company v. Town of Nashville, 2002 WI App 50, 250 Wis. 2d 831, 641 N.W.2d 497, 01-1339.



293.43 Hearings on permit applications.

293.43  Hearings on permit applications.

293.43(1) (1)  Applicability. This section, and ch. 227 where it is not inconsistent, shall govern all hearings on applications for prospecting or mining permits.

293.43(1m) (1m) Scope.

293.43(1m)(a)(a) The hearing on the prospecting or mining permit shall cover the application and any statements prepared under s. 1.11 and, to the fullest extent possible, all other applications for approvals, licenses and permits issued by the department. The department shall inform the applicant as to the timely application date for all approvals, licenses and permits issued by the department, so as to facilitate the consideration of all other matters at the hearing on the prospecting or mining permits.

293.43(1m)(b) (b) Except as provided in this paragraph, for all department issued approvals, licenses and permits relating to prospecting or mining including solid waste feasibility report approvals and permits related to air and water, to be issued after April 30, 1980, the notice, hearing and comment provisions, if any, and the time for issuance of decisions, shall be controlled by this section and ss. 293.45 and 293.49. If an applicant fails to make application for an approval, license or permit for an activity incidental to prospecting or mining in time for notice under this section to be provided, the notice and comment requirements, if any, shall be controlled by the specific statutory provisions with respect to that application. If notice under those specific statutory notice requirements can be given for consideration of the approval, license or permit at the hearing under this section, the application shall be considered at that hearing; otherwise, the specific statutory hearing provisions, if any, with respect to that application shall control. The substantive requirements for the issuance of any approval, permit or license incidental to prospecting or mining are not affected by the fact that a hearing on the approval, permit or license is conducted as part of a hearing under this section.

293.43(2) (2) Location. The hearing shall be held in the county where the prospecting or mining site, or the largest portion of the prospecting or mining site, is located, but may subsequently be adjourned to other locations.

293.43(3) (3) Timing of notice and of hearing; giving of notice.

293.43(3)(a)(a) If it is determined that a statement under s. 1.11 is not required, the hearing shall be scheduled for a date not less than 60 days nor more than 90 days after the announcement of that determination, and the scheduling and providing of notice shall be completed not later than 10 days following the announcement. Notice of the hearing shall be given by mailing a copy of the notice to any known state agency required to issue a permit for the proposed operation, to the regional planning commission for the affected area, to the county, city, village and town within which any part of the affected area lies, to all persons who have requested this notification and, if applicable, to all persons specified under par. (b) 3. and s. 281.35 (5) (b) and (6) (f). Written comments may be submitted to the department within 30 days of the date of notice.

293.43(3)(b) (b) If it is determined that a statement under s. 1.11 is required, or if an environmental impact statement is required under s. 293.39, the department shall hold at least one informational meeting regarding the preliminary environmental report within 60 days of its issuance. The meeting shall be held not sooner than 30 days nor later than 60 days after the issuance of the report. The scheduling and providing of notice of the meeting shall be completed not later than 10 days following the issuance of the preliminary environmental report. A hearing referred to under sub. (1m) shall be scheduled for a date not less than 120 days nor more than 180 days after the issuance of the environmental impact statement. The scheduling and providing of notice of the hearing shall be completed within 30 days from the date of issuance of the environmental impact statement. The providing of notice shall be accomplished by:

293.43(3)(b)1. 1. Mailing a copy of the notice to all known departments and agencies required to grant any permit necessary for the proposed operation, to any regional planning commission within which the affected area lies, to the governing bodies of all towns, villages, cities and counties within which any part of the proposed prospecting or mining site lies, to the governing bodies of any towns, villages or cities contiguous to any town, village or city within which any part of the proposed prospecting or mining site lies and to any interested persons who have requested such notification.

293.43(3)(b)2. 2. Publication of a class 2 notice, under ch. 985, utilizing a display advertising format, in the weekly newspaper published in the closest geographic proximity to the proposed prospecting or mining site, in the newspaper having the largest circulation in the county within which the proposed site lies and in those newspapers published in counties contiguous to the county within which the proposed site lies which have a substantial circulation in the area of, or adjacent to, the proposed prospecting or mining site.

293.43(3)(b)3. 3. Mailing a copy of the notice to the U.S. environmental protection agency, U.S. army corps of engineers and other states potentially affected by the proposed discharge if a water discharge permit under ch. 283 is to be considered at the hearing under this section and to the U.S. environmental protection agency and appropriate agencies in other states which may be affected if an air pollution control permit under ch. 285 is to be considered at the hearing under this section.

293.43(3)(c) (c) Written comments may be submitted by any governmental agency within 80 days of the date of issuance of the statement under par. (b). Individual persons may submit written comments within 120 days of the date of issuance of the statement. The last day for receipt of comments shall be specified by the department in all notices.

293.43(4) (4) Participation by local governments. Any county, town, village or city receiving notice of the filing of an application in the manner provided under sub. (3) (a) or (b) shall refer the application and reclamation plan to a committee established under s. 293.33 (1) or (2), if any, for review and comment. Such counties, towns, villages or cities may participate as a party in the hearing on the application and may make recommendations on the reclamation plan and future use of the project site.

293.43(5) (5) Hearing procedure.

293.43(5)(a)(a) At the opening of the hearing, the hearing examiner shall advise all persons present of their right to express their views either orally or in writing, under oath or otherwise, and of the legal effect of each form of testimony. All interested persons, at the hearing or at a time set prior to the hearing, shall be given an opportunity, subject to reasonable limitations on the presentation of repetitious or irrelevant material, to express their views on any aspect of the matters under consideration. The presentation of these views need not be under oath nor subject to cross-examination. A written record of unsworn testimony shall be made.

293.43(5)(b) (b) Persons who wish to participate as parties shall file a written notice with the hearing examiner setting forth their interest at least 30 days prior to the scheduled time of the hearing or prior to the scheduled time of any prehearing conference, whichever is earlier, unless good cause is shown.

293.43(5)(c) (c) The record shall consist of the contested case portion of the proceeding. Views given under par. (a) and all written comments submitted from any source shall be placed in the file of the proceeding and shall be given appropriate probative value by the hearing examiner or decisionmaker.

293.43(5)(d) (d) Hearings conducted under this section may be continued for just cause.

293.43(5)(e) (e) If evidence of conformance with applicable zoning ordinances as required by s. 293.49 (1) (a) 6. is not presented by the time testimony is completed, the department shall close the record and continue the hearing. The duration of the continuance of the hearing shall be specified by the department at the time the continuance begins, after first requesting the applicant to state the anticipated time at which the evidence will be provided. The continuance may be extended by the department prior to its expiration upon notice to all parties if good cause is shown.

293.43(5)(f) (f) Each approval or denial of a license or permit considered at the hearing under this section shall be made in findings of fact, conclusions of law and an order setting forth reasons with clarity and in detail.

293.43 History History: 1977 c. 421; 1979 c. 221, 355; 1985 a. 60; 1991 a. 259; 1995 a. 227 ss. 759, 760, 762, 994; Stats. 1995 s. 293.43.



293.45 Prospecting; department grant or denial of permit.

293.45  Prospecting; department grant or denial of permit.

293.45(1)(1) The department shall issue a prospecting permit under this section to an applicant within 60 days following the date of the completion of the hearing record if, on the basis of the application, the department's investigation and hearing and any written comments, it finds that the site is not unsuitable for prospecting or, absent a certification under s. 293.35 (1), surface mining, the department has approved the prospecting plan and the reclamation plan complies with ss. 293.13 (2) and 293.35 (2) and (3) and rules promulgated under ss. 293.13 (2) and 293.35 (2) and (3). The department may modify any part of the application or reclamation plan and approve it as modified. Except as otherwise provided in this chapter, prospecting permits shall be valid for the life of the project, unless canceled under s. 293.83 (1) or (3) or 293.85 or revoked under s. 293.87 (2) or (3).

293.45(2) (2) The department shall deny a prospecting permit within 60 days following the date of the completion of the hearing record if it finds that the site is unsuitable for prospecting or, absent certification under s. 293.35 (1), surface mining, or the reclamation plan, including the bond, does not comply with ss. 293.13 (2) and 293.35 (2) and (3) and rules promulgated under ss. 293.13 (2) and 293.35 (2) and (3) or that the applicant is in violation of this chapter or any rules adopted under this chapter. If the applicant has previously failed and continues to fail to comply with this chapter, or if the applicant has within the previous 20 years forfeited any bond posted in accordance with prospecting or mining activities in this state, unless by mutual agreement with the state, the department may not issue a prospecting permit. The department may not issue a prospecting permit if it finds that any officer, director or manager of the applicant has, while employed by the applicant, the applicant's parent corporation, any of the applicant's principal shareholders or members, or any of the applicant's subsidiaries or affiliates, in which the applicant owns more than a 40% interest, within the previous 20 years forfeited any bond posted in accordance with prospecting or mining activities in this state unless by mutual agreement with the state. In this subsection, "forfeited any bond" means the forfeiture of any performance security occasioned by noncompliance with any prospecting or mining laws or implementing rules. If an application for a prospecting permit is denied, the department, within 30 days from the date of application denial, shall furnish to the applicant in writing the reasons for the denial.

293.45(3) (3) The department, in granting a permit under this section, shall require the permit holder to perform adequate monitoring of environmental changes during the course of the permitted activity and for such additional period of time as is necessary to satisfactorily complete reclamation and completely release the permit holder from any bonds required.

293.45 History History: 1977 c. 421; 1981 c. 87; 1995 a. 227 ss. 753, 766, 994; 1999 a. 186.



293.47 Prospecting data.

293.47  Prospecting data.

293.47(1)(1)  Definitions. In this section:

293.47(1)(a) (a) "Economic information" means financial and economic projections for any potential mining of an ore body including estimates of capital costs, predicted expenses, price forecasts and metallurgical recovery estimates.

293.47(1)(b) (b) "Geologic information" means information concerning descriptions of a nonferrous ore body, descriptions of reserves, tonnages and grades of nonferrous ore, descriptions of a drill core or bulk sample including analysis, descriptions of drill hole depths, distances and similar information related to the nonferrous ore body.

293.47(1)(c) (c) "Prospecting data" means data, records and other information furnished to or obtained by the department in connection with the application for a prospecting permit.

293.47(2) (2) Prospecting data in general. Except as provided under sub. (3), prospecting data are public records subject to subch. II of ch. 19.

293.47(3) (3) Confidential prospecting data.

293.47(3)(a)(a) Request for confidential status. An applicant for a prospecting permit may request confidential status for any prospecting data.

293.47(3)(b) (b) Confidential status. The department shall grant confidential status to prospecting data if the applicant makes a request and if the prospecting data relates to economic information or geologic information or is entitled to confidential status under rules promulgated by the department.

293.47 History History: 1973 c. 318; 1979 c. 221; 1981 c. 86; 1981 c. 335 s. 26; 1995 a. 227 s. 795; Stats. 1995 s. 293.47; 2013 a. 1.



293.49 Mining; department grant or denial of permit.

293.49  Mining; department grant or denial of permit.

293.49(1)(1)

293.49(1)(a)(a) Except as provided in sub. (2) and s. 293.50 and except with respect to property specified in s. 41.41 (11), within 90 days of the completion of the public hearing record, the department shall issue the mining permit if it finds:

293.49(1)(a)1. 1. The mining plan and reclamation plan are reasonably certain to result in reclamation of the mining site consistent with this chapter and any rules adopted under this chapter and the department has approved the mining plan.

293.49(1)(a)2. 2. The proposed operation will comply with all applicable air, groundwater, surface water and solid and hazardous waste management laws and rules of the department.

293.49(1)(a)3. 3. In the case of a surface mine, the site is not unsuitable for mining. The preliminary determination that a site was not unsuitable for mining under s. 293.45 may not be conclusive in the determination of the site's suitability for mining under this section. However, at the hearing held under this section and s. 293.43, testimony and evidence submitted at the prospecting permit proceeding relevant to the issue of suitability of the proposed mining site for surface mining may be adopted, subject to the opportunity for cross-examination and rebuttal, if not unduly repetitious.

293.49(1)(a)4. 4. The proposed mine will not endanger public health, safety or welfare.

293.49(1)(a)5. 5. The proposed mine will result in a net positive economic impact in the area reasonably expected to be most impacted by the activity.

293.49(1)(a)6. 6. The proposed mining operation conforms with all applicable zoning ordinances.

293.49(1)(b) (b) Each approval or denial shall be made in findings of fact, conclusions of law and an order setting forth reasons with clarity and in detail. The department may modify the operator's proposed mining or reclamation plans in order to meet the requirements of this chapter, and, as modified, grant its approval.

293.49(2) (2) Within 90 days of the completion of the public hearing record, the department shall deny the mining permit if it finds any of the following:

293.49(2)(a) (a) That the site is unsuitable for surface mining, if the application is for a proposed surface mine.

293.49(2)(b) (b) That the applicant has violated and continues to fail to comply with this chapter or any rule adopted under this chapter.

293.49(2)(c) (c) That the applicant, principal shareholder of the applicant or a related person has within 10 years before the application is submitted forfeited a mining reclamation bond that was posted in accordance with a permit or other approval for a mining operation in the United States, unless the forfeiture was by agreement with the entity for whose benefit the bond was posted and the amount of the bond was sufficient to cover all costs of reclamation.

293.49(2)(d) (d) That the applicant, a related person or an officer or director of the applicant has, within 10 years before the application is submitted, been convicted of more than one felony for violations of laws for the protection of the natural environment arising out of the operation of a mining site in the United States, unless one of the following applies:

293.49(2)(d)1. 1. The person convicted has been pardoned for all of the felonies.

293.49(2)(d)2. 2. The person convicted is a related person or an officer or director of the applicant with whom the applicant terminates its relationship.

293.49(2)(d)3. 3. The applicant included in its permit application under s. 293.37 (1) a plan to prevent the occurrence in this state of events similar to the events that directly resulted in the convictions.

293.49(2)(e) (e) That the applicant or a related person has, within 10 years before the application is submitted, declared bankruptcy or undergone dissolution that resulted in the failure to reclaim a mining site in the United States in violation of a state or federal law and that failure has not been remedied and is not being remedied.

293.49(2)(f) (f) That, within 10 years before the application is submitted, a mining permit or other mining approval issued to the applicant or a related person was permanently revoked because of a failure to reclaim a mining site in the United States in violation of state or federal law and that failure has not been and is not being remedied.

293.49(3) (3) The department may not deny a mining permit under sub. (2) (c) to (f) if the person subject to the convictions, forfeiture, permanent revocation, bankruptcy or dissolution is a related person but the applicant shows that the person was not the parent corporation of the applicant, a person that holds more than a 30% ownership in the applicant, or a subsidiary or affiliate of the applicant in which the applicant holds more than a 30% interest at the time of the convictions, forfeiture, permanent revocation, bankruptcy or dissolution.

293.49(4) (4) The prior issuance of a prospecting permit under s. 293.45 for all or part of a site shall, in and of itself, be given no weight in the decision to grant or deny a mining permit under this section, and the department must find, in any order granting, or granting with conditions, a mining permit that no weight was given in the decision to the prior issuance of a prospecting permit. However, to the extent that testimony and evidence submitted at the prospecting permit proceedings is relevant to the issue of whether to grant or deny a mining permit, the testimony and evidence may be adopted in the mining permit proceedings, subject to the opportunity for cross-examination and rebuttal to the extent that the testimony and evidence are not unduly repetitious.

293.49(5) (5) The department shall send its statement, together with a copy of its rules and finding as to whether the applicant has otherwise satisfied the requirements of this chapter, to the applicant and to the other parties.

293.49(6) (6) Except as otherwise provided in ss. 293.53 (2), 293.55 to 293.59, 293.63, 293.81 and 293.83, mining permits shall be valid for the life of the project unless canceled under s. 293.83 (1) or (3) or 293.85 or revoked under s. 293.87 (2) or (3).

293.49(7) (7) The department, in granting a permit under this section, shall require the permit holder to perform adequate monitoring of environmental changes during the course of the permitted activity and for such additional period of time as is necessary to satisfactorily complete reclamation and completely release the permit holder from any bonds required.

293.49(8) (8) No operator may engage a general contractor or affiliate to operate a mining site if the general contractor or affiliate has been convicted of more than one felony for violation of a law for the protection of the natural environment arising out of the operation of a mining site in the United States within 10 years before the issuance of the operator's permit, unless the general contractor or affiliate receives the department's approval of a plan to prevent the occurrence in this state of events similar to the events that directly resulted in the convictions.

293.49 History History: 1995 a. 227 s. 771, 773, 777, 778, 779, 994; 1997 a. 171.



293.50 Moratorium on issuance of permits for mining of sulfide ore bodies.

293.50  Moratorium on issuance of permits for mining of sulfide ore bodies.

293.50(1) (1) In this section:

293.50(1)(a) (a) "Pollution" means degradation that results in any violation of any environmental law as determined by an administrative proceeding, civil action, criminal action or other legal proceeding. For the purpose of this paragraph, issuance of an order or acceptance of an agreement requiring corrective action or a stipulated fine, forfeiture or other penalty is considered a determination of a violation, regardless of whether there is a finding or admission of liability.

293.50(1)(b) (b) "Sulfide ore body" means a mineral deposit in which nonferrous metals are mixed with sulfide minerals.

293.50(2) (2) Beginning on May 7, 1998, the department may not issue a permit under s. 293.49 for the purpose of the mining of a sulfide ore body until all of the following conditions are satisfied:

293.50(2)(a) (a) The department determines, based on information provided by an applicant for a permit under s. 293.49 and verified by the department, that a mining operation has operated in a sulfide ore body which, together with the host nonferrous rock, has a net acid generating potential in the United States or Canada for at least 10 years without the pollution of groundwater or surface water from acid drainage at the tailings site or at the mine site or from the release of heavy metals.

293.50(2)(b) (b) The department determines, based on information provided by an applicant for a permit under s. 293.49 and verified by the department, that a mining operation that operated in a sulfide ore body which, together with the host nonferrous rock, has a net acid generating potential in the United States or Canada has been closed for at least 10 years without the pollution of groundwater or surface water from acid drainage at the tailings site or at the mine site or from the release of heavy metals.

293.50(2m) (2m)

293.50(2m)(a)(a) The department may not base its determination under sub. (2) (a) or (b) on any mining operation that has been listed on the national priorities list under 42 USC 9605 (a) (8) (B) or any mining operation for which the operator is no longer in business and has no successor that may be liable for any contamination from the mining operation and for which there are no other persons that may be liable for any contamination from the mining operation.

293.50(2m)(b) (b) The department may not base its determination under sub. (2) (a) or (b) on a mining operation unless the department determines, based on relevant data from groundwater or surface water monitoring, that the mining operation has not caused significant environmental pollution, as defined in s. 293.01 (4), from acid drainage at the tailings site or at the mine site or from the release of heavy metals.

293.50(3) (3) This section applies without regard to the date of submission of the permit application.

293.50 History History: 1997 a. 171; 2013 a. 1.



293.51 Bonds.

293.51  Bonds.

293.51(1)(1) Upon notification that an application for a prospecting or mining permit has been approved by the department but prior to commencing prospecting or mining, the operator shall file with the department a bond conditioned on faithful performance of all of the requirements of this chapter and all rules adopted by the department under this chapter. The bond shall be furnished by a surety company licensed to do business in this state. In lieu of a bond, the operator may deposit cash, certificates of deposit or government securities with the department. Interest received on certificates of deposit and government securities shall be paid to the operator. The amount of the bond or other security required shall be equal to the estimated cost to the state of fulfilling the reclamation plan, in relation to that portion of the site that will be disturbed by the end of the following year. The estimated cost of reclamation of each prospecting or mining site shall be determined by the department on the basis of relevant factors including, but not limited to, expected changes in the price index, topography of the site, methods being employed, depth and composition of overburden and depth of nonferrous metallic mineral deposit being mined.

293.51(2) (2) The applicant shall submit a certificate of insurance certifying that the applicant has in force a liability insurance policy issued by an insurer authorized to do business in this state, or in lieu of a certificate of insurance evidence that the applicant has satisfied state or federal self-insurance requirements, covering all mining operations of the applicant in this state and affording personal injury and property damage protection in a total amount deemed adequate by the department but not less than $50,000.

293.51(3) (3) Upon approval of the operator's bond, mining application and certificate of insurance, the department shall issue written authorization to commence mining at the permitted mining site in accordance with the approved mining and reclamation plans.

293.51(4) (4) Any operator who obtains mining permits from the department for 2 or more mining sites may elect, at the time the 2nd or any subsequent site is approved, to post a single bond in lieu of separate bonds on each site. Any single bond so posted shall be in an amount equal to the estimated cost to the state determined under sub. (1) of reclaiming all sites the operator has under mining permits. When an operator elects to post a single bond in lieu of separate bonds previously posted on individual sites, the separate bonds may not be released until the new bond has been accepted by the department.

293.51(6) (6) Any person who is engaged in mining on July 3, 1974 need not file a bond or deposit cash, certificates of deposits or government securities with the department under this section to obtain the written authorization to commence mining under sub. (3).

293.51 History History: 1973 c. 318; 1977 c. 421; 1979 c. 102 s. 236 (3); 1979 c. 176; 1995 a. 227 ss. 784, 994; Stats. 1995 s. 293.51; 2013 a. 1.



293.53 Review of permits; periodic reports.

293.53  Review of permits; periodic reports.

293.53(1) (1)

293.53(1)(a)(a) Eighteen months after the issuance of a prospecting permit, and annually thereafter until prospecting ceases, the department shall review the permit, reclamation plan and bond to ascertain adequacy, compliance with state or federal laws enacted after the issuance of the permit and technological currency. If the department after review determines that the plan should be modified or the bond amount changed, it shall notify the permit holder of the necessary modifications or changes. If the permit holder does not request a hearing within 30 days, the modifications or changes shall be deemed accepted.

293.53(1)(b) (b) If the permit holder desires to modify the permit, an amended application shall be submitted to the department, which shall process the amendment as if it were an original application if the proposed modification substantially broadens or changes the scope of the original prospecting proposal.

293.53(1)(c) (c) To the extent that testimony and evidence submitted at the original prospecting permit proceedings or from previous modification hearings is relevant to the issues of modification or granting or denial of the amendment, it may be adopted in the subsequent proceedings, subject to the opportunity for cross-examination and rebuttal, if not unduly repetitious.

293.53(2) (2)

293.53(2)(a)(a) The operator shall furnish the department with a report for each mining site every 12 months after issuance of the permit, within 30 days after completion of all mining at the mining site and within 30 days after completion of the mining plan and of the reclamation plan. The reports shall include, in addition to such other information as the department requires, such information and maps as the department deems necessary to evaluate the extent of mining and the reclamation accomplished during the previous calendar year.

293.53(2)(b) (b) Annually, the department shall review the mining and reclamation plans and bonds, using the procedure specified under sub. (1).

293.53(2)(c) (c) The department shall cancel the mining permit held by any operator who fails and refuses to submit reports required under this subsection.

293.53 History History: 1995 a. 227 s. 767; 1995 a. 227 ss. 791, 994.



293.55 Modifications.

293.55  Modifications.

293.55(1)(1)

293.55(1)(a)(a) Application. An operator at any time may apply for amendment or cancellation of a mining permit or for a change in the mining or reclamation plans for any mining operation which the operator owns or leases. The operator shall submit any application for the amendment, cancellation or change on a form provided by the department and shall identify the tract of land to be added to or removed from the permitted mining site or to be affected by a change in the mining or reclamation plans.

293.55(1)(b) (b) Procedure. The department shall process the application for an increase or decrease in the area of a mining site or for a substantial change in the mining or reclamation plans in the same manner as an original application for a mining permit except as provided under par. (d).

293.55(1)(c) (c) Substantial changes. The department shall determine if any change in the mining or reclamation plans is substantial and provide notice of its determination in the same manner as specified under s. 293.43 (3) (b) 1. to 3.

293.55(1)(d) (d) Notice. The department shall provide notice of any modification which involves an increase or decrease in the area of a mining site or a substantial change in the mining or reclamation plan in the same manner as an original application for a mining permit under s. 293.43 (3). If 5 or more interested persons do not request a hearing in writing within 30 days of notice, no hearing is required on the modification. The notice shall include a statement to this effect.

293.55(1)(e) (e) Hearing. If a hearing is held, testimony and exhibits from the hearing on either the original applications for a mining permit or from previous modification hearings which are relevant to the instant modification may be adopted, subject to cross-examination and rebuttal if not unduly repetitious.

293.55(1)(f) (f) Removal. If the application is to cancel any or all of the unmined part of a mining site, the department shall ascertain, by inspection, if mining has occurred on the land. If the department finds that no mining has occurred, the department shall order release of the bond or the security posted on the land being removed from the permitted mining site and cancel or amend the operator's written authorization to conduct mining on the mining site. No land where mining has occurred may be removed from a permitted mining site or released from bond or security under this subsection, unless reclamation has been completed to the satisfaction of the department.

293.55(2) (2) If the department finds that because of changing conditions, including but not limited to changes in reclamation costs, reclamation technology, minimum standards under ss. 293.13 and 293.15 (1) to (12) or governmental land use plans, the reclamation plan for a mining site is no longer sufficient to reasonably provide for reclamation of the project site consistent with this chapter and any rules adopted under this chapter, it shall require the applicant to submit amended mining and reclamation plans which shall be processed in the same manner as an application for an original mining permit. The applicant shall be deemed to hold a temporary mining permit which shall be effective until the amended mining permit is issued or denied. The department shall review the mining and reclamation plans annually after the date of the mining permit issuance or previous review under this section.

293.55 History History: 1995 a. 227 ss. 785, 787.



293.57 Successors.

293.57  Successors. When one operator succeeds to the interest of another in an uncompleted mining operation by sale, assignment, lease or otherwise, the department shall release the first operator from the duties imposed upon the first operator by this chapter as to such operation if:

293.57(1) (1) Both operators have complied with the requirements of this chapter; and

293.57(2) (2) The successor operator discloses whether it has forfeited any performance security because of noncompliance with any prospecting or mining laws within the previous 20 years, posts any bond required under s. 293.51 and assumes all responsibilities of all applicable permits, licenses and approvals granted to the predecessor operator.

293.57 History History: 1995 a. 227 s. 786.



293.59 Cessation of mining or reclamation.

293.59  Cessation of mining or reclamation. If there is a cessation of mining or reclamation which is not set forth in either the mining plan or the reclamation plan, the operator shall so notify the department within 48 hours and shall commence stabilization of the mining site according to rules established by the department. If the department determines after hearing that stabilization of the mining site is inadequate to protect the environment, the department shall order the operator to commence additional measures to protect the environment, including, if the cessation is reasonably anticipated to extend for a protracted period of time, reclamation according to the reclamation plan or part of the reclamation plan. Usual and regular shutdown of operations on weekends, for maintenance or repair of equipment or facilities or for other customary reasons shall not constitute a cessation of mining.

293.59 History History: 1977 c. 421; 1995 a. 227 s. 788; Stats. 1995 s. 293.59.



293.61 Determination of abandonment of mining.

293.61  Determination of abandonment of mining.

293.61(1)(1) Except as provided under sub. (2), abandonment of mining occurs if there is a cessation of mining, not set forth in an operator's mining or reclamation plans or by any other sufficient written or constructive notice, extending for more than 6 consecutive months.

293.61(2) (2) Abandonment of mining does not occur:

293.61(2)(a) (a) If the cessation of mining is due either to labor strikes or to such unforeseen developments as adverse market conditions, as determined by the department;

293.61(2)(b) (b) If the cessation of mining does not continue beyond the time period specified by the department. The time limit specified by the department may not exceed 5 years for a mining operation for which a permit is issued under s. 293.49 on or after May 19, 1984. The time limit specified by the department may not exceed 10 years for a mining operation for which a permit is issued under s. 293.49 before May 19, 1984;

293.61(2)(c) (c) If the site is maintained in an environmentally stable manner, as determined by the department, during the cessation of mining; and

293.61(2)(d) (d) If the reclamation of the site continues according to the reclamation plan during the cessation of mining to the extent possible.

293.61 History History: 1983 a. 517 s. 1, 2; 1995 a. 227 s. 743; Stats. 1995 s. 293.61.



293.63 Certificate of completion, partial completion and bond release.

293.63  Certificate of completion, partial completion and bond release.

293.63(1)(1) Upon the petition of the operator, but not less than 4 years after notification to the department by the operator of the completion of the reclamation plan, if the department finds after conducting a hearing that the operator has completed reclamation for any portion of the mining site in accordance with the reclamation plan and this chapter, the department shall issue a certificate of completion setting forth a description of the area reclaimed and a statement that the operator has fulfilled its duties under the reclamation plan as to that area.

293.63(2) (2) Upon the issuance of any certificate of completion under sub. (1) for any portion of the mining site, but not for the entire mining site, the department shall allow the operator to reduce the amount of the bond to an amount which shall equal the estimated cost of reclamation of the portion of the mining site which is disturbed or for which reclamation has been completed but no certificate of completion has been issued.

293.63(3) (3) Upon issuance of a certificate or certificates of completion of reclamation for the entire mining site, the department shall require that the operator maintain a bond equal to at least 10% of the cost to the state of reclamation of the entire mining site if mining of the site was wholly underground, and at least 20% of the cost to the state of reclamation of the entire mining site if any surface mining was conducted. Where the mining site in the mining plan is less than 10 acres, the department may release the bond after issuance of the certificate under sub. (1).

293.63(4) (4) After 20 years after the issuance of a certificate or certificates of completion for the entire mining site, the department shall release the bond if the department finds that the reclamation plan has been complied with.

293.63(5) (5) The department shall, by rule, establish a procedure for release of reclamation bonds for prospecting sites similar to subs. (1) to (4), but with shorter time periods.

293.63 History History: 1973 c. 318; 1977 c. 421; 1995 a. 227 s. 792; Stats. 1995 s. 293.63.



293.65 Withdrawal of surface waters; withdrawal of groundwater; damage claims.

293.65  Withdrawal of surface waters; withdrawal of groundwater; damage claims.

293.65(1) (1)  Scope. This section governs the withdrawal of groundwaters or surface waters by persons engaged in prospecting or mining. Discharges of waters are subject to ch. 283, construction of necessary dams or other structures is subject to chs. 30 and 31 and construction of wells is subject to ch. 280, to the extent applicable.

293.65(2) (2) Withdrawal of surface water; permit required.

293.65(2)(a)(a) Any person intending to withdraw surface waters for prospecting or mining shall apply to the department for a permit. The forms and procedures used under s. 30.18 apply to the extent practicable.

293.65(2)(b) (b) The department, upon receipt of an application for a permit, shall determine the minimum stream flow or lake level necessary to protect public rights, the minimum flow or level necessary to protect the rights of affected riparians, the point downstream beyond which riparian rights are not likely to be injured by the proposed withdrawal and the amount of surplus water, as defined in s. 30.01 (6d), if any, at the point of the proposed withdrawal.

293.65(2)(c) (c) At the hearing on the permit application, the department shall take testimony on:

293.65(2)(c)1. 1. The public rights in the lake or stream and the related environment which may be injured by the proposed withdrawal;

293.65(2)(c)2. 2. The public benefits provided by increased employment, economic activity and tax revenues from the mining operation;

293.65(2)(c)3. 3. The direct and indirect social and economic costs and benefits of the proposed mining operation;

293.65(2)(c)4. 4. Whether the proposed withdrawal will consume nonsurplus water;

293.65(2)(c)5. 5. The rights of competing users of such water resources; and

293.65(2)(c)6. 6. Any other issues identified by the department as relevant to the decision of whether to issue or deny a permit.

293.65(2)(d) (d) Within 30 days after hearing, the department shall issue or deny a permit. The following standards shall govern the decision of the department:

293.65(2)(d)1. 1. If injury to public rights exceeds the public benefits generated by the mining, the permit shall be denied.

293.65(2)(d)2. 2. If the proposed withdrawal will consume nonsurplus waters, and will unreasonably injure rights of riparians identified by par. (b) who are beneficially using such waters, the permit shall be denied unless a permit is granted under par. (e) or all such riparians consent to the proposed withdrawal.

293.65(2)(d)3. 3. In all other cases the permit shall be granted.

293.65(2)(e) (e) The department may require modification of a proposed withdrawal so as to avoid injury to public or riparian rights, and as modified, may grant the permit.

293.65(2)(f) (f) Water withdrawn in accordance with a permit issued under this subsection may be used on nonriparian property.

293.65(2)(g) (g) The department shall maintain continuing jurisdiction over water withdrawal made according to permits issued under this subsection and may modify such permits to prevent undue injury to riparians who gave consent under par. (d) 2. at the time of issuance of the permit.

293.65(2)(h) (h) Hearings on applications for withdrawal permits under this subsection shall be preceded by mailed notice to all parties or affected persons and by publication in the affected area of a class 2 notice, under ch. 985. Hearings may be conducted as part of a hearing on an application for a mining permit under s. 293.37.

293.65(2)(i) (i) If a hearing on the application for a permit is conducted as a part of a hearing under s. 293.43, the notice and hearing provisions in that section supersede the notice and hearing provisions of this subsection.

293.65(3) (3) Withdrawal of groundwater; dewatering; permit requirements.

293.65(3)(a)(a) An approval under s. 281.34 is required to withdraw groundwater for prospecting or mining or to dewater mines if the capacity and rate of withdrawal of all wells involved in the withdrawal of groundwater or the dewatering of mines exceeds 100,000 gallons each day. A permit under s. 283.31 is required to discharge pollutants resulting from the dewatering of mines.

293.65(3)(b) (b) The department may not issue an approval under s. 281.34 if the withdrawal of groundwater for prospecting or mining purposes or the dewatering of mines will result in the unreasonable detriment of public or private water supplies or the unreasonable detriment of public rights in the waters of the state. No withdrawal of groundwater for prospecting or mining purposes or the dewatering of mines may be made to the unreasonable detriment of public or private water supplies or the unreasonable detriment of public rights in the waters of the state.

293.65(4) (4) Damage claims.

293.65(4)(a)(a) As used in this subsection, "person" does not include a town, village or city.

293.65(4)(b) (b) A person claiming damage to the quantity or quality of his or her private water supply caused by prospecting or mining may file a complaint with the department and, if there is a need for an immediate alternative source of water, with the town, village or city where the private water supply is located. The department shall conduct an investigation and if the department concludes that there is reason to believe that the prospecting or mining is interrelated to the condition giving rise to the complaint, it shall schedule a hearing.

293.65(4)(c) (c) The town, village or city within which is located the private water supply which is the subject of the complaint shall, upon request, supply necessary amounts of water to replace that water formerly obtained from the damaged private supply. Responsibility to supply water shall commence at the time the complaint is filed and shall end at the time the decision of the department made at the conclusion of the hearing is implemented.

293.65(4)(d) (d) If the department concludes after the hearing that prospecting or mining is the principal cause of the damage to the private water supply, it shall issue an order to the operator requiring the provision of water to the person found to be damaged in a like quantity and quality to that previously obtained by the person and for a period of time that the water supply, if undamaged, would be expected to provide a beneficial use, requiring reimbursement to the town, village or city for the cost of supplying water under par. (c), if any, and requiring the payment of compensation for any damages unreasonably inflicted on the person as a result of damage to his or her water supply. The department shall order the payment of full compensatory damages up to $75,000 per claimant. The department shall issue its written findings and order within 60 days after the close of the hearing. Any judgment awarded in a subsequent action for damages to a private water supply caused by prospecting or mining shall be reduced by any award of compensatory damages previously made under this subsection for the same injury and paid by the operator. The dollar amount under this paragraph shall be changed annually according to the method under s. 70.375 (6). Pending the final decision on any appeal from an order issued under this paragraph, the operator shall provide water as ordered by the department. The existence of the relief under this section is not a bar to any other statutory or common law remedy for damages.

293.65(4)(e) (e) If the department concludes after the hearing that prospecting or mining is not the cause of any damage, reimbursement to the town, village or city for the costs of supplying water under par. (c), if any, is the responsibility of the person who filed the complaint.

293.65(4)(f) (f) Failure of an operator to comply with an order under par. (d) is grounds for suspension or revocation of a prospecting or mining permit.

293.65(4)(g) (g) This subsection applies to any claim for damages to a private water supply occurring after June 3, 1978.

293.65(5) (5) Costs reimbursed.

293.65(5)(a)(a) Costs incurred by a town, village or city in monitoring the effects of prospecting or mining on surface water and groundwater resources, in providing water to persons claiming damage to private water supplies under sub. (4) (c), or in retaining legal counsel or technical consultants to represent and assist the town, village or city appearing at the hearing under sub. (4) (b) are reimbursable through the investment and local impact fund under s. 15.435.

293.65(5)(b) (b) Any costs paid to a town, village or city through the investment and local impact fund under par. (a) shall be reimbursed to the fund by the town, village or city if the town, village or city receives funds from any other source for the costs incurred under par. (a).

293.65(5)(c) (c) If an order under sub. (4) (d) requiring the operator to provide water or to reimburse the town, village or city for the cost of supplying water is appealed and is not upheld, the court shall order the cost incurred by the operator in providing water or in reimbursing the town, village or city pending the final decision to be reimbursed from the investment and local impact fund under s. 15.435.

293.65 History History: 1977 c. 420; 1979 c. 221; 1981 c. 86 ss. 38 to 54, 64; Stats. 1981 s. 144.855; 1985 a. 60 s. 24; 1987 a. 374; 1993 a. 16; 1995 a. 227 s. 783; Stats. 1995 s. 293.65; 2003 a. 310; 2007 a. 227; 2013 a. 1.



293.81 Exploring, prospecting and mining without authorization.

293.81  Exploring, prospecting and mining without authorization. Any person who engages in exploration without a license shall forfeit not less than $100 nor more than $1,000 for each parcel as defined under s. 293.21 (1) (b) on which unlicensed exploration took place. Any person who authorizes or engages in prospecting without a prospecting permit or any operator who authorizes or engages in mining without a mining permit and written authorization to mine under s. 293.51 (3) shall forfeit all profits obtained from such illegal activities and not more than $10,000 for each day during which the mine was in operation. The operator shall be liable to the department for the full cost of reclaiming the affected area of land and any damages caused by the mining operation. Each day's violation of this section shall be deemed a separate offense. If the violator is a corporation, limited liability company, partnership or association, any officer, director, member, manager or partner who knowingly authorizes, supervises or contracts for exploration, prospecting or mining shall also be subject to the penalties of this section.

293.81 History History: 1973 c. 318; 1977 c. 421; 1993 a. 112; 1995 a. 227 s. 789; Stats. 1995 s. 293.81.



293.83 Mining and reclamation; orders.

293.83  Mining and reclamation; orders.

293.83(1) (1)

293.83(1)(a)(a) Violations; order or other action required. If the department finds a violation of law or any unapproved deviation from the mining or reclamation plan at a mining site under a mining permit:

293.83(1)(a)1. 1. The department shall issue an order requiring the operator to comply with the statute, rule or plan within a specified time;

293.83(1)(a)2. 2. The department shall require the alleged violator to appear before the department for a hearing and answer the charges complained of; or

293.83(1)(a)3. 3. The department shall request the department of justice to initiate action under s. 293.87.

293.83(1)(b) (b) Effective dates of orders. Any order issued under par. (a) 1. following a hearing takes effect immediately. Any other order takes effect 10 days after the date the order is served unless the person named in the order requests in writing a hearing before the department within the 10-day period.

293.83(1)(c) (c) Hearing on orders. If no hearing on an order issued under par. (a) 1. was held and if the department receives a request for a hearing within 10 days after the date the order is served, the department shall provide due notice and hold a hearing.

293.83(1)(d) (d) Enforcement of orders. The department shall cancel the mining permit for a mining site held by an operator who fails to comply with an order issued under par. (a) 1. The department shall inform the department of justice of the cancellation within 14 days. After receiving notice of the cancellation, the department of justice shall commence an action under s. 293.87.

293.83(2) (2) If reclamation of a mining site is not proceeding in accordance with the reclamation plan and the operator has not commenced to rectify deficiencies within the time specified in the order, or if the reclamation is not properly completed in conformance with the reclamation plan within one year after completion or abandonment of mining on any segment of the mining site, or if the exploration license or prospecting or mining permit is revoked under s. 293.87 (2) and (3), excepting acts of God, such as adverse weather affecting grading, planting and growing conditions, the department, with the staff, equipment and material under its control, or by contract with others, shall take such actions as are necessary for the reclamation of mined areas. The operator shall be liable for the cost to the state of reclamation conducted under this section. Any operator who is exempted from filing a bond or depositing cash, certificates of deposits or government securities by s. 293.51 (6) shall not be liable for an amount greater than an amount specified by the department. The specified amount shall be equal to and determined in the same manner as the amount of the bond or other security otherwise required under s. 293.51 (1), assuming the operator had not been exempt from such filing or depositing.

293.83(3) (3) All other prospecting and mining permits held by an operator who refuses to reclaim a mining site in compliance with the reclamation plan after the completion of mining or after the cancellation of a mining permit shall be canceled. The department may not issue any prospecting or mining permits for that site or any other site in this state to an operator who refused to reclaim a mining site in compliance with the reclamation plan.

293.83(4) (4)

293.83(4)(a)(a) The department may issue a stop order to an operator, requiring an immediate cessation of mining, in whole or in part, at any time that the department determines that the continuance of mining constitutes an immediate and substantial threat to public health and safety or the environment.

293.83(4)(b) (b) If no hearing on the stop order was held, the department shall schedule a hearing on the stop order, to be held within 5 days after issuance of the order and shall incorporate notice of the hearing in the copy of the order served upon the operator. The department also shall give notice to any other persons who previously requested notice of such proceedings.

293.83(4)(c) (c) Within 72 hours after commencement of any hearing under par. (b), unless waived by agreement of the parties, the department shall issue a decision affirming, modifying or setting aside the stop order. The department may apply to the circuit court for an order extending the time, for not more than 10 days, within which the stop order shall be affirmed, modified or set aside.

293.83(4)(d) (d) The department shall set aside the stop order at any time, with adequate notice to the parties, upon a showing by the operator that the conditions upon which the order was based no longer exist.

293.83 History History: 1973 c. 318; 1977 c. 421; 1981 c. 86; 1995 a. 227 s. 793; Stats. 1995 s. 293.83; 1997 a. 193, 252.



293.85 Cancellation of permit.

293.85  Cancellation of permit. The department may, after hearing, cancel:

293.85(1) (1) The prospecting permit for a prospecting site that is the site of a violation of this chapter.

293.85(2) (2) The mining permit for a mining site that is the site of a violation of this chapter.

293.85(3) (3) A mining or prospecting permit, if the permit holder intentionally made a false statement in the permit application or intentionally omitted information from the permit application which was material to permit issuance.

293.85 History History: 1995 a. 227 s. 750, 994.



293.86 Visitorial powers of department.

293.86  Visitorial powers of department. Any duly authorized officer, employee or representative of the department may enter and inspect any property, premises or place on or at which any prospecting or mining operation or facility is located or is being constructed or installed at any reasonable time for the purpose of ascertaining the state of compliance with this chapter and chs. 281, 285, 289 to 292, and 299, subchs. I and II of ch. 295, and rules adopted pursuant thereto. No person may refuse entry or access to any such authorized representative of the department who requests entry for purposes of inspection, and who presents appropriate credentials, nor may any person obstruct, hamper or interfere with any such inspection. The department shall furnish to the prospector or operator, as indicated in the prospecting or mining permit, a written report setting forth all observations, relevant information and data which relate to compliance status.

293.86 History History: 1995 a. 227 s. 404; 2013 a. 1.



293.87 Enforcement; penalties.

293.87  Enforcement; penalties.

293.87(1) (1) All orders issued, fines incurred, bond liabilities incurred or other violations committed under this chapter shall be enforced by the department of justice. The circuit court of Dane County or any other county where the violation occurred shall have jurisdiction to enforce this chapter or any orders issued or rules adopted thereunder, by injunctional or other appropriate relief.

293.87(2) (2) Any person who makes or causes to be made in an application or report required by this chapter a statement known to the person to be false or misleading in any material respect or who refuses to file an annual report under s. 293.53 (2) (a) or who refuses to submit information required by the prospecting or mining permit may be fined not less than $1,000 nor more than $5,000. If the false or misleading statement is material to the issuance of the permit, the permit may be revoked. If any violation under this subsection is repeated the permit may be revoked.

293.87(3) (3) Any person holding a prospecting or mining permit who violates this chapter or any order issued or rule adopted under this chapter shall forfeit not less than $10 nor more than $10,000 for each violation. Each day of violation is a separate offense. If the violations continue after an order to cease has been issued, the permit shall be revoked.

293.87(4) (4)

293.87(4)(a)(a) Except for the violations enumerated in subs. (2) and (3), any person who violates this chapter or any rule promulgated or any plan approval, license or special order issued under this chapter shall forfeit not less than $10 nor more than $5,000 for each violation. Each day of continued violation is a separate offense. While an order is suspended, stayed or enjoined, this penalty does not accrue.

293.87(4)(b) (b) In addition to the penalties provided under par. (a), the court may award the department of justice the reasonable and necessary expenses of the investigation and prosecution of the violation, including attorney fees. The department of justice shall deposit in the state treasury for deposit into the general fund all moneys that the court awards to the department or the state under this paragraph. The costs of investigation and the expenses of prosecution, including attorney fees, shall be credited to the appropriation account under s. 20.455 (1) (gh).

293.87 History History: 1973 c. 318; 1977 c. 421; 1995 a. 227 s. 796, 994; Stats. 1995 s. 293.87; 2001 a. 109; 2003 a. 309.



293.89 Citizen suits.

293.89  Citizen suits.

293.89(1)(1) Except as provided in sub. (2), any citizen may commence a civil action on his or her own behalf:

293.89(1)(a) (a) Against any person who is alleged to be in violation of this chapter.

293.89(1)(b) (b) Against the department where there is alleged to be a failure of the department to perform any act or duty under this chapter which is not discretionary with the department.

293.89(2) (2) No action may be commenced:

293.89(2)(a) (a) Under sub. (1) (a):

293.89(2)(a)1. 1. Prior to 30 days after the plaintiff has given notice of the alleged violation to the department and to the alleged violator; or

293.89(2)(a)2. 2. If the department has commenced and is diligently prosecuting a civil or criminal action, but in any such action any citizen may intervene as a matter of right.

293.89(2)(b) (b) Under sub. (1) (b) prior to 30 days after the plaintiff has given notice of such action to the department.

293.89(3) (3) The court, in issuing any final order in any action brought under this section, shall award costs of litigation including reasonable attorney and expert witness fees to the plaintiff if he or she prevails, and the court may do so if it determines that the outcome of the controversy is consistent with the relief sought by the plaintiff irrespective of the formal disposition of the civil action. In addition, the court shall award treble damages to any plaintiff proving damages caused by a person mining without a permit or willfully violating this chapter or any permits or orders issued under this chapter.

293.89(4) (4) Nothing in this section restricts any right which any person or class of persons may have under any other statute or common law.

293.89 History History: 1977 c. 421; 1995 a. 227 s. 797; Stats. 1995 s. 293.89.



293.91 Nonconforming sites.

293.91  Nonconforming sites.

293.91(1)(1) All prospectors and operators conducting mining operations in this state on July 3, 1974 shall submit to the department, within 90 days after that date, applications for prospecting permits or mining permits as provided in ss. 293.35 and 293.37. Sections 293.13 (1) (b) and 293.49 (2) shall not apply to such operators.

293.91(2) (2) Modification of existing prospecting and mining sites and of operating procedures to conform with this chapter and rules adopted under this chapter shall be accomplished as promptly as possible, but the department shall give special consideration to a site where it finds that the degree of necessary improvement is of such extent and expense that compliance cannot be accomplished.

293.91 History History: 1973 c. 318; 1977 c. 421; 1995 a. 227 s. 794; Stats. 1995 s. 293.91.



293.93 Effect of other statutes.

293.93  Effect of other statutes. If there is a standard under other state or federal statutes or rules which specifically regulates in whole an activity also regulated under this chapter the other state or federal statutes or rules shall be the controlling standard. If the other state or federal statute or rule only specifically regulates the activity in part, it shall only be controlling as to that part.

293.93 History History: 1977 c. 421; 1995 a. 227 s. 798; Stats. 1995 s. 293.93.



293.95 Review.

293.95  Review. Any person aggrieved by any decision of the department under this chapter may obtain its review under ch. 227.

293.95 History History: 1973 c. 318; 1977 c. 421; 1995 a. 227 s. 799; Stats. 1995 s. 293.95.






295. Nonmetallic mining reclamation; oil and gas.

295.11 Definitions.

295.11  Definitions. In this subchapter:

295.11(1) (1) "Department" means the department of natural resources.

295.11(2) (2) "Environmental pollution" means the contaminating or rendering unclean or impure the air, land or waters of the state, or making the same injurious to public health, harmful for commercial or recreational use, or deleterious to fish, bird, animal or plant life.

295.11(3) (3) "Nonmetallic mining" means all of the following:

295.11(3)(a) (a) Operations or activities for the extraction from the earth for sale or use by the operator of mineral aggregates or nonmetallic minerals such as stone, sand, gravel, asbestos, beryl, clay, feldspar, peat, talc and topsoil, including such operations or activities as excavation, grading and dredging.

295.11(3)(b) (b) On-site processes that are related to the extraction of mineral aggregates or nonmetallic minerals, such as stockpiling of materials, blending mineral aggregates or nonmetallic minerals with other mineral aggregates or nonmetallic minerals, crushing, screening, scalping and dewatering.

295.11(4) (4) "Nonmetallic mining reclamation" means the rehabilitation of a nonmetallic mining site to achieve a land use specified in an approved nonmetallic mining reclamation plan, including removal or reuse of nonmetallic mining refuse, grading of the nonmetallic mining site, removal, storage and replacement of topsoil, stabilization of soil conditions, reestablishment of vegetative cover, control of surface water and groundwater, prevention of environmental pollution and, if practical, restoration of plant, fish and wildlife habitat.

295.11(5) (5) "Nonmetallic mining refuse" means waste soil, rock, mineral and other natural material resulting from nonmetallic mining. This term does not include marketable by-products resulting directly from or displaced by the nonmetallic mining.

295.11(6) (6)

295.11(6)(a)(a) "Nonmetallic mining site" means all of the following, except as provided in par. (b):

295.11(6)(a)1. 1. The location where nonmetallic mining is proposed or conducted.

295.11(6)(a)2. 2. Storage and processing areas that are in or contiguous to areas excavated for nonmetallic mining.

295.11(6)(a)3. 3. Areas where nonmetallic mining refuse is deposited.

295.11(6)(a)4. 4. Areas disturbed by activities such as the construction or improvement of private roads or haulageways for nonmetallic mining.

295.11(6)(a)5. 5. Areas where grading or regrading is necessary to conduct nonmetallic mining or to achieve a land use specified in an approved nonmetallic mining reclamation plan.

295.11(6)(b) (b) "Nonmetallic mining site" does not include any area described in par. (a) 1. to 5. that is not used for nonmetallic mining or for purposes related to nonmetallic mining on or after October 14, 1997.

295.11(7) (7) "Operator" means any person who is engaged in, or who has applied for a permit to engage in, nonmetallic mining, whether individually, jointly or through subsidiaries, agents, employees, contractors or subcontractors.

295.11(8) (8) "Person" means an individual, owner, operator, corporation, limited liability company, partnership, association, municipality, interstate agency, state agency or federal agency.

295.11(9) (9) "Replacement of topsoil" means the replacement of the topsoil that was removed or disturbed by nonmetallic mining, or the provision of material to substitute for the topsoil that was removed or disturbed, for the purposes of providing adequate vegetative cover and stabilization of soil conditions to achieve a land use specified in an approved nonmetallic mining reclamation plan.

295.11(10) (10) "Solid waste" means any garbage, refuse, sludge from a waste treatment plant, water supply treatment plant or air pollution control facility and other discarded or salvageable materials, including solid, liquid, semisolid, or contained gaseous materials resulting from industrial, commercial, mining and agricultural operations, and from community activities, but does not include solids or dissolved material in domestic sewage, or solid or dissolved materials in irrigation return flows or industrial discharges which are point sources subject to permits under ch. 283, or source material, as defined in s. 254.31 (10), special nuclear material, as defined in s. 254.31 (11), or by-product material, as defined in s. 254.31 (1).

295.11 History History: 1995 a. 227 s. 801, 995; 1997 a. 27; 1999 a. 9.



295.12 Nonmetallic mining reclamation rules.

295.12  Nonmetallic mining reclamation rules.

295.12(1)(1)  Rules. The department shall establish all of the following by rule:

295.12(1)(a) (a) Uniform statewide standards for nonmetallic mining reclamation.

295.12(1)(b) (b) Provisions for the administration of this subchapter by the department.

295.12(1)(c) (c) Uniform statewide requirements and procedures for the administration of a nonmetallic mining reclamation program by any county, city, village or town.

295.12(2) (2) Standards.

295.12(2)(a)(a) The department shall establish nonmetallic mining reclamation standards under sub. (1) (a) that are applicable to activities related to nonmetallic mining reclamation both during nonmetallic mining and after the termination of nonmetallic mining.

295.12(2)(d) (d) Nonmetallic mining reclamation standards under sub. (1) (a) shall be designed to encourage the development and reclamation of nonmetallic mining sites in existence on October 14, 1997, and shall include requirements necessary to achieve a land use specified in an approved nonmetallic mining reclamation plan, including requirements related to the removal or reuse of nonmetallic mining refuse, removal of roads no longer in use, stabilization of soil conditions, grading the nonmetallic mining site, replacement of topsoil, establishment of vegetative cover, control of surface water flow and groundwater withdrawal, prevention of environmental pollution and, if practical, protection or restoration of plant, fish and wildlife habitat.

295.12(3) (3) Program requirements. The rules required by sub. (1) (c) shall include all of the following:

295.12(3)(c) (c) A requirement for the operator to submit a nonmetallic mining reclamation plan including maps, information about the nonmetallic mining site, a proposed land use for which the nonmetallic mining site will be rehabilitated after the nonmetallic mining is completed, a description of the proposed nonmetallic mining reclamation including methods and procedures to be used and a proposed timetable for completion of various stages of the nonmetallic mining reclamation. The reclamation plan shall be designed to ensure successful nonmetallic mining reclamation consistent with the standards under sub. (1) (a), to minimize the costs of nonmetallic mining reclamation and, to the extent practicable, to minimize the area disturbed by nonmetallic mining at one time and provide for nonmetallic mining reclamation of portions of the nonmetallic mining site while nonmetallic mining continues on other portions of the nonmetallic mining site.

295.12(3)(d) (d) A requirement for the operator to obtain a nonmetallic mining reclamation permit in order to engage in nonmetallic mining or in nonmetallic mining reclamation; a requirement for a permit term equal to the period during which nonmetallic mining is conducted; procedures for the issuance, modification, suspension or revocation of the reclamation permit; a requirement for public notice and an opportunity for a public informational hearing before issuance or modification of a reclamation permit for a nonmetallic mine that is not in operation before the date specified under par. (dm); notwithstanding ss. 68.001, 68.03 (8) and (9), 68.06 and 68.10 (1) (b), a right for any person who meets the requirements of s. 227.42 (1) to a contested case hearing under s. 68.11 on the issuance, modification or denial of a reclamation permit and for a person holding a reclamation permit to a contested case hearing under s. 68.11 to contest an order issued under s. 295.19 (1); a requirement for cooperative issuance of a single reclamation permit if more than one county or municipality has jurisdiction over the nonmetallic mining site; and a requirement that action approving, denying or conditionally approving a reclamation permit be taken within 90 days after receipt of the reclamation plan or, if a public informational hearing is held, within 60 days after the close of the public hearing.

295.12(3)(de) (de) Except as provided in par. (dm), a prohibition on issuance of a reclamation permit before approval of the nonmetallic mining reclamation plan under par. (c) by the county, city, village or town operating the program.

295.12(3)(dm) (dm) A requirement that, when an operator submits an application for a reclamation permit for a nonmetallic mine that is operating before a date specified by the department in the rule, the county, city, village or town issue the permit on the condition that the operator submit a nonmetallic mining reclamation plan under par. (c) that complies with the rules under par. (c) by a deadline established by the county, city, village or town. The deadline shall be from 1 to 3 years after the date of application.

295.12(3)(ds) (ds) A requirement that the county, city, village or town issue a reclamation permit on the condition that the operator submit proof of financial responsibility in accordance with par. (c) within a time specified by the rule.

295.12(3)(e) (e)

295.12(3)(e)1.1. A provision imposing annual fees as determined by the department for the administration of s. 295.18 and imposing annual fees as determined by the county, city, village or town that shall, as closely as possible, equal the cost of all of the following:

295.12(3)(e)1.a. a. The examination and approval of nonmetallic mining reclamation plans.

295.12(3)(e)1.b. b. The inspection of nonmetallic mining reclamation.

295.12(3)(e)2. 2. A prohibition on basing the fees under subd. 1. on any portion of a nonmetallic mining site that has been reclaimed when the fees are imposed.

295.12(3)(f) (f) A requirement for an expedited review process if the applicant pays an additional fee as determined by the county, city, village or town under par. (e) or if the applicant requires a permit under this subchapter to perform services under contract with a city, village, town, county or other governmental unit.

295.12(3)(g) (g) A requirement for the operator to provide a bond, deposit of funds, established escrow account, letter of credit, demonstration of financial responsibility by meeting net worth requirements or other form of financial assurance conditioned on the faithful performance of all of the requirements of rules promulgated under this section. The rules shall authorize a county, city, village or town to reduce the amount of financial assurance that an operator is required to provide based on nonmetallic mining reclamation that the operator performs while the nonmetallic mine continues to operate.

295.12(3)(h) (h) Provisions to restrict, regulate or require certain activities in connection with nonmetallic mining reclamation in order to ensure compliance with nonmetallic mining reclamation standards, nonmetallic mining reclamation plans, financial assurance requirements and other requirements of the rules promulgated under this section.

295.12(3)(i) (i) A prohibition on nonmetallic mining if a proposed nonmetallic mining site cannot be reclaimed in compliance with the nonmetallic mining reclamation standards under sub. (1) (a).

295.12(3)(k) (k) A provision for orders and penalties consistent with s. 295.19.

295.12(3)(L) (L) Criteria and procedures for approving alternatives to the requirements of the nonmetallic mining reclamation standards under sub. (1) (a).

295.12 History History: 1995 a. 227 s. 802; 1997 a. 27.



295.13 Mandatory enactment and administration of ordinance by counties.

295.13  Mandatory enactment and administration of ordinance by counties.

295.13(1) (1)  Mandatory enactment and administration of ordinance.

295.13(1)(a)(a) Requirement to enact and administer ordinance. Within 6 months after the effective date of the rules under s. 295.12 (1), each county shall enact and begin to administer a nonmetallic mining reclamation ordinance that complies with those rules, except as provided in subs. (2) and (2m). This ordinance may be enacted separately from an ordinance enacted under s. 59.69.

295.13(2) (2) Preexisting county ordinances. Any county with a nonmetallic mining reclamation ordinance in effect on June 1, 1993, may maintain and administer that ordinance if the department reviews the existing ordinance and determines that it is at least as restrictive as the rules under s. 295.12 (1). If the department determines that any part of the existing ordinance is not as restrictive as the rules under s. 295.12 (1), the county may amend the ordinance and submit the amended ordinance to the department for a determination of whether the amended ordinance is as restrictive as those rules. After obtaining the determination of the department that an ordinance is as restrictive as the rules under s. 295.12 (1), the county may not amend the ordinance to make it more restrictive. A county may not amend a nonmetallic mining reclamation ordinance to make it less restrictive than the requirements in the rules under s. 295.12 (1).

295.13(2m) (2m) Option for certain counties. In a county with a population of 700,000 or more, if every city, village and town that contains a nonmetallic mining site has enacted an ordinance under s. 295.14 by the first day of the 4th month beginning after the effective date of the rules promulgated under s. 295.12 (1), the county is not required to enact an ordinance under this section.

295.13(3) (3) Applicability of county ordinance. An ordinance under sub. (1) or (2) applies to the entire area of the county, except for cities, villages and towns that enact and administer a nonmetallic mining reclamation ordinance under s. 295.14.

295.13(4) (4) Crediting of financial assurance. If a nonmetallic mining site is subject to a county ordinance under sub. (1) or (2) and the city, village, or town in which a nonmetallic mining site is located required the operator of the mining site to provide financial assurance for nonmetallic mining reclamation of the nonmetallic mining site, the county shall credit the value of the financial assurance provided to the city, village, or town against the amount of financial assurance that the operator is required to provide under the county ordinance.

295.13 History History: 1995 a. 227 s. 803; 1997 a. 27, 35; 2003 a. 308.



295.14 Authority to enact and administer ordinance.

295.14  Authority to enact and administer ordinance.

295.14(1)(1)  Authority to enact and administer ordinance. A city, village or town may enact and administer a nonmetallic mining reclamation ordinance, that complies with the rules under s. 295.12 (1). Except as provided in sub. (2), a city, village or town may not administer a nonmetallic mining reclamation ordinance that does not comply with the rules under s. 295.12 (1).

295.14(2) (2) Preexisting municipal ordinances. A city, village or town with a nonmetallic mining reclamation ordinance in effect on June 1, 1993, may maintain and administer that ordinance if the department reviews the existing ordinance and determines that it is at least as restrictive as the rules under s. 295.12 (1). If the department determines that any part of the existing ordinance is not as restrictive as the rules under s. 295.12 (1), the city, village or town may amend the ordinance and submit the amended ordinance to the department for a determination of whether the amended ordinance is as restrictive as those rules. After obtaining the determination of the department that an ordinance is as restrictive as the rules under s. 295.12 (1), the city, village or town may not amend the ordinance to make it more restrictive. A city, village or town may not amend a nonmetallic mining reclamation ordinance to make it less restrictive than the rules under s. 295.12 (1).

295.14 History History: 1995 a. 227 s. 804; 1997 a. 27.



295.15 Fees.

295.15  Fees. A county or a city, village or town with a nonmetallic mining reclamation ordinance shall collect the fee established under s. 295.12 (3) (e) and shall forward the state's portion of the fee to the department within 90 days after collecting the fee. A county or a city, village or town with a nonmetallic mining reclamation ordinance shall use the revenues from its portion of the fees only for the administration of the nonmetallic mining reclamation ordinance.

295.15 History History: 1995 a. 227 s. 805.



295.16 Applicability of nonmetallic mining reclamation requirements.

295.16  Applicability of nonmetallic mining reclamation requirements.

295.16(1)(1)  Nonmetallic mining for transportation purposes.

295.16(1)(a)(a) Notwithstanding par. (b), any requirements of the department of transportation concerning the restoration of a nonmetallic mining site shall be consistent with the nonmetallic mining reclamation standards established under s. 295.12 (1) (a).

295.16(1)(b) (b) A nonmetallic mining ordinance and the rules promulgated under s. 295.12 (1) do not apply to nonmetallic mining to obtain stone, soil, sand or gravel for the construction, maintenance or repair of a highway, railroad, airport facility or any other transportation facility, if the nonmetallic mining is subject to the requirements of the department of transportation concerning the restoration of the nonmetallic mining site.

295.16(1)(c) (c) The requirements for a nonmetallic mining reclamation plan under s. 295.12 (3) (c), for public notice and an opportunity for a public informational hearing under s. 295.12 (3) (d) and for proof of financial responsibility under s. 295.12 (3) (ds) do not apply to nonmetallic mining to obtain stone, soil, sand or gravel for the construction, maintenance or repair of a highway, railroad, airport facility, or any other transportation facility, conducted under contract with a municipality, as defined in s. 299.01 (8), if the contract requires the nonmetallic mining site to be reclaimed in accordance with the requirements of the department of transportation concerning the restoration of nonmetallic mining sites.

295.16(2) (2) Nonmetallic mining in or near navigable waterways. A nonmetallic mining reclamation ordinance, and requirements of this subchapter other than the standards established under s. 295.12 (1) (a), do not apply to any nonmetallic mining site or portion of a nonmetallic mining site that is subject to permit and reclamation requirements of the department under ss. 30.19, 30.195, 30.20, 30.30 and 30.31. The nonmetallic mining standards established under s. 295.12 (1) (a) do apply to a nonmetallic mining site that is subject to permit and reclamation requirements of the department under ss. 30.19, 30.195, 30.20, 30.30 and 30.31.

295.16(3) (3) Public nonmetallic mining.

295.16(3)(a)(a) The standards established under s. 295.12 (1) (a) and, except as provided in par. (b), a nonmetallic mining reclamation ordinance apply to nonmetallic mining conducted by or on behalf of the state or a municipality. Notwithstanding s. 13.48 (13), nonmetallic mining operated for the benefit or use of the state or any state agency, board, commission or department shall comply with the permit requirements and nonmetallic mining reclamation standards of any applicable nonmetallic mining reclamation ordinance.

295.16(3)(b) (b) The financial assurance requirements of a nonmetallic mining reclamation ordinance do not apply to nonmetallic mining conducted by the state or a municipality.

295.16(4) (4) Exempt activities. A nonmetallic mining reclamation ordinance and the standards established under s. 295.12 (1) (a) do not apply to the following activities:

295.16(4)(a) (a) Excavations or grading by a person solely for domestic or farm use at his or her residence or farm.

295.16(4)(b) (b) Excavations or grading conducted for the construction, reconstruction, maintenance or repair of a highway, railroad, airport facility or any other transportation facility if the excavation or grading is within the property boundaries of the transportation facility.

295.16(4)(c) (c) Grading conducted for preparing a construction site or restoring land following a flood or natural disaster.

295.16(4)(d) (d) Excavations for building construction purposes.

295.16(4)(e) (e) Nonmetallic mining sites of less than one acre.

295.16(4)(f) (f) Any mining operation, the reclamation of which is required in a permit obtained under ch. 293 or subch. III of ch. 295.

295.16(4)(g) (g) Any activities required to prepare, operate or close a solid waste disposal facility under subchs. II to IV of ch. 289 or a hazardous waste disposal facility under ch. 291 that are conducted on the property on which the facility is located, but a nonmetallic mining reclamation ordinance and the standards established under s. 295.12 (1) (a) apply to activities related to solid waste or hazardous waste disposal that are conducted at a nonmetallic mining site that is not on the property on which the solid waste or hazardous waste disposal facility is located such as activities to obtain nonmetallic minerals to be used for lining, capping, covering or constructing berms, dikes or roads.

295.16(4)(i) (i) Dredging for navigational purposes, to construct or maintain farm drainage ditches and for the remediation of environmental contamination and the disposal of spoils from that dredging.

295.16(4)(j) (j) Removal of material from the bed of Lake Michigan or Lake Superior by a public utility pursuant to a permit under s. 30.21.

295.16 History History: 1995 a. 227 s. 806; 1997 a. 27; 1999 a. 9; 2013 a. 1.



295.17 Inspection.

295.17  Inspection.

295.17(1)(1) An agent of a county, city, village or town that has a nonmetallic mining reclamation ordinance that complies with s. 295.13 or 295.14 may enter a nonmetallic mining site in the performance of his or her official duties at any reasonable time in order to inspect those premises and to ascertain compliance with this subchapter. No person may refuse entry or access to an agent of the county, city, village or town who requests entry for purposes of inspection, and who presents appropriate credentials. No person may obstruct, hamper or interfere with the inspection. The county, city, village or town shall furnish to the operator any report prepared by the county, city, village or town regarding the inspection.

295.17(2) (2) Any duly authorized officer, employee or representative of the department may enter and inspect any property, premises or place on or at which any nonmetallic mining operation is located or is being constructed or installed at any reasonable time for the purpose of ascertaining the state of compliance with this chapter and chs. 281, 285, 289 to 293 and 299 and rules adopted pursuant thereto. No person may refuse entry or access to any such authorized representative of the department who requests entry for purposes of inspection, and who presents appropriate credentials, nor may any person obstruct, hamper or interfere with any such inspection. The department shall furnish to the nonmetallic mining site operator a written report setting forth all observations, relevant information and data which relate to compliance status.

295.17 History History: 1995 a. 227 s. 808, 995; 1997 a. 27.



295.18 Department review.

295.18  Department review.

295.18(1)(1)  Review. The department shall periodically review the nonmetallic mining reclamation program under this subchapter of each county and each city, village or town that exercises jurisdiction under this subchapter to ascertain compliance with this subchapter and the rules promulgated under this subchapter. This review shall include all of the following:

295.18(1)(a) (a) A performance audit of the nonmetallic mining reclamation program of the county, city, village or town.

295.18(1)(b) (b) Verification, by on-site inspections, of county, city, village or town compliance with this subchapter and rules promulgated under this subchapter.

295.18(1)(c) (c) A written determination by the department, issued at least once every 10 years, of whether the county, city, village or town is in compliance with this subchapter and rules promulgated under this subchapter.

295.18(2) (2) Noncompliance; hearing. If the department determines under sub. (1) that a county, city, village or town is not in compliance with this subchapter and rules promulgated under this subchapter, the department shall notify the county, city, village or town of that determination. If the department decides to pursue the matter, it shall conduct a hearing, after 30 days' notice, in the county, city, village or town. As soon as practicable after the hearing, the department shall issue a written decision regarding compliance with this subchapter and rules promulgated under this subchapter.

295.18(3) (3) Municipal noncompliance; consequences. If the department determines under sub. (2) that a city, village or town is not in compliance with this subchapter and rules promulgated under this subchapter, the city, village or town may not administer the nonmetallic mining reclamation program. The county nonmetallic mining reclamation ordinance applies to that city, village or town and the county shall administer the nonmetallic mining reclamation program in that city, village or town. The city, village or town may apply to the department to resume its authority to administer the nonmetallic mining reclamation program, but not sooner than 3 years after the department issues a decision under sub. (2). The department, after a hearing, may approve the city, village or town request to administer the nonmetallic mining reclamation program if the city, village or town demonstrates the capacity to comply with this subchapter and rules promulgated under this subchapter.

295.18(4) (4) County noncompliance; consequences. If the department issues a written decision under sub. (2) that a county is not in compliance with this subchapter and rules promulgated under this subchapter, the department shall administer the nonmetallic mining reclamation program in that county, including the collection of fees, review and approval of plans, inspection of nonmetallic mining sites and enforcement, except that the department may not administer the nonmetallic mining reclamation program in a city, village or town that enacted an ordinance that complies with s. 295.14 before the department made its determination under sub. (2) and is administering that ordinance. The county may apply to the department at any time to resume administration of the nonmetallic mining reclamation program. The department, after a hearing, may approve the county request to administer the nonmetallic mining reclamation program if the county demonstrates the capacity to comply with this subchapter and rules promulgated under this subchapter. No city, village or town may enact an ordinance for and begin to implement a nonmetallic mining reclamation program during the time that the department administers the nonmetallic mining reclamation program in the county in which the city, village or town is located.

295.18 History History: 1995 a. 227 s. 809; 1997 a. 27.



295.19 Enforcement; remedies; penalties.

295.19  Enforcement; remedies; penalties.

295.19(1) (1)  Orders; enforcement. The governing body of a county, city, village or town that has a nonmetallic mining reclamation ordinance that complies with s. 295.13 or 295.14, or an agent designated by that governing body, may do any of the following:

295.19(1)(a) (a) Issue an order requiring an operator to comply with, or to cease violating, this subchapter, rules promulgated under this subchapter, the nonmetallic mining reclamation ordinance, a nonmetallic mining reclamation permit or an approved nonmetallic mining reclamation plan.

295.19(1)(b) (b) Issue an order suspending or revoking a nonmetallic mining reclamation permit as authorized in the nonmetallic mining reclamation ordinance.

295.19(1)(c) (c) Issue an order directing an operator to immediately cease an activity regulated under this subchapter, under rules promulgated under this subchapter or under the nonmetallic mining reclamation ordinance until the necessary nonmetallic mining reclamation plan approval is obtained.

295.19(1)(d) (d) Submit orders to abate violations of the nonmetallic mining reclamation ordinance to the district attorney, the corporation counsel, the municipal attorney or the attorney general for enforcement. The district attorney, the corporation counsel, the municipal attorney or the attorney general may enforce those orders.

295.19(2) (2) Department orders. The department may issue an order directing the immediate cessation of an activity regulated under this subchapter until the nonmetallic mining site complies with the nonmetallic mining reclamation standards established under s. 295.12 (1) (a).

295.19(3) (3) Penalties.

295.19(3)(a)(a) Any person who violates the rules promulgated under s. 295.12 (1) (a) or an order issued under sub. (2) may be required to forfeit not less than $25 nor more than $1,000 for each violation. Each day of continued violation is a separate offense. While an order issued under this subchapter is suspended, stayed or enjoined, this penalty does not accrue.

295.19(3)(b) (b)

295.19(3)(b)1.1. Except for the violations enumerated in par. (a), any person who violates this subchapter or any rule promulgated or any plan approval order issued under this subchapter shall forfeit not less than $10 nor more than $5,000 for each violation. Each day of continued violation is a separate offense. While an order is suspended, stayed or enjoined, this penalty does not accrue.

295.19(3)(b)2. 2. In addition to the penalties provided under subd. 1., the court may award the department of justice the reasonable and necessary expenses of the investigation and prosecution of the violation, including attorney fees. The department of justice shall deposit in the state treasury for deposit into the general fund all moneys that the court awards to the department or the state under this subdivision. The costs of investigation and the expenses of prosecution, including attorney fees, shall be credited to the appropriation account under s. 20.455 (1) (gh).

295.19 History History: 1995 a. 227 s. 810, 995; 1997 a. 27; 2001 a. 109; 2003 a. 309.



295.20 Preservation of marketable nonmetallic mineral deposits.

295.20  Preservation of marketable nonmetallic mineral deposits.

295.20(1)(1)  Registration.

295.20(1)(a)(a) Beginning on October 14, 1997, a landowner may register land owned by that person under this section if all of the following apply:

295.20(1)(a)1. 1. The land has a marketable nonmetallic mineral deposit, as evidenced by the certification of a professional geologist licensed under ch. 470 or a professional engineer registered under s. 443.04 and by any other information required under sub. (4).

295.20(1)(a)2. 2. The landowner notifies each county, city, village and town that has authority to zone the land of his or her intent to register the marketable nonmetallic mineral deposit. The notification shall include the evidence required under subd. 1.

295.20(1)(a)3. 3. Nonmetallic mining is a permitted or conditional use for the land that is proposed to be registered under any zoning that is in effect on the day on which the landowner makes the notification under subd. 2.

295.20(1)(b) (b) A governmental unit that receives notification under par. (a) 2. may contest registration under this subsection, in the circuit court for a county in which the land is located, on the grounds that there is not a marketable nonmetallic mineral deposit on the land or that par. (a) 3. is not satisfied. The governmental unit has the burden of proving, by a preponderance of the evidence, that one of those grounds exists.

295.20(1)(c) (c) The registration shall delineate the nonmetallic mineral deposit and is valid only if recorded in the office of the register of deeds in each county in which the nonmetallic mineral deposit is located.

295.20(1)(d) (d) Except as provided under sub. (4) (d), a registration under this subsection lasts for 10 years and may be renewed as provided in the rules under sub. (4) (e).

295.20(1m) (1m) Previously registered deposits. Land registered under sub. (1) before October 14, 1997, shall remain registered for 10 years after the initial date of registration. The registration may be renewed as provided under sub. (4) (f).

295.20(2) (2) Limitation on zoning.

295.20(2)(a)(a) A county, city, village or town may not by zoning, rezoning, granting a variance, or other official action or inaction, permit the erection of permanent structures upon, or otherwise permit the use of, any land, while a registration under this section is in effect for that land, in a manner that would permanently interfere with the present or future extraction of the nonmetallic mineral deposit that is located on the land.

295.20(2)(b) (b)

295.20(2)(b)1.1. A county, city, village or town may enact an ordinance changing the zoning of land that is registered under this section if mining has not begun on any portion of the registered land and the ordinance is necessary to implement a master plan, comprehensive plan or land use plan that was adopted at least one year before the rezoning.

295.20(2)(b)2. 2. A zoning change authorized by subd. 1. does not apply to the registered land during the registration period in effect when the zoning ordinance takes effect or during the 10-year renewal period under sub. (4) (e) or (f) if the land is eligible for that renewal.

295.20(2)(b)3. 3. A zoning change authorized by subd. 1. prevents the registration of the land after the period under subd. 2.

295.20(3) (3) Exceptions. Nothing in this section shall be construed to prohibit the following:

295.20(3)(a) (a) A use of land permissible under a zoning ordinance in effect on the day before a mineral deposit is registered under sub. (1).

295.20(3)(b) (b) Acquisition of a registered nonmetallic mineral deposit or registered buffer area by a county, city, village or town or other governmental unit for a public purpose.

295.20(4) (4) Rules. The department shall promulgate rules that contain all of the following:

295.20(4)(a) (a) A definition of "marketable nonmetallic mineral deposit".

295.20(4)(b) (b) Procedures and requirements for registering land containing a marketable nonmetallic mineral deposit under sub. (1).

295.20(4)(c) (c) Procedures and criteria for objecting to the proposed registration of land containing a nonmetallic mineral deposit.

295.20(4)(d) (d) Procedures for terminating the registration of land under this section when there is no longer a marketable nonmetallic mineral deposit on the land.

295.20(4)(e) (e) Procedures and criteria for renewing the registration of land under sub. (1). The rules shall allow renewal for one 10-year period without review of the marketability of the deposit or the zoning of the land, except that, if mining has begun on any portion of the registered land, the rules shall allow the person to renew the registration for an unlimited number of 10-year periods as long as active mining continues.

295.20(4)(f) (f) Procedures and criteria for renewing the registration of land under sub. (1m).

295.20(4)(g) (g) Criteria under which contiguous parcels of land owned by the same person and containing the same marketable nonmetallic mineral deposit may be included in one registration.

295.20 History History: 1995 a. 227 s. 811; 1997 a. 27, 300.



295.31 Definitions; oil and gas.

295.31  Definitions; oil and gas. In this subchapter:

295.31(1) (1) "Department" means the department of natural resources.

295.31(2) (2) "Exploration" means the on-site geologic examination from the surface of an area by core, rotary, percussion or other drilling for the purpose of searching for oil or gas or establishing the nature and extent of a known oil or gas deposit and includes associated activities such as clearing and preparing sites or constructing roads for drilling. For the purposes of the definition of exploration, geologic examination does not include drill holes constructed for the purpose of collecting soil samples or for determining geologic information by seismic methods.

295.31(3) (3) "Gas" means naturally occurring gaseous hydrocarbons.

295.31(4) (4) "Oil" means naturally occurring liquid hydrocarbons.

295.31(6) (6) "Principal shareholder" means any person that owns at least 10% of the beneficial interest of another person.

295.31(7) (7) "Production" means the process involved in the extraction of oil or gas for commercial purposes, and the construction of roads, construction, testing and completion of wells and installation and operation of pipelines, tanks and other necessary equipment for that extraction.

295.31(7m) (7m) "Other waste" includes all other substances, except industrial wastes, as defined in s. 281.01 (5), and sewage, as defined in s. 281.01 (13), which pollute any of the surface waters of the state. The term also includes unnecessary siltation resulting from operations such as the washing of vegetables or raw food products, gravel washing, stripping of lands for development of subdivisions, highways, quarries and gravel pits, mine drainage, cleaning of vehicles or barges or gross neglect of land erosion.

295.31(8) (8) "Person" means an individual, owner, operator, corporation, limited liability company, partnership, association, municipality, interstate agency, state agency or federal agency.

295.31(8m) (8m) "Related person" means any person that owns or operates an oil or gas exploration or production site in the United States and that is one of the following when an application for an oil or gas exploration or production license is submitted to the department:

295.31(8m)(a) (a) The parent corporation of the applicant.

295.31(8m)(b) (b) A person that holds more than a 30% ownership interest in the applicant.

295.31(8m)(c) (c) A subsidiary or affiliate of the applicant in which the applicant holds more than a 30% ownership interest.

295.31(9) (9) "Waters of the state" includes those portions of Lake Michigan and Lake Superior within the boundaries of this state, and all lakes, bays, rivers, streams, springs, ponds, wells, impounding reservoirs, marshes, watercourses, drainage systems and other surface water or groundwater, natural or artificial, public or private, within this state or its jurisdiction.

295.31 History History: 1991 a. 262; 1995 a. 227 s. 813, 995; Stats. 1995 s. 295.31.



295.33 Oil and gas exploration and production.

295.33  Oil and gas exploration and production.

295.33(1) (1) No person may engage in the exploration for oil or gas without a license from the department.

295.33(2) (2) No person may engage in the production of oil or gas without a license from the department.

295.33(3) (3) No person may commit waste in the exploration for or in the production of oil or gas.

295.33(4) (4) No person may conduct drilling operations for the exploration for or production of oil or gas if the drilling extends beneath the beds of the Great Lakes or bays or harbors that are adjacent to the Great Lakes, notwithstanding s. 30.20 (2) (b).

295.33(5) (5) No person holding an oil or gas exploration or production license may engage a general contractor or affiliate to operate an oil or gas exploration or production site if the general contractor or affiliate has 2 or more felony convictions for violation of a law for the protection of the natural environment arising out of the operation of an oil or gas exploration or production site in the United States within 10 years before the issuance of the person's license, unless the general contractor or affiliate receives the department's approval of a plan to prevent the occurrence in this state of events similar to the events that directly resulted in the convictions.

295.33 History History: 1991 a. 262; 1995 a. 227 s. 814; Stats. 1995 s. 295.33; 2001 a. 16.



295.35 Departmental powers and duties; oil and gas.

295.35  Departmental powers and duties; oil and gas.

295.35(1)(1) The department shall establish a licensing procedure for oil and gas exploration and production in this state. The procedure shall require the applicant to do all of the following:

295.35(1)(a) (a) Submit any information that the department considers necessary to determine whether the applicant is competent to conduct oil and gas exploration, production and site reclamation and to determine whether the requirements of sub. (5) are satisfied.

295.35(1)(b) (b) Submit any information necessary for the department to determine whether the proposed exploration, production and site reclamation will comply with this subchapter and rules promulgated under this subchapter.

295.35(1)(c) (c) Pay fees to cover the costs of plan review and licensing.

295.35(1)(d) (d) File with the department a bond conditioned on the faithful performance of all of the requirements of this subchapter and rules promulgated under this subchapter.

295.35(2) (2) The department shall promulgate rules to protect the waters of the state, air, soil, plants, fish and wildlife from the adverse effects of oil and gas exploration and production, including rules relating to all of the following:

295.35(2)(a) (a) Location, construction, operation and maintenance of wells and ancillary facilities to provide the greatest practicable protection to the environment.

295.35(2)(b) (b) Disposal of waste liquids encountered or produced in oil and gas exploration and production.

295.35(2)(c) (c) Plugging of wells and abandonment and reclamation of well sites and mud pits and all other ancillary facilities to provide long-term environmental protection.

295.35(2)(d) (d) Reclamation of affected land when exploration and production are completed.

295.35(2)(e) (e) Competence of an applicant to conduct oil and gas exploration, production and site reclamation.

295.35(3) (3) The department shall promulgate rules to prevent waste in the exploration for or the production of oil and gas, including rules related to all of the following:

295.35(3)(a) (a) Prevention of the escape of oil or gas from one stratum to another, and water or brine into oil and gas strata.

295.35(3)(b) (b) Prevention of the premature or irregular encroachment of water that reduces the total recovery of oil and gas.

295.35(3)(c) (c) Prevention of fires, explosions, blowouts, seepage or caving.

295.35(3)(d) (d) Secondary recovery methods of oil or gas.

295.35(3)(e) (e) Spacing of wells.

295.35(3)(f) (f) Regulation of well production, including the allocation of allowable production in any field or pool.

295.35(3)(g) (g) Operation of wells with efficient ratios of gas to oil.

295.35(5) (5) The department may not issue a license for oil or gas exploration or production if it finds any of the following:

295.35(5)(a) (a) That the applicant has violated and continues to fail to comply with this subchapter or any rule promulgated under this subchapter.

295.35(5)(b) (b) That the applicant, a principal shareholder of the applicant or a related person has, within 10 years before the application is submitted, forfeited a reclamation bond for oil or gas exploration or production that was posted in accordance with a permit, license or other approval for an oil or gas exploration or production site in the United States, unless the forfeiture was by agreement with the entity for whose benefit the bond was posted and the amount of the bond was sufficient to cover all costs of reclamation.

295.35(5)(c) (c) That the applicant, a related person or an officer or director of the applicant has, within 10 years before the application is submitted, 2 or more felony convictions for violations of laws for the protection of the natural environment arising out of the operation of an oil or gas exploration or production site in the United States, unless one of the following applies:

295.35(5)(c)1. 1. The court ordered the person convicted, as part of the sentence or as a condition of probation, to engage in activities to remedy the violation and the person has complied with that order.

295.35(5)(c)2. 2. The person convicted is a related person or an officer or director of the applicant with whom the applicant terminates its relationship.

295.35(5)(c)3. 3. The applicant included in its license application under sub. (1) a plan to prevent the occurrence in this state of events similar to the events that directly resulted in the convictions.

295.35(5)(cm) (cm) That the applicant, a related person or an officer or director of the applicant or a related person has, within 10 years before the application is submitted, been required to forfeit more than $10,000 for a violation of a law for the protection of the natural environment arising out of the operation of an oil and gas exploration or production site in the United States, unless one of the following applies:

295.35(5)(cm)1. 1. The court ordered the person who was required to forfeit more than $10,000 to engage in activities to remedy the violation and the person has complied with that order.

295.35(5)(cm)2. 2. The person who was required to forfeit more than $10,000 is a related person with whom the applicant has terminated its relationship.

295.35(5)(cm)3. 3. The applicant included in the license application a plan to prevent the occurrence in this state of events similar to the events that directly resulted in the forfeiture.

295.35(5)(d) (d) That the applicant or a related person has, within 10 years before the application is submitted, declared bankruptcy or undergone dissolution that resulted in the failure to reclaim an oil or gas exploration or production site in the United States in violation of a state or federal law and that failure has not been remedied and is not being remedied.

295.35(5)(e) (e) That, within 10 years before the application is submitted, a license or other approval for oil or gas exploration or production issued to the applicant or a related person was permanently revoked because of a failure to reclaim an oil or gas exploration or production site in the United States in violation of state or federal law and that failure has not been and is not being remedied.

295.35(6) (6) The department may not deny a license for oil or gas exploration or production under sub. (5) if the person subject to the convictions, forfeiture, permanent revocation, bankruptcy or dissolution is a related person but the applicant shows that the person was not the parent corporation of the applicant, a person that holds more than a 30% ownership in the applicant, or a subsidiary or affiliate of the applicant in which the applicant holds more than a 30% interest at the time of the convictions, forfeiture, permanent revocation, bankruptcy or dissolution.

295.35 History History: 1991 a. 262; 1995 a. 227 s. 815; Stats. 1995 s. 295.35.



295.37 Penalties; oil and gas.

295.37  Penalties; oil and gas.

295.37(1) (1) Any person who makes or causes to be made in an application or report required under this subchapter a statement known to the person to be false or misleading in any material respect or who refuses to submit information required by the department under this subchapter may be fined not less than $1,000 nor more than $5,000.

295.37(2) (2) Any person who violates this subchapter or any order issued or rule promulgated under this subchapter may be required to forfeit not less than $1,000 nor more than $10,000 for each violation. Each day of violation is a separate offense.

295.37(3) (3)

295.37(3)(a)(a) If a person makes or causes to be made in an application or report required under this subchapter a statement known to the person to be false or misleading and that statement is material to the issuance of an exploration or production license, the department may revoke the license. If a person holding an exploration or production license repeatedly makes or causes to be made in an application or report required under this subchapter a statement known to the person to be false or misleading in any material respect or refuses to submit information required by the department under this subchapter, the department may revoke the license.

295.37(3)(b) (b) If a person holding an exploration or production license continues to violate this subchapter after the department has issued an order to cease those violations, the department shall revoke the license.

295.37(4) (4) Any oil or gas produced in violation of this subchapter or any order issued or rule promulgated under this subchapter, or any product manufactured from that oil or gas, is subject to confiscation. The department may seize that oil, gas or products and request the department of justice to commence an action to confiscate the oil, gas or products.

295.37 History History: 1991 a. 262; 1995 a, 227 s. 816; Stats. 1995 s. 295.37.



295.40 Legislative findings.

295.40  Legislative findings. The legislature finds all of the following:

295.40(1) (1) That attracting and aiding new mining enterprises and expanding the mining industry in Wisconsin is part of Wisconsin public policy.

295.40(2) (2) That mining for nonferrous metallic minerals is different from mining for ferrous minerals because in mining for nonferrous metallic minerals, sulfide minerals react, when exposed to air and water, to form acid drainage.

295.40(3) (3) That if the mineral products and waste materials associated with nonferrous metallic sulfide mining operations are not properly managed and controlled, they can cause significant damage to the environment, affect human health, and degrade the quality of life of the affected community.

295.40(4) (4) That the special concerns surrounding nonferrous metallic mining warrant more stringent regulatory measures than those warranted for ferrous mineral mining operations.

295.40(5) (5) That the provisions in ch. 293, 2011 stats., are a deterrent to ferrous mineral mining in this state and are not necessary to ensure that ferrous mineral mining will be conducted in an environmentally sound manner.

295.40(6) (6) That simplifying and shortening the permitting process for ferrous mineral mining when compared to nonferrous metallic mineral mining, as Minnesota and Michigan have done, will encourage ferrous mineral mining in Wisconsin and create jobs and generate resources for the state.

295.40(7) (7) That because of the fixed location of ferrous mineral deposits in the state, it is probable that mining those deposits will result in adverse impacts to wetlands and that, therefore, the use of wetlands for bulk sampling and mining activities, including the disposal or storage of mining wastes or materials, or the use of other lands for mining activities that would have a significant adverse impact on wetlands, is presumed to be necessary.

295.40 History History: 2013 a. 1.



295.41 Definitions.

295.41  Definitions. In this subchapter:

295.41(1) (1) "Air pollution" means the presence in the atmosphere of one or more air contaminants in such quantities and of such duration as is injurious to human health or welfare, animal or plant life, or property.

295.41(2) (2) "Applicant" means a person who applies for, or is preparing to apply for, an exploration license or a mining permit or who files a bulk sampling plan.

295.41(3) (3)

295.41(3)(a)(a) "Approval" means, except as provided in par. (b), any permit, license, certification, contract, or other authorization that the department issues, or any other action by the department, that is required for exploration, to engage in bulk sampling at a bulk sampling site, or to construct or operate a mining site, including any action required for any of the following:

295.41(3)(a)1. 1. The withdrawal of land entered as county forest land under s. 28.11 and any modification of, or amendment to, a county forest land use plan necessitated by the withdrawal of the land.

295.41(3)(a)2. 2. The withdrawal of land entered as forest cropland under s. 77.10.

295.41(3)(a)3. 3. The withdrawal of land designated as managed forest land under subch. VI of ch. 77 and any modification of, or amendment to, a managed forest land management plan necessitated by the withdrawal of the land.

295.41(3)(b) (b) "Approval" does not include a permit, license, certification, contract, or other authorization related to the construction of any new plant, equipment, property, or facility for the production, transmission, delivery, or furnishing of power.

295.41(4) (4) "Background water quality" means the concentration of a substance in groundwater as determined by monitoring at locations that will not be affected by a mining site.

295.41(5) (5) "Baseline water quality" means the concentration of a substance in groundwater or surface water as determined by monitoring before mining operations begin.

295.41(6) (6) "Borrow materials" means soil or rock used in construction or reclamation activities.

295.41(7) (7) "Bulk sampling" means excavating in a potential mining site by removing less than 10,000 tons of material for the purposes of obtaining site-specific data to assess the quality and quantity of the ferrous mineral deposits and of collecting data from and analyzing the excavated materials in order to prepare the application for a mining permit or for any other approval.

295.41(8) (8) "Closing" means the time at which a mining waste site ceases to accept mining wastes.

295.41(9) (9) "Closure" means the actions taken by an operator to prepare a mining waste site for long-term care and to make it suitable for other uses.

295.41(10) (10) "Construct" means to engage in a program of on-site construction, including site clearing, grading, dredging, or filling of land.

295.41(11) (11) "Department" means the department of natural resources.

295.41(12) (12) "Disposal" means the discharge, deposit, injection, dumping, or placing of a substance into or on any land or water.

295.41(14) (14) "Environmental impact report" means a document submitted by a person seeking a mining permit that discloses environmental impacts of the proposed mining.

295.41(15) (15) "Environmental impact statement" means a detailed statement under s. 1.11 (2) (c).

295.41(16) (16) "Environmental pollution" means contaminating or rendering unclean or impure the air, land, or waters of the state, or making the air, land, or waters of the state injurious to public health or animal or plant life.

295.41(17) (17) "Exploration license" means a license under s. 295.44.

295.41(18) (18) "Ferrous mineral" means an ore or earthen material in natural deposits in or on the earth that primarily exists in the form of an iron oxide, including taconite and hematite.

295.41(19) (19) "Fill area" means an area proposed to receive or that is receiving direct application of mining waste.

295.41(20) (20) "Freeboard" means the height of the top of a dam above the adjacent liquid surface within the impoundment.

295.41(21) (21) "Groundwater" means any of the waters of the state occurring in a saturated subsurface geological formation of rock or soil.

295.41(22) (22) "Groundwater quality" means the chemical, physical, biological, thermal, or radiological quality of groundwater at a site or within an underground aquifer.

295.41(23) (23) "Groundwater quality standards" means numerical values consisting of enforcement standards and preventive action limits contained in Table 1 of s. NR 140.10, and Table 2 of s. NR 140.12, Wis. Adm. Code, and any preventive action limits for indicator parameters identified under s. NR 140.20 (2), Wis. Adm. Code.

295.41(24) (24) "Leachate" means water or other liquid that has been contaminated by dissolved or suspended materials due to contact with refuse disposed of on the mining site.

295.41(25) (25) "Merchantable by-product" means all waste soil, rock, mineral, liquid, vegetation, and other material directly resulting from or displaced by the mining, cleaning, or preparation of minerals, during mining operations, that are determined by the department to be marketable upon a showing of marketability made by the operator, accompanied by a verified statement by the operator of his or her intent to sell the material within 3 years from the time it results from or is displaced by mining.

295.41(26) (26) "Mining" means all or part of the process involved in the mining of a ferrous mineral, other than for exploration, including commercial extraction, agglomeration, beneficiation, construction of roads, removal of overburden, and the production of refuse, involving the removal of more than 15,000 tons of earth material a year in the regular operation of a business for the purpose of extracting a ferrous mineral.

295.41(27) (27) "Mining permit" means the permit under s. 295.58.

295.41(28) (28) "Mining plan" means a proposal for mining on a mining site, including a description of the systematic activities to be used for the purpose of extracting ferrous minerals.

295.41(29) (29) "Mining site" means the surface area disturbed by mining, including the surface area from which the ferrous minerals or refuse or both have been removed, the surface area covered by refuse, all lands disturbed by the construction or improvement of haulageways, and any surface areas in which structures, equipment, materials, and any other things used in the mining are situated.

295.41(30) (30) "Mining waste" means tailings, waste rock, mine overburden, waste treatment sludges, or other discarded material, including solid, liquid, semi-solid, or contained gaseous material, resulting from mining or from the cleaning or preparation of ferrous minerals during mining operations, except that "mining waste" does not include topsoil and mine overburden intended to be returned to the mining site or used in the reclamation process and that is placed on the mining site for those purposes, as provided for in the approved mining plan, and does not include merchantable by-products.

295.41(31) (31) "Mining waste site" means any land or appurtenances thereto used for the storage or disposal of mining waste or for the storage of merchantable by-products, but does not include land or appurtenances used in the production or transportation of mining waste, such as the concentrator, haul roads, or tailings pipelines, that are part of the mining site.

295.41(32) (32) "Nonferrous metallic mineral" means an ore or other earthen material to be excavated from natural deposits on or in the earth for its metallic content but not primarily for its iron oxide content.

295.41(33) (33) "Operator" means any person who is engaged in mining, or who holds a mining permit, whether individually, jointly, or through subsidiaries, agents, employees, or contractors.

295.41(34) (34) "Overburden" means any unconsolidated material that overlies bedrock.

295.41(35) (35) "Person" means an individual, corporation, limited liability company, partnership, association, local governmental agency, interstate agency, state agency, or federal agency.

295.41(36) (36) "Piping" means the progressive erosion of materials from an embankment or foundation caused by the seepage of water.

295.41(37) (37) "Principal shareholder" means any person who owns at least 10 percent of the beneficial ownership of an applicant or operator.

295.41(38) (38) "Reagent" means a substance or compound that is added to a system in order to bring about a chemical reaction or is added to see if a reaction occurs to confirm the presence of another substance.

295.41(39) (39) "Reclamation" means the process by which an area physically or environmentally affected by exploration or mining is rehabilitated to either its original state or to a state that provides long-term environmental stability.

295.41(40) (40) "Reclamation plan" means the proposal for the reclamation of an exploration site under s. 295.44 (2) (b) or a mining site under s. 295.49.

295.41(41) (41) "Refuse" means all mining waste and all waste materials deposited on or in the mining site from other sources, except merchantable by-products.

295.41(42) (42) "Related person" means any person that owns or operates a mining site in the United States and that is one of the following when an application for a mining permit is submitted to the department:

295.41(42)(a) (a) The parent corporation of the applicant.

295.41(42)(b) (b) A person that holds more than a 30 percent ownership interest in the applicant.

295.41(42)(c) (c) A subsidiary or affiliate of the applicant in which the applicant holds more than a 30 percent ownership interest.

295.41(44) (44) "Subsidence" means lateral or vertical ground movement caused by a failure, initiated at the mine, of a man-made underground mine, that directly damages residences or commercial buildings, except that "subsidence" does not include lateral or vertical ground movement caused by earthquake, landslide, soil conditions, soil erosion, soil freezing and thawing, or roots of trees and shrubs.

295.41(45) (45) "Tailings" means waste material resulting from beneficiation of crushed ferrous minerals at a concentrator or from washing, concentration, or treatment of crushed ferrous minerals.

295.41(46) (46) "Unsuitable" means that the land proposed for mining is not suitable for mining because the mining activity will more probably than not destroy or irreparably damage any of the following:

295.41(46)(a) (a) Habitat required for survival of species of vegetation or wildlife designated as endangered through prior inclusion in rules adopted by the department, if the endangered species cannot be reestablished elsewhere.

295.41(46)(b) (b) Unique features of the land, as determined by state or federal designation and incorporated in rules adopted by the department, as any of the following, which cannot have their unique characteristic preserved by relocation or replacement elsewhere:

295.41(46)(b)1. 1. Wilderness areas.

295.41(46)(b)2. 2. Wild and scenic rivers.

295.41(46)(b)3. 3. National or state parks.

295.41(46)(b)4. 4. Wildlife refuges and areas.

295.41(46)(b)5. 5. Listed properties, as defined in s. 44.31 (4).

295.41(46m) (46m) "Wastewater and sludge storage or treatment lagoon" means a man-made containment structure that is constructed primarily of earthen materials, that is for the treatment or storage of wastewater, storm water, or sludge, and that is not a land disposal system, as defined in s. NR 140.05 (11), Wis. Adm. Code.

295.41(47) (47) "Waters of the state" has the meaning given in s. 281.01 (18).

295.41(48) (48) "Water supply" means the sources and their surroundings from which water is supplied for drinking or domestic purposes.

295.41(49) (49) "Wetland" has the meaning given in s. 23.32 (1).

295.41 History History: 2013 a. 1.



295.43 Responsibilities related to mining.

295.43  Responsibilities related to mining. The department shall serve as the central unit of state government to ensure that the impact from mining and reclamation on the air, lands, waters, plants, fish, and wildlife in this state will be minimized and offset to the extent practicable. The administration of occupational health and safety laws and rules that apply to mining remain exclusively the responsibility of the department of safety and professional services. The powers and duties of the geological and natural history survey under s. 36.25 (6) remain exclusively the responsibility of the geological and natural history survey. Nothing in this section prevents the department of safety and professional services and the geological and natural history survey from cooperating with the department in the exercise of their respective powers and duties.

295.43 History History: 2013 a. 1.



295.44 Exploration.

295.44  Exploration.

295.44(1)(1)  Definitions. In this section:

295.44(1)(a) (a) "Abandonment" means the filling or sealing of a drillhole.

295.44(1)(b) (b) "Clay slurry" means a fluid mixture of native clay formation or commercial clay or clay mineral products and water prepared with only the amount of water necessary to produce fluidity.

295.44(1)(c) (c) "Concrete grout" means a mixture consisting of type A portland cement and an equal or lesser volume of dry sand combined with water.

295.44(1)(d) (d) "Driller" means a person who performs core, rotary, percussion, or other drilling involved in exploration for ferrous minerals.

295.44(1)(e) (e) "Drilling site" means the area disturbed by exploration, including the drillhole.

295.44(1)(f) (f) "Dump bailer" means a cylindrical container with a valve that empties the contents of the container at the bottom of a drillhole.

295.44(1)(g) (g) "Explorer" means any person who engages in exploration or who contracts for the services of drillers for the purpose of exploration.

295.44(1)(h) (h) "Exploration" means the on-site geologic examination from the surface of an area by core, rotary, percussion, or other drilling, where the diameter of the hole does not exceed 18 inches, for the purpose of searching for ferrous minerals or establishing the nature of a known ferrous mineral deposit, including associated activities such as clearing and preparing sites or constructing roads for drilling. "Exploration" does not include drilling for the purpose of collecting soil samples or for determining radioactivity by means of placement of devices that are sensitive to radiation.

295.44(1)(i) (i) "License year" means the period beginning on July 1 of any year and ending on the following June 30.

295.44(1)(j) (j) "Neat cement grout" means a mixture consisting of type A portland cement and water.

295.44(1)(k) (k) "Termination" means the filling of drillholes and the reclamation of a drilling site.

295.44(2) (2) License. No person may engage in exploration, or contract for the services of drillers for purposes of exploration, without an annual license from the department. The department shall provide copies of the application for an exploration license to the state geologist upon issuance of the exploration license. A person seeking an exploration license shall file an application that includes all of the following:

295.44(2)(a) (a) An exploration plan that includes all of the following:

295.44(2)(a)1. 1. A description of the site where the exploration will take place and a map of that area showing the locations of the exploration.

295.44(2)(a)2. 2. A description of the means and method that will be used for the exploration.

295.44(2)(a)3. 3. A description of the grading and stabilization of the excavation, sides, and benches that will be conducted.

295.44(2)(a)4. 4. A description of how the grading and stabilization of any deposits of refuse will be conducted.

295.44(2)(a)5. 5. A description of how any diversion and drainage of water from the exploration site will be conducted.

295.44(2)(a)6. 6. A description of how any backfilling will be conducted.

295.44(2)(a)7. 7. A description of how any pollutant-bearing minerals or materials will be covered.

295.44(2)(a)8. 8. A description of how the topsoils will be removed and stockpiled or how other measures will be taken to protect topsoils before exploration.

295.44(2)(a)9. 9. A description of how vegetative cover will be provided.

295.44(2)(a)10. 10. A description of how any water impoundment will be accomplished.

295.44(2)(a)11. 11. Identification of the means and method that will be used to prevent significant environmental pollution to the extent practicable.

295.44(2)(b) (b) A reclamation plan, designed to minimize adverse effects to the environment to the extent practicable, that includes all of the following:

295.44(2)(b)1. 1. A description of how all toxic and hazardous wastes and other solid waste will be disposed of in solid or hazardous waste disposal facilities licensed under ch. 289 or 291 or otherwise in an environmentally sound manner.

295.44(2)(b)2. 2. A description of how topsoil will be preserved for purposes of future use in reclamation.

295.44(2)(b)3. 3. A description of how revegetation will be conducted to stabilize disturbed soils and prevent air and water pollution to the extent practicable.

295.44(2)(b)4. 4. A description of how disturbance to wetlands will be minimized to the extent practicable.

295.44(2)(b)5. 5. A statement that all drillholes will be abandoned in compliance with sub. (5).

295.44(2)(c) (c) An exploration license fee of $300.

295.44(2)(d) (d) A bond, as provided in sub. (3) (a).

295.44(2)(e) (e) A certificate of insurance showing that the applicant has in force a liability insurance policy issued by an insurance company licensed to do business in this state covering all exploration conducted or contracted for by the explorer in this state and affording personal injury and property damage protection in a total amount determined to be adequate by the department, but not more than $1,000,000 and not less than $50,000.

295.44(2)(f) (f) A copy of the applicant's most recent annual report to the federal securities and exchange commission on form 10-K, or, if this is not available, a report of the applicant's current assets and liabilities or other data necessary to establish that the applicant is competent to conduct exploration in this state.

295.44(2m) (2m) Confidentiality. The department and the state geologist shall protect as confidential any information, other than effluent data, contained in an application for an exploration license, upon a showing that the information is entitled to protection as a trade secret, as defined in s. 134.90 (1) (c), and any information relating to the location, quality, or quantity of a ferrous mineral deposit, to production or sales figures, or to processes or production unique to the applicant or that would tend to adversely affect the competitive position of the applicant if made public.

295.44(3) (3) Bond.

295.44(3)(a)(a) An applicant shall submit, as part of the application for an exploration license, a bond in the amount of $5,000 that is conditioned on faithful performance of the requirements of this section, that is issued by a surety company licensed to do business in this state, and that provides that the bond may not be canceled by the surety, except after not less than 90 days' notice to the department in writing by registered or certified mail.

295.44(3)(b) (b) If the surety for a bond submitted under par. (a) issues a cancellation notice, the explorer shall deliver a replacement bond at least 30 days before the expiration of the 90 day notice period. If the explorer fails to submit a replacement bond, the explorer may not engage in exploration until the explorer submits a replacement bond.

295.44(3)(c) (c) If the license of the surety company for a bond submitted under par. (a) is revoked or suspended, the explorer, within 30 days after receiving written notice from the department, shall deliver a replacement bond. If the explorer fails to submit a replacement bond, the explorer may not engage in exploration until the explorer submits a replacement bond.

295.44(3)(d) (d) The department may require that the amount of the bond submitted under this subsection be increased at any time, if the department determines that the level of activity by the explorer makes it likely that the bond would be inadequate to fund the termination of all drillholes for which the explorer is responsible.

295.44(3)(e) (e) The department shall release a bond submitted under this subsection one year after the issuance of the last certificate of completion of exploration under sub. (9) (c) 3. if the explorer no longer holds an exploration license and the department determines that the explorer has complied with this section.

295.44(4) (4) Issuance or denial of exploration license.

295.44(4)(a)(a) Except as provided in par. (c), within 10 business days of receiving an administratively complete application for an exploration license, the department shall issue the exploration license or provide the notice required under par. (f) of intent not to issue the exploration license, unless the application is for an upcoming license year. If an application is for an upcoming license year, the department shall issue the exploration license or provide the notice required under par. (f) of intent not to issue the exploration license within 10 business days of receiving an administratively complete application or on the next July 1, whichever is later.

295.44(4)(b) (b) An application for an exploration license is considered to be administratively complete on the day that it is submitted, unless, before the 10th business day after receiving the application, the department provides the applicant with written notification that the application is not administratively complete. The department may determine that an application is not administratively complete only if the application does not include an exploration plan; a reclamation plan; an exploration license fee; a bond; a certificate of insurance; or a copy of the applicant's most recent annual report to the federal securities and exchange commission on form 10-K, or, if this is not available, a report of the applicant's current assets and liabilities or other data necessary to establish that the applicant is competent to conduct exploration in this state. The department may not consider the quality of the information provided. In a notice provided under this paragraph, the department shall identify what is missing from the application.

295.44(4)(c) (c) If the department provides notification, in compliance with par. (b), that an application is not administratively complete, the department shall issue the exploration license or provide the notice required under par. (f) of intent not to issue the license within 7 business days of receipt of the missing item, unless the application is for an upcoming license year. If the application is for an upcoming license year, the department shall issue the exploration license or provide the notice required under par. (f) of intent not to issue the exploration license within 7 business days of receipt of the missing item or on the next July 1, whichever is later.

295.44(4)(d) (d) If the department does not comply with par. (a) or (c), the application is automatically approved and the department shall issue an exploration license that includes the requirements in sub. (5). The explorer may engage in exploration based on the automatic approval, notwithstanding any delay by the department in issuing the license.

295.44(4)(e) (e) Subject to par. (f), the department shall deny an application for an exploration license if the department finds that, after the activities in the exploration plan and the reclamation plan have been completed, the exploration will have a substantial and irreparable adverse impact on the environment or present a substantial risk of injury to public health and welfare.

295.44(4)(f) (f) Before denying an application, the department shall provide the applicant with written notification of its intent not to issue the exploration license, setting forth all of the reasons for its intent not to issue the exploration license, including reference to competent evidence supporting its position. The department shall provide the person with an opportunity to correct any deficiencies in the exploration plan or reclamation plan within 10 business days. If the person amends the exploration plan or reclamation plan and corrects the deficiencies, the department shall issue the exploration license within 10 business days of receipt of the amended exploration plan or reclamation plan, unless the application is for an upcoming license year. If an application is for an upcoming license year, the department shall issue the exploration license within 10 business days of receipt of the amended exploration plan or reclamation plan or on the next July 1, whichever is later. If the department determines that the deficiencies have not been corrected, it shall deny the application, in writing, setting forth all of the reasons for its determination, including reference to competent evidence supporting the determination.

295.44(5) (5) Requirements in exploration license. The department shall include all of the following in an exploration license:

295.44(5)(a) (a) A requirement that if the explorer wishes to temporarily abandon a drillhole so that the explorer may use the drillhole for future exploration, the explorer leave the well casing in place and seal the upper end of the casing with a watertight threaded or welded cap.

295.44(5)(b) (b) A requirement to permanently abandon a drillhole 4 inches in diameter or smaller by filling the drillhole from the bottom upward to the surface of the ground with concrete grout or neat cement grout.

295.44(5)(c) (c) A requirement to permanently abandon a drillhole larger than 4 inches in diameter by filling the drillhole from the bottom upward to the surface of the ground with concrete grout or neat cement grout or in one of the following ways:

295.44(5)(c)1. 1. If the drillhole is constructed in limestone, dolomite, shale, or Precambrian formations, such as granite, gabbro, gneiss, schist, slate, greenstone, or quartzite, by filling the drillhole with gravel or crushed rock or, if it is physically impracticable to use gravel or crushed rock and if the department approves, with clay slurry, from the bottom upward to a point 20 feet below the top of the first rock formation encountered below the surface of the ground or to at least 40 feet below the surface of the ground, whichever is the greater depth, and filling the remainder of the drillhole with concrete grout or neat cement grout.

295.44(5)(c)2. 2. If the drillhole is constructed in sandstone formation, by filling the drillhole with disinfected sand or pea gravel or, if it is physically impracticable to use sand or pea gravel and if the department approves, with clay slurry, from the bottom upward to a point 20 feet below the top of the first rock formation encountered below the surface of the ground or to at least 40 feet below the surface of the ground, whichever is the greater depth, and filling the remainder of the drillhole with concrete grout or neat cement grout.

295.44(5)(c)3. 3. If the drillhole is constructed in glacial drift or other unconsolidated formation, by filling the hole with clean clay slurry to a point 20 feet below the surface of the ground and filling the remainder of the drillhole with concrete grout or neat cement grout.

295.44(5)(c)4. 4. If the drillhole is constructed in mixed rock types, by filling the drillhole as provided in subds. 1., 2., and 3., and providing a concrete grout or neat cement grout plug that extends at least 20 feet above and below the point of surface contact between each recognized geologic rock type.

295.44(5)(d) (d)

295.44(5)(d)1.1. A requirement to use a conductor pipe or, when practical, a dump bailer when filling a drillhole.

295.44(5)(d)2. 2. A requirement to keep the bottom end of the conductor pipe submerged in concrete grout or neat cement grout at all times when concrete grout or neat cement grout is placed under water using a conductor pipe.

295.44(5)(d)3. 3. A requirement to fill the drillhole at the same time that all or part of the drillhole casing is removed from an unconsolidated formation, such as sand or gravel, that will not remain open upon abandonment of a drillhole and to keep the end of the casing below the surface of the fill material throughout the operation.

295.44(5)(e) (e) A requirement to obtain approval from the department of the method of containing the flow from, and the method of eventual abandonment of, a drillhole that penetrates an aquifer under artesian pressure so that the groundwater flows at the surface of the ground.

295.44(6) (6) Renewals.

295.44(6)(a)(a) An explorer wishing to renew an exploration license shall file with the department a renewal application that includes all of the following:

295.44(6)(a)1. 1. A renewal fee of $150.

295.44(6)(a)2. 2. A bond that satisfies sub. (3) (a).

295.44(6)(a)3. 3. A certificate of insurance that satisfies sub. (2) (e).

295.44(6)(a)4. 4. A copy of the applicant's most recent annual report to the federal securities and exchange commission on form 10-K, or, if this is not available, a report of the applicant's current assets and liabilities or other data necessary to establish that the applicant is competent to conduct exploration in this state.

295.44(6)(a)5. 5. Either a statement that no changes are being proposed to the exploration plan and reclamation plan previously approved by the department or a new exploration plan or reclamation plan if the applicant proposes to make changes.

295.44(6)(b) (b) Except as provided in par. (d), within 10 business days of receiving an administratively complete application for renewal of an exploration license, the department shall renew the exploration license or provide the notice, required under par. (g), of intent not to renew the exploration license.

295.44(6)(c) (c) An application for renewal of an exploration license is considered to be administratively complete on the day that it is submitted, unless, before the 10th business day after receiving the application, the department provides the explorer with written notification that the application is not administratively complete. The department may determine that an application is not administratively complete only if the application does not include a renewal fee; a bond; a certificate of insurance; a copy of the applicant's most recent annual report to the federal securities and exchange commission on form 10-K, or, if this is not available, a report of the applicant's current assets and liabilities or other data necessary to establish that the applicant is competent to conduct exploration in this state; or either a statement that no changes are being proposed to the exploration plan and reclamation plan previously approved by the department or a new exploration plan or reclamation plan if the applicant proposes to make changes. The department may not consider the quality of any information provided. In a notice provided under this paragraph, the department shall identify what is missing from the application.

295.44(6)(d) (d) If the department provides notification, in compliance with par. (c), that an application is not administratively complete, the department shall renew the exploration license or provide the notice, required under par. (g), of intent not to renew the exploration license within 7 business days of receipt of the missing item.

295.44(6)(e) (e) If the department does not comply with par. (b) or (d), the application for renewal is automatically approved.

295.44(6)(f) (f) Subject to par. (g), the department shall deny an application for renewal of an exploration license only if the applicant has filed a new exploration plan or reclamation plan and the department finds that the exploration, after the activities in the new exploration plan and the new reclamation plan have been completed, will have a substantial and irreparable adverse impact on the environment or present a substantial risk of injury to public health and welfare.

295.44(6)(g) (g) Before denying an application, the department shall provide the person who submitted the application with written notification of its intent not to renew the exploration license, setting forth all of the reasons for its intent not to renew the exploration license, including reference to competent evidence supporting its position. The department shall provide the person with an opportunity to correct any deficiencies in the exploration plan or restoration plan within 10 business days. If the person amends the exploration plan or reclamation plan and corrects the deficiencies, the department shall renew the exploration license within 10 business days of receipt of the amended exploration plan or reclamation plan. If the department determines that the deficiencies have not been corrected, it shall deny the application, in writing, setting forth all of the reasons for it's determination, including reference to competent evidence supporting the determination.

295.44(6)(h) (h) The renewal of an exploration license takes effect on the date of issuance and expires on the following June 30.

295.44(7) (7) Revocation or suspension of exploration license. After a hearing, the department may revoke or suspend an exploration license if it determines that any of the following apply:

295.44(7)(a) (a) The explorer has not complied with a statute, a rule promulgated by the department, or a condition in the exploration license.

295.44(7)(b) (b) The explorer has failed to increase bond amounts to adequate levels as provided under sub. (3) (d).

295.44(8) (8) Notice procedure.

295.44(8)(a)(a) An explorer shall notify the department of the explorer's intent to drill on a parcel by registered mail at least 5 days prior to the beginning of drilling. Notice is considered to be given on the date that the department receives the notice. In the notice, the explorer shall specify which drillholes identified in the exploration plan the explorer intends to drill. The explorer shall send the notice to the subunit of the department with authority over mine reclamation.

295.44(8)(b) (b) A notice of intent to drill provided under par. (a) remains in effect for one year beginning on the date that the department receives the notice. If the explorer wishes to continue drilling on the parcel after the notice is no longer in effect, the explorer shall resubmit a notice of intent to drill on the parcel.

295.44(9) (9) Reports.

295.44(9)(a)(a) Within 10 days after completing the temporary or permanent abandonment of a drillhole, an explorer shall file with the department an abandonment report that describes the means and method used in the abandonment and is signed by an authorized representative of the explorer attesting to the accuracy of the information contained in the report. The explorer shall submit the abandonment report to the department's district office for the district in which the drilling site is located.

295.44(9)(b) (b) After permanent abandonment of a drillhole and regrading and revegetation of the drilling site, an explorer shall notify the department of completion of termination of the drilling site. The explorer shall submit the notice, in writing, to the department's district office for the district in which the drilling site is located.

295.44(9)(c) (c)

295.44(9)(c)1.1. After receipt of a notice under par. (b), the department shall notify the explorer in writing whether the termination is satisfactory or unsatisfactory. If the termination is unsatisfactory, the department shall inform the explorer of the necessary corrective measures. Following the completion of corrective measures, the explorer shall file written notice with the department's district office for the district in which the drilling site is located specifying the means and method used and stating that termination is complete.

295.44(9)(c)2. 2. If an explorer fails to comply with corrective measures identified under subd. 1., the department may suspend the explorer's exploration license in accordance with sub. (7).

295.44(9)(c)3. 3. Upon satisfactory completion of termination of a drilling site, the department shall issue a certificate of completion. The department may not issue a certificate of completion for a drilling site that has only been temporarily abandoned.

295.44(10) (10) Drilling fees. Upon the submission of a report under sub. (9) (a) of temporary abandonment of a drillhole, if the drillhole is temporarily abandoned, or upon submission of a report under sub. (9) (a) of permanent abandonment of a drillhole, if the drillhole is not temporarily abandoned, the explorer shall pay a fee to the department. The fee is $100 per drillhole for the first 20 drillholes for which a report is filed in a license year and $50 for each subsequent drillhole for which a report is filed in that license year.

295.44(11) (11) Inspections.

295.44(11)(a)(a) Any duly authorized officer, employee, or representative of the department may enter and inspect any property, premises, or place on or at which exploration is being performed at any reasonable time for the purpose of ascertaining the state of compliance with this section. No explorer may refuse entry or access to any authorized representative of the department who requests entry for the purposes of inspection and who presents appropriate credentials.

295.44(11)(b) (b) No person may obstruct, hamper, or interfere with any inspection authorized in par. (a).

295.44(11)(c) (c) No inspector may obstruct, hamper, or interfere with exploration activities.

295.44(12) (12) Exemption. This section does not apply to an operator with a mining permit who is engaged in exploration activities on lands included in a mining plan and reclamation plan, if the mining plan or reclamation plan contains provisions relating to termination of the exploration activities.

295.44(13) (13) Environmental analysis not required. The department is not required to prepare an environmental impact statement or an environmental assessment for an application for an exploration license.

295.44 History History: 2013 a. 1; s. 35.17 correction in (7) (b).



295.443 Local impact committee; local agreement.

295.443  Local impact committee; local agreement.

295.443(1)(1) A county, town, village, city, or tribal government likely to be substantially affected by potential or proposed mining may designate an existing committee, or establish a committee, for purposes of:

295.443(1)(a) (a) Facilitating communications between operators and itself.

295.443(1)(b) (b) Analyzing implications of mining.

295.443(1)(c) (c) Reviewing and commenting on reclamation plans.

295.443(1)(d) (d) Developing solutions to mining-induced growth problems.

295.443(1)(e) (e) Recommending priorities for local action.

295.443(1)(f) (f) Formulating recommendations to the investment and local impact fund board regarding distribution of funds under s. 70.395 (2) (g) related to mining for ferrous minerals.

295.443(1)(g) (g) Negotiating a local agreement under sub. (1m).

295.443(1m) (1m) A county, town, village, city, or tribal government that requires an operator to obtain an approval or permit under a zoning or land use ordinance and a county, town, village, or city in which any portion of a proposed mining site is located may, individually or in conjunction with other counties, towns, villages, cities, or tribal governments, enter into one or more agreements with an operator for the development of a mining operation. The local agreement may include any of the following:

295.443(1m)(a) (a) A legal description of the land subject to the agreement and the names of its legal and equitable owners.

295.443(1m)(b) (b) The duration of the agreement.

295.443(1m)(c) (c) The uses permitted on the land.

295.443(1m)(d) (d) A description of any conditions, terms, restrictions, or other requirements determined to be necessary by the county, town, village, city, or tribal government for the public health, safety, or welfare of its residents.

295.443(1m)(e) (e) A description of any obligation undertaken by the county, town, village, city, or tribal government to enable the development to proceed.

295.443(1m)(f) (f) The applicability or nonapplicability of county, town, village, city, or tribal ordinances, approvals, or resolutions.

295.443(1m)(g) (g) A provision for the amendment of the agreement.

295.443(1m)(h) (h) Other provisions determined to be reasonable and necessary by the parties to the agreement.

295.443(2) (2) A county, town, village, city, or tribal government affected in common with another county, town, village, city, or tribal government by a proposed or existing mine may cooperatively designate or establish a joint committee, but may also maintain a separate committee under sub. (1). Committees under this section may include representatives of affected units of government, business, and industry, manpower, health, protective or service agencies, school districts, or environmental and other interest groups or other interested parties.

295.443(3) (3) Persons applying for an exploration license under s. 295.44 shall thereafter appoint a liaison person to any committee established under sub. (1) or (2), and shall provide such reasonable information as is requested by the committee. Operators and persons applying for an exploration license under s. 295.44 shall thereafter make reasonable efforts to design and operate mining operations in harmony with community development objectives.

295.443(4) (4) Committees established under sub. (1) or (2) may be funded by their appointing authority, and may, through their appointing authority, submit a request for operating funds to the investment and local impact fund board under s. 70.395. Committees established under sub. (1) shall be eligible for funds only if the county, town, village, or city is also a participant in a joint committee, if any, established under sub. (2). The investment and local impact fund board may not grant funds for the use of more than one committee established under sub. (1) in relation to a particular mining proposal unless a joint committee has been established under sub. (2). The investment and local impact fund board shall grant operating funds to any committee that submits a request and is eligible under this subsection and s. 70.395 (2) (fm). Committees may hire staff, enter into contracts with private firms or consultants or contract with a regional planning commission or other agency for staff services for mining-related purposes or the purposes under s. 70.395 (2) (fm).

295.443 History History: 2013 a. 1; s. 35.17 correction in (4).



295.45 Bulk sampling plan.

295.45  Bulk sampling plan.

295.45(1)(1) A person who intends to engage in bulk sampling may file a bulk sampling plan with the department. The collection of data under a bulk sampling plan may include sampling and analysis related to geophysical, geochemical, groundwater, and surface water conditions, as well as any other data or studies necessary to prepare an application for a mining permit, including the mining plan, reclamation plan, mining waste site feasibility study and plan of operation, or any other approval required for the proposed mining.

295.45(2) (2) A person shall include all of the following in a bulk sampling plan:

295.45(2)(a) (a) A description and map of the bulk sampling site, including the number of acres in the site, the number of acres of land that will be disturbed, if any, associated with each bulk sampling location, and the locations and types of sampling or studies to be conducted at each bulk sampling location.

295.45(2)(b) (b) A description of the methods to be used for the bulk sampling.

295.45(2)(c) (c) A site-specific plan for controlling surface erosion that conforms to requirements under ss. 281.33 (3) and 283.33 and that identifies how impacts to plant and wildlife habitats will be avoided or minimized to the extent practicable.

295.45(2)(d) (d) A revegetation plan for each area where bulk sampling will be performed that describes how adverse impacts to the environment will be avoided or minimized to the extent practicable and how the site will be revegetated and stabilized and that identifies how adverse impacts to plant and wildlife habitats will be avoided or minimized to the extent practicable.

295.45(2)(e) (e) The estimated time for completing the bulk sampling and revegetation of the bulk sampling locations.

295.45(2)(f) (f) A description of any known adverse environmental impacts that are likely to be caused by the bulk sampling and how those impacts will be avoided or minimized to the extent practicable.

295.45(2)(g) (g) A description of any adverse effects, as defined in s. 44.31 (1), that the bulk sampling might have on any historic property, as defined in s. 44.31 (3), that is a listed property, as defined in s. 44.31 (4), that is on the Wisconsin inventory of historic places, as defined in s. 44.31 (12), or that is on the list of locally designated historic places under s. 44.45; or any scenic or recreational areas; and plans to avoid or minimize those adverse effects to the extent practicable.

295.45(2m) (2m) The department shall protect as confidential any information, other than effluent data, contained in a bulk sampling plan and in any application for an approval that is required before the bulk sampling may be implemented, upon a showing that the information is entitled to protection as a trade secret, as defined in s. 134.90 (1) (c), and any information relating to the location, quality, or quantity of a ferrous mineral deposit, to production or sales figures, or to processes or production unique to the applicant or that would tend to adversely affect the competitive position of the applicant if made public.

295.45(3) (3) Within 14 days of receipt of a bulk sampling plan, the department shall identify for the applicant, in writing, all approvals that are required before the bulk sampling may be implemented, any waivers, exemptions, or exceptions to those approvals that are potentially available, and any information that the department needs to issue the approvals or to issue a decision on any waiver, exemption, or exception. If no approvals are required, the department shall notify the applicant that no approvals are required and that the applicant may proceed with the bulk sampling.

295.45(3e) (3e) If a storm water discharge permit under s. 283.33 (1) (a) or a water quality certification under rules promulgated under subch. II of ch. 281 to implement 33 USC 1341 (a) is required before bulk sampling may be implemented, the person filing the bulk sampling plan may apply for and be issued the permit or certification.

295.45(3m) (3m) The department shall act on any required construction site erosion control and storm water management approval, notwithstanding any authorization by the department of a local program to administer construction site erosion control and storm water management requirements.

295.45(3s) (3s) An applicant shall submit all of the following at the same time:

295.45(3s)(a) (a) Applications for individual approvals identified under sub. (3).

295.45(3s)(b) (b) Applications for coverage under general permits or registration permits identified under sub. (3).

295.45(3s)(c) (c) Applications for waivers, exemptions, or exceptions identified under sub. (3).

295.45(3s)(d) (d) A bond, as provided in sub. (5).

295.45(4) (4)

295.45(4)(a)(a) Notwithstanding any provision in ch. 23, 29, 30, 31, 169, 281, 283, 285, 289, or 291 or in a rule promulgated under those chapters that is applicable to an approval identified under sub. (3), the application for any approval, for a waiver, exemption, or exception to an approval, or for a determination that the proposed bulk sampling activity is below the threshold that requires an approval, is considered to be complete on the 30th day after the department receives the application, unless, before that day, the department provides the applicant with written notification that the application is not complete, stating the reason for the determination and describing the specific information necessary to make the application complete.

295.45(4)(b) (b) If the department provides a notice under par. (a), the applicant shall supplement the application by providing the specified information. The application is complete when the applicant provides the information.

295.45(4)(c) (c) If the department determines that the issuance of an approval is contingent upon the issuance of a permit under s. 29.604 (6m), and if the application for the permit under s. 29.604 (6m) is filed with the approval application, the department may not determine that the approval application is incomplete on the basis that the department has not yet issued the permit under s. 29.604 (6m).

295.45(5) (5)

295.45(5)(a)(a) A person who intends to engage in bulk sampling shall submit with the bulk sampling plan a bond in the amount of $5,000 that is conditioned on faithful performance of the requirements of this section, that is issued by a surety company licensed to do business in this state, and that provides that the bond may not be canceled by the surety, except after not less than 90 days' notice to the department in writing by registered or certified mail.

295.45(5)(b) (b) If the surety for a bond submitted under par. (a) issues a cancellation notice, the person who filed the bulk sampling plan shall deliver a replacement bond at least 30 days before the expiration of the 90-day notice period. If the person fails to submit a replacement bond, the person may not engage in bulk sampling until the person submits a replacement bond.

295.45(5)(c) (c) If the license of the surety company for a bond submitted under par. (a) is revoked or suspended, the person who filed the bulk sampling plan, within 30 days after receiving written notice from the department, shall deliver a replacement bond. If the person fails to submit a replacement bond, the person may not engage in bulk sampling until the person submits a replacement bond.

295.45(5)(d) (d) The department may require that the amount of the bond submitted under this subsection be increased at any time, if the department determines that it is unlikely that the bond would be adequate to fund the cost to this state of completing the revegetation plan.

295.45(5)(e) (e) The department shall release a bond submitted under this subsection one year after the time for completing the bulk sampling and the revegetation set forth in the bulk sampling plan if the department determines that the person who engaged in bulk sampling has complied with this section.

295.45(7) (7) Notwithstanding any provision in ch. 23, 29, 30, 31, 169, 281, 283, 285, 289, or 291 or a rule promulgated under those chapters applicable to an approval identified under sub. (3), the department shall require the bulk sampling activity for which the approval is issued to be conducted at locations that result in the fewest overall adverse environmental impacts.

295.45(8) (8)

295.45(8)(a)(a) In determining whether to approve or deny an application for an approval identified under sub. (3), the department shall consider the site-specific erosion control plan, the revegetation plan, and any mitigation program under s. 295.60 (8), any measures under s. 295.605, or any conservation measures under s. 295.61 that the applicant proposes to take.

295.45(8)(b) (b) The department may modify the application for an approval identified under sub. (3) in order to meet the requirements applicable to the approval, and, as modified, approve the application.

295.45(9) (9) Notwithstanding any inconsistent period in ch. 23, 29, 30, 31, 169, 281, 283, 285, 289, or 291 or in a rule promulgated under those chapters that is applicable to an approval identified under sub. (3), the department shall approve or deny an application within 30 days after the day on which the application is considered to be complete under sub. (4) if any of the following apply:

295.45(9)(a) (a) The application is for a waiver, exemption, or exception to an approval for a bulk sampling activity or for a determination that the proposed bulk sampling activity is below the threshold that requires an approval.

295.45(9)(b) (b) The application is for a determination of eligibility for coverage or authorization to proceed under a general permit or a registration permit.

295.45(10) (10)

295.45(10)(a)(a) Notwithstanding any inconsistent period in ch. 23, 29, 30, 31, 169, 281, 283, 285, 289, or 291 or in a rule promulgated under those chapters that is applicable to an approval identified under sub. (3), the department shall approve or deny any application for an approval identified under sub. (3) to which sub. (9) does not apply within 60 days after the date on which the application is considered to be complete under sub. (4), unless the application is for an individual permit for which federal law requires the opportunity for public comment or the ability to request a public hearing prior to issuance of the approval.

295.45(10)(b) (b) The department shall publish a class 1 notice, under ch. 985, and shall publish notice on the department's Internet site, that describes the availability of information concerning the activity for which an approval described in par. (a) is required, its proposed decision, its draft approval, information or summaries related to the approval, the department's analyses and preliminary determinations relating to the approval, the preapplication description under s. 295.46, any additional information that a law concerning the approval requires to be made available, and the opportunity to submit written comments within 30 days after the date of the publication of the notice. The date on which the department first publishes the notice on its Internet site shall be considered the date of the publication of the notice required to be published under this paragraph.

295.45(10)(c) (c) In the notice under par. (b), the department shall also specify the date, time, and location of the public informational hearing under par. (e). The department shall send the notice to any person to whom the department is required to give notice of any proposed determination, application, or hearing concerning an approval described in par. (a) under the laws relating to the issuance of the approval and to any person who has requested notice. The department's notice to interested persons under this paragraph may be given through an electronic notification system established by the department.

295.45(10)(d) (d) If there is more than one approval described in par. (a), the department shall issue one notice and coordinate the public comment period for all of the approvals. If possible, the department shall coordinate the notice and the public comment period for an approval that is an individual permit for which federal law requires the opportunity for public comment or the ability to request a public hearing prior to issuance of the approval with notice and the public comment period for the approvals described in par. (a).

295.45(10)(e) (e) The department shall hold a public informational hearing within 30 days after the date of the publication of the notice under par. (b). The department shall hold the public informational hearing in the county where the majority of the proposed bulk sampling site is located. If there is more than one approval described in par. (a), the department shall hold a single public informational hearing covering all of the approvals and the preapplication description under s. 295.46. If possible, the department shall include consideration of an approval that is an individual permit for which federal law requires the opportunity for public comment or the ability to request a public hearing prior to issuance of the approval in the public informational hearing under this paragraph. The public informational hearing under this paragraph is not a contested case hearing under ch. 227.

295.45(10g) (10g)

295.45(10g)(a)(a) If it is not possible to coordinate the public comment period and public informational hearing for an approval that is an individual permit for which federal law requires the opportunity for public comment or the ability to request a public hearing prior to issuance of the approval with the public comment period and public informational hearing under sub. (10), the department shall issue a separate public notice and hold a separate public informational hearing for the approval in accordance with the law governing the approval.

295.45(10g)(b) (b) The department shall approve or deny the application for an approval that is an individual permit for which federal law requires the opportunity for public comment or the ability to request a public hearing prior to issuance of the approval within 180 days after the date on which the application is considered to be complete under sub. (4).

295.45(10r) (10r) An approval identified under sub. (3) is issued upon mailing and is final and effective upon issuance.

295.45(11) (11) The department is not required to prepare an environmental impact statement or an environmental assessment for an approval required for bulk sampling.

295.45 History History: 2013 a. 1.



295.46 Preapplication description.

295.46  Preapplication description.

295.46(1) (1) A person who files a bulk sampling plan under s. 295.45 with regard to a proposed mining project shall file, together with the bulk sampling plan, a general description of the proposed mining project. A person who proposes to engage in a mining project, but who does not file a bulk sampling plan, shall file a general description of the proposed mining project with the department at the time that the person provides the notice of intent to file an application for a mining permit under s. 295.465. The general description shall include all of the following:

295.46(1)(a) (a) A description of the proposed mining site.

295.46(1)(b) (b) A map that shows all of the following:

295.46(1)(b)1. 1. The boundaries of the area of land that will be affected by the proposed mining project.

295.46(1)(b)2. 2. The location and names of all streams, roads, railroads, pipelines, and utility lines on or within 1,000 feet of the proposed mining site.

295.46(1)(b)3. 3. The name or names of the owner or owners of the proposed mining site.

295.46(1)(b)4. 4. The name of each city, village, or town in which the proposed mining site is located and the name of any other city, village, or town that is located within 3 miles of the proposed mining site.

295.46(1)(b)5. 5. The federal natural resources conservation service land capabilities classifications of the area affected by the proposed mining project.

295.46(1)(b)6. 6. The elevation of the water table.

295.46(1)(c) (c) A general description of the nature, extent, and final configuration of the proposed excavation and mining site, including an estimate of the production of tailings, waste rock, and other refuse and the location of their disposal.

295.46(1)(d) (d) A general conceptual description of the likely operating procedures of the proposed mining project.

295.46(1)(e) (e) The likely location, and a general description, of the excavation, waste site, and processing facilities relating to the proposed mining project.

295.46(2) (2)

295.46(2)(a)(a) If the department provides notice to an applicant under s. 295.45 (3) that no approvals are required for bulk sampling or if a person who proposes to engage in a mining project files a preapplication description of the proposed mining project at the time that the person provides the notice of intent to file an application for a mining permit under s. 295.465 because the person did not file a bulk sampling plan, the department shall publish a class 1 notice, under ch. 985, and shall publish notice on the department's Internet site, of a public informational hearing on the proposed mining project. The date on which the department first publishes the notice on its Internet site shall be considered the date of the publication of the notice required to be published under this paragraph. The department shall publish the notice when it notifies the applicant that no approvals are required or after it receives the notice of intent.

295.46(2)(b) (b) In a notice under par. (a), the department shall do all of the following:

295.46(2)(b)1. 1. Describe the availability of the preapplication description.

295.46(2)(b)2. 2. Describe the opportunity to submit written comments within 30 days after the date of the publication of the notice.

295.46(2)(b)3. 3. Specify the date, time, and location of the public informational hearing.

295.46(2)(c) (c) The department shall send a notice under par. (a) to all of the following:

295.46(2)(c)1. 1. The clerk of any city, village, town, or county within which any part the proposed mining site lies.

295.46(2)(c)2. 2. The clerk of any city, village, or town, contiguous to any city, village, or town within which any portion of the proposed mining site is located.

295.46(2)(c)3. 3. Any regional planning commission for the area within which the affected area lies.

295.46(2)(c)4. 4. Any state agency that the department knows may be required to grant a permit or other authorization necessary for the proposed mining project.

295.46(2)(c)5. 5. Any interested person who has requested notification. The department's notice under this subdivision may be given through an electronic notification system established by the department.

295.46(2)(d) (d) The department shall hold a public informational hearing within 30 days after the date of the publication of the notice under par. (a). The department shall hold the public informational hearing in the county in which the majority of the proposed mining site is located.

295.46 History History: 2013 a. 1.



295.465 Preapplication notification.

295.465  Preapplication notification.

295.465(1) (1) Except as provided in sub. (3), at least 12 months before filing an application for a mining permit under s. 295.47, a person proposing to engage in a mining project shall notify the department and the U.S. Army Corps of Engineers in writing of the intention to file an application for a mining permit. After receiving the notification, the department shall hold at least one meeting with the person to make a preliminary assessment of the project's scope, to make an analysis of alternatives, to identify potential interested persons, and to ensure that the person making the proposal is aware of all of the following:

295.465(1)(a) (a) The approvals, including the filing requirements for the approvals, that the person may be required to obtain for the mining project.

295.465(1)(b) (b) The requirements for submission of an environmental impact report and for submission of any other information required by the department to prepare an environmental impact statement under s. 295.53.

295.465(1)(c) (c) The information the department will require to enable the department to process the application for the mining permit in a timely manner.

295.465(2) (2) Within 60 days of a meeting under sub. (1), the department shall provide all of the following to the person:

295.465(2)(a) (a) A detailed written summary of the requirements under sub. (1) (a) to (c).

295.465(2)(b) (b) Any available information relevant to the potential impacts of the mining project on rare, threatened, or endangered species and historic or cultural resources and any other information relevant to potential impacts that may occur from the project that are required to be considered under s. 1.11.

295.465(2)(c) (c) Available information to evaluate the environmental impact of the project and to expedite the preparation of the environmental impact report and the environmental impact statement, including information concerning preliminary environmental reviews, field studies, and investigations; monitoring programs to establish baseline water quality; laboratory studies and investigations; advisory services; and the timing and the processes associated with any necessary consultations with other state or federal agencies and within the department, such as those required for endangered resources and cultural resource consultations and approvals.

295.465(3) (3) A person who files an application under s. 295.47 for a mining proposal is not required to provide notice under sub. (1) if the person files the application no more than one year after the department denied the person's application for the same mining proposal.

295.465(4) (4) After providing notice to the U.S. Army Corps of Engineers under sub. (1), a person shall make a good faith effort to meet with the U.S. Army Corps of Engineers to discuss the mining project, the environmental impact report, and information related to federal requirements that may be applicable to the mining project.

295.465(5) (5) After receiving notice under sub. (1), the department shall seek to enter into a memorandum of understanding with any federal regulatory agency with responsibilities related to the potential mining operation covering timelines, sampling metrology, and any other issue of mutual concern related to processing an application for a mining permit.

295.465 History History: 2013 a. 1.



295.47 Application for mining permit.

295.47  Application for mining permit.

295.47(1) (1)

295.47(1)(a)(a) No person may engage in mining or reclamation at any mining site unless the mining site is covered by a mining permit and by written authorization to mine under s. 295.59 (3). An applicant shall submit an application for a mining permit to the department in writing and in reproducible form and shall provide the number of copies that are requested by the department. An application and a mining permit are required for each separate mining site. The applicant shall distribute copies of the application to the clerk of any city, village, town, or county with zoning jurisdiction over the proposed site, to the clerk of any city, village, town, or county within whose boundaries any portion of the proposed mining site is located, to the elected governing body of any federally recognized American Indian tribe or band with a reservation the boundaries of which are within 20 miles of the proposed site, and to the main public library of each city, village, town, or county with zoning jurisdiction over the proposed site or within whose boundaries any portion of the proposed site is located.

295.47(1)(am) (am) For the purposes of s. 295.57 (7) (a), as part of the application for a mining permit, an applicant may specify a deadline for the department to act on the mining permit that is more than 420 days after the day on which the application is administratively complete under s. 295.57 (2).

295.47(1)(b) (b) If a person proposes to conduct mining at a mining site that includes an abandoned mining site, the person shall include plans for reclamation of the abandoned mining site, or the portion of the abandoned mining site that is included in the mining site, in its mining plan and reclamation plan.

295.47(2) (2) As a part of each application for a mining permit, the applicant shall furnish all of the following:

295.47(2)(a) (a) A mining plan under s. 295.48.

295.47(2)(b) (b) A reclamation plan under s. 295.49.

295.47(2)(c) (c) A mining waste site feasibility study and plan of operation under s. 295.51.

295.47(2)(e) (e) The name and address of each owner of land within the mining site and each person known by the applicant to hold any option or lease on land within the mining site.

295.47(2)(f) (f) A list of all mining permits in this state held by the applicant.

295.47(2)(g) (g) Evidence the applicant has applied or will apply for necessary permits or other permissions under all applicable zoning ordinances and that the applicant has applied or will apply to the department for any approval and has applied or will apply for any other license or permit required under state law.

295.47(2)(h) (h)

295.47(2)(h)1.1. The information specified in subd. 2. concerning the occurrence of any of the following within 10 years before the application is submitted:

295.47(2)(h)1.a. a. A forfeiture by the applicant, principal shareholder of the applicant, or a related person of a mining reclamation bond that was sufficient to cover all costs of reclamation and was posted in accordance with a permit or other approval for a mining operation in the United States, unless the forfeiture was by agreement with the entity for whose benefit the bond was posted.

295.47(2)(h)1.b. b. A felony conviction of the applicant, a related person, or an officer or director of the applicant for a violation of a law for the protection of the natural environment arising out of the operation of a mining site in the United States.

295.47(2)(h)1.c. c. The bankruptcy or dissolution of the applicant or a related person that resulted in the failure to reclaim a mining site in the United States in violation of a state or federal law.

295.47(2)(h)1.d. d. The permanent revocation of a mining permit or other mining approval issued to the applicant or a related person if the permit or other mining approval was revoked because of a failure to reclaim a mining site in the United States in violation of state or federal law.

295.47(2)(h)2. 2. The applicant shall specify the name and address of the person involved in and the date and location of each occurrence described in subd. 1.

295.47(2)(i) (i) A description of any land contiguous to the proposed mining site that the applicant owns or leases or has an option to purchase or lease.

295.47(2)(j) (j) Any other pertinent information that the applicant believes may be useful to the department.

295.47 History History: 2013 a. 1.



295.48 Mining plan.

295.48  Mining plan.

295.48(1)(1)  General. An applicant for a mining permit shall submit as part of the application a mining plan that includes a description of the proposed mining site and either a detailed map drawn to a scale approved by the department or aerial photographs, if the photographs show the details to the satisfaction of the department, prepared and certified by a competent engineer, surveyor, or other person approved by the department that show all of the following:

295.48(1)(a) (a) The boundaries of the area of land that will be affected.

295.48(1)(b) (b) The drainage area above and below the area that will be affected.

295.48(1)(c) (c) The location and names of all streams, roads, railroads, pipelines, and utility lines on or within 1,000 feet of the mining site.

295.48(1)(d) (d) The name or names of the owner or owners of the mining site.

295.48(1)(e) (e) The name of the city, village, or town in which the mining site is located and the name of any other city, village, or town that is within 3 miles of the mining site.

295.48(2) (2) Descriptive data. The applicant shall provide descriptive data to accompany the map or photographs under sub. (1), including all of the following:

295.48(2)(a) (a) The federal natural resources conservation service land capabilities classifications of the affected area.

295.48(2)(b) (b) The elevation of the water table.

295.48(2)(c) (c) Details of the nature, extent, and final configuration of the proposed excavation and mining site, including the total estimated production of tailings, waste rock, and other refuse and the location of their disposal.

295.48(2)(d) (d) The nature and depth of the overburden.

295.48(3) (3) Operating procedures. The applicant shall also include in the mining plan the details of the proposed operating procedures, including descriptions of all of the following:

295.48(3)(a) (a) The sequence of mining operations.

295.48(3)(b) (b) The handling of overburden materials.

295.48(3)(c) (c) The production, handling, and final disposition of tailings.

295.48(3)(d) (d) The milling, concentrating, refining, and other processing of ferrous minerals.

295.48(3)(e) (e) The storage, loading, and transportation of the final product.

295.48(3)(f) (f) Groundwater and surface water management techniques, including provisions for erosion protection and drainage control, and a water management plan showing water sources, flow paths and rates, storage volumes, and release points.

295.48(3)(g) (g) Plans for collection, treatment, and discharge of any water resulting from the mining.

295.48(3)(h) (h) Plans for protecting air quality under ch. 285.

295.48(3)(hm) (hm) A plan for monitoring environmental changes at the mining site.

295.48(3)(hr) (hr) An assessment of the risk of the occurrence of an accidental health or environmental hazard in connection with the operation of the mine. The assessment shall include, with specificity, a description of the assumptions that the applicant used in making the risk assessment and the contingency measures that the applicant proposes to take in the event that an accidental health or environmental hazard occurs.

295.48(3)(i) (i) Measures for notifying the public and responsible governmental agencies of potentially hazardous conditions, including the movement or accumulation of toxic wastes in groundwater and surface water, soils, and vegetation, and other consequences of the operation of importance to public health, safety, and welfare.

295.48(3)(j) (j) All surface facilities associated with the mining site and any use of mining waste in reclamation or the construction of any facility or structure.

295.48(3)(k) (k) All geological and geotechnical investigations and drilling programs.

295.48(3)(L) (L) A plan for completing and submitting a preblasting survey to the department before any blasting is conducted.

295.48(4) (4) Required demonstrations. The applicant shall demonstrate in the mining plan that the proposed mining will be consistent with the reclamation plan under s. 295.49 and that all of the following will apply, at a minimum:

295.48(4)(a) (a) Handling and storage of all materials on the mining site will be done in an environmentally sound manner.

295.48(4)(b) (b) Buildings and other structures will be painted and maintained in a manner that is visually compatible with the surrounding vegetational and earth conditions, except that if a building or other structure cannot be painted and maintained in a manner that is visually compatible or if painting and maintaining a building or other structure in a manner that is visually compatible would cause safety concerns, the building or structure will be made as visually inconspicuous as is practicable.

295.48(4)(c) (c) Effective means will be taken to limit access to the mining site to minimize exposure of the public to hazards.

295.48(4)(d) (d) The use of mine mill chemicals and processing reagent wastes will be governed by all of the following:

295.48(4)(d)1. 1. Reagents and mine mill chemicals will not be used in a manner that will result in substantial harm to public safety or health or to the environment.

295.48(4)(d)2. 2. Reagents and mine mill chemicals that consist of or contain water soluble salts or metals will be used in accordance with any applicable approval.

295.48(4)(d)3. 3. Reagents will not be used or stored at the mining site if they are not included in the mining waste site feasibility study and plan of operation or in the mining plan, except for reagents for laboratory, testing, research, or experimental purposes.

295.48(4)(e) (e) Provisions will be made for back-up equipment in the event of the breakdown of critical operation equipment.

295.48(4)(f) (f) The design and operation specifications for mining site facilities include features, which may include emergency power supplies, redundant equipment, or temporary holding facilities, to deal with emergency conditions.

295.48(4)(g) (g) Mining site facilities are designed to minimize disturbance to surface areas, to the extent practicable.

295.48(4)(h) (h) Where practicable, elevation differences in water-based transport systems will be used for gravity flows to minimize pumping facilities and pressures.

295.48(4)(i) (i) The following apply:

295.48(4)(i)1. 1. Systems for transporting tailings in slurry through pipelines that are not buried are designed to provide for emergency tailings conveyance or storage in case a pipeline breaks, plugs, freezes, or needs repairs and will be accessible for inspection, emergency repair, and maintenance.

295.48(4)(i)2. 2. The location of emergency spill containment areas is consistent with the prevention of substantial environmental pollution of surface waters.

295.48(4)(i)3. 3. In the event of a power failure, tailings pipelines will be self draining to a tailings area or an emergency spill containment area or standby pumps and pipelines or standby power is provided.

295.48(4)(i)4. 4. More than one emergency spill containment area is provided if necessary.

295.48(4)(j) (j) If practicable, all liquid effluents from the mining site will be directed to a common point, for treatment if necessary, before discharge to a natural watercourse.

295.48(4)(L) (L) If sanitary wastes will be directed to a tailings area they will be appropriately treated.

295.48 History History: 2013 a. 1.



295.49 Reclamation plan.

295.49  Reclamation plan.

295.49(1)(1) An applicant for a mining permit shall submit as part of the application a reclamation plan, designed to minimize adverse effects to the environment to the extent practicable, that includes all of the following:

295.49(1)(a) (a) A description of the manner, location, sequence, and timing of reclamation of the mining site, including the mine, mining waste site, and sites for the disposal of wastes that are not mining wastes.

295.49(1)(am) (am) Prereclamation and postreclamation drawings.

295.49(1)(b) (b) A map showing the specific reclamation proposal for each area of the mining site.

295.49(1)(c) (c) A description of ongoing reclamation procedures during mining.

295.49(1)(d) (d) A description of proposed interim and final topography and slope stabilization.

295.49(1)(e) (e) A description of the proposed final land use and the relationship to surrounding land and land use.

295.49(1)(f) (f) Plans for the long-term care of the mining site, that include all of the following:

295.49(1)(f)1. 1. Monitoring of the mine; mining waste sites; sites for the disposal of wastes that are not mining wastes; groundwater quality; and surface water quality.

295.49(1)(f)2. 2. The names of persons legally and operationally responsible for long-term care.

295.49(1)(g) (g) Projected costs of reclamation, including the estimated cost of fulfilling the reclamation plan.

295.49(2) (2) The applicant shall demonstrate in the reclamation plan that all of the following will apply to the proposed reclamation, at a minimum:

295.49(2)(a) (a) All toxic and hazardous wastes will be disposed of in conformance with applicable state and federal laws.

295.49(2)(b) (b) At the conclusion of mining activity, each tunnel, shaft, and other underground opening will be sealed in a manner that will prevent seepage of water in amounts that may be expected to create a safety, health, or environmental hazard, unless the applicant demonstrates alternative uses for the tunnel, shaft, or other underground opening that do not endanger public health or safety and that conform to applicable environmental protection and mine safety laws and rules.

295.49(2)(c) (c) Grading and stabilization of the excavation, sides, benches, and final slope will conform with state and federal environmental and safety requirements and will prevent erosion and environmental pollution to the extent practicable.

295.49(2)(d) (d) Grading and stabilization of the mining waste site and sites for the disposal of wastes that are not mining wastes will conform with state and federal environmental and safety requirements.

295.49(2)(e) (e) Merchantable by-products will be stabilized.

295.49(2)(f) (f) Diversion and drainage of water from the mining site, including the mining waste site and sites for the disposal of wastes that are not mining wastes, will be adequate to prevent erosion and contamination of surface water and groundwater to the extent practicable.

295.49(2)(g) (g) Backfilling with tailings, waste rock, overburden, or borrow materials will be conducted where the backfilling will not interfere with the mining and will not cause an applicable groundwater quality standard to be exceeded.

295.49(2)(h) (h) All underground and surface runoff waters from the mining site will be managed, impounded, or treated in compliance with any approval that regulates construction site erosion control or storm water management or discharge.

295.49(2)(i) (i) All surface structures constructed as part of the mining activities will be removed unless an alternate use is approved in the reclamation plan.

295.49(2)(j) (j) Adequate measures will be taken to prevent significant subsidence, but if subsidence does occur, the affected area will be reclaimed.

295.49(2)(k) (k) All recoverable topsoil from surface areas disturbed by the mining will be removed and stored in an environmentally acceptable manner for use in reclamation or in offsetting or minimizing adverse environmental impacts.

295.49(2)(L) (L) All disturbed surface areas will be revegetated as soon as practicable after the disturbance to stabilize slopes and minimize air pollution and water pollution, with the objective of reestablishing a variety of plants and animals indigenous to the area immediately prior to mining to the extent practicable.

295.49(2)(m) (m) Plant species not indigenous to the area will be used for revegetation only if necessary to provide rapid stabilization of slopes and prevention of erosion and only with the approval of the department, but the objective under par. (L) will be maintained.

295.49(3) (3) If it is physically or economically impracticable or environmentally or socially undesirable for the reclamation process to return the area affected by mining to its original state, the applicant shall provide, in the reclamation plan, the reasons it would be impracticable or undesirable and a discussion of alternative conditions and uses to which the affected area can be put.

295.49 History History: 2013 a. 1.



295.51 Mining waste site location criteria; feasibility study, and plan of operation.

295.51  Mining waste site location criteria; feasibility study, and plan of operation.

295.51(1) (1)  Definitions. In this section:

295.51(1)(a) (a) "Groundwater flow net" means a drawing showing equipotential contour lines and the direction that groundwater will flow.

295.51(1)(c) (c) "Regional" means relating to the area that may affect or be affected by a proposed mining waste site, which ordinarily will not exceed the area within a radius of 5 miles of the mining waste site.

295.51(1)(e) (e) "Water budget" means an assessment of water inputs, outputs, and net changes to a natural system or engineered facility over a fixed period.

295.51(1)(f) (f) "Well nest" means 2 or more wells constructed to different depths and installed within 10 feet of each other at the ground surface.

295.51(1e) (1e) Hazardous mining waste.

295.51(1e)(a)(a) Prior to the informational hearing under s. 295.57 (5) the department shall designate any mining wastes identified by the department as hazardous under s. 291.05 (1).

295.51(1e)(b) (b) The disposal of any mining wastes that are identified by the department as hazardous under s. 291.05 (1) in a mining waste site is subject to this subchapter, and not to chs. NR 660 to 679, Wis. Adm. Code, except as necessary to comply with applicable federal regulations adopted under the federal Resource Conservation and Recovery Act, 42 USC 6901 to 6991m.

295.51(1m) (1m) Location criteria.

295.51(1m)(a)(a) Except as provided in par. (b), no person may locate or operate a mining waste site, excluding the portion of a mining site from which ferrous minerals are extracted and that is backfilled with mining waste, within 1,000 feet of any of the following:

295.51(1m)(a)1. 1. The nearest edge of the right-of-way of any state trunk highway, as defined in s. 340.01 (60).

295.51(1m)(a)2. 2. The boundary of any state or national park.

295.51(1m)(a)3. 3. The boundary of a scenic easement purchased by the department or the department of transportation.

295.51(1m)(a)4. 4. The boundary of a designated scenic or wild river.

295.51(1m)(a)5. 5. A scenic overlook designated by the department by rule.

295.51(1m)(a)6. 6. A hiking or biking trail designated by the department or the U.S. Congress.

295.51(1m)(b) (b) The prohibition in par. (a) does not apply if, regardless of season, the proposed mining waste site is visually inconspicuous due to screening or being visually absorbed due to natural objects, compatible natural plantings, earth berm, or other appropriate means; or if, regardless of season, the proposed mining waste site is screened so as to be as aesthetically pleasing and inconspicuous as is feasible.

295.51(1m)(be) (be) Except as provided in par. (bn), no person may locate or operate a mining waste site, excluding the portion of a mining site from which ferrous minerals are extracted and that is backfilled with mining waste, within 1,000 feet of a navigable water that is a lake, pond, or flowage.

295.51(1m)(bg) (bg) Except as provided in par. (bn), no person may locate or operate a mining waste site, excluding the portion of a mining site from which ferrous minerals are extracted and that is backfilled with mining waste, within 300 feet of a navigable water that is a river or stream.

295.51(1m)(bn) (bn) The prohibitions in pars. (be) and (bg) do not apply to an activity that is associated with a mining waste site and that is approved by the department under s. 295.60, 295.605, or 295.61.

295.51(1m)(bq) (bq) No person may locate or operate a mining waste site, excluding the portion of a mining site from which ferrous minerals are extracted and that is backfilled with mining waste, within a floodplain.

295.51(1m)(bt) (bt) No person may locate or operate a mining waste site, excluding the portion of a mining site from which ferrous minerals are extracted and that is backfilled with mining waste, in an area within the property owned or leased by the mining operator, or on which the mining operator holds an easement, and on which the mining site is located if the area is closer than 200 feet to the outer boundary of that property.

295.51(1m)(c) (c) No person may locate or operate a mining waste site, excluding the portion of a mining site from which ferrous minerals are extracted and that is backfilled with mining waste, within 1,200 feet of any public or private water supply well that provides water for human consumption.

295.51(1m)(d) (d) No person may locate or operate a mining waste site, excluding the portion of a mining site from which ferrous minerals are extracted and that is backfilled with mining waste, within an area that contains mineral resources that are known at the time the application for the mining permit is issued, are likely to be mined in the future, and lie within 1,000 feet of the surface.

295.51(1s) (1s) Backfilled waste site. For surface mining, the portion of a mining site from which ferrous minerals are extracted and that is backfilled with mining waste and any buildings, structures, roads, or drainage controls associated with that portion of the mining site may be considered a single mining waste site.

295.51(2) (2) General. An applicant for a mining permit shall submit as part of the application a mining waste site feasibility study and plan of operation that demonstrates the suitability of the proposed mining waste site for the disposal of mining wastes and that describes the operation of the mining waste site.

295.51(3) (3) Waste characterization and analysis. For the purposes of this section, the applicant shall perform waste characterization and analysis, to identify the quantities, variability, and physical, radiological, and chemical properties of each mining waste as necessary to assess the potential environmental impact of handling, storage, and disposal. The applicant may include in the waste characterization and analysis a review of the literature and results from similar existing facilities, materials, or studies. For the purpose of the waste characterization and analysis, the applicant shall conduct testing on representative samples of materials available, on individual mining wastes from the mining process, and if the applicant proposes mixed storage or disposal of individual mining wastes, on composite mining wastes. If physical or chemical segregation of a mining waste is proposed, the applicant shall test each individual waste resulting from the physical or chemical segregation. The applicant shall complete all of the following components of the waste characterization and analysis:

295.51(3)(a) (a) Identification of all mining wastes that will be disposed of or stored in the mining waste site, including classification of mining waste types, estimates of the rates of generation and volumes of each type, and an explanation of the proposed ultimate disposition of each type.

295.51(3)(b) (b) Chemical, radiological, physical, and mineralogical analyses of each type of mining waste.

295.51(3)(c) (c) Analyses of the particle size of the mining wastes.

295.51(3)(d) (d) Chemical and physical characteristics testing, including testing to determine the leaching potential of the mining wastes and the composition of the resulting leachate, using, at a minimum, static testing, kinetic testing, and microscopic testing for mineralization characterization, except that this testing is not required if the applicant demonstrates, based on the analyses in pars. (b) and (c) or on past experience, that there is not a probability for significant adverse environmental impact or a probability of an adverse impact on public health, safety, or welfare.

295.51(4) (4) Site specific information. In addition to performing the mining waste characterization and analysis under sub. (3), for the purposes of the mining waste site feasibility study and plan of operation, an applicant shall conduct field and laboratory investigations to determine physical, chemical, and biological characteristics of the proposed mining waste site. The applicant shall do all of the following:

295.51(4)(a) (a) Perform field investigations to determine the specific topography, soil types, and depth to bedrock and groundwater.

295.51(4)(b) (b) Perform at least one soil boring, to bedrock or refusal, every 80 acres, characterizing the major geomorphic features such as ridges and lowlands and characterizing each major soil layer according to the unified soil classification system.

295.51(4)(c) (c) Prepare a boring log for each soil boring, including soil and rock descriptions, method of drilling, method of sampling, sample depths, date of boring, and water level measurements and dates, with elevations referring to United States geological survey mean sea level datum.

295.51(4)(d) (d) Collect soil samples to adequately determine the geology and ensure the proper design and monitoring of the mining waste site, including doing all of the following:

295.51(4)(d)1. 1. Collecting the soil samples at not greater than 5 foot depth intervals, unless physical conditions such as soil homogeneity indicate that greater intervals are adequate.

295.51(4)(d)2. 2. Collecting the soil samples using generally accepted techniques for sampling undisturbed soils, where that is appropriate.

295.51(4)(d)3. 3. Classifying all soil samples according to the unified soil classification system.

295.51(4)(e) (e) Perform soil tests as necessary for classification and correlation purposes and to develop necessary geotechnical design parameters for the mining waste site, without compositing soil samples.

295.51(4)(f) (f) Determine the hydraulic conductivity of the various soil strata, using in situ hydraulic conductivity testing procedures as appropriate to confirm values determined in the laboratory.

295.51(4)(g) (g) Determine horizontal and vertical groundwater flow patterns in and around the proposed mining waste site based on data obtained from groundwater monitoring wells and piezometers constructed in conformity with ch. NR 141, Wis. Adm. Code.

295.51(4)(h) (h) Conduct a program to establish baseline water quality through monitoring groundwater and surface water in the vicinity of the mine and the proposed mining waste site on a monthly basis and establishing physical-chemical and biological characteristics of the concentrations of substances in the water before mining begins at the mining site. The applicant shall do all of the following:

295.51(4)(h)1. 1. Select physical-chemical parameters based on transport and transformation mechanisms in the environment as well as other factors affecting the mobility and toxicity of pollutants.

295.51(4)(h)2. 2. Select biological parameters based on the environmental characterizations under sub. (5) (g), the degree of impact predicted, and the potentially affected organism's sensitivity to contaminants.

295.51(4)(h)3. 3. Establish a final parameter list for groundwater and surface water based on preliminary sampling and known information concerning the waters in the vicinity of the mine and the mining waste site, consideration of applicable water quality standards, and the geology and composition of the ferrous mineral deposit that will be mined. At a minimum, in the program under this paragraph the applicant shall collect water quality data for all of the following parameters:

295.51(4)(h)3.a. a. Specific conductance.

295.51(4)(h)3.b. b. Temperature.

295.51(4)(h)3.c. c. Hydrogen ion concentration (pH).

295.51(4)(h)3.d. d. Dissolved oxygen.

295.51(4)(h)3.e. e. The major anions sulfate, chloride, and bicarbonate.

295.51(4)(h)3.f. f. The major cations calcium, magnesium, potassium, and sodium.

295.51(4)(h)3.g. g. Other total and dissolved metals, including aluminum, iron, and manganese, that may be introduced by the mining activities.

295.51(4)(h)3.h. h. General chemistry, including total alkalinity, total organic carbon, gross alpha, gross beta, ammonia, nitrate, total dissolved solids, total hardness, and total suspended solids.

295.51(5) (5) Contents related to waste site feasibility. An applicant shall include all of the following in the mining waste site feasibility study and plan of operation:

295.51(5)(a) (a) A description of the mining waste site location, proposed acreage, proposed mining waste site life and range of disposal capacity, and estimated types and quantities of mining wastes to be contained.

295.51(5)(b) (b) A description of the mining waste characterization and analysis conducted under sub. (3), including a description of the test methods used in evaluating the characteristics of the mining waste and the procedures and records for documenting the chain of custody of the test samples.

295.51(5)(c) (c) An existing site conditions plan sheet consisting of a topographic survey of the area, with elevations tied to United States geological survey mean sea level datum, illustrating the property boundaries, proposed boundaries of the mining waste site, survey grid and north arrow, buildings, water supply wells, utility lines, other man-made features, soil boring locations, observation well locations, and other pertinent information.

295.51(5)(d) (d) A series of geologic cross-sections illustrating existing topography; soil borings; soil classification; soil properties; interpreted soil stratigraphy; bedrock; well and boring locations and constructions; and stabilized water level readings.

295.51(5)(e) (e) A water table map, using the existing site conditions plan under par. (c) as a base, that is based on stabilized water level readings and, if seasonal changes in groundwater levels are significant, maps those changes.

295.51(5)(f) (f) If more than 2 well nests are constructed, groundwater flow nets to illustrate horizontal and vertical flow, which may be illustrated on the geologic cross-sections under par. (d), if appropriate.

295.51(5)(g) (g) An environmental characterization that describes the structure and functional relationships of ecosystems potentially affected by the proposed mining waste site.

295.51(5)(h) (h) A report on the water quality data collected under the baseline monitoring program under sub. (4) (h) to establish baseline water quality.

295.51(5)(i) (i) A land use map, using the existing site conditions plan under par. (c) as a base, showing plant communities, wildlife habitat, places where rare and endangered species have been sighted, archaeological or historic sites, buildings, and areas of social importance.

295.51(5)(j) (j) A table showing existing water quality of all potentially affected surface waters, indicating important aquatic habitat.

295.51(5)(k) (k) Local climatological data for seasonal precipitation, evaporation, air temperature, and wind velocity and direction. The applicant may use an annual record on the proposed mining waste site or adequate data to correlate the proposed mining waste site conditions to an existing observation station as the basis for this data.

295.51(5)(L) (L) A discussion of regional conditions, supplemented with maps or cross-sections where appropriate, addressing all of the following:

295.51(5)(L)1. 1. Topography.

295.51(5)(L)2. 2. Hydrology, including surface water drainage patterns and important hydrologic features such as navigable waters, springs, drainage divides, and wetlands.

295.51(5)(L)3. 3. Geology, including the nature and distribution of bedrock and unconsolidated deposits.

295.51(5)(L)4. 4. Hydrogeology, including depth of groundwater, flow directions, recharge and discharge areas, groundwater divides, aquifers, and the identification of the aquifers used by all public and private wells within at least 1,200 feet of the proposed mining waste site.

295.51(5)(L)5. 5. Groundwater and surface water quality and precipitation chemistry.

295.51(5)(L)6. 6. Climatology.

295.51(5)(L)7. 7. Identification of owners of land adjacent to the proposed mining waste site.

295.51(5)(L)8. 8. Zoning.

295.51(5)(L)9. 9. Existing land uses with particular emphasis on known recreational, historic, archaeological, scientific, cultural, or scenic significance.

295.51(5)(L)10. 10. Existing or proposed access roads and weight restrictions on those roads.

295.51(5)(L)11. 11. Identification of aquatic and terrestrial ecosystems such as stream orders and classifications.

295.51(5)(m) (m) A discussion of alternative methods of disposing of mining waste materials, including an analysis of the practicability of the reuse, sale, recovery, or processing of the mining wastes for other purposes.

295.51(5)(n) (n) An analysis of the results of the mining waste characterizations under sub. (3), the site specific information under sub. (4) and this subsection, and the regional information under par. (L) in relation to the approach for locating the mining waste site and developing appropriate design, construction, operation, monitoring, and long-term care requirements for each type of mining waste.

295.51(5)(o) (o) A proposed mining waste site design, based on conclusions resulting from analysis of the mining waste characterizations under sub. (3) and the site data under sub. (4), that includes all of the following:

295.51(5)(o)1. 1. A map, using the existing site conditions plan under par. (c) as a base, that shows proposed access, lateral extent of filling, and phases of mining waste site development.

295.51(5)(o)2. 2. A series of cross-sections, using the geologic cross-sections under par. (d) as the base, that show existing topography, proposed base grades, and final grades.

295.51(5)(o)3. 3. Preliminary earthwork balance calculations, showing amounts of materials expected to be moved on the mining waste site prior to the disposal of mining waste.

295.51(5)(o)4. 4. Proposed methods for leachate control.

295.51(5)(o)5. 5. Proposed methods of mining waste site development, phasing, access control, and other special design features.

295.51(5)(o)6. 6. Expected material balances showing the quantities of each type of mining waste identified in par. (a) showing the amounts generated, disposed of on site, and taken off site, including all of the following:

295.51(5)(o)6.a. a. The projected conditions existing at the end of a typical year of production.

295.51(5)(o)6.b. b. The projected conditions existing at the end of operations.

295.51(5)(o)6.c. c. The projected conditions existing at the end of reclamation.

295.51(5)(o)7. 7. A discussion of the reasoning behind the design of the major features of the mining waste site, such as traffic routing, base grade and relationships to subsurface conditions, anticipated waste types and characteristics, phases of development, mining waste site monitoring, and similar design features.

295.51(5)(o)8. 8. A proposed monitoring program, based on potential variations in the quality and quantity of mining waste and methods of processing, transport and disposal, and on the variability of important environmental conditions, designed to monitor the proposed mining waste site for compliance with all environmental standards that are applicable under this subchapter.

295.51(5)(o)9. 9. The results of engineering and hydrologic modeling to assess mining waste site performance relative to compliance with applicable groundwater quality standards to a depth of not more than 1,000 feet into the Precambrian bedrock or to the final depth of the mining excavation, whichever is greater, and to compliance with applicable surface water quality standards, examining a period equal to the proposed period in which the mining waste site is proposed to operate plus 250 years after closure of the mining waste site. The applicant may also include information from other mining operations and operations for the extraction of nonferrous metallic minerals to substantiate that the proposed mining waste site design, including associated contingency plans and monitoring and response plans, will allow for the operation and closure of the mining waste site in a manner that will not substantially adversely affect groundwater and surface water quality in accordance with applicable standards.

295.51(5)(o)10. 10. If the applicant proposes to expand an existing mining waste site, an evaluation of the existing mining waste site design and operation.

295.51(5)(p) (p) Preliminary water budgets for the periods before construction, during construction, and after closure of the mining waste site, each addressing climatological situations depicting dry, wet, and average precipitation and evaporation conditions, based on climatological records. In preparing the water budget, the applicant shall consider precipitation, slurry water input and return, evaporation, surface runoff, evapotranspiration, the moisture holding capacity of soil and mining waste, and the velocities and volumes of groundwater flow. In the water budget, the applicant shall describe the estimated amount and quality of seepage and discharge to surface water and groundwater.

295.51(5)(q) (q) An analysis of the impact of the mining waste site on aesthetics and how any impact can be minimized or offset to the extent practicable.

295.51(5)(r) (r) Data regarding the safety factors of tailings basin embankments, considering the following, on a case-by-case basis:

295.51(5)(r)1. 1. Geology of the mining waste site including type and homogeneity of the foundation.

295.51(5)(r)2. 2. Materials and methods to be used for embankment construction.

295.51(5)(r)3. 3. Physical and chemical characteristics of the mining waste as deposited and predicted changes through time.

295.51(5)(r)4. 4. The potential area to be affected in case of failure, considering land use and the surrounding environment.

295.51(5)(r)5. 5. Requirements of the mine safety and health administration of the federal department of labor.

295.51(5)(s) (s) An economic analysis, including an engineer's cost estimate, for mining waste site closure and long-term care.

295.51(5)(t) (t) Identification and analysis of alternatives to the design and location of any new proposed mining waste site and discussion of operation alternatives to the extent they have a significant impact on design and location alternatives.

295.51(5)(u) (u) An appendix that includes all of the following:

295.51(5)(u)1. 1. Boring logs, soil tests, well construction data, and water level measurements.

295.51(5)(u)2. 2. A description of the methods and equations used in the analysis of the raw data.

295.51(5)(u)3. 3. References.

295.51(6) (6) Contents relating to operation. An applicant for a mining permit shall submit as part of the mining waste site feasibility study and plan of operation provisions relating to operation of the mining waste site including all of the following:

295.51(6)(a) (a) Engineering plans consisting of all of the following:

295.51(6)(a)1. 1. An existing site conditions plan sheet indicating site conditions before development to the extent not provided under sub. (5).

295.51(6)(a)2. 2. A base grade plan sheet indicating mining waste site base grades or the appearance of the mining waste site if it were excavated in its entirety to the base elevation, before installation of any engineering modifications and before disposal of any mining wastes.

295.51(6)(a)3. 3. An engineering modifications plan sheet indicating the appearance of the mining waste site after installation of engineering modifications.

295.51(6)(a)4. 4. A final site topography plan sheet indicating the appearance of the site at closing including the details necessary to prepare the mining waste site for reclamation and long-term care.

295.51(6)(a)5. 5. A series of phasing plan sheets showing initial mining waste site preparations for each subsequent major phase or new area where substantial mining waste site preparation must be performed, along with a list of construction items and quantities projected to be necessary to prepare the phase indicated.

295.51(6)(a)6. 6. A site monitoring plan sheet showing the location of all devices for the monitoring of leachate quality, leachate production, and groundwater quality and levels in both the natural zone of saturation and that developed within the mining waste site, along with a table indicating the parameters to be monitored for and the frequency of monitoring before and during mining waste site development.

295.51(6)(a)7. 7. A long-term care plan sheet showing the completion of closure and indicating those items anticipated to be performed during the period of long-term care for the mining waste site, along with a discussion of the procedures to be used for the inspection and maintenance of runoff control structures, settlement, erosion damage, leachate control facilities, and leachate and groundwater monitoring and a table listing those items and the anticipated schedule for monitoring and maintenance.

295.51(6)(a)8. 8. If applicable, the following information on the plan sheets under subds. 1. to 7.:

295.51(6)(a)8.a. a. A survey grid with baselines and monuments to be used for field control.

295.51(6)(a)8.b. b. Limits of filling for each major mining waste type or fill area.

295.51(6)(a)8.c. c. All drainage patterns and surface water drainage control structures both within the actual fill area and at the perimeter of the mining waste site, including any berms, ditches, sedimentation basins, pumps, sumps, culverts, pipes, inlets, velocity breaks, sodding, erosion matting, vegetation, or other methods of erosion control.

295.51(6)(a)8.d. d. The method of placing mining waste within each phase.

295.51(6)(a)8.e. e. Ground surface contours at the time represented by the drawing, indicating spot elevations for key features.

295.51(6)(a)8.f. f. Areas to be cleared, grubbed, and stripped of topsoil.

295.51(6)(a)8.g. g. Borrow areas for liner materials, granular materials for filter beds, berms, roadway construction, and cover materials.

295.51(6)(a)8.h. h. All soil stockpiles, including soils to be used for cover, topsoil, liner materials, filter bed materials, and other excavation.

295.51(6)(a)8.i. i. Access roads and traffic flow patterns to and within the active fill area.

295.51(6)(a)8.j. j. All temporary and permanent fencing.

295.51(6)(a)8.k. k. The methods of screening such as berms, vegetation, or special fencing.

295.51(6)(a)8.L. L. Leachate collection, control, and treatment systems, including any pipes, manholes, trenches, berms, collection sumps or basins, pumps, risers, liners, and liner splices.

295.51(6)(a)8.m. m. Leachate and groundwater monitoring devices and systems.

295.51(6)(a)8.n. n. Disposal areas for severe weather operations.

295.51(6)(a)8.o. o. Support buildings, utilities, gates, and signs.

295.51(6)(a)8.p. p. Handling areas for the segregation of various types of mining waste.

295.51(6)(a)8.q. q. Construction notes and references to details.

295.51(6)(a)8.r. r. On the appropriate plan sheet, the location of each cross-section under subd. 9., with the section labeled using the mining waste site grid system.

295.51(6)(a)9. 9. A series of mining waste site cross-sections, drawn perpendicular and parallel to the mining waste site baseline at a maximum distance of 500 feet between cross-sections and at points of important construction features, each cross-section showing, where applicable: existing and proposed base and final grades; soil borings and monitoring wells that the section passes through or is adjacent to; soil types, bedrock, and water table; leachate control, collection, and monitoring systems; quantity of mining waste and area filled by each major mining waste type; drainage control structures; access roads and ramps on the mining waste site perimeter and within the active fill area; the filling sequence or phases; and other appropriate site features.

295.51(6)(a)10. 10. Drawings and typical sections for, as appropriate, drainage control structures, tailings distribution systems, access roads, fencing, leachate control systems and monitoring devices, buildings, signs, and other construction details.

295.51(6)(b) (b) A plan for initial site preparations, including a discussion of the field measurements, photographs to be taken, and sampling and testing procedures to be used to verify that the in-field conditions encountered were the same as those defined in the mining waste site feasibility study and plan of operation and to document that the mining waste site was constructed according to the engineering plans and specifications submitted for department approval.

295.51(6)(c) (c) A description of typical daily operations, including a discussion of the timetable for development; methods for determining mining waste types disposed of or excluded; typical mining waste handling techniques; hours of operation; traffic routing; drainage and erosion control; windy, wet, and cold weather operations; fire protection equipment; methods for dust control; method of placing mining waste materials; monitoring; closure of filled areas; leachate control methods; and critical backup equipment.

295.51(6)(d) (d) An analysis of the financial responsibility for closure and long-term care from the time of closing of the mining waste site to termination of the obligation to maintain proof of financial responsibility for long-term care.

295.51(6)(e) (e) A description of procedures for backfilling all soil borings and monitoring wells when they are abandoned.

295.51(6)(f) (f) A contingency plan to prevent or minimize damage to human health or the environment in the event of an accidental or emergency discharge or other condition that does not comply with conditions of the mining permit or other applicable standards. The applicant shall ensure that the plan does all of the following:

295.51(6)(f)1. 1. Follows the spill prevention, control, and countermeasures plan in regulations promulgated under 33 USC 1321.

295.51(6)(f)2. 2. Indicates, for the monitoring programs required under sub. (5) (o) 8., the levels of substances that if exceeded require the operator to activate the contingency plan.

295.51(6)(f)3. 3. Includes a provision for more concentrated and frequent monitoring in the area of any excessive measurement.

295.51(6)(f)4. 4. Describes possible accidental or emergency discharges or other unplanned events and identifies the corresponding corrective action or alternative action to be implemented should the criteria for action be exceeded.

295.51(6)(f)5. 5. Specifies the action to be taken if an analysis of groundwater samples requires a response.

295.51(6)(g) (g) A list of the groundwater and surface water quality parameters for which the applicant will monitor under s. 295.643 and a description of the methods for groundwater and surface water sample collection, preservation, and analysis that will be used.

295.51(7) (7) Required demonstrations. Through the mining waste site feasibility study and plan of operation, the applicant shall demonstrate that all of the following apply or will apply with respect to the operation of the mining waste site, excluding the area from which ferrous minerals will be extracted and that is backfilled with mining waste:

295.51(7)(a) (a) No mining waste will be deposited in such a way that the mining waste or leachate from the mining waste will result in a violation of any applicable surface water quality criteria or standards, applicable wetland water quality standards, or applicable groundwater quality standards.

295.51(7)(b) (b) Surface water drainage will be diverted away from and off the active fill area.

295.51(7)(c) (c) Access to the mining waste site will be restricted through the use of fencing, natural barriers, or other methods approved by the department.

295.51(7)(d) (d) The entire perimeter of the mining waste site will be made accessible for inspection and for earth moving equipment required for emergency maintenance.

295.51(7)(e) (e) Any area to be used for the disposal of mining waste and any borrow areas will first be stripped of all topsoil to ensure that adequate amounts are available for reclamation and closure activities.

295.51(7)(f) (f) Effective means will be taken to control dust resulting from the mining waste site.

295.51(7)(g) (g) Provisions will be made for back-up equipment in the event of the breakdown of critical operating equipment.

295.51(7)(h) (h) The design and operation specifications for mining waste site facilities include contingency measures, which may include emergency power supplies, redundant equipment, or temporary holding facilities, to deal with emergency conditions.

295.51(7)(hm) (hm) Any mining waste site designed with a liner or situated in soils with sufficiently low permeability to either partially or completely contain leachate is designed with a leachate management system that can effectively remove leachate, prevent surface seepage, and promote adequate settlement to permit final reclamation.

295.51(7)(i) (i) All surface water drainage ditches, culverts, and other drainage control structures are designed for a rainfall event measured in terms of the depth of the rainfall occurring within a 24-hour period and having an expected recurrence interval of once in 100 years.

295.51(7)(j) (j) The final slopes of the completed mining waste site will be no greater than 50 percent, unless the mining waste site is specifically designed for a final use compatible with other slopes.

295.51(7)(k) (k) The final cover design for the mining waste site is based on the results of the mining waste characterization and engineering needs identified in studying the mining waste site feasibility.

295.51(7)(L) (L) Provisions are made for collection and treatment of leachate for all areas designed to contain leachate.

295.51(7)(m) (m) The mining waste site is located and designed, and will be constructed and operated, so that any liner system or naturally occurring soil barrier is compatible with all mining waste that is disposed of or stored in the mining waste site.

295.51(7)(n) (n) For any dam, sufficient freeboard, measured from the inside of the top of the dam, to contain a rainfall event measured in terms of the depth of the rainfall occurring within a 24-hour period and having an expected recurrence interval of once in 100 years and to prevent overtopping by waves during such a rainfall event or a minimum of 2 feet of freeboard, whichever is greater, will be provided.

295.51(7)(o) (o) Drainage or filter bed material has been selected and designed to promote drainage, reduce the potential for piping, and be stable under leaching conditions.

295.51(7)(p) (p) Material used in earth embankments or drainage or filter beds will be free of vegetation, organic soils, frozen soils, and other extraneous matter that could affect the compactibility, density, permeability, or shear strength of the finished embankment.

295.51(7)(q) (q) Embankment materials and drainage or filter bed materials will be compacted to 90 percent of the maximum dry density as determined by the standard proctor compaction test, ASTM D698, or to a greater density as necessitated by the embankment height, and the materials will be compacted in appropriate layers as determined through the slope stability analysis, except that compaction and crushing of waste rock for use outside an earth core is not required.

295.51(7)(r) (r) Emergency spill containment areas will be provided near the tailings pipeline in case of power or pipeline failure.

295.51(7)(s) (s) Tailings pipelines will be self-draining to the tailings area or to an emergency spill containment area.

295.51(7)(t) (t) The mining waste site is located in the same watershed as the surface facilities for the mining unless it is not practicable to locate the mining waste site in the same watershed as the surface facilities for the mining, as determined on a site specific basis.

295.51(7)(u) (u) The disposal of the mining waste will minimize the discharge of environmental pollutants to groundwater to the extent practicable.

295.51(7)(w) (w) Tailings pipelines are as short as practicable.

295.51(7)(x) (x) Upstream rainfall catchment areas are minimized.

295.51(7)(y) (y) The outside of the top of any dam is higher than the inside of the top of the dam so that runoff from the top is forced to the inside of the dam.

295.51(7)(z) (z) The mining waste site design includes staged reclamation, if practicable.

295.51(8) (8) Limitation on regulation of certain mining waste. The department may not regulate the use of mining waste in reclamation or in the construction of any facility or structure on a mining site except through the department's review of the mining plan and reclamation plan and the approval of the application for the mining permit.

295.51(9) (9) Applicability of other laws. Subchapters I to V and VIII of ch. 289 and rules promulgated under those subchapters do not apply to a mining waste site, to the disposal of mining waste in a mining waste site, or to mining wastes used in the reclamation or construction of facilities and structures on the mining site.

295.51 History History: 2013 a. 1.



295.53 Environmental impact statement.

295.53  Environmental impact statement.

295.53(1) (1)  Consultants. The department may enter into contracts for environmental consultant services under s. 23.41 to assist in the preparation of an environmental impact statement or to provide assistance to applicants.

295.53(2) (2) Notice. After the department receives an application for a mining permit, it shall notify the public and affected agencies that an environmental impact statement will be prepared for the proposed mine and that the process of identifying major issues under s. NR 150.21 (3), Wis. Adm. Code, is beginning.

295.53(3) (3) Environmental impact report.

295.53(3)(a)(a) An applicant shall prepare an environmental impact report for the mining project. In the environmental impact report, the applicant shall provide a description of the proposed mining project, the present environmental conditions in the area and the anticipated environmental impacts of the proposed mining project, the present socioeconomic conditions in the area and the anticipated socioeconomic impacts of the proposed mining project, details of any wetlands mitigation program under s. 295.60 (8), any measures for navigable waters under s. 295.605 (4), any proposed changes to the forest designations specified in sub. (4) (c), and the alternatives to the proposed mining project. As the applicant provides more information or makes modifications to the proposed mining project, the department may revise the requirements it specified under s. 295.465 (1) (b) to ensure the potential environmental effects can be identified in the department's environmental impact statement.

295.53(3)(b) (b) The department shall assist the applicant in meeting the deadlines for ultimate submission and review of any scientific analyses consistent with this subchapter. If a particular scientific analysis is not completed as of the date the environmental impact report is required to be submitted, the applicant shall identify in the environmental impact report the scope of the analysis and anticipated date that it will be submitted.

295.53(3)(c) (c)

295.53(3)(c)1.1. The applicant shall submit the environmental impact report with the application for the mining permit.

295.53(3)(c)3. 3. Upon receipt of the environmental impact report, the department shall review the environmental impact report and, if the department finds that the environmental impact report does not contain information reasonably necessary for the department to evaluate the proposed mining project and its environmental effects, the department may request additional information from the applicant.

295.53(3)(d) (d) The department shall accept original data from an environmental impact report for use in the environmental impact statement and need not verify all original data provided by the applicant to accept the data as accurate. The department shall use original data from an environmental impact report in the environmental impact statement if the data contains the information identified under s. 295.465 (1) (b) and any of the following conditions is met:

295.53(3)(d)1. 1. The department, its consultant, or a cooperating state or federal agency collects sufficient data to perform a limited statistical comparison with data from the environmental impact report that demonstrates that the data sets are statistically similar within a reasonable confidence limit.

295.53(3)(d)2. 2. An expert who is employed by, or is a consultant to, the department or is employed by, or is a consultant to, a cooperating state or federal agency determines that the data is within the range of expected results.

295.53(3)(d)3. 3. The department, its consultant or a cooperating state or federal agency determines that the methodology used in the environmental impact report is scientifically and technically adequate for the tests being performed.

295.53(4) (4) Procedure for environmental impact statement.

295.53(4)(a)(a) The department shall prepare an environmental impact statement for every application for a mining permit. In preparing the environmental impact statement, the department shall comply with s. 1.11 (2) and s. NR 150.22 (2), Wis. Adm. Code.

295.53(4)(b) (b) The department shall include in the environmental impact statement a description of the significant long-term and short-term impacts, including impacts after the mining has ended, on all of the following:

295.53(4)(b)1. 1. Tourism.

295.53(4)(b)2. 2. Employment.

295.53(4)(b)3. 3. Schools and medical care facilities.

295.53(4)(b)4. 4. Private and public social services.

295.53(4)(b)5. 5. The tax base.

295.53(4)(b)6. 6. The local economy.

295.53(4)(b)7. 7. Archaeological sites.

295.53(4)(c) (c) The department and other state agencies shall address the application for a mining permit, for any approval, and for any action relating to the mining project involving other state agencies in one comprehensive analysis in the environmental impact statement prepared by the department, including any environmental analysis required by the department with regard to any of the following:

295.53(4)(c)1. 1. The withdrawal of land entered as county forest land under s. 28.11 and any modification of, or amendment to, a county forest land use plan necessitated by the withdrawal of the land.

295.53(4)(c)2. 2. The withdrawal of land entered as forest cropland under s. 77.10.

295.53(4)(c)3. 3. The withdrawal of land designated as managed forest land under subch. VI of ch. 77 and any modification of, or amendment to, a managed forest land management plan necessitated by the withdrawal of the land.

295.53(4)(c)4. 4. The transfer of land for which amounts were awarded by the department, including under s. 23.09 (17m), 26.38, 28.11 (5r), or 77.895, to fund the acquisition of, or to fund activities conducted on, forest land and any modification of, or amendment to, a forest stewardship management plan or other plan necessitated by the transfer of the land.

295.53(4)(d) (d) The public notice, informational hearing, and comment provisions in s. 295.57, the provision concerning the effective date of approvals in s. 295.58 (6), and the provisions for review in s. 295.77 (1) and (2) apply to an environmental impact statement prepared under this subsection. If the department revises and redistributes an environmental impact statement or portion of an environmental impact statement prepared under this subsection, the department shall distribute the environmental impact statement or portion of the environmental impact statement as provided in s. 295.57, but the period for public comment is 30 days, rather than 45 days.

295.53(4)(e) (e) The department shall conduct its environmental review process jointly with any federal or local agency that consents to a joint environmental review process. The department may adopt any environmental analysis prepared by another state agency or by a federal or local agency. The department may enter into a written agreement with any of those agencies that have a major responsibility related to or that are significantly affected by the proposed mining. In the written agreement, the parties shall define the responsibility of each agency in the development of a single environmental impact statement on the proposed mining and outline the procedures to be used in the regulatory process. The department shall be the lead agency for any environmental review process involving other state agencies. To the extent that any federal or local agency's environmental review process conflicts with the provisions of this section or s. 295.57, the department shall follow the provisions of this section and s. 295.57 and may only coordinate its environmental review to the extent consistent with the provisions of this section and s. 295.57. The department shall comment on any federal agency's environmental assessment or environmental impact statement associated with a mining project in accordance with s. NR 150.30, Wis. Adm. Code.

295.53(5) (5) Relationship to other laws. This section and s. 295.57 govern the department's obligations under ss. 1.11 and 1.12 with respect to a mining project. Sections 23.11 (5) and 23.40 and ss. NR 2.085, 2.09, and 2.157, Wis. Adm. Code, do not apply with respect to a mining project. The rest of ch. NR 2, Wis. Adm. Code, only applies with respect to a mining project to the extent that it does not conflict with this section and s. 295.57. Sections NR 150.24 and 150.25, Wis. Adm. Code, do not apply with respect to a mining project. The rest of ch. NR 150, Wis. Adm. Code, only applies with respect to a mining project to the extent that it does not conflict with this section and s. 295.57.

295.53 History History: 2013 a. 1; s. 35.17 correction in (5).



295.56 Exemptions.

295.56  Exemptions.

295.56(1)(1) The department may grant an exemption, as provided in this section, from any of the requirements of this subchapter applicable to any of the following:

295.56(1)(a) (a) A mining permit application, including the mining plan, reclamation plan, and mining waste site feasibility study and plan of operation.

295.56(1)(b) (b) A mining permit.

295.56(1)(c) (c) Any other approval.

295.56(2) (2)

295.56(2)(a)(a) An applicant shall submit a request for an exemption in writing and shall describe the grounds for the exemption and provide documentation identifying the conditions requiring the exemption, the reasons for the exemption, and the reasonableness of the exemption.

295.56(2)(b) (b) An applicant may obtain an exemption only if the applicant submits the request no later than the 180th day after the application for the mining permit is administratively complete under s. 295.57 (2), unless the condition that is the basis for the requested exemption is not known to the applicant before that day, in which case the deadline is extended to the 20th day before the deadline under s. 295.57 (7) (a).

295.56(2)(c) (c) The department shall issue a decision on a request for an exemption no later than the 15th day after the day on which it received the request under par. (a). Subject to par. (b) and except as provided in par. (d), the department shall grant the exemption if it is consistent with the purposes of this subchapter and will not violate any applicable environmental law outside of this subchapter and if both of the following apply:

295.56(2)(c)1. 1. The exemption will not result in significant adverse environmental impacts on the mining site or, if the exemption will result in significant adverse environmental impacts on the mining site, the applicant will offset those impacts through a mitigation program, as provided in s. 295.60 (8), through the measures provided in s. 295.605, or through the conservation measures provided in s. 295.61.

295.56(2)(c)2. 2. The exemption will not result in significant adverse environmental impacts off of the mining site.

295.56(2)(d) (d)

295.56(2)(d)1.1. The department shall deny a request for an exemption if granting the exemption would violate federal law.

295.56(2)(d)2. 2. If federal law imposes a standard for an exemption that differs from the standard in par. (c) and that cannot be modified by state law, and if that standard has been approved by the federal government for use by the state through a delegation agreement, federally approved state implementation plan, or other program approval, then the department shall determine whether to grant the request for the exemption using the federal standard.

295.56 History History: 2013 a. 1.



295.57 Application procedure.

295.57  Application procedure.

295.57(1) (1)  Submission.

295.57(1)(a)(a) An applicant shall submit the application for a mining permit as provided in s. 295.47.

295.57(1)(b) (b) The department shall protect as confidential any information, other than effluent data, contained in an application for a mining permit, upon a showing that the information is entitled to protection as a trade secret, as defined in s. 134.90 (1) (c), and any information relating to production or sales figures or to processes or production unique to the applicant or that would tend to adversely affect the competitive position of the applicant if made public.

295.57(2) (2) Determination of administrative completeness.

295.57(2)(a)(a) The department shall review an application for a mining permit and, within 30 days after the application is submitted, shall determine either that the application is complete or that additional information is needed. If the department determines that the application is complete, the department shall notify the applicant in writing of that fact within the 30-day period and the date on which the department sends the notice is the day on which the application is administratively complete.

295.57(2)(b) (b) If the department determines under par. (a) that an application is incomplete, the department shall notify the applicant in writing and may make one request for additional information during the 30-day period specified in par. (a). Within 10 days after receiving additional requested information from the applicant, the department shall notify the applicant in writing as to whether it has received all of the requested information. The day on which the department sends the 2nd notice under this paragraph is the day on which the application is administratively complete.

295.57(2)(c) (c) If the department fails to meet the 30-day time limit under par. (a) or the 10-day time limit under par. (b), the application is administratively complete on the last day of the 30-day time limit or 10-day time limit.

295.57(2)(d) (d) The department may request additional information needed to process a mining application from the applicant after the application is administratively complete, but the department may not delay the determination of administrative completeness based on a request for additional information.

295.57(3) (3) Notice of additional approvals. Within 30 days after the mining permit is administratively complete under sub. (2), the department shall notify the applicant in writing of any approval required for the construction or operation of the mining site that was not previously identified by the department.

295.57(3m) (3m) Receipt of certain approvals. If a storm water discharge permit under s. 283.33 (1) (a) or a water quality certification under rules promulgated under subch. II of ch. 281 to implement 33 USC 1341 (a) is needed for a mining operation, the person applying for the mining permit may apply for and be issued the permit or certification.

295.57(4) (4) Public information and notice.

295.57(4)(a)(a) The department shall make available for review in the city, village, or town in which the proposed mining site is located, information concerning the proposed mining, including all of the following:

295.57(4)(a)1. 1. The application for the mining permit, including the mining plan, reclamation plan, and mining waste site feasibility study and plan of operation.

295.57(4)(a)2. 2. Any of the following relating to an approval other than the mining permit:

295.57(4)(a)2.a. a. The application.

295.57(4)(a)2.b. b. A draft approval.

295.57(4)(a)2.c. c. Information or summaries relating to the approval.

295.57(4)(a)3. 3. The environmental impact statement, environmental impact report, and any additional supporting information used in the department's evaluation of the proposed mining.

295.57(4)(a)4. 4. The department's analyses and preliminary determinations relating to any approval.

295.57(4)(b) (b) The department shall distribute a notice that describes the availability of the information under par. (a); the opportunity for written public comment, including an invitation for the submission of written comments by any person within 45 days after the date of the publication of the notice; and the date, time, and location of the public informational hearing and that includes any additional information that a law concerning any approval requires to be provided. The department shall publish the notice as a class 1 notice under ch. 985 and shall publish notice on the department's Internet site. The date on which the department first publishes the notice on its Internet site shall be considered the date of the publication of the notice required to be published under this paragraph. The department shall also send the notice to all of the following:

295.57(4)(b)1. 1. The clerk of any city, village, town, or county with zoning jurisdiction over the proposed mining site.

295.57(4)(b)2. 2. The clerk of any city, village, town, or county within whose boundaries any portion of the proposed mining site is located.

295.57(4)(b)3. 3. The clerk of any city, village, or town, contiguous to any city, village, or town within whose boundaries any portion of the proposed mining site is located.

295.57(4)(b)4. 4. The main public library of each city, village, town, or county with zoning jurisdiction over the proposed mining site or within whose boundaries any portion of the proposed mining site is located.

295.57(4)(b)5. 5. Any regional planning commission for the area within which the proposed mining site lies.

295.57(4)(b)6. 6. Any state agency that the department knows is required to grant a permit or other authorization necessary for the construction or operation of the proposed mining project.

295.57(4)(b)7. 7. The federal environmental protection agency, U.S. Army Corps of Engineers, and states potentially affected by the proposed discharge if a water discharge permit under ch. 283 or a wetland permit that constitutes a water quality certification as required by 33 USC 1341 (a) is to be considered at the public informational hearing.

295.57(4)(b)8. 8. The federal environmental protection agency and appropriate agencies in other states that may be affected if an air pollution control permit under ch. 285 is to be considered at the public informational hearing.

295.57(4)(b)9. 9. If a water withdrawal permit under s. 295.61 for a withdrawal of surface water is to be considered at the public informational hearing, the persons specified in s. 30.18 (4) (a).

295.57(4)(b)10. 10. If an individual permit under s. 30.12 for a structure through which water transferred from the Great Lakes basin would be returned to the source watershed through a stream tributary to one of the Great Lakes is to be considered at the public informational hearing, the governing body of each city, village, and town through which the stream flows or that is adjacent to the stream downstream from the point at which the water would enter the stream.

295.57(4)(b)11. 11. Any person upon request. The department's notice under this subdivision may be given through an electronic notification system established by the department.

295.57(4)(b)12. 12. The applicant.

295.57(4)(b)13. 13. Any other person to whom the department is required to give notice of any proposed determination, application, or hearing concerning an approval under the laws relating to the issuance of any approval or under s. 1.11.

295.57(4)(c) (c) The department shall coordinate the public comment period for the mining permit with the public comment period for any other approval for the mining operation, except that if an application for an approval is filed too late to allow public comment within the public comment period for the mining permit, the department shall issue separate notice, as described in par. (b), for the approval after the application is filed.

295.57(5) (5) Informational hearing. The department shall hold a public informational hearing before it approves or denies an application for a mining permit and not less than 30 days after the date of the publication of the notice under sub. (4) (b). The department shall hold the public informational hearing in the county where the majority of the proposed mining site is located. The department shall hold a single public informational hearing covering the mining permit, all other approvals, and the environmental impact statement, except that if an application for an approval is filed too late to allow the application to be considered at the public informational hearing for the mining permit, the department shall hold a separate public informational hearing on the approval in the county where the majority of the proposed mining site is located not less than 30 days after the date of the publication of the notice under sub. (4) (b) for the approval. The department shall publish the notice on its Internet site not more than 10 days after the application is considered to be complete under sub. (8) (b) 1. The public informational hearing under this subsection is not a contested case hearing under ch. 227. At the hearing, the department shall take testimony on all of the following with regard to any proposed withdrawal of groundwater or surface water:

295.57(5)(a) (a) The public rights in any body of water and the related environment that may be injured by the proposed withdrawal of groundwater or surface water.

295.57(5)(b) (b) The public benefits provided by increased employment, economic activity, and tax revenues from the proposed mining operation.

295.57(5)(c) (c) The direct and indirect social and economic costs and benefits of the proposed mining operation.

295.57(5)(d) (d) Whether the proposed withdrawal of groundwater or surface water will consume nonsurplus water.

295.57(5)(e) (e) The rights of competing users of the groundwater or surface water.

295.57(5)(f) (f) Any other water withdrawal issues identified by the department as relevant to the decision of whether to issue or deny a permit.

295.57(6) (6) Summary. After considering the comments received under subs. (4) and (5) and before acting on the application for the mining permit, the department shall prepare a summary of the comments and the department's response to the comments.

295.57(7) (7) Deadline for acting on mining permit application.

295.57(7)(a)(a) No later than the deadline specified by the applicant under s. 295.47 (1) (am) or, if the applicant does not specify a deadline under s. 295.47 (1) (am), no more than 420 days after the day on which the application for a mining permit is administratively complete under sub. (2), the department shall approve the application, and issue a mining permit, or deny the application, in accordance with s. 295.58, unless the department and the applicant agree to extend the deadline. The department and the applicant may agree to not more than one extension and that extension may not exceed 60 days. The department and the applicant may enter into an extension only if one of the following applies:

295.57(7)(a)1. 1. An extension is necessary to enable the department and the U.S. Army Corps of Engineers to jointly prepare their environmental impact statements.

295.57(7)(a)2. 2. New information or a change to the mining proposal necessitates additional time to review the application.

295.57(7)(b) (b) If the department does not comply with the deadline under par. (a), including any extension agreed to by the applicant, the department shall refund the fees under s. 295.73 (3) (a), (d), and (e) that were paid by the applicant.

295.57(7)(c) (c) If the department does not comply with the deadline under par. (a), including any extension agreed to by the applicant, the applicant may bring an action for mandamus in the circuit court for the county in which the majority of the proposed mining site is located to compel the department to approve or deny the application. Notwithstanding s. 814.04 (1), in an action under this paragraph the court shall award the applicant its costs, including reasonable attorney fees, if it determines that the department did not comply with the deadline under par. (a).

295.57(8) (8) Deadline for acting on other approvals.

295.57(8)(a)(a) Except as provided in par. (c), if an applicant files an application for an approval other than a mining permit no later than 60 days after the day on which the application for the mining permit is administratively complete under sub. (2) or more than 60 days after that day but in time to allow the application to be considered at the public informational hearing for the mining permit under sub. (5), the department shall approve the application, and issue the approval, or deny the application no later than the deadline under sub. (7) (a), including any extension agreed to by the applicant.

295.57(8)(b) (b)

295.57(8)(b)1.1. If an applicant files an application for an approval other than a mining permit too late to allow the application to be considered at the public informational hearing for the mining permit under sub. (5) but before the department issues the decision to grant or deny the application for the mining permit, the application for the approval is considered to be complete on the 30th day after the department receives the application, unless, before that day, the department provides the applicant with written notification that the application is not complete, stating the reason for the determination and describing the specific information necessary to make the application complete. If the department provides such a notice, the applicant shall supplement the application by providing the specified information. The application is considered to be complete when the applicant provides the information.

295.57(8)(b)2. 2. Except as provided in subd. 3., the department shall approve the application for an approval described in subd. 1., and issue the approval, or deny the application after the separate public informational hearing for the approval required under sub. (5) and no later than 75 days after the application for the approval is considered to be complete under subd. 1.

295.57(8)(b)3. 3. Except as provided in par. (c), the department shall approve or deny the application for an approval described in subd. 1. that is an individual permit for which federal law requires the opportunity for public comment or the ability to request a public hearing prior to issuance of the approval after the separate public informational hearing required for the approval under sub. (5) and no later than 180 days after the application is considered to be complete under subd. 1.

295.57(8)(c) (c) The deadlines in pars. (a) and (b) do not apply to the application for an air pollution control permit under s. 285.62 for which the department receives an objection from the federal environmental protection agency under s. 285.62 (6).

295.57(8)(d) (d) The department shall incorporate an approval other than a mining permit into a single document with the mining permit, unless the application for the approval was filed more than 60 days after the day on which the application for the mining permit is administratively complete under sub. (2).

295.57(8m) (8m) Submission of technical review to Great Lakes regional body. If an applicant files an application under s. 281.346 for an approval for a withdrawal of surface water or groundwater that is subject to regional review or council approval, the department shall provide its technical review, as defined in s. 281.346 (1) (u), to the regional body, as defined in s. 281.346 (1) (q), no later than 90 days after the applicant files the application for the approval.

295.57(9) (9) Applicable procedure.

295.57(9)(a)(a) The provisions of this section and ss. 295.58 (5) and (6) and 295.77 concerning public notice, comment, and hearing; issuance of department decisions; effective date of department decisions; and review of department decisions; and the duration of approvals apply to any approval for which the application is filed before the department issues the decision to grant or deny the application for the mining permit, notwithstanding any provisions related to those matters in s. 44.40 or 169.25, subch. I or VI of ch. 77, ch. 23, 29, 30, 31, 169, 281, 283, 285, 289, or 291, or rules promulgated under those provisions, except as provided in s. 281.343 (7r) and except that if a withdrawal of surface water or groundwater is subject to regional review or council approval under s. 281.346, the applicable provisions related to regional review or council approval apply.

295.57(9)(b) (b) The provisions of ss. 295.58 (5) and (6) and 295.77 concerning review of department decisions and the duration of department decisions apply to any approval for which the application is filed after the department issues the mining permit, notwithstanding any provisions related to those matters in s. 44.40 or 169.25, subch. I or VI of ch. 77, ch. 23, 29, 30, 31, 169, 281, 283, 285, 289, or 291, or rules promulgated under those provisions, except as provided in s. 281.343 (7r).

295.57 History History: 2013 a. 1.



295.58 Mining; department grant or denial of permit.

295.58  Mining; department grant or denial of permit.

295.58(1)(1)  Criteria for approval.

295.58(1)(a)(a) Except as provided in sub. (2) and except with respect to property specified in s. 41.41 (11), the department shall issue a mining permit if it finds all of the following:

295.58(1)(a)1. 1. That the mining plan and reclamation plan are reasonably certain to result in reclamation of the mining site consistent with this subchapter.

295.58(1)(a)2. 2. That the waste site feasibility study and plan of operation complies with s. 295.51.

295.58(1)(a)3. 3. That the applicant has committed to conducting the proposed mining in compliance with the mining permit and any other approvals issued for the mining.

295.58(1)(a)3m. 3m. That the proposed mining is likely to meet or exceed the requirements of any municipal floodplain zoning ordinance applicable to the proposed mining under s. 295.607 (3) to the extent that the ordinance has not been made inapplicable to the proposed mining by a local agreement under s. 295.443 (1m).

295.58(1)(a)4. 4. That the proposed mining is reasonably certain not to result in substantial adverse impacts to public health, safety, or welfare.

295.58(1)(a)5. 5. That the proposed mining will result in a net positive economic impact in the area reasonably expected to be most impacted by the mining.

295.58(1)(a)6. 6. That the applicant has applied for all necessary zoning approvals applicable to the proposed mining.

295.58(1)(b) (b) The department shall approve or deny an application for a mining permit in writing and shall include the reasons for its decision with clarity and in detail. The department may modify the applicant's proposed mining plan, reclamation plan, or mining waste site feasibility study and plan of operation in order to meet the requirements of this subchapter, and, as modified, approve the application. The approval of the application for a mining permit constitutes the approval of the mining plan, reclamation plan, and waste site feasibility study and plan of operation. In its decision on the application for a mining permit, the department shall include a final decision on compliance with s. 1.11 and the requirements of s. 295.53, discussing all of the following:

295.58(1)(b)1. 1. Whether the department has considered the environmental impact statement and comments received on it.

295.58(1)(b)2. 2. Whether the department has complied with ss. 1.11 and 295.53.

295.58(1)(b)3. 3. Whether, consistent with social, economic, and other essential considerations, the department has adopted all practicable means within its authority to avoid or minimize any harm to the environment and, if not, why not.

295.58(2) (2) Criteria for denial. The department shall deny the mining permit if it finds any of the following:

295.58(2)(a) (a) That the site is unsuitable for mining.

295.58(2)(b) (b) That the proposed mining may reasonably be expected to create any of the following situations:

295.58(2)(b)1. 1. Hazards resulting in irreparable, substantial physical damage to any of the following that cannot be prevented under the requirements of this subchapter, avoided to the extent practicable by removal from the area of hazard, or offset by purchase or by obtaining the consent of the owner:

295.58(2)(b)1.a. a. A dwelling house.

295.58(2)(b)1.b. b. A public building.

295.58(2)(b)1.c. c. A school.

295.58(2)(b)1.d. d. A church.

295.58(2)(b)1.e. e. A cemetery.

295.58(2)(b)1.f. f. A commercial or institutional building.

295.58(2)(b)1.g. g. A public road.

295.58(2)(b)2. 2. Irreparable substantial environmental damage to lake or stream bodies despite adherence to the requirements of this subchapter. This subdivision does not apply to an activity that the department has authorized under statute, except that the destruction or filling in of a lake bed may not be authorized unless it is authorized under s. 295.60, 295.605, or 295.61.

295.58(2)(b)3. 3. Landslides or substantial deposition from the proposed mining operation in stream or lake beds which cannot feasibly be prevented and which have not been authorized under s. 295.60 or 295.605.

295.58(2)(c) (c) That the applicant has violated, and continues to fail to comply with, this subchapter.

295.58(2)(d) (d) Subject to sub. (3), that the applicant, principal shareholder of the applicant, or a related person has within 10 years before the application is submitted forfeited a mining reclamation bond that was posted in accordance with a permit or other authorization for a mining operation in the United States, unless the forfeiture was by agreement with the entity for whose benefit the bond was posted and the amount of the bond was sufficient to cover all costs of reclamation.

295.58(2)(e) (e) Subject to sub. (3), that the applicant, a related person, or an officer or director of the applicant has, within 10 years before the application is submitted, been convicted of more than one felony for violations of laws for the protection of the natural environment arising out of the operation of a mining site in the United States, unless one of the following applies:

295.58(2)(e)1. 1. The person convicted has been pardoned for all of the felonies.

295.58(2)(e)2. 2. The person convicted is a related person or an officer or director of the applicant with whom the applicant terminates its relationship.

295.58(2)(e)3. 3. The applicant included in its permit application under s. 295.47 a plan to prevent the occurrence in this state of events similar to the events that directly resulted in the convictions.

295.58(2)(f) (f) Subject to sub. (3), that the applicant or a related person has, within 10 years before the application is submitted, declared bankruptcy or undergone dissolution that resulted in the failure to reclaim a mining site in the United States in violation of a state or federal law and that failure has not been remedied and is not being remedied.

295.58(2)(g) (g) Subject to sub. (3), that, within 10 years before the application is submitted, a mining permit or other authorization for mining issued to the applicant or a related person was permanently revoked because of a failure to reclaim a mining site in the United States in violation of state or federal law and that failure has not been and is not being remedied.

295.58(3) (3) Exception from denial criteria. The department may not deny a mining permit under sub. (2) (d) to (g) if the person subject to the convictions, forfeiture, permanent revocation, bankruptcy, or dissolution is a related person but the applicant shows that the person was not the parent corporation of the applicant, a person that holds more than a 30 percent ownership in the applicant, or a subsidiary or affiliate of the applicant in which the applicant holds more than a 30 percent interest at the time of the convictions, forfeiture, permanent revocation, bankruptcy, or dissolution.

295.58(4) (4) Statement. The department shall send a statement as to whether the applicant has satisfied the requirements of this subchapter to the applicant and to the other persons specified in s. 295.57 (4) (b) 1. to 9.

295.58(5) (5) Duration of approvals.

295.58(5)(a)(a) A mining permit is valid for the life of the mining project, subject to the enforcement provisions under s. 295.79.

295.58(5)(b) (b) An approval under s. 295.60 or 295.61 remains valid for the life of the mining project, subject to the enforcement provisions under s. 295.79.

295.58(5)(c) (c) An approval issued for a mining project under ch. 23, 29, 30, 31, 169, 281, 283, 285, 289, or 291, except for a permit under ch. 283 or 285 that is subject to a federal requirement limiting its duration, remains valid for the life of the mining project, subject to the enforcement provisions applicable to the approval.

295.58(6) (6) Effective date of approvals. A mining permit and any other approval is issued upon mailing and is final and effective upon issuance.

295.58(7) (7) Merchantable by-products. In a mining permit, the department shall require the operator to treat merchantable by-products as refuse if after 3 years from the time the merchantable by-products result from or are displaced by mining the material has not been transported off the mining site, unless removal is continuing at a rate of more than 12,000 cubic yards per year.

295.58(8) (8) General contractor or affiliate. No operator may engage a general contractor or affiliate to operate a mining site if the general contractor or affiliate has been convicted of more than one felony for violation of a law for the protection of the natural environment arising out of the operation of a mining site in the United States within 10 years before the issuance of the operator's mining permit, unless the general contractor or affiliate receives the department's approval of a plan to prevent the occurrence in this state of events similar to the events that directly resulted in the convictions.

295.58 History History: 2013 a. 1.



295.59 Bonds and other security.

295.59  Bonds and other security.

295.59(1) (1)  Security for reclamation.

295.59(1)(a)(a) Upon notification that an application for a mining permit has been approved by the department but before beginning mining, the operator shall furnish one of the following to the department:

295.59(1)(a)1. 1. A bond, furnished by a surety company licensed to do business in this state, conditioned on faithful performance of all of the requirements of this subchapter and all rules adopted by the department under this subchapter.

295.59(1)(a)2. 2. Cash.

295.59(1)(a)3. 3. Certificates of deposit.

295.59(1)(a)4. 4. Government securities.

295.59(1)(b) (b) The department shall pay to the operator interest received on certificates of deposit or government securities furnished under par. (a).

295.59(1)(c) (c) The operator shall furnish the security required under par. (a) in the amount equal to the estimated cost to the state of fulfilling the reclamation plan, other than the cost of long-term care of the mining waste site, in relation to the portion of the mining site that will be disturbed by the end of the following year. The department shall determine the estimated cost of reclamation of each mining site on the basis of relevant factors, including the character and nature of the lands to be reclaimed, the future suitable use of the land involved, the topography of the mining site, the methods of reclamation being employed, the depth and composition of overburden, and the depth of the ferrous mineral deposit being mined.

295.59(2) (2) Certificate of insurance. The operator shall submit a certificate of insurance certifying that the applicant has in force a liability insurance policy issued by an insurer authorized to do business in this state or, in lieu of a certificate of insurance, evidence that the applicant has satisfied state or federal self-insurance requirements, covering all mining operations of the operator in this state and affording personal injury and property damage protection in a total amount determined to be adequate by the department but not more than $1,000,000 and not less than $50,000.

295.59(2m) (2m) Proof of financial responsibility for long-term care of mining waste site. An operator shall maintain proof of financial responsibility ensuring the availability of funds for compliance with the long-term care requirements specified in the waste site feasibility study and plan of operation for a period of 40 years after closing of the mining waste site. The operator shall furnish the proof of financial responsibility to the department in one of the following forms:

295.59(2m)(a) (a) A bond.

295.59(2m)(b) (b) Cash.

295.59(2m)(c) (c) Certificates of deposit.

295.59(2m)(d) (d) Government securities.

295.59(2m)(e) (e) Insurance.

295.59(3) (3) Written authorization to mine. Upon approval of the operator's bonds or other security under subs. (1) and (2m), mining application, and certificate of insurance, the department shall issue written authorization to begin mining at the permitted mining site in accordance with the approved mining plan, reclamation plan, and mining waste site feasibility study and plan of operation.

295.59(4) (4) Reclamation bond for more than one mining site. Any operator who obtains mining permits from the department for 2 or more mining sites may elect, at the time that the mining permit for the 2nd or any subsequent mining site is approved, to post a single bond under sub. (1) in lieu of separate bonds for each mining site. An operator who chooses to post a single bond under this subsection shall post a bond in an amount equal to the estimated cost to the state determined under sub. (1) of reclaiming all mining sites the operator has under mining permits. When an operator elects to post a single bond in lieu of separate bonds previously posted on individual mining sites, the department may not release the separate bonds until the department accepts the new bond.

295.59(5) (5) Review of amounts. If an operator disagrees with the amount of the bonds or other security that the department requires under this section, the operator may seek review under s. 295.77 (3) of the amount required. The operator may post a bond or other security in the amount required by the department and begin mining without forfeiting its right to seek review.

295.59 History History: 2013 a. 1.



295.60 Impacts to wetlands.

295.60  Impacts to wetlands.

295.60(1)(1)  Definitions. In this section:

295.60(1)(a) (a) "Artificial wetland" means a landscape feature where hydrophytic vegetation may be present as a result of human modifications to the landscape or hydrology and for which there is no prior wetland or stream history.

295.60(1)(b) (b) "Ceded territory" means the territory in Wisconsin ceded by the Chippewa Indians to the United States in the treaty of 1837, 7 Stat. 536, and the treaty of 1842, 7 Stat. 591.

295.60(1)(c) (c) "Federal wetland" means a wetland that is subject to federal jurisdiction under 33 USC 1344.

295.60(1)(d) (d) "Fill material" has the meaning given in 33 CFR 323.2 (e), as the meaning exists on July 1, 2012.

295.60(1)(e) (e) "Mitigation" means the restoration, enhancement, creation, or preservation of wetlands to compensate for adverse impacts to other wetlands.

295.60(1)(f) (f) "Mitigation bank" means a system of accounting for wetland loss and compensation that includes one or more sites where wetlands are restored, enhanced, created, or preserved to provide credits to be subsequently applied or purchased in order to compensate for adverse impacts to other wetlands.

295.60(1)(g) (g) "On-site location" means a location that is on a mining site or within one-half mile of an outer boundary of a mining site.

295.60(1)(h) (h) "Practicable" means reasonably available and capable of being implemented after taking into consideration cost, site availability, available technology, logistics, and proximity to the proposed project site, in light of the overall purpose and scope of the project.

295.60(1)(i) (i) "Water basin" means the Lake Michigan basin, the Lake Superior basin, or the Mississippi River basin or other water basin established by the department.

295.60(1)(j) (j) "Water management unit" means a subdivision of a water basin that is established on a hydrological basis by the department.

295.60(1)(k) (k) "Water quality standard" means a wetland water quality standard specified under sub. (5) or any other water quality standard set by rule under s. 281.15.

295.60(1)(L) (L) "Wetland impact evaluation" means an evaluation of impacts to a wetland.

295.60(1m) (1m) Applicability. Subsections (2) to (11) do not apply to a wetland individual permit or other approval that requires a wetland impact evaluation if the operator files the application for the wetland individual permit or other approval after the department issues the mining permit for the mining operation.

295.60(2) (2) Wetland determinations and delineations. For purposes of this section, wetland determinations and wetland boundary delineations shall be consistent with the U.S. Army Corps of Engineers 1987 Wetlands Delineation Manual and any final regional supplement to the manual. Any owner or lessee of land, or a holder of an easement in land, may request that the department provide a wetland determination or wetland boundary delineation for an application for a wetland individual permit under this section or for another approval for which a wetland impact evaluation is required. The department may rely on wetland determinations and wetland boundary delineations made by other agencies and consultants. If the applicant has provided information to the department that is identified in the manual or any final regional supplement as being sufficient to make a wetland determination or a delineation of boundaries, the department may visit a mining site to conduct surveys or gather additional site-specific quantitative data provided that the department does not discontinue the processing of the application to do so.

295.60(3) (3) Scope; discharges; other impacts.

295.60(3)(a)(a) Scope. Except as otherwise provided under this section, this section applies to wetland individual permits and any other approvals for which wetland impact evaluations are required.

295.60(3)(b) (b) Discharges of dredged or fill material. No person may discharge dredged material or fill material associated with a mining operation or bulk sampling unless the discharge is authorized under a wetland individual permit issued under this section or under a wetland general permit issued under s. 281.36 (3g). The department may not issue a wetland individual permit unless it makes a finding under sub. (6) (a) that the discharge will comply with all applicable water quality standards. Section 281.36 (3g) and (11), and the rules promulgated under s. 281.36 (3g) and (11), apply to authorizations to proceed under general permits. Notwithstanding s. 281.36 (3g) (h) 2., a person receiving authorization to proceed under a wetland general permit for a mining activity other than bulk sampling may not proceed until a mining permit is issued.

295.60(3)(c) (c) Other impacts. For an approval which requires a wetland impact evaluation for an activity other than a discharge of dredged material or fill material, the approval may not be issued unless the department determines that the activity will comply with all applicable water quality standards.

295.60(4) (4) Review by department.

295.60(4)(a)(a) Avoidance or minimization of impacts. When applying for a wetland individual permit or for another approval for which a wetland impact evaluation is required, an applicant shall include in the application an analysis of the practicable alternatives that will avoid and minimize the adverse impacts on wetland functional values and that will not result in any other significant adverse environmental consequences.

295.60(4)(b) (b) Practicable alternatives. The department shall review the analysis of practicable alternatives included in the application under par. (a). The department shall limit its review to those practicable alternatives that are located at the site of the discharge or other activity and that are located adjacent to that site if the applicant has demonstrated that the proposed project causing the discharge or other activity will result in a demonstrable economic public benefit.

295.60(4)(c) (c) Assessing impacts. In its review under this subsection, the department shall consider all of the following factors when it assesses the impacts to wetland functional values:

295.60(4)(c)1. 1. The direct impacts of the proposed discharge or other activity to wetland functional values.

295.60(4)(c)2. 2. The cumulative impacts attributable to the proposed discharge or other activity that may occur to wetland functional values based on past impacts or reasonably anticipated impacts caused by similar discharges or activities in the area affected by the discharge or activity.

295.60(4)(c)3. 3. Potential secondary impacts of the proposed discharge or other activity to wetland functional values.

295.60(4)(c)4. 4. The impact on functional values resulting from the mitigation program under sub. (8)

295.60(4)(c)5. 5. The net positive or negative environmental impact of the mining operation.

295.60(4)(d) (d) Assessing impacts; geographical scope. In its review under this subsection, the department shall evaluate whether the discharge or other activity will result in a significant adverse impact to wetland functional values by doing all of the following:

295.60(4)(d)1. 1. Comparing the functional values of the wetland with other wetlands located within the boundaries of the mining site or within the same water management unit as the mining site and with other waters of the state that are located in the same water management unit.

295.60(4)(d)2. 2. Taking into consideration the floristic province in which the mining site is located.

295.60(4)(e) (e) Method for assessing impacts. In issuing a wetland individual permit under this section or in conducting a wetland impact evaluation, the department shall determine the impact of a proposed discharge or other activity upon the wetland functional values by using wetland ecological evaluation methods that are jointly accepted by the U.S. Army Corps of Engineers and the department and that are appropriate to the affected wetland.

295.60(4)(f) (f) General permits. Paragraphs (a) to (e) do not apply to authorizations to proceed under a general permit issued under s. 281.36 (3g).

295.60(5) (5) Wetland water quality standards. The following wetland water quality standards apply to any wetland individual permit issued under this section or to any wetland impact evaluation:

295.60(5)(a) (a) Adverse impacts to the functional values and water quality of wetlands and adverse impacts to other waters of the state that are influenced by wetlands shall be minimized, and any significant adverse impacts remaining after minimization shall be subject to a mitigation program under sub. (8). For purposes of this section, functional values consist of all of the following:

295.60(5)(a)1. 1. Storm and flood water storage and retention and the moderation of water level fluctuation extremes.

295.60(5)(a)2. 2. Hydrologic functions including the maintenance of dry season streamflow, the discharge of groundwater to a wetland, the recharge of groundwater from a wetland to another area, and the flow of groundwater through a wetland.

295.60(5)(a)3. 3. Filtration or storage of sediments, nutrients, or toxic substances that would otherwise adversely impact the quality of waters of the state.

295.60(5)(a)4. 4. Shoreline protection against erosion through the dissipation of wave energy and water velocity and anchoring of sediments.

295.60(5)(a)5. 5. Habitat for aquatic organisms in the food web including fish, crustaceans, mollusks, insects, annelids, and planktonic organisms and the plants and animals upon which these aquatic organisms feed and depend upon for their needs in all life stages.

295.60(5)(a)6. 6. Habitat for resident and transient wildlife species, including mammals, birds, reptiles, and amphibians, for breeding, resting, nesting, escape cover, travel corridors, and food.

295.60(5)(a)7. 7. Recreational, cultural, educational, scientific, and natural scenic beauty values and uses.

295.60(5)(b) (b) All of the following shall be minimized in order to avoid significant adverse impacts for the purpose of maintaining or enhancing the wetland functional values identified under par. (a), and any minimization of the following must be taken into account in the department's evaluation of significant adverse impacts:

295.60(5)(b)1. 1. The use of liquids, fill, or other solids or gases.

295.60(5)(b)2. 2. The presence of floating or submerged debris, oil, or other material.

295.60(5)(b)3. 3. The use of materials producing color, odor, taste, or unsightliness.

295.60(5)(b)4. 4. The presence of concentrations or combinations of substances that are toxic or harmful to human, animal, or plant life.

295.60(5)(b)5. 5. Adverse effects on hydrological conditions necessary to support the biological and physical characteristics that are naturally present in wetlands. For purposes of this subdivision, the hydrological conditions include all of the following:

295.60(5)(b)5.a. a. Water currents and erosion and sedimentation patterns.

295.60(5)(b)5.b. b. Water temperature variations.

295.60(5)(b)5.c. c. The chemical, nutrient, and dissolved oxygen regime of the wetland.

295.60(5)(b)5.d. d. The movement of aquatic fauna.

295.60(5)(b)5.e. e. The pH of the wetland.

295.60(5)(b)5.f. f. Water levels or elevations.

295.60(5)(b)6. 6. Adverse effects on existing habitat and populations of animals and vegetation found in wetlands.

295.60(6) (6) Decision by department.

295.60(6)(a)(a) The department shall make a finding that a discharge of dredged material or fill material is in compliance with all applicable water quality standards and shall issue a wetland individual permit if the department determines that all of the following apply:

295.60(6)(a)1. 1. The proposed project of which the discharge is a part represents the least environmentally damaging practicable alternative taking into consideration practicable alternatives that avoid wetland impacts.

295.60(6)(a)2. 2. All practicable measures to minimize the adverse impacts to wetland functional values will be taken.

295.60(6)(a)3. 3. The proposed discharge will not result in significant adverse impact to wetland functional values, subject to par. (b); in significant adverse impact to water quality; or in other significant adverse environmental consequences.

295.60(6)(b) (b) Notwithstanding par. (a) 3., if significant adverse impacts to wetland functional values will remain after the adverse impacts have been avoided and minimized to the extent practicable, the department shall issue the permit if the department determines that the remaining impacts will be compensated for under a mitigation program under sub. (8).

295.60(6)(c) (c) The department may not deny an approval for an activity for which a wetland impact evaluation is required, other than a discharge of dredged material or fill material, on the basis of the impacts from the activity on wetlands if the department determines that all of the following apply:

295.60(6)(c)1. 1. The proposed project of which the activity is a part represents the least environmentally damaging practicable alternative taking into consideration practicable alternatives that avoid wetland impacts.

295.60(6)(c)2. 2. All practicable measures to minimize the adverse impacts to wetland functional values will be taken.

295.60(6)(c)3. 3. The proposed activity will not result in significant adverse impact to wetland functional values, subject to par. (d); in significant adverse impact to water quality; or in other significant adverse environmental consequences.

295.60(6)(d) (d) Notwithstanding par. (c) 3., if significant adverse impacts to wetland functional values will remain after the adverse impacts have been avoided and minimized to the extent practicable, the department may not deny the permit on the basis of the impacts from the activity on wetlands if the department determines that the remaining impacts will be compensated for under a mitigation program under sub. (8).

295.60(6)(e) (e) Paragraphs (a) to (d) do not apply to authorizations to proceed under a general permit issued under s. 281.36 (3g).

295.60(7) (7) Federal wetlands.

295.60(7)(a)(a) For a wetland individual permit under this section which involves a federal wetland or for any other approval for which a wetland impact evaluation for a federal wetland is required, any mitigation program submitted by the applicant under sub. (8) shall include all the federal mitigation measures proposed by the applicant. The department shall review the federal mitigation measures and shall determine whether it has reasonable assurance that these will compensate for any significant adverse impacts to wetland functional values, any significant adverse impacts to water quality, and any other significant adverse environmental consequences. The department shall recognize all federal compensatory mitigation measures as being eligible for the purpose of making this determination. If the department determines that reasonable assurance exists, the department may not impose any additional conditions on the permit or other approval. If the department determines that reasonable assurance does not exist, it may impose conditions on the permit or other approval that are in addition to required federal compensatory mitigation measures, but such conditions shall be limited to those that are necessary to compensate for any significant adverse impacts to wetland functional values, any significant adverse impacts to water quality, and any other significant adverse environmental consequences that will remain after completion of the federal mitigation measures. Any conditions imposed by the department may be satisfied through a mitigation program as provided in sub. (8). In imposing any conditions under this paragraph, the department may not require that the number of acres to be mitigated be greater than the number that is required under federal law.

295.60(7)(b) (b) A wetland individual permit issued under this section that authorizes a discharge of dredged or fill material in a federal wetland constitutes water quality certification as required by 33 USC 1341 (a). Any other approval issued by the department for which a wetland impact evaluation is required for a federal wetland constitutes water quality certification under 33 USC 1341 (a) with respect to the discharges or activities affecting the federal wetland.

295.60(8) (8) Mitigation program.

295.60(8)(a)(a) Definition. Notwithstanding s. 295.60 (1) (i), in this section "water basin" means the Lake Michigan basin, the Lake Superior basin, or the Mississippi River basin.

295.60(8)(am) (am) Contents. A mitigation program to compensate for adverse impacts to functional values of wetlands shall contain proposed projects for mitigation and a schedule for implementing the projects. The department may not consider mitigation in determining whether to grant authorization to proceed under a general permit under s. 281.36 (3g). These projects may be performed by a person other than the applicant, subject to the department's approval of the projects and schedule.

295.60(8)(b) (b) Option of applicant. An applicant submitting a program under par. (am) may submit options for mitigation. These options may include any combination of the types of mitigation specified in par. (dm). In preparing the program, the applicant shall identify and consider mitigation that could be conducted within the same watershed in which the mining site is located.

295.60(8)(c) (c) Ratios for mitigation. The amount of mitigation required may not exceed 1.5 acres of mitigation for each acre of adversely impacted wetland. For purpose of credits in a mitigation bank, each acre that is subject to mitigation shall count as at least one credit.

295.60(8)(d) (d) Sequence of mitigation. If it is not practicable or ecologically preferable to conduct mitigation at an on-site location or if there is no on-site location that will provide sufficient wetland acreage, the department shall require that the applicant conduct mitigation within the same watershed in which the wetland to be affected is located, unless mitigation in the same watershed is not practicable or ecologically preferable. If mitigation within the same watershed is not practicable or ecologically preferable, the department shall require that the applicant conduct mitigation within the same water basin in which the wetland to be affected is located. If mitigation in the same water basin is not practicable or ecologically preferable, the applicant may conduct mitigation at a site elsewhere in the state.

295.60(8)(dm) (dm) Types of mitigation. Mitigation under a program under par. (am) may be accomplished through any of the following types:

295.60(8)(dm)1. 1. Implementation of a project for mitigation by an applicant or other person approved by the department.

295.60(8)(dm)2. 2. Purchase of mitigation credits from a mitigation bank for a site in a mitigation bank that is located anywhere in the state, subject to par. (e).

295.60(8)(dm)3. 3. Purchase of mitigation credits from a mitigation bank established prior to February 1, 2002, if the department determines that the bank sponsor is in compliance with any applicable memorandum of understanding between the bank sponsor and the department.

295.60(8)(dm)4. 4. Participation in the in lieu fee subprogram, if such a subprogram is established under s. 281.36 (3r) (e).

295.60(8)(e) (e) Ceded territory. If a mining operation is located in whole or in part within the ceded territory, any mitigation, including mitigation accomplished through the purchase of mitigation bank credits and the in lieu fee subprogram that is authorized or required by the department, that will be required to compensate for adverse impacts to wetlands located in the ceded territory shall occur within the ceded territory. If the department determines under par. (d) that mitigation will occur within a certain watershed or water basin and if the watershed or water basin is not located totally in the ceded territory, the mitigation shall occur within that part of the watershed or water basin that is located in the ceded territory.

295.60(9) (9) Subsequent protection for wetlands.

295.60(9)(a)(a) If a wetland individual permit issued under this section, or other approval that required a wetland impact evaluation, authorizes a mitigation project, the person who is the holder of the permit or approval shall grant a conservation easement under s. 700.40 to the department or shall execute a comparable legal instrument to ensure that a wetland that is being restored, enhanced, created, or preserved will not be destroyed or substantially degraded by any subsequent proprietor of or holder of interest in the property on which the wetland is located. The department shall suspend the mining permit if the holder of the permit fails to grant the easement or execute this instrument within the time limit set forth in the mining permit. If the holder subsequently grants the conservation easement or executes the instrument, the department shall reinstate the mining permit.

295.60(9)(b) (b) Notwithstanding par. (a), the department shall modify or release a conservation easement granted under par. (a) or shall void a comparable legal instrument executed under par. (a) if all of the following apply:

295.60(9)(b)1. 1. The department determines that part or all of a wetland subject to the mitigation project ceases to be a wetland.

295.60(9)(b)2. 2. The person who is required to grant the conservation easement or execute the legal instrument did not contribute to the loss of the wetland specified in subd. 1.

295.60(9)(b)3. 3. Any subsequent proprietor of or holder of interest in the property on which the wetland specified in subd. 1. is located did not contribute to the loss of the wetland.

295.60(10) (10) Exemptions.

295.60(10)(a)(a) Artificial wetlands. All of the following artificial wetlands that are associated with a mining operation or bulk sampling are exempt from the wetland individual permit and mitigation requirements under this section, from the general permit requirements under s. 281.36 (3g), and from any requirement for any other approval for which a wetland impact evaluation is required:

295.60(10)(a)1. 1. An artificial wetland that is a sedimentation or stormwater detention basin or associated conveyance feature operated and maintained only for sediment detention and flood storage purposes.

295.60(10)(a)2. 2. An artificial wetland that is an active sewage lagoon, cooling pond, waste disposal pit, fish rearing pond, or landscape pond.

295.60(10)(a)3. 3. An artificial wetland that is an actively maintained farm drainage or roadside ditch.

295.60(10)(a)4. 4. An artificial wetland as part of an active mining operation.

295.60(10)(b) (b) Other exempted activities. All of the following activities that are associated with a mining operation or bulk sampling are exempt from the wetland individual permit and mitigation requirements under this section, from the general permit requirements under s. 281.36 (3g), and from any requirement for any other approval for which a wetland impact evaluation is required if the applicant minimizes any adverse effect on the environment as a result of any of these activities:

295.60(10)(b)1. 1. Maintenance, emergency repair, or reconstruction of damaged parts of structures that are in use in a wetland.

295.60(10)(b)2. 2. Construction or maintenance of irrigation ditches.

295.60(10)(b)3. 3. Construction or maintenance of farm roads, forest roads, or temporary mining roads that is performed in accordance with best management practices, as determined by the department.

295.60(10)(b)4. 4. Maintenance of drainage ditches.

295.60(10)(c) (c) An exemption under par. (a) or (b) does not apply to a federal wetland if the exemption conflicts with 33 USC 1344.

295.60(11) (11) Relationship to other laws. None of the following apply to a mining operation or bulk sampling:

295.60(11)(a) (a) Section 281.36, except as otherwise specifically provided in this section.

295.60(11)(b) (b) Any rule promulgated under s. 281.36, except as otherwise specifically provided in this section.

295.60(11)(c) (c) Any other rule promulgated by the department that relates to wetlands that conflicts with this section.

295.60 History History: 2013 a. 1; s. 35.17 corrections in (4) (c) (intro.), (6) (a) (intro.).



295.605 Impacts to navigable waters.

295.605  Impacts to navigable waters.

295.605(1) (1)  Definition. In this section, "navigable water activity" means an activity for which an approval is required under s. 30.12, 30.123, 30.19, 30.195, or 30.20.

295.605(1m) (1m) Limitation. This section does not apply to any navigable water activity associated with a mining operation if the application for the approval for the navigable water activity is filed after the department issues a mining permit for the mining operation.

295.605(2) (2) Approval required. No person may engage in any navigable water activity associated with bulk sampling or mining unless the person has been granted an approval as provided under sub. (4).

295.605(3) (3) Application; riparian status.

295.605(3)(a)(a) For purposes of an approval under ss. 30.12, 30.123, 30.19, 30.195, and 30.20, a person who is not the owner of a piece of riparian property may exercise a riparian right held by the owner of the piece of riparian property if any of the following apply:

295.605(3)(a)1. 1. The person leases the piece of riparian property from the owner.

295.605(3)(a)2. 2. The person holds an easement on the piece of riparian property and the easement authorizes the person to exercise that riparian right.

295.605(3)(b) (b) If a person is applying for more than one approval for a navigable water activity, the person may file a single application. The application shall include any information requested by the department under s. 295.45 (3).

295.605(4) (4) Requirements.

295.605(4)(a)(a) Generally. The department shall grant an approval for a navigable water activity if the navigable water activity meets all of the following requirements:

295.605(4)(a)1. 1. The navigable water activity will not significantly impair public rights and interests in a navigable water.

295.605(4)(a)2. 2. The navigable water activity will not significantly reduce the effective flood flow capacity of a stream.

295.605(4)(a)3. 3. The navigable water activity will not significantly affect the rights of riparian owners or the applicant obtains the consent of the riparian owners.

295.605(4)(a)4. 4. The navigable water activity will not significantly degrade water quality.

295.605(4)(b) (b) Measures. The person applying for the approval shall submit a plan to the department containing proposed measures to meet the requirements under par. (a) and a proposed schedule for implementing the measures. The plan shall include one or more of the following measures:

295.605(4)(b)1. 1. Measures to offset significant impacts to navigable waters by providing public access to, restoring, or enlarging up to 1.5 acres, but not less than one acre, of navigable waters in exchange for each acre of navigable waters that is significantly impacted.

295.605(4)(b)2. 2. Measures to improve public rights or interests in navigable waters.

295.605(4)(b)3. 3. Measures to offset significant impacts to water quality or quantity.

295.605(4)(b)4. 4. Measures to enhance flood storage.

295.605(4)(b)5. 5. A mitigation program as provided under s. 295.60 (8).

295.605(4)(b)6. 6. Conservation measures as provided in s. 295.61.

295.605(4)(bg) (bg) Measures excluded from consideration. In determining if a navigable water activity meets the requirements under par. (a) with regard to a navigable water, the department may not consider any proposed measure under par. (b) if the navigable water is any of the following:

295.605(4)(bg)1. 1. A perennial stream, if the drainage area of the portion of the stream upstream from the farthest downstream point of the navigable water activity is more than 2 square miles. In this subdivision, "perennial stream" means a stream that has a continuous flow every day of every year in which there is average precipitation.

295.605(4)(bg)2. 2. A navigable water, other than a stream, that is more than 2 acres in area every day of every year in which there is average precipitation and that is not a freeze-out pond, as defined in s. 29.001 (29).

295.605(4)(bg)3. 3. A class I, class II, or class III trout stream.

295.605(4)(bn) (bn) Plan review; finding. In reviewing the plan, the department may require that measures that are in addition to, or in conjunction with, one or more of the measures specified in par. (b) 1. to 6. be included in the plan. After reviewing the plan and application, if the department finds that the requirements under par. (a) will be met by implementing some or all of the measures contained in the plan, the department shall determine which measures shall be required, shall approve a schedule for implementation, and shall grant the approval.

295.605(4)(c) (c) Applicability of requirements. The requirements that are specified in par. (a) 1. to 4. are in lieu of any requirements required for approvals under ss. 30.12 (3m) (c), 30.123 (8) (c), 30.19 (4) (c), 30.195 (2) (c), and 30.20, including those that relate to the state's or public's interests, and shall be used, in conjunction with the measures required under par. (b), in any evaluation by the department pursuant to 33 USC 1341.

295.605(5) (5) Approval conditions. The department may impose conditions in an approval for a navigable water activity that it determines to be necessary to ensure that the navigable water activities subject to the approval meet the requirements under sub. (4) (a).

295.605(6) (6) Relationship to other laws.

295.605(6)(a)(a) Chapter 30 and any rules promulgated under that chapter apply to any navigable water activity subject to this section to the extent that they do not conflict with this section, except as provided in par. (b).

295.605(6)(b) (b) Sections 30.209 and 30.2095 and any rules promulgated under those sections, do not apply to any navigable water activity that is subject to this section.

295.605 History History: 2013 a. 1.



295.607 Shoreland and floodplain zoning.

295.607  Shoreland and floodplain zoning.

295.607(1) (1)

295.607(1)(a)(a) In this section:

295.607(1)(a)1. 1. "Development or construction activity" means a waste site, structure, building, fill, or other development or construction activity.

295.607(1)(a)2. 2. "Shoreland zoning ordinance" means a shoreland zoning ordinance or regulation adopted under s. 59.692, 61.351, 61.353, 62.231, 62.233, or 281.31.

295.607(2) (2)

295.607(2)(a)(a) The department may not prohibit a development or construction activity to be located in an area that would otherwise be prohibited under a shoreland zoning ordinance if the development or construction activity is authorized by the department as part of a mining operation covered by a mining permit under s. 295.58.

295.607(2)(b) (b) A development or construction activity located in an area that would otherwise be prohibited under a shoreland zoning ordinance does not violate the applicable ordinance if the development or construction activity is authorized by the department as part of a mining operation covered by a mining permit under s. 295.58. No shoreland zoning variance is required for a development or construction activity located as provided under this paragraph.

295.607(3) (3) A municipal floodplain zoning ordinance under s. 87.30 may not prohibit development or construction activity authorized by the department as part of a mining operation covered by a mining permit under s. 295.58, except to the extent necessary for the municipality to which the floodplain zoning ordinance applies to maintain eligibility for participation in the National Flood Insurance Program.

295.607 History History: 2013 a. 1, 80.



295.61 Withdrawals of surface waters and groundwater.

295.61  Withdrawals of surface waters and groundwater.

295.61(1)(1)  Definitions. In this section:

295.61(1)(a) (a) "Authorized base level of water loss" has the meaning given in s. 281.35 (1) (b).

295.61(1)(b) (b) "Environmentally sound and economically feasible water conservation measures" has the meaning given in s. 281.346 (1) (i).

295.61(1)(c) (c) "Great Lakes basin" has the meaning given in s. 281.35 (1) (d).

295.61(1)(d) (d) "High capacity well" has the meaning given in s. 281.34 (1) (b).

295.61(1)(e) (e) "Interbasin diversion" has the meaning given in s. 281.35 (1) (g).

295.61(1)(em) (em) "Riparian restoration project" means a project that will restore or enhance the natural beneficial uses and value of a watercourse.

295.61(1)(f) (f) "Upper Mississippi River basin" has the meaning given in s. 281.35 (1) (j).

295.61(1)(g) (g) Unless the context otherwise requires, "use" includes dewatering.

295.61(1)(h) (h) "Water loss" has the meaning given in s. 281.35 (1) (L).

295.61(1)(i) (i) "Withdrawal" has the meaning given in s. 281.35 (1) (m).

295.61(2) (2) Permit required. No person may engage in any withdrawal or use of surface water as part of a mining operation or bulk sampling, including a withdrawal or use associated with a system or plant under s. 281.41, unless the person has been issued a water withdrawal permit under this section. No person may engage in any withdrawal or use of groundwater, including a withdrawal or use associated with a system or plant under s. 281.41, as part of a mining operation or bulk sampling if the capacity and rate of withdrawal of all wells involved in the withdrawal of groundwater or in the dewatering of mines exceeds 100,000 gallons each day unless the person has been issued a water withdrawal permit under this section.

295.61(3) (3) Permit application.

295.61(3)(a)(a) Application. A person applying for a water withdrawal permit is required to submit only one application. An application for a water withdrawal permit shall include any information requested by the department under s. 295.45 (3).

295.61(3)(am) (am) Applicant status.

295.61(3)(am)1.1. A person is not required to be the owner of a piece of riparian property in order to obtain a permit to withdraw surface water from that piece of riparian property if any of the following applies:

295.61(3)(am)1.a. a. The person leases the piece of riparian property from the owner.

295.61(3)(am)1.b. b. The person holds an easement on the piece of riparian property.

295.61(3)(am)2. 2. A person is not required to be the owner of a piece of property in order to obtain a permit to withdraw groundwater from that piece of property if any of the following applies:

295.61(3)(am)2.a. a. The person leases the piece of property from the owner.

295.61(3)(am)2.b. b. The person holds an easement on the piece of property.

295.61(3)(am)2.c. c. The person has obtained permission from the owner to withdraw groundwater from that piece of property.

295.61(3)(b) (b) Siting analysis. If withdrawal of water at a mining operation or for bulk sampling will involve one or more high capacity wells, the department shall require an applicant for a water withdrawal permit to submit a siting analysis for the purpose of determining the location of the high capacity wells. The analysis shall include alternate proposed locations for each high capacity well. In evaluating a submitted analysis, the department shall recognize there is a need for mining waste sites and processing facilities, including wastewater and sludge storage or treatment lagoons, to be contiguous to the location of the ferrous mineral deposit, and shall allow any high capacity well to be located so that need will be met. The department shall approve the location of each high capacity well as part of the permit issued under sub. (4).

295.61(3)(c) (c) Entry to land. After an application for a water withdrawal permit has been submitted under this section, the applicant may enter any land from which the applicant proposes to withdraw water or use water for the purpose of making any surveys required for the mining operation or bulk sampling, but no work may be commenced necessary for the mining operation or the bulk sampling until the department issues the permit under this section.

295.61(4) (4) Permit issuance.

295.61(4)(a)(a) General requirements. The department shall issue a water withdrawal permit if it determines that the withdrawal or use of the surface water or groundwater meets all of the following requirements:

295.61(4)(a)1. 1. The proposed withdrawal and uses of the water are substantially consistent with the protection of public health, safety, and welfare and will not be significantly detrimental to the public interest.

295.61(4)(a)2. 2. The proposed withdrawal and uses of the water will not have a significant adverse impact on the environment and ecosystem of the Great Lakes basin or the Upper Mississippi River basin.

295.61(4)(a)3. 3. The proposed withdrawal and use of the water will not be significantly detrimental to the quantity and quality of the waters of the state.

295.61(4)(a)4. 4. The proposed withdrawal and use of the water will not significantly impair the rights of riparian owners or the applicant obtains the consent of the riparian owners.

295.61(4)(a)5. 5. The proposed withdrawal and use of the water will not result in significant injury to public rights in navigable waters.

295.61(4)(a)6. 6. If the withdrawal or the use of the water will result in an interbasin diversion, the requirements of s. 281.35 (5) (d) 7. are met.

295.61(4)(a)7. 7. The proposed withdrawal or use of the water will comply with any requirements imposed by the department under par. (cm).

295.61(4)(b) (b) Conservation measures. The person applying for the permit shall submit a plan to the department containing proposed conservation measures to meet the requirements under par. (a) and a proposed schedule for implementing the measures. The plan shall include one or more of the following measures:

295.61(4)(b)1. 1. Environmentally sound and economically feasible water conservation measures.

295.61(4)(b)2. 2. Restoration of hydrologic conditions and functions of the source watershed, or if the withdrawal is from a stream tributary to one of the Great Lakes, restoration of the hydrologic conditions and functions of that stream.

295.61(4)(b)3. 3. Protection of important upland groundwater recharge areas.

295.61(4)(b)4. 4. Stabilization of shorelands.

295.61(4)(b)5. 5. Restoration or enhancement of the natural beneficial uses and values of a stream or river.

295.61(4)(b)6. 6. Implementation of any feasible methods to offset impacts to water quality or quantity.

295.61(4)(b)7. 7. Supplementation of additional water to water bodies to offset lower water levels.

295.61(4)(b)8. 8. Taking steps to improve public rights or interests in navigable waters, if navigable waters are subject to the permit.

295.61(4)(b)9. 9. A mitigation program as provided in s. 295.60 (8).

295.61(4)(b)10. 10. Measures to offset significant impacts to navigable waters by providing public access to, restoring, or enlarging up to 1.5 acres of navigable waters in exchange for each acre of natural navigable waters that is significantly impacted.

295.61(4)(b)11. 11. A riparian restoration project.

295.61(4)(b)12. 12. Measures as provided in s. 295.605.

295.61(4)(bn) (bn) Plan review; finding. In reviewing the plan, the department may require that conservation measures that are in addition to, or in conjunction with, one or more of the conservation measures specified in par. (b) 1. to 12. be included in the plan. After reviewing the plan and application, if the department finds that the requirements under par. (a) will be met by implementing some or all of the conservation measures contained in the plan, the department shall determine which measures shall be required, shall approve a schedule for implementation, and shall issue the permit.

295.61(4)(cm) (cm) Impacts to water supplies. If the department determines that a proposed withdrawal or use of water will result in a significant impact to a public or private water supply, the department shall require the applicant to offset that impact in a manner approved by the department, which may include a requirement that the applicant provide a replacement water supply of similar quality or provide an increased amount of water to the water supply.

295.61(4)(e) (e) Use of waters on nonriparian property. Water withdrawn in accordance with a water withdrawal permit may be used on nonriparian property.

295.61(4)(f) (f) Limits on permit denials. If the department determines that one of the water withdrawal activities subject to an application for a water withdrawal permit does not meet the requirements for issuing the permit under par. (a) and will not be authorized under the permit, the failure to authorize the activity may not affect the department's determination as to whether to approve or deny the permit for other water withdrawal activities that are subject to the application.

295.61(5) (5) Permit conditions.

295.61(5)(a)(a) The department may impose reasonable conditions in a water withdrawal permit that, except as provided in par. (b), may not interfere with the mining operation or bulk sampling or limit the amount of water needed for the mining operation or bulk sampling and that relate to any of the following:

295.61(5)(a)1. 1. The location of the withdrawal or use.

295.61(5)(a)2. 2. The authorized base level of water loss from the withdrawal or use.

295.61(5)(a)3. 3. The dates on which or seasons during which withdrawal or use of the water may occur.

295.61(5)(a)4. 4. The purposes for the withdrawal or use of the water.

295.61(5)(a)5. 5. The amount and quality of return flow required and the place of the discharge.

295.61(5)(a)6. 6. The requirements for reporting volumes and rates of withdrawal and any other data specified by the department.

295.61(5)(a)7. 7. Any other conditions that the department determines are necessary to protect the environment and the public health, safety, and welfare and to ensure the conservation and proper management of the waters of the state.

295.61(5)(b) (b) If the department determines that a high capacity well that would be covered by a water withdrawal permit may impair a privately owned high capacity well, the department shall include in the water withdrawal permit conditions that will ensure that the privately owned high capacity well will not be impaired, unless the private high capacity well owner agrees to the impairment.

295.61(6) (6) Permit modifications.

295.61(6)(a)(a)

295.61(6)(a)1.1. An operator to whom a permit has been issued under this section may request a modification of any condition in the permit.

295.61(6)(a)2. 2. If the request for a modification under subd. 1. does not result in an increase in an existing withdrawal resulting in a water loss averaging more than 2,000,000 gallons per day in any 30-day period above the operator's authorized base level of water loss, within 30 days of receiving the request the department shall approve the request and amend the permit to incorporate the modification.

295.61(6)(a)3. 3.

295.61(6)(a)3.a.a. If the request for a modification under subd. 1. results in an increase in an existing withdrawal resulting in a water loss averaging more than 2,000,000 gallons per day in any 30-day period above the operator's authorized base level of water loss, the department shall determine, using the environmental review process under s. 1.11, whether it is required to prepare an environmental assessment or environmental impact statement and, if so, shall prepare an environmental assessment or an environmental impact statement. If the department determines, using the environmental review process under s. 1.11, that the operator must prepare an environmental impact report, the department may only request information in the environmental impact report that relates to decisions that the department makes under this section related to the permit and the department shall limit its analysis to an evaluation of the request for the modification.

295.61(6)(a)3.b. b. The department shall publish a class 1 notice, under ch. 985, and shall publish notice on the department's Internet site, of the availability of information about a request to which this subdivision applies, its proposed decision on the request, the opportunity to comment within 30 days after the date of the publication of the notice, and the opportunity to request a public informational hearing. The department shall also provide the notice to the applicant, the persons specified in s. 30.18 (4) (a), and if the modification involves a structure through which water transferred from the Great Lakes basin would be returned to the source watershed through a stream tributary to one of the Great Lakes, the governing body of each city, village, and town through which the stream flows or that is adjacent to the stream downstream from the point at which the water would enter the stream. The department's notice to interested persons under this subd. 3. b. may be given through an electronic notification system established by the department. The date on which the department first publishes notice on its Internet site shall be considered the date of the publication of the notice required to be published under this subd. 3. b.

295.61(6)(a)3.c. c. Within 180 days of receiving a request to which this subdivision applies, the department shall approve or deny as provided in sub. (4) the request and, if it approves the request, shall amend the permit to incorporate the modification.

295.61(6)(b) (b)

295.61(6)(b)1.1. The department may propose modifications to any of the conditions in the water withdrawal permit that it determines to be necessary to ensure compliance with the standards in sub. (4). If it proposes a modification, the department shall determine, using the environmental review process under s. 1.11, whether it is required to prepare an environmental assessment or environmental impact statement and, if so, shall prepare an environmental assessment or an environmental impact statement. If the department determines, using the environmental review process under s. 1.11, that the operator must prepare an environmental impact report, the department may only request information in the environmental impact report that relates to decisions that the department makes under this section related to the permit and the department shall limit its analysis to an evaluation of the proposed modification.

295.61(6)(b)2. 2. The department shall publish a class 1 notice, under ch. 985, and shall publish notice on the department's Internet site, of the availability of information about a proposed modification under this paragraph, the opportunity to comment within 30 days after the date of the publication of the notice, and the opportunity to request a public informational hearing. The department shall also provide the notice to the applicant, the persons specified in s. 30.18 (4) (a), and if the modification involves a structure through which water transferred from the Great Lakes basin would be returned to the source watershed through a stream tributary to one of the Great Lakes, the governing body of each city, village, and town through which the stream flows or that is adjacent to the stream downstream from the point at which the water would enter the stream. The department's notice to interested persons under this subdivision may be given through an electronic notification system established by the department. The date on which the department first publishes notice on its Internet site shall be considered the date of the publication of the notice required to be published under this subdivision.

295.61(6)(b)3. 3. The department may not impose the modification until after the end of the public comment period under subd. 2.

295.61(6)(b)4. 4. Any modified condition under this paragraph may not interfere with the mining operation or limit the amount of water needed for the mining operation if the holder of the water withdrawal permit is implementing any conservation measures that are applicable under the permit.

295.61(7) (7) Relationship to other laws. None of the following apply to water withdrawal or use that is associated with mining operations or bulk sampling:

295.61(7)(a) (a) Sections 30.18, 281.34, and 281.35 and any rules promulgated under those sections, except as specifically provided in this section.

295.61(7)(b) (b) Any provision of ch. NR 812, Wis. Adm. Code, that conflicts with this section, except that s. NR 812.08, Wis. Adm. Code, does not apply to water withdrawal or use that is associated with mining operations or bulk sampling.

295.61(8) (8) Damage claims.

295.61(8)(a)(a) As used in this subsection, "person" does not include a city, village, or town.

295.61(8)(b) (b) A person claiming damage to the quantity or quality of the person's private water supply caused by bulk sampling or mining may file a complaint with the department and, if there is a need for an immediate alternative source of water, with the city, village, or town where the private water supply is located. The department shall conduct an investigation and if the department concludes that there is reason to believe that the bulk sampling or mining is interrelated to the condition giving rise to the complaint, it shall schedule a hearing.

295.61(8)(c) (c) The city, village, or town in which is located the private water supply that is the subject of a complaint under par. (a) shall, upon request, supply necessary amounts of water to replace the water formerly obtained from the damaged private supply. Responsibility to supply water begins at the time the complaint is filed and ends at the time the decision of the department made at the conclusion of the hearing is implemented.

295.61(8)(d) (d) If the department concludes after the hearing that bulk sampling or mining is the principal cause of the damage to the private water supply, it shall issue an order to the operator requiring the provision of water to the person found to be damaged in a like quantity and quality to that previously obtained by the person and for a period of time that the water supply, if undamaged, would be expected to provide a beneficial use, requiring reimbursement to the city, village, or town for the cost of supplying water under par. (c), if any, and requiring the payment of compensation for any damages unreasonably inflicted on the person as a result of damage to the person's water supply. The department shall order the payment of full compensatory damages up to $75,000 per claimant. The department shall issue its written findings and order within 60 days after the close of the hearing. Any judgment awarded in a subsequent action for damages to a private water supply caused by bulk sampling or mining shall be reduced by any award of compensatory damages previously made under this subsection for the same injury and paid by the operator. The department shall change the dollar amount under this paragraph annually, beginning with 1978, according to the method under s. 70.375 (6). Pending the final decision on any appeal from an order issued under this paragraph, the operator shall provide water as ordered by the department. The existence of the relief under this section is not a bar to any other statutory or common law remedy for damages.

295.61(8)(e) (e) If the department concludes after the hearing that bulk sampling or mining is not the cause of any damage, reimbursement to the city, village, or town for the costs of supplying water under par. (c), if any, is the responsibility of the person who filed the complaint.

295.61(8)(f) (f) Failure of an operator to comply with an order under par. (d) is grounds for suspension or revocation of a mining permit or any approval required for bulk sampling.

295.61(9) (9) Costs reimbursed.

295.61(9)(a)(a) Costs incurred by a city, village, or town in monitoring the effects of bulk sampling or mining on surface water and groundwater resources, in providing water to persons claiming damage to private water supplies under sub. (8) (c), or in retaining legal counsel or technical consultants to represent and assist the city, village, or town appearing at the hearing under sub. (8) (b) are reimbursable through the investment and local impact fund under s. 15.435.

295.61(9)(b) (b) Any costs paid to a city, village, or town through the investment and local impact fund under par. (a) shall be reimbursed to the fund by the city, village, or town if the city, village, or town receives funds from any other source for the costs incurred under par. (a).

295.61(9)(c) (c) If an order under sub. (8) (d) requiring the operator to provide water or to reimburse the city, village, or town for the cost of supplying water is appealed and is not upheld, the court shall order the cost incurred by the operator in providing water or in reimbursing the city, village, or town pending the final decision to be reimbursed from the investment and local impact fund under s. 15.435.

295.61 History History: 2013 a. 1.



295.62 Mining waste site construction and completion reports.

295.62  Mining waste site construction and completion reports.

295.62(1)(1) An operator shall construct a mining waste site substantially in accordance with the approved mining waste site feasibility study and plan of operation.

295.62(2) (2) The operator shall inspect the mining waste site before it is used and ensure that all associated structures are in substantial compliance with the mining waste site feasibility study and plan of operation. The operator shall have a professional engineer, registered as such under ch. 443, document mining waste site construction and render an opinion as to whether the mining waste site has been constructed in substantial conformance with the mining waste site feasibility study and plan of operation. The engineer may use aerial or ground photographs to document the inspection, but photographs do not in themselves constitute compliance with this subsection. The operator shall maintain a complete file describing the items inspected and their condition.

295.62(3) (3) An operator shall notify the department in writing when the mining waste site has been constructed in substantial compliance with the mining waste site feasibility study and plan of operation.

295.62(4) (4)

295.62(4)(a)(a) Within 5 business days of receipt of written notice from an operator that the mining waste site has been constructed in substantial compliance with the mining waste site feasibility study and plan of operation, the department shall either review and inspect the mining waste site to ensure that it was constructed according to the approved mining waste site feasibility study and plan of operation or notify the operator that the department will not conduct a review and inspection before disposal of mining waste in the mining waste site. Within 3 business days of any review and inspection, the department shall notify the operator that the mining waste site may be used for the disposal of mining waste or identify all steps that must be completed to bring the mining waste site into substantial compliance with the mining waste site feasibility study and plan of operation. After the operator completes the steps, the operator shall notify the department that the steps have been completed.

295.62(4)(b) (b) An operator may dispose of mining waste in a mining waste site after one of the following occurs:

295.62(4)(b)1. 1. The operator receives notice from the department under par. (a) that the department will not conduct a review and inspection before disposal of mining waste in the mining waste site.

295.62(4)(b)2. 2. The operator receives notice from the department under par. (a) that the mining waste site may be used for the disposal of mining waste.

295.62(4)(b)3. 3. The operator provides notice to the department under par. (a) that any steps required by the department to be completed under par. (a) have been completed.

295.62 History History: 2013 a. 1.



295.63 Modifications; reporting.

295.63  Modifications; reporting.

295.63(1) (1)

295.63(1)(a)(a) An operator at any time may request a change to a mining permit, the mining plan, the reclamation plan, or the mining waste site feasibility study and plan of operation for any mining site that the operator owns or leases, or request cancellation of the mining permit for any or all of the unmined part of a mining site. The operator shall submit an application for the change or cancellation in the form of a letter giving notice to the department of the proposed change or cancellation and shall identify in the letter the tract of land to be affected by a change in the mining plan, reclamation plan, or mining waste site feasibility study and plan of operation or to be removed from the permitted mining site.

295.63(1)(b) (b) The department shall grant a request under par. (a) unless it determines that the requested change makes it impossible for the permit holder to substantially comply with the approved mining plan, reclamation plan, or mining waste site feasibility study and plan of operation. If the department determines that the requested change would make substantial compliance impossible, it shall follow the procedure in sub. (3).

295.63(1)(c) (c) If the request under par. (a) is to cancel any or all of the unmined part of a mining site, the department shall ascertain, by inspection, if mining has occurred on the land. If the department finds that no mining has occurred, the department shall order release of the bond or other security posted for the land being removed from the permitted mining site and cancel or amend the operator's written authorization to conduct mining on the mining site. The department may not approve the removal of land where mining has occurred from a permitted mining site, or release that land from the bond or other security under this subsection, unless the operator has completed reclamation to the satisfaction of the department.

295.63(2) (2) The operator shall furnish the department with a report for each mining site within 30 days after the end of every 12-month period after issuance of the mining permit, within 30 days after completion of all mining at the mining site, and within 30 days after completion of the mining plan and of the reclamation plan, describing any reclamation work accomplished, or experimental reclamation work performed, during the preceding year. The operator shall include in the reports an annual plan map, color-coded and with a legend, showing all of the following, as of December 31 of the previous year, or as near to December 31 of the previous year as mining operations permit:

295.63(2)(a) (a) Location and boundary of the mining area.

295.63(2)(b) (b) Any mine mill.

295.63(2)(c) (c) Any open pit.

295.63(2)(d) (d) Stockpiles of overburden.

295.63(2)(e) (e) Stockpiles of waste rock.

295.63(2)(f) (f) Ferrous ore stockpiles.

295.63(2)(g) (g) Streams, lakes, and reservoirs.

295.63(2)(h) (h) Tailings basins.

295.63(2)(i) (i) Roads.

295.63(2)(j) (j) Sequential numbers or letters or other method, as approved by the department, permanently assigned to portions of the mining site that have been abandoned before abandonment of the entire mining operation.

295.63(2)(k) (k) Changes in the surface area disturbed by mining during the preceding year, indicated by vertical crosshatching or other method approved by the department.

295.63(2)(L) (L) Anticipated changes in the surface area disturbed by mining during the current year, indicated by horizontal crosshatching or other method approved by the department.

295.63(2)(m) (m) Elevations of stockpiles and tailings basins.

295.63(2)(n) (n) Drainage on and away from the surface area disturbed by mining, showing directional flow of water in drainage ways, natural watercourses, and streams, intermittent and flowing, including discharge from the mining.

295.63(2)(o) (o) The name of the geologist, engineer, or surveyor responsible for the preparation of the map.

295.63(2)(p) (p) The date the map was prepared.

295.63(2m) (2m) Annually, the department shall review the bond or other security under s. 295.59 (1) to ascertain its adequacy. If the department after review determines that the amount of the bond or other security should be changed, it shall notify the permit holder of the necessary changes. If the permit holder does not seek a contested case hearing under s. 295.77 (3) within 30 days, the changes are considered to be accepted.

295.63(3) (3) If the department finds that a change requested under sub. (1) (a) would make substantial compliance with the approved mining plan, reclamation plan, or mining waste site feasibility study and plan of operation impossible or it finds, based on a review conducted no more frequently than every 5 years, that because of changing conditions, including changes in reclamation costs or reclamation technology, the reclamation plan for a mining site is no longer sufficient to reasonably provide for reclamation of the mining site consistent with this subchapter, it shall require the operator to submit an amended mining plan, reclamation plan, or mining waste site feasibility study and plan of operation and applications for amending any approval associated with the proposed amendments to the mining plan, reclamation plan, or mining waste site feasibility study and plan of operation. The public notice, public comment, and public hearing procedures in s. 295.57 apply to amended plans and applications under this subsection. The department shall approve or deny the amended mining plan, reclamation plan, or mining waste site feasibility study and plan of operation in accordance with s. 295.58, within 30 days following the close of the public comment period. The applicant may continue to operate under the existing mining permit until the amended mining permit is issued or denied.

295.63 History History: 2013 a. 1.



295.635 Required mining waste site inspections, record keeping, reporting, and responses.

295.635  Required mining waste site inspections, record keeping, reporting, and responses.

295.635(1) (1)  Definitions. In this section:

295.635(1)(a) (a) "Active dam" means a dam and associated settling area into which tailings or wastewater are being introduced or that has not been reclaimed in a manner approved by the department.

295.635(1)(b) (b) "Inactive dam" means a dam and associated settling area that is no longer being used for disposal of tailings or wastewater and that has been reclaimed in a manner approved by the department.

295.635(2) (2) General. The operator shall, at least monthly, visually inspect all of the following and record observations in a mining waste site operating log:

295.635(2)(a) (a) The active portions of the mining waste site for possible damage or structural weakening.

295.635(2)(b) (b) Mining waste handling and monitoring equipment and readings, to ensure normal operation and measurements.

295.635(2)(c) (c) Fences or barriers around the mining waste site, for possible damage.

295.635(2)(d) (d) The buffer area around the mining waste site, for possible environmental damage related to its operation.

295.635(3) (3) Active dams. The operator shall, at least monthly, inspect active dams and record the findings in the mining waste site operating log. The operator shall record at least all of the following findings:

295.635(3)(a) (a) Condition of vegetation on the dam and within 50 feet from the outside base.

295.635(3)(b) (b) Piezometric levels within the mass of the dam.

295.635(3)(c) (c) Condition of soil surfaces on the top and slopes of the dam and within 50 feet from the outside base.

295.635(3)(d) (d) Condition of drainage ditches near the base of the dam.

295.635(3)(e) (e) Liquid surface level and amount of freeboard.

295.635(3)(f) (f) Condition of spillways, conduits, and water level control structures.

295.635(4) (4) Inactive dams. The operator shall inspect inactive dams quarterly and record the findings in the mining waste site operating log. The operator shall record at least all of the following findings:

295.635(4)(a) (a) Condition of soil surfaces on the top and slopes of the dam and within 50 feet from the outside base.

295.635(4)(b) (b) Piezometric levels within the mass of the dam if that instrumentation has been determined to be necessary or is required in the long-term care provisions of the mining waste site feasibility study and plan of operation.

295.635(4)(c) (c) Condition of spillways, conduits, and water level control structures.

295.635(5) (5) Defective conditions of dams posing risk of adverse impact. When a defective condition that poses a significant risk of adverse impact to the environment is found during an inspection of a dam, the operator shall ensure that it is recorded and corrected at the earliest practicable time. At the earliest practicable time, the operator shall make a written report to the department of the condition and the actions proposed and taken for its correction. Within 5 business days of receipt of a written report, the department may confirm the correction of the condition and specify any necessary additional corrective action. An operator shall consider any of the following items as indicating a condition that requires prompt investigation and that may require corrective action:

295.635(5)(a) (a) Seepage on the outer face of the dam accompanied by boils, sand cones, or deltas.

295.635(5)(b) (b) Silt accumulations, boils, deltas, or cones in the drainage ditches at the base of the dam.

295.635(5)(c) (c) Cracking of soil surface on the top or either face of the dam.

295.635(5)(d) (d) Bulging of the outside face of the dam.

295.635(5)(e) (e) Seepage, damp areas, or boils in the vicinity of, or erosion around, a conduit through the dam.

295.635(5)(f) (f) Any shrinkage of the top or faces of the dam.

295.635(6) (6) Potential defects of dams. All of the following conditions indicate potential defects and the operator shall closely check them on subsequent inspections for an active dam and conduct an intermediate inspection if they exist for an inactive dam:

295.635(6)(a) (a) Patches of overgrown vegetation on the outside face or close to the base of the dam.

295.635(6)(b) (b) Surface erosion, gullying, or wave erosion on the inside of the dam.

295.635(6)(c) (c) Surface erosion, gullying, or damp areas on the outside of the dam, including the berm and the area within 50 feet from the outside base.

295.635(6)(d) (d) Erosion below any conduit.

295.635(6)(e) (e) Wet areas or soggy soil on the outside of, or in natural soil below, the dam.

295.635(7) (7) Record keeping related to dams.

295.635(7)(a)(a) The operator shall retain all records relating to dam monitoring, analytical, and verification activities and data, including all original strip chart recordings and instrumentation, calibration, and maintenance records, until termination of operator responsibility, except to the extent that copies of those records have previously been provided to the department.

295.635(7)(b) (b) The operator shall maintain in a permanent file all of the following construction records pertaining to any dam in case they are needed for future reference:

295.635(7)(b)1. 1. Aerial photos of the construction site before construction.

295.635(7)(b)2. 2. Construction drawings and modifications of the drawings.

295.635(7)(b)3. 3. Construction specifications and modifications of the specifications.

295.635(7)(b)4. 4. Results of all soil tests on foundations and fill materials.

295.635(7)(b)5. 5. Logs of borings and engineering geology reports.

295.635(7)(b)6. 6. Copies of construction progress inspections pertinent to core trench, toe drain, internal drains, and other significant phases of the structure including, at the option of the operator, photographs of various structural items.

295.635(7)(b)7. 7. Aerial photos of the entire dam taken within 90 days after all construction is completed.

295.635(7)(b)8. 8. A description of and justification for all deviations or variances from the construction plans and specifications.

295.635(8) (8) Responses to unplanned events. If a mining waste site has an accidental or emergency discharge, a fire, an explosion, or other unplanned or unpredicted event that is likely to damage human health or the environment, the operator shall follow the procedures set forth in the contingency plan under s. 295.51 (6) (f) and shall report the incident to the department and to county, town, and tribal governmental agencies immediately after the operator has discovered the event.

295.635(9) (9) Annual report. The operator shall submit to the department an annual summary report concerning the mining waste site containing all of the following:

295.635(9)(a) (a) Statistical summaries of annual and cumulative data.

295.635(9)(b) (b) A comparison of the summaries under par. (a) to mining waste characterization, leachate characterizations, effluent predictions, and baseline water quality and background water quality data as contained in the approved mining waste site feasibility study and plan of operation.

295.635(9)(c) (c) The results of verification procedures and a presentation of the error associated with each parameter reported.

295.635(9)(d) (d) Information from monitoring wells that have not been affected, including a discussion of whether the baseline values should be modified due to natural variability and what the new values should be.

295.635(10) (10) Applicability. This section does not apply to a surface mine that is backfilled with mining waste.

295.635 History History: 2013 a. 1.



295.64 Mining site monitoring; general.

295.64  Mining site monitoring; general.

295.64(1) (1)  General. The department, as a condition of a mining permit, shall require the operator to perform adequate monitoring of environmental changes during the course of the mining and for the additional period of time that is necessary to satisfactorily complete reclamation and completely release the operator from any bonds or other security required. The department may monitor environmental changes concurrently with the operator and for an additional period after the security is released.

295.64(2) (2) Analyses.

295.64(2)(a)(a) The department shall review baseline water quality data with respect to groundwater and monitoring data associated with the mine, mining waste sites, and sites for the disposal of wastes that are not mining wastes at the time of each review of the mining permit or reclamation plan under s. 295.63 (3) and when the operator requests a modification of the mining permit or reclamation plan.

295.64(2)(b) (b) An operator shall have bacteriological analyses of water samples and all radiological analyses associated with the mining site performed by the state laboratory of hygiene or at a laboratory certified or approved by the department of health services. An operator shall have other laboratory tests the results of which are submitted to the department under this subchapter performed by a laboratory certified or registered under s. 299.11, except that this requirement does not apply to any of the following:

295.64(2)(b)1. 1. Physical testing of soil.

295.64(2)(b)2. 2. Air quality tests.

295.64(2)(b)3. 3. Tests for hydrogen ion concentration (pH).

295.64(2)(b)4. 4. Tests for chlorine residual.

295.64(2)(b)5. 5. Tests for temperature.

295.64 History History: 2013 a. 1.



295.643 Mining waste site monitoring.

295.643  Mining waste site monitoring.

295.643(1) (1)  General. The department may require the monitoring of groundwater, surface water, leachate, or other physical features associated with a mining waste site.

295.643(2) (2) Physical features. The department may require the monitoring of air quality, berms, embankments, vegetation growth, and drainage control structures associated with the mining waste site. The department may require monitoring of other chemical or biological conditions, if the department determines that the monitoring is necessary to assess the impact of the mining waste site on critical aquatic and terrestrial ecosystems.

295.643(3) (3) Monitoring wells and other devices.

295.643(3)(a)(a) The department shall require the installation of groundwater monitoring wells at a mining waste site. The department may require installation of leachate monitoring wells, lysimeters, moisture probes, and similar devices and associated water quality sampling and analysis programs to detect the effects of leachate on groundwater.

295.643(3)(b) (b) The department shall determine the required number of groundwater monitoring wells based on the size of the mining waste site, the design of the mining waste site, the types of mining waste, and the hydrologic and geologic setting of the mining waste site. The department shall ensure that the number of wells is adequate to yield samples representative of the groundwater quality both up gradient and down gradient of the mining waste site.

295.643(3)(c) (c) An operator shall construct all monitoring wells in accordance with ch. NR 141, Wis. Adm. Code, and in such a manner as to prevent, to the extent practicable, the exchange of water between aquifers.

295.643(4) (4) Destruction of monitoring devices.

295.643(4)(a)(a) If for any reason a monitoring well or other monitoring device associated with a mining waste site is destroyed or otherwise fails to function properly, the operator shall notify the department in writing within 5 days of discovering the destruction or malfunction.

295.643(4)(b) (b) The operator shall either restore the monitoring well or other device or properly abandon it and replace it with a functioning device within 60 days of notifying the department under par. (a) unless the department notifies the operator otherwise in writing within 30 days of receiving notice from the operator.

295.643(5) (5) Sampling other wells. The department may require an operator to sample public or private wells as part of a regular monitoring program or to determine the extent of groundwater contamination associated with a mining waste site. If the owner of a well does not authorize access for sampling, the operator shall promptly notify the department.

295.643(6) (6) Required monitoring and analysis.

295.643(6)(a)(a) An operator shall monitor groundwater at locations identified in the waste site feasibility study and plan of operation on a quarterly basis, during March, June, September, and December, unless the department agrees to an alternate schedule. The department may base an alternate schedule on the hydrogeologic system's characteristics, such as flow velocity and stratigraphy, and on fluctuations in quality as determined through background water quality or baseline water quality sampling and mining waste type. The operator shall analyze for the parameters listed in the approved waste site feasibility study and plan of operation.

295.643(6)(b) (b) An operator shall use the methods for groundwater and surface water sample collection, preservation, and analysis that are specified in the approved mining waste site facility study and plan of operation.

295.643(7) (7) Water elevation measurements. The operator shall make water elevation measurements on a quarterly basis.

295.643(8) (8) Operations report. The department may require an operator to submit an operations report to assess the effectiveness and environmental acceptability of mining waste site operations. The operator may include in the report a discussion of confinement of the active fill area and an analysis of leachate and other monitoring, surface water control and erosion control, revegetation, settlement, volume of the mining waste site utilized, leachate quantity and quality, slope stability, equipment performance, volume and type of waste disposed of, and other relevant parameters.

295.643(9) (9) Reports of monitoring data. The operator shall forward to the department, within 60 days after sampling, 3 copies of the monitoring data required by this section to be collected during each quarter.

295.643 History History: 2013 a. 1.



295.645 Groundwater quality, monitoring, and response.

295.645  Groundwater quality, monitoring, and response.

295.645(1)(1)  Definitions. In this section:

295.645(1)(a) (a) "Alternative concentration limit" means the concentration of a substance in groundwater established by the department to replace a groundwater quality standard when the department grants an exemption.

295.645(1)(b) (b) "Statistically significantly different" means an amount of change determined by the use of statistical tests for measuring significance at the 95 percent confidence level.

295.645(2) (2) Design management zone.

295.645(2)(a)(a) Notwithstanding the rule-making authority in s. 160.21 (2) and except as provided under par. (b), for the purposes of ch. 160, the horizontal distance to the boundary of the design management zone for a mining operation is 1,200 feet from the limits of the engineered structures of the mining waste site, including any wastewater and sludge storage or treatment lagoons, the edge of the mine, and the adjacent mine mill and ferrous mineral processing facilities or at the boundary of the property owned or leased by the applicant or on which the applicant holds an easement, whichever distance is less.

295.645(2)(b) (b) When issuing or modifying a mining permit or issuing or reissuing any other approval, the department may reduce the design management zone by a horizontal distance of not more than 600 feet. The department may not reduce the design management zone unless the department determines that preventive action limits and enforcement standards or alternative concentration limits will be met at the boundary of the reduced design management zone. The department shall consider the following factors in determining whether to reduce the design management zone:

295.645(2)(b)1. 1. Nature, thickness, and permeability of unconsolidated materials, including topography.

295.645(2)(b)2. 2. Nature and permeability of bedrock.

295.645(2)(b)3. 3. Groundwater depth, flow direction, and velocity.

295.645(2)(b)4. 4. Waste volume, type, and characteristics.

295.645(2)(b)5. 5. Contaminant mobility.

295.645(2)(b)6. 6. Distances to the property boundary and surface waters.

295.645(2)(b)7. 7. Engineering design of the facility.

295.645(2)(b)8. 8. Life span of the facility.

295.645(2)(b)9. 9. Present and anticipated uses of land and groundwater.

295.645(2)(b)10. 10. Potential abatement options if an enforcement standard is exceeded.

295.645(2)(c) (c) Notwithstanding the rule-making authority in s. 160.21 (2), for the purposes of ch. 160, the vertical distance to the boundary of the design management zone for a mining site, including any mining waste site, extends no deeper than 1,000 feet into the Precambrian bedrock or than the final depth of the mining excavation, whichever is greater.

295.645(2)(d) (d) An operator shall monitor groundwater quality at locations approved by the department along the boundary of the design management zone and within the design management zone.

295.645(3) (3) Point of standards application.

295.645(3)(a)(a) Any point at which groundwater is monitored is a point of standards application to determine whether a preventive action limit or an alternative concentration limit to a preventive action limit has been attained or exceeded for an activity regulated under a mining permit or another approval related to the mining operation. Any of the following is a point of standards application to determine whether an enforcement standard or an alternative concentration limit to an enforcement standard has been attained or exceeded for an activity regulated under a mining permit or another approval related to the mining operation:

295.645(3)(a)1. 1. Any point of present groundwater use.

295.645(3)(a)2. 2. Any point beyond the boundary of the property on which the activity is conducted, subject to par. (b).

295.645(3)(a)3. 3. Any point that is within the boundary of the property on which the activity is conducted but is beyond the design management zone, subject to par. (b).

295.645(3)(b) (b) No point at a depth of greater than 1,000 feet into the Precambrian bedrock or than the final depth of the mining excavation, whichever is greater, is a point of standards application under this subsection.

295.645(3)(c) (c) Section 160.21 (2) does not apply to an activity regulated under this subchapter.

295.645(4) (4) Change in groundwater quality. If the analysis of samples collected through monitoring indicates that the quality of groundwater is statistically significantly different from either baseline water quality or background water quality and the evaluation of the data shows a reasonable probability that without intervention groundwater quality standards or alternative concentration limits will be attained or exceeded, the operator shall do all of the following:

295.645(4)(a) (a) Notify the department within 10 days after the operator receives the results of the analysis of the samples.

295.645(4)(b) (b) Determine, if possible, the cause of the difference in water quality, such as a spill, a design failure, or an improper operational procedure.

295.645(4)(c) (c) Determine the extent of groundwater contamination or the potential for groundwater contamination.

295.645(4)(d) (d) Implement the applicable portions of the approved contingency plan.

295.645(5) (5) Response concerning preventive action limits. In accordance with s. NR 140.24 (1) to (5), Wis. Adm. Code, the department shall evaluate the range of responses proposed by the operator when a preventive action limit or an alternative concentration limit to a preventive action limit is attained or exceeded and the analysis of samples indicates that the quality of groundwater is statistically significantly different from either baseline water quality or background water quality at a point of standards application. In designating the appropriate response, the department shall evaluate the operator's proposed range of responses, including any alternate responses to those identified in s. NR 140.24, Wis. Adm. Code. For any alternate responses, the department shall consider the technical and economic feasibility of alternate responses, the practicality of stopping the further release of the substance, and the risks and benefits of continued mining operations. The department shall designate the appropriate response, except that, notwithstanding s. 160.21 (3) and the rule-making authority under s. 160.21 (1), the department may not prohibit a practice or activity or require closure and abandonment of a mining waste site, including any wastewater and sludge storage or treatment lagoon, unless it has followed the procedures in s. 295.78 and satisfies the requirements of s. 160.23 (4) and (6). The department may determine that no response is necessary and that an exemption is not required when the requirements of s. NR 140.24 (5) (a) or (b), Wis. Adm. Code are met.

295.645(6) (6) Response concerning enforcement standards.

295.645(6)(a)(a) In accordance with s. NR 140.26 (1) and (2), Wis. Adm. Code, the department shall evaluate the range of responses proposed by the operator based on the responses listed in Table 6 of s. NR 140.26, Wis. Adm. Code, when an enforcement standard or an alternative concentration limit to an enforcement standard is attained or exceeded and the analysis of samples indicates that the quality of groundwater is statistically significantly different from either baseline water quality or background water quality at a point of standards application. In designating the appropriate response, the department shall evaluate the operator's proposed range of responses against those identified in Table 6 of s. NR 140.26, Wis. Adm. Code. The department shall designate the appropriate response, except that, notwithstanding ss. 160.21 (3) and 160.25 (1) (a) and the rule-making authority under s. 160.21 (1), the department may not prohibit a practice or activity or require closure and abandonment of a mining waste site, including any wastewater and sludge storage or treatment lagoon, unless it has followed the procedures in s. 295.78 and all of the following apply:

295.645(6)(a)1. 1. The department bases its decision upon reliable test data.

295.645(6)(a)2. 2. The department determines, to a reasonable certainty, by the greater weight of the credible evidence, that no other remedial action would prevent the violation of the enforcement standard at the point of standards application.

295.645(6)(a)3. 3. The department establishes the basis for the boundary and duration of the prohibition.

295.645(6)(a)4. 4. The department ensures that any prohibition imposed is reasonably related in time and scope to maintaining compliance with the enforcement standard at the point of standards application.

295.645(6)(a)5. 5. If the substance involved is naturally occurring, unless the substance involved is carcinogenic, teratogenic, or mutagenic in humans, the department considers the existence of the background concentration of the substance in evaluating response options to the noncompliance with the enforcement standard or alternative concentration limit for that substance and determines that the proposed prohibition will result in the protection of or substantial improvement in groundwater quality notwithstanding the background concentrations of the substance.

295.645(6)(b) (b) The department may only require a remedial action to be taken if the remedial action is reasonably related in time and scope to the substance, activity, or practice that caused the enforcement standard or alternative concentration limit to an enforcement standard to be attained or exceeded and the quality of groundwater to be statistically significantly different from either baseline water quality or background water quality at the point of standards application.

295.645(6)(c) (c) If nitrates or any substance of welfare concern attains or exceeds an enforcement standard and if the analysis of samples indicates that the quality of groundwater is statistically significantly different from either baseline or background water quality, then the department shall evaluate whether the enforcement standard was attained or exceeded in whole or in part due to high background water quality concentrations of the substance and whether the additional concentrations represent a public welfare concern before it designates the appropriate response and, notwithstanding ss. 160.21 (3) and 160.25 (1) (a) and the rule-making authority under s. 160.21 (1), the department may not prohibit a practice or activity or require closure and abandonment of a mining waste site, including any wastewater and sludge storage or treatment lagoon, unless it has followed the procedures in s. 295.78 and par. (a) 1. to 4. apply.

295.645(6)(d) (d) If compliance with an enforcement standard is achieved at a point of standards application, then sub. (5) applies.

295.645(6m) (6m) Mandatory intervention boundary for mining waste site and mine.

295.645(6m)(a)(a) Except as provided under par. (am), the horizontal distance to the mandatory intervention boundary for a mining waste site is 300 feet from the outer waste boundary or the outer edge of the excavation, unless the boundary of the design management zone is within 600 feet of the outer waste boundary or the outer edge of the excavation, in which case the mandatory intervention boundary is one-half the distance from the outer waste boundary or the outer edge of the excavation to the boundary of the design management zone.

295.645(6m)(am) (am) The department may reduce the mandatory intervention boundary under par. (a) by a horizontal distance of up to 150 feet if the department determines that the reduction is necessary to adequately identify and respond to potential groundwater quality issues.

295.645(6m)(b) (b) An operator shall monitor groundwater quality at locations approved by the department along the mandatory intervention boundary, except for any portion of the mandatory intervention boundary that is within another mandatory intervention boundary, and within the mandatory intervention boundary. When approving locations for monitoring, the department shall ensure that duplicative monitoring is not required within overlapping mandatory intervention boundaries.

295.645(6m)(c) (c)

295.645(6m)(c)1.1. Notwithstanding sub. (5), if a preventive action limit or an enforcement standard has been exceeded beyond the mandatory intervention boundary, the department shall require a response in accordance with s. NR 140.24, Wis. Adm. Code, except that s. NR 140.24 (5), Wis. Adm. Code, does not apply.

295.645(6m)(c)2. 2. If sampling results indicate that an enforcement standard or a preventive action limit has been exceeded within, but not beyond, the mandatory intervention boundary and a comparison of sampling results to the results of modeling indicates that the sampling results are consistent with the design and expected performance of the mining waste site, the operator may recommend a no response action, and the department may approve a no response action if that is authorized under s. NR 140.24 (5), Wis. Adm. Code.

295.645(7) (7) Environmental analysis not required. An action under sub. (5) or (6) with respect to a specific site does not constitute a major state action under s. 1.11 (2).

295.645(8) (8) Exemptions to groundwater quality standards. When issuing or modifying a mining permit or issuing or reissuing any other approval, the department may grant an exemption from a groundwater quality standard and establish an alternative concentration limit to a groundwater quality standard.

295.645(9) (9) Applicability of other law. Chapter NR 140, Wis Adm. Code, applies to mining operations and mining sites, including mining waste sites, only to the extent that it does not conflict with this section.

295.645 History History: 2013 a. 1.



295.65 Successors.

295.65  Successors.

295.65(1)(1) When one operator succeeds to the interest of another in an uncompleted mining operation by sale, assignment, lease, or otherwise, the department shall release the first operator from the duties imposed upon the first operator by this subchapter as to the mining operation and transfer the mining permit and any approvals under ss. 295.60, 295.605, and 295.61 to the successor operator if all of the following apply:

295.65(1)(a) (a) The successor operator agrees to comply with the requirements of this subchapter.

295.65(1)(b) (b) The successor operator discloses whether it has forfeited any performance security because of noncompliance with any mining laws within the previous 10 years, posts any bond or other security required under s. 295.59, and assumes all responsibilities of all applicable approvals granted to the predecessor operator.

295.65(2) (2) The department is not required to prepare an environmental impact statement or an environmental assessment for the purposes of this section.

295.65 History History: 2013 a. 1.



295.66 Cessation of mining or reclamation.

295.66  Cessation of mining or reclamation. If there is a cessation of mining or reclamation for 30 days or more that is not set forth in either the mining plan or the reclamation plan, the operator shall notify the department of the cessation within 48 hours of the cessation of mining and shall begin stabilization of the mining site. The department may require the operator to provide technical, engineering, and any other information that the operator believes shows that its actions to stabilize the mining site are adequate. If the department determines, after reviewing the information provided by the operator, that the proposed stabilization of the mining site will result in a substantial adverse impact to the environment, the department shall order the operator to begin additional measures to protect the environment, including, if the cessation is reasonably anticipated to extend for a protracted period of time, reclamation according to the reclamation plan or part of the reclamation plan. Usual and regular shutdown of operations on weekends, for maintenance or repair of equipment or facilities, or for other customary reasons do not constitute a cessation of mining.

295.66 History History: 2013 a. 1.



295.67 Determination of abandonment of mining.

295.67  Determination of abandonment of mining.

295.67(1)(1) Except as provided in sub. (2), abandonment of mining occurs if there is a cessation of mining, not set forth in an operator's mining plan or reclamation plan or by any other sufficient written or constructive notice, extending for more than 6 consecutive months.

295.67(2) (2) Abandonment of mining does not occur if all of the following apply:

295.67(2)(a) (a) The cessation of mining is due either to labor strikes or to unforeseen developments such as adverse market conditions.

295.67(2)(b) (b) The cessation of mining does not continue beyond the time, not to exceed 5 years, specified by the department.

295.67(2)(c) (c) The mining site is maintained in an environmentally stable manner during the cessation of mining.

295.67(2)(d) (d) The reclamation of the mining site continues according to the reclamation plan during the cessation of mining to the extent practicable.

295.67 History History: 2013 a. 1.



295.68 Certificates of completion and release of security.

295.68  Certificates of completion and release of security.

295.68(1)(1) Upon the petition of the operator, but not less than 4 years after notification to the department by the operator of the completion of the reclamation plan or not less than one year after notification to the department by the operator of the completion of the reclamation plan as to a portion of the mining site, if the department finds that the operator has completed reclamation of any portion of the mining site in accordance with the reclamation plan and this subchapter, the department shall issue a certificate of completion setting forth a description of the area reclaimed and a statement that the operator has fulfilled its duties under the reclamation plan as to that area.

295.68(2) (2) Upon the issuance of any certificate of completion under sub. (1) for any portion of the mining site, but not for the entire mining site, the department shall allow the operator to reduce the amount of the bond or other security provided under s. 295.59 (1) to an amount equal to the estimated cost of reclamation of the portion of the mining site that is disturbed or for which reclamation has been completed but no certificate of completion has been issued.

295.68(3) (3) Upon issuance of a certificate or certificates of completion of reclamation for the entire mining site, the department shall require the operator to maintain a bond or other security under s. 295.59 (1) equal to at least 10 percent of the cost to the state of reclamation of the entire mining site, except that if the mining site in the mining plan is less than 10 acres, the department may release the bond or other security after issuance of the certificate of completion for the entire mining site.

295.68(4) (4) After 10 years after the issuance of a certificate or certificates of completion for the entire mining site, the department shall release the remaining bond or other security provided under s. 295.59 (1) if the department finds that the reclamation plan has been complied with.

295.68 History History: 2013 a. 1.



295.69 Termination of proof of financial responsibility for long-term care of mining waste site.

295.69  Termination of proof of financial responsibility for long-term care of mining waste site.

295.69(1) (1) One year after closure, and annually thereafter until the department terminates the obligation to maintain proof of financial responsibility for long-term care of a mining waste site under sub. (2) (c), an operator who has carried out all necessary long-term care during the preceding year, may apply to the department for a reduction in the amount of the proof of financial responsibility provided under s. 295.59 (2m) equal to the costs of long-term care for that year. The operator shall provide an itemized list of costs incurred. If the department determines that the costs incurred are in accordance with the long-term care requirements in the approved waste site feasibility study and plan of operation and that adequate funds exist to complete required long-term care for the remainder of the 40-year period on which the amount of the proof of financial responsibility was originally determined, the department shall authorize in writing a reduction in the amount of proof of financial responsibility provided. The department shall make its determinations within 90 days of an application.

295.69(2) (2)

295.69(2)(a)(a) An operator may apply to the department for termination of its obligation to maintain proof of financial responsibility for long-term care of the mining waste site under s. 295.59 (2m) at any time after the mining waste site has been closed for 20 years by submitting an application that demonstrates that continuation of the obligation to maintain proof of financial responsibility for long-term care is not necessary for adequate protection of public health or the environment. The burden is on the operator to prove by a preponderance of the evidence that continuation of the obligation to maintain proof of financial responsibility for long-term care is not necessary for adequate protection of public health or the environment.

295.69(2)(b) (b) Within 30 days of receiving an application under par. (a), the department shall provide notice to the public of the application for termination of the obligation to maintain proof of financial responsibility for long-term care. In the notice, the department shall invite the submission of written comments by any person on the application within 30 days of the date of the publication of the notice. The department shall provide the notice by publishing a class 1 notice under ch. 985 in the official newspaper designated under s. 985.04 or 985.05 or, if none exists, in a newspaper likely to give notice in the area of the mining waste site, and shall publish notice on the department's Internet site. The date on which the department first publishes the notice on its Internet site shall be considered the date of the publication of the notice required to be published under this paragraph. The department shall also send the notice to the operator.

295.69(2)(c) (c) Within 120 days of the date of the publication of the notice under par. (b), the department shall determine either that proof of financial responsibility for long-term care of the mining waste site is no longer required, in which case the applicant is relieved of the responsibility of providing proof of financial responsibility for long-term care, or that proof of financial responsibility for long-term care of the mining waste site is still required, in which case the applicant may not submit another application under par. (a) until at least 5 years have elapsed since the previous application.

295.69 History History: 2013 a. 1.



295.695 Inspections by the department.

295.695  Inspections by the department.

295.695(1) (1) Any duly authorized officer, employee, or representative of the department who has received the safety training under 30 CFR 48.31 may enter and inspect any property, premises, or place on or at which any mining operation or facility is located or is being constructed or installed at any reasonable time for the purpose of ascertaining the state of compliance with this subchapter and the provisions of chs. 281, 283, 285, 289, 291, 292, and 299 and rules promulgated under those chapters that are applicable to the mining operation. No person may refuse entry or access to any authorized representative of the department who requests entry for purposes of inspection, and who presents appropriate credentials.

295.695(2) (2) No person may obstruct, hamper, or interfere with any inspection authorized in sub. (1).

295.695(3) (3) The department shall furnish to the operator a written report on any inspection setting forth all observations, relevant information, and data that relate to compliance status.

295.695 History History: 2013 a. 1.



295.73 Fees.

295.73  Fees.

295.73(1)(1)

295.73(1)(a)(a) Except as provided in par. (b), an applicant for a mining permit is not required to pay any application or filing fee for any approval other than a mining permit, notwithstanding any fee required under ch. 23, 29, 30, 31, 169, 281, 283, 285, 289, or 291, or rules promulgated under those chapters.

295.73(1)(b) (b) An applicant for a mining permit shall pay any fee required under s. 281.343 (3) (c) 1.

295.73(3) (3)

295.73(3)(a)(a) The department shall assess an applicant a fee equal to its costs, other than costs of a contract under par. (d), for evaluating the mining project, including the costs for consultants retained by the department to evaluate the application for the mining permit and the application for any other approval, or $2,000,000, whichever is less.

295.73(3)(b) (b) The applicant shall pay the fees under par. (a) as follows:

295.73(3)(b)1. 1. One hundred thousand dollars shall be paid at the time that the bulk sampling plan is filed under s. 295.45 or at the time that the notice of the intention to file a mining permit application is filed, whichever is first.

295.73(3)(b)2. 2. Two hundred fifty thousand dollars when the department provides cost information demonstrating that the payment under subd. 1. has been fully allocated against actual costs.

295.73(3)(b)3. 3. Two hundred fifty thousand dollars when the department provides cost information demonstrating that the payment under subd. 2. has been fully allocated against actual costs.

295.73(3)(b)4. 4. Two hundred fifty thousand dollars when the department provides cost information demonstrating that the payment under subd. 3. has been fully allocated against actual costs.

295.73(3)(b)5. 5. Two hundred fifty thousand dollars when the department provides cost information demonstrating that the payment under subd. 4. has been fully allocated against actual costs.

295.73(3)(b)6. 6. Two hundred fifty thousand dollars when the department provides cost information demonstrating that the payment under subd. 5. has been fully allocated against actual costs.

295.73(3)(b)7. 7. Two hundred fifty thousand dollars when the department provides cost information demonstrating that the payment under subd. 6. has been fully allocated against actual costs.

295.73(3)(b)8. 8. Two hundred fifty thousand dollars when the department provides cost information demonstrating that the payment under subd. 7. has been fully allocated against actual costs.

295.73(3)(b)9. 9. One hundred fifty thousand dollars when the department provides cost information demonstrating that the payment under subd. 8. has been fully allocated against actual costs.

295.73(3)(c) (c) After the department approves or denies the application for a mining permit or, if the applicant withdraws the application for a mining permit, after the applicant withdraws the application, the department shall refund to the applicant any amount paid by the applicant under par. (a) but not fully allocated against the department's actual costs.

295.73(3)(d) (d) In addition to the fees under par. (a), if the department contracts under s. 295.53 (1) with a consultant to assist in preparation of an environmental impact statement and awards the contract on the basis of competitive bids, the applicant shall pay the full costs as provided in the contract.

295.73(3)(e) (e) In addition to the fees under par. (a), the department may assess an applicant a fee equal to the department's costs in providing wetland determinations and wetland boundary delineations under s. 295.60 (2).

295.73(4) (4) Subchapter VI of ch. 289 does not apply to mining waste disposed of in a mining waste site covered by a mining permit, except that an operator shall pay the fees specified in ss. 289.63 (4), 289.64 (3), and 289.67 (1) (d).

295.73 History History: 2013 a. 1.



295.75 Effect of other laws.

295.75  Effect of other laws.

295.75(1) (1) Except as provided in sub. (2), if there is a conflict between a provision in this subchapter and a provision in ch. 23, 29, 30, 31, 160, 169, 281, 283, 285, 289, or 291 or in a rule promulgated under one of those chapters, the provision in this subchapter controls.

295.75(2) (2)

295.75(2)(a)(a) If there is a conflict between a provision in this subchapter and a provision in s. 281.343, the provision in s. 281.343 controls.

295.75(2)(b) (b) If there is a conflict between a provision in this subchapter and a provision in s. 281.346, the provision in s. 281.346 controls, except as provided in s. 295.57 (9) (a).

295.75 History History: 2013 a. 1.



295.77 Review.

295.77  Review.

295.77(1)(1)  Limits on contested case hearings. No person is entitled to a contested case hearing on a decision by the department on an exploration license or an approval that is required before bulk sampling may be implemented. No person is entitled to a contested case hearing on a decision by the department on a mining permit application or any other approval, except as provided in subs. (2) and (3).

295.77(2) (2) Contested case hearings; after initial mining permit decision or decision on amended plan.

295.77(2)(a)(a) Entitlement.

295.77(2)(a)1.1. A person is entitled to a contested case hearing on a decision by the department related to a mining permit for a proposed mining operation, including a decision related to the environmental impact statement for the proposed mining operation, or on any decision that is related to an approval associated with the proposed mining operation and that is issued no later than the day on which the department issues its decision on the application for the mining permit, only if the person is entitled to a contested case hearing on the decision under s. 227.42 and the person requests the hearing within 30 days after the department issues the decision to approve or deny the application for the mining permit.

295.77(2)(a)2. 2. A person is entitled to a contested case hearing on a decision by the department related to an amended mining plan, reclamation plan, or mining waste site feasibility study and plan of operation required under s. 295.63 (3) or to any amendment to an approval associated with the amended mining plan, reclamation plan, or mining waste site feasibility study and plan of operation only if the person is entitled to a contested case hearing on the decision under s. 227.42 and the person requests the hearing within 30 days after the department issues the decision to approve or deny the amended mining plan, reclamation plan, or mining waste site feasibility study and plan of operation.

295.77(2)(a)3. 3. All issues raised by all persons requesting a contested case hearing in accordance with subd. 1. or 2. in connection with the same mining operation shall be considered in one contested case hearing.

295.77(2)(b) (b) Deadline for decision.

295.77(2)(b)1.1. The hearing examiner presiding over a contested case hearing under this subsection shall issue a final decision on the case no more than 150 days after the department issues the decision to grant or deny the mining permit or to approve or deny the amended mining plan, reclamation plan, or mining waste site feasibility study and plan of operation.

295.77(2)(b)2. 2. If the hearing examiner does not issue a final decision by the deadline under subd. 1., the decision of the department being reviewed by the hearing examiner is affirmed.

295.77(2)(c) (c) Restriction on orders. The hearing examiner presiding over a contested case hearing under this subsection may not issue an order prohibiting activity authorized under a decision of the department that is being reviewed in the contested case hearing.

295.77(2)(d) (d) Judicial review. A person seeking judicial review of the decision in a contested case hearing under this subsection shall comply with the requirements for service and filing in s. 227.53 (1) (a) and shall commence the action no more than 30 days after service of the decision or, if the hearing examiner does not issue a final decision by the deadline under par. (b) 1., no more than 30 days after that deadline.

295.77(3) (3) Contested case hearings on other decisions. A person is entitled to a contested case hearing on a decision by the department related to a mining operation that is issued after the department issues the decision to approve the application for the mining permit for the mining operation, other than a decision described in sub. (2) (a) 2., if the person is entitled to a contested case hearing under s. 227.42 and complies with the requirements for service and filing in s. 227.53 (1) (a).

295.77(4) (4) Notwithstanding s. 227.53 (1) (a) 3., any person seeking judicial review of the decision on a contested case under sub. (2) or (3) or of any decision of the department under this subchapter shall bring the action in the circuit court for the county in which the majority of the bulk sampling site or mining site is located or in which the majority of the exploration will occur.

295.77 History History: 2013 a. 1.



295.78 Mining and reclamation; orders.

295.78  Mining and reclamation; orders.

295.78(1) (1)

295.78(1)(a)(a) If the department finds a violation of law or any unapproved deviation from the mining plan, reclamation plan, or mining waste site feasibility study and plan of operation at a mining site under a mining permit, the department shall do one of the following:

295.78(1)(a)1. 1. Issue an order requiring the operator to comply with the law, mining plan, reclamation plan, or mining waste site feasibility study and plan of operation within a specified time.

295.78(1)(a)2. 2. Require the alleged violator to appear before the department for a hearing and answer the department's charges.

295.78(1)(a)3. 3. Request the department of justice to initiate action under s. 295.79.

295.78(1)(b) (b) Any order issued under par. (a) 1. following a hearing takes effect immediately. Any other order takes effect 10 days after the date the order is served, unless the person named in the order requests in writing a hearing before the department within the 10-day period.

295.78(1)(c) (c) If no hearing on an order issued under par. (a) 1. was held and if the department receives a request for a hearing within 10 days after the date the order is served, the department shall provide due notice and hold a hearing. If after the hearing the department finds that no violation has occurred, it shall rescind its order.

295.78(1)(d) (d) If an operator fails to comply with an order issued under par. (a) 1. within the time for compliance specified in the order, the department shall suspend the mining permit until the operator fully complies with the order, except that if the operator seeks review of the order under s. 295.77 (3), mining may continue until the final disposition of the action, except as provided under sub. (4).

295.78(1)(e) (e) The department shall inform the department of justice of a suspension under par. (d) within 14 days. After receiving notice of a suspension, the department of justice may commence an action under s. 295.79.

295.78(2) (2) If reclamation of a mining site is not proceeding in accordance with the reclamation plan and the operator has not begun to rectify deficiencies within the time specified in an order, or if the reclamation is not properly completed in conformance with the reclamation plan within one year after completion or abandonment of mining on any portion of the mining site, unless because of acts of God, such as adverse weather affecting grading, planting, and growing conditions, the department, with the staff, equipment, and material under its control, or by contract with others, shall take the actions that are necessary for the reclamation of mined areas. The operator is liable for the cost to the state of reclamation conducted under this subsection.

295.78(3) (3) The department shall cancel all other mining permits held by an operator who refuses to reclaim a mining site in compliance with the reclamation plan after the completion of mining or after the cancellation of a mining permit. The department may not issue any mining permit for that mining site or any other mining site in this state to an operator who refused to reclaim the mining site in compliance with the reclamation plan.

295.78(4) (4) At any time that the department determines that the continuance of mining constitutes an immediate and substantial threat to public health and safety or the environment, the department may request the department of justice to institute an action in circuit court of the county in which the mine is located for a restraining order or injunction or other appropriate remedy to stop mining until the immediate and substantial threat is eliminated.

295.78(5) (5) Section 281.346 (7m) does not apply to a water withdrawal associated with a mining operation for which a mining permit has been issued.

295.78 History History: 2013 a. 1.



295.79 Enforcement; penalties.

295.79  Enforcement; penalties.

295.79(1) (1) The department of justice shall enforce this subchapter and any order issued under this subchapter. The circuit court of the county where the violation occurred has jurisdiction to enforce this subchapter or any orders issued under this subchapter, by injunction or other appropriate relief.

295.79(2) (2)

295.79(2)(a)(a) Any person who authorizes or engages in mining without a mining permit and written authorization to mine under s. 295.59 (3) shall forfeit all profits obtained from those illegal activities and not more than $5,000 for each day during which the mine was in operation.

295.79(2)(b) (b) A person to whom par. (a) applies is also liable to the department for the full cost of reclaiming the affected area of land and any damages caused by the mining.

295.79(2)(c) (c) If the violator of par. (a) is a corporation, limited liability company, partnership, or association, any officer, director, member, manager, or partner who knowingly authorizes, supervises, or contracts for mining is also subject to the penalties in this subsection.

295.79(3) (3) Any person who makes or causes to be made in an application or report required by this subchapter a statement known to the person to be false or misleading in any material respect or who refuses to submit information required by a mining permit or by this subchapter may be fined not less than $1,000 nor more than $5,000. If the false or misleading statement is material to the issuance of the mining permit and the mining permit would not have been issued had the false or misleading statement not been made, the court may revoke the mining permit. If any violation under this subsection is repeated the court may revoke the mining permit.

295.79(4) (4)

295.79(4)(a)(a) Any person who commits a violation of this subchapter or any permit or order issued under this subchapter, except for the violations enumerated in subs. (2) and (3), shall forfeit not less than $10 nor more than $5,000 for each violation. Each day of continued violation is a separate offense, except that no forfeiture may be imposed during the time that continued mining is authorized under s. 295.63 (3). While an order is suspended, stayed, or enjoined, this penalty does not accrue.

295.79(4)(b) (b) In addition to the penalties provided under par. (a), the court may award the department of justice the reasonable and necessary expenses of the investigation and prosecution of the violation, including attorney fees. The department of justice shall deposit in the state treasury for deposit into the general fund all moneys that the court awards to the department or the state under this paragraph. These moneys shall be credited to the appropriation account under s. 20.455 (1) (gh).

295.79(5) (5) Any person having an interest that is or may be adversely affected may intervene as a matter of right, in any enforcement action brought under this section.

295.79 History History: 2013 a. 1.






299. General environmental provisions.

299.01 Definitions.

299.01  Definitions. In this chapter, unless the context requires otherwise:

299.01(3) (3) "Department" means the department of natural resources.

299.01(4) (4) "Environmental pollution" means the contaminating or rendering unclean or impure the air, land or waters of the state, or making the same injurious to public health, harmful for commercial or recreational use, or deleterious to fish, bird, animal or plant life.

299.01(5) (5) "Groundwater" means any of the waters of the state occurring in a saturated subsurface geological formation of rock or soil.

299.01(6) (6) "Hazardous substance" means any substance or combination of substances including any waste of a solid, semisolid, liquid or gaseous form which may cause or significantly contribute to an increase in mortality or an increase in serious irreversible or incapacitating reversible illness or which may pose a substantial present or potential hazard to human health or the environment because of its quantity, concentration or physical, chemical or infectious characteristics. This term includes, but is not limited to, substances which are toxic, corrosive, flammable, irritants, strong sensitizers or explosives as determined by the department.

299.01(7) (7) "Industrial wastes" include liquid or other wastes resulting from any process of industry, manufacture, trade or business or the development of any natural resource.

299.01(8) (8) "Municipality" means any city, town, village, county, county utility district, town sanitary district, public inland lake protection and rehabilitation district or metropolitan sewage district.

299.01(9) (9) "Other wastes" include all other substances, except industrial wastes and sewage, which pollute any of the surface waters of the state. The term also includes unnecessary siltation resulting from operations such as the washing of vegetables or raw food products, gravel washing, stripping of lands for development of subdivisions, highways, quarries and gravel pits, mine drainage, cleaning of vehicles or barges or gross neglect of land erosion.

299.01(10) (10) "Person" means an individual, owner, operator, corporation, limited liability company, partnership, association, municipality, interstate agency, state agency or federal agency.

299.01(11) (11) "Sewage" means the water-carried wastes created in and to be conducted away from residences, industrial establishments and public buildings, as defined in s. 101.01 (12), with such surface water or groundwater as may be present.

299.01(12) (12) "Sewerage system" means all structures, conduits and pipe lines by which sewage is collected and disposed of, except plumbing inside and in connection with buildings served, and service pipes from building to street main.

299.01(13) (13) "Wastewater" means all sewage.

299.01 History History: 1995 a. 227 s. 996.



299.05 Deadlines for action on certain applications.

299.05  Deadlines for action on certain applications.

299.05(1)(1)  Definition. In this section, "approval" means a license, registration, or certification specified in sub. (2).

299.05(2) (2) Deadlines.

299.05(2)(a)(a) The department shall establish periods within which the department intends to approve or disapprove an application for any of the following:

299.05(2)(a)1. 1. A well driller or pump installer registration under s. 280.15 (1).

299.05(2)(a)2. 2. A water system or septage servicing vehicle operator certification under s. 281.17 (3).

299.05(2)(a)3. 3. A license for servicing septic tanks and similar facilities under s. 281.48 (3).

299.05(2)(a)4. 4. A solid waste incinerator operator certification under s. 285.51 (2).

299.05(2)(a)5. 5. A laboratory certification or registration under s. 299.11.

299.05(2)(am) (am) Notwithstanding s. 227.10 (1), the periods established by the department under par. (a) need not be promulgated as rules under ch. 227.

299.05(2)(b) (b) The department shall approve or disapprove an application for any of the following within 30 days from the date on which the department receives the application:

299.05(2)(b)1. 1. A solid waste disposal facility operator certification under s. 289.42 (1).

299.05(2)(b)2. 2. A hazardous waste transportation license under s. 291.23.

299.05(2)(b)3. 3. A medical waste transportation license under s. 299.51 (3) (c).

299.05(2)(c) (c) The department shall approve or disapprove an application for an oil or gas exploration license under s. 295.33 (1) within 60 days from the date on which the department receives the application.

299.05(2m) (2m) Failure to meet deadline.

299.05(2m)(a)(a) Subject to sub. (4), the department shall refund fees paid by the applicant for an approval if the department fails to provide the applicant with written notice that the department has approved or disapproved the application for the approval, including the specific facts upon which any disapproval is based, before the expiration of the period established under sub. (2) for the approval.

299.05(2m)(b) (b) Subject to sub. (4), if the department fails to provide the applicant for an approval with written notice that the department has approved or disapproved the application before the expiration of the period established under sub. (2) for the approval, the applicant may choose to proceed under ch. 227 as though the department had disapproved the application by providing the department with written notice of that choice no later than 45 days after the expiration of the period established under sub. (2).

299.05(2m)(c) (c) The department may not disapprove an application for an approval solely because the department is unable to complete its review of the application within the period established under sub. (2).

299.05(3) (3) Notice of deadline. Upon receiving an application for an approval, the department shall inform the applicant of the period established under sub. (2) for the license or other approval.

299.05(4) (4) Permitted extension of deadline. The department may extend the period established under sub. (2) because an application is incomplete if all of the following apply:

299.05(4)(a) (a) Within 14 days after receiving the application, the department provides written notice to the applicant describing specifically the information that must be provided to complete the application.

299.05(4)(b) (b) The information under par. (a) is directly related to eligibility for the license or other approval or to terms or conditions of the license or other approval.

299.05(4)(c) (c) The information under par. (a) is necessary to determine whether to approve the application or is necessary to determine the terms or conditions of the license or other approval.

299.05(4)(d) (d) The extension is not longer than the period equal to the number of days from the day on which the department provides the notice under par. (a) to the day on which the department receives the information.

299.05 History History: 1997 a. 27, 301; 2003 a. 118, 310; 2011 a. 167.



299.07 License denial, nonrenewal, and revocation based on delinquent taxes or unemployment insurance contributions.

299.07  License denial, nonrenewal, and revocation based on delinquent taxes or unemployment insurance contributions.

299.07(1)(1)

299.07(1)(a)(a) Except as provided in par. (am), the department shall require each applicant to provide the department with the applicant's social security number, if the applicant is an individual, or the applicant's federal employer identification number, if the applicant is not an individual, as a condition of issuing or renewing any of the following:

299.07(1)(a)1. 1. A registration or license under s. 280.15.

299.07(1)(a)2. 2. A certification under s. 281.17 (3).

299.07(1)(a)3. 3. A license or certification under s. 281.48 (3).

299.07(1)(a)4. 4. A certification under s. 285.51 (2).

299.07(1)(a)4m. 4m. A certification under s. 285.59 (5).

299.07(1)(a)5. 5. A certification under s. 289.42 (1).

299.07(1)(a)6. 6. A license under s. 291.23.

299.07(1)(a)6m. 6m. A certification or registration under s. 292.63 (2) (g).

299.07(1)(a)7. 7. A license under s. 293.21.

299.07(1)(a)8. 8. A license under s. 293.25 (2).

299.07(1)(a)10. 10. A license under s. 295.33.

299.07(1)(a)11. 11. A certification or registration under s. 299.11.

299.07(1)(a)12. 12. A license under s. 299.51 (3) (c).

299.07(1)(am) (am)

299.07(1)(am)1.1. If an individual who applies for the issuance or renewal of a license, registration or certification specified in par. (a) does not have a social security number, the department shall require the applicant, as a condition of issuing or renewing the license, registration or certification, to submit a statement made or subscribed under oath or affirmation that the applicant does not have a social security number. The statement shall be in the form prescribed by the department of children and families.

299.07(1)(am)2. 2. A license, registration or certification specified in par. (a) that is issued in reliance on a statement submitted under subd. 1. is invalid if the statement is false.

299.07(1)(b) (b) The department may not disclose any information received under par. (a) to any person except as follows:

299.07(1)(b)1. 1. To the department of revenue for the purpose of requesting certifications under s. 73.0301 and to the department of workforce development for the purpose of requesting certifications under s. 108.227.

299.07(1)(b)2. 2. If the department is required to obtain the information under s. 299.08 (1) (a), to the department of children and families in accordance with a memorandum of understanding under s. 49.857.

299.07(2) (2) The department shall deny an application for the issuance or renewal of a license, registration or certification specified in sub. (1) (a), or shall revoke a license, registration or certification specified in sub. (1) (a), if the department of revenue certifies under s. 73.0301 that the applicant or holder of the license, registration or certification is liable for delinquent taxes.

299.07(3) (3) The department shall deny an application for the issuance or renewal of a license, registration, or certification specified in sub. (1) (a), or shall revoke a license, registration, or certification specified in sub. (1) (a), if the department of workforce development certifies under s. 108.227 that the applicant or holder of the license, registration, or certification is liable for delinquent unemployment insurance contributions.

299.07 History History: 1997 a. 237; 1999 a. 9, 32; 2005 a. 360; 2007 a. 20; 2013 a. 20, 36.



299.08 License denial, nonrenewal, suspension or restriction based on failure to pay support.

299.08  License denial, nonrenewal, suspension or restriction based on failure to pay support.

299.08(1) (1)

299.08(1)(a)(a) Except as provided in par. (am), the department shall require each applicant who is an individual to provide the department with the applicant's social security number as a condition of issuing or renewing any of the following:

299.08(1)(a)1. 1. A registration or license under s. 280.15.

299.08(1)(a)2. 2. A certification under s. 281.17 (3).

299.08(1)(a)3. 3. A license or certification under s. 281.48 (3).

299.08(1)(a)4. 4. A certification under s. 285.51 (2).

299.08(1)(a)5. 5. A certification under s. 289.42 (1).

299.08(1)(a)6. 6. A license under s. 291.23.

299.08(1)(a)6m. 6m. A certification or registration under s. 292.63 (2) (g).

299.08(1)(a)7. 7. A license under s. 299.51 (3) (c).

299.08(1)(am) (am)

299.08(1)(am)1.1. If an individual who applies for the issuance or renewal of a license, registration or certification specified in par. (a) does not have a social security number, the department shall require the applicant, as a condition of issuing or renewing the license, registration or certification, to submit a statement made or subscribed under oath or affirmation that the applicant does not have a social security number. The statement shall be in the form prescribed by the department of children and families.

299.08(1)(am)2. 2. A license, registration or certification specified in par. (a) that is issued in reliance on a statement submitted under subd. 1. is invalid if the statement is false.

299.08(1)(b) (b) The department may not disclose any information received under par. (a) to any person except as follows:

299.08(1)(b)1. 1. To the department of children and families in accordance with a memorandum of understanding under s. 49.857.

299.08(1)(b)2. 2. If the department is required to obtain the information under s. 299.07 (1) (a), to the department of revenue for the purpose of requesting certifications under s. 73.0301 and to the department of workforce development for the purpose of requesting certifications under s. 108.227.

299.08(2) (2) The department shall deny an application for the issuance or renewal of a license, registration or certification specified in sub. (1) (a), or shall suspend a license, registration or certification specified in sub. (1) (a) for failure to make court-ordered payments of child or family support, maintenance, birth expenses, medical expenses or other expenses related to the support of a child or former spouse or failure to comply, after appropriate notice, with a subpoena or warrant issued by the department of children and families or a county child support agency under s. 59.53 (5) and relating to paternity or child support proceedings, as required in a memorandum of understanding under s. 49.857.

299.08 History History: 1997 a. 191, 237; 1999 a. 9, 32; 2005 a. 360; 2007 a. 20; 2013 a. 20, 36.



299.09 Military training or experience.

299.09  Military training or experience.

299.09(1) (1) In this section, "approval" means a well driller license under s. 280.15 (2m), certification for an incinerator operator under s. 285.51 (2), certification for an operator of a solid waste disposal facility under s. 289.42 (1), or certification of a consultant under s. 292.63 (2) (g).

299.09(2) (2) Any relevant experience or training that an applicant for an approval has obtained in connection with any military service, as defined in s. 111.32 (12g), counts toward satisfying the requirements for experience or training for the approval if the applicant demonstrates to the satisfaction of the department that the experience or training obtained by the applicant is substantially equivalent to the education or training required for the approval.

299.09 History History: 2011 a. 120; 2013 a. 20.



299.11 Laboratory certification program.

299.11  Laboratory certification program.

299.11(1) (1)  Definitions. As used in this section:

299.11(1)(a) (a) "Accuracy" means the closeness of a measured value to its generally accepted value or its value based upon an accepted reference standard.

299.11(1)(b) (b) "Certified laboratory" means a laboratory which performs tests for hire in connection with a covered program and which receives certification under sub. (7) or receives recognition as a certified laboratory under sub. (5).

299.11(1)(c) (c) "Council" means the certification standards review council created under s. 15.107 (12).

299.11(1)(d) (d) "Covered program" means test results submitted in connection with any of the following:

299.11(1)(d)1. 1. A feasibility report, plan of operation or the condition of any license issued for a solid waste facility under subch. III of ch. 289, or hazardous waste facility under s. 291.25 (2) and (3).

299.11(1)(d)2. 2. An application for a mining permit under s. 293.37 (2).

299.11(1)(d)3. 3. Monitoring required by terms and conditions of a permit issued under ch. 283.

299.11(1)(d)4. 4. The replacement of a well or provision of alternative water supplies under s. 281.75 or 281.77.

299.11(1)(d)5. 5. Groundwater monitoring under ch. 160.

299.11(1)(d)6. 6. The management or enforcement of the safe drinking water program under s. 280.13 (1) (b) and (d) or 281.17 (8).

299.11(1)(d)7. 7. The terms of department contracts when specifically required in the contracts.

299.11(1)(d)8. 8. An investigation of a discharge of a hazardous substance under s. 292.11.

299.11(1)(d)9. 9. A regulatory program specified by the department by rule if, after consultation with the council, the department finds that existing quality control programs do not provide consistent and reliable results and the best available remedy is to require that all laboratories performing the tests for that regulatory program be certified or registered.

299.11(1)(e) (e) "Laboratory" means a facility which performs tests in connection with a covered program.

299.11(1)(f) (f) "Precision" means the closeness of repeated measurements of the same parameter within a sample.

299.11(1)(g) (g) "Registered laboratory" means a laboratory which is registered under sub. (8) or receives recognition as a registered laboratory under sub. (5).

299.11(1)(h) (h) "Results" includes measurements, determinations and information obtained or derived from tests.

299.11(1)(i) (i) "Test" means any chemical, bacteriological, biological, physical, radiation or microscopic test, examination or analysis conducted by a laboratory on water, wastewater, waste material, soil or hazardous substance.

299.11(1)(j) (j) "Test category" means one type of test or group of tests specified by rule under sub. (4) for similar materials or classes of materials or which utilize similar methods or related methods.

299.11(2) (2) Coordination with department of agriculture, trade and consumer protection.

299.11(2)(a)(a) The department shall submit to the department of agriculture, trade and consumer protection and to the state laboratory of hygiene any rules proposed under this section that affect the laboratory certification program under s. 93.12 (5), for review and comment. These rules may not take effect unless they are approved by the department of agriculture, trade and consumer protection within 6 months after submission.

299.11(2)(b) (b) The department shall enter into a memorandum of understanding with the department of agriculture, trade and consumer protection setting forth the responsibilities of each department in administering the laboratory certification programs under s. 93.12 (5) and this section. The memorandum of understanding shall include measures to be taken by each department to avoid duplication of application and compliance procedures for laboratory certification.

299.11(3) (3) Certification standards review council. The council shall review the laboratory certification and registration program and shall make recommendations to the department concerning the specification of test categories, reference sample testing and standards for certification, registration, suspension and revocation and other aspects of the program.

299.11(4) (4) Department may require certification or registration.

299.11(4)(a)(a) Applicability. Except as provided in subs. (5) and (6), if results from a test in a specified test category in a covered program are required to be submitted to the department, the department may require by rule that the test be conducted by a laboratory which is certified or registered to conduct tests in that specified category. The department may require that tests be conducted by a certified laboratory if the requirements for registration do not meet the requirements of an applicable federal law.

299.11(4)(b) (b) Specification of test categories. After considering any recommendations by the council, the department may identify by rule specified test categories.

299.11(4)(c) (c) Delayed effective date. A rule identifying specified test categories for which tests are required to be conducted by a certified or registered laboratory may not take effect until at least 120 days after publication. The department may not require a person to resubmit results of tests which were not required to be conducted by a certified or registered laboratory at the time of the original submission merely because of that fact.

299.11(5) (5) Recognition of other certification or registration.

299.11(5)(a)(a) Laboratories certified by the department of agriculture, trade and consumer protection. The department shall recognize the certification of a laboratory by the department of agriculture, trade and consumer protection under s. 93.12 and shall accept the results of any test conducted by a laboratory certified to conduct that category of test under that section.

299.11(5)(b) (b) Reciprocity with laboratories certified or registered by other governments. The department may recognize the certification, registration, licensure or approval of a laboratory by another state or an agency of the federal government if the standards for certification, registration, licensure or approval are substantially equivalent to those established under this section. The department shall negotiate with and attempt to enter into acceptable agreements with federal agencies and agencies of other states for the purpose of reciprocal recognition of laboratory certification and registration under this section. The department may not recognize the certification, registration, licensure or approval of a laboratory by another state or an agency of the federal government unless that state or federal agency recognizes laboratories certified under this section. The department may accept the results of any tests conducted by a laboratory which it recognizes under an agreement. The department shall publish periodically a list of those agencies whose certifications, approvals or registrations it accepts. Any laboratory which is registered, certified or approved by any such agency may apply to the department to have the same recognized under this section.

299.11(5)(c) (c) Private organization agreements. The department may recognize the certification, accreditation or approval of a laboratory by a private nonprofit organization if the organization's standards for certification, accreditation or approval are substantially equivalent to those established under this section. The department may negotiate with and attempt to enter into acceptable agreements with private nonprofit organizations for the purpose of recognition under this paragraph. The department shall publish periodically a list of those organizations whose certifications, accreditations or approvals it accepts. The department may accept the results of any tests conducted by a laboratory that it recognizes under an agreement. Any laboratory that is certified, accredited or approved by an organization with which the department has an agreement may apply to the department to be recognized under this paragraph.

299.11(5)(d) (d) Discretionary acceptance. The department may accept the results of a test in a specified test category even though the test was not conducted by a certified or registered laboratory. The department may charge an extra fee if it is necessary to verify the results of a test submitted under this paragraph.

299.11(6) (6) Not applicable to other programs. No laboratory is required to be registered or certified under this section for any purpose other than the submission of results under a covered program.

299.11(7) (7) Certification procedures.

299.11(7)(a)(a) Criteria. After considering recommendations by the council, the department shall promulgate by rule uniform minimum criteria, as provided in this subsection, to be used to evaluate laboratories for certification. Criteria shall be consistent with nationally recognized criteria to the maximum extent possible and shall be designed to facilitate reciprocal agreements under sub. (5).

299.11(7)(b) (b) Methodology.

299.11(7)(b)1.1. `Accepted methodology.' The department shall prescribe by rule the accepted methodology to be followed in conducting tests in each test category. The department may prescribe by rule accepted sampling protocols and documentation procedures for a specified test category to be followed by the person collecting the samples. The department may prescribe this methodology by reference to standards established by technical societies and organizations as authorized under s. 227.21 (2). The department shall attempt to prescribe this methodology so that it is consistent with any methodology requirements under the resource conservation and recovery act, as defined under s. 289.01 (30), the federal water pollution control act, as amended, 33 USC 1251 to 1376, the safe drinking water act, 42 USC 300f to 300j-10, or the toxic substance control act, 15 USC 2601 to 2629.

299.11(7)(b)2. 2. `Revised methodology.' The department may permit the use of a revised methodology consistent with new or revised editions or standards established by technical societies and organizations on a case-by-case basis.

299.11(7)(b)3. 3. `Alternative methodology; confidentiality.'

299.11(7)(b)3.a.a. The department may permit the use of an alternative methodology on a case-by-case basis if the laboratory seeking to use that methodology submits data establishing the accuracy and precision of the alternative methodology and if the accuracy and precision obtained through the use of the alternative methodology equals or exceeds that obtained through use of the accepted methodology. The department shall establish by rule the data which is required to be submitted and the criteria for evaluating accuracy and precision of alternative methods.

299.11(7)(b)3.b. b. A laboratory seeking to use an alternative methodology may request confidential treatment of any data or information submitted to the department under this paragraph. The department shall grant confidential status for any data or information relating to unique methods or processes if the disclosure of those methods or processes would tend to adversely affect the competitive position of the laboratory.

299.11(7)(b)4. 4. `Waiver of the procedure.' The department may waive any procedure prescribed in the accepted methodology on a case-by-case basis if the laboratory seeking this waiver establishes sufficient reasons for the waiver and that the waiver does not adversely affect the purpose for which the test is conducted.

299.11(7)(c) (c) Reference sample testing. The department may prescribe by rule criteria for determining the accuracy of tests by certified laboratories on reference samples. The department shall provide, to the extent reasonably possible, reference samples prepared by an independent source for a representative cross section of test categories which are to be regularly and routinely performed by certified laboratories. The department may require a certified laboratory to analyze not more than 3 reference samples per year for each test category.

299.11(7)(d) (d) Quality control. The department shall establish by rule minimum requirements for a quality control program which ensures that a laboratory complies with criteria for the accuracy and precision of tests in each test category and which specifies procedures to be followed if these criteria are not met. The department may accept a quality control program based upon state or federal requirements for similar test categories.

299.11(7)(e) (e) Records. Where a particular time period is not otherwise specified by law, the department may prescribe by rule for each test category the length of time laboratory analysis records and quality control data specified in the laboratory's quality control program are to be retained by the laboratory.

299.11(7)(f) (f) Application for certification. The department shall specify by rule the criteria and standards to be met by applicants for certification. A laboratory desiring to be certified for a specified test category shall make application on forms provided by the department.

299.11(7)(g) (g) Initial certification. The department shall issue an initial certification to a laboratory for a specified test category if all of the following conditions are met:

299.11(7)(g)1. 1. `Application.' The laboratory submits an application requesting certification in a specified test category.

299.11(7)(g)2. 2. `Methodology.' The laboratory specifies a methodology prescribed or permitted under par. (b) which it intends to utilize in conducting tests in the specified test category.

299.11(7)(g)3. 3. `Accuracy.' If the department provides a reference sample, the laboratory conducts a test on the sample and obtains results which comply with the minimum criteria for accuracy for that specified test category.

299.11(7)(g)4. 4. `Quality control.' The laboratory has or agrees to implement a quality control program which meets minimum requirements under par. (d) for the specified test category and which is to commence no later than the date of certification.

299.11(7)(h) (h) Certification period. Certification of laboratories shall be renewed annually. A certification is valid from the date of issuance until it expires, is revoked or suspended.

299.11(7)(i) (i) Suspension and revocation. After considering recommendations from the council, the department shall establish by rule criteria and procedures for the review and evaluation of the certification of laboratories and the suspension or revocation of certifications. If, after opportunity for a contested case hearing, the department finds that a certified laboratory materially and consistently failed to comply with the criteria and procedures established by rule, it may suspend or revoke the certification of the laboratory. A person whose certification is suspended or revoked may reapply for certification upon a showing that the person meets the applicable criteria for certification and has corrected the deficiencies that led to the suspension or revocation.

299.11(8) (8) Registration procedure.

299.11(8)(a)(a) Criteria. Upon application, the department shall register a laboratory if the laboratory complies with the requirements of this subsection, if the laboratory does not perform tests commercially for hire and if:

299.11(8)(a)1. 1. The laboratory performs tests solely on its own behalf or on behalf of a subsidiary or other corporation under common ownership or control; or

299.11(8)(a)2. 2. The laboratory is owned or controlled by a municipality or 2 or more municipalities and performs tests solely on behalf of the municipality or municipalities.

299.11(8)(b) (b) Methodology. Testing by a registered laboratory conducted in connection with a covered program shall be carried out in accordance with sub. (7) (b).

299.11(8)(c) (c) Reference sample testing. The department may require by rule reference sample tests upon application and annually thereafter. If results from these tests do not meet minimum criteria established by rule, the department may require additional reference sample testing. If the laboratory participates in a joint or split sampling program with the federal environmental protection agency, or otherwise obtains independent reference samples, the department may accept those results instead of its own reference samples.

299.11(8)(d) (d) Quality control. The laboratory shall conduct self-audits and a quality control program consistent with criteria specified by rule by the department and based on methods and standards prescribed by rule and considering criteria used by the federal environmental protection agency, the American Society for Testing and Materials, the national council on air and stream improvement, the national academy of sciences or other equivalent agency recognized by the department.

299.11(8)(e) (e) Records. Where a particular time period is not otherwise specified by law, the department may prescribe by rule for each test category the length of time laboratory analysis records and quality control data specified in the laboratory's quality control program are to be retained by the laboratory.

299.11(8)(f) (f) Registration. Registration of laboratories shall be renewed annually. A registration is valid from the date of issuance until it expires, is revoked or suspended.

299.11(8)(g) (g) Suspension or revocation of registration. If, after opportunity for a contested case hearing, the department finds that a registered laboratory has falsified results or has materially and consistently failed to comply with the self-audit procedures and quality control programs provided in par. (d), it may suspend or revoke the registration of the laboratory. A person whose registration is suspended or revoked may reapply for registration upon a showing that the person meets the applicable criteria for registration and has corrected the deficiencies that led to the suspension or revocation.

299.11(8)(h) (h) Certification option. A laboratory which is otherwise eligible to seek registration may elect to apply for certification under sub. (7).

299.11(9) (9) Fees. The department shall promulgate by rule a graduated schedule of fees for certified and registered laboratories which are designed to recover the costs of administering this section.

299.11 History History: 1983 a. 410; 1985 a. 22 s. 11; 1985 a. 29 s. 3202 (39); 1985 a. 84 s. 8; 1985 a. 182 s. 57; 1989 a. 31; 1991 a. 32, 39; 1993 a. 27, 491; 1995 a. 27; 1995 a. 227 s. 818; Stats. 1995 s. 299.11; 1995 a. 417 s. 52.



299.13 Pollution prevention.

299.13  Pollution prevention.

299.13(1) (1)  Definitions. In this section:

299.13(1)(b) (b) "Capacity assurance plan" means the plan submitted under 42 USC 9604 (c) (9) for the management of hazardous waste generated in this state.

299.13(1)(be) (be) "Center" means the solid and hazardous waste education center under s. 36.25 (30).

299.13(1)(d) (d) "Hazardous waste" has the meaning given in s. 289.01 (12).

299.13(1)(dm) (dm)

299.13(1)(dm)1.1. "Pollution prevention" means an action that does any of the following:

299.13(1)(dm)1.a. a. Prevents waste from being created.

299.13(1)(dm)1.b. b. Reduces the amount of waste that is created.

299.13(1)(dm)1.c. c. Changes the nature of waste being created in a way that reduces the hazards to public health or the environment posed by the waste.

299.13(1)(dm)2. 2. "Pollution prevention" does not include incineration, recycling or treatment of a waste, changes in the manner of disposal of a waste or any practice that changes the characteristics or volume of a waste if the practice is not part of the process that produces a product or provides a service.

299.13(1)(f) (f) "Release" means emission to the air, discharge to the waters of the state or disposal on the land.

299.13(1)(g) (g) "Toxic pollutants" has the meaning given in s. 283.01 (17).

299.13(1m) (1m) Promotion of pollution prevention. In carrying out the duties under this section and s. 36.25 (30), the department and the center shall promote all of the following techniques for pollution prevention:

299.13(1m)(a) (a) Replacing a hazardous substance used in a process with a substance that is not hazardous or is less hazardous.

299.13(1m)(b) (b) Reformulating a product so that the product is not hazardous or is less hazardous upon use, release or disposal.

299.13(1m)(c) (c) Changing processes and equipment that produce hazardous substances, toxic pollutants or hazardous waste.

299.13(1m)(d) (d) Improving operation of production processes and equipment.

299.13(1m)(e) (e) Reusing or otherwise reducing the demand for hazardous substances within processes.

299.13(1m)(f) (f) Reducing energy use.

299.13(1m)(g) (g) Training employees to minimize waste.

299.13(2) (2) Department duties. The department shall do all of the following:

299.13(2)(a) (a) Designate an employee of the department to serve as pollution prevention coordinator and to do all of the following:

299.13(2)(a)2. 2. Recommend educational priorities to the University of Wisconsin-Extension for the center, considering volume and toxicity of hazardous substances, toxic pollutants and hazardous waste produced, lack of compliance with environmental standards, potential for pollution prevention, and projected shortfalls in hazardous waste treatment or disposal facilities under the capacity assurance plan.

299.13(2)(a)3. 3. Coordinate the department's pollution prevention efforts with those of other governmental agencies and private groups.

299.13(2)(a)4. 4. Provide training concerning pollution prevention to employees of the department.

299.13(2)(b) (b) Identify all department requirements for reporting on pollution prevention and, to the extent possible and practical, standardize, coordinate and consolidate the reporting in order to minimize duplication and provide useful information on pollution prevention to the legislature and the public.

299.13(2)(c) (c) Assist the University of Wisconsin-Extension in conducting the education program under s. 36.25 (30).

299.13(2)(d) (d) Seek federal funding to promote pollution prevention.

299.13 History History: 1989 a. 325, 359; 1991 a. 32, 39; 1993 a. 16; 1995 a. 27 ss. 4337 to 4349, 9116 (5); 1995 a. 227 s. 820; Stats. 1995 s. 299.13; 1997 a. 27; 1999 a. 9; 2001 a. 103; 2011 a. 32.



299.15 Reports on substances used; wastewater fee.

299.15  Reports on substances used; wastewater fee.

299.15(1)(1) The department shall require by rule that all persons discharging industrial wastes, hazardous substances or air contaminants in this state report the manner used, amount used and amount discharged for each such waste, substance or contaminant. The required report shall include industrial wastes and hazardous substances discharged into any sewerage system operated by a municipality. The department may verify reports received by field monitoring of industrial waste and other waste outfalls and air contaminant sources.

299.15(2) (2)

299.15(2)(a)(a) The department by rule shall prescribe method of analysis and form of the reports required by this section and shall establish parameters for the pollutants on which reports are required by this section. The pollutants for which parameters are to be established shall include, but are not limited to:

299.15(2)(a)1. 1. Hazardous substances;

299.15(2)(a)2. 2. Air contaminants; and

299.15(2)(a)3. 3. Elemental discharges such as mercury or cadmium which may be toxic or hazardous when released to the environment.

299.15(2)(b) (b) The department may, by rule, establish minimum reporting levels for pollutants and minimum effluent volumes for which reports are required under this section.

299.15(3) (3)

299.15(3)(am)(am)

299.15(3)(am)1.1. There is established an annual wastewater discharge environmental fee.

299.15(3)(am)2. 2. In fiscal year 1991-92, the fee under this paragraph shall be paid by each person required to report a wastewater discharge under sub. (1). In fiscal year 1991-92, the fee under this paragraph shall be based on an administrative fee of $100 plus an additional fee, to be set by the department by rule and to be based on the concentration or quantity or both of pollutants discharged in relation to the parameters established under sub. (2) (a).

299.15(3)(am)3. 3. After June 30, 1992, the fee under this paragraph shall be paid by each person required to obtain a permit under s. 283.31, other than a person who owns or operates a concentrated animal feeding operation. After June 30, 1992, the fee to be paid by a person under this paragraph shall be an amount determined under a rule promulgated by the department and shall be based on those pollutants included in the permit under s. 283.31 that are specified by the department by rule, the environmental harm caused by the pollutants discharged, the quantity of the pollutants discharged and the quality of the water receiving the discharge.

299.15(3)(b) (b) In establishing an annual discharge fee schedule under par. (am) 1., the department shall distinguish between substances discharged directly to surface waters and those discharged into land disposal systems or publicly owned treatment works based on their relative impacts on the quality of groundwaters and surface waters.

299.15(3)(cm) (cm)

299.15(3)(cm)1.1. In fiscal year 1999-2000, the department may not charge total fees under par. (am) that exceed $7,450,000.

299.15(3)(cm)2. 2. In any fiscal year after fiscal year 1999-2000, the department may not charge total fees under par. (am) that exceed $7,925,000.

299.15(3)(cm)3. 3. The department shall charge the fee under par. (am) so that municipalities that are subject to the fee pay 50% of the total charged and so that other persons who are subject to the fee pay 50% of the total charged.

299.15(3)(d) (d) The annual fees under this section shall be paid for each plant at which pollutants are discharged.

299.15(3)(e) (e) In the rules under par. (am) 3. for fees required to be paid in fiscal years beginning with fiscal year 2000-01, the department shall do all of the following:

299.15(3)(e)1. 1. Use the fees paid by a person in fiscal year 1999-2000 as the basis for the person's fees.

299.15(3)(e)2. 2. Determine the fee for each person based on the number of units of pollutants discharged by the person, using a 5-year rolling average.

299.15(3)(e)3. 3. Use a performance-based approach that increases a person's fees in proportion to increases in the number of units of pollutants discharged by the person, as determined under subd. 2., and decreases a person's fees in proportion to decreases in the number of units of pollutants discharged by the person, as determined under subd. 2.

299.15(3)(e)4. 4. Omit any multiplier or similar mechanism that would increase a person's fees in order to compensate for decreases in overall amounts of discharges.

299.15(3)(e)5. 5. Omit any provision that would increase the fee per unit of pollutant discharged in order to compensate for decreases in overall amounts of discharges.

299.15(3)(f) (f) Notwithstanding par. (am), a person who owns or operates a concentrated aquatic animal production facility is not required to pay the wastewater discharge environmental fee under this subsection.

299.15(4) (4) Violators of the reporting requirements established under sub. (1) shall forfeit not less than $200 nor more than $10,000 or an amount double the applicable environmental fee under sub. (3), whichever is greater, for each offense.

299.15(5) (5) The department may hold hearings relating to any aspect of the administration of the system established under this section, including, but not limited to, the assessment of fees against specific plants and, in connection therewith, may compel the attendance of witnesses and the production of evidence.

299.15 History History: 1971 c. 125; 1973 c. 90; 1977 c. 29, 203, 377; 1979 c. 34 ss. 985n, 2102 (39) (a); 1979 c. 221 ss. 634, 2202 (39); Stats. 1979 s. 144.96; 1983 a. 27; 1985 a. 29; 1987 a. 27; 1991 a. 39, 269; 1993 a. 9, 16, 490; 1995 a. 227 s. 822; Stats. 1995 s. 299.15; 1997 a. 27; 1999 a. 9; 2009 a. 28; 2011 a. 207.



299.17 Web site information.

299.17  Web site information. To the greatest extent possible, the department shall publish on the department's Internet Web site the current status of any application filed with the department for a permit, license, or other approval under chs. 281 to 285 or 289 to 299. The information shall include notice of any hearing scheduled by the department with regard to the application.

299.17 History History: 2011 a. 167.



299.21 Gifts and grants.

299.21  Gifts and grants. The department may accept gifts and grants from any private or public source for any purpose relating to its environmental quality functions and may expend or use such gifts and grants for the purposes for which received.

299.21 History History: 1991 a. 39 s. 2553; Stats. 1991 s. 144.965; 1995 a. 227 s. 823; Stats. 1995 s. 299.21.



299.23 Financial interest prohibited.

299.23  Financial interest prohibited. The secretary of natural resources and any other person in a position of administrative responsibility in the department may not have a financial interest in any enterprise which might profit by weak or preferential administration or enforcement of the powers and duties of the department.

299.23 History History: 1979 c. 221 s. 621; Stats. 1979 s. 144.952; 1983 a. 410 s. 74; Stats. 1983 s. 144.97; 1995 a. 227 s. 825; Stats. 1995 s. 299.23.



299.31 Groundwater protection.

299.31  Groundwater protection. The department shall comply with the requirements of ch. 160 in the administration of any program, responsibility or activity assigned or delegated to it by law.

299.31 History History: 1983 a. 410; 1995 a. 227 s. 819; Stats. 1995 s. 299.31.



299.33 Uniform transboundary pollution reciprocal access act.

299.33  Uniform transboundary pollution reciprocal access act.

299.33(1)(1)  Definitions. In this section:

299.33(1)(a) (a) "Person" means an individual person, corporation, business trust, estate, trust, partnership, association, joint venture, government in its private or public capacity, governmental subdivision or agency, or any other legal entity.

299.33(1)(b) (b) "Reciprocating jurisdiction" means a state of the United States of America, the District of Columbia, the Commonwealth of Puerto Rico, a territory or possession of the United States of America, or a province or territory of Canada, which has enacted this section or provides substantially equivalent access to its courts and administrative agencies.

299.33(2) (2) Forum. An action or other proceeding for injury or threatened injury to property or person in a reciprocating jurisdiction caused by environmental pollution originating, or that may originate, in this jurisdiction may be brought in this jurisdiction.

299.33(3) (3) Right to relief. A person who suffers, or is threatened with, injury to his or her person or property in a reciprocating jurisdiction caused by environmental pollution originating, or that may originate, in this jurisdiction has the same rights to relief with respect to the injury or threatened injury, and may enforce those rights in this jurisdiction as if the injury or threatened injury occurred in this jurisdiction.

299.33(4) (4) Applicable law. The law to be applied in an action or other proceeding brought pursuant to this section, including what constitutes "environmental pollution", is the law of this jurisdiction excluding choice of law rules. Nothing in this section restricts the applicability of federal law in actions in which federal law is preemptive. Nothing in this section determines whether state law or federal law applies in any particular legal action.

299.33(5) (5) Equality of rights. This section creates no substantive rights of action beyond those available under other law in this state and does not accord a person injured or threatened with injury in another jurisdiction any rights superior to those that the person would have if injured or threatened with injury in this jurisdiction.

299.33(6) (6) Right additional to other rights. The right provided in this section is in addition to and not in derogation of any other rights, except that no action or proceeding for injury or threatened injury to property or person in another jurisdiction caused by environmental pollution originating, or that may originate, in this jurisdiction may be brought in this jurisdiction unless the right to relief is provided under this section.

299.33(7) (7) Waiver of sovereign immunity. The defense of sovereign immunity is applicable in any action or other proceeding brought pursuant to this section only to the extent that it would apply to a person injured or threatened with injury in this jurisdiction.

299.33(8) (8) Exclusion. This section does not apply to any action or other proceeding for injury or threatened injury to property or person caused by a publicly owned treatment work operated under a permit for the discharge of pollutants issued by the department under s. 285.31.

299.33(9) (9) Uniformity of application and construction. This section shall be applied and construed to carry out its general purpose to make uniform the law with respect to the subject of this section among jurisdictions enacting it.

299.33(10) (10) Title. This section may be cited as the "uniform transboundary pollution reciprocal access act".

299.33 History History: 1985 a. 291; 1987 a. 403; 1993 a. 16; 1995 a. 227 s. 832; Stats. 1995 s. 299.33.



299.43 Collection and disposal of products containing 2,4,5-T and silvex.

299.43  Collection and disposal of products containing 2,4,5-T and silvex.

299.43(1)(1)  Authorization. The department is authorized to establish facilities for the collection and disposal of pesticide products prohibited from use under s. 94.707. The department may establish the location of these facilities and the dates and times when the facilities are open.

299.43(2) (2) Restrictions. The department shall restrict the persons who may use any facility established under sub. (1) so that:

299.43(2)(a) (a) No person who is regularly engaged in the business of manufacturing, selling, distributing or transporting pesticides may use the facility.

299.43(2)(b) (b) No person who is a certified commercial applicator or a certified nonresident commercial applicator under s. 94.705 may use the facility.

299.43(2)(c) (c) No person who is licensed under s. 289.31, 291.23 or 291.25 may use the facility.

299.43 History History: 1983 a. 397; 1987 a. 27; 1995 a. 227 s. 717; Stats. 1995 s. 299.43.



299.45 Manufacture and purchase of polychlorinated biphenyls.

299.45  Manufacture and purchase of polychlorinated biphenyls.

299.45(1)(1) In this section:

299.45(1)(a) (a) "PCBs" mean the class of organic compounds generally known as polychlorinated biphenyls and includes any of several compounds or mixtures of compounds produced by replacing 2 or more hydrogen atoms on the biphenyl molecule with chlorine atoms.

299.45(1)(b) (b) "Ppm" means parts per million by weight.

299.45(1)(c) (c) "Product containing PCBs" means any item, device or material to which PCBs are intentionally added during or after manufacture as plasticizers, heat transfer media, hydraulic fluids, dielectric fluids, solvents, surfactants, insulators or coating, adhesive, printing or encapsulating materials or for other uses related to the function of such item, device or material.

299.45(2) (2) No person may manufacture, or purchase for use within this state, PCBs or a product containing PCBs.

299.45(3) (3) Subsection (2) shall not apply to any product containing PCBs if:

299.45(3)(a) (a) The product contains PCBs in a closed system as a dielectric fluid for an electric transformer, electromagnet or capacitor, unless the department by rule prohibits such manufacture or purchase of specific products for which the department has determined that adequate alternatives are available at the time of manufacture or purchase.

299.45(3)(b) (b) The product is an electrical component containing less than 2 pounds of PCBs, unless the department by rule prohibits the manufacture or purchase of any such product manufactured after the effective date of such rule for which the department has determined that an adequate alternative is available.

299.45(3)(c) (c) The product is wastepaper, pulp or other paper products or materials, in which case such product may be purchased for use within this state in the manufacture of recycled paper products.

299.45(4) (4) Subsection (2) shall not be construed to prohibit the manufacture or purchase of PCBs or products containing PCBs for use within this state in scientific research, analytical testing or experimentation.

299.45(5) (5) The department by rule may exempt other uses of PCBs from the provisions of sub. (2) for specific products when adequate alternatives are not available.

299.45(6) (6)

299.45(6)(a)(a) In determining whether adequate alternatives are available under sub. (3) (a) and (b) or (5), the department shall take into account and make specific findings as to the following criteria:

299.45(6)(a)1. 1. The commercial availability and cost of alternative products;

299.45(6)(a)2. 2. The safety of alternative products to both human life and property;

299.45(6)(a)3. 3. The acceptance of alternative products by insurance underwriters;

299.45(6)(a)4. 4. The extent to which use of such alternative products is otherwise restricted by law;

299.45(6)(a)5. 5. The degree to which such alternative products satisfy the performance standards required for the particular use; and

299.45(6)(a)6. 6. Any adverse environmental effects associated with such alternative products.

299.45(7) (7) The department shall adopt rules prescribing the methods and providing or designating sites and facilities for the disposal of PCBs and products containing PCBs. Such rules may require reporting by persons disposing of PCBs and products containing PCBs. Persons disposing of PCBs or products containing PCBs shall comply with such rules unless such products are exempted under sub. (3) (b) or (c). In this section, disposal does not include the disposal of PCBs in sludge produced by wastewater treatment systems under s. 289.05 (1) and chs. NR 500 to 520, Wis. adm. code, the discharge of effluents containing PCBs or the manufacture or sale of recycled paper products to which PCBs have not been intentionally added during or after manufacture for any of the uses set forth in sub. (1) (c). Nothing in this section shall exempt any person from applicable disposal or discharge limitations required or authorized under other statutes.

299.45(8) (8) The department shall adopt rules setting forth the method and manner of sampling, preparing samples and analyzing PCBs which shall be used by the department in implementing this section.

299.45(9) (9) The department shall enforce this section as provided in ss. 283.89 and 283.91.

299.45 History History: 1975 c. 412; 1977 c. 325; 1977 c. 377 s. 30; 1979 c. 32 s. 92 (1); 1979 c. 34 ss. 984t, 2102 (39) (g); 1979 c. 154; 1979 c. 221 s. 632; Stats. 1979 s. 144.79; 1981 c. 390; 1989 a. 56 ss. 176, 259; 1995 a. 227 s. 718; Stats. 1995 s. 299.45.



299.47 Sale and delivery of dry cleaning solvent.

299.47  Sale and delivery of dry cleaning solvent.

299.47(1) (1) In this section:

299.47(1)(a) (a) "Dry cleaning facility" has the meaning given in s. 292.65 (1) (d).

299.47(1)(b) (b) "Dry cleaning solvent" has the meaning given in s. 292.65 (1) (e).

299.47(1)(c) (c) "Owner" means a person who owns, or has possession or control of, a dry cleaning facility, or who receives direct or indirect consideration from the operation of a dry cleaning facility.

299.47(2) (2) A supplier of dry cleaning solvent may not sell or deliver to the owner or operator of a dry cleaning facility any dry cleaning solvent unless the dry cleaning facility is licensed under s. 77.9961 (2).

299.47(3) (3) Any person who violates sub. (2) may be required to forfeit not more than $500 for each violation.

299.47 History History: 1999 a. 9.



299.49 Products containing mercury.

299.49  Products containing mercury.

299.49(1) (1)  Definitions. In this section:

299.49(1)(a) (a) "Mercury-added product" means a product to which mercury is intentionally added during formulation or manufacture, or a product containing one or more components to which mercury is intentionally added during formulation or manufacture.

299.49(1)(b) (b) "Mercury-added thermostat" means a product or device that uses a mercury switch to sense and control room temperature through communication with heating, ventilating, or air-conditioning equipment. "Mercury-added thermostat" includes thermostats used to sense and control room temperature in residential, commercial, industrial, and other buildings, but does not include a thermostat used to sense and control temperature as part of a manufacturing process or in the generating, transmission, or distributing facilities for electric energy, gas, or water.

299.49(1)(c) (c) "Mercury relay" means a mercury-added product or device that opens or closes electrical contacts to effect the operation of other devices in the same or another electrical circuit. "Mercury relay" includes mercury displacement relays, mercury wetted reed relays, and mercury contact relays.

299.49(1)(d) (d) "Mercury switch" means a mercury-added product or device that opens or closes an electrical circuit or gas valve. "Mercury switch" includes mercury float switches actuated by rising or falling liquid levels, mercury tilt switches actuated by a change in the switch position, mercury pressure switches actuated by a change in pressure, mercury temperature switches actuated by a change in temperature, and mercury flame sensors. "Mercury switch" does not include a mercury-added thermostat.

299.49(2) (2) Restrictions on sale and use of mercury.

299.49(2)(a)(a) Fever thermometers. No person may sell or supply a mercury fever thermometer to a consumer or patient, unless the thermometer has been prescribed for the consumer or patient by a practitioner, as defined in s. 450.01 (17). A mercury fever thermometer manufacturer shall supply with each thermometer clear instructions on the careful handling of the thermometer to avoid breakage, on proper cleanup if the thermometer breaks, and on proper disposal. For purposes of this subsection, "mercury fever thermometer" means a thermometer that contains mercury for the purpose of measuring body temperature, but does not include a thermometer containing mercury solely within a button cell battery.

299.49(2)(b) (b) Manometers. No person may sell or distribute a mercury-containing manometer of the type in milking machines on dairy farms. Manufacturers of such mercury-containing manometers shall notify wholesalers and retailers that the sale or distribution of such manometers is prohibited and shall instruct them on the proper disposal of remaining inventory.

299.49(2)(c) (c) Mercury-added thermostats. No person may sell, or distribute for promotional purposes, a mercury-added thermostat.

299.49(2)(d) (d) Instruments and measuring devices.

299.49(2)(d)1.1. No person may sell or distribute any of the following items, if the item contains mercury:

299.49(2)(d)1.a. a. A barometer.

299.49(2)(d)1.b. b. An esophageal dilator, bougie tube, or gastrointestinal tube.

299.49(2)(d)1.c. c. A flowmeter.

299.49(2)(d)1.d. d. A hydrometer.

299.49(2)(d)1.e. e. A hygrometer or psychrometer.

299.49(2)(d)1.f. f. A manometer other than a manometer prohibited from sale under par. (b).

299.49(2)(d)1.g. g. A pyrometer.

299.49(2)(d)1.h. h. A sphygmomanometer.

299.49(2)(d)1.i. i. A thermometer other than a thermometer prohibited from sale under par. (a).

299.49(2)(d)2. 2. Subdivision 1. does not apply to the sale of a mercury-added product listed in subd. 1. a. to i. if use of the product is required under federal law or if the only mercury-added component in the product is a button cell battery.

299.49(2)(e) (e) Mercury switches and relays.

299.49(2)(e)1.1. No person may sell or distribute, individually or as a product component, a mercury switch or mercury relay. This subdivision does not apply to a switch or relay that is used to replace a switch or relay that is a component in a larger product in use prior to October 1, 2010, if one of the following applies:

299.49(2)(e)1.a. a. The larger product is used in manufacturing or in the generating, transmission, or distributing facilities for electric energy, gas, or water.

299.49(2)(e)1.b. b. The switch or relay is integrated with, and not physically separate from, other components of the larger product.

299.49(2)(e)2. 2. Subdivision 1. does not apply to the sale of a mercury switch or mercury relay if use of the switch or relay is a federal requirement.

299.49(2)(f) (f) Household items. No person may sell or distribute any of the following items if the item contains mercury, unless the only mercury-added component in the item is a button cell battery:

299.49(2)(f)1. 1. A toy or game.

299.49(2)(f)2. 2. Jewelry.

299.49(2)(f)3. 3. Clothing or shoes.

299.49(2)(f)4. 4. An over-the-counter pharmaceutical product for human use.

299.49(2)(f)5. 5. A cosmetic, toiletry, or fragrance product.

299.49(3) (3) Exemptions.

299.49(3)(a)(a) The prohibitions under this section do not apply to the sale of a mercury-added product for which the department grants an exemption under this subsection.

299.49(3)(b) (b) A manufacturer or user of a product may apply for an exemption from this section by filing a written petition with the department. The department may grant an exemption with or without conditions if it finds that the mercury-added product is reasonable and appropriate for a specific use. The department shall find that a product is reasonable and appropriate for a specific use only if a manufacturer or user establishes all of the following:

299.49(3)(b)1. 1. A system exists for the proper collection, transportation, and processing of the product at the end of its life.

299.49(3)(b)2. 2. One of the following applies:

299.49(3)(b)2.a. a. Use of the product provides a net benefit to the environment, public health, or public safety when compared to available nonmercury alternatives.

299.49(3)(b)2.b. b. Technically feasible nonmercury alternatives are not available at comparable cost.

299.49(3)(c) (c) Prior to approving an exemption, the department may consult with neighboring states to promote consistency in the regulation of mercury-added products. The department may request a person who is granted an exemption to maintain records and provide reasonable reports to the department that characterize mercury use in the products for which the exemption was granted. Exemptions may not exceed 5 years and may be renewed upon written application if the department finds that the mercury-added product continues to meet the criteria specified in par. (b) and the manufacturer or other persons comply with the conditions of its original approval. The department shall promulgate rules for processing an exemption application that provide for public participation, taking into account the role of the interstate clearinghouse under sub. (4).

299.49(4) (4) Interstate clearinghouse. The department may participate in the establishment and implementation of a regional, multistate clearinghouse to assist in carrying out the requirements of this section.

299.49 History History: 2009 a. 44.



299.51 Medical waste management.

299.51  Medical waste management.

299.51(1) (1)  Definitions. In this section:

299.51(1)(a) (a) "Clinic" has the meaning given in s. 287.07 (7) (c) 1. a.

299.51(1)(am) (am) "Manifest" means a form used for identifying the quantity, composition, origin, routing and destination of medical waste during its transport and disposal.

299.51(1)(b) (b) "Medical waste" means infectious waste, as defined in s. 287.07 (7) (c) 1. c., and other waste that contains or may be mixed with infectious waste.

299.51(1)(bm) (bm) "Nursing home" has the meaning given in s. 50.01 (3).

299.51(1)(c) (c) "Solid waste disposal" has the meaning given in s. 289.01 (34).

299.51(1)(d) (d) "Solid waste facility" has the meaning given in s. 289.01 (35).

299.51(1)(e) (e) "Solid waste treatment" has the meaning given in s. 289.01 (39).

299.51(2) (2) Medical waste reduction. Except as provided under sub. (3) (am), every clinic, nursing home and hospital shall implement a policy for the reduction of the amount of medical waste generated as required by the department by rule.

299.51(3) (3) Rules. The department shall promulgate rules that do all of the following:

299.51(3)(a) (a) Establish requirements for medical waste reduction by hospitals.

299.51(3)(am) (am) Exempt types of generators of medical waste that generate less than 50 pounds of medical waste per month from the requirement under sub. (2).

299.51(3)(b) (b) Establish requirements for packaging, handling, shipping and transporting medical waste.

299.51(3)(c) (c) Require a license for persons who transport medical waste and impose a fee for that license, except that the department may not impose a fee on an individual who is eligible for the veterans fee waiver program under s. 45.44.

299.51(3)(d) (d) Require the use of manifests to monitor the transport and disposal of medical waste.

299.51(4) (4) Prohibitions.

299.51(4)(a)(a) No person may transport medical waste without a license issued by the department under sub. (3) (c).

299.51(4)(b) (b) No person may dispose of medical waste in a facility for solid waste disposal unless the medical waste has undergone solid waste treatment.

299.51(5) (5) Penalty. Any person who violates sub. (4) (b) may be required to forfeit not more than $25,000. Each act of disposal in violation of sub. (4) (b) constitutes a separate offense.

299.51 History History: 1991 a. 39, 300; 1995 a. 227 s. 643; Stats. 1995 s. 299.51; 2011 a. 209.



299.53 Used oil fuel.

299.53  Used oil fuel.

299.53(1)(1)  Definitions. In this section:

299.53(1)(a) (a) "Used oil" means any petroleum-derived or synthetic oil which, as a result of use or management, is contaminated. "Used oil" includes, but is not limited to, the following:

299.53(1)(a)1. 1. Engine, turbine and gear lubricants.

299.53(1)(a)2. 2. Hydraulic fluid, including transmission fluid.

299.53(1)(a)3. 3. Metalworking fluid, including cutting, grinding, machining, rolling, stamping, quenching and coating oils.

299.53(1)(a)4. 4. Insulating fluid or coolant.

299.53(1)(b) (b) "Used oil fuel" means any fuel designated by the department by rule that contains used oil or is produced from used oil or from a combination of used oil and other material.

299.53(2) (2) Notification.

299.53(2)(a)(a) A person who does any of the following shall notify the department of the location and description of each facility used and the description of the used oil fuel:

299.53(2)(a)1. 1. Owns or operates a facility that produces used oil fuel or a facility that recovers energy by burning used oil fuel.

299.53(2)(a)2. 2. Distributes or markets used oil fuel.

299.53(2)(b) (b) The department may by rule exempt specific persons or facilities from the requirements of par. (a).

299.53(3) (3) Inspections and right of entry. Upon the request of any officer or employee of the department and with notice provided no later than upon the officer's or employee's arrival, any person subject to sub. (2) (a) shall permit the officer or employee access to vehicles, premises and records relating to used oil fuel at any reasonable time. An officer or employee of the department may take samples of any used oil fuel. The officer or employee shall commence and complete inspections with reasonable promptness. The officer or employee shall give the person a receipt for each sample taken and, upon request, half of the sample. The department shall promptly furnish the person with a copy of the results of the analysis of each sample and a copy of the inspection report.

299.53(4) (4) Enforcement; penalties.

299.53(4)(a)(a) Compliance orders. If the department determines that any person is in violation of sub. (2) (a) or (3) or any rule promulgated under this section, the department may do one or more of the following:

299.53(4)(a)1. 1. Give the person written notice of the violation.

299.53(4)(a)2. 2. Issue a special order requiring compliance within a specified time period.

299.53(4)(a)3. 3. Refer the matter to the department of justice for enforcement under s. 299.95.

299.53(4)(b) (b) Department of justice action; disposition. The department of justice may initiate the legal action requested by the department under par. (a) 3. after receipt of the written request. In any action commenced by it under this paragraph, the department of justice shall, prior to stipulation, consent order, judgment or other final disposition of the case, consult with the department for the purpose of determining the department's views on final disposition. The department of justice may not enter into a final disposition different than that previously discussed without first informing the department.

299.53(4)(c) (c) Penalties.

299.53(4)(c)1.1. Any person who violates sub. (2) (a) or (3) or any rule promulgated or special order issued under this section shall forfeit not more than $25,000 for each violation.

299.53(4)(c)2. 2. Any person who intentionally makes any false statement or representation in complying with sub. (2) (a) shall be fined not more than $25,000 or imprisoned for not more than one year in the county jail or both. For a 2nd or subsequent violation, the person is guilty of a Class I felony, except that, notwithstanding the maximum fine specified in s. 939.50 (3) (i), the person may be fined not more than $50,000.

299.53(4)(d) (d) Venue. Any action on a violation shall be commenced in the circuit court for the county in which the violation occurred. If all parties stipulate and the circuit court for Dane County agrees, the proceedings may be transferred to the circuit court for Dane County.

299.53 History History: 1987 a. 384; 1995 a. 227 s. 644; Stats. 1995 s. 299.53; 1997 a. 283; 2001 a. 109.



299.55 Confidentiality of records; used oil collection facilities and used oil fuel facilities.

299.55  Confidentiality of records; used oil collection facilities and used oil fuel facilities.

299.55(1) (1)  Records. Except as provided under sub. (2), records and other information furnished to or obtained by the department in the administration of ss. 287.15 and 299.53 are public records subject to s. 19.21.

299.55(2) (2) Confidential records.

299.55(2)(a)(a) Application. Any person subject to s. 287.15 or 299.53 may seek confidential treatment of any records or other information furnished to or obtained by the department in the administration of s. 287.15 or 299.53.

299.55(2)(b) (b) Standards for granting confidential status. Except as provided under par. (c), the department shall grant confidential status for any records or information received by the department and certified by the applicant as relating to production or sales figures or to processes or production unique to the applicant or which would tend to adversely affect the competitive position of the applicant if made public.

299.55(2)(c) (c) Emission data; analyses and summaries. The department may not grant confidential status for emission data. Nothing in this subsection prevents the department from using records and other information in compiling or publishing analyses or summaries relating to the general condition of the environment if the analyses or summaries do not identify a specific applicant or facility or reveal records or other information granted confidential status.

299.55(2)(d) (d) Use of confidential records. Except as provided under par. (c) and this paragraph, the department or the department of justice may use records and other information granted confidential status under this subsection only in the administration and enforcement of s. 287.15 or 299.53. The department or the department of justice may release for general distribution records and other information granted confidential status under this subsection if the applicant expressly agrees to the release. The department or the department of justice may release on a limited basis records and other information granted confidential status under this subsection if the department or the department of justice is directed to take this action by a judge or hearing examiner under an order which protects the confidentiality of the records or other information. The department or the department of justice may release to the U.S. environmental protection agency or its authorized representative records and other information granted confidential status under this subsection if the department or the department of justice includes in each release of records or other information a request to the U.S. environmental protection agency or its authorized representative to protect the confidentiality of the records or other information.

299.55 History History: 1987 a. 384; 1989 a. 335 s. 89; 1995 a. 227 s. 645; Stats. 1995 s. 299.55.



299.62 Environmental protection requirements for tank vessels.

299.62  Environmental protection requirements for tank vessels.

299.62(1)(1)  Definitions. In this section:

299.62(1)(a) (a) "Bulk" means an undivided quantity of a substance that is loaded directly into a vessel and is not divided into individual containers.

299.62(1)(am) (am) "Discharge" has the meaning given in s. 292.01 (3).

299.62(1)(b) (b) "Double hull" has the meaning given in 33 CFR 157.03 (kk).

299.62(1)(c) (c) "Hazardous material" has the meaning given in 46 USC 2101 (14).

299.62(1)(d) (d) "Oil" means hydrocarbon, vegetable or mineral oil of any kind or in any form and includes oil mixed with wastes other than dredged spoil.

299.62(1)(e) (e) "Tank vessel" means a vessel that is constructed or adapted to carry, or that carries, oil or hazardous material in bulk as cargo or cargo residue.

299.62(2) (2) Prohibition.

299.62(2)(a)(a) Except as provided in par. (b) or (c), no tank vessel of under 5,000 gross tons may transport oil or hazardous material in bulk on that part of the Mississippi River over which this state has jurisdiction from the northern boundary of the Upper Mississippi River National Wildlife and Fish Refuge to the southernmost point of the Upper Mississippi River National Wildlife and Fish Refuge in this state unless the tank vessel has a double hull.

299.62(2)(b) (b) Paragraph (a) does not apply to a tank vessel when the tank vessel and its crew are in danger due to extreme weather conditions.

299.62(2)(c) (c) Paragraph (a) does not apply to a self-propelled tank vessel or a tank vessel that is propelled by a towing vessel if a tugboat accompanies the self-propelled tank vessel or tank vessel and towing vessel.

299.62(3) (3) Penalties.

299.62(3)(a)(a) Except as provided under par. (b), any person who owns or controls the movement of a tank vessel violating sub. (2) shall be required to forfeit not less than $5,000 nor more than $10,000.

299.62(3)(b) (b) Any person who owns or controls the movement of a tank vessel violating sub. (2) and who, within 5 years before the commission of the current violation, was previously convicted of violating sub. (2) shall be fined not less than $10,000 nor more than $25,000 or imprisoned for not more than 6 months or both.

299.62(3)(c) (c) In addition to any penalty under par. (a) or (b), any person who owns or controls the movement of a tank vessel violating sub. (2) from which oil or a hazardous material is discharged shall be required to forfeit triple the amount of the damage to the environment.

299.62 History History: 1995 a. 290 s. 10; 1997 a. 35 s. 329.



299.64 Open burning on commercial vessels.

299.64  Open burning on commercial vessels.

299.64(1) (1)  Definitions. In this section:

299.64(1)(a) (a) "Commercial vessel" means a vessel that is operated to transport property or passengers for hire or used by its operator or owner to earn a livelihood.

299.64(1)(b) (b) "Open burning" has the meaning given in s. 289.51 (1) (b).

299.64(2) (2) Prohibition. No person may engage in or permit open burning on a commercial vessel in the waters of the state.

299.64(3) (3) Citations. The department may follow the procedures for the issuance of a citation under ss. 23.50 to 23.99 to collect a forfeiture for a violation of sub. (2).

299.64(4) (4) Penalty. Any person who violates sub. (2) shall be required to forfeit no less than $100 nor more than $500.

299.64 History History: 1995 a. 290 s. 11; 1997 a. 35 s. 330.



299.66 Inspecting vessels.

299.66  Inspecting vessels. An employee or agent of the department may board and inspect any vessel that is subject to s. 299.62 or 299.64 to determine the state of compliance with those provisions.

299.66 History History: 1995 a. 290 s. 13; 1997 a. 35 s. 331.



299.80 Environmental cooperation pilot program.

299.80  Environmental cooperation pilot program.

299.80(1)(1)  Definitions. In this section:

299.80(1)(a) (a) "Approval" means a permit, license or other approval issued by the department under chs. 280 to 295.

299.80(1)(b) (b) "Cooperative agreement" means an agreement entered into under sub. (6).

299.80(1)(c) (c) "Environmental management system" means an organized set of procedures implemented by the owner or operator of a facility to evaluate the environmental performance of the facility and to achieve measurable or noticeable improvements in that environmental performance through planning and changes in the facility's operations.

299.80(1)(d) (d) "Environmental performance" means the effects, whether regulated under chs. 280 to 295 or unregulated, of a facility on air, water, land, natural resources and human health.

299.80(1)(e) (e) "Facility" means all buildings, equipment and structures located on a single parcel or on adjacent parcels that are owned or operated by the same person.

299.80(1)(f) (f) "Interested person" means a person who is or may be affected by the activities at a facility that is covered or proposed to be covered by a cooperative agreement or a representative of such a person.

299.80(1)(g) (g) "Performance evaluation" means a systematic, documented and objective review, conducted by or on behalf of the owner or operator of a facility, of the environmental performance of the facility, including an evaluation of compliance with the cooperative agreement covering the facility, approvals that are not replaced by the cooperative agreement and the provisions of chs. 280 to 295 and rules promulgated under those chapters for which a variance is not granted under sub. (4).

299.80(1)(h) (h) "Pollutant" means any of the following:

299.80(1)(h)1. 1. Any dredged spoil, solid waste, incinerator residue, sewage, garbage, refuse, oil, sewage sludge, munitions, chemical wastes, biological materials, radioactive substance, heat, wrecked or discarded equipment, rock, sand, cellar dirt or industrial, municipal or agricultural waste discharged into water or onto land.

299.80(1)(h)2. 2. Any dust, fumes, mist, liquid, smoke, other particulate matter, vapor, gas, odorous substances or any combination of those things emitted into the air, but not uncombined water vapor.

299.80(1)(i) (i) "Violation" means a violation of a cooperative agreement, of an approval that is not replaced by the cooperative agreement or of a provision of chs. 280 to 295 and rules promulgated under those chapters for which a participant has not received a variance under sub. (4).

299.80(2) (2) Pilot program. The department shall administer a pilot program under which it enters into not more than 10 cooperative agreements to evaluate innovative environmental regulatory methods. In administering the program, the department shall do all of the following:

299.80(2)(a) (a) Provide at least the same level of protection of public health and the environment as provided by the environmental regulatory methods under chs. 280 to 295.

299.80(2)(b) (b) Encourage facility owners and operators to systematically assess the pollution that they cause, directly and indirectly, to the air, water and land.

299.80(2)(c) (c) Encourage facility owners and operators to implement efficient and cost-effective pollution reduction strategies for their facilities, while complying with verifiable and enforceable pollution limits.

299.80(2)(d) (d) Encourage facility owners and operators to achieve superior environmental performance, both with respect to the effects of a facility that are regulated under chs. 280 to 295 and those effects that are unregulated, to reduce usage of natural resources, to minimize transfers of waste discharges among air, water and land and to reduce waste generation, while achieving a balance among the economic, social and environmental impacts of these efforts that is acceptable to the community in which the facility is located.

299.80(2)(e) (e) Recognize and reward facility owners and operators who have demonstrated excellence and leadership in environmental stewardship or pollution prevention and who can achieve reductions in emissions and waste generation through implementation of innovative measures.

299.80(2)(f) (f) Encourage the transfer of information about methods for improving environmental performance and the adoption of these methods by others.

299.80(2)(g) (g) Consolidate into a cooperative agreement environmental requirements relating to a facility owned or operated by a participant that are otherwise included in separate approvals to the extent that consolidation is practical and efficient.

299.80(2)(h) (h) Grant the owners and operators of facilities greater flexibility than would otherwise be allowed under chs. 280 to 295 and rules promulgated under those chapters.

299.80(2)(i) (i) Seek to reduce the time and money spent by government and owners and operators of facilities on paperwork and other administrative tasks that do not result in benefits to the environment.

299.80(2)(j) (j) Encourage public participation, and consensus among interested persons, in the development of innovative environmental regulatory methods and in monitoring the environmental performance of projects under this section.

299.80(2)(k) (k) Seek to improve the provision of useful information to the public about the environmental and human health impacts of facilities on communities.

299.80(2)(L) (L) Provide public access to information about performance evaluations conducted by participants in the program under this section.

299.80(2)(m) (m) Encourage facility owners and operators and communities to work together to reduce pollution to levels below the levels required under chs. 280 to 295.

299.80(2)(n) (n) Seek to increase trust among government, facility owners and operators and the public through open communication and support of early and credible resolution of conflicts over issues concerning the environment and environmental regulation.

299.80(3) (3) Content of cooperative agreements. A cooperative agreement shall do all of the following:

299.80(3)(a) (a) Identify the facility or facilities, the activities and the pollutants that are covered by the cooperative agreement.

299.80(3)(b) (b) Specify any approvals and provisions of approvals that are replaced by the cooperative agreement.

299.80(3)(c) (c) Commit the participant to implement an environmental management system that is based on the standards for environmental management systems issued by the International Organization for Standardization, or an alternative environmental management system that is acceptable to the department, at the covered facilities and commit the participant to documenting the environmental management system.

299.80(3)(d) (d) Commit the participant to superior environmental performance, to achieving measurable or noticeable improvements in environmental performance, to reducing natural resource usage and to reducing waste generation, while achieving a balance among the economic, social and environmental impacts of these efforts that is acceptable to the community in which the facility is located.

299.80(3)(e) (e) Specify waste reduction goals in measurable and verifiable terms.

299.80(3)(f) (f) Identify changes in raw materials, in the design, methods of production, distribution or uses of products or in the reuse, recycling or disposal of materials that the participant will implement to achieve process efficiencies, to reduce the pollution of the air, water and land and to reduce water use, energy use or indoor chemical exposure.

299.80(3)(g) (g) Contain pollution limits that are verifiable, enforceable and at least as stringent as the pollution limits under chs. 280 to 295 and rules promulgated under those chapters.

299.80(3)(h) (h) Describe the operational flexibility granted to the participant and any variances granted under sub. (4).

299.80(3)(i) (i) Contain the requirements that would be included in any approvals that are replaced by the cooperative agreement, as modified under pars. (g) and (h).

299.80(3)(j) (j) Require the participant to submit a baseline performance evaluation within 180 days of the date that the cooperative agreement is entered into and to update the performance evaluation periodically.

299.80(3)(k) (k) Require the participant to report any violations discovered during a performance evaluation as required in sub. (12).

299.80(3)(L) (L) Ensure that members of the interested persons group, established as required under sub. (5) (b), have the opportunity to comment on the participant's environmental management system and are involved in reviewing the participant's performance under the cooperative agreement and require a process that seeks consensus between the participant and interested persons over issues concerning that performance.

299.80(3)(m) (m) Require the participant to assist interested persons to understand the implementation of the cooperative agreement.

299.80(3)(n) (n) Require the participant to provide information to the public about the participant's environmental performance and the results of the project, including environmental, social and economic impacts, and to meet with interested persons at least once every 6 months to discuss the implementation of the participant's environmental management system and to receive comments on the progress of the project.

299.80(3)(o) (o) Describe how the participant will measure the opinions of its employees and the public concerning its participation in the program under this section.

299.80(3)(p) (p) Require the participant to assess the success of the project in reducing the time and money spent by the participant on paperwork and other administrative activities that do not directly benefit the environment.

299.80(3)(q) (q) Specify that the term of the agreement is 5 years with the possibility of a renewal for up to 5 years as provided in sub. (6e).

299.80(4) (4) Variances.

299.80(4)(a)(a) If chs. 280 to 295 or rules promulgated under those chapters authorize the department to grant a variance from a requirement that would otherwise apply to a facility covered by a cooperative agreement and the participant qualifies under the standards provided in the statutes or rules for granting the variance, the department may grant a variance from that requirement.

299.80(4)(b) (b) If a variance is not authorized under par. (a), the department may grant a participant a variance from a requirement in chs. 280 to 295 that would otherwise apply to a facility covered by a cooperative agreement if the variance results in a measurable reduction in overall levels of pollution caused by the participant and is consistent with subs. (2) and (3) (g) and does one of the following:

299.80(4)(b)1. 1. Promotes the reduction in overall levels of pollution to below the levels required under chs. 280 to 295.

299.80(4)(b)2. 2. Provides for alternative monitoring, testing, record keeping, notification or reporting requirements that reduce the administrative burden on state agencies or the participant and that provide the information needed to ensure compliance with the cooperative agreement and the provisions of chs. 280 to 295 and rules promulgated under those chapters for which the cooperative agreement does not grant a variance.

299.80(5) (5) Application. The department shall solicit applications for participation in the program under this section. The owner or operator of a facility that is required to be covered by at least one approval under chs. 280 to 295 may apply to participate in the pilot program by submitting all of the following:

299.80(5)(a) (a) A proposed cooperative agreement that satisfies sub. (3).

299.80(5)(b) (b) A description of the process used by the applicant to establish an interested persons group that includes residents of the area in which the facility proposed to be covered by the agreement is located, a list of members of the interested persons group and a description of the involvement of the interested persons group in the development of the proposed cooperative agreement.

299.80(6) (6) Entering into cooperative agreements.

299.80(6)(a)(a) The department shall review each application submitted under sub. (5). Upon completion of that review, the department shall decide whether to enter into negotiations with the applicant. In determining whether to enter into negotiations and in selecting participants, the department shall seek to ensure participation by a variety of types, sizes and locations of facilities and shall consult with the federal environmental protection agency. A decision by the department not to enter into negotiations is not subject to review under ch. 227. If the department decides to enter into negotiations, it shall prepare a draft cooperative agreement and provide public notice of its decision in the manner provided in sub. (8) (d).

299.80(6)(b) (b) During negotiations concerning a proposed cooperative agreement, the department may not modify or revoke any approval for a facility that would be replaced by the cooperative agreement if the applicant is not violating the approval.

299.80(6)(c) (c) The department may terminate negotiations with an applicant concerning a proposed cooperative agreement and the decision to terminate negotiations is not subject to review under ch. 227.

299.80(6)(d) (d) Except as provided in par. (e), the department may enter into a cooperative agreement with an applicant if the department determines that the applicant's efforts described under sub. (5) (b) were adequate, that the cooperative agreement complies with sub. (3) and that entering into the agreement will assist the department to comply with sub. (2). The decision by the department to enter into a cooperative agreement is not subject to review under ch. 227. A cooperative agreement is subject to review under ch. 227.

299.80(6)(e) (e) The department may not enter into an initial cooperative agreement after October 1, 2002.

299.80(6e) (6e) Extension of cooperative agreement. If the department determines that renewal of a cooperative agreement is consistent with sub. (2) and if the participant agrees to renewal, the department may notify the joint committee on finance that the department proposes to renew the cooperative agreement. If, within 14 working days after the date that the department submits the proposal, the cochairpersons of the committee notify the secretary that the committee has scheduled a meeting for the purpose of reviewing the proposal, the department may not renew the cooperative agreement until the committee approves the proposal. If the cochairpersons of the committee do not so notify the secretary, the department may renew the cooperative agreement. A cooperative agreement may be renewed for one 5-year term.

299.80(6m) (6m) Expiration of cooperative agreement. If a participant timely submits an application for an approval that is replaced by a cooperative agreement and submits any information requested by the department to enable the department to act on the application, but the department does not issue the approval before the cooperative agreement expires, sub. (9) (a) continues to apply and the provisions of the cooperative agreement continue to apply until the approval is issued.

299.80(7) (7) Amendment, revocation of cooperative agreement.

299.80(7)(a)(a) This subsection applies to the amendment or revocation of a cooperative agreement, notwithstanding any provisions of chs. 280 to 295 concerning the amendment or revocation of approvals.

299.80(7)(b) (b)

299.80(7)(b)1.1. The department may amend a cooperative agreement with the consent of the participant.

299.80(7)(b)2. 2. The department may, after an opportunity for a hearing, amend a cooperative agreement for cause, including any of the following:

299.80(7)(b)2.a. a. A change in federal or state environmental laws.

299.80(7)(b)2.b. b. A violation of the cooperative agreement.

299.80(7)(b)2.c. c. Obtaining a cooperative agreement by misrepresentation or failure to fully disclose all relevant information.

299.80(7)(c) (c)

299.80(7)(c)1.1. The department may revoke a cooperative agreement at the request of the participant.

299.80(7)(c)2. 2. The department may, after an opportunity for a hearing, revoke a cooperative agreement if it finds any of the following:

299.80(7)(c)2.a. a. That the participant is in substantial noncompliance with the cooperative agreement, with an approval that is not replaced by the cooperative agreement or with a provision of chs. 280 to 295 or rules promulgated under those chapters for which the cooperative agreement does not grant a variance.

299.80(7)(c)2.b. b. That the participant has refused the department's request to amend the cooperative agreement.

299.80(7)(c)2.c. c. That the participant is unable, or has shown an unwillingness, to comply with pollution reduction goals that apply to the participant under the cooperative agreement.

299.80(7)(c)2.d. d. That the participant has not satisfactorily addressed a substantive issue raised by a majority of the members of the interested persons group, established under sub. (5) (b), within a reasonable time after receiving notice of the issue.

299.80(7)(c)3. 3. If the department revokes a cooperative agreement, it shall do all of the following in a written revocation decision:

299.80(7)(c)3.a. a. Delay any compliance deadlines established in the cooperative agreement if a delay is necessary to provide the participant with a reasonable amount of time to obtain approvals required under chs. 280 to 295 that were replaced by the cooperative agreement.

299.80(7)(c)3.b. b. Establish practical interim requirements, that do not allow pollution in excess of that allowed under chs. 280 to 295 at the time that the cooperative agreement was entered into, to replace specified requirements of the cooperative agreement until the department issues the approvals required under chs. 280 to 295 that were replaced by the cooperative agreement.

299.80(7)(c)4. 4. A participant shall comply with the department's revocation decision and with all requirements of the cooperative agreement for which the department does not establish interim requirements until the department issues the approvals required under chs. 280 to 295 that were replaced by the cooperative agreement.

299.80(7)(d) (d) A final decision under par. (b) or (c) is subject to review under ch. 227.

299.80(8) (8) Public notice; meetings.

299.80(8)(a)(a) The department shall provide at least 30 days for public comment on the proposed issuance, amendment or revocation of a cooperative agreement.

299.80(8)(b) (b) Before the start of the public comment period under par. (a), the department shall prepare a draft of the cooperative agreement, cooperative agreement amendment or notice of cooperative agreement revocation and a fact sheet that does all of the following:

299.80(8)(b)1. 1. Briefly describes the principal facts and the significant factual, legal, methodological and policy questions considered by the department.

299.80(8)(b)2. 2. Briefly describes how the proposed action is consistent with subs. (2) and (3).

299.80(8)(b)3. 3. Identifies any variances that would be granted under sub. (4) by the proposed action.

299.80(8)(c) (c) The department shall prepare a public notice of a proposed action under par. (a) that does all of the following:

299.80(8)(c)1. 1. Briefly describes the facility that is the subject of the proposed action.

299.80(8)(c)2. 2. Identifies the proposed action and states whether any variances would be granted under sub. (4) by the proposed action.

299.80(8)(c)3. 3. Identifies an employee of the department and an employee of the applicant or participant who may be contacted for additional information about the proposed action.

299.80(8)(c)4. 4. States that the draft of the proposed action and the fact sheet under par. (b) are available upon request.

299.80(8)(c)5. 5. States that comments concerning the proposed action may be submitted to the department during the comment period and states the last date of the comment period.

299.80(8)(c)6. 6. Describes the procedures that the department will use to make a final decision on the proposed action, describes how persons may request public informational meetings, contested case hearings or public hearings and how persons may make requests to appear at those meetings and hearings.

299.80(8)(d) (d) Before the start of the public comment period, the department shall mail the public notice under par. (c) to the applicant or participant, the federal environmental protection agency, the members of the interested persons group established under sub. (5) (b) and all persons who have asked to receive notice of proposed actions under par. (a). The department shall mail the public notice to any other person upon request. The department shall make a copy of the public notice available at the department's main office, at any other department office in the area of the facility subject to the proposed action and at public libraries in that area. The department shall circulate the public notice in the area of the facility subject to the proposed action by posting the notice in public buildings, publishing the notice in local newspapers and by any other methods that the department determines are effective.

299.80(8)(e) (e) The department shall hold a public informational meeting on a proposed action under par. (a) if the comments received during the public comment period demonstrate considerable public interest in the proposed action.

299.80(9) (9) Effect of cooperative agreement.

299.80(9)(a)(a) For the purposes of chs. 280 to 295, a cooperative agreement entered into under this section is considered to be an approval that is identified under sub. (3) (b) as being replaced by the cooperative agreement.

299.80(9)(b) (b) A provision of an approval that is identified under sub. (3) (b) as being replaced by a cooperative agreement is superseded by the cooperative agreement.

299.80(10) (10) Fees. A participant shall pay the same fees under chs. 280 to 295 that it would be required to pay if it had not entered into a cooperative agreement.

299.80(11) (11) Reporting by participants.

299.80(11)(a)(a) Reports submitted under a cooperative agreement fulfill the reporting requirements under chs. 280 to 295 relating to the facility, activities and pollutants that are covered by the cooperative agreement, except for any requirements for immediate reporting.

299.80(11)(b) (b) A participant shall notify the department before it increases the amount of the discharge or emission of a pollutant from a covered facility and before it begins to discharge or emit a pollutant that it did not discharge or emit from a covered facility when the cooperative agreement was entered into. The notification shall describe any proposed facility expansion, production increase or process modification that would result in the increased or new discharge or emission and shall state the identity and quantity of the pollutant planned to be emitted or discharged. If the increased or new discharge or emission is not authorized under the cooperative agreement, the department may amend the cooperative agreement under sub. (7) in a manner consistent with subs. (2) and (3) or require the participant to obtain an approval if an approval is required under chs. 280 to 295.

299.80(12) (12) Reports of violations. A participant shall submit a report to the department within 45 days after completion of a performance evaluation if the performance evaluation reveals violations at a facility covered by a cooperative agreement. The report shall contain all of the following:

299.80(12)(a) (a) A description of the performance evaluation, including who conducted the performance evaluation, when it was completed, what activities and operations were examined and what was revealed by the performance evaluation.

299.80(12)(b) (b) A description of all violations revealed by the performance evaluation.

299.80(12)(c) (c) A description of the actions taken or proposed to be taken to correct the violations.

299.80(12)(d) (d) A commitment to correct the violations within 90 days of submitting the report or within a compliance schedule approved by the department.

299.80(12)(e) (e) If the participant proposes to take more than 90 days to correct the violations, a proposed compliance schedule that contains the shortest reasonable periods for correcting the violations, a statement that justifies the proposed compliance schedule, a description of measures that the participant will take to minimize the effects of the violations during the period of the compliance schedule and proposed stipulated penalties if the participant violates the compliance schedule.

299.80(12)(f) (f) A description of the measures that the participant has taken or will take to prevent future violations.

299.80(13) (13) Compliance schedules.

299.80(13)(a)(a) If the department receives a report under sub. (12) that contains a proposed compliance schedule under sub. (12) (e), the department shall review the proposed compliance schedule. The department may approve the compliance schedule as submitted or propose a different compliance schedule. If the participant does not agree to implement a compliance schedule proposed by the department, the department shall schedule a meeting with the participant to attempt to reach an agreement on a compliance schedule. If the department and the participant do not reach an agreement on a compliance schedule, the department shall initiate the procedure under sub. (7) (c) 2. to revoke the cooperative agreement. If the parties agree to a compliance schedule, the department shall amend the cooperative agreement to incorporate the compliance schedule.

299.80(13)(b) (b) The department may not approve a compliance schedule that extends longer than 12 months beyond the date of approval of the compliance schedule. The department shall consider the following factors in determining whether to approve a compliance schedule:

299.80(13)(b)1. 1. The environmental and public health consequences of the violations.

299.80(13)(b)2. 2. The time needed to implement a change in raw materials or method of production if that change is an available alternative to other methods of correcting the violations.

299.80(13)(b)3. 3. The time needed to purchase any equipment or supplies that are needed to correct the violations.

299.80(14) (14) Deferred civil enforcement.

299.80(14)(a)(a)

299.80(14)(a)1.1. This state may not commence a civil action to collect forfeitures for violations at a facility covered by a cooperative agreement that are disclosed in a report that meets the requirements of sub. (12) for at least 90 days after the department receives the report.

299.80(14)(a)2. 2. If the participant corrects violations that are disclosed in a report that meets the requirements of sub. (12) within 90 days after the department receives a report that meets the requirements of sub. (12), this state may not commence a civil action to collect forfeitures for the violations.

299.80(14)(a)3. 3. This state may not commence a civil action to collect forfeitures for violations covered by a compliance schedule that is approved under sub. (13) during the period of the compliance schedule if the participant is not violating the compliance schedule. If the participant violates the compliance schedule, the department may collect the stipulated penalties in the compliance schedule or may revoke the cooperative agreement. After the department revokes a cooperative agreement, this state may commence civil action to collect forfeitures for the violations.

299.80(14)(a)4. 4. If the department approves a compliance schedule under sub. (13) and the participant corrects the violations according to the compliance schedule, this state may not commence a civil action to collect forfeitures for the violations.

299.80(14)(b) (b) Notwithstanding par. (a), this state may at any time commence a civil action to collect forfeitures for violations if any of the following apply:

299.80(14)(b)1. 1. The violations present an imminent threat to public health or the environment or may cause serious harm to public health or the environment.

299.80(14)(b)2. 2. The department discovers the violations before submission of a report under sub. (12).

299.80(15) (15) Access to records.

299.80(15)(a)(a) Except as provided in par. (b), the department shall make any record, report or other information obtained in the administration of this section available to the public.

299.80(15)(b) (b) The department shall keep confidential any part of a record, report or other information obtained in the administration of this section, other than emission data, discharge data or information contained in a cooperative agreement, upon a showing satisfactory to the department by any person that the part of a record, report or other information would, if made public, divulge a method or process that is entitled to protection as a trade secret, as defined in s. 134.90 (1) (c), of that person.

299.80(15)(c) (c) If the department refuses to release information on the grounds that it is confidential under par. (b) and a person challenges that refusal, the department shall inform the applicant or participant of that challenge. Unless the applicant or participant authorizes the department to release the information, the applicant or participant shall pay the reasonable costs incurred by this state to defend the refusal to release the information.

299.80(15)(d) (d) Paragraph (b) does not prevent the disclosure of any information to a representative of the department for the purpose of administering this section or to an officer, employee or authorized representative of the federal government for the purpose of administering federal law. When the department provides information that is confidential under par. (b) to the federal government, the department shall also provide a copy of the application for confidential status.

299.80(16) (16) Reports concerning the program under this section. Every even-numbered year, no later than December 15, the department shall submit a progress report on the program under this section to the governor and, under s. 13.172 (3), the standing committees of the legislature with jurisdiction over environmental matters. This subsection does not apply after December 31, 2012.

299.80 History History: 1997 a. 27, 41; 2009 a. 30; 2011 a. 260.



299.83 Green Tier Program.

299.83  Green Tier Program.

299.83(1)(1)  Definitions. In this section:

299.83(1)(a) (a) "Covered facility or activity" means a facility or activity that is included, or intended to be included, in the program.

299.83(1)(b) (b) "Environmental management system" means an organized set of procedures to evaluate environmental performance and to achieve measurable or noticeable improvements in that environmental performance through planning and changes in operations.

299.83(1)(bm) (bm) "Environmental management system audit" means a review, of an environmental management system, that is conducted in accordance with standards and guidelines issued by the International Organization for Standardization and the results of which are documented and are communicated to employees of the entity whose environmental management system is reviewed.

299.83(1)(c) (c) "Environmental performance," unless otherwise qualified, means the effects, whether regulated under chs. 29 to 31, 160, or 280 to 299 or unregulated, of a facility or activity on air, water, land, natural resources, and human health.

299.83(1)(d) (d) "Environmental requirement" means a requirement in chs. 29 to 31, 160, or 280 to 299, a rule promulgated under one of those chapters, or a permit, license, other approval, or order issued by the department under one of those chapters.

299.83(1)(dg) (dg) "Functionally equivalent environmental management system" means an environmental management system that is appropriate to the nature, scale, and environmental impacts of an entity's activities, products, and services and that includes all of the following elements and any other elements that the department determines are essential elements of International Organization for Standardization standard 14001:

299.83(1)(dg)1. 1. Adoption of an environmental policy that includes a commitment to compliance with environmental requirements, pollution prevention, and continual improvement in environmental performance and that is available to the public.

299.83(1)(dg)2. 2. An analysis of the environmental aspects and impacts of an entity's activities.

299.83(1)(dg)3. 3. Establishment and implementation of plans and procedures to achieve compliance with environmental requirements and to maintain that compliance.

299.83(1)(dg)4. 4. Identification of all environmental requirements applicable to the entity.

299.83(1)(dg)5. 5. A process for setting environmental objectives and developing appropriate action plans to meet the objectives.

299.83(1)(dg)5m. 5m. Establishment, implementation, and maintenance of resources, roles, and responsibilities for establishing, implementing, maintaining, and improving the environmental management system.

299.83(1)(dg)6. 6. Establishment of a structure for operational control and responsibility for environmental performance.

299.83(1)(dg)7. 7. Establishment, implementation, and maintenance of an employee training program to develop awareness of and competence to manage environmental issues.

299.83(1)(dg)8. 8. A plan for taking actions to prevent environmental problems and for taking emergency response and corrective actions when environmental problems occur.

299.83(1)(dg)9. 9. A communication plan for collaboration with employees, the public, and the department on the design of projects and activities to achieve continuous improvement in environmental performance.

299.83(1)(dg)10. 10. Procedures for control of documents and for keeping records related to environmental performance.

299.83(1)(dg)10g. 10g. Establishment, implementation, and maintenance of procedures to monitor and measure, on a regular basis, key characteristics of an entity's operations that can have a significant environmental impact.

299.83(1)(dg)10r. 10r. Establishment, implementation, and maintenance of procedures for periodically evaluating compliance with applicable environmental requirements.

299.83(1)(dg)11. 11. Environmental management system audits.

299.83(1)(dg)12. 12. A plan for continually improving environmental performance and provision for senior management review of the plan.

299.83(1)(dr) (dr) "Outside environmental auditor" means an auditor who is functionally or administratively independent of the facility or activity being audited, but who may be employed by the entity that owns the facility being audited or that owns the unit that conducts the activity being audited.

299.83(1)(e) (e) "Participation contract" means a contract entered into by the department and a participant in tier II of the program, and that may, with the approval of the department, be signed by other interested parties, that specifies the participant's commitment to superior environmental performance and the incentives to be provided to the participant.

299.83(1)(f) (f) "Program" means the Green Tier Program under this section.

299.83(1)(g) (g) "Superior environmental performance" means environmental performance that results in measurable or discernible improvement in the quality of the air, water, land, or natural resources, or in the protection of the environment, beyond that which is achieved under environmental requirements and that may be achieved in ways that include all of the following:

299.83(1)(g)1. 1. Limiting the discharges or emissions of pollutants from, or in some other way minimizing the negative effects on air, water, land, natural resources, or human health of, a facility that is owned or operated by an entity or an activity that is performed by the entity to an extent that is greater than is required by applicable environmental requirements.

299.83(1)(g)2. 2. Minimizing the negative effects on air, water, land, natural resources, or human health of the raw materials used by an entity or of the products or services produced or provided by the entity to an extent that is greater than is required by applicable environmental requirements.

299.83(1)(g)3. 3. Voluntarily engaging in restoring or preserving natural resources.

299.83(1)(g)4. 4. Helping other entities to comply with environmental requirements or to accomplish the results described in subd. 1. or 2.

299.83(1)(g)5. 5. Organizing uncoordinated entities that produce environmental harm into a program that reduces that harm.

299.83(1)(g)6. 6. Reducing waste or the use or production of hazardous substances in the design, production, delivery, use, or reuse of goods or services.

299.83(1)(g)7. 7. Conserving energy or nonrenewable natural resources.

299.83(1)(g)8. 8. Reducing the use of renewable natural resources through increased efficiency.

299.83(1)(g)9. 9. Adopting methods that reduce the depletion of, or long-term damage to, renewable natural resources.

299.83(1)(h) (h) "Violation" means a violation of an environmental requirement.

299.83(1m) (1m) Administration of program. In administering the program, the department shall attempt to do all of the following:

299.83(1m)(a) (a) Promote, reward, and sustain superior environmental performance by participants.

299.83(1m)(b) (b) Promote environmental performance that voluntarily exceeds legal requirements related to health, safety, and the environment and that results in continuous improvement in this state's environment, economy, and quality of life.

299.83(1m)(c) (c) Provide clear incentives for participation that will result in real benefits to participants.

299.83(1m)(d) (d) Promote attention to unregulated environmental problems and provide opportunities for conservation of resources and environmental restoration by entities that are subject to environmental requirements and entities that are not subject to environmental requirements.

299.83(1m)(e) (e) Make the program compatible with federal programs that create incentives for achieving environmental performance that exceeds legal requirements.

299.83(1m)(f) (f) Increase levels of trust, communication, and accountability among regulatory agencies, entities that are subject to environmental requirements, and the public.

299.83(1m)(g) (g) Reduce the time and money spent by regulatory agencies and entities that are subject to environmental requirements on tasks that do not benefit the environment by focusing on more efficient performance of necessary tasks and eliminating unnecessary tasks.

299.83(1m)(h) (h) Report information concerning environmental performance and data concerning ambient environmental quality to the public in a manner that is accurate, timely, credible, relevant, and useable to interested persons.

299.83(1m)(i) (i) Provide for the measurement of environmental performance in terms of accomplishing goals and require the reporting of the results.

299.83(1m)(j) (j) Implement an evaluation system that provides flexibility and affords some protection for experimentation by participants that use innovative techniques to try to achieve superior environmental performance.

299.83(1m)(k) (k) Remove disincentives to achieving superior environmental performance.

299.83(1m)(L) (L) Provide for sustained business success as well as a reduction in environmental pollution.

299.83(1m)(m) (m) Promote the transfer of technological and practical innovations that improve environmental performance in an efficient, effective, or safe manner.

299.83(1m)(n) (n) Lower the administrative costs associated with environmental requirements and with achieving superior environmental performance.

299.83(3) (3) Eligibility for tier i.

299.83(3)(a)(a) General. An applicant is eligible for tier I of the program if the applicant satisfies the requirements in pars. (b) to (d), subject to par. (e). If an applicant consists of a group of entities, each requirement in pars. (b) to (d) applies to each entity in the group. An applicant for tier I of the program shall identify the facilities or activities that it intends to include in the program.

299.83(3)(b) (b) Enforcement record. To be eligible to participate in tier I of the program, an applicant shall demonstrate all of the following, subject to par. (e):

299.83(3)(b)1. 1. That, within 60 months before the date of application, no judgment of conviction was entered against the applicant, any managing operator of the applicant, or any person with a 25% or more ownership interest in the applicant for a criminal violation involving a covered facility or activity that resulted in substantial harm to public health or the environment or that presented an imminent threat to public health or the environment.

299.83(3)(b)2. 2. That, within 36 months before the date of application, no civil judgment was entered against the applicant, any managing operator of the applicant, or any person with a 25% or more ownership interest in the applicant for a violation involving a covered facility or activity that resulted in substantial harm to public health or the environment.

299.83(3)(b)3. 3. That, within 24 months before the date of application, the department of justice has not filed a suit to enforce an environmental requirement, and the department of natural resources has not issued a citation to enforce an environmental requirement, because of a violation involving a covered facility or activity.

299.83(3)(c) (c) Environmental performance. To be eligible to participate in tier I of the program, an applicant shall submit an application that describes all of the following:

299.83(3)(c)1. 1. The applicant's past environmental performance with respect to each covered facility or activity.

299.83(3)(c)2. 2. The applicant's current environmental performance with respect to each covered facility or activity.

299.83(3)(c)3. 3. The applicant's plans for activities that enhance the environment, such as improving the applicant's environmental performance with respect to each covered facility or activity.

299.83(3)(d) (d) Environmental management system. To be eligible to participate in tier I of the program, an applicant shall do all of the following:

299.83(3)(d)1. 1. Demonstrate that it has implemented, or commit itself to implementing within one year of the department's approval of its application, an environmental management system, for each covered facility or activity, that is in compliance with the standards for environmental management systems issued by the International Organization for Standardization or determined by the department to be a functionally equivalent environmental management system.

299.83(3)(d)2. 2. Include, in the environmental management system under subd. 1., objectives in at least 2 of the following areas:

299.83(3)(d)2.a. a. Improving the environmental performance of the applicant, with respect to each covered facility or activity, in aspects of environmental performance that are regulated under chs. 29 to 31, 160, or 280 to 299.

299.83(3)(d)2.b. b. Improving the environmental performance of the applicant, with respect to each covered facility or activity, in aspects of environmental performance that are not regulated under chs. 29 to 31, 160, or 280 to 299.

299.83(3)(d)2.c. c. Voluntarily restoring, enhancing, or preserving natural resources.

299.83(3)(d)3. 3. Explain to the department the rationale for the choices of objectives under subd. 2. and describe any consultations with residents of the areas in which each covered facility or activity is located or performed and with other interested persons concerning those objectives.

299.83(3)(d)4. 4. Conduct, or commit itself to conducting, annual environmental management system audits, with every 3rd environmental management system audit performed by an outside environmental auditor approved by the department, and commit itself to submitting to the department an annual report on the environmental management system audit that is in compliance with sub. (6m) (a).

299.83(3)(d)5. 5. Commit itself to submitting to the department an annual report on progress toward meeting the objectives under subd. 2.

299.83(3)(e) (e) Waiver of enforcement record requirements. The secretary of natural resources may waive requirements in par. (b) 2. or 3. based on the request of an applicant. The department shall provide public notice of the request and shall provide at least 30 days for public comment on the request. The secretary may not grant a waiver under this paragraph unless he or she finds that the waiver is consistent with sub. (1m) and will not erode public confidence in the integrity of the program.

299.83(4) (4) Process for tier i.

299.83(4)(a)(a) Upon receipt of an application for participation in tier I of the program, the department shall provide public notice about the application in the area in which each covered facility or activity is located or performed.

299.83(4)(b) (b) After providing public notice under par. (a) about an application, the department may hold a public informational meeting on the application.

299.83(4)(c) (c) The department shall approve or deny an application within 60 days after providing notice under par. (a) or, if the department holds a public informational meeting under par. (b), within 60 days after that meeting, unless the department and the applicant agree to a longer period. The department may limit the number of participants in tier I of the program, or limit the extent of participation by a particular applicant, based on the department's determination that the limitation is in the best interest of the program.

299.83(4)(d) (d) Notwithstanding s. 227.42 (1), a decision by the department under par. (c) to approve or deny an application is not subject to review under ch. 227.

299.83(4m) (4m) Incentives for tier i.

299.83(4m)(a)(a) The department shall issue a numbered certificate of recognition to each participant in tier I of the program.

299.83(4m)(b) (b) The department shall identify each participant in tier I of the program on an Internet site maintained by the department.

299.83(4m)(c) (c) The department shall annually provide notice of the participation of each participant in tier I of the program to newspapers in the area in which each covered facility or activity is located.

299.83(4m)(d) (d) A participant in tier I of the program may use a Green Tier Program logo selected by the department on written materials produced by the participant.

299.83(4m)(e) (e) The department shall assign an employee of the department, who is acceptable to the participant, to serve as the contact with the department for a participant in tier I of the program for communications concerning participation in the program, for any approvals that the participant is required to obtain, and for technical assistance.

299.83(4m)(f) (f) After a participant in tier I of the program implements an environmental management system that complies with sub. (3) (d) 1., the department shall conduct any inspections of the participant's covered facilities or activities that are required under chs. 29 to 31, 160, or 280 to 299 at the lowest frequency permitted under those chapters, except that the department may conduct an inspection whenever it has reason to believe that a participant is out of compliance with a requirement in an approval or with an environmental requirement.

299.83(5) (5) Eligibility for tier ii.

299.83(5)(a)(a) General. An applicant is eligible for tier II of the program if the applicant satisfies the requirements in pars. (b) to (d), subject to par. (e). If an applicant consists of a group of entities, each requirement in pars. (b) to (d) applies to each entity in the group. An applicant for tier II of the program shall identify the facilities or activities that it intends to include in the program.

299.83(5)(b) (b) Enforcement record. To be eligible to participate in tier II of the program, an applicant shall demonstrate all of the following, subject to par. (e):

299.83(5)(b)1. 1. That, within 120 months before the date of application, no judgment of conviction was entered against the applicant, any managing operator of the applicant, or any person with a 25% or more ownership interest in the applicant for a criminal violation involving a covered facility or activity that resulted in substantial harm to public health or the environment or that presented an imminent threat to public health or the environment.

299.83(5)(b)2. 2. That, within 60 months before the date of application, no civil judgment was entered against the applicant, any managing operator of the applicant, or any person with a 25% or more ownership interest in the applicant for a violation involving a covered facility or activity that resulted in substantial harm to public health or the environment.

299.83(5)(b)3. 3. That, within 24 months before the date of application, the department of justice has not filed a suit to enforce an environmental requirement, and the department of natural resources has not issued a citation to enforce an environmental requirement, because of a violation involving a covered facility or activity.

299.83(5)(c) (c) Environmental management system. To be eligible to participate in tier II of the program, an applicant shall do all of the following:

299.83(5)(c)1. 1. Demonstrate that it has implemented an environmental management system, for each covered facility or activity, that is in compliance with the standards for environmental management systems issued by the International Organization for Standardization or determined by the department to be a functionally equivalent environmental management system.

299.83(5)(c)2. 2. Commit itself to having an outside environmental auditor approved by the department conduct an annual environmental management system audit and to submitting to the department an annual report on the environmental management system audit that is in compliance with sub. (6m) (a).

299.83(5)(c)3. 3. Commit itself to annually conducting, or having another person conduct, an audit of compliance with environmental requirements that are applicable to the covered facilities and activities and to reporting the results of the audit to the department in compliance with sub. (6m) (a).

299.83(5)(d) (d) Superior environmental performance. To be eligible to participate in tier II of the program, an applicant shall demonstrate a record of superior environmental performance and shall describe the measures that it proposes to take to maintain and improve its superior environmental performance.

299.83(5)(e) (e) Waiver of enforcement record requirements. The secretary of natural resources may waive requirements in par. (b) 2. or 3. based on the request of an applicant. The department shall provide public notice of the request and shall provide at least 30 days for public comment on the request. This public comment period may be concurrent with the notice period under sub. (6) (c) to (f). The secretary may not grant a waiver under this paragraph unless he or she finds that the waiver is consistent with sub. (1m) and will not erode public confidence in the integrity of the program.

299.83(6) (6) Process for tier ii.

299.83(6)(a)(a) Letter of intent. To apply for participation in tier II of the program, an entity shall submit a letter of intent to the department. In addition to providing information necessary to show that the applicant satisfies the requirements in sub. (5), the applicant shall do all of the following in the letter of intent:

299.83(6)(a)1. 1. Describe the involvement of interested persons in developing and implementing the proposal for maintaining and improving the applicant's superior environmental performance, identify the interested persons, and describe the interests that those persons have in the applicant's participation in the program.

299.83(6)(a)2. 2. Outline the provisions that it proposes to include in the participation contract.

299.83(6)(a)3. 3. Explain how the measures that the applicant proposes to take to maintain and improve its superior environmental performance are proportional to the incentives that it proposes to receive under the participation contract.

299.83(6)(b) (b) Limitation. The department may limit the number of letters of intent that it processes based on the staff resources available.

299.83(6)(c) (c) Notice. If the department decides to process a letter of intent, within 90 days of receiving the letter of intent the department shall provide public notice about the letter of intent in the area in which each covered facility or activity is located or performed.

299.83(6)(d) (d) Public meeting. After providing public notice under par. (c) about a letter of intent, the department may hold a public informational meeting on the letter of intent.

299.83(6)(e) (e) Request to participate. Within 30 days after the public notice under par. (c), interested persons may request the department to grant them authorization to participate in the negotiations under par. (f). A person who makes a request under this paragraph shall describe the person's interests in the issues raised by the letter of intent. The department shall determine whether a person who makes a request under this paragraph may participate in the negotiations under par. (f) based on whether the person has demonstrated sufficient interest in the issues raised by the letter of intent to warrant that participation.

299.83(6)(f) (f) Negotiations. If the department determines that an applicant satisfies the requirements in sub. (5), the department may begin negotiations concerning a participation contract with the applicant and with any persons to whom the department granted permission under par. (e). The department may begin the negotiations no sooner than 30 days after providing public notice under par. (c) about the applicant's letter of intent.

299.83(6)(g) (g) Termination of negotiations. The department may terminate negotiations with an applicant concerning a participation contract. Notwithstanding s. 227.42 (1), a decision to terminate negotiations is not subject to review under ch. 227. The department shall conclude negotiations within 12 months of beginning negotiations unless the applicant and the department agree to an extension.

299.83(6)(h) (h) Notice of proposed contract. If negotiations under par. (f) result in a proposed participation contract, the department shall provide public notice about the proposed participation contract in the area in which each covered facility or activity is located or performed.

299.83(6)(i) (i) Meeting on proposed contract. After providing public notice under par. (h) about a proposed participation contract, the department may hold a public informational meeting on the proposed participation contract.

299.83(6)(j) (j) Participation decision. Within 30 days after providing notice under par. (h) or, if the department holds a public informational meeting under par. (i), within 30 days after that meeting, the department shall decide whether to enter into a participation contract with an applicant, unless the applicant and the department agree to an extension beyond 30 days.

299.83(6)(jm) (jm) Participation contract.

299.83(6)(jm)1.1. In a participation contract, the department shall require that the participant maintain the environmental management system described in sub. (5) (c) 1. and abide by the commitments in sub. (5) (c) 2. and 3. The department shall include in a participation contract a provision that describes how the participant will maintain the involvement of interested parties during the term of the participation contract. The department may not reduce the frequency of required inspections or monitoring as an incentive in a participation contract if the audit under sub. (5) (c) 3. is conducted by a person other than an outside environmental auditor. The department shall ensure that the incentives provided under a participation contract are proportional to the environmental benefits that will be provided by the participant under the participation contract. The department shall include in a participation contract remedies that apply if a party fails to comply with the participation contract.

299.83(6)(jm)2. 2. The term of a participation contract may not be less than 3 years or more than 10 years, with opportunity for renewal for additional terms of the same length as the original term upon agreement of the parties. The term of a participation contract may not exceed 5 years if the participation contract incorporates, modifies, or otherwise affects the terms or conditions of a permit issued under s. 283.31, 283.33, or 285.62, unless federal and state law authorize a longer term for the permit.

299.83(6)(k) (k) Review of decision. Notwithstanding s. 227.42, there is no right to an administrative hearing on the department's decision to enter into a participation contract under par. (j) or (L), but the decision is subject to judicial review.

299.83(6)(L) (L) Alternate process.

299.83(6)(L)1.1. A person participating in the program under s. 299.80 may choose to apply for participation in tier II using the process under this paragraph, rather than under pars. (a) to (j), by submitting a letter notifying the department of its choice, before the expiration of the cooperative agreement under s. 299.80, along with a copy of its most recent performance evaluation under s. 299.80 (3) (j).

299.83(6)(L)2. 2. The department shall enter into discussions with a person submitting a letter under subd. 1. to develop a proposed participation contract that is based on the cooperative agreement under s. 299.80, making the changes necessary to ensure that the participation contract complies with par. (jm). For the purposes of par. (jm) 1., if the person agrees to include in the participation contract the measures to maintain and improve its environmental performance that were included in the cooperative agreement, the operational flexibility and variances granted to the person in the cooperative agreement are presumed to be proportional to the environmental benefits that will be provided by the participant.

299.83(6)(L)3. 3. The department shall provide public notice about a proposed participation contract developed under subd. 2. in the area in which each covered facility or activity is located or performed.

299.83(6)(L)4. 4. After providing public notice under subd. 3., the department may hold a public informational meeting about a proposed participation contract.

299.83(6)(L)5. 5. The department may enter into a participation contract under this paragraph with a person with whom the department has developed a proposed participation contract unless significant concerns are raised in comments arising from public notice under subd. 3. or from an informational meeting under subd. 4. and the person is unable or unwilling to respond to the concerns to the department's satisfaction.

299.83(6m) (6m) Compliance reports and deferred civil enforcement.

299.83(6m)(a)(a) Compliance reports. If an audit under sub. (3) (d) 4. or (5) (c) 2. or 3. reveals any violations, the participant shall include all of the following in the report of the results of the audit:

299.83(6m)(a)1. 1. A description of all of the violations.

299.83(6m)(a)2. 2. A description of the actions taken or proposed to be taken to correct the violations identified in subd. 1.

299.83(6m)(a)3. 3. A commitment to correct the violations identified in subd. 1. within 90 days of submitting the report or according to a compliance schedule approved by the department.

299.83(6m)(a)4. 4. If the participant proposes to take more than 90 days after submitting the report to correct the violations identified in subd. 1., a proposed compliance schedule that contains the shortest reasonable periods for correcting the violations, a statement that justifies the proposed compliance schedule, a description of measures that the participant will take to minimize the effects of the violations during the period of the compliance schedule, and proposed stipulated penalties to be imposed if the participant fails to comply with the proposed compliance schedule.

299.83(6m)(a)5. 5. A description of the measures that the participant has taken or will take to prevent future violations.

299.83(6m)(am) (am) Optional reports of violations. If a participant discovers a violation, other than through an audit under sub. (3) (d) 4. or (5) (c) 2. or 3., the participant may, no more than 30 days after discovering the violation, submit a report to the department that includes all of the following:

299.83(6m)(am)1. 1. A description of the violation and the date on which the participant discovered the violation.

299.83(6m)(am)2. 2. A description of the actions taken or proposed to be taken to correct the violation.

299.83(6m)(am)3. 3. A commitment to correct the violation within 90 days of submitting the report or according to a compliance schedule approved by the department.

299.83(6m)(am)4. 4. If the participant proposes to take more than 90 days after submitting the report to correct the violation, a proposed compliance schedule that contains the shortest reasonable periods for correcting the violation, a statement that justifies the proposed compliance schedule, a description of measures that the participant will take to minimize the effects of the violation during the period of the compliance schedule, and proposed stipulated penalties to be imposed if the participant fails to comply with the proposed compliance schedule.

299.83(6m)(am)5. 5. A description of the measures that the participant has taken or will take to prevent future violations.

299.83(6m)(b) (b) Compliance schedules.

299.83(6m)(b)1.1. If the department receives a report under par. (a) or (am) that contains a proposed compliance schedule under par. (a) 4. or (am) 4., the department shall review the proposed compliance schedule. The department may approve the compliance schedule as submitted or propose a different compliance schedule. If the participant does not agree to implement a compliance schedule proposed by the department, the department shall schedule a meeting with the participant to attempt to reach an agreement on a compliance schedule. If the department and the participant do not reach an agreement on a compliance schedule, the department shall terminate the participation of the participant in the program. If the parties agree to a compliance schedule, the participant shall incorporate the compliance schedule into its environmental management system.

299.83(6m)(b)2. 2. The department may not approve a compliance schedule that extends longer than 12 months beyond the date of approval of the compliance schedule, unless the secretary determines that a longer schedule is necessary. The department shall consider the following factors in determining whether to approve a compliance schedule:

299.83(6m)(b)2.a. a. The environmental and public health consequences of the violations.

299.83(6m)(b)2.b. b. The time needed to implement a change in raw materials or method of production if that change is an available alternative to other methods of correcting the violations.

299.83(6m)(b)2.c. c. The time needed to purchase any equipment or supplies that are needed to correct the violations.

299.83(6m)(c) (c) Stipulated penalties. If the department receives a report under par. (a) or (am) that contains proposed stipulated penalties under par. (a) 4. or (am) 4., the department shall review the proposed stipulated penalties. The department may approve the stipulated penalties as submitted or propose different stipulated penalties. If the participant does not agree to stipulated penalties proposed by the department, the department shall schedule a meeting with the participant to attempt to reach an agreement on stipulated penalties. If no agreement is reached, there are no stipulated penalties for failure to comply with the compliance schedule.

299.83(6m)(d) (d) Deferred civil enforcement.

299.83(6m)(d)1.1.

299.83(6m)(d)1.a.a. If a participant in the program corrects violations that are disclosed in a report that meets the requirements of par. (a) or (am) within 90 days after the department receives the report, this state may not bring a civil action to collect forfeitures for the violations.

299.83(6m)(d)1.b. b. This state may not begin a civil action to collect forfeitures for violations covered by a compliance schedule that is approved under par. (b) during the period of the compliance schedule if the participant is in compliance with the compliance schedule. If the participant fails to comply with the compliance schedule and there are stipulated penalties, the department may collect any stipulated penalties or may terminate participation in the program. If the participant fails to comply with the compliance schedule and there are no stipulated penalties, the department may terminate participation in the program. After the department terminates participation in the program, this state may begin a civil action to collect forfeitures for the violations.

299.83(6m)(d)1.c. c. If the department approves a compliance schedule under par. (b) and the participant corrects the violations according to the compliance schedule, this state may not bring a civil action to collect forfeitures for the violations.

299.83(6m)(d)2. 2. Notwithstanding subd. 1., this state may at any time begin a civil action to collect a forfeiture for a violation if any of the following applies:

299.83(6m)(d)2.a. a. The violation presents an imminent threat to public health or the environment or may cause serious harm to public health or the environment.

299.83(6m)(d)2.b. b. The department discovers the violation before submission of a report that meets the requirement of par. (a) or (am).

299.83(7) (7) Suspension or termination of participation.

299.83(7)(a)(a) The department may suspend or terminate the participation of a participant in the program at the request of the participant.

299.83(7)(b) (b) The department may terminate the participation of a participant in the program if a judgment is entered against the participant, any managing operator of the participant, or any person with a 25% or more ownership interest in the participant for a criminal or civil violation involving a covered facility or activity that resulted in substantial harm to public health or the environment or that presented an imminent threat to public health or the environment.

299.83(7)(c) (c) The department may suspend the participation of a participant in the program if the department determines that the participant, any managing operator of the participant, or any person with a 25% or more ownership interest in the participant committed a criminal or civil violation involving a covered facility or activity that resulted in substantial harm to public health or the environment or that presented an imminent threat to public health or the environment and the department refers the matter to the department of justice for prosecution.

299.83(7)(d) (d) The department may suspend or terminate the participation of a participant in tier I of the program if the participant does not implement, or fails to maintain, the environmental management system described in sub. (3) (d) 1., fails to conduct annual audits described in sub. (3) (d) 4., or fails to submit annual reports described in sub. (3) (d) 5.

299.83(7)(e) (e) The department may, after an opportunity for a hearing, terminate a participation contract if the department determines that the participant is in substantial noncompliance with the participation contract.

299.83(7)(f) (f) A person who is not a party to a participation contract, but who believes that a participant is in substantial noncompliance with a participation contract, may ask the department to terminate a participation contract under par. (e).

299.83(7e) (7e) Charters.

299.83(7e)(a)(a) The department may issue an environmental results charter to an association of entities to assist the entities to participate in tier I or tier II of the program or to take actions that may lead to superior environmental performance. An association to which a charter is issued may consist of private entities, public entities, or a combination of private and public entities. An association to which a charter is issued may be organized on any basis that helps the entities to participate in tier I or tier II of the program or to take actions that may lead to superior environmental performance.

299.83(7e)(b) (b) In a charter, the entities in the association shall describe the goals of the association, the responsibilities of the entities, and the activities that the entities will engage in to accomplish their goals. The term of a charter may not be less than 3 years or more than 10 years, with the opportunity for renewal for additional terms of the same length upon the agreement of the entities and the department.

299.83(7e)(c) (c) The department may not issue a charter unless the department determines that the entities in the association have the resources to carry out the charter. Before issuing a proposed charter, the department shall provide public notice of the proposed charter in the areas in which the activities under the charter will be engaged in. After providing public notice and before issuing a proposed charter, the department shall hold a public informational hearing on the proposed charter. A decision by the department to issue a charter is not subject to review under ch. 227.

299.83(7e)(d) (d) An association to which a charter has been issued shall report annually to the department on the activities that have been engaged in under the charter.

299.83(7e)(e) (e) The department may, after an opportunity for a hearing, terminate a charter if the department determines that the entities in the chartered association are in substantial noncompliance with the charter. Any person who has evidence that the entities in a chartered association are not in compliance with a charter may ask the department to terminate the charter.

299.83(7m) (7m) Environmental auditors. The department may not approve an outside environmental auditor for the purposes of sub. (3) (d) 4. or (5) (c) 2. unless the outside environmental auditor is accredited by an accreditation body that complies with standards of the International Organization for Standardization for accreditation bodies or meets criteria concerning education, training, experience, and performance that the department determines are equivalent to the criteria in the standards and guidance of the International Organization for Standardization for entities providing audit and certification of environmental management systems.

299.83(7s) (7s) Access to records.

299.83(7s)(a)(a) Except as provided in par. (c), the department shall make any record, report, or other information obtained in the administration of this section available to the public.

299.83(7s)(c) (c) The department shall keep confidential any part of a record, report, or other information obtained in the administration of this section, other than emission data or discharge data, upon receiving an application for confidential status by any person containing a showing satisfactory to the department that the part of a record, report, or other information would, if made public, divulge a method or process that is entitled to protection as a trade secret, as defined in s. 134.90 (1) (c), of that person.

299.83(7s)(d) (d) If the department refuses to release information on the grounds that it is confidential under par. (c) and a person challenges that refusal, the department shall inform the affected participant of that challenge. Unless the participant authorizes the department to release the information, the participant shall pay the reasonable costs incurred by this state to defend the refusal to release the information.

299.83(7s)(e) (e) Paragraph (c) does not prevent the disclosure of any information to a representative of the department for the purpose of administering this section or to an officer, employee, or authorized representative of the federal government for the purpose of administering federal law. When the department provides information that is confidential under par. (c) to the federal government, the department shall also provide a copy of the application for confidential status.

299.83(8) (8) Powers and duties of the department.

299.83(8)(a)(a) To facilitate the process under sub. (6), the department shall develop model terms that may be used in participation contracts.

299.83(8)(b) (b) After consultations with interested persons, the department shall annually establish a list identifying aspects of superior environmental performance that the department will use to identify which letters of intent it will process under sub. (6) in the following year and the order in which it will process the letters of intent.

299.83(8)(c) (c) The department may promulgate rules for the administration of the program. In the rules, the department may specify incentives, that are consistent with federal laws and other state laws, that the department may provide to participants in tier II of the program.

299.83(8)(d) (d) The department shall encourage small businesses, agricultural organizations, entities that are not subject to environmental requirements, local governments, and other entities to form groups to work cooperatively on projects to achieve superior environmental performance.

299.83(8)(e) (e) The department shall select a logo for the program.

299.83(8)(f) (f) The department and the department of safety and professional services shall jointly provide information about participation contracts and environmental management systems to potential participants in the program and to other interested persons. The department shall consult with the department of safety and professional services about the administration of the program.

299.83(8)(g) (g) The department shall collect, process, evaluate, and disseminate data and information about environmentally beneficial and innovative practices submitted by participants in the program. The department may conduct or direct studies, experiments, or research related to the program in cooperation with participants and other interested persons. The department may enter into agreements with the Robert M. La Follette institute of public affairs at the University of Wisconsin-Madison to assist in the promotion, administration, or evaluation of the program.

299.83(8)(h) (h) Every even-numbered year, no later than December 15, the department shall submit a progress report on the program to the governor and, under s. 13.172 (2), to the standing committees of the legislature with jurisdiction over environmental matters.

299.83(8)(i) (i) The department shall implement a process to obtain advice from a balanced public group about all of the following:

299.83(8)(i)1. 1. The implementation and operation of the program, including the setting of goals and priorities for the program.

299.83(8)(i)2. 2. Evaluating the costs of applying for the program and of entering into a participation contract or a charter and the administrative costs of participating in the program.

299.83(8)(i)3. 3. Assessing whether incentives provided under a participation contract are proportional to the environmental benefits committed to under a participation contract.

299.83(8)(i)4. 4. Procedures for evaluating the program and the results of the program.

299.83(8)(i)5. 5. Changes that should be made in the program.

299.83(10) (10) Penalty. Any person who intentionally makes a false statement in material submitted under this section shall be fined not less than $10 nor more than $10,000 or imprisoned for not more than 6 months or both.

299.83 History History: 2003 a. 276, 326, 327; 2005 a. 253; 2009 a. 30; 2011 a. 32.

299.83 Annotation Achieving Environmental Excellence: Green Tier Legislation. Bochert & Schlaefer. Wis. Law. Sept. 2005.



299.85 Environmental Compliance Audit Program.

299.85  Environmental Compliance Audit Program.

299.85(1)(1)  Definitions. In this section:

299.85(1)(a) (a) "Environmental compliance audit" means a systematic, documented, and objective review, conducted by or on behalf of the owner or operator of a facility, of the environmental performance of the facility, including an evaluation of compliance with one or more environmental requirements.

299.85(1)(am) (am) "Environmental performance" means the effects of a facility on air, water, land, natural resources, and human health.

299.85(1)(c) (c) "Environmental requirement" means a requirement in any of the following:

299.85(1)(c)1. 1. Chapters 29 to 31, 160, or 280 to 299, a rule promulgated under one of those chapters, or a permit, license, other approval, or order issued by the department under one of those chapters.

299.85(1)(c)2. 2. An ordinance or other legally binding requirement of a local governmental unit enacted under authority granted by a state law relating to environmental protection.

299.85(1)(d) (d) "Facility" means all buildings, equipment, and structures located on a single parcel or on adjacent parcels that are owned or operated by the same person.

299.85(1)(e) (e) "Local governmental unit" means a city, village, town, county, town sanitary district, or metropolitan sewerage district.

299.85(1)(f) (f) "Regulated entity" means a public or private entity that is subject to environmental requirements.

299.85(1)(g) (g) "Violation" means a violation of an environmental requirement.

299.85(2) (2) Requirements for participation. Subject to sub. (2m), a regulated entity qualifies for participation in the Environmental Compliance Audit Program with respect to a facility owned or operated by the regulated entity if all of the following apply:

299.85(2)(a) (a) The regulated entity conducts an environmental compliance audit of the facility.

299.85(2)(b) (b) The regulated entity notifies the department in writing, no fewer than 30 days before beginning the environmental compliance audit, of the date on which the environmental compliance audit will begin, the site or facility or the operations or practices at a site or facility to be reviewed, and the general scope of the environmental compliance audit.

299.85(2)(bm) (bm) The notice under par. (b) includes a statement, signed by an official of the regulated entity who is responsible for environmental compliance, that acknowledges that sub. (7) (a) does not apply to violations discovered by the regulated entity before the beginning of the environmental compliance audit.

299.85(2)(c) (c) The environmental compliance audit complies with sub. (4).

299.85(2)(e) (e) The regulated entity submits a report as required under sub. (3).

299.85(2m) (2m) Consideration of certain violations. Upon the receipt of a notice under sub. (2) (b), the department shall consider whether the department of justice has, within 2 years, filed a suit to enforce an environmental requirement because of a violation involving the facility. If the department determines that, because of the nature of the violation involved in the suit, participation by the regulated entity may damage the integrity of the Environmental Compliance Audit Program, the department shall notify the regulated entity that it is not eligible for participation.

299.85(3) (3) Audit report. To participate in the Environmental Compliance Audit Program with respect to a facility, the regulated entity that owns or operates the facility shall submit a report to the department within 45 days after the date of the final written report of findings of the environmental compliance audit of the facility. The regulated entity shall complete the environmental compliance audit, including the final written report of findings, within 365 days after providing the notice under sub. (2) (b). The report submitted to the department shall include all of the following:

299.85(3)(a) (a) A description of the environmental compliance audit, including who conducted the environmental compliance audit, when it was completed, what activities and operations were examined, what was revealed by the environmental compliance audit, and any other information needed by the department to make the report under sub. (9m).

299.85(3)(b) (b) A description of all violations revealed by the environmental compliance audit and of the length of time that the violations may have continued.

299.85(3)(c) (c) A description of actions taken or proposed to be taken to correct the violations.

299.85(3)(d) (d) A commitment to correct the violations within 90 days of submitting the report or according to a compliance schedule approved by the department.

299.85(3)(e) (e) If the regulated entity proposes to take more than 90 days to correct the violations, a proposed compliance schedule that contains the shortest reasonable periods for correcting the violations, a statement that justifies the proposed compliance schedule, and a description of measures that the regulated entity will take to minimize the effects of the violations during the period of the compliance schedule.

299.85(3)(em) (em) If the regulated entity proposes to take more than 90 days to correct the violations, the proposed stipulated penalties to be imposed if the regulated entity fails to comply with the compliance schedule under par. (e).

299.85(3)(f) (f) A description of the measures that the regulated entity has taken or will take to prevent future violations and a timetable for taking the measures that it has not yet taken.

299.85(3m) (3m) Public notice; comment period.

299.85(3m)(a)(a) The department shall provide at least 30 days for public comment on a compliance schedule and stipulated penalties proposed in a report under sub. (3). The department may not approve or issue a compliance schedule under sub. (6) or approve stipulated penalties under sub. (6m) until after the end of the comment period.

299.85(3m)(b) (b) Before the start of the public comment period under par. (a), the department shall provide public notice of the proposed compliance schedule and stipulated penalties that does all of the following:

299.85(3m)(b)1. 1. Identifies the regulated entity that submitted the report under sub. (3) and the facility at which the violation occurred, describes the environmental requirement that was violated, and indicates whether the violation related to reporting or another administrative requirement and whether the violation related to air, water, solid waste, hazardous waste, or another, specified, aspect of environmental regulation.

299.85(3m)(b)2. 2. Describes the proposed compliance schedule and the proposed stipulated penalties.

299.85(3m)(b)3. 3. Identifies an employee of the department and an employee of the regulated entity who may be contacted for additional information about the proposed compliance schedule and the proposed stipulated penalties.

299.85(3m)(b)4. 4. States that comments concerning the proposed compliance schedule and the proposed stipulated penalties may be submitted to the department during the comment period and states the last date of the comment period.

299.85(4) (4) Environmental compliance audit. A regulated entity does not qualify for participation in the Environmental Compliance Audit Program unless the final written report of findings of the environmental compliance audit is labeled "environmental compliance audit report," is dated, and, if the environmental compliance audit identifies violations, includes a plan for corrective action. A regulated entity may use a form developed by the regulated entity, by a consultant, or by the department for the final written report of findings of the environmental compliance audit.

299.85(6) (6) Compliance schedules.

299.85(6)(a)(a) If the department receives a report under sub. (3) that contains a proposed compliance schedule under sub. (3) (e), the department shall review the proposed compliance schedule. The department may approve the compliance schedule as submitted or propose a different compliance schedule. If the regulated entity does not agree to implement a compliance schedule proposed by the department, the department shall schedule a meeting with the regulated entity to attempt to reach an agreement on a compliance schedule. If the department and the regulated entity do not reach an agreement on a compliance schedule, the department may issue a compliance schedule. A compliance schedule under this subsection is subject to review under ch. 227.

299.85(6)(b) (b) The department may not approve or issue a compliance schedule that extends longer than 12 months beyond the date of approval of the compliance schedule, unless the secretary of natural resources determines that a longer schedule is necessary. The department shall consider the following factors in determining whether to approve a compliance schedule:

299.85(6)(b)1. 1. The environmental and public health consequences of the violations.

299.85(6)(b)2. 2. The time needed to implement a change in raw materials or method of production if that change is an available alternative to other methods of correcting the violations.

299.85(6)(b)3. 3. The time needed to purchase any equipment or supplies that are needed to correct the violations.

299.85(6m) (6m) Stipulated penalties.

299.85(6m)(a)(a) If the department receives a report under sub. (3) that contains proposed stipulated penalties under sub. (3) (em), the department shall review the proposed stipulated penalties. The department may approve the stipulated penalties as submitted or propose different stipulated penalties. If the regulated entity does not agree to stipulated penalties proposed by the department, the department shall schedule a meeting with the regulated entity to attempt to reach an agreement on stipulated penalties. If no agreement is reached, there are no stipulated penalties for failure to comply with the compliance schedule.

299.85(6m)(b) (b) Stipulated penalties approved under par. (a) shall specify a period, not longer than 6 months beyond the end of the compliance schedule, during which the stipulated penalties will apply.

299.85(7) (7) Deferred civil enforcement.

299.85(7)(a)(a)

299.85(7)(a)1.1. For at least 90 days after the department receives a report that meets the requirements in sub. (3), this state may not begin a civil action to collect forfeitures for violations that are disclosed in the report by a regulated entity that qualifies under sub. (2) for participation in the Environmental Compliance Audit Program.

299.85(7)(a)2. 2. Notwithstanding minimum or maximum forfeitures specified in ss. 29.314 (7), 29.334 (2), 29.604 (5) (a), 29.611 (11), 29.889 (10) (c) 2., 29.969, 29.971 (1) (a), (1m) (a), (3), (3m), (11g) (b), (11m) (b), and (11r) (b), 30.298 (1), (2), and (3), 30.49 (1) (a) and (c), 31.23 (2), 281.75 (19), 281.98 (1), 281.99 (2) (a) 1., 283.91 (2), 285.41 (7), 285.57 (5), 285.59 (8), 285.87 (1), 287.95 (1), (2) (b), and (3) (b), 287.97, 289.96 (2) and (3) (a), 291.97 (1), 292.99 (1) and (1m), 293.81, 293.87 (3) and (4) (a), 295.19 (3) (a) and (b) 1., 295.37 (2), 295.79 (2) and (4), 299.15 (4), 299.51 (5), 299.53 (4) (c) 1., 299.62 (3) (a) and (c), and 299.97 (1), if a regulated entity that qualifies under sub. (2) for participation in the Environmental Compliance Audit Program corrects violations that it discloses in a report that meets the requirements of sub. (3) within 90 days after the department receives the report that meets the requirements of sub. (3), the regulated entity may not be required to forfeit more than $500 for each violation, regardless of the number of days during which the violation continues.

299.85(7)(a)3. 3. This state may not begin a civil action to collect forfeitures for violations covered by a compliance schedule that is approved under sub. (6) during the period of the compliance schedule if the regulated entity is in compliance with the compliance schedule. If the regulated entity fails to comply with the compliance schedule, the department may collect any stipulated penalties during the period in which the stipulated penalties apply. This state may begin a civil action to collect forfeitures for violations that are not corrected by the end of the period in which the stipulated penalties apply. If the regulated entity fails to comply with the compliance schedule and there are no stipulated penalties, this state may begin a civil action to collect forfeitures for the violations.

299.85(7)(a)4. 4. Notwithstanding minimum or maximum forfeitures specified in ss. 29.314 (7), 29.334 (2), 29.604 (5) (a), 29.611 (11), 29.889 (10) (c) 2., 29.969, 29.971 (1) (a), (1m) (a), (3), (3m), (11g) (b), (11m) (b), and (11r) (b), 30.298 (1), (2), and (3), 30.49 (1) (a) and (c), 31.23 (2), 281.75 (19), 281.98 (1), 281.99 (2) (a) 1., 283.91 (2), 285.41 (7), 285.57 (5), 285.59 (8), 285.87 (1), 287.95 (1), (2) (b), and (3) (b), 287.97, 289.96 (2) and (3) (a), 291.97 (1), 292.99 (1) and (1m), 293.81, 293.87 (3) and (4) (a), 295.19 (3) (a) and (b) 1., 295.37 (2), 295.79 (2) and (4), 299.15 (4), 299.51 (5), 299.53 (4) (c) 1., 299.62 (3) (a) and (c), and 299.97 (1), if the department approves a compliance schedule under sub. (6) and the regulated entity corrects the violations according to the compliance schedule, the regulated entity may not be required to forfeit more than $500 for each violation, regardless of the number of days during which the violation continues.

299.85(7)(am) (am) The department may issue a citation and follow the procedures under ss. 23.50 to 23.99 to collect a forfeiture for a violation to which par. (a) 2. or 4. applies.

299.85(7)(b) (b) Notwithstanding par. (a), this state may at any time begin a civil action to collect a forfeiture not limited in amount under par. (a) 2. or 4. for a violation if any of the following applies:

299.85(7)(b)1. 1. The violation presents an imminent threat to public health or the environment or may cause serious harm to public health or the environment.

299.85(7)(b)2. 2. The department discovers the violation before submission of a report under sub. (3).

299.85(7)(b)3. 3. The violation results in a substantial economic benefit that gives the regulated entity a clear advantage over its business competitors.

299.85(7)(b)4. 4. The violation is identified through monitoring or sampling required by permit, statute, rule, regulation, judicial or administrative order, or consent agreement.

299.85(7)(b)5. 5. The violation is a violation of the same environmental requirement at the same facility and committed in the same manner as a violation previously reported by the regulated entity under sub. (3), unless the violation is caused by a change in business processes or activities.

299.85(7)(b)6. 6. The violation is discovered by the regulated entity before the beginning of the compliance audit.

299.85(8) (8) Consideration of actions by regulated entity. If the department receives a report that complies with sub. (3) from a regulated entity that qualifies under sub. (2) for participation in the Environmental Compliance Audit Program, and the report discloses a potential criminal violation, the department and the department of justice shall take into account the diligent actions of, and reasonable care taken by, the regulated entity to comply with environmental requirements in deciding whether to pursue a criminal enforcement action and what penalty should be sought. In determining whether a regulated entity acted with due diligence and reasonable care, the department and the department of justice shall consider whether the regulated entity has demonstrated any of the following:

299.85(8)(a) (a) That the regulated entity took corrective action that was timely when the violation was discovered.

299.85(8)(b) (b) That the regulated entity exercised reasonable care in attempting to prevent the violation and to ensure compliance with environmental requirements.

299.85(8)(c) (c) That the regulated entity had a documented history of good faith efforts to comply with environmental requirements before beginning to conduct environmental compliance audits.

299.85(8)(d) (d) That the regulated entity has promptly made appropriate efforts to achieve compliance with environmental requirements since beginning to conduct environmental compliance audits and those efforts were taken with due diligence.

299.85(8)(e) (e) That the regulated entity exercised reasonable care in identifying violations in a timely manner.

299.85(8)(f) (f) That the regulated entity willingly cooperated in any investigation that was conducted by this state or a local governmental unit to determine the extent and cause of the violation.

299.85(9) (9) Access to records.

299.85(9)(a)(a) Except as provided in par. (c), the department shall make any record, report, or other information obtained in the administration of this section available to the public.

299.85(9)(c) (c) The department shall keep confidential any part of a record, report, or other information obtained in the administration of this section, other than emission data or discharge data, upon receiving an application for confidential status by any person containing a showing satisfactory to the department that the part of a record, report, or other information would, if made public, divulge a method or process that is entitled to protection as a trade secret, as defined in s. 134.90 (1) (c), of that person.

299.85(9)(d) (d) If the department refuses to release information on the grounds that it is confidential under par. (c) and a person challenges that refusal, the department shall inform the affected regulated entity of that challenge. Unless the regulated entity authorizes the department to release the information, the regulated entity shall pay the reasonable costs incurred by this state to defend the refusal to release the information.

299.85(9)(e) (e) Paragraph (c) does not prevent the disclosure of any information to a representative of the department for the purpose of administering this section or to an officer, employee, or authorized representative of the federal government for the purpose of administering federal law. When the department provides information that is confidential under par. (c) to the federal government, the department shall also provide a copy of the application for confidential status.

299.85(9m) (9m) Annual report. Every even-numbered year, no later than December 15, the department shall submit a progress report on the program under this section to the governor and, under s. 13.172 (3), to the standing committees of the legislature with jurisdiction over environmental matters. The department shall include all of the following in the report:

299.85(9m)(a) (a) The number of reports received under sub. (3), including the number of reports by county of the facility involved and by whether the regulated entity is governmental or nongovernmental.

299.85(9m)(b) (b) The number of violations reported by type, including the number of violations related to air, water, solid waste, hazardous waste, and to other specified aspects of environmental regulation and the number of violations involving each of the following:

299.85(9m)(b)1. 1. Failure to have a required permit or other approval.

299.85(9m)(b)2. 2. Failure to have a required plan.

299.85(9m)(b)3. 3. Violation of a condition of a permit or other approval.

299.85(9m)(b)4. 4. Release of a substance to the environment.

299.85(9m)(b)5. 5. Failure to report.

299.85(9m)(c) (c) The average time to correct the reported violations and the number of violations not yet corrected, by category under par. (b).

299.85(9m)(d) (d) The number of regulated entities requiring longer than 90 days to take corrective action and a description of the stipulated penalties associated with the compliance schedules for those corrective actions.

299.85(9m)(e) (e) Any recommendations for changes in the program based on discussions with interested persons, including legislators and members of the public.

299.85(10) (10) Penalty. Any person who intentionally makes a false statement under this section shall be fined not less than $10 nor more than $10,000 or imprisoned for not more than 6 months or both.

299.85 History History: 2003 a. 276, 326; 2005 a. 253; 2009 a. 30; 2013 a. 1.



299.91 Hearings; procedure; review.

299.91  Hearings; procedure; review. The department shall hold a public hearing relating to alleged or potential environmental pollution upon the verified complaint of 6 or more citizens filed with the department. The complaint shall state the name and address of a person within the state authorized to receive service of answer and other papers in behalf of complainants. The department may order the complainants to file security for costs in a sum deemed to be adequate but not to exceed $100 within 20 days after the service upon them of a copy of the order and all proceedings on the part of the complainants shall be stayed until the security is filed. The department shall serve a copy of the complaint and notice of the hearing upon the alleged or potential polluter either personally or by registered mail directed to the last-known post-office address at least 20 days prior to the time set for the hearing. The hearing shall be held not later than 90 days after the filing of the complaint. The respondent shall file a verified answer to the complaint with the department and serve a copy on the person designated by the complainants not later than 5 days prior to the date set for the hearing, unless the time for answering is extended by the department for cause shown. For purposes of any hearing under this section the hearing examiner may issue subpoenas and administer oaths. Within 90 days after the closing of the hearing, the department shall make and file its findings of fact, conclusions of law and order, which shall be subject to review under ch. 227. If the department determines that any complaint was filed maliciously or in bad faith it shall issue a finding to that effect and the person complained against is entitled to recover the expenses of the hearing in a civil action. Any situation, project or activity which upon continuance or implementation would cause, beyond reasonable doubt, a degree of pollution that normally would require clean-up action if it already existed, shall be considered potential environmental pollution. This section does not apply to any part of the process for approving a feasibility report, plan of operation or license under subch. III of ch. 289 or s. 291.23 or 291.25.

299.91 History History: 1979 c. 176; 1979 c. 221 s. 633; Stats. 1979 s. 144.975; 1981 c. 374, 403; 1995 a. 227 s. 826; Stats. 1995 s. 299.91.



299.93 Environmental surcharge.

299.93  Environmental surcharge.

299.93(1) (1) If a court imposes a fine or forfeiture for a violation of a provision of this chapter or chs. 280 to 285 or 289 to 295 or a rule or order issued under this chapter or chs. 280 to 285 or 289 to 295, the court shall impose an environmental surcharge under ch. 814 equal to the following:

299.93(1)(a) (a) If the violation was committed before July 1, 2009, 10 percent of the amount of the fine or forfeiture.

299.93(1)(b) (b) If the violation was committed on or after July 1, 2009, 20 percent of the amount of the fine or forfeiture.

299.93(2) (2) If a fine or forfeiture is suspended in whole or in part, the environmental surcharge shall be reduced in proportion to the suspension.

299.93(3) (3) If any deposit is made for an offense to which this section applies, the person making the deposit shall also deposit a sufficient amount to include the environmental surcharge under this section. If the deposit is forfeited, the amount of the environmental surcharge shall be transmitted to the secretary of administration under sub. (4). If the deposit is returned, the environmental surcharge shall also be returned.

299.93(4) (4) The clerk of the court shall collect and transmit to the county treasurer the environmental surcharge and other amounts required under s. 59.40 (2) (m). The county treasurer shall then make payment to the secretary of administration as provided in s. 59.25 (3) (f) 2. The secretary of administration shall deposit the amount of the surcharge in the environmental fund.

299.93 History History: 1991 a. 39; 1993 a. 27, 458; 1995 a. 201; 1995 a. 227 s. 831; Stats. 1995 s. 299.93; 2003 a. 33, 139, 326; 2009 a. 28.



299.95 Enforcement; duty of department of justice; expenses.

299.95  Enforcement; duty of department of justice; expenses. The attorney general shall enforce chs. 281 to 285 and 289 to 295 and this chapter, except ss. 285.57, 285.59, and 299.64, and all rules, special orders, licenses, plan approvals, permits, and water quality certifications of the department, except those promulgated or issued under ss. 285.57, 285.59, and 299.64 and except as provided in ss. 281.36 (14) (f), 285.86 and 299.85 (7) (am). Except as provided in s. 295.79 (1), the circuit court for Dane county or for any other county where a violation occurred in whole or in part has jurisdiction to enforce chs. 281 to 285 and 289 to 295 or this chapter or the rule, special order, license, plan approval, permit, or certification by injunctional and other relief appropriate for enforcement. For purposes of this proceeding where chs. 281 to 285 and 289 to 295 or this chapter or the rule, special order, license, plan approval, permit or certification prohibits in whole or in part any pollution, a violation is considered a public nuisance. The department of natural resources may enter into agreements with the department of justice to assist with the administration of chs. 281 to 285 and 289 to 295 and this chapter. Any funds paid to the department of justice under these agreements shall be credited to the appropriation account under s. 20.455 (1) (k).

299.95 History History: 1975 c. 39 s. 734; 1979 c. 34 s. 985g; 1979 c. 221; Stats. 1979 s. 144.98; 1981 c. 374; 1989 a. 284; 1993 a. 243; 1995 a. 27; 1995 a. 227 s. 829; Stats. 1995 s. 299.95; 1995 a. 290 s. 12; 1997 a. 35; 1999 a. 9; 2001 a. 6; 2003 a. 276; 2005 a. 347; 2013 a. 1, 69.

299.95 Annotation That the violation of an order prohibiting pollution constitutes a public nuisance does not mean that there is no nuisance until an order is issued. State v. Dairyland Power Coop. 52 Wis. 2d 45, 187 N.W.2d 878 (1971).

299.95 Annotation The state need not show irreparable harm to obtain an injunction under this section. State v. C. Spielvogel & Sons, 193 Wis. 2d 464, 535 N.W.2d 28 (Ct. App. 1995).



299.97 Penalties and remedies.

299.97  Penalties and remedies.

299.97(1) (1) Any person who violates this chapter, except s. 299.15 (1), 299.47 (2), 299.51 (4) (b), 299.53 (2) (a) or (3), 299.62 (2) or 299.64 (2), or any rule promulgated or any plan approval, license or special order issued under this chapter, except under those sections, shall forfeit not less than $10 nor more than $5,000, for each violation. Each day of continued violation is a separate offense. While the order is suspended, stayed or enjoined, this penalty does not accrue.

299.97(2) (2) In addition to the penalties provided under sub. (1), the court may award the department of justice the reasonable and necessary expenses of the investigation and prosecution of the violation, including attorney fees. The department of justice shall deposit in the state treasury for deposit into the general fund all moneys that the court awards to the department or the state under this subsection. The costs of investigation and the expenses of prosecution, including attorney fees, shall be credited to the appropriation account under s. 20.455 (1) (gh).

299.97 History History: 1979 c. 34 s. 987m; 1979 c. 221; Stats. 1979 s. 144.99; 1989 a. 336; 1991 a. 262, 300, 315; 1995 a. 27; 1995 a. 227 s. 830; Stats. 1995 s. 299.97; 1995 a. 290 s. 14; 1997 a. 35; 1999 a. 9; 2001 a. 109; 2003 a. 309.






301. Corrections.

301.001 Purposes of chapters.

301.001  Purposes of chapters. The purposes of this chapter and chs. 302 to 304 are to prevent delinquency and crime by an attack on their causes; to provide a just, humane and efficient program of rehabilitation of offenders; and to coordinate and integrate corrections programs with other social services. In creating the department of corrections, chs. 301 to 304, the legislature intends that the state continue to avoid sole reliance on incarceration of offenders and continue to develop, support and maintain professional community programs and placements.

301.001 History History: 1989 a. 31, 107; 1995 a. 27.

301.001 Annotation The department must follow its own rules. It is not harmless error for an agency to disobey its own procedural regulations. State ex rel. Anderson-El v. Cooke, 2000 WI 40, 234 Wis. 2d 626, 610 N.W.2d 821, 98-0715.



301.01 Definitions.

301.01  Definitions. In this chapter and chs. 302 to 304:

301.01(1) (1) "Department" means the department of corrections.

301.01(1m) (1m) " Juvenile correctional facility" has the meaning given in s. 938.02 (10p).

301.01(2) (2) "Prisoner" means any person who is either arrested, incarcerated, imprisoned, or otherwise detained in excess of 12 hours by any law enforcement agency of this state, except when detention is pursuant to s. 55.06 (11) (a), 2003 stats., or s. 51.15, 51.20, 51.45 (11) (b), or 55.135 or ch. 980. "Prisoner" does not include any of the following:

301.01(2)(a) (a) Any person who is serving a sentence of detention under s. 973.03 (4) unless the person is in the county jail under s. 973.03 (4) (c).

301.01(2)(b) (b) Any resident of a juvenile correctional facility or a secured residential care center for children and youth.

301.01(2)(c) (c) Any child held in custody under ss. 48.19 to 48.21.

301.01(2)(cm) (cm) Any expectant mother held in custody under ss. 48.193 to 48.213.

301.01(2)(d) (d) Any child participating in the mother-young child care program under s. 301.049.

301.01(3) (3) "Secretary" means the secretary of corrections.

301.01(3k) (3k) "Secured residential care center for children and youth" has the meaning given in s. 938.02 (15g).

301.01(4) (4) "State correctional institution" means a state prison under s. 302.01 or a juvenile correctional facility operated by the department.

301.01(5) (5) "Type 1 prison" means a state prison under s. 302.01, but excludes any institution that meets the criteria under s. 302.01 solely because of its status under s. 301.048 (4) (b).

301.01(6) (6) "Type 2 prison" means a state prison under s. 302.01 that meets the criteria under s. 302.01 solely because of its status under s. 301.048 (4) (b).

301.01 History History: 1989 a. 31, 107; 1991 a. 39; 1993 a. 479; 1995 a. 27, 77; 1997 a. 27, 292; 1999 a. 9; 2005 a. 264, 344.



301.02 Institutions governed.

301.02  Institutions governed. The department shall maintain and govern the state correctional institutions.

301.02 History History: 1989 a. 31.



301.025 Division of juvenile corrections.

301.025  Division of juvenile corrections. The division of juvenile corrections shall exercise the powers and perform the duties of the department that relate to juvenile correctional services and institutions, juvenile offender review, aftercare, corrective sanctions, the serious juvenile offender program under s. 938.538, and youth aids.

301.025 History History: 1995 a. 27, 77; 2003 a. 33.



301.027 Treatment program at one or more juvenile correctional facilities.

301.027  Treatment program at one or more juvenile correctional facilities. The department shall maintain a cottage-based intensive alcohol and other drug abuse program at one or more juvenile correctional facilities.

301.027 History History: 1995 a. 27; 1999 a. 9; 2005 a. 344.



301.029 Contracts requiring prisoner access to personal information.

301.029  Contracts requiring prisoner access to personal information.

301.029(1)(1) In this section, "financial transaction card" has the meaning given in s. 943.41 (1) (em).

301.029(2) (2)

301.029(2)(a)(a) The department may not enter into any contract or other agreement if, in the performance of the contract or agreement, a prisoner would perform data entry or telemarketing services and have access to an individual's financial transaction card numbers, checking or savings account numbers or social security number.

301.029(2)(b) (b) The department may not enter into any contract or other agreement if, in the performance of the contract or agreement, a prisoner would perform data entry services or telemarketing services and have access to any information that may serve to identify a minor.

301.029 History History: 1999 a. 9.



301.03 General corrections authority.

301.03  General corrections authority. The department shall:

301.03(1) (1) Supervise, manage, preserve and care for the buildings, grounds and other property pertaining to the state correctional institutions and promote the objectives for which they are established.

301.03(2) (2) Supervise the custody and discipline of all prisoners and the maintenance of state correctional institutions and the prison industries under s. 303.01.

301.03(2g) (2g) Provide alcohol or other drug abuse assessments so that a prisoner can receive such an assessment either during his or her initial assessment and evaluation period in the state prison system or at the prison where he or she is placed after the initial assessment and evaluation period.

301.03(2m) (2m) Provide alcohol or other drug abuse treatment at each state prison except a Type 2 prison, the correctional institution authorized under s. 301.046, a minimum security correctional institution authorized under s. 301.13 or a state-local shared correctional facility established under s. 301.14.

301.03(2r) (2r) Conduct drug testing of prospective parolees or persons to be placed on extended supervision who have undergone treatment while in state prison.

301.03(3) (3) Administer parole, extended supervision, and probation matters, except that the decision to grant or deny parole to inmates shall be made by the parole commission and the decision to revoke probation, extended supervision, or parole in cases in which there is no waiver of the right to a hearing shall be made by the division of hearings and appeals in the department of administration. The secretary may grant special action parole releases under s. 304.02. The department shall promulgate rules establishing a drug testing program for probationers, parolees and persons placed on extended supervision. The rules shall provide for assessment of fees upon probationers, parolees and persons placed on extended supervision to partially offset the costs of the program.

301.03(3a) (3a) Subject to all of the following, design a form to provide notice under ss. 302.117, 973.09 (4m), and 973.176 (2) of ineligibility to vote under s. 6.03 (1) (b):

301.03(3a)(a) (a) The form shall inform the person who is ineligible to vote that he or she may not vote in any election until his or her civil rights are restored.

301.03(3a)(b) (b) The form shall inform the person who is ineligible to vote when his or her civil rights are expected to be restored.

301.03(3a)(c) (c) The form shall include a place for the person to sign indicating that he or she understands that he or she may not vote in any election until his or her civil rights are restored. The form shall include a place also for a witness signature.

301.03(3a)(d) (d) The department shall retain the form, and a copy shall be given to the person.

301.03(3b) (3b) Establish regulations for persons placed on lifetime supervision under s. 939.615, supervise and provide services to persons placed on lifetime supervision under s. 939.615 and promulgate rules for the administration of matters relating to lifetime supervision under s. 939.615.

301.03(3c) (3c) If requested by the department of health services, contract with that department to supervise and provide services to persons who are conditionally transferred or discharged under s. 51.37 (9), conditionally released under s. 971.17 (3), or placed on supervised release under s. 980.06 (2), 1997 stats., or s. 980.08.

301.03(3d) (3d) If requested by the department of health services, contract with that department to provide a secure mental health unit or facility under s. 980.065 (2).

301.03(3g) (3g) Provide treatment for alcoholics and intoxicated persons on parole or extended supervision.

301.03(3m) (3m) Monitor compliance with deferred prosecution agreements under s. 971.39.

301.03(3r) (3r) If any restitution ordered under s. 973.20 (1r) remains unpaid at the time that a person's probation or sentence expires, or he or she is discharged by the department, give to the person upon release, or send to the person at his or her last-known address, written notification that a civil judgment may be issued against the person for the unpaid restitution.

301.03(4) (4) If requested by the governor, make recommendations as to pardons or commutations of sentence.

301.03(5) (5) Examine all institutions authorized by law to receive and detain witnesses, prisoners or convicted persons, and inquire into all matters relating to their management, including the management of witnesses, prisoners or convicted persons, and the condition of buildings and grounds and other property connected with the institutions.

301.03(5d) (5d) Ensure that the superintendent or other person in charge of each state correctional institution designates a person to meet with correctional officers employed at the institution to discuss potential or ongoing safety concerns at the institution and to develop solutions to the concerns.

301.03(5h) (5h) Develop, with the assistance of the office of state employment relations, a policy for staff assignments that shall consider an employee's seniority when assigning shifts.

301.03(6) (6) Direct the correctional psychiatric service in all state correctional institutions.

301.03(6m) (6m) On or before January 30 of each year, after consultation with the department of health services, report to the joint committee on finance and to the chief clerk of each house of the legislature, for distribution to the appropriate standing committees under s. 13.172 (3), on all of the following:

301.03(6m)(a) (a) The number of prisoners transferred to a mental health institute under s. 51.20 (13) (a) 4. and their average length of stay and the number of prisoners transferred to a mental health institute on a voluntary basis and their average length of stay.

301.03(6m)(b) (b) The number of prisoners being treated with psychotropic drugs on both a voluntary and involuntary basis and the types of drugs being used.

301.03(6m)(c) (c) A description of the mental health services available to prisoners on both a voluntary and involuntary basis.

301.03(6r) (6r) By January 30 of each year, submit a report to the joint committee on finance and to the chief clerk of each house of the legislature, for distribution to the appropriate standing committees under s. 13.172 (3), on the number of prisoners that the department considers to be violent and the total number of prisoners.

301.03(6t) (6t) On or before January 1 of each odd-numbered year, submit a report to the joint committee on finance and to the chief clerk of each house of the legislature on the use of overtime in the state correctional institutions, identifying the state correctional institution, and, for each correctional institution, the amount and costs of overtime and the reason for the overtime at that correctional institution.

301.03(7) (7) Direct the educational programs, including an adult basic education program, in all state correctional institutions. The department shall test the reading ability of each prisoner.

301.03(7m) (7m) Supervise criminal defendants accepted into the custody of the department under s. 969.02 (3) (a) or 969.03 (1) (a). The department shall charge the county that is prosecuting the defendant a fee for providing this supervision. The department shall set the fee by rule.

301.03(9) (9) Supervise all persons placed under s. 48.366 (8) or 938.183 in a state prison.

301.03(9r) (9r) Supervise all persons placed in the serious juvenile offender program under s. 938.538.

301.03(10) (10)

301.03(10)(a)(a) Execute the laws relating to the detention, reformation and correction of delinquents.

301.03(10)(b) (b) Direct the aftercare of and supervise all delinquents under its jurisdiction and exercise such functions as it deems appropriate for the prevention of delinquency.

301.03(10)(c) (c) Promote the enforcement of laws for the protection of delinquent children. To this end, the department shall cooperate with courts assigned to exercise jurisdiction under chs. 48 and 938, county departments under ss. 46.215, 46.22 and 46.23 and licensed child welfare agencies and institutions in providing community-based programming, including in-home programming and intensive supervision, for delinquent children. The department shall also establish and enforce standards for the development and delivery of services provided by the department under ch. 938 in regard to juveniles who have been adjudicated delinquent.

301.03(10)(d) (d) Administer the office of juvenile offender review in the division of juvenile corrections in the department. The office shall be responsible for decisions regarding case planning and the release of juvenile offenders from juvenile correctional facilities or secured residential care centers for children and youth to aftercare placements.

301.03(10)(e) (e) Provide educational programs in all juvenile correctional facilities operated by the department.

301.03(10)(f) (f) Provide health services and psychiatric services for residents of all juvenile correctional facilities operated by the department.

301.03(10)(g) (g) Keep statistics, by race, age and gender, of the number of juveniles over whom the court assigned to exercise jurisdiction under chs. 48 and 938 waives its jurisdiction under s. 938.18 as well as the nature of the waiver that was ordered and annually report those statistics to the governor, and to the appropriate standing committees under s. 13.172 (3).

301.03(11) (11) By February 1, 2002, submit a report to the legislature under s. 13.172 (2) concerning the extent to which the department has required pharmacological treatment using an antiandrogen or the chemical equivalent of an antiandrogen as a condition of probation or parole and the effectiveness of the treatment in the cases in which its use has been required.

301.03(12) (12) Cooperate and coordinate its activities with other state and local agencies to provide educational, social, health and other services to offenders, except as provided in s. 302.386 (5).

301.03(13) (13) Annually notify each person who has been discharged from probation, extended supervision or parole and who owed any supervision fees at the time of discharge of any supervision fees owed by the person to the department.

301.03(14) (14) Upon request of the department of revenue, disclose information to the department of revenue concerning a prisoner, probationer or parolee or a person registered under s. 301.45 for the purposes of locating persons, or the assets of persons, who have failed to file tax returns, who have underreported their taxable income or who are delinquent taxpayers, identifying fraudulent tax returns or providing information for tax-related prosecutions.

301.03(15) (15) On or before August 1 of each even-numbered year, provide to the department of health services an estimate of the total proposed budget that the department of corrections will submit in its biennial budget request under s. 16.42.

301.03(18) (18)

301.03(18)(a)(a) Except as provided in s. 301.12 (14) (b) and (c), establish a uniform system of fees for juvenile delinquency-related services provided or purchased by the department or a county department under s. 46.215, 46.22 or 46.23, except for services provided to courts; outreach, information and referral services; or when, as determined by the department, a fee is administratively unfeasible or would significantly prevent accomplishing the purpose of the service. A county department under s. 46.215, 46.22 or 46.23 shall apply the fees that it collects under this program to cover the cost of those services.

301.03(18)(am) (am) Paragraph (a) does not prevent a county department under s. 46.215, 46.22, or 46.23 from charging and collecting the cost of an examination ordered under s. 938.295 (2) (a) as authorized under s. 938.295 (2) (c).

301.03(18)(b) (b) Except as provided in s. 301.12 (14) (b) and (c), hold liable for the services provided or purchased under par. (a) in the amount of the fee established under par. (a) any person receiving those services or the spouse of the person and, in the case of a minor, the parents of the person, and, in the case of a foreign child described in s. 48.839 (1) who became dependent on public funds for his or her primary support before an order granting his or her adoption, the resident of this state appointed guardian of the child by a foreign court who brought the child into this state for the purpose of adoption.

301.03(18)(c) (c) Make collections from the person who in the opinion of the department is best able to pay, giving due regard to the present needs of the person or of his or her lawful dependents. The department may bring action in the name of the department to enforce the liability established under par. (b). This paragraph does not apply to the recovery of fees for the care and services specified under s. 301.12.

301.03(18)(d) (d) Compromise or waive all or part of the liability for services received as the department considers necessary to efficiently administer this subsection, subject to such conditions as the department considers appropriate. The sworn statement of the collection and deportation counsel appointed under s. 301.12 (7) or the secretary, shall be evidence of the services provided and the fees charged for those services.

301.03(18)(e) (e) Delegate to county departments under s. 46.215, 46.22 or 46.23 and other providers of care and services the powers and duties vested in the department by pars. (c) and (d) as the department considers necessary to efficiently administer this subsection, subject to such conditions as the department considers appropriate.

301.03(18)(g) (g) Return to county departments under s. 46.215, 46.22 or 46.23 50% of collections made by the department for delinquent accounts previously delegated under par. (e) and then referred back to the department for collections.

301.03(19) (19) Subject to sub. (20), work to minimize, to the greatest extent possible, the residential population density of sex offenders, as defined in s. 302.116 (1) (b), who are on probation, parole, or extended supervision or placed on supervised release under s. 980.06 (2) (c), 1997 stats., s. 980.08 (5), 2003 stats., or s. 980.08 (4) (g).

301.03(20) (20)

301.03(20)(a)(a) Except as provided in s. 304.06 (2m) (b), place, in one of the following locations, each person who has been convicted of a sex offense, as defined in s. 301.45 (1d) (b), upon his or her release to parole or extended supervision:

301.03(20)(a)1. 1. The county in which the person resided on the date of the sex offense.

301.03(20)(a)2. 2. The county in which the person was convicted of the sex offense.

301.03(20)(a)3. 3. A sex offender treatment facility.

301.03(20)(b) (b) Paragraph (a) does not preclude the department from authorizing a person to reside in a location other than one listed in par. (a) 1. to 3. if the department initially placed the person in one of those listed locations.

301.03(20m) (20m) Transmit to the government accountability board, on a continuous basis, a list containing the name of each living person who has been convicted of a felony under the laws of this state and whose civil rights have not been restored, together with his or her residential address and the date on which the department expects his or her civil rights to be restored.

301.03(20r) (20r) Provide probation, assessment, treatment, and other community treatment options for persons convicted of a 2nd or 3rd offense counted under s. 343.307 (1) with no waiting list for services. If the moneys appropriated under s. 20.410 (1) (bd) are not sufficient to fully fund the services with no waiting list, the department shall notify the joint committee on finance.

301.03 History History: 1989 a. 31, 107, 121, 188, 336; 1991 a. 39; 1993 a. 16, 377, 479; 1995 a. 27 ss. 6355, 6356m, 6356p, 9126 (19); 1995 a. 77, 141; 1997 a. 27, 35, 237, 275, 283, 284; 1999 a. 9, 32; 2001 a. 16, 109; 2003 a. 321; 2005 a. 344, 431, 434, 451; 2007 a. 1; 2007 a. 20 ss. 3100g, 9121 (6) (a); 2007 a. 96, 97; 2009 a. 28, 100; 2011 a. 32, 38.

301.03 Annotation Sections 46.03 (18) and 46.10 do not constitute an unlawful delegation of legislative power. In Matter of Guardianship of Klisurich, 98 Wis. 2d 274, 296 N.W.2d 742 (1980).

301.03 Annotation Section 46.10 (18) and s. 46.10 (3) permit the department to promulgate rules that consider non-liable family members' incomes in determining a liable family member's ability to pay. In Interest of A.L.W. 153 Wis. 2d 412, 451 N.W.2d 416 (1990).

301.03 Annotation Section 46.01 (18) (b) imposes liability upon minors and parents for the costs of services, but does not give counties an automatic right of recovery. Section 46.10 governs enforcement procedure and allows courts to exercise discretion. In Matter of S.E. Trust, 159 Wis. 2d 709, 465 N.W.2d 231 (Ct. App. 1990).

301.03 Annotation The uniform fee system under s. 46.01 (18) and s. 46.10 allows imputing income and, consequently, looking beyond tax returns to determine ability to pay. Interest of Kevin C. 181 Wis. 2d 146, 510 N.W.2d 746 (Ct. App. 1993).



301.031 County youth corrections budget and contract.

301.031  County youth corrections budget and contract.

301.031(1)(1)  Budget.

301.031(1)(a)(a) Each county department under s. 46.215, 46.22 or 46.23 shall submit to the department by December 31 annually its final budget for services directly provided or purchased.

301.031(1)(b) (b) The department shall submit a model of the contract under sub. (2g) (a) to each county department under ss. 46.215, 46.22 and 46.23 by May 1 annually.

301.031(2) (2) Assessment of needs. Before developing and submitting a proposed budget to the county executive or county administrator or the county board, the county departments listed in sub. (1) shall assess needs and inventory resources and services, using an open public participation process.

301.031(2g) (2g) Contract.

301.031(2g)(a)(a) The department shall annually submit to the county board of supervisors in a county with a single-county department or the county boards of supervisors in counties with a multicounty department a proposed written contract containing the allocation of funds and such administrative requirements as necessary. The contract as approved may contain conditions of participation consistent with federal and state law. The contract may also include provisions necessary to ensure uniform cost accounting of services. Any changes to the proposed contract shall be mutually agreed upon. The county board of supervisors in a county with a single-county department or the county boards of supervisors in counties with a multicounty department shall approve the contract before January 1 of the year in which it takes effect unless the department grants an extension. The county board of supervisors in a county with a single-county department or the county boards of supervisors in counties with a multicounty department may designate an agent to approve addenda to any contract after the contract has been approved.

301.031(2g)(b) (b) The department may not approve contracts for amounts in excess of available revenues. The county board of supervisors in a county with a single-county department or the county boards of supervisors in counties with a multicounty department may appropriate funds for juvenile delinquency-related services. Actual expenditure of county funds shall be reported in compliance with procedures developed by the department, and shall comply with standards guaranteeing quality of care comparable to similar facilities.

301.031(2g)(c) (c) The joint committee on finance may require the department to submit contracts between county departments under ss. 46.215, 46.22 and 46.23 and providers of service to the committee for review and approval.

301.031(2r) (2r) Withholding funds.

301.031(2r)(a)(a) The department, after reasonable notice, may withhold a portion of the appropriation allocated to a county department under s. 46.215, 46.22 or 46.23 if the department determines that that portion of the allocated appropriation:

301.031(2r)(a)1. 1. Is for services which duplicate or are inconsistent with services being provided or purchased by the department or other county departments receiving grants-in-aid or reimbursement from the department.

301.031(2r)(a)2. 2. Is inconsistent with state or federal statutes, rules or regulations, in which case the department may also arrange for provision of services by an alternate agency. The department may not arrange for provision of services by an alternate agency unless the joint committee on finance or a review body designated by the committee reviews and approves the department's determination.

301.031(2r)(a)3. 3. Is for the treatment of alcoholics in treatment facilities which have not been approved by the department of health services in accordance with s. 51.45 (8).

301.031(2r)(a)4. 4. Is for inpatient treatment in excess of an average of 21 days, as provided in s. 51.423 (12), excluding care for patients at the centers for the developmentally disabled.

301.031(2r)(a)5. 5. Is inconsistent with the provisions of the county department's contract under sub. (2g).

301.031(2r)(b) (b) If the department withholds a portion of the allocable appropriation under par. (a), the county department affected by the action of the department may submit to the county board of supervisors in a county with a single-county department or to its designated agent or the county boards of supervisors in counties with a multicounty department or their designated agents a plan to rectify the deficiency found by the department. The county board of supervisors or its designated agent in a county with a single-county department or the county boards of supervisors in counties with a multicounty department or their designated agents may approve or amend the plan and may submit for departmental approval the plan as adopted. If a multicounty department is administering a program, the plan may not be submitted unless each county board of supervisors which participated in the establishment of the multicounty department, or its designated agent, adopts it.

301.031(3) (3) Open public participation process.

301.031(3)(a)(a) Citizen advisory committee.

301.031(3)(a)1.1. Except as provided in par. (b), the county board of supervisors of each county or the county boards of supervisors of 2 or more counties jointly shall establish, in accordance with subd. 2. or 3., a citizen advisory committee to the county departments under ss. 46.215, 46.22 and 46.23. The citizen advisory committee shall advise in the formulation of the budget under sub. (1).

301.031(3)(a)2. 2. The citizen advisory committee established under s. 46.031 (3) (a) may also serve as the citizen advisory committee under subd. 1.

301.031(3)(a)3. 3. If the citizen advisory committee established under s. 46.031 (3) (a) does not also serve as the citizen advisory committee under subd. 1., membership on the committee under subd. 1. shall be determined by the county board of supervisors in a county with a single-county committee or by the county boards of supervisors in counties with a multicounty committee and shall include representatives of those persons receiving services, providers of service and citizens. A majority of the members of the committee shall be citizen and service consumers. The committee's membership may not consist of more than 25% county supervisors, nor of more than 20% service providers. The chairperson of the committee shall be appointed by the county board of supervisors establishing it. In the case of a multicounty committee, the chairperson shall be nominated by the committee and approved by the county boards of supervisors establishing it. The county board of supervisors in a county with a single-county committee or the county boards of supervisors in counties with a multicounty committee may designate an agent to determine the membership of the committee and to appoint the committee chairperson or approve the nominee.

301.031(3)(b) (b) Alternate process. The county board of supervisors or the boards of 2 or more counties acting jointly may submit a report to the department on the open public participation process used under sub. (2). The county board of supervisors may designate an agent, or the boards of 2 or more counties acting jointly may designate an agent, to submit the report. If the department approves the report, establishment of a citizen advisory committee under par. (a) is not required.

301.031(3)(c) (c) Yearly report. The county board of supervisors or its designated agent, or the boards of 2 or more counties acting jointly or their designated agent, shall submit to the department a list of members of the citizen advisory committee under par. (a) or a report on the open public participation process under par. (b) on or before July 1 of each year.

301.031 History History: 1995 a. 27 ss. 6356r, 9126 (19); 1995 a. 77, 225; 1997 a. 35; 2007 a. 20 s. 9121 (6) (a).



301.032 Juvenile delinquency-related services; supervisory functions of state department.

301.032  Juvenile delinquency-related services; supervisory functions of state department.

301.032(1) (1)

301.032(1)(a)(a) The department shall supervise the administration of juvenile delinquency-related services. The department shall submit to the federal authorities state plans for the administration of juvenile delinquency-related services in such form and containing such information as the federal authorities require, and shall comply with all requirements prescribed to ensure their correctness.

301.032(1)(b) (b) All records of the department and all county records relating to juvenile delinquency-related services shall be open to inspection at all reasonable hours by authorized representatives of the federal government. Notwithstanding ss. 48.396 (2) and 938.396 (2), all county records relating to the administration of those services shall be open to inspection at all reasonable hours by authorized representatives of the department.

301.032(1)(c) (c) The department may at any time audit all county records relating to the administration of juvenile delinquency-related services and may at any time conduct administrative reviews of county departments under ss. 46.215, 46.22 and 46.23. If the department conducts such audit or administrative review in a county, the department shall furnish a copy of the audit or administrative review report to the chairperson of the county board of supervisors and the county clerk in a county with a single-county department or to the county boards of supervisors and the county clerks in counties with a multicounty department, and to the director of the county department under s. 46.21, 46.22 or 46.23.

301.032(2) (2) The county administration of all laws relating to juvenile delinquency-related services shall be vested in the officers and agencies designated in the statutes.

301.032 History History: 1995 a. 27, 77; 2005 a. 344.



301.035 Division of hearings and appeals; administrator's general duties.

301.035  Division of hearings and appeals; administrator's general duties. The administrator of the division of hearings and appeals in the department of administration shall:

301.035(1) (1) Serve as the appointing authority of the employees of the division under s. 230.06.

301.035(2) (2) Assign hearing examiners from the division to preside over hearings under ss. 302.11 (7), 302.113 (9), 302.114 (9), 938.357 (5), 973.10 and 975.10 (2) and ch. 304.

301.035(4) (4) Supervise employees in the conduct of the activities of the division and be the administrative reviewing authority for decisions of the division under ss. 302.11 (7), 302.113 (9), 302.114 (9), 938.357 (5), 973.10, 973.155 (2) and 975.10 (2) and ch. 304.

301.035(5) (5) After consultation with the department of corrections, promulgate rules relating to the exercise of the administrator's and the division's powers and duties.

301.035 History History: 1989 a. 31, 107; 1995 a. 77; 2001 a. 109.



301.04 Legal actions.

301.04  Legal actions. The department may sue and be sued.

301.04 History History: 1989 a. 31.



301.045 Investigations.

301.045  Investigations. The secretary may inquire into any matter affecting corrections and hold hearings, subpoena witnesses and make recommendations on such matters to the appropriate public or private agencies.

301.045 History History: 1989 a. 31.



301.046 Community residential confinement.

301.046  Community residential confinement.

301.046(1)(1)  Institution status. The department shall establish and operate a community residential confinement program as a correctional institution under the charge of a superintendent. Under the program, the department shall confine prisoners in their places of residence or other places designated by the department. The secretary may allocate and reallocate existing and future facilities as part of the institution. The institution is subject to s. 301.02 and is a state prison as defined in s. 302.01. Construction or establishment of the institution shall be in compliance with all state laws except s. 32.035 and ch. 91. In addition to the exemptions under s. 13.48 (13), construction or establishment of facilities for the institution are not subject to the ordinances or regulations relating to zoning, including zoning under ch. 91, of the county and municipality in which the construction or establishment takes place and are exempt from inspections required under s. 301.36.

301.046(2) (2) Inmate, officer and employee status. Inmates confined under sub. (1) are under the care and control of the institution, subject to its rules and discipline and subject to all laws pertaining to inmates of other correctional institutions. Courts may not directly commit persons to the institution under sub. (1). Officers and employees of the institution are subject to the same laws pertaining to other correctional institutions.

301.046(3) (3) Eligibility. The department shall determine those prisoners who are confined under sub. (1). Except as provided in subs. (3m) and (3t), a prisoner is eligible for this confinement only under all of the following conditions:

301.046(3)(c) (c) The prisoner is not serving a life sentence.

301.046(3)(d) (d) The prisoner is eligible for parole under s. 304.06 (1) (b) or is serving a sentence that is not longer than 3 years.

301.046(3m) (3m) Intensive sanctions program participants. The department may confine any intensive sanctions program participant under sub. (1).

301.046(3t) (3t) Persons serving bifurcated sentence; restricted eligibility. A prisoner serving a bifurcated sentence imposed under s. 973.01 is not eligible for confinement under sub. (1) during the term of confinement in prison portion of the bifurcated sentence.

301.046(4) (4) Notification.

301.046(4)(a)(a) In this subsection:

301.046(4)(a)1. 1. "Member of the family" means spouse, domestic partner under ch. 770, child, sibling, parent or legal guardian.

301.046(4)(a)2. 2. "Victim" means a person against whom a crime has been committed.

301.046(4)(b) (b) Before a prisoner is confined under sub. (1) for a violation of s. 940.03, 940.05, 940.225 (1) or (2), 948.02 (1) or (2), 948.025, 948.06, 948.07, or 948.085, the department shall make a reasonable attempt to notify all of the following persons, if they can be found, in accordance with par. (c) and after receiving a completed card under par. (d):

301.046(4)(b)1. 1. The victim of the crime committed by the prisoner or, if the victim died as a result of the crime, an adult member of the victim's family or, if the victim is younger than 18 years old, the victim's parent or legal guardian.

301.046(4)(b)2. 2. Any witness who testified against the prisoner in any court proceeding involving the offense.

301.046(4)(c) (c) The department shall make a reasonable effort to send the notice, postmarked at least 7 days before a prisoner is confined under sub. (1), to the last-known address of the persons under par. (b).

301.046(4)(d) (d) The department shall design and prepare cards for any person specified in par. (b) to send to the department. The cards shall have space for any such person to provide his or her name and address, the name of the applicable prisoner and any other information the department determines is necessary. The department shall provide the cards, without charge, to district attorneys. District attorneys shall provide the cards, without charge, to persons specified in par. (b). These persons may send completed cards to the department. All department records or portions of records that relate to mailing addresses of these persons are not subject to inspection or copying under s. 19.35 (1).

301.046(4)(e) (e) Before a prisoner is confined under sub. (1), the department shall notify the police chief of any community and the sheriff and district attorney of any county where the prisoner will be confined.

301.046(5) (5) Electronic surveillance. The department shall monitor any prisoner's confinement under sub. (1) by the use of an electronic device worn continuously on the prisoner's person or by the confinement of the prisoner in supervised places designated by the department. The department may permit the prisoner to leave confinement for employment, education or other rehabilitative activities.

301.046(5m) (5m) Fee. The prisoner shall pay any fee charged under s. 301.135 (3).

301.046(6) (6) Escape. Any intentional failure of a prisoner to remain within the extended limits of his or her confinement or to return within the time prescribed by the superintendent is considered an escape under s. 946.42 (3) (a).

301.046 History History: 1989 a. 31 ss. 961m, 961mb; Stats. 1989 s. 301.046; 1989 a. 251; 1991 a. 39; 1993 a. 97, 227, 479; 1997 a. 181, 283; 2005 a. 277; 2009 a. 28.

301.046 Annotation Read together, ss. 301.045 and 301.048 permit an escape charge when a prisoner in community residential confinement cuts off an electronic bracelet and fails to return. State v. Holliman, 180 Wis. 2d 348, 509 N.W.2d 73 (Ct. App. 1993).

301.046 Annotation An inmate does not have a constitutionally protected liberty interest in maintaining his status under this section. Santiago v. Ware, 205 Wis. 2d 295, 556 N.W.2d 356 (Ct. App. 1996), 95-2453.

301.046 Annotation Except as provided in s. 301.048 (7), counties are responsible for the provision of medical and dental services, including psychiatric and alcohol and drug abuse services, to persons in the community residential confinement program. 81 Atty. Gen. 156.



301.047 Inmate rehabilitation and aftercare.

301.047  Inmate rehabilitation and aftercare.

301.047(1) (1)  Program. The department may permit one or more nonprofit community-based organizations meeting the requirements of this section to operate an inmate rehabilitation program in any department facility if the department determines that operation of that program does not constitute a threat to the security of the facility or the safety of inmates or the public and that operation of the program is in the best interest of the inmates.

301.047(2) (2) Program requirements.

301.047(2)(a)(a) An organization seeking to operate a rehabilitation program under sub. (1) shall submit to the department a detailed proposal for the operation of the program. The proposal shall include all of the following:

301.047(2)(a)1. 1. A description of the services to be provided, including aftercare services, and a description of the geographic area in which aftercare services will be provided.

301.047(2)(a)2. 2. A description of the activities to be undertaken and the approximate daily schedule of programming for inmates participating in the program.

301.047(2)(a)3. 3. A statement of the qualifications of the individuals providing services.

301.047(2)(a)4. 4. A statement of the organization's policies regarding eligibility of inmates to participate in the program.

301.047(2)(a)5. 5. A statement of the goals of the program.

301.047(2)(a)6. 6. A description of the methods by which the organization will evaluate the effectiveness of the program in attaining the goals under subd. 5.

301.047(2)(a)7. 7. Any other information specified by the department.

301.047(2)(b) (b) An organization seeking to operate a rehabilitation program under sub. (1) shall agree in writing to all of the following:

301.047(2)(b)1. 1. The organization may not receive compensation from the department for services provided in the rehabilitation program.

301.047(2)(b)2. 2. The organization may not deny an inmate the opportunity to participate in the program for any reason related to the inmate's religious beliefs or nonbelief.

301.047(2)(b)3. 3. An inmate may stop participating in the program at any time.

301.047(2)(b)4. 4. Upon the inmate's release, the organization shall provide community-based aftercare services for each inmate who completes the program and who resides in the geographic area described in par. (a) 1.

301.047(3) (3) Duties and authority of the department.

301.047(3)(a)(a) The department shall establish policies that provide an organization operating a rehabilitation program under sub. (1) reasonable access to inmates.

301.047(3)(b) (b) The department shall designate a specific portion of the facility for operation of a rehabilitation program, if one is established, under sub. (1). To the extent possible, inmates participating in the program shall be housed in the portion of the facility in which the program is operated.

301.047(3)(c) (c) The department may not require an inmate to participate in a rehabilitation program under sub. (1).

301.047(3)(d) (d) The department may not base any decision regarding an inmate's conditions of confinement, including discipline, or an inmate's eligibility for release, on an inmate's decision to participate or not to participate in a rehabilitation program under sub. (1).

301.047(3)(e) (e) The treatment of inmates, including the provision of housing, activities in which an inmate may participate, freedom of movement, and work assignments, shall be substantially the same for inmates who participate in a rehabilitation program under sub. (1) and inmates who do not participate in such a program.

301.047(3)(f) (f) The department may restrict an inmate's participation in a rehabilitation program under sub. (1).

301.047(3)(g) (g) The department may suspend or terminate operation of a rehabilitation program under sub. (1) if the organization operating the program fails to comply with any of the requirements under this section and shall suspend or terminate the operation of a program if the department determines that suspension or termination of the program is necessary for the security of the facility or the safety of the inmates or the public or is in the best interests of the inmates.

301.047(3)(h) (h)

301.047(3)(h)1.1. Except as provided in subd. 2., if an organization operating a rehabilitation program under sub. (1) promotes or informs the department that the organization intends to promote sectarian worship, instruction, or proselytization in connection with the rehabilitation program, the department shall permit all other religious organizations meeting the requirements of this section to operate an inmate rehabilitation program under sub. (1).

301.047(3)(h)2. 2. The department is not required under subd. 1. to permit a religious organization to operate an inmate rehabilitation program under sub. (1) if the department determines that the organization's operation of that program constitutes a threat to the security of the facility or the safety of the inmates or the public.

301.047(4) (4) Evaluation. The department shall evaluate or contract with a public or private agency for an evaluation of the effectiveness of each rehabilitation program operated under sub. (1) in reducing recidivism and alcohol and other drug abuse among program participants. The department shall collect the data and information necessary to evaluate the program. No later than 3 years from the date on which the rehabilitation program begins operating, the department shall submit a report of the evaluation to the governor and to the appropriate standing committees of the legislature, as determined by the speaker of the assembly and the president of the senate, under s. 13.172 (3).

301.047 History History: 2001 a. 16.



301.048 Intensive sanctions program.

301.048  Intensive sanctions program.

301.048(1) (1)  Program administration and design. The department shall administer an intensive sanctions program. The department shall design the program to provide all of the following:

301.048(1)(a) (a) Punishment that is less costly than ordinary imprisonment and more restrictive than ordinary probation or parole supervision or extended supervision.

301.048(1)(b) (b) Component phases that are intensive and highly structured.

301.048(1)(c) (c) A series of component phases for each participant that is based on public safety considerations and the participant's needs for punishment and treatment.

301.048(2) (2) Eligibility.

301.048(2)(am)(am) Except as provided in par. (bm), a person enters the intensive sanctions program only if he or she has been convicted of a felony and only under one of the following circumstances:

301.048(2)(am)1. 1. A court sentences him or her to the program under s. 973.032.

301.048(2)(am)2. 2. He or she is a prisoner serving a felony sentence not punishable by life imprisonment and the department directs him or her to participate in the program. This subdivision does not apply to a prisoner serving a bifurcated sentence imposed under s. 973.01.

301.048(2)(am)3. 3. The parole commission grants him or her parole under s. 304.06 and requires his or her participation in the program as a condition of parole under s. 304.06 (1x).

301.048(2)(am)3m. 3m. A court or the department requires his or her participation in the program as a condition of extended supervision under s. 302.113 (7), 302.114 (5) (d) or (8), or 973.01 (5).

301.048(2)(am)4. 4. The department and the person agree to his or her participation in the program as an alternative to revocation of probation, extended supervision or parole.

301.048(2)(bm) (bm)

301.048(2)(bm)1.1. In this paragraph, "violent offense" means:

301.048(2)(bm)1.a. a. A crime specified in s. 940.19 (3), 1999 stats., s. 940.195 (3), 1999 stats., s. 943.23 (1m), 1999 stats., or s. 943.23 (1r), 1999 stats., or s. 940.01, 940.02, 940.03, 940.05, 940.06, 940.08, 940.09, 940.10, 940.19 (4) or (5), 940.195 (4) or (5), 940.20, 940.201, 940.203, 940.21, 940.225 (1) to (3), 940.23, 940.285 (2) (a) 1. or 2., 940.29, 940.295 (3) (b) 1g., 1m., 1r., 2., or 3., 940.31, 940.43 (1) to (3), 940.45 (1) to (3), 941.20 (2) or (3), 941.26, 941.30, 941.327, 943.01 (2) (c), 943.011, 943.013, 943.02, 943.04, 943.06, 943.10 (2), 943.23 (1g), 943.30, 943.32, 946.43, 947.015, 948.02 (1) or (2), 948.025, 948.03, 948.04, 948.05, 948.051, 948.06, 948.07, 948.08, 948.085, or 948.30.

301.048(2)(bm)1.b. b. A crime under federal law, the law of any other state or, prior to October 29, 1999, the law of this state that is comparable to a crime specified in subd. 1. a.

301.048(2)(bm)2. 2. A person who has at any time been convicted, adjudicated delinquent or found not guilty or not responsible by reason of insanity or mental disease, defect or illness of or for a violent offense is not eligible for the intensive sanctions program.

301.048(2m) (2m) Persons serving bifurcated sentence; restricted eligibility. A prisoner serving a bifurcated sentence imposed under s. 973.01 is not eligible for the intensive sanctions program during the term of confinement in prison portion of the bifurcated sentence.

301.048(3) (3) Component phases.

301.048(3)(a)(a) The department shall provide each participant with one or more of the following sanctions:

301.048(3)(a)1. 1. Placement in a Type 1 prison or a jail, county reforestation camp, residential treatment facility or community-based residential facility. The department may not place a participant under this paragraph for more than one year or, if applicable, the period specified by the court under s. 973.032 (3) (b), whichever is shorter, except as provided in s. 973.032 (4).

301.048(3)(a)2. 2. Intensive or other field supervision.

301.048(3)(a)3. 3. Electronic monitoring.

301.048(3)(a)4. 4. Community service.

301.048(3)(a)5. 5. Restitution.

301.048(3)(a)6. 6. Other programs as prescribed by the department.

301.048(3)(b) (b) The department may provide the sanctions under par. (a) in any order and may provide more than one sanction at a time. Subject to the cumulative time restrictions under par. (a) 1., the department may return to a sanction that was used previously for a participant. A participant is not entitled to a hearing regarding the department's exercise of authority under this subsection unless the department provides for a hearing by rule.

301.048(3)(c) (c) The department may provide a participant with alcohol or other drug abuse outpatient treatment and services or mental health treatment and services.

301.048(3)(d) (d) A person may seek review of a final decision of the department of corrections, or of the division of hearings and appeals in the department of administration acting under s. 304.06 (3), relating to denials of eligibility for or placement in sanctions or relating to discipline or revocation under or termination from the intensive sanctions program only by the common law writ of certiorari.

301.048(4) (4) Status.

301.048(4)(a)(a) A participant is in the custody and under the control of the department, subject to its rules and discipline. A participant entering the program under sub. (2) (am) 1. or 2. is a prisoner. A participant entering the program under sub. (2) (am) 3. is a prisoner, except that he or she is a parolee for purposes of revocation. A participant entering the program under sub. (2) (am) 3m. is a prisoner, except that he or she remains a person on extended supervision for purposes of revocation. A participant entering the program under sub. (2) (am) 4. is a prisoner, except that he or she remains a probationer, parolee or person on extended supervision, whichever is applicable, for purposes of revocation.

301.048(4)(am) (am) A participant who is a parolee for purposes of revocation is subject to revocation for violation of any condition of parole or any rule or condition applicable because he or she is a program participant. A participant who is a person on extended supervision for purposes of revocation is subject to revocation for violation of any condition of extended supervision or any rule or condition applicable because he or she is a program participant. A participant who is a probationer for purposes of revocation is subject to revocation for violation of any condition of probation or any rule or condition applicable because he or she is a program participant.

301.048(4)(b) (b) The department shall operate the program as a correctional institution. The secretary may allocate and reallocate existing and future facilities as part of the institution. The institution is subject to s. 301.02 and is a state prison as defined in s. 302.01. Construction or establishment of the institution shall be in compliance with all state laws except s. 32.035 and ch. 91. In addition to the exemptions under s. 13.48 (13), construction or establishment of facilities for the institution are not subject to the ordinances or regulations relating to zoning, including zoning under ch. 91, of the county and municipality in which the construction or establishment takes place and are exempt from inspections required under s. 301.36.

301.048(4m) (4m) Notification.

301.048(4m)(a)(a) In this subsection:

301.048(4m)(a)1. 1. "Member of the family" means spouse, domestic partner under ch. 770, child, sibling, parent or legal guardian.

301.048(4m)(a)2. 2. "Victim" means a person against whom a crime has been committed.

301.048(4m)(b) (b) As soon as possible after a prisoner, probationer, parolee or person on extended supervision who has violated s. 940.03, 940.05, 940.225 (1) or (2), 948.02 (1) or (2), 948.025, 948.06, 948.07, or 948.085 enters the intensive sanctions program, the department shall make a reasonable attempt to notify all of the following persons, if they can be found, in accordance with par. (c) and after receiving a completed card under par. (d):

301.048(4m)(b)1. 1. The victim of the crime committed by the prisoner, probationer, parolee or person on extended supervision or, if the victim died as a result of the crime, an adult member of the victim's family or, if the victim is younger than 18 years old, the victim's parent or legal guardian.

301.048(4m)(b)2. 2. Any witness who testified against the prisoner, probationer, parolee or person on extended supervision in any court proceeding involving the offense.

301.048(4m)(c) (c) The department shall make a reasonable effort to send the notice to the last-known address of the persons under par. (b).

301.048(4m)(d) (d) The department shall design and prepare cards for any person specified in par. (b) to send to the department. The cards shall have space for any such person to provide his or her name and address, the name of the applicable participant and any other information the department determines is necessary. The department shall provide the cards, without charge, to district attorneys. District attorneys shall provide the cards, without charge, to persons specified in par. (b). These persons may send completed cards to the department. All department records or portions of records that relate to mailing addresses of these persons are not subject to inspection or copying under s. 19.35 (1).

301.048(5) (5) Escape. Any intentional failure of a participant to remain within the extended limits of his or her placement or confinement under sub. (3) (a) or to return within the time prescribed by the administrator of the division is considered an escape under s. 946.42 (3) (a).

301.048(6) (6) Discharge.

301.048(6)(a)(a) Except as provided in par. (b), the department may discharge a participant from participation in the program and from departmental custody and control at any time.

301.048(6)(b) (b) The department may discharge a participant who is on extended supervision under s. 302.113 from participation in the program at any time, but the person remains under departmental supervision under the terms of the person's bifurcated sentence imposed under s. 973.01 until the end of that sentence.

301.048(7) (7) Reimbursement. The department shall provide reimbursement to counties and others for the actual costs incurred under sub. (3), as authorized by the department, from the appropriations under s. 20.410 (1) (ab) and (b).

301.048(8) (8) Education. The department and the director of state courts shall educate judges, district attorneys, criminal defense attorneys, county sheriffs, jail administrators and members of the public regarding the intensive sanctions program.

301.048(10) (10) Rules. The department shall promulgate rules to implement this section.

301.048 History History: 1991 a. 39; 1993 a. 79, 97, 227, 437, 479; 1995 a. 27; 1997 a. 27, 133, 181, 283; 1999 a. 9; 2001 a. 109; 2005 a. 277; 2007 a. 116; 2009 a. 28; 2011 a. 38; s. 35.17 correction in sub. (2) (am) 3m.

301.048 Annotation Intensive Sanctions: A New Sentencing Option. Fiedler. Wis. Law. June 1992.

301.048 Annotation Read together, ss. 301.046 and 301.048 permit an escape charge when a prisoner in community residential confinement cuts off an electronic bracelet and fails to return. State v. Holliman, 180 Wis. 2d 348, 509 N.W.2d 73 (Ct. App. 1993).

301.048 Annotation The extension under s. 973.032 of an intensive sanctions program placement period must be based on public safety considerations and the participant's need for punishment and treatment. All that needs to be shown at an extension hearing is that the participant has not made sufficient progress in the program and that more time is required to meet those concerns. State v. Turner, 200 Wis. 2d 168, 546 N.W.2d 880 (Ct. App. 1996), 95-1295.

301.048 Annotation Custody of a person in the intensive sanctions program under s. 301.048 exists for purposes of sentence credit under s. 973.155 only if the person's sanctions program sufficiently infringes upon the person's freedom to equate with being under the state's control for a substantial time. State v. Collett, 207 Wis. 2d 319, 558 N.W.2d 642 (Ct. App. 1996), 96-1952.

301.048 Annotation The department of corrections is not prevented form requiring a person on mandatory release parole to wear an electronic monitoring bracelet. State ex rel. Macemon v. Reynolds, 208 Wis. 2d 594, 561 N.W.2d 779 (Ct. App. 1997), 96-0064.

301.048 Annotation Administrative confinement may be followed by a criminal conviction for escape if both arise from a participant's leaving the halfway house where the participant was assigned under the intensive sanctions program. State v. Grosse, 210 Wis. 2d 172, 565 N.W.2d 174 (Ct. App. 1997), 96-2027.

301.048 Annotation Placement under this section does not confer a liberty interest. A return to prison after revocation of status under the program is a change from a lesser to a higher from of confinement. State ex rel. Harris v. Smith, 220 Wis. 2d 158, 582 N.W.2d 131 (Ct. App. 1998), 97-2193.

301.048 Annotation Except as provided in s. 301.048 (7), counties are responsible for the provision of medical and dental services, including psychiatric and alcohol and drug abuse services, to persons in the intensive sanctions program. 81 Atty. Gen. 156.



301.049 Mother-young child care program.

301.049  Mother-young child care program.

301.049(1) (1)  Program. The department shall administer a mother-young child care program allowing females to retain, during participation in the program, the physical custody of their children.

301.049(2) (2) Eligibility.

301.049(2)(a)(a) The department shall provide the program for females who are:

301.049(2)(a)1. 1. Prisoners; or

301.049(2)(a)2. 2. On probation, extended supervision or parole and who, if approved by the department under par. (b), would participate in the program as an alternative to revocation of probation, extended supervision or parole.

301.049(2)(b) (b) A female covered under par. (a) and her child may enter the program if all of the following conditions are met:

301.049(2)(b)1. 1. The female covered under par. (a) consents to participate.

301.049(2)(b)2. 2. The department approves and the female covered under par. (a) is pregnant or has a child who has not attained the age of one year.

301.049(3) (3) Services. The department shall do all of the following under the program:

301.049(3)(a) (a) Place program participants in the least restrictive placement consistent with community safety and correctional needs and objectives.

301.049(3)(b) (b) Provide a stable, safe and stimulating environment for each child participating in the program.

301.049(3)(d) (d) Provide program services with the goal of achieving a stable relationship between each mother and her child during and after participation in the program.

301.049(3)(e) (e) Prepare each mother to be able to live in a safe, lawful and stable manner in the community upon parole, extended supervision or discharge.

301.049(4) (4) Purchase of services. The department shall purchase the services of a private, nonprofit organization to administer the mother-young child care program.

301.049 History History: 1991 a. 39, 189; 1997 a. 283.



301.05 Gifts; trustee duty.

301.05  Gifts; trustee duty. The department may:

301.05(1) (1) Accept gifts, grants or donations of money or property from private sources to be administered by the department for the execution of its functions. All moneys so received shall be paid into the general fund and are appropriated as provided in s. 20.410 (1) (i).

301.05(2) (2) Take and hold in trust all property transferred to the state to be applied to any specified purpose, use or benefit pertaining to any of the institutions under its control or the inmates thereof, and apply the same in accordance with the trust.

301.05 History History: 1989 a. 31.



301.055 Prisoner population limits.

301.055  Prisoner population limits. The department shall promulgate rules providing limits on the number of prisoners at all state prisons, but excluding those prisoners confined in the institution authorized under s. 301.046 (1) or in a Type 2 prison. The rules shall provide systemwide limits and limits for each state prison, except the department may provide a single limit for the Wisconsin correctional center system. The rules may provide procedures allowing the department to exceed any systemwide, institution or center system limit in an emergency situation.

301.055 History History: 1989 a. 31 ss. 968r, 968rc; Stats. 1989 s. 301.055; 1989 a. 107; 1991 a. 39; 1993 a. 16.



301.06 Education and prevention.

301.06  Education and prevention. The department may do all of the following:

301.06(1) (1) Develop and maintain education and prevention programs.

301.06(2) (2) Study causes and methods of prevention and treatment of juvenile delinquency and related social problems. The department may utilize all powers provided by the statutes, including the authority to accept grants of money or property from federal, state or private sources, and enlist the cooperation of other agencies and state departments.

301.06 History History: 1989 a. 31, 107; 1995 a. 27.



301.065 Religious organizations; contract powers.

301.065  Religious organizations; contract powers.

301.065(1)(1)  Religious organizations; legislative purpose. The purpose of this section is to allow the department to contract with, or award grants to, religious organizations, under any program administered by the department relating to the prevention of delinquency and crime or the rehabilitation of offenders, on the same basis as any other nongovernmental provider, without impairing the religious character of such organizations, and without diminishing the religious freedom of beneficiaries of assistance funded under such program.

301.065(2) (2) Nondiscrimination against religious organizations. If the department is authorized under ch. 16 to contract with a nongovernmental entity, or to award grants to a nongovernmental entity, religious organizations are eligible, on the same basis as any other private organization, to be contractors and grantees under any program administered by the department so long as the programs are implemented consistently with the first amendment to the U.S. Constitution and article I, section 18, of the Wisconsin Constitution. Except as provided in sub. (11), the department may not discriminate against an organization that is or applies to be a contractor or grantee on the basis that the organization does or does not have a religious character or because of the specific religious nature of the organization.

301.065(3) (3) Religious character and freedom.

301.065(3)(a)(a) The department shall allow a religious organization with which the department contracts or to which the department awards a grant to retain its independence from government, including the organization's control over the definition, development, practice, and expression of its religious beliefs.

301.065(3)(b) (b) The department may not require a religious organization to alter its form of internal governance or to remove religious art, icons, scripture, or other symbols to be eligible for a contract or grant.

301.065(4) (4) Rights of beneficiaries of assistance.

301.065(4)(a)(a) If the department contracts with or awards grants to a religious organization for the provisions of crime prevention or offender rehabilitation assistance under a program administered by the department, an individual who is eligible for this assistance shall be informed in writing that assistance of equal value and accessibility is available from a nonreligious provider upon request.

301.065(4)(b) (b) The department shall provide an individual who is otherwise eligible for assistance from an organization described under par. (a) with assistance of equal value from a nonreligious provider if the individual objects to the religious character of the organization described under par. (a) and requests assistance from a nonreligious provider. The department shall provide such assistance within a reasonable period of time after the date of the objection and shall ensure that it is accessible to the individual.

301.065(6) (6) Nondiscrimination against beneficiaries. A religious organization may not discriminate against an individual in regard to rendering assistance that is funded under any program administered by the department on the basis of religion, a religious belief or nonbelief, or a refusal to actively participate in a religious practice.

301.065(7) (7) Fiscal accountability.

301.065(7)(a)(a) Except as provided in par. (b), any religious organization that contracts with, or receives a grant from, the department is subject to the same laws and rules as other contractors and grantees regarding accounting, in accord with generally accepted auditing principles, for the use of the funds provided under such programs.

301.065(7)(b) (b) If the religious organization segregates funds provided under programs administered by the department into separate accounts, only the financial assistance provided with those funds shall be subject to audit.

301.065(8) (8) Compliance. Any party that seeks to enforce its rights under this section may bring a civil action for injunctive relief against the entity that allegedly commits the violation.

301.065(9) (9) Limitations on use of funds for certain purposes. No funds provided directly to religious organizations by the department may be expended for sectarian worship, instruction, or proselytization.

301.065(10) (10) Certification of compliance. Every religious organization that contracts with, or receives a grant from, the department to provide delinquency and crime prevention or offender rehabilitation services to eligible recipients shall certify in writing that it has complied with the requirements of subs. (6) and (9) and submit to the department a copy of this certification and a written description of the policies the organization has adopted to ensure that it has complied with the requirements under subs. (6) and (9).

301.065(11) (11) Preemption. Nothing in this section may be construed to preempt any other statute that prohibits or restricts the expenditure of federal or state funds by or the granting of federal or state funds to religious organizations.

301.065 History History: 2001 a. 16.



301.067 Funding for certain community reintegration services.

301.067  Funding for certain community reintegration services. From the appropriation under s. 20.410 (1) (d), the department shall provide $50,000 each fiscal year to Madison-area Urban Ministry, Inc., and $50,000 each fiscal year to Project Return for community reintegration services.

301.067 History History: 2005 a. 25.



301.068 Community services to reduce recidivism.

301.068  Community services to reduce recidivism.

301.068(1)(1) The department shall establish community services that have the goals of increasing public safety, reducing the risk that offenders on community supervision will reoffend, and reducing by 2010-11 the recidivism rate of persons who are on probation, parole, or extended supervision following a felony conviction. In establishing community services under this section, the department shall consider the capacity of existing services and any needs that are not met by existing services.

301.068(2) (2) The community services to reduce recidivism under sub. (1) shall include all of the following:

301.068(2)(a) (a) Alcohol and other drug treatment, including residential treatment, outpatient treatment, and aftercare.

301.068(2)(b) (b) Cognitive group intervention.

301.068(2)(c) (c) Day reporting centers.

301.068(2)(d) (d) Treatment and services that evidence has shown to be successful and to reduce recidivism.

301.068(3) (3) The department shall ensure that community services established under sub. (1) meet all of the following conditions:

301.068(3)(a) (a) The community services target offenders at a medium or high risk for revocation or recidivism as determined by valid, reliable, and objective risk assessment instruments that the department has approved.

301.068(3)(b) (b) The community services provide offenders with necessary supervision and services that improve their opportunity to complete their terms of probation, parole, or extended supervision. The community services may include employment training and placement, educational assistance, transportation, and housing. The community services shall focus on mitigating offender attributes and factors that are likely to lead to criminal behavior.

301.068(3)(c) (c) The community services use a system of intermediate sanctions on offenders for violations.

301.068(3)(d) (d) The community services are based upon assessments of offenders using valid, reliable, and objective instruments that the department has approved.

301.068(4) (4) The department shall develop a system for monitoring offenders receiving community services under this section that evaluates how effective the services are in decreasing the rates of arrest, conviction, and imprisonment of the offenders receiving the services.

301.068(5) (5) The department shall provide to probation, extended supervision, and parole agents training and skill development in reducing offenders' risk of reoffending and intervention techniques and shall by rule set forth requirements for the training and skill development. The department shall develop policies to guide probation, extended supervision, and parole agents in the supervision and revocation of offenders on probation, extended supervision, and parole and develop practices regarding alternatives to revocation of probation, extended supervision, or parole.

301.068(6) (6) The department shall annually submit a report to the governor, the chief clerk of each house of the legislature for distribution to the appropriate standing committees under s. 13.172 (3), and the director of state courts. The report shall set forth the scope of the community services established under sub. (1); the number of arrests of, convictions of, and prison sentences imposed on offenders receiving the community services under this section; and the progress toward recidivism reduction.

301.068 History History: 2009 a. 28.



301.07 Cooperation and contracts with federal government.

301.07  Cooperation and contracts with federal government. The department may cooperate with the federal government in carrying out federal acts concerning adult corrections and youth corrections and may enter into contracts with the federal government under 18 USC 5003.

301.07 History History: 1989 a. 31, 107; 1995 a. 27; 1997 a. 27.



301.073 American Indian tribal community reintegration program.

301.073  American Indian tribal community reintegration program. The department shall establish a program to facilitate the reintegration of American Indians who have been incarcerated in a state prison into their American Indian tribal communities. Under the program, each participant shall be provided an integration plan that addresses the participant's needs and shall be provided services that are customized for the participant. The program shall encourage confidence, responsibility, and independence among participants. The department shall ensure that the program incorporates tribal practices and traditions that meet the participant's community reintegration needs.

301.073 History History: 2013 a. 20 s. 181; Stats. 2013 s. 301.073.



301.075 Disbursement of funds and facsimile signatures.

301.075  Disbursement of funds and facsimile signatures. Withdrawal or disbursement of moneys deposited in a public depository, as defined in s. 34.01 (5), to the credit of the department or any of its divisions or agencies shall be by check, share draft or other draft signed by the secretary or by one or more persons in the department designated by written authorization of the secretary. The checks, share drafts and other drafts shall be signed personally or by use of a mechanical device adopted by the secretary or the secretary's designees for affixing a facsimile signature. Any public depository shall be fully warranted and protected in making payment on any check, share draft or other draft bearing the facsimile signature notwithstanding that the facsimile signature may have been placed on the check, share draft or other draft without the authority of the secretary or the designees.

301.075 History History: 1989 a. 31.



301.08 Purchase of care and services.

301.08  Purchase of care and services.

301.08(1) (1)  Authorization.

301.08(1)(a)(a) The department may contract with public or voluntary agencies or others to:

301.08(1)(a)1. 1. Purchase in full or in part care and services which it is authorized by any statute to provide as an alternative to providing such care and services itself.

301.08(1)(a)2. 2. Purchase or provide in full or in part the care and services which county agencies may provide or purchase under any statute and to sell to county agencies such portions thereof as the county agency may desire to purchase.

301.08(1)(a)3. 3. Sell services, under contract, which the department is authorized to provide by statute, to any federally recognized tribal governing body.

301.08(1)(b) (b) The department may:

301.08(1)(b)1. 1. Contract with public, private or voluntary agencies for the purchase of goods, care and services for persons committed or sentenced to a state correctional or penal institution, placed on probation or lifetime supervision to the department by a court of record, or released from a state correctional or penal institution. Services shall include, but are not limited to, diagnostic services, evaluation, treatment, counseling, referral and information, day care, inpatient hospitalization, transportation, recreation, special education, vocational training, work adjustment, sheltered employment, special living arrangements and legal and protective services.

301.08(1)(b)2. 2. Contract with one public, private or voluntary agency for the supervision, maintenance and operation of one minimum security correctional institution in a county having a population of 500,000 or more. To be eligible, an agency must have prior relevant experience.

301.08(1)(b)3. 3. Contract with public, private, or voluntary agencies for the supervision, maintenance, and operation of juvenile correctional facilities, residential care centers for children and youth, as defined in s. 938.02 (15d), and secured residential care centers for children and youth for the placement of juveniles who have been convicted under s. 938.183 or adjudicated delinquent under s. 938.183 or 938.34 (4d), (4h), or (4m). The department may designate juvenile correctional facility, residential care center for children and youth, or a secured residential care center for children and youth contracted for under this subdivision as a Type 2 juvenile correctional facility, as defined in s. 938.02 (20), and may designate a residential care center for children and youth or secured residential care center for children and youth contracted for under this subdivision as a Type 2 residential care center for children and youth, as defined in s. 938.02 (19r).

301.08(1)(c) (c)

301.08(1)(c)2.2. Beginning on January 1, 1996, the department may contract with public, private or voluntary vendors for the supervision or for any component of the supervision of probationers, parolees and persons on extended supervision who are under minimum supervision or administrative supervision.

301.08(1)(c)3. 3. Except as provided in subd. 3m., a contract under subd. 2. shall authorize a vendor to charge a fee to probationers, parolees and persons on extended supervision sufficient to cover the cost of supervision and administration of the contract.

301.08(1)(c)3m. 3m. A contract under subd. 2. shall permit the department to prohibit a vendor from charging a fee to a probationer, parolee or person on extended supervision who is supervised under the contract if the probationer, parolee or person on extended supervision demonstrates that he or she is unable to pay the fee because of any of the following:

301.08(1)(c)3m.a. a. The probationer, parolee or person on extended supervision is undergoing treatment approved by the department and is unable to work.

301.08(1)(c)3m.b. b. The probationer, parolee or person on extended supervision has a statement from a physician certifying to the department that the probationer, parolee or person on extended supervision should be excused from working for medical reasons.

301.08(1)(c)4. 4. If the department collects any moneys from a vendor under a contract under subd. 2., the department shall credit those moneys to the appropriation account under s. 20.410 (1) (gf).

301.08(1)(c)5. 5. The department shall promulgate rules for fees, collections, reporting and verification regarding probationers, parolees and persons on extended supervision supervised by a vendor who contracts with the department under subd. 2. and shall promulgate rules defining "administrative supervision" and "minimum supervision".

301.08(2) (2) Restrictions.

301.08(2)(a)(a) All care and services purchased by the department and all care and services relating to juvenile delinquency purchased by a county department under s. 46.215, 46.22 or 46.23 shall be authorized and contracted for under the standards established under this subsection. For purchases of $10,000 or less the requirement for a written contract may be waived by the department. No contract is required for care provided by foster homes required to be licensed under s. 48.62. If the department directly contracts for services, it shall follow the procedures in this subsection in addition to meeting purchasing requirements established in s. 16.75.

301.08(2)(b) (b) All care and services purchased shall meet standards established by the department and other requirements specified by purchaser in the contract. Based on these standards the department shall establish standards for cost accounting and management information systems that shall monitor the utilization of those services, and document the specific services in meeting the service plan for the client and the objective of the service.

301.08(2)(c) (c)

301.08(2)(c)1.1. Purchase of service contracts shall be written in accordance with rules and procedures established by the department. Contracts for client services shall show the total dollar amount to be purchased and for each service the number of clients to be served, number of client service units, the unit rate per client service and the total dollar amount for each service.

301.08(2)(c)2. 2. Payments under a contract may be made on the basis of actual allowable costs or on the basis of a unit rate per client service multiplied by the actual client units furnished each month. The contract may be renegotiated when units vary from the contracted number. The purchaser shall determine actual marginal costs for each service unit less than or in addition to the contracted number.

301.08(2)(c)3. 3. For proprietary agencies, contracts may include a percentage add-on for profit according to rules promulgated by the department.

301.08(2)(c)4. 4. Reimbursement to an agency may be based on total costs agreed to by the parties regardless of the actual number of service units to be furnished, when the agency is entering into a contract for a new or expanded service that the purchaser recognizes will require a start-up period not to exceed 180 days. The reimbursement applies only if identified client needs necessitate the establishment of a new service or expansion of an existing service.

301.08(2)(c)5. 5. If the purchaser finds it necessary to terminate a contract prior to the contract expiration date for reasons other than nonperformance by the provider, actual cost incurred by the provider may be reimbursed for an amount determined by mutual agreement of the parties.

301.08(2)(c)6. 6. Advance payments of up to one-twelfth of an annual contract may be allowed under the contract. If the advance payment exceeds $10,000, the provider shall supply a surety bond for an amount equal to the amount of the advance payment applied for. No surety bond is required if the provider is a state agency. The cost of the surety bond shall be allowable as an expense.

301.08(2)(d) (d) For purposes of this subsection and as a condition of reimbursement, each provider under contract shall:

301.08(2)(d)1. 1. Except as provided in s. 46.036 (4) (a), maintain a uniform double entry accounting system and a management information system which are compatible with cost accounting and control systems prescribed by the department.

301.08(2)(d)2. 2. Cooperate with the department and purchaser in establishing costs for reimbursement purposes.

301.08(2)(d)3. 3. Unless waived by the department, biennially, or annually if required under federal law, provide the purchaser with a certified financial and compliance audit report. The audit shall follow standards that the department prescribes. A purchaser may waive the requirements of this subdivision as provided in s. 46.036 (4) (c).

301.08(2)(d)4. 4. Transfer a client from one category of care or service to another only with the approval of the purchaser.

301.08(2)(d)5. 5. Charge a uniform schedule of fees established under s. 301.03 (18) unless waived by the purchaser with approval of the department. Whenever providers recover funds attributed to the client, the funds shall offset the amount paid under the contract.

301.08(2)(e) (e) The purchaser shall recover from provider agencies money paid in excess of the conditions of the contract from subsequent payments made to the provider.

301.08(2)(f) (f) Contracts may be renegotiated by the purchaser under conditions specified in the contract.

301.08(2)(g) (g) The service provider under this section may appeal decisions of the purchaser in accordance with terms and conditions of the contract and ch. 68 or 227.

301.08(3) (3) Notification concerning plans for transitional housing.

301.08(3)(a)(a) In this subsection, "political subdivision" means a city, village, town or county.

301.08(3)(b) (b) Before contracting under this section for transitional housing for the temporary placement of persons on parole, extended supervision or probation, the department shall notify all of the following of the proposed contract:

301.08(3)(b)1. 1. The police department of the political subdivision in which the transitional housing will be located.

301.08(3)(b)2. 2. The sheriff for the county in which the transitional housing will be located.

301.08(3)(b)3. 3. The chief elected official of the political subdivision in which the transitional housing will be located.

301.08(3)(b)4. 4. The newspaper designated as the official newspaper of the political subdivision in which the transitional housing will be located, or, if there is no designated official newspaper, a newspaper published or having general circulation in the political subdivision and eligible under s. 985.03 as an official newspaper.

301.08(3)(c) (c) A person notified under par. (b) of a proposed contract for transitional housing shall notify the general public of the proposed contract in a manner and to the extent that the person determines is appropriate.

301.08 History History: 1989 a. 31, 107; 1995 a. 27, 352; 1997 a. 27, 205, 237, 275, 283; 1999 a. 9, 185; 2001 a. 59; 2005 a. 344; 2013 a. 20.



301.085 Payment of benefits.

301.085  Payment of benefits.

301.085(1)(1) The department may make payments of benefits directly to persons who are authorized to receive those payments in accordance with law and rules of the department on behalf of the counties. The department may charge the counties for the cost of making those payments.

301.085(2) (2) The department may make juvenile delinquency-related payments directly to recipients, vendors or providers in accordance with law and rules of the department on behalf of the counties which have contracts to have such payments made on their behalf.

301.085(3) (3) The county department under s. 46.215, 46.22 or 46.23 shall provide the department with information which the department shall use to determine each person's eligibility and amount of payment. The county department under s. 46.215, 46.22 or 46.23 shall provide the department all necessary information in the manner prescribed by the department.

301.085(4) (4) The department shall disburse from state or federal funds or both the entire amount and charge the county for its share under s. 301.26.

301.085 History History: 1995 a. 27.



301.09 Grants for pilot programs or demonstration projects.

301.09  Grants for pilot programs or demonstration projects. Whenever the department provides a grant after August 15, 1991, for a pilot program or demonstration project, the department shall do all of the following:

301.09(1) (1) State on the grant application that the funding for the program or project will be provided by the department once or for a limited period of time, whichever is applicable.

301.09(2) (2) Require the applicant to provide, as part of the grant application, a plan that describes:

301.09(2)(a) (a) How activities funded by the grant will be phased out or how the program or project will be eliminated; or

301.09(2)(b) (b) What other funding sources will be available to support the program or project when state funding is eliminated.

301.09 History History: 1991 a. 39.



301.095 Council on offender reentry.

301.095  Council on offender reentry. The council on offender reentry shall do all of the following:

301.095(1) (1) Inform the public as to the time and place of council meetings and, for at least one meeting per year, encourage public participation and receive public input in a means determined by the chairperson.

301.095(2) (2) Coordinate reentry initiatives across the state and research federal grant opportunities to ensure initiatives comply with eligibility requirements for federal grants.

301.095(3) (3) Identify methods to improve collaboration and coordination of offender transition services, including training across agencies and sharing information that will improve the lives of the offenders and the families of offenders.

301.095(4) (4) Establish a means to share data, research, and measurement resources that relate to reentry initiatives.

301.095(5) (5) Identify funding opportunities that should be coordinated across agencies to maximize the use of state and community-based services as the services relate to reentry.

301.095(6) (6) Identify areas in which improved collaboration and coordination of activities and programs would increase effectiveness or efficiency of services.

301.095(7) (7) Promote research and program evaluation that can be coordinated across agencies with an emphasis on research and evaluation practices that are based on evidence of success in treatment and intervention programs.

301.095(8) (8) Identify and review existing reentry policies, programs, and procedures to ensure that each policy, program, and procedure is based on evidence of success in allowing an offender to reenter the community, improves the chances of successful offender reentry into the community, promotes public safety, and reduces recidivism.

301.095(9) (9) Promote collaboration and communication between the department and community organizations that work in offender reentry.

301.095(10) (10) Work to include victims in the reentry process and promote services for victims, including payments of any restitution and fines by the offenders, safety training, and support and counseling, while the offenders are incarcerated and after the offenders are released.

301.095(11) (11) Annually submit a report to the governor, any relevant state agencies, as identified by the council, and to the chief clerk of each house of the legislature for distribution to the legislature under s. 13.172 (2) that provides information on all of the following:

301.095(11)(a) (a) The progress of the council's work.

301.095(11)(b) (b) Any impact the council's work has had on recidivism.

301.095(11)(c) (c) The effectiveness of agency coordination and communication.

301.095(11)(d) (d) The implementation of a reentry strategic plan.

301.095(11)(e) (e) Recommendations on legislative initiatives and policy initiatives that are consistent with the duties of the council.

301.095 History History: 2009 a. 28, 104.



301.10 Purchases, bills, audits, payments.

301.10  Purchases, bills, audits, payments. Unless otherwise provided by law, no bills may be incurred in the management of the institutions nor be paid until they have been audited by the department of corrections under the supervision of the department of administration. All payments shall be made on the warrant of the department of administration drawn in accordance with the certificate of the proper designated officer of the department of corrections. All claims and accounts, before being certified to the department of administration by the department of corrections, shall be verified and approved as provided in s. 16.53.

301.10 History History: 1989 a. 31; 1997 a. 289; 2011 a. 257.



301.105 Telephone company commissions.

301.105  Telephone company commissions. The department shall collect moneys for commissions from telephone companies for contracts to provide telephone services to inmates. The department shall transmit those moneys to the secretary of administration. The secretary of administration shall do all of the following:

301.105(1) (1) Deposit two-thirds of all moneys collected under this section in the general fund as general purpose revenue-earned.

301.105(2) (2) Credit one-third of all moneys collected under this section to the appropriation account under s. 20.410 (1) (gt).

301.105 History History: 1993 a. 16; 2003 a. 33.



301.11 Reports of corrections institutions.

301.11  Reports of corrections institutions.

301.11(1)(1)  Monthly report. The officer in charge of each state institution under the control of the department shall report monthly to the department an itemized statement of all receipts and disbursements and of the daily number of inmates, officers, teachers and employees, and of the wages paid to each.

301.11(2) (2) Biennial report. On July 1 in each even-numbered year, the officer in charge of each state institution under the control of the department shall submit a report to the department, covering the preceding biennial fiscal term, which includes a summarized statement of the management of every department of the institution and of all receipts and disbursements, and any other information the department requires.

301.11 History History: 1989 a. 31.



301.12 Cost of care and maintenance, liability; collection and deportation counsel; collections; court actions; recovery.

301.12  Cost of care and maintenance, liability; collection and deportation counsel; collections; court actions; recovery.

301.12(1)(1) Liability and the collection and enforcement of such liability for the care, maintenance, services and supplies specified in this section is governed exclusively by this section, except in cases of child support ordered by a court under s. 938.183 (4), 938.355 (2) (b) 4., 938.357 (5m) (a) or 938.363 (2) or ch. 767.

301.12(2) (2) Except as provided in subs. (2m) and (14) (b) and (c), any person, including but not limited to a person placed under s. 48.366, 938.183, 938.34 (4h) or (4m) or 938.357 (4) or (5) (e), receiving care, maintenance, services and supplies provided by any institution in this state operated or contracted for by the department, in which the state is chargeable with all or part of the person's care, maintenance, services and supplies, and the person's property and estate, including the homestead, and the spouse of the person, and the spouse's property and estate, including the homestead, and, in the case of a minor child, the parents of the person, and their property and estates, including their homestead, and, in the case of a foreign child described in s. 48.839 (1) who became dependent on public funds for his or her primary support before an order granting his or her adoption, the resident of this state appointed guardian of the child by a foreign court who brought the child into this state for the purpose of adoption, and his or her property and estate, including his or her homestead, shall be liable for the cost of the care, maintenance, services and supplies in accordance with the fee schedule established by the department under s. 301.03 (18). If a spouse, widow or minor, or an incapacitated person may be lawfully dependent upon the property for their support, the court shall release all or such part of the property and estate from the charges that may be necessary to provide for those persons. The department shall make every reasonable effort to notify the liable persons as soon as possible after the beginning of the maintenance, but the notice or the receipt of the notice is not a condition of liability.

301.12(2m) (2m) The liability specified in sub. (2) shall not apply to persons 17 and older receiving care, maintenance, services and supplies provided by prisons named in s. 302.01.

301.12(3) (3) After investigation of the liable persons' ability to pay, the department shall make collection from the person who in the opinion of the department under all of the circumstances is best able to pay, giving due regard to relationship and the present needs of the person or of the lawful dependents. However, the liability of relatives for maintenance shall be in the following order: first, the spouse of the resident; then, in the case of a minor, the parent or parents.

301.12(4) (4)

301.12(4)(a)(a) If a person liable under sub. (2) fails to make payment or enter into or comply with an agreement for payment, the department may bring an action to enforce the liability or may issue an order to compel payment of the liability. Any person aggrieved by an order issued by the department under this paragraph may appeal the order as a contested case under ch. 227 by filing with the department a request for a hearing within 30 days after the date of the order.

301.12(4)(b) (b) If judgment is rendered in an action brought under par. (a) for any balance that is 90 or more days past due, interest at the rate of 12% per year shall be computed by the clerk and added to the liable person's costs. That interest shall begin on the date on which payment was due and shall end on the day before the date of any interest that is computed under s. 814.04 (4).

301.12(4)(c) (c) If the department issues an order to compel payment under par. (a), interest at the rate of 12% per year shall be computed by the department and added at the time of payment to the person's liability. That interest shall begin on the date on which payment was due and shall end on the day before the date of final payment.

301.12(5) (5) If any person named in an order to compel payment issued under sub. (4) (a) fails to pay the department any amount due under the terms of the order and no contested case to review the order is pending and the time for filing for a contested case review has expired, the department may present a certified copy of the order to the circuit court for any county. The circuit court shall, without notice, render judgment in accordance with the order. A judgment rendered under this subsection shall have the same effect and shall be entered in the judgment and lien docket and may be enforced in the same manner as if the judgment had been rendered in an action tried and determined by the circuit court.

301.12(6) (6) The sworn statement of the collection and deportation counsel, or of the secretary, shall be evidence of the fee and of the care and services received by the resident.

301.12(7) (7) The department shall administer and enforce this section. The department shall appoint an attorney to be designated "collection and deportation counsel" and other necessary assistants. The department may delegate to the collection and deportation counsel such other powers and duties as the department considers advisable. The collection and deportation counsel or any of the assistants may administer oaths, take affidavits and testimony, examine public records, subpoena witnesses and the production of books, papers, records, and documents material to any matter of proceeding relating to payments for the cost of maintenance. The department shall encourage agreements or settlements with the liable person, having due regard to ability to pay and the present needs of lawful dependents.

301.12(8) (8) The department may do any of the following:

301.12(8)(a) (a) Appear for the state in any collection and deportation matter arising in the several courts, and may commence suit in the name of the department to recover the cost of maintenance against the person liable for that cost.

301.12(8)(b) (b) Determine whether any residents are subject to deportation; and on behalf of this state enter into reciprocal agreements with other states for deportation and importation of persons who are public charges, upon such terms as will protect the state's interests and promote mutually amicable relations with other states.

301.12(8)(c) (c) From time to time investigate the financial condition and needs of persons liable under sub. (2), their ability to presently maintain themselves, the persons legally dependent upon them for support, the protection of the property and investments from which they derive their living and their care and protection, for the purpose of ascertaining the person's ability to make payment in whole or in part.

301.12(8)(d) (d) After due regard to the case and to a spouse and minor children who are lawfully dependent on the property for support, compromise or waive any portion of any claim of the state or county for which a person specified under sub. (2) is liable, but not any claim payable by an insurer under s. 632.89 (2) or (4m) or by any other 3rd party.

301.12(8)(e) (e) Make an agreement with a person who is liable under sub. (2), or who may be willing to assume the cost of maintenance of any resident, providing for the payment of such costs at a specified rate or amount.

301.12(8)(f) (f) Make adjustment and settlement with the several counties for their proper share of all moneys collected.

301.12(8)(i) (i) Pay quarterly from the appropriation account under s. 20.410 (3) (gg) the collection moneys due county departments under ss. 46.215, 46.22 and 46.23. Payments shall be made as soon after the close of each quarter as is practicable.

301.12(9) (9) Any person who willfully testifies falsely as to any material matter in an investigation or proceeding under this section shall be guilty of perjury. Banks, employers, insurers, savings banks, savings and loan associations, brokers and fiduciaries, upon request of the department, shall furnish in writing and duly certified, full information regarding the property, earnings or income or any funds deposited to the credit of or owing to any person liable under sub. (2). Such a certified statement shall be admissible in evidence in any action or proceeding to compel payment under this section, and shall be evidence of the facts stated in the certified statement, if a copy of the certified statement is served upon the party sought to be charged not less than 3 days before the hearing.

301.12(10) (10) The department shall make all reasonable and proper efforts to collect all claims for maintenance, to keep payments current, and to periodically review all unpaid claims.

301.12(11) (11)

301.12(11)(a)(a) Except as provided in par. (b), in any action to recover from a person liable under this section, the statute of limitations may be pleaded in defense.

301.12(11)(b) (b) If a person who is liable under this section is deceased, a claim may be filed against the decedent's estate and the statute of limitations specified in s. 859.02 shall be exclusively applicable.

301.12(14) (14)

301.12(14)(a)(a) Except as provided in pars. (b) and (c), liability of a person specified in sub. (2) or s. 301.03 (18) for care and maintenance of persons under 17 years of age in residential, nonmedical facilities such as group homes, foster homes, residential care centers for children and youth, and juvenile correctional institutions is determined in accordance with the cost-based fee established under s. 301.03 (18). The department shall bill the liable person up to any amount of liability not paid by an insurer under s. 632.89 (2) or (4m) or by other 3rd-party benefits, subject to rules that include formulas governing ability to pay promulgated by the department under s. 301.03 (18). Any liability of the resident not payable by any other person terminates when the resident reaches age 17, unless the liable person has prevented payment by any act or omission.

301.12(14)(b) (b) Except as provided in par. (c) and subject to par. (cm), liability of a parent specified in sub. (2) or s. 301.03 (18) for the care and maintenance of the parent's minor child who has been placed by a court order under s. 938.183, 938.355, or 938.357 in a residential, nonmedical facility such as a group home, foster home, residential care center for children and youth, or juvenile correctional institution shall be determined by the court by using the percentage standard established by the department of children and families under s. 49.22 (9) and by applying the percentage standard in the manner established by the department under par. (g).

301.12(14)(c) (c) Upon request by a parent, the court may modify the amount of child support payments determined under par. (b), subject to par. (cm), if, after considering the following factors, the court finds by the greater weight of the credible evidence that the use of the percentage standard is unfair to the child or to either of the parents:

301.12(14)(c)1. 1. The needs of the child.

301.12(14)(c)2. 2. The physical, mental and emotional health needs of the child, including any costs for the child's health insurance provided by a parent.

301.12(14)(c)3. 3. The standard of living and circumstances of the parents, including the needs of each parent to support himself or herself at a level equal to or greater than that established under 42 USC 9902 (2).

301.12(14)(c)4. 4. The financial resources of the parents.

301.12(14)(c)5. 5. The earning capacity of each parent, based on each parent's education, training and work experience and based on the availability of work in or near the parent's community.

301.12(14)(c)6. 6. The need and capacity of the child for education, including higher education.

301.12(14)(c)7. 7. The age of the child.

301.12(14)(c)8. 8. The financial resources and the earning ability of the child.

301.12(14)(c)9. 9. The needs of any person, including dependent children other than the child, whom either parent is legally obligated to support.

301.12(14)(c)10. 10. The best interests of the child, including, but not limited to, the importance of a placement that will promote the objectives specified in s. 938.01.

301.12(14)(c)11. 11. Any other factors that the court in each case determines are relevant.

301.12(14)(cm) (cm)

301.12(14)(cm)1.1. Except as provided in subd. 2., if a parent who is required to pay child support under par. (b) or (c) is receiving adoption assistance under s. 48.975 for the child for whom support is ordered, the amount of the child support payments determined under par. (b) or (c) may not exceed the amount of the adoption assistance payments.

301.12(14)(cm)2. 2. Subdivision 1. does not apply if, after considering the factors under par. (c) 1. to 11., the court finds by the greater weight of the credible evidence that limiting the amount of the child support payments to the amount of the adoption assistance payments is unfair to the child or to either of the parents.

301.12(14)(d) (d) If the court finds under par. (c) that use of the percentage standard is unfair to the minor child or either of the parents, the court shall state in writing or on the record the amount of support that would be required by using the percentage standard, the amount by which the court's order deviates from that amount, the court's reasons for finding that use of the percentage standard is unfair to the child or the parent, the court's reasons for the amount of the modification and the basis for the modification.

301.12(14)(e) (e)

301.12(14)(e)1.1. An order issued under s. 938.183 (4), 938.355 (2) (b) 4., 938.357 (5m) (a) or 938.363 (2) for support determined under this subsection constitutes an assignment of all commissions, earnings, salaries, wages, pension benefits, benefits under ch. 102 or 108 and other money due or to be due in the future to the county department under s. 46.215, 46.22 or 46.23 in the county where the order was entered or to the department, depending upon the placement of the child as specified by rules promulgated under subd. 5. The assignment shall be for an amount sufficient to ensure payment under the order.

301.12(14)(e)2. 2. Except as provided in subd. 3., for each payment made under the assignment, the person from whom the payer under the order receives money shall receive an amount equal to the person's necessary disbursements, not to exceed $3, which shall be deducted from the money to be paid to the payer.

301.12(14)(e)3. 3. Benefits under ch. 108 may be assigned and withheld only in the manner provided in s. 108.13 (4). Any order to withhold benefits under ch. 108 shall be for an amount certain. When money is to be withheld from these benefits, no fee may be deducted from the amount withheld and no fine may be levied for failure to withhold the money.

301.12(14)(e)4. 4. No employer may use an assignment under this paragraph as a basis for the denial of employment to a person, the discharge of an employee or any disciplinary action against an employee. An employer who denies employment or discharges or disciplines an employee in violation of this subdivision may be fined not more than $500 and may be required to make full restitution to the aggrieved person, including reinstatement and back pay. Except as provided in this subdivision, restitution shall be in accordance with s. 973.20. An aggrieved person may apply to the district attorney or to the department of workforce development for enforcement of this subdivision.

301.12(14)(e)5. 5. The department shall promulgate rules for the operation and implementation of assignments under this paragraph.

301.12(14)(f) (f) If the amount of the child support determined under this subsection is greater than the cost for the care and maintenance of the minor child in the residential, nonmedical facility, the assignee under par. (e) 1. shall expend or otherwise dispose of any funds that are collected in excess of the cost of such care and maintenance in a manner that the assignee determines will serve the best interests of the minor child.

301.12(14)(g) (g) For purposes of determining child support under par. (b), the department shall promulgate rules related to the application of the standard established by the department of children and families under s. 49.22 (9) to a child support obligation for the care and maintenance of a child who is placed by a court order under s. 938.183, 938.355 or 938.357 in a residential, nonmedical facility. The rules shall take into account the needs of any person, including dependent children other than the child, whom either parent is legally obligated to support.

301.12(16) (16) The department shall delegate to county departments under ss. 46.215, 46.22 and 46.23 or the local providers of care and services meeting the standards established by the department under s. 301.08, the responsibilities vested in the department under this section for collection of fees for services other than those provided at state facilities if those county departments or providers meet the conditions considered appropriate by the department. The department may delegate to county departments under ss. 46.215, 46.22 and 46.23 the responsibilities vested in the department under this section for collection of fees for services provided at the state facilities if the necessary conditions are met.

301.12 History History: 1995 a. 27 ss. 6361, 9126 (19); 1995 a. 77; 1997 a. 237; 1999 a. 103; 2001 a. 59; 2007 a. 20, 97; 2009 a. 28, 218; 2011 a. 260.

301.12 Annotation Sections 46.03 (18) and 46.10 do not constitute an unlawful delegation of legislative power. In Matter of Guardianship of Klisurich, 98 Wis. 2d 274, 296 N.W.2d 742 (1980).

301.12 Annotation Sub. (3) and s. 46.03 (18) permit the department to promulgate rules that consider non-liable family members' incomes in determining a liable family member's ability to pay. In Interest of A.L.W. 153 Wis. 2d 412, 451 N.W.2d 416 (1990).

301.12 Annotation Section 46.03 (18) (b) imposes liability upon minors and parents for the costs of services, but does not give counties an automatic right of recovery. Section 46.10 governs enforcement procedure and allows courts to exercise discretion. In Matter of S.E. Trust, 159 Wis. 2d 709, 465 N.W.2d 231 (Ct. App. 1990).

301.12 Annotation The uniform fee system under ss. 46.03 (18) and 46.10 allows imputing income and, consequently, looking beyond tax returns to determine ability to pay. In Interest of Kevin C. 181 Wis. 2d 146, 510 N.W.2d 746 (Ct. App. 1993).

301.12 Annotation A circuit court may order parents to pay toward a child's support when a CHIPS child is placed in residential treatment, but the court may not assess any of the facility's education-related costs against the parents. Calumet County Department of Human Services v. Randall H. 2002 WI 126, 257 Wis. 2d 57, 653 N.W.2d 503, 01-1272.



301.13 Minimum security correctional institutions.

301.13  Minimum security correctional institutions. The department may establish and operate minimum security correctional institutions. The secretary may allocate and reallocate existing and future facilities as part of these institutions. The institutions are subject to s. 301.02 and are state prisons as defined in s. 302.01. Inmates from Wisconsin state prisons may be transferred to these institutions and they shall be subject to all laws pertaining to inmates of other penal institutions of the state. Officers and employees of the institutions shall be subject to the same laws as pertain to other penal institutions. Inmates shall not be received on direct commitment from the courts. In addition to the exemptions under s. 13.48 (13), construction or establishment of facilities at institutions which are community correctional residential centers initially established prior to July 2, 1983, shall not be subject to the ordinances or regulations relating to zoning, including zoning under ch. 91, of the county and municipality in which the construction or establishment takes place. The department shall establish a procedure for soliciting responses from interested communities and persons regarding potential sites for the institutions under this section, except the procedure does not apply to the 125-bed community correctional center in the city of Waupun. The department shall consider locations proposed under this procedure and may consider any other locations on its own initiative. The department need not promulgate rules regarding the site consideration procedures under this section.

301.13 History History: 1977 c. 418; 1983 a. 27; 1985 a. 29; 1987 a. 5; 1989 a. 31 s. 961; Stats. 1989 s. 301.13.



301.132 Honesty testing of sex offenders.

301.132  Honesty testing of sex offenders.

301.132(1) (1) In this section:

301.132(1)(a) (a) "Lie detector" has the meaning given in s. 111.37 (1) (b).

301.132(1)(b) (b) "Polygraph" has the meaning given in s. 111.37 (1) (c).

301.132(1)(c) (c) "Sex offender" means a person in the custody of the department who meets any of the criteria specified in s. 301.45 (1g).

301.132(2) (2) The department may require a sex offender to submit to a lie detector test when directed to do so by the department. The department may require submission to a lie detector test under this subsection as part of a sex offender's correctional programming or care and treatment, as a condition of a sex offender's probation, parole or extended supervision, or both as part of a sex offender's correctional programming or care and treatment and as a condition of the sex offender's probation, parole or extended supervision.

301.132(3) (3) The department shall promulgate rules establishing a lie detector test program for sex offenders. The rules shall provide for assessment of fees upon sex offenders to partially offset the costs of the program.

301.132 History History: 1995 a. 440; 1997 a. 283; 1999 a. 89.



301.135 Electronic monitoring.

301.135  Electronic monitoring.

301.135(1) (1) The department may contract with counties to provide electronic monitoring services relating to criminal offenders. The department shall charge a fee to counties for providing these services.

301.135(2) (2) The department may charge a fee to offenders under its supervision to cover the costs associated with electronic monitoring. The department may charge a fee under this subsection or the department or the attorney general may collect under s. 301.325, but the state may not collect for the same expenses twice.

301.135(3) (3) The department may charge a fee to offenders who are confined under s. 301.046 or who are in the intensive sanctions program under s. 301.048.

301.135(4) (4) The department shall set the fees charged to offenders under subs. (2) and (3) by rule.

301.135 History History: 1989 a. 31 ss. 958, 959; Stats. 1989 s. 301.135; 1991 a. 39; 1993 a. 98; 1995 a. 27.



301.14 State-local shared correctional facilities.

301.14  State-local shared correctional facilities. In cooperation with any county or group of counties, the department may contract for the establishment and operation of state-local shared correctional facilities under s. 302.45. Except as provided in s. 302.45 (4), the secretary may allocate and reallocate existing and future facilities as state-local shared correctional facilities. The shared facilities shall be institutions under s. 301.02 and shall be prisons under s. 302.01. Inmates from Wisconsin state prisons may be transferred to these facilities and, except as to any separate rules established in the contract governing a shared facility, shall be subject to all laws pertaining to inmates of other penal institutions of this state. Officers and employees of the facilities shall be subject to the same laws as pertain to other penal institutions. Inmates may not be received on direct commitment from the courts.

301.14 History History: 1983 a. 332; 1989 a. 31 s. 967; Stats. 1989 s. 301.14.



301.15 Medium security prison.

301.15  Medium security prison. The department may construct a medium security prison to be known as the Fox Lake Correctional Institution on state-owned land known as prison farm 10 in Dodge County. Inmates from the Wisconsin state prisons may be transferred to this institution, and they shall be subject to all laws pertaining to inmates of other penal institutions of this state. Officers and employees of the institutions shall be subject to the same laws as pertain to other penal institutions. Inmates shall not be received on direct commitment from the courts.

301.15 History History: 1977 c. 418 s. 924 (18) (b); 1989 a. 31 s. 962; Stats. 1989 s. 301.15; 2001 a. 103.



301.16 Construction or establishment of certain institutions.

301.16  Construction or establishment of certain institutions.

301.16(1)(1) The department shall construct or establish an adult medium/maximum security institution or an adult medium security institution or both.

301.16(1m) (1m) The medium security institution under sub. (1) shall be the Oshkosh Correctional Institution and shall be located north of Oshkosh, north of Snell Road and south of Sunnyview Road at the site that, on July 31, 1981, was the site of the Winnebago Correctional Farm.

301.16(1n) (1n) In addition to the institutions under sub. (1), the department shall establish a maximum security correctional institution that constitutes the prison expansion project enumerated in 1995 Wisconsin Act 27, section 9108 (1) (b), and that is located at a site selected by the building commission.

301.16(1o) (1o)

301.16(1o)(a)(a) In addition to the institutions under sub. (1), the department shall establish a correctional institution located at the St. Bonaventure site which is located between CTH "H" on the west and 90th Street on the east in the village of Sturtevant in Racine County.

301.16(1o)(b) (b) In the selection of classified service employees of the institution specified in par. (a), the appointing authority shall, whenever possible, use the expanded certification program under rules of the administrator of the division of merit recruitment and selection in the office of state employment relations to ensure that employees of the institution reflect the general population of either the county in which the institution is located or the most populous county contiguous to the county in which the institution is located, whichever population is greater. The administrator of the division of merit recruitment and selection in the department of administration shall provide guidelines for the administration of this selection procedure.

301.16(1q) (1q) The department shall establish probation and parole holding facilities, one of which shall be the probation and parole holding and alcohol and other drug abuse treatment facility in the city of Milwaukee, as enumerated in 1997 Wisconsin Act 27, section 9107 (1) (b) 1.

301.16(1r) (1r) In addition to the institutions under sub. (1), the department shall establish a medium security correctional institution for persons 15 years of age or over, but not more than 24 years of age, who have been placed in a state prison under s. 302.01. The medium security correctional institution under this subsection shall be known as the Racine Youthful Offender Correctional Facility and shall be located at the intersection of Albert Street and North Memorial Drive in the city of Racine. The department shall limit the number of prisoners who may be placed at the Racine Youthful Offender Correctional Facility to no more than 450 at any one time.

301.16(1s) (1s) In addition to the institutions under sub. (1), the department shall establish a medium security correctional institution that is a part of the correctional facilities enumerated in 1997 Wisconsin Act 27, section 9107 (1) (b), and that is located in Redgranite.

301.16(1t) (1t) In addition to the institutions under sub. (1), the department shall establish a medium security correctional institution that is a part of the correctional facilities enumerated in 1997 Wisconsin Act 27, section 9107 (1) (b), and that is located in New Lisbon.

301.16(1u) (1u) Notwithstanding 1995 Wisconsin Act 27, section 9126 (23) and (26v), the department shall operate the facility authorized under 1995 Wisconsin Act 27, section 9126 (26v), as a state prison.

301.16(1v) (1v) In addition to the institutions under sub. (1), the department shall establish a minimum security correctional institution in Chippewa Falls.

301.16(1x) (1x) Inmates from the Wisconsin state prisons may be transferred to the institutions under this section and they shall be subject to all laws pertaining to inmates of other penal institutions of this state. Officers and employees of the institutions shall be subject to the same laws as pertain to other penal institutions. Inmates shall not be received on direct commitment from the courts.

301.16(2) (2) Construction or establishment of the institutions shall be in compliance with all state laws except s. 32.035 and ch. 91.

301.16(3) (3) In addition to the exemptions under s. 13.48 (13), construction or establishment of the institutions shall not be subject to the ordinances or regulations relating to zoning, including zoning under ch. 91, of the county and municipality in which the construction or establishment takes place.

301.16 History History: 1979 c. 221; 1981 c. 20, 317, 387; 1983 a. 16; 1983 a. 27 ss. 953p, 953r, 2200 (15); 1985 a. 29; 1987 a. 5; 1989 a. 31 ss. 964, 964m; Stats. 1989 s. 301.16; 1991 a. 39; 1995 a. 27; 1997 a. 27; 1999 a. 9; 2001 a. 16, 103; 2003 a. 33 ss. 2489 to 2490d, 2807, 9160.



301.17 Minimum security corrections institutions.

301.17  Minimum security corrections institutions. The department may, with the approval of the joint committee on finance, increase staffing levels at minimum security institutions sufficiently to allow temporary placement of medium security inmates at existing minimum security institutions as may be necessary to relieve medium security overcrowding. The temporary placement under this section may constitute a partial use of the institution.

301.17 History History: 1981 c. 20; 1989 a. 31 s. 973; Stats. 1989 s. 301.17.



301.18 Correctional and other institutions; expansion and establishment of facilities.

301.18  Correctional and other institutions; expansion and establishment of facilities.

301.18(1) (1) The department of corrections shall:

301.18(1)(a) (a) Provide the facilities necessary for at least 25 additional beds at Camp Flambeau.

301.18(1)(b) (b) Provide the facilities necessary for at least 45 additional beds for a corrections drug abuse treatment program on the grounds of the Winnebago Mental Health Institute.

301.18(1)(bp) (bp) Provide the facilities necessary for not more than 400 beds at the correctional institution under s. 301.16 (1m).

301.18(1)(bw) (bw) Provide the facilities necessary for the correctional institution under s. 301.16 (1n).

301.18(1)(bx) (bx) Provide the facilities necessary for the Racine Correctional Institution.

301.18(1)(by) (by) Provide the facilities necessary for the Racine Youthful Offender Correctional Facility under s. 301.16 (1r).

301.18(1)(bz) (bz) Provide the facilities necessary for not more than 170 additional beds at the Kettle Moraine Correctional Institution for use associated with alcohol and other drug abuse treatment.

301.18(1)(c) (c) Provide the facilities necessary for the correctional institution under s. 301.16 (1v) using the Highview building located at the Northern Wisconsin Center for the Developmentally Disabled and converted to a correctional facility under 1999 Wisconsin Act 9, section 9107 (1) (b) 1.

301.18(1)(d) (d) Provide the facilities necessary for at least 40 additional beds at the Green Bay work release center.

301.18(1)(e) (e) Provide the facilities necessary for at least 20 additional beds at Black River camp.

301.18(1)(f) (f) Provide the facilities necessary for at least 20 additional beds at the Oregon camp.

301.18(1)(g) (g) Provide the facilities necessary for housing to alleviate overcrowding.

301.18(1m) (1m) The department of health services shall provide the facilities necessary to operate the Wisconsin resource center with 460 beds. The facilities may be used for persons transferred under ch. 302.

301.18(2) (2) In addition to the exemptions under s. 13.48 (13), construction or establishment of facilities necessary to comply with sub. (1) or (1m) shall not be subject to the ordinances or regulations relating to zoning, including zoning under ch. 91, of the county and municipality in which the construction or establishment takes place.

301.18(3) (3) For compliance with this section, the department of corrections may expend moneys authorized under chapter 29, laws of 1977, section 1606c (1) (b) relating to the correctional system which have not been expended or encumbered or moneys available under residual existing general fund supported borrowing, not to exceed $1,500,000.

301.18(4) (4) Any purchase, lease or construction of additional correctional facilities is subject to prior approval by the building commission and the joint committee on finance.

301.18(5) (5) This section constitutes enumeration in the authorized state building program for purposes of s. 20.924.

301.18(6) (6) The building commission is encouraged and authorized to utilize the most economical and expeditious construction alternatives available to effectuate completion of the construction projects.

301.18 History History: 1989 a. 31, 122; 1991 a. 39; 1995 a. 27 ss. 6363h, 9126 (19); 1995 a. 416; 1997 a. 27; 1999 a. 9; 2001 a. 103; 2007 a. 20 s. 9121 (6) (a).

301.18 Annotation A private company may build a private incarceration facility without enabling legislation, but it cannot be operated by a private company. A state purchase or lease must be within the state's long range building program and approved by the joint finance committee. Out-of-state prisoners may be housed by the state, a county, or a municipality only as authorized per statute, which is currently limited to the Interstate Corrections Compact, s. 302.25. OAG 2-99.



301.19 Restriction on construction of correctional facilities.

301.19  Restriction on construction of correctional facilities.

301.19(1)(1) In this section:

301.19(1)(a) (a) "Authorized jurisdiction" means a county, 2 counties acting jointly under s. 302.44, the United States, or a federally recognized American Indian tribe or band in this state.

301.19(1)(b) (b) "Correctional facility" means an institution or facility, or a portion of an institution or facility, that is used to confine juveniles alleged or found to be delinquent or a prison, jail, house of correction, or lockup facility.

301.19(2) (2) No person may commence construction of a correctional facility or commence conversion of an existing building, structure, or facility into a correctional facility unless the building, structure, or facility is enumerated in the authorized state building program.

301.19(3) (3) Subsection (2) does not apply to any of the following:

301.19(3)(a) (a) A building, structure, or facility that is constructed or converted under a contract with and for use by an authorized jurisdiction.

301.19(3)(b) (b) A building, structure, or facility the construction of which was completed before January 1, 2001, if the building, structure, or facility was designed to confine persons convicted of a criminal offense.

301.19 History History: 2001 a. 16; 2005 a. 344.



301.20 Training school for delinquent boys.

301.20  Training school for delinquent boys. The department, with the approval of the governor, may purchase or accept a gift of land for a suitable site for an additional training school for delinquent boys and erect and equip such buildings as it considers necessary at such time as funds may be allocated for that purpose by the building commission. The training school or other additional facilities for delinquent boys financed by the authorized 1965-67 building program shall be located north of a line between La Crosse and Manitowoc. The department shall operate and maintain the institution for the treatment of delinquent boys who are placed under the supervision of the department under s. 938.34 (4h) or (4m). All laws pertaining to the care of juveniles received under s. 938.34 shall apply. Officers and employees of the institution are subject to the same laws as apply to other facilities described in s. 938.52.

301.20 History History: 1995 a. 27, 77; 1997 a. 35.



301.205 Reimbursement to visiting families.

301.205  Reimbursement to visiting families. The department may reimburse families visiting girls at a juvenile correctional facility. If the department decides to provide the reimbursement, the department shall establish criteria for the level of reimbursement, which shall include family income and size and other relevant factors.

301.205 History History: 1995 a. 27, 77; 1999 a. 9; 2005 a. 344.



301.21 Contracts for the transfer and confinement of Wisconsin prisoners in other states.

301.21  Contracts for the transfer and confinement of Wisconsin prisoners in other states.

301.21(1m) (1m)

301.21(1m)(a)(a) The department may enter into one or more contracts with another state or a political subdivision of another state for the transfer and confinement in that state of prisoners who have been committed to the custody of the department. Any such contract shall provide for all of the following:

301.21(1m)(a)1. 1. A termination date.

301.21(1m)(a)2. 2. Provisions concerning the costs of prisoner maintenance, extraordinary medical and dental expenses and any participation in or receipt by inmates of rehabilitative or correctional services, facilities, programs or treatment, including those costs not reasonably included as part of normal maintenance.

301.21(1m)(a)3. 3. Provisions concerning any participation in programs of inmate employment if any, the disposition or crediting of any payments received by inmates on account of employment, and the crediting of proceeds from or disposal of any products resulting from employment.

301.21(1m)(a)4. 4. Delivery and retaking of inmates.

301.21(1m)(a)5. 5. Waiver of extradition by Wisconsin and the state to which the prisoners are transferred.

301.21(1m)(a)6. 6. Retention of jurisdiction of the prisoners transferred by Wisconsin.

301.21(1m)(a)7. 7. Regular reporting procedures concerning Wisconsin prisoners by officials of the state or political subdivision with which the department is contracting.

301.21(1m)(a)8. 8. Provisions concerning procedures for probation, parole, extended supervision and discharge.

301.21(1m)(a)9. 9. The same standards of reasonable and humane care as the prisoners would receive in an appropriate Wisconsin institution.

301.21(1m)(a)10. 10. Any other matters as are necessary and appropriate to fix the obligations, responsibilities and rights of Wisconsin and the state or political subdivision with which the department is contracting.

301.21(1m)(b) (b) Inmates from Wisconsin state prisons while in an institution in another state are subject to all provisions of law and regulation concerning the confinement of persons committed for violations of the laws of that state, except as otherwise provided for by any contract entered into under this subsection.

301.21(1m)(c) (c) Any hearing to consider parole to which an inmate confined under this contract may be entitled by the laws of Wisconsin will be conducted by the Wisconsin parole commission under rules of the department.

301.21(1m)(d) (d) Sections 16.75 and 301.08 (2) do not apply to contracts entered into under this subsection.

301.21(1m)(e) (e) The provisions of this subsection are severable, as provided in s. 990.001 (11). The provisions of any contract entered into under this subsection are severable. If any provision of such a contract is invalid, or if the application of a provision of the contract to any person or circumstance is invalid, the invalidity does not affect other provisions or applications which can be given effect without the invalid provision or application.

301.21(2m) (2m)

301.21(2m)(a)(a) The department may enter into one or more contracts with a private person for the transfer and confinement in another state of prisoners who have been committed to the custody of the department. Any such contract shall provide for all of the following:

301.21(2m)(a)1. 1. A termination date.

301.21(2m)(a)2. 2. Provisions concerning the costs of prisoner maintenance, extraordinary medical and dental expenses and any participation in or receipt by prisoners of rehabilitative or correctional services, facilities, programs or treatment, including those costs not reasonably included as part of normal maintenance.

301.21(2m)(a)3. 3. Provisions concerning any participation in programs of prisoner employment if any, the disposition or crediting of any payments received by prisoners on account of employment, and the crediting of proceeds from or disposal of any products resulting from employment.

301.21(2m)(a)4. 4. Delivery and retaking of prisoners.

301.21(2m)(a)5. 5. Regular reporting procedures concerning Wisconsin prisoners by the private person with which the department is contracting.

301.21(2m)(a)6. 6. Provisions concerning procedures for probation, parole, extended supervision and discharge.

301.21(2m)(a)7. 7. The same standards of reasonable and humane care as the prisoners would receive in an appropriate Wisconsin institution.

301.21(2m)(a)8. 8. Any other matters as are necessary and appropriate to fix the obligations, responsibilities and rights of Wisconsin and the private person with which the department is contracting.

301.21(2m)(b) (b) While in an institution in another state covered by a contract under this subsection, Wisconsin prisoners are subject to all provisions of law and regulation concerning the confinement of persons in that institution under the laws of that state.

301.21(2m)(c) (c) Any hearing to consider parole to which a prisoner confined under a contract under this subsection may be entitled by the laws of Wisconsin shall be conducted by the Wisconsin parole commission under rules of the department.

301.21(2m)(e) (e) The provisions of any contract entered into under this subsection are severable. If any provision of such a contract is invalid, or if the application of a provision of the contract to any person or circumstance is invalid, the invalidity does not affect other provisions or applications which can be given effect without the invalid provision or application.

301.21(6) (6) Contracts under this section are subject to approval under s. 302.26, except that for purposes of s. 302.26 this section constitutes legislative approval of contracts between the department and the state of Minnesota.

301.21 History History: 1981 c. 20; 1983 a. 27; 1989 a. 31 s. 965; Stats. 1989 s. 301.21; 1995 a. 344; 1997 a. 27, 283; 2009 a. 28; 2011 a. 38.

301.21 Annotation That this section does not, apart from the authority to contract for out-of-state placements, grant specific authority to transfer prisoners to out-of-state prisons does not mean that the department of corrections is without authority to so transfer prisoners without their consent. Prisoners do not have a constitutionally protected liberty interest in not being transferred from one prison to another. Evers v. Sullivan, 2000 WI App 144, 237 Wis. 2d 759, 615 N.W.2d 680, 00-0127.

301.21 Annotation DOC has the authority under sub. (2m) to delegate to employees at a private correctional facility in another state the responsibility for conducting reviews and making recommendations on the security classifications and program assignments of Wisconsin prisoners incarcerated in that facility. State ex rel. Treat v. Puckett, 2002 WI App 58, 252 Wis. 2d 404, 643 N.W.2d 515, 00-2712.

301.21 Annotation The state is not required to use the extradition process whenever and wherever prisoners are transported through noncontracting states on their way to incarceration in a contracting state. State ex rel. Jones v. Smith, 2002 WI App 94, 253 Wis. 2d 712, 643 N.W.2d 548, 01-1673.

301.21 Annotation The reference to "provisions of law and regulation concerning the confinement of persons" in sub. (2m) (b) means the conditions of confinement and procedures used in the out-of-state institution. Sentence credit under the law of the state where the prison is located are not laws concerning confinement but are an element of that state's sentencing system and do not apply to a prisoner serving a Wisconsin sentence. State ex rel. Griffin v. Litscher, 2003 WI App 60, 261 Wis. 2d 694, 659 N.W.2d 455, 02-1704.

301.21 Annotation Transferring inmates from Wisconsin prisons to out-of-state facilities does not violate state law. Lambert v. Sullivan, 35 F. Supp. 2d 1131 (1999).

301.21 Annotation A prisoner has no liberty interest in avoiding transfer to any prison, whether within or without the state. Berdine v. Sullivan, 161 F. Supp. 2d 972 (2001).

301.21 Annotation A Wisconsin prisoner's income while imprisoned in an out-of-state institution is not subject to department of corrections rules, but instead is subject to the rules of the host state. Doty v. Doyle, 182 F. Supp. 2d 750 (2002).



301.235 Structures, facilities and permanent improvements.

301.235  Structures, facilities and permanent improvements.

301.235(1)(1) In this section unless the context requires otherwise:

301.235(1)(a) (a) "Existing building", in relation to any conveyance, lease or sublease made under sub. (2) (a) 1., 2. and 3., means all detention, treatment, administrative, recreational, infirmary, hospital, vocational and academic buildings; all dormitories and cottages; all storage facilities, heating plants, sewage disposal plants, and such other buildings, structures, facilities and permanent improvements as in the judgment of the secretary are needed or useful for the purposes of the department, and all equipment therefor and all improvements and additions thereto which were erected, constructed or installed prior to making the conveyance, lease or sublease.

301.235(1)(b) (b) "New building", in relation to any conveyance, lease or sublease made under sub. (2) (a) 1., 2. and 3., means all detention, treatment, administrative, recreational, infirmary, hospital, vocational and academic buildings; all dormitories and cottages; all storage facilities, heating plants, sewage disposal plants, and such other buildings, structures, facilities and permanent improvements as in the judgment of the secretary are needed or useful for the purposes of the department, and all equipment therefor and all improvements and additions thereto which are erected, constructed or installed after making the conveyance, lease or sublease.

301.235(1)(c) (c) "Nonprofit corporation" means a nonstock corporation organized under ch. 181 that is a nonprofit corporation, as defined in s. 181.0103 (17).

301.235(2) (2) The department shall have and may exercise the following powers and duties:

301.235(2)(a) (a) In order to provide new buildings and to enable the construction and financing thereof, to refinance indebtedness created by a nonprofit corporation for the purpose of providing a new building or buildings or additions or improvements thereto which are located on land owned by, or owned by the state and held for, the department or on lands of the institutions under the jurisdiction of the department or owned by the nonprofit corporation, or for any one or more of those purposes, but for no other purpose unless authorized by law, the department, subject to s. 16.848, has the following powers and duties:

301.235(2)(a)1. 1. Without limitation by reason of any other statute except ss. 13.48 (14) (am) and 16.848 (1), the power to sell and to convey title in fee simple to a nonprofit corporation any land and any existing buildings thereon owned by, or owned by the state and held for, the department or any of the institutions under the jurisdiction of the department for such consideration and upon such terms and conditions as in the judgment of the secretary are in the public interest.

301.235(2)(a)2. 2. The power to lease to a nonprofit corporation for a term or terms not exceeding 50 years each any land and any existing buildings thereon owned by, or owned by the state and held for, the department or any of the institutions under the jurisdiction of the department upon such terms and conditions as in the judgment of the secretary are in the public interest.

301.235(2)(a)3. 3. The power to lease or sublease from the nonprofit corporation, and to make available for public use, any such land and existing buildings conveyed or leased to the nonprofit corporation under subds. 1. and 2., and any new buildings erected upon the land or upon any other land owned by such nonprofit corporation, upon such terms, conditions and rentals, subject to available appropriations, as the secretary determines are in the public interest. With respect to any property conveyed to the nonprofit corporation under subd. 1., the lease from the nonprofit corporation may be subject or subordinated to one or more mortgages of the property granted by the nonprofit corporation.

301.235(2)(a)4. 4. The duty to submit the plans and specifications for all such new buildings and all conveyances, leases and subleases made under this section to the department of administration and the governor for written approval before they are finally adopted, executed and delivered.

301.235(2)(a)5. 5. The power to pledge and assign all or any part of the revenues derived from the operation of the new buildings as security for the payment of rentals due and to become due under any lease or sublease of the new buildings under subd. 3.

301.235(2)(a)6. 6. The power to covenant and agree in any lease or sublease of the new buildings made under subd. 3. to impose fees, rentals or other charges for the use and occupancy or other operation of the new buildings in an amount calculated to produce net revenues sufficient to pay the rentals due and to become due under the lease or sublease.

301.235(2)(a)7. 7. The power to apply all or any part of the revenues derived from the operation of existing buildings to the payment of rentals due and to become due under any lease or sublease made under subd. 3.

301.235(2)(a)8. 8. The power to pledge and assign all or any part of the revenues derived from the operation of existing buildings to the payment of rentals due and to become due under any lease or sublease made under subd. 3.

301.235(2)(a)9. 9. The power to covenant and agree in any lease or sublease made under subd. 3. to impose fees, rentals or other charges for the use and occupancy or other operation of existing buildings in an amount calculated to produce net revenues sufficient to pay the rentals due and to become due under the lease or sublease.

301.235(2)(a)10. 10. The power and duty, upon receipt of notice of any assignment by any such nonprofit corporation of any lease or sublease made under subd. 3., or of any of its rights under any such sublease, to recognize and give effect to the assignment, and to pay to the assignee thereof rentals or other payments then due or which may become due under any such lease or sublease which has been so assigned by the nonprofit corporation.

301.235(2)(b) (b) The state is liable for accrued rentals and for any other default under any lease or sublease made under par. (a) 3., and may be sued therefor on contract as in other contract actions under ch. 775, except that it is not necessary for the lessor under any such lease or sublease or any assignee of the lessor or any person or other legal entity proceeding on behalf of the lessor to file any claim with the legislature prior to the commencement of any such action.

301.235(2)(c) (c) Nothing in this section empowers the secretary or the department to incur any state debt.

301.235(2)(d) (d) All conveyances, leases and subleases made under this section shall be made, executed and delivered in the name of the department and shall be signed by the secretary and sealed with the seal of the department.

301.235(2)(e) (e) All laws, except ch. 150, conflicting with this section are, insofar as they conflict with this section and no further, superseded by this section.

301.235 History History: 1989 a. 31; 1997 a. 79; 2005 a. 25; 2013 a. 20.



301.24 Lands; condemnation, easements, leases, sales, purchases.

301.24  Lands; condemnation, easements, leases, sales, purchases.

301.24(1)(1)  Condemnation. When the department is authorized and desires to acquire land and is unable to agree with the owner upon the terms of purchase, or when agreement cannot be had without unreasonable delay, the department may condemn the land in the manner prescribed in ch. 32.

301.24(2) (2) Easements. The department may grant easements for the extension of municipal and public utilities onto the lands of the institutions under its jurisdiction, for the purpose of connecting railroads, roads, water systems, sewers, electric lines and similar facilities, to serve the institutions.

301.24(3) (3) Leases. The department may lease additional lands for the operation of the institutions under its jurisdiction.

301.24(4) (4) Sales. Except where a sale occurs under s. 13.48 (14) (am) or 16.848 (1), the department, with the approval of the building commission, may sell and convey such lands under the jurisdiction of the department as the secretary deems to be in excess of the present or future requirements of the department for either the operation of its facilities or programs, for the maintenance of buffer zones adjacent to its facilities or for other public purposes. The proceeds of the sales shall be credited to the state building trust fund.

301.24(4m) (4m) Correctional institution property disposition. In addition to any other requirements under this section, except where a sale occurs under s. 13.48 (14) (am) or 16.848 (1), the department may sell or otherwise transfer or dispose of the property acquired for the correctional institution under s. 46.05 (1o), 1985 stats., only if the sale, transfer or disposition is approved by the joint committee on finance. The department shall submit a plan for any such proposed transfer or disposition to the committee.

301.24(5) (5) Purchases. The department, with the approval of and release of state building trust funds by the building commission, may acquire by purchase such lands, together with such improvements as are situated thereon, as the secretary deems necessary for the department's farm programs, or for the purpose of providing adequate buffer zones to its existing facilities, or for the purpose of eliminating flexuous boundaries in cooperation with owners of lands adjoining lands under the department's jurisdiction.

301.24(6) (6) Lease of lands for radio range station. The department may lease state owned lands under its control situated in section 16, township 24 north, range 18 east, town of Seymour, Outagamie County, not exceeding 2 acres in extent, to the United States of America, to be used by the civil aeronautics administration for a radio range station. The terms of the lease shall be determined by the department and may grant to the lessee authority to erect navigational aids and other structures on such lands. Such lease shall not be effective unless approved by the governor in writing.

301.24 History History: 1989 a. 31 ss. 974, 975, 2569; 1989 a. 56 s. 84; 1995 a. 378; 2005 a. 25; 2013 a. 20.



301.25 Sewer system at Taycheedah Correctional Institution.

301.25  Sewer system at Taycheedah Correctional Institution. The department, with the approval of the governor, may enter into an agreement containing terms, conditions and covenants approved by the building commission, to participate in the construction of a sanitary sewer system in the area adjacent to the Taycheedah Correctional Institution in the town of Taycheedah, Fond du Lac County; to connect the sewer system of the Taycheedah Correctional Institution thereto; to pay sewage disposal charges; and to grant easements or convey land to meet construction requirements.

301.25 History History: 1975 c. 189 s. 99 (1); 1975 c. 224 s. 146m; 1989 a. 31 s. 1069; Stats. 1989 s. 301.25; 2005 a. 25; 2007 a. 20.



301.26 Community youth and family aids.

301.26  Community youth and family aids.

301.26(1) (1)  Procedures. The department shall develop procedures for the implementation of this section and standards for the development and delivery of juvenile delinquency-related services under ch. 938, and shall provide consultation and technical assistance to aid counties in implementation and service delivery. The department shall establish information systems, monitoring and evaluation procedures to report periodically to the governor and legislature on the state impact of this section.

301.26(2) (2) Receipt of funds.

301.26(2)(a)(a) All funds to counties under this section shall be allocated to county departments under ss. 46.21, 46.22 and 46.23 subject to ss. 46.495 (2) and 301.031, except that monthly advance payments to the counties may be less than one-twelfth of the contracted amounts. No reimbursement may be made to any multicounty department until the counties which established the department have drawn up a detailed contractual agreement, approved by the secretary, setting forth the plans for joint sponsorship.

301.26(2)(b) (b) Uniform fees collected or received by counties under s. 301.03 (18) for services provided under this section shall be applied to cover the cost of the services.

301.26(2)(c) (c) All funds to counties under this section shall be used to purchase or provide juvenile delinquency-related services under ch. 938, except that no funds to counties under this section may be used for purposes of land purchase, building construction, or maintenance of buildings under s. 46.17, 46.175, or 301.37, for reimbursement of costs under s. 938.209, for city lockups, or for reimbursement of care costs in temporary shelter care under s. 938.22. Funds to counties under this section may be used for reimbursement of costs of program services, other than basic care and supervision costs, in juvenile detention facilities.

301.26(2m) (2m) Public participation process. In determining the use of funds under this section, county departments under ss. 46.21, 46.22 and 46.23 shall assess needs using an open public participation process which involves representatives of those receiving services.

301.26(3) (3) Grants-in-aid.

301.26(3)(a)(a) Receipt of funds under this subsection is contingent upon use of a public participation process required under sub. (2m).

301.26(3)(c) (c) Within the limits of the appropriations under s. 20.410 (3) (cd) and (ko), the department shall allocate funds to each county for services under this section.

301.26(3)(dm) (dm) The department may carry forward for a county from one calendar year to another funds allocated under this subsection that are not spent or encumbered. The amount that the department may carry forward for a county under this paragraph may not exceed 5% of the amount allocated to the county for the 12-month period ending December 31. The funds carried forward under this paragraph do not affect a county's base allocation.

301.26(3)(e) (e) The department may carry forward $500,000 or 10% of its funds allocated under this subsection and not encumbered or carried forward under par. (dm) by counties by December 31, whichever is greater, to the next 2 calendar years. The department may transfer moneys from or within s. 20.410 (3) (cd) to accomplish this purpose. The department may allocate these transferred moneys to counties with persistently high rates of juvenile arrests for serious offenses during the next 2 calendar years to improve community-based juvenile delinquency-related services. The allocation does not affect a county's base allocation.

301.26(3)(em) (em) The department may carry forward any emergency funds allocated under sub. (7) (e) and not encumbered or carried forward under par. (dm) by December 31 to the next 2 calendar years. The department may transfer moneys from or within s. 20.410 (3) (cd) to accomplish this purpose. The department may allocate these transferred moneys to counties that are eligible for emergency payments under sub. (7) (e). The allocation does not affect a county's base allocation.

301.26(4) (4) State services.

301.26(4)(a)(a) Except as provided in pars. (c) and (cm), the department of corrections shall bill counties or deduct from the allocations under s. 20.410 (3) (cd) for the costs of care, services and supplies purchased or provided by the department of corrections for each person receiving services under s. 48.366, 938.183 or 938.34 or the department of health services for each person receiving services under s. 46.057 or 51.35 (3). The department of corrections may not bill a county for or deduct from a county's allocation the cost of care, services and supplies provided to a person subject to an order under s. 48.366 or 938.183 after the person reaches 18 years of age. Payment shall be due within 60 days after the billing date. If any payment has not been received within 60 days, the department of corrections may withhold aid payments in the amount due from the appropriation under s. 20.410 (3) (cd).

301.26(4)(b) (b) Assessment of costs under par. (a) shall be made periodically on the basis of the per person per day cost estimate specified in par. (d) 2., 3., and 4. Except as provided in pars. (bm), (c), and (cm), liability shall apply to county departments under s. 46.21, 46.22, or 46.23 in the county of the court exercising jurisdiction under chs. 48 and 938 for each person receiving services from the department of corrections under s. 48.366, 938.183, or 938.34 or the department of health services under s. 46.057 or 51.35 (3). Except as provided in pars. (bm), (c), and (cm), in multicounty court jurisdictions, the county of residency within the jurisdiction shall be liable for costs under this subsection. Assessment of costs under par. (a) shall also be made according to the general placement type or level of care provided, as defined by the department, and prorated according to the ratio of the amount designated under sub. (3) (c) to the total applicable estimated costs of care, services, and supplies provided by the department of corrections under ss. 48.366, 938.183, and 938.34 and the department of health services under s. 46.057 or 51.35 (3).

301.26(4)(bm) (bm) Notwithstanding par. (b), the county department under s. 46.21, 46.22 or 46.23 of the county of residency of a juvenile who has been adjudicated delinquent by a court of another county or by a court of another multicounty jurisdiction may voluntarily assume liability for the costs payable under par. (a). A county department may assume liability under this paragraph by a written agreement signed by the director of the county department that assumes liability under this paragraph and the director of the county department that is otherwise liable under par. (b).

301.26(4)(c) (c) Notwithstanding pars. (a), (b), and (bm), the department of corrections shall pay, from the appropriation under s. 20.410 (3) (hm), (ho). or (hr), the costs of care, services, and supplies provided for each person receiving services under s. 46.057, 48.366, 51.35 (3), 938.183, or 938.34 who was under the guardianship of the department of children and families pursuant to an order under ch. 48 at the time that the person was adjudicated delinquent.

301.26(4)(cm) (cm)

301.26(4)(cm)1.1. Notwithstanding pars. (a), (b), and (bm), the department shall transfer funds from the appropriation under s. 20.410 (3) (cg) to the appropriations under s. 20.410 (3) (hm), (ho), and (hr) for the purpose of reimbursing juvenile correctional facilities, secured residential care centers for children and youth, alternate care providers, aftercare supervision providers, and corrective sanctions supervision providers for costs incurred beginning on July 1, 1996, for the care of any juvenile 14 years of age or over who has been placed in a juvenile correctional facility based on a delinquent act that is a violation of s. 943.23 (1m) or (1r), 1999 stats., s. 948.35, 1999 stats., or s. 948.36, 1999 stats., or s. 939.32 (1) (a), 940.03, 940.06, 940.21, 940.225 (1), 940.305, 940.31, 941.327 (2) (b) 4., 943.02, 943.10 (2), 943.23 (1g), 943.32 (2), 948.02 (1), 948.025 (1), or 948.30 (2), that is a conspiracy to commit any of those violations, or that is an attempted violation of s. 943.32 (2) and for the care of any juvenile 10 years of age or over who has been placed in a juvenile correctional facility or secured residential care center for children and youth for attempting or committing a violation of s. 940.01 or for committing a violation of s. 940.02 or 940.05.

301.26(4)(cm)2. 2. Notwithstanding pars. (a), (b), and (bm), the department shall transfer funds from the appropriation under s. 20.410 (3) (cg) to the appropriations under s. 20.410 (3) (hm), (ho), and (hr) for the purpose of reimbursing juvenile correctional facilities, secured residential care centers for children and youth, alternate care providers, aftercare supervision providers, and corrective sanctions supervision providers for costs incurred beginning on July 1, 1996, for the care of any juvenile 14 years of age or over and under 18 years of age who has been placed in a juvenile correctional facility under s. 48.366 based on a delinquent act that is a violation of s. 940.01, 940.02, 940.05, or 940.225 (1).

301.26(4)(cm)3. 3. The per person daily reimbursement rate for juvenile correctional services under this paragraph shall be equal to the per person daily cost assessment to counties under par. (d) 2., 3., and 4. for juvenile correctional services.

301.26(4)(ct) (ct)

301.26(4)(ct)1.1. Subject to subd. 2. and notwithstanding ss. 16.50 (2), 16.52, 20.002 (11), and 20.903, if there is a deficit in the appropriation account under s. 20.410 (3) (hm) at the close of a fiscal year, any unencumbered balance in the appropriation account under s. 20.410 (3) (ho) at the close of that fiscal year, less the amounts required by s. 20.410 (3) (ho) to be remitted to counties or transferred to the appropriation account under s. 20.410 (3) (kx), and any unencumbered balance in the appropriation account under s. 20.410 (3) (hr) at the close of that fiscal year, shall be transferred to the appropriation account under s. 20.410 (3) (hm), up to the amount that when added to other amounts credited to that appropriation account in that fiscal year equals the amount shown in the schedule under s. 20.005 (3) for that appropriation account for that fiscal year.

301.26(4)(ct)2. 2. The total amount transferred at the end of a fiscal year under subd. 1. may not exceed the amount of the deficit in the appropriation account under s. 20.410 (3) (hm) for that fiscal year, and if that deficit is less than the total amount of the unencumbered balances available for transfer under subd. 1., the amount transferred from the appropriation accounts under s. 20.410 (3) (ho) and (hr) shall be in proportion to the respective unencumbered balance available for transfer from each of those appropriation accounts.

301.26(4)(cx) (cx) If, notwithstanding ss. 16.50 (2), 16.52, 20.002 (11), and 20.903, there is a deficit in the appropriation account under s. 20.410 (3) (hm) at the close of a fiscal biennium, the governor shall, to address that deficit, increase each of the rates specified under s. 301.26 (4) (d) 2. and 3. for care in a Type 1 juvenile correctional institution and for care for juveniles transferred from a correctional institution by $17, in addition to any increase due to actual costs, in the executive budget bill for each fiscal biennium, until the deficit under s. 20.410 (3) (hm) is eliminated.

301.26(4)(d) (d)

301.26(4)(d)1.1. Except as provided in pars. (e) to (g), for services under s. 938.34, all payments and deductions made under this subsection and uniform fee collections made under s. 301.03 (18) shall be credited to the appropriation account under s. 20.410 (3) (hm).

301.26(4)(d)1m. 1m. Except as provided in pars. (e) to (g), for services under ss. 48.366 and 938.183, all payments and deductions made under this subsection and uniform fee collections made under s. 301.03 (18) shall be credited to the appropriation account under s. 20.410 (3) (hm).

301.26(4)(d)2. 2. Beginning on July 1, 2013, and ending on June 30, 2014, the per person daily cost assessment to counties shall be $294 for care in a Type 1 juvenile correctional facility, as defined in s. 938.02 (19), $294 for care for juveniles transferred from a juvenile correctional institution under s. 51.35 (3), $125 for departmental corrective sanctions services, and $41 for departmental aftercare services.

301.26(4)(d)3. 3. Beginning on July 1, 2014, and ending on June 30, 2015, the per person daily cost assessment to counties shall be $301 for care in a Type 1 juvenile correctional facility, as defined in s. 938.02 (19), $301 for care for juveniles transferred from a juvenile correctional institution under s. 51.35 (3), $128 for departmental corrective sanctions services, and $41 for departmental aftercare services.

301.26(4)(d)4. 4. The per person daily cost assessment to counties for care in a foster home, group home, or residential care center for children and youth shall be an amount equal to the amount the provider charges the department for that care as authorized by the department of children and families.

301.26(4)(dt) (dt) Except as provided in pars. (e) to (g), for serious juvenile offender services, all uniform fee collections under s. 301.03 (18) shall be credited to the appropriation account under s. 20.410 (3) (hm).

301.26(4)(e) (e) For alternate care services for delinquent juveniles under ss. 49.19 (10) (d), 938.48 (4) and (14), and 938.52 all payments and deductions made under this subsection and uniform fee collections under s. 301.03 (18) shall be credited to the appropriation account under s. 20.410 (3) (ho).

301.26(4)(ed) (ed) For alternate care services for serious juvenile offenders under ss. 49.19 (10) (d), 938.48 (4) and (14), and 938.52 all uniform fee collections under s. 301.03 (18) shall be credited to the appropriation account under s. 20.410 (3) (ho).

301.26(4)(eg) (eg) For corrective sanctions services under s. 938.533 (2), all payments and deductions made under this subsection and uniform fee collections under s. 301.03 (18) shall be credited to the appropriation account under s. 20.410 (3) (hr).

301.26(4)(f) (f) For services under s. 51.35 (3), payments made under par. (d) for services to juveniles who are ineligible for medical assistance under subch. IV of ch. 49 and uniform fee collections under s. 46.03 (18) shall be deposited in the appropriation under s. 20.435 (2) (gk) and all other payments made under this subsection shall be deposited in the general fund and treated as a nonappropriated receipt.

301.26(4)(g) (g) For juvenile field and institutional aftercare services under ch. 938 and for the office of juvenile offender review, all payments and deductions made under this subsection and uniform fee collections under s. 301.03 (18) shall be credited to the appropriation account under s. 20.410 (3) (hm).

301.26(6) (6) Performance standards.

301.26(6)(a)(a) The intent of this subsection is to develop criteria to assist the legislature in allocating funding, excluding funding for base allocations, from the appropriations under s. 20.410 (3) (cd) and (ko) for purposes described in this section.

301.26(6)(b) (b) The department shall submit recommendations to the joint committee on finance regarding performance standards criteria to be used to determine whether counties are successfully diverting juveniles from juvenile correctional institutions and into less restrictive community programs and are successfully rehabilitating children adjudged delinquent on or before December 31, 1987. Beginning on January 1, 1988, counties shall provide information requested by the department in order to apply the criteria and assess performances.

301.26(7) (7) Allocations of funds. Within the limits of the availability of the appropriations under s. 20.410 (3) (cd) and (ko), the department shall allocate funds for community youth and family aids for the period beginning on July 1, 2013, and ending on June 30, 2015, as provided in this subsection to county departments under ss. 46.215, 46.22, and 46.23 as follows:

301.26(7)(a) (a) For community youth and family aids under this section, amounts not to exceed $45,478,000 for the last 6 months of 2013, $90,956,100 for 2014, and $45,478,100 for the first 6 months of 2015.

301.26(7)(b) (b) Of the amounts specified in par. (a), the department shall allocate $2,000,000 for the last 6 months of 2013, $4,000,000 for 2014, and $2,000,000 for the first 6 months of 2015 to counties based on each of the following factors weighted equally:

301.26(7)(b)1. 1. Each county's proportion of the total statewide juvenile population for the most recent year for which that information is available.

301.26(7)(b)2. 2. Each county's proportion of the total Part I juvenile arrests reported statewide under the uniform crime reporting system of the department of justice during the most recent 3-year period for which that information is available.

301.26(7)(b)3. 3. Each county's proportion of the number of juveniles statewide who are placed in a juvenile correctional facility or a secured residential care center for children and youth during the most recent 3-year period for which that information is available.

301.26(7)(bm) (bm) Of the amounts specified in par. (a), the department shall allocate $6,250,000 for the last 6 months of 2013, $12,500,000 for 2014, and $6,250,000 for the first 6 months of 2015 to counties based on each county's proportion of the number of juveniles statewide who are placed in a juvenile correctional facility during the most recent 3-year period for which that information is available.

301.26(7)(c) (c) Of the amounts specified in par. (a), the department shall allocate $1,053,200 for the last 6 months of 2013, $2,106,500 for 2014, and $1,053,300 for the first 6 months of 2015 to counties based on each of the factors specified in par. (b) 1. to 3. weighted equally, except that no county may receive an allocation under this paragraph that is less than 93% nor more than 115% of the amount that the county would have received under this paragraph if the allocation had been distributed only on the basis of the factor specified in par. (b) 3.

301.26(7)(e) (e) For emergencies related to community youth and family aids under this section, amounts not to exceed $125,000 for the last 6 months of 2013, $250,000 for 2014, and $125,000 for the first 6 months of 2015. A county is eligible for payments under this paragraph only if it has a population of not more than 45,000.

301.26(7)(h) (h) For counties that are participating in the corrective sanctions program under s. 938.533 (2), $1,062,400 in the last 6 months of 2013, $2,124,800 in 2014, and $1,062,400 in the first 6 months of 2015 for the provision of corrective sanctions services for juveniles from that county. In distributing funds to counties under this paragraph, the department shall determine a county's distribution by dividing the amount allocated under this paragraph by the number of slots authorized for the program under s. 938.533 (2) and multiplying the quotient by the number of slots allocated to that county by agreement between the department and the county. The department may transfer funds among counties as necessary to distribute funds based on the number of slots allocated to each county.

301.26(8) (8) Alcohol and other drug abuse treatment. From the amount of the allocations specified in sub. (7) (a), the department shall allocate $666,700 in the last 6 months of 2013, $1,333,400 in 2014, and $666,700 in the first 6 months of 2015 for alcohol and other drug abuse treatment programs.

301.26 History History: 1995 a. 27 ss. 6363p, 9126 (19); 1995 a. 77, 352, 416, 417; 1997 a. 27, 35, 237, 252; 1999 a. 9, 32; 2001 a. 16, 59, 109; 2003 a. 33; 2005 a. 25, 344; 2007 a. 20 ss. 3112 to 3124; 9121 (6) (a); 2007 a. 97; 2009 a. 28; 2011 a. 32; 2013 a. 20.



301.263 Community intervention program.

301.263  Community intervention program.

301.263(1) (1) From the appropriation under s. 20.410 (3) (f), the department shall distribute $3,750,000 in each year to counties for early intervention services for first offenders and for intensive community-based intervention services for seriously chronic offenders.

301.263(2) (2) To determine eligibility for a payment under sub. (1), the department shall require a county to submit a plan for the expenditure of that payment that ensures that the county targets the programs to be funded under that payment appropriately.

301.263(3) (3) The department shall distribute 33% of the amounts distributed under sub. (1) based on each county's proportion of the violent Part I juvenile arrests reported statewide under the uniform crime reporting system of the department of justice, during the most recent 2-year period for which that information is available. The department shall distribute 33% of the amounts distributed under sub. (1) based on each county's proportion of the number of juveniles statewide who are placed in a juvenile correctional facility or a secured residential care center for children and youth during the most recent 2-year period for which that information is available. The department shall distribute 34% of the amounts distributed under sub. (1) based on each county's proportion of the total Part I juvenile arrests reported statewide under the uniform crime reporting system of the department of justice, during the most recent 2-year period for which that information is available.

301.263 History History: 1995 a. 27, 77; 1997 a. 35; 1999 a. 9; 2005 a. 344; 2013 a. 20.



301.27 Meal and other charges; vending stands; commissary; and butter and cheese.

301.27  Meal and other charges; vending stands; commissary; and butter and cheese.

301.27(1) (1)  Charges. In compliance with the compensation plan established under s. 230.12 (3), the department may make and determine charges for meals, living quarters, laundry, and other services furnished to employees of the state correctional institutions and members of the employee's family maintained as such. All moneys received from each person on account of these services shall be used for operation of the institutions under s. 20.410 (1) (a) and (3) (a) and (hm). If a chaplain employed in any institution administered by the department is not furnished a residence by the state, $1,800 or 20% of the chaplain's salary, whichever is greater, is designated as his or her housing allowance.

301.27(2) (2) Vending stands. The department shall establish and maintain a revolving fund not exceeding $100,000 in any of the state institutions administered by the department, for the education, recreation and convenience of the patients, inmates and employees, to be used for the operation of vending stands, canteen operations, reading clubs, musical organizations, religious programs, athletics and similar projects. The funds are exempt from s. 20.906, but are subject to audit by the department and the legislative audit bureau in its discretion.

301.27(3) (3) Commissary. With the approval of the governor and the director of personnel, the department, by rule, may provide employees in its institutions with laundry, food, housing and necessary furnishings.

301.27(4) (4) Butter and cheese. No butter or cheese not made wholly and directly from pure milk or cream, salt and harmless coloring matter may be used in any of the institutions of the department, except for the institution authorized under s. 301.046 (1) or a Type 2 prison.

301.27 History History: 1989 a. 31; 1991 a. 39; 1995 a. 27; 1999 a. 9; 2013 a. 20.



301.28 Training of correctional officers.

301.28  Training of correctional officers.

301.28(1) (1) In this section, "correctional officer" means any person classified as a correctional officer employed by the state whose principal duty is the supervision of inmates at a prison, as defined in s. 302.01.

301.28(2) (2)

301.28(2)(a)(a) Correctional officers serving under permanent appointment prior to July 31, 1981 are not required to meet any requirement under par. (b) as a condition of continued employment. Failure of any such correctional officer to fulfill those requirements does not make that person ineligible for any promotional examination for which he or she is otherwise eligible. Those correctional officers may voluntarily participate in this program.

301.28(2)(b) (b) No person may be permanently appointed as a correctional officer unless the person has satisfactorily completed a preservice training program approved by the department.

301.28 History History: 1981 c. 20; 1989 a. 31 s. 970; Stats. 1989 s. 301.28; 1993 a. 377; 1995 a. 27.



301.285 In-service and work experience training.

301.285  In-service and work experience training. The department may conduct a program of in-service training and staff development and, in cooperation with educational institutions, provide facilities for work experience for students, including subsistence.

301.285 History History: 1989 a. 31.



301.286 State identification upon release from prison.

301.286  State identification upon release from prison. Before an individual is released from prison upon completion of his or her sentence or to parole or extended supervision, the department shall determine if the individual has an operator's license or a state identification card under ch. 343. If the individual has neither, the department shall assist the individual in applying for a state identification card under s. 343.50. The department shall determine if the individual is able to pay all or a portion of the fee under s. 343.50 (5) from the individual's general fund account. The department shall pay any portion of the fee the individual is unable to pay from the individual's general fund account.

301.286 History History: 2007 a. 20.



301.287 Correctional officer overtime.

301.287  Correctional officer overtime. The department shall maintain a central monitoring system to record the amount of overtime worked by correctional officers.

301.287 History History: 1991 a. 39.



301.29 Bonds of employees; police powers; investigation of complaints.

301.29  Bonds of employees; police powers; investigation of complaints.

301.29(2)(2) The superintendents of all the state correctional institutions, and the employees under them to whom they delegate police power, may arrest any person within or upon the grounds of the institutions whom they have reason to believe guilty of any offense against the laws or regulations governing the institutions; and for that purpose they shall possess the powers of constables.

301.29(3) (3) The department shall investigate complaints against any institution under its jurisdiction or against the officers or employees of the institutions. For that purpose, the secretary and such officers and employees as the secretary authorizes may summon and swear witnesses, take testimony and compel the production of books and papers. On its own initiative, the department may investigate the affairs of any institution. Any written communication or complaint addressed to the secretary by any inmate, employee or subordinate of an institution shall be immediately forwarded unopened to the addressee.

301.29 History History: 1989 a. 31; 1997 a. 289.



301.295 Recruitment of department employees.

301.295  Recruitment of department employees. The department may not use billboards or similar structures to recruit its employees.

301.295 History History: 2001 a. 16.



301.30 Inmate wages, allowances and release payments.

301.30  Inmate wages, allowances and release payments. The department may pay a wage or an allowance and a release payment to inmates at its institutions. The department shall prescribe the amounts of pay and such hours, health and other conditions in connection with employment as are reasonable.

301.30 History History: 1989 a. 31.



301.31 Wages to prisoners.

301.31  Wages to prisoners. The department may provide for assistance of prisoners on their discharge; for the support of their families while the prisoners are in confinement; or for the payment, either in full or ratably, of their obligations acknowledged by them in writing or which have been reduced to judgment by the allowance of moderate wages, to be paid from the operation, maintenance, farm and construction appropriations of the institution in which they are confined. Until the prisoner's final discharge, the funds arising from the wages shall be under the control of the officer in charge of the institution and shall be used for the benefit of the prisoner, the prisoner's family and other obligations specified in this section. Earnings by inmates working in the prison industries and the retention and distribution thereof shall be governed by ss. 303.01 (4) and (8) and 303.06 (2).

301.31 History History: 1989 a. 31; 1991 a. 269.



301.315 Corrections programs report.

301.315  Corrections programs report. The department shall report to the joint committee on finance with a proposal to address negative cash balances associated with closed industries or other corrections programs through the use of moneys appropriated under s. 20.410 as of the date of the proposal.

301.315 History History: 1989 a. 31.



301.32 Property of prisoners, residents and probationers.

301.32  Property of prisoners, residents and probationers.

301.32(1)(1)  Property delivered to warden or superintendent; credit and debit. All money and other property delivered to an employee of any state correctional institution for the benefit of a prisoner or resident shall be delivered to the warden or superintendent, who shall enter the property upon his or her accounts to the credit of the prisoner or resident. The property may be used only under the direction and with the approval of the superintendent or warden and for the crime victim and witness assistance surcharge under s. 973.045 (4), the delinquency victim and witness assistance surcharge under s. 938.34 (8d) (c), the deoxyribonucleic acid analysis surcharge under s. 973.046 (1r), the child pornography surcharge under s. 973.042, the drug offender diversion surcharge under s. 973.043, or the benefit of the prisoner or resident. If the money remains uncalled for for one year after the prisoner's or resident's death or departure from the state correctional institution, the superintendent shall deposit it in the general fund. If any prisoner or resident leaves property, other than money, uncalled for at a state correctional institution for one year, the superintendent shall sell the property and deposit the proceeds in the general fund, donate the property to a public agency or private, nonprofit organization or destroy the property. If any person satisfies the department, within 5 years after the deposit, of his or her right to the deposit, the department shall direct the department of administration to draw its warrant in favor of the claimant and it shall charge the same to the appropriation made by s. 20.913 (3) (bm).

301.32(2) (2) Central reception unit; exception. Notwithstanding sub. (1) and s. 302.13, an inmate account need not be opened or maintained for an inmate placed at the central reception unit at the Dodge Correctional Institution.

301.32(3) (3) Property delivered to employee. All money or other property paid or delivered to a probation, extended supervision and parole agent or other employee of the department by or for the benefit of any person on probation, extended supervision or parole shall be immediately transmitted to the department and it shall enter the same upon its books to his or her credit. The property shall be used only under the direction of the department.

301.32 History History: 1989 a. 31 ss. 980, 981, 2569; 1991 a. 189, 315; 1993 a. 16; 1995 a. 27, 417; 1997 a. 27, 283, 289; 2001 a. 103; 2005 a. 25, 433; 2013 a. 20.

301.32 Annotation This section does not create a property interest in items prohibited by administrative rule because these items have not been delivered to prison employees for the benefit of inmates. Prohibited items are contraband subject to seizure. Escobar v. Landwehr, 837 F. Supp. 284 (1993).



301.325 Prisoner reimbursement to the state.

301.325  Prisoner reimbursement to the state. The department may charge a prisoner for some or all of the costs to the department of the prisoner's incarceration. The department may collect from the inmate during his or her incarceration or after his or her release or both. Upon the request of the department, the attorney general may bring a civil action to recover costs under this section that the department has been unable to collect. The department may not recover under this section for any costs already recovered as otherwise provided in chs. 301 to 303. The department shall promulgate rules providing a method of charging under this section that is based on a prisoner's ability to pay and providing procedures for collection of the costs.

301.325 History History: 1995 a. 27.



301.328 Judgment for litigation loans to prisoners.

301.328  Judgment for litigation loans to prisoners.

301.328(1)(1) In this section, "litigation loan" means a loan made to a prisoner by the department to pay for paper, photocopying, postage or other expenses associated with litigation commenced by the prisoner.

301.328(1m) (1m) No prisoner may receive more than $100 annually in litigation loans, except that any amount of the debt the prisoner repays during the year may be advanced to the prisoner again without counting against the $100 litigation loan limit. No prisoner may receive a litigation loan in any amount until he or she has repaid a prior loan in full or has made arrangements for repayment.

301.328(2) (2) If a prisoner fails to repay a litigation loan to the department, the warden of the institution where the prisoner is incarcerated, imprisoned, confined or detained may submit a certification under oath to the clerk of circuit court in the county where the institution is located. The certification shall state the amount of litigation loans unpaid, the name and location of the prisoner and such other information as the court considers necessary. The court shall order that the amount certified by the warden be a judgment on behalf of the state and against the prisoner if the prisoner fails to submit a written objection to the court within 20 days after the court receives the certification from the warden. If the prisoner timely submits a written objection to the certification, the court shall consider the objection to be a complaint in a civil action and proceed under the rules of procedure under ch. 799, without requiring the service of a summons or the payment of filing fees.

301.328(3) (3) At the same time that the warden submits the certification to the court, the warden shall provide the prisoner with a copy of the certification. The warden shall attach to the certification provided to the prisoner a notice informing the prisoner of all of the following:

301.328(3)(a) (a) That if the prisoner fails to submit a written objection to the court within 20 days after the court receives the certification from the warden, the court shall order that the amount certified by the warden be a judgment on behalf of the state and against the prisoner.

301.328(3)(b) (b) The name and address of the circuit court where the certification was submitted.

301.328(3)(c) (c) That if the prisoner timely objects to the certification, the objection will be considered a complaint for purposes of the commencement of a civil suit under ch. 799.

301.328(3)(d) (d) That the prisoner is required to submit a copy of the objection to the warden at the time he or she submits the objection to the clerk of circuit court.

301.328 History History: 1997 a. 133; 2011 a. 32.



301.33 Freedom of worship; religious ministration.

301.33  Freedom of worship; religious ministration.

301.33(1)(1) Subject to reasonable exercise of the privilege, members of the clergy of all religious faiths shall have an opportunity, at least once each week, to conduct religious services within the state correctional institutions. Attendance at the services is voluntary.

301.33(2) (2) Every inmate shall receive, upon request, religious ministration and sacraments according to the inmate's faith.

301.33(3) (3) Every inmate who requests it shall have the use of the Bible.

301.33 History History: 1989 a. 31.

301.33 Annotation The state must make copies of the Quran available to prisoners to the same extent that Bibles are made available. Pitts v. Knowles, 339 F. Supp. 1183 (1972).



301.335 Treatment records.

301.335  Treatment records. Section 51.30 applies to treatment records, as defined in s. 51.30 (1) (b), maintained by the department of corrections in regard to children adjudged delinquent. The department has the same authority, including rule-making authority, with regard to treatment records maintained by the department that is granted to the department of health services under s. 51.30.

301.335 History History: 1989 a. 31; 1995 a. 27 s. 9126 (19); 2007 a. 20 s. 9121 (6) (a).



301.35 Law enforcement officer access to department records.

301.35  Law enforcement officer access to department records.

301.35(1)(1) In this section:

301.35(1)(a) (a) "Law enforcement officer" has the meaning given in s. 165.85 (2) (c).

301.35(1)(b) (b) "Record" has the meaning given in s. 19.32 (2).

301.35(2) (2) The department shall allow a law enforcement officer access to a departmental record if the record pertains to any of the following persons who resides or is planning to reside in the officer's territorial jurisdiction:

301.35(2)(a) (a) A probationer.

301.35(2)(b) (b) A parolee.

301.35(2)(bm) (bm) A person on extended supervision.

301.35(2)(c) (c) A prisoner confined under s. 301.046.

301.35(2)(d) (d) A participant in the intensive sanctions program under s. 301.048.

301.35(2)(e) (e) A participant in the serious juvenile offender program under s. 938.538.

301.35 History History: 1993 a. 98; 1995 a. 77; 1997 a. 283.



301.36 General supervision and inspection by department.

301.36  General supervision and inspection by department.

301.36(1)(1)  General authority. The department shall investigate and supervise all of the state prisons under s. 302.01, all juvenile correctional facilities, all secured residential care centers for children and youth, and all juvenile detention facilities and familiarize itself with all of the circumstances affecting their management and usefulness.

301.36(2) (2) Prisons. The department shall visit all places in which persons convicted or suspected of crime are confined, and ascertain their arrangement for the separation of the hardened criminals from juvenile offenders and persons suspected of crime or detained as witnesses; collect statistics concerning the inmates, their treatment, employment and reformation; and collect information of other facts and considerations affecting the increase or decrease of crime.

301.36(3) (3) Inspections. The department shall inquire into the methods of treatment, instruction, government and management of inmates of the institutions mentioned in this section; the conduct of their trustees, managers, directors, superintendents and other officers and employees; the condition of the buildings, grounds and all other property pertaining to the institutions, and all other matters pertaining to their usefulness and management; and recommend to the officers in charge such changes and additional provisions as it deems proper.

301.36(4) (4) Frequency of inspections. The department shall inspect and investigate each institution at least annually and, when directed by the governor, it shall conduct a special investigation into an institution's management, or anything connected with its management, and report to the governor the testimony taken, the facts found and conclusions drawn.

301.36(5) (5) Enforcement by attorney general and district attorneys. Upon request of the department, the attorney general or the district attorney serving the proper county shall aid in any investigation, inspection, hearing or trial had under this chapter or those sections of ch. 938 relating to powers of the department, and shall institute and prosecute all necessary actions or proceedings for the enforcement of those provisions and for the punishment of violations of those provisions. The attorney general or district attorney so requested shall report or confer with the department regarding the request, within 30 days after receipt of the request.

301.36(6) (6) Opportunity to inspect. All trustees, managers, directors, superintendents and other officers or employees of the institutions shall at all times afford to every member of the department and its agents, unrestrained facility for inspection of and free access to all parts of the buildings and grounds and to all books and papers of the institutions; and shall give, either verbally or in writing, such information as the department requires. Any person who violates this subsection shall forfeit not less than $10 nor more than $100.

301.36(7) (7) Testimonial power; expenses. The director or any person delegated by the director may administer oaths, take testimony and cause depositions to be taken. All expenses of the investigations, including fees of officers and witnesses, shall be charged to the appropriation for the department.

301.36(8) (8) Statistics to be furnished. Wherever the department is required to collect statistics, the person or agency shall furnish the required statistics on request.

301.36 History History: 1989 a. 31, 107; 1995 a. 27, 77; 1999 a. 9; 2005 a. 344.



301.37 County buildings; establishment, approval, inspection.

301.37  County buildings; establishment, approval, inspection.

301.37(1)(1) The department shall fix reasonable standards and regulations for the design, construction, repair, and maintenance of all houses of correction, reforestation camps maintained under s. 303.07, jails, as defined in s. 302.30, extensions of jails under s. 59.54 (14) (g), rehabilitation facilities under s. 59.53 (8), lockup facilities, as defined in s. 302.30, work camps under s. 303.10, Huber facilities under s. 303.09, and, after consulting with the department of children and families, all juvenile detention facilities, with respect to their adequacy and fitness for the needs which they are to serve.

301.37(2) (2) The selection and purchase of the site, and the plans, specifications and erection of buildings, for the institutions is subject to the review and approval of the department. Department review shall include review of the proposed program to be carried out by the institution.

301.37(3) (3) Before any such building is occupied, and at least annually thereafter, the department shall inspect each institution with respect to safety, sanitation, adequacy and fitness, report to the authorities conducting the institution any deficiency found and order the necessary work to correct it or a new building. If within 6 months thereafter the work is not commenced, or not completed within a reasonable period thereafter, to the satisfaction of the department, the department shall suspend the allowance of state aid for, and prohibit the use of, the building until the order is complied with.

301.37(4) (4) The department's standards and regulations under sub. (1) for county jails apply to tribal jails used under s. 302.445. At least annually, the department shall inspect each such tribal jail with respect to safety, sanitation, adequacy and fitness, report to the sheriff and the tribal jail authorities regarding any deficiency found and order the necessary work to correct it. If within 6 months thereafter the work is not commenced, or not completed within a reasonable period thereafter to the satisfaction of the department, the department shall prohibit the use of the tribal jail for purposes of s. 302.445 until the order is complied with.

301.37(5) (5) The department's standards and regulations under sub. (1) for juvenile detention facilities apply to private juvenile detention facilities used under s. 938.222. At least annually, the department shall inspect each such private juvenile detention facility with respect to safety, sanitation, adequacy, and fitness, report to the county board and the private entity operating the private juvenile detention facility regarding any deficiency found and order the necessary work to correct it. If within 6 months thereafter the work is not commenced, or not completed within a reasonable period thereafter to the satisfaction of the department, the department shall prohibit the use of the private juvenile detention facility for purposes of s. 938.222 until the order is complied with.

301.37 History History: 1989 a. 31, 107; 1993 a. 48; 1995 a. 27 s. 9126 (19); 1995 a. 201, 281; 1997 a. 27, 35; 1999 a. 9; 2005 a. 344; 2007 a. 20.



301.38 Notification of victims and witnesses about prisoner escapes.

301.38  Notification of victims and witnesses about prisoner escapes.

301.38(1)(1) In this section:

301.38(1)(a) (a) "Member of the family" means spouse, domestic partner under ch. 770, child, sibling, parent or legal guardian.

301.38(1)(am) (am) "Prisoner" has the meaning given in s. 301.01 (2), but does not include any person in the intensive sanctions program under s. 301.048 or any person who is imprisoned as an alternative to the revocation of probation, extended supervision or parole.

301.38(1)(b) (b) "Victim" means a person against whom a crime has been committed.

301.38(2) (2) If a prisoner escapes from a Type 1 prison, the department shall make a reasonable attempt to notify all of the following persons, if they can be found, in accordance with sub. (3) and after receiving a completed card under sub. (4):

301.38(2)(a) (a) The victim of the crime committed by the prisoner or, if the victim died as a result of the crime, an adult member of the victim's family or, if the victim is younger than 18 years old, the victim's parent or legal guardian.

301.38(2)(b) (b) Any witness who testified against the prisoner in any court proceeding involving the offense.

301.38(3) (3) The department shall make a reasonable effort to notify the person by telephone as soon as possible after the escape and after any subsequent apprehension of the prisoner.

301.38(4) (4) The department shall design and prepare cards for any person specified in sub. (2) to send to the department. The cards shall have space for any such person to provide his or her name, telephone number and mailing address, the name of the applicable prisoner and any other information that the department determines is necessary. The department shall provide the cards, without charge, to district attorneys. District attorneys shall provide the cards, without charge, to persons specified in sub. (2). These persons may send completed cards to the department. All department records or portions of records that relate to telephone numbers and mailing addresses of these persons are not subject to inspection or copying under s. 19.35 (1).

301.38 History History: 1995 a. 74; 1997 a. 181, 283; 2009 a. 28.



301.45 Sex offender registration.

301.45  Sex offender registration.

301.45(1d) (1d)  Definitions. In this section:

301.45(1d)(a) (a) "Employed or carrying on a vocation" means employment or vocational activity that is full-time or part-time for a continuous period of time exceeding 14 days or for an aggregate period of time exceeding 30 days during any calendar year, whether financially compensated, volunteered or for the purpose of government or educational benefit.

301.45(1d)(am) (am) "Found to have committed a sex offense by another jurisdiction" means any of the following:

301.45(1d)(am)1. 1. Convicted or found not guilty or not responsible by reason of mental disease or defect for a violation of a law of another state that is comparable to a sex offense.

301.45(1d)(am)2. 2. Convicted or found not guilty by reason of mental disease or defect for a violation of a federal law that is comparable to a sex offense.

301.45(1d)(am)3. 3. Convicted or found not guilty or not responsible by reason of mental disease or defect in the tribal court of a federally recognized American Indian tribe or band for a violation that is comparable to a sex offense.

301.45(1d)(am)4. 4. Sentenced or found not guilty by reason of mental disease or defect by a court martial for a violation that is comparable to a sex offense.

301.45(1d)(b) (b) "Sex offense" means a violation, or the solicitation, conspiracy, or attempt to commit a violation, of s. 940.22 (2), 940.225 (1), (2) or (3), 944.06, 948.02 (1) or (2), 948.025, 948.05, 948.051, 948.055, 948.06, 948.07 (1) to (4), 948.075, 948.08, 948.085, 948.095, 948.11 (2) (a) or (am), 948.12, 948.13, or 948.30, of s. 940.302 (2) if s. 940.302 (2) (a) 1. b. applies, or of s. 940.30 or 940.31 if the victim was a minor and the person who committed the violation was not the victim's parent.

301.45(1d)(c) (c) "Student" means a person who is enrolled on a full-time or part-time basis in any public, private, or tribal educational institution, including a secondary school, a business, trade, technical or vocational school, or an institution of higher education.

301.45(1g) (1g) Who is covered. Except as provided in subs. (1m) and (1p), a person shall comply with the reporting requirements under this section if he or she meets one or more of the following criteria:

301.45(1g)(a) (a) Is convicted or adjudicated delinquent on or after December 25, 1993, for a sex offense.

301.45(1g)(b) (b) Is in prison, a juvenile correctional facility, or a secured residential care center for children and youth or is on probation, extended supervision, parole, supervision, or aftercare supervision on or after December 25, 1993, for a sex offense.

301.45(1g)(bm) (bm) Is in prison, a juvenile correctional facility, or a secured residential care center for children and youth or is on probation, extended supervision, parole, supervision, or aftercare supervision on or after December 25, 1993, for a violation, or for the solicitation, conspiracy, or attempt to commit a violation, of a law of this state that is comparable to a sex offense.

301.45(1g)(c) (c) Is found not guilty or not responsible by reason of mental disease or defect on or after December 25, 1993, and committed under s. 51.20 or 971.17 for a sex offense.

301.45(1g)(d) (d) Is in institutional care or on conditional transfer under s. 51.35 (1) or conditional release under s. 971.17 on or after December 25, 1993, for a sex offense.

301.45(1g)(dd) (dd) Is in institutional care or on conditional transfer under s. 51.35 (1) or conditional release under s. 971.17 on or after December 25, 1993, for a violation, or for the solicitation, conspiracy or attempt to commit a violation, of a law of this state that is comparable to a sex offense.

301.45(1g)(dh) (dh) Is on parole, extended supervision, or probation in this state from another state under s. 304.13 (1m), 304.135, or 304.16 on or after December 25, 1993, for a violation, or for the solicitation, conspiracy, or attempt to commit a violation, of the law of another state that is comparable to a sex offense.

301.45(1g)(dj) (dj) Is a juvenile in this state on or after May 9, 2000, and is on supervision in this state from another state pursuant to the interstate compact on the placement of juveniles under s. 938.988 for a violation of a law of another state that is comparable to a sex offense.

301.45(1g)(dL) (dL) Is placed on lifetime supervision under s. 939.615 on or after June 26, 1998.

301.45(1g)(dp) (dp) Is in institutional care under, or on parole from, a commitment for specialized treatment under ch. 975 on or after December 25, 1993.

301.45(1g)(dt) (dt) Is in institutional care or on supervised release under ch. 980 on or after June 2, 1994.

301.45(1g)(e) (e) Is ordered by a court under s. 51.20 (13) (ct) 1m., 938.34 (15m) (am), 938.345 (3), 971.17 (1m) (b) 1m. or 973.048 (1m) to comply with the reporting requirements under this section.

301.45(1g)(em) (em) Was required to register under s. 301.45 (1) (a), 1997 stats., based on a finding that he or she was in need of protection or services and is ordered to continue complying with the requirements of this section by a court acting under 1999 Wisconsin Act 89, section 107 (1) (e).

301.45(1g)(f) (f) On or after December 1, 2000, is registered as a sex offender in another state or is registered as a sex offender with the federal bureau of investigation under 42 USC 14072 and is a resident of this state, a student in this state or employed or carrying on a vocation in this state.

301.45(1g)(g) (g) Has been found to have committed a sex offense by another jurisdiction and, on or after December 1, 2000, is a resident of this state, a student in this state or employed or carrying on a vocation in this state. This paragraph does not apply if 10 years have passed since the date on which the person was released from prison or placed on parole, probation, extended supervision or other supervised release for the sex offense.

301.45(1m) (1m) Exception to registration requirement; underage sexual activity.

301.45(1m)(a)(a) A person is not required to comply with the reporting requirements under this section if all of the following apply:

301.45(1m)(a)1. 1. The person meets the criteria under sub. (1g) (a) to (dd) based on any violation, or on the solicitation, conspiracy or attempt to commit any violation, of s. 948.02 (1) or (2), 948.025, or 948.085 (2).

301.45(1m)(a)1g. 1g. The violation, or the solicitation, conspiracy or attempt to commit the violation, of s. 948.02 (1) or (2), 948.025, or 948.085 (2) did not involve sexual intercourse, as defined in s. 948.01 (6), either by the use or threat of force or violence or with a victim under the age of 12 years.

301.45(1m)(a)2. 2. At the time of the violation, or of the solicitation, conspiracy or attempt to commit the violation, of s. 948.02 (1) or (2), 948.025, or 948.085 (2), the person had not attained the age of 19 years and was not more than 4 years older or not more than 4 years younger than the child.

301.45(1m)(a)3. 3. It is not necessary, in the interest of public protection, to require the person to comply with the reporting requirements under this section.

301.45(1m)(b) (b) If a person believes that he or she is not required under par. (a) to comply with the reporting requirements under this section and the person is not before the court under s. 51.20 (13) (ct), 938.34 (15m), 971.17 (1m) (b) or 973.048, the person may move a court to make a determination of whether the person satisfies the criteria specified in par. (a). A motion made under this paragraph shall be filed with the circuit court for the county in which the person was convicted, adjudicated delinquent or found not guilty or not responsible by reason of mental disease or defect.

301.45(1m)(be) (be) A person who files a motion under par. (b) or s. 51.20 (13) (ct) 2m., 938.34 (15m) (bm), 971.17 (1m) (b) 2m. or 973.048 (2m) requesting a determination of whether the person is required to comply with the reporting requirements under this section shall send a copy of the motion to the district attorney for the county in which the motion is filed. The district attorney shall make a reasonable attempt to contact the victim of the crime that is the subject of the person's motion to inform the victim of his or her right to make or provide a statement under par. (bv).

301.45(1m)(bm) (bm) A court shall hold a hearing on a motion made by a person under par. (b) or s. 51.20 (13) (ct) 2m., 938.34 (15m) (bm), 971.17 (1m) (b) 2m. or 973.048 (2m) requesting a determination of whether the person is required to comply with the reporting requirements under this section. The district attorney who receives a copy of a motion under par. (be) may appear at the hearing.

301.45(1m)(bv) (bv) Before deciding a motion filed under par. (b) or s. 51.20 (13) (ct) 2m., 938.34 (15m) (bm), 971.17 (1m) (b) 2m. or 973.048 (2m) requesting a determination of whether the person is required to comply with the reporting requirements under this section, the court shall allow the victim of the crime that is the subject of the motion to make a statement in court at the hearing under par. (bm) or to submit a written statement to the court. A statement under this paragraph must be relevant to whether the person satisfies the criteria specified in par. (a).

301.45(1m)(d) (d)

301.45(1m)(d)1.1. Before deciding a motion filed by a person under par. (b) or s. 51.20 (13) (ct) 2m., 938.34 (15m) (bm), 971.17 (1m) (b) 2m. or 973.048 (2m) requesting a determination of whether the person is required to comply with the reporting requirements under this section, a court may request the person to be examined by a physician, psychologist or other expert approved by the court. If the person refuses to undergo an examination requested by the court under this subdivision, the court shall deny the person's motion without prejudice.

301.45(1m)(d)2. 2. If a person is examined by a physician, psychologist or other expert under subd. 1., the physician, psychologist or other expert shall file a report of his or her examination with the court, and the court shall provide copies of the report to the person and, if he or she requests a copy, to the district attorney. The contents of the report shall be confidential until the physician, psychologist or other expert has testified at the hearing held under par. (bm). The report shall contain an opinion regarding whether it would be in the interest of public protection to have the person register under this section and the basis for that opinion.

301.45(1m)(d)3. 3. A person who is examined by a physician, psychologist or other expert under subd. 1. is responsible for paying the cost of the services provided by the physician, psychologist or other expert, except that if the person is indigent the cost of the services provided by the physician, psychologist or other expert shall be paid by the county. If the person claims or appears to be indigent, the court shall refer the person to the authority for indigency determinations under s. 977.07 (1), except that the person shall be considered indigent without another determination under s. 977.07 (1) if the person is represented by the state public defender or by a private attorney appointed under s. 977.08.

301.45(1m)(e) (e) At the hearing held under par. (bm), the person who filed the motion under par. (b) or s. 51.20 (13) (ct) 2m., 938.34 (15m) (bm), 971.17 (1m) (b) 2m. or 973.048 (2m) has the burden of proving by clear and convincing evidence that he or she satisfies the criteria specified in par. (a). In deciding whether the person has satisfied the criterion specified in par. (a) 3., the court may consider any of the following:

301.45(1m)(e)1. 1. The ages, at the time of the violation, of the person and of the child with whom the person had sexual contact or sexual intercourse.

301.45(1m)(e)2. 2. The relationship between the person and the child with whom the person had sexual contact or sexual intercourse.

301.45(1m)(e)3. 3. Whether the violation resulted in bodily harm, as defined in s. 939.22 (4), to the child with whom the person had sexual contact or sexual intercourse.

301.45(1m)(e)4. 4. Whether the child with whom the person had sexual contact or sexual intercourse suffered from a mental illness or mental deficiency that rendered the child temporarily or permanently incapable of understanding or evaluating the consequences of his or her actions.

301.45(1m)(e)5. 5. The probability that the person will commit other violations in the future.

301.45(1m)(e)6. 6. The report of the examination conducted under par. (d).

301.45(1m)(e)7. 7. Any other factor that the court determines may be relevant to the particular case.

301.45(1p) (1p) Exception to registration requirement; privacy-related offenses.

301.45(1p)(a)(a) If a person is covered under sub. (1g) based solely on an order that was entered under s. 938.34 (15m) (am) or 973.048 (1m) in connection with a delinquency adjudication or a conviction for a violation of s. 942.08 (2) (b), (c), or (d), the person is not required to comply with the reporting requirements under this section if the delinquency adjudication is expunged under s. 938.355 (4m) (b) or if the conviction is expunged under s. 973.015 (2).

301.45(1p)(b) (b) If a person is covered under sub. (1g) based solely on an order that was entered under s. 51.20 (13) (ct) 1m., 938.34 (15m) (am), 938.345 (3) (a), 971.17 (1m) (b) 1m., or 973.048 (1m) in connection with a violation, or the solicitation, conspiracy, or attempt to commit a violation, of s. 942.09, and the court provided in the order that the person be released from the requirement to comply with the reporting requirements under this section upon satisfying the conditions of the court order under s. 51.20 (13) (ct) 1m. or the dispositional order under subch. VI of ch. 938, upon the termination or expiration of a commitment order under s. 971.17, or upon successful completion of the sentence or probation as provided under s. 973.048 (1m) (b), whichever is applicable, and the person satisfies the conditions of the court order under s. 51.20 (13) (ct) 1m. or the dispositional order under subch. VI of ch. 938, the commitment order under s. 971.17 is terminated or expires, or the person successfully completes the sentence or probation, whichever is applicable, the person is no longer required to comply with the reporting requirements under this section.

301.45(2) (2) What information must be provided, by whom and when.

301.45(2)(a)(a) The department shall maintain a registry of all persons subject to sub. (1g). The registry shall contain all of the following with respect to each person:

301.45(2)(a)1. 1. The person's name, including any aliases used by the person.

301.45(2)(a)2. 2. Information sufficient to identify the person, including date of birth, gender, race, height, weight and hair and eye color.

301.45(2)(a)3. 3. The statute the person violated that subjects the person to the requirements of this section, the date of conviction, adjudication or commitment, and the county or, if the state is not this state, the state in which the person was convicted, adjudicated or committed.

301.45(2)(a)4. 4. Whichever of the following is applicable:

301.45(2)(a)4.a. a. The date the person was placed on probation, supervision, conditional release, conditional transfer or supervised release.

301.45(2)(a)4.b. b. The date the person was or is to be released from confinement, whether on parole, extended supervision or otherwise, or discharged or terminated from a sentence or commitment.

301.45(2)(a)4.c. c. The date the person entered the state.

301.45(2)(a)4.d. d. The date the person was ordered to comply with this section.

301.45(2)(a)5. 5. The address at which the person is or will be residing.

301.45(2)(a)6. 6. The name of the agency supervising the person, if applicable, and the office or unit and telephone number of the office or unit that is responsible for the supervision of the person.

301.45(2)(a)6m. 6m. The name or number of every electronic mail account the person uses, the Internet address of every Web site the person creates or maintains, every Internet user name the person uses, and the name and Internet address of every public or private Internet profile the person creates, uses, or maintains. The department may not place the information provided under this subdivision on any registry that the public may view but shall maintain the information in its records on the person. This subdivision applies only to an account, Web site, Internet address, or Internet profile the person creates, uses, or maintains for his or her personal, family, or household use.

301.45(2)(a)8. 8. The name and address of the place at which the person is or will be employed.

301.45(2)(a)9. 9. The name and location of any school in which the person is or will be enrolled.

301.45(2)(a)9m. 9m. For a person covered under sub. (1g) (dt), a notation concerning the treatment that the person has received for his or her mental disorder, as defined in s. 980.01 (2).

301.45(2)(a)10. 10. The most recent date on which the information in the registry was updated.

301.45(2)(b) (b) If the department has supervision over a person subject to sub. (1g), the department shall enter into the registry under this section the information specified in par. (a) concerning the person.

301.45(2)(c) (c) If the department of health services has supervision over a person subject to sub. (1g), that department, with the assistance of the person, shall provide the information specified in par. (a) to the department of corrections in accordance with the rules under sub. (8).

301.45(2)(d) (d) A person subject to sub. (1g) who is not under the supervision of the department of corrections or the department of health services shall provide the information specified in par. (a) to the department of corrections in accordance with the rules under sub. (8). If the person is unable to provide an item of information specified in par. (a), the department of corrections may request assistance from a circuit court or the department of health services in obtaining that item of information. A circuit court and the department of health services shall assist the department of corrections when requested to do so under this paragraph.

301.45(2)(e) (e) The department of health services shall provide the information required under par. (c) or the person subject to sub. (1g) shall provide the information required under par. (d) in accordance with whichever of the following is applicable:

301.45(2)(e)1. 1. Within 10 days after the person is placed on probation, supervision, aftercare supervision, conditional release or supervised release.

301.45(2)(e)1m. 1m. If the person is being released from a prison sentence and placed on parole or extended supervision, before he or she is released.

301.45(2)(e)2. 2. If the person is on parole, extended supervision, probation, or other supervision from another state under s. 304.13 (1m), 304.135, 304.16, or 938.988, before the person enters this state.

301.45(2)(e)2m. 2m. If the person is registered as a sex offender in another state or is registered as a sex offender with the federal bureau of investigation under 42 USC 14072, within 10 days after the person enters this state to take up residence or begin school, employment or his or her vocation.

301.45(2)(e)2t. 2t. If the person has been found to have committed a sex offense by another jurisdiction and subd. 2m. does not apply, within 10 days after the person enters this state to take up residence or begin school, employment or his or her vocation.

301.45(2)(e)3. 3. No later than 10 days before the person is terminated or discharged from a commitment.

301.45(2)(e)4. 4. If the person is being released from prison because he or she has reached the expiration date of his or her sentence, no later than 10 days before being released from prison.

301.45(2)(e)5. 5. If subd. 1., 1m., 2., 2m., 2t., 3. or 4. does not apply, within 10 days after the person is sentenced or receives a disposition.

301.45(2)(f) (f) The department may require a person covered under sub. (1g) to provide the department with his or her fingerprints, a recent photograph of the person and any other information required under par. (a) that the person has not previously provided. The department may require the person to report to a place designated by the department, including an office or station of a law enforcement agency, for the purpose of obtaining the person's fingerprints, the photograph or other information.

301.45(2)(g) (g) The department may send a person subject to sub. (1g) a notice or other communication requesting the person to verify the accuracy of any information contained in the registry. A person subject to sub. (1g) who receives a notice or communication sent by the department under this paragraph shall, no later than 10 days after receiving the notice or other communication, provide verification of the accuracy of the information to the department in the form and manner specified by the department.

301.45(2)(h) (h) The department shall notify any person who is subject to sub. (1g) of the prohibition under s. 948.14.

301.45(3) (3) Annual registration requirements.

301.45(3)(a)(a) A person covered under sub. (1g) is subject to the annual registration requirements under par. (b) as follows:

301.45(3)(a)1. 1. If the person has been placed on probation or supervision, he or she is subject to this subsection upon being placed on probation or supervision.

301.45(3)(a)1m. 1m. If the person is on parole, extended supervision, probation, or other supervision from another state under s. 304.13 (1m), 304.135, 304.16, or 938.988, he or she is subject to this subsection upon entering this state.

301.45(3)(a)1r. 1r. If the person is registered as a sex offender in another state or is registered as a sex offender with the federal bureau of investigation under 42 USC 14072, within 10 days after the person enters this state to take up residence or begin school, employment or his or her vocation.

301.45(3)(a)1t. 1t. If the person has been found to have committed a sex offense by another jurisdiction and subd. 1r. does not apply, within 10 days after the person enters this state to take up residence or begin school, employment or his or her vocation.

301.45(3)(a)2. 2. If the person has been sentenced to prison or placed in a juvenile correctional facility or a secured residential care center for children and youth, he or she is subject to this subsection upon being released on parole, extended supervision, or aftercare supervision.

301.45(3)(a)2m. 2m. If the person has been sentenced to prison and is being released from prison because he or she has reached the expiration date of his or her sentence, before being released from prison.

301.45(3)(a)3. 3. If the person has been committed under s. 51.20 or 971.17, he or she is subject to this subsection upon being placed on conditional release under s. 971.17 or on a conditional transfer under s. 51.35 (1) or, if he or she was not placed on conditional release or on a conditional transfer, before he or she is terminated under s. 971.17 (5) or discharged under s. 51.35 (4) or 971.17 (6).

301.45(3)(a)3g. 3g. If the person has been committed for specialized treatment under ch. 975, he or she is subject to this subsection upon being released on parole under s. 975.10 or, if he or she was not released on parole, before being discharged from the commitment under s. 975.09 or 975.12.

301.45(3)(a)3r. 3r. If the person has been committed under ch. 980, he or she is subject to this subsection upon being placed on supervised release under s. 980.06 (2), 1997 stats., or s. 980.08 or, if he or she was not placed on supervised release, before being discharged under s. 980.10, 2003 stats., or s. 980.09 (4).

301.45(3)(a)4. 4. If subd. 1., 1m., 1r., 1t., 2., 2m., 3., 3g. or 3r. does not apply, the person is subject to this subsection after he or she is sentenced or receives a disposition.

301.45(3)(b) (b)

301.45(3)(b)1.1. Except as provided in subd. 1m., a person who is subject to par. (a) shall notify the department once each calendar year, as directed by the department, of his or her current information specified in sub. (2) (a). The department shall annually notify registrants of their need to comply with this requirement. If the registrant is a person under the age of 18, the department may also annually notify the registrant's parent, guardian or legal custodian of the registrant's need to comply with this requirement.

301.45(3)(b)1m. 1m. A person who is subject to lifetime registration under sub. (5) (b) 2. or (5m) (b) 4. shall notify the department once each 90 days, as directed by the department, of his or her current information specified in sub. (2) (a). Every 90 days, the department shall notify registrants subject to this subdivision of their need to comply with this requirement. If the registrant subject to this subdivision is a person under the age of 18, the department may also notify the registrant's parent, guardian or legal custodian every 90 days of the registrant's need to comply with this requirement.

301.45(3)(b)2. 2. The department shall notify a person who is being released from prison in this state because he or she has reached the expiration date of his or her sentence and who is covered under sub. (1g) of the need to comply with the requirements of this section. Also, probation, extended supervision, and parole agents, aftercare agents, and agencies providing supervision shall notify any client who is covered under sub. (1g) of the need to comply with the requirements of this section at the time that the client is placed on probation, extended supervision, parole, supervision, or aftercare supervision or, if the client is on probation, extended supervision, parole, or other supervision from another state under s. 304.13 (1m), 304.135, 304.16, or 938.988, when the client enters this state.

301.45(3)(b)3. 3. The department of health services shall notify a person who is being placed on conditional release, supervised release, conditional transfer or parole, or is being terminated or discharged from a commitment, under s. 51.20, 51.35 or 971.17 or ch. 975 or 980 and who is covered under sub. (1g) of the need to comply with the requirements of this section.

301.45(3)(b)3m. 3m. After notifying a person under subd. 2. or 3. of the need to comply with this section, the person who is providing the notification shall require the person who is covered under sub. (1g) to read and sign a form stating that he or she has been informed of the requirements of this section.

301.45(3)(b)4. 4. It is not a defense to liability under sub. (6) (a) or (ag) that the person subject to sub. (1g) was not required to read and sign a form under subd. 3m., was not provided with a form to read and sign under subd. 3m. or failed or refused to read or sign a form under subd. 3m. It is not a defense to liability under sub. (6) (a) or (ag) that the person subject to sub. (1g) did not receive notice under this paragraph from the department of health services, the department of corrections, a probation, extended supervision and parole agent, an aftercare agent or an agency providing supervision.

301.45(4) (4) Updated information. In addition to the requirements under sub. (3), a person who is covered under sub. (1g) shall update information under sub. (2) (a) as follows:

301.45(4)(a) (a) Except as provided in par. (b), whenever any of the information under sub. (2) (a) changes, the person shall provide the department with the updated information within 10 days after the change occurs.

301.45(4)(b) (b) If the person is on parole or extended supervision and the person knows that any of the information under sub. (2) (a) 5. will be changing, the person shall provide the department with the updated information before the change in his or her address occurs. If the person is on parole or extended supervision and any of the information under sub. (2) (a) 5. changes but the person did not know before the change occurred that his or her address would be changing, the person shall provide the department with the updated information within 24 hours after the change in his or her address occurs.

301.45(4m) (4m) Information concerning a move to or schooling or employment in another state. In addition to the requirements under subs. (3) and (4), a person who is covered under sub. (1g) and who is changing his or her residence from this state to another state, is becoming a student in another state or is to be employed or carrying on a vocation in another state shall, no later than 10 days before he or she moves out of this state, begins school or begins employment or his or her vocation, notify the department that he or she is changing his or her residence from this state, is beginning school in another state or is beginning employment or the carrying on of a vocation in another state. The person shall also inform the department of the state to which he or she is moving his or her residence, the state in which he or she will be in school or the state in which he or she will be employed or carrying on a vocation. Upon receiving notification from a person under this subsection, the department shall do all of the following:

301.45(4m)(a) (a) Inform the person whether the state to which the person is moving, the state in which the person will be in school or the state in which the person will be employed or carrying on a vocation has sex offender registration requirements to which the person may be subject and, if so, the name of the agency to contact in that state for information concerning those requirements.

301.45(4m)(b) (b) Inform the agency responsible for sex offender registration in the state to which the person is moving, in which the person will be in school or in which the person will be employed or carrying on a vocation that the person is moving to the state, beginning school in the state or beginning employment or carrying on a vocation in the state, and provide the agency of the other state with all of the information specified in sub. (2) (a).

301.45(4r) (4r) Restriction on certain registrants establishing or changing residence. No person covered under sub. (1g) who is on parole or extended supervision may establish a residence or change his or her residence unless he or she has complied with all of the applicable requirements of subs. (2) (e), (3) (b) and (4) (b).

301.45(5) (5) Release from requirements for persons who committed a sex offense in this state.

301.45(5)(a)(a) Except as provided in pars. (am) and (b), a person who is covered under sub. (1g) (a), (b), (bm), (c), (d), (dd), (dp), (e) or (em) no longer has to comply with this section when the following applicable criterion is met:

301.45(5)(a)1. 1. If the person has been placed on probation or supervision for a sex offense, 15 years after discharge from the probation or supervision imposed for the sex offense.

301.45(5)(a)2. 2. If the person has been sentenced to prison for a sex offense or placed in a juvenile correctional facility or a secured residential care center for children and youth for a sex offense, 15 years after discharge from parole, extended supervision, or aftercare supervision for the sex offense.

301.45(5)(a)2m. 2m. If the person has been sentenced to prison for a sex offense and is being released from prison because he or she has reached the expiration date of the sentence for the sex offense, 15 years after being released from prison.

301.45(5)(a)3. 3. If the person has been committed to the department of health services under s. 51.20 or 971.17 and is in institutional care or on conditional transfer under s. 51.35 (1) or conditional release under s. 971.17 for a sex offense, 15 years after termination of the commitment for the sex offense under s. 971.17 (5) or discharge from the commitment for the sex offense under s. 51.35 (4) or 971.17 (6).

301.45(5)(a)3m. 3m. If the person has been committed for specialized treatment under ch. 975, 15 years after discharge from the commitment under s. 975.09 or 975.12.

301.45(5)(a)4. 4. If subd. 1., 2., 2m., 3. or 3m. does not apply, 15 years after the date of conviction for the sex offense or 15 years after the date of disposition of the sex offense, whichever is later.

301.45(5)(am) (am)

301.45(5)(am)1.1. Except as provided in subd. 2., a person who is covered under sub. (1g) (dL) shall continue to comply with the requirements of this section until his or her death.

301.45(5)(am)2. 2. A person who is covered under sub. (1g) (dL) is not required to comply with the requirements of this section if a court orders that the person is no longer required to comply under s. 939.615 (6) (i).

301.45(5)(b) (b) A person who is covered under sub. (1g) (a), (b), (bm), (c), (d), (dd), (dp) or (e) shall continue to comply with the requirements of this section until his or her death if any of the following applies:

301.45(5)(b)1. 1. The person has, on 2 or more separate occasions, been convicted or found not guilty or not responsible by reason of mental disease or defect for a sex offense, or for a violation, or the solicitation, conspiracy or attempt to commit a violation, of a federal law, a military law, a tribal law or a law of any state that is comparable to a sex offense. A conviction or finding of not guilty or not responsible by reason of mental disease or defect that has been reversed, set aside or vacated is not a conviction or finding for purposes of determining under this subdivision whether a person has been convicted on 2 or more separate occasions.

301.45(5)(b)1m. 1m. The person has been convicted or found not guilty or not responsible by reason of mental disease or defect for a violation, or for the solicitation, conspiracy or attempt to commit a violation, of s. 940.225 (1) or (2), 948.02 (1) or (2), 948.025, or 948.085 (2). A conviction or finding of not guilty or not responsible by reason of mental disease or defect that has been reversed, set aside or vacated is not a conviction or finding for purposes of this subdivision.

301.45(5)(b)2. 2. The person has been found to be a sexually violent person under ch. 980, regardless of whether the person has been discharged under s. 980.10, 2003 stats., or s. 980.09 (4) from the sexually violent person commitment, except that the person no longer has to comply with this section if the finding that the person is a sexually violent person has been reversed, set aside or vacated.

301.45(5)(b)3. 3. The court that ordered the person to comply with the reporting requirements of this section under s. 51.20 (13) (ct), 938.34 (15m), 938.345 (3), 971.17 (1m) (b) or 973.048 also ordered the person to comply with the requirements until his or her death.

301.45(5m) (5m) Release from requirements for persons who committed a sex offense in another jurisdiction.

301.45(5m)(a)(a) Except as provided in pars. (b) and (c), a person who is covered under sub. (1g) (dh), (dj), (f) or (g) no longer has to comply with this section when the following applicable criterion is met:

301.45(5m)(a)1. 1. If the person is on parole, extended supervision, probation, or other supervision from another state under s. 304.13 (1m), 304.135, 304.16, or 938.988, 15 years after discharge from that parole, extended supervision, probation, or other supervision or the period of time that the person is in this state, whichever is less.

301.45(5m)(a)2. 2. If the person is registered as a sex offender in another state or is registered as a sex offender with the federal bureau of investigation under 42 USC 14072, whichever of the following is less:

301.45(5m)(a)2.a. a. The period of time that the person is a resident of this state, a student in this state or employed or carrying on a vocation in this state.

301.45(5m)(a)2.b. b. The period of time that the person is registered as a sex offender in another state or with the federal bureau of investigation, or 10 years from the date on which the person was released from prison or placed on parole, probation, extended supervision or other supervised release for the sex offense which subjects the person to the requirements of this section, whichever is greater.

301.45(5m)(a)3. 3. If the person has been found to have committed a sex offense by another jurisdiction and subd. 2. does not apply, whichever of the following is less:

301.45(5m)(a)3.a. a. The period of time that the person is a resident of this state, a student in this state or employed or carrying on a vocation in this state.

301.45(5m)(a)3.b. b. Ten years from the date on which the person was released from prison or placed on parole, probation, extended supervision or other supervised release for the sex offense that subjects the person to the requirements of this section.

301.45(5m)(b) (b) A person who is covered under sub. (1g) (dh), (dj), (f) or (g) shall continue to comply with the requirements of this section for as long as the person is a resident of this state, a student in this state or employed or carrying on a vocation in this state if one or more of the following apply:

301.45(5m)(b)1. 1. The person is registered as a sex offender in another state or is registered as a sex offender with the federal bureau of investigation under 42 USC 14072 and the person is required to register with that other state or with the federal bureau of investigation until his or her death.

301.45(5m)(b)2. 2. The person has been convicted or found not guilty or not responsible by reason of mental disease or defect for a violation of s. 940.225 (1) or (2), 948.02 (1) or (2), 948.025, or 948.085, or for the solicitation, conspiracy or attempt to commit a violation, of a federal law, a military law, a tribal law or a law of any state that is comparable to a violation of s. 940.225 (1) or (2), 948.02 (1) or (2), 948.025, or 948.085. A conviction or finding of not guilty or not responsible by reason of mental disease or defect that has been reversed, set aside or vacated is not a conviction or finding for purposes of this subdivision.

301.45(5m)(b)3. 3. The person has, on 2 or more separate occasions, been convicted or found not guilty or not responsible by reason of mental disease or defect for a sex offense or for a violation, or the solicitation, conspiracy or attempt to commit a violation, of a federal law, military law, tribal law or law of any state that is comparable to a sex offense. A conviction or finding of not guilty or not responsible by reason of mental disease or defect that has been reversed, set aside or vacated is not a conviction or finding for purposes of determining under this subdivision whether a person has been convicted on 2 or more separate occasions.

301.45(5m)(b)4. 4. A determination has been made as provided under 42 USC 14071 (a) (2) (A) or (B) that the person is a sexually violent predator, or lifetime registration by the person is required under measures approved by the attorney general of the United States under 42 USC 14071 (a) (2) (C).

301.45(5m)(c) (c) This subsection does not apply to a person who is required to register as a sex offender under one or more of the criteria specified in sub. (1g) (a), (b), (bm), (c), (d), (dd), (dp), (e) or (em).

301.45(6) (6) Penalty.

301.45(6)(a)(a) Whoever knowingly fails to comply with any requirement to provide information under subs. (2) to (4) is subject to the following penalties:

301.45(6)(a)1. 1. Except as provided in subd. 2., the person is guilty of a Class H felony.

301.45(6)(a)2. 2. The person may be fined not more than $10,000 or imprisoned for not more than 9 months or both if all of the following apply:

301.45(6)(a)2.a. a. The person was ordered under s. 51.20 (13) (ct) 1m., 938.34 (15m) (am), 938.345 (3), 971.17 (1m) (b) 1m., or 973.048 (1m) to comply with the reporting requirements under this section based on a finding that he or she committed or solicited, conspired, or attempted to commit a misdemeanor.

301.45(6)(a)2.b. b. The person was not convicted of knowingly failing to comply with any requirement to provide information under subs. (2) to (4) before committing the present violation.

301.45(6)(ag) (ag) Whoever intentionally violates sub. (4r) is subject to the following penalties:

301.45(6)(ag)1. 1. Except as provided in subd. 2., the person is guilty of a Class H felony.

301.45(6)(ag)2. 2. The person may be fined not more than $10,000 or imprisoned for not more than 9 months or both if all of the following apply:

301.45(6)(ag)2.a. a. The person was ordered under s. 51.20 (13) (ct) 1m., 938.34 (15m) (am), 938.345 (3), 971.17 (1m) (b) 1m., or 973.048 (1m) to comply with the reporting requirements under this section based on a finding that he or she committed or solicited, conspired, or attempted to commit a misdemeanor.

301.45(6)(ag)2.b. b. The person was not convicted of another offense under sub. (4r) before committing the present violation.

301.45(6)(am) (am) Whoever knowingly fails to keep information confidential as required under sub. (7) may be fined not more than $500 or imprisoned for not more than 30 days or both.

301.45(6)(bm) (bm) Subject to s. 971.19 (9), a district attorney or, upon the request of a district attorney, the department of justice may prosecute a knowing failure to comply with any requirement to provide information under subs. (2) to (4). If the department of corrections determines that there is probable cause to believe that a person has knowingly failed to comply with any requirement to provide information under subs. (2) to (4) or has intentionally violated sub. (4r), the department shall forward a certified copy of all pertinent departmental information to the applicable district attorney. The department shall certify the copy in accordance with s. 889.08.

301.45(6)(c) (c) Notwithstanding par. (a), a person who first became subject to subs. (2) to (4) under 1995 Wisconsin Act 440 and who was in prison or a secured correctional facility or a secured child caring institution, in institutional care, or on probation, parole, supervision, aftercare supervision, corrective sanctions supervision, conditional transfer or conditional release during the period beginning on December 25, 1993, and ending on May 31, 1997, shall be allowed until January 1, 1998, to comply with the requirements under subs. (2) to (4).

301.45(6)(d) (d) Notwithstanding par. (a), a person who first became subject to subs. (2) to (4) under 1999 Wisconsin Act 89 and who was in prison or a secured correctional facility or a secured child caring institution, in institutional care, or on probation, parole, supervision, aftercare supervision, corrective sanctions supervision, conditional transfer or conditional release during the period beginning on December 25, 1993, and ending on May 31, 2000, shall be allowed until January 1, 2001, to comply with the requirements under subs. (2) to (4).

301.45(6m) (6m) Notice to other jurisdictions concerning noncompliance. If the department has reasonable grounds to believe that a person who is covered under sub. (1g) (f) or (g) is residing in this state, is a student in this state or is employed or carrying on a vocation in this state and that the person is not complying with the requirements of this section, the department shall notify the state agency responsible for the registration of sex offenders in any state in which the person is registered that it believes the person is not complying with the requirements of this section. If the person is registered with the federal bureau of investigation under 42 USC 14072, the department shall notify the federal bureau of investigation that it believes the person is not complying with the requirements of this section.

301.45(7) (7) Information maintenance and expungement.

301.45(7)(a)(a) The department shall maintain information provided under sub. (2). The department shall keep the information confidential except as provided in ss. 301.03 (14) and 301.46, except as needed for law enforcement purposes and except to provide, in response to a request for information under s. 49.22 (2m) made by the department of children and families or a county child support agency under s. 59.53 (5), the name and address of an individual registered under this section, the name and address of the individual's employer and financial information related to the individual.

301.45(7)(b) (b) The department shall not charge a fee for providing information under this subsection.

301.45(7)(c) (c) A person about whom information is maintained in the registry under sub. (2) may request expungement of all pertinent information in the registry if any of the following applies:

301.45(7)(c)1m. 1m. The person's conviction, delinquency adjudication, finding of need of protection or services or commitment has been reversed, set aside or vacated.

301.45(7)(c)2m. 2m. A court has determined under sub. (1m) (b) that the person is not required to comply with the reporting requirements under this section.

301.45(7)(d) (d) The department shall purge all of the information maintained in the registry under sub. (2) concerning a person to whom par. (c) applies if the department receives all of the following:

301.45(7)(d)1. 1. The person's written request for expungement.

301.45(7)(d)2. 2. A certified copy of the court order reversing, setting aside or vacating the conviction, delinquency adjudication, finding of need of protection or services or commitment or a certified copy of the court's determination under sub. (1m) (b).

301.45(7)(e) (e) The department shall purge all of the information maintained in the registry under sub. (2) concerning a person to whom sub. (1p) (a) applies if any of the following occurs:

301.45(7)(e)1. 1. The department receives notice under s. 938.355 (4m) (b) that a court has expunged the record of the person's delinquency adjudication for the violation described in sub. (1p) (a).

301.45(7)(e)2. 2. The department issues a certificate of discharge under s. 973.015 (2).

301.45(7)(e)3. 3. The department receives a certificate of discharge issued under s. 973.015 (2) by the detaining authority.

301.45(7)(f) (f) The department shall purge all of the information maintained in the registry under sub. (2) concerning a person to whom sub. (1p) (b) applies when any of the following occurs:

301.45(7)(f)1. 1. If the person was ordered by a court under s. 51.20 (13) (ct) 1m. to comply with the reporting requirements under this section, when the department receives notice under s. 51.20 (13) (ct) 1m. b. that the person has satisfied conditions of the court order.

301.45(7)(f)2. 2. If the person was ordered by a court under s. 938.34 (15m) (am) to comply with the reporting requirements under this section, when the department receives notice under s. 938.34 (15m) (am) 2. that the juvenile has satisfied the conditions of the dispositional order.

301.45(7)(f)3. 3. If the person was ordered by a court under s. 938.345 (3) (a) to comply with the reporting requirements under this section, when the department receives notice under s. 938.345 (3) (d) that the juvenile has satisfied the conditions of the dispositional order.

301.45(7)(f)4. 4. If the person was ordered by a court under s. 971.17 (1m) (b) 1m. to comply with the reporting requirements under this section, when the department receives notice under s. 971.17 (6m) (b) 2. that the commitment order under s. 971.17 is terminated or has expired.

301.45(7)(f)5. 5. If the person was ordered by a court under s. 973.048 (1m) to comply with the reporting requirements under this section, when the person successfully completes the sentence or probation as provided under s. 973.048 (1m) (b).

301.45(8) (8) Rules. The department shall promulgate rules necessary to carry out its duties under this section.

301.45(9) (9) Cooperation. The department of health services, the department of children and families, the department of transportation and all circuit courts shall cooperate with the department of corrections in obtaining information under this section.

301.45(10) (10) Annual fee. The department may require a person who must register as a sex offender to pay an annual fee to partially offset its costs in monitoring persons who must register as sex offenders. The department shall establish any such fee by rule, but the fee may not exceed $100.

301.45 History History: 1993 a. 98, 227; 1995 a. 440 ss. 26 to 49, 53 to 74; Stats. 1995 s. 301.45; 1997 a. 3, 35, 130, 191, 237, 283; 1999 a. 9, 89, 156, 186; 2001 a. 38, 96, 109; 2003 a. 50, 53; 2005 a. 25, 253, 277, 344, 432, 434; 2007 a. 20 ss. 3130 to 3132, 9121 (6) (a); 2007 a. 80, 96, 116; 2009 a. 131, 137, 180, 302.

301.45 Annotation That sub. (1m) allows minors found delinquent because of sexual contact to be excused from sex offender registration, but not juveniles convicted of false imprisonment, does not render it unconstitutional. Sub. (1m) creates a narrow exception for sex offenders in cases of factually consensual sexual contact between 2 minors. In contrast, false imprisonment is never consensual and never a crime solely because of age. State v. Joseph E.G. 2001 WI App 29, 240 Wis. 2d 481, 623 N.W.2d 137, 99-3248.

301.45 Annotation Sections 301.45 and 301.46 do not occupy the field in regulating the dissemination of sex offender registration information and do not prohibit a probation agent from requiring a probationer to inform the probationer's immediate neighbors of his or her status as a convicted sex offender, which was not unreasonable. State ex rel. Kaminski v. Schwarz, 2001 WI 94, 245 Wis. 2d 310, 630 N.W.2d 164, 99-3040.

301.45 Annotation Sex-offender registration as a condition of probation for bail-jumping was not authorized by s. 973.09 (1) (a). Bail jumping is not one of the offenses enumerated in the sex-offender registration statutes, ss. 301.45 or 973.048, that permit or require registration, and read-in, but dismissed, sexual assault charges do not bring a case within s. 973.048. State v. Martel, 2003 WI 70, 262 Wis. 2d 483, 664 N.W.2d 69, 02-1599.

301.45 Annotation Mandatory sex offender registration for juveniles under sub. (1m) is not criminal punishment. If a provision is not criminal punishment, there is no constitutional right to a jury trial. Sub. (1m) does not violate the guarantees of substantive due process or equal protection. State v. Jeremy P. 2005 WI App 13, 278 Wis. 2d 366, 692 N.W.2d 311, 04-0360.

301.45 Annotation The sex offender registry scheme under this section did not violate constitutional guarantees of equal protection or due process as applied to the defendant when the underlying crime of which he was convicted, false imprisonment of a minor, lacked a sexual element. The purpose of the statute is to protect the public, specifically children, not to identify individuals guilty of a crime with a sexual element. Because not all defendants convicted of crimes lacking sexual elements pose an inherent danger to children, not all criminal defendants will be required to register. It is reasonable to exempt parents convicted of falsely imprisoning their own children from the reporting requirement. State v. Smith, 2009 WI App 16, 316 Wis. 2d 165, 762 N.W.2d 856, 08-1011.

301.45 Annotation A person convicted of false imprisonment of a minor is required to register as a sex offender. Although the complaint in this case contained no allegation that the false imprisonment entailed anything sexual, the registration requirements of this section, as applied to the defendant, are constitutional because requiring registration is rationally related to a legitimate governmental interest. State v. Smith, 2010 WI 16, 323 Wis. 2d 377, 780 N.W.2d 90, 08-1011.

301.45 Annotation To calculate the disparity of ages required in sub. (1m) (a) 2. in determining if an actor is exempt from registering as a sex offender, the time between the birth dates of the two parties is to be determined. Sub. (1m) (a) 2. was not unconstitutionally vague as applied to the defendant. State v. Parmley, 2010 WI App 79, 325 Wis. 2d 769; 785 N.W.2d 655, 09-1210.

301.45 Annotation This section evidences a legislative intent to include out-of-state sex offenses. By its express language, sub. (1g) includes only those out-of-state offenses that are comparable to a Wisconsin sex offense. Sub. (6) (a) 2. includes out-of-state misdemeanors that are comparable to a sex offense. State v. Freland, 2011 WI App 80, 334 Wis. 2d 772, 800 N.W.2d 18, 10-0496.

301.45 Annotation A registrant cannot be convicted of violating sub. (6) for failing to report the address at which he or she will be residing when he or she is unable to provide this information. A registrant is unable to provide the required information when that information does not exist, despite the registrant's reasonable attempt to provide it. However, homeless registrants are not exempt from registration requirements and homelessness is not a defense to failing to comply with the registration requirements. Under sub. (2) (f), the DOC may require a registrant to report to a police station to provide any required information that the person has not previously provided. State v. Dinkins, 2012 WI 24, 339 Wis. 2d 78, 810 N.W.2d 787, 09-1643.

301.45 Annotation The fee element of this section, sub. (10), as applied to the plaintiffs whose convictions preceded the enactment of the statute authorizing the fee, was unconstitutional. Though denominated a fee and intended to offset the costs of monitoring sex offenders, the annual assessment bears a striking resemblance to a fine. Although the state had a non-punitive purpose for wanting to collect money, to single out only individuals who have prior convictions for sexual assaults as the sole source of such funds can only be seen as punitive. Since no such fee was authorized at the time of plaintiffs' convictions, imposing it on them at a later date appears to violate the ex post facto clause. Doe v. Raemisch, 895 F. Supp. 2d 897 (2012).

301.45 Annotation Wisconsin's Sex Offender Registration and Notification Laws: Has the Wisconsin Legislature Left the Criminals & Constitution Behind? Blair. 87 MLR 939 (2004).



301.46 Access to information concerning sex offenders.

301.46  Access to information concerning sex offenders.

301.46(1)(1)  Definitions. In this section:

301.46(1)(a) (a) "Agency with jurisdiction" means the state agency with the authority or duty to confine or supervise a person or release or discharge a person from confinement.

301.46(1)(b) (b) "Sex offense" has the meaning given in s. 301.45 (1d) (b).

301.46(2) (2) Access for law enforcement agencies.

301.46(2)(a)(a) When a person is registered with the department under s. 301.45 (2), the department shall immediately make the information specified in par. (b) available to the police chief of any community and the sheriff of any county in which the person is residing, is employed or is attending school. The department shall make information available under this paragraph through a direct electronic data transfer system.

301.46(2)(b) (b) The department shall make all of the following information available under par. (a):

301.46(2)(b)1. 1. The person's name, including any aliases used by the person.

301.46(2)(b)2. 2. Information sufficient to identify the person, including date of birth, gender, race, height, weight and hair and eye color.

301.46(2)(b)3. 3. The statute the person violated, the date of conviction, adjudication or commitment, and the county or, if the state is not this state, the state in which the person was convicted, adjudicated or committed.

301.46(2)(b)4. 4. Whichever of the following is applicable:

301.46(2)(b)4.a. a. The date the person was placed on probation, supervision, conditional release, conditional transfer or supervised release.

301.46(2)(b)4.b. b. The date the person was released from confinement, whether on parole, extended supervision or otherwise, or discharged or terminated from a sentence or commitment.

301.46(2)(b)4.c. c. The date the person entered the state.

301.46(2)(b)4.d. d. The date the person was ordered to comply with s. 301.45.

301.46(2)(b)5. 5. The address at which the person is residing.

301.46(2)(b)6. 6. The name of the agency supervising the person, if applicable, and the office or unit and telephone number of the office or unit that is responsible for the supervision of the person.

301.46(2)(b)8. 8. The name and address of the place at which the person is employed.

301.46(2)(b)9. 9. The name and location of any school in which the person is enrolled.

301.46(2)(b)10. 10. The most recent date on which the information under s. 301.45 was updated.

301.46(2)(c) (c) When a person who is registered under s. 301.45 (2) updates information under s. 301.45 (4), the department shall immediately make the updated information available to the police chief of any community and the sheriff of any county in which the person is residing, is employed or is attending school. The department shall make the updated information available under this paragraph through a direct electronic data transfer system.

301.46(2)(d) (d) In addition to having access to information under pars. (a) and (c), a police chief or sheriff may request that the department provide the police chief or sheriff with information concerning any person registered under s. 301.45.

301.46(2)(e) (e) A police chief or sheriff may provide any of the information to which he or she has access under this subsection to an entity in the police chief's community or the sheriff's county that is entitled to request information under sub. (4), to any person requesting information under sub. (5) or to members of the general public if, in the opinion of the police chief or sheriff, providing that information is necessary to protect the public.

301.46(2m) (2m) Bulletins to law enforcement agencies.

301.46(2m)(a)(a) If an agency with jurisdiction confines a person under s. 301.046, provides a person entering the intensive sanctions program under s. 301.048 with a sanction other than a placement in a Type 1 prison or a jail, or releases a person from confinement in a state correctional institution or institutional care, and the person has, on one occasion only, been convicted or found not guilty or not responsible by reason of mental disease or defect for a sex offense or for a violation of a law of this state that is comparable to a sex offense, the agency with jurisdiction may notify the police chief of any community and the sheriff of any county in which the person will be residing, employed or attending school if the agency with jurisdiction determines that such notification is necessary to protect the public. Notification under this paragraph may be in addition to providing access to information under sub. (2) or to any other notification that an agency with jurisdiction is authorized to provide.

301.46(2m)(am) (am) If an agency with jurisdiction confines a person under s. 301.046, provides a person entering the intensive sanctions program under s. 301.048 with a sanction other than a placement in a Type 1 prison or a jail, or releases a person from confinement in a state correctional institution or institutional care, and the person has been found to be a sexually violent person under ch. 980 or has, on 2 or more separate occasions, been convicted or found not guilty or not responsible by reason of mental disease or defect for a sex offense or for a violation of a law of this state that is comparable to a sex offense, the agency with jurisdiction shall notify the police chief of any community and the sheriff of any county in which the person will be residing, employed or attending school and through or to which the person will be regularly traveling. Notification under this paragraph shall be in addition to providing access to information under sub. (2) and to any other notification that an agency with jurisdiction is authorized to provide.

301.46(2m)(at) (at) Paragraphs (a) and (am) do not apply to a person if a court has determined under s. 301.45 (1m) that the person is not required to comply with the reporting requirements under s. 301.45.

301.46(2m)(b) (b) The notification under par. (a) or (am) shall be in the form of a written bulletin to the police chief or sheriff that contains all of the following:

301.46(2m)(b)1. 1. The information specified in sub. (2) (b).

301.46(2m)(b)1m. 1m. Notice that, beginning on June 1, 2001, information concerning persons registered under s. 301.45 will be available on the Internet site established by the department under sub. (5n).

301.46(2m)(b)2. 2. Any other information that the agency with jurisdiction determines is necessary to assist law enforcement officers or to protect the public. Information under this subdivision may include a photograph of the person, other identifying information and a description of the person's patterns of violation.

301.46(2m)(c) (c) A police chief or sheriff who receives a bulletin under this subsection may provide any of the information in the bulletin to an entity in the police chief's community or the sheriff's county that is entitled to request information under sub. (4), to any person requesting information under sub. (5) or to members of the general public if, in the opinion of the police chief or sheriff, providing that information is necessary to protect the public.

301.46(3) (3) Notification of victims.

301.46(3)(a)(a) In this subsection:

301.46(3)(a)1. 1. "Member of the family" means spouse, domestic partner under ch. 770, child, parent, sibling or legal guardian.

301.46(3)(a)2. 2. "Victim" means a person against whom a crime has been committed.

301.46(3)(b) (b) When a person is registered under s. 301.45 (2) or when the person informs the department of a change in information under s. 301.45 (4), the department shall make a reasonable attempt to notify the victim or a member of the victim's family who has, according to the records of the department or the information provided under par. (d), requested to be notified about a person required to register under s. 301.45.

301.46(3)(c) (c) The notice under par. (b) shall be a written notice to the victim or member of the victim's family that the person required to register under s. 301.45 and specified in the information provided under par. (d) has been registered or, if applicable, has provided the department with updated information under s. 301.45 (4). The notice shall contain the information specified in sub. (2) (b) 1., 5., 6. and 10. or, if applicable, the updated information.

301.46(3)(d) (d) The department of health services shall provide the department with access to the names of victims or the family members of victims who have completed cards requesting notification under s. 971.17 (6m) or 980.11.

301.46(3)(e) (e) In addition to receiving the notice provided under par. (c), a person who receives notice under par. (b) may request that the department provide him or her with any of the information specified in sub. (2) (b) concerning the person required to register under s. 301.45.

301.46(4) (4) Access to information for agencies and organizations other than law enforcement agencies.

301.46(4)(a)(a) Any of the following entities may request, in a form and manner specified by the department, information from the department concerning persons registered under s. 301.45:

301.46(4)(a)1. 1. A public or private elementary or secondary school or a tribal school, as defined in s. 115.001 (15m).

301.46(4)(a)2. 2. A child care provider that holds a license under s. 48.65, that is certified under s. 48.651, that holds a probationary license under s. 48.69, or that is established or contracted for under s. 120.13 (14).

301.46(4)(a)3. 3. A child welfare agency licensed under s. 48.60.

301.46(4)(a)4. 4. A group home licensed under s. 48.625.

301.46(4)(a)5. 5. A shelter care facility licensed under s. 938.22.

301.46(4)(a)6. 6. A foster home licensed under s. 48.62.

301.46(4)(a)7. 7. A county department under s. 46.21, 46.215, 46.22, 46.23, 51.42 or 51.437.

301.46(4)(a)8. 8. An agency providing child welfare services under s. 48.48 (17) (b) or 48.57 (2).

301.46(4)(a)8m. 8m. The department of justice.

301.46(4)(a)9. 9. The department of public instruction.

301.46(4)(a)10. 10. The department of health services.

301.46(4)(a)10m. 10m. The department of children and families.

301.46(4)(a)11. 11. A neighborhood watch program authorized under s. 60.23 (17m) or by the law enforcement agency of a city or village.

301.46(4)(a)12. 12. An organized unit of the Boy Scouts of America, the Boys' Clubs of America, the Girl Scouts of America or Camp Fire Girls.

301.46(4)(a)13. 13. The personnel office of a sheltered workshop, as defined in s. 104.01 (6).

301.46(4)(a)14. 14. Any other community-based public or private, nonprofit organization that the department determines should have access to information under this subsection in the interest of protecting the public.

301.46(4)(ag) (ag) The department may not provide any of the following in response to a request under par. (a):

301.46(4)(ag)1. 1. Any information concerning a child who is required to register under s. 301.45.

301.46(4)(ag)2. 2. If the person required to register under s. 301.45 is an adult, any information concerning a juvenile proceeding in which the person was involved.

301.46(4)(am) (am) Subject to par. (ag), an entity may make a request under par. (a) for information concerning a specific person registered under s. 301.45.

301.46(4)(ar) (ar) Subject to par. (ag), an entity specified in par. (a) 11. may request the names of and information concerning all persons registered under s. 301.45 who reside, are employed or attend school in the entity's community, district, jurisdiction or other applicable geographical area of activity.

301.46(4)(b) (b) In response to a request under par. (a), the department shall, subject to par. (ag), provide all of the following information:

301.46(4)(b)1. 1. The name of the person who has registered under s. 301.45, including any aliases the person has used.

301.46(4)(b)2. 2. The date of the person's conviction or commitment, and the county or, if the state is not this state, the state in which the person was convicted or committed.

301.46(4)(b)4. 4. The most recent date on which the information under s. 301.45 was updated.

301.46(4)(c) (c) On the request of a police chief or a sheriff, the department shall provide the police chief or sheriff with a list of entities in the police chief's community or the sheriff's county that have requested information under par. (a) for use by the police chief or sheriff under sub. (2) (e) or (2m) (c).

301.46(4)(d) (d) The department shall coordinate with the department of health services the sharing of address information of persons regarding whom notification bulletins are issued under sub. (2m) (a) or (am).

301.46(5) (5) Access to information for general public.

301.46(5)(a)(a) The department or a police chief or sheriff may provide the information specified in par. (b) concerning a specific person required to register under s. 301.45 to a person who is not provided notice or access under subs. (2) to (4) if, in the opinion of the department or the police chief or sheriff, providing the information is necessary to protect the public and if the person requesting the information does all of the following:

301.46(5)(a)1. 1. Submits a request for information in a form and manner prescribed by the department or the police chief or sheriff. The department or a police chief or sheriff may require that a person state, in his or her request under this subdivision, his or her purpose for requesting the information.

301.46(5)(a)2. 2. Specifies by name the person about whom he or she is requesting the information.

301.46(5)(a)4. 4. Provides any other information the police chief or sheriff considers necessary to determine accurately whether the person specified in subd. 2. is registered under s. 301.45.

301.46(5)(b) (b) If the department or a police chief or sheriff provides information under par. (a), the department, subject to par. (c), or the police chief or sheriff shall provide all of the following concerning the person specified in the request under par. (a) 2.:

301.46(5)(b)1. 1. The date of the person's conviction or commitment, and the county or, if the state is not this state, the state in which the person was convicted or committed.

301.46(5)(b)3. 3. The most recent date on which the information under s. 301.45 was updated.

301.46(5)(b)4. 4. Any other information concerning the person that the department or the police chief or sheriff determines is appropriate.

301.46(5)(bm) (bm) The department shall provide on the Internet site required under sub. (5n) the following information concerning persons registered under s. 301.45:

301.46(5)(bm)1. 1. If the person is a sexually violent person, as defined in s. 980.01 (7), a notice, written in red letters, of that status.

301.46(5)(bm)2. 2. A current color photograph of the person, if available, and a physical description including sex, race, height, weight, eye color, and hair color.

301.46(5)(bm)3. 3. The person's name and home address.

301.46(5)(bm)4. 4. Whether the person has responded to the last contact letter from the department.

301.46(5)(bm)5. 5. The crime committed for which the person must register.

301.46(5)(bm)6. 6. Any conditions of the person's supervised release, except for any condition that may reveal the identity of the victim of the crime that the person committed for which he or she must register.

301.46(5)(bm)7. 7. The date, time, and place of any scheduled hearings for supervised release or discharge under ch. 980.

301.46(5)(bm)8. 8. The name and court of the judge who authorized supervised release or discharge for the person.

301.46(5)(bm)9. 9. The most recent date on which the information was updated.

301.46(5)(c) (c) The department may not provide any of the following under par. (a) or (bm):

301.46(5)(c)1. 1. Any information concerning a child who is required to register under s. 301.45.

301.46(5)(c)2. 2. If the person required to register under s. 301.45 is an adult, any information concerning a juvenile proceeding in which the person was involved.

301.46(5n) (5n) Internet access.

301.46(5n)(a)(a) No later than June 1, 2001, the department shall provide access to information concerning persons registered under s. 301.45 by creating and maintaining an Internet site and by any other means that the department determines is appropriate. The information provided through the Internet site shall be organized in a manner that allows a person using the Internet site to obtain the information that the department is required to provide the person under sub. (2), (2m), (3), (4) or (5) and other information that the department determines is necessary to protect the public. The department shall keep the information provided on the Internet site and in other means used to allow access to the information secure against unauthorized alteration.

301.46(5n)(b) (b) For Internet access provided to law enforcement agencies under this subsection, the department shall provide the means for a law enforcement agency to easily identify changes that have occurred in the residence, employment, or place of school attendance of a person registered under s. 301.45.

301.46(6) (6) Period of notification of and access to information.

301.46(6)(a)(a) Except as provided in par. (b), the department or an agency with jurisdiction may provide notice of or access to information under subs. (2) to (5) concerning a person registered under s. 301.45 only during the period under s. 301.45 (5) or (5m) for which the person is required to comply with s. 301.45.

301.46(6)(b) (b) The department or an agency with jurisdiction may provide access to any information collected under s. 301.45, regardless of whether the person is still required to be registered, to a law enforcement agency for law enforcement purposes.

301.46(7) (7) Immunity. A person acting under this section is immune from civil liability for any good faith act or omission regarding the release of information authorized under this section. The immunity under this subsection does not extend to a person whose act or omission constitutes gross negligence or involves reckless, wanton or intentional misconduct.

301.46(8) (8) Rules. The department shall promulgate rules necessary to carry out its duties under this section.

301.46(9) (9) Effect on open records requests. This section does not prohibit the department from providing to a person, in response to that person's request under s. 19.35 to inspect or copy records of the department, information that is contained in the sex offender registry under s. 301.45 concerning a person who is in the custody or under the supervision of the department if that information is also contained in records of the department, other than the sex offender registry, that are subject to inspection or copying under s. 19.35.

301.46 History History: 1995 a. 440; 1997 a. 6, 27, 130, 181, 237, 283; 1999 a. 89; 2001 a. 16; 2003 a. 188; 2005 a. 5, 431; 2007 a. 20 ss. 3132r, 3133, 9121 (6) (a); 2009 a. 28, 180, 185, 302.

301.46 Annotation Sections 301.45 and 301.46 do not occupy the field in regulating the dissemination of sex offender registration information and do not prohibit a probation agent from requiring a probationer to inform the probationer's immediate neighbors of his or her status as a convicted sex offender, which was not unreasonable. State ex rel. Kaminski v. Schwarz, 2001 WI 94, 245 Wis. 2d 310, 630 N.W.2d 164, 99-3040.



301.47 Sex offender name changes prohibited.

301.47  Sex offender name changes prohibited.

301.47(1) (1) In this section, "sex offender" means a person who is subject to s. 301.45 (1g) but does not include a person who, as a result of a proceeding under s. 301.45 (1m), is not required to comply with the reporting requirements of s. 301.45.

301.47(2) (2) A sex offender may not do any of the following before he or she is released, under s. 301.45 (5) or (5m), from the reporting requirements of s. 301.45:

301.47(2)(a) (a) Change his or her name.

301.47(2)(b) (b) Identify himself or herself by a name unless the name is one by which the person is identified with the department.

301.47(3) (3) Whoever intentionally violates sub. (2) is subject to the following penalties:

301.47(3)(a) (a) Except as provided in par. (b), the person is guilty of a Class H felony.

301.47(3)(b) (b) The person may be fined not more than $10,000 or imprisoned for not more than 9 months or both if all of the following apply:

301.47(3)(b)1. 1. The person was ordered under s. 51.20 (13) (ct) 1m., 938.34 (15m) (am), 938.345 (3), 971.17 (1m) (b) 1m., or 973.048 (1m) to comply with the reporting requirements under s. 301.45 based on a finding that he or she committed or solicited, conspired, or attempted to commit a misdemeanor.

301.47(3)(b)2. 2. The person was not convicted of another offense under this section before committing the present violation.

301.47(4) (4) The department shall make a reasonable attempt to notify each person required to comply with the reporting requirements under s. 301.45 of the prohibition in sub. (2), but neither the department's failure to make such an attempt nor the department's failure to notify a person of that prohibition is a defense to a prosecution under this section.

301.47 History History: 2003 a. 52, 320.



301.475 Sex offenders to notify schools.

301.475  Sex offenders to notify schools.

301.475(1) (1) A person who is required to comply with the reporting requirements under s. 301.45 (1g) may not be on any school premises, as defined in s. 948.61 (1) (c), unless the school district administrator or his or her designee, if the premises are affiliated with a public school, or the governing body of the school, if the premises are affiliated with a private school or charter school, has been notified of the specific date, time, and place of the visit and of the person's status as a registered sex offender.

301.475(2) (2)

301.475(2)(a)(a) Except as provided in par. (b), whoever knowingly violates sub. (1) is guilty of a misdemeanor and subject to a fine of not more than $10,000 or imprisonment not to exceed 9 months, or both.

301.475(2)(b) (b) Whoever knowingly violates sub. (1) as a 2nd or subsequent offense is guilty of a Class H felony.

301.475(3) (3) Subsection (1) does not apply to the following:

301.475(3)(a) (a) A person who is on the school premises to vote if an election is being held that day and the person's polling place is on the school premises.

301.475(3)(b) (b) A person who is on the school premises to attend an event or activity that is not sponsored by the school.

301.475(3)(c) (c) A person whose child is enrolled at the school if the person notifies the school district administrator or his or her designee, if the premises are affiliated with a public school, or the governing body of the school, if the premises are affiliated with a private school or charter school, that he or she is a registered sex offender and that he or she has a child enrolled at the school. The notification must occur as follows:

301.475(3)(c)1. 1. Except as provided in subds. 2., 3., and 4., at the beginning of each academic school year.

301.475(3)(c)2. 2. If the child is not enrolled at the beginning of the academic school year, when the child is first enrolled.

301.475(3)(c)3. 3. If the person is not subject to the reporting requirements under s. 301.45 (1g) at the beginning of the academic school year or when the child is first enrolled, when the person first becomes subject to the reporting requirements under s. 301.45 (1g).

301.475(3)(c)4. 4. If subd. 1., 2., or 3. does not apply but the person is otherwise subject to the prohibition under sub. (1), when the person becomes subject to the prohibition under sub. (1).

301.475(3)(d) (d) A student who is enrolled at the school if the department, county department, licensed child welfare agency, or other person supervising the student under a dispositional order under s. 938.34, whichever is appropriate, works with the school district administrator or his or her designee, if the premises are affiliated with a public school, or with the governing body of the school, if the premises are affiliated with a private school or charter school, to ensure the safety of the students attending the school with the student.

301.475(3m) (3m) Unless sub. (3) (d) applies to a county department, licensed child welfare agency, or other person supervising a student under a dispositional order under s. 938.34, the department shall work with a school district administrator or his or her designee or a governing body of a school, whichever is appropriate, as provided in sub. (3) (d), to ensure that a student who is required to comply with the reporting requirements under s. 301.45 (1g) is not prohibited under sub. (1) from being on the premises of the school at which he or she is enrolled and to ensure the safety of the other students attending the school.

301.475(4) (4) The department shall make a reasonable attempt to notify each person required to comply with the reporting requirements under s. 301.45 (1g) of the prohibition under sub. (1), but neither the department's failure to make such an attempt nor the department's failure to notify a person of that prohibition is a defense to prosecution under this section.

301.475(5) (5) It is an affirmative defense to a prosecution under this section that the defendant was traveling directly to the office of the school district administrator or his or her designee, if the premises are affiliated with a public school, or to the governing body of the school, if the premises are affiliated with a private school or charter school, to comply with sub. (1). A defendant who raises this affirmative defense has the burden of proving the defense by a preponderance of the evidence.

301.475(6) (6) The school district administrator or his or her designee, if the premises are affiliated with a public school, or the governing body of the school, if the premises are affiliated with a private school or charter school, is immune from any civil or criminal liability for any good faith act or omission in connection with any notice given under sub. (1).

301.475 History History: 2013 a. 88.



301.48 Global positioning system tracking and residency requirement for certain sex offenders.

301.48  Global positioning system tracking and residency requirement for certain sex offenders.

301.48(1) (1)  Definitions. In this section:

301.48(1)(a) (a) "Exclusion zone" means a zone in which a person who is tracked using a global positioning system tracking device is prohibited from entering except for purposes of traveling through it to get to another destination.

301.48(1)(b) (b) "Global positioning system tracking" means tracking using a system that actively monitors and identifies a person's location and timely reports or records the person's presence near or at a crime scene or in an exclusion zone or the person's departure from an inclusion zone. "Global positioning system tracking" includes comparable technology.

301.48(1)(c) (c) "Inclusion zone" means a zone in which a person who is tracked using a global positioning system tracking device is prohibited from leaving.

301.48(1)(cm) (cm) "Level 1 child sex offense" means a violation of s. 948.02 or 948.025 in which any of the following occurs:

301.48(1)(cm)1. 1. The actor has sexual contact or sexual intercourse with an individual who is not a relative of the actor and who has not attained the age of 13 years and causes great bodily harm, as defined in s. 939.22 (14), to the individual.

301.48(1)(cm)2. 2. The actor has sexual intercourse with an individual who is not a relative of the actor and who has not attained the age of 12 years.

301.48(1)(cn) (cn) "Level 2 child sex offense" means a violation of s. 948.02 or 948.025 in which any of the following occurs:

301.48(1)(cn)1. 1. The actor has sexual intercourse, by use or threat of force or violence, with an individual who is not a relative of the actor and who has not attained the age of 16 years.

301.48(1)(cn)2. 2. The actor has sexual contact, by use or threat of force or violence, with an individual who has not attained the age of 16 years and who is not a relative of the actor, and the actor is at least 18 years of age when the sexual contact occurs.

301.48(1)(d) (d) "Lifetime tracking" means global positioning system tracking that is required for a person for the remainder of the person's life. "Lifetime tracking" does not include global positioning system tracking under sub. (2) (d), regardless of how long it is required.

301.48(1)(dm) (dm) "Passive positioning system tracking" means tracking using a system that monitors, identifies, and records a person's location.

301.48(1)(dr) (dr) "Relative" means a son, daughter, brother, sister, first cousin, 2nd cousin, nephew, niece, grandchild, or great grandchild, or any other person related by blood, marriage, or adoption.

301.48(1)(e) (e) "Serious child sex offense" means a level 1 child sex offense or a level 2 child sex offense.

301.48(1)(f) (f) "Sex offense" means any of the following:

301.48(1)(f)1. 1. A sex offense, as defined in s. 301.45 (1d) (b).

301.48(1)(f)2. 2. A crime under federal law or the law of any state that is comparable to a crime described in subd. 1.

301.48(1)(fm) (fm) "Sexual contact" has the meaning given in s. 948.01 (5).

301.48(1)(g) (g) "Sexual intercourse" means vulvar penetration as well as cunnilingus, fellatio, or anal intercourse between persons or any intrusion of any inanimate object into the genital or anal opening either by the defendant or upon the defendant's instruction. The emission of semen is not required.

301.48(2) (2) Who is covered.

301.48(2)(a)(a) Except as provided in subs. (2m), (6), (7), and (7m), the department shall maintain lifetime tracking of a person if any of the following occurs with respect to the person on or after January 1, 2008:

301.48(2)(a)1. 1. A court places the person on probation for committing a level 1 child sex offense.

301.48(2)(a)1m. 1m. The person is convicted for committing a level 2 child sex offense and the court places the person on probation for committing the level 2 child sex offense.

301.48(2)(a)2. 2. The department releases the person to extended supervision or parole while the person is serving a sentence for committing a level 1 child sex offense.

301.48(2)(a)2m. 2m. The person is convicted for committing a level 2 child sex offense and the department releases the person to extended supervision or parole while the person is serving the sentence for committing the level 2 child sex offense.

301.48(2)(a)3. 3. The department releases the person from prison upon the completion of a sentence imposed for a level 1 child sex offense.

301.48(2)(a)3m. 3m. The person is convicted for committing a level 2 child sex offense and the department releases the person from prison upon the completion of the sentence imposed for the level 2 child sex offense.

301.48(2)(a)4. 4. A court that found the person not guilty of a serious child sex offense by reason of mental disease or mental defect places the person on conditional release.

301.48(2)(a)5. 5. A court that found the person not guilty of a serious child sex offense by reason of mental disease or mental defect discharges the person under s. 971.17 (6). This subdivision does not apply if the person was on conditional release immediately before being discharged.

301.48(2)(a)6. 6. The court places a person on lifetime supervision under s. 939.615 for committing a serious child sex offense and the person is released from prison.

301.48(2)(a)7. 7. A police chief or a sheriff receives a notification under s. 301.46 (2m) (am) regarding the person.

301.48(2)(a)8. 8. The department makes a determination under sub. (2g) that global positioning system tracking is appropriate for the person.

301.48(2)(b) (b) Except as provided in subs. (7) and (7m), the department shall maintain lifetime tracking of a person if any of the following occurs with respect to the person on or after January 1, 2008:

301.48(2)(b)1. 1. A court places the person on supervised release under s. 980.08 (6m).

301.48(2)(b)2. 2. A court discharges the person under s. 980.09 (4). This subdivision does not apply if the person was on supervised release immediately before being discharged.

301.48(2)(b)3. 3. The department of health services places the person on parole or discharges the person under ch. 975. This subdivision does not apply unless the person's commitment was based on his or her commission of a serious child sex offense.

301.48(2)(d) (d) If, on or after January 1, 2008, a person is being placed on probation, extended supervision, parole, or lifetime supervision for committing a sex offense and par. (a) or (b) does not apply, the department may have the person tracked using a global positioning system tracking device, or passive positioning system tracking, as a condition of the person's probation, extended supervision, parole, or lifetime supervision.

301.48(2g) (2g) Department determination. If a person who committed a serious child sex offense, or a person under supervision under the interstate corrections compact for a serious child sex offense, is not subject to lifetime tracking under sub. (2), the department shall assess the person's risk using a standard risk assessment instrument to determine if global positioning system tracking is appropriate for the person.

301.48(2m) (2m) Passive positioning system tracking. If a person who is subject to lifetime tracking under sub. (2) (a) 1., 1m., 2., 2m., 3., or 3m. completes his or her sentence, including any probation, parole, or extended supervision, the department may use passive positioning system tracking instead of maintaining lifetime tracking.

301.48(3) (3) Functions and operation of tracking program.

301.48(3)(a)(a) Except as provided in sub. (2m), the department shall implement a continuous global positioning tracking system to electronically monitor the whereabouts of persons who are subject to this section. The system shall do all of the following:

301.48(3)(a)1. 1. Use field monitoring equipment that supports cellular communications with as large a coverage area as possible and shall automatically provide instantaneous information regarding the whereabouts of a person who is being monitored, including information regarding the person's presence in an exclusion zone established under par. (c) or absence from an inclusion zone established under par. (c).

301.48(3)(a)2. 2. Use land line communications equipment to transmit information regarding the location of persons who are subject to this section when they are in areas in which no commercial cellular service is available.

301.48(3)(a)3. 3. Immediately alert the department and the local law enforcement agency having jurisdiction over the exclusion or inclusion zone if the person stays in any exclusion zone for any longer period than the time needed to travel through the zone to get to another destination or if the person leaves any inclusion zone.

301.48(3)(b) (b) The department shall contract with a vendor using a competitive process under s. 16.75 to provide staff in this state to install, remove, and maintain equipment related to global positioning system tracking and passive positioning system tracking for purposes of this section. The term of the contract may not exceed 3 years.

301.48(3)(c) (c) For each person who is subject to global positioning system tracking under this section, the department shall create individualized exclusion and inclusion zones for the person, if necessary to protect public safety. In creating exclusion zones, the department shall focus on areas where children congregate, with perimeters of 100 to 250 feet, and on areas where the person has been prohibited from going as a condition of probation, extended supervision, parole, conditional release, supervised release, or lifetime supervision. In creating inclusion zones for a person on supervised release, the department shall consider s. 980.08 (9).

301.48(3)(d) (d) If a person who is on supervised release or conditional release is being tracked, the department shall notify the department of health services, upon request, of any tracking information for the person under any of the following circumstances:

301.48(3)(d)1. 1. The department of corrections has been alerted under par. (a) 3. that the person being tracked has improperly stayed in an exclusion zone or improperly left an inclusion zone.

301.48(3)(d)2. 2. The person being tracked fails to make a payment to the department under sub. (4) (b).

301.48(4) (4) Costs.

301.48(4)(a)(a) The department shall determine all of the following for each person tracked:

301.48(4)(a)1. 1. The cost of global positioning system tracking or passive positioning system tracking for the person.

301.48(4)(a)2. 2. How much of the cost under subd. 1. the person is able to pay based on the factors listed in par. (d).

301.48(4)(b) (b) If required by the department, a person who is subject to global positioning system tracking or passive positioning system tracking shall pay for the cost of tracking up to the amount calculated for the person under par. (a) 2. The department shall collect moneys paid by the person under this paragraph and credit those moneys to the appropriation under s. 20.410 (1) (gk).

301.48(4)(c) (c) The department of health services shall pay for the cost of tracking a person to whom sub. (2) (a) 4. or 5. or (b) applies while the person is on conditional release or supervised release to the extent that the cost is not covered by payments made by the person under par. (b).

301.48(4)(d) (d) In determining how much of the costs the person is able to pay, the department may consider the following:

301.48(4)(d)1. 1. The person's financial resources.

301.48(4)(d)2. 2. The present and future earning ability of the person.

301.48(4)(d)3. 3. The needs and earning ability of the person's dependents.

301.48(4)(d)4. 4. Any other costs that the person is required to pay in conjunction with his or her supervision by the department or the department of health services.

301.48(4)(d)5. 5. Any other factors that the department considers appropriate.

301.48(6) (6) Offender's petition to terminate lifetime tracking.

301.48(6)(a)(a) Subject to par. (b), a person who is subject to lifetime tracking may file a petition requesting that lifetime tracking be terminated. A person shall file a petition requesting termination of lifetime tracking with the circuit court for the county in which the person was convicted or found not guilty or not responsible by reason of mental disease or defect.

301.48(6)(b) (b)

301.48(6)(b)1.1. A person may not file a petition requesting termination of lifetime tracking if he or she has been convicted of a crime that was committed during the period of lifetime tracking.

301.48(6)(b)2. 2. A person may not file a petition requesting termination of lifetime tracking earlier than 20 years after the date on which the period of lifetime tracking began. If a person files a petition requesting termination of lifetime tracking at any time earlier than 20 years after the date on which the period of lifetime tracking began, the court shall deny the petition without a hearing.

301.48(6)(b)3. 3. A person described in sub. (2) (b) may not file a petition requesting termination of lifetime tracking.

301.48(6)(c) (c) Upon receiving a petition requesting termination of lifetime tracking, the court shall send a copy of the petition to the district attorney responsible for prosecuting the serious sex offense that was the basis for the order of lifetime tracking. Upon receiving the copy of the petition, the district attorney shall conduct a criminal history record search to determine whether the person has been convicted of a criminal offense that was committed during the period of lifetime tracking. No later than 30 days after the date on which he or she receives the copy of the petition, the district attorney shall report the results of the criminal history record search to the court and may provide a written response to the petition.

301.48(6)(d) (d) After reviewing a report submitted under par. (c) concerning the results of a criminal history record search, the court shall do whichever of the following is applicable:

301.48(6)(d)1. 1. If the report indicates that the person filing the petition has been convicted of a criminal offense that was committed during the period of lifetime tracking, the court shall deny the person's petition without a hearing.

301.48(6)(d)2. 2. If the report indicates that the person filing the petition has not been convicted of a criminal offense that was committed during the period of lifetime tracking, the court shall order the person to be examined under par. (e), shall notify the department that it may submit a report under par. (f) and shall schedule a hearing on the petition to be conducted as provided under par. (g).

301.48(6)(e) (e) A person filing a petition requesting termination of lifetime tracking who is entitled to a hearing under par. (d) 2. shall be examined by a person who is either a physician or a psychologist licensed under ch. 455 and who is approved by the court. The physician or psychologist who conducts an examination under this paragraph shall prepare a report of his or her examination that includes his or her opinion of whether the person petitioning for termination of lifetime tracking is a danger to the public. The physician or psychologist shall file the report of his or her examination with the court within 60 days after completing the examination, and the court shall provide copies of the report to the person filing the petition and the district attorney. The contents of the report shall be confidential until the physician or psychologist testifies at a hearing under par. (g). The person petitioning for termination of lifetime tracking shall pay the cost of an examination required under this paragraph.

301.48(6)(f) (f) After it receives notification from the court under par. (d) 2., the department may prepare and submit to the court a report concerning a person who has filed a petition requesting termination of lifetime tracking. If the department prepares and submits a report under this paragraph, the report shall include information concerning the person's conduct while on lifetime tracking and an opinion as to whether lifetime tracking of the person is still necessary to protect the public. When a report prepared under this paragraph has been received by the court, the court shall, before the hearing under par. (g), disclose the contents of the report to the attorney for the person who filed the petition and to the district attorney. When the person who filed the petition is not represented by an attorney, the contents shall be disclosed to the person.

301.48(6)(g) (g) A hearing on a petition requesting termination of lifetime tracking may not be conducted until the person filing the petition has been examined and a report of the examination has been filed as provided under par. (e). At the hearing, the court shall take evidence it considers relevant to determining whether lifetime tracking should be continued because the person who filed the petition is a danger to the public. The person who filed the petition and the district attorney may offer evidence relevant to the issue of the person's dangerousness and the continued need for lifetime tracking.

301.48(6)(h) (h) The court may grant a petition requesting termination of lifetime tracking if it determines after a hearing under par. (g) that lifetime tracking is no longer necessary to protect the public.

301.48(6)(i) (i) If a petition requesting termination of lifetime tracking is denied after a hearing under par. (g), the person may not file a subsequent petition requesting termination of lifetime tracking until at least 5 years have elapsed since the most recent petition was denied.

301.48(7) (7) Department's petition to terminate lifetime tracking.

301.48(7)(a)(a) The department may file a petition requesting that a person's lifetime tracking be terminated if the person is permanently physically incapacitated. The petition shall include affidavits from 2 physicians that explain the nature of the person's permanent physical incapacitation.

301.48(7)(b) (b)

301.48(7)(b)1.1. The department shall file a petition under par. (a) with the circuit court for the county in which the person was convicted or found not guilty or not responsible by reason of mental disease or defect or, in the case of a person described in sub. (2) (b), the circuit court for the county in which the person was found to be a sexually violent person.

301.48(7)(b)2. 2. The department shall send a copy of a petition filed under subd. 1. to the district attorney responsible for prosecuting the serious sex offense that was the basis for the order of lifetime tracking or, in the case of a person described in sub. (2) (b), the agency that filed the petition under s. 980.02.

301.48(7)(c) (c) Upon its own motion or upon the motion of the party to whom the petition was sent under par. (b) 2., the court may order that the person to whom the petition relates be examined by a physician who is approved by the court. The physician who conducts an examination under this paragraph shall prepare a report of his or her examination that includes his or her opinion of whether the person is permanently physically incapacitated. The physician shall file the report of his or her examination with the court within 60 days after completing the examination, and the court shall provide copies of the report to the department and the party to whom the petition was sent under par. (b) 2. The contents of the report shall be confidential until the physician testifies at a hearing under par. (d). The department shall pay the cost of an examination required under this paragraph.

301.48(7)(d) (d) The court shall conduct a hearing on a petition filed under par. (b) 1., but if the court has ordered a physical examination under par. (c), the hearing may not occur until after the examination is complete and a report of the examination has been filed as provided under par. (c). At the hearing, the court shall take evidence it considers relevant to determining whether the person to whom the petition relates is permanently physically incapacitated so that he or she is not a danger to the public. The department and the party to whom the petition was sent under par. (b) 2. may offer relevant evidence regarding that issue.

301.48(7)(e) (e) The court may grant a petition filed under par. (b) 1. if it determines after a hearing under par. (d) that the person to whom the petition relates is permanently physically incapacitated so that he or she is not a danger to the public.

301.48(7m) (7m) Termination if person moves out of state. If a person who is subject to being tracked under this section moves out of state, the department shall terminate the person's tracking. If the person returns to the state, the department shall reinstate the person's tracking except as provided under sub. (6) or (7).

301.48 History History: 2005 a. 431; 2007 a. 20 ss. 3134m to 3165m, 9121 (6) (a); 2007 a. 96; 2009 a. 28, 180.



301.49 Global positioning system tracking for persons who violate certain orders or injunctions.

301.49  Global positioning system tracking for persons who violate certain orders or injunctions.

301.49(1) (1)  Definitions. In this section:

301.49(1)(a) (a) "Exclusion zone" means a zone in which a person who is tracked using a global positioning system tracking device is prohibited from entering.

301.49(1)(am) (am) "Exclusion zone violation" means entry into an exclusion zone except for purposes of traveling through an exclusion zone to get to another destination, unless the person is prohibited by the department from making such entry.

301.49(1)(b) (b) "Global positioning system tracking" means tracking using a system that actively monitors and identifies a person's location and timely reports or records the person's presence in an exclusion zone. "Global positioning system tracking" includes comparable technology.

301.49(1)(c) (c) "Petitioner" means the person who petitioned for the restraining order or injunction that was issued under s. 813.12 or 813.125.

301.49(1)(d) (d) "Restraining order or injunction" means an order or an injunction issued pursuant to s. 813.12 or 813.125.

301.49(2) (2) Who is covered; duration of coverage.

301.49(2)(a)(a) The department shall maintain global positioning system tracking of a person who is not in jail or in prison and who is ordered by a court to submit to monitoring under s. 813.129 for the duration of the person's period of probation.

301.49(2)(b) (b) The department shall maintain global positioning system tracking of a person who is subject to global positioning system tracking as a condition of extended supervision.

301.49(3) (3) Functions and operation of tracking program.

301.49(3)(a)(a) The department shall implement a continuous global positioning tracking system to electronically monitor the whereabouts of persons who are subject to this section. The system shall do all of the following:

301.49(3)(a)1. 1. Use field monitoring equipment that supports cellular communications with as large a coverage area as possible and shall automatically provide instantaneous information regarding the whereabouts of a person who is being monitored, including information regarding the person's presence in an exclusion zone established under par. (c).

301.49(3)(a)2. 2. Use land line communications equipment to transmit information regarding the location of persons who are subject to this section when they are in areas in which no commercial cellular service is available.

301.49(3)(a)3. 3. Immediately alert the department if the person commits an exclusion zone violation. The department shall immediately notify the law enforcement agency having jurisdiction over the exclusion zone and the petitioner of any exclusion zone violation.

301.49(3)(b) (b) The department shall contract with a vendor using a competitive process as described under s. 16.75 to provide staff in this state to install, remove, and maintain equipment related to global positioning system tracking for purposes of this section. The term of the contract may not exceed 3 years.

301.49(3)(c) (c) For each person who is subject to global positioning system tracking under this section, the department shall create an individualized exclusion zone for the person, as necessary to protect the petitioner. In creating an exclusion zone, the department shall consider input from the petitioner and shall include any location that the person is ordered to avoid or enjoined from entering under the restraining order or injunction that the person violated or is alleged to have violated.

301.49(4) (4) Termination if person moves out of state. Notwithstanding sub. (2), if a person who is subject to being tracked under this section moves out of state, the department shall terminate the person's tracking. If the person returns to the state during the duration of the restraining order or injunction, the department shall immediately reinstate the person's tracking.

301.49(5) (5) Costs.

301.49(5)(a)(a) The department shall determine all of the following for each person tracked:

301.49(5)(a)1. 1. The cost of global positioning system tracking for the person.

301.49(5)(a)2. 2. How much of the cost under subd. 1. the person is able to pay based on the factors listed in par. (c).

301.49(5)(b) (b) If required by the department, a person who is subject to global positioning system tracking shall pay for the cost of tracking up to the amount calculated for the person under par. (a) 2. The department shall collect moneys paid by the person under this paragraph and credit those moneys to the appropriation account under s. 20.410 (1) (gL).

301.49(5)(c) (c) In determining how much of the costs the person is able to pay, the department may consider the following:

301.49(5)(c)1. 1. The person's financial resources.

301.49(5)(c)2. 2. The present and future earning ability of the person.

301.49(5)(c)3. 3. The needs and earning ability of the person's dependents.

301.49(5)(c)4. 4. Any other factors that the department considers appropriate.

301.49(6) (6) Notice. The department shall provide all of the following to each petitioner:

301.49(6)(a) (a) Notice when the person who is ordered by a court to submit to monitoring under s. 813.129 is released from incarceration.

301.49(6)(b) (b) The exclusion zones that the person must avoid and the amount of time that the person is allowed to remain in an exclusion zone before the department and law enforcement receive an alert.

301.49(6)(c) (c) An explanation of the failure rates associated with global positioning system tracking programs and an explanation of situations in which a person may not be detected by the tracking program.

301.49 History History: 2011 a. 266.



301.50 Notification of intent to chaperone sex offenders.

301.50  Notification of intent to chaperone sex offenders.

301.50(1)(1) In this section, "substantial parental relationship" means the acceptance and exercise of significant responsibility for the daily supervision, education, protection, and care of the child. In evaluating whether an individual has had a substantial parental relationship with the child, factors that may be considered include, but are not limited to, whether the individual has expressed concern for or interest in the support, care, or well-being of the child; whether the individual has neglected or refused to provide care or support for the child; and whether, with respect to an individual who is or may be the father of the child, the individual has expressed concern for or interest in the support, care, or well-being of the mother during her pregnancy.

301.50(2) (2) The department shall design a form to be signed by any individual who intends to be a chaperone for sex offenders. The form must include a place for the individual's signature as well as a statement that the individual has, unless par. (a), (b), or (c) applies, informed, in writing, or has made a good faith effort to inform, any individual with whom the individual who intends to be a chaperone has a child in common, whether through blood, marriage, or adoption, of his or her intent to chaperone a sex offender. The individual does not have to inform an individual with whom he or she has a child in common if any of the following applies:

301.50(2)(a) (a) The child in common is over the age of 18.

301.50(2)(b) (b) The individual who intends to be a chaperone is not the child's parent or has not had a substantial parental relationship with the child.

301.50(2)(c) (c) The individual who has a child in common with the individual who intends to be a chaperone is not the child's parent or has not had a substantial parental relationship with the child.

301.50(3) (3) The department is immune from any civil liability for any good faith act or omission of the department in connection with the requirements under this section.

301.50 History History: 2009 a. 257.






302. Prisons; state, county and municipal.

302.01 State prisons defined and named.

302.01  State prisons defined and named.

302.01(1) (1) All of the following are state prisons:

302.01(1)(a) (a) The institutions named in this section.

302.01(1)(b) (b) The medium security correctional institutions at Redgranite and New Lisbon.

302.01(1)(c) (c) The correctional institutions authorized under s. 301.16 (1n) and (1v).

302.01(1)(d) (d) The correctional institution at Prairie du Chien authorized under s. 301.16 (1u).

302.01(1)(e) (e) The correctional institution authorized under s. 301.046 (1).

302.01(1)(f) (f) The correctional institution authorized under s. 301.048 (4) (b).

302.01(1)(g) (g) The correctional institution at Stanley authorized under 2001 Wisconsin Act 16, section 9107 (1) (b).

302.01(1)(h) (h) The minimum security correctional institutions authorized under s. 301.13.

302.01(1)(i) (i) The probation and parole holding facilities authorized under s. 301.16 (1q).

302.01(1)(j) (j) The state-local shared correctional facilities when established under s. 301.14.

302.01(2) (2) The penitentiary at Waupun is named "Waupun Correctional Institution."

302.01(3) (3) The correctional treatment center at Waupun is named "Dodge Correctional Institution."

302.01(4) (4) The penitentiary at Green Bay is named "Green Bay Correctional Institution."

302.01(5) (5) The medium/maximum penitentiary at Portage is named "Columbia Correctional Institution."

302.01(6) (6) The medium security institution at Oshkosh is named "Oshkosh Correctional Institution."

302.01(7) (7) The medium security penitentiary near Fox Lake is named "Fox Lake Correctional Institution."

302.01(8) (8) The penitentiary at Taycheedah is named "Taycheedah Correctional Institution."

302.01(9) (9) The medium security penitentiary at Plymouth is named "Kettle Moraine Correctional Institution."

302.01(10) (10) The penitentiary at the village of Sturtevant in Racine County is named "Racine Correctional Institution."

302.01(10m) (10m) The medium security correctional institution near Black River Falls is named "Jackson Correctional Institution."

302.01(11) (11) The medium security penitentiary at Racine is named "Racine Youthful Offender Correctional Facility."

302.01(12) (12) The resource facility at Oshkosh is named "Wisconsin Resource Center."

302.01 History History: 1973 c. 90; 1975 c. 39; 1975 c. 189 s. 99 (1); 1975 c. 224, 422; 1977 c. 29; 1977 c. 418 ss. 369, 924 (18) (d); 1979 c. 221; 1981 c. 20; 1983 a. 192, 332, 538; 1985 a. 29; 1987 a. 5; 1989 a. 31 ss. 1617m, 1617n; Stats. 1989 s. 302.01; 1989 a. 359; 1991 a. 39; 1995 a. 27; 1997 a. 4, 27; 1999 a. 9; 2001 a. 16, 103; 2003 a. 33, 321.



302.02 Jurisdiction and extent of state correctional institutions.

302.02  Jurisdiction and extent of state correctional institutions.

302.02(1m)(1m)  Institutions located within the state. Every activity conducted under the jurisdiction of and by any institution or facility listed under this section, wherever located, is a precinct of the prison, and each precinct is part of the institution. For all purposes of discipline and judicial proceedings all of the following apply:

302.02(1m)(a) (a) Waupun Correctional Institution. The Waupun Correctional Institution and its precincts are considered to be in Dodge County, and the Dodge County circuit court has jurisdiction of all crimes committed within the county.

302.02(1m)(b) (b) Green Bay Correctional Institution. The Green Bay Correctional Institution and its precincts are considered to be in Brown County, and the Brown County circuit court has jurisdiction of all crimes committed within the county.

302.02(1m)(c) (c) Taycheedah Correctional Institution. The Taycheedah Correctional Institution and its precincts are considered to be in Fond du Lac County, and the Fond du Lac County circuit court has jurisdiction of all crimes committed within the county.

302.02(1m)(d) (d) Correctional institutions under section 301.16. The correctional institutions authorized under s. 301.16 and their precincts are considered to be in the county in which the institution is physically located, and that county's circuit court has jurisdiction of all crimes committed within the county.

302.02(1m)(e) (e) Fox Lake Correctional Institution. The Fox Lake Correctional Institution and its precincts are considered to be in Dodge County, and the Dodge County circuit court has jurisdiction of all crimes committed within the county.

302.02(1m)(f) (f) Minimum security correctional institutions. The minimum security correctional institutions and their precincts, as to each inmate, are considered to be in the county in which the institution to which the inmate is assigned is located, and that county's circuit court has jurisdiction of all crimes committed within the county.

302.02(1m)(g) (g) Kettle Moraine Correctional Institution. The Kettle Moraine Correctional Institution and its precincts are considered to be in Sheboygan County, and the Sheboygan County circuit court has jurisdiction of all crimes committed within the county.

302.02(1m)(h) (h) Dodge Correctional Institution. The Dodge Correctional Institution and its precincts are considered to be in Dodge County, and the Dodge County circuit court has jurisdiction of all crimes committed within the county.

302.02(1m)(i) (i) State-local shared correctional facilities. The state-local shared correctional facilities and their precincts are considered, as to each inmate, to be in the county in which the facility to which the inmate is assigned is located, and that county's circuit court has jurisdiction over all crimes committed within the facility.

302.02(1m)(j) (j) Correctional institution; community residential confinement. The correctional institution under s. 301.046 (1) and its precincts are considered, as to each inmate, to be in the county in which the inmate is confined, and the courts of that county shall have jurisdiction of all crimes committed within the county.

302.02(1m)(k) (k) Correctional institution; intensive sanctions program. The correctional institution under s. 301.048 (4) (b) and its precincts are considered, as to each inmate, to be in the county in which the inmate is assigned, and that county's circuit court has jurisdiction of all crimes committed within the county.

302.02(3t) (3t) Institutions located in other states. For all purposes of discipline and for judicial proceedings, each institution that is located in another state and authorized for use under s. 301.21 and its precincts are considered to be in the county in which the institution is physically located, and the courts of that county have jurisdiction of any activity, wherever located, conducted by the institution.

302.02 History History: 1973 c. 90; 1975 c. 39, 189, 224; 1977 c. 29; 1977 c. 418 ss. 370 to 372, 924 (18) (d); 1979 c. 221; 1981 c. 20; 1983 a. 27, 332; 1985 a. 29; 1989 a. 31 ss. 1618, 1618m; Stats. 1989 s. 302.02; 1991 a. 39, 316; 1995 a. 344; 1997 a. 27; 2001 a. 103; 2003 a. 321 s. 111.

302.02 Annotation Under s. 801.50 (3), a prisoner's civil action against a superintendent was properly venued in Dane County. Irby v. Young, 139 Wis. 2d 279, 407 N.W.2d 314 (Ct. App. 1987).

302.02 Annotation Although review of disciplinary proceedings conducted by a private, out-of-state, contract prison may proceed in the state where the prison is located, when disciplined inmates were returned to Wisconsin and Tennessee courts refused to review the cases, because no statute allowed judicial review of prison disciplinary decisions applied to the inmates, Wisconsin courts could review the disciplinary decisions by certiorari. State ex rel. Curtis v. Litscher, 2002 WI App 172, 256 Wis. 2d 787, 650 N.W.2d 43, 01-1804.

302.02 Annotation Sub. (3t) deprives Wisconsin courts of competency to entertain certiorari actions seeking review of out-of-state prison disciplinary decisions unless a petitioner can show a denial of judicial review on jurisdictional or competency grounds in the state where the disciplinary action occurred. Allowing the courts of other states to resolve disputes over prison disciplinary actions within their borders is entirely rational and not a violation of equal protection. Myers v. Swenson, 2004 WI App 224, 277 Wis. 2d 749, 691 N.W.2d 749, 03-2406. See also Ponchik v. Bradley, 2004 WI App 226, 277 Wis. 2d 768, 690 N.W.2d 860, 03-2958.



302.025 Service of process on prison officers, employees, or inmates.

302.025  Service of process on prison officers, employees, or inmates.

302.025(1) (1) Service of process may be made on the warden or superintendent of any prison named in s. 302.01 as upon any other resident of this state.

302.025(2) (2) Except as provided in sub. (1), service of process within any prison under s. 302.01 on any officer, employee, or inmate of the prison shall be made by the warden or superintendent or some person appointed by the warden or superintendent to serve process.

302.025 History History: 2001 a. 103 s. 262.



302.03 Oath of office; bond.

302.03  Oath of office; bond.

302.03(1) (1) The wardens and the superintendents of the state prisons shall each take the official oath required by s. 19.01.

302.03(2) (2) They shall each execute the official bond required by s. 19.01, the amount of which shall be fixed by the department, with surety or sureties approved by the department.

302.03 History History: 1989 a. 31 s. 1619; Stats. 1989 s. 302.03.



302.04 Duties of warden and superintendents.

302.04  Duties of warden and superintendents. Except as provided in ss. 13.48 (14) (am) and 16.848 (1), the warden or the superintendent of each state prison shall have charge and custody of the prison and all lands, belongings, furniture, implements, stock and provisions and every other species of property within the same or pertaining thereto. The warden or superintendent shall enforce the rules of the department for the administration of the prison and for the government of its officers and the discipline of its inmates.

302.04 History History: 1989 a. 31 s. 1620; Stats. 1989 s. 302.04; 1991 a. 316; 2005 a. 25; 2013 a. 20.



302.043 Release of inmates serving risk reduction sentences.

302.043  Release of inmates serving risk reduction sentences.

302.043(1)(1) When an inmate who is serving a risk reduction sentence imposed under s. 973.031, 2009 stats., has served not less than 75 percent of the term of confinement portion of his or her sentence under s. 973.01 and the department determines that he or she has completed the programming or treatment under his or her plan and that the inmate maintained a good conduct record during his or her term of confinement, the department shall notify the sentencing court that the inmate has successfully completed the requirements of his or her risk reduction sentence.

302.043(2) (2) Upon receipt of notice under sub. (1), the court shall release the inmate to extended supervision.

302.043(3) (3) Upon receiving a court order releasing the inmate under sub. (2), the department shall release the inmate within 6 working days, as defined in s. 227.01 (14) and as computed in s. 990.001 (4).

302.043(4) (4) A person released under this section, his or her residence, and any property under his or her control may be searched by a law enforcement officer at any time during his or her period of supervision if the officer reasonably suspects that the person is committing, is about to commit, or has committed a crime or a violation of a condition of release to extended supervision. Any search conducted pursuant to this subsection shall be conducted in a reasonable manner and may not be arbitrary, capricious, or harassing. A law enforcement officer who conducts a search pursuant to this subsection shall, as soon as practicable after the search, notify the department.

302.043 History History: 2011 a. 38; 2013 a. 79.



302.045 Challenge incarceration program.

302.045  Challenge incarceration program.

302.045(1) (1)  Program. The department shall provide a challenge incarceration program for inmates selected to participate under sub. (2). The program shall provide participants with manual labor, personal development counseling, substance abuse treatment and education, military drill and ceremony, counseling, and strenuous physical exercise, for participants who have not attained the age of 30 as of the date on which they begin participating in the program, or age-appropriate strenuous physical exercise, for all other participants, in preparation for release on parole or extended supervision. The department shall design the program to include not fewer than 50 participants at a time and so that a participant may complete the program in not more than 180 days. The department may restrict participant privileges as necessary to maintain discipline.

302.045(2) (2) Program eligibility. Except as provided in sub. (4), the department may place any inmate in the challenge incarceration program if the inmate meets all of the following criteria:

302.045(2)(a) (a) The inmate volunteers to participate in the program.

302.045(2)(b) (b) The inmate has not attained the age of 40 as of the date the inmate will begin participating in the program.

302.045(2)(c) (c) The inmate is incarcerated regarding a violation other than a crime specified in ch. 940 or s. 948.02, 948.025, 948.03, 948.05, 948.051, 948.055, 948.06, 948.07, 948.075, 948.08, 948.085, or 948.095.

302.045(2)(cm) (cm) If the inmate is serving a bifurcated sentence imposed under s. 973.01, the sentencing court decided under s. 973.01 (3m) that the inmate is eligible for the challenge incarceration program.

302.045(2)(d) (d) The department determines, during assessment and evaluation, that the inmate has a substance abuse problem.

302.045(2)(e) (e) The department determines that the inmate has no psychological, physical or medical limitations that would preclude participation in the program.

302.045(3) (3) Parole eligibility. Except as provided in sub. (4), if the department determines that an inmate serving a sentence other than one imposed under s. 973.01 has successfully completed the challenge incarceration program, the parole commission shall parole the inmate for that sentence under s. 304.06, regardless of the time the inmate has served. When the parole commission grants parole under this subsection, it must require the parolee to participate in an intensive supervision program for drug abusers as a condition of parole.

302.045(3m) (3m) Release to extended supervision.

302.045(3m)(a)(a) Except as provided in sub. (4), if the department determines that an inmate serving the term of confinement in prison portion of a bifurcated sentence imposed under s. 973.01 has successfully completed the challenge incarceration program, the department shall inform the court that sentenced the inmate.

302.045(3m)(b) (b) Upon being informed by the department under par. (a) that an inmate whom the court sentenced under s. 973.01 has successfully completed the challenge incarceration program, the court shall modify the inmate's bifurcated sentence as follows:

302.045(3m)(b)1. 1. The court shall reduce the term of confinement in prison portion of the inmate's bifurcated sentence in a manner that provides for the release of the inmate to extended supervision within 30 days of the date on which the court receives the information from the department under par. (a).

302.045(3m)(b)2. 2. The court shall lengthen the term of extended supervision imposed so that the total length of the bifurcated sentence originally imposed does not change.

302.045(3m)(c) (c) The court may not increase the total length of the bifurcated sentence when modifying a bifurcated sentence under par. (b).

302.045(3m)(d) (d) Upon receiving a court order modifying an inmate's bifurcated sentence, the department shall release the inmate within 6 working days, as defined in s. 227.01 (14) and as computed in s. 990.001 (4).

302.045(3m)(e) (e) A person released under this subsection, his or her residence, and any property under his or her control may be searched by a law enforcement officer at any time during his or her period of supervision if the officer reasonably suspects that the person is committing, is about to commit, or has committed a crime or a violation of a condition of release to extended supervision. Any search conducted pursuant to this paragraph shall be conducted in a reasonable manner and may not be arbitrary, capricious, or harassing. A law enforcement officer who conducts a search pursuant to this paragraph shall, as soon as practicable after the search, notify the department.

302.045(4) (4) Intensive sanctions program participants. The department may place any intensive sanctions program participant in the challenge incarceration program. The participant is not subject to subs. (2), (3) and (3m).

302.045 History History: 1989 a. 122; 1991 a. 39; 1993 a. 218, 227, 491; 1995 a. 456; 1997 a. 283; 2001 a. 109; 2003 a. 33; 2005 a. 277; 2007 a. 116; 2009 a. 28; 2011 a. 38; 2013 a. 79.

302.045 Annotation While an offender must meet the eligibility requirements of sub. (2) to participate in the challenge incarceration program, the trial court must, pursuant to s. 973.01 (3m), also determine if the offender is eligible for the program, in the exercise of its sentencing discretion. State v. Steele, 2001 WI App 160, 246 Wis. 2d 744, 632 N.W.2d 112, 00-2864.

302.045 Annotation Once the trial court has made an eligibility determination, the final placement determination is made by the department. This section provides that if an inmate meets all of the program eligibility criteria, the department "may" place that inmate in the program. It is not the sentencing court's function to classify an inmate to a particular institution or program. State v. Schladweiler, 2009 WI App 177, 322 Wis. 2d 642, 777 N.W.2d 114, 08-3119.



302.05 Wisconsin substance abuse program.

302.05  Wisconsin substance abuse program.

302.05(1) (1)

302.05(1)(am)(am) The department of corrections and the department of health services may designate a section of a mental health institute as a correctional treatment facility for the treatment of substance abuse of inmates transferred from Wisconsin state prisons. This section shall be administered by the department of corrections and shall be known as the Wisconsin substance abuse program. The department of corrections and the department of health services shall ensure that the residents at the institution and the residents in the substance abuse program:

302.05(1)(am)1. 1. Have access to all facilities that are available at the institution and are necessary for the treatment programs designed by the departments.

302.05(1)(am)2. 2. Are housed on separate wards.

302.05(1)(b) (b) The department of corrections and the department of health services shall, at any correctional facility the departments determine is appropriate, provide a substance abuse treatment program for inmates for the purposes of the program described in sub. (3).

302.05(2) (2) Transfer to a correctional treatment facility for the treatment of substance abuse shall be considered a transfer under s. 302.18.

302.05(3) (3)

302.05(3)(a)(a) In this subsection, "eligible inmate" means an inmate to whom all of the following apply:

302.05(3)(a)1. 1. The inmate is incarcerated regarding a violation other than a crime specified in ch. 940 or s. 948.02, 948.025, 948.03, 948.05, 948.051, 948.055, 948.06, 948.07, 948.075, 948.08, 948.085, or 948.095.

302.05(3)(a)2. 2. If the inmate is serving a bifurcated sentence imposed under s. 973.01, the sentencing court decided under par. (e) or s. 973.01 (3g) that the inmate is eligible to participate in the earned release program described in this subsection.

302.05(3)(b) (b) Except as provided in par. (d), if the department determines that an eligible inmate serving a sentence other than one imposed under s. 973.01 has successfully completed a treatment program described in sub. (1), the parole commission shall parole the inmate for that sentence under s. 304.06, regardless of the time the inmate has served. If the parole commission grants parole under this paragraph, it shall require the parolee to participate in an intensive supervision program for drug abusers as a condition of parole.

302.05(3)(c) (c)

302.05(3)(c)1.1. Except as provided in par. (d), if the department determines that an eligible inmate serving the term of confinement in prison portion of a bifurcated sentence imposed under s. 973.01 has successfully completed a treatment program described in sub. (1), the department shall inform the court that sentenced the inmate.

302.05(3)(c)2. 2. Upon being informed by the department under subd. 1. that an inmate whom the court sentenced under s. 973.01 has successfully completed a treatment program described in sub. (1), the court shall modify the inmate's bifurcated sentence as follows:

302.05(3)(c)2.a. a. The court shall reduce the term of confinement in prison portion of the inmate's bifurcated sentence in a manner that provides for the release of the inmate to extended supervision within 30 days of the date on which the court receives the information from the department under subd. 1.

302.05(3)(c)2.b. b. The court shall lengthen the term of extended supervision imposed so that the total length of the bifurcated sentence originally imposed does not change.

302.05(3)(c)3. 3. Upon receiving a court order modifying an inmate's bifurcated sentence, the department shall release the inmate within 6 working days, as defined in s. 227.01 (14) and as computed in s. 990.001 (4).

302.05(3)(c)4. 4. A person released under this paragraph, his or her residence, and any property under his or her control may be searched by a law enforcement officer at any time during his or her period of supervision if the officer reasonably suspects that the person is committing, is about to commit, or has committed a crime or a violation of a condition of release to extended supervision. Any search conducted pursuant to this subdivision shall be conducted in a reasonable manner and may not be arbitrary, capricious, or harassing. A law enforcement officer who conducts a search pursuant to this subdivision shall, as soon as practicable after the search, notify the department.

302.05(3)(d) (d) The department may place intensive sanctions program participants in a treatment program described in sub. (1), but pars. (b) and (c) do not apply to those participants.

302.05(3)(e) (e) If an inmate is serving the term of confinement portion of a bifurcated sentence imposed under s. 973.01, the sentence was imposed before July 26, 2003, and the inmate satisfies the criteria under par. (a) 1., the inmate may, with the department's approval, petition the sentencing court to determine whether he or she is eligible or ineligible to participate in the earned release program under this subsection during the term of confinement. The inmate shall serve a copy of the petition on the district attorney who prosecuted him or her, and the district attorney may file a written response. The court shall exercise its discretion in granting or denying the inmate's petition but must do so no later than 90 days after the inmate files the petition. If the court determines under this paragraph that the inmate is eligible to participate in the earned release program, the court shall inform the inmate of the provisions of par. (c).

302.05 History History: 1989 a. 31; 1995 a. 27 s. 9126 (19); 2003 a. 33; 2005 a. 25, 277; 2007 a. 20 ss. 3168, 9121 (6) (a); 2007 a. 116; 2009 a. 28; 2011 a. 38; 2013 a. 79.

302.05 Annotation Excluding persons whose conduct has caused death or great bodily harm in violation of ch. 940 from the opportunity to reduce their period of confinement by participation in the earned release program is rationally related to the legitimate government purpose of punishing more serious crimes more severely. Sub. (3) (a) does not violate the right to equal protection by precluding participation in the program by violators of ch. 940. State v. Lynch, 2006 WI App 231, 297 Wis. 2d 51, 724 N.W.2d 656, 05-2128.

302.05 Annotation The department of corrections approval required by sub. (3) (e) is merely a determination that the petitioner is not statutorily excluded from eligibility for the earned release program. The exercise of discretion as to whether the inmate should be included in program eligibility is a matter for the trial court. State v. Johnson, 2007 WI App 41, 299 Wis. 2d 785, 730 N.W.2d 661, 06-0870.



302.055 Transfer of inmates to resource center.

302.055  Transfer of inmates to resource center. The department may transfer an inmate from a prison, jail or other criminal detention facility to the Wisconsin resource center if there is reason to believe that the inmate is in need of individualized care. The inmate is entitled to a transfer hearing by the department on the transfer to the Wisconsin resource center.

302.055 History History: 1981 c. 20; 1989 a. 31 s. 1622; Stats. 1989 s. 302.055.

302.055 Annotation Rights and responsibilities of counties in prisoner transfers to Wisconsin resource center are discussed. 71 Atty. Gen. 170.



302.06 Delivery of persons to prisons.

302.06  Delivery of persons to prisons. The sheriff shall deliver to the reception center designated by the department every person convicted in the county and sentenced to the Wisconsin state prisons or to the intensive sanctions program as soon as may be after sentence, together with a copy of the judgment of conviction. The warden or superintendent shall deliver to the sheriff a receipt acknowledging receipt of the person, naming the person, which receipt the sheriff shall file in the office of the clerk who issued the copy of the judgment of conviction. When transporting or delivering the person to any of the Wisconsin state prisons the sheriff shall be accompanied by an adult of the same sex as the person. If the sheriff and the person are of the same sex, this requirement is satisfied and a 3rd person is not required.

302.06 History History: 1975 c. 94; 1975 c. 189 s. 99 (1); 1975 c. 224 s. 146m; 1989 a. 31 s. 1623; Stats. 1989 s. 302.06; 1991 a. 39.



302.07 Maintenance of order.

302.07  Maintenance of order. The warden or superintendent shall maintain order, enforce obedience, suppress riots and prevent escapes. For such purposes the warden or superintendent may command the aid of the officers of the institution and of persons outside of the prison; and any person who fails to obey such command shall be punished by imprisonment in the county jail not more than one year or by a fine not exceeding $500. The warden or superintendent may adopt proper means to capture escaped inmates.

302.07 History History: 1989 a. 31 s. 1624; Stats. 1989 s. 302.07; 1991 a. 316.

302.07 Annotation Because administrative segregation is the type of confinement inmates should reasonably anticipate, they have no liberty interest protected by the due process clause in not being placed in administrative segregation. The same applies to adjustment or program segregation. Kirsch v. Endicott, 201 Wis. 2d 705, 549 N.W.2d 761 (Ct. App. 1996), 94-0359.

302.07 Annotation State traffic patrol officers may act as peace officers during a prison riot or other disturbance even when this occurs during a strike of prison guards; they may not, however, perform other duties of guards. 68 Atty. Gen. 104.

302.07 Annotation Correctional staff have the authority of peace officers in pursuing and capturing escaped inmates. 68 Atty. Gen. 352.



302.08 Humane treatment and punishment.

302.08  Humane treatment and punishment. The wardens and the superintendents and all prison officials shall uniformly treat the inmates with kindness. There shall be no corporal or other painful and unusual punishment inflicted upon inmates.

302.08 History History: 1989 a. 31 s. 1625; Stats. 1989 s. 302.08.

302.08 Annotation Lawfully incarcerated persons retain only a narrow range of protected liberty interests. Hewitt v. Helms, 459 U.S. 460 (1983).



302.09 Labor and communications.

302.09  Labor and communications. Inmates shall be employed as provided in ch. 303. Communication shall not be allowed between inmates and any person outside the prison except as prescribed by the prison regulations.

302.09 History History: 1989 a. 31 s. 1626; Stats. s. 302.09.

302.09 Annotation The department may be required to justify a refusal to allow a prisoner to write the Veterans Administration concerning the adequacy of his medical treatment. State ex rel. Thomas v. State, 55 Wis. 2d 343, 198 N.W.2d 675 (1972).



302.095 Delivering articles to inmate.

302.095  Delivering articles to inmate.

302.095(1) (1) In this section, "jail" means any of the following:

302.095(1)(a) (a) A jail, as defined in s. 302.30.

302.095(1)(b) (b) A house of correction.

302.095(1)(c) (c) A Huber facility under s. 303.09.

302.095(1)(d) (d) A lockup facility, as defined in s. 302.30.

302.095(2) (2) Any officer or other person who delivers or procures to be delivered or has in his or her possession with intent to deliver to any inmate confined in a jail or state prison, or who deposits or conceals in or about a jail or prison, or the precincts of a jail or prison, or in any vehicle going into the premises belonging to a jail or prison, any article or thing whatever, with intent that any inmate confined in the jail or prison shall obtain or receive the same, or who receives from any inmate any article or thing whatever with intent to convey the same out of a jail or prison, contrary to the rules or regulations and without the knowledge or permission of the sheriff or other keeper of the jail, in the case of a jail, or of the warden or superintendent of the prison, in the case of a prison, is guilty of a Class I felony.

302.095 History History: 1989 a. 31 s. 1627; Stats. 1989 s. 302.095; 1991 a. 316; 1993 a. 490; 1995 a. 437; 1997 a. 283; 2001 a. 109.



302.10 Solitary confinement.

302.10  Solitary confinement. For violation of the rules of the prison an inmate may be confined to a solitary cell, under the care and advice of the physician.

302.10 History History: 1989 a. 31 s. 1628; Stats. s. 302.10.



302.105 Notification prior to expiration of sentence.

302.105  Notification prior to expiration of sentence.

302.105(1)(1) In this section:

302.105(1)(a) (a) "Member of the family" means spouse, domestic partner under ch. 770, child, sibling, parent or legal guardian.

302.105(1)(b) (b) "Victim" means a person against whom a crime has been committed.

302.105(2) (2) Before an inmate who is in a prison serving a sentence for a violation of s. 940.01, 940.03, 940.05, 940.225 (1) or (2), 948.02 (1) or (2), 948.025, 948.06, 948.07, or 948.085 is released from imprisonment because he or she has reached the expiration date of his or her sentence, the department shall make a reasonable attempt to notify all of the following persons, if they can be found, in accordance with sub. (3) and after receiving a completed card under sub. (4):

302.105(2)(a) (a) The victim of the crime committed by the inmate or, if the victim died as a result of the crime, an adult member of the victim's family or, if the victim is younger than 18 years old, the victim's parent or legal guardian.

302.105(2)(b) (b) Any witness who testified against the inmate in any court proceeding involving the offense.

302.105(3) (3) The department shall make a reasonable effort to send the notice, postmarked at least 7 days before an inmate's sentence expires and he or she is released from imprisonment, to the last-known address of the persons under sub. (2).

302.105(4) (4) The department shall design and prepare cards for any person specified in sub. (2) to send to the department. The cards shall have space for any such person to provide his or her name and address, the name of the applicable inmate and any other information the department determines is necessary. The department shall provide the cards, without charge, to district attorneys. District attorneys shall provide the cards, without charge, to persons specified in sub. (2). These persons may send completed cards to the department. All department records or portions of records that relate to mailing addresses of these persons are not subject to inspection or copying under s. 19.35 (1).

302.105 History History: 1993 a. 479; 1997 a. 181; 2001 a. 16 s. 3385g; Stats. 2001 s. 302.105; 2005 a. 277; 2009 a. 28.



302.11 Mandatory release.

302.11  Mandatory release.

302.11(1)(1) The warden or superintendent shall keep a record of the conduct of each inmate, specifying each infraction of the rules. Except as provided in subs. (1g), (1m), (1q), (1z), (7) and (10), each inmate is entitled to mandatory release on parole by the department. The mandatory release date is established at two-thirds of the sentence. Any calculations under this subsection or sub. (1q) (b) or (2) (b) resulting in fractions of a day shall be rounded in the inmate's favor to a whole day.

302.11(1g) (1g)

302.11(1g)(a)(a) In this subsection, "serious felony" means any of the following:

302.11(1g)(a)1. 1. Any felony under s. 961.41 (1), (1m) or (1x) if the felony is punishable by a maximum prison term of 30 years or more.

302.11(1g)(a)2. 2. Any felony under s. 940.09 (1), 1999 stats., s. 943.23 (1m), 1999 stats., s. 948.35 (1) (b) or (c), 1999 stats., or s. 948.36, 1999 stats., or s. 940.02, 940.03, 940.05, 940.09 (1c), 940.19 (5), 940.195 (5), 940.21, 940.225 (1) or (2), 940.305 (2), 940.31 (1) or (2) (b), 943.02, 943.10 (2), 943.23 (1g), 943.32 (2), 946.43 (1m), 948.02 (1) or (2), 948.025, 948.03 (2) (a) or (c), 948.05, 948.06, 948.07, 948.08, or 948.30 (2).

302.11(1g)(a)3. 3. The solicitation, conspiracy or attempt, under s. 939.30, 939.31 or 939.32, to commit a Class A felony.

302.11(1g)(am) (am) The mandatory release date established in sub. (1) is a presumptive mandatory release date for an inmate who is serving a sentence for a serious felony committed on or after April 21, 1994, but before December 31, 1999.

302.11(1g)(b) (b) Before an incarcerated inmate with a presumptive mandatory release date reaches the presumptive mandatory release date specified under par. (am), the parole commission shall proceed under s. 304.06 (1) to consider whether to deny presumptive mandatory release to the inmate. If the parole commission does not deny presumptive mandatory release, the inmate shall be released on parole. The parole commission may deny presumptive mandatory release to an inmate only on one or more of the following grounds:

302.11(1g)(b)1. 1. Protection of the public.

302.11(1g)(b)2. 2. Refusal by the inmate to participate in counseling or treatment that the social service and clinical staff of the institution determines is necessary for the inmate, including pharmacological treatment using an antiandrogen or the chemical equivalent of an antiandrogen if the inmate is a serious child sex offender as defined in s. 304.06 (1q) (a). The parole commission may not deny presumptive mandatory release to an inmate because of the inmate's refusal to participate in a rehabilitation program under s. 301.047.

302.11(1g)(c) (c) If the parole commission denies presumptive mandatory release to an inmate under par. (b), the parole commission shall schedule regular reviews of the inmate's case to consider whether to parole the inmate under s. 304.06 (1).

302.11(1g)(d) (d) An inmate may seek review of a decision by the parole commission relating to the denial of presumptive mandatory release only by the common law writ of certiorari.

302.11(1i) (1i) Except as provided in sub. (1z), an inmate serving a sentence to the intensive sanctions program is entitled to mandatory release. The mandatory release date under sub. (1) is established at two-thirds of the sentence under s. 973.032 (3) (a).

302.11(1m) (1m) An inmate serving a life term is not entitled to mandatory release. Except as provided in ss. 939.62 (2m) (c) and 973.014, the parole commission may parole the inmate as specified in s. 304.06 (1).

302.11(1p) (1p) An inmate serving a term subject to s. 961.49 (2), 1999 stats., for a crime committed before December 31, 1999, is entitled to mandatory release, except the inmate may not be released before he or she has complied with s. 961.49 (2), 1999 stats.

302.11(1q) (1q)

302.11(1q)(a)(a) An inmate who files an action or special proceeding, including a petition for a common law writ of certiorari, to which s. 807.15 applies shall have his or her mandatory release date extended by the number of days specified in the court order prepared under s. 807.15 (3).

302.11(1q)(b) (b) Upon receiving a court order issued under s. 807.15, the department shall recalculate the mandatory release date of the inmate to whom the order applies and shall inform the inmate of his or her new mandatory release date.

302.11(1z) (1z) An inmate who is sentenced to a term of confinement in prison under s. 973.01 for a felony that is committed on or after December 31, 1999, is not entitled under this section to mandatory release on parole under that sentence.

302.11(2) (2)

302.11(2)(a)(a) Any inmate who violates any regulation of the prison or refuses or neglects to perform required or assigned duties is subject to extension of the mandatory release date as follows: 10 days for the first offense, 20 days for the 2nd offense and 40 days for the 3rd or each subsequent offense.

302.11(2)(b) (b) In addition to the sanctions under par. (a), any inmate who is placed in adjustment, program or controlled segregation status shall have his or her mandatory release date extended by a number of days equal to 50% of the number of days spent in segregation status. In administering this paragraph, the department shall use the definition of adjustment, program or controlled segregation status under departmental rules in effect at the time an inmate is placed in that status.

302.11(2)(c) (c) No extension under this subsection may require the inmate to serve more days in prison than provided for under the sentence.

302.11(3) (3) All consecutive sentences imposed for crimes committed before December 31, 1999, shall be computed as one continuous sentence.

302.11(4) (4) An inmate may waive entitlement to mandatory release if the department agrees to the waiver.

302.11(4m) (4m) An inmate paroled under this section is subject to the restriction under s. 304.06 (2m), if applicable, relating to the counties to which inmates may be paroled.

302.11(5) (5) Before a person is released on parole under this section, the department shall so notify the municipal police department and the county sheriff for the area where the person will be residing. The notification requirement does not apply if a municipal department or county sheriff submits to the department a written statement waiving the right to be notified. If applicable, the department shall also comply with s. 304.063.

302.11(6) (6) Any inmate released on parole under sub. (1) or (1g) (b) or s. 304.02 or 304.06 (1) is subject to all conditions and rules of parole until the expiration of the sentence or until he or she is discharged by the department. Except as provided in ch. 304, releases from prison shall be on the Tuesday or Wednesday preceding the release date. The department may discharge a parolee on or after his or her mandatory release date or after 2 years of supervision. Any inmate sentenced to the intensive sanctions program who is released on parole under sub. (1) or s. 304.02 or 304.06 (1) remains in the program unless discharged by the department under s. 301.048 (6) (a).

302.11(6m) (6m) A person released under this section, his or her residence, and any property under his or her control may be searched by a law enforcement officer at any time during his or her period of supervision if the officer reasonably suspects that the person is committing, is about to commit, or has committed a crime or a violation of a condition of parole. Any search conducted pursuant to this subsection shall be conducted in a reasonable manner and may not be arbitrary, capricious, or harassing. A law enforcement officer who conducts a search pursuant to this subsection shall, as soon as practicable after the search, notify the department.

302.11(7) (7)

302.11(7)(ag)(ag) In this subsection "reviewing authority" means the division of hearings and appeals in the department of administration, upon proper notice and hearing, or the department of corrections, if the parolee waives a hearing.

302.11(7)(am) (am) The reviewing authority may return a parolee released under sub. (1) or (1g) (b) or s. 304.02 or 304.06 (1) to prison for a period up to the remainder of the sentence for a violation of the conditions of parole. The remainder of the sentence is the entire sentence, less time served in custody prior to parole. The revocation order shall provide the parolee with credit in accordance with ss. 304.072 and 973.155.

302.11(7)(b) (b) A parolee returned to prison for violation of the conditions of parole shall be incarcerated for the entire period of time determined by the reviewing authority unless paroled earlier under par. (c). The parolee is not subject to mandatory release under sub. (1) or presumptive mandatory release under sub. (1g). The period of time determined under par. (am) may be extended in accordance with subs. (1q) and (2).

302.11(7)(c) (c) The parole commission may subsequently parole, under s. 304.06 (1), and the department may subsequently parole, under s. 304.02, a parolee who is returned to prison for violation of a condition of parole.

302.11(7)(d) (d) A parolee who is subsequently released either after service of the period of time determined by the reviewing authority or by a grant of parole under par. (c) is subject to all conditions and rules of parole until expiration of sentence or discharge by the department.

302.11(7)(e) (e) A reviewing authority may consolidate proceedings before it under par. (am) with other proceedings before that reviewing authority under par. (am) or s. 302.113 (9) (am) or 302.114 (9) (am) if all of the proceedings relate to the parole or extended supervision of the same person.

302.11(8) (8) The department may promulgate rules under ch. 227 establishing guidelines and criteria for the exercise of discretion under this section.

302.11(9) (9) Except as provided in subs. (1g) (am) and (1z), this section applies to persons committing offenses occurring on or after June 1, 1984, or persons filing requests in accordance with 1983 Wisconsin Act 528, section 29 (2) or (3).

302.11(10) (10) An inmate subject to an order under s. 48.366 is not entitled to mandatory release and may be released or discharged only as provided under s. 48.366.

302.11 History History: 1977 c. 266, 353; 1979 c. 221; 1981 c. 266; 1983 a. 66, 528; 1985 a. 27; 1985 a. 332 s. 251 (1); 1987 a. 27, 412; 1989 a. 31 ss. 1629, 1630; Stats. s. 302.11; 1989 a. 107; 1991 a. 39; 1993 a. 79, 97, 194, 289, 483; 1995 a. 77, 448; 1997 a. 133, 275, 283, 284, 295, 326; 1999 a. 188; 2001 a. 16, 109; 2005 a. 344; 2009 a. 28; 2011 a. 38; 2013 a. 79.

302.11 Annotation The department cannot delegate to a review board the authority to forfeit good time; it cannot affirm the decision of such a board. State ex rel. Farrell v. Schubert, 52 Wis. 2d 351, 190 N.W.2d 529 (1971).

302.11 Annotation A due process hearing is required for a revocation of a prisoner's good time. The inmate must be given: 1) written notice of the charges; 2) a written statement by the factfinder of the evidence relied on as reasons for the disciplinary action; and 3) an opportunity to call witnesses and present evidence. Steele v. Gray, 64 Wis. 2d 422, 219 N.W.2d 312 (1974).

302.11 Annotation A defendant convicted of a sex crime who was committed to the department of health and social services for a mandatory examination not to exceed 60 days to determine whether he was in need of specialized treatment was not entitled to credit therefor against a maximum sentence thereafter imposed. Mitchell v. State, 69 Wis. 2d 695, 230 N.W.2d 884 (1975).

302.11 Annotation Subsequent to the revocation of parole, a mandatory release parolee, or a discretionary parolee whose mandatory release has occurred during parole, is entitled at the discretionary determination of how much good time will be forfeited to at least those due process procedures presently available to a discretionary parole violator in the same situation. Putnam v. McCauley, 70 Wis. 2d 256, 234 N.W.2d 75 (1975).

302.11 Annotation Due process for disciplinary hearings requires a record sufficient for judicial review. A major change in conditions of confinement gives rise to minimum due process requirements under Wolff v. McDonald, 418 U.S. 539. State ex rel. Irby v. Israel, 95 Wis. 2d 697, 291 N.W.2d 643 (Ct. App. 1980).

302.11 Annotation A person serving consecutive sentences is subject to revocation and reincarceration for the remainder of both sentences if a parole violation is committed prior to discharge of the first sentence. Ashford v. Division of Hearings and Appeals, 177 Wis. 2d 34, 501 N.W.2d 824 (Ct. App. 1993).

302.11 Annotation The calculation of mandatory release dates for pre-June 1, 1994 crimes is discussed. State ex. rel. Parker v. Sullivan, 184 Wis. 2d 668, 517 N.W.2d 449 (1994).

302.11 Annotation An inmate has a constitutionally protected liberty interest in not having a mandatory release date extended. Santiago v. Ware, 205 Wis. 2d 295, 556 N.W.2d 356 (Ct. App. 1996), 95-0079.

302.11 Annotation Time served on parole does not constitute custody for purposes of determining sentence credit under sub. (7) (a) [now (7) (am)]. Section 304.072 addresses the tolling of time served between an alleged violation and revocation and s. 973.155 addresses credit for days incarcerated; neither requires sentence credit under sub. (7) (a) for probation served. State ex rel. Ludtke v. DOC, 215 Wis. 2d 1, 572 N.W.2d 864 (Ct. App. 1997), 96-1745.

302.11 Annotation Whether or not a residence has been found for an inmate, he or she must be released on his or her mandatory release date. State ex rel. Olson v. Litscher, 2000 WI App 61, 233 Wis. 2d 685, 608 N.W.2d 425, 99-1082.

302.11 Annotation The presumptive mandatory release scheme under sub. (1g) does not create a protectible liberty interest in parole. The parole commission may deny mandatory release to otherwise eligible prisoners when, in its discretion, the prisoner either poses a risk to the public or refuses to participate in necessary counseling and treatment. Because a prisoner is not entitled to release on the presumptive mandatory release date, he or she is not entitled to any due process protections. State ex rel. Gendrich v. Litscher, 2001 WI App 163, 246 Wis. 2d 814, 632 N.W.2d 878, 00-3527.

302.11 Annotation Sub. (7) (am) [formerly (a)] does not distinguish between the portion of an original sentence for felony offenses and the portion of an original sentence for misdemeanor offenses. Darby v. Litscher, 2002 WI App 258, 258 Wis. 2d 270, 655 N.W.2d 129, 02-1018.

302.11 Annotation Treating all sentences as one as required by ss. 302.11 (3) and 302.113 (4) simply means that a defendant must serve all of his or her initial confinement at once, and must then serve all of the extended supervision at once. State v. Polar, 2014 WI App 15, ___ Wis. 2d ___, ___ N.W.2d ___, 13-1433.

302.11 Annotation Incarcerating a person beyond the termination of his or her sentence without penological justification violates the 8th amendment prohibition against cruel and unusual punishment when it is the product of deliberate indifference. To comply with due process, prison officials cannot ignore an inmate's request to recalculate his or her sentence and must place some procedure in place to address such requests. Russell v. Lazar, 300 F. Supp 2d 316 (2004).

302.11 Annotation The department is not at this time required by law to restore forfeited good time allowances or immediately to release anyone committed under the sex crimes act whose maximum term of commitment including forfeited good time has not expired. 61 Atty. Gen. 77.

302.11 Annotation A mandatory release parolee has a protectible interest, including a conditional liberty interest, in being free from involuntary use of psychotropic drugs; Wisconsin procedure imposing administration of these drugs as a parole condition is unconstitutional. Felce v. Feidler, 974 F.2d 1484 (1992).

302.11 Annotation In the absence of a showing of an abuse of discretion by the department, a prisoner released on parole is not entitled to an absolute discharge because it was granted to other prisoners. Hansen v. Schmidt, 329 F. Supp. 141 (1971).

302.11 Annotation A prisoner is not entitled to counsel at a hearing at which good time is forfeited for a parole violation. Sanchez v. Schmidt, 352 F. Supp. 628 (1973).

302.11 Annotation A prisoner whose parole was revoked in May, 1970 was entitled to a hearing prior to revocation of good time credits. Sillman v. Schmidt, 394 F. Supp. 1370 (1975).



302.113 Release to extended supervision for felony offenders not serving life sentences.

302.113  Release to extended supervision for felony offenders not serving life sentences.

302.113(1) (1) An inmate is subject to this section if he or she is serving a bifurcated sentence imposed under s. 973.01.

302.113(2) (2) Except as provided in subs. (3) and (9), an inmate subject to this section is entitled to release to extended supervision after he or she has served the term of confinement in prison portion of the sentence imposed under s. 973.01, as modified by the sentencing court under sub. (9g) or s. 302.045 (3m) (b) 1., 302.05 (3) (c) 2. a., 973.195 (1r), or 973.198, if applicable.

302.113(3) (3)

302.113(3)(a)(a) The warden or superintendent shall keep a record of the conduct of each inmate subject to this section, specifying each infraction of the rules. If an inmate subject to this section violates any regulation of the prison or refuses or neglects to perform required or assigned duties, the department may extend the term of confinement in prison portion of the inmate's bifurcated sentence as follows:

302.113(3)(a)1. 1. Ten days for the first offense.

302.113(3)(a)2. 2. Twenty days for the 2nd offense.

302.113(3)(a)3. 3. Forty days for the 3rd or each subsequent offense.

302.113(3)(b) (b) In addition to the sanctions under par. (a), if an inmate subject to this section is placed in adjustment, program or controlled segregation status, the department may extend his or her term of confinement in prison portion of the bifurcated sentence by a number of days equal to 50% of the number of days spent in segregation status. In administering this paragraph, the department shall use the definition of adjustment, program or controlled segregation status under departmental rules in effect at the time an inmate is placed in that status.

302.113(3)(bm) (bm) An inmate subject to this section who files an action or special proceeding, including a petition for a common law writ of certiorari, to which s. 807.15 applies shall have his or her term of confinement extended by the number of days specified in the court order prepared under s. 807.15 (3). Upon receiving a court order issued under s. 807.15, the department shall recalculate the date on which the inmate to whom the order applies will be entitled to release to extended supervision and shall inform the inmate of that date.

302.113(3)(c) (c) No extension of a term of confinement in prison under this subsection may require an inmate to serve more days in prison than the total length of the bifurcated sentence imposed under s. 973.01.

302.113(3)(d) (d) If the term of confinement in prison portion of a bifurcated sentence is increased under this subsection, the term of extended supervision is reduced so that the total length of the bifurcated sentence does not change.

302.113(4) (4) All consecutive sentences imposed for crimes committed on or after December 31, 1999, shall be computed as one continuous sentence. The person shall serve any term of extended supervision after serving all terms of confinement in prison.

302.113(5) (5) An inmate may waive entitlement to release to extended supervision if the department agrees to the waiver.

302.113(6) (6) Before a person is released to extended supervision under this section, the department shall notify the municipal police department and the county sheriff for the area where the person will be residing. The notification requirement does not apply if a municipal department or county sheriff submits to the department a written statement waiving the right to be notified. If applicable, the department shall also comply with s. 304.063.

302.113(7) (7) Any inmate released to extended supervision under this section is subject to all conditions and rules of extended supervision until the expiration of the term of extended supervision portion of the bifurcated sentence. The department may set conditions of extended supervision in addition to any conditions of extended supervision required under s. 302.116, if applicable, or set by the court under sub. (7m) or s. 973.01 (5) if the conditions set by the department do not conflict with the court's conditions.

302.113(7m) (7m)

302.113(7m)(a)(a) Except as provided in par. (e), a person subject to this section or the department may petition the sentencing court to modify any conditions of extended supervision set by the court.

302.113(7m)(b) (b) If the department files a petition under this subsection, it shall serve a copy of the petition on the person who is the subject of the petition and, if the person is represented by an attorney, on the person's attorney. If a person who is subject to this section or his or her attorney files a petition under this subsection, the person or his or her attorney shall serve a copy of the petition on the department. The court shall serve a copy of a petition filed under this section on the district attorney. The court may direct the clerk of the court to provide notice of the petition to a victim of a crime committed by the person who is the subject of the petition.

302.113(7m)(c) (c) The court may conduct a hearing to consider the petition. The court may grant the petition in full or in part if it determines that the modification would meet the needs of the department and the public and would be consistent with the objectives of the person's sentence.

302.113(7m)(d) (d) A person subject to this section or the department may appeal an order entered by the court under this subsection. The appellate court may reverse the order only if it determines that the sentencing court erroneously exercised its discretion in granting or denying the petition.

302.113(7m)(e) (e)

302.113(7m)(e)1.1. An inmate may not petition the court to modify the conditions of extended supervision earlier than one year before the date of the inmate's scheduled date of release to extended supervision or more than once before the inmate's release to extended supervision.

302.113(7m)(e)2. 2. A person subject to this section may not petition the court to modify the conditions of extended supervision within one year after the inmate's release to extended supervision. If a person subject to this section files a petition authorized by this subsection after his or her release from confinement, the person may not file another petition until one year after the date of filing the former petition.

302.113(7r) (7r) A person released under this section, his or her residence, and any property under his or her control may be searched by a law enforcement officer at any time during his or her period of supervision if the officer reasonably suspects that the person is committing, is about to commit, or has committed a crime or a violation of a condition of release to extended supervision. Any search conducted pursuant to this subsection shall be conducted in a reasonable manner and may not be arbitrary, capricious, or harassing. A law enforcement officer who conducts a search pursuant to this subsection shall, as soon as practicable after the search, notify the department.

302.113(8) (8) Releases to extended supervision from prison shall be on the Tuesday or Wednesday preceding the date on which he or she completes the term of imprisonment.

302.113(8m) (8m)

302.113(8m)(a)(a) Every person released to extended supervision under this section remains in the legal custody of the department. If the department alleges that any condition or rule of extended supervision has been violated by the person, the department may take physical custody of the person for the investigation of the alleged violation.

302.113(8m)(b) (b) If a person released to extended supervision under this section signs a statement admitting a violation of a condition or rule of extended supervision, the department may, as a sanction for the violation, confine the person for up to 90 days in a regional detention facility or, with the approval of the sheriff, in a county jail. If the department confines the person in a county jail under this paragraph, the department shall reimburse the county for its actual costs in confining the person from the appropriations under s. 20.410 (1) (ab) and (b). Notwithstanding s. 302.43, the person is not eligible to earn good time credit on any period of confinement imposed under this subsection.

302.113(9) (9)

302.113(9)(ag)(ag) In this subsection "reviewing authority" means the division of hearings and appeals in the department of administration, upon proper notice and hearing, or the department of corrections, if the person on extended supervision waives a hearing.

302.113(9)(am) (am) If a person released to extended supervision under this section violates a condition of extended supervision, the reviewing authority may revoke the extended supervision of the person. If the extended supervision of the person is revoked, the reviewing authority shall order the person to be returned to prison for any specified period of time that does not exceed the time remaining on the bifurcated sentence. The time remaining on the bifurcated sentence is the total length of the bifurcated sentence, less time served by the person in confinement under the sentence before release to extended supervision under sub. (2) and less all time served in confinement for previous revocations of extended supervision under the sentence. The order returning a person to prison under this paragraph shall provide the person whose extended supervision was revoked with credit in accordance with ss. 304.072 and 973.155.

302.113(9)(b) (b) A person who is returned to prison after revocation of extended supervision shall be incarcerated for the entire period of time specified by the order under par. (am). The period of time specified under par. (am) may be extended in accordance with sub. (3). If a person is returned to prison under par. (am) for a period of time that is less than the time remaining on the bifurcated sentence, the person shall be released to extended supervision after he or she has served the period of time specified by the order under par. (am) and any periods of extension imposed in accordance with sub. (3).

302.113(9)(c) (c) A person who is subsequently released to extended supervision after service of the period of time specified by the order under par. (am) is subject to all conditions and rules under sub. (7) and, if applicable, sub. (7m) until the expiration of the remaining extended supervision portion of the bifurcated sentence. The remaining extended supervision portion of the bifurcated sentence is the total length of the bifurcated sentence, less the time served by the person in confinement under the bifurcated sentence before release to extended supervision under sub. (2) and less all time served in confinement for previous revocations of extended supervision under the bifurcated sentence.

302.113(9)(d) (d) For the purposes of pars. (am) and (c), the amount of time a person has served in confinement before release to extended supervision and the amount of time a person has served in confinement for a revocation of extended supervision includes any extensions imposed under sub. (3).

302.113(9)(e) (e) If a hearing is to be held under par. (am) before the division of hearings and appeals in the department of administration, the hearing examiner may order that a deposition be taken by audiovisual means and allow the use of a recorded deposition under s. 967.04 (7) to (10).

302.113(9)(f) (f) A reviewing authority may consolidate proceedings before it under par. (am) with other proceedings before that reviewing authority under par. (am) or s. 302.11 (7) (am) or 302.114 (9) (am) if all of the proceedings relate to the parole or extended supervision of the same person.

302.113(9)(g) (g) In any case in which there is a hearing before the division of hearings and appeals in the department of administration concerning whether to revoke a person's extended supervision, the person on extended supervision may seek review of a decision to revoke extended supervision and the department of corrections may seek review of a decision to not revoke extended supervision. Review of a decision under this paragraph may be sought only by an action for certiorari.

302.113(9g) (9g)

302.113(9g)(a)(a) In this subsection:

302.113(9g)(a)1. 1. "Extraordinary health condition" means a condition afflicting a person, such as advanced age, infirmity, or disability of the person or a need for medical treatment or services not available within a correctional institution.

302.113(9g)(a)2. 2. "Program review committee" means the committee at a correctional institution that reviews the security classifications, institution assignments, and correctional programming assignments of inmates confined in the institution.

302.113(9g)(b) (b) An inmate who is serving a bifurcated sentence for a crime other than a Class B felony may seek modification of the bifurcated sentence in the manner specified in par. (f) if he or she meets one of the following criteria:

302.113(9g)(b)1. 1. The inmate is 65 years of age or older and has served at least 5 years of the term of confinement in prison portion of the bifurcated sentence.

302.113(9g)(b)2. 2. The inmate is 60 years of age or older and has served at least 10 years of the term of confinement in prison portion of the bifurcated sentence.

302.113(9g)(b)3. 3. The inmate has an extraordinary health condition.

302.113(9g)(c) (c) An inmate who meets a criterion under par. (b) may submit a petition to the program review committee at the correctional institution in which the inmate is confined requesting a modification of the inmate's bifurcated sentence in the manner specified in par. (f). If the inmate alleges in the petition that he or she has an extraordinary health condition, the inmate shall attach to the petition affidavits from 2 physicians setting forth a diagnosis that the inmate has an extraordinary health condition.

302.113(9g)(cm) (cm) If, after receiving the petition under par. (c), the program review committee determines that the public interest would be served by a modification of the inmate's bifurcated sentence in the manner provided under par. (f), the committee shall approve the petition for referral to the sentencing court and notify the department of its approval. The department shall then refer the inmate's petition to the sentencing court and request the court to conduct a hearing on the petition. If the program review committee determines that the public interest would not be served by a modification of the inmate's bifurcated sentence in the manner specified in par. (f), the committee shall deny the inmate's petition.

302.113(9g)(d) (d) When a court is notified by the department that it is referring to the court an inmate's petition for modification of the inmate's bifurcated sentence, the court shall schedule a hearing to determine whether the public interest would be served by a modification of the inmate's bifurcated sentence in the manner specified in par. (f). The inmate and the district attorney have the right to be present at the hearing, and any victim of the inmate's crime has the right to be present at the hearing and to provide a statement concerning the modification of the inmate's bifurcated sentence. The court shall order such notice of the hearing date as it considers adequate to be given to the department, the inmate, the attorney representing the inmate, if applicable, and the district attorney. Victim notification shall be provided as specified under par. (g).

302.113(9g)(e) (e) At a hearing scheduled under par. (d), the inmate has the burden of proving by the greater weight of the credible evidence that a modification of the bifurcated sentence in the manner specified in par. (f) would serve the public interest. If the inmate proves that a modification of the bifurcated sentence in the manner specified in par. (f) would serve the public interest, the court shall modify the inmate's bifurcated sentence in that manner. If the inmate does not prove that a modification of the bifurcated sentence in the manner specified in par. (f) would serve the public interest, the court shall deny the inmate's petition for modification of the bifurcated sentence.

302.113(9g)(f) (f) A court may modify an inmate's bifurcated sentence under this section only as follows:

302.113(9g)(f)1. 1. The court shall reduce the term of confinement in prison portion of the inmate's bifurcated sentence in a manner that provides for the release of the inmate to extended supervision within 30 days after the date on which the court issues its order modifying the bifurcated sentence.

302.113(9g)(f)2. 2. The court shall lengthen the term of extended supervision imposed so that the total length of the bifurcated sentence originally imposed does not change.

302.113(9g)(g) (g)

302.113(9g)(g)1.1. In this paragraph, "victim" has the meaning given in s. 950.02 (4).

302.113(9g)(g)2. 2. When a court schedules a hearing under par. (d), the clerk of the circuit court shall send a notice of hearing to the victim of the crime committed by the inmate, if the victim has submitted a card under subd. 3. requesting notification. The notice shall inform the victim that he or she may appear at the hearing scheduled under par. (d) and shall inform the victim of the manner in which he or she may provide a statement concerning the modification of the inmate's bifurcated sentence in the manner provided in par. (f). The clerk of the circuit court shall make a reasonable attempt to send the notice of hearing to the last-known address of the inmate's victim, postmarked at least 10 days before the date of the hearing.

302.113(9g)(g)3. 3. The director of state courts shall design and prepare cards for a victim to send to the clerk of the circuit court for the county in which the inmate was convicted and sentenced. The cards shall have space for a victim to provide his or her name and address, the name of the applicable inmate, and any other information that the director of state courts determines is necessary. The director of state courts shall provide the cards, without charge, to clerks of circuit court. Clerks of circuit court shall provide the cards, without charge, to victims. Victims may send completed cards to the clerk of the circuit court for the county in which the inmate was convicted and sentenced. All court records or portions of records that relate to mailing addresses of victims are not subject to inspection or copying under s. 19.35 (1).

302.113(9g)(h) (h) An inmate may appeal a court's decision to deny the inmate's petition for modification of his or her bifurcated sentence. The state may appeal a court's decision to grant an inmate's petition for a modification of the inmate's bifurcated sentence. In an appeal under this paragraph, the appellate court may reverse a decision granting or denying a petition for modification of a bifurcated sentence only if it determines that the sentencing court erroneously exercised its discretion in granting or denying the petition.

302.113(9g)(i) (i) If the program review committee denies an inmate's petition under par. (cm), the inmate may not file another petition within one year after the date of the program review committee's denial. If the program review committee approves an inmate's petition for referral to the sentencing court under par. (cm) but the sentencing court denies the petition, the inmate may not file another petition under par. (cm) within one year after the date of the court's decision.

302.113(9g)(j) (j) An inmate eligible to seek modification of his or her bifurcated sentence under this subsection has a right to be represented by counsel in proceedings under this subsection. An inmate, or the department on the inmate's behalf, may apply to the state public defender for determination of indigency and appointment of counsel under s. 977.05 (4) (jm) before or after the filing of a petition with the program review committee under par. (c). If an inmate whose petition has been referred to the court under par. (cm) is without counsel, the court shall refer the matter to the state public defender for determination of indigency and appointment of counsel under s. 977.05 (4) (jm).

302.113(10) (10) The department may promulgate rules establishing guidelines and criteria for the exercise of discretion under this section.

302.113 History History: 1997 a. 283; 2001 a. 16, 109; 2003 a. 33; 2005 a. 42; 2009 a. 28, 276; 2011 a. 38; 2013 a. 79.

302.113 Annotation Reconfinement under sub. (9) (am) is subject to review under s. 809.30. State v. Swiams, 2004 WI App 217, 277 Wis. 2d 400, 690 N.W.2d 452, 04-0299.

302.113 Annotation A hearing to determine the length of reconfinement under sub. (9) is akin to sentencing. Both are reviewed by appellate courts to determine whether the court erroneously exercised its discretion. State v. Brown, 2006 WI 131, 298 Wis. 2d 37, 725 N.W.2d 262, 05-0584.

302.113 Annotation While the recommendation of the department of corrections may be helpful and should be considered, the trial court owes no deference to the department's sentencing recommendation after revocation of an offender's extended supervision. The court should also consider the nature and severity of the original offense, the client's institutional conduct record, and the client's conduct and the nature of the violation of terms and conditions during extended supervision, as well as the amount of incarceration necessary to protect the public from the risk of further criminal activity. The court should impose the minimum amount of confinement consistent with the protection of the public, the gravity of the offense, and the defendant's rehabilitative needs. State v. Brown, 2006 WI 131, 298 Wis. 2d 37, 725 N.W.2d 262, 05-0584.

302.113 Annotation The department of corrections and the division of hearings and appeals had jurisdiction to revoke extended supervision for a violation of the rules of supervision when an inmate was erroneously released to supervision while serving a bifurcated sentence and the initial term of incarceration had not been completed. Rupinski v. Smith, 2007 WI App 4, 297 Wis. 2d 749, 728 N.W.2d 1, 05-1760.

302.113 Annotation Under Brown the defendant has a right to allocution at a reconfinement hearing before the court pronounces its decision. State v. Hines, 2007 WI App 39, 300 Wis. 2d 485, 730 N.W.2d 434, 06-0846.

302.113 Annotation When a person is serving consecutive indeterminate and determinate sentences, extended supervision and parole are to be treated as one continuous period, and both may be revoked upon violation of the conditions imposed. Thomas v. Schwarz, 2007 WI 57, 300 Wis. 2d 381, 732 N.W.2d 1, 05-1487.

302.113 Annotation Sub. (9) (am) governs reconfinement procedure and sets forth the limits of a court's exercisable discretion. It does not provide discretion for the court to consider eligibility for the challenge incarceration program or the earned release program under s. 973.01 (3g) and (3m). State v. Hall, 2007 WI App 168, 304 Wis. 2d 504, 737 N.W.2d 13, 06-1439.

302.113 Annotation The original sentencing transcript can be an important source of information in a reconfinement hearing and is generally readily available, but a circuit court is not required to read the original sentencing transcript in every case. Rather, the court should be familiar with the case and can gain the requisite familiarity in a number of ways that may differ from case to case. The court must decide which factors are relevant for consideration in any given case and use its discretion as to how it ascertains the information needed to consider the relevant factors. State v. Walker, 2008 WI 34, 308 Wis. 2d 666, 747 N.W.2d 673, 06-0562.

302.113 Annotation Sections 302.113 (4), 973.01, and 973.15 establish that consecutive periods of extended supervision are to be served consecutively, aggregated into one continuous period, so that revocation of extended supervision at any time allows revocation as to all consecutive sentences. State v. Collins, 2008 WI App 163, 314 Wis. 2d 653, 760 N.W.2d 438, 07-2580.

302.113 Annotation Sub. (9) (b) keeps intact the bifurcated-sentence scheme established by s. 973.01. It indubitably follows that the reconfinement court has the same authority to impose conditions of extended supervision that follows the period of reconfinement as an original sentencing court has to impose conditions on the extended supervision that follows the period of initial confinement. State v. Harris, 2008 WI App 189, 763 Wis. 2d 206, 763 N.W.2d 206, 08-0778.

302.113 Annotation When a person waives a revocation hearing, the department of corrections (DOC) is required by sub. (9) (at) to make a recommendation to the court concerning the period of time the person should be returned to prison. The recommendation is more appropriately analogized to a presentence investigation report (PSI) at the original sentencing than a plea agreement. The securing of a PSI is solely within the judicial function to assist the judge in selecting an appropriate sentence. The DOC does not function as an agent of either the state or the defense in fulfilling its PSI role under this section and the prosecutor is not bound by a recommendation from the DOC. State v. Washington, 2009 WI App 148, 321 Wis. 2d 508, 775 N.W.2d 535, 08-2359.

302.113 Annotation There is no indication Truth-in-Sentencing altered the substantive nature of the reconfinement decision. Rather, as before Truth-in-Sentencing, the reconfinement determination is part of the revocation process and therefore not a criminal proceeding. State v. Brimer, 2010 WI App 57, 324 Wis. 2d 408, 781 N.W.2d 726, 09-0817.

302.113 Annotation There is no authority under sub. (9) (am) or elsewhere for a defendant to use his or her revocation and resultant reconfinement hearing as a vehicle for reducing the overall sentence imposed. A challenge to a post-revocation sentence does not bring the original judgment of conviction before the court. State v. Harris, 2012 WI App 79, 343 Wis. 2d 479, 819 N.W.2d 350, 11-0983.

302.113 Annotation Treating all sentences as one as required by ss. 302.11 (3) and 302.113 (4) simply means that a defendant must serve all of his or her initial confinement at once, and must then serve all of the extended supervision at once. State v. Polar, 2014 WI App 15, ___ Wis. 2d ___, ___ N.W.2d ___, 13-1433.

302.113 Annotation Taking Reconfinement Hearings Seriously. Bizzaro. Wis. Law. Apr. 2007.



302.114 Petition for release and release to extended supervision for felony offenders serving life sentences.

302.114  Petition for release and release to extended supervision for felony offenders serving life sentences.

302.114(1)(1) An inmate is subject to this section if he or she is serving a life sentence imposed under s. 973.014 (1g) (a) 1. or 2. An inmate serving a life sentence under s. 939.62 (2m) or 973.014 (1g) (a) 3. is not eligible for release to extended supervision under this section.

302.114(2) (2) Except as provided in subs. (3) and (9), an inmate subject to this section may petition the sentencing court for release to extended supervision after he or she has served 20 years, if the inmate was sentenced under s. 973.014 (1g) (a) 1., or after he or she has reached the extended supervision eligibility date set by the court, if the inmate was sentenced under s. 973.014 (1g) (a) 2.

302.114(3) (3)

302.114(3)(a)(a) The warden or superintendent shall keep a record of the conduct of each inmate subject to this section, specifying each infraction of the rules. If any inmate subject to this section violates any regulation of the prison or refuses or neglects to perform required or assigned duties, the department may extend the extended supervision eligibility date set under s. 973.014 (1g) (a) 1. or 2., whichever is applicable, as follows:

302.114(3)(a)1. 1. Ten days for the first offense.

302.114(3)(a)2. 2. Twenty days for the 2nd offense.

302.114(3)(a)3. 3. Forty days for the 3rd or each subsequent offense.

302.114(3)(b) (b) In addition to the sanctions under par. (a), if an inmate subject to this section is placed in adjustment, program or controlled segregation status, the department may extend the extended supervision eligibility date set under s. 973.014 (1g) (a) 1. or 2., whichever is applicable, by a number of days equal to 50% of the number of days spent in segregation status. In administering this paragraph, the department shall use the definition of adjustment, program or controlled segregation status under departmental rules in effect at the time an inmate is placed in that status.

302.114(3)(c) (c) An inmate subject to this section who files an action or special proceeding, including a petition for a common law writ of certiorari, to which s. 807.15 applies shall have his or her extended supervision eligibility date set under s. 973.014 (1g) (a) 1. or 2., whichever is applicable, extended by the number of days specified in the court order prepared under s. 807.15 (3). Upon receiving a court order issued under s. 807.15, the department shall recalculate the date on which the inmate to whom the order applies will be entitled to petition for release to extended supervision and shall inform the inmate of that date.

302.114(4) (4) All consecutive sentences imposed for crimes committed on or after December 31, 1999, shall be computed as one continuous sentence. An inmate subject to this section shall serve any term of extended supervision after serving all terms of confinement in prison.

302.114(5) (5)

302.114(5)(a)(a) An inmate subject to this section who is seeking release to extended supervision shall file a petition for release to extended supervision with the court that sentenced him or her. An inmate may not file an initial petition under this paragraph earlier than 90 days before his or her extended supervision eligibility date. If an inmate files an initial petition for release to extended supervision at any time earlier than 90 days before his or her extended supervision eligibility date, the court shall deny the petition without a hearing.

302.114(5)(am) (am) The inmate shall serve a copy of a petition for release to extended supervision on the district attorney's office that prosecuted him or her, and the district attorney shall file a written response to the petition within 45 days after the date he or she receives the petition.

302.114(5)(b) (b) After reviewing a petition for release to extended supervision and the district attorney's response to the petition, the court shall decide whether to hold a hearing on the petition or, if it does not hold a hearing, whether to grant or deny the petition without a hearing. If the court decides to hold a hearing under this paragraph, the hearing shall be before the court without a jury. The office of the district attorney that prosecuted the inmate shall represent the state at the hearing.

302.114(5)(c) (c) Before deciding whether to grant or deny the inmate's petition, the court shall allow a victim, as defined in s. 950.02 (4), to make a statement or submit a statement concerning the release of the inmate to extended supervision. The court may allow any other person to make or submit a statement under this paragraph. Any statement under this paragraph must be relevant to the release of the inmate to extended supervision.

302.114(5)(cm) (cm) A court may not grant an inmate's petition for release to extended supervision unless the inmate proves, by clear and convincing evidence, that he or she is not a danger to the public.

302.114(5)(d) (d) If the court grants the inmate's petition for release to extended supervision, the court may impose conditions on the term of extended supervision.

302.114(5)(e) (e) If the court denies the inmate's petition for release to extended supervision, the court shall specify the date on which the inmate may file a subsequent petition under this section. An inmate may file a subsequent petition at any time on or after the date specified by the court, but if the inmate files a subsequent petition for release to extended supervision before the date specified by the court, the court may deny the petition without a hearing.

302.114(5)(f) (f) An inmate may appeal an order denying his or her petition for release to extended supervision. In an appeal under this paragraph, the appellate court may reverse an order denying a petition for release to extended supervision only if it determines that the sentencing court erroneously exercised its discretion in denying the petition for release to extended supervision.

302.114(6) (6)

302.114(6)(a)(a) In this subsection, "victim" has the meaning given in s. 950.02 (4).

302.114(6)(b) (b) If an inmate petitions a court under sub. (5) or (9) (bm) for release to extended supervision under this section, the clerk of the circuit court in which the petition is filed shall send a copy of the petition and, if a hearing is scheduled, a notice of hearing to the victim of the crime committed by the inmate, if the victim has submitted a card under par. (e) requesting notification.

302.114(6)(c) (c) The notice under par. (b) shall inform the victim that he or she may appear at the hearing under sub. (5) or (9) (bm), if a hearing is scheduled, and shall inform the victim of the manner in which he or she may provide written statements concerning the inmate's petition for release to extended supervision.

302.114(6)(d) (d) The clerk of the circuit court shall make a reasonable attempt to send a copy of the inmate's petition to the last-known address of the victim within 7 days of the date on which the petition is filed and shall make a reasonable attempt to send the notice of hearing, if a hearing is scheduled, to the last-known address of the persons victim, postmarked at least 10 days before the date of the hearing.

302.114(6)(e) (e) The director of state courts shall design and prepare cards for a victim to send to the clerk of the circuit court in which the inmate is convicted and sentenced. The cards shall have space for a victim to provide his or her name and address, the name of the applicable inmate and any other information the director of state courts determines is necessary. The director of state courts shall provide the cards, without charge, to clerks of circuit court. Clerks of circuit court shall provide the cards, without charge, to victims. Victims may send completed cards to the clerk of the circuit court in which the inmate was convicted and sentenced. All court records or portions of records that relate to mailing addresses of victims are not subject to inspection or copying under s. 19.35 (1).

302.114(7) (7) Before a person is released to extended supervision under this section, the department shall notify the municipal police department and the county sheriff for the area where the person will be residing. The notification requirement does not apply if a municipal department or county sheriff submits to the department a written statement waiving the right to be notified. If applicable, the department shall also comply with s. 304.063.

302.114(8) (8) Any inmate released to extended supervision under this section is subject to all conditions and rules of extended supervision. The department may set conditions of extended supervision in addition to any conditions of extended supervision required under s. 302.116, if applicable, or set by the court under sub. (5) (d) if the conditions set by the department do not conflict with the court's conditions.

302.114(8g) (8g) A person released under this section, his or her residence, and any property under his or her control may be searched by a law enforcement officer at any time during his or her period of supervision if the officer reasonably suspects that the person is committing, is about to commit, or has committed a crime or a violation of a condition of release to extended supervision. Any search conducted pursuant to this subsection shall be conducted in a reasonable manner and may not be arbitrary, capricious, or harassing. A law enforcement officer who conducts a search pursuant to this subsection shall, as soon as practicable after the search, notify the department.

302.114(8m) (8m)

302.114(8m)(a)(a) Every person released to extended supervision under this section remains in the legal custody of the department. If the department alleges that any condition or rule of extended supervision has been violated by the person, the department may take physical custody of the person for the investigation of the alleged violation.

302.114(8m)(b) (b) If a person released to extended supervision under this section signs a statement admitting a violation of a condition or rule of extended supervision, the department may, as a sanction for the violation, confine the person for up to 90 days in a regional detention facility or, with the approval of the sheriff, in a county jail. If the department confines the person in a county jail under this paragraph, the department shall reimburse the county for its actual costs in confining the person from the appropriations under s. 20.410 (1) (ab) and (b). Notwithstanding s. 302.43, the person is not eligible to earn good time credit on any period of confinement imposed under this subsection.

302.114(9) (9)

302.114(9)(ag)(ag) In this subsection "reviewing authority" has the meaning given in s. 302.113 (9) (ag).

302.114(9)(am) (am) If a person released to extended supervision under this section violates a condition of extended supervision, the reviewing authority may revoke the extended supervision of the person. If the extended supervision of the person is revoked, the person shall be returned to the circuit court for the county in which the person was convicted of the offense for which he or she was on extended supervision, and the court shall order the person to be returned to prison for a specified period of time before he or she is eligible for being released again to extended supervision. The period of time specified under this paragraph may not be less than 5 years and may be extended in accordance with sub. (3).

302.114(9)(b) (b) When a person is returned to court under par. (am) after revocation of extended supervision, the reviewing authority shall make a recommendation to the court concerning the period of time for which the person should be returned to prison before being eligible for release to extended supervision. The period of time recommended under this paragraph may not be less than 5 years.

302.114(9)(bm) (bm) A person who is returned to prison under par. (am) after revocation of extended supervision may, upon petition to the sentencing court, be released to extended supervision after he or she has served the entire period of time specified by the court under par. (am), including any periods of extension imposed under sub. (3). A person may not file a petition under this paragraph earlier than 90 days before the date on which he or she is eligible to be released to extended supervision. If a person files a petition for release to extended supervision under this paragraph at any time earlier than 90 days before the date on which he or she is eligible to be released to extended supervision, the court shall deny the petition without a hearing. The procedures specified in sub. (5) (am) to (f) apply to a petition filed under this paragraph.

302.114(9)(c) (c) A person who is subsequently released to extended supervision under par. (bm) is subject to all conditions and rules under sub. (8) until the expiration of the sentence.

302.114(9)(d) (d) If a hearing is to be held under par. (am) before the division of hearings and appeals in the department of administration, the hearing examiner may order that a deposition be taken by audiovisual means and allow the use of a recorded deposition under s. 967.04 (7) to (10).

302.114(9)(e) (e) A reviewing authority may consolidate proceedings before it under par. (am) with other proceedings before that reviewing authority under par. (am) or s. 302.11 (7) (am) or 302.113 (9) (am) if all of the proceedings relate to the parole or extended supervision of the same person.

302.114(9)(f) (f) In any case in which there is a hearing before the division of hearings and appeals in the department of administration concerning whether to revoke a person's extended supervision, the person on extended supervision may seek review of a decision to revoke extended supervision and the department of corrections may seek review of a decision to not revoke extended supervision. Review of a decision under this paragraph may be sought only by an action for certiorari.

302.114(10) (10) The department may promulgate rules establishing guidelines and criteria for the exercise of discretion under this section.

302.114 History History: 1997 a. 283; 2001 a. 16, 109; 2005 a. 42; 2009 a. 28; 2011 a. 38; 2013 a. 79.



302.116 Extended supervision conditions for sex offenders.

302.116  Extended supervision conditions for sex offenders.

302.116(1)(1) In this section:

302.116(1)(a) (a) "Serious sex offense" means a violation of s. 940.225 (1) or (2), 948.02 (1) or (2), 948.025, 948.06, or 948.07 or a solicitation, conspiracy, or attempt to commit a violation of s. 940.225 (1) or (2), 948.02 (1) or (2), 948.025, 948.06, 948.07, or 948.085.

302.116(1)(b) (b) "Sex offender" means a person serving a sentence for a serious sex offense.

302.116(2) (2) As a condition of extended supervision, a sex offender shall live in a residence that the department has approved.

302.116 History History: 2001 a. 16; 2005 a. 277.



302.117 Notice regarding ineligibility to vote.

302.117  Notice regarding ineligibility to vote. When an inmate who is disqualified from voting under s. 6.03 (1) (b) is released to parole or extended supervision, the department shall inform the person in writing that he or she may not vote in any election until his or her civil rights are restored. The department shall use the form designed under s. 301.03 (3a) to inform the person, and the person and a witness shall sign the form.

302.117 History History: 2003 a. 121; 2005 a. 451.



302.12 Reward of merit.

302.12  Reward of merit.

302.12(1)(1) The department may provide by rule for the payment of money to inmates. The rate may vary for different prisoners in accordance with the pecuniary value of the work performed, willingness, and good behavior. The payment of money to inmates working in the prison industries shall be governed by s. 303.01 (4).

302.12(2) (2) Money accruing under this section remains under the control of the department, to be used for the crime victim and witness assistance surcharge under s. 973.045 (4), the deoxyribonucleic acid analysis surcharge under s. 973.046 (1r), the drug offender diversion surcharge under s. 973.043, and the benefit of the inmate or the inmate's family or dependents, under rules promulgated by the department as to time, manner and amount of disbursements. The rules shall provide that the money be used for the reasonable support of the inmate's family or dependents before it is allocated for the drug offender diversion surcharge.

302.12 History History: 1975 c. 396; 1983 a. 27, 66, 528; 1985 a. 332 s. 251 (6); 1989 a. 31 s. 1631; Stats. 1989 s. 302.12; 1993 a. 16; 2005 a. 25; 2013 a. 20.



302.13 Preservation of property an inmate brings to prison.

302.13  Preservation of property an inmate brings to prison. The department shall preserve money and effects, except clothes, in the possession of an inmate when admitted to the prison and, subject to the crime victim and witness assistance surcharge under s. 973.045 (4), the deoxyribonucleic acid analysis surcharge under s. 973.046 (1r), the child pornography surcharge under s. 973.042, and the drug offender diversion surcharge under s. 973.043, shall restore the money and effects to the inmate when discharged.

302.13 History History: 1973 c. 90; 1983 a. 27; 1985 a. 120; 1989 a. 31 s. 1632; Stats. 1989 s. 302.13; 1993 a. 16; 2005 a. 25, 433; 2013 a. 20.



302.14 Property of deceased inmates, parolees, probationers or persons on extended supervision, disposition.

302.14  Property of deceased inmates, parolees, probationers or persons on extended supervision, disposition. When an inmate of a prison, a parolee of an institution, a person on extended supervision or a person on probation to the department dies leaving an estate of $150 or less in the trust of the warden, superintendent or secretary, the warden, superintendent or secretary shall try to determine whether or not the estate is to be probated. If probate proceedings are not commenced within 90 days, the warden, superintendent or secretary shall turn over the money or securities to the nearest of kin as evidenced by the records of the institution and the department.

302.14 History History: 1989 a. 31 s. 1633; Stats. 1989 s. 302.14; 1997 a. 283.



302.15 Activities off grounds.

302.15  Activities off grounds. The wardens and superintendents of the state prisons, and all wardens and superintendents of county prisons, jails, camps and houses of correction enumerated in ch. 303, may take inmates away from the institution grounds for rehabilitative and educational activities approved by the department and under such supervision as the superintendent or warden deems necessary. While away from the institution grounds an inmate is deemed to be under the care and control of the institution in which he or she is an inmate and subject to its rules and discipline.

302.15 History History: 1971 c. 54; 1989 a. 31 s. 1634; Stats. 1989 s. 302.15.



302.17 Register of inmates.

302.17  Register of inmates.

302.17(1)(1) When any inmate is received into any state penal institution the department shall register the date of admission, the name, age, nativity and nationality and such other facts as may be obtained as to parentage, education and previous history and environments of such inmate.

302.17(2) (2) The department shall make entries on the register to reflect the progress made by each inmate while incarcerated and the inmate's release on parole or extended supervision, condition at the time of release on parole or extended supervision and progress made while on parole or extended supervision. This subsection does not apply to inmates subject to an order under s. 48.366.

302.17(3) (3) If the inmate is subject to an order under s. 48.366, the department shall keep a record of the inmate's behavior for use in proceedings under s. 48.366 (5) and (6).

302.17 History History: 1987 a. 27, 403; 1989 a. 31 s. 1635; Stats. 1989 s. 302.17; 1997 a. 283.



302.18 Transfers of inmates.

302.18  Transfers of inmates.

302.18(1) (1) Inmates of a prison may be transferred and retransferred to another prison by the department.

302.18(1m) (1m) Inmates transferred to the Wisconsin resource center shall be afforded a transfer hearing under s. 302.055.

302.18(2) (2) Inmates of a county house of correction may be transferred to a state prison. If any county discontinues its house of correction, inmates at the time of the discontinuance may be transferred to the state prison or to the county jail of the county as the commitment indicates.

302.18(3) (3) A prisoner may request the department to transfer him or her to a prison in another state under s. 302.25.

302.18(4) (4) With each person transferred to a state prison from another institution, the warden or superintendent of such other institution shall transmit the original commitment and the institutional record pertaining to such person.

302.18(5) (5) Any person who is legally transferred by the department to a penal institution shall be subject to the same statutes, regulations and discipline as if the person had been originally sentenced to that institution, but the transfer shall not change the term of sentence.

302.18(6) (6) Inmates may be transferred under ss. 302.45 and 973.035.

302.18(7) (7) Except as provided in s. 973.013 (3m), the department shall keep a person under 15 years of age who has been sentenced to the Wisconsin state prisons in a juvenile correctional facility or a secured residential care center for children and youth, but the department may transfer that person to an adult correctional institution after the person attains 15 years of age. The department may not transfer any person under 18 years of age to the correctional institution authorized in s. 301.16 (1n).

302.18 History History: 1981 c. 20; 1983 a. 332; 1987 a. 27; 1989 a. 31 s. 1636; Stats. 1989 s. 302.18; 1991 a. 39, 316; 1993 a. 89; 1995 a. 27, 77; 2001 a. 16; 2005 a. 344.



302.185 Transfer to foreign countries under treaty.

302.185  Transfer to foreign countries under treaty. If a treaty is in effect between the United States and a foreign country, allowing a convicted person who is a citizen or national of the foreign country to transfer to the foreign country, the governor may commence a transfer of the person if the person requests.

302.185 History History: 1981 c. 29; 1989 a. 31 s. 1637; Stats. 1989 s. 302.185.



302.19 Temporary detention of inmates.

302.19  Temporary detention of inmates. The department may use any of its facilities for the temporary detention of persons in its custody.

302.19 History History: 1989 a. 31 s. 1638; Stats. 1989 s. 302.19.



302.20 Uniforms for correctional officers.

302.20  Uniforms for correctional officers. The department shall furnish and, from time to time replace, a standard uniform to be prescribed by the department including items of clothing (not including overcoats), shoulder patches, caps, lapel insignia, and badge to each correctional officer in the department who is required to wear such standard uniform.

302.20 History History: 1989 a. 31 s. 1639; Stats. 1989 s. 302.20.



302.21 Vocational education program in auto body repair at the Green Bay Correctional Institution.

302.21  Vocational education program in auto body repair at the Green Bay Correctional Institution.

302.21(1) (1) The department may maintain and operate a vocational education program in auto body repair at the Green Bay Correctional Institution. Notwithstanding s. 303.06 (1), in connection with the vocational education program the institution may receive from licensed automobile dealers and regularly established automobile repair shops vehicles to be repaired, painted or otherwise processed by residents enrolled in the program.

302.21(2) (2) Prices for repairing, painting or otherwise processing vehicles in the program shall be fixed as near as possible to the market value of the labor and materials furnished. Proceeds received from the repairing, painting or other processing of vehicles shall be deposited as provided in s. 20.410 (1) (kk) and shall be available to the institution to purchase materials, supplies and equipment necessary to operate the vocational education program in auto body repair.

302.21 History History: 1975 c. 224; 1977 c. 418; 1979 c. 34 s. 2102 (20) (a); 1981 c. 314 s. 146; 1989 a. 31 s. 1640; Stats. 1989 s. 302.21; 1989 a. 283.



302.25 Interstate corrections compact.

302.25  Interstate corrections compact. The following compact, by and between the state of Wisconsin and any other state which has or shall hereafter ratify or legally join in the same, is ratified and approved:

INTERSTATE CORRECTIONS COMPACT

302.25(1) (1) Article I — Purpose and Policy. The party states, desiring by common action to fully utilize and improve their institutional facilities and provide adequate programs for the confinement, treatment and rehabilitation of various types of offenders, declare that it is the policy of each of the party states to provide such facilities and programs on a basis of cooperation with one another, thereby serving the best interests of such offenders and of society and effecting economies in capital expenditures and operational costs. The purpose of this compact is to provide for the mutual development and execution of such programs of cooperation for the confinement, treatment and rehabilitation of offenders with the most economical use of human and material resources.

302.25(2) (2) Article II — Definitions. As used in this compact, unless the context clearly requires otherwise:

302.25(2)(a) (a) "Inmate" means a male or female offender who is committed, under sentence to or confined in a penal or correctional institution;

302.25(2)(b) (b) "Institution" means any penal or correctional facility, including but not limited to a facility for the mentally ill or mentally defective, in which inmates may lawfully be confined;

302.25(2)(c) (c) "Receiving state" means a state party to this compact to which an inmate is sent for confinement other than a state in which conviction or court commitment was had;

302.25(2)(d) (d) "Sending state" means a state party to this compact in which conviction or court commitment was had;

302.25(2)(e) (e) "State" means a state of the United States, the United States of America, a territory or possession of the United States, the District of Columbia, the commonwealth of Puerto Rico.

302.25(3) (3) Article III — Contracts.

302.25(3)(a)(a) Each party state may make one or more contracts with any one or more of the other party states for the confinement of inmates on behalf of a sending state in institutions situated within receiving states. Any such contract shall provide for:

302.25(3)(a)1. 1. Its duration;

302.25(3)(a)2. 2. Payments to be made to the receiving state by the sending state for inmate maintenance, extraordinary medical and dental expenses, and any participation in or receipt by inmates of rehabilitative or correctional services, facilities, programs or treatment not reasonably included as part of normal maintenance;

302.25(3)(a)3. 3. Participation in programs of inmate employment, if any; the disposition or crediting of any payments received by inmates on account thereof; and the crediting of proceeds from or disposal of any products resulting therefrom;

302.25(3)(a)4. 4. Delivery and retaking of inmates;

302.25(3)(a)5. 5. Such other matters as may be necessary and appropriate to fix the obligations, responsibilities and rights of the sending and receiving states.

302.25(3)(b) (b) The terms and provisions of this compact shall be a part of any contract entered into by the authority of or pursuant thereto, and nothing in any such contract shall be inconsistent therewith.

302.25(4) (4) Article IV — Procedures and Rights.

302.25(4)(a)(a) Whenever the duly constituted authorities in a state party to this compact, and which has entered into a contract pursuant to sub. (3), shall decide that confinement in, or transfer of an inmate to, an institution within the territory of another party state is necessary or desirable in order to provide adequate quarters and care or an appropriate program of rehabilitation or treatment, said officials may direct that the confinement be within an institution within the territory of said other party state, the receiving state to act in that regard solely as agent for the sending state.

302.25(4)(b) (b) The appropriate officials of any state party to this compact shall have access, at all reasonable times, to any institution in which it has a contractual right to confine inmates for the purpose of inspecting the facilities thereof and visiting such of its inmates as may be confined in the institution.

302.25(4)(c) (c) Inmates confined in an institution pursuant to the terms of this compact shall at all times be subject to the jurisdiction of the sending state and may at any time be removed therefrom for transfer to a prison or other institution within the sending state, for transfer to another institution in which the sending state may have a contractual or other right to confine inmates, for release on probation, extended supervision or parole, for discharge, or for any other purpose permitted by the laws of the sending state; provided, that the sending state shall continue to be obligated to such payments as may be required pursuant to the terms of any contract entered into under the terms of sub. (3).

302.25(4)(d) (d) Each receiving state shall provide regular reports to each sending state on the inmates of that sending state in institutions pursuant to this compact including a conduct record of each inmate and certify said record to the official designated by the sending state, in order that each inmate may have official review of his or her record in determining and altering the disposition of said inmate in accordance with the law which may obtain in the sending state and in order that the same may be a source of information for the sending state.

302.25(4)(e) (e) All inmates who may be confined in an institution pursuant to the provisions of this compact shall be treated in a reasonable and humane manner and shall be treated equally with such similar inmates of the receiving state as may be confined in the same institution. The fact of confinement in a receiving state shall not deprive any inmate so confined of any legal rights which said inmate would have had if confined in an appropriate institution of the sending state.

302.25(4)(f) (f) Any hearing or hearings to which an inmate confined pursuant to this compact may be entitled by the laws of the sending state may be had before the appropriate authorities of the sending state, or of the receiving state if authorized by the sending state. The receiving state shall provide adequate facilities for such hearings as may be conducted by the appropriate officials of a sending state. In the event such hearing or hearings are had before officials of the receiving state, the governing law shall be that of the sending state and a record of the hearing or hearings as prescribed by the sending state shall be made. Said record together with any recommendations of the hearing officials shall be transmitted forthwith to the official or officials before whom the hearing would have been had if it had taken place in the sending state. In any and all proceedings had pursuant to the provisions of this subdivision, the officials of the receiving state shall act solely as agents of the sending state and no final determination shall be made in any matter except by the appropriate officials of the sending state.

302.25(4)(g) (g) Any inmate confined pursuant to this compact shall be released within the territory of the sending state unless the inmate, and the sending and receiving states, shall agree upon release in some other place. The sending state shall bear the cost of such return to its territory.

302.25(4)(h) (h) Any inmate confined pursuant to the terms of this compact shall have any and all rights to participate in and derive any benefits or incur or be relieved of any obligations or have such obligations modified or the inmate's status changed on account of any action or proceeding in which the inmate could have participated if confined in any appropriate institution of the sending state located within such state.

302.25(4)(i) (i) The parent, guardian, trustee, or other person or persons entitled under the laws of the sending state to act for, advise, or otherwise function with respect to any inmate shall not be deprived of or restricted in the exercise of any power in respect of any inmate confined pursuant to the terms of this compact.

302.25(5) (5) Article V — Acts Not Reviewable in Receiving State; Extradition.

302.25(5)(a)(a) Any decision of the sending state in respect of any matter over which it retains jurisdiction pursuant to this compact shall be conclusive upon and not reviewable within the receiving state, but if at the time the sending state seeks to remove an inmate from an institution in the receiving state there is pending against the inmate within such state any criminal charge or if the inmate is formally accused of having committed within such state a criminal offense, the inmate shall not be returned without the consent of the receiving state until discharged from prosecution or other form of proceeding, imprisonment or detention for such offense. The duly accredited officers of the sending state shall be permitted to transport inmates pursuant to this compact through any and all states party to this compact without interference.

302.25(5)(b) (b) An inmate who escapes from an institution in which the inmate is confined pursuant to this compact shall be deemed a fugitive from the sending state and from the state in which the institution is situated. In the case of an escape to a jurisdiction other than the sending or receiving state, the responsibility for institution of extradition or rendition proceedings shall be that of the sending state, but nothing contained herein shall be construed to prevent or affect the activities of officers and agencies of any jurisdiction directed toward the apprehension and return of an escapee.

302.25(6) (6) Article VI — Federal Aid. Any state party to this compact may accept federal aid for use in connection with any institution or program, the use of which is or may be affected by this compact or any contract pursuant hereto and any inmate in a receiving state pursuant to this compact may participate in any such federally aided program or activity for which the sending and receiving state have made contractual provision; provided, that if such program or activity is not part of the customary correctional regimen the express consent of the appropriate official of the sending state shall be required therefor.

302.25(7) (7) Article VII — Entry into Force. This compact shall enter into force and become effective and binding upon the states so acting when it has been enacted into law by any 2 states. Thereafter, this compact shall enter into force and become effective and binding as to any other of said states upon similar action by such state.

302.25(8) (8) Article VIII — Withdrawal and Termination. This compact shall continue in force and remain binding upon a party state until it shall have enacted a statute repealing the same and providing for the sending of formal written notice of withdrawal from the compact to the appropriate officials of all other party states. An actual withdrawal shall not take effect until one year after the notices provided in said statute have been sent. Such withdrawal shall not relieve the withdrawing state from its obligations assumed hereunder prior to the effective date of withdrawal. Before the effective date of withdrawal, a withdrawing state shall remove to its territory, at its own expense, such inmates as it may have confined pursuant to the provisions of this compact.

302.25(9) (9) Article IX — Other Arrangements Unaffected. Nothing contained in this compact shall be construed to abrogate or impair any agreement or other arrangement which a party state may have with a nonparty state for the confinement, rehabilitation or treatment of inmates nor to repeal any other laws of a party state authorizing the making of cooperative institutional arrangements.

302.25(10) (10) Article X — Construction and Severability. The provisions of this compact shall be liberally construed and shall be severable. If any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

302.25 History History: 1981 c. 20, 390; 1983 a. 189, 538; 1989 a. 31 s. 1641; Stats. 1989 s. 302.25; 1991 a. 316; 1997 a. 283.

302.25 Annotation Out-of-state prisoners may be housed by the state, a county, or a municipality only as authorized by statute, which is currently limited to this section. OAG 2-99.



302.255 Interstate corrections compact; additional applicability.

302.255  Interstate corrections compact; additional applicability. "Inmate", as defined under s. 302.25 (2) (a), includes persons subject to an order under s. 48.366 who are confined to a state prison under s. 302.01.

302.255 History History: 1987 a. 27; 1989 a. 31 s. 1642; Stats. 1989 s. 302.255; 1995 a. 77; 2005 a. 344.



302.26 Corrections compact; contracts with other states; approval.

302.26  Corrections compact; contracts with other states; approval. The secretary is responsible for performing all functions necessary or incidental to carrying out the requirements of the interstate corrections compact under s. 302.25. The secretary may delegate and redelegate any of the functions as provided in s. 15.02 (4). If a contract under s. 301.21 or 302.25 involves the transfer of more than 10 prisoners in any fiscal year to any one state or to any one political subdivision of another state, the contract may be entered into only if it is approved by the legislature by law or by the joint committee on finance.

302.26 History History: 1981 c. 20; 1983 a. 27; 1989 a. 31 s. 1643; Stats. 1989 s. 302.26; 1995 a. 344.



302.27 Contracts for temporary housing for or detention of prisoners.

302.27  Contracts for temporary housing for or detention of prisoners. The department may contract with local governments for temporary housing or detention in county jails or county houses of correction for persons sentenced to imprisonment in state prisons or to the intensive sanctions program. The rate under any such contract may not exceed $60 per person per day. Nothing in this section limits the authority of the department to place persons in jails under s. 301.048 (3) (a) 1.

302.27 History History: 1983 a. 27; 1989 a. 31 s. 1644; Stats. 1989 s. 302.27; 1991 a. 39; 1993 a. 89, 437.



302.30 Definition of jail.

302.30  Definition of jail. In ss. 302.30 to 302.43, "jail" includes municipal prisons and rehabilitation facilities established under s. 59.53 (8) by whatever name they are known. In s. 302.37 (1) (a) and (3) (a), "jail" does not include lockup facilities. "Lockup facilities" means those facilities of a temporary place of detention at a police station which are used exclusively to hold persons under arrest until they can be brought before a court, and are not used to hold persons pending trial who have appeared in court or have been committed to imprisonment for nonpayment of fines or forfeitures. In s. 302.365, "jail" does not include rehabilitation facilities established under s. 59.53 (8).

302.30 History History: 1979 c. 34; 1987 a. 394; 1989 a. 31 s. 1645; Stats. 1989 s. 302.30; 1995 a. 201.



302.31 Use of jails.

302.31  Use of jails. The county jail may be used for any of the following purposes:

302.31(1) (1) The detention of persons charged with crime and committed for trial.

302.31(1m) (1m) The detention of persons subject to confinement under s. 322.011.

302.31(2) (2) The detention of persons committed to secure their attendance as witnesses.

302.31(3) (3) To imprison persons committed pursuant to a sentence or held in custody by the sheriff for any cause authorized by law.

302.31(4) (4) The detention of persons sentenced to imprisonment in state penal institutions or a county house of correction, until they are removed to those institutions.

302.31(5) (5) The detention of persons participating in the intensive sanctions program.

302.31(6) (6) The temporary detention of persons in the custody of the department.

302.31(7) (7) The temporary placement of persons in the custody of the department, other than persons under 17 years of age, and persons who have attained the age of 17 years but have not attained the age of 25 years who are under the supervision of the department under s. 48.366 or 938.355 (4) and who have been taken into custody pending revocation of aftercare supervision under s. 48.366 (5) or 938.357 (5) (e).

302.31(8) (8) Under an agreement under s. 66.0303, the detention of persons detained or imprisoned before, during, or after trial by a county that borders on this state and is located in the state of Michigan. The agreement under s. 66.0303 for the detention of persons from another state shall take into account the provisions of this chapter regarding the detention of persons in county jails.

302.31(8m) (8m) Under an agreement under s. 66.0303, the detention of persons detained or imprisoned before, during, or after trial by a county that borders on this state. An agreement under this subsection may not provide for the detention of a person detained or imprisoned in a county jail by a county that borders on this state who has been sentenced to imprisonment in a state prison in that state. The agreement under s. 66.0303 for the detention of persons from another state shall take into account the provisions of this chapter regarding the detention of persons in county jails.

302.31(9) (9) Other detentions authorized by law.

302.31 History History: 1981 c. 20; 1989 a. 31 s. 1646; Stats. 1989 s. 302.31; 1989 a. 336; 1991 a. 39; 1993 a. 16, 89, 385, 490; 1995 a. 27, 77; 2003 a. 81, 226, 326; 2007 a. 200.

302.31 Annotation DOC has discretion to keep its detainees in a county jail, but sheriffs in their capacity as custodians of the jails have authority to refuse to keep DOC detainees if doing so will endanger jail safety. DOC v. Kliesmet, 211 Wis. 2d 254, 564 N.W.2d 742 (1997), 96-2292.

302.31 Annotation Out-of-state prisoners may be housed by the state, a county, or a municipality only as authorized by statute, which is currently limited to the Interstate Corrections Compact, s. 302.25. OAG 2-99.



302.315 Use of county house of correction.

302.315  Use of county house of correction. A county house of correction may be used for the detention of any person detained in the county jail but the person shall be separated, if feasible, from the inmates of the house of correction in a manner determined by the department.

302.315 History History: 1977 c. 126; 1989 a. 31 s. 1647; Stats. 1989 s. 302.315.



302.33 Maintenance of prisoners in county jail; state payments to counties and tribal governing bodies.

302.33  Maintenance of prisoners in county jail; state payments to counties and tribal governing bodies.

302.33(1)(1) The maintenance of persons who have been sentenced to the state penal institutions; persons in the custody of the department, except as provided in sub. (2) and ss. 301.048 (7), 302.113 (8m), and 302.114 (8m); persons accused of crime and committed for trial; persons committed for the nonpayment of fines and expenses; and persons sentenced to imprisonment therein, while in the county jail, shall be paid out of the county treasury. No claim may be allowed to any sheriff for keeping or boarding any person in the county jail unless the person was lawfully detained therein.

302.33(2) (2)

302.33(2)(a)(a) The department shall pay for the maintenance of persons in its custody who are placed in the county jail or other county facility, or in a tribal jail under s. 302.445, pending disposition of parole, extended supervision or probation revocation proceedings subject to the following conditions:

302.33(2)(a)1. 1. The department shall make payments under this paragraph beginning when an offender is detained in a county jail or other county facility, or in a tribal jail under s. 302.445, pursuant only to a departmental hold and ending when the revocation process is completed and a final order of the department of corrections or the division of hearings and appeals in the department of administration has been entered.

302.33(2)(a)2. 2. The department shall not pay for persons who have pending criminal charges whether or not a departmental hold has been placed on the person. Payment for maintenance by the department is limited to confinements where an offender is held solely because of conduct which violates the offender's supervision and which would not otherwise constitute a criminal offense.

302.33(2)(a)3. 3. After verification by the department, it shall reimburse the county or tribal governing body at a rate of $36 per person per day prior to January 1, 1993, and $40 per person per day thereafter, subject to the conditions in subds. 1. and 2. If the amount provided under s. 20.410 (1) (bn) for any fiscal year is insufficient to provide complete reimbursement at that rate, the department shall prorate the payments under this subdivision to counties or tribal governing bodies for that fiscal year. The department shall not reimburse a county or tribal governing body unless that county or tribal governing body informs the department of the amount of reimbursement to which it is entitled under this subsection no later than September 1 of the fiscal year following the fiscal year for which reimbursement is requested.

302.33(2)(b) (b) This subsection applies only to probationers, parolees or persons on extended supervision who were placed on that status in connection with a conviction for a felony. This subsection applies only to confinements initiated after July 2, 1983.

302.33(2)(c) (c) The department shall make payments under this subsection to the applicable county or tribal governing body on the basis of where the person is actually confined.

302.33 History History: 1983 a. 27; 1985 a. 29; 1987 a. 27; 1989 a. 31 s. 1648; Stats. 1989 s. 302.33; 1989 a. 107, 122; 1991 a. 39, 269; 1993 a. 16, 48, 490; 1995 a. 27; 1997 a. 283; 2001 a. 109.



302.335 Restrictions on detaining probationers, parolees and persons on extended supervision in county or tribal jail.

302.335  Restrictions on detaining probationers, parolees and persons on extended supervision in county or tribal jail.

302.335(1) (1) In this section, "division" means the division of hearings and appeals in the department of administration.

302.335(2) (2) If a probationer, parolee or person on extended supervision is detained in a county jail or other county facility, or in a tribal jail under s. 302.445, pending disposition of probation, parole or extended supervision revocation proceedings, the following conditions apply:

302.335(2)(a) (a) The department shall begin a preliminary revocation hearing within 15 working days after the probationer, parolee or person on extended supervision is detained in the county jail, other county facility or the tribal jail. The department may extend, for cause, this deadline by not more than 5 additional working days upon written notice to the probationer, parolee or person on extended supervision and the sheriff, the tribal chief of police or other person in charge of the county facility. This paragraph does not apply under any of the following circumstances:

302.335(2)(a)1. 1. The probationer, parolee or person on extended supervision has waived, in writing, the right to a preliminary hearing.

302.335(2)(a)2. 2. The probationer, parolee or person on extended supervision has given and signed a written statement that admits the violation.

302.335(2)(a)3. 3. There has been a finding of probable cause in a felony criminal action and the probationer, parolee or person on extended supervision is bound over for trial for the same or similar conduct that is alleged to be a violation of supervision.

302.335(2)(a)4. 4. There has been an adjudication of guilt by a court for the same conduct that is alleged to be a violation of supervision.

302.335(2)(b) (b) The division shall begin a final revocation hearing within 50 calendar days after the person is detained in the county jail, other county facility or the tribal jail. The department may request the division to extend this deadline by not more than 10 additional calendar days, upon notice to the probationer, parolee or person on extended supervision, the sheriff, the tribal chief of police or other person in charge of the facility, and the division. The division may grant the request. This paragraph does not apply if the probationer, parolee or person on extended supervision has waived the right to a final revocation hearing.

302.335(3) (3) If there is a failure to begin a hearing within the time requirements under sub. (2), the sheriff, the tribal chief of police or other person in charge of a county facility shall notify the department at least 24 hours before releasing a probationer, parolee or person on extended supervision under this subsection.

302.335(4) (4) This section applies to probationers, parolees or persons on extended supervision who begin detainment in a county jail, other county facility or a tribal jail on or after July 1, 1990, except that this section does not apply to any probationer, parolee or person on extended supervision who is in the county jail, other facility or the tribal jail and serving a sentence.

302.335 History History: 1989 a. 121; 1991 a. 39; 1993 a. 48; 1997 a. 283.

302.335 Annotation The sub. (2) (b) requirement that a hearing be held within 50 days of detention is directory, not mandatory. State ex rel. Jones v. Division of Hearings and Appeals, 195 Wis. 2d 669, 536 N.W.2d 213 (Ct. App. 1995), 94-3378.



302.336 County jail in populous counties.

302.336  County jail in populous counties.

302.336(1) (1) A county having a population of 500,000 or more shall provide, as part of its county jail, for the confinement of all persons arrested for violation of state laws or municipal ordinances or otherwise detained by police officers of a 1st class city located within the county. A contribution toward the construction and equipment of the county jail from a 1st class city accepted by a county having a population of 500,000 or more under an intergovernmental cooperation agreement under s. 66.0301 is made for a municipal purpose, and a 1st class city may borrow money under ch. 67, appropriate funds and levy taxes for that purpose.

302.336(2) (2) Prisoners confined in the county jail under sub. (1) are in the legal custody of the county sheriff or other keeper of the jail. The sheriff or other keeper is legally responsible for any such prisoner's confinement; maintenance; care, including medical and hospital care; release prior to an initial appearance in court; and the initial appearance before the circuit court or the initial appearance before a municipal court at a location within the county jail.

302.336(3) (3) Except as provided in sub. (4) and ss. 302.33 (2) and 302.38, a county under sub. (1) is solely responsible for:

302.336(3)(a) (a) The costs of operating and maintaining the county jail and maintaining the prisoners in the county jail.

302.336(3)(b) (b) The costs of carrying out its legal responsibilities under sub. (2).

302.336(4) (4) An intergovernmental cooperation agreement under s. 66.0301 between a city and a county under sub. (1) may provide for the city to reimburse the county for its cost of custody at the initial appearance before a municipal court located within the county jail for prisoners who are in custody exclusively for violation of a municipal ordinance.

302.336 History History: 1989 a. 261; 1989 a. 359 s. 200; Stats. 1989 s. 302.336; 1995 a. 43; 1999 a. 150 s. 672.



302.34 Use of jail of another county.

302.34  Use of jail of another county. Courts, judges and officers of any county having no jail and no cooperative agreement under s. 302.44 may sentence, commit or deliver any person to the jail of any other county as if that jail existed in their own county. The sheriff of the other county shall receive and keep the prisoner in all respects as if committed from his or her county. The cost of the keep shall be paid by the county from which the prisoner was sentenced, committed or delivered.

302.34 History History: 1983 a. 110; 1989 a. 31 s. 1649; Stats. 1989 s. 302.34.

302.34 Cross-reference Cross-reference: See s. 973.03 (1) for similar provision.



302.35 Removal of prisoners in emergency.

302.35  Removal of prisoners in emergency. In an emergency and for the safety of prisoners in any jail, the sheriff or other keeper may remove them to a place of safety and there confine them so long as necessary. If any county jail is destroyed or is insecure for keeping prisoners, the sheriff may remove them to some other county jail, where they shall be received and kept as if committed thereto, but at the expense of the county from which they were removed. An endorsement on the commitment of a prisoner, made by the sheriff in charge of such prisoner, directed to the sheriff of another county, shall be authority for the latter to hold the prisoner.

302.35 History History: 1989 a. 31 s. 1650; Stats. 1989 s. 302.35.



302.36 Classification of prisoners.

302.36  Classification of prisoners. The sheriff, jailer, or keeper of a jail shall establish a prisoner classification system to determine prisoner housing assignments, how to supervise and provide services and programs to a prisoner, and what services and programs to provide a prisoner. The prisoner classification system shall be based on objective criteria, including a prisoner's criminal offense record and gender, information relating to the current offense for which the prisoner is in jail, the prisoner's history of behavior in jail, the prisoner's medical and mental health condition, and any other factor the sheriff, jailer, or keeper of a jail considers necessary to provide for the protection of prisoners, staff, and the general public.

302.36 History History: 1977 c. 7; 1983 a. 185; 1989 a. 31 s. 1651; Stats. 1989 s. 302.36; 1995 a. 201; 2005 a. 295.



302.365 Jail and house of correction program standards.

302.365  Jail and house of correction program standards.

302.365(1)(1)  Standards. The department shall establish, by rule, program standards for jails and houses of correction. The standards shall require all of the following:

302.365(1)(a) (a) Policy and procedure manual. That the sheriff or other keeper of a jail or house of correction develop a written policy and procedure manual for the operation of the jail or house of correction which reflects the jail's or house of correction's physical characteristics, the number and types of prisoners in the jail or house of correction and the availability of outside resources to the jail or house of correction. The manual shall include all of the following:

302.365(1)(a)1. 1. Policies and procedures for screening prisoners for medical illnesses or disabilities, mental illnesses, developmental disabilities and alcohol or other drug abuse problems. The rules shall establish functional objectives for screening but may not require jails or houses of correction to use only one particular method to meet the objectives. The policies and procedures shall include the use of outside resources, such as county mental health staff or hospital resources, and shall include agreements with these resources, as appropriate, to ensure adequate services to prisoners identified as needing services.

302.365(1)(a)2. 2. Identification of the facilities and programs, including outside facilities and programs, that will be provided for long-term prisoners, including prisoners who are charged with a crime and detained prior to trial and prisoners who are sentenced to jail or a house of correction. The rules shall establish functional objectives for programs for these prisoners but may not require counties to use only one particular method of providing programs for these prisoners.

302.365(1)(a)3. 3. Policies and procedures for providing educational programming for prisoners under 18 years of age. The rules shall establish functional objectives for educational programming for those prisoners, but may not require jails or houses of correction to use only one particular method to meet the objectives.

302.365(1)(b) (b) Crisis intervention services. That the sheriff or other keeper of the jail or house of correction ensure that the jail or house of correction has available emergency services for crisis intervention for prisoners with medical illnesses or disabilities, mental illnesses, developmental disabilities or alcohol or other drug abuse problems.

302.365(2) (2) Approval of policy and procedure manual. The sheriff or other keeper of a jail or house of correction shall submit, no later than December 31, 1990, a policy and procedure manual developed under sub. (1) (a) to the department for approval, as provided by the department by rule. Thereafter, the sheriff or other keeper of a jail or house of correction shall submit any substantive changes to the manual to the department for approval, as provided by the department by rule. The department shall approve or disapprove the manual or any changes made in the manual, in writing, within 90 days after submission of the manual. If the department disapproves the manual or any changes to a manual, it shall include in the written disapproval a statement of the reasons for the disapproval. Within 60 days after disapproval, the sheriff or other keeper of the jail or house of correction shall modify the manual and resubmit it to the department for approval.

302.365(3) (3) Consultation in rule development. In developing rules under this section, the department shall consult with the department of justice.

302.365 History History: 1987 a. 394; 1989 a. 31 s. 1652; Stats. 1989 s. 302.365; 1989 a. 92; 1995 a. 352.



302.37 Maintenance of jail and care of prisoners.

302.37  Maintenance of jail and care of prisoners.

302.37(1) (1)

302.37(1)(a)(a) The sheriff or other keeper of a jail shall constantly keep it clean and in a healthful condition and pay strict attention to the personal cleanliness of the prisoners and shall cause the clothing of each prisoner to be properly laundered. The sheriff or keeper shall furnish each prisoner with clean water, towels and bedding. The sheriff or keeper shall serve each prisoner 3 times daily with enough well-cooked, wholesome food. The county board shall prescribe an adequate diet for the prisoners in the county jail.

302.37(1)(b) (b) The keeper of a lockup facility shall constantly keep it clean and in a healthful condition and pay strict attention to the personal cleanliness of the prisoners. The keeper shall serve each prisoner with clean water, towels and food.

302.37(2) (2) Except as provided in s. 302.375 (2m), neither the sheriff or other keeper of any jail nor any other person shall give, sell or deliver to any prisoner for any cause whatever any alcohol beverages unless a physician certifies in writing that the health of the prisoner requires it, in which case the prisoner may be allowed the quantity prescribed.

302.37(3) (3)

302.37(3)(a)(a) The county or municipality shall furnish its jail with necessary bedding, clothing, toilet facilities, light and heat for prisoners.

302.37(3)(b) (b) The owner of a lockup facility shall furnish toilet facilities, light and heat for prisoners.

302.37(4) (4) The sheriff or other keeper of a jail may use without compensation the labor of any prisoner sentenced to actual confinement in the county jail or, with the prisoner's consent, any other prisoner in the maintaining of and the housekeeping of the jail, including the property on which it stands. Any prisoner who escapes while working on the grounds outside the jail enclosure shall be punished as provided in s. 946.42.

302.37 History History: 1979 c. 34; 1981 c. 79 s. 17; 1985 a. 167; 1989 a. 31 s. 1653; Stats. 1989 s. 302.37; 1991 a. 316; 1993 a. 213; 2005 a. 67.



302.372 Prisoner reimbursement to a county.

302.372  Prisoner reimbursement to a county.

302.372(1) (1)  Definitions. In this section:

302.372(1)(a) (a) "Jail" includes a house of correction, Huber facility under s. 303.09 or a work camp under s. 303.10.

302.372(1)(b) (b) "Jailer" includes a sheriff, superintendent or other keeper of a jail.

302.372(2) (2) Reimbursement of expenses; county option.

302.372(2)(a)(a) Except as provided in pars. (c) and (d), a county may seek reimbursement for any expenses incurred by the county in relation to the crime for which a person was sentenced to a county jail, or for which the person was placed on probation and confined in jail, as follows:

302.372(2)(a)1. 1. From each person who is or was a prisoner, not more than the actual per-day cost of maintaining that prisoner, as set by the county board by ordinance, for the entire period of time that the person is or was confined in the jail, including any period of pretrial detention.

302.372(2)(a)2. 2. To investigate the financial status of the person.

302.372(2)(a)3. 3. Any other expenses incurred by the county in order to collect payments under this section.

302.372(2)(b) (b) Before seeking any reimbursement under this section, the county shall provide a form to be used for determining the financial status of prisoners. The form shall provide for obtaining the social security number of the prisoner, the age and marital status of a prisoner, the number and ages of children of a prisoner, the number and ages of other dependents of a prisoner, the income of a prisoner, type and value of real estate owned by a prisoner, type and value of personal property owned by a prisoner, the prisoner's cash and financial institution accounts, type and value of the prisoner's investments, pensions and annuities and any other personalty of significant cash value owned by a prisoner. The county shall use the form whenever investigating the financial status of prisoners. The information on a completed form is confidential and not open to public inspection or copying under s. 19.35 (1), except that the county shall provide the name and address of an individual, the name and address of the individual's employer and financial information related to the individual from a form completed under this paragraph in response to a request for information under s. 49.22 (2m) made by the department of children and families or a county child support agency under s. 59.53 (5).

302.372(2)(c) (c) This section applies to expenses incurred on or after May 9, 1996.

302.372(2)(d) (d) The jailer shall choose, for each prisoner, whether to seek reimbursement under this section or as otherwise provided in chs. 301 to 303, but may not collect for the same expenses twice. The jailer may choose to seek reimbursement for the expenses under sub. (2) (a) using the method under sub. (5), the method under sub. (6) or a combination of both methods, but may not seek reimbursement for the same expenses twice.

302.372(3) (3) List of prisoners; information; reports. Upon request of the district attorney or the corporation counsel for the county, the jailer shall provide the district attorney or corporation counsel with a list containing the name of each sentenced prisoner or prisoner confined as a condition of probation, the term of sentence or confinement, and the date of admission, together with information regarding the financial status of each prisoner to enable the county to obtain reimbursement under this section.

302.372(4) (4) Prisoner cooperation. A prisoner in a jail shall cooperate with the county in seeking reimbursement under this section for expenses incurred by the county for that prisoner. A prisoner who intentionally refuses to cooperate under this subsection may not earn good time credit under s. 302.43 or diminution of sentence under s. 303.19 (3). If the prisoner is confined as a condition of probation, refusal to cooperate is a ground for revocation of probation.

302.372(5) (5) Charge to obtain reimbursement. The jailer may charge a prisoner for the expenses under sub. (2) (a) while he or she is a prisoner. If the jailer maintains an institutional account for a prisoner's use for payment for items from canteen, vending or similar services, the jailer may make deductions from the account to pay for the expenses under sub. (2) (a). Any money collected under this subsection shall be deposited in the county treasury.

302.372(6) (6) Action to obtain reimbursement.

302.372(6)(a)(a) Within 12 months after the release of a prisoner from jail, the county where the jail is located shall commence a civil action in circuit court to obtain a judgment for the expenses under sub. (2) (a) or be barred. The jailer shall provide any assistance that the county requests related to an action under this subsection.

302.372(6)(b) (b) An action commenced under this subsection shall be commenced in the county where the jail is located or in the county where the defendant resides.

302.372(6)(c) (c) The complaint in an action commenced under this subsection shall include the date and place of the sentence, the length of time of the sentence, the length of time actually served in the jail and the amount of expenses incurred by the county under sub. (2) (a).

302.372(6)(d) (d) Before entering a judgment for the county, the court shall consider any legal obligations of the defendant for support or maintenance under ch. 767 and any moral obligation of the defendant to support dependents and may reduce the amount of the judgment entered for the county based on those obligations.

302.372(6)(e) (e) Any money obtained as the result of an action commenced under this subsection shall be deposited in the county treasury.

302.372 History History: 1995 a. 281; 1997 a. 191; 1999 a. 32; 2007 a. 20.



302.373 Prisoner reimbursement to municipality.

302.373  Prisoner reimbursement to municipality.

302.373(1)(1) In this section:

302.373(1)(a) (a) "Jail" means a county jail, a rehabilitation facility established by s. 59.53 (8), or a county house of correction under s. 303.16.

302.373(1)(b) (b) "Prisoner" means a person who is incarcerated in a jail by court order under s. 800.095 (1) (b).

302.373(2) (2)

302.373(2)(a)(a) Except as provided in par. (b), a city, village, or town may seek reimbursement from the prisoner for the amount paid to a county under s. 800.095 (1) (d) for the expenses incurred by the county to incarcerate the prisoner.

302.373(2)(b) (b) This section applies to expenses incurred after June 3, 2003.

302.373(3) (3) Within 12 months after the release of a prisoner from jail, the city, village, or town shall commence a civil action in circuit court to obtain a judgment for the amount paid to the county under sub. (2) or be barred.

302.373(4) (4) Before entering a judgment in an action under sub. (3) for a city, village, or town, the court shall consider any legal obligations of the defendant for support or maintenance under ch. 767 and any moral obligation of the defendant to support dependents and may reduce the amount of the judgment entered for the city, village, or town based on those obligations.

302.373 History History: 2003 a. 28; 2009 a. 402.



302.375 Restrictions on liquor and dangerous drugs; placement of prisoners.

302.375  Restrictions on liquor and dangerous drugs; placement of prisoners.

302.375(1g) (1g) In this section:

302.375(1g)(a) (a) "Controlled substance" has the meaning given in s. 961.01 (4).

302.375(1g)(am) (am) "Controlled substance analog" has the meaning given in s. 961.01 (4m).

302.375(1g)(b) (b) "Precinct" means a place where any activity is conducted by the prison, jail or house of correction.

302.375(1m) (1m) Except as provided in s. 302.375 (2m), any sheriff, jailer or keeper of any prison, jail or house of correction or any other person who does any of the following with respect to a prisoner within the precincts of any prison, jail or house of correction shall be fined not more than $10,000 or imprisoned not more than 9 months or both:

302.375(1m)(a) (a) Sells, gives or delivers any intoxicating liquor to the prisoner.

302.375(1m)(b) (b) Willfully permits a prisoner to have any controlled substance, controlled substance analog or intoxicating liquor.

302.375(1m)(c) (c) Has within his or her possession in the prison, jail or house of correction any intoxicating liquor, with intent to sell, give or deliver the liquor to the prisoner.

302.375(2) (2) Except as provided in s. 302.375 (2m), any prisoner who uses intoxicating liquor in violation of s. 302.37 (2) shall be fined not more than $10,000 or imprisoned for not more than 9 months or both.

302.375(2m) (2m) A member of the clergy may possess no more than 2 ounces of wine in a prison, jail, or house of correction if he or she intends to use it in a religious service. A member of the clergy may give or deliver a reasonable amount of wine to an inmate and an inmate may consume that wine as part of a religious service. The department is not required to purchase or store wine for an inmate, a chaplain, or any other member of the clergy who is acting under this subsection.

302.375(3) (3)

302.375(3)(a)(a) Any sheriff, jailer or keeper of any prison, jail or house of correction or any other person who places, keeps together or knowingly permits to be kept together prisoners of different sexes within the precincts of any prison, jail or house of correction shall be fined not more than $500 or imprisoned not more than 6 months or both.

302.375(3)(b) (b) Notwithstanding par. (a), the sheriff, jailer or keeper may permit prisoners of different sexes to participate together in treatment or in educational, vocational, religious or athletic activities or to eat together, under such supervision as the sheriff, jailer or keeper deems necessary.

302.375 History History: 1977 c. 337; 1979 c. 116; 1983 a. 185; 1989 a. 31 s. 1654; Stats. 1989 s. 302.375; 1995 a. 448; 2001 a. 103; 2005 a. 67.



302.38 Medical care of prisoners.

302.38  Medical care of prisoners.

302.38(1) (1) If a prisoner needs medical or hospital care or is intoxicated or incapacitated by alcohol the sheriff, superintendent or other keeper of the jail or house of correction shall provide appropriate care or treatment and may transfer the prisoner to a hospital or to an approved treatment facility under s. 51.45 (2) (b) and (c), making provision for the security of the prisoner. The sheriff, superintendent or other keeper may provide appropriate care or treatment under this subsection for a prisoner under 18 years of age and may transfer a prisoner under 18 years of age under this subsection without obtaining the consent of the prisoner's parent, guardian or legal custodian. The sheriff, superintendent or other keeper may charge a prisoner for the costs of providing medical care to the prisoner while he or she is in the jail or house of correction. If the sheriff or other keeper maintains a personal money account for an inmate's use for payment for items from canteen, vending or similar services, the sheriff or other keeper may make deductions from the account to pay for the charges under this subsection.

302.38(2) (2) The prisoner is liable for the costs of medical and hospital care outside of the jail or house of correction. If the prisoner is unable to pay the costs, the county shall pay the costs in the case of persons held under the state criminal laws or for contempt of court and, except as provided in s. 302.336 (2) and (3) (b), a municipality shall pay the costs in the case of persons held under municipal ordinance by the municipality.

302.38(3) (3) The maximum amount that a governmental unit may pay for the costs of medical or hospital care under this section is limited for that care to the amount payable by medical assistance under subch. IV of ch. 49, excluding ss. 49.468 and 49.471 (11), for care for which a medical assistance rate exists. No provider of medical or hospital care may bill a prisoner under sub. (1) for the cost of care exceeding the amount paid under this subsection by the governmental unit. If no medical assistance rate exists for the care provided, there is no limitation under this subsection.

302.38(4) (4) The governmental unit paying the costs of medical or hospital care under this section, regardless of whether the care is provided in or out of the jail or house of correction, may collect the value of the same from the prisoner or the prisoner's estate. If applicable, the governmental unit may proceed to collect under this section or may seek reimbursement under s. 302.372, but may not collect for the same expenses twice.

302.38(5) (5) This section does not require the sheriff, superintendent or keeper of the jail or house of correction to provide or arrange for the provision of appropriate care or treatment if the prisoner refuses appropriate care or treatment.

302.38 History History: 1973 c. 198; 1987 a. 27, 269; 1989 a. 31 s. 1655c, 1656d; Stats. 1989 s. 302.38; 1989 a. 261, 359; 1995 a. 27, 43, 281, 352; 1997 a. 35; 2007 a. 20.

302.38 Annotation Appropriate medical care for prisoners is mandatory under this section, but sheriffs have the discretion as to how to provide that care. Swatek v. Dane County, 192 Wis. 2d 47, 531 N.W.2d 45 (1995).

302.38 Annotation When charges against a prisoner were dismissed after the prisoner was admitted to a hospital for medical care, the prisoner lost his status as "a person held under the state criminal laws" under sub. (2). The county was no longer liable for medical costs incurred after the charges were dismissed. The prisoner's status did not change when the department of corrections issued an apprehension request for him. Meriter Hospital, Inc. v. Dane County, 2004 WI 145, 277 Wis. 2d 1, 689 N.W.2d 627, 02-2837.

302.38 Annotation Sub. (1) does not confer a constitutionally protected substantive property right in an inmate's prescription medication. An inmate denied medication need not have been afforded procedural due process either before or after the deprivation. Ledford v. Sullivan, 105 F.3d 354 (1997).



302.381 Emergency services for crisis intervention for prisoners.

302.381  Emergency services for crisis intervention for prisoners. The costs of providing emergency services for crisis intervention for prisoners of a jail or house of correction with medical illnesses or disabilities, mental illnesses, developmental disabilities or alcohol or other drug abuse problems are payable according to the criteria under s. 302.38 (2). If applicable, a county may seek payment under this section or seek reimbursement under s. 302.372, but may not collect for the same expenses twice.

302.381 History History: 1987 a. 394; 1989 a. 31 s. 1657; Stats. 1989 s. 302.381; 1995 a. 281.



302.383 Mental health treatment of prisoners.

302.383  Mental health treatment of prisoners.

302.383(2) (2) On or before January 30 annually, the sheriff or other keeper of a jail or house of correction shall report to the department on all of the following for the previous calendar year:

302.383(2)(a) (a) The number of prisoners from the jail or house of correction who were transferred to a state treatment facility and the number who were transferred to a county treatment facility under each of the following:

302.383(2)(a)1. 1. A commitment under s. 51.20 (1) (a).

302.383(2)(a)3. 3. A voluntary transfer under s. 51.37 (5).

302.383(2)(a)4. 4. An emergency transfer under s. 51.37 (5).

302.383(2)(b) (b) The length of stay in the treatment facility of each prisoner reported under par. (a).

302.383(3) (3) The report under sub. (2) shall include a description of the mental health services that are available to prisoners on either a voluntary or involuntary basis.

302.383 History History: 1987 a. 394; 1989 a. 31 s. 1658; Stats. 1989 s. 302.383; 2009 a. 260.



302.384 Procedure if a prisoner refuses appropriate care or treatment.

302.384  Procedure if a prisoner refuses appropriate care or treatment. A sheriff, jailer, keeper of any prison, jail or house of correction and the arresting officer are immune from civil liability for any acts or omissions that occur as the result of a good faith effort to allow a prisoner to refuse appropriate care or treatment if all of the following occur:

302.384(1) (1) A sheriff, jailer, keeper or officer arranges for a health care professional, as defined in s. 154.01 (3), to observe the prisoner.

302.384(2) (2) The health care professional informs the prisoner of the availability of appropriate care or treatment.

302.384(3) (3) The health care professional indicates on records kept by a sheriff, jailer, keeper or officer that appropriate care or treatment was offered and that the prisoner refused that care or treatment.

302.384 History History: 1987 a. 269, 403; 1989 a. 31 s. 1659; Stats. 1989 s. 302.384.



302.385 Correctional institution health care.

302.385  Correctional institution health care. The standards for delivery of health services in state correctional institutions governed under s. 301.02 shall be based on the standards of any professional organization that establishes standards for health services in prisons and that is recognized by the department.

302.385 History History: 1979 c. 221; 1983 a. 27; 1989 a. 31 s. 1660; Stats. 1989 s. 302.385; 1997 a. 289.

302.385 Annotation This section does not confer a constitutionally protected substantive property right in an inmate's prescription medication. An inmate denied medication need not have been afforded procedural due process either before or after the deprivation. Ledford v. Sullivan, 105 F.3d 354 (1997).



302.386 Medical and dental services for prisoners and forensic patients.

302.386  Medical and dental services for prisoners and forensic patients.

302.386(1)(1) Except as provided in sub. (5), liability for medical and dental services furnished to residents housed in prisons identified in s. 302.01, in a juvenile correctional facility, or in a secured residential care center for children and youth, or to forensic patients in state institutions for those services that are not provided by employees of the department shall be limited to the amounts payable under ss. 49.43 to 49.471, excluding ss. 49.468 and 49.471 (11), for similar services. The department may waive any such limit if it determines that needed services cannot be obtained for the applicable amount. No provider of services may bill the resident or patient for the cost of services exceeding the amount of the liability under this subsection.

302.386(2) (2) The liability of the state for medical and dental services under sub. (1) does not extend to that part of the medical or dental services of a resident housed in a prison identified in s. 302.01, a juvenile correctional facility, or a secured residential care center for children and youth, for which any of the following applies:

302.386(2)(a) (a) The resident has the financial ability to pay.

302.386(2)(b) (b) The service is payable under any of the following:

302.386(2)(b)1. 1. A disability insurance policy under subch. VI of ch. 632.

302.386(2)(b)2. 2. Worker's compensation under ch. 102.

302.386(2)(b)3. 3. Benefits from the state department of veterans affairs or the federal department of veterans affairs.

302.386(2)(b)4. 4. Hill-Burton benefits under 42 USC 291c (e).

302.386(2)(b)5. 5. Medicare benefits under 42 USC 1395 to 1395ccc, as limited by 42 USC 402 (x).

302.386(2)(b)6. 6. Third-party liability other than that in subds. 1. to 5.

302.386(2m) (2m) The department shall collect moneys under sub. (2) for medical and dental services furnished to residents under sub. (1) and credit those moneys to the appropriation account under s. 20.410 (1) (gi).

302.386(3) (3)

302.386(3)(a)(a) Except as provided in par. (b), the department may require a resident housed in a prison identified in s. 302.01 or in a juvenile correctional facility who receives medical or dental services to pay a deductible, coinsurance, copayment, or similar charge upon the medical or dental service that he or she receives. The department shall collect the allowable deductible, coinsurance, copayment, or similar charge.

302.386(3)(b) (b) If the resident under par. (a) requests the medical services or dental services, the department shall require the resident to pay the deductible, coinsurance, copayment or similar charge. The department may not charge the person less than $2.50 for each request. The requirements under this paragraph are subject to the exception and waiver provisions under par. (c).

302.386(3)(c) (c) No provider of services may deny care or services because the resident is unable to pay the applicable deductible, coinsurance, copayment or similar charge, but an inability to pay these charges does not relieve the resident of liability for the charges unless the department excepts or waives the liability under criteria that the department shall establish by rule.

302.386(3)(d) (d) The department shall credit all moneys that it collects under this subsection to the appropriation account under s. 20.410 (1) (gi).

302.386(4) (4) The department shall promulgate rules to establish all of the following:

302.386(4)(a) (a) The specific medical or dental services on which a deductible, coinsurance, copayment or similar charge may be imposed under sub. (3) (a) or must be imposed under sub. (3) (b).

302.386(4)(b) (b) The amounts of deductibles, coinsurances, copayments or similar charges for the medical or dental services under par. (a).

302.386(5) (5) The state is not required to provide medical or dental services to any of the following:

302.386(5)(a) (a) Any prisoner who is confined in the institution authorized in s. 301.046 (1).

302.386(5)(b) (b) Any participant in the intensive sanctions program under s. 301.048 unless he or she is imprisoned in a Type 1 prison other than the institution authorized in s. 301.046 (1).

302.386(5)(c) (c) Any participant in the corrective sanctions program under s. 938.533 unless the participant is placed in a Type 1 juvenile correctional facility, as defined in s. 938.02 (19).

302.386(5)(d) (d) Any participant in the serious juvenile offender program under s. 938.538 unless the participant is placed in a Type 1 juvenile correctional facility, as defined in s. 938.02 (19).

302.386(5m) (5m)

302.386(5m)(a)(a) In this subsection:

302.386(5m)(a)1. 1. "Hormonal therapy" means the use of hormones to stimulate the development or alteration of a person's sexual characteristics in order to alter the person's physical appearance so that the person appears more like the opposite gender.

302.386(5m)(a)2. 2. "Sexual reassignment surgery" means surgical procedures to alter a person's physical appearance so that the person appears more like the opposite gender.

302.386(5m)(b) (b) The department may not authorize the payment of any funds or the use of any resources of this state or the payment of any federal funds passing through the state treasury to provide or to facilitate the provision of hormonal therapy or sexual reassignment surgery for a resident or patient specified in sub. (1).

302.386(6) (6) The department may collect a deductible, coinsurance, copayment or similar charge under this section or the department or the attorney general may collect under s. 301.325, but the state may not collect for the same expense twice.

302.386 History History: 1985 a. 29; 1989 a. 31 ss. 1661, 1662; Stats. 1989 s. 302.386; 1991 a. 39; 1995 a. 27, 77; 2001 a. 16; 2005 a. 105, 344; 2007 a. 20.



302.388 Prisoner medical records.

302.388  Prisoner medical records.

302.388(1) (1)  Definitions. In this section:

302.388(1)(a) (a) "Health care provider" has the meaning given in s. 146.81 (1) (a) to (p).

302.388(1)(b) (b) "Jail" means a jail or house of correction.

302.388(1)(c) (c) "Jailer" means the sheriff, superintendent or other keeper of a jail.

302.388(1)(d) (d) "Medical staff" means health care providers employed by the department or a jail.

302.388(1)(e) (e) "Patient health care records" has the meaning given in s. 146.81 (4).

302.388(1)(f) (f) "Prisoner" means any person who is either arrested, incarcerated, imprisoned or otherwise detained in a jail or prison but does not include any of the following:

302.388(1)(f)1. 1. Any person who is serving a sentence of detention under s. 973.03 (4) unless the person is in the county jail under s. 973.03 (4) (c).

302.388(1)(f)2. 2. Any child held in custody under ss. 48.19 to 48.21.

302.388(1)(f)3. 3. Any child participating in the mother-young child care program under s. 301.049.

302.388(1)(f)4. 4. A juvenile held in a jail under s. 938.209.

302.388(1)(g) (g) "Receiving institution intake staff" means the warden or superintendent or his or her designee, if a prisoner is transferred to a prison, or the jailer or his or her designee, if a prisoner is transferred to a jail.

302.388(2) (2) Health summary form.

302.388(2)(a)(a) The department shall provide each jailer a standardized form for recording the medical conditions and history of prisoners being transferred to the department or another county's jail. Except as provided in pars. (b) and (bm), jail medical staff shall complete the form and provide it to the receiving institution intake staff at the time of each such transfer.

302.388(2)(b) (b) If the jail does not have medical staff on duty at the time of a transfer, the jailer or his or her designee shall complete as much of the form as possible and provide it to the receiving institution intake staff at the time of the transfer. The jailer shall ensure that all of the following occur within 24 hours after the transfer:

302.388(2)(b)1. 1. The jail medical staff, the prisoner's health care provider or, if the prisoner does not have a health care provider, a health care provider under contract with the jail reviews the form provided to the receiving institution at the time of the transfer.

302.388(2)(b)2. 2. The medical staff or health care provider reviewing the form corrects any errors in the form and includes in it any additional available information.

302.388(2)(b)3. 3. The medical staff or health care provider reviewing the form transmits the updated form or the information included on the form by the quickest available means to the receiving institution intake staff.

302.388(2)(bm) (bm) Jail medical staff need not complete the form if the jailer or his or her designee provides a copy of the prisoner's complete medical file to the receiving institution intake staff at the time of the transfer.

302.388(2)(c) (c) Except as provided in pars. (d) and (e), the department shall complete the form described in par. (a) for each prisoner whom the department transfers to a jail and shall provide it to the receiving institution intake staff at the time of the transfer.

302.388(2)(d) (d) If the prison does not have medical staff on duty at the time of a transfer, the warden or superintendent or his or her designee shall complete as much of the form as possible and provide it to the receiving institution intake staff at the time of the transfer. The department shall ensure that all of the following occur within 24 hours after the transfer, unless the prisoner returns to the prison within that time:

302.388(2)(d)1. 1. The prison medical staff, the prisoner's health care provider or, if the prisoner does not have a health care provider, a health care provider under contract with the department reviews the form provided to the receiving institution at the time of the transfer.

302.388(2)(d)2. 2. The medical staff or health care provider reviewing the form corrects any errors in the form and includes in it any additional available information.

302.388(2)(d)3. 3. The medical staff or health care provider reviewing the form transmits the updated form or the information included on the form by the quickest available means to the receiving institution intake staff.

302.388(2)(e) (e) Paragraph (c) does not apply if the department provides a copy of the prisoner's complete medical file to the receiving institution intake staff at the time of the transfer.

302.388(2)(f) (f) Receiving institution intake staff may make a health summary form available to any of the following:

302.388(2)(f)1. 1. The prison's or jail's medical staff.

302.388(2)(f)2. 2. A prisoner's health care provider.

302.388(2)(f)3. 3. In the case of a prison or jail that does not have medical staff on duty at the time of the transfer, a health care provider designated by the department or the jailer to review health summary forms.

302.388(2)(f)4. 4. In the case of a jail that does not have medical staff, a person designated by the jailer to maintain prisoner medical records.

302.388(2)(g) (g) If a prisoner's health summary form or complete medical file indicates that the prisoner has a communicable disease and if disclosure of that information is necessary for the health and safety of the prisoner or of other prisoners, of a correctional officer who has custody of or is responsible for the supervision of the prisoner, of a person designated by a jailer to have custodial authority over the prisoner, of any other employee of the prison or jail, or of a law enforcement officer or other person who is responsible for transferring the prisoner to or from a prison or jail, receiving institution intake staff shall disclose that information to the persons specified in par. (f) 1. to 4. and to that correctional officer, person with custodial authority, law enforcement officer, or other person.

302.388(3) (3) Treatment summaries.

302.388(3)(a)(a) Each health care provider, other than medical staff, who provides health care services to a prisoner shall provide the department or the jail in which the prisoner is confined a written summary of the services provided and a description of follow-up care and treatment that the prisoner requires. The treatment summary may be made available to medical staff at the prison or jail at which the prisoner is confined or the prisoner's health care provider or, in the case of a jail that does not have medical staff, to a person designated by the jailer to maintain prisoner medical records.

302.388(3)(b) (b) If a prisoner's treatment summary indicates that the prisoner has a communicable disease and if disclosure of that information is necessary for the health and safety of the prisoner or of other prisoners, of a correctional officer who has custody of or is responsible for the supervision of the prisoner, of a person designated by a jailer to have custodial authority over the prisoner, of any employee of the prison or jail, or of a law enforcement officer or other person who is responsible for transferring the prisoner to or from a prison or jail, the department or jailer shall disclose that information to the persons to whom a treatment summary may be made available under par. (a) and to that correctional officer, person with custodial authority, law enforcement officer, or other person.

302.388(4) (4) Requests for prisoner medical records. Health care providers providing health care services to a prisoner or medical staff at the prison or jail in which a prisoner is confined may obtain patient health care records for the prisoner from other health care providers who have provided health care services to the prisoner while he or she has been confined in a prison or jail and from other prisons or jails in which the prisoner has been confined.

302.388 History History: 1999 a. 151; 2009 a. 28; 2011 a. 32.



302.39 Freedom of worship; religious ministration.

302.39  Freedom of worship; religious ministration. Insofar as practicable, s. 301.33 shall apply to county jails.

302.39 History History: 1989 a. 31 s. 1663; Stats. 1989 s. 302.39.



302.40 Discipline; solitary confinement.

302.40  Discipline; solitary confinement. For violating the rules of the jail, an inmate may be kept in solitary confinement, under the care and advice of a physician, but not over 10 days.

302.40 History History: 1989 a. 31 s. 1664; Stats. 1989 s. 302.40.

302.40 Annotation Pretrial detainees in jail are entitled to a due process hearing prior to more than a slight deprivation of privileges, including a loss of any privilege for more than one day. Representation by counsel is not essential. Inmates of Milwaukee County Jail v. Petersen, 353 F. Supp. 1157 (1973).



302.41 Care of prisoners.

302.41  Care of prisoners. Whenever there is a prisoner in any jail there shall be at least one person of the same sex on duty who is wholly responsible to the sheriff or keeper for the custody, cleanliness, food and care of such prisoner.

302.41 History History: 1975 c. 94; 1989 a. 31 s. 1665; Stats. 1989 s. 302.41.

302.41 Annotation This section does not conflict with the Wisconsin fair employment act. A "bona fide occupational qualification" under Title VII of the 1964 Civil Rights Act is discussed. Counties must comply with this section when they can do so without conflict with Title VII. 70 Atty. Gen. 202.



302.42 Jailer constantly at jail.

302.42  Jailer constantly at jail. There shall be a keeper or custodian or attendant present at every jail while there is a prisoner therein.

302.42 History History: 1989 a. 31 s. 1666; Stats. 1989 s. 302.42.



302.425 Home detention programs.

302.425  Home detention programs.

302.425(1) (1)  Definition. In this section:

302.425(1)(a) (a) "County department" has the meaning given in s. 48.02 (2g).

302.425(1)(b) (b) "Jail" includes a house of correction, a work camp under s. 303.10 and a Huber facility under s. 303.09.

302.425(2) (2) Sheriff's or superintendent's general authority. Subject to the limitations under sub. (3), a county sheriff or a superintendent of a house of correction may place in the home detention program any person confined in jail. The sheriff or superintendent may transfer any prisoner in the home detention program to the jail.

302.425(2g) (2g) County departments and department; general authority. Subject to the limitations under sub. (3m), a county department or the department may place in the home detention program any juvenile who is in its custody or under its supervision.

302.425(2m) (2m) Intensive sanctions program participants. Notwithstanding the agreement requirements under sub. (3), the department may place any intensive sanctions program participant in a home detention program.

302.425(3) (3) Placement of a prisoner in the program. The sheriff or superintendent may, if he or she determines that the home detention program is appropriate for a prisoner, place the prisoner in the home detention program and provide that the prisoner be detained at the prisoner's place of residence or other place designated by the sheriff or superintendent and be monitored by an active electronic monitoring system. The sheriff or superintendent shall establish reasonable terms of detention and ensure that the prisoner is provided a written statement of those terms, including a description of the detention monitoring procedures and requirements and of any applicable liability issues. The terms may include a requirement that the prisoner pay the county a daily fee to cover the county costs associated with monitoring him or her. The county may obtain payment under this subsection or s. 302.372, but may not collect for the same expenses twice.

302.425(3m) (3m) Placement of a juvenile in the program. The department or, upon the agreement of the department, the county department may place the juvenile in the home detention program and provide that the juvenile be detained at the juvenile's place of residence or other place designated by the department or the county department and be monitored by an active electronic monitoring system. The department or the county department shall provide reasonable terms of detention and ensure that the juvenile receives a written statement of those terms, including a description of the detention monitoring procedures and requirements and of any applicable liability issues. The terms may include a requirement that the juvenile or his or her parent or guardian pay the county or state a daily fee to cover the costs associated with monitoring him or her.

302.425(4) (4) Departmental duties. The department shall ensure that electronic monitoring equipment units are available, pursuant to contractual agreements with county sheriffs and county departments, throughout the state on an equitable basis. If a prisoner is chosen under sub. (3) or a juvenile is chosen under sub. (3m) to participate in the home detention program, the department shall install and monitor electronic monitoring equipment. The department shall charge the county a daily per prisoner fee or per juvenile fee, whichever is applicable, to cover the department's costs for these services.

302.425(5) (5) Status.

302.425(5)(a)(a) Except as provided in par. (b), a prisoner in the home detention program is considered to be a jail prisoner but the place of detention is not subject to requirements for jails under this chapter.

302.425(5)(b) (b) Sections 302.36, 302.37 and 302.375 do not apply to prisoners in the home detention program.

302.425(6) (6) Escape. Any intentional failure of a prisoner to remain within the limits of his or her detention or to return to his or her place of detention, as specified in the terms of detention under sub. (3), is considered an escape under s. 946.42 (3) (a).

302.425(7) (7) Exceptions. This section does not apply to:

302.425(7)(a) (a) A person sentenced under s. 973.04.

302.425(7)(b) (b) A person in jail pending the disposition of his or her parole, extended supervision, or probation revocation proceedings.

302.425 History History: 1989 a. 122; 1991 a. 39; 1995 a. 26; 1995 a. 27 ss. 6374 to 6381, 9126 (19); 1995 a. 77, 225, 281; 1997 a. 35; 1999 a. 32; 2009 a. 28.

302.425 Annotation A person subject to home detention under s. 302.425 is not "in custody" and therefore is not entitled to sentence credit for time served under s. 973.155. State v. Swadley, 190 Wis. 2d 139, 526 N.W.2d 778 (Ct. App. 1994).

302.425 Annotation This section allows the sheriff to place persons on home monitoring when they are given jail time as a probation condition. A circuit court has no power to prohibit the sheriff from ordering home monitoring for a probationer ordered to serve jail time as a probation condition. By precluding the sheriff from releasing the probationer on home monitoring, the trial court substantially interfered with the sheriff's power in violation of the separation of powers doctrine. State v. Schell, 2003 WI App 78, 261 Wis. 2d 841, 661 N.W.2d 503, 02-1394.

302.425 Annotation A court can not avoid the holding in Schell by modifying the conditions of probation to order the probationer to refuse home monitoring. State v. Galecke, 2005 WI App 172, 285 Wis. 2d 691, 702 N.W.2d 392, 04-0779.

302.425 Annotation This section provides no authority for issuing orders to county sheriffs to transfer prisoners from one county jail to another. State v. Galecke, 2005 WI App 172, 285 Wis. 2d 691, 702 N.W.2d 392, 04-0779.



302.43 Good time.

302.43  Good time. Every inmate of a county jail is eligible to earn good time in the amount of one-fourth of his or her term for good behavior if sentenced to at least 4 days, but fractions of a day shall be ignored. An inmate shall be given credit for time served prior to sentencing under s. 973.155, including good time under s. 973.155 (4). An inmate who violates any law or any regulation of the jail, or neglects or refuses to perform any duty lawfully required of him or her, may be deprived by the sheriff of good time under this section, except that the sheriff shall not deprive the inmate of more than 2 days good time for any one offense without the approval of the court. An inmate who files an action or special proceeding, including a petition for a common law writ of certiorari, to which s. 807.15 applies shall be deprived of the number of days of good time specified in the court order prepared under s. 807.15 (3). This section does not apply to a person who is confined in the county jail in connection with his or her participation in a substance abuse treatment program that meets the requirements of s. 165.95 (3), as determined by the department of justice under s. 165.95 (9) and (10).

302.43 History History: 1977 c. 353; 1989 a. 31 s. 1667; Stats. 1989 s. 302.43; 1997 a. 133; 2005 a. 25; 2013 a. 20.

302.43 Annotation A person confined in jail as a condition of probation is not entitled to earn good time. State v. Fearing, 2000 WI App 229, 239 Wis. 2d 105, 619 N.W.2d 115, 99-2849.

302.43 Annotation When the defendant was sentenced to 10 months in the house of correction for battery and 7 years in state prison for intimidation, he was not entitled to "good time" credit for his house of correction sentence, which should be applied to his prison sentence. The trial court was required to construe the defendant's sentences as a single sentence, which put the sentences under the purview of s. 973.01. Because the defendant was, under the terms of the statutes, an inmate of the prison system rather than the county jail, this section, the county jail "good time" statute, does not apply to his sentence. State v. Harris, 2011 WI App 130, 337 Wis. 2d 222, 805 N.W.2d 386, 10-1955.

302.43 Annotation One confined for civil (remedial) contempt is not eligible to earn good time, but one confined for criminal (punitive) contempt is eligible. 74 Atty. Gen. 96.



302.44 Cooperation between counties regarding prisoners.

302.44  Cooperation between counties regarding prisoners. Two or more counties may agree under s. 66.0301 for the cooperative establishment and use of the jails and rehabilitation facilities of any of them for the detention or imprisonment of prisoners before, during and after trial and for sharing the expense without reference to s. 302.34. The sheriffs of the counties shall lodge prisoners in any jail or rehabilitation facility authorized by the agreement and shall endorse the commitment, if any, under s. 302.35 in case detention or imprisonment is in the jail or rehabilitation facility of another county. Only jails and rehabilitation facilities approved by the department for the detention of prisoners may be used under the agreement. The sheriff of the county of arrest shall transport the prisoner to and from court and to any other institution whenever necessary.

302.44 History History: 1975 c. 94; 1983 a. 110; 1989 a. 31 s. 1668; Stats. 1989 s. 302.44; 1999 a. 150 s. 672.



302.445 Confinement of county jail prisoners in tribal jails.

302.445  Confinement of county jail prisoners in tribal jails. The county board and the sheriff of any county may enter into an agreement with the elected governing body of a federally recognized American Indian tribe or band in this state for the confinement in a tribal jail of county jail prisoners. The sheriff retains responsibility for the prisoners for providing custody, care, treatment, services, leave privileges and food and determining good time as if they remained county jail prisoners, except that the sheriff may delegate, under the agreement, any of the responsibility to the tribal chief of police. The tribal jail is subject to s. 301.37 (4) but is not subject to the requirements for county jails unless otherwise provided under the agreement.

302.445 History History: 1993 a. 48.



302.446 Confinement of tribal prisoners in county jails.

302.446  Confinement of tribal prisoners in county jails.

302.446(1)(1) The county board and the sheriff of any county may enter into an agreement with the elected governing body of a federally recognized American Indian tribe or band in this state for the confinement in the county jail of a person who is being confined for any of the following reasons:

302.446(1)(a) (a) The person has been arrested by a tribal law enforcement officer for violating a tribal statute or ordinance.

302.446(1)(b) (b) The person has been ordered incarcerated by a tribal court.

302.446(1)(c) (c) The person is being held in custody for any cause authorized by tribal law.

302.446(2) (2) Notwithstanding ss. 302.33 (1), 302.37, 302.38, 302.381, 302.383, 302.41, 302.43 and 303.08, the tribe or tribal official designated by the tribe retains responsibility for the prisoners for providing custody, care, treatment, services, leave privileges and food and for determining good time as if they remained tribal prisoners, except that the tribe or tribal official designated by the tribe may delegate, under the agreement, any of the responsibility to the sheriff. The county jail is not subject to any of the requirements for tribal jails unless otherwise provided under the agreement.

302.446 History History: 1995 a. 379.



302.45 State-local shared correctional facilities.

302.45  State-local shared correctional facilities.

302.45(1)(1) The department and any county or group of counties may contract for the cooperative establishment and use of state-local shared correctional facilities. Inmates sentenced to the Wisconsin state prisons, a county jail, a county reforestation camp or a county house of correction may be transferred to a shared facility by the department, sheriff or superintendent, respectively, under the agreement covering use of the facility. Any inmate confined in a state-local shared correctional facility shall be deemed to be serving time in the penal institution to which he or she was sentenced and shall be eligible to earn good time credit against his or her sentence as provided under ss. 302.11, 302.12, 302.43, 303.07 and 303.19 for that institution.

302.45(2) (2) Costs of establishment and use of state-local shared correctional facilities shall be borne in accordance with the contract between the department and the cooperating county or counties. The contract shall provide for administration of the facility, establish criteria and a procedure for transfer of inmates to and from the facility and allow for dissolution of the agreement. The contract may exempt inmates at the shared facility from rules governing inmates at other prisons and county correctional facilities and, within statutory authority, establish separate rules for the facility.

302.45(3) (3) Any county jail, reforestation camp established under s. 303.07, county house of correction or rehabilitation facility established under s. 59.53 (8), whether operated by one county or more than one county, may be a state-local shared correctional facility.

302.45(4) (4) The Taycheedah Correctional Institution may not be used as a state-local shared correctional facility.

302.45 History History: 1983 a. 332; 1989 a. 31 s. 1669; Stats. 1989 s. 302.45; 1995 a. 201; s. 35.17 correction in (1).



302.46 Jail surcharge.

302.46  Jail surcharge.

302.46(1)(1)

302.46(1)(a)(a) If a court imposes a fine or forfeiture for a violation of state law or for a violation of a municipal or county ordinance except for a violation of s. 101.123 (2) or (2m), for a financial responsibility violation under s. 344.62 (2), or for a violation of state laws or municipal or county ordinances involving nonmoving traffic violations, violations under s. 343.51 (1m) (b), or safety belt use violations under s. 347.48 (2m), the court, in addition, shall impose a jail surcharge under ch. 814 in an amount of 1 percent of the fine or forfeiture imposed or $10, whichever is greater. If multiple offenses are involved, the court shall determine the jail surcharge on the basis of each fine or forfeiture. If a fine or forfeiture is suspended in whole or in part, the court shall reduce the jail surcharge in proportion to the suspension.

302.46(1)(b) (b) If a fine or forfeiture is imposed by a court of record, after a determination by the court of the amount due for the jail surcharge, the clerk of the court shall collect and transmit the jail surcharge to the county treasurer as provided in s. 59.40 (2) (n). The county treasurer shall place the amount in the county jail fund as provided in s. 59.25 (3) (g).

302.46(1)(c) (c) If a fine or forfeiture is imposed by a municipal court, after a determination by the court of the amount due for the jail surcharge, the court shall collect and transmit the jail surcharge to the county treasurer under s. 800.10 (2). The county treasurer shall place the amount in the county jail fund as provided in s. 59.25 (3) (g).

302.46(1)(d) (d) If any deposit of bail is made for a noncriminal offense to which this section applies, the person making the deposit shall also deposit a sufficient amount to include the jail surcharge under this section for forfeited bail. If bail is forfeited, the amount of the jail surcharge shall be transmitted to the county treasurer under this section. If bail is returned, the jail surcharge shall also be returned.

302.46(2) (2) Counties may make payments for construction, remodeling, repair or improvement of county jails and for costs related to providing educational and medical services to inmates from county jail funds.

302.46(3) (3) This section applies only to violations occurring on or after October 1, 1987.

302.46 History History: 1987 a. 27; 1989 a. 22; 1989 a. 31 s. 1670c, 1670g; Stats. 1989 s. 302.46; 1989 a. 97, 359; 1991 a. 26, 32, 130, 189; 1993 a. 313; 1995 a. 201; 1999 a. 72; 2001 a. 16; 2003 a. 30, 139, 268, 326, 327; 2005 a. 455; 2009 a. 12, 28, 100, 256; 2011 a. 260.

302.46 Annotation The imposition of a fine or forfeiture is a prerequisite to the imposition of a jail assessment under sub. (1). State v. Carter, 229 Wis. 2d 200, 598 N.W.2d 619 (Ct. App. 1999), 98-1688.






303. Prison labor.

303.01 Prison industries.

303.01  Prison industries.

303.01(1)(1)  Creation.

303.01(1)(a)(a) In this subsection "manufacturing" includes reprocessing, repairing, salvaging, servicing and storing.

303.01(1)(b) (b) The department, with the approval of the prison industries board and after a hearing is held under par. (c), may establish industries for the employment of inmates in the state prisons or residents in any correctional institution operated by the department for holding in secure custody persons adjudged delinquent. Except as provided in par. (d), prison industries may engage in manufacturing articles for and providing services to the state and its political subdivisions and any tax-supported institution or nonprofit agency and for sale of such articles and services to other states or political divisions thereof or to the United States. The department shall fix the price of all products and services as near the market price as possible. Supplies, materials and equipment may be reconditioned by prison industries for sale under s. 16.72.

303.01(1)(c) (c) Prior to establishing any prison industry, the department shall provide written notification of its proposed action to the cochairpersons of the joint committee on finance. The cochairpersons shall hold a public hearing before the committee concerning the proposal.

303.01(1)(d) (d) Prison industries may sell wood and metal office furniture and laundry services only to state agencies, as defined in s. 20.001 (1).

303.01(2) (2) Powers of department. In the administration of the prison industries program, the department may:

303.01(2)(a) (a) Submit bids for any state contract;

303.01(2)(b) (b) Submit bids for any contract or subcontract with a nonprofit organization as defined in s. 108.02 (19);

303.01(2)(c) (c) Purchase machinery and raw materials;

303.01(2)(d) (d) Operate a central warehouse and central generating station with the employment of prisoners to supply its institutions;

303.01(2)(e) (e) Maintain auto shops in connection with auto schools and may receive from licensed automobile dealers and regularly established automobile repair shops vehicles to be repaired, painted or otherwise processed by inmates or residents of the school;

303.01(2)(em) (em) Lease space, with or without equipment, within the precincts of state prisons, as specified in s. 302.02, or within the confines of correctional institutions operated by the department for holding in secure custody persons adjudged delinquent, to not more than 2 private businesses to employ prison inmates and institution residents to manufacture products or components or to provide services for sale on the open market. The department shall comply with s. 16.75 in selecting businesses under this paragraph. The department may enter into a contract under this paragraph only with the approval of the joint committee on finance. The department may not enter into or amend a contract under this paragraph unless the contract or amendment specifies each state prison or juvenile correctional institution at which the private business will employ inmates or institution residents. The department shall consult with appropriate trade organizations and labor unions prior to issuing requests for proposals and prior to selecting proposals under this paragraph. Each such private business may conduct its operations as a private business, subject to the wage standards under sub. (4), the disposition of earnings under sub. (8), the provisions regarding displacement in sub. (11), the requirements for notification and hearing under sub. (1) (c), the requirement for prison industries board approval under s. 303.015 (1) (b) and the authority of the department to maintain security and control in its institutions. The private business and its operations are not a prison industry. Inmates employed by the private business are not subject to the requirements of inmates participating in prison industries, except as provided in this paragraph;

303.01(2)(f) (f) Lease or purchase land within the state for the employment of prisoners or residents; and

303.01(2)(g) (g) Construct barracks for the safekeeping of prisoners or residents employed in the prison industries outside the prison or institution proper on the prison or institution premises.

303.01(4) (4) Wage standards. All inmates and residents shall be paid a wage that is based on the productivity of the work the inmates and residents perform. Wages may be established at an hourly rate plus an incentive wage based on productivity and piecework formulas may be created. However, wages shall not be set at a rate such as to cause a deficit on operations. Changes in inmate and resident wage rate schedules may not be made without approval of the prison industries board.

303.01(6) (6) Goal. To the extent possible, prison industries shall be operated in a manner that is similar to private business and industry. The primary goal of prison industries shall be to operate in a profitable manner. Within this goal, inmates or residents employed in prison industries shall be provided with training and work experience that allows them to develop skills necessary to retain employment in outside business and industry. Consistent with available resources, inmates or residents employed in prison industries may be required to take education courses related to their work to enhance their capacity for employment upon release from prison or an institution specified under sub. (1) (b).

303.01(8) (8) Disposition of earnings.

303.01(8)(a)(a) The department has the authority to determine how much, if any, of the earnings of an inmate or resident may be spent and for what purposes they may be spent within the confines of the prison or institution.

303.01(8)(b) (b) The department shall distribute earnings of an inmate or resident, other than an inmate or resident employed under sub. (2) (em), for the crime victim and witness assistance surcharge under s. 973.045 (4), for the delinquency victim and witness assistance surcharge under s. 938.34 (8d) (c), for the deoxyribonucleic acid analysis surcharge under s. 973.046 (4) and for compliance with s. 303.06 (2) and may distribute earnings for the support of the inmate's or resident's dependents and for other obligations either acknowledged by the inmate or resident in writing or which have been reduced to judgment that may be satisfied according to law. The department may also distribute earnings for the child pornography surcharge under s. 973.042 or the drug offender diversion surcharge under s. 973.043, but only if the inmate or resident has first provided for the reasonable support of his or her dependents.

303.01(8)(c) (c) The department shall disburse the earnings of inmates and residents employed under sub. (2) (em) in the order stated:

303.01(8)(c)1. 1. Payment of applicable federal, state and local taxes.

303.01(8)(c)2. 2. Payment in compliance with s. 303.06 (3).

303.01(8)(c)3. 3. Payment of support ordered by a court under ch. 767.

303.01(8)(c)4. 4. The board of the inmate or resident and a reasonable room charge, as determined by the department.

303.01(8)(c)5. 5. Payment of the crime victim and witness assistance surcharge under s. 973.045 (4).

303.01(8)(c)6. 6. Payment of the delinquency victim and witness assistance surcharge under s. 938.34 (8d) (c).

303.01(8)(c)7. 7. Payment of the deoxyribonucleic acid analysis surcharge under s. 973.046 (4).

303.01(8)(c)7m. 7m. Payment of the child pornography surcharge under s. 973.042.

303.01(8)(c)8. 8. Payment of the drug offender diversion surcharge under s. 973.043.

303.01(8)(d) (d) The department may disburse the earnings of inmates and residents employed under sub. (2) (em) for the support of the inmate's or resident's dependents and for the payment of an obligation other than one specified under par. (c) if the obligation is acknowledged by the inmate or resident in writing or has been reduced to judgment that may be satisfied according to law.

303.01(8)(e) (e) The department shall credit all moneys that it collects from earnings of inmates and residents employed under sub. (2) (em) to the appropriation account under s. 20.410 (1) (gi).

303.01(9) (9) Staff services. The secretary shall appoint the director of prison industries outside the classified service. The department shall provide other staff services to the prison industries board within the classified service.

303.01(10) (10) Sales personnel. Three sales representative positions and one sales manager position to sell and manage the sale of goods and services produced by prison industries shall be in the unclassified civil service.

303.01(11) (11) Displacement.

303.01(11)(a)(a) In this subsection:

303.01(11)(a)1. 1. "Displace an employee" means to lay off an employee in this state as a direct result of work being performed in a state prison or juvenile correctional institution under a prison contract or to permanently transfer an employee in this state to another job that reduces the employee's base pay, excluding overtime, differentials and bonuses, by more than 25% as a direct result of work being performed in a state prison or juvenile correctional institution under a prison contract.

303.01(11)(a)2. 2. "Prison contract" means a contract entered into by the department under sub. (2) (em).

303.01(11)(a)3. 3. "Private employer" means a private business that is a party to a prison contract.

303.01(11)(b) (b) A private employer may not displace an employee or cause another private business to displace an employee.

303.01(11)(c) (c) A private employer may not employ inmates or institution residents under a prison contract if any of the following applies:

303.01(11)(c)1. 1. The inmates or institution residents are to be employed in a skill, craft or trade in which there is a surplus of available labor in the locality of the private employer.

303.01(11)(c)2. 2. The employment of the inmates or institution residents will impair the performance of other contracts to which the private employer is a party.

303.01(11)(c)3. 3. The inmates or institution residents will replace employees who are on strike against the private employer or locked out of work.

303.01(11)(d) (d) A private employer shall post in all of its workplaces a notice provided by the department containing a description of the nature of the prison contract and an explanation of what it means for an employee of a private employer to be displaced under this subsection and identifying a person at the department whom an employee of a private employer may contact if the employee believes that he or she may have been displaced by a prison contract.

303.01 History History: 1975 c. 41 s. 52; 1975 c. 224, 396; 1977 c. 26 ss. 42, 75; 1983 a. 27; 1983 a. 189 s. 329 (28); 1983 a. 524; 1987 a. 27; 1989 a. 31 s. 1673c; Stats. 1989 s. 303.01; 1989 a. 283; 1991 a. 269; 1993 a. 16; 1995 a. 27; 1997 a. 27, 36; 1999 a. 9, 32; 2001 a. 16; 2005 a. 25, 433.

303.01 Annotation Sub. (8) (b) gives a trial court authority to order restitution distributed from prison wages. A judgment of conviction including an order for restitution is an "other obligation reduced to judgment that may be satisfied according to law." State v. Baker, 2001 WI App 100, 243 Wis. 2d 77, 626 N.W.2d 862, 99-3347.

303.01 Annotation Inmates are not entitled to federal minimum wage protection. Sundby v. Fiedler, 827 F. Supp. 583 (1993).



303.015 Prison industries board.

303.015  Prison industries board.

303.015(1) (1) The prison industries board has the following powers and duties:

303.015(1)(a) (a) The department shall submit each department biennial budget request for prison industries and every substantial department-proposed modification of the prison industries budget to the board for review before it is submitted to the department of administration, governor, joint committee on finance or legislature. If the board does not approve the budget request or modification, the board may develop an alternative proposal or a statement that shall be appended to the budget request or modification and submitted with it.

303.015(1)(b) (b) The board shall develop a plan containing recommendations for the manufacture and marketing of prison industries products, the provision of prison industries services and the provision of research and development activities. Whenever feasible, the plan shall include research activities with a facility involved in the cocomposting of solid waste and sludge from wastewater treatment facilities. The plan may include, but is not limited to, recommended market research, product modifications, manufacturing techniques, pricing policies, advertising and elimination or establishment of specific industries or products. No prison industry may be established or permanently closed without approval of the board.

303.015(1)(c) (c) Prior to submission to the legislative council staff for review under s. 227.15, departmental rules relating to hiring, termination, evaluation and compensation of, or other conditions of employment for, inmates or residents in prison industries shall be submitted to the board for approval. Board authority over rules shall not extend to determination of which inmates or residents are eligible for employment in prison industries or to security matters.

303.015(1)(d) (d) No purchase of more than $250,000 may be made for prison industries without prior approval of the board.

303.015(1)(e) (e) The board shall review and either approve or deny a proposal under s. 303.06 (5) to offer for sale in the open market a product or type of product manufactured in whole or in part by inmates as part of a hobby-craft program or vocational training. Once the board has approved the sale of a particular product or type of product under this paragraph, the product or type of product may be offered for sale by any tax-supported or nonprofit agency under s. 303.06 (5) without further approval by the board under this paragraph.

303.015(2) (2) When exercising its powers, the board shall consider the effect of its actions on private business, industry and labor.

303.015(3) (3) In this section, "prison industries" does not include any correctional farm operation.

303.015 History History: 1983 a. 27, 333; 1985 a. 182 s. 57; 1989 a. 31 s. 1675; Stats. 1989 s. 303.015; 1989 a. 335; 1991 a. 39; 1995 a. 27, 389.



303.016 Accounting system.

303.016  Accounting system. The department shall establish and implement an accounting system for prison industries, in conformance with generally accepted accounting principles, for purposes of internal budget control. The department shall continue to provide cash-based financial reports and information for prison industries that are required by the department of administration.

303.016 History History: 1983 a. 27; 1989 a. 31 s. 1676; Stats. 1989 s. 303.016; 1989 a. 56 s. 103.



303.018 Annual report.

303.018  Annual report. The departments of corrections and administration shall report, on an annual basis, to the joint committee on finance and to the chief clerk of each house of the legislature for distribution to the appropriate standing committees under s. 13.172 (3) on the status of the prison industries program. The report shall include all of the following:

303.018(1) (1) The cash balance of each industry at the end of the previous fiscal year.

303.018(2) (2) The cash balance at the end of the previous fiscal year for all prison industries and, if this amount is negative, whether the negative balance is fully offset by applicable assets specified in s. 20.903 (2).

303.018(3) (3) The amount expended by state agencies for wood furniture and for printing, and the portion of that amount for furniture and printing provided by prison industries.

303.018 History History: 1983 a. 27; 1989 a. 31 s. 1677c to 1681; Stats. 1989 s. 303.018; 1989 a. 283.



303.019 Quarterly report.

303.019  Quarterly report. The departments of corrections and administration shall report, on a quarterly basis, except for the last quarter in a fiscal year, to the joint committee on finance providing a cash balance summary for each prison industry and a projected fiscal year-end profit and loss statement for the prison industry program. The departments shall submit each report within 30 days after the end of the quarter.

303.019 History History: 1989 a. 31 ss. 1681g, 1681gm; Stats. 1989 s. 303.019.



303.03 Prison labor on farms and buildings.

303.03  Prison labor on farms and buildings. The wardens and the superintendents of the state prisons may employ inmates outside the institution's yard in cultivating the farms or in doing any necessary work in the prosecution of the regular business of the institution or of other state institutions or of any other activity of the state or of any political subdivision thereof or in the construction of buildings by the state; and any such inmate who escapes shall be deemed as having escaped from the institution proper.

303.03 History History: 1989 a. 31 s. 1682; Stats. 1989 s. 303.03.



303.04 Correctional farms.

303.04  Correctional farms. The board of commissioners of public lands, the department of natural resources and the department may select from the state forest reserves a quantity of land not to exceed 5,000 acres and convert the same into farms for the state prisons.

303.04 History History: 1989 a. 31 s. 1683; Stats. 1989 s. 303.04; 1991 a. 39.



303.05 Vocational instruction at prisons.

303.05  Vocational instruction at prisons. The department may maintain in the state prisons vocational schools and instruct the inmates in trades and domestic science; and may create such industries as seem to the department for the best interests of the inmates.

303.05 History History: 1989 a. 31 s. 1684; Stats. 1989 s. 303.05.



303.06 Prison products; sale.

303.06  Prison products; sale.

303.06(1) (1) Except as authorized in this section, no goods, except farm machinery, farm implements and tools, cordage rope and ply goods, manufactured wholly or partly by inmates in any state, city or county penal institution may be offered for sale in the open market.

303.06(2) (2) The department may enter into or renew a contract with a manufacturer or distributor to have prison industries provide products, components or services if at the time that the contract is originally entered into the products, components or services have been supplied to the manufacturer or distributor for the previous 12 months by a facility outside the United States. The department shall collect not less than 5% nor more than 20% of the gross wages of inmates or residents earned under such a contract to be credited to the appropriation under s. 20.455 (5) (i).

303.06(3) (3) A private business may sell products, components or services under s. 303.01 (2) (em) in the open market. Similar products, components or services from a prison industry program from another state may be sold in the open market. The department shall collect not less than 5% nor more than 20% of the gross wages of inmates or residents earned pursuant to a contract under s. 303.01 (2) (em) to be credited to the appropriation under s. 20.455 (5) (i).

303.06(4) (4)

303.06(4)(a)(a) The department may sell, in the open market, by-products of mattresses or by-products of paint from prison industries recycling operations. By-products of mattresses and by-products of paint from recycling operations of prisons in another state may be sold in the open market.

303.06(4)(b) (b) The department may enter into or renew a contract with a manufacturer or distributor to have prison industries provide by-products of mattresses or by-products of paint from prison industries recycling operations.

303.06(4)(c) (c) Prior to the establishment of a prison industry under s. 303.01 (1) (b) relating to providing by-products of mattresses or by-products of paint from prison industries recycling operations, providing related notice under s. 303.01 (1) and receiving related approval under s. 303.015 (1) (b) and prior to entering into a contract under par. (b), the department shall provide written notification of the intent to provide those by-products or to enter into a contract to provide those by-products. The department shall provide the notification to those trade organizations and labor unions that the department determines would be interested in receiving the information. The notification shall include specific information on the proposal, the proposal's impact on private business, industry and labor and, if applicable, the method for the trade organization or labor union to communicate with the joint committee on finance before its hearing under s. 303.01 (1) (c) and with the board before it acts under s. 303.015 (1) (b).

303.06(5) (5) A tax-supported institution or a nonprofit agency may offer for sale in the open market products manufactured in whole or in part by inmates in a state penal institution as part of a hobby-craft program or vocational training if the purpose of the sale is to support the institution's or agency's mission or is for some other charitable purpose and if the sale of that product or type of product has been approved by the prison industries board under s. 303.015 (1) (e).

303.06 History History: 1983 a. 272; 1989 a. 31 s. 1685; Stats. 1989 s. 303.06; 1989 a. 283; 1991 a. 269; 1995 a. 27, 241, 389; 1997 a. 27.



303.063 Secure work program.

303.063  Secure work program.

303.063(1)(1) The department may establish a secure work program for inmates in which the inmates are assigned to work away from the grounds of the institution while appropriately restrained for security purposes.

303.063(2) (2) If the department establishes a secure work program under sub. (1), the department shall, before implementing the program, promulgate rules specifying the procedures and regulations relating to the program. The rules shall require inmates who are on work assignments under the program to wear distinctively colored outer garments.

303.063 History History: 1995 a. 416.



303.065 Work release plan for prison inmates.

303.065  Work release plan for prison inmates.

303.065(1) (1)

303.065(1)(a) (a) Except as provided in par. (b), the department may grant work release privileges to any person incarcerated within the state prisons.

303.065(1)(b) (b)

303.065(1)(b)1.1. A person serving a life sentence, other than a life sentence specified in subd. 2., may be considered for work release only after he or she has reached parole eligibility under s. 304.06 (1) (b) or 973.014 (1) (a) or (b), whichever is applicable, or he or she has reached his or her extended supervision eligibility date under s. 302.114 (9) (am) or 973.014 (1g) (a) 1. or 2., whichever is applicable.

303.065(1)(b)2. 2. A person serving a life sentence under s. 939.62 (2m) (c) or 973.014 (1) (c) or (1g) (a) 3. may not be considered for work release.

303.065(2) (2) The department shall promulgate rules for the administration of the work release program and shall determine those inmates who may participate in the plan. If any inmate violates the conditions prescribed by the institution, his or her work release privileges may be withdrawn. Failure to report to or return from the planned employment shall be considered an escape under s. 946.42 (3) (a). The department may approve as work release privileges placement in universities, colleges, technical, vocational or trade schools or in sheltered workshops or training programs designed to improve the skills and ability of the inmate.

303.065(2m) (2m) The department may not grant work release privileges to a prisoner who is imprisoned for a violation of s. 346.63 (1), (2), (5) or (6) and who fails to obtain the assessment or to comply with the driver safety plan ordered under s. 343.30 (1q) (c) related to the violation for which he or she was imprisoned. This subsection does not apply if the prisoner does not have sufficient funds to make any payments necessary to obtain the assessment or to comply with the driver safety plan.

303.065(3) (3) The department shall designate and adapt facilities of the state prisons for the purpose of quartering inmates with work release privileges or it may arrange and contract for other facilities, including portions of county jails for inmates employed in the area. An inmate with work release privileges placed in facilities outside a state prison shall be liable for the cost of the inmate's room, board, clothing and other necessary expenses incident to the inmate's employment or placement unless other means of payment are approved by the department. No inmate shall be granted work release privileges until such suitable quarters have been provided in the area of accepted or proffered employment, or educational or training placement.

303.065(4) (4)

303.065(4)(a)(a) Every inmate gainfully employed under a work release program shall be liable for the cost of the inmate's board and clothing, a reasonable room charge as determined by the department, and for any expenses incident to such employment or additional living expenses as circumstances permit, in the judgment of the department, except as provided in sub. (3). When quartered in a prison facility, such costs and expenses shall be fixed by the department.

303.065(4)(b) (b) The wages of inmates gainfully employed shall be collected by the prison responsible for his or her care. The wages are not subject to garnishment either in the hands of the employer or the prison during the inmate's term and shall be disbursed only as provided in this section, but for tax purposes they are income of the prisoner. This paragraph does not apply to wages of inmates participating in the intensive sanctions program.

303.065(5) (5) The salaries or wages of any employed inmates shall be disbursed by the department in the order stated:

303.065(5)(a) (a) The board of the prisoner including food and clothing and any fee charged under s. 301.135;

303.065(5)(b) (b) Necessary travel expense to and from work and other incidental expenses of the prisoner;

303.065(5)(bn) (bn) Payment of the crime victim and witness assistance surcharge under s. 973.045 (4);

303.065(5)(bp) (bp) Payment of the deoxyribonucleic acid analysis surcharge under s. 973.046 (4);

303.065(5)(c) (c) Support of the prisoner's dependents, if any;

303.065(5)(cg) (cg) Payment of the child pornography surcharge under s. 973.042.

303.065(5)(cm) (cm) Payment of the drug offender diversion surcharge under s. 973.043.

303.065(5)(d) (d) A reasonable room charge as determined by the department;

303.065(5)(dm) (dm) Payment for legal representation under s. 977.075 or 977.076;

303.065(5)(e) (e) Payment, either in full or ratably, of the prisoner's obligations acknowledged by the prisoner in writing or which have been reduced to judgment;

303.065(5)(f) (f) The balance, if any, to the prisoner upon the prisoner's discharge.

303.065(6) (6) The department shall credit all moneys that it collects under sub. (5) (a) and (d) to the appropriation account under s. 20.410 (1) (gi).

303.065(7) (7) The department may receive payments for its costs under this section or the department or the attorney general may collect under s. 301.325, but the state may not collect for the same expense twice.

303.065 History History: 1981 c. 266 s. 5; 1983 a. 27; 1985 a. 332 s. 251 (3); 1987 a. 238; 1987 a. 244 s. 7; 1987 a. 412; 1989 a. 31 ss. 1686c, 1686m; Stats. 1989 s. 303.065; 1991 a. 39, 316; 1993 a. 16, 289; 1995 a. 27, 48; 1997 a. 283, 326; 1999 a. 32, 109; 2001 a. 109; 2003 a. 321; 2005 a. 25, 433; 2009 a. 164.

303.065 Annotation There is no need to specifically spell out in s. 56.065 (2) [now s. 303.065 (2)] the consequences of an escape when other statutes provide for that situation. Brown v. State, 73 Wis. 2d 703, 245 N.W.2d 670 (1976).

303.065 Annotation Section 56.065 (2) [now s. 303.065 (2)] entitles a participating prisoner to a hearing prior to transfer to a maximum security prison. Perrote v. Percy, 444 F. Supp. 1288 (1978).

303.065 Annotation An inmate cannot be deprived of a liberty interest in continuation of work/study release status without a disciplinary due process hearing. Perrote v. Percy, 465 F. Supp. 112 (1979).



303.068 Leave for qualified inmates.

303.068  Leave for qualified inmates.

303.068(1) (1) An inmate eligible for confinement in a minimum security institution as established by the department may be allowed by the department to leave confinement for one of the following purposes:

303.068(1)(a) (a) To visit a parent, child, spouse, grandparent, brother or sister who is seriously ill.

303.068(1)(b) (b) To attend the funeral of a parent, child, spouse, grandparent, brother or sister.

303.068(1)(c) (c) To contact a prospective employer.

303.068(1)(d) (d) To screen for or diagnose or treat an injury, illness or disease.

303.068(1)(e) (e) To visit a parent, child, spouse, grandparent, brother or sister to facilitate family reintegration and stability.

303.068(1m) (1m) In sub. (1), "parent" includes a person who was previously a person acting as a parent, as defined in s. 822.02 (13), for the inmate.

303.068(2) (2) The validity of an inmate's request for leave shall be investigated by an employee or designee of the department, and the proposed conditions of the leave, including date of departure, duration, and date of return, shall be evaluated by the employee or designee. Before an inmate is released on leave, the department shall notify the police chief of any community and the sheriff and district attorney of any county involved.

303.068(3) (3) No inmate may be granted more than 3 leaves per calendar year in total under sub. (1) (a), (b) and (e). No leave may exceed 3 days, exclusive of travel time, unless an extension not to exceed 3 days is granted for cause by the department.

303.068(4) (4) An inmate granted a leave under this section shall be restricted to the confines of this state.

303.068(4m) (4m)

303.068(4m)(a)(a) In this subsection:

303.068(4m)(a)1. 1. "Member of the family" means spouse, child, sibling, parent or legal guardian.

303.068(4m)(a)2. 2. "Victim" means a person against whom a crime has been committed.

303.068(4m)(b) (b) Before an inmate who is imprisoned for a violation of s. 940.01, 940.03, 940.05, 940.225 (1) or (2), 948.02 (1) or (2), 948.025, 948.06, 948.07, or 948.085 is released on leave under this section, the department shall make a reasonable attempt to notify all of the following persons, if they can be found, in accordance with par. (c) and after receiving a completed card under par. (d):

303.068(4m)(b)1. 1. The victim of the crime committed by the inmate or, if the victim died as a result of the crime, an adult member of the victim's family or, if the victim is younger than 18 years old, the victim's parent or legal guardian.

303.068(4m)(b)2. 2. Any witness who testified against the inmate in any court proceeding involving the offense.

303.068(4m)(c) (c) The department shall make a reasonable effort to send the notice, postmarked at least 7 days before an inmate is released on leave, to the last-known address of the persons under par. (b).

303.068(4m)(d) (d) The department shall design and prepare cards for any person specified in par. (b) to send to the department. The cards shall have space for any such person to provide his or her name and address, the name of the applicable inmate and any other information the department determines is necessary. The department shall provide the cards, without charge, to district attorneys. District attorneys shall provide the cards, without charge, to persons specified in par. (b). These persons may send completed cards to the department. All department records or portions of records that relate to mailing addresses of these persons are not subject to inspection or copying under s. 19.35 (1).

303.068(5) (5) The department shall promulgate rules to implement this section.

303.068 History History: 1977 c. 312; 1979 c. 154; 1983 a. 27; 1989 a. 31 s. 1687; Stats. 1989 s. 303.068; 1993 a. 479; 1997 a. 181; 2005 a. 130, 277.



303.069 Correctional institution enterprises; activities of inmates.

303.069  Correctional institution enterprises; activities of inmates. The department shall record the source of all moneys received under s. 20.410 (1) (kc), crediting each amount received to the institution where the inmate activity occurred or to the department. The department shall allocate moneys under s. 20.410 (1) (kc) so that the allocation of each institution or the department does not exceed its credit.

303.069 History History: 1991 a. 39; 1993 a. 437.



303.07 County reforestation camps.

303.07  County reforestation camps.

303.07(1) (1) Any county may by ordinance designate any county forest project under s. 28.11 to be a county reforestation camp and provide facilities therein for keeping and maintaining prisoners and giving them employment not exceeding 8 hours each day, without compensation unless otherwise determined by the county board, in charge of a superintendent who shall have the powers and duties of a jailer.

303.07(2) (2) When convicted persons are subject to commitment to the county jail, or to the Wisconsin state prisons under s. 939.62 (1) (a) for a term not exceeding 2 years, the court may instead commit them for equivalent terms to a reforestation camp authorized under sub. (1).

303.07(3) (3) Each prisoner serving a sentence under this section who could have been sentenced to a state prison is subject to s. 302.11 (1), (1g), (1q) and (2). Each prisoner serving such a sentence may be transferred to a state prison upon recommendation of the superintendent and approval of the department. The county board may, pursuant to its regulations approved by the department, extend to all other prisoners similar pecuniary earnings and rewards, subject to similar conditions and limitations as those prescribed by s. 302.12 for prisoners in the Wisconsin state prisons.

303.07(5) (5) Any county may contract with an adjoining county having a county reforestation camp, upon such terms and conditions as may be agreed upon, for keeping, maintaining and employing without compensation unless otherwise provided by the contract, convicted persons subject to county jail sentence, and in that event such persons may be committed to such county reforestation camp in the adjoining county.

303.07(6) (6) Any officer who shall receive the commitment of any person to the county reforestation camp shall convey such person thereto as soon as practicable; and shall be entitled to compensation at the rate of 10 cents per mile for each mile actually traveled in such service, going and returning, and in addition 5 cents per mile for the transportation of each prisoner.

303.07(7) (7) If any inmate of a reforestation camp, in the performance of work in connection with the maintenance of the camp, is injured so as to be permanently incapacitated, or to have materially reduced earning power, the inmate may upon discharge be allowed and paid such compensation as the department of workforce development finds the inmate entitled to. The inmate shall be compensated on the same basis as if the injury had been covered by ch. 102, except that the total paid to any such inmate shall not exceed $1,000 and may be paid in installments. If the inmate is from an adjoining county such county shall pay such compensation. In case of dispute the procedure for hearing, award and appeal shall be as set forth in ss. 102.16 to 102.26.

303.07(8) (8) Sections 302.31 to 302.42 insofar as they relate to persons committed and are not in conflict with this section shall apply to persons committed under this section.

303.07(9) (9) Inmates of a reforestation camp sentenced to the camp for less than one year or in lieu of a county jail sentence are subject to s. 302.43.

303.07 History History: 1971 c. 164 s. 85; 1973 c. 198; 1975 c. 147 s. 54; 1975 c. 199, 430; 1977 c. 29; 1977 c. 418 s. 924 (18) (e); 1983 a. 66, 528; 1985 a. 29 s. 3202 (23); 1989 a. 31 s. 1688; Stats. 1989 s. 303.07; 1993 a. 194; 1995 a. 27 s. 9130 (4); 1997 a. 3, 133.



303.08 "Huber Law"; employment of county jail prisoners.

303.08  "Huber Law"; employment of county jail prisoners.

303.08(1)(1) Any person sentenced to a county jail for crime, nonpayment of a fine or forfeiture, or contempt of court or subject to a confinement sanction under s. 302.113 (8m) or 302.114 (8m) may be granted the privilege of leaving the jail during necessary and reasonable hours for any of the following purposes:

303.08(1)(a) (a) Seeking employment or engaging in employment training.

303.08(1)(b) (b) Working at employment.

303.08(1)(bn) (bn) Performing community service work under s. 973.03.

303.08(1)(c) (c) Conducting any self-employed occupation including housekeeping and attending the needs of the person's family.

303.08(1)(cn) (cn) Attending court proceedings to which the person is a party or for which the person has been subpoenaed as a witness.

303.08(1)(d) (d) Attendance at an educational institution.

303.08(1)(e) (e) Medical treatment.

303.08(1)(f) (f) Obtaining counseling or therapy from an approved public treatment facility, as defined in s. 51.45 (2) (c), an approved private treatment facility, as defined in s. 51.45 (2) (b), a psychiatrist, a psychologist, a licensed clinical social worker, a professional counselor licensed under ch. 457, or a certified independent or advanced practice social worker who is authorized to practice psychotherapy under ch. 457.

303.08(1)(g) (g) Attending an assessment for the purpose of determining the person's need for counseling or therapy under par. (f).

303.08(1)(h) (h) Attending a parenting education program.

303.08(1)(i) (i) Meeting with the person's probation, extended supervision, or parole officer.

303.08(1m) (1m) If the sheriff of the county certifies that facilities are not available, the sentencing court may not order that persons committed for nonpayment of a forfeiture imposed for violation of a municipal or county ordinance be permitted to serve the commitment under this section.

303.08(2) (2) Unless such privilege is expressly granted by the court or, in the case of a person subject to a confinement sanction under s. 302.113 (8m) or 302.114 (8m), the department, the person is sentenced to ordinary confinement. A prisoner, other than a person subject to a confinement sanction under s. 302.113 (8m) or 302.114 (8m), may petition the court for such privilege at the time of sentence or thereafter, and in the discretion of the court may renew the prisoner's petition. The court may withdraw the privilege at any time by order entered with or without notice.

303.08(2m) (2m) In those counties with a Huber facility under s. 303.09, the sheriff shall determine whether a person granted leave privileges under this section is to be confined in that facility or in the county jail. The sheriff may transfer persons granted leave privileges under this section between a Huber facility and the county jail.

303.08(3) (3) The sheriff shall endeavor to secure employment or employment training for unemployed prisoners under this section. If a prisoner is employed for wages or salary or receives unemployment insurance or employment training benefits while in custody in the jail, the sheriff shall collect the wages or salary or require the prisoner to turn over the wages, salary or benefits in full when received. The sheriff shall deposit the wages, salary or benefits in a trust checking account and shall keep a ledger showing the status of the account of each prisoner. Such wages or salary are not subject to garnishment in the hands of either the employer or the sheriff during the prisoner's term, and shall be disbursed only as provided in this section; but for tax purposes they are income of the prisoner.

303.08(4) (4) Every prisoner who is gainfully employed or who receives unemployment insurance or employment training benefits while in custody in the jail, shall be liable for charges not to exceed the full per person maintenance and cost of the prisoner's board in the jail as fixed by the county board after passage of an appropriate county ordinance. If necessarily absent from jail at a meal time the prisoner shall at the prisoner's request be furnished with an adequate nourishing lunch to carry. The sheriff shall charge the prisoner's account for such board. If the prisoner is gainfully self-employed the prisoner shall pay the sheriff for such board, in default of which the prisoner's privilege under this section is automatically forfeited. If the jail food is furnished directly by the county, the sheriff shall account for and pay over such board payments to the county treasurer. The county board may, by ordinance, provide that the county furnish or pay for the transportation of prisoners employed or receiving training under this section to and from the place of employment or training.

303.08(5) (5) By order of the court or, for a person subject to a confinement sanction under s. 302.113 (8m) or 302.114 (8m), by order of the department, the wages, salary and unemployment insurance and employment training benefits received by prisoners shall be disbursed by the sheriff for the following purposes, in the order stated:

303.08(5)(b) (b) Necessary travel expense to and from work;

303.08(5)(c) (c) Court-ordered support of the prisoner's dependents, if any;

303.08(5)(cg) (cg) The board of the prisoner;

303.08(5)(cr) (cr) Other incidental expenses of the prisoner;

303.08(5)(d) (d) Payment, either in full or ratably, of the prisoner's obligations acknowledged by the prisoner in writing or which have been reduced to judgment;

303.08(5)(e) (e) The balance, if any, to the prisoner upon the prisoner's discharge.

303.08(5m) (5m) A county may receive payments under sub. (5) (b), (cg) and (cr) or seek reimbursement under s. 302.372, but may not collect for the same expenses twice.

303.08(6) (6) The department, for a person subject to a confinement sanction under s. 302.113 (8m) or 302.114 (8m), or the sentencing court, by order, may authorize the sheriff to whom the prisoner is committed to arrange with another sheriff for the employment or employment training of the prisoner in the other's county, and while so employed or trained to be in the other's custody but in other respects to be and continue subject to the commitment.

303.08(7) (7)

303.08(7)(a)(a) If the prisoner was convicted in a municipal court, the circuit court for the county has authority and jurisdiction to make all determinations and orders under this section and s. 302.43 as might otherwise be made by the sentencing court after the prisoner is received at the jail.

303.08(7)(b) (b) If the prisoner was convicted in a court in another county, the circuit court referred to in par. (a) may, at the request or with the concurrence of the committing court, make all determinations and orders under this section and s. 302.43 as might otherwise be made by the sentencing court after the prisoner is received at the jail.

303.08(8) (8) The county board of supervisors in a county with a single-county department or the county boards of supervisors in counties with a multicounty department may by resolution direct that functions of the sheriff under sub. (3) or (5), or both, be performed by the county department under s. 46.215 or 46.22; or, if the county board of supervisors in a county with a single-county department or the county boards of supervisors in counties with a multicounty department has not so directed, a court of record may order that the prisoner's earnings be collected and disbursed by the clerk of court. The order shall remain in force until rescinded by the county board of supervisors in a county with a single-county department or the county boards of supervisors in counties with a multicounty department or the court, whichever made it.

303.08(9) (9) The county department under s. 46.215 or 46.22 shall at the request of the court investigate and report to the court the amount necessary for the support of the prisoner's dependents.

303.08(10) (10) The sheriff may refuse to permit the prisoner to exercise the prisoner's privilege to leave the jail as provided in sub. (1) for not to exceed 5 days for any breach of discipline or other violation of jail regulations.

303.08(10m) (10m) The sheriff may not permit a prisoner who is imprisoned for a violation of s. 346.63 (1), (2), (5) or (6) to leave the jail under sub. (1) if the prisoner fails to obtain the assessment or to comply with the driver safety plan ordered under s. 343.30 (1q) (c). This subsection does not apply if the prisoner does not have sufficient funds to make any payments necessary to obtain the assessment or to comply with the driver safety plan.

303.08(10r) (10r) The sheriff may not permit a prisoner who is subject to an order under s. 343.301 (1g) to leave the jail under sub. (1) unless, within 2 weeks after the court issues the order, the person submits proof to the sheriff that an ignition interlock device has been installed in each motor vehicle to which the order applies.

303.08(11) (11) In this section:

303.08(11)(a) (a) "Jail" includes a house of correction and, except for purposes of sub. (13), a Huber facility under s. 303.09.

303.08(11)(b) (b) "Sheriff" includes the superintendent of a house of correction.

303.08(12) (12) In counties having a house of correction, any person violating the privilege granted under sub. (1) may be transferred by the county jailer to the house of correction for the remainder of the term of the person's sentence or, if applicable, the remainder of the person's confinement sanction under s. 302.113 (8m) or 302.114 (8m).

303.08(13) (13) Any county board may contract with the department for the quartering in the county jail of inmates under s. 303.065.

303.08(14) (14) In counties having a population of 500,000 or more, a prisoner granted the privilege authorized under sub. (1) (a) to (d) or (f) to (i) shall be committed to the county jail or any other facility for the housing of prisoners as determined by ordinance by the county board.

303.08 History History: 1971 c. 92; 1975 c. 94; 1977 c. 126, 271, 449; 1981 c. 143; 1983 a. 254; 1985 a. 150, 176; 1989 a. 31 s. 1689; Stats. 1989 s. 303.08; 1989 a. 56 ss. 104, 105; 1989 a. 107 s. 153; 1991 a. 316; 1993 a. 89; 1995 a. 281; 1997 a. 39; 1999 a. 9, 109; 2001 a. 109; 2003 a. 141; 2009 a. 100.

303.08 Annotation Pursuant to sub. (1), a court may permit release from probation confinement for child visitation if the probationer establishes that he or she provides services qualifying as "housekeeping and attending the needs of the person's family." State v. Timmerman, 198 Wis. 2d 309, 542 N.W.2d 221 (Ct. App. 1995), 94-3374.

303.08 Annotation The cost of lodging may not be satisfied out of Huber earnings. 61 Atty. Gen. 292.



303.09 Huber facilities.

303.09  Huber facilities.

303.09(1)(1) The county board of any county may establish, relocate and maintain an unlocked facility for use exclusively by persons granted leave privileges under s. 303.08 (1) and persons confined under s. 973.09 (4) or 973.11 (1) (b). The facility need not be located at the county seat.

303.09(2) (2) The county boards of 2 or more counties may jointly establish, relocate and maintain a facility described in sub. (1). The operation and expenses of the facility shall be governed by an agreement between those counties. In a jointly established facility, authority under ss. 303.08 (2m), 973.09 (4) and 973.11 (1) (b) may be exercised by a sheriff of any of the counties which jointly establish the facility. The agreement shall specify who has authority to act under ss. 303.08 (2m), 973.09 and 973.11 (1) (b).

303.09 History History: 1983 a. 254; 1989 a. 31 s. 1690; Stats. 1989 s. 303.09; 1991 a. 253.



303.10 County work camp.

303.10  County work camp.

303.10(1)(1)

303.10(1)(a) (a) Subject to par. (b), the county board of any county may provide a work camp for the reformation and employment of persons sentenced to the county jail. Any 2 or more counties may jointly provide one work camp.

303.10(1)(b) (b) Before establishing a work camp under par. (a), the county board or, if 2 or more counties want jointly to provide one work camp, the county boards of all of the counties providing the work camp shall agree with the sheriff who will administer the work camp concerning the staffing level of the work camp. If the county board or, if applicable, county boards and the sheriff do not reach an agreement concerning the staffing level of a work camp, the county board or, if applicable, county boards may not establish the work camp.

303.10(1g) (1g) If a county board establishes a work camp under sub. (1), the sheriff of the county or a person designated by that sheriff shall administer the work camp unless the county board provides otherwise. If 2 or more counties jointly provide for one work camp under sub. (1), the sheriff of the county in which the work camp is located, or a person designated by that sheriff, shall administer the work camp unless the county boards of the counties that jointly established the work camp provide otherwise by unanimous agreement.

303.10(1r) (1r) A work camp established under sub. (1) may be located within the house of correction of the county in which the work camp is located, if the county has a house of correction and if the work camp is operated as a separate unit from the house of correction.

303.10(2) (2) The sheriff may transfer persons between a county jail and a work camp.

303.10(3) (3) The sheriff may provide prisoners assigned to a work camp the opportunity, on a volunteer basis, to do any of the following:

303.10(3)(a) (a) Perform supervised work at paid employment in the community.

303.10(3)(c) (c) Perform supervised work on a project that serves the public interest or a charitable purpose and is operated by an organization that is exempt from federal income taxation under section 501 (c) (3) of the internal revenue code, but only if the work performed does not result in a competitive disadvantage to a for-profit enterprise.

303.10(4) (4) The sheriff shall not assign prisoners to work under sub. (3) on projects in a manner that results in the displacement of employed persons from their jobs or the replacement of workers on strike or locked out of work. Before prisoners assigned to work under sub. (3) begin work, the employer or other person in charge of a place of employment that is the site of the proposed work project shall post, at the locations where notices to employees are usually posted, a written notice informing employees that prisoners have been assigned under this section to work at the place of employment. If a collective bargaining agreement is in effect at a place of employment that is the site of a proposed work project under sub. (3) (c), that bargaining unit must agree to the assignment of prisoners at the place of employment before the assignment is made.

303.10(5) (5) Any intentional failure of a prisoner to report to or return from a work assignment is considered an escape under s. 946.42 (3) (a).

303.10(6) (6) Any prisoner employed under sub. (3) (a) shall reimburse the county for food, clothing and daily travel expenses to and from work for days worked. The county may collect moneys under sub. (8) or may seek reimbursement under s. 302.372, but may not collect for the same expenses twice.

303.10(7) (7) The sheriff shall collect the wages or salary of each prisoner employed under sub. (3) or require the prisoner to turn over the wages, salary or benefits in full when received. The sheriff shall deposit the wages, salary or benefits in a trust checking account and shall keep a ledger showing the status of the account of each prisoner. The wages or salary are not subject to garnishment in the hands of either the employer or the sheriff during the prisoner's term, and shall be disbursed only as provided in this section; but for tax purposes they are income of the prisoner.

303.10(8) (8) The sheriff shall disburse wages, salary or benefits collected under sub. (7) using the priority order under s. 303.08 (5).

303.10(10) (10) An employer that employs a prisoner for work under this section shall pay the prisoner at a rate set by the county board by ordinance.

303.10(11) (11)

303.10(11)(a)(a) Any officer, employee or agent of a county, employer or organization involved in the provision of any of the work camp options listed under sub. (3), and the county, employer and organization, are immune from civil liability for the death or injury of a prisoner caused by the good faith act or omission of the officer, employee or agent of the county, employer or organization related to carrying out any responsibilities under a work camp option.

303.10(11)(b) (b) The immunity under this subsection includes any good faith act or omission that occurs during the transportation of a prisoner to or from a work camp option listed under sub. (3).

303.10(11)(c) (c) The immunity under this subsection does not apply to any person whose act or omission involves reckless, wanton or intentional misconduct.

303.10 History History: 1995 a. 281.



303.16 County house of correction.

303.16  County house of correction.

303.16(1) (1) The county board of any county may, pursuant to s. 301.37, establish, relocate and maintain within the county a house of correction for the reformation and employment of persons sentenced to confinement therein.

303.16(2) (2) The expenses of maintaining a house of correction under sub. (1), above all receipts for the labor of persons confined therein and for the support of prisoners therein whose support is not chargeable to the applicable county, shall be audited by the county board at its annual meeting, and paid out of the county treasury, and shall be raised, levied and collected as part of the ordinary expenses of the county.

303.16(3) (3) Any 2 or more counties may jointly provide for one county house of correction if each of the counties has a population of less than 500,000. Any jointly established house of correction is the county house of correction of each of the counties so joining. All of the county boards must agree before any action is taken under this section or s. 303.17.

303.16 History History: 1981 c. 314; 1989 a. 31 s. 1691; Stats. 1989 s. 303.16; 1993 a. 89.



303.17 Administration and management.

303.17  Administration and management.

303.17(1) (1) The county board of supervisors shall control the management of a house of correction under s. 303.16, pursuant to such regulations and under the direct supervision and control of such officers as the county board of supervisors prescribes. No such regulation may be finally adopted on the day on which it is first presented to the county board of supervisors for consideration, nor until it has been considered and reported upon by the proper committee of the county board of supervisors. The county board of supervisors may by ordinance place the management of the house of correction under the control of the county department under s. 46.21 or 46.23, whichever is applicable, and in that event s. 46.21 or 46.23, so far as applicable, shall control. The county board of supervisors may by ordinance resume control of the management of the house of correction. The county board of supervisors shall, in accordance with the civil service law, prescribe the number and compensation of all personnel needed for the administration of the house of correction, and fix their duties.

303.17(2) (2) The chief judge of the judicial administrative district and his or her designees, district attorney and sheriff for the county and the mayor or other chief executive officer and the municipal attorney of its most populous city, village or town shall constitute a board of visitors, who shall investigate the affairs of the house of correction on the first Monday of August in each year, and report in writing to the county board of supervisors at its annual meeting, or to the county department under s. 46.21 or 46.23 if the county department is in charge of the institution, setting forth its condition, and suggesting such alterations, improvements or other matters respecting the management, discipline and government of the institution as may promote the purposes thereof and the interests of the county.

303.17 History History: 1977 c. 449; 1985 a. 176; 1989 a. 31 s. 1692; Stats. 1989 s. 303.17; 1993 a. 89.

303.17 Annotation Once a county establishes a house of corrections, county employees must perform the incarceration functions. There is no authority for a private security firm to perform these functions. OAG 1-96.



303.18 Commitments; municipal prisoners; contract with other county.

303.18  Commitments; municipal prisoners; contract with other county.

303.18(1)(1) Every court of record authorized to commit any person to the county jail upon conviction of any offense, or authorized to sentence any person to imprisonment in the Wisconsin state prisons for any term not exceeding one year, may, in lieu of the sentence, commit or sentence the person to the house of correction for an equivalent term, at hard labor. All mittimuses and warrants of commitment in those cases shall be directed to the superintendent of the house of correction and shall be the authority of the superintendent for the detention of the person sentenced or committed.

303.18(2) (2) Each city, village or town in the county shall, at a time designated by the county board, pay to the county the actual and reasonable costs of maintenance, as determined by ordinance of the county board, of all persons confined in the house of correction for the violation of any of the ordinances of the city, village or town during the preceding year.

303.18(3) (3) The county may contract with any other county, upon such terms as may be agreed upon by their respective county boards, to receive into the house any person who may be sentenced to confinement therein by any court of record of such other county; and thereupon, so long as the contract remains in force, every court of record in such other county authorized to commit or sentence any person to the county jail may, in lieu of the sentence or commitment, sentence or commit the person to the house for an equivalent term, at hard labor; and any officer to whom the process of commitment in the case is delivered for execution shall convey the person to the house and deliver the person, with the commitment papers, to the superintendent of the house; and thereafter the person shall be detained and treated by all persons, courts and officers as if sentenced and committed to the house by any court of record in the county in which the house is established.

303.18(4) (4) Whenever it appears that the continued presence of any person convicted of a felony and committed to the house of correction is detrimental to the person, or to other inmates, or to the discipline of the house of correction, the superintendent may immediately return the person to the committing court and the court shall sentence the person to the Wisconsin state prisons for the remainder of the term for which originally sentenced, less any credits for good behavior accumulated under s. 303.19. The person shall be given credit for time served prior to sentencing under s. 973.155, including good time under s. 973.155 (4).

303.18(5) (5) Whenever in the opinion of the superintendent of such house and the county physician in charge at the house, an inmate's life is in jeopardy because of injury or disease or that the inmate is suffering from a disease that cannot be advantageously treated at the house, a temporary transfer of such inmate may be made on their order to the Milwaukee County Hospital, but notification of such transfer shall in all cases be given to the department and shall be subject to cancellation by it at any time.

303.18 History History: 1977 c. 305, 353, 418, 447; 1987 a. 388; 1989 a. 31 s. 1693; Stats. 1989 s. 303.18; 1991 a. 316; 1993 a. 246.



303.19 Employment of prisoners; time credits, earnings and rewards.

303.19  Employment of prisoners; time credits, earnings and rewards.

303.19(1)(1) The superintendent of the house of correction shall place all inmates at such employments, and shall cause all inmates who are minors to be instructed in such branches of useful knowledge, as shall be prescribed by the county board, but no goods manufactured therein shall be offered for sale or sold in the open market, except creative art, literary, musical, handicraft or hobby craft products produced by a prisoner at leisure.

303.19(2) (2) The superintendent may employ such prisoners outside of the institution, for the purpose of cultivating the farm of the institution or in doing any other work necessary to be done in the regular business thereof, or doing work for other county departments or institutions, or in the construction of public highways within the county. In all such cases, the superintendent shall detail a force from the house of correction as the superintendent considers necessary to guard the prisoners.

303.19(3) (3) The superintendent shall keep a true record of the conduct of each prisoner, specifying each infraction of the rules of discipline; and at the end of each month shall give a certificate of good conduct to each prisoner against whom no such infraction is recorded, subject to annulment by the department for subsequent misconduct. Upon each such certificate issued to any such prisoner serving sentence for a misdemeanor the prisoner may be credited, at the discretion of the superintendent, with a diminution of the sentence not exceeding 5 days. Each such prisoner serving sentence for a felony shall receive time credits as provided in s. 302.11.

303.19(4) (4) The county board may, pursuant to its regulations approved by the department, extend to those prisoners similar pecuniary earnings and rewards, subject to similar conditions and limitations as those prescribed by s. 302.12 for prisoners in the Wisconsin state prisons.

303.19 History History: 1971 c. 36; 1977 c. 418 s. 924 (18) (e); 1983 a. 66; 1989 a. 31 s. 1694; Stats. 1989 s. 303.19; 1989 a. 359.

303.19 AnnotationPrisoners' due process rights are discussed. Wolff v. McDonnell, 418 U.S. 539, 41 L. Ed. 2d 935 (1974).



303.20 United States convicts.

303.20  United States convicts. A county may contract with the United States for the keeping and support, within its house of correction, of all prisoners who are sentenced to imprisonment by the courts of the United States within this state, upon such terms as may be agreed upon by the county board and the officers of the United States having authority for that purpose.

303.20 History History: 1989 a. 31 s. 1695; Stats. 1989 s. 303.20; 1993 a. 89.



303.21 Compensation to injured prisoners.

303.21  Compensation to injured prisoners.

303.21(1) (1)

303.21(1)(a) (a) If an inmate of a state institution, in the performance of assigned work is injured so as to be permanently incapacitated or to have materially reduced earning power, the inmate may, upon being released from such institution, either upon release on parole or extended supervision or upon final discharge, be allowed and paid such compensation as the department of workforce development finds the inmate entitled to. The inmate shall be compensated on the same basis as if the injury had been covered by ch. 102, except that the total paid to any inmate may not exceed $10,000 and may be paid in installments. If the injury results from employment in a prison industry, the payment shall be made from the revolving appropriation for its operation. If there is no revolving appropriation, payment shall be made from the general fund. In case of dispute, the procedure for hearing, award and appeal shall be as set forth in ss. 102.16 to 102.26.

303.21(1)(b) (b) Inmates are included under par. (a) if they are participating in a structured work program away from the institution grounds under s. 302.15 or a secure work program under s. 303.063. Inmates are not included under par. (a) if they are employed in a prison industry under s. 303.06 (2), participating in a work release program under s. 303.065 (2), participating in employment with a private business under s. 303.01 (2) (em) or participating in the transitional employment program, but they are eligible for worker's compensation benefits under ch. 102. Residents subject to s. 303.01 (1) (b) are not included under par. (a) but they are eligible for worker's compensation benefits under ch. 102.

303.21(2) (2) Section 102.29 applies to compensation paid under this section.

303.21(3) (3) This section does not apply if the inmate has made a recovery against an officer, employee or agent of the state, arising out of the same incident under s. 895.46. If recovery has already been made under this section at the time that a recovery is made under s. 895.46, the state is entitled to a credit in the amount of the recovery against any obligation it has under s. 895.46 arising out of the same incident.

303.21 History History: 1975 c. 147 s. 54; 1975 c. 199; 1977 c. 29, 195; 1981 c. 20; 1985 a. 29; 1989 a. 31 s. 1696; Stats. 1989 s. 303.21; 1993 a. 81; 1995 a. 27 ss. 6400, 6401, 9130 (4); 1995 a. 416; 1997 a. 3, 283.

303.21 Annotation To receive worker's compensation, a prisoner must have been injured in the performance of assigned work. The rules followed under s. 102.03 do not apply. Kopacka v. DILHR, 49 Wis. 2d 255, 181 N.W.2d 487 (1970).



303.215 Compensation to prisoners or residents injured in prison industries employment.

303.215  Compensation to prisoners or residents injured in prison industries employment. In accordance with s. 102.03 (2), for an inmate of a state institution or a resident subject to s. 303.01 (1) (b) employed under s. 303.06 (2), compensation under ch. 102 on being released from the applicable institution, on parole, on extended supervision, on final discharge or in accordance with ch. 938, whichever is applicable, is the exclusive remedy against the department and any employee of the department for any injury sustained by the inmate or resident while performing service growing out of and incidental to that employment. The department shall make any payments required under this section from the revolving appropriation for the operation of prison industries or, if there is no revolving appropriation for the operation of prison industries, from the general fund.

303.215 History History: 1993 a. 81; 1995 a. 27, 77; 1997 a. 283.



303.22 Work on Sundays and holidays.

303.22  Work on Sundays and holidays. No prisoner, or resident subject to s. 303.01 (1) (b), may be compelled to work on Sunday or a legal holiday, except if the work is necessary household work or when the work is necessary to maintain the management or discipline of the institution.

303.22 History History: 1989 a. 31 s. 1697; Stats. 1989 s. 303.22; 1995 a. 27.






304. Paroles and pardons.

304.01 Parole commission and commission chairperson; general duties.

304.01  Parole commission and commission chairperson; general duties.

304.01(1)(1) The chairperson of the parole commission shall administer and supervise the commission and its activities and shall be the final parole-granting authority, except as provided in s. 304.02.

304.01(2) (2) The parole commission shall conduct regularly scheduled interviews to consider the parole of eligible inmates of the adult correctional institutions under the control of the department of corrections, eligible inmates transferred under ch. 51 and under the control of the department of health services and eligible inmates in any county house of correction. The department of corrections shall provide all of the following to the parole commission:

304.01(2)(a) (a) Records relating to inmates which are in the custody of the department and are necessary to the conduct of the commission's responsibilities.

304.01(2)(b) (b) Scheduling assistance for parole interviews at the correctional institutions.

304.01(2)(c) (c) Clerical support related to the parole interviews.

304.01(2)(d) (d) Appropriate physical space at the correctional institutions to conduct the parole interviews.

304.01 History History: 1989 a. 31; 1995 a. 27 s. 9126 (19); 2007 a. 20 s. 9121 (6) (a); 2009 a. 28; 2011 a. 38.



304.02 Special action parole release.

304.02  Special action parole release.

304.02(1) (1) The department shall use a special action release program to relieve crowding in state prisons by releasing certain prisoners to parole supervision using a procedure other than mandatory release under s. 302.11 or release under s. 304.06 (1) (b).

304.02(2) (2) The department shall promulgate rules for the special action release program, including eligibility criteria, procedures for the secretary to decide whether to grant a prisoner a special action release to parole supervision, procedures for notifying persons, offices or agencies under s. 304.06 (1) (c) and (g) of releases, and conditions of release. If applicable, the department shall also comply with s. 304.063.

304.02(2m) (2m) A person released under this section, his or her residence, and any property under his or her control may be searched by a law enforcement officer at any time during his or her period of supervision if the officer reasonably suspects that the person is committing, is about to commit, or has committed a crime or a violation of a condition of parole. Any search conducted pursuant to this subsection shall be conducted in a reasonable manner and may not be arbitrary, capricious, or harassing. A law enforcement officer who conducts a search pursuant to this subsection shall, as soon as practicable after the search, notify the department.

304.02(3) (3) Notwithstanding any eligibility criteria prescribed by department rule, a prisoner is eligible for special action release to parole supervision without meeting the eligibility criteria if all of the following conditions are met:

304.02(3)(a) (a) The prisoner population equals or exceeds the statewide prisoner population limit promulgated by rule under s. 301.055.

304.02(3)(b) (b) The prisoner is not currently incarcerated regarding a felony conviction for an assaultive crime.

304.02(3)(c) (c) The institution social worker or the probation, extended supervision and parole agent of record has reason to believe the prisoner will be able to maintain himself or herself in society without engaging in assaultive activity.

304.02(3)(d) (d) The inmate is not granted a special action release more than 18 months before his or her expected release date under s. 302.11.

304.02(3)(e) (e) The prisoner is eligible for release under s. 304.06 (1) (b).

304.02(4) (4) If a person is sentenced under s. 973.032, he or she is eligible for a release to parole supervision under this section and remains in the intensive sanctions program unless discharged by the department under s. 301.048 (6) (a).

304.02(4m) (4m) A prisoner paroled under this section is subject to the restriction under s. 304.06 (2m), if applicable, relating to the counties to which prisoners may be paroled.

304.02(5) (5) Notwithstanding subs. (1) to (3), a prisoner who is serving a life sentence under s. 939.62 (2m) (c) or 973.014 (1) (c) or (1g) is not eligible for release to parole supervision under this section.

304.02(6) (6) Notwithstanding subs. (1) to (3), a prisoner is not eligible for release to parole supervision under this section if he or she is serving a bifurcated sentence under s. 973.01.

304.02 History History: 1989 a. 31, 336; 1991 a. 39; 1993 a. 16, 79, 97, 289; 1995 a. 48; 1997 a. 275, 283, 326; 1999 a. 32; 2013 a. 79.



304.06 Paroles from state prisons and house of correction.

304.06  Paroles from state prisons and house of correction.

304.06(1)(1)

304.06(1)(a)(a) In this subsection:

304.06(1)(a)1. 1. "Member of the family" means spouse, domestic partner under ch. 770, child, sibling, parent or legal guardian.

304.06(1)(a)2. 2. "Victim" means a person against whom a crime has been committed.

304.06(1)(b) (b) Except as provided in s. 961.49 (2), 1999 stats., sub. (1m) or s. 302.045 (3), 302.05 (3) (b), 973.01 (6), or 973.0135, the parole commission may parole an inmate of the Wisconsin state prisons or any felon or any person serving at least one year or more in a county house of correction or a county reforestation camp organized under s. 303.07, when he or she has served 25% of the sentence imposed for the offense, or 6 months, whichever is greater. Except as provided in s. 939.62 (2m) (c) or 973.014 (1) (b) or (c), (1g) or (2), the parole commission may parole an inmate serving a life term when he or she has served 20 years, as modified by the formula under s. 302.11 (1) and subject to extension under s. 302.11 (1q) and (2), if applicable. The person serving the life term shall be given credit for time served prior to sentencing under s. 973.155, including good time under s. 973.155 (4). The secretary may grant special action parole releases under s. 304.02. The department or the parole commission shall not provide any convicted offender or other person sentenced to the department's custody any parole eligibility or evaluation until the person has been confined at least 60 days following sentencing.

304.06(1)(c) (c) If an inmate applies for parole under this subsection, the parole commission shall make a reasonable attempt to notify the following, if they can be found, in accordance with par. (d):

304.06(1)(c)1. 1. The office of the court that participated in the trial or that accepted the inmate's plea of guilty or no contest, whichever is applicable.

304.06(1)(c)2. 2. The office of the district attorney that participated in the trial of the inmate or that prepared for proceedings under s. 971.08 regarding the inmate's plea of guilty or no contest, whichever is applicable.

304.06(1)(c)3. 3. The victim of the crime committed by the inmate or, if the victim died as a result of the crime, an adult member of the victim's family or, if the victim is younger than 18 years old, the victim's parent or legal guardian, upon submission of a card under par. (f) requesting notification.

304.06(1)(d) (d)

304.06(1)(d)1.1. The notice under par. (c) shall inform the offices and persons under par. (c) 1. to 3. of the manner in which they may provide written statements under this subsection, shall inform persons under par. (c) 3. of the manner in which they may attend interviews or hearings and make statements under par. (eg) and shall inform persons under par. (c) 3. who are victims, or family members of victims, of crimes specified in s. 940.01, 940.03, 940.05, 940.225 (1), (2), or (3), 948.02 (1) or (2), 948.025, 948.06, or 948.07 of the manner in which they may have direct input in the parole decision-making process under par. (em). The parole commission shall provide notice under this paragraph for an inmate's first application for parole and, upon request, for subsequent applications for parole.

304.06(1)(d)2. 2. The notice shall be by 1st class mail to an office's or a person's last-known address sent at least 3 weeks before the interview or hearing upon the application for parole.

304.06(1)(d)3. 3. The notice shall state the name of the inmate, the date and term of the sentence and the date when the written statement must be received in order to be considered. If the notice is to an office under par. (c) 1. or 2., the notice shall also state the crime of which the inmate was convicted.

304.06(1)(d)3g. 3g. If applicable, the notice shall state the date of the interview or hearing that the person may attend.

304.06(1)(d)3m. 3m. If applicable, the notice shall state the manner in which the person may have direct input in the decision-making process for parole.

304.06(1)(d)4. 4. If the notice is for a first application for parole, the notice shall inform the offices and persons under par. (c) 1. to 3. that notification of subsequent applications for parole will be provided only upon request.

304.06(1)(e) (e) The parole commission shall permit any office or person under par. (c) 1. to 3. to provide written statements. The parole commission shall give consideration to any written statements provided by any such office or person and received on or before the date specified in the notice. This paragraph does not limit the authority of the parole commission to consider other statements or information that it receives in a timely fashion.

304.06(1)(eg) (eg) The parole commission shall permit any person under par. (c) 3. to attend any interview or hearing on the application for parole of an applicable inmate and to make a statement at that interview or hearing.

304.06(1)(em) (em) The parole commission shall promulgate rules that provide a procedure to allow any person who is a victim, or a family member of a victim, of a crime specified in s. 940.01, 940.03, 940.05, 940.225 (1), (2), or (3), 948.02 (1) or (2), 948.025, 948.06, or 948.07 to have direct input in the decision-making process for parole.

304.06(1)(f) (f) The parole commission shall design and prepare cards for persons specified in par. (c) 3. to send to the commission. The cards shall have space for these persons to provide their names and addresses, the name of the applicable prisoner and any other information the parole commission determines is necessary. The parole commission shall provide the cards, without charge, to district attorneys. District attorneys shall provide the cards, without charge, to persons specified in par. (c) 3. These persons may send completed cards to the parole commission. All commission records or portions of records that relate to mailing addresses of these persons are not subject to inspection or copying under s. 19.35 (1). Before any written statement of a person specified in par. (c) 3. is made a part of the documentary record considered in connection with a parole hearing under this section, the parole commission shall obliterate from the statement all references to the mailing addresses of the person. A person specified in par. (c) 3. who attends an interview or hearing under par. (eg) may not be required to disclose at the interview or hearing his or her mailing addresses.

304.06(1)(g) (g) Before a person is released on parole under this subsection, the parole commission shall so notify the municipal police department and the county sheriff for the area where the person will be residing. The notification requirement under this paragraph does not apply if a municipal department or county sheriff submits to the parole commission a written statement waiving the right to be notified. If applicable, the department shall also comply with s. 304.063.

304.06(1m) (1m) The parole commission may waive the 25% or 6-month service of sentence requirement under sub. (1) (b) under any of the following circumstances:

304.06(1m)(a) (a) If it determines that extraordinary circumstances warrant an early release and the sentencing court has been notified and permitted to comment upon the proposed recommendation.

304.06(1m)(b) (b) If the department recommends that the person be placed on parole that includes the condition under sub. (1x) and the commission orders that condition.

304.06(1q) (1q)

304.06(1q)(a)(a) In this subsection, "serious child sex offender" means a person who has been convicted of committing a crime specified in s. 948.02 (1) or (2) or 948.025 (1) against a child who had not attained the age of 13 years.

304.06(1q)(b) (b) The parole commission or the department may require as a condition of parole that a serious child sex offender undergo pharmacological treatment using an antiandrogen or the chemical equivalent of an antiandrogen. This paragraph does not prohibit the department from requiring pharmacological treatment using an antiandrogen or the chemical equivalent of an antiandrogen as a condition of probation.

304.06(1q)(c) (c) In deciding whether to grant a serious child sex offender release on parole under this subsection, the parole commission may not consider, as a factor in making its decision, that the offender is a proper subject for pharmacological treatment using an antiandrogen or the chemical equivalent of an antiandrogen or that the offender is willing to participate in pharmacological treatment using an antiandrogen or the chemical equivalent of an antiandrogen.

304.06(1r) (1r) A person released under this section, his or her residence, and any property under his or her control may be searched by a law enforcement officer at any time during his or her period of supervision if the officer reasonably suspects that the person is committing, is about to commit, or has committed a crime or a violation of a condition of parole. Any search conducted pursuant to this subsection shall be conducted in a reasonable manner and may not be arbitrary, capricious, or harassing. A law enforcement officer who conducts a search pursuant to this subsection shall, as soon as practicable after the search, notify the department.

304.06(1x) (1x) The parole commission may require as a condition of parole that the person is placed in the intensive sanctions program under s. 301.048. In that case, the person is in the legal custody of the department under that section and is subject to revocation of parole under sub. (3).

304.06(1y) (1y) If a person is sentenced under s. 973.032, he or she is eligible for a release to parole supervision under this section and remains in the intensive sanctions program unless discharged by the department under s. 301.048 (6) (a).

304.06(2) (2) No prisoner under sub. (1) may be paroled until the parole commission [earned release review commission] is satisfied that the prisoner has adequate plans for suitable employment or to otherwise sustain himself or herself. The paroled prisoner shall report to the department in such manner and at such times as it requires.

304.06(2m) (2m)

304.06(2m)(a)(a) In this subsection, "serious sex offense" means a violation of s. 940.225 (1) or (2), 948.02 (1) or (2), 948.025, 948.06 or 948.07 or a solicitation, conspiracy or attempt to commit a violation of s. 940.225 (1) or (2), 948.02 (1) or (2), 948.025, 948.06 or 948.07.

304.06(2m)(b) (b) Except as provided in par. (c), no prisoner who is serving a sentence for a serious sex offense may be paroled to any county where there is a correctional institution that has a specialized sex offender treatment program.

304.06(2m)(c) (c) A prisoner serving a sentence for a serious sex offense may be paroled to a county where there is a correctional institution that has a specialized sex offender treatment program if that county is also the prisoner's county of residence.

304.06(2m)(d) (d) The parole commission or the department shall determine a prisoner's county of residence for the purposes of this subsection by doing all of the following:

304.06(2m)(d)1. 1. The parole commission or the department shall consider residence as the voluntary concurrence of physical presence with intent to remain in a place of fixed habitation and shall consider physical presence as prima facie evidence of intent to remain.

304.06(2m)(d)2. 2. The parole commission or the department shall apply the criteria for consideration of residence and physical presence under subd. 1. to the facts that existed on the date that the prisoner committed the serious sex offense that resulted in the sentence the prisoner is serving.

304.06(3) (3) Every paroled prisoner remains in the legal custody of the department unless otherwise provided by the department. If the department alleges that any condition or rule of parole has been violated by the prisoner, the department may take physical custody of the prisoner for the investigation of the alleged violation. If the department is satisfied that any condition or rule of parole has been violated it shall afford the prisoner such administrative hearings as are required by law. Unless waived by the parolee, the final administrative hearing shall be held before a hearing examiner from the division of hearings and appeals in the department of administration who is licensed to practice law in this state. The hearing examiner shall enter an order revoking or not revoking parole. Upon request by either party, the administrator of the division of hearings and appeals shall review the order. The hearing examiner may order that a deposition be taken by audiovisual means and allow the use of a recorded deposition under s. 967.04 (7) to (10). If the parolee waives the final administrative hearing, the secretary of corrections shall enter an order revoking or not revoking parole. If the examiner, the administrator upon review, or the secretary in the case of a waiver finds that the prisoner has violated the rules or conditions of parole, the examiner, the administrator upon review, or the secretary in the case of a waiver, may order the prisoner returned to prison to continue serving his or her sentence, or to continue on parole. If the prisoner claims or appears to be indigent, the department shall refer the prisoner to the authority for indigency determinations specified under s. 977.07 (1).

304.06(3d) (3d) Upon demand prior to a revocation hearing under sub. (3), the district attorney shall disclose to a defendant the existence of any audiovisual recording of an oral statement of a child under s. 908.08 which is within the possession, custody or control of the state and shall make reasonable arrangements for the defendant and defense counsel to view the statement. If, after compliance with this subsection, the state obtains possession, custody or control of such a statement, the district attorney shall promptly notify the defendant of that fact and make reasonable arrangements for the defendant and defense counsel to view the statement.

304.06(3e) (3e) The division of hearings and appeals in the department of administration shall make either an electronic or stenographic record of all testimony at each parole revocation hearing. The division shall prepare a written transcript of the testimony only at the request of a judge who has granted a petition for judicial review of the revocation decision. Each hearing notice shall include notice of the provisions of this subsection and a statement that any person who wants a written transcript may record the hearing at his or her own expense.

304.06(3m) (3m) If the convicting court is informed by the department that a prisoner on parole has absconded and that the prisoner's whereabouts are unknown, the court may issue a capias for execution by the sheriff.

304.06(4) (4)

304.06(4)(a)(a) If any person convicted of a misdemeanor or traffic offense, any person convicted of a criminal offense and sentenced to 2 years or less in a house of correction or any person committed to a house of correction for treatment and rehabilitation for addiction to a controlled substance or controlled substance analog under ch. 961, during the period of confinement or treatment appears to have been rehabilitated or cured to the extent, in the opinion of the superintendent of the house of correction or the person in charge of treatment and rehabilitation of a prisoner at that institution, that the prisoner may be released, the prisoner may be released upon conditional parole. Before a person is released on conditional parole under this paragraph, the superintendent or person in charge of treatment and rehabilitation shall so notify the municipal police department and county sheriff for the area where the person will be residing. The notification requirement does not apply if a municipal department or county sheriff submits to the department a written statement waiving the right to be notified.

304.06(4)(b) (b) Application for such conditional parole shall be made in writing by the superintendent of the house of correction to the court of commitment stating the facts justifying the application. The court shall proceed to take testimony in support of the application. If the judge is satisfied from the evidence that there is good reason to believe that the prisoner has been rehabilitated or cured to the extent that he or she may be released and that proper provision for employment and residence has been made for the prisoner, the judge may order the prisoner's release on parole to the superintendent of the house of correction, on such conditions to be stated in the order of release as the judge determines. In the event of violation of any such conditions by the prisoner, he or she shall be returned to the court and may be recommitted to the house of correction to serve the remainder of his or her sentence or for further treatment.

304.06 History History: 1971 c. 125, 219; 1973 c. 90, 198, 333; 1975 c. 156, 199; 1977 c. 29, 353, 418, 449; 1979 c. 356; 1981 c. 266; 1983 a. 27, 64, 197, 528, 538; 1985 a. 262 s. 8; 1987 a. 244 ss. 1 to 3, 7; 1987 a. 412; 1989 a. 31 ss. 1699 to 1700p; Stats. 1989 s. 304.06; 1989 a. 107, 122; 1991 a. 39; 1993 a. 79, 89, 97, 178, 194, 227, 289, 377, 479, 491; 1995 a. 27, 77, 352, 387, 444, 448; 1997 a. 133, 181, 237, 275, 283, 284, 326; 1999 a. 32; 2001 a. 109; 2003 a. 33; 2005 a. 42; 2009 a. 28, 276; 2011 a. 38; 2013 a. 79.

304.06 Annotation The amendment of s. 57.06 (1) [now s. 304.06 (1)] by ch. 90, laws of 1973, did not restore the right of the trial court to fix minimum sentences. Ch. 90 did not remove the 1 yr. period under ss. 973.02 and 973.15. Edelman v. State, 62 Wis. 2d 613, 215 N.W.2d 386 (1974).

304.06 Annotation A certiorari proceeding in the committing court to review a revocation of parole or probation is not a criminal proceeding. State ex rel. Hanson v. DHSS, 64 Wis. 2d 367, 219 N.W.2d 267 (1974).

304.06 Annotation Refusal by the parole board to grant discretionary parole is subject to judicial review. Failure to notify the prisoner of the standards and criteria applied to a parole application constituted a denial of due process. State ex rel. Tyznik v. DHSS, 71 Wis. 2d 169, 238 N.W.2d 66 (1976).

304.06 Annotation Every violation of probation or parole does not result in automatic revocation. Snajder v. State, 74 Wis. 2d 303, 246 N.W.2d 665 (1976).

304.06 Annotation A parole revocation hearing is not part of a criminal prosecution. Thus the full panoply of rights, including Miranda warnings and the exclusionary rule, are not applicable. State ex rel. Struzik v. DHSS, 77 Wis. 2d 216, 252 N.W.2d 660 (1977).

304.06 Annotation Neither the double jeopardy clause nor the doctrine of collateral estoppel precludes parole revocation on the grounds that the parolee's conduct related to an alleged crime for which the parolee was charged and acquitted. State ex rel. Flowers v. DHSS, 81 Wis. 2d 376, 260 N.W.2d 727 (1978).

304.06 Annotation Presentence incarceration due to indigency must be credited to a life sentence for the purpose of determining eligibility for parole. Wilson v. State, 82 Wis. 2d 657, 264 N.W.2d 234.

304.06 Annotation A parole agent's failure to act on knowledge of similar prior violations did not preclude revocation. Van Ermen v. DHSS, 84 Wis. 2d 57, 267 N.W.2d 17 (1978).

304.06 Annotation Prison inmates subject to parole rescission are entitled to Morrissey-Gagnon due process. State ex rel. Klinke v. H&SS Dept. 87 Wis. 2d 110, 273 N.W.2d 379 (Ct. App. 1978).

304.06 Annotation The secretary's authority to revoke under s. 57.06 (3), 1987 stats. [now s. 304.06 (3)] cannot be bound by an agent's representations. State ex rel. Lewis v. H&SS Dept. 89 Wis. 2d 220, 278 N.W.2d 232 (Ct. App. 1979).

304.06 Annotation A parole violation may not be proved entirely by unsubstantiated hearsay testimony. State ex rel. Henschel v. H&SS Dept. 91 Wis. 2d 268, 280 N.W.2d 785 (Ct. App. 1979).

304.06 Annotation Equal protection does not require symmetry in probation and parole systems. State v. Aderhold, 91 Wis. 2d 306, 284 N.W.2d 108 (Ct. App. 1979).

304.06 Annotation A probationer's due process right to prompt revocation proceedings was not triggered when the probationer was detained as result of unrelated criminal proceedings. State ex rel. Alvarez v. Lotter, 91 Wis. 2d 329, 283 N.W.2d 408 (Ct. App. 1979).

304.06 Annotation An inmate who entered into Mutual Agreement Program (MAP) "contract" for discretionary parole may not bring a civil action for breach of contract. Coleman v. Percy, 96 Wis. 2d 578, 292 N.W.2d 615 (1980).

304.06 Annotation A mandatory release parole violator may be required to serve beyond the final discharge date originally set by the trial court. State ex rel. Bieser v. Percy, 97 Wis. 2d 702, 295 N.W.2d 179 (Ct. App. 1980).

304.06 Annotation Because courts have exclusive criminal jurisdiction, criminal charges against a defendant were not collaterally estopped even though a parole revocation hearing examiner concluded that the defendant's acts did not merit parole revocation. State v. Spanbauer, 108 Wis. 2d 548, 322 N.W.2d 511 (Ct. App. 1982).

304.06 Annotation Due process was not violated by holding two revocation hearings dealing with the same conduct when the first hearing was based on facts and the second hearing was based on a conviction. State ex rel. Leroy v. DHSS, 110 Wis. 2d 291, 329 N.W.2d 229 (Ct. App. 1982).

304.06 Annotation Sub. (1r) creates a presumption for parole for inmates who obtain a high school equivalency diploma that does not otherwise apply; to give effect to that presumption, a substantively different standard must be applied than in ordinary parole cases under sub. (1) (b). Hansen v. Dane County Circuit Ct. 181 Wis. 2d 993, 513 N.W.2d 139 (Ct. App. 1994).

304.06 Annotation The doctrine of issue preclusion should not be applied to findings in parole and probation revocation hearings to prevent criminal prosecutions on the same issue. State v. Terry, 2000 WI 250, 239 Wis. 2d 519, 620 N.W.2d 217.

304.06 Annotation Sub. (3) does not provide authority to the department of corrections to make and enforce rules binding on the division of hearings and appeals regarding the revocation of parole or period of reincarceration in contested cases. The decision to impose reincarceration time is solely that of the division of hearings and appeals, and a department of corrections manual has no binding effect upon it. George v. Schwarz, 2001 WI App 72, 242 Wis. 2d 450, 626 N.W.2d 57, 00-2711.

304.06 Annotation Sub. (1m) permits the waiver of the minimum sentence service requirement if certain conditions are met. Such a determination removes the parole eligibility conditions that would otherwise apply under par. (1) (b), but it does not eliminate the necessity for a parole hearing. While the grant of parole might logically follow from a determination of extraordinary circumstances, the statute does not dictate that result. State ex rel. Szymanski v. Gamble, 2001 WI App 118, 244 Wis. 2d 272, 630 N.W.2d 570, 00-2272.

304.06 Annotation A rule that inmates must always be released from physical custody before any revocation is commenced would elevate form over substance. When inmates violate probation terms immediately and simultaneously with their scheduled mandatory release dates, the DOC may maintain continuous custody, even though that person's status changes from a prisoner serving a sentence to a parolee detained on a parole hold. Riesch v. Schwarz, 2005 WI 11, 278 Wis. 2d 24, 692 N.W.2d 219, 03-0920.

304.06 Annotation When required by the right to effectively present a defense, the state must issue, and for an indigent pay the costs of, compulsory process to obtain the attendance of witnesses on behalf of probationers and parolees at revocation proceedings. 63 Atty. Gen. 176.

304.06 Annotation When a probationer or parolee is charged with a crime and may have otherwise violated conditions of release, revocation hearings based on the non-criminal violations should be held without delay. 65 Atty. Gen. 20.

304.06 Annotation A convict has no constitutional right to be paroled. Greenholtz v. Nebraska Penal Inmates, 442 U.S. 1 (1979).

304.06 Annotation A state administrative rule imposing an absolute bar on international travel by parolees is constitutional. Williams v. State, 336 F.3d 576 (2003).

304.06 Annotation Probation and parole revocation in Wisconsin. 1977 WLR 503.



304.062 Ordering parolees and persons on extended supervision to perform community service work.

304.062  Ordering parolees and persons on extended supervision to perform community service work.

304.062(1)(1) The department may order that a parolee or a person on extended supervision perform community service work for a public agency or a nonprofit charitable organization. An order may apply only if agreed to by the parolee or the person on extended supervision and the organization or agency. The department shall ensure that the parolee or the person on extended supervision is provided a written statement of the terms of the community service order and shall monitor the compliance of the parolee or person on extended supervision with the community service order.

304.062(2) (2) Any organization or agency acting in good faith to which a parolee or person on extended supervision is assigned under an order under this section has immunity from any civil liability in excess of $25,000 for acts or omissions by or impacting on the parolee or person on extended supervision. The department has immunity from any civil liability for acts or omissions by or impacting on the parolee or person on extended supervision regarding the assignment under this section.

304.062 History History: 1995 a. 96; 1997 a. 283.



304.063 Notification prior to release on extended supervision or parole.

304.063  Notification prior to release on extended supervision or parole.

304.063(1) (1) In this section:

304.063(1)(a) (a) "Member of the family" means spouse, child, sibling, parent or legal guardian.

304.063(1)(b) (b) "Victim" means a person against whom a crime has been committed.

304.063(2) (2) Before a prisoner is released on parole under s. 302.11, 304.02 or 304.06 or on extended supervision under s. 302.113 or 302.114, if applicable, for a violation of s. 940.01, 940.03, 940.05, 940.225 (1) or (2), 948.02 (1) or (2), 948.025, 948.06, 948.07, or 948.085, the department shall make a reasonable attempt to notify all of the following persons, if they can be found, in accordance with sub. (3) and after receiving a completed card under sub. (4):

304.063(2)(a) (a) The victim of the crime committed by the prisoner or, if the victim died as a result of the crime, an adult member of the victim's family or, if the victim is younger than 18 years old, the victim's parent or legal guardian.

304.063(2)(b) (b) Any witness who testified against the prisoner in any court proceeding involving the offense.

304.063(3) (3) The department shall make a reasonable attempt to send the notice, postmarked at least 7 days before a prisoner is released on parole or extended supervision, to the last-known address of the persons under sub. (2).

304.063(4) (4) The department shall design and prepare cards for any person specified in sub. (2) to send to the department. The cards shall have space for any such person to provide his or her name and address, the name of the applicable prisoner and any other information the department determines is necessary. The department shall provide the cards, without charge, to district attorneys. District attorneys shall provide the cards, without charge, to persons specified in sub. (2). These persons may send completed cards to the department. All department records or portions of records that relate to mailing addresses of these persons are not subject to inspection or copying under s. 19.35 (1).

304.063 History History: 1993 a. 97, 227, 479, 491; 1997 a. 181, 283; 2005 a. 277.



304.065 Offender release information.

304.065  Offender release information. The department shall obtain computer software and use the software to provide local law enforcement agencies with information regarding offenders who have been released to or placed in the agencies' jurisdictions.

304.065 History History: 1993 a. 98.



304.071 Military parole.

304.071  Military parole.

304.071(1)(1) The parole commission may at any time grant a parole to any prisoner in any penal institution of this state, or the department may at any time suspend the supervision of any person who is on probation or parole to the department, if the prisoner or person on probation or parole is eligible for induction into the U.S. armed forces. The suspension of parole or probation shall be for the duration of his or her service in the armed forces; and the parole or probation shall again become effective upon his or her discharge from the armed forces in accordance with regulations prescribed by the department. If he or she receives an honorable discharge from the armed forces, the governor may discharge him or her and the discharge has the effect of a pardon. Upon the suspension of parole or probation by the department, the department shall issue an order setting forth the conditions under which the parole or probation is suspended, including instructions as to where and when and to whom the person on parole shall report upon discharge from the armed forces.

304.071(2) (2) If a prisoner is not eligible for parole under s. 961.49 (2), 1999 stats., or s. 939.62 (2m) (c), 973.01 (6), 973.014 (1) (c) or (1g) or 973.032 (5), he or she is not eligible for parole under this section.

304.071 History History: 1989 a. 31 ss. 1702, 1703; Stats. 1989 s. 304.071; 1991 a. 39; 1993 a. 289; 1995 a. 48, 448; 1997 a. 283, 326; 1999 a. 32; 2001 a. 109; 2009 a. 28; 2011 a. 38.



304.072 Period of probation, extended supervision or parole tolled.

304.072  Period of probation, extended supervision or parole tolled.

304.072(1)(1) If the department of corrections in the case of a parolee, probationer or person on extended supervision who is reinstated or waives a hearing or the division of hearings and appeals in the department of administration in the case of a hearing determines that a parolee, probationer or person on extended supervision has violated the terms of his or her supervision, the department or division may toll all or any part of the period of time between the date of the violation and the date an order of revocation or reinstatement is entered, subject to credit according to the terms of s. 973.155 for any time the parolee, probationer or person on extended supervision spent confined in connection with the violation.

304.072(2) (2) If a parolee, probationer or person on extended supervision is alleged to have violated the terms of his or her supervision but the department or division determines that the alleged violation was not proven, the period between the alleged violation and the determination shall be treated as service of the probationary, extended supervision or parole period.

304.072(3) (3) Except as provided in s. 973.09 (3) (b), the department preserves jurisdiction over a probationer, parolee or person on extended supervision if it commences an investigation, issues a violation report or issues an apprehension request concerning an alleged violation prior to the expiration of the probationer's, parolee's or person's term of supervision.

304.072(4) (4) The sentence of a revoked parolee or person on extended supervision resumes running on the day he or she is received at a correctional institution subject to sentence credit for the period of custody in a jail, correctional institution or any other detention facility pending revocation according to the terms of s. 973.155.

304.072(5) (5) The sentence of a revoked probationer shall be credited with the period of custody in a jail, correctional institution or any other detention facility pending revocation and commencement of sentence according to the terms of s. 973.155.

304.072 History History: 1975 c. 41, 199; 1977 c. 353; 1983 a. 528; 1989 a. 31 s. 1704; Stats. 1989 s. 304.072; 1989 a. 107; 1997 a. 283.

304.072 Annotation The court can revoke a probation after the probationary period has expired when the defendant has committed several crimes during the period. Williams v. State, 50 Wis. 2d 709, 184 N.W.2d 844 (1971).

304.072 Annotation Before the tolling statute applies, the department must make a final determination that a violation occurred. Locklear v. State, 87 Wis. 2d 392, 274 N.W.2d 898 (Ct. App. 1978).

304.072 Annotation When revocation proceedings were initiated prior to expiration of the parole period, parole was properly revoked after the period expired. State ex rel. Avery v. Percy, 99 Wis. 2d 459, 299 N.W.2d 886 (Ct. App. 1980).

304.072 Annotation The department may not grant jail credit where it is not provided for by statute. 71 Atty. Gen. 102.

304.072 Annotation Sub. (3) applies to all parole violations that occur before the offender's date of discharge from his or her entire sentence. DOC had jurisdiction to revoke a 2nd period of parole for a violation that the defendant committed during his first, and later revoked, period of parole when the violation was not discovered until the 2nd parole period. Department of Corrections v. Schwarz, 2005 WI 34, 279 Wis. 2d 223, 693 N.W.2d 703, 03-2001

304.072 Annotation A term of supervision under sub. (3) includes the nonconfinement and confinement time arising from the same sentencing decision. With regard to identifying a term of supervision, probation, incarceration, and extended supervision are each a component of the sentence. A person who initially serves a term of probation that is ultimately revoked, and following revocation serves a bifurcated prison term, can be revoked from that prison term's extended supervision component on the basis of a rules violation that occurred during the initial term of probation. McElvaney v. Schwarz, 2008 WI App 102, 313 Wis. 2d 125, 756 N.W.2d 441, 07-0415.



304.074 Reimbursement fee for persons on probation, parole, and extended supervision.

304.074  Reimbursement fee for persons on probation, parole, and extended supervision.

304.074(2) (2) The department shall charge a fee to probationers, parolees, and persons on extended supervision to partially reimburse the department for the costs of providing supervision and services. The department shall set varying rates for probationers, parolees, or persons on extended supervision based on ability to pay and with the goal of receiving at least $1 per day, if appropriate, from each probationer, parolee, and person on extended supervision. The department shall not charge a fee while the probationer, parolee, or person on extended supervision is exempt under sub. (3). The department shall collect moneys for the fees charged under this subsection and credit those moneys to the appropriation account under s. 20.410 (1) (gf).

304.074(3) (3) The department may decide not to charge a fee under sub. (2) to any probationer, parolee or person on extended supervision while he or she meets any of the following conditions:

304.074(3)(a) (a) Is unemployed.

304.074(3)(b) (b) Is pursuing a full-time course of instruction approved by the department.

304.074(3)(c) (c) Is undergoing treatment approved by the department and is unable to work.

304.074(3)(d) (d) Has a statement from a physician certifying to the department that the probationer, parolee or person on extended supervision should be excused from working for medical reasons.

304.074(4m) (4m)

304.074(4m)(a)(a) If a probationer, parolee or person on extended supervision who owes unpaid fees to the department under sub. (2) is discharged from probation or from his or her sentence before the department collects the unpaid fees, the department shall, at the time of discharge, issue a notice to the probationer, parolee or person on extended supervision that states that he or she owes unpaid fees under sub. (2) and that he or she is responsible for the payment of the unpaid fees. The notice under this paragraph shall be issued with the certificate of discharge required under s. 304.078 or 973.09 (5).

304.074(4m)(b) (b) The department may request the attorney general to bring a civil action to recover unpaid fees owed to the department under sub. (2) by a person who has been discharged from probation or from his or her sentence and who, at the time of discharge, owed the department unpaid fees under sub. (2). Before requesting the attorney general to bring a civil action under this paragraph, the department shall deduct any fees owed to the department that were inaccurately assessed against the person.

304.074(5) (5) The department shall promulgate rules setting rates under sub. (2) and providing the procedure and timing for collecting fees charged under sub. (2).

304.074 History History: 1995 a. 27; 1997 a. 27, 283; 2001 a. 109; 2003 a. 33.



304.078 Restoration of civil rights of convicted persons.

304.078  Restoration of civil rights of convicted persons.

304.078(1)(1) In this section:

304.078(1)(a) (a) "Imprisonment" includes parole and extended supervision.

304.078(1)(b) (b) "Jailer" has the meaning given in s. 302.372 (1) (b).

304.078(2) (2) Except as provided in sub. (3), every person who is convicted of a crime obtains a restoration of his or her civil rights by serving out his or her term of imprisonment or otherwise satisfying his or her sentence. The certificate of the department or other responsible supervising agency that a convicted person has served his or her sentence or otherwise satisfied the judgment against him or her is evidence of that fact and that the person is restored to his or her civil rights. The department or other agency shall list in the person's certificate rights which have been restored and which have not been restored. Persons who served out their terms of imprisonment or otherwise satisfied their sentences prior to August 14, 1947, are likewise restored to their civil rights from and after September 25, 1959.

304.078(3) (3) If a person is disqualified from voting under s. 6.03 (1) (b), his or her right to vote is restored when he or she completes the term of imprisonment or probation for the crime that led to the disqualification. The department or, if the person is sentenced to a county jail or house of correction, the jailer shall inform the person in writing at the time his or her right to vote is restored under this subsection.

304.078 History History: 1987 a. 226; 1989 a. 31 s. 1706; Stats. 1989 s. 304.078; 2003 a. 121.

304.078 Annotation Restoration of civil rights is not a "pardon" for the purposes of liquor and cigarette license statutes. 60 Atty. Gen. 452.

304.078 Annotation A person convicted of a crime whose sentence has been satisfied may vote. 61 Atty. Gen. 260.

304.078 Annotation A convicted felon whose civil rights have been restored pursuant to 57.078 [now 304.078] is barred from the office of notary public unless he or she has been pardoned. 63 Atty. Gen. 74.

304.078 Annotation The operation of this section on a prior conviction is irrelevant to a conviction for which a prior conviction is a predicate. Roehl v. U.S. 977 F.2d 375 (1992).



304.08 Applications for pardon; regulations.

304.08  Applications for pardon; regulations. All applications for pardon of any convict serving sentence of one year or more, except for pardons to be granted within 10 days next before the time when the convict would be otherwise entitled to discharge pursuant to law, shall be made and conducted in the manner hereinafter prescribed, and according to such additional regulations as may from time to time be prescribed by the governor.

304.08 History History: 1989 a. 31 s. 1707; Stats. 1989 s. 304.08.

304.08 Annotation Executive clemency in Wisconsin. Bauer, 1973 WLR 1154.



304.09 Notice of pardon application.

304.09  Notice of pardon application.

304.09(1) (1) In this section:

304.09(1)(a) (a) "Member of the family" means spouse, domestic partner under ch. 770, child, sibling, parent or legal guardian.

304.09(1)(b) (b) "Victim" means a person against whom a crime has been committed.

304.09(2) (2) The notice of the pardon application shall state the name of the convict, the crime of which he or she was convicted, the date and term of sentence and the date if known, when the application is to be heard by the governor. The notice shall be served on the following persons, if they can be found:

304.09(2)(a) (a) The judge who participated in the trial of the convict.

304.09(2)(b) (b) The district attorney who participated in the trial of the convict.

304.09(2)(c) (c) The victim or, if the victim is dead, an adult member of the victim's family.

304.09(3) (3) The notice shall inform the persons under sub. (2) of the manner in which they may provide written statements or participate in any applicable hearing. The applicant shall serve notice on the persons under sub. (2) (a) and (b) at least 3 weeks before the hearing of the application. The governor shall make a reasonable attempt to serve notice on the person under sub. (2) (c) at least 3 weeks before the hearing of the application. The notice shall be published at least once each week for 2 successive weeks before the hearing in a newspaper of general circulation in the county where the offense was committed. If there is no such newspaper, the notice shall be posted in a conspicuous place on the door of the courthouse of the county for 3 weeks before the hearing and published once each week for 2 consecutive weeks before the hearing in a newspaper published in an adjoining county. Publication as required in this subsection shall be completed by a date designated by the governor. The date shall be a reasonable time prior to the hearing date.

304.09 History History: 1983 a. 364; 1989 a. 31 s. 1708; Stats. 1989 s. 304.09; 1997 a. 181; 2009 a. 28.



304.10 Pardon application papers; victim's statement.

304.10  Pardon application papers; victim's statement.

304.10(1)(1) An application for pardon shall be accompanied by the following papers:

304.10(1)(a) (a) Notice of application and acknowledgments or affidavits showing due service and affidavits showing due publication and posting whenever required;

304.10(1)(b) (b) A certified copy of the court record entries, the indictment or information, and any additional papers on file in the court, if obtainable, as the governor requires;

304.10(1)(c) (c) A full sworn statement by the applicant of all facts and reasons upon which the application is based;

304.10(1)(d) (d) Written statements by the judge and the district attorney who tried the case, if obtainable, indicating their views regarding the application and stating any circumstances within their knowledge in aggravation or extenuation of the applicant's guilt;

304.10(1)(e) (e) A certificate of the keeper of the prison where the applicant has been confined showing whether the applicant has conducted himself or herself in a peaceful and obedient manner.

304.10(2) (2) When a victim or member of the victim's family receives notice under s. 304.09 (3), he or she may provide the governor with written statements indicating his or her views regarding the application and stating any circumstances within his or her knowledge in aggravation or extenuation of the applicant's guilt. Upon receipt of any such statement, the governor shall place the statement with the other pardon application papers.

304.10(3) (3) Any statement or paper containing a reference to the address of a victim or a member of the victim's family which is contained in a statement or other paper accompanying a pardon application is not subject to s. 19.35 and shall be closed to the public. The governor, using the procedure under s. 19.36 (6), shall delete any reference to the address in any statement or paper made public.

304.10 History History: 1983 a. 364; 1989 a. 31 s. 1709; Stats. 1989 s. 304.10; 1991 a. 269, 316; 1995 a. 224.



304.11 Conditional pardon; enforcement.

304.11  Conditional pardon; enforcement.

304.11(1) (1) In case a pardon is granted upon conditions the governor may issue a warrant to carry the conditions into effect.

304.11(2) (2) If it appears to the governor during the term of the sentence that the convicted person violated or failed to comply with any such condition, the governor may issue a warrant to any sheriff commanding the sheriff to arrest the convicted person and bring the convicted person before the governor.

304.11(3) (3) If upon inquiry it further appears to the governor that the convicted person has violated or failed to comply with any of those conditions, the governor may issue his or her warrant remanding the person to the institution from which discharged, and the person shall be confined and treated as though no pardon had been granted, except that the person loses any applicable good time which he or she had earned. If the person is returned to prison, the person is subject to the same limitations as a revoked parolee under s. 302.11 (7). The department shall determine the period of incarceration under s. 302.11 (7) (am). If the governor determines the person has not violated or failed to comply with the conditions, the person shall be discharged subject to the conditional pardon.

304.11 History History: 1983 a. 528; 1989 a. 31 s. 1710; Stats. 1989 s. 304.11; 1991 a. 316; 2001 a. 109.



304.115 Emergency removal.

304.115  Emergency removal. When an emergency exists which in the opinion of the secretary makes it advisable, the secretary may permit the temporary removal of a convicted person for such period and upon such conditions as the secretary determines. The secretary may delegate this authority to the deputy and the wardens and superintendents of the state prisons.

304.115 History History: 1989 a. 31 s. 1711; Stats. 1989 s. 304.115.



304.12 Execution and record of warrants.

304.12  Execution and record of warrants. When a convicted person is pardoned or the person's sentence is commuted, or the person is remanded to prison for the violation of any of the conditions of that person's pardon, the officer to whom the warrant is issued after executing it shall make return thereon to the governor forthwith and shall file with the clerk of the court in which the offender was convicted a certified copy of the warrant and return, and the clerk shall enter and file the same with the records of the case.

304.12 History History: 1989 a. 31 s. 1712; Stats. 1989 s. 304.12; 1991 a. 316.



304.13 Uniform act for out-of-state parolee supervision; state compacts.

304.13  Uniform act for out-of-state parolee supervision; state compacts.

304.13(1m) (1m) The governor of this state is authorized and directed to enter into a compact on behalf of this state with any state of the United States legally joining therein in the form substantially as follows:

A COMPACT.

Entered into by and among the contracting states, signatories hereto, with the consent of the congress of the United States of America, granted by an act entitled "An act granting the consent of congress to any two or more states to enter into agreements or compacts for cooperative effort and mutual assistance in the prevention of crime and for other purposes".

The contracting states solemnly agree:

304.13(1m)(a) (a) That it shall be competent for the duly constituted judicial and administrative authorities of a sending state to permit any person convicted of an offense within the sending state and placed on probation or released on extended supervision or parole to reside in any receiving state while on probation, extended supervision or parole, if:

304.13(1m)(a)1. 1. Such person is in fact a resident of or has family residing within the receiving state and can obtain employment there; or

304.13(1m)(a)2. 2. Though not a resident of the receiving state and not having family residing there, the receiving state consents to such person being sent there.

304.13(1m)(a)3. 3. Before granting such permission, opportunity shall be granted to the receiving state to investigate the home and prospective employment of such person.

304.13(1m)(a)4. 4. A resident of the receiving state, within the meaning of this subsection, is one who has been an actual inhabitant of such state continuously for more than one year prior to coming to the sending state and has not resided within the sending state more than 6 continuous months immediately preceding the commission of the offense for which that person has been convicted.

304.13(1m)(b) (b) That each receiving state will assume the duties of visitation of and supervision over probationers, persons on extended supervision or parolees of any sending state and in the exercise of those duties will be governed by the same standards that prevail for its own probationers, persons on extended supervision and parolees.

304.13(1m)(c) (c) That the duly accredited officers of a sending state may at all times enter a receiving state and there apprehend and retake any person on probation, extended supervision or parole. For that purpose no formalities will be required other than establishing the authority of the officer and the identity of the person to be retaken. All legal requirements to obtain extradition of fugitives from justice are expressly waived on the part of states party hereto, as to such persons. The decision of the sending state to retake a person on probation, extended supervision or parole shall be conclusive upon and not reviewable within the receiving state; provided, however, that if at the time when a state seeks to retake a probationer, person on extended supervision or parolee there should be pending against that person within the receiving state any criminal charge, or that person should be suspected of having committed within such state a criminal offense, that person shall not be retaken without the consent of the receiving state until discharged from prosecution or from imprisonment for such offense.

304.13(1m)(d) (d) That the duly accredited officers of the sending state will be permitted to transport prisoners being retaken through any and all such states parties to this compact, without interference.

304.13(1m)(e) (e) That the governor of each state may designate an officer who, acting jointly with like officers of other contracting states, if and when appointed, shall promulgate such rules and regulations as may be deemed necessary to more effectively carry out the terms of this compact.

304.13(1m)(f) (f) That this compact shall become operative immediately upon its ratification by any state as between it and any other state or states so ratifying. When ratified it shall have the full force and effect of law within such state, the form of ratification to be in accordance with the laws of the ratifying state.

304.13(1m)(g) (g) That this compact shall continue in force and remain binding upon such ratifying state until renounced by it. The duties and obligations hereunder of a renouncing state shall continue as to parolees, persons on extended supervision or probationers residing therein at the time of withdrawal or until finally discharged by the sending state. Renunciation of this compact shall be by the same authority which ratified it, by sending 6 months' notice in writing of its intention to withdraw the compact to the other states party thereto.

304.13(1m)(h) (h) In this subsection:

304.13(1m)(h)1. 1. "Receiving state" means a party to this compact other than a sending state.

304.13(1m)(h)2. 2. "Sending state" means a party to this compact permitting its probationers, persons on extended supervision and parolees to reside in a receiving state.

304.13(1m)(i) (i) This subsection may be cited as the "Uniform Act for Out-of-State Parolee Supervision".

304.13(2m) (2m) Subsection (1m) does not apply to this state's supervision of a person who is on probation, parole, or extended supervision from another state or another state's supervision of a person who is on probation, parole, or extended supervision from this state if all of the following have occurred:

304.13(2m)(a) (a) The compact authorized by s. 304.16 is in effect.

304.13(2m)(b) (b) Both this state and the other state are parties to the compact under s. 304.16.

304.13(2m)(c) (c) The other state has renounced the compact entered into with this state under sub. (1m).

304.13 History History: 1979 c. 89; 1983 a. 189; 1989 a. 31 s. 1713; Stats. 1989 s. 304.13; 1991 a. 316; 1997 a. 283; 2001 a. 96.

304.13 Cross-reference Cross-reference: See Appendix for a list of states which have ratified this compact.

304.13 Annotation The statutory distinction between parolees out of state under 57.13 [now s. 304.13] and absconding parolees, which denies extradition to the former but not the latter, is a constitutionally valid classification under Omernik test. State ex rel. Niederer v. Cady, 72 Wis. 2d 311, 240 N.W.2d 626 (1976).

304.13 Annotation Although the sending state could retake a compact parolee under s. 57.13 [now s. 304.13] without process, if it chooses to extradite the parolee it must meet extradition requirements. State ex rel. Reddin v. Meekma, 99 Wis. 2d 56, 298 N.W.2d 192 (Ct. App. 1980). Affirmed, 102 Wis. 2d 358, 306 N.W.2d 664 (1981).

304.13 Annotation Preapproval of an interstate probation transfer is contemplated by this provision, but when the probationer had consented to the transfer of probation supervision to Wisconsin, compliance with the statute was not required. State v. Martinez, 198 Wis. 2d 222, 542 N.W.2d 215 (Ct. App. 1995), 94-3006.

304.13 Annotation A probationer, like a parolee, is entitled to a preliminary and a final revocation hearing. Gagnon v. Scarpelli, 411 U.S. 778.



304.135 Out-of-state supervision of parolees and persons on extended supervision without compact.

304.135  Out-of-state supervision of parolees and persons on extended supervision without compact.

304.135(1)(1)

304.135(1)(a)(a) If the compact authorized under s. 304.16 is not in effect, the department may permit any person convicted of an offense within this state and placed on probation or released on extended supervision or parole to reside in any other state not a party to the compact authorized by s. 304.13 (1m) whenever the authorities of the receiving state agree to assume the duties of visitation of and supervision over the probationer, person on extended supervision, or parolee, governed by the same standards that prevail for its own probationers, persons on extended supervision, and parolees, on the same terms as are provided in s. 304.13 (1m) (a) and (b), in the case of states signatory to the compact authorized by s. 304.13 (1m).

304.135(1)(b) (b) If the compact authorized under s. 304.16 is in effect, the department may permit any person convicted of an offense within this state and placed on probation or released on extended supervision or parole to reside in any other state that is not a party to the compact authorized by s. 304.13 (1m), or the compact authorized under s. 304.16, whenever the authorities of the receiving state agree to assume the duties of visitation of and supervision over the probationer, person on extended supervision, or parolee, governed by the same standards that prevail for its own probationers, persons on extended supervision, and parolees, on the same terms as are provided by rules promulgated by the interstate commission, as defined in s. 304.16 (2) (f), in the case of compacting states, as defined in s. 304.16 (2) (e).

304.135(2) (2) Before permitting any probationer, person on extended supervision, or parolee to leave this state under sub. (1), the department shall obtain from him or her a signed agreement to return to this state upon demand of the department and an irrevocable waiver of all procedure incidental to extradition. The department may, in a manner comparable to that provided in sub. (1), receive for supervision probationers, persons on extended supervision, and parolees convicted in a state that is not a party to the compact authorized by s. 304.13 (1m) or the compact authorized by s. 304.16, and shall have the same custody and control of those persons as it has over probationers, persons on extended supervision, and parolees of this state.

304.135 History History: 1989 a. 31 s. 1714; Stats. 1989 s. 304.135; 1997 a. 283; 2001 a. 96.

304.135 Annotation A probation order to spend 3 years in India doing charitable work exceeded the trial court's authority. State v. Dean, 102 Wis. 2d 300, 306 N.W.2d 286 (Ct. App. 1981).



304.137 Determination concerning submission of human biological specimen.

304.137  Determination concerning submission of human biological specimen.

304.137(1) (1)  Persons released or placed on probation before January 1, 2000. If the department accepts supervision of a probationer, person on extended supervision, or parolee from another state under s. 304.13 (1m), 304.135, or 304.16 and the person was placed on probation or released on parole or extended supervision before January 1, 2000, the department shall determine whether the violation of law for which the person is on probation, extended supervision, or parole is comparable to a violation of s. 940.225 (1) or (2), 948.02 (1) or (2), 948.025, or 948.085. If the department determines that a person on probation, extended supervision, or parole from another state who is subject to this subsection violated a law that is comparable to a violation of s. 940.225 (1) or (2), 948.02 (1) or (2), 948.025, or 948.085, the department shall direct the probationer, person on extended supervision, or parolee to provide a biological specimen under s. 165.76.

304.137(2) (2) Persons released or placed on probation on or after January 1, 2000. If the department accepts supervision of a probationer, person on extended supervision, or parolee from another state under s. 304.13 (1m), 304.135, or 304.16 and the person was placed on probation or released on parole or extended supervision on or after January 1, 2000, the department shall determine whether the violation of law for which the person is on probation, extended supervision, or parole would constitute a felony if committed by an adult in this state. If the department determines that a person on probation, extended supervision, or parole from another state who is subject to this subsection violated a law that would constitute a felony if committed by an adult in this state, the department shall direct the probationer, person on extended supervision, or parolee to provide a biological specimen under s. 165.76.

304.137 History History: 1995 a. 440; 1997 a. 283; 1999 a. 9; 2001 a. 96; 2005 a. 277.



304.14 Cooperative return of parole, extended supervision and probation violators.

304.14  Cooperative return of parole, extended supervision and probation violators. The secretary may deputize any person regularly employed by another state to act as an officer and agent of this state in effecting the return of any person who has violated the terms and conditions of parole, extended supervision or probation as granted by this state. In any matter relating to the return of such person, any agent so deputized shall have all the powers of a police officer of this state. Any deputization pursuant to this section shall be in writing and any person authorized to act as an agent under this section shall carry formal evidence of the deputization and shall produce the same upon demand.

304.14 History History: 1989 a. 31 s. 1715; Stats. 1989 s. 304.14; 1991 a. 316; 1997 a. 283.



304.15 Nonapplicability of chapter.

304.15  Nonapplicability of chapter. This chapter does not apply to a person who is subject to an order under s. 48.366.

304.15 History History: 1987 a. 27; 1989 a. 31 s. 1716; Stats. 1989 s. 304.15.



304.16 Interstate compact for adult offender supervision.

304.16  Interstate compact for adult offender supervision.

304.16(1)(1)  Article I — Purpose.

304.16(1)(a)(a) The compacting states to this interstate compact recognize that each state is responsible for the supervision, in the community, of adult offenders who are authorized under the bylaws and rules of this compact to travel across state lines to and from each compacting state in such a manner as to enable each compacting state to track the location of offenders, transfer supervision authority in an orderly and efficient manner, and, when necessary, return offenders to their original jurisdictions. The compacting states recognize also that congress, by enacting the Crime Control Act, 4 USC 112, has authorized and encouraged compacts for cooperative efforts and mutual assistance in the prevention of crime. It is the purpose of this compact and the interstate commission created under sub. (3), through means of joint and cooperative action among the compacting states, to do all of the following:

304.16(1)(a)1. 1. Provide the framework for the promotion of public safety and protect the rights of victims through the control and regulation of the interstate movement of offenders in the community.

304.16(1)(a)2. 2. Provide for the effective tracking, supervision, and rehabilitation of these offenders by the sending and receiving states.

304.16(1)(a)3. 3. Equitably distribute the costs, benefits, and obligations of the compact among the compacting states.

304.16(1)(b) (b) This compact will do all of the following:

304.16(1)(b)1. 1. Create an interstate commission that will establish uniform procedures to manage the movement between states of adults placed under community supervision and released to the community under the jurisdiction of courts, paroling authorities, or corrections or other criminal justice agencies and that will promulgate rules to achieve the purpose of this compact.

304.16(1)(b)2. 2. Ensure an opportunity for input and timely notice to victims and to jurisdictions where defined offenders are authorized to travel or to relocate across state lines.

304.16(1)(b)3. 3. Establish a system of uniform data collection, access to information on active cases by authorized criminal justice officials, and regular reporting of compact activities to heads of state councils or boards, state executive, judicial, and legislative branches, and the attorney general.

304.16(1)(b)4. 4. Monitor compliance with rules governing interstate movement of offenders and intervene to address and correct noncompliance.

304.16(1)(b)5. 5. Coordinate training and education regarding the regulation of interstate movement of offenders for officials involved in such activity.

304.16(1)(c) (c) The compacting states recognize that there is no right of any offender to live in another state and that duly accredited officers of a sending state may at any time enter a receiving state to apprehend and retake any offender under supervision subject to the provisions of this compact and to bylaws adopted and rules promulgated under this section. The activities conducted by the interstate commission created in this section are the formation of public policies and are public business.

304.16(2) (2) Article II — Definitions. In this section:

304.16(2)(a) (a) "Adult" means both individuals legally classified as adults and juveniles treated as adults by court order, statute, or operation of law.

304.16(2)(b) (b) "Bylaws" means the bylaws established by the interstate commission for its governance or for directing or controlling the interstate commission's actions or conduct.

304.16(2)(c) (c) "Commissioner" means the voting representative of each compacting state appointed under sub. (3).

304.16(2)(d) (d) "Compact administrator" means the individual in each compacting state appointed under the terms of this compact who is responsible for the administration and management of the state's supervision and transfer of offenders under this compact, the rules adopted by the interstate commission, and policies adopted by the state board under this compact.

304.16(2)(e) (e) "Compacting state" means any state that has enacted the enabling legislation for this compact.

304.16(2)(f) (f) "Interstate commission" means the interstate commission for adult offender supervision established by this compact.

304.16(2)(g) (g) Unless the context indicates otherwise, "member" means the commissioner of a compacting state or a designee of the commissioner who is employed by the compacting state to assist in the administration of the compact.

304.16(2)(h) (h) "Noncompacting state" means a state that has not enacted the enabling legislation for this compact.

304.16(2)(i) (i) "Offender" means an adult placed under or subject to supervision as the result of the commission of a criminal offense and released to the community under the jurisdiction of courts, paroling authorities, the department of corrections, or other criminal justice agencies.

304.16(2)(j) (j) "Person" means any individual, corporation, business enterprise, or other legal entity, either public or private.

304.16(2)(k) (k) Except as provided in sub. (8) (g), "rules" means acts of the interstate commission, duly promulgated under sub. (8) and substantially affecting interested parties in addition to the interstate commission, that shall have the force and effect of law in the compacting states.

304.16(2)(L) (L) "State" means a state of the United States, the District of Columbia, or any other territorial possession of the United States.

304.16(2)(m) (m) "State board" means the interstate adult offender supervision board created under sub. (4) and s. 15.145 (3).

304.16(3) (3) Article III — The Compact Commission.

304.16(3)(a)(a) The compacting states hereby create the interstate commission for adult offender supervision. The interstate commission shall be a body corporate and a joint agency of the compacting states.

304.16(3)(b) (b) The interstate commission has all of the responsibilities, powers, and duties set forth in this section, including the power to sue and be sued, and such additional powers as may be conferred upon it by subsequent action of the respective legislatures of the compacting states in accordance with the terms of this compact.

304.16(3)(c) (c) The interstate commission shall consist of commissioners selected and appointed by resident members of the state board for their respective states. In addition to the commissioners who are the voting representatives of each state, the interstate commission shall include individuals who are not commissioners but who are members of interested organizations. Noncommissioner members shall include a member of the national organizations of governors, legislators, state chief justices, attorneys general, and crime victims. All noncommissioner members of the interstate commission shall be nonvoting members. The interstate commission may provide in its bylaws for such additional, nonvoting members as it considers necessary.

304.16(3)(d) (d) Each compacting state represented at any meeting of the interstate commission is entitled to one vote. A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws of the interstate commission. The interstate commission shall meet at least once each year. The chairperson may call additional meetings and, upon the request of 27 or more compacting states, shall call additional meetings. Public notice shall be given of all meetings and, except as provided in sub. (7) (f), meetings shall be open to the public.

304.16(3)(e) (e) The interstate commission shall establish an executive committee, which shall include commission officers, members, and others as determined by the bylaws. The executive committee shall have the power to act on behalf of the interstate commission during periods when the interstate commission is not in session, with the exception of rule making or amendments to the compact. The executive committee oversees the day-to-day activities managed by the executive director and interstate commission staff, administers enforcement and compliance with the provisions of the compact, with its bylaws, and as directed by the interstate commission, and performs other duties as directed by the interstate commission or set forth in the bylaws.

304.16(4) (4) Article IV — The State Board. There is created an interstate adult offender supervision board under s. 15.145 (3), which shall be responsible for the appointment of the commissioner who shall serve on the interstate commission from this state. The state board shall appoint as its commissioner the compact administrator from this state to serve on the interstate commission in such capacity under applicable law of the member state. While each member state may determine the membership of its own state board, its membership must include at least the state's compact administrator and one representative from the legislative, judicial, and executive branches of government and victims groups. Each compacting state retains the right to determine the qualifications of the compact administrator, who shall be appointed by the governor in consultation with the legislature and the judiciary. In addition to appointing its commissioner to the interstate commission, the state board shall exercise oversight and advocacy concerning its participation in interstate commission activities and other duties as may be determined by each member state, including the development of policy concerning operations and procedures of the compact within that state.

304.16(5) (5) Article V — Powers and Duties of the Interstate Commission. The interstate commission shall have all of the following powers:

304.16(5)(a) (a) To adopt a seal and suitable bylaws governing the management and operation of the interstate commission.

304.16(5)(b) (b) To promulgate rules, which shall have the force and effect of statutory law and shall be binding in the compacting states to the extent and in the manner provided in this compact.

304.16(5)(c) (c) To oversee, supervise, and coordinate the interstate movement of offenders subject to the terms of this compact and to any bylaws adopted and rules promulgated by the interstate commission.

304.16(5)(d) (d) To enforce compliance with compact provisions and interstate commission rules and bylaws, using all necessary and proper means, including the use of judicial process.

304.16(5)(e) (e) To establish and maintain offices.

304.16(5)(f) (f) To purchase and maintain insurance and bonds.

304.16(5)(g) (g) To borrow, accept, or contract for services of personnel, including members and their staffs.

304.16(5)(h) (h) To establish and appoint committees and hire staff that it considers necessary for carrying out its functions, including an executive committee as required by sub. (3) (e).

304.16(5)(i) (i) To elect or appoint officers, attorneys, employees, agents, or consultants and to fix their compensation, define their duties, and determine their qualifications.

304.16(5)(j) (j) To establish the interstate commission's personnel policies and programs relating to, among other things, conflicts of interest, rates of compensation, and qualifications of personnel.

304.16(5)(k) (k) To accept, receive, utilize, and dispose of donations and grants of money, equipment, supplies, materials, and services.

304.16(5)(L) (L) To lease, purchase, or accept contributions or donations of, or otherwise own, hold, improve, or use, any property, whether real, personal, or mixed.

304.16(5)(m) (m) To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, whether real, personal, or mixed.

304.16(5)(n) (n) To establish a budget and to make expenditures and levy assessments as provided in sub. (10).

304.16(5)(o) (o) To sue and be sued.

304.16(5)(p) (p) To provide for dispute resolution among compacting states.

304.16(5)(q) (q) To perform such functions as may be necessary or appropriate to achieve the purposes of this compact.

304.16(5)(r) (r) To report annually to the legislatures, governors, judiciary, and state councils or boards of the compacting states concerning the activities of the interstate commission during the preceding year. Such reports shall include also any recommendations adopted by the interstate commission.

304.16(5)(s) (s) To coordinate education, training, and public awareness regarding the interstate movement of offenders for officials involved in such activity.

304.16(5)(t) (t) To establish uniform standards for the reporting, collecting, and exchanging of data.

304.16(6) (6) Article VI — Organization and Operation of the Interstate Commission.

304.16(6)(a)(a) Bylaws. The interstate commission shall, by a majority of the members and within 12 months after the first interstate commission meeting, adopt bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes of the compact, including bylaws that do any of the following:

304.16(6)(a)1. 1. Establish the fiscal year of the interstate commission.

304.16(6)(a)2. 2. Establish an executive committee and other committees as may be necessary.

304.16(6)(a)3. 3. Provide reasonable standards and procedures for doing all of the following:

304.16(6)(a)3.a. a. Establishing committees.

304.16(6)(a)3.b. b. Governing any general or specific delegation of any authority or function of the interstate commission.

304.16(6)(a)4. 4. Provide reasonable procedures for calling and conducting meetings of the interstate commission and for ensuring reasonable notice of each meeting.

304.16(6)(a)5. 5. Establish the titles and responsibilities of the officers of the interstate commission.

304.16(6)(a)6. 6. Provide reasonable standards and procedures for the establishment of the personnel policies and programs of the interstate commission. Notwithstanding any civil service or other similar laws of any compacting state, the bylaws shall exclusively govern the personnel policies and programs of the interstate commission.

304.16(6)(a)7. 7. Provide a mechanism for winding up the operations of the interstate commission and the equitable return of any surplus funds that may exist upon the termination of the compact after the payment or the reserving of all of its debts and obligations.

304.16(6)(a)8. 8. Provide for the initial administration of the compact.

304.16(6)(a)9. 9. Establish standards and procedures for compliance and technical assistance in carrying out the compact.

304.16(6)(b) (b) Officers and staff.

304.16(6)(b)1.1. The interstate commission shall, by a majority of the members, elect from among its members a chairperson and a vice chairperson, each of whom shall have such authority and duties as may be specified in the bylaws. The chairperson or, in his or her absence or disability, the vice chairperson shall preside at all meetings of the interstate commission. The officers so elected shall serve without compensation or remuneration from the interstate commission. Subject to the availability of budgeted funds, the officers shall be reimbursed for any actual and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the interstate commission.

304.16(6)(b)2. 2. The interstate commission shall, through its executive committee, appoint or retain an executive director for such period, upon such terms and conditions, and for such compensation as the interstate commission may consider appropriate. The executive director shall serve as secretary to the interstate commission and shall hire and supervise such other staff as may be authorized by the interstate commission but shall not be a member.

304.16(6)(c) (c) Corporate records of the interstate commission. The interstate commission shall maintain its corporate books and records in accordance with the bylaws.

304.16(6)(d) (d) Immunity, defense, and indemnification.

304.16(6)(d)1.1. The voting and nonvoting members, officers, executive director, and employees of the interstate commission shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage, loss of property, personal injury, or other civil liability caused or arising out of any actual or alleged act, error, or omission that occurred within the scope of interstate commission employment, duties, or responsibilities. Nothing in this paragraph shall be construed to protect any such person from suit or liability for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of any such person.

304.16(6)(d)2. 2. The interstate commission shall defend the commissioner of a compacting state, his or her representatives or employees, and the interstate commission's representatives or employees in any civil action seeking to impose liability and arising out of any actual or alleged act, error, or omission that occurred within the scope of interstate commission employment, duties, or responsibilities or that such person had a reasonable basis for believing occurred within the scope of interstate commission employment, duties, or responsibilities, unless the actual or alleged act, error, or omission resulted from intentional wrongdoing on the part of such person.

304.16(6)(d)3. 3. The interstate commission shall indemnify and hold the commissioner of a compacting state, his or her representatives or employees, and the interstate commission's representatives or employees harmless in the amount of any settlement or judgment obtained against such persons arising out of any actual or alleged act, error, or omission that occurred within the scope of interstate commission employment, duties, or responsibilities or that such person had a reasonable basis for believing occurred within the scope of interstate commission employment, duties, or responsibilities, unless the actual or alleged act, error, or omission resulted from intentional wrongdoing on the part of such person.

304.16(7) (7) Article VII — Activities of the Interstate Commission.

304.16(7)(a)(a) The interstate commission shall meet and take such actions as are consistent with the provisions of this compact.

304.16(7)(b) (b) Except as otherwise provided in this compact and unless a greater percentage is required by the bylaws, in order to constitute an act of the interstate commission, such act shall have been taken at a meeting of the interstate commission and shall have received an affirmative vote of a majority of the members present.

304.16(7)(c) (c) Each member of the interstate commission shall have the right and power to cast a vote to which that compacting state is entitled and to participate in the business and affairs of the interstate commission. A member shall vote in person on behalf of the state and shall not delegate a vote to another member state. However, a state board shall appoint another authorized representative, in the absence of the commissioner from that state, to cast a vote on behalf of the member state at a specified meeting. The bylaws may provide for members' participation in meetings by telephone or other means of telecommunication or electronic communication. Any voting conducted by telephone, or by other means of telecommunication or electronic communication, shall be subject to the same quorum requirements of meetings at which members are present in person.

304.16(7)(d) (d) The interstate commission shall meet at least once during each year. The chairperson of the interstate commission may call additional meetings at any time and, upon the request of a majority of the members, shall call additional meetings.

304.16(7)(e) (e) The interstate commission's bylaws shall establish conditions and procedures under which the interstate commission shall make its information and official records available to the public for inspection or copying. The interstate commission may exempt from disclosure any information or official records to the extent that they would adversely affect personal privacy rights or proprietary interests. In promulgating such rules, the interstate commission may make available to law enforcement agencies records and information otherwise exempt from disclosure and may enter into agreements with law enforcement agencies to receive or exchange information or records subject to nondisclosure and confidentiality provisions.

304.16(7)(f) (f) Public notice shall be given of all meetings and all meetings shall be open to the public, except as set forth in the rules or as otherwise provided in the compact. The interstate commission shall promulgate rules consistent with the principles contained in the Government in Sunshine Act, 5 USC 552b. The interstate commission and any of its committees may close a meeting to the public if it determines by two-thirds vote that an open meeting would be likely to do any of the following:

304.16(7)(f)1. 1. Relate solely to the interstate commission's internal personnel practices and procedures.

304.16(7)(f)2. 2. Disclose matters specifically exempted from disclosure by statute.

304.16(7)(f)3. 3. Disclose a trade secret or commercial or financial information that is privileged or confidential.

304.16(7)(f)4. 4. Involve accusing any person of a crime or formally censuring any person.

304.16(7)(f)5. 5. Disclose information of a personal nature if disclosure would constitute a clearly unwarranted invasion of personal privacy.

304.16(7)(f)6. 6. Disclose investigatory records compiled for law enforcement purposes.

304.16(7)(f)7. 7. Disclose information contained in or related to examination, operating, or condition reports prepared by, on behalf of, or for the use of the interstate commission with respect to a regulated entity for the purpose of regulation or supervision of such entity.

304.16(7)(f)8. 8. Disclose information, the premature disclosure of which would significantly endanger the life of a person or the stability of a regulated entity.

304.16(7)(f)9. 9. Specifically relate to the interstate commission's issuance of a subpoena or its participation in a civil action or proceeding.

304.16(7)(g) (g) For every meeting closed under par. (f), the interstate commission's chief legal officer shall publicly certify that, in his or her opinion, the meeting may be closed to the public and shall reference each relevant exemptive provision. The interstate commission shall keep minutes that shall fully and clearly describe all matters discussed in any meeting and shall provide a full and accurate summary of any actions taken and the reasons therefor, including a description of each of the views expressed on any item and the record of any roll call vote, reflected in the vote of each member on the question. All documents considered in connection with any action shall be identified in such minutes.

304.16(7)(h) (h) The interstate commission shall collect standardized data concerning the interstate movement of offenders as directed through its bylaws and rules that shall specify the data to be collected, the means of collection, and data exchange and reporting requirements.

304.16(8) (8) Article VIII — Rule-making Functions of the Interstate Commission.

304.16(8)(a)(a) The interstate commission shall promulgate rules in order to effectively and efficiently achieve the purposes of the compact, including transition rules governing administration of the compact during the period after it becomes effective in which it is being considered and enacted by other states.

304.16(8)(b) (b) Rule making shall occur under the criteria set forth in this subsection and the bylaws and rules adopted under this subsection. Such rule making shall substantially conform to the principles of the federal Administrative Procedure Act, 5 USC 551 to 559, and the federal Advisory Committee Act, P.L. 92-463, reprinted in 5 USC appendix. All rules and amendments shall become binding as of the date specified in each rule or amendment.

304.16(8)(c) (c) If a majority of the legislatures of the compacting states reject a rule, by enactment of a statute or resolution in the same manner used to adopt the compact, then such rule shall have no further force and effect in any compacting state.

304.16(8)(d) (d) When promulgating a rule, the interstate commission shall do all of the following:

304.16(8)(d)1. 1. Publish the proposed rule, stating with particularity the text of the rule that is proposed and the reason for the proposed rule.

304.16(8)(d)2. 2. Allow persons to submit written data, facts, opinions, and arguments, which information shall be publicly available.

304.16(8)(d)3. 3. Provide an opportunity for an informal hearing.

304.16(8)(d)4. 4. Promulgate a final rule and its effective date, if appropriate, based on the rule-making record.

304.16(8)(e) (e) Not later than 60 days after a rule is promulgated, any interested person may file a petition in the U.S. district court for the District of Columbia or in the federal district court for the district in which the interstate commission's principal office is located for judicial review of such rule. If the court finds that the interstate commission's action is not supported by substantial evidence, as construed under the federal Administrative Procedure Act, 5 USC 551 to 559, in the rule-making record, the court shall hold the rule unlawful and set it aside.

304.16(8)(f) (f) Subjects to be addressed within 12 months after the first meeting must at a minimum include all of the following:

304.16(8)(f)1. 1. Notice to victims and opportunity to be heard.

304.16(8)(f)2. 2. Offender registration and compliance.

304.16(8)(f)3. 3. Violations and returns.

304.16(8)(f)4. 4. Transfer procedures and forms.

304.16(8)(f)5. 5. Eligibility for transfer.

304.16(8)(f)6. 6. Collection of restitution and fees from offenders.

304.16(8)(f)7. 7. Data collection and reporting.

304.16(8)(f)8. 8. The level of supervision to be provided by the receiving state.

304.16(8)(f)9. 9. Transition rules governing the operation of the compact and the interstate commission during all or part of the period between the effective date of the compact and the date on which the last eligible state adopts the compact.

304.16(8)(f)10. 10. Mediation, arbitration, and dispute resolution.

304.16(8)(g) (g) The existing rules governing the operation of the compact authorized under s. 304.13 (1m) shall be null and void with respect to adult offenders traveling between compacting states 12 months after the first meeting of the interstate commission.

304.16(8)(h) (h) Upon determination by the interstate commission that an emergency exists, it may promulgate an emergency rule, which shall become effective immediately upon adoption, provided that the usual rule-making procedures provided under this subsection shall be retroactively applied to the rule as soon as reasonably possible and in no event later than 90 days after the effective date of the rule.

304.16(9) (9) Article IX — Oversight, Enforcement, and Dispute Resolution by the Interstate Commission.

304.16(9)(a)(a) Oversight.

304.16(9)(a)1.1. The interstate commission shall oversee the interstate movement of adult offenders in the compacting states and shall monitor such activities being administered in noncompacting states that may significantly affect compacting states.

304.16(9)(a)2. 2. The courts and executive agencies in each compacting state shall enforce this compact and shall take all actions necessary and appropriate to effectuate the compact's purposes and intent. In any judicial or administrative proceeding in a compacting state pertaining to the subject matter of this compact that may affect the powers, responsibilities, or actions of the interstate commission, the interstate commission shall be entitled to receive all service of process in any such proceeding and shall have standing to intervene in the proceeding for all purposes.

304.16(9)(b) (b) Dispute resolution.

304.16(9)(b)1.1. The compacting states shall report to the interstate commission on issues or activities of concern to them and cooperate with and support the interstate commission in the discharge of its duties and responsibilities.

304.16(9)(b)2. 2. The interstate commission shall attempt to resolve any disputes or other issues that are subject to the compact or that may arise among compacting states and noncompacting states.

304.16(9)(b)3. 3. The interstate commission shall enact a bylaw or promulgate a rule providing for both mediation and binding dispute resolution for disputes among the compacting states.

304.16(9)(c) (c) Enforcement. The interstate commission, in the reasonable exercise of its discretion, shall enforce the provisions of this compact using any or all means set forth in sub. (12).

304.16(10) (10) Article X — Finance.

304.16(10)(a)(a) The interstate commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization, and ongoing activities.

304.16(10)(b) (b) The interstate commission shall levy on and collect an annual assessment from each compacting state to cover the cost of the internal operations and activities of the interstate commission and its staff, which must be in a total amount sufficient to cover the interstate commission's annual budget as approved each year. The aggregate annual assessment amount shall be allocated based upon a formula to be determined by the interstate commission, taking into consideration the population of the state and the volume of interstate movement of offenders in each compacting state. The interstate commission shall promulgate a rule that is binding upon all compacting states and that governs the assessment.

304.16(10)(c) (c) The interstate commission may not incur any obligations of any kind prior to securing the funds adequate to meet them, nor may the interstate commission pledge the credit of any of the compacting states, except by and with the authority of the compacting state.

304.16(10)(d) (d) The interstate commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the interstate commission shall be subject to the audit and accounting procedures established under its bylaws. All receipts and disbursements of funds handled by the interstate commission shall be audited yearly by a certified or licensed public accountant, and the report of the audit shall be included in and become part of the annual report of the interstate commission.

304.16(11) (11) Article XI — Compacting States, Effective Date, and Amendment.

304.16(11)(a)(a) Any state is eligible to become a compacting state.

304.16(11)(b) (b) The compact shall become effective and binding upon legislative enactment of the compact into law by no less than 35 of the states. The initial effective date shall be upon enactment into law by the 35th jurisdiction. Thereafter it shall become effective and binding, as to any other compacting state, upon enactment of the compact into law by that state. The governors of nonmember states or their designees will be invited to participate in interstate commission activities on a nonvoting basis prior to adoption of the compact by all states.

304.16(11)(c) (c) Amendments to the compact may be proposed by the interstate commission for enactment by the compacting states. No amendment shall become effective and binding upon the interstate commission and the compacting states unless and until it is enacted into law by unanimous consent of the compacting states.

304.16(12) (12) Article XII — Withdrawal, Default, Termination, and Judicial Enforcement.

304.16(12)(a)(a) Withdrawal.

304.16(12)(a)1.1. Except as provided in subd. 2. and par. (b) 1. c. and 3., once effective, the compact shall continue in force and remain binding upon each and every compacting state.

304.16(12)(a)2. 2.

304.16(12)(a)2.a.a. A compacting state may withdraw from the compact by enacting a law specifically repealing this section.

304.16(12)(a)2.b. b. The effective date of withdrawal is the effective date of the repeal.

304.16(12)(a)2.c. c. The withdrawing state shall immediately notify the chairperson of the interstate commission in writing upon the introduction of legislation repealing this compact in the withdrawing state. The interstate commission shall notify the other compacting states of the withdrawing state's intent to withdraw within 60 days after receiving the written notice.

304.16(12)(a)2.d. d. The withdrawing state is responsible for all assessments, obligations, and liabilities incurred through the effective date of withdrawal, including any obligations the performance of which extend beyond the effective date of withdrawal.

304.16(12)(a)2.e. e. Reinstatement following withdrawal of any compacting state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the interstate commission.

304.16(12)(b) (b) Default.

304.16(12)(b)1.1. If the interstate commission determines that any compacting state has at any time defaulted in the performance of any of its obligations or responsibilities under this compact, under the bylaws, or under any duly promulgated rules, the interstate commission may impose any or all of the following penalties:

304.16(12)(b)1.a. a. Forfeitures, fees, and costs in such amounts as are considered reasonable and as fixed by the interstate commission.

304.16(12)(b)1.b. b. Remedial training and technical assistance as directed by the interstate commission.

304.16(12)(b)1.c. c. Suspension or termination of membership in the compact. Suspension shall be imposed only after all other reasonable means of securing compliance under the bylaws and rules have been exhausted. Immediate notice of suspension shall be given by the interstate commission to the governor, the chief justice of the supreme court, the majority and minority leaders of the defaulting state's legislature, and the state board.

304.16(12)(b)2. 2. The grounds for default include failure of a compacting state to perform obligations or responsibilities imposed upon it by this compact, interstate commission bylaws, or duly promulgated rules.

304.16(12)(b)3. 3. If it determines that a compacting state has defaulted, the interstate commission shall immediately notify the defaulting state in writing of the penalty imposed by the interstate commission on the defaulting state pending a cure of the default. The interstate commission shall stipulate the conditions under which and the time period within which the defaulting state must cure its default. If the defaulting state fails to cure the default within the time period specified by the interstate commission, in addition to any other penalties imposed herein, the defaulting state may be terminated from the compact upon an affirmative vote of a majority of the compacting states, and all rights, privileges, and benefits conferred by this compact shall be terminated from the effective date of termination. Within 60 days after the effective date of termination of a defaulting state, the interstate commission shall notify the governor, the chief justice of the supreme court, the majority and minority leaders of the defaulting state's legislature, and the state board of the termination.

304.16(12)(b)4. 4. The defaulting state is responsible for all assessments, obligations, and liabilities incurred through the effective date of termination, including any obligations the performance of which extends beyond the effective date of termination.

304.16(12)(b)5. 5. The interstate commission shall not bear any costs relating to the defaulting state unless otherwise mutually agreed upon between the interstate commission and the defaulting state.

304.16(12)(b)6. 6. Reinstatement following termination of any compacting state requires both a reenactment of the compact by the defaulting state and the approval of the interstate commission under the rules.

304.16(12)(c) (c) Judicial enforcement. The interstate commission may, by majority vote of the members, initiate legal action in the U.S. district court for the District of Columbia, or, at the discretion of the interstate commission, in the federal district court for the district in which the interstate commission has its offices, to enforce compliance with the provisions of the compact and duly promulgated rules and bylaws against any compacting state in default. In the event judicial enforcement is necessary, the prevailing party shall be awarded all costs of such litigation, including reasonable attorney fees.

304.16(12)(d) (d) Dissolution of compact.

304.16(12)(d)1.1. The compact dissolves effective upon the date of the withdrawal or default of the compacting state that reduces membership in the compact to one compacting state.

304.16(12)(d)2. 2. Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, the business and affairs of the interstate commission shall be wound up, and any surplus funds shall be distributed in accordance with the bylaws.

304.16(13) (13) Article XIII — Construction. The provisions of this compact shall be liberally constructed to effectuate its purposes.

304.16(14) (14) Article XIV — Binding Effect of Compact and Other Laws.

304.16(14)(a)(a) Other laws.

304.16(14)(a)1.1. Nothing in this compact prevents the enforcement of any other law of a compacting state that is not inconsistent with this compact.

304.16(14)(a)2. 2. All compacting states' laws conflicting with this compact are superseded to the extent of the conflict.

304.16(14)(b) (b) Binding effect of the compact.

304.16(14)(b)1.1. All lawful actions of the interstate commission, including all rules and bylaws promulgated by the interstate commission, are binding upon the compacting states.

304.16(14)(b)2. 2. All agreements between the interstate commission and the compacting states are binding in accordance with their terms.

304.16(14)(b)3. 3. Upon the request of a party to a conflict over meaning or interpretation of interstate commission actions, and upon a majority vote of the compacting states, the interstate commission may issue advisory opinions regarding such meaning or interpretation.

304.16(14)(b)4. 4. In the event that any provision of this compact exceeds the constitutional limits imposed on the legislature of any compacting state, the obligations, duties, powers, or jurisdiction sought to be conferred by such provision upon the interstate commission shall be ineffective, and such obligations, duties, powers, or jurisdiction shall remain in the compacting state and shall be exercised by the agency thereof to which such obligations, duties, powers, or jurisdiction are delegated by law in effect at the time that this compact becomes effective.

304.16(15) (15) Article XV — Short Title. This section may be cited as the "Interstate Compact for Adult Offender Supervision."

304.16 History History: 2001 a. 96.






321. Department of military affairs.

321.01 Definitions.

321.01  Definitions. In this chapter:

321.01(1) (1) "Active duty" means federal active duty or state active duty.

321.01(2) (2) "Department" means the department of military affairs.

321.01(3) (3) "Facility" includes armory, base, installation, and airfield.

321.01(4) (4) "Federal active duty" means full-time duty in the active military service of the United States, as defined in 10 USC 101 (d) or 32 USC 502, 503, or 904.

321.01(5) (5) "Law enforcement agency" means an agency of the federal government, a federally recognized Indian tribe or band, or a state or political subdivision of a state, whose purpose is the detection and prevention of crime and enforcement of laws or ordinances.

321.01(6) (6) "Law enforcement officer" means any person employed by a law enforcement agency who is authorized to make arrests for violations of the laws or ordinances that the person is employed to enforce.

321.01(7) (7) "Military property" includes arms, clothing, equipment, publications, supplies, and vehicles owned by or in the custody of the department.

321.01(8) (8) "Military records" means correspondence, medical records, personnel records, and other documents in the custody of the department.

321.01(9) (9) "National guard," unless the context otherwise requires, means both the Wisconsin army national guard and the Wisconsin air national guard.

321.01(10) (10) "Political subdivision" means a city, village, town, or county.

321.01(11) (11) "State active duty" means full-time state duty in the national guard, or state defense force when activated, under an order of the governor or under an order otherwise issued by authority of law, and includes travel to and from that duty.

321.01(12) (12) "Unit" means a formally organized division or subset of the national guard or state defense force.

321.01(13) (13) "Wisconsin code of military justice" means the Wisconsin Code of Military Justice under ch. 322.

321.01 History History: 2007 a. 200.



321.02 Powers and duties of the governor.

321.02  Powers and duties of the governor.

321.02(1) (1) The governor may request volunteers from the national guard to provide assistance to federal, state and local law enforcement officers, within or outside the boundaries of this state, in drug interdiction and counter-drug activities under 32 USC 112. These activities may include the operation and maintenance of equipment and facilities. The governor may order, with their consent, any national guard members who volunteer under this subsection to duty in federally funded status. The governor may delegate his or her authority under this subsection to the adjutant general. The adjutant general shall follow all laws and regulations of the U.S. department of defense when ordering national guard members to perform drug interdiction and counter-drug activities under this subsection.

321.02(2) (2) A national guard member assisting in drug interdiction and counter-drug activities under this subsection shall obey the instructions of a law enforcement officer from the assisted agency involved in these activities that are given to the national guard member through the military chain of command.

321.02 History History: 1991 a. 47; 2007 a. 200 ss. 141, 206; Stats. 2007 s. 321.02.



321.03 Powers and duties of the department.

321.03  Powers and duties of the department.

321.03(1) (1) The department shall do all of the following:

321.03(1)(a) (a) Administer the national guard.

321.03(1)(b) (b) Provide facilities and support for the national guard.

321.03(1)(c) (c) Administer the Challenge Academy program for disadvantaged youth under 32 USC 509. The department shall determine eligibility criteria for the Challenge Academy consistent with federal law. Annually, the department shall do all of the following:

321.03(1)(c)1. 1. Calculate the state share of the average cost per pupil attending the Challenge Academy program and report this information to the department of public instruction.

321.03(1)(c)2. 2. Notwithstanding s. 118.125, report to each school district in which a pupil attending the program resides the pupil's name and the name and address of the pupil's custodial parent or guardian.

321.03(1)(d) (d) Assist the department of transportation in making the determinations under s. 343.16 (2) (f).

321.03(1)(e) (e) Apply for contracts and receive and expend moneys and grants from the federal government related to homeland security.

321.03(2) (2) The department may do any of the following:

321.03(2)(a) (a) Enter into an agreement to rent to appropriate organizations or individuals state-owned lands, buildings, and facilities used by, acquired for, or erected for the national guard when not required for use by the national guard. A rental agreement under this paragraph is not effective unless in writing and approved in writing by the adjutant general or his or her designee.

321.03(2)(b) (b) Upon appraisal by the state chief engineer submitted to the governor in writing and with written approval of the governor sell and convey, any state-owned property acquired or erected for state military purposes, if the property is no longer useful to the national guard.

321.03 History History: 1983 a. 27; 1997 a. 237; 2001 a. 109; 2005 a. 475; 2007 a. 162; 2007 a. 200 ss. 17 to 20m, 64 to 65, 86 to 88; Stats. 2007 s. 321.03; 2013 a. 20 s. 171.



321.04 Powers and duties of the adjutant general.

321.04  Powers and duties of the adjutant general.

321.04(1)(1) The adjutant general or his or her designee shall do all of the following:

321.04(1)(a) (a) Be the military chief of staff to the governor.

321.04(1)(b) (b) Advise the governor on military issues and transmit military correspondence to and from the governor.

321.04(1)(c) (c) Under orders from the governor, draw from the state treasury the money necessary for paying national guard members on state active duty.

321.04(1)(d) (d) Provide necessary medical supplies and services to the national guard during periods of state active duty not otherwise provided under this chapter and ch. 102, to be charged to the appropriation under s. 20.465 (1) (c).

321.04(1)(e) (e) Provide a United States flag or state flag to the next of kin of each deceased member of the national guard who dies during state active duty, to be charged to the appropriation under s. 20.465 (1) (c).

321.04(1)(f) (f) Have control over all military property and military records and carefully preserve, repair, and account for the military property and records.

321.04(1)(g) (g) Audit all military accounts and all accounts or claims payable from the treasury of the state for military purposes before payment.

321.04(1)(h) (h) Keep an account of all moneys received and expended by the department.

321.04(1)(i) (i) Administer, with the approval of the governor, state-federal cooperative funding agreements related to the department.

321.04(1)(j) (j) Prepare the training of national guard members.

321.04(1)(k) (k) Transport or contract for the transportation of national guard members and military property.

321.04(1)(L) (L) Provide or contract for the provision of all necessary military property, lodging, and meals for members and units of the national guard, subject to s. 16.71 (1).

321.04(1)(m) (m) Prepare and issue all necessary accounting books and forms for the national guard. All of the accounting books and forms shall conform as nearly as practicable to those in use in the U.S. army or air force.

321.04(1)(n) (n) Cooperate with the federal government in the operation and maintenance of distance learning centers for the use of current and former members of the national guard and the U.S. armed forces. The adjutant general may charge rent for the use of a center by a nonmilitary or nonfederal person. All moneys received under this paragraph shall be credited to the appropriation account under s. 20.465 (1) (i).

321.04(1)(o) (o) Provide the department of veterans affairs information on all necessary military points of contact and general deployment information for activated and deployed members of the national guard.

321.04(1)(p) (p) Perform the duties under s. 321.51 (2) (e).

321.04(1)(q) (q) Perform the customary duties of his or her office.

321.04(1)(r) (r) Assist national guard members who may have been exposed to depleted uranium in obtaining the best practice health screening test from the federal department of veterans affairs to test for exposure to depleted uranium using a bioassay procedure involving methods sufficiently sensitive to detect depleted uranium at low levels.

321.04(2) (2) The adjutant general or his or her designee may do any of the following:

321.04(2)(a) (a) Make, publish, and have printed policies, regulations, and instructions for the governance of the national guard.

321.04(2)(b) (b) Provide for all books and forms necessary for the proper discharge of the duty of all officers of the national guard.

321.04(2)(c) (c) When any military property is wrongfully held by another person, bring an action in the name of the state to recover possession of the property or the money value of the property.

321.04(2)(d) (d) Upon receipt of a meritorious request for a state flag and within the limits of the appropriation under s. 20.465 (1) (e), furnish a flag without charge to the person who requested it.

321.04(2)(e) (e) Activate members of the national guard to serve on an honors detail of military funeral honors for a person described under s. 45.60 (1).

321.04(2)(f) (f) Perform the duties under 321.51 (2) (b).

321.04 History History: 2007 a. 200 ss. 41, 62 to 63, 67, 71 to 81m, 96, 100, 207 to 213; Stats. 2007 s. 321.04.



321.05 Permission to forces of other states.

321.05  Permission to forces of other states.

321.05(1) (1) Any military unit of another state that is in fresh pursuit of insurrectionists, terrorists, or enemy forces may continue the pursuit into this state until a military unit or law enforcement agency of this state or the U.S. military has had a reasonable opportunity to take up the pursuit or capture the persons. The military unit of the other state may arrest or capture those persons in this state while in fresh pursuit.

321.05(2) (2) Any person who is captured or arrested by the military unit of another state while in this state shall without unnecessary delay be surrendered to a military unit or law enforcement agency of this state.

321.05 History History: 2007 a. 200 ss. 25 to 26; Stats. 2007 s. 321.05.



321.10 Military staff of governor.

321.10  Military staff of governor.

321.10(1) (1) The military staff of the governor shall consist of the following:

321.10(1)(a) (a) An adjutant general, with a minimum rank of brigadier general and a maximum rank of lieutenant general.

321.10(1)(b) (b) A deputy adjutant general for army, whose rank may not exceed brigadier general, unless selected for a military position requiring federal recognition as a major general.

321.10(1)(c) (c) A deputy adjutant general for air, whose rank may not exceed brigadier general, unless selected for a military position requiring federal recognition as a major general.

321.10(1)(cm) (cm) A deputy adjutant general for civil authority support, who may be of either army or air and whose rank may not exceed brigadier general unless selected for a military position requiring federal recognition as a major general. The deputy adjutant general for support for civil authorities may serve as a chief of staff.

321.10(1)(d) (d) Two assistant adjutants general for army, whose rank may not exceed brigadier general.

321.10(1)(f) (f) An assistant adjutant general for air, whose rank may not exceed brigadier general.

321.10(1)(g) (g) A chief surgeon for army, whose rank may not exceed major general.

321.10(1)(h) (h) A chief surgeon for air, whose rank may not exceed major general.

321.10(1)(i) (i) A staff judge advocate for army, whose rank may not exceed major general.

321.10(1)(j) (j) A staff judge advocate for air, whose rank may not exceed major general.

321.10(1)(k) (k) A state chaplain, either army or air, whose rank may not exceed major general.

321.10(1)(L) (L) Such other officers as the governor deems necessary.

321.10(2) (2) In the absence or incapacity of the adjutant general, the senior ranking deputy adjutant general for army, air, or civil authority support shall have all the powers and duties of the adjutant general.

321.10(3) (3) In the event a deputy adjutant general for army or for air is appointed to a military position as a major general, the adjutant general shall appoint, for any periods of absence of that deputy adjutant general due to other military duties, an acting deputy adjutant general. The adjutant general may appoint one of the assistant adjutants general as an acting deputy adjutant general.

321.10(4) (4) No person may be appointed to the governor's military staff who has not had previous state or U.S. military experience.

321.10(5) (5) All staff officers appointed under sub. (1), except the adjutant general whose tenure is governed by ss. 15.31 and 17.07 (5), shall hold their positions until terminated by resignation, disability, or death or for cause or unless federal recognition of the officer's commission under 32 USC 323 is refused or withdrawn. The governor shall remove an officer whose federal recognition is refused or withdrawn, effective on the date of the loss of federal recognition.

321.10(6) (6) The terms of the deputy adjutants general for army and air shall be 5 years beginning on the first day of the 7th month of the term of the adjutant general. The term for the deputy adjutant general for civil authority support shall be at the discretion of the adjutant general. The deputy adjutants general may be reappointed to successive terms.

321.10(7) (7) The adjutant general shall appoint persons to fill vacancies in positions on the military staff of the governor under sub. (1). Vacancies on the military staff of the governor shall be filled by appointment from officers actively serving in the national guard, except as provided in s. 15.31. Interim vacancies shall be filled by appointment by the adjutant general for the remainder of the unexpired term.

321.10 History History: 1981 c. 35; 1983 a. 391; 1987 a. 63; 2003 a. 25, 69, 326; 2007 a. 200 ss. 51 to 60, 68, 215; Stats. 2007 s. 321.10; 2011 a. 260 s. 81; 2013 a. 98.



321.11 United States property and fiscal officer.

321.11  United States property and fiscal officer.

321.11(1)(1) The adjutant general shall recommend a candidate for appointment as the U.S. property and fiscal officer for the national guard, subject to the concurrence of the governor, from federally commissioned officers actively serving in the national guard. The candidate shall be nominated by the governor, subject to the concurrence of the U.S. secretary of the army, if the nominee is serving in the army national guard, or the U.S. secretary of the air force, if the nominee is serving in the air national guard.

321.11(2) (2) The officer nominated under sub. (1) shall assume the duties of a U.S. property and fiscal officer under 32 USC 708, when properly ordered to active duty by the appropriate U.S. secretary, on the date specified in the order. The officer shall hold his or her position unless terminated earlier by resignation, disability or for cause and unless federal recognition of the officer's commission under 10 USC 14902, 14903, or 14905 is refused or withdrawn.

321.11(3) (3) Any action by the governor to remove the officer appointed under sub. (2) for cause shall be governed by the federal laws and military regulations governing removal of an officer for cause and shall be subject to review by the chief of the national guard bureau and by the U.S. secretary of the army, if the officer is commissioned by the army national guard, or by the U.S. secretary of the air force, if the officer is commissioned by the air national guard.

321.11 History History: 1987 a. 63; 2003 a. 69; 2007 a. 200 ss. 89 to 90; Stats. 2007 s. 321.11.



321.12 Chief surgeons.

321.12  Chief surgeons.

321.12(1)(1) The chief surgeons for the army and air national guard shall, under direction of the adjutant general, have general supervision of the medical units of the national guard and, if organized, the state defense force. The chief surgeons shall make recommendations concerning the procurement of medical supplies and services for state active duty operations, the procurement and training of medical personnel, and the publication of national guard directives on medical subjects.

321.12(2) (2) The chief surgeons for the army and the air national guard shall provide for any physical examinations and inoculations of officers, enlistees, and applicants for enlistment in the national guard that are prescribed by U.S. department of defense and national guard regulations.

321.12 History History: 2007 a. 200 ss. 91 to 92, 94; Stats. 2007 s. 321.12.



321.13 Discharge of officers.

321.13  Discharge of officers. Any officer may be discharged by the governor pursuant to the Wisconsin code of military justice or upon resignation or disability preventing full discharge of the duties of his or her office.

321.13 History History: 1991 a. 316; 2007 a. 200 s. 124; Stats. 2007 s. 321.13.



321.14 Authority to administer oaths.

321.14  Authority to administer oaths. Any officer of the national guard or any officer of the U.S. armed forces may administer oaths of enlistment in the national guard.

321.14 History History: 1979 c. 221; 2007 a. 200 s. 125; Stats. 2007 s. 321.14.



321.15 Resignation of officer.

321.15  Resignation of officer. A commissioned officer may resign his or her commission by submitting the written resignation to his or her immediate commanding officer. The commanding officer shall promptly forward the resignation through military channels to the adjutant general. The governor shall, by order, accept or reject the resignation, and, if accepted, fix the effective date of the resignation.

321.15 History History: 1991 a. 316; 2007 a. 200 s. 126; Stats. 2007 s. 321.15.



321.20 Distribution of military property.

321.20  Distribution of military property. The governor may receive and distribute military property that the state receives from the U.S. government under federal laws providing for arming and equipping of the national guard and the state defense force.

321.20 History History: 1987 a. 63 s. 13; 2007 a. 200 s. 32; Stats. 2007 s. 321.20.

321.20 Annotation Federal law prevents the state from regulating personnel criteria of the national guard. Hazelton v. Personnel Commission, 178 Wis. 2d 776, 505 N.W.2d 793 (Ct. App. 1993).



321.21 Military property accountability.

321.21  Military property accountability.

321.21(1) (1) In this section, "money" means funds in the custody of the department.

321.21(2) (2)

321.21(2)(a)(a) Each commanding officer who is issued military property or money shall account for the property and money, deliver the property and money to any officer entitled to receive them, and pay for all losses or damages to that property or money.

321.21(2)(b) (b) The unit commander has control of the money and military property of any unit of the national guard, whether the money or property is assigned to the unit or its members collectively, or has been issued to it or any of its officers, for its use, by the state or the United States. The unit commander may sue for and recover possession of the money or military property, whenever it is wrongfully withheld from the control of the unit.

321.21(3) (3)

321.21(3)(a)(a) All state-owned military property or money issued to any officer or armory facility manager shall be audited annually as a part of the annual inspection of federal property accounts. When damage, other than reasonable wear and tear, or loss of state-owned property is discovered, the adjutant general shall appoint a surveying officer to determine the cause and fix blame. Upon review, the adjutant general may hold responsible individuals financially liable. If it is determined that the property or money was damaged, destroyed or lost without fault or neglect on the part of those responsible, all concerned shall be relieved of liability.

321.21(3)(b) (b) Whenever any state-owned military property becomes unsuitable, unserviceable, or no longer required for military purposes, it shall be disposed of as surplus property subject to s. 16.72 (4) and (5).

321.21(4) (4)

321.21(4)(a)(a) When an officer who is responsible for military property or money is separated or reassigned, all military property or money in the officer's possession or for which the officer is responsible shall become the responsibility of the person the adjutant general designates to receive the property or money. No separation or reassignment shall be effective until all accounts have been settled.

321.21(4)(b) (b) If an officer having control of military property or money dies, the next in command shall immediately take charge of the property or money and deliver the property or money to the person the adjutant general appointed to control the property or money.

321.21(5) (5)

321.21(5)(a)(a) No person may retain at any time any military property or money, unless the property or money has been lawfully issued to the person and the proper authority permits the person to retain the property or money in the discharge of a public duty. No person may use military property or money for the person's unauthorized private use. Any person violating this paragraph shall forfeit not less than $100 nor more than $1,000.

321.21(5)(b) (b) A person who possesses military property or money, after the adjutant general makes lawful demand for the return of the property or money shall return the property or money promptly. No person may knowingly resist any officer who is lawfully taking possession of the military property or money. Any person violating this paragraph shall forfeit not less than $100 nor more than $1,000.

321.21 History History: 2003 a. 69; 2007 a. 200 ss. 47, 49, 121 to 122, 128, 130, 217; Stats. 2007 s. 321.21.



321.22 Camp Williams.

321.22  Camp Williams.

321.22(1)(1) The state facility near Camp Douglas, Juneau County, shall be known as "Camp Williams". The officer in charge of Camp Williams may arrest a person for a violation that occurs at Camp Williams of a state law, local ordinance, or provision of the Wisconsin code of military justice.

321.22(2) (2) The adjutant general may grant to the federal government the right to use any area of Camp Williams upon conditions that the adjutant general deems advisable.

321.22(3) (3) In memory of 1st lieutenant Jerome A. Volk, the first Wisconsin air national guard pilot killed in combat during the Korean conflict, so much of Camp Williams as is under lease to the federal government for use of the air national guard shall be known as "Volk Field" during the time the property remains under lease to the U.S. government.

321.22 History History: 1979 c. 221 s. 2202 (37); 1991 a. 316; 2007 a. 200 s. 33; Stats. 2007 s. 321.22.



321.23 Facilities and lands.

321.23  Facilities and lands.

321.23(1) (1)

321.23(1)(a)(a) A political subdivision or federally recognized Indian tribe or band in which one or more units of the national guard is located may build or purchase a suitable armory for the purpose of drill and for the safekeeping of military property, and for public meetings and conventions, when that use will not interfere with the use of the building by the national guard. The adjutant general and the building commission may review and approve or reject plans and specifications for the armories. The adjutant general and the department of administration shall file with the political subdivision or the federally recognized Indian tribe or band a certificate of inspection and approval before the construction of an armory.

321.23(1)(b) (b) A political subdivision or federally recognized Indian tribe or band in which any unit of the national guard is located may purchase land and build armories in the same manner as the political subdivision or tribe or band is now authorized by law to build other buildings. When unable to agree upon the price of land with its owner, the political subdivision or federally recognized Indian tribe or band may appropriate land for the purpose of building armories in the same manner as the political subdivision or tribe or band is now authorized by law to appropriate real estate for other buildings. If a political subdivision or federally recognized Indian tribe or band aided in the building of an armory and the company or companies of the national guard for which the armory was built is disbanded, the armory shall become the property of the political subdivision or tribe or band that aided in the building of the armory.

321.23(1)(c) (c) The armory, when built or purchased, shall be under the control and charge of the governor, the adjutant general, and the commanding officer of the unit of the national guard for which it has been provided. The commanding officer shall deposit in the armory all military property received from the governor and the adjutant general. The adjutant general may issue regulations, instructions, or policies to be followed by all officers and persons having charge of the armories or occupying any part of the armories.

321.23(1)(d) (d) Whenever any political subdivision or federally recognized Indian tribe or band constructs a building as a memorial to the members of the U.S. armed forces or national guard who served in any war or armed conflict of the United States and makes provision in the memorial building for the accommodation of one or more companies of the national guard having no regularly established armory, the adjutant general shall, whenever practicable, rent the armory provided in the memorial building for the use of those companies of the national guard.

321.23(2) (2) The department may, when contributions are made available by the federal government under federal law, expand, rehabilitate, equip, or convert facilities owned by the state and acquire, construct, expand, rehabilitate, equip, or convert additional facilities. The department may accept the federal contributions in the manner prescribed by federal law or regulation, and may accept the lawful terms and conditions of a federal contribution. The department has the duties and powers necessary, to acquire contributions under federal law and to undertake and complete a project described in this subsection in conformity with the applicable federal law and this subsection.

321.23 History History: 2007 a. 200 s. 134, 137, 218; Stats. 2007 s. 321.23.



321.24 Encroachment on military areas and interference with military personnel.

321.24  Encroachment on military areas and interference with military personnel.

321.24(1) (1) The officer in charge of any area used or to be used for military purposes may mark the area to warn against encroachment by unauthorized persons, but may not unnecessarily obstruct travel on any public highway. No person may encroach upon or enter the area without the consent of the officer.

321.24(2) (2) No person may interfere with any member of the national guard or state defense force while the member is in the performance of military duty.

321.24(3) (3) Any person who violates sub. (1) or (2) shall forfeit not less than $50 nor more than $200. The officer in charge or a designee may arrest and detain the person for such reasonable time as may be necessary to deliver the person to civil authorities.

321.24 History History: 1975 c. 94 s. 91 (1); 1975 c. 189, 199, 422; 1979 c. 221; 2007 a. 200 s. 50; Stats. 2007 s. 321.24.



321.30 Composition of national guard.

321.30  Composition of national guard.

321.30(1) (1) The organized militia of this state shall be known as the "Wisconsin national guard" and shall consist of members commissioned or enlisted in accordance with federal law or regulations governing the national guard.

321.30(2) (2) The Wisconsin national guard shall consist of the army national guard and the air national guard.

321.30 History History: 1975 c. 189; 1983 a. 27; 2003 a. 69; 2007 a. 200 s. 16; Stats. 2007 s. 321.30.



321.31 Uniform of national guard.

321.31  Uniform of national guard. The uniform of the national guard shall be as prescribed by regulations for the corresponding branch of the U.S. armed forces.

321.31 History History: 2007 a. 200 s. 102; Stats. 2007 s. 321.31.



321.32 Term of enlistment and discharge.

321.32  Term of enlistment and discharge. Every person who enlists or receives a commission in the national guard shall serve for the term prescribed and satisfy the physical, educational and training requirements prescribed by the U.S. national guard bureau. Enlistees in the national guard shall be discharged as provided in the laws and regulations of the U.S. national guard bureau.

321.32 History History: 2007 a. 200 s. 34; Stats. 2007 s. 321.32.



321.33 Commissions and rank.

321.33  Commissions and rank. The governor shall appoint and issue commissions to officers. Every commission shall be signed by the secretary of state and the adjutant general. A commission shall continue unless terminated earlier by resignation, disability, or for cause or unless federal recognition of the officer's commission under 32 USC 323 is refused or withdrawn. Each commissioned officer shall take the oath of office prescribed by article IV, section 28, of the constitution and file it with the department. All commissioned officers shall take rank according to the date assigned them by their commissions, and when 2 of the same grade rank from the same date, their rank shall be determined by length of creditable service in the national guard, and if of equal creditable service then by lot.

321.33 History History: 1983 a. 27, 192; 2007 a. 200 s. 104; Stats. 2007 s. 321.33.



321.34 Examinations for promotion or appointments.

321.34  Examinations for promotion or appointments. The governor or adjutant general may order any person nominated or recommended for promotion or appointment in the national guard or state defense force to be examined by any competent officer or board of officers, designated in orders for that purpose, as to that person's qualifications for the office to which that person is to be appointed or promoted. The governor or adjutant general may take action on the report of the examining officer or board of officers as he or she considers to be for the best interests of the national guard or state defense force. The governor or adjutant general may also require the person to take the physical examination provided for admission to the U.S. army or air force.

321.34 History History: 1983 a. 27; 1991 a. 316; 2007 a. 200 s. 105; Stats. 2007 s. 321.34.



321.35 Pay.

321.35  Pay.

321.35(1)(1) Every officer and enlisted person on state active duty in the national guard shall receive the base pay, allowances, and, notwithstanding ss. 16.53 (12) (c) and 20.916 (8) and (9), travel expenses of an officer or enlisted person of equal rank in the corresponding branch of the U.S. armed forces.

321.35(2) (2) The governor may fix the pay of any member of the military staff of the governor, or other members of the national guard or state defense force for any special state active duty.

321.35(3) (3) The governor may order, with the member's consent, to state active duty a member of his or her military staff who is a state employee. The assigned staff member shall receive the pay, but not the allowances, of an officer of equal grade in the U.S. armed forces.

321.35 History History: 1973 c. 279; 1975 c. 94 s. 91 (1); 1975 c. 382, 422; 1981 c. 35, 129; 1991 a. 316; 2003 a. 69; 2007 a. 200 s. 106; Stats. 2007 s. 321.35; 2013 a. 44.



321.36 Rules of discipline.

321.36  Rules of discipline. The applicable rules of discipline and regulations of the U.S. armed forces shall constitute the rules of discipline and the regulations of the national guard. The rules and uniform code of military justice established by Congress and the U.S. department of defense for the armed forces shall be adopted so far as they are applicable and consistent with the Wisconsin code of military justice for the government of the national guard. The system of instruction and the drill regulations prescribed for the different arms and corps of the armed forces of the U.S. shall be followed in the military instruction and practice of the national guard, and the use of any other system is forbidden.

321.36 History History: 2007 a. 200 s. 99; Stats. 2007 s. 321.36.



321.37 No discrimination.

321.37  No discrimination. No person, otherwise qualified, may be denied membership in the national guard or state defense force because of sex, color, race, creed, or sexual orientation and no member of the national guard or state defense force may be segregated within the national guard or state defense force on the basis of sex, color, race, creed, or sexual orientation. Nothing in this section prohibits separate facilities for persons of different sexes with regard to dormitory accommodations, toilets, showers, saunas, and dressing rooms.

321.37 History History: 1975 c. 94; 1981 c. 112; 2003 a. 69; 2007 a. 200 s. 97; Stats. 2007 s. 321.37.



321.38 Decorations and awards.

321.38  Decorations and awards. The adjutant general may prescribe decorations and awards for the national guard and the state defense force. The adjutant general shall adopt policies establishing the form and issuance of those decorations and awards.

321.38 History History: 1975 c. 189; 1981 c. 207; 1983 a. 27; 1987 a. 63 s. 13; 2003 a. 69; 2007 a. 200 s. 36; Stats. 2007 s. 321.38.



321.39 Call to state active duty.

321.39  Call to state active duty.

321.39(1) (1)

321.39(1)(a)(a) The governor may order into state active duty members of the national guard under the following circumstances:

321.39(1)(a)1. 1. In case of war, insurrection, rebellion, riot, invasion, terrorism, or resistance to the execution of the laws of this state or of the United States.

321.39(1)(a)2. 2. In the event of public disaster resulting from flood, fire, tornado, or other natural disaster.

321.39(1)(a)3. 3. If the governor declares a state of emergency relating to public health under s. 323.10.

321.39(1)(a)4. 4. In order to assess damage or potential damage and to recommend responsive action as a result of an event listed in subds. 1. to 3.

321.39(1)(a)5. 5. Upon application of any marshal of the United States, the president of any village, the mayor of any city, the chairperson of any town board, or any sheriff in this state.

321.39(1)(b) (b) If the governor is absent, or cannot be immediately communicated with, any of the persons listed in par. (a) 5. may, if the occasion is urgent, request assistance from the commander of any national guard unit. The commander shall obtain approval of the adjutant general before ordering the unit to provide assistance. If it is not feasible to obtain approval of the adjutant general, and the danger is great and imminent, the commander may order the unit to provide assistance without adjutant general approval. The order shall be delivered to every subordinate officer, who shall immediately communicate the substance of the order to the members of the unit. If a member cannot be found, the substance of the order, in writing, shall be left at the member's place of residence with some person of suitable age and discretion, to whom the order's contents shall be explained.

321.39(2) (2)

321.39(2)(a)(a) Any commissioned officer or enlisted member of the national guard who fails to carry out orders or fails to appear at the time or place ordered as provided in sub. (1) shall be punished under the Wisconsin code of military justice.

321.39(2)(b) (b) Any person who assists an officer or member of the national guard in violating par. (a) shall be subject to a forfeiture of not less than $200 nor more than $1,000.

321.39 History History: 1979 c. 221; 1991 a. 316; 1993 a. 246; 1999 a. 62, 136; 2005 a. 22; 2007 a. 200 ss. 38 to 40, 220 to 221; Stats. 2007 s. 321.39; 2009 a. 42.



321.40 Educational benefits.

321.40  Educational benefits.

321.40(1) (1)  Definitions. In this section:

321.40(1)(a) (a) "Full-time study" means a credit load of 12 or more academic credits in an academic term.

321.40(1)(b) (b) "Guard member" means any person who is a member of the national guard.

321.40(1)(c) (c) "Qualifying school" means any of the following:

321.40(1)(c)1. 1. The extension division and any campus of the University of Wisconsin System.

321.40(1)(c)2. 2. A public institution of higher education under the Minnesota-Wisconsin student reciprocity agreement under s. 39.47.

321.40(1)(c)3. 3. A public institution of higher education under an interstate agreement under s. 39.42.

321.40(1)(c)4. 4. Except as provided in subds. 2. and 3., an accredited institution of higher education located in this state, as defined in 20 USC 1002.

321.40(1)(c)5. 5. Any technical college established under ch. 38.

321.40(1)(d) (d) "Tuition grant" means any tuition cost reimbursement payment made by the department under sub. (4).

321.40(2) (2) Eligible guard member. Eligibility for a tuition grant under this section is limited to a guard member who is not:

321.40(2)(a) (a) An officer.

321.40(2)(b) (b) An individual with a baccalaureate degree or its equivalent.

321.40(2)(c) (c) Failing to meet the national guard duty eligibility criteria established by the department or absent without leave for more than 9 unit training assemblies.

321.40(2)(d) (d) Delinquent in child support or maintenance payments and who does not owe past support, medical expenses or birth expenses, as established by the appearance of the guard member's name on the statewide support lien docket under s. 49.854 (2) (b), unless the guard member provides to the department a payment agreement that has been approved by the county child support agency under s. 59.53 (5) and that is consistent with rules promulgated under s. 49.858 (2) (a).

321.40(2)(e) (e) Failing to achieve a minimum grade point average of 2.0 for the semester for which a tuition grant is applied for.

321.40(2)(f) (f) Failing to be an actively drilling guard member upon the date of the satisfactory completion of a full-time or part-time course in a qualifying school.

321.40(3) (3) Tuition grants.

321.40(3)(a)(a) Any eligible guard member upon satisfactory completion of a full-time or part-time course in a qualifying school may apply for a tuition grant equal to 100 percent of the actual tuition charged by the school or 100 percent of the maximum resident undergraduate tuition charged by the University of Wisconsin-Madison for a comparable number of credits, whichever amount is less.

321.40(3)(b) (b) Application for tuition grants shall:

321.40(3)(b)1. 1. Be submitted to the department for approval of payment no later than 90 days after the completion date of the course;

321.40(3)(b)2. 2. Contain such information and be in such form as the department requires to establish that the applicant qualifies for the grant; and

321.40(3)(b)3. 3. Contain the signatures of both the guard member claiming the grant and a representative of the school, certifying that the member has satisfactorily completed the course and has achieved the minimum grade point average or grade, as required under sub. (2) (e).

321.40(3)(c) (c) Except as provided under par. (d), upon determination that the applicant is eligible to receive the payment, the department shall make payment of the tuition grant to the applicant in the amount determined under par. (a).

321.40(3)(d) (d) Tuition grants under this section shall be paid out of the appropriation under s. 20.465 (2) (a).

321.40(4) (4) Repayment of grants. The department shall require a national guard member who has received a tuition grant under this section to repay the amount of the tuition grant to the department if the national guard member is separated from the national guard for misconduct, as defined in the rules and regulations of the national guard, including being absent without leave for more than 9 unit training assemblies. The department may elect to collect the amount owed under this subsection through the tax intercept program under s. 71.93.

321.40(5) (5) Limitations.

321.40(5)(a)(a) No guard member is eligible for a tuition grant under this section for more than 120 credits of part-time study or 8 full semesters of full-time study or the equivalent thereof.

321.40(5)(b) (b) If the U.S. congress establishes an active draft after July 1, 1977, no new tuition grants may be authorized under this section. The department shall determine if an active draft has been established. Any termination of the tuition grant program under this paragraph shall allow persons receiving grants prior to the establishment of an active draft to receive full benefits subject to sub. (3) (d) and par. (a).

321.40(5)(c) (c) No guard member may receive a tuition grant under sub. (3) for any semester in which he or she received a payment under s. 45.20 (2) or 45.205 (2).

321.40(5)(d) (d) No guard member may receive a tuition grant under this section unless he or she is a member in good standing in the national guard at the time of completion of the course.

321.40 History History: 1977 c. 29, 418; 1981 c. 20; 1985 a. 29; 1987 a. 27, 403; 1989 a. 31; 1991 a. 39, 269; 1993 a. 399; 1995 a. 19; 1995 a. 27, ss. 1219t to 1223, 9127 (1); 1995 a. 404; 1997 a. 27, 237; 1999 a. 9; 2001 a. 16; 2003 a. 33, 69, 83; 2005 a. 22, 25; 2007 a. 20; 2007 a. 200 ss. 107, 109 to 120, 222 to 223; Stats. 2007 s. 321.40; 2009 a. 179, 180; 2011 a. 32; 2013 a. 20.



321.41 Training; special schools; pay and allowances.

321.41  Training; special schools; pay and allowances. The governor or adjutant general may order the national guard or state defense force to assemble for training at any military establishment and fix the dates and places of that training. The governor or adjutant general may order members of the national guard or state defense force, at their option, to attend special schools for military training that are authorized by the state or federal government. The governor or adjutant general shall determine the amount that the members of the national guard or state defense force shall receive as pay and allowances for the training.

321.41 History History: 1991 a. 316; 2007 a. 200 s. 37; Stats. 2007 s. 321.41.



321.42 Defense of members of guard; payment of judgments.

321.42  Defense of members of guard; payment of judgments.

321.42(1)(1)

321.42(1)(a)(a) If any member of the national guard or of the state defense force or any resident of this state who is a member of the national guard of another state is prosecuted by any civil or criminal action for any act performed within the scope of his or her employment as a member, the governor, upon request of the adjutant general, shall appoint counsel to defend the member. The adjutant general shall make the request to appoint defense counsel if the act performed by the member was in the line of duty. The governor may appoint the attorney general to defend the member.

321.42(1)(b) (b) The costs and expenses of the defense under par. (a) shall be audited by the department of administration and charged to the appropriation under s. 20.505 (1) (d). If the jury or court finds that the member against whom the action is brought acted within the scope of his or her employment as a member, the judgment as to damages entered against the member shall be paid by the state.

321.42(2) (2) Any civil action or proceeding brought against a member under sub. (1) (a) is subject to ss. 893.82 and 895.46.

321.42 History History: 1977 c. 65; 1979 c. 34 s. 2102 (37) (a); 1979 c. 221; 1981 c. 20 s. 2202 (17) (a); 1985 a. 332 s. 253; 1987 a. 63 s. 13; 2003 a. 69; 2007 a. 200 s. 43 to 45; Stats. 2007 s. 321.42; 2013 a. 20.

321.42 Annotation A national guard member on active duty, but operating his own car for his own purposes while on a pass, was not acting in the performance of a military duty. Wuorinen v. State Farm Mutual Automobile Insurance Co. 56 Wis. 2d 44, 201 N.W.2d 521 (1972).

321.42 Annotation This section controls over s. 102.03 (4), and the state must pay a judgment based on negligence occurring in the good faith performance of duty. Mazurek v. Skaar, 60 Wis. 2d 420, 210 N.W.2d 691 (1973).



321.43 Exemption from civil authority.

321.43  Exemption from civil authority. During the time the national guard or state defense force is performing military duty under orders issued by the governor or adjutant general, all of its members, while going to, remaining at, or returning from a place of duty are exempt from arrest or service of any process issued by a civilian court. In any civil or criminal prosecution against any member arising out of the member's performing military duty, it shall be a defense that the member was acting in good faith or under a lawful military order. The order shall be considered lawful unless shown to be unlawful.

321.43 History History: 1991 a. 316; 2007 a. 200 s. 42; Stats. 2007 s. 321.43.

321.43 Annotation Since this state has never granted a national guard member immunity from suit by another member for injuries negligently caused in the performance of military duty, the 1969 amendment of this section did not change the law. Mazurek v. Skaar, 60 Wis. 2d 420, 210 N.W.2d 691 (1973).



321.44 Exemptions from certain county duties.

321.44  Exemptions from certain county duties. Every member of the national guard or state defense force is exempt from service on any body of county residents summoned by the sheriff to assist in preserving the peace.

321.44 History History: 1977 c. 318; 1979 c. 110; 2007 a. 200 s. 35; Stats. 2007 s. 321.44.



321.45 Military family financial aid.

321.45  Military family financial aid.

321.45(1) (1) In this section:

321.45(1)(a) (a) "Immediate family" means the spouse and dependent children of a service member who are residents of this state.

321.45(1)(b) (b) "Service member" means a resident of this state who is a member of the U.S. armed forces, including any reserve component, or of the national guard.

321.45(2) (2) The department shall provide financial aid to eligible service members and eligible members of the immediate family of service members. The department shall promulgate rules establishing eligibility criteria and the amount of financial aid.

321.45 History History: 2009 a. 28; 2013 a. 45.



321.51 State defense force authorized.

321.51  State defense force authorized.

321.51(1) (1)  Authority and name. The adjutant general may establish a plan for organizing a military force to be known as the "state defense force." The governor, or adjutant general if designated by the governor, may organize the state defense force, which may include an aviation unit, if all or part of the national guard is called into federal active duty. The state defense force shall be a uniformed force distinct from the national guard, composed of commissioned or assigned officers and enlisted personnel who volunteer for service. A person who is on active duty in the U.S. armed forces, including the active reserve components, may not serve in the state defense force. A person in the retired or inactive reserve may serve in the state defense force.

321.51(2) (2) Organization; rules and regulations.

321.51(2)(a)(a) The governor or adjutant general, if designated by the governor, may prescribe regulations, instructions, and policies consistent with this section governing the enlistment, organization, administration, equipment, uniforms, maintenance, training, and discipline of the state defense force. The regulations, instructions, and policies, to the extent the governor considers necessary, shall conform to existing law governing the national guard. The regulations, instructions, and policies shall prohibit a member of the state defense force from accepting any gifts, donations, gratuities, or other things of value given to the member because he or she is a member of the state defense force other than wages and benefits paid by the state.

321.51(2)(b) (b) If the state defense force is organized under sub. (1), the adjutant general may perform the duties under s. 321.04 (2) (a), (b), (c) and (d) for the state defense force.

321.51(2)(c) (c) Officers and enlistees, while on state active duty, in the state defense force shall receive the base pay and allowances of the identical grade in the U.S. army.

321.51(2)(d) (d) The adjutant general may organize a recruitment and training unit of not more than 12 persons at each state armory. The unit shall establish recruitment lists of persons interested in becoming members of the state defense force, recruit full units for the state defense force, and train the persons recruited.

321.51(2)(e) (e) If the state defense force is organized under sub. (1), the adjutant general shall perform the duties under s. 321.04 (1) (a) to (n) and (q) for the state defense force.

321.51(3) (3) Requisitions; armories; other buildings. The governor or adjutant general, if designated by the governor, may requisition military property from the federal government for the use of the state defense force. The governor or adjutant general, if designated by the governor, may make available to the state defense force the facilities of state armories and military property and other state premises and property. The department may rent or lease buildings or parts of buildings and grounds for armory purposes or continue in possession of those premises leased by the department for the use of the national guard, paying rent from the appropriation under s. 20.465 (1) (a). All leases made under this subsection terminate upon dissolution of the state defense force regardless of the term provided in the lease, unless the premises are needed for national guard purposes. The lease for the premises needed for the national guard may be assigned by the department to the national guard organization that intends to occupy the premises.

321.51(4) (4) Use outside this state. The state defense force may not serve outside the boundaries of this state unless one of the following applies:

321.51(4)(a) (a) Upon the request of the governor of another state, the governor of this state orders all or part of the state defense force to assist a military unit or law enforcement agency of the other state. The governor may recall the state defense force from the other state at any time.

321.51(4)(b) (b) Upon order of the officer in command, the state defense force continues in fresh pursuit of insurrectionists, terrorists, or enemy forces into another state until they are apprehended or captured or until a military unit or law enforcement agency of the other state or the forces of the United States have had a reasonable opportunity to take up the pursuit or to capture those persons. Any pursuit under this subsection may only take place if the other state gives authority for the pursuit. Any person who is captured in the other state by the state defense force shall without unnecessary delay be surrendered to a military unit or law enforcement agency of the state in which the person is captured or to the United States. The surrender of the person captured shall not constitute a waiver by this state of the right to extradite or prosecute the person for any crime committed in this state.

321.51(5) (5) Federal active duty. No unit of the state defense force may be drafted, as such, into the U.S. military. No person shall by reason of membership in the state defense force be exempted from federal active duty.

321.51(6) (6) Disqualifications. No person who has been expelled or dishonorably discharged from any military or naval organization of this state, of another state, or of the United States may be a member of the state defense force.

321.51(7) (7) Oath. The oath to be taken by officers or enlistees in the state defense force shall be substantially in the form prescribed for officers of the national guard. The oath shall be filed in the same manner as in the national guard.

321.51(8) (8) Enlistees. No person may be enlisted in the state defense force for more than one year, but enlistment may be renewed.

321.51(9) (9) Retention of items of uniform. Officers and enlistees of the state defense force who have served honorably may, upon application to the unit commander, be permitted to retain items of their uniform. If retained, the uniform may be worn only on occasions essentially of a military character at which the uniform is more appropriate than civilian clothing, such as memorial services, military weddings, military funerals, military balls, military parades, military reunions, and meetings or functions of associations formed for military purposes, the membership of which is composed largely or entirely of honorably discharged members of the U.S. military, national guard, and state defense force.

321.51(10) (10) Labor disputes. The state defense force may not be used to interfere with the orderly process of a labor dispute.

321.51 History History: 1975 c. 94 ss. 6, 91 (1); 1983 a. 27; 1987 a. 63 ss. 3, 13; 1991 a. 316; 2003 a. 69; 2007 a. 200 ss. 21 to 23, 29 to 30, 224 to 225; Stats. 2007 s. 321.51.



321.60 Extension of licenses for service members.

321.60  Extension of licenses for service members.

321.60(1)(1) In this section:

321.60(1)(a) (a) "License" means any of the following that is issued to an individual and applies to that individual:

321.60(1)(a)1. 1. A license issued under s. 13.63 or a registration issued under s. 13.64.

321.60(1)(a)2. 2. An approval specified in s. 29.024 (2g).

321.60(1)(a)3. 3. A license issued under s. 48.66 and 48.69.

321.60(1)(a)4. 4. A license, certificate of approval, provisional license, conditional license, certification, certification card, registration, permit, training permit, or approval specified in s. 49.45 (2) (a) 11., 51.42 (7) (b) 11., 51.421 (3) (a), 252.23 (2), 252.24 (2), 254.176, 254.178 (2) (a), 254.20 (2), (3), or (4), 254.64 (1) (a) or (b), 254.71 (2), 255.08 (2) (a), 256.15 (5) (a) or (b), (6g) (a), (7), or (8) (a) or (f), or 343.305 (6) (a) or a permit for the operation of a campground specified in s. 254.47 (1).

321.60(1)(a)5. 5. A business tax registration certificate issued under s. 73.03 (50).

321.60(1)(a)6. 6. A license, registration, registration certificate, or certification specified in s. 93.135 (1).

321.60(1)(a)7. 7. A license, as defined in s. 101.02 (20) (a).

321.60(1)(a)8. 8. A license issued under s. 102.17 (1) (c), 104.07, or 105.05.

321.60(1)(a)10. 10. A certificate issued under s. 103.275, 103.34, 103.91, or 103.92.

321.60(1)(a)11. 11. A license or permit granted by the department of public instruction.

321.60(1)(a)12. 12. A license or certificate of registration issued by the department of financial institutions, or a division of it, under ss. 138.09, 138.12, 138.14, 202.13, 202.14, 217.06, 218.0101 to 218.0163, 218.02, 218.04, 218.05, 224.72, 224.725, or 224.93 or subch. IV of ch. 551.

321.60(1)(a)13. 13. A permit issued under s. 170.12.

321.60(1)(a)14. 14. A certification under s. 165.85.

321.60(1)(a)15. 15. A license, permit, or registration issued under ss. 218.0101 to 218.0163, 218.11, 218.12, 218.22, 218.32, 218.41, 218.51, 341.51, 343.305 (6), 343.61, or 343.62.

321.60(1)(a)16. 16. A license, registration, or certification specified in s. 299.08 (1) (a).

321.60(1)(a)18. 18. A license, permit, certificate, or registration that is granted under chs. 440 to 480.

321.60(1)(a)19. 19. A license issued under ch. 562 or s. 563.24.

321.60(1)(a)20. 20. A license issued under s. 628.04, 632.69 (2), or 633.14 or a temporary license issued under s. 628.09.

321.60(1)(a)21. 21. A license to practice law in this state.

321.60(1)(a)22. 22. A certificate granted by the technical college system board.

321.60(1)(b) (b) "Licensing agency" means a board, examining board, affiliated credentialing board, office, commissioner, department, or division within a department that grants or issues a license.

321.60(1)(c) (c) "Service member" means a member of the U.S. armed forces, a member of a reserve unit of the U.S. armed forces, a member of the state defense force, or a member of a national guard unit of any state who is a resident of Wisconsin.

321.60(2) (2) Any license that a service member holds, the expiration date of which is after September 11, 2001, except a license to practice law, does not expire on the expiration date of the license if, on the expiration date, the service member is on active duty. If the supreme court agrees, a license to practice law that a service member holds, the expiration date of which is after September 11, 2001, does not expire on the expiration date of the license if, on the expiration date, the service member is on active duty. A license extended under this subsection expires 180 days after the service member is discharged from active duty.

321.60(2m) (2m) Any license that the spouse of a service member holds, the expiration date of which is after September 11, 2001, except a license to practice law, does not expire on the expiration date of the license if the service member is on active duty on the expiration date of the spouse's license and the spouse does not practice under the license while the service member is on active duty because the service member is on active duty. If the supreme court agrees, a license to practice law that the spouse of a service member holds, the expiration date of which is after September 11, 2001, does not expire on the expiration date of the license if the service member is on active duty on the expiration date of the spouse's license and the spouse does not practice under the license while the service member is on active duty because the service member is on active duty. A license extended under this subsection expires 180 days after the service member is discharged from active duty.

321.60(3) (3) The licensing agency or the supreme court shall extend or renew a license extended under sub. (2) or (2m) until the next date that the license expires or for the period that such license is normally issued, at no cost to the service member or the spouse under sub. (2m), if all of the following conditions are met:

321.60(3)(a) (a) The service member or spouse, as appropriate, requests an extension or renewal of the license within 180 days after the service member is discharged from active duty.

321.60(3)(b) (b) The service member or spouse, as appropriate, provides the licensing agency or supreme court with a copy of a federal or state document that specifies when the service member was called into active duty and when the service member was discharged from active duty.

321.60(3)(d) (d) In the case of a license to practice law, the supreme court agrees to granting the extension or renewal.

321.60(4) (4) If a service member's license or the license of a service member's spouse is renewed or extended under sub. (3) no more than 180 days before the next date that the license would normally expire, the licensing agency, or supreme court if it agrees, shall allow the service member or spouse, as appropriate, to renew or extend the license without complying with any continuing education or training requirements if complying with such requirement in the period before the license expires would cause the service member or spouse, as appropriate, undue hardship. If a service member's license or the license of a service member's spouse is renewed or extended under this subsection, the licensing agency or supreme court may require the service member or spouse, as appropriate, to comply with any continuing education or training requirements within a reasonable time after receipt of the license.

321.60(5) (5) The department shall assist any service member or spouse of a service member who needs assistance to renew or extend a license under this section.

321.60(6) (6) The department shall prepare and distribute to appropriate agencies and persons, at no cost to those agencies or persons, a brochure explaining the provisions of this section.

321.60 History History: 2001 a. 22; 2003 a. 69; 2005 a. 25; 2007 a. 130, 196; 2007 a. 200 s. 142; Stats. 2007 s. 321.60; 2009 a. 2, 3, 344, 405; 2011 a. 210; 2013 a. 20.



321.61 Service members civil relief for property taxes and mobile telephone contracts; federal active duty.

321.61  Service members civil relief for property taxes and mobile telephone contracts; federal active duty.

321.61(1)(1)

321.61(1)(a)(a) In this subsection, unless the context indicates otherwise:

321.61(1)(a)1. 1. "Interest and penalties" means interest and penalties accruing on taxes during the period of federal active duty and 6 months thereafter. In case several owners jointly own property, other than property held jointly or as marital property with the spouse of the person in federal active duty, interest and penalties means the proportionate share of the total interest and penalties commensurate with the equity in the property of the person in federal active duty.

321.61(1)(a)2. 2. "Person in federal active duty" means any man or woman who is serving in federal active duty for a period of 90 days or more.

321.61(1)(a)3. 3. "Property" means any real estate or personal property belonging to a person in federal active duty that was acquired prior to the commencement of the federal active duty or that was acquired by descent.

321.61(1)(a)4. 4. "Taxes" means any property taxes or special assessments or tax certificates evidencing those taxes and assessments not belonging to private buyers.

321.61(1)(b) (b) To supplement and complement the provisions of 50 App. USC 501, and to afford and obtain greater peace and security for persons in federal active duty, the enforcement of certain tax obligations or liabilities that may prejudice the property rights of persons in federal active duty may be temporarily suspended as provided in this subsection.

321.61(1)(c) (c) Any person in federal active duty or within 6 months after terminating that duty, or the person's agent or attorney during that period, may petition the circuit court of any county in which the person owns property for relief under this subsection. Upon filing of the petition the court shall make an order fixing the time of hearing and requiring the giving of notice of the hearing. If after the hearing the court finds that the person is, or within 6 months next preceding the filing of the petition was, in federal active duty and owns property within the county on which taxes have fallen or will fall due, and that the person's ability to pay the taxes has been materially adversely affected by reason of being in federal active duty, the court shall enter an order determining that the person is entitled to relief under this subsection. The court may suspend proceedings for the collection of taxes on the property for a period not exceeding 6 months after termination of the federal active duty of the person, or for the time reasonably necessary to complete the agreement provided in par. (g). Thereafter, the property shall not be included in tax certificates issued to enforce collection of taxes on property, and all proceedings for that purpose shall be suspended, except under terms that the court may order.

321.61(1)(d) (d) Whenever any tax or assessment on real property, including all special assessments, is not paid when due, any interest or penalty under s. 74.47 and the maximum limitation of 6 percent per year under 50 App. USC 501 shall be waived for the purpose and under the conditions specified in this subsection.

321.61(1)(e) (e) The penalties and interest waived under this subsection are those for nonpayment of all taxes or assessments, general or special, falling due during the period of federal active duty of any person against either real or personal property of which the person is the bona fide owner or in which the person has an interest.

321.61(1)(f) (f) The person owning or having an interest in any property in respect to which the order under par. (c) is made, or the person's agent or attorney, may file a certified copy of the order of suspension with the county treasurer or with the city treasurer of cities authorized by law to sell lands for the nonpayment of taxes as to the taxes and assessments. The person shall file with the order an affidavit in triplicate, sworn to by the person or agent or attorney, setting forth the name of the owner, the legal description of the property, the type of property, when acquired, volume and page number where the deed was recorded if acquired by deed, and the name of the estate if acquired by descent, amount of delinquent taxes if any, and the names of the holders of any outstanding mortgage, lien, or other encumbrance. Upon receipt of the filing, the county treasurer or city treasurer shall record the order in the office of the register of deeds of the county and file a copy in the office of the treasurer, who shall make proper notation that a person in federal active duty is the holder of the legal title and has made application for special relief. The county treasurer or city treasurer shall immediately forward an additional copy of the order and affidavit to the office of the clerk of the town, city, or village where the property is located, or if it is located in a city, authorized to sell lands for nonpayment of its taxes, to the commissioner of assessments, who shall make an appropriate notation in the records.

321.61(1)(g) (g) Any person seeking relief under this subsection, within 6 months after termination of federal active duty, or the person's agent or attorney, or in case of death of the person, the personal representative, surviving spouse, or heir, may apply to the county treasurer of the county, or the city treasurer of a city authorized by law to sell lands for the nonpayment of taxes, where the property is located, for an agreement for scheduled installment payments, covering the taxes accrued during the person's period of federal active duty, provided that the taxes will be paid over a period of time equal to a period no longer than twice the length of federal active duty of the person, in equal periodic installments of not less than $10, and subject to any other terms as may be just and reasonable.

321.61(1)(h) (h) In the event the applicant defaults in the performance of any of the provisions of the agreement, the treasurer shall notify the applicant of the default and the amount and date due, by written notice either served personally or by registered mail, return receipt requested, to the address set forth in the application. If the defaulted payment is not fully made within 10 days after service of the notice, then the treasurer, without further notice, may declare that the entire amount of the tax subject to the scheduled installments is immediately due and payable and that the agreement is terminated. The county treasurer shall notify the register of deeds and the town, city, or village treasurer of the termination, or if the city treasurer of cities authorized by law to sell lands for the nonpayment of taxes, the latter shall notify the register of deeds, the county treasurer, and the local officers and shall make appropriate notations of the termination on their records. The county treasurer, or city treasurer as to taxes of cities authorized by law to sell land for the nonpayment of taxes, may without further order of the court enforce the collection of such tax or assessment and sell such tax certificates together with the penalties and interest as may have accrued on the property from the date of default of the scheduled installment payment.

321.61(2) (2)

321.61(2)(a)(a) In this subsection:

321.61(2)(a)1. 1. "Commercial mobile service" has the meaning given in 47 USC 332 (d).

321.61(2)(a)2. 2. "Contract" means an agreement between a person in federal active duty and a mobile telephone service provider that requires the person in federal active duty to pay the mobile telephone service provider a monthly fee in exchange for the use of a mobile telephone.

321.61(2)(a)3. 3. "Mobile telephone service provider" means a person that is authorized by the federal communications commission to provide commercial mobile service.

321.61(2)(b) (b) This subsection applies to a contract to which all of the following apply:

321.61(2)(b)1. 1. The contract was executed by or on behalf of a person in federal active duty who entered federal active duty after the contract was executed.

321.61(2)(b)2. 2. The contract covers a period in excess of one month.

321.61(2)(c) (c) A person in federal active duty may suspend or terminate a contract to which this subsection applies without any penalties or additional fees at any time after the person in federal active duty has been issued orders into federal active duty by giving written notice to the mobile telephone service provider. The person in federal active duty shall include a copy of the orders into federal active duty as part of the notice. The notice may be given by 1st class mail to the address provided in the agreement with the mobile telephone service provider or provided in the mobile telephone service provider's billing statement or by delivering the notice to the mobile telephone service provider's branch office.

321.61(2)(d) (d) Suspension or termination shall be effective 30 days after the first date on which the next payment is due and payable after the date on which the notice is mailed.

321.61(2)(e) (e) Any amount paid in advance under the contract for a period after the effective date of the suspension or termination of the contract shall be refunded to the lessee by the lessor within 30 days after the effective date of the suspension or termination of the contract.

321.61(2)(f) (f) Upon application of a mobile telephone service provider after receiving notice under this subsection and before the contract suspension or termination date provided for under par. (d), a court may make such modifications to or restrictions on the relief granted in this subsection as the court determines are appropriate under the circumstances.

321.61(2)(g) (g) If a mobile telephone service provider assesses a person in federal active duty any penalty or fee after the person has suspended or terminated the contract under par. (c) or fails to make any refund required under par. (e), the person in federal active duty may bring an action for damages. If the person in federal active duty prevails in an action brought under this paragraph, the court shall order the mobile telephone service provider to pay the service member exemplary damages of $2,000.

321.61 History History: 2005 a. 22, 473; 2007 a. 200 ss. 143 to 147; Stats. 2007 s. 321.61.



321.62 Service members civil relief; state active duty.

321.62  Service members civil relief; state active duty.

321.62(1)(1)  Definitions. In this section:

321.62(1)(a) (a) "Court" means a Wisconsin circuit court, a Wisconsin court of appeals, or the Wisconsin supreme court.

321.62(1)(b) (b) "Period of state active duty" means the period beginning on the date on which the service member receives an order to enter state active duty and ending on the date of the service member's release from state active duty or death while on state active duty.

321.62(1)(c) (c) "Service member" means a member of the national guard or state defense force who is ordered into state active duty for 30 days or more.

321.62(2) (2) Protection of persons secondarily liable.

321.62(2)(a)(a) If this section results in the stay or suspension of any obligation, liability, court action, order, writ, or judgment, the court that issued the stay or suspension may grant the same remedy to sureties, guarantors, endorsers, and others subject to the obligation, liability, court action, order, writ, or judgment.

321.62(2)(b) (b) If a service member is the principal on a criminal bail bond and his or her state active duty causes the surety upon the bond to be prevented from enforcing the attendance of the service member at court, the court shall not enforce the provisions of the bond during the service member's period of state active duty and may either during or after the period of state active duty discharge the surety and exonerate the bail.

321.62(2)(c) (c) A surety, guarantor, endorser, or other person subject to the obligation, liability, court action, order, writ, or judgment under par. (a) or (b) may waive in writing the rights afforded by this subsection, except that the waiver is not valid unless the waiver is executed as an instrument separate from the obligation, liability, court action, order, writ, or judgment. The waiver under this paragraph is not valid after the beginning of the period of state active duty if executed by a service member who subsequently is ordered into state active duty. The waiver under this paragraph is not valid if executed by a dependent of a service member unless the waiver is executed during the period of state active duty.

321.62(3) (3) Effect on rights under a written agreement. This section does not prevent the modification, termination, or cancelation of any contract, lease, bailment, or secured obligation, or the repossession, retention, foreclosure, sale, or forfeiture of property that is security for any obligation or which has been purchased or received under a contract, lease, or bailment under a written agreement of the parties if that agreement is executed during or after the period of state active duty.

321.62(4) (4) Exercise of rights. No person may use the fact that a service member has applied for, or received, a stay, postponement, or suspension in the payment of a tax, fine, penalty, insurance premium, or other civil obligation or liability as the basis for doing any of the following:

321.62(4)(a) (a) If the person is a lender, determining that the service member is unable to pay any such civil obligation or liability in accordance with the terms of the obligation or liability.

321.62(4)(b) (b) If the person is a creditor, denying or revoking any credit extended to the service member, changing the terms of a credit agreement to which the service member is a party, or refusing to grant credit to the service member in substantially the amount or on substantially the terms requested by the service member.

321.62(4)(c) (c) If the person is in the business of assembling or evaluating consumer credit information, making an adverse report on the creditworthiness of the service member.

321.62(4)(d) (d) If the person is an insurer, refusing to insure the service member.

321.62(5) (5) Default judgments, affidavits, and attorney representation.

321.62(5)(a)(a) If, in any court action, there is a default of any appearance of the defendant, the plaintiff, when requesting a default judgment, shall file with the court an affidavit setting forth facts showing that the defendant is not in state active duty. If the plaintiff is unable to file such an affidavit, the plaintiff shall, when requesting a default judgment, file an affidavit setting forth that the defendant is in state active duty or that the plaintiff is unable to determine if the defendant is in state active duty. If an affidavit is not filed showing that the defendant is not in state active duty, a default judgment may not be entered without a court order. A court may not order the entry of a default judgment if the defendant is in state active duty until the court has appointed an attorney to represent the defendant and protect the defendant's interests. Unless the court determines that the defendant is not in state active duty, the court may require, as a condition of entering judgment, the plaintiff to file a bond to indemnify the defendant, if he or she is in state active duty, against any loss or damage resulting from the judgment if any part of the judgment is later set aside. The court may make any other order as may be necessary to protect the interests of the defendant under this section.

321.62(5)(b) (b) If a judgment is rendered in a court action against a service member during the period of state active duty or within 30 days after the end of that period of state active duty, and it appears that the service member was prejudiced in making a defense by reason of his or her state active duty, the court may reopen that judgment if all of the following conditions exist:

321.62(5)(b)1. 1. The service member moves the court to reopen the judgment within 90 days after his or her period of state active duty ends.

321.62(5)(b)2. 2. The service member has a meritorious or legal defense to the action.

321.62(5)(c) (c) Vacating, setting aside, or reversing a judgment under this subsection does not impair any right or title acquired by a bona fide purchaser for value under the judgment.

321.62(5)(d) (d) Any person who shall make or use an affidavit required under this subsection that he or she knows to be false shall be fined not more than $10,000 or imprisoned for not more than 9 months or both.

321.62(6) (6) Stay of action. During any stage of a court action in which a service member in state active duty is involved as a party, or within 60 days after the end of the period of state active duty, the court in which the action is pending may on its own motion, and shall, on application of the service member or some person acting on behalf of the service member, stay the action unless the court determines that the service member's ability to represent his or her interest in the action is not materially affected by reason of his or her state active duty.

321.62(7) (7) Stay or vacation of executions or attachments. In any court action that is commenced against a service member before or after entering state active duty, or within 60 days after the period of state active duty ends, the court may on its own motion, and shall, on application of the service member or some person acting on behalf of the service member, stay the execution of any judgment or order entered against the service member, or stay or vacate any attachment or garnishment regarding the service member's property, unless the court determines that the service member's ability to comply with the judgment or order is not materially affected by reason of his or her state active duty.

321.62(8) (8) Duration and terms of stays.

321.62(8)(a)(a) Any stay of any action, attachment, execution, or garnishment under this section may be ordered for the period of the state active duty and 90 days after that period has ended, or for any part of that time.

321.62(8)(b) (b) Any stay under par. (a) may be subject to such terms as may be just, including the payment of installments in an amount and at the times that the court determines.

321.62(8)(c) (c) If the service member is a codefendant in an action, the plaintiff may, by leave of the court, proceed against the other codefendants.

321.62(9) (9) Statutes of limitations. The period of state active duty may not be included in computing any period for the bringing of any action or proceeding in any court or before any public agency, as defined in s. 36.54 (2) (a) 2., by or against a person in state active duty or by or against his or her heirs, personal representatives, or assigns, whether the cause of action or proceeding or the right to bring the action or proceeding accrued before or during the period of state active duty.

321.62(10) (10) Maximum interest rate. No obligation or liability bearing interest at a rate in excess of 6 percent per year incurred by a service member in state active duty before his or her entry into that duty may, during any part of the period of state active duty, bear interest in excess of 6 percent per year except by court order. If, upon application by an obligee, a court determines that the ability of the service member to pay interest upon the obligation or liability at a rate in excess of 6 percent per year is not materially affected by reason of his or her state active duty, the court may make any order that is just. In this subsection, "interest" includes service charges, renewal charges, fees, or other charges, other than insurance, in respect to the obligation or liability.

321.62(11) (11) Eviction stay.

321.62(11)(a)(a) No eviction may be made during the period of state active duty in respect to any premises for which the agreed rent does not exceed the amount specified in 50 USC App. 531, occupied chiefly for dwelling purposes by the spouse, children, domestic partner under ch. 770, or other dependents of a service member who is in state active duty, except upon order of a court in an action affecting the right of possession.

321.62(11)(b) (b) In an action for eviction under par. (a), the court may on its own motion, and shall, on application of the service member or some person acting on behalf of the service member, stay the proceedings for not longer than 90 days unless the court determines that the ability of the tenant to pay the agreed rent is not materially affected by the state active duty. The court may make any other order in the eviction action as it considers necessary and just. If a stay or order is issued under this paragraph, the court may, upon the request of the owner of the premises, make any other order as may be applicable to conserve the interests of all of the parties.

321.62(11)(c) (c) Any person who knowingly takes part in any eviction prohibited under par. (a) except as provided in this subsection, or attempts to do so, shall be fined not more than $10,000 or imprisoned not more than 9 months or both.

321.62(12) (12) Action to enforce obligation secured by mortgage.

321.62(12)(a)(a) In this subsection, "obligation" means an obligation of a service member in state active duty that was incurred before the service member's period of state active duty began and that is secured by a mortgage, deed of trust, or other security in the nature of a mortgage on real or personal property that is owned by the service member.

321.62(12)(b) (b) If a court action against a service member is commenced during the service member's period of state active duty to enforce an obligation for nonpayment of any sum due or for any other breach of terms occurring before or during the service member's period of state active duty, the court shall hold a hearing on the matter. Unless the court determines that the service member's ability to comply with the terms of the obligation is not materially affected by reason of his or her state active duty, the court on its own motion may, or upon application of the service member or another person on his or her behalf shall, do any of the following:

321.62(12)(b)1. 1. Stay the action as provided in this section.

321.62(12)(b)2. 2. Make such other disposition of the case as the court determines is equitable to the interests of all parties.

321.62(12)(c) (c)

321.62(12)(c)1.1. Notwithstanding the times provided in ss. 846.10, 846.101, 846.102, and 846.103 for sales of real property, no foreclosure, sale, or seizure of property for nonpayment of any sum due or for any other breach of terms is valid if it occurs during or within 90 days after the service member's period of state active duty, unless the court ordered the foreclosure, sale, or seizure of property before the beginning of the service member's period of state active duty and approves the foreclosure, sale, or seizure after it occurs.

321.62(12)(c)2. 2. Any person who knowingly causes a foreclosure, sale, or seizure of property that is invalid under subd. 1. shall be fined not more than $10,000 or imprisoned for not more than 9 months or both.

321.62(13) (13) Personal property contracts. When an action to resume possession of personal property, or to rescind or terminate a contract for the purchase of personal property, has been stayed under this section, the court may appoint 3 disinterested persons to appraise the property. Based upon the report of the appraisers, and unless undue hardship would result to the dependents of the service member in state active duty, the court may order that a sum be paid to the service member as a condition of resuming possession of the property or rescinding or terminating the contract.

321.62(14) (14) Termination of leases by lessees.

321.62(14)(a)(a) This subsection applies to a lease to which all of the following apply:

321.62(14)(a)1. 1. The lease was executed by or on behalf of a service member who entered state active duty after the lease was executed.

321.62(14)(a)2. 2. The lease covers premises that are occupied for dwelling, professional, business, agricultural, or similar purposes by the service member, or the service member and his or her dependents.

321.62(14)(b) (b) A lease to which this subsection applies may be terminated by the service member at any time after the beginning of the service member's period of state active duty by giving notice in writing by personal delivery or first class mail to the landlord or the person who has been receiving rent or managing the property as the landlord's agent.

321.62(14)(c) (c) If the lease provides for monthly payment of rent, termination shall be effective 30 days after the first date on which the next rental payment is due and payable after the date on which the notice is delivered or mailed. In any other case, all of the following apply:

321.62(14)(c)1. 1. Termination shall be effective on the last day of the month after the month in which the notice was delivered or mailed.

321.62(14)(c)2. 2. Any unpaid rent for the period preceding termination shall be computed on a prorated basis.

321.62(14)(c)3. 3. The landlord or the landlord's agent shall refund to the service member any rent paid in advance that applies to the period after termination.

321.62(14)(d) (d) Upon application of a landlord after receiving notice under this subsection and before the lease termination date provided for in this subsection, a court may make such modifications to or restrictions on the relief granted in this subsection as the court determines are appropriate under the circumstances.

321.62(14)(e) (e) No person may knowingly seize or retain personal property belonging to a service member who lawfully terminates a lease under this subsection, or in any manner interfere with the removal of the service member's personal property from the premises covered by the lease, for the purpose of subjecting the personal property to a claim for rent accruing after the termination of the lease. Any person who violates this paragraph shall be fined not more than $10,000 or imprisoned for not more than 9 months or both.

321.62(14)(f) (f) Section 704.29 does not apply to the termination of a lease as provided in this subsection.

321.62(15) (15) Storage liens.

321.62(15)(a)(a) Notwithstanding s. 704.90, no person may enforce a lien for storage of any household goods, furniture, or personal effects of a service member during the period in which the service member is in state active duty and for 90 days after the member's completion of state active duty, except as permitted by a court order under par. (b).

321.62(15)(b) (b) No person may exercise any right to foreclose or enforce a lien for the storage of household goods, furniture, or personal effects of a service member during the service member's period of state active duty and for 90 days after that period ends except upon an order of the court. In an action under this paragraph, the court, after a hearing, may on its own motion, and shall, on application of the service member or some person acting on behalf of the service member, stay the proceeding or make such other order as may be equitable to conserve the interests of all parties, unless the court determines that the ability of the service member to pay storage charges due is not materially affected by his or her state active duty.

321.62(15)(c) (c) Any person who violates par. (a) may be fined not more than $10,000 or imprisoned for not more than 9 months or both.

321.62(16) (16) Dependent benefits. Upon application to the court, a dependent of a service member is entitled to the same benefits given to a service member while in state active duty, unless the court determines that the ability of the dependent to comply with the terms of an obligation, contract, lease, or bailment is not materially impaired by reason of the service member's state active duty.

321.62(17) (17) Transfers or acquisitions. If a court determines that any interest, property, or contract has been transferred or acquired with the intent to delay the enforcement of a civil right by taking advantage of this section, the court shall enter any judgment or make any order that is just, notwithstanding the provisions of this section.

321.62(18) (18) Certificate of state active duty; person reported missing.

321.62(18)(a)(a) In any action or proceeding under this section, a certificate signed by the adjutant general or a person designated by the adjutant general as to the period of state active duty of a service member shall be evidence as to any of the following facts unless shown to be incorrect:

321.62(18)(a)1. 1. That the service member named has been in state active duty.

321.62(18)(a)2. 2. The period of the state active duty, including the date the service member was ordered into state active duty.

321.62(18)(a)3. 3. The monthly pay received by the service member in state active duty at the time the certificate was issued.

321.62(18)(a)4. 4. If the service member died while in state active duty, the date and the place where he or she died.

321.62(18)(b) (b) The adjutant general shall provide the certificate under par. (a) upon request of the service member or of a person acting on behalf of the service member or his or her estate, and any certificate so provided shall be evidence of the facts stated in the certificate and of the authority of the signer to issue the certificate unless shown to be incorrect.

321.62(18)(c) (c) When a service member in state active duty has been reported missing to the department, the service member shall be presumed to continue in state active duty until accounted for, and no period limited under this section which begins or ends with the death of a service member shall begin or end until the death of the service member is determined by the department or by a court.

321.62(19) (19) Interlocutory orders. A court may revoke, modify, or extend any interlocutory order made by the court under this section, upon the court's own motion or on the motion of a party, upon such notice to the parties as the court may require.

321.62(20) (20) Stay of enforcement of obligations or liabilities.

321.62(20)(a)(a) A service member may, at any time during his or her period of state active duty, or within 180 days after that duty ends, apply to a court for relief with respect to any obligation or liability incurred by the service member before his or her period of state active duty. The court, after appropriate notice and hearing, may grant the following relief unless the court determines that the ability of the service member to comply with the terms of the obligation or liability has not been materially affected by his or her state active duty:

321.62(20)(a)1. 1. In the case of an obligation payable in installments under a contract for the purchase of real estate, or secured by a mortgage upon real estate, a stay of the enforcement of the obligation during the period of state active duty and, from the date of the end of the period of state active duty or from the date of requesting the relief if made after the state active duty is ended, for a period equal to the period of the remaining life of the installment contract or instrument evidencing the obligation plus a period of time equal to the period of state active duty, or any part of that combined period. The court may issue a stay under this paragraph if the service member makes payments of the balance of the principal and accumulated interest due and unpaid at the date of the end of the period of state active duty or from the date of requesting the relief, whichever is appropriate, in equal installments during the combined period and at the rate of interest as is prescribed in the contract or instrument evidencing the obligation for installments paid when due. The court may order other terms under this paragraph as are just.

321.62(20)(a)2. 2. In the case of any other obligation or liability, a stay of the enforcement of that obligation or liability during the service member's period of state active duty and, from the date of the end of the period of state active duty or from the date of requesting the relief if made after the duty is ended, for a period equal to the period of state active duty or any part of that period. The court may issue a stay under this paragraph if the service member makes payments of the balance of the principal and accumulated interest due and unpaid at the date of the end of the period of state active duty or from the date of requesting the relief, whichever is appropriate, in equal installments during the extended period and at the rate of interest as is prescribed for the obligation or liability when due. The court may order other terms under this paragraph as are just.

321.62(20)(b) (b) When a court has granted a stay under this subsection, no penalty may accrue during the period that the terms and conditions of the stay are complied with by reason of the failure to comply with the terms or conditions of the obligation or liability in respect to which the stay was granted.

321.62(21) (21) Power of attorney extension for missing service member.

321.62(21)(a)(a) A power of attorney that was duly executed by a service member that is reported missing to the department and that designates the service member's spouse, parent or named relative as his or her attorney-in-fact for specified, or all, purposes, and that expires after the service member is reported missing, is extended for the period that the service member is missing.

321.62(21)(b) (b) No power of attorney executed by a service member in state active duty may be extended under par. (a) if the document creating the power of attorney clearly indicates that the power granted expires on the date specified even if the service member, after the date of execution of the document, is reported missing to the department.

321.62(22) (22) Professional liability protection.

321.62(22)(a)(a)

321.62(22)(a)1.1. If a service member who is ordered into state active duty has coverage under a professional liability insurance policy that does not cover claims filed with respect to the service member during the period of state active duty unless the premiums are paid for the coverage for that period, the insurer that provides the coverage shall suspend the service member's coverage under the policy upon receipt of a written request from the service member to do so. The insurer may not require that premiums be paid for the suspended coverage. The insurer shall refund any premium amount already paid for coverage of the service member for the period after the coverage is suspended or shall, at the option of the service member, apply such amount to payment of any premium that becomes due upon reinstatement of the coverage.

321.62(22)(a)2. 2. Subdivision 1. does not require the suspension of coverage for any other person who has coverage under the policy and who is not a service member ordered into state active duty or relieve any person of the obligation to pay premiums for coverage that is not required to be suspended under subd. 1.

321.62(22)(b) (b)

321.62(22)(b)1.1. Subject to subd. 2., an insurer that suspends coverage under par. (a) is not liable with respect to any claim that is based on the professional conduct, including the failure to take an action in a professional capacity, of the service member that occurs while the service member's professional liability coverage is suspended under this subsection.

321.62(22)(b)2. 2. For purposes of subd. 1., a claim that is based on the failure of a professional to make adequate provision for the care of patients during the professional's period of state active duty shall be considered to be based on an action or the failure to take action before the beginning of the period during which coverage is suspended under this subsection, unless professional services were provided after the date on which the suspension of coverage began.

321.62(22)(c) (c)

321.62(22)(c)1.1. If a service member whose professional liability insurance coverage is suspended under par. (a) transmits to the insurer, within 30 days after the date on which the service member is released from state active duty, a written request for reinstatement of his or her professional liability insurance coverage, the insurer must reinstate the coverage as of the date on which the insurer receives the written request. The period for which the coverage must be reinstated may not be less than the balance of the period for which the coverage would have continued under the policy had the coverage not been suspended.

321.62(22)(c)2. 2. Upon receipt of the written request under subd. 1., the insurer shall notify the service member of the due date for paying the premium for the insurance, and the service member shall pay the premium within 30 days after receiving the notice. For the minimum period of reinstatement required under subd. 1., the insurer may not increase the amount of the premium over the amount that was chargeable before the suspension of the coverage for that period, except to the extent of any general increase in premiums charged by the insurer for the same professional liability coverage for persons similarly covered by such insurance during the period of the suspension.

321.62(22)(d) (d)

321.62(22)(d)1.1. Any action or proceeding in any court or before any public agency, as defined in s. 36.54 (2) (a) 2., based on the alleged professional negligence or other professional liability of a service member whose professional liability insurance coverage has been suspended under par. (a) shall be stayed until the end of the period of suspension if all of the following apply:

321.62(22)(d)1.a. a. The action or proceeding was commenced during the period of suspension.

321.62(22)(d)1.b. b. The action or proceeding is based on an act or omission that occurred before the date on which the period of suspension began.

321.62(22)(d)1.c. c. The professional liability insurance policy would, except for the suspension, on its face cover the alleged professional negligence or other professional liability of the service member.

321.62(22)(d)2. 2. Whenever an action or proceeding is stayed under subd. 1., the action or proceeding shall be considered to have been filed on the date on which the service member's coverage is reinstated under par. (c) 1.

321.62(22)(d)3. 3. In any action or proceeding in which a stay may be granted under subd. 1., the period during which the professional liability insurance coverage is suspended may not be included in computing any limitations period for commencing the action or proceeding.

321.62(22)(e) (e) If a service member whose professional liability insurance coverage is suspended under par. (a) dies during the period of suspension, all of the following apply:

321.62(22)(e)1. 1. The requirement to stay any action or proceeding under par. (d) 1. terminates on the date of the service member's death.

321.62(22)(e)2. 2. The insurer that suspended the coverage is liable for any claim for damages for the professional negligence or other professional liability of the deceased service member in the same manner and to the same extent as the insurer would be liable if the service member had died while covered by the insurance but before the claim was filed.

321.62(23) (23) Notice of benefits under this section. The department shall provide each service member a brochure explaining this section when that service member enters state active duty.

321.62 History History: 2001 a. 24, 105; 2003 a. 69; 2005 a. 149; 2007 a. 200 ss. 148 to 172; Stats. 2007 s. 321.62; 2009 a. 28; 2011 a. 143.



321.63 Local government employees or officers in federal active duty.

321.63  Local government employees or officers in federal active duty.

321.63(1)(1) A local governmental unit, as defined in s. 66.0135 (1) (c), may grant a leave of absence to any employee or officer who is inducted or who enlists in the U.S. armed forces for a period of federal active duty of not more than 5 years unless the employee is involuntarily retained for a longer period. No salary or compensation of the employee or officer shall be paid, nor claim for the salary or compensation exist, during the leave of absence, except as provided in this section. If the employee's or officer's salary or compensation is less in the U.S. armed forces than was paid by the local governmental unit, that governmental unit may pay the employee or officer the difference between the salary or compensation paid by the U.S. armed forces and the salary or compensation that the employee or officer was paid by the local governmental unit at the time that he or she enlisted in or was inducted into the U.S. armed forces.

321.63(2) (2) The local governmental unit may provide for safeguarding the reinstatement and pension rights, as limited in this section, of any employee or officer so inducted or enlisted.

321.63(3) (3) No employee or officer who is appointed to fill the place of any employee or officer so inducted or enlisted shall acquire permanent tenure during the period of the replacement service.

321.63(4) (4) If the leave of absence under sub. (1) is granted to an elected or appointed official or employee and the official or employee has begun federal active duty, a temporary vacancy exists and a successor may be appointed to fill the unexpired term of the official or employee, or until the official or employee returns and files an election to resume the office if the date of the filing is prior to the expiration of the term. The appointment shall be made in the manner provided for the filling of vacancies caused by death, resignation, or otherwise, except that no election need be held to fill a temporary vacancy. The appointee has all the powers, duties, liabilities, and responsibilities and shall be paid and receive the compensation and other benefits of the office or position, unless otherwise provided by the local governmental unit. Within 40 days after the termination of federal active duty, the elected or appointed official or employee, upon filing with the clerk of the local governmental unit, a statement under oath of termination and that the official or employee elects to resume the office or position, may resume the office or position for the remainder of the term for which elected or appointed. The person temporarily filling the vacancy shall cease to hold the office on the date of the filing.

321.63 History History: 2005 a. 22, 253; 2007 a. 200 s. 173; Stats. 2007 s. 321.63.



321.64 Reemployment after completion of federal active duty or service.

321.64  Reemployment after completion of federal active duty or service.

321.64(1) (1)

321.64(1)(a)(a) Any person who has enlisted or enlists in or who has been or is inducted or ordered into federal active duty for 90 days or more, and any person whose services are requested by the federal government for national defense work as a civilian during a period officially proclaimed to be a national emergency or a limited national emergency, who, to perform the duty or service, has left or leaves a position, other than a temporary position, in the employ of any political subdivision of the state or in the employ of any private or other employer, shall be restored to that position or to a position of like seniority, status, pay, and salary advancement as though service toward seniority, status, pay, or salary advancement had not been interrupted by the absence, if all of the following conditions are met:

321.64(1)(a)1. 1. The person presents to the employer evidence of satisfactory completion of the period of federal active duty or federal government service, or of discharge from the U.S. armed forces under conditions other than dishonorable.

321.64(1)(a)2. 2. The person is still qualified to perform the duties of the position.

321.64(1)(a)3. 3. The person makes application for reemployment and resumes work within 90 days after completion of the federal active duty or federal government service, military or civilian, or was so discharged from the U.S. armed forces, or within 6 months after release from hospitalization for duty-connected or service-connected injury or disease.

321.64(1)(a)4. 4. The employer's circumstances have not changed as to make it impossible or unreasonable to restore the person.

321.64(1)(a)5. 5. The federal active duty or federal government service was not for more than 5 years unless extended by law.

321.64(1)(b) (b) Except as provided in par. (c), in the event of any dispute relating to the provisions under par. (a), the person may file a complaint regarding the matter with the department of workforce development. The department of workforce development shall process any complaint made under this paragraph in the same manner as employment discrimination complaints are processed under s. 111.39.

321.64(1)(c) (c) If a dispute arises regarding a classified employee of the state relating to the provisions of par. (a), the complaint shall be filed with the director of the office of state employment relations. A decision of the director of the office of state employment relations may be reviewed under ch. 227.

321.64(2) (2) The service of any person who is or was restored to a position in accordance with sub. (1) shall be considered not to be interrupted by the absence, except for the receipt of pay or other compensation for the period of the absence and he or she shall be entitled to participate in insurance, pensions, retirement plans, or other benefits offered by the employer under established rules and practices relating to employees on furlough or leave of absence in effect with the employer at the time the person entered or was enlisted, inducted, or ordered into federal active duty or federal government service. The person whose position was restored may not be discharged from the position without cause within one year after restoration and the discharge is subject to all federal or state laws affecting any private employment and to the provisions of contracts that may exist between employer and employee. Each political subdivision shall contribute or pay all contributions of the employer to the applicable and existent pension, annuity, or retirement system as though the service of the employee had not been interrupted by federal active duty or federal government service.

321.64(3) (3) If an employer fails or refuses to comply with subs. (1) and (2), a person entitled to the benefits under subs. (1) and (2) may petition the circuit court to require the employer to comply with those subsections. Upon the filing of the petition and on reasonable notice to the employer, the court may require the employer to comply with those subsections and to compensate the person for any loss of wages or benefits suffered by reason of the employer's action. The court shall order a speedy hearing and shall advance the case on the calendar. No fees or court costs may be taxed against a person petitioning the court under this subsection. The action commenced under this subsection against a private employer, and the trial or hearing of the action, shall be in any county in which the employment took place or in which the private employer maintains a place of business, and in all other cases shall be as provided in s. 801.50.

321.64(4) (4) No person who is appointed in the service of the state or of any political subdivision to fill the place of a person entering federal active duty or federal government service under sub. (1) shall acquire permanent tenure during the period of that replacement service.

321.64(5) (5) If the decision of the circuit court is appealed the person who petitioned the circuit court under sub. (3) need not file an appeal bond for the security for costs on the appeal.

321.64(6) (6) The restoration of classified employees of the state shall be governed by s. 230.32. The restoration of unclassified state employees shall be governed by this section.

321.64 History History: 2005 a. 22; 2007 a. 200 s. 175; Stats. 2007 s. 321.64.

321.64 Annotation Language in subs. (1), (2), and (6) clearly expresses that unclassified state employees are protected by sub. (2). "Restoration" in sub. (6) not only refers to who must be restored to state service under sub. (1), but also to restoration rights, including those specified in sub. (2). Sub. (2) unambiguously provides that persons who have been restored under sub. (1) have the restoration rights described in sub. (2). Scocos v. State of Wisconsin Department of Veteran Affairs, 2012 WI App 81, 343 Wis. 2d 648, 819 N.W.2d 360, 11-1178.

321.64 Annotation Returning the Veteran to Work. Walther. Wis. Law. July 2006.



321.65 Reemployment rights after national guard, state defense force, or public health emergency service.

321.65  Reemployment rights after national guard, state defense force, or public health emergency service.

321.65(1)(1)  Definitions. In this section:

321.65(1)(a) (a) "Active state service" means any of the following:

321.65(1)(a)1. 1. State active duty or active duty in the national guard under 32 USC 502 (f).

321.65(1)(a)2. 2. Active service with the state laboratory of hygiene under s. 36.25 (11) (em) for the purpose of assisting the department of health services under s. 250.042 during a state of emergency relating to public health declared by the governor under s. 323.10.

321.65(1)(a)3. 3. Active duty in the national guard of any state under an order of the governor of that state.

321.65(1)(b) (b) "Employer" means a person engaging in any activity, enterprise, or business in this state employing one or more persons on a permanent basis. "Employer" includes the state and any office, department, independent agency, authority, institution, association, society, or other body in state government created or authorized to be created by the constitution or any law, including the legislature and the courts. "Employer" also includes a successor-in-interest of a person employing an individual who has provided notice to that person under sub. (3) (a).

321.65(1)(c) (c) "Health benefit plan" has the meaning given in s. 632.745 (11).

321.65(1)(d) (d) "Qualified" means having the ability to perform the essential tasks of an employment position.

321.65(1)(e) (e) "Reasonable efforts" means, with respect to an action required by an employer under sub. (4) (a) 1., 2., 3., or 4., an action that does not place an undue hardship on the employer.

321.65(1)(f) (f) "Undue hardship" means, with respect to an action required by an employer under sub. (4) (a) 1., 2., 3., or 4., significant difficulty or expense, when considered in light of all of the following:

321.65(1)(f)1. 1. The nature and cost of the action.

321.65(1)(f)2. 2. The overall financial resources of the facility involved in providing the action, the number of persons employed at the facility, the effect of providing the action on the resources and finances of the facility, and any other impact of the action on the operation of the facility.

321.65(1)(f)3. 3. The overall financial resources of the employer, the number of persons employed by the employer, and the number, type, and location of the employer's facilities.

321.65(1)(f)4. 4. The type of operation of the employer, including the composition, structure, and functions of the employer's workforce, the geographic separateness from the employer of the facility involved in providing the action, and the administrative and financial relationship of the facility to the employer.

321.65(2) (2) More generous rights permitted. Nothing in this section prohibits an employer from providing employees who are ordered into active state service with reemployment rights and benefits that are more generous to the employee than the rights and benefits provided under this section.

321.65(3) (3) Reemployment rights.

321.65(3)(a)(a) Prerequisites. Subject to par. (d), any person who is a resident of this state and absent from a position of employment because of active state service is entitled to the reemployment rights and benefits specified in this section if all of the following apply:

321.65(3)(a)1. 1. Except as provided in par. (b), the person or an appropriate officer in the national guard of this or another state or the state defense force has given advanced notice of the active state service to the person's employer.

321.65(3)(a)2. 2. Except as provided in par. (c), the cumulative length of the absence from the position of employment and of all previous absences from a position of employment with the employer by reason of active state service or federal active duty does not exceed 5 years.

321.65(3)(a)3. 3. Except as provided in par. (f), the person reports to the employer or submits an application for reemployment to the employer as required under par. (e).

321.65(3)(a)4. 4. In the case of active state service in the national guard in this or another state or the state defense force, the active state service has not been terminated under other than honorable conditions.

321.65(3)(b) (b) Notice not required. No notice is required under par. (a) 1. if the giving of that notice is precluded by military necessity or is otherwise impossible or unreasonable. A determination of military necessity for purposes of this paragraph shall be made according to rules and regulations promulgated by the adjutant general or the federal secretary of defense and is not subject to judicial review.

321.65(3)(c) (c) Length of absence limit. The periods of federal active duty described in 38 USC 4312 (c) (1) to (4) and all of the following periods of active state service are not included in calculating the 5-year period specified in par. (a) 2.:

321.65(3)(c)1. 1. Any period of active state service beyond that 5-year period that is required to complete an initial period of obligated active state service.

321.65(3)(c)2. 2. Any period of active state service for which the person, through no fault of the person's own, was unable to obtain orders releasing the person from a period of active state service before the expiration of the 5-year period.

321.65(3)(c)3. 3. Any period of active state service that was performed to fulfill any additional training requirements determined and certified in writing by the federal secretary of the army, the federal secretary of the air force, or the adjutant general to be necessary for professional development or for completion of skill training or retraining.

321.65(3)(c)4. 4. Any period of active state service that was performed by a person who was ordered to, or retained in, active state service, other than for training, because of a state emergency declared by the governor, because of a war or national emergency declared by the president of the United States or Congress, because of insurrection, rebellion, riot, invasion, or resistance to the execution of the laws of this state or of the United States, or in support of an operational mission, a critical mission, or any other requirement of the U.S. armed forces.

321.65(3)(d) (d) Exceptions. An employer is not required to reemploy a person under this section if the employer shows that any of the following applies:

321.65(3)(d)1. 1. The employer's circumstances have so changed as to make reemployment of the person impossible or unreasonable.

321.65(3)(d)2. 2. The position of employment that the person left to perform active state service was for a brief, nonrecurrent period and there was no reasonable expectation that the position of employment would continue indefinitely or for a significant period of time.

321.65(3)(d)3. 3. In the case of a person who is entitled to reemployment under sub. (4) (a) 3. or 4., the accommodations, training, or effort required under sub. (4) (a) 3. or 4. would pose an undue hardship on the employer.

321.65(3)(e) (e) Return procedures.

321.65(3)(e)1.1. Subject to subds. 4. and 5., if a person who has been absent from a position of employment because of active state service that lasted for less than 31 days, who has been absent from a position of employment for any period of time for the purpose of an examination to determine the person's fitness to perform active state service, or who has been absent from a position of employment because the person was hospitalized for or was convalescing from an illness or injury that was incurred in or aggravated during the performance of that active state service wishes to receive the reemployment rights and benefits specified in this section, the person must notify the person's employer of the person's intent to return to the position of employment by reporting to the employer by no later than the beginning of the first full regularly-scheduled work period on the first full calendar day following the completion of the active state service, examination, or period of hospitalization or convalescence, a period of time that allows for the safe transportation of the person from the place of active state service, examination, hospitalization, or convalescence to the person's residence, and a rest period of 8 hours following that transportation period or, if through no fault of the person's own reporting to the employer within that time is impossible or unreasonable, by reporting to the employer as soon as possible after that 8-hour rest period.

321.65(3)(e)2. 2. Subject to subds. 4. and 5., if a person who has been absent from a position of employment because of active state service that lasted for more than 30 days, but less than 181 days, or who has been absent from a position of employment because the person was hospitalized for or was convalescing from an illness or injury that was incurred in or aggravated during the performance of that active state service wishes to receive the reemployment rights and benefits specified in this section, the person must notify the person's employer of the person's intent to return to the position of employment by submitting to the employer an application for reemployment by no later than 14 days after the completion of the active state service, hospitalization, or convalescence or, if through no fault of the person's own submitting the application within that time is impossible or unreasonable, by submitting to the employer an application for reemployment by no later than the first full calendar day on which submission of the application becomes possible.

321.65(3)(e)3. 3. Subject to subds. 4. and 5., if a person who has been absent from a position of employment because of active state service that lasted for more than 180 days or who has been absent from a position of employment because the person was hospitalized for or was convalescing from an illness or injury that was incurred in or aggravated during the performance of that active state service wishes to receive the reemployment rights and benefits specified in this section, the person must notify the person's employer of the person's intent to return to the position of employment by submitting to the employer an application for reemployment by no later than 90 days after the completion of the active state service, hospitalization, or convalescence or, if through no fault of the person's own submitting the application within that time is impossible or unreasonable, by submitting to the employer an application for reemployment by no later than the first full calendar day on which submission of the application becomes possible.

321.65(3)(e)4. 4. The period of hospitalization or convalescence specified in subds. 1., 2., and 3. may not exceed 2 years, except that if through no fault of the person's own it is impossible or unreasonable for the person to report to the employer within the time specified in subd. 1. or to apply for reemployment within the time specified in subd. 2. or 3., that 2-year period shall be extended by the minimum period of time required to accommodate the circumstances that made it impossible or unreasonable for the person to report or apply as so required.

321.65(3)(e)5. 5. A person who fails to report to the person's employer within the time specified in subd. 1. or who fails to apply for reemployment within the time specified in subd. 2. or 3. does not automatically forfeit the reemployment rights and benefits specified in this section. Instead, the person shall be subject to the rules, policies, and practices of the person's employer pertaining to discipline for unexcused absences from work.

321.65(3)(f) (f) Documentation.

321.65(3)(f)1.1. A person who submits an application for reemployment under par. (e) 2. or 3. must, on the request of the person's employer, provide to the employer documentation to establish that the application was submitted within the time limits specified in par. (e) 2. or 3., that the person's cumulative length of all absences from employment with the employer because of active state service and federal active duty does not, except as permitted under par. (c), exceed 5 years, and, in the case of active state service in the national guard in this or another state or the state defense force, that the person's service was not terminated under other than honorable conditions.

321.65(3)(f)2. 2. An employer may not refuse to reemploy a person who fails to provide any of the documentation specified in subd. 1. because that documentation does not exist or is not readily available at the time the employer requests that documentation. If after the person is reemployed documentation becomes available that establishes that the person does not meet a requirement specified in subd. 1., the employer may terminate the person's employment and the provision of any rights and benefits afforded to the person under this section.

321.65(3)(f)3. 3. An employer may not delay or attempt to defeat a reemployment right that the employer is obligated to provide under this section by demanding documentation that does not exist or is not readily available at the time of the demand.

321.65(3)(g) (g) Veterans preferences. The right of a person to reemployment under this subsection does not entitle the person to retention, preference, or displacement rights over any person who has a superior claim under s. 45.03 (4), 62.13 (4) (d), 63.08 (1) (f), 63.37, 63.39 (2m), 66.0509 (1), 230.15 (2m), 230.16 (7) or (7m), 230.21 (1m), 230.25, or 230.275.

321.65(3)(h) (h) Prohibited bases for denial of reemployment. In determining a person's right to reemployment and other benefits under this section, an employer may not deny reemployment or any other benefits based on the timing, frequency, duration, or nature of the person' s active state service or federal active duty so long as the requirements under par. (a) are met.

321.65(4) (4) Reemployment positions.

321.65(4)(a)(a) Prompt reemployment required.

321.65(4)(a)1.1. Subject to subds. 3. and 4. and par. (b), an employer shall reemploy a person who is entitled to reemployment under sub. (3) and whose period of active state service was for less than 91 days promptly on completion of that period of active state service in the position of employment in which the person would have been employed if the continuous employment of the person with the employer had not been interrupted by that active state service so long as the person is qualified to perform the duties of that position or, if after reasonable efforts by the employer to qualify the person to perform those duties the person is not qualified to perform those duties, in the position of employment in which the person was employed on the date on which the person's period of active state service began.

321.65(4)(a)2. 2. Subject to subds. 3. and 4. and par. (b), an employer shall reemploy a person who is entitled to reemployment under sub. (3) and whose period of active state service was for more than 90 days promptly on completion of that period of active state service in the position of employment in which the person would have been employed if the continuous employment of the person with the employer had not been interrupted by that active state service or in a position of employment of like seniority, status, and pay so long as the person is qualified to perform the duties of that position or, if after reasonable efforts by the employer to qualify the person to perform those duties the person is not qualified to perform those duties, in the position of employment in which the person was employed on the date on which the person's period of active state service began or in a position of employment of like seniority, status, and pay.

321.65(4)(a)3. 3. Subject to par. (b), in the case of a person who has a disability that was incurred in or aggravated during a period of active state service and who, after reasonable efforts by the employer to accommodate the disability, is not qualified due to the disability to perform the duties of the position of employment in which the person would have been employed if the continuous employment of the person with the employer had not been interrupted by the active state service, the employer shall reemploy the person promptly on completion of that period of active state service in any other position that is equivalent to that position in seniority, status, and pay, the duties of which the person is qualified to perform or would become qualified to perform with reasonable efforts by the employer, or, if there is no other position of employment available that is equivalent to that position in seniority, status, and pay, in a position that is the nearest approximation to that equivalent position in terms of seniority, status, and pay, consistent with the person's circumstances.

321.65(4)(a)4. 4. Subject to par. (b), in the case of a person who is not qualified to be employed in the position of employment in which the person would have been employed if the continuous employment of the person with the employer had not been interrupted by the person's active state service or in the position of employment in which the person was employed on the date on which the person's period of active state service began for any reason other than disability incurred in or aggravated during a period of active state service and who cannot become qualified to be so employed with reasonable efforts by the employer, the employer shall reemploy the person promptly on completion of that period of active state service in any other position that the person is qualified to perform and that is the nearest approximation to the position of employment in which the person would have been employed if the continuous employment of the person with the employer had not been interrupted by that active state service, with full seniority, or if no position of employment that is the nearest approximation to that position is available, in a position of employment that the person is qualified to perform and that is the nearest approximation to the position of employment in which the person was employed on the date on which the person's period of active state service began, with full seniority.

321.65(4)(b) (b) Multiple returning employees.

321.65(4)(b)1.1. If 2 or more persons who are entitled to reemployment under sub. (3) in the same position of employment have reported to the employer or applied for reemployment in that position, the person who left employment first shall have the prior right to reemployment in that position.

321.65(4)(b)2. 2. A person who is entitled to reemployment under sub. (3), but who is not reemployed because of subd. 1., shall be entitled to reemployment as provided in par. (a) 1., 2., 3., or 4., whichever is applicable, in a position of employment that provides for similar status and pay as the position described in subd. 1., consistent with the person's circumstances, with full seniority.

321.65(5) (5) Rights, benefits, and obligations.

321.65(5)(a)(a) Seniority. A person who is reemployed under this section is entitled to the seniority and other rights and benefits determined by seniority that the person had on the last day of employment before the person's active state service began, plus all seniority and other rights and benefits determined by seniority that the person would have had if the continuous employment of the person with the employer had not been interrupted by that active state service.

321.65(5)(b) (b) Continuation of benefits.

321.65(5)(b)1.1. Subject to subds. 2. to 5., a person who is absent from employment because of active state service is considered to be on furlough or leave of absence while performing the active state service and is entitled to receive all rights and benefits not determined by seniority that are generally provided by the employer to employees having similar seniority, status, and pay who are on furlough or leave of absence under a contract, agreement, policy, practice, or plan that is in effect on the day on which the active state service began or that is established while the person is performing the active state service.

321.65(5)(b)2. 2. If an employer shows that a person who is absent from a position of employment because of active state service has knowingly provided written notice of the person's intent not to return to a position of employment with the employer after that active state service and, in doing so, was aware of the specific rights and benefits under subd. 1. that the person would lose while absent from the position of employment, the person is not entitled to the rights and benefits specified in subd. 1. while absent from employment.

321.65(5)(b)3. 3. A person who is considered to be on furlough or leave of absence under subd. 1. while performing active state service is not entitled to any benefit to which the person would not otherwise be entitled if the person had remained continuously employed.

321.65(5)(b)4. 4. An employer may require a person who is considered to be on furlough or leave of absence under subd. 1. while performing active state service to pay the employee cost, if any, of any benefit that is continued under subd. 1. to the same extent that other employees who are on furlough or leave of absence are so required.

321.65(5)(b)5. 5. A person who is absent from a position of employment because of active state service is entitled to receive coverage under a health benefit plan during the absence and on reemployment as provided in sub. (6).

321.65(5)(c) (c) Protection from discharge. An employer that reemploys under this section a person whose period of active state service lasted for more than 30 days, but less than 181 days, may not discharge the person within 180 days after the date of reemployment except for cause. An employer that reemploys under this section a person whose period of active state service lasted for more than 180 days may not discharge the person within one year after the date of reemployment except for cause.

321.65(6) (6) Continuation of health care coverage.

321.65(6)(a)(a) Option to continue coverage. Notwithstanding s. 632.897, if a person who has coverage under a health benefit plan in connection with the person's employment is absent from a position of employment because of active state service, the insurer that issued the health benefit plan shall permit the person, and the person's dependents, to continue coverage under the health benefit plan until the first to occur of the following:

321.65(6)(a)1. 1. Eighteen months have elapsed since the person's absence from the position of employment began.

321.65(6)(a)2. 2. The day after the date on which the person is required under sub. (3) (e) to report to the employer or apply for reemployment.

321.65(6)(b) (b) Payment of premiums. A person who elects to continue coverage under par. (a) and who is absent from a position of employment for 30 days or less may not be required to pay more than the employee share, if any, of the cost of the coverage. A person who elects to continue coverage under par. (a) and who is absent from a position of employment for more than 30 days may be required to pay up to 102% of the full premium for that coverage for the period of continued coverage that exceeds 30 days.

321.65(6)(c) (c) Reinstatement on reemployment. If a person's coverage under a health benefit plan in connection with his or her employment was terminated because of the person's active state service and if after returning from that active state service the person is reemployed under sub. (3), coverage under the health benefit plan shall be reinstated for the person and the person's dependents immediately upon reemployment. With respect to the reinstated coverage, no exclusion or waiting period may be imposed that would not have been imposed had the coverage not been terminated because of the active state service.

321.65(7) (7) Enforcement.

321.65(7)(a)(a) Complaint. Any person who believes that his or her employer has failed or refused, or is about to fail or refuse, to provide to the person any reemployment right or benefit to which the person is entitled under this section may file a complaint with the adjutant general, in such form as the adjutant general may prescribe by rule, summarizing the allegations that form the basis of the complaint. The adjutant general shall investigate the complaint and, if the adjutant general is reasonably satisfied that the person is entitled to the rights or benefits sought, the adjutant general shall endeavor to resolve the complaint by conference, conciliation, or persuasion. If the adjutant general is not reasonably satisfied that the person is entitled to the rights or benefits sought, the adjutant general may refuse to endeavor to resolve the complaint and shall notify the person who filed the complaint that the person may proceed under par. (b) 2. to enforce the person's rights under this section. If the adjutant general is not able to resolve the complaint, the adjutant general shall notify the person who filed the complaint that the person may proceed under par. (b) 1. or 2. to enforce the person's rights under this section.

321.65(7)(b) (b) Enforcement procedures.

321.65(7)(b)1.1. A person who receives notification under par. (a) that the adjutant general was unable to resolve the person's complaint may request the adjutant general to refer the complaint to counsel, which may include the attorney general, appointed by the governor on the recommendation of the adjutant general for the purpose of prosecuting complaints under this subdivision who shall file a complaint for appropriate relief with the department of workforce development.

321.65(7)(b)2. 2. Subdivision 1. does not preclude a person who has chosen not to file a complaint with the adjutant general under par. (a), whose complaint the adjutant general has refused to endeavor to resolve under par. (a), or who has chosen not to request the adjutant general to refer his or her complaint to counsel under subd. 1. from filing a complaint for appropriate relief with the department of workforce development.

321.65(7)(b)3. 3. The department of workforce development shall process a complaint filed under subd. 1. or 2. in the same manner that employment discrimination complaints are processed under s. 111.39.

321.65(7)(c) (c) Retaliation prohibited. An employer may not discharge or otherwise discriminate against any person for filing a complaint or attempting to enforce a right provided under this section or for testifying or assisting in any action or proceeding to enforce a right provided under this section.

321.65(7)(d) (d) Remedies. If the department of workforce development finds that an employer has failed or refused, or is about to fail or refuse, to provide any reemployment right or benefit to which a person is entitled under this section or has discharged or otherwise discriminated against any person in violation of par. (c), the department of workforce development may order the employer to do any one or more of the following:

321.65(7)(d)1. 1. Take such action as will fully vindicate the rights and benefits of the person under this section.

321.65(7)(d)2. 2. Compensate the person for any loss of wages, salary, or other benefits suffered because of the failure or refusal to provide reemployment rights or benefits under this section or the discharge or other discrimination.

321.65(7)(d)3. 3. Pay the person, as liquidated damages, an amount that is equal to the amount ordered under subd. 2. if the department of workforce development finds that the failure or refusal to provide reemployment rights or benefits under this section or the discharge or other discrimination was willful.

321.65(7)(d)4. 4. Pay the person costs and reasonable actual attorney fees, if the person is not represented by counsel appointed under par. (b) 1.

321.65 History History: 2001 a. 26, 109; 2003 a. 33, 69; 2005 a. 22, 253; 2007 a. 20 s. 9121 (6) (a); 2007 a. 200 ss. 176 to 186; Stats. 2007 s. 321.65; 2009 a. 42.

321.65 Annotation Returning the Veteran to Work. Walther. Wis. Law. July 2006.



321.66 Leave for Civil Air Patrol service.

321.66  Leave for Civil Air Patrol service.

321.66(1) (1)  Definitions. In this section:

321.66(1)(a) (a) "Emergency service operation" means any of the following operations of the Civil Air Patrol:

321.66(1)(a)1. 1. A search and rescue mission designated by the U.S. air force rescue coordination center; the governor; the adjutant general; or the governing body, chief or acting chief executive officer, or head of emergency management services of any county, city, village, town, or federally recognized American Indian tribe or band in this state.

321.66(1)(a)2. 2. An operation to provide disaster relief or humanitarian services, when requested by the federal emergency management agency; the first air force of the U.S. air force; the Civil Air Patrol national operations center; the governor; the adjutant general; the governing body, chief or acting chief executive officer, or head of emergency management services of any county, city, village, town, or federally recognized American Indian tribe or band in this state; or, in the case of a public health emergency, as defined in s. 323.02 (16), the department of health services, if that department is designated by the governor under s. 323.10, or a local health department acting under s. 251.05 (3) (e).

321.66(1)(a)3. 3. Operations in support of the U.S. air force designated by the first air force of the U.S. air force or the Civil Air Patrol national operations center.

321.66(1)(b) (b) "Employee" means an individual employed in this state by an employer.

321.66(1)(c) (c) "Employee's commander" means the Civil Air Patrol commanding officer of the flight, squadron, group, wing, or region to which the employee is assigned, the Civil Air Patrol national commander, or the Civil Air Patrol incident commander or agency liaison for the emergency service operation for which the employee has taken a leave of absence under sub. (2) (a).

321.66(1)(d) (d) "Employer" means a person engaging in any activity, enterprise, or business in this state employing at least 11 individuals on a permanent basis. "Employer" includes the state and any office, department, independent agency, authority, institution, association, society, or other body in state government created or authorized to be created by the constitution or any law, including the legislature and the courts.

321.66(2) (2) Unpaid leave required.

321.66(2)(a)(a) Subject to the limitations specified in par. (b), an employer shall grant a leave of absence without pay to an employee to allow the employee to participate in an emergency service operation if all of the following conditions are met:

321.66(2)(a)1. 1. The employee is a member of the Civil Air Patrol.

321.66(2)(a)2. 2. Prior to the emergency service operation, the employee notifies the employer in writing that the employee is a member of the Civil Air Patrol.

321.66(2)(a)3. 3. For an emergency service operation that begins before the employee is required to report for work, the employee provides a written statement under par. (c) if required by the employer.

321.66(2)(a)4. 4. For an emergency service operation that begins after the employee reports for work, the employee, in addition to providing a written statement under par. (c) if required by the employer, secures authorization from the employer to leave work before leaving to participate in the emergency service operation.

321.66(2)(a)5. 5. The leave of absence does not unduly disrupt the operations of the employer.

321.66(2)(b) (b) No employee may take more than 5 consecutive workdays of leave under par. (a) or more than 15 days of leave under par. (a) in any year.

321.66(2)(c) (c) An employer that grants a leave of absence under par. (a) to an employee may require the employee to provide a written statement from the employee's commander, or the designated representative of the employee's commander, certifying that the employee was participating in an emergency service operation at the time of the leave of absence.

321.66(2)(d) (d) For purposes of determining seniority and pay advancement, and for the receipt of employment benefits that may be affected by a leave of absence, the status of an employee who takes a leave of absence under par. (a) shall be considered to be uninterrupted by the leave of absence.

321.66(3) (3) Discrimination based on Civil Air Patrol membership prohibited. No employer or other person may do any of the following:

321.66(3)(a) (a) Refuse to hire or employ an individual, terminate an individual from employment, or discriminate against an individual in promotion, in compensation, or in the terms, conditions, or privileges of employment because the individual is or applies to be a member of the Civil Air Patrol or because the individual performs, has performed, applies to perform, or has an obligation to perform service in the Civil Air Patrol.

321.66(3)(b) (b) Print or circulate or cause to be printed or circulated any statement, advertisement, or publication, or use any form or application for employment, or make any inquiry in connection with prospective employment, that implies or expresses any limitation, specification, or discrimination with respect to an individual or any intent to make such a limitation, specification, or discrimination because the individual is or applies to be a member of the Civil Air Patrol or because the individual performs, has performed, applies to perform, or has an obligation to perform service in the Civil Air Patrol.

321.66(4) (4) Prohibited acts.

321.66(4)(a)(a) No employer or other person may interfere with, restrain, or deny the exercise of the right of an employee to take a leave of absence as provided in sub. (2) (a).

321.66(4)(b) (b) No employer or other person may discharge or discriminate against an employee in promotion, in compensation, or in the terms, conditions, or privileges of employment for taking a leave of absence as provided in sub. (2) (a), opposing a practice prohibited under this section, filing a complaint or attempting to enforce any right under this section, or testifying or assisting in any action or proceeding to enforce any right under this section.

321.66(5) (5) Enforcement. An employee whose right to take a leave of absence under sub. (2) (a) is interfered with, restrained, or denied in violation of sub. (4) (a) or who is refused employment, terminated, discharged, or discriminated against in violation of sub. (3) or (4) (b) may file a complaint with the department of workforce development, and that department shall process the complaint in the same manner that employment discrimination complaints are processed under s. 111.39. If that department finds that an employer or other person has violated sub. (3) or (4) (a) or (b), it may order the employer or other person to take action to remedy the violation, including granting the leave of absence under sub. (2) (a), reinstating the employee, providing compensation in lieu of reinstatement, providing back pay accrued not more than 2 years before the complaint was filed, and paying reasonable actual costs and attorney fees to the complainant.

321.66 History History: 2009 a. 56; 2011 a. 258.






322. Wisconsin code of military justice.

322.0001 Criminal code interaction.

322.0001  Criminal code interaction.

322.0001(1) (1)  Chapters 939, 967 to 973, and 975 to 979 do not apply to proceedings under this chapter.

322.0001(2) (2) A crime under this code is a crime under s. 939.12. A felony under this code is a felony under s. 939.22 (12). A misdemeanor under this code is a misdemeanor under s. 939.22 (20).

322.0001 History History: 2007 a. 200.



322.001 Article 1 — Definitions.

322.001  Article 1 — Definitions. In this chapter, unless the context otherwise requires:

322.001(1) (1) "Accuser" means a person who signs and swears to charges, any person who directs that charges nominally be signed and sworn to by another, and any other person who has an interest other than an official interest in the prosecution of the accused.

322.001(2) (2) "Cadet," "candidate," or "midshipman" means a person who is enrolled in or attending a state military academy, a regional training institute, or any other formal education program for the purpose of becoming a commissioned officer in a state military force.

322.001(3) (3) "Classified information" means any of the following:

322.001(3)(a) (a) Any information or material that has been determined by an official of the United States or any state subject to law, an executive order, or regulation to require protection against unauthorized disclosure for reasons of state security or national defense or foreign relations of the United States.

322.001(3)(b) (b) Any restricted data, as defined in 42 USC 2014 (y).

322.001(5) (5) "Commanding officer" includes only commissioned officers of the state military forces and shall include officers in charge only when administering nonjudicial punishment under s. 322.015. The term `commander' has the same meaning as `commanding officer' unless the context otherwise requires.

322.001(6) (6) "Convening authority" includes, in addition to the person who convened the court, a commissioned officer commanding for the time being or a successor in command to the convening authority.

322.001(7) (7) "Day" means calendar day and is not synonymous with the term "unit training assembly." Any punishment authorized by this code which is measured in terms of days shall, when served in a status other than annual field training, be construed to mean succeeding duty days.

322.001(8) (8) "Duty status other than state active duty" means any other type of duty including unit training assemblies or drills but excludes duty not in federal service and not full-time duty in the active service of the state; under an order issued by authority of law and includes travel to and from duty.

322.001(9) (9) "Enemy" includes organized forces of the enemy in time of war, any hostile body that U.S. or state forces may be opposing, such as a rebellious mob or band of renegades, and includes civilians as well as members of military organizations. Enemy is not restricted to the enemy government or its armed forces.

322.001(10) (10) "Enlisted member" means a person in an enlisted grade.

322.001(11) (11) "Forfeiture" means a permanent loss of entitlement to pay or allowances and any forfeiture under this code is not a forfeiture for purposes of Article X, Section 2, of the Wisconsin constitution.

322.001(12) (12) "Judge advocate" means a commissioned officer of the organized state military forces who is an attorney licensed to practice in this state or a member in good standing of the bar of the highest court of another state, and is any of the following:

322.001(12)(a) (a) Certified or designated as a judge advocate in the Judge Advocate General's Corps of the army, air force, navy, or the marine corps or designated as a law specialist as an officer of the coast guard, or a reserve component of one of these.

322.001(12)(b) (b) Certified as an non-federally recognized judge advocate, under regulations promulgated subject to this provision, by the senior judge advocate of the commander of the force in the state military force of which the accused is a member, as competent to perform military justice duties required by this code. If there is no judge advocate available, then certification may be made by the senior judge advocate of the commander of another force in the state military forces, as the convening authority directs.

322.001(13) (13) "Military court" means a court of inquiry under s. 322.135 or a court-martial.

322.001(14) (14) "Military judge" means an official of a general or special court-martial detailed under s. 322.026.

322.001(15) (15) "Military offenses" means those offenses prescribed under articles 77, principals; 78, accessory after the fact; 80, attempts; 81, conspiracy; 82, solicitation; 83, fraudulent enlistment, appointment, or separation; 84, unlawful enlistment, appointment, or separation; 85, desertion; 86, absence without leave; 87, missing movement; 88, contempt toward officials; 89, disrespect towards superior commissioned officer; 90, assaulting or willfully disobeying superior commissioned officer; 91, insubordinate conduct toward warrant officer, noncommissioned officer, or petty officer; 92, failure to obey order or regulation; 93, cruelty and maltreatment; 94, mutiny or sedition; 95, resistance, flight, breach of arrest, and escape; 96, releasing prisoner without proper authority; 97, unlawful detention; 98, noncompliance with procedural rules; 99, misbehavior before the enemy; 100, subordinate compelling surrender; 101, improper use of countersign; 102, forcing a safeguard; 103, captured or abandoned property; 104, aiding the enemy; 105, misconduct as prisoner; 107, false official statements; 108, military property — loss, damage, destruction, or wrongful disposition; 109, property other than military property — waste, spoilage, or destruction; 110, improper hazarding of vessel; 111, drunken or reckless operation of a vehicle, aircraft, or vessel; 112, drunk on duty; 112a, wrongful use, or possession of controlled substances; 113, misbehavior of sentinel; 114, dueling; 115, malingering; 116, riot or breach of peace; 117, provoking speeches or gestures; 120, rape or carnal knowledge; 121, larceny and wrongful appropriation; 122, robbery; 123, forgery; 124, maiming; 126, arson; 127, extortion; 128, assault; 129, burglary; 130, housebreaking; 131, perjury; 132, frauds against the government; 133, conduct unbecoming an officer and a gentleman; and 134, general; of this code.

322.001(16) (16) "Nonmilitary offenses" mean offenses which are in the state's civilian penal statute and are not offenses in this code.

322.001(17) (17) "Officer" means a commissioned or warrant officer.

322.001(18) (18) "Officer in charge" means a member of the naval militia, the navy, the marine corps, or the coast guard as designated by appropriate authority.

322.001(19) (19) "Record," when used in connection with the proceedings of a court-martial, means any of the following:

322.001(19)(a) (a) An official written transcript, written summary, or other writing relating to the proceedings.

322.001(19)(b) (b) An official audiotape, videotape, digital image or file, or similar material from which sound, or sound and visual images, depicting the proceedings may be reproduced.

322.001(20) (20) "Senior force commander" means the commander of the same force of the state military forces as the accused.

322.001(21) (21) "Senior force judge advocate" means the senior judge advocate of the commander of the same force of the state military forces as the accused and who is that commander's chief legal advisor.

322.001(22) (22) "State active duty" means full-time duty in the state military forces under an order of the governor or otherwise issued by authority of law, and paid by state funds, and includes travel to and from duty.

322.001(23) (23) "State military forces" means the Wisconsin army and air national guard, the national guard, as defined in 32 USC 502, 503, or 904, the state defense force, the organized naval militia of the state, and any other military force organized under the Constitution and laws of the state, and does not include the unorganized militia, state guard, or home guard, when not in a status subjecting them to exclusive jurisdiction under 10 USC ch. 47.

322.001(24) (24) "Superior commissioned officer" means a commissioned officer superior in rank or command.

322.001(24m) (24m) "This code" means this chapter.

322.001(25) (25) "Unit training assembly" means an assembly for drill and instruction which may consist of a single ordered formation of a company, battery, squadron, or detachment, or, when authorized by the commander, a series of ordered formations of those organizations.

322.001 History History: 2007 a. 200; 2009 a. 179.



322.002 Article 2 — Persons subject to this code; jurisdiction.

322.002  Article 2 — Persons subject to this code; jurisdiction.

322.002(1)(1) Except as provided in s. 322.003, this code applies only to members of the state military forces at all times.

322.002(2) (2) Subject matter jurisdiction is established if a nexus exists between an offense under this code and the state military force. Courts-martial have primary jurisdiction of military offenses. A proper civilian court has primary jurisdiction of a nonmilitary offense when an act or omission violates both this code and local criminal law, foreign or domestic. In this case, a court-martial may be initiated only after the civilian authority has declined to prosecute or dismissed the charge, provided jeopardy has not attached. Jurisdiction over attempted crimes, conspiracy crimes, solicitation, and accessory crimes must be determined by the underlying offense.

322.002 History History: 2007 a. 200; 2009 a. 179.



322.003 Article 3 — Jurisdiction to try certain personnel.

322.003  Article 3 — Jurisdiction to try certain personnel.

322.003(1)(1) Each person discharged from a state military force who is later charged with having fraudulently obtained a discharge is, subject to s. 322.043, subject to trial by court-martial on that charge and is, after apprehension, subject to this code while in custody under the direction of the state military forces for that trial. Upon conviction of that charge that person is subject to trial by court-martial for all offenses under this code committed before the fraudulent discharge.

322.003(2) (2) No person who has deserted from a state military force may be relieved from amenability to the jurisdiction of this code by virtue of a separation from any later period of service.

322.003 History History: 2007 a. 200.



322.005 Article 5 — Territorial applicability of this code.

322.005  Article 5 — Territorial applicability of this code.

322.005(1)(1) This code has applicability in all places, provided that either the person subject to this code is in a duty status or, if not in a duty status, that there is a nexus between the act or omission constituting the offense and the efficient functioning of the state military forces; however, this grant of military jurisdiction shall neither preclude nor limit civilian jurisdiction over an offense.

322.005(2) (2) Military courts may be convened and held in units of a state military force while those units are serving outside the state with the same jurisdiction and powers as to persons subject to this code as if the proceedings were held inside the state, and offenses committed outside the state may be tried and punished either inside or outside the state.

322.005 History History: 2007 a. 200; 2009 a. 179.



322.006 Article 6 — Judge advocates.

322.006  Article 6 — Judge advocates.

322.006(1) (1) The senior force judge advocate in each of the state's military forces or that judge advocate's delegates shall make frequent inspections in the field in supervision of the administration of military justice in that force.

322.006(2) (2) Convening authorities shall at all times communicate directly with their judge advocates in matters relating to the administration of military justice. The judge advocate of any command is entitled to communicate directly with the judge advocate of a superior or subordinate command, or with the state judge advocate.

322.006(3) (3) No person who has acted as member, military judge, trial counsel, defense counsel, or investigating officer, or who has been a witness, in any case may later act as a judge advocate to any reviewing authority upon the same case.

322.006 History History: 2007 a. 200; 2009 a. 179.



322.007 Article 7 — Apprehension.

322.007  Article 7 — Apprehension.

322.007(1) (1) In this section, "apprehend" means to take a person into custody.

322.007(2) (2) Any person authorized by this code or by the Uniform Code of Military Justice, or by regulations issued under either, to apprehend persons subject to this code, any marshal of a court-martial appointed subject to the provisions of this code, and any peace officer or civil officer having authority to apprehend offenders under the laws of the United States or of a state, may do so upon probable cause that an offense has been committed and that the person apprehended committed it.

322.007(3) (3) Commissioned officers, warrant officers, petty officers, and noncommissioned officers have authority to quell quarrels, frays, and disorders among persons subject to this code and to apprehend persons subject to this code.

322.007(4) (4) If an offender is apprehended outside the state, the offender's return to the state must be in accordance with normal extradition procedures or by reciprocal agreement.

322.007(5) (5) No person authorized by this section to apprehend persons subject to this code or the place where an offender is confined, restrained, held, or otherwise housed may require payment of any fee or charge for so receiving, apprehending, confining, restraining, holding, or otherwise housing a person except as otherwise provided by law.

322.007 History History: 2007 a. 200; 2009 a. 179.



322.009 Article 9 — Imposition of restraint.

322.009  Article 9 — Imposition of restraint.

322.009(1) (1) In this section:

322.009(1)(a) (a) "Arrest" means the restraint of a person by an order, not imposed as a punishment for an offense, directing him or her to remain within certain specified limits.

322.009(1)(b) (b) "Confinement" means the physical restraint of a person.

322.009(2) (2) An enlisted member may be ordered into arrest or confinement by any commissioned officer by an order, oral or written, delivered in person or through other persons subject to this code. A commanding officer may authorize warrant officers, petty officers, or noncommissioned officers to order enlisted members of the commanding officer's command or subject to the commanding officer's authority into arrest or confinement.

322.009(3) (3) A commissioned officer, a warrant officer, or a civilian subject to this code or to trial thereunder may be ordered into arrest or confinement only by a commanding officer to whose authority the person is subject, by an order, oral or written, delivered in person or by another commissioned officer. The authority to order persons into arrest or confinement may not be delegated.

322.009(4) (4) No person may be ordered into arrest or confinement except for probable cause.

322.009(5) (5) This section does not limit the authority of persons authorized to apprehend offenders to secure the custody of an alleged offender until proper authority may be notified.

322.009 History History: 2007 a. 200; 2009 a. 179.



322.010 Article 10 — Restraint of persons charged with offenses.

322.010  Article 10 — Restraint of persons charged with offenses. Any person subject to this code charged with an offense under this code may be ordered into arrest or confinement, as circumstances may require. When any person subject to this code is placed in arrest or confinement prior to trial, immediate steps shall be taken to inform the person of the specific wrong of which the person is accused and diligent steps shall be taken to try the person or to dismiss the charges and release the person.

322.010 History History: 2007 a. 200.



322.011 Article 11 — Place of confinement; reports and receiving of prisoners.

322.011  Article 11 — Place of confinement; reports and receiving of prisoners.

322.011(1) (1) If a person subject to this code is confined before, during, or after trial, he or she shall be in a civilian or military confinement.

322.011(2) (2) No sheriff or other person authorized to receive prisoners subject to sub. (1) may refuse to receive or keep any prisoner committed to the person's charge by a commissioned officer of the state military forces, when the committing officer furnishes a statement, signed by the officer, of the offense charged against the prisoner, unless otherwise authorized by law.

322.011(3) (3) Every person authorized to receive prisoners subject to sub. (1) to whose charge a prisoner is committed shall, within 24 hours after that commitment or as soon as the person is released from guard, report to the commanding officer of the prisoner the name of the prisoner, the offense charged against the prisoner, and the name of the person who ordered or authorized the commitment.

322.011 History History: 2007 a. 200.



322.012 Article 12 — Confinement with enemy prisoners prohibited.

322.012  Article 12 — Confinement with enemy prisoners prohibited. No member of a state military force may be placed in confinement in immediate physical association with enemy prisoners or other foreign nationals not members of the armed forces.

322.012 History History: 2007 a. 200.



322.013 Article 13 — Punishment prohibited before trial.

322.013  Article 13 — Punishment prohibited before trial. No person, while being held for trial or awaiting a verdict, may be subjected to punishment or penalty other than arrest or confinement upon the charges pending against the person, nor shall the arrest or confinement imposed upon the person be any more rigorous than the circumstances required to insure the person's presence, but the person may be subjected to minor punishment during that period for infractions of discipline.

322.013 History History: 2007 a. 200.



322.014 Article 14 — Delivery of offenders to civil authorities.

322.014  Article 14 — Delivery of offenders to civil authorities.

322.014(1)(1) A person subject to this code accused of an offense under this code or under the state's civilian penal statute may be delivered to the civil authority for trial or confinement.

322.014(2) (2) When delivery under this section is made to any civil authority of a person undergoing sentence of a court-martial, the delivery, if followed by conviction in a civil tribunal, interrupts the execution of the sentence of the court-martial, and the offender after having answered to the civil authorities for the offense shall, upon the request of competent military authority, be returned to the place of original custody for the completion of the person's sentence.

322.014 History History: 2007 a. 200.



322.015 Article 15 — Commanding officer's nonjudicial punishment.

322.015  Article 15 — Commanding officer's nonjudicial punishment.

322.015(1)(1) Under regulations as prescribed, any commanding officer, and for purposes of this section, officers-in-charge, may impose disciplinary punishments for minor offenses without the intervention of a court-martial. The governor, the adjutant general, or an officer of a general or flag rank in command may delegate the powers under this section to a principal assistant who is a member of a state military force.

322.015(2) (2) Any commanding officer may impose any of the following upon enlisted members of the officer's command:

322.015(2)(a) (a) Admonition.

322.015(2)(b) (b) Reprimand.

322.015(2)(c) (c) Withholding of privileges for not more than 6 months, which need not be consecutive.

322.015(2)(d) (d) Forfeiture of not more than 7 days' pay.

322.015(2)(e) (e) Fine of not more than 7 days' pay.

322.015(2)(f) (f) Reduction to the next inferior pay grade, if the grade from which demoted is within the promotion authority of the officer imposing the reduction or any officer subordinate to the one who imposes the reduction.

322.015(2)(g) (g) Extra duties, including fatigue or other duties, for not more than 14 days, which need not be consecutive.

322.015(2)(h) (h) Restriction to certain specified limits, with or without suspension from duty, for not more than 14 days, which need not be consecutive.

322.015(3) (3) Any commanding officer of the grade of major or lieutenant commander, or above, may impose any of the following upon enlisted members of the officer's command:

322.015(3)(a) (a) Any punishment authorized in sub. (2) (a), (b), and (c).

322.015(3)(b) (b) Forfeiture of not more than one-half of one month's pay per month for 2 months.

322.015(3)(c) (c) Fine of not more than one month's pay.

322.015(3)(d) (d) Reduction to the lowest or any intermediate pay grade, if the grade from which demoted is within the promotion authority of the officer imposing the reduction or any officer subordinate to the one who imposes the reduction, but an enlisted member in a pay grade above E-4 may not be reduced more than 2 pay grades.

322.015(3)(e) (e) Extra duties, including fatigue or other duties, for not more than 45 days, which need not be consecutive.

322.015(3)(f) (f) Restriction to certain specified limits, with or without suspension from duty, for not more than 60 days, which need not be consecutive.

322.015(4) (4) The governor, the adjutant general, an officer exercising general court-martial convening authority, or an officer of a general or flag rank in command may impose any of the following penalties:

322.015(4)(a) (a) Upon officers of the officer's command, any punishment authorized in sub. (3) (a), (b), (c), and (f) and arrest in quarters for not more than 30 days, which need not be consecutive.

322.015(4)(b) (b) Upon enlisted members of the officer's command, any punishment authorized in sub. (3).

322.015(5) (5) Whenever any of the punishments under this section are combined to run consecutively, the total length of the combined punishment cannot exceed the authorized duration of the longest punishment in the combination, and there must be an apportionment of punishments so that no single punishment in the combination exceeds its authorized length under this section.

322.015(6) (6) The service member shall have the right to demand trial by court-martial in lieu of nonjudicial punishment, and shall have the right to consult with a judge advocate.

322.015(7) (7) The officer who imposes the punishment, or the successor in command, may, at any time, suspend, set aside, mitigate, or remit any part or amount of the punishment and restore all rights, privileges, and property affected. The officer also may do any of the following:

322.015(7)(a) (a) Mitigate reduction in grade to forfeiture of pay.

322.015(7)(b) (b) Mitigate arrest in quarters to restriction.

322.015(7)(c) (c) Mitigate extra duties to restriction.

322.015(8) (8) The mitigated punishment shall not be for a greater period than the punishment mitigated. When mitigating reduction in grade to forfeiture of pay, the amount of the forfeiture shall not be greater than the amount that could have been imposed initially under this section by the officer who imposed the punishment mitigated.

322.015(9) (9) A person punished under this section who considers the punishment unjust or disproportionate to the offense may, through the proper channel, appeal to the next superior authority within 15 days after the punishment is either announced or sent to the accused, as the commander may determine. The appeal shall be promptly forwarded and decided, but the person punished may in the meantime be required to undergo the punishment adjudged. The superior authority may exercise the same powers with respect to the punishment imposed as may be exercised under sub. (7) by the officer who imposed the punishment. Before acting on an appeal from a punishment, the authority that is to act on the appeal may refer the case to a judge advocate for consideration and advice.

322.015(10) (10) The imposition and enforcement of disciplinary punishment under this section for any act or omission is not a bar to trial by court-martial or a civilian court of competent jurisdiction for a serious crime or offense growing out of the same act or omission and not properly punishable under this section; but the fact that a disciplinary punishment has been enforced may be shown by the accused upon trial and, when so shown, it shall be considered in determining the measure of punishment to be adjudged in the event of a finding of guilty.

322.015(11) (11) Whenever a punishment of forfeiture of pay is imposed under this section, the forfeiture may apply to pay accruing before, on, or after the date that punishment is imposed.

322.015(12) (12) Regulations may prescribe the form of records to be kept of proceedings under this section and may prescribe that certain categories of those proceedings shall be in writing.

322.015 History History: 2007 a. 200; 2009 a. 179.



322.016 Article 16 — Courts-martial classified.

322.016  Article 16 — Courts-martial classified. The 3 kinds of courts-martial in the state military forces are as follows:

322.016(1) (1) General courts-martial, consisting of any of the following:

322.016(1)(a) (a) A military judge and not less than 5 members.

322.016(1)(b) (b) Only a military judge, if before the court is assembled the accused, knowing the identity of the military judge and after consultation with defense counsel, requests orally on the record or in writing a court composed only of a military judge and the military judge approves.

322.016(2) (2) Special courts-martial, consisting of any of the following:

322.016(2)(a) (a) A military judge and not less than 3 members. An accused may waive having 12 members and proceed to a special court-martial with not less than 6 members.

322.016(2)(b) (b) Only a military judge, if one has been detailed to the court, and the accused under the same conditions as those prescribed in sub. (1) (b) so requests.

322.016(3) (3) Summary courts-martial, consisting of one commissioned officer.

322.016 History History: 2007 a. 200.



322.017 Article 17 — Jurisdiction of courts-martial in general.

322.017  Article 17 — Jurisdiction of courts-martial in general. Each component of the state military forces has court-martial jurisdiction over all members of the particular component who are subject to this code. Additionally, the state military forces have court-martial jurisdiction over all members subject to this code.

322.017 History History: 2007 a. 200.



322.018 Article 18 — Jurisdiction of general courts-martial.

322.018  Article 18 — Jurisdiction of general courts-martial. Subject to s. 322.017, general courts-martial have jurisdiction to try persons subject to this code for any offense made punishable by this code, and may, under limitations as the governor may prescribe, adjudge any punishment not forbidden by this code.

322.018 History History: 2007 a. 200.



322.019 Article 19 — Jurisdiction of special courts-martial.

322.019  Article 19 — Jurisdiction of special courts-martial. Subject to s. 322.017, special courts-martial have jurisdiction to try persons subject to this code for any offense made punishable by this code, and may, under limitations as the governor may prescribe, adjudge any punishment not forbidden by this code except dishonorable discharge, dismissal, confinement for more than one year, forfeiture of pay exceeding two-thirds pay per month, or forfeiture of pay for more than one year.

322.019 History History: 2007 a. 200.



322.020 Article 20 — Jurisdiction of summary courts-martial.

322.020  Article 20 — Jurisdiction of summary courts-martial.

322.020(1)(1) Subject to s. 322.017, summary courts-martial have jurisdiction to try persons subject to this code, except officers, cadets, candidates, and midshipmen, for any offense made punishable by this code under limitations as the governor may prescribe.

322.020(2) (2) No person with respect to whom summary courts-martial have jurisdiction may be brought to trial before a summary court-martial if that person objects. If objection to trial by summary court-martial is made by an accused, trial by special or general court-martial may be ordered, as may be appropriate. Summary courts-martial may, under limitations as the governor may prescribe, adjudge any punishment not forbidden by this code except dismissal, dishonorable or bad-conduct discharge, confinement for more than one month, restriction to specified limits for more than 2 months, or forfeiture of more than two-thirds of one month's pay.

322.020 History History: 2007 a. 200.



322.022 Article 22 — Who may convene general courts-martial.

322.022  Article 22 — Who may convene general courts-martial.

322.022(1)(1) General courts-martial may be convened by any of the following:

322.022(1)(a) (a) The governor.

322.022(1)(b) (b) The adjutant general.

322.022(1)(c) (c) The commanding general officer of any force of the state military forces.

322.022(1)(d) (d) The commanding officer of a division or a separate brigade.

322.022(1)(e) (e) The commanding officer of a separate wing.

322.022(2) (2) If any commanding officer is an accuser, the court shall be convened by superior competent authority and may in any case be convened by a superior authority if considered desirable by the authority.

322.022 History History: 2007 a. 200.



322.023 Article 23 — Who may convene special courts-martial.

322.023  Article 23 — Who may convene special courts-martial.

322.023(1)(1) Special courts-martial may be convened by any of the following:

322.023(1)(a) (a) Any person who may convene a general court-martial.

322.023(1)(b) (b) The commanding officer of a garrison, fort, post, camp, station, air national guard base, or naval base or station.

322.023(1)(c) (c) The commanding officer of a brigade, regiment, detached battalion, or corresponding unit of the army national guard.

322.023(1)(d) (d) The commanding officer of a wing, group, separate squadron, or corresponding unit of the air national guard.

322.023(1)(e) (e) The commanding officer or officer in charge of any other command when empowered by the adjutant general.

322.023(2) (2) If the officer is an accuser, the court shall be convened by superior competent authority and may in any case be convened by a superior authority if considered desirable by the superior competent authority.

322.023 History History: 2007 a. 200.



322.024 Article 24 — Who may convene summary courts-martial.

322.024  Article 24 — Who may convene summary courts-martial.

322.024(1)(1) Summary courts-martial may be convened by any of the following:

322.024(1)(a) (a) Any person who may convene a general or special court-martial.

322.024(1)(b) (b) The commanding officer of a detached company or other detachment, or corresponding unit of the army national guard.

322.024(1)(c) (c) The commanding officer of a detached squadron or other detachment, or corresponding unit of the air national guard.

322.024(1)(d) (d) The commanding officer or officer in charge of any other command when empowered by the adjutant general.

322.024(2) (2) When only one commissioned officer is present with a command or detachment that officer shall be the summary court-martial of that command or detachment and shall hear and determine all summary court-martial cases. Summary courts-martial may, however, be convened in any case by superior competent authority if considered desirable by that authority.

322.024 History History: 2007 a. 200.



322.025 Article 25 — Who may serve as a member on courts-martial.

322.025  Article 25 — Who may serve as a member on courts-martial.

322.025(1)(1) Any commissioned officer of the state military forces is eligible to serve on all courts-martial for the trial of any person subject to this code.

322.025(2) (2) Any warrant officer of the state military forces is eligible to serve on general and special courts-martial for the trial of any person subject to this code, other than a commissioned officer.

322.025(3) (3) Any enlisted member of the state military forces who is not a member of the same unit as the accused is eligible to serve on general and special courts-martial for the trial of any enlisted member subject to this code, but that member shall serve as a member of a court only if, before the conclusion of a session called by the military judge under s. 322.039 (1) prior to trial or, in the absence of a session, before the court is assembled for the trial of the accused, the accused personally has requested orally on the record or in writing that enlisted members serve on it. After a request, the accused may not be tried by a general or special court-martial the membership of which does not include enlisted members in a number comprising at least one-third of the total membership of the court, unless eligible enlisted members cannot be obtained on account of physical conditions or military exigencies. If the members cannot be obtained, the court may be assembled and the trial held without them, but the convening authority shall make a detailed written statement, to be appended to the record, stating why they could not be obtained.

322.025(4) (4) When it can be avoided, no person subject to this code may be tried by a court-martial any member of which is junior to the accused in rank or grade.

322.025(5) (5) When convening a court-martial, the convening authority shall detail members of the state military forces as, in the convening authority's opinion, are best qualified for the duty by reason of age, education, training, experience, length of service, and judicial temperament. No member of the state military forces is eligible to serve as a member of a general or special court-martial when that member is the accuser, a witness, or has acted as investigating officer or as counsel in the same case.

322.025(6) (6) Before a court-martial is assembled for the trial of a case, the convening authority may excuse a member of the court from participating in the case.

322.025(7) (7) The convening authority may delegate the authority under this section to a judge advocate or to any other principal assistant.

322.025(8) (8) In this section, "unit" means any regularly organized body of the state military forces not larger than a company, a squadron, a division of the naval militia, or a body corresponding to one of them.

322.025 History History: 2007 a. 200.



322.026 Article 26 — Military judge of a general or special court-martial.

322.026  Article 26 — Military judge of a general or special court-martial.

322.026(1)(1) A military judge shall be detailed to each general and special court-martial. The military judge shall preside over each open session of the court-martial to which the military judge has been detailed.

322.026(2) (2) A military judge shall meet all of the following qualifications:

322.026(2)(a) (a) Be a commissioned officer of an organized state military force.

322.026(2)(b) (b) Be an attorney licensed to practice in this state or be a member of the bar of a federal court for at least 5 years.

322.026(2)(c) (c) Be certified as qualified for duty as a military judge by the senior force judge advocate of the same force as the accused.

322.026(3) (3) In the instance when a military judge is not an attorney licensed to practice in this state, the military judge shall be deemed admitted on motion, subject to filing a certificate with the senior force judge advocate of the same force as the accused setting forth the qualifications provided in sub. (2).

322.026(4) (4) The military judge of a general or special court-martial shall be designated by the state senior force judge advocate of the same force as the accused if possible, or otherwise by the senior of the senior force judge advocates, or a designee, for detail by the convening authority. Neither the convening authority nor any staff member of the convening authority shall prepare or review any report concerning the effectiveness, fitness, or efficiency of the military judge so detailed, which relates to performance of duty as a military judge.

322.026(5) (5) No person is eligible to act as military judge in a case if that person is the accuser or a witness, or has acted as investigating officer, trial counsel, or defense counsel in the same case.

322.026(6) (6) The military judge of a court-martial may not consult with the members of the court except in the presence of the accused, trial counsel, and defense counsel nor vote with the members of the court.

322.026 History History: 2007 a. 200; 2009 a. 179.



322.027 Article 27 — Detail of trial counsel and defense counsel.

322.027  Article 27 — Detail of trial counsel and defense counsel.

322.027(1)(1) For each general and special court-martial the authority convening the court shall detail trial counsel, defense counsel, and assistants as are appropriate.

322.027(2) (2) No person who has acted as investigating officer, military judge, witness or court member in any case may act later as trial counsel, assistant trial counsel, or, unless expressly requested by the accused, as defense counsel or assistant or associate defense counsel in the same case. No person who has acted for the prosecution may act later in the same case for the defense nor may any person who has acted for the defense act later in the same case for the prosecution.

322.027(3) (3) Except as provided in sub. (4), trial counsel or defense counsel detailed for a general or special court-martial must meet all of the following:

322.027(3)(a) (a) A judge advocate.

322.027(3)(b) (b) In the case of trial counsel, an attorney licensed to practice in this state.

322.027(4) (4) In the instance when a defense counsel is not an attorney licensed to practice in this state, the defense counsel shall be deemed admitted on motion, subject to filing a certificate with the military judge setting forth the qualifications that counsel is all of the following:

322.027(4)(a) (a) A commissioned officer of the armed forces of the United States or a component thereof.

322.027(4)(b) (b) A member in good standing of the bar of the highest court of another state.

322.027(4)(c) (c) Certified as a judge advocate in the Judge Advocate General's Corps of the army, air force, navy, or the marine corps, or a judge advocate as defined in this code.

322.027(5) (5) Trial counsel detailed to a court-martial shall be considered a prosecutor under state statutes.

322.027 History History: 2007 a. 200; 2009 a. 179.



322.028 Article 28 — Detail or employment of reporters and interpreters.

322.028  Article 28 — Detail or employment of reporters and interpreters. Under regulations as may be prescribed, the convening authority of a general or special court-martial or court of inquiry shall detail or employ qualified court reporters, who shall record the proceedings of and testimony taken before that court and may detail or employ interpreters who shall interpret for the court.

322.028 History History: 2007 a. 200.



322.029 Article 29 — Absent and additional members.

322.029  Article 29 — Absent and additional members.

322.029(1)(1) No member of a general or special court-martial may be absent or excused after the court has been assembled for the trial of the accused unless excused as a result of a challenge, excused by the military judge for physical disability or other good cause, or excused by order of the convening authority for good cause.

322.029(2) (2) Whenever a general court-martial, other than a general court-martial composed of a military judge only, is reduced below 5 members, the trial may not proceed unless the convening authority details new members sufficient in number to provide not less than the applicable minimum number of 5 members. The trial may proceed with the new members present after the recorded evidence previously introduced before the members of the court has been read to the court in the presence of the military judge, the accused, and counsel for both sides.

322.029(3) (3) Whenever a special court-martial, other than a special court-martial composed of a military judge only, is reduced below 3 members, the trial may not proceed unless the convening authority details new members sufficient in number to provide not less than 3 members, unless the accused waives the number of members. The trial shall proceed with the new members present as if no evidence had been introduced previously at the trial, unless a verbatim record of the evidence previously introduced before the members of the court or a stipulation is read to the court in the presence of the military judge, the accused, and counsel for both sides.

322.029(4) (4) If the military judge of a court-martial composed of a military judge only is unable to proceed with the trial because of physical disability, as a result of a challenge, or for other good cause, the trial shall proceed, subject to any applicable conditions of s. 322.016 (1) (b) or (2) (b), after the detail of a new military judge as if no evidence had previously been introduced, unless a verbatim record of the evidence previously introduced or a stipulation is read in court in the presence of the new military judge, the accused, and counsel for both sides.

322.029 History History: 2007 a. 200.



322.030 Article 30 — Charges and specifications.

322.030  Article 30 — Charges and specifications.

322.030(1)(1) Charges and specifications shall be signed by a person subject to this code under oath before a commissioned officer authorized by s. 322.136 (1) to administer oaths and shall state all of the following:

322.030(1)(a) (a) That the signer has personal knowledge of, or has investigated, the matters set forth in the charges and specifications.

322.030(1)(b) (b) That the facts are true to the best of the signer's knowledge and belief.

322.030(2) (2) Upon the preferring of charges, the proper authority shall take immediate steps to determine what disposition should be made in the interest of justice and discipline, and the person accused shall be informed of the charges as soon as practicable.

322.030 History History: 2007 a. 200; 2009 a. 179.



322.031 Article 31 — Compulsory self-incrimination prohibited.

322.031  Article 31 — Compulsory self-incrimination prohibited.

322.031(1)(1) No person subject to this code may compel any person to incriminate himself or herself or to answer any question the answer to which may tend to incriminate him or her.

322.031(2) (2) No person subject to this code may interrogate or request any statement from an accused or a person suspected of an offense without first informing that person of the nature of the accusation and advising that person that the person does not have to make any statement regarding the offense of which the person is accused or suspected and that any statement made by the person may be used as evidence against the person in a trial by court-martial.

322.031(3) (3) No person subject to this code may compel any person to make a statement or produce evidence before any military court if the statement or evidence is not material to the issue and may tend to degrade the person.

322.031(4) (4) No statement obtained from any person in violation of this section or through the use of coercion, unlawful influence, or unlawful inducement may be received in evidence against the person in a trial by court-martial.

322.031 History History: 2007 a. 200.



322.032 Article 32 — Investigation.

322.032  Article 32 — Investigation.

322.032(1) (1) No charge or specification may be referred to a general court-martial for trial until a thorough and impartial investigation of all the matters set forth has been made. This investigation shall include inquiry as to the truth of the matter set forth in the charges, consideration of the form of charges, and a recommendation as to the disposition which should be made of the case in the interest of justice and discipline.

322.032(2) (2) The accused shall be advised of the charges against the accused and of the right to be represented at that investigation by counsel. The accused has the right to be represented at that investigation as provided in s. 322.038 and in regulations prescribed under that section. At that investigation, full opportunity shall be given to the accused to cross-examine witnesses against the accused, if they are available, and to present anything the accused may desire in the accused's own behalf, either in defense or mitigation, and the investigating officer shall examine available witnesses requested by the accused. If the charges are forwarded after the investigation, they shall be accompanied by a statement of the substance of the testimony taken on both sides and a copy shall be given to the accused.

322.032(3) (3) If an investigation of the subject matter of an offense has been conducted before the accused is charged with the offense, and if the accused was present at the investigation and afforded the opportunities for representation, cross-examination, and presentation prescribed in sub. (2), no further investigation of that charge is necessary under this section unless it is demanded by the accused after the accused is informed of the charge. A demand for further investigation entitles the accused to recall witnesses for further cross-examination and to offer any new evidence in the accused's own behalf.

322.032(4) (4) If evidence adduced in an investigation under this section indicates that the accused committed an uncharged offense, the investigating officer may investigate the subject matter of that offense without the accused having first been charged with the offense if all of the following apply:

322.032(4)(a) (a) The accused is present at the investigation.

322.032(4)(b) (b) The accused is informed of the nature of each uncharged offense investigated.

322.032(4)(c) (c) The accused is afforded the opportunities for representation, cross-examination, and presentation prescribed in sub. (2).

322.032(5) (5) The requirements of this section are binding on all persons administering this code but failure to follow them does not constitute jurisdictional error.

322.032 History History: 2007 a. 200; 2009 a. 179.



322.033 Article 33 — Forwarding of charges.

322.033  Article 33 — Forwarding of charges. When a person is held for trial by general court-martial, the commanding officer shall within 8 days after the accused is ordered into arrest or confinement, if practicable, forward the charges, together with the investigation and allied papers, to the person exercising general court-martial jurisdiction. If that is not practicable, the commanding officer shall report in writing to that person the reasons for delay.

322.033 History History: 2007 a. 200.



322.034 Article 34 — Advice of judge advocate and reference for trial.

322.034  Article 34 — Advice of judge advocate and reference for trial.

322.034(1)(1) Before directing the trial of any charge by general court-martial, the convening authority shall refer it to a judge advocate for consideration and advice. The convening authority may not refer a specification under a charge to a general court-martial for trial unless the convening authority has been advised in writing by a judge advocate that all the following conditions are met:

322.034(1)(a) (a) The specification alleges an offense under this code.

322.034(1)(b) (b) The specification is warranted by the evidence indicated in the report of investigation under s. 322.032, if there is a report.

322.034(1)(c) (c) A court-martial would have jurisdiction over the accused and the offense.

322.034(2) (2) The advice of the judge advocate under sub. (1) with respect to a specification under a charge shall include a written and signed statement by the judge advocate that does all of the following:

322.034(2)(a) (a) Expresses conclusions with respect to each matter set forth in sub. (1).

322.034(2)(b) (b) Recommends action that the convening authority take regarding the specification.

322.034(3) (3) If the specification is referred for trial, the recommendation of the judge advocate shall accompany the specification.

322.034(4) (4) If the charges or specifications are not correct formally or do not conform to the substance of the evidence contained in the report of the investigating officer, formal corrections, and changes in the charges and specifications as are needed to make them conform to the evidence, may be made.

322.034 History History: 2007 a. 200; 2009 a. 179.



322.035 Article 35 — Service of charges.

322.035  Article 35 — Service of charges. The trial counsel shall serve or cause to be served upon the accused a copy of the charges. No person may, against the person's objection, be brought to trial before a general court-martial case within a period of 5 days after the service of charges upon the accused or, in a special court-martial, within a period of 3 days after the service of charges upon the accused.

322.035 History History: 2007 a. 200; 2009 a. 179.



322.036 Article 36 — Governor may prescribe regulations.

322.036  Article 36 — Governor may prescribe regulations. Pretrial, trial, and post-trial procedures, including modes of proof, for courts-martial cases arising under this code, and for courts of inquiry, may be prescribed by the governor by regulations, or as otherwise provided by law, which shall apply the principles of law and the rules of evidence generally recognized in military criminal cases in the courts of the armed forces but which may not be contrary to or inconsistent with this code.

322.036 History History: 2007 a. 200.



322.037 Article 37 — Unlawfully influencing action of court.

322.037  Article 37 — Unlawfully influencing action of court.

322.037(1)(1) No authority convening a general, special, or summary court-martial, nor any other commanding officer, or officer serving on the commanding officer's staff, may censure, reprimand, or admonish the court or any member, the military judge, or counsel, with respect to the findings or sentence adjudged by the court or with respect to any other exercise of its or their functions in the conduct of the proceedings. No person subject to this code may attempt to coerce or, by any unauthorized means, influence the action of a court-martial or court of inquiry or any member, in reaching the findings or sentence in any case, or the action of any convening, approving, or reviewing authority with respect to their judicial acts. This subsection does not apply with respect to the any of the following:

322.037(1)(a) (a) General instructional or informational courses in military justice if the courses are designed solely for the purpose of instructing members of a command in the substantive and procedural aspects of courts-martial.

322.037(1)(b) (b) Statements and instructions given in open court by the military judge, summary court-martial officer, or counsel.

322.037(2) (2) In the preparation of an effectiveness, fitness, or efficiency report, or any other report or document used in whole or in part for the purpose of determining whether a member of the state military forces is qualified to be advanced in grade, or in determining the assignment or transfer of a member of the state military forces, or in determining whether a member of the state military forces should be retained on active status, no person subject to this code may, in preparing any report, do any of the following:

322.037(2)(a) (a) Consider or evaluate the performance of duty of any member as a member of a court-martial or witness.

322.037(2)(b) (b) Give a less favorable rating or evaluation of any counsel of the accused because of zealous representation before a court-martial.

322.037 History History: 2007 a. 200; 2009 a. 179.



322.038 Article 38 — Duties of trial counsel and defense counsel.

322.038  Article 38 — Duties of trial counsel and defense counsel.

322.038(1)(1) The trial counsel of a general or special court-martial shall be an attorney licensed to practice in this state and shall prosecute in the name of the state, and shall, under the direction of the court, prepare the record of the proceedings.

322.038(2) (2)

322.038(2)(a)(a) The accused has the right to be represented in defense before a general or special court-martial or at an investigation under s. 322.032.

322.038(2)(b) (b) The accused may be represented by civilian counsel at the provision and expense of the accused.

322.038(2)(c) (c) The accused may be represented by any of the following:

322.038(2)(c)1. 1. Military counsel detailed under s. 322.027.

322.038(2)(c)2. 2. Military counsel of the accused's own selection if that counsel is reasonably available as determined under par. (g).

322.038(2)(d) (d) If the accused is represented by civilian counsel, military counsel detailed or selected under par. (c) shall act as associate counsel unless excused by the military judge at the request of the accused.

322.038(2)(e) (e) Except as provided under par. (f), if the accused is represented by military counsel of his or her own selection under par. (c) 2., any military counsel detailed under par. (c) 1. shall be excused.

322.038(2)(f) (f) The accused is not entitled to be represented by more than one military counsel. However, the person authorized under regulations prescribed under s. 322.027 to detail counsel, in that person's sole discretion may do any of the following:

322.038(2)(f)1. 1. Detail additional military counsel as assistant defense counsel.

322.038(2)(f)2. 2. If the accused is represented by military counsel of the accused's own selection under par. (c) 2., approve a request from the accused that military counsel detailed under par. (c) 1. act as associate defense counsel.

322.038(2)(g) (g) The senior force judge advocate of the same force of which the accused is a member, shall determine whether the military counsel selected by an accused is reasonably available.

322.038(3) (3) In any court-martial proceeding resulting in a conviction, the defense counsel may do any of the following:

322.038(3)(a) (a) Forward for attachment to the record of proceedings a brief of matters as counsel determines should be considered in behalf of the accused on review, including any objection to the contents of the record which counsel considers appropriate.

322.038(3)(b) (b) Assist the accused in the submission of any matter under s. 322.060.

322.038(3)(c) (c) Take other action authorized by this code.

322.038 History History: 2007 a. 200; 2009 a. 179.



322.039 Article 39 — Sessions.

322.039  Article 39 — Sessions.

322.039(1) (1) At any time after the service of charges which have been referred for trial to a court-martial composed of a military judge and members, the military judge may, subject to s. 322.035, call the court into session without the presence of the members for the purpose of any of the following:

322.039(1)(a) (a) Hearing and determining motions raising defenses or objections which are capable of determination without trial of the issues raised by a plea of not guilty.

322.039(1)(b) (b) Hearing and ruling upon any matter which may be ruled upon by the military judge under this code, whether or not the matter is appropriate for later consideration or decision by the members of the court.

322.039(1)(c) (c) Holding the arraignment and receiving the pleas of the accused.

322.039(1)(d) (d) Performing any other procedural function which does not require the presence of the members of the court under this code.

322.039(2) (2) These proceedings shall be conducted in the presence of the accused, the defense counsel, and the trial counsel and shall be made a part of the record. These proceedings may be conducted notwithstanding the number of court members and without regard to s. 322.029.

322.039(3) (3) When the members of a court-martial deliberate or vote, only the members may be present. All other proceedings, including any other consultation of the members of the court with counsel or the military judge, shall be made a part of the record and shall be in the presence of the accused, the defense counsel, the trial counsel, and the military judge.

322.039 History History: 2007 a. 200.



322.040 Article 40 — Continuances.

322.040  Article 40 — Continuances. The military judge of a court-martial or a summary court-martial may, for reasonable cause, grant a continuance to any party for such time, and as often, as may appear to be just.

322.040 History History: 2007 a. 200; 2009 a. 179.



322.041 Article 41 — Challenges.

322.041  Article 41 — Challenges.

322.041(1) (1)

322.041(1)(a)(a) The military judge and members of a general or special court-martial may be challenged by the accused or the trial counsel for cause stated to the court. The military judge or the court shall determine the relevancy and validity of challenges for cause and may not receive a challenge to more than one person at a time. Challenges by the trial counsel shall ordinarily be presented and decided before those by the accused are offered.

322.041(1)(b) (b) If exercise of a challenge for cause reduces the court below the minimum number of members required by s. 322.016, all parties shall, notwithstanding s. 322.029, either exercise or waive any challenge for cause then apparent against the remaining members of the court before additional members are detailed to the court. However, peremptory challenges shall not be exercised at that time.

322.041(2) (2)

322.041(2)(a)(a) Each accused and the trial counsel are entitled initially to one peremptory challenge of members of the court. The military judge may not be challenged except for cause.

322.041(2)(b) (b) If exercise of a peremptory challenge reduces the court below the minimum number of members required by s. 322.016, the parties shall, notwithstanding s. 322.029, either exercise or waive any remaining peremptory challenge, not previously waived, against the remaining members of the court before additional members are detailed to the court.

322.041(2)(c) (c) Whenever additional members are detailed to the court, and after any challenges for cause against additional members are presented and decided, each accused and the trial counsel are entitled to one peremptory challenge against members not previously subject to peremptory challenge.

322.041 History History: 2007 a. 200.



322.042 Article 42 — Oaths or affirmations.

322.042  Article 42 — Oaths or affirmations.

322.042(1) (1) Before performing their respective duties, military judges, general and special courts-martial members, trial counsel, defense counsel, reporters, and interpreters shall take an oath or affirmation in the presence of the accused to perform their duties faithfully. The form of the oath or affirmation, the time and place of the taking, the manner of recording the same, and whether the oath or affirmation shall be taken for all cases in which these duties are to be performed or for a particular case, shall be as prescribed in regulation or as provided by law. These regulations may provide that an oath or affirmation to perform faithfully the duties as a military judge, trial counsel, or defense counsel may be taken at any time by any judge advocate or other person certified or designated to be qualified or competent for the duty, and if an oath or affirmation is taken, it need not again be taken at the time the judge advocate or other person is detailed to that duty.

322.042(2) (2) Each witness before a court-martial shall be examined under oath or affirmation.

322.042 History History: 2007 a. 200.



322.043 Article 43 — Statute of limitations.

322.043  Article 43 — Statute of limitations.

322.043(1) (1) Except as otherwise provided in this section, a person charged with any offense is not liable to be tried by court-martial or punished under s. 322.015 if the offense was committed more than 3 years before the receipt of sworn charges and specifications by an officer exercising court-martial jurisdiction over the command or before the imposition of punishment under s. 322.015.

322.043(2) (2) Periods in which the accused is absent without authority or fleeing from justice shall be excluded in computing the period of limitation prescribed in this section.

322.043(3) (3) Periods in which the accused was absent from territory in which the state has the authority to apprehend him or her, or in the custody of civil authorities, or in the hands of the enemy, shall be excluded in computing the period of limitation prescribed in this section.

322.043(4) (4) When the United States is at war based on a congressional declaration or by presidential declaration under the Global War on Terror, the running of any statute of limitations is suspended until 2 years after the termination of hostilities, as proclaimed by the president or by a joint resolution of congress, and the suspension is applicable to any offense under this code under any of the following circumstances:

322.043(4)(a) (a) The offense involves fraud or attempted fraud against the United States, any state, or any agency of either in any manner, whether by conspiracy or not.

322.043(4)(b) (b) The offense is committed in connection with the acquisition, care, handling, custody, control, or disposition of any real or personal property of the United States or any state.

322.043(4)(c) (c) The offense is committed in connection with the negotiation, procurement, award, performance, payment, interim financing, cancellation, or other termination or settlement, of any contract, subcontract, or purchase order which is connected with or related to the prosecution of the war, or with any disposition of termination inventory by any war contractor or government agency.

322.043(5) (5)

322.043(5)(a)(a) If charges or specifications are dismissed as defective or insufficient for any cause and the period prescribed by the applicable statute of limitations has expired, or will expire within 180 days after the date of dismissal of the charges and specifications, trial and punishment under new charges and specifications are not barred by the statute of limitations if the conditions specified in par. (b) are met.

322.043(5)(b) (b) The conditions referred to in par. (a) are that the new charges and specifications satisfy all of the following:

322.043(5)(b)1. 1. Be received by an officer exercising summary court-martial jurisdiction over the command within 180 days after the dismissal of the charges or specifications.

322.043(5)(b)2. 2. Allege the same acts or omissions that were alleged in the dismissed charges or specifications, or allege acts or omissions that were included in the dismissed charges or specifications.

322.043 History History: 2007 a. 200; 2009 a. 179.



322.044 Article 44 — Former jeopardy.

322.044  Article 44 — Former jeopardy.

322.044(1) (1) No person may, without his or her consent, be tried a 2nd time for the same offense.

322.044(2) (2) No proceeding in which an accused has been found guilty by a court-martial upon any charge or specification is a trial under this section until the finding of guilty has become final after review of the case has been fully completed.

322.044(3) (3) A proceeding which, after the introduction of evidence but before a finding, is dismissed or terminated by the convening authority or on motion of the prosecution for failure of available evidence or witnesses without any fault of the accused is a trial under this section.

322.044 History History: 2007 a. 200.



322.045 Article 45 — Pleas of the accused.

322.045  Article 45 — Pleas of the accused.

322.045(1) (1) If an accused after arraignment makes an irregular pleading, or after a plea of guilty sets up matter inconsistent with the plea, or if it appears that the accused has entered the plea of guilty improvidently or through lack of understanding of its meaning and effect, or if the accused fails or refuses to plead, a plea of not guilty shall be entered in the record, and the court shall proceed as though the accused had pleaded not guilty.

322.045(2) (2) With respect to any charge or specification to which a plea of guilty has been made by the accused and accepted by the military judge or by a court-martial without a military judge, a finding of guilty of the charge or specification may be entered immediately without vote. This finding shall constitute the finding of the court unless the plea of guilty is withdrawn prior to announcement of the sentence, in which event, the proceedings shall continue as though the accused had pleaded not guilty.

322.045 History History: 2007 a. 200.



322.046 Article 46 — Opportunity to obtain witnesses and other evidence.

322.046  Article 46 — Opportunity to obtain witnesses and other evidence. The trial counsel, the defense counsel, and the court-martial shall have equal opportunity to obtain witnesses and other evidence as prescribed by regulations and provided by law. Process issued in court-martial cases to compel witnesses to appear and testify and to compel the production of other evidence shall apply the principles of law and the rules of courts-martial generally recognized in military criminal cases in the courts of the armed forces of the United States, but which may not be contrary to or inconsistent with this code. Process shall run to any part of the United States, or the territories, commonwealths, and possessions, and may be executed by civil officers as prescribed by the laws of the place where the witness or evidence is located or of the United States.

322.046 History History: 2007 a. 200.



322.047 Article 47 — Refusal to appear or testify.

322.047  Article 47 — Refusal to appear or testify.

322.047(1)(1) Any person not subject to this code may be punished by the military court in the same manner as a court of the state, if all of the following apply:

322.047(1)(a) (a) The person has been duly subpoenaed to appear as a witness or to produce books and records before a court-martial or court of inquiry, or before any military or civil officer designated to take a deposition to be read in evidence before a court.

322.047(1)(b) (b) The person has been duly paid or tendered the fees and mileage of a witness at the rates allowed to witnesses attending a court of the state.

322.047(1)(c) (c) The person willfully neglects or refuses to appear, or refuses to qualify as a witness or to testify or to produce any evidence which that person may have been legally subpoenaed to produce.

322.047(2) (2) The fees and mileage of witnesses shall be advanced or paid out of the appropriations for the compensation of witnesses.

322.047 History History: 2007 a. 200; 2009 a. 179.



322.048 Article 48 — Contempt.

322.048  Article 48 — Contempt. A military judge may punish for contempt any person who uses any menacing word, sign, or gesture in its presence, or who disturbs its proceedings by any riot or disorder. A person subject to this code may be punished for contempt by confinement not to exceed 30 days or a fine of $100, or both. A person not subject to this code may be punished for contempt by a military court in the same manner as a court of the state.

322.048 History History: 2007 a. 200.



322.049 Article 49 — Depositions.

322.049  Article 49 — Depositions.

322.049(1) (1) At any time after charges have been signed as provided in s. 322.030, any party may take oral or written depositions unless the military judge or summary court-martial officer hearing the case or, if the case is not being heard, an authority competent to convene a court-martial for the trial of those charges forbids it for good cause.

322.049(2) (2) The party at whose instance a deposition is to be taken shall give to every other party reasonable written notice of the time and place for taking the deposition.

322.049(3) (3) A duly authenticated deposition taken upon reasonable notice to the other parties, so far as otherwise admissible under the rules of evidence, may be read in evidence or, in the case of audiotape, videotape, digital image or file, or similar material, may be played in evidence before any military court, if any of the following apply:

322.049(3)(a) (a) The witness resides or is beyond the state in which the court is ordered to sit, or beyond one hundred miles from the place of trial or hearing.

322.049(3)(b) (b) The witness by reason of death, age, sickness, bodily infirmity, imprisonment, military necessity, nonamenability to process, or other reasonable cause, is unable or refuses to appear and testify in person at the place of trial or hearing.

322.049(3)(c) (c) The present whereabouts of the witness are unknown.

322.049 History History: 2007 a. 200; 2009 a. 179.



322.050 Article 50 — Admissibility of records of courts of inquiry.

322.050  Article 50 — Admissibility of records of courts of inquiry.

322.050(1)(1) In any case not extending to the dismissal of a commissioned officer, the sworn testimony, contained in the duly authenticated record of proceedings of a court of inquiry, of a person whose oral testimony cannot be obtained, may, if otherwise admissible under the rules of evidence, be read in evidence by any party before a court-martial if the accused was a party before the court of inquiry and if the same issue was involved or if the accused consents to the introduction of evidence.

322.050(2) (2) Testimony may be read in evidence only by the defense in cases extending to the dismissal of a commissioned officer.

322.050(3) (3) Testimony may also be read in evidence before a court of inquiry.

322.050 History History: 2007 a. 200.



322.0505 Article 50a — Defense of mental disease or defect.

322.0505  Article 50a — Defense of mental disease or defect.

322.0505(1)(1) The accused has an affirmative defense of mental disease or defect in a trial by court-martial if, at the time of the commission of the acts constituting the offense, the accused, as a result of a mental disease or defect, lacked substantial capacity either to appreciate the wrongfulness of his or her conduct or to conform his or her conduct to the requirements of the law. Mental disease or defect does not otherwise constitute a defense.

322.0505(2) (2) The accused has the burden of proving the defense of mental disease or defect to a reasonable certainty by the greater weight of the credible evidence.

322.0505(3) (3) Whenever lack of mental disease or defect of the accused with respect to an offense is properly at issue, the military judge shall instruct the members of the military court as to the defense of mental disease or defect under this section and charge them to find the accused any one of the following:

322.0505(3)(a) (a) Guilty.

322.0505(3)(b) (b) Not guilty.

322.0505(3)(c) (c) Not guilty by reason of mental disease or defect.

322.0505(4) (4) Subsection (3) does not apply to a court-martial composed of a military judge only. In the case of a court-martial composed of a military judge only or a summary court-martial officer, whenever mental disease or defect of the accused with respect to an offense is properly at issue, the military judge or summary court-martial officer shall find the accused any one of the following:

322.0505(4)(a) (a) Guilty.

322.0505(4)(b) (b) Not guilty.

322.0505(4)(c) (c) Not guilty by reason of mental disease or defect.

322.0505(5) (5) Notwithstanding the provisions of s. 322.052, the accused shall be found not guilty by reason of mental disease or defect if any of the following apply:

322.0505(5)(a) (a) A majority of the members of the court-martial present at the time the vote is taken determines that the defense of mental disease or defect has been established.

322.0505(5)(b) (b) In the case of a court-martial composed of a military judge only or a summary court-martial officer, the military judge or summary court-martial officer determines that the defense of mental disease or defect has been established.

322.0505 History History: 2007 a. 200; 2009 a. 179.



322.051 Article 51 — Voting and rulings.

322.051  Article 51 — Voting and rulings.

322.051(1) (1) Voting by members of a general or special court-martial on the findings and on the sentence shall be by secret written ballot. The junior member of the court shall count the votes. The count shall be checked by the president, who shall as soon as possible announce the result of the ballot to the members of the court.

322.051(2) (2) The military judge shall rule upon all questions of law and all interlocutory questions arising during the proceedings. Any ruling made by the military judge upon any question of law or any interlocutory question other than the factual issue of mental disease or defect of the accused is final and constitutes the ruling of the court. However, the military judge may change the ruling at any time during the trial. Unless the ruling is final, if any member objects, the court shall be cleared and closed and the question decided by a voice vote as provided in s. 322.052, beginning with the junior in rank.

322.051(3) (3) Before a vote is taken on the findings, the military judge shall, in the presence of the accused and counsel, instruct the members of the court as to the elements of the offense and charge them with all of the following:

322.051(3)(a) (a) That the accused shall be presumed to be innocent until his or her guilt is established by legal and competent evidence beyond reasonable doubt.

322.051(3)(b) (b) That, in the case being considered, if there is a reasonable doubt as to the guilt of the accused, the doubt must be resolved in favor of the accused and the accused must be acquitted.

322.051(3)(c) (c) That, if there is a reasonable doubt as to the degree of guilt, the finding shall be in a lower degree as to which there is no reasonable doubt.

322.051(3)(d) (d) That the burden of proof to establish the guilt of the accused beyond reasonable doubt is upon the state.

322.051(4) (4) Subsections (1), (2), and (3) do not apply to a court-martial composed of a military judge only. The military judge of a court-martial shall determine all questions of law and fact arising during the proceedings and, if the accused is convicted, adjudge an appropriate sentence. The military judge of a court-martial shall make a general finding and shall in addition, on request, find the facts specially. If an opinion or memorandum of decision is filed, it will be sufficient if the findings of fact appear.

322.051 History History: 2007 a. 200; 2009 a. 179.



322.052 Article 52 — Number of votes required.

322.052  Article 52 — Number of votes required.

322.052(1) (1) No person may be convicted of an offense except as provided in s. 322.045 (2) or s. 322.051 (4) or by the concurrence of two-thirds of the members present at the time the vote is taken.

322.052(2) (2) All other questions to be decided by the members of a general or special court-martial shall be determined by a majority vote, but a determination to reconsider a sentence, with a view toward decreasing it, may be made by any lesser vote which indicates that the reconsideration is not opposed by the number of votes required for that finding or sentence. A tie vote on a challenge disqualifies the member challenged. A tie vote on a motion relating to the question of the accused's mental disease or defect is a determination against the accused. A tie vote on any other question is a determination in favor of the accused.

322.052 History History: 2007 a. 200.



322.053 Article 53 — Court to announce action.

322.053  Article 53 — Court to announce action. A court-martial shall announce its findings and sentence to the parties as soon as determined.

322.053 History History: 2007 a. 200.



322.054 Article 54 — Record of trial.

322.054  Article 54 — Record of trial.

322.054(1) (1) Each general and special court-martial shall keep a separate record of the proceedings in each case brought before it, and the record shall be authenticated by the signature of the military judge. If the record cannot be authenticated by the military judge by reason of his or her death, disability, or absence, it shall be authenticated by the signature of the trial counsel or by that of a member, if the trial counsel is unable to authenticate it by reason of his or her death, disability, or absence. In a court-martial consisting of only a military judge, the record shall be authenticated by the court reporter under the same conditions which would impose a duty on a member under this subsection.

322.054(2) (2) A complete verbatim record of the proceedings and testimony shall be prepared in each general and special court-martial case resulting in a conviction, and in all other court-martial cases, the record shall contain matters as may be prescribed by regulations.

322.054(3) (3) Each summary court-martial shall keep a separate record of the proceedings in each case, and the record shall be authenticated in the manner as may be prescribed by regulations.

322.054(4) (4) A copy of the record of the proceedings of each general and special court-martial shall be given to the accused as soon as it is authenticated.

322.054 History History: 2007 a. 200.



322.055 Article 55 — Cruel and unusual punishments prohibited.

322.055  Article 55 — Cruel and unusual punishments prohibited. Punishment by flogging, or by branding, marking, or tattooing on the body, or any other cruel or unusual punishment may not be adjudged by a court-martial or inflicted upon any person subject to this code. The use of irons, single or double, except for the purpose of safe custody, is prohibited.

322.055 History History: 2007 a. 200.



322.056 Article 56 — Maximum limits.

322.056  Article 56 — Maximum limits.

322.056(1) (1) The punishment which a court-martial may direct for an offense may not exceed 10 years confinement.

322.056(2) (2) A conviction by a general court-martial of any military offense for which an accused may receive a sentence of confinement for more than 1 year is a felony offense.

322.056(3) (3) Except for convictions by a summary court-martial, all other offenses are misdemeanors.

322.056(4) (4) A conviction by a summary court-martial is not a criminal conviction.

322.056(5) (5) The limits of punishment for violations of the punitive sections under Subch. X shall be prescribed by the governor according to ss. 322.018 to 322.020, but under no instance shall any punishment exceed that authorized by this code.

322.056 History History: 2007 a. 200; s. 35.17 correction in sub. (5).



322.057 Article 57 — Effective date of sentences.

322.057  Article 57 — Effective date of sentences.

322.057(1)(1) Whenever a sentence of a court-martial as lawfully adjudged and approved includes a forfeiture of pay or allowances in addition to confinement not suspended, the forfeiture may apply to pay or allowances becoming due on or after the date the sentence is approved by the convening authority. No forfeiture may extend to any pay or allowances accrued before that date.

322.057(2) (2) Any period of confinement included in a sentence of a court-martial begins to run from the date the sentence is adjudged by the court-martial, but periods during which the sentence to confinement is suspended or deferred shall be excluded in computing the service of the term of confinement.

322.057(3) (3) All other sentences of courts-martial are effective on the date ordered executed.

322.057 History History: 2007 a. 200.



322.0575 Article 57a — Deferment of sentences.

322.0575  Article 57a — Deferment of sentences.

322.0575(1)(1) On application by an accused who is under sentence to confinement that has not been ordered executed, the convening authority or, if the accused is no longer under that person's jurisdiction, the person exercising general court-martial jurisdiction over the command to which the accused is currently assigned, may in that person's sole discretion defer service of the sentence to confinement. The deferment shall terminate when the sentence is ordered executed. The deferment may be rescinded at any time by the person who granted it or, if the accused is no longer under that person's jurisdiction, by the person exercising general court-martial jurisdiction over the command to which the accused is currently assigned.

322.0575(2) (2)

322.0575(2)(a)(a) In any case in which a court-martial sentences an accused referred to in par. (b) to confinement, the convening authority may defer the service of the sentence to confinement, without the consent of the accused, until after the accused has been permanently released to the state military forces by a state, the United States, or a foreign country referred to in that paragraph.

322.0575(2)(b) (b) Paragraph (a) applies to a person subject to this code who meets all of the following:

322.0575(2)(b)1. 1. While in the custody of a state, the United States, or a foreign country, is temporarily returned by that state, the United States, or a foreign country to the state military forces for trial by court-martial.

322.0575(2)(b)2. 2. After the court-martial, is returned to that state, the United States, or a foreign country under the authority of a mutual agreement or treaty, as the case may be.

322.0575(3) (3) In any case in which a court-martial sentences an accused to confinement and the sentence to confinement has been ordered executed, but in which review of the case under s. 322.0675 is pending, the adjutant general may defer further service of the sentence to confinement while that review is pending.

322.0575(4) (4) A sentence of confinement shall address work release privileges.

322.0575 History History: 2007 a. 200; 2009 a. 179.



322.058 Article 58 — Conditions of confinement.

322.058  Article 58 — Conditions of confinement.

322.058(1) (1) A sentence of confinement adjudged by a court-martial, whether or not the sentence includes discharge or dismissal, and whether or not the discharge or dismissal has been executed, may be carried into execution by confinement in any place authorized by this code. Persons so confined are subject to the same discipline and treatment as persons regularly confined or committed to that place of confinement.

322.058(2) (2) The omission of hard labor as a sentence authorized under this code does not deprive the state confinement facility from employing it, if it otherwise is within the authority of that facility to do so.

322.058(3) (3) No place of confinement may require payment of any fee or charge for receiving or confining a person except as otherwise provided by law.

322.058 History History: 2007 a. 200.



322.0585 Article 58a — Sentences: reduction in enlisted grade upon approval.

322.0585  Article 58a — Sentences: reduction in enlisted grade upon approval.

322.0585(1) (1) A court-martial sentence of an enlisted member in a pay grade above E-1, as approved by the convening authority, that includes a dishonorable or bad-conduct discharge, or confinement, reduces that member to pay grade E-1, effective on the date of that approval.

322.0585(2) (2) If the sentence of a member who is reduced in pay grade under sub. (1) is set aside or disapproved, or, as finally approved, does not include any punishment named in sub. (1), the rights and privileges of which the person was deprived because of that reduction shall be restored, including pay and allowances.

322.0585 History History: 2007 a. 200.



322.0587 Article 58b — Sentences: forfeiture of pay and allowances during confinement.

322.0587  Article 58b — Sentences: forfeiture of pay and allowances during confinement.

322.0587(1) (1) A court-martial sentence described in sub. (2) shall result in the forfeiture of pay, or of pay and allowances, due that member during any period of confinement or parole. The forfeiture subject to this section shall take effect on the date determined under s. 322.057 (1) and may be deferred as provided by that subsection. The pay and allowances forfeited, in the case of a general court-martial, shall be all pay and allowances due that member during the period and, in the case of a special court-martial, shall be two-thirds of all pay due that member during the period.

322.0587(2) (2) A sentence covered by this section is any sentence that includes any of the following:

322.0587(2)(a) (a) Confinement for more than 6 months.

322.0587(2)(b) (b) Confinement for 6 months or less and a dishonorable or bad-conduct discharge or dismissal.

322.0587(3) (3) In a case involving an accused who has dependents, the convening authority or other person acting under s. 322.060 may waive any or all of the forfeitures of pay and allowances required by sub. (1) for a period not to exceed 6 months. Any amount of pay or allowances that, except for a waiver under this subsection, would be forfeited shall be paid, as the convening authority or other person taking action directs, to the dependents of the accused.

322.0587(4) (4) If the sentence of a member who forfeits pay and allowances under sub. (1) is set aside or disapproved or, as finally approved, does not provide for a punishment referred to in sub. (2), the member shall be paid the pay and allowances that the member would have been paid, except for the forfeiture, for the period during which the forfeiture was in effect.

322.0587 History History: 2007 a. 200; 2009 a. 180.



322.059 Article 59 — Error of law; lesser included offense.

322.059  Article 59 — Error of law; lesser included offense.

322.059(1)(1) A finding or sentence of a court-martial may not be held incorrect on the ground of an error of law unless the error materially prejudices the substantial rights of the accused.

322.059(2) (2) Any reviewing authority with the power to approve or affirm a finding of guilty may approve or affirm, instead, so much of the finding as includes a lesser included offense.

322.059 History History: 2007 a. 200.



322.060 Article 60 — Action by the convening authority.

322.060  Article 60 — Action by the convening authority.

322.060(1)(1) The findings and sentence of a court-martial shall be reported promptly to the convening authority after the announcement of the sentence.

322.060(2) (2) The accused may submit to the convening authority matters for consideration by the convening authority with respect to the findings and the sentence. Any submission shall be in writing. Except in a summary court-martial case, a submission shall be made within 10 days after the accused has been given an authenticated record of trial and, if applicable, the recommendation of a judge advocate under sub. (9). In a summary court-martial case, a submission shall be made within 7 days after the sentence is announced.

322.060(3) (3) If the accused shows that additional time is required for the accused to submit matters, the convening authority or other person taking action under this section, for good cause, may extend the applicable period for not more than an additional 20 days.

322.060(4) (4) In a summary court-martial case, the accused shall be promptly provided a copy of the record of trial for use in preparing a submission.

322.060(5) (5) The accused may waive the right to make a submission to the convening authority under sub. (2). A waiver must be made in writing and may not be revoked. The time within which the accused may make a submission under this subsection shall be deemed to have expired upon the submission of a waiver to the convening authority.

322.060(6) (6) The authority under this section to modify the findings and sentence of a court-martial is a matter of command prerogative involving the sole discretion of the convening authority. If it is impractical for the convening authority to act, the convening authority shall forward the case to a person exercising general court-martial jurisdiction who may take action under this section.

322.060(7) (7) Action on the sentence of a court-martial shall be taken by the convening authority or by another person authorized to act under this section. Action may be taken only after consideration of any matters submitted by the accused under sub. (2) or after the time for submitting matters expires, whichever is earlier. The convening authority or other person taking action, in that person's sole discretion may approve, disapprove, commute, or suspend the sentence in whole or in part.

322.060(8) (8) Action on the findings of a court-martial by the convening authority or other person acting on the sentence is not required. However, the person, in the person's sole discretion may do any of the following:

322.060(8)(a) (a) Dismiss any charge or specification by setting aside a finding of guilty.

322.060(8)(b) (b) Change a finding of guilty to a charge or specification to a finding of guilty to an offense that is a lesser included offense of the offense stated in the charge or specification.

322.060(9) (9) Before acting under this section on any general or special court-martial case in which there is a finding of guilt, the convening authority or other person taking action under this section shall obtain and consider the written recommendation of a judge advocate. The convening authority or other person taking action under this section shall refer the record of trial to the judge advocate, and the judge advocate shall use the record in the preparation of the recommendation. The recommendation of the judge advocate shall include matters as may be prescribed by regulation and shall be served on the accused, who may submit any matter in response. Failure to object in the response to the recommendation or to any matter attached to the recommendation waives the right to object.

322.060(10) (10) The convening authority or other person taking action under this section, in the person's sole discretion, may order a proceeding in revision or a rehearing.

322.060(11) (11) A proceeding in revision may be ordered if there is an apparent error or omission in the record or if the record shows improper or inconsistent action by a court-martial with respect to the findings or sentence that can be rectified without material prejudice to the substantial rights of the accused. In no case, however, may a proceeding in revision perform any of the following:

322.060(11)(a) (a) Reconsider a finding of not guilty of any specification or a ruling which amounts to a finding of not guilty.

322.060(11)(b) (b) Reconsider a finding of not guilty of any charge, unless there has been a finding of guilty under a specification laid under that charge, which sufficiently alleges a violation of some section of this code.

322.060(11)(c) (c) Increase the severity of the sentence unless the sentence prescribed for the offense is mandatory.

322.060(12) (12) A rehearing may be ordered by the convening authority or other person taking action under this section if that person disapproves the findings and sentence and states the reasons for disapproval of the findings. If a person disapproves the findings and sentence and does not order a rehearing, that person shall dismiss the charges. A rehearing as to the findings may not be ordered where there is a lack of sufficient evidence in the record to support the findings. A rehearing as to the sentence may be ordered if the convening authority or other person taking action under this subsection disapproves the sentence.

322.060 History History: 2007 a. 200.



322.061 Article 61 — Withdrawal of appeal.

322.061  Article 61 — Withdrawal of appeal.

322.061(1) (1) In each case subject to appellate review under this code, the accused may file with the convening authority a statement expressly withdrawing the right of the accused to appeal. A withdrawal shall be signed by both the accused and his or her defense counsel and must be filed in accordance with appellate procedures under ch. 809.

322.061(2) (2) The accused may withdraw an appeal at any time in accordance with appellate procedures under ch. 809.

322.061 History History: 2007 a. 200.



322.062 Article 62 — Appeal by the state.

322.062  Article 62 — Appeal by the state.

322.062(1) (1) In a trial by court-martial in which a punitive discharge may be adjudged, the state may appeal any of the following, other than a finding of not guilty with respect to the charge or specification by the members of the court-martial, or by a judge in a bench trial, so long as it is not made in reconsideration:

322.062(1)(a) (a) An order or ruling of the military judge which terminates the proceedings with respect to a charge or specification.

322.062(1)(b) (b) An order or ruling which excludes evidence that is substantial proof of a fact material in the proceeding.

322.062(1)(c) (c) An order or ruling which directs the disclosure of classified information.

322.062(1)(d) (d) An order or ruling which imposes sanctions for nondisclosure of classified information.

322.062(1)(e) (e) A refusal of the military judge to issue a protective order sought by the State to prevent the disclosure of classified information.

322.062(1)(f) (f) A refusal by the military judge to enforce an order described in par. (e) that has previously been issued by appropriate authority.

322.062(2) (2) An appeal of an order or ruling may not be taken unless the trial counsel provides the military judge with written notice of appeal from the order or ruling within 72 hours of the order or ruling. Notice shall include a certification by the trial counsel that the appeal is not taken for the purpose of delay and, if the order or ruling appealed is one which excludes evidence, that the evidence excluded is substantial proof of a fact material in the proceeding.

322.062(3) (3) An appeal under this section shall be diligently prosecuted as provided by law.

322.062(4) (4) An appeal under this section shall be forwarded to the court prescribed in s. 322.0675. In ruling on an appeal under this section, that court may act only with respect to matters of law.

322.062(5) (5) Any period of delay resulting from an appeal under this section shall be excluded in deciding any issue regarding denial of a speedy trial unless an appropriate authority determines that the appeal was filed solely for the purpose of delay with the knowledge that it was totally frivolous and without merit.

322.062 History History: 2007 a. 200.



322.063 Article 63 — Rehearings.

322.063  Article 63 — Rehearings. Each rehearing under this code shall take place before a court-martial composed of members not members of the court-martial which first heard the case. Upon a rehearing the accused may not be tried for any offense of which he or she was found not guilty by the first court-martial, and no sentence in excess of or more severe than the original sentence may be approved, unless the sentence is based upon a finding of guilty of an offense not considered upon the merits in the original proceedings, or unless the sentence prescribed for the offense is mandatory. If the sentence approved after the first court-martial was in accordance with a pretrial agreement and the accused at the rehearing changes a plea with respect to the charges or specifications upon which the pretrial agreement was based, or otherwise does not comply with the pretrial agreement, the approved sentence as to those charges or specifications may include any punishment not in excess of that lawfully adjudged at the first court-martial.

322.063 History History: 2007 a. 200.



322.064 Article 64 — Review by the senior force judge advocate.

322.064  Article 64 — Review by the senior force judge advocate.

322.064(1)(1) Each general and special court-martial case in which there has been a finding of guilty shall be reviewed by the senior force judge advocate, or a designee. The senior force judge advocate, or designee, may not review a case under this subsection if that person has acted in the same case as an accuser, investigating officer, member of the court, military judge, or counsel or has otherwise acted on behalf of the prosecution or defense. The senior force judge advocate's review shall be in writing and shall contain all of the following:

322.064(1)(a) (a) Conclusions regarding all of the following:

322.064(1)(a)1. 1. Whether the court had jurisdiction over the accused and the offense.

322.064(1)(a)2. 2. Whether the charge and specification stated an offense.

322.064(1)(a)3. 3. Whether the sentence was within the limits prescribed as a matter of law.

322.064(1)(b) (b) A response to each allegation of error made in writing by the accused.

322.064(1)(c) (c) If the case is sent for action under sub. (2), a recommendation as to the appropriate action to be taken and an opinion as to whether corrective action is required as a matter of law.

322.064(2) (2) The record of trial and related documents in each case reviewed under sub. (1) shall be sent for action to the adjutant general, under any of the following circumstances:

322.064(2)(a) (a) The judge advocate who reviewed the case recommends corrective action.

322.064(2)(b) (b) The sentence approved under s. 322.060 extends to dismissal, a bad-conduct or dishonorable discharge, or confinement for more than 6 months.

322.064(2)(c) (c) Action is otherwise required by regulations of the adjutant general.

322.064(3) (3) The adjutant general may do any of the following:

322.064(3)(a) (a) Disapprove or approve the findings or sentence, in whole or in part.

322.064(3)(b) (b) Remit, commute, or suspend the sentence in whole or in part.

322.064(3)(c) (c) Except where the evidence was insufficient at the trial to support the findings, order a rehearing on the findings, on the sentence, or on both.

322.064(3)(d) (d) Dismiss the charges.

322.064(4) (4) If a rehearing is ordered but the convening authority finds a rehearing impracticable, the convening authority shall dismiss the charges.

322.064(5) (5) If the opinion of the senior force judge advocate, or designee, in the senior force judge advocate's review under sub. (1) is that corrective action is required as a matter of law and if the adjutant general does not take action that is at least as favorable to the accused as that recommended by the judge advocate, the record of trial and action thereon shall be sent to the governor for review and action as deemed appropriate.

322.064(6) (6) The senior force judge advocate, or a designee, may review any case in which there has been a finding of not guilty of all charges and specifications. The senior force judge advocate, or designee, may not review a case under this subsection if that person has acted in the same case as an accuser, investigating officer, member of the court, military judge, or counsel or has otherwise acted on behalf of the prosecution or defense. The senior force judge advocate's review shall be limited to questions of subject matter jurisdiction.

322.064(7) (7) The record of trial and related documents in each case reviewed under sub. (4) shall be sent for action to the adjutant general.

322.064(8) (8) The adjutant general may do any of the following:

322.064(8)(a) (a) When subject matter jurisdiction is found to be lacking, void the court-martial from inception, with or without prejudice to the government, as the adjutant general deems appropriate.

322.064(8)(b) (b) Return the record of trial and related documents to the senior force judge advocate for appeal by the government as provided by law.

322.064 History History: 2007 a. 200; 2009 a. 179.



322.065 Article 65 — Disposition of records after review by the convening authority.

322.065  Article 65 — Disposition of records after review by the convening authority. Except as otherwise required by this code, all records of trial and related documents shall be transmitted and disposed of as prescribed by regulation and provided by law.

322.065 History History: 2007 a. 200.



322.0675 Article 67a — Review by state appellate authority.

322.0675  Article 67a — Review by state appellate authority. Decisions of a court-martial are from a court with jurisdiction to issue felony convictions, and appeals are to the Wisconsin court of appeals, District IV and, if necessary, to the Wisconsin Supreme Court. The appellate procedures to be followed shall be those provided under ch. 809.

322.0675 History History: 2007 a. 200; 2009 a. 179.



322.070 Article 70 — Appellate counsel.

322.070  Article 70 — Appellate counsel.

322.070(1) (1) The senior force judge advocate shall detail a judge advocate as appellate government counsel to represent the state in the review or appeal of cases specified in s. 322.0675 and before any federal court when requested to do so by the state attorney general. Appellate government counsel shall be an attorney licensed to practice in this state or a member in good standing of the bar of the highest court of the state to which the appeal is taken.

322.070(2) (2) Upon an appeal by the state, an accused has the right to be represented by detailed military counsel before any reviewing authority and before any appellate court.

322.070(3) (3) Upon the appeal by an accused, the accused has the right to be represented by military counsel before any reviewing authority.

322.070(4) (4) Upon the request of an accused entitled to be so represented, the state senior force judge advocate shall appoint a judge advocate to represent the accused in the review or appeal of cases specified in subs. (2) and (3).

322.070(5) (5) An accused may be represented by civilian appellate counsel at no expense to the state.

322.070 History History: 2007 a. 200; 2009 a. 179.



322.071 Article 71 — Execution of sentence; suspension of sentence.

322.071  Article 71 — Execution of sentence; suspension of sentence.

322.071(1)(1) If the sentence of the court-martial extends to dismissal or a dishonorable or bad-conduct discharge and if the right of the accused to appellate review is not waived, and an appeal is not withdrawn under s. 322.061, that part of the sentence extending to dismissal or a dishonorable or bad-conduct discharge may not be executed until there is a final judgment as to the legality of the proceedings. A judgment as to the legality of the proceedings is final in cases when review is completed by an appellate court prescribed in s. 322.0675, and is deemed final by the law of state where the judgment was had.

322.071(2) (2) If the sentence of the court-martial extends to dismissal or a dishonorable or bad conduct discharge and if the right of the accused to appellate review is waived, or an appeal is withdrawn under s. 322.061, that part of the sentence extending to dismissal or a dishonorable or bad-conduct discharge may not be executed until review of the case by the senior force judge advocate and any action on that review under s. 322.064 is completed. Any other part of a court-martial sentence may be ordered executed by the convening authority or other person acting on the case under s. 322.060 when so approved under that section.

322.071 History History: 2007 a. 200.



322.072 Article 72 — Vacation of suspension.

322.072  Article 72 — Vacation of suspension.

322.072(1)(1) Before the vacation of the suspension of a special court-martial sentence, which as approved includes a bad-conduct discharge, or of any general court-martial sentence, the officer having special court-martial jurisdiction over the probationer shall hold a hearing on an alleged violation of probation. The probationer shall be represented at the hearing by military counsel if the probationer so desires.

322.072(2) (2) The record of the hearing and the recommendation of the officer having special court-martial jurisdiction shall be sent for action to the officer exercising general court-martial jurisdiction over the probationer. If the officer vacates the suspension, any unexecuted part of the sentence, except a dismissal, shall be executed, subject to applicable restrictions in this code.

322.072(3) (3) The suspension of any other sentence may be vacated by any authority competent to convene, for the command in which the accused is serving or assigned, a court of the kind that imposed the sentence.

322.072 History History: 2007 a. 200.



322.073 Article 73 — Petition for a new trial.

322.073  Article 73 — Petition for a new trial. At any time within 2 years after approval by the convening authority of a court-martial sentence the accused may petition the adjutant general for a new trial on the grounds of newly discovered evidence or fraud on the court-martial.

322.073 History History: 2007 a. 200.



322.074 Article 74 — Remission and suspension.

322.074  Article 74 — Remission and suspension.

322.074(1)(1) Any authority competent to convene, for the command in which the accused is serving or assigned, a court of the kind that imposed the sentence may remit or suspend any part or amount of the unexecuted part of any sentence, including all uncollected forfeitures other than a sentence approved by the governor.

322.074(2) (2) The governor may, for good cause, substitute an administrative form of discharge for a discharge or dismissal executed in accordance with the sentence of a court-martial.

322.074 History History: 2007 a. 200.



322.075 Article 75 — Restoration.

322.075  Article 75 — Restoration.

322.075(1) (1) Under regulations as may be prescribed, all rights, privileges, and property affected by an executed part of a court-martial sentence which has been set aside or disapproved, except an executed dismissal or discharge, shall be restored unless a new trial or rehearing is ordered and the executed part is included in a sentence imposed upon the new trial or rehearing.

322.075(2) (2) If a previously executed sentence of dishonorable or bad-conduct discharge is not imposed on a new trial, the governor may substitute therefor a form of discharge authorized for administrative issuance unless the accused is to serve out the remainder of the accused's enlistment.

322.075(3) (3) If a previously executed sentence of dismissal is not imposed on a new trial, the governor may substitute a form of discharge authorized for administrative issue, and the commissioned officer dismissed by that sentence may be reappointed by the governor alone to a commissioned grade and rank as in the opinion of the governor that former officer would have attained had he or she not been dismissed. The reappointment of a former officer shall be without regard to the existence of a vacancy and shall affect the promotion status of other officers only insofar as the governor may direct. All time between the dismissal and the reappointment shall be considered as actual service for all purposes, including the right to pay and allowances.

322.075 History History: 2007 a. 200; 2009 a. 179.



322.076 Article 76 — Finality of proceedings, findings, and sentences.

322.076  Article 76 — Finality of proceedings, findings, and sentences. The appellate review of records of trial provided by this code, the proceedings, findings, and sentences of courts-martial as approved, reviewed, or affirmed as required by this code, and all dismissals and discharges carried into execution under sentences by courts-martial following approval, review, or affirmation as required by this code, are final and conclusive. Orders publishing the proceedings of courts-martial and all action taken subject to those proceedings are binding upon all departments, courts, agencies, and officers of the United States and the several states, subject only to action upon a petition for a new trial as provided in s. 322.073 and to action under s. 322.074.

322.076 History History: 2007 a. 200.



322.0763 Article 76a — Leave required to be taken pending review of certain court-martial convictions.

322.0763  Article 76a — Leave required to be taken pending review of certain court-martial convictions. Under regulations prescribed, an accused who has been sentenced by a court-martial may be required to take leave pending completion of action under this section if the sentence, as approved under s. 322.060, includes an unsuspended dismissal or an unsuspended dishonorable or bad-conduct discharge. The accused may be required to begin leave on the date on which the sentence is approved under s. 322.060 or at any time after that date, and any leave may be continued until the date on which action under this section is completed or may be terminated at any earlier time.

322.0763 History History: 2007 a. 200.



322.0767 Article 76b — Competency; commitment for examination and treatment.

322.0767  Article 76b — Competency; commitment for examination and treatment.

322.0767(1) (1) The following applies to persons who are incompetent to stand trial:

322.0767(1)(a) (a) If a person subject to a general court-martial is found to lack substantial mental capacity to understand the proceedings or assist in his or own defense and the military judge determined that the person is likely to become competent within the period specified under s. 971.14 (5) (a), the court-martial convening authority for the person shall commit the person to the custody of the department of health services under s. 971.14 (5). If the military judge determines that the defendant is not likely to become competent in the time period specified under s. 971.14 (5), the military judge shall suspend or terminate the general court-martial.

322.0767(1)(b) (b) The department of health services shall submit all reports that are required under s. 971.14 (5) (b) and that pertain to a person subject to a commitment order under par. (a) to the court-martial.

322.0767(1)(c) (c) Upon receiving a report under s. 971.14 (5) (b), the court-martial shall make a determination as to whether the person has become competent. If the court-martial determines that the defendant has become competent, the court-martial shall terminate the commitment to the department of health services and resume the general court-martial. If the court-martial determines that the person is making sufficient progress toward becoming competent, the commitment shall continue. If the court-martial determines that the person is not likely to become competent to proceed in the time period specified under s. 971.14 (5) (a), the court-martial shall suspend or terminate the commitment order under this subsection.

322.0767(1)(d) (d) If a person who has been restored to competency again becomes incompetent, the maximum commitment period under s. 971.14 (5) (a) shall be as provided under s. 971.14 (5) (d).

322.0767(1)(e) (e) If the court-martial determines under par. (a) or (d) that the person is not likely to become competent to proceed, the court-martial may order that the person be delivered to a facility under s. 51.15 (2), an approved public treatment facility under s. 51.45 (2), or an appropriate medical or protective placement facility.

322.0767(1)(f) (f) If the person is discharged from the military forces while subject to a commitment order under par. (a), the court-martial shall suspend or terminate the commitment order and may order that the person be delivered to a facility under s. 51.15 (2), an approved public treatment facility under s. 51.45 (2), or an appropriate medical or protective placement facility.

322.0767(2) (2) The following applies to persons who are found not guilty by reason of mental disease or defect:

322.0767(2)(a) (a) If a court-martial finds a person not guilty by reason of mental disease or defect, the court-martial shall commit the person to the custody of the department of health services for a period not to exceed that described under s. 971.17 (1).

322.0767(2)(b) (b) Using the standard under s. 971.17 (3) (a), the court-martial shall determine whether the commitment order under par. (a) shall specify institutional care or conditional release.

322.0767(2)(c) (c) The court-martial has the same authority as a circuit court has under s. 971.17 (2) to order the department of health services to conduct a predisposition investigation using the procedure in s. 972.15 or a mental examination as provided under s. 971.17 (2) (b), (c), and (e) to assist the court-martial in determining whether to place the person in institutional care or to conditionally release the person.

322.0767(2)(d) (d) If the court-martial specifies institutional care, the department of health services shall place the person in an institution as provided under s. 971.17 (3) (c). If the court-martial specifies conditional release, the department of health services, in conjunction with the person's county of residence, shall develop a plan for conditional release as provided under s. 971.17 (3) (d).

322.0767(2)(e) (e) After the court-martial enters an order under this subsection and transfers custody of a person to the department of health services, the person shall be subject to s. 971.17 and the circuit court for the county in which the person is institutionalized or where the person is placed on conditional release shall have jurisdiction in proceedings under s. 971.17.

322.0767 History History: 2007 a. 20 s. 9121 (6) (a); 2007 a. 200; 2009 a. 180, 276.



322.077 Article 77 — Principals.

322.077  Article 77 — Principals. Any person who either commits an offense punishable by this code, or aids, abets, counsels, commands, or procures its commission, or causes an act to be done which if directly performed by him or her would be punishable is a principal.

322.077 History History: 2007 a. 200.



322.078 Article 78 — Accessory after the fact.

322.078  Article 78 — Accessory after the fact. Any person who, knowing that an offense punishable by this code has been committed, receives, comforts, or assists the offender in order to hinder or prevent his or her apprehension, trial, or punishment shall be punished as a court-martial may direct.

322.078 History History: 2007 a. 200.



322.079 Article 79 — Conviction of lesser included offense.

322.079  Article 79 — Conviction of lesser included offense. An accused may be found guilty of an offense necessarily included in the offense charged or of an attempt to commit either the offense charged or an offense necessarily included.

322.079 History History: 2007 a. 200.



322.080 Article 80 — Attempts.

322.080  Article 80 — Attempts.

322.080(1) (1) An act, done with specific intent to commit an offense under this code, amounting to more than mere preparation and tending, even though failing, to effect its commission, is an attempt to commit that offense.

322.080(2) (2) Any person who attempts to commit any offense punishable by this code shall be punished as a court-martial may direct, unless otherwise specifically prescribed.

322.080(3) (3) Any person may be convicted of an attempt to commit an offense although it appears on the trial that the offense was consummated.

322.080 History History: 2007 a. 200.



322.081 Article 81 — Conspiracy.

322.081  Article 81 — Conspiracy. Any person who conspires with any other person to commit an offense under this code shall, if one or more of the conspirators does an act to effect the object of the conspiracy, be punished as a court-martial may direct.

322.081 History History: 2007 a. 200.



322.082 Article 82 — Solicitation.

322.082  Article 82 — Solicitation.

322.082(1) (1) Any person who solicits or advises another or others to desert in violation of s. 322.085 or mutiny in violation of s. 322.094 shall, if the offense solicited or advised is attempted or committed, be punished with the punishment provided for the commission of the offense, but, if the offense solicited or advised is not committed or attempted, the person shall be punished as a court-martial may direct.

322.082(2) (2) Any person who solicits or advises another or others to commit an act of misbehavior before the enemy in violation of s. 322.099 or sedition in violation of s. 322.094 shall, if the offense solicited or advised is committed, be punished with the punishment provided for the commission of the offense, but, if the offense solicited or advised is not committed, the person shall be punished as a court-martial may direct.

322.082 History History: 2007 a. 200.



322.083 Article 83 — Fraudulent enlistment, appointment, or separation.

322.083  Article 83 — Fraudulent enlistment, appointment, or separation. Any person who does any of the following shall be punished as a court-martial may direct:

322.083(1) (1) Procures his or her own enlistment or appointment in the state military forces by knowing false representation or deliberate concealment as to his or her qualifications for that enlistment or appointment and receives pay or allowances thereunder.

322.083(2) (2) Procures his or her own separation from the state military forces by knowing false representation or deliberate concealment as to his or her eligibility for that separation.

322.083 History History: 2007 a. 200; 2009 a. 179.



322.084 Article 84 — Unlawful enlistment, appointment, or separation.

322.084  Article 84 — Unlawful enlistment, appointment, or separation. Any person who effects an enlistment or appointment in or a separation from the state military forces of any person who is known to him or her to be ineligible for that enlistment, appointment, or separation because it is prohibited by law, regulation, or order shall be punished as a court-martial may direct.

322.084 History History: 2007 a. 200.



322.085 Article 85 — Desertion.

322.085  Article 85 — Desertion.

322.085(1) (1) Any member of the state military forces is guilty of desertion if he or she does any of the following:

322.085(1)(a) (a) Without authority goes or remains absent from his or her unit, organization, or place of duty with intent to remain away therefrom permanently.

322.085(1)(b) (b) Quits his or her unit, organization, or place of duty with intent to avoid hazardous duty or to shirk important service.

322.085(1)(c) (c) Without being regularly separated from one of the state military forces enlists or accepts an appointment in the same or another one of the state military forces, or in one of the armed forces of the United States, without fully disclosing the fact that he or she has not been regularly separated, or enters any foreign armed service except when authorized by the United States.

322.085(2) (2) Any commissioned officer of the state military forces who, after tender of his or her resignation and before notice of its acceptance, quits his or her post or proper duties without leave and with intent to remain away therefrom permanently is guilty of desertion.

322.085(3) (3) Any person found guilty of desertion or attempt to desert shall be punished, if the offense is committed in time of war, by confinement of not more than 10 years or other punishment as a court-martial may direct, but if the desertion or attempt to desert occurs at any other time, by punishment as a court-martial may direct.

322.085 History History: 2007 a. 200; 2009 a. 179.



322.086 Article 86 — Absence without leave.

322.086  Article 86 — Absence without leave. Any person who, without authority, does any of the following shall be punished as a court-martial may direct:

322.086(1) (1) Fails to go to his or her appointed place of duty at the time prescribed.

322.086(2) (2) Goes from that place.

322.086(3) (3) Absents himself or herself or remains absent from his or her unit, organization, or place of duty at which he or she is required to be at the time prescribed.

322.086 History History: 2007 a. 200.



322.087 Article 87 — Missing movement.

322.087  Article 87 — Missing movement. Any person who through neglect or design misses the movement of a ship, aircraft, or unit with which he or she is required in the course of duty to move shall be punished as a court-martial may direct.

322.087 History History: 2007 a. 200.



322.088 Article 88 — Contempt toward officials.

322.088  Article 88 — Contempt toward officials. Any commissioned officer who uses contemptuous words against the president, the vice-president, members of congress, the secretary of defense, the secretary of a military department, the secretary of homeland security, or the governor or legislature of the state of Wisconsin shall be punished as a court-martial may direct.

322.088 History History: 2007 a. 200.



322.089 Article 89 — Disrespect toward superior commissioned officer.

322.089  Article 89 — Disrespect toward superior commissioned officer. Any person who behaves with disrespect toward his or her superior commissioned officer shall be punished as a court-martial may direct.

322.089 History History: 2007 a. 200.



322.090 Article 90 — Assaulting or willfully disobeying superior commissioned officer.

322.090  Article 90 — Assaulting or willfully disobeying superior commissioned officer. A court-martial may direct punishment on any person who does any of the following:

322.090(1) (1) Strikes his or her superior commissioned officer or draws or lifts up any weapon or offers any violence against him or her while he or she is in the execution of his or her office.

322.090(2) (2) Willfully disobeys a lawful command of his or her superior commissioned officer.

322.090 History History: 2007 a. 200.



322.091 Article 91 — Insubordinate conduct toward warrant officer, noncommissioned officer, or petty officer.

322.091  Article 91 — Insubordinate conduct toward warrant officer, noncommissioned officer, or petty officer. Any warrant officer or enlisted member who does any of the following shall be punished as a court-martial may direct:

322.091(1) (1) Strikes or assaults a warrant officer, noncommissioned officer, or petty officer, while that officer is in the execution of his or her office.

322.091(2) (2) Willfully disobeys the lawful order of a warrant officer, noncommissioned officer, or petty officer.

322.091(3) (3) Treats with contempt or is disrespectful in language or deportment toward a warrant officer, noncommissioned officer, or petty officer, while that officer is in the execution of his or her office.

322.091 History History: 2007 a. 200.



322.092 Article 92 — Failure to obey order or regulation.

322.092  Article 92 — Failure to obey order or regulation. Any person who does any of the following shall be punished as a court-martial may direct:

322.092(1) (1) Violates or fails to obey any lawful general order or regulation.

322.092(2) (2) Having knowledge of any other lawful order issued by a member of the state military forces, which it is his or her duty to obey, fails to obey the order.

322.092(3) (3) Is derelict in the performance of his or her duties.

322.092 History History: 2007 a. 200.



322.093 Article 93 — Cruelty and maltreatment.

322.093  Article 93 — Cruelty and maltreatment. Any person who is guilty of cruelty toward, or oppression or maltreatment of, any person subject to his or her orders shall be punished as a court-martial may direct.

322.093 History History: 2007 a. 200.



322.094 Article 94 — Mutiny or sedition.

322.094  Article 94 — Mutiny or sedition.

322.094(1) (1)

322.094(1)(a)(a) Any person who, with intent to usurp or override lawful military authority, refuses, in concert with any other person, to obey orders or otherwise do his or her duty or creates any violence or disturbance is guilty of mutiny.

322.094(1)(b) (b) Any person who, with intent to cause the overthrow or destruction of lawful civil authority, creates, in concert with any other person, revolt, violence, or other disturbance against that authority is guilty of sedition.

322.094(1)(c) (c) Any person who fails to do his or her utmost to prevent and suppress a mutiny or sedition being committed in his or her presence, or fails to take all reasonable means to inform his or her superior commissioned officer or commanding officer of a mutiny or sedition which he or she knows or has reason to believe is taking place, is guilty of a failure to suppress or report a mutiny or sedition.

322.094(2) (2) A person who is found guilty of attempted mutiny, mutiny, sedition, or failure to suppress or report a mutiny or sedition shall be punished as a court-martial may direct.

322.094 History History: 2007 a. 200; 2009 a. 179.



322.095 Article 95 — Resistance, flight, breach of arrest, and escape.

322.095  Article 95 — Resistance, flight, breach of arrest, and escape. Any person who does any of the following shall be punished as a court-martial may direct:

322.095(1) (1) Resists apprehension.

322.095(2) (2) Flees from apprehension.

322.095(3) (3) Breaks arrest.

322.095(4) (4) Escapes from custody or confinement.

322.095 History History: 2007 a. 200.



322.096 Article 96 — Releasing prisoner without proper authority.

322.096  Article 96 — Releasing prisoner without proper authority. Any person who, without proper authority, releases any prisoner committed to his or her charge, or who through neglect or design causes any prisoner to escape, shall be punished as a court-martial may direct, whether or not the prisoner was committed in strict compliance with law.

322.096 History History: 2007 a. 200.



322.097 Article 97 — Unlawful detention.

322.097  Article 97 — Unlawful detention. Any person who, except as provided by law or regulation, apprehends, arrests, or confines any person shall be punished as a court-martial may direct.

322.097 History History: 2007 a. 200.



322.098 Article 98 — Noncompliance with procedural rules.

322.098  Article 98 — Noncompliance with procedural rules.

322.098(1)(1) Any person who is responsible for unnecessary delay in the disposition of any case of a person accused of an offense under this code shall be punished as a court-martial may direct.

322.098(2) (2) Any person who knowingly and intentionally fails to enforce or comply with any provision of this code regulating the proceedings before, during, or after trial of an accused shall be punished as a court-martial may direct.

322.098 History History: 2007 a. 200; 2009 a. 179.



322.099 Article 99 — Misbehavior before the enemy.

322.099  Article 99 — Misbehavior before the enemy. Any person who before or in the presence of the enemy does any of the following shall be punished as a court-martial may direct:

322.099(1) (1) Runs away.

322.099(2) (2) Shamefully abandons, surrenders, or delivers up any command, unit, place, or military property which it is his or her duty to defend.

322.099(3) (3) Through disobedience, neglect, or intentional misconduct endangers the safety of any command, unit, place, or military property.

322.099(4) (4) Casts away his or her arms or ammunition.

322.099(5) (5) Is guilty of cowardly conduct.

322.099(6) (6) Quits his or her place of duty to plunder or pillage.

322.099(7) (7) Causes false alarms in any command, unit, or place under control of the armed forces of the United States or the state military forces.

322.099(8) (8) Willfully fails to do his or her utmost to encounter, engage, capture, or destroy any enemy troops, combatants, vessels, aircraft, or any other thing, which it is his or her duty so to encounter, engage, capture, or destroy.

322.099(9) (9) Does not afford all practicable relief and assistance to any troops, combatants, vessels, or aircraft of the armed forces belonging to the United States or their allies, to the state, or to any other state, when engaged in battle.

322.099 History History: 2007 a. 200.



322.100 Article 100 — Subordinate compelling surrender.

322.100  Article 100 — Subordinate compelling surrender. Any person who compels or attempts to compel the commander of any of the state military forces of the State, or of any other state, place, vessel, aircraft, or other military property, or of any body of members of the armed forces, to give it up to an enemy or to abandon it, or who strikes the colors or flag to an enemy without proper authority, shall be punished as a court-martial may direct.

322.100 History History: 2007 a. 200.



322.101 Article 101 — Improper use of countersign.

322.101  Article 101 — Improper use of countersign. Any person who in time of war discloses the parole or countersign to any person not entitled to receive it or who gives to another, who is entitled to receive and use the parole or countersign, a different parole or countersign from that which, to his or her knowledge, he or she was authorized and required to give, shall be punished as a court-martial may direct.

322.101 History History: 2007 a. 200.



322.102 Article 102 — Forcing a safeguard.

322.102  Article 102 — Forcing a safeguard. Any person who forces a safeguard shall be punished as a court-martial may direct. "Forcing a safeguard" means performing any act in violation of the protection of a detachment, guard, or detail posted by a commander for protection.

322.102 History History: 2007 a. 200.



322.103 Article 103 — Captured or abandoned property.

322.103  Article 103 — Captured or abandoned property.

322.103(1)(1) All persons subject to this code shall secure all public property taken for the service of the United States or the state, or of any other state, and shall give notice and turn over to the proper authority without delay all captured or abandoned property in their possession, custody, or control.

322.103(2) (2) Any person subject to this code who does any of the following shall be punished as a court-martial may direct:

322.103(2)(a) (a) Fails to carry out the duties prescribed in sub. (1).

322.103(2)(b) (b) Buys, sells, trades, or in any way deals in or disposes of taken, captured, or abandoned property, whereby he or she receives or expects any profit, benefit, or advantage to himself or herself or another directly or indirectly connected with himself or herself.

322.103(2)(c) (c) Engages in looting or pillaging.

322.103 History History: 2007 a. 200.



322.104 Article 104 — Aiding the enemy.

322.104  Article 104 — Aiding the enemy. Any person who does any of the following shall be punished as a court-martial may direct:

322.104(1) (1) Aids, or attempts to aid, the enemy with arms, ammunition, supplies, money, or other things.

322.104(2) (2) Without proper authority, knowingly harbors or protects or gives intelligence to, or communicates or corresponds with or holds any intercourse with the enemy, either directly or indirectly.

322.104 History History: 2007 a. 200.



322.105 Article 105 — Misconduct as prisoner.

322.105  Article 105 — Misconduct as prisoner. Any person who, while in the hands of the enemy in time of war does any of the following shall be punished as a court-martial may direct:

322.105(1) (1) For the purpose of securing favorable treatment by his or her captors acts without proper authority in a manner contrary to law, custom, or regulation, to the detriment of others of whatever nationality held by the enemy as civilian or military prisoners.

322.105(2) (2) While in a position of authority over such persons maltreats them without justifiable cause.

322.105 History History: 2007 a. 200.



322.107 Article 107 — False official statements.

322.107  Article 107 — False official statements. Any person who, with intent to deceive, signs any false record, return, regulation, order, or other official document made in the line of duty, knowing it to be false, or makes any other false official statement made in the line of duty, knowing it to be false, shall be punished as a court-martial may direct.

322.107 History History: 2007 a. 200.



322.108 Article 108 — Military property — Loss, damage, destruction, or wrongful disposition.

322.108  Article 108 — Military property — Loss, damage, destruction, or wrongful disposition. Any person who, without proper authority, does any of the following shall be punished as a court-martial may direct:

322.108(1) (1) Sells or otherwise disposes of any military property of the United States, the State, or of any state.

322.108(2) (2) Willfully or through neglect damages, destroys, or loses any military property of the United States, the state, or of any state.

322.108(3) (3) Willfully or through neglect suffers to be lost, damaged, destroyed, sold, or wrongfully disposed of any military property of the United States, the state, or of any state.

322.108 History History: 2007 a. 200.



322.109 Article 109 — Property other than military property — Waste, spoilage, or destruction.

322.109  Article 109 — Property other than military property — Waste, spoilage, or destruction. Any person who willfully or recklessly wastes, spoils, or otherwise willfully and wrongfully destroys or damages any property other than military property of the United States, the state, or of any state, shall be punished as a court-martial may direct.

322.109 History History: 2007 a. 200; 2009 a. 179.



322.110 Article 110 — Improper hazarding of vessel.

322.110  Article 110 — Improper hazarding of vessel.

322.110(1)(1) Any person who willfully and wrongfully hazards or suffers to be hazarded any vessel of the armed forces of the United States, this state, or any other state military forces shall suffer punishment as a court-martial may direct.

322.110(2) (2) Any person who negligently hazards or suffers to be hazarded any vessel of the armed forces of the United States, the state, or any other state, state military forces shall be punished as a court-martial may direct.

322.110 History History: 2007 a. 200.



322.111 Article 111 — Drunken or reckless operation of an all-terrain vehicle, utility terrain vehicle, vehicle, snowmobile, aircraft, or vessel.

322.111  Article 111 — Drunken or reckless operation of an all-terrain vehicle, utility terrain vehicle, vehicle, snowmobile, aircraft, or vessel. Any person who violates s. 23.33 (3) (a) or (4c), 30.68, 30.681, 114.09, 346.62, 346.63 (1) or (2), 350.10 (1) (b), 350.101, 940.25, or 940.09 where the offense involved the operation or physical control of an aircraft, all-terrain vehicle, utility terrain vehicle, snowmobile, vehicle or vessel on or off a highway shall be punished as the court-martial may direct.

322.111 History History: 2007 a. 200; 2011 a. 208.



322.112 Article 112 — Drunk on duty.

322.112  Article 112 — Drunk on duty. Any person other than a sentinel or lookout, who is found drunk on duty, shall be punished as a court-martial may direct.

322.112 History History: 2007 a. 200.



322.1125 Article 112a — Violations regarding controlled substances.

322.1125  Article 112a — Violations regarding controlled substances. Any person who wrongfully uses, possesses, manufactures, distributes, imports into the customs territory of the United States, exports from the United States, or introduces into an installation, vessel, vehicle, or aircraft used by or under the control of the armed forces of the United States, the state, or of any other state, state military forces a controlled substance, as defined in s. 961.01 (4) shall be punished as a court-martial may direct.

322.1125 History History: 2007 a. 200; 2009 a. 179.



322.113 Article 113 — Misbehavior of sentinel.

322.113  Article 113 — Misbehavior of sentinel. Any sentinel or look-out who is found drunk or sleeping upon his or her post or leaves it before being regularly relieved, shall be punished, if the offense is committed in time of war, by confinement of not more than 10 years or other punishment as a court-martial may direct, but if the offense is committed at any other time, by punishment as a court-martial may direct.

322.113 History History: 2007 a. 200.



322.114 Article 114 — Dueling.

322.114  Article 114 — Dueling. Any person who fights or promotes, or is concerned in or connives at fighting a duel, or who, having knowledge of a challenge sent or about to be sent, fails to report the fact promptly to the proper authority, shall be punished as a court-martial may direct.

322.114 History History: 2007 a. 200; 2009 a. 179.



322.115 Article 115 — Malingering.

322.115  Article 115 — Malingering. Any person who for the purpose of avoiding work, duty, or service does any of the following shall be punished as a court-martial may direct:

322.115(1) (1) Feigns illness, physical disablement, mental lapse, or derangement.

322.115(2) (2) Intentionally inflicts self-injury.

322.115 History History: 2007 a. 200.



322.116 Article 116 — Riot or breach of peace.

322.116  Article 116 — Riot or breach of peace. Any person who causes or participates in any riot or breach of the peace shall be punished as a court-martial may direct.

322.116 History History: 2007 a. 200.



322.117 Article 117 — Provoking speeches or gestures.

322.117  Article 117 — Provoking speeches or gestures. Any person who uses provoking or reproachful words or gestures towards any other person subject to this code shall be punished as a court-martial may direct.

322.117 History History: 2007 a. 200.



322.120 Article 120 — Rape and carnal knowledge.

322.120  Article 120 — Rape and carnal knowledge.

322.120(1)(1) Any person who commits an act of sexual intercourse, by force and without consent, is guilty of rape and shall be punished as a court-martial may direct.

322.120(2) (2) Any person subject to this chapter who, under circumstances not amounting to rape, commits an act of sexual intercourse with a person who is not that person's spouse, and who has not attained the age of 16 years; is guilty of carnal knowledge and shall be punished as a court-martial may direct.

322.120(3) (3) Penetration, however slight, is sufficient to complete either of these offenses.

322.120(4) (4) In a prosecution under sub. (2), it is an affirmative defense if all of the following conditions are established:

322.120(4)(a) (a) The person with whom the accused committed the act of sexual intercourse had at the time of the alleged offense attained the age of 12 years.

322.120(4)(b) (b) The accused reasonably believed that that person had at the time of the alleged offense attained the age of 16 years.

322.120(5) (5) The accused has the burden of proving a defense under sub. (4) by a preponderance of the evidence.

322.120 History History: 2007 a. 200.



322.121 Article 121 — Larceny and wrongful appropriation.

322.121  Article 121 — Larceny and wrongful appropriation.

322.121(1)(1) Any person who wrongfully takes, obtains, or withholds, by any means, from the possession of the owner or of any other person any money, personal property, or article of value of any kind with intent permanently to deprive or defraud another person of the use and benefit of property or to appropriate it to his or her own use or the use of any person other than the owner, steals that property, is guilty of larceny, and shall be punished as a court-martial may direct.

322.121(2) (2) Any person who wrongfully takes, obtains, or withholds, by any means, from the possession of the owner or of any other person any money, personal property, or article of value of any kind with intent temporarily to deprive or defraud another person of the use and benefit of property or to appropriate it to his or her own use or the use of any person other than the owner, is guilty of wrongful appropriation and shall be punished as a court-martial may direct.

322.121 History History: 2007 a. 200; 2009 a. 179.



322.122 Article 122 — Robbery.

322.122  Article 122 — Robbery. Any person who with intent to steal takes anything of value from a person or in the presence of another person, against his or her will, by means of force or violence or fear of immediate or future injury to his or her person or property or to the person or property of a relative or member of his or her family or of anyone in his or her company at the time of the robbery, is guilty of robbery and shall be punished as a court-martial may direct.

322.122 History History: 2007 a. 200.



322.123 Article 123 — Forgery.

322.123  Article 123 — Forgery. Any person who, with intent to defraud, does any of the following is guilty of forgery and shall be punished as a court-martial may direct:

322.123(1) (1) Falsely makes or alters any signature, to, or any part of, any writing which would, if genuine, apparently impose a legal liability on another or change his or her legal right or liability to his or her prejudice.

322.123(2) (2) Utters, offers, issues, or transfers a writing, known by him or her to be so made or altered.

322.123 History History: 2007 a. 200; 2009 a. 179.



322.1235 Article 123a — Making, drawing, or uttering check, draft, or order without sufficient funds.

322.1235  Article 123a — Making, drawing, or uttering check, draft, or order without sufficient funds.

322.1235(1) (1) Any person who, for the procurement of any article or thing of value, with intent to defraud; or for the payment of any past due obligation or for any other purpose, with intent to deceive; makes, draws, utters, or delivers any check, draft, or order for the payment of money upon any bank or other depository, knowing at the time that the maker or drawer has not or will not have sufficient funds in, or credit with, the bank or other depository for the payment of that check, draft, or order in full upon its presentment shall be punished as a court martial may direct.

322.1235(2) (2) The making, drawing, uttering, or delivering by a maker or drawer of a check, draft, or order, payment of which is refused by the drawee because of insufficient funds of the maker or drawer in the drawee's possession or control, is prima facie evidence of his or her intent to defraud or deceive and of his or her knowledge of insufficient funds in, or credit with, that bank or other depository, unless the maker or drawer pays the holder the amount due within 5 days after receiving notice, orally or in writing, that the check, draft, or order was not paid on presentment.

322.1235(3) (3) In this section, the word "credit" means an arrangement or understanding, express or implied, with the bank or other depository for the payment of that check, draft, or order.

322.1235 History History: 2007 a. 200; 2009 a. 179.



322.124 Article 124 — Maiming.

322.124  Article 124 — Maiming. Any person who, with intent to injure, disfigure, or disable, inflicts on the person of another an injury which does any of the following shall be punished as a court-martial may direct:

322.124(1) (1) Seriously disfigures his or her person by a mutilation.

322.124(2) (2) Destroys or disables any member or organ of his or her body.

322.124(3) (3) Seriously diminishes his or her physical vigor by the injury of any member or organ.

322.124 History History: 2007 a. 200.



322.126 Article 126 — Arson.

322.126  Article 126 — Arson.

322.126(1) (1) Any person who willfully and maliciously burns or sets on fire an inhabited dwelling, or any other structure, movable or immovable, in which the offender knows there is at the time a human being, is guilty of aggravated arson and shall be punished as a court-martial may direct.

322.126(2) (2) Any person who willfully and maliciously burns or sets fire to the property of another, except as provided in sub. (1), is guilty of simple arson and shall be punished as a court-martial may direct.

322.126 History History: 2007 a. 200; 2009 a. 179.



322.127 Article 127 — Extortion.

322.127  Article 127 — Extortion. Any person who communicates threats to another person with the intention of obtaining anything of value or any acquittance, advantage, or immunity is guilty of extortion and shall be punished as a court-martial may direct.

322.127 History History: 2007 a. 200.



322.128 Article 128 — Assault.

322.128  Article 128 — Assault.

322.128(1) (1) Any person who attempts or offers with unlawful force or violence to do bodily harm to another person, whether or not the attempt or offer is consummated, is guilty of assault and shall be punished as a court-martial may direct.

322.128(2) (2) Any person who commits an assault with a dangerous weapon or other means or force likely to produce death or grievous bodily harm is guilty of aggravated assault and shall be punished as a court-martial may direct.

322.128(3) (3) Any person who commits an assault and intentionally inflicts grievous bodily harm with or without a weapon is guilty of aggravated assault and shall be punished as a court-martial may direct.

322.128 History History: 2007 a. 200; 2009 a. 179.



322.129 Article 129 — Burglary.

322.129  Article 129 — Burglary. Any person who, with intent to commit an offense punishable under ss. 322.120 to 322.128, breaks and enters, in the nighttime, the dwelling house of another, is guilty of burglary and shall be punished as a court-martial may direct.

322.129 History History: 2007 a. 200.



322.130 Article 130 — Housebreaking.

322.130  Article 130 — Housebreaking. Any person who unlawfully enters the building or structure of another with intent to commit a criminal offense is guilty of housebreaking and shall be punished as a court-martial may direct.

322.130 History History: 2007 a. 200.



322.131 Article 131 — Perjury.

322.131  Article 131 — Perjury. Any person who in a judicial proceeding or in a course of justice willfully and corruptly does any of the following shall be punished as a court-martial may direct:

322.131(1) (1) Upon a lawful oath or in any form allowed by law to be substituted for an oath, gives any false testimony material to the issue or matter of inquiry.

322.131(2) (2) In any declaration, certificate, verification, or statement under penalty or perjury as permitted under 28 USC 1746, subscribes any false statement material to the issue or matter of inquiry.

322.131 History History: 2007 a. 200.



322.132 Article 132 — Frauds against the government.

322.132  Article 132 — Frauds against the government. Any person who does any of the following knowing it to be false or fraudulent shall be punished as a court-martial may direct:

322.132(1) (1) For the purpose of obtaining the approval, allowance, or payment of any claim against the United States, the state, any state, or any officer:

322.132(1)(a) (a) Makes or presents a claim.

322.132(1)(b) (b) Makes or uses any writing or other paper.

322.132(1)(c) (c) Makes any oath, affirmation or certification to any fact or to any writing or other paper.

322.132(2) (2) For the purpose of defrauding the United States, the state, any state, or any officer:

322.132(2)(a) (a) Forges or counterfeits any signature upon any writing or other paper, or uses any signature knowing it to be forged or counterfeited.

322.132(2)(b) (b) Delivers to any person having authority to receive it, any amount less than that for which he or she receives a certificate or receipt.

322.132(2)(c) (c) Makes or delivers to any person, a writing without having full knowledge of the truth of the statements contained in the writing.

322.132 History History: 2007 a. 200; 2009 a. 179.



322.133 Article 133 — Conduct unbecoming an officer and a gentleman.

322.133  Article 133 — Conduct unbecoming an officer and a gentleman. Any commissioned officer, cadet, candidate, or midshipman who is convicted of conduct unbecoming an officer and a gentleman shall be punished as a court-martial may direct.

322.133 History History: 2007 a. 200.



322.134 Article 134 — General section.

322.134  Article 134 — General section. Though not specifically mentioned in this code, all disorders and neglects to the prejudice of good order and discipline in the state military forces and all conduct of a nature to bring discredit upon the state military forces shall be taken cognizance of by a court-martial and punished at the discretion of a military court. However, where a crime constitutes an offense that violates both this code and the criminal laws of the state where the offense occurs or criminal laws of the United States, jurisdiction of the military court shall be determined under s. 322.002 (2).

322.134 History History: 2007 a. 200.



322.135 Article 135 — Courts of inquiry.

322.135  Article 135 — Courts of inquiry.

322.135(1) (1) Courts of inquiry to investigate any matter of concern to the state military forces may be convened by any person authorized to convene a general court-martial, whether or not the persons involved have requested an inquiry.

322.135(2) (2) A court of inquiry consists of 3 or more commissioned officers. For each court of inquiry, the convening authority shall also appoint counsel for the court.

322.135(3) (3) Any person whose conduct is subject to inquiry shall be designated as a party. Any person subject to this code who has a direct interest in the subject of inquiry has the right to be designated as a party upon request to the court. Any person designated as a party shall be given due notice and has the right to be present, to be represented by counsel, to cross-examine witnesses, and to introduce evidence.

322.135(4) (4) Members of a court of inquiry may be challenged by a party, but only for cause stated to the court.

322.135(5) (5) The members, counsel, the reporter, and interpreters of courts of inquiry shall take an oath to faithfully perform their duties.

322.135(6) (6) Witnesses may be summoned to appear and testify and be examined before courts of inquiry, as provided for courts-martial.

322.135(7) (7) Courts of inquiry shall make findings of fact but may not express opinions or make recommendations unless required to do so by the convening authority.

322.135(8) (8) Each court of inquiry shall keep a record of its proceedings, which shall be authenticated by the signatures of the president and counsel for the court and forwarded to the convening authority. If the record cannot be authenticated by the president, it shall be signed by a member in lieu of the president. If the record cannot be authenticated by the counsel for the court, it shall be signed by a member in lieu of the counsel.

322.135 History History: 2007 a. 200; 2009 a. 179.



322.136 Article 136 — Authority to administer oaths and to act as notary.

322.136  Article 136 — Authority to administer oaths and to act as notary.

322.136(1) (1) The following persons may administer oaths for the purposes of military administration, including military justice:

322.136(1)(a) (a) All judge advocates.

322.136(1)(b) (b) All summary courts-martial.

322.136(1)(c) (c) All adjutants, assistant adjutants, acting adjutants, and personnel adjutants.

322.136(1)(d) (d) All commanding officers of the naval militia.

322.136(1)(e) (e) All other persons designated by regulations of the armed forces of the United States or by statute.

322.136(2) (2) The following persons may administer oaths necessary in the performance of their duties:

322.136(2)(a) (a) The president, military judge, and trial counsel for all general and special courts-martial.

322.136(2)(b) (b) The president and the counsel for the court of any court of inquiry.

322.136(2)(c) (c) All officers designated to take a deposition.

322.136(2)(d) (d) All persons detailed to conduct an investigation.

322.136(2)(e) (e) All recruiting officers.

322.136(2)(f) (f) All other persons designated by regulations of the armed forces of the United States or by statute.

322.136(3) (3) The signature without seal of any of the above persons, together with the title of his or her office, is prima facie evidence of the person's authority.

322.136 History History: 2007 a. 200.



322.137 Article 137 — Articles to be available.

322.137  Article 137 — Articles to be available. This code and the manual for courts-martial shall be made available to a member of the state military forces, upon request by the member, for the member's personal examination.

322.137 History History: 2007 a. 200; 2009 a. 179.



322.138 Article 138 — Complaints of wrongs.

322.138  Article 138 — Complaints of wrongs. Any member of the state military forces who believes himself or herself wronged by a commanding officer, and who, upon due application to that commanding officer, is refused redress, may complain to any superior commissioned officer, who shall forward the complaint to the officer exercising general court-martial jurisdiction over the officer against whom it is made. The officer exercising general court-martial jurisdiction shall examine into the complaint and take proper measures for redressing the wrong complained of; and shall, as soon as possible, send to the adjutant general a true statement of that complaint, with the proceedings.

322.138 History History: 2007 a. 200.



322.139 Article 139 — Redress of injuries to property.

322.139  Article 139 — Redress of injuries to property.

322.139(1)(1) Whenever complaint is made to any commanding officer that willful damage has been done to the property of any person or that the person's property has been wrongfully taken by members of the state military forces, that person may, under the regulations prescribed, convene a board to investigate the complaint. The board shall consist of from one to 3 commissioned officers and, for the purpose of that investigation, it has power to summon witnesses and examine them upon oath, to receive depositions or other documentary evidence, and to assess the damages sustained against the responsible parties. The assessment of damages made by the board is subject to the approval of the commanding officer, and in the amount approved by that officer shall be charged against the pay of the offenders. The order of the commanding officer directing charges herein authorized is conclusive on any disbursing officer for payment to the injured parties of the damages so assessed and approved.

322.139(2) (2) If the offenders cannot be ascertained, but the organization or detachment to which they belong is known, charges totaling the amount of damages assessed and approved may be made in proportion as may be considered just upon the individual members who are shown to have been present at the scene at the time the damages complained of were inflicted, as determined by the approved findings of the board.

322.139 History History: 2007 a. 200.



322.140 Article 140 — Delegation by the governor.

322.140  Article 140 — Delegation by the governor. The governor may delegate any authority vested in the governor under this code, and provide for the sub-delegation of any authority, except the power given the governor by s. 322.022.

322.140 History History: 2007 a. 200.



322.141 Article 141 — Payment of fees, costs, and expenses.

322.141  Article 141 — Payment of fees, costs, and expenses. The fees and authorized travel expenses of all witnesses, experts, victims, court reporters, and interpreters, fees for the service of process, the costs of collection, apprehension, detention and confinement, and all other necessary expenses of prosecution and the administration of military justice, not otherwise payable by any other source, shall be paid by the Wisconsin national guard.

322.141 History History: 2007 a. 200.



322.142 Article 142 — Payment of fines and disposition.

322.142  Article 142 — Payment of fines and disposition.

322.142(1)(1) Fines imposed by a military court or through imposition of nonjudicial punishment may be paid to the state and delivered to the court or imposing officer, or to a person executing their process. Fines may be collected in the following manner:

322.142(1)(a) (a) By cash, cashier's check, or money order.

322.142(1)(b) (b) By retention of any pay or allowances due or to become due the person fined from any state or the United States.

322.142(1)(c) (c) By garnishment or levy, together with costs, on the wages, goods, and chattels of a person delinquent in paying a fine, as provided by law.

322.142(2) (2) Any sum so received or retained shall be deposited with the Wisconsin national guard or to where the court so directs.

322.142(3) (3) Nothing in this code shall be construed to prohibit restitution.

322.142 History History: 2007 a. 200.



322.143 Article 143 — Uniformity of interpretation.

322.143  Article 143 — Uniformity of interpretation. This code shall be so construed as to effectuate its general purpose to make it uniform, so far as practical, with 10 USC ch. 47.

322.143 History History: 2007 a. 200; 2009 a. 179.



322.144 Article 144 — Immunity for action of military courts.

322.144  Article 144 — Immunity for action of military courts. All persons acting under the provisions of this code, whether as a member of the military or as a civilian, shall be immune from any personal liability for any of the acts or omissions that they did or failed to do as part of their duties under this code.

322.144 History History: 2007 a. 200.






323. Emergency management.

323.01 Declaration of policy.

323.01  Declaration of policy.

323.01(1) (1) To prepare the state and its subdivisions to cope with emergencies resulting from a disaster, or the imminent threat of a disaster, it is declared to be necessary to establish an organization for emergency management, conferring upon the governor and others specified the powers and duties provided by this chapter.

323.01(2) (2) Unless otherwise specified by law, the role of any state agency, including the department of military affairs and the division, in an emergency declared under this chapter, is to assist local units of government and local law enforcement agencies in responding to a disaster or the imminent threat of a disaster.

323.01(3) (3) This chapter may not limit or in any way affect the responsibility of the American National Red Cross as authorized by the congress of the United States.

323.01 History History: 1979 c. 361 s. 52; 1995 a. 247; 2009 a. 42 ss. 49, 50, 108, 119; Stats. 2009 s. 323.01.



323.02 Definitions.

323.02  Definitions. In this chapter, unless the context clearly indicates otherwise:

323.02(1) (1) "Adjutant general" means the adjutant general of the department of military affairs.

323.02(2) (2) "Administrator" means the administrator of the division.

323.02(3) (3) "Biological agent" means any of the following:

323.02(3)(a) (a) A select agent that is a virus, bacterium, rickettsia, fungus, or toxin that is specified under 42 CFR 72, Appendix A.

323.02(3)(b) (b) A genetically modified microorganism or genetic element from an organism under par. (a) that is shown to produce or encode for a factor associated with a disease.

323.02(3)(c) (c) A genetically modified microorganism or genetic element that contains nucleic acid sequences coding for a toxin under par. (a) or its toxic subunit.

323.02(3)(d) (d) An agent specified by the department of health services by rule.

323.02(4) (4) "Bioterrorism" means the intentional use of any biological, chemical, or radiological agent to cause death, disease or biological malfunction in a human, animal, plant, or other living organism in order to influence the policy of a governmental unit or to intimidate or coerce the civilian population.

323.02(5) (5) "Chemical agent" means a substance that has chemical properties that produce lethal or serious effects in humans, plants, animals, or other living organisms.

323.02(6) (6) "Disaster" means a severe or prolonged, natural or human-caused, occurrence that threatens or negatively impacts life, health, property, infrastructure, the environment, the security of this state or a portion of this state, or critical systems, including computer, telecommunications, or agricultural systems.

323.02(7) (7) "Division" means the division of emergency management.

323.02(8) (8) "Emergency management" means all measures undertaken by or on behalf of the state and its subdivisions to do any of the following:

323.02(8)(a) (a) Prepare for and minimize the effect of a disaster or the imminent threat of a disaster.

323.02(8)(b) (b) Make repairs to or restore infrastructure or critical systems that are destroyed or damaged by a disaster.

323.02(9) (9) "Incident command system" means a functional management system established to control, direct, and manage the roles, responsibilities, and operations of all of the agencies involved in a multi-jurisdictional or multi-agency emergency response.

323.02(10) (10) "Law enforcement officer" has the meaning given in s. 165.85 (2) (c).

323.02(11) (11) "Level A release" means a release of a hazardous substance that necessitates the highest level of protective equipment for the skin and respiratory systems of emergency response personnel because of any of the following conditions:

323.02(11)(a) (a) Substances with a high degree of hazard to the skin are known or suspected to be present and skin contact is possible.

323.02(11)(b) (b) There are present, or there is a potential for, high atmospheric levels of substances that are harmful to the skin or capable of being absorbed through intact skin.

323.02(11)(c) (c) Operations at the site of the release involve a high potential for exposure to liquids or particulates that are harmful to the skin or capable of being absorbed through intact skin.

323.02(11)(d) (d) Response operations must be conducted in confined, poorly ventilated areas and the absence of conditions under pars. (a) to (c) has not been established.

323.02(12) (12) "Level B release" means a release of a hazardous substance that necessitates the highest level of protective equipment for the respiratory systems of emergency response personnel, but less skin protection than a level A release, because operations at the site of the release do not involve a high potential for exposure to liquids or particulates that are harmful to the skin or capable of being absorbed through intact skin and any of the following conditions exists:

323.02(12)(a) (a) The type and concentration of substances in the atmosphere have been identified and are dangerous to respiration but are not harmful to skin or capable of being absorbed through intact skin.

323.02(12)(b) (b) The atmosphere contains less than 19.5% oxygen but does not contain substances that are harmful to skin or capable of being absorbed through intact skin.

323.02(12)(c) (c) Vapors or gases are present that have not been completely identified but it is known that those vapors or gases are not harmful to skin or capable of being absorbed through intact skin.

323.02(13) (13) "Local emergency response team" means a team that the local emergency planning committee identifies under s. 323.61 (2m) (e).

323.02(14) (14) "Local health department" has the meaning given in s. 250.01 (4).

323.02(15) (15) "Local unit of government" means a county, city, village, or town.

323.02(16) (16) "Public health emergency" means the occurrence or imminent threat of an illness or health condition that meets all of the following criteria:

323.02(16)(a) (a) Is believed to be caused by bioterrorism or a novel or previously controlled or eradicated biological agent.

323.02(16)(b) (b) Poses a high probability of any of the following:

323.02(16)(b)1. 1. A large number of deaths or serious or long-term disabilities among humans.

323.02(16)(b)2. 2. A high probability of widespread exposure to a biological, chemical, or radiological agent that creates a significant risk of substantial future harm to a large number of people.

323.02(17) (17) "Public works" means the physical structures and facilities developed or acquired by a local unit of government or a federally recognized American Indian tribe or band in this state to provide services and functions for the benefit and use of the public, including water, sewerage, waste disposal, utilities, and transportation.

323.02(18) (18) "Radiological agent" means radiation or radioactive material at a level that is dangerous to humans, animals, plants, or other living organisms.

323.02(19) (19) "State agency" means any office, commission, board, department, or bureau of state government.

323.02 History History: 1979 c. 361 ss. 54, 73; 1989 a. 31; 1995 a. 247; 2001 a. 109; 2003 a. 186; 2005 a. 269; 2007 a. 20 s. 9121 (6) (a); 2009 a. 42 ss. 51 to 65, 164 to 166, 280 to 284; Stats. 2009 s. 323.02.



323.10 Declaration by governor.

323.10  Declaration by governor. The governor may issue an executive order declaring a state of emergency for the state or any portion of the state if he or she determines that an emergency resulting from a disaster or the imminent threat of a disaster exists. If the governor determines that a public health emergency exists, he or she may issue an executive order declaring a state of emergency related to public health for the state or any portion of the state and may designate the department of health services as the lead state agency to respond to that emergency. If the governor determines that the emergency is related to computer or telecommunication systems, he or she may designate the department of administration as the lead agency to respond to that emergency. A state of emergency shall not exceed 60 days, unless the state of emergency is extended by joint resolution of the legislature. A copy of the executive order shall be filed with the secretary of state. The executive order may be revoked at the discretion of either the governor by executive order or the legislature by joint resolution.

323.10 History History: 2009 a. 42 s. 72; Stats. 2009 s. 323.10.



323.11 Declaration by local government.

323.11  Declaration by local government. The governing body of any local unit of government may declare, by ordinance or resolution, an emergency existing within the local unit of government whenever conditions arise by reason of a riot or civil commotion, a disaster, or an imminent threat of a disaster, that impairs transportation, food or fuel supplies, medical care, fire, health or police protection, or other critical systems of the local unit of government. The period of the emergency shall be limited by the ordinance or resolution to the time during which the emergency conditions exist or are likely to exist.

323.11 History History: 2009 a. 42 s. 233; Stats. 2009 s. 323.11.



323.12 Governor; duties and powers.

323.12  Governor; duties and powers.

323.12(1) (1)  Ongoing duties. The governor shall do all of the following:

323.12(1)(a) (a) Review orders establishing or altering emergency management areas.

323.12(1)(b) (b) Review state emergency management plans and modifications to the plans.

323.12(1)(c) (c) Determine responsibilities of state departments and independent agencies with respect to emergency management and by order direct those departments and agencies in utilizing personnel, facilities, supplies, and equipment before and during a state of emergency.

323.12(2) (2) Ongoing powers. The governor may do all of the following:

323.12(2)(a) (a) On behalf of the state, enter into mutual aid agreements concerning emergency management with other states.

323.12(2)(b) (b) Accept from any source gifts and grants including services for emergency management purposes and may authorize the state and local units of government to receive such gifts and grants. When grants require participation by a local unit of government, the state may transfer title to equipment acquired through an agreement between participating local units of government.

323.12(2)(c) (c) If the governor determines that a condition of civil disorder or a threat to the safety of persons on state property or damage or destruction to state property exists, he or she may, without declaring an emergency, call out the state traffic patrol or the conservation warden service or members of that patrol or service for use in connection with the threat to life or property.

323.12(3) (3) Duties during an emergency. During a state of emergency declared under s. 323.10, the governor shall issue orders, delegate such authority as is necessary to the administrator, and direct the division to coordinate emergency management activities.

323.12(4) (4) Powers during an emergency. The governor may do all of the following during a state of emergency declared under s. 323.10:

323.12(4)(a) (a) Declare priority of emergency management contracts over other contracts, allocate materials and facilities in his or her discretion, and take, use, and destroy, in the name of the state, private property for emergency management purposes. The governor shall keep records of that action. Those records shall be evidence of a claim against the state. The claim against the state shall be referred to the claims board under s. 16.007.

323.12(4)(b) (b) Issue such orders as he or she deems necessary for the security of persons and property.

323.12(4)(c) (c) Contract on behalf of the state with any person to provide, on a cost basis, equipment and services to be used to respond to a disaster or the imminent threat of a disaster.

323.12(4)(d) (d) Suspend the provisions of any administrative rule if the strict compliance with that rule would prevent, hinder, or delay necessary actions to respond to the disaster.

323.12 History History: 2009 a. 42 ss. 68 to 71, 73 to 78, 122, 286 to 289; Stats. 2009 s. 323.12.



323.13 Adjutant general; duties and powers.

323.13  Adjutant general; duties and powers.

323.13(1)(1)  Ongoing duties. The adjutant general shall do all of the following:

323.13(1)(a) (a) Serve as the governor's principal assistant for directing and coordinating emergency management activities.

323.13(1)(b) (b) Subject to approval by the governor, develop and adopt a state plan of emergency management for the security of persons and property. In developing the plan, the adjutant general shall seek the advice of the administrator, shall seek the advice of the department of health services with respect to the emergency medical aspects of the plan, and shall seek the advice of the department of administration with respect to aspects of the plan related to computer or telecommunication systems. The plan shall specify equipment and personnel standards, and shall require the use of the incident command system, and specify the type of incident command system, by all emergency response agencies, including local health departments, during a state of emergency declared under s. 323.10 or 323.11.

323.13(1)(c) (c) Prescribe and carry out statewide training programs and exercises to develop emergency management proficiency, disseminate information, and coordinate emergency management programs. The training programs shall include training in managing emergency operations utilizing the incident command system for local unit of government officials, officers, and employees whose duties include responding to a disaster or the imminent threat of a disaster, including officers and employees of local health departments. The adjutant general shall consult with the administrator, with the department of health services regarding the provision of incident command system training to local health department personnel, and with the department of administration regarding the provision of incident command system training for emergencies related to computer or telecommunication systems. To the extent possible, the adjutant general shall utilize federal funding to provide incident command system training.

323.13(1)(d) (d) Furnish guidance and establish standards for emergency management programs for local units of government, and prescribe nomenclature for all levels of emergency management, with the advice of the administrator. The standards shall include a requirement that local unit of government emergency management programs adopted under s. 323.14 (1) (a) 1. and (b) 1. utilize the incident command system during a state of emergency declared under s. 323.10 or 323.11 or in any other multi-jurisdictional or multi-agency emergency response. The standards for fire, rescue, and emergency medical services shall include the adoption of the intergovernmental cooperation Mutual Aid Box Alarm System as a mechanism that may be used for deploying personnel and equipment in a multi-jurisdictional or multi-agency emergency response. The standards for agencies that manage public works shall include the suggestion that the local unit of government, or a federally recognized American Indian tribe or band in this state, adopt the mutual assistance agreement created by the division for the intergovernmental collaboration of public works personnel, equipment, and resources in a multi-jurisdictional or multi-agency emergency response. The adjutant general shall consult with representatives of public works professional associations and organizations regarding the content of that agreement.

323.13(1)(dm) (dm) If the adjutant general finds that a local unit of government has not developed, adopted, and implemented an emergency management plan as required under s. 323.14 (1), refuse to approve grants of funds or items of equipment awarded under this chapter to the local unit of government until the local unit of government does so. If the local unit of government fails to use the funds or items of equipment granted in accordance with the agreement under which the grant was made, the adjutant general may refuse to make any additional grants to the local unit of government until it has complied with the conditions of the prior grant, and he or she may start recovery proceedings on the funds and items of equipment that have not been used in accordance with the conditions of the grant.

323.13(1)(e) (e) Provide assistance to the Wisconsin wing of the civil air patrol from the appropriation under s. 20.465 (3) (f) for the purpose of enabling the patrol to perform its assigned missions and duties as prescribed by U.S. air force regulations. Expenses eligible for assistance are aircraft acquisition and maintenance, communications equipment acquisition and maintenance and office staffing and operational expenses. The civil air patrol shall submit vouchers for expenses eligible for assistance to the division.

323.13(1)(f) (f) No later than 90 days after a state of emergency relating to public health is declared and the department of health services is not designated under s. 323.10 as the lead state agency to respond to that emergency and no later than 90 days after the termination of this state of emergency relating to public health, submit to the legislature under s. 13.172 (2) and to the governor a report on all of the following:

323.13(1)(f)1. 1. The emergency powers used by the department of military affairs or its agents.

323.13(1)(f)2. 2. The expenses incurred by the department of military affairs and its agents in acting under the state of emergency related to public health.

323.13(2) (2) Ongoing powers. The adjutant general may do all of the following:

323.13(2)(a) (a) Divide the state into emergency management regions composed of whole counties, subject to approval by the governor, and modify the boundaries of those regions as changed conditions warrant.

323.13(2)(b) (b) Appoint a director of emergency management for each region under par. (a) under the classified service on either a part-time or full-time basis, or ask the governor to designate any state officer or employee as acting regional director on a part-time basis.

323.13(2)(c) (c) Designate and post highways as emergency management routes closed to all but authorized vehicles when required for training programs and exercises.

323.13(2)(d) (d) Prescribe traffic routes and control traffic during a state of emergency.

323.13(2)(e) (e) Organize and train state mobile support units to aid any region during a state of emergency. The units may participate in training programs and exercises within or outside the state.

323.13(2)(f) (f) Request the department of health services to inspect or provide for the inspection of shipments of radioactive waste, obtain and analyze data concerning the radiation level of shipments of radioactive waste and issue reports concerning these shipments and radiation levels. The adjutant general may assess and collect and receive contributions for any costs incurred under this paragraph from any person who produced the radioactive waste which is the subject of the activity for which the costs are incurred. In this paragraph, "radioactive waste" has the meaning given in s. 293.25 (1) (b).

323.13(2)(g) (g) Assess and collect and receive contributions for any costs incurred by state agencies to establish and maintain radiological emergency response plans related to nuclear generating facilities.

323.13(2)(h) (h) Make payments for disaster assistance under ss. 323.30 and 323.31.

323.13 History History: 2009 a. 42 ss. 80 to 83, 85 to 94, 120, 290 to 293; Stats. 2009 s. 323.13.



323.14 Local government; duties and powers.

323.14  Local government; duties and powers.

323.14(1)(1)  Ongoing duties.

323.14(1)(a)(a)

323.14(1)(a)1.1. Subject to subd. 3., each county board shall develop and adopt an emergency management plan and program that is compatible with the state plan of emergency management under s. 323.13 (1) (b).

323.14(1)(a)2. 2. Each county board shall designate a head of emergency management. In counties having a county executive under s. 59.17, the county board shall designate the county executive or confirm his or her appointee as county head of emergency management. Notwithstanding sub. (2) (b), an individual may not simultaneously serve as the head of emergency management for 2 or more counties.

323.14(1)(a)3. 3. Each county board shall designate a committee of the board as a county emergency management committee. The chairperson of the county board shall designate the chairperson of the committee. In counties having a county executive under s. 59.17, the committee shall retain policy-making and rule-making powers in the establishment and development of county emergency management plans and programs.

323.14(1)(b) (b)

323.14(1)(b)1.1. The governing body of each city, village, or town shall develop and adopt an emergency management plan and program that is compatible with the state plan of emergency management adopted under s. 323.13 (1) (b).

323.14(1)(b)2. 2. The governing body of each city, village, or town shall designate a head of emergency management services.

323.14(2) (2) Ongoing powers.

323.14(2)(a)(a) The governing body of a local unit of government may appropriate funds and levy taxes for its emergency management program under sub. (1).

323.14(2)(b) (b) Local units of government may cooperate under s. 66.0301 to furnish services, combine offices, and finance emergency management programs.

323.14(2)(c) (c) Local units of government may contract for emergency management services with political subdivisions, agencies, and federally recognized American Indian tribes and bands of this state, and, upon prior approval of the adjutant general, with such entities in bordering states. A copy of each agreement shall be filed with the adjutant general within 10 days after execution of that agreement.

323.14(3) (3) Duties during an emergency.

323.14(3)(a)(a) If the governing body of a local unit of government declares an emergency under s. 323.11 and intends to make use of volunteer health care practitioners, as specified in s. 257.03, the governing body or its agent shall, as soon as possible, notify the department of health services of this intent.

323.14(3)(b) (b) During a state of emergency declared by the governor, a local unit of government situated within the area to which the governor's executive order applies may employ personnel, facilities, and other resources consistent with the plan adopted under sub. (1) (a) 1. or (b) 1. to cope with the problems that resulted in the governor declaring the emergency. Nothing in this chapter prohibits local units of government from employing their personnel, facilities, and resources consistent with the plan adopted under sub. (1) (a) 1. or (b) 1. to cope with the problems of local disasters except where restrictions are imposed by federal regulations on property donated by the federal government.

323.14(4) (4) Powers during an emergency.

323.14(4)(a)(a) The emergency power of the governing body conferred under s. 323.11 includes the general authority to order, by ordinance or resolution, whatever is necessary and expedient for the health, safety, protection, and welfare of persons and property within the local unit of government in the emergency and includes the power to bar, restrict, or remove all unnecessary traffic, both vehicular and pedestrian, from the highways, notwithstanding any provision of chs. 341 to 349.

323.14(4)(b) (b) If, because of the emergency conditions, the governing body of the local unit of government is unable to meet promptly, the chief executive officer or acting chief executive officer of any local unit of government shall exercise by proclamation all of the powers conferred upon the governing body under par. (a) or s. 323.11 that appear necessary and expedient. The proclamation shall be subject to ratification, alteration, modification, or repeal by the governing body as soon as that body can meet, but the subsequent action taken by the governing body shall not affect the prior validity of the proclamation.

323.14 History History: 2009 a. 42 ss. 98 to 102, 111, 112, 234 to 236, 294 to 299; Stats. 2009 s. 323.14.



323.15 Heads of emergency management; duties and powers.

323.15  Heads of emergency management; duties and powers.

323.15(1)(1)  Ongoing duties.

323.15(1)(a)(a) The head of emergency management for each local unit of government shall implement the plan adopted under s. 323.14 (1) (a) 1. or (b) 1., whichever is applicable, and perform such other duties related to emergency management as are required by the governing body and the emergency management committee of the governing body when applicable. The emergency management plans shall require the use of the incident command system by all emergency response agencies, including local health departments, during a state of emergency declared under s. 323.10 or 323.11.

323.15(1)(b) (b) The head of emergency management for each county shall coordinate and assist in developing city, village, and town emergency management plans within the county, integrate the plans with the county plan, advise the department of military affairs of all emergency management planning in the county and submit to the adjutant general the reports that he or she requires, direct and coordinate emergency management activities throughout the county during a state of emergency, and direct countywide emergency management training programs and exercises.

323.15(1)(c) (c) The head of emergency management in each city, village and town shall do all of the following:

323.15(1)(c)1. 1. Direct local emergency management training programs and exercises.

323.15(1)(c)2. 2. Direct participation in emergency management programs and exercises that are ordered by the adjutant general or the county head of emergency management.

323.15(1)(c)3. 3. Advise the county head of emergency management on local emergency management programs.

323.15(1)(c)4. 4. Submit to the county head of emergency management any reports he or she requires.

323.15(4) (4) Powers during an emergency. During a state of emergency declared by the governor, the head of emergency management for each local unit of government, on behalf of his or her respective local unit of government, may contract with any person to provide equipment and services on a cost basis to be used to respond to a disaster, or the imminent threat of a disaster.

323.15 History History: 2009 a. 42 ss. 104 to 107, 300, 301; Stats. 2009 s. 323.15.



323.16 Powers of law enforcement officers.

323.16  Powers of law enforcement officers. During any state of emergency declared by the governor or during any training program or exercises authorized by the adjutant general, any law enforcement officer, when legally engaged in traffic control, escort duty, or protective service, may carry out the functions anywhere in the state but shall be subject to the direction of the adjutant general through the sheriff of the county in which an assigned function is performed.

323.16 History History: 2009 a. 42 s. 118; Stats. 2009 s. 323.16.



323.17 State traffic patrol officers and conservation wardens.

323.17  State traffic patrol officers and conservation wardens. If the governor calls out the state traffic patrol or conservation warden service, or members of the patrol or service, under s. 323.12 (2) (c), the state traffic patrol officers or conservation wardens subject to the call shall have the powers of a law enforcement officer for the duration determined by the governor, except that the officers and wardens may not be used in or take part in any dispute or controversy between an employer and employee concerning wages, hours, labor, or working conditions.

323.17 History History: 2009 a. 42.



323.18 State agency volunteers.

323.18  State agency volunteers. A state agency may register or preregister volunteers to assist the agency during a disaster, an imminent threat of a disaster, or a related training exercise.

323.18 History History: 2009 a. 42.



323.19 State official authority to grant variances to statutes and rules for a disaster.

323.19  State official authority to grant variances to statutes and rules for a disaster.

323.19(1) (1) The secretary of health services may grant a hospital a variance to a statute or rule affecting hospitals in response to a disaster as provided in s. 50.36 (6m).

323.19(2) (2) The pharmacy examining board may grant a variance to ch. 450 or a rule promulgated under ch. 450 in response to a disaster as provided in s. 450.02 (3m).

323.19 History History: 2009 a. 42; 2011 a. 260 s. 80.



323.20 Emergency use of vehicles.

323.20  Emergency use of vehicles. In responding to an official request for help during any declared state of emergency, any person may operate a boat or any motor vehicle, including a snowmobile, all-terrain vehicle, or utility terrain vehicle, that is not registered in this state.

323.20 History History: 2009 a. 42 s. 109; Stats. 2009 s. 323.20; 2011 a. 208.



323.24 Prohibition against restricting firearms or ammunition during emergency.

323.24  Prohibition against restricting firearms or ammunition during emergency. A person who is granted emergency powers under this subchapter may not use those powers to restrict the lawful possession, transfer, sale, transport, storage, display, or use of firearms or ammunition during an emergency.

323.24 History History: 2007 a. 87; 2009 a. 42 s. 237; Stats. 2009 s. 323.24.



323.25 Personnel restrictions.

323.25  Personnel restrictions.

323.25(1) (1) No personnel, while performing emergency management functions consistent with a plan adopted under s. 323.13 (1) (b) or 323.14 (1) (a) 1. or (b) 1., shall participate in any form of political activity or be employed directly or indirectly for any political activity.

323.25(2) (2) No personnel, while performing emergency management functions consistent with a plan adopted under s. 323.13 (1) (b) or 323.14 (1) (a) 1. or (b) 1., shall be employed to interfere with the orderly process of a labor dispute.

323.25(3) (3) No person may be employed or associated in any capacity in any state or local unit of government emergency management program under s. 323.13 (1) (b) or 323.14 (1) (a) 1. or (b) 1. who advocates a change by force or violence in the constitutional form of government of the United States or this state or who has been convicted of or is under indictment or information charging any subversive act against the United States.

323.25 History History: 2009 a. 42 ss. 114, 115; Stats. 2009 s. 323.25.



323.28 Penalties.

323.28  Penalties. Whoever intentionally fails to comply with an order issued by an agent of the state or of a local unit of government who is engaged in emergency management activities under this chapter, including training exercises, is subject to a forfeiture of not more than $200.

323.28 History History: 2009 a. 42 s. 121; Stats. 2009 s. 323.28.



323.30 Federal disaster assistance.

323.30  Federal disaster assistance. The adjutant general shall make payments from the appropriation under s. 20.465 (3) (e) to pay this state's share of grants to individuals and to provide a share of any required state share of contributions to local governments, as defined in 42 USC 5122 (6), for major disaster recovery assistance. Payment of this state's share of any contribution to a local government under this section is contingent upon copayment of that share by the local government, but not to exceed 12.5% of the total eligible cost of assistance. No payment may be made under this section without the prior approval of the secretary of administration.

323.30 History History: 2009 a. 42 s. 95; Stats. 2009 s. 323.30.



323.31 State disaster assistance.

323.31  State disaster assistance. From the appropriations under s. 20.465 (3) (b) and (s), the adjutant general shall make payments to local governmental units, as defined in s. 19.42 (7u), and to federally recognized American Indian tribes and bands in this state for the damages and costs incurred as the result of a disaster if federal disaster assistance is not available for that disaster because the governor's request that the president declare the disaster a major disaster under 42 USC 5170 has been denied or because the disaster, as determined by the department of military affairs, does not meet the statewide or countywide per capita impact indicator under the public assistance program that is issued by the federal emergency management agency. To be eligible for a payment under this section, the local governmental unit or tribe or band shall pay 30 percent of the amount of the damages and costs resulting from the disaster. The department of military affairs shall promulgate rules establishing the application process and the criteria for determining eligibility for payments under this section.

323.31 History History: 2009 a. 42 s. 96; Stats. 2009 s. 323.31.



323.40 Responsibility for worker's compensation.

323.40  Responsibility for worker's compensation.

323.40(1)(1)  Employees of local unit of government. An employee of a local unit of government's emergency management program is an employee of that local unit of government for worker's compensation under ch. 102 unless the responsibility to pay worker's compensation benefits are assigned as provided under s. 66.0313 or under an agreement between the local unit of government and the state or another local unit of government.

323.40(2) (2) State agency volunteers. A volunteer who registers with a state agency to assist the agency without compensation, other than reimbursement for travel, lodging, or meals, during a disaster, an imminent threat of a disaster, or a related training exercise is considered an employee of the agency for worker's compensation under ch. 102, for purposes of any claim related to the assistance provided.

323.40(3) (3) Local unit of government volunteers.

323.40(3)(a)(a) Except as provided in par. (b), an individual who registers in writing with a local unit of government's emergency management program to provide his or her own labor without compensation, other than reimbursement for travel, lodging, or meals, during a disaster, an imminent threat of a disaster, or a related training exercise is considered an employee of the local unit of government for worker's compensation under ch. 102 for purposes of any claim relating to the labor provided.

323.40(3)(b) (b) This subsection does not apply to an individual's provision of services if s. 257.03 applies.

323.40 History History: 2009 a. 42.



323.41 Liability of state or local unit of government.

323.41  Liability of state or local unit of government.

323.41(1)(1)  Employee of local unit of government. An employee of a local unit of government's emergency management program is an employee of that local unit of government under ss. 893.80, 895.35, and 895.46 for purposes of any claim, unless the responsibility related to a claim under ss. 893.80, 895.35, and 895.46 is assigned as provided under s. 66.0313 or under an agreement between the local unit of government and the state or another local unit of government.

323.41(2) (2) State agency volunteers. Except as provided in s. 323.45, a volunteer who registers with a state agency to assist the agency without compensation, other than reimbursement for travel, lodging, or meals, during a disaster, an imminent threat of a disaster, or a related training exercise is considered an employee of the agency under ss. 893.82 and 895.46, for purposes of any claim related to the assistance provided.

323.41(3) (3) Local unit of government volunteers.

323.41(3)(a)(a) Except as provided in par. (b), an individual who registers in writing with a local unit of government's emergency management program to provide his or her own labor without compensation, other than reimbursement for travel, lodging, or meals, during a disaster, an imminent threat of a disaster, or a related training exercise is considered an employee of the local unit of government under ss. 893.80, 895.35, and 895.46 for purposes of any claim relating to the labor provided.

323.41(3)(b) (b) This subsection does not apply to an individual's provision of services if s. 257.03 or 323.45 applies.

323.41(4) (4) Exceptions. This section does not apply if the person's act or omission involves reckless, wanton, or intentional misconduct.

323.41 History History: 2009 a. 42.



323.42 Reimbursement of local units of government.

323.42  Reimbursement of local units of government.

323.42(1)(1) In any calendar year, if the amount the local unit of government is liable for under ss. 323.40 and 323.41 plus losses incurred under s. 323.43 exceed $1 per capita of the local unit of government's population, the state shall reimburse the local unit of government the amount of the excess.

323.42(2) (2) In addition, the state shall reimburse a local unit of government for any future expenses for worker's compensation and expenses under ss. 893.80, 895.35, and 895.46 that result from an incident that occurred in a calendar year for which the state reimbursed the local unit of government under sub. (1).

323.42(3) (3) Except as provided in sub. (4), any reimbursement under sub. (1) or (2) shall be made from the appropriation in s. 20.465 (3) (a) upon approval of the adjutant general.

323.42(4) (4) Any reimbursement under sub. (1) or (2) for an amount for which a local unit of government is liable based on a worker's compensation claim under s. 323.40 (3) for an injury incurred before, on, or after July 2, 2013, shall be made from the appropriation in s. 20.465 (3) (am) upon approval of the adjutant general.

323.42 History History: 2009 a. 42; 2013 a. 20.



323.43 Bearing of losses.

323.43  Bearing of losses. Subject to s. 323.42, any loss arising from the damage to or destruction of government-owned equipment utilized in any authorized emergency management activity shall be borne by the owner of the equipment.

323.43 History History: 2009 a. 42 s. 116; Stats. 2009 s. 323.43.



323.44 Public shelters.

323.44  Public shelters.

323.44(1)(1) Any person owning or controlling real property who voluntarily and without compensation permits the state or any of its political subdivisions to inspect, designate, and use the whole or any part of the real property for the purpose of sheltering persons during a disaster, an imminent threat of a disaster, or a related training exercise is immune from civil liability for negligently causing the death of or injury to any person on or about the real property while it is being used to shelter persons during a disaster, an imminent threat of a disaster, or a related training exercise, if the owner or controller has complied with sub. (2).

323.44(2) (2) Any person owning or controlling real property who gratuitously grants the use of that real property for the purposes stated in sub. (1) shall make known to the licensee any hidden dangers or safety hazards which are known to the owner or occupant of the real property that might possibly result in death or injury or loss of property to any person making use of the property.

323.44 History History: 1979 c. 361 ss. 56, 112; Stats. 1979 s. 166.09; 2009 a. 42 s. 150; Stats. 2009 s. 323.44.



323.45 Providers of equipment and other items.

323.45  Providers of equipment and other items.

323.45(1)(1) Except as provided in subs. (2) and (4), no person who provides equipment, materials, facilities, labor, or services is liable for the death of or injury to any person or damage to any property caused by his or her actions if the person did so under all of the following conditions:

323.45(1)(a) (a) Under the direction of the governor, the adjutant general, the governing body, chief or acting chief executive officer, or head of emergency management services of any local unit of government or federally recognized American Indian tribe or band in this state, the department of health services if that department is designated by the governor under s. 323.10, or the local health department acting under s. 251.05 (3) (e).

323.45(1)(b) (b) In response to enemy action, a disaster, or a federally declared state of emergency or during a state of emergency declared by the governor.

323.45(2) (2) This section does not apply if the person's act or omission involved reckless, wanton, or intentional misconduct.

323.45(3) (3) This section does not affect the right of any person to receive benefits to which he or she otherwise would be entitled under the worker's compensation law or under any pension law, nor does it affect entitlement to any other benefits or compensation authorized by state or federal law.

323.45(4) (4)

323.45(4)(a)(a) This section does not apply to a person's provision of services if s. 257.03 or 323.41 applies.

323.45(4)(b) (b) This section does not apply to a person's provision of facilities if s. 257.04 or 323.44 applies.

323.45 History History: 2009 a. 42 ss. 117, 310; Stats. 2009 s. 323.45.



323.50 Definitions.

323.50  Definitions. In this subchapter:

323.50(1) (1) "Interim successor" means a person designated under this subchapter, if the officer is unavailable as the result of enemy action, to exercise the powers and discharge the duties of an office until a successor is appointed or elected and qualified as provided by law or until the lawful incumbent is able to resume the exercise of the powers and discharge the duties of the office.

323.50(2) (2) "Office" includes all state and local offices, the powers and duties of which are defined by law, except the office of governor, and except those in the legislature and the judiciary.

323.50(3) (3) "Officer" means a person who holds an office.

323.50(4) (4) "Political subdivision" includes local units of government, special districts, authorities, and other public corporations and entities whether organized and existing under charter or general law.

323.50(5) (5) "Unavailable" means that a vacancy in office exists and there is no deputy authorized to exercise all of the powers and discharge the duties of the office, or that the lawful incumbent of the office and his or her duly authorized deputy are absent or unable to exercise the powers and discharge the duties of the office.

323.50 History History: 2009 a. 42 ss. 134, 136 to 139, 312; Stats. 2009 s. 323.50.



323.51 Emergency seat of state government.

323.51  Emergency seat of state government.

323.51(1) (1)  Designation and use of a temporary location by the governor. Whenever, as the result of a disaster or the imminent threat of a disaster, it becomes imprudent, inexpedient or impossible to conduct the affairs of state government at the state capital, the governor shall, as often as the exigencies of the situation require, designate a temporary location for the seat of government at a place in or outside this state. The governor shall take any action and issue any orders necessary for an orderly transition of the affairs of state government to the temporary location. If practicable, the temporary location the governor designates shall conform to that provided for in the current emergency management plan authorized under subch. II. The temporary location shall remain as the seat of government until the governor establishes a new location under this section, or until the seat of government is returned to its normal location.

323.51(1m) (1m) Designation of temporary location by the legislature.

323.51(1m)(a)(a) The legislature, by joint rule, may provide a process for designating a temporary seat of government for the legislature that is different than the location under sub. (1).

323.51(1m)(b) (b) Whenever, as the result of a disaster, as defined in s. 13.42 (1) (a), or the imminent threat of a disaster, it becomes imprudent, inexpedient, or impossible to conduct the business of the legislature at the state capital, the legislature may meet at the temporary location designated as provided under par. (a) or sub. (1) until it is no longer, as a result of the disaster or imminent threat of disaster, imprudent, inexpedient, or impossible, to conduct the business of the legislature at the state capital.

323.51(1m)(c) (c) Pursuant to the session schedule under s. 13.02 (3), the legislature may meet for up to one week per session in a location that is not the state capital or the temporary location designated as provided under par. (a) or sub. (1) to practice meeting at a temporary location.

323.51(1m)(d) (d) Information about the temporary location designated as provided under par. (a) is not subject to inspection or copying under s. 19.35 (1).

323.51(2) (2) Exercise of governmental authority. While the seat of government remains at a temporary location all official acts required by law to be performed at the seat of government by any officer, independent agency, department, or authority of this state, including the convening and meeting of the legislature in regular or special session under sub. (1) or (1m) (b) or (c), shall be as valid and binding when performed at the temporary location as if performed at the normal location.

323.51 History History: 1979 c. 361 ss. 56, 112, 113; Stats. 1979 s. 166.05; 1995 a. 247; 2009 a. 42 ss. 123 to 125; Stats. 2009 s. 323.51; 2009 a. 363; 2011 a. 260 ss. 49, 80.



323.52 Temporary locations of government for local units of government.

323.52  Temporary locations of government for local units of government.

323.52(1)(1)  Designation of temporary locations. Whenever during a state of emergency it becomes imprudent, inexpedient, or impossible to conduct the affairs of local government at the regular or usual place, the governing body of each local unit of government may meet at any place within or without the territorial limits of the local unit of government on the call of the presiding officer or his or her successor, and shall proceed to establish and designate by ordinance, resolution, or other manner, alternate or substitute places as the temporary locations of government where all, or any part, of the public business may be transacted and conducted during the emergency situation. Such alternate or substitute places may be within or without the territorial limits of the local unit of government and may be within or without those of the state. If practicable, they shall be the places designated as the temporary locations of government in the current emergency management plan.

323.52(2) (2) Exercise of governmental authority. While the public business is being conducted at a temporary location, the governing body and other officers of a local unit of government shall possess and exercise all of the executive, legislative, administrative, and judicial powers and functions conferred upon the body and officers under state law. Those powers and functions, except judicial, may be exercised in the light of the exigencies of the emergency situation without regard to or compliance with time-consuming procedures and formalities prescribed by law. All acts of the body and officers shall be as valid and binding as if performed within the territorial limits of their local unit of government.

323.52 History History: 1979 c. 361 ss. 56, 112; Stats. 1979 s. 166.06; 1995 a. 247; 2009 a. 42 ss. 126 to 128; Stats. 2009 s. 323.52.



323.53 Succession to office; state officers.

323.53  Succession to office; state officers.

323.53(1) (1)  Emergency interim successors to office of governor. If, during a state of emergency resulting from enemy action, the governor is unavailable and the lieutenant governor and the secretary of state are unavailable, the attorney general, state treasurer, speaker of the assembly, and the president of the senate shall in the order named if the preceding named officers are unavailable, exercise the powers and discharge the duties of the office of governor until a new governor is elected and qualified, or until a preceding named officer becomes available; but no interim successor to those offices may serve as governor.

323.53(2) (2) Interim successors for other state officers.

323.53(2)(a)(a) All state officers, subject to regulations that the governor, or other official authorized under the constitution or this section to exercise the powers and discharge the duties of the office of governor, may issue, shall, in addition to any deputy authorized to exercise all of the powers and discharge the duties of the office, designate by title interim successors and specify their order of succession. The officer shall review and revise, as necessary, designations made under this section to ensure their current status. The officer shall designate a sufficient number of interim successors so that there will be not fewer than 3 nor more than 7 deputies or interim successors or any combination of deputies or interim successors, at any time.

323.53(2)(b) (b) If, during a state of emergency resulting from enemy action, any state officer is unavailable and his or her deputy, if any, is also unavailable, the powers of his or her office shall be exercised and the duties of his or her office shall be discharged by his or her designated interim successors in the order specified. The interim successor shall exercise the powers and discharge the duties of the office only until any of the following occurs:

Effective date text (b) If, during a state of emergency resulting from a disaster or the imminent threat of a disaster, any state officer is unavailable and his or her deputy, if any, is also unavailable, the powers of his or her office shall be exercised and the duties of his or her office shall be discharged by his or her designated interim successors in the order specified. The interim successor shall exercise the powers and discharge the duties of the office only until any of the following occurs:

323.53(2)(b)1. 1. Where a vacancy exists, the governor under the constitution or authority other than this section, or other official authorized under the constitution or this section to exercise the powers and discharge the duties of the office of governor, appoints a successor to fill the vacancy.

323.53(2)(b)2. 2. A successor is appointed, or elected and qualified as provided by law other than under subd. 1.

323.53(2)(b)3. 3. An officer, the officer's deputy or a preceding named interim successor becomes available to exercise, or resume the exercise of, the powers and discharge the duties of the office.

323.53 History History: 2009 a. 42 ss. 132, 140, 141, 313, 314; Stats. 2009 s. 323.53.



323.54 Succession to office; local officers.

323.54  Succession to office; local officers.

323.54(1) (1) The governing body of any political subdivision may enact ordinances and resolutions to provide a method by which interim appointments to public office are made during periods of emergency to fill vacancies in offices that result from enemy action. The ordinances or resolutions shall define the scope of the powers and duties that interim appointees may exercise, and shall provide for termination of the interim appointments.

323.54(2) (2) Each officer of a political subdivision for whom an interim successor is not determined by ordinance or resolution adopted under sub. (1) shall, subject to such regulations as the executive head of the political subdivision issues, designate by title, if feasible, or by named person, interim successors and specify their order of succession. The officer shall review and revise, as necessary, designations made pursuant to this section to ensure their current status. The officer shall designate a sufficient number of persons so that there will be not fewer than 3 nor more than 7 deputies or interim successors or any combination at any time. If any officer of any political subdivision or his or her deputy provided for pursuant to law is unavailable, the powers of the office shall be exercised and duties shall be discharged by his or her designated interim successors in the order specified. The interim successor shall exercise the powers and discharge the duties of the office to which designated until the vacancy that exists is filled in accordance with the constitution or statutes or until the officer or his or her deputy or a preceding interim successor again becomes available to exercise the powers and discharge the duties of his or her office.

323.54 History History: 2009 a. 42 ss. 130, 131, 144, 315; Stats. 2009 s. 323.54.



323.55 Interim successors.

323.55  Interim successors.

323.55(1)(1)  Status and qualifications of designees. No person may be designated or serve as an interim successor under this subchapter unless he or she is eligible under the constitution and statutes to hold the office to which powers and duties he or she is designated to succeed, but no statutory provision prohibiting local or state officials from holding another office shall be applicable to an interim successor.

323.55(2) (2) Formalities of taking office. Interim successors shall take any oath required for them to exercise the powers and discharge the duties of the office to which they may succeed. No person, as a prerequisite to the exercise of the powers or discharge of the duties of an office to which he or she succeeds, shall be required to comply with any other provision of law relative to taking office.

323.55(3) (3) Period during which authority may be exercised. An interim successor to an office may discharge the duties of the office only during the continuance of an emergency resulting from enemy action in the form of an attack. The legislature, by joint resolution, may at any time terminate the authority of an interim successor to exercise the powers and discharge the duties of office provided in this subchapter.

323.55(4) (4) Removal of designees. Until such time as the persons designated as interim successors are authorized to exercise the powers and discharge the duties of an office in accordance with this subchapter, those persons shall serve in their designated capacities at the pleasure of the designating authority.

323.55(5) (5) Disputes. Any dispute concerning a question of fact arising under this subchapter with respect to an office in the executive branch of the state government, except a dispute of fact relative to the office of governor, shall be adjudicated by the governor or other official authorized under the constitution or this subchapter to exercise the powers and discharge the duties of the office of governor and his or her decision shall be final.

323.55 History History: 2009 a. 42 ss. 145 to 149, 316, 317; Stats. 2009 s. 323.55.



323.60 Hazardous substances information and emergency planning.

323.60  Hazardous substances information and emergency planning.

323.60(1)(1)  Definitions. In this subchapter:

323.60(1)(b) (b) "Committee" means a local emergency planning committee created under s. 59.54 (8) (a).

323.60(1)(c) (c) "Facility" means the buildings and contiguous area of a single location which is owned, operated or controlled by the same person and used for conducting the activities of a public or private agency, or as defined in 42 USC 11049 (4).

323.60(1)(d) (d) "Facility plan" means a plan for response to the release of hazardous substances from a specific facility, prepared as a component of a local emergency response plan under sub. (5) (a) and under 42 USC 11003.

323.60(1)(e) (e) "Federal act" means 42 USC 11000 to 11050.

323.60(1)(f) (f) "Hazardous chemical" means a hazardous chemical covered under 42 USC 11021 and 11022 as defined under 29 CFR 1910.1200 (c).

323.60(1)(g) (g) "Hazardous substance" means an extremely hazardous substance included in the list published by the administrator of the U.S. environmental protection agency under 42 USC 11002 (a) (2) or a hazardous substance as defined under 42 USC 9601 (14) or designated by the administrator of the U.S. environmental protection agency under 42 USC 9602 (a).

323.60(1)(gm) (gm) "Minerals" mean unbeneficiated metallic ore but does not include mineral aggregates such as stone, sand, and gravel.

323.60(1)(h) (h) "Private agency" means a privately owned and operated research facility or educational institution.

323.60(1)(i) (i) "Public agency" means a state or local office, agency, board, commission, committee, council, department, research facility, educational institution or public body corporate or politic created by constitution, law, ordinance, rule or order, or a governmental or quasi-governmental corporation.

323.60(1)(j) (j) "Threshold quantity" means a designated quantity of any of the following:

323.60(1)(j)1. 1. A hazardous chemical which, if used by or present at a facility, makes the facility subject to the requirements of sub. (5) (c).

323.60(1)(j)2. 2. A toxic chemical which, if used by or present at a facility, makes the facility subject to the requirements of sub. (5) (d).

323.60(1)(k) (k) "Toxic chemical" means a toxic chemical covered under 42 USC 11023 (c).

323.60(2) (2) Duties of the division. The division shall do all of the following:

323.60(2)(a) (a) Serve as the state emergency response commission under the federal act.

323.60(2)(b) (b) Promulgate rules necessary for the implementation of the federal act.

323.60(2)(bg) (bg) Promulgate rules establishing an amount not to exceed $6,000 that may be an eligible cost for computers in an emergency planning grant under s. 323.61 (2) (br).

323.60(2)(c) (c) Oversee the implementation of local emergency response plans by committees and provide assistance to committees in executing their duties under sub. (3) (b) to the greatest extent possible.

323.60(2)(d) (d) Administer the grant program under s. 323.61.

323.60(2)(e) (e) At least annually, submit a report to the governor indicating whether each county has a committee and whether the composition of each committee conforms to 42 USC 11001 (c).

323.60(2)(f) (f) If the composition of a county's committee does not conform to 42 USC 11001 (c), inform the county board of that fact and of the county board's duty, under s. 59.54 (8) (a) 1., to create a committee with members as specified in 42 USC 11001 (c).

323.60(3) (3) Duties of committees. A committee shall do all of the following:

323.60(3)(a) (a) Carry out all requirements of a committee under the federal act.

323.60(3)(b) (b) Upon receipt by the committee or the committee's designated community emergency coordinator of a notification under sub. (5) (b) of the release of a hazardous substance, take all actions necessary to ensure the implementation of the local emergency response plan.

323.60(3)(c) (c) Consult and coordinate with the county board, the county and local heads of emergency management designated under s. 323.14 (1) (a) 2. or (b) 2. and the county emergency management committee designated under s. 323.14 (1) (a) 3. in the execution of the local emergency planning committee's duties under this section.

323.60(4) (4) Duties of the department of natural resources. The department of natural resources shall:

323.60(4)(a) (a) Upon receipt of a notification under sub. (5) (b) or s. 292.11 (2) of the release of a hazardous substance, provide all information contained in the notification to the division.

323.60(4)(b) (b) Have the same powers and duties at the time of a release of a hazardous substance as are given to it under s. 292.11, including the investigation of releases of hazardous substances, the repair of any environmental damage which results from the release and the recovery of costs from responsible parties. The department of natural resources may also, at the time of a release of a hazardous substance, identify and recommend to the division and the committee measures to lessen or mitigate anticipated environmental damage resulting from the release.

323.60(4)(c) (c) Use the information contained in toxic chemical release forms submitted under sub. (5) (d) in the planning and implementation of programs related to the regulation, monitoring, abatement and mitigation of environmental pollution.

323.60(4m) (4m) Cooperation. A state agency, federally recognized American Indian tribe or band, or local governmental unit may assist the division or a committee in the performance of its duties under this section and may enter into an agreement with the division or a committee.

323.60(5) (5) Notification and reporting requirements.

323.60(5)(a)(a) All facilities in this state covered under 42 USC 11002 shall comply with the emergency planning and notification requirements under 42 USC 11002 and 11003.

323.60(5)(b) (b) All facilities in this state covered under 42 USC 11004 shall comply with the notification requirements of 42 USC 11004. Notification of the department of natural resources of the discharge of a hazardous substance under s. 292.11 (2) shall constitute the notification of the division required under 42 USC 11004 if the notification contains the information specified in 42 USC 11004 (b) (2) or (c).

323.60(5)(c) (c) All facilities in this state covered under 42 USC 11021 and all public agencies and private agencies in this state at which a hazardous chemical is present at or above an applicable threshold quantity shall comply with the reporting requirements under 42 USC 11021 and 11022. The division shall implement minimum threshold levels for reporting by retail gas stations that are identical to the minimum threshold levels for reporting under 42 USC 11021 and 11022.

323.60(5)(d) (d) The following facilities shall comply with the toxic chemical release form requirements under 42 USC 11023 and shall submit copies of all toxic chemical release forms to the department of natural resources:

323.60(5)(d)1. 1. All facilities subject to 42 USC 11023.

323.60(5)(d)2. 2. All public agencies and private agencies at which a toxic chemical is used at or above an applicable threshold quantity.

323.60(5)(d)3. 3. All facilities with 10 or more employees in major group classifications 10 to 13 in the standard industrial classification manual, 1987 edition, published by the U.S. office of management and budget, at which a toxic chemical is used at or above an applicable threshold quantity, except that compliance with the toxic chemical release form requirements under this subdivision is not required for the placement of a toxic chemical in a storage or disposal site or facility that is located at a facility with a permit under ch. 293 or a mining permit under subch. III of ch. 295 if the toxic chemical consists of or is contained in merchantable by-products, as defined in s. 293.01 (7) or 295.41 (25), minerals, or refuse, as defined in s. 293.01 (25) or 295.41 (41).

323.60(5)(e) (e) The reporting procedures for trade secrets under 42 USC 11042 shall apply to all facilities in this state subject to the requirements under par. (a), (c), or (d). For the purposes of applying this paragraph to public agencies and private agencies, the division shall have the powers and duties granted to the administrator of the U.S. environmental protection agency under 42 USC 11042.

323.60(5)(f) (f) All facilities in this state subject to the requirements under par. (c) or (d) shall comply with the procedures for providing information under 42 USC 11043.

323.60(5m) (5m) Furnishing information. If the division or a committee requests, in writing, information relating to the federal act or to this section, a facility shall furnish the information in the manner requested.

323.60(6) (6) Threshold quantities. Threshold quantities for the facilities of public agencies and private agencies shall be identical to the threshold quantities established by the federal act or by regulations promulgated under the federal act.

323.60(7) (7) Facility fees.

323.60(7)(a)(a) The division shall establish, by rule, the following fees at levels designed to fund the division's administrative expenses and the grants under s. 323.61:

323.60(7)(a)1. 1. An emergency planning notification fee to be paid when a facility makes the emergency planning notification required under sub. (5) (a).

323.60(7)(a)2. 2. An inventory form fee to be paid annually when a facility submits the emergency and hazardous chemical inventory forms required under sub. (5) (c).

323.60(7)(b) (b) The operator of a facility subject to the requirements of sub. (5) (a) or (c) shall pay the fees under par. (a). The division may establish, by rule, a surcharge to be paid by the operator of a facility if the operator fails to pay the fees under par. (a) in a timely manner. The surcharge under this paragraph shall not exceed 20% of the original fee.

323.60(7)(d) (d) The operator of a facility, including a facility engaged in farming, as defined in s. 102.04 (3), is exempt from the fees under par. (a) if the operator of the facility employs fewer than the equivalent of 10 full-time employees in this state.

323.60(7)(dm) (dm) The operator of a facility at which petroleum products are received by tank truck, tank trailer, or railroad tank car and stored for resale is exempt from the fees under par. (a) 2. with respect to gasoline and diesel fuel present at that facility.

323.60(7)(e) (e) All moneys received under this subsection shall be credited to the appropriations under s. 20.465 (3) (i) and (jm).

323.60(7m) (7m) Inspections.

323.60(7m)(a)(a) An authorized inspector of the division or the committee for the county in which a facility is located may enter and inspect any facility or any pertinent record relating to the facility at any reasonable time for the purpose of determining whether the facility is complying with this section and rules promulgated under this section. The division or committee, if requested, shall furnish to the operator of the facility a report setting forth all facts found which relate to compliance with this section and rules promulgated under this section.

323.60(7m)(b) (b) The division shall promulgate rules to specify how the division or a committee may authorize inspectors for the purposes of par. (a). The rules shall include requirements for experience or training of individuals authorized to conduct inspections.

323.60(8) (8) Enforcement.

323.60(8)(a)(a) The department of justice, at its own discretion or at the request of the division or the committee or district attorney for the county in which the violation is alleged to have occurred, shall enforce subs. (2) to (7) and rules promulgated under subs. (2) to (7). In any action commenced under this paragraph, the department of justice may request the assistance of the district attorney for the county in which the violation is alleged to have occurred and the district attorney shall provide the requested assistance, except that, for a violation that is alleged to have occurred within the boundaries of a federally recognized Indian reservation or on land that is held in trust by the federal government for the benefit of an American Indian tribe or band, only the department of justice may enforce subs. (2) to (7) and rules promulgated under subs. (2) to (7).

323.60(8)(b) (b) In addition to any other relief granted, the court may grant injunctive relief to restrain violations of subs. (2) to (7) and rules promulgated under subs. (2) to (7).

323.60(9) (9) Suits.

323.60(9)(a)(a) Except as provided in par. (b):

323.60(9)(a)1. 1. Any person may commence a civil action on his or her behalf against any of the following:

323.60(9)(a)1.a. a. Any person for failure to submit a follow-up emergency notice under 42 USC 11004 (c), as applied under sub. (5) (b).

323.60(9)(a)1.b. b. Any person for violation of sub. (5) (c) or (d).

323.60(9)(a)1.c. c. The division for failure to render a decision in response to a petition under 42 USC 11042 (d), as applied under sub. (5) (e), within 9 months after receipt of the petition.

323.60(9)(a)1.d. d. The division for failure to provide a mechanism for public availability of information in accordance with 42 USC 11044 (a), as applied under sub. (2) (a).

323.60(9)(a)1.e. e. The division for failure to respond to a request for information under 42 USC 11022 (e) (3), as applied under sub. (2) (a).

323.60(9)(a)2. 2. The division or any local unit of government may commence a civil action against any person for failure to do any of the following:

323.60(9)(a)2.a. a. Provide notification to the division under 42 USC 11002 (c), as applied under sub. (5) (a).

323.60(9)(a)2.b. b. Submit the information required under 42 USC 11021 (a) or 11022 (a), as applied by sub. (5) (c).

323.60(9)(a)2.c. c. Make available information requested under 42 USC 11021 (c), as applied under sub. (5) (c).

323.60(9)(a)3. 3. The division or any committee may commence an action against any person for failure to provide the information required under 42 USC 11003 (d), as applied under sub. (5) (a) or any information required under 42 USC 11022 (e) (1), as applied under sub. (5) (c).

323.60(9)(b) (b)

323.60(9)(b)1.1. No action may be commenced against any person other than the division under this subsection under any of the following circumstances:

323.60(9)(b)1.a. a. If fewer than 60 days have elapsed since the plaintiff gave notice of the alleged violation to the division and to the alleged violator.

323.60(9)(b)1.b. b. If the department of justice has commenced and is diligently prosecuting a civil action against the alleged violator, but in any such action any resident of this state may intervene as a matter of right.

323.60(9)(b)2. 2. No action may be commenced against the division under this subsection if fewer than 60 days have elapsed since the plaintiff gave notice of the action to the division.

323.60(9)(c) (c) In addition to any other relief granted, the court may grant injunctive relief to restrain the violations alleged in the pleadings.

323.60(10) (10) Venue. A proceeding under sub. (8) or (9) may be brought in the circuit court for Dane County, for the county in which the defendant is located or for the county in which the violation is alleged to have occurred.

323.60(11) (11) Penalties.

323.60(11)(a)(a) Any person who violates sub. (5) (a), (b), or (d), or the emergency and hazardous chemical inventory form requirements of 42 USC 11022, as applied under sub. (5) (c), or any rule promulgated under sub. (5) (a), (b), or (d), or concerning emergency and hazardous chemical inventory form requirements shall forfeit not less than $100 nor more than $25,000. Total forfeitures for the failure of a facility to report multiple releases of hazardous substances covered under 42 USC 11004, as applied under sub. (5), shall not exceed $75,000 per day of offense.

323.60(11)(b) (b) Any person who knowingly and willfully fails to report the release of a hazardous substance covered under 42 USC 11004 as required under sub. (5) (b) or any rule promulgated under sub. (5) (b) is subject to the following penalties:

323.60(11)(b)1. 1. For the first offense, the person is guilty of a Class I felony, except that, notwithstanding the maximum fine specified in s. 939.50 (3) (i), the person may be fined not more than $25,000.

323.60(11)(b)2. 2. For the 2nd and subsequent offenses, the person is guilty of a Class I felony, except that, notwithstanding the maximum fine specified in s. 939.50 (3) (i), the person may be fined not more than $50,000.

323.60(11)(c) (c) Any person who violates sub. (5) (e) or (f) or the material safety data sheet requirements of 42 USC 11021, as applied under sub. (5) (c), or any rule promulgated under sub. (5) (e) or (f) or concerning material safety data sheet requirements shall forfeit not less than $50 nor more than $10,000.

323.60(11)(d) (d) Any person who knowingly and willfully releases a trade secret entitled to protection under 42 USC 11042, as applied under sub. (5) (e), shall be fined not less than $100 nor more than $20,000 or imprisoned for not more than one year in the county jail or both.

323.60(11)(dg) (dg) Except as provided in this paragraph, any person who negligently makes a false statement or representation in any document provided by the operator of a facility or required to be maintained by the operator of a facility under the federal act, this section or rules promulgated under this section shall forfeit not less than $100 nor more than $25,000. This penalty does not apply to the division, a committee or a member of the division or a committee.

323.60(11)(dr) (dr) Any person who violates any provision of this section or any rule promulgated under this section for which no penalty is provided under pars. (a) to (dg) shall forfeit not more than $20,000.

323.60(11)(e) (e) For the purposes of this subsection, each day of continued violation constitutes a separate offense.

323.60 History History: 1987 a. 342; 1989 a. 31, 115, 359; 1991 a. 39, 104, 189; 1993 a. 240, 253; 1995 a. 13, 113, 201, 227, 247; 1997 a. 27, 283; 1999 a. 9, 185; 2001 a. 16, 109; 2009 a. 42 ss. 157 to 161, 163, 168, 170 to 175, 179 to 192, 193 to 203, 205, 206; Stats. 2009 s. 323.60; 2013 a. 1.

323.60 Annotation State Emergency Response Board committee members are entitled to indemnity for damage liability under s. 895.46 and legal representation by the attorney general under s. 165.25. 81 Atty. Gen. 17.

323.60 Annotation The authority and responsibility of local units of government to respond to Level B hazardous substance releases is discussed. OAG 1-99.



323.61 Emergency planning grants.

323.61  Emergency planning grants.

323.61(1) (1)  General.

323.61(1)(a)(a) There is created an emergency planning grant program for the purpose of assisting committees to comply with the requirements of s. 323.60 and the federal act.

323.61(1)(b) (b) Any committee may apply annually to the division for an emergency planning grant. Applications shall be made in the manner specified by the division.

323.61(2) (2) Eligible costs. Eligible costs for emergency planning grants are limited to the cost of all of the following:

323.61(2)(a) (a) Maintaining emergency response plans required under 42 USC 11003, including the cost of maintaining facility plans.

323.61(2)(b) (b) Reviewing, exercising and implementing emergency response plans required under 42 USC 11003.

323.61(2)(br) (br) Subject to sub. (2m), 80% of the costs of computers and emergency response equipment, but not to exceed $10,000. In-kind contributions may be used to meet the committee's contribution under this paragraph.

323.61(2)(c) (c) Committee operation and administration, including the cost of supplies and equipment reasonably necessary for committee operation and administration, but excluding the cost of computers and emergency response equipment.

323.61(2)(d) (d) Any other activity of the committee required under s. 323.60 or the federal act.

323.61(2)(dm) (dm) Hazardous materials response supplies.

323.61(2)(e) (e) The portion of a previous year's costs that was approved by the division but not paid because of insufficient funds.

323.61(2m) (2m) Strategic plan. A committee is eligible for grant funds under sub. (2) (br) for emergency response equipment only if it submits to the division a strategic plan for emergency response to hazardous substance releases that includes all of the following:

323.61(2m)(a) (a) An analysis of the risks of hazardous substance releases in the county.

323.61(2m)(b) (b) Identification of the existing capability for emergency response to hazardous substance releases in the county.

323.61(2m)(c) (c) An assessment of needs, including equipment and training needs, related to emergency response to hazardous substance releases in the county.

323.61(2m)(d) (d) A process to maintain or increase the capability for emergency response to hazardous substance releases in the county.

323.61(2m)(e) (e) Identification of a local emergency response team that is capable of responding to a level B release that occurs at any place in the county and whose members meet the standards for hazardous materials technicians in 29 CFR 1910.120 (q) (6) (iii) and national fire protection association standards NFPA 471 and 472.

323.61(2m)(f) (f) Procedures for local emergency response team actions that are consistent with local emergency response plans developed under s. 323.60 (3) and the state contingency plan established under s. 292.11 (5).

323.61(3) (3) Grant amount.

323.61(3)(a)(a) Emergency planning grants shall not exceed the sum of the following amounts:

323.61(3)(a)1. 1. The costs of each new facility plan completed by the committee and approved by the division in the period covered by the grant.

323.61(3)(a)2. 2. All costs incurred by the committee in the period covered by the grant related to subs. (2) (b) to (dm) and (2m).

323.61(3)(a)3. 3. The portion of a previous year's costs that was approved by the division but not paid because of insufficient funds.

323.61(3)(b) (b) The division shall reduce the grant amount calculated under par. (a) by the amount of any other gifts or grants received by the committee in the period covered by the grant for costs incurred by the committee related to sub. (2).

323.61(3)(c) (c) Notwithstanding sub. (2), the division shall deny that portion of a grant calculated under par. (a) 2. if the division determines that the committee has failed to meet grant obligations, including the development, review, exercise or implementation of local emergency response plans as required under s. 323.60 or the federal act.

323.61(3)(e) (e) Annually, the division shall establish a formula to determine the amount of emergency planning grant funds available to each county.

323.61(4) (4) Payment of grants. Annually, the division shall review all applications received under this section and make grants to committees from the appropriations under s. 20.465 (3) (jm) and (r). If insufficient funds are available to pay all approved grants, the division shall prorate the available funds among the eligible applicants in proportion to the approved grant amounts. A prorated payment shall be deemed full payment of the grant.

323.61(5) (5) Payment in advance.

323.61(5)(a)(a) The division may pay a portion of a grant before the end of the period covered by the grant if a committee requests the advance payment and if the division determines that the necessary funds are available and that the advance payment will not result in insufficient funds to pay other grants.

323.61(5)(b) (b) The division may pay an amount up to 50% of anticipated eligible costs covered by a grant up to 12 months before the end of the period covered by the grant. The division may pay an additional amount up to 25% of anticipated eligible costs up to 6 months before the end of the period covered by the grant. The division shall determine anticipated eligible costs from a budget submitted by the committee at the time that the committee requests payment in advance.

323.61(5)(c) (c) If a committee receives advance payments under this subsection which exceed the total grant amount calculated under sub. (3), the division shall subtract the amount of the overpayment from the amount of a grant paid to that committee in the next year that the committee receives a grant.

323.61 History History: 1987 a. 342; 1989 a. 31, 115; 1991 a. 104; 1993 a. 16; 1995 a. 13, 227; 1997 a. 27; 2001 a. 16; 2009 a. 42 ss. 207 to 213; Stats. 2009 s. 323.61.



323.70 Hazardous substance emergency response.

323.70  Hazardous substance emergency response.

323.70(1)(1) In this subchapter:

323.70(1)(a) (a) "Hazardous substance" has the meaning given in s. 299.01 (6).

323.70(1)(b) (b) "Local agency" means an agency of a county, city, village, or town, including a municipal police or fire department, a municipal health organization, a county office of emergency management, a county sheriff, an emergency medical service, a local emergency response team, or a public works department.

323.70(1)(c) (c) "Local emergency response team" means a team that the committee identifies under s. 323.61 (2m) (e).

323.70(2) (2) The division shall contract with no more than 9 regional emergency response teams, one of which shall be located in La Crosse County. Each regional emergency response team shall assist in the emergency response to level A releases in a region of this state designated by the division. The division shall contract with at least one regional emergency response team in each area designated under s. 323.13 (2) (a). The division may only contract with a local agency under this subsection. A member of a regional emergency response team shall meet the highest standards for a hazardous materials responder in 29 CFR 1910.120 (q) (6) (iv) and National Fire Protection Association standards NFPA 471 and 472. Regional emergency response teams shall have at least one member that is trained in each of the appropriate specialty areas under National Fire Protection Association standard NFPA 472. Payments to regional emergency response teams under this subsection shall be made from the appropriation account under s. 20.465 (3) (dd).

323.70(3) (3) The division shall reimburse a regional emergency response team for costs incurred by the team in responding to an emergency involving a level A release, or a potential level A release, if the team followed the procedures in the rules promulgated under sub. (7) (b) to determine if an emergency requiring a response existed. Reimbursement under this subsection is limited to amounts collected under sub. (4) and the amounts appropriated under s. 20.465 (3) (dr). Reimbursement is available under s. 20.465 (3) (dr) only if the regional emergency response team has made a good faith effort to identify the person responsible under sub. (4) and that person cannot be identified, or, if that person is identified, the team has received reimbursement from that person to the extent that the person is financially able or has determined that the person does not have adequate money or other resources to reimburse the regional emergency response team.

323.70(4) (4) A person shall reimburse the division for costs incurred by a regional emergency response team in responding to an emergency involving a level A release or a potential level A release if the team followed the procedures established under s. sub. (7) (b) to determine if an emergency requiring the team's response existed and if any of the following conditions applies:

323.70(4)(a) (a) The person possessed or controlled a hazardous substance that was involved in the emergency.

323.70(4)(b) (b) The person caused the emergency.

323.70(5) (5) A member of a regional emergency response team who is acting under a contract under sub. (2) is considered an employee of the state for purposes of worker's compensation benefits.

323.70(6) (6) The division shall notify the joint committee on finance in writing, before entering into a new contractual agreement under sub. (2) or renewing or extending a contractual agreement under sub. (2), of the specific funding commitment involved in that proposed new, renewed or extended contract. The division shall include in that notification information regarding any anticipated contractual provisions that involve state fiscal commitments for each fiscal year in the proposed new, renewed or extended contract. The division may enter into a new contractual agreement or renew or extend a contractual agreement, as proposed in the notification to the joint committee on finance, if within 14 working days after notification the committee does not schedule a meeting to review the division's proposed action. If, within 14 working days after notification to the joint committee on finance, the committee notifies the division that the committee has scheduled a meeting to review the division's proposed action, the division may enter into the proposed new contact or renew or extend the contract as proposed only if the committee approves that action.

323.70(7) (7)

323.70(7)(a)(a) The division shall promulgate rules establishing standards to determine all of the following:

323.70(7)(a)1. 1. If a regional or local emergency response team has made a good faith effort to identify a person responsible for the emergency involving a release or potential release of a hazardous substance under sub. (4) or s. 323.71 (4).

323.70(7)(a)2. 2. If a person responsible for the emergency involving a release or potential release of a hazardous substance under sub. (4) or s. 323.71 (4) is financially able or has the money or resources necessary to reimburse a regional or local emergency response team for the expenses incurred by the regional or local emergency response team in responding to the emergency.

323.70(7)(b) (b) The division shall promulgate rules that establish the procedures that a regional emergency response team shall follow to determine if an emergency that requires the team's response exists as the result of a level A release or a potential level A release.

323.70(7)(c) (c) The division shall promulgate rules that establish the procedures that a local emergency response team shall follow to determine if an emergency that requires the team's response exists as the result of a release or potential release of a hazardous substance, as defined in s. 299.01 (6).

323.70 History History: 1991 a. 104; 1993 a. 253; 1995 a. 13; 1997 a. 27, 41; 1999 a. 9; 2001 a. 16; 2005 a. 33; 2009 a. 42 ss. 176 to 178, 214 to 221, 223, 224; Stats. 2009 s. 323.70.



323.71 Local agency response and reimbursement.

323.71  Local agency response and reimbursement.

323.71(1)(1) A person who possesses or controls a hazardous substance that is released or who causes the release of a hazardous substance shall take the actions necessary to protect public health and safety and prevent damage to property.

323.71(2) (2) If action required under sub. (1) is not being adequately taken or the identity of the person responsible for an emergency involving a release or potential release of a hazardous substance is unknown and the emergency involving a release or potential release threatens public health or safety or damage to property, a local agency may take any emergency action that is consistent with the contingency plan for the undertaking of emergency actions in response to the release or potential release of hazardous substances established by the department of natural resources under s. 292.11 (5) and that it considers appropriate under the circumstances.

323.71(3) (3) The division shall reimburse a local emergency response team for costs incurred by the team in responding to an emergency involving a hazardous substance release, or potential release, if the team followed the procedures in the rules promulgated under s. 323.70 (7) (c) to determine if an emergency requiring the team's response existed. Reimbursement under this subsection is limited to the amount appropriated under s. 20.465 (3) (dr). Reimbursement is available under s. 20.465 (3) (dr) only if the local emergency response team has made a good faith effort to identify the person responsible under sub. (4) and that person cannot be identified, or, if that person is identified, the team has received reimbursement from that person to the extent that the person is financially able or has determined that the person does not have adequate money or other resources to reimburse the local emergency response team.

323.71(4) (4)

323.71(4)(a)(a) Except as provided in par. (b), a person shall reimburse a local agency as provided in sub. (5) for actual, reasonable, and necessary expenses incurred in responding to an emergency involving the release or potential release of a hazardous substance if any of the following conditions applies:

323.71(4)(a)1. 1. The person possessed or controlled a hazardous substance involved in the emergency.

323.71(4)(a)2. 2. The person caused the emergency.

323.71(4)(b) (b) A local emergency response team may receive reimbursement under par. (a) only if the team followed the procedures established under s. 323.70 (7) (c) to determine if an emergency requiring the team's response existed.

323.71(5) (5)

323.71(5)(a)(a) The county board may designate a county employee or body as the reviewing entity under this subsection. If the county board does not make a designation, the local emergency planning committee is the reviewing entity.

323.71(5)(am) (am) A local agency seeking reimbursement under sub. (4) shall submit a claim stating its expenses to the reviewing entity for the county in which the emergency occurred.

323.71(5)(b) (b) The reviewing entity shall review claims submitted under par. (am) and determine the amount of reasonable and necessary expenses incurred. The reviewing entity shall provide a person who is liable for reimbursement under sub. (4) with a notice of the amount of expenses it has determined to be reasonable and necessary that arose from the emergency involving the release or potential release of a hazardous substance and that were incurred by all local agencies from which the reviewing entity receives a claim.

323.71(5)(c) (c) If a person receiving a notice under par. (b) objects to the amount of expenses in the notice, the person may ask the reviewing entity to review its determination. The reviewing entity may modify the determination and shall notify the person of the result of its review.

323.71(5)(d) (d) A person liable for reimbursement under sub. (4) shall pay the reimbursement directly to each local agency.

323.71(6) (6) A county may enact an ordinance in conformity with this section that governs the administration of claims under sub. (5).

323.71 History History: 1989 a. 256; 1995 a. 13, 227, 247; 1997 a. 27; 2001 a. 16; 2009 a. 42 ss. 222, 225 to 231; Stats. 2009 s. 323.71.



323.72 Structural collapse emergency response.

323.72  Structural collapse emergency response.

323.72(1)(1) A regional structural collapse team shall assist in the emergency response to a structural collapse incident in a region of this state designated by the division. Whenever a regional structural collapse team assists in an emergency response under this subsection, it shall determine under the rules promulgated under sub. (5) whether an emergency requiring the team's response existed. If the regional structural collapse team determines that such an emergency existed, it shall make a good faith effort to identify the person who is required to reimburse the division under sub. (3) and shall provide that information to the division. The division shall contract with local agencies, as defined in s. 323.70 (1) (b), to establish no more than 4 regional structural collapse teams. A member of a regional structural collapse team shall meet the highest standards for a structural collapse team under the National Fire Protection Association standards NFPA 1006 and 1670.

323.72(2) (2) The division shall reimburse a regional structural collapse team for costs incurred by the team in responding to an emergency involving a structural collapse incident if the team determines that a structural collapse emergency requiring a response existed as provided under the rules promulgated under sub. (5). Reimbursement under this subsection is limited to amounts collected under sub. (3). Reimbursement under this subsection is available only if the regional structure collapse team has identified the person who is required to reimburse the division under sub. (3) and provided that information to the division.

323.72(3) (3) A person shall reimburse the division for costs incurred by a regional structural collapse team in responding to an emergency if the team determines under the rules promulgated under sub. (5) that an emergency requiring the team's response existed and that one of the following conditions applies:

323.72(3)(a) (a) The person possessed or controlled a structure that was involved in the structural collapse.

323.72(3)(b) (b) The person caused the structural collapse.

323.72(4) (4) A member of a regional structural collapse team who is acting under a contract under sub. (1) is considered an employee of the state for purposes of worker's compensation benefits.

323.72(5) (5)

323.72(5)(a)(a) The division shall promulgate rules establishing standards to be used to determine if a regional structural response team has made a good faith effort to identify the person who is required to reimburse the division under sub. (3).

323.72(5)(b) (b) The division shall promulgate rules that establish the procedures that a regional structural collapse team shall follow to determine if a structural collapse emergency requiring the team's response existed.

323.72 History History: 2009 a. 43 s. 1; Stats. 2009 s. 323.72; 2011 a. 258 s. 67.



323.80 Emergency management assistance compact.

323.80  Emergency management assistance compact. The following compact, by and between the state of Wisconsin and all other states that enter into the compact, is ratified and approved:

EMERGENCY MANAGEMENT ASSISTANCE COMPACT

323.80(1) (1) Article I — Purpose and Authorities.

323.80(1)(a)(a) This compact is made and entered into by and between the participating member states that enact this compact, called "party states" in this section. In this agreement, the term "states" means the several states, the Commonwealth of Puerto Rico, the District of Columbia, and all U.S. territorial possessions.

323.80(1)(b) (b) The purpose of this compact is to provide for mutual assistance among the party states in managing any emergency or disaster that is declared by the governor of the affected state, whether arising from natural disaster, technological hazard, man-made disaster, civil emergency aspects of resource shortages, community disorders, insurgency, or enemy attack.

323.80(1)(c) (c) This compact also provides for mutual cooperation in emergency-related exercises, testing, or other training activities using equipment and personnel simulating performance of any aspect of the giving and receiving of aid by party states or subdivisions of party states during emergencies if such activities occur outside actual declared emergency periods. Mutual assistance in this compact may include the use of the states' national guard forces, either in accordance with the national guard mutual assistance compact or by mutual agreement among states.

323.80(2) (2) Article II — General Implementation.

323.80(2)(a)(a) Each party state recognizes that many emergencies transcend political jurisdictional boundaries and that intergovernmental coordination is essential in managing these and other emergencies under this compact. Each party state recognizes that there will be emergencies which require immediate access and present procedures to apply outside resources to make a prompt and effective response to such an emergency.

323.80(2)(b) (b) The prompt, full, and effective utilization of resources of the party states, including any resources on hand or available from the federal government or any other source, that are essential to the safety, care, and welfare of the people in the event of any emergency or disaster declared by a party state, shall be the underlying principle on which subs. (1) to (12) of this compact shall be understood.

323.80(2)(c) (c) On behalf of the governor of each party state, the legally designated state official who is assigned responsibility for emergency management will be responsible for formulation of the appropriate interstate mutual aid plans and procedures necessary to implement this compact.

323.80(3) (3) Article III — Party State Responsibilities.

323.80(3)(a)(a) It shall be the responsibility of each party state to formulate procedural plans and programs for interstate cooperation in the performance of the responsibilities listed in this subsection. In formulating such plans, and in carrying them out, the party states, insofar as practical, shall do all of the following:

323.80(3)(a)1. 1. Review individual state hazards analyses and, to the extent reasonably possible, determine all those potential emergencies the party states might jointly suffer, whether due to natural disaster, technological hazard, man-made disaster, emergency aspects of resource shortages, civil disorders, insurgency, or enemy attack.

323.80(3)(a)2. 2. Review party states' individual emergency plans and develop a plan that will determine the mechanism for the interstate management and provision of assistance concerning any potential emergency.

323.80(3)(a)3. 3. Develop interstate procedures to fill any identified gaps and to resolve any identified inconsistencies or overlaps in existing or developed plans.

323.80(3)(a)4. 4. Assist in warning communities adjacent to or crossing the state boundaries.

323.80(3)(a)5. 5. Protect and assure uninterrupted delivery of services, medicines, water, food, energy and fuel, search and rescue, and critical lifeline equipment, services, and resources, both human and material.

323.80(3)(a)6. 6. Inventory and set procedures for the interstate loan and delivery of human and material resources, together with procedures for reimbursement or forgiveness.

323.80(3)(a)7. 7. Provide, to the extent authorized by law, for temporary suspension of any statues or ordinances that restrict the implementation of the responsibilities listed in subds. 1. to 6.

323.80(3)(b) (b) The authorized representative of a party state may request assistance of another party state by contacting the authorized representative of that state. The provisions of this agreement shall only apply to requests for assistance made by and to authorized representatives. Requests may be made by and to authorized representatives. Requests may be verbal or in writing. If verbal, the request shall be confirmed in writing within thirty days of the verbal request. Requests shall provide all of the following.

323.80(3)(b)1. 1. A description of the emergency service function for which assistance is needed, such as fire services, law enforcement, emergency medical, transportation, communications, public works and engineering, building inspection, planning and information assistance, mass care, resource support, health and medical services, and search and rescue.

323.80(3)(b)2. 2. The amount and type of personnel, equipment, materials and supplies needed, and a reasonable estimate of the length of time they will be needed.

323.80(3)(b)3. 3. The specific place and time for staging of the assisting party's response and a point of contact at that location.

323.80(3)(c) (c) There shall be frequent consultation among state officials who have assigned emergency management responsibilities and other appropriate representatives of the party states with affected jurisdictions and the U.S. government, with free exchange of information, plans, and resource records relating to emergency capabilities.

323.80(4) (4) Article IV — Limitations. Any party state requested to render mutual aid or conduct exercises and training for mutual aid shall take any action that is necessary to provide and make available the resources covered by this compact in accordance with the terms of this compact, provided that it is understood that the state rendering aid may withhold resources to the extent necessary to provide reasonable protection for that state. Each party state shall afford to the emergency forces of any party state, while operating within its state limits under the terms and conditions of this compact, the same powers, except that of arrest unless specifically authorized by the receiving state, duties, rights, and privileges as are afforded forces of the state in which it is performing emergency services. Emergency forces will continue under the command and control of their regular leaders, but the organizational units will come under the operational control of the emergency services authorities of the state receiving assistance. These conditions may be activated, as needed, only subsequent to a declaration of a state of emergency or disaster by the governor of the party state that is to receive assistance or commencement of exercises or training for mutual aid and shall continue so long as the exercises or training for mutual aid are in progress, the state of emergency or disaster remains in effect, or loaned resources remain in the receiving state, whichever is longest.

323.80(5) (5) Article V — Licenses and Permits. Whenever any person holds a license, certificate, or other permit issued by any party state evidencing the meeting of qualifications for professional, mechanical, or other skills, and when such assistance is requested by the receiving party state, that person shall be deemed licensed, certified, or permitted by the state requesting assistance to render aid involving such skill to meet a declared emergency or disaster, subject to any limitations and conditions as the governor of the requesting state may prescribe by executive order or otherwise.

323.80(6) (6) Article VI — Liability. Officers or employees of a party state rendering aid in another party state shall be considered agents of the requesting state for tort liability and immunity purposes, and no party state or its officers or employees rendering aid in another party state shall be liable on account of any act or omission performed in good faith on the part of those forces while so engaged or on account of the maintenance or use of any equipment or supplies in connection with the rendering of aid. "Good faith" in this subsection shall not include willful, wanton or reckless misconduct.

323.80(7) (7) Article VII — Supplementary Agreements. Inasmuch as it is probable that the pattern and detail of the machinery for mutual aid among two or more states may differ from that among the party states, this compact contains elements of a broad base common to all states, and nothing contained in this compact shall preclude any state from entering into supplementary agreements with another state or affect any other agreements already in force among states. Supplementary agreements may include provisions for evacuation and reception of injured and other persons and the exchange of medical, fire, police, public utility, reconnaissance, welfare, transportation and communications personnel, and equipment and supplies.

323.80(8) (8) Article VIII — Compensation. Each party state shall provide for the payment of compensation and death benefits to injured members of the emergency forces of that state and representatives of deceased members of those forces in case those members sustain injuries or are killed while rendering aid under this compact, in the same manner and on the same terms as if the injury or death were sustained within their own state.

323.80(9) (9) Article IX — Reimbursement. Except as provided in this subsection, any party state rendering aid in another state under this compact shall be reimbursed by the party state receiving the aid for any loss or damage to or expense incurred in the operation of any equipment and the provision of any service in answering a request for aid and for the costs incurred in connection with the requests. Any aiding party state may assume in whole or in part the loss, damage, expense, or other cost, or may loan equipment or donate services to the receiving party state without charge or cost. Any two or more party states may enter into supplementary agreements establishing an allocation of costs among those states. Subsection (8) expenses may not be reimbursable under this subsection.

323.80(10) (10) Article X — Evacuation. Plans for the orderly evacuation and interstate reception of portions of the civilian population as the result of any emergency or disaster of sufficient proportions to so warrant, shall be worked out and maintained among the party states and the emergency management or services directors of the various jurisdictions where any type of incident requiring evacuations might occur. Evacuation plans shall be put into effect by request of the state from which evacuees come and shall include the manner of transporting such evacuees, the number of evacuees to be received in different areas, the manner in which food, clothing, housing, and medical care will be provided, the registration of the evacuees, the providing of facilities for the notification of relatives or friends, the forwarding of such evacuees to other areas or the bringing in of additional materials, supplies, and all other relevant factors. Evacuation plans shall provide that the party state receiving evacuees and the party state from which the evacuees come shall mutually agree as to reimbursement of out-of-pocket expenses incurred in receiving and caring for the evacuees, for expenditures for transportation, food, clothing, medicines and medical care, and for like items. Those expenditures shall be reimbursed as agreed by the party state from which the evacuees come. After the termination of the emergency or disaster, the party state from which the evacuees came shall assume the responsibility for the ultimate support of repatriation of such evacuees.

323.80(11) (11) Article XI — Implementation.

323.80(11)(a)(a) This compact shall become operative immediately upon its enactment into law by any two states. After this compact becomes operative, this compact shall become effective as to any other state upon its enactment by such state.

323.80(11)(b) (b) Any party state may withdraw from this compact by enacting a statute repealing the compact, but the withdrawal shall not take effect until thirty days after the governor of the withdrawing state has given notice in writing of the withdrawal to the governors of all other party states. Withdrawal from this compact shall not relieve the withdrawing state from obligations assumed under the compact before the effective date of withdrawal.

323.80(11)(c) (c) Authenticated copies of this compact and of any supplementary agreements as may be entered into shall, at the time of their approval, be deposited with each of the party states and with the federal emergency management agency and other appropriate agencies of the U.S. government.

323.80(12) (12) Article XII — Additional Provisions. Nothing in this compact shall authorize or permit the use of military force by the national guard of a state at any place outside that state in any emergency for which the president is authorized by law to call into federal service the militia, or for any purpose for which the use of the army or the air force would in the absence of express statutory authorization be prohibited under 18 USC 1385.

323.80 History History: 1999 a. 26; 2009 a. 42 s. 238; Stats. 2009 s. 323.80.



323.81 State and province emergency management assistance compact.

323.81  State and province emergency management assistance compact. The following compact, by and between the state of Wisconsin and all other jurisdictions that enter into the compact, is ratified and approved:

323.81(1) (1) Article I — Purpose and Authorities.

323.81(1)(a)(a) The State and Province Emergency Management Assistance Memorandum of Understanding, hereinafter referred to as the "compact," is made and entered into by and among such of the jurisdictions as shall enact or adopt this compact, hereinafter referred to as "participating jurisdictions." For the purposes of this compact, the term "participating jurisdictions" may include any or all of the states of Illinois, Indiana, Ohio, Michigan, Minnesota, Montana, North Dakota, Pennsylvania, New York, and Wisconsin, and the Canadian Provinces of Alberta, Manitoba, Ontario, and Saskatchewan, and such other states and provinces as may hereafter become a party to this compact. The term "states" means the several states, the Commonwealth of Puerto Rico, the District of Columbia, and all territorial possessions of the United States. The term "provinces" means the 10 political units of government within Canada.

323.81(1)(b) (b) The purpose of this compact is to provide for the possibility of mutual assistance among the participating jurisdictions in managing any emergency or disaster when the affected jurisdiction or jurisdictions ask for assistance, whether arising from natural disaster, technological hazard, man-made disaster, or civil emergency aspects of resources shortages.

323.81(1)(c) (c) This compact also provides for the process of planning mechanisms among the participating jurisdictions responsible and for mutual cooperation, including civil emergency preparedness exercises, testing, or other training activities using equipment and personnel simulating performance of any aspect of the giving and receiving of aid by participating jurisdictions or subdivisions of participating jurisdictions during emergencies, with such actions occurring outside emergency periods.

323.81(2) (2) Article II — General Implementation.

323.81(2)(a)(a) Each participating jurisdiction entering into this compact recognizes that many emergencies may exceed the capabilities of a participating jurisdiction and that intergovernmental cooperation is essential in such circumstances. Each participating jurisdiction further recognizes that there will be emergencies that may require immediate access and present procedures to apply outside resources to make a prompt and effective response to such an emergency because few, if any, individual jurisdictions have all the resources they need in all types of emergencies or the capability of delivering resources to areas where emergencies exist.

323.81(2)(b) (b) On behalf of the participating jurisdictions in the compact, the legally designated official who is assigned responsibility for emergency management is responsible for formulation of the appropriate interjurisdictional mutual aid plans and procedures necessary to implement this compact, and for recommendations to the participating jurisdiction concerned with respect to the amendment of any statutes, regulations, or ordinances required for that purpose.

323.81(3) (3) Article III — Participating Jurisdiction Responsibilities.

323.81(3)(a)(a) It is the responsibility of each participating jurisdiction to formulate procedural plans and programs for interjurisdictional cooperation in the performance of the responsibilities listed in this section. In formulating and implementing such plans and programs the participating jurisdictions, to the extent practical, may do any of the following:

323.81(3)(a)1. 1. Share and review individual jurisdiction hazards analyses that are available and determine all those potential emergencies the participating jurisdictions might jointly suffer, whether due to natural disaster, technological hazard, man-made disaster, or emergency aspects of resource shortages.

323.81(3)(a)2. 2. Share emergency operations plans, procedures, and protocols established by each of the participating jurisdictions before entering into this compact.

323.81(3)(a)3. 3. Share policies and procedures for resource mobilization, tracking, demobilization, and reimbursement.

323.81(3)(a)4. 4. Consider joint planning, training, and exercises.

323.81(3)(a)5. 5. Assist with alerts, notifications, and warnings for communities adjacent to or crossing participating jurisdiction boundaries.

323.81(3)(a)6. 6. Consider procedures to facilitate the movement of evacuees, refugees, civil emergency personnel, equipment, or other resources into jurisdictions or across boundaries, or to a designated staging area when it is agreed that such movement or staging will facilitate civil emergency operations by the affected or participating jurisdictions.

323.81(3)(a)7. 7. Provide, to the extent authorized by law, for temporary suspension of any statutes or ordinances that impede the implementation of responsibilities described in this section.

323.81(3)(b) (b) The authorized representative of a participating jurisdiction may request assistance of another participating jurisdiction by contacting the authorized representative of that jurisdiction. These provisions only apply to requests for assistance made by and to authorized representatives. Requests may be oral or in writing. If oral, the request must be confirmed in writing within 15 days of the oral request. Requests must provide all of the following information:

323.81(3)(b)1. 1. A description of the emergency service function for which assistance is needed and of the mission, including fire services, emergency medical, transportation, communications, public works and engineering, building inspection, planning and information assistance, mass care, resource support, health and medical services, and search and rescue.

323.81(3)(b)2. 2. The amount and type of personnel, equipment, materials, and supplies needed and a reasonable estimate of the length of time they will be needed.

323.81(3)(b)3. 3. The specific place and time for staging of the assisting participating jurisdictions' response and a point of contact at the location.

323.81(3)(c) (c) There shall be periodic consultation among the authorized representatives who have assigned emergency management responsibilities.

323.81(4) (4) Article IV — Limitation. It is recognized that any participating jurisdiction that agrees to render mutual aid or conduct exercises and training for mutual aid will respond as soon as possible. It is also recognized that the participating jurisdiction rendering aid may withhold or recall resources to provide reasonable protection for itself, at its discretion. To the extent authorized by law, each participating jurisdiction will afford to the personnel of the emergency contingent of any other participating jurisdiction while operating within its jurisdiction limits under the terms and conditions of this compact and under the operational control of an officer of the requesting participating jurisdiction the same treatment as is afforded similar or like human resources of the participating jurisdiction in which they are performing emergency services. Staff comprising the emergency contingent continue under the command and control of their regular leaders but the organizational units come under the operational control of the emergency services authorities of the participating jurisdiction receiving assistance. These conditions may be activated, as needed, by the participating jurisdiction that is to receive assistance or upon commencement of exercises or training for mutual aid and continue as long as the exercises or training for mutual aid are in progress, the emergency or disaster remains in effect or loaned resources remain in the receiving participating jurisdictions, whichever is longer. The receiving participating jurisdiction is responsible for informing the assisting participating jurisdiction when services will no longer be required.

323.81(5) (5) Article V — Licenses, Certificates, and Permits. Whenever a person holds a license, certificate, or other permit issued by any participating jurisdiction evidencing the meeting of qualifications for professional, mechanical, or other skills, and when such assistance is requested by the receiving participating jurisdiction, such person is deemed to be licensed, certified, or permitted by the jurisdiction requesting assistance to render aid involving such skill to meet an emergency or disaster, subject to such limitations and conditions as the requesting jurisdiction prescribes by executive order or otherwise.

323.81(6) (6) Article VI — Liability. Any person or entity of a participating jurisdiction rendering aid in another jurisdiction under this compact is considered an agent of the requesting jurisdiction for tort liability and immunity purposes. Any person or entity rendering aid in another jurisdiction under this compact is not liable on account of any act or omission made in good faith on the part of such forces while so engaged or on account of the maintenance or use of any equipment or supplies in connection therewith. Good faith in this article does not include willful misconduct, gross negligence, or recklessness.

323.81(7) (7) Article VII — Supplementary Agreements. Because it is probable that the pattern and detail of the compact for mutual aid among 2 or more participating jurisdictions may differ from that among the participating jurisdictions that are party to this compact, this compact contains elements of a broad base common to all participating jurisdictions, and nothing in this compact precludes any participating jurisdiction from entering into supplementary agreements with another jurisdiction or affects any other agreements already in force among participating jurisdictions. Supplementary agreements may include provisions for evacuation and reception of injured and other persons and the exchange of medical, fire, public utility, reconnaissance, welfare, transportation, and communications personnel, equipment, and supplies.

323.81(8) (8) Article VIII — Worker's Compensation and Death Benefits. Each participating jurisdiction shall provide, in accordance with its own laws, for the payment of worker's compensation and death benefits to injured members of the emergency contingent of that participating jurisdiction and to representatives of deceased members of that emergency contingent if the members sustain injuries or are killed while rendering aid under this compact, in the same manner and on the same terms as if the injury or death were sustained within their own jurisdiction.

323.81(9) (9) Article IX — Reimbursement. Any participating jurisdiction rendering aid in another jurisdiction under this compact shall, if requested, be reimbursed by the participating jurisdiction receiving such aid for any loss or damage to, or expense incurred in, the operation of any equipment and the provision of any service in answering a request for aid and for the costs incurred in connection with those requests. An aiding participating jurisdiction may assume in whole or in part any such loss, damage, expense, or other cost or may loan such equipment or donate such services to the receiving participating jurisdiction without charge or cost. Any 2 or more participating jurisdictions may enter into supplementary agreements establishing a different allocation of costs among those jurisdictions. Expenses under article VIII are not reimbursable under this section.

323.81(10) (10) Article X — Implementation.

323.81(10)(a)(a) This compact is effective upon its execution or adoption by any one state and one province, and is effective as to any other jurisdiction upon its execution or adoption thereby: subject to approval or authorization by the U.S. Congress, if required, and subject to enactment of provincial or state legislation that may be required for the effectiveness of the compact.

323.81(10)(b) (b) Additional jurisdictions may participate in this compact upon execution or adoption of the compact.

323.81(10)(c) (c) Any participating jurisdiction may withdraw from this compact, but the withdrawal does not take effect until 30 days after the governor or premier of the withdrawing jurisdiction has given notice in writing of such withdrawal to the governors or premiers of all other participating jurisdictions. The action does not relieve the withdrawing jurisdiction from obligations assumed under this compact prior to the effective date of the withdrawal.

323.81(10)(d) (d) Duly authenticated copies of this compact in the French and English languages and of such supplementary agreements as may be entered into shall, at the time of their approval, be deposited with each of the participating jurisdictions.

323.81(11) (11) Article XI — Consistency of Language. The validity of the arrangements and agreements consented to in this compact shall not be affected by any insubstantial difference in form or language as may be adopted by the various states and provinces.

323.81 History History: 2013 a. 97; s. 35.17 correction in (7).






340. Vehicles — general provisions.

340.01 Words and phrases defined.

340.01  Words and phrases defined. In s. 23.33 and chs. 340 to 349 and 351, the following words and phrases have the designated meanings unless a different meaning is expressly provided or the context clearly indicates a different meaning:

340.01(1m) (1m) "Adverse weather lamp" means a lamp specially designed to provide road illumination under conditions of rain, snow, dust or fog.

340.01(1q) (1q) "Alcohol" means any substance containing any form of alcohol including, but not limited to, ethanol, methanol, propanol and isopropanol.

340.01(1v) (1v) "Alcohol concentration" means any of the following:

340.01(1v)(a) (a) The number of grams of alcohol per 100 milliliters of a person's blood.

340.01(1v)(b) (b) The number of grams of alcohol per 210 liters of a person's breath.

340.01(2) (2) "Alley" means every highway within the corporate limits of a city, village or town primarily intended to provide access to the rear of property fronting upon another highway and not for the use of through traffic.

340.01(2g) (2g) "All-terrain vehicle" means a commercially designed and manufactured motor-driven device that has a weight, without fluids, of 900 pounds or less, has a width of 50 inches or less, is equipped with a seat designed to be straddled by the operator, and travels on 3 or more low-pressure tires or non-pneumatic tires.

340.01(2m) (2m) "Articulated bus" means a bus constructed in 2 sections and supported by 3 or more axles with the sections of the vehicle hinged in the horizontal plane and so designed that passengers may move freely from either section to the other.

340.01(2q) (2q) "Auction company" means any person who, for compensation, takes possession, whether on consignment or in the form of a bailment or any other arrangement, of a motor vehicle owned by a motor vehicle dealer and offers it for sale at an auction that is open only to motor vehicle dealers or wholesalers.

340.01(3) (3) "Authorized emergency vehicle" means any of the following:

340.01(3)(a) (a) Police vehicles, whether publicly or privately owned, including bicycles being operated by law enforcement officers.

340.01(3)(b) (b) Conservation wardens' vehicles, foresters' trucks, or vehicles used by commission wardens, whether publicly or privately owned.

340.01(3)(c) (c) Vehicles of a fire department or fire patrol.

340.01(3)(d) (d) Privately owned motor vehicles being used by deputy state fire marshals or by personnel of a full-time or part-time fire department or by members of a volunteer fire department while en route to a fire or on an emergency call pursuant to orders of their chief or other commanding officer.

340.01(3)(dg) (dg) Privately owned motor vehicles being used by an organ procurement organization, or by any person under an agreement with an organ procurement organization, to transport organs for human transplantation or to transport medical personnel for the purpose of performing human organ harvesting or transplantation immediately after the transportation.

340.01(3)(dh) (dh) Privately owned motor vehicles being operated in the course of a business and being used, in response to an emergency call from a treating physician or his or her designee declaring the transportation to be an emergency, to transport medical devices or equipment to a hospital or ambulatory surgery center, or to pick up medical devices or equipment for immediate transportation to a hospital or ambulatory surgery center, if the medical devices or equipment are to be used for human implantation or for urgent medical treatment immediately after the transportation.

340.01(3)(dm) (dm) Privately owned motor vehicles that are all of the following:

340.01(3)(dm)1. 1. Designated or authorized by an ambulance service or rescue squad chief in writing annually.

340.01(3)(dm)2. 2. Used by an emergency medical technician licensed under s. 256.15 or an ambulance driver or first responder authorized by the chief of an ambulance service or rescue squad.

340.01(3)(e) (e) Emergency vehicles of municipal or county departments or public service corporations that are designated or authorized by the local authorities to be authorized emergency vehicles.

340.01(3)(f) (f) Emergency vehicles of state departments that are designated or authorized by the heads of those departments to be authorized emergency vehicles.

340.01(3)(g) (g) Publicly owned ambulances that are designated or authorized by local authorities to be authorized emergency vehicles.

340.01(3)(h) (h) An emergency vehicle authorized by the county board of supervisors of any county for use by the county coroners or medical examiners for traveling to the scene of a fatal accident or a death and on any other occasions that are authorized under par. (e).

340.01(3)(i) (i) Privately owned ambulances that are operated by their owners or by their owners' agents and that are authorized in writing by the sheriff or others designated by the county board as emergency vehicles. The authorization is effective throughout the state until rescinded. The sheriff or others designated by the county board may designate any owner of ambulances usually kept in the county to operate those ambulances as authorized emergency vehicles. The written authorization shall at all times be carried on each ambulance used for emergency purposes. The sheriff shall keep a file of authorizations made under this paragraph in the sheriff's office for public inspection, and all other persons permitted to issue authorizations under this paragraph shall file a copy of all authorizations issued with the sheriff.

340.01(3)(j) (j) Vehicles operated by federal, state or local authorities for the purpose of bomb and explosive or incendiary ordnance disposal.

340.01(4) (4) "Automobile" means any of the following:

340.01(4)(a) (a) Type 1 is a motor vehicle designed and used primarily for carrying persons but which does not come within the definition of a motor bus, motorcycle, moped or motor bicycle.

340.01(4)(b) (b) Type 2 is a motor vehicle capable of speeds in excess of 30 miles per hour on a dry, level, hard surface with no wind, designed and built to have at least 3 wheels in contact with the ground, a power source as an integral part of the vehicle, a curb weight of at least 1,500 pounds, and a passenger and operator area with sides permanently enclosed with rigid construction and a top which may be convertible.

340.01(4e) (4e) "Automobile haulaway" means a combination of 2 vehicles specially designed, constructed and used to transport operational motor vehicles.

340.01(5) (5) "Bicycle" means every vehicle propelled by feet or hands acting upon pedals or cranks and having wheels any 2 of which are not less than 14 inches in diameter.

340.01(5e) (5e) "Bicycle lane" means that portion of a roadway set aside by the governing body of any city, town, village, or county for the exclusive use of bicycles, electric personal assistive mobility devices, or other modes of travel where permitted under s. 349.23 (2) (a), and so designated by appropriate signs and markings.

340.01(5m) (5m) "Bike route" means any bicycle lane, bicycle way or highway which has been duly designated by the governing body of any city, town, village or county and which is identified by appropriate signs and markings.

340.01(5s) (5s) "Bicycle way" means any path or sidewalk or portion thereof designated for the use of bicycles and electric personal assistive mobility devices by the governing body of any city, town, village, or county.

340.01(6) (6) "Business district" means the territory contiguous to a highway when 50 percent or more of the frontage thereon for a distance of 300 feet or more is occupied by buildings in use for business.

340.01(6m) (6m) "Camping trailer" means a vehicle with a collapsible or folding structure designed for human habitation and towed upon a highway by a motor vehicle.

340.01(6r) (6r) "Car pool vehicle" means a motor truck having a gross weight of 6,000 pounds or less or an automobile or a motor bus when such vehicles are transporting 2 or more persons, or a motorcycle. "Car pool vehicle" does not include any vehicle which is towing a trailer.

340.01(7) (7) "Clearance lamps" means lamps on the left and right sides of the front and rear of a vehicle which show to the front and rear to mark the extreme sides of the vehicle.

340.01(7m) (7m) "Commercial driver license" means a license issued to a person by this state or another jurisdiction that is in accordance with the requirements of 49 USC 31301 to 31317, or by Canada or Mexico, and that authorizes the licensee to operate certain commercial motor vehicles.

340.01(7r) (7r) "Commercial driver license information system" means the information system established pursuant to the federal commercial motor vehicle safety act of 1986, 49 USC 31301 to 31317, to serve as a clearinghouse for information related to the licensing and identification of commercial motor vehicle drivers.

340.01(8) (8) "Commercial motor vehicle" means a motor vehicle designed or used to transport passengers or property and having one or more of the following characteristics:

340.01(8)(a) (a) The vehicle is a single vehicle with a gross vehicle weight rating of 26,001 or more pounds or the vehicle's registered weight or actual gross weight is more than 26,000 pounds.

340.01(8)(b) (b) The vehicle is a combination vehicle with a gross combination weight rating, registered weight or actual gross weight of 26,001 or more pounds inclusive of a towed unit with a gross vehicle weight rating, registered weight or actual gross weight of more than 10,000 pounds.

340.01(8)(c) (c) The vehicle is designed to transport or is actually transporting the driver and 15 or more passengers. If the vehicle is equipped with bench type seats intended to seat more than one person, the passenger carrying capacity shall be determined under s. 340.01 (31) or, if the vehicle is a school bus, by dividing the total seating space measured in inches by 13.

340.01(8)(d) (d) The vehicle is transporting hazardous materials requiring placarding or any quantity of a material listed as a select agent or toxin under 42 CFR 73.

340.01(8m) (8m) "Commercial quadricycle" means a vehicle with fully operative pedals for propulsion entirely by human power, that has 4 wheels and is operated in a manner similar to a bicycle, that is equipped with at least 12 seats for passengers, that is designed to be occupied by a driver and by passengers providing pedal power to the drive train of the vehicle, that is used for commercial purposes, and that is operated by the vehicle owner or an employee of the owner.

340.01(8t) (8t) "Commission" means the Great Lakes Indian Fish and Wildlife Commission.

340.01(8u) (8u) "Commission warden" means a conservation warden employed by the commission.

340.01(9) (9) "Connecting highway" means a highway designated as such under s. 86.32.

340.01(9m) (9m) "Controlled substance" has the meaning given in s. 961.01 (4).

340.01(9n) (9n) "Controlled substance analog" has the meaning given in s. 961.01 (4m).

340.01(9r) (9r) "Conviction" or "convicted" means an unvacated adjudication of guilt, or a determination that a person has violated or failed to comply with the law in a court of original jurisdiction or an authorized administrative tribunal, an unvacated forfeiture of property deposited to secure the person's appearance in court, a plea of guilty or no contest accepted by the court, the payment of a fine or court cost, or violation of a condition of release without the deposit of property, regardless of whether or not the penalty is rebated, suspended, or probated, in this state or any other jurisdiction. It is immaterial that an appeal has been taken. "Conviction" or "convicted" includes:

340.01(9r)(a) (a) A forfeiture of deposit under ss. 345.26 and 345.37, which forfeiture has not been vacated;

340.01(9r)(b) (b) An adjudication of having violated a law enacted by a federally recognized American Indian tribe or band in this state.

340.01(9r)(c) (c) An adjudication of having violated a local ordinance enacted under ch. 349;

340.01(9r)(d) (d) A finding by a court assigned to exercise jurisdiction under chs. 48 and 938 of a violation of chs. 341 to 349 and 351 or a local ordinance enacted under ch. 349.

340.01(10) (10) "Crosswalk" means either of the following, except where signs have been erected by local authorities indicating no crossing:

340.01(10)(a) (a) Marked crosswalk. Any portion of a highway clearly indicated for pedestrian crossing by signs, lines or other markings on the surface; or

340.01(10)(b) (b) Unmarked crosswalk. In the absence of signs, lines or markings, that part of a roadway, at an intersection, which is included within the transverse lines which would be formed on such roadway by connecting the corresponding lateral lines of the sidewalks on opposite sides of such roadway or, in the absence of a corresponding sidewalk on one side of the roadway, that part of such roadway which is included within the extension of the lateral lines of the existing sidewalk across such roadway at right angles to the center line thereof, except in no case does an unmarked crosswalk include any part of the intersection and in no case is there an unmarked crosswalk across a street at an intersection of such street with an alley.

340.01(10m) (10m) "Curb weight" means the total weight of a vehicle, including a full load of fuel, oil and water, but without any passengers or cargo.

340.01(11) (11) "Dealer" means a person who, for a commission or other thing of value, sells, exchanges, buys or rents, or offers or attempts to negotiate a sale or exchange of an interest in motor vehicles, recreational vehicles, trailers or semitrailers, or who is engaged wholly or in part in the business of selling motor vehicles, recreational vehicles, trailers or semitrailers, whether or not such vehicles are owned by that person, but not including:

340.01(11)(a) (a) A receiver, trustee, personal representative, guardian, or other person appointed by or acting under the judgment or order of any court; or

340.01(11)(b) (b) A public officer while performing official duty; or

340.01(11)(c) (c) An employee of a person enumerated in par. (a) or (b); or

340.01(11)(d) (d) A finance company licensed under ss. 138.09 or 218.0101 to 218.0163 who sells or offers for sale motor vehicles repossessed or foreclosed by it under the terms of a security contract.

340.01(12) (12) "Department" means the department of transportation.

340.01(13) (13) "Direction signal lamp" means a lighting device used to indicate the intention of the operator of a vehicle to change direction.

340.01(13m) (13m) "Disqualification" means the loss or withdrawal of a person's privilege to operate a commercial motor vehicle relating to certain offenses committed by the person while driving or operating a motor vehicle or while on duty time with respect to a commercial motor vehicle.

340.01(14) (14) "Distributor" means a person who in whole or in part sells or distributes motor vehicles, recreational vehicles, trailers or semitrailers to dealers, or who maintains distributor representatives.

340.01(15) (15) "Divided highway" means a highway with 2 or more roadways separated by spaces not intended for the use of vehicular traffic.

340.01(15c) (15c) "Division of hearings and appeals" means the division of hearings and appeals in the department of administration.

340.01(15f) (15f) "Double bottom" means a combination of 3 vehicles consisting of a truck tractor, a semitrailer and a trailer, or of a truck tractor and 2 semitrailers. For purposes of this paragraph, "truck tractor" includes road tractor.

340.01(15m) (15m) "Drawbar" means a rigid structure forming a connection between 2 vehicles, securely attached to both vehicles by non-rigid means, and carrying no part of the load of either vehicle. The surface to which the drawbar is attached shall be of sufficient strength to prevent failure under all conditions of operation, including the coupling platform and its attaching members or weldments which is attached to the towing vehicle, and shall otherwise comply with s. 347.47.

340.01(15mm) (15mm) "Drug" has the meaning specified in s. 450.01 (10).

340.01(15n) (15n) "Dual purpose farm truck" means a motor truck owned and operated by a farmer and used for the transportation of supplies, farm equipment and products on the owner's farm or between the owner's farms, the transportation of farm products from the owner's farm to market, and the transportation of supplies to the owner's farm and also used in furtherance of any nonfarm occupation, trade, profession or employment.

340.01(15p) (15p) "Dual purpose motor home" means a vehicle which can be interchangeably equipped as a motor home or as a motor truck.

340.01(15pm) (15pm) "Electric personal assistive mobility device" means a self-balancing, 2-nontandem-wheeled device that is designed to transport only one person and that has an electric propulsion system that limits the maximum speed of the device to 15 miles per hour or less.

340.01(15q) (15q) "On duty time" means, with respect to an operator of a commercial motor vehicle, the period from the time that the operator of the commercial motor vehicle begins to work or is required to be in readiness to work until the time that the operator of the commercial motor vehicle is relieved from work and all responsibility for performing work.

340.01(15r) (15r) "Endorsement" means an authorization to an operator's license required to permit the operation of certain vehicles.

340.01(15s) (15s) "Energy emergency" means a period of disruption of energy supplies which poses a serious risk to the economic well-being, health or welfare of the citizens of this state, as certified by executive order of the governor.

340.01(15v) (15v) "Fair market value" means the value of a vehicle that takes into account the condition of the vehicle immediately before the damage occurred and which has been determined by reliable sources generally accepted within the automotive and insurance industries, limited to price guidebooks, dealer quotations, computerized valuation services and other methods which may be prescribed by the department.

340.01(16) (16) "Farm tractor" means a motor vehicle designed and used primarily as a farm implement for drawing plows, mowing machines and other implements of husbandry.

340.01(17) (17) "Farm trailer" means a trailer or semitrailer with a gross weight greater than 3,000 pounds which is owned or leased and operated by a farmer and is used exclusively for the transportation of farm products from the owner's farm to market or for the transportation of supplies to the owner's farm. As used in this subsection "leased" means that the farmer has entered into a written agreement with a person in the business of leasing vehicles to lease the trailer or semitrailer for a period of one year or more.

340.01(18) (18)

340.01(18)(a)(a) "Farm truck" means either of the following:

340.01(18)(a)1. 1. A motor truck having a gross weight of less than 38,000 pounds that is owned or leased and operated by a farmer and used primarily for the transportation of supplies, farm equipment and products on the owner's farm or between his or her farms, the transportation of farm products from the owner's farm to market, and the transportation of supplies to his or her farm.

340.01(18)(a)2. 2. A motor truck having a gross weight of 38,000 pounds or more that is owned or leased and operated by a farmer and used exclusively for the transportation of supplies, farm equipment and products on the owner's farm or between his or her farms, the transportation of farm products from the owner's farm to market, and the transportation of supplies to his or her farm.

340.01(18)(b) (b) In this subsection, the term "farmer" includes persons who are engaged in those activities specified in the definition of "operation of farm premises" contained in s. 102.04 (3), provided that such activities are directly or indirectly for the purpose of producing a commodity or commodities for market, or as an accessory to such production. In this subsection, "leased" means that the farmer has entered into a written agreement with a person in the business of leasing vehicles to lease the motor truck for a period of one year or more.

340.01(18g) (18g) "Farm truck tractor" means a truck tractor that is owned or leased and operated by a farmer as defined in sub. (18), used exclusively for the transportation of supplies, farm equipment and products on the owner's farm or between his or her farms, the transportation of farm products from the owner's farm to market and the transportation of supplies to his or her farm and is exempt from payment of the heavy vehicle use tax imposed by section 4481 of the internal revenue code. In this subsection, "leased" means that the farmer has entered into a written agreement with a person in the business of leasing vehicles to lease the truck tractor for a period of one year or more.

340.01(18j) (18j) "Federal out-of-service order for unsatisfactory safety compliance" means an out-of-service order issued by the federal motor carrier safety administration under 49 CFR 385.13 (a), 385.105 (b), 385.111 (a) or (c), 385.325 (c), 385.337 (b), 386.72 (b) (2), 386.83 (a) (1), or 386.84 (a) (1).

340.01(18m) (18m) "Fifth-wheel recreational vehicle" means a recreational vehicle that is towed by a vehicle with a flatbed frame so the trailer hitch of the recreational vehicle is bolted to the flatbed frame of the towing vehicle.

340.01(18p) (18p) "Flood damaged vehicle" means any motor vehicle that is not precluded from subsequent registration or titling and that is damaged by flood to the extent that the estimated or actual cost, whichever is greater, of repairing the vehicle exceeds 70% of its fair market value.

340.01(18r) (18r) "Forward" means send by mail or furnish by another mode of transmission approved by the department.

340.01(19) (19) "Fusee" means a paper or fiber tube filled with a flammable material which, when ignited, burns with a red flame for 5 to 30 minutes and which is designed to produce a warning light for temporarily marking a disabled vehicle until more permanent warning devices can be properly placed.

340.01(19g) (19g) "Gross combination weight rating" means the value specified by the manufacturer as the loaded weight of a combination or articulated vehicle. In the absence of a value specified by the manufacturer, the gross combination weight rating is determined by adding the gross vehicle weight rating of the power unit and the total weight of the towed unit and any load carried.

340.01(19r) (19r) "Gross vehicle weight rating" means the value specified by the vehicle manufacturer, including secondary or final stage manufacturer, as the loaded weight of a vehicle.

340.01(20) (20) "Gross weight" means the weight of the vehicle equipped for service plus the weight which the vehicle is carrying as a load.

340.01(20m) (20m) "Hail-damaged vehicle" means a vehicle less than 7 years old that is not precluded from subsequent registration and titling and that is damaged solely by hail to the extent that the estimated or actual cost, whichever is greater, of repairing the vehicle exceeds 70% of its fair market value.

340.01(20r) (20r) "Hazardous inhalant" means a substance that is ingested, inhaled, or otherwise introduced into the human body in a manner that does not comply with any cautionary labeling that is required for the substance under s. 100.37 or under federal law, or in a manner that is not intended by the manufacturer of the substance, and that is intended to induce intoxication or elation, to stupefy the central nervous system, or to change the human audio, visual, or mental processes.

340.01(21) (21) "Headlamp" means a major lighting device used to provide general illumination ahead of a vehicle.

340.01(22) (22) "Highway" means all public ways and thoroughfares and bridges on the same. It includes the entire width between the boundary lines of every way open to the use of the public as a matter of right for the purposes of vehicular travel. It includes those roads or driveways in the state, county or municipal parks and in state forests which have been opened to the use of the public for the purpose of vehicular travel and roads or driveways upon the grounds of public schools, as defined in s. 115.01 (1), and institutions under the jurisdiction of the county board of supervisors, but does not include private roads or driveways as defined in sub. (46).

340.01(22e) (22e) "Highway maintenance or construction area" means the entire section of roadway between the first advance warning sign of highway maintenance or construction work and an "END ROAD WORK" or "END CONSTRUCTION" sign or, in the case of a moving vehicle engaged in the maintenance or construction work, that section of roadway where traffic may return to its normal flow without impeding such work.

340.01(23) (23) "Hours of darkness" means the period of time from one-half hour after sunset to one-half hour before sunrise and all other times when there is not sufficient natural light to render clearly visible any person or vehicle upon a highway at a distance of 500 feet.

340.01(23d) (23d) "Household goods" means personal effects and property used or to be used in a dwelling when such effects and property are a part of the equipment or supply of the dwelling, but does not include property moving from a factory to a store except such property as a householder has purchased with intent to use in his or her dwelling and which is transported at the request of, and for which the transportation charges are paid to the carrier by, the householder.

340.01(23e) (23e) "Household goods carrier" means any person engaged in the transportation of household goods for hire by motor vehicle upon the public highways.

340.01(23g) (23g) "Human service vehicle":

340.01(23g)(a) (a) Means a motor vehicle which is not painted in accordance with s. 347.44 (1) and which is used for the purpose of transporting disabled persons as defined in s. 85.21 (2) (cm) or elderly persons as defined in s. 85.22 (2) (b) in connection with any transportation assistance program for elderly or disabled persons.

340.01(23g)(b) (b) Does not include:

340.01(23g)(b)1. 1. A motor vehicle performing transportation services under par. (a) provided by a volunteer. Under this subdivision, "volunteer" includes a person who may receive an allowance to defray vehicle operating costs but does not include a person who receives compensation for his or her time for operating the vehicle.

340.01(23g)(b)2. 2. A motor vehicle operated in an urban mass transit system as defined in s. 85.20 (1) (e) and (L) or as a taxicab service or as a common carrier of passengers.

340.01(23g)(b)3. 3. A school bus used for transportation under s. 120.13 (27) or 341.26 (7).

340.01(23m) (23m) "Identification lamps" means lamps grouped in a horizontal row and mounted on the permanent structure of the vehicle at or near the vertical center line.

340.01(23r) (23r) "Identification number" means the numbers, letters or combination of numbers and letters assigned by the manufacturer of a vehicle or vehicle part or by the department and stamped upon or affixed to a vehicle or vehicle part for the purpose of identification. "Identification number" does not include the letters, numbers or combinations thereof on registration plates issued under ch. 341.

340.01(23v) (23v) "Ignition interlock device" means a device which measures the person's alcohol concentration and which is installed on a vehicle in such a manner that the vehicle will not start if the sample shows that the person has a prohibited alcohol concentration.

340.01(23w) (23w) "Immobilization device" means a device or mechanism which immobilizes a motor vehicle, making the motor vehicle inoperable.

340.01(24) (24) "Implement of husbandry":

340.01(24)(a) (a) Means a vehicle or piece of equipment or machinery designed for agricultural purposes, used exclusively in the conduct of agricultural operations and used principally off the highway, or a trailer-mounted bulk liquid fertilizer container.

340.01(24)(b) (b) Does not include any motor truck, farm truck, road tractor, truck tractor, or farm truck tractor or such a vehicle combined with a semitrailer, trailer or farm trailer, when the vehicle or combination is a commercial motor vehicle operated on a highway.

340.01(24m) (24m) "In-line skates" means skates with wheels arranged singly in a tandem line rather than in pairs.

340.01(25) (25) "Intersection" means the area embraced within the prolongation or connection of the curb lines or, if none, then within the boundary lines of the roadways of 2 or more highways which join one another at, or approximately at right angles, whether or not one such highway crosses the other, or the area within which vehicles traveling upon different highways joining at any other angle may come in conflict.

340.01(25d) (25d) "Intoxicant" includes a hazardous inhalant.

340.01(25g) (25g) "Junked" means dismantled for parts or scrapped.

340.01(25j) (25j) "Junk vehicle" means any of the following:

340.01(25j)(a) (a) A vehicle which is incapable of operation or use upon a highway and which has no resale value except as a source of parts or scrap.

340.01(25j)(b) (b) A vehicle for which an insurance company has taken possession of or title to if the estimated cost of repairing the vehicle exceeds its fair market value.

340.01(25m) (25m) "Kingpin" means a pin or peg designed to be locked into the 5th wheel of a truck tractor to attach a semitrailer to the truck tractor.

340.01(26) (26) "Local authorities" means every county board, city council, town or village board or other local agency having authority under the constitution and laws of this state to adopt traffic regulations.

340.01(27) (27) "Local ordinance which is in conformity therewith" means a local traffic regulation enacted pursuant to s. 349.06.

340.01(27g) (27g) "Low-pressure tire" means a tire that has a minimum width of 6 inches and that is designed to be inflated with an operating pressure not to exceed 20 pounds per square inch as recommended by the manufacturer.

340.01(27h) (27h) "Low-speed vehicle" means a motor vehicle that conforms to the definition and requirements for low-speed vehicles as adopted in the federal motor vehicle safety standards for low-speed vehicles under 49 CFR 571.3 (b) and 571.500. "Low-speed vehicle" does not include a golf cart.

340.01(27m) (27m) "Manufactured home" has the meaning given in s. 101.91 (2).

340.01(28) (28) "Manufacturer" means a person who manufactures or assembles motor vehicles, recreational vehicles, trailers or semitrailers, or who manufactures or installs on previously assembled truck chassis special bodies or equipment which when installed form an integral part of the motor vehicle and which constitutes a major manufacturing alteration.

340.01(28e) (28e) "Manufacturers buyback vehicle" means a motor vehicle repurchased by its manufacturer, or by an authorized distributor or dealer with compensation from the manufacturer, because of a nonconformity that was not corrected after a reasonable attempt to repair the nonconformity under s. 218.0171 or under a similar law of another state.

340.01(28m) (28m) "Mass transit vehicle" means any vehicle used for providing transportation service, either publicly or privately owned, which provides a general transportation service to any member of the public on a regular, continuing and completely equal basis.

340.01(28q) (28q) "Mass transit way" means that portion of the highway designated for the primary use of mass transit vehicles or car pool vehicles or both and the incidental use of other permitted vehicles.

340.01(29) (29) "Mobile home" has the meaning given in s. 101.91 (10).

340.01(29k) (29k) "Modular home" has the meaning given in s. 101.71 (6).

340.01(29m) (29m)

340.01(29m)(am)(am) "Moped" means any of the following motor vehicles capable of speeds of not more than 30 miles per hour with a 150-pound rider on a dry, level, hard surface with no wind, excluding a tractor, a power source as an integral part of the vehicle and a seat for the operator:

340.01(29m)(am)1. 1. A bicycle-type vehicle with fully operative pedals for propulsion by human power and an engine certified by the manufacturer at not more than 130 cubic centimeters or an equivalent power unit.

340.01(29m)(am)2. 2. A Type 1 motorcycle with an automatic transmission and an engine certified by the manufacturer at not more than 50 cubic centimeters or an equivalent power unit.

340.01(29m)(bm) (bm) "Moped" does not include a motor bicycle.

340.01(30) (30) "Motor bicycle" means any of the following:

340.01(30)(a) (a) A bicycle to which a power unit not an integral part of the vehicle has been added to permit the vehicle to travel at a speed of not more than 30 miles per hour with a 150-pound rider on a dry, level, hard surface with no wind and having a seat for the operator.

340.01(30)(b) (b) A 2-wheeled or 3-wheeled vehicle that has fully operative pedals for propulsion by human power and an electric motor of less than 750 watts and that is capable, when powered solely by the motor, of a maximum speed of less than 20 miles per hour with a 170-pound rider on a dry, level, hard surface with no wind.

340.01(31) (31) "Motor bus" means a motor vehicle designed primarily for the transportation of persons rather than property and having a passenger-carrying capacity of 16 or more persons, including the operator. Passenger-carrying capacity shall be determined by dividing by 20 the total seating space measured in inches.

340.01(32) (32) "Motorcycle" means a motor vehicle, excluding a tractor, an all-terrain vehicle, or a utility terrain vehicle, which is capable of speeds in excess of 30 miles per hour with a 150-pound rider on a dry, level, hard surface with no wind, with a power source as an integral part of the vehicle, and which meets the conditions under par. (a) or (b):

340.01(32)(a) (a) Type 1 is a motor vehicle which meets either of the following conditions:

340.01(32)(a)1. 1. Is designed and built with 2 wheels in tandem and a seat for the operator, and may be modified to have no more than 3 wheels by attaching a sidecar to one side of the wheels in tandem without changing the location of the power source.

340.01(32)(a)2. 2. Is designed and built to have no more than 3 wheels, seating for the operator and no more than 3 passengers, and does not have the operator area enclosed.

340.01(32)(b) (b) Type 2 is a motor vehicle designed and built to have at least 3 wheels in contact with the ground, a curb weight of less than 1,500 pounds, and a passenger and operator area with sides permanently enclosed with rigid construction and a top which may be convertible.

340.01(33m) (33m) "Motor home" means a motor vehicle designed to be operated upon a highway for use as a temporary or recreational dwelling and having the same internal characteristics and equipment as a mobile home.

340.01(34) (34) "Motor truck" means every motor vehicle designed, used or maintained primarily for the transportation of property.

340.01(35) (35) "Motor vehicle" means a vehicle, including a combination of 2 or more vehicles or an articulated vehicle, which is self-propelled, except a vehicle operated exclusively on a rail. "Motor vehicle" includes, without limitation, a commercial motor vehicle or a vehicle which is propelled by electric power obtained from overhead trolley wires but not operated on rails. A snowmobile, an all-terrain vehicle, and a utility terrain vehicle, and an electric personal assistive mobility device shall be considered motor vehicles only for purposes made specifically applicable by statute.

340.01(35e) (35e) "Motor vehicle dealer" has the meaning given in s. 218.0101 (23) (a).

340.01(35j) (35j) "Motor vehicle salvage pool" has the meaning given in s. 218.50 (5).

340.01(36) (36) "Multiple beam headlamp" means a headlamp designed to permit the operator of the vehicle to use any one of 2 or more distributions of light on the roadway.

340.01(36m) (36m) "Municipality" means a city, village or town.

340.01(36r) (36r) "Non-pneumatic tire" means a tire that is designed by the manufacturer to meet all of the following requirements:

340.01(36r)(a) (a) To have a minimum width of 6 inches.

340.01(36r)(b) (b) To have a reinforced structure.

340.01(36r)(c) (c) To not be supported by air pressure.

340.01(37) (37) "Nonresident" means a person who is not a resident of this state.

340.01(37m) (37m) "Odometer" means an instrument for measuring and recording the actual distance that a motor vehicle has traveled while in operation, but does not include any auxiliary instrument designed to be reset to zero to measure and record the actual distance that a motor vehicle has traveled on trips.

340.01(38) (38) "Official traffic control device" means all signs, signals, markings and devices, not inconsistent with chs. 341 to 349, placed or erected by authority of a public body or official having jurisdiction for the purpose of regulating, warning or guiding traffic; and includes the terms "official traffic sign" and "official traffic signal".

340.01(38m) (38m)

340.01(38m)(a)(a) "Off-road utility vehicle" means any of the following:

340.01(38m)(a)1. 1. A motor vehicle that is designed and constructed to carry no more than 2 persons and to be used for collecting residential and commercial solid waste, such as yard waste, recyclable materials, and household garbage, refuse, and rubbish, landscaping, or incidental street maintenances; that is not certified by the manufacturer for on-road use or that is certified by the manufacturer as meeting the equipment standards for a low-speed vehicle under 49 CFR 571.500; and that satisfies the equipment standards for a Type 2 automobile or Type 2 motorcycle under ch. 347 or the equipment standards for a low-speed vehicle under 49 CFR 571.500.

340.01(38m)(a)2. 2. A Kei class vehicle.

340.01(38m)(b) (b) "Off-road utility vehicle" does not include any motorized construction equipment or any motor vehicle that falls within another definition under this section.

340.01(40) (40) "Operating privilege" means, in the case of a person who is licensed under ch. 343, the license, including every endorsement and authorization to operate vehicles of specific vehicle classes or types, instruction permit, and temporary, restricted or occupational license granted to such person; in the case of a resident of this state who is not so licensed, it means the privilege to secure a license under ch. 343; in the case of a nonresident, it means the operating privilege granted by s. 343.05 (2) (a) 2. or (4) (b) 1.

340.01(41) (41) "Operator" means a person who drives or is in actual physical control of a vehicle.

340.01(41g) (41g) "Operator's license" means the authorization granted to a person by this state, another jurisdiction or certain countries to operate a motor vehicle, including a driver's license, temporary or restricted license or an instruction permit.

340.01(41k) (41k) "Organ procurement organization" means an organization that has status as a designated organ procurement organization under the requirements of 42 CFR 485.303.

340.01(41m) (41m) "Other jurisdiction" or "another jurisdiction" means any state other than Wisconsin and includes the District of Columbia, the commonwealth of Puerto Rico and any territory or possession of the United States, any federal military installation located within the territorial boundaries of Wisconsin and any province of the Dominion of Canada.

340.01(41r) (41r) "Out-of-service order" means a temporary prohibition against operating a commercial motor vehicle.

340.01(42) (42) "Owner" means a person who holds the legal title of a vehicle, except that if legal title is held by a secured party with the immediate right of possession of the vehicle vested in the debtor, the debtor is the owner for the purposes of chs. 340 to 349.

340.01(42m) (42m) "Park or parking" means the halting of a vehicle, whether occupied or not, except temporarily for the purpose of and while actually engaged in loading or unloading property or passengers.

340.01(43) (43) "Pedestrian" means any person afoot or any person in a wheelchair, either manually or mechanically propelled, or other low-powered, mechanically propelled vehicle designed specifically for use by a physically disabled person, but does not include any person using an electric personal assistive mobility device.

340.01(43g) (43g) "Person with a disability that limits or impairs the ability to walk" means any person with a disability as defined by the federal Americans with disabilities act of 1990, 42 USC 12101 et seq., so far as applicable, or any person who meets any of the following conditions:

340.01(43g)(a) (a) Cannot walk 200 feet or more without stopping to rest.

340.01(43g)(b) (b) Cannot walk without the use of, or assistance from, another person or a brace, cane, crutch, prosthetic device, wheelchair or other assistive device.

340.01(43g)(c) (c) Is restricted by lung disease to the extent that forced expiratory volume for one second when measured by spirometry is less than one liter or the arterial oxygen tension is less than 60 millimeters of mercury on room air at rest.

340.01(43g)(d) (d) Uses portable oxygen.

340.01(43g)(e) (e) Has a cardiac condition to the extent that functional limitations are classified in severity as class III or IV, according to standards accepted by the American Heart Association on May 3, 1988.

340.01(43g)(f) (f) Is severely limited in the ability to walk due to an arthritic, neurological or orthopedic condition.

340.01(43m) (43m) "Play vehicle":

340.01(43m)(a) (a) Means a coaster, skate board, roller skates, sled, toboggan, unicycle or toy vehicle upon which a person may ride.

340.01(43m)(b) (b) Does not include in-line skates.

340.01(44) (44) "Pot torch" means a wick-type liquid-burning device designed to produce a steady burning flame as a warning signal.

340.01(46) (46) "Private road or driveway" is every way or place in private ownership and used for vehicular travel only by the owner and those having express or implied permission from the owner and every road or driveway upon the grounds of public institutions other than public schools, as defined in s. 115.01 (1), and institutions under the jurisdiction of the county board of supervisors.

340.01(46m) (46m) "Prohibited alcohol concentration" means one of the following:

340.01(46m)(a) (a) If the person has 2 or fewer prior convictions, suspensions, or revocations, as counted under s. 343.307 (1), an alcohol concentration of 0.08 or more.

340.01(46m)(c) (c) If the person is subject to an order under s. 343.301 or if the person has 3 or more prior convictions, suspensions or revocations, as counted under s. 343.307 (1), an alcohol concentration of more than 0.02.

340.01(47) (47) "Railroad crossing" means the intersection of any highway or private road or driveway at grade with tracks upon which railroad track equipment or railroad trains operate.

340.01(47m) (47m) "Railroad track equipment" means a device that is operated on rails and used primarily for the maintenance of railroads.

340.01(48) (48) "Railroad train" means every device with or without engine or motor and whether or not coupled to other similar devices, operated upon rails for the transporting of persons or property.

340.01(48m) (48m) "Record of conviction" means a report of conviction furnished to the department by a federally recognized American Indian tribe or band in this state or by another jurisdiction or as required by chs. 340 to 349 and 351.

340.01(48r) (48r) "Recreational vehicle" means a vehicle that is designed to be towed upon a highway by a motor vehicle, that is equipped and used, or intended to be used, primarily for temporary or recreational human habitation, that has walls of rigid construction, and that does not exceed 45 feet in length.

340.01(49) (49) "Reflector" means a device designed to warn an approaching driver by reflected light from the headlamps on the approaching vehicle.

340.01(50) (50) "Residence district" means the territory contiguous to a highway not comprising a business district where the frontage on such highway for a distance of 300 feet or more is mainly occupied by dwellings or by dwellings and buildings in use for business.

340.01(50m) (50m) "Restricted controlled substance" means any of the following:

340.01(50m)(a) (a) A controlled substance included in schedule I under ch. 961 other than a tetrahydrocannabinol.

340.01(50m)(b) (b) A controlled substance analog, as defined in s. 961.01 (4m), of a controlled substance described in par. (a).

340.01(50m)(c) (c) Cocaine or any of its metabolites.

340.01(50m)(d) (d) Methamphetamine.

340.01(50m)(e) (e) Delta-9-tetrahydrocannabinol.

340.01(51) (51) "Right-of-way" means the privilege of the immediate use of the roadway.

340.01(52) (52) "Road machinery" means a piece of mobile machinery or equipment not covered by s. 341.26 (1) (d), such as ditch digging apparatus, power shovels, drag lines and earth-moving equipment, or a piece of road construction or maintenance machinery, such as asphalt spreaders, bituminous mixers, bucket loaders, ditchers, leveling graders, finishing machines, motor graders, paving mixers, road rollers, scarifiers, gravel crushers, screening plants, scrapers, tractors, earth movers, front- or rear-end loaders, conveyors, road pavers, or construction shacks. The foregoing enumeration is intended to be illustrative and does not exclude other similar vehicles which are within the general terms of this subsection, whether used for road construction and maintenance or not, which are not designed or used primarily for transportation of persons or property and only incidentally operated or moved upon a highway.

340.01(53) (53) "Road tractor" means a motor vehicle designed and used for drawing other vehicles and not so constructed as to carry any load thereon either independently or any part of the weight of the vehicle or load so drawn.

340.01(54) (54) "Roadway" means that portion of a highway between the regularly established curb lines or that portion which is improved, designed or ordinarily used for vehicular travel, excluding the berm or shoulder. In a divided highway the term "roadway" refers to each roadway separately but not to all such roadways collectively.

340.01(55) (55) "Safety zone" means the area or space officially set apart within a roadway for the exclusive use of pedestrians, including those about to board or alighting from public conveyances, and which is protected or is so marked or indicated by adequate signs as to be plainly visible at all times while set apart as a safety zone.

340.01(55g) (55g) "Salvage vehicle" means a vehicle less than 7 years old that is not precluded from subsequent registration and titling and that is damaged by collision or other occurrence to the extent that the estimated or actual cost, whichever is greater, of repairing the vehicle exceeds 70% of its fair market value. The term does not include a hail-damaged vehicle unless the vehicle is repaired with any replacement part, as defined in s. 632.38 (1) (e).

340.01(55r) (55r) "Salvage vehicle purchaser" means a person, including an insurer or motor vehicle dealer, who purchases or otherwise obtains possession of a salvage vehicle.

340.01(55u) (55u) "Sanitation worker" means an individual engaged in the collection and transport of solid waste and recyclables.

340.01(56) (56) "School bus":

340.01(56)(a) (a) Means a motor vehicle which carries 10 or more passengers in addition to the operator or a motor vehicle painted in accordance with s. 347.44 (1) for the purpose of transporting:

340.01(56)(a)1. 1. Pupils to or from a public school as defined in s. 115.01 (1) or a private school as defined in s. 115.001 (3r) or pupils to or from a technical college when required under s. 118.15 (1).

340.01(56)(a)2. 2. Pupils to or from curricular or extracurricular activities.

340.01(56)(a)3. 3. Pupils to or from religious instruction on days when school is in session.

340.01(56)(a)4. 4. Children with disabilities, as defined under s. 115.76 (5), to or from an educational program approved by the department of public instruction.

340.01(56)(am) (am) Means a motor vehicle which is painted in accordance with s. 347.44 (1) and is used for the purpose of transporting disabled persons as defined in s. 85.21 (2) (cm) or elderly persons as defined in s. 85.22 (2) (b) in connection with any transportation assistance program for elderly or disabled persons.

340.01(56)(b) (b) Does not include:

340.01(56)(b)1. 1. A motor vehicle owned or operated by a parent or guardian transporting only his or her own children, regardless of whether a school has made a contract with or paid compensation to such parent or guardian for such transportation.

340.01(56)(b)2. 2. A motor vehicle operated as an alternative method of transportation under s. 121.555.

340.01(56)(b)3. 3. A motor bus operated for purposes specified in par. (a) 2.

340.01(56)(b)4. 4. A motor vehicle operated in an urban mass transit system as defined in s. 85.20 (1) (e) and (L).

340.01(56f) (56f) "Secretary" means the secretary of transportation.

340.01(56m) (56m) "Secured party" has the meaning given in s. 409.102 (1) (rs).

340.01(56n) (56n) "Security agreement" has the meaning given in s. 409.102 (1) (s).

340.01(56o) (56o) "Security interest" means a security interest as defined in s. 401.201 (2) (t).

340.01(57) (57) "Semitrailer" means a vehicle of the trailer type so designed and used in conjunction with a motor vehicle that some part of its own weight and that of its own load rests upon or is carried by another vehicle, but does not include a mobile home. A vehicle used with a ready-mix motor truck to spread the load is considered a semitrailer.

340.01(57m) (57m) "Service road" means every highway that runs generally parallel to but is separated from the main roadway by a physical barrier and primarily intended to provide access to the abutting property and not for use of through traffic.

340.01(58) (58) "Sidewalk" means that portion of a highway between the curb lines, or the lateral lines of a roadway, and the adjacent property lines, constructed for use of pedestrians.

340.01(58a) (58a) "Snowmobile" means an engine-driven vehicle that is manufactured solely for snowmobiling, that has an endless belt tread and sled-type runners, or skis, to be used in contact with snow but does not include such a vehicle that is any of the following:

340.01(58a)(a) (a) A vehicle that has inflatable tires.

340.01(58a)(b) (b) A vehicle that is driven by a motor of 4 horsepower or less and that is operated in sanctioned races, derbies, competitions or exhibitions or only on private property.

340.01(59) (59) "Spotlamp" means an auxiliary driving lamp used primarily to supplement the headlamps in providing general illumination ahead of the vehicle, usually mounted and designed so it can be controlled by the operator of the vehicle for the purpose of reading signs and illuminating objects to the side of or beyond the scope of the regular headlamp beams.

340.01(59m) (59m) "Stand or standing" means the temporary halting of a vehicle, whether occupied or not, except for the purpose of and while actually engaged in receiving or discharging passengers.

340.01(60) (60) "State trunk highway" means any highway designated pursuant to s. 84.02 or 84.29 as part of the state trunk highway system, exclusive of connecting highways.

340.01(62) (62) "Stop" when required means complete cessation from movement.

340.01(63) (63) "Stop lamp" means a device giving a steady warning light to the rear of a vehicle to indicate the intention of the operator of the vehicle to diminish speed or stop.

340.01(64) (64) "Street" means every highway within the corporate limits of a city or village except alleys.

340.01(66) (66) "Tail lamp" means a device to designate the rear of a vehicle by a warning light.

340.01(67) (67) "Through highway" means every highway or portion thereof which has been declared by the state or local authorities pursuant to s. 349.07 to be a through highway and at the entrances to which vehicular traffic from intersecting highways is required by traffic control signals or stop signs to stop.

340.01(67m) (67m) "Tour trains" means 3 or less trailer type vehicles designed for carrying passengers on educational or recreational excursions, not exceeding a maximum overall length of 50 feet, including the propelling motor vehicle, for being drawn individually or in tandem by a motor vehicle.

340.01(67n) (67n) "Tow truck" means a motor vehicle that is equipped with mechanical or hydraulic lifting devices or winches capable of, and used for, the recovery or transport or both of wrecked, disabled, abandoned, used or replacement vehicles.

340.01(67r) (67r) "Tractor-semitrailer combination" means a combination of 2 vehicles consisting of either a truck tractor and a semitrailer or a road tractor and a semitrailer.

340.01(68) (68) "Traffic" means pedestrians, ridden or herded or driven animals, vehicles and other conveyances, either singly or together, while using any highway for the purpose of travel.

340.01(69) (69) "Traffic control signal" means any device, whether manually, electrically or mechanically operated, by which traffic is alternately directed to stop and permitted to proceed.

340.01(70) (70) "Traffic officer" means every officer authorized by law to direct or regulate traffic or to make arrests for violation of traffic regulations.

340.01(71) (71) "Trailer" means a vehicle without motive power designed for carrying property or passengers wholly on its own structure and for being drawn by a motor vehicle, but does not include a mobile home.

340.01(71n) (71n) "Transferee" means any person, including the state and its political subdivisions, to whom ownership of a motor vehicle is transferred by purchase, gift or any means other than by creation of a security interest or who, as agent, signs a mileage disclosure statement required under s. 342.155 for such person.

340.01(71p) (71p) "Transferor" means any person, including the state and its political subdivisions, a dealer, an auction company acting as an agent, a motor vehicle salvage pool, an insurance company or a leasing or rental company with respect to motor vehicle sales, who transfers his or her ownership in a motor vehicle by sale, gift or any means other than by creation of a security interest or who, as agent, signs a mileage disclosure statement required under s. 342.155 for such person.

340.01(72) (72) "Transporter" means any of the following:

340.01(72)(a) (a) A person who is engaged in this state in the business of transporting and delivering motor vehicles, trailers, semitrailers or recreational vehicles in tow on their own wheels or under their own power from a distributor, a dealer, the manufacturer, or a branch of the manufacturer to the purchaser, or from any location to a distributor, a dealer, the manufacturer, or a branch of the manufacturer, and who is a 3rd party with no ownership interest in the vehicles.

340.01(72)(b) (b) A person who manufactures or installs on previously assembled truck chassis special bodies or equipment which when installed form an integral part of the motor vehicle and which constitutes a major manufacturing alteration, or who is engaged in modifying or converting previously assembled or manufactured complete motor vehicles, but who is not the owner of the vehicles on which manufacturing operations were performed by that person, if incidental to manufacturing operations the person transports motor vehicles in tow on their own wheels or under their own power between the person's place of business and manufacturers, dealers and distributors, or delivers them to purchasers.

340.01(72m) (72m) "Transporting hazardous materials requiring placarding" means transporting any material that is classified in 49 CFR 173.2 in a vehicle that is required to be placarded as provided in 49 CFR 172.504.

340.01(73) (73) "Truck tractor" means a motor vehicle designed and used primarily for drawing other vehicles and not so constructed as to carry a load other than a part of the weight of the vehicle and load so drawn.

340.01(73m) (73m) "Utility work area" means the entire section of roadway between the first advance warning sign of work on a utility facility, as defined in s. 30.40 (19), or on a high-voltage transmission line, as defined in s. 30.40 (3r), and an "END UTILITY WORK" sign, where the signs are placed according to rules of the department, or, in the case of a moving vehicle engaged in work on such a utility facility or high-voltage transmission line, that section of roadway where traffic may return to its normal flow without impeding such work.

340.01(73r) (73r) "U-turn" means the turning of a vehicle so as to proceed in the opposite direction.

340.01(74) (74) "Vehicle" means every device in, upon, or by which any person or property is or may be transported or drawn upon a highway, except railroad trains. A snowmobile, an all-terrain vehicle, and an electric personal assistive mobility device shall not be considered a vehicle except for purposes made specifically applicable by statute.

340.01(74m) (74m) "Vehicle group" means a class or type of vehicle with certain operating characteristics.

340.01(74t) (74t) "Wholesaler" has the meaning given in s. 218.0101 (6).

340.01(75) (75) "Yield the right-of-way to a pedestrian" means the operator of a vehicle is required to reduce speed, or stop if necessary, to avoid endangering, colliding with or interfering in any way with pedestrian travel.

340.01 History History: 1971 c. 100 s. 23; 1971 c. 201, 211, 233, 277, 307; 1973 c. 86, 157, 182, 185, 272, 333, 335; 1973 c. 336 s. 79; 1975 c. 25, 120, 121, 136, 192, 199, 320, 326; 1975 c. 429 ss. 2m, 2r, 3, 4, 8, 9; 1977 c. 5; 1977 c. 29 ss. 1405 to 1410, 1654 (3); 1977 c. 30 s. 5; 1977 c. 43, 55, 57, 116, 193, 272, 288, 418; 1979 c. 36, 221; 1979 c. 333 s. 5; 1979 c. 345; 1981 c. 20, 159, 329; 1983 a. 27, 78, 124, 130, 175; 1983 a. 189 ss. 249, 329 (17m), (24); 1983 a. 223, 227, 243, 270, 457, 459; 1983 a. 512 s. 8; 1983 a. 538; 1985 a. 29, 65; 1985 a. 146 s. 8; 1985 a. 165, 187, 287; 1987 a. 259, 270, 349, 399; 1989 a. 31; 1989 a. 75 s. 1; 1989 a. 102; 1989 a. 105 ss. 13 to 30, 37, 41, 42; 1989 a. 134, 170; 1991 a. 39, 239, 269, 277, 316; 1993 a. 15, 16, 63, 159, 198, 213, 246, 260, 399, 436, 490; 1995 a. 27 s. 9145 (1); 1995 a. 36, 77, 113, 138, 225, 436, 448; 1997 a. 27, 164, 252, 277; 1999 a. 9, 31, 80, 85, 109, 140; 2001 a. 10, 16, 90, 102, 105, 109; 2003 a. 30, 33, 97, 192, 320, 321; 2005 a. 455; 2007 a. 11; 2007 a. 20 ss. 3190m, 3190p, 3220c; 2007 a. 27; 2007 a. 33 s. 8; 2007 a. 130, 175; 2009 a. 85, 97, 100, 122, 177, 311, 320; 2011 a. 32, 73, 101, 208, 265; 2013 a. 39, 67, 83, 103, 106; s. 13.92 (2) (i).

340.01 Annotation Legislative Council Note, 1977: The definitions of "park and parking" in sub. (42m) and "stand or standing" in (59m) are derived from ss. 1-141 and 1-168, respectively, of the Uniform Vehicle Code (1968 revised edition; suppl. I, 1972). The principal difference between "parking" and "standing", as defined, is that "standing" infers a temporary cessation of movement other than for purposes of and while actually engaged in receiving or discharging passengers while "parking" infers a protracted cessation of movement for purposes other than temporarily halting to load or unload property or passengers. See the note to s. 349.13 (1) for further explanation. [Bill 465-A]

340.01 Annotation Dry and liquid fertilizer applicators were implements of husbandry under sub. (24). Wisconsin Fertilizer Association v. Karns, 52 Wis. 2d 309, 190 N.W.2d 513 (1971).

340.01 Annotation Petroleum bulk storage tanks are "buildings in use for business" under sub. (6). Billingsley v. Zickert, 72 Wis. 2d 156, 240 N.W.2d 375 (1976).

340.01 Annotation Where frontage roads were immediately adjacent and parallel to a paved highway, a single intersection with outside boundaries being the 2 outer boundaries of the frontage roads existed for sign placement purposes under subs. (22), (25), and (54). Weiss v. City of Milwaukee, 79 Wis. 2d 213, 255 N.W.2d 496 (1977).

340.01 Annotation Roads on the UW-Madison campus are not highways under sub. (22); they are "private roads or driveways" under sub. (46). The motor vehicle code does not apply to them. Henkel v. Phillips, 82 Wis. 2d 27, 260 N.W.2d 653 (1978).

340.01 Annotation "Highway" means the entire width between the boundary lines of a public road; the entire right-of-way. In Interest of E.J.H. 112 Wis. 2d 439, 334 N.W.2d 77 (1983).

340.01 Annotation A segment of a "state trunk highway" under sub. (60) upgraded to freeway or expressway status remains a part of the state trunk highway system. Seefeldt v. Dept. of Transp. 113 Wis. 2d 212, 336 N.W.2d 182 (Ct. App. 1983).

340.01 Annotation Because a truck tractor under sub. (73) is not a motor truck under sub. (34), it cannot be a farm truck under sub. (18). Britton v. Transportation Department, 123 Wis. 2d 226, 365 N.W.2d 919 (Ct. App. 1985).

340.01 Annotation Trucks with permanently mounted potato boxes and special low ratio gearing used solely to collect and transport potatoes in harvest and planting seasons are "implements of husbandry" under sub. (24) and not "farm trucks" under sub. (18). State v. Okray Produce Co., Inc. 132 Wis. 2d 145, 389 N.W.2d 825 (Ct. App. 1986).

340.01 Annotation A piece of machinery specifically listed under sub. (52) constitutes road machinery regardless of its use. Schanke v. Wisconsin County Mut. Ins. Co. 177 Wis. 2d 746, 502 N.W.2d 866 (Ct. App. 1993).

340.01 Annotation The graded, but unfinished, bed of a highway lane under construction is not a "roadway" under sub. (54). Burg v. Cincinnati Casualty Insurance Co. 2002 WI 76, 254 Wis. 2d 36, 645 N.W.2d 880, 00-3258.

340.01 Annotation A "highway" is an area that the entire community has free access to travel on. A public parking lot is available to the entire community for vehicular travel, and as such, a city's public parking lot is a "highway." Ellerman v. City of Manitowoc, 2003 WI App 216, 267 Wis. 2d 480, 671 N.W.2d 366, 03-0322.

340.01 Annotation Sub. (24) (b) provides an exception to the sub. (24) (a) definition of "implement of husbandry" under which it is not necessary to consider whether the vehicle in question otherwise qualifies as an implement of husbandry under sub. (24) (a). Unlike sub. (24) (a), sub. (24) (b) does not require a court to determine where the vehicle is principally used, if it is operated on a highway. A truck operated on highways that was used to haul and spread manure and was a motor truck under sub. (24) (b) and was excluded from inclusion as an implement of husbandry under sub. (24) (a). State v. Marshland Acres, Inc., 2013 WI App 72, 348 Wis. 2d 29, 832 N.W.2d 157, 12-2367.

340.01 Annotation The vehicles of licensed private detectives are not authorized emergency vehicles under sub. (3). 61 Atty. Gen. 421.

340.01 Annotation Public parking lots are not "highways" under sub. (22). 65 Atty. Gen. 45.






341. Registration of vehicles.

341.01 Words and phrases defined.

341.01  Words and phrases defined.

341.01(1) (1) Words and phrases defined in s. 340.01 are used in the same sense in this chapter unless a different definition is specifically provided.

341.01(2) (2) In this chapter:

341.01(2)(af) (af) "Former military vehicle" means a vehicle, including a trailer but excluding a tracked vehicle, that was manufactured for use in any country's military forces.

341.01(2)(am) (am) Notwithstanding s. 340.01 (24), "implement of husbandry" means a vehicle or piece of equipment or machinery designed for agricultural purposes, used exclusively in the conduct of agricultural operations and used principally off a highway, or a trailer-mounted bulk liquid fertilizer container.

341.01(2)(b) (b) Notwithstanding s. 340.01 (42), "owner" means, with respect to a vehicle that is leased to a lessee for a period of one year or more, the lessee of the vehicle for purposes of vehicle registration under this chapter.

341.01 History History: 1989 a. 105; 1997 a. 27; 2013 a. 103.



341.03 Operating vehicle after suspension, revocation or cancellation of registration.

341.03  Operating vehicle after suspension, revocation or cancellation of registration.

341.03(1) (1)  Prohibition. No person may operate or knowingly permit the operation of a motor vehicle if the registration for that vehicle is suspended, revoked or canceled under s. 285.30 (6) (d) or 342.255, ch. 344 or this chapter, or if the registration for that vehicle is suspended, canceled or revoked under the law of another jurisdiction.

341.03(2) (2) Penalties.

341.03(2)(a)(a) Any person who violates sub. (1), where the vehicle used is an automobile or any other vehicle having a gross weight rating of 10,000 pounds or less, as determined by the manufacturer of the vehicle, may be required to forfeit not more than $200.

341.03(2)(b) (b) Any person who violates sub. (1), where the vehicle used is a vehicle not enumerated under par. (a), may be required to forfeit not more than $500.

341.03(3) (3) Defenses.

341.03(3)(a)(a)

341.03(3)(a)1.1. It is a defense to a violation of sub. (1) that the person did not know, and had no reason to know, that the motor vehicle registration was suspended, revoked or canceled at the time of the violation.

341.03(3)(a)2. 2. Refusal to accept or failure to receive an order of suspension, revocation or cancellation mailed by the department to the person's last-known address shall not be a defense to a violation of sub. (1). If the person has changed his or her address and fails to notify the department as required in s. 343.22, then failure to receive notice of suspension, revocation or cancellation shall not be a defense to a violation of sub. (1).

341.03(3)(b) (b) This section does not apply if operating the motor vehicle was made necessary by a situation of emergency.

341.03 History History: 1995 a. 128; 1997 a. 35; 1999 a. 80.



341.04 Penalty for operating unregistered or improperly registered vehicle.

341.04  Penalty for operating unregistered or improperly registered vehicle. Except during a state of emergency proclaimed under ch. 323:

341.04(1) (1) It is unlawful for any person to operate or for an owner to consent to being operated on any highway of this state any motor vehicle, recreational vehicle, trailer, or semitrailer, or any other vehicle for which a registration fee is specifically prescribed, unless at the time of operation the vehicle in question either is registered in this state, or, except for registration under s. 341.30 or 341.305, a complete application for registration, including evidence of any inspection under s. 110.20 when required, accompanied by the required fee has been delivered to the department, submitted to a dealer under s. 341.09 (2m) for transmittal to the department or deposited in the mail properly addressed with postage prepaid and, if the vehicle is an automobile or motor truck having a registered weight of 8,000 pounds or less, the vehicle displays a temporary operation plate issued for the vehicle unless the operator or owner of the vehicle produces proof that operation of the vehicle is within 2 business days of the vehicle's sale or transfer, or the vehicle in question is exempt from registration.

341.04(1)(a) (a) A vehicle may be operated by a private person after the date of purchase of such vehicle by such private person or after the date such person moved to this state if application for registration, except for registration under s. 341.30 or 341.305, and certificate of title has been made and the person otherwise complies with any applicable requirements of this section.

341.04(1)(b) (b) All vehicles subject to renewal of registration may be operated provided that application for reregistration, except for registration under s. 341.30 or 341.305, has been made.

341.04(1)(c) (c) Notwithstanding any other provision of this chapter, if a vehicle is owned by a lessor of vehicles and is leased to a lessee for a period of one year or more and the vehicle was registered in the name of the lessor before January 1, 1998, the department may renew the registration in the name of the lessor in lieu of registration of the vehicle by the lessee. This paragraph does not apply to any subsequent lease of the vehicle by a lessor.

341.04(2) (2) Unless application for reregistration has been made as required by s. 341.32, it is unlawful for any person to operate or for the owner to consent to being operated on any highway of this state any registered vehicle the construction or use of which has been changed so as to make the vehicle subject to a higher fee than the fee at which it currently is registered or which is carrying a greater load than that permitted under the current registration.

341.04(3) (3)

341.04(3)(a)(a) Any person who violates sub. (1) or (2), where the vehicle used is an automobile or any other vehicle having a gross vehicle weight rating of 10,000 pounds or less, as determined by the manufacturer of the vehicle, may be required to forfeit not more than $200.

341.04(3)(b) (b) Any person who violates sub. (1) or (2), where the vehicle used is a vehicle not enumerated under par. (a), may be required to forfeit not more than $500.

341.04(3)(c) (c) In addition to imposing the penalty under par. (a) or (b), the court shall order the offender to make application for registration or reregistration and to pay the required fee. If 45 days have elapsed from the date of conviction and the department has not received an application for registration or reregistration and the required fee, the department shall order the offender to make application for registration or reregistration and to pay the required fee. Unless the department receives the application for registration or reregistration and the required fee within 20 days from the date of the department's order, the department may suspend any or all registrations of the offender. Any registration suspended under this section shall remain suspended until the offender makes application for registration or reregistration and the required fee for registration is paid. For purposes of this section, the required registration or reregistration fee for residents of this state is the required annual or biennial fee, or, if the vehicle is eligible for quarterly or consecutive monthly registration, the fee required in s. 341.30 or 341.305. For purposes of this section, the required fee for a vehicle registered on the basis of gross weight shall be the fee for the maximum weight for which the vehicle may be legally registered or the weight at which the vehicle was operating, whichever is greater.

341.04 History History: 1973 c. 218; 1975 c. 351; 1977 c. 29 s. 1654 (7) (a); 1977 c. 56; 1979 c. 274; 1979 c. 361 s. 113; 1983 a. 469; 1989 a. 31; 1991 a. 39; 1993 a. 288; 1997 a. 27; 1999 a. 9, 80, 186; 2007 a. 137; 2009 a. 42.



341.045 Use of registered farm trucks regulated.

341.045  Use of registered farm trucks regulated. A motor truck under s. 340.01 (18) (a) 1. registered as a farm truck under s. 341.26 (3) (a) may be used for personal and family purposes if the primary use of that motor truck is for purposes specified in s. 340.01 (18) (a) 1., except that a registered farm truck may not be used in furtherance of any nonfarm occupation, trade, profession or other employment, including commuting to or from the place of such nonfarm occupation, trade, profession or employment. A motor truck under s. 340.01 (18) (a) 2. may not be used for personal and family purposes. This section does not apply to dual purpose farm trucks registered under s. 341.26 (3) (am). Any violations of this section are subject to the penalty prescribed for violations of s. 341.04 (2).

341.045 History History: 1977 c. 29, 418; 1983 a. 227, 270; 1987 a. 399.



341.05 When vehicles exempt from registration.

341.05  When vehicles exempt from registration. A vehicle, even though operated upon a highway of this state, is exempt from registration if any of the following applies:

341.05(1) (1) The vehicle is operated in accordance with the provisions relating to registration of dealers, distributors, manufacturers, transporters or finance companies.

341.05(2) (2) The vehicle is operated in accordance with the provisions exempting nonresident or foreign-registered vehicles from registration.

341.05(3) (3) The vehicle is operated in accordance with s. 341.405.

341.05(6) (6) The vehicle is operated exclusively upon stationary rails or tracks.

341.05(7) (7) The vehicle is a farm tractor used exclusively in agricultural operations, including threshing, or used exclusively to provide power to drive other machinery, or to transport from job to job machinery driven by a farm tractor.

341.05(9) (9) The vehicle is a trailer or semitrailer used exclusively for the transportation of farm machinery, implements, produce or supplies on a farm or between farms.

341.05(11) (11) The vehicle is a trailer or semitrailer permanently equipped with a well-drilling outfit or designed for moving pea viners and used exclusively for either of those purposes.

341.05(12) (12) The vehicle is a fork-lift truck, a specially constructed road or truck tractor used for shunting trailers or semitrailers in terminal areas or a trailer that is used principally off the highway.

341.05(13m) (13m) The vehicle is a trailer, semitrailer or camping trailer having a gross weight of 3,000 pounds or less and not used for hire or rental.

341.05(14) (14) The vehicle is a trailer or semitrailer not operated in conjunction with a motor vehicle.

341.05(14m) (14m) The vehicle is a new motor vehicle being operated only across a highway from its point of manufacture or assembly.

341.05(15) (15) The vehicle is a motor vehicle being towed, except that when the person operating the vehicle supplying the motive power is a transporter, that person must be registered as a transporter.

341.05(16) (16) The vehicle is a piece of road machinery.

341.05(17) (17) The vehicle is an implement of husbandry.

341.05(18) (18) The vehicle is a motor truck that is operated upon a highway only when directly crossing the highway.

341.05(19) (19) The vehicle is a repaired salvage vehicle operated to or from a location where it is to be inspected as required by s. 342.07, or is an unregistered vehicle operated to or from a location where it is to be inspected as required by s. 110.20.

341.05(19m) (19m) The vehicle is owned by a technical college district board, used exclusively to instruct students in techniques of automotive repair and maintenance and is operated only within 5 miles of the technical college to transport the vehicle to or from a technical college. The operator of the vehicle shall, when operating the vehicle upon a highway, carry in the vehicle a letter from the district director of the technical college stating that the vehicle is exempt from registration.

341.05(20) (20) The vehicle is an amphibious motor vehicle capable of carrying 10 or more passengers when used for sight-seeing purposes, registered as a boat with the department of natural resources and operated upon a highway for a distance not to exceed 5 miles.

341.05(21) (21) The vehicle is owned by the United States.

341.05(22) (22) The vehicle is registered by a federally recognized Indian band or tribe and is exempt under a reciprocal registration exemption agreement under s. 341.409.

341.05(23) (23) The vehicle is a motor bicycle or bicycle, except as provided in s. 349.18.

341.05(24) (24) The vehicle is a golf cart being operated in accordance with s. 349.18 (1) (b) or (c) or (1m).

341.05(25) (25) The vehicle is a wood harvesting slasher, as defined by the department by rule, that is used principally off the highway.

341.05(26) (26) The vehicle is a manufactured home, as defined in s. 101.91 (2).

341.05(27) (27) The vehicle is an off-road utility vehicle being operated in accordance with s. 346.94 (19).

341.05(27m) (27m) The vehicle is a lightweight utility vehicle, as defined in s. 346.94 (21) (a) 2.

341.05(28) (28) Notwithstanding s. 341.26 (3) (ar), the vehicle is a farm truck tractor being operated solely in intrastate transportation and is transporting manure, grains, silage, haylage, or equipment between fields or between a farm and a field at the time of operation or is being operated from its point of purchase to the operator's farm. This subsection does not apply to transportation by a common motor carrier or contract motor carrier.

341.05 History History: 1971 c. 207; 1973 c. 90; 1977 c. 29, 43, 418; 1983 a. 50, 180, 243, 288, 538; 1985 a. 187; 1985 a. 197 s. 7; 1987 a. 349; 1991 a. 39, 316; 1993 a. 288; 1995 a. 138, 189; 1997 a. 27, 269; 1999 a. 9, 53, 85, 186; 2003 a. 192, 237, 327; 2007 a. 11; 2009 a. 157; 2013 a. 13, 20.

341.05 Annotation Trucks with permanently mounted potato boxes and special low ratio gearing used solely to collect and transport potatoes in harvest and planting seasons are "implements of husbandry" exempt from registration under sub. (17). State v. Okray Produce Co., Inc. 132 Wis. 2d 145, 389 N.W.2d 825 (Ct. App. 1986).



341.055 Snowmobiles.

341.055  Snowmobiles. Snowmobiles shall not be registered under this chapter but shall be registered under ch. 350.

341.055 History History: 1971 c. 277.



341.057 All-terrain vehicles and utility terrain vehicles.

341.057  All-terrain vehicles and utility terrain vehicles. All-terrain vehicles and utility terrain vehicles are not required to be registered under this chapter but shall be registered under s. 23.33 (2) or (2g).

341.057 History History: 1985 a. 29; 1997 a. 27; 2011 a. 208.



341.058 Electric personal assistive mobility devices.

341.058  Electric personal assistive mobility devices. Electric personal assistive mobility devices, even though operated upon a highway of this state, are exempt from registration.

341.058 History History: 2001 a. 90.



341.06 Optional registration.

341.06  Optional registration.

341.06(1) (1) The department shall register the following vehicles upon proper application therefor and payment of the required fee even though such vehicles may be exempt from registration:

341.06(1)(am) (am) A trailer or semitrailer or camping trailer having a gross weight of 3,000 pounds or less and not used for hire or rental. The registration fee charged under this paragraph shall be the same as the fee under s. 341.25 (1) (gd).

341.06(1)(b) (b) A vehicle owned by a nonresident and which would be subject to registration if owned by a resident. The registration fee charged shall be the same as if the vehicle were owned by a resident.

341.06(2) (2) A vehicle registered under authority of this section is not on that account exempt from any property tax which would be payable in the absence of such registration.

341.06 History History: 1977 c. 29 ss. 1413, 1654 (7) (a); 1977 c. 418; 1999 a. 80.



341.067 Registration of special vehicles.

341.067  Registration of special vehicles. The department shall register a specially designed vehicle which is authorized for operation by a person holding a special restricted operator's license under s. 343.135 if the special vehicle meets the equipment standards established under s. 347.02 (6).

341.067 History History: 1979 c. 345; Stats. 1979 s. 341.065; 1979 c. 355 s. 156; Stats. 1979 s. 341.067.



341.07 Certain vehicles to be registered by resident lessee.

341.07  Certain vehicles to be registered by resident lessee.

341.07(1)(1) If a motor truck or truck tractor is to be operated in this state under authority of a common carrier certificate or contract carrier license issued by the department to a resident of this state, including a Wisconsin corporation, and such operation is in accordance with a lease or operating agreement with the owner of the motor truck or truck tractor or other person authorized to enter into such lease or operating agreement, the certificated or licensed carrier shall register such motor truck or truck tractor in this state unless it has been so registered by the owner. This section applies even though the motor truck or truck tractor is owned by a nonresident.

341.07(2) (2) If a motor truck or truck tractor is operated by or with the consent of such certificated or licensed carrier on any highway of this state when such vehicle is not registered in this state or when such vehicle is required by s. 341.04 (2) to be reregistered, such carrier is subject to the penalty provided in s. 341.04 (3). The court, in addition to imposing the penalty, shall order the carrier to make application for registration or reregistration and to pay the fee therefor.

341.07(3) (3) This section does not affect the interchange of trailers and semitrailers as authorized by s. 341.41 (4).

341.07 History History: 1977 c. 29 s. 1654 (9) (f); 1981 c. 347 s. 80 (2); 1993 a. 16.



341.075 Mobile air conditioner servicing information.

341.075  Mobile air conditioner servicing information. The department shall provide information concerning the requirements for servicing mobile air conditioners under s. 100.45 (4) to the public.

341.075 History History: 1993 a. 243.



341.08 Application for registration.

341.08  Application for registration.

341.08(1) (1) Application for original registration and for renewal of registration shall be made to the department upon forms prescribed by it and shall be accompanied by the required fee.

341.08(1m) (1m) The forms for application for original registration and for renewal of registration under sub. (1) shall include the information required under s. 85.103 (2) and the applicant's birth date.

341.08(2) (2) Applications for original registration of a vehicle shall contain the following information:

341.08(2)(a) (a) The name and birth date of the owner.

341.08(2)(am) (am) If the owner under par. (a) is a lessee, the name and birth date of the lessor.

341.08(2)(b) (b) The name of the town, city or village in which the owner resides and, if the owner resides in a city of the first or second class, the owner's true residential or business address.

341.08(2)(bm) (bm) If applicable, the name of the town, city or village in which the lessor resides and, if the lessor resides in a 1st or 2nd class city, the lessor's true residential or business address.

341.08(2)(c) (c) A description of the vehicle, including make, model, color, identification number and any other information which the department may reasonably require for proper identification of the vehicle. An application for a motorcycle or for a vehicle registered at a gross weight of more than 8,000 pounds is not required to include the vehicle color in the description of the vehicle.

341.08(2)(cm) (cm) A place for the applicant to indicate whether the color of the vehicle being registered has changed from the color specified on the certificate of registration and, if so, the new color.

341.08(2)(d) (d) The city, village or town and the county in which the vehicle is customarily kept.

341.08(2)(e) (e) Such further information as the department may reasonably require to enable it to determine whether the vehicle is by law entitled to registration or to enable it to determine the proper applicant or registration fee for the vehicle.

341.08(2)(f) (f) If the application is for registration of a vehicle under s. 341.14 (6m), an opportunity for the applicant to identify himself or herself as a member or former member of a Wisconsin national guard unit identified by the department of military affairs under s. 341.14 (6m) (d) 5.

341.08(3) (3) The department may accept an application and complete registration of a vehicle when the evidence of ownership is held by a nonresident lienholder or for other reason is not immediately available and the department is satisfied as to ownership of the vehicle. The title fee shall be collected at the time of registration and retained even though certificate of title is not issued.

341.08(4) (4) Applications for renewal of registration shall contain the information required in sub. (2) for original applications or such parts thereof as the department deems necessary to assure the proper registration of the vehicle. The department may require that applications for renewal of registration be accompanied by the certificate of title issued for the vehicle only when the true ownership or proper registration of the vehicle is in doubt and cannot be resolved from records maintained by the department.

341.08(4m) (4m) At least 30 days prior to the expiration of a vehicle's registration, the department shall mail to the last-known address of the registrant a notice of the date upon which the registration must be renewed and an application form for renewal of registration. The application form or an accompanying document shall include a list of any unpaid citations for nonmoving traffic violations or any judgments for violation of ch. 110, 194, or 341 to 350, an administrative rule of the department, or an ordinance enacted in accordance with s. 349.06, including parking violations, and of any unpaid towing and storage charges associated with nonmoving traffic violations entered against the registrant that remain unpaid. The list of unpaid citations for nonmoving traffic violations and of unpaid towing and storage charges associated with nonmoving traffic violations shall be based on information obtained under s. 345.28 (4). The list of unpaid judgments shall be based on information obtained under s. 345.47 (1) (d). If there is a citation for any nonmoving traffic violation entered against the registrant that is unpaid, he or she shall be notified that the vehicle may not be registered until the citation is paid or the registrant appears in court to respond to the citation. If there are any towing and storage charges entered against the registrant that are unpaid, he or she shall be notified that the vehicle may not be registered until such towing and storage charges are paid. If there is a judgment entered against the registrant which is unpaid, he or she shall be notified that the vehicle may not be registered until the judgment is paid.

341.08(5) (5) The department shall supply the several county clerks with blank application forms for original registration of vehicles.

341.08(6) (6) If the applicant for a certificate of registration is under 18 years of age, the application shall be accompanied by a statement made and signed by either of the applicant's parents, if such parent has custody of the minor; or if neither parent has custody, then by the person having custody, stating that the applicant has the signer's consent to register the vehicle in the applicant's name. The signature on the statement shall not impute any liability for the negligence or misconduct of the applicant while operating such motor vehicle on the highways. Any person who violates this section may be required to forfeit not more than $200.

341.08(7) (7) A vehicle's registration does not expire on the date of expiration of registration under ss. 341.25 to 341.36 if, on that date of expiration, the registrant is on active duty in the U.S. armed forces and is absent from this state. Any registration extended under this subsection expires 30 days after the registrant returns to this state or 90 days after the registrant is discharged from active duty, whichever is earlier. If a registration is renewed after an extension under this subsection, the renewal period shall begin on the day after the date of expiration of registration.

341.08 History History: 1971 c. 164; 1973 c. 218; 1975 c. 94; 1977 c. 29 ss. 1414, 1654 (7) (a); 1979 c. 34; 1981 c. 165; 1983 a. 180; 1987 a. 349; 1991 a. 13, 269, 316; 1995 a. 255, 338; 1997 a. 27; 1999 a. 88, 90, 110; 2003 a. 201; 2009 a. 195.



341.085 Registration of ambulances.

341.085  Registration of ambulances.

341.085(1) (1) The department shall inspect all ambulances prior to issuing an original or renewal registration to determine that the vehicles meet requirements specified by law or administrative rule as to specifications, medical equipment, supplies and sanitation.

341.085(2) (2) The department may adopt rules necessary for administration of this section and prescribe ambulance service equipment and standards therefor, except that any ambulance which does not conform to rules adopted by the department may be used until December 30, 1979.

341.085 History History: 1977 c. 29.



341.09 Temporary operation permits and plates.

341.09  Temporary operation permits and plates.

341.09(1) (1)

341.09(1)(a)(a) The department shall issue temporary operation plates as provided under subs. (2), (2m) and (9) and may issue a temporary operation permit or plate for an unregistered vehicle as otherwise provided under this section. Except as provided in par. (b), the permits or plates shall contain the date of expiration and sufficient information to identify the vehicle for which and the person to whom it is issued. The department may place the information identifying the vehicle and the person to whom the permit or plate is issued on a separate form. Except as provided in subs. (3) to (5), a temporary operation plate issued under this section is valid for a period of 90 days or until the applicant receives the regular registration plates, whichever occurs first.

341.09(1)(b) (b) The department shall specify by rule the size, color, design, form and specifications of temporary operation plates issued under sub. (2m) or (9) for an automobile or motor truck having a registered weight of 8,000 pounds or less, and the system to be used to identify the date of issuance of such plates. All temporary operation plates issued under sub. (2m) or (9) for an automobile or motor truck having a registered weight of 8,000 pounds or less shall contain a registration number composed of letters or numbers.

341.09(1)(c) (c) Notwithstanding subs. (2m) (a) 1. b., a dealer may collect a special handling fee of not more than $5 if the dealer provides special assistance to a person who is applying for a temporary operation plate under sub. (2m) (a) 1. b.

341.09(1m) (1m) The department may issue a temporary operation plate for a motorcycle under sub. (8). The plate shall contain the date of expiration and sufficient information to identify the motorcycle for which and the person to whom it is issued.

341.09(2) (2)

341.09(2)(a)(a) Upon request therefor by a person who has made a verifiable application for registration and paid the registration fee, the department shall issue a temporary operation permit or plate if it appears that the person would otherwise be unable to lawfully operate the vehicle pending receipt of the registration plates.

341.09(2)(b) (b) If the department is not able to verify that an application has been submitted, the department may issue a temporary operation permit or plate if it is satisfied as to the ownership of the vehicle and the applicant submits another application with all fees normally required to title and register the vehicle. The fee paid under this paragraph shall be refunded upon completion of processing of the original application.

341.09(2)(d) (d) The department may issue temporary operation plates for use on any vehicle except buses, for-hire vehicles and vehicles which are subject to registration under the international registration plan if the state is a party to such plan. The department shall determine the size, color, design, form and specifications of the plate. The department shall charge a fee of $3 for each temporary operation plate issued under this subsection.

341.09(2)(e) (e) Sections 341.13 and 341.14 do not apply to plates issued under this subsection.

341.09(2)(f) (f) Nothing in this subsection requires a person who has complied with s. 341.04 (1) to obtain a temporary operation plate under this subsection.

341.09(2)(g) (g) A temporary operation plate may not be issued under this subsection to a state resident for use on an automobile or motor truck having a registered weight of 8,000 pounds or less.

341.09(2m) (2m)

341.09(2m)(a)(a)

341.09(2m)(a)1.1. Upon request by a dealer licensed in this state, the department may issue any number of temporary operation plates and temporary permits to a dealer under sub. (2) at a fee of $3 per item. The dealer may issue the temporary operation plate or permit at a fee of $3 to any of the following:

341.09(2m)(a)1.a. a. Except as provided in subd. 2., a state resident who purchases or leases from the dealer any type of vehicle except buses, for-hire vehicles and vehicles which are subject to registration under the international registration plan if the state is a party to such plan, for use on such vehicle.

341.09(2m)(a)1.b. b. A state resident who purchases or leases an automobile or motor truck having a registered weight of 8,000 pounds or less from a person other than the dealer for use on such vehicle if the state resident submits to the dealer a complete application for registration of the vehicle, including evidence of any inspection under s. 110.20 when required, and for a new certificate of title for a purchased vehicle, together with a check or money order made payable to the department for all applicable title, registration, security interest and sales tax moneys, for transmittal to the department by the dealer.

341.09(2m)(a)2. 2. Notwithstanding subd. 1., the department shall issue a sufficient number of temporary operation plates and temporary permits without charge to each dealer licensed in this state for issuance under this subdivision. Each dealer shall issue a temporary operation plate or a temporary permit without charge to any state resident who purchases or leases from the dealer an automobile or motor truck having a registered weight of 8,000 pounds or less, for use on such vehicle if the state resident submits to the dealer a complete application for registration of the vehicle, including evidence of inspection under s. 110.20 when required, and for a new certificate of title for a purchased vehicle, together with a check or money order made payable to the department for all applicable title, registration, security interest and sales tax moneys, for transmittal to the department by the dealer.

341.09(2m)(a)3. 3. The department shall prescribe the manner in which a dealer shall keep records of temporary operation plates and temporary permits issued by the dealer.

341.09(2m)(d) (d) If the department determines that a dealer has misused plates or permits issued under this subsection or sub. (4) or has failed to comply with the requirements of this section or rules issued under this section, the department may order the dealer to return all temporary operation plates and permits in the dealer's possession. Within 30 days after the issuance of the order, the dealer may request a hearing before the division of hearings and appeals. The division of hearings and appeals shall schedule a hearing with reasonable promptness. The dealer may not issue any temporary operation plates or permits until after the division of hearings and appeals holds its scheduled hearing and issues its findings.

341.09(3) (3) Upon application therefor to the department by a person engaged in the active military service of the United States or its allies and upon satisfactory proof of the active military status of the applicant and of being granted a furlough the department shall issue to the applicant without charge a temporary operation plate which authorizes the applicant to operate any vehicle owned or designated by the applicant without registration of the vehicle. The plate is valid only while the applicant is on furlough and for a period not to exceed 30 days. The department shall determine the size, color, design, form and specifications of a plate issued under this subsection. The plate may be similar or identical to a plate issued under sub. (2).

341.09(4) (4) Upon receipt of an application and a fee of $3, the department shall register a vehicle purchased or leased in this state by a nonresident for a period not to exceed 30 days. The department shall determine the size, color, design, form and specifications of a plate issued under this subsection. The plate may be similar or identical to a plate issued under sub. (2). The department may issue the plates to dealers at a fee of $3 per plate in the manner and for the purpose provided in sub. (2m).

341.09(5) (5) The department may issue a temporary operation permit or plate which is valid for a period of 30 days upon request of the owner of a vehicle which is subject to the inspection required by s. 110.20 (6). The department shall charge a fee of $3 for each temporary operation permit or plate issued under this subsection. The department shall determine the size, color, design, form and specification of the plate.

341.09(6) (6) The department may, in instances of special transportation need as determined by the department, issue a trip permit which is valid for a 72-hour period to the owner or operator of a vehicle which is eligible for quarterly registration under s. 341.30 or consecutive monthly registration under s. 341.305. The fee for the trip permit shall be not less than $15. The secretary may waive the fee for the trip permit if the secretary determines that waiver is appropriate under the circumstances.

341.09(7) (7) The owner of a special interest vehicle registered under s. 341.266 (2) (a) or a reconstructed, replica, street modified or homemade vehicle registered under s. 341.268 (2) (a) may, upon payment of a fee of $5 and application to the department, be issued a permit for operation of the vehicle for a period not to exceed 5 successive days during the month of January. The permit shall be valid only in the calendar year for which the permit is issued. The department shall prescribe the form of the application and permit and the manner in which the permit shall be displayed. The owner may be issued additional permits in subsequent years upon application and payment of the required fee.

341.09(8) (8) The department may issue a temporary operation plate to a person who is eligible for the issuance of a special plate for a motorcycle under s. 341.14 (1e) if the department determines that the person's disability is temporary. The plate shall contain the information specified in sub. (1m) and comply with s. 341.13 (2m), if applicable. The plate shall otherwise be similar to or identical to plates issued under s. 341.14 (1e). No charge in addition to the registration fee may be made for the issuance of a plate under this subsection.

341.09(9) (9) Notwithstanding any other provision of this section, the department shall issue a temporary operation plate or a temporary permit without charge for an automobile or motor truck having a registered weight of 8,000 pounds or less upon receipt of a complete application accompanied by the required fee for registration of the vehicle, including evidence of any inspection under s. 110.20 when required, if the department does not immediately issue the regular registration plates for the vehicle and the department determines that the applicant has not otherwise been issued a temporary operation plate or a temporary permit under this section.

341.09 History History: 1975 c. 32, 351; 1977 c. 29 s. 1654 (7) (a), (e); 1977 c. 273; 1981 c. 150, 391; 1983 a. 27, 180; 1987 a. 100 s. 3; 1987 a. 369; 1989 a. 137, 304, 359; 1991 a. 39, 81, 189; 1993 a. 16, 165, 288; 1997 a. 27; 1999 a. 80; 2001 a. 109; 2005 a. 25; 2011 a. 260 s. 81; 2011 a. 262.



341.10 Grounds for refusing registration.

341.10  Grounds for refusing registration. The department shall refuse registration of a vehicle under any of the following circumstances:

341.10(1) (1) The required state fee and any municipal vehicle registration fee imposed by the town, village or city in which the vehicle is customarily kept has not been paid for the specific vehicle, and the department may refuse registration of a vehicle if such fees for the current period or for any previous period for which payment of a registration fee is required by law have not been paid on any other vehicles owned by the applicant for registration.

341.10(2) (2) The applicant has failed to furnish any of the following:

341.10(2)(a) (a) If applicable, the power of attorney required under 15 USC 1988 or rules of the department.

341.10(2)(b) (b) Unless exempted by rule of the department, the mileage disclosure from the most recent titled owner and of all subsequent nontitled owners of the vehicle.

341.10(2)(c) (c) Other information or documents required by law or by the department pursuant to authority of law.

341.10(3) (3) A certificate of title is a prerequisite to registration of the vehicle and, except for an applicant who is the lessee of a vehicle, a valid certificate of title has not been issued to the applicant for the vehicle and the applicant is not entitled to the issuance of a certificate of title.

341.10(4) (4) The applicant's registration has been suspended or revoked and such suspension or revocation still is in effect.

341.10(5) (5) The vehicle is exempt from registration under this chapter and voluntary registration of the vehicle is not expressly authorized.

341.10(6) (6) The vehicle [is] was manufactured after 1969 and does not meet manufacturer or importer certification label requirements as specified in 49 CFR 567 or the vehicle is a Kei class vehicle. This subsection does not apply to former military vehicles, historic military vehicles, as defined in s. 341.269 (1) (a), for which the department receives an application, and which are eligible, for registration under s. 341.269, or special interest vehicles, as defined in s. 341.266 (1) (c), for which the department receives an application, and which are eligible, for registration under s. 341.266.

341.10(7) (7) A court has notified the department under s. 345.47 (1) (d) that a judgment has been entered against the applicant and the judgment remains unpaid.

341.10(7m) (7m) An authority has notified the department under s. 345.28 (4) that a citation for a nonmoving traffic violation has been issued against the applicant and the applicant has not paid the citation or appeared in court to respond to the citation or that the applicant has not paid towing and storage charges associated with a citation for a nonmoving traffic violation issued against the applicant.

341.10(7r) (7r) A city has notified the department under s. 345.285 (2) (b) 1. that one or more citations for nonmoving traffic violations have been issued against the applicant and the applicant has not paid the citations or appeared in court to respond to the citations.

341.10(8) (8) The vehicle is not eligible for registration under s. 285.30 (6).

341.10(10) (10) The vehicle requires inspection under s. 110.20 (6) and:

341.10(10)(a) (a) The vehicle has not been inspected; or

341.10(10)(b) (b) The most recent inspection of the vehicle under s. 110.20 (6) indicates noncompliance unless the department has issued a temporary operating permit under s. 110.20 (10) (b) or a waiver of compliance under s. 110.20 (13).

341.10(11) (11) The applicant has failed to furnish proof of payment, in the form prescribed by the U.S. secretary of the treasury, that the federal heavy vehicle use tax imposed by section 4481 of the internal revenue code has been paid.

341.10(12) (12) The vehicle is required to be inspected under s. 110.063 (2) and any of the following applies:

341.10(12)(a) (a) The vehicle has not been inspected.

341.10(12)(b) (b) The most recent inspection of the vehicle indicates noncompliance with ss. 110.063 and 110.075, ch. 347 or rules promulgated under those sections or ch. 347.

341.10(14) (14) The vehicle has a mobile air conditioner, as defined in s. 100.45 (1) (b), the distribution of which in this state would be prohibited under s. 100.45 (2).

341.10(15) (15) The vehicle is required to be inspected under s. 110.05 and any of the following applies:

341.10(15)(a) (a) The vehicle has not been inspected.

341.10(15)(b) (b) The most recent inspection of the vehicle indicates noncompliance with ss. 110.05 and 110.075 or ch. 347 or rules promulgated under those sections or ch. 347.

341.10(16) (16) The applicant has applied for registration under the international registration plan specified in s. 341.405 and, in the registration application, the applicant has identified as the motor carrier responsible for the safety of the motor vehicle to be registered a motor carrier for which the department has received notice that the motor carrier is subject to a federal out-of-service order for unsatisfactory safety compliance. This subsection does not prohibit the applicant from registering the motor vehicle under any applicable provision of this chapter other than s. 341.405.

341.10(17) (17) The applicant has applied for registration under the international registration plan specified in s. 341.405 and the motor vehicle for which application is made has been identified by the federal motor carrier safety administration as having been assigned for safety to a motor carrier whose business is operated, managed, or otherwise controlled or affiliated with a person that has been issued a federal out-of-service order for unsatisfactory safety compliance. This subsection does not prohibit the applicant from registering the motor vehicle under any applicable provision of this chapter other than s. 341.405.

341.10 History History: 1973 c. 131; 1975 c. 32; 1977 c. 29 s. 1654 (7) (a); 1979 c. 34; 1979 c. 274; 1981 c. 165; 1983 a. 27, 78, 103, 169, 330; 1987 a. 235; 1989 a. 56, 284; 1991 a. 39, 316; 1993 a. 159, 288; 1995 a. 227; 1997 a. 27, 237; 1999 a. 85; 2003 a. 201, 297; 2009 a. 135; 2011 a. 32, 235; 2013 a. 103.



341.11 Contents, issuance and display of certificate of registration; issuance of duplicate certificate.

341.11  Contents, issuance and display of certificate of registration; issuance of duplicate certificate.

341.11(1)(1) Except as provided in sub. (2) the department upon registering a vehicle shall issue and deliver to the owner a certificate of registration. The certificate shall contain the name, residence and address of the owner; a brief description of the vehicle, including its color; the registration number assigned; and the date of expiration of registration. The certificate shall be in such form and may contain such additional information as the department deems advisable. A certificate for a motorcycle or for a vehicle registered at a gross weight of more than 8,000 pounds is not required to include the vehicle color in the description of the vehicle.

341.11(2) (2) Whenever a certificate of registration is issued upon registration of a motor truck or truck tractor by a certificated or licensed carrier in accordance with s. 341.07, the certificate shall show that the vehicle is registered in the name of ...., owner, ...., lessee, and shall be delivered to the applicant.

341.11(3) (3) The department shall issue a duplicate certificate of registration upon application therefor by any person in whose name the vehicle is registered and upon payment of a fee of $2.

341.11(4) (4) In the case of a vehicle registered on the basis of gross weight for which special registration plates have been issued under s. 341.14 (2), (6), (6m) or (6r) or for which personalized registration plates have been issued under s. 341.145, or any motor bus, motor home, dual purpose motor home, motor truck, truck tractor or road tractor, the certificate of registration shall be displayed in a prominent place in the driver's compartment of the vehicle to which the certificate refers. Any person who operates and any person in whose name the vehicle is registered who consents to the operation of any such vehicle without the certificate of registration being so displayed may be required to forfeit not more than $200.

341.11 History History: 1971 c. 164 s. 83; 1971 c. 278; 1975 c. 39, 136; 1977 c. 29 s. 1654 (7) (a); 1983 a. 270; 1985 a. 120 s. 3200; 1985 a. 202; 1985 a. 210 s. 2; 1987 a. 64, 112, 403; 1989 a. 54; 1991 a. 239; 1999 a. 90.



341.12 Design, procurement and issuance of registration plates.

341.12  Design, procurement and issuance of registration plates.

341.12(1)(1) The department upon registering a vehicle pursuant to s. 341.25 or 341.30 shall issue and deliver prepaid to the applicant 2 registration plates for an automobile, motor truck, motor bus, school bus, motor home, or dual purpose motor home and one plate for other vehicles. The department upon registering a vehicle pursuant to any other section shall issue one plate unless the department determines that 2 plates will better serve the interests of law enforcement.

341.12(2) (2) The department shall purchase plates from the Waupun Correctional Institution unless otherwise approved by the governor. Subject to any specific requirements which may be imposed by statute, the department shall determine the size, color and design of registration plates with a view toward making them visible evidence of the period for which the vehicle is registered and the fee class into which the vehicle falls as well as making them a ready means of identifying the specific vehicle or owner for which the plates were issued.

341.12(3) (3) All registration plates shall have displayed upon them the following:

341.12(3)(a) (a) The registration number assigned to the vehicle or owner. The registration number shall be composed of numbers or letters or both.

341.12(3)(b) (b) The name "Wisconsin" or abbreviation "Wis".

341.12(3)(c) (c) An indication of the period for which the specific plate is issued or the date of expiration of registration.

341.12(4) (4)

341.12(4)(a)(a) All registration plates issued under s. 341.25 (1) (a) and for motor trucks having a gross weight of not more than 8,000 pounds shall be treated with a reflectorized material or substance. The department shall prescribe the term for the use of reflectorized plates.

341.12(4)(b) (b) The department, in conjunction with the department of corrections and the department of administration, shall establish the specifications for the reflectorized material and invite bids for supplying reflectorized material. The department of administration shall establish a date for the opening of such bids and shall award the contract for supplying reflectorized material to the lowest responsible bidder. The specifications shall be drawn up for each base plate year.

341.12 History History: 1971 c. 164 ss. 71, 83; 1975 c. 136; 1977 c. 29 ss. 1415, 1654 (7) (a); 1977 c. 418 s. 924 (18) (a); 1979 c. 34; 1989 a. 31; 1993 a. 16; 1999 a. 9; 2007 a. 11.



341.13 Additional specifications for design of certain plates.

341.13  Additional specifications for design of certain plates.

341.13(1)(1) In addition to the matter specified in s. 341.12 (3), registration plates for automobiles registered pursuant to the registration system under s. 341.27, except automobiles registered under s. 341.14 (6r) or 341.145 (1) (c), shall comply with the following specifications:

341.13(1)(a) (a) The words "America's Dairyland" shall be displayed across either the lower or upper portion of the plate at the discretion of the secretary.

341.13(1)(b) (b) A 3-letter abbreviation for the month of registration and the year of registration shall be displayed in symbols.

341.13(2) (2) In addition to the matter specified in s. 341.12 (3), the registration plates for a vehicle registered on the basis of gross weight except a dual purpose motor home or a motor home, motor truck, farm truck, or dual purpose farm truck registered under s. 341.14 (1), (1a), (1m), (1q), (2), (6m), or (6r) or 341.145 (1) (a), (b), (c), (d), or (e) or a motor truck or dual purpose farm truck registered under s. 341.14 (6) shall indicate the weight class into which the vehicle falls in a manner prescribed by the department. The gross weight which determines the registration fee for a dual purpose motor home or a motor home, motor truck, farm truck, or dual purpose farm truck registered under s. 341.14 (1), (1a), (1m), (1q), (2), (6m), or (6r) or 341.145 (1) (a), (b), (c), (d), or (e) or a motor truck or dual purpose farm truck registered under s. 341.14 (6) shall be shown on its certificate of registration.

341.13(2m) (2m) A registration plate issued for a motorcycle shall have a white background and black lettering and shall be 4 inches by 7 inches in size.

341.13(2r) (2r) In addition to the matter specified in s. 341.12 (3), the registration plates for a vehicle registered under s. 341.14 (6r) (f) 32. shall display the words "combat-wounded veteran." The department shall specify one combination of colors and design for a plate issued under s. 341.14 (6r) (f) 32., except that the department may not specify the colors or design unless the colors and design are approved in writing by the department of veterans affairs.

341.13(3) (3) In lieu of issuing a new plate upon each renewal of registration of a vehicle, the department may issue one insert tag, decal or other evidence of registration per vehicle to indicate the period of registration. The tag, decal or other evidence of registration shall be provided by the department and used only if the outstanding plate is in suitable condition for further usage. A decal shall be displayed as provided in s. 341.15 (1m).

341.13(4) (4) A specially designed vehicle which is authorized for operation under s. 343.135 (2) (a) 2. shall bear a tag, decal or other identification issued by the department to indicate that the vehicle may be subject to special equipment standards under s. 347.02 (6) and that the vehicle may be operated only by a person authorized to do so under s. 343.135 (2) (b).

341.13 History History: 1975 c. 136, 200; 1977 c. 29 ss. 1416, 1654 (7); 1977 c. 418; 1979 c. 345; 1983 a. 227, 270, 538; 1985 a. 29; 1985 a. 87 s. 5; 1985 a. 202, 332; 1987 a. 64, 112, 403; 1989 a. 54; 1993 a. 16; 1995 a. 128, 350; 1997 a. 27; 2001 a. 109; 2003 a. 71, 184; 2009 a. 246; 2011 a. 32.



341.135 Rebasing registration plates.

341.135  Rebasing registration plates. At intervals determined by the department, the department shall establish new designs of registration plates to be issued under ss. 341.14 (1), (1a), (1m), (1q), (2), (2m), (6m), and (6r), 341.25 (1) (a), (c), (h), and (j) and (2) (a), (b), and (c), and 341.26 (2) and (3) (a) 1. and (am). Any design for registration plates issued for automobiles and for vehicles registered on the basis of gross weight shall comply with the applicable design requirements of ss. 341.12 (3), 341.13, and 341.14 (6r) (c). The designs for registration plates specified in this section shall be as similar in appearance as practicable during each design interval. Except as provided in ss. 341.13 (2r) and 341.14 (1), each registration plate issued under s. 341.14 (1), (1a), (1m), (1q), (2), (2m), (6m), or (6r), 341.25 (1) (a), (c), (h), or (j) or (2) (a), (b), or (c), or 341.26 (2) or (3) (a) 1. or (am) during each design interval shall be of the design established under this section. The department may not redesign registration plates for the special groups under s. 341.14 (6r) (f) 53., 54., or 55. until July 1, 2010. Notwithstanding s. 341.13 (3), as the department establishes new designs for registration plates under this section, the department shall, at the time determined appropriate by the department, issue registration plates of the new design to replace registration plates previously issued. This section does not apply to special group plates under s. 341.14 (6r) (f) 19m., 33m., and 48m.

341.135 History History: 1997 a. 237; 1999 a. 9; 2001 a. 16; 2003 a. 71; 2005 a. 25, 260, 472; 2007 a. 97; 2009 a. 28; 2011 a. 32.



341.14 Application for and issuance of special plates.

341.14  Application for and issuance of special plates. The department shall issue special plates as specified in this section under the following circumstances:

341.14(1) (1) If any resident of this state who is registering or has registered an automobile, or a motor truck, dual purpose motor home or dual purpose farm truck which has a gross weight of not more than 8,000 pounds, a farm truck which has a gross weight of not more than 12,000 pounds or a motor home submits a statement once every 4 years, as determined by the department, from the U.S. department of veterans affairs certifying to the department that the resident is, by reason of injuries sustained while in the active U.S. military service, a person with a disability that limits or impairs the ability to walk, the department shall procure, issue and deliver to the veteran, plates of a special design in lieu of the plates which ordinarily would be issued for the vehicle, and shall renew the plates. The plates shall be colored red, white, and blue and the department shall consult the department of veterans affairs before specifying the design of the plates. The plates shall be so designed as to readily apprise law enforcement officers of the fact that the vehicle is owned by a disabled veteran and is entitled to the parking privileges specified in s. 346.50 (2). No charge in addition to the registration fee shall be made for the issuance or renewal of such plates.

341.14(1a) (1a) If any resident of this state, who is registering or has registered an automobile, or a motor truck, dual purpose motor home or dual purpose farm truck which has a gross weight of not more than 8,000 pounds, a farm truck which has a gross weight of not more than 12,000 pounds or a motor home, submits a statement once every 4 years, as determined by the department, from a physician licensed to practice medicine in any state, from an advanced practice nurse licensed to practice nursing in any state, from a public health nurse certified or licensed to practice in any state, from a physician assistant licensed or certified to practice in any state, from a podiatrist licensed to practice in any state, from a chiropractor licensed to practice chiropractic in any state, or from a Christian Science practitioner residing in this state and listed in the Christian Science journal certifying to the department that the resident is a person with a disability that limits or impairs the ability to walk, the department shall procure, issue and deliver to the disabled person plates of a special design in lieu of plates which ordinarily would be issued for the vehicle, and shall renew the plates. The plates shall be so designed as to readily apprise law enforcement officers of the fact that the vehicle is owned by a nonveteran disabled person and is entitled to the parking privileges specified in s. 346.50 (2a). No charge in addition to the registration fee shall be made for the issuance or renewal of such plates.

341.14(1e) (1e)

341.14(1e)(a)(a) If any resident of this state, who is registering or has registered a motorcycle, submits a statement once every 4 years, as determined by the department, from a physician licensed to practice medicine in any state, from an advanced practice nurse licensed to practice nursing in any state, from a public health nurse certified or licensed to practice in any state, from a physician assistant licensed or certified to practice in any state, from a podiatrist licensed to practice in any state, from a chiropractor licensed to practice chiropractic in any state, from a Christian Science practitioner residing in this state and listed in the Christian Science journal, or from the U.S. department of veterans affairs certifying to the department that the resident is a person with a disability that limits or impairs the ability to walk, the department shall procure, issue and deliver to the disabled person a plate of a special design in lieu of the plate which ordinarily would be issued for the motorcycle, and shall renew the plate. The statement shall state whether the disability is permanent or temporary and, if temporary, the opinion of the physician, advanced practice nurse, public health nurse, physician assistant, podiatrist, chiropractor, practitioner, or U.S. department of veterans affairs as to the duration of the disability. The plate shall be so designed as to readily apprise law enforcement officers of the fact that the motorcycle is owned by a disabled person and is entitled to the parking privileges specified in s. 346.50 (2a). No charge in addition to the registration fee may be made for the issuance or renewal of the plate.

341.14(1e)(b) (b) If the department determines that the disability of a person submitting a statement under par. (a) is temporary, a temporary operation plate may be issued to the person under s. 341.09 (8). A plate issued under s. 341.09 (8) shall be considered a special registration plate issued under this subsection for purposes of s. 346.50 (2a) and (3), 346.503 (1), 346.505 (2), 349.13 (1m) or 349.145.

341.14(1m) (1m) If any licensed driver submits to the department a statement once every 4 years, as determined by the department, from a physician licensed to practice medicine in any state, from a public health nurse certified or licensed to practice in any state, from an advanced practice nurse licensed to practice nursing in any state, from a physician assistant licensed or certified to practice in any state, from a podiatrist licensed to practice in any state, from a chiropractor licensed to practice chiropractic in any state, or from a Christian Science practitioner residing in this state and listed in the Christian Science journal certifying that another person who is regularly dependent on the licensed driver for transportation is a person with a disability that limits or impairs the ability to walk, the department shall issue and deliver to the licensed driver plates of a special design in lieu of the plates which ordinarily would be issued for the automobile or motor truck, dual purpose motor home or dual purpose farm truck having a gross weight of not more than 8,000 pounds, farm truck having a gross weight of not more than 12,000 pounds or motor home, and shall renew the plates. The plates shall be so designed as to readily apprise law enforcement officers of the fact that the vehicle is operated by a licensed driver on whom a disabled person is regularly dependent and is entitled to the parking privileges specified in s. 346.50 (2a). No charge in addition to the registration fee may be made for the issuance or renewal of the plates. The plates shall conform to the plates required in sub. (1a).

341.14(1q) (1q) If any employer who provides an automobile, or a motor truck, dual purpose motor home or dual purpose farm truck which has a gross weight of not more than 8,000 pounds, a farm truck which has a gross weight of not more than 12,000 pounds or a motor home, for an employee's use submits to the department a statement once every 4 years, as determined by the department, from a physician licensed to practice medicine in any state, from an advanced practice nurse licensed to practice nursing in any state, from a public health nurse certified or licensed to practice in any state, from a physician assistant licensed or certified to practice in any state, from a podiatrist licensed to practice in any state, from a chiropractor licensed to practice chiropractic in any state, or from a Christian Science practitioner residing in this state and listed in the Christian Science journal certifying that the employee is a person with a disability that limits or impairs the ability to walk, the department shall issue and deliver to such employer plates of a special design in lieu of the plates which ordinarily would be issued for the vehicle, and shall renew the plates. The plates shall be so designed as to readily apprise law enforcement officers of the fact that the vehicle is operated by a disabled person and is entitled to the parking privileges specified in s. 346.50 (2a). No charge in addition to the registration fee may be made for the issuance or renewal of the plates. The plates shall conform to the plates required in sub. (1a).

341.14(2) (2) Upon compliance with the laws relating to registration of automobiles and motor homes; motor trucks, dual purpose motor homes, and dual purpose farm trucks which have a gross weight of not more than 8,000 pounds; and farm trucks which have a gross weight of not more than 12,000 pounds, including payment of the prescribed registration fees therefor plus an additional fee of $15 when registration plates are issued accompanied by an application showing satisfactory proof that the applicant is the holder of an unexpired amateur radio station license issued by the federal communications commission, the department shall issue registration plates on which, in lieu of the usual registration number, shall be inscribed in large legible form the call letters of such applicant as assigned by the federal communications commission. The fee for reissuance of a plate under this subsection shall be $15.

341.14(2m) (2m) Upon compliance with laws relating to registration of motor vehicles, including payment of the prescribed fee, and an additional fee of $15 when the original or new registration plates are issued and accompanied by an application showing satisfactory proof that the applicant has a collector's identification number as provided in s. 341.266 (2) (d), the department shall issue registration plates on which, in lieu of the usual registration number, shall be inscribed the collector's identification number issued under s. 341.266 (2) (d). The words "VEHICLE COLLECTOR" shall be inscribed across the lower or upper portion of the plate at the discretion of the department. Additional registrations under this subsection by the same collector shall bear the same collector's identification number followed by a suffix letter for vehicle identification. Registration plates issued under this subsection shall expire annually.

341.14(3) (3) Upon request therefor by the state or a county or municipality or federally recognized Indian tribe or band which is registering a vehicle owned by it and to be used in law enforcement work, to be used by investigators for the office of the state public defender or to be used for operation under s. 20.916 (7), the department shall issue the same type of registration plate as it would issue for a privately owned vehicle of the same type in lieu of the type of plate it ordinarily would issue for a vehicle owned by the state or by a county or municipality or Indian tribe or band. This subsection does not affect the registration fee to be charged.

341.14(4) (4) For antique motor vehicles as specified in s. 341.265. The special plate for an antique motorcycle under this subsection shall be the same size as the usual registration plate for a motorcycle that is not an antique motorcycle.

341.14(4m) (4m) For special interest vehicles as specified in s. 341.266.

341.14(4r) (4r) For reconstructed, replica, street modified, and homemade vehicles as specified in s. 341.268.

341.14(4u) (4u) For historic military vehicles as specified in s. 341.269. The special plate for a historic military vehicle that is a motorcycle shall be the same size as the usual registration plate for a motorcycle that is not a historic military vehicle.

341.14(5) (5) Upon application by any person awarded the congressional medal of honor and submission of proper proof thereof, the department shall issue special plates so designed as to indicate such award. No charge whatever shall be made for the issuance of such plates.

341.14(6) (6)

341.14(6)(a)(a) Upon application to register an automobile or a motor truck or dual purpose farm truck that has a gross weight of not more than 8,000 pounds by any person who was a member of any of the U.S. armed services and who was held as a prisoner of war during a war period, as defined in s. 45.01 (13), or while in service in a crisis zone, as defined in s. 45.01 (11), and upon submission of a statement from the U.S. department of veterans affairs certifying that the person was a prisoner of war during a war period, as defined in s. 45.01 (13), or while in service in a crisis zone, as defined in s. 45.01 (11), the department shall issue to the person a special plate that is colored red, white, and blue and that has the words "ex-prisoner of war" placed on the plate in the manner designated by the department.

341.14(6)(c) (c) A person who maintains no more than one registration under this subsection at one time shall not be charged a fee for registration of the vehicle or issuance of the plates.

341.14(6)(d) (d) For each additional vehicle, a person who maintains more than one registration under this subsection at one time shall be charged a fee of $15 for issuance or reissuance of the plates in addition to the annual registration fee for the vehicle. Except as provided in par. (c), a motor truck or dual purpose farm truck registered under this subsection shall be registered under this paragraph.

341.14(6m) (6m)

341.14(6m)(a)(a) Upon application to register an automobile or a motor home, or a motor truck, dual purpose motor home, or dual purpose farm truck which has a gross weight of not more than 8,000 pounds, or a farm truck which has a gross weight of not more than 12,000 pounds, by any person who is a resident of this state and a member or retired member of the national guard, the department shall issue to the person special plates whose colors and design shall be determined by the department and which have the words "Wisconsin guard member" placed on the plates in the manner designated by the department. The department shall consult with or obtain the approval of the adjutant general with respect to any word or symbol used to identify the national guard. An additional fee of $15 shall be charged for the issuance or reissuance of the plates. Registration plates issued under this subsection shall expire annually.

341.14(6m)(b) (b) Except as provided in par. (c), if an individual in possession of special plates under this subsection or of personalized plates under s. 341.145 (1) (b) does not maintain membership in the national guard during a year which is not a plate issuance year, the individual shall dispose of the special plates in a manner prescribed by the department.

341.14(6m)(c) (c) Paragraph (b) does not apply to an individual who is a retired member of the national guard.

341.14(6m)(d) (d)

341.14(6m)(d)1.1. If an applicant for initial issuance of special plates under this subsection identifies himself or herself in the application as a member or former member of a Wisconsin national guard unit identified by the department of military affairs under subd. 5., the department shall provide to the applicant, to be affixed to one of the plates issued under this subsection, a decal that includes a symbol associated with the unit of which the applicant is or was a member and instructions for placement of the decal on the special plate.

341.14(6m)(d)2. 2. Upon receiving any application for renewal of registration of a vehicle for which special plates have been issued under this subsection, if the applicant identifies himself or herself in the application as a member or former member of a Wisconsin national guard unit identified by the department of military affairs under subd. 5. and if the department has not previously provided a decal under subd. 1. or 3., the department shall provide a decal described in subd. 1. to the applicant, with instructions for placement of the decal on one of the special plates.

341.14(6m)(d)3. 3. Notwithstanding subd. 2., upon receiving any application for renewal of registration of a vehicle for which special plates have been issued under this subsection, if the applicant identifies himself or herself in the application as a member or former member of a Wisconsin national guard unit identified by the department of military affairs under subd. 5. and if the department is required under s. 341.135 to issue new registration plates for the vehicle, the department shall provide to the applicant, to be affixed to one of these plates, a decal described in subd. 1. and instructions for placement of the decal on the plate.

341.14(6m)(d)4. 4. This paragraph also applies to personalized registration plates issued under s. 341.145 (1g) (a).

341.14(6m)(d)5. 5. The department of military affairs shall, by rule, identify each Wisconsin national guard unit for which a decal is available under this paragraph.

341.14(6m)(d)6. 6. The department shall charge a fee of $20 for each decal provided to an applicant under this paragraph.

341.14(6r) (6r)

341.14(6r)(a)(a) In this subsection and s. 341.145 (1) (c):

341.14(6r)(a)1. 1. "Authorized special group" means a special group enumerated in par. (f) or designated by the department under par. (fm).

341.14(6r)(a)2. 2. "Immediate family member" means a spouse, grandparent, parent, sibling, child, stepchild, stepparent, or grandchild, or the spouse of a grandparent, parent, sibling, child, stepchild, stepparent, or grandchild.

341.14(6r)(b) (b)

341.14(6r)(b)1.1. Subject to subd. 1m., upon application to register an automobile or motor home, or a motor truck, dual purpose motor home or dual purpose farm truck which has a gross weight of not more than 8,000 pounds, or a farm truck which has a gross weight of not more than 12,000 pounds, by any person who is a resident of this state and a member of an authorized special group, the department shall issue to the person special plates whose colors and design shall indicate that the vehicle is owned by a person who is a member of the applicable special group. The department may not issue any special group plates under par. (f) 55., 60., or 61r. until 6 months after the department has received information sufficient for the department to determine that any approvals required for use of any logo, trademark, trade name or other commercial symbol designating the professional football team or professional baseball team or associated with Harley-Davidson, Inc., have been obtained. Subject to sub. (9) (d), the department may not issue any special group plates under par. (f) 61m. until the department has received information sufficient for the department to determine that any license or other approval required for use of any logo, trademark or service mark, trade name or other commercial symbol to be used on or in association with these plates has been obtained. Notwithstanding s. 341.12 (2), if the department of corrections does not have flat-plate technology available for use in manufacturing license plates at quality and cost comparable to that available from the state of Minnesota, the department of transportation may not issue any special group plates under par. (f) 59. unless the department of transportation purchases the plates from the state of Minnesota. Sections 16.70, 16.71, 16.72, 16.75, 16.752 to 16.755, 16.765, 16.77, and 16.82 do not apply to purchases of plates issued under par. (f) 59. from the state of Minnesota.

341.14(6r)(b)1m. 1m. Upon receipt of contributions totaling an amount equal to the initial costs of production of the special group plates under par. (f) 61. or $11,800, whichever is less, from Marquette University or other persons interested in the special group plates under par. (f) 61., the department shall commence any development work necessary to implement the provisions of par. (f) 61. and related provisions under this subsection and shall complete the development work within 6 months of its commencement. The development work under this subdivision shall be funded only from the appropriation under s. 20.395 (4) (ch) from contributions received by the department for purposes of this subdivision. If the department does not receive, by June 30, 2013, sufficient contributions to commence development work under this subdivision, the department may not commence development work under this subdivision and shall promptly return to each contributor all contributions, less a transaction fee of no more than $2.50 per contributor for costs associated with the return of contributions, received by the department for purposes of this subdivision. If the department receives contributions in excess of the amount necessary to commence development work under this subdivision, the department shall discontinue receiving contributions under this subdivision and promptly return to each contributor all contributions, less a transaction fee of no more than $2.50 per contributor for costs associated with the return of contributions, received by the department after the department had received sufficient contributions. No contribution received by the department under this subdivision may be applied to any fee established under subd. 2. The department may not issue any special group plates under par. (f) 61. until the department has completed the development work specified in this subdivision.

341.14(6r)(b)2. 2. An additional fee of $15 shall be charged for the issuance or reissuance of the plates for special groups specified under par. (f), except that no additional fee may be charged under this subdivision for the issuance or reissuance of the plates for special groups specified under par. (f) 1. to 32., 49. to 49s., 51., or 56.

341.14(6r)(b)3. 3. An additional fee of $15 shall be charged for the issuance or reissuance of a plate issued for a special group designated by the department under par. (fm). The department shall deposit in the general fund and credit to the appropriation account under s. 20.395 (5) (cj) all fees collected under this subdivision.

341.14(6r)(b)4. 4. An additional fee of $20 that is in addition to the fee under subd. 2. shall be charged for the issuance or renewal of a plate issued on an annual basis for a special group specified under par. (f) 35. to 47. An additional fee of $40 that is in addition to the fee under subd. 2. shall be charged for the issuance or renewal of a plate issued on a biennial basis for a special group specified under par. (f) 35. to 47. if the plate is issued or renewed during the first year of the biennial registration period or $20 for the issuance or renewal if the plate is issued or renewed during the 2nd year of the biennial registration period. The fee under this subdivision is deductible as a charitable contribution for purposes of the taxes under ch. 71. The department shall pay all moneys received under this subdivision to the Board of Regents of the University of Wisconsin system to fund the scholarship programs under s. 36.44.

341.14(6r)(b)5. 5. An additional fee of $25 that is in addition to the fee under subd. 2. shall be charged for the issuance or renewal of a plate issued on an annual basis for the special group specified under par. (f) 50. An additional fee of $50 that is in addition to the fee under subd. 2. shall be charged for the issuance or renewal of a plate issued on the biennial basis for the special group specified under par. (f) 50. if the plate is issued or renewed during the first year of the biennial registration period or $25 for the issuance or renewal if the plate is issued or renewed during the 2nd year of the biennial registration period. All moneys received under this subdivision in excess of the initial costs of production of the special group plate under par. (f) 50. or $15,000, whichever is less, shall be deposited in the conservation fund and credited to the appropriation under s. 20.370 (1) (fs). To the extent permitted under ch. 71, the fee under this subdivision is deductible as a charitable contribution for purposes of the taxes under ch. 71.

341.14(6r)(b)6. 6. An additional fee of $25 that is in addition to the fee under subd. 2. shall be charged for the issuance or renewal of a plate issued on an annual basis for the special group specified under par. (f) 53. An additional fee of $50 that is in addition to the fee under subd. 2. shall be charged for the issuance or renewal of a plate issued on a biennial basis for the special group specified under par. (f) 53. if the plate is issued or renewed during the first year of the biennial registration period or $25 for the issuance or renewal if the plate is issued or renewed during the 2nd year of the biennial registration period. All moneys received under this subdivision in excess of the initial costs of data processing for the special group plate under par. (f) 53. or $35,000, whichever is less, shall be credited to the appropriation account under s. 20.395 (1) (ih) and deposited in the fund maintained under s. 48.982 (2e) (a) 2. To the extent permitted under ch. 71, the fee under this subdivision is deductible as a charitable contribution for purposes of the taxes under ch. 71.

341.14(6r)(b)7. 7. An additional fee of $25 that is in addition to the fee under subd. 2. shall be charged for the issuance or renewal of a plate issued on an annual basis for the special group specified under par. (f) 54. An additional fee of $50 that is in addition to the fee under subd. 2. shall be charged for the issuance or renewal of a plate issued on the biennial basis for the special group specified under par. (f) 54. if the plate is issued or renewed during the first year of the biennial registration period or $25 for the issuance or renewal if the plate is issued or renewed during the 2nd year of the biennial registration period. All moneys received under this subdivision in excess of the initial costs of production of the special group plate under par. (f) 54. or $196,700, whichever is less, shall be deposited in the conservation fund and credited to the appropriation under s. 20.370 (5) (au). To the extent permitted under ch. 71, the fee under this subdivision is deductible as a charitable contribution for purposes of the taxes under ch. 71.

341.14(6r)(b)8. 8. An additional fee of $25 that is in addition to the fee under subd. 2. shall be charged for the issuance or renewal of a plate issued on an annual basis for the special group specified under par. (f) 55. An additional fee of $50 that is in addition to the fee under subd. 2. shall be charged for the issuance or renewal of a plate issued on the biennial basis for the special group specified under par. (f) 55. if the plate is issued or renewed during the first year of the biennial registration period or $25 for the issuance or renewal if the plate is issued or renewed during the 2nd year of the biennial registration period. For each professional football team for which plates are produced under par. (f) 55., all moneys received under this subdivision in excess of the initial costs of data processing for the special group plate related to that team under par. (f) 55. or $35,000, whichever is less, shall be deposited in the general fund and credited as follows:

341.14(6r)(b)8.a. a. An amount equal to the costs of licensing fees under par. (h) that are related to that team shall be credited to the appropriation account under s. 20.395 (5) (cL).

341.14(6r)(b)8.b. b. The remainder after crediting the appropriation account as provided in subd. 8. a. shall be credited to the appropriation account under s. 20.395 (1) (ig). The department of transportation shall identify and record the percentage of moneys that are attributable to each professional football team represented by a plate under par. (f) 55.

341.14(6r)(b)9. 9.

341.14(6r)(b)9.a.a. A fee of $15 shall be charged for the issuance or reissuance of a plate for a special group specified under par. (f) 1. to 15., 16. to 19., 20. to 32., 49. to 49s., 51., or 56. All moneys received under this subd. 9. a. in excess of the initial costs of production of the special group plates under par. (f) 3m., 6m., 9g., 9m., 12g., 12m., 49d., 49h., 49s., and 56. or $37,800, whichever is less, shall be deposited in the veterans trust fund.

341.14(6r)(b)9.b. b. A fee of $15 shall be charged for the issuance or reissuance of a plate for the special group specified under par. (f) 15m. All moneys received under this subd. 9. b. in excess of the initial costs of production of the special group plate under par. (f) 15m. or $23,700, whichever is less, shall be deposited in the veterans trust fund.

341.14(6r)(b)9m. 9m. An additional fee of $25 that is in addition to the fee under subd. 2. shall be charged for the issuance or renewal of a plate issued on an annual basis for the special group specified under par. (f) 55m. An additional fee of $50 that is in addition to the fee under subd. 2. shall be charged for the issuance or renewal of a plate issued on the biennial basis for the special group specified under par. (f) 55m. if the plate is issued or renewed during the first year of the biennial registration period or $25 for the issuance or renewal if the plate is issued or renewed during the 2nd year of the biennial registration period. To the extent permitted under ch. 71, the fee under this subdivision is deductible as a charitable contribution for purposes of the taxes under ch. 71. All moneys received under this subdivision, in excess of $43,600 for the initial costs of production of the special group plate under par. (f) 55m., shall be deposited in the general fund and credited as follows:

341.14(6r)(b)9m.a. a. Twenty-five percent shall be credited to the appropriation account under s. 20.380 (1) (ig).

341.14(6r)(b)9m.b. b. Seventy-five percent shall be credited to the appropriation account under s. 20.380 (1) (ir).

341.14(6r)(b)10. 10. An additional fee of $25 that is in addition to the fee under subd. 2. shall be charged for the issuance or renewal of a plate issued on an annual basis for the special group specified under par. (f) 57. An additional fee of $50 that is in addition to the fee under subd. 2. shall be charged for the issuance or renewal of a plate issued on the biennial basis for the special group specified under par. (f) 57. if the plate is issued or renewed during the first year of the biennial registration period or $25 for the issuance or renewal if the plate is issued or renewed during the 2nd year of the biennial registration period. All moneys received under this subdivision, in excess of $27,600 for the initial costs of production of the special group plate under par. (f) 57., shall be credited to the appropriation account under s. 20.435 (1) (gi). To the extent permitted under ch. 71, the fee under this subdivision is deductible as a charitable contribution for purposes of the taxes under ch. 71.

341.14(6r)(b)11. 11. An additional fee of $25 that is in addition to the fee under subd. 2. shall be charged for the issuance or renewal of a plate issued on an annual basis for the special group specified under par. (f) 58. An additional fee of $50 that is in addition to the fee under subd. 2. shall be charged for the issuance or renewal of a plate issued on the biennial basis for the special group specified under par. (f) 58. if the plate is issued or renewed during the first year of the biennial registration period or $25 for the issuance or renewal if the plate is issued or renewed during the 2nd year of the biennial registration period. To the extent permitted under ch. 71, the fee under this subdivision is deductible as a charitable contribution for purposes of the taxes under ch. 71. All moneys received under this subdivision, in excess of $43,200 for the initial costs of production of the special group plate under par. (f) 58., shall be credited to the appropriation account under s. 20.435 (1) (g).

341.14(6r)(b)12. 12. A fee of $25 that is in addition to the fee under subd. 2. shall be charged for the issuance or renewal of a plate issued on an annual basis for the special group specified under par. (f) 59. A fee of $50 that is in addition to the fee under subd. 2. shall be charged for the issuance or renewal of a plate issued on the biennial basis for the special group specified under par. (f) 59. if the plate is issued or renewed during the first year of the biennial registration period or $25 for the issuance or renewal if the plate is issued or renewed during the 2nd year of the biennial registration period. All moneys received under this subdivision in excess of $23,500 shall be deposited in the conservation fund and credited to the appropriation under s. 20.370 (1) (fs). To the extent permitted under ch. 71, the fee under this subdivision is deductible as a charitable contribution for purposes of the taxes under ch. 71.

341.14(6r)(b)13. 13. An additional fee of $25 that is in addition to the fee under subd. 2. shall be charged for the issuance or renewal of a plate issued on an annual basis for the special group specified under par. (f) 60. An additional fee of $50 that is in addition to the fee under subd. 2. shall be charged for the issuance or renewal of a plate issued on the biennial basis for the special group specified under par. (f) 60. if the plate is issued or renewed during the first year of the biennial registration period or $25 for the issuance or renewal if the plate is issued or renewed during the 2nd year of the biennial registration period. For each professional baseball team for which plates are produced under par. (f) 60., all moneys received under this subdivision, in excess of $24,300 for the initial costs of production for each team's special group plates, shall be deposited into the general fund and credited as follows:

341.14(6r)(b)13.a. a. An amount equal to the costs of licensing fees under par. (i) that are related to that team shall be credited to the appropriation account under s. 20.395 (5) (ej).

341.14(6r)(b)13.b. b. The remainder after crediting the appropriation account as provided in subd. 13. a. shall be credited to the appropriation account under s. 20.835 (4) (gb). The department of transportation shall identify and record the percentage of moneys that are attributable to each professional baseball team represented by a plate under par. (f) 60.

341.14(6r)(b)14. 14. Subject to sub. (9) (d), a fee of $25 that is in addition to the fee under subd. 2. shall be charged for the issuance or renewal of a plate issued on an annual basis for the special group specified under par. (f) 61m. Subject to sub. (9) (d), a fee of $50 that is in addition to the fee under subd. 2. shall be charged for the issuance or renewal of a plate issued on the biennial basis for the special group specified under par. (f) 61m. if the plate is issued or renewed during the first year of the biennial registration period or $25 for the issuance or renewal if the plate is issued or renewed during the 2nd year of the biennial registration period. All moneys received under this subdivision, in excess of $6,580 for the initial costs of production of the special group plate under par. (f) 61m., shall be deposited into the general fund and credited to the appropriation under s. 20.395 (5) (eg). To the extent permitted under ch. 71, the fee under this subdivision is deductible as a charitable contribution for purposes of the taxes under ch. 71.

341.14(6r)(b)14m. 14m. An additional fee of $25 that is in addition to the fee under subd. 2. shall be charged for the issuance or renewal of a plate issued on an annual basis for the special group specified under par. (f) 61r. An additional fee of $50 that is in addition to the fee under subd. 2. shall be charged for the issuance or renewal of a plate issued on the biennial basis for the special group specified under par. (f) 61r. if the plate is issued or renewed during the first year of the biennial registration period or $25 for the issuance or renewal if the plate is issued or renewed during the 2nd year of the biennial registration period. All moneys received under this subdivision, in excess of $16,100 for the initial costs of production of the special group plate under par. (f) 61r., shall be deposited into the general fund and credited to the appropriation account under s. 20.395 (5) (eh).

341.14(6r)(c) (c) Special group plates shall display the word "Wisconsin", the name of the applicable authorized special group, a symbol representing the special group, not exceeding one position, and identifying letters or numbers or both, not exceeding 6 positions and not less than one position. Except as provided in this paragraph, the department shall specify the design for special group plates, but the department shall consult the president of the University of Wisconsin System before specifying the word or symbol used to identify the special groups under par. (f) 35. to 47., the secretary of natural resources before specifying the word or symbol used to identify the special groups under par. (f) 50. and 59., the chief executive officer of the professional football team and an authorized representative of the league of professional football teams described in s. 229.823 to which that team belongs before specifying the design for the applicable special group plate under par. (f) 55., the chief trademark officer of Harley-Davidson Michigan, LLC before specifying the design for the applicable special group plate under par. (f) 61r., the department of veterans affairs before specifying the design for the special group plates under par. (f) 49d., 49h., and 49s., and the department of tourism and chief executive officer of the organization specified in par. (f) 55m. before specifying the design and word or symbol used to identify the special group name for special group plates under par. (f) 55m. Special group plates under par. (f) 50. shall be as similar as possible to regular registration plates in color and design. The department shall make available 2 designs for the special group plates under par. (f) 60. The department may not specify any design for the special group plates under par. (f) 60. unless the design is approved by the executive vice president of the Milwaukee Brewers Baseball Club LP. The word or symbol used to identify the special group under par. (f) 59. shall be different from the word or symbol used to identify the special group under par. (f) 50. and the design shall cover the entire plate. Special group plates under par. (f) 61m. shall display a logo or image of the lion associated with the Lions Clubs International. Special group plates under par. (f) 61r. shall display a bar and shield logo associated with Harley-Davidson, Inc., on the left portion of the plates and the words "share the road" on the bottom portion of the plates. Notwithstanding par. (e), special group plates under par. (f) 33m. and 48m. shall be the same color and design that was specified by the department for special group plates under par. (f) 33. and 48., respectively, immediately prior to January 1, 2007. The design for special group plates under par. (f) 33. and 48. shall be different from the design of special group plates under par. (f) 33m. and 48m., respectively.

341.14(6r)(d) (d)

341.14(6r)(d)1.1. Subject to subd. 2. and par. (c), the department shall specify the word or words comprising the special group name and the symbol to be displayed upon special group plates for a group associated with a branch of the armed services or a related organization after consultation with the appropriate state or federal representative of that service or organization. Special group plates for a group associated with a branch of the armed services or a related organization shall be colored red, white and blue.

341.14(6r)(d)2. 2. Special group plates under par. (f) 19m. shall display a gold star flag. The department shall consult the Brian LaViolette Scholarship Foundation, Inc., in designing the special group plates under par. (f) 19m., and the department may not specify a design for the special group plates under par. (f) 19m. unless the design is approved in writing by the department of veterans affairs.

341.14(6r)(e) (e) The department shall specify one combination of colors for special group plates for groups or organizations which are not military in nature and not special group plates under par. (f) 35. to 47., 50., and 59., for each professional football team under par. (f) 55., and for each professional baseball team under par. (f) 60. The department shall specify one combination of colors for special group plates under par. (f) 35. to 47. Subject to par. (c), the department shall specify the word or words comprising the special group name and the symbol to be displayed upon special group plates for a group or organization which is not military in nature after consultation with the chief executive officer in this state of the group or organization. The department shall require that the word or words and symbol for a university specified under par. (f) 35. to 47. be a registration decal or tag and affixed to the special group plate and be of the colors for a university specified under par. (f) 35. to 47. that the president of the University of Wisconsin System specifies. The department shall consult the chief trademark officer of Harley-Davidson Michigan, LLC before specifying the colors for the special group plate under par. (f) 61r.

341.14(6r)(f) (f) Subject to par. (b) 1m., the department shall issue special group plates under this subsection for the following authorized special groups:

341.14(6r)(f)1. 1. U.S. army.

341.14(6r)(f)1m. 1m. U.S. Army retired.

341.14(6r)(f)2. 2. U.S. army reserve.

341.14(6r)(f)3. 3. U.S. army veterans.

341.14(6r)(f)3m. 3m. Students and alumni of the U.S. Military Academy.

341.14(6r)(f)4. 4. U.S. navy.

341.14(6r)(f)4m. 4m. U.S. navy retired.

341.14(6r)(f)5. 5. U.S. navy reserve.

341.14(6r)(f)6. 6. U.S. navy veterans.

341.14(6r)(f)6m. 6m. Students and alumni of the U.S. Naval Academy.

341.14(6r)(f)7. 7. U.S. air force.

341.14(6r)(f)7m. 7m. U.S. air force retired.

341.14(6r)(f)8. 8. U.S. air force reserve.

341.14(6r)(f)9. 9. U.S. air force veterans.

341.14(6r)(f)9g. 9g. Students and alumni of the U.S. Air Force Academy.

341.14(6r)(f)9m. 9m. Members of the Civil Air Patrol.

341.14(6r)(f)10. 10. U.S. coast guard.

341.14(6r)(f)10m. 10m. U.S. coast guard retired.

341.14(6r)(f)11. 11. U.S. coast guard reserve.

341.14(6r)(f)12. 12. U.S. coast guard veterans.

341.14(6r)(f)12g. 12g. Students and alumni of the U.S. Coast Guard Academy.

341.14(6r)(f)12m. 12m. Students and alumni of the U.S. Merchant Marine Academy.

341.14(6r)(f)13. 13. U.S. marine corps.

341.14(6r)(f)13m. 13m. U.S. marine corps retired.

341.14(6r)(f)14. 14. U.S. marine corps reserve.

341.14(6r)(f)15. 15. U.S. marine corps veterans.

341.14(6r)(f)15m. 15m. Women veterans.

341.14(6r)(f)16. 16. World War I veterans.

341.14(6r)(f)17. 17. World War II veterans.

341.14(6r)(f)18. 18. Korean War veterans.

341.14(6r)(f)19. 19. Vietnam War veterans.

341.14(6r)(f)19m. 19m. Persons who have had an immediate family member die while serving in the U.S. armed forces or in forces incorporated as part of the U.S. armed forces if the immediate family member meets any of the eligibility criteria specified in 10 USC 1126 (a) (1) to (3) for a gold star lapel button.

341.14(6r)(f)20. 20. Persons awarded the distinguished service cross medal.

341.14(6r)(f)21. 21. Persons awarded the air force cross medal.

341.14(6r)(f)22. 22. Persons awarded the navy cross medal.

341.14(6r)(f)23. 23. Persons awarded the distinguished service medal from any branch of the U.S. armed forces.

341.14(6r)(f)24. 24. Persons awarded the silver star medal.

341.14(6r)(f)25. 25. Persons awarded the legion of merit medal.

341.14(6r)(f)26. 26. Persons awarded the distinguished flying cross medal.

341.14(6r)(f)27. 27. Persons awarded the soldier's medal.

341.14(6r)(f)28. 28. Persons awarded the navy and marine corps medal.

341.14(6r)(f)29. 29. Persons awarded the airman's medal.

341.14(6r)(f)30. 30. Persons awarded the coast guard medal.

341.14(6r)(f)31. 31. Persons awarded the bronze star medal.

341.14(6r)(f)32. 32. Persons awarded the purple heart medal.

341.14(6r)(f)33. 33. Fire fighters and surviving spouses of fire fighters who die in the line of duty.

341.14(6r)(f)33m. 33m. Fire fighters and surviving spouses of fire fighters who die in the line of duty.

341.14(6r)(f)34. 34. Rescue squad members.

341.14(6r)(f)35. 35. Persons interested in obtaining a plate with University of Wisconsin-Eau Claire on it.

341.14(6r)(f)36. 36. Persons interested in obtaining a plate with University of Wisconsin-Green Bay on it.

341.14(6r)(f)37. 37. Persons interested in obtaining a plate with University of Wisconsin-La Crosse on it.

341.14(6r)(f)38. 38. Persons interested in obtaining a plate with University of Wisconsin-Madison on it.

341.14(6r)(f)39. 39. Persons interested in obtaining a plate with University of Wisconsin-Milwaukee on it.

341.14(6r)(f)40. 40. Persons interested in obtaining a plate with University of Wisconsin-Oshkosh on it.

341.14(6r)(f)41. 41. Persons interested in obtaining a plate with University of Wisconsin-Parkside on it.

341.14(6r)(f)42. 42. Persons interested in obtaining a plate with University of Wisconsin-Platteville on it.

341.14(6r)(f)43. 43. Persons interested in obtaining a plate with University of Wisconsin-River Falls on it.

341.14(6r)(f)44. 44. Persons interested in obtaining a plate with University of Wisconsin-Stevens Point on it.

341.14(6r)(f)45. 45. Persons interested in obtaining a plate with University of Wisconsin-Stout on it.

341.14(6r)(f)46. 46. Persons interested in obtaining a plate with University of Wisconsin-Superior on it.

341.14(6r)(f)47. 47. Persons interested in obtaining a plate with University of Wisconsin-Whitewater on it.

341.14(6r)(f)48. 48. Emergency medical technicians and first responders.

341.14(6r)(f)48m. 48m. Emergency medical technicians and first responders.

341.14(6r)(f)49. 49. Persian Gulf War veterans.

341.14(6r)(f)49d. 49d. Iraq War veterans.

341.14(6r)(f)49h. 49h. Afghanistan War veterans.

341.14(6r)(f)49m. 49m. Somalia War veterans.

341.14(6r)(f)49s. 49s. Noble Eagle veterans.

341.14(6r)(f)50. 50. Persons interested in supporting endangered resources.

341.14(6r)(f)51. 51. Veterans of the attack on Pearl Harbor who were stationed in Hawaii on December 7, 1941.

341.14(6r)(f)53. 53. Persons interested in obtaining a plate with the words "Celebrate Children" on it to show their support of the prevention of child abuse and neglect.

341.14(6r)(f)54. 54. Persons interested in obtaining a plate supporting Ducks Unlimited, Inc., and its conservation efforts in the United States, Canada and Mexico.

341.14(6r)(f)55. 55. Persons interested in expressing their support of a professional football team, as described in s. 229.823, whose home stadium, as defined in s. 229.821 (8), is in this state.

341.14(6r)(f)55m. 55m. Persons interested in obtaining a plate supporting the efforts of the WPGA Junior Foundation, Inc. to provide opportunities, enjoyment, and education to junior golfers in this state and promoting golf in this state.

341.14(6r)(f)56. 56. Persons interested in supporting veterans.

341.14(6r)(f)57. 57. Persons interested in obtaining a plate supporting the efforts of the Wisconsin Women's Health Foundation, Inc., to provide women's health outreach and education programs and support for women's health research that improves the quality of life for women and families in this state.

341.14(6r)(f)58. 58. Persons interested in obtaining a plate supporting the efforts of Donate Life Wisconsin to promote the donation of organs and tissue, to promote organ and tissue transplant research, and to advance patient services involving organ and tissue transplants in this state.

341.14(6r)(f)59. 59. Persons interested in supporting endangered resources.

341.14(6r)(f)60. 60. Persons interested in expressing their support of a major league professional baseball team that uses as its home field baseball park facilities that are constructed under subch. III of ch. 229.

341.14(6r)(f)61. 61. Persons interested in obtaining a plate expressing their support for Marquette University and their appreciation of the many benefits Marquette University and its thousands of alumni confer on this state.

341.14(6r)(f)61m. 61m. Persons interested in obtaining a plate supporting the Lions Clubs of Wisconsin.

341.14(6r)(f)61r. 61r. Persons interested in supporting motorcycle safety.

341.14(6r)(fm) (fm)

341.14(6r)(fm)1.1. In addition to the special groups specified under par. (f), any group or organization may apply to the department for designation as an authorized special group. The department shall designate any group or organization that meets all of the following criteria as an authorized special group:

341.14(6r)(fm)1.a. a. The group or organization is not organized or operated for profit.

341.14(6r)(fm)1.b. b. The group or organization is not a political committee, as defined in s. 11.01 (4), or a political group, as defined in s. 11.01 (10).

341.14(6r)(fm)1.c. c. The group or organization is not a church, a synagogue, a mosque or any organization, whether or not organized under ch. 187, that operates under a creed.

341.14(6r)(fm)1.d. d. The group or organization does not promote, practice or encourage hatred or any form of discrimination.

341.14(6r)(fm)1.e. e. The group or organization does not carry connotations offensive to good taste or decency, or that would be misleading, or in conflict with the enumeration or designation of any other authorized special group.

341.14(6r)(fm)2. 2. The application for designation as an authorized special group shall include all of the following:

341.14(6r)(fm)2.a. a. A deposit of $15,500 that shall be returned to the group or organization if the application is denied or, if the application is approved, $15 times the number of special group plates issued to members of the authorized special group in the first year of issuance of the special group plate shall be returned to the group or organization, up to a maximum of $12,000.

341.14(6r)(fm)2.b. b. A certification by the group or organization that any approvals required for use of any logo, trademark, trade name or other commercial symbol related to the group or organization have been obtained and that the group or organization shall be responsible for any licensing fees related to the word or words or the symbol on special group plates for the group or organization.

341.14(6r)(fm)2.c. c. Any other information that the department reasonably requires to determine whether the group or organization is entitled by law to designation as an authorized special group.

341.14(6r)(fm)4. 4. If the application for designation as an authorized special group is denied, the department shall promptly return the application to the group or organization, together with a notice stating the reason for the denial. All decisions of the department with respect to applications under this paragraph shall be final and not subject to judicial review under ch. 227.

341.14(6r)(fm)5. 5. The department may not assist any group or organization in the use of special group plates in any fund-raising effort by the group or organization.

341.14(6r)(fm)6. 6. The department shall establish by rule procedures for the designation of authorized special groups under this paragraph and for the issuance or the discontinuation of issuance of special group plates under this subsection to members of an authorized special group.

341.14(6r)(fm)7. 7. After October 1, 1998, additional authorized special groups may only be special groups designated by the department under this paragraph. The authorized special groups enumerated in par. (f) shall be limited solely to those special groups specified under par. (f) on October 1, 1998. This subdivision does not apply to the special groups specified under par. (f) 3m., 6m., 9g., 9m., 12g., 12m., 15m., 19m., 33m., 48m., 49d., 49h., 49s., 54., 55., 55m., 56., 57., 58., 59., 60., 61., 61m., and 61r.

341.14(6r)(g) (g)

341.14(6r)(g)1.1. Except as provided in subd. 2. and sub. (8) (a), if an individual in possession of special plates under par. (f) 33., 33m., 34., 48., or 48m. or of personalized plates under s. 341.145 (1) (c) of the same color and design as special plates under par. (f) 33., 33m., 34., 48., or 48m. does not maintain membership in the applicable authorized special group during a year that is not a plate issuance year, the individual shall dispose of the special plates in a manner prescribed by the department. This paragraph does not apply to plates issued to the surviving spouse of a fire fighter who died in the line of duty.

341.14(6r)(g)2. 2. If an individual in possession of special plates under par. (f) 33., 33m., 34., 48., or 48m. or of personalized plates under s. 341.145 (1) (c) of the same color and design as special plates under par. (f) 33., 33m., 34., 48., or 48m. suffers an injury in the course of his or her job duties as a fire fighter, rescue squad member, or emergency medical technician and the injury prevents the individual from subsequently performing such job duties, the individual may retain these special plates.

341.14(6r)(h) (h) From the appropriation under s. 20.395 (5) (cL), the department shall pay reasonable licensing fees relating to the word or words or the symbol on special group plates under par. (f) 55.

341.14(6r)(i) (i) From the appropriation under s. 20.395 (5) (ej), the department shall pay 2 percent of all moneys received under par. (b) 13. that are deposited into the general fund for licensing fees relating to the word or words or the symbol on, or otherwise required for, special group plates under par. (f) 60.

341.14(6w) (6w) Upon application to register a motorcycle by any person who is a resident of this state and a veteran of the U.S. armed forces, the department shall issue to the person a special plate whose colors and design shall indicate that the vehicle is owned by a veteran of the U.S. armed forces. The department shall specify the design of the special plate. Notwithstanding s. 341.13 (2m), the special plate shall be colored red, white, and blue and be 4 inches by 7 inches in size. An additional fee of $15 shall be charged for the issuance or reissuance of the plate.

341.14(7) (7) The department shall disseminate information to all applicants for registration plates under sub. (1), (1a), (1e), (1m) or (1q) relating to the parking privileges granted under s. 346.50 (2), (2a) or (3) and their right to request enforcement of s. 346.505.

341.14(8) (8)

341.14(8)(a)(a) If a special plate for a group associated with a branch of the armed services or otherwise military in nature has been issued to a person under this section, or if a special plate under sub. (6r) (f) 33. or 33m. has been issued to a person who dies in the line of duty, upon application by the surviving spouse of the person, the department shall permit the surviving spouse to retain the plate. If the plate has been returned to the department or surrendered to another state, the department shall reissue the plate to the surviving spouse if the application for reissuance of the plate is made within 2 years of the plate's return or surrender. The department shall charge an additional fee of $15 to reissue the plate.

341.14(8)(b) (b) For a plate retained or reissued under this subsection, upon request of the surviving spouse, the department shall change the plate from a personalized plate to a standard plate. Upon request of a surviving spouse and upon payment of the additional fee under s. 341.145 (3), the department shall personalize the plate or modify any existing personalization to the plate.

341.14(8)(c) (c) This subsection does not apply to a special plate issued under s. 341.14 (1).

341.14(9) (9)

341.14(9)(a)(a) Subject to par. (c), from the appropriation under s. 20.395 (5) (eg), the department shall make payments to the Wisconsin Lions Foundation, Inc.

341.14(9)(b) (b) For each year in which the department makes payments under par. (a), the Wisconsin Lions Foundation, Inc., shall submit to the presiding officer of each house of the legislature an audited financial statement of its use of the payments under this subsection, prepared in accordance with generally accepted accounting principles.

341.14(9)(c) (c) The department shall discontinue payments to the Wisconsin Lions Foundation, Inc., under this subsection if the Wisconsin Lions Foundation, Inc., dissolves, becomes insolvent, files a petition for bankruptcy, or is no longer exempt from taxation under section 501 (a) of the Internal Revenue Code.

341.14(9)(d) (d)

341.14(9)(d)1.1. The department may not issue any plates under sub. (6r) (f) 61m. unless the approval specified in sub. (6r) (b) 1. provides for all of the following:

341.14(9)(d)1.a. a. That the approval is irrevocable with respect to all plates issued for vehicles after the plates are issued for these vehicles.

341.14(9)(d)1.b. b. That, if the approval is withdrawn, the department may continue to renew the registration of vehicles previously issued plates under sub. (6r) (f) 61m., without replacing those plates, but the department shall discontinue charging the fee specified in sub. (6r) (b) 14. with respect to these renewals.

341.14(9)(d)2. 2. Notwithstanding sub. (6r) (b) 1. and (f) (intro.), if the approval specified in sub. (6r) (b) 1. is withdrawn, the department shall discontinue issuing plates under sub. (6r) (f) 61m. unless additional approval, as specified in sub. (6r) (b) 1. and this paragraph, is obtained by the department.

341.14 History History: 1971 c. 164 s. 83; 1971 c. 299; 1975 c. 384, 417; 1977 c. 16; 1977 c. 29 ss. 1417, 1418, 1654 (7) (a), (e); 1977 c. 43, 183, 292, 418, 447; 1979 c. 236; 1981 c. 255; 1983 a. 227, 430, 511; 1985 a. 29, 55; 1985 a. 87 ss. 1, 5; 1985 a. 124, 202; 1985 a. 332 ss. 191, 251 (4); 1987 a. 19, 64, 112, 145, 315, 399, 403; 1989 a. 31, 54, 56, 137, 302, 304, 312, 359; 1991 a. 2, 39, 100, 240; 1993 a. 16, 291, 303, 415, 491; 1995 a. 147, 253, 255, 445; 1997 a. 27, 67, 252, 255; 1999 a. 9, 32, 80, 92, 167, 186; 2001 a. 16, 38, 103, 109; 2003 a. 83, 184; 2005 a. 22, 25, 109, 199, 260, 319, 472; 2007 a. 38, 97, 107, 120, 160, 194; 2009 a. 28, 135, 159, 182, 195, 224, 226, 230, 246, 340; 2011 a. 32; 2011 a. 260 ss. 50 to 52, 80; 2013 a. 29.

341.14 Annotation Legislative Council Note, 1977: Sub. (3) is amended to enable a federally recognized Indian tribe or band to obtain registration plates for vehicles used by the tribe or band in law enforcement work. These plates are to be of the same type as would normally be issued for use on a privately owned vehicle but the registration fees charged would be the same as provided for plates issued under section 341.26 (2m), relating to special registration fees for vehicles owned by the state or by a county or municipality. [Bill 850-A]



341.142 Veterans honorary medal decals.

341.142  Veterans honorary medal decals. If any person who is registering or has registered a vehicle specified in s. 341.14 (6r) (b) 1. submits a statement from the U.S. department of veterans affairs certifying to the department that the person has been awarded a medal authorized under an act of congress relating to that person's service in the U.S. armed forces, as defined in s. 40.02 (57m), the department shall, free of charge, procure, issue and deliver to that veteran one decal, similar in appearance to the medal awarded to that veteran, for each motor vehicle registered in the name of that veteran. Notwithstanding s. 341.61 (3), a decal issued under this section shall be displayed in the manner directed by the department on the rear registration plate of the vehicle registered in the name of the veteran to whom the decal was issued. The department shall specify one combination of colors and design for each medal authorized under an act of congress for which a statement has been received by the department under this section, except that the department may not specify the colors or design unless the colors and design are approved in writing by the state department of veterans affairs. Not more than one decal may be issued under this section for each motor vehicle registered in the name of a veteran.

341.142 History History: 1995 a. 445.



341.145 Personalized registration plates.

341.145  Personalized registration plates.

341.145(1) (1) In this section, "personalized registration plate" means any of the following:

341.145(1)(a) (a) A registration plate for an owned automobile or a motor home registered for an annual registration period under s. 341.29 or 341.295 or a motorcycle or a motor truck, dual purpose motor home or dual purpose farm truck which has a gross weight of not more than 8,000 pounds, or a farm truck which has a gross weight of not more than 12,000 pounds, which displays a registration number composed of letters or numbers, or both, requested by the applicant. Personalized registration plates under this paragraph shall be of the same color and design as regular registration plates and shall consist of numbers or letters, or both, not exceeding 5 positions and not less than one position for a plate issued for a motorcycle or not exceeding 7 positions and not less than one position for all other plates.

341.145(1)(b) (b) A registration plate of the same color and design as provided in s. 341.14 (6m) for a vehicle specified under s. 341.14 (6m), which displays a registration number composed of letters or numbers, or both, not exceeding 7 positions and not less than one position, requested by the applicant.

341.145(1)(c) (c) A registration plate of the same color and design as provided in s. 341.14 (6r) for a vehicle specified under s. 341.14 (6r), which displays the applicable symbol of the authorized special group to which the person belongs and a registration number composed of letters or numbers, or both, not exceeding 6 positions and not less than one position, requested by the applicant.

341.145(1)(d) (d) A registration plate of the same color and design as provided in s. 341.14 (1) for a vehicle specified in s. 341.14 (1), which displays a registration number composed of letters or numbers, or both, not exceeding 6 positions and not less than one position, requested by the applicant.

341.145(1)(e) (e) A registration plate of the same color and design as provided in s. 341.14 (1a) for a vehicle specified in s. 341.14 (1a), which displays a registration number composed of letters or numbers, or both, not exceeding 6 positions and not less than one position, requested by the applicant.

341.145(1)(f) (f) A registration plate of the same color and design as provided in s. 341.14 (6w) for a vehicle specified in s. 341.14 (6w), which displays a registration number composed of numbers or letters, or both, not exceeding 5 positions and not less than one position, requested by an applicant.

341.145(1g) (1g)

341.145(1g)(a)(a) The department may issue personalized registration plates under sub. (1) (b) to a person who qualifies for special plates under s. 341.14 (6m).

341.145(1g)(b) (b) The department may issue personalized registration plates under sub. (1) (c) to a person who qualifies for special plates under s. 341.14 (6r).

341.145(1g)(c) (c) The department may issue personalized registration plates under sub. (1) (d) to a person who qualifies for special plates under s. 341.14 (1).

341.145(1g)(d) (d) The department may issue personalized registration plates under sub. (1) (e) to a person who qualifies for special plates under s. 341.14 (1a), (1m) or (1q).

341.145(1g)(e) (e) The department may issue personalized registration plates under sub. (1) (f) to a person who qualifies for special plates under s. 341.14 (6w).

341.145(1r) (1r) In lieu of the procedure under s. 341.13 (2), the department may issue distinguishing tags or decals for personalized registration plates for a vehicle registered on the basis of gross weight.

341.145(2) (2) The department shall issue personalized registration plates only upon request and if:

341.145(2)(a) (a) The request and alternative thereto is received by the department in writing by the 15th day of the month in which the vehicle is to be registered;

341.145(2)(b) (b) The request is accompanied by the proper fee, an application for original or renewal vehicle registration and the proper registration fee;

341.145(2)(c) (c) The requested combination of numbers or letters has not already been issued.

341.145(3) (3) In addition to the regular application fee provided under s. 341.25 (1) (a), (c) or (j) or (2) or 341.26 (3) (a) 2. or (am), the applicant for a personalized registration plate issued on an annual basis shall pay a fee of $15 for the issuance of the plate and $15 in each succeeding year to maintain the plate. In addition to the regular application fee provided under s. 341.25 (1) (b) or 341.26 (3) (a) 1., the applicant for a personalized registration plate issued on a biennial basis shall pay a fee of $30 for issuance of the plate if the plate is issued during the first year of the biennial registration period or $15 for issuance of the plate if the plate is issued during the 2nd year of the biennial registration period. The fee to maintain a personalized plate issued on a biennial basis is $30. The fee for reissuance of a personalized plate shall be $15 for an annual registration and $30 for a biennial registration. An applicant for personalized plates issued under sub. (1) (b) or (c) shall not be required to pay the fee for initial issuance of the plates.

341.145(4) (4) Each personalized registration plate issued shall be reserved for the recipient in succeeding registration periods and shall not be duplicated for issuance to any other person if the recipient maintains the plate, unless the recipient authorizes the issuance of the plate to another person. If the recipient does not maintain the plate for 2 successive years which are not plate issuance years or if the recipient does not specifically request reissuance of the personalized registration plate by the date on which the plate expires in a plate issuance year, the department may issue the personalized registration plate to another applicant.

341.145(5) (5) If an individual in possession of a personalized registration plate does not maintain the personalized registration plate under sub. (3) during a year that is not a plate issuance year, the individual shall dispose of the personalized plate in a manner prescribed by the department.

341.145(6) (6) Any registration plate issued sequentially to an applicant for original or renewal registration shall be available for issuance as a personalized registration plate if the plate has not been maintained for 2 successive years or if the recipient of the plate authorizes the issuance of the plate to another person.

341.145(7) (7) The department may refuse to issue any combination of letters or numbers, or both, which may carry connotations offensive to good taste or decency, or which would be misleading, or in conflict with the issuance of any other registration plates. All decisions of the department with respect to personalized registration plate applications shall be final and not subject to judicial review under ch. 227.

341.145(8) (8) The department may cancel and order the return of any personalized registration plates issued which contain any combination of letters or numbers, or both, which the department determines may carry connotations offensive to good taste and decency or which may be misleading. Any person ordered to return such plates shall either be reimbursed for any additional fees they paid for the plates for the registration year in which they are recalled, or be given at no additional cost replacement personalized registration plates, the issuance of which is in compliance with the statutes. A person who fails to return personalized registration plates upon request of the department may be required to forfeit not more than $200.

341.145 History History: 1971 c. 164 s. 83; 1977 c. 29 ss. 1419, 1654 (7) (a); 1977 c. 129, 418; 1983 a. 126, 270, 511, 538; 1985 a. 120 ss. 223m, 3200; 1985 a. 202 ss. 10 to 14, 37; 1985 a. 210, 332; 1987 a. 112; 1989 a. 31; 1991 a. 39; 1993 a. 16; 1995 a. 329, 350; 1997 a. 27; 1999 a. 80; 2001 a. 16; 2003 a. 184; 2011 a. 264.



341.15 Display of registration plates.

341.15  Display of registration plates.

341.15(1) (1) Whenever 2 registration plates are issued for a vehicle, one plate shall be attached to the front and one to the rear of the vehicle. Whenever only one registration plate is issued for a vehicle, the plate shall be attached as follows:

341.15(1)(a) (a) If the vehicle is a truck tractor or road tractor or a motor truck issued the plate under s. 341.405 (2), to the front.

341.15(1)(b) (b) For any other vehicle for which only one plate is issued, to the rear, except that a plate issued to or for a municipality under s. 341.26 (2m) may be attached to the front of the vehicle if the design or use of the vehicle is such as to make a plate attached to the rear difficult to see and read.

341.15(1m) (1m)

341.15(1m)(a)(a) Except as provided in par. (b), any registration decal or tag issued by the department shall be placed on the rear registration plate of the vehicle in the manner directed by the department.

341.15(1m)(b) (b) Any registration decal or tag issued by the department for a truck tractor, road tractor or motor truck under sub. (1) (a) or for any other vehicle which may bear a registration plate attached to the front as provided in sub. (1) (b) shall be placed on the front registration plate of the vehicle in the manner directed by the department.

341.15(2) (2) Registration plates shall be attached firmly and rigidly in a horizontal position and conspicuous place. The plates shall at all times be maintained in a legible condition and shall be so displayed that they can be readily and distinctly seen and read. Any peace officer may require the operator of any vehicle on which plates are not properly displayed to display such plates as required by this section.

341.15(3) (3) Any of the following may be required to forfeit not more than $200:

341.15(3)(a) (a) A person who operates a vehicle for which a current registration plate, insert tag, decal or other evidence of registration has been issued without such plate, tag, decal or other evidence of registration being attached to the vehicle, except when such vehicle is being operated pursuant to a temporary operation permit or plate;

341.15(3)(b) (b) A person who operates a vehicle with a registration plate attached in a non-rigid or non-horizontal manner or in an inconspicuous place so as to make it difficult to see and read the plate;

341.15(3)(c) (c) A person who operates a vehicle with a registration plate in an illegible condition due to the accumulation of dirt or other foreign matter.

341.15 History History: 1971 c. 278; 1981 c. 150; 1983 a. 258; 1985 a. 29; 1991 a. 239; 1993 a. 64; 1995 a. 128.

341.15 Annotation The language referencing a single plate in s. 341.40 (1) (a) is the first of a list of criteria that vehicles registered in a jurisdiction other than Wisconsin must meet in order to be exempt from the registration laws of this state. Having been issued at least one plate is a condition precedent for exemption, not a display requirement. Since s. 341.40 (1) (a) does not address how nonresidents are to display license plates, there is no conflict with sub. (1). Given the legislature's use of the word "whenever," sub. (1) unambiguously applies to all vehicles operated in Wisconsin, not just those that are also registered in Wisconsin. State v. Boyd, 2012 WI App 39, 340 Wis. 2d 168, 811 N.W.2d 853, 11-1056.

341.15 AnnotationThis section is applicable to temporary plates under s. 341.09. U.S. v. Dexter, 165 F.3d 1120 (1999).



341.16 Issuance of replacement plate.

341.16  Issuance of replacement plate.

341.16(1) (1)

341.16(1)(a)(a) Whenever a current registration plate is lost or destroyed, the owner of the vehicle to which the plate was attached shall immediately apply to the department for replacement. Except as provided in par. (b) and sub. (2m), upon satisfactory proof of the loss or destruction of the plate and upon payment of a fee of $2 for each plate, the department shall issue a replacement.

341.16(1)(b) (b) Upon satisfactory proof of the loss or destruction of a special plate issued under s. 341.14 (6m) (a), (6r) (b), or (6w) or a special personalized plate issued under s. 341.145 (1) (b), (c), or (f) and upon payment of a fee of $5 for each plate or, if the plate is for a special group specified under s. 341.14 (6r) (f) 35. to 47. or 53., $6 for each plate, the department shall issue a replacement.

341.16(2) (2) Whenever a current registration plate becomes illegible, the owner of the vehicle to which the plate is attached shall apply to the department for a replacement. Except as provided in sub. (2m), upon receipt of satisfactory proof of illegibility, and upon payment of a fee of $2 for each plate, the department shall issue a replacement. Upon receipt of a replacement plate, the applicant shall destroy the illegible plate.

341.16(2e) (2e) The owner of a vehicle to which special group plates under s. 341.14 (6r) (f) 33. or 48. are attached may apply to the department for replacement special group plates under s. 341.14 (6r) (f) 33m. or 48m., respectively. Upon receipt of the application and payment of a fee of $40, the department shall issue the replacement special group plates. Upon receipt of replacement plates, the applicant shall destroy the replaced plates.

341.16(2m) (2m) Upon request therefor and payment of a fee of $10, the department may issue an applicant for replacement plates for an automobile registered pursuant to the registration system under s. 341.27 registration plates of the design specified in s. 341.13 for the plate issuance cycle next succeeding the cycle under which the original plates were issued. The department may limit the receipt of requests under this subsection to applicants for a renewal registration of a motor vehicle.

341.16(3) (3) When issuing a replacement plate, the department may assign a new number and issue a new plate rather than a duplicate of the original if in its judgment that is in the best interests of economy or prevention of fraud. Upon receipt of a replacement plate, the applicant shall destroy all plates replaced.

341.16(4) (4) Any person issued replacement plates who fails to destroy the original plates as required by sub. (2), (2e), or (3) may be required to forfeit not more than $200.

341.16(5) (5) This section does not apply to plates issued pursuant to the law pertaining to the registration of dealers, distributors, manufacturers or transporters.

341.16 History History: 1971 c. 278; 1975 c. 39, 199; 1977 c. 29 ss. 1421, 1654 (7) (a); 1977 c. 273; 1983 a. 511; 1985 a. 202 s. 37; 1985 a. 310; 1987 a. 112; 1989 a. 302; 1995 a. 445; 1997 a. 27; 2001 a. 16; 2011 a. 32.



341.17 Department to compile registration lists.

341.17  Department to compile registration lists.

341.17(1) (1) At intervals selected by the department, the department shall compile a list of registrations made during that interval pursuant to the system of registering automobiles under s. 341.27. The list shall give the name and address of each registrant, the registration number assigned, and other identifying information as the department deems necessary.

341.17(2) (2) The department shall compile a list by counties of new automobile and motor truck registrations. Registrations for other new vehicles may be included if deemed necessary by the department. Such lists shall be compiled at such intervals during the month as is deemed necessary by the department but the final list compiled each month shall include the listing of the last day of the month. Such list shall contain only those vehicles being registered for the first time after sale by a dealer. Such list shall contain the name and address of the owner, the make, body type, identification number of the vehicle, the dealer license number, if such dealer is registered in this state, and the date of sale.

341.17(4) (4) Upon request, the department shall distribute free of charge registration lists compiled under this section as follows:

341.17(4)(a) (a) To each county clerk, one copy of each automobile registration list under sub. (1).

341.17(4)(c) (c) To the sheriff of each county, one copy of each automobile registration list under sub. (1).

341.17(4)(d) (d) To each chief of police, one copy of each automobile registration list under sub. (1).

341.17(4)(e) (e) To each village clerk, one copy of each automobile registration list under sub. (1).

341.17(4)(g) (g) To the department of revenue, the number of copies of each automobile registration list under sub. (1) as requested.

341.17(4)(h) (h) To the commission, one copy of each automobile registration list under sub. (1).

341.17(5) (5) Except as provided in sub. (9) (e), public officers and agencies receiving free copies of registration lists under sub. (4) shall keep such lists current and open to public inspection.

341.17(6) (6) The department shall sell subscriptions to the registration lists compiled under this section and may sell other registration information. In computing the charge to be made for subscriptions to the registration lists and for other registration information, the department shall determine the costs of compiling the lists and other information and shall fairly apportion the major share of those costs among the subscribers and other purchasers.

341.17(7) (7) The department may suspend the compilation and distribution of the registration lists during a period of national war emergency and while new registration numbers are not being issued annually, but shall continue to transmit from time to time to the persons under sub. (4) who request free copies of the lists any additions to or changes in the lists issued during the year preceding suspension which are caused by the registration of vehicles not previously registered in the state or by the issuance of new registration numbers for vehicles previously registered.

341.17(8) (8) The department shall charge a fee of not less than $2 for conducting a file search of vehicle registration records.

341.17(9) (9)

341.17(9)(a)(a) In this subsection:

341.17(9)(a)1. 1. "Agent" means an authorized person who acts on behalf of or at the direction of another person.

341.17(9)(a)2. 2. "Insurer" has the meaning given in s. 600.03 (27).

341.17(9)(a)3. 3. "Personal identifier" has the meaning given in s. 85.103 (1) and includes a birth date submitted under s. 341.08.

341.17(9)(a)4. 4. "State authority" has the meaning given in s. 19.62 (8).

341.17(9)(b) (b) In providing copies under this section or s. 19.35 (1) (a) of any written information collected or prepared under this chapter or ch. 342 which consists in whole or in part of the personal identifiers of 10 or more persons, the department may not disclose a personal identifier of any person who has made a designation under s. 85.103 (2) or (3).

341.17(9)(c) (c) Paragraph (b) does not apply to any of the following:

341.17(9)(c)1. 1. A person receiving a registration list under sub. (4) to perform a legally authorized function.

341.17(9)(c)2. 2. A law enforcement agency, a state authority, a federal governmental agency, or the commission to perform a legally authorized function.

341.17(9)(c)3. 3. An insurer authorized to write property and casualty or life, disability or long-term care insurance in this state or an agent of the insurer, if the insurer or agent uses the personal identifiers designated for nondisclosure under s. 85.103 (2) or (3) for purposes of issuing or renewing a policy and related underwriting, billing or processing or paying a claim. Notwithstanding par. (e), no insurer, or agent of an insurer, may disclose to another person for marketing purposes any personal identifier received under this subdivision.

341.17(9)(c)4. 4. A person obtaining registration or title information for use in the conduct of a vehicle recall by the manufacturer of the vehicle or an agent of the manufacturer, if the person uses the personal identifiers designated for nondisclosure under s. 85.103 (2) or (3) for vehicle recalls. Notwithstanding par. (e), no person receiving a personal identifier under this subdivision may disclose the personal identifier to another person for marketing purposes.

341.17(9)(c)5. 5. An association, as defined in s. 895.449 (1), obtaining registration information for use in providing information under s. 895.449, if the association uses the personal identifiers designated for nondisclosure under s. 85.103 (2) or (3) for this purpose. Notwithstanding par. (e), no person receiving a personal identifier under this subdivision may disclose the personal identifier to another person for marketing purposes.

341.17(9)(e) (e) Any person who has received under par. (c) a personal identifier of any person who has made a designation under s. 85.103 (2) or (3) shall keep the personal identifier confidential and may not disclose it except for a purpose applicable to that person under par. (c).

341.17(9)(f) (f)

341.17(9)(f)1.1. Any person who discloses a personal identifier in violation of this subsection may be required to forfeit not more than $500 for each violation.

341.17(9)(f)2. 2. Any person who requests or obtains a personal identifier from the department under this subsection under false pretenses may be required to forfeit not more than $500 for each violation.

341.17(9)(f)3. 3. Subdivisions 1. and 2. do not apply to a legal custodian under s. 19.33 of the department.

341.17 History History: 1971 c. 164; 1977 c. 29 ss. 1422, 1654 (7) (a), (e); 1977 c. 273; 1979 c. 221; 1985 a. 202; 1987 a. 217; 1991 a. 269; 1997 a. 27; 1999 a. 88, 110; 2007 a. 27; 2011 a. 186.



341.18 Evidence of registration to be displayed on vehicles registered under quarterly or consecutive monthly systems; operation without display of registration prohibited.

341.18  Evidence of registration to be displayed on vehicles registered under quarterly or consecutive monthly systems; operation without display of registration prohibited.

341.18(1)(1) A vehicle registered under s. 341.30 or 341.305 may not be operated on the highway without evidence of registration in the form required by the department displayed on or in the vehicle as required by the department, unless the vehicle has been authorized to operate under s. 341.19.

341.18(2) (2) If a person claims as a defense to a citation for failure to display evidence of registration that the person has made application for annual registration as provided in s. 341.04 (1) (intro.) and no such application was submitted to the department and the person is convicted of operating the vehicle without registration, the person shall be required to pay the full annual fee upon registration of the vehicle, notwithstanding the eligibility of the vehicle for registration under s. 341.30 or 341.305. The court or the department shall order the annual registration under s. 341.04 (3) (c).

341.18 History History: 1983 a. 469.



341.185 Application for quarterly or consecutive monthly registration.

341.185  Application for quarterly or consecutive monthly registration.

341.185(1) (1)  Renewal application.

341.185(1)(a)(a) Application for renewal of quarterly or consecutive monthly registration shall be made to the department upon forms prescribed by the department and shall be accompanied by the required fee. An applicant may obtain evidence of registration before the beginning of the registration period for which application is made by submitting for receipt by the department on or before the 15th day of the month preceding the registration period a complete application accompanied by the required fee.

341.185(1)(b) (b) If the applicant complies with par. (a) and does not receive evidence of registration before the beginning of the registration period, the applicant may, before the beginning of the registration period, utilize the telephone authorization procedure in s. 341.19 without charge.

341.185(1)(c) (c) If the application for renewal of a quarterly or consecutive monthly registration is submitted after the 15th day of the month preceding the beginning of the registration period, and evidence of registration is not received before the beginning of the registration period, the applicant may not operate the vehicle on a highway unless the applicant utilizes the telephone authorization procedure in s. 341.19.

341.185(2) (2) Original application. An applicant for original registration of a vehicle under the quarterly or consecutive monthly registration system may not operate the vehicle on a highway without evidence of registration as determined by the department or a permit under s. 341.09 (6) displayed in or on the vehicle, unless the applicant obtains authorization to operate the vehicle as provided in s. 341.19.

341.185 History History: 1983 a. 469; 1987 a. 369.



341.19 Telephone authorization for quarterly and consecutive monthly registration.

341.19  Telephone authorization for quarterly and consecutive monthly registration.

341.19(1) (1) The department shall establish a telephone call-in procedure to authorize the operation of vehicles under the quarterly registration system in s. 341.30 or consecutive monthly registration system in s. 341.305. In addition to the registration fee required under s. 341.30 or 341.305, the following fees shall be paid to the department for authorizing the operation of a vehicle under this section:

341.19(1)(a) (a) The lesser of $10 per vehicle or the actual cost of the telephone authorization per vehicle as determined by the department.

341.19(1)(b) (b) Ten dollars per vehicle as a late payment for fees received after the time period established by the department.

341.19(2) (2)

341.19(2)(a)(a) The department may require that cancellation of telephone authorization be made by telephone.

341.19(2)(b) (b) Telephone authorization to operate a vehicle granted on or after the beginning of a registration period may not be canceled by an applicant, and the applicant shall pay to the department all fees required in sub. (1).

341.19(2)(c) (c) Telephone authorization to operate a vehicle granted before the beginning of the registration period may be canceled by the applicant before the beginning of the registration period, and the applicant shall not be required to pay the registration fee. The applicant shall pay to the department the authorization fee under sub. (1) (a) and may be charged a cancellation fee established by the department.

341.19(3) (3) The department may refuse telephone authorization to an applicant who does not comply with this section or whose registration has been suspended under s. 341.195.

341.19(4) (4) The department shall promulgate rules to implement this section.

341.19 History History: 1983 a. 469; 1999 a. 9.



341.195 Suspension for failure to pay fees for telephone authorization.

341.195  Suspension for failure to pay fees for telephone authorization. The department may suspend any or all registrations of a person who obtains authorization to operate under s. 341.19 and fails to pay the required authorization and registration fees within the time period established by the department under s. 341.19. A registration suspended under this section shall remain suspended until the fees required in s. 341.19 are paid.

341.195 History History: 1983 a. 469.



341.20 Alternative vehicle registration and title pilot projects.

341.20  Alternative vehicle registration and title pilot projects. The department may conduct one or more pilot projects to test and evaluate the effectiveness of alternative methods of processing and distributing vehicle registration renewals under this chapter or certificates of title under ch. 342. In implementing any pilot project under this section, the department may exempt certain persons from one or more of the mandatory requirements of this chapter or ch. 342 to establish a test group in order to compare this group with a group of persons not exempted from any of the mandatory requirements of this chapter or ch. 342. The department may contract for services relating to pilot projects under this section. The department shall submit an evaluation of any pilot project implemented under this section to the secretary who shall include them in the report required under s. 15.04 (1) (d).

341.20 History History: 1993 a. 16.



341.21 Registration and title transactions by contractors.

341.21  Registration and title transactions by contractors.

341.21(1m)(1m) In this section, "contractor" means a person who has contracted with the department to provide services under this section.

341.21(2) (2) The department may contract with any person for services relating to the processing or distribution of original or renewal registrations under this chapter or certificates of title under ch. 342. The department may not compensate a contractor for services provided under this section. A contract under this section shall contain the following provisions:

341.21(2)(a) (a) The amount of fees, if any, that the contractor may charge a person for services relating to the processing or distribution of an original or renewal registration or a certificate of title.

341.21(2)(b) (b) Within 7 business days after the completion of an application, the contractor shall process the application and submit any required fees and other documentation to the department.

341.21(2)(c) (c) The contractor shall retain all records related to an application for original or renewal registration or a certificate of title for at least 5 years.

341.21(2)(d) (d) The department or its representative may, without any prior notice, conduct random inspections and audits of the contractor.

341.21 History History: 1995 a. 113.



341.25 Annual and biennial registration fees.

341.25  Annual and biennial registration fees.

341.25(1)(1) Unless a different fee is prescribed for a particular vehicle by par. (b) or ss. 341.26 to 341.268, the following registration fees shall be paid to the department for the annual registration of each motor vehicle, recreational vehicle, trailer or semitrailer not exempted by s. 341.05 from registration in this state:

341.25(1)(a) (a) For each automobile, a fee of $75, except that an automobile registered in this state prior to September 1, 1947, at a fee of less than $18 shall be registered at such lesser fee plus an additional fee of $2.

341.25(1)(b) (b) For each motorcycle or moped with a curb weight of 1,499 pounds or less, except a specially designed vehicle under s. 341.067, which is designed for the transportation of persons rather than property, and for each low-speed vehicle, a biennial fee of $23.

341.25(1)(bn) (bn) For each specially designed vehicle under s. 341.067, a fee of $5.

341.25(1)(c) (c) For each motor truck or dual purpose motor home, a fee to be determined in accordance with sub. (2) on the basis of the maximum gross weight of the vehicle. Maximum gross weight shall be determined by adding together the weight in pounds of the vehicle when equipped to carry a load as a motor truck and the maximum load in pounds which the applicant proposes to carry on the vehicle when used as a motor truck.

341.25(1)(cm) (cm) For each motor truck used in combination with a semitrailer which converts to a trailer, a fee to be determined in accordance with sub. (2) on the basis of the maximum combined gross weight of the motor truck and any semitrailer which the applicant proposes to combine with the motor truck. The maximum combined gross weight shall in every case be determined by adding together the weight in pounds of the combination of vehicles when equipped to carry a load and the maximum load in pounds which the applicant proposes to carry on the combinations of vehicles.

341.25(1)(d) (d) For each road tractor, a fee to be determined in accordance with sub. (2) on the basis of the maximum gross weight of the vehicle.

341.25(1)(e) (e) For each truck tractor, a fee to be determined in accordance with sub. (2) on the basis of the maximum combined gross weight of such truck tractor and any trailer and semitrailer which the applicant proposes to combine with such truck tractor. The maximum combined gross weight shall in every case be determined by adding together the weight in pounds of the combination of vehicles when equipped to carry a load and the maximum load in pounds which the applicant proposes to carry on the combinations of vehicles.

341.25(1)(g) (g) For each trailer or semitrailer designed to be hauled by a motor vehicle other than a truck tractor and not coming within the provisions of par. (gd), (ge), or (gf) or s. 341.264, a fee which is equal to the fee prescribed for a motor truck of the same maximum gross weight. The maximum gross weight shall be determined in the same manner as for a motor truck.

341.25(1)(gd) (gd) For each trailer or semitrailer having a gross weight of 3,000 pounds or less and used for hire or rental, a fee which is one-half of the fee prescribed for a motor truck of the same maximum gross weight. The maximum gross weight shall be determined in the same manner as for a motor truck. A trailer under this paragraph which is part of a fleet of 100 or more trailers used for hire or rental may be registered under s. 341.308.

341.25(1)(ge) (ge) For each trailer or semitrailer having a gross weight of more than 3,000 pounds but not more than 12,000 pounds designed to be hauled by a motor vehicle other than a truck tractor and not coming within the provisions of s. 341.264, a fee which is one-half of the fee prescribed for a motor truck of the same maximum gross weight. The maximum gross weight shall be determined in the same manner as for a motor truck. A trailer under this paragraph having a gross weight of 4,500 pounds or less and used for hire or rental and which is part of a fleet of 100 or more trailers used for hire or rental may be registered under s. 341.308.

341.25(1)(gf) (gf) For each trailer or semitrailer having a gross weight of more than 12,000 pounds but not more than 14,000 pounds designed to be hauled by a motor vehicle other than a truck tractor and not coming within the provisions of s. 341.264, a fee that is the average of the fees prescribed under sub. (2) (d) and (e). The maximum gross weight shall be determined in the same manner as for a motor truck.

341.25(1)(gm) (gm)

341.25(1)(gm)1.1. Each trailer or temporary undercarriage towed by a motor vehicle registered pursuant to sub. (2) and used solely for transporting a modular housing unit or other portable building used or intended to be used for human occupancy may be operated on the highways of this state without such trailer or temporary undercarriage being registered if it has displayed upon it a valid registration plate issued under this section.

341.25(1)(gm)2. 2. Any person may apply to the department for registration as a transporter under this paragraph on such form as the department provides. If the department determines that the person is entitled to be registered, the department shall register the person upon payment of the same fee as prescribed in par. (g), based on the maximum combined gross weight of the building and trailer or temporary undercarriage upon which the plate is displayed. The registration and plate are valid only during the calendar year in which they were issued and shall be subject to s. 341.30 (1) (c). Such plate may be used on any trailer or temporary undercarriage owned by the same person and used solely for transporting a modular housing unit or other portable building as referred to above and the return of empty trailers or temporary undercarriages.

341.25(1)(h) (h) For each motor bus a fee to be determined in accordance with sub. (2) on the basis of the maximum gross weight of the vehicle. The maximum gross weight shall be determined by adding together the weight in pounds of the vehicle when equipped ready to carry passengers and the total passenger weight capacity in pounds. The total passenger weight capacity in pounds shall be determined by dividing by 20 the total length in inches of seating space in or on the vehicle, including the driver's seat, and multiplying this result by 150.

341.25(1)(i) (i) For each recreational vehicle, and for each camping trailer, a fee of $15.

341.25(1)(j) (j) For each motor home, including any vehicle which is converted to be used as a motor home, an annual fee based on gross weight, as follows:

Gross weight in pounds Annual fee

341.25(1)(j)1. 1. Not more than 5,000 $ 48.50

341.25(1)(j)2. 2. Not more than 8,000 55.00

341.25(1)(j)3. 3. Not more than 12,000 67.50

341.25(1)(j)4. 4. Not more than 16,000 80.50

341.25(1)(j)5. 5. Not more than 20,000 93.50

341.25(1)(j)6. 6. Not more than 26,000 106.50

341.25(1)(j)7. 7. More than 26,000 119.50

341.25(1)(k) (k) For each human service vehicle, a fee equal to the fee for an automobile under par. (a).

341.25(2) (2) The following schedule shall be used in determining fees based on gross weight, provided that a surcharge of $18 shall be added to and collected with the fee for each truck tractor:

Maximum gross weight in pounds Annual fee

341.25(2)(a) (a) Not more than 4,500 $  75.00

341.25(2)(b) (b) Not more than 6,000 84.00

341.25(2)(c) (c) Not more than 8,000 106.00

341.25(2)(cm) (cm) Not more than 10,000 155.00

341.25(2)(d) (d) Not more than 12,000 209.00

341.25(2)(e) (e) Not more than 16,000 283.00

341.25(2)(f) (f) Not more than 20,000 356.00

341.25(2)(g) (g) Not more than 26,000 475.00

341.25(2)(h) (h) Not more than 32,000 609.00

341.25(2)(i) (i) Not more than 38,000 772.00

341.25(2)(j) (j) Not more than 44,000 921.00

341.25(2)(k) (k) Not more than 50,000 1,063.00

341.25(2)(km) (km) Not more than 54,000 1,135.00

341.25(2)(L) (L) Not more than 56,000 1,209.00

341.25(2)(m) (m) Not more than 62,000 1,367.00

341.25(2)(n) (n) Not more than 68,000 1,543.00

341.25(2)(o) (o) Not more than 73,000 1,755.00

341.25(2)(p) (p) Not more than 76,000 2,081.00

341.25(2)(q) (q) Not more than 80,000 2,560.00

341.25(3) (3) Upon payment of the fee prescribed by law, a vehicle subject to registration on the basis of gross weight may be registered at a weight in excess of the manufacturer's maximum gross weight rating, but such registration does not exempt such vehicle from compliance with weight limitations imposed by law or by state or local authorities pursuant to authority of law.

341.25(4) (4) Registration fees apportioned to this state under the international registration plan under s. 341.405 are derived under this section.

341.25 History History: 1973 c. 67, 90, 270, 333; 1975 c. 39 s. 734; 1975 c. 136; 1977 c. 29 ss. 1422m to 1430, 1654 (7) (a); 1977 c. 288, 418; 1979 c. 34, 221; 1981 c. 20; 1983 a. 175, 243; 1985 a. 65; 1985 a. 208 ss. 7, 8, 11; 1987 a. 212, 403; 1989 a. 31; 1991 a. 39; 1997 a. 27; 1999 a. 9, 80, 142; 2003 a. 33; 2007 a. 20, 33; 2009 a. 311; 2011 a. 60.



341.255 Special transaction fees.

341.255  Special transaction fees.

341.255(1) (1) The department shall charge a fee to be established by rule for processing applications for registration which have a special handling request for fast service. The fee shall approximate the cost to the department for providing this special handling service to persons so requesting.

341.255(2) (2) The department shall charge the following fees for counter services:

341.255(2)(a) (a) For each transaction relating to a certificate of title, $5.

341.255(2)(b) (b) For each transaction relating to a registration not involving a certificate of title, $5; except that if the registration is solely a renewal of the previous year's registration the fee shall be $3.

341.255(2)(c) (c) For each transaction which is a combination of a certificate of title and registration for the same vehicle, $5.

341.255(5) (5) In addition to the regular registration fee specified in s. 341.25 (1) (a) or (b) or (2) (a) to (c), the department shall charge a late fee of $10 for each transaction relating to the renewal of a registration under s. 341.25 (1) (a) or (b) or (2) (a) to (c) that is filed after the date of expiration of registration.

341.255 History History: 1975 c. 39; 1977 c. 29 s. 1654 (7) (a); 1977 c. 418; 1981 c. 20; 1991 a. 39; 1993 a. 16; 1997 a. 27; 2009 a. 28.



341.26 Special registration fees for certain vehicles.

341.26  Special registration fees for certain vehicles.

341.26(1)(1)  Special mobile equipment fee. Unless exempted under s. 341.05, a fee of $18 or a fee which is 10% of the fee prescribed for a motor truck of the same weight under s. 341.25 (2), whichever is greater, shall be paid to the department for annual registration of the following types of special mobile equipment:

341.26(1)(a) (a) A motor truck or traction well-drilling rig permanently equipped with a well-drilling outfit and used exclusively for well-drilling purposes.

341.26(1)(b) (b) A motor truck or traction sawmill or corn sheller rig permanently equipped with a portable sawmill or corn sheller outfit and used exclusively for sawmill or corn sheller purposes.

341.26(1)(c) (c) A trailer not used for hire and used for transporting any ditching machine which is used exclusively for farm ditching or for the loading of gravel or other road material and which has a dipper capacity of not to exceed five-eighths of a yard.

341.26(1)(d) (d) A mobile crane or trench hoe used for bridge or building construction, for ditching and excavating, for heavy machinery removal or installation or for loading and handling of heavy articles.

341.26(1)(e) (e) A motor vehicle, trailer or semitrailer, if operated empty or transporting the equipment of the owner to or from a certain location, when such operation at the location is any of the following:

341.26(1)(e)1. 1. The performance of work on a contract for the construction or maintenance of highways or airports for the United States, the state or any political subdivision thereof; or

341.26(1)(e)2. 2. The production of agricultural lime; or

341.26(1)(e)3. 3. The clearing of land, building of dikes, or terracing and ditching for the purpose of soil erosion control, farm drainage or forestry.

341.26(1)(f) (f) A motor truck on which is mounted feed grinding and mixing equipment and used exclusively as a portable feed mill.

341.26(1)(g) (g) A motor vehicle not used for hire and used in conjunction with a trailer on which is permanently mounted equipment used for wood chipping and screening.

341.26(1)(h) (h) A trailer on which is permanently mounted equipment used exclusively for wood chipping and screening.

341.26(2) (2) Five-dollar fee for 5-year registration of certain vehicles. A registration under this subsection expires every 5th year, except that the department may specify the expiration date of initial registration under this subsection. A registration fee of $5 shall be paid to the department for the registration of each of the following vehicles:

341.26(2)(a) (a) A driver education vehicle under s. 341.267.

341.26(2)(b) (b) Any vehicle loaned to this state or to any county or municipality of this state for the duration of any war emergency and operated exclusively for civilian defense purposes by such state, county or municipality.

341.26(2)(d) (d) A school bus owned and operated by a school district and used for the transportation of pupils to or from points designated by the school, including curricular and extracurricular activities and nonpupil transportation under s. 120.13 (27).

341.26(2)(dm) (dm) A school bus which is not owned and operated by a school district and which is used to transport pupils to or from points designated by the school, including curricular and extracurricular activities.

341.26(2)(e) (e) A motor bus owned and operated by a charitable corporation and used exclusively for the purposes for which incorporated and not used for hire.

341.26(2)(em) (em) A motor bus owned and operated by a nonstock nonprofit corporation and used exclusively for transporting groups participating in parades or other entertainment, including, without limitation because of enumeration, musical marching groups, drill or baton teams or color guards.

341.26(2)(f) (f) A motor vehicle operated exclusively by a nonprofit organization, as defined in s. 108.02 (19), as a blood bank vehicle.

341.26(2)(g) (g) A motor vehicle operated exclusively by a nationally chartered war veterans organization and used only for the purpose of advertising the organization.

341.26(2)(h) (h) A motor vehicle used for the urban mass transportation of passengers as defined in s. 71.38.

341.26(2)(i) (i) A motor vehicle owned and operated exclusively by the civil air patrol.

341.26(2)(j) (j) A motor vehicle and semitrailer operated exclusively as a mobile X-ray unit owned and operated by a nonprofit corporation and used exclusively for the purposes for which incorporated and not for hire.

341.26(2)(k) (k) A fire truck or trailer owned and operated exclusively by an incorporated volunteer fire department.

341.26(2)(m) (m) A motor vehicle owned and operated by a voluntary nonprofit organization and used exclusively for rescue work. In this paragraph, "rescue work" means the rendering of first aid and emergency transportation to persons in need of immediate medical attention.

341.26(2)(n) (n) A motor vehicle owned by a nonprofit organization and used exclusively for the purpose of dispensing food and drink at the site of a disaster to emergency workers or to persons affected by the disaster.

341.26(2m) (2m) Publicly owned or leased vehicles.

341.26(2m)(a)(a) In this subsection, "municipality" has the meaning given in s. 345.05 (1) (c), except that the term does not include a county.

341.26(2m)(am) (am) A fee of $5 shall be paid to the department for the original issuance of a registration plate for any vehicle owned by this state or by any county or municipality or federally recognized Indian tribe or band in this state or leased to this state or to any county or municipality or federally recognized Indian tribe or band in this state, and operated exclusively, except for operation under s. 20.916 (7), in the public service by such state, county, municipality or Indian tribe or band. The registration shall be valid while the vehicle is owned and operated by the registrant or is leased to and operated by this state or by the county, municipality or Indian tribe or band, and the registrant complies with s. 110.20 (6).

341.26(2m)(b) (b) If a vehicle is replaced, reassignment of plate to replacement vehicle shall be made with payment of $1.

341.26(3) (3) Agricultural vehicles. In recognition of the relationship of the basic economy of the state to agriculture and the production and marketing of milk, there shall be paid to the department for the registration of the following vehicles the fees prescribed in this subsection:

341.26(3)(a) (a)

341.26(3)(a)1.1. For each farm truck having a gross weight of 12,000 pounds or less, a biennial fee of $45.

341.26(3)(a)2. 2. For each farm truck having a gross weight of more than 12,000 pounds, an annual fee which is one-fourth of the fee prescribed in s. 341.25 (2) for a motor truck having the same gross weight.

341.26(3)(am) (am) For each dual purpose farm truck having a registered gross weight of 12,000 pounds or less, an annual fee to be determined in accordance with s. 341.25 (2) on the basis of the maximum gross weight of the vehicle. Maximum gross weight shall be determined by adding together the weight in pounds of the vehicle when equipped to carry a load as a motor truck and the maximum load in pounds which the applicant proposes to carry on the vehicle when used as a motor truck. A motor truck registered under this paragraph may be operated at a maximum gross weight of not more than 12,000 pounds when used for the purposes of a farm truck.

341.26(3)(ar) (ar) For each farm truck tractor, an annual fee which is 25% of the fee under s. 341.25 (2) for a truck tractor having the same gross weight, determined on the basis of the maximum combined gross weight of the farm truck tractor and any trailer or semitrailer which the applicant proposes to combine with the farm truck tractor. Maximum combined gross weight shall be determined by adding together the weight in pounds of the combination of vehicles when equipped to carry a load and the maximum load in pounds which the applicant proposes to carry on the combination of vehicles.

341.26(3)(b) (b) For each farm trailer not coming within the provisions of s. 341.264, an annual fee which is 25% of the fee prescribed by s. 341.25 (2) for a motor truck having the same gross weight.

341.26(3)(c) (c) For each motor vehicle used exclusively in the transportation of milk from the point of production to the primary market, and the return of dairy supplies and dairy products from such primary market to the farm, an annual fee to be determined in accordance with par. (g) on the basis of maximum gross weight.

341.26(3)(d) (d) For each motor vehicle used exclusively in the transportation of cheese, butter and powdered milk when such cheese, butter and powdered milk are transported from plant to plant or to warehouses within this state, an annual fee to be determined in accordance with par. (g) on the basis of maximum gross weight.

341.26(3)(da) (da) For each motor vehicle used exclusively in the transportation of liquid dairy products, an annual fee to be determined in accordance with par. (g) on the basis of maximum gross weight.

341.26(3)(e) (e) A person owning and operating more truck tractors than semitrailers registered by that person within this state and used exclusively for transporting liquid dairy products may register such excess truck tractors at the annual fees specified in par. (g), provided that that person uses such excess truck tractors exclusively with such semitrailers. The fee shall be determined on the basis of weight of the truck tractor only.

341.26(3)(em) (em) For each trailer used exclusively in the transportation of liquid dairy products, an annual fee which is 25% of the fee prescribed by s. 341.25 (2) for a motor truck having the same gross weight.

341.26(3)(f) (f) In pars. (da), (e) and (em), "liquid dairy products" means milk and products of milk in liquid form, including without limitation because of enumeration, condensed and sweetened condensed products of milk, both in raw and pasteurized form, whey and liquid whey sugars.

341.26(3)(g) (g) The following schedule shall be used in determining fees for vehicles registered under par. (c), (d), (da) or (e) or sub. (3m), based on gross weight, provided that a surcharge of $18 shall be added to and collected with the fee for each truck tractor:

Maximum gross weight in pounds Annual fee

341.26(3)(g)1. 1. Not more than 4,500 $ 26.00

341.26(3)(g)2. 2. Not more than 6,000 36.50

341.26(3)(g)3. 3. Not more than 8,000 43.00

341.26(3)(g)3m. 3m. Not more than 10,000 60.00

341.26(3)(g)4. 4. Not more than 12,000 77.50

341.26(3)(g)5. 5. Not more than 16,000 109.50

341.26(3)(g)6. 6. Not more than 20,000 142.00

341.26(3)(g)7. 7. Not more than 26,000 190.50

341.26(3)(g)8. 8. Not more than 32,000 245.00

341.26(3)(g)9. 9. Not more than 38,000 309.50

341.26(3)(g)10. 10. Not more than 44,000 371.00

341.26(3)(g)11. 11. Not more than 50,000 425.50

341.26(3)(g)11m. 11m. Not more than 54,000 456.00

341.26(3)(g)12. 12. Not more than 56,000 487.00

341.26(3)(g)13. 13. Not more than 62,000 551.50

341.26(3)(g)14. 14. Not more than 68,000 622.50

341.26(3)(g)15. 15. Not more than 73,000 709.50

341.26(3)(g)16. 16. Not more than 76,000 838.50

341.26(3)(g)17. 17. Not more than 80,000 1,032.00

341.26(3)(h) (h) Except as otherwise provided in par. (e), the maximum gross weight of each vehicle under this subsection shall be computed as provided in s. 341.25 for the same type of vehicle.

341.26(3m) (3m) Forest products vehicles. In recognition of the relationship of the basic economy of the state to the forest products industry, there shall be paid to the department for the annual registration of a road tractor, motor truck, or truck tractor used exclusively in connection with the transportation of raw forest products, as defined in s. 26.05 (1), or equipment that is owned or leased by the owner of the road tractor, motor truck, or truck tractor and used exclusively in the production of raw forest products, a fee determined in accordance with sub. (3) (g) on the basis of maximum gross weight, except that a trailer used exclusively in connection with the transportation of raw forest products or equipment that is owned or leased by the owner of the trailer and used exclusively in the production of raw forest products may be registered upon payment of a fee that is 25% of the fee prescribed by s. 341.25 (2) for a motor truck having the same gross weight. The maximum gross weight of each vehicle registered under this subsection shall be computed in the manner specified in s. 341.25 for the same type of vehicle, except that a person who owns and operates more truck tractors than semitrailers registered by him or her within this state and used exclusively as provided in this subsection may register such an excess truck tractor at a fee specified under sub. (3) (g) determined on the basis of the weight of the truck tractor only.

341.26(4) (4) Grading, ditching, excavating or hauling vehicles. Except for those vehicles that qualify for registration under sub. (1) (a) to (e), any motor vehicle, trailer or semitrailer, if operated empty, or used exclusively in transporting the equipment of the owner to or from a certain location over the highways, when such operation at the location is exclusively for grading, ditching or excavating or when such equipment is used exclusively for seasonal hauling of carnival rides and equipment, shall be registered at one-fourth of the fee specified in s. 341.25 (2) for vehicles or combinations of vehicles of the same gross weight.

341.26(5) (5) Tour trains. For each tour train, the operation of which is limited in s. 348.08 (1) (c), a single fee for the 3 or less units thereof equal to one-half of the fee prescribed in s. 341.25 (1) (h) for a motor bus of the same maximum gross weight as the aggregate maximum gross weight of all units of the tour train, excluding the propelling motor vehicle, when such gross weight is computed as prescribed in s. 341.25 (1) (h).

341.26(7) (7) Transportation by school buses.

341.26(7)(a)(a) A person who uses any school bus, except a school bus registered under sub. (2) (d), a school bus registered under sub. (2) (dm) and used by the owner for private carriage and not for hire or a school bus registered as provided in par. (b), to transport persons who are not pupils shall obtain a permit from the department for such transportation. The department shall issue a permit which shall be valid for a period of not more than 72 hours upon application and payment of a $10 permit issuance fee.

341.26(7)(b) (b) When engaged in passenger-carrying operations other than as provided in par. (a) or sub. (2) (d), a school bus shall be registered as a motor bus at a fee determined under s. 341.25 (2), or as an automobile at the fee provided in s. 341.25 (1) (a). Fees for registration under s. 341.25 (2) may be paid in accordance with ss. 341.30 and 341.31. Fees for part-quarterly registration shall be computed on the basis of one-twelfth of the annual fee multiplied by the number of months of the current quarter which have not fully expired on the date of the application. If a vehicle was not operated in other than school bus service, a statement of nonoperation satisfactory to the department shall be filed with the application.

341.26 History History: 1971 c. 164 s. 83; 1971 c. 250; 1973 c. 200, 325, 333; 1975 c. 429; 1977 c. 23; 1977 c. 29 ss. 1431 to 1434, 1654 (7) (a); 1977 c. 145, 292, 418, 447; 1979 c. 32 ss. 69, 92 (1); 1979 c. 221; 1981 c. 20; 1983 a. 152, 175, 180, 192, 227, 270, 538; 1985 a. 120, 187; 1987 a. 106, 154, 216; 1987 a. 312 s. 17; 1987 a. 399, 403; 1989 a. 31; 1991 a. 39, 316; 1993 a. 64, 350; 1995 a. 338; 1997 a. 27, 237; 1999 a. 9, 80, 85, 142, 159; 2003 a. 321; 2005 a. 22, 143.



341.264 Permanent semitrailer registration.

341.264  Permanent semitrailer registration.

341.264(1) (1) Upon application and payment of a fee of $50, the department shall register a semitrailer which is operated in connection with a truck tractor or hauled by a motor vehicle and used with a device which converts the semitrailer to a trailer. Registration under this section is valid without the payment of any additional fee while the registrant is the owner of the semitrailer and, with respect to the sale of a leased semitrailer to the lessee of the semitrailer, while the former lessee is the owner of the semitrailer if the lessee reimbursed the lessor of the semitrailer at the time of registration of the semitrailer for payment of the registration fee under this subsection. The department shall issue a permanent semitrailer registration plate to evidence registration under this subsection.

341.264(2) (2)

341.264(2)(a)(a) Upon the sale of a semitrailer registered under this section, the seller shall remove the registration plate and destroy it. The purchaser shall immediately apply for registration and pay the full applicable fee prescribed in sub. (1). This paragraph does not apply to the sale of a leased semitrailer to a lessee eligible to maintain permanent registration of the semitrailer under sub. (1).

341.264(2)(b) (b) The seller of any semitrailer registered under this section shall receive no credit toward the registration of any other vehicle.

341.264 History History: 1985 a. 208; 1989 a. 31; 1993 a. 372; 1999 a. 80.



341.265 Antique motor vehicles; registration, plates, use.

341.265  Antique motor vehicles; registration, plates, use.

341.265(1)(1) Any person who is a resident of this state and the owner or subsequent transferee of a motor vehicle which has a model year of 1945 or earlier and which has not been altered or modified from the original manufacturer's specifications may upon application register the same as an antique vehicle upon payment of a fee of $5, and be furnished registration plates of a distinctive design, in lieu of the usual registration plates, which shall show in addition to the registration number that the vehicle is an antique. The registration shall be valid while the vehicle is owned by the applicant without the payment of any additional fee. The vehicle shall only be used for special occasions such as display and parade purposes or for necessary testing, maintenance and storage purposes. A motorcycle may be registered as an antique vehicle if all of the requirements for registration specified in this subsection are satisfied.

341.265(1m) (1m) A person who registers an antique motor vehicle under sub. (1) may furnish and display on the vehicle a historical plate from or representing the model year of the vehicle if the registration and plates issued by the department are simultaneously carried in or, with respect to an antique motorcycle, with the vehicle and are available for inspection.

341.265(2) (2) Unless inconsistent with this section, the provisions applicable to other motor vehicles apply to antique motor vehicles.

341.265 History History: 1979 c. 146; 1985 a. 96, 105, 332; 1987 a. 210, 349, 403; 1997 a. 27.



341.266 Special interest vehicles; registration, plates, use.

341.266  Special interest vehicles; registration, plates, use.

341.266(1)(1) In this section:

341.266(1)(a) (a) "Collector" means the owner of one or more special interest vehicles who collects, purchases, acquires, trades or disposes of special interest vehicles or parts thereof for the collector's own use in order to restore, preserve and maintain a special interest vehicle for historic interest.

341.266(1)(am) (am) Notwithstanding s. 341.01 (2) (af), "former military vehicle" means any of the following vehicles if the vehicle is at least 25 years old:

341.266(1)(am)1. 1. A high-mobility, all-terrain, 4-wheel or 6-wheel drive vehicle originally manufactured for military use and commonly known by the trade name of "Pinzgauer."

341.266(1)(am)2. 2. A vehicle commonly known by the name of "Kaiser Jeep M715."

341.266(1)(am)3. 3. A high-mobility multipurpose wheeled vehicle originally manufactured for use by the U.S. military forces and commonly known by the name of "Humvee" that, notwithstanding par. (am) (intro.), is at least 22 years old.

341.266(1)(am)4. 4. A 6-wheel drive utility vehicle originally manufactured for use by the U.S. military forces during World War II, known by the acronym of "DUKW" and commonly referred to by the name of "Duck."

341.266(1)(b) (b) "Parts car" means a motor vehicle generally in nonoperable condition which is owned by the collector to furnish parts which will enable the collector to restore, preserve and maintain a special interest vehicle or antique vehicle.

341.266(1)(c) (c) "Special interest vehicle" means any of the following:

341.266(1)(c)1. 1. A former military vehicle.

341.266(1)(c)2. 2. A motor vehicle of any age, of which the body has not been altered from the original and, because of its historic interest, is being preserved by a collector.

341.266(2) (2)

341.266(2)(a)(a) Any person who is the owner of a special interest vehicle that is a former military vehicle, or that is not a former military vehicle and is 20 or more years old at the time of making application for registration or transfer of title of the vehicle, and who, unless the owner is an historical society that is exempt from federal income taxes, owns, has registered in this state, and uses for regular transportation at least one vehicle that has regular registration plates may upon application register the vehicle as a special interest vehicle upon payment of a fee under par. (b).

341.266(2)(b) (b) The fee to register a vehicle under par. (a) is twice the regular annual fee under s. 341.25 for the type of vehicle, except that the fee for a vehicle that has a gross weight of more than 8,000 pounds may be no more than twice the annual fee for a similar vehicle that has a gross weight of not more than 8,000 pounds.

341.266(2)(c) (c) The department shall furnish the owner of the vehicle with registration plates of a distinctive design in lieu of the usual registration plates, and those plates shall show that the vehicle is a special interest vehicle owned by a Wisconsin collector. Upon application, the owner may reregister the vehicle without the payment of any additional fee.

341.266(2)(d) (d) Each collector applying for special interest vehicle registration plates will be issued a collector's identification number which will appear on each plate. Second and all subsequent registrations under this section by the same collector will bear the same collector's identification number followed by a suffix letter for vehicle identification.

341.266(2)(e) (e) The vehicle may be used as are other vehicles of the same type except that:

341.266(2)(e)1. 1. Motor vehicles may not transport passengers for hire.

341.266(2)(e)2. 2. Trucks may not haul material weighing more than 500 pounds, not including the weight of a camper, lid or cap that is mounted on the truck or the weight of any persons or pets riding within the driver's compartment, unless the truck is a former military vehicle.

341.266(2)(e)3. 3. Except as provided in s. 341.09 (7), no special interest vehicle may be operated upon any highway of this state during the month of January unless the owner of the vehicle reregisters the vehicle under s. 341.25 and replaces the distinctive registration plates issued under par. (c) with regular registration plates or transfers regular registration plates to the vehicle.

341.266(2)(f) (f) Unless inconsistent with this section, the provisions applicable to other vehicles shall apply to special interest vehicles.

341.266(3) (3) In addition to the fee in sub. (2) (b), there shall be an original (first time only) processing fee of $50 to defray the cost of issuing the original collector's special interest vehicle registration plates and to ensure that each collector will be issued only one collector's identification number.

341.266(4) (4) A collector may store unlicensed, operable or inoperable, vehicles and parts cars on the collector's property provided the vehicles and parts cars and the outdoor storage area are maintained in such a manner that they do not constitute a health hazard and are screened from ordinary public view by means of a fence, rapidly growing trees, shrubbery or other appropriate means.

341.266(5) (5) Any person who violates sub. (2) (e) 3. may be required to forfeit not more than $200.

341.266 History History: 1971 c. 299; 1985 a. 332 s. 251 (4); 1987 a. 349; 1989 a. 137; 1991 a. 81, 316; 1997 a. 126; 2003 a. 321; 2009 a. 225; 2013 a. 103.



341.267 Driver education motor vehicles; registration and insurance.

341.267  Driver education motor vehicles; registration and insurance.

341.267(1)(1) In this section:

341.267(1)(a) (a) "Driver education vehicle" means any of the following:

341.267(1)(a)1. 1. Any motor vehicle loaned to a school by a licensed motor vehicle dealer which is used for the exclusive purpose of behind-the-wheel instruction or for necessary maintenance and storage.

341.267(1)(a)2. 2. Any motor vehicle owned or leased by a school which is used for behind-the-wheel instruction.

341.267(1)(b) (b) "School" means a public or nonpublic school having an approved driver education program as certified by the department of public instruction or the technical college system board.

341.267(1m) (1m) The department of public instruction shall establish uniform marking standards for a motor vehicle which is used as a driver education vehicle. The markings shall be removed when the owned or leased vehicle is being operated for other than behind-the-wheel instruction or necessary maintenance and storage.

341.267(1r) (1r) Any person who makes a false statement in an application to register a driver education vehicle or who uses a driver education vehicle which is registered under s. 341.26 (2) (a) except as authorized under this section may be required to forfeit not more than $200.

341.267(2) (2) A driver education vehicle shall be registered as provided in s. 341.26 (2). If a driver education vehicle is replaced, reassignment of the plate to a replacement driver education vehicle shall be made by the department on request without payment of an additional fee.

341.267(5) (5) No motor vehicle may be used for driver education unless a policy of bodily injury and property damage liability insurance issued by an insurer authorized to transact business in this state, is maintained thereon. The policy shall provide such coverages in at least such amounts as are specified under s. 344.01 (2) (d). However, the department may require additional coverages and amounts as conditions warrant.

341.267(6) (6) No insurance policy issued under sub. (5) may be terminated or canceled prior to its expiration for any reason unless a notice thereof is filed with the department and with the school at least 30 days prior to the date of termination or cancellation.

341.267(7) (7) No registration shall be issued or remain in force for a driver education vehicle unless a certification of insurance in such form as the department may require is filed with the department by the insurer certificating that a policy of insurance, as required by this section, has been issued and is in effect which covers the owner, operator, instructor, school and any passengers in the vehicle.

341.267 History History: 1973 c. 200; 1975 c. 235; 1977 c. 29 s. 1654 (7) (a), (e); 1981 c. 188; 1987 a. 216; 1993 a. 399; 1995 a. 27 s. 9145 (1); 1997 a. 27.



341.268 Reconstructed, replica, street modified and homemade vehicles; registration, plates, use.

341.268  Reconstructed, replica, street modified and homemade vehicles; registration, plates, use.

341.268(1) (1) In this section:

341.268(1)(a) (a) "Hobbyist" means the owner of one or more reconstructed, replica, street modified or homemade vehicles who collects, purchases, acquires, trades or disposes of reconstructed, replica, street modified or homemade vehicles or parts thereof for personal use in order to build, reconstruct, restore, preserve and maintain a reconstructed, replica, street modified or homemade vehicle for historic or hobby interest.

341.268(1)(b) (b) "Homemade vehicle" means any of the following:

341.268(1)(b)1. 1. A motor vehicle that has been constructed or assembled from new or used parts or both using a body and frame not originating from and not resembling any previously manufactured motor vehicle.

341.268(1)(b)2. 2. A motorcycle that is a reproduction of a vehicle originally made by another manufacturer and that consists of a reproduction body that is combined with a new, used, or replica frame and drivetrain.

341.268(1)(c) (c) "Parts car" means a motor vehicle generally in nonoperable condition which is owned by the hobbyist to furnish parts which will enable the hobbyist to build, reconstruct, restore, preserve and maintain a reconstructed, replica, street modified or homemade vehicle.

341.268(1)(d) (d) "Reconstructed vehicle" means a motor vehicle of any age which has been substantially altered or modified from original manufacturers specifications to such an extent that it no longer resembles the original manufactured vehicle.

341.268(1)(e) (e) "Replica vehicle" means a motor vehicle, other than a motorcycle, that is a reproduction of a vehicle originally made by another manufacturer and that consists of a reproduction body that is combined with a new, used, or replica frame and drivetrain.

341.268(1)(f) (f) "Street modified vehicle" means a motor vehicle of any age which has been modified from original manufacturers specifications, but does not include any reconstructed vehicle as defined under par. (d).

341.268(2) (2)

341.268(2)(a)(a) Any person who is the owner of a reconstructed, replica, street modified or homemade vehicle and who owns, has registered in this state and uses for regular transportation at least one vehicle that has regular registration plates may upon application register the vehicle as a reconstructed, replica, street modified or homemade vehicle upon payment of a fee under par. (b), provided that the vehicle is one of the following:

341.268(2)(a)1. 1. A reconstructed vehicle assembled from a vehicle manufactured 20 years or more prior to the time of making application for registration or transfer of title of the vehicle.

341.268(2)(a)2. 2. A replica vehicle which is a reproduction of a vehicle manufactured 20 years or more prior to the time of making application for registration or transfer of title of the replica vehicle.

341.268(2)(a)3. 3. A street modified vehicle which is 20 or more years old at the time of making application for registration or transfer of title of the vehicle.

341.268(2)(a)4. 4. A homemade vehicle under sub. (1) (b) 1.

341.268(2)(a)5. 5. A homemade vehicle under sub. (1) (b) 2. that is a reproduction of a motorcycle manufactured 20 years or more prior to the time of making application for registration or transfer of title of the homemade vehicle.

341.268(2)(b) (b) The fee to register a vehicle under par. (a) is twice the regular annual fee under s. 341.25 for the type of vehicle, except that the fee for a vehicle that has a gross weight of more than 8,000 pounds may be no more than twice the annual fee for a similar vehicle that has a gross weight of not more than 8,000 pounds.

341.268(2)(c) (c) The department shall furnish the owner of the vehicle with registration plates of a distinctive design in lieu of the usual registration plates, and those plates shall show that the vehicle is a reconstructed, replica, street modified or homemade vehicle owned by a Wisconsin hobbyist. Upon application, the owner may reregister the vehicle without the payment of any additional fee.

341.268(2)(d) (d) Each hobbyist applying for reconstructed, replica, street modified or homemade vehicle registration plates will be issued a hobbyist's identification number which will appear on each plate. Second and all subsequent registrations under this section by the same hobbyist will bear the same hobbyist's identification number followed by a suffix letter for vehicle identification.

341.268(2)(e) (e) The vehicle may be used as are other vehicles of the same type except that:

341.268(2)(e)1. 1. Motor vehicles may not transport passengers for hire.

341.268(2)(e)2. 2. Trucks may not haul material weighing more than 500 pounds, not including the weight of a camper, lid or cap that is mounted on the truck or the weight of any persons or pets riding within the driver's compartment.

341.268(2)(e)3. 3. Except as provided in s. 341.09 (7), no reconstructed, replica, street modified or homemade vehicle may be operated upon any highway of this state during the month of January unless the owner of the vehicle reregisters the vehicle under s. 341.25 and replaces the distinctive registration plates issued under par. (c) with regular registration plates or transfers regular registration plates to the vehicle.

341.268(2)(f) (f) Unless inconsistent with this section, the provisions of this chapter applicable to other vehicles shall apply to reconstructed, replica, street modified and homemade vehicles.

341.268(3) (3) In addition to the fee in sub. (2) (b), there shall be an original (first time only) processing fee of $50 to defray the cost of issuing the original hobbyist's reconstructed, replica, street modified or homemade vehicle registration plates and to ensure that each hobbyist will be issued only one hobbyist's identification number.

341.268(4) (4) A hobbyist may store unlicensed, operable or inoperable, vehicles and parts cars on the hobbyist's property provided the vehicles and parts cars and outdoor storage area are maintained in such a manner that they do not constitute a health hazard and are screened from ordinary public view by means of a fence, rapidly growing trees, shrubbery or other appropriate means.

341.268(4m) (4m) A motorcycle registered as a replica vehicle under s. 341.268, 1999 stats., shall be considered a homemade vehicle for purposes of this section and ss. 341.09 (7), 341.27 (3) (a), 341.28 (2), and 341.31 (4) (b), except that the owner of the motorcycle is not required to replace the distinctive registration plates issued under s. 341.268 (2) (c), 1999 stats., showing that the motorcycle is a replica vehicle.

341.268(5) (5) Any person who violates sub. (2) (e) 3. may be required to forfeit not more than $200.

341.268 History History: 1975 c. 94 s. 3; 1975 c. 417; 1985 a. 332 s. 251 (4); 1987 a. 349; 1993 a. 165; 1997 a. 126; 2001 a. 109; 2003 a. 321.



341.269 Historic military vehicles; registration, plates, use.

341.269  Historic military vehicles; registration, plates, use.

341.269(1)(1) In this section:

341.269(1)(a) (a) "Historic military vehicle" means a vehicle, including a trailer but excluding a tracked vehicle, that was manufactured for use in any country's military forces and is maintained to accurately represent its military design and markings, regardless of the vehicle's size or weight.

341.269(1)(b) (b) "Parts vehicle" means a vehicle generally in nonoperable condition that is owned to furnish parts which will enable a historic military vehicle owner to restore, preserve, and maintain a historic military vehicle.

341.269(2) (2)

341.269(2)(a)(a) Any resident of this state who is the owner of a historic military vehicle that is at least 25 years old at the time of making application for registration and has been imported into the United States from another country, or that is any age and has not been imported into the United States, may upon application register the vehicle under this section as a historic military vehicle upon payment of the fees specified in par. (b). The applicant has the burden of providing evidence satisfactory to the department that the vehicle may be registered under this section, including, if applicable, providing documentation demonstrating that a historic military vehicle which is less than 25 years old was manufactured for U.S. military forces and was never imported.

341.269(2)(b) (b)

341.269(2)(b)1.1. Except as provided in subd. 3., the fee to register a vehicle under this section is $5. Upon application, the owner may reregister the vehicle under this section without the payment of any additional fee.

341.269(2)(b)2. 2. Except as provided in subd. 3., in addition to the fee under subd. 1., an applicant for initial registration under this section shall pay a one-time processing fee of $25 for the initial costs of production of the special plates under par. (c).

341.269(2)(b)3. 3. The department may not collect any fee under subd. 1. or 2. if, at the time of application for registration under this section, the vehicle is currently registered under another provision of this chapter. The department shall cease collection of the fee under subd. 2. when the department has collected a total of $11,800 from either, or a combination of both, of the following sources:

341.269(2)(b)3.a. a. The fee under subd. 2.

341.269(2)(b)3.b. b. Any gift or contribution received by the department for purposes of funding the initial costs of production of the special plates under par. (c).

341.269(2)(c) (c) The department shall furnish the owner of the vehicle registered under this section with registration plates of a distinctive design in lieu of the usual registration plates, and those plates shall show that the vehicle is registered as a historic military vehicle. The department shall specify the design for the registration plates furnished under this paragraph after consulting with a group or organization chartered in this state that is interested in historic military vehicles.

341.269(3) (3) A vehicle registered under this section may only be used for special occasions such as display and parade purposes, club activities, exhibitions, and tours, including traveling to and from such events, for necessary testing, maintenance, and storage purposes, and for occasional personal use, but not for regular transportation.

341.269(4) (4) A motorcycle may be registered under this section if all of the requirements for registration specified in this section are satisfied.

341.269(5) (5) Unless inconsistent with this section or s. 341.10 (6), the provisions applicable to other motor vehicles apply to vehicles registered under this section as historic military vehicles.

341.269(6) (6) The owner of a historic military vehicle may store unregistered, operable or inoperable, historic military vehicles and parts vehicles on the owner's property if the vehicles and parts vehicles and the outdoor storage area are maintained in such a manner that they do not constitute a health hazard and are screened from ordinary public view by means of a fence, rapidly growing trees, shrubbery, or other appropriate means.

341.269 History History: 2009 a. 135; 2013 a. 103.



341.27 Registration periods for private automobiles and taxicabs.

341.27  Registration periods for private automobiles and taxicabs.

341.27(1)(1) All automobiles, other than those that may be registered under s. 341.26 (2), 341.265, 341.266, 341.268, or 341.269 or are required by s. 341.29 to be registered on a calendar-year basis, shall be registered by the department according to the system of registration prescribed by this section.

341.27(3) (3) All automobiles subject to the registration system under this section shall be registered by the department for a period of one year except as follows:

341.27(3)(a) (a) If the applicant holds current registration plates that were removed from an automobile that the applicant no longer owns or that has been junked, is no longer used on the highways or has been registered as a special interest vehicle under s. 341.266 (2) (a) or a reconstructed, replica, street modified or homemade vehicle under s. 341.268 (2) (a), and the plates were issued under the system of registration prescribed by this section, the department shall register the automobile which is the subject of the application for the remainder of the unexpired registration period.

341.27(3)(b) (b) If the applicant does not hold current registration plates under the circumstances described in par. (a) and the application is an original rather than renewal application, the department may register the automobile which is the subject of the application for such period or part thereof as the secretary determines will help to equalize the registration and renewal workload of the department.

341.27 History History: 1971 c. 164 s. 82; 1971 c. 299; 1973 c. 200; 1975 c. 33, 199, 417; 1977 c. 29 ss. 1438, 1654 (7) (a), (c); 1977 c. 272; 1983 a. 227, 270; 1987 a. 216 s. 20; 1989 a. 137; 1993 a. 165; 1997 a. 27; 1999 a. 80; 2009 a. 135.



341.28 When part-year fees payable for private automobiles; computation of part-year fees.

341.28  When part-year fees payable for private automobiles; computation of part-year fees.

341.28(1) (1) The applicant for registration of an automobile under the system of registration prescribed by s. 341.27 shall pay in full the annual registration fee prescribed by law, except as otherwise provided in this section.

341.28(2) (2) If the applicant for registration holds current registration plates which were removed from an automobile which the applicant no longer owns or which has been junked, is no longer being used on the highways or has been registered as a special interest vehicle under s. 341.266 (2) (a) or a reconstructed, replica, street modified or homemade vehicle under s. 341.268 (2) (a), and the plates were issued under the system of registration prescribed by s. 341.27, the applicant is exempt from the payment of a registration fee, except in the following cases:

341.28(2)(a) (a) If the annual fee prescribed for the automobile being registered is higher than the annual fee prescribed for the automobile from which the plates were removed, the applicant shall pay a fee computed on the basis of one-twelfth of the difference between the 2 annual fees multiplied by the number of months for which the automobile which is the subject of the application is being registered. The start of the new registration, for the purpose of computing the fee, shall be determined in accordance with sub. (7).

341.28(2)(b) (b) If the automobile which is the subject of the application was owned by the applicant at any time during the month in which the transfer, termination of the consumer lease, discontinuance of use on the highways, junking or registration under s. 341.266 (2) (a) or 341.268 (2) (a) of the other automobile occurred and was not currently registered at the time of such transfer, termination of the consumer lease, discontinuance of use on the highways, junking or registration under s. 341.266 (2) (a) or 341.268 (2) (a), the applicant shall pay a fee to be computed as provided in subs. (3) to (5) but shall receive a credit for the unused portion of the current registration. The credit shall be computed on the basis of one-twelfth of the annual fee paid for the vehicle from which the plates were removed multiplied by the number of months remaining in the registration period represented by the removed plates, including the month during which the applicant transferred, discontinued to use on the highways, junked or registered under s. 341.266 (2) (a) or 341.268 (2) (a) or terminated the consumer lease of the automobile from which the plates were removed.

341.28(3) (3) If the applicant does not hold current registration plates under the circumstances described in sub. (2) and the automobile which is the subject of the application has not previously been registered in this state by the applicant, the fee payable by the applicant shall be computed on the basis of one-twelfth of the annual fee multiplied by the number of months for which the automobile is being registered, the start of such registration period to be determined in accordance with sub. (7).

341.28(4) (4) If the applicant does not hold current registration plates under the circumstances described in sub. (2) but the automobile which is the subject of the application has previously been registered in this state by the applicant, the applicant shall pay a fee covering all the time since the end of the period for which the automobile previously was registered unless:

341.28(4)(a) (a) The automobile in the meantime has been owned by another person or registered in another state; or

341.28(4)(b) (b) At least 12 months have elapsed since the end of the period for which the automobile previously was registered and the applicant filed with the department a statement that the applicant did not during those 12 months operate or consent to the operation of such automobile under circumstances making the automobile subject to registration in this state; or

341.28(4)(c) (c) The automobile is owned by a person who has been in active military service and less than 12 months of nonoperation have elapsed since the end of the period for which the automobile was previously registered, provided the applicant files with the department a statement of such nonoperation.

341.28(5) (5) Under the circumstances described in sub. (4), the fee payable by the applicant shall be computed as prescribed in sub. (3) for an automobile not previously registered by the applicant in this state, provided that he or she first files with the department a statement of nonoperation if required to do so by sub. (7).

341.28(6) (6) If the automobile being registered under the circumstances described in sub. (3) or (4) is a replacement for a registered vehicle which has been junked, the applicant is entitled to a credit to be computed and applied in accordance with s. 341.31 (2) (b).

341.28(7) (7) For the purpose of computing the registration fee payable upon registration of an automobile under circumstances described in subs. (2) to (4), the beginning of the current registration period shall be determined as follows:

341.28(7)(a) (a) The registration period for an automobile commences when the first operation of the automobile under circumstances making the owner liable for its registration in this state occurs. For purposes of this paragraph, "first operation" means operation of an automobile for the first time after it was transferred or leased to the applicant or after it was registered in another state or after an active service refund or after the expiration of 12 months of nonoperation since expiration of the last registration in this state or after it was no longer used on the highways.

341.28(7)(b) (b) In the case of an automobile which has not previously been registered or which has not been registered in this state by the present owner since the owner last acquired ownership of the automobile, the department shall assume that the date of first operation within the meaning of par. (a) is the date of the bill of sale evidencing the transfer of ownership to the applicant or, with respect to a leased vehicle, the date of commencement of the lease by the applicant, unless the applicant files with the department a statement that the automobile was not so operated until a later date, specifying the date of such first operation. In the case of at least 12 months of nonoperation of an automobile previously registered by the applicant, the applicant must file with the department a statement that he or she did not operate or consent to the operation of the automobile under circumstances making it subject to registration in this state during such 12-month period and must specify the date following such period when the automobile was first so operated. The department may refuse to accept a statement which projects the date of first operation into the future.

341.28 History History: 1971 c. 164 s. 83; 1975 c. 33, 199; 1977 c. 29 s. 1654 (7) (a); 1977 c. 273; 1983 a. 227, 270; 1989 a. 137; 1991 a. 316; 1993 a. 165; 1997 a. 27; 1999 a. 80.



341.29 Registration for vehicles other than private automobiles and taxicabs.

341.29  Registration for vehicles other than private automobiles and taxicabs.

341.29(1) (1) The registration period for all vehicles registered on an annual basis, other than private automobiles, taxicabs, those eligible for quarterly registration under s. 341.30 and driver education vehicles, shall be determined by the secretary. The secretary may require that any of the vehicles subject to this section be registered according to the monthly series system under s. 341.295.

341.29(2) (2) If an application for registration of a vehicle subject to registration on an annual or biennial basis is received less than 2 months prior to the beginning of any registration period and the vehicle is not registered in this state at the time of application and the applicant desires to register for the succeeding registration period as well as for the remainder of the current period, the department upon registering the vehicle shall issue registration plates designed for the succeeding registration period rather than for the current period. Such plates also serve during the remainder of the current registration period as lawful evidence of the registration of the vehicle. This subsection does not affect computation of fee payable by the applicant.

341.29 History History: 1973 c. 200, 333; 1977 c. 29 ss. 1440, 1654 (7) (a), (c); 1981 c. 20; 1989 a. 31.



341.295 Special registration period for vehicles other than private automobiles and taxicabs.

341.295  Special registration period for vehicles other than private automobiles and taxicabs.

341.295(1) (1) The secretary may require that any vehicle subject to s. 341.29 be registered according to the monthly series system of registration prescribed by this section.

341.295(2) (2) There are established 12 registration periods, each to be designated by a calendar month and to start on the first day of such month and end on the last day of the 12th month from the date of commencing. The department shall so administer the monthly series system of registration as to distribute the work of registration throughout the calendar year.

341.295(3) (3) All vehicles subject to registration under the monthly series system under this section shall be registered by the department for a period of 12 consecutive calendar months except as follows:

341.295(3)(a) (a) If the applicant holds registration plates which were removed from a vehicle under s. 341.31 (4) (c), 342.15 (4) (a) or 342.34 (1) (c) or (2) (c), and the plates were issued under the monthly series system, the department shall register a replacement vehicle of the same type and gross weight which is the subject of the application for the remainder of the unexpired registration period.

341.295(3)(b) (b) If the applicant does not hold current registration plates under the circumstances described in par. (a) and the application is an original rather than renewal application, the department may register the vehicle which is the subject of the application for such period or part of a period as the secretary determines will help to equalize the registration and renewal workload of the department.

341.295(4) (4) Section 341.31 applies to any vehicles registered according to the monthly series system under this section.

341.295(5) (5) When it initially implements the monthly series registration system under this section, the department may provide for renewal registration periods of not less than 6 months nor more than 18 months. The fees under this subsection shall be assessed according to the length of the registration periods.

341.295 History History: 1981 c. 20; 1983 a. 126, 227, 270, 538; 1987 a. 349.



341.297 Biennial registration.

341.297  Biennial registration. The following vehicles shall be registered on a biennial basis:

341.297(1) (1) A motorcycle, moped, or low-speed vehicle, as specified in s. 341.25 (1) (b).

341.297(2) (2) A farm truck having a gross weight of 12,000 pounds or less, as specified in s. 341.26 (3) (a) 1.

341.297 History History: 1989 a. 31; 1999 a. 142; 2007 a. 33; 2009 a. 311.



341.30 Quarterly registration.

341.30  Quarterly registration.

341.30(1) (1) Any of the following vehicles may be registered on a quarterly basis in lieu of the annual registration specified in s. 341.29.

341.30(1)(a) (a) A motor bus having a registered gross weight of more than 8,000 pounds, except motor buses registered under s. 341.26 (2) (d) and (h);

341.30(1)(c) (c) A motor truck, road tractor or trailer having a registered gross weight of more than 8,000 pounds;

341.30(1)(d) (d) A truck tractor, when the aggregate combined registered gross weight of the truck tractor and any semitrailer operated in conjunction with it is more than 8,000 pounds;

341.30(1)(e) (e) Any of the vehicles subject to registration under s. 341.26 (3) (c), (d) or (e) having a registered gross weight of more than 8,000 pounds.

341.30(1)(f) (f) A motor home having a registered gross weight of more than 8,000 pounds and registered under s. 341.25 (1) (j).

341.30(2) (2) For the purpose of quarterly registration of vehicles, the quarters are January 1, April 1, July 1, and October 1. A registration made on a quarterly basis expires on the last day of the quarter for which the vehicle is registered.

341.30(3) (3) The quarterly registration fee is 25% of the annual fee. The department shall register a vehicle subject to quarterly registration for as many quarters less than a full year as the applicant desires. The fee payable shall be the quarterly registration fee times the number of quarters for which registration is desired plus $5 for each application submitted. If satisfactory evidence is provided that a vehicle was not operated on the highways during any quarter it shall be exempt from the payment of fees for the quarter in which it was not used.

341.30 History History: 1977 c. 29 ss. 1441, 1654 (7) (a); 1977 c. 418; 1981 c. 20; 1983 a. 123.



341.305 Consecutive monthly registration.

341.305  Consecutive monthly registration.

341.305(1) (1) In this section, "consecutive monthly registration" means registration for a minimum of 3 consecutive months.

341.305(2) (2) Any of the following vehicles may be registered on a consecutive monthly registration basis in lieu of the annual registration specified in s. 341.29:

341.305(2)(a) (a) A motor truck or a trailer or a truck tractor used exclusively to transport concrete pipe or block and related materials, calcium chloride liquid, a weight transfer machine for purposes associated with truck or tractor pulling competitions or events, recycled metal salvage materials, logs or pulpwood, dirt, fill or aggregates, or fresh milk, or to transport perishable fresh fruits or vegetables for canning, freezing, dehydrating or storage prior to processing, including return of waste, or to transport petroleum products.

341.305(2)(b) (b) A motor truck or a trailer or a truck tractor equipped with a dump, box or other container used exclusively to transport gravel, concrete or cement and bituminous road construction materials or agricultural lime, feed, grain or fertilizer, or equipped with a mechanical mixer used exclusively to mix and deliver concrete.

341.305(2)(bm) (bm) A motor truck or truck tractor which is owned by a retail lumberyard and used exclusively to transport building construction materials from that lumberyard to a building construction site.

341.305(2)(c) (c) Any motor vehicle used exclusively for towing operations of stalled or disabled vehicles.

341.305(3) (3) The monthly registration fee is one-twelfth of the annual fee. A consecutive monthly registration period begins on the first day of the first month of the period. The department shall register a vehicle under this section for as many additional consecutive months as the applicant desires, and the fee payable shall be the monthly registration fee times the number of months for which registration is desired plus $15 for each application submitted. If satisfactory evidence is provided that a vehicle was not operated on the highways during any month for which registration is not requested, it shall be exempt from the payment of fees for the month in which it was not used.

341.305(4) (4) One additional month may be added once per calendar year to the registration period of a vehicle registered under this section upon payment of the fee in sub. (3) as provided in ss. 341.185 and 341.19.

341.305(5) (5) Registration under this section precludes registration under s. 341.30 if the consecutive monthly registration period begins during the current annual registration period.

341.305 History History: 1983 a. 469; 1985 a. 202; 1987 a. 123, 207; 1997 a. 27; 2005 a. 408.



341.307 Optional vehicle fleet registration.

341.307  Optional vehicle fleet registration.

341.307(1) (1) The owner of a fleet of vehicles, of a fleet size determined by the department by rule, may register the vehicles for a 3-year period under this section if all of the vehicles are any of the following:

341.307(1)(a) (a) An automobile.

341.307(1)(b) (b) A motor truck which has a gross weight of not more than 8,000 pounds.

341.307(1)(c) (c) A commercial motor vehicle operated solely in intrastate commerce that has a maximum gross weight of less than 55,000 pounds.

341.307(2) (2) The registration of vehicles under this section shall be valid for a 3-year period. Upon receipt of an application and the initial registration fees under sub. (4), the department shall issue registration plates, insert tags, or decals for all of the vehicles in the fleet, with each vehicle having the same registration expiration date. A vehicle may be registered as part of a fleet under this section regardless of whether, at the time of application for the initial registration of the fleet, the vehicle is currently registered with the department.

341.307(3) (3) After the initial registration of a fleet of vehicles under this section, the owner of the vehicles may register additional vehicles added to the fleet. The registration of vehicles added to the fleet during the 3-year registration period shall expire on the expiration date of the original fleet registration.

341.307(4) (4)

341.307(4)(a)(a) Subject to pars. (b) to (d), the fleet owner shall pay a registration fee for each vehicle registered under this section in an amount equal to 3 times the applicable fee prescribed for the vehicle in s. 341.25 or 341.26.

341.307(4)(b) (b) If a vehicle that is being initially registered as part of a vehicle fleet under this section has more than one month remaining in its current registration period, the department shall prorate the fee under par. (a) to account for the unexpired portion of the vehicle's current registration period.

341.307(4)(c) (c) For any vehicle added to the fleet after initial registration as provided in sub. (3), the department shall prorate the fee under par. (a) according to the remaining number of months in the fleet's current registration period.

341.307(4)(d) (d) After the initial registration of a fleet of vehicles, if the applicable registration fee prescribed in s. 341.25 or 341.26 for any vehicle in the fleet increases and at least one year remains in the current registration period for the fleet at the time this increase takes effect, the department may require the owner to pay additional registration fees for the vehicle corresponding to the increase. The department shall calculate these additional registration fees based upon the amount of the increase multiplied by the number of full years remaining in the fleet's current registration period. Any fees received by the department under authority of this paragraph shall be considered to be received under par. (a).

341.307(4)(e) (e) After the initial registration of a fleet of vehicles, if the owner withdraws any vehicle from the fleet during the vehicle's registration period, the department shall refund to the owner the unused portion of the fee under par. (a) calculated according to the number of calendar quarters remaining in the vehicle's registration period. This paragraph applies only if at least one year remains in the current registration period at the time the owner notifies the department that the vehicle is withdrawn from the fleet.

341.307(4)(f) (f) In addition to the fee under par. (a), if the vehicle being registered under this section is subject to a fee under s. 341.35, the department shall collect and remit that fee, as provided under s. 341.35 (6), in an amount sufficient to cover the vehicle's entire registration period under this section.

341.307(5) (5) The provisions of this section apply notwithstanding any other provision of this chapter related to the period or fees applicable to vehicle registration.

341.307(6) (6) The department shall promulgate rules specifying the minimum number of vehicles that must be in a fleet for the fleet to be eligible for registration under this section and establishing procedures for the registration of vehicle fleets under this section, including provisions imposing any restrictions that the department determines to be appropriate and any provisions deemed necessary for vehicles that require inspection under s. 110.20 (6).

341.307 History History: 2009 a. 28.



341.308 Optional trailer fleet registration.

341.308  Optional trailer fleet registration.

341.308(1) (1) The owner of a fleet of 100 or more trailers, each having a gross weight of 4,500 pounds or less and used for hire or rental, may register the trailers for a 6-year period under this section.

341.308(2) (2) The registration of trailers under this section shall be valid for a 6-year period. Upon receipt of an application and the initial registration fees under sub. (3), the department shall issue a registration plate for each trailer. The registration of trailers added to the fleet during the 6-year registration period shall expire on the expiration date of the original fleet registration. If trailers are removed from the fleet during the 6-year registration period, the fleet owner shall dispose of the plates in the manner prescribed by the department.

341.308(3) (3) The fleet owner shall pay an initial annual registration fee for each trailer registered under this section and an additional annual fee for each trailer each subsequent year of the 6-year registration period. If the annual registration fee for a trailer is not paid when due, the department shall suspend the registration as provided in s. 341.63. Any fee imposed under this subsection shall be the same fee as prescribed in s. 341.25 (1) (gd) or (ge).

341.308 History History: 1987 a. 212; 1993 a. 16; 1997 a. 35; 1999 a. 80.



341.31 When part-period fees payable for vehicles other than automobiles; computation of part-period fees.

341.31  When part-period fees payable for vehicles other than automobiles; computation of part-period fees.

341.31(1)(1) The annual registration fee shall be paid in full on all vehicles registered pursuant to s. 341.29 or 341.295, the biennial registration fee shall be paid in full on all vehicles registered pursuant to s. 341.297 and the quarterly registration fee shall be paid in full on all vehicles registered pursuant to s. 341.30 unless the vehicle comes within one of the following categories, in which event the applicant is liable for the payment of only a part-period fee to be computed in accordance with sub. (2):

341.31(1)(a) (a) The vehicle has not previously been registered in this state; or

341.31(1)(b) (b) The vehicle previously was registered in this state but:

341.31(1)(b)1. 1. The vehicle in the meantime has been registered in another jurisdiction and such foreign registration was in effect during or subsequent to the expiration of the previous registration in this state; or

341.31(1)(b)2. 2. The vehicle was transferred or leased to the applicant after the expiration of the last registration in this state; or

341.31(1)(b)3. 3. At least 12 months have elapsed since the end of the period for which the vehicle previously was registered and the applicant files with the department a statement that the applicant did not, during such 12-month period, operate or consent to the operation of the vehicle under circumstances making the vehicle subject to registration in this state; or

341.31(1)(b)5. 5. The vehicle is a motorcycle which has been transferred or leased to the applicant and for which current registration plates had been issued to the previous owner; or

341.31(1)(b)6. 6. The vehicle which has been transferred to or leased by the applicant is a motor home or a motor truck, dual purpose motor home or dual purpose farm truck which had been registered by the previous owner at a gross weight of 8,000 pounds or less or is a farm truck which had been registered by the previous owner at a gross weight of 12,000 pounds or less; or

341.31(1)(c) (c) The vehicle is a replacement for a registered vehicle which has been junked or is no longer used on the highway; or

341.31(1)(cm) (cm) The vehicle is a replacement for a registered vehicle eligible for quarterly registration under s. 341.30 which has been traded, sold or removed from this state but for which the annual registration fee has been paid; or

341.31(1)(d) (d) The vehicle is owned by a person who has been in active military service and less than 12 months of nonoperation have elapsed since the end of the period for which the vehicle was previously registered, provided the applicant files with the department a statement of such nonoperation.

341.31(2) (2) Part-period registration fees shall be computed as follows:

341.31(2)(a) (a) For vehicles registered under the conditions in sub. (1) (a), (b) or (d), the fee for the current registration period shall be computed on the basis of one-twelfth of the annual registration fee or one twenty-fourth of the biennial registration fee prescribed for the vehicle multiplied by the number of months of the current registration period which have not fully expired on the date the vehicle first is operated by or with the consent of the applicant under circumstances making it subject to registration in this state plus, in case of a quarterly registration, $5. In the case of a vehicle which has not previously been registered or which has not been registered in this state by the present owner since the owner last acquired ownership of the vehicle, the department shall assume that the date of first operation is the date of the bill of sale evidencing transfer of ownership to the applicant or, with respect to a leased vehicle, the date of commencement of the lease by the applicant, unless he or she files with the department a statement that the vehicle was not so operated until a later date, specifying the date of such first operation. The department may refuse to accept any statement which projects the date of first operation into the future.

341.31(2)(b) (b) For the registration of a replacement vehicle under the conditions set forth in sub. (1) (c) or (cm), the fee shall be computed as for a vehicle not previously registered in this state but a credit shall be allowed for the unused portion of the fee paid for the vehicle being replaced. Such credit shall be computed on the basis of one-twelfth of the annual registration fee or one twenty-fourth of the biennial registration fee prescribed for the vehicle being replaced multiplied by the number of months of registration which have not fully expired at the time the vehicle being replaced was junked, traded, sold or removed from the state. Except for a vehicle registered on a biennial basis, it is not necessary that the replacement vehicle be of the same type as the one being replaced in order for the applicant to take advantage of the credit but the credit may be applied toward registration of the replacement vehicle only up to the date when the registration of the vehicle being replaced would have expired.

341.31(4) (4)

341.31(4)(a)(a) The transferee or lessee of a vehicle registered as provided in s. 341.29, 341.295 or 341.30 is not subject to the payment of any registration fee for the remainder of the period for which the vehicle is registered unless, by reason of his or her status or the use to which the vehicle is put, the fee prescribed by law is higher than that paid by the former owner. In such event, the fee shall be computed on the basis of one-twelfth of the difference between the 2 annual fees multiplied by the number of months of the current registration period which have not fully expired on the date, after the vehicle is acquired by the applicant, when such vehicle is first operated by him or her or with his or her consent under circumstances making it subject to registration in this state.

341.31(4)(b) (b) A person retaining a set of plates removed from a vehicle under s. 342.15 (4) (a) or 342.34 (1) (c) or (2) (c) and which was junked or transferred, is no longer leased to the person or used on the highways or has been registered as a special interest vehicle under s. 341.266 (2) (a) or a reconstructed, replica, street modified or homemade vehicle under s. 341.268 (2) (a) may receive credit for the unused portion of the registration fee paid when registering a replacement vehicle of the same type and gross weight.

341.31(4)(c) (c) A person retaining a set of plates removed from a motorcycle may receive credit for the unused portion of the registration fee paid when registering a replacement motorcycle.

341.31(5) (5) This section does not apply to vehicles registered at a fee of $5 under s. 341.26. Such vehicles, whether registered for a full period or part thereof and whether or not previously registered, shall be registered at the full fee. If a person authorized to register a vehicle at a fee of $5 under s. 341.26 transfers the vehicle to a person not so authorized or no longer leases the vehicle, the fee payable by the transferee shall be computed as for a vehicle not previously registered in this state.

341.31 History History: 1975 c. 32 s. 5; 1975 c. 297; 1977 c. 29 s. 1654 (7) (a); 1977 c. 129, 273, 418; 1983 a. 27, 126, 227, 270, 538; 1987 a. 216, 349; 1989 a. 31, 137; 1993 a. 165; 1997 a. 27; 1999 a. 80.



341.32 Vehicle to be reregistered if subject to a different fee.

341.32  Vehicle to be reregistered if subject to a different fee.

341.32(1)(1) Whenever the construction or the use of a registered vehicle is changed in a manner making the vehicle subject to a different registration fee than the fee for which the vehicle currently is registered, the owner shall immediately make application for reregistration. The fee payable upon such reregistration shall be computed as for a vehicle not previously registered in this state but a credit shall be allowed for the unused portion of the fee paid for the previous registration if the registration plates issued upon the previous registration are returned to the department. The credit shall be computed on the basis of one-twelfth of the annual registration fee or one twenty-fourth of the biennial registration fee prescribed for the vehicle as previously registered multiplied by the number of months of registration which have not fully expired on the date the vehicle became subject to the different fee. The credit may be applied toward the reregistration of the vehicle only up to the date when the previous registration would have expired.

341.32(2) (2) Whenever the owner or other person responsible for registration of a vehicle required to be registered on the basis of gross weight desires to carry a greater load than that permitted under the current registration of such vehicle, he or she shall make application for reregistration of the vehicle at a higher gross weight. Whenever such person is convicted of carrying a greater load than that permitted under his or her current registration, the court, in addition to imposing the penalty prescribed by law, shall order such person to make application for reregistration of the vehicle at a gross weight sufficiently high to cover the load which he or she was convicted of carrying. The fee payable upon reregistration shall be computed on the basis of one-twelfth of the difference between the annual fee prescribed for the vehicle as previously registered and the annual fee prescribed for the vehicle as reregistered or one twenty-fourth of the difference between the biennial fee prescribed for the vehicle as previously registered and the biennial fee prescribed for the vehicle as reregistered, multiplied by the number of months of the quarter or year for which the vehicle is being reregistered which had not fully expired when the vehicle became subject to the higher fee. This subsection does not apply under the circumstances stated in sub. (3).

341.32(3) (3) A motor truck with a registered gross weight of 10,000 pounds or less and loaded exclusively with fluid milk or cream may, during the months of May, June and July, carry from the point of production of such milk to the primary market therefor 1,500 pounds or less in excess of the gross weight for which such motor truck is registered without a reregistration of such motor truck on account of such excess loading.

341.32 History History: 1977 c. 29 ss. 1443, 1654 (7) (a); 1989 a. 31.



341.33 When fees refundable.

341.33  When fees refundable.

341.33(1) (1) The department shall not refund a fee paid to it except when expressly authorized or directed by this section or some other provision of the statutes to do so.

341.33(2) (2) The department shall refund the unused portion of a registration fee paid for the registration of a vehicle owned by a person who is entering active service in the naval or military forces of the United States if the person makes application for such refund upon a form prescribed by the department, furnishes such proof as the department may require that the vehicle will not be operated in this or another state during the remainder of the period for which the vehicle is registered, and returns to the department the certificate of registration and registration plates. The refund shall be computed on the basis of one-twelfth of the annual registration fee or one twenty-fourth of the biennial registration fee paid for the vehicle, multiplied by the number of full months remaining in the period for which the vehicle is registered when the vehicle ceases to be operated.

341.33(3) (3) Upon request, the department shall refund 50% of a registration fee paid for a vehicle registered on a biennial basis if the person who registered the vehicle furnishes such proof as the department requires that the person has transferred his or her interest in the vehicle or terminated leasing the vehicle before the beginning of the 2nd year of the period for which the vehicle is registered or that the vehicle will not be operated in this state after the beginning of the 2nd year of the period for which the vehicle is registered. The department may require the person to return the certificate of registration and registration plates for the vehicle to the department. Except as provided in sub. (1), the department may not refund more than 50% of the fee paid for the registration of a vehicle registered on a biennial basis.

341.33 History History: 1975 c. 32, 199; 1977 c. 29 ss. 1444, 1654 (7) (a), (e); 1989 a. 31; 1997 a. 27.



341.335 Notice of change of address, name or vehicle color.

341.335  Notice of change of address, name or vehicle color.

341.335(1)(1) Whenever any person, after applying for and receiving registration plates, moves from the address named in the application for the registration plates or when the name of the licensee is changed by marriage or otherwise, the person shall within 10 days notify the department in writing of the old and new address or of such former and new names and of all registration plate numbers held.

341.335(1m) (1m) No person is required to notify the department before the next renewal of registration for the vehicle that a vehicle's color has been changed from the color stated in the most recent application for registration of the vehicle.

341.335(2) (2) Any person who fails to comply with any of the requirements of sub. (1) may be required to forfeit not more than $50.

341.335 History History: 1973 c. 129; 1977 c. 29 s. 1654 (7) (a); 1977 c. 273; 1985 a. 332 s. 251 (4); 1999 a. 90.



341.35 Municipal or county vehicle registration fee.

341.35  Municipal or county vehicle registration fee.

341.35(1)(1)  Annual registration fee. In this section "municipality" means a town, village or city and "motor vehicle" means an automobile or motor truck registered under s. 341.25 (1) (c) at a gross weight of not more than 8,000 pounds. The governing body of a municipality or county may enact an ordinance imposing an annual flat municipal or county registration fee on all motor vehicles registered in this state which are customarily kept in the municipality or county. A registration fee imposed under this section shall be in addition to state registration fees.

341.35(2) (2) Exemptions. The following vehicles are exempt from any municipal or county vehicle registration fee:

341.35(2)(a) (a) All vehicles exempted by this chapter from payment of a state vehicle registration fee.

341.35(2)(b) (b) All vehicles registered by the state under s. 341.26 for a fee of $5.

341.35(3m) (3m) County and municipal fees. If a municipality and the county in which the municipality is located enact ordinances under this section, a motor vehicle customarily kept in the municipality shall be subject to a municipal registration fee and a county registration fee.

341.35(4) (4) Notice of fees. The governing body of a municipality or county which enacts a municipal or county vehicle registration fee shall notify the department that it has so elected and report the amount of such fee. The municipality or county shall report any change in such amount to the department. The notification shall be made at the time and in the form prescribed by the department.

341.35(5) (5) Payment of fees. At the time a motor vehicle is first registered or at the time of registration renewal, the applicant shall pay to the department any fee imposed by a county or municipality under this section in addition to fees required under this chapter.

341.35(6) (6) Department to remit fees to municipalities and counties. Beginning July 1, 1984, and annually thereafter, the department shall remit those moneys collected under this section, less administrative costs under sub. (6m), to any municipality or county which has imposed a fee under this section. The department may by rule provide that the moneys be remitted at more frequent intervals if the department deems it advisable.

341.35(6m) (6m) Administrative costs. The department shall retain a portion of the moneys collected under this section equal to the actual administrative costs related to the collection of these fees. The department shall establish the method for computing the administrative costs by rule and review the methodology annually to ensure full reimbursement of its expenses.

341.35(6r) (6r) Use of fee proceeds. Any municipality or county receiving moneys under sub. (6) shall use the moneys only for transportation related purposes.

341.35(7) (7) Replacements. No municipal or county vehicle registration fee may be imposed on a motor vehicle which is a replacement for a motor vehicle for which a current municipal or county vehicle registration fee has been paid.

341.35(8) (8) Rules. The department shall adopt rules necessary to implement this section.

341.35 History History: 1971 c. 125 s. 521; 1971 c. 164 s. 83; 1977 c. 29 ss. 1446, 1654 (7) (a); 1977 c. 273; 1979 c. 221; 1983 a. 27; 1987 a. 216; 1997 a. 27; 1999 a. 80.



341.36 Fee to reinstate suspended or revoked registration.

341.36  Fee to reinstate suspended or revoked registration.

341.36(1)(1) Except as provided in sub. (2), the department shall charge a fee of $25 to reinstate a registration previously suspended or revoked under this chapter. The fee under this subsection is in addition to any other fee required to complete the registration of the vehicle.

341.36(1m) (1m) Except as provided in sub. (2), the department shall charge a fee of $50 to reinstate a registration previously suspended or revoked under ch. 344. The fee under this subsection is in addition to any other fee required to complete the registration of the vehicle.

341.36(2) (2) Subsections (1) and (1m) do not apply to the reinstatement of a registration suspended under s. 341.63 (1) (c), (d) or (e) or to the reinstatement of a registration suspended or revoked as a result of an error by the department.

341.36(3) (3) If the registrations of more than one vehicle owned by a person are suspended or revoked under ch. 344 as a result of the same occurrence, payment of one fee under sub. (1m) applies to the reinstatement of the registrations of all of those vehicles.

341.36 History History: 1989 a. 31; 1991 a. 269.



341.40 Exemption of nonresidents and foreign-registered vehicles.

341.40  Exemption of nonresidents and foreign-registered vehicles.

341.40(1)(1) Except as to foreign-owned vehicles required by s. 341.07 to be registered in this state, any vehicle that is registered in another jurisdiction is exempt from the laws of this state providing for the registration of the vehicles if all of the following apply:

341.40(1)(a) (a) The vehicle carries a registration plate indicating the registration in the other jurisdiction.

341.40(1)(b) (b) The vehicle is owned by a nonresident.

341.40(1)(c) (c) The jurisdiction in which the vehicle is registered allows vehicles that are registered in Wisconsin to be operated tax free upon its highways under conditions substantially as favorable to residents of Wisconsin as to its own residents.

341.40(1)(d) (d) The vehicle is operated in accordance with rules adopted by the secretary based on the gross weight of the vehicle. The secretary may, by rule, determine the gross weight exemption, giving consideration to reciprocity privileges extended to Wisconsin residents in other jurisdictions.

341.40(1m) (1m) Foreign owned or operated vehicles entering Wisconsin to have special equipment or a body constructed or installed or for repair shall be exempt from the registration requirements of this section.

341.40(2) (2) If the owner of any vehicle exempted under sub. (1) or (1m) moves to Wisconsin or if the vehicle is purchased by or leased to a Wisconsin resident, the vehicle immediately becomes subject to the laws of this state providing for the registration of vehicles.

341.40 History History: 1977 c. 29 s. 1654 (7) (c); 1987 a. 369; 1997 a. 27; 2001 a. 103.

341.40 Annotation The language referencing a single plate in s. 341.40 (1) (a) is the first of a list of criteria that vehicles registered in a jurisdiction other than Wisconsin must meet in order to be exempt from the registration laws of this state. Having been issued at least one plate is a condition precedent for exemption, not a display requirement. Since s. 341.40 (1) (a) does not address how nonresidents are to display license plates, there is no conflict with sub. (1). State v. Boyd, 2012 WI App 39, 340 Wis. 2d 168, 811 N.W.2d 853, 11-1056.



341.405 International registration plan.

341.405  International registration plan.

341.405(1) (1) The secretary of transportation, with approval of the governor, shall ratify and do all things necessary to effectuate the international registration plan adopted by the American Association of Motor Vehicle Administrators, with such exceptions as are deemed advisable and such changes as are necessary.

341.405(2) (2) In addition to any registration fees under s. 341.25 that are apportioned to this state under the international registration plan, the department shall charge a fee to cover the cost of issuance for each base plate and for each cab card issued under the international registration plan. Registrants for which this state is the base jurisdiction may elect to pay the registration fee apportioned to this state in 4 installments as specified by the department. Registrants shall pay an additional annual fee of not less than $10 for each vehicle under the installment option. The department may require the filing of an adequate bond or letter of credit to secure the payment of fees under the installment plan. Trip permits may be issued for 72-hour periods at a fee of not less than $15, under terms and conditions not inconsistent with the international registration plan.

341.405(2m) (2m) The department may register semitrailers under the international registration plan. The department may establish a fee for registration under this subsection based on administrative cost.

341.405(3) (3) Any fee of $2 or less due under this section may be waived by the department.

341.405(3m) (3m)

341.405(3m)(a)(a) If the registration of a motor vehicle registered under this section is suspended under s. 341.63 (1) (f), (1m), or (1r), or if an application for registration is refused under s. 341.10 (16) or (17), the motor vehicle may be registered, subject to all applicable requirements and fees, under any applicable provision of this chapter other than this section.

341.405(3m)(b) (b) All of the following apply to a person who registers a motor vehicle under another applicable provision of this chapter as described in par. (a):

341.405(3m)(b)1. 1. The person is not entitled to credit for any registration fee previously paid to register the motor vehicle under this section.

341.405(3m)(b)2. 2. If the motor vehicle's registration under this section is reinstated after this registration period has expired, in renewing the motor vehicle's registration under this section the person is entitled to credit for the registration fee paid to register the motor vehicle as described in par. (a), calculated based upon the unused portion of that registration period.

341.405(3m)(c) (c) Notwithstanding s. 341.10 (16) and (17), the department may refuse registration of a motor vehicle under this section if the department determines that the motor carrier identified on the motor vehicle's registration application as the motor carrier responsible for safety of the vehicle is the same or substantially the same business, or that elements of the motor carrier operation are the same or substantially the same business elements, as a motor carrier that has been issued a federal out-of-service order for unsatisfactory safety compliance.

341.405(4) (4) The secretary of transportation, with the approval of the governor and the joint committee on finance, may withdraw from the international registration plan adopted by the American Association of Motor Vehicle Administrators if the secretary deems such action necessary and desirable.

341.405 History History: 1977 c. 29; 1979 c. 221; 1981 c. 42; 1983 a. 27; 1987 a. 369; 1989 a. 31; 1999 a. 80; 2011 a. 32.

341.405 Annotation A vehicle exempted under s. 341.405 from state registration requirements is not exempted under s. 194.04 (2) from state permit requirements. State v. Yellow Freight System, Inc. 101 Wis. 2d 142, 303 N.W.2d 834 (1981).

341.405 Annotation Registration under the international registration plan is in lieu of registration under Wisconsin law. Schneider Transport, Inc. v. Cattanach, 657 F.2d 128 (1981).



341.409 Reciprocal registration exemption agreements for federally recognized Indian tribes or bands.

341.409  Reciprocal registration exemption agreements for federally recognized Indian tribes or bands.

341.409(1)(1) The secretary with the approval of the joint committee on finance may enter into a reciprocal registration exemption agreement with the governing body of any federally recognized Indian tribe or band. The reciprocal agreement may exempt designated classes of vehicles registered by the Indian tribe or band from the registration requirements of this state if:

341.409(1)(a) (a) The vehicle carries a registration plate showing valid registration by the Indian tribe or band.

341.409(1)(b) (b) The Indian tribe or band registering the vehicle allows reciprocal privileges to similar classes of vehicles registered in this state under conditions substantially as favorable to this state as to the Indian tribe or band.

341.409(2) (2) The reciprocal agreement may include restrictions, conditions and terms of reciprocal privileges relating to registration, including any proportional registration taxes or fees deemed advisable by the department.

341.409(3) (3) The department may adopt rules to implement this section.

341.409 History History: 1983 a. 50.



341.41 Reciprocity agreements authorized.

341.41  Reciprocity agreements authorized.

341.41(1) (1) The secretary with the approval of the governor is authorized to enter into reciprocal agreements with the responsible officers of other jurisdictions as to licenses, mileage and flat taxes under which motor vehicles, trailers, or semitrailers properly licensed or registered in other jurisdictions may be operated in interstate commerce in this state without a Wisconsin registration or the payment of mileage or flat taxes, provided like privileges are accorded to vehicles owned by Wisconsin residents when operated in such other jurisdictions. Such agreement may include such restrictions, conditions and privileges as are deemed advisable. Such agreement shall provide that a resident of this state when using the highways of such other jurisdiction shall receive exemptions of a similar kind to a like degree.

341.41(1a) (1a) The secretary with the approval of the governor is authorized to enter into reciprocal agreements with the responsible officers of other jurisdictions as to licenses, mileage and flat taxes under which motor vehicles, trailers or semitrailers properly licensed or registered in either jurisdiction, may be operated in intrastate commerce in either jurisdiction without additional base plate registration or the payment of mileage or flat taxes, providing like privileges are accorded Wisconsin licensed vehicles when operated in such other jurisdictions, and that this state will obtain a fair and equitable share of license registrations. Such agreement may include such restrictions, conditions and privileges as are deemed advisable.

341.41(1b) (1b) Vehicles operated in intrastate commerce in this state are not exempt by virtue of any reciprocity agreement entered into pursuant to sub. (1a) unless:

341.41(1b)(a) (a) The vehicle has conspicuously displayed upon it a valid registration plate;

341.41(1b)(b) (b) The operator of the vehicle has in his or her possession a valid registration certificate or other evidence that the vehicle is properly registered; and

341.41(1b)(c) (c) The vehicle displays some form of Wisconsin authorization unless operated in accordance with rules adopted under s. 341.40 (1) (d).

341.41(2) (2) A nonresident operating a vehicle in this state is not exempt by virtue of any reciprocity agreement entered into pursuant to sub. (1) unless all of the following requirements are met:

341.41(2)(a) (a) The vehicle is properly registered in the jurisdiction of the residence of its owner, its domicile, or the principal place of business of its owner or is registered on a proportional registration basis pursuant to an interstate compact.

341.41(2)(b) (b) The vehicle has conspicuously displayed upon it a valid registration plate.

341.41(2)(c) (c) The operator of the vehicle has in his or her possession a valid registration certificate or other evidence that the vehicle is properly registered.

341.41(3) (3) If the laws of another jurisdiction impose upon the vehicles of residents of this state any taxes, fees, charges, penalties, obligations, restrictions, prohibitions or limitations of any kind additional to those imposed by this state upon the vehicles of residents of such other jurisdiction the secretary with the approval of the governor is authorized to impose and collect fees or charges in like amount and to provide for similar obligations, prohibitions or limitations upon the owner or operator of a vehicle registered in such other jurisdiction so long as the laws of such other jurisdiction requiring such imposition remain in effect.

341.41(4) (4) Trailers and semitrailers may be operated in Wisconsin without the payment of fees or ton mile or flat taxes when such trailers or semitrailers are operated in exchange for trailers or semitrailers or are operated in accordance with rules adopted by the secretary respecting the interchange of equipment. When used in railroad trailer-on-flat-car service, foreign licensed trailers or semitrailers may be operated in commerce in Wisconsin without the payment of permit or registration fees.

341.41(7) (7) Except as to foreign owned vehicles required by s. 341.07 to be registered in this state, vehicles owned or operated by a nonresident in interstate or intrastate movement may be qualified by advance purchase of a trip permit which authorizes operation for a 72-hour period when the vehicle is not eligible for reciprocal privileges. Unless waived by the secretary, the fee for the trip permit shall be not less than $15. The secretary may, upon determining that a special transportation need exists, waive the fee for the trip permit. The secretary shall make rules and regulations for the issuance and use of the permits. No permit may be issued under this subsection for any motor vehicle for which the motor carrier identified on the permit application as the motor carrier responsible for safety of the vehicle has been issued a federal out-of-service order for unsatisfactory safety compliance.

341.41 History History: 1977 c. 29 ss. 1448, 1654 (7) (a), (c); 1977 c. 273, 418; 1979 c. 221; 1981 c. 20; 1983 a. 27; 1983 a. 189 s. 329 (29); 1983 a. 192; 1985 a. 332 s. 251 (4); 1987 a. 369; 1991 a. 316; 1999 a. 85; 2011 a. 32, 262.



341.43 Audits and appeals.

341.43  Audits and appeals.

341.43(1)(1) The department may conduct such audits as it deems necessary to determine the adequacy of fees paid under the international registration plan or other proportional registration law or agreement and taxes and fees paid under s. 341.45. Audits shall be conducted during normal business hours. Credits shall be given for overpayments and deficiencies shall be assessed, with interest. Actual and necessary expenses incurred by an auditor, plus wages, may be assessed against the person audited.

341.43(2) (2) Any person feeling aggrieved by a notice under this section of additional assessment, refund or denial of refund may, within 30 days after the receipt of the notice, petition the department for a redetermination. A person feeling aggrieved by a redetermination may appeal to the tax appeals commission in the manner provided for appeals of tax determinations under s. 73.01 (5). If an appeal of a redetermination is not filed within the time period provided under s. 73.01 (5), the redetermination is final and conclusive.

341.43 History History: 1977 c. 29; 1987 a. 27; 1995 a. 113; 1999 a. 145.



341.45 Importation in vehicle tanks regulated; taxes; fee; permits.

341.45  Importation in vehicle tanks regulated; taxes; fee; permits.

341.45(1)(1) In this section:

341.45(1)(a) (a) "Alternate fuels" has the meaning given in s. 78.39 (1).

341.45(1)(ag) (ag) "Motor vehicle fuel" has the meaning given in s. 78.005 (13).

341.45(1)(am) (am) "Qualified motor vehicle" means a qualified motor vehicle as defined in the international fuel tax agreement or any of the following motor vehicles used, designed or maintained for the transportation of persons or property:

341.45(1)(am)1. 1. A motor vehicle having 2 axles and a gross vehicle weight exceeding 26,000 pounds.

341.45(1)(am)2. 2. A motor vehicle having 2 axles and registered at a gross vehicle weight exceeding 26,000 pounds.

341.45(1)(am)3. 3. A motor vehicle having 3 or more axles, regardless of weight.

341.45(1)(am)4. 4. A motor vehicle used in combination with another vehicle when the combined registered weight or gross vehicle weight of the combination exceeds 26,000 pounds.

341.45(1g) (1g)

341.45(1g)(a)(a) Except as provided in subs. (3) and (4g), every person who purchases or obtains motor vehicle fuel or an alternate fuel outside of this state and operates any qualified motor vehicle into this state upon a highway and transports that fuel in an attached or unattached fuel supply tank for the sole purpose of operating the qualified motor vehicle shall pay the Wisconsin motor vehicle fuel or alternate fuels tax and the oil inspection fee under s. 168.12 on the gallons consumed by the qualified motor vehicle while operated on the highways of this state. The person shall pay the tax and fee by purchasing motor vehicle fuel or alternate fuels within this state in an amount that is equivalent to the gallonage consumed while operating the qualified motor vehicle on the highways of this state, or by remitting the tax and fee directly to the department or to another jurisdiction that is a party to the international fuel tax agreement.

341.45(1g)(b) (b) The department may require any person required to pay under par. (a) to report on forms prescribed by it, to display evidence of compliance with par. (a) and to pay taxes and the fee in the manner specified by the department.

341.45(1g)(c) (c) The department shall require any person convicted of evading the tax or fee due under par. (a) to report on forms and in the manner prescribed by the department.

341.45(2) (2) Every person regularly or habitually operating qualified motor vehicles upon the highways of any other state and using in those qualified motor vehicles motor vehicle fuel or an alternate fuel purchased or obtained in this state shall be allowed a credit or refund equal to the oil inspection fee and the tax on the motor vehicle fuel or alternate fuel actually paid to the state in which it is used, but not to exceed the tax and fee imposed on motor vehicle fuel or alternate fuels by this state.

341.45(3) (3) The department may enter into reciprocal agreements with the appropriate officials of any other state under which it may waive all or any part of the requirements imposed by this section upon those who use motor vehicle fuel or alternate fuels upon which the tax and fee have been paid to another state if the officials of the other state grant equivalent privileges with respect to motor vehicle fuel or alternate fuels used in that state but upon which the tax and fee have been paid to Wisconsin.

341.45(4) (4) The secretary may ratify and effectuate the international fuel tax agreement or other fuel tax agreement.

341.45(4g) (4g) The department may issue trip permits for 72-hour periods to persons who would otherwise be required to pay the Wisconsin motor vehicle fuel or alternate fuels tax under sub. (1g). The department shall charge a fee of not less than $15 for each permit issued under this subsection. A person who has obtained a permit under this subsection is exempt from the purchasing requirement of sub. (1g) (a).

341.45(4m) (4m) All oil inspection fees paid to the department of transportation under sub. (1g) (a) in excess of oil inspection fee credits or refunds under sub. (2) shall be deposited in the petroleum inspection fund. All oil inspection fees credited or refunded by the department of transportation under sub. (2) in excess of oil inspection fees paid to the department of transportation under sub. (1g) (a) shall be paid from the petroleum inspection fund.

341.45(5) (5) The department shall promulgate rules under ch. 227 necessary to administer this section. The rules shall include provisions relating to the issuance and use of the permits authorized under sub. (4g). The rules may include provisions relating to the payment of interest on late payments of motor vehicle fuel and alternate fuels taxes and oil inspection fees, and fees for the late payment or underpayment of motor vehicle fuel and alternate fuels taxes and oil inspection fees.

341.45(5g) (5g) The department may issue and require the display of a decal or other identification to indicate compliance with sub. (1g). The department may charge a fee to cover the cost of issuing the decal or other identification.

341.45(5m) (5m) The department may suspend or refuse any registration, certificate or permit issued under the authority of the department of a person who fails to report under sub. (1g) (b) when required to do so or who fails to pay in full the taxes under sub. (1g) (a) as specified by the department. A registration, certificate or permit suspended or refused under this subsection shall remain suspended or refused until the reason for the suspension or refusal has been removed.

341.45(6) (6)

341.45(6)(a)(a) Any person who uses a false or fictitious name or gives a false or fictitious address in any application or form required by this section or otherwise commits a fraud in any application, record, report or claim for refund under this section may be fined not more than $500 or imprisoned not more than 6 months or both.

341.45(6)(b) (b) Any person who fails or refuses to make a report or payment as provided in this section may be fined not more than $5,000 or imprisoned in the county jail for not more than one year or both.

341.45(6)(c) (c) A person who fails to display the decal or other identification under sub. (5g) as prescribed by the department may be required to forfeit not more than $500.

341.45(6)(d) (d) Whenever a person is convicted of evading the tax required to be paid under sub. (1g), the clerk of the court shall, as provided in s. 345.48 for traffic violations, forward to the department the record of conviction and notice of any appeal.

341.45 History History: 1981 c. 347; 1983 a. 27; 1987 a. 27 ss. 1610m to 1612m, 1986bk to 1986bp; Stats. 1987 s. 341.45; 1987 a. 369; 1989 a. 31; 1993 a. 16; 1995 a. 113.

341.45 Annotation Sub. (1g) (a) imposes a tax on fuel consumed while operating on a highway. That the fuel is consumed while the vehicle is idling and not while it is being propelled does not render the fuel tax exempt. Roehl Transport v. Division of Hearings and Appeals, 213 Wis. 2d 452, 570 N.W.2d 864 (Ct. App. 1997), 97-0211.



341.47 When vehicles of dealers, distributors, manufacturers and transporters exempt from general registration requirements.

341.47  When vehicles of dealers, distributors, manufacturers and transporters exempt from general registration requirements.

341.47(1) (1) Except as provided in sub. (2), any motor vehicle, recreational vehicle, trailer or semitrailer that is owned or repossessed by, or consigned for sale to, a dealer, distributor or manufacturer may be operated on the highways of this state for either private or business purposes without being registered if the vehicle has displayed upon it valid registration plates issued under s. 341.51 to the dealer, distributor or manufacturer and the vehicle:

341.47(1)(a) (a) Is actually offered for sale by a dealer, distributor or manufacturer, including for sale on consignment; or

341.47(1)(b) (b) Is in transit from the factory to a distributor or dealer or from the dealer to the purchaser; or

341.47(1)(c) (c) Is being used by a manufacturer primarily for trial tests; or

341.47(1)(d) (d) Is being repossessed, being reconditioned for resale or being foreclosed or resold.

341.47(2) (2) A tow truck, service truck or pickup truck owned by a dealer, distributor or manufacturer must be registered in the same manner as similar vehicles owned by other persons, except that a service or pickup truck actually for sale and only incidentally used for business purposes may be operated under the conditions specified in sub. (1).

341.47(3) (3) A vehicle that is being transported in tow on its own wheels or under its own power from a distributor, a dealer, the manufacturer, or a branch of the manufacturer to the purchaser, or from any location to a distributor, a dealer, the manufacturer, or a branch of the manufacturer, by a transporter of vehicles who is a 3rd party with no ownership interest in the vehicle, need not be registered if such vehicle has displayed upon it valid registration plates issued to the transporter pursuant to s. 341.51. The requirement under this subsection that the vehicle be transported in tow on its own wheels or under its own power does not apply to trailers, semitrailers, or truck tractors.

341.47 History History: 1993 a. 23; 1999 a. 9, 91, 186; 2007 a. 175; 2009 a. 180.



341.51 When department to register dealer, distributor, manufacturer or transporter; application.

341.51  When department to register dealer, distributor, manufacturer or transporter; application.

341.51(1) (1) The department shall register a person as a dealer, distributor or manufacturer of motor vehicles, trailers or semitrailers or as a transporter of vehicles upon receipt of a properly completed application form together with a fee of $75 and upon being satisfied that the applicant is by law entitled to be registered. The department shall register a person as a dealer, distributor or manufacturer of recreational vehicles upon receipt of a properly completed application form together with a fee of $75 and upon being satisfied that the applicant is by law entitled to be so registered. The department shall assign to each person registered under this section a distinctive registration number and shall issue a certificate of registration bearing the registration number assigned.

341.51(2) (2) Upon registering a dealer, distributor, manufacturer or transporter the department also shall issue 2 registration plates. The department, upon receiving a fee of $5 for each additional plate desired by a dealer, distributor or manufacturer of motor vehicles, trailers or semitrailers, $5 for each additional plate desired by a dealer, distributor or manufacturer of recreational vehicles and $5 for each additional plate desired by a transporter, shall issue to the registered dealer, distributor, manufacturer or transporter the additional plates as ordered. The department may charge a fee of $2 per plate for replacing lost, damaged or illegible plates issued under this subsection.

341.51(2m) (2m) A motor vehicle dealer, distributor or manufacturer, in case of trucks and truck tractors over 8,000 pounds, may purchase a license for demonstration purposes under s. 341.25 to determine the gross weight. Such license is a transferable license for demonstration purposes and shall be 20% of the registration fee set forth in s. 341.25. In case of trailers and semitrailer demonstrations, the license fee is $10 and shall belong to the demonstrator. Such demonstration vehicles shall carry insurance on behalf of the dealer, distributor or manufacturer and the prospective purchaser as provided in s. 194.41. Such vehicle need not obtain for-hire permits as provided in ch. 194. Such vehicle shall not be used by the prospective purchaser for more than 10 days. When the vehicle is obtained from a dealer the prospective purchaser shall sign a receipt showing the date, time and place the vehicle was obtained from the dealer. The dealer shall retain the original of such receipt for demonstration records and shall furnish a copy and the demonstration plate certificate to the prospective purchaser. The prospective purchaser shall carry such receipt and certificate in the vehicle during operation on the highways, and the dealer shall keep a record of such demonstrations and such record shall be open to inspection by the department. A dealer, distributor or manufacturer may operate on the highways under such a demonstration license a truck, trailer or semitrailer on which is loaded a machine or special equipment if the entire unit is owned by, or consigned for sale to, the dealer, distributor or manufacturer and offered for sale, including for sale on consignment, by the dealer, distributor or manufacturer and if the operation on the highways involves delivery of the vehicle to or from a prospective purchaser. The department may promulgate any further rules to accomplish the intent of this subsection.

341.51(3) (3) When a dealer, distributor, manufacturer or transporter has an established place of business in more than one Wisconsin municipality, he or she shall make separate applications for each such municipality. The department shall assign a different registration number, issue a separate certificate of registration and charge a separate registration fee for each such municipality.

341.51(4) (4) Except as provided in sub. (6), every dealer, distributor and manufacturer shall file with the department and every transporter may file with the department a duly acknowledged application for registration which shall contain:

341.51(4)(a) (a) The name under which the applicant is transacting business within the state.

341.51(4)(am) (am) Except as provided in par. (an), if the applicant is an individual, the social security number of the individual.

341.51(4)(an) (an) If the applicant is an individual who does not have a social security number, a statement made or subscribed under oath or affirmation that the applicant does not have a social security number. The form of the statement shall be prescribed by the department of children and families. A registration that is issued under this section in reliance on a statement submitted under this paragraph is invalid if the statement is false.

341.51(4)(ar) (ar) If the applicant is not an individual, the person's federal employer identification number.

341.51(4)(b) (b) If the applicant is a partnership, the names and addresses of the several persons constituting the partnership.

341.51(4)(bL) (bL) If the applicant is a limited liability company, the names and addresses of the members.

341.51(4)(c) (c) If the applicant is a corporation, the corporate name under which it is authorized to transact business and the names and addresses of its principal officers, resident general agent and attorney in fact.

341.51(4)(d) (d) The place or places of business of the applicant which, in the case of a dealer, distributor or manufacturer, must be an established place of business.

341.51(4)(e) (e) If the applicant is a dealer, distributor or manufacturer, whether engaged in wholesale or retail selling or both.

341.51(4g) (4g)

341.51(4g)(a)(a) The department shall deny an application for the issuance or renewal of registration if an individual has not included the information required under sub. (4) (am) or (ar) in the application.

341.51(4g)(b) (b) The department of transportation may not disclose any information obtained under sub. (4) (am) or (ar) to any person except to the department of children and families for the sole purpose of administering s. 49.22, the department of revenue for the sole purpose of requesting certifications under s. 73.0301, and the department of workforce development for the sole purposes of enforcing or administering s. 108.22 and requesting certifications under s. 108.227.

341.51(4m) (4m)

341.51(4m)(a)(a) A registration shall be denied, restricted, limited or suspended if the applicant or licensee is an individual who is delinquent in making court-ordered payments of child or family support, maintenance, birth expenses, medical expenses or other expenses related to the support of a child or former spouse, or who fails to comply, after appropriate notice, with a subpoena or warrant issued by the department of children and families or a county child support agency under s. 59.53 (5) and related to paternity or child support proceedings, as provided in a memorandum of understanding entered into under s. 49.857.

341.51(4m)(b) (b) A registration shall be suspended or revoked if the department of revenue certifies under s. 73.0301 that the registrant is liable for delinquent taxes. A registrant whose registration is suspended or revoked under this paragraph for delinquent taxes is entitled to a notice under s. 73.0301 (2) (b) 1. b. and hearing under s. 73.0301 (5) (a) but is not entitled to any other notice or hearing under this section.

341.51(4m)(c) (c) A registration shall be suspended or revoked if the department of workforce development certifies under s. 108.227 that the registrant is liable for delinquent unemployment insurance contributions. A registrant whose registration is suspended or revoked under this paragraph for delinquent unemployment insurance contributions is entitled to a notice under s. 108.227 (2) (b) 1. b. and hearing under s. 108.227 (5) (a) but is not entitled to any other notice or hearing under this section.

341.51(5) (5) Except as provided in sub. (6), any dealer, distributor or manufacturer engaged in business in this state who fails to apply for registration or fails to apply for separate registrations for each Wisconsin municipality in which the dealer, distributor or manufacturer has an established place of business may be required to forfeit not more than $200.

341.51(6) (6)

341.51(6)(a)(a) A person licensed under ss. 218.0101 to 218.0163 or 218.41 as a dealer, distributor or manufacturer of only mopeds may, but need not, apply for registration under this section.

341.51(6)(b) (b) Notwithstanding sub. (1), a motor vehicle salvage pool licensed as a wholesaler under ss. 218.0101 to 218.0163 may, but need not, apply for registration under this section.

341.51 History History: 1971 c. 319; 1973 c. 218; 1975 c. 39, 199; 1977 c. 29 ss. 1450, 1654 (7) (a); 1977 c. 288; 1979 c. 32; 1983 a. 243; 1985 a. 29, 202; 1993 a. 112; 1997 a. 191, 237; 1999 a. 9, 31, 91, 137; 2001 a. 38; 2007 a. 20; 2013 a. 36; s. 35.17 correction in (4m) (b), (c).



341.52 Design of registration plates.

341.52  Design of registration plates. Registration plates for dealers, distributors, manufacturers, and transporters are subject to the provisions of s. 341.12 (2) and (3) except s. 341.12 (3) (c). In addition, each plate may have displayed upon it a decal or sticker displaying letters that is approved by the department and that is capable of distinguishing the plate from any other plate which may be issued to the same dealer, distributor, manufacturer, or transporter. If such a decal or sticker is displayed on a plate, the decal or sticker shall be affixed on the right side of the plate directly to the right of, and in line with, the numbers or letters or both composing the registration number required under s. 341.12 (3) (a).

341.52 History History: 1989 a. 31; 2011 a. 32, 90.



341.53 Expiration of registration; transferability of plates.

341.53  Expiration of registration; transferability of plates. Certificates of registration and registration plates issued to dealers, distributors, manufacturers, or transporters shall be issued for the calendar year and are valid only during the calendar year for which issued. Notwithstanding s. 341.13 (3), the department may renew registration plates issued to dealers, distributors, manufacturers, or transporters without issuing new plates or insert tags, decals, or other evidence of registration. Registration plates are transferable from one motor vehicle, trailer or semitrailer to another motor vehicle, trailer or semitrailer and from one recreational vehicle to another.

341.53 History History: 1999 a. 9; 2011 a. 32.



341.55 Penalty for misuse of plates.

341.55  Penalty for misuse of plates. Any of the following may be required to forfeit not more than $200:

341.55(1) (1) A dealer, distributor or manufacturer or an employee of any of them who operates or consents to the operation of a vehicle under purported authority of a registration plate issued to the dealer, distributor or manufacturer pursuant to s. 341.51 when such vehicle is not owned or being repossessed by, or consigned for sale to, the dealer, distributor or manufacturer or, even though owned or being repossessed by, or consigned for sale to, the dealer, distributor or manufacturer, does not come within any of the exceptions listed in s. 341.47 (1) (a) to (d) or is not in compliance with s. 341.51 (2m);

341.55(2) (2) Any person who operates a vehicle under purported authority of a registration plate issued to a dealer, distributor or manufacturer under s. 341.51, knowing that the vehicle is not owned or being repossessed by, or consigned for sale to, a dealer, distributor or manufacturer or does not come within any of the exceptions listed in s. 341.47 (1) (a) to (d) or is not in compliance with s. 341.51 (2m);

341.55(3) (3) Any transporter who operates a vehicle under purported authority of a registration plate issued to the transporter pursuant to s. 341.51 for any purpose other than that authorized by s. 341.47 (3);

341.55(4) (4) Any person not registered as a transporter who operates a vehicle under purported authority of a registration plate issued pursuant to s. 341.51 to a transporter.

341.55 History History: 1971 c. 278, 319; 1991 a. 316; 1999 a. 91.



341.57 Registration of finance companies and financial institutions.

341.57  Registration of finance companies and financial institutions.

341.57(1)(1) Any motor vehicle owned or being repossessed by a finance company licensed under ss. 138.09 or 218.0101 to 218.0163, by a credit union licensed under ch. 186, by a savings bank organized under ch. 214, by a savings and loan association organized under ch. 215 or by a state bank or a national bank with offices in this state, may be operated on the highways of this state for any necessary purpose in repossessing, reconditioning or reselling such vehicle without such vehicle being registered if the vehicle has displayed upon it a valid registration plate issued to such licensee pursuant to this section.

341.57(2) (2) A finance company licensed under ss. 138.09 or 218.0101 to 218.0163, a credit union licensed under ch. 186, a savings bank organized under ch. 214, a savings and loan association organized under ch. 215 or a state bank or a national bank with offices in this state may apply to the department for registration on such form as the department provides. Upon receipt of the application together with a registration fee of $75, the department shall register the applicant and shall issue one registration plate containing the registration number assigned to the applicant. The department, upon receiving a fee of $5 for each additional plate desired by the applicant, shall issue additional plates as the applicant orders. Section 341.52 applies to the design of the plates. The registration and plates are valid only during the calendar year for which issued. Notwithstanding s. 341.13 (3), the department may renew registration plates issued under this subsection without issuing new plates or insert tags, decals, or other evidence of registration. A plate is transferable from one motor vehicle to another. The department may charge a fee of $2 per plate for replacing lost, damaged or illegible plates issued under this subsection.

341.57(3) (3) Any of the following may be required to forfeit not more than $200:

341.57(3)(a) (a) Any person who makes a false statement in an application for registration under this section.

341.57(3)(b) (b) Any person who uses a plate issued pursuant to this section otherwise than as authorized by this section.

341.57(3)(c) (c) Any person other than the registered owner thereof who uses a plate issued pursuant to this section.

341.57(4) (4) Upon conviction of a licensee under sub. (3), the department may revoke or suspend the registration of the licensee and require surrender of the licensee's registration plates issued pursuant to this section.

341.57 History History: 1971 c. 278; 1973 c. 246; 1977 c. 29 s. 1654 (7) (a); 1979 c. 221; 1983 a. 156; 1985 a. 29; 1991 a. 221; 1999 a. 31; 2011 a. 32.



341.60 Fraudulent application for registration or license.

341.60  Fraudulent application for registration or license. Any person who gives a false or fictitious name, address or location where a vehicle is customarily kept in an application for license or registration or who makes application for license or registration in the name of a person other than the true owner, or true owner and lessee, may be fined not more than $200 or imprisoned not more than 6 months or both.

341.60 History History: 1983 a. 180.



341.605 Unlawful transfer of evidence of registration.

341.605  Unlawful transfer of evidence of registration.

341.605(1)(1) Except as authorized by the department, no person may transfer to another person or offer for sale a registration plate, insert tag, decal or other evidence of registration issued by the department. This subsection does not apply to transfers of vehicles under s. 342.15 (4) (c).

341.605(2) (2) No person may transfer to another person or offer for sale a counterfeit, forged or fictitious registration plate, insert tag, decal or other evidence of registration.

341.605(3) (3) Whoever violates sub. (1) or (2) is guilty of a Class H felony.

341.605 History History: 1995 a. 128; 1997 a. 283; 2001 a. 109.



341.61 Improper use of evidence of registration.

341.61  Improper use of evidence of registration. Any person who does any of the following may be required to forfeit not more than $500:

341.61(1) (1) Lends to another a registration plate, insert tag, decal or other evidence of registration for display upon a vehicle for which the plate, tag, decal or other evidence of registration has not been issued.

341.61(2) (2) Displays upon a vehicle a registration plate, insert tag, decal or other evidence of registration not issued for such vehicle or not otherwise authorized by law to be used thereon.

341.61(3) (3) Willfully twists, paints, alters or adds to or cuts off any portion of a registration plate, insert tag, decal or other evidence of registration; or who places or deposits, or causes to be placed or deposited on such plate, insert tag, decal or other evidence of registration any substance to hinder the normal reading of such plate, insert tag, decal or other evidence of registration; or who defaces, disfigures, covers, obstructs, changes or attempts to change any letter or figure thereon; or who causes such plate, insert tag, decal or other evidence of registration to appear to be a different color.

341.61(4) (4) Possesses a fraudulently or unlawfully obtained registration plate, insert tag, decal or other evidence of registration.

341.61(5) (5) Possesses a counterfeit registration plate, insert tag, decal or other evidence of registration.

341.61 History History: 1973 c. 218; 1993 a. 470; 1995 a. 128.



341.615 Reproducing evidence of registration prohibited.

341.615  Reproducing evidence of registration prohibited. Except as authorized by the department, any person who reproduces, by any means whatever, a registration plate, insert tag, decal or other evidence of registration shall forfeit not less than $200 nor more than $500.

341.615 History History: 1995 a. 128.



341.62 False evidence of registration.

341.62  False evidence of registration. Whoever operates or possesses a motor vehicle, recreational vehicle, trailer or semitrailer having attached thereto any plate or similar device fashioned in imitation or facsimile of or altered so as to resemble a registration plate issued by the department may be required to forfeit not more than $500.

341.62 History History: 1973 c. 218; 1977 c. 29 s. 1654 (7) (a); 1977 c. 273; 1993 a. 470; 1999 a. 9.



341.625 Special registration plates.

341.625  Special registration plates.

341.625(1) (1) Any person who fraudulently procures or uses special registration plates issued under s. 341.14 (1), (1a), (1e), (1m), or (1q) shall forfeit not less than $200 nor more than $500.

341.625(2) (2)

341.625(2)(b)(b) A member of a disabled parking enforcement assistance council under s. 349.145 who observes a violation of this section may prepare a written report indicating that a violation has occurred. The report shall contain, if applicable, the time and location at which the violation occurred, and any other relevant information relating to the violation.

341.625(2)(c) (c) Within 24 hours after observing the violation, the member may deliver the report to a traffic officer of the political subdivision in which the violation occurred. A report which does not contain all of the information in par. (b) shall nevertheless be delivered and shall be maintained by the political subdivision for statistical purposes.

341.625(2)(d) (d)

341.625(2)(d)1.1. Within 48 hours after receiving a report containing all of the information in par. (b) and after conducting an investigation, the traffic officer may prepare a uniform traffic citation under s. 345.11 for the violation and may personally serve it upon the person.

341.625(2)(d)2. 2. If with reasonable diligence the person cannot be served under subd. 1. or if the person lives outside of the jurisdiction of the issuing authority, service may be made by certified mail addressed to the person's last-known address.

341.625 History History: 1993 a. 256; 2009 a. 246.



341.63 When registration to be suspended.

341.63  When registration to be suspended.

341.63(1) (1) The department shall suspend the registration of a vehicle when:

341.63(1)(a) (a) The registration was completed through fraud or error and the person who registered the vehicle does not or cannot register the vehicle properly.

341.63(1)(b) (b) The required fee has not been paid and the same is not paid upon reasonable notice and demand.

341.63(1)(c) (c) Suspension of registration is specified by an authority under s. 345.28 (4) (a) 2.

341.63(1)(d) (d) The applicant fails, upon reasonable notice and demand, to furnish proof of payment, in the form prescribed by the U.S. secretary of the treasury, that the federal heavy vehicle use tax imposed by section 4481 of the internal revenue code has been paid.

341.63(1)(e) (e) The licensee of a vehicle registered in a county identified under s. 110.20 (5) has not complied with the inspection requirements of s. 110.20 (6).

341.63(1)(f) (f) The motor vehicle is registered under the international registration plan specified in s. 341.405 and the motor vehicle has been identified by the federal motor carrier safety administration as having been assigned for safety to a motor carrier whose business is operated, managed, or otherwise controlled or affiliated with a person that has been issued a federal out-of-service order for unsatisfactory safety compliance.

341.63(1m) (1m) Upon receiving notice that a motor carrier has been issued a federal out-of-service order for unsatisfactory safety compliance, the department shall suspend the registration of each motor vehicle to which all of the following apply:

341.63(1m)(a) (a) The motor carrier is identified on the motor vehicle's registration application as the motor carrier responsible for the safety of the vehicle.

341.63(1m)(b) (b) The motor vehicle is registered under the international registration plan specified in s. 341.405.

341.63(1r) (1r) The department may suspend the registration of a motor vehicle registered under the international registration plan specified in s. 341.405 if the department determines that the motor carrier identified on the motor vehicle's registration application as the motor carrier responsible for safety of the vehicle is the same or substantially the same business, or that elements of the motor carrier operation are the same or substantially the same business elements, as a motor carrier that has been issued a federal out-of-service order for unsatisfactory safety compliance.

341.63(2) (2) Any registration suspended under this section or ch. 344 continues to be suspended until reinstated by the department. The department shall reinstate the registration when the reason for the suspension has been removed.

341.63(3) (3)

341.63(3)(a)(a) Whenever the registration of a vehicle is suspended under this section or ch. 344, the department may order the owner or person in possession of the registration plates to return them to the department. Any person who fails to return the plates when ordered to do so by the department may be required to forfeit not more than $200.

341.63(3)(b) (b) In addition to or in lieu of ordering the return of registration plates under par. (a), the department may seize and destroy the registration plates of any motor vehicle for which all of the following apply:

341.63(3)(b)1. 1. The motor carrier identified on the motor vehicle's registration application as the motor carrier responsible for safety of the vehicle has been issued a federal out-of-service order for unsatisfactory safety compliance.

341.63(3)(b)2. 2. The motor vehicle is registered under the international registration plan specified in s. 341.405 or under a similar international registration plan under the law of another jurisdiction.

341.63 History History: 1971 c. 278; 1977 c. 29 ss. 1451, 1654 (7) (a), (e); 1981 c. 165; 1983 a. 78, 180, 330, 538; 1985 a. 29; 1987 a. 27, 369; 1991 a. 39; 1993 a. 64, 288, 491; 1997 a. 84; 2011 a. 32.



341.64 Transfer of vehicle ownership while registration is suspended.

341.64  Transfer of vehicle ownership while registration is suspended.

341.64(1)(1) No owner may transfer the ownership or registration of any vehicle whose registration is suspended under s. 341.63 (1) (c) until the registration is reinstated under s. 341.63 (2) or until the secretary is satisfied that such transfer is proposed in good faith and not for the purpose or with the effect of defeating the purposes of s. 341.63 (1) (c).

341.64(2) (2) Any person violating this section may be required to forfeit not more than $200.

341.64(3) (3) This section does not apply to or affect the registration of any vehicle sold by a person who, pursuant to the terms or conditions of any written instrument giving a right of repossession, has exercised such right and has repossessed such vehicle from a person whose registration has been suspended under s. 341.63 (1) (c).

341.64 History History: 1981 c. 165.



341.65 Unregistered motor vehicles prohibited; immobilization; removal; disposal.

341.65  Unregistered motor vehicles prohibited; immobilization; removal; disposal.

341.65(1) (1) In this section:

341.65(1)(a) (a) "Immobilization device" means a device or mechanism which immobilizes a motor vehicle by locking around a wheel, thereby making the motor vehicle inoperable.

341.65(1)(am) (am) "Owner" has the meaning given in s. 340.01 (42) and, with respect to a vehicle that is registered, or required to be registered, by a lessee of the vehicle under this chapter, includes the lessee of the vehicle.

341.65(1)(ar) (ar) "Parking enforcer" means a person who enforces nonmoving traffic violations and who is employed by any municipality or county or by the state.

341.65(1)(b) (b) "Unregistered motor vehicle" means any motor vehicle that is located upon a highway and that is not displaying valid registration plates, a temporary operation plate, or other evidence of registration as provided under s. 341.18 (1) for the vehicle's current registration period or for a registration period for the vehicle that expired within the immediately preceding 31 days.

341.65(2) (2)

341.65(2)(a)(a) Any municipality or county may enact ordinances prohibiting any unregistered motor vehicle from being located upon a highway and governing the immobilization, removal and disposal of unregistered motor vehicles and provide a forfeiture in addition to providing for the recovery by the municipality or county of the cost of immobilizing the motor vehicle with an immobilization device or impounding and disposing of the motor vehicle or both. Any ordinance permitting immobilization of a motor vehicle may prohibit any person from removing, disconnecting, tampering with or otherwise circumventing the operation of an immobilization device except upon release of the motor vehicle to the owner or to make necessary repairs to a malfunctioning immobilization device.

341.65(2)(b) (b) Any municipal or university police officer, sheriff's deputy, county traffic patrolman, state traffic officer, conservation warden, or parking enforcer who discovers any unregistered motor vehicle located upon any highway may cause the motor vehicle to be immobilized with an immobilization device or removed to a suitable place of impoundment. Upon immobilization or removal of the motor vehicle, the officer, warden, or parking enforcer shall notify the sheriff or chief of police of the location of the immobilized or impounded motor vehicle and the reason for the immobilization or impoundment. Upon causing the removal of the motor vehicle by a towing service, the officer, warden, or parking enforcer shall, within 24 hours of ordering the removal, notify the towing service of the name and last-known address of the registered owner and all lienholders of record of the vehicle, unless the officer or parking enforcer is employed by a municipality or county that has entered into a towing services agreement which requires the municipality or county to provide notice to such owner and lienholders of the towing.

341.65(2)(d) (d) The owner of any unregistered motor vehicle is responsible for all costs of immobilizing, impounding and disposing of the motor vehicle. Costs not recovered from the sale of the motor vehicle may be recovered in a civil action by the municipality against the owner. Whether or not the municipality recovers the cost of towing and enforcement, the municipality shall be responsible to the towing service for requisitional towing service and reasonable charges for impoundment.

341.65(2)(e) (e) Notwithstanding par. (g), the owner of an unregistered motor vehicle that is immobilized with an immobilization device or impounded under this subsection may secure release of the motor vehicle by paying any forfeiture imposed for violation of the municipal or county ordinance and the reasonable costs of immobilizing or impounding the motor vehicle or both, and providing satisfactory evidence of one of the following:

341.65(2)(e)1m. 1m. That the motor vehicle is currently registered in this state.

341.65(2)(e)2m. 2m. That a complete application for registration for the motor vehicle, including evidence of inspection under s. 110.20 when required, accompanied by the required fee has been delivered to the department or deposited in the mail properly addressed with postage prepaid.

341.65(2)(e)3m. 3m. That the motor vehicle is exempt from registration under this chapter.

341.65(2)(f) (f) Any motor vehicle in violation of this section may be immobilized with an immobilization device or impounded until lawfully claimed or disposed of under par. (g) except that if it is deemed by a duly authorized municipal or county representative that the cost of towing and storage charges for the impoundment would exceed the value of the vehicle, the motor vehicle may be junked or sold by the municipality or county prior to expiration of the impoundment period upon determination by the chief of police or sheriff having jurisdiction that the motor vehicle is not stolen or otherwise wanted for evidence or other reason. All substantially complete motor vehicles in excess of 19 model years of age shall be disposed of in accordance with par. (g).

341.65(2)(g) (g) Any motor vehicle which is impounded and not disposed of under par. (f) shall be retained in storage for a minimum period of 10 days after certified mail notice has been sent to the owner and lienholders of record, if known or readily ascertainable, to permit reclamation of the motor vehicle after payment of accrued charges and, for reclamation of the motor vehicle by the owner, compliance with par. (e). Such notice shall set forth the year, make, model, and serial number of the motor vehicle and the place where the motor vehicle is being held, and shall inform the owner and any lienholders of their right to reclaim the motor vehicle. The notice shall state that the failure of the owner or lienholders to exercise their rights to reclaim the motor vehicle under this section shall be considered a waiver of all right, title and interest in the motor vehicle and a consent to the sale of the motor vehicle. Each retained motor vehicle not reclaimed by its owner or lienholder may be sold. The municipality or county may dispose of the motor vehicle by sealed bid or auction sale as provided by ordinance. At such sale the highest bid for any such motor vehicle shall be accepted unless the same is considered inadequate by a duly authorized municipal or county representative, in which event all bids may be rejected. If all bids are rejected or no bid is received, the municipality or county may either readvertise the sale, adjourn the sale to a definite date, sell the motor vehicle at a private sale or junk the motor vehicle. Any interested person may offer bids on each motor vehicle to be sold. If municipal or county ordinances do not state the procedure to be followed in advertising or providing public notice of the sale, a public notice shall be posted at the office of the municipal police department or the office of the county sheriff. The posting of the notice at the police or sheriff's department shall be in the same form as the certified mail notice sent to the owner or lienholders of record. Upon sale of a motor vehicle, the municipality or county shall supply the purchaser with a completed form designed by the department enabling the purchaser to obtain a regular certificate of title for the motor vehicle. The purchaser shall have 10 days to remove the motor vehicle from the storage area, but shall pay a reasonable storage fee established by the municipality or county for each day that the motor vehicle remains in storage after the 2nd business day subsequent to the sale date. Ten days after the sale, the purchaser shall forfeit all interest in the motor vehicle and the motor vehicle shall be considered to be abandoned and may be sold again. Any listing of motor vehicles to be sold by any municipality or county shall be made available to any interested person or organization which makes a written request for such list. The municipality or county may charge a fee for the list.

341.65(2)(h) (h) Within 5 days after the sale or disposal of a motor vehicle as provided in this subsection, the municipality or county shall advise the department of the sale or disposition on a form supplied by the department.

341.65 History History: 1991 a. 233; 1997 a. 27; 2003 a. 142, 321; 2005 a. 185.






342. Vehicle title and anti-theft law.

342.01 Words and phrases defined.

342.01  Words and phrases defined.

342.01(1) (1) Words and phrases defined in s. 340.01 are used in the same sense in this chapter unless a different definition is specifically provided.

342.01(2) (2) In this chapter:

342.01(2)(ac) (ac) "Automated format," with respect to any document, record, or other information, includes that document, record, or other information generated or maintained in an electronic or digital form or medium.

342.01(2)(ag) (ag) "Deliver" includes electronic transmission.

342.01(2)(am) (am) "Leasing company" means any lessor who, within the preceding 12 months, has leased 5 or more vehicles for a period of at least 4 months.

342.01(2)(b) (b) "Mileage" means the actual distance that a vehicle has traveled in miles.

342.01(2)(c) (c) "Transfer" means to change ownership by purchase, gift or any other means.

342.01 History History: 1993 a. 159; 1997 a. 27; 2009 a. 28.



342.02 Excepted liens and security interests.

342.02  Excepted liens and security interests. This chapter does not apply to or affect:

342.02(1) (1) A lien given by statute or rule of law to a supplier of services or materials for the vehicle.

342.02(2) (2) A lien given by statute to the United States, this state or any political subdivision of this state.

342.02(3) (3) A security interest in a vehicle created by a manufacturer or dealer who holds the vehicle for sale, which shall be governed by the applicable provisions of ch. 409.



342.03 Motor vehicle, trailer or semitrailer leases.

342.03  Motor vehicle, trailer or semitrailer leases. Notwithstanding s. 401.201 (2) (t) or ch. 409, a transaction involving a motor vehicle, trailer or semitrailer does not create a conditional sale or a security interest merely because it includes a provision that permits or requires the rental price to be adjusted under the agreement by reference to the amount realized upon the sale or other disposition of the motor vehicle, trailer or semitrailer.

342.03 History History: 1991 a. 148; 2009 a. 320.



342.05 When certificate of title required.

342.05  When certificate of title required.

342.05(1) (1) The owner of a vehicle subject to registration in this state, whether or not such vehicle is operated on any highway of this state, shall make application for certificate of title for the vehicle under the following circumstances:

342.05(1)(a) (a) If the owner has newly acquired the vehicle, he or she shall make application under s. 342.15.

342.05(1)(b) (b) If the owner applies for registration of a vehicle without holding a valid certificate of title previously issued to that owner by the department for the vehicle, he or she shall at the same time apply for a certificate of title.

342.05(2) (2) Except as provided in sub. (3), an applicant's eligibility for a certificate of title is a prerequisite to registration of the vehicle. If the applicant for registration holds a valid certificate of title previously issued to the applicant by the department for the vehicle, that is prima facie evidence of ownership of the vehicle and the applicant need not apply for a new certificate of title on application for registration.

342.05(3) (3) This section does not apply in a situation where the law expressly authorizes registration of a vehicle in the name of a person other than the owner or where the law expressly authorizes registration without a certificate of title.

342.05(4) (4) Any owner who operates or consents to the operation of a vehicle for which a certificate of title is required without such certificate having been issued or applied for or any other person who operates a vehicle for which a certificate of title is required, knowing that the certificate of title has not been issued or applied for, may be required to forfeit not more than $200. A certificate is considered to have been applied for when the application accompanied by the required fee has been delivered to the department or deposited in the mail properly addressed and with postage prepaid.

342.05(5) (5) Unless otherwise authorized by rule of the department, a nonresident owner of a vehicle that is not subject to registration in this state may not apply for a certificate of title under this chapter unless the vehicle is subject to a security interest or except as provided in s. 342.16 (1) (a). Notwithstanding any other provision of this section, a nonresident may purchase temporary operation plates under s. 341.09 (4). Any temporary operation permit or plate issued under s. 341.09 shall not be considered registration of the vehicle for purposes of this subsection.

342.05 History History: 1971 c. 278; 1977 c. 29 s. 1654 (7) (a); 1977 c. 273; 1981 c. 150; 1987 a. 100 s. 3; 1993 a. 159.



342.06 Application for certificate of title.

342.06  Application for certificate of title.

342.06(1) (1) An application for a certificate of title shall be made to the department upon a form or in an automated format prescribed by it and shall be accompanied by the required fee and any applicable taxes. Information obtained by the department under this subsection shall be provided to the department of revenue for the purposes of administering state taxes and collecting debt. Each application for certificate of title shall include the following information:

342.06(1)(a) (a) The name and address of the owner.

342.06(1)(b) (b) A description of the vehicle, including make, identification number and any other information or documentation that the department may reasonably require for proper identification of the vehicle or for determination of the mileage of the vehicle as disclosed by prior transferors.

342.06(1)(c) (c) The date of purchase by the applicant, the name and address of the person from whom the vehicle was acquired and the names and addresses of any secured parties in the order of their priority.

342.06(1)(d) (d) If the vehicle is a new vehicle being registered for the first time, the signature of a dealer authorized to sell that new vehicle, the total of the number of tires normally used on the vehicle during its operation on the highways plus the number of any spare tires with which the vehicle is normally equipped and the manufacturer's document of origin. The document of origin shall contain the information specified by the department.

342.06(1)(e) (e) Any further evidence of ownership which may reasonably be required by the department to enable it to determine whether the owner is entitled to a certificate of title and the existence or nonexistence of security interests in the vehicle.

342.06(1)(eg) (eg) Except as provided in par. (eh), if the applicant is an individual, the social security number of the applicant. The department of transportation may not disclose a social security number obtained under this paragraph to any person except to the department of children and families for the sole purpose of administering s. 49.22, to the department of workforce development for the sole purpose of enforcing or administering s. 108.22, and to the department of revenue for the purposes of administering state taxes and collecting debt.

342.06(1)(eh) (eh) If the applicant does not have a social security number, a statement made or subscribed under oath or affirmation that the applicant does not have a social security number. The form of the statement shall be prescribed by the department of children and families. A certificate of title that is issued in reliance on a statement submitted under this paragraph is invalid if the statement is false.

342.06(1)(em) (em) Any further evidence which may reasonably be required by the department to enable it to determine whether any of the information specified in s. 342.10 (3) (c) to (h) may be applicable to the vehicle.

342.06(1)(f) (f) If the identification number of the vehicle has been removed, obliterated or altered, or if the original casting has been replaced, or if the vehicle has not been numbered by the manufacturer, the application for certificate of title shall so state. If the identification number of the vehicle was originally based on an engine number and the engine number is no longer pertinent to the vehicle because of subsequent engine changes and no other manufacturer's identification number, chassis number or serial number exists, the department shall assign a new identification number for the vehicle under s. 342.30 (1m).

342.06(1)(g) (g) If the vehicle is a used motor vehicle which was last previously registered in another jurisdiction, the applicant shall furnish any certificate of ownership issued by the other jurisdiction and a statement pertaining to the title history and ownership of such motor vehicle, such statement to be in the form the department prescribes.

342.06(1)(h) (h) If the applicant for certificate of title for a motor vehicle intends to utilize that vehicle as a taxicab or for public transportation, the applicant shall state that fact in the application. If the applicant knows that the vehicle has previously been used as a taxicab or for public transportation and that fact is not noted on the old certificate of title, the applicant shall state in the application that the vehicle has previously been so used.

342.06(1)(hm) (hm) If the applicant for certificate of title for a motor vehicle intends to utilize that vehicle as a police vehicle by a law enforcement agency, the applicant shall state that fact in the application. If the applicant knows that the vehicle has previously been used as a police vehicle by a law enforcement agency and that fact is not noted on the old certificate of title, the applicant shall state in the application that the vehicle has previously been so used.

342.06(1)(hr) (hr) If the vehicle is less than 7 years old, is damaged by collision or other occurrence to the extent that the estimated or actual cost, whichever is greater, of repairing the vehicle exceeds 30% of its fair market value and was transferred to an insurer upon payment of an insurance claim, the insurer shall state that fact in the application. If the applicant knows that the vehicle had been transferred to an insurer upon payment of an insurance claim and that fact is not noted on the old certificate of title, the applicant shall state in the application that the vehicle has previously been so transferred. This paragraph does not apply to salvage vehicles.

342.06(1)(i) (i) The information required under s. 85.103 (2).

342.06(1)(j) (j) For a motor vehicle of a model year less than 10 years old, the certificate of title of the person transferring the title to the applicant or, if applicable, the manufacturer's document of origin; the mileage disclosure statement required under s. 342.155 (1); and, if applicable, the power of attorney required under 15 USC 1988 or rules of the department.

342.06(1)(k) (k) If the vehicle is an automobile, station wagon or motor truck having a registered weight of 8,000 pounds or less and a temporary operation plate has been issued for the vehicle under s. 341.09 (2m) (a) 1. b. or 2., the registration number of the temporary operation plate.

342.06(1m) (1m) On the form or in the automated format for application for a certificate of title, the department may show the fee under s. 342.14 (3m) separately from the fee under s. 342.14 (1) or (3).

342.06(2) (2) Any person who knowingly makes a false statement in an application for a certificate of title is guilty of a Class H felony.

342.06(3) (3) Any person intending to use a vehicle as a taxicab or for public transportation who fails to state such intent in the application for certificate of title or any person who fails to furnish any other information required by sub. (1) (h) may be required to forfeit not more than $1,000.

342.06 History History: 1973 c. 218; 1975 c. 121, 286; 1977 c. 29 s. 1654 (7) (a); 1987 a. 110, 349; 1991 a. 39, 269, 309, 316; 1993 a. 63, 159, 165, 490; 1997 a. 27, 191, 283; 1999 a. 9, 80, 88; 2001 a. 109; 2005 a. 25, 59; 2007 a. 20, 138; 2013 a. 36.

342.06 Annotation A violation of sub. (2) does not require that the person who makes the false statement must submit the application and is not limited to false statements made by an applicant. State v. Williams, 156 Wis. 2d 296, 456 N.W.2d 864 (Ct. App. 1990).



342.065 Title for salvage vehicle.

342.065  Title for salvage vehicle.

342.065(1) (1)

342.065(1)(a)(a) A purchaser of a salvage vehicle that is not currently titled as a salvage vehicle shall, promptly after delivery to him or her of the salvage vehicle, apply for a salvage vehicle certificate of title by submitting to the department the properly assigned certificate of title under s. 342.15 (1) (c) or other evidence of ownership, the applicant's statement that the vehicle is a salvage vehicle, an application for a salvage certificate of title and the required fee.

342.065(1)(b) (b) The owner of a salvage vehicle that is not currently titled as a salvage vehicle shall promptly apply for a salvage vehicle certificate of title by submitting to the department the certificate of title for the vehicle or other evidence of ownership, the applicant's statement that the vehicle is a salvage vehicle, an application for a salvage certificate of title and the required fee. This paragraph does not apply to a salvage vehicle that is purchased by a salvage vehicle purchaser subject to the requirements of par. (a).

342.065(1)(c) (c) If the interest of an owner in a vehicle that is titled in this state is not transferred upon payment of an insurance claim that, including any deductible amounts, exceeds 70% of the fair market value of the vehicle, any insurer of the vehicle shall, within 30 days of payment of the insurance claim, notify the department in writing of the claim payment and that the vehicle meets the statutory definition of a salvage vehicle, in the manner and form prescribed by the department.

342.065(2) (2) Upon notification from an insurer under sub. (1) (c), the department shall promptly notify the owner of the salvage vehicle that he or she is required to apply for a salvage vehicle certificate of title under sub. (1) (b).

342.065(3) (3) Upon compliance with the requirements of sub. (1), the department shall issue a salvage vehicle certificate of title for the vehicle. The certificate shall include the words "This is a salvage vehicle".

342.065(4) (4)

342.065(4)(a)(a) Except as provided in par. (b), any person who violates sub. (1) may be required to forfeit not more than $1,000.

342.065(4)(b) (b) Any person who violates sub. (1) with intent to defraud is guilty of a Class H felony.

342.065 History History: 1993 a. 63 s. 5, 6, 11; 1997 a. 283; 2001 a. 109.



342.07 Title for repaired salvage vehicle.

342.07  Title for repaired salvage vehicle.

342.07(1) (1) Application for registration of and a new certificate of title for a repaired salvage vehicle must be accompanied by all of the following:

342.07(1)(a) (a) The required fees.

342.07(1)(b) (b) A properly assigned salvage certificate of title or a properly assigned certificate of title by a dealer under s. 342.16 (1) (a) for the vehicle.

342.07(1)(c) (c) Any other transfer document required by law.

342.07(1)(d) (d) The certificate of inspection under sub. (4).

342.07(2) (2) A repaired salvage vehicle may not be registered or be issued a new certificate of title until an inspector authorized by the department examines it for the following, as specified in rules promulgated by the department:

342.07(2)(a) (a) To determine whether the vehicle is the same vehicle for which the title submitted under sub. (1) was issued;

342.07(2)(b) (b) To verify the source and ownership of the major parts and components used to recondition the vehicle; and

342.07(2)(c) (c) To determine whether the vehicle is in compliance with safety equipment requirements.

342.07(3) (3)

342.07(3)(a)(a) The applicant shall pay a fee of $80 to the department for the examination in sub. (2).

342.07(3)(b) (b) If the examination is conducted by an inspector employed by a city, village, town or county, 75% of the fee paid under par. (a) shall be credited to the appropriation under s. 20.395 (5) (ch) and the city, village, town or county employing the inspector shall be reimbursed this amount from that appropriation.

342.07(4) (4) If the vehicle passes the examination in sub. (2), the inspector shall provide the applicant with an inspection certificate showing that the vehicle satisfies the inspection standards.

342.07 History History: 1975 c. 385, 421; 1977 c. 29 s. 1654 (7) (a); 1987 a. 349; 1993 a. 16, 437; 1999 a. 9.



342.08 Department to examine records.

342.08  Department to examine records. The department shall check the application for a certificate of title against records of stolen vehicles:

342.08(1) (1) Before issuing a certificate of title for a vehicle last previously registered in another jurisdiction.

342.08(2) (2) Upon receipt of an application for a certificate of title showing a transfer of ownership of a vehicle.

342.08 History History: 1973 c. 169; 1977 c. 29 s. 1654 (7) (a); 1987 a. 349; 2003 a. 184.



342.09 When department to issue certificate and to whom; maintenance of records.

342.09  When department to issue certificate and to whom; maintenance of records.

342.09(1) (1)

342.09(1)(a)(a) The department shall maintain a record of each application for certificate of title received by it and, when satisfied as to its genuineness and regularity and that the applicant is entitled to the issuance of a certificate of title, shall issue and, except as provided in par. (b), deliver a certificate to the owner of the vehicle.

342.09(1)(b) (b) If there is a perfected security interest in a vehicle, the department shall deliver the certificate of title to the secured party having the primary perfected security interest in the vehicle.

342.09(2) (2) The department shall maintain a record of all applications and all certificates of title issued by it:

342.09(2)(a) (a) According to title number.

342.09(2)(b) (b) According to engine or identification number.

342.09(2)(c) (c) Alphabetically, according to name of owner.

342.09(2)(d) (d) In any other manner which the department determines to be desirable.

342.09(3) (3) The department shall charge a fee of not less than $2 for conducting a file search of vehicle title records.

342.09(4) (4)

342.09(4)(a)(a) The department may maintain any certificate of title or other information required to be maintained under this section in an automated format and may consider any record maintained in an automated format under this paragraph to be the original and controlling record, notwithstanding the existence of any printed version of the same record.

342.09(4)(b) (b) Records maintained by the department under this section are the official vehicle title records.

342.09 History History: 1977 c. 29 s. 1654 (7) (a); 1979 c. 221; 1989 a. 31; 2009 a. 28; 2011 a. 32.



342.10 Contents of certificate of title.

342.10  Contents of certificate of title.

342.10(1) (1) Each certificate of title issued by the department shall contain:

342.10(1)(a) (a) The name and address of the owner.

342.10(1)(b) (b) The names of any secured parties in the order of priority as shown on the application or, if the application is based on another certificate of title, as shown on such certificate.

342.10(1)(bm) (bm) Notwithstanding s. 342.02 (2), if the applicant is named in a statewide support lien docket provided under s. 49.854 (2) (b), a notation stating "Per section 49.854 (2) of the Wisconsin Statutes, the state of Wisconsin has a lien on this vehicle for unpaid support."

342.10(1)(c) (c) The title number assigned to the vehicle.

342.10(1)(d) (d) A description of the vehicle, including make and identification number, except that if the vehicle was last registered in another jurisdiction the make and model contained in the certificate shall be the make and model contained in the last certificate of title issued by the other jurisdiction.

342.10(1)(dm) (dm) The mileage disclosure statement required under s. 342.155, and any notations or qualifying statements explaining the odometer reading specified by the department by rule.

342.10(1)(e) (e) Any other data which the department deems pertinent and desirable.

342.10(2) (2)

342.10(2)(a)(a) The certificate of title shall contain spaces for all of the following:

342.10(2)(a)1. 1. Assignment and warranty of title by the owner.

342.10(2)(a)2. 2. The mileage disclosure statement required by s. 342.155.

342.10(2)(a)3. 3. Reassignment and warranty of title by a dealer or wholesaler.

342.10(2)(a)4. 4. Any information required by the department when a motor vehicle is sold at a motor vehicle auction or motor vehicle salvage pool.

342.10(2)(b) (b) The certificate of title may contain spaces for application for a certificate of title by a transferee and for the naming of a secured party and the assignment or release of a security interest.

342.10(3) (3) Before issuing a new or duplicate certificate of title for a motor vehicle, the department shall permanently record any of the following information, if applicable, on such certificate:

342.10(3)(a) (a) That the vehicle was previously licensed and used as a taxicab or for public transportation.

342.10(3)(b) (b) That the vehicle was previously licensed and used as a police vehicle by a law enforcement agency.

342.10(3)(c) (c) That the vehicle was not manufactured in compliance with all federal emission and safety standards applicable at the time of manufacture, whether or not the vehicle was subsequently modified to meet such standards, and that the vehicle is "non-USA standard".

342.10(3)(d) (d) That the vehicle was a flood damaged vehicle.

342.10(3)(e) (e) That the vehicle was a manufacturers buyback vehicle.

342.10(3)(f) (f) That the vehicle was previously a salvage vehicle.

342.10(3)(g) (g) That the vehicle was transferred to an insurer upon payment of an insurance claim. This paragraph does not apply to salvage vehicles.

342.10(3)(h) (h) That the vehicle was a hail-damaged vehicle. This paragraph does not apply to a hail-damaged vehicle that was repaired with any replacement part, as defined in s. 632.38 (1) (e).

342.10(5) (5) A certificate of title issued by the department is prima facie evidence of the facts appearing on it.

342.10(6) (6) A certificate of title may be issued by the department in an automated format.

342.10 History History: 1977 c. 29 s. 1654 (7) (a); 1977 c. 79; 1987 a. 349; 1993 a. 63, 159, 491; 1997 a. 27, 191; 1999 a. 9, 80, 186; 2001 a. 109; 2003 a. 184.

342.10 Annotation A certificate of title is not conclusive evidence of ownership. The purpose of sub. (5) is to furnish convenient evidence of vehicle ownership. National Exchange Bank of Fond du Lac v. Mann, 81 Wis. 2d 352, 260 N.W.2d 716 (1977).



342.11 Grounds for refusing issuance of certificate of title.

342.11  Grounds for refusing issuance of certificate of title. The department shall refuse issuance of a certificate of title if any required fee has not been paid or for any of the following reasons:

342.11(1) (1) The department has reasonable grounds to believe that:

342.11(1)(a) (a) The person alleged to be the owner of the vehicle is not the owner.

342.11(1)(b) (b) The application contains a false or fraudulent statement.

342.11(2) (2) The applicant has failed to furnish any of the following:

342.11(2)(a) (a) If applicable, the power of attorney required under 15 USC 1988 or rules of the department.

342.11(2)(b) (b) Unless exempted by rule of the department, the mileage disclosure from the most recent titled owner and of all subsequent nontitled owners of the vehicle.

342.11(2)(c) (c) Any other information or documents required by law or by the department pursuant to authority of law.

342.11(3) (3) The applicant is a motor vehicle dealer and is prohibited from applying for a certificate of title under s. 342.16 (1) (a) or (c).

342.11(4) (4) Except as provided in ss. 342.05 (5) and 342.16 (1) (a) for a certificate of title and registration for a vehicle owned by a nonresident, the applicant is a nonresident and the issuance of a certificate of title has not otherwise been authorized by rule of the department. Any temporary operation permit or plate issued under s. 341.09 shall not be considered registration of the vehicle for purposes of this subsection.

342.11 History History: 1977 c. 29 s. 1654 (7) (a); 1993 a. 159.



342.12 Withholding certificate of title; bond.

342.12  Withholding certificate of title; bond.

342.12(1) (1) No certificate of title shall be issued by the department until the outstanding evidence of ownership is surrendered to the department.

342.12(2) (2) If the department is not satisfied as to the ownership of the vehicle or that there are no undisclosed security interests in it, the department, subject to sub. (3), shall withhold issuance of a certificate of title until the applicant presents documents reasonably sufficient to satisfy the department as to the applicant's ownership of the vehicle and that there are no undisclosed security interests in it.

342.12(3) (3) Notwithstanding sub. (2), the department may issue a certificate of title if the applicant fulfills either of the following requirements:

342.12(3)(a) (a) The applicant is a dealer licensed under ss. 218.0101 to 218.0163 or 218.11 and is financially responsible as substantiated by the last financial statement on file with the licensor, a finance company licensed under ss. 138.09 or 218.0101 to 218.0163, a bank organized under the laws of this state, or a national bank located in this state; or

342.12(3)(b) (b) The applicant has filed with the department a bond in the form prescribed by the department and executed by the applicant, and either accompanied by the deposit of cash with the department or executed by a person authorized to conduct a surety business in this state. The bond shall be in an amount equal to one and one-half times the value of the vehicle as determined by the department and conditioned to indemnify any prior owner and secured party and any subsequent purchaser of the vehicle or person acquiring any security interest in it, and their respective successors in interest, against any expense, loss or damage, including reasonable attorney fees, by reason of the issuance of the certificate of title for the vehicle or on account of any defect in or undisclosed security interest upon the right, title and interest of the applicant in and to the vehicle. Any such interested person has a right of action to recover on the bond for any breach of its conditions, but the aggregate liability of the surety to all persons shall not exceed the amount of the bond. The bond, and any deposit accompanying it, shall be returned at the end of 5 years or prior thereto if, apart from this section, a certificate of title could then be issued for the vehicle, or if the vehicle is no longer registered in this state and the currently valid certificate of title is surrendered to the department, unless the department has been notified of the pendency of an action to recover on the bond.

342.12 History History: 1973 c. 116 s. 6; 1977 c. 29 s. 1654 (7) (a); 1991 a. 39, 277; 1993 a. 317, 490; 1997 a. 199, 237; 1999 a. 31, 109, 179, 185; 2003 a. 184; 2009 a. 100; 2011 a. 262.



342.13 Lost, stolen or mutilated certificates.

342.13  Lost, stolen or mutilated certificates.

342.13(1) (1) If a certificate of title is lost, stolen, mutilated, or destroyed, or becomes illegible, the owner or person in possession of the certificate, as shown by the records of the department, shall promptly make application for and may obtain a replacement upon furnishing information satisfactory to the department. The replacement certificate of title shall contain a notation, in a form determined by the department, identifying the certificate as a replacement certificate that may be subject to the rights of a person under the original certificate.

342.13(3) (3) A person recovering an original certificate of title for which a replacement has been issued shall promptly surrender the original certificate to the department.

342.13 History History: 1975 c. 297; 1977 c. 29 s. 1654 (7) (a); 1991 a. 239; 1993 a. 475; 2003 a. 184; 2009 a. 100; 2011 a. 32.



342.14 Fees.

342.14  Fees. The department shall be paid the following fees:

342.14(1) (1) For filing an application for the first certificate of title, $62, by the owner of the vehicle.

342.14(2) (2) For the original notation and subsequent release of each security interest noted upon a certificate of title, a single fee of $10, by the applicant.

342.14(3) (3) For a certificate of title after a transfer, $62, by the owner of the vehicle.

342.14(3m) (3m) Upon filing an application under sub. (1) or (3), a supplemental title fee of $7.50 by the owner of the vehicle, except that this fee shall be waived with respect to an application under sub. (3) for transfer of a decedent's interest in a vehicle to his or her surviving spouse or domestic partner under ch. 770. The fee specified under this subsection is in addition to any other fee specified in this section. This subsection does not apply to an application for a certificate of title for a low-speed vehicle.

342.14(4) (4) For each assignment of a security interest noted upon a certificate of title, $1 by the assignee.

342.14(5) (5) For a replacement certificate of title, $20, by the owner of the vehicle.

342.14(7) (7) For processing applications for certificates of title which have a special handling request for fast service, a fee to be established by rule which shall approximate the cost to the department for providing this special handling service to persons so requesting.

342.14(8) (8) For the reinstatement of a certificate of title previously suspended or revoked, $25, except that if the certificate of title and registration of a vehicle are suspended or revoked as a result of the same occurrence, payment of the fee under s. 341.36 (1) shall apply to the reinstatement of both the registration and certificate of title. The fee under this subsection is in addition to any other fee specified in this section.

342.14 History History: 1975 c. 39, 297, 422; 1977 c. 29 ss. 1452, 1654 (7) (a); 1977 c. 418; 1979 c. 221; 1981 c. 20; 1983 a. 27; 1987 a. 110; 1989 a. 31, 137, 359; 1991 a. 309; 1993 a. 159; 1995 a. 27; 1997 a. 27; 1999 a. 9, 80; 2001 a. 16; 2003 a. 33; 2005 a. 25; 2007 a. 20, 33; 2009 a. 28, 311; 2011 a. 32.



342.15 Transfer of interest in a vehicle.

342.15  Transfer of interest in a vehicle.

342.15(1) (1)

342.15(1)(a)(a) If an owner transfers an interest in a vehicle, other than by the creation of a security interest, the owner shall comply with the requirements of s. 342.155 and, at the time of the delivery of the vehicle, execute an assignment and warranty of title to the transferee in the space provided therefor on the certificate, and the owner or person in possession of the certificate, as shown by the records of the department, shall cause the certificate to be mailed or delivered to the transferee, except that if the vehicle being transferred is a junk vehicle or has been junked, the owner shall return the certificate to the department in accordance with s. 342.34.

342.15(1)(bm) (bm) No person may transfer a motor vehicle without disclosing in writing to the transferee whether any of the information specified in s. 342.10 (3) is applicable to the vehicle. No transferor shall knowingly give a false statement to a transferee in making the disclosure. The department shall prescribe the manner in which the written disclosure shall be made and retained.

342.15(1)(c) (c) If an owner transfers his or her interest in a salvage vehicle, the owner shall at the time of the delivery of the vehicle, execute an assignment and warranty of title to the transferee in the space provided therefor on the certificate, and the owner or person in possession of the certificate, as shown by the records of the department, shall cause the certificate to be mailed or delivered to the transferee.

342.15(1)(d) (d) Notwithstanding s. 340.01 (42), any person who holds legal title of a vehicle with one or more other persons may, after June 1, 1997, transfer ownership of the vehicle under this subsection if legal title to the vehicle is held in the names of such persons in the alternative, including a vehicle held in a form designating the holder by the words "(name of one person) or (name of other person)".

342.15(2) (2) Except as provided in s. 342.16, the transferee shall, promptly after delivery to him or her of the vehicle, execute the application for a new certificate of title in the space provided on the certificate or as the department prescribes, and deliver or mail the certificate and application to the department. A salvage vehicle purchaser shall comply with s. 342.065 (1) (a).

342.15(3) (3) Except as provided in s. 342.16 and as between the parties, a transfer by an owner is not effective until the provisions of this section have been complied with. An owner who has delivered possession of the vehicle to the transferee and has complied with the provisions of this section is not liable as owner for any damages thereafter resulting from operation of the vehicle.

342.15(4) (4)

342.15(4)(a)(a) If the vehicle being transferred is a motorcycle or an automobile registered under s. 341.27 or a motor home or a motor truck, dual purpose motor home or dual purpose farm truck which has a gross weight of not more than 8,000 pounds or a farm truck which has a gross weight of not more than 12,000 pounds, the owner shall remove the registration plates and retain and preserve them for use on any other vehicle of the same type and gross weight which may subsequently be registered in his or her name.

342.15(4)(b) (b) If the vehicle being transferred is a vehicle registered under s. 341.26 at a special fee and the new owner will not be entitled to register the vehicle at such fee, the transferor shall remove and destroy the plates.

342.15(4)(c) (c) In all other cases the transferor shall permit the plates to remain attached to the vehicle being transferred, except that if the vehicle has been junked the transferor shall remove and destroy the plates.

342.15(5) (5) Any owner of a vehicle for which a certificate of title has been issued, who upon transfer of the vehicle fails to execute the assignment and warranty of title required by sub. (1), or the owner or person in possession of such certificate of title, as shown by the records of the department, who fails to deliver the assignment and warranty of title required by sub. (1), may be required to forfeit not more than $500.

342.15(5m) (5m)

342.15(5m)(a)(a) Except as provided in par. (b), any person who violates sub. (1) (bm) may be required to forfeit not more than $1,000.

342.15(5m)(b) (b) Any person who violates sub. (1) (bm) with intent to defraud may be fined not more than $5,000.

342.15(6) (6)

342.15(6)(a)(a) Except as provided in s. 342.16, any transferee of a vehicle who fails to make application for a new certificate of title immediately upon transfer to him or her of a vehicle may be required to forfeit not more than $200. A certificate is considered to have been applied for when the application accompanied by the required fee has been delivered to the department or deposited in the mail properly addressed with postage prepaid.

342.15(6)(b) (b) Except as provided in s. 342.16, any transferee of a vehicle who with intent to defraud fails to make application for a new certificate of title immediately upon transfer to him or her of a vehicle may be fined not more than $1,000 or imprisoned for not more than 30 days or both. A certificate is considered to have been applied for when the application accompanied by the required fee has been delivered to the department or deposited in the mail properly addressed with postage prepaid.

342.15(7) (7) Any owner of a vehicle currently registered in this state who fails to comply with the requirements of sub. (4) may be required to forfeit not more than $200.

342.15 History History: 1971 c. 278; 1975 c. 121, 199; 1977 c. 29 ss. 1453, 1654 (7) (a); 1977 c. 79, 129, 203, 418, 447; 1983 a. 126, 227, 270, 538; 1985 a. 29, 202, 332; 1987 a. 349; 1993 a. 63, 159; 1995 a. 421; 1997 a. 27; 1999 a. 9, 80; 2011 a. 32.



342.155 Mileage disclosure requirements of transferors and transferees.

342.155  Mileage disclosure requirements of transferors and transferees.

342.155(1)(1)

342.155(1)(a)(a) Unless exempted by rule of the department, no transferor may transfer ownership of a motor vehicle without disclosing the vehicle's mileage in writing to the transferee by specifying the odometer reading. The disclosure shall state either that the reading is known to be actual mileage, or that the reading is not the actual mileage and should not be relied upon, or that the reading reflects the mileage in excess of the designed mechanical limit.

342.155(1)(b) (b) The mileage disclosure statement required under par. (a) shall be made in the spaces provided on the certificate of title or on a form or in an automated format authorized by the department. The transferee shall print his or her name on the mileage disclosure statement, sign the statement and return a copy of the statement to the transferor. Except as authorized by rule of the department, no person may sign a mileage disclosure statement as both the transferor and transferee in the same transaction.

342.155(1)(c) (c) The department shall promulgate rules that do all of the following:

342.155(1)(c)1. 1. Establish the form and manner of the mileage disclosure.

342.155(1)(c)2. 2. Identify which vehicles are exempt from the mileage disclosure requirements under this subsection.

342.155(1)(c)3. 3. Prescribe the mileage disclosure requirements applicable to leasing companies and their lessees.

342.155(1)(c)4. 4. Establish requirements relating to the creation, retention and inspection of mileage disclosure records of persons who acquire or consign motor vehicles for resale or lease, including motor vehicle salvage pools and auction dealers.

342.155(1)(c)5. 5. Establish the form content and format and procedures for any power of attorney disclosing a vehicle's mileage for purposes of this section.

342.155(1)(c)6. 6. Identify and define terms relating to the mileage disclosure requirement.

342.155(2) (2) No transferor may knowingly make a false statement, including providing an odometer reading that is different from the actual reading on the odometer, in disclosing the vehicle's mileage to a transferee under this section.

342.155(3) (3) No transferee, nor any other person, may alter, erase or obliterate any information, including the mileage disclosure, contained on any mileage disclosure statement.

342.155(4) (4)

342.155(4)(a)(a) Except as provided in par. (b), any person who violates this section may be required to forfeit not more than $1,000.

342.155(4)(b) (b) Any person who violates this section with intent to defraud may be fined not more than $5,000 or imprisoned for not more than 7 years and 6 months or both is guilty of Class H felony.

342.155 History History: 1993 a. 159; 1997 a. 27, 283; 2001 a. 109.



342.156 Transfers of leased motor vehicles.

342.156  Transfers of leased motor vehicles.

342.156(1) (1) Prior to transferring ownership of any leased motor vehicle, the lessor shall notify in writing the lessee of the vehicle that the lessee is required to provide the lessor with a written disclosure specifying the leased vehicle's mileage. The written notification shall include the mileage disclosure requirements applicable to the lessee under 49 CFR 580.7 and rules of the department and the penalties for failure to comply with those requirements.

342.156(2) (2) Upon termination of the lease after written notification from the lessor under sub. (1), the lessee shall disclose the vehicle's mileage in writing to the lessor. The mileage disclosure record under this section shall be signed by the lessee and include the information required under sub. (1) and rules of the department.

342.156(3) (3) The lessor shall retain and make available for inspection any mileage disclosure record required to be made by a lessee with respect to a leased motor vehicle.

342.156(4) (4) If a lessor transfers ownership of a leased motor vehicle without obtaining possession of the vehicle from the lessee, the lessor may, in making the mileage disclosure statement required under s. 342.155, indicate on the certificate of title or on a supplemental mileage disclosure statement approved by the department, the mileage disclosed by the lessee under this section unless the lessor has reason to believe that the lessee's mileage disclosure does not reflect the actual mileage of the vehicle.

342.156(5) (5) The department shall promulgate rules to do all of the following:

342.156(5)(a) (a) Specify the information to be included in the lessee's mileage disclosure to the lessor.

342.156(5)(b) (b) Establish the manner in which and the period of time for which mileage disclosure records under this section shall be retained and made available for inspection.

342.156(6) (6)

342.156(6)(a)(a) Except as provided in par. (b), any person who violates this section may be required to forfeit not more than $1,000.

342.156(6)(b) (b) Any person who violates this section with intent to defraud is guilty of a Class H felony.

342.156 History History: 1993 a. 159; 1997 a. 283; 2001 a. 109.



342.157 Motor vehicle salvage pools and auction companies to maintain records.

342.157  Motor vehicle salvage pools and auction companies to maintain records. For each motor vehicle sold by a motor vehicle salvage pool or auction company, the motor vehicle salvage pool or auction company shall establish and maintain a record of each sale, including the mileage disclosure of the transferor under s. 342.155. The department shall specify by rule the information that shall be included in such records and the manner in which and the period of time for which the records shall be maintained.

342.157 History History: 1993 a. 159.



342.16 Transfer to or from dealer.

342.16  Transfer to or from dealer.

342.16(1) (1)

342.16(1)(a)(a) Except as provided in par. (c), if a dealer acquires a new or used vehicle that is not a salvage vehicle and holds it for resale, or acquires a salvage vehicle that is currently titled as a salvage vehicle and holds it for resale or accepts a vehicle for sale on consignment, the dealer may not submit to the department the certificate of title or application for certificate of title naming the dealer as owner of the vehicle. Upon transferring the vehicle to another person, the dealer shall immediately give the transferee on a form prescribed by the department a receipt for all title, registration, security interest and sales tax moneys paid to the dealer for transmittal to the department when required. The dealer shall promptly execute the assignment and warranty of title, showing the name and address of the transferee and of any secured party holding a security interest created or reserved at the time of the resale or sale on consignment, in the spaces provided therefor on the certificate or as the department prescribes. Within 7 business days following the sale or transfer, the dealer shall process the application for certificate of title, and within the next business day after processing the application, the dealer shall mail or deliver the original application for certificate and all associated materials required by the department to the department. A nonresident who purchases a motor vehicle from a dealer in this state may not, unless otherwise authorized by rule of the department, apply for a certificate of title issued for the vehicle in this state unless the dealer determines that a title is necessary to protect the interests of a secured party. The dealer is responsible for determining whether a title and perfection of security interest is required. The dealer is liable for any damages incurred by the department or any secured party for the dealer's failure to perfect a security interest which the dealer had knowledge of at the time of sale.

342.16(1)(am) (am)

342.16(1)(am)1.1. Except as provided in subd. 2., a motor vehicle dealer, as defined in s. 218.0101 (23), who processes an application for transfer of title and registration as provided in par. (a) shall utilize an electronic process prescribed by the department under this paragraph or provided for under ss. 341.20 and 341.21.

342.16(1)(am)2. 2. The department may, by rule, exempt a motor vehicle dealer from the requirements of this paragraph. A motor vehicle dealer who is exempted shall pay a fee to the department to process applications for transfer of title and registration that are submitted to the department by the exempted dealer.

342.16(1)(am)3. 3. The department shall promulgate rules to implement and administer this paragraph.

342.16(1)(b) (b) A dealer who assists a transferee in the registration of a vehicle as provided in par. (a) and s. 341.25 (3) shall not be liable for damages caused by operation of the vehicle at a weight in excess of the manufacturer's maximum gross weight rating.

342.16(1)(c) (c) Except when all available spaces for a dealer's or wholesaler's reassignment on a certificate of title have been completed or as otherwise authorized by rules of the department, a dealer or wholesaler who acquires a new or used vehicle that is not a salvage vehicle and holds it for resale, or acquires a salvage vehicle that is currently titled as a salvage vehicle and holds it for resale or accepts a vehicle for sale on consignment may not apply for a certificate of title naming the dealer or wholesaler as owner of the vehicle. The rules may regulate the frequency of application by a dealer or wholesaler for transfer of registration or credits for registration from a previously registered vehicle to another vehicle that the dealer or wholesaler intends to register in his or her own name.

342.16(1)(d) (d) Unless exempted by rule of the department, a dealer or wholesaler who acquires a new or used vehicle that is not a salvage vehicle and holds it for resale or acquires a salvage vehicle currently titled as a salvage vehicle and holds it for resale shall make application for a certificate of title naming the dealer or wholesaler as owner of the vehicle when all of the available spaces for a dealer's or wholesaler's reassignment on the certificate of title for such vehicle have been completed.

342.16(1g) (1g) No transferee who, for the purpose of resale, accepts a motor vehicle on consignment or acquires ownership of a motor vehicle may accept any mileage disclosure required under s. 342.155 or rules of the department if the mileage disclosure has been altered or is incomplete.

342.16(1r) (1r) No motor vehicle dealer or motor vehicle salesperson may transfer a motor vehicle without disclosing in writing to the transferee whether any of the information specified in s. 342.10 (3) is applicable to the vehicle. No motor vehicle dealer or motor vehicle salesperson may knowingly give a false statement to a transferee in making the disclosure. The department shall prescribe the manner in which the written disclosure shall be made and retained.

342.16(2) (2) Every dealer shall maintain for 5 years a record in the form the department prescribes of every vehicle bought, sold or exchanged, or received for sale or exchange, which shall be open to inspection by a representative of the department or a peace officer during reasonable business hours.

342.16(3) (3) Except as provided in sub. (4), any dealer who fails to comply with this section may be required to forfeit not more than $200.

342.16(4) (4)

342.16(4)(a)(a) Except as provided in par. (b), any dealer who violates sub. (1r) may be required to forfeit not more than $1,000.

342.16(4)(b) (b) Any dealer who violates sub. (1r) with intent to defraud may be fined not more than $5,000.

342.16 History History: 1973 c. 218; 1975 c. 121, 286, 351, 421; 1977 c. 29 s. 1654 (7) (a); 1977 c. 273, 418; 1981 c. 150, 151, 391; 1985 a. 29, 202, 332; 1987 a. 100, 349; 1989 a. 31; 1991 a. 239; 1993 a. 63, 159; 1999 a. 9; 2005 a. 25; 2009 a. 180.



342.17 Involuntary transfers.

342.17  Involuntary transfers.

342.17(1) (1) If the interest of an owner in a vehicle passes to another other than by voluntary transfer, the transferee shall, except as provided in sub. (2), promptly mail or deliver to the department the last certificate of title, if available, and the documents required by the department to legally effect such transfer, and an application for a new certificate in the form the department prescribes.

342.17(2) (2) If the interest of the owner is terminated or the vehicle is sold under a security agreement by a secured party named in the certificate of title, the transferee shall promptly mail or deliver to the department the last certificate of title, an application for a new certificate in the form the department prescribes, and a statement made by or on behalf of the secured party that the vehicle was repossessed and that the interest of the owner was lawfully terminated or sold pursuant to the terms of the security agreement.

342.17(3) (3) A person holding a certificate of title whose interest in the vehicle has been extinguished or transferred other than by voluntary transfer shall mail or deliver the certificate to the department upon request of the department. The delivery of the certificate pursuant to the request of the department does not affect the rights of the person surrendering the certificate, and the action of the department in issuing a new certificate of title as provided herein is not conclusive upon the rights of an owner or secured party named in the old certificate.

342.17(4) (4)

342.17(4)(a)(a) In all cases of the transfer of a vehicle owned by a decedent, except under par. (b), ward, trustee or bankrupt, the department shall accept as sufficient evidence of the transfer of ownership the following:

342.17(4)(a)1. 1. Evidence satisfactory to the department of the issuance of the letters testamentary or other letters authorizing the administration of an estate, letters of guardianship, or letters of trust, or of the appointment of the trustee in bankruptcy;

342.17(4)(a)2. 2. The title executed by the personal representative, guardian, or trustee; and

342.17(4)(a)3. 3. The evidence concerning payment of sales or use taxes required by s. 77.61 (1) or evidence that the transfer is exempt from such taxes.

342.17(4)(b) (b)

342.17(4)(b)1.1. The department shall transfer the decedent's interest in any vehicle to his or her surviving spouse or domestic partner under ch. 770 upon receipt of the title executed by the surviving spouse or domestic partner and a statement by the spouse or domestic partner which shall state:

342.17(4)(b)1.a. a. The date of death of the decedent;

342.17(4)(b)1.b. b. The approximate value and description of the vehicle; and

342.17(4)(b)1.c. c. That the spouse or domestic partner is personally liable for the decedent's debts and charges to the extent of the value of the vehicle, subject to s. 859.25.

342.17(4)(b)2. 2. The transfer shall not affect any liens upon the vehicle.

342.17(4)(b)3. 3. Except as provided in subd. 4., this paragraph is limited to no more than 5 vehicles titled in this state that are less than 20 years old at the time of the transfer under this paragraph. There is no limit on transfer under this paragraph of vehicles titled in this state that are 20 or more years old at the time of transfer under this paragraph.

342.17(4)(b)4. 4. The limit in subd. 3. does not apply if the surviving spouse or domestic partner is proceeding under s. 867.03 (1g) and the total value of the decedent's property subject to administration in the state, including the vehicles transferred under this paragraph, does not exceed $50,000.

342.17(4)(c) (c) Upon compliance with this subsection neither the secretary nor the department shall bear any liability or responsibility for the transfer of such vehicles in accordance with this section.

342.17(4)(d) (d) This subsection does not apply to transfer of interest in a vehicle under s. 342.15 (1) (d).

342.17 History History: 1971 c. 164 s. 82; 1973 c. 40, 243; 1977 c. 29 s. 1654 (7) (a), (c); 1977 c. 273; 1985 a. 141; 1991 a. 125, 239; 1995 a. 338, 421; 1997 a. 27; 1999 a. 94; 2001 a. 102; 2005 a. 216; 2009 a. 28.



342.18 When department to issue a new certificate.

342.18  When department to issue a new certificate.

342.18(1)(1) The department, upon receipt of a properly assigned certificate of title, with an application for a new certificate of title, the required fee and any other transfer documents required by law, to support the transfer, shall issue a new certificate of title in the name of the transferee as owner.

342.18(2) (2) The department, upon receipt of an application for a new certificate of title by a transferee other than by voluntary transfer, with proof of the transfer, the required fee and any other documents required by law, shall issue a new certificate of title in the name of the transferee as owner. If the transfer constituted a termination of the owner's interest or a sale under a security agreement by a secured party named in the certificate, under s. 342.17 (2), the new certificate shall be issued free of the names and addresses of the secured party who terminated the owner's interest and of all secured parties subordinate under s. 342.19 to such secured party. If the outstanding certificate of title is not delivered to it, the department shall make demand therefor from the holder of such certificate.

342.18(3) (3) The department shall retain for 5 years a record of every surrendered certificate of title, the record to be maintained so as to permit the tracing of title of the vehicle designated therein.

342.18(4) (4) Under each of the following circumstances only, the department shall issue a certificate of title for a transferred vehicle without requiring registration of the vehicle:

342.18(4)(a) (a) Whenever application therefor accompanied by the required fee is made by a finance company licensed under ss. 138.09 or 218.0101 to 218.0163, a bank organized under the laws of this state, or a national bank located in this state, and the vehicle in question is a used vehicle for which the department had issued a certificate of title to the previous owner or a vehicle previously registered in another jurisdiction or is a recreational vehicle.

342.18(4)(b) (b) Whenever application therefor accompanied by the required fee is made by any other person and the vehicle in question is a vehicle for which the department had issued a certificate of title to the previous owner or is a vehicle previously registered in another jurisdiction or is a recreational vehicle and the department is satisfied that the present owner has not operated or consented to the operation of the vehicle since it was transferred to that owner and that he or she understands that the certificate of title merely is evidence of ownership of the vehicle and does not authorize operation of the vehicle on the highways of this state.

342.18(4)(c) (c) Whenever application therefor accompanied by the required fee is made by a dealer or wholesaler to comply with the requirements of s. 342.16 (1) (d).

342.18 History History: 1973 c. 116 s. 6; 1977 c. 29 s. 1654 (7) (a); 1977 c. 273; 1989 a. 31; 1993 a. 159; 1999 a. 9, 31, 186.



342.19 Perfection of security interests.

342.19  Perfection of security interests.

342.19(1) (1) Unless excepted by s. 342.02, a security interest in a vehicle of a type for which a certificate of title is required is not valid against creditors of the owner or subsequent transferees or secured parties of the vehicle unless perfected as provided in this chapter.

342.19(2) (2)

342.19(2)(a)(a) Except as provided in sub. (2m), a security interest is perfected in one of the following ways:

342.19(2)(a)1. 1. If the secured party is an individual or a person exempted by rule under s. 342.245 (3), by the delivery to the department of the existing certificate of title, if any, an application for a certificate of title containing the name and address of the secured party, and the required fee.

342.19(2)(a)2. 2. Except as provided in s. 342.245 (3), if the secured party is not an individual, by the filing of a security interest statement containing the name and address of the secured party, and payment of the required fee, in the manner specified in s. 342.245 (1).

342.19(2)(b) (b) A security interest is perfected as of the later of the following:

342.19(2)(b)1. 1. The time of delivery to the department of the certificate of title if perfection occurs under par. (a) 1. or of the application if perfection occurs under par. (a) 2.

342.19(2)(b)2. 2. The time of the attachment of the security interest.

342.19(2m) (2m) If a secured party whose name and address is contained on the certificate of title for a vehicle acquires a new or additional security interest in the vehicle, such security interest is perfected at the time of its attachment under s. 409.203.

342.19(3) (3) An unperfected security interest is subordinate to the rights of persons described in ss. 409.317 and 409.323.

342.19(4) (4) The rules of priority stated in s. 409.322, the other sections therein referred to, and subch. III of ch. 409 shall, to the extent appropriate, apply to conflicting security interests in a vehicle of a type for which a certificate of title is required. A security interest perfected under this section is a security interest perfected otherwise than by filing for purposes of subch. III of ch. 409.

342.19(5) (5) The rules stated in subch. VI of ch. 409 governing the rights and duties of secured parties and debtors and the requirements for, and effect of, disposition of a vehicle by a secured party, upon default shall, to the extent appropriate, govern the rights of secured parties and owners with respect to security interests in vehicles perfected under this chapter.

342.19(6) (6) If a vehicle is subject to a security interest when brought into this state, s. 409.316 states the rules which apply to determine the validity and perfection of the security interest in this state.

342.19 History History: 1973 c. 336 s. 79; 1975 c. 286, 422; 1977 c. 29 s. 1654 (7) (a); 1999 a. 179; 2001 a. 10; 2009 a. 28.

342.19 Annotation Ch. 342, not ch. 409, governs the perfection of security interests in motor vehicles, but the creation of security interests is governed by ch. 409. Milwaukee Mack Sales v. First Wisconsin National Bank, 93 Wis. 2d 589, 287 N.W.2d 708 (1980).

342.19 Annotation Registration of goods under commercial law is conceptually distinct from registration of vehicles under vehicle registration laws. For a security interest perfected in another state to become unperfected, the requirement of "registration" in s. 409.103 (2) (b) requires both registration and issuance of a certificate of title. Dubis v. General Motors Acceptance Corp. 2000 WI App 209, 238 Wis. 2d 608, 618 N.W.2d 266, 99-2638.



342.195 Notification of person who has perfected security interest.

342.195  Notification of person who has perfected security interest. Upon request of a person who has perfected a security interest under s. 342.19, as shown by the records of the department, in a vehicle titled in this state, whenever the department receives information from another state that the vehicle is being titled in the other state and the information does not show that the security interest has been satisfied, the department shall notify the person. The person shall pay the department a $2 fee for each notification.

342.195 History History: 1983 a. 155; 1985 a. 202.



342.20 Duties on creation of security interest.

342.20  Duties on creation of security interest. If an owner creates a security interest in a vehicle, unless the name and address of the secured party already is contained on the certificate of title for the vehicle:

342.20(1) (1) The owner shall immediately execute, in the space provided therefor on the certificate of title or on a separate form or in an automated format prescribed by the department, an application to name the secured party on the certificate, showing the name and address of the secured party, and the owner or person in possession of the owner's certificate, as shown by the records of the department, shall cause the certificate, application and the required fee to be delivered to the secured party.

342.20(2) (2) The secured party shall immediately cause the certificate, application, and the required fee to be mailed or delivered to the department, except that if the secured party is not an individual or a person exempted by rule under s. 342.245 (3), the secured party shall follow the procedure specified in ss. 342.19 (2) (a) 2. and 342.245 (1) and (2).

342.20(3) (3) Upon receipt of the certificate of title, application, and the required fee, or upon receipt of the security interest statement and required fee if the secured party has utilized the process specified in s. 342.245 (1), the department shall issue to the owner a new certificate containing the name and address of the new secured party. The department shall deliver to such new secured party, unless the secured party utilized the process specified in s. 342.245 (1), and to the register of deeds of the county of the owner's residence, memoranda, in such form as the department prescribes, evidencing the notation of the security interest upon the certificate; and thereafter, upon any assignment, termination or release of the security interest, additional memoranda evidencing such action.

342.20(4) (4) The registers of deeds may record, and maintain a file of, all memoranda received from the department under sub. (3). Such recording, however, is not required for perfection, release or assignment of security interests, which shall be effective upon compliance with ss. 342.19 (2), 342.21 and 342.22 (1) and (2).

342.20 History History: 1975 c. 286; 1977 c. 29 s. 1654 (7) (a); 1981 c. 20; 1985 a. 202 s. 37; 1993 a. 301; 1995 a. 338; 1997 a. 27; 2009 a. 28; 2011 a. 32.



342.21 Assignment of security interest.

342.21  Assignment of security interest.

342.21(1) (1) Except as otherwise provided in s. 409.308 (5), a secured party may assign, absolutely or otherwise, the party's security interest in the vehicle to a person other than the owner without affecting the interest of the owner or the validity of the security interest, but any person without notice of the assignment is protected in dealing with the secured party as the holder of the security interest and the secured party remains liable for any obligations as a secured party until the assignee is named as secured party on the certificate.

342.21(2) (2) Subject to s. 409.308 (5), the assignee may but need not, to perfect the assignment, have the certificate of title endorsed or issued with the assignee named as secured party, upon delivering to the department the certificate and an assignment by the secured party named in the certificate in the form the department prescribes.

342.21 History History: 1977 c. 29 s. 1654 (7) (a); 1991 a. 316; 2001 a. 10.



342.22 Release of security interest.

342.22  Release of security interest.

342.22(1) (1) Within one month or within 10 days following written demand by the debtor after there is no outstanding obligation and no commitment to make advances, incur obligations or otherwise give value, secured by the security interest in a vehicle under any security agreement between the owner and the secured party, the secured party shall mail or deliver the certificate of title for the vehicle to the department if the secured party is in possession of the certificate and shall also do one of the following:

342.22(1)(a) (a) If the secured party is an individual or a person exempted by rule under s. 342.245 (3), execute and deliver to the owner, as the department prescribes, a release of the security interest in the form and manner prescribed by the department and a notice to the owner stating in no less than 10-point boldface type the owner's obligation under sub. (2). If the secured party fails to execute and deliver the release and notice of the owner's obligation as required by this paragraph, the secured party is liable to the owner for $25 and for any loss caused to the owner by the failure.

342.22(1)(b) (b) If the secured party is not described in par. (a), deliver to the department a release of the security interest in the manner specified in s. 342.245 (1) and deliver to the owner a notice stating that the release has been provided to the department.

342.22(2) (2) If an owner, other than a dealer holding the vehicle for resale, is in possession of the owner's certificate of title, the owner, upon receipt of the release and notice of obligation delivered under sub. (1) (a), shall promptly cause the certificate and release to be mailed or delivered to the department, which shall release the secured party's rights on the certificate and issue a new certificate. Upon receipt of the notice under sub. (1) (b), the owner may, in the form and manner prescribed by the department and without additional fee, deliver an application and the certificate of title to the department and the department shall issue a new certificate of title free of the security interest notation.

342.22(3) (3) The department may remove information pertaining to a security interest perfected under s. 342.19 from its computerized records when the following applicable period of time after the original perfection has elapsed unless the security interest is renewed in the same manner as provided in s. 342.19 (2) for perfection of a security interest:

342.22(3)(a) (a) For a recreational vehicle, 20 years.

342.22(3)(b) (b) For a truck tractor, 8 years.

342.22(3)(c) (c) For any other vehicle, 10 years.

342.22(4) (4) Removal of information pertaining to a security interest from the records of the department under sub. (3) does not affect any security agreement between the owner of a vehicle and the holder of security interest in the vehicle.

342.22 History History: 1977 c. 29 s. 1654 (7) (a); 1977 c. 217, 447; 1985 a. 202; 1997 a. 27; 1999 a. 9; 2009 a. 28; 2011 a. 32.



342.23 Secured party's and owner's duties.

342.23  Secured party's and owner's duties.

342.23(1) (1) A secured party named in a certificate of title shall, upon written request of the owner or of another secured party named on the certificate, disclose any pertinent information as to the party's security agreement and the indebtedness secured by it.

342.23(2) (2) An owner or person in possession of the owner's certificate of title, as shown by the records of the department, shall promptly deliver the certificate of title to any secured party who is named on it or who has a security interest in the vehicle described in it under any other applicable prior law of this state, upon receipt of a notice from such secured party that the security interest is to be assigned, extended or perfected.

342.23(3) (3) Any secured party who fails to disclose information pursuant to sub. (1) shall be liable for any loss caused to owner thereby.

342.23(4) (4) Any owner or other person in possession of the owner's certificate of title who fails to deliver the certificate of title to a secured party requesting it pursuant to sub. (2) shall be liable to such secured party for any loss caused to the secured party thereby and may be required to forfeit not more than $200.

342.23 History History: 1971 c. 278; 1991 a. 316; 1993 a. 159; 2011 a. 32.



342.24 Method of perfecting exclusive.

342.24  Method of perfecting exclusive. Subject to s. 409.311 (4), the method provided in this chapter of perfecting and giving notice of security interests subject to this chapter is exclusive. Security interests subject to this chapter are hereby exempted from the provisions of law which otherwise require or relate to the filing of instruments creating or evidencing security interests.

342.24 History History: 2001 a. 10.

342.24 Annotation Motor vehicle law provisions relating to security do not apply to a mobile home that has become a fixture. George v. Commercial Credit Corp. 440 F.2d 551 (1971).



342.245 Electronic processing of certain applications.

342.245  Electronic processing of certain applications.

342.245(1)(1) Except as provided in sub. (3), a secured party shall file a security interest statement and pay the fee under s. 342.19 (2) (a) 2. and deliver a release of a security interest under s. 342.22 (1) (b) utilizing an electronic process prescribed by the department under sub. (4).

342.245(2) (2) Upon receipt of a certificate of title as provided in s. 342.20 (1), a person required to file a security interest statement under sub. (1) shall destroy the certificate of title.

342.245(3) (3) The department may, by rule, exempt a person or a type of transaction from the requirements of sub. (1). Any person who is exempted under this subsection shall pay a fee to the department for processing applications submitted by the person under s. 342.19 (2) (a) 1. and releases submitted under s. 342.22, utilizing a process other than an electronic process.

342.245(4) (4) The department shall promulgate rules to implement and administer this section.

342.245 History History: 2009 a. 28.



342.25 Suspension or revocation of certificate.

342.25  Suspension or revocation of certificate.

342.25(1)(1) The department shall suspend or revoke a certificate of title if it finds any of the following:

342.25(1)(a) (a) The certificate of title was fraudulently procured, erroneously issued or prohibited by law.

342.25(1)(b) (b) The vehicle has been scrapped, dismantled or destroyed.

342.25(1)(c) (c) A transfer of title is set aside by a court of record by order or judgment.

342.25(1)(d) (d) The vehicle's odometer has been subjected to tampering and return of the certificate of title to the department is considered necessary to make a notation of that information on the certificate.

342.25(2) (2) Suspension or revocation of a certificate of title does not, in itself, affect the validity of a security interest noted on it.

342.25(3) (3) When the department suspends or revokes a certificate of title, the owner or person in possession of it shall, immediately upon receiving notice of the suspension or revocation, mail or deliver the certificate to the department.

342.25(4) (4) The department may seize and impound any certificate of title which has been suspended or revoked.

342.25 History History: 1977 c. 29 s. 1654 (7) (a); 1993 a. 159.



342.255 Cancellation of title or registration.

342.255  Cancellation of title or registration. The department shall cancel a title or registration whenever:

342.255(1) (1) A transfer of title is set aside by the court by order or judgment; or

342.255(2) (2) Fraud on the department is discovered by the department; or

342.255(3) (3) It is subsequently discovered that the issuance or possession of a title or registration is prohibited by law or that the odometer of a vehicle for which a certificate of title has been issued by the department has been subjected to tampering and return of the certificate of title to the department is considered necessary to make a notation of that information on the certificate.

342.255 History History: 1977 c. 29 s. 1654 (7) (a); 1993 a. 159.



342.26 Hearings and appeal.

342.26  Hearings and appeal. Any person aggrieved by an act or omission of the department under this chapter is entitled, upon request, to a hearing and judicial review thereof in accordance with ch. 227. Contested cases shall be heard and decided by the division of hearings and appeals.

342.26 History History: 1977 c. 29 ss. 1454, 1654 (7) (a); 1981 c. 347 s. 80 (2); 1993 a. 16.



342.30 Identification numbers.

342.30  Identification numbers.

342.30(1c) (1c) In this section, "owner" includes the lessee of a vehicle if the vehicle is registered, or required to be registered, by the lessee under ch. 341.

342.30(1g) (1g) No person may remove, alter or obliterate or intentionally make it impossible to read, as required under sub. (2), an identification number. This subsection does not apply to the obliteration of an identification number which occurs in the process of crushing a vehicle or vehicle part for scrap.

342.30(1m) (1m) When the department is satisfied as to the ownership of a vehicle subject to registration which has not been numbered by the manufacturer or on which the original number has been removed, obliterated or altered or on which the original casting has been replaced or on which a new identification number is required under s. 342.06 (1) (f), the department shall assign a new identification number for each such vehicle.

342.30(2) (2) Except as provided in this subsection, an identification number assigned by the department to a vehicle shall be permanently affixed to a location on the vehicle specified by the department that is readily visible when observed from outside the vehicle. Identification numbers assigned for cycles shall be stamped on the left side, near the top of the engine casting just below the cylinder barrel. Such stamping or affixing shall be done under the supervision of a dealer, distributor or manufacturer registered under s. 341.51 or under the supervision of a peace officer. The person supervising the stamping or affixing shall make a report thereof to the department. The department shall establish forms to be provided to vehicle owners specifying the location, for various types of vehicles, where identification numbers assigned by the department shall be stamped or affixed.

342.30(2m) (2m)

342.30(2m)(a)(a) A traffic officer or person authorized to enforce nonmoving traffic violations may use reasonable means to gain access to a vehicle if that vehicle's identification number cannot be read as required under sub. (2).

342.30(2m)(b) (b) Any person acting under par. (a) is immune from civil and criminal liability for good faith actions taken within the scope of that person's official duties.

342.30(3) (3)

342.30(3)(a)(a) Any person who violates sub. (1g) is guilty of a Class H felony.

342.30(3)(b) (b)

342.30(3)(b)1.1. Any owner of a vehicle for which the department has issued a new identification number who fails to have such number attached or stamped as required by sub. (2) may be required to forfeit not more than $200.

342.30(3)(b)2. 2. Any owner of a vehicle for which the department has issued a new identification number who with intent to defraud fails to have such number attached or stamped as required by sub. (2) may be required to forfeit not more than $1,000.

342.30(4) (4)

342.30(4)(a)(a) If a law enforcement agency finds a vehicle or part of a vehicle on which the identification number has been removed, altered or obliterated or made impossible to read, the law enforcement agency may seize the vehicle or part of a vehicle. If the identification number cannot be identified, the seized vehicle or vehicle part is presumed to be contraband. Except as provided in par. (d), if the identification number can be identified, the agency may return the vehicle to the owner. Except as provided in par. (b), the district attorney shall institute forfeiture proceedings under s. 973.076 regarding any vehicle or vehicle part that is seized under this paragraph and not returned to the owner.

342.30(4)(b) (b) If the district attorney brings a criminal action arising out of the seizure under par. (a), the district attorney shall not institute forfeiture proceedings under s. 973.076 before there is a final determination in the criminal action.

342.30(4)(c) (c) Paragraph (a) does not apply to the obliteration of an identification number that occurs in the process of crushing a vehicle or vehicle part for scrap.

342.30(4)(d) (d) If the identification number of a motorcycle or part of a motorcycle seized under par. (a) can be identified and if no forfeiture proceeding is commenced under s. 973.076 within 30 days after the seizure of the property, the custodian of the seized property shall immediately return the seized property to the owner named in the certificate of title or registration. If a motorcycle or part of a motorcycle is not returned to the owner named in the certificate of title or registration as required in this paragraph, and if the owner of the property commences a replevin action to recover possession of the property, and if the judge finds that the custodian of the property unreasonably retained the property after 30 days after the seizure, the court shall award the owner the costs and reasonable attorney fees incurred in the replevin action.

342.30 History History: 1971 c. 278; 1975 c. 121; 1977 c. 29 s. 1654 (7) (a); 1985 a. 202; 1987 a. 349; 1991 a. 233; 1993 a. 92, 165; 1997 a. 27, 33, 252, 283; 1999 a. 9, 80, 186; 2001 a. 109; 2011 a. 262.

342.30 Annotation The time limits in s. 973.076 are inapplicable to forfeitures of vehicles seized under this section. Sub. (4) (b) controls. State v. Elliot, 203 Wis. 2d 95, 551 N.W.2d 850 (Ct. App. 1996), 96-0012.



342.31 Report of stolen or abandoned motor vehicles.

342.31  Report of stolen or abandoned motor vehicles.

342.31(1)(1) Each sheriff and police department in the state shall immediately report to the department of justice each motor vehicle reported stolen or recovered within its jurisdiction.

342.31(2) (2) An owner of a garage or trailer park or of any type of storage or parking lot for motor vehicles shall report to the local law enforcement agency the make, motor number and serial or identification number of any vehicle stored, parked or left in the owner's garage, park or lot for a period of more than 30 consecutive days unless arrangements have been made by the owner of the vehicle for its continuous storage or parking or unless the owner of the vehicle is personally known to the owner of the garage, park or lot. Any person who fails to submit such report may be required to forfeit not more than $25.

342.31 History History: 1971 c. 278; 1973 c. 169; 1991 a. 316.



342.32 Counterfeiting and unlawful possession of certificate of title.

342.32  Counterfeiting and unlawful possession of certificate of title.

342.32(1)(1) No person may counterfeit, possess, sell, offer for sale or supply a forged, fictitious, counterfeit, stolen or fraudulently or unlawfully obtained certificate of title or registration, manufacturer's document of origin, instrument or other document that is or may be used as evidence of ownership, the transfer of ownership or the mileage disclosure of a motor vehicle.

342.32(2) (2) Unless authorized by the department, no person may possess, sell, offer for sale or supply any blank certificates of title or registration, manufacturers' documents of origin, instruments or other documents that may be used as evidence of ownership or registration of a motor vehicle.

342.32(3) (3) Whoever violates sub. (1) or (2) is guilty of a Class H felony.

342.32 History History: 1993 a. 159; 1997 a. 283; 2001 a. 109.



342.33 Sale of vehicle used as taxicab.

342.33  Sale of vehicle used as taxicab. No person shall sell or exchange, authorize or direct the sale or exchange of, or offer for sale or exchange any motor vehicle which the person knows has been used as a taxicab or for public transportation unless the certificate of title for such vehicle has been stamped by the department with the words "This motor vehicle has previously been used as a taxicab or for public transportation" and unless such certificate of title is exhibited by the vendor to the vendee before the sale of such vehicle is consummated. Any person who violates this section may be required to forfeit not more than $1,000.

342.33 History History: 1973 c. 218; 1977 c. 29 s. 1654 (7) (a); 1977 c. 273.



342.34 Department to be notified of destruction or junking of vehicle.

342.34  Department to be notified of destruction or junking of vehicle.

342.34(1)(1) Any person owning or possessing a junk vehicle shall, within 10 days after determining that the vehicle is a junk vehicle do all of the following:

342.34(1)(a) (a) Notify the department of the junk condition of the vehicle.

342.34(1)(b) (b) Return the certificate of title to the department.

342.34(1)(c) (c) If the vehicle is a motorcycle or an automobile registered under s. 341.27 or a motor home or a motor truck, dual purpose motor home or dual purpose farm truck which has a gross weight of not more than 8,000 pounds or a farm truck which has a gross weight of not more than 12,000 pounds, the owner shall remove the registration plates and retain and preserve them for use on any other vehicle of the same type which may subsequently be registered in his or her name. If the vehicle is not a motorcycle or an automobile registered under s. 341.27, or a motor home or a motor truck, dual purpose motor home or dual purpose farm truck which has a gross weight of not more than 8,000 pounds or a farm truck which has a gross weight of not more than 12,000 pounds, he or she shall remove and destroy the plates.

342.34(2) (2) Any person owning or possessing a vehicle which has been junked or destroyed shall, within 10 days after the destruction or junking occurred do all of the following:

342.34(2)(a) (a) Notify the department of the destruction or junking.

342.34(2)(b) (b) Return the certificate of title to the department.

342.34(2)(c) (c) Remove and either retain or destroy the registration plates for the vehicle as provided in sub. (1) (c).

342.34(3) (3) No certificate of title may be issued for a junk vehicle or for a vehicle which has been junked or destroyed.

342.34(3m) (3m) In determining whether a vehicle meets the definition of a junk vehicle for purposes of this section or s. 342.15 (1) (a), the department may promulgate rules specifying the conditions under which a vehicle shall be considered incapable of operation or use upon a highway.

342.34(4) (4)

342.34(4)(a)(a) Any person violating sub. (1) or (2) may be required to forfeit not more than $200.

342.34(4)(b) (b) Any person who with intent to defraud violates sub. (1) or (2) may be required to forfeit not more than $1,000.

342.34 History History: 1971 c. 278; 1977 c. 29 ss. 1455, 1654 (7) (a); 1977 c. 129, 418; 1983 a. 126, 227, 270, 538; 1987 a. 349; 1993 a. 63; 1997 a. 27; 1999 a. 80.



342.40 Vehicle abandonment prohibited; removal; disposal.

342.40  Vehicle abandonment prohibited; removal; disposal.

342.40(1c)(1c) In this section, "owner" includes the lessee of a vehicle if the vehicle is registered, or required to be registered, by the lessee under ch. 341.

342.40(1m) (1m) No person shall leave unattended any motor vehicle, trailer, semitrailer or mobile home on any public highway or private or public property, for such time and under such circumstances as to cause the vehicle to reasonably appear to have been abandoned. Except as otherwise provided in this section, whenever any vehicle has been left unattended without the permission of the property owner for more than 48 hours in cities of the 1st class and, in other cities, villages and towns, a period set by the governing body thereof, the vehicle is deemed abandoned and constitutes a public nuisance. A motor vehicle shall not be considered an abandoned motor vehicle when it is out of ordinary public view, or when designated as not abandoned by a duly authorized municipal or county official pursuant to municipal or county ordinance.

342.40(2) (2) Any vehicle in violation of this section shall be impounded until lawfully claimed or disposed of under sub. (3) except that if it is deemed by a duly authorized municipal or county representative that the cost of towing and storage charges for the impoundment would exceed the value of the vehicle, the vehicle may be junked or sold by the municipality or county prior to expiration of the impoundment period upon determination by the chief of police or sheriff having jurisdiction that the vehicle is not stolen or otherwise wanted for evidence or other reason. All substantially complete vehicles in excess of 19 model years of age shall be disposed of in accordance with sub. (3) (c).

342.40(3) (3) Any municipality or county may enact ordinances governing the removal and disposal of abandoned vehicles and, except for abandoned vehicles that have been stolen, provide a forfeiture in addition to providing for the recovery by the municipality or county of the cost of impounding and disposing of the vehicle.

342.40(3)(a) (a) Any municipal or university police officer, police officer appointed under s. 16.84 (2), sheriff's deputy, county traffic patrolman, state traffic officer or conservation warden who discovers any motor vehicle, trailer, semitrailer, or mobile home on any public highway or private or public property which has been abandoned shall cause the vehicle to be removed to a suitable place of impoundment. Upon removal of the vehicle the officer or warden shall notify the sheriff or chief of police of the abandonment and of the location of the impounded vehicle. Upon causing the removal of the motor vehicle by a towing service, the officer or warden shall, within 24 hours of ordering the removal, notify the towing service of the name and last-known address of the registered owner and all lienholders of record of the vehicle, unless the officer is employed by a municipality or county that has entered into a towing services agreement which requires the municipality or county to provide notice to such owner and lienholders of the towing.

342.40(3)(b) (b) The owner of any abandoned vehicle except a stolen vehicle is responsible for the abandonment and all costs of impounding and disposing of the vehicle. Costs not recovered from the sale of the vehicle may be recovered in a civil action by the municipality against the owner. Whether or not the municipality recovers the cost of towing and enforcement, the municipality shall be responsible to the towing service for requisitional towing service and reasonable charges for impoundment.

342.40(3)(c) (c) Any vehicle which is deemed abandoned by a duly authorized municipal or county representative and not disposed of under sub. (2) shall be retained in storage for a minimum period of 10 days after certified mail notice has been sent to the owner and lienholders of record to permit reclamation of the vehicle after payment of accrued charges. Such notice shall set forth the year, make, model, and serial number of the abandoned motor vehicle, the place where the vehicle is being held, and shall inform the owner and any lienholders of their right to reclaim the vehicle. The notice shall state that the failure of the owner or lienholders to exercise their rights to reclaim the vehicle under this section shall be deemed a waiver of all right, title, and interest in the vehicle and a consent to the sale of the vehicle. Each retained vehicle not reclaimed by its owner or lienholder may be sold. The municipality or county may dispose of the vehicle by sealed bid or auction sale as provided by ordinance. At such sale the highest bid for any such motor vehicle shall be accepted unless the same is deemed inadequate by a duly authorized municipal or county representative, in which event all bids may be rejected. If all bids are rejected or no bid is received, the municipality or county may either readvertise the sale, adjourn the sale to a definite date, sell the motor vehicle at a private sale or junk the vehicle. Any interested person may offer bids on each abandoned vehicle to be sold. If municipal or county ordinances do not state the procedure to be followed in advertising or providing public notice of the sale, a public notice shall be posted at the office of the municipal police department or the office of the county sheriff. The posting of the notice at the police or sheriff's department shall be in the same form as the certified mail notice sent to the owner or lienholders of record. Upon sale of an abandoned vehicle, the municipality or county shall supply the purchaser with a completed form designed by the department enabling the purchaser to obtain a regular certificate of title for the vehicle. The purchaser shall have 10 days to remove the vehicle from the storage area, but shall pay a reasonable storage fee established by the municipality or county for each day the vehicle remains in storage after the 2nd business day subsequent to the sale date. Ten days after the sale, the purchaser shall forfeit all interest in the vehicle and the vehicle shall be deemed to be abandoned and may be sold again. Any listing of vehicles to be sold by any municipality or county shall be made available to any interested person or organization which makes a written request for such list. The municipality or county may charge a fee for the list.

342.40(3)(e) (e) Within 5 days after the sale or disposal of a vehicle as provided in this subsection or sub. (2), the municipality or county shall advise the department of the sale or disposition on a form supplied by the department.

342.40(4) (4)

342.40(4)(a)(a) In this subsection, "state agency" has the meaning given for "agency" in s. 227.01 (1).

342.40(4)(b) (b) Notwithstanding any other provision of this section, a state agency responsible for the land on which a vehicle is left unattended and a duly authorized representative of that agency may exercise all of the powers and duties under this section of a municipality and a duly authorized municipal representative, subject to the following conditions:

342.40(4)(b)1. 1. Whenever a vehicle has been left unattended without the permission of the state agency for more than 72 hours, the vehicle is deemed abandoned and constitutes a public nuisance.

342.40(4)(b)2. 2. The state agency may promulgate rules governing the removal and disposal of abandoned vehicles and, except for abandoned vehicles that have been stolen, provide a forfeiture in addition to providing for the recovery by the state agency of the cost of impounding and disposing of the vehicle.

342.40(4)(c) (c) This subsection applies to any vehicle deemed abandoned before April 30, 1996, except that no forfeiture may be assessed against the owner of such a vehicle.

342.40 History History: 1971 c. 131; 1973 c. 213; 1977 c. 29 s. 1654 (7) (a); 1977 c. 68, 203, 447; 1989 a. 134; 1995 a. 216; 1997 a. 27; 2003 a. 142.






343. Operators' licenses.

343.01 Words and phrases defined.

343.01  Words and phrases defined.

343.01(1) (1) Words and phrases defined in s. 340.01 are used in the same sense in this chapter unless a different definition is specifically provided.

343.01(2) (2) In this chapter and ch. 344 the following words and phrases have the designated meanings:

343.01(2)(cb) (cb) "Motorized construction equipment" means motor-driven construction equipment designed principally for off-road use, including a motorscraper, backhoe, motorgrader, compacter, excavator, tractor, trencher and bulldozer.

343.01(2)(cg) (cg) "Moving violation" means a violation of ch. 110, of ch. 194 or of chs. 341 to 349 and 351, or a local ordinance in conformity therewith or a law of a federally recognized American Indian tribe or band in this state in conformity with one or more provisions of ch. 110, of ch. 194 or of chs. 341 to 349 and 351, or the laws of another jurisdiction for which being on duty time with respect to a commercial motor vehicle or driving or operating a motor vehicle is an element of the offense.

343.01(2)(cr) (cr) "Occupational license" means an operator's license, issued in accordance with s. 343.10, which confers only limited authorization to operate a motor vehicle and imposes specified restrictions.

343.01(2)(d) (d) "Photograph" means an unretouched image recorded by a camera and reproduced on a photosensitive surface, or a digital image.

343.01(2)(f) (f) "Representative vehicle" means a motor vehicle of the same vehicle class and type that an applicant or permittee for an operator's license operates or intends to operate.

343.01(2)(g) (g) "Resident" means an adult whose one home and customary and principal residence, to which the person has the intention of returning whenever he or she is absent, is in this state. A child under 18 years of age may qualify as a resident if the child lives in this state and at least one of the child's parents, or the child's guardian, is a resident of this state or the child meets any of the following requirements:

343.01(2)(g)1. 1. Is attending and residing at a full-time boarding school or similar live-in facility located in this state.

343.01(2)(g)2. 2. Is a foreign-exchange student from outside the United States residing with and in the care of a host family.

343.01(2)(g)3. 3. Is residing with and in the care of a relative or other adult acting in the place of a parent, with the consent of the child's parents or legal guardian.

343.01(2)(g)4. 4. Is on active duty with the U.S. armed forces.

343.01(2)(i) (i) "Tank vehicle" means any commercial motor vehicle that is designed to transport a liquid or gaseous materials within a tank that is either permanently or temporarily attached to the commercial motor vehicle or the chassis. In this paragraph, "tank" does not include a portable tank, as defined in 49 CFR 171.8, having a rated capacity under 1,000 gallons. In this paragraph, "liquid" has the meaning given in 49 CFR 171.8.

343.01 History History: 1971 c. 164 s. 83; 1971 c. 278; 1977 c. 29 s. 1654 (7) (a); 1977 c. 449; 1979 c. 110 s. 60 (6); 1979 c. 333 s. 5; 1981 c. 390 ss. 186, 252; 1983 a. 189, 223, 227, 270, 480, 538; 1989 a. 75, 105; 1991 a. 39; 1995 a. 113, 446; 2007 a. 20.

343.01 AnnotationSummary judgment is inapplicable in ch. 343 hearings. State v. Baratka, 2002 WI App 288, 258 Wis. 2d 342, 654 N.W.2d 875, 02-0770.



343.02 Administration of driver license law.

343.02  Administration of driver license law.

343.02(1) (1) The department shall administer and enforce this chapter and may promulgate for that purpose such rules as the secretary considers necessary. Rules promulgated under this chapter may not conflict with and shall be at least as stringent as standards set by the federal commercial motor vehicle safety act, 49 USC 31301 to 31317 and the regulations adopted under that act.

343.02(2) (2) The state of Wisconsin assents to the provisions of the federal law and regulations specified in sub. (1). The state of Wisconsin declares its purpose and intent to make provisions to implement and enforce that law and those regulations so as to ensure receipt by this state of any federal highway aids that have been or may be allotted to the state under 23 USC 104 (b) (1), (2), (5) and (6), including all increased and advanced appropriations.

343.02 History History: 1971 c. 164 s. 83; 1977 c. 29 s. 1654 (7) (a); 1981 c. 390 s. 252; 1989 a. 105; 1995 a. 113.



343.025 Medicare acceptance of assignment; information; report.

343.025  Medicare acceptance of assignment; information; report.

343.025(2)(2) Beginning in 1991, the department shall annually submit a report to the chief clerk of each house of the legislature for distribution to the legislature under s. 13.172 (2) concerning the numbers of individuals, by counties in this state, to whom the department distributed explanatory materials under ss. 343.20 (2m) and 343.50 (4).

343.025 History History: 1989 a. 294; 2003 a. 33.



343.027 Confidentiality of signatures.

343.027  Confidentiality of signatures. Any signature collected under this chapter may be maintained by the department and shall be kept confidential, except that the department shall release a signature or a facsimile of a signature to the department of revenue for the purposes of administering state taxes and collecting debt, to the person to whom the signature relates, to a court, district attorney, county corporation counsel, city, village, or town attorney, law enforcement agency, or to the driver licensing agency of another jurisdiction.

343.027 History History: 1995 a. 113; 2005 a. 25, 59; 2007 a. 20.



343.03 Classified driver license system.

343.03  Classified driver license system.

343.03(1) (1)  Compliance with federal standards.

343.03(1)(a)(a) The department shall institute a classified driver license system meeting all federal standards under 49 USC 30304 (e) and 31301 to 31317 and 49 CFR 383 and 384.

343.03(1)(b) (b) The department shall issue operator's licenses in conformity with the classified driver license system to each licensee upon renewal, initial application, or cancellation under s. 343.26 (1).

343.03(2) (2) Authorizations to drive specific vehicle groups. The department shall clearly indicate on each operator's license the class of vehicles that the licensee is authorized to operate. Additional authorization for the licensee to operate a vehicle type described in s. 343.04 (2) shall be shown by an endorsement, clearly indicated on the operator's license. If the authorizations are restricted in any way, the restrictions shall be clearly indicated on the document.

343.03(3) (3) License variants. Except for restricted licenses under s. 343.08 or temporary licenses under s. 343.10, 343.11 (1) or (3), 343.16 (6) (b), or 343.305 (8) (a), each operator's license issued by the department shall be in one of the following categories with a descriptive legend displayed on the top front side of the license document:

343.03(3)(a) (a) Regular license. The standard license legend is "regular" or a readily recognizable abbreviation thereof. The regular license, without any express endorsements or restrictions as provided in this chapter, authorizes the licensee to operate only "class D" vehicles as described in s. 343.04 (1) (d), except as otherwise provided in this subsection. The license may be endorsed to permit operation of Type 1 motorcycles or school buses that are not commercial motor vehicles. A regular license may be subject to restrictions, including the attachment of a special restrictions card as provided in s. 343.17 (4).

343.03(3)(b) (b) Commercial driver license. A license authorizing the operation of "Class A", "Class B" or "Class C" vehicles, including a license issued under s. 343.065, shall be labeled "Commercial Driver License" or "CDL". A commercial driver license may be endorsed to permit the operation of any other class or type of vehicle described in s. 343.04. A commercial driver license may be subject to restrictions, including the attachment of a special restrictions card as provided in s. 343.17 (4).

343.03(3)(c) (c) Motorcycle only license. Except as provided in par. (f), a license authorizing only the operation of "Class M" vehicles shall be labeled "Motorcycle Only". A motorcycle only license may not be endorsed to permit the operation of any other class or type of vehicle. The license may be subject to restrictions, including the attachment of a special restrictions card as provided in s. 343.17 (4).

343.03(3)(d) (d) Special restricted license. A license issued under s. 343.135 shall be labeled "Special Restricted License" or a readily recognizable abbreviation thereof. The license may authorize the operation of only "Class D" vehicles and may not be endorsed to permit operation of the vehicle types described in s. 343.04 (2). The license may be subject to restrictions in addition to those provided in s. 343.135, including the attachment of a special restrictions card as provided in s. 343.17 (4).

343.03(3)(e) (e) Occupational license. A license issued under s. 343.10 authorizing only the operation of motor vehicles other than "Class A", "Class B" or "Class C" vehicles shall be labeled "Occupational License". An occupational license may authorize the operation of "Class D" or "Class M" vehicles, or both, but may not permit operation of the vehicle types described in s. 343.04 (2). The license may be subject to restrictions in addition to those provided in s. 343.10, including the attachment of a special restrictions card as provided in s. 343.17 (4).

343.03(3)(f) (f) Probationary license. If s. 343.085 applies, the license shall be labeled "Probationary" or a readily recognizable abbreviation thereof instead of as provided in par. (a) or (c). This paragraph does not apply to a license authorizing the operation of commercial motor vehicles.

343.03(3m) (3m) Noncitizen temporary license. If the issuance of any license described under sub. (3) requires the license applicant to present any documentary proof specified in s. 343.14 (2) (es) 4. to 7., the license shall display on the front side of the license, in addition to any legend or label described in sub. (3), a legend identifying the license as temporary. This noncitizen temporary license may not be renewed except as provided in s. 343.165 (4) (c).

343.03(3r) (3r) Real ID Noncompliant license. If any license described under sub. (3) is issued based upon the exception specified in s. 343.165 (7), the license shall, in addition to any legend or label described in sub. (3), be marked in a manner consistent with requirements under applicable federal law and regulations to indicate that the license is issued in accordance with P.L. 109-13, section 202 (d) (11), and is not intended to be accepted by any federal agency for federal identification or any other official purpose.

343.03(4) (4) Elimination of multiple licenses. The department shall not knowingly issue more than one license to a person.

343.03(5) (5) Inquiries before issuance.

343.03(5)(a)(a) Before issuing or renewing any license under this chapter, the department shall obtain driver record information from the national driver registry and commercial driver license information system to determine whether the applicant holds a commercial driver license, or a license that is revoked, suspended or canceled, or is otherwise disqualified. If the applicant is currently licensed in another state, the department shall obtain information on the applicant's license status with the state of licensure before issuing a license.

343.03(5)(b) (b)

343.03(5)(b)1.1. Before issuing or renewing a commercial driver license, the department shall, within the time period specified in 49 CFR 384.232, request from any other jurisdiction that has issued an operator's license or commercial driver license to the person within the previous 10 years the driving record of the person as required under 49 CFR 384.206 (a) (2) (ii).

343.03(5)(b)2. 2. Subdivision 1. does not apply to a renewal of a person's commercial driver license if the department has previously issued or renewed a commercial driver license after September 30, 2005, and, in connection with the previous issuance or renewal, the department recorded on the person's driving record under s. 343.23 (2) (a) the date on which the operator's record check under subd. 1. was performed.

343.03(6) (6) Release of records.

343.03(6)(a)(a) Notwithstanding ss. 343.027, 343.14 (2j), and 343.237 (2), the department shall, upon request, provide to the commercial driver license information system and the driver licensing agencies of other jurisdictions any applicant or driver record information maintained by the department of transportation, including providing electronic access to any record or file under s. 343.23 (1) or (2).

343.03(6)(b) (b) The department shall, upon request and within 30 days of the request, provide to the driver licensing agencies of other jurisdictions the driving record of any person currently or previously licensed by the department, as required under 49 CFR 384.206 (a) (2) (iii).

343.03(6)(c) (c) The department shall, upon request and within the time period specified in s. 343.23 (2) (am) 1. b. and c., provide the operating record file information specified in s. 343.23 (2) (am) 1. b. and c. to any of the following requesters:

343.03(6)(c)1. 1. The person holding the commercial driver license.

343.03(6)(c)2. 2. The U.S. secretary of transportation.

343.03(6)(c)3. 3. Any employer or prospective employer of the person holding the commercial driver license, after notice to such person.

343.03(6)(c)4. 4. Any driver licensing agency of another jurisdiction or law enforcement agency.

343.03(6)(c)5. 5. Any governmental entity having access to the commercial driver license information system.

343.03(6)(c)6. 6. Any authorized agent of a requester specified in subds. 1. to 5.

343.03(7) (7) Notification of commercial driver license issuance and certain violations.

343.03(7)(a)(a) The department shall notify the commercial driver license information system within 10 days of an issuance, renewal or reinstatement of a commercial driver license, a commercial driver license upgrade authorizing the operation of a vehicle group not authorized on the prior commercial driver license, and of the surrender of a commercial driver license issued by another state.

343.03(7)(b) (b) Within 10 days after the disqualification of the holder of a commercial driver license from operating a commercial motor vehicle for at least 60 days, or after the revocation, suspension, or cancellation of a commercial driver license for at least 60 days, the department shall notify the commercial driver license information system and, if the license was not issued by the department, the jurisdiction that issued the license of the disqualification, revocation, suspension, or cancellation and the violation that resulted in the disqualification, revocation, suspension, or cancellation.

343.03(7)(c) (c) Within 10 days after a conviction of the holder of a commercial driver license issued by another jurisdiction for violating any state law or local ordinance of this state or any law of a federally recognized American Indian tribe or band in this state in conformity with any state law relating to motor vehicle traffic control, other than parking violations, or after a conviction of the holder of an operator's license issued by another jurisdiction, other than a commercial driver license, for any such violation while operating a commercial motor vehicle, the department shall notify the driver licensing agency of the jurisdiction that issued the license of the conviction.

343.03 History History: 1989 a. 105; 1991 a. 12, 32, 39; 1995 a. 113; 2003 a. 33; 2007 a. 20; 2009 a. 28, 103; 2011 a. 23, 32.



343.04 Vehicle classifications.

343.04  Vehicle classifications.

343.04(1) (1)  Vehicle classes. For purposes of this chapter, motor vehicles are divided into the following classes:

343.04(1)(a) (a) Class A. A "Class A" motor vehicle is any combination of vehicles with a gross vehicle weight rating, actual gross weight or registered weight of over 26,000 pounds, if the aggregate total gross vehicle weight rating, actual gross weight or registered weight of the vehicle or vehicles being towed is in excess of 10,000 pounds.

343.04(1)(b) (b) Class B. A "Class B" motor vehicle is any single vehicle with a gross vehicle weight rating, actual gross weight or registered weight of over 26,000 pounds, and any such vehicle towing a vehicle or vehicles with an aggregate total gross vehicle weight rating, actual gross weight or registered weight of 10,000 pounds or less.

343.04(1)(c) (c) Class C. A "Class C" motor vehicle is any single vehicle with a gross vehicle weight rating, actual gross weight and registered weight of 26,000 pounds or less, including any such vehicle towing a vehicle with a gross vehicle weight rating, actual gross weight and registered weight of less than 10,000 pounds, if any of the following applies:

343.04(1)(c)1. 1. The vehicle is designed to transport 16 or more passengers, including the driver.

343.04(1)(c)2. 2. The vehicle is transporting hazardous materials requiring placarding or any quantity of a material listed as a select agent or toxin under 42 CFR 73.

343.04(1)(d) (d) Class D. A "Class D" vehicle is any motor vehicle not included in par. (a), (b), (c) or (e).

343.04(1)(e) (e) Class M. A "Class M" vehicle is any Type 1 motorcycle.

343.04(2) (2) Vehicle types. For purposes of this chapter, certain vehicles intended to carry school children or other passengers, or having special operating characteristics, are divided into the following vehicle types specified in pars. (a) to (f):

343.04(2)(a) (a) Hazardous materials transporter. Hazardous materials transporter vehicles are vehicles transporting hazardous materials requiring placarding or any quantity of a material listed as a select agent or toxin under 42 CFR 73.

343.04(2)(b) (b) Air brakes equipped. Air brakes equipped vehicles are commercial motor vehicles equipped with a braking system operating fully or partly on the air brake principle.

343.04(2)(c) (c) Tanks. Tanks are commercial motor vehicles which are tank vehicles.

343.04(2)(d) (d) Passenger carrying. Passenger-carrying vehicles are motor vehicles designed to carry, or actually carrying, 16 or more passengers, including the driver.

343.04(2)(e) (e) School buses. All school buses, including those which are commercial motor vehicles.

343.04(2)(f) (f) Vehicles towing double or triple trailers. Vehicles towing double or triple trailers are commercial motor vehicles with double or triple trailers.

343.04 History History: 1989 a. 105; 1999 a. 140; 2003 a. 33.



343.05 Operators to be licensed; exceptions.

343.05  Operators to be licensed; exceptions.

343.05(1) (1)  General provisions.

343.05(1)(a)(a) Except as provided in this subsection, no person may at any time have more than one operator's license. This prohibition includes, without limitation, having licenses from more than one state, having licenses under more than one name or birthdate, and having more than one license issued for the operation of different types or classes of vehicles. This paragraph does not apply to any person who has only operator's licenses issued by this state and by a country, province, or subdivision that is a party to an agreement under s. 343.16 (1) (d).

343.05(1)(b) (b) During the 10-day period beginning on the date on which the person is issued an operator's license, a person may hold more than one operator's license.

343.05(1)(c) (c) A person may have both an operator's license and a duly issued instruction permit allowing restricted operation of a vehicle group not authorized by the license.

343.05(2) (2) Commercial motor vehicles.

343.05(2)(a)(a) No person may operate a commercial motor vehicle upon a highway in this state unless the person is one of the following:

343.05(2)(a)1. 1. A resident who is at least 18 years of age, who is not disqualified under s. 343.315, who has a valid commercial driver license which is not revoked, suspended, canceled or expired and, for the operation of any vehicle type under s. 343.04 (2), has an endorsement authorizing operation of the vehicle type.

343.05(2)(a)2. 2. A nonresident who has in his or her immediate possession a valid commercial driver license issued to the person in another jurisdiction or Mexico bearing all endorsements required for the specific class and type of vehicle being operated. A license is not valid under this subdivision if the license is restricted to operation inside the person's home jurisdiction, or if the person is otherwise violating restrictions or exceeding operating authorization stated on the person's license. If the nonresident is operating a commercial motor vehicle in interstate commerce, he or she must be at least 21 years of age.

343.05(2)(a)4. 4. A person with a temporary license under s. 343.305 (8) (a) which expressly authorizes the operation of the applicable class and type of commercial motor vehicle and which is not expired.

343.05(2)(b) (b) This subsection does not apply to a person whose operation of a commercial motor vehicle is subject to waiver under s. 343.055.

343.05(2)(c) (c) A tow truck operator holding a valid commercial driver license who is engaged in the removal of a disabled or wrecked vehicle from the highway or eliminating a hazard is not required to hold an endorsement to his or her commercial driver license regardless of the type of vehicle being towed. This exception to the requirement for an endorsement does not apply to any subsequent towing of the vehicle, including moving the vehicle from one repair facility to another, unless one of the following applies:

343.05(2)(c)1. 1. The tow truck operator is accompanied by a driver who holds the required endorsements.

343.05(2)(c)2. 2. The vehicle is a vehicle that requires a "P" endorsement for its operation.

343.05(3) (3) Noncommercial vehicles. Except as provided in sub. (4):

343.05(3)(a) (a) No person may operate a motor vehicle which is not a commercial motor vehicle upon a highway in this state unless the person possesses a valid operator's license issued to the person by the department which is not revoked, suspended, canceled or expired.

343.05(3)(b) (b) No person may operate a Type 1 motorcycle unless the person possesses a valid operator's license specifically authorizing the operation of Type 1 motorcycles.

343.05(3)(c) (c) No person may operate a moped or motor bicycle unless the person possesses a valid operator's license or a special restricted operator's license issued under s. 343.135 or a restricted license issued under s. 343.08. A license under this paragraph does not authorize operation of a moped or motor bicycle if the license is revoked, suspended, canceled or expired.

343.05(4) (4) Exemptions.

343.05(4)(a)(a) The following are exempt from the licensing requirements of this chapter:

343.05(4)(a)1. 1. A person in the armed services while operating a motor vehicle owned by or leased to the federal government.

343.05(4)(a)2. 2. A person while temporarily operating or moving a farm tractor or implement of husbandry on a highway between fields or between a farm and a field.

343.05(4)(a)3m. 3m. A person while operating motorized construction equipment. This subdivision does not apply to a truck or a construction vehicle designed for use on a roadway or to any vehicle exceeding a speed of 35 miles per hour.

343.05(4)(b) (b) The following are exempt from the licensing requirements of sub. (3):

343.05(4)(b)1. 1. A nonresident who is at least 16 years of age and who has in his or her immediate possession a valid operator's license issued to the person in the person's home jurisdiction.

343.05(4)(b)2. 2. Any nonresident of the United States who holds an international driving permit or a valid operator's license issued by a country which is a signatory to either the 1943 regulation of inter-American automotive traffic or the 1949 Geneva convention on road traffic.

343.05(4)(b)3. 3. Any nonresident of the United States who holds an international driving permit or a valid operator's license issued by Germany, Mexico, or Switzerland or by any other nation having a reciprocal agreement with the United States concerning driving privileges.

343.05(4)(c) (c) An exemption under par. (b) 2. or 3. applies only for a period of one year after a nonresident's arrival in the United States.

343.05(5) (5) Penalties.

343.05(5)(ag)(ag) In this subsection, "great bodily harm" has the meaning given in s. 939.22 (14).

343.05(5)(am) (am) Any person who violates sub. (1) or (2) shall be:

343.05(5)(am)1. 1. Fined not less than $200 nor more than $600 or imprisoned for not more than 6 months or both for the first such violation.

343.05(5)(am)2. 2. Fined not less than $300 nor more than $1,000 or imprisoned for not less than 5 days nor more than 6 months or both for the 2nd offense occurring within 3 years.

343.05(5)(am)3. 3. Fined not less than $1,000 nor more than $2,000 and imprisoned for not less than 10 days nor more than 6 months for the 3rd or subsequent offense occurring within 3 years.

343.05(5)(b) (b)

343.05(5)(b)1.1. Except as provided in subds. 2. to 5. and sub. (6), any person who violates sub. (3) (a) may be required to forfeit not more than $200 for the first offense, may be fined not more than $300 and imprisoned for not more than 30 days for the 2nd offense occurring within 3 years, and may be fined not more than $500 and imprisoned for not more than 6 months for the 3rd or subsequent offense occurring within 3 years. In this paragraph, a violation of a local ordinance in conformity with this section or a violation of a law of a federally recognized American Indian tribe or band in this state in conformity with this section shall count as a previous offense.

343.05(5)(b)2. 2. A person whose operator's license has expired not more than 3 months before a violation of sub. (3) (a) may be required to forfeit not more than $100 for the first offense.

343.05(5)(b)4. 4. Except as provided in subd. 2. and sub. (6), any person who violates sub. (3) (a) and, in the course of the violation, causes great bodily harm to another person is required to forfeit not less than $5,000 nor more than $7,500, except that, if the person knows at the time of the violation that he or she does not possess a valid operator's license, the person is guilty of a Class I felony.

343.05(5)(b)5. 5. Except as provided in subd. 2. and sub. (6), any person who violates sub. (3) (a) and, in the course of the violation, causes the death of another person is required to forfeit not less than $7,500 nor more than $10,000, except that, if the person knows at the time of the violation that he or she does not possess a valid operator's license, the person is guilty of a Class H felony.

343.05(5)(c) (c) Any person who violates sub. (3) (b) or (c) may be required to forfeit not more than $100.

343.05(6) (6) Other offenses; penalties. Section 343.44 and the penalties thereunder shall apply in lieu of this section to any person operating a motor vehicle upon a highway in this state with an operator's license which is revoked or suspended.

343.05 History History: 1971 c. 164 s. 83; 1977 c. 29 s. 1654 (7) (a); 1977 c. 273, 288, 447; 1979 c. 345; 1981 c. 42, 138; 1981 c. 390 s. 252; 1983 a. 243, 534, 535, 538; 1985 a. 65; 1989 a. 87, 105, 359; 1991 a. 32, 39; 1995 a. 113, 269, 347; 1997 a. 237; 2005 a. 412; 2009 a. 103, 276; 2011 a. 113.

343.05 Cross-reference Cross-reference: See s. 343.37 for limitations on nonresident operators.

343.05 Annotation The guidelines for operating a commercial vehicle under this section constitute a fundamental public policy to promote highway safety. The discharge of an at-will employee for refusing to violate this section was a wrongful discharge. Kempfer v. Automated Finishing, Inc. 211 Wis. 2d 100, 564 N.W.2d 692 (1997), 95-0649.

343.05 Annotation A person has a privilege, but not a right, to drive a motor vehicle upon a public highway. To exercise that privilege, the person must satisfy the licensing requirements of the state. County of Fond du Lac v. Kevin C. Derksen, 2002 WI App 160, 256 Wis. 2d 490, 647 N.W.2d 922, 01-2870.

343.05 AnnotationSummary judgment is inapplicable in ch. 343 hearings. State v. Baratka, 2002 WI App 288, 258 Wis. 2d 342, 654 N.W.2d 875, 02-0770.

343.05 Annotation Three-wheeled trucks and automobiles, golf carts, and other special purpose vehicles such as street sweepers, industrial fork-lifts, and motorized wheelbarrows are not motorcycles, and operators are not required to have special driver licenses. 58 Atty. Gen. 17.

343.05 Annotation A driver license authorizing motor-driven cycle operation is not required for the operation of a motor-driven cycle on private property. 64 Atty. Gen. 79.



343.055 Commercial driver license waivers.

343.055  Commercial driver license waivers.

343.055(1) (1)  Operators waived.

343.055(1)(a)(a) General. Except as provided in subs. (3) and (4) and notwithstanding s. 343.05 (2), operators of certain commercial motor vehicles specified in pars. (b) to (h) or any rule of the department promulgated under sub. (5) are not required to hold commercial driver licenses, if the operator holds a valid operator's license not limited to "Class M" vehicles.

343.055(1)(b) (b) Fire fighters. The operator of the commercial motor vehicle including, without limitation, fire trucks, hook and ladder trucks and foam or water transporters, is a person employed by a volunteer or paid fire organization and the person is operating emergency or fire fighting equipment necessary to the preservation of life or property or the execution of emergency management functions and equipped with a siren and warning lamps as provided in ss. 347.25 (1) and 347.38 (4) and the operation is in the routine performance of other duties of the fire organization or in response to an emergency call under s. 346.03 or during the return from a fire or other emergency response.

343.055(1)(c) (c) Farmers. The operator of the commercial motor vehicle is a farmer who is using the commercial motor vehicle within 150 miles of the operator's farm to transport agricultural products, farm machinery or farm supplies including transporting hazardous materials requiring placarding or a combination thereof to or from a farm and the commercial motor vehicle is operated and controlled by a farmer and not used in the operations of a common motor carrier or contract motor carrier, as defined in s. 194.01 (1) and (2). In this paragraph, "controlled" means leased or owned; and "farmer" and "leased" have the meanings given in s. 340.01 (18) (b).

343.055(1)(d) (d) Recreational vehicle operators. The operator of the commercial motor vehicle is a person operating a motor home, or a vehicle towing a 5th-wheel recreational vehicle or single-unit recreational vehicle and the vehicle or combination, including both units of a combination towing vehicle and the 5th-wheel recreational vehicle or recreational vehicle, is both operated and controlled by the person and is transporting only members of the person's family, guests or their personal property. This paragraph does not apply to any transportation for hire or the transportation of any property connected to a commercial activity. In this paragraph, "controlled" means leased or owned.

343.055(1)(e) (e) Law enforcement officers. The operator of the commercial motor vehicle is a law enforcement officer who is operating an authorized emergency vehicle that is necessary to the preservation of life or property or the execution of emergency governmental functions and that is equipped with warning lamps and a siren as provided in ss. 347.25 and 347.38 (4).

343.055(1)(h) (h) Rescue squad members. The operator of the commercial motor vehicle is a member of a legally organized rescue squad. This paragraph applies only to the operation of authorized emergency vehicles.

343.055(2) (2) Disqualifications not applicable. Notwithstanding s. 343.44, a person disqualified under s. 343.315 may operate a commercial motor vehicle as described in this section if the person holds a valid operator's license issued to the person authorizing the operation of "Class D" vehicles.

343.055(3) (3) Vehicles transporting hazardous materials, carrying passengers or towing double or triple trailers not waived. Nothing in this section authorizes the operation of a combination vehicle with double or triple trailers, a vehicle transporting hazardous materials requiring placarding except as provided in sub. (1) (c), a vehicle transporting any quantity of a material listed as a select agent or toxin under 42 CFR 73, or a vehicle carrying or designed to transport the driver and 15 or more persons, by a person who does not hold a valid operator's license properly endorsed to permit such operation.

343.055(4) (4) Effect of waivers. The waivers under this section shall apply to the extent permitted under federal law and shall exempt a person only from the requirement in s. 343.05 (2) to hold a commercial driver license to operate a commercial motor vehicle upon a highway in this state. A commercial motor vehicle operated under this waiver remains a commercial motor vehicle.

343.055(5) (5) Rules. As soon as possible after the federal commercial motor vehicle safety act, 49 USC 31301 to 31317, or the regulations adopted under that act permit any commercial driver license waiver, the department shall promulgate rules governing eligibility for the waiver. This subsection applies to waivers not permitted by federal law on May 12, 1992.

343.055 History History: 1989 a. 105; 1991 a. 39, 242; 1993 a. 19; 1995 a. 113, 247; 1999 a. 9, 140; 2003 a. 33; 2007 a. 11; 2009 a. 254.



343.06 Persons not to be licensed.

343.06  Persons not to be licensed.

343.06(1) (1) The department shall not issue a license:

343.06(1)(a) (a) To any person whose operator's license or nonresident's operating privilege was withheld, suspended, revoked or canceled under the provisions of the law in effect prior to September 1, 1941, unless such person complies with the requirements of this chapter relative to obtaining a license or restoration of operating privileges after suspension, revocation or cancellation.

343.06(1)(b) (b) To any person whose operating privilege has been suspended or revoked or is subject to immediate mandatory suspension or revocation under this chapter, except as otherwise expressly provided in this chapter.

343.06(1)(c) (c) To any person under age 18 unless the person is enrolled in a school program or high school equivalency program and is not a habitual truant as defined in s. 118.16 (1) (a), has graduated from high school or been granted a declaration of high school graduation equivalency, or is enrolled in a home-based private educational program, as defined in s. 115.001 (3g), and has satisfactorily completed a course in driver education in public schools approved by the department of public instruction, or in technical colleges approved by the technical college system board, or in nonpublic and private schools or tribal schools, as defined in s. 115.001 (15m), that meet the minimum standards set by the department of public instruction, or has satisfactorily completed a substantially equivalent course in driver training approved by the department and given by a school licensed by the department under s. 343.61, or has satisfactorily completed a substantially equivalent course in driver education or training approved by another state and has attained the age of 16, except as provided in s. 343.07 (1g). The department shall not issue a license to any person under the age of 18 authorizing the operation of "Class M" vehicles unless the person has successfully completed a basic rider course approved by the department. The department may, by rule, exempt certain persons from the basic rider course requirement of this paragraph. Applicants for a license under s. 343.08 or 343.135 are exempt from the driver education, basic rider or driver training course requirement. The secretary shall prescribe rules for licensing of schools and instructors to qualify under this paragraph. The driver education course shall be made available to every eligible student in the state. Except as provided under s. 343.16 (1) (bm) and (c) and (2) (cm) to (e), no operator's license may be issued unless a driver's examination has been administered by the department.

343.06(1)(cm) (cm) To operate "Class D" vehicles to any person under 18 years of age, unless the person has accumulated at least 30 hours of behind-the-wheel driving experience, at least 10 hours of which were during hours of darkness. Each hour of behind-the-wheel driving experience while accompanied by a qualified instructor, as defined in s. 343.07 (1c), shall be considered to be 2 hours of behind-the-wheel driving experience, except that no more than 5 hours of behind-the-wheel driving experience while accompanied by a qualified instructor may be counted in this manner. This paragraph does not apply to applicants for a restricted license under s. 343.08 or a special restricted operator's license under s. 343.135. The department may promulgate rules that waive the requirement of accumulating at least 30 hours of behind-the-wheel experience for qualified applicants who are licensed by another jurisdiction to operate "Class D" vehicles.

343.06(1)(d) (d) To any person whose dependence on alcohol has attained such a degree that it interferes with his or her physical or mental health or social or economic functioning, or who is addicted to the use of controlled substances or controlled substance analogs, except that the secretary may issue a license if the person submits to an examination, evaluation or treatment in a treatment facility meeting the standards prescribed in s. 51.45 (8) (a), as directed by the secretary, in accordance with s. 343.16 (5).

343.06(1)(e) (e) To any person who is unable to exercise reasonable control over a motor vehicle, as defined by the department by rule.

343.06(1)(f) (f) To any person who is required by this chapter to take an examination, unless such person takes and successfully passes such examination. Deaf persons otherwise qualified under this chapter to receive a license shall be issued such license in the discretion of the secretary.

343.06(1)(g) (g) To any person who is required under the motor vehicle financial responsibility laws of this state to furnish proof of financial responsibility, and who has not furnished such proof in the manner prescribed by statute and any lawful rules of the department pertaining thereto.

343.06(1)(h) (h) To any person when the secretary has good cause to believe that the operation of a motor vehicle on the highways by such person will be inimical to the public safety or welfare.

343.06(1)(i) (i) To any person who has been convicted of any offense specified under ss. 940.225, 948.02, 948.025, 948.07, or 948.085 or adjudged delinquent under ch. 938 for a like or similar offense, when the sentencing court makes a finding that issuance of a license will be inimical to the public safety and welfare. The prohibition against issuance of a license to the offenders shall apply immediately upon receipt of a record of the conviction and the court finding by the secretary, for a period of one year or until discharge from any jail or prison sentence or any period of probation, extended supervision or parole with respect to the offenses specified, whichever date is the later. Receipt by the offender of a certificate of discharge from the department of corrections or other responsible supervising agency, after one year has elapsed since the prohibition began, entitles the holder to apply for an operator's license. The applicant may be required to present the certificate of discharge to the secretary if the latter deems it necessary.

343.06(1)(k) (k) To any person who is not a resident.

343.06(1)(L) (L) To any person who does not satisfy the requirements under s. 343.165 (1).

343.06(1)(m) (m) To any person who has been declared incompetent under s. 54.25 (2) (c) 1. d. to apply for an operator's license.

343.06(2) (2) The department shall not issue a commercial driver license, including a renewal or reinstated license, to any person, or reinstate a person's authorization to operate a commercial motor vehicle, during any period of disqualification under s. 343.315 or 49 CFR 383.51, under the law of another jurisdiction disqualifying a person from operating a commercial motor vehicle under circumstances similar to those specified in s. 343.315 or 49 CFR 383.51, or under a determination by the federal motor carrier safety administration that the person is no longer qualified to operate a commercial motor vehicle under 49 CFR 391, or to any person whose operating privilege is revoked, suspended, or canceled. Any person who is known to the department to be subject to disqualification as described in s. 343.44 (1) (d) shall be disqualified by the department as provided in s. 343.315.

343.06(3) (3) The department shall not issue a commercial driver license valid for use in interstate commerce to any person who is less than 21 years of age or who does not meet the physical qualifications for drivers contained in 49 CFR 391 or rules of the department concerning qualifications of drivers in interstate commerce.

343.06 History History: 1971 c. 40 s. 93; 1971 c. 154 s. 79 (3); 1971 c. 219; 1975 c. 184 s. 13; 1975 c. 421; 1977 c. 29 s. 1654 (7) (a), (c); 1977 c. 41, 238, 273, 360, 447; 1983 a. 17, 243; 1985 a. 202; 1987 a. 40, 122; 1987 a. 332 s. 64; 1987 a. 403; 1989 a. 31, 105; 1993 a. 16, 227, 363, 399, 491; 1995 a. 27 s. 9145 (1); 1995 a. 77, 113, 448; 1997 a. 27, 84, 283; 1999 a. 9, 140; 2001 a. 38; 2003 a. 33; 2005 a. 126, 149, 277, 387; 2007 a. 20, 97; 2009 a. 28, 103, 302; 2011 a. 23, 32, 260.

343.06 Annotation Performance of the duty to apply sub. (7), 1987 stats. [now sub. (1) (e)], delegated to a state driver license examiner is within the rule of civil immunity. Lifer v. Raymond, 80 Wis. 2d 503, 259 N.W.2d 537 (1977).

343.06 Annotation The offering of driver education courses by public schools is optional rather than mandatory; but if offered, all qualified students must be allowed to participate. The state superintendent may require private schools to consent to on-site inspections for compliance verification as a condition of approval granted those schools under that section. 59 Atty. Gen. 27.



343.065 Restricted commercial driver license.

343.065  Restricted commercial driver license.

343.065(1) (1) If an applicant for a commercial driver license is less than 21 years of age or does not meet the physical qualifications for drivers contained in 49 CFR 391 or an alternative federally approved driver qualification program established by the department by rule but is at least 18 years of age and otherwise qualified under this chapter and the rules of the department, the department may issue the applicant a commercial driver license restricted to authorizing the operation of commercial motor vehicles not in interstate commerce.

343.065(2) (2) A commercial driver license issued under this section shall clearly identify that the license does not authorize the operation of commercial motor vehicles in interstate commerce.

343.065(3) (3)

343.065(3)(a)(a) If a person issued any commercial driver license under this chapter authorizing operation of commercial motor vehicles in interstate commerce does not have on file with the department a current certification specified in s. 343.14 (2) (i) 1. covering the person's physical qualifications, the department may downgrade the commercial driver license to a restricted commercial driver license under this section and impose a "K" restriction on the license.

343.065(3)(b) (b) The department shall promulgate rules to define "downgrade" in accordance with federal law and regulations or guidance from the applicable federal agency, to establish the process for downgrading a commercial driver license and whether or not a new commercial driver license document will be issued after a commercial driver license is downgraded, and to establish the process for reinstating a downgraded commercial driver license after the department receives from the licensee a valid medical certification or other appropriate certification of physical qualifications.

343.065 History History: 1989 a. 105; 1995 a. 113; 2011 a. 32.



343.07 Instruction permits.

343.07  Instruction permits.

343.07(1c)(1c)  Definition. In this section, "qualified instructor" means a person employed by a public school, private school, or tribal school, as defined in s. 115.001 (15m), holding an operator's license and meeting the teaching certification standards of the department of public instruction or the technical college system board to teach driver education; or an instructor of a school licensed under s. 343.61; or a teacher or student teacher in a driver education course for teachers conducted by an institution of higher education.

343.07(1g) (1g) Regular permit; issuance, restrictions. Upon application therefor by a person at least 15 years and 6 months of age who, except for age or lack of training in the operation of a motor vehicle, is qualified to obtain an operator's license and has passed such knowledge test as the department may require, the department may issue a regular instruction permit. If the application is made by a male who is at least 18 years of age but less than 26 years of age, the application shall include the information required under s. 343.14 (2) (em). The permit entitles the permittee to operate a motor vehicle, except a commercial motor vehicle, school bus, or Type 1 motorcycle, a motor bicycle, or a moped, upon the highways, subject to the following restrictions:

343.07(1g)(a) (a) Except as provided in this subsection, no permittee may operate a motor vehicle unless accompanied by a person who has at least 2 years of licensed driving experience, who presently holds a valid regular license, as defined in s. 343.03 (3) (a), who occupies the seat beside the permittee and who is one of the following:

343.07(1g)(a)1. 1. A qualified instructor who is 19 years of age or older. If the motor vehicle is equipped with dual controls, up to 3 other persons, in addition to the qualified instructor, may occupy seats in the motor vehicle other than the front seat.

343.07(1g)(a)2. 2. The permittee's parent, guardian or spouse who is 19 years of age or older. In addition to the parent, guardian or spouse, the permittee's immediate family members may occupy seats in the motor vehicle other than the front seat.

343.07(1g)(a)3. 3. A person who is 21 years of age or older. If the permittee is under 18 years of age, this subdivision applies only if the licensed person has been designated in writing to accompany the permittee by the permittee's parent or guardian prior to operation of the vehicle by the permittee.

343.07(1g)(bm) (bm) Except as provided in par. (a), no permittee may operate a motor vehicle upon a highway in this state whenever any person is in the motor vehicle.

343.07(1g)(cm) (cm) If the permittee is at least 16 years of age, in addition to the licensed accompanying operator, one other licensed person 25 years of age or more with at least 2 years' driving experience may occupy a seat in the motor vehicle other than the front seat.

343.07(1g)(d) (d) The permittee shall not operate a motor vehicle during the hours of darkness unless accompanied by:

343.07(1g)(d)1. 1. A licensed person 25 years of age or more, with at least 2 years' licensed driving experience, occupying the seat beside the permittee; or

343.07(1g)(d)2. 2. A qualified instructor.

343.07(1g)(e) (e) The permittee may operate a motor vehicle when accompanied by an authorized license examiner for the purpose of examining the permittee's ability to operate a motor vehicle.

343.07(1m) (1m) Commercial motor vehicle and school bus instruction permits; issuance, restrictions. Upon application therefor by a person at least 18 years of age who holds a valid operator's license issued under this chapter and who, except for lack of training in the operation of a commercial motor vehicle or school bus, is qualified to obtain authorization for the operation of such vehicle including having passed the applicable knowledge tests, the department may issue an instruction permit for commercial motor vehicle or school bus operation. A permit limited to commercial motor vehicle instructional operation entitles the permittee to operate only a commercial motor vehicle upon the highways. A permit limited to school bus instructional operation entitles the permittee to operate only a school bus upon the highways. Both permits are subject to the following restrictions:

343.07(1m)(a) (a) Except as provided in par. (am), the permittee may not operate a commercial motor vehicle or school bus unless accompanied by a qualified instructor or a licensed person 21 years of age or older with a valid license authorizing the person to operate such vehicle, occupying the seating position nearest to the driver. No passengers are allowed in the vehicle, except that when the accompanying operator is a qualified instructor up to 3 other permittees also being trained may occupy seats in the vehicle. The permittee may operate a commercial motor vehicle carrying property under this paragraph.

343.07(1m)(am) (am)

343.07(1m)(am)1.1. A permittee may operate a commercial motor vehicle or school bus, other than a vehicle type specified in s. 343.04 (2) (a), (c) or (f), within this state unaccompanied by a qualified instructor or a licensed person 25 years of age or older with at least 2 years of licensed driving experience in a representative vehicle and a valid license authorizing the person to operate such vehicle if the permittee has taken and passed the applicable knowledge tests and all of the following requirements are met:

343.07(1m)(am)1.a. a. The permittee is operating the vehicle in connection with a driver training course or program approved by the department.

343.07(1m)(am)1.b. b. The vehicle is being used by the permittee exclusively for driver training purposes and not for the purposes of carrying property or passengers.

343.07(1m)(am)1.c. c. Direct, uninterrupted audio or audiovisual electronic communication between a qualified instructor and the permittee is maintained at all times the permittee is operating the vehicle.

343.07(1m)(am)2. 2. This paragraph shall apply to the extent permitted under federal law.

343.07(1m)(b) (b) Unless the permittee is at least 21 years of age, the instruction permit is not valid authorization for operation in interstate commerce and that lack of authorization shall be clearly indicated on the permit.

343.07(1m)(c) (c) The permittee may operate a commercial motor vehicle or school bus when accompanied by an authorized license examiner for the purpose of examining his or her ability to operate a commercial motor vehicle or school bus.

343.07(1m)(d) (d) No person holding an instruction permit issued under this subsection may operate a vehicle transporting hazardous materials requiring placarding or any quantity of a material listed as a select agent or toxin under 42 CFR 73.

343.07(2) (2) Training certificate required. Except for persons who qualify for a license under s. 343.08, the department shall not issue an instruction permit to anyone under 18 years of age, unless it has a certificate from the applicant's qualified instructor to the effect that the applicant is enrolled in an approved driver education and training course for the purpose of the practice driving phase.

343.07(3) (3) Duration; cancellation. An instruction permit to operate vehicles other than commercial motor vehicles or school buses is valid for 12 months except that it may be canceled upon receipt of information, by the secretary, of noncompletion or unsatisfactory completion of a driver education and training course by a permittee under the age of 18. An instruction permit to operate commercial motor vehicles or school buses is valid for 6 months.

343.07(4) (4) Instruction permits; Type 1 motorcycle, motor bicycle and moped.

343.07(4)(a)(a) Subject to s. 343.16 (1) (a), upon application by a person who qualifies for issuance of a license under s. 343.06 (1) (c) and who wishes to qualify for the operation of a Type 1 motorcycle, the department may issue an instruction permit for the operation of "Class M" vehicles.

343.07(4)(b) (b) The permit for Type 1 motorcycle operation shall be valid for 6 months. The department shall issue no more than 3 permits for Type 1 motorcycle operation to a person unless the person has successfully completed a rider course approved by the department. The department may, by rule, exempt certain persons from the rider course requirement of this paragraph. The permit for Type 1 motorcycle operation entitles the permittee to operate a Type 1 motorcycle subject to the following restrictions:

343.07(4)(b)1. 1. No passenger may accompany the permittee except that a person with at least 2 years of licensed driving experience and whose license is endorsed for Type 1 motorcycle operation may ride as a passenger-instructor.

343.07(4)(b)2. 2. The permittee may not operate a Type 1 motorcycle during hours of darkness unless accompanied by a licensed person 25 years of age or more and meeting the requirements of subd. 1.

343.07(4)(c) (c) The permit for moped and motor bicycle operation shall be valid for 6 months and entitles the permittee to operate a moped or motor bicycle subject to restrictions specified by the department by rule.

343.07(6) (6) Special instructional permits. This section does not apply to instructional permits issued under s. 343.075.

343.07(7) (7) Penalty for restriction violations.

343.07(7)(a)(a) Notwithstanding s. 343.43 (1) (d) and (3m), any person who violates sub. (1g) (a), (bm), or (d) or (4) (b) 1. or 2. shall be required to forfeit $50 for the first offense and not less than $50 nor more than $100 for each subsequent offense.

343.07(7)(b) (b) Upon receiving notice of a person's conviction for a violation of sub. (1g) (a), (bm), or (d) or (4) (b) 1. or 2., the department shall notify any adult sponsor who has signed for the person under s. 343.15 (1) of the conviction.

343.07 History History: 1971 c. 164; 1973 c. 199; 1977 c. 29 s. 1654 (7) (a), (c); 1977 c. 128, 273; 1979 c. 345; 1983 a. 243; 1985 a. 65, 202; 1987 a. 122; 1989 a. 87, 105, 359; 1991 a. 12, 269, 316; 1993 a. 16, 24, 399; 1995 a. 27 s. 9145 (1); 1997 a. 27; 1999 a. 9; 2001 a. 93; 2003 a. 33; 2005 a. 149, 294, 466; 2007 a. 97; 2009 a. 302.

343.07 Annotation Although the liability of a passenger-teacher for the negligence of his student driver has generally been based on principles of agency, the passenger's liability may also arise from violation of an independent duty to supervise and control the automobile based upon his agreement, as an experienced driver, to instruct and supervise an inexperienced driver. Hoeft v. Friedel, 70 Wis. 2d 1022, 235 N.W.2d 918 (1975).



343.075 Instructional permits for applicants for special restricted operators' licenses.

343.075  Instructional permits for applicants for special restricted operators' licenses. The department may require an applicant for a special restricted operator's license under s. 343.135 to first obtain an instructional permit if the department deems it advisable. The department shall determine the requirements for issuance of an instructional permit under this section and the restrictions, if any, on such permits.

343.075 History History: 1979 c. 345.



343.08 Restricted licenses for persons under 18 years of age.

343.08  Restricted licenses for persons under 18 years of age.

343.08(1)(1) Upon application therefor, the department may issue a restricted license to a person who is at least 14 and less than 18 years of age if the following conditions, in addition to any others specified in this chapter, are fulfilled:

343.08(1)(a) (a) The department must be satisfied that it is necessary for the applicant to operate an automobile, farm truck, dual purpose farm truck, Type 1 motorcycle powered with an engine of not more than 125 cubic centimeters displacement, Type 2 motorcycle, moped or motor bicycle owned and registered by the applicant's parent or guardian or a farm truck leased to the applicant's parent or guardian.

343.08(1)(b) (b) The applicant, accompanied by a parent or guardian, must have appeared in person before an examining officer with a certificate of birth to show that the applicant is at least 14 years of age.

343.08(1)(c) (c) The applicant must have passed an examination as specified in s. 343.16, including a test of the applicant's ability to safely operate the type of vehicle which the applicant is making application for license to operate.

343.08(2) (2)

343.08(2)(a)(a) A restricted license issued pursuant to this section is valid only until the licensee secures an operator's license issued pursuant to s. 343.03 or reaches 18 years of age and, except as provided in par. (b), entitles the licensee to operate an automobile, farm truck, dual purpose farm truck, Type 1 motorcycle powered with an engine of not more than 125 cubic centimeters displacement, Type 2 motorcycle, moped or motor bicycle owned and registered by the licensee's parent or guardian or a farm truck leased to the licensee's parent or guardian or any combination of these vehicles, depending on the restrictions placed by the department on the particular license.

343.08(2)(b) (b) A license issued pursuant to this section does not authorize the licensee to operate any such vehicle during hours of darkness or to operate a vehicle for hire or in a city having a population of 500,000 or more or to operate a school bus or a commercial motor vehicle, including a farm truck or dual purpose farm truck defined as a commercial motor vehicle, or taxicab.

343.08 History History: 1977 c. 29 s. 1654 (7) (a); 1977 c. 273; 1983 a. 223, 227, 243, 270, 538; 1985 a. 65; 1989 a. 105; 1991 a. 316.



343.085 Probationary licenses to new drivers.

343.085  Probationary licenses to new drivers.

343.085(1) (1)

343.085(1)(a)(a) Except as provided in par. (b) and sub. (2), the department shall issue a probationary license to all applicants for an original license. The probationary license shall remain in effect as provided in s. 343.20 (1) (a).

343.085(1)(b) (b) The department may not issue a probationary license to operate "Class D" vehicles under this section to an applicant who is under 18 years of age unless the applicant has held an instruction permit issued under s. 343.07 for not less than 6 months and, during the 6-month period immediately preceding application, has not committed a moving violation, specified by the department by rule, resulting in a conviction. The department may promulgate rules to waive the requirement of holding an instruction permit for not less than 6 months for qualified applicants who are licensed by another jurisdiction to operate "Class D" vehicles.

343.085(2) (2)

343.085(2)(a)(a) Any person moving to this state who has been licensed in another jurisdiction for at least 3 years, who presently holds a license, other than an instruction permit, from another jurisdiction which has not expired for more than 6 months and who has passed the person's 21st birthday is exempt from this section.

343.085(2)(b) (b) Applicants issued a commercial driver license are exempt from this section.

343.085(2)(c) (c) Any person entitled to a regular license under an agreement entered into under s. 343.16 (1) (d) is exempt from this section.

343.085(2m) (2m)

343.085(2m)(a)(a) Except as provided in this subsection, during the 9-month period after issuance of a probationary license under this section, no licensee under 18 years of age may operate a "Class D" vehicle upon a highway in this state:

343.085(2m)(a)1. 1. If, in addition to the licensee, the vehicle is occupied by any person other than the following:

343.085(2m)(a)1.a. a. Any number of members of the licensee's immediate family.

343.085(2m)(a)1.b. b. A person who meets the requirements under s. 343.07 (1g) (a).

343.085(2m)(a)1.c. c. Not more than one other person not described in subd. 1. a. and b.

343.085(2m)(a)2. 2. Between the hours of 12 midnight and 5 a.m., unless the licensee's parent or guardian, or a person who meets the requirements under s. 343.07 (1g) (a), occupies the seat beside the licensee, or unless the licensee is traveling between his or her place of residence, school, and place of employment.

343.085(2m)(am) (am)

343.085(2m)(am)1.1. Paragraph (a) does not apply to any licensee to whom all of the following apply:

343.085(2m)(am)1.a. a. The licensee is operating the motor vehicle in the service of an organized program that, without compensation, transports teenagers to their homes.

343.085(2m)(am)1.b. b. The licensee possesses documentation that identifies the program and the licensee and that authorizes the licensee to operate a motor vehicle in service of the program on the date and time of the operation. The documentation is valid only if signed by a person who is at least 25 years of age and associated with the program.

343.085(2m)(am)1.c. c. The licensee is accompanied by another licensee, other than a teenager who is being transported, who is in the motor vehicle in the service of the program described in subd. 1. a. and who possesses the documentation described in subd. 1. b.

343.085(2m)(am)1.d. d. The licensee is accompanied by not more than 3 passengers in the vehicle. The licensee described in subd. 1. c. shall not be counted under this subd. 1. d.

343.085(2m)(am)2. 2. Paragraph (a) does not apply to any licensee operating the motor vehicle to or from a program described in subd. 1. a., if the licensee possesses documentation described in subd. 1. b. A licensee described in this subdivision may be accompanied by any number of persons also traveling to or from a program described in subd. 1. a.

343.085(2m)(ar) (ar) Paragraph (a) does not apply to any licensee operating a motor vehicle for emergency purposes.

343.085(2m)(b) (b)

343.085(2m)(b)1.1. The department shall extend the restrictions under par. (a) for an additional 6-month period or until the licensee's 18th birthday, whichever occurs earlier, if any of the following occurs while the licensee is subject to the restrictions under par. (a):

343.085(2m)(b)1.a. a. The licensee commits a moving violation specified by the department by rule, resulting in a conviction of the licensee.

343.085(2m)(b)1.b. b. The licensee violates par. (a).

343.085(2m)(b)1.c. c. A court or the department suspends or revokes the licensee's operating privilege for any reason other than a mental or physical disability.

343.085(2m)(b)2. 2. If the department extends a restriction period under subd. 1., the department shall immediately provide notice of the extension by 1st class mail to the person's last-known residence address.

343.085(2m)(c) (c) A period of restriction under this subsection does not run while a person's operating privilege is suspended or revoked.

343.085(2m)(d) (d) The restrictions under this subsection apply until the period of restriction expires or until the licensee reaches 18 years of age, whichever occurs first.

343.085(2m)(e) (e) Nothing in this subsection may be construed to create a separate cause of action against the parent or guardian of a probationary licensee under this subsection or against the owner of any vehicle operated by a probationary licensee under this section.

343.085(3) (3) The secretary may suspend a person's operating privilege under this section when such person has been assigned sufficient demerit points after conviction for traffic violations to require suspension under the rule adopted under sub. (5) and either holds a license issued under this section or by age comes under this section. This subsection applies only to a person holding a probationary license issued before September 1, 2000. This subsection does not apply on or after October 1, 2003.

343.085(4) (4) The secretary may require that a person be continued on probationary status beyond the period of first issuance if such person appears by the records of the department to have repeatedly violated any of the state traffic laws or any local ordinance in conformity therewith or any law of a federally recognized American Indian tribe or band in this state in conformity with any of the state traffic laws. A person may not be continued on probationary status due to a suspension under s. 343.30 (6).

343.085(5) (5) For the purpose of determining when to suspend or to continue a person on probationary status, the secretary may determine and adopt by rule a method of weighing traffic convictions by their seriousness and may change such weighted scale from time to time as experience or the accident frequency in the state makes necessary or desirable. Such scale may be weighted differently for this licensee than the scale used to determine suspensions under s. 343.32. This subsection applies only to a person holding a probationary license issued before September 1, 2000. This subsection does not apply on or after October 1, 2003.

343.085(6) (6)

343.085(6)(a)(a) Notwithstanding s. 343.43 (1) (d) and (3m), any person who violates sub. (2m) (a) shall be required to forfeit $50 for the first offense and not less than $50 nor more than $100 for each subsequent offense.

343.085(6)(b) (b) Upon receiving notice of a person's conviction for a violation of sub. (2m) (a), the department shall notify any adult sponsor who has signed for the person under s. 343.15 (1) of the conviction.

343.085 History History: 1971 c. 204; 1977 c. 29 s. 1654 (7) (a), (c); 1979 c. 306; 1979 c. 331 ss. 59, 72; 1981 c. 314; 1989 a. 105, 359; 1991 a. 39; 1997 a. 84, 237; 1999 a. 9, 185; 2005 a. 149, 294.



343.10 Occupational licenses.

343.10  Occupational licenses.

343.10(1) (1)  Application for occupational license.

343.10(1)(a)(a) If a person's license or operating privilege is revoked or suspended under this chapter or s. 767.73, 938.34 (14q), 943.21 (3m), or 961.50 and if the person is engaged in an occupation, including homemaking or full-time or part-time study, or a trade making it essential that he or she operate a motor vehicle, the person, after payment of the fee provided in sub. (6), may file an application with the department setting forth in detail the need for operating a motor vehicle. No person may file more than one application with respect to each revocation or suspension of the person's license or operating privilege under this chapter or s. 767.73, 938.34 (14q), 943.21 (3m), or 961.50, except that this limitation does not apply to an application to amend an occupational license restriction.

343.10(1)(b) (b) The application shall be in a form established by the department and shall identify the specific motor vehicle that the applicant seeks authorization to operate, including the vehicle classification and any required endorsements. The application shall include an explanation of why operating the motor vehicle is essential to the person's livelihood and identify the person's occupation or trade. The application shall identify the applicant's employer, and include proof of financial responsibility as specified in s. 343.38 (1) (c) covering the vehicle or vehicles that the applicant requests authorization to operate. The application shall identify the hours of operation and routes of travel being requested by the applicant in accord with the restrictions of sub. (5).

343.10(2) (2) Eligibility.

343.10(2)(a)(a) Except as provided in pars. (b) to (f), and subject to s. 343.165 (5), a person is eligible for an occupational license if the following conditions are satisfied:

343.10(2)(a)1. 1. Except for a revocation or suspension that arose out of the same incident or occurrence for which the person's license or operating privilege is currently revoked or suspended, the person's license or operating privilege was not revoked or suspended previously under this chapter or ch. 344 or s. 943.21 (3m) or 961.50 within the one-year period immediately preceding the present revocation or suspension, except as provided in s. 344.40.

343.10(2)(a)2. 2. The person files proof of financial responsibility as specified under s. 343.38 (1) (c) covering all vehicles for which the person seeks permission to operate.

343.10(2)(a)4. 4. At least 15 days have elapsed since the date of revocation or suspension, or, in the case of an appeal that is subsequently dismissed or affirmed, at least 15 days have elapsed since the date of revocation or suspension following the dismissal or affirmance of the appeal, unless another minimum waiting period or immediate eligibility is expressly provided by law.

343.10(2)(b) (b) No occupational license may permit the operation of any motor vehicles for which the applicant did not hold valid authorization at the time of revocation or suspension of the person's license or operating privilege.

343.10(2)(c) (c) No occupational license permitting the operation of a commercial motor vehicle may be granted to a person.

343.10(2)(d) (d) A person whose operating privilege is revoked under ch. 351 is not eligible for an occupational license except as provided in s. 351.07.

343.10(2)(dm) (dm) A person whose operating privilege is suspended or revoked under s. 343.30 (1q) (d) or 343.305 (10) (d) is not eligible for an occupational license.

343.10(2)(e) (e) If the court orders a person to submit to and comply with an assessment and driver safety plan and if the person has 2 or more prior convictions, suspensions or revocations, as counted under s. 343.307 (1), no occupational license may be granted until the person has completed the assessment and is complying with the driver safety plan.

343.10(2)(f) (f) If the court orders under s. 343.301 (1g) that the person's operating privilege for the operation of "Class D" vehicles be restricted to operating vehicles that are equipped with an ignition interlock device, no occupational license may be granted until the person pays the surcharge under s. 343.301 (5) and submits proof that an ignition interlock device has been installed in each motor vehicle to which the order under s. 343.301 applies.

343.10(3) (3) Determination on application.

343.10(3)(a)(a) If satisfied that the person is eligible under sub. (2), the department shall consider the number and seriousness of prior traffic convictions in determining whether to issue an occupational license and what restrictions to specify. Notwithstanding s. 343.40, the denial by the department of an application for an occupational license is not subject to judicial review.

343.10(3)(b) (b) The department shall inform a person whose application for an occupational license under sub. (1) is denied in whole or in part of the specific reasons for the denial and that he or she may file one petition for an occupational license under sub. (4).

343.10(4) (4) Petition for occupational license.

343.10(4)(a)(a) A person whose application for an occupational license under sub. (1) is denied in whole or in part may file a petition with the clerk of the circuit court in the county in which the person resides for an order authorizing the issuance of an occupational license to the person. No person may file a petition under this paragraph unless he or she first pays the fee specified in s. 814.61 (14) to the clerk of the circuit court. The person's petition shall include a copy of the person's current operating record under s. 343.23 (2) and the reasons why the person should be granted an occupational license. The court shall consider the number and seriousness of prior traffic convictions in determining whether to grant the petition and shall state, in writing, its reasons for granting or denying the petition. No person may file more than one petition with respect to a denial of an application for an occupational license under sub. (1).

343.10(4)(b) (b) If the court grants the petition, the court shall issue an order authorizing the issuance of an occupational license to the person. The order for issuance of an occupational license shall include definite restrictions as to hours of the day, hours per week, type of occupation and areas or routes of travel to be permitted under the license as provided in sub. (5). A copy of the order shall be forwarded to the department. Upon receipt of the court order, the petitioner shall be considered an applicant by the department for purposes of this section. The occupational license issued by the department under this paragraph shall contain the restrictions ordered by the court. If the court denies the petition, the clerk of the court shall notify the department of the denial of the petition.

343.10(4)(c) (c) The department shall not issue an occupational license to a person upon receipt of an order from a court under this subsection if the person appears by the records of the department to have filed more than one petition with a court for an occupational license under this subsection.

343.10(5) (5) Restrictions and limitations on occupational license.

343.10(5)(a)(a) Restrictions.

343.10(5)(a)1.1. In addition to any restrictions appearing on the former operator's license of the applicant, the occupational license shall contain definite restrictions as to hours of the day, not to exceed 12, hours per week, not to exceed 60, type of occupation and areas or routes of travel which are permitted under the license. The occupational license may permit travel to and from church during specified hours if the travel does not exceed the restrictions as to hours of the day and hours per week in this subdivision. The occupational license may permit travel necessary to comply with a driver safety plan ordered under s. 343.30 (1q) or 343.305 if the travel does not exceed the restrictions as to hours of the day and hours per week in this subdivision. The occupational license may contain restrictions on the use of alcohol and of controlled substances and controlled substance analogs in violation of s. 961.41.

343.10(5)(a)2. 2. If the applicant has 2 or more convictions, suspensions or revocations, as counted under s. 343.307 (1), the occupational license shall prohibit the applicant from driving or operating a motor vehicle while he or she has an alcohol concentration of more than 0.0.

343.10(5)(a)3. 3. The occupational license of the applicant shall restrict the applicant's operation under the occupational license to vehicles that are equipped with a functioning ignition interlock device if the court has ordered under s. 343.301 (1g) that the person's operating privilege for Class D vehicles be restricted to operating vehicles that are equipped with an ignition interlock device or has ordered under s. 346.65 (6) (a) 1., 1999 stats., that the motor vehicle owned by the person and used in the violation or improper refusal be equipped with an ignition interlock device. A person to whom a restriction under this subdivision applies violates that restriction if he or she removes or disconnects an ignition interlock device, requests or permits another to blow into an ignition interlock device or to start a motor vehicle equipped with an ignition interlock device for the purpose of providing the person an operable motor vehicle without the necessity of first submitting a sample of his or her breath to analysis by the ignition interlock device, or otherwise tampers with or circumvents the operation of the ignition interlock device. Except as provided in s. 343.301 (3) (b), if the occupational license restricts the applicant's operation to a vehicle that is equipped with an ignition interlock device, the applicant shall be liable for the reasonable costs of equipping the vehicle with the ignition interlock device.

343.10(5)(b) (b) Limitations. Occupational licenses are subject to the limitations specified in ss. 343.30 (1q) (b) and (h), 343.305 (8) (d) and (10) (b) and (em), 343.31 (3m), 343.32 (1m), 767.73 and 961.50.

343.10(6) (6) Fee. No person may file an application for an occupational license under sub. (1) unless he or she first pays to the department the fees specified in s. 343.21 (1) (k) and (n).

343.10(7) (7) Department to issue occupational license.

343.10(7)(b)(b) Subject to s. 343.165 (5), the department shall issue an occupational license as soon as practicable upon receipt of an application to the department under sub. (1) or an order from a court under sub. (4) or s. 351.07 for such a license, if the department determines that the applicant is eligible under sub. (2).

343.10(7)(c) (c) If the person is disqualified under s. 343.315 but otherwise eligible under sub. (2), the department shall issue an occupational license authorizing operation only of vehicles other than commercial motor vehicles.

343.10(7)(cm) (cm) If the occupational license includes the restriction specified in sub. (5) (a) 3., the department shall not issue the occupational license until the applicant provides evidence satisfactory to the department that any motor vehicle that the applicant will be permitted to operate has been equipped with a functioning ignition interlock device.

343.10(7)(d) (d) An occupational license issued by the department under this subsection shall be in the form of a license that includes a photograph described in s. 343.14 (3), unless the exception under s. 343.14 (3m) applies, and any special restrictions cards under s. 343.17 (4). The license shall clearly indicate that restrictions on a special restrictions card apply and that the special restrictions card is part of the person's license.

343.10(7)(e) (e) The occupational license issued by the department shall contain the restrictions required by sub. (5). The occupational license authorizes the licensee to operate a motor vehicle only when that operation is an essential part of the licensee's occupation or trade. If the department determines that the applicant is eligible under sub. (2), the department may impose such conditions and limitations upon the authorization to operate motor vehicles as in the secretary's judgment are necessary in the interest of public safety and welfare, including reexamination of the person's qualifications to operate a motor vehicle or a particular type thereof. The department may limit such authorization to include, without limitation, the operation of particular vehicles, particular kinds of operation and particular traffic conditions.

343.10(7)(f) (f) The expiration date of the occupational license is the 2nd working day after the date of termination of the period of revocation or suspension as provided by law, or the expiration date determined under s. 343.20 (1m), whichever is earlier. The occupational license may be revoked, suspended or canceled before termination of that period. An occupational license is not renewable when it expires. If an occupational license expires and is not revoked, suspended or canceled, the licensee may obtain a new license upon that expiration but only if he or she complies with the conditions specified in s. 343.38. Revocation, suspension or cancellation of an occupational license has the same effect as revocation, suspension or cancellation of any other license.

343.10(8) (8) Violation of restrictions. Any person who violates a restriction on an occupational license as to hours of the day, area, routes or purpose of travel, vehicles allowed to be operated, use of an ignition interlock device, sobriety or use of alcohol, controlled substances or controlled substance analogs shall be:

343.10(8)(a) (a) Prosecuted under s. 343.44 (1) (a) if the occupational license was issued while the person's operating privilege was suspended.

343.10(8)(b) (b) Prosecuted under s. 343.44 (1) (b) if the occupational license was issued while the person's operating privilege was revoked.

343.10(9) (9) Notice. The department shall inform a person whose operating privilege is revoked or suspended under this chapter of his or her right to apply to the department for issuance of an occupational license under this section.

343.10 History History: 1973 c. 90, 218; 1975 c. 297; 1977 c. 29 s. 1654 (7) (a), (e); 1977 c. 193; 1979 c. 102, 316, 355; 1981 c. 20; 1983 a. 27, 525, 526; 1985 a. 32 s. 3; 1985 a. 71, 337; 1987 a. 3; 1989 a. 31, 38, 105, 359; 1991 a. 39, 269, 277; 1995 a. 113, 201, 269, 401, 436, 448; 1997 a. 35, 84, 237; 1999 a. 109; 2001 a. 16 ss. 3409f, 3409g, 4060hw, 4060hy; 2003 a. 33, 80, 200, 326; 2005 a. 443 s. 265; 2007 a. 20, 94; 2009 a. 100, 103; 2011 a. 23, 32.

343.10 Annotation A court cannot impose restrictions on occupational licenses other than those in sub. (1), 1987 stats. [now sub. (5) (a)]. State v. Darling, 143 Wis. 2d 839, 422 N.W.2d 886 (Ct. App. 1988).



343.11 Temporary license for persons previously licensed in another state.

343.11  Temporary license for persons previously licensed in another state.

343.11(1) (1) The department shall not issue a license to a person previously licensed in another jurisdiction unless such person surrenders to the department all valid operator's licenses possessed by the person issued by any other jurisdiction, which surrender operates as a cancellation of the surrendered licenses insofar as the person's privilege to operate a motor vehicle in this state is concerned. When such applicant surrenders the license to the department, the department shall issue a receipt therefor, which receipt shall constitute a temporary license to operate a motor vehicle for a period not to exceed 60 days if the applicant meets the standard required for eyesight and, in the opinion of the examiner, is not a dangerous hazard to the applicant and other users of the highways. The temporary license shall be surrendered to the examiner for cancellation by the department if the 3rd attempt at the driving test is failed and the applicant shall be required to secure a temporary instruction permit for further practice driving.

343.11(2) (2) Within 30 days following licensure in this state, the department shall destroy all surrendered licenses and report to the issuing jurisdiction that the licensee is now licensed in this state.

343.11(2m) (2m) Within 30 days following surrender of a license under sub. (1), the department shall provide notice to the government accountability board of the person's name and address, the name of the jurisdiction issuing the surrendered license, and the date on which the license was surrendered.

343.11(3) (3) Except as provided in sub. (1), the department may issue a receipt to any applicant for a license, which receipt shall constitute a temporary license to operate a motor vehicle while the application for license is being processed. Such temporary license shall be valid for a period not to exceed 60 days. If the application for a license is processed under the exception specified in s. 343.165 (7), the receipt shall include the marking specified in s. 343.03 (3r).

343.11 History History: 1971 c. 204; 1975 c. 64; 1977 c. 29 s. 1654 (7) (a); 1977 c. 273; 1989 a. 105; 2003 a. 221; 2005 a. 451; 2007 a. 1; 2011 a. 23, 32.



343.12 School bus operators to obtain special authorization.

343.12  School bus operators to obtain special authorization.

343.12(1)(1)

343.12(1)(a)(a) No person shall operate a school bus without having first applied for and received authorization from the department in the form of a school bus endorsement to the person's valid operator's license.

343.12(1)(b) (b) A motor bus registered in compliance with s. 341.26 (7) and equipped as provided under ss. 347.25 (2) and 347.44 but not transporting children for any purpose is not a school bus within the meaning of this subsection while being used on a highway for purposes other than those specified in s. 340.01 (56) (a) or (am) if the flashing red or flashing red and amber warning lights are not used and all markings on the front and rear of the motor bus indicating that it is a school bus are removed or completely concealed.

343.12(2) (2) Except as provided in sub. (2m), the department shall issue or, except as provided in par. (h), renew a school bus endorsement to a person only if such person meets all of the following requirements:

343.12(2)(a) (a) Subject to sub. (3), is at least 18 years and not more than 70 years of age.

343.12(2)(c) (c) Holds a valid operator's license issued under this chapter.

343.12(2)(dm) (dm) Notwithstanding ss. 111.321, 111.322, and 111.335, has been subject to the background investigation specified in sub. (6) (a) and does not have a record of conviction or of adjudication of delinquency or operating privilege revocation that disqualifies the person from issuance or renewal of a school bus endorsement under sub. (7) or rules promulgated by the department under subs. (7) and (8).

343.12(2)(em) (em) Is not, based upon the person's application, listed in the registry under s. 146.40 (4g) (a) 2.

343.12(2)(f) (f) Has sufficient use of both hands and the foot normally employed to operate the foot brake and foot accelerator correctly and efficiently. Such use may be substantiated by competent medical proof submitted by the applicant.

343.12(2)(g) (g) Has passed the physical examination required. Physical standards to be met may be established by the department.

343.12(2)(h) (h) Prior to the initial issuance or renewal of the endorsement, takes and passes a special examination prescribed by the department and administered by the department or by a 3rd-party tester under s. 343.16 (1) (b) to determine his or her ability to safely operate a school bus. This special examination may include the examination required under sub. (3). The department may renew the endorsement without retesting the licensee, except under sub. (3).

343.12(2m) (2m) The department shall issue a school bus endorsement to a person, authorizing operation of a school bus that is a commercial motor vehicle, only if such person meets all of the requirements specified in sub. (2) and, in addition, meets all of the following requirements:

343.12(2m)(a) (a) Has been or is at the same time issued a valid commercial driver license.

343.12(2m)(b) (b) Qualifies for the endorsement under s. 343.17 (3) (d) 3., including passing the knowledge and driving skills tests required for obtaining such an endorsement.

343.12(2m)(c) (c) Passes a knowledge test in compliance with the requirements of 49 CFR 383.123 (a) (2).

343.12(2m)(d) (d) Passes a driving skills test in compliance with the requirements of 49 CFR 383.123 (a) (3). If the test specified under sub. (2) (h) and s. 343.16 (1) meets the requirements of 49 CFR 383.123 (a) (3), no additional driving skills test is required under this paragraph.

343.12(3) (3) Notwithstanding sub. (2) (a) and (g), the department may issue a school bus endorsement under sub. (2) to a person who is more than 70 years of age if the person meets the requirements specified in sub. (2) (c) to (f) and (h) before issuance of the endorsement and annually takes and passes a physical examination prior to issuance or renewal of the endorsement to determine that the person meets the physical standards established under sub. (2) (g). Notwithstanding sub. (2) (a) and (g), the department may issue a school bus endorsement under sub. (2m) to a person who is more than 70 years of age if the person meets the requirements specified in subs. (2) (c) to (f) and (h) and (2m) (a) to (d) before issuance of the endorsement and annually takes and passes a physical examination prior to issuance or renewal of the endorsement to determine that the person meets the physical standards established under sub. (2) (g).

343.12(4) (4)

343.12(4)(a)(a) Notwithstanding sub. (1), a person may operate a school bus in this state if the person is a nonresident holding a valid commercial driver license with an "S" endorsement and the school bus is a commercial motor vehicle or, if the school bus is not a commercial motor vehicle, the person is a resident of Iowa, Illinois, Michigan, or Minnesota holding a valid operator's license and any additional endorsements required by the person's home jurisdiction for the operation of a school bus.

343.12(4)(b) (b) The department shall, by rule, establish standards for the employment by an employer of a person under par. (a) as an operator of a school bus in this state. The rules may require the person to meet the qualifications contained in sub. (2), (2m), or (3) and any rules of the department applicable to residents, except that the rules shall require the person to meet the qualifications contained in sub. (2) (dm) and (em). The rules shall also require the employer to perform the actions specified in s. 121.555 (3) (a) 1. and 3.

343.12(6) (6)

343.12(6)(a)(a) Notwithstanding ss. 111.321, 111.322, and 111.335, prior to the initial issuance or renewal of a school bus endorsement, the department shall conduct a background investigation of the applicant. In conducting the background investigation, the department shall obtain from the records maintained by the department of justice a criminal history search of the applicant. If the applicant has not resided in this state at any time within the 2 years preceding the date of the search, the department shall make a good faith effort to obtain additional criminal history information from any state in which the applicant has resided during this time period or from any other applicable federal or state agency. The department shall record in the applicant's file specified in s. 343.23 (2) (a) the date on which the background investigation was completed.

343.12(6)(b) (b) The department may require an applicant for the initial issuance or renewal of a school bus endorsement to be fingerprinted on 2 fingerprint cards, each bearing a complete set of the person's fingerprints, or by other technologies approved by law enforcement agencies. The department of justice may provide for the submission of the fingerprint cards or fingerprints by other technologies to the federal bureau of investigation for the purposes of verifying the identity of the person fingerprinted and obtaining records of his or her criminal arrests and convictions.

343.12(6)(c) (c) The department shall require an applicant for an endorsement under this section to specify on the application whether the applicant is listed in the registry under s. 146.40 (4g) (a) 2.

343.12(6)(d) (d) Notwithstanding ss. 111.321, 111.322, and 111.335, 4 years after the initial issuance or renewal of a school bus endorsement, the department of transportation shall obtain from the records maintained by the department of justice a criminal history search of the person to whom the school bus endorsement is issued and, if applicable, take action under s. 343.20 (1) (d) 2.

343.12(7) (7)

343.12(7)(a)(a) Notwithstanding ss. 111.321, 111.322, and 111.335, the department may not issue or renew a school bus endorsement if, within the time period specified by the department by rule but not less than 2 years immediately preceding the date of application, the applicant has been convicted of a violation of any of the following state laws or any local ordinance in conformity with any of the following state laws or any federal law or law of a federally recognized American Indian tribe or band in this state or law of another jurisdiction that would be a violation of any of the following state laws if the person had committed the offense in this state and been convicted of the offense under the laws of this state:

343.12(7)(a)1. 1. Reckless driving under s. 346.62.

343.12(7)(a)2. 2. Operating a motor vehicle while operating privileges are suspended or revoked or while the operator is disqualified under s. 343.44 (1) (a), (b), or (d).

343.12(7)(a)3. 3. Second-degree reckless homicide under s. 940.06 if the offense results from the operation of a motor vehicle.

343.12(7)(a)4. 4. Homicide by intoxicated use of a vehicle under s. 940.09 (1).

343.12(7)(a)5. 5. Homicide by negligent operation of a vehicle under s. 940.10.

343.12(7)(a)6. 6. Injury by intoxicated use of a vehicle under s. 940.25 (1).

343.12(7)(a)7. 7. Causing injury by operating a motor vehicle under the influence of an intoxicant or other drug under s. 346.63 (2).

343.12(7)(a)8. 8. Causing injury by operating a commercial motor vehicle with a prohibited alcohol concentration under s. 346.63 (6).

343.12(7)(a)9. 9. Operating a motor vehicle under the influence of an intoxicant or other drug or with a prohibited alcohol concentration under s. 346.63 (1).

343.12(7)(a)10. 10. Operating a commercial motor vehicle with a prohibited alcohol concentration under s. 346.63 (5).

343.12(7)(a)11. 11. Operating a motor vehicle while under the legal drinking age with a prohibited alcohol concentration under s. 346.63 (2m).

343.12(7)(a)12. 12. Failure to stop and render assistance at the scene of a motor vehicle accident under s. 346.67 (1) (c).

343.12(7)(a)13. 13. Fleeing from or attempting to elude a traffic officer under s. 346.04 (3).

343.12(7)(a)14. 14. Operating a commercial motor vehicle or being on duty time while having any alcohol concentration, within 4 hours of consuming alcohol or being intoxicated, or while possessing alcohol under s. 346.63 (7) (a) if the applicant has been previously convicted of any offense under s. 346.63 (7) (a) or any local ordinance in conformity with s. 346.63 (7) (a) or any federal law or law of a federally recognized American Indian tribe or band in this state or law of another jurisdiction that would be a violation of s. 346.63 (7) (a) if the applicant had committed the offense in this state and been convicted of the offense under the laws of this state.

343.12(7)(b) (b) Notwithstanding ss. 111.321, 111.322, and 111.335, the department may not issue or renew a school bus endorsement if, within 2 years immediately preceding the date of application, the applicant has had his or her operating privilege revoked under s. 343.305 (10) for refusal to submit to chemical testing or has been convicted in another jurisdiction or had his or her operating privilege in another jurisdiction suspended or revoked under any law of that jurisdiction prohibiting refusal of chemical testing that is comparable to s. 343.305.

343.12(7)(c) (c) Notwithstanding ss. 111.321, 111.322, and 111.335, the department may not issue or renew a school bus endorsement if, within the time period specified by the department by rule but not less than 5 years immediately preceding the date of application, the applicant has been convicted of a violation of any of the following state laws or any local ordinance in conformity with any of the following state laws or any federal law or law of a federally recognized American Indian tribe or band in this state or law of another jurisdiction that would be a violation of any of the following state laws if the person had committed the offense in this state and been convicted of the offense under the laws of this state:

343.12(7)(c)1. 1. First-degree intentional homicide under s. 940.01.

343.12(7)(c)2. 2. First-degree reckless homicide under s. 940.02.

343.12(7)(c)3. 3. Felony murder under s. 940.03.

343.12(7)(c)4. 4. Second-degree intentional homicide under s. 940.05.

343.12(7)(c)5. 5. Assisting suicide under s. 940.12.

343.12(7)(c)6. 6. Felony battery under s. 940.19 (2), (4), (5), or (6).

343.12(7)(c)7. 7. Sexual exploitation by a therapist under s. 940.22 (2).

343.12(7)(c)8. 8. Felony sexual assault under s. 940.225 (1), (2), or (3).

343.12(7)(c)9. 9. Abuse of a vulnerable adult under circumstances constituting a felony under s. 940.285 (2).

343.12(7)(c)10. 10. Abuse of a resident of a penal facility under s. 940.29.

343.12(7)(c)11. 11. Abuse or neglect of a patient or resident under circumstances constituting a felony under s. 940.295.

343.12(7)(c)11m. 11m. Trafficking under s. 940.302 (2) if s. 940.302 (2) (a) 1. b. applies.

343.12(7)(c)12. 12. Sexual assault of a child under s. 948.02 (1) or (2).

343.12(7)(c)13. 13. Engaging in repeated acts of sexual assault of the same child under s. 948.025.

343.12(7)(c)14. 14. Physical abuse of a child under s. 948.03 (2).

343.12(7)(c)15. 15. Sexual exploitation of a child under s. 948.05.

343.12(7)(c)15m. 15m. Trafficking a minor under s. 948.051.

343.12(7)(c)16. 16. Causing a child to view or listen to sexual activity under s. 948.055.

343.12(7)(c)17. 17. Incest with a child under s. 948.06.

343.12(7)(c)18. 18. Child enticement under s. 948.07.

343.12(7)(c)19. 19. Use of a computer to facilitate a child sex crime under s. 948.075.

343.12(7)(c)20. 20. Soliciting a child for prostitution under s. 948.08.

343.12(7)(c)20m. 20m. Sexual assault of a child placed in substitute care under s. 948.085.

343.12(7)(c)21. 21. Sexual assault of a student by a school instructional staff person under s. 948.095.

343.12(7)(c)22. 22. Felony exposing a child to harmful material or harmful descriptions or narrations under s. 948.11 (2) (a) or (am).

343.12(7)(c)23. 23. Possession of child pornography under s. 948.12.

343.12(7)(c)24. 24. Child sex offender working with children under s. 948.13 (2).

343.12(7)(c)25. 25. Neglecting a child under circumstances constituting a felony under s. 948.21.

343.12(7)(c)26. 26. Abduction of a child under s. 948.30.

343.12(7)(c)27. 27. Any felony crime in the commission of which a motor vehicle is used other than those crimes specified in this paragraph or par. (b).

343.12(7)(d) (d) Notwithstanding ss. 111.321, 111.322, and 111.335, the department may not issue or renew a school bus endorsement if the applicant has been adjudicated delinquent on or after his or her 12th birthday for committing any crime or other offense specified under pars. (a) to (c) or by the department by rule under this subsection within the time period specified under pars. (a) to (c) or by the department by rule under this subsection.

343.12(8) (8)

343.12(8)(a)(a) The department shall promulgate rules specifying crimes or other offenses, in addition to those specified in sub. (7), the conviction for which, or adjudication of delinquency for which, disqualifies the applicant from initial issuance or renewal of a school bus endorsement and, for each such crime or offense, the time period within which the disqualification applies. The time period may be permanent but may not be less than the time period specified in sub. (7) (a) to (c) for a crime or other offense specified in sub. (7) (a) to (c). The disqualifying crimes or other offenses specified by the department shall apply notwithstanding ss. 111.321, 111.322, and 111.335 and shall include crimes under chs. 940 and 944.

343.12(8)(b) (b) Notwithstanding ss. 111.321, 111.322, and 111.335, the department may promulgate rules specifying any registry maintained by an agency of the state related to a person being reported or investigated for criminal activity, in addition to the registry specified in sub. (6) (c), the listing of the applicant on which disqualifies the applicant from initial issuance or renewal of a school bus endorsement.

343.12(8)(c) (c) The department shall promulgate rules to implement and administer this section, including all of the following:

343.12(8)(c)1. 1. For each disqualifying crime or offense specified in sub. (7) (a) and (c), the time period within which the disqualification applies.

343.12(8)(c)2. 2. Procedures for obtaining additional criminal history information in compliance with sub. (6) (a) for applicants who have not resided in this state at anytime in the preceding 2 years. The department may by rule establish fees for obtaining such information that are not greater than the fees charged to the department in connection with acquiring such information.

343.12(9) (9) Any person who violates sub. (1) shall be:

343.12(9)(a) (a) Fined not less than $200 nor more than $600 and may be imprisoned for not more than 6 months or both for the first such offense.

343.12(9)(b) (b) Fined not less than $300 nor more than $1,000 and imprisoned for not less than 5 days nor more than 6 months for the 2nd offense occurring within 3 years.

343.12(9)(c) (c) Fined not less than $1,000 nor more than $2,000 and imprisoned for not less than 10 days nor more than 6 months for the 3rd or subsequent offense occurring within 3 years.

343.12 History History: 1971 c. 213 s. 5; 1973 c. 174, 218; 1975 c. 19, 199; 1977 c. 29 s. 1654 (7) (a); 1977 c. 125; 1977 c. 193 s. 17; 1977 c. 273, 418, 447; 1981 c. 71; 1981 c. 334 s. 25 (1); 1983 a. 175, 459, 480; 1985 a. 337; 1987 a. 3; 1989 a. 105, 176, 359; 1991 a. 39, 277; 1993 a. 16; 1995 a. 113; 2003 a. 33, 280, 326, 327; 2005 a. 253, 277; 2007 a. 116; 2013 a. 96.

343.12 Annotation Standards under sub. (2) (g) are not exempt from requirements under s. 111.34 (2) (b). Bothum v. DOT, 134 Wis. 2d 378, 396 N.W.2d 785 (Ct. App. 1986).



343.125 Endorsements for transporting certain hazardous materials.

343.125  Endorsements for transporting certain hazardous materials.

343.125(1)(1) In this section, ""H" endorsement" means an endorsement specified in s. 343.17 (3) (d) 1m.

343.125(2) (2) The department may not issue or renew an "H" endorsement to a commercial driver license unless all of the following apply:

343.125(2)(a) (a) The applicant has submitted to the department documentary proof, in one or more of the following forms, that the applicant is a U.S. citizen or that the applicant's permanent presence in the United States is authorized under federal law:

343.125(2)(a)1. 1. A U.S. passport.

343.125(2)(a)2. 2. A birth certificate bearing an official seal or other mark of authentication and issued by a state, county, or municipality within the United States or by a territory or possession of the United States.

343.125(2)(a)3. 3. A certification of birth abroad issued by the federal department of state.

343.125(2)(a)4. 4. A certificate of naturalization.

343.125(2)(a)5. 5. A certificate of U.S. citizenship.

343.125(2)(a)6. 6. A permanent resident card or alien registration receipt card.

343.125(2)(a)7. 7. Any other proof specified in 49 CFR 383.71 (a) (9).

343.125(2)(b) (b) If the applicant submits proof described under par. (a) 6. or 7., the applicant submits his or her bureau of citizenship and immigration services alien registration number.

343.125(2)(c) (c) The applicant has passed any knowledge test required by the department.

343.125(2)(d) (d) The department of transportation has received notice from the federal transportation security administration of the federal department of homeland security that the applicant does not pose a security threat warranting denial of an "H" endorsement or that the applicant has received a waiver under 49 CFR 1572.143.

343.125(3) (3)

343.125(3)(a)(a) Except as provided in par. (b), an "H" endorsement shall expire 4 years after the licensee's next birthday after the date of issuance or renewal.

343.125(3)(b) (b)

343.125(3)(b)1.1. The initial period for which an "H" endorsement is valid is the period from the date on which the "H" endorsement is issued until the earlier of the following dates:

343.125(3)(b)1.a. a. The date on which the licensee's commercial driver license expires. This subd. 1. a. does not apply if the licensee renews his or her commercial driver license at the same time that the "H" endorsement is issued.

343.125(3)(b)1.b. b. The date 4 years before the date on which the licensee's commercial driver license expires.

343.125(3)(b)2. 2. Notwithstanding subd. 1., if the period as determined under subd. 1. is less than 12 months, the initial period for which an "H" endorsement is valid is the period from the date on which the "H" endorsement is issued until the later of the dates specified in subd. 1. a. or b.

343.125(4) (4) Within 15 days after receiving notice from the federal transportation security administration of the federal department of homeland security, the department of transportation shall do all of the following:

343.125(4)(a) (a) Update the department's records to reflect the notice received, the issuance, denial, or cancellation of an "H" endorsement, and, if applicable, the expiration date of the "H" endorsement.

343.125(4)(b) (b) Notify the commercial driver license information system of the notice received and the department's action.

343.125(4)(c) (c) Issue the "H" endorsement, if the department received notice described in sub. (2) (d) and the applicant is otherwise eligible for issuance of the "H" endorsement.

343.125(4)(d) (d) Cancel or deny the "H" endorsement, if the notice is of a final administrative determination that the applicant or licensee poses a security threat warranting denial of an "H" endorsement.

343.125(5) (5) Notwithstanding s. 227.42, there is no right to a hearing on any cancellation or denial of an "H" endorsement under this section.

343.125(6) (6) Notwithstanding sub. (3) and s. 343.20 (1) (a), the department may require any person who holds a valid "H" endorsement on November 1, 2003, to apply for renewal of that endorsement, if that endorsement expires after November 1, 2008. The department shall provide the notice required under s. 343.20 (2) (b). The department may cancel the "H" endorsement of any person who fails to renew within the period specified by the department under this subsection. This subsection does not apply to "H" endorsements that are issued or renewed after November 1, 2003.

343.125 History History: 2003 a. 33.



343.13 Restricted licenses.

343.13  Restricted licenses.

343.13(1)(1) The department upon issuing any license pursuant to this chapter may, whenever good cause appears, impose restrictions suitable to the licensee's operating ability with respect to the type of or special mechanical control devices required on a motor vehicle which the licensee may operate, or such other restrictions applicable to the licensee as the department may determine to be appropriate to assure the safe operation of a motor vehicle by the licensee.

343.13(2) (2) Notwithstanding sub. (1), the department shall restrict the commercial driver license of any person to prohibit the operation of any motor vehicle equipped with air brakes if the person fails the portion of an examination under s. 343.16 relating to air brakes or the person's driving skills test is conducted in a motor vehicle not equipped with air brakes.

343.13(3) (3) If a court has ordered that a person's operating privilege be restricted for a period of time after the person's operating privilege revocation period is completed to operating vehicles equipped with an ignition interlock device, the license shall include that restriction.

343.13 History History: 1977 c. 29 s. 1654 (7) (a); 1989 a. 105; 2009 a. 103 s. 32.



343.135 Special restricted operator's license.

343.135  Special restricted operator's license.

343.135(1)(1)  Issuance.

343.135(1)(a)(a) Except as provided in par. (b), upon application therefor, the department shall issue a special restricted operator's license to any person who meets the following requirements:

343.135(1)(a)1. 1. Is at least 14 years of age and is physically disabled or is at least 16 years of age.

343.135(1)(a)2. 2. Does not possess a valid operator's license issued under this chapter.

343.135(1)(a)3. 3. Pays all required fees.

343.135(1)(a)4. 4. Has passed an examination which includes a test of the applicant's eyesight, ability to read and understand highway signs regulating, warning and directing traffic, knowledge of the traffic laws and an actual demonstration of ability to exercise ordinary and reasonable control in the operation of the vehicle for which the special restricted license is to be issued. An applicant shall furnish the motor vehicle he or she will be operating for use in testing his or her ability to operate the vehicle. The department may waive the demonstration of ability to exercise ordinary and reasonable control in the operation of a moped or motor bicycle as provided in s. 343.16 (2) (d).

343.135(1)(b) (b) The department may not issue a special restricted license to a person whose operating privilege is suspended or revoked.

343.135(2) (2) Scope.

343.135(2)(a)(a) A special restricted operator's license may be issued only for the specific vehicle or type of vehicle described on the license. A license under this paragraph may not be issued to authorize operation of a commercial motor vehicle or a school bus. A special restricted operator's license may be issued only for the following vehicles:

343.135(2)(a)1. 1. Motor bicycles or mopeds; or

343.135(2)(a)2. 2. Specially designed vehicles having a maximum speed of 35 miles per hour which the department authorizes to be operated on the highway.

343.135(2)(b) (b) If a special restricted operator's license is issued for operation of a vehicle described in par. (a) 2., the vehicle may be operated only by the following persons:

343.135(2)(b)1. 1. The holder of the restricted license.

343.135(2)(b)2. 2. A person licensed under this chapter who operates the vehicle for the limited purposes of repairing or testing the vehicle.

343.135(3) (3) Design of license. The special restricted license shall be of the same size and general design of the operator's license, except that it shall bear the words "SPECIAL RESTRICTED LICENSE". The information on the license shall be the same as specified under s. 343.17 (3) and the holder may affix a decal thereto as provided in s. 343.175 (3). All restrictions imposed under sub. (6) shall be listed on the license or on an attachment thereto.

343.135(4) (4) Physical requirements. The department may set such physical standards as it deems necessary for eligibility for licensing under this section. The standards shall include a vision standard.

343.135(5) (5) Examination. The department may require an applicant to submit to a medical examination to determine whether the applicant meets the standards set under sub. (4). The applicant shall pay the cost of any such examination.

343.135(6) (6) Restrictions. The department may impose such restrictions as it deems necessary on any license issued under this section. Such restrictions may include, but are not limited to, the type of vehicle, special equipment, time of day of operation, and specific geographic areas and streets or routes of travel. A vehicle operated under this section shall display a slow moving vehicle emblem as required under s. 347.245.

343.135(7) (7) Expiration; renewal. A special restricted operator's license issued under this section shall expire 2 years after the date of issuance. Within 90 days prior to the expiration of a license, the holder of the restricted license may renew the license by paying all required fees and passing the examination under sub. (1) (a) 4.

343.135 History History: 1979 c. 345; 1981 c. 138; 1983 a. 243; 1989 a. 105; 2007 a. 20.



343.14 Application for license.

343.14  Application for license.

343.14(1) (1) Every application to the department for a license or identification card or for renewal thereof shall be made upon the appropriate form furnished by the department and shall be accompanied by all required fees. Notwithstanding s. 343.50 (8) (b), names, addresses, license numbers, and social security numbers obtained by the department under this subsection shall be provided to the department of revenue for the purpose of administering ss. 71.93 and 71.935 and state taxes and to the department of workforce development for the sole purpose of enforcing or administering s. 108.22.

343.14(2) (2) The forms for application shall be determined by the department and shall include:

343.14(2)(a) (a) The full legal name and principal residence address of the applicant;

343.14(2)(b) (b) The applicant's date of birth, color of eyes, color of hair, sex, height, weight and race;

343.14(2)(bm) (bm) Except as provided in par. (br), the applicant's social security number.

343.14(2)(br) (br) If the applicant does not have a social security number, a statement made or subscribed under oath or affirmation that the applicant does not have a social security number and is not eligible for a social security number. The statement shall provide the basis or reason that the applicant is not eligible for a social security number, as well as any information requested by the department that may be needed by the department for purposes of verification under s. 343.165 (1) (c). The form of the statement shall be prescribed by the department, with the assistance of the department of children and families. A license that is issued or renewed under s. 343.17 in reliance on a statement submitted under this paragraph is invalid if the statement is false.

343.14(2)(c) (c) A statement as to whether the applicant has heretofore been licensed as an operator of any motor vehicle and, if so, when and by what jurisdiction;

343.14(2)(d) (d) Whether any previous license or operating privilege has ever been suspended or revoked or whether application has ever been refused and, if so, the date and place of such suspension, revocation or refusal;

343.14(2)(e) (e) If the application is made by a person under 18 years of age, documentary proof that the applicant is enrolled in a school program or high school equivalency program and is not a habitual truant as defined in s. 118.16 (1) (a), has graduated from high school or been granted a declaration of high school graduation equivalency or is enrolled in a home-based private educational program, as defined in s. 115.001 (3g). For purposes of this paragraph, "documentary proof" means the signature and verification of an adult sponsor as provided in s. 343.15 (1) or the applicant as provided in s. 343.15 (4) (b);

343.14(2)(em) (em) If the application is made by a male who is at least 18 years of age but less than 26 years of age, the form shall notify the applicant that, by submitting the application to the department, the applicant gives his consent to be registered, if required by federal law, with the selective service system and that he authorizes the department to forward information to the selective service system under s. 343.234.

343.14(2)(es) (es) Subject to sub. (2g) (a) 2. d. and s. 343.125 (2) (a) and (b), valid documentary proof that the individual is a citizen or national of the United States or an alien lawfully admitted for permanent or temporary residence in the United States or has any of the following:

343.14(2)(es)1. 1. Conditional permanent resident status in the United States.

343.14(2)(es)2. 2. A valid, unexpired nonimmigrant visa or nonimmigrant visa status for entry into the United States.

343.14(2)(es)3. 3. An approved application for asylum in the United States or has entered into the United States in refugee status.

343.14(2)(es)4. 4. A pending application for asylum in the United States.

343.14(2)(es)5. 5. A pending or approved application for temporary protected status in the United States.

343.14(2)(es)6. 6. Approved deferred action status.

343.14(2)(es)7. 7. A pending application for adjustment of status to that of an alien lawfully admitted for permanent residence in the United States or conditional permanent resident status in the United States.

343.14(2)(f) (f) Subject to s. 343.165 (1), such further information as the department considers appropriate to identify the applicant, including biometric data, and such information as the department may reasonably require to enable it to determine whether the applicant is by law entitled to the license applied for;

343.14(2)(g) (g) A question as to whether the applicant wishes to include his or her name as a donor of an anatomical gift in the record of potential donors maintained by the department. The form shall indicate the following:

343.14(2)(g)1. 1. The applicant is not required to respond to the question under this paragraph in order to obtain a license.

343.14(2)(g)2. 2. The purpose of maintaining the record of potential donors is to facilitate the determination of whether a person is a potential donor in the event of his or her death.

343.14(2)(g)3. 3. An affirmative response to the question under this paragraph does not in itself authorize an anatomical gift. To authorize an anatomical gift, an applicant shall comply with s. 157.06 or 343.175 (2);

343.14(2)(gh) (gh) A question as to whether the applicant wishes to designate an additional $2 to support the efforts of Donate Life Wisconsin for the purposes described under s. 250.17 (1).

343.14(2)(h) (h) A certification by the applicant that the motor vehicle in which the person takes the driving skills test is a representative vehicle of the vehicle group that the person operates or expects to operate; and

343.14(2)(i) (i) A certification by the applicant for a commercial driver license that he or she either:

343.14(2)(i)1. 1. Meets all of the driver qualifications contained in either 49 CFR 391 or in an alternative federally approved driver qualification program established by the department by rule. The department may require the applicant to show the medical certificate of physical examination required by 49 CFR 391.43; or

343.14(2)(i)2. 2. Meets all of the driver qualifications for drivers in intrastate commerce as established by the department by rule and is applying for a commercial driver license valid only in this state for noninterstate operation.

343.14(2)(j) (j) A statement as to whether the applicant is a veteran, as defined in s. 45.01 (12), and, if so, whether the applicant wishes to have his or her veteran status indicated on the license or identification card. If the applicant has indicated that he or she is a veteran and wishes to have his or her veteran status indicated on the license or identification card, the applicant shall provide verification from the department of veterans affairs or a county veterans service officer that the applicant is a veteran.

343.14(2g) (2g)

343.14(2g)(a)(a) Notwithstanding ss. 111.321, 111.322, and 111.335 and any other provision of law, in addition to the information required under sub. (2), the application form for an "H" endorsement specified in s. 343.17 (3) (d) 1m. shall include all of the information and statements required under 49 CFR 1572.5 (e), including all of the following:

343.14(2g)(a)1. 1. The list of disqualifying felony criminal offenses specified in 49 CFR 1572.103 (b).

343.14(2g)(a)2. 2. A statement that the individual signing the application meets all of the following requirements:

343.14(2g)(a)2.a. a. The individual has not been convicted, or found not guilty by reason of insanity, of any disqualifying felony criminal offense described in subd. 1. in any jurisdiction during the 7-year period preceding the date of the application.

343.14(2g)(a)2.b. b. The individual has not been released from incarceration in any jurisdiction for committing any disqualifying felony criminal offense described in subd. 1. within the 5-year period preceding the date of the application.

343.14(2g)(a)2.c. c. The individual is not wanted or under indictment for any disqualifying felony criminal offense described in subd. 1.

343.14(2g)(a)2.d. d. The individual is a U.S. citizen who has not renounced that citizenship, or is lawfully admitted for permanent residence to the United States. If the applicant is lawfully admitted for permanent residence to the United States, the applicant shall provide the applicant's alien registration number issued by the federal department of homeland security.

343.14(2g)(a)3. 3. A statement that the individual signing the application has been informed that s. 343.245 (2) (a) 1. and federal regulations under 49 CFR 1572.5 impose an ongoing obligation to disclose to the department within 24 hours if the individual is convicted, or found not guilty by reason of insanity, of any disqualifying felony criminal offense described in subd. 1., or adjudicated as a mental defective or committed to a mental institution, while he or she holds an "H" endorsement specified in s. 343.17 (3) (d) 1m.

343.14(2g)(a)4. 4. Notwithstanding sub. (2) (br) and the provisions of any memorandum of understanding entered into under s. 49.857 (2), the applicant's social security number.

343.14(2g)(b) (b) Upon receiving a completed application form for an "H" endorsement specified in s. 343.17 (3) (d) 1m., the department of transportation shall immediately forward the application to the federal transportation security administration of the federal department of homeland security. The department of transportation shall also inform the applicant that the applicant has a right to obtain a copy of the applicant's criminal history record by submitting a written request for that record to the federal transportation security administration.

343.14(2j) (2j) Except as otherwise required to administer and enforce this chapter, the department of transportation may not disclose a social security number obtained from an applicant for a license under sub. (2) (bm) to any person except to the department of children and families for the sole purpose of administering s. 49.22, to the department of workforce development for the sole purpose of enforcing or administering s. 108.22, to the department of revenue for the purposes of administering state taxes and collecting debt, or to the driver licensing agency of another jurisdiction.

343.14(2m) (2m) The forms for application for a license or identification card or for renewal thereof shall include the information required under s. 85.103 (2).

343.14(2r) (2r) Notwithstanding sub. (2j), the department may, upon request, provide to the department of health services any applicant information maintained by the department of transportation and identified in sub. (2), including providing electronic access to the information, for the sole purpose of verification by the department of health services of birth certificate information.

343.14(3) (3) Except as provided in sub. (3m), the department shall, as part of the application process, take a digital photograph including facial image capture of the applicant to comply with s. 343.17 (3) (a) 2. Except as provided in sub. (3m), no application may be processed without the photograph being taken. Except as provided in sub. (3m) and s. 343.165 (4) (d), in the case of renewal licenses, the photograph shall be taken once every 8 years, and shall coincide with the appearance for examination which is required under s. 343.16 (3).

343.14(3m) (3m) If the application for a license is processed under the exception specified in s. 343.165 (7), the application may be processed and the license issued or renewed without a photograph being taken of the applicant if the applicant provides to the department an affidavit stating that the applicant has a sincerely held religious belief against being photographed; identifying the religion to which he or she belongs or the tenets of which he or she adheres to; and stating that the tenets of the religion prohibit him or her from being photographed.

343.14(4m) (4m) Subject to s. 343.17 (2), the department shall develop designs for licenses and identification cards which are resistant to tampering and forgery and licenses and identification cards issued on or after January 1, 1989, shall incorporate the designs required under this subsection.

343.14(5) (5) No person may use a false or fictitious name or knowingly make a false statement or knowingly conceal a material fact or otherwise commit a fraud in an application for any of the following:

343.14(5)(a) (a) A license.

343.14(5)(b) (b) An identification card.

343.14(6) (6) The department shall disseminate information to applicants for a license relating to the anatomical donation opportunity available under s. 343.175. The department shall maintain a record of applicants who respond in the affirmative to the question under sub. (2) (g). In the event of the death of a person, at the request of a law enforcement officer or other appropriate person, as determined by the department, the department shall examine its record of potential donors and shall advise the law enforcement officer or other person as to whether a decedent is recorded as a potential donor.

343.14(7) (7) A person may notify the department in writing at any time if he or she wishes to include his or her name in the record of potential donors maintained by the department. A donor who revokes his or her gift and who has requested that his or her name be included in the record shall request the department in writing to remove his or her name from the record.

343.14(9) (9) Any person who violates sub. (5) may be fined not more than $1,000 or imprisoned for not more than 6 months or both.

343.14 History History: 1977 c. 29 s. 1654 (7) (a), (e); 1977 c. 124, 360, 447; 1979 c. 306; 1981 c. 20 s. 1848r; 1985 a. 227; 1987 a. 27; 1987 a. 403 s. 256; 1989 a. 105, 294, 298, 359; 1991 a. 269; 1993 a. 363; 1995 a. 113; 1997 a. 27, 119, 191; 1999 a. 9, 80, 88; 2001 a. 93; 2003 a. 33; 2005 a. 25, 59, 126; 2007 a. 20 ss. 3242 to 3254, 9121 (6) (a); 2009 a. 180; 2011 a. 23, 32; 2013 a. 17, 20, 36.

343.14 Annotation A notice of approved deferred action status issued pursuant to the federal Deferred Action for Childhood Arrivals program constitutes satisfactory proof of legal presence. OAG 2-12.



343.15 Application of persons under 18; liability of sponsors; release from liability; notification of juvenile violation.

343.15  Application of persons under 18; liability of sponsors; release from liability; notification of juvenile violation.

343.15(1)(1)

343.15(1)(a)(a) Except as provided in sub. (4), the application of any person under 18 years of age for a license shall be signed and verified by either of the applicant's parents, or a stepparent of the applicant or other adult sponsor, as defined by the department by rule. The application shall be signed and verified before a traffic officer, a duly authorized agent of the department or a person duly authorized to administer oaths.

343.15(1)(b) (b) The adult sponsor under par. (a) shall sign and verify on the application that the person under 18 years of age is enrolled in a school program or high school equivalency program and is not a habitual truant as defined in s. 118.16 (1) (a), has graduated from high school or been granted a declaration of high school graduation equivalency or is enrolled in a home-based private educational program, as defined in s. 115.001 (3g).

343.15(2) (2)

343.15(2)(a)(a) In this subsection, "custody" does not mean joint legal custody as defined in s. 767.001 (1s).

343.15(2)(b) (b) Any negligence or willful misconduct of a person under the age of 18 years when operating a motor vehicle upon the highways is imputed to the parents where both have custody and either parent signed as sponsor, otherwise, it is imputed to the adult sponsor who signed the application for such person's license. The parents or the adult sponsor is jointly and severally liable with such operator for any damages caused by such negligent or willful misconduct.

343.15(3) (3) Any adult who signed the application of a person under the age of 18 years for a license may thereafter file with the department a verified written request that the license of such minor be canceled. Within 10 days after the receipt of such request the department shall cancel the license. When the license has been so canceled, the adult who signed the application and the parents or guardian of such minor is relieved from the liability which otherwise would be imposed under sub. (2) by reason of having signed such application, or being a parent or guardian, insofar as any negligence or willful misconduct on the part of the minor while operating a motor vehicle subsequent to the cancellation concerned.

343.15(4) (4)

343.15(4)(a)(a) The department may issue a license to a person who is under 18 years of age even though an adult sponsor has not signed the application for license if such person is in one of the classes specified in this paragraph or in a substantially similar class specified by the department by rule and if a certificate of insurance to the effect that such person is covered by a motor vehicle policy of liability insurance meeting the requirements of s. 344.33 has been filed with the department. Such policy may be canceled or terminated only after notice as provided in s. 344.34.

343.15(4)(a)1. 1. A person who does not have a living parent.

343.15(4)(a)2. 2. A person who does not reside with his or her parents and who is a full-time student or earning a living.

343.15(4)(a)3. 3. A person who is a ward of the state, county, or court and who has been placed in a foster home or in the care of a religious welfare service.

343.15(4)(a)4. 4. A person who is married and whose spouse is under 18 years of age.

343.15(4)(b) (b) A person who is not required to have an adult sponsor under par. (a) shall sign and verify on the application that he or she is enrolled in a school program or high school equivalency program and is not a habitual truant as defined in s. 118.16 (1) (a), has graduated from high school or been granted a declaration of high school graduation equivalency or is enrolled in a home-based private educational program, as defined in s. 115.001 (3g).

343.15(5) (5) When a citation for a moving traffic violation, under chs. 341 to 349 or under a local ordinance in conformity therewith, is issued to or a notice of revocation under s. 351.027 is sent to a person who is under 18 years of age and required to have a sponsor under this section, the issuing or filing agency shall, within 7 days, notify the person's sponsor or parents of the violation or notice. When the secretary suspends or revokes the operating privilege of a person who is under 18 years of age and who possesses a license and who is required to have a sponsor under this section or when the secretary receives notice that a court has suspended or revoked the operating privilege of such a person, the secretary shall, within 14 days after the suspension or revocation or receipt of the notice of suspension or revocation by the court, respectively, notify the person's sponsor or parents of the suspension or revocation.

343.15 History History: 1971 c. 45; 1971 c. 213 s. 5; 1971 c. 223; 1973 c. 90; 1977 c. 29 s. 1654 (7) (a), (e); 1977 c. 273; 1979 c. 215, 333, 338, 355; 1985 a. 71; 1987 a. 355; 1989 a. 105, 244; 1993 a. 162, 363, 446, 491; 1995 a. 100; 2009 a. 28.

343.15 Annotation A Pierringer release of a minor did not bar the plaintiff's action under sub. (2) against a sponsor. Swanigan v. State Farm Insurance Co. 99 Wis. 2d 179, 299 N.W.2d 234 (1980).

343.15 Annotation A Pierringer release of a minor barred an action for contribution by nonsettling defendants against a sponsor who was not joined in the action by the plaintiff. Jackson v. Ozaukee County, 111 Wis. 2d 462, 331 N.W.2d 338 (1983).

343.15 Annotation Sub. (2) does not violate the constitutional guarantees of due process or equal protection. Mikaelian v. Woyak, 121 Wis. 2d 581, 360 N.W.2d 706 (Ct. App. 1984).

343.15 Annotation Parent sponsors are liable under this section for punitive damages assessed against their child. Evidence of the sponsors' wealth is not admissible for purposes of assessing punitive damages against an underage driver. Franz v. Brennan, 150 Wis. 2d 1, 440 N.W.2d 562 (1989).

343.15 Annotation The suspension of a minor's license does not relieve the sponsoring adult from liability if after suspension of the license the minor, while operating without a license, causes injury. Relief from liability can only be had by applying for cancelation of the license under sub. (3). Johnson v. Schlitt, 211 Wis. 2d 832, 565 N.W.2d 305 (Ct. App. 1997), 96-1304.

343.15 Annotation The scope of parental liability under this section does not extend to a child's conduct distinct from operating a vehicle. The child's shooting of a gun from a car while driving was outside the ambit of the statute. Reyes v. Greatway Insurance Co. 227 Wis. 2d 357, 597 N.W.2d 687 (1999), 97-1587.

343.15 Annotation Parents are both liable under this statute when one signs as a sponsor. It is irrelevant that one withdrew as the sponsor when the other signed the documents to assume sponsorship. Beerbohm v. State Farm Mutual Automobile Insurance Co. 2000 WI App 105, 235 Wis. 2d 182, 612 N.W.2d 338, 99-1784.

343.15 Annotation As sub. (2) (a) excludes joint legal custody under s. 767.001 (1s) from the meaning of custody under sub. (2) (b), custody in sub. (2) (b) can only mean the natural legal custody that married parents share. Because divorced parents do not share that type of custody, liability may not be imputed to the non-sponsoring parent under sub. (2) (b). LaCount v. Salkowski, 2002 WI App 287, 258 Wis. 2d 635, 654 N.W.2d 295, 02-0630.



343.16 Examination of applicants; reexamination of licensed persons.

343.16  Examination of applicants; reexamination of licensed persons.

343.16(1)(1)  Required testing of knowledge and driving skills.

343.16(1)(a)(a) General. Except when examination by a 3rd-party tester is permitted under pars. (b) to (c), the department shall examine every applicant for an operator's license, including applicants for license renewal as provided in sub. (3), and every applicant for authorization to operate a vehicle class or type for which the applicant does not hold currently valid authorization, other than an instruction permit. Except as provided in sub. (2) (cm) and (e), the examinations of applicants for licenses authorizing operation of "Class A", "Class B", "Class C", "Class D" or "Class M" vehicles shall include both a knowledge test and an actual demonstration in the form of a driving skills test of the applicant's ability to exercise ordinary and reasonable control in the operation of a representative vehicle. The department shall not administer a driving skills test to a person applying for authorization to operate "Class M" vehicles who has failed 2 previous such skills tests unless the person has successfully completed a rider course approved by the department. The department may, by rule, exempt certain persons from the rider course requirement of this paragraph. The department may not require a person applying for authorization to operate "Class M" vehicles who has successfully completed a basic rider course approved by the department to hold an instruction permit under s. 343.07 (4) prior to the department's issuance of a license authorizing the operation of "Class M" vehicles. The department may not require a person applying for authorization to operate "Class M" vehicles who holds an instruction permit under s. 343.07 (4) to hold it for a minimum period of time before administering a driving skills test. The driving skills of applicants for endorsements authorizing the operation of commercial motor vehicles equipped with air brakes, the transportation of passengers in commercial motor vehicles or the operation of school buses, as provided in s. 343.04 (2) (b), (d) or (e), shall also be tested by an actual demonstration of driving skills. The department may endorse an applicant's commercial driver license for transporting hazardous materials requiring placarding or any quantity of a material listed as a select agent or toxin under 42 CFR 73, subject to s. 343.125, or for the operation of tank vehicles or vehicles towing double or triple trailers, as described in s. 343.04 (2) (a), (c) or (f), based on successful completion of a knowledge test. In administering the knowledge test, the department shall attempt to accommodate any special needs of the applicant. Except as may be required by the department for an "H" or "S" endorsement, the knowledge test is not intended to be a test for literacy or English language proficiency. This paragraph does not prohibit the department from requiring an applicant to correctly read and understand highway signs.

343.16(1)(b) (b) Third-party driving skills testing. The department may contract with a person, including an agency or department of this state or its political subdivisions or another state, or a private employer of commercial motor vehicle drivers, to administer commercial motor vehicle skills tests required by 49 CFR 383.110 to 383.135, examinations required to be administered under s. 343.12 (2) (h), abbreviated driving skills tests required by sub. (3) (b), or driving skills tests required by par. (a) for authorization to operate "Class D" vehicles, or any combination of these tests and examinations. This paragraph does not apply with respect to a law enforcement agency eligible to contract with the department under par. (bm). A contract with a 3rd-party tester under this paragraph shall include all of the following provisions:

343.16(1)(b)1. 1. All tests and examinations conducted by the 3rd-party tester shall be the same as those given by the department.

343.16(1)(b)2. 2. The department, or the applicable federal agency or its representative with respect to testing for commercial driver licenses, may conduct random examinations, inspections, and audits of the 3rd-party tester without any prior notice.

343.16(1)(b)3. 3. At least annually, the department shall conduct an on-site inspection of the 3rd-party tester to determine compliance with the contract and with department and federal standards for testing applicants for commercial driver licenses and with department standards for testing applicants for school bus endorsements and applicants for operators' licenses to operate "Class D" vehicles. At least annually, the department shall also evaluate testing given by the 3rd-party tester by one of the following means:

343.16(1)(b)3.a. a. Department employees shall take the tests and examinations actually administered by the 3rd-party tester as if the department employee were an applicant.

343.16(1)(b)3.b. b. The department shall retest a sample of drivers who were examined by the 3rd-party tester to compare the pass and fail results.

343.16(1)(b)4. 4. Examiners of the 3rd-party tester shall meet the same qualifications and training standards as the department's license examiners to the extent established by the department as necessary to satisfactorily perform the skills tests required by 49 CFR 383.110 to 383.135, examinations required to be administered under s. 343.12 (2) (h), abbreviated driving skills tests required by sub. (3) (b), and driving skills tests required by par. (a) for authorization to operate "Class D" vehicles.

343.16(1)(b)5. 5. The department shall take prompt and appropriate remedial action against the 3rd-party tester in the event that the tester fails to comply with department or federal standards for commercial driver license testing, department standards for school bus endorsement testing or testing for operators' licenses to operate "Class D" vehicles, or any provision of the contract. Such action may include immediate termination of testing by the 3rd-party tester and recovery of damages.

343.16(1)(b)6. 6. The 3rd-party tester may not administer any test or examination of a person who has received instruction in driver training from the 3rd-party tester or from any person who controls, is controlled by, or is under common control with the 3rd-party tester.

343.16(1)(bm) (bm) Third-party testing by certain law enforcement agencies. The department may contract with any law enforcement agency, other than a local law enforcement agency of a municipality in which an examining station of the department is located, to administer knowledge, driving skills, and eyesight tests required by par. (a) and sub. (2) (b) and (c) for authorization to operate "Class D" vehicles. A contract with a 3rd-party tester under this paragraph shall include all of the following provisions:

343.16(1)(bm)1. 1. All tests conducted by the 3rd-party tester shall be the same as those given by the department.

343.16(1)(bm)2. 2. The department or its representative may conduct random examinations, inspections, and audits of the 3rd-party tester without any prior notice.

343.16(1)(bm)3. 3. The department may conduct an on-site inspection of the 3rd-party tester to determine compliance with the contract and with department and federal standards for testing applicants for operators' licenses to operate "Class D" vehicles. The department may also evaluate testing given by the 3rd-party tester by one of the following means:

343.16(1)(bm)3.a. a. Department employees may take the tests actually administered by the 3rd-party tester as if the department employees were applicants.

343.16(1)(bm)3.b. b. The department may retest a sample of drivers who were tested by the 3rd-party tester to compare the pass and fail results.

343.16(1)(bm)4. 4. Examiners of the 3rd-party tester shall meet the same qualifications and training standards as the department's license examiners to the extent established by the department as necessary to satisfactorily perform the knowledge, driving skills, and eyesight tests required by par. (a) and sub. (2) (b) and (c) for authorization to operate "Class D" vehicles.

343.16(1)(bm)5. 5. The department shall take prompt and appropriate remedial action against the 3rd-party tester in the event that the tester fails to comply with department or federal standards for testing for operators' licenses to operate "Class D" vehicles or with any provision of the contract, including immediate termination of testing by the 3rd-party tester.

343.16(1)(c) (c) Driver education course. The department may, after consultation with the department of public instruction and the technical college system board, provide for administration of and certification of the results of the test of an applicant's knowledge of the traffic laws and ability to read and understand highway signs in conjunction with a course in driver education specified in this paragraph, by an instructor in that course. The test under this paragraph does not include that part of a driver's examination involving the actual demonstration of ability to exercise ordinary and reasonable control in the operation of a motor vehicle required for the issuance of a license other than an instruction permit. The test under this paragraph may be administered and certified by an instructor in any of the following:

343.16(1)(c)1. 1. A course in driver education in public schools approved by the department of public instruction.

343.16(1)(c)2. 2. A course in driver education in technical colleges approved by the technical college system board.

343.16(1)(c)3. 3. A course in driver education in nonpublic and private schools or tribal schools, as defined in s. 115.001 (15m), that meets the minimum standards set by the department of public instruction.

343.16(1)(d) (d) Foreign license reciprocity. The chief administrator of the division of motor vehicles may, with the appropriate official of another country or of a province or other subdivision of another country, enter into a reciprocal agreement under which this state and the other country, province or other subdivision agree to waive any knowledge test and driving skills test of an applicant for an operator's license to operate "Class D" vehicles, as described in s. 343.04 (1) (d), or "Class M" vehicles, as described in s. 343.04 (1) (e), or both, if the applicant possesses a valid license to operate those vehicles, other than an instructional permit, issued by this state or the other country, province or other subdivision. The chief administrator may enter into an agreement under this paragraph only if the criteria for any knowledge test and driving skills test required by the other country, province or other subdivision for those types of vehicles are at least as stringent as the requirements of this state. The agreement shall specify all of the following:

343.16(1)(d)1. 1. That the department will issue a regular license, as described in s. 343.03 (3) (a), to any person moving to this state who has been licensed by the other country, province or other subdivision for at least 3 years, who presently holds a license to operate that type of vehicle, other than an instructional permit, from the other country, province or other subdivision and who is at least 21 years of age. Notwithstanding s. 343.03 (3) (a), a regular license issued under this subdivision may be endorsed to permit operation of Type 1 motorcycles, but may not be endorsed to permit operation of school buses. The department shall issue a probationary license under s. 343.085 to any other applicant who holds a valid operator's license issued by the other country, province or other subdivision.

343.16(1)(d)2. 2. That whenever the secretary has good cause to believe that an operator licensed under an agreement entered into under this paragraph is incompetent or otherwise not qualified to be licensed, the secretary may, upon written notice of at least 5 days to the licensee, require the licensee to submit to an examination including all or part of the tests specified in par. (a). Upon the conclusion of such examination the secretary shall take such action as is appropriate under this chapter, including cancellation of the license or permitting the licensee to retain the license subject to such restrictions as the secretary may order or without restrictions.

343.16(1)(d)3. 3. That the other country, province or other subdivision will treat operators licensed by this state similarly to how this state will treat operators licensed by the other country, province or other subdivision.

343.16(2) (2) Testing standards.

343.16(2)(a)(a) Rules. The department shall promulgate rules setting testing standards for commercial driver license applicants. The testing standards shall comply with 49 CFR 383.71 to 383.135.

343.16(2)(b) (b) Specific requirements. The standards developed by the department under par. (c) shall provide that the examination for persons making their first application for an operator's license shall include a test of the applicant's eyesight, ability to read and understand highway signs regulating, warning and directing traffic, knowledge of the traffic laws, including ss. 346.072 and 346.26, understanding of fuel-efficient driving habits and the relative costs and availability of other modes of transportation, knowledge of the need for anatomical gifts and the ability to make an anatomical gift through the use of a donor card issued under s. 343.175 (2), and an actual demonstration of ability to exercise ordinary and reasonable control in the operation of a motor vehicle. The test of knowledge of the traffic laws shall include questions on the provisions of ss. 343.30 (1q), 343.303 to 343.31 and 346.63 to 346.655, relating to the operation of a motor vehicle and the consumption of alcohol beverages. The test of knowledge may also include questions on the social, medical and economic effects of alcohol and other drug abuse. The examination of applicants for authorization to operate `Class M' vehicles shall test an applicant's knowledge of Type 1 motorcycle safety, including proper eye protection to be worn during hours of darkness. The department may require persons changing their residence to this state from another jurisdiction and persons applying for a reinstated license after termination of a revocation period to take all or parts of the examination required of persons making their first application for an operator's license. Any applicant who is required to give an actual demonstration of ability to exercise ordinary and reasonable control in the operation of a motor vehicle shall furnish a representative vehicle in safe operating condition for use in testing ability.

343.16(2)(c) (c) Standards. The department shall promulgate rules setting standards to govern driver license examinations and reexaminations. Such standards shall take into consideration any federal standards or requirements which may apply.

343.16(2)(cm) (cm) Motorcycle waiver. The department shall waive the driving skills test of a person applying for authorization to operate "Class M" vehicles if the applicant has successfully completed a basic rider course approved by the department.

343.16(2)(d) (d) Motor bicycle or moped waiver. The department may promulgate rules authorizing a license examiner to waive the operating skill examination of a person applying for a license to operate a motor bicycle or moped if the applicant has the physical ability to operate the vehicle safely. The rules shall ensure that the applicant demonstrates knowledge of the traffic laws necessary for the safe operation of the vehicle.

343.16(2)(e) (e) Farm service industry employee waiver. To the extent permitted under applicable federal law or regulation, the department may waive any knowledge test and shall waive the commercial driver license driving skills test of a person applying for an "F" endorsement, except as provided under s. 343.16 (5) or (6).

343.16(2)(f) (f) Application by military license holder.

343.16(2)(f)1.1. In this paragraph, "military commercial driver license" means, notwithstanding s. 340.01 (7m) and (41m), an authorization from the national guard of any state, from a branch of the U.S. armed forces, or from forces incorporated as part of the U.S. armed forces, authorizing a person to operate vehicles that the department determines are equivalent to those described in s. 340.01 (8) (a) or (b).

343.16(2)(f)2. 2. An applicant for a commercial driver license who holds a military commercial driver license shall submit to the department, in addition to the application, the applicant's military commercial driver license and other documentation that the department considers necessary to determine the equivalent classes of vehicles under s. 343.04 (1) that the applicant's military commercial driver license authorizes the applicant to operate.

343.16(2)(f)3. 3. Notwithstanding pars. (a) to (c) and sub. (1) (a), with respect to equivalent classes of vehicles under s. 343.04 (1), the department shall treat an application for a commercial driver license submitted with a military commercial driver license and other related documentation the same as an application for that license submitted by a person holding a commercial driver license from another jurisdiction, except that the department shall require the applicant to take and pass the applicable knowledge tests, unless the applicant is exempt from, or eligible for a waiver of, these knowledge tests under 49 CFR 383.

343.16(3) (3) Testing upon renewal.

343.16(3)(a)(a) Except as provided in s. 343.165 (4) (d), the department shall examine every applicant for the renewal of an operator's license once every 8 years. The department may institute a method of selecting the date of renewal so that such examination shall be required for each applicant for renewal of a license to gain a uniform rate of examinations. The examination shall consist of a test of eyesight. The department shall make provisions for giving such examinations at examining stations in each county to all applicants for an operator's license. The person to be examined shall appear at the examining station nearest the person's place of residence or at such time and place as the department designates in answer to an applicant's request. In lieu of examination, the applicant may present or mail to the department a report of examination of the applicant's eyesight by an ophthalmologist, optometrist or physician licensed to practice medicine. The report shall be based on an examination made not more than 3 months prior to the date it is submitted. The report shall be on a form furnished and in the form required by the department. The department shall decide whether, in each case, the eyesight reported is sufficient to meet the current eyesight standards.

343.16(3)(b) (b) The department shall require each applicant for the renewal of an operator's license with an endorsement authorizing the operation of school buses to take and pass the knowledge test under sub. (1) and an abbreviated driving skills test including, but not limited to, pretrip inspection, the loading and unloading of passengers and railroad crossing procedures.

343.16(4) (4) Conduct of driving skills test.

343.16(4)(a)(a) An applicant who holds an expired instruction permit, expired out-of-state license or who seeks to reinstate his or her operating privilege may drive a motor vehicle only when accompanied by an authorized license examiner for the purpose of examining the applicant's ability to operate a motor vehicle. Such applicant must be driven to and from the examining area by a licensed driver. This exception to the requirement to hold a valid operator's license does not apply to the operation of a commercial motor vehicle. For purposes of examining applicants for a special restricted operator's license under s. 343.135, the department may waive the requirements of this paragraph in any case in which it considers a waiver desirable.

343.16(4)(b) (b) More than one authorized operator's license examiner or supervisor may ride with any licensed operator or applicant for an operator's license for the purpose of examining the person's ability to operate a motor vehicle.

343.16(5) (5) Medical or other special examinations.

343.16(5)(a)(a) The secretary may require any applicant for a license or any licensed operator to submit to a special examination by such persons or agencies as the secretary may direct to determine incompetency, physical or mental disability, disease, or any other condition that might prevent such applicant or licensed person from exercising reasonable and ordinary control over a motor vehicle. If the department requires the applicant to submit to an examination, the applicant shall pay for the examination. If the department receives an application for a renewal or duplicate license after voluntary surrender under s. 343.265 or receives a report from a physician, physician assistant, as defined in s. 448.01 (6), advanced practice nurse prescriber certified under s. 441.16 (2), or optometrist under s. 146.82 (3), or if the department has a report of 2 or more arrests within a one-year period for any combination of violations of s. 346.63 (1) or (5) or a local ordinance in conformity with s. 346.63 (1) or (5) or a law of a federally recognized American Indian tribe or band in this state in conformity with s. 346.63 (1) or (5), or s. 346.63 (1m), 1985 stats., or s. 346.63 (2) or (6) or 940.25, or s. 940.09 where the offense involved the use of a vehicle, the department shall determine, by interview or otherwise, whether the operator should submit to an examination under this section. The examination may consist of an assessment. If the examination indicates that education or treatment for a disability, disease or condition concerning the use of alcohol, a controlled substance or a controlled substance analog is appropriate, the department may order a driver safety plan in accordance with s. 343.30 (1q). If there is noncompliance with assessment or the driver safety plan, the department shall revoke the person's operating privilege in the manner specified in s. 343.30 (1q) (d).

343.16(5)(b) (b) Whenever the department receives the results of a special examination required under this subsection, the department shall give fair consideration to the recommendation of the examining person or agency together with other evidence in determining if it is in the interest of public safety to issue, renew, deny or cancel a license. If a license is denied or canceled by the department after a special examination as provided in par. (a), such denial or cancellation shall be reviewed by a reviewing board upon written request of the applicant filed with the department within 10 days after receipt of notice of such denial or cancellation. Notice of denial or cancellation shall be in writing and contain specific reasons. The notice shall contain a statement that the applicant has 10 days within which to file a written request with the department for review of the department's decision by the reviewing board. The applicant shall have the right to appear personally before the review board, to present witnesses and additional information, and to be represented by counsel. The department's representative may administer oaths, issue subpoenas for the attendance of witnesses and the production of relevant documents and may require a reexamination of the applicant. No law enforcement officer or other witness produced by the applicant to testify on the applicant's behalf shall be paid a witness fee nor shall any law enforcement officer called to appear for the department be paid any witness fee. A record including the recommendations of the board shall be made of the proceeding. If a license is denied or canceled, the applicant shall be given specific reasons in writing. Review boards shall consist of the department's representative and at least 2 members appointed by the secretary from a list of physicians licensed to practice medicine in this state and a list of optometrists licensed to practice optometry in this state. Optometrists shall be limited to reviewing cases concerning vision only. In cases concerning mental disability or disease at least one of the physicians shall have specialized training in psychiatry. In cases concerning seizure disorders at least one of the physicians shall have specialized training in neurology. The members of the board shall receive the per diem and expenses provided in s. 15.08 (7) which shall be charged to the appropriation under s. 20.395 (5) (cq). A decision of the department based on the recommendation of a reviewing board is subject to judicial review under s. 343.40.

343.16(5)(c) (c) All reports, records or information furnished by or on behalf of an applicant or licensed operator under this subsection are confidential and shall be for the sole use of the department, the applicant or licensed driver, the review board and the courts in administering this section and are not admissible as evidence for any other purpose in any civil or criminal action. The applicant or licensed driver may give informed written consent for release of this information to others.

343.16(5)(d) (d) Nothing in this subsection shall be interpreted to require the release of this information which was obtained under a pledge of confidentiality and such a clear pledge was made in order to obtain the information and was necessary to obtain the information.

343.16(6) (6) Special retesting of licensed operators.

343.16(6)(a)(a) Whenever the secretary has good cause to believe that a licensed operator is incompetent or otherwise not qualified to be licensed, the secretary may, upon written notice of at least 5 days to the licensee, require the licensee to submit to an examination including all or part of the tests specified in sub. (1). Upon the conclusion of such examination the secretary shall take such action as is appropriate under this chapter, including cancellation of the license or permitting the licensee to retain the license subject to such restrictions as the secretary may order or without restrictions.

343.16(6)(b) (b) Whenever the department requires an examination for renewal of an operator's license, it shall issue a receipt at the time of request for appearance for such examination which receipt shall constitute a temporary license to operate a motor vehicle for not to exceed 60 days pending such examination.

343.16(7) (7) Penalties.

343.16(7)(a)(a) Any person required by or pursuant to this section to submit to an examination who by any means secures the services of another person to appear in that person's place to take such examination may be fined not less than $100 nor more than $200 or imprisoned not more than 6 months or both.

343.16(7)(b) (b) Any person who appears for an examination under this section in the place of another person required to take such examination may be fined not less than $100 nor more than $200 or imprisoned not more than 6 months or both for the first offense and may be fined not less than $200 nor more than $500 or imprisoned not more than one year in county jail or both for the second or each subsequent offense thereafter.

343.16 History History: 1971 c. 164 s. 83; 1973 c. 90, 176; 1975 c. 36, 199; 1977 c. 29 ss. 1456, 1654 (7) (a), (c); 1977 c. 273, 418; 1979 c. 34 ss. 1067m, 2102 (52) (a); 1979 c. 221, 345; 1981 c. 20; 1983 a. 74, 243, 534, 538; 1985 a. 65, 337; 1987 a. 3, 40, 215; 1989 a. 31, 105, 359; 1991 a. 21, 32, 39, 316; 1993 a. 16, 19, 183, 399; 1995 a. 27 s. 9145 (1); 1995 a. 113, 195, 448; 1997 a. 27, 84, 237; 1999 a. 32, 140; 2001 a. 105; 2003 a. 33; 2005 a. 187, 253, 466; 2007 a. 20, 68, 97, 162; 2009 a. 28, 302; 2011 a. 32, 161; 2013 a. 94.



343.165 Processing license and identification card applications.

343.165  Processing license and identification card applications.

343.165(1)(1) Subject to ss. 343.14 (3m) and 343.50 (4g), the department may not complete the processing of an application for initial issuance or renewal of an operator's license or identification card received by the department after the date stated in the notice provided by the secretary of transportation and published in the Wisconsin Administrative Register under s. 85.515 (2) (b), and no such license or identification card may be issued or renewed, unless the applicant presents or provides, and, subject to sub. (7), the department verifies under sub. (3), all of the following information:

343.165(1)(a) (a) An identification document that includes either the applicant's photograph or both the applicant's full legal name and date of birth.

343.165(1)(b) (b) Documentation showing the applicant's date of birth, which may be the identification document under par. (a).

343.165(1)(c) (c) Proof of the applicant's social security number or, except as provided in s. 343.14 (2g) (a) 4., verification that the applicant is not eligible for a social security number.

343.165(1)(d) (d) Documentation showing the applicant's name and address of principal residence.

343.165(1)(e) (e) Subject to ss. 343.125 (2) (a) and (b) and 343.14 (2g) (a) 2. d., the documentary proof described in s. 343.14 (2) (es).

343.165(2) (2)

343.165(2)(a)(a) Subject to sub. (7), the department shall, in processing any application for an operator's license or identification card under sub. (1), capture a digital image of each document presented or provided to the department by an applicant. Images captured under this paragraph shall be maintained, in electronic storage and in a transferable format, in the applicant's file or record as provided under ss. 343.23 (2) (a) and 343.50 (8) (a).

343.165(2)(b) (b) Subject to sub. (7), the department shall record in the applicant's file under s. 343.23 (2) (a) or record under s. 343.50 (8) (a) the date on which verification under subs. (1) and (3) is completed.

343.165(3) (3)

343.165(3)(a)(a) Except as provided in pars. (b) and (c) and subject to sub. (7), the department shall verify, in the manner and to the extent required under federal law, each document presented or provided to the department that is required to be presented or provided to the department by an applicant under sub. (1).

343.165(3)(b) (b) The department may not accept any foreign document, other than an official passport, to satisfy a requirement under sub. (1).

343.165(3)(c) (c) For purposes of par. (a) and sub. (1) (c), if an applicant presents a social security number that is already registered to or associated with another person, the department shall direct the applicant to investigate and take appropriate action to resolve the discrepancy and shall not issue any operator's license or identification card until the discrepancy is resolved. The department shall adopt procedures for purposes of verifying that an applicant is not eligible for a social security number.

343.165(4) (4)

343.165(4)(a)(a) Subsection (1) does not apply to an application for renewal of an operator's license or identification card received by the department after the date stated in the notice provided by the secretary of transportation and published in the Wisconsin Administrative Register under s. 85.515 (2) (b), if in connection with a prior application after the date stated in the notice provided by the secretary of transportation and published in the Wisconsin Administrative Register under s. 85.515 (2) (b), the applicant previously presented or provided, and the department verified under sub. (3) or (7), the information specified in sub. (1) and, if verified under sub. (3), the department recorded the date on which the verification procedures were completed as described in sub. (2) (b).

343.165(4)(b) (b) The department shall establish an effective procedure to confirm or verify an applicant's information for purposes of any application described in par. (a). The procedure shall include verification of the applicant's social security number or ineligibility for a social security number.

343.165(4)(c) (c) Notwithstanding pars. (a) and (b), no operator's license displaying the legend required under s. 343.03 (3m) or identification card displaying the legend required under s. 343.50 (3) (a) may be renewed unless the applicant presents or provides valid documentary proof under sub. (1) (e) and this proof shows that the status by which the applicant qualified for the license or identification card has been extended by the secretary of the federal department of homeland security.

343.165(4)(d) (d) With any license or identification card renewal following a license or identification card expiration established under s. 343.20 (1m) or 343.50 (5) (c) at other than an 8-year interval, the department may determine whether the applicant's photograph is to be taken, or if the renewal is for a license the applicant is to be examined, or both, at the time of such renewal, so long as the applicant's photograph is taken, and if the renewal is for a license the applicant is examined, with a license or card renewal at least once every 8 years and the applicant's license or identification card at all times includes a photograph unless an exception under s. 343.14 (3m) or 343.50 (4g) applies.

343.165(5) (5) The department may, by rule, require that applications for reinstatement of operator's licenses or identification cards, issuance of occupational licenses, reissuance of operator's licenses, or issuance of duplicate operator's licenses or identification cards, received by the department after the date stated in the notice provided by the secretary of transportation and published in the Wisconsin Administrative Register under s. 85.515 (2) (b), be processed in a manner consistent with the requirements established under this section for applications for initial issuance or renewal of operator's licenses and identification cards.

343.165(6) (6) During the period in which the department processes an application under this section, the department may issue a receipt under s. 343.11 (3) or 343.50 (1) (c).

343.165(7) (7)

343.165(7)(a)(a) The department may process an application for, and issue or renew, an operator's license or identification card without meeting the requirements under subs. (2) and (3) if all of the following apply:

343.165(7)(a)1. 1. The operator's license contains the marking specified in s. 343.03 (3r) or the identification card contains the marking specified in s. 343.50 (3) (b).

343.165(7)(a)2. 2. The operator's license or identification card is processed and issued or renewed in compliance with applicable department practices and procedures that were in effect immediately prior to the date stated in the notice provided by the secretary of transportation and published in the Wisconsin Administrative Register under s. 85.515 (2) (b).

343.165(7)(b) (b) In addition to other instances of original issuance or renewal, this subsection specifically applies to renewals occurring after the date stated in the notice provided by the secretary of transportation and published in the Wisconsin Administrative Register under s. 85.515 (2) (b), of operator's licenses or identification cards originally issued prior to the date stated in the notice provided by the secretary of transportation and published in the Wisconsin Administrative Register under s. 85.515 (2) (b).

343.165 History History: 2007 a. 20; 2011 a. 23, 32; s. 35.17 correction in (1) (b) (intro.).

343.165 Annotation Who are you? Prove it! The Federal REAL ID Act and Its Fate in Wisconsin. Gary. Wis. Law. Aug. 2008.



343.17 Contents and issuance of operator's license.

343.17  Contents and issuance of operator's license.

343.17(1)(1)  License issuance. Subject to s. 343.165, the department shall issue an operator's license and endorsements, as applied for, to every qualifying applicant who has paid the required fees.

343.17(2) (2) License document. The license shall be a single document, in one part, consisting of 2 sides, except as otherwise provided in sub. (4) and s. 343.10 (7) (d). The document shall be, to the maximum extent practicable, tamper proof and shall contain physical security features consistent with any requirement under federal law.

343.17(3) (3) Contents.

343.17(3)(a)(a) The front side of the license document shall include, without limitation, all of the following:

343.17(3)(a)1. 1. The full legal name, date of birth, and principal residence address of the person.

343.17(3)(a)2. 2. A photograph of the person, unless the exception under s. 343.14 (3m) applies.

343.17(3)(a)3. 3. A physical description of the person, including sex, height, weight and hair and eye color, but excluding any mention of race.

343.17(3)(a)4. 4. A unique identifying driver number assigned by the department.

343.17(3)(a)5. 5. The person's signature.

343.17(3)(a)6. 6. The classes of vehicles that the person is authorized to operate under par. (c), together with any endorsements or restrictions.

343.17(3)(a)7. 7. The name of this state.

343.17(3)(a)8. 8. The date of issuance of the license.

343.17(3)(a)9. 9. The date of expiration of the license.

343.17(3)(a)10. 10. A space for the sticker under s. 343.175 (3).

343.17(3)(a)11. 11. If the license authorizes the operation of certain commercial motor vehicles, the legend "Commercial Driver License", a readily recognizable abbreviation thereof or "CDL".

343.17(3)(a)12. 12. If the person is not the legal drinking age, as defined in s. 125.02 (8m), at the time of issuance of the license, a distinctive appearance specified by the department that clearly identifies to the public that the person was not the legal drinking age at the time of issuance of the license.

343.17(3)(a)13. 13. If the person is under 18 years of age at the time of issuance of the license, a distinctive appearance specified by the department that clearly identifies to the public that the person was under 18 years of age at the time of issuance of the license.

343.17(3)(a)14. 14. If the license contains the marking specified in s. 343.03 (3r), a distinctive appearance specified by the department that clearly distinguishes the license from other operator's licenses or identification cards issued by the department and that alerts federal agency and other law enforcement personnel that the license may not be accepted for federal identification or any other official purpose.

343.17(3)(a)15. 15. If the person is a veteran, has indicated that he or she wishes to have his or her veteran status indicated on the license, and has provided the verification required under s. 343.14 (2) (j), an indication that the person is a veteran.

343.17(3)(b) (b) The reverse side of the license shall contain an explanation of any restriction codes or endorsement abbreviations used on the front of the license, in sufficient detail to identify the nature of the restrictions or endorsements to a law enforcement officer of this state or another jurisdiction. Except for a commercial driver license, a part of the reverse side of each license shall be printed to serve as a record of gift under s. 157.06 (2) (t) or a record of refusal under s. 157.06 (2) (u).

343.17(3)(c) (c) The classifications on operator's licenses shall be as follows:

343.17(3)(c)1. 1. Classification "A", which authorizes the operation of "Class A" vehicles as described in s. 343.04 (1) (a). A driver who has passed the knowledge and driving skills tests for operating "Class A" vehicles shall receive a license authorizing the operation of "Class A", "Class B" and "Class C" vehicles if the person possesses any requisite endorsement.

343.17(3)(c)2. 2. Classification "B", which authorizes the operation of "Class B" vehicles as described in s. 343.04 (1) (b). A driver who has passed the knowledge and driving skills tests for operating "Class B" vehicles shall receive a license authorizing the operation of "Class B" and "Class C" vehicles if the person possesses any requisite endorsement.

343.17(3)(c)3. 3. Classification "C", which authorizes the operation of "Class C" vehicles as described in s. 343.04 (1) (c) if the person possesses any requisite endorsement.

343.17(3)(c)4. 4. Classification "D", which authorizes the operation of "Class D" vehicles as described in s. 343.04 (1) (d) if the person possesses any requisite endorsement.

343.17(3)(c)5. 5. Classification "M", which authorizes the operation of Type 1 motorcycles.

343.17(3)(d) (d) The endorsements on operator's licenses shall be as follows:

343.17(3)(d)1g. 1g. "F" endorsement, which authorizes a seasonal employee of a farm service industry employer who is eligible for a restricted commercial driver license under applicable federal law or regulation to operate "Class B" and "Class C" vehicles as described in s. 343.04 (1) (b) and (c) for a seasonal period not to exceed 180 days in any calendar year. This endorsement permits the transporting of liquid fertilizers in vehicles or implements of husbandry with total capacities of 3,000 gallons or less, solid fertilizers that are not transported with any organic substance or 1,000 gallons or less of diesel fuel, but no combination of these materials. The endorsement does not permit operation of a commercial motor vehicle beyond 150 miles of the farm service industry employer's place of business or, in the case of custom harvesters, the farm currently being served.

343.17(3)(d)1m. 1m. "H" endorsement, which authorizes the driver to operate vehicles transporting hazardous materials requiring placarding or any quantity of a material listed as a select agent or toxin under 42 CFR 73.

343.17(3)(d)2. 2. "N" endorsement, which authorizes operating tank vehicles.

343.17(3)(d)3. 3. "P" endorsement, which authorizes operating vehicles designed to carry, or actually carrying, 16 or more passengers including the driver, except this endorsement does not authorize the operation of school buses unless the licensee also holds an "S" endorsement.

343.17(3)(d)4. 4. "S" endorsement, which authorizes operating school buses.

343.17(3)(d)5. 5. "T" endorsement, which authorizes operating commercial motor vehicles with double or triple trailers where the operation of such combination vehicles is permitted.

343.17(3)(d)6. 6. "X" endorsement, which is an optional endorsement that may be used to indicate that the licensee holds both "H" and "N" endorsements. The department may not issue or renew an endorsement under this subdivision after November 1, 2003.

343.17(3)(e) (e) The standard restriction codes used on commercial driver licenses include:

343.17(3)(e)1. 1. "K" restriction, which restricts a person issued a license under s. 343.065 from operating commercial motor vehicles in interstate commerce.

343.17(3)(e)2. 2. "L" restriction, which prohibits a person from operating commercial motor vehicles equipped with air brakes, as required in s. 343.13 (2).

343.17(4) (4) Special restrictions cards.

343.17(4)(a)(a) When an operator's license is subject to lengthy special restrictions or other restrictions not described in the standard codes on the front side of the license, the department shall indicate on the license document that the license is subject to restrictions contained on one or more separate special restrictions cards.

343.17(4)(b) (b) A separate special restrictions card shall describe the restrictions, bear the issuance date of the card, specify the identifying driver number of the license to which it applies, and indicate the number and order of special restrictions cards currently issued by the department to the person, in the manner "1 of 2".

343.17(5) (5) No photos on temporary licenses. The temporary licenses issued under ss. 343.10, 343.11 (1) and (3), 343.16 (6) (b), and 343.305 (8) (a) shall be on forms provided by the department and shall contain the information required by sub. (3), except that temporary licenses under ss. 343.16 (6) (b) and 343.305 (8) (a) are not required to include a photograph of the licensee. This subsection does not apply to a noncitizen temporary license, as described in s. 343.03 (3m).

343.17(6) (6) Rules. Subject to subs. (2) and (3), the department shall promulgate rules setting the design and specifications for the license document and subsequent changes thereto.

343.17 History History: 1971 c. 140; 1977 c. 29 s. 1654 (7) (a); 1977 c. 124, 272; 1979 c. 89, 306, 355; 1981 c. 20; 1985 a. 316 s. 25; 1989 a. 105, 298; 1991 a. 269; 1993 a. 19; 1995 a. 113; 1997 a. 27; 1999 a. 9, 140; 2003 a. 33; 2005 a. 126; 2007 a. 20, 106; 2011 a. 23, 32, 241; 2013 a. 17; s. 13.92 (2) (i).



343.175 Organ donor information.

343.175  Organ donor information.

343.175(1) (1)  Department to solicit and record information. As part of every application for an original, duplicate, reinstated, reissued or renewal license or endorsement, the department shall inquire whether the applicant desires to be an organ donor. The department shall record the organ donor response in its file of the person. If a procurement organization, as defined in s. 157.06 (2) (p), reasonably identifies a person and requests the information recorded in the person's file under this subsection, the department shall promptly provide this information to the procurement organization.

343.175(1r) (1r) Department to provide information. In addition to the inquiry under sub. (1), if the applicant is at least 15 and one-half years of age, the department shall orally state to the applicant that he or she has the opportunity to indicate his or her willingness to be an organ donor. If the applicant indicates that he or she is undecided in response to the inquiry under sub. (1), the department shall provide the applicant with written information that all organ procurement organizations and the department have together developed. If the applicant makes an affirmative response to the inquiry under sub. (1), the department shall request at that time that the applicant write on the license the information that is specified under sub. (2) (ar) and affix a sticker, as described in sub. (3), to the front side of the license document.

343.175(2) (2) Record of gift or refusal.

343.175(2)(a)(a) Except as provided in par. (ag), a part of the reverse side of each license shall be printed to serve as a record of gift under s. 157.06 (2) (t) or a record of refusal under s. 157.06 (2) (u).

343.175(2)(ag) (ag) The department shall print a separate document to be issued to all persons issued a commercial driver license and make provisions so that the document may be attached to the reverse side of the license document along one edge. This document shall serve as a record of gift under s. 157.06 (2) (t) or a record of refusal under s. 157.06 (2) (u).

343.175(2)(ar) (ar) If the person desires to be an organ donor, he or she may so indicate in the space provided on the license. The donor may supply information in the space provided on the license, including the specific body parts or organs to be donated, the name of the donee, the purpose for which the gift is made and the physician whom the donor wishes to carry out the appropriate procedures. The anatomical gift described on the license shall be signed by the licensee.

343.175(2)(b) (b) The licensee may revoke or amend his or her gift by crossing out the donor authorization in the space provided on the license or as otherwise prescribed in s. 157.06. The licensee may refuse to make an anatomical gift by so indicating in the space provided on the license or as otherwise prescribed in s. 157.06.

343.175(2)(c) (c) Persons authorizing gifts of their body parts remain subject to s. 157.06.

343.175(3) (3) Organ donor sticker. The department shall designate a space on the front side of the license document where the licensee may affix a sticker which indicates that the licensee is a potential donor of body organs or parts for the purposes of transplantation, therapy, medical research or education. The sticker shall not be larger than one-half inch in diameter and shall not conceal any of the contents required by s. 343.17 (3). The sticker shall be of a distinctive design and supplied to the donor by a nationally recognized organization that enlists donors of body organs or parts for the purposes of transplantation, therapy, medical research or education.

343.175 History History: 1989 a. 105, 298; 1995 a. 446; 2003 a. 33; 2007 a. 106.



343.18 License to be carried; verification of signature.

343.18  License to be carried; verification of signature.

343.18(1)(1) Every licensee shall have his or her license document, including any special restrictions cards issued under s. 343.10 (7) (d) or 343.17 (4), in his or her immediate possession at all times when operating a motor vehicle and shall display the same upon demand from any judge, justice or traffic officer.

343.18(1m) (1m) A person charged with violating sub. (1) may not be convicted if he or she produces in court or in the office of the arresting officer a license theretofore issued to the licensee and valid at the time of his or her arrest.

343.18(2) (2) For the purpose of verifying the signature on a license, any judge, justice or traffic officer may require the licensee to write the licensee's signature in the presence of such officer.

343.18(3) (3)

343.18(3)(a)(a) Except as provided in par. (c), any person who violates sub. (1) shall forfeit not more than $200.

343.18(3)(c) (c) If the person is operating a commercial motor vehicle at the time of the violation, any person who violates sub. (1) shall forfeit not less than $250 nor more than $2,500.

343.18 History History: 1989 a. 105; 1991 a. 316; 1997 a. 84.

343.18 Annotation There is a public interest in permitting police to request a motorist's license and to run a status check on the license. State v. Ellenbecker, 159 Wis. 2d 91, 464 N.W.2d 427 (Ct. App. 1990).

343.18 Annotation Under Ellenbecker, it was reasonable for an officer who stopped a motorist whose vehicle and general appearance matched that of a criminal suspect to make a report of the incident, even if the officer had already decided that the driver was not the suspect. For that purpose, it was reasonable to ask for the motorist's name and identification. Once the motorist stated that he had no identification, there was a reasonable grounds for further detention. State v. Williams, 2002 WI App 306, 258 Wis. 2d 395, 655 N.W.2d 462, 02-0384.



343.19 Duplicate licenses or identification cards.

343.19  Duplicate licenses or identification cards.

343.19(1)(1) If a license issued under this chapter or an identification card issued under s. 343.50 is lost or destroyed or the name or address named in the license or identification card is changed or the condition specified in s. 343.17 (3) (a) 12. or 13. no longer applies, the person to whom the license or identification card was issued may obtain a duplicate thereof or substitute therefor upon furnishing proof satisfactory to the department of full legal name and date of birth and that the license or identification card has been lost or destroyed or that application for a duplicate license or identification card is being made for a change of address or name or because the condition specified in s. 343.17 (3) (a) 12. or 13. no longer applies. If the applicant is a male who is at least 18 years of age but less than 26 years of age, the application shall include the information required under s. 343.14 (2) (em). If the original license or identification card is found it shall immediately be transmitted to the department.

343.19(1m) (1m) If a license issued under this chapter has been surrendered under s. 343.265 and has not expired, the person to whom the license was issued may obtain a duplicate license upon furnishing to the department the applicable information under sub. (1) and complying with the requirements for reissuance of a license after surrender provided under s. 343.265 (2).

343.19(2) (2) No person may knowingly make a false statement or fail to return the original license or identification card to the department upon finding it or fail to comply with any other requirement of this section relating to an application for any of the following:

343.19(2)(a) (a) A duplicate license.

343.19(2)(b) (b) A duplicate identification card.

343.19(4) (4) Any person who violates sub. (2) may be fined not more than $1,000 or imprisoned for not more than 6 months or both.

343.19 History History: 1973 c. 218; 1977 c. 29 s. 1654 (7) (a); 1977 c. 360, 447; 1979 c. 306; 1981 c. 20 s. 1848r; 1987 a. 27, 40; 1989 a. 105; 1991 a. 39, 269; 1997 a. 27; 1999 a. 9, 80; 2001 a. 93; 2007 a. 20.



343.20 Expiration of licenses.

343.20  Expiration of licenses.

343.20(1) (1)

343.20(1)(a)(a) Except as otherwise expressly provided in this chapter, probationary licenses issued under s. 343.085, licenses issued after cancellation under s. 343.26 (1), and original licenses other than instruction permits shall expire 2 years from the date of the applicant's next birthday. Subject to s. 343.125 (3), all other licenses and license endorsements shall expire 8 years after the date of issuance. The department may institute any system of initial license issuance which it deems advisable for the purpose of gaining a uniform rate of renewals. In order to put such a system into operation, the department may issue licenses which are valid for any period less than the ordinary effective period of such license. If the department issues a license that is valid for less than the ordinary effective period as authorized by this paragraph, the fees due under s. 343.21 (1) (b) and (d) shall be prorated accordingly.

343.20(1)(c) (c) The department may, by rule, require any person who is issued an operator's license that is valid for a period of more than 2 years to demonstrate continuing qualifications to hold a license under this chapter at 2-year intervals. The rules may include, without limitation, requiring examination under s. 343.16 (6) or requiring current medical certification under s. 343.16 (5). The department rules shall require cancellation or suspension of the license for noncompliance and shall permit surrender of the operator's license under s. 343.265.

343.20(1)(d) (d)

343.20(1)(d)1.1. The department shall cancel an operator's license that is endorsed for the operation of school buses under s. 343.12 (3), regardless of the license expiration date, if the licensee fails to provide proof to the department of an annual physical examination determining that the person meets the physical standards established under s. 343.12 (2) (g). The licensee may elect to surrender the license under s. 343.265 (1m).

343.20(1)(d)2. 2. The department shall cancel an operator's license that is endorsed for the operation of school buses under s. 343.12, regardless of the license expiration date, upon receiving a record of conviction or of adjudication of delinquency or results of a criminal history search showing that the person has been convicted of, or adjudicated delinquent for, a crime or other offense specified under s. 343.12 (7) or rules of the department promulgated under s. 343.12 (7) and (8) after issuance or renewal of the endorsement or at a time when, if known by the department, the conviction or adjudication would have prevented issuance or renewal of the endorsement.

343.20(1)(e) (e) Upon payment in full of the fees required by s. 343.21, the department shall issue to a qualified person an original operator's license that expires 3 years after the person's next birthday, but only if the person meets one of the following requirements:

343.20(1)(e)1. 1. The person is moving to this state, surrenders his or her valid commercial driver license issued by another state and makes application for a commercial driver license in this state.

343.20(1)(e)2. 2. The person is 21 years of age or older and moving to this state, has been licensed in another jurisdiction for at least 3 years and presently holds a valid license, other than an instruction permit, from another jurisdiction which has not expired for more than 6 months.

343.20(1)(e)3. 3. The person is entitled to a regular license under an agreement entered into under s. 343.16 (1) (d).

343.20(1)(f) (f) The department shall cancel an operator's license, regardless of the license expiration date, if the department receives information from a local, state, or federal government agency that the licensee no longer satisfies the requirements for issuance of a license under ss. 343.14 (2) (es) and 343.165 (1) (e).

343.20(1m) (1m) Notwithstanding sub. (1) (a) and (e), and except as provided in s. 343.165 (4) (c) and as otherwise provided in this subsection, a license that is issued to a person who is not a United States citizen or permanent resident and who provides documentary proof of legal status as provided under s. 343.14 (2) (es) 2., 4., 5., 6., or 7. shall expire on the date that the person's legal presence in the United States is no longer authorized or on the expiration date determined under sub. (1), whichever date is earlier. If the documentary proof as provided under s. 343.14 (2) (es) does not state the date that the person's legal presence in the United States is no longer authorized, sub. (1) shall apply except that, if the license was issued or renewed based upon the person's presenting of any documentary proof specified in s. 343.14 (2) (es) 4. to 7., the license shall, subject to s. 343.165 (4) (c), expire one year after the date of issuance or renewal.

343.20(2) (2)

343.20(2)(a)(a) At least 30 days prior to the expiration of an operator's license, the department shall provide to the licensee notice of renewal of the license either by mail at the licensee's last-known address or, if desired by the licensee, by any electronic means offered by the department. If the license was issued or last renewed based upon the person's presenting of any documentary proof specified in s. 343.14 (2) (es) 4. to 7., the notice shall inform the licensee of the requirement under s. 343.165 (4) (c).

343.20(2)(b) (b) Notwithstanding par. (a), at least 60 days prior to the expiration of an "H" endorsement specified in s. 343.17 (3) (d) 1m., the department of transportation shall provide a notice to the licensee either by mail at the licensee's last-known address or, if desired by the licensee, by any electronic means offered by the department of transportation that the licensee is required to pass a security threat assessment screening by the federal transportation security administration of the federal department of homeland security as part of the application to renew the endorsement. The notice shall inform the licensee that the licensee may commence the federal security threat assessment screening at any time, but no later than 30 days before expiration of the endorsement.

343.20(2)(c) (c) Failure to receive notice to renew a license or endorsement shall not be a defense to a charge of operating a motor vehicle without a valid operator's license or endorsement.

343.20(2m) (2m) The department shall include with the notice that it mails under sub. (2) information regarding the requirements of s. 347.48 (4) and information, as developed by all organ procurement organizations in cooperation with the department, that promotes anatomical donations and which relates to the anatomical donation opportunity available under s. 343.175.

343.20(3) (3) Any person who holds a valid license and who is unable to make a renewal application within the period declared by the department, due to serving with any branch of the armed services, may apply for a renewal of the license at any time during such service or within 6 months after the date of discharge from such services.

343.20(4) (4) Any license issued under this chapter does not expire on the expiration date on the license if, on that expiration date, the licensee is on active duty in the U.S. armed forces and is absent from this state. Any license extended under this subsection expires 30 days after the licensee returns to this state or 90 days after the licensee is discharged from active duty, whichever is earlier. If a license is renewed after an extension under this subsection, the renewal period shall begin on the day after the expiration date on the license.

343.20 History History: 1977 c. 29 s. 1654 (7) (a); 1977 c. 273; 1979 c. 306; 1981 c. 20, 42, 71; 1989 a. 31, 105, 294; 1991 a. 13; 1995 a. 255, 446; 1997 a. 27, 237; 2001 a. 105; 2003 a. 33, 280; 2005 a. 126; 2007 a. 20; 2009 a. 28, 103; 2011 a. 32.



343.21 License fees.

343.21  License fees.

343.21(1)(1) The following fees, in addition to any driving skills test fee, shall be paid to the department for the issuance, renewal, upgrading and reinstatement of licenses, endorsements and instruction permits:

343.21(1)(a) (a) For the initial issuance of a license authorizing only the operation of "Class D" motor vehicles, $18.

343.21(1)(am) (am) For the renewal of a license authorizing only the operation of "Class D" motor vehicles, $24.

343.21(1)(b) (b) For the initial issuance of authorization to operate "Class M" motor vehicles, $12 in addition to any other fees due.

343.21(1)(bg) (bg) For the renewal of authorization to operate "Class M" motor vehicles, $8 in addition to any other fees due.

343.21(1)(c) (c) For the initial issuance or renewal of authorization to operate school buses that are not commercial motor vehicles, $10.

343.21(1)(d) (d) For the initial issuance or renewal of authorization to operate "Class A", "Class B" or "Class C" motor vehicles, or upgrading an existing regular license which only authorizes the operation of "Class D" motor vehicles, $64. This fee includes issuance of any "H", "N", "P", or "T" endorsements or "Class D" authorization applied for at the same time for which the applicant is qualified. An additional fee of $5 is required for the issuance or renewal of any "S" endorsement applied for or renewed at the same time for which the applicant is qualified.

343.21(1)(e) (e) For upgrading an existing commercial driver license to add an "H", "N", "P", or "T" endorsement, $5, or, to add an "S" endorsement, $10.

343.21(1)(f) (f) For upgrading an existing commercial driver license to add authorization to operate another class of commercial motor vehicles, $5.

343.21(1)(g) (g) For removing a "K" restriction against operation of commercial motor vehicles in interstate commerce, the same fee as for a duplicate license.

343.21(1)(h) (h) For removing an "L" restriction prohibiting operation of commercial motor vehicles equipped with air brakes, $5.

343.21(1)(i) (i) Except as provided in par. (im) or (ir), for an instruction permit, $20.

343.21(1)(im) (im) For an instruction permit authorizing the operation of "Class M" vehicles, $22.

343.21(1)(ir) (ir) For an instruction permit authorizing the operation of "Class D" vehicles, $25.

343.21(1)(j) (j) For reinstatement of an operating privilege previously revoked or suspended, $50.

343.21(1)(jm) (jm) For reinstatement of a previously disqualified authorization to operate a commercial motor vehicle, $50. This fee is not applicable to disqualifications under s. 343.315 (2) (g).

343.21(1)(jr) (jr) In addition to any other fee under this subsection, for reinstatement of an operating privilege previously revoked or suspended under s. 343.305 (7) or resulting from the commission of an offense listed in s. 343.307, $140.

343.21(1)(k) (k) For an occupational license, $40.

343.21(1)(L) (L) For a duplicate license, $4.

343.21(1)(m) (m) For reinstatement of a previously canceled license or endorsement, $50. This fee includes reinstatement of any classification or endorsement applied for at the same time for which the applicant is qualified.

343.21(1)(n) (n) In addition to any other fee under this subsection, for the issuance, renewal, upgrading, or reinstatement of any license, endorsement, or instruction permit, a license issuance fee of $10.

343.21(1)(o) (o) In addition to any other fee under this subsection, $2 for any person making a designation of an additional $2 to support the efforts of Donate Life Wisconsin under s. 343.14 (2) (gh) or 343.50 (4). From the moneys received under this paragraph, 90 percent shall be deposited into the general fund and credited to the appropriation account under s. 20.435 (1) (g).

343.21(1m) (1m) In addition to the fee specified in sub. (1) (am), (b) or (d), an applicant whose application for renewal of a license or authorization under sub. (1) (am), (b) or (d) is filed after the date of expiration of the license or authorization shall pay to the department a late fee of $5.

343.21(2) (2)

343.21(2)(a)(a) In addition to the fees set under sub. (1), any applicant whose application for a permit, license, upgrade or endorsement, taken together with the applicant's currently valid license, if any, requires the department to administer a driving skills test of the applicant's ability to exercise ordinary and reasonable control in the operation of a motor vehicle shall pay to the department an examination fee of $20 for an examination in a commercial motor vehicle other than a school bus and $15 for an examination in any other vehicle. Except with respect to examination in a "Class D" vehicle, payment of the examination fee entitles the applicant to not more than 3 tests of the applicant's ability to exercise reasonable control in the operation of a motor vehicle. If the applicant does not qualify for issuance of a license, upgraded license or endorsement in 3 such tests, then a 2nd examination fee in the same amount shall be paid, which payment entitles the applicant to not more than 3 additional tests. For an examination in a "Class D" vehicle, a $15 examination fee shall be paid for each examination.

343.21(2)(b) (b) The operator shall pay to the department an examination fee of $15 for conducting the special examination requested under s. 121.555 (2) (cm), except that if the examination is in a commercial motor vehicle other than a school bus the fee is $20. Payment of the examination fee entitles the person to not more than 3 tests of the person's ability to safely operate the vehicle proposed to be used under s. 121.555 (1) (a). If the applicant does not pass the examination for safe operation of the vehicle in 3 such tests, then a 2nd examination fee in the same amount shall be paid, which payment entitles the person to not more than 3 additional tests.

343.21(3) (3) In addition to any fee required under sub. (1) (c), (d), or (e), the department may require payment to the department of any fee established by rule under s. 343.12 (8) (c) 2.

343.21 History History: 1973 c. 90, 309; 1975 c. 5; 1977 c. 29 ss. 1459, 1654 (7) (a); 1977 c. 273; 1979 c. 221, 306; 1981 c. 20, 71; 1983 a. 243; 1985 a. 29, 65; 1987 a. 3, 358; 1989 a. 105; 1991 a. 39; 1993 a. 16; 1995 a. 113; 1997 a. 27; 1999 a. 9; 2003 a. 280; 2007 a. 20; 2009 a. 28, 100; 2011 a. 32; 2013 a. 20.



343.22 Notice of change of address or name.

343.22  Notice of change of address or name.

343.22(2)(2) Whenever any person, after applying for or receiving a license under this chapter, or an identification card under s. 343.50, moves from the address named in the application or in the license or identification card issued to him or her or is notified by the local authorities or by the postal authorities that the address so named has been changed, the person shall, within 30 days thereafter, do one of the following:

343.22(2)(a) (a) Apply for a duplicate license or identification card showing on the application the correct full legal name and address. The licensee or identification card holder shall return the current license or identification card to the department along with the application for duplicate.

343.22(2)(b) (b) In lieu of applying for a duplicate license or identification card, notify the department in writing of his or her change of address. This paragraph does not apply to persons issued a commercial driver license.

343.22(2m) (2m) Whenever any person, after applying for or receiving a license under this chapter, or an identification card under s. 343.50, is notified by the local authorities or by the postal authorities that the address named in the application or in the license or identification card issued to him or her has been changed and the person applies for a duplicate license or identification card under sub. (2), no fees shall be charged under s. 343.21 (1) (L) and (n) or 343.50 (5m) and (7) for the duplicate license or identification card.

343.22(3) (3) When the name of a licensee or identification card holder is changed, such person shall, within 30 days thereafter, apply for a duplicate license or identification card showing the correct full legal name and address. The licensee or identification card holder shall return the current license or identification card to the department along with the application for a duplicate. If the licensee holds more than one type of license under this chapter, the licensee shall return all such licenses to the department along with one application and fees for a duplicate license for which the licensee may be issued a duplicate of each such license.

343.22(4) (4) Any person who fails to comply with any of the requirements of this section may be required to forfeit not more than $50.

343.22 History History: 1973 c. 129, 218, 336; 1977 c. 29 s. 1654 (7) (a); 1977 c. 273, 360, 447; 1979 c. 306; 1981 c. 20 s. 1848r; 1985 a. 14; 1989 a. 105; 1991 a. 39; 2003 a. 33; 2007 a. 20.



343.23 Records to be kept by the department.

343.23  Records to be kept by the department.

343.23(1) (1) The department shall maintain a record of every application for license, permit, or endorsement received by it and of every suspension, revocation, cancellation, and disqualification by the department and shall maintain suitable indexes containing:

343.23(1)(a) (a) All applications denied and on each thereof note the reason for such denial;

343.23(1)(b) (b) All applications granted; and

343.23(1)(c) (c) The name of every person whose license or operating privilege has been suspended, revoked, or canceled, or who is disqualified, by the department and note thereon the reason for such action.

343.23(2) (2)

343.23(2)(a)(a) The department shall maintain a file for each licensee or other person containing the application for license, permit or endorsement, a record of reports or abstract of convictions, any demerit points assessed under authority of s. 343.32 (2), the information in all data fields printed on any license issued to the person, any notice received from the federal transportation security administration concerning the person's eligibility for an "H" endorsement specified in s. 343.17 (3) (d) 1m., the status of the person's authorization to operate different vehicle groups, a record of any out-of-service orders issued under s. 343.305 (7) (b) or (9) (am), a record of the date on which any background investigation specified in s. 343.12 (6) (a) or (d) was completed, a record of the date on which any verification specified in s. 343.165 (1) and (3) was completed, all documents required to be maintained under s. 343.165 (2) (a), and a record of any reportable accident in which the person has been involved, including specification of any type of license and endorsements issued under this chapter under which the person was operating at the time of the accident and an indication whether or not the accident occurred in the course of any of the following:

343.23(2)(a)1. 1. The person's employment as a law enforcement officer as defined in s. 165.85 (2) (c), fire fighter as defined in s. 102.475 (8) (b), or emergency medical technician as defined in s. 256.01 (5).

343.23(2)(a)2. 2. The licensee's employment as a person engaged, by an authority in charge of the maintenance of the highway, in highway winter maintenance snow and ice removal during either a storm or cleanup following a storm. For purposes of this subdivision, "highway winter maintenance snow and ice removal" includes plowing, sanding, salting and the operation of vehicles in the delivery of those services.

343.23(2)(a)3. 3. The licensee's performance of duties as a first responder, as defined in s. 256.01 (9).

343.23(2)(am) (am)

343.23(2)(am)1.1. The file specified in par. (a) shall include the following:

343.23(2)(am)1.a. a. For a person holding a commercial driver license issued by the department, a record of any disqualification by another jurisdiction of the person from operating a commercial motor vehicle for at least 60 days or of the revocation, suspension, or cancellation by another jurisdiction of the person's commercial driver license for at least 60 days, and the violation that resulted in the disqualification, revocation, suspension, or cancellation, as specified in any notice received from the other jurisdiction.

343.23(2)(am)1.b. b. For a person holding a commercial driver license issued by the department, a record of any violation in another jurisdiction of any law of that jurisdiction, including any local law of that jurisdiction, or of any law of a federally recognized American Indian tribe or band in that jurisdiction, in conformity with any law of this state relating to motor vehicle traffic control, other than a parking violation, as specified in any notice received from that jurisdiction. The department shall record this information within 10 days after receipt of the notice.

343.23(2)(am)1.c. c. For a person holding a commercial driver license issued by this state or another jurisdiction, a record of each violation, while operating any motor vehicle, of any state law or local ordinance of this state or any law of a federally recognized American Indian tribe or band in this state in conformity with any law of this state relating to motor vehicle traffic control, other than a parking violation. The department shall record the information under this subdivision within 10 days after the date of conviction.

343.23(2)(am)2. 2. In maintaining the department's file specified in subd. 1. and par. (a), the department may not conceal, withhold, or mask from the department's file, or otherwise allow in any way a person to avoid the department's recording in the department's file of, any information required to be recorded in the department's file under 49 CFR 384.225 and 384.226, regardless of whether the person has obtained deferral of imposition of judgment, been allowed to enter a diversion program, or otherwise obtained delayed or suspended judgment or alternative sentencing from a court.

343.23(2)(b) (b) The information specified in pars. (a) and (am) must be filed by the department so that the complete operator's record is available for the use of the secretary in determining whether operating privileges of such person shall be suspended, revoked, canceled, or withheld, or the person disqualified, in the interest of public safety. The record of suspensions, revocations, and convictions that would be counted under s. 343.307 (2) shall be maintained permanently. The record of convictions for disqualifying offenses under s. 343.315 (2) (h) shall be maintained for at least 10 years. The record of convictions for disqualifying offenses under s. 343.315 (2) (f), (j), and (L), and all records specified in par. (am), shall be maintained for at least 3 years. The record of convictions for disqualifying offenses under s. 343.315 (2) (a) to (e) shall be maintained permanently, except that 5 years after a licensee transfers residency to another state such record may be transferred to another state of licensure of the licensee if that state accepts responsibility for maintaining a permanent record of convictions for disqualifying offenses. Such reports and records may be cumulative beyond the period for which a license is granted, but the secretary, in exercising the power of suspension granted under s. 343.32 (2) may consider only those reports and records entered during the 4-year period immediately preceding the exercise of such power of suspension. The department shall maintain the digital images of documents specified in s. 343.165 (2) (a) for at least 10 years.

343.23(3) (3)

343.23(3)(a)(a) The department shall maintain a file, for each person convicted of a violation as defined by s. 343.30 (6) (a), containing a record of reports of convictions of violations as defined by s. 343.30 (6) (a) and suspensions and revocations under s. 343.30 (6). The department may purge the record of any such conviction 24 months after it is reported.

343.23(3)(b) (b) The department record of a person's conviction for exceeding a posted speed limit shall include the number of miles per hour in excess of the posted speed limit, as reported to the department.

343.23(4) (4) The department shall purge all of the following from the file of a person:

343.23(4)(a) (a) Notwithstanding subs. (1) and (2) (b), any record of an administrative suspension upon receipt of a report from the court hearing the action arising out of the same incident or occurrence that the action has been dismissed or the person has been found innocent of the charge arising out of that incident or occurrence, except that the record of an administrative suspension for a person holding a commercial driver license may be purged only upon receipt of a court order.

343.23(4)(b) (b) Any record of issuance of an out-of-service order under s. 343.305 (7) (b) or (9) (am) upon receipt of a report from the court hearing the action arising out of the same incident or occurrence that the action has been dismissed or the person has been found innocent of the charge of violating s. 346.63 (7) arising out of that incident or occurrence. In the case of a nonresident, the department shall also inform the state of licensure of the dismissal or finding of innocence.

343.23(5) (5) The department shall maintain the files specified in this section in a form that is appropriate to the form of the records constituting those files. Records under sub. (1) and files under sub. (2) shall be maintained in an electronic and transferable format accessible for the purpose specified in s. 343.03 (6) (a).

343.23 History History: 1977 c. 29 s. 1654 (7) (a), (c); 1977 c. 273; 1979 c. 331; 1981 c. 178; 1983 a. 74; 1987 a. 3; 1989 a. 31, 105, 133, 359; 1991 a. 277; 1993 a. 65; 1995 a. 113, 184, 338; 1997 a. 35, 84, 237; 1999 a. 32, 109; 2001 a. 38, 109; 2003 a. 30, 33, 280, 320; 2007 a. 20, 130; 2009 a. 28, 100; 2011 a. 258.



343.234 Department to furnish information to the selective service system.

343.234  Department to furnish information to the selective service system. Notwithstanding any other provision in this chapter, the department shall forward to the selective service system, in electronic format, any information on an application for a driver's license, permit, or identification card submitted under this chapter by a male who is at least 18 years of age but less than 26 years of age that is requested by the selective service system for the purpose of registering the applicant with the selective service system. This section does not apply if the selective service system does not register applicants with the selective service system on the basis of information forwarded under this section.

343.234 History History: 2001 a. 93.



343.235 Access to license and identification card records.

343.235  Access to license and identification card records.

343.235(1)(1) In this section:

343.235(1)(a) (a) "Agent" means an authorized person who acts on behalf of or at the direction of another person.

343.235(1)(b) (b) "Insurer" has the meaning given in s. 600.03 (27).

343.235(1)(c) (c) "Personal identifier" has the meaning given in s. 85.103 (1).

343.235(1)(d) (d) "State authority" has the meaning given in s. 19.62 (8).

343.235(2) (2) In providing copies under s. 19.35 (1) (a) of any written information collected or prepared under this chapter which consists in whole or in part of the personal identifiers of 10 or more persons, the department may not disclose a personal identifier of any person who has made a designation under s. 85.103 (2) or (3).

343.235(3) (3) Subsection (2) does not apply to any of the following:

343.235(3)(a) (a) A law enforcement agency, a state authority, a district attorney, a driver licensing agency of another jurisdiction, a federal governmental agency, or the commission to perform a legally authorized function.

343.235(3)(b) (b) An insurer authorized to write property and casualty or life, disability or long-term care insurance in this state or an agent of the insurer, if the insurer or agent uses the personal identifiers for purposes of issuing or renewing a policy and related underwriting, billing or processing or paying a claim. Notwithstanding sub. (5), no insurer, or agent of an insurer, may disclose to another person for marketing purposes any personal identifier received under this paragraph.

343.235(5) (5) Any person who has received under sub. (3) a personal identifier of any person who has made a designation under s. 85.103 (2) or (3) shall keep the personal identifier confidential and may not disclose it except for a purpose applicable to that person under sub. (3).

343.235(6) (6)

343.235(6)(a)(a) Any person who discloses a personal identifier in violation of this section may be required to forfeit not more than $500 for each violation.

343.235(6)(b) (b) Any person who requests or obtains a personal identifier from the department under this section under false pretenses may be required to forfeit not more than $500 for each violation.

343.235(6)(c) (c) Paragraphs (a) and (b) do not apply to a legal custodian under s. 19.33 of the department.

343.235 History History: 1991 a. 269; 1999 a. 88; 2007 a. 20, 27; 2009 a. 180.



343.237 Access to license and identification card photographs and fingerprints.

343.237  Access to license and identification card photographs and fingerprints.

343.237(1) (1) In this section:

343.237(1)(ag) (ag) "Federal law enforcement agency" means a governmental unit of one or more persons employed by the federal government for the purpose of preventing and detecting crime and enforcing federal laws, employees of which unit are authorized to make arrests for crimes while acting within the scope of their authority.

343.237(1)(ar) (ar) "Law enforcement agency of another state" means a governmental unit of one or more persons employed by a state other than this state or by a political subdivision of a state other than this state for the purpose of preventing and detecting crime and enforcing laws or ordinances of that state or a political subdivision of that state, employees of which unit are authorized to make arrests for crimes while acting within the scope of their authority.

343.237(1)(b) (b) "Wisconsin law enforcement agency" has the meaning given in s. 175.46 (1) (f).

343.237(2) (2) Any photograph taken of an applicant under s. 343.14 (3) or 343.50 (4), and any fingerprint taken of an applicant under s. 343.12 (6) (b), may be maintained by the department and, except as provided in this section and s. 165.8287, shall be kept confidential. Except as provided in this section and s. 165.8287, the department may release a photograph or fingerprint only to the person whose photograph or fingerprint was taken or to the driver licensing agency of another jurisdiction.

343.237(3) (3) The department shall provide a Wisconsin law enforcement agency or a federal law enforcement agency with a print or electronic copy of a photograph taken on or after September 1, 1997, of an applicant under s. 343.14 (3) or 343.50 (4), or a printed or electronic copy of a fingerprint taken of an applicant under s. 343.12 (6) (b), if the department receives a written request on the law enforcement agency's letterhead that contains all of the following:

343.237(3)(a) (a) The name of the person whose photograph or fingerprint is requested.

343.237(3)(b) (b) The name of the person making the request and the law enforcement agency that employs the requester.

343.237(3)(c) (c) A statement signed by a division commander or higher authority within the law enforcement agency that the photograph or fingerprint is requested for any of the following purposes:

343.237(3)(c)1. 1. An investigation of unlawful activity.

343.237(3)(c)2. 2. A missing person investigation.

343.237(3)(c)3. 3. The identification of an accident victim.

343.237(3)(c)4. 4. The identification of a deceased person.

343.237(3)(d) (d) For requests for photographs only, a statement that the request is not made solely to obtain a photograph for use as part of a photo lineup or photo array.

343.237(3)(e) (e) If the requester is a federal law enforcement agency, a statement that the agency agrees to comply with all of the requirements under this section.

343.237(4) (4) If a law enforcement agency of another state or the commission makes a request meeting all the requirements specified for a request by a Wisconsin law enforcement agency or a federal law enforcement agency under sub. (3), the department shall comply with the request if all of the following apply:

343.237(4)(a) (a) The law enforcement agency of the other state or the commission agrees to comply with all of the requirements under this section.

343.237(4)(b) (b) The other state or the commission allows Wisconsin law enforcement agencies similar or greater access to similar information from that state or the commission.

343.237(4m) (4m) The department shall attach to each copy of a photograph or fingerprint provided under this section the notation: "This photograph is subject to the requirements and restrictions of section 343.237 of the Wisconsin Statutes." or "This fingerprint is subject to the requirements and restrictions of section 343.237 of the Wisconsin Statutes."

343.237(5) (5) Any law enforcement agency that has in its possession a copy of a photograph or fingerprint provided to it under sub. (3) or (4) shall destroy any copies of the photograph or fingerprint in its possession when the photograph or fingerprint is no longer necessary for the investigatory or identification purpose specified in its request for the copy of the photograph or fingerprint.

343.237(6) (6) For each copy of a photograph or fingerprint provided under sub. (3) or (4), the department shall record and maintain the written request for the copy of the photograph or fingerprint and may not disclose any record or other information concerning or relating to the written request to any person other than a court, district attorney, county corporation counsel, city, village, or town attorney, law enforcement agency, the applicant or identification card holder or, if the applicant or identification card holder is under 18 years of age, his or her parent or guardian.

343.237(7) (7) The department may not charge a fee for providing a copy of any photograph or fingerprint to a Wisconsin law enforcement agency under this section.

343.237(8) (8)

343.237(8)(a)(a) Any law enforcement agency that receives a photograph or fingerprint provided to a law enforcement agency under this section shall keep the copy of the photograph or fingerprint confidential and may disclose it only if disclosure is necessary to perform a law enforcement function and the person to whom the copy of the photograph or fingerprint is disclosed agrees to comply with par. (c).

343.237(8)(b) (b) If a law enforcement agency discloses a copy of a photograph or fingerprint to another person under par. (a), the copy of the photograph or fingerprint shall have attached to it the notation specified in sub. (4m).

343.237(8)(c) (c) Any person who receives a copy of a photograph or fingerprint from a law enforcement agency under par. (a) shall destroy any copies of the photograph or fingerprint in his or her possession when the photograph or fingerprint is no longer necessary to perform the law enforcement function for which the photograph or fingerprint was disclosed.

343.237(9) (9) Not later than August 1, 1998, and annually thereafter, the department of transportation and the department of justice jointly shall submit a report to the chief clerk of each house of the legislature for distribution to the legislature under s. 13.172 (2) concerning the copies of photographs provided under this section, including the agencies to whom and the purposes for which the copies of the photographs were provided. The department of transportation and the department of justice shall consult with other interested persons when preparing a report under this subsection.

343.237(10) (10) Any person who willfully discloses a copy of a photograph or fingerprint in violation of this section may be required to forfeit not more than $500 for each violation. Each copy disclosed constitutes a separate offense.

343.237 History History: 1997 a. 119, 237; 2001 a. 41; 2003 a. 36, 280; 2007 a. 20, 27; 2009 a. 167.



343.24 Department to furnish operating record.

343.24  Department to furnish operating record.

343.24(1)(1) The department shall upon request furnish any person an abstract of the operating record of any person. The abstract shall be certified if certification is requested. Such abstract is not admissible in evidence in any action for damages arising out of a motor vehicle accident.

343.24(2) (2) Except as provided in pars. (b) and (c), the department shall charge the following fees to any person for conducting searches of vehicle operators' records:

343.24(2)(a) (a) For each file search, $5.

343.24(2)(b) (b) For each computerized search, $5. The department may not charge this fee to any governmental unit, as defined in s. 895.51 (1) (dm).

343.24(2)(c) (c) For each search requested by telephone, $6, or an established monthly service rate determined by the department. The department may not charge this fee to any governmental unit, as defined in s. 895.51 (1) (dm).

343.24(2)(d) (d) For providing a paper copy of an abstract, $2.

343.24(2m) (2m) If the department, in maintaining a computerized operating record system, makes copies of its operating record file database, or a portion thereof, on computer tape or other electronic media, copies of the tape or media may be furnished to any person on request. The department may also furnish to any person upon request records on computer tape or other electronic media that contain information from files of uniform traffic citations or motor vehicle accidents and that were produced for or developed by the department for purposes related to maintenance of the operating record file database. The department shall charge a fee of $5 for each file of vehicle operators' records contained in the tape or media. The department shall charge a fee of not more than $5 for each file of uniform traffic citations or motor vehicle accidents contained in the tape or media. Nothing in this subsection requires the department to produce records of particular files or data in a particular format except as those records or data are made by the department for its purposes.

343.24(3) (3) The department shall not disclose information concerning or related to a violation as defined by s. 343.30 (6) to any person other than a court, district attorney, county corporation counsel, city, village, or town attorney, law enforcement agency, driver licensing agency of another jurisdiction, or the minor who committed the violation or his or her parent or guardian.

343.24(4) (4)

343.24(4)(a)(a) In this subsection:

343.24(4)(a)1. 1. "Agent" means an authorized person who acts on behalf of or at the direction of another person.

343.24(4)(a)2. 2. "Insurer" has the meaning given in s. 600.03 (27).

343.24(4)(a)3. 3. "Personal identifier" has the meaning given in s. 85.103 (1).

343.24(4)(a)4. 4. "State authority" has the meaning given in s. 19.62 (8).

343.24(4)(b) (b) In furnishing 10 or more operating records to a person under sub. (1) or (2m), the department may not disclose a personal identifier of any person who has made a designation under s. 85.103 (2) or (3).

343.24(4)(c) (c) Paragraph (b) does not apply to any of the following:

343.24(4)(c)1. 1. A law enforcement agency, a state authority, a district attorney, a driver licensing agency of another jurisdiction, or a federal governmental agency, to perform a legally authorized function.

343.24(4)(c)2. 2. An insurer authorized to write property and casualty or life, disability or long-term care insurance in this state or an agent of the insurer, if the insurer or agent uses the names or addresses for purposes of issuing or renewing a policy and related underwriting, billing or processing or paying a claim. Notwithstanding par. (e), no insurer, or agent of an insurer, may disclose to another person for marketing purposes any personal identifier received under this subdivision.

343.24(4)(e) (e) Any person who has received under par. (c) a personal identifier of any person who has made a designation under s. 85.103 (2) or (3) shall keep the personal identifier confidential and may not disclose it except for a purpose applicable to that person under par. (c).

343.24(4)(f) (f)

343.24(4)(f)1.1. Any person who discloses a personal identifier in violation of this subsection may be required to forfeit not more than $500 for each violation.

343.24(4)(f)2. 2. Any person who requests or obtains a personal identifier from the department under this subsection under false pretenses may be required to forfeit not more than $500 for each violation.

343.24(4)(f)3. 3. Subdivisions 1. and 2. do not apply to a legal custodian under s. 19.33 of the department.

343.24 History History: 1975 c. 297 s. 9; Stats. 1975 s. 343.24; 1977 c. 29 s. 1654 (7) (e); 1979 c. 221, 331, 355; 1989 a. 105; 1991 a. 269; 1993 a. 16, 490; 1995 a. 113; Sup. Ct. Order No. 99-04, 228 Wis. 2d xxiii (2000); 1999 a. 88, 185; 2001 a. 16; 2007 a. 20; 2009 a. 28.



343.245 Duties of commercial motor vehicle drivers; employer responsibilities; penalties.

343.245  Duties of commercial motor vehicle drivers; employer responsibilities; penalties.

343.245(1) (1)  Definitions. In this section:

343.245(1)(a) (a) "Employee" means any operator of a commercial motor vehicle who is either directly employed by or under lease to an employer, including a full-time, regularly employed driver, a volunteer driver, a casual, intermittent or occasional driver, a leased driver, and an independent, owner-operator contractor while in the course of operating a commercial motor vehicle.

343.245(1)(b) (b) "Employer" means any person, including the state or a political subdivision thereof, who owns or leases a commercial motor vehicle or assigns a person to drive a commercial motor vehicle.

343.245(2) (2) Notifications by driver.

343.245(2)(a)(a) Notification of convictions.

343.245(2)(a)1.1. `To state.' A person, after applying for or receiving a commercial driver license issued by this state, who is convicted of violating in a motor vehicle any law of this state or local ordinance adopted in conformity therewith or a law enacted by a federally recognized American Indian tribe or band in this state which is in conformity with any law of this state, or the law of another jurisdiction, relating to motor vehicle traffic control, other than parking violations, shall notify the department of the conviction in the manner specified by the department within 30 days after the date of conviction. Notwithstanding any other provision of law, a person who holds an "H" endorsement specified in s. 343.17 (3) (d) 1m. shall notify the department within 24 hours if the person is convicted, or found not guilty by reason of insanity, of any disqualifying felony criminal offense described in s. 343.14 (2g) (a) 1., or adjudicated as a mental defective or committed to a mental institution.

343.245(2)(a)2. 2. `To employers.' An employee, after applying for or receiving a commercial driver license issued by this state, who is convicted of violating in a motor vehicle any law of this state or local ordinance adopted in conformity therewith or a law enacted by a federally recognized American Indian tribe or band in this state which is in conformity with any law of this state, or the law of another jurisdiction, relating to motor vehicle traffic control, other than parking violations, shall notify his or her current employer in writing of the conviction within 30 days after the date of conviction.

343.245(2)(b) (b) Notification of suspensions, revocations and cancellations. An employee whose commercial driver license is suspended, revoked or canceled by a state, or who loses the privilege to operate a commercial motor vehicle in any state for any period, including being disqualified from operating a commercial motor vehicle or subject to an out-of-service order, shall notify his or her current employer of that fact before the end of the first business day after the day on which the employee receives notice of the suspension, revocation, cancellation, disqualification or out-of-service order.

343.245(2)(c) (c) Notification of previous employment. An applicant for employment as a commercial motor vehicle driver shall provide, at the time of application, information on his or her employment history as a commercial motor vehicle driver as requested by the prospective employer, certified as true and complete by the applicant, including all of the following information for the 10 years preceding the date of application:

343.245(2)(c)1. 1. The names and addresses of any previous employers for which the applicant was a commercial motor vehicle driver.

343.245(2)(c)2. 2. The dates of employment with each employer in subd. 1.

343.245(2)(c)3. 3. The reason for leaving each employer in subd. 1.

343.245(3) (3) Employer responsibilities.

343.245(3)(a)(a) Every employer shall request each applicant for employment as a commercial motor vehicle driver to provide the information specified in sub. (2) (c), and no employer may employ as a commercial motor vehicle driver an applicant who refuses or otherwise fails to provide true and complete information.

343.245(3)(b) (b) No employer may knowingly allow, permit or authorize an employee to operate a commercial motor vehicle during any period when the employee:

343.245(3)(b)1. 1. Has had his or her commercial driver license suspended, revoked or canceled by any state;

343.245(3)(b)2. 2. Is disqualified from operating a commercial vehicle;

343.245(3)(b)3. 3. Is subject to an out-of-service order in any state;

343.245(3)(b)4. 4. Has more than one operator's license, except during the 10-day period beginning on the date on which the employee is issued an operator's license; or

343.245(3)(b)5. 5. Does not possess a valid commercial driver license properly endorsed to permit operation of the vehicle.

343.245(3)(c) (c) No employer may knowingly allow, permit, or authorize an employee to operate a commercial motor vehicle in violation of any federal, state, or local law, rule, or regulation relating to railroad crossings.

343.245(4) (4) Penalties.

343.245(4)(a)(a) Except as provided in pars. (b) and (c), any person who violates sub. (2) or (3) shall forfeit not more than $2,500.

343.245(4)(b) (b) Any person who violates sub. (3) (b) shall be fined not less than $2,750 nor more than $25,000 or imprisoned for not more than 90 days or both.

343.245(4)(c) (c) Any person who violates sub. (3) (c) shall forfeit not more than $10,000.

343.245 History History: 1989 a. 105; 1991 a. 39; 1993 a. 16; 1995 a. 113; 2001 a. 16, 109; 2003 a. 33; 2009 a. 28, 326.



343.247 Employer notification program.

343.247  Employer notification program.

343.247(1) (1) In this section:

343.247(1)(a) (a) "Employee" has the meaning given in s. 343.245 (1) (a) and also includes any person whose employment responsibilities include the operation of any motor vehicle.

343.247(1)(b) (b) "Employer" has the meaning given in s. 343.245 (1) (b) and also includes any person, including the state or a political subdivision thereof, who employs a person whose employment responsibilities include the operation of any motor vehicle.

343.247(2) (2)

343.247(2)(a)(a) The department shall establish by rule an employer notification program to permit an employer to register the name of an employee and be notified by the department whenever a conviction or suspension, revocation, cancellation, disqualification or out-of-service order is recorded on the operating record of the employee. An employer may withdraw an employee's name from the program at any time.

343.247(2)(b) (b) The department shall establish and collect reasonable fees from employers in the program sufficient to defray the costs of instituting and maintaining the program, including the registration and withdrawal of employees. The fee for each notification by the department to an employer under par. (a) shall be $5.

343.247 History History: 2009 a. 326 ss. 2 to 4.



343.25 Cancellation of licenses.

343.25  Cancellation of licenses. The secretary shall cancel a license:

343.25(1) (1) Whenever the secretary determines that the license or endorsement was issued upon an application which contains a false statement as to any material matter; or

343.25(2) (2) Within 10 days after receiving a written request from a person who signed the application of a person under 18 years of age, or a notice of cancellation or termination of insurance, as provided in s. 343.15; or

343.25(3) (3) When the license is held by a person under 18 years of age and the secretary receives satisfactory evidence of the death of the adult who signed the application for the license; or

343.25(4) (4) When the person holding the license falls into one of the classes of persons to whom the law prohibits issuance of a license or a particular endorsement; or

343.25(5) (5) Whenever the secretary determines that a person has secured a license or endorsement by hiring or permitting another to appear in the person's place to take an examination; or

343.25(6) (6) Whenever the secretary determines that a license has been altered and returned for cancellation under s. 343.43 (2); or

343.25(7) (7) When a person who has been ordered to submit to an examination under s. 343.16 or to appear for either group or individual counseling or examination under s. 343.32 (2) fails or refuses to do so. Such cancellation shall continue until compliance with the order has been made or the order is rescinded.

343.25 History History: 1975 c. 5, 199; 1977 c. 29 s. 1654 (7) (c); 1989 a. 105, 359.



343.26 License after cancellation.

343.26  License after cancellation.

343.26(1) (1) Except as provided in sub. (2), any person whose license has been canceled, whether the license has been canceled by the secretary or stands canceled as a matter of law, may apply for a new license at any time. Upon receipt of the application and all required fees, and after processing the application as provided in s. 343.165, the department shall issue or refuse issuance of the license as upon an original application. The department may, but need not, require the applicant to submit to an examination as provided in s. 343.16.

343.26(2) (2) If a person's license has been canceled under s. 343.25 (2) or (3), or canceled because of the person's nonpayment of a fee, the person's license may be reinstated as provided in s. 343.38 (3g).

343.26 History History: 1977 c. 29 s. 1654 (7) (a), (c); 2007 a. 20; 2009 a. 103.



343.265 Voluntary surrender and reissuance after surrender.

343.265  Voluntary surrender and reissuance after surrender.

343.265(1)(1) The department may accept the voluntary surrender of the operator's license of a person who has a mental or physical disability or disease or a medical condition which prevents or may prevent the person from exercising reasonable control over a motor vehicle if the person's operating privilege is not subject to suspension or revocation for any reason.

343.265(1m) (1m) The department may accept the voluntary surrender of the operator's license of a person who no longer intends to exercise the privilege of operating a vehicle class or type authorized by that license, if the person's operating privilege is not subject to suspension or revocation for any reason. The department may issue a license under sub. (2), omitting the authorizations to operate a vehicle class or type that the person has relinquished.

343.265(1r) (1r) Notwithstanding sub. (1), the department shall accept the voluntary surrender of an "H" endorsement specified in s. 343.17 (3) (d) 1m. Upon accepting the surrender, the department shall immediately cancel the endorsement if the licensee is not eligible for the endorsement. Following cancellation under this subsection, the department shall take the actions required in s. 343.125 (4) (a) and (b). Upon accepting the surrender from a person to whom the department would not be prohibited from issuing an "H" endorsement, the department may remove that endorsement from the licensee's commercial driver license as a temporary surrender. The department may not issue an "H" endorsement to any person whose "H" endorsement is removed as a temporary surrender under this subsection unless the person applies for initial issuance of an "H" endorsement.

343.265(2) (2) A person whose voluntary surrender of license under sub. (1) or (1m) has been accepted by the department may apply for a duplicate license under s. 343.19, or, if the person's license has expired during the period of surrender, a renewal license, at any time. Upon receipt of the person's application and the applicable fees under s. 343.21, the department shall issue or deny the license as provided in this subchapter. The department may require the person to submit to an examination under s. 343.16 (5).

343.265 History History: 1987 a. 40; 1989 a. 105; 1995 a. 113; 2003 a. 33; 2007 a. 20.



343.28 Courts to report convictions and forward licenses to the department.

343.28  Courts to report convictions and forward licenses to the department.

343.28(1) (1) Whenever a person is convicted of a moving traffic violation under chs. 341 to 349 or under a local ordinance enacted under ch. 349, the clerk of the court in which the conviction occurred, or the justice, judge or magistrate of a court not having a clerk, shall, as provided in s. 345.48, forward to the department the record of such conviction. The record of conviction forwarded to the department shall state whether the offender was involved in an accident at the time of the offense, whether the offender was operating a commercial motor vehicle at the time of the offense and, if so, whether the offender was transporting hazardous materials requiring placarding or any quantity of a material listed as a select agent or toxin under 42 CFR 73, or was operating a vehicle designed to carry, or actually carrying, 16 or more passengers, including the driver. Whenever a person is convicted of exceeding a posted speed limit, the record of conviction forwarded to the department shall include the number of miles per hour in excess of the posted speed limit.

343.28(2) (2) Whenever a person is convicted of any offense for which s. 343.31 makes mandatory the revocation by the secretary of such person's operating privilege, the court in which the conviction occurred may require the surrender to it of any license then held by such person. If the court requires surrender of a license, the court shall destroy the license. The clerk of the court, or the justice, judge or magistrate if the court has no clerk, shall, as provided in s. 345.48, forward to the department the record of conviction, which shall state whether the offender was involved in an accident at the time of the offense, whether the offender was operating a commercial motor vehicle at the time of the offense and, if so, whether the offender was transporting hazardous materials requiring placarding or any quantity of a material listed as a select agent or toxin under 42 CFR 73, or was operating a vehicle designed to carry, or actually carrying, 16 or more passengers, including the driver.

343.28(3) (3) If a person is convicted of committing a violation as defined by s. 343.30 (6) (a), the clerk of the court, or the justice, judge or magistrate if the court has no clerk, shall, as provided in s. 345.48, forward to the department the record of conviction.

343.28(4) (4) Any person who fails to comply with any provision of this section relative to forwarding records of convictions to the department may be fined not more than $100 or imprisoned not more than 6 months or both.

343.28 History History: 1971 c. 278; 1977 c. 29 s. 1654 (7) (a), (c); 1977 c. 273; 1979 c. 331; 1989 a. 105; 1995 a. 113; 1999 a. 140; 2003 a. 33; 2009 a. 103.



343.30 Suspension and revocation by the courts.

343.30  Suspension and revocation by the courts.

343.30(1)(1) A court may suspend a person's operating privilege for any period not exceeding one year upon such person's conviction in such court of violating any of the state traffic laws or any local ordinance enacted under ch. 349, other than a violation of s. 346.18 or a local ordinance in conformity with s. 346.18 for which operating privilege suspension is required under s. 343.31 (2t) (a).

343.30(1d) (1d) A court shall revoke a person's operating privilege upon the person's conviction for violating s. 343.05 (3) (a) or a local ordinance in conformity therewith if the person, in the course of the violation, causes great bodily harm, as defined in s. 939.22 (14), to another person or the death of another person. Any revocation under this subsection shall be for a period of 6 months, unless the court orders a period of revocation of less than 6 months and places its reasons for ordering the lesser period of revocation on the record.

343.30(1g) (1g)

343.30(1g)(a)(a) Subject to pars. (b) and (c), a court may suspend a person's operating privilege for any period not exceeding 6 months upon the person's conviction for violating s. 343.44 (1) (a), (b), or (d) or a local ordinance in conformity therewith.

343.30(1g)(b) (b) Except as provided in par. (c), a court may revoke a person's operating privilege upon the person's conviction for violating s. 343.44 (1) (a), (b), or (d) or a local ordinance in conformity therewith if the person has been convicted of 3 or more prior violations of s. 343.44 (1) (a), (b), or (d), or similar violations under s. 343.44 (1), 1997 stats., or a local ordinance in conformity therewith, within the 5-year period preceding the violation.

343.30(1g)(c) (c) A court shall revoke a person's operating privilege upon the person's conviction for violating s. 343.44 (1) (a) or (b), or a local ordinance in conformity with s. 343.44 (1) (a), if the person, in the course of the violation, causes great bodily harm, as defined in s. 939.22 (14), to another person or the death of another person.

343.30(1g)(d) (d) Any revocation under this subsection shall be for a period of 6 months, unless the court orders a period of revocation of less than 6 months and places its reasons for ordering the lesser period of revocation on the record.

343.30(1n) (1n) A court shall suspend the operating privilege of a person for a period of 15 days upon the person's conviction by the court of exceeding the applicable speed limit as established by s. 346.57 (4) (gm) or (h), by 25 or more miles per hour. If the conviction makes the person subject to suspension under s. 343.085 or 343.32, the court shall order the suspension of the person's operating privilege and notify the secretary of the order. Upon receiving the notice, the secretary shall act as authorized under s. 343.32 or 343.085. Any suspension under this subsection shall date from the day the secretary acts on the order of suspension of the operating privilege.

343.30(1o) (1o) Upon conviction of a person for violating s. 346.072, the court shall suspend the violator's operating privilege as follows:

343.30(1o)(a) (a) For a period of not less than 90 days nor more than one year, if the offense resulted in damage to the property of another but did not result in bodily harm to another.

343.30(1o)(b) (b) For a period of not less than 180 days nor more than 2 years, if the offense resulted in bodily harm to another but did not result in the death of another.

343.30(1o)(c) (c) For a period of 2 years, if the offense resulted in the death of another.

343.30(1p) (1p) Notwithstanding sub. (1), a court shall suspend the operating privilege of a person for 3 months upon the person's conviction by the court for violation of s. 346.63 (2m) or a local ordinance in conformity with s. 346.63 (2m). If there was a minor passenger under 16 years of age in the motor vehicle at the time of the violation that gave rise to the conviction under s. 346.63 (2m) or a local ordinance in conformity with s. 346.63 (2m), the court shall suspend the operating privilege of the person for 6 months.

343.30(1q) (1q)

343.30(1q)(a)(a) If a person is convicted under s. 346.63 (1) or a local ordinance in conformity therewith, the court shall proceed under this subsection. If a person is convicted under s. 346.63 (2) or 940.25, or s. 940.09 where the offense involved the use of a vehicle, the court shall proceed under pars. (c) and (d). If a person is referred by the department acting under s. 343.16 (5) (a), the department shall proceed under pars. (c) and (d) without the order of the court.

343.30(1q)(b) (b) For persons convicted under s. 346.63 (1) or a local ordinance in conformity therewith:

343.30(1q)(b)1. 1. Except as provided in subds. 3. and 4., the court shall revoke the person's operating privilege under this paragraph according to the number of previous suspensions, revocations or convictions that would be counted under s. 343.307 (1). Suspensions, revocations and convictions arising out of the same incident shall be counted as one. If a person has a conviction, suspension or revocation for any offense that is counted under s. 343.307 (1), that conviction, suspension or revocation shall count as a prior conviction, suspension or revocation under this subdivision.

343.30(1q)(b)2. 2. Except as provided in sub. (1r) or subd. 3., 4. or 4m., for the first conviction, the court shall revoke the person's operating privilege for not less than 6 months nor more than 9 months. The person is eligible for an occupational license under s. 343.10 at any time.

343.30(1q)(b)3. 3. Except as provided in sub. (1r) or subd. 4m., if the number of convictions under ss. 940.09 (1) and 940.25 in the person's lifetime, plus the total number of other convictions, suspensions, and revocations counted under s. 343.307 (1) within a 10-year period, equals 2, the court shall revoke the person's operating privilege for not less than one year nor more than 18 months. After the first 45 days of the revocation period has elapsed, the person is eligible for an occupational license under s. 343.10 if he or she has completed the assessment and is complying with the driver safety plan ordered under par. (c).

343.30(1q)(b)4. 4. Except as provided in sub. (1r) or subd. 4m., if the number of convictions under ss. 940.09 (1) and 940.25 in the person's lifetime, plus the total number of other convictions, suspensions, and revocations counted under s. 343.307 (1), equals 3 or more, the court shall revoke the person's operating privilege for not less than 2 years nor more than 3 years. After the first 45 days of the revocation period has elapsed, the person is eligible for an occupational license under s. 343.10 if he or she has completed the assessment and is complying with the driver safety plan ordered under par. (c).

343.30(1q)(b)4m. 4m. If there was a minor passenger under 16 years of age in the motor vehicle at the time of the violation that gave rise to the conviction under s. 346.63 (1) or a local ordinance in conformity with s. 346.63 (1), the applicable minimum and maximum revocation periods under subd. 2., 3. or 4. for the conviction are doubled.

343.30(1q)(b)5. 5. The time period under this paragraph shall be measured from the dates of the refusals or violations which resulted in the suspensions, revocations or convictions.

343.30(1q)(c) (c)

343.30(1q)(c)1.1. Except as provided in subd. 1. a. or b., the court shall order the person to submit to and comply with an assessment by an approved public treatment facility as defined in s. 51.45 (2) (c) for examination of the person's use of alcohol, controlled substances or controlled substance analogs and development of a driver safety plan for the person. The court shall notify the department of transportation of the assessment order. The court shall notify the person that noncompliance with assessment or the driver safety plan will result in revocation of the person's operating privilege until the person is in compliance. The assessment order shall:

343.30(1q)(c)1.a. a. If the person is a resident, refer the person to an approved public treatment facility in the county in which the person resides. The facility named in the order may provide for assessment of the person in another approved public treatment facility. The order shall provide that if the person is temporarily residing in another state, the facility named in the order may refer the person to an appropriate treatment facility in that state for assessment and development of a driver safety plan for the person satisfying the requirements of that state.

343.30(1q)(c)1.b. b. If the person is a nonresident, refer the person to an approved public treatment facility in this state. The order shall provide that the facility named in the order may refer the person to an appropriate treatment facility in the state in which the person resides for assessment and development of a driver safety plan for the person satisfying the requirements of that state.

343.30(1q)(c)1.c. c. Require a person who is referred to a treatment facility in another state under subd. 1. a. or b. to furnish the department written verification of his or her compliance from the agency which administers the assessment and driver safety plan program. The person shall provide initial verification of compliance within 60 days after the date of his or her conviction. The requirement to furnish verification of compliance may be satisfied by receipt by the department of such verification from the agency which administers the assessment and driver safety plan program.

343.30(1q)(c)1m. 1m. The person may voluntarily submit to an assessment by an approved public treatment facility, as defined in s. 51.45 (2) (c), and driver safety plan under this paragraph before the conviction. A prosecutor may not use that voluntary submission to justify a reduction in the charge made against the person. Upon notification of the person's submission to the voluntary assessment and driver safety plan, the court may take that voluntary submission into account when determining the person's sentence, and shall suspend the order to submit to assessment pending the person's completion of the voluntary assessment and driver safety plan.

343.30(1q)(c)2. 2. The department of health services shall establish standards for assessment procedures and the driver safety plan programs by rule. The department of health services shall establish by rule conflict of interest guidelines for providers.

343.30(1q)(c)3. 3. Prior to developing a plan which specifies treatment, the facility shall make a finding that treatment is necessary and appropriate services are available. The facility shall submit a report of the assessment and the driver safety plan within 14 days to the county department under s. 51.42, the plan provider, the department of transportation and the person, except that upon request by the facility and the person, the county department may extend the period for assessment for not more than 20 additional workdays. The county department shall notify the department of transportation regarding any such extension.

343.30(1q)(d) (d) The assessment report shall order compliance with a driver safety plan. The report shall inform the person of the fee provisions under s. 46.03 (18) (f). The driver safety plan may include a component that makes the person aware of the effect of his or her offense on a victim and a victim's family. The driver safety plan may include treatment for the person's misuse, abuse or dependence on alcohol, controlled substances or controlled substance analogs, or attendance at a school under s. 345.60, or both. If the plan requires inpatient treatment, the treatment shall not exceed 30 days. A driver safety plan under this paragraph shall include a termination date consistent with the plan which shall not extend beyond one year. The county department under s. 51.42 shall assure notification of the department of transportation and the person of the person's compliance or noncompliance with assessment and with treatment. The school under s. 345.60 shall notify the department, the county department under s. 51.42 and the person of the person's compliance or noncompliance with the requirements of the school. Nonpayment of the assessment fee or, if the person has the ability to pay, nonpayment of the driver safety plan fee is noncompliance with the court order. If the department is notified of any noncompliance, other than for nonpayment of the assessment fee or driver safety plan fee, it shall revoke the person's operating privilege until the county department under s. 51.42 or the school under s. 345.60 notifies the department that the person is in compliance with assessment or the driver safety plan. If the department is notified that a person has not paid the assessment fee, or that a person with the ability to pay has not paid the driver safety plan fee, the department shall suspend the person's operating privilege for a period of 2 years or until it receives notice that the person has paid the fee, whichever occurs first. The department shall notify the person of the suspension or revocation, the reason for the suspension or revocation and the person's right to a review. A person may request a review of a revocation based upon failure to comply with a driver safety plan within 10 days of notification. The review shall be handled by the subunit of the department of transportation designated by the secretary. The issues at the review are limited to whether the driver safety plan, if challenged, is appropriate and whether the person is in compliance with the assessment order or the driver safety plan. The review shall be conducted within 10 days after a request is received. If the driver safety plan is determined to be inappropriate, the department shall order a reassessment and if the person is otherwise eligible, the department shall reinstate the person's operating privilege. If the person is determined to be in compliance with the assessment or driver safety plan, and if the person is otherwise eligible, the department shall reinstate the person's operating privilege. If there is no decision within the 10-day period, the department shall issue an order reinstating the person's operating privilege until the review is completed, unless the delay is at the request of the person seeking the review.

343.30(1q)(e) (e) Notwithstanding par. (c), if the court finds that the person is already covered by an assessment or is participating in a driver safety plan or has had evidence presented to it by a county department under s. 51.42 that the person has recently completed assessment, a driver safety plan or both, the court is not required to make an order under par. (c). This paragraph does not prohibit the court from making an order under par. (c), if it deems such an order advisable.

343.30(1q)(f) (f) The department may make any order which the court is authorized or required to make under this subsection if the court fails to do so.

343.30(1q)(h) (h) The court or department shall provide that the period of suspension or revocation imposed under this subsection shall be reduced by any period of suspension or revocation previously served under s. 343.305 if the suspension or revocation under s. 343.305 and the conviction for violation of s. 346.63 (1) or (2m) or a local ordinance in conformity therewith arise out of the same incident or occurrence. The court or department shall order that the period of suspension or revocation imposed under this subsection run concurrently with any period of time remaining on a suspension or revocation imposed under s. 343.305 arising out of the same incident or occurrence. The court may modify an occupational license authorized under s. 343.305 (8) (d) in accordance with this subsection.

343.30(1r) (1r) For any revocation the court orders under sub. (1q), the court shall extend the revocation period by the number of days to which the court sentences the person to imprisonment in a jail or prison for an offense related to the revocation.

343.30(1z) (1z) If a court imposes a driver improvement surcharge under s. 346.655 and the person fails to pay the surcharge within 60 days after the date by which the court ordered the surcharge to be paid, the court may suspend the person's operating privilege until the person pays the surcharge, except that the suspension period may not exceed 2 years.

343.30(2d) (2d) A court may suspend a person's operating privilege upon conviction of any offense specified under ss. 940.225, 948.02, 948.025, 948.07, or 948.085, if the court finds that it is inimical to the public safety and welfare for the offender to have operating privileges. The suspension shall be for one year or until discharge from prison or jail sentence or probation, extended supervision or parole with respect to the offenses specified, whichever date is later. Receipt of a certificate of discharge from the department of corrections or other responsible supervising agency, after one year has elapsed since the suspension, entitles the holder to reinstatement of operating privileges. The holder may be required to present the certificate to the secretary if the secretary deems necessary.

343.30(2g) (2g) A court may suspend or revoke a person's operating privilege for any period not exceeding one year upon conviction of that person for violating s. 346.67, 346.68 or 346.69. This subsection does not apply to circumstances that require the department to revoke a person's operating privilege under s. 343.31 (1) (d) or (3) (i) or (j).

343.30(2j) (2j)

343.30(2j)(a)(a) A court may suspend a person's operating privilege upon the person's first conviction for violating s. 346.44 or 346.62 (2m) and shall suspend a person's operating privilege upon the person's 2nd or subsequent conviction within a 5-year period for violating s. 346.44 or 346.62 (2m). The suspension shall be for a period of 6 months. For purposes of determining prior convictions for purposes of this paragraph, the 5-year period shall be measured from the dates of the violations that resulted in the convictions. Each conviction under s. 346.44 or 346.62 (2m) shall be counted, except that convictions under s. 346.44 and 346.62 (2m) arising out of the same incident or occurrence shall be counted as a single conviction.

343.30(3) (3) The court that ordered the issuance of an occupational license under s. 343.10 (4) (b) may withdraw the order to issue the license whenever the court, upon the facts, does not see fit to permit the licensee to retain the occupational license. Upon receiving notice that a court has withdrawn its order to issue an occupational license, the department shall cancel that license.

343.30(4) (4) Whenever a court suspends or revokes an operating privilege under this section, the court may take possession of any suspended or revoked license. If the court takes possession of a license, it shall destroy the license. The court shall forward, as provided in s. 345.48, to the department the record of conviction and notice of suspension or revocation. Whenever a court restricts the operating privilege of a person, the court shall forward notice of the restriction to the department.

343.30(5) (5) No court may suspend or revoke an operating privilege except as authorized by this chapter or ch. 345, 351, or 938 or s. 767.73, 800.095 (1) (a), 943.21 (3m), or 961.50. When a court revokes, suspends, or restricts a juvenile's operating privilege under ch. 938, the department of transportation shall not disclose information concerning or relating to the revocation, suspension, or restriction to any person other than a court, district attorney, county corporation counsel, city, village, or town attorney, law enforcement agency, driver licensing agency of another jurisdiction, or the minor whose operating privilege is revoked, suspended, or restricted, or his or her parent or guardian. Persons entitled to receive this information shall not disclose the information to other persons or agencies.

343.30(6) (6)

343.30(6)(a)(a) In this subsection, "violation" means a violation of s. 125.07 (4) (a) or (b), 125.085 (3) (b) or 125.09 (2) or a local ordinance that strictly conforms to one of those statutes or a law of a federally recognized American Indian tribe or band in this state that strictly conforms to one of those statutes.

343.30(6)(b) (b) If a court imposes suspension of a person's operating privilege under s. 125.07 (4) (bs) or (c), 346.93 (2f) or (2g) or 938.344 (2), (2b) or (2d), the suspension imposed shall be one of the following:

343.30(6)(b)1. 1. For a first violation, suspension for 30 to 90 days.

343.30(6)(b)2. 2. For a violation committed within 12 months of a previous violation, suspension for not more than one year.

343.30(6)(b)3. 3. For a violation committed within 12 months of 2 or more previous violations, suspension for not more than 2 years.

343.30(6)(bm) (bm) If the court imposes a suspension of a person's operating privilege under s. 125.085 (3) (bd), the suspension shall be for 30 to 90 days.

343.30(6)(c) (c) Except as provided by par. (d), the suspension of the operating privilege under this subsection shall commence on the date of disposition.

343.30(6)(d) (d) If the person subject to suspension under this subsection does not hold a valid license under this chapter other than a license under s. 343.07 or 343.08 on the date of disposition, the suspension under par. (b) shall commence on the date on which the person is first eligible for issuance, renewal, or reinstatement of an operator's license under this chapter.

343.30 History History: 1971 c. 213 s. 5; 1971 c. 278; 1973 c. 70, 218; 1975 c. 5; 1975 c. 184 s. 13; 1975 c. 199, 297, 421; 1977 c. 29 s. 1654 (7) (a), (c); 1977 c. 30, 64, 193, 203; 1979 c. 221, 300, 331, 333, 355; 1981 c. 20; 1981 c. 79 s. 18; 1983 a. 17; 1983 a. 74 ss. 23m to 26, 32; 1983 a. 192; 1985 a. 80, 176, 337; 1987 a. 3, 17, 285; 1987 a. 332 s. 64; 1989 a. 7, 31, 105, 121, 336; 1991 a. 39, 251, 277, 316; 1993 a. 16, 227, 317; 1995 a. 27, 77, 269, 338, 401, 425, 448; 1997 a. 35, 84, 135, 237, 283; 1999 a. 32, 109, 143; 2001 a. 15, 16, 38; 2003 a. 30, 80; 2005 a. 277; 2005 a. 443 s. 265; 2005 a. 466; 2007 a. 20 ss. 3300, 9121 (6) (a); 2007 a. 134; 2009 a. 100, 102, 103, 402; 2011 a. 113, 173, 262.

343.30 Annotation Suspension or revocation of operating privileges applies to both a regular driver license and to a chauffeur's license. 63 Atty. Gen. 240.



343.301 Installation of ignition interlock device.

343.301  Installation of ignition interlock device.

343.301(1g)(1g) A court shall order a person's operating privilege for the operation of "Class D" vehicles be restricted to operating vehicles that are equipped with an ignition interlock device and, except as provided in sub. (1m), shall order that each motor vehicle for which the person's name appears on the vehicle's certificate of title or registration be equipped with an ignition interlock device if either of the following applies:

343.301(1g)(a) (a) The person improperly refused to take a test under s. 343.305.

343.301(1g)(b) (b) The person violated s. 346.63 (1) or (2), 940.09 (1), or 940.25 and either of the following applies:

343.301(1g)(b)1. 1. The person had an alcohol concentration of 0.15 or more at the time of the offense.

343.301(1g)(b)2. 2. The person has a total of one or more prior convictions, suspensions, or revocations, counting convictions under ss. 940.09 (1) and 940.25 in the person's lifetime and other convictions, suspensions, and revocations counted under s. 343.307 (1).

343.301(1m) (1m) If equipping each motor vehicle with an ignition interlock device under sub. (1g) would cause an undue financial hardship, the court may order that one or more vehicles described [in] sub. (1g) not be equipped with an ignition interlock device.

343.301(2m) (2m) The court shall restrict the operating privilege under sub. (1g) for a period of not less than one year nor more than the maximum operating privilege revocation period permitted for the refusal or violation, beginning on the date the department issues any license granted under this chapter, except that if the maximum operating privilege revocation period is less than one year, the court shall restrict the operating privilege under sub. (1g) for one year. The court may order the installation of an ignition interlock device under sub. (1g) immediately upon issuing an order under sub. (1g).

343.301(3) (3)

343.301(3)(a)(a) Except as provided in par. (b), if the court enters an order under sub. (1g), the person shall be liable for the reasonable cost of equipping and maintaining any ignition interlock device installed on his or her motor vehicle.

343.301(3)(b) (b) If the court finds that the person who is subject to an order under sub. (1g) has a household income that is at or below 150 percent of the nonfarm federal poverty line for the continental United States, as defined by the federal department of labor under 42 USC 9902 (2), the court shall limit the person's liability under par. (a) to one-half of the cost of equipping each motor vehicle with an ignition interlock device and one-half of the cost per day per vehicle of maintaining the ignition interlock device.

343.301(4) (4) A person to whom an order under sub. (1g) applies violates that order if he or she fails to have an ignition interlock device installed as ordered, removes or disconnects an ignition interlock device, requests or permits another to blow into an ignition interlock device or to start a motor vehicle equipped with an ignition interlock device for the purpose of providing the person an operable motor vehicle without the necessity of first submitting a sample of his or her breath to analysis by the ignition interlock device, or otherwise tampers with or circumvents the operation of the ignition interlock device.

343.301(5) (5) If the court enters an order under sub. (1g), the court shall impose and the person shall pay to the clerk of court an ignition interlock surcharge of $50. The clerk of court shall transmit the amount to the county treasurer.

343.301 History History: 1999 a. 109; 2001 a. 16 ss. 3417m to 3420t, 4060gj, 4060hw, 4060hy; 2001 a. 104; 2009 a. 100.

343.301 Annotation Sub. (1g) (b) 2. requires an order for ignition interlock devices when a person violates s. 346.63 (1) and has one or more prior OWI convictions. Sub. (1g) (b) 2. provides no restrictions on how to count prior convictions for purposes of ordering ignition interlock devices. The ten-year look-back provision in s. 346.65 (2) (am) 2. for purposes of determining whether to charge or penalize a repeat OWI offender civilly or criminally is independent of and has no effect on orders for ignition interlock devices under this section. Village of Grafton v. Seatz, 2014 WI App 23, ___ Wis. 2d ___, ___ N.W.2d ___, 13-1414.

343.301 Annotation Wisconsin's New OWI Law. Mishlove & Stuckert. Wis. Law. June 2010.



343.303 Preliminary breath screening test.

343.303  Preliminary breath screening test. If a law enforcement officer has probable cause to believe that the person is violating or has violated s. 346.63 (1) or (2m) or a local ordinance in conformity therewith, or s. 346.63 (2) or (6) or 940.25 or s. 940.09 where the offense involved the use of a vehicle, or if the officer detects any presence of alcohol, a controlled substance, controlled substance analog or other drug, or a combination thereof, on a person driving or operating or on duty time with respect to a commercial motor vehicle or has reason to believe that the person is violating or has violated s. 346.63 (7) or a local ordinance in conformity therewith, the officer, prior to an arrest, may request the person to provide a sample of his or her breath for a preliminary breath screening test using a device approved by the department for this purpose. The result of this preliminary breath screening test may be used by the law enforcement officer for the purpose of deciding whether or not the person shall be arrested for a violation of s. 346.63 (1), (2m), (5) or (7) or a local ordinance in conformity therewith, or s. 346.63 (2) or (6), 940.09 (1) or 940.25 and whether or not to require or request chemical tests as authorized under s. 343.305 (3). The result of the preliminary breath screening test shall not be admissible in any action or proceeding except to show probable cause for an arrest, if the arrest is challenged, or to prove that a chemical test was properly required or requested of a person under s. 343.305 (3). Following the screening test, additional tests may be required or requested of the driver under s. 343.305 (3). The general penalty provision under s. 939.61 (1) does not apply to a refusal to take a preliminary breath screening test.

343.303 History History: 1981 c. 20; 1985 a. 32 s. 3; 1985 a. 337; 1987 a. 3; 1989 a. 105; 1991 a. 277; 1995 a. 448.

343.303 Annotation A prosecutor's statement that the defendant failed a preliminary breath test was improper, but evidence that the defendant refused to take a breathalyzer test was relevant and constitutionally admissible. State v. Albright, 98 Wis. 2d 663, 298 N.W.2d 196 (Ct. App. 1980).

343.303 Annotation A preliminary breath test result is not determinative of probable cause to arrest for driving while intoxicated. A low test result does not void the grounds for arrest. Dane County v. Sharpee, 154 Wis. 2d 515, 453 N.W.2d 508 (Ct. App. 1990).

343.303 Annotation The bar of preliminary breath tests under this section is limited to proceedings related to arrests for offenses contemplated under this statute including those related to motor vehicles and intoxication. State v. Beaver, 181 Wis. 2d 959, 512 N.W.2d 254 (Ct. App. 1994).

343.303 Annotation This section bars the evidentiary use of preliminary breath test results in motor vehicle violation cases, but not in other actions. Prosecutors who wish to rely on PBT results are required to present evidence of the device's scientific accuracy as a foundation for admission. State v. Doerr, 229 Wis. 2d 616, 599 N.W.2d 897 (Ct. App. 1999), 98-1047.

343.303 Annotation "Probable cause to believe" refers to a quantum of evidence greater than reasonable suspicion to make an investigative stop, but less than probable cause to make an arrest. County of Jefferson v. Renz, 231 Wis. 2d 293, 603 N.W.2d 541 (1999), 97-3512.

343.303 Annotation Blood may be drawn in a search incident to an arrest for a non-drunk-driving offense if the police reasonably suspect that the defendant's blood contains evidence of a crime. This section does not prohibit the consideration of a suspect's refusal to submit to a PBT for purposes of determining whether a warrantless involuntary draw of the suspect's blood was supported by reasonable suspicion. State v. Repenshek, 2004 WI App 229, 277 Wis. 2d 780, 691 N.W.2d 369, 03-3089

343.303 Annotation A preliminary breath test may be requested when an officer has a basis to justify an investigative stop but has not established probable cause to justify an arrest. Under the facts of this case, the officer would have been justified in asking the defendant to take a preliminary breath test without asking him to perform any field-sobriety tests. That the defendant successfully completed all properly administered field-sobriety tests did not subtract from the common-sense view that the defendant may have had an impermissible blood-alcohol level. State v. Felton, 2012 WI App 114, 344 Wis. 2d 483, 824 N.W.2d 871, 11-2119.

343.303 Annotation Under State v. St. George, 2002 WI 50, for a defendant to establish a constitutional right to the admissibility of proffered expert testimony, the defendant must satisfy a two-part inquiry determining whether the evidence is clearly central to the defense and the exclusion of the evidence is arbitrary and disproportionate to the purpose of the rule of exclusion, so that exclusion undermines fundamental elements of the defendant's defense. In an OWI prosecution, even if a defendant establishes a constitutional right to present an expert opinion that is based in part on PBT results, the right to do so is outweighed by the state's compelling interest to exclude that evidence. State v. Fischer, 2010 WI 6, 322 Wis. 2d 265, 778 N.W.2d 629, 07-1898. But see Fischer v. Ozaukee County Circuit Court, 741 F. Supp. 2d 944 (2010).

343.303 Annotation Probable cause exists to request a preliminary breath test sample when the driver is known to be subject to a .02 prohibited alcohol content standard, the officer knows it would take very little alcohol for the driver to exceed that limit, and the officer smells alcohol on the driver. State v. Goss, 2011 WI 104, 338 Wis. 2d 72, 806 N.W.2d 918, 10-1113.

343.303 Annotation The Wisconsin Supreme Court's decision in Fischer affirming the exclusion of the defendant's expert's testimony using PBT results involved an unreasonable application of federal law as determined by the United States Supreme Court. Fischer v. Ozaukee County Circuit Court, 741 F. Supp. 2d 944 (2010).



343.305 Tests for intoxication; administrative suspension and court-ordered revocation.

343.305  Tests for intoxication; administrative suspension and court-ordered revocation.

343.305(1) (1)  Definitions. In this section:

343.305(1)(b) (b) "Drive" means the exercise of physical control over the speed and direction of a motor vehicle while it is in motion.

343.305(1)(c) (c) "Operate" means the physical manipulation or activation of any of the controls of a motor vehicle necessary to put it in motion.

343.305(2) (2) Implied consent. Any person who is on duty time with respect to a commercial motor vehicle or drives or operates a motor vehicle upon the public highways of this state, or in those areas enumerated in s. 346.61, is deemed to have given consent to one or more tests of his or her breath, blood or urine, for the purpose of determining the presence or quantity in his or her blood or breath, of alcohol, controlled substances, controlled substance analogs or other drugs, or any combination of alcohol, controlled substances, controlled substance analogs and other drugs, when requested to do so by a law enforcement officer under sub. (3) (a) or (am) or when required to do so under sub. (3) (ar) or (b). Any such tests shall be administered upon the request of a law enforcement officer. The law enforcement agency by which the officer is employed shall be prepared to administer, either at its agency or any other agency or facility, 2 of the 3 tests under sub. (3) (a), (am), or (ar), and may designate which of the tests shall be administered first.

343.305(3) (3) Requested or required.

343.305(3)(a)(a) Upon arrest of a person for violation of s. 346.63 (1), (2m) or (5) or a local ordinance in conformity therewith, or for a violation of s. 346.63 (2) or (6) or 940.25, or s. 940.09 where the offense involved the use of a vehicle, or upon arrest subsequent to a refusal under par. (ar), a law enforcement officer may request the person to provide one or more samples of his or her breath, blood or urine for the purpose specified under sub. (2). Compliance with a request for one type of sample does not bar a subsequent request for a different type of sample.

343.305(3)(am) (am) Prior to arrest, a law enforcement officer may request the person to provide one or more samples of his or her breath, blood or urine for the purpose specified under sub. (2) whenever a law enforcement officer detects any presence of alcohol, a controlled substance, a controlled substance analog or other drug, or a combination thereof, on a person driving or operating or on duty time with respect to a commercial motor vehicle or has reason to believe the person is violating or has violated s. 346.63 (7). Compliance with a request for one type of sample does not bar a subsequent request for a different type of sample. For the purposes of this paragraph, "law enforcement officer" includes inspectors in the performance of duties under s. 110.07 (3).

343.305(3)(ar) (ar)

343.305(3)(ar)1.1. If a person is the operator of a vehicle that is involved in an accident that causes substantial bodily harm, as defined in s. 939.22 (38), to any person, and a law enforcement officer detects any presence of alcohol, a controlled substance, a controlled substance analog or other drug, or a combination thereof, the law enforcement officer may request the operator to provide one or more samples of his or her breath, blood, or urine for the purpose specified under sub. (2). Compliance with a request for one type of sample does not bar a subsequent request for a different type of sample. A person who is unconscious or otherwise not capable of withdrawing consent is presumed not to have withdrawn consent under this subdivision and one or more samples specified in par. (a) or (am) may be administered to the person. If a person refuses to take a test under this subdivision, he or she may be arrested under par. (a).

343.305(3)(ar)2. 2. If a person is the operator of a vehicle that is involved in an accident that causes the death of or great bodily harm to any person and the law enforcement officer has reason to believe that the person violated any state or local traffic law, the officer may request the operator to provide one or more samples of his or her breath, blood, or urine for the purpose specified under sub. (2). Compliance with a request for one type of sample does not bar a subsequent request for a different type of sample. A person who is unconscious or otherwise not capable of withdrawing consent is presumed not to have withdrawn consent under this subdivision and one or more samples specified in par. (a) or (am) may be administered to the person. If a person refuses to take a test under this subdivision, he or she may be arrested under par. (a).

343.305(3)(b) (b) A person who is unconscious or otherwise not capable of withdrawing consent is presumed not to have withdrawn consent under this subsection, and if a law enforcement officer has probable cause to believe that the person has violated s. 346.63 (1), (2m) or (5) or a local ordinance in conformity therewith, or s. 346.63 (2) or (6) or 940.25, or s. 940.09 where the offense involved the use of a vehicle, or detects any presence of alcohol, controlled substance, controlled substance analog or other drug, or a combination thereof, on a person driving or operating or on duty time with respect to a commercial motor vehicle or has reason to believe the person has violated s. 346.63 (7), one or more samples specified in par. (a) or (am) may be administered to the person.

343.305(3)(c) (c) This section does not limit the right of a law enforcement officer to obtain evidence by any other lawful means.

343.305(4) (4) Information. At the time that a chemical test specimen is requested under sub. (3) (a), (am), or (ar), the law enforcement officer shall read the following to the person from whom the test specimen is requested:

"You have either been arrested for an offense that involves driving or operating a motor vehicle while under the influence of alcohol or drugs, or both, or you are the operator of a vehicle that was involved in an accident that caused the death of, great bodily harm to, or substantial bodily harm to a person, or you are suspected of driving or being on duty time with respect to a commercial motor vehicle after consuming an intoxicating beverage.

This law enforcement agency now wants to test one or more samples of your breath, blood or urine to determine the concentration of alcohol or drugs in your system. If any test shows more alcohol in your system than the law permits while driving, your operating privilege will be suspended. If you refuse to take any test that this agency requests, your operating privilege will be revoked and you will be subject to other penalties. The test results or the fact that you refused testing can be used against you in court.

If you take all the requested tests, you may choose to take further tests. You may take the alternative test that this law enforcement agency provides free of charge. You also may have a test conducted by a qualified person of your choice at your expense. You, however, will have to make your own arrangements for that test.

If you have a commercial driver license or were operating a commercial motor vehicle, other consequences may result from positive test results or from refusing testing, such as being placed out of service or disqualified."

343.305(5) (5) Administering the test; additional tests.

343.305(5)(a)(a) If the person submits to a test under this section, the officer shall direct the administering of the test. A blood test is subject to par. (b). The person who submits to the test is permitted, upon his or her request, the alternative test provided by the agency under sub. (2) or, at his or her own expense, reasonable opportunity to have any qualified person of his or her own choosing administer a chemical test for the purpose specified under sub. (2). If the person has not been requested to provide a sample for a test under sub. (3) (a), (am), or (ar), the person may request a breath test to be administered by the agency or, at his or her own expense, reasonable opportunity to have any qualified person administer any test specified under sub. (3) (a), (am), or (ar). The failure or inability of a person to obtain a test at his or her own expense does not preclude the admission of evidence of the results of any test administered under sub. (3) (a), (am), or (ar). If a person requests the agency to administer a breath test and if the agency is unable to perform that test, the person may request the agency to perform a test under sub. (3) (a), (am), or (ar) that it is able to perform. The agency shall comply with a request made in accordance with this paragraph.

343.305(5)(b) (b) Blood may be withdrawn from the person arrested for violation of s. 346.63 (1), (2), (2m), (5) or (6) or 940.25, or s. 940.09 where the offense involved the use of a vehicle, or a local ordinance in conformity with s. 346.63 (1), (2m) or (5), or as provided in sub. (3) (am) or (b) to determine the presence or quantity of alcohol, a controlled substance, a controlled substance analog or any other drug, or any combination of alcohol, controlled substance, controlled substance analog and any other drug in the blood only by a physician, registered nurse, medical technologist, physician assistant or person acting under the direction of a physician.

343.305(5)(c) (c) A person acting under par. (b), the employer of any such person and any hospital where blood is withdrawn by any such person have immunity from civil or criminal liability under s. 895.53.

343.305(5)(d) (d) At the trial of any civil or criminal action or proceeding arising out of the acts committed by a person alleged to have been driving or operating a motor vehicle while under the influence of an intoxicant, a controlled substance, a controlled substance analog or any other drug, or under the influence of any combination of alcohol, a controlled substance, a controlled substance analog and any other drug, to a degree which renders him or her incapable of safely driving, or under the combined influence of an intoxicant and any other drug to a degree which renders him or her incapable of safely driving, or having a prohibited alcohol concentration, or alleged to have been driving or operating or on duty time with respect to a commercial motor vehicle while having an alcohol concentration above 0.0 or possessing an intoxicating beverage, regardless of its alcohol content, or within 4 hours of having consumed or having been under the influence of an intoxicating beverage, regardless of its alcohol content, or of having an alcohol concentration of 0.04 or more, the results of a test administered in accordance with this section are admissible on the issue of whether the person was under the influence of an intoxicant, a controlled substance, a controlled substance analog or any other drug, or under the influence of any combination of alcohol, a controlled substance, a controlled substance analog and any other drug, to a degree which renders him or her incapable of safely driving or under the combined influence of an intoxicant and any other drug to a degree which renders him or her incapable of safely driving or any issue relating to the person's alcohol concentration. Test results shall be given the effect required under s. 885.235.

343.305(5)(e) (e) At the trial of any civil or criminal action or proceeding arising out of the acts committed by a person alleged to have been driving or operating a motor vehicle while having a detectable amount of a restricted controlled substance in his or her blood, the results of a blood test administered in accordance with this section are admissible on any issue relating to the presence of a detectable amount of a restricted controlled substance in the person's blood. Test results shall be given the effect required under s. 885.235.

343.305(6) (6) Requirements for tests.

343.305(6)(a)(a) Chemical analyses of blood or urine to be considered valid under this section shall have been performed substantially according to methods approved by the laboratory of hygiene and by an individual possessing a valid permit to perform the analyses issued by the department of health services. The department of health services shall approve laboratories for the purpose of performing chemical analyses of blood or urine for alcohol, controlled substances or controlled substance analogs and shall develop and administer a program for regular monitoring of the laboratories. A list of approved laboratories shall be provided to all law enforcement agencies in the state. Urine specimens are to be collected by methods specified by the laboratory of hygiene. The laboratory of hygiene shall furnish an ample supply of urine and blood specimen containers to permit all law enforcement officers to comply with the requirements of this section.

343.305(6)(b) (b) The department of transportation shall approve techniques or methods of performing chemical analysis of the breath and shall:

343.305(6)(b)1. 1. Approve training manuals and courses throughout the state for the training of law enforcement officers in the chemical analysis of a person's breath;

343.305(6)(b)2. 2. Certify the qualifications and competence of individuals to conduct the analysis;

343.305(6)(b)3. 3. Have trained technicians, approved by the secretary, test and certify the accuracy of the equipment to be used by law enforcement officers for chemical analysis of a person's breath under sub. (3) (a), (am), or (ar) before regular use of the equipment and periodically thereafter at intervals of not more than 120 days; and

343.305(6)(b)4. 4. Issue permits to individuals according to their qualifications.

343.305(6)(bm) (bm) Any relevant instruction, as defined in s. 101.02 (24) (a) 1., that an applicant for an approval, certification, or permit under par. (b) has obtained in connection with any military service, as defined in s. 111.32 (12g), counts toward satisfying any requirement for instruction for an approval, certification, or permit under par. (b) if the applicant demonstrates to the satisfaction of the department of transportation that the instruction obtained by the applicant is substantially equivalent to the instruction required for the approval, certificate, or permit under par. (b).

343.305(6)(c) (c) For purposes of this section, if a breath test is administered using an infrared breath-testing instrument:

343.305(6)(c)1. 1. The test shall consist of analyses in the following sequence: one adequate breath sample analysis, one calibration standard analysis, and a 2nd, adequate breath sample analysis.

343.305(6)(c)2. 2. A sample is adequate if the instrument analyzes the sample and does not indicate the sample is deficient.

343.305(6)(c)3. 3. Failure of a person to provide 2 separate, adequate breath samples in the proper sequence constitutes a refusal.

343.305(6)(d) (d) The department of transportation may promulgate rules pertaining to the calibration and testing of preliminary breath screening test devices.

343.305(6)(e) (e)

343.305(6)(e)1.1. In this paragraph, "licensor" means the department of health services or, with respect to permits issued under par. (b) 4., the department of transportation.

343.305(6)(e)2. 2. In addition to any other information required by the licensor, an application for a permit or laboratory approval under this subsection shall include the following:

343.305(6)(e)2.a. a. Except as provided in subd. 2. am., in the case of an individual, the individual's social security number.

343.305(6)(e)2.am. am. In the case of an individual who does not have a social security number, a statement made or subscribed under oath or affirmation that the applicant does not have a social security number. The form of the statement shall be prescribed by the department of children and families. A permit or approval that is issued or renewed under this section in reliance on a statement submitted under this subd. 2. am. is invalid if the statement is false.

343.305(6)(e)2.b. b. In the case of a person who is not an individual, the person's federal employer identification number.

343.305(6)(e)3. 3.

343.305(6)(e)3.a.a. The licensor shall deny an application for the issuance or, if applicable, renewal of a permit or laboratory approval if the information required under subd. 2. a., am. or b. is not included in the application.

343.305(6)(e)3.b. b. The licensor may not disclose any information received under subd. 2. a. or b. except to the department of children and families for purposes of administering s. 49.22, the department of revenue for the sole purpose of requesting certifications under s. 73.0301, and the department of workforce development for the sole purpose of requesting certifications under s. 108.227.

343.305(6)(e)4. 4. A permit under this subsection shall be denied, restricted, limited or suspended if the applicant or licensee is an individual who is delinquent in making court-ordered payments of child or family support, maintenance, birth expenses, medical expenses or other expenses related to the support of a child or former spouse, as provided in a memorandum of understanding entered into under s. 49.857.

343.305(6)(e)5. 5. If the licensor is the department of health services, the department of health services shall deny an application for the issuance or renewal of a permit or laboratory approval, or revoke a permit or laboratory approval already issued, if the department of revenue certifies under s. 73.0301 that the applicant or holder of the permit or laboratory approval is liable for delinquent taxes. An applicant for whom a permit or laboratory approval is not issued or renewed, or an individual or laboratory whose permit or laboratory approval is revoked, under this subdivision for delinquent taxes is entitled to a notice under s. 73.0301 (2) (b) 1. b. and a hearing under s. 73.0301 (5) (a) but is not entitled to any other notice or hearing under this subsection.

343.305(6)(e)6. 6. If the licensor is the department of health services, the department of health services shall deny an application for the issuance or renewal of a permit or laboratory approval, or revoke a permit or laboratory approval already issued, if the department of workforce development certifies under s. 108.227 that the applicant or holder of the permit or laboratory approval is liable for delinquent unemployment insurance contributions. An applicant for whom a permit or laboratory approval is not issued or renewed, or an individual or laboratory whose permit or laboratory approval is revoked, under this subdivision for delinquent unemployment insurance contributions is entitled to a notice under s. 108.227 (2) (b) 1. b. and a hearing under s. 108.227 (5) (a) but is not entitled to any other notice or hearing under this subsection.

343.305(7) (7) Chemical test; administrative suspension.

343.305(7)(a)(a) If a person submits to chemical testing administered in accordance with this section and any test results indicate the presence of a detectable amount of a restricted controlled substance in the person's blood or a prohibited alcohol concentration, the law enforcement officer shall report the results to the department. The person's operating privilege is administratively suspended for 6 months.

343.305(7)(b) (b) If a person who was driving or operating or on duty time with respect to a commercial motor vehicle submits to chemical testing administered in accordance with this section and any test results indicate an alcohol concentration above 0.0, the law enforcement officer shall issue a citation for violation of s. 346.63 (7) (a) 1., issue citations for such other violations as may apply and issue an out-of-service order to the person for the 24 hours after the testing, and report both the out-of-service order and the test results to the department in the manner prescribed by the department. If the person is a nonresident, the department shall report issuance of the out-of-service order to the driver licensing agency in the person's home jurisdiction.

343.305(8) (8) Chemical test; administrative suspension; administrative and judicial review.

343.305(8)(a)(a) The law enforcement officer shall notify the person of the administrative suspension under sub. (7) (a). The notice shall advise the person that his or her operating privilege will be administratively suspended and that he or she has the right to obtain administrative and judicial review under this subsection. This notice of administrative suspension serves as a 30-day temporary license. An administrative suspension under sub. (7) (a) becomes effective at the time the 30-day temporary license expires. The officer shall submit or mail a copy of the notice to the department.

343.305(8)(am) (am) The law enforcement officer shall provide the person with a separate form for the person to use to request the administrative review under this subsection. The form shall clearly indicate how to request an administrative review and shall clearly notify the person that this form must be submitted within 10 days from the notice date indicated on the form or the person's hearing rights will be deemed waived. The form shall, in no less than 16-point boldface type, be titled: IMPORTANT NOTICE — RESPOND WITHIN TEN (10) DAYS.

343.305(8)(b) (b)

343.305(8)(b)1.1. Within 10 days after the notification under par. (a), or, if the notification is by mail, within 13 days, excluding Saturdays, Sundays and holidays, after the date of the mailing, the person may request, in writing, that the department review the administrative suspension. The review procedure is not subject to ch. 227. Unless the hearing is by remote communication mechanism or record review, the department shall hold the hearing on the matter in the county in which the offense allegedly occurred or at the nearest office of the department if the offense allegedly occurred in a county in which the department does not maintain an office. The department, upon request of the person, may conduct a hearing under this paragraph by telephone, video conference, or other remote communication mechanism or by review of only the record submitted by the arresting officer and written arguments. The department shall hold a hearing regarding the administrative suspension within 30 days after the date of notification under par. (a). The person may present evidence and may be represented by counsel. The arresting officer need not appear at the administrative hearing unless subpoenaed under s. 805.07 and need not appear in person at a hearing conducted by remote communication mechanism or record review, but he or she must submit a copy of his or her report and the results of the chemical test to the hearing examiner.

343.305(8)(b)2. 2. The administrative hearing under this paragraph is limited to the following issues:

343.305(8)(b)2.a. a. The correct identity of the person.

343.305(8)(b)2.b. b. Whether the person was informed of the options regarding tests under this section as required under sub. (4).

343.305(8)(b)2.bm. bm. Whether the person had a prohibited alcohol concentration or a detectable amount of a restricted controlled substance in his or her blood at the time the offense allegedly occurred.

343.305(8)(b)2.c. c. Whether one or more tests were administered in accordance with this section.

343.305(8)(b)2.d. d. If one or more tests were administered in accordance with this section, whether each of the test results for those tests indicate the person had a prohibited alcohol concentration or a detectable amount of a restricted controlled substance in his or her blood.

343.305(8)(b)2.e. e. If a test was requested under sub. (3) (a), whether probable cause existed for the arrest.

343.305(8)(b)2.f. f. Whether the person was driving or operating a commercial motor vehicle when the offense allegedly occurred.

343.305(8)(b)2.g. g. Whether the person had a valid prescription for methamphetamine or one of its metabolic precursors or gamma-hydroxybutyric acid or delta-9-tetrahydrocannabinol in a case in which subd. 4m. a. and b. apply.

343.305(8)(b)3. 3. The hearing examiner shall conduct the administrative hearing in an informal manner. No testimony given by any witness may be used in any subsequent action or proceeding. The hearing examiner may permit testimony by telephone if the site of the administrative hearing is equipped with telephone facilities to allow multiple party conversations.

343.305(8)(b)4. 4. The hearing examiner shall consider and determine the reliability of all of the evidence presented at the administrative hearing. Statements and reports of law enforcement officers are subject to the same standards of credibility applied to all other evidence presented.

343.305(8)(b)4m. 4m. If, at the time the offense allegedly occurred, all of the following apply, the hearing officer shall determine whether the person had a valid prescription for methamphetamine or one of its metabolic precursors, gamma-hydroxybutyric acid, or delta-9-tetrahydrocannabinol:

343.305(8)(b)4m.a. a. A blood test administered in accordance with this section indicated that the person had a detectable amount of methamphetamine, gamma-hydroxybutyric acid, or delta-9-tetrahydrocannabinol but did not have a detectable amount of any other restricted controlled substance in his or her blood.

343.305(8)(b)4m.b. b. No test administered in accordance with this section indicated that the person had a prohibited alcohol concentration.

343.305(8)(b)5. 5. If the hearing examiner finds that any of the following applies, the examiner shall order that the administrative suspension of the person's operating privilege be rescinded without payment of any fee under s. 343.21 (1) (j), (jr), or (n):

343.305(8)(b)5.a. a. The criteria for administrative suspension have not been satisfied.

343.305(8)(b)5.b. b. The person did not have a prohibited alcohol concentration or a detectable amount of a restricted controlled substance in his or her blood at the time the offense allegedly occurred.

343.305(8)(b)5.c. c. In a case in which subd. 4m. a. and b. apply, the person had a valid prescription for methamphetamine or one of its metabolic precursors, gamma-hydroxybutyric acid, or delta-9-tetrahydrocannabinol.

343.305(8)(b)6. 6. If the hearing examiner finds that all of the following apply, the administrative suspension shall continue regardless of the type of vehicle driven or operated at the time of the violation:

343.305(8)(b)6.a. a. The criteria for administrative suspension have been satisfied.

343.305(8)(b)6.b. b. The person had a prohibited alcohol concentration or a detectable amount of a restricted controlled substance in his or her blood at the time the offense allegedly occurred.

343.305(8)(b)6.c. c. In a case in which subd. 4m. a. and b. apply, the person did not have a valid prescription for methamphetamine or one of its metabolic precursors, gamma-hydroxybutyric acid, or delta-9-tetrahydrocannabinol.

343.305(8)(b)7. 7. The hearing examiner shall notify the person in writing of the hearing decision, of the right to judicial review and of the court's authority to issue a stay of the suspension under par. (c). The administrative suspension is vacated and the person's operating privilege shall be automatically reinstated under s. 343.39 if the hearing examiner fails to mail this notice to the person within 30 days after the date of the notification under par. (a).

343.305(8)(c) (c)

343.305(8)(c)1.1. An individual aggrieved by the determination of the hearing examiner may have the determination reviewed by the court hearing the action relating to the applicable violation listed under sub. (3) (a), (am), or (ar). If the individual seeks judicial review, he or she must file the request for judicial review with the court within 20 days of the issuance of the hearing examiner's decision. The court shall send a copy of that request to the department. The judicial review shall be conducted at the time of the trial of the underlying offense under s. 346.63. The prosecutor of the underlying offense shall represent the interests of the department.

343.305(8)(c)2. 2. The court shall order that the administrative suspension be either rescinded or sustained and forward its order to the department. The department shall vacate the administrative suspension under sub. (7) unless, within 60 days of the date of the request for judicial review of the administrative hearing decision, the department has been notified of the result of the judicial review or of an order of the court entering a stay of the hearing examiner's order continuing the suspension.

343.305(8)(c)3. 3. Any party aggrieved by the order of a circuit court under subd. 2. may appeal to the court of appeals. Any party aggrieved by the order of a municipal court under subd. 2 may appeal to the circuit court for the county where the offense allegedly occurred.

343.305(8)(c)4. 4. A request for judicial review under this subsection does not stay any administrative suspension order.

343.305(8)(c)5. 5. If any court orders under this subsection that the administrative suspension of the person's operating privilege be rescinded, the person need not pay any fee under s. 343.21 (1) (j), (jr), or (n).

343.305(8)(d) (d) A person who has his or her operating privilege administratively suspended under this subsection and sub. (7) (a) is eligible for an occupational license under s. 343.10 at any time.

343.305(9) (9) Refusals; notice and court hearing.

343.305(9)(a)(a) If a person refuses to take a test under sub. (3) (a), the law enforcement officer shall immediately prepare a notice of intent to revoke, by court order under sub. (10), the person's operating privilege. If the person was driving or operating a commercial motor vehicle, the officer shall issue an out-of-service order to the person for the 24 hours after the refusal and notify the department in the manner prescribed by the department. The officer shall issue a copy of the notice of intent to revoke the privilege to the person and submit or mail a copy to the circuit court for the county in which the arrest under sub. (3) (a) was made or to the municipal court in the municipality in which the arrest was made if the arrest was for a violation of a municipal ordinance under sub. (3) (a) and the municipality has a municipal court. The officer shall also mail a copy of the notice of intent to revoke to the attorney for that municipality or to the district attorney for that county, as appropriate, and to the department. Neither party is entitled to pretrial discovery in any refusal hearing, except that, if the defendant moves within 30 days after the initial appearance in person or by an attorney and shows cause therefor, the court may order that the defendant be allowed to inspect documents, including lists of names and addresses of witnesses, if available, and to test under s. 804.09, under such conditions as the court prescribes, any devices used by the plaintiff to determine whether a violation has been committed. The notice of intent to revoke the person's operating privilege shall contain substantially all of the following information:

343.305(9)(a)1. 1. That prior to a request under sub. (3) (a), the officer had placed the person under arrest for a violation of s. 346.63 (1), (2m) or (5) or a local ordinance in conformity therewith or s. 346.63 (2) or (6), 940.09 (1) or 940.25 or had requested the person to take a test under sub. (3) (ar).

343.305(9)(a)2. 2. That the officer complied with sub. (4).

343.305(9)(a)3. 3. That the person refused a request under sub. (3) (a).

343.305(9)(a)4. 4. That the person may request a hearing on the revocation within 10 days by mailing or delivering a written request to the court whose address is specified in the notice. If no request for a hearing is received within the 10-day period, the revocation period commences 30 days after the notice is issued.

343.305(9)(a)5. 5. That the issues of the hearing are limited to:

343.305(9)(a)5.a. a. Whether the officer had probable cause to believe the person was driving or operating a motor vehicle while under the influence of alcohol, a controlled substance or a controlled substance analog or any combination of alcohol, a controlled substance and a controlled substance analog, under the influence of any other drug to a degree which renders the person incapable of safely driving, or under the combined influence of alcohol and any other drug to a degree which renders the person incapable of safely driving, having a restricted controlled substance in his or her blood, or having a prohibited alcohol concentration or, if the person was driving or operating a commercial motor vehicle, an alcohol concentration of 0.04 or more and whether the person was lawfully placed under arrest for violation of s. 346.63 (1), (2m) or (5) or a local ordinance in conformity therewith or s. 346.63 (2) or (6), 940.09 (1) or 940.25.

343.305(9)(a)5.b. b. Whether the officer complied with sub. (4).

343.305(9)(a)5.c. c. Whether the person refused to permit the test. The person shall not be considered to have refused the test if it is shown by a preponderance of evidence that the refusal was due to a physical inability to submit to the test due to a physical disability or disease unrelated to the use of alcohol, controlled substances, controlled substance analogs or other drugs.

343.305(9)(a)6. 6. That, if it is determined that the person refused the test, there will be an order for the person to comply with assessment and a driver safety plan.

343.305(9)(am) (am) If a person driving or operating or on duty time with respect to a commercial motor vehicle refuses a test under sub. (3) (am), the law enforcement officer shall immediately issue an out-of-service order to the person for the 24 hours after the refusal and notify the department in the manner prescribed by the department, and prepare a notice of intent to revoke, by court order under sub. (10), the person's operating privilege. The officer shall issue a copy of the notice of intent to revoke the privilege to the person and submit or mail a copy to the circuit court for the county in which the refusal is made or to the municipal court in the municipality in which the refusal is made if the person's refusal was in violation of a municipal ordinance and the municipality has a municipal court. The officer shall also mail a copy of the notice of intent to revoke to the attorney for that municipality or to the district attorney for that county, as appropriate, and to the department. Neither party is entitled to pretrial discovery in any refusal hearing, except that, if the defendant moves within 30 days after the initial appearance in person or by an attorney and shows cause therefor, the court may order that the defendant be allowed to inspect documents, including lists of names and addresses of witnesses, if available, and to test under s. 804.09, under such conditions as the court prescribes, any devices used by the plaintiff to determine whether a violation has been committed. The notice of intent to revoke the person's operating privilege shall contain substantially all of the following information:

343.305(9)(am)1. 1. That the officer has issued an out-of-service order to the person for the 24 hours after the refusal, specifying the date and time of issuance.

343.305(9)(am)2. 2. That the officer complied with sub. (4).

343.305(9)(am)3. 3. That the person refused a request under sub. (3) (am).

343.305(9)(am)4. 4. That the person may request a hearing on the revocation within 10 days by mailing or delivering a written request to the court whose address is specified in the notice. If no request for a hearing is received within the 10-day period, the revocation period commences 30 days after the notice is issued.

343.305(9)(am)5. 5. That the issues of the hearing are limited to:

343.305(9)(am)5.a. a. Whether the officer detected any presence of alcohol, controlled substance, controlled substance analog or other drug, or a combination thereof, on the person or had reason to believe that the person was violating or had violated s. 346.63 (7).

343.305(9)(am)5.b. b. Whether the officer complied with sub. (4).

343.305(9)(am)5.c. c. Whether the person refused to permit the test. The person shall not be considered to have refused the test if it is shown by a preponderance of evidence that the refusal was due to a physical inability to submit to the test due to a physical disability or disease unrelated to the use of alcohol, controlled substances, controlled substance analogs or other drugs.

343.305(9)(am)6. 6. That if it is determined that the person refused the test there will be an order for the person to comply with assessment and a driver safety plan.

343.305(9)(b) (b) The use of the notice under par. (a) or (am) by a law enforcement officer in connection with the enforcement of this section is adequate process to give the appropriate court jurisdiction over the person.

343.305(9)(c) (c) If a law enforcement officer informs the circuit or municipal court that a person has refused to submit to a test under sub. (3) (a), (am), or (ar), the court shall be prepared to hold any requested hearing to determine if the refusal was proper. The scope of the hearing shall be limited to the issues outlined in par. (a) 5. or (am) 5. Section 967.055 applies to any hearing under this subsection.

343.305(9)(d) (d) At the close of the hearing, or within 5 days thereafter, the court shall determine the issues under par. (a) 5. or (am) 5. If all issues are determined adversely to the person, the court shall proceed under sub. (10). If one or more of the issues is determined favorably to the person, the court shall order that no action be taken on the operating privilege on account of the person's refusal to take the test in question. This section does not preclude the prosecution of the person for violation of s. 346.63 (1), (2m), (5) or (7) or a local ordinance in conformity therewith, or s. 346.63 (2) or (6), 940.09 (1) or 940.25.

343.305(10) (10) Refusals; court-ordered revocation.

343.305(10)(a)(a) If the court determines under sub. (9) (d) that a person improperly refused to take a test or if the person does not request a hearing within 10 days after the person has been served with the notice of intent to revoke the person's operating privilege, the court shall proceed under this subsection. If no hearing was requested, the revocation period shall begin 30 days after the date of the refusal. If a hearing was requested, the revocation period shall commence 30 days after the date of refusal or immediately upon a final determination that the refusal was improper, whichever is later.

343.305(10)(b) (b)

343.305(10)(b)1.1. Except as provided in subds. 3. and 4., the court shall revoke the person's operating privilege under this paragraph according to the number of previous suspensions, revocations or convictions that would be counted under s. 343.307 (2). Suspensions, revocations and convictions arising out of the same incident shall be counted as one. If a person has a conviction, suspension or revocation for any offense that is counted under s. 343.307 (2), that conviction, suspension or revocation shall count as a prior conviction, suspension or revocation under this subdivision.

343.305(10)(b)2. 2. Except as provided in subd. 3., 4. or 4m., for the first improper refusal, the court shall revoke the person's operating privilege for one year. After the first 30 days of the revocation period, the person is eligible for an occupational license under s. 343.10.

343.305(10)(b)3. 3. Except as provided in subd. 4m., if the number of convictions under ss. 940.09 (1) and 940.25 in the person's lifetime, plus the total number of other convictions, suspensions, and revocations counted under s. 343.307 (2) within a 10-year period, equals 2, the court shall revoke the person's operating privilege for 2 years. After the first 90 days of the revocation period or, if the total number of convictions, suspensions, and revocations counted under this subdivision within any 5-year period equals 2 or more, after one year of the revocation period has elapsed, the person is eligible for an occupational license under s. 343.10 if he or she has completed the assessment and is complying with the driver safety plan.

343.305(10)(b)4. 4. Except as provided in subd. 4m., if the number of convictions under ss. 940.09 (1) and 940.25 in the person's lifetime, plus the total number of other convictions, suspensions, and revocations counted under s. 343.307 (2), equals 3 or more, the court shall revoke the person's operating privilege for 3 years. After the first 120 days of the revocation period or, if the total number of convictions, suspensions, and revocations counted under this subdivision within any 5-year period equals 2 or more, after one year of the revocation period has elapsed, the person is eligible for an occupational license under s. 343.10 if he or she has completed the assessment and is complying with the driver safety plan.

343.305(10)(b)4m. 4m. If there was a minor passenger under 16 years of age in the motor vehicle at the time of the incident that gave rise to the improper refusal, the applicable minimum and maximum revocation periods under subd. 2., 3. or 4. for the improper refusal are doubled.

343.305(10)(b)5. 5. The time period under this paragraph shall be measured from the dates of the refusals or violations which resulted in revocations or convictions.

343.305(10)(c) (c)

343.305(10)(c)1.1. Except as provided in subd. 1. a. or b., the court shall order the person to submit to and comply with an assessment by an approved public treatment facility as defined in s. 51.45 (2) (c) for examination of the person's use of alcohol, controlled substances or controlled substance analogs and development of a driver safety plan for the person. The court shall notify the person and the department of transportation of the assessment order. The court shall also notify the person that noncompliance with assessment or the driver safety plan will result in license suspension until the person is in compliance. The assessment order shall:

343.305(10)(c)1.a. a. If the person is a resident, refer the person to an approved public treatment facility in the county in which the person resides. The facility named in the order may provide for assessment of the person in another approved public treatment facility. The order shall provide that if the person is temporarily residing in another state, the facility named in the order may refer the person to an appropriate treatment facility in that state for assessment and development of a driver safety plan for the person satisfying the requirements of that state.

343.305(10)(c)1.b. b. If the person is a nonresident, refer the person to an approved public treatment facility in this state. The order shall provide that the facility named in the order may refer the person to an appropriate treatment facility in the state in which the person resides for assessment and development of a driver safety plan for the person satisfying the requirements of that state.

343.305(10)(c)1.c. c. Require a person who is referred to a treatment facility in another state under subd. 1. a. or b. to furnish the department written verification of his or her compliance from the agency which administers the assessment and driver safety plan program. The person shall provide initial verification of compliance within 60 days after the date of his or her conviction. The requirement to furnish verification of compliance may be satisfied by receipt by the department of such verification from the agency which administers the assessment and driver safety plan program.

343.305(10)(c)2. 2. The department of health services shall establish standards for assessment procedures and the driver safety plan programs by rule. The department of health services shall establish by rule conflict of interest guidelines for providers.

343.305(10)(c)3. 3. Prior to developing a plan which specifies treatment, the facility shall make a finding that treatment is necessary and appropriate services are available. The facility shall submit a report of the assessment and the driver safety plan within 14 days to the county department under s. 51.42, the plan provider, the department of transportation and the person, except that upon request by the facility and the person, the county department may extend the period for assessment for not more than 20 additional workdays. The county department shall notify the department of transportation regarding any such extension.

343.305(10)(d) (d) The assessment report shall order compliance with a driver safety plan. The report shall inform the person of the fee provisions under s. 46.03 (18) (f). The driver safety plan may include a component that makes the person aware of the effect of his or her offense on a victim and a victim's family. The driver safety plan may include treatment for the person's misuse, abuse or dependence on alcohol, controlled substances or controlled substance analogs, attendance at a school under s. 345.60, or both. If the plan requires inpatient treatment, the treatment shall not exceed 30 days. A driver safety plan under this paragraph shall include a termination date consistent with the plan which shall not extend beyond one year. The county department under s. 51.42 shall assure notification of the department of transportation and the person of the person's compliance or noncompliance with assessment and treatment. The school under s. 345.60 shall notify the department, the county department under s. 51.42 and the person of the person's compliance or noncompliance with the requirements of the school. Nonpayment of the assessment fee or, if the person has the ability to pay, nonpayment of the driver safety plan fee is noncompliance with the court order. If the department is notified of noncompliance, other than for nonpayment of the assessment fee or driver safety plan fee, it shall revoke the person's operating privilege until the county department under s. 51.42 or the school under s. 345.60 notifies the department that the person is in compliance with assessment or the driver safety plan. If the department is notified that a person has not paid the assessment fee, or that a person with the ability to pay has not paid the driver safety plan fee, the department shall suspend the person's operating privilege for a period of 2 years or until it receives notice that the person has paid the fee, whichever occurs first. The department shall notify the person of the suspension or revocation, the reason for the suspension or revocation and the person's right to a review. A person may request a review of a revocation based upon failure to comply with a driver safety plan within 10 days of notification. The review shall be handled by the subunit of the department of transportation designated by the secretary. The issues at the review are limited to whether the driver safety plan, if challenged, is appropriate and whether the person is in compliance with the assessment order or the driver safety plan. The review shall be conducted within 10 days after a request is received. If the driver safety plan is determined to be inappropriate, the department shall order a reassessment and if the person is otherwise eligible, the department shall reinstate the person's operating privilege. If the person is determined to be in compliance with the assessment or driver safety plan, and if the person is otherwise eligible, the department shall reinstate the person's operating privilege. If there is no decision within the 10-day period, the department shall issue an order reinstating the person's operating privilege until the review is completed, unless the delay is at the request of the person seeking the review.

343.305(10)(e) (e) Notwithstanding par. (c), if the court finds that the person is already covered by an assessment or is participating in a driver safety plan or has had evidence presented to it by a county department under s. 51.42 that the person has recently completed assessment, a driver safety plan or both, the court is not required to make an order under par. (c). This paragraph does not prohibit the court from making an order under par. (c), if it deems such an order advisable.

343.305(10)(em) (em) One penalty for improperly refusing to submit to a test for intoxication regarding a person arrested for a violation of s. 346.63 (2m) or (7) or a local ordinance in conformity therewith is revocation of the person's operating privilege for 6 months. If there was a minor passenger under 16 years of age in the motor vehicle at the time of the incident that gave rise to the improper refusal, the revocation period is 12 months. After the first 15 days of the revocation period, the person is eligible for an occupational license under s. 343.10. Any such improper refusal or revocation for the refusal does not count as a prior refusal or a prior revocation under this section or ss. 343.30 (1q), 343.307 and 346.65 (2). The person shall not be required to submit to and comply with any assessment or driver safety plan under pars. (c) and (d).

343.305(10)(f) (f) The department may make any order which the court is authorized or required to make under this subsection if the court fails to do so.

343.305(10)(g) (g) The court or department shall provide that the period of suspension or revocation imposed under this subsection or under sub. (7) shall be reduced by any period of suspension or revocation previously served under s. 343.30 (1p) or (1q) if both suspensions or revocations arose out of the same incident or occurrence. The court or department shall order that the period of suspension or revocation imposed under this subsection or sub. (7) run concurrently with any time remaining on a suspension or revocation imposed under s. 343.30 (1p) or (1q) arising out of the same incident or occurrence.

343.305(10g) (10g) Suspensions and revocations; extensions. For any suspension or revocation the court orders under sub. (10), the court shall extend the suspension or revocation period by the number of days to which the court sentences the person to imprisonment in a jail or prison.

343.305(10m) (10m) Refusals; ignition interlock of a motor vehicle. The requirements and procedures for installation of an ignition interlock device under s. 343.301 apply when an operating privilege is revoked under sub. (10).

343.305(11) (11) Rules. The department shall promulgate rules under ch. 227 necessary to administer this section. The rules shall include provisions relating to the expeditious exchange of information under this section between the department and law enforcement agencies, circuit courts, municipal courts, attorneys who represent municipalities, district attorneys, and driver licensing agencies of other jurisdictions. The rules may not affect any provisions relating to court procedure.

343.305 History History: 1987 a. 3, 27, 399; 1989 a. 7, 31, 56, 105, 359; 1991 a. 39, 251, 277; 1993 a. 16, 105, 315, 317, 491; 1995 a. 27 ss. 6412cnL, 9126 (19); 1995 a. 113, 269, 425, 426, 436, 448; 1997 a. 35, 84, 107, 191, 237, 290; 1999 a. 9, 32, 109; 2001 a. 16 ss. 3421m to 3423j, 4060gk, 4060hw, 4060hy; 2001 a. 104; 2003 a. 97, 199; 2005 a. 332, 413; 2007 a. 20 ss. 3303 to 3315, 9121 (6) (a); 2007 a. 136; 2009 a. 100, 103, 163; 2011 a. 120, 242; 2013 a. 36.

343.305 Annotation Administration of a blood or breathalyzer test does not violate a defendant's privilege against self-incrimination. State v. Driver, 59 Wis. 2d 35, 207 N.W.2d 850 (1973).

343.305 Annotation The implied consent law must be liberally construed to effectuate its policies since it was intended to facilitate the taking of tests for intoxication and not to inhibit the ability of the state to remove drunken drivers from the highway. Scales v. State, 64 Wis. 2d 485, 219 N.W.2d 286 (1974).

343.305 Annotation Miranda warnings are not required when an arrested driver is asked to submit to a test for intoxication under the implied consent statute. State v. Bunders, 68 Wis. 2d 129, 227 N.W.2d 727 (1975).

343.305 Annotation There is no right to counsel prior to submitting to an intoxication test. A driver is obliged to promptly take or refuse the test. State v. Neitzel, 95 Wis. 2d 191, 289 N.W.2d 828 (1980).

343.305 Annotation The state need not prove that notices were sent to state officers under sub. (3) (b), 1985 stats. [now sub. (9) (a)]. State v. Polinski, 96 Wis. 2d 43, 291 N.W.2d 465 (1980).

343.305 Annotation When an officer initially requested a breath test, it was not an irrevocable election preventing the officer from requesting a urine test instead. The driver's refusal to submit urine justified revocation of his driver's license. State v. Pawlow, 98 Wis. 2d 703, 298 N.W.2d 220 (Ct. App. 1980).

343.305 Annotation The state need not affirmatively prove compliance with administrative code procedures as a foundation for admission of a breathalyzer test. City of New Berlin v. Wertz, 105 Wis. 2d 670, 314 N.W.2d 911 (Ct. App. 1981).

343.305 Annotation When a driver pled guilty to the underlying OWI charge, a charge of refusing a test under s. 343.305, 1979 stats., was properly dismissed as unnecessary. State v. Brooks, 113 Wis. 2d 347, 335 N.W.2d 354 (1983).

343.305 Annotation A breathalyzer approved in the administrative code has a prima facie presumption of accuracy. State v. Dwinell, 119 Wis. 2d 305, 349 N.W.2d 739 (Ct. App. 1984).

343.305 Annotation When blood alcohol content is tested under statutory procedures, the results of the test are mandatorily admissible. The physical sample tested is not evidence intended, required, or even susceptible of being produced by state under s. 971.23 (4) and (5). State v. Ehlen, 119 Wis. 2d 451, 351 N.W.2d 503 (1984).

343.305 Annotation A judge's erroneous exclusion of a defendant's explanation for a refusal to take a blood test was not harmless error. State v. Bolstad, 124 Wis. 2d 576, 370 N.W.2d 257 (1985).

343.305 Annotation At a revocation hearing under sub. (3) (b) 5., 1985 stats. [now sub. (9) (a) 5.], the state need not establish to a reasonable certainty that the defendant was the actual driver of the vehicle stopped by the police. The probable cause standard satisfies due process. State v. Nordness, 128 Wis. 2d 15, 381 N.W.2d 300 (1986).

343.305 Annotation In sub. (2) (c), 1985 stats. [now sub. (3) (b)], "not capable of withdrawing consent," must be construed narrowly and applied infrequently. State v. Disch, 129 Wis. 2d 225, 385 N.W.2d 140 (1986).

343.305 Annotation Under the facts of the case, the state's refusal to provide an alternative blood alcohol test did not violate due process. State v. McCrossen, 129 Wis. 2d 277, 385 N.W.2d 161 (1986).

343.305 Annotation An arresting officer need not inform an accused that a test refusal can be used against the accused at trial. State v. Crandall, 133 Wis. 2d 251, 394 N.W.2d 905 (1986).

343.305 Annotation A mental disorder cannot justify a test refusal unless it is severe enough that the driver is deemed under sub. (3) (b) not to have refused at all. State v. Hagaman, 133 Wis. 2d 381, 395 N.W.2d 617 (Ct. App. 1986).

343.305 Annotation The implied consent law does not prevent the state from obtaining chemical test evidence by alternative constitutional means. State v. Zielke, 137 Wis. 2d 39, 403 N.W.2d 427 (1987).

343.305 Annotation Appeal of an oral revocation order under sub. (10) may not be taken under s. 808.03 (1). State v. Borowski, 164 Wis. 2d 730, 476 N.W.2d 316 (Ct. App. 1991).

343.305 Annotation Evidence of refusal was not admissible when the defendant was not fully informed of the consequences in accordance with (former) sub. (4). State v. Algaier, 165 Wis. 2d 515, 478 N.W.2d 292 (Ct. App. 1991).

343.305 Annotation Substantial compliance with the requirements of (former) sub. (4) when the defendant was actually informed of all rights and penalties relating to him was sufficient. State v. Piskula, 168 Wis. 2d 135, 483 N.W.2d 250 (Ct. App. 1992). See also Village of Oregon v. Bryant, 188 Wis. 2d 680, 524 N.W.2d 635 (1994).

343.305 Annotation The sub. (9) (a) requirement that a notice of intent to revoke be prepared and served immediately is directory and not mandatory. State v. Moline, 170 Wis. 2d 531, 489 N.W.2d 667 (Ct. App. 1992).

343.305 Annotation An accused's request under sub. (5) (a) for his or her own test only requires the arresting agency to make the accused available to obtain the test, not to take an active part in obtaining the test. State v. Vincent, 171 Wis. 2d 124, 490 N.W.2d 761 (Ct. App. 1992).

343.305 Annotation When an officer knew the defendant was licensed as a commercial operator and the ensuing revocation revoked all operating privileges, the commercial operator warnings, under (former) sub. (4) were required. State v. Geraldson, 176 Wis. 2d 487, 500 N.W.2d 415 (Ct. App. 1993).

343.305 Annotation Overstatement of the potential penalties for refusal to submit to a chemical test was substantial compliance with (former) sub. (4) and not grounds for reversing a revocation for refusal. State v. Sutton, 177 Wis. 2d 709, 503 N.W.2d 326 (Ct. App. 1993).

343.305 Annotation There was no error in informing a driver of all warnings under (former) sub. (4), including those applying to only commercial operators and those applying to only noncommercial operators, regardless of the driver's status. Village of Elm Grove v. Landowski, 181 Wis. 2d 137, 510 N.W.2d 752 (Ct. App. 1993).

343.305 Annotation Sub. (5) (b) requires a person drawing blood "under the direction of a physician" to have general authorization from the physician rather than a specific order in each case. State v. Penzkofer, 184 Wis. 2d 262, 516 N.W.2d 774 (Ct. App. 1994).

343.305 Annotation The state's burden of persuasion at a suppression hearing is significantly greater than at a refusal hearing. Consequently a defendant is not precluded from relitigating the issue of probable cause at a suppression hearing. State v. Wille, 185 Wis. 2d 673 518 N.W.2d 325 (Ct. App. 1994).

343.305 Annotation Once a suspect has refused a second alternate blood alcohol test, there is no continuing obligation to accommodate future requests for an alternate test. State v. Stary, 187 Wis. 2d 266, 522 N.W.2d 32 (Ct. App. 1994).

343.305 Annotation Refusal to submit to a field sobriety test was properly admitted as evidence to determine probable cause for arrest for intoxicated operation of a motor vehicle. State v. Babbit, 188 Wis. 2d 349, 525 N.W.2d 102 (Ct. App. 1994).

343.305 Annotation A suspect must be properly informed under the implied consent law before evidence of a refusal may be admitted at a subsequent trial, but the state is not prevented from using the evidence if a revocation hearing is not held. State v. Donner, 192 Wis. 2d 305, 531 N.W.2d 369 (Ct. App. 1995).

343.305 Annotation A driver's "subjective confusion" over the right not to take the chemical test is not grounds for challenging the propriety of the warnings given prior to administering the test. There is a 3-part standard to be applied in determining the adequacy of the warnings. County of Ozaukee v. Quelle, 198 Wis. 2d 269, 542 N.W.2d 196 (Ct. App. 1995), 95-1074. But see Washburn County v. Smith, 2008 WI 23, 308 Wis. 2d 65, 746 N.W.2d 243, 06-3163.

343.305 Annotation The implied consent law does not expressly require a suspect's written consent to the blood alcohol test. A consent form will be liberally construed to determine whether it misinforms the suspect of the law. State v. Spring, 204 Wis. 2d 343, 555 N.W.2d 384 (Ct. App. 1996), 96-3565.

343.305 Annotation Criminal prosecution for operating a motor vehicle with a prohibited blood alcohol content subsequent to an administrative suspension of a driver's operating privileges in the same case does not constitute multiple punishment and does not constitute double jeopardy. State v. McMaster, 206 Wis. 2d 30, 556 N.W.2d 673 (1996), 95-1159.

343.305 Annotation A finding in an administrative review under sub. (8) that there was no probable cause for an arrest does not preclude the consideration of the same issue in a criminal proceeding. State v. Kasian, 207 Wis. 2d 611, 558 N.W.2d 687 (Ct. App. 1996), 96-1603.

343.305 Annotation When an officer exceeds the duty to give warnings prior to administering the test and gives erroneous information, it is the defendant's burden to prove by a preponderance of the evidence that the erroneous information caused the defendant's refusal. State v. Ludwigson, 212 Wis. 2d 871, 569 N.W.2d 762 (Ct. App. 1997), 97-0417.

343.305 Annotation Willingness to submit to a blood alcohol test, subsequent to an earlier refusal, does not cure the refusal. State v. Rydeski, 214 Wis. 2d 101, 571 N.W.2d 417 (Ct. App. 1997), 97-0169.

343.305 Annotation A verbal refusal to submit to a blood alcohol test is not required to find a refusal. Conduct may serve as the basis for finding a refusal. State v. Rydeski, 214 Wis. 2d 101, 571 N.W.2d 417 (Ct. App. 1997), 97-0169.

343.305 Annotation The chief of the DOT chemical test section is given authority to determine the procedures for evaluation of breath testing instruments. The consideration of modifications made to a new model of a previously tested machine and determination that the 2 models were analytically the same was sufficient testing. State v. Busch, 217 Wis. 2d 429, 576 N.W.2d 904 (1998), 96-2822.

343.305 Annotation When a defendant submitted to a blood test prior to being placed under arrest, the test was not made pursuant to this section. As such, there was no right to an alternative test under sub. (5). State v. Thurk, 224 Wis. 2d 662, 592 N.W.2d 1 (Ct. App. 1999), 98-0251.

343.305 Annotation There is no constitutional duty to inform suspected drunk drivers that the right to counsel does not attach to the implied consent statute. State v. Reitter, 227 Wis. 2d 213, 595 N.W.2d 646 (1999), 98-0915.

343.305 Annotation A warrantless blood draw is permissible when: 1) the blood is taken to obtain evidence of intoxication from a person lawfully arrested; 2) there is a clear indication that evidence of intoxication will be produced; 3) the method used is reasonable and performed in a reasonable manner; and 4) the arrestee presents no reasonable objection. State v. Thorstad, 2000 WI App 199, 238 Wis. 2d 666, 618 N.W.2d 240, 99-1765.

343.305 Annotation Although a notice of intent to revoke operating privileges under sub. (9) (a) did not contain "substantially all" of the statutorily required information, it provided meaningful notice and opportunity to be heard. As such the error was technical and required a finding of prejudice for dismissal of the action. State v. Gautschi, 2000 WI App 274, 240 Wis. 2d 83, 622 N.W.2d 24, 99-3065.

343.305 Annotation The notice under sub. (4) regarding the consequences for failing to submit to a blood alcohol does not violate due process. It does not mislead accused persons regarding taking or refusing the blood alcohol test. State v. Nord, 2001 WI App 48, 241 Wis. 2d 387, 625 N.W.2d 302, 00-1529.

343.305 Annotation In giving the warnings required under sub (4), an officer is required to utilize methods that, according to the circumstances at the time, are reasonable and will convey the warnings. Whether the accused driver comprehends the warnings is not part of the inquiry. A driver's hearing impairment must be taken into account and accommodated as is reasonably possible under the circumstances. State v. Piddington, 2001 WI 24, 241 Wis. 2d 754, 623 N.W.2d 528, 99-1250.

343.305 Annotation Drivers have no right to refuse a chemical test and need not consent to a test. When there is a refusal, the implied consent law does not preclude police from pursuing other constitutional avenues for collecting evidence. State v. Gibson, 2001 WI App 71, 242 Wis. 2d 267, 626 N.W.2d 73, 00-2399.

343.305 Annotation That a person agreed to a breath test but not a blood test, did not render police insistence on a blood test unreasonable. State v. Wodenjak, 247 Wis. 2d 554, 634 N.W.2d 867.

343.305 Annotation By consenting to the taking of a blood sample, the defendant also consented to the chemical analysis of the sample. These are not separate events for warrant requirement purposes. State v. VanLaarhoven, 2001 WI App 275, 248 Wis. 2d 881, 637 N.W.2d 411, 01-0222.

343.305 Annotation A warrantless blood draw by a physician in a jail setting may be unreasonable if it invites an unjustified element of personal risk of pain and infection. Absent evidence of those risks, a blood draw under those circumstances was reasonable. State v. Daggett, 2002 WI App 32, 250 Wis. 2d 112, 640 N.W.2d 546, 01-1417.

343.305 Annotation The circuits court's improper denial of a hearing requested under sub. (8) as the result of its miscalculation of time that resulted in a suspension without a hearing was not a fundamental error entitling the defendant to dismissal of the conviction against him when the court, on realizing the error, conducted a hearing and found that the defendant's refusal was improper and a license suspension was in order. State v. Carlson, 2002 WI App 44, 250 Wis. 2d 562, 641 N.W.2d 451, 01-1088.

343.305 Annotation Sub. (9) (a) does not provide the exclusive option when faced with an arrestee who refuses to submit to s chemical test. An officer may acknowledge the refusal, complete the sub. (9) (a) intent to revoke form, and then proceed with an involuntary blood test, using reasonable force to withdraw blood from a noncompliant suspect. The officer may necessarily inform a suspect that such a procedure is a possibility upon his or her refusal. State v. Marshall, 2002 WI App 73, 251 Wis. 2d 408, 642 N.W.2d 571, 01-1403.

343.305 Annotation When the arresting officer makes no specific threats beyond what arises under this section, the threat of lost driving privileges does not constitute a coercive measure that invalidates a defendant's consent for 4th amendment purposes. An arresting officer, by reading the informing the accused form, simply states the truth: refusal to submit to a chemical test will result in driving privileges being revoked. Officers are entitled to make true statements. Village of Little Chute v. Walitalo, 2002 WI App 211, 256 Wis. 2d 1032, 650 N.W.2d 891, 01-3060. See also, State v. Wintlend, 2002 WI App 314, 258 Wis. 2d 875, 655 N.W.2d 745, 02-0965.

343.305 Annotation Repeated requests for an attorney can amount to a refusal as long as the officer informs the driver that there is no right to an attorney at that point. State v. Baratka, 2002 WI App 288, 258 Wis. 2d 342, 654 N.W.2d 875, 02-0770.

343.305 Annotation If an officer explicitly assures or implicitly suggests that a custodial defendant has a right to consult counsel before deciding whether to submit to the test, the defendant relied on the offering, and the officer nonetheless marked a refusal despite the defendant's reliance, then the refusal was reasonably made. State v. Verkler, 2003 WI App 37, 260 Wis. 2d 391, 659 N.W.2d 137, 02-1545.

343.305 Annotation This section does not require that test results must be suppressed when there is a failure to reasonably convey the implied consent warnings to an apprehended driver. Under the circumstances of this case on remand the defendant was entitled to pursue an order prohibiting the automatic admissibility of the blood test result pursuant to s. 885.235, which if granted would require the state to establish the admissibility of the blood test, including establishing a foundation. State v. Begicevic, 2004 WI App 57, 270 Wis. 2d 675, 678 N.W.2d 293, 03-1223.

343.305 Annotation The approval of an instrument under sub. (6) (b) without promulgation of an administrative rule under ch. 227 did not constitute creation of an invalid administrative rule. County of Dane v. Winsand, 2004 WI App 86, 271 Wis. 2d 786, 679 N.W.2d 885, 03-2004.

343.305 Annotation Sub. (5) (a) does not impose a requirement that the request for an additional blood test be made after the first test is completed. State v. Schmidt, 2004 WI App 235, 277 Wis. 2d 561, 691 N.W.2d 379, 04-0904.

343.305 Annotation When police have informed a suspect of his or her right to an alternative test at agency expense, the suspect has ample opportunity to make a request, the suspect makes no request, and the suspect is released from custody and leaves the presence of custodial police, a subsequent request for an alternative test at agency expense is not a request within the meaning of sub. (5) (a). State v. Fahey, 2005 WI App 171, 285 Wis. 2d 679, 702 N.W.2d 400, 04-0102.

343.305 Annotation There is no right to counsel at the refusal hearing because such a hearing is civil, not criminal, in nature and therefore there is no constitutional right to effective assistance of counsel. State v. Krause, 2006 WI App 43, 289 Wis. 2d 573, 712 N.W.2d 67, 05-0472.

343.305 Annotation Giving Miranda warnings prior to reading Informing the Accused warnings under this section does not lead to a conclusion that the officer explicitly assured or implicitly suggested that a defendant has a right to consult counsel or to stand silent in the face of the implied consent warnings. Such a conclusion requires that the accused must be told he or she has the right to consult with counsel before deciding to submit to chemical testing and that the accused relied on the assurance or suggestion when responding to the request for a chemical test. State v. Kliss, 2007 WI App 13, 298 Wis. 2d 275, 728 N.W.2d 9, 06-0113.

343.305 Annotation There cannot be substantial compliance with sub. (4) when the law enforcement officer fails to give the defendant the statutorily required information about penalties. If the circuit court determines that the officer failed to inform the accused in compliance with the statute, the court shall order that no action be taken on the operating privilege on account of the person's refusal to take the test in question. This does not apply misstatements of information beyond the required information, which are governed by Ludwigson. Washburn County v. Smith, 2008 WI 23, 308 Wis. 2d 65, 746 N.W.2d 243, 06-3163.

343.305 Annotation When law enforcement invokes this section to obtain a primary test for intoxication, it must: 1) provide the primary test of its choice at its own expense; 2) provide an opportunity for a second test of its choice at agency expense; and 3) if the second test is refused by the suspect in favor of one at his or her own expense, it must provide a reasonable opportunity for a test of the suspect's choice at the suspect's expense. State v. Batt, 2010 WI App 155, 330 Wis. 2d 159, 793 N.W.2d 104, 09-3069.

343.305 Annotation Sub. (9) (a) 5. a. does not limit the circuit court to considering whether, based on all the evidence gathered up until the moment of the arrest, the officer had probable cause to believe the defendant was operating while under the influence of an intoxicant. A defendant may also contest whether he or she was lawfully placed under arrest. As part of this inquiry, the circuit court may entertain an argument that the arrest was unlawful because the traffic stop that preceded it was not justified by either probable cause or reasonable suspicion. State v. Anagnos, 2012 WI 64, 341 Wis. 2d 576, 815 N.W.2d 675, 10-1812.

343.305 Annotation Under Brooks, a circuit court has the discretionary authority to dismiss a refusal charge only if the defendant has already pleaded guilty to the underlying OWI or OWI-related charge by the time of his or her refusal hearing, which was timely requested. Extending Brooks to allow circuit courts the discretionary authority to dismiss refusal charges in cases in which a defendant has pleaded not guilty to the underlying OWI, PAC, or other related charge would contravene the purpose of this section. State v. Bentdahl, 2013 WI 106, ___ Wis. 2d ___, ___ N.W.2d ___, 12-1426.

343.305 Annotation When a law enforcement officer has reasonable grounds to believe that an unconscious person is guilty of driving while intoxicated, a blood sample may be taken, and the test results are admissible in evidence and may not be excluded by the trial court. 59 Atty. Gen. 183.

343.305 Annotation Implied consent is discussed. 62 Atty. Gen. 174.

343.305 Annotation The method by which a law enforcement agency may provide 2 tests for blood alcohol content under sub. (1), 1985 stats. [now sub. (2)] is discussed. The agency is not required to actually own or physically possess the testing devices. 63 Atty. Gen. 119.

343.305 Annotation Under s. 343.305 (1) and (4), 1985 stats., hospital personnel must administer tests and report results at the request of officers, subject to penalty under 946.40. 68 Atty. Gen. 209.

343.305 Annotation Federal law requiring confidentiality of patient records has no application to the taking of a blood sample under this section. 73 Atty. Gen. 45.

343.305 Annotation A law enforcement officer may use physical restraint, subject to constitutional limitations, in order to draw a legally justified blood sample. Refusal by a health professional to comply with a law enforcement officer's authorized request to take a blood sample from a person whom the officer has legally restrained by force constitutes refusal to aid an officer under s. 946.40. 74 Atty. Gen. 123.

343.305 AnnotationRefusal hearings under this section are discussed. 77 Atty. Gen. 4.

343.305 Annotation A Massachusetts implied consent law that mandates suspension of a license for refusal to take a breath-analysis test did not violate the due process clause. Mackey v. Montrym, 443 U.S. 1 (1979).

343.305 Annotation The admission into evidence of a defendant's refusal to submit to a blood-alcohol test did not deny the right against self-incrimination. South Dakota v. Neville, 459 U.S. 553 (1983).

343.305 Annotation Wisconsin's new administrative suspension statute. 72 MLR 120 (1988).

343.305 Annotation The new OMVWI law: Wisconsin changes its approach to the problem of drinking and driving. Hammer, WBB April, May 1982.

343.305 Annotation Technical problems corrected: Operating while intoxicated. Hancock and Maassen. WBB Apr. 1987.

343.305 Annotation Wisconsin's breath testing program. Booker. WBB Oct. 1988.

343.305 Annotation Rethinking Refusal: Wisconsin's Implied Consent Law. Lotke. Wis. Law. July 1993.



343.307 Prior convictions, suspensions or revocations to be counted as offenses.

343.307  Prior convictions, suspensions or revocations to be counted as offenses.

343.307(1) (1) The court shall count the following to determine the length of a revocation under s. 343.30 (1q) (b) and to determine the penalty under ss. 114.09 (2) and 346.65 (2):

343.307(1)(a) (a) Convictions for violations under s. 346.63 (1), or a local ordinance in conformity with that section.

343.307(1)(b) (b) Convictions for violations of a law of a federally recognized American Indian tribe or band in this state in conformity with s. 346.63 (1).

343.307(1)(c) (c) Convictions for violations under s. 346.63 (2) or 940.25, or s. 940.09 where the offense involved the use of a vehicle.

343.307(1)(d) (d) Convictions under the law of another jurisdiction that prohibits a person from refusing chemical testing or using a motor vehicle while intoxicated or under the influence of a controlled substance or controlled substance analog, or a combination thereof; with an excess or specified range of alcohol concentration; while under the influence of any drug to a degree that renders the person incapable of safely driving; or while having a detectable amount of a restricted controlled substance in his or her blood, as those or substantially similar terms are used in that jurisdiction's laws.

343.307(1)(e) (e) Operating privilege suspensions or revocations under the law of another jurisdiction arising out of a refusal to submit to chemical testing.

343.307(1)(f) (f) Revocations under s. 343.305 (10).

343.307(1)(g) (g) Convictions for violations under s. 114.09 (1) (b) 1. or 1m.

343.307(2) (2) The court shall count the following to determine the length of a revocation under s. 343.305 (10) and to determine the penalty under s. 346.65 (2j) and to determine the prohibited alcohol concentration under s. 340.01 (46m):

343.307(2)(a) (a) Convictions for violations under s. 346.63 (1) or (5), or a local ordinance in conformity with either section.

343.307(2)(b) (b) Convictions for violations of a law of a federally recognized American Indian tribe or band in this state in conformity with s. 346.63 (1) or (5).

343.307(2)(c) (c) Convictions for violations under s. 346.63 (2) or (6).

343.307(2)(d) (d) Convictions under the law of another jurisdiction that is in substantial conformity with 49 CFR 383.51 (b) Table 1, items (1) to (4).

343.307(2)(e) (e) Convictions under the law of another jurisdiction that prohibits a person from refusing chemical testing or using a motor vehicle while intoxicated or under the influence of a controlled substance or controlled substance analog, or a combination thereof; with an excess or specified range of alcohol concentration; while under the influence of any drug to a degree that renders the person incapable of safely driving; or while having a detectable amount of a restricted controlled substance in his or her blood, as those or substantially similar terms are used in that jurisdiction's laws.

343.307(2)(f) (f) Operating privilege suspensions or revocations under the law of another jurisdiction arising out of a refusal to submit to chemical testing.

343.307(2)(g) (g) Revocations under s. 343.305 (10).

343.307(2)(h) (h) Convictions for violations under s. 940.09 (1) or 940.25.

343.307(3) (3) If the same elements of the offense must be proven under a local ordinance or under a law of a federally recognized American Indian tribe or band in this state as under s. 346.63 (1) (a), (am), or (b), any combination of s. 346.63 (1) (a), (am), or (b), or s. 346.63 (5), the local ordinance or the law of a federally recognized American Indian tribe or band in this state shall be considered to be in conformity with s. 346.63 (1) (a), (am), or (b), any combination of s. 346.63 (1) (a), (am), or (b), or s. 346.63 (5), for purposes of ss. 343.30 (1q) (b) 1., 343.305 (10) (b) 1. and 346.65 (2) and (2j).

343.307 History History: 1977 c. 193; 1981 c. 20, 184; 1985 a. 80, 337; 1987 a. 3; 1989 a. 105, 271, 359; 1991 a. 39, 277; 1995 a. 448; 1997 a. 84; 2003 a. 33, 97; 2007 a. 20; 2009 a. 276.

343.307 Annotation An Illinois court's placement of an OWI offender under court supervision is a conviction that is counted as a prior offense under sub. (1) (d) when charging an OWI suspect in Wisconsin. Placement under court supervision as a result of a determination that the defendant violated or failed to comply with the law in a court of original jurisdiction meets the definition of conviction under s. 340.01 (9r). State v. List, 2004 WI App 230, 277 Wis. 2d 836, 691 N.W.2d 366, 03-3149.

343.307 Annotation The final phrase of sub. (1) (d), "as those or substantially similar terms are used in that jurisdiction's laws," indicates the broad scope of that provision. When determining a penalty, Wisconsin counts prior offenses committed in states with OWI statutes that differ significantly from Wisconsin's. "Substantially similar" simply emphasizes that the out-of-state statute need only prohibit conduct similar to the list of prohibited conduct in sub. (1) (d). State v. Puchacz, 2010 WI App 30, 323 Wis. 2d 741, 780 N.W.2d 536, 09-0840.

343.307 Annotation The definition of "conviction" in s. 340.01 (9r) applies to "convictions" in sub. (1) (d). Under sub. (1) (d), the other jurisdiction need only have a law that prohibits conduct specified in sub. (1) (d). The Illinois "zero tolerance" law punishes a person who is less than 21 years of age for refusing to submit to a chemical test, or for using a motor vehicle with an alcohol concentration above 0.00 and thus, in the context of sub. (1) (d), was a conviction under a law of another jurisdiction that prohibits refusal of chemical testing or prohibits using a motor vehicle with an excess or specified range of alcohol concentration. State v. Carter, 2010 WI 132, 330 Wis. 2d 1, 794 N.W.2d 213, 08-3144

343.307 Annotation In sub. (1) (d), the phrase "with an excess or specified range of alcohol concentration" modifies the phrase "using a motor vehicle," not the phrase "using a motor vehicle while intoxicated or under the influence of a controlled substance or controlled substance analog, or a combination thereof." Thus, the statute should be read as follows: convictions under the law of another jurisdiction that prohibits a person from using a motor vehicle with an excess or specified range of alcohol concentration. State v. Carter, 2010 WI 132, 330 Wis. 2d 1, 794 N.W.2d 213, 08-3144.

343.307 Annotation Section 340.01 (9r) defines "conviction" as including having "violated or failed to comply with the law in a court of original jurisdiction." By not appearing in court on the specified date, as directed, the defendant did not "comply with the law." State v. Marilee Devries, 2011 WI App 78, 334 Wis. 2d 430, 801 N.W.2d 336, 09-3166.

343.307 Annotation The elements of an underlying first-offense OWI need not be proven to a jury beyond a reasonable doubt in a criminal proceeding for a subsequent OWI violation. State v. Verhagen, 2013 WI App 16, 346 Wis. 2d 196, 827 N.W.2d 891, 11-2033.



343.31 Revocation or suspension of licenses after certain convictions or declarations.

343.31  Revocation or suspension of licenses after certain convictions or declarations.

343.31(1) (1) The department shall revoke a person's operating privilege upon receiving a record of conviction showing that the person has been convicted of any of the following offenses under a state law or under a local ordinance which is in conformity therewith or under a law of a federally recognized American Indian tribe or band in this state which is in conformity with state law:

343.31(1)(a) (a) Homicide or great bodily harm resulting from the operation of a motor vehicle and which is criminal under s. 346.62 (4), 940.06, 940.09, 940.10 or 940.25.

343.31(1)(am) (am) Injury by the operation of a vehicle while under the influence of an intoxicant, a controlled substance or a controlled substance analog, or any combination of an intoxicant, a controlled substance and a controlled substance analog, under the influence of any other drug to a degree which renders him or her incapable of safely driving, or under the combined influence of an intoxicant and any other drug to a degree which renders him or her incapable of safely driving or while the person has a detectable amount of a restricted controlled substance in his or her blood or has a prohibited alcohol concentration and which is criminal under s. 346.63 (2).

343.31(1)(ar) (ar) Injury by the operation of a commercial motor vehicle while the person has an alcohol concentration of 0.04 or more but less than 0.08 and which is criminal under s. 346.63 (6).

343.31(1)(b) (b) Upon conviction for operation of a motor vehicle while under the influence of an intoxicant, controlled substance, controlled substance analog or a combination thereof, under the influence of any other drug to a degree which renders him or her incapable of safely driving, or under the combined influence of an intoxicant and any other drug to a degree which renders him or her incapable of safely driving, in accordance with the order of the court.

343.31(1)(c) (c) Any felony in the commission of which a motor vehicle is used.

343.31(1)(d) (d) Failure to stop and render aid as required under the laws of this state in the event of a motor vehicle accident resulting in death of or personal injury to another or in serious property damage.

343.31(1)(g) (g) Operating a motor vehicle without having furnished proof of financial responsibility when proof of financial responsibility is required.

343.31(1)(i) (i) Knowingly fleeing or attempting to elude a traffic officer under s. 346.04 (3).

343.31(2) (2) The department shall revoke the operating privilege of any resident upon receiving notice of the conviction of such person in another jurisdiction for an offense therein which, if committed in this state, would have been cause for revocation under this section or for revocation under s. 343.30 (1q). Such offenses shall include violation of any law of another jurisdiction that prohibits a person from using a motor vehicle while intoxicated or under the influence of a controlled substance or controlled substance analog, or a combination thereof; with an excess or specified range of alcohol concentration; while under the influence of any drug to a degree that renders the person incapable of safely driving; or while having a detectable amount of a restricted controlled substance in his or her blood, as those or substantially similar terms are used in that jurisdiction's laws. Upon receiving similar notice with respect to a nonresident, the department shall revoke the privilege of the nonresident to operate a motor vehicle in this state. Such revocation shall not apply to the operation of a commercial motor vehicle by a nonresident who holds a valid commercial driver license issued by another state.

343.31(2m) (2m) The department may suspend or revoke, respectively, the operating privilege of any resident upon receiving notice of the conviction of that person under a law of another jurisdiction or a federally recognized American Indian tribe or band in this state for an offense which, if the person had committed the offense in this state and been convicted of the offense under the laws of this state, would have permitted suspension or revocation of the person's operating privilege under s. 343.30 (1d) or (1g). Upon receiving similar notice with respect to a nonresident, the department may suspend or revoke the privilege of the nonresident to operate a motor vehicle in this state. The suspension or revocation shall not apply to the operation of a commercial motor vehicle by a nonresident who holds a valid commercial driver license issued by another state. A suspension or revocation under this subsection shall be for any period not exceeding 6 months.

343.31(2r) (2r) The department shall suspend a person's operating privilege upon receiving a record of conviction showing that the person has been convicted of perjury or the making of a false affidavit or the making of a false statement or certification to the department under this chapter or any other law relating to the ownership or operation of motor vehicles.

343.31(2s) (2s) The department may suspend a person's operating privilege for 2 years upon receiving a record of conviction under s. 973.137. If the department receives a record of conviction under s. 973.137 or a notice of suspension under s. 938.34 (14q) for a person whose license or operating privilege is currently suspended or revoked or for a person who does not currently possess a valid operator's license, the suspension is first effective on the date on which the person is first eligible for issuance, renewal, or reinstatement of an operator's license.

343.31(2t) (2t)

343.31(2t)(a)(a) The department shall suspend a person's operating privilege upon receiving a record of conviction for a violation of s. 346.18, or a local ordinance in conformity with s. 346.18, resulting in bodily harm, as defined in s. 939.22 (4), great bodily harm, as defined in s. 939.22 (14), or death, as follows:

343.31(2t)(a)1. 1. For a period of 2 months, if the offense resulted in bodily harm to another but did not result in great bodily harm or the death of another.

343.31(2t)(a)2. 2. For a period of 3 months, if the offense resulted in great bodily harm to another but did not result in the death of another.

343.31(2t)(a)3. 3. For a period of 9 months, if the offense resulted in the death of another.

343.31(2t)(b) (b) If a person is convicted of violating s. 346.18 or a local ordinance in conformity with s. 346.18, in addition to any other penalty provided by law, the department shall order the person to attend a vehicle right-of-way course whose mode of instruction is approved by the secretary and which is conducted by any regularly established safety organization, by the provider of driver education courses approved under s. 38.04 (4) or 115.28 (11), or by a driver school licensed under s. 343.61. The course of instruction shall acquaint the person with vehicle right-of-way rules and provide instruction on motorcycle, pedestrian, and bicycle awareness. If the course is conducted by the provider of approved driver education courses or a driver school, the provider or driver school shall issue to the person a certificate upon successful completion of the course. If a person's operating privilege has been suspended under par. (a), the department may not reinstate the person's operating privilege unless the person has successfully completed the course required under this paragraph.

343.31(2u) (2u) The department shall suspend the operating privilege of a person who has been issued an occupational license upon receiving a record of conviction showing that the person has been convicted of any of the following offenses.

343.31(2u)(a) (a) Any offense that may be counted under s. 351.02 (1) (a), other than s. 351.02 (1) (a) 5.

343.31(2u)(b) (b) Exceeding by 20 or more miles per hour any lawful or posted maximum speed limit.

343.31(2u)(c) (c) Participating in any race or speed or endurance contest.

343.31(2x) (2x) The department shall suspend a person's operating privilege upon receiving a record of a declaration under s. 54.25 (2) (c) 1. d. that the person is incompetent to apply for an operator's license. The department may reinstate the person's operator's license upon receiving a record of a declaration that the person is no longer incompetent to apply for an operator's license under s. 54.25 (2) (c) 1. d., if the person is otherwise qualified under this chapter to obtain an operator's license.

343.31(3) (3)

343.31(3)(a)(a) Except as otherwise provided in this subsection or sub. (2m), (2s), (2t), or (2x), all revocations or suspensions under this section shall be for a period of one year.

343.31(3)(b) (b) If the revocation results from a first conviction of operation of a motor vehicle while under the influence of an intoxicant, controlled substance, controlled substance analog or a combination thereof, under the influence of any other drug to a degree which renders him or her incapable of safely driving, or under the combined influence of an intoxicant and any other drug to a degree which renders him or her incapable of safely driving and the conviction occurs in another jurisdiction, the period of revocation shall be 6 months.

343.31(3)(bm) (bm) For any person convicted under a law of a federally recognized American Indian tribe or band in this state in conformity with s. 346.63 (1):

343.31(3)(bm)1. 1. Except as provided in subds. 3. and 4., the department shall revoke the person's operating privilege under this paragraph according to the number of previous suspensions, revocations or convictions that would be counted under s. 343.307 (1). Suspensions, revocations and convictions arising out of the same incident shall be counted as one. If a person has a conviction, suspension or revocation for any offense that is counted under s. 343.307 (1), that conviction, suspension or revocation shall count as a prior conviction, suspension or revocation under this subdivision.

343.31(3)(bm)2. 2. Except as provided in subd. 3., 4. or 4m., for the first conviction, the department shall revoke the person's operating privilege for not less than 6 months nor more than 9 months. If an Indian tribal court in this state revokes the person's privilege to operate a motor vehicle on tribal lands for not less than 6 months nor more than 9 months for the conviction specified in par. (bm) (intro.), the department shall impose the same period of revocation. The person is eligible for an occupational license under s. 343.10 at any time.

343.31(3)(bm)3. 3. Except as provided in subd. 4m., if the number of convictions under ss. 940.09 (1) and 940.25 in the person's lifetime, plus the total number of suspensions, revocations, and other convictions counted under s. 343.307 (1) within a 10-year period, equals 2, the department shall revoke the person's operating privilege for not less than one year nor more than 18 months. If an Indian tribal court in this state revokes the person's privilege to operate a motor vehicle on tribal lands for not less than one year nor more than 18 months for the conviction specified in par. (bm) (intro.), the department shall impose the same period of revocation. After the first 60 days of the revocation period or, if the total number of convictions, suspensions, and revocations counted under this subdivision within any 5-year period equals 2 or more, after one year of the revocation period has elapsed, the person is eligible for an occupational license under s. 343.10.

343.31(3)(bm)4. 4. Except as provided in subd. 4m., if the number of convictions under ss. 940.09 (1) and 940.25 in the person's lifetime, plus the total number of other suspensions, revocations and convictions counted under s. 343.307 (1), equals 3 or more, the department shall revoke the person's operating privilege for not less than 2 years nor more than 3 years. If an Indian tribal court in this state revokes the person's privilege to operate a motor vehicle on tribal lands for not less than 2 years nor more than 3 years for the conviction specified in par. (bm) (intro.), the department shall impose the same period of revocation. After one year of the revocation period has elapsed, the person is eligible for an occupational license under s. 343.10.

343.31(3)(bm)4m. 4m. If the Indian tribal court that convicted the person determined that there was a minor passenger under 16 years of age in the motor vehicle at the time of the incident that gave rise to the conviction, the applicable minimum and maximum revocation periods under subd. 2., 3. or 4. for the conviction are doubled.

343.31(3)(bm)5. 5. The time period under this paragraph shall be measured from the dates of the refusals or violations which resulted in the suspensions, revocations or convictions.

343.31(3)(c) (c) Any person convicted under s. 940.09 of causing the death of another or of an unborn child by the operation or handling of a motor vehicle shall have his or her operating privilege revoked for 5 years. If there was a minor passenger under 16 years of age or an unborn child, as defined in s. 939.75 (1), in the motor vehicle at the time of the violation that gave rise to the conviction under s. 940.09, the revocation period is 10 years.

343.31(3)(d) (d) Any person convicted of knowingly fleeing or attempting to elude a traffic officer under s. 346.04 (3) shall have his or her operating privilege revoked as follows:

343.31(3)(d)1. 1. If the offense did not result in bodily harm to another or damage to the property of another, for 6 months.

343.31(3)(d)2. 2. If the offense results in bodily harm to another or causes damage to the property of another, as provided in par. (a).

343.31(3)(d)3. 3. If the offense results in great bodily harm to another, for 2 years.

343.31(3)(d)4. 4. If the offense results in the death of another, for 5 years.

343.31(3)(e) (e) Any person convicted under s. 346.63 (2) shall have his or her operating privilege revoked for not less than one year nor more than 2 years. If there was a minor passenger under 16 years of age in the motor vehicle at the time of the violation that gave rise to the conviction under s. 346.63 (2), the minimum and maximum revocation periods are doubled.

343.31(3)(f) (f) Any person convicted under s. 940.25 shall have his or her operating privilege revoked for 2 years. If there was a minor passenger under 16 years of age or an unborn child, as defined in s. 939.75 (1), in the motor vehicle at the time of the violation that gave rise to the conviction under s. 940.25, the revocation period is 4 years.

343.31(3)(i) (i) If a person is convicted for a violation of s. 346.67 (1) where the accident involved great bodily harm, the period of revocation is 2 years.

343.31(3)(j) (j) If a person is convicted for a violation of s. 346.67 (1) where the accident involved death, the period of revocation is 5 years.

343.31(3m) (3m)

343.31(3m)(a)(a) Any person who has his or her operating privilege revoked under sub. (3) (c) or (f) is eligible for an occupational license under s. 343.10 after the first 120 days of the revocation period, except that if the total number of convictions, suspensions, or revocations for any offense that is counted under s. 343.307 (1) within any 5-year period equals 2 or more, the person is eligible for an occupational license under s. 343.10 after one year of the revocation period has elapsed.

343.31(3m)(b) (b) Any person who has his or her operating privilege revoked under sub. (3) (e) is eligible for an occupational license under s. 343.10 after the first 60 days of the revocation period, except that if the total number of convictions, suspensions, or revocations for any offense that is counted under s. 343.307 (1) within any 5-year period equals 2 or more, the person is eligible for an occupational license under s. 343.10 after one year of the revocation period has elapsed.

343.31(4) (4) For any revocation the department orders under sub. (1) (a), (am), (ar), or (b), if the offense is criminal under s. 940.09 and involved the use of a motor vehicle, or if the offense is criminal under s. 940.25, or under sub. (3), the department shall extend the revocation period by the number of days to which a court sentences the person to imprisonment in a jail or prison.

343.31 History History: 1971 c. 219; 1975 c. 297; 1977 c. 29 s. 1654 (7) (a), (e); 1977 c. 193, 447; 1979 c. 221; 1981 c. 20, 70; 1983 a. 192 s. 304; 1983 a. 459; 1985 a. 80, 82; 1985 a. 293 s. 3; 1987 a. 3, 399; 1989 a. 31, 105; 1991 a. 39, 277, 316; 1993 a. 317; 1995 a. 269, 425, 448; 1997 a. 84, 237, 258, 295; 1999 a. 109, 143; 2001 a. 16, 38, 109; 2003 a. 30, 97, 200; 2005 a. 387; 2009 a. 100, 102, 121; 2011 a. 113, 173 ss. 2, 3, 6.

343.31 Annotation The court cannot waive the revocation ordered by the division of motor vehicles. 62 Atty. Gen. 31.

343.31 Annotation When a person is charged under with a second offense OWI, the charge may not be reduced to or punished as a first. The department must treat this as a second offense for purposes of revocation. 69 Atty. Gen. 47.



343.315 Commercial motor vehicle disqualifications; effects.

343.315  Commercial motor vehicle disqualifications; effects.

343.315(1g)(1g)  Definition. In this section, "engaged in commercial motor vehicle-related activities" means all of the following:

343.315(1g)(a) (a) Operating or using a commercial motor vehicle.

343.315(1g)(b) (b) Operating or using any motor vehicle on or after September 30, 2005, if the person operating or using the vehicle has ever held a commercial driver license, has ever operated a commercial motor vehicle on a highway, or has ever been convicted of a violation related to, or been disqualified from, operating a commercial motor vehicle.

343.315(1m) (1m) Employer responsibility. An employer may not allow, permit or authorize a driver who is disqualified to operate a commercial motor vehicle during a period of disqualification after March 31, 1992. An employer who knowingly violates this subsection shall be fined not more than $5,000 or imprisoned for not more than 90 days or both. An employer who negligently violates this subsection shall forfeit not more than $2,500.

343.315(2) (2) Disqualifying offenses.

343.315(2)(a)(a) Except as provided in pars. (b) and (bm), a person shall be disqualified from operating a commercial motor vehicle for a one-year period upon a first conviction of any of the following offenses while engaged in commercial motor-vehicle related activities:

343.315(2)(a)1. 1. Section 346.63 (1) (a) or a local ordinance in conformity therewith or a law of a federally recognized American Indian tribe or band in this state in conformity with s. 346.63 (1) (a) or the law of another jurisdiction prohibiting driving or operating a motor vehicle while intoxicated or under the influence of alcohol, a controlled substance, a controlled substance analog or a combination thereof, or under the influence of any drug which renders the person incapable of safely driving, as those or substantially similar terms are used in that jurisdiction's laws.

343.315(2)(a)1m. 1m. Section 346.63 (1) (am) or a local ordinance in conformity therewith or a law of a federally recognized American Indian tribe or band in this state in conformity with s. 346.63 (1) (am) or the law of another jurisdiction that prohibits a person from driving or operating a commercial motor vehicle while having a detectable amount of a restricted controlled substance in his or her blood, as those or substantially similar terms are used in that jurisdiction's laws.

343.315(2)(a)2. 2. Section 346.63 (1) (b) or (5) (a) or a local ordinance in conformity therewith or a law of a federally recognized American Indian tribe or band in this state in conformity with s. 346.63 (1) (b) or (5) (a) or the law of another jurisdiction prohibiting driving or operating a commercial motor vehicle while the person's alcohol concentration is 0.04 or more or with an excess or specified range of alcohol concentration, as those or substantially similar terms are used in that jurisdiction's laws.

343.315(2)(a)3. 3. Section 346.67 (1), 346.68 or 346.69 or a local ordinance in conformity therewith or a law of a federally recognized American Indian tribe or band in this state in conformity with s. 346.67 (1), 346.68 or 346.69 or the law of another jurisdiction prohibiting leaving the scene of an accident involving a motor vehicle driven or operated by the person, as those or substantially similar terms are used in that jurisdiction's laws.

343.315(2)(a)4. 4. Using a motor vehicle in the commission of a felony in this state, including a violation of a law of a federally recognized American Indian tribe or band in this state for an offense therein which, if the person had been convicted of the offense under the laws of this state, would have constituted a felony, or in another jurisdiction.

343.315(2)(a)5. 5. Section 343.305 (7) or (9) or a local ordinance in conformity therewith or a law of a federally recognized American Indian tribe or band in this state in conformity with s. 343.305 (7) or (9) or the law of another jurisdiction prohibiting refusal of a person driving or operating a motor vehicle to submit to chemical testing to determine the person's alcohol concentration or intoxication or the amount of a restricted controlled substance in the person's blood, or prohibiting positive results from such chemical testing, as those or substantially similar terms are used in that jurisdiction's laws.

343.315(2)(a)6. 6. Section 346.63 (2) or (6), 940.09 (1) or 940.25 or a law of a federally recognized American Indian tribe or band in this state in conformity with s. 346.63 (2) or (6), 940.09 (1) or 940.25, or the law of another jurisdiction prohibiting causing or inflicting injury, great bodily harm or death through use of a motor vehicle while intoxicated or under the influence of alcohol, a controlled substance, a controlled substance analog or a combination thereof, or with an alcohol concentration of 0.04 or more or with an excess or specified range of alcohol concentration, while under the influence of any drug to a degree that renders the person incapable of safely driving, or while having a detectable amount of a restricted controlled substance in the person's blood, as those or substantially similar terms are used in that jurisdiction's laws.

343.315(2)(a)7. 7. Operating a commercial motor vehicle when the person's commercial driver license is revoked, suspended, or canceled based on the person's operation of a commercial motor vehicle or when the person is disqualified from operating a commercial motor vehicle.

343.315(2)(a)8. 8. Causing a fatality through negligent or criminal operation of a motor vehicle.

343.315(2)(am) (am) Except as provided in par. (b), a person shall be disqualified from operating a commercial motor vehicle for a one-year period upon a first conviction of causing a fatality through negligent or criminal operation of a motor vehicle, committed on or after July 1, 1987, and before September 30, 2005, while driving or operating any motor vehicle.

343.315(2)(b) (b) If any of the violations listed in par. (a) or (am) occurred in the course of transporting hazardous materials requiring placarding or any quantity of a material listed as a select agent or toxin under 42 CFR 73 on or after July 1, 1987, the person shall be disqualified from operating a commercial motor vehicle for a 3-year period.

343.315(2)(bm) (bm) The period of disqualification under par. (a) for a disqualification imposed under par. (a) 5. shall be reduced by any period of suspension, revocation, or disqualification under this chapter previously served for an offense if all of the following apply:

343.315(2)(bm)1. 1. The offense arises out of the same incident or occurrence giving rise to the disqualification.

343.315(2)(bm)2. 2. The offense relates to a vehicle operator's alcohol concentration or intoxication or the amount of a restricted controlled substance in the operator's blood.

343.315(2)(c) (c) A person shall be disqualified for life from operating a commercial motor vehicle if convicted of 2 or more violations of any of the offenses listed in par. (a) or (am), or any combination of those offenses, arising from 2 or more separate incidents. The department shall consider only offenses committed on or after July 1, 1987, in applying this paragraph.

343.315(2)(d) (d) The department may, by rule, establish guidelines and conditions under which a disqualification for life under par. (c) may be reduced to a period of not less than 10 years. The rules shall include standards for a rehabilitation program to be successfully completed by the applicant for reinstatement. If a person is reinstated after successful completion of the rehabilitation program and is subsequently convicted of any offense listed in par. (a), the person shall be permanently disqualified for life and ineligible to apply for a reduction of the lifetime disqualification under this paragraph.

343.315(2)(e) (e) A person is disqualified for life from operating a commercial motor vehicle if, in the commission of a felony involving the manufacture, distribution, delivery, or dispensing of a controlled substance or controlled substance analog, or possession with intent to manufacture, distribute, deliver, or dispense a controlled substance or controlled substance analog, the person is engaged in commercial motor vehicle-related activities. No person who is disqualified under this paragraph is eligible for reinstatement under par. (d).

343.315(2)(f) (f) A person is disqualified for a period of 60 days from operating a commercial motor vehicle if convicted of 2 serious traffic violations, and 120 days if convicted of 3 serious traffic violations, arising from separate occurrences committed within a 3-year period while driving or operating a commercial motor vehicle or while driving or operating any motor vehicle if the person holds a commercial driver license. The 120-day period of disqualification under this paragraph shall be in addition to any other period of disqualification imposed under this paragraph. In this paragraph, "serious traffic violations" means any of the following offenses committed while engaged in commercial motor vehicle-related activities specified in sub. (1g) (a), or any of the following offenses committed while engaged in commercial motor vehicle-related activities specified in sub. (1g) (b) if the offense results in the revocation, cancellation, or suspension of the person's operating privilege:

343.315(2)(f)1. 1. Violating s. 346.57 (4) or a local ordinance in conformity therewith or a law of a federally recognized American Indian tribe or band in this state in conformity with s. 346.57 (4) by excessive speeding, or the law of another jurisdiction prohibiting excessive speeding by exceeding the posted speed limit by 15 or more miles per hour as those or substantially similar terms are used in that jurisdiction's law.

343.315(2)(f)2. 2. Violating any state or local law of this state or any law of a federally recognized American Indian tribe or band in this state in conformity with any state law or any law of another jurisdiction relating to motor vehicle traffic control, arising in connection with a fatal accident, other than parking, vehicle weight or vehicle defect violations, or violations described in par. (a) 8. or (am).

343.315(2)(f)3. 3. Violating s. 346.62 or a local ordinance in conformity therewith or a law of a federally recognized American Indian tribe or band in this state in conformity with s. 346.62 or the law of another jurisdiction prohibiting reckless or careless driving of a motor vehicle or driving or operating a motor vehicle with willful or wanton disregard for the safety of persons or property, as those or substantially similar terms are used in that jurisdiction's law.

343.315(2)(f)4. 4. Violating s. 346.07 (2), 346.08, 346.09, 346.10, 346.13, 346.24 (3) or 346.34 (1) (a) 3. or a local ordinance in conformity therewith or a law of a federally recognized American Indian tribe or band in this state in conformity with s. 346.07 (2), 346.08, 346.09, 346.10, 346.13, 346.24 (3) or 346.34 (1) (a) 3. or the law of another jurisdiction prohibiting improper or erratic lane changes or improper passing, or otherwise prohibiting the conduct described in sections 11-304 to 306 and 11-309 of the uniform vehicle code and model traffic ordinance (1987), as those or substantially similar terms are used in that jurisdiction's law.

343.315(2)(f)5. 5. Violating s. 346.14 or a local ordinance in conformity therewith or a law of a federally recognized American Indian tribe or band in this state in conformity with s. 346.14 or the law of another jurisdiction prohibiting following a vehicle too closely, or otherwise prohibiting the conduct described in section 11-310 of the uniform vehicle code and model traffic ordinance (1987), as those or substantially similar terms are used in that jurisdiction's law.

343.315(2)(f)6. 6. Operating a commercial motor vehicle when the person has not obtained a commercial driver license.

343.315(2)(f)7. 7. Operating a commercial motor vehicle when the person does not have in his or her immediate possession the person's commercial driver license document, including any special restrictions cards issued under s. 343.10 (7) (d) or 343.17 (4), unless the person produces in court or in the office of the law enforcement officer that issued the citation, by the date that the person must appear in court or pay any fine or forfeiture with respect to the citation, a commercial driver license document issued to the person prior to the date of the citation and valid at the time of the citation.

343.315(2)(f)8. 8. Operating a commercial motor vehicle without the proper class of commercial driver license or endorsements for the specific vehicle group being operated or for the passengers or type of cargo being transported.

343.315(2)(fm) (fm) A person is disqualified for a period of 60 days from operating a commercial motor vehicle if the person is convicted of violating s. 343.14 (5) or 345.17 and the violation of s. 343.14 (5) or 345.17 relates to an application for a commercial driver license or if the person's commercial driver license is cancelled by the secretary under s. 343.25 (1) or (5).

343.315(2)(g) (g) A person is disqualified from operating a commercial motor vehicle for the 24-hour period following issuance of a citation for violation of s. 346.63 (7) or a local ordinance in conformity therewith or a law of a federally recognized American Indian tribe or band in this state in conformity with s. 346.63 (7) or issuance of an out-of-service order for violating 49 CFR 392.5 or the law of another jurisdiction in substantial conformity therewith.

343.315(2)(h) (h) Except as provided in par. (i), a person shall be disqualified for a period of 180 days from operating a commercial motor vehicle if convicted of an out-of-service violation, or 2 years if convicted of 2 out-of-service violations, or 3 years if convicted of 3 or more out-of-service violations, arising from separate occurrences committed within a 10-year period while operating a commercial motor vehicle. A disqualification under this paragraph shall be in addition to any penalty imposed under s. 343.44. In this paragraph, "out-of-service violation" means violating s. 343.44 (1) (c) or a law of another jurisdiction for an offense therein which, if committed in this state, would have been a violation of s. 343.44 (1) (c), if the operator holds a commercial driver license or is required to hold a commercial driver license to operate the commercial motor vehicle.

343.315(2)(i) (i) If the violation listed in par. (h) occurred in the course of transporting hazardous materials requiring placarding or any quantity of a material listed as a select agent or toxin under 42 CFR 73, or while operating a vehicle designed to carry, or actually carrying, 16 or more passengers, including the driver, the person shall be disqualified from operating a commercial motor vehicle for 180 days upon a first conviction, or for 3 years for a 2nd or subsequent conviction, arising from separate occurrences committed within a 10-year period while operating a commercial motor vehicle. A disqualification under this paragraph shall be in addition to any penalty imposed under s. 343.44.

343.315(2)(j) (j) A person is disqualified for a period of 60 days from operating a commercial motor vehicle if convicted of a railroad crossing violation, or 120 days if convicted of 2 railroad crossing violations or one year if convicted of 3 or more railroad crossing violations, arising from separate occurrences committed within a 3-year period while driving or operating a commercial motor vehicle. In this paragraph, "railroad crossing violation" means a violation of a federal, state, or local law, rule, or regulation, or the law of another jurisdiction, relating to any of the following offenses at a railroad crossing:

343.315(2)(j)1. 1. If the operator is not always required to stop the vehicle, failing to reduce speed and determine that the tracks are clear of any approaching railroad train or railroad track equipment.

343.315(2)(j)2. 2. If the operator is not always required to stop the vehicle, failing to stop before reaching the crossing if the tracks are not clear.

343.315(2)(j)3. 3. If the operator is always required to stop the vehicle, failing to do so before proceeding onto the crossing.

343.315(2)(j)4. 4. Failing to have sufficient space to proceed completely through the crossing without stopping the vehicle.

343.315(2)(j)5. 5. Failing to obey any official traffic control device or the directions of any traffic officer, railroad employee, or other enforcement official.

343.315(2)(j)6. 6. Failing to successfully proceed through the crossing because of insufficient undercarriage clearance.

343.315(2)(k) (k) A person disqualified by federal authorities under 49 USC 31310 (f) and 49 CFR 383.52 on the basis that the person's continued operation of a commercial motor vehicle would create an imminent hazard, as defined in 49 USC 5102 and 49 CFR 383.5, is disqualified from operating a commercial motor vehicle for the period of disqualification determined by the federal authority upon receipt by the department of the notice of disqualification provided for in 49 CFR 383.52 (d).

343.315(2)(L) (L) If the department receives notice from another jurisdiction of a failure to comply violation by a person issued a commercial driver license by the department arising from the person's failure to appear to contest a citation issued in that jurisdiction or failure to pay a judgment entered against the person in that jurisdiction, the person is disqualified from operating a commercial motor vehicle until the department receives notice from the other jurisdiction terminating the failure to comply violation except that the disqualification may not be less than 30 days nor more than 2 years.

343.315(3) (3) Effect of disqualification.

343.315(3)(a)(a) If a person's license or operating privilege is revoked or suspended as the result of an offense committed after March 31, 1992, which results in disqualification under sub. (2), the department shall immediately disqualify the person from operating a commercial motor vehicle for the period required under sub. (2). Notwithstanding s. 343.38 (3r), the person's authorization to operate a commercial motor vehicle shall not be reinstated upon expiration of the period of revocation or suspension unless the period of disqualification has also expired. During any period of disqualification in which the person's license or operating privilege is not revoked or suspended, the department may issue an operator's license to the person for the operation of vehicles other than commercial motor vehicles.

343.315(3)(b) (b) If a person's license or operating privilege is not otherwise revoked or suspended as the result of an offense committed after March 31, 1992, which results in disqualification under sub. (2) (a) to (f), (h) to (j), or (L), the department shall immediately disqualify the person from operating a commercial motor vehicle for the period required under sub. (2) (a) to (f), (h) to (j), or (L). Upon proper application by the person and payment of the fees specified in s. 343.21 (1) (L) and (n), the department may issue a separate license authorizing only the operation of vehicles other than commercial motor vehicles.

343.315(3)(bm) (bm) Notwithstanding pars. (a) and (b) and the time periods for disqualification specified in sub. (2), if a person is convicted in another jurisdiction of a disqualifying offense specified in sub. (2) while the person is not licensed in or a resident of this state, that other jurisdiction disqualified the person from operating a commercial motor vehicle as a result of the conviction, and the period of disqualification in that other jurisdiction has expired, the department may not disqualify the person from operating a commercial motor vehicle as a result of the conviction.

343.315(3)(c) (c) Nothing in this subsection exempts a person from reinstatement fees under s. 343.21 or complying with applicable provisions of s. 343.38.

343.315(3)(d) (d) Disqualifications shall be effective from the date of conviction of the disqualifying offense.

343.315(4) (4) Notification and commencement. The department shall send the notice of disqualification by 1st class mail to a person's last-known residence address. A period of disqualification ordered under this section commences on the date on which the notice is sent under this subsection. This subsection does not apply to disqualifications under sub. (2) (g).

343.315 History History: 1989 a. 105; 1991 a. 39, 277; 1995 a. 113, 448; 1997 a. 84, 258; 1999 a. 85, 140; 2001 a. 38, 109; 2003 a. 33, 97; 2007 a. 20; 2009 a. 28, 103; 2011 a. 32, 101, 244, 258; 2011 a. 260 s. 81; 2013 a. 100.



343.32 Other grounds for revocation or suspension of licenses; demerit points.

343.32  Other grounds for revocation or suspension of licenses; demerit points.

343.32(1) (1) The secretary shall revoke a person's operating privilege whenever one or more of the following conditions exist:

343.32(1)(c) (c) Notice has been received of the conviction of such person in another jurisdiction for an offense therein which, if committed in this state, would have required revocation of such person's operating privilege under this subsection.

343.32(1m) (1m)

343.32(1m)(a)(a) In this subsection, "another jurisdiction" means any state other than Wisconsin and includes the District of Columbia, the commonwealth of Puerto Rico and any territory or possession of the United States and any province of the Dominion of Canada.

343.32(1m)(b) (b) The secretary may suspend a person's operating privilege for not less than 6 months nor more than 5 years whenever notice has been received of the conviction of such person under federal law or the law of a federally recognized American Indian tribe or band in this state or the law of another jurisdiction for any offense therein which, if the person had committed the offense in this state and been convicted of the offense under the laws of this state, would have permitted suspension of such person's operating privilege under s. 961.50. The person is eligible for an occupational license under s. 343.10 as follows:

343.32(1m)(b)1. 1. For the first such conviction, at any time.

343.32(1m)(b)2. 2. For a 2nd conviction within a 5-year period, after the first 60 days of the suspension period.

343.32(1m)(b)3. 3. For a 3rd or subsequent conviction within a 5-year period, after the first 90 days of the suspension period.

343.32(1m)(c) (c) For purposes of counting the number of convictions under par. (b), convictions of any violation of ch. 961 shall be counted and given the effect specified under par. (b). The 5-year period under this subsection shall be measured from the dates of the violations which resulted in the convictions.

343.32(1m)(d) (d) If the person's license or operating privilege is currently suspended or revoked or the person does not currently possess a valid operator's license issued under this chapter, the suspension or revocation under this subsection is effective on the date on which the person is first eligible for issuance, renewal, or reinstatement of an operator's license under this chapter.

343.32(1s) (1s) The secretary shall suspend the operating privilege of any person who has been convicted under state law or under a local ordinance which is in conformity therewith or under a law of a federally recognized American Indian tribe or band in this state which is in conformity with state law of altering the person's license, loaning the person's license to another or unlawfully or fraudulently using or permitting an unlawful or fraudulent use of a license.

343.32(2) (2)

343.32(2)(a)(a) The secretary may suspend a person's operating privilege if the person appears by the records of the department to be a habitually reckless or negligent operator of a motor vehicle or to have repeatedly violated any of the state traffic laws, any local ordinance enacted under ch. 349 or any traffic laws enacted by a federally recognized American Indian tribe or band in this state if the tribal traffic laws violated strictly conform to provisions in chs. 341 to 348 or, if the offense occurred on a federal military installation located in this state, any federal law which is in strict conformity with a state traffic law. For the purpose of determining when to suspend an operating privilege under this subsection, the secretary may determine and adopt by rule a method of weighing traffic convictions by their seriousness and may, subject to the limitations in this subsection, change such weighted scale as experience or the accident frequency in the state makes necessary or desirable.

343.32(2)(b) (b) The scale adopted by the secretary shall assign, for each conviction, 3 demerit points for exceeding the lawful speed limit by 10 or less miles per hour, 4 demerit points for exceeding the lawful speed limit by more than 10 but less than 20 miles per hour or 6 demerit points for exceeding the lawful speed limit by 20 or more miles per hour. Except as provided in s. 343.085 (5), the scale adopted by the secretary may not assign more demerit points for a subsequent conviction for exceeding the lawful speed limit than the number of demerit points specified for the conviction in this paragraph.

343.32(2)(bc) (bc)

343.32(2)(bc)1.1. Except as provided in subd. 2., the scale adopted by the secretary shall assess, for each conviction, twice the number of demerit points that are assessed for the same offense committed by the holder of a regular license, if the convicted person has been previously convicted of an offense for which demerit points are assessed and the person is one of the following:

343.32(2)(bc)1.a. a. A person who holds a probationary license.

343.32(2)(bc)1.b. b. An unlicensed person who would hold a probationary license if licensed.

343.32(2)(bc)1.c. c. A person who holds an instruction permit under s. 343.07.

343.32(2)(bc)2. 2. The secretary may not increase under subd. 1. the number of demerit points that are assessed for a violation of ch. 347.

343.32(2)(bd) (bd) The scale adopted by the secretary shall assess, for each conviction, 6 demerit points for a violation of s. 346.44 or 346.62 (2m), except that convictions under s. 346.44 and 346.62 (2m) arising out of the same incident or occurrence shall be counted as a single conviction.

343.32(2)(be) (be) The scale adopted by the secretary shall assess, for each conviction, 2 demerit points for a violation of s. 346.94 (22) (c) or (d), except that convictions arising out of the same incident or occurrence shall be counted as a single conviction.

343.32(2)(bg) (bg) The scale adopted by the secretary shall assign, for each conviction, 3 demerit points for operating a motor vehicle while disqualified, revoked, suspended or out-of-service under s. 343.44 or a local ordinance in conformity therewith.

343.32(2)(bj) (bj) The scale adopted by the secretary shall assess, for each conviction, 6 demerit points for a violation of s. 346.63 (6), 4 demerit points for a violation of s. 346.63 (2m), and 3 demerit points for a violation of s. 346.63 (7) (a) 3. The scale adopted by the secretary shall not assess any demerit points for conviction of a violation of s. 346.63 (5) or (7) (a) 1. or 2.

343.32(2)(bk) (bk) The scale adopted by the secretary shall assess, for each conviction, 6 demerit points for a violation of s. 346.70 (1) by the operator of a vehicle.

343.32(2)(bm) (bm)

343.32(2)(bm)1.1. The scale adopted by the secretary may not assess any demerit points for operating a motor vehicle without a valid operator's license in the operator's immediate possession in violation of s. 343.18 (1).

343.32(2)(bm)2. 2. The scale adopted by the secretary may not assess more than 2 demerit points for operating a motor vehicle with a defective or improper speedometer in violation of s. 347.41.

343.32(2)(br) (br) The scale adopted by the secretary may not assess any demerit points for modifying the height of a vehicle in violation of s. 347.455.

343.32(2)(bt) (bt) The scale adopted by the secretary may not assess any demerit points for a violation of s. 346.922 or 347.48 (2m) (b), (c) or (d) or (4) (am).

343.32(2)(c) (c)

343.32(2)(c)1.1. Except as provided in subd. 2., in order for the secretary to suspend an operating privilege under this subsection, the operator must have accumulated 12 demerit points in any 12-month period.

343.32(2)(c)2. 2. The secretary shall suspend, for a period of 6 months, the operating privilege of any person who holds a probationary license issued on or after September 1, 2000, and who has accumulated 12 demerit points in any 12-month period.

343.32(2)(d) (d) When an operator accumulates more than 6 demerit points or has been involved in 2 or more accidents in a one-year period where the accident report indicates that the person may have been causally negligent, the secretary may require the operator to report to an examining station for driver improvement counseling, consisting of either group or individual counseling, reexamination or both.

343.32(2)(e) (e) The secretary may require any person who has had his or her operating privilege suspended or revoked, whether the suspension or revocation is the result of action under this section or s. 343.30, or conviction for an offense which requires mandatory revocation under s. 343.31 to participate in driver improvement counseling, consisting of either group or individual counseling, reexamination or both.

343.32(2)(f) (f) A reexamination required under par. (d) or (e) may consist of all or part of the tests specified in s. 343.16 (2) (b), or any other special examination as required under s. 343.16 (5). Upon conclusion of the counseling, interview and examination, the secretary shall take action as authorized at the conclusion of other examinations under s. 343.16 (6) (a).

343.32(3) (3) Except as provided in sub. (1m), a revocation or suspension under this section may be for any period not exceeding one year unless a different period is specifically prescribed by law.

343.32(4) (4) In adopting rules for weighing traffic convictions by their seriousness under sub. (2), the secretary shall provide by rule for a reduction of up to 3 points if a person shows to the department satisfactory evidence of completion of a rider course approved by the secretary. This subsection applies only to demerit points relating to violations committed before completion of the rider course by a person while driving or operating a Type 1 motorcycle.

343.32(5) (5) In adopting rules for weighing traffic convictions by their seriousness under sub. (2), the secretary also may provide by rule for a reduction of points if a person shows to the department satisfactory evidence of completion of a course of instruction in traffic safety, defensive driving or similar course or driver improvement counseling approved by the secretary.

343.32(6) (6) There shall be no minimum waiting period before issuance of an occupational license under s. 343.10 to a person whose operating privilege has been suspended under sub. (2) if the person is otherwise eligible for issuance of an occupational license.

343.32 History History: 1971 c. 42, 278, 281; 1973 c. 90; 1977 c. 29 s. 1654 (7) (a), (c); 1977 c. 273; 1979 c. 221; 1981 c. 31, 216, 327; 1987 a. 24, 132; 1989 a. 22, 75, 105, 195, 359; 1991 a. 26, 32, 39, 189; 1993 a. 16, 314, 480; 1995 a. 113, 269, 338, 420, 448; 1997 a. 84, 135; 1999 a. 9, 185; 2005 a. 106, 317; 2009 a. 8, 103, 311; 2011 a. 256.



343.325 Courts to report appeals; when appeal stays suspension, revocation or disqualification.

343.325  Courts to report appeals; when appeal stays suspension, revocation or disqualification.

343.325(1) (1) If a person files a notice of appeal from a conviction the clerk of the court in which such conviction occurred, or the judge of a court not having a clerk, shall:

343.325(1)(a) (a) Promptly forward to the department a certificate stating that such appeal has been taken; and

343.325(1)(b) (b) If the appeal is subsequently dropped, promptly certify such fact to the department; and

343.325(1)(c) (c) Upon determination of the appeal by the appellate court, promptly certify such decision to the department.

343.325(2) (2) Notwithstanding ss. 343.31, 343.315 and 343.32 and except as otherwise provided in sub. (4), the secretary shall not suspend or revoke a person's operating privilege or disqualify a person from operating a commercial motor vehicle on the basis of a conviction if the secretary receives from the court in which the conviction occurred a certificate stating that an appeal from the conviction has been taken. If the secretary receives such certificate after suspension or revocation of the operating privilege, the operating privilege shall be reinstated without requiring compliance with s. 343.38. If the secretary receives the certificate after suspension of the operating privilege or disqualification, the operating privilege or authorization to operate a commercial motor vehicle shall be reinstated automatically.

343.325(3) (3) Whenever suspension or revocation of an operating privilege or a disqualification has been withheld as provided in sub. (2) and the department receives notice that the conviction in question has been affirmed on appeal or that the appeal has been dropped, the secretary shall suspend or revoke such operating privilege or disqualify the person from operating a commercial motor vehicle on the same basis as if the appeal had not been taken, but the period of suspension, revocation or disqualification shall run from the date of suspension, revocation or disqualification following the affirmance of the conviction or dropping of the appeal, less any time the operating privilege had been suspended or revoked or the authorization to operate a commercial motor vehicle had been disqualified prior to the receipt by the secretary of the certificate under sub. (2).

343.325(3m) (3m) Whenever the suspension or revocation of an operating privilege or a disqualification has been rescinded or withheld because of administrative action, an appeal, or a court order to reopen, stay or vacate a conviction, suspension, revocation or disqualification, and that suspension, revocation or disqualification is subsequently reimposed, the period of suspension, revocation or disqualification so reimposed shall be reduced by the period of suspension, revocation or disqualification previously served.

343.325(4) (4) If a person whose suspension, revocation or disqualification was stayed pursuant to sub. (2) is convicted of an offense for which revocation or disqualification is mandatory under s. 343.31 or 343.315, during the pendency of the appeal of the original conviction, the secretary shall forthwith revoke such person's operating privilege or disqualify the person from operating a commercial motor vehicle on account of the latter conviction, notwithstanding the appeal of either or both convictions.

343.325(5) (5) This section shall not prevent suspension or revocation of an operating privilege or a disqualification if there are grounds for suspension, revocation or disqualification other than the conviction in question.

343.325(6) (6)

343.325(6)(a)(a) If a court enters an order reopening, vacating or staying a conviction or a suspension or revocation of an operating privilege or a disqualification, the court shall promptly forward a copy of that order to the department.

343.325(6)(b) (b) If there is subsequent court action affecting the order to reopen, vacate or stay, the court shall promptly notify the department of that action.

343.325(7) (7) The department, upon receipt of an order under sub. (6), shall proceed under this section as if an appeal had been taken.

343.325 History History: 1971 c. 278; 1977 c. 29 s. 1654 (7) (a), (c); 1977 c. 273; Sup. Ct. Order, 146 Wis. 2d xiii (1988); 1989 a. 7, 72; 1995 a. 113.



343.33 Hearing on suspensions and revocations.

343.33  Hearing on suspensions and revocations.

343.33(1)(1) Whenever the department under authority of s. 343.32 or 343.34 revokes or suspends a person's operating privilege, the department shall immediately notify such person thereof in writing and upon his or her request shall afford him or her an opportunity for a hearing on the revocation or suspension unless the department is satisfied from the records and information in its possession that a hearing is not warranted. If the department is not so satisfied and the person requests a hearing, the department shall hold a hearing as soon as practicable and in any event within 20 days after receipt of the request therefor. If the person requesting the hearing is a resident of this state, the department shall fix the place of the hearing as close as practicable to the applicant's residence and in no event shall it be set for a place not in the county of the applicant's residence or a county contiguous thereto without the consent of the applicant. If the applicant is a nonresident, the department shall determine the place of the hearing. Any person who fails without cause to appear at the time and place specified in the notice served on him or her forfeits the right to a hearing.

343.33(2) (2) Upon the hearing, the department or its hearing examiner may administer oaths, issue subpoenas for the attendance of witnesses and the production of relevant books and papers and may require a reexamination of the licensee. No law enforcement officer or other witness produced by the person who has requested a hearing to testify on his or her behalf shall be paid a witness fee by the department nor shall any law enforcement officer called to appear for the department be paid any witness fee. All testimony shall be taken and transcribed.

343.33(3) (3) Upon completion of the hearing, the department shall make findings of fact and shall either let the order of suspension or revocation stand or, upon good cause appearing therefor, rescind the order or modify the period of suspension or revocation.

343.33 History History: 1977 c. 29 ss. 1460, 1654 (7) (a), (c); 1977 c. 418; 1981 c. 347 s. 80 (2); 1989 a. 72; 1993 a. 16.



343.34 Suspension of licenses.

343.34  Suspension of licenses. The secretary may suspend operating privileges under this section under the following circumstances:

343.34(1) (1) Whenever the secretary is satisfied that a person has violated a restriction on the license and that it is in the interests of public safety to suspend the license, the secretary shall suspend such license for a period not exceeding one year unless the violation is cause for revocation.

343.34(2) (2) When a person has been convicted under s. 343.16 (7) (b).

343.34 History History: 1971 c. 164 s. 82; 1975 c. 5; 1977 c. 29 s. 1654 (7) (c); 1977 c. 273; 1989 a. 105; 1991 a. 269.



343.345 Restriction, limitation or suspension of operating privilege.

343.345  Restriction, limitation or suspension of operating privilege. The department shall restrict, limit or suspend a person's operating privilege if the person is delinquent in making court-ordered payments of child or family support, maintenance, birth expenses, medical expenses or other expenses related to the support of a child or former spouse, or who fails to comply, after appropriate notice, with a subpoena or warrant issued by the department of children and families or a county child support agency under s. 59.53 (5) and related to paternity or child support proceedings, as provided in a memorandum of understanding entered into under s. 49.857.

343.345 History History: 1997 a. 191; 2007 a. 20.



343.35 Surrender of licenses upon cancellation, revocation or suspension.

343.35  Surrender of licenses upon cancellation, revocation or suspension.

343.35(1) (1) The department may order any person whose operating privilege has been canceled, revoked or suspended to surrender his or her license or licenses to the department. The department may order any person who is in possession of a canceled, revoked or suspended license of another to surrender the license to the department.

343.35(2) (2) Any person who fails to surrender a license as required by this section may be required to forfeit not more than $100.

343.35(3) (3) The secretary or an appointed agent may take possession of any license required to be surrendered to the department or may direct any traffic officer to take possession thereof and return it to the department.

343.35 History History: 1971 c. 278; 1977 c. 29 s. 1654 (7) (a), (c); 1977 c. 273; 1985 a. 29; 2007 a. 20; 2009 a. 28.



343.36 Department to distribute suspension, revocation and disqualification lists and nonresidents' records of conviction.

343.36  Department to distribute suspension, revocation and disqualification lists and nonresidents' records of conviction.

343.36(2) (2) Once each month, the department shall compile a list of the names and addresses of all residents of this state whose operating privileges were revoked or suspended or who were disqualified under s. 343.315 during the preceding month and the periods of those revocations, suspensions and disqualifications and, upon request, shall forward the list to the sheriff of each county, to the chief of police or the constable, respectively, of each city, village and town and to all county traffic officers.

343.36(3) (3) Upon receiving a record of conviction showing that a nonresident operator of a motor vehicle has been convicted in this state of an offense which is grounds for revocation, suspension or disqualification under the laws of this state, the department shall forward a certified copy of such record to the motor vehicle administrator in the state wherein the person so convicted is a resident.

343.36 History History: 1977 c. 29 s. 1654 (7) (a); 1977 c. 273; 1989 a. 167; 1995 a. 338.



343.37 No operation under foreign license during revocation or suspension.

343.37  No operation under foreign license during revocation or suspension.

343.37(1) (1) An operator's license or permit issued by another jurisdiction does not authorize a resident of this state whose operating privilege has been revoked or suspended pursuant to the laws of this state to operate a motor vehicle in this state until that person has obtained a new license when and as provided in this chapter. This subsection applies to a resident of this state even though that person was a nonresident at the time that person's operating privilege was revoked or suspended.

343.37(2) (2) Notwithstanding the privilege conferred on nonresidents by s. 343.05 (4) (b) 1., a nonresident whose operating privilege has been revoked or suspended pursuant to the laws of this state is not authorized to operate a motor vehicle in this state under an operator's license or permit issued by another jurisdiction until the nonresident's operating privilege in this state has been reinstated pursuant to the laws of this state. This subsection applies to a nonresident even though the nonresident was a resident of this state at the time the nonresident's operating privilege was revoked or suspended. This section does not limit the operating privilege granted to nonresidents by s. 343.05 (2) (a) 2.

343.37 History History: 1989 a. 105, 359; 1991 a. 316.



343.38 Reinstatement after revocation, suspension, cancellation, or disqualification.

343.38  Reinstatement after revocation, suspension, cancellation, or disqualification.

343.38(1) (1)  Reinstatement after revocation. Except as provided in ss. 343.10, 343.39, and 351.07, the department shall not reinstate the operating privilege of a person whose operating privilege has been duly revoked unless the period of revocation has expired and the person:

343.38(1)(a) (a) Pays to the department all required fees; and

343.38(1)(b) (b) If the secretary so prescribes, passes an examination including the tests specified in s. 343.16 or such parts thereof as the secretary may require; and

343.38(1)(c) (c)

343.38(1)(c)1.1. Except as provided in subd. 2., files and maintains with the department proof of financial responsibility in the amount, form and manner specified in ch. 344. This subdivision does not apply after 3 years have elapsed since the expiration of the period of revocation.

343.38(1)(c)2. 2. No proof under subd. 1. shall be required for any of the following:

343.38(1)(c)2.a. a. A vehicle subject to the requirements of s. 121.53, 194.41 or 194.42.

343.38(1)(c)2.b. b. A vehicle owned by or leased to the United States, this state or any county or municipality of this state.

343.38(1)(c)2.c. c. Reinstatement of an operating privilege revoked under s. 343.30 (1q) (b) 2. or (d), 343.305 (10) (d) or 343.31 (3) (b) or (bm) 2.

343.38(1)(c)2.d. d. Reinstatement of an operating privilege revoked under s. 343.31 (1) (b) or (2) if, within the 5-year period preceding the violation, the person has not been convicted of a prior offense that may be counted under s. 343.307 (2) and if, within the 10-year period preceding the violation, the person has not been convicted of 2 or more prior offenses that may be counted under s. 343.307 (2).

343.38(2) (2) Reinstatement of nonresident's operating privilege. A nonresident's operating privilege revoked or suspended under the laws of this state is reinstated as a matter of law when the period of revocation or suspension has expired and the nonresident pays the fees specified in s. 343.21 (1) (j), (jr), if applicable, and (n).

343.38(3) (3) Reinstatement after suspension. Except as provided in sub. (2) and s. 343.10, the department shall not reinstate the operating privilege of a person whose operating privilege has been duly suspended while the suspension remains in effect. Subject to s. 343.31 (2t) (b), upon the expiration of the period of suspension, the person's operating privilege is reinstated upon receipt by the department of the fees specified in s. 343.21 (1) (j) and (n) and, for reinstatement of an operating privilege suspended under ch. 344, the filing with the department of proof of financial responsibility, if required, in the amount, form, and manner specified under ch. 344.

343.38(3g) (3g) Reinstatement after certain cancellations.

343.38(3g)(a)(a) The department may reinstate the operator's license of a person whose operator's license has been duly canceled under s. 343.25 (2) or (3) if the person pays the fees specified in s. 343.21 (1) (m) and (n) and either the person is at least 18 years of age or the requirements specified in s. 343.15 are satisfied.

343.38(3g)(b) (b) The department may reinstate the operator's license or identification card of a person whose operator's license or identification card has been duly canceled because of the person's nonpayment of a fee if the person pays that fee, pays any fee required by the department under s. 20.905 (2), and pays the fees specified in s. 343.21 (1) (m) and (n).

343.38(3r) (3r) Reinstatement of commercial driving privileges following disqualification.

343.38(3r)(a)(a) Except as provided in pars. (b) and (c), upon application for reinstatement after a person's disqualification by the department, the department may issue a commercial driver license to the person if the person has paid the fees required under s. 343.21 (1) (jm) and (n), taken any examination required by the department under s. 343.16, and satisfied any other requirement under this chapter for reinstatement.

343.38(3r)(b) (b) Any disqualification under s. 343.315 (2) (g) terminates at the beginning of the 25th hour following issuance of the citation specified in s. 343.315 (2) (g). If a person has been disqualified solely on the basis of s. 343.315 (2) (g), the person's authorization to operate a commercial motor vehicle is automatically reinstated upon termination of the disqualification, as provided in this paragraph, and no application or fee is required for reinstatement.

343.38(3r)(c) (c) If a person is authorized to operate a commercial motor vehicle under s. 343.055, the person's authorization to operate a commercial motor vehicle may be reinstated without issuance of a commercial driver license to the person.

343.38(4) (4) First issuance of license in Wisconsin after suspension or revocation by another state. The department may issue an operator's license to a person moving to this state whose operating privileges have been previously suspended or revoked in another state when their operating privilege has been reinstated in that state and the following conditions have been met:

343.38(4)(a) (a) When the period of suspension or revocation required by law for conviction for the same traffic violation in this state has terminated.

343.38(4)(b) (b) Acceptable proof of financial responsibility has been filed.

343.38(4)(c) (c) Application for a Wisconsin operator's license has been made.

343.38(4)(d) (d) Any required examination has been passed.

343.38(4)(e) (e) The fees required for the issuance of an original license have been paid.

343.38(5) (5) Restrictions on license. If a court has ordered that the person's operating privilege be restricted for a period of time after the revocation period is completed to operating vehicles equipped with an ignition interlock device, the license issued under this section shall include that restriction.

343.38 History History: 1977 c. 29 s. 1654 (7) (a), (c); 1979 c. 306, 316; 1983 a. 525; 1989 a. 72; 1991 a. 277, 316; 1997 a. 27, 84; 1999 a. 143; 2007 a. 20; 2009 a. 100, 103; 2011 a. 173, 258.



343.39 When operating privilege automatically reinstated.

343.39  When operating privilege automatically reinstated.

343.39(1)(1) An operating privilege is automatically reinstated under any of the following circumstances:

343.39(1)(b) (b) When, in the case of a revocation, suspension, or disqualification based on a conviction, the conviction is reversed, set aside or vacated. This paragraph applies whether or not the conviction occurred in this state and whether or not the conviction was cause for revocation, suspension, or disqualification only when considered in connection with the person's entire operating record.

343.39(1)(c) (c) Whenever any other provision of law provides for automatic reinstatement.

343.39(2) (2) Whenever a person's operating privilege is automatically reinstated, the department shall forthwith notify such person thereof. If the person's license is expired, the person may renew the license at the standard renewal fee at any time after the reinstatement of the person's operating privilege. If the person states to the department that he or she no longer possesses the license because the license was surrendered to a court, and the person has satisfied all requirements under sub. (1), the department shall issue a new license without any additional fee for the license.

343.39 History History: 1973 c. 90; 1977 c. 29 s. 1654 (7) (a); 1977 c. 273; 1991 a. 39, 277; 1993 a. 16; 1997 a. 84; 2007 a. 20; 2009 a. 100, 103.

343.39 Annotation Reinstatement under sub. (1) (b) is not retroactive to the date of conviction. State v. Orethun, 84 Wis. 2d 487, 267 N.W.2d 318 (1978).



343.40 Judicial review of suspension, revocation, cancellation or denial of license.

343.40  Judicial review of suspension, revocation, cancellation or denial of license. The denial or cancellation of a license or the revocation or suspension of an operating privilege is subject to judicial review in the manner provided in ch. 227 for the review of administrative decisions.

343.40 History History: 1977 c. 43, 187.



343.43 Unlawful use of license.

343.43  Unlawful use of license.

343.43(1) (1) No person shall:

343.43(1)(a) (a) Represent as valid any canceled, revoked, suspended, fictitious or fraudulently altered license; or

343.43(1)(b) (b) Sell or lend that person's license to any other person or knowingly permit the use thereof by another; or

343.43(1)(c) (c) Represent as one's own any license not issued to that person; or

343.43(1)(d) (d) Violate any of the restrictions placed on that person's license by or pursuant to law; or

343.43(1)(e) (e) Permit any unlawful use of a license issued to that person; or

343.43(1)(f) (f) Reproduce by any means whatever a copy of a license, unless the reproduction is done pursuant to rules promulgated by the department and for a valid business or occupational purpose; or

343.43(1)(g) (g) Deface or alter a license except to endorse a change of address authorized by s. 343.22 (2).

343.43(2) (2) Whenever a license or identification card which appears to be altered is displayed to a law enforcement officer, agent of the secretary or the court, that person shall take possession of the license or identification card and return it to the department for cancellation. A notation of change of address properly endorsed on the license under s. 343.22 shall not of itself be reason to consider the license altered.

343.43(3) (3) Except as provided in sub. (3m), any person who violates sub. (1) shall be:

343.43(3)(a) (a) Fined not less than $200 nor more than $600 and may be imprisoned for not more than 6 months or both for the first such violation.

343.43(3)(b) (b) Fined not less than $300 nor more than $1,000 and imprisoned for not less than 5 days nor more than 6 months for the 2nd offense occurring within 3 years.

343.43(3)(c) (c) Fined not less than $1,000 nor more than $2,000 and imprisoned for not less than 10 days nor more than 6 months for the 3rd or subsequent offense occurring within 3 years.

343.43(3m) (3m) Any person who violates sub. (1) (d) while operating a "Class D" or "Class M" vehicle as described in s. 343.04 (1) (d) and (e), except a school bus, may be required to forfeit not more than $200 for the first offense, may be fined not more than $300 and imprisoned for not more than 30 days for the 2nd offense occurring within 3 years, and may be fined not more than $500 and imprisoned for not more than 6 months for the 3rd or subsequent offense occurring within 3 years. A violation of a local ordinance in conformity with this section shall count as a previous offense.

343.43 History History: 1975 c. 5, 199; 1977 c. 29 s. 1654 (7) (a), (c); 1977 c. 360, 447; 1979 c. 306; 1981 c. 20 s. 1848r; 1983 a. 36, 534; 1989 a. 105; 1991 a. 189, 230; 1999 a. 9; 2007 a. 20; 2009 a. 28.

343.43 Annotation Convictions for presenting a fraudulently altered driver license are restricted to situations having a direct bearing on the license, such as the granting of driving privileges. Changing the date of birth did not affect the owner's driving privileges. State v. Scholwin, 57 Wis. 2d 764, 204 N.W.2d 677 (1973).



343.435 License not to be used as security.

343.435  License not to be used as security.

343.435(1) (1) No person may require or accept an operator's license, chauffeur's license, occupational license, instructional permit or any other license or permit issued under this chapter as security.

343.435(2) (2) Any person violating this section may be required to forfeit not less than $20 nor more than $100.

343.435(3) (3) This section does not apply to the action by a state, county, city, village or town of requiring or accepting a license or permit when such action is authorized by some other provision of law.

343.435 History History: 1983 a. 355.



343.44 Operating while suspended, revoked, ordered out-of-service or disqualified.

343.44  Operating while suspended, revoked, ordered out-of-service or disqualified.

343.44(1) (1)  Operating offenses.

343.44(1)(a)(a) Operating while suspended. No person whose operating privilege has been duly suspended under the laws of this state may operate a motor vehicle upon any highway in this state during the period of suspension or in violation of any restriction on an occupational license issued to the person during the period of suspension. A person's knowledge that his or her operating privilege is suspended is not an element of the offense under this paragraph. In this paragraph, "restriction on an occupational license" means restrictions imposed under s. 343.10 (5) (a) as to hours of the day, area, routes or purpose of travel, vehicles allowed to be operated, use of an ignition interlock device, sobriety or use of alcohol, controlled substances or controlled substance analogs.

343.44(1)(b) (b) Operating while revoked. No person whose operating privilege has been duly revoked under the laws of this state may knowingly operate a motor vehicle upon any highway in this state during the period of revocation or in violation of any restriction on an occupational license issued to the person during the period of revocation. In this paragraph, "restriction on an occupational license" means restrictions imposed under s. 343.10 (5) (a) as to hours of the day, area, routes or purpose of travel, vehicles allowed to be operated, use of an ignition interlock device, sobriety or use of alcohol, controlled substances or controlled substance analogs.

343.44(1)(c) (c) Operating while ordered out-of-service. No person may operate a commercial motor vehicle while the person or the commercial motor vehicle is ordered out-of-service under the law of this state or another jurisdiction or under federal law. No person may operate a commercial motor vehicle for which the motor carrier identified on the motor vehicle's registration application as the motor carrier responsible for safety of the vehicle has been issued a federal out-of-service order for unsatisfactory safety compliance, while this federal out-of-service order is in effect.

343.44(1)(d) (d) Operating while disqualified. No person may operate a commercial motor vehicle while disqualified under s. 343.315 or 49 CFR 383.51, under the law of another jurisdiction or Mexico that provides for disqualification of commercial drivers in a manner similar to 49 CFR 383.51, or under a determination by the federal motor carrier safety administration under the federal rules of practice for motor carrier safety contained in 49 CFR 386 that the person is no longer qualified to operate a vehicle under 49 CFR 391.

343.44(1g) (1g) Reinstatement required. Notwithstanding any specified term of suspension, revocation, cancellation or disqualification, the period of any suspension, revocation, cancellation or disqualification of an operator's license issued under this chapter or of an operating privilege continues until the operator's license or operating privilege is reinstated.

343.44(2) (2) Penalties.

343.44(2)(ad)(ad) In this subsection, "great bodily harm" has the meaning given in s. 939.22 (14).

343.44(2)(ag) (ag)

343.44(2)(ag)1.1. Except as provided in subds. 2. and 3., any person who violates sub. (1) (a) shall be required to forfeit not less than $50 nor more than $200.

343.44(2)(ag)2. 2. Any person who violates sub. (1) (a) and, in the course of the violation, causes great bodily harm to another person is required to forfeit not less than $5,000 nor more than $7,500, except that, if the person knows at the time of the violation that his or her operating privilege has been suspended, the person is guilty of a Class I felony.

343.44(2)(ag)3. 3. Any person who violates sub. (1) (a) and, in the course of the violation, causes the death of another person is required to forfeit not less than $7,500 nor more than $10,000, except that, if the person knows at the time of the violation that his or her operating privilege has been suspended, the person is guilty of a Class H felony.

343.44(2)(ar) (ar)

343.44(2)(ar)1.1. Except as provided in subds. 2. to 4., any person who violates sub. (1) (b) shall forfeit not more than $2,500.

343.44(2)(ar)2. 2. Except as provided in subds. 3. and 4., any person who violates sub. (1) (b) shall be fined not more than $2,500 or imprisoned for not more than one year in the county jail or both if the revocation identified under sub. (1) (b) resulted from an offense that may be counted under s. 343.307 (2).

343.44(2)(ar)3. 3. Any person who violates sub. (1) (b) and, in the course of the violation, causes great bodily harm to another person shall be fined not less than $5,000 nor more than $7,500 or imprisoned for not more than one year in the county jail or both, except that, if the person knows at the time of the violation that his or her operating privilege has been revoked, the person is guilty of a Class I felony.

343.44(2)(ar)4. 4. Any person who violates sub. (1) (b) and, in the course of the violation, causes the death of another person shall be fined not less than $7,500 nor more than $10,000 or imprisoned for not more than one year in the county jail or both, except that, if the person knows at the time of the violation that his or her operating privilege has been revoked, the person is guilty of a Class H felony.

343.44(2)(b) (b) [par.] In imposing a sentence under par. (ar) or (br), the court shall review the record and consider the following:

343.44(2)(b)1. 1. The aggravating and mitigating circumstances in the matter, using the guidelines described in par. (d).

343.44(2)(b)2. 2. The class of vehicle operated by the person.

343.44(2)(b)3. 3. The number of prior convictions of the person for violations of this section within the 5 years preceding the person's arrest.

343.44(2)(b)4. 4. The reason that the person's operating privilege was revoked, or the person was disqualified or ordered out of service, including whether the person's operating privilege was revoked for an offense that may be counted under s. 343.307 (2).

343.44(2)(b)5. 5. Any convictions for moving violations arising out of the incident or occurrence giving rise to sentencing under this section.

343.44(2)(bm) (bm) Any person who violates sub. (1) (c) shall forfeit $2,500 for the first offense and $5,000 for the 2nd or subsequent offense within 10 years.

343.44(2)(br) (br) Any person who violates sub. (1) (d) shall be fined not more than $2,500 or imprisoned for not more than one year in the county jail or both.

343.44(2)(c) (c) In addition to other penalties for violation of this section, if a person violates this section while his or her operating privilege is revoked as provided in ch. 351, the penalties may be enhanced by imprisonment and additional fines as provided in s. 351.08. For the purpose of enforcing this paragraph, in any case in which the accused is charged with operating a motor vehicle while his or her operator's license, permit or privilege to operate is suspended or revoked or is charged with operating without a valid operator's license, the court, before hearing the charge, shall determine whether the person is a habitual traffic offender or repeat habitual traffic offender and therefore barred from operating a motor vehicle on the highways of this state.

343.44(2)(d) (d) The chief judge of each judicial administrative district shall adopt guidelines, under the chief judge's authority to adopt local rules under SCR 70.34, for the consideration of aggravating and mitigating factors. Such guidelines shall treat operators of commercial motor vehicles at least as stringently as operators of other classes of motor vehicles.

343.44(2p) (2p) Sentencing option. The legislature intends that courts use the sentencing option under s. 973.03 (4) whenever appropriate for persons subject to sub. (2) to provide cost savings for the state and for local governments. This option shall not be used if the suspension or revocation was for one of the following:

343.44(2p)(a) (a) Improperly refusing to take a test under s. 343.305.

343.44(2p)(b) (b) Violating s. 346.63 (1) or (5) or a local ordinance in conformity therewith.

343.44(2p)(c) (c) Violating s. 346.63 (2) or (6), 940.09 (1) or 940.25.

343.44(2r) (2r) Prior convictions. For purposes of determining prior convictions under this section, the 5-year period shall be measured from the dates of the violations that resulted in the convictions and each conviction under sub. (2) shall be counted. Convictions of s. 343.44 (1), 1997 stats., other than for operating a commercial motor vehicle while ordered out-of-service shall be counted under this section as prior convictions.

343.44(2s) (2s) Citations. Within 30 days after receipt by the department of a report from a law enforcement officer under s. 343.305 (7) or a court order under s. 343.28 of a violation committed by a person operating a commercial motor vehicle while subject to an out-of-service order under s. 343.305 (7) (b) or (9) (am), a traffic officer employed under s. 110.07 may prepare a uniform traffic citation under s. 345.11 for a violation of sub. (1) (c) or (d) and serve it on the person. The citation may be served anywhere in this state and shall be served by delivering a copy to the person personally or by leaving a copy at the person's usual place of abode with a person of discretion residing therein or by mailing a copy to the person's last-known residence address. The venue for prosecution may be the county where the alleged offense occurred or in the person's county of residence.

343.44(3) (3) Failure to receive notice. Refusal to accept or failure to receive an order of revocation, suspension or disqualification mailed by 1st class mail to such person's last-known address shall not be a defense to the charge of driving after revocation, suspension or disqualification. If the person has changed his or her address and fails to notify the department as required in s. 343.22 then failure to receive notice of revocation, suspension or disqualification shall not be a defense to the charge of driving after revocation, suspension or disqualification.

343.44(4) (4) Impoundment. In addition to other penalties for violation of this section, if a person has violated this section with respect to a motor vehicle which he or she is the owner, the court may order the vehicle impounded. The court may determine the manner and period of impoundment. The cost of keeping the vehicle constitutes a lien on the vehicle.

343.44(4r) (4r) Violation of out-of-service order. In addition to other penalties for violation of this section, if a person has violated this section after the person or the commercial motor vehicle operated by the person was ordered out-of-service under the law of this state or another jurisdiction or under federal law, the violation shall result in disqualification under s. 343.315 (2) (h) or (i).

343.44(5) (5) Vehicle impoundment; lessors and secured creditors. If a motor vehicle impounded under sub. (4) is subject to a security agreement or lease contract, the vehicle shall be released by the court to the lessor or secured creditor upon the filing of an affidavit by the lessor or secured creditor that the security agreement or lease contract is in default and shall be delivered to the lessor or secured creditor upon payment of the accrued cost of keeping the motor vehicle.

343.44 History History: 1971 c. 164 s. 83; 1971 c. 280, 307; 1973 c. 90; 1977 c. 29 s. 1654 (7) (a); 1977 c. 165, 272; 1979 c. 221; 1981 c. 20; 1983 a. 535; 1989 a. 12, 105, 336; 1991 a. 39, 64, 189, 277; 1995 a. 113; 1997 a. 84; 1999 a. 9, 32, 143; 2003 a. 33; 2005 a. 25, 254, 412; 2009 a. 28; 2011 a. 32, 113, 258; s. 13.92 (2) (i).

343.44 Annotation A certified copy of the department order revoking the defendant's driver license was admissible under s. 889.18 (2). State v. Mullis, 81 Wis. 2d 454, 260 N.W.2d 696 (1978).

343.44 Annotation The time between the violations underlying convictions, not the time between convictions, determines whether penalty enhancers apply. State v. Walczak, 157 Wis. 2d 661, 460 N.W.2d 797 (Ct. App. 1990).

343.44 Annotation The general requirements for establishing prior criminal offenses in s. 973.12 are not applicable to the penalty enhancement provisions for offenses under sub. (2). The convictions must be established by defendant's admission, copies of prior judgments, or a teletype of the DOT driving record. State v. Spaeth, 206 Wis. 2d 135, 556 N.W.2d 728 (1996), 95-1827.

343.44 Annotation A circuit court may not determine the validity of a prior conviction during an enhanced sentencing proceeding predicated on the prior conviction unless the offender alleges that a violation of the right to a lawyer occurred in the prior conviction. The offender may use whatever means are available to challenge the other conviction in another forum, and if successful, seek to reopen the enhanced sentence. State v. Hahn, 2000 WI 118, 238 Wis. 2d 889, 618 N.W.2d 528, 99-0554.

343.44 Annotation A person has a privilege, but not a right, to drive a motor vehicle upon a public highway. To exercise that privilege, the person must satisfy the licensing requirements of the state. Failing that, the person may be properly prosecuted and convicted of operating after suspension of his or her operating privileges. County of Fond du Lac v. Kevin C. Derksen, 2002 WI App 160, 256 Wis. 2d 490, 647 N.W.2d 922, 01-2870.

343.44 Annotation A defendant may collaterally attack a prior conviction in an enhanced sentence proceeding on the ground that he or she was denied the constitutional right to counsel in the earlier case. The U. S. Supreme Court recognized that the information a defendant must possess to execute a valid waiver of counsel depends on a range of case-specific factors, including the defendant's education or sophistication. The Supreme Court's reference to a defendant's "education or sophistication" suggests that a court may take the defendant's cognitive limitations into account when determining the validity of his or her waiver. State v. Bohlinger, 2013 WI App 39, 346 Wis. 2d 549, 828 N.W.2d 900, 12-1060.

343.44 Annotation Section 351.08 authorizes enhancements to penalties under 343.44; it does not create a separate substantive offense. 75 Atty. Gen. 106.



343.45 Permitting unauthorized person to drive.

343.45  Permitting unauthorized person to drive.

343.45(1)(1) No person shall cause or knowingly permit the person's child or ward under 18 years of age to operate a motor vehicle upon any highway in violation of this chapter or when such minor is not authorized under this chapter to operate a motor vehicle.

343.45(2) (2) No person shall authorize or knowingly permit a motor vehicle owned by the person or under the person's control to be operated upon any highway in violation of this chapter or by a person who is not authorized under this chapter to operate a motor vehicle. No dealer as defined in s. 340.01 (11) (intro.) but including the persons specified in s. 340.01 (11) (a), (b), (c) and (d), shall permit any person to operate any motor vehicle owned by the dealer or in the dealer's possession or control on a trial run unless the dealer has been shown the person's valid operator's license, issued by this state or other jurisdiction, before permitting the trial run.

343.45(3) (3) Except as another penalty is provided by s. 343.245 (4) (b), any person violating this section may be required to forfeit not more than $100.

343.45 History History: 1971 c. 278; 1989 a. 105, 359.

343.45 Annotation A parent's unrestricted entrustment of a motorcycle to minor child in violation of this section constituted negligence per se. Kempf v. Boehrig, 95 Wis. 2d 435, 290 N.W.2d 563 (Ct. App. 1980).



343.46 Duty of persons renting vehicles to another.

343.46  Duty of persons renting vehicles to another.

343.46(1)(1) No person shall rent a motor vehicle, trailer or semitrailer to another unless the person who is to operate such rented vehicle is duly licensed under this chapter or, in the case of a nonresident, is duly licensed under the laws of the jurisdiction of the nonresident's residence.

343.46(2) (2) No person shall rent a motor vehicle, trailer or semitrailer to another until that person has inspected the license of the person who is to operate the vehicle and has compared and verified the signature thereon with the signature of such person written in his or her presence.

343.46(3) (3) Every person renting a motor vehicle, trailer or semitrailer to another shall keep a record of the registration number of the motor vehicle so rented or, in the case of a trailer or semitrailer, the registration number of the motor vehicle to which such trailer or semitrailer is to be attached, the name and address of the person who is to operate such rented vehicle, the number of the license of such person and the date when and place where such license was issued. Such record shall be open to inspection by any traffic officer or employee of the department.

343.46(4) (4) Any person violating this section may be required to forfeit not more than $100.

343.46 History History: 1971 c. 278; 1977 c. 29 s. 1654 (7) (a); 1991 a. 316.



343.50 Identification cards.

343.50  Identification cards.

343.50(1) (1)  Issuance.

343.50(1)(a)(a) Subject to par. (b) and s. 343.165, the department shall issue to every qualified applicant, who has paid all required fees, an identification card as provided in this section.

343.50(1)(b) (b) The department may not issue an identification card to a person previously issued an operator's license in another jurisdiction unless the person surrenders to the department any valid operator's license possessed by the person issued by another jurisdiction, which surrender operates as a cancellation of the license insofar as the person's privilege to operate a motor vehicle in this state is concerned. Within 30 days following issuance of the identification card under this section, the department shall destroy any operator's license surrendered under this paragraph and report to the jurisdiction that issued the surrendered operator's license that the license has been destroyed and the person has been issued an identification card in this state.

343.50(1)(c) (c) The department may issue a receipt to any applicant for an identification card, which receipt shall constitute a temporary identification card while the application is being processed and shall be valid for a period not to exceed 60 days. If the application for an identification card is processed under the exception specified in s. 343.165 (7), the receipt shall include the marking specified in sub. (3) (b).

343.50(2) (2) Who may apply. Any resident of this state who does not possess a valid operator's license issued under this chapter may apply to the department for an identification card pursuant to this section. The card is not a license for purposes of this chapter and is to be used for identification purposes only.

343.50(3) (3) Design and contents of card.

343.50(3)(a)(a) The card shall be the same size as an operator's license but shall be of a design which is readily distinguishable from the design of an operator's license and bear upon it the words "IDENTIFICATION CARD ONLY." The information on the card shall be the same as specified under s. 343.17 (3). If the issuance of the card requires the applicant to present any documentary proof specified in s. 343.14 (2) (es) 4. to 7., the card shall display, on the front side of the card, a legend identifying the card as temporary. The card shall contain physical security features consistent with any requirement under federal law. The card may serve as a record of gift under s. 157.06 (2) (t) and the holder may affix a sticker thereto as provided in s. 343.175 (3). The card may also serve as a record of refusal under s. 157.06 (2) (u). Except as provided in sub. (4g), the card shall contain the holder's photograph and, if applicable, shall be of the design specified under s. 343.17 (3) (a) 12.

343.50(3)(b) (b) If an identification card is issued based upon the exception specified in s. 343.165 (7), the card shall, in addition to any other required legend or design, be of the design specified under s. 343.17 (3) (a) 14. and include a marking similar or identical to the marking described in s. 343.03 (3r).

343.50(4) (4) Application. The application for an identification card shall include any information required under ss. 85.103 (2) and 343.14 (2) (a), (b), (bm), (br), (em), (es), and (gh) and (j), and such further information as the department may reasonably require to enable it to determine whether the applicant is entitled by law to an identification card. Except with respect to renewals described in s. 343.165 (4) (d) or renewals by mail or electronic means as authorized under sub. (6), and except as provided in sub. (4g), the department shall, as part of the application process for original issuance or renewal of an identification card, take a digital photograph including facial image capture of the applicant to comply with sub. (3). Misrepresentations in violation of s. 343.14 (5) are punishable as provided in s. 343.14 (9).

343.50(4g) (4g) Photograph requirement; exception. If the application for an identification card is processed under the exception specified in s. 343.165 (7), the application may be processed and the identification card issued or renewed without a photograph being taken of the applicant if the applicant provides to the department an affidavit stating that the applicant has a sincerely held religious belief against being photographed; identifying the religion to which he or she belongs or the tenets of which he or she adheres to; and stating that the tenets of the religion prohibit him or her from being photographed.

343.50(4m) (4m) Organ donor information.

343.50(4m)(a)(a) As part of every application for an identification card, the department shall inquire whether the applicant desires to be an organ donor. The department shall record the organ donor response in its file of the person. If a procurement organization, as defined in s. 157.06 (2) (p), reasonably identifies a person and requests the information recorded in the person's file under this paragraph, the department shall promptly provide this information to the procurement organization.

343.50(4m)(b) (b) In addition to the inquiry under par. (a), if the applicant is at least 15 and one-half years of age, the department shall orally state to the applicant that he or she has the opportunity to indicate his or her willingness to be an organ donor. If the applicant indicates that he or she is undecided in response to the inquiry under par. (a), the department shall provide the applicant with written information that all organ procurement organizations and the department have together developed. If the applicant makes an affirmative response to the inquiry under par. (a), the department shall request at that time that the applicant write on the identification card the information that is required to make an anatomical gift under s. 157.06 (5) and affix a sticker thereto as provided in s. 343.175 (3).

343.50(5) (5) Valid period; fees.

343.50(5)(a)(a)

343.50(5)(a)1.1. Except as provided in subds. 2. and 3., the fee for an original card, for renewal of a card, and for the reinstatement of an identification card after cancellation under sub. (10) shall be $18.

343.50(5)(a)2. 2. The department may not charge a fee to an applicant for the initial issuance of an identification card if any of the following apply:

343.50(5)(a)2.a. a. The department has canceled the applicant's valid operator's license after a special examination under s. 343.16 (5) and, at the time of cancellation, the expiration date for the canceled license was not less than 6 months after the date of cancellation.

343.50(5)(a)2.b. b. The department has accepted the applicant's voluntary surrender of a valid operator's license under s. 343.265 (1) and, at the time the department accepted surrender, the expiration date for the surrendered license was not less than 6 months after the date that the department accepted surrender.

343.50(5)(a)3. 3. The department may not charge a fee to an applicant for the initial issuance, renewal, or reinstatement of an identification card if the applicant is a U.S. citizen who will be at least 18 years of age on the date of the next election and the applicant requests that the identification card be provided without charge for purposes of voting.

343.50(5)(b) (b) Except as provided in par. (c) and s. 343.165 (4) (c), an original or reinstated card shall be valid for the succeeding period of 8 years from the applicant's next birthday after the date of issuance, and a renewed card shall be valid for the succeeding period of 8 years from the card's last expiration date.

343.50(5)(c) (c) Except as provided in s. 343.165 (4) (c) and as otherwise provided in this paragraph, an identification card that is issued to a person who is not a United States citizen and who provides documentary proof of legal status as provided under s. 343.14 (2) (es) shall expire on the date that the person's legal presence in the United States is no longer authorized or on the expiration date determined under par. (b), whichever date is earlier. If the documentary proof as provided under s. 343.14 (2) (es) does not state the date that the person's legal presence in the United States is no longer authorized, then the card shall be valid for the period specified in par. (b) except that, if the card was issued or renewed based upon the person's presenting of any documentary proof specified in s. 343.14 (2) (es) 4. to 7., the card shall, subject to s. 343.165 (4) (c), expire one year after the date of issuance or renewal.

343.50(5m) (5m) Card issuance fee. In addition to any other fee under this section, for the issuance of an original identification card or duplicate identification card or for the renewal or reinstatement of an identification card after cancellation under sub. (10), a card issuance fee of $10 shall be paid to the department. The fee under this subsection does not apply to an applicant if the department may not charge the applicant a fee under sub. (5) (a) 2. or 3. or (7).

343.50(6) (6) Renewal notice. At least 30 days prior to the expiration of an identification card, the department shall provide to the card holder notice of renewal of the card either by mail at the card holder's last-known address or, if desired by the card holder, by any electronic means offered by the department. If the card was issued or last renewed based upon the person's presenting of any documentary proof specified in s. 343.14 (2) (es) 4. to 7., the notice shall inform the card holder of the requirement under s. 343.165 (4) (c). The department shall include with the notice information, as developed by all organ procurement organizations in cooperation with the department, that promotes anatomical donations and which relates to the anatomical donation opportunity available under s. 343.175. The department may renew an identification card by mail or by any electronic means available to the department, but the department may not make consecutive renewals by mail or electronic means.

343.50(7) (7) Duplicate. The fee for a duplicate card is $6 except that, if the card holder satisfies the requirements for an applicant specified in sub. (5) (a) 3., there is no fee for a duplicate card.

343.50(8) (8) Records and other information.

343.50(8)(a)(a) The department shall maintain current records of all identification card holders under this section in the same manner as required under s. 343.23 for operator's licenses. For each identification card applicant, the record shall include any application for an identification card received by the department, any reinstatement or cancellation of an identification card by the department, the information in all data fields printed on any identification card issued to the applicant, a record of the date on which any verification specified in s. 343.165 (1) and (3) was completed, and all documents required to be maintained under s. 343.165 (2) (a). The department shall maintain the digital images of documents specified in s. 343.165 (2) (a) for at least 10 years. Records under this paragraph shall be maintained in an electronic and transferable format accessible for the purpose specified in par. (c) 1.

343.50(8)(b) (b) The department may not disclose any record or other information concerning or relating to an applicant or identification card holder to any person other than a court, district attorney, county corporation counsel, city, village, or town attorney, law enforcement agency, driver licensing agency of another jurisdiction, a procurement organization as provided in sub. (4m) (a), the applicant or identification card holder or, if the applicant or identification card holder is under 18 years of age, his or her parent or guardian. Except for photographs for which disclosure is authorized under s. 343.237, persons entitled to receive any record or other information under this paragraph shall not disclose the record or other information to other persons or agencies. This paragraph does not prohibit the disclosure of a person's name or address, of the name or address of a person's employer or of financial information that relates to a person when requested under s. 49.22 (2m) by the department of children and families or a county child support agency under s. 59.53 (5).

343.50(8)(c) (c)

343.50(8)(c)1.1. Notwithstanding par. (b) and ss. 343.027, 343.14 (2j), and 343.237 (2), the department shall, upon request, provide to the driver licensing agencies of other jurisdictions any record maintained by the department of transportation under this subsection, including providing electronic access to any such record.

343.50(8)(c)2. 2. Notwithstanding par. (b) and s. 343.14 (2j), the department may, upon request, provide to the department of health services any applicant information maintained by the department of transportation and identified in s. 343.14 (2), including providing electronic access to the information, for the sole purpose of verification by the department of health services of birth certificate information.

343.50(8)(c)4. 4. Notwithstanding par. (b) and s. 343.14 (2j), the department may, upon request, provide to the department of revenue any applicant information, including social security numbers, maintained by the department of transportation and identified in s. 343.14 (2), including providing electronic access to the information. Any information obtained by the department of revenue under this subdivision is subject to the confidentiality provisions of s. 71.78.

343.50(8)(c)5. 5. Nothing in par. (b) prohibits disclosure under this paragraph.

343.50(10) (10) Cancellation. The department shall cancel an identification card under any of the following circumstances:

343.50(10)(a) (a) Whenever the department determines that the card was issued upon an application which contains a false statement as to any material matter.

343.50(10)(b) (b) Whenever the department determines that an identification card has been altered and returned for cancellation under s. 343.43 (2).

343.50(10)(c) (c) Whenever the department receives information from a local, state, or federal government agency that the card holder no longer satisfies the requirements for issuance of a card under ss. 343.14 (2) (es) and 343.165 (1) (e). A card cancelled under this paragraph may not be reinstated under sub. (5) until these requirements are again satisfied.

343.50(11) (11) Surrender of card upon cancellation. The department may order any person whose identification card has been canceled to surrender the card to the department. The department may take possession of any identification card required to be canceled or may direct any traffic officer to take possession thereof and return it to the department.

343.50(12) (12) Unlawful use. No person may:

343.50(12)(a) (a) Represent as valid any canceled, fictitious or fraudulently altered identification card;

343.50(12)(b) (b) Sell or lend his or her identification card to any other person or knowingly permit the use thereof by another;

343.50(12)(c) (c) Represent as one's own, any identification card not issued to him or her;

343.50(12)(d) (d) Permit any unlawful use of an identification card issued to him or her;

343.50(12)(e) (e) Reproduce by any means whatever an identification card; or

343.50(12)(f) (f) Deface or alter an identification card.

343.50(13) (13) Penalty. Any person who fails to comply with an order under sub. (11) or who violates sub. (12) may be required to forfeit not more than $1,000.

343.50 History History: 1977 c. 360, 447; 1979 c. 226, 306; 1981 c. 20 s. 1848r; 1985 a. 29, 98; 1987 a. 27, 304; 1989 a. 105, 294, 298; 1991 a. 86, 269; 1995 a. 446; 1997 a. 27, 119, 191; 1999 a. 9, 32, 80, 85, 88, 186; 2001 a. 93; 2003 a. 33; 2005 a. 126; 2007 a. 20 ss. 3374 to 3390, 9121 (6) (a); 2007 a. 106; 2009 a. 28, 180; 2011 a. 23, 32, 75; 2013 a. 17, 20; s. 13.92 (2) (i).



343.51 Special identification cards for physically disabled.

343.51  Special identification cards for physically disabled.

343.51(1)(1) Any person who qualifies for registration plates of a special design under s. 341.14 (1), (1a), (1m) or (1q) or any other person with a disability that limits or impairs the ability to walk may request from the department a special identification card that will entitle any motor vehicle, other than a motorcycle, parked by, or under the direction of, the person, or a motor vehicle, other than a motorcycle, operated by or on behalf of the organization when used to transport such a person, to parking privileges under s. 346.50 (2), (2a) and (3). The department shall issue the card at a fee to be determined by the department, upon submission by the applicant, if the applicant is an individual rather than an organization, of a statement from a physician licensed to practice medicine in any state, from an advanced practice nurse licensed to practice nursing in any state, from a public health nurse certified or licensed to practice in any state, from a physician assistant licensed or certified to practice in any state, from a podiatrist licensed to practice in any state, from a chiropractor licensed to practice chiropractic in any state, or from a Christian Science practitioner residing in this state and listed in the Christian Science journal that the person is a person with a disability that limits or impairs the ability to walk. The statement shall state whether the disability is permanent or temporary and, if temporary, the opinion of the physician, advanced practice nurse, public health nurse, physician assistant, podiatrist, chiropractor or practitioner as to the duration of the disability. The department shall issue the card upon application by an organization on a form prescribed by the department if the department believes that the organization meets the requirements under this subsection.

343.51(1m) (1m)

343.51(1m)(a)(a) The form for application for a special identification card under sub. (1) shall include the information required under s. 85.103 (2) and shall advise the applicant of the requirement under par. (b).

343.51(1m)(b) (b) If the department issues to a person a special identification card under sub. (1), the person shall retain, for the period during which the special identification card is valid, any statement specified in sub. (1) submitted by the person to the department in support of the application. Any time that a special identification card issued under sub. (1) is displayed on a vehicle, the person issued the special identification card shall carry on the person or in the vehicle a copy of this statement and shall, upon request by any traffic officer, produce the statement for inspection.

343.51(2) (2)

343.51(2)(a)(a) Subject to sub. (2m), the department shall prescribe the form and size of identification cards issued under this section and shall promulgate rules regarding the issuance and use of the cards. The identification cards shall be designed and displayed so as to enable law enforcement officers to determine that the vehicle, when parked, is entitled to parking privileges under s. 346.50 (2), (2a) and (3), but shall not be unnecessarily conspicuous when the vehicle is operated. Except as provided in par. (b), special identification cards shall be valid for 4 years.

343.51(2)(b) (b) The department shall issue special identification cards which are valid for limited periods of time if the statement required by sub. (1) indicates that the applicant's disability is temporary.

343.51(2)(c) (c) At least 30 days prior to the expiration of the card, the department shall mail a renewal application to the last-known address of each identification card holder. The application shall include all of the information required for issuance of a special identification card under sub. (1). The fee for a renewal identification card shall be the fee established by the department under sub. (1). Except as provided in par. (b), each card shall be valid for 4 years.

343.51(2m) (2m)

343.51(2m)(a)(a) The department may issue only one special identification card under this section to an applicant unless the applicant requests in the application, or subsequently in writing, a 2nd card.

343.51(2m)(b) (b) The department shall provide by rule for the issuance of special identification cards to replace special identification cards that have been lost or destroyed.

343.51(3) (3) The department shall disseminate information to all applicants for a special identification card under sub. (1) relating to the parking privileges granted under s. 346.50 (2), (2a) or (3) and their right to request enforcement of s. 346.505.

343.51 History History: 1979 c. 276; 1981 c. 119, 255; 1985 a. 87 s. 5; 1985 a. 202, 332; 1987 a. 19; 1989 a. 304; 1991 a. 240, 269; 1993 a. 16; 1995 a. 147; 1997 a. 27, 67, 252; 1999 a. 88; 2005 a. 455; 2007 a. 120.



343.52 Unlawful use of special identification cards.

343.52  Unlawful use of special identification cards.

343.52(1)(1) Any person or organization who does any of the following may be required to forfeit not less than $50 nor more than $300:

343.52(1)(a) (a) Lends to another a special identification card issued under s. 343.51, knowing that the person borrowing the card is not authorized by law to use it.

343.52(1)(b) (b) Displays a special identification card issued under s. 343.51 upon a vehicle that is not authorized by law to have the card displayed thereon or otherwise fraudulently uses a special identification card issued under s. 343.51 to the person or organization.

343.52(1)(c) (c) Knowingly provides information that is false or misleading in any material respect on an application for a special identification card under s. 343.51.

343.52(1)(d) (d) Knowingly provides information that is false or misleading in any material respect in a statement specified in s. 343.51 (1) submitted in support of an application for a special identification card under s. 343.51.

343.52(1m) (1m) Any person or organization that does any of the following shall forfeit not less than $200 nor more than $500:

343.52(1m)(a) (a) Fraudulently procures, makes, alters, reproduces, or duplicates a special identification card issued under s. 343.51, except as authorized by the department.

343.52(1m)(b) (b) Fraudulently uses a special identification card issued under s. 343.51 that was not issued to the person or organization by the department.

343.52(1m)(c) (c) Sells to another a special identification card issued under s. 343.51.

343.52(1r) (1r) Any person who violates s. 343.51 (1m) (b) may be required to forfeit not more than $10, except that a person charged with violating s. 343.51 (1m) (b) may not be convicted if he or she produces the statement in court or in the office of the officer issuing the citation, within 10 days after the date on which the citation is issued.

343.52(2) (2) The department shall cancel the special identification card of any person or organization who violates sub. (1) or (1m). The department may order a person or organization whose identification card has expired or has been canceled to surrender the card to the department. The department may take possession of any expired identification card or any identification card required to be canceled or may direct any traffic officer to take possession thereof and return it to the department.

343.52(3) (3)

343.52(3)(b)(b) A member of a disabled parking enforcement assistance council under s. 349.145 who observes a violation of this section may prepare a written report indicating that a violation has occurred. The report shall contain, if applicable, the time and location at which the violation occurred, and any other relevant information relating to the violation.

343.52(3)(c) (c) Within 24 hours after observing the violation, the member may deliver the report to a traffic officer of the political subdivision in which the violation occurred. A report which does not contain all of the information in par. (b) shall nevertheless be delivered and shall be maintained by the political subdivision for statistical purposes.

343.52(3)(d) (d)

343.52(3)(d)1.1. Within 48 hours after receiving a report containing all of the information in par. (b) and after conducting an investigation, the traffic officer may prepare a uniform traffic citation under s. 345.11 for the violation and may personally serve it upon the person or organization.

343.52(3)(d)2. 2. If with reasonable diligence the person or organization cannot be served under subd. 1. or if the person or organization lives outside of the jurisdiction of the issuing authority, service may be made by certified mail addressed to the person's or organization's last-known address.

343.52 History History: 1979 c. 276; 1981 c. 119; 1985 a. 29; 1993 a. 16, 256; 2005 a. 455; 2011 a. 98.



343.60 Definitions.

343.60  Definitions. In ss. 343.60 to 343.73:

343.60(1) (1) "Driver school" means a business that gives instruction, for compensation, in the operation of motor vehicles, except that it does not include any of the following:

343.60(1)(a) (a) A high school or technical college that teaches driver training as part of its regular school program and whose course of study in driver training meets the criteria for a driver education course under this chapter has been approved by the department of public instruction or technical college system board.

343.60(1)(b) (b) An institution of higher learning that teaches driver training as part of its teacher training program.

343.60(1)(c) (c) A motorcycle training school that offers a basic or experienced rider training course approved by the department.

343.60(1)(d) (d) Any driver training school that offers training exclusively in the operation of vehicles designed and manufactured for off-highway operation.

343.60(1)(e) (e) An instructor.

343.60(1g) (1g) "Driver school classroom" means any facility that is approved by the department and used to conduct driver training, but does not include a motor vehicle.

343.60(1m) (1m) " Driver school office" means the location at which the driver school business is conducted and approved by the department. "Driver school office" does not include any facility used only as a driver school classroom.

343.60(2) (2) "Fraudulent practices" includes, but is not limited to:

343.60(2)(a) (a) Any conduct or representation tending to give the impression that a license to operate a motor vehicle or any other license, registration or service granted by the secretary or department may be obtained by any means other than the means prescribed by law or by furnishing or obtaining the same by illegal or improper means; or

343.60(2)(b) (b) The requesting, accepting, exacting or collecting of money for such purpose.

343.60(3) (3) "Instructor" means any person who is employed by a driver school licensed under this chapter and who, for compensation, gives instruction in the operation of a motor vehicle.

343.60 History History: 1971 c. 154 s. 79 (2); 1977 c. 29 s. 1654 (7) (a), (c); 1983 a. 189; 1993 a. 399; 1995 a. 27 s. 9145 (1); 1997 a. 27; 2005 a. 397.



343.61 Driver school requirements.

343.61  Driver school requirements.

343.61(1) (1) The department shall issue and renew driver school licenses in conformity with the requirements of this subchapter. No person may operate a driver school, advertise, solicit bids for business, or provide services unless the person holds a valid driver school license issued by the department.

343.61(2) (2)

343.61(2)(a)(a) Application for a driver school license shall be made in the form and manner prescribed by the department, shall contain such information as is required by the department and shall be accompanied by the required fee. An application shall include the following:

343.61(2)(a)1. 1. Except as provided in subd. 1m., in the case of an individual, the individual's social security number.

343.61(2)(a)1m. 1m. In the case of an individual who does not have a social security number, a statement made or subscribed under oath or affirmation that the individual does not have a social security number. The form of the statement shall be prescribed by the department of children and families. A license that is issued by the department in reliance on a statement submitted under this subdivision is invalid if the statement is false.

343.61(2)(a)2. 2. In the case of a person who is not an individual, the person's federal employer identification number.

343.61(2)(a)3. 3. Identification of all driver school office and driver school classroom locations.

343.61(2)(a)4. 4. Proof of insurance required under sub. (3m) (a).

343.61(2)(am) (am) A driver school may provide to the department a written certification that the driver school has complied with all applicable driver school office and driver school classroom requirements imposed under this subchapter or under any rule promulgated by the department under this subchapter.

343.61(2)(b) (b) The department of transportation may not disclose any information received under par. (a) 1. or 2. to any person except to the department of children and families for purposes of administering s. 49.22, the department of revenue for the sole purpose of requesting certifications under s. 73.0301, and the department of workforce development for the sole purpose of requesting certifications under s. 108.227.

343.61(2m) (2m) The department may not issue or renew a driver school license if any of the following applies:

343.61(2m)(a) (a) The applicant or licensee or any officer, director, partner or other person directly interested in or actively involved in the driver school business was a former holder of, or actively involved in a driver school business operating under, a license issued under this section or a similar license issued by another jurisdiction or was directly interested in or a party actively involved in another driver school which held a license under this section or a similar license issued by another jurisdiction, or was the former holder of an instructor license issued under s. 343.62, and any such license was revoked or suspended.

343.61(2m)(b) (b) Subject to ss. 111.321, 111.322, and 111.335, the applicant or licensee or any officer, director, stockholder, partner or any person directly interested in or actively involved in the driver school business has been convicted of a felony, or any other disqualifying offense as established by rule by the department, in this state, or in another jurisdiction, including a conviction under the law of a federally recognized American Indian tribe or band in this state, for an offense that if committed in this state would be a felony or disqualifying offense, unless the person so convicted has been officially pardoned.

343.61(2m)(c) (c) The applicant or licensee does not have a driver school office.

343.61(2m)(d) (d) The applicant or licensee is not the true owner of the driver school.

343.61(2m)(e) (e) The applicant or licensee fails to provide the information or statement required under sub. (2) (a) 1. to 2.

343.61(2m)(f) (f) The applicant has made a material false statement or concealed a material fact in an application.

343.61(3) (3)

343.61(3)(a)(a)

343.61(3)(a)1.1. The required fee for any driver school license, or for any annual renewal thereof, is $95.

343.61(3)(a)2. 2. A driver school license expires on the date stated on the license, but not later than 24 months after the date on which the license is issued. The department may institute any system of initial license issuance that it considers advisable for the purpose of gaining a uniform rate of renewals. To put such a system into operation, the department may issue licenses that are valid for any period less than one year. If the department issues a license that is valid for less than one year, the department shall accordingly prorate the fees specified under subd. 1.

343.61(3)(b) (b) In addition to the fee under par. (a), an applicant or licensee under this section shall pay a one-time fee of $10 for each mailing address where one or more driver school classrooms are located.

343.61(3)(c) (c) The fee for a duplicate license certificate provided under sub. (4) (a) is $10.

343.61(3)(d) (d) The department shall charge a fee of $10 for any change to a license certificate, including a change in the location of a driver school office.

343.61(3)(e) (e) If any driver school license is lost, the department shall issue a replacement upon receipt of a completed application, satisfactory proof of eligibility, satisfactory proof of loss, and a fee established by the department by rule.

343.61(3m) (3m)

343.61(3m)(a)(a) A driver school shall maintain a standard liability insurance policy in the name of the school, with the minimum insurance coverage specified by rule by the department. The insurance policy shall require the insurer to notify the department not less than 30 days before the policy expires or is materially changed or canceled.

343.61(3m)(b) (b) A driver school shall file with the department a bond in the form and amount established by the department by rule.

343.61(4) (4)

343.61(4)(a)(a) If the department approves an application for a driver school license and the applicant pays the required fee, the department shall issue a license, and provide a license certificate, to the applicant. The licensee shall display the certificate in the licensee's driver school office, but is not required to display the certificate in any driver school classroom.

343.61(4)(b) (b) The location of each driver school office shall be identified in the license. Except as provided by the department by rule, no licensee may establish any driver school office within 1,500 feet of a department office where operator's licenses are issued, nor within 1,500 feet of any headquarters where official driving skills tests are given. Any change in address of any driver school office or driver school classroom must be reported to and approved by the department. A driver school may maintain driver school classrooms at locations other than the driver school office.

343.61(4)(c) (c) The use of the word "Wisconsin" or "State" in any firm name is prohibited.

343.61(5m) (5m) Any driver school licensed under this section may be authorized by the department to provide testing, limited to knowledge and signs tests, for students of the driver schools who are under the age of 18 and for driver school instructors. Authorized driver schools providing such testing shall meet standards and follow procedures established by the department by rule.

343.61 History History: 1977 c. 29 s. 1654 (7) (a), (e); 1977 c. 273; 1989 a. 31; 1993 a. 455; 1997 a. 27, 191, 237; 1999 a. 9, 32, 124; 2005 a. 397, ss. 6 to 18, 31 to 38, 55, 67, and 72; 2005 a. 466; 2007 a. 20; 2013 a. 36.



343.62 Instructor requirements.

343.62  Instructor requirements.

343.62(1) (1) The department shall issue and renew instructor's licenses in conformity with the requirements of this subchapter. No person, including a person holding a driver school license, may act as an instructor in a driver school unless the person holds a valid instructor's license issued by the department. No driver school may employ any person as an instructor unless the person holds a valid instructor's license issued by the department.

343.62(2) (2)

343.62(2)(a)(a) Application for an instructor's license shall be made in the form and manner prescribed by the department, shall contain such information as is required by the department and shall be accompanied by the required fee. Except as provided in par. (am), the application shall include the applicant's social security number.

343.62(2)(am) (am) If the applicant does not have a social security number, a statement made or subscribed under oath or affirmation that the applicant does not have a social security number. The form of the statement shall be prescribed by the department of children and families. A license that is issued by the department in reliance on a statement submitted under this paragraph is invalid if the statement is false.

343.62(2)(b) (b) The department of transportation may not disclose a social security number obtained under par. (a) to any person except to the department of children and families for the sole purpose of administering s. 49.22, the department of revenue for the sole purpose of requesting certifications under s. 73.0301, and the department of workforce development for the sole purpose of requesting certifications under s. 108.227.

343.62(3) (3)

343.62(3)(a)(a)

343.62(3)(a)1.1. The annual fee for an instructor's license is $25, except that no fee is required for an individual who is eligible for the veterans fee waiver program under s. 45.44.

343.62(3)(a)2. 2. An instructor's license expires on the date stated on the license, but not later than 24 months after the date on which the license is issued. The department may institute any system of initial license issuance that it considers advisable for the purpose of gaining a uniform rate of renewals. To put such a system into operation, the department may issue licenses that are valid for any period less than one year. If the department issues a license that is valid for less than one year, the department shall accordingly prorate the fee specified in subd. 1.

343.62(3)(b) (b) If an instructor's license is lost, the department shall issue a replacement upon receipt of a completed application, satisfactory proof of the instructor's eligibility, satisfactory proof of loss, and a fee established by the department by rule.

343.62(4) (4)

343.62(4)(a)(a) Except as provided in par. (b), the department may not issue an original instructor's license to an applicant unless all of the following apply:

343.62(4)(a)1. 1. The applicant completes a knowledge test developed by the department and administered as provided by rule, and designed to evaluate the applicant's knowledge of instruction procedures, motor vehicle and traffic laws, safety equipment requirements, and functions of essential automotive equipment, and the applicant passes the test with a score of at least 80 percent. An applicant who fails to receive a passing score may be reexamined, except that an applicant who fails to pass the test after 2 successive attempts may not be reexamined until one year has elapsed since the date of the last test. The department may by rule provide for an alternative requirement for the issuance of an instructor license in lieu of taking and passing the test under this subdivision. An applicant may not seek review under s. 343.69 of any determination by the department under this subdivision.

343.62(4)(a)2. 2. The applicant passes, with a score that exceeds the minimum standard for obtaining an operator's license, a driving skills test that includes driving maneuvers and parking involved in typical traffic situations. An applicant who fails to receive a passing score may be reexamined, except that an applicant who fails to pass the test after 2 successive attempts may not be reexamined until one year has elapsed since the date of the last test. The department may by rule provide for an alternative requirement for the issuance of an instructor license in lieu of taking and passing the test under this subdivision. An applicant may not seek review under s. 343.69 of any determination by the department under this subdivision.

343.62(4)(a)3. 3. The applicant is at least 19 years of age, holds a valid regular operator's license, and has at least 2 years of licensed experience operating a motor vehicle.

343.62(4)(a)4. 4. The applicant submits with the application a statement completed within the immediately preceding 24 months, except as provided by rule, by a physician licensed to practice medicine in any state, from an advanced practice nurse licensed to practice nursing in any state, from a physician assistant licensed or certified to practice in any state, from a podiatrist licensed to practice in any state, from a chiropractor licensed to practice chiropractic in any state, or from a Christian Science practitioner residing in this state, and listed in the Christian Science journal certifying that, in the medical care provider's judgment, the applicant is physically fit to teach driving.

343.62(4)(a)5. 5. The applicant is able to safely operate and control, from the passenger seat, a motor vehicle of the vehicle class and type in which the applicant will provide instruction for which satisfactory accommodation cannot be provided by adaptive vehicle equipment.

343.62(4)(a)6. 6. The applicant provides his or her social security number or the statement specified in sub. (2) (am) as required under sub. (2).

343.62(4)(a)7. 7. The applicant has provided to the department satisfactory evidence of the facts required of the applicant under sub. (2) (a).

343.62(4)(a)8. 8. The applicant has a driving record that is satisfactory to the department, as specified by rule.

343.62(4)(a)9. 9. Subject to ss. 111.321, 111.322 and 111.335, the applicant has not been convicted of a felony, or any other disqualifying offense as established by rule by the department, in this state, or in another jurisdiction, including a conviction under the law of a federally recognized American Indian tribe or band in this state, for an offense that if committed in this state would be a felony or disqualifying offense, unless the person so convicted has been officially pardoned.

343.62(4)(b) (b) Notwithstanding par. (a), the department may issue an original instructor's license that is restricted to classroom instruction to an applicant who does not otherwise qualify for a license because the applicant does not meet the requirements specified in par. (a) 2., 3., or 5. The department may not issue an instructor's license that is restricted to classroom instruction under this paragraph unless the applicant satisfies standards established by the department by rule relating to the ability of the applicant to communicate clearly and concisely and to control the classroom environment and behavior and establishing any further certification required by the department.

343.62(4)(c) (c) The department may not renew an instructor's license issued under this section unless the licensee meets the requirements specified under par. (a) 3. to 9., except that an instructor's license that is restricted to classroom instruction may be renewed to an applicant who meets the requirements specified in par. (a) 4. and 6. to 9.

343.62 History History: 1977 c. 29 s. 1654 (7) (e); 1989 a. 31; 1997 a. 27, 191, 237; 1999 a. 9; 2005 a. 397 ss. 19 to 25, 27, 29, 41 and 42; 2007 a. 20; 2009 a. 113; 2011 a. 209; 2013 a. 36.



343.66 Revocation, suspension, cancellation, or denial of renewal of driver school licenses and instructor's licenses.

343.66  Revocation, suspension, cancellation, or denial of renewal of driver school licenses and instructor's licenses.

343.66(1)(1) The department may suspend, revoke, or cancel any driver school license issued under s. 343.61 or instructor's license issued under s. 343.62, or, subject to ss. 343.61 and 343.62, refuse to renew a driver school license or instructor's license if, during any period, any of the following applies:

343.66(1)(a) (a) The licensee has made a material false statement or concealed a material fact in connection with the application for a license or the renewal of a license.

343.66(1)(b) (b) Subject to ss. 111.321, 111.322 and 111.335, the licensee or any partner, member, manager or officer of the licensee has been convicted of a felony, or any other disqualifying offense as established by rule by the department, in this state, or in another jurisdiction, including a conviction under the law of a federally recognized American Indian tribe or band in this state, for an offense that if committed in this state would be a felony or disqualifying offense, unless the person so convicted has been officially pardoned.

343.66(1)(c) (c) The licensee has failed to comply with any of the requirements of ss. 343.60 to 343.72 or rules promulgated under those sections.

343.66(1)(d) (d) The licensee or any partner, member, manager or officer of the licensee has been guilty of fraud or fraudulent practices in relation to the business conducted under the license or in relation to securing for himself or herself or another a license to operate a motor vehicle, or guilty of inducing another person to resort to fraud or fraudulent practices in relation to securing for himself or herself or another the license to operate a motor vehicle.

343.66(1)(e) (e) Subject to ss. 111.321, 111.322 and 111.335, the licensee has knowingly employed, as an instructor, a person who does not meet the requirements under s. 343.62.

343.66(1)(f) (f) The licensee has failed to maintain insurance as required by the department under s. 343.61 (3m) (a).

343.66(2) (2) The secretary shall deny, restrict, limit or suspend any driver school license issued under s. 343.61 or instructor's license issued under s. 343.62 or refuse to renew a driver school license or instructor's license if the applicant or licensee is an individual who is delinquent in making court-ordered payments of child or family support, maintenance, birth expenses, medical expenses or other expenses related to the support of a child or former spouse, or who fails to comply, after appropriate notice, with a subpoena or warrant issued by the department of children and families or a county child support agency under s. 59.53 (5) and related to paternity or child support proceedings, as provided in a memorandum of understanding entered into under s. 49.857.

343.66(3) (3) The secretary shall suspend or revoke a driver school license issued under s. 343.61 or an instructor's license issued under s. 343.62, if the department of revenue certifies under s. 73.0301 that the licensee is liable for delinquent taxes. A licensee whose driver school license or instructor's license is suspended or revoked under this subsection for delinquent taxes is entitled to a notice under s. 73.0301 (2) (b) 1. b. and a hearing under s. 73.0301 (5) (a) but is not entitled to any other notice or hearing under this subchapter.

343.66(3m) (3m) The secretary shall suspend or revoke a driver school license issued under s. 343.61 or an instructor's license issued under s. 343.62, if the department of workforce development certifies under s. 108.227 that the licensee is liable for delinquent unemployment insurance contributions. A licensee whose driver school license or instructor's license is suspended or revoked under this subsection for delinquent unemployment insurance contributions is entitled to a notice under s. 108.227 (2) (b) 1. b. and a hearing under s. 108.227 (5) (a) but is not entitled to any other notice or hearing under this subchapter.

343.66(4) (4) If a driver school or instructor's license is revoked, canceled, or suspended, the licensee shall surrender all driver school and instructor licenses to the department and no portion of any license fee shall be refunded.

343.66 History History: 1977 c. 29 s. 1654 (7) (c); 1977 c. 125; 1981 c. 334 s. 25 (1); 1981 c. 380, 391; 1991 a. 316; 1993 a. 112; 1997 a. 191; 2005 a. 397 ss. 43, 44, 46, 47, 56; 2007 a. 20; 2013 a. 36.



343.69 Hearings on license denials, cancellations, restrictions, suspensions, and revocations, and progressive enforcement action.

343.69  Hearings on license denials, cancellations, restrictions, suspensions, and revocations, and progressive enforcement action.

343.69(1) (1) If the department denies an application for original issuance or renewal of a driver school license or instructor's license, or revokes, suspends, cancels, or restricts any such license, the department shall notify the applicant or licensee in writing of the action by sending notice of the action by registered or certified mail to the last-known address of the licensee or applicant. Any person who is aggrieved by a decision of the department under this subsection may, within 10 days after the date of receiving notice of the department's action, request review of the action by the division of hearings and appeals in the department of administration under ch. 227. This subsection does not apply to denials, cancellations, restrictions, suspensions, or revocations of licenses under s. 343.66 (2), (3), or (3m).

343.69(2) (2) The department shall establish by rule a system of progressive enforcement action taken against licensees for violations of this subchapter or rules promulgated under this subchapter. This system shall include a procedure for addressing consumer complaints and taking action against licensees when such complaints are found to be substantiated.

343.69 History History: 1977 c. 29 ss. 1461, 1654 (7) (a), (c); 1977 c. 418; 1981 c. 347 s. 80 (2); 1993 a. 16; 1997 a. 191, 237; 2005 a. 397; 2013 a. 36.



343.71 Driver school records, curriculum, and operations.

343.71  Driver school records, curriculum, and operations.

343.71(1m)(1m) Every licensed driver school shall maintain all of the following records:

343.71(1m)(a) (a) A record showing the date, type, and duration of, and the name and address of each person receiving, all lessons, lectures, tutoring, instructions or other services relating to instructions in the operation of motor vehicles, and this record shall include the name of the instructor giving such lessons or instructions and identification of the vehicle in which any driving skills lesson is given.

343.71(1m)(b) (b) A file containing a copy of every agreement required under this paragraph. No driver school or instructor may provide lessons, lectures, tutoring or other services relating to instructions in the operation of motor vehicles unless a written agreement in a form approved by the department has been executed by the school and either the student if the student is at least 18 years of age or, if the student is under 18 years of age, the student's parent or legal guardian. The driver school shall give the student, or the parent or guardian if the student is under 18 years of age, the original agreement and shall retain and preserve a duplicate copy of the agreement.

343.71(2m) (2m) No licensee may agree to give unlimited driver lessons, nor represent or agree, orally or in writing or as a part of an inducement to sign any agreement, to give instructions until the student obtains an operator's license.

343.71(3m) (3m) No agreement may contain a "no refund" clause, but may contain the following: "The school will not refund any tuition or part of tuition if the school is ready, willing and able to fulfill its part of the agreement".

343.71(4) (4) All records of agreement must include the following statement: "This constitutes the entire agreement between the school and the student and no verbal statement or promises will be recognized".

343.71(5) (5) The department may not license a driver school unless its approved course of instruction does all of the following:

343.71(5)(a) (a) Acquaints each student with the hazards posed by farm machinery and animals on highways and provides instruction in safely dealing with such hazards.

343.71(5)(b) (b) Provides at least 30 minutes of instruction relating to organ and tissue donation and organ and tissue donation procedures.

343.71(5)(c) (c) Provides at least 30 minutes of instruction on motorcycle awareness, as approved by a recognized motorcycle safety and awareness organization, and pedestrian and bicycle awareness, as approved by a recognized pedestrian and bicycle safety and awareness organization.

343.71(5)(d) (d) Includes instruction relating to passing stopped emergency vehicles, tow trucks, and highway machinery equipment.

343.71(5)(e) (e) Acquaints each student with the hazards posed by railroad highway grade crossings and provides at least 30 minutes of instruction in safely dealing with these hazards.

343.71(5)(f) (f) Acquaints each student with the hazards posed by composing or sending electronic text messages or electronic mail messages while driving and with the provisions of s. 346.89 (3).

343.71(6) (6) A driver school shall notify the department of the name and address of each person who is under the age of 18 years at the commencement of a course in driver training and who fails to satisfactorily complete the course.

343.71 History History: 1977 c. 29 s. 1654 (7) (a); 2005 a. 397 ss. 18, 57 to 62, 64 to 66; 2005 a. 466 s. 8; 2007 a. 68; 2007 a. 96 s. 129; 2007 a. 97; 2009 a. 64, 180, 220; 2011 a. 173.



343.72 Rules for conducting driver schools; prohibited practices.

343.72  Rules for conducting driver schools; prohibited practices.

343.72(1)(1) No licensee may agree to give refresher lessons, unless the student states that he or she has had previous experience operating a motor vehicle.

343.72(5m) (5m) No driver school may represent that completion of a course of instruction will guarantee that the student will pass the driving skills test administered by the department or by a 3rd-party tester under s. 343.16 (1) (bm). A driver school may only represent by means of a certificate of completion that the student has satisfactorily completed the required course.

343.72(6) (6) All licensees must ascertain from the department the routes in the licensee's locale on which road tests are given by state license examiners and by authorized examiners of 3rd-party testers under s. 343.16 (1) (bm). No licensee may instruct on these routes, except that driver schools may operate on these routes if comparable training location opportunities are not otherwise available in the locale.

343.72(7) (7) Licensees may not publish, advertise, or create the impression that a license is guaranteed or assured. The display of a sign such as "License Secured Here" is forbidden.

343.72(10) (10) All driver training cars used by the school must be identified by a sign visible to other vehicles from behind stating that the vehicle is a driver school vehicle.

343.72(11) (11) All driver training vehicles must be registered with the department with a brief description of each, including the make, model, and registration number, and shall be kept in safe working condition, as established by the department by rule. The department may promulgate rules authorizing the department to place any driver training vehicle out of service for a vehicle equipment violation or for failure to file with the department proof of insurance for the vehicle.

343.72(12) (12) All driver training vehicles shall be equipped with dual controls so that the instructor can stop the vehicle promptly. The department may inspect these vehicles at its discretion. After initial inspection of any driver training vehicle by the department, a driver school may, as provided by rule, certify to the department the condition of any driver training vehicle of a model year not more than 3 years old.

343.72 History History: 1977 c. 29 s. 1654 (7) (a), (e); 1981 c. 314; 1991 a. 316; 2005 a. 397; 2009 a. 28.



343.73 Penalty.

343.73  Penalty. Any person who violates ss. 343.60 to 343.72 may be required to forfeit not less than $100 nor more than $200 for each offense.

343.73 History History: 1971 c. 278; 1973 c. 218; 2005 a. 397.



343.75 Control group testing by department.

343.75  Control group testing by department. The department may exempt certain persons from one or more of the mandatory requirements of this chapter to establish a test group in order to compare this group with a group of persons not exempted from any of the mandatory requirements of this chapter. After comparing these 2 groups, the department shall determine what effect, if any, that a particular mandatory requirement may have on highway safety in this state. The department shall submit any findings in this regard to the secretary who shall include them in the report required under s. 15.04 (1) (d).

343.75 History History: 1977 c. 29 s. 1654 (7) (e); 1977 c. 196 s. 131; 1977 c. 273; 1981 c. 390 s. 252.






344. Vehicles — financial responsibility.

344.01 Words and phrases defined.

344.01  Words and phrases defined.

344.01(1) (1) Words and phrases defined in ss. 340.01 and 343.01 are used in the same sense in this chapter unless a different definition is specifically provided.

344.01(2) (2) In this chapter the following words and phrases have the designated meanings:

344.01(2)(a) (a) "Judgment" means a judgment for damages rendered by a court of competent jurisdiction of any state or of the United States upon a cause of action arising out of the ownership, maintenance or use of any motor vehicle, including damages for care and for loss of services because of bodily injury to or death of any person and damages because of injury to or destruction of property and the consequent loss of use thereof, which judgment has become final by expiration without appeal of the time within which an appeal might have been taken or by final affirmation on appeal. "Judgment" also includes a judgment rendered by a court of competent jurisdiction upon a cause of action on an agreement of settlement for damages of the type specified in this paragraph, which judgment has become final within the meaning of this paragraph.

344.01(2)(b) (b) "Motor vehicle" means a self-propelled vehicle and also includes trailers and semitrailers designed for use with such vehicles, except that "motor vehicle" does not include farm tractors, well drillers, road machinery or snowmobiles.

344.01(2)(c) (c) "Operator" means a person who is in actual or constructive physical control of a motor vehicle. It includes a person who has parked a motor vehicle. It includes the driver of a vehicle being pushed or towed and, in case there is no person actually doing the driving, the person who is doing the pushing or towing.

344.01(2)(cm) (cm) Notwithstanding s. 340.01 (42), "owner" means, with respect to a vehicle that is registered, or is required to be registered, by a lessee of the vehicle under ch. 341, the lessee of the vehicle.

344.01(2)(d) (d) "Proof of financial responsibility" or "proof of financial responsibility for the future" means proof of ability to respond in damages for liability on account of accidents occurring subsequent to the effective date of such proof, arising out of the maintenance or use of a motor vehicle in the amount of $25,000 because of bodily injury to or death of one person in any one accident and, subject to that limit for one person, in the amount of $50,000 because of bodily injury to or death of 2 or more persons in any one accident and in the amount of $10,000 because of injury to or destruction of property of others in any one accident.

344.01(2)(e) (e) "Registration" means, in the case of a person whose vehicle is registered under ch. 341, the registration so issued; in the case of a person whose vehicle is not so registered, it means the privilege to register a vehicle in Wisconsin and the reciprocal privilege granted a nonresident to operate in Wisconsin a vehicle not registered in Wisconsin.

344.01(2)(f) (f) "State" means any state, territory or possession of the United States, the District of Columbia, or any province of the Dominion of Canada.

344.01(2)(g) (g) "Vehicle" means every device in, upon, or by which any person or property is or may be transported or drawn upon a highway, except vehicles used exclusively upon stationary rails or tracks and except electric personal assistive mobility devices.

344.01 History History: 1971 c. 277; 1973 c. 90; 1977 c. 293; 1981 c. 284; 1985 a. 187; Sup. Ct. Order, 146 Wis. 2d xiii (1988); 1997 a. 27; 2001 a. 90; 2009 a. 28; 2011 a. 14.



344.02 Hearing on suspension or impoundment.

344.02  Hearing on suspension or impoundment.

344.02(1)(1) Whenever the department under s. 344.13 gives notice of the amount of security required to be deposited and that an order of suspension or impoundment will be made if such security is not deposited, it shall afford the person so notified an opportunity for a hearing on the proposed action, if written request for a hearing is received by the department prior to the date specified in the notice, or prior to the postponed effective date of suspension if postponement has been granted under s. 344.14 (1). Upon receipt of timely request for hearing, the department shall fix the time and place of the hearing and give notice thereof to such person by regular mail. The scope of the hearing is limited to the matter set forth in s. 344.14 (2) (k) and, subject to s. 344.14 (2m), to whether or not the person is the owner of the motor vehicle to be impounded. Any person who fails without reasonable cause to appear at the time and place specified in the notice shall forfeit the right to a hearing.

344.02(2) (2) No law enforcement officer or other witness called by the person who has requested a hearing to testify on his or her behalf may be paid a witness fee by the department. No law enforcement officer called as a witness for the department may be paid any witness fee.

344.02(3) (3) Upon completion of the hearing, the department shall make findings of fact, conclusions of law, and a decision, and shall either proceed to order suspension of the person's operating privilege, or registrations, or both, and may also order the impoundment of the person's motor vehicle, in accordance with s. 344.14, or upon good cause appearing therefor, shall terminate the proceedings.

344.02(4) (4) The time during which enforcement of an order of suspension or impoundment is stayed pending completion of court review thereof shall not be included as part of the one-year period fixed by s. 344.18 (1) (d) for suspension or the period fixed under s. 344.185 (2) (a) or (b) for impoundment.

344.02 History History: 1971 c. 253; 1977 c. 29 ss. 1462, 1654 (7) (a), (c); 1977 c. 418; 1979 c. 258; 1981 c. 347 s. 80 (2); 1981 c. 363, 391; 1991 a. 269; 1993 a. 16; 1997 a. 27, 84.

344.02 Annotation The hearing procedures under this section satisfy due process. A person's minimal property interest is balanced by the state's interest in the procedures, which carry little risk of an erroneous deprivation of property. Kopf v. State, 158 Wis. 2d 208, 461 N.W.2d 813 (Ct. App. 1990).



344.03 Judicial review.

344.03  Judicial review.

344.03(1)(1) Any person aggrieved by a final decision of the department under this chapter may, at any time prior to 30 days after the entry of an order of suspension, revocation or impoundment, seek judicial review under ch. 227.

344.03(2) (2) If any person aggrieved by a decision of the department under this chapter fails to seek judicial review under ch. 227 within the time allowed in sub. (1), the circuit court may, upon the person's petition and notice to the department, and upon the terms and within a time as the court deems reasonable, but not later than one year after the act complained of or, in the case of an impoundment, after the vehicle has been ordered sold under s. 344.185 (2), allow a review with the same effect as though done within the time prescribed in sub. (1). This subsection does not authorize the court to stay suspension or revocation of an operator's license.

344.03 History History: 1977 c. 29 ss. 1463, 1654 (7) (c); 1977 c. 187, 418; 1981 c. 347 s. 80 (2); 1981 c. 363, 391; 1993 a. 16.



344.04 Power of court to stay suspension of registration or impoundment of vehicles.

344.04  Power of court to stay suspension of registration or impoundment of vehicles.

344.04(1) (1) Notwithstanding any other provision of this chapter, the secretary shall not suspend the registration of a vehicle when ordered not to do so by the court wherein the judgment for damages was had or, in a case not involving a judgment, when ordered not to do so by a court under petition of the registrant in accordance with sub. (2).

344.04(2) (2) Upon receiving information, other than of a judgment for damages in a court of this state, that would be cause for suspension of registration or impoundment of the vehicle, the secretary shall notify the registrant of the intention to suspend such registration or impound the vehicle. The registrant may thereupon petition any court of record in the registrant's county for an order enjoining the secretary's contemplated action, whereupon the judge of such court shall grant an order restraining the secretary in the matter until the petition is finally determined by the court. If such petition and order are served upon the secretary within 10 days after the date of the secretary's notice or in any event before the secretary has suspended the registration or impounded the vehicle, the secretary shall await the final determination of the court. The secretary shall be given notice of the hearing. Upon a showing that it would result in undue hardship upon the petitioner to have any such registration suspended or the vehicle impounded, the court shall issue an order restraining the secretary from suspending the registration or impounding the vehicle.

344.04(3) (3) This section does not authorize a court to stay suspension or revocation of an operator's license.

344.04 History History: 1977 c. 29 s. 1654 (7) (c); 1977 c. 273; 1981 c. 363; 1991 a. 269; 1997 a. 84.



344.05 Courts to report nonpayment of certain judgments.

344.05  Courts to report nonpayment of certain judgments.

344.05(1)(1) If a judgment of $500 or more for damages arising out of a motor vehicle accident is not satisfied within 30 days after its having become final by expiration without appeal of the time within which an appeal might have been taken or by final affirmation on appeal, the clerk of the court in which the judgment was rendered, or the judge if the court has no clerk, shall immediately forward to the secretary a certified copy of the judgment upon request of the judgment creditor or the attorney of record for the judgment creditor.

344.05(2) (2) If the defendant named in any certified copy of a judgment reported to the secretary is a nonresident, the secretary shall transmit a certified copy of the judgment to the official in charge of the issuance of licenses and registration certificates of the state of which the defendant is a resident.

344.05 History History: 1977 c. 29 s. 1654 (7) (c); 1981 c. 20; Sup. Ct. Order, 146 Wis. 2d xiii (1988); 1997 a. 84.



344.07 Responsibility law not to prevent other process.

344.07  Responsibility law not to prevent other process. Nothing in this chapter shall be construed as preventing the plaintiff in any action at law from relying for relief upon the other processes provided by law.



344.08 Suspension for failure to report accident.

344.08  Suspension for failure to report accident.

344.08(1)(1) The secretary may suspend the operating privilege or registration of any person who fails to report an accident as required by s. 346.70 or to give correctly the information requested by the secretary in connection with such report unless, in the judgment of the secretary, there was excusable cause for such failure or unless the accident did not result in injury or damage to the person or property of anyone other than the person so required to report.

344.08(2) (2) Any operating privilege suspended or revoked under this section, or suspended or revoked under any other section for failure to report an accident, shall be reinstated in accordance with s. 344.09 at the end of one year following the effective date of the suspension or revocation order if, during such one-year period, no notice of action has been filed with the department in the manner specified in s. 344.18 (1) (d).

344.08 History History: 1977 c. 29 s. 1654 (7) (a), (c); 1979 c. 258; 1991 a. 269; 1997 a. 84.



344.09 Reinstatement of operating privilege and registration.

344.09  Reinstatement of operating privilege and registration.

344.09(1)(1) Whenever the secretary is satisfied that the reason for suspending or revoking an operating privilege under this chapter has been removed, including satisfaction of any of the requirements of s. 344.18, the secretary shall order reinstatement of the operating privilege. The department shall give notice of the reinstatement to the person whose operating privilege was suspended or revoked in the manner it deems appropriate. The order reinstating a suspended operating privilege has the same effect as an automatic reinstatement under s. 343.39.

344.09(2) (2) Whenever an operating privilege suspended or revoked under this chapter is reinstated, any registration that was suspended or revoked along with the operating privilege is reinstated and the department shall return any surrendered and unexpired registration plate in its possession.

344.09(3) (3) Nothing in this section exempts a person from the applicable reinstatement fees under s. 341.36 or 343.21 or from complying with applicable provisions of s. 343.38.

344.09 History History: 1977 c. 29 s. 1654 (7) (a), (c); 1977 c. 273; 1985 a. 29; 1991 a. 269; 1997 a. 84.



344.12 Applicability of provisions relating to deposit of security for past accidents.

344.12  Applicability of provisions relating to deposit of security for past accidents. Subject to the exceptions contained in s. 344.14, the provisions of this chapter requiring deposit of security and requiring suspension for failure to deposit security apply to the operator and owner of every motor vehicle which is in any manner involved in an accident in this state which has resulted in bodily injury to or death of any person or damage to property of any other person of $1,000 or more.

344.12 History History: 1981 c. 20; 1991 a. 269; 1995 a. 113; 1997 a. 84.

344.12 Annotation Wisconsin's safety responsibility law. FitzGerald. WBB Feb. 1984.



344.13 Secretary to determine amount of security required following accident and to give notice thereof.

344.13  Secretary to determine amount of security required following accident and to give notice thereof.

344.13(1)(1) The secretary after receipt of a report of an accident of the type specified in s. 344.12 shall determine, with respect to such accident, the amount of security which is sufficient in the secretary's judgment to satisfy any judgment for damages resulting from such accident which may be recovered against either operator or owner of the vehicles involved in such accident. Such determination shall be based upon the total property damage suffered by other persons whose property was involved in the accident, not including the vehicle a person was operating when such operation was with the owner's permission, and on the extent of personal injuries, including deaths, involving other parties to the accident. The determination as to the amount of security required shall not be made with respect to operators or owners who are exempt from the requirements of security and suspension under s. 344.14 (2).

344.13(2) (2) The secretary shall determine the amount of security required to be deposited by each person on the basis of the accident reports or other information submitted. In addition to the accident reports required by law, the secretary may request from any of the persons, including passengers and pedestrians, involved in such accident such further information, sworn statements or other evidence relating to property damage, personal injury or death in motor vehicle accidents as deemed necessary to aid in determining the amount to be deposited as security under s. 344.14. Failure of a person to comply with such request is grounds for suspending such person's operating privilege but no suspension shall be made on such grounds until one follow-up request has been made and at least 20 days have elapsed since the mailing of the first request.

344.13(3) (3) The secretary within 90 days after receipt of a report of an accident of the type specified in s. 344.12 and upon determining the amount of security to be required of any person involved in such accident or to be required of the owner of any vehicle involved in such accident, shall give at least 10 days' written notice to every such person of the amount of security required to be deposited by the person. The notice also shall state that an order of suspension will be made as provided in s. 344.14, unless within such time security is deposited as required by the notice. The order of suspension may be made a part of the notice, with a provision that it will take effect on the date specified in this subsection unless security is deposited prior to that date.

344.13 History History: 1971 c. 253; 1977 c. 29 s. 1654 (7) (c); 1977 c. 273; 1991 a. 269; 1997 a. 84.

344.13 Annotation The 90-day time limit under sub. (3) is directory, not mandatory. Warner v. DOT, 102 Wis. 2d 232, 306 N.W.2d 266 (Ct. App. 1981).



344.14 Suspension for failure to deposit security; impoundment of vehicle; exceptions.

344.14  Suspension for failure to deposit security; impoundment of vehicle; exceptions.

344.14(1) (1) If a person who was given notice under s. 344.13 (3) fails to deposit security in the amount and by the time specified in the notice, the secretary shall immediately suspend the person's operating privilege if the person was the operator of a motor vehicle involved in the accident and all the person's registrations if the person was the owner of a motor vehicle involved in the accident unless the person furnishes proof satisfactory to the secretary that the person comes within one of the exceptions set forth in sub. (2). If the owner and operator are separate persons, only one of them need deposit security or the 2 persons may cooperate in depositing security. Upon request of the owner or operator in question, the secretary may postpone the effective date of a suspension under this section not to exceed 20 days.

344.14(1g) (1g) The secretary shall refuse registration of any vehicle owned by a person whose registration has been suspended or revoked under sub. (1).

344.14(1m) (1m) In addition to the suspensions under sub. (1), the secretary may order the impoundment of any motor vehicle which is:

344.14(1m)(a) (a) Registered in the name of the owner of the motor vehicle involved in the accident.

344.14(1m)(b) (b) Registered in the name of the operator of the motor vehicle involved in the accident.

344.14(2) (2) Subsections (1) and (1m) do not apply:

344.14(2)(a) (a) To the owner of a motor vehicle involved in an accident if the owner had in effect at the time of the accident a policy or bond with respect to such motor vehicle, which policy or bond complies with the requirements of s. 344.15.

344.14(2)(b) (b) To the operator who is not the owner of the vehicle involved in the accident if either the owner had in effect a policy or bond applying to the operator's operation of the motor vehicle at the time of the accident or there was in effect at the time of the accident a policy or bond with respect to the operator's operation of motor vehicles not owned by the operator, which policy or bond meets the requirements of s. 344.15.

344.14(2)(c) (c) To the operator or owner whose liability for damages resulting from the accident is, in the judgment of the secretary, covered by any other form of liability insurance policy or bond meeting the requirements of s. 344.15.

344.14(2)(d) (d) To any person qualifying as a self-insurer under s. 344.16 or to any person operating a vehicle for such self-insurer.

344.14(2)(e) (e) To the operator or owner of a vehicle involved in an accident wherein no injury was caused to the person of anyone other than such operator or owner and wherein damage to property of any one person other than such operator or owner did not equal or exceed $1,000.

344.14(2)(f) (f) To the operator or owner of a vehicle legally parked at the time of the accident, provided that the operators of the other vehicles involved admit that such vehicle was legally parked or other proof establishing such fact to the secretary's satisfaction is filed.

344.14(2)(g) (g) To the owner of a vehicle if, at the time of the accident, the vehicle was being operated without the owner's permission, express or implied, or was parked by a person who had been operating such vehicle without such permission.

344.14(2)(h) (h) To any person who would otherwise have to deposit security if, prior to the date the secretary would otherwise suspend the person's operating privilege and registrations under sub. (1) or order the impoundment of the motor vehicle under sub. (1m), there is filed with the secretary evidence satisfactory to the secretary that the person has been released from liability or has been finally adjudicated not to be liable or has executed a duly acknowledged written agreement providing for the payment of an agreed amount in installments with respect to all claims for injuries or damage resulting from the accident. The secretary may accept a release from liability executed by a parent as natural guardian or by a guardian ad litem on behalf of a minor child with respect to property damage or personal injuries sustained by the minor.

344.14(2)(i) (i) To the owner of a vehicle insured as required by s. 121.53, 194.41 or 194.42 or to the operator of such vehicle if operating with the owner's permission at the time of the accident.

344.14(2)(j) (j) To the owner of a vehicle involved in an accident if at the time of the accident such vehicle was owned by or leased to the United States, this state or any county or municipality of this state, or to the operator of such vehicle if operating such vehicle with permission.

344.14(2)(k) (k) To the operator or the owner of a vehicle involved in an accident when it appears to the satisfaction of the secretary that there does not exist a reasonable possibility of a judgment in the amount claimed or in a lesser amount being rendered against such operator as a result of the accident.

344.14(2)(L) (L) To the operator or owner involved in an accident if, at the time of the accident, the operator was complying with s. 344.62 (1) or s. 344.63 (1) applies.

344.14(2m) (2m) A motor vehicle may not be impounded under sub. (1m) if the vehicle is registered, or is required to be registered, in the name of the lessee of the vehicle.

344.14(4) (4)

344.14(4)(a)(a) Before the impoundment of a motor vehicle under sub. (1m), the department shall conduct a reasonable search for the owner of the motor vehicle and any holder of a security interest, mortgage or other interest and notify the person so identified of the action.

344.14(4)(b) (b) Any person notified under par. (a) before the vehicle is impounded shall be given not less than 10 days to furnish sufficient proof to the secretary that one of the exceptions in sub. (2) applies.

344.14 History History: 1971 c. 78; 1971 c. 164 s. 83; 1971 c. 253; 1975 c. 55, 199, 297; 1977 c. 29 s. 1654 (7) (a), (c); 1977 c. 273; 1981 c. 20, 363; 1983 a. 217; 1989 a. 105; 1991 a. 269, 316; 1995 a. 113; 1997 a. 27, 84; 2009 a. 28, 242.



344.15 Requirements as to policy or bond.

344.15  Requirements as to policy or bond.

344.15(1) (1) No policy or bond is effective under s. 344.14 unless issued by an insurer authorized to do an automobile liability or surety business in this state, except as provided in sub. (2), or unless the policy or bond is subject, if the accident has resulted in bodily injury or death, to a limit of not less than $25,000 because of bodily injury to or death of one person in any one accident and, subject to that limit for one person, to a limit of not less than $50,000 because of bodily injury to or death of 2 or more persons in any one accident and, if the accident has resulted in injury to or destruction of property, to a limit of not less than $10,000 because of injury to or destruction of property of others in any one accident.

344.15(2) (2) A policy or bond with respect to a vehicle which was not registered in this state or was registered elsewhere at the time of the effective date of the policy or bond or the most recent renewal thereof may be effective under s. 344.14 even though not issued by an insurer authorized to do an automobile liability or surety business in this state if the policy or bond either meets the liability limits specified in sub. (1) or meets the liability limits of the equivalent law of the state in which issued and such limits are, in the judgment of the secretary, adequate to cover any damage or injury involved in the accident in question.

344.15(3) (3) Where service of process is made on the secretary, the secretary shall forthwith mail by registered mail a copy of the process papers to the insurer at the address given. In all cases of such service, there shall be served 2 authenticated copies for the secretary and such additional number of authenticated copies as there are defendants so served in the action. One of the secretary's copies shall be retained for the secretary's record of service and the other copy shall be returned with proper certificate of service attached for filing in court as proof of service of the copies by having mailed them by registered mail to the defendants named therein. The service fee shall be $4 for each defendant so served.

344.15(4) (4) After receipt of the report of an accident of the type specified in s. 344.12, the secretary may forward to the insurer named therein, that portion of the report or other notice which pertains to an automobile liability policy or bond. The secretary shall assume that an automobile liability policy or bond as described in this section was in effect and applied to both the owner and operator with respect to the accident unless the insurer notifies the secretary otherwise within 30 days from the mailing to the insurer of that portion of the report or other notice pertaining to the automobile liability policy or bond. Upon receipt of notice from the insurer that an automobile liability policy or bond was in effect as to the owner only, the operator only or was not in effect as to either of them, the secretary shall within the remainder of the 90-day period specified in s. 344.13 (3) require the owner or operator or both, whichever is applicable, to deposit security pursuant to this chapter. As respects permission to operate the vehicle, the insurer may correct the report or other notice only if it files with the secretary within the 30-day period specified in this subsection an affidavit signed by the owner stating that the operator did not have the owner's permission to operate the vehicle. Where the insurer's failure to notify the secretary within 30 days of a correction in that portion of the report or other notice pertaining to an automobile liability policy or bond is caused by fraud, the insurer shall notify the secretary of the correction within 30 days of the time the fraud is discovered.

344.15(5) (5) Nothing in this chapter shall be construed to impose any obligation not otherwise assumed by the insurer in its automobile liability policy or bond except that if no correction is made in the report or other notice within 30 days after it is mailed to the insurer, the insurer, except in case of fraud, whenever such fraud may occur, is estopped from using as a defense to its liability the insured's failure to give permission to the operator or a violation of the purposes of use specified in the automobile liability policy or bond or the use of the vehicle beyond agreed geographical limits.

344.15 History History: 1975 c. 55; 1977 c. 29 s. 1654 (7) (c); 1977 c. 60, 293, 418; 1979 c. 102; 1981 c. 284; 1985 a. 29; 2009 a. 28, 244; 2011 a. 14.

344.15 Annotation The failure to make a correction within the 30-day period under sub. (5) only estops an insurer from asserting one of the defenses listed in that subsection. Holmgren v. Strebig, 54 Wis. 2d 590, 196 N.W.2d 655 (1972).

344.15 Annotation The 30-day notice requirement in subs. (4) and (5) is mandatory. Substantial compliance was inapplicable. Midwest Mutual Insurance Co. v. Nicolazzi, 138 Wis. 2d 192, 405 N.W.2d 732 (Ct. App. 1987).

344.15 Annotation When the insured is also the operator, subs. (4) and (5) do not operate to estop an insurer from raising a "permission" defense. Nelson v. Zeimetz, 150 Wis. 2d 785, 442 N.W.2d 530 (Ct. App. 1989).

344.15 Annotation Coverage of automobile liability insurance is not mandatory in Wisconsin, and a liability policy issued in Oregon with limits of $10,000 per person is not in conflict with this statute. Schanche v. Estate of Alvarez, 368 F. Supp. 543.



344.16 Requirements as to self-insurers.

344.16  Requirements as to self-insurers.

344.16(1) (1) Any person in whose name more than 25 motor vehicles are registered may qualify as a self-insurer by obtaining a certificate of self-insurance issued by the secretary as provided in sub. (2).

344.16(2) (2) The secretary may, upon the application of such a person, issue a certificate of self-insurance when satisfied that such person is possessed and will continue to be possessed of ability to pay judgments obtained against such person.

344.16(3) (3) Upon not less than 5 days' notice and a hearing pursuant to such notice, the secretary may upon reasonable grounds cancel a certificate of self-insurance. Failure to pay any judgment within 30 days after such judgment has become final constitutes a reasonable ground for cancellation of a certificate of self-insurance.

344.16 History History: 1977 c. 29 s. 1654 (7) (c); 1977 c. 273.

344.16 Annotation The uninsured motorist coverage requirements of s. 632.32 are inapplicable to self-insured entities under s. 344.16. Classified Insurance Co. v. Budget Rent-A-Car Inc. 186 Wis. 2d 476, 521 N.W.2d 478 (Ct. App. 1994).

344.16 Annotation No statute requires a self-insured entity under s. 344.16 to provide uninsured motorist coverage as part of the optional insurance it offers to its customers. Prophet v. Enterprise Rent-A-Car Company, Inc. 2000 WI App 171, 238 Wis. 2d 150, 617 N.W.2d 225, 99-0776.

344.16 Annotation A car-rental company issued a certificate of self-insurance under this section and subject to liability limits under ss. 344.01 (2) (d) and 344.51 was not a self-insurer for purposes of an underinsured motorist clause that excluded coverage for a vehicle owned or operated by a "self-insurer." Bethke v. Auto-Owners Insurance Company, 2013 WI 16, 345 Wis. 2d 533, 825 N.W.2d 482, 10-3153.



344.17 Requirements as to form and amount of security.

344.17  Requirements as to form and amount of security.

344.17(1)(1) The security required under s. 344.14 shall be in such form and in such amount as the secretary may require but in no case in excess of the limits specified in s. 344.15 (1) with reference to the acceptable limits of a policy or bond. The person depositing security shall specify in writing the person or persons on whose behalf the deposit is made and, at any time while such deposit is in the custody of the secretary, the person depositing it may, in writing, amend the specification of the persons on whose behalf the deposit is made to include an additional person or persons, subject to the limitation that a single deposit of security shall be applicable only on behalf of persons required to furnish security because of the same accident.

344.17(2) (2) The secretary may reduce the amount of security ordered in any case if, in the secretary's judgment, from evidence submitted, the amount ordered is excessive or has become excessive by filed release on part of the liability or by adjudication reducing the extent of the liability. In case the security originally ordered had been deposited at the time the reduced amount is ordered, the excess over the reduced amount shall be returned to the depositor or the personal representative forthwith, notwithstanding s. 344.20.

344.17 History History: 1973 c. 189 s. 20; Sup. Ct. Order, 67 Wis. 2d 585, 776 (1975); 1975 c. 218, 270, 421, 422; 1977 c. 29 s. 1654 (7) (c); 1977 c. 43, 273.



344.18 Duration of suspension for failure to deposit security.

344.18  Duration of suspension for failure to deposit security.

344.18(1)(1) Any registration suspended or revoked under s. 344.14 shall remain suspended or revoked and shall not be renewed or reinstated until the person pays the fee required under s. 341.36 (1m), meets one of the requirements under pars. (a) to (d) and satisfies the requirements of sub. (1m). Any operating privilege suspended or revoked under s. 344.14 shall remain suspended or revoked and shall not be reinstated until the person pays the fees required under s. 343.21 (1) (j) and (n), complies with the applicable provisions of s. 343.38 and meets any of the following requirements:

344.18(1)(a) (a) The person whose operating privilege or registration was suspended or revoked deposits the security required under s. 344.14.

344.18(1)(b) (b) There is filed with the secretary evidence satisfactory to the secretary that the person whose operating privilege or registration was suspended or revoked has been released from liability or has been finally adjudicated not to be liable. The secretary may accept a release executed by a parent on behalf of a minor child only as provided under s. 344.14 (2) (h).

344.18(1)(c) (c) There is filed with the secretary evidence satisfactory to the secretary that the person whose operating privilege or registration was suspended or revoked has executed a duly acknowledged written agreement in accordance with s. 344.14 (2) (h) and subject to sub. (3).

344.18(1)(d) (d) One year has elapsed since the effective date of the suspension or revocation order and, during such period, no notice has been filed with the secretary by any claimant that an action was commenced by a party in interest. If the action was commenced in a court of record, the notice required by this paragraph shall include a certified copy of the summons and complaint or counterclaim or cross-complaint and proof of service filed therein. In all cases of service under s. 345.09, an additional notice and service must be made under this chapter to avail oneself of the provisions of this chapter.

344.18(1m) (1m)

344.18(1m)(a)(a) Unless 3 years have elapsed since the date that a requirement under sub. (1) (a), (b), (c), or (d) has been met or unless the person is a nonresident, the person whose operating privilege or registration was suspended or revoked under s. 344.14 shall file with the department and maintain in effect proof of financial responsibility in the amount, form, and manner specified in this chapter.

344.18(1m)(b) (b) This subsection applies as a condition precedent to reinstatement of an operating privilege or registration suspended or revoked under s. 344.14.

344.18(3) (3) If a person defaults in the payment of any installment under a duly acknowledged written agreement, the secretary, upon notice of such default given in no event later than 30 days after the time for final installment, shall immediately suspend the registrations and operating privilege of the defaulting person. A suspension or revocation of registration under this subsection shall remain in effect until the person pays the fee required under s. 341.36 (1m), meets the requirement under par. (a) or (b) and satisfies the requirements of sub. (3m). A suspension or revocation of an operating privilege under this subsection shall remain in effect until the person pays the fees required in s. 343.21 (1) (j) and (n), complies with the applicable provisions of s. 343.38 and meets any of the following requirements:

344.18(3)(a) (a) Such person deposits the security required under s. 344.14.

344.18(3)(b) (b) One year has elapsed since the effective date of the suspension or revocation order and, during such period, no notice has been filed with the secretary by any claimant that an action was commenced by a party in interest. The notice required by this paragraph shall comply with sub. (1) (d).

344.18(3m) (3m)

344.18(3m)(a)(a) Unless 3 years have elapsed since the date that a requirement under sub. (3) (a) or (b) has been met or unless the person is a nonresident, the person whose operating privilege or registration was suspended or revoked under sub. (3) shall file with the department and maintain in effect proof of financial responsibility in the amount, form, and manner specified in this chapter.

344.18(3m)(b) (b) This subsection applies as a condition precedent to reinstatement of an operating privilege or registration suspended or revoked under sub. (3).

344.18(3r) (3r) The secretary shall refuse registration of any vehicle owned by a person whose registration has been suspended or revoked under sub. (3).

344.18(4) (4) The secretary shall not suspend, as required by sub. (3), if the defaulting person has made payments to the extent specified in s. 344.15 (1) with reference to the acceptable limits of a policy or bond.

344.18 History History: Sup. Ct. Order, 67 Wis. 2d 585, 766 (1975); 1975 c. 55, 199; 1977 c. 29 s. 1654 (7) (c); 1977 c. 273; 1979 c. 32, 258; 1981 c. 20; 1985 a. 202 ss. 29, 37; 1987 a. 3; 1991 a. 269, 315; 1997 a. 84; 2007 a. 20; 2009 a. 242, 245.



344.185 Duration of impoundment of motor vehicle; disposition.

344.185  Duration of impoundment of motor vehicle; disposition.

344.185(1)(1) Any motor vehicle impounded under s. 344.14 (1m) may not be returned to the owner unless:

344.185(1)(a) (a) An owner or holder of a security interest, mortgage or other interest who is first notified after the vehicle is impounded furnishes satisfactory proof to the secretary that one of the exceptions in s. 344.14 (2) applies and pays the expenses incurred by the department in impounding the vehicle; or

344.185(1)(b) (b) The owner deposits the security required under s. 344.13 (3) and pays the expenses incurred by the department in impounding the vehicle.

344.185(2) (2)

344.185(2)(a)(a) Any impounded vehicle which is not returned to the owner within 30 days after impoundment shall be sold by the department.

344.185(2)(b) (b) If the owner is making a good faith attempt to redeem the vehicle under sub. (1), the department may grant an extension of up to 30 additional days before selling the vehicle.

344.185(2)(c) (c) The department, upon request, may permit the person who, according to the department's records, holds a security interest in the vehicle to accept and maintain custody of the vehicle after impoundment or to sell the vehicle in a commercially reasonable manner at a public or private sale. The proceeds of the sale under this paragraph shall be transmitted to the department for distribution under par. (e).

344.185(2)(d) (d) If the vehicle is sold, any person who is the holder of a security interest which is perfected under s. 342.19 shall be notified of the sale and any person who holds a security interest, mortgage or other interest in the vehicle and who acquired the security interest, the mortgage or other interest in good faith may file a claim within 30 days after the sale with the department.

344.185(2)(e) (e)

344.185(2)(e)1.1. The money from the sale of a vehicle shall be used first for payment of all proper expenses of impounding, preparing for the sale and selling the vehicle, including expenses for seizure, maintenance of custody and advertising. Any remaining money may be paid to a claimant under par. (d) in the priority provided under s. 342.19.

344.185(2)(e)2. 2. All other proceeds of the sale remaining after the payments under subd. 1. shall be retained by the secretary of transportation and applied as security for payment of judgments and assignments as provided under s. 344.20 (2). Any amounts not used to pay judgments or assignments shall be transmitted to the secretary of administration for deposit in the school fund.

344.185(3) (3) Notwithstanding subch. VI of ch. 409 and ch. 425:

344.185(3)(a) (a) A creditor with a security interest in a vehicle which is ordered sold under this section may accelerate the maturity of the secured indebtedness, is not required to give notice of default and right to cure, may accept custody of the vehicle and may conduct the sale of the vehicle as provided under sub. (2) (c) without sending notification of the sale to the debtor and may receive proceeds from the sale as provided under sub. (2) (e).

344.185(3)(b) (b) The owner of a vehicle which is ordered sold under this section is deemed in default under the instrument securing the indebtedness but has no right to cure the default or redeem the vehicle once the sale has been ordered, may not receive any proceeds from the sale and remains liable to a secured party for any deficiency which remains unsatisfied after the distribution under sub. (2) (e).

344.185(4) (4) When a vehicle is sold by or at the direction of the department under this section, the sale transfers to the purchaser for value all of the owner's rights therein, and discharges all security interests in the vehicle. The purchaser takes free of all such rights and interests even though the sale is not conducted in a commercially reasonable manner or the department fails to give the notifications required under s. 344.14 (4) (a):

344.185(4)(a) (a) In the case of the public sale, if the purchaser has no knowledge of such defects in the sale and does not buy in collusion with the department, other bidders or the person conducting the sale; or

344.185(4)(b) (b) In any other case, if the purchaser acts in good faith.

344.185 History History: 1981 c. 363; 2001 a. 10; 2003 a. 33.



344.19 Applicability to nonresidents, unlicensed drivers, unregistered motor vehicles and accidents in other states.

344.19  Applicability to nonresidents, unlicensed drivers, unregistered motor vehicles and accidents in other states.

344.19(1)(1) If the operator or the owner of a motor vehicle involved in an accident within this state has no license or registration, whether because the operator or owner is a nonresident or because the operator or owner is a resident who has failed or neglected to obtain a license or registration in this state, the operator or owner shall not be allowed a license or registration until the operator or owner has complied with the requirements of this chapter to the same extent as would be necessary if, at the time of the accident, the operator or owner had held a license and registration in this state.

344.19(2) (2) If the operating privilege or registration of a nonresident is suspended under s. 344.14, the secretary shall transmit a certified copy of the record of such action to the administrator of the division of motor vehicles or equivalent official of the state in which that person resides if the law of the state in which that person resides provides for similar action by the administrator or equivalent official of that state in the event that a resident of this state has a nonresident's operating privilege or registration in that state suspended or revoked for failure to comply with the safety responsibility law of that state.

344.19(3) (3) Upon receipt of such certification from another state to the effect that the operating privilege or registration of a resident of this state has been suspended or revoked in such other state under a law providing for its suspension or revocation for failure to deposit security for payment of judgments arising out of a motor vehicle accident, under circumstances which would require the secretary to suspend a nonresident's operating privilege or registration had the accident occurred in this state, the secretary shall suspend the operating privilege of such resident if he or she was the operator and all of his or her registrations if he or she was the owner of a motor vehicle involved in such accident. The department may accept a certification which is in the form of a combined notice of required security and suspension order, but shall not suspend a resident's operating privilege or registration on the basis of such order until at least 30 days have elapsed since the time for depositing security in the other state expired. A suspension or revocation of operating privilege under this section shall continue until such resident furnishes evidence of his or her compliance with the law of the other state relating to the deposit of security, pays the fees required under s. 343.21 (1) (j) and (n) and complies with the applicable provisions of s. 343.38. A suspension or revocation of registration under this section shall continue until such resident furnishes evidence of his or her compliance with the law of the other state relating to the deposit of security, pays the fee required under s. 341.36 (1m) and satisfies the requirements of sub. (3m).

344.19(3g) (3g) The secretary shall refuse registration of any vehicle owned by a person whose registration has been suspended or revoked under sub. (3).

344.19(3m) (3m)

344.19(3m)(a)(a) Unless 3 years have elapsed since compliance of the resident with the law of the other state relating to the deposit of security, the resident whose operating privilege or registration was suspended or revoked under sub. (3) shall file with the department and maintain in effect proof of financial responsibility in the amount, form and manner specified in this chapter.

344.19(3m)(b) (b) This subsection applies as a condition precedent to reinstatement of an operating privilege or registration suspended or revoked under sub. (3).

344.19 History History: 1977 c. 29 ss. 1464, 1654 (7) (a), (c); 1991 a. 269, 316; 1997 a. 84; 2007 a. 20.



344.20 Custody, disposition and return of security.

344.20  Custody, disposition and return of security.

344.20(1)(1) Security shall be deposited with the secretary in compliance with this chapter.

344.20(2) (2) The secretary shall apply the security only to the payment of judgments and assignments and only as provided in this subsection:

344.20(2)(a) (a) The security may be applied to the payment of judgments for damages arising out of the accident in question rendered against either operator or owner for the damages resulting from such accident in an action at law. Any party to such action in favor of whom a judgment was rendered may move to have the court order the secretary to transmit to the court for application to the payment of the judgment the money or securities available for such purpose, and the court may so order. The secretary shall transmit to the clerk of the court the money or securities in the amount authorized by par. (c) or in the amount specified in the court order if less than the amount so authorized. Securities transmitted shall be valued at the same amount as when received by the department. Any excess shall be returned by the court to the secretary to be held by the secretary subject to the provisions of this chapter.

344.20(2)(b) (b) Subject to the restrictions imposed by par. (c), the security may be applied to the payment of a duly acknowledged assignment by the person who made the deposit, provided the assignment is accompanied by releases signed by all parties in interest and releasing the assignor from all liability to such parties on account of damages arising out of the accident in question.

344.20(2)(c) (c) No amount in excess of the portion designated by the secretary as having been deposited on account of damages suffered by the assignee or judgment creditor or person representing either of them shall be paid out on behalf of such person unless the depositor has been released from liability by all other parties in interest. In the latter event, the deposit may be applied to the payment of the judgment or assignment in question without regard to the designations.

344.20(3) (3)

344.20(3)(a)(a) The deposit of security or any balance thereof shall be returned to the depositor or the personal representative under the conditions provided in par. (b) or (c).

344.20(3)(b) (b) The deposit or any balance thereof shall be returned when evidence satisfactory to the secretary has been filed that one of the contingencies specified in s. 344.18 (1) (b), (c) or (d) or (3) (b) has occurred.

344.20(3)(c) (c) If the provisions of s. 344.18 (1) (b), (c) or (d) or (3) (b) are not applicable, the deposit or any balance thereof shall be returned when one year has elapsed from the date the deposit was made and during that period no notice has been filed with the secretary by any claimant that an action was commenced by a party in interest. If the action was commenced in a court of record, the notice required by this paragraph shall include a certified copy of the summons and complaint or counterclaim or cross complaint and proof of service filed therein. In all cases of service under s. 345.09, an additional notice and service must be made under this chapter to avail oneself of the provisions of this chapter.

344.20(4) (4) Security deposited under this section shall be paid into the transportation fund and invested in accordance with s. 25.17 (1) (v).

344.20 History History: 1973 c. 12; 1975 c. 270, 421; 1977 c. 29 ss. 1464m, 1654 (7) (a), (c); 1977 c. 273; 1979 c. 258; 1991 a. 189, 269.



344.21 Matters not to be evidence in civil suits.

344.21  Matters not to be evidence in civil suits. Neither the report required following an accident, the action taken by the department pursuant to this chapter, the findings, if any, upon which such action is based nor the security filed as provided in this chapter shall be referred to in any way or be any evidence of the negligence or due care of either party at the trial of any action at law to recover damages, but this shall not be construed to exclude a notice of insurance filed pursuant to s. 344.14 or 344.15 (4), or both, from being admissible in evidence where it would otherwise be material and admissible under the rules of evidence.

344.21 History History: 1977 c. 29 s. 1654 (7) (e); 1985 a. 29.



344.22 Short title.

344.22  Short title. Sections 344.12 to 344.22 and the general provisions applicable thereto may be cited as the safety responsibility law.



344.24 Applicability of sections relating to proof of financial responsibility for the future.

344.24  Applicability of sections relating to proof of financial responsibility for the future. Sections 344.29 to 344.41 are applicable in all cases in which a person is required to deposit proof of financial responsibility for the future, including those cases in which a person is required to deposit proof of financial responsibility for the future under ss. 344.25 to 344.27, those cases in which the deposit of proof of financial responsibility for the future is a condition precedent to reinstatement of an operating privilege or registration suspended or revoked under s. 344.14, 344.18 (3) or 344.19 (3) and those cases in which the deposit of proof of financial responsibility for the future is a condition precedent to issuance of an operator's license under s. 343.38 (4) or reinstatement of an operating privilege revoked under ch. 343.

344.24 History History: 1989 a. 72; 1991 a. 269; 1997 a. 84.



344.25 Suspension for nonpayment of judgment; exceptions.

344.25  Suspension for nonpayment of judgment; exceptions. Upon the receipt, under s. 344.05, of a certified copy of a judgment for damages of $500 or more arising out of a motor vehicle accident, the secretary shall immediately suspend the operating privilege and all registrations of the person against whom such judgment was rendered, subject to the following exceptions:

344.25(1) (1) If the judgment arose out of an accident caused by the ownership or operation, with permission, of a vehicle owned by or leased to the United States, this state or any county or municipality of this state or a vehicle subject to the requirements of s. 121.53, 194.41 or 194.42, the secretary shall not suspend such operating privilege or registration.

344.25(2) (2) If the judgment creditor consents in writing in such form as the secretary may prescribe that the judgment debtor be allowed to retain or reinstate the operating privilege and registrations, the same may be allowed by the secretary for 6 months from the date of such consent and thereafter until such consent is revoked in writing, notwithstanding default in the payment of such judgment or of any installments thereof as prescribed in s. 344.27, provided the judgment debtor furnishes proof of financial responsibility for the future and maintains such proof at all times when such license and registrations are in effect during a period of 3 years following the date on which the agreement is filed with the secretary.

344.25(3) (3) The secretary shall not suspend such operating privilege or registrations if the judgment debtor obtains a court order for installment payments and furnishes proof of financial responsibility as provided in s. 344.27.

344.25(5) (5) When the secretary receives certification of the entry of a damage judgment in accordance with s. 344.05 against a resident of this state which has been entered by an Indian tribal court in this state or by a court in another jurisdiction, the secretary shall give notice to the person of the receipt of the certification of judgment. If satisfaction of such judgment is not made and copy of such satisfaction filed with the secretary within 30 days from the date such notice was given, the secretary shall suspend the operating privilege and registrations of such judgment debtor.

344.25(6) (6) Notwithstanding sub. (5), subs. (2) and (3) apply to a damage judgment in accordance with s. 344.05 against a resident of this state which has been entered by an Indian tribal court in this state.

344.25(7) (7) At the time of the motor vehicle accident giving rise to the judgment, the person was complying with s. 344.62 (1) or s. 344.63 (1) applies.

344.25 History History: 1977 c. 29 s. 1654 (7) (c); 1977 c. 273; 1981 c. 20; 1989 a. 105; 1991 a. 39; 1997 a. 84; 1999 a. 80; 2009 a. 28.



344.26 Suspension after judgment for money damages.

344.26  Suspension after judgment for money damages.

344.26(1)(1)

344.26(1)(a)(a) Subject to the exceptions stated in ss. 344.25 (2) and 344.27 (2), any operating privilege or registration suspended or revoked under s. 344.25 shall remain suspended or revoked for 5 years from the date of entry of judgment or until the judgment is stayed, satisfied, or discharged, whichever is earlier, and, unless 3 years have elapsed since the date on which the judgment was stayed, satisfied, or discharged or 8 years have elapsed since the date of entry of judgment, whichever is earlier, or unless the person is a nonresident, until the person whose operating privilege and registration was suspended or revoked furnishes and maintains in effect proof of financial responsibility for the future.

344.26(1)(b) (b) If suspension of any operating privilege or registration under s. 344.25 was terminated before 5 years from the date of entry of judgment because an exception under s. 344.25 (2) or 344.27 (2) applied and the judgment debtor's operating privilege or registration is subsequently suspended under s. 344.25 (2) or 344.27 (3), the operating privilege or registration shall remain suspended for all of the following periods:

344.26(1)(b)1. 1. Five years from the date of suspension under s. 344.25 (2) or 344.27 (3) or until the judgment is stayed, satisfied, or discharged, whichever is earlier. A suspension period that commences on the date of suspension under s. 344.25 (2) or 344.27 (3) under this subdivision shall be reduced by the amount of time that the judgment debtor's operating privilege or registration was suspended under s. 344.25 before one of the exceptions under s. 344.25 (2) or 344.27 (2) was satisfied.

344.26(1)(b)2. 2. Three years from the date on which the period under subd. 1. expires. The suspension under this subdivision does not apply to a person who is a nonresident or who furnishes and maintains in effect proof of financial responsibility for the future.

344.26(3) (3) Judgments in excess of the amounts specified in s. 344.01 (2) (d) shall, for the purpose of this section only, be deemed satisfied when payments in the amounts so specified have been credited thereon. Payments made in settlement of any claims because of bodily injury, death or property damage arising from a motor vehicle accident shall be credited in reduction of the respective amounts so specified.

344.26 History History: 1975 c. 297; 1997 a. 84; 1999 a. 80, 186; 2009 a. 245; 2011 a. 112.



344.27 Installment payment of judgments; suspension upon default.

344.27  Installment payment of judgments; suspension upon default.

344.27(1)(1) A judgment debtor upon due notice to the judgment creditor may apply to the court in which such judgment was rendered for the privilege of paying such judgment in installments and the court, in its discretion and without prejudice to any other legal remedies which the judgment creditor may have, may so order and fix the amounts and times of payment of the installments.

344.27(2) (2) The secretary shall not suspend the operating privilege or registration and shall restore any operating privilege or registration suspended following nonpayment of a judgment when the judgment debtor obtains such order permitting the payment of the judgment in installments and, unless 3 years have elapsed since the date on which the order permitting the payment of the judgment in installments is filed with the secretary or unless the judgment debtor is a nonresident, furnishes and maintains proof of financial responsibility for the future.

344.27(3) (3) If the judgment debtor fails to pay any installment as specified by such order, the secretary, upon notice of such default, shall immediately suspend the operating privilege and registrations of the judgment debtor until such judgment is satisfied or until the applicable time limit is reached as provided in s. 344.26.

344.27 History History: 1977 c. 29 s. 1654 (7) (c); 1997 a. 84; 1999 a. 80, 186; 2009 a. 245; 2011 a. 112.



344.29 Proof of financial responsibility for the future required.

344.29  Proof of financial responsibility for the future required. Proof of financial responsibility for the future shall be furnished by any person required to give such proof under ss. 344.25 to 344.27, those cases in which the deposit of proof of financial responsibility for the future is a condition precedent to reinstatement of an operating privilege or registration suspended or revoked under s. 344.14, 344.18 (3) or 344.19 (3) and in those cases in which the deposit of proof of financial responsibility for the future is a condition precedent to issuance of an operator's license under s. 343.38 (4) or reinstatement of an operating privilege revoked under ch. 343.

344.29 History History: 1973 c. 90; 1989 a. 72; 1991 a. 269; 1997 a. 84.



344.30 Methods of giving proof of financial responsibility.

344.30  Methods of giving proof of financial responsibility. Whenever a person is required under ch. 343 or this chapter to give proof of financial responsibility for the future, such proof may be given by filing:

344.30(1) (1) Certification of insurance as provided in s. 344.31; or

344.30(2) (2) A bond as provided in s. 344.36; or

344.30(3) (3) A certificate of deposit of money or securities as provided in s. 344.37; or

344.30(4) (4) A certificate of self-insurance as provided in s. 344.16, supplemented by an agreement by the self-insurer that, with respect to accidents occurring while the certificate is in force, the self-insurer will pay the same amounts that an insurer would have been obligated to pay under a motor vehicle liability policy if it had issued such a policy to such self-insurer.

344.30 History History: 1973 c. 90; 1981 c. 390; 1987 a. 27; 1991 a. 316; 2009 a. 245.



344.31 Certification of insurance as proof.

344.31  Certification of insurance as proof. Proof of financial responsibility for the future may be furnished by filing with the secretary the written certification of any insurer duly authorized to do business in this state that there is in effect a motor vehicle liability policy for the benefit of the person required to furnish proof of financial responsibility or by transmitting such certification to the secretary by another means approved by the secretary. Such certification shall give the effective date of such motor vehicle liability policy, which date shall be the same as the effective date of the certification and shall certify coverage for any motor vehicle operated by the named insured if the certification is required to be furnished by a vehicle operator or coverage for any motor vehicle owned by the named insured if the certification is required to be furnished by a vehicle owner.

344.31 History History: 1973 c. 90; 1977 c. 29 s. 1654 (7) (c); 1979 c. 102 s. 236 (3); 1987 a. 27; 1999 a. 80.

344.31 Annotation No policy issued pursuant to the ch. 344 financial responsibility statutes may exclude coverage for persons related by blood or marriage to the operator as mandated by s. 632.32 (6) (b) 1. Bindrim v. Colonial Ins. Co. 190 Wis. 2d 525, 527 N.W.2d 321 (1995).

344.31 Annotation This section does not mandate insurance on the person (an operator's policy) and on all the vehicles such person may own (an owner's policy). It is incumbent upon the person seeking insurance to inform the insurance company of whether he or she wants an operator's policy, an owner's policy, or both. It is not the insurer's duty, absent instruction from the insured, to issue both types of policies. McKillip v. Bauman, 2005 WI App 165, 285 Wis. 2d 646, 702 N.W.2d 79, 04-2489.



344.33 "Motor vehicle liability policy" defined.

344.33  "Motor vehicle liability policy" defined.

344.33(1)(1)  Certification. In this chapter, "motor vehicle liability policy" means a motor vehicle policy of liability insurance, certified as provided in s. 344.31 as proof of financial responsibility for the future, and issued by an insurer authorized to do an automobile liability business in this state to or for the benefit of the person named in the policy as the insured.

344.33(2) (2) Motor vehicle liability policy. A motor vehicle policy of liability insurance shall insure the person named therein using any motor vehicle with the express or implied permission of the owner, or shall insure any motor vehicle owned by the named insured and any person using such motor vehicle with the express or implied permission of the named insured, against loss from the liability imposed by law for damages arising out of the maintenance or use of the motor vehicle within the United States of America or the Dominion of Canada, subject to the following limits with respect to each such motor vehicle:

344.33(2)(a) (a) Twenty-five thousand dollars because of bodily injury to or death of one person in any one accident.

344.33(2)(b) (b) Subject to the limit under par. (a) for one person, $50,000 because of bodily injury to or death of 2 or more persons in any one accident.

344.33(2)(c) (c) Ten thousand dollars because of injury to or destruction of property of others in any one accident.

344.33(3) (3) Required statements in policy. Such motor vehicle liability policy shall state the name and address of the named insured, the coverage afforded by the policy, the premium charged therefor, the policy period and the limits of liability, and shall contain an agreement or be endorsed that insurance is provided thereunder in accordance with the coverage defined in this chapter with respect to bodily injury and death or property damage, or both, and is subject to all the provisions of this chapter.

344.33(4) (4) Certain types of coverage excluded. Such motor vehicle liability policy shall not insure any liability under any worker's compensation law as provided in ch. 102 nor any liability on account of bodily injury to or death of any employee of the insured while engaged in the employment, other than domestic, of the insured, or while engaged in the operation, maintenance or repair of any such motor vehicle or any liability for damage to property owned by, rented to, in charge of or transported by the insured.

344.33(5) (5) Provisions incorporated in policy by law. Every motor vehicle liability policy shall be subject to the following provisions which need not be contained therein:

344.33(5)(a) (a) The policy may not be canceled or annulled as to such liability by any agreement between the insurer and the insured after the occurrence of any injury or damage covered by such motor vehicle liability policy.

344.33(5)(b) (b) The satisfaction by the insured of a judgment for such injury or damage shall not be a condition precedent to the right or duty of the insurer to make payment on account of such injury or damage.

344.33(5)(c) (c) The insurer shall have the right to settle any claim covered by the policy, and if such settlement is made in good faith, the amount thereof shall be deductible from the limits of liability specified in sub. (2).

344.33(5)(d) (d) The policy, the written application therefor, if any, and any rider or endorsement which does not conflict with the provisions of this chapter constitutes the entire contract between the parties.

344.33(6) (6) Excess or additional coverage. Any policy which grants the coverage required for a motor vehicle liability policy may also grant any lawful coverage in excess of or in addition to the coverage specified for a motor vehicle liability policy and such excess or additional coverage is not subject to the provisions of this chapter. With respect to a policy which grants such excess or additional coverage the term "motor vehicle liability policy" applies only to that part of the coverage which is required by this section.

344.33(7) (7) Reimbursement provision permitted. Any motor vehicle liability policy may provide that the insured shall reimburse the insurer for any payment the insurer would not have been obligated to make under the terms of the policy except for the provisions of this section.

344.33(8) (8) Proration of insurance permitted. Any motor vehicle liability policy may provide for the prorating of the insurance thereunder with other valid and collectible insurance.

344.33(9) (9) Multiple policies. The requirements for a motor vehicle liability policy may be fulfilled by the policies of one or more insurers which policies together meet such requirements.

344.33(10) (10) Binders. Any binder issued pending the issuance of a motor vehicle liability policy shall be deemed to fulfill the requirements for such a policy.

344.33 History History: 1973 c. 90, 243; 1975 c. 147 s. 54; 1977 c. 293, 1979 c. 102 ss. 43, 236 (3), (4); 1981 c. 284; 1999 a. 80; 2009 a. 28, 245; 2011 a. 14.

344.33 Annotation Although the record owner's son loaned the car to another against the father's express wishes, the record owner's permission under sub. (2) was presumed as a matter of law when the son's custody and control was such that son was the car's real owner. Permissive use is to be viewed the same under sub. (2) or under the omnibus coverage of s. 204.30 (3), 1975 stats. [632.32 (2)]. Gross v. Joecks, 72 Wis. 2d 583, 241 N.W.2d 727 (1976).

344.33 Annotation Financial responsibility statutes mandate insurance on the person, not on the vehicles that the person may own. Cardinal v. Leader National Insurance Co. 166 Wis. 2d 375, 480 N.W.2d 1 (1992).

344.33 Annotation The requirements of this section do not apply to all automobile insurance policies issued in this state, only those that provide proof of financial responsibility under s. 344.31 or 344.32. Beerbohm v. State Farm Mutual Automobile Insurance Co. 2000 WI App 105, 235 Wis. 2d 182, 612 N.W.2d 338, 99-1784.

344.33 Annotation An insurer's excess coverage was illusory in the context of its nonowned vehicle provision. This section requires policy limits of at least $25,000. The insurer's policy limited coverage to $25,000, but excess only. Because the policy's limit was equal to the statutory minimum, and stacking is prevented, the policy would never provide excess coverage. Janssen v. State Farm Mutual Automobile Insurance Company, 2003 WI App 183, 266 Wis. 2d 430, 668 N.W.2d 820, 02-2928.

344.33 Annotation Sub. (2) applies only to liability policies, not uninsured motorist coverage. Crandall v. Society Insurance, 2004 WI App 34, 269 Wis. 2d 765, 676 N.W.2d 174, 03-1453.

344.33 Annotation The 10-day notice requirement in s. 344.34 results in a period of time in which the insurer owes coverage to the public despite the fact that its policy with its insured was not contractually in force. However, sub. (7) allows an insurer to recover from its insured any claims it paid that it would not have been obligated to pay but for the Financial Responsibility law. When the insured's policy lapsed 3 days before an accident, but the insurer did not send a notice of cancellation to the state under s. 344.34 until after the accident, the insurer had a responsibility to cover 3rd-party losses and was entitled to seek reimbursement from the insured under s. 344.33 (7). Acuity v. Albert, 2012 WI App 87, 343 Wis. 2d 594, 819 N.W.2d 340, 12-0382.

344.33 Annotation The meaning of sub. (9) is plain: the minimum coverage requirements of the financial responsibility law can be satisfied only by one or more certified policies. In this case, there was only one certified policy. That policy was required to fulfill the financial responsibility law's requirements. Among other requirements, the policy must "insure the person named therein using any motor vehicle," which meant that the policy's exclusion for injury or damages "resulting from the ... use of a motorized vehicle with less than four wheels" could not apply. Hechimovich v. Acuity, 2014 WI App 14, ___ Wis. 2d ___, ___ N.W.2d ___, 13-1011.



344.34 Notice of cancellation or termination of certified policy.

344.34  Notice of cancellation or termination of certified policy. When an insurer has certified a motor vehicle liability policy under s. 344.31 or a bond under s. 344.36, the insurance so certified shall not be canceled or terminated until at least 10 days after a notice of cancellation or termination of the insurance so certified has been filed in the office of the secretary. No insurance so certified may be canceled or terminated by the insurer prior to the expiration of 90 days from the effective date of the certification on the grounds of failure to pay a premium when due. Such a certified policy or bond subsequently procured shall, on the effective date of its certification, terminate the insurance previously certified. Any certification or recertification filed by the same insurer following cancellation shall be accompanied by a fee of $3 payable by the insurer.

344.34 History History: 1973 c. 90; 1977 c. 29 s. 1654 (7) (c); 1979 c. 102 s. 236 (3); 1987 a. 27; 1991 a. 269; 1993 a. 213; 2009 a. 245.

344.34 Annotation The failure of an insurer to comply with the notice requirement under this section precludes the insurer from asserting that a previously certified policy had lapsed. Lang v. Kurtz, 100 Wis. 2d 40, 301 N.W.2d 262 (Ct. App. 1980).

344.34 Annotation The 10-day notice of cancellation requirement only applied to liability coverage of a policy acquired to satisfy proof of financial responsibility. Uninsured motorist coverage cancellation took effect immediately. Nutter v. Milwaukee Insurance Co. 167 Wis. 2d 449, 481 N.W.2d 701 (Ct. App. 1992).

344.34 Annotation The 10-day notice requirement in s. 344.34 results in a period of time in which the insurer owes coverage to the public despite the fact that its policy with its insured was not contractually in force. However, sub. (7) allows an insurer to recover from its insured any claims it paid that it would not have been obligated to pay but for the Financial Responsibility law. When the insured's policy lapsed 3 days before an accident, but the insurer did not send a notice of cancellation to the state under s. 344.34 until after the accident, the insurer had a responsibility to cover 3rd-party losses and was entitled to seek reimbursement from the insured under s. 344.33 (7). Acuity v. Albert, 2012 WI App 87, 343 Wis. 2d 594, 819 N.W.2d 340, 12-0382.



344.35 This chapter not to affect other policies.

344.35  This chapter not to affect other policies.

344.35(1)(1) This chapter does not apply to or affect policies of automobile insurance against liability which may now or hereafter be required by any other law of this state. If such policies contain an agreement or are endorsed to conform to the requirements of this chapter, they may be certified as proof of financial responsibility under this chapter.

344.35(2) (2) This chapter does not apply to or affect policies insuring solely the insured named in the policy against liability resulting from the maintenance or use by persons in the insured's employ or on the insured's behalf of motor vehicles not owned by the insured.

344.35 History History: 1991 a. 316.



344.36 Bond as proof.

344.36  Bond as proof.

344.36(1)(1) Proof of financial responsibility may be evidenced by the bond of a surety company duly authorized to transact business within this state or a bond with at least 2 individual sureties each owning real estate within this state and together having equities equal in value to at least twice the amount of the bond, which real estate shall be scheduled in the bond approved by a judge of a court of record. Such bond shall be conditioned for the payment of the amounts specified in s. 344.01 (2) (d). The bond shall be filed with the secretary and shall not be cancelable except after 10 days' written notice to the secretary.

344.36(2) (2) The bond constitutes a lien in favor of the state upon any surety's real estate which is scheduled in the bond and which is not exempt by law from execution. Such lien is effective as of the time when the secretary records the bond in the office of the register of deeds of the county wherein such real estate is located, as provided in s. 706.05 (1). Such lien exists in favor of any holder of a final judgment against the person who filed such bond, for damages resulting from the ownership, maintenance, use or operation of a motor vehicle after such bond was recorded, including damages for care and for loss of services because of bodily injury to or death of any person and damages because of injury to or destruction of property and the consequent loss of use thereof.

344.36(3) (3) If the judgment rendered against the principal on the bond is not satisfied within 60 days after it has become final, the judgment creditor may, for his or her own use and benefit and at the judgment creditor's sole expense, bring an action in the name of the state against the company or persons executing the bond, including an action or proceeding to foreclose any lien that may exist upon the real estate of a person who has executed such bond. In the foreclosure of such lien, ch. 846 on the foreclosure of real estate mortgages shall apply as far as possible.

344.36 History History: 1973 c. 189 s. 20; Sup. Ct. Order, 67 Wis. 2d 585, 776 (1975); 1975 c. 218; 1977 c. 29 s. 1654 (7) (c).

344.36 Annotation The direct action statute, s. 632.24, does not apply to actions in which the principal on a bond under this section causes injury. Sub. (3) requires obtaining a judgment against the principal before an action may be brought against the surety. Vansguard v. Progressive Northern Insurance Co. 188 Wis. 2d 584, 525 N.W.2d 146 (Ct. App. 1994).



344.37 Money or securities as proof.

344.37  Money or securities as proof.

344.37(1) (1) Proof of financial responsibility for the future may be evidenced by a deposit with the secretary by the person of $60,000 in cash, or in securities such as may legally be purchased by savings banks or for trust funds of a market value of $60,000. The secretary shall not accept any such deposit unless accompanied by evidence that there are no unsatisfied judgments of any character against the depositor in the county where the depositor resides.

344.37(2) (2) Deposits made under this section shall be held by the secretary to satisfy, in accordance with this chapter, any execution on a judgment issued against the person making the deposit, for damages resulting from the ownership, maintenance, use or operation of a motor vehicle after such deposit was made, including damages for care and for loss of services because of bodily injury to or death of any person and damages because of injury to or destruction of property and the consequent loss of use thereof. Money or securities so deposited are not subject to attachment or execution unless such attachment or execution arises out of a suit for damages as set forth in this section.

344.37 History History: 1971 c. 164 s. 82; 1975 c. 270; 1977 c. 29 s. 1654 (7) (c); 1989 a. 32.



344.38 Owner and leasing company may give proof for others.

344.38  Owner and leasing company may give proof for others. Whenever any person required to give proof of financial responsibility for the future under this chapter is or later becomes an operator in the employ of any owner, or is or later becomes a member of the immediate family or household of the owner, the secretary shall accept proof given by such owner in lieu of proof by such other person. If the vehicle is leased to the employer, then the leasing company may file proof of financial responsibility on behalf of the person required to furnish such proof. When proof has been given as provided in this section, the person on whose behalf such proof was furnished may be granted a license, but only to operate those vehicles for which proof was so given. The department shall note such restriction on the person's license, including a designation of each vehicle for which proof was given.

344.38 History History: 1977 c. 29 s. 1654 (7) (a), (c).



344.39 Substitution of proof.

344.39  Substitution of proof. The secretary shall consent to the cancellation of any bond or certification of insurance or return any money or securities to the person entitled thereto upon the substitution and acceptance of other adequate proof of financial responsibility pursuant to this chapter.

344.39 History History: 1975 c. 270; 1977 c. 29 s. 1654 (7) (c); 1987 a. 27.



344.40 Revocation or suspension for failure to maintain proof; other proof may be required.

344.40  Revocation or suspension for failure to maintain proof; other proof may be required.

344.40(1) (1)

344.40(1)(a)(a) Except as provided in par. (b), whenever any person whose operating privilege was suspended or revoked who has furnished proof of financial responsibility fails to maintain such proof at any time during the period when proof of financial responsibility is required, the secretary shall suspend or revoke such person's operating privilege for a period of time running from the date of suspension or revocation until such time as either satisfactory proof of financial responsibility is again furnished or the period during which proof was required to be furnished has expired.

344.40(1)(b) (b) Whenever any person who has furnished proof of financial responsibility fails to maintain such proof at any time during the period when proof of financial responsibility is required under s. 344.18 (1m) or (3m) or 344.19 (3m), the secretary shall suspend all of the person's registrations for a period of time running from the date of suspension until such time as either satisfactory proof of financial responsibility is again furnished or the period during which proof was required to be furnished has expired.

344.40(2) (2)

344.40(2)(a)(a) Except as provided in par. (b), whenever any proof of financial responsibility filed under this chapter no longer fulfills the purposes for which required, the secretary shall require other proof meeting the requirements of this chapter and shall suspend or revoke the operating privilege pending the filing of such other proof.

344.40(2)(b) (b) Whenever any proof of financial responsibility filed under s. 344.18 (1m) or (3m) or 344.19 (3m) no longer fulfills the purposes for which required, the secretary shall require other proof meeting the requirements of this chapter and shall suspend all of the person's registrations pending the filing of such other proof.

344.40 History History: 1973 c. 90; 1977 c. 29 s. 1654 (7) (c); 1989 a. 72; 1991 a. 269; 1997 a. 84.



344.41 Duration of proof; when proof may be canceled or returned.

344.41  Duration of proof; when proof may be canceled or returned.

344.41(1)(1) Subject to the exceptions set forth in sub. (2), the secretary shall, upon request, consent to the immediate cancellation of any bond or certification of insurance, return to the person entitled thereto any money or securities deposited pursuant to this chapter as proof of financial responsibility and shall waive any requirement of the filing of proof of financial responsibility whenever, except as provided in sub. (1m), any of the following events has occurred:

344.41(1)(a) (a) The period during which proof of financial responsibility is required has expired; or

344.41(1)(b) (b) The person on whose behalf such proof was filed has died or has become permanently incapacitated to operate a motor vehicle; or

344.41(1)(c) (c) The person who has given proof surrenders the person's license to the secretary.

344.41(1m) (1m) Subject to the exceptions set forth in sub. (2), the secretary shall, upon request, consent to the immediate cancellation of any bond or certification of insurance, return to the person entitled thereto any money or securities deposited pursuant to this chapter as proof of financial responsibility and shall waive any requirement of the filing of proof of financial responsibility under s. 344.18 (1m) or (3m) or 344.19 (3m) whenever any of the following events has occurred:

344.41(1m)(a) (a) The period during which proof of financial responsibility is required has expired.

344.41(1m)(b) (b) The person who has given proof surrenders all of the person's registrations to the secretary.

344.41(2) (2) The secretary shall not consent to the cancellation of any bond or the return of any money or securities if any action for damages upon a liability covered by such proof is then pending or any judgment upon any such liability is then unsatisfied, or if the person who filed the bond or deposited the money or securities has, within one year immediately preceding the request for cancellation of the bond or return of the money or securities, been involved as an operator or owner in any motor vehicle accident resulting in injury or damage to the person or property of others. An affidavit of the applicant as to the nonexistence of such facts, or that the person has been released from all liability, or has been finally adjudicated not to be liable for such injury or damages is sufficient evidence thereof in the absence of evidence to the contrary in the records of the secretary.

344.41(3) (3)

344.41(3)(a)(a) Whenever any person whose proof has been canceled or returned under sub. (1) (c) desires reinstatement of that person's operating privilege prior to the expiration of the period during which proof of financial responsibility is required, that person shall again furnish proof of financial responsibility. Thereupon that person's operating privilege is reinstated as provided in s. 343.38.

344.41(3)(b) (b) Whenever any person whose proof has been canceled or returned under sub. (1m) (b) desires reinstatement of his or her registrations prior to the expiration of the period during which proof of financial responsibility is required, he or she shall again furnish proof of financial responsibility. Thereupon his or her registrations may be renewed or reinstated upon payment of the fee required under s. 341.36 (1m).

344.41 History History: 1973 c. 90; 1975 c. 270; 1977 c. 29 s. 1654 (7) (c); 1977 c. 273; 1987 a. 27; 1991 a. 269, 316; 1997 a. 84.



344.42 Submission of certifications and recertifications by insurers.

344.42  Submission of certifications and recertifications by insurers. If the sum of certifications and recertifications under ss. 344.31 and 344.34 that are submitted by an insurer to the department in any year exceeds 1,000, the insurer shall pay to the department a transaction fee of $1.50 per certification or recertification that is not transmitted electronically to the department. The department shall promulgate rules establishing procedures for the collection of transaction fees under this section.

344.42 History History: 1997 a. 27; 2009 a. 245.



344.45 Surrender of license and registration upon suspension.

344.45  Surrender of license and registration upon suspension.

344.45(1)(1) Whenever a person's operating privilege or registration is suspended under this chapter, the department may order the person to surrender to the department his or her operator's license and the registration plates of the vehicle or vehicles for which registration was suspended. If the person fails immediately to return the operator's license or registration plates to the department, the department may direct a traffic officer to take possession thereof and return them to the department.

344.45(2) (2) Any person who intentionally fails or refuses to return a license and registration plate or plates as required by this section may be required to forfeit not more than $100.

344.45 History History: 1971 c. 278; 1977 c. 29 ss. 1465, 1654 (7) (a), (c); 1977 c. 43, 203; 1985 a. 29; 1989 a. 72; 1997 a. 84.



344.46 Transfer of vehicle ownership to defeat purpose of chapter.

344.46  Transfer of vehicle ownership to defeat purpose of chapter.

344.46(1)(1) No owner of a motor vehicle involved in an accident in this state which is reportable under s. 346.70 shall transfer the ownership or registration of any vehicle whose registration is subject to suspension or revocation under this chapter until all of the applicable provisions of this chapter has been complied with or until the secretary is satisfied that such transfer is proposed in good faith and not for the purpose or with the effect of defeating the purposes of this chapter.

344.46(2) (2) Any person violating this section may be required to forfeit not more than $200.

344.46(3) (3) This section does not apply to or affect the registration of any vehicle sold by a person who, under the terms or conditions of any written instrument giving a right of repossession, has exercised such right and has repossessed such vehicle from a person whose registration has been suspended or revoked under this chapter.

344.46 History History: 1971 c. 278; 1977 c. 29 s. 1654 (7) (c); 1991 a. 269; 1997 a. 84; 1999 a. 80, 186.



344.48 Forged proof.

344.48  Forged proof.

344.48(1)(1) No person shall:

344.48(1)(a) (a) Forge or, without authority, sign any notice provided for in s. 344.14 or 344.15 (4), or both, to the effect that a policy or bond is in effect or, knowing or having reason to believe that the notice has been forged or signed without authority, file or offer the notice for filing; or

344.48(1)(b) (b) Forge or, without authority, sign any evidence of proof of financial responsibility or, knowing or having reason to believe that such evidence has been forged or signed without authority, file or offer such evidence for filing.

344.48(1)(c) (c) Sign or file the affidavit mentioned in s. 344.15 (4), knowing that it contains a false statement.

344.48(2) (2) Any person violating this section may be fined not more than $10,000 or imprisoned for not more than 9 months or both.

344.48 History History: 1985 a. 29; 1997 a. 283; 2001 a. 109.



344.51 Financial responsibility for domestic rented or leased vehicles.

344.51  Financial responsibility for domestic rented or leased vehicles.

344.51(1g)(1g) In this section:

344.51(1g)(a) (a) "Lessor" means a person who, for compensation, leases a motor vehicle to a lessee to be operated by or with the consent of the lessee or who acquires a contract for the leasing of a motor vehicle from another person.

344.51(1g)(b) (b) "Motor vehicle" means a self-propelled vehicle.

344.51(1g)(c) (c) "Rental company" means a person who, for compensation, rents a motor vehicle to a renter to be operated by or with the consent of the renter or who acquires a contract for the renting of a motor vehicle from another person.

344.51(1m) (1m) No lessor or rental company may for compensation rent or lease any motor vehicle unless there is filed with the department on a form prescribed by the department a certificate for a good and sufficient bond or policy of insurance issued by an insurer authorized to do an automobile liability insurance or surety business in this state. The certificate shall provide that the insurer which issued it will be liable for damages caused by the negligent operation of the motor vehicle in the amounts set forth in s. 344.01 (2) (d). No lessor or rental company complying with this subsection, and no lessor or rental company entering into or acquiring an interest in any contract for the rental or leasing of a motor vehicle for which any other lessor or rental company has complied with this subsection, is liable for damages caused by the negligent operation of the motor vehicle by another person.

344.51(2) (2) Any lessor or rental company failing to comply with this section is directly liable for damages caused by the negligence of the person operating such rented or leased vehicle, but such liability may not exceed the limits set forth in s. 344.01 (2) (d) with respect to the acceptable limits of liability when furnishing proof of financial responsibility.

344.51(3) (3) Any person violating this section may be required to forfeit not more than $200.

344.51 History History: 1971 c. 278; 1977 c. 29 s. 1654 (7) (a); 1979 c. 102; 1995 a. 329; 1997 a. 48.

344.51 Annotation A lessor is not liable to the lessee's insurer for monies that the insurer paid to a victim of the lessee's negligence. American Family Mutual Insurance Co. v. Reciprocal Ins. Service Exchange Mgt. Co. 111 Wis. 2d 308, 330 N.W.2d 223 (Ct. App. 1983).

344.51 Annotation When a lessee's insurance was insufficient to cover all damages, the lessor's errors and omissions policy was required to cover remaining damages. Germanotta v. National Indemnity Co. 119 Wis. 2d 293, 349 N.W.2d 733 (Ct. App. 1984).

344.51 Annotation Sections 344.30 and 344.16 permit car rental agencies to satisfy their obligation of proving financial responsibility by filing a certificate of self-insurance and receiving a certificate from DOT confirming their ability to pay. A self-insured agency is not the equivalent of an uninsured driver as it is not otherwise liable for its lessee's negligence. Its liability is limited to the amount an insurer would be required to pay, which under s. 344.01 (2) (d) is fixed at $25,000. Boatright v. Spiewak, 214 Wis. 2d 507, 570 N.W.2d 897 (Ct. App. 1997), 97-0036.

344.51 Annotation No statute requires a self-insured entity under s. 344.16 to provide uninsured motorist coverage as part of the optional insurance it offers to its customers. Prophet v. Enterprise Rent-A-Car Company, Inc. 2000 WI App 171, 238 Wis. 2d 150, 617 N.W.2d 225, 99-0776.

344.51 Annotation A car-rental company issued a certificate of self-insurance under s. 344.16 and subject to liability limits under s. 344.01 (2) (d) and this section was not a self-insurer for purposes of an underinsured motorist clause that excluded coverage for a vehicle owned or operated by a "self-insurer." Bethke v. Auto-Owners Insurance Company, 2013 WI 16, 345 Wis. 2d 533, 825 N.W.2d 482, 10-3153.



344.52 Financial responsibility for foreign rented vehicles.

344.52  Financial responsibility for foreign rented vehicles.

344.52(1g)(1g) In this section, "motor vehicle" means a self-propelled vehicle.

344.52(1r) (1r) Whenever any motor vehicle rented for compensation outside this state is operated in this state, the lessor of the motor vehicle is directly liable for all damages to persons or property caused by the negligent operation of the rented vehicle unless, at the time when the damage or injury occurs, the operation of the rented vehicle is effectively covered by a policy of insurance that provides coverage at least in the amounts specified in s. 344.01 (2) (d) for property damage, personal injury, or death suffered by any person on account of the negligent operation of the rented vehicle. The amount of liability imposed upon the lessor by this section in the absence of insurance coverage shall not exceed the limits set forth in s. 344.01 (2) (d) with respect to the acceptable limits of liability when furnishing proof of financial responsibility. The fact that the rented vehicle is operated in this state contrary to any understanding or agreement with the lessor is not a defense to any liability imposed by this section.

344.52(2) (2)

344.52(2)(a)(a) If a motor vehicle rented for compensation outside this state is operated in this state, the lessor of the vehicle is considered to have irrevocably appointed the secretary as the agent or attorney upon whom legal process may be served in any action or proceeding against the lessor or the lessor's personal representative, successors, or assigns, growing out of the operation of the rented motor vehicle in this state, which appointment is binding upon the lessor's personal representative, successors, or assigns. The operation of the rented motor vehicle in this state is a signification of the lessor's agreement that legal process or notice may be served upon the lessor or the lessor's personal representative, successors, or assigns and that process or notice so served has the same legal force as if personally served upon them in this state.

344.52(2)(b) (b) Service of process or notice under par. (a) shall be made as provided in s. 345.09. This section does not affect the right to serve process or notice on the nonresident operator of the rented motor vehicle as provided in s. 345.09.

344.52 History History: 1977 c. 29; 2001 a. 102; 2005 a. 149.

344.52 Annotation Unlike the domestic financial responsibility statute, s. 344.51, this section does not require a lessor to file a bond or insurance policy with the state, but instead requires that some insurance policy provide coverage up to the statutorily required amount. If such a policy exists, the lessor will be held directly liable for damages caused by the negligent operation of the vehicle up to the statutory amount. This section explicitly covers any motor vehicle rented outside this state but operated in this state. It is irrelevant that a vehicle was maintained and operated in Wisconsin because both statutes contemplate that possibility. Casper v. American International South Insurance Co. 2010 WI App 2, 323 Wis. 2d 82, 779 N.W.2d 445, 06-1229, decided on other grounds 2011 WI 81, 336 Wis. 2d 267, 800 N.W.2d 880, 06-1229.



344.55 Insurance for human service vehicles.

344.55  Insurance for human service vehicles.

344.55(1) (1) No motor vehicle may be used as a human service vehicle unless a policy of bodily injury and property damage liability insurance, issued by an insurer authorized to transact business in this state, is maintained thereon. The policy shall provide property damage liability coverage with a limit of not less than $10,000. The policy also shall provide bodily injury liability coverage with limits of not less than $75,000 for each person and, subject to such limit for each person, total limits as follows:

344.55(1)(a) (a) $150,000 for each accident for each motor vehicle having a seating capacity of 7 passengers or less.

344.55(1)(b) (b) $200,000 for each accident for each motor vehicle having a seating capacity of 8 to 15 passengers.

344.55(1)(c) (c) $250,000 for each accident for each motor vehicle having a seating capacity of 16 to 24 passengers.

344.55(1)(d) (d) $375,000 for each accident for each motor vehicle having a seating capacity of 25 to 36 passengers.

344.55(1)(e) (e) $500,000 for each accident for each motor vehicle having a seating capacity of 37 to 49 passengers.

344.55(1)(f) (f) $500,000 plus not less than $10,000 for each accident for each passenger seat accommodation for each motor vehicle having a seating capacity of 50 or more passengers.

344.55(2) (2) The department may not issue registration plates for such a vehicle unless there is on file with the department a certificate of insurance showing that the vehicle is insured in compliance with sub. (1). No such policy may be terminated prior to its expiration or canceled for any reason unless a notice thereof is filed with the department at least 30 days prior to the date of termination or cancellation. The department shall suspend the registration of a vehicle on which the insurance policy has been terminated or canceled, effective on the date of termination or cancellation.

344.55 History History: 1983 a. 175 s. 20; Stats. 1983 s. 344.55; 1997 a. 84; 2009 a. 28; 2011 a. 14.



344.57 Definitions applicable to ss. 344.57 to 344.579

344.57  Definitions applicable to ss. 344.57 to 344.579. In ss. 344.57 to 344.579:

344.57(1) (1) "Accident" means collision of a private passenger vehicle with another object or other upset of the private passenger vehicle not caused intentionally by the renter.

344.57(2) (2) "Authorized driver" means, in connection with a private passenger vehicle under a rental agreement, all of the following:

344.57(2)(a) (a) The spouse of the renter, if the spouse is a licensed driver and meets any minimum age requirement in the rental agreement.

344.57(2)(b) (b) A person listed in the rental agreement as an authorized driver.

344.57(2)(c) (c) The renter's employer, employee or co-worker, if the employer, employee or co-worker engages in a business activity with the renter, is a licensed driver and meets the rental company's minimum age requirement.

344.57(2)(d) (d) A person who operates the private passenger vehicle during an emergency or while parking the private passenger vehicle at a commercial or private establishment.

344.57(3) (3) "Damage waiver" means a contractual provision under which a rental company agrees for a charge not to hold a renter or authorized driver liable for damage or loss related to a private passenger vehicle rented by the renter.

344.57(4) (4) "Private passenger vehicle" means a type 1 automobile.

344.57(5) (5) "Rental agreement" means a written agreement setting forth the terms and conditions governing the use of a private passenger vehicle provided for rent by a rental company.

344.57(6) (6) "Rental company" means a person in the business of providing private passenger vehicles for rent to the public.

344.57(7) (7) "Renter" means the person who rents a private passenger vehicle from a rental company under a rental agreement.

344.57 History History: 1989 a. 328; 2005 a. 173.



344.572 Applicability to rental agreements.

344.572  Applicability to rental agreements.

344.572(1) (1) Except as provided in sub. (2), ss. 344.574, 344.576 and 344.578 apply to all rental agreements concerning private passenger vehicles rented from locations in this state for a period of 30 consecutive days or less.

344.572(2) (2) Sections 344.574, 344.576 and 344.578 do not apply to a rental agreement under which a person rents from a motor vehicle dealer licensed under ss. 218.0101 to 218.0163 a private passenger vehicle owned by the dealer if the private passenger vehicle is rented only for use while a vehicle owned or leased by the person or which the person has agreed to purchase is being serviced, repaired, manufactured or delivered.

344.572(3) (3) If a rental agreement is subject to ss. 344.574, 344.576 and 344.578, any provision of the rental agreement that violates any requirement of ss. 344.574, 344.576 and 344.578 is void.

344.572 History History: 1989 a. 328; 1999 a. 31.



344.574 Limited liability for damage.

344.574  Limited liability for damage.

344.574(1) (1)  Damage to private passenger vehicle.

344.574(1)(a)(a) Unless a renter purchases a damage waiver offered in accordance with s. 344.576, a rental company may hold the renter liable to the extent permitted under subs. (2) to (4) for physical or mechanical damage to the rented private passenger vehicle that is caused by any of the following:

344.574(1)(a)1. 1. An accident occurring while the private passenger vehicle is under the rental agreement.

344.574(1)(a)2. 2. The renter or an authorized driver who is using the private passenger vehicle, intentionally or by his or her reckless or wanton misconduct.

344.574(1)(a)3. 3. Theft of the private passenger vehicle intentionally caused by the renter. A renter is presumed not to have caused the theft intentionally if all of the following apply:

344.574(1)(a)3.a. a. The renter or authorized driver has possession of the ignition key furnished by the rental company or establishes that the ignition key furnished by the rental company was not in the vehicle at the time of the theft.

344.574(1)(a)3.b. b. The renter or authorized driver files an official report of the theft with the police or other law enforcement agency within 24 hours of learning of the theft and reasonably cooperates with the rental company, police, and other law enforcement agencies in providing information concerning the theft.

344.574(1)(b) (b) Unless a renter purchases a damage waiver offered in accordance with s. 344.576, a rental company may hold an authorized driver liable to the extent permitted under subs. (2) to (4) for physical or mechanical damage to the rented private passenger vehicle that is caused by any of the following:

344.574(1)(b)1. 1. An accident occurring while the private passenger vehicle is operated by the authorized driver and is under the rental agreement.

344.574(1)(b)2. 2. The authorized driver who is using the private passenger vehicle, intentionally or by his or her reckless or wanton misconduct.

344.574(2) (2) Limits on liability.

344.574(2)(a)(a) The total liability of a renter or authorized driver under sub. (1) for damage to a rented private passenger vehicle may not exceed all of the following:

344.574(2)(a)1. 1. The lesser of:

344.574(2)(a)1.a. a. The actual and reasonable costs that the rental company incurred to repair the private passenger vehicle or that the rental company would have incurred if the private passenger vehicle had been repaired, which shall reflect any discounts, price reductions or adjustments available to the rental company.

344.574(2)(a)1.b. b. The fair market value of that private passenger vehicle immediately before the damage occurred, as determined in the customary market for the sale of that private passenger vehicle.

344.574(2)(a)2. 2. Actual and reasonable costs incurred by the rental company for towing the private passenger vehicle and for storage of the private passenger vehicle during the period before the renter notifies the rental company of the damage to the vehicle or for 14 days after the damage occurs, whichever period is shorter.

344.574(2)(b) (b) A rental company may not hold the renter or authorized driver liable for any of the following:

344.574(2)(b)1. 1. Loss or damage to the private passenger vehicle resulting from a cause other than that described in sub. (1) (a) 1. or 2. with respect to the renter or sub. (1) (b) 1. or 2. with respect to the authorized driver.

344.574(2)(b)2. 2. Loss of use of the private passenger vehicle.

344.574(2)(b)3. 3. Any administrative charges, including the cost of appraisal, or other costs or expenses that are incidental to the damage to the private passenger vehicle.

344.574(2)(b)4. 4. Any other charge unless expressly permitted under par. (a).

344.574(2)(c) (c) A rental company may not hold the renter liable for any amounts that the rental company has recovered from an authorized driver. A rental company may not hold an authorized driver liable for any amounts that the rental company has recovered from the renter.

344.574(4) (4) Inspection and estimates. A rental company may not collect or attempt to collect the amount described in sub. (2) (a) from the renter or authorized driver or the insurer of the renter or authorized driver unless the rental company satisfies all of the following:

344.574(4)(a) (a) Allows the renter or authorized driver who may be liable under sub. (1) (b) and the insurer of the renter or authorized driver to inspect the unrepaired rented private passenger vehicle within 2 working days after the rental company is notified of the damage. Upon receiving notice of the damage, the rental company shall promptly notify the renter or authorized driver who may be liable under sub. (1) (b) of his or her right and his or her insurer's right to inspect the private passenger vehicle.

344.574(4)(b) (b) Obtains an estimate on the costs of repairing the private passenger vehicle, makes a copy of the estimate available upon request to the renter or authorized driver who may be liable under sub. (1) (b) or the insurer of the renter or authorized driver who may be liable under sub. (1) (b) and submits a copy of the estimate with any claim to collect the amount described in sub. (2) (a). If requested within 2 working days of giving to the renter or authorized driver the notice required under par. (a), the rental company shall obtain a 2nd estimate from a competing repair shop and make a copy available to the requester.

344.574 History History: 1989 a. 328; 2005 a. 173.



344.576 Damage waivers.

344.576  Damage waivers.

344.576(1)(1)  Offer and sale restricted. A rental company may not offer or sell a damage waiver in conjunction with a rental agreement unless the terms of the damage waiver comply with sub. (2) and the renter is provided the notice required under sub. (3).

344.576(2) (2) Terms. Every damage waiver shall provide that the rental company may not hold the renter or authorized driver liable for any amount that the renter or authorized driver might otherwise be liable for under s. 344.574 (2) (a) for damage to the rented private passenger vehicle, unless any of the following applies:

344.576(2)(a) (a) The damage is caused by the renter or authorized driver intentionally or by his or her reckless or wanton misconduct.

344.576(2)(b) (b) The damage occurs while the renter or authorized driver operates the private passenger vehicle in this state while under the influence of an intoxicant or other drug, as described under s. 346.63 (1) (a), (am), or (b) or (2m).

344.576(2)(c) (c) The damage occurs while the renter or authorized driver operates the private passenger vehicle in another state while under the influence of an intoxicant or other drug, as described in the laws of that state.

344.576(2)(d) (d) The damage occurs while the renter or authorized driver is engaged in a race or speed or endurance contest.

344.576(2)(e) (e) The damage occurs while the renter or authorized driver is using, or has directed another to use, the private passenger vehicle in the commission of a misdemeanor or felony, as those terms are defined in s. 939.60.

344.576(2)(f) (f) The damage occurs while the renter or authorized driver uses the private passenger vehicle to carry persons or property for hire.

344.576(2)(g) (g) The damage occurs while the renter or authorized driver uses the private passenger vehicle outside of the United States or Canada, unless use outside the United States or Canada is permitted under the rental agreement.

344.576(2)(h) (h) The damage occurs while the private passenger vehicle is operated on a surface not intended for use by private passenger vehicles.

344.576(2)(i) (i) The renter provided misleading or false information to the rental company, causing the rental company to rent the private passenger vehicle when the rental company would not have otherwise done so, or on terms to which it would not have otherwise agreed.

344.576(2)(j) (j) The renter or the authorized driver who was operating the private passenger vehicle when an accident occurred fails to promptly report to the police and rental company the accident resulting in damage to the private passenger vehicle.

344.576(2)(k) (k) The damage occurs while the private passenger vehicle is operated by someone other than an authorized driver as defined in s. 344.57 (2). This paragraph does not apply if the vehicle has been lost or a theft has occurred and the renter is presumed to have not caused the theft or loss intentionally under s. 344.574 (1) (a) 3.

344.576(3) (3) Notice.

344.576(3)(a)(a) A rental company that offers or sells a damage waiver shall provide to each renter a written notice that is part of the rental agreement or on a separate form described in the rule under par. (c) and that includes all of the following:

344.576(3)(a)1. 1. An explanation of the total costs that the renter or authorized driver may be liable for under s. 344.574 (2) (a).

344.576(3)(a)2. 2. A statement that the liability of the renter or authorized driver under s. 344.574 (2) (a) may be covered by the renter's or authorized driver's personal motor vehicle insurance policy or by an agreement under which the renter or authorized driver has obtained a credit card.

344.576(3)(a)3. 3. A list of any exceptions to the damage waiver imposed in accordance with sub. (2) (a) to (j).

344.576(3)(a)4. 4. An explanation of the right of inspection under s. 344.574 (4) (a).

344.576(3)(a)5. 5. The address and telephone number of the department of agriculture, trade and consumer protection.

344.576(3)(a)6. 6. Any other information required by rule under par. (c).

344.576(3)(a)7. 7. A line for the renter's signature.

344.576(3)(b) (b) A rental company that offers or sells a damage waiver shall provide the notice described in par. (a) to each renter before the renter enters into a rental agreement. If a separate form is used to give notice under par. (a), the rental company shall give each renter one copy of the notice signed by him or her and shall retain one copy in its files.

344.576(3)(c) (c) The department of agriculture, trade, and consumer protection shall promulgate rules specifying the form of the notice required under par. (a), including the type size and any highlighting of the information described in par. (a) and, in the case of a separate form, the size of the paper. The rule may specify additional information that must be included in the notice and the precise language that must be used.

344.576 History History: 1989 a. 328; 1995 a. 27; 2003 a. 97; 2005 a. 173.



344.577 Advertisement or representation.

344.577  Advertisement or representation.

344.577(1) (1)  Definition. In this section, "advertisement or representation" means any oral, written or graphic statement which is made in connection with the solicitation of the rental of a private passenger vehicle.

344.577(2) (2) Damage waiver charge. If a rental company or an employee or agent of a rental company disseminates or makes in this state an advertisement or representation that includes a statement of the rental rate for a private passenger vehicle available for rent from a location in this state, the advertisement or representation shall also include a statement of the charge for any damage waiver offered by the rental company in conjunction with the rental of that private passenger vehicle and a statement that purchase of the damage waiver is optional.

344.577 History History: 1989 a. 328.



344.578 Credit card for deposit or damages.

344.578  Credit card for deposit or damages.

344.578(1) (1)  Prohibited deposits; collection of damages. Except as provided in this subsection, in sub. (2), or in s. 345.28 (5w), a rental company may not charge a credit card belonging to a renter as a deposit for damages for which the renter may be held liable under the rental agreement or under s. 344.574 (2) (a) or for any other charges. If a rented private passenger vehicle is damaged or if the renter owes any other charges provided for in the rental agreement, the rental company may charge a credit card belonging to the renter as payment for the damages for which the renter is liable under s. 344.574 (2) (a) or for any other charges provided for in the rental agreement only if the rental company obtains the renter's authorization to use that credit card for payment and the authorization is obtained after the total amount of the renter's liability or other charges is determined and before the rental company processes the credit card charge.

344.578(2) (2) Deposit for rental fees. If authorized by the renter, a rental company may charge a credit card belonging to the renter as a deposit for the estimated cost of the rental, as determined under this subsection. The estimated cost of the rental may not exceed an amount equal to the daily rental rate specified in the rental agreement, which may include the daily charge for a damage waiver if purchased by the renter, multiplied by the number of days specified in the agreement for which the private passenger vehicle is being rented.

344.578 History History: 1989 a. 328; 2005 a. 173; 2007 a. 207.



344.579 Violations.

344.579  Violations.

344.579(1)(1)  Penalties. Whoever violates s. 344.574, 344.576 (1), (2) or (3) (a) or (b), 344.577 or 344.578 may be required to forfeit not less than $500 nor more than $1,000 for each violation.

344.579(2) (2) Enforcement. The department of agriculture, trade and consumer protection shall investigate violations of ss. 344.574, 344.576 (1), (2) and (3) (a) and (b), 344.577 and 344.578. The department of agriculture, trade and consumer protection may on behalf of the state:

344.579(2)(a) (a) Bring an action for temporary or permanent injunctive or other relief in any court of competent jurisdiction for any violation of s. 344.574, 344.576 (1), (2) or (3) (a) or (b), 344.577 or 344.578. The court may, upon entry of final judgment, award restitution when appropriate to any person suffering loss because of a violation of s. 344.574, 344.576 (1), (2) or (3) (a) or (b), 344.577 or 344.578 if proof of such loss is submitted to the satisfaction of the court.

344.579(2)(b) (b) Bring an action in any court of competent jurisdiction for the recovery of forfeitures authorized under sub. (1).

344.579(3) (3) Defense. Proof by a rental company that the rental company began an action to impose liability upon a renter or authorized driver, even though the renter had purchased a damage waiver sold under s. 344.576, because of a good-faith mistake that an exception under s. 344.576 (2) (a) to (k) applied is a defense to a prosecution for a violation of the terms of the damage waiver under s. 344.576 (2).

344.579 History History: 1989 a. 328; 1995 a. 27; 2005 a. 173.



344.61 Definitions.

344.61  Definitions. In this subchapter:

344.61(1) (1) Notwithstanding s. 344.01 (2) (b), "motor vehicle" does not include trailers, semitrailers, all-terrain vehicles, and utility terrain vehicles.

344.61(2) (2) Notwithstanding s. 344.33 (1), "motor vehicle liability policy" means a motor vehicle policy of liability insurance to which all of the following apply:

344.61(2)(a) (a) The policy is issued by an insurer authorized to do a motor vehicle liability business in this state or, if the policy covers a vehicle that was not registered in this state at the time of the policy's effective date, in another state in which the vehicle was registered or the owner or operator of the vehicle resided at that time.

344.61(2)(b) (b) The policy is to or for the benefit of the person named in the policy as the insured.

344.61(2)(c) (c) The policy satisfies, as of the date of motor vehicle operation, all requirements specified in s. 344.33 (2) and (3).

344.61 History History: 2009 a. 28; 2011 a. 208.



344.62 Motor vehicle liability insurance required.

344.62  Motor vehicle liability insurance required.

344.62(1)(1) Except as provided in s. 344.63, no person may operate a motor vehicle upon a highway in this state unless the owner or operator of the vehicle has in effect a motor vehicle liability policy with respect to the vehicle being operated.

344.62(2) (2) Except as provided in s. 344.63, no person may operate a motor vehicle upon a highway in this state unless the person, while operating the vehicle, has in his or her immediate possession proof that he or she is in compliance with sub. (1). The operator of the motor vehicle shall display the proof required under this subsection upon demand from any traffic officer. The proof required under this subsection may be produced in either printed or electronic format, including by display of electronic images on a cellular telephone or other electronic device. If this proof is displayed in electronic format on any cellular telephone or other electronic device, the traffic officer may not view, and producing proof in electronic format is not considered consent for the traffic officer to view, any content on the telephone or other device except the proof required under this subsection.

344.62(3) (3) Nothing in this subchapter prohibits a person who violates this section from also being subject to any provision in subchs. I to IV of this chapter.

344.62 History History: 2009 a. 28; 2013 a. 31.



344.63 Exceptions to motor vehicle liability insurance requirement.

344.63  Exceptions to motor vehicle liability insurance requirement.

344.63(1)(1) A person operating a motor vehicle is not subject to s. 344.62 if any of the following apply:

344.63(1)(a) (a) The owner or operator of the motor vehicle has in effect a bond with respect to the vehicle that meets the requirements under s. 344.36 (1), including the filing of the bond with the secretary, and the vehicle is being operated with the permission of the person who filed the bond.

344.63(1)(b) (b) The motor vehicle is insured as required by s. 121.53, 194.41, or 194.42 and the vehicle is being operated by the owner or with the owner's permission.

344.63(1)(c) (c) The motor vehicle is owned by a self-insurer holding a valid certificate of self-insurance under s. 344.16, the self-insurer has made an agreement described in s. 344.30 (4), and the vehicle is being operated with the owner's permission.

344.63(1)(d) (d) The owner or operator of the motor vehicle has made a deposit of cash or securities meeting the requirements specified in s. 344.37 (1) and the vehicle is being operated by or with the permission of the person who made the deposit.

344.63(1)(e) (e) The motor vehicle is subject to s. 344.51, 344.52, or 344.55.

344.63(1)(f) (f) The motor vehicle is owned by or leased to the United States, this or another state, or any county or municipality of this or another state, and the vehicle is being operated with the owner's or lessee's permission.

344.63(2) (2)

344.63(2)(a)(a) The provisions of ss. 344.34 and 344.36 (2) and (3) shall apply with respect to a bond filed with the secretary under sub. (1) (a).

344.63(2)(b) (b) The provisions of s. 344.37 (2) shall apply with respect to a deposit made with the secretary under sub. (1) (d). Any deposit received by the department under sub. (1) (d) shall be maintained in an interest-bearing trust account. All deposits received by the department under sub. (1) (d) shall be held for the benefit of the depositors and potential claimants against the deposits and shall be applied only to the payment of judgments and assignments relating to motor vehicle accidents, following the procedure described in s. 344.20 (2).

344.63(3) (3)

344.63(3)(a)(a) Except as provided in par. (b), the secretary shall, upon request, consent to the immediate cancellation of any bond filed under sub. (1) (a) or to the return of any deposit of money or securities made under sub. (1) (d) if any of the following apply:

344.63(3)(a)1. 1. The owner or operator of a motor vehicle provides proof satisfactory to the department that the owner or operator has in effect a motor vehicle liability policy with respect to the vehicle or provides proof that a different exception under sub. (1) applies with respect to the vehicle.

344.63(3)(a)2. 2. The person on whose behalf the bond was filed or deposit made has died, has become permanently incapacitated to operate a motor vehicle, or no longer maintains a valid operator's license.

344.63(3)(a)3. 3. The person on whose behalf the bond was filed or deposit made no longer owns any motor vehicle registered with the department.

344.63(3)(b) (b) The secretary may not consent to the cancellation of any bond filed under sub. (1) (a) or to the return of any deposit of money or securities made under sub. (1) (d) if any action for damages upon the bond or deposit is then pending or any judgment against the person, for which a claim may be made against the bond or deposit, is then unsatisfied. If a judgment is in excess of the amounts specified in s. 344.33 (2), for purposes of this paragraph the judgment is considered satisfied when payments in the amounts specified in s. 344.33 (2) have been made. An affidavit of the applicant that the applicant satisfies the provisions of this paragraph is sufficient for the department to consent to the cancellation of a bond or to return any deposit, in the absence of evidence in the records of the department contradicting the affidavit.

344.63 History History: 2009 a. 28.



344.64 Fraudulent, false, or invalid proof of insurance.

344.64  Fraudulent, false, or invalid proof of insurance. No person may do any of the following for purposes of creating the appearance of satisfying the requirements under s. 344.62 (2):

344.64(1) (1) Forge, falsify, counterfeit, or fraudulently alter any printed or electronic proof of insurance, policy of insurance, or other insurance document or electronic image, or possess any printed or electronic proof of insurance, policy of insurance, or other insurance document or electronic image that is forged, falsified, fictitious, counterfeit, or fraudulently altered.

344.64(2) (2) Represent that any printed or electronic proof of insurance, policy of insurance, or other insurance document or electronic image is valid and in effect, knowing or having reason to believe that the proof of insurance, policy of insurance, or other insurance document or electronic image is not valid or not in effect.

344.64 History History: 2009 a. 28; 2013 a. 31.



344.65 Violations.

344.65  Violations.

344.65(1)(1)

344.65(1)(a)(a) Any person who violates s. 344.62 (1) may be required to forfeit not more than $500.

344.65(1)(b) (b) Except as provided in par. (c), any person who violates s. 344.62 (2) may be required to forfeit $10.

344.65(1)(c) (c) No person charged with violating s. 344.62 (2) may be convicted if the person produces proof that he or she was in compliance with s. 344.62 (1) at the time the person was issued a uniform traffic citation for violating s. 344.62 (2). This proof may be produced either at the time of the person's appearance in court in response to the citation or in the office of the traffic officer issuing the citation. This proof may be produced in either paper or electronic format, including by display of electronic images on a cellular telephone or other electronic device. If this proof is displayed in electronic format on any cellular telephone or other electronic device, the person to whom the proof is displayed may not view, and producing proof in electronic format is not considered consent for the person to view, any content on the telephone or other device except the proof required under s. 344.62 (2).

344.65(2) (2) Any person who violates s. 344.64 may be required to forfeit not more than $5,000.

344.65(3) (3) A traffic officer may not stop or inspect a vehicle solely to determine compliance with s. 344.62 or a local ordinance in conformity therewith. This subsection does not limit the authority of a traffic officer to issue a citation for a violation of s. 344.62 or a local ordinance in conformity therewith observed in the course of a stop or inspection made for other purposes, except that a traffic officer may not take a person into physical custody solely for a violation of s. 344.62 or a local ordinance in conformity therewith.

344.65 History History: 2009 a. 28; 2013 a. 31.



344.66 Rules.

344.66  Rules. The department shall promulgate rules, and prescribe any necessary forms, to implement and administer this subchapter.

344.66 History History: 2009 a. 28.



344.67 Notice.

344.67  Notice. The department shall include with each operator's license issued under ch. 343 notification of the requirements and penalties under this subchapter.

344.67 History History: 2009 a. 28.






345. Vehicles — civil and criminal liability.

345.01 Words and phrases defined.

345.01  Words and phrases defined. Words and phrases defined in s. 340.01 are used in the same sense in this chapter unless a different definition is specifically provided.



345.05 Municipal liability for motor vehicle accidents.

345.05  Municipal liability for motor vehicle accidents.

345.05(1)(1) In this section the following terms have the designated meanings:

345.05(1)(am) (am) "Business" means any business whether governmental or proprietary.

345.05(1)(b) (b) "Governing body" means the county board with reference to counties, the town board with reference to towns, the legislative body of a city or village with reference to cities and villages and the board of any district, center or other municipality with reference to other municipalities enumerated in par. (c).

345.05(1)(bm) (bm) "Motor vehicle" does not include a vehicle that is exempt from registration under s. 341.05.

345.05(1)(c) (c) "Municipality" means any county, city, village, town, school district as enumerated in s. 67.01 (5), sewer district, drainage district, commission formed by a contract under s. 66.0301 (2), and, without restriction because of failure of enumeration, any other political subdivision of the state.

345.05(2) (2) A person suffering any damage proximately resulting from the negligent operation of a motor vehicle owned and operated by a municipality, which damage was occasioned by the operation of the motor vehicle in the course of its business, may file a claim for damages against the municipality concerned and the governing body of the municipality may allow, compromise, settle and pay the claim. In this subsection, a motor vehicle is deemed owned and operated by a municipality if the vehicle is either being rented or leased, or is being purchased under a contract whereby the municipality will acquire title.

345.05(3) (3) A claim under this section shall be filed in the manner, form and place specified in s. 893.80. The limitations under s. 893.80 (3) are applicable to a claim under this section, except that the amount recoverable by any person for any damages, injuries or death in any action shall not exceed $250,000.

345.05(4) (4) In this section, judgments against municipalities shall be certified, filed and collected as provided in s. 66.0117 whether named therein or not.

345.05(5) (5) If the allowance of claim is by or the judgment is against any municipality lying in more than one town, city, village or county, the governing body of the debtor municipality shall prorate the amount of the claim allowed or the judgment and so certify to the proper officials for tax levy, so that the taxable property of the debtor municipality will equitably bear the amount of the claim or judgment.

345.05 History History: 1975 c. 200; 1977 c. 285; 1979 c. 32 s. 92 (5); 1979 c. 221, 323, 355; 1983 a. 189 ss. 252, 329 (7), (31); 1983 a. 192; 1987 a. 377; 1999 a. 9, 85; 1999 a. 150 s. 672; 2001 a. 30; 2003 a. 321; 2009 a. 28; 2011 a. 32.

345.05 Annotation This section is applicable when the injury can be traced to incidents of vehicle operation on the highway rather than a collateral use such as loading. Rabe v. Outagamie County, 72 Wis. 2d 492, 241 N.W.2d 428 (1976).

345.05 Annotation This section did not apply to an injury caused by negligent supervision of bus passengers. Hamed v. Milwaukee County, 108 Wis. 2d 257, 321 N.W.2d 199 (1982).

345.05 Annotation Though owned by the driver and not the county, a vehicle used to conduct actual business activity of a municipality is a motor vehicle under sub. (2). Manor v. Hanson, 123 Wis. 2d 524, 368 N.W.2d 41 (1985).

345.05 Annotation Compliance with this section is a prerequisite for an action against a municipal employee. Gonzalez v. Teskey, 160 Wis. 2d 1, 465 N.W.2d 525 (Ct. App. 1990).

345.05 Annotation Discretionary act immunity under s. 893.80 is inapplicable to s. 345.05 claims. Frostman v. State Farm Mut. Ins. Co. 171 Wis. 2d 138, 491 N.W.2d 100 (Ct. App. 1992).

345.05 Annotation A machine specifically included in the list of road machinery under s. 340.01 (52) is not a motor vehicle under this section regardless of its use. Schanke v. Wisconsin County Mut. Ins. Corp. 177 Wis. 2d 746, 502 N.W.2d 866 (Ct. App. 1993).

345.05 Annotation The liability limits of this section do not extend to independent contractors from whom the government entity may have leased or rented a vehicle. The limits only apply if a claim is against the governmental unit based on a motor vehicle accident. Kettner v. Wausau Insurance Cos. 191 Wis. 2d 724, 530 N.W.2d 399 (Ct. App. 1995).

345.05 Annotation An action for inadequate supervision of operation and location of a county truck involved in a collision with the defendant's car was an action involving the operation of a motor vehicle. Tso v. Delaney, 969 F.2d 373 (1992).

345.05 Annotation Broken Windshields and Busted Mailboxes: Municipal Liability for Motor Vehicle Negligence. Bauman. Wis. Law. Nov. 2002.



345.06 Owner's liability for act of operator.

345.06  Owner's liability for act of operator. The owners of every vehicle operating upon any highway for the conveyance of passengers for hire are jointly and severally liable to the party injured for all injuries and damage done by any person in the employment of such owners as an operator, while operating such vehicle, whether the act occasioning such injuries or damage was intentional, negligent or otherwise, in the same manner as such operator would be liable.



345.07 Civil actions by secretary.

345.07  Civil actions by secretary. In addition to all existing remedies afforded by civil and criminal law, the secretary is authorized to bring civil actions for the recovery of all fees, taxes, interest and penalties to which the state may be entitled by reason of the operation by any person of a motor vehicle upon the highways of this state.

345.07 History History: 1977 c. 29 s. 1654 (7) (c).



345.08 Suit to recover protested tax or fee.

345.08  Suit to recover protested tax or fee. No suit shall be maintained in any court to restrain or delay the collection or payment of the taxes levied or the fees imposed or enacted in chs. 341 to 349. The aggrieved taxpayer shall pay the tax or fee as and when due and, if paid under protest, may at any time within 90 days from the date of such payment sue the state in an action at law to recover the tax or fee so paid. If it is finally determined that such tax or fee or any part thereof was wrongfully collected for any reason, the secretary of administration shall pay from the transportation fund the amount of such tax or fee so adjudged to have been wrongfully collected. A separate suit need not be filed for each separate payment made by any taxpayer, but a recovery may be had in one suit for as many payments as were made within the 90-day period preceding the commencement of the action. Such suits shall be commenced as provided in s. 775.01.

345.08 History History: 1977 c. 29 s. 1654 (1); 1979 c. 32 s. 92 (5); 2003 a. 33.



345.09 Service of process on nonresident.

345.09  Service of process on nonresident.

345.09(1) (1) The use and operation of a motor vehicle over the highways of this state by a nonresident is considered an irrevocable appointment by the nonresident of the secretary to be the true and lawful attorney upon whom may be served all legal process in any action or proceeding against the nonresident or the nonresident's personal representative, growing out of the use or operation of the motor vehicle in this state and resulting in damage or loss to person or property, whether the damage or loss occurs on a highway or on abutting public or private property. The appointment of the secretary as attorney for service of process is binding upon the nonresident's personal representative. The use or operation of a motor vehicle over the highways of this state by the nonresident is a signification of the nonresident's agreement that any legal process or notice against the nonresident or the nonresident's personal representative that is so served shall be of the same legal force and validity as if served on them personally.

345.09(2) (2) The secretary as attorney upon whom processes and notices may be served under this section shall, upon being served with such process or notice, forthwith mail by registered mail a copy thereof to such nonresident at the out-of-state nonresident address given in the papers so served. It is the duty of the party or the party's attorney to certify in the papers so served that the address given therein is the last-known out-of-state nonresident address of the party to be served. In all cases of service under this section there shall be served 2 authenticated copies for the secretary and such additional number of authenticated copies as there are defendants so served in the action. One of the secretary's copies shall be retained for the secretary's record of service and the other copy shall be returned with proper certificate of service attached for filing in court as proof of service of the copies by having mailed them by registered mail to the defendants named therein. The service fee shall be $25 for each defendant so served. The secretary shall keep a record of all such processes and notices, which record shall show the day and hour of service.

345.09(3) (3) This section applies to a nonresident defendant who was a resident of this state at the time of the accident or occurrence which gave rise to the cause of action sued on.

345.09 History History: 1977 c. 29 ss. 1467, 1654 (7) (c); 1977 c. 60, 418; 1993 a. 16; 1999 a. 9; 2001 a. 102.

345.09 Annotation Service upon a nonresident's father at the father's residence was insufficient for the exercise of personal jurisdiction over a nonresident in a diversity case, despite claimed actual notice, when no attempt was made to comply with s. 345.09. Chilcote v. Shertzer, 372 F. Supp. 86 (1974).



345.11 Uniform traffic citation.

345.11  Uniform traffic citation.

345.11(1) (1) On and after July 1, 1969, the uniform traffic citation created by this section shall in the case of moving traffic violations and may in the case of parking violations and all violations of ch. 194 be used by all law enforcement agencies in this state which are authorized to enforce the state traffic laws and any local traffic laws enacted by any local authority in accordance with s. 349.06.

345.11(1g) (1g) The uniform traffic citation may be used for violations of ss. 218.0114 (1) and 218.205 (1). The report of conviction shall be forwarded to the department.

345.11(1j) (1j) The uniform traffic citation or the citation form under s. 23.54 may be used for violations of s. 30.07. When the uniform traffic citation is used, the report of conviction shall be forwarded to the department of natural resources. When the citation form under s. 23.54 is used, the procedure in ss. 23.50 to 23.85 applies.

345.11(1m) (1m) The uniform traffic citation or the citation form under s. 23.54 shall be used for violations of ch. 350 relating to highway use or ordinances in conformity therewith when committed on the highway, but no points may be assessed against the driving record of the operator of a snowmobile. When the uniform traffic citation is used, the report of conviction shall be forwarded to the department. When the citation form under s. 23.54 is used, the procedure in ss. 23.50 to 23.85 applies.

345.11(1r) (1r) The uniform traffic citation or the citation form under s. 23.54 shall be used for violations of s. 23.33 relating to highway use or ordinances enacted in accordance with that section if the violation is committed on a highway, but no points may be assessed against the driving record of the operator of an all-terrain vehicle or utility terrain vehicle. When the uniform traffic citation is used, the report of conviction shall be forwarded to the department. When the citation form under s. 23.54 is used, the procedure in ss. 23.50 to 23.85 applies.

345.11(1s) (1s) The uniform traffic citation shall be used by a traffic officer employed under s. 110.07 for a violation of s. 167.31 (2) (b), (c) or (d) when committed on a highway.

345.11(1u) (1u) The uniform traffic citation may be used by an officer of a law enforcement agency of a municipality or county or a traffic officer employed under s. 110.07 for a violation of s. 287.81.

345.11(2) (2) The uniform traffic citation shall be on a form or in an automated format recommended by the council on uniformity of traffic citations and complaints and shall consist of a court report, a report of conviction for the department, a police record and report of action on the case and a traffic citation. The form or automated format shall provide for the name, address, birth date, operator's license number of the alleged violator if known, the license number of the vehicle, the offense alleged, the time and place of the offense, the section of the statute or ordinance violated, the amount of deposit or bail for the offense, a designation of the offense in such manner as can be readily understood by a person making a reasonable effort to do so, and any other information as may be pertinent to the offense.

345.11(2m) (2m) In addition, the uniform traffic citation shall include all of the following:

345.11(2m)(a) (a) A full description of the class and type of vehicle, as provided in s. 343.04, including each special operating characteristic under s. 343.04 (2) that requires an endorsement.

345.11(2m)(b) (b) Whether the vehicle was transporting hazardous materials requiring placarding or any quantity of a material listed as a select agent or toxin under 42 CFR 73.

345.11(2m)(c) (c) Whether the operator holds a commercial driver license regardless of the type or class of vehicle used at the time of the alleged offense.

345.11(2m)(d) (d) Whether any specific waiver provision in s. 343.055 may apply to operation of the vehicle at the time of the alleged offense.

345.11(4) (4) Upon recommendation of a form or automated format for the uniform traffic citation by the council on uniformity of traffic citations and complaints, the secretary shall under s. 85.16 (1) promulgate the form or automated format as an administrative rule, and with the advice of the council shall make any other rules as are necessary for the implementation and operation of this section.

345.11(5) (5) Notwithstanding any other provision of the statutes, the use of the uniform traffic citation promulgated under sub. (4) by any peace officer in connection with the enforcement of any state traffic laws, any local traffic ordinances in strict conformity with the state traffic laws or s. 218.0114 (1) or 218.205 (1) shall be deemed adequate process to give the appropriate court jurisdiction over the person upon the filing with or transmitting to the court of the uniform traffic citation.

345.11(6) (6) The secretary shall cause to be printed and sold to all law enforcement agencies in this state with authority to enforce state traffic laws or local laws adopted under authority of s. 349.06 serially numbered uniform traffic citations or provide a sequence of assigned numbers for uniform traffic citations in an automated format.

345.11(7) (7)

345.11(7)(a)(a) Each law enforcement agency issuing uniform traffic citations shall be responsible for the disposition of all citations issued under its authority, and all law enforcement agencies shall prepare and submit records and reports relating to the uniform traffic citations in the manner and at the time prescribed by the secretary.

345.11(7)(b) (b) Whenever a law enforcement officer issues a uniform traffic citation to an operator who displays a driver's license issued by the federal department of state or otherwise claims immunities or privileges under 22 USC 254a to 258a with respect to the operator's violation of any state traffic law or any local traffic law enacted by any local authority in accordance with s. 349.06, the officer shall:

345.11(7)(b)1. 1. As soon as practicable, contact the diplomatic security command center of the office of foreign missions, diplomatic motor vehicle office, within the federal department of state, to verify the status and immunity, if any, of the operator.

345.11(7)(b)2. 2. Within 10 days after the citation is issued, forward a copy of the uniform traffic citation, at no charge, to the diplomatic security command center of the office of foreign missions, diplomatic motor vehicle office, within the federal department of state.

345.11(8) (8) Any person who, with criminal intent, solicits or aids in the disposition or attempted disposition of a uniform traffic citation in any unauthorized manner is in contempt of the court having original jurisdiction of the cause of action.

345.11 History History: 1971 c. 164 s. 81; 1971 c. 277; 1973 c. 218; 1975 c. 41; 1977 c. 29 ss. 1468, 1654 (7) (a), (c); 1977 c. 273; 1979 c. 34, 257; 1985 a. 29, 36, 145, 309; 1989 a. 31, 105, 170, 335; 1993 a. 436, 437; 1995 a. 227; 1997 a. 120; 1999 a. 31, 140; 2001 a. 27; 2003 a. 33; 2009 a. 55, 367; 2011 a. 208.

345.11 Annotation If a uniform traffic citation and complaint is used in a criminal case, it must satisfy the requirement of stating probable cause. State v. White, 97 Wis. 2d 193, 295 N.W.2d 346 (1980).

345.11 Annotation When the state used a traffic citation to initiate legal proceedings and subsequently decided to prosecute the action as a crime, the trial court erred in not giving the defendant 10 days from the date of the amended charge to object to the sufficiency of the complaint. State v. Mudgett, 99 Wis. 2d 525, 299 N.W.2d 621 (Ct. App. 1980).

345.11 Annotation The uniform traffic citation and complaint is not a "complaint" under s. 968.02 (3). State v. Folk, 117 Wis. 2d 42, 342 N.W.2d 761 (Ct. App. 1983).

345.11 Annotation "Process" in sub. (5) refers to invoking subject matter jurisdiction and not to acquiring personal jurisdiction. A citation is only a notice. It does not function as a summons and does not compel a court appearance. In general, an officer who issues a uniform traffic citation when no warrant has been issued is not entitled to service or mileage fees for delivering the citation. 63 Atty. Gen. 99.



345.17 Penalty for false statements.

345.17  Penalty for false statements.

345.17(1) (1) Unless another civil or criminal penalty is expressly prescribed by law, no person may make a false statement to the department or secretary on which the department or the secretary relies in:

345.17(1)(a) (a) Issuing a duplicate title.

345.17(1)(b) (b) Issuing a duplicate license or operating privilege.

345.17(1)(c) (c) Performing an act or administering a law that the department or secretary is required by law to administer or perform.

345.17(2) (2) Any person who violates sub. (1) shall forfeit not less than $25 nor more than $100 for the first offense and shall forfeit not less than $100 nor more than $500 for the 2nd and each subsequent offense.

345.17 History History: 1973 c. 218; 1977 c. 29 s. 1654 (7) (a), (c); 1989 a. 105; 1999 a. 80.



345.18 Sentencing of juveniles.

345.18  Sentencing of juveniles. A person under the age of 18 years shall be present at the imposition of sentence in cases for violation of chs. 341 to 348 and 351 or ordinances enacted in conformity therewith under ch. 349. This section does not apply to parking violations or to cases where a stipulation of guilt or no contest has been accepted for a violation of a local ordinance. A court may waive the requirement of personal appearance under this section in cases of exceptional hardship.

345.18 History History: 1979 c. 110 s. 60 (6); 1979 c. 333 s. 5.



345.20 General provisions in traffic forfeiture actions.

345.20  General provisions in traffic forfeiture actions.

345.20(1)(1)  Definitions. In ss. 345.20 to 345.53:

345.20(1)(a) (a) "Judge" has the meaning specified in s. 967.02 (6).

345.20(1)(b) (b) "Traffic regulation" means a provision of chs. 194 or 341 to 349 for which the penalty for violation is a forfeiture or an ordinance enacted in accordance with s. 349.06. Except as otherwise specifically provided, "traffic regulation" does not include a nonmoving traffic violation as defined in s. 345.28 (1).

345.20(2) (2) Procedure.

345.20(2)(a)(a) Except as provided in par. (b), the apprehension of alleged violators of traffic regulations and the trial of forfeiture actions for the violation of traffic regulations shall be governed by ss. 345.21 to 345.53. Where no specific procedure is provided in ss. 345.21 to 345.53, ch. 799 shall apply to such actions in circuit court.

345.20(2)(b) (b) The trial of forfeiture actions in municipal court for the violation of traffic regulations shall be governed by ch. 800. Provisions relating to the uniform traffic citation in s. 345.11, to arrests in ss. 345.21 to 345.24, to deposits and pleas of no contest under s. 345.26, to the authority of the court under ss. 345.37, 345.47, 345.48 and 345.50 and to guaranteed arrest bonds under s. 345.61 apply to violations of ordinances to be tried in municipal court.

345.20(2)(c) (c) Sections 967.055 and 972.11 (3m) apply to traffic forfeiture actions for violations of s. 346.63 (1) or (5) or a local ordinance in conformity therewith.

345.20(2)(d) (d) A nonmoving traffic violation is governed by s. 345.28. The trial of forfeiture actions for nonmoving traffic violations is governed by ss. 345.28 and 345.34 to 345.47. Where no specific procedure is provided in ss. 345.28 or 345.34 to 345.47, ch. 799 applies to actions in circuit court and ch. 800 applies to actions in municipal court.

345.20(2)(f) (f) Sections 23.50 to 23.85 apply to actions in circuit court to recover forfeitures and weapons surcharges imposed under ch. 814 for violations of s. 167.31 (2) (b), (c), or (d). No points may be assessed against the driving record of a person convicted of a violation of s. 167.31 (2) (b), (c), or (d). The report of conviction shall be forwarded to the department.

345.20(2)(g) (g) Sections 23.50 to 23.85 apply to actions in circuit court to recover forfeitures for violations of s. 287.81. No points may be assessed against the driving record of a person convicted of a violation of s. 287.81. The report of conviction and abstract of court record copy of the citation form shall be forwarded to the department.

345.20 History History: 1971 c. 278; 1977 c. 305; 1979 c. 32 s. 92 (16), (17); 1979 c. 34; 1979 c. 175 s. 50; 1981 c. 20, 165; 1983 a. 74, 189; 1985 a. 36; 1987 a. 3, 267; 1989 a. 31, 105, 170, 335; 1993 a. 359; 1995 a. 227; 2003 a. 139.

345.20 Annotation Wisconsin's uniform traffic court procedure. Hough, 1972 WBB No. 4.



345.21 Authority to arrest with a warrant.

345.21  Authority to arrest with a warrant.

345.21(1) (1) A person may be arrested for the violation of a traffic regulation with a warrant that substantially complies with ch. 968. Except as provided in sub. (2), the person arrested shall be brought without unreasonable delay before a court having jurisdiction to try the action or a judge.

345.21(2) (2) In traffic regulation actions, the judge or municipal judge who issues a warrant under sub. (1) may endorse upon the warrant the amount of the deposit. If no endorsement is made the deposit schedule under s. 345.26 (2) shall apply unless the court directs that the person be brought before the court.

345.21 History History: 1971 c. 278; 1973 c. 218; 1977 c. 305 s. 64.



345.22 Authority to arrest without a warrant.

345.22  Authority to arrest without a warrant. A person may be arrested without a warrant for the violation of a traffic regulation if the traffic officer has reasonable grounds to believe that the person is violating or has violated a traffic regulation.

345.22 History History: 1971 c. 278.

345.22 Annotation A city police officer is a traffic officer within s. 345.22. 61 Atty. Gen. 419.



345.23 Officer's action after arrest without a warrant.

345.23  Officer's action after arrest without a warrant. If a person is arrested without a warrant for the violation of a traffic regulation, the arresting officer shall issue a citation under s. 345.11, and in addition:

345.23(1) (1) May release the person; or

345.23(2) (2) Shall release the person when he or she:

345.23(2)(a) (a) Makes a deposit under s. 345.26; or

345.23(2)(c) (c) Deposits the person's valid Wisconsin operator's license with the officer. If the license is deposited with the officer, the officer shall issue to the licensee a receipt which shall be valid as a driver's license through the date specified on the receipt, which shall be the same as the court appearance date, and the officer shall, at the earliest possible time prior to the court appearance date, deposit the license with the court.

345.23(2)(d) (d) Presents a guaranteed arrest bond certificate under s. 345.61.

345.23(3) (3) Shall, if the alleged violator is not released under sub. (1) or (2), bring him or her without unreasonable delay before a judge or, for ordinance violations, before a municipal judge in the county in which the violation was alleged to have been committed.

345.23(4) (4) Shall, if the alleged violator is released under sub. (1) or (2), specify on the citation a return date which may not be more than 90 days after the issue date.

345.23 History History: 1971 c. 278; 1973 c. 218; 1977 c. 305, 418; 1983 a. 189 s. 329 (32); 1989 a. 105, 170, 359.



345.24 Officer's action after arrest for driving under influence of intoxicant.

345.24  Officer's action after arrest for driving under influence of intoxicant.

345.24(1) (1) A person arrested under s. 346.63 (1) or (5) or an ordinance in conformity therewith or s. 346.63 (2) or (6) or 940.25, or s. 940.09 where the offense involved the use of a vehicle, may not be released until 12 hours have elapsed from the time of his or her arrest or unless a chemical test administered under s. 343.305 shows that the person has an alcohol concentration of less than 0.04, but the person may be released to his or her attorney, spouse, relative or other responsible adult at any time after arrest.

345.24(2) (2) If the person was issued an out-of-service order under s. 343.305 (7) (b), the person may be released as provided under sub. (1).

345.24 History History: 1971 c. 278; 1977 c. 193; 1981 c. 20; 1985 a. 337; 1987 a. 3; 1989 a. 105; 1995 a. 436; 2009 a. 103.



345.255 Deposit after release.

345.255  Deposit after release. A person arrested under s. 345.22 for the violation of a traffic regulation who is released under s. 345.23 (1) shall be permitted to make a deposit any time prior to the court appearance date. The deposit shall be made in person or by mailing it to the clerk of the court of the county in which the alleged violation occurred.

345.255 History History: 1973 c. 218.



345.26 Deposit.

345.26  Deposit.

345.26(1)(1)

345.26(1)(a) (a) A person arrested under s. 345.22 or 345.28 (5) for the violation of a traffic regulation who is allowed to make a deposit under s. 345.23 (2) (a) or 345.28 (5) shall deposit the money as the arresting officer directs by either mailing the deposit at a nearby mailbox to the office of the sheriff, headquarters of the county traffic patrol, district headquarters or station of the state traffic patrol, city, village or town police headquarters or a precinct station, the office of the municipal judge, the office of the clerk of court, or by going, in the custody of the arresting officer, to any of those places to make the deposit.

345.26(1)(b) (b) The arresting officer or the person receiving the deposit shall notify the arrested person, orally or in writing, that:

345.26(1)(b)1. 1. If the person makes a deposit for a violation of a traffic regulation, the person need not appear in court at the time fixed in the citation, and the person will be deemed to have tendered a plea of no contest and submitted to a forfeiture, plus costs, fees, and surcharges imposed under ch. 814, not to exceed the amount of the deposit that the court may accept as provided in s. 345.37; and

345.26(1)(b)2. 2. If the person fails to make a deposit for a violation of a traffic regulation or appear in court at the time fixed in the citation, the court may enter a default judgment finding the person guilty of the offense or issue a warrant for his or her arrest.

345.26(2) (2)

345.26(2)(a)(a) The basic amount of the deposit for the alleged violation of a traffic regulation shall be determined in accordance with a deposit schedule which the judicial conference shall establish. Annually, the judicial conference shall review and may revise the schedule.

345.26(2)(b) (b) In addition to the amount in par. (a), the deposit shall include court costs, fees, and surcharges imposed under ch. 814.

345.26(3) (3)

345.26(3)(a)(a) The arresting officer or the person accepting the deposit may allow the alleged violator to submit a check for the amount of the deposit or make the deposit by use of a credit card, and the check or credit charge receipt shall be considered a receipt in lieu of par. (b).

345.26(3)(b) (b) The person receiving the deposit shall furnish a receipt on a serially numbered form, and shall deliver the original receipt to the alleged violator if requested, and shall state to the alleged violator that inquiry may be made at the office of the clerk of court or municipal judge regarding the disposition of the deposit.

345.26(4) (4) An alleged violator in custody shall be released after making the deposit specified in this section.

345.26(5) (5) Any person, other than the clerk of court or the municipal judge before whom the defendant is directed to appear, who accepts the deposit shall, before the time fixed for the appearance of the defendant, deliver the deposit and a copy of the receipt and of the citation issued to the defendant to the clerk of the court or the municipal judge. The clerk or municipal judge shall give a receipt therefor, specifying the serial number of the receipt accompanying the deposit.

345.26 History History: 1971 c. 278; 1973 c. 218, 228, 336; 1977 c. 29; 1977 c. 305 s. 64; 1977 c. 449; 1981 c. 165 s. 20; 1981 c. 317; 1985 a. 29, 332; 1987 a. 27, 399; 1989 a. 107, 170, 359; 1991 a. 39; 1993 a. 16; 1997 a. 27, 135, 237; 1999 a. 9; 2001 a. 16; 2003 a. 139.

345.26 Annotation Judges may not reduce the amounts of the deposit schedule established under sub. (2) (a). 61 Atty. Gen. 401.



345.27 Information to persons charged.

345.27  Information to persons charged.

345.27(1) (1) Whenever a person is charged with a violation of a traffic regulation, the law enforcement officer shall inform the person of the following:

345.27(1)(a) (a) That certain convictions may result in revocation or suspension of his or her operating privilege if the conviction will have that effect.

345.27(1)(b) (b) That demerit points may be assessed against his or her driving record for the offense. The law enforcement officer may estimate the number of demerit points for the particular offense and list it on the traffic citation form.

345.27(1)(c) (c) The number of demerit points that is cause for revocation or suspension.

345.27(2) (2) Before taking the plea of a person charged with a violation of law the judge shall inform the violator of the following:

345.27(2)(a) (a) That conviction of the charge may result in the revocation or suspension of his or her operating privilege.

345.27(2)(b) (b) The number of demerit points that may be assessed against the violator upon conviction of the violation, based on the available information.

345.27(3) (3) Whenever a person has been convicted in this state on the basis of a forfeiture of deposit or a plea of guilty or no contest and the person was not informed as required under subs. (1) and (2), the person may, within 60 days after being notified of the revocation or suspension of the operating privilege, petition the court to reopen the judgment and grant him or her an opportunity to defend on the merits. If the court finds that the petitioner was not informed as required under subs. (1) and (2), the court shall order the judgment reopened. The court order reopening the judgment automatically reinstates the revoked or suspended operating privilege.

345.27 History History: 1989 a. 170.



345.28 Nonmoving violations.

345.28  Nonmoving violations.

345.28(1) (1) As used in this section:

345.28(1)(a) (a) "Authority" means a local authority, a state agency, any campus of the University of Wisconsin System or any technical college district.

345.28(1)(b) (b) "Forfeiture" includes a fine established under s. 36.11 (8) or 38.14 (13).

345.28(1)(c) (c) "Nonmoving traffic violation" is any parking of a vehicle in violation of a statute, an ordinance, a rule under s. 36.11 (8) or a resolution under s. 38.14 (13).

345.28(2) (2)

345.28(2)(a)(a) A person charged with a nonmoving traffic violation may mail the amount of the forfeiture to any of the places specified in s. 345.26 (1) or to a violations bureau, or to the city, town or county clerk or treasurer if the traffic citation so provides. In that case, the citation shall not be filed with or transmitted to court.

345.28(2)(b) (b) If the person appears in response to a citation for a nonmoving traffic violation, the procedures under ss. 345.34 to 345.47 apply, except as provided in par. (c).

345.28(2)(c) (c) If the appearance date specified in the citation is inconvenient for the person, he or she may contact the clerk of circuit court or the municipal court, whichever is applicable, to schedule a more convenient time. The revised date may provide for an appearance during an evening session, as required under s. 753.23 or authorized by a court. The court may revise the appearance date. The date specified in the citation applies unless the person receives written confirmation of the revised appearance date from the court.

345.28(3) (3)

345.28(3)(a)(a) If the person does not pay the forfeiture or appear in court in response to the citation for a nonmoving traffic violation on the date specified in the citation or, if no date is specified in the citation, within 28 days after the citation is issued, the authority that issued the citation may issue a summons under s. 968.04 (3) (b) to the person and, in lieu of or in addition to issuing the summons, may proceed under sub. (4) or (5) but, except as provided in this section, no warrant may be issued for the person. If the person does not pay towing and storage charges associated with a citation for a nonmoving traffic violation, the authority that issued the citation may proceed under sub. (4).

345.28(3)(b) (b) If the person appears in response to a summons for a nonmoving traffic violation, the procedures under ss. 345.34 to 345.47 apply.

345.28(4) (4)

345.28(4)(a)(a)

345.28(4)(a)1.1. If the person does not pay the forfeiture or appear in court in response to the citation for a nonmoving traffic violation on the date specified in the citation or, if no date is specified in the citation, within 28 days after the citation is issued, the authority may notify the department in the form and manner prescribed by the department that a citation has been issued to the person and the citation remains unpaid.

345.28(4)(a)1m. 1m. If the person does not pay the outstanding towing and storage charges associated with a nonmoving traffic violation, the authority may notify the department in the form and manner prescribed by the department that towing and storage charges remain unpaid. Outstanding storage charges under this subdivision may not exceed 20 days of such storage.

345.28(4)(a)2. 2. The authority shall specify whether the department is to suspend the registration of the vehicle involved under s. 341.63 (1) (c) or refuse registration of any vehicle owned by the person under s. 341.10 (7m) or both.

345.28(4)(b) (b)

345.28(4)(b)1.1. The notice to the department under par. (a) 1. shall include the name and last-known address of the person against whom the citation was issued, the date the citation was issued, the license number of the vehicle involved, certification that 2 notices which meet the requirements under par. (c) 1. or sub. (5m) (d) have been mailed to the last-known address of the person against whom the citation was issued and that the citation remains unpaid on the date specified in the citation or, if no date is specified in the citation, 28 days after the citation was issued, the place that the citation may be paid, the means by which the citation may be contested and the action the department is to take.

345.28(4)(b)2. 2. The notice to the department under par. (a) 1m. shall include the name and last-known address of the person against whom the outstanding towing and storage charges apply, the license number of the vehicle involved, certification that 2 notices which meet the requirements under par. (c) 2. have been mailed to the last-known address of the person against whom the towing and storage charges apply and that the towing and storage charges remain unpaid, the amount of the outstanding towing and storage charges, the place where the towing and storage charges may be paid, and the action that the department is to take.

345.28(4)(c) (c)

345.28(4)(c)1.1. The notices to the person required under par. (b) 1. shall be mailed on 2 separate days to the last-known address of the person to whom the citation was issued and shall include the date the citation was issued, the license number of the vehicle involved, the place the citation may be paid, the means by which the citation may be contested and the date by which the person must pay or contest the citation to avoid further action by the authority. The notice shall inform the person of the specific actions which the authority and the courts are authorized to take under this section if the person fails to pay the forfeiture or appear in court in response to the citation by the date specified in the notice.

345.28(4)(c)2. 2. The notices to the person required under par. (b) 2. shall be mailed on 2 separate days to the last-known address of the person to whom the outstanding towing and storage charges apply and shall include the license number of the vehicle involved, the place where the towing and storage charges may be paid, and the date by which the person must pay the towing and storage charges to avoid further action by the authority. The notice shall inform the person of the specific actions that the authority and the courts are authorized to take under this section if the person fails to pay the towing and storage charges by the date specified in the notice. A notice under this subdivision may be included in a notice mailed to a person under subd. 1. with respect to the nonmoving traffic violation associated with the towing and storage charges.

345.28(4)(d) (d) The authority may assess the person for the cost of using the traffic violation and registration program as established by the department under s. 85.13.

345.28(4)(e) (e)

345.28(4)(e)1.1. If the person subsequently pays the amount of the forfeiture and the costs, if any, under par. (d) or appears in court in response to the citation or a notice by the authority who issued the citation or the department, the department shall be immediately notified in the form and manner prescribed by the department. If the vehicle involved in the nonmoving traffic violation is owned by a person engaged in the business of renting or leasing motor vehicles and the owner pays the costs, if any, under par. (d) and the forfeiture or, if applicable, the amount required under sub. (5w) (b), the authority shall immediately notify the department in the form and manner prescribed by the department.

345.28(4)(e)2. 2. If the person subsequently pays the amount of the outstanding towing and storage charges specified in the notice to the department under par. (a) 1m. and the costs, if any, under par. (d), the department shall be immediately notified in the form and manner prescribed by the department. If the vehicle to which the towing and storage charges apply is owned by a person engaged in the business of renting or leasing motor vehicles and the owner pays the costs, if any, under par. (d) and the amount of the outstanding towing and storage charges specified in the notice to the department under par. (a) 1m. or, if applicable, the amount required under sub. (5w) (b), the authority shall immediately notify the department in the form and manner prescribed by the department.

345.28(4)(f) (f) Upon the person's appearance in court in response to a notice by the authority who issued the citation or the department, the procedures under ss. 345.34 to 345.47 apply.

345.28(4)(g) (g) Notification of the department under par. (a) 1. shall toll any applicable statute of limitation for 4 years from the date of the notification.

345.28(4)(h) (h)

345.28(4)(h)1.1. If an authority receives payment of a forfeiture or, if applicable, the amount required under sub. (5w) (b), from the owner of a leased or rented vehicle involved in a nonmoving traffic violation and receives payment of the forfeiture from the lessee or renter of the vehicle charged with the violation, the authority shall refund to the owner the payment received from the owner.

345.28(4)(h)2. 2. If an authority receives payment of the amount of the outstanding towing and storage charges specified in the notice to the department under par. (a) 1m. or, if applicable, the amount required under sub. (5w) (b), from the owner of a leased or rented vehicle to which the towing and storage charges apply and receives payment of the amount of the outstanding towing and storage charges specified in the notice to the department under par. (a) 1m. from the lessee or renter of the vehicle to which the towing and storage charges apply, the authority shall refund to the owner the payment received from the owner.

345.28(4)(i) (i) Notwithstanding any other provision of this subsection or ss. 341.10 (7m) and 341.63 (1) (c), the department may permit an authority to send a single notice to the department under par. (a) 1. with respect to 2 or more citations that have been issued to a person and remain unpaid and, if an authority sends a notice specified in this paragraph to the department, the authority and department shall treat any such notice for purposes of any other provision of this section or ss. 341.10 (7m) and 341.63 (1) (c) in the same manner as a notice to the department under par. (a) 1. with respect to a single citation.

345.28(5) (5)

345.28(5)(a)(a) In lieu of the procedure under sub. (4), if the person does not pay the forfeiture or appear in court in response to the citation for a nonmoving traffic violation on the date specified in the citation or, if no date is specified in the citation, within 28 days after the citation was issued, the authority, after sending 2 notices which meet the requirements under sub. (4) (c) 1., may issue a warrant under par. (b) for the person.

345.28(5)(b) (b)

345.28(5)(b)1.1. If a person fails to respond to the notices under par. (a) within the time specified in the notice, a warrant that substantially complies with the mandatory provisions under s. 968.04 (3) (a) may be issued for the person, except that the warrant shall direct the officer to accept the person's deposit of money or his or her valid Wisconsin operator's license, as provided under subd. 2. a., in lieu of serving the warrant and arresting the person.

345.28(5)(b)2. 2. If an officer contacts a person for whom a warrant for a nonmoving traffic violation has been issued under subd. 1.:

345.28(5)(b)2.a. a. The officer shall accept a deposit of money or a deposit of the person's valid Wisconsin operator's license in lieu of serving the warrant and arresting the person. If the license is deposited with the officer, the officer shall issue to the licensee a receipt, on a form provided by the department, which is valid as an operator's license through a date specified on the receipt, not to exceed 30 days from the date of contact, which shall be the same as the court appearance date and the officer shall at the earliest possible time prior to the court appearance date deposit the license with the court. If a deposit of money is made, s. 345.26 (1) (a) and (2) to (5) applies. The officer shall notify the person who deposits money or his or her license, in writing, of the specific actions which the authority and the courts are authorized to take under this section if the person fails to appear in court at the time specified by the officer, not to exceed 30 days from the date of contact, or at any subsequent court appearance for the nonmoving traffic violation citation. If the person makes a deposit of money or deposits his or her valid Wisconsin operator's license, the officer shall return the warrant to the court or judge who issued the warrant and the court or judge shall vacate the warrant.

345.28(5)(b)2.b. b. The officer may serve the warrant and arrest any person who refuses to make a deposit of money or deposit his or her operator's license. If the officer arrests the person, the officer shall bring the arrested person before a court having jurisdiction to try the action or a judge without unreasonable delay.

345.28(5)(c) (c)

345.28(5)(c)1.1. If the person who was contacted under par. (b) 2. and who has made a deposit of money fails to appear in court at the date specified by the officer under par. (b) 2. a. or set under s. 345.32, 345.34 or 345.36 or at any subsequent court appearance for the nonmoving traffic violation, the person shall be deemed to have entered a plea of no contest. The court shall accept the plea of no contest, find the defendant guilty and proceed under s. 345.47, except that the deposit shall be forfeited and serve as payment of the judgment. The court shall give notice of the entry of judgment to the defendant by mailing a copy of the judgment to the defendant's last-known address.

345.28(5)(c)2. 2. If the person who was contacted under par. (b) 2. and who has deposited his or her operator's license fails to appear in court at the date specified by the officer under par. (b) 2. a. or set under s. 345.32, 345.34 or 345.36 or at any subsequent court appearance for the nonmoving traffic violation, the person may be deemed to have entered a plea of no contest. The court may accept the plea of no contest, find the defendant guilty and, except as limited by sub. (6), proceed under s. 345.47. If the court enters judgment under s. 345.47 (1), the court shall give notice of the entry of judgment to the defendant by mailing a copy of the judgment to the defendant's last-known address. The court shall also mail to the defendant's last-known address a statement setting forth the actions the court may take under s. 345.47 if the judgment is not paid. In lieu of accepting the plea of no contest, the court may issue a warrant commanding that the person be arrested and brought before the court. Unless the case is tried immediately with the person's consent, any person who is arrested on a warrant issued under this subdivision may be released on his or her own recognizance or on posting bond or may be released without bail and shall be released if the person posts cash bail for his or her appearance. The court may retain the person's license, but the person's operating privilege may not be suspended until after judgment is entered under s. 345.47 and the judgment is not paid.

345.28(5)(c)3. 3. A default judgment entered under this paragraph may be reopened as provided under s. 345.51.

345.28(5m) (5m)

345.28(5m)(a)(a) No notice under sub. (4) (a) 1. may be sent to the department, or if the notice has already been sent the notice shall be canceled, and no further action may be taken against the owner under sub. (4) or (5) or s. 341.10 (7m) or 341.63 (1) (c) if:

345.28(5m)(a)1. 1. The vehicle involved in a nonmoving traffic violation is owned by a person engaged in the business of renting or leasing motor vehicles;

345.28(5m)(a)2. 2. At the time of the violation the vehicle was in the possession of a renter or lessee;

345.28(5m)(a)3. 3. The owner of the vehicle provides the information required under s. 343.46 (3) for such renter or lessee to the authority who issued the citation within 10 days after the 2nd notice was sent to the owner under sub. (4) (c) 1.; and

345.28(5m)(a)4. 4. After being notified by the authority, the renter or lessee identified under subd. 3. pays the forfeiture or appears in court in response to the citation for the nonmoving traffic violation within 30 days after the 2nd notice from the authority is mailed.

345.28(5m)(b) (b) If the renter or lessee does not pay the forfeiture or appear in court in response to the citation for a nonmoving traffic violation, the authority may notify the department under sub. (4) (a) 1. that a citation has been issued to the person and the citation remains unpaid. The action which the authority shall specify that the department take under sub. (4) (a) 2. is limited to refusal of the registration of any vehicle owned by the renter or lessee.

345.28(5m)(c) (c)

345.28(5m)(c)1.1. Except as otherwise provided in sub. (5w) (b), if the renter or lessee does not pay the forfeiture or appear in court in response to the citation for a nonmoving traffic violation within 30 days after the 2nd notice from the authority is mailed to the renter or lessee, the owner shall pay the authority the forfeiture applicable to the nonmoving traffic violation. The authority shall notify the owner in writing of its responsibility for this payment.

345.28(5m)(c)2. 2. Except as otherwise provided in sub. (5w) (b), if the owner does not pay the forfeiture applicable to the citation within 30 days after notice under subd. 1. has been mailed to the owner, the authority may send a notice to the department under sub. (4) (a) 1. The action which the authority shall specify that the department take under sub. (4) (a) 2. is limited to suspension of the registration of the vehicle involved in the nonmoving traffic violation.

345.28(5m)(d) (d) The notices to the renter or lessee required under sub. (4) (b) 1. shall be mailed on 2 separate days to the last-known address of the renter or lessee and shall include the information specified in sub. (4) (c) 1. and the name of the owner of the vehicle.

345.28(5r) (5r)

345.28(5r)(a)(a) No notice under sub. (4) (a) 2. may be sent to the department, or if the notice has already been sent the notice shall be canceled, and no further action may be taken against the owner under sub. (4) or (5) or s. 341.10 (7m) or 341.63 (1) (c) if:

345.28(5r)(a)1. 1. The vehicle to which towing and storage charges apply is owned by a person engaged in the business of renting or leasing motor vehicles;

345.28(5r)(a)2. 2. At the time of its towing and storage the vehicle was in the possession of a renter or lessee;

345.28(5r)(a)3. 3. The owner of the vehicle provides the information required under s. 343.46 (3) for such renter or lessee to the authority who issued the citation within 10 days after the 2nd notice was sent to the owner under sub. (4) (c) 2.; and

345.28(5r)(a)4. 4. After being notified by the authority, the renter or lessee identified under subd. 3. pays the amount of the outstanding towing and storage charges within 30 days after the 2nd notice from the authority is mailed.

345.28(5r)(b) (b) If the renter or lessee does not pay the amount of the outstanding towing and storage charges, the authority may notify the department under sub. (4) (a) 1m. that towing and storage charges remain unpaid. The action which the authority shall specify that the department take under sub. (4) (a) 2. is limited to refusal of the registration of any vehicle owned by the renter or lessee.

345.28(5r)(c) (c)

345.28(5r)(c)1.1. Except as otherwise provided in sub. (5w) (b), if the renter or lessee does not pay the amount of the outstanding towing and storage charges within 30 days after the 2nd notice from the authority is mailed to the renter or lessee, the owner shall pay the authority the amount of the outstanding towing and storage charges. The authority shall notify the owner in writing of its responsibility for this payment.

345.28(5r)(c)2. 2. Except as otherwise provided in sub. (5w) (b), if the owner does not pay the amount of the outstanding towing and storage charges within 30 days after notice under subd. 1. has been mailed to the owner, the authority may send a notice to the department under sub. (4) (a) 1m. The action which the authority shall specify that the department take under sub. (4) (a) 2. is limited to suspension of the registration of the vehicle to which the towing and storage charges apply.

345.28(5r)(d) (d) The notices to the renter or lessee required under sub. (4) (b) 2. shall be mailed on 2 separate days to the last-known address of the renter or lessee and shall include the information specified in sub. (4) (c) 2. and the name of the owner of the vehicle.

345.28(5w) (5w)

345.28(5w)(a)(a) If the owner of a rental or leased vehicle has received written notice under sub. (5m) (c) 1. or (5r) (c) 1. and pays any forfeiture, costs, or towing and storage charges for nonmoving traffic violations under this section that occurred while the renter or lessee was in possession of the vehicle, the rental or leased vehicle owner may, within 30 days after receiving the notice, charge a credit card belonging to the renter or lessee as payment for the forfeiture, costs, and charges for which the renter or lessee is liable as well as charge the renter an administrative fee of not more than $30 for making those payments under this section, if the owner:

345.28(5w)(a)1. 1. Provided a written notice to the renter or lessee, prior to entering into the rental or lease agreement, that if the renter or lessee fails to pay any forfeitures, costs, or towing and storage charges for nonmoving traffic violations incurred while the renter or lessee is in possession of the rental or leased vehicle, the owner may pay those sums and charge the amount paid for such forfeitures, costs, or charges plus an administrative fee of not more than $30 to a credit card belonging to the renter or lessee.

345.28(5w)(a)2. 2. Provides the renter or lessee with a detailed itemization of all amounts charged to the renter's or lessee's credit card, within 30 days after charging that credit card, that includes the date that the charge was made and, for each nonmoving traffic violation forfeiture incurred by the renter or lessee that the owner paid, the name of the authority issuing the citation, the citation number, and the date of the citation.

345.28(5w)(b) (b) If the owner of a rental or leased vehicle has received written notice under sub. (5m) (c) 1. or (5r) (c) 1. and is required to pay any forfeiture or towing and storage charges for nonmoving traffic violations under this section that occurred while the renter or lessee was in possession of the vehicle and the renter or lessee did not pay the rental or lease fee with a credit card, or paid with a credit card for which payment of the forfeitures and charges under this section is being declined by the issuer of the credit card, the rental or leased vehicle owner shall pay the authority 50 percent of the amount of the forfeiture under sub. (2) (a) or towing and storage charges, provided that the owner advises the authority that the payment is made under this paragraph.

345.28(5x) (5x) The department of agriculture, trade and consumer protection shall promulgate rules specifying the form of the notice required under sub. (5w) (a) 1., including the type size and any highlighting of the information described in that paragraph and, if the notice is on a separate form, the size of the paper. The rules must require the notice to be in substantially the same form as the notice under s. 344.576 (3) (a) and may specify additional information to be included in the notice and the precise language that must be used.

345.28(6) (6) No person may be arrested or imprisoned under s. 345.47 (1) (a) or ch. 785 for failure to pay a judgment assessed under this section and s. 345.47.

345.28(7) (7) Nothing in this section prevents a court from issuing a warrant under s. 345.36 or 345.37 if the person appears in court in response to a citation for a nonmoving traffic violation or after notice by the authority who issued the citation or the department under sub. (4) with respect to the citation or on the date specified by the officer or the court under sub. (5) and then fails to appear in court at any time fixed by subsequent postponement. Unless the case is tried immediately with the person's consent, any person who is arrested on a warrant issued under this subsection may be released on his or her own recognizance or on posting bond or may be released without bail and shall be released if the person posts cash bail for his or her appearance.

345.28 History History: 1981 c. 165; 1983 a. 103, 169; 1983 a. 189 s. 329 (32); 1983 a. 330; 1983 a. 538 ss. 219, 269 (1), (2); 1989 a. 31, 105; 1991 a. 67; 1993 a. 399, 437; 1997 a. 237; 2003 a. 201; 2007 a. 207.



345.285 Alternative traffic violation and registration pilot program.

345.285  Alternative traffic violation and registration pilot program.

345.285(1)(1) The department may administer an alternative traffic violation and registration pilot program. Any pilot program under this section shall provide alternative methods of suspending and refusing vehicle registrations for unpaid citations for nonmoving traffic violations in lieu of applicable requirements of s. 345.28.

345.285(2) (2) The department may contract with a city of the 1st class to permit the city to suspend vehicle registrations for unpaid citations for nonmoving traffic violations. The department may not enter into a contract under this subsection after June 30, 2001. A contract under this subsection shall include all of the following provisions:

345.285(2)(a) (a) The city may suspend the registration of a vehicle if all of the following apply:

345.285(2)(a)1. 1. The city has cited the owner of the vehicle for one or more nonmoving traffic violations for which the owner has neither paid the forfeitures nor appeared in court in response to the violations.

345.285(2)(a)2. 2. The city has mailed to the last-known address of the owner at least 2 notices that meet the requirements of s. 345.28 (4) (c) with respect to each citation counted under subd. 1.

345.285(2)(a)3. 3. The owner has not, by the date specified in the last issued citation that is counted under subd. 1. or, if no date is specified in that citation, within 28 days after the citation is issued, either paid all forfeitures or appeared in court in response to all citations counted under subd. 1. for which the forfeitures have not been paid.

345.285(2)(b) (b) If the city suspends the registration of a vehicle under par. (a), all of the following apply:

345.285(2)(b)1. 1. The city may notify the department to refuse the registration of any vehicle owned by the person under s. 341.10 (7r).

345.285(2)(b)2. 2. The city shall remove the suspension of the vehicle's registration under par. (a) if the owner of the vehicle either pays all forfeitures or appears in court in response to all citations counted under par. (a) 1. for which the forfeitures have not been paid. If a suspension is removed under this subdivision, the department shall be immediately notified in the form and manner prescribed by the department.

345.285(2)(c) (c) Provisions that specify the responsibilities of the department and of the city with respect to the pilot program, the procedures for record and transaction security, and any fee that the city may assess the owner of a vehicle whose registration is suspended under par. (a).

345.285(2)(d) (d) Notwithstanding s. 85.13, the department shall charge the city a fee for the cost of the development and operation of the pilot program under this section. The fee shall ensure that payments by the city to the department under this paragraph and s. 85.13 are not less than payments made by the city to the department under s. 85.13 before June 17, 1998, for comparable periods of time. The department may periodically adjust this fee accordingly or, in lieu of adjusting the fee, may terminate the contract.

345.285(2)(e) (e) The city may enact and enforce an ordinance that strictly conforms to s. 341.03, except that the ordinance shall apply to motor vehicles whose registration is suspended under par. (a).

345.285(2)(f) (f) The city may not suspend vehicle registrations under this section after June 30, 2001.

345.285 History History: 1997 a. 237.



345.30 Jurisdiction.

345.30  Jurisdiction. Jurisdiction over actions for violation of traffic regulations and nonmoving traffic violations is conferred upon circuit courts. Municipal courts shall have jurisdiction over traffic regulations enacted in accordance with s. 349.06 and over actions for violations of nonmoving traffic ordinances enacted in accordance with s. 349.06 or 349.13.

345.30 History History: 1971 c. 278; 1977 c. 449; 1981 c. 165.



345.31 Venue in traffic regulation actions.

345.31  Venue in traffic regulation actions. Section 971.19 on place of trial in criminal actions applies to actions for the violation of traffic regulations and nonmoving traffic violations except that, in the case of a violation of an ordinance of a municipality which is located in more than one county, the action may be brought in any court sitting in that municipality even though in another county. As an alternative, the plaintiff may bring the action in the county where the defendant resides.

345.31 History History: 1971 c. 278; 1981 c. 165.



345.315 Change of judge.

345.315  Change of judge.

345.315(1)(1) In traffic regulation and nonmoving traffic violation cases a person charged with a violation may file a written request for a substitution of a different judge for the judge originally assigned to the trial of that case. The written request shall be filed not later than 7 days after the initial appearance in person or by an attorney. If a new judge is assigned to the trial of a case and the defendant has not exercised the right to substitute an assigned judge, a written request for the substitution of the new judge may be filed within 10 days of the giving of actual notice or sending of the notice of assignment to the defendant or the defendant's attorney. If the notification occurs within 10 days of the date set for trial, the request shall be filed within 48 hours of the giving of actual notice or sending of the notice of assignment to the defendant or the defendant's attorney. If the notification occurs within 48 hours of the trial or if there has been no notification, the defendant may make an oral or written request for substitution prior to the commencement of the proceedings. The judge against whom a request has been filed may set initial bail and accept a plea.

345.315(1m) (1m) When the clerk of court receives a request for substitution, the clerk shall immediately contact the judge whose substitution has been requested for a determination of whether the request was made timely and in proper form. If the request is found to be timely and in proper form, the judge named in the request has no further jurisdiction and the clerk shall request the assignment of another judge under s. 751.03. If no determination is made within 7 days, the clerk shall refer the matter to the chief judge of the judicial administrative district for determination of whether the request was made timely and in proper form and reassignment as necessary.

345.315(2) (2) Except as provided in sub. (5), no more than one judge can be disqualified in any action.

345.315(3) (3) In a court of record assignment of judges shall be made as provided in s. 751.03.

345.315(4) (4) In municipal court a case shall be transferred as provided in ss. 751.03 (2) and 800.05.

345.315(5) (5) If upon an appeal from a judgment or order or upon a writ of error the appellate court orders a new trial or reverses or modifies the judgment or order in a manner such that further proceedings in the trial court are necessary, the person charged with a violation may file a request under sub. (1) within 20 days after the entry of the judgment or decision of the appellate court whether or not another request was filed prior to the time the appeal or writ of error was taken.

345.315 History History: 1971 c. 278; 1973 c. 218; 1977 c. 135; 1977 c. 187 s. 135; 1977 c. 305, 449; 1979 c. 32 s. 92 (1), (17); 1981 c. 165; 1983 a. 218; 1987 a. 151.



345.32 Initial appearance before judge.

345.32  Initial appearance before judge. If a defendant is arrested and brought without unreasonable delay before a judge who, or a court which, does not have jurisdiction to try the case, the defendant shall be committed to await trial in a court with jurisdiction and all papers shall be sent forthwith to that court. In lieu of commitment, the judge may release the defendant if the defendant posts bond for the defendant's appearance in such court, or the judge may release the defendant on the defendant's recognizance for such appearance, or the judge may release the defendant without bail. The court to which the case is sent may similarly release the defendant.

345.32 History History: 1971 c. 278; 1991 a. 316.



345.34 Arraignment; pleas.

345.34  Arraignment; pleas.

345.34(1)(1) If the defendant appears in response to a citation, or is arrested and brought before a court with jurisdiction to try the case, the defendant shall be informed that he or she is entitled to a jury trial and then asked whether he or she wishes presently to plead, or whether he or she wishes a continuance. If the defendant wishes to plead, the defendant may plead guilty, not guilty or no contest.

345.34(2) (2) If the defendant pleads guilty or no contest, the court shall accept the plea, find the defendant guilty and proceed under s. 345.47.

345.34(3) (3) If a summons is served or citation is issued by a police officer for a violation of any municipal ordinance or of chs. 194 or 340 to 348 and 350, the defendant may enter a plea of not guilty based on such summons or citation by letter to the judge at the address indicated on the summons or citation, the letter to show the defendant's return address. The letter may include a request for trial during normal daytime business hours. Upon receipt of the letter, the judge shall reply by mail to the defendant's address setting forth a time and place for trial, the time to be during normal business hours if requested by the defendant. The date of the trial shall be at least 10 days from the mailing by the judge. Nothing in this subsection forbids the setting of the trial at any time convenient to all parties concerned.

345.34 History History: 1971 c. 278; 1973 c. 218; 1977 c. 305; 1991 a. 316.

345.34 Annotation Courts may not dismiss traffic complaints on the payment of a penalty and costs, or costs alone. 63 Atty. Gen. 328.



345.35 Not guilty plea; immediate trial.

345.35  Not guilty plea; immediate trial.

345.35(1) (1) If the defendant pleads not guilty, the court shall ascertain whether the defendant wishes an immediate trial or whether the defendant wishes a continuance. The plaintiff shall also be entitled to a continuance if the defendant pleads not guilty.

345.35(2) (2) If the defendant pleads not guilty and states that he or she waives the right to jury trial and wishes an immediate trial, the case may be tried forthwith if the plaintiff consents.

345.35 History History: 1971 c. 278; 1991 a. 316.



345.36 Not guilty plea; continuance; failure to appear.

345.36  Not guilty plea; continuance; failure to appear.

345.36(1)(1) If the defendant pleads not guilty and requests a continuance the court shall set a date for trial or advise the defendant that notice will later be sent of the date set for trial. The court shall release the defendant if he or she posts an appearance bond, or the court may release the defendant on recognizance or without bail. A defendant not so released shall be committed to jail to await trial.

345.36(2) (2) If a defendant fails to appear at the date set under sub. (1), the court shall either:

345.36(2)(a) (a) Issue a warrant under ch. 968 and, if the defendant has posted bond for appearance at that date, the court may order the bond forfeited; or

345.36(2)(b) (b) Deem the nonappearance a plea of no contest and enter judgment accordingly. If the defendant has posted bond for appearance at that date, the court may also order the bond forfeited. The court shall promptly mail a copy of the judgment to the defendant. The judgment shall allow not less than 20 days from the date thereof for payment of any forfeiture, plus costs, fees, and surcharges imposed under ch. 814. If the defendant moves to open the judgment within 20 days after the date set for trial, and shows to the satisfaction of the court that the failure to appear was due to mistake, inadvertence, surprise, or excusable neglect, the court shall open the judgment, reinstate the not guilty plea, and set a new trial date. The court may impose costs under s. 814.07. The court shall immediately notify the department to delete the record of conviction based upon the original judgment.

345.36(3) (3) If the offense involved is a nonmoving traffic violation and the defendant is subject to s. 345.28 (5) (c), a default judgment may be entered and opened as provided in s. 345.28 (5) (c).

345.36 History History: 1971 c. 278; 1983 a. 231; 1987 a. 27; 1991 a. 39; 1993 a. 16; 1997 a. 27, 135; 2001 a. 16; 2003 a. 139.



345.37 Procedure on default of appearance.

345.37  Procedure on default of appearance. If the defendant fails to appear in court at the time fixed in the citation or by subsequent postponement, the following procedure shall apply:

345.37(1) (1) If the defendant has not made a deposit under s. 345.26, the court shall either:

345.37(1)(a) (a) Issue a warrant under ch. 968 and, if the defendant has posted a bond for appearance at that date, the court may order the bond forfeited; or

345.37(1)(b) (b) Deem the nonappearance a plea of no contest and enter judgment accordingly. If the defendant has posted bond for appearance at that date, the court may also order the bond forfeited. The court shall promptly mail a copy or notice of the judgment to the defendant. The judgment shall allow not less than 20 days from the date thereof for payment of any forfeiture, plus costs, fees, and surcharges imposed under ch. 814. If the defendant moves to open the judgment within 6 months after the court appearance date fixed in the citation, and shows to the satisfaction of the court that the failure to appear was due to mistake, inadvertence, surprise, or excusable neglect, the court shall open the judgment, accept a not guilty plea, and set a trial date. The court may impose costs under s. 814.07. The court shall immediately notify the department to delete the record of conviction based upon the original judgment. If the offense involved is a nonmoving traffic violation and the defendant is subject to s. 345.28 (5) (c), a default judgment may be entered and opened as provided in s. 345.28 (5) (c).

345.37(2) (2) If the defendant has made a deposit under s. 345.26, the citation may serve as the initial pleading and the defendant shall be deemed to have tendered a plea of no contest and submitted to a forfeiture, plus costs, fees, and surcharges imposed under ch. 814, not exceeding the amount of the deposit. The court may either accept the plea of no contest and enter judgment accordingly, or reject the plea and issue a summons under ch. 968. If the defendant fails to appear in response to the summons, the court shall issue a warrant under ch. 968. If the court accepts the plea of no contest, the defendant may move within 6 months after the date set for the appearance to withdraw the plea of no contest, open the judgment, and enter a plea of not guilty upon a showing to the satisfaction of the court that the failure to appear was due to mistake, inadvertence, surprise, or excusable neglect. If on reopening the defendant is found not guilty, the court shall immediately notify the department to delete the record of conviction based on the original proceeding and shall order the defendant's deposit returned.

345.37(5) (5) Within 5 working days after forfeiture of deposit or entry of default judgment, the official receiving the forfeiture, plus costs, fees, and surcharges imposed under ch. 814, shall forward to the department a certification of the entry of default judgment or a judgment of forfeiture.

345.37(6) (6) Any person who fails to comply with this section relative to forwarding records of convictions to the department may be fined not more than $100.

345.37 History History: 1971 c. 278; 1973 c. 218; 1975 c. 231, 421; 1977 c. 29 ss. 1472 to 1475, 1654 (7) (a), (c); 1977 c. 273, 305; 1981 c. 317; 1985 a. 29; 1987 a. 27, 267, 399; 1989 a. 107, 170; 1991 a. 39; 1993 a. 16; 1997 a. 27, 135, 237; 1999 a. 9; 2001 a. 16; 2003 a. 139.

345.37 Annotation Motion costs under s. 817.07 on motions brought to open judgments entered on a forfeiture actions under s. 345.37 may not be imposed by a blanket order. Discretion must be exercised by the court in each case. OAG 1-00.



345.375 Judgment against a corporation or limited liability company.

345.375  Judgment against a corporation or limited liability company.

345.375(1)(1) If a corporation or limited liability company fails to appear within the time required by the citation, the default of such corporation or limited liability company may be recorded and the charge against it taken as true and judgment shall be rendered accordingly.

345.375(2) (2) Upon default of the defendant corporation or limited liability company or upon conviction, judgment for the amount of the forfeiture, plus costs, fees, and surcharges imposed under ch. 814, shall be entered.

345.375 History History: 1973 c. 218; 1977 c. 29; 1987 a. 27; 1989 a. 107; 1993 a. 112; 1997 a. 27; 1999 a. 9; 2001 a. 16; 2003 a. 139.



345.38 Effect of plea of no contest.

345.38  Effect of plea of no contest. The forfeiture of a deposit under s. 345.37 (2) to a charge of violation of a traffic regulation shall not be admissible in evidence as an admission against interest in any action or proceeding arising out of the same occurrence as the charge of violation of a traffic regulation.

345.38 History History: 1971 c. 278; 1989 a. 170.



345.40 Pleading.

345.40  Pleading. A citation which complies with s. 345.11 or a complaint which complies with the appropriate provisions of ch. 968 may be used as the initial pleading, or the municipal judge, clerk or a deputy of the clerk may enter upon the records of the court a statement of the offense charged, which shall stand as a complaint, unless the court directs that formal complaint be made. Several counts may be joined in one complaint or a separate complaint may be prepared for each separate violation. The defendant's plea shall be guilty, no contest or not guilty and shall be entered as not guilty upon failure to plead. A plea of not guilty shall put all matters in such case at issue.

345.40 History History: 1971 c. 278; 1985 a. 332.



345.41 Motion to dismiss.

345.41  Motion to dismiss. Defenses which could be taken by pleas in abatement, in bar, demurrers and motions to quash shall be raised by motion to dismiss, which motion shall be made before any trial on the merits, or be waived.

345.41 History History: 1971 c. 278.



345.42 Preliminary proceedings.

345.42  Preliminary proceedings.

345.42(1) (1) In civil actions under this chapter, oral argument permitted on motions under s. 345.41 or 345.421 may be heard by telephone under s. 807.13 (1). Any pretrial or scheduling conference may be conducted by telephone under s. 807.13 (3) and any pretrial conference may be conducted on the trial date.

345.42(2) (2) There shall be no preliminary examination.

345.42 History History: 1971 c. 278; Sup. Ct. Order, 141 Wis. 2d xiii (1987).

345.42 Annotation Summary judgment procedure is inconsistent with, and unworkable in, ch. 345 forfeiture proceedings. State v. Schneck, 2002 WI App 239, 257 Wis. 2d 704, 652 N.W.2d 434, 02-0513.



345.421 Discovery.

345.421  Discovery. Neither party is entitled to pretrial discovery except that if the defendant moves within 10 days after the alleged violation and shows cause therefor, the court may order that the defendant be allowed to inspect and test under s. 804.09 and under such conditions as the court prescribes, any devices used by the plaintiff to determine whether a violation has been committed, including without limitation, devices used to determine presence of alcohol in breath or body fluid or to measure speed, and may inspect under s. 804.09 the reports of experts relating to those devices.

345.421 History History: 1971 c. 278; Sup. Ct. Order, 67 Wis. 2d 585, 776 (1975); 1975 c. 218.

345.421 Annotation This section applies to civil as well as criminal traffic charges. City of Lodi v. Hine, 107 Wis. 2d 118, 318 N.W.2d 383 (1982).

345.421 Annotation When blood alcohol content is tested under statutory procedures, the results of the test are mandatorily admissible. The physical sample tested is not evidence intended, required, or even susceptible of being produced by the state under s. 971.23 (4) and (5). State v. Ehlen, 119 Wis. 2d 451, 351 N.W.2d 503 (1984).



345.422 No guardian ad litem.

345.422  No guardian ad litem. No guardian ad litem need be appointed for any defendant.

345.422 History History: 1971 c. 278.



345.425 Mode of trial.

345.425  Mode of trial.

345.425(1)(1) The defendant shall be informed of his or her right to a jury trial in circuit court on payment of fees required by s. 345.43 (1).

345.425(2) (2) If both parties, in a court of record, request a trial by the court or if neither demands a trial by jury, the right to a trial by jury is waived.

345.425 History History: 1971 c. 278; 1977 c. 305; 1977 c. 449 s. 497.



345.43 Jury trial.

345.43  Jury trial.

345.43(1)(1) If a case has been transferred under s. 800.035 (5) (c), or if in circuit court either party files a written demand for a jury trial within 10 days after the defendant enters a plea of not guilty under s. 345.34 and immediately pays the fee prescribed in s. 814.61 (4), the court shall place the case on the jury calendar of the circuit court. The number of jurors shall be 6. If no party demands a trial by jury, the right to trial by jury is permanently waived.

345.43(3) (3)

345.43(3)(a)(a) In counties having a population of 500,000 or more, the jury shall be selected from the circuit court prospective juror list as set forth under chs. 801 to 847. In all other counties, juries shall be selected as provided in par. (b), except that the clerk shall randomly select the names of sufficient persons qualified to serve as jurors as will provide to each party entitled to peremptory challenges 5 peremptory challenges.

345.43(3)(b) (b) If a timely demand for a jury is made, the judge shall direct the clerk of the court to select at random from the prospective juror list the names of a sufficient number of prospective jurors, from which list either party may strike 5 names. If either party neglects to strike out names, the clerk shall strike out names for the party. The judge shall permit voir dire examinations and challenges for cause. The clerk shall summon a sufficient number of persons whose names are not struck out, to appear at the time and place named in the summons.

345.43(5) (5) In a jury trial of a traffic regulation case, the court is not required to provide the jury with one complete set of written instructions under s. 805.13 (4).

345.43 History History: 1971 c. 278; 1973 c. 218; Sup. Ct. Order, 67 Wis. 2d 585, 773 (1975); 1975 c. 231, 291; 1977 c. 187 s. 135; 1977 c. 305, 318, 447, 449; 1979 c. 32 s. 92 (17); 1979 c. 89, 128; 1981 c. 317; 1985 a. 170; 1987 a. 389; 1991 a. 271, 315; 1995 a. 427; Sup. Ct. Order No. 96-08, 207 Wis. 2d xv (1997); 2009 a. 402.

345.43 Annotation The requirement that the defendant prepay jury fees in civil traffic forfeiture actions is constitutional. State v. Graf, 72 Wis. 2d 179, 240 N.W.2d 387 (1976).

345.43 Annotation The 10-day period for a jury demand did not begin at the initial appearance when the accused requested a continuance rather than entering plea under s. 345.34 (1). City of Madison v. Donohoo, 118 Wis. 2d 646, 348 N.W.2d 170 (1984).

345.43 Annotation The provision under this section for a 6, rather than 12, person jury for a speeding violation does not violate Art. I, s. 5, which provides that the right of trial by jury shall remain inviolate. Dane County v. McGrew, 2005 WI 130, 285 Wis. 2d 519, 699 N.W.2d 890, 03-1794



345.45 Burden of proof.

345.45  Burden of proof. The standard of proof for conviction of any person charged with violation of any traffic regulation shall be evidence that is clear, satisfactory and convincing.

345.45 History History: 1973 c. 218.



345.46 Verdict.

345.46  Verdict. A verdict is valid if agreed to by five-sixths of the jury. If a verdict relates to more than one count, it shall be valid as to any count if any five-sixths of the jury agree thereto. The form of the verdict shall be guilty or not guilty, except where it is necessary to determine speed. The amount of the forfeiture shall be determined by the court after the court makes its finding.

345.46 History History: 1971 c. 278.



345.47 Judgment of forfeitures, costs, fees, and surcharges.

345.47  Judgment of forfeitures, costs, fees, and surcharges.

345.47(1)(1) If the defendant is found guilty, the court may enter judgment against the defendant for a monetary amount not to exceed the maximum forfeiture provided for the violation, plus costs, fees, and surcharges imposed under ch. 814, and, in addition, may suspend or revoke his or her operating privilege under s. 343.30. Upon entering judgment, the court shall notify the defendant personally, if the defendant is present, and in writing that the defendant should notify the court if he or she is unable to pay the judgment because of poverty, as that term is used in s. 814.29 (1) (d). If the defendant is present and the court, using the criteria in s. 814.29 (1) (d), determines that the defendant is unable to pay the judgment because of poverty, the court shall provide the defendant with an opportunity to pay the judgment in installments, taking into account the defendant's income. If the judgment is not paid or if the defendant fails to make any ordered installment payment, the court shall order:

345.47(1)(a) (a) That, subject to s. 800.095 (1) (b), the defendant be imprisoned for a time specified by the court until the judgment is paid, but not to exceed 90 days; or

345.47(1)(b) (b) In lieu of imprisonment and in addition to any other suspension or revocation, that the defendant's operating privilege be suspended. The operating privilege shall be suspended for 30 days or until the person pays the forfeiture, plus costs, fees, and surcharges imposed under ch. 814, but not to exceed 2 years. If the defendant has notified the court that he or she is unable to pay the judgment because of poverty, and if the court, using the criteria in s. 814.29 (1) (d), determines that the defendant is unable to pay the judgment because of poverty, the court may not suspend the defendant's operating privilege without first providing the defendant with an opportunity to pay the judgment in installments, taking into account the defendant's income. Suspension under this paragraph shall not affect the power of the court to suspend or revoke under s. 343.30 or the power of the secretary to suspend or revoke the operating privilege. This paragraph does not apply if the judgment was entered solely for violation of an ordinance unrelated to the violator's operation of a motor vehicle.

345.47(1)(c) (c) If a court suspends an operating privilege under this section, the court may take possession of the suspended license. If the court takes possession of a license, it shall destroy the license. The court shall forward to the department the notice of suspension, which shall clearly state that the suspension was for failure to pay a forfeiture, plus costs, fees, and surcharges imposed under ch. 814 or for failure to comply with an installment payment plan ordered by the court. The notice of suspension shall be forwarded to the department within 48 hours after the order of suspension. If the forfeiture, plus costs, fees, and surcharges imposed under ch. 814, are paid during a period of suspension, or if the court orders an installment payment plan under sub. (4), the court shall immediately notify the department.

345.47(1)(d) (d) In addition to or in lieu of imprisonment or suspension under par. (a) or (b), the court may notify the department, in the form and manner prescribed by the department, that a judgment has been entered against the defendant and remains unpaid, or that the defendant has failed to comply with an installment payment plan ordered under this section. The notice shall include the name and last-known address of the person against whom the judgment was entered, the date judgment was entered, the amount of the judgment, the license number of the vehicle involved, certification by the court that a warrant has been served on the person against whom the judgment was entered or, in the case of a judgment entered under s. 345.28, that the person has been notified of the entry of judgment and the judgment or installments remain unpaid and the place where the judgment or installments may be paid. If the person subsequently pays the judgment or complies with the installment payment plan the court shall immediately notify the department of the payment in the form and manner prescribed by the department.

345.47(1m) (1m) If the action is in municipal court, the court shall determine, at the time of entering judgment under sub. (1), whether incarceration may be ordered for noncompliance with a judgment or order under this section. If incarceration may be ordered because of the defendant's subsequent noncompliance with the judgment, the provisions of s. 800.095 (1) (b) apply.

345.47(2) (2) Except in those cases in which the court orders payment by installments, the payment of any judgment may be suspended or deferred for not more than 60 days in the discretion of the court. In cases where a deposit has been made, any forfeitures, plus costs, fees, and surcharges imposed under ch. 814, shall be taken out of the deposit and the balance, if any, returned to the defendant.

345.47(3) (3) When a defendant is imprisoned for nonpayment of a forfeiture, plus costs, fees, and surcharges imposed under ch. 814, for an action brought by a municipality located in more than one county, any commitment to a county institution shall be to the county in which the action was tried.

345.47(4) (4)

345.47(4)(a)(a) If the operating privilege of a defendant is suspended under this section, the court may terminate that suspension and substitute an installment payment plan for paying the amount of the judgment that takes into account the defendant's income.

345.47(4)(b) (b) If the operating privilege of a defendant is suspended under this section, the court shall terminate that suspension and substitute an installment payment plan for the payment of the amount of the judgment that takes into account the defendant's income if all of the following conditions apply:

345.47(4)(b)1. 1. The defendant is unable to pay the judgment in full because of poverty, as that term is used in s. 814.29 (1) (d).

345.47(4)(b)2. 2. The defendant has not previously failed to comply with an installment payment plan ordered under this section that takes into account the defendant's income.

345.47(4)(c) (c) If the defendant fails to comply with an installment payment plan ordered under this subsection, the court shall reinstate the suspension of the defendant's operating privilege.

345.47 History History: 1971 c. 278; 1973 c. 218; 1977 c. 29 ss. 1477 to 1482, 1654 (7) (c); 1979 c. 34; 1981 c. 165; 1987 a. 27, 389; 1989 a. 31, 107; 1991 a. 34, 39, 189; 1993 a. 16; 1995 a. 269; 1997 a. 27, 84, 135, 237, 252; 1999 a. 9, 32, 185; 2001 a. 16; 2003 a. 139; 2007 a. 20; 2009 a. 17, 100, 103, 402; 2011 a. 258.

345.47 Annotation Imprisonment or suspension of a license under s. 345.47 (1) (a) and (b) does not eliminate the liability of defendant for payment of the surcharge under s. 346.655. 73 Atty. Gen. 24.



345.48 Reporting pending appeal.

345.48  Reporting pending appeal.

345.48(1) (1) In this section, "working days" means all days except Saturdays, Sundays, and legal holidays under s. 995.20.

345.48(1m) (1m) If the defendant is found guilty the court shall, within 5 working days, forward to the department the record of such conviction.

345.48(2) (2) If the defendant is found guilty of a traffic violation for which revocation of his or her operating privilege is mandatory under s. 343.31, or for which the court revokes or suspends his or her operating privilege under s. 343.30, the court may take possession of the suspended or revoked license. If the court takes possession of a license, it shall destroy the license. The revocation or suspension is effective immediately. The court ordered suspension or revocation shall be included as part of the report of conviction under sub. (1m).

345.48(4) (4) If notice of appeal is filed the court shall, within 5 working days after it is filed, forward to the department a certificate stating that a notice of appeal has been filed. Thereafter, the court shall notify the department as required under s. 343.325 (1) (b) and (c).

345.48 History History: 1971 c. 278; 1977 c. 29 s. 1654 (7) (a); 1983 a. 304; 1985 a. 135 s. 85; Sup. Ct. Order, 146 Wis. 2d xiii (1975); 1991 a. 39; 1993 a. 16; 2005 a. 155; 2009 a. 103.



345.49 Procedure on imprisonment; nonpayment of forfeiture, costs, fees, or surcharges.

345.49  Procedure on imprisonment; nonpayment of forfeiture, costs, fees, or surcharges.

345.49(1) (1) Any person imprisoned under s. 345.47 for nonpayment of a forfeiture, plus costs, fees, and surcharges imposed under ch. 814, may, on request, be allowed to work under s. 303.08. If the person does work, earnings shall be applied on the unpaid forfeiture, and costs, fees, and surcharges imposed under ch. 814, after payment of personal board and expenses and support of personal dependents to the extent directed by the court.

345.49(2) (2) Any person who is subject to imprisonment under s. 345.47 for nonpayment of a forfeiture, plus costs, fees, and surcharges imposed under ch. 814, may be placed on probation to some person satisfactory to the court for not more than 90 days or until the forfeiture, and costs, fees, and surcharges imposed under ch. 814, are paid if that is done before expiration of the 90-day period. The payment of the forfeiture, and costs, fees, and surcharges imposed under ch. 814, during that period shall be a condition of the probation. If the forfeiture, and costs, fees, and surcharges imposed under ch. 814, are not paid or the court deems that the interests of justice require, probation may be terminated and the defendant imprisoned as provided in sub. (1) or s. 345.47.

345.49 History History: 1971 c. 278; 1977 c. 29; 1987 a. 27; 1989 a. 107; 1991 a. 39; 1993 a. 16; 1997 a. 27, 135, 237; 1999 a. 9; 2001 a. 16; 2003 a. 139.



345.50 Appeal.

345.50  Appeal.

345.50(1)(1)  Jurisdiction on appeal. An appeal from circuit court shall be to the court of appeals.

345.50(2) (2) Stay of execution. The amount of undertaking required to stay execution on appeal shall not exceed the amount of the maximum forfeiture plus court costs.

345.50 History History: 1971 c. 278; Sup. Ct. Order, 67 Wis. 2d 585, 776 (1975); 1977 c. 187, 305; 1977 c. 449 s. 497.



345.51 Reopening of default judgment.

345.51  Reopening of default judgment. Except as provided in ss. 345.36 and 345.37, there shall be no reopening of default judgments unless allowed by order of the trial court after notice and motion duly made and upon good cause shown. The notice of motion shall be filed within 6 months after the judgment is entered in the court record. Default judgments for purposes of this section include pleas of guilty, no contest and forfeitures of deposit.

345.51 History History: 1971 c. 278; 1973 c. 218; 1983 a. 231; 1995 a. 224.



345.52 No double prosecution.

345.52  No double prosecution.

345.52(1) (1) A judgment on the merits in a traffic ordinance action bars any proceeding under a state statute for the same violation. A judgment on the merits in an action under a state statute bars any proceeding under a traffic ordinance enacted in conformity with the state statute for the same violation.

345.52(2) (2) The pendency of an action under a traffic ordinance is grounds for staying an action under a state statute for the same violation. The pendency of an action under a state statute is grounds for staying an action under a traffic ordinance enacted in conformity with the state statute for the same violation.

345.52 History History: 1971 c. 278.



345.53 Costs not taxed against plaintiff.

345.53  Costs not taxed against plaintiff. In traffic regulation actions in all courts, costs may not be taxed against the plaintiff.

345.53 History History: 1971 c. 278.



345.55 Traffic officers not to profit from arrests.

345.55  Traffic officers not to profit from arrests.

345.55(1) (1) No traffic officer shall demand, solicit, receive or be paid any remuneration upon the basis of number of arrests made, convictions obtained or amount of fines collected.

345.55(2) (2) Any person violating this section may be required to forfeit not less than $25 nor more than $200 for the first offense and, for the second and each subsequent conviction within one year thereafter, may be required to forfeit not less than $50 nor more than $500.

345.55 History History: 1971 c. 278 s. 42; Stats. 1971 s. 345.55.

345.55 Annotation Violation of this section does not invalidate otherwise valid citation. State v. Brown, 107 Wis. 2d 44, 318 N.W.2d 370 (1982).



345.60 Penalty of compulsory safety school attendance.

345.60  Penalty of compulsory safety school attendance.

345.60(1)(1) Except as provided in sub. (3) and s. 343.31 (2t) (b), in addition to or in lieu of other penalties provided by law for violation of chs. 346 to 348, the trial court may in its judgment of conviction order the convicted person to attend, for a certain number of school days, a traffic safety school whose course and mode of instruction is approved by the secretary and which is conducted by the police department of the municipality, by the sheriff's office of the county, or by any regularly established safety organization. The trial court may not order a person to attend a traffic safety school under this subsection if the department is required to order that the person attend a vehicle right-of-way course under s. 343.31 (2t) (b).

345.60(2) (2) This section also applies in the case of an adjudication of violation of a local traffic regulation which is in conformity with chs. 346 to 348.

345.60(3) (3) In addition to other penalties provided by law for violation of s. 346.63 (1) or a local ordinance in conformity therewith, or s. 346.63 (2) or 940.25, or s. 940.09 where the offense involved the use of a vehicle, the convicted person may be required under s. 343.30 (1q) to attend, for a certain number of school days, a school under sub. (1).

345.60 History History: 1971 c. 278 s. 45; Stats. 1971 s. 345.60; 1977 c. 29 s. 1654 (7) (c); 1977 c. 193; 1981 c. 20; 1985 a. 337; 1987 a. 3; 2005 a. 466; 2011 a. 173.



345.61 Guaranteed traffic arrest bonds.

345.61  Guaranteed traffic arrest bonds.

345.61(1) (1)  Surety companies authorized to guarantee.

345.61(1)(a)(a) Any domestic or foreign surety company which has qualified to transact surety business in this state may, in any year, become surety in an amount not to exceed $200 with respect to any guaranteed arrest bond certificates issued in such year by an automobile club, association or by an insurance company authorized to write automobile liability insurance within this state, by filing with the commissioner of insurance an undertaking thus to become surety.

345.61(1)(b) (b) An association providing a guaranteed arrest bond certificate may obligate itself in an amount not to exceed $1,000 for violations of ch. 348. All courts in this state must accept such guaranteed arrest bond certificate. When a state traffic patrol officer or state inspector or any local law enforcement officer stops an operator of a vehicle having possession of a valid guaranteed arrest bond certificate, the officer or inspector shall obtain the necessary information for a citation and if such guaranteed arrest bond covers the fine for the violation such officer shall release such vehicle and operator.

345.61(2) (2) Form of bond. Such undertaking shall be in the form prescribed by the commissioner of insurance and shall state the following:

345.61(2)(a) (a) The name and address of the automobile clubs, association or companies with respect to the guaranteed arrest bond certificates of which the surety company undertakes to be surety.

345.61(2)(b) (b) The unqualified obligation of the surety company to pay the fine or forfeiture in an amount not to exceed $200, or $1,000 as provided in sub. (1) (b), of any person who, after posting a guaranteed arrest bond certificate with respect to which the surety company has undertaken to be surety, fails to make the appearance to guarantee which, the guaranteed arrest bond certificate was posted.

345.61(2)(c) (c) "Guaranteed arrest bond certificate," as used in this section, means any printed card or other certificate issued by an automobile club, association, or insurance company to any of its members or insureds, which card or certificate is signed by the member or insureds and contains a printed statement that the automobile club, association, or insurance company and a surety company, or an insurance company authorized to transact both automobile liability insurance and surety business, guarantee the appearance of the persons whose signature appears on the card or certificate and that they will, in the event of failure of the person to appear in court at the time of trial, pay any fine or forfeiture imposed on the person, plus costs, fees, and surcharges imposed under ch. 814, in an amount not exceeding $200, or $1,000 as provided in sub. (1) (b).

345.61(2)(d) (d) A guaranteed arrest bond certificate under sub. (1) (b) need not be secured by a surety company. The commissioner of insurance may promulgate rules to insure such bond if the commissioner feels it necessary.

345.61(3) (3) Any guaranteed arrest bond certificate with respect to which a surety company has become surety, or a guaranteed arrest bond certificate issued by an insurance company authorized to transact both automobile liability insurance and surety business within this state as herein provided, shall, when posted by the person whose signature appears thereon, be accepted in lieu of cash bail or other bond in an amount not to exceed $200, or $1,000 as provided in sub. (1) (b), as a bail bond, to guarantee the appearance of such person in any court in this state, including all municipal courts in this state, at such time as may be required by such court, when the person is arrested for violation of any vehicle law of this state or any motor vehicle ordinance of any county or municipality in this state except for the offense of driving under the influence of intoxicating liquors or of drugs or for any felony committed prior to the date of expiration shown on such guaranteed arrest bond certificates; provided, that any such guaranteed arrest bond certificates so posted as bail bond in any court in this state shall be subject to the forfeiture and enforcement provisions with respect to bail bonds in criminal cases as otherwise provided by law or as hereafter may be provided by law, and that any such guaranteed arrest bond certificate posted as a bail bond in any municipal court of this state shall be subject to the forfeiture and enforcement provisions, if any, of the charter or ordinance of the particular county or municipality pertaining to bail bonds posted.

345.61 History History: 1977 c. 29; 1987 a. 27; 1989 a. 107; 1991 a. 39, 316; 1993 a. 16; 1997 a. 27, 135, 237; 1999 a. 9; 2001 a. 16; 2003 a. 139.






346. Rules of the road.

346.01 Words and phrases defined.

346.01  Words and phrases defined.

346.01(1) (1) Words and phrases defined in s. 340.01 are used in the same sense in this chapter unless a different definition is specifically provided.

346.01(1m) (1m) In this chapter, in addition to the meaning given in s. 340.01 (22), "highway" includes a private road or driveway that is subject to an agreement for traffic regulation enforcement under s. 349.03 (5).

346.01(2) (2) In this chapter, notwithstanding s. 340.01 (42), "owner" means, with respect to a vehicle that is registered, or is required to be registered, by a lessee of the vehicle under ch. 341, the lessee of the vehicle for purposes of vehicle owner liability under ss. 346.175, 346.195, 346.205, 346.452, 346.457, 346.465, 346.485, 346.505 (3), 346.675, and 346.945.

346.01 History History: 1997 a. 27; 2003 a. 209; 2005 a. 411; 2009 a. 129.



346.02 Applicability of chapter.

346.02  Applicability of chapter.

346.02(1) (1)  Applies primarily upon highways. This chapter applies exclusively upon highways except as otherwise expressly provided in this chapter.

346.02(2) (2) Applicability to persons riding or driving animals or propelling push carts. Every person riding an animal or driving any animal-drawn vehicle or propelling any push cart upon a roadway is granted all the rights and is subject to all the duties which this chapter grants or applies to the operator of a vehicle, except those provisions of this chapter which by their very nature would have no application.

346.02(4) (4) Applicability to persons riding bicycles and motor bicycles.

346.02(4)(a)(a) Subject to the special provisions applicable to bicycles, every person riding a bicycle upon a roadway or shoulder of a highway is granted all the rights and is subject to all the duties which this chapter grants or applies to the operator of a vehicle, except those provisions which by their express terms apply only to motor vehicles or which by their very nature would have no application to bicycles. For purposes of this chapter, provisions which apply to bicycles also apply to motor bicycles, except as otherwise expressly provided.

346.02(4)(b) (b) Provisions which apply to the operation of bicycles in crosswalks under ss. 346.23, 346.24, 346.37 (1) (a) 2., (c) 2 and (d) 2. and 346.38 do not apply to motor bicycles.

346.02(5) (5) Applicability to public officers and employees. The provisions of this chapter applicable to operators of vehicles apply also to operators of vehicles owned by or operated by or for any governmental agency, including the United States government, subject to the specific exceptions set forth in this section and ss. 346.03 and 346.215 (2).

346.02(6) (6) Applicability to persons working on highways. This chapter applies to persons, teams, motor vehicles and road machinery while traveling to or from highway construction or maintenance work but the provisions of ss. 346.05 (3), 346.06 to 346.17, 346.28, 346.29 (2), 346.31 to 346.36, 346.52 to 346.56 and 346.59 do not apply to persons, teams, motor vehicles or road machinery when actually engaged in maintenance or construction work upon a highway.

346.02(7) (7) Applicability of provisions requiring signposting. No provision of this chapter for which signs are required shall be enforced against an alleged violator if at the time and place of the alleged violation an official sign is not in proper position and sufficiently legible to be seen by an ordinarily observant person. Whenever a particular section does not state that signs are required, such section is effective even though no signs are erected or in place.

346.02(8) (8) Applicability to pedestrian ways.

346.02(8)(a)(a) All of the applicable provisions of this chapter pertaining to highways, streets, alleys, roadways and sidewalks also apply to pedestrian ways. A pedestrian way means a walk designated for the use of pedestrian travel.

346.02(8)(b) (b) Public utilities may be installed either above or below a pedestrian way, and assessments may be made therefor as if such pedestrian way were a highway, street, alley, roadway or sidewalk.

346.02(9) (9) Applicability to urban mass transit systems. Every person operating an urban mass transportation vehicle or using related facilities is granted all the rights and is subject to all the duties which this chapter grants or applies to such persons, except those provisions of this chapter which by their very nature would have no application.

346.02(10) (10) Applicability to snowmobiles. The operator of a snowmobile upon a roadway shall in addition to the provisions of ch. 350 be subject to ss. 346.04, 346.06, 346.11, 346.14 (1), 346.18, 346.19, 346.20, 346.21, 346.215 (3), 346.26, 346.27, 346.33, 346.35, 346.37, 346.39, 346.40, 346.44, 346.46, 346.47, 346.48, 346.50 (1) (b), 346.51, 346.52, 346.53, 346.54, 346.55, 346.87, 346.88, 346.89, 346.90, 346.91, 346.92 (1) and 346.94 (1) and (9).

346.02(11) (11) Applicability to all-terrain vehicles and utility terrain vehicles. The operator of an all-terrain vehicle or a utility terrain vehicle on a roadway is subject to ss. 346.04, 346.06, 346.11, 346.14 (1), 346.18, 346.19, 346.20, 346.21, 346.215 (3), 346.26, 346.27, 346.33, 346.35, 346.37, 346.39, 346.40, 346.44, 346.46, 346.47, 346.48, 346.50 (1) (b), 346.51, 346.52, 346.53, 346.54, 346.55, 346.71, 346.87, 346.88, 346.89, 346.90, 346.91, 346.92 (1) and 346.94 (1) and (9) but is not subject to any other provision of this chapter.

346.02(12) (12) Applicability to electric personal assistive mobility devices. An electric personal assistive mobility device shall be considered a vehicle for purposes of ss. 346.04 to 346.10, 346.12, 346.13, 346.15, 346.16, 346.18, 346.19, 346.20, 346.215 (3), 346.23 to 346.28, 346.31 to 346.35, 346.37 to 346.40, 346.44, 346.46, 346.47, 346.48, 346.50 to 346.55, 346.57, 346.59, 346.62, 346.65 (5m), 346.67 to 346.70, 346.78, 346.80, 346.87, 346.88, 346.90, 346.91, and 346.94 (4), (5), (9), and (10), except those provisions which by their express terms apply only to motor vehicles or which by their very nature would have no application to electric personal assistive mobility devices.

346.02 History History: 1971 c. 125, 277; 1981 c. 390 s. 252; 1983 a. 243; 1985 a. 29, 69; 1989 a. 56 s. 259; 1989 a. 335 s. 89; 1995 a. 138; 2001 a. 90; 2009 a. 46; 2011 a. 208.

346.02 Annotation State, county, and tribal jurisdiction to regulate traffic on streets in housing projects that have been built and are maintained by the Winnebago Tribe on tribal lands is discussed. 78 Atty. Gen. 122.



346.03 Applicability of rules of the road to authorized emergency vehicles.

346.03  Applicability of rules of the road to authorized emergency vehicles.

346.03(1)(1) The operator of an authorized emergency vehicle, when responding to an emergency call or when in the pursuit of an actual or suspected violator of the law, when responding to but not upon returning from a fire alarm, when transporting an organ for human transplantation, or when transporting medical personnel for the purpose of performing human organ harvesting or transplantation immediately after the transportation, may exercise the privileges set forth in this section, but subject to the conditions stated in subs. (2) to (5m).

346.03(2) (2) The operator of an authorized emergency vehicle may:

346.03(2)(a) (a) Stop, stand or park, irrespective of the provisions of this chapter;

346.03(2)(b) (b) Proceed past a red or stop signal or stop sign, but only after slowing down as may be necessary for safe operation;

346.03(2)(c) (c) Exceed the speed limit;

346.03(2)(d) (d) Disregard regulations governing direction of movement or turning in specified directions.

346.03(2m) (2m) Notwithstanding s. 346.94 (20), a law enforcement officer, a fire fighter, or emergency medical personnel may open and leave open any door of an authorized emergency vehicle when the vehicle is stopped, standing, or parked and the person is performing official duties.

346.03(3) (3) The exemption granted the operator of an authorized emergency vehicle by sub. (2) (a) applies only when the operator of the vehicle is giving visual signal by means of at least one flashing, oscillating or rotating red light except that the visual signal given by a police vehicle may be by means of a blue light and a red light which are flashing, oscillating or rotating, except as otherwise provided in sub. (4m). The exemptions granted by sub. (2) (b), (c) and (d) apply only when the operator of the emergency vehicle is giving both such visual signal and also an audible signal by means of a siren or exhaust whistle, except as otherwise provided in sub. (4) or (4m).

346.03(4) (4) Except as provided in sub. (4m), a law enforcement officer operating a police vehicle shall otherwise comply with the requirements of sub. (3) relative to the giving of audible and visual signals but may exceed the speed limit without giving audible and visual signal under the following circumstances:

346.03(4)(a) (a) If the officer is obtaining evidence of a speed violation.

346.03(4)(b) (b) If the officer is responding to a call which the officer reasonably believes involves a felony in progress and the officer reasonably believes any of the following:

346.03(4)(b)1. 1. Knowledge of the officer's presence may endanger the safety of a victim or other person.

346.03(4)(b)2. 2. Knowledge of the officer's presence may cause the suspected violator to evade apprehension.

346.03(4)(b)3. 3. Knowledge of the officer's presence may cause the suspected violator to destroy evidence of a suspected felony or may otherwise result in the loss of evidence of a suspected felony.

346.03(4)(b)4. 4. Knowledge of the officer's presence may cause the suspected violator to cease the commission of a suspected felony before the officer obtains sufficient evidence to establish grounds for arrest.

346.03(4m) (4m) A law enforcement officer operating a police vehicle that is a bicycle is not required to comply with the requirements of sub. (3) relative to the giving of audible and visual signals.

346.03(5) (5) The exemptions granted the operator of an authorized emergency vehicle by this section do not relieve such operator from the duty to drive or ride with due regard under the circumstances for the safety of all persons nor do they protect such operator from the consequences of his or her reckless disregard for the safety of others.

346.03(5m) (5m) The privileges granted under this section apply to the operator of an authorized emergency vehicle under s. 340.01 (3) (dg) or (dh) only if the operator has successfully completed a safety and training course in emergency vehicle operation that is taken at a technical college under ch. 38 or that is approved by the department and only if the vehicle being operated is plainly marked, in a manner prescribed by the department, to identify it as an authorized emergency vehicle under s. 340.01 (3) (dg) or (dh).

346.03(6) (6) Every law enforcement agency that uses authorized emergency vehicles shall provide written guidelines for its officers and employees regarding exceeding speed limits under the circumstances specified in sub. (4) and when otherwise in pursuit of actual or suspected violators. The guidelines shall consider, among other factors, road conditions, density of population, severity of crime and necessity of pursuit by vehicle. The guidelines are not subject to requirements for rules under ch. 227. Each law enforcement agency shall review its written guidelines by June 30 of each even-numbered year and, if considered appropriate by the law enforcement agency, shall revise those guidelines.

346.03 History History: 1983 a. 56; 1985 a. 82, 143; 1987 a. 126; 1995 a. 36; 1997 a. 88; 2007 a. 20; 2011 a. 184.

346.03 Annotation Sub. (5) limits the exercise of privileges granted by sub. (2). City of Madison v. Polenska, 143 Wis. 2d 525, 421 N.W.2d 862 (Ct. App. 1988).

346.03 Annotation An officer who decides to engage in pursuit is immune from liability for the decision under s. 893.80, but may be subject to liability under sub. (5) for negligently operating a motor vehicle during the chase. A city that has adopted a policy that complies with sub. (6) is immune from liability for injuries resulting from high speed chases. A policy that considered the severity of the crime only in terms of when to strike a vehicle or use road blocks did not comply with sub. (6). Estate of Cavanaugh v. Andrade, 202 Wis. 2d 290, 550 N.W.2d 103 (1996), 94-0192.

346.03 Annotation In order to comply with this section and lawfully proceed through a red stop signal, an authorized emergency vehicle must slow down as may be necessary for safe operation, have given both a visual and an audible signal, and have proceeded with due regard under the circumstances for the safety of all persons. Brown v. Acuity, A Mutual Insurance Company, 2013 WI 60, ___ Wis. 2d ___, ___ N.W.2d ___, 11-0583.

346.03 Annotation A private ambulance that is an authorized emergency vehicle usually kept in a given county pursuant to s. 340.01 (3) (i) may not avail itself of the provisions of sub. (2) when proceeding unsolicited to the scene of an accident or medical emergency in an adjacent county. 77 Atty. Gen. 214.

346.03 Annotation A claim of excessive force in the course of making a seizure of the person is properly analyzed under the 4th amendment's objective reasonableness standard. A police officer's attempt to terminate a dangerous high-speed car chase that threatens the lives of innocent bystanders does not violate the 4th amendment, even when it places the fleeing motorist at risk of serious injury or death. Scott v. Harris, 550 U.S. 372, 127 S. Ct. 1769, 167 L. Ed. 2d 686 (2007).

346.03 Annotation Police civil liability and the law of high speed pursuit. Zevitz. 70 MLR 237 (1987).



346.04 Obedience to traffic officers, signs and signals; fleeing from officer.

346.04  Obedience to traffic officers, signs and signals; fleeing from officer.

346.04(1) (1) No person shall fail or refuse to comply with any lawful order, signal or direction of a traffic officer.

346.04(2) (2) No operator of a vehicle shall disobey the instructions of any official traffic sign or signal unless otherwise directed by a traffic officer.

346.04(2t) (2t) No operator of a vehicle, after having received a visible or audible signal to stop his or her vehicle from a traffic officer or marked police vehicle, shall knowingly resist the traffic officer by failing to stop his or her vehicle as promptly as safety reasonably permits.

346.04(3) (3) No operator of a vehicle, after having received a visual or audible signal from a traffic officer, or marked police vehicle, shall knowingly flee or attempt to elude any traffic officer by willful or wanton disregard of such signal so as to interfere with or endanger the operation of the police vehicle, or the traffic officer or other vehicles or pedestrians, nor shall the operator increase the speed of the operator's vehicle or extinguish the lights of the vehicle in an attempt to elude or flee.

346.04(4) (4) Subsection (2t) is not an included offense of sub. (3), but a person may not be convicted of violating both subs. (2t) and (3) for acts arising out of the same incident or occurrence.

346.04 History History: 1991 a. 316; 2001 a. 109.

346.04 Annotation That an officer was driving a vehicle equipped with red lights and siren was insufficient to prove that vehicle was "marked" under sub. (3). State v. Oppermann, 156 Wis. 2d 241, 456 N.W.2d 625 (Ct. App. 1990).

346.04 Annotation The knowledge requirement in sub. (3) applies only to fleeing or attempting to elude an officer. The statute does not require the operator of a fleeing vehicle to actually interfere with or endanger identifiable vehicles or persons; he or she need only drive in a manner that creates a risk or likelihood of that occurring. State v. Sterzinger, 2002 WI App 171, 256 Wis. 2d 925, 649 N.W.2d 677, 01-1440.

346.04 Annotation In sub. (3), "willful" modifies "disregard." In that context, "willful" requires a subjective understanding by the defendant that a person known by the defendant to be a traffic officer has directed the defendant to take a particular action, and with that understanding, the defendant chose to act in contravention of the officer's direction. Either willful or wanton disregard is sufficient to result in a statutory violation. An act done "willfully" does not require a showing of personal hate or ill will. Sub. (3) does not provide a good faith exception to compliance. State v. Hanson, 2012 WI 4, 338 Wis. 2d 243, 808 N.W.2d 390, 08-2759.

346.04 Annotation Under both the statute and the pattern jury instructions, there are 3 methods by which the statutory requirements under sub. (3) for knowingly fleeing or attempting to elude a traffic officer, can be satisfied: 1) by increasing the speed of the vehicle; 2) by extinguishing the lights of the vehicle, or 3) by willful or wanton disregard of the signal so as to interfere with or endanger the officer, vehicles, or pedestrians. State v. Beamon, 2013 WI 47, 347 Wis. 2d 559, 830 N.W.2d 681, 10-2003.

346.04 Annotation An unmarked police vehicle displaying red and blue lights is not a marked vehicle for purposes of sub. (3). Section 346.19, regarding the requirements on the approach of an emergency vehicle, is the proper statute to invoke when the proof requirements for fleeing under s. 346.04 are not met. 76 Atty. Gen. 214.



346.05 Vehicles to be driven on right side of roadway; exceptions.

346.05  Vehicles to be driven on right side of roadway; exceptions.

346.05(1)(1) Upon all roadways of sufficient width the operator of a vehicle shall drive on the right half of the roadway and in the right-hand lane of a 3-lane highway, except:

346.05(1)(a) (a) When making an approach for a left turn or U-turn under circumstances in which the rules relating to left turns or U-turns require driving on the left half of the roadway; or

346.05(1)(b) (b) When overtaking and passing under circumstances in which the rules relating to overtaking and passing permit or require driving on the left half of the roadway; or

346.05(1)(c) (c) When the right half of the roadway is closed to traffic while under construction or repair; or

346.05(1)(d) (d) When overtaking and passing pedestrians, animals or obstructions on the right half of the roadway; or

346.05(1)(e) (e) When driving in a particular lane in accordance with signs or markers designating such lane for traffic moving in a particular direction or at designated speeds; or

346.05(1)(f) (f) When the roadway has been designated and posted for one-way traffic, subject, however, to the rule stated in sub. (3) relative to slow moving vehicles.

346.05(1m) (1m) Notwithstanding sub. (1), any person operating a bicycle or electric personal assistive mobility device may ride on the shoulder of a highway unless such riding is prohibited by the authority in charge of the maintenance of the highway.

346.05(2) (2) The operator of a vehicle actually engaged in constructing or maintaining the highway may operate on the left-hand side of the highway; however, whenever such operation takes place during the hours of darkness the vehicle shall be lighted as required by s. 347.23.

346.05(3) (3) Any vehicle proceeding upon a roadway at less than the normal speed of traffic at the time and place and under the conditions then existing shall be driven in the right-hand lane then available for traffic, or as close as practicable to the right-hand edge or curb of the roadway, except when overtaking and passing another vehicle proceeding in the same direction or when preparing for a left turn or U-turn at an intersection or a left turn into a private road or driveway, and except as provided in s. 346.072.

346.05 History History: 1995 a. 138; 2001 a. 15, 90; 2009 a. 97.

346.05 Cross-reference Cross-reference: See s. 346.59 for minimum speed regulation and duty of slow drivers.

346.05 Annotation The defendant was driving on the wrong side of the road under this section when he momentarily crossed the center of the road. State v. Popke, 2009 WI 37, 317 Wis. 2d 118, 765 N.W.2d 569, 08-0446.



346.06 Meeting of vehicles.

346.06  Meeting of vehicles. Operators of vehicles proceeding in opposite directions shall pass each other to the right, and upon roadways having width for not more than one line of traffic in each direction each operator shall give to the other at least one-half of the main traveled portion of the roadway as nearly as possible.



346.07 Overtaking and passing on the left.

346.07  Overtaking and passing on the left. The following rules govern the overtaking and passing of vehicles proceeding in the same direction, subject to those limitations, exceptions and special rules stated in ss. 346.075 (2) and 346.08 to 346.11:

346.07(2) (2) The operator of a vehicle overtaking another vehicle proceeding in the same direction shall pass to the left thereof at a safe distance and shall not again drive to the right side of the roadway until safely clear of the overtaken vehicle.

346.07(3) (3) Except when overtaking and passing on the right is permitted, the operator of an overtaken vehicle shall give way to the right in favor of the overtaking vehicle on audible signal and shall not increase the speed of the vehicle until completely passed by the overtaking vehicle.

346.07 History History: 1971 c. 208; 1985 a. 301 s. 4; 1991 a. 316; 1997 a. 32.



346.072 Passing stopped emergency vehicles, tow trucks and highway machinery equipment.

346.072  Passing stopped emergency vehicles, tow trucks and highway machinery equipment.

346.072(1) (1) If an authorized emergency vehicle giving visual signal, a tow truck flashing red lamps, as required by s. 347.26 (6) (b), or any road machinery or motor vehicle used in highway construction or maintenance displaying the lights specified in s. 347.23 (1) (a) or (b) or, with respect to a motor vehicle, displaying the lights specified in s. 347.26 (7), is parked or standing on or within 12 feet of a roadway, the operator of a motor vehicle approaching such vehicle or machinery shall proceed with due regard for all other traffic and shall do either of the following:

346.072(1)(a) (a) Move the motor vehicle into a lane that is not the lane nearest the parked or standing vehicle or machinery and continue traveling in that lane until safely clear of the vehicle or machinery. This paragraph applies only if the roadway has at least two lanes for traffic proceeding in the direction of the approaching motor vehicle and if the approaching motor vehicle may change lanes safely and without interfering with any vehicular traffic.

346.072(1)(b) (b) Slow the motor vehicle, maintaining a safe speed for traffic conditions, and operate the motor vehicle at a reduced speed until completely past the vehicle or machinery. This paragraph applies only if the roadway has only one lane for traffic proceeding in the direction of the approaching motor vehicle or if the approaching motor vehicle may not change lanes safely and without interfering with any vehicular traffic.

346.072(2) (2) In addition to any penalty imposed under s. 346.17 (2), any person violating this section shall have his or her operating privilege suspended as provided in s. 343.30 (1o).

346.072 History History: 2001 a. 15.



346.075 Overtaking and passing bicycles, electric personal assistive mobility devices, and motor buses.

346.075  Overtaking and passing bicycles, electric personal assistive mobility devices, and motor buses.

346.075(1)(1) The operator of a motor vehicle overtaking a bicycle or electric personal assistive mobility device proceeding in the same direction shall exercise due care, leaving a safe distance, but in no case less than 3 feet clearance when passing the bicycle or electric personal assistive mobility device, and shall maintain clearance until safely past the overtaken bicycle or electric personal assistive mobility device.

346.075(2) (2) Except as provided in s. 346.48, if the operator of a motor vehicle overtakes a motor bus which is stopped at an intersection on the right side of the roadway and is receiving or discharging passengers, the operator shall pass at a safe distance to the left of the motor bus and shall not turn to the right in front of the motor bus at that intersection.

346.075 History History: 1973 c. 182; 1977 c. 208; 1985 a. 301; 2001 a. 90.



346.08 When overtaking and passing on the right permitted.

346.08  When overtaking and passing on the right permitted. The operator of a vehicle may overtake and pass another vehicle upon the right only under conditions permitting the movement in safety and only if the operator can do so while remaining on either the roadway or a paved shoulder, and then only under the following conditions:

346.08(1) (1) When the vehicle overtaken is making or about to make a left turn or U-turn; or

346.08(2) (2) Upon a street or highway with unobstructed pavement of sufficient width to enable 2 or more lines of vehicles lawfully to proceed, at the same time, in the direction in which the passing vehicle is proceeding; or

346.08(3) (3) Upon a one-way street or divided highway with unobstructed pavement of sufficient width to enable 2 or more lines of vehicles lawfully to proceed in the same direction at the same time.

346.08 History History: 1991 a. 316; 2009 a. 97.



346.09 Limitations on overtaking on left or driving on left side of roadway.

346.09  Limitations on overtaking on left or driving on left side of roadway.

346.09(1) (1) Upon any roadway where traffic is permitted to move in both directions simultaneously, the operator of a vehicle shall not drive to the left side of the center of the roadway in overtaking and passing another vehicle proceeding in the same direction unless such left side is clearly visible and is free of oncoming traffic for a sufficient distance ahead to permit such overtaking and passing to be done in safety. In no case when overtaking and passing on a roadway divided into 4 or more clearly indicated lanes shall the operator of a vehicle drive to the left of the pavement marking indicating allocation of lanes to vehicles moving in the opposite direction or, in the absence of such marking, to the left of the center of the roadway. Except as provided in sub. (3) (b), in no case shall the operator of a vehicle drive in a lane when signs or signals indicate that such lane is allocated exclusively to vehicles moving in the opposite direction.

346.09(2) (2) Upon any roadway where traffic is permitted to move in both directions simultaneously, the operator of a vehicle shall not drive on the left side of the center of the roadway upon any part of a grade or upon a curve in the roadway where the operator's view is obstructed for such a distance as to create a hazard in the event another vehicle might approach from the opposite direction.

346.09(3) (3)

346.09(3)(a)(a) Except as provided in par. (b), the operator of a vehicle shall not drive on the left side of the center of a roadway on any portion thereof which has been designated a no-passing zone, either by signs or by a yellow unbroken line on the pavement on the right-hand side of and adjacent to the center line of the roadway, provided such signs or lines would be clearly visible to an ordinarily observant person.

346.09(3)(b) (b) The operator of a vehicle may drive on the left side of the center of a roadway on any portion thereof which has been designated a no-passing zone, as described in par. (a), to overtake and pass, with care, any vehicle traveling at a speed less than half of the applicable speed limit at the place of passing.

346.09(4) (4) Other provisions of this section notwithstanding, the operator of a vehicle may not overtake and pass on the left any other vehicle which, by means of signals as required by s. 346.34 (1), indicates its intention to make a left turn or U-turn.

346.09 History History: 2009 a. 97; 2011 a. 73.



346.10 When passing at a railroad crossing, intersection, bridge, viaduct or tunnel prohibited.

346.10  When passing at a railroad crossing, intersection, bridge, viaduct or tunnel prohibited.

346.10(1) (1) The operator of a vehicle shall not overtake and pass any other vehicle proceeding in the same direction when approaching within 100 feet of or traversing any railroad crossing unless the roadway is of sufficient width for 2 or more lines of vehicles to lawfully proceed simultaneously in the direction in which such vehicle is proceeding or unless permitted or directed by a traffic officer to pass at such crossing.

346.10(2) (2) Subject to the exception stated in sub. (3), the operator of a vehicle shall not overtake and pass any other vehicle proceeding in the same direction when approaching within 100 feet of or traversing any intersection unless the roadway is marked or posted for 2 or more lines of vehicles moving simultaneously in the direction in which such vehicle is proceeding or unless permitted or directed by a traffic officer to pass at such intersection.

346.10(3) (3) Outside of a business or residence district, the restrictions which sub. (2) places upon passing at an intersection apply only if such intersection is designated in the direction of travel by a traffic control signal, stop sign, yield sign or sign that warns traffic of existing or potentially hazardous conditions on or adjacent to the roadway.

346.10(4) (4) The operator of a vehicle shall not overtake and pass any other vehicle proceeding in the same direction when the view is obstructed upon approaching within 100 feet of any bridge, viaduct or tunnel unless the roadway is of sufficient width for 2 or more lines of vehicles to lawfully proceed simultaneously in the direction in which such vehicle is proceeding or unless permitted or directed by a traffic officer to so overtake and pass.

346.10 History History: 1989 a. 105; 1999 a. 80.



346.11 Passing or meeting frightened animal.

346.11  Passing or meeting frightened animal. Whenever a person riding, driving or leading an animal which is frightened gives a signal of distress to the operator of a motor vehicle by a raising of the hand or otherwise, the operator of the motor vehicle shall promptly stop the vehicle unless a movement forward is necessary to avoid an accident or injury and shall, upon request, stop all motive power until such animal is under control.

346.11 History History: 1991 a. 316.



346.12 Driving through safety zones prohibited.

346.12  Driving through safety zones prohibited. The operator of a vehicle shall not at any time drive through or over a safety zone when such safety zone is clearly indicated.



346.13 Driving on roadways laned for traffic.

346.13  Driving on roadways laned for traffic. Whenever any roadway has been divided into 2 or more clearly indicated lanes, including those roadways divided into lanes by clearly indicated longitudinal joints, the following rules, in addition to all others consistent with this section, apply:

346.13(1) (1) The operator of a vehicle shall drive as nearly as practicable entirely within a single lane and shall not deviate from the traffic lane in which the operator is driving without first ascertaining that such movement can be made with safety to other vehicles approaching from the rear.

346.13(2) (2) Upon a 2-way roadway which is divided into 3 lanes the operator of a vehicle may not drive in the center lane except when overtaking and passing another vehicle where the roadway is clearly visible and the center lane is clear of traffic within a safe distance, or in preparation for a left turn or U-turn, or where the center lane is at the time allocated exclusively to traffic moving in the direction the vehicle is proceeding and is marked or posted to give notice of the allocation.

346.13(3) (3) Notwithstanding sub. (2), when lanes have been marked or posted for traffic moving in a particular direction or at designated speeds, the operator of a vehicle shall drive in the lane designated.

346.13 History History: 1991 a. 316; 2009 a. 97.

346.13 Annotation In calculating the time required to safely execute deviation from traffic lane or turn at intersection driver must consider condition of highway. Thompson v. Howe, 77 Wis. 2d 441, 253 N.W.2d 59 (1977).



346.14 Distance between vehicles.

346.14  Distance between vehicles.

346.14(1) (1) The operator of a motor vehicle shall not follow another vehicle more closely than is reasonable and prudent, having due regard for the speed of such vehicle and the traffic upon and the condition of the highway.

346.14(2) (2)

346.14(2)(a)(a) Upon a highway outside a business or residence district, the operator of any motor truck with a gross weight of more than 10,000 pounds or of any motor vehicle which is drawing or towing another vehicle where the combined gross weight is more than 10,000 pounds shall do all of the following:

346.14(2)(a)1. 1. Keep the vehicle he or she is operating at a distance of not less than 500 feet to the rear of any vehicle immediately preceding it, being driven in the same direction.

346.14(2)(a)2. 2. Leave sufficient space so that an overtaking vehicle may enter and occupy such space without danger.

346.14(2)(b) (b) This subsection does not apply upon any lane especially designated for use by motor trucks or by truck tractor-semitrailer or tractor-trailer units nor does it apply when overtaking and passing another vehicle, but the fact that the operator of any vehicle or combination of vehicles mentioned in this subsection follows the preceding vehicle more closely than 500 feet for one mile or more or follows more closely than 500 feet when the preceding vehicle is moving at the maximum speed then and there permissible for such following vehicle is prima facie evidence that the operator of such following vehicle is violating this subsection.

346.14 History History: 1987 a. 27; 1989 a. 105.

346.14 Annotation Sub. (1) not only imposes a duty upon a tailgating driver to the driver of the preceding vehicle, but to all other cars and persons who are causally affected by the negligence of tailgating. Northland Insurance Co. v. Avis Rent-A-Car, 62 Wis. 2d 643, 215 N.W.2d 439 (1974).

346.14 Annotation This section does not impose an absolute liability upon drivers to avoid accidents. Millonig v. Bakken, 112 Wis. 2d 445, 334 N.W.2d 80 (1983).



346.15 Driving on divided highway.

346.15  Driving on divided highway. Whenever any highway has been divided into 2 roadways by an intervening unpaved or otherwise clearly indicated dividing space or by a physical barrier constructed to substantially impede crossing by vehicular traffic, the operator of a vehicle shall drive only to the right of the space or barrier and no operator of a vehicle shall drive over, across, or within the space or barrier except through an opening or at a crossover or intersection established by the authority in charge of the maintenance of the highway, except that the operator of a vehicle when making a left turn to or from a private driveway, alley, or highway or making a U-turn may drive across a paved dividing space or a physical barrier not constructed to impede crossing by vehicular traffic, unless the crossing is prohibited by signs erected by the authority in charge of the maintenance of the highway.

346.15 History History: 2009 a. 97.



346.16 Use of controlled-access highways, expressways and freeways.

346.16  Use of controlled-access highways, expressways and freeways.

346.16(1)(1) No person shall drive a vehicle onto or from a controlled-access highway, expressway or freeway except through an opening provided for that purpose.

346.16(2) (2)

346.16(2)(a)(a) Except as provided in par. (b), no pedestrian or person riding a bicycle or other nonmotorized vehicle and no person operating a moped or motor bicycle may go upon any expressway or freeway when official signs have been erected prohibiting such person from using the expressway or freeway.

346.16(2)(am) (am) Notwithstanding s. 349.105 and except as provided in par. (b), no person riding an electric personal assistive mobility device may go upon any expressway or freeway when official signs have been erected prohibiting persons specified in par. (a) from using the expressway or freeway.

346.16(2)(ar) (ar) Notwithstanding s. 349.105, no person operating an off-road utility vehicle or a lightweight utility vehicle, as defined in s. 346.94 (21) (a) 2., may go upon any expressway or freeway when official signs have been erected prohibiting persons specified in par. (a) from using the expressway or freeway, except that a lightweight utility vehicle may cross such an expressway or freeway.

346.16(2)(b) (b) A pedestrian or other person under par. (a) or (am) may go upon a portion of a hiking trail, cross-country ski trail, bridle trail or bicycle trail incorporated into the highway right-of-way and crossing the highway if the portion of the trail is constructed under s. 84.06 (11).

346.16 History History: 1983 a. 243; 1987 a. 98; 2001 a. 90; 2003 a. 192; 2009 a. 157.

346.16 Cross-reference Cross-reference: See s. 59.84 (2) (j) for additional restrictions on the use of expressways in Milwaukee County.



346.17 Penalty for violating sections 346.04 to 346.16

346.17  Penalty for violating sections 346.04 to 346.16.

346.17(1)(1) Except as provided in sub. (5), any person violating s. 346.04 (1) or (2), 346.06, 346.12 or 346.13 (1) or (3) may be required to forfeit not less than $20 nor more than $40 for the first offense and not less than $50 nor more than $100 for the 2nd or subsequent conviction within a year.

346.17(2) (2) Any person violating ss. 346.05, 346.07 (2) or (3), 346.072, 346.08, 346.09, 346.10 (2) to (4), 346.11, 346.13 (2) or 346.14 to 346.16 may be required to forfeit not less than $30 nor more than $300.

346.17(2m) (2m) Any person violating s. 346.10 (1) shall forfeit not less than $60 nor more than $600.

346.17(2t) (2t) Any person violating s. 346.04 (2t) may be fined not more than $10,000 or imprisoned for not more than 9 months or both.

346.17(3) (3)

346.17(3)(a)(a) Except as provided in par. (b), (c) or (d), any person violating s. 346.04 (3) is guilty of a Class I felony.

346.17(3)(b) (b) If the violation results in bodily harm, as defined in s. 939.22 (4), to another, or causes damage to the property of another, as defined in s. 939.22 (28), the person is guilty of a Class H felony.

346.17(3)(c) (c) If the violation results in great bodily harm, as defined in s. 939.22 (14), to another, the person is guilty of a Class F felony.

346.17(3)(d) (d) If the violation results in the death of another, the person is guilty of a Class E felony.

346.17(4) (4) Any person violating s. 346.075 may be required to forfeit not less than $25 nor more than $200 for the first offense and not less than $50 nor more than $500 for the 2nd or subsequent violation within 4 years.

346.17(5) (5) If an operator of a vehicle violates s. 346.04 (1) or (2) where persons engaged in work in a highway maintenance or construction area or in a utility work area are at risk from traffic, any applicable minimum and maximum forfeiture specified in sub. (1) for the violation shall be doubled.

346.17 History History: 1971 c. 278; 1973 c. 182; 1977 c. 208; 1981 c. 324; 1983 a. 27; 1985 a. 82; 1993 a. 189, 198; 1997 a. 32, 88, 237, 277, 283; 2001 a. 15, 109.



346.175 Vehicle owner's liability for fleeing a traffic officer.

346.175  Vehicle owner's liability for fleeing a traffic officer.

346.175(1)(1)

346.175(1)(a)(a) Subject to s. 346.01 (2), the owner of a vehicle involved in a violation of s. 346.04 (2t) or (3) for fleeing a traffic officer shall be presumed liable for the violation as provided in this section.

346.175(1)(b) (b) Notwithstanding par. (a), no owner of a vehicle involved in a violation of s. 346.04 (2t) or (3) for fleeing a traffic officer may be convicted under this section if the person operating the vehicle or having the vehicle under his or her control at the time of the violation has been convicted for the violation under this section or under s. 346.04 (2t) or (3).

346.175(2) (2) A traffic officer may proceed under sub. (3) instead of pursuing the operator of a motor vehicle who flees after being given a visual or audible signal by the officer or marked police vehicle.

346.175(3) (3)

346.175(3)(a)(a) Within 72 hours after observing the violation, the traffic officer shall investigate the violation and may prepare a uniform traffic citation under s. 345.11 for the violation and, within 96 hours after observing the violation, any traffic officer employed by the authority issuing the citation may personally serve it upon the owner of the vehicle.

346.175(3)(b) (b) If with reasonable diligence the owner cannot be served under par. (a), service may be made by leaving a copy of the citation at the owner's usual place of abode within this state in the presence of a competent member of the family at least 14 years of age, who shall be informed of the contents thereof. Service under this paragraph may be made by any traffic officer employed by the authority issuing the citation and shall be performed within 96 hours after the violation was observed.

346.175(3)(c) (c) If with reasonable diligence the owner cannot be served under par. (a) or (b) or if the owner lives outside of the jurisdiction of the issuing authority, service may be made by certified mail addressed to the owner's last-known address. Service under this paragraph shall be performed by posting the certified mail within 96 hours after the violation was observed.

346.175(4) (4) Defenses to the imposition of liability under this section include:

346.175(4)(a) (a) That a report that the vehicle was stolen was given to a traffic officer before the violation occurred or within a reasonable time after the violation occurred.

346.175(4)(b) (b) If the owner of the vehicle provides a traffic officer employed by the authority issuing the citation with the name and address of the person operating the vehicle or having the vehicle under his or her control at the time of the violation and sufficient information for the officer to determine that probable cause does not exist to believe that the owner of the vehicle was operating the vehicle at the time of the violation, then the owner of the vehicle shall not be liable under this section or under s. 346.04 (2t) or (3).

346.175(4)(c) (c) If the vehicle is owned by a lessor of vehicles and at the time of the violation the vehicle was in the possession of a lessee, and the lessor provides a traffic officer employed by the authority issuing the citation with the information required under s. 343.46 (3), then the lessee and not the lessor shall be liable under this section or under s. 346.04 (2t) or (3).

346.175(4)(d) (d) If the vehicle is owned by a dealer, as defined in s. 340.01 (11) (intro.) but including the persons specified in s. 340.01 (11) (a) to (d), and at the time of the violation the vehicle was being operated by or was under the control of any person on a trial run, and if the dealer provides a traffic officer employed by the authority issuing the citation with the name, address and operator's license number of the person operating the vehicle, then that person, and not the dealer, shall be liable under this section or under s. 346.04 (2t) or (3).

346.175(5) (5) Notwithstanding the penalty otherwise specified under s. 346.17 (2t) or (3) for a violation of s. 346.04 (2t) or (3):

346.175(5)(a) (a) A vehicle owner or other person found liable under this section for a violation of s. 346.04 (2t) or (3) shall be required to forfeit not less than $300 nor more than $1,000.

346.175(5)(b) (b) Imposition of liability under this section shall not result in suspension or revocation of a person's operating license under s. 343.30 or 343.31, nor shall it result in demerit points being recorded on a person's driving record under s. 343.32 (2) (a).

346.175 History History: 1993 a. 189; 1997 a. 27; 2001 a. 109.



346.177 Railroad crossing improvement surcharge for vehicles illegally passing at railroad crossings.

346.177  Railroad crossing improvement surcharge for vehicles illegally passing at railroad crossings.

346.177(1)(1) Whenever a court imposes a forfeiture under s. 346.17 (2m) for a violation of s. 346.10 (1), the court shall also impose a railroad crossing improvement surcharge under ch. 814 equal to 50% of the amount of the forfeiture.

346.177(2) (2) If a forfeiture is suspended in whole or in part, the railroad crossing improvement surcharge shall be reduced in proportion to the suspension.

346.177(3) (3) If any deposit is made for an offense to which this section applies, the person making the deposit shall also deposit a sufficient amount to include the railroad crossing improvement surcharge under this section. If the deposit is forfeited, the amount of the railroad crossing improvement surcharge shall be transmitted to the secretary of administration under sub. (4). If the deposit is returned, the amount of the railroad crossing improvement surcharge shall also be returned.

346.177(4) (4) The clerk of the circuit court shall collect and transmit to the county treasurer the railroad crossing improvement surcharge as required under s. 59.40 (2) (m). The county treasurer shall then pay the secretary of administration as provided in s. 59.25 (3) (f) 2. The secretary of administration shall deposit all amounts received under this subsection in the transportation fund to be appropriated under s. 20.395 (2) (gj).

346.177 History History: 1997 a. 237; 2003 a. 33, 139, 326.



346.18 General rules of right-of-way.

346.18  General rules of right-of-way.

346.18(1) (1)  General rule at intersections. Except as otherwise expressly provided in this section or in s. 346.19, 346.20, 346.215, or 346.46 (1), when 2 vehicles approach or enter an intersection at approximately the same time, the operator of the vehicle on the left shall yield the right-of-way to the vehicle on the right. The operator of any vehicle driving at an unlawful speed forfeits any right-of-way which he or she would otherwise have under this subsection.

346.18(2) (2) Turning left or making a U-turn at intersection. The operator of a vehicle within an intersection intending to turn to the left or make a U-turn shall yield the right-of-way to any vehicle approaching from the opposite direction.

346.18(3) (3) Rule at intersection with through highway. The operator of a vehicle shall stop as required by s. 346.46 (2) (a), (b) or (c) before entering a through highway, and shall yield the right-of-way to other vehicles which have entered or are approaching the intersection upon the through highway.

346.18(3m) (3m) Uncontrolled "T" intersection. At an intersection where traffic is not controlled by an official traffic control device or by a traffic officer, the operator of a vehicle approaching the intersection on a highway which terminates at the intersection shall yield the right-of-way to any vehicle approaching the intersection on a highway which continues through the intersection.

346.18(4) (4) Entering highway from alley or nonhighway access. The operator of a vehicle entering a highway from an alley or from a point of access other than another highway shall yield the right-of-way to all vehicles approaching on the highway which the operator is entering.

346.18(5) (5) Moving from parked position. The operator of any vehicle that has been parked or standing shall, while moving such vehicle from such position, yield the right-of-way to all vehicles approaching on the highway.

346.18(6) (6) Right-of-way where yield sign installed. The operator of a vehicle, when approaching any intersection at which has been installed a yield sign, shall yield the right-of-way to other vehicles which have entered the intersection from an intersecting highway or which are approaching so closely on the intersecting highway as to constitute a hazard of collision and, if necessary, shall reduce speed or stop in order to so yield.

346.18(7) (7) Entering alley or driveway from highway.

346.18(7)(a)(a) The operator of any vehicle intending to turn to the left into an alley or private driveway across the path of any vehicle approaching from the opposite direction shall yield the right-of-way to the vehicle.

346.18(7)(b) (b) The operator of any vehicle crossing a sidewalk or entering an alley or driveway from a highway shall yield the right-of-way to any pedestrian, vehicle or conveyance on the sidewalk or in the alley or driveway.

346.18 History History: 1979 c. 210; 1987 a. 25, 28; 1991 a. 316; 1993 a. 490; 2009 a. 46, 97.

346.18 Annotation A driver who makes a left turn that results in an accident is not always guilty of more negligence than the other driver; the comparison is for the jury. Pucci v. Rausch, 51 Wis. 2d 513, 187 N.W.2d 138 (1971).



346.19 What to do on approach of emergency vehicle.

346.19  What to do on approach of emergency vehicle.

346.19(1)(1) Upon the approach of any authorized emergency vehicle giving audible signal by siren the operator of a vehicle shall yield the right-of-way and shall immediately drive such vehicle to a position as near as possible and parallel to the right curb or the right-hand edge of the shoulder of the roadway, clear of any intersection and, unless otherwise directed by a traffic officer, shall stop and remain standing in such position until the authorized emergency vehicle has passed.

346.19(2) (2) This section does not relieve the operator of an authorized emergency vehicle from the duty to drive with due regard under the circumstances for the safety of all persons using the highway.

346.19 History History: 1993 a. 490.

346.19 Annotation Section 346.19, regarding the requirements on the approach of an emergency vehicle, is the proper statute to invoke when the proof requirements for fleeing under s. 346.04 are not met. 76 Atty. Gen. 214.



346.195 Owner's liability for vehicle failing to yield the right-of-way to an authorized emergency vehicle.

346.195  Owner's liability for vehicle failing to yield the right-of-way to an authorized emergency vehicle.

346.195(1)(1) Subject to s. 346.01 (2), the owner of a vehicle involved in a violation of s. 346.19 (1) for failing to yield the right-of-way to an authorized emergency vehicle shall be liable for the violation as provided in this section.

346.195(2) (2) The operator of an authorized emergency vehicle who observes a violation of s. 346.19 (1) for failing to yield the right-of-way to an authorized emergency vehicle may prepare a written report indicating that a violation has occurred. If possible, the report shall contain the following information:

346.195(2)(a) (a) The time and the approximate location at which the violation occurred.

346.195(2)(b) (b) The license number and color of the vehicle involved in the violation.

346.195(2)(c) (c) Identification of the vehicle as an automobile, motor truck, motor bus, motorcycle or other type of vehicle.

346.195(3) (3) Within 24 hours after observing the violation, the operator of the authorized emergency vehicle may deliver the report to a traffic officer of the county or municipality in which the violation occurred. A report that does not contain all the information in sub. (2) shall, nevertheless, be delivered and shall be maintained by the county or municipality for statistical purposes.

346.195(4) (4)

346.195(4)(a)(a) Within 48 hours after receiving a report containing all the information in sub. (2) and after investigating the violation, the traffic officer may prepare a uniform traffic citation under s. 345.11 and may personally serve it upon the owner of the vehicle.

346.195(4)(b) (b) If with reasonable diligence the owner cannot be served under par. (a), service may be made by leaving a copy of the citation at the owner's usual place of abode within this state in the presence of a competent member of the family at least 14 years of age, who shall be informed of the contents thereof.

346.195(4)(c) (c) If with reasonable diligence the owner cannot be served under par. (a) or (b) or if the owner lives outside of the jurisdiction of the issuing authority, service may be made by certified mail addressed to the owner's last-known address.

346.195(5) (5)

346.195(5)(a)(a) Except as provided in par. (b), it shall be no defense to a violation of this section that the owner was not operating the vehicle at the time of the violation.

346.195(5)(b) (b) The following are defenses to a violation of this section:

346.195(5)(b)1. 1. That a report that the vehicle was stolen was given to a traffic officer before the violation occurred or within a reasonable time after the violation occurred.

346.195(5)(b)2. 2. That the owner of the vehicle provides a traffic officer with the name and address of the person operating the vehicle at the time of the violation and the person so named admits operating the vehicle at the time of the violation. In such case, the person operating the vehicle and not the owner shall be charged under this section.

346.195(5)(b)3. 3. That the vehicle is owned by a lessor of vehicles and at the time of the violation the vehicle was in the possession of a lessee, and the lessor provides a traffic officer with the information required under s. 343.46 (3). In such case, the lessee and not the lessor shall be charged under this section.

346.195(5)(b)4. 4. That the vehicle is owned by a dealer, as defined in s. 340.01 (11) (intro.) but including the persons specified in s. 340.01 (11) (a) to (d), and at the time of the violation the vehicle was being operated by any person on a trial run, and the dealer provides a traffic officer with the name, address and operator's license number of the person operating the vehicle. In such case, the person operating the vehicle, and not the dealer, shall be charged under this section.

346.195 History History: 1995 a. 121; 1997 a. 27; 1999 a. 80.



346.20 Right-of-way of funeral processions and military convoys.

346.20  Right-of-way of funeral processions and military convoys.

346.20(1)(1) Except as provided in sub. (4), the operator of a vehicle not in a funeral procession or military convoy shall yield the right-of-way at an intersection to vehicles in a funeral procession or military convoy when vehicles comprising such procession have their headlights lighted.

346.20(2) (2) The operator of a vehicle not in a funeral procession shall not drive the vehicle between the vehicles of the funeral procession, except when authorized to do so by a traffic officer or when such vehicle is an authorized emergency vehicle giving audible signal by siren.

346.20(3) (3) Operators of vehicles not a part of a funeral procession or military convoy shall not form a procession or convoy and have their headlights lighted for the purpose of securing the right-of-way granted by this section to funeral processions or military convoys.

346.20(4) (4)

346.20(4)(a)(a) Operators of vehicles in a funeral procession or military convoy shall yield the right-of-way in accordance with s. 346.19 upon the approach of an authorized emergency vehicle giving audible signal by siren.

346.20(4)(b) (b) Operators of vehicles in a funeral procession or military convoy shall yield the right-of-way when directed to do so by a traffic officer.

346.20(4)(c) (c) The operator of the leading vehicle in a funeral procession or military convoy shall comply with stop signs and traffic control signals, but when the leading vehicle has proceeded across an intersection in accordance with such signal or after stopping as required by the stop sign, all vehicles in such procession may proceed without stopping, regardless of the sign or signal.

346.20 History History: 1977 c. 43; 1991 a. 73, 316; 1993 a. 490.



346.205 Owner's liability for vehicle failing to yield the right-of-way to a funeral procession.

346.205  Owner's liability for vehicle failing to yield the right-of-way to a funeral procession.

346.205(1) (1) Subject to s. 346.01 (2), the owner of a vehicle involved in a violation of s. 346.20 (1) for failing to yield the right-of-way to a funeral procession shall be liable for the violation as provided in this section.

346.205(2) (2) The operator of a lead vehicle or a motorcycle escort in a funeral procession who observes a violation of s. 346.20 (1) for failing to yield the right-of-way to a funeral procession may prepare a written report indicating that a violation has occurred. If possible, the report shall contain the following information:

346.205(2)(a) (a) The time and the approximate location at which the violation occurred.

346.205(2)(b) (b) The license number and color of the vehicle involved in the violation.

346.205(2)(c) (c) Identification of the vehicle as an automobile, motor truck, motor bus, motorcycle or other type of vehicle.

346.205(3) (3) Within 24 hours after observing the violation, the operator of the lead vehicle or motorcycle escort may deliver the report to a traffic officer of the county or municipality in which the violation occurred. A report that does not contain all the information in sub. (2) shall nevertheless be delivered and shall be maintained by the county or municipality for statistical purposes.

346.205(4) (4)

346.205(4)(a)(a) Within 48 hours after receiving a report containing all the information in sub. (2), the traffic officer may prepare a uniform traffic citation under s. 345.11 and may personally serve it upon the owner of the vehicle.

346.205(4)(b) (b) If with reasonable diligence the owner cannot be served under par. (a), service may be made by leaving a copy of the citation at the owner's usual place of abode within this state in the presence of a competent member of the family at least 14 years of age, who shall be informed of the contents thereof.

346.205(4)(c) (c) If with reasonable diligence the owner cannot be served under par. (a) or (b) or if the owner lives outside of the jurisdiction of the issuing authority, service may be made by certified mail addressed to the owner's last-known address.

346.205(5) (5)

346.205(5)(a)(a) Except as provided in par. (b), it shall be no defense to a violation of this section that the owner was not operating the vehicle at the time of the violation.

346.205(5)(b) (b) The following are defenses to a violation of this section:

346.205(5)(b)1. 1. That a report that the vehicle was stolen was given to a traffic officer before the violation occurred or within a reasonable time after the violation occurred.

346.205(5)(b)2. 2. If the owner of the vehicle provides a traffic officer with the name and address of the person operating the vehicle at the time of the violation and the person so named admits operating the vehicle at the time of the violation, then the person operating the vehicle and not the owner shall be charged under this section.

346.205(5)(b)3. 3. If the vehicle is owned by a lessor of vehicles and at the time of the violation the vehicle was in the possession of a lessee, and the lessor provides a traffic officer with the information required under s. 343.46 (3), then the lessee and not the lessor shall be charged under this section.

346.205(5)(b)4. 4. If the vehicle is owned by a dealer as defined in s. 340.01 (11) (intro.) but including the persons specified in s. 340.01 (11) (a) to (d), and at the time of the violation the vehicle was being operated by any person on a trial run, and if the dealer provides a traffic officer with the name, address and operator's license number of the person operating the vehicle, then the person operating the vehicle, and not the dealer, shall be charged under this section.

346.205 History History: 1991 a. 73; 1993 a. 490; 1997 a. 27; 1999 a. 80.



346.21 Right-of-way of livestock.

346.21  Right-of-way of livestock. The operator of a motor vehicle shall yield the right-of-way to livestock being driven over or along any highway but any person in charge of such livestock shall use reasonable care and diligence to open the roadway for vehicular traffic.

346.21 History History: 1993 a. 490.



346.215 Police escorts and rights-of-way related to escorted vehicles.

346.215  Police escorts and rights-of-way related to escorted vehicles.

346.215(1)(1) In this section, "police vehicle" means an authorized emergency vehicle as defined in s. 340.01 (3) (a).

346.215(2) (2)

346.215(2)(a)(a) Except as provided in par. (b), and notwithstanding s. 346.03 (1) and (4), the operator of a police vehicle escorting any vehicle or procession of vehicles may exercise the privileges specified in s. 346.03 (2) (b) if the operator of the police vehicle is giving visual signal as described in s. 346.03 (3). The operator of the police vehicle under this subsection is not required to give an audible signal as described in s. 346.03 (3). This subsection applies only if the vehicle, or in the case of a procession of vehicles the entire procession, is escorted by at least 2 police vehicles, at least one of which is leading the vehicle or procession of vehicles and at least one of which is at the rear of the vehicle or procession of vehicles, and only if the requirement under sub. (4) is satisfied. Notwithstanding ss. 346.18 (3), 346.37 (1) (c) 1., and 346.46 (1) and (2), any operator of a vehicle being escorted under this subsection may accompany these police vehicles as they proceed past any red or stop signal or stop sign in accordance with the privileges specified in this subsection.

346.215(2)(b) (b) The operator of a police vehicle escorting a vehicle or procession of vehicles, and the operator of any vehicle being escorted, shall yield the right-of-way in accordance with s. 346.19 upon the approach of an authorized emergency vehicle giving an audible signal by siren.

346.215(3) (3) Except as provided in sub. (2) (b), the operator of a vehicle other than an escorted vehicle or escorting police vehicle shall yield the right-of-way at an intersection to an escorted vehicle or escorting police vehicle and shall not, except when authorized to do so by a traffic officer, drive between these escorting and escorted vehicles.

346.215(4) (4) The privileges specified in sub. (2) (a) do not apply to the operator of a police vehicle unless, prior to escorting any vehicle as provided under sub. (2) (a), the law enforcement agency employing the operator of the police vehicle has provided written guidelines for its officers and employees regarding the escorting of vehicles under this section.

346.215 History History: 2009 a. 46.



346.22 Penalty for violating sections 346.18 to 346.21

346.22  Penalty for violating sections 346.18 to 346.21.

346.22(1)(1)

346.22(1)(a)(a) Except as provided in par. (b), (c), (d), or (e), any person violating s. 346.18, 346.20 (1), or 346.215 (2) (b) or (3) may be required to forfeit not less than $20 nor more than $50 for the first offense and not less than $50 nor more than $100 for the 2nd or subsequent conviction within a year.

346.22(1)(b) (b) If an operator of a vehicle violates s. 346.18 (6) where persons engaged in work in a highway maintenance or construction area or in a utility work area are at risk from traffic, any applicable minimum and maximum forfeiture specified in par. (a), (c), (d), or (e) for the violation shall be doubled.

346.22(1)(c) (c) If a person violates s. 346.18 and the violation results in bodily harm, as defined in s. 939.22 (4), to another, the person shall forfeit $200.

346.22(1)(d) (d) If a person violates s. 346.18 and the violation results in great bodily harm, as defined in s. 939.22 (14), to another, the person shall forfeit $500.

346.22(1)(e) (e) If a person violates s. 346.18 and the violation results in death to another, the person shall forfeit $1,000.

346.22(2) (2) Any person violating s. 346.19 or 346.20 (4) (a) may be required to forfeit not less than $30 nor more $300.

346.22(3) (3) Any person violating s. 346.20 (2), (3) or (4) (b) or (c) or 346.21 may be required to forfeit not less than $10 nor more than $20 for the first offense and not less than $25 nor more than $50 for the 2nd or subsequent conviction within a year.

346.22(3m) (3m) A vehicle owner or other person found liable under s. 346.195 may be required to forfeit not less than $30 nor more than $300. Imposition of liability under s. 346.195 shall not result in suspension or revocation of a person's operating license under s. 343.30, and shall not result in demerit points being recorded on a person's driving record under s. 343.32 (2) (a).

346.22(4) (4) A vehicle owner or other person found liable under s. 346.205 may be required to forfeit not less than $20 nor more than $50 for the first offense and not less than $50 nor more than $100 for the 2nd or subsequent conviction within a year. Imposition of liability under s. 346.205 shall not result in suspension or revocation of a person's operating license under s. 343.30, nor shall it result in demerit points being recorded on a person's driving record under s. 343.32 (2) (a).

346.22 History History: 1971 c. 278; 1983 a. 27; 1991 a. 73; 1993 a. 198; 1995 a. 121; 1997 a. 277; 2005 a. 466; 2009 a. 46; 2011 a. 173.



346.23 Crossing controlled intersection or crosswalk.

346.23  Crossing controlled intersection or crosswalk.

346.23(1)(1) At an intersection or crosswalk where traffic is controlled by traffic control signals or by a traffic officer, the operator of a vehicle shall yield the right-of-way to a pedestrian, or to a person who is riding a bicycle or electric personal assistive mobility device in a manner which is consistent with the safe use of the crosswalk by pedestrians, who has started to cross the highway on a green or "Walk" signal and in all other cases pedestrians, bicyclists, and riders of electric personal assistive mobility devices shall yield the right-of-way to vehicles lawfully proceeding directly ahead on a green signal. No operator of a vehicle proceeding ahead on a green signal may begin a turn at a controlled intersection or crosswalk when a pedestrian, bicyclist, or rider of an electric personal assistive mobility device crossing in the crosswalk on a green or "Walk" signal would be endangered or interfered with in any way. The rules stated in this subsection are modified at intersections or crosswalks on divided highways or highways provided with safety zones in the manner and to the extent stated in sub. (2).

346.23(2) (2) At intersections or crosswalks on divided highways or highways provided with safety zones where traffic is controlled by traffic control signals or by a traffic officer, the operator of a vehicle shall yield the right-of-way to a pedestrian, bicyclist, or rider of an electric personal assistive mobility device who has started to cross the roadway either from the near curb or shoulder or from the center dividing strip or a safety zone with the green or "Walk" signal in the favor of the pedestrian, bicyclist, or rider of an electric personal assistive mobility device.

346.23 History History: 1979 c. 36; 1985 a. 69; 2001 a. 90.

346.23 Annotation The duties of drivers and pedestrians under ss. 346.23 and 346.24 are discussed and compared. Schoenauer v. Wendinger, 49 Wis. 2d 415, 182 N.W.2d 441 (1971).

346.23 Annotation Pedestrians have the right-of-way on a green light only where there are no pedestrian control signals. City of Hartford v. Godfrey, 92 Wis. 2d 815, 286 N.W.2d 10 (Ct. App. 1979).



346.24 Crossing at uncontrolled intersection or crosswalk.

346.24  Crossing at uncontrolled intersection or crosswalk.

346.24(1)(1) At an intersection or crosswalk where traffic is not controlled by traffic control signals or by a traffic officer, the operator of a vehicle shall yield the right-of-way to a pedestrian, or to a person riding a bicycle or electric personal assistive mobility device in a manner which is consistent with the safe use of the crosswalk by pedestrians, who is crossing the highway within a marked or unmarked crosswalk.

346.24(2) (2) No pedestrian, bicyclist, or rider of an electric personal assistive mobility device shall suddenly leave a curb or other place of safety and walk, run, or ride into the path of a vehicle which is so close that it is difficult for the operator of the vehicle to yield.

346.24(3) (3) Whenever any vehicle is stopped at an intersection or crosswalk to permit a pedestrian, bicyclist, or rider of an electric personal assistive mobility device to cross the roadway, the operator of any other vehicle approaching from the rear shall not overtake and pass the stopped vehicle.

346.24 History History: 1985 a. 69; 2001 a. 90.

346.24 Annotation The duties of drivers and pedestrians under ss. 346.23 and 346.24 are discussed and compared. Schoenauer v. Wendinger, 49 Wis. 2d 415, 182 N.W.2d 441 (1971).



346.25 Crossing at place other than crosswalk.

346.25  Crossing at place other than crosswalk. Every pedestrian, bicyclist, or rider of an electric personal assistive mobility device crossing a roadway at any point other than within a marked or unmarked crosswalk shall yield the right-of-way to all vehicles upon the roadway.

346.25 History History: 1985 a. 69; 2001 a. 90.

346.25 Annotation Section 891.44 provides an exception to this section and the standard instruction is not to be given when the pedestrian is a child under 7. Thoreson v. Milwaukee & Suburban Transport Corp. 56 Wis. 2d 231, 201 N.W.2d 745 (1972).

346.25 Annotation This section does not apply to bicyclists operating on the roadway and only applies to bicyclists acting as pedestrians by operating on sidewalks and within crosswalks. Chernetski v. American Family Mutual Insurance Co. 183 Wis. 2d 68, 515 N.W.2d 283 (Ct. App. 1994)



346.26 Blind pedestrian on highway.

346.26  Blind pedestrian on highway.

346.26(1) (1) An operator of a vehicle shall stop the vehicle before approaching closer than 10 feet to a pedestrian who is carrying a cane or walking stick which is white in color or white trimmed with red and which is held in an extended or raised position or who is using a service animal, as defined in s. 106.52 (1) (fm), and shall take such precautions as may be necessary to avoid accident or injury to the pedestrian. The fact that the pedestrian may be violating any of the laws applicable to pedestrians does not relieve the operator of a vehicle from the duties imposed by this subsection.

346.26(2) (2) Nothing in this section shall be construed to deprive any totally or partially blind person not carrying the white or the red and white cane or walking stick or not using a service animal, as defined in s. 106.52 (1) (fm), of the rights of other pedestrians crossing highways, nor shall the failure of such totally or partially blind pedestrian to carry such cane or walking stick or to use a service animal be evidence of any negligence.

346.26(3) (3) No person who is not totally or partially blind shall carry or use on any street, highway or other public place any cane or walking stick which is white in color, or white trimmed with red.

346.26 History History: 1977 c. 302; 2005 a. 354.



346.27 Persons working on highway.

346.27  Persons working on highway. The operator of a vehicle shall yield the right-of-way to persons engaged in maintenance or construction work on a highway whenever the operator is notified of their presence by flagmen or warning signs.

346.27 History History: 1991 a. 316; 1993 a. 490.



346.28 Pedestrians to walk on left side of highway; pedestrians, bicyclists, and riders of electric personal assistive mobility devices on sidewalks.

346.28  Pedestrians to walk on left side of highway; pedestrians, bicyclists, and riders of electric personal assistive mobility devices on sidewalks.

346.28(1) (1) Any pedestrian traveling along and upon a highway other than upon a sidewalk shall travel on and along the left side of the highway and upon meeting a vehicle shall, if practicable, move to the extreme outer limit of the traveled portion of the highway.

346.28(2) (2) Operators of vehicles shall yield the right-of-way to pedestrians, bicyclists, and riders of electric personal assistive mobility devices on sidewalks as required by s. 346.47.

346.28 History History: 1985 a. 69; 1987 a. 259; 2001 a. 90.



346.29 When standing or loitering in roadway or highway prohibited.

346.29  When standing or loitering in roadway or highway prohibited.

346.29(1)(1) No person shall be on a roadway for the purpose of soliciting a ride from the operator of any vehicle other than a public passenger vehicle.

346.29(2) (2) No person shall stand or loiter on any roadway other than in a safety zone if such act interferes with the lawful movement of traffic.

346.29(3) (3) No person shall be on a bridge or approach thereto for the purpose of utilizing such bridge or approach for fishing or swimming when signs have been erected by the authority in charge of maintenance of the highway indicating that fishing or swimming off of such bridge or approach is prohibited.



346.30 Penalty for violating sections 346.23 to 346.29

346.30  Penalty for violating sections 346.23 to 346.29.

346.30(1)(1)

346.30(1)(a)(a) Any pedestrian violating s. 346.23, 346.24 (2), 346.25, 346.28 or 346.29 may be required to forfeit not less than $2 nor more than $20 for the first offense and not less than $10 nor more than $50 for the 2nd or subsequent conviction within a year.

346.30(1)(b) (b)

346.30(1)(b)1.1. Unless otherwise provided in subd. 2., any operator of a vehicle violating s. 346.23 or 346.28 may be required to forfeit not less than $20 nor more than $40 for the first offense and not less than $50 nor more than $100 for the 2nd or subsequent conviction within a year.

346.30(1)(b)2. 2. Any operator of a bicycle or electric personal assistive mobility device violating s. 346.23, 346.24 or 346.25 may be required to forfeit not more than $20.

346.30(2) (2) Unless otherwise provided in sub. (1) (b) 2., any person violating s. 346.24 (1) or (3) may be required to forfeit not less than $30 nor more than $300.

346.30(3) (3) Any person violating s. 346.26 may be required to forfeit not less than $25 nor more than $200 for the first offense and may be required to forfeit not less than $50 nor more than $500 for the 2nd or subsequent conviction within a year.

346.30(4) (4) Any person violating s. 346.27 may be required to forfeit not less than $60 nor more than $600.

346.30 History History: 1971 c. 278; 1983 a. 27; 1985 a. 69; 1993 a. 198; 2001 a. 90.



346.31 Required position and method of turning at intersections.

346.31  Required position and method of turning at intersections.

346.31(1)(1)  Turns indicated by markers. Where state or local authorities have placed markers, buttons or signs within or adjacent to an intersection directing traffic turning at such intersection to follow a particular course, the operator of a vehicle turning at such intersection shall comply with such directions. In the absence of such markers, buttons or signs, the operator of a vehicle intending to turn at an intersection shall do as provided in subs. (2) to (4).

346.31(2) (2) Right turns. Both the approach for a right turn and the right turn shall be made as closely as practicable to the right-hand edge or curb of the roadway. If, because of the size of the vehicle or the nature of the intersecting roadway, the turn cannot be made from the traffic lane next to the right-hand edge of the roadway, the turn shall be made with due regard for all other traffic.

346.31(3) (3) Left turns and U-turns. Except as otherwise provided in sub. (4), left turns at intersections shall be made as follows:

346.31(3)(a) (a) The approach for a left turn or U-turn shall be made in the lane farthest to the left which is lawfully available to traffic moving in the direction of travel of the vehicle about to turn left. Unless otherwise marked or posted, this means the lane immediately to the right of the center line or center dividing strip of a 2-way highway and the lane next to the left-hand curb or edge of the roadway of a one-way highway.

346.31(3)(b) (b) The intersection shall be entered in the lane of approach and, whenever practicable, the left turn or U-turn shall be made in that portion of the intersection immediately to the left of the center of the intersection. For the purposes of this paragraph, a divided highway intersected by any other highway is considered to be one intersection.

346.31(3)(c) (c) A left turn shall be completed so as to enter the intersecting highway in that lane farthest to the left which is lawfully available to traffic moving in the direction of the vehicle completing the left turn. Unless otherwise marked or posted, this means the lane immediately to the right of the center line or center dividing strip of a 2-way highway and the lane next to the left-hand curb or edge of the roadway of a one-way highway.

346.31(4) (4) Left turns and U-turns on 3-lane highways. On a 2-way highway having an uneven number of lanes the approach for a left turn or U-turn shall be made in the center lane, unless otherwise posted or marked. A left turn into a 2-way highway having an uneven number of lanes shall be made so as to enter the highway in the lane immediately to the right of the center lane.

346.31 History History: 2009 a. 97.



346.32 Required position for turning into private road or driveway.

346.32  Required position for turning into private road or driveway. The operator of a vehicle on a highway who intends to turn into a private road or driveway shall make the approach for the turn in the same manner as specified in s. 346.31 for vehicles making an approach for a right or left turn at an intersection. If, because of the size of the vehicle or the nature of the intersecting private road or driveway, the turn cannot be made from the specified lane of approach, the turn shall be made with due regard for all other traffic.



346.33 U-turns.

346.33  U-turns.

346.33(1)(1) The operator of a vehicle may not make a U-turn upon a highway at any of the following places:

346.33(1)(a) (a) At any intersection at which traffic is being controlled by a traffic officer unless instructed by the officer to make a U-turn.

346.33(1)(b) (b) In mid-block on any street in a business district, except where the highway is a divided highway and where the U-turn is made at an opening or crossover established by the authority in charge of the maintenance of the highway.

346.33(1)(c) (c) In mid-block on any through highway in a residence district, except where the highway is a divided highway and where the U-turn is made at an opening or crossover established by the authority in charge of the maintenance of the highway.

346.33(1)(d) (d) At any place where signs prohibiting a U-turn have been erected by the authority in charge of the maintenance of the highway.

346.33(1)(e) (e) Upon a curve or upon the approach to or near the crest of a grade on any undivided highway where the vehicle cannot be seen by the driver of any other vehicle within 500 feet approaching from any direction.

346.33(1)(f) (f) At any place where a U-turn cannot be made safely or without interfering with other traffic.

346.33(1m) (1m) The operator of a vehicle shall exercise due care when making a U-turn upon a highway and shall only make a U-turn when the movement can be made safely and without interfering with other traffic.

346.33(2) (2) The operator of a vehicle may not back the vehicle at an intersection controlled by an official traffic control device for the purpose of making a U-turn.

346.33(3) (3) In this section, "mid-block" means any part of a street or highway other than an intersection.

346.33 History History: 1971 c. 203; 1991 a. 316; 2009 a. 97.



346.34 Turning movements and required signals on turning and stopping.

346.34  Turning movements and required signals on turning and stopping.

346.34(1) (1)  Turning.

346.34(1)(a)(a) No person may:

346.34(1)(a)1. 1. Turn a vehicle at an intersection unless the vehicle is in proper position upon the roadway as required in s. 346.31.

346.34(1)(a)2. 2. Turn a vehicle to enter a private road or driveway unless the vehicle is in proper position on the roadway as required in s. 346.32.

346.34(1)(a)3. 3. Turn a vehicle from a direct course or move right or left upon a roadway unless and until such movement can be made with reasonable safety.

346.34(1)(b) (b) In the event any other traffic may be affected by the movement, no person may turn any vehicle without giving an appropriate signal in the manner provided in s. 346.35. A person making a U-turn shall use the same signal used to indicate a left turn. When given by the operator of a vehicle other than a bicycle or electric personal assistive mobility device, the signal shall be given continuously during not less than the last 100 feet traveled by the vehicle before turning. The operator of a bicycle or electric personal assistive mobility device shall give the signal continuously during not less than the last 50 feet traveled before turning. A signal by the hand and arm need not be given continuously if the hand is needed in the control or operation of the bicycle or electric personal assistive mobility device.

346.34(2) (2) Stopping. No person may stop or suddenly decrease the speed of a vehicle without first giving an appropriate signal in the manner provided in s. 346.35 to the operator of any vehicle immediately to the rear when there is opportunity to give such signal. This subsection does not apply to the operator of a bicycle approaching an official stop sign or traffic control signal.

346.34 History History: 1973 c. 182; 1995 a. 138; 2001 a. 90; 2009 a. 97.

346.34 Annotation When it is impossible to signal for the last 100 feet before turning, the 100 feet requirement does not apply. Betchkal v. Willis, 127 Wis. 2d 177, 378 N.W.2d 684 (1985).

346.34 Annotation Sub. (1) (b) states that a driver must use a turn signal in "the event that any other traffic may be affected." The defendant did not violate this statute when he made a left turn without using his signal when there was no oncoming or following traffic or pedestrians present when he turned. State v. Anagnos, 2011 WI App 118, 337 Wis. 2d 57, 805 N.W.2d 722, 10-1812.



346.35 Method of giving signals on turning and stopping.

346.35  Method of giving signals on turning and stopping. Whenever a stop or turn signal is required by s. 346.34, such signal may in any event be given by a signal lamp or lamps of a type meeting the specifications set forth in s. 347.15. Except as provided in s. 347.15 (3m), such signals also may be given by the hand and arm in lieu of or in addition to signals by signal lamp. When given by hand and arm, such signals, except signals by the operator of a bicycle, who may use either hand and arm, shall be given from the left side of the vehicle in the following manner and shall indicate as follows:

346.35(1) (1) Left turn or U-turn — Hand and arm extended horizontally.

346.35(2) (2) Right turn — Hand and arm extended upward.

346.35(3) (3) Stop or decrease speed — Hand and arm extended downward.

346.35 History History: 2009 a. 97; 2011 a. 73.



346.36 Penalty for violating sections 346.31 to 346.35

346.36  Penalty for violating sections 346.31 to 346.35.

346.36(1)(1) Unless otherwise provided in sub. (2), any person violating ss. 346.31 to 346.35 may be required to forfeit not less than $20 nor more than $40 for the first offense and not less than $50 nor more than $100 for the 2nd or subsequent conviction within a year.

346.36(2) (2) Any operator of a bicycle or electric personal assistive mobility device violating ss. 346.31 to 346.35 may be required to forfeit not more than $20.

346.36 History History: 1971 c. 278; 1977 c. 208; 2001 a. 90.



346.37 Traffic-control signal legend.

346.37  Traffic-control signal legend.

346.37(1) (1) Whenever traffic is controlled by traffic control signals exhibiting different colored lights successively, or with arrows, the following colors shall be used and shall indicate and apply to operators of vehicles and pedestrians as follows:

346.37(1)(a) (a) Green.

346.37(1)(a)1.1. Vehicular traffic facing a green signal may proceed straight through, make a U-turn, or turn right or left unless a sign at such place prohibits the turning maneuver, but vehicular traffic shall yield the right-of-way to other vehicles and to pedestrians lawfully within the intersection or an adjacent crosswalk at the time the signal is exhibited.

346.37(1)(a)2. 2. Pedestrians, and persons who are riding bicycles or electric personal assistive mobility devices in a manner which is consistent with the safe use of the crosswalk by pedestrians, facing the signal may proceed across the roadway within any marked or unmarked crosswalk.

346.37(1)(b) (b) Yellow. When shown with or following the green, traffic facing a yellow signal shall stop before entering the intersection unless so close to it that a stop may not be made in safety.

346.37(1)(c) (c) Red.

346.37(1)(c)1.1. Vehicular traffic facing a red signal shall stop before entering the crosswalk on the near side of an intersection, or if none, then before entering the intersection or at such other point as may be indicated by a clearly visible sign or marking and shall remain standing until green or other signal permitting movement is shown.

346.37(1)(c)2. 2. No pedestrian, bicyclist, or rider of an electric personal assistive mobility device facing such signal shall enter the roadway unless he or she can do so safely and without interfering with any vehicular traffic.

346.37(1)(c)3. 3. Vehicular traffic facing a red signal at an intersection may, after stopping as required under subd. 1., cautiously enter the intersection to make a right turn into the nearest lawfully available lane for traffic moving to the right or to turn left from a one-way highway into the nearest lawfully available lane of a one-way highway on which vehicular traffic travels to the left. No turn may be made on a red signal if lanes of moving traffic are crossed or if a sign at the intersection prohibits a turn. In making a turn on a red signal vehicular traffic shall yield the right-of-way to pedestrians, bicyclists, and riders of electric personal assistive mobility devices lawfully within a crosswalk, to operators of vehicles making a lawful U-turn, and to other traffic lawfully using the intersection.

346.37(1)(c)4. 4. Notwithstanding subd. 1., a motorcycle, moped, motor bicycle, or bicycle facing a red signal at an intersection may, after stopping as required under subd. 1. for not less than 45 seconds, proceed cautiously through the intersection before the signal turns green if no other vehicles are present at the intersection to actuate the signal and the operator of the motorcycle, moped, motor bicycle, or bicycle reasonably believes the signal is vehicle actuated. The operator of a motorcycle, moped, motor bicycle, or bicycle proceeding through a red signal under this subdivision shall yield the right-of-way to any vehicular traffic, pedestrian, bicyclist, or rider of an electric personal assistive mobility device proceeding through a green signal at the intersection or lawfully within a crosswalk or using the intersection. This subdivision does not affect any authorization for a bicyclist under subd. 2.

346.37(1)(d) (d) Green arrow.

346.37(1)(d)1.1. Vehicular traffic facing a green arrow signal may enter the intersection to make the movement indicated by the arrow but shall yield the right-of-way to pedestrians, bicyclists, and riders of electric personal assistive mobility devices lawfully within a crosswalk and to other traffic lawfully using the intersection. Vehicular traffic facing a left turn arrow may make a U-turn unless a sign prohibits U-turns. When the green arrow signal indicates a right or left turn traffic shall cautiously enter the intersection.

346.37(1)(d)2. 2. No pedestrian, bicyclist, or rider of electric personal assistive mobility device facing such signal shall enter the roadway unless he or she can do so safely and without interfering with any vehicular traffic.

346.37(2) (2) In the event an official traffic signal is erected and maintained at a place other than an intersection, the provisions of this section are applicable except as to those provisions which by their nature can have no application. Any stop required shall be made at a sign or marking on the pavement indicating where the stop shall be made, but in the absence of any such sign or marking the stop shall be made at the signal.

346.37 History History: 1975 c. 23; 1979 c. 152; 1985 a. 69; 1993 a. 490; 2001 a. 90; 2005 a. 466; 2009 a. 97.



346.38 Pedestrian control signals.

346.38  Pedestrian control signals. Whenever special pedestrian control signals exhibiting the words "Walk" or "Don't Walk" are in place, such signals indicate as follows:

346.38(1) (1) Walk. A pedestrian, or a person riding a bicycle or electric personal assistive mobility device in a manner which is consistent with the safe use of the crossing by pedestrians, facing a "Walk" signal may proceed across the roadway or other vehicular crossing in the direction of the signal and the operators of all vehicles shall yield the right-of-way to the pedestrian, bicyclist, or electric personal assistive mobility device rider.

346.38(2) (2) Don't walk. No pedestrian, bicyclist, or rider of an electric personal assistive mobility device may start to cross the roadway or other vehicular crossing in the direction of a "Don't Walk" signal, but any pedestrian, bicyclist, or rider of an electric personal assistive mobility device who has partially completed crossing on the "Walk" signal may proceed to a sidewalk or safety zone while a "Don't Walk" signal is showing.

346.38 History History: 1975 c. 229, 421; 1979 c. 36; 1985 a. 69; 2001 a. 90.

346.38 Annotation Pedestrians have the right-of-way on a green light only where there are no pedestrian control signals. City of Hartford v. Godfrey, 92 Wis. 2d 815, 286 N.W.2d 10 (Ct. App. 1979).



346.39 Flashing signals.

346.39  Flashing signals. Whenever flashing red or yellow signals are used they require obedience by vehicular traffic as follows:

346.39(1) (1) Flashing red (stop signal). When a red lens is illuminated with rapid intermittent flashes, operators of vehicles shall stop before entering the nearest crosswalk at an intersection or at a limit line when marked, or, if none, then before entering the intersection, and the right to proceed is subject to the rules applicable after making a stop at a stop sign.

346.39(2) (2) Flashing yellow (caution signal). When a yellow lens is illuminated with rapid intermittent flashes, operators of vehicles may proceed through the intersection or past such signal only with caution.

346.39 Annotation Sub. (2) imposes a greater duty of care on a driver proceeding through an intersection with a flashing yellow light than on a driver proceeding where an intersection is not so controlled. Sabinasz v. Milwaukee & Suburban Transport Corp. 71 Wis. 2d 218, 238 N.W.2d 99 (1975).



346.40 Whistle signals.

346.40  Whistle signals.

346.40(1)(1) Whenever traffic is alternately being directed to stop and to proceed by a traffic officer using a whistle, such officer shall use the following whistle signals which shall signify as follows:

346.40(1)(a) (a) One blast of the whistle means that all traffic not within the intersection shall stop.

346.40(1)(b) (b) Two blasts of the whistle means that traffic which had been stopped prior to the one blast shall proceed through the intersection and that the traffic which was stopped by the one blast shall remain stopped.

346.40(2) (2) The traffic officer shall regulate the interval between the one and the 2 blasts so as to permit traffic that is legally within the intersection to clear the intersection.



346.41 Display of unauthorized signs and signals prohibited.

346.41  Display of unauthorized signs and signals prohibited.

346.41(1)(1) No person shall place, maintain or display upon or in view of any highway or at or in view of any railroad crossing any unauthorized sign, light, reflector, signal, marking or device which:

346.41(1)(a) (a) Purports to be or is an imitation of or resembles or may be mistaken for an official traffic sign or signal or railroad sign or signal; or

346.41(1)(b) (b) Attempts to direct the movement of traffic; or

346.41(1)(c) (c) Hides from view or by its color, location, brilliance or manner of operation interferes with the effectiveness of any official traffic sign or signal or railroad sign or signal.

346.41(2) (2) No person may place or maintain, and no public authority may permit upon any highway, any traffic control device bearing any advertising, except that a federal or fluorescent yellow flag, not less than 20 inches nor more than 24 inches square and bearing either the words "Safety Patrol" or "School," attached to a light weight pole 8 feet or less in length may be used by members of school safety patrols standing adjacent to but off the roadway to warn traffic that children are about to cross the roadway.

346.41(3) (3) No person shall place or maintain, or allow to be displayed any red or amber reflector within the limits of the highway boundaries at or near the entrance to a private road or driveway. The use of blue reflectors is permitted provided there is no disapproval by the highway authority in charge of maintenance of the highway.

346.41 History History: 1981 c. 42; 2009 a. 88.



346.42 Interference with signs and signals prohibited.

346.42  Interference with signs and signals prohibited. No person may intentionally damage, deface, move, or obstruct an official traffic sign or signal or neighborhood watch sign under s. 60.23 (17m) or 66.0429 (2) or intentionally interfere with the effective operation of such sign or signal.

346.42 History History: 1985 a. 194; 1987 a. 205; 1999 a. 150 s. 672.



346.43 Penalty for violating sections 346.37 to 346.42

346.43  Penalty for violating sections 346.37 to 346.42.

346.43(1)(1)

346.43(1)(a)(a) Any pedestrian violating s. 346.37 or 346.38 may be required to forfeit not less than $2 nor more than $20 for the first offense and not less than $10 nor more than $50 for the 2nd or subsequent conviction within a year.

346.43(1)(b) (b)

346.43(1)(b)1.1. Unless otherwise provided in subd. 2. or 3., any operator of a vehicle violating ss. 346.37 to 346.39 may be required to forfeit not less than $20 nor more than $40 for the first offense and not less than $50 nor more than $100 for the 2nd or subsequent conviction within a year.

346.43(1)(b)2. 2. Any operator of a bicycle or electric personal assistive mobility device violating s. 346.37, 346.38 or 346.39 may be required to forfeit not more than $20.

346.43(1)(b)3. 3. If an operator of a vehicle violates s. 346.37 or 346.39 where persons engaged in work in a highway maintenance or construction area or in a utility work area are at risk from traffic, any applicable minimum and maximum forfeiture specified in subd. 1. for the violation shall be doubled.

346.43(2) (2) Any person violating s. 346.42 may be required to forfeit not less than $30 nor more than $300.

346.43(3) (3) Any person violating s. 346.41 may be required to forfeit not less than $25 nor more than $200 for the first offense and may be required to forfeit not less than $50 nor more than $500 for the 2nd or subsequent conviction within a year.

346.43 History History: 1971 c. 278, 336; 1973 c. 182; 1983 a. 27; 1985 a. 69 s. 16; 1993 a. 198; 1997 a. 277; 2001 a. 90.



346.44 All vehicles to stop at signal indicating approach of train.

346.44  All vehicles to stop at signal indicating approach of train.

346.44(1)(1) The operator of a vehicle shall not drive on or across a railroad crossing under any of the following circumstances:

346.44(1)(a) (a) While any traffic officer or railroad employee signals to stop;

346.44(1)(b) (b) While any warning device signals to stop, except that if the operator of the vehicle after stopping and investigating finds that no railroad train or railroad track equipment is approaching the operator may proceed.

346.44(1)(c) (c) If any crossbuck sign specified under s. 192.29 (5) (a) is maintained at the crossing, while any railroad train or railroad track equipment occupies the crossing or approaches so closely to the crossing as to constitute a hazard of collision.

346.44(2) (2) The operator of a vehicle shall not drive through, around or under any crossing gate or barrier at a railroad crossing while such gate or barrier is closed or is being opened or closed.

346.44 History History: 1991 a. 316; 2005 a. 95; 2011 a. 101.



346.45 Certain vehicles to stop at railroad crossings.

346.45  Certain vehicles to stop at railroad crossings.

346.45(1)(1) Except as provided in sub. (3), the operator of any of the following vehicles before crossing at grade any track of a railroad, shall stop such vehicle within 50 feet, but not less than 15 feet from the nearest rail of such railroad:

346.45(1)(a) (a) Every motor bus transporting passengers.

346.45(1)(am) (am) Every vehicle painted and displaying markings in accordance with s. 347.44 (1).

346.45(1)(b) (b) Every motor vehicle transporting any quantity of chlorine.

346.45(1)(c) (c) Every motor vehicle which, in accordance with sub. (4), is required to be marked or placarded with a classification of marking or placarding that requires the vehicle to stop.

346.45(1)(d) (d) Every cargo tank motor vehicle, whether loaded or empty, used for the transportation of any liquid having a flashpoint below 200° Fahrenheit, as determined by the test method approved for that product by the American society for testing and materials.

346.45(1)(e) (e) Every cargo tank motor vehicle transporting a commodity which at the time of loading has a temperature above its flashpoint as determined by the same standard method of testing as prescribed in par. (d).

346.45(1)(f) (f) Every vehicle transporting a building, as defined in s. 348.27 (12m) (a) 1.

346.45(2) (2) The operator of every vehicle required to stop before crossing any track shall listen and look in both directions along the track for any approaching railroad train or railroad track equipment, and shall not proceed until such precautions have been taken and until the operator has ascertained that the course is clear. Wherever an auxiliary lane is provided for stopping at a railroad, operators of vehicles required to stop shall use such lane for stopping.

346.45(3) (3) A stop need not be made at:

346.45(3)(a) (a) A railroad grade crossing when a police officer or crossing flagman directs traffic to proceed.

346.45(3)(b) (b) A railroad grade crossing when an official traffic control signal permits traffic to proceed.

346.45(3)(c) (c) An abandoned railroad grade crossing with a sign indicating the rail line is abandoned.

346.45(3)(d) (d) A railroad grade crossing which is marked with a sign in accordance with s. 195.285 (3). Such signs shall be erected by the maintaining authority only upon order of the office of the commissioner of railroads as set forth in s. 195.285.

346.45(4) (4) The department shall adopt rules for the marking and placarding of vehicles being used to transport hazardous materials which are potentially dangerous to life and property, which rules shall be in accordance with the regulations of the U.S. department of transportation. These rules shall identify classifications of markings or placarding that, consistent with federal regulations, when required on a vehicle also require the vehicle to stop as provided in sub. (1) (c).

346.45 History History: 1973 c. 12; 1975 c. 41, 63, 199; 1977 c. 29 s. 1654 (6) (b), (9) (f); 1977 c. 410; 1981 c. 347 s. 80 (2); 1993 a. 16, 123; 2005 a. 250; 2011 a. 101, 247.



346.452 Owner's liability for vehicle illegally crossing at a railroad crossing.

346.452  Owner's liability for vehicle illegally crossing at a railroad crossing.

346.452(1) (1) Subject to s. 346.01 (2), the owner of a vehicle involved in a violation of s. 346.44 or 346.45 shall be liable for the violation as provided in this section.

346.452(2) (2) A railroad employee who observes a violation of s. 346.44 or 346.45 may prepare a written report indicating that a violation has occurred. If possible, the report shall contain the following information:

346.452(2)(a) (a) The violation alleged.

346.452(2)(b) (b) The time and the approximate location at which the violation occurred.

346.452(2)(c) (c) The license number and color of the vehicle involved in the violation.

346.452(2)(d) (d) Identification of the vehicle as an automobile, station wagon, motor truck, motor bus, motorcycle, or other type of vehicle.

346.452(3) (3) Within 24 hours after observing the violation, the railroad employee may deliver the report to a traffic officer of the county or municipality in which the violation occurred. A report which does not contain all of the information in sub. (2) shall nevertheless be delivered and shall be maintained by the county or municipality for statistical purposes.

346.452(4) (4)

346.452(4)(a)(a) Within 48 hours after receiving a report containing all of the information in sub. (2) and after verifying the information provided under sub. (2) (c) and (d), the traffic officer may prepare a uniform traffic citation under s. 345.11 and may personally serve it upon the owner of the vehicle.

346.452(4)(b) (b) If with reasonable diligence the owner cannot be served under par. (a), service may be made by leaving a copy of the citation at the owner's usual place of abode within this state in the presence of a competent member of the family at least 14 years of age, who shall be informed of the contents thereof.

346.452(4)(c) (c) If with reasonable diligence the owner cannot be served under par. (a) or (b) or if the owner lives outside of the jurisdiction of the issuing authority, service may be made by certified mail addressed to the owner's last-known address.

346.452(4)(d) (d) In addition to serving the person with the citation under par. (a), (b), or (c), the serving agency shall include a notice that informs the person that he or she may petition the court for a change of venue; of the court costs required for petitioning for a change of venue; and of the procedures for petitioning the court for a change of venue.

346.452(4m) (4m) The venue for the action shall be in the county where the violation occurred, except that the venue shall be in the county where the person is a resident if he or she is a resident of the state and he or she petitions the court for a change of venue to his or her county of residence.

346.452(5) (5)

346.452(5)(a)(a) Except as provided in par. (b), it shall be no defense to a violation of this section that the owner was not operating the vehicle at the time of the violation.

346.452(5)(b) (b) The following are defenses to a violation of this section:

346.452(5)(b)1. 1. That a report that the vehicle was stolen was given to a traffic officer before the violation occurred or within a reasonable time after the violation occurred.

346.452(5)(b)2. 2. If the owner of the vehicle provides a traffic officer with the name and address of the person operating the vehicle at the time of the violation and the person so named admits operating the vehicle at the time of the violation, then the person operating the vehicle and not the owner shall be charged under this section.

346.452(5)(b)3. 3. If the vehicle is owned by a lessor of vehicles and at the time of the violation the vehicle was in the possession of a lessee, and the lessor provides a traffic officer with the information required under s. 343.46 (3), then the lessee and not the lessor shall be charged under this section.

346.452(5)(b)4. 4. If the vehicle is owned by a dealer as defined in s. 340.01 (11) (intro.) but including the persons specified in s. 340.01 (11) (a) to (d), and at the time of the violation the vehicle was being operated by any person on a trial run, and if the dealer provides a traffic officer with the name, address, and operator's license number of the person operating the vehicle, then the person operating the vehicle, and not the dealer, shall be charged under this section.

346.452 History History: 2003 a. 209.



346.455 Vehicles to stop at fire station.

346.455  Vehicles to stop at fire station.

346.455(1) (1) The operator of a motor vehicle approaching an authorized emergency vehicle shall stop not less than 30 feet from that vehicle and shall remain stopped, if all of the following apply:

346.455(1)(a) (a) The authorized emergency vehicle is about to be or is being driven backwards into a driveway entrance to a fire station.

346.455(1)(b) (b) The authorized emergency vehicle is giving visual signal by means of at least one flashing, oscillating or rotating red light or by a member of the fire department or fire patrol standing on the roadway in a position that is visible to approaching traffic and directing traffic to stop.

346.455(2) (2) The operator of a motor vehicle required to stop under sub. (1) shall remain stopped until a member of the fire department or fire patrol directs the operator to proceed or until the visual signal under sub. (1) (b) is terminated and all members of the fire department or fire patrol have left the roadway.

346.455 History History: 1995 a. 424.



346.457 Owner's liability for vehicle illegally passing fire truck.

346.457  Owner's liability for vehicle illegally passing fire truck.

346.457(1)(1) Subject to s. 346.01 (2), the owner of a vehicle involved in a violation of s. 346.455 (1) or (2) shall be liable for the violation as provided in this subsection.

346.457(2) (2) A member of the fire department or fire patrol who observes a violation of s. 346.455 (1) or (2) may prepare a written report indicating that a violation has occurred. The report shall contain the following information:

346.457(2)(a) (a) The time and location at which the violation occurred.

346.457(2)(b) (b) The license number and color of the vehicle involved in the violation.

346.457(2)(c) (c) Identification of the vehicle as an automobile, motor truck, motor bus, motorcycle or other type of vehicle.

346.457(3) (3) Within 24 hours after observing the violation, the member of the fire department or fire patrol may deliver the report to a traffic officer of the political subdivision in which the violation occurred. A report which does not contain all of the information in sub. (2) may nevertheless be delivered and shall be maintained by the political subdivision for statistical purposes.

346.457(4) (4)

346.457(4)(a)(a) Within 48 hours after receiving a report containing all of the information in sub. (2) and after conducting an investigation, the traffic officer may prepare a uniform traffic citation under s. 345.11 for the violation and may personally serve it upon the owner of the vehicle.

346.457(4)(b) (b) If with reasonable diligence the owner of the vehicle cannot be served under par. (a) or if the owner lives outside of the jurisdiction of the issuing authority, service may be made by certified mail addressed to the owner's last-known address.

346.457(5) (5)

346.457(5)(a)(a) Except as provided in par. (b), it is not a defense to a violation of s. 346.455 (1) or (2) that the owner of the vehicle was not in control of the vehicle at the time of the violation.

346.457(5)(b) (b) The following are defenses to a violation of s. 346.455 (1) or (2):

346.457(5)(b)1. 1. That a report that the vehicle was stolen was given to a traffic officer before the violation occurred or within a reasonable time after the violation occurred.

346.457(5)(b)2. 2. That the owner of the vehicle provides a traffic officer with the name and address of the person who was in control of the vehicle at the time of the violation and the person so named admits having the vehicle under his or her control at the time of the violation. In such a case, that person and not the owner shall be charged with the violation.

346.457(5)(b)3. 3. That the vehicle is owned by a lessor of vehicles and at the time of the violation the vehicle was in the possession of a lessee, and the lessor provides a traffic officer with the information required under s. 343.46 (3). In such a case, the lessee and not the lessor shall be charged with the violation.

346.457(5)(b)4. 4. That the vehicle is owned by a dealer as defined in s. 340.01 (11) (intro.) but including the persons specified in s. 340.01 (11) (a) to (d), and at the time of the violation the vehicle was under the control of a person on a trial run and the dealer provides a traffic officer with the name, address and operator's license number of that person. In such a case, that person and not the dealer shall be charged with the violation.

346.457 History History: 1995 a. 424; 1997 a. 27; 1999 a. 80.



346.46 Vehicles to stop at stop signs and school crossings.

346.46  Vehicles to stop at stop signs and school crossings.

346.46(1)(1) Except when directed to proceed by a traffic officer or traffic control signal, every operator of a vehicle approaching an official stop sign at an intersection shall cause such vehicle to stop before entering the intersection and shall yield the right-of-way to other vehicles which have entered or are approaching the intersection upon a highway which is not controlled by an official stop sign or traffic signal.

346.46(2) (2) Stops required by sub. (1) shall be made in the following manner:

346.46(2)(a) (a) If there is a clearly marked stop line, the operator shall stop the vehicle immediately before crossing such line.

346.46(2)(b) (b) If there is no clearly marked stop line, the operator shall stop the vehicle immediately before entering the crosswalk on the near side of the intersection.

346.46(2)(c) (c) If there is neither a clearly marked stop line nor a marked or unmarked crosswalk at the intersection or if the operator cannot efficiently observe traffic on the intersecting roadway from the stop made at the stop line or crosswalk, the operator shall, before entering the intersection, stop the vehicle at such point as will enable the operator to efficiently observe the traffic on the intersecting roadway.

346.46(2m) (2m) Every operator of a motor vehicle approaching a school crossing which is controlled by an adult school crossing guard appointed under s. 120.13 (31) or 349.215 shall follow the directions of the school crossing guard. If directed by the school crossing guard to stop, the operator shall stop the vehicle not less than 10 feet nor more than 30 feet from the school crossing and shall remain stopped until the school crossing guard directs the operator to proceed.

346.46(3) (3) Every operator of a vehicle approaching an official stop sign at a railroad crossing shall, before proceeding on or over such crossing, stop the vehicle immediately before crossing a clearly marked stop line. If there is no clearly marked stop line, the operator shall stop the vehicle not less than 15 nor more than 50 feet from the nearest rail.

346.46(4) (4)

346.46(4)(a)(a) Every operator of a vehicle approaching an official stop sign or official temporary stop sign erected mid-block on or in the roadway by local authorities under s. 349.07 (6) shall cause such vehicle to stop not less than 10 nor more than 30 feet from such official sign except when directed to proceed by a traffic officer.

346.46(4)(b) (b) As used in this subsection "mid-block" has the meaning given it in s. 346.33 (3).

346.46 History History: 1977 c. 116 s. 16; 1979 c. 344, 1985 a. 29 s. 3202 (43); 1987 a. 25; 1989 a. 359; 1991 a. 316; 2009 a. 65.

346.46 Annotation A violation of sub. (1) constitutes negligence per se, but a violation may be excused through the application of the emergency doctrine, which provides that a person faced with an emergency that the person did not create is not negligent for failing to avoid the threatened disaster if compelled to act instantly. Totsky v. Riteway Bus Service, Inc. 2000 WI 29, 233 Wis. 2d 371, 607 N.W.2d 637, 97-0530.



346.465 Owner's liability for vehicle illegally crossing controlled school crossing.

346.465  Owner's liability for vehicle illegally crossing controlled school crossing.

346.465(1) (1) Subject to s. 346.01 (2), the owner of a vehicle involved in a violation of s. 346.46 (2m) shall be liable for the violation as provided in this section.

346.465(2) (2) An adult school crossing guard who observes a violation of s. 346.46 (2m) may prepare a written report indicating that a violation has occurred. If possible, the report shall contain the following information:

346.465(2)(a) (a) The time and the approximate location at which the violation occurred.

346.465(2)(b) (b) The license number and color of the vehicle involved in the violation.

346.465(2)(c) (c) Identification of the vehicle as an automobile, motor truck, motor bus, motorcycle or other type of vehicle.

346.465(3) (3) Within 24 hours after observing the violation, the school crossing guard may deliver the report to a traffic officer of the county or municipality in which the violation occurred. A report which does not contain all the information in sub. (2) shall nevertheless be delivered and shall be maintained by the county or municipality for statistical purposes.

346.465(4) (4)

346.465(4)(a)(a) Within 48 hours after receiving a report containing all the information in sub. (2), the traffic officer may prepare a uniform traffic citation under s. 345.11 and may personally serve it upon the owner of the vehicle.

346.465(4)(b) (b) If with reasonable diligence the owner cannot be served under par. (a), service may be made by leaving a copy of the citation at the owner's usual place of abode within this state in the presence of a competent member of the family at least 14 years of age, who shall be informed of the contents thereof.

346.465(4)(c) (c) If with reasonable diligence the owner cannot be served under par. (a) or (b) or if the owner lives outside of the jurisdiction of the issuing authority, service may be made by certified mail addressed to the owner's last-known address.

346.465(5) (5)

346.465(5)(a)(a) Except as provided in par. (b), it shall be no defense to a violation of this section that the owner was not operating the vehicle at the time of the violation.

346.465(5)(b) (b) The following are defenses to a violation of this section:

346.465(5)(b)1. 1. That a report that the vehicle was stolen was given to a traffic officer before the violation occurred or within a reasonable time after the violation occurred.

346.465(5)(b)1m. 1m. If the owner of the vehicle provides a traffic officer with the name and address of the person operating the vehicle at the time of the violation and the person so named admits operating the vehicle at the time of the violation, then the person operating the vehicle and not the owner shall be charged under this section.

346.465(5)(b)2. 2. If the vehicle is owned by a lessor of vehicles and at the time of the violation the vehicle was in the possession of a lessee, and the lessor provides a traffic officer with the information required under s. 343.46 (3), then the lessee and not the lessor shall be charged under this section.

346.465(5)(b)3. 3. If the vehicle is owned by a dealer as defined in s. 340.01 (11) (intro.) but including the persons specified in s. 340.01 (11) (a) to (d), and at the time of the violation the vehicle was being operated by any person on a trial run, and if the dealer provides a traffic officer with the name, address and operator's license number of the person operating the vehicle, then the person operating the vehicle, and not the dealer, shall be charged under this section.

346.465 History History: 1985 a. 186; 1997 a. 27; 1999 a. 80.



346.47 When vehicles using alley or nonhighway access to stop.

346.47  When vehicles using alley or nonhighway access to stop.

346.47(1)(1) The operator of a vehicle emerging from an alley or about to cross or enter a highway from any point of access other than another highway shall stop such vehicle immediately prior to moving on to the sidewalk or on to the sidewalk area extending across the path of such vehicle and shall yield the right-of-way to any pedestrian, bicyclist, or rider of an electric personal assistive mobility device, and upon crossing or entering the roadway shall yield the right-of-way to all vehicles approaching on such roadway.

346.47(2) (2) The operator of a vehicle on an alley shall stop such vehicle immediately before crossing or entering an intersecting alley, whether or not such intersecting alley crosses the alley on which the vehicle is being operated.

346.47(3) (3) The operator of a vehicle about to cross or enter a highway from a point of access other than another highway is not required to stop in compliance with sub. (1) if a traffic control officer or official traffic control device directs or permits otherwise.

346.47 History History: 1975 c. 229; 1985 a. 69; 2001 a. 90.



346.475 Human service vehicles; loading or unloading children with disabilities.

346.475  Human service vehicles; loading or unloading children with disabilities. No person who operates a human service vehicle may stop to load or unload passengers who are children with disabilities unless the vehicle is entirely off the traveled portion of the roadway in an area where stopping, standing or parking is not prohibited and the children do not have to cross the roadway in order to be loaded or unloaded.

346.475 History History: 1983 a. 175 s. 28; Stats. 1983 s. 346.475; 1997 a. 164.



346.48 Vehicles to stop for school buses displaying flashing lights.

346.48  Vehicles to stop for school buses displaying flashing lights.

346.48(1)(1) The operator of a vehicle which approaches from the front or rear any school bus which has stopped on a street or highway when the bus is equipped according to s. 347.25 (2) and when it is displaying flashing red warning lights, shall stop the vehicle not less than 20 feet from the bus and shall remain stopped until the bus resumes motion or the operator extinguishes the flashing red warning lights. The operator of any school bus which approaches from the front or rear any school bus which has stopped and is displaying flashing red warning lights shall display its flashing red lights while stopped. This subsection does not apply to operators of vehicles proceeding in the opposite direction on a divided highway.

346.48(2) (2)

346.48(2)(a)(a)

346.48(2)(a)1.1. Except as provided in par. (b), the operator of a school bus equipped with only flashing red warning lights as specified in s. 347.25 (2) shall actuate the lights at least 100 feet before stopping to load or unload pupils or other authorized passengers, and shall not extinguish the lights until loading or unloading is completed and persons who must cross the highway are safely across.

346.48(2)(a)2. 2. Except as provided in par. (b), the operator of a school bus equipped with flashing red and amber warning lights as specified in s. 347.25 (2) shall do all of the following when stopping to load or unload pupils or other authorized passengers:

346.48(2)(a)2.a. a. Actuate the flashing amber warning lights at least 300 feet before stopping in a 45 miles per hour or greater speed zone or at least 100 feet before stopping in a less than 45 mile per hour speed zone.

346.48(2)(a)2.b. b. At the point of loading or unloading, bring the bus to a stop, extinguish the flashing amber warning lights, and actuate the flashing red warning lights.

346.48(2)(a)2.c. c. After loading or unloading is completed and persons who must cross the highway are safely across, extinguish the flashing red warning lights.

346.48(2)(a)3. 3. Where the curb and sidewalk are laid on one side of the road only, the operator shall use the flashing red or flashing red and amber warning lights when loading or unloading passengers from either side.

346.48(2)(b) (b) School bus operators shall not use the flashing red or amber warning lights in:

346.48(2)(b)1. 1. Special school bus loading areas where the bus is entirely off the traveled portion of the highway.

346.48(2)(b)2. 2. Residence or business districts when pupils or other authorized passengers are to be loaded or unloaded where a sidewalk and curb are laid on both sides of the road, unless required otherwise by municipal ordinance enacted under s. 349.21 (1).

346.48(2)(bm) (bm) Except as provided in par. (b) 2. or unless prohibited by municipal ordinance enacted under s. 349.21 (2), a school bus operator shall use the flashing red or amber warning lights as provided in par. (a) in a zone designated by "school" warning signs as provided in s. 118.08 (1) in which a street or highway borders the grounds of a school when pupils or other authorized passengers are loaded or unloaded directly from or onto the school grounds or that portion of the right-of-way between the roadway and the school grounds.

346.48(2)(c) (c) When a school bus is being used on a highway for purposes other than those specified in s. 340.01 (56) (a) and (am), the flashing red or amber warning lights shall not be used, and all markings on the front and rear of the bus indicating it is a school bus shall be removed or completely concealed; except that any time a motor vehicle is equipped as provided under ss. 347.25 (2) and 347.44 and is transporting children for any purpose, the school bus markings may remain unconcealed and the flashing red or amber warning lights may be used as provided in this section and when so used, sub. (1) applies to operators of other motor vehicles.

346.48(3) (3) If the operator of a motor vehicle overtakes a school bus which is stopped and is loading or unloading pupils or other authorized passengers at an intersection on the right side of a roadway in a business or residence district in which the display of the flashing red or amber warning lights on the school bus is not permitted, the operator shall pass at a safe distance to the left of the school bus and shall not turn to the right in front of the school bus at that intersection.

346.48 History History: 1973 c. 93; 1975 c. 18, 120, 429; 1985 a. 287, 301; 1987 a. 125; 2013 a. 96.

346.48 Cross-reference Cross-reference: See s. 349.21, which authorizes towns, cities, villages, and counties to provide for the use of flashing red lights by school buses in certain residential or business districts.



346.485 Owner's liability for vehicle illegally passing school bus.

346.485  Owner's liability for vehicle illegally passing school bus.

346.485(1)(1) Subject to s. 346.01 (2), the owner of a vehicle involved in a violation of s. 346.48 (1) shall be liable for the violation as provided in this section.

346.485(2) (2) The operator of a school bus who observes a violation of s. 346.48 (1) may prepare a written report indicating that a violation has occurred. If possible, the report shall contain the following information:

346.485(2)(a) (a) The time and the approximate location at which the violation occurred.

346.485(2)(b) (b) The license number and color of the vehicle involved in the violation.

346.485(2)(c) (c) Identification of the vehicle as an automobile, motor truck, motor bus, motorcycle or other type of vehicle.

346.485(3) (3) Within 24 hours after observing the violation, the school bus operator may deliver the report to a traffic officer of the county or municipality in which the violation occurred. A report which does not contain all the information in sub. (2) shall nevertheless be delivered and shall be maintained by the county or municipality for statistical purposes.

346.485(4) (4)

346.485(4)(a)(a) Within 48 hours after receiving a report containing all the information in sub. (2), the traffic officer may prepare a uniform traffic citation under s. 345.11 and may personally serve it upon the owner of the vehicle.

346.485(4)(b) (b) If with reasonable diligence the owner cannot be served under par. (a), service may be made by leaving a copy of the citation at the owner's usual place of abode within this state in the presence of a competent member of the family at least 14 years of age, who shall be informed of the contents thereof.

346.485(4)(c) (c) If with reasonable diligence the owner cannot be served under par. (a) or (b) or if the owner lives outside of the jurisdiction of the issuing authority, service may be made by certified mail addressed to the owner's last-known address.

346.485(5) (5)

346.485(5)(a)(a) Except as provided in par. (b), it shall be no defense to a violation of this section that the owner was not operating the vehicle at the time of the violation.

346.485(5)(b) (b) The following are defenses to a violation of this section:

346.485(5)(b)1. 1. That a report that the vehicle was stolen was given to a traffic officer before the violation occurred or within a reasonable time after the violation occurred.

346.485(5)(b)1m. 1m. If the owner of the vehicle provides a traffic officer with the name and address of the person operating the vehicle at the time of the violation and the person so named admits operating the vehicle at the time of the violation, then the person operating the vehicle and not the owner shall be charged under this section.

346.485(5)(b)2. 2. If the vehicle is owned by a lessor of vehicles and at the time of the violation the vehicle was in the possession of a lessee, and the lessor provides a traffic officer with the information required under s. 343.46 (3), then the lessee and not the lessor shall be charged under this section.

346.485(5)(b)3. 3. If the vehicle is owned by a dealer as defined in s. 340.01 (11) (intro.) but including the persons specified in s. 340.01 (11) (a) to (d), and at the time of the violation the vehicle was being operated by any person on a trial run, and if the dealer provides a traffic officer with the name, address and operator's license number of the person operating the vehicle, then the person operating the vehicle, and not the dealer, shall be charged under this section.

346.485 History History: 1981 c. 168; 1983 a. 243, 252; 1997 a. 27; 1999 a. 80.



346.49 Penalty for violating ss. 346.44 to 346.485

346.49  Penalty for violating ss. 346.44 to 346.485.

346.49(1)(1)

346.49(1)(a)(a) Unless otherwise provided in par. (b) or (c), any person violating s. 346.46 (1), (2m) or (4) or 346.47 may be required to forfeit not less than $20 nor more than $40 for the first offense and not less than $50 nor more than $100 for the 2nd or subsequent conviction within a year.

346.49(1)(b) (b) Any operator of a bicycle or electric personal assistive mobility device violating s. 346.46 (1), (2m) or (4) may be required to forfeit not more than $20.

346.49(1)(c) (c) If an operator of a vehicle violates s. 346.46 (1) where persons engaged in work in a highway maintenance or construction area or in a utility work area are at risk from traffic, any applicable minimum and maximum forfeiture specified in par. (a) for the violation shall be doubled.

346.49(1g) (1g)

346.49(1g)(a)(a) Unless otherwise provided in par. (b), any person violating s. 346.46 (3) shall forfeit not less than $40 nor more than $80 for the first offense and not less than $100 nor more than $200 for the 2nd or subsequent conviction within a year.

346.49(1g)(b) (b) Any operator of a bicycle or electric personal assistive mobility device violating s. 346.46 (3) shall forfeit not more than $40.

346.49(1m) (1m) A vehicle owner or other person found liable under s. 346.465 may be required to forfeit not less than $20 nor more than $40 for the first offense and not less than $50 nor more than $100 for the 2nd or subsequent conviction within a year. Imposition of liability under s. 346.465 shall not result in suspension or revocation of a person's operating license under s. 343.30, nor shall it result in demerit points being recorded on a person's driving record under s. 343.32 (2) (a).

346.49(2) (2) Any person violating s. 346.455 or 346.48 may be required to forfeit not less than $30 nor more than $300.

346.49(2m) (2m)

346.49(2m)(a)(a) Unless otherwise provided in par. (b), any person violating s. 346.44 may be required to forfeit not more than $1,000.

346.49(2m)(am) (am) Any person violating s. 346.45 shall forfeit not less than $60 nor more than $600.

346.49(2m)(b) (b) Any operator of a bicycle or electric personal assistive mobility device violating s. 346.44 may be required to forfeit not more than $40.

346.49(2r) (2r)

346.49(2r)(a)(a) A vehicle owner or other person found liable under s. 346.452 with respect to a violation of s. 346.44 may be required to forfeit not more than $1,000, except that, if the vehicle involved in the violation was a bicycle, the bicycle owner or other person may be required to forfeit not more than $40.

346.49(2r)(b) (b) A vehicle owner or other person found liable under s. 346.452 with respect to a violation of s. 346.45 shall forfeit not less than $60 nor more than $600.

346.49(2r)(c) (c) Imposition of liability under s. 346.452 shall not result in suspension or revocation of a person's operating license under s. 343.30 or 343.31, nor shall it result in demerit points being recorded on a person's driving record under s. 343.32 (2) (a).

346.49(3) (3) A vehicle owner or other person found liable under s. 346.485 or 346.457 may be required to forfeit not less than $30 nor more than $300. Imposition of liability under s. 346.485 or 346.457 shall not result in suspension or revocation of a person's operating license under s. 343.30, nor shall it result in demerit points being recorded on a person's driving record under s. 343.32 (2) (a).

346.49(4) (4) Any person violating s. 346.475 may be required to forfeit not less than $50 nor more than $200.

346.49 History History: 1971 c. 278; 1973 c. 182; 1981 c. 168; 1983 a. 27, 175; 1985 a. 186; 1993 a. 198; 1995 a. 424; 1997 a. 135, 237, 277; 2001 a. 90; 2003 a. 209.



346.495 Railroad crossing improvement surcharge.

346.495  Railroad crossing improvement surcharge.

346.495(1)(1)

346.495(1)(a)(a) If a court imposes a forfeiture under s. 346.49 (1g) or (2m) (a), (am), or (b) for a violation of s. 346.44, 346.45, or 346.46 (3), the court shall also impose a railroad crossing improvement surcharge under ch. 814 equal to 50% of the amount of the forfeiture.

346.495(1)(b) (b) If a court imposes a forfeiture under s. 346.49 (2r) with respect to a violation of s. 346.44 or 346.45, the court shall also impose a railroad crossing improvement surcharge equal to 50% of the amount of the forfeiture.

346.495(2) (2) If a forfeiture is suspended in whole or in part, the railroad crossing improvement surcharge shall be reduced in proportion to the suspension.

346.495(3) (3) If any deposit is made for an offense to which this section applies, the person making the deposit shall also deposit a sufficient amount to include the railroad crossing improvement surcharge under this section. If the deposit is forfeited, the amount of the railroad crossing improvement surcharge shall be transmitted to the secretary of administration under sub. (4). If the deposit is returned, the amount of the railroad crossing improvement surcharge shall also be returned.

346.495(4) (4) The clerk of the circuit court shall collect and transmit to the county treasurer the railroad crossing improvement surcharge as required under s. 59.40 (2) (m). The county treasurer shall then pay the secretary of administration as provided in s. 59.25 (3) (f) 2. The secretary of administration shall deposit all amounts received under this subsection in the transportation fund to be appropriated under s. 20.395 (2) (gj).

346.495 History History: 1997 a. 135, 237; 2003 a. 33, 139, 209, 326, 327.



346.50 Exceptions to stopping and parking restrictions.

346.50  Exceptions to stopping and parking restrictions.

346.50(1)(1) The prohibitions against stopping or leaving a vehicle stand contained in ss. 346.51 to 346.54 and 346.55 do not apply when:

346.50(1)(a) (a) The vehicle becomes disabled while on the highway in such a manner or to such an extent that it is impossible to avoid stopping or temporarily leaving the vehicle in the prohibited place; or

346.50(1)(b) (b) The stopping of the vehicle is necessary to avoid conflict with other traffic or to comply with traffic regulations or the directions of a traffic officer or traffic control sign or signal.

346.50(1)(c) (c) The vehicle of a public utility, as defined in s. 196.01 (5), a telecommunications carrier, as defined in s. 196.01 (8m), or a rural electric cooperative is stopped or left standing and is required for maintenance, installation, repair, construction or inspection of its facilities by the public utility or a rural electric cooperative when warning signs, flags, traffic cones, or flashing yellow lights or barricades, have been placed to warn approaching motorists of any obstruction to the traveled portion of the highway.

346.50(1m) (1m) In subs. (2) and (2a), the terms "municipal" and "municipally" include county.

346.50(2) (2) Except as provided in sub. (3m), a motor vehicle bearing a special registration plate issued under s. 341.14 (1) to a disabled veteran or on his or her behalf is exempt from any ordinance imposing time limitations on parking in any street or highway zone and parking lot, whether municipally owned or leased, or both municipally owned and leased or a parking place owned or leased, or both owned and leased by a municipal parking utility, with one-half hour or more limitation but otherwise is subject to the laws relating to parking. Where the time limitation on a metered stall is one-half hour or more, no meter payment is required. Parking privileges granted by this subsection are limited to the disabled veteran to whom or on whose behalf the special plates were issued and to qualified operators acting under the disabled veteran's express direction with the disabled veteran present.

346.50(2a) (2a) Except as provided in sub. (3m), a motor vehicle bearing special registration plates issued under s. 341.14 (1a), (1e), (1m), or (1q) or a motor vehicle, other than a motorcycle, upon which a special identification card issued under s. 343.51 is displayed or a motor vehicle registered in another jurisdiction upon which is displayed a registration plate, a card or an emblem issued by the other jurisdiction designating the vehicle as a vehicle used by a physically disabled person is exempt from any ordinance imposing time limitations on parking in any street or highway zone and parking lot, whether municipally owned or leased, or both municipally owned and leased or a parking place owned or leased, or both owned and leased by a municipal parking utility, with one-half hour or more limitation but otherwise is subject to the laws relating to parking. Where the time limitation on a metered stall is one-half hour or more, no meter payment is required. Parking privileges granted by this subsection are limited to the following:

346.50(2a)(a) (a) A person to whom plates were issued under s. 341.14 (1a).

346.50(2a)(b) (b) A qualified operator acting under the express direction of a person to whom plates were issued under s. 341.14 (1a) when such person is present.

346.50(2a)(c) (c) A person to whom plates were issued under s. 341.14 (1m) when the disabled person for whom the plates were issued is present.

346.50(2a)(d) (d) A person for whom plates were issued under s. 341.14 (1q).

346.50(2a)(e) (e) A qualified operator acting under the express direction of a person for whom plates were issued under s. 341.14 (1q) when such person is present.

346.50(2a)(h) (h) A person or organization to whom a special identification card was issued under s. 343.51.

346.50(2a)(j) (j) A qualified operator acting under the express direction of a person to whom a special identification card was issued under s. 343.51 when such person is present.

346.50(2a)(k) (k) A qualified operator of a motor vehicle registered in another jurisdiction upon which is displayed a registration plate, a card or an emblem issued by the other jurisdiction designating the vehicle as a vehicle used by a physically disabled person if the vehicle is transporting the disabled person for whom the plate, card or emblem was issued.

346.50(2a)(L) (L) A person to whom a plate was issued under s. 341.14 (1e).

346.50(2a)(m) (m) A qualified operator acting under the express direction of a person to whom a plate was issued under s. 341.14 (1e) when such person is present.

346.50(3) (3) Except as provided in sub. (3m), a vehicle bearing special registration plates issued under s. 341.14 (1), (1a), (1e), (1m), or (1q) or a motor vehicle, other than a motorcycle, upon which a special identification card issued under s. 343.51 is displayed or a motor vehicle registered in another jurisdiction upon which is displayed a registration plate, a card or an emblem issued by the other jurisdiction designating the vehicle as a vehicle used by a person with a physical disability is exempt from s. 346.505 (2) (a) or any ordinance in conformity therewith prohibiting parking, stopping or standing upon any portion of a street, highway or parking facility reserved for persons with physical disabilities by official traffic signs indicating the restriction. Stopping, standing and parking privileges granted by this subsection are limited to the persons listed under subs. (2) and (2a) (a) to (m).

346.50(3m) (3m)

346.50(3m)(a)(a) In this subsection, "motor vehicle used by a physically disabled person" has the meaning given in s. 346.503 (1).

346.50(3m)(b) (b) The city council of a 1st or 2nd class city may enact an ordinance imposing a 3-hour or less limitation on parking of a motor vehicle used by a physically disabled person upon any portion of a street, highway or parking facility reserved by the city for physically disabled persons by official traffic signs indicating the restriction if the following conditions are complied with:

346.50(3m)(b)1. 1. Before enactment, the city council seeks the advice and recommendation of a disabled parking council of at least 7 members established by an ordinance of the city or, if the city has established a disabled parking enforcement assistance council under s. 349.145, by that council, and holds a public hearing on the proposal. The majority of the members of any disabled parking council shall be appointed by the city council from among those residents of the city to whom or on whose behalf the department has issued a special registration plate under s. 341.14 (1) to (1q) or a special identification card under s. 343.51.

346.50(3m)(b)2. 2. The ordinance may apply to not more than one-third of the number of spaces reserved by the city for use by a motor vehicle used by a physically disabled person, and no time limitation may be imposed on a reserved space in a parking facility unless an adjacent space without any such time limitation is reserved for use by a motor vehicle used by a physically disabled person. The ordinance shall require that the disabled parking council or, if applicable, the disabled parking enforcement assistance council give advice and make a recommendation on the location of such reserved spaces.

346.50(3m)(b)3. 3. The official traffic sign for such reserved spaces shall include information on the applicable time limitation for use by a motor vehicle used by a physically disabled person.

346.50(3m)(b)4. 4. The ordinance may not impose a penalty for a violation of the ordinance that is greater than the penalty for violation of any ordinance of the city imposing time limitations on parking upon any portion of a street, highway or parking facility.

346.50(3m)(b)5. 5. The ordinance shall require the city to submit a report by December 31 of each odd-numbered year to the council on physical disabilities under s. 46.29 (1) (fm) on implementation and administration of the ordinance, including an evaluation of the effectiveness of time limitations imposed by the ordinance. With respect to spaces reserved by the city for use by a motor vehicle used by a physically disabled person upon any portion of a street, highway or parking facility, the report shall include the total number of spaces; the total number of spaces in a parking facility and the number of those spaces that are subject to a time limitation, and the duration of any such limitation; and the total number of spaces upon a street or highway and the number of those spaces that are subject to a time limitation, and the duration of any such limitation.

346.50 History History: 1977 c. 29, 418; 1979 c. 55, 276, 288; 1981 c. 119; 1981 c. 255 ss. 5, 6, 13; 1983 a. 53 s. 114; 1983 a. 227; 1985 a. 87; 1989 a. 304; 1991 a. 239; 1993 a. 256, 496; 1995 a. 422; 1997 a. 92; 2001 a. 103; 2009 a. 246.



346.503 Parking spaces for vehicles displaying special registration plates or special identification cards.

346.503  Parking spaces for vehicles displaying special registration plates or special identification cards.

346.503(1)(1) In this section, "motor vehicle used by a physically disabled person" means a motor vehicle bearing special registration plates issued under s. 341.14 (1), (1a), (1e), (1m), or (1q) or a motor vehicle, other than a motorcycle, upon which a special identification card issued under s. 343.51 is displayed or a motor vehicle registered in another jurisdiction and displaying a registration plate, card or emblem issued by the other jurisdiction which designates the vehicle as a vehicle used by a physically disabled person.

346.503(1m) (1m)

346.503(1m)(a)(a) The owner or lessee of any public building or place of employment and the owner or lessee of any parking facility which offers parking to the public shall reserve at least the following number of spaces for use by a motor vehicle used by a physically disabled person:

346.503(1m)(a)1. 1. At least one space for a facility offering 26 to 49 spaces.

346.503(1m)(a)2. 2. At least 2% of all spaces for a facility offering 50 to 1,000 spaces.

346.503(1m)(a)3. 3. At least one percent, in addition to that specified in subd. 2., of each 1,000 spaces over the first 1,000 for a facility offering more than 1,000 spaces.

346.503(1m)(b) (b) Parking spaces reserved under this subsection shall be at least 12 feet wide.

346.503(1m)(c) (c) Parking spaces reserved under this subsection shall be located as close as possible to an entrance of the parking facility and to an entrance of a public building or place of employment which allows a physically disabled person to enter and leave without assistance. Parking spaces reserved under this subsection in a parking ramp shall be located as close as possible to the main entrance of the parking ramp, to an adjacent public walk, or to an elevator which allows a physically disabled person to enter and leave without assistance.

346.503(1m)(d) (d) If the state or any other employer maintains a parking facility restricted to use by employees, the employer shall, at the request of a physically disabled employee, reserve a parking space for the employee as provided by pars. (b) and (c) for use by a motor vehicle used by a physically disabled person.

346.503(1m)(e) (e) Instead of complying with the requirements under par. (a), a nonprofit organization as defined under s. 108.02 (19), an institution of higher education as defined under s. 108.02 (18) or a government unit as defined under s. 108.02 (17) which owns more than one parking facility which offers parking to the public may reserve at least 2% of the total number of parking spaces in its facilities. A nonprofit organization, institution of higher education or government unit which reserves parking space under this paragraph shall reserve at least one parking space in each facility for use by a motor vehicle used by any physically disabled person. If the number of spaces so reserved in a facility is fewer than would be reserved under par. (a), upon request of a physically disabled person the nonprofit organization, institution of higher education or government unit shall reserve one additional space in the facility for use by a motor vehicle used by any physically disabled person.

346.503(1m)(f) (f) The owner or lessee of a parking facility which is ancillary to a building and restricted wholly or in part to use by tenants of the building shall, at the request of a physically disabled tenant, reserve a parking space in the facility as provided by pars. (b) and (c) for use by a motor vehicle used by the physically disabled tenant.

346.503(1m)(g) (g) This subsection does not affect the authority under s. 101.13 of the department of safety and professional services to require by rule the reservation of parking spaces for use by a motor vehicle used by a physically disabled person.

346.503(2) (2) The owner or lessee subject to the requirements of sub. (1m) shall post official traffic signs indicating that the spaces are reserved.

346.503(2e) (2e) The owner or lessee subject to the requirements of sub. (1m) shall keep the parking spaces reserved for vehicles designated under sub. (1m) or (2m) clear of snow and ice in a timely manner and make other reasonable efforts to ensure that the spaces are available for use by a motor vehicle used by a physically disabled person.

346.503(2m) (2m) In addition to the requirements of sub. (1m), the owner or lessee of a parking facility not open to the public and the owner or lessee of a parking facility which offers parking for 25 or fewer motor vehicles to the public may reserve one or more spaces as provided under sub. (1m) (b) and (c) for use by a motor vehicle used by a physically disabled person. An owner or lessee reserving spaces under this subsection shall post official traffic signs indicating that the spaces are reserved.

346.503(3) (3) The official traffic sign shall include the international symbol for barrier-free environments and a statement to inform the public that the parking space is reserved for vehicles designated under sub. (1m) or (2m).

346.503(4) (4) The department, after consulting with the department of safety and professional services, shall promulgate rules governing the design, size and installation of the official traffic signs required under sub. (2) or (2m).

346.503(5) (5)

346.503(5)(b)(b) A member of a disabled parking enforcement assistance council under s. 349.145 who observes a violation of this section may prepare a written report indicating that a violation has occurred. The report shall contain the time and location at which the violation occurred and any other relevant information relating to the violation.

346.503(5)(c) (c) Within 24 hours after observing the violation, the member may deliver the report to a traffic officer of the political subdivision in which the violation occurred. A report which does not contain all of the information in par. (b) shall nevertheless be delivered and shall be maintained by the political subdivision for statistical purposes.

346.503(5)(d) (d)

346.503(5)(d)1.1. Within 48 hours after receiving a report containing all of the information in par. (b) and after conducting an investigation, the traffic officer may prepare a uniform traffic citation under s. 345.11 for the violation and may personally serve it upon the owner or lessee.

346.503(5)(d)2. 2. If with reasonable diligence the owner or lessee cannot be served under subd. 1. or if the owner or lessee lives outside of the jurisdiction of the issuing authority, service may be made by certified mail addressed to the owner's or lessee's last-known address.

346.503 History History: 1981 c. 255 ss. 7, 13; 1983 a. 77, 227, 246; 1985 a. 87 s. 5; 1985 a. 135 s. 85; 1987 a. 260; 1989 a. 304; 1993 a. 256; 1995 a. 27 ss. 6415, 6416, 9116 (5); 2009 a. 246; 2011 a. 32.



346.505 Stopping, standing or parking prohibited in parking spaces reserved for vehicles displaying special registration plates or special identification cards.

346.505  Stopping, standing or parking prohibited in parking spaces reserved for vehicles displaying special registration plates or special identification cards.

346.505(1)(1) The legislature finds that parking facilities which are open to use by the public without a permit, whether publicly or privately owned, are public places. By enacting this section the legislature intends to ensure that people who are physically disabled have clear and reasonable access to public places. The legislature, therefore, urges the police, sheriff's and traffic departments of every unit of government and each authorized department of the state to enforce this section vigorously and see that all violations of this section are promptly prosecuted.

346.505(2) (2)

346.505(2)(a)(a) Except for a motor vehicle used by a physically disabled person as defined under s. 346.503 (1), no person may park, stop or leave standing any vehicle, whether attended or unattended and whether temporarily or otherwise, upon any portion of a street, highway or parking facility reserved, by official traffic signs indicating the restriction, for vehicles displaying special registration plates issued under s. 341.14 (1), (1a), (1e), (1m), or (1q) or a special identification card issued under s. 343.51 or vehicles registered in another jurisdiction and displaying a registration plate, card or emblem issued by the other jurisdiction which designates the vehicle as a vehicle used by a physically disabled person.

346.505(2)(b) (b) No person may park, stop or leave standing any vehicle, whether attended or unattended and whether temporarily or otherwise, upon any portion of a street, highway or parking facility so as to obstruct, block or otherwise limit the use of any portion of a street, highway or parking facility reserved, by official traffic signs indicating the restriction, for vehicles displaying special registration plates issued under s. 341.14 (1), (1a), (1e), (1m), or (1q) or a special identification card issued under s. 343.51 or vehicles registered in another jurisdiction and displaying a registration plate, card or emblem issued by the other jurisdiction which designates the vehicle as a vehicle used by a physically disabled person.

346.505(2)(c) (c) Notwithstanding par. (b), no person may park, stop or leave standing any vehicle, whether attended or unattended and whether temporarily or otherwise, upon any portion of a street, highway or parking facility that is clearly marked as and intended to be an access aisle to provide entry to and exit from vehicles by persons with physical disabilities and which is immediately adjacent to any portion of a street, highway or parking facility reserved, by official traffic signs indicating the restriction, for vehicles displaying special registration plates issued under s. 341.14 (1), (1a), (1e), (1m), or (1q) or a special identification card issued under s. 343.51 or vehicles registered in another jurisdiction and displaying a registration plate, card or emblem issued by the other jurisdiction which designates the vehicle as a vehicle used by a person with a physical disability.

346.505(3) (3)

346.505(3)(a)(a) Subject to s. 346.01 (2), the owner of a vehicle involved in a violation of sub. (2) shall be liable for the violation as provided in this subsection.

346.505(3)(b) (b) A member of a disabled parking enforcement assistance council under s. 349.145 who observes a violation of sub. (2), or any person who observes a violation of sub. (2) (c), may prepare a written report indicating that a violation has occurred. The report shall contain the following information:

346.505(3)(b)1. 1. The time and location at which the violation occurred.

346.505(3)(b)2. 2. The license number and color of the vehicle involved in the violation.

346.505(3)(b)3. 3. Identification of the vehicle as an automobile, motor truck, motor bus, motorcycle or other type of vehicle.

346.505(3)(c) (c) Within 24 hours after observing the violation, the member or other person may deliver the report to a traffic officer of the political subdivision in which the violation occurred. A report which does not contain all of the information in par. (b) shall nevertheless be delivered and shall be maintained by the political subdivision for statistical purposes.

346.505(3)(d) (d)

346.505(3)(d)1.1. Within 48 hours after receiving a report containing all of the information in par. (b) and after conducting an investigation, the traffic officer may prepare a uniform traffic citation under s. 345.11 for the violation and may personally serve it upon the owner of the vehicle.

346.505(3)(d)2. 2. If with reasonable diligence the owner cannot be served under subd. 1. or if the owner lives outside of the jurisdiction of the issuing authority, service may be made by certified mail addressed to the owner's last-known address.

346.505(3)(e) (e)

346.505(3)(e)1.1. Except as provided in subd. 2., it shall be no defense to a violation of sub. (2) that the owner was not in control of the vehicle at the time of the violation.

346.505(3)(e)2. 2. The following are defenses to a violation of sub. (2):

346.505(3)(e)2.a. a. That a report that the vehicle was stolen was given to a traffic officer before the violation occurred or within a reasonable time after the violation occurred.

346.505(3)(e)2.b. b. If the owner of the vehicle provides a traffic officer with the name and address of the person who was in control of the vehicle at the time of the violation and the person so named admits having the vehicle under his or her control at the time of the violation, then that person and not the owner shall be charged with the violation.

346.505(3)(e)2.c. c. If the vehicle is owned by a lessor of vehicles and at the time of the violation the vehicle was in the possession of a lessee, and the lessor provides a traffic officer with the information required under s. 343.46 (3), then the lessee and not the lessor shall be charged with the violation.

346.505(3)(e)2.d. d. If the vehicle is owned by a dealer as defined in s. 340.01 (11) (intro.) but including the persons specified in s. 340.01 (11) (a) to (d), and at the time of the violation the vehicle was under the control of any person on a trial run, and if the dealer provides a traffic officer with the name, address and operator's license number of that person, then that person and not the dealer shall be charged with the violation.

346.505 History History: 1977 c. 418; 1979 c. 276; 1981 c. 255 ss. 8, 9, 13; 1983 a. 77, 192; 1985 a. 87 s. 5; 1987 a. 260; 1989 a. 304; 1993 a. 256, 490; 1997 a. 27, 92; 1999 a. 80; 2009 a. 246.



346.51 Stopping, standing or parking outside of business or residence districts.

346.51  Stopping, standing or parking outside of business or residence districts.

346.51(1) (1) No person shall park, stop or leave standing any vehicle, whether attended or unattended, upon the roadway of any highway outside a business or residence district when it is practical to park, stop or leave such vehicle standing off the roadway, but even the parking, stopping or standing of a vehicle off the roadway of such highway is unlawful unless the following requirements are met:

346.51(1)(a) (a) An unobstructed width of at least 15 feet upon the roadway of such highway must be left opposite such standing vehicle for the free passage of other vehicles. This section shall not apply to a school bus when the school bus is loading or unloading pupils or other authorized passengers where flashing red warning lights are used as required by s. 346.48 (2).

346.51(1)(b) (b) Such standing vehicle must be capable of being seen by operators of other vehicles from a distance of 500 feet in each direction along such highway.

346.51(2) (2) This section also applies to vehicles or equipment used in highway maintenance or construction work unless the nature of the work is such as to require the stopping or standing of the vehicle or equipment on the roadway.

346.51 History History: 1987 a. 125; 2013 a. 96.

346.51 Annotation The graded, but unfinished, bed of a highway lane under construction is not a "roadway" under s. 340.01 (54). Burg v. Cincinnati Casualty Insurance Co. 2002 WI 76, 254 Wis. 2d 36, 645 N.W.2d 880, 00-3258.



346.52 Stopping prohibited in certain specified places.

346.52  Stopping prohibited in certain specified places.

346.52(1)(1) No person may stop or leave standing any vehicle, whether attended or unattended and whether temporarily or otherwise, in any of the following places:

346.52(1)(a) (a) Within an intersection.

346.52(1)(b) (b) On a crosswalk.

346.52(1)(c) (c) Between a safety zone and the adjacent curb, or within 15 feet of a point on the curb immediately opposite the end of a safety zone unless a different distance is clearly indicated by an official traffic sign or marker or parking meter.

346.52(1)(d) (d) On a sidewalk or sidewalk area, except when parking on the sidewalk or sidewalk area is clearly indicated by official traffic signs or markers or parking meters.

346.52(1)(e) (e) Alongside or opposite any highway excavation or obstruction when stopping or standing at that place would obstruct traffic or when pedestrian traffic would be required to travel in the roadway.

346.52(1)(f) (f) On the roadway side of any parked vehicle unless double parking is clearly indicated by official traffic signs or markers.

346.52(1)(g) (g) Within 15 feet of the driveway entrance to a fire station or directly across the highway from a fire station entrance.

346.52(1)(h) (h) Upon any portion of a highway where, and at the time when, stopping or standing is prohibited by official traffic signs indicating the prohibition of any stopping or standing.

346.52(1)(i) (i) Within 25 feet of the nearest rail at a railroad crossing.

346.52(1m) (1m) Notwithstanding sub. (1) (a) and (b), if snow accumulation at the usual bus passenger loading area makes it difficult to load or discharge bus passengers, the driver may stop a motor bus to load or discharge passengers on a crosswalk at an intersection where traffic is not controlled by a traffic control signal or a traffic officer.

346.52(2) (2) During the hours of 7:30 a.m. to 4:30 p.m. during school days, no person may stop or leave any vehicle standing, whether temporarily or otherwise, upon the near side of a through highway adjacent to a schoolhouse used for any children below the 9th grade. If the highway adjacent to the schoolhouse is not a through highway, the operator of a vehicle may stop upon the near side thereof during such hours, provided such stopping is temporary and only for the purpose of receiving or discharging passengers. This subsection shall not apply to villages, towns or cities when the village or town board or common council thereof by ordinance permits parking of any vehicle or of school buses only on the near side of specified highways adjacent to schoolhouses during specified hours, or to the parking of vehicles on the near side of highways adjacent to schoolhouses authorized by s. 349.13 (1j).

346.52 History History: 1979 c. 325; 1983 a. 59; 1989 a. 71; 1993 a. 246; 1997 a. 159; 1999 a. 85.



346.53 Parking prohibited in certain specified places.

346.53  Parking prohibited in certain specified places. No person shall stop or leave any vehicle standing in any of the following places except temporarily for the purpose of and while actually engaged in loading or unloading or in receiving or discharging passengers and while the vehicle is attended by a licensed operator so that it may promptly be moved in case of an emergency or to avoid obstruction of traffic:

346.53(1) (1) In a loading zone.

346.53(2) (2) In an alley in a business district.

346.53(3) (3) Within 10 feet of a fire hydrant, unless a greater distance is indicated by an official traffic sign.

346.53(4) (4) Within 4 feet of the entrance to an alley or a private road or driveway.

346.53(5) (5) Closer than 15 feet to the near limits of a crosswalk.

346.53(6) (6) Upon any portion of a highway where and at the time when parking is prohibited, limited or restricted by official traffic signs.

346.53 History History: 1999 a. 85.

346.53 Annotation The trial court erred in finding a truck driver, who parked on a highway for the purpose of unloading sewage into a manhole, negligent as a matter of law and refusing to submit the question of practicality to the jury. Nelson v. Travelers Insurance Co. 80 Wis. 2d 272, 259 N.W.2d 48 (1977).



346.54 How to park and stop on streets.

346.54  How to park and stop on streets.

346.54(1) (1) Upon streets where stopping or parking is authorized or permitted, a vehicle is not lawfully stopped or parked unless it complies with the following requirements:

346.54(1)(a) (a) Upon a street where traffic is permitted to move in both directions simultaneously and where angle parking is not clearly designated by official traffic signs or markers, a vehicle must be parked parallel to the edge of the street, headed in the direction of traffic on the right side of the street.

346.54(1)(b) (b) Upon a one-way street or divided street where parking on the left side of the roadway is clearly authorized by official traffic signs or markers, vehicles may be parked only as indicated by the signs or markers.

346.54(1)(c) (c) Upon streets where angle parking is clearly authorized by official traffic signs or markers, vehicles shall be parked at the angle and within the spaces indicated.

346.54(1)(cm) (cm)

346.54(1)(cm)1.1. In a parallel parking area, a Type 1 motorcycle or moped may park at an angle. If parallel parking spaces are not indicated by markers, no Type 1 motorcycle or moped may be parked within 2 feet of another vehicle. Where a parallel parking space is indicated by a marker or where angle parking is authorized, up to 3 Type 1 motorcycles or mopeds may park in the space.

346.54(1)(cm)2. 2. Up to 3 Type 1 motorcycles or mopeds may be parked in a parking space where a parking meter has been installed unless the space is restricted by official traffic sign or marker to a single motorcycle or moped. The operator of each Type 1 motorcycle or moped parked in a single space regulated by a parking meter shall receive a citation for any violation of a time restriction.

346.54(1)(d) (d) In parallel parking, a vehicle shall be parked facing in the direction of traffic with the right wheels within 12 inches of the curb or edge of the street when parked on the right side and with the left wheels within 12 inches of the curb or edge of the street when parked on the left side. In parallel parking, a vehicle shall be parked with its front end at least 2 feet from the vehicle in front and with its rear end at least 2 feet from the vehicle in the rear, unless a different system of parallel parking is clearly indicated by official traffic signs or markers.

346.54(1)(e) (e) Except as provided in par. (cm) and s. 349.13 (6), for the purpose of parking, mopeds and electric personal assistive mobility devices shall be considered bicycles. Except as provided in s. 349.13 (6), where possible without impeding the flow of pedestrian traffic, a bicycle, moped, or electric personal assistive mobility device may be parked on a sidewalk. Except as provided in s. 349.13 (6), a bicycle, moped, or electric personal assistive mobility device may be parked in a bike rack or other similar area designated for bicycle parking.

346.54(2) (2) No person shall stop or leave a vehicle standing in violation of this section.

346.54 History History: 1977 c. 288; 1983 a. 57, 243; 1985 a. 65; 1995 a. 138; 1999 a. 85; 2001 a. 90; 2011 a. 73.



346.55 Other restrictions on parking and stopping.

346.55  Other restrictions on parking and stopping.

346.55(1)(1) No person shall stop or leave standing any vehicle on the left side of a highway except as provided in ss. 167.31 (4) (co) and 346.54.

346.55(3) (3) No person may leave or park any motor vehicle on private property without the consent of the owner or lessee of the property.

346.55(4) (4) Owners or lessees of public or private property may permit parking by certain persons and limit, restrict or prohibit parking as to other persons if the owner or lessee posts a sign on the property indicating for whom parking is permitted, limited, restricted or prohibited. No person may leave or park any motor vehicle on public or private property contrary to a sign posted thereon.

346.55 History History: 1979 c. 276, 288; 1981 c. 157; 1981 c. 255 ss. 9g, 9m, 13; 1983 a. 77; 1991 a. 77, 189; 1995 a. 422.



346.56 Penalty for violating sections 346.503 to 346.55

346.56  Penalty for violating sections 346.503 to 346.55.

346.56(1)(1)

346.56(1)(a)(a) Except as provided in sub. (1g), any person violating s. 346.503 (1m) to (3) or a rule of the department under s. 346.503 (4) may be required to forfeit not less than $50 nor more than $200.

346.56(1)(b) (b) No forfeiture may be assessed under par. (a) if within 30 days after the uniform traffic citation was issued the person provides proof that he or she has complied with the provision of s. 346.503 for which the citation was issued.

346.56(1g) (1g) Any person violating s. 346.503 (2e) shall forfeit not less than $20 nor more than $40 for the first offense. For a 2nd or subsequent conviction within 3 years, a person shall forfeit not less than $50 nor more than $100.

346.56(1m) (1m) Any person violating s. 346.52 to 346.54 or 346.55 (3) or (4) may be required to forfeit not less than $20 nor more than $40 for the first offense and not less than $50 nor more than $100 for the 2nd or subsequent conviction within a year.

346.56(2) (2) Any person violating s. 346.51 or 346.55 (1) may be required to forfeit not less than $30 nor more than $300.

346.56(4) (4) Any person violating s. 346.505 (2) shall forfeit not less than $50 nor more than $300.

346.56 History History: 1971 c. 278; 1977 c. 418; 1979 c. 288; 1981 c. 157; 1983 a. 27, 77; 1987 a. 260; 1993 a. 256; 1995 a. 422.



346.57 Speed restrictions.

346.57  Speed restrictions.

346.57(1)(1)  Definitions. In this section:

346.57(1)(ag) (ag) "Expressway" means a state trunk highway that, as determined by the department, has 4 or more lanes of traffic physically separated by a median or barrier and that gives preference to through traffic by utilizing interchanges or limiting at-grade access to selected public roads and public driveways.

346.57(1)(am) (am) "Freeway" means a state trunk highway that has 4 or more lanes of traffic physically separated by a median or barrier and that gives preference to through traffic by limiting access to interchanges only.

346.57(1)(ar) (ar) "Outlying district" means the territory contiguous to and including any highway within the corporate limits of a city or village where on each side of the highway within any 1,000 feet along such highway the buildings in use for business, industrial or residential purposes fronting thereon average more than 200 feet apart.

346.57(1)(b) (b) "Semiurban district" means the territory contiguous to and including any highway where on either side of the highway within any 1,000 feet along such highway the buildings in use for business, industrial or residential purposes fronting thereon average not more than 200 feet apart or where the buildings in use for such purposes fronting on both sides of the highway considered collectively average not more than 200 feet apart.

346.57(2) (2) Reasonable and prudent limit. No person shall drive a vehicle at a speed greater than is reasonable and prudent under the conditions and having regard for the actual and potential hazards then existing. The speed of a vehicle shall be so controlled as may be necessary to avoid colliding with any object, person, vehicle or other conveyance on or entering the highway in compliance with legal requirements and using due care.

346.57(3) (3) Conditions requiring reduced speed. The operator of every vehicle shall, consistent with the requirements of sub. (2), drive at an appropriate reduced speed when approaching and crossing an intersection or railway grade crossing, when approaching and going around a curve, when approaching a hillcrest, when traveling upon any narrow or winding roadway, when passing school children, highway construction or maintenance workers, sanitation workers, or other pedestrians, and when special hazard exists with regard to other traffic or by reason of weather or highway conditions.

346.57(4) (4) Fixed limits. In addition to complying with the speed restrictions imposed by subs. (2) and (3), no person shall drive a vehicle at a speed in excess of the following limits unless different limits are indicated by official traffic signs:

346.57(4)(a) (a) Fifteen miles per hour when passing a schoolhouse at those times when children are going to or from school or are playing within the sidewalk area at or about the school.

346.57(4)(b) (b) Fifteen miles per hour when passing an intersection or other location properly marked with a "school crossing" sign of a type approved by the department when any of the following conditions exists:

346.57(4)(b)1. 1. Any child is present.

346.57(4)(b)2. 2. A school crossing guard is within a crosswalk at the intersection or the other location or, if no crosswalk exists, is in the roadway at the intersection or the other location.

346.57(4)(b)3. 3. A school crossing guard is placing in or removing from the roadway at or near the intersection or the other location a temporary sign or device that guides, warns, or regulates traffic.

346.57(4)(c) (c) Fifteen miles per hour when passing a safety zone occupied by pedestrians and at which a public passenger vehicle has stopped for the purpose of receiving or discharging passengers.

346.57(4)(d) (d) Fifteen miles per hour in any alley.

346.57(4)(e) (e) Twenty-five miles per hour on any highway within the corporate limits of a city or village, other than on highways in outlying districts in such city or village.

346.57(4)(em) (em) Twenty-five miles per hour on any service road within the corporate limits of a city or village unless modified by the authority in charge of the highway.

346.57(4)(f) (f) Thirty-five miles per hour in any outlying district within the corporate limits of a city or village.

346.57(4)(g) (g) Thirty-five miles per hour on any highway in a semiurban district outside the corporate limits of a city or village.

346.57(4)(gm) (gm) Sixty-five miles per hour on any freeway or expressway.

346.57(4)(h) (h) In the absence of any other fixed limits or the posting of limits as required or authorized by law, 55 miles per hour.

346.57(4)(i) (i) Fifteen miles per hour on any street or town road, except a state trunk highway or connecting highway, within, contiguous to or adjacent to a public park or recreation area when children are going to or from or are playing within such area, when the local authority has enacted an ordinance regulating such traffic and has properly marked such area with official traffic control devices erected at such points as said authority deems necessary and at those points on the streets or town roads concerned where persons traversing the same would enter such area from an area where a different speed limit is in effect.

346.57(4)(j) (j) Thirty-five miles per hour on any town road where on either side of the highway within any 1,000 feet along such highway the buildings in use for business, industrial or residential purposes fronting thereon average less than 150 feet apart, provided the town board has adopted an ordinance determining such speed limit and has posted signs at such points as the town board deems necessary to give adequate warning to users of the town road.

346.57(4)(k) (k) Forty-five miles per hour on any highway designated as a rustic road under s. 83.42.

346.57(5) (5) Zoned and posted limits. In addition to complying with the speed restrictions imposed by subs. (2) and (3), no person shall drive a vehicle in excess of any speed limit established pursuant to law by state or local authorities and indicated by official signs.

346.57(6) (6) Certain statutory limits to be posted.

346.57(6)(a)(a) On state trunk highways and connecting highways and on county trunk highways or highways marked and signed as county trunks, the speed limits specified in sub. (4) (e) and (f) are not effective unless official signs giving notice thereof have been erected by the authority in charge of maintenance of the highway in question. The speed limit specified in sub. (4) (g) and (k) is not effective on any highway unless official signs giving notice thereof have been erected by the authority in charge of maintenance of the highway in question. The signs shall be erected at such points as the authority in charge of maintenance deems necessary to give adequate warning to users of the highway in question, but an alleged failure to post a highway as required by this paragraph is not a defense to a prosecution for violation of the speed limits specified in sub. (4) (e), (f), (g) or (k), or in an ordinance enacted in conformity therewith, if official signs giving notice of the speed limit have been erected at those points on the highway in question where a person traversing such highway would enter it from an area where a different speed limit is in effect.

346.57(6)(b) (b) The limit specified under sub. (4) (gm) is not effective unless official signs giving notice of the limit have been erected by the department.

346.57 History History: 1973 c. 157; 1975 c. 192, 210; 1977 c. 29 s. 1654 (3), (8) (a); 1977 c. 30, 67, 116, 203, 272; 1987 a. 17, 136; 1993 a. 246; 1995 a. 318; 1997 a. 35; 2001 a. 47; 2013 a. 39.

346.57 Annotation While sub. (2) is related to sub. (3), it is not limited by sub. (3). Sub. (3) creates a greater duty in respect to speed than sub. (2) does. Thoreson v. Milwaukee & Suburban Transport Corp. 56 Wis. 2d 231, 201 N.W.2d 745 (1972).

346.57 Annotation Judicial notice may be taken of the reliability of the underlying principles of radar that employs the Doppler effect to determine speed. A prima facie presumption of accuracy of moving radar will be accorded upon competent testimony of the operating officer of required facts. State v. Hanson, 85 Wis. 2d 233, 270 N.W.2d 212 (1978).

346.57 Annotation A prima facie presumption of accuracy applies to stationary radar devices. City of Wauwatosa v. Collett, 99 Wis. 2d 522, 299 N.W.2d 620 (Ct. App. 1980).

346.57 Annotation The application of the Hanson requirements is discussed. State v. Kramer, 99 Wis. 2d 700, 299 N.W.2d 882 (1981).

346.57 Annotation An actor may claim the defense of legal justification if the conduct of a law enforcement officer causes the actor to reasonably believe that violating the law is the only means of preventing bodily harm to the actor or another and causes the actor to violate the law. State v. Brown, 107 Wis. 2d 44, 318 N.W.2d 370 (1982).

346.57 Annotation This section does not impose absolute liability upon drivers to avoid accidents. Millonig v. Bakken, 112 Wis. 2d 445, 334 N.W.2d 80 (1983).

346.57 Annotation The presumption of the accuracy of moving radar is discussed. The elements of the Hanson/Kramer criteria are explained. Washington County v. Luedtke, 135 Wis. 2d 131, 399 N.W.2d 906 (1987).



346.58 Special speed restrictions for certain vehicles.

346.58  Special speed restrictions for certain vehicles.

346.58(1)(1) In this section:

346.58(1)(a) (a) "Metal tire" means a tire the surface of which in contact with the highway is wholly or partially of metal or other hard, nonresilient material.

346.58(1)(b) (b) "Solid rubber tire" means a tire made of rubber but not inflated with compressed air.

346.58(2) (2) In addition to complying with other speed restrictions imposed by law, no person may drive any vehicle equipped with metal tires or solid rubber tires at a speed in excess of 15 miles per hour. This subsection does not apply to operation of a bicycle.

346.58 History History: 1973 c. 165; 1975 c. 297; 1983 a. 54; 1999 a. 85; 2009 a. 276; 2011 a. 73.



346.59 Minimum speed regulation.

346.59  Minimum speed regulation.

346.59(1) (1) No person shall drive a motor vehicle at a speed so slow as to impede the normal and reasonable movement of traffic except when reduced speed is necessary for safe operation or is necessary to comply with the law.

346.59(2) (2) The operator of a vehicle moving at a speed so slow as to impede the normal and reasonable movement of traffic shall, if practicable, yield the roadway to an overtaking vehicle whenever the operator of the overtaking vehicle gives audible warning with a warning device and shall move at a reasonably increased speed or yield the roadway to overtaking vehicles when directed to do so by a traffic officer.

346.59 History History: 1977 c. 100.



346.595 Motorcycles and mopeds.

346.595  Motorcycles and mopeds. Whenever a motorcycle or a moped is operated the following rules apply:

346.595(1) (1) All motor vehicles including motorcycles and mopeds are entitled to the full use of a traffic lane and no vehicle may be driven or operated in such a manner so as to deprive any other vehicle of the full use of a traffic lane. With the consent of both drivers, Type 1 motorcycles may be operated not more than 2 abreast in a single lane, but mopeds may be so operated only where the speed limit is 25 miles per hour or less.

346.595(2) (2) No person shall ride any motorcycle or moped while in a side-saddle position.

346.595(3) (3) No passenger may ride a Type 1 motorcycle who, when properly seated, cannot rest the feet on assigned foot rests or pegs. No passenger may ride on a moped.

346.595(3m) (3m) No more than 2 persons may ride on a motorcycle having 2 wheels in tandem during operation unless a sidecar has been attached to the motorcycle as provided in s. 340.01 (32) (a) 1. and the additional passengers are provided with adequate seating within the sidecar.

346.595(4) (4) No passenger shall ride in front of the operator on a motorcycle.

346.595(5) (5) The headlamps on motorcycles shall be lighted whenever the motorcycle is in operation. Motorcycles may be operated to the nearest repair facility for headlamp repair in the event of mechanical or electrical headlamp failure except during hours of darkness. Mopeds shall observe the requirements for lighted headlamps and tail lamps under s. 347.06.

346.595(6) (6) On any road for which the speed limit is more than 25 miles per hour, mopeds shall be operated only when riding single-file in the extreme right-hand lane. No person may operate a moped on any restricted access highway.

346.595 History History: 1977 c. 288; 1981 c. 52; 1983 a. 243; 1985 a. 65 ss. 20, 29.

346.595 Annotation The provision requiring headlamps to be lighted is constitutional. City of Kenosha v. Dosemagen, 54 Wis. 2d 269, 195 N.W.2d 462 (1972).



346.60 Penalty for violating sections 346.57 to 346.595

346.60  Penalty for violating sections 346.57 to 346.595.

346.60(1)(1) Except as provided in sub. (5), any person violating s. 346.59 may be required to forfeit not less than $20 nor more than $40 for the first offense and not less than $50 nor more than $100 for the 2nd or subsequent conviction within a year.

346.60(2) (2)

346.60(2)(a)(a) Except as provided in sub. (3m) or (5), any person violating s. 346.57 (4) (d) to (g) or (h) or (5) or 346.58 may be required to forfeit not less than $30 nor more than $300.

346.60(2)(b) (b) Except as provided in sub. (3m) or (5), any person violating s. 346.57 (4) (gm) may be required to forfeit not less than $50 nor more than $300.

346.60(3) (3) Except as provided in sub. (3m) or (5), any person violating s. 346.57 (2), (3) or (4) (a) to (c) may be required to forfeit not less than $40 nor more than $300 for the first offense and may be required to forfeit not less than $80 nor more than $600 for the 2nd or subsequent conviction within a year.

346.60(3m) (3m)

346.60(3m)(a)(a) If an operator of a vehicle violates s. 346.57 (2), (3), (4) (d) to (h), or (5) where persons engaged in work in a highway maintenance or construction area or in a utility work area are at risk from traffic or where sanitation workers are at risk from traffic and the operator knows or should know that sanitation workers are present, any applicable minimum and maximum forfeiture specified in sub. (2) or (3) for the violation shall be doubled.

346.60(3m)(b) (b) If an operator of a vehicle violates s. 346.57 (2) to (5) when children are present in a zone designated by "school" warning signs as provided in s. 118.08 (1), any applicable minimum and maximum forfeiture specified in sub. (2) or (3) for the violation shall be doubled.

346.60(4) (4) Any person violating s. 346.595 may be required to forfeit not less than $30 nor more than $300.

346.60(5) (5)

346.60(5)(a)(a) Any operator of a bicycle or electric personal assistive mobility device who violates s. 346.57 may be required to forfeit not more than $20.

346.60(5)(b) (b) Any operator of a bicycle or electric personal assistive mobility device who violates s. 346.59 may be required to forfeit not more than $10.

346.60 History History: 1971 c. 278; 1973 c. 182, 218; 1973 c. 333 ss. 174p, 202 (12); 1973 c. 336; 1977 c. 30 ss. 6, 7; 1983 a. 27; 1987 a. 17; 1993 a. 198; 1995 a. 44; 1997 a. 277, 325; 2001 a. 90; 2013 a. 39.



346.61 Applicability of sections relating to reckless and drunken driving.

346.61  Applicability of sections relating to reckless and drunken driving. In addition to being applicable upon highways, ss. 346.62 to 346.64 are applicable upon all premises held out to the public for use of their motor vehicles, all premises provided by employers to employees for the use of their motor vehicles and all premises provided to tenants of rental housing in buildings of 4 or more units for the use of their motor vehicles, whether such premises are publicly or privately owned and whether or not a fee is charged for the use thereof. Sections 346.62 to 346.64 do not apply to private parking areas at farms or single-family residences.

346.61 History History: 1995 a. 127.

346.61 Annotation A privately owned parking lot was not included under this section. City of Kenosha v. Phillips, 142 Wis. 2d 549, 419 N.W.2d 236 (1988).

346.61 Annotation A parking lot for patrons of a business is held out for the use of the public under this section. City of LaCrosse v. Richling, 178 Wis. 2d 856, 505 N.W.2d 448 (Ct. App. 1993).



346.62 Reckless driving.

346.62  Reckless driving.

346.62(1)(1) In this section:

346.62(1)(a) (a) "Bodily harm" has the meaning designated in s. 939.22 (4).

346.62(1)(b) (b) "Great bodily harm" has the meaning designated in s. 939.22 (14).

346.62(1)(c) (c) "Negligent" has the meaning designated in s. 939.25 (2).

346.62(1)(d) (d) "Vehicle" has the meaning designated in s. 939.22 (44), except that for purposes of sub. (2m) "vehicle" has the meaning given in s. 340.01 (74).

346.62(2) (2) No person may endanger the safety of any person or property by the negligent operation of a vehicle.

346.62(2m) (2m) No person may recklessly endanger the safety of any person by driving a vehicle on or across a railroad crossing in violation of s. 346.44 (1) or through, around or under any crossing gate or barrier at a railroad crossing in violation of s. 346.44 (2).

346.62(3) (3) No person may cause bodily harm to another by the negligent operation of a vehicle.

346.62(4) (4) No person may cause great bodily harm to another by the negligent operation of a vehicle.

346.62 History History: 1987 a. 399; 1997 a. 135.

346.62 Annotation That the defendant was an experienced stock car racer was not a defense to a charge of reckless driving. State v. Passarelli, 55 Wis. 2d 78, 197 N.W.2d 740.

346.62 AnnotationSub. (4) is not unconstitutionally irrational. State v. King, 187 Wis. 2d 547, 523 N.W.2d 159 (Ct. App. 1994).

346.62 AnnotationThis section may be applied to a corporation. State v. Steenberg Homes, Inc. 223 Wis. 2d 511, 589 N.W.2d 668 (Ct. App. 1998), 98-0104.



346.63 Operating under influence of intoxicant or other drug.

346.63  Operating under influence of intoxicant or other drug.

346.63(1)(1) No person may drive or operate a motor vehicle while:

346.63(1)(a) (a) Under the influence of an intoxicant, a controlled substance, a controlled substance analog or any combination of an intoxicant, a controlled substance and a controlled substance analog, under the influence of any other drug to a degree which renders him or her incapable of safely driving, or under the combined influence of an intoxicant and any other drug to a degree which renders him or her incapable of safely driving; or

346.63(1)(am) (am) The person has a detectable amount of a restricted controlled substance in his or her blood.

346.63(1)(b) (b) The person has a prohibited alcohol concentration.

346.63(1)(c) (c) A person may be charged with and a prosecutor may proceed upon a complaint based upon a violation of any combination of par. (a), (am), or (b) for acts arising out of the same incident or occurrence. If the person is charged with violating any combination of par. (a), (am), or (b), the offenses shall be joined. If the person is found guilty of any combination of par. (a), (am), or (b) for acts arising out of the same incident or occurrence, there shall be a single conviction for purposes of sentencing and for purposes of counting convictions under ss. 343.30 (1q) and 343.305. Paragraphs (a), (am), and (b) each require proof of a fact for conviction which the others do not require.

346.63(1)(d) (d) In an action under par. (am) that is based on the defendant allegedly having a detectable amount of methamphetamine, gamma-hydroxybutyric acid, or delta-9-tetrahydrocannabinol in his or her blood, the defendant has a defense if he or she proves by a preponderance of the evidence that at the time of the incident or occurrence he or she had a valid prescription for methamphetamine or one of its metabolic precursors, gamma-hydroxybutyric acid, or delta-9-tetrahydrocannabinol.

346.63(2) (2)

346.63(2)(a)(a) It is unlawful for any person to cause injury to another person by the operation of a vehicle while:

346.63(2)(a)1. 1. Under the influence of an intoxicant, a controlled substance, a controlled substance analog or any combination of an intoxicant, a controlled substance and a controlled substance analog, under the influence of any other drug to a degree which renders him or her incapable of safely driving, or under the combined influence of an intoxicant and any other drug to a degree which renders him or her incapable of safely driving; or

346.63(2)(a)2. 2. The person has a prohibited alcohol concentration.

346.63(2)(a)3. 3. The person has a detectable amount of a restricted controlled substance in his or her blood.

346.63(2)(am) (am) A person may be charged with and a prosecutor may proceed upon a complaint based upon a violation of any combination of par. (a) 1., 2., or 3. for acts arising out of the same incident or occurrence. If the person is charged with violating any combination of par. (a) 1., 2., or 3. in the complaint, the crimes shall be joined under s. 971.12. If the person is found guilty of any combination of par. (a) 1., 2., or 3. for acts arising out of the same incident or occurrence, there shall be a single conviction for purposes of sentencing and for purposes of counting convictions under ss. 343.30 (1q) and 343.305. Paragraph (a) 1., 2., and 3. each require proof of a fact for conviction which the others do not require.

346.63(2)(b) (b)

346.63(2)(b)1.1. In an action under this subsection, the defendant has a defense if he or she proves by a preponderance of the evidence that the injury would have occurred even if he or she had been exercising due care and he or she had not been under the influence of an intoxicant, a controlled substance, a controlled substance analog or a combination thereof, under the influence of any other drug to a degree which renders him or her incapable of safely driving, or under the combined influence of an intoxicant and any other drug to a degree which renders him or her incapable of safely driving, did not have a prohibited alcohol concentration described under par. (a) 2., or did not have a detectable amount of a restricted controlled substance in his or her blood.

346.63(2)(b)2. 2. In an action under par. (a) 3. that is based on the defendant allegedly having a detectable amount of methamphetamine, gamma-hydroxybutyric acid, or delta-9-tetrahydrocannabinol in his or her blood, the defendant has a defense if he or she proves by a preponderance of the evidence that at the time of the incident or occurrence he or she had a valid prescription for methamphetamine or one of its metabolic precursors, gamma-hydroxybutyric acid, or delta-9-tetrahydrocannabinol.

346.63(2m) (2m) If a person has not attained the legal drinking age, as defined in s. 125.02 (8m), the person may not drive or operate a motor vehicle while he or she has an alcohol concentration of more than 0.0 but not more than 0.08. One penalty for violation of this subsection is suspension of a person's operating privilege under s. 343.30 (1p). The person is eligible for an occupational license under s. 343.10 at any time. If a person arrested for a violation of this subsection refuses to take a test under s. 343.305, the refusal is a separate violation and the person is subject to revocation of the person's operating privilege under s. 343.305 (10) (em).

346.63(3) (3) In this section:

346.63(3)(a) (a) "Drive" means the exercise of physical control over the speed and direction of a motor vehicle while it is in motion.

346.63(3)(b) (b) "Operate" means the physical manipulation or activation of any of the controls of a motor vehicle necessary to put it in motion.

346.63(4) (4) If a person is convicted under sub. (1) or a local ordinance in conformity therewith, or sub. (2), the court shall proceed under s. 343.30 (1q).

346.63(5) (5)

346.63(5)(a)(a) No person may drive or operate a commercial motor vehicle while the person has an alcohol concentration of 0.04 or more but less than 0.08.

346.63(5)(b) (b) A person may be charged with and a prosecutor may proceed upon a complaint based on a violation of par. (a) or sub. (1) (a) or both for acts arising out of the same incident or occurrence. If the person is charged with violating both par. (a) and sub. (1) (a), the offenses shall be joined. Paragraph (a) and sub. (1) (a) each require proof of a fact for conviction which the other does not require. If the person is found guilty of violating both par. (a) and sub. (1) (a) for acts arising out of the same incident or occurrence, there shall be a single conviction for purposes of sentencing and for purposes of counting convictions. Each conviction shall be reported to the department and counted separately for purposes of suspension or revocation of the operator's license and disqualification.

346.63(6) (6)

346.63(6)(a)(a) No person may cause injury to another person by the operation of a commercial motor vehicle while the person has an alcohol concentration of 0.04 or more but less than 0.08.

346.63(6)(b) (b) A person may be charged with and a prosecutor may proceed upon a complaint based upon a violation of par. (a) or sub. (2) (a) 1. or both for acts arising out of the same incident or occurrence. If the person is charged with violating both par. (a) and sub. (2) (a) 1. in the complaint, the crimes shall be joined under s. 971.12. If the person is found guilty of violating both par. (a) and sub. (2) (a) 1. for acts arising out of the same incident or occurrence, there shall be a single conviction for purposes of sentencing and for purposes of counting convictions. Paragraph (a) and sub. (2) (a) 1. each require proof of a fact for conviction which the other does not require.

346.63(6)(c) (c) Under par. (a), the person charged has a defense if it appears by a preponderance of the evidence that the injury would have occurred even if he or she had not been under the influence of an intoxicant, a controlled substance, a controlled substance analog or a combination thereof, under the influence of any other drug to a degree which renders him or her incapable of safely driving, or under the combined influence of an intoxicant and any other drug to a degree which renders him or her incapable of safely driving or did not have an alcohol concentration described under par. (a).

346.63(7) (7)

346.63(7)(a)(a) No person may drive or operate or be on duty time with respect to a commercial motor vehicle under any of the following circumstances:

346.63(7)(a)1. 1. While having an alcohol concentration above 0.0.

346.63(7)(a)2. 2. Within 4 hours of having consumed or having been under the influence of an intoxicating beverage, regardless of its alcohol content.

346.63(7)(a)3. 3. While possessing an intoxicating beverage, regardless of its alcohol content. This subdivision does not apply to possession of an intoxicating beverage if the beverage is unopened and is manifested and transported as part of a shipment.

346.63(7)(b) (b) A person may be charged with and a prosecutor may proceed upon complaints based on a violation of this subsection and sub. (1) (a) or (b) or both, or sub. (1) (a) or (5) (a), or both, for acts arising out of the same incident or occurrence. If the person is charged with violating this subsection and sub. (1) or (5), the proceedings shall be joined. If the person is found guilty of violating both this subsection and sub. (1) or (5) for acts arising out of the same incident or occurrence, there shall be a single conviction for purposes of sentencing and for purposes of counting convictions. This subsection and subs. (1) and (5) each require proof of a fact for conviction which the others do not require. Each conviction shall be reported to the department and counted separately for purposes of suspension or revocation of the operator's license and disqualification.

346.63 History History: 1971 c. 40 s. 93; 1971 c. 219; 1977 c. 193; 1981 c. 20, 184; 1983 a. 74, 459, 521; 1985 a. 32, 337; 1987 a. 3, 27; 1989 a. 105, 275; 1991 a. 277; 1995 a. 436, 448; 1997 a. 27, 252; 1999 a. 85; 2003 a. 30, 97.

346.63 AnnotationIt is no defense that the defendant is an alcoholic. State v. Koller, 60 Wis. 2d 755, 210 N.W.2d 770 (1973).

346.63 Annotation Evidence that the defendant, found asleep in parked car, had driven to the parking place 14 minutes earlier, was sufficient to support a conviction for operating a car while intoxicated. Monroe County v. Kruse, 76 Wis. 2d 126, 250 N.W.2d 375 (1977).

346.63 Annotation Intent to drive or move a motor vehicle is not required to find an accused guilty of operating the vehicle while under influence of intoxicant. Milwaukee County v. Proegler, 95 Wis. 2d 614, 291 N.W.2d 608 (Ct. App. 1980).

346.63 Annotation The court properly instructed the jury that it could infer from a subsequent breathalyzer reading of .13% that the defendant was intoxicated at the time of the stop. Alcohol absorption is discussed. State v. Vick, 104 Wis. 2d 678, 312 N.W.2d 489 (1981).

346.63 Annotation A previous conviction for operating while intoxicated is a penalty enhancer, not an element of the crime. State v. McAllister, 107 Wis. 2d 532, 319 N.W.2d 865 (1982). But as to operating with a prohibited blood alcohol count, see the note to State v. Ludeking, 195 Wis. 2d 132, 536 N.W.2d 392 (Ct. App. 1995), 94-1527.

346.63 Annotation Videotapes of sobriety tests were properly admitted to show the physical manifestation of the defendant driver's intoxication. State v. Haefer, 110 Wis. 2d 381, 328 N.W.2d 894 (Ct. App. 1982).

346.63 Annotation Sub. (1) (b) is not unconstitutionally vague. State v. Muehlenberg, 118 Wis. 2d 502, 347 N.W.2d 914 (Ct. App. 1984).

346.63 Annotation The trial court abused its discretion by excluding from evidence a blood alcohol chart produced by the department of transportation showing the amount of alcohol burned up over time. State v. Hinz, 121 Wis. 2d 282, 360 N.W.2d 56 (Ct. App. 1984).

346.63 Annotation The definitions of "under the influence" in this section and in s. 939.22 are equivalent. State v. Waalen, 130 Wis. 2d 18, 386 N.W.2d 47 (1986).

346.63 Annotation Sub. (1) (b) establishes a per se rule that it is a violation to operate a motor vehicle with a specified breath alcohol content, regardless of the individual's "partition ratio." The provision is constitutional. State v. McManus, 152 Wis. 2d 113, 447 N.W.2d 654 (1989).

346.63 Annotation First offender OMVWI prosecution is a civil offense, and jeopardy does not attach to prevent a subsequent criminal prosecution. State v. Lawton, 167 Wis. 2d 461, 482 N.W.2d 142 (Ct. App. 1992).

346.63 Annotation Because there is no privilege under s. 904.05 (4) (f) for chemical tests for intoxication, results of a test taken for diagnostic purposes are admissible in an OMVWI trial without patient approval. City of Muskego v. Godec, 167 Wis. 2d 536, 482 N.W.2d 79 (1992).

346.63 Annotation Dissipation of alcohol in the bloodstream constitutes a sufficient exigency to justify a warrantless blood draw when it is drawn incident to a lawful arrest and there is a clear indication that evidence of intoxication will be found. State v. Bohling, 173 Wis. 2d 529, 494 N.W.2d 399 (1993).

346.63 Annotation When a municipal court found the defendant guilty of OWI and dismissed a blood alcohol count charge without finding guilt, the defendant's appeal of the OWI conviction under s. 800.14 (1) did not give the circuit court jurisdiction to hear the BAC charge absent an appeal of the dismissal. Town of Menasha v. Bastian, 178 Wis. 2d 191, 503 N.W.2d 382 (Ct. App. 1993).

346.63 Annotation Prior convictions are an element of sub. (1) (b) and evidence of the convictions is required regardless of potential prejudice. State v. Ludeking, 195 Wis. 2d 132, 536 N.W.2d 392 (Ct. App. 1995), 94-1527.

346.63 Annotation Failure to timely notify a person of the right to an alternative blood alcohol test does not affect the presumption of the validity of a properly given blood test and is not grounds for suppressing the test results. County of Dane v. Granum, 203 Wis. 2d 252, 551 N.W.2d 859 (Ct. App. 1996), 95-3470.

346.63 Annotation A request to perform field sobriety tests does not convert an otherwise lawful investigatory stop into an arrest requiring probable cause. County of Dane v. Campshure, 204 Wis. 2d 27, 552 N.W.2d 876 (Ct. App. 1996), 96-0474.

346.63 Annotation Immobility of a vehicle does not preclude a finding that the vehicle was being operated. Movement is not necessary for operation. State v. Modory, 204 Wis. 2d 538, 555 N.W.2d 399 (Ct. App. 1996), 96-0241.

346.63 Annotation Criminal prosecution for operating a motor vehicle with a prohibited blood alcohol content subsequent to administrative suspension of a driver's operating privileges does not constitute multiple punishment and double jeopardy. State v. McMaster, 206 Wis. 2d 30, 556 N.W.2d 673 (1996), 95-1159.

346.63 Annotation Evidence of a refusal that follows an inadequate warning under s. 343.305 (4) violates due process, but admission is subject to harmless error analysis. State v. Schirmang, 210 Wis. 2d 324, 565 N.W.2d 225 (Ct. App. 1997), 96-2008.

346.63 Annotation A defendant's refusal to submit to a field sobriety test is not protected by the right against self-incrimination and is admissible as evidence. State v. Mallick, 210 Wis. 2d 427, 565 N.W.2d 245 (Ct. App. 1997), 96-3048.

346.63 Annotation While prior convictions are an element of a violation of sub. (1) (b), admitting evidence of that element may not be proper. Admitting any evidence of prior convictions and submitting the element of the defendant's status as a prior offender to the jury when the defendant admitted to the element was an erroneous exercise of discretion. State v. Alexander, 214 Wis.2d 628, 571 N.W.2d 662 (1997), 96-1973.

346.63 Annotation Prosecution under both sub. (1) (a) and (b) does not violate double jeopardy because there can only be one conviction and one punishment. Dual prosecution also does not violate due process. State v. Raddeman, 2000 WI App 190, 238 Wis. 2d 628, 618 N.W.2d 258, 00-0143.

346.63 Annotation A warrantless blood draw is permissible when: 1) the blood is taken to obtain evidence of intoxication from a person lawfully arrested; 2) there is a clear indication that evidence of intoxication will be produced; 3) the method used is reasonable and performed in a reasonable manner; and 4) the arrestee presents no reasonable objection. State v. Thorstad, 2000 WI App 199, 238 Wis. 2d 666, 618 N.W.2d 240, 99-1765.

346.63 Annotation A department of transportation driving record abstract presented at a preliminary examination to show prior convictions was sufficient to establish probable cause of prior offenses. State v. Lindholm, 2000 WI App 225, 239 Wis. 2d 167, 619 N.W.2d 267, 99-2298.

346.63 Annotation Sub. (1), operating while intoxicated and with a prohibited alcohol count, is not a lesser included offense of sub. (2) (a), injury-related operating while intoxicated and with a prohibited alcohol count. State v. Smits, 2001 WI App 45, 241 Wis. 2d 374, 626 N.W.2d 42, 00-1158.

346.63 Annotation That a person agreed to a breath test, but not a blood test, did not render police insistence on a blood test unreasonable. State v. Wodenjak, 2001 WI App 216, 247 Wis. 2d 554, 634 N.W.2d 867, 00-3419.

346.63 Annotation By consenting to the taking of a blood sample, the defendant also consented to the chemical analysis of the sample. Those are not separate events for warrant requirement purposes. State v. VanLaarhoven, 2001 WI App 275, 248 Wis. 2d 881, 637 N.W.2d 411, 01-0222.

346.63 Annotation Probation is permitted under s. 973.09 (1) (d) for 4th and subsequent OWI violations, as long as the probation requires confinement for at least the mandatory minimum time period under this section. State v. Eckola, 2001 WI App 295, 249 Wis. 2d 276, 638 N.W.2d 903, 01-1044.

346.63 Annotation A warrantless nonconsensual blood draw from a person arrested with probable cause for drunk driving is constitutional under the exigent circumstances exception to the warrant requirement of the 4th amendment, even if the person offers to submit to a chemical test other than the blood test chosen by law enforcement, provided that the blood draw complies with the factors enumerated in Bohling. State v. Krajewski, 2002 WI 97, 255 Wis. 2d 98, 648 N.W.2d 385, 99-3165.

346.63 Annotation The analysis of blood taken in a warrantless nonconsensual draw, constitutional under Krajewski, is the examination of evidence obtained pursuant to a valid search and not a second search requiring a warrant. State v. Riedel, 2003 WI App 18, 259 Wis. 2d 921, 656 N.W.2d 789, 02-1772.

346.63 Annotation Evidence from a warrantless nonconsensual blood draw is admissible when: 1) the blood is drawn to obtain evidence of intoxication from a person lawfully arrested for a drunk-driving related violation; 2) there is a clear indication that the blood draw will produce evidence of intoxication; 3) the method used to take the blood sample is reasonable and performed in a reasonable manner; and 4) the arrestee presents no reasonable objection to the blood draw. In the absence of an arrest, probable cause to believe blood currently contains evidence of a drunk-driving-related violation satisfies the first and second prong. State v. Erickson, 2003 WI App 43, 260 Wis. 2d 279, 659 N.W.2d 407, 01-3367.

346.63 Annotation A DOT certified driving transcript was admissible evidence that established the defendant's repeater status as an element of the PAC offense beyond a reasonable doubt. State v. Van Riper, 2003 WI App 237, 267 Wis. 2d 759, 672 N.W.2d 156, 03-0385.

346.63 Annotation The rapid dissipation of alcohol in the bloodstream of an individual arrested for drunk driving is an exigency that justifies the warrantless nonconsensual test of the individual's blood, so long as the test satisfies the 4 factors enumerated in Bohling. A presumptively valid chemical sample of the defendant's breath does not extinguish the exigent circumstances justifying a warrantless blood draw. The nature of the evidence sought, (the rapid dissipation of alcohol from the bloodstream) not the existence of other evidence, determines the exigency. State v. Faust, 2004 WI 99, 274 Wis. 2d 183, 682 N.W.2d 371, 03-0952.

346.63 Annotation Field sobriety tests are not scientific tests but are observational tools that law enforcement officers commonly use to assist them in discerning various indicia of intoxication, the perception of which is necessarily subjective. The procedures an officer employs in determining probable cause for intoxication go to the weight of the evidence, not its admissibility. City of West Bend v. Wilkens, 2005 WI App 36, 278 Wis. 2d 643, 693 N.W.2d 324, 04-1871.

346.63 Annotation The per se ban on driving or operating a motor vehicle with a detectable amount of a restricted controlled substance in one's blood under sub. (1) (am) bears a reasonable and rational relationship to the goal of regulating the safety of roadways and is not fundamentally unfair such that there is a due process violation, nor does the statute offend principles of equal protection. State v. Smet, 2005 WI App 263, 288 Wis. 2d 525, 709 N.W.2d 474, 05-0690.

346.63 Annotation A defendant was not operating a vehicle under this section by merely sitting in the driver's seat of a parked vehicle, although the engine was running, when the uncontested evidence showed that the defendant was not the person who left the engine running, had never physically manipulated or activated the controls necessary to put the vehicle in motion, and there was no circumstantial evidence that the defendant recently operated the vehicle, while another person had operated the vehicle. Village of Cross Plains v. Haanstad, 2006 WI 16, 288 Wis. 2d 573, 709 N.W.2d 447, 04-2232.

346.63 Annotation Weaving within a single traffic lane does not alone give rise to the reasonable suspicion necessary to conduct an investigative stop of a vehicle. The reasonableness of a stop must be determined based on the totality of the facts and circumstances. State v. Post, 2007 WI 60, 301 Wis. 2d 1, 733 N.W.2d 634, 05-2778.

346.63 Annotation Circumstantial evidence may be used to prove operation of a motor vehicle. While the motor in this case was not running, the keys were in the ignition and the parking and dash lights were on. Even absent a running motor, the jury was entitled to consider the circumstantial evidence to determine how and when the car arrived where it did and whether it was the defendant who operated it. State v. Mertes, 2008 WI App 179, 315 Wis. 2d 756, 762 N.W.2d 813, 07-2757.

346.63 Annotation Although evidence of intoxicant usage, such as odors, an admission, or containers, ordinarily exists in drunk driving cases and strengthens the existence of probable cause, such evidence is not required. The totality of the circumstances is the test. State v. Lange, 2009 WI 49, 317 Wis. 2d 383, 766 N.W.2d 551, 08-0882.

346.63 Annotation The legislature meant to make the crime of operating a motor vehicle with a prohibited alcohol concentration (PAC) one that requires a person to have the PAC at the time he or she drove or operated the motor vehicle. A defendant who has two countable OWI convictions at the time of arrest has a BAC limit of 0.08 percent. Accordingly, the state could not properly charge him with a PAC based on a blood alcohol content (BAC) of 0.048 percent. The circuit court properly dismissed the charge of fourth offense PAC although a 3rd OWI conviction was entered subsequent to the arrest. State v. Sowatzke, 2010 WI App 81, 326 Wis. 2d 227, 784 N.W.2d 700, 09-1990.

346.63 Annotation First offense violations of sub. (1) (a) are assimilated under federal Assimilative Crimes Act when committed on federal enclave. U.S. v. Manning, 700 F. Supp. 1001 (W.D. Wis. 1988).

346.63 Annotation Offense definition in Wisconsin's impaired driving statutes. Hammer. 69 MLR 165 (1986).

346.63 Annotation Alcohol and other drugs in Wisconsin drivers: The laboratory perspective. Field. 69 MLR 235 (1986).

346.63 Annotation Effective use of expert testimony in the defense of drunk driving cases. Olson, WBB December 1981.

346.63 Annotation The new OMVWI law: Wisconsin changes its approach to the problem of drinking and driving. Hammer, WBB April, May 1982.

346.63 Annotation Double Jeopardy: A New Tool in the Arsenal of Drunk Driving Defenses. Sines & Ekman. Wis. Law. Dec. 1995.

346.63 Annotation Wisconsin's New OWI Law. Mishlove & Stuckert. Wis. Law. June 2010.



346.635 Report arrest or out-of-service order to department.

346.635  Report arrest or out-of-service order to department. Whenever a law enforcement officer arrests a person for a violation of s. 346.63 (1), (5) or (7), or a local ordinance in conformity therewith, or s. 346.63 (2) or (6) or 940.25, or s. 940.09 where the offense involved the use of a vehicle, the officer shall notify the department of the arrest and of issuance of an out-of-service order under s. 343.305 (7) (b) or (9) (am) as soon as practicable.

346.635 History History: 1981 c. 20; 1989 a. 105.



346.637 Driver awareness program.

346.637  Driver awareness program. The department shall conduct a campaign to educate drivers in this state concerning:

346.637(1) (1) The laws relating to operating a motor vehicle and drinking alcohol, using controlled substances or controlled substance analogs, or using any combination of alcohol, controlled substances and controlled substance analogs.

346.637(2) (2) The effects of alcohol, controlled substances or controlled substance analogs, or the use of them in any combination, on a person's ability to operate a motor vehicle.

346.637 History History: 1981 c. 20; 1995 a. 448.



346.64 Employment of drunken operators.

346.64  Employment of drunken operators.

346.64(1) (1) No person who owns or has direct control of a commercial motor vehicle or any vehicle operated upon a highway for the conveyance of passengers for hire shall employ as an operator of such vehicle and retain in the person's employment any person who is addicted to the excessive use of intoxicating liquor or to the use of a controlled substance or controlled substance analog under ch. 961. In addition to being subject to fine or imprisonment as prescribed by law, such person shall forfeit $5 for each day such operator is retained in the person's employ.

346.64(2) (2) Upon conviction of an operator of a commercial motor vehicle or any vehicle operated for the conveyance of passengers for hire, for driving or operating such vehicle while under the influence of an intoxicant, the owner or person having direct control of such vehicle shall discharge such operator from such employment. No person shall employ or retain in employment as an operator of a commercial motor vehicle or a vehicle operated upon a highway for the conveyance of passengers for hire any person who has been so convicted within the preceding 6-month period or any person during a period of disqualification under s. 343.315, unless s. 343.055 (2) applies. In addition to being subject to fine or imprisonment as prescribed by law, such person shall forfeit $5 for each day such operator is retained in the person's employ contrary to the provisions of this subsection.

346.64 History History: 1971 c. 219; 1989 a. 105, 359; 1995 a. 448.



346.65 Penalty for violating sections 346.62 to 346.64

346.65  Penalty for violating sections 346.62 to 346.64.

346.65(1)(1) Except as provided in sub. (5m), any person who violates s. 346.62 (2):

346.65(1)(a) (a) May be required to forfeit not less than $25 nor more than $200, except as provided in par. (b).

346.65(1)(b) (b) May be fined not less than $50 nor more than $500 or imprisoned for not more than one year in the county jail or both if the total of convictions under s. 346.62 (2) or a local ordinance in conformity therewith or a law of a federally recognized American Indian tribe or band in this state in conformity with s. 346.62 (2) equals 2 or more in a 4-year period. The 4-year period shall be measured from the dates of the violations which resulted in the convictions.

346.65(2) (2)

346.65(2)(am)(am) Any person violating s. 346.63 (1):

346.65(2)(am)1. 1. Shall forfeit not less than $150 nor more than $300, except as provided in subds. 2. to 5. and par. (f).

346.65(2)(am)2. 2. Except as provided in pars. (bm) and (f), shall be fined not less than $350 nor more than $1,100 and imprisoned for not less than 5 days nor more than 6 months if the number of convictions under ss. 940.09 (1) and 940.25 in the person's lifetime, plus the total number of suspensions, revocations, and other convictions counted under s. 343.307 (1) within a 10-year period, equals 2, except that suspensions, revocations, or convictions arising out of the same incident or occurrence shall be counted as one.

346.65(2)(am)3. 3. Except as provided in pars. (cm), (f), and (g), shall be fined not less than $600 nor more than $2,000 and imprisoned for not less than 45 days nor more than one year in the county jail if the number of convictions under ss. 940.09 (1) and 940.25 in the person's lifetime, plus the total number of suspensions, revocations, and other convictions counted under s. 343.307 (1), equals 3, except that suspensions, revocations, or convictions arising out of the same incident or occurrence shall be counted as one.

346.65(2)(am)4. 4. Except as provided in subd. 4m. and pars. (dm), (f), and (g), shall be fined not less than $600 nor more than $2,000 and imprisoned for not less than 60 days nor more than one year in the county jail if the number of convictions under ss. 940.09 (1) and 940.25 in the person's lifetime, plus the total number of suspensions, revocations, and other convictions counted under s. 343.307 (1), equals 4, except that suspensions, revocations, or convictions arising out of the same incident or occurrence shall be counted as one.

346.65(2)(am)4m. 4m. Except as provided in pars. (f) and (g), is guilty of a Class H felony and shall be fined not less than $600 and imprisoned for not less than 6 months if the number of convictions under ss. 940.09 (1) and 940.25 in the person's lifetime, plus the total number of suspensions, revocations, and other convictions counted under s. 343.307 (1), equals 4 and the person committed an offense that resulted in a suspension, revocation, or other conviction counted under s. 343.307 (1) within 5 years prior to the day of current offense, except that suspensions, revocations, or convictions arising out of the same incident or occurrence shall be counted as one.

346.65(2)(am)5. 5. Except as provided in pars. (f) and (g), is guilty of a Class H felony and shall be fined not less than $600 and imprisoned for not less than 6 months if the number of convictions under ss. 940.09 (1) and 940.25 in the person's lifetime, plus the total number of suspensions, revocations and other convictions counted under s. 343.307 (1), equals 5 or 6, except that suspensions, revocations or convictions arising out of the same incident or occurrence shall be counted as one.

346.65(2)(am)6. 6. Except as provided in par. (f), is guilty of a Class G felony if the number of convictions under ss. 940.09 (1) and 940.25 in the person's lifetime, plus the total number of suspensions, revocations, and other convictions counted under s. 343.307 (1), equals 7, 8, or 9, except that suspensions, revocations, or convictions arising out of the same incident or occurrence shall be counted as one. The confinement portion of a bifurcated sentence imposed on the person under s. 973.01 shall be not less than 3 years.

346.65(2)(am)7. 7. Except as provided in par. (f), is guilty of a Class F felony if the number of convictions under ss. 940.09 (1) and 940.25 in the person's lifetime, plus the total number of suspensions, revocations, and other convictions counted under s. 343.307 (1), equals 10 or more except that suspensions, revocations, or convictions arising out of the same incident or occurrence shall be counted as one. The confinement portion of a bifurcated sentence imposed on the person under s. 973.01 shall be not less than 4 years.

346.65(2)(bm) (bm) In any county that opts to offer a reduced minimum period of imprisonment for the successful completion of a probation period that includes alcohol and other drug treatment, if the number of convictions under ss. 940.09 (1) and 940.25 in the person's lifetime, plus the total number of suspensions, revocations, and other convictions counted under s. 343.307 (1) within a 10-year period, equals 2, except that suspensions, revocations, or convictions arising out of the same incident or occurrence shall be counted as one, the fine shall be the same as under par. (am) 2., but the period of imprisonment shall be not less than 5 days, except that if the person successfully completes a period of probation that includes alcohol and other drug treatment, the period of imprisonment shall be not less than 5 nor more than 7 days. A person may be sentenced under this paragraph or under par. (cm) or (dm) or sub. (2j) (bm), (cm), or (cr) or (3r) once in his or her lifetime.

346.65(2)(cm) (cm) In any county that opts to offer a reduced minimum period of imprisonment for the successful completion of a probation period that includes alcohol and other drug treatment, if the number of convictions under ss. 940.09 (1) and 940.25 in the person's lifetime, plus the total number of suspensions, revocations, and other convictions counted under s. 343.307 (1) equals 3, except that suspensions, revocations, or convictions arising out of the same incident or occurrence shall be counted as one, the fine shall be the same as under par. (am) 3., but the period of imprisonment shall be not less than 45 days, except that if the person successfully completes a period of probation that includes alcohol and other drug treatment, the period of imprisonment shall be not less than 14 days. A person may be sentenced under this paragraph or under par. (bm) or (dm) or sub. (2j) (bm), (cm), or (cr) or (3r) once in his or her lifetime.

346.65(2)(dm) (dm) In any county that opts to offer a reduced minimum period of imprisonment for the successful completion of a probation period that includes alcohol and other drug treatment, if the number of convictions under ss. 940.09 (1) and 940.25 in the person's lifetime, plus the total number of suspensions, revocations, and other convictions counted under s. 343.307 (1) equals 4, and par. (am) 4m. does not apply, except that suspensions, revocations, or convictions arising out of the same incident or occurrence shall be counted as one, the fine shall be the same as under par. (am) 4., but the period of imprisonment shall be not less than 60 days, except that if the person successfully completes a period of probation that includes alcohol and other drug treatment, the period of imprisonment shall be not less than 29 days. A person may be sentenced under this paragraph or under par. (bm) or (cm) or sub. (2j) (bm), (cm), or (cr) or (3r) once in his or her lifetime.

346.65(2)(f) (f)

346.65(2)(f)1.1. If there was a minor passenger under 16 years of age in the motor vehicle at the time of the violation that gave rise to the conviction under s. 346.63 (1), the person shall be fined not less than $350 nor more than $1,100 and imprisoned for not less than 5 days nor more than 6 months, except as provided in subd. 2.

346.65(2)(f)2. 2. If there was a minor passenger under 16 years of age in the motor vehicle at the time of the violation that gave rise to the conviction under s. 346.63 (1), the applicable minimum and maximum fines and imprisonment under par. (am) 2. to 7. for the conviction are doubled. An offense under s. 346.63 (1) that subjects a person to a penalty under par. (am) 3., 4., 4m., 5., 6., or 7. when there is a minor passenger under 16 years of age in the motor vehicle is a felony and the place of imprisonment shall be determined under s. 973.02.

346.65(2)(g) (g)

346.65(2)(g)1.1. If a person convicted had an alcohol concentration of 0.17 to 0.199, the applicable minimum and maximum fines under par. (am) 3. to 5. are doubled.

346.65(2)(g)2. 2. If a person convicted had an alcohol concentration of 0.20 to 0.249, the applicable minimum and maximum fines under par. (am) 3. to 5. are tripled.

346.65(2)(g)3. 3. If a person convicted had an alcohol concentration of 0.25 or above, the applicable minimum and maximum fines under par. (am) 3. to 5. are quadrupled.

346.65(2c) (2c) In sub. (2) (am) 2., 3., 4., 4m., 5., 6., and 7., the time period shall be measured from the dates of the refusals or violations that resulted in the revocation or convictions. If a person has a suspension, revocation, or conviction for any offense under a local ordinance or a state statute of another state that would be counted under s. 343.307 (1), that suspension, revocation, or conviction shall count as a prior suspension, revocation, or conviction under sub. (2) (am) 2., 3., 4., 4m., 5., 6., and 7.

346.65(2e) (2e) If the court determines that a person does not have the ability to pay the costs and fine or forfeiture imposed under sub. (2) (am), (f), or (g), the court may reduce the costs, fine, and forfeiture imposed and order the person to pay, toward the cost of the assessment and driver safety plan imposed under s. 343.30 (1q) (c), the difference between the amount of the reduced costs and fine or forfeiture and the amount of costs and fine or forfeiture imposed under sub. (2) (am), (f), or (g).

346.65(2g) (2g)

346.65(2g)(a)(a) In addition to the authority of the court under s. 973.05 (3) (a) to provide that a defendant perform community service work for a public agency or a nonprofit charitable organization in lieu of part or all of a fine imposed under sub. (2) (am) 2., 3., 4., 4m., and 5., (f), and (g) and except as provided in par. (ag), the court may provide that a defendant perform community service work for a public agency or a nonprofit charitable organization in lieu of part or all of a forfeiture under sub. (2) (am) 1. or may require a person who is subject to sub. (2) to perform community service work for a public agency or a nonprofit charitable organization in addition to the penalties specified under sub. (2).

346.65(2g)(ag) (ag) If the court determines that a person does not have the ability to pay a fine imposed under sub. (2) (am) 2., 3., 4., 4m., or 5., (f), or (g), the court shall require the defendant to perform community service work for a public agency or a nonprofit charitable organization in lieu of paying the fine imposed or, if the amount of the fine was reduced under sub. (2e), in lieu of paying the remaining amount of the fine. Each hour of community service performed in compliance with an order under this paragraph shall reduce the amount of the fine owed by an amount determined by the court.

346.65(2g)(am) (am) Notwithstanding s. 973.05 (3) (b), an order under par. (a) or (ag) may apply only if agreed to by the organization or agency. The court shall ensure that the defendant is provided a written statement of the terms of the community service order and that the community service order is monitored. Any organization or agency acting in good faith to which a defendant is assigned pursuant to an order under this subsection has immunity from any civil liability in excess of $25,000 for acts or omissions by or impacting on the defendant. The issuance or possibility of the issuance of a community service order under this subsection does not entitle an indigent defendant who is subject to sub. (2) (am) 1. to representation by counsel under ch. 977.

346.65(2g)(b) (b) The court may require a person ordered to perform community service work under par. (a) or (ag), or under s. 973.05 (3) (a) if that person's fine resulted from violating s. 346.63 (2), 940.09 (1) or 940.25, to participate in community service work that demonstrates the adverse effects of substance abuse or of operating a vehicle while under the influence of an intoxicant or other drug, including working at an alcoholism treatment facility approved under s. 51.45, an emergency room of a general hospital or a driver awareness program under s. 346.637. The court may order the person to pay a reasonable fee, based on the person's ability to pay, to offset the cost of establishing, maintaining and monitoring the community service work ordered under this paragraph. If the opportunities available to perform community service work are fewer in number than the number of defendants eligible under this subsection, the court shall, when making an order under this paragraph, give preference to defendants who were under 21 years of age at the time of the offense. All provisions of par. (am) apply to any community service work ordered under this paragraph.

346.65(2g)(c) (c) If there was a minor passenger under 16 years of age in the motor vehicle or commercial motor vehicle at the time of the violation that gave rise to the conviction, the court may require a person ordered to perform community service work under par. (a) or (ag), under s. 973.05 (3) (a) if that person's fine resulted from violating s. 346.63 (2), (5) (a) or (6) (a), 940.09 (1) or 940.25, or under s. 973.05 (3) (a) if that person's fine resulted from violating s. 346.63 (1) (am) and the motor vehicle that the person was driving or operating was a commercial motor vehicle, to participate in community service work that benefits children or that demonstrates the adverse effects on children of substance abuse or of operating a vehicle while under the influence of an intoxicant or other drug. The court may order the person to pay a reasonable fee, based on the person's ability to pay, to offset the cost of establishing, maintaining and monitoring the community service work ordered under this paragraph.

346.65(2g)(d) (d) With respect to imprisonment under sub. (2) (am) 2., the court shall ensure that the person is imprisoned for not less than 5 days or ordered to perform not less than 30 days of community service work under s. 973.03 (3) (a).

346.65(2i) (2i) In addition to the authority of the court under sub. (2g) and s. 973.05 (3) (a), the court may order a defendant subject to sub. (2), or a defendant subject to s. 973.05 (3) (a) who violated s. 346.63 (2), 940.09 (1), or 940.25, to visit a site that demonstrates the adverse effects of substance abuse or of operating a vehicle while under the influence of an intoxicant or other drug, including an alcoholism treatment facility approved under s. 51.45 or an emergency room of a general hospital in lieu of part or all of any forfeiture imposed or in addition to any penalty imposed. The court may order the defendant to pay a reasonable fee, based on the person's ability to pay, to offset the costs of establishing, maintaining, and monitoring the visits ordered under this subsection. The court may order a visit to the site only if agreed to by the person responsible for the site. If the opportunities available to visit sites under this subsection are fewer than the number of defendants eligible for a visit, the court shall, when making an order under this subsection, give preference to defendants who were under 21 years of age at the time of the offense. The court shall ensure that the visit is monitored. A visit to a site may be ordered for a specific time and a specific day to allow the defendant to observe victims of vehicle accidents involving intoxicated drivers. If it appears to the court that the defendant has not complied with the court order to visit a site or to pay a reasonable fee, the court may order the defendant to show cause why he or she should not be held in contempt of court. Any organization or agency acting in good faith to which a defendant is assigned pursuant to an order under this subsection has immunity from any civil liability in excess of $25,000 for acts or omissions by or impacting on the defendant. The issuance or possibility of the issuance of an order under this subsection does not entitle an indigent defendant who is subject to sub. (2) (am) 1. to representation by counsel under ch. 977.

346.65(2j) (2j)

346.65(2j)(am)(am) Any person violating s. 346.63 (5):

346.65(2j)(am)1. 1. Shall forfeit not less than $150 nor more than $300 except as provided in subd. 2. or 3. or par. (d).

346.65(2j)(am)2. 2. Except as provided in pars. (bm) and (d), shall be fined not less than $300 nor more than $1,000 and imprisoned for not less than 5 days nor more than 6 months if the number of prior convictions under ss. 940.09 (1) and 940.25 in the person's lifetime, plus the total number of other convictions, suspension, and revocations counted under s. 343.307 (2) within a 10-year period, equals 2.

346.65(2j)(am)3. 3. Except as provided in pars. (cm), (cr), and (d), shall be fined not less than $600 nor more than $2,000 and imprisoned for not less than 45 days nor more than one year in the county jail if the number of convictions under ss. 940.09 (1) and 940.25 in the person's lifetime, plus the total number of other convictions, suspensions, and revocations counted under s. 343.307 (2), equals 3 or more.

346.65(2j)(bm) (bm) In any county that opts to offer a reduced minimum period of imprisonment for the successful completion of a probation period that includes alcohol and other drug treatment, if the number of convictions under ss. 940.09 (1) and 940.25 in the person's lifetime, plus the total number of suspensions, revocations, and other convictions counted under s. 343.307 (1) within a 10-year period, equals 2, except that suspensions, revocations, or convictions arising out of the same incident or occurrence shall be counted as one, the fine shall be the same as under par. (am) 2., but the period of imprisonment shall be not less than 5 days, except that if the person successfully completes a period of probation that includes alcohol and other drug treatment, the period of imprisonment shall be not less than 5 nor more than 7 days. A person may be sentenced under this paragraph or under par. (cm) or (cr) or sub. (2) (bm), (cm), or (dm) or (3r) once in his or her lifetime.

346.65(2j)(cm) (cm) In any county that opts to offer a reduced minimum period of imprisonment for the successful completion of a probation period that includes alcohol and other drug treatment, if the number of convictions under ss. 940.09 (1) and 940.25 in the person's lifetime, plus the total number of suspensions, revocations, and other convictions counted under s. 343.307 (1) equals 3, except that suspensions, revocations, or convictions arising out of the same incident or occurrence shall be counted as one, the fine shall be the same as under par. (am) 3., but the period of imprisonment shall be not less than 45 days, except that if the person successfully completes a period of probation that includes alcohol and other drug treatment, the period of imprisonment shall be not less than 14 days. A person may be sentenced under this paragraph or under par. (bm) or (cr) or sub. (2) (bm), (cm), or (dm) or (3r) once in his or her lifetime.

346.65(2j)(cr) (cr) In any county that opts to offer a reduced minimum period of imprisonment for the successful completion of a probation period that includes alcohol and other drug treatment, if the number of convictions under ss. 940.09 (1) and 940.25 in the person's lifetime, plus the total number of suspensions, revocations, and other convictions counted under s. 343.307 (1) equals 4, and sub. (2) (am) 4m. does not apply, except that suspensions, revocations, or convictions arising out of the same incident or occurrence shall be counted as one, the fine shall be the same as under par. (am) 3., but the period of imprisonment shall be not less than 60 days, except that if the person successfully completes a period of probation that includes alcohol and other drug treatment, the period of imprisonment shall be not less than 29 days. A person may be sentenced under this paragraph or under par. (bm) or (cm) or sub. (2) (bm), (cm), or (dm) or (3r) once in his or her lifetime.

346.65(2j)(d) (d) If there was a minor passenger under 16 years of age in the commercial motor vehicle at the time of the violation that gave rise to the conviction under s. 346.63 (5), the applicable minimum and maximum forfeitures, fines, or imprisonment under par. (am) 1., 2., or 3. for the conviction are doubled. An offense under s. 346.63 (5) that subjects a person to a penalty under par. (am) 3. when there is a minor passenger under 16 years of age in the commercial motor vehicle is a felony and the place of imprisonment shall be determined under s. 973.02.

346.65(2m) (2m)

346.65(2m)(a)(a) In imposing a sentence under sub. (2) for a violation of s. 346.63 (1) (am) or (b) or (5) or a local ordinance in conformity therewith, the court shall review the record and consider the aggravating and mitigating factors in the matter. If the amount of alcohol in the person's blood or urine or the amount of a restricted controlled substance in the person's blood is known, the court shall consider that amount as a factor in sentencing. The chief judge of each judicial administrative district shall adopt guidelines, under the chief judge's authority to adopt local rules under SCR 70.34, for the consideration of aggravating and mitigating factors.

346.65(2m)(b) (b) The court shall consider a report submitted under s. 85.53 (2) (d) when imposing a sentence under sub. (2), (2q) or (3m).

346.65(2q) (2q) Any person violating s. 346.63 (2m) shall forfeit $200. If there was a minor passenger under 16 years of age in the motor vehicle at the time of the violation that gave rise to the conviction under 346.63 (2m), the person shall be fined $400.

346.65(2r) (2r)

346.65(2r)(a)(a) In addition to the other penalties provided for violation of s. 346.63, a judge may order a defendant to pay restitution under s. 973.20.

346.65(2r)(b) (b) This subsection is applicable in actions concerning violations of local ordinances in conformity with s. 346.63.

346.65(2u) (2u)

346.65(2u)(a)(a) Any person violating s. 346.63 (7) shall forfeit $10.

346.65(2u)(b) (b) Upon his or her arrest for a violation of s. 346.63 (7), a person shall be issued an out-of-service order for a 24-hour period by the arresting officer under s. 343.305 (7) (b) or (9) (am).

346.65(2u)(c) (c) If a person arrested for a violation of s. 346.63 (7) refuses to take a test under s. 343.305, the refusal is a separate violation and the person is subject to revocation of the person's operating privilege under s. 343.305 (10) (em).

346.65(2w) (2w) In determining the number of prior convictions for purposes of sub. (2j), the court shall count convictions under ss. 940.09 (1) and 940.25 in the person's lifetime, plus other suspensions, revocations and convictions counted under s. 343.307 (2). Revocations, suspensions and convictions arising out of the same incident or occurrence shall be counted as one. The time period shall be measured from the dates of the refusals or violations which resulted in the revocation, suspension or convictions. If a person has a conviction under s. 940.09 (1) or 940.25 in the person's lifetime, or another suspension, revocation or conviction for any offense that is counted under s. 343.307 (2), that suspension, revocation or conviction shall count as a prior suspension, revocation or conviction under this section.

346.65(3) (3) Except as provided in sub. (5m), any person violating s. 346.62 (3) shall be fined not less than $300 nor more than $2,000 and may be imprisoned for not less than 30 days nor more than one year in the county jail.

346.65(3m) (3m) Except as provided in sub. (3p) or (3r), any person violating s. 346.63 (2) or (6) shall be fined not less than $300 nor more than $2,000 and may be imprisoned for not less than 30 days nor more than one year in the county jail. If there was a minor passenger under 16 years of age in the motor vehicle at the time of the violation that gave rise to the conviction under s. 346.63 (2) or (6), the offense is a felony, the applicable minimum and maximum fines or periods of imprisonment for the conviction are doubled and the place of imprisonment shall be determined under s. 973.02.

346.65(3p) (3p) Any person violating s. 346.63 (2) or (6) is guilty of a Class H felony if the person has one or more prior convictions, suspensions, or revocations, as counted under s. 343.307 (1). If there was a minor passenger under 16 years of age in the motor vehicle at the time of the violation that gave rise to the conviction under s. 346.63 (2) or (6), the offense is a felony and the applicable maximum fines or periods of imprisonment for the conviction are doubled.

346.65(3r) (3r) In any county that opts to offer a reduced minimum period of imprisonment for the successful completion of a probation period that includes alcohol and other drug treatment, any person violating s. 346.63 (2) or (6) shall be fined the same as under sub. (3m), but the period of imprisonment shall be not less than 30 days, except that if the person successfully completes a period of probation that includes alcohol and other drug treatment, the period of imprisonment shall be not less than 15 days. If there was a minor passenger under 16 years of age in the motor vehicle at the time of the violation that gave rise to the conviction under s. 346.63 (2) or (6), the offense is a felony, the applicable minimum and maximum fines or periods of imprisonment for the conviction are doubled and the place of imprisonment shall be determined under s. 973.02. A person may be sentenced under this subsection or under sub. (2) (bm) or (cm) or (2j) (bm) or (cm) once in his or her lifetime. This subsection does not apply to a person sentenced under sub. (3p).

346.65(4) (4) Any person violating s. 346.64 may be fined not less than $50 nor more than $500 or imprisoned not more than 6 months or both.

346.65(4m) (4m) Except as provided in sub. (5m), any person violating s. 346.62 (2m) shall forfeit not less than $300 nor more than $1,000.

346.65(4r) (4r)

346.65(4r)(a)(a) If a court imposes a forfeiture under sub. (4m) for a violation of s. 346.62 (2m), the court shall also impose a railroad crossing improvement surcharge under ch. 814 equal to 50% of the amount of the forfeiture.

346.65(4r)(b) (b) If a forfeiture is suspended in whole or in part, the railroad crossing improvement surcharge shall be reduced in proportion to the suspension.

346.65(4r)(c) (c) If any deposit is made for an offense to which this subsection applies, the person making the deposit shall also deposit a sufficient amount to include the railroad crossing improvement surcharge under this subsection. If the deposit is forfeited, the amount of the railroad crossing improvement surcharge shall be transmitted to the secretary of administration under par. (d). If the deposit is returned, the amount of the railroad crossing improvement surcharge shall also be returned.

346.65(4r)(d) (d) The clerk of the circuit court shall collect and transmit to the county treasurer the railroad crossing improvement surcharge as required under s. 59.40 (2) (m). The county treasurer shall then pay the secretary of administration as provided in s. 59.25 (3) (f) 2. The secretary of administration shall deposit all amounts received under this paragraph in the transportation fund to be appropriated under s. 20.395 (2) (gj).

346.65(5) (5) Except as provided in sub. (5m), any person violating s. 346.62 (4) is guilty of a Class I felony.

346.65(5m) (5m) If an operator of a vehicle violates s. 346.62 (2) to (4) where persons engaged in work in a highway maintenance or construction area or in a utility work area are at risk from traffic or where sanitation workers are at risk from traffic and the operator knows or should know that sanitation workers are present, any applicable minimum and maximum forfeiture or fine specified in sub. (1), (3), (4m), or (5) for the violation shall be doubled.

346.65(7) (7) A person convicted under sub. (2) (am) 2., 3., 4., 4m., 5., 6., or 7. or (2j) (am) 2. or 3. shall be required to remain in the county jail for not less than a 48-consecutive-hour period.

346.65 History History: 1971 c. 278; 1973 c. 218; 1977 c. 193; 1979 c. 221; 1981 c. 20; 1985 a. 80, 337; 1987 a. 3, 27, 398, 399; 1989 a. 105, 176, 271; 1991 a. 39, 251, 277, 315; 1993 a. 198, 317, 475; 1995 a. 44, 338, 359, 425; 1997 a. 27, 135, 199, 237, 277, 283, 295; 1999 a. 32, 109; 2001 a. 16 ss. 3443k, 4060gm, 4060hw, 4060hy; 2001 a. 109; 2003 a. 33, 97, 139, 326; 2005 a. 149, 317, 389; 2007 a. 97, 111; 2009 a. 100, 180; 2011 a. 258; 2013 a. 39.

346.65 Cross-reference Cross-reference: For suspension or revocation of operating privileges upon convictions for OWI see s. 343.30.

346.65 Annotation Penalty provisions of sub. (2) are mandatory and apply to subsequent violations committed prior to a conviction for the 1st offense. State v. Banks, 105 Wis. 2d 32, 313 N.W.2d 67 (1981).

346.65 Annotation When the accused was represented by counsel in proceedings leading to the 2nd conviction, but not the first, there was no violation of the right to counsel precluding incarceration for the 2nd conviction since the first offense was a civil forfeiture case. State v. Novak, 107 Wis. 2d 31, 318 N.W.2d 364 (1982).

346.65 Annotation The state has exclusive jurisdiction over 2nd offense for drunk driving. It is criminal and may not be prosecuted as an ordinance violation. County of Walworth v. Rohner, 108 Wis. 2d 713, 324 N.W.2d 682 (1982).

346.65 Annotation Under sub. (3), a fine is mandatory but a jail sentence is discretionary. State v. McKenzie, 139 Wis. 2d 171, 407 N.W.2d 274 (Ct. App. 1987).

346.65 Annotation Probation with a condition of 30-days' confinement in the county jail is inadequate to meet the mandatory imprisonment requirement of sub. (2) (c). State v. Meddaugh, 148 Wis. 2d 204, 435 N.W.2d 269 (Ct. App. 1988).

346.65 Annotation An OWI conviction in another state need not be under a law with the same elements as the Wisconsin statute to be counted as a prior conviction. State v. White, 177 Wis. 2d 121, 501 N.W.2d 463 (Ct. App. 1993).

346.65 Annotation A judgment entered in municipal court against a defendant for what is actually a second or subsequent offense is void. The state may proceed against the defendant criminally regardless of whether the judgment in municipal court is vacated. City of Kenosha v. Jensen, 184 Wis. 2d 91, 516 N.W.2d 4 (Ct. App. 1994).

346.65 Annotation The general requirements for establishing prior criminal offenses in s. 973.12 are not applicable to the penalty enhancement provisions for drunk driving offenses under sub. (2). There is no presumption of innocence accruing to the defendant as to prior convictions, but the accused must have an opportunity to challenge the existence of the prior offense. State v. Wideman, 206 Wis. 2d 91, 556 N.W.2d 737 (1996), 95-0852.

346.65 Annotation Sub. (2) is primarily a penalty enhancement statute. When a prior conviction is determined to be constitutionally defective, that conviction cannot be relied on for either charging or sentencing a present offense. State v. Foust, 214 Wis. 2d 568, 570 N.W.2d 905 (Ct. App. 1997), 97-0499.

346.65 Annotation Seizure and forfeiture under sub. (6) of a vehicle used in the commission of the crime is an in rem civil forfeiture to which the constitution's double jeopardy clause is inapplicable. State v. Konrath, 218 Wis. 2d 290, 577 N.W.2d 601 (1998), 96-1261.

346.65 Annotation The requirement under sub. (6) (k) that a court find a transfer to have been in good faith does not apply to security interests, but the creation of a security interest in a vehicle must be done in good faith in accordance with the Uniform Commercial Code. State v. Frankwick, 229 Wis. 2d 406, 599 N.W.2d 893 (Ct. App. 1999), 98-2484.

346.65 Annotation A trial court cannot accept guilty pleas to both a second and a third offense OWI, and then apply the increased penalties of third offense OWI to the second offense conviction at sentencing. There must be a conviction before the graduated penalties can be used. State v. Skibinski, 2001 WI App 109, 244 Wis. 2d 229, 629 N.W.2d 12, 00-1278.

346.65 Annotation A defendant convicted of a second or subsequent OWI is subject to the penalty enhancements provided for in both ss. 346.65 (2) and 939.62, if the application of each enhancer is based on a separate and distinct prior conviction or convictions. State v. Delaney, 2003 WI 9, 259 Wis. 2d 77, 658 N.W.2d 416, 01-1051.

346.65 Annotation Nothing in sub. (2m) (a) prohibits chief judges from linking the aggravating and mitigating factors with an appropriate sentence within the broader range of sentences allowed under s. 346.65 when adopting guidelines for their districts. A court may refer to the guidelines when sentencing under s. 346.63 (1) (a), but as the guidelines specifically only apply to s. 343.63 (1) (b) and (5), it is inappropriate for a court to apply the guidelines as the sole basis for its sentence in a s. 346.63 (1) (a) case. That the various judicial districts have different guidelines and defendants may receive different sentences based on where the crime was committed does not make guidelines adopted under sub. (2m) (a) unconstitutional. State v. Jorgensen, 2003 WI 105, 264 Wis. 2d 157, 667 N.W.2d 318, 01-2690.

346.65 Annotation The proper time to determine the number of a defendant's prior OWI convictions for sentence enhancement purposes is at sentencing, regardless of whether some convictions may have occurred after a defendant committed the present offense. State v. Matke, 2005 WI App 4, 278 Wis. 2d 403, 692 N.W.2d 265, 03-2278.

346.65 Annotation Although the defendant's Michigan and Wisconsin convictions stemmed from one continuous stint of driving, they arose from two separate incidents — one incident in Michigan and one incident in Wisconsin. Because the extraterritorial jurisdiction exceptions in Wisconsin and Michigan were not applicable to the defendant's separate convictions in Wisconsin and Michigan, each state had jurisdiction only over his act of driving while intoxicated within each state's own boundaries. State v. Holder, 2011 WI App 116, 337 Wis. 2d 79, 803 N.W.2d 82, 09-2952.

346.65 Annotation The elements of an underlying first-offense OWI need not be proven to a jury beyond a reasonable doubt in a criminal proceeding for a subsequent OWI violation. State v. Verhagen, 2013 WI App 16, 346 Wis. 2d 196, 827 N.W.2d 891, 11-2033.

346.65 Annotation Giving the language of sub. (2) (am) 6. its plain and ordinary meaning, in the event that a bifurcated sentence is imposed on a defendant who is found guilty of a seventh offense OWI, the circuit court must impose a minimum period of incarceration of three years. However, nothing in the plain language mandates that such a bifurcated sentence be imposed as a minimum sentence. State v. Williams, 2013 WI App 74, ___ Wis. 2d ___, ___ N.W.2d ___, 11-2868.

346.65 Annotation When a person is charged under s. 346.63 (1) with a 2nd offense, the charge may not be reduced to a first offense and the court may not sentence under s. 346.65 (2) (a) 1. The department of transportation must treat this as a 2nd offense for purposes of revocation. 69 Atty. Gen. 47.

346.65 Annotation An uncounseled civil forfeiture conviction may provide the basis for criminal penalties for a subsequent offense. Schindler v. Clerk of Circuit Court, 715 F.2d 341 (1983).

346.65 Annotation New Law's `Get Tough' Provisions Fall Short of the Mark. Pangman & Mutschler. Wis. Law. Feb. 1993.

346.65 Annotation Targeting the Repeat Offender. Emerson & Maasen. Wis. Law. Feb. 1993.

346.65 Annotation Wisconsin's New OWI Law. Mishlove & Stuckert. Wis. Law. June 2010.



346.655 Driver improvement surcharge.

346.655  Driver improvement surcharge.

346.655(1) (1) If a court imposes a fine or a forfeiture for a violation of s. 346.63 (1) or (5), or a local ordinance in conformity therewith, or s. 346.63 (2) or (6) or 940.25, or s. 940.09 where the offense involved the use of a vehicle, it shall impose a driver improvement surcharge under ch. 814 in an amount of $435 in addition to the fine or forfeiture, plus costs, fees, and other surcharges imposed under ch. 814.

346.655(2) (2)

346.655(2)(a)(a) Except as provided in par. (b), the clerk of court shall collect and transmit the amount under sub. (1) to the county treasurer as provided in s. 59.40 (2) (m). The county treasurer shall then make payment of 49.7 percent of the amount to the secretary of administration as provided in s. 59.25 (3) (f) 2.

346.655(2)(b) (b) If the forfeiture is imposed by a municipal court, the court shall transmit the amount to the treasurer of the county, city, town, or village, and that treasurer shall make payment of 49.7 percent of the amount to the secretary of administration as provided in s. 66.0114 (1) (bm). The treasurer of the city, town, or village shall transmit the remaining 50.3 percent of the amount to the treasurer of the county.

346.655(3) (3) All moneys collected from the driver improvement surcharge that are transmitted to the county treasurer under sub. (2) (a) or (b), except the amounts that the county treasurer is required to transmit to the secretary of administration under sub. (2) (a) or (b), shall be retained by the county treasurer and disbursed to the county department under s. 51.42 for services under s. 51.42 for drivers referred through assessment.

346.655(4) (4) Any person who fails to pay a driver improvement surcharge imposed under sub. (1) is subject to s. 343.30 (1z).

346.655 History History: 1981 c. 20; 1981 c. 314; 1983 a. 27 s. 2202 (20); 1985 a. 29, 337; 1987 a. 3, 27, 399; 1989 a. 31, 105; 1991 a. 39; 1993 a. 16; 1995 a. 27, 201; 1997 a. 27; 1999 a. 109; 1999 a. 150 s. 672; 2001 a. 16, 104; 2003 a. 30, 33, 139, 326; 2007 a. 111; 2009 a. 100; 2013 a. 20.

346.655 Annotation Imprisonment or suspension of a license under s. 345.47 (1) (a) and (b) does not eliminate the liability of a defendant for payment of a surcharge under s. 346.655. 73 Atty. Gen. 24.



346.66 Applicability of sections relating to accidents and accident reporting.

346.66  Applicability of sections relating to accidents and accident reporting.

346.66(1) (1)

346.66(1)(a)(a) In addition to being applicable upon highways, ss. 346.67 to 346.70 are applicable upon all premises held out to the public for use of their motor vehicles, all premises provided by employers to employees for the use of their motor vehicles, and all premises provided to tenants of rental housing in buildings of 4 or more units for the use of their motor vehicles, whether such premises are publicly or privately owned and whether or not a fee is charged for the use thereof.

346.66(1)(b) (b) Except as provided in sub. (2), ss. 346.67 to 346.70 do not apply to private parking areas at farms or single-family residences.

346.66(1)(c) (c) Sections 346.67 to 346.70 do not apply to accidents involving only snowmobiles, all-terrain vehicles, utility terrain vehicles, or vehicles propelled by human power or drawn by animals.

346.66(2) (2)

346.66(2)(a)(a) Sections 346.67, 346.68, and 346.69 apply to the operator of a vehicle that, whether by operator intention or lack of control, departs a highway or premises described in sub. (1) (a) immediately prior to an accident if the accident does not occur on real property owned or leased by the operator.

346.66(2)(b) (b) Sections 346.675 and 346.70 apply to an accident described in par. (a).

346.66 History History: 1971 c. 277; 1985 a. 29; 1995 a. 127; 2009 a. 62; 2011 a. 208.

346.66 Annotation The test for whether a premises is held out to the public is whether on any given day, potentially any resident of the community with a driver's license and access to a motor vehicle could use the premises in an authorized manner. State v. Carter, 229 Wis. 2d 200, 598 N.W.2d 619 (Ct. App. 1999), 98-1688.



346.665 Definition.

346.665  Definition. In ss. 346.67 to 346.72, notwithstanding s. 340.01 (42), "owner" means, with respect to a vehicle that is registered, or required to be registered, by a lessee of the vehicle under ch. 341, the lessee of the vehicle.

346.665 History History: 1997 a. 27.



346.67 Duty upon striking person or attended or occupied vehicle.

346.67  Duty upon striking person or attended or occupied vehicle.

346.67(1)(1) The operator of any vehicle involved in an accident resulting in injury to or death of any person or in damage to a vehicle which is driven or attended by any person shall immediately stop such vehicle at the scene of the accident or as close thereto as possible but shall then forthwith return to and in every event shall remain at the scene of the accident until the operator has fulfilled the following requirements:

346.67(1)(a) (a) The operator shall give his or her name, address and the registration number of the vehicle he or she is driving to the person struck or to the operator or occupant of or person attending any vehicle collided with; and

346.67(1)(b) (b) The operator shall, upon request and if available, exhibit his or her operator's license to the person struck or to the operator or occupant of or person attending any vehicle collided with; and

346.67(1)(c) (c) The operator shall render to any person injured in such accident reasonable assistance, including the carrying, or the making of arrangements for the carrying, of such person to a physician, surgeon or hospital for medical or surgical treatment if it is apparent that such treatment is necessary or if such carrying is requested by the injured person.

346.67(2) (2) Any stop required under sub. (1) shall be made without obstructing traffic more than is necessary.

346.67 History History: 1991 a. 316; 1997 a. 258.

346.67 Annotation Violation of this section is a felony. State ex rel. McDonald v. Douglas Cty. Cir. Ct. 100 Wis. 2d 569, 302 N.W.2d 462 (1981).

346.67 AnnotationElements of the duty under this section are discussed. State v. Lloyd, 104 Wis. 2d 49, 310 N.W.2d 617 (Ct. App. 1981).

346.67 Annotation Failure to stop and render aid to multiple victims of a single accident may result in multiple charges without multiplicity defects arising. State v. Hartnek, 146 Wis. 2d 188, 430 N.W.2d 361 (Ct. App. 1988).

346.67 Annotation A "person injured" in sub. (1) (c) includes a person who is fatally injured. A subsequent determination of instantaneous death does not absolve a person of the duty to investigate whether assistance is possible. State v. Swatek, 178 Wis. 2d 1, 502 N.W.2d 909 (Ct. App. 1993).

346.67 Annotation "Accident" in sub. (1) means an unexpected, undesirable event and may encompass intentional conduct. By including intentional conduct within the definition, the reporting requirements do not infringe on the 5th amendment privilege against self-incrimination. State v. Harmon, 2006 WI App 214, 296 Wis. 2d 861, 723 N.W. 2d 732, 05-2480.

346.67 Annotation "Accident" in the context of sub. (1) includes, at a minimum, the operator's loss of control of the vehicle that results in a collision. Because the defendant's loss of control of the vehicle occurred on the highway, even though the resulting collision occurred off the highway, she was "involved in an accident" "upon a highway" within the meaning of sub. (1) and s. 346.02 (1). State v. Dartez, 2007 WI App 126, 301 Wis. 2d 499, 731 N.W.2d 340, 06-1845.

346.67 Annotation Sub. (1) requires an operator of a vehicle to identify him or herself as the operator of the vehicle. State v. Wuteska, 2007 WI App 157, 303 Wis. 2d 646, 735 N.W.2d 574, 06-2248.



346.675 Vehicle owner's liability for failing to stop at the scene of an accident.

346.675  Vehicle owner's liability for failing to stop at the scene of an accident.

346.675(1) (1) Subject to s. 346.01 (2), the owner of a vehicle operated in the commission of a violation of s. 346.67 (1), 346.68, or 346.69 shall be liable for the violation as provided in this section.

346.675(2) (2) Any person who observes a violation of s. 346.67 (1), 346.68, or 346.69 may, within 24 hours after observing the violation, report the violation to a traffic officer of the county or municipality in which the violation occurred. If possible, the report shall contain the following information:

346.675(2)(a) (a) A description of the violation alleged.

346.675(2)(b) (b) The time and the approximate location at which the violation occurred.

346.675(2)(c) (c) The vehicle registration number and color of all vehicles involved in the violation.

346.675(2)(d) (d) Identification of each vehicle involved in the violation as an automobile, station wagon, motor truck, motor bus, motorcycle, or other type of vehicle.

346.675(2)(e) (e) If the violation included damage to property other than a vehicle, a description of such property.

346.675(3) (3)

346.675(3)(a)(a) Within 72 hours after receiving a report containing all of the information in sub. (2), the traffic officer may investigate the violation and, after verifying the information provided under sub. (2) (c) to (e) and determining that there is probable cause to believe that a violation of s. 346.67 (1), 346.68, or 346.69 has occurred, may prepare a uniform traffic citation under s. 345.11 and personally serve it upon the owner of the vehicle being operated in the commission of the violation of s. 346.67 (1), 346.68, or 346.69.

346.675(3)(b) (b) If with reasonable diligence the owner specified in par. (a) cannot be served under par. (a), service may be made by leaving a copy of the citation at the owner's usual place of abode within this state in the presence of a competent member of the family at least 14 years of age, who shall be informed of the contents thereof.

346.675(3)(c) (c) If with reasonable diligence the owner specified in par. (a) cannot be served under par. (a) or (b) or if the owner specified in par. (a) lives outside of the jurisdiction of the issuing authority, service may be made by certified mail addressed to the owner's last-known address.

346.675(4) (4)

346.675(4)(a)(a) Except as provided in par. (b), it shall be no defense to a violation of this section that the owner was not operating the vehicle at the time of the violation.

346.675(4)(b) (b) The following are defenses to a violation of this section:

346.675(4)(b)1. 1. That a report that the vehicle was stolen was given to a traffic officer before the violation occurred or within a reasonable time after the violation occurred.

346.675(4)(b)2. 2. If the owner of the vehicle, including a lessee specified in subd. 3., or a person on a trial run specified in subd. 4. provides a traffic officer with the name and address of the person operating the vehicle at the time of the violation and sufficient information for the officer to determine that probable cause does not exist to believe that the owner of the vehicle was operating the vehicle at the time of the violation, then the person operating the vehicle shall be charged under s. 346.67 (1), 346.68, or 346.69 and the owner, including a lessee, or person on a trial run shall not be charged under this section.

346.675(4)(b)3. 3. Subject to subd. 2., if the vehicle is owned by a lessor of vehicles and at the time of the violation the vehicle was in the possession of a lessee, and the lessor provides a traffic officer with the information required under s. 343.46 (3), then the lessee and not the lessor shall be charged under this section.

346.675(4)(b)4. 4. Subject to subd. 2., if the vehicle is owned by a dealer as defined in s. 340.01 (11) (intro.) but including the persons specified in s. 340.01 (11) (a) to (d), and at the time of the violation the vehicle was being operated by any person on a trial run, and if the dealer provides a traffic officer with the name, address, and operator's license number of the person authorized to operate the vehicle on the trial run, then this person, and not the dealer, shall be charged under this section.

346.675(4)(b)5. 5. That another person has been convicted under s. 346.67 (1), 346.68, or 346.69 for the violation of s. 346.67 (1), 346.68, or 346.69 specified in sub. (1).

346.675 History History: 2005 a. 411.



346.68 Duty upon striking unattended vehicle.

346.68  Duty upon striking unattended vehicle. The operator of any vehicle which collides with any vehicle which is unattended shall immediately stop and either locate and notify the operator or owner of such vehicle of the name and address of the operator and owner of the vehicle striking the unattended vehicle or leave in a conspicuous place in the vehicle struck, a written notice giving the name and address of the operator and of the owner of the vehicle doing the striking and a statement of the circumstances thereof. Any such stop shall be made without obstructing traffic more than is necessary.

346.68 History History: 1997 a. 258.

346.68 Annotation A driver's knowledge of a collision with an unattended vehicle need not be proved under this section. 68 Atty. Gen. 274.



346.69 Duty upon striking property on or adjacent to highway.

346.69  Duty upon striking property on or adjacent to highway. The operator of any vehicle involved in an accident resulting only in damage to fixtures or other property legally upon or adjacent to a highway shall take reasonable steps to locate and notify the owner or person in charge of such property of such fact and of the operator's name and address and of the registration number of the vehicle the operator is driving and shall upon request and if available exhibit his or her operator's license and shall make report of such accident when and as required in s. 346.70.

346.69 History History: 1991 a. 316.



346.70 Duty to report accident; assistance following accident.

346.70  Duty to report accident; assistance following accident.

346.70(1)(1)  Immediate notice of accident. The operator or occupant of a vehicle involved in an accident resulting in injury to or death of any person, any damage to state or other government-owned property, except a state or other government-owned vehicle, to an apparent extent of $200 or more, or total damage to property owned by any one person or to a state or other government-owned vehicle to an apparent extent of $1,000 or more shall immediately by the quickest means of communication give notice of such accident to the police department, the sheriff's department or the traffic department of the county or municipality in which the accident occurred or to a state traffic patrol officer. In this subsection, "injury" means injury to a person of a physical nature resulting in death or the need of first aid or attention by a physician or surgeon, whether or not first aid or medical or surgical treatment was actually received; "total damage to property owned by one person" means the sum total cost of putting the property damaged in the condition it was before the accident, if repair thereof is practical, and if not practical, the sum total cost of replacing such property. For purposes of this subsection if any property which is damaged is held in a form of joint or multiple ownership, the property shall be considered to be owned by one person.

346.70(1m) (1m) Law enforcement contact and involvement following an accident.

346.70(1m)(a)(a)

346.70(1m)(a)1.1. No person in the business of towing, recovery, or repair of motor vehicles may contract for retrieval, recovery, or removal from the scene of a traffic accident described in sub. (1) of any motor vehicle that has sustained damage unless the person notifies, or has been contacted by, a law enforcement agency prior to retrieval, recovery, or removal of the vehicle.

346.70(1m)(a)2. 2. This paragraph does not apply with respect to removal of a motor vehicle from the roadway at the scene of an accident if such removal is necessary to avoid imminent danger to motorists or other persons.

346.70(1m)(b) (b) No person may knowingly assist an operator or occupant of a motor vehicle involved in an accident as described in sub. (1) to flee the scene of the accident unless the accident has, or the person is advised that the accident has, first been reported to a law enforcement agency, except to provide medical assistance.

346.70(2) (2) Written report of accident. Unless a report is made under sub. (4) by a law enforcement agency, within 10 days after an accident of the type described in sub. (1), the operator of a vehicle involved in the accident shall forward a written report of the accident to the department. The department may accept or require a report of the accident to be filed by an occupant or the owner in lieu of a report from the operator. Every accident report required to be made in writing shall be made on the appropriate form approved by the department and shall contain all of the information required therein unless not available. The report shall include information sufficient to enable the department to determine whether the requirements for deposit of security under s. 344.14 are inapplicable by reason of the existence of insurance or other exceptions specified in ch. 344.

346.70(3) (3) Who to report when operator unable. Whenever the operator of a vehicle is physically incapable of giving the notice and making the report required by subs. (1) and (2), the owner of the vehicle involved in the accident shall give the notice and make the report required by subs. (1) and (2). If the owner of the vehicle is physically or mentally incapable of making the report required by sub. (2), and if there was another occupant in the vehicle at the time of the accident capable of making the report, the occupant shall make the report.

346.70(3m) (3m) Duty of department with respect to accident reports.

346.70(3m)(a)(a) The department may require any operator, occupant or owner of a vehicle involved in an accident of which report must be made as provided in this section to file supplemental reports whenever the original report is insufficient in the opinion of the department and may require witnesses of accidents to render reports to the department.

346.70(3m)(b) (b) The department shall tabulate and may analyze all accident reports and shall publish annually or at more frequent intervals statistical information based thereon as to the number and circumstances of traffic accidents.

346.70(3m)(c) (c) The department shall prepare and supply at its own expense to police departments, coroners, sheriffs and other suitable agencies or individuals, forms or an automated format for accident reports required to be made to the department. Any report forms and automated format shall call for sufficiently detailed information to disclose with reference to a traffic accident the cause, conditions then existing, and the persons and vehicles involved.

346.70(4) (4) Police and traffic agencies to report.

346.70(4)(a)(a) Every law enforcement agency investigating or receiving a report of a traffic accident as described in sub. (1) shall forward an original written report of the accident or a report of the accident in an automated format to the department within 10 days after the date of the accident.

346.70(4)(b) (b) The reports shall be made on a uniform traffic accident report form or in an automated format prescribed by the secretary. The uniform traffic accident report form shall be supplied by the secretary in sufficient quantities to meet the requirements of the department and the law enforcement agency.

346.70(4)(f) (f) Notwithstanding s. 346.73, any person may with proper care, during office hours, and subject to such orders or regulations as the custodian thereof prescribes, examine or copy such uniform traffic accident reports, including supplemental or additional reports, statements of witnesses, photographs and diagrams, retained by local authorities, the state traffic patrol or any other investigating law enforcement agency.

346.70(4)(g) (g) The department, upon request of local enforcement agencies, shall make available to them compilations of data obtained from such reports.

346.70(4)(h) (h) Every law enforcement agency investigating or receiving a report of a traffic accident as described in sub. (1) shall forward a copy of the report of the accident to the county traffic safety commission or to the person designated to maintain spot maps under s. 83.013 (1) (a) in the county where the accident occurred when the accident occurred on a county or town road or on a street where the population of the city, village or town is less than 5,000. For traffic accidents occurring within a city or village with a population of 5,000 or more, the law enforcement agency investigating or receiving a report shall forward a copy of the report of the accident to the city or village where the accident occurred.

346.70(4)(i) (i) Whenever a law enforcement officer investigates or receives a report of a traffic accident subject to sub. (1), in which the operator of any vehicle involved in the accident displays a driver's license issued by the federal department of state or otherwise claims immunities or privileges under 22 USC 254a to 258a with respect to the operator's violation of any state traffic law or any local traffic law enacted by any local authority in accordance with s. 349.06, the officer shall do all of the following:

346.70(4)(i)1. 1. As soon as practicable, contact the diplomatic security command center of the office of foreign missions, diplomatic motor vehicle office, within the federal department of state, to verify the status and immunity, if any, of the driver claiming diplomatic immunity.

346.70(4)(i)2. 2. Within 10 days after the date of the accident, forward a copy of the report of the accident, at no charge, to the diplomatic security command center of the office of foreign missions, diplomatic motor vehicle office, within the federal department of state.

346.70(5) (5) Falsifying reports. No person shall falsely make and file or transmit any accident report or knowingly make a false statement in any accident report which is filed or transmitted pursuant to this section.

346.70 History History: 1975 c. 240, 381; 1977 c. 29 ss. 1486, 1654 (7) (a), (c); 1977 c. 100; 1979 c. 99; 1981 c. 20, 133, 314; 1985 a. 29; 1987 a. 211; 1993 a. 246, 437; 1995 a. 113; 2001 a. 27; 2005 a. 253; 2009 a. 276; 2011 a. 256.

346.70 Annotation Items subject to examination under s. 346.70 (4) (f) may not be withheld by the prosecution under the common law rule that investigative material may be withheld from a criminal defendant. State ex rel. Young v. Shaw, 165 Wis. 2d 276, 477 N.W.2d 340 (Ct. App. 1991).

346.70 Annotation A county sheriff's department is not a consumer reporting agency subject to the fair credit reporting act for reports under sub. (4). However, the federal trade commission has taken an opposite position. 63 Atty. Gen. 364.



346.71 Coroners or medical examiners to report; require blood specimen.

346.71  Coroners or medical examiners to report; require blood specimen.

346.71(1) (1) Every coroner or medical examiner shall, on or before the 10th day of each month, report in writing any accident involving a motor vehicle occurring within the coroner's or medical examiner's jurisdiction resulting in the death of any person during the preceding calendar month. If the accident involved an all-terrain vehicle or utility terrain vehicle, the report shall be made to the department of natural resources and shall include the information specified by that department. If the accident involved any other motor vehicle, the report shall be made to the department and shall include the information specified by the department. The coroner or medical examiner of the county where the death occurs, if the accident occurred in another jurisdiction, shall, immediately upon learning of the death, report it to the coroner or medical examiner of the county where the accident occurred, as provided in s. 979.01 (1).

346.71(2) (2) In cases of death involving a motor vehicle in which the decedent was the operator of a motor vehicle, a pedestrian 14 years of age or older or a bicycle or electric personal assistive mobility device operator 14 years of age or older and who died within 6 hours of the time of the accident, the coroner or medical examiner of the county where the death occurred shall require that a blood specimen of at least 10 cc. be withdrawn from the body of the decedent within 12 hours after his or her death, by the coroner or medical examiner or by a physician so designated by the coroner or medical examiner or by a qualified person at the direction of the physician. All funeral directors shall obtain a release from the coroner or medical examiner of the county where the accident occurred as provided in s. 979.01 (4) prior to proceeding with embalming any body coming under the scope of this section. The blood so drawn shall be forwarded to a laboratory approved by the department of health services for analysis of the alcoholic content of the blood specimen. The coroner or medical examiner causing the blood to be withdrawn shall be notified of the results of each analysis made and shall forward the results of each such analysis to the department of health services. If the death involved a motor vehicle, the department shall keep a record of all such examinations to be used for statistical purposes only and the department shall disseminate and make public the cumulative results of the examinations without identifying the individuals involved. If the death involved an all-terrain vehicle or utility terrain vehicle, the department of natural resources shall keep a record of all such examinations to be used for statistical purposes only and the department of natural resources shall disseminate and make public the cumulative results of the examinations without identifying the individuals involved.

346.71(3) (3) In a case of death involving a motor vehicle in which the accident and the death occur in different counties, the county where the death occurs may charge the county where the accident occurs a reasonable fee for withdrawing the blood specimen from the body of the decedent as required under sub. (2).

346.71 History History: 1973 c. 272; 1977 c. 29 s. 1654 (7) (a); 1977 c. 273; 1983 a. 485; 1985 a. 29; 1987 a. 302; 1995 a. 27 s. 9126 (19); 2001 a. 90; 2007 a. 20 s. 9121 (6) (a); 2011 a. 208.

346.71 Annotation Coroners' blood test records under sub. (2) are not confidential. Test results are presumptively accurate. Staples v. Glienke, 142 Wis. 2d 19, 416 N.W.2d 920 (Ct. App. 1987).



346.72 Garages to keep record of repairs of accident damage.

346.72  Garages to keep record of repairs of accident damage. The person in charge of any garage or repair shop to which is brought any motor vehicle which shows evidence of having been involved in an accident shall keep a record of the date such vehicle is brought in and the nature of the repair, the name and address of the owner, and the make, year and registration number of the vehicle. Such record shall be kept in the place of business during business hours and shall be open to inspection by any traffic officer. Shop records normally kept by garages and repair shops are adequate for the purpose of this section if they contain the information specified in this section.



346.73 Accident reports not to be used in trial.

346.73  Accident reports not to be used in trial. Notwithstanding s. 346.70 (4) (f), accident reports required to be filed with or transmitted to the department or a county or municipal authority shall not be used as evidence in any judicial trial, civil or criminal, arising out of an accident, except that such reports may be used as evidence in any administrative proceeding conducted by the department. The department shall furnish upon demand of any person who has or claims to have made such a report, or upon demand of any court, a certificate showing that a specified accident report has or has not been made to the department solely to prove a compliance or a failure to comply with the requirement that such a report be made to the department.

346.73 History History: 1971 c. 253; 1977 c. 29 s. 1654 (7) (a); 1993 a. 437.



346.74 Penalty for violating sections 346.67 to 346.73

346.74  Penalty for violating sections 346.67 to 346.73.

346.74(1)(1) Any person violating s. 346.72 may be required to forfeit not less than $20 nor more than $40 for the first offense and may be required to forfeit not less than $50 nor more than $100 for the 2nd or subsequent conviction within a year.

346.74(2) (2) Any person violating s. 346.70 (2) or (3), 346.71 or 346.73 may be required to forfeit not less than $40 nor more than $200 for the first offense and may be required to forfeit not less than $100 nor more than $500 for the 2nd or subsequent conviction within a year.

346.74(2g) (2g) Any operator of a vehicle, and any occupant of a vehicle who is at least 16 years of age, who violates s. 346.70 (1) may be required to forfeit not less than $200 nor more than $500 for the first offense and may be required to forfeit not less than $300 nor more than $500 for the 2nd or subsequent conviction within a year.

346.74(2r) (2r) Any person violating s. 346.70 (1m) may be required to forfeit not less than $40 nor more than $200.

346.74(3) (3) Any person violating s. 346.68 or 346.69 may be required to forfeit not more than $200.

346.74(4) (4) Any person violating s. 346.70 (5) may be required to forfeit not less than $25 nor more than $50.

346.74(5) (5) Any person violating any provision of s. 346.67 (1):

346.74(5)(a) (a) Shall be fined not less than $300 nor more than $1,000 or imprisoned not more than 6 months or both if the accident did not involve death or injury to a person.

346.74(5)(b) (b) May be fined not more than $10,000 or imprisoned for not more than 9 months or both if the accident involved injury to a person but the person did not suffer great bodily harm.

346.74(5)(c) (c) Is guilty of a Class E felony if the accident involved injury to a person and the person suffered great bodily harm.

346.74(5)(d) (d) Is guilty of a Class D felony if the accident involved death to a person.

346.74(5)(e) (e) Is guilty of a felony if the accident involved death or injury to a person.

346.74(6) (6)

346.74(6)(a)(a) A vehicle owner or other person found liable under s. 346.675 with respect to a violation of s. 346.67 (1) may be required to forfeit not more than $1,000.

346.74(6)(b) (b) A vehicle owner or other person found liable under s. 346.675 with respect to a violation of s. 346.68 or 346.69 may be required to forfeit not more than $100.

346.74(6)(c) (c) Imposition of liability under s. 346.675 shall not result in suspension or revocation of a person's operating privilege under s. 343.30 or 343.31, nor shall it result in demerit points being recorded on a person's driving record under s. 343.32 (2) (a).

346.74 History History: 1971 c. 278; 1973 c. 218; 1981 c. 20, 70; 1997 a. 258, 283; 2001 a. 109; 2003 a. 74; 2005 a. 411; 2011 a. 256.

346.74 Annotation Although sub. (5) (b) establishes a maximum of 9 months' imprisonment for a violation of s. 346.67 (1) when the accident involves injury to a person but not great bodily harm, and offenses punishable by a maximum period of incarceration of less than one year are ordinarily classified as misdemeanors under ss. 939.60 and 973.02, sub. (5) (e) states that a violation of s. 346.67 (1) is "a felony if the accident involved death or injury to a person." Any inconsistency is resolved by the principle that when two statutes relate to the same subject matter, the more specific language controls, in this case the language providing that the offense is a felony. State v. Brandt, 2009 WI App 115, 321 Wis. 2d 84, 772 N.W.2d 674, 08-0550.



346.77 Responsibility of parent or guardian for violation of bicycle and play vehicle regulations.

346.77  Responsibility of parent or guardian for violation of bicycle and play vehicle regulations. No parent or guardian of any child shall authorize or knowingly permit such child to violate any of the provisions of ss. 346.78 to 346.804 and 347.489.

346.77 History History: 1983 a. 243 s. 66; 2001 a. 90.



346.78 Play vehicles not to be used on roadway.

346.78  Play vehicles not to be used on roadway. No person riding upon any play vehicle may attach the same or himself or herself to any vehicle upon a roadway or go upon any roadway except while crossing a roadway at a crosswalk.

346.78 History History: 1983 a. 243.



346.79 Special rules applicable to bicycles.

346.79  Special rules applicable to bicycles. Whenever a bicycle is operated upon a highway, bicycle lane or bicycle way the following rules apply:

346.79(1) (1) A person propelling a bicycle shall not ride other than upon or astride a permanent and regular seat attached thereto.

346.79(2) (2)

346.79(2)(a)(a) Except as provided in par. (b), no bicycle may be used to carry or transport more persons at one time than the number for which it is designed.

346.79(2)(b) (b) In addition to the operator, a bicycle otherwise designed to carry only the operator may be used to carry or transport a child seated in an auxiliary child's seat or trailer designed for attachment to a bicycle if the seat or trailer is securely attached to the bicycle according to the directions of the manufacturer of the seat or trailer.

346.79(3) (3) No person operating a bicycle shall carry any package, bundle or article which prevents the operator from keeping at least one hand upon the handle bars.

346.79(4) (4) No person riding a bicycle shall attach himself or herself or his or her bicycle to any vehicle upon a roadway.

346.79(5) (5) No person may ride a moped or motor bicycle with the power unit in operation upon a bicycle way.

346.79 History History: 1973 c. 182; 1977 c. 288; 1983 a. 243; 1985 a. 298; 1991 a. 316.

346.79 Annotation Sub. (2) is violated when 2 persons ride on a single bicycle designed for one person to which an additional seat, but no footrests or handgrips, has been added. 61 Atty. Gen. 360.



346.80 Riding bicycle or electric personal assistive mobility device on roadway.

346.80  Riding bicycle or electric personal assistive mobility device on roadway.

346.80(1) (1) In this section, "substandard width lane" means a lane that is too narrow for a bicycle or electric personal assistive mobility device and a motor vehicle to travel safely side by side within the lane.

346.80(2) (2)

346.80(2)(a)(a) Any person operating a bicycle or electric personal assistive mobility device upon a roadway at less than the normal speed of traffic at the time and place and under the conditions then existing shall ride as close as practicable to the right-hand edge or curb of the unobstructed traveled roadway, including operators who are riding 2 or more abreast where permitted under sub. (3), except:

346.80(2)(a)1. 1. When overtaking and passing another vehicle proceeding in the same direction.

346.80(2)(a)2. 2. When preparing for a left turn or U-turn at an intersection or a left turn into a private road or driveway.

346.80(2)(a)3. 3. When reasonably necessary to avoid unsafe conditions, including fixed or moving objects, parked or moving vehicles, pedestrians, animals, surface hazards or substandard width lanes that make it unsafe to ride along the right-hand edge or curb.

346.80(2)(b) (b) Notwithstanding par. (a), any person operating a bicycle or electric personal assistive mobility device upon a one-way highway having 2 or more lanes available for traffic may ride as near the left-hand edge or curb of the roadway as practicable.

346.80(2)(c) (c) Any person operating a bicycle or electric personal assistive mobility device upon a roadway shall exercise due care when passing a standing or parked vehicle or a vehicle proceeding in the same direction and, when passing a standing or parked vehicle that is a school bus that is not displaying flashing red warning lights as provided in s. 346.48 (1) or a motor bus, shall allow a minimum of 3 feet between the bicycle or electric personal assistive mobility device and the vehicle.

346.80(3) (3)

346.80(3)(a)(a) Persons riding bicycles or electric personal assistive mobility devices upon a roadway may ride 2 abreast if such operation does not impede the normal and reasonable movement of traffic. Bicycle or electric personal assistive mobility device operators riding 2 abreast on a 2-lane or more roadway shall ride within a single lane.

346.80(3)(b) (b) Persons riding bicycles upon a roadway may not ride more than 2 abreast except upon any path, trail, lane or other way set aside for the exclusive use of bicycles and electric personal assistive mobility devices.

346.80(4) (4) No person may operate a bicycle, electric personal assistive mobility device, or moped upon a roadway where a sign is erected indicating that bicycle, electric personal assistive mobility device, or moped riding is prohibited.

346.80(5) (5) Except as provided in ss. 346.23, 346.24, 346.37, and 346.38, every rider of a bicycle or electric personal assistive mobility device shall, upon entering on a highway, yield the right-of-way to motor vehicles.

346.80 History History: 1973 c. 182; 1977 c. 208, 288; 1979 c. 197; 1985 a. 69; 1995 a. 138; 2001 a. 90; 2009 a. 22, 97.



346.803 Riding bicycle or electric personal assistive mobility device on bicycle way.

346.803  Riding bicycle or electric personal assistive mobility device on bicycle way.

346.803(1) (1) Every person operating a bicycle or electric personal assistive mobility device upon a bicycle way shall:

346.803(1)(a) (a) Exercise due care and give an audible signal when passing a bicycle or electric personal assistive mobility device rider or a pedestrian proceeding in the same direction.

346.803(1)(b) (b) Obey each traffic signal or sign facing a roadway which runs parallel and adjacent to a bicycle way.

346.803(2) (2) Every person operating a bicycle or electric personal assistive mobility device upon a bicycle way open to 2-way traffic shall ride on the right side of the bicycle way.

346.803(3) (3) Every operator of a bicycle or electric personal assistive mobility device entering a bicycle way shall yield the right-of-way to all bicycles and pedestrians in the bicycle way.

346.803(4) (4) Except as provided in s. 349.236 (1) (bm), a person may operate an electric personal assistive mobility device upon any bicycle path.

346.803 History History: 1973 c. 182; 2001 a. 90.



346.804 Riding bicycle on sidewalk.

346.804  Riding bicycle on sidewalk. When local authorities under s. 346.94 (1) permit bicycles on the sidewalk, every person operating a bicycle upon a sidewalk shall yield the right-of-way to any pedestrian and shall exercise due care and give an audible signal when passing a bicycle or electric personal assistive mobility device rider or a pedestrian proceeding in the same direction.

346.804 History History: 1973 c. 182; 2001 a. 90.



346.805 Riding electric personal assistive mobility device on sidewalk.

346.805  Riding electric personal assistive mobility device on sidewalk. Except as provided in ss. 346.94 (18) (a) 2. and 349.236 (1) (b), a person may operate an electric personal assistive mobility device upon any sidewalk. Every person operating an electric personal assistive mobility device upon a sidewalk shall yield the right-of-way to any pedestrian or bicyclist and shall exercise due care and give an audible signal when passing a bicycle or other electric personal assistive mobility device or a pedestrian proceeding in the same direction.

346.805 History History: 2001 a. 90.



346.82 Penalty for violating sections 346.77 to 346.805

346.82  Penalty for violating sections 346.77 to 346.805.

346.82(1)(1) Any person violating ss. 346.77, 346.79 (1) to (3), or 346.80 to 346.805 may be required to forfeit not more than $20.

346.82(2) (2) Any person violating s. 346.78 or 346.79 (4) may be required to forfeit not less than $10 nor more than $20 for the first offense and not less than $25 nor more than $50 for the 2nd or subsequent conviction within a year.

346.82 History History: 1971 c. 278; 1973 c. 182; 1983 a. 243; 2001 a. 90; 2003 a. 321.



346.87 Limitations on backing.

346.87  Limitations on backing. The operator of a vehicle shall not back the same unless such movement can be made with reasonable safety.



346.88 Obstruction of operator's view or driving mechanism.

346.88  Obstruction of operator's view or driving mechanism.

346.88(1)(1) No person shall drive a vehicle when it is so loaded or when there are in the front seat such number of persons, or any persons so situated, as to obstruct the view of the operator to the front or to the sides or as to interfere with the operator having free use of both hands and feet to the operating mechanisms or controls of the vehicle.

346.88(2) (2) No passenger in a vehicle shall ride in such a position as to interfere with the operator's view ahead or to the sides or to interfere with the operator's control of the operating mechanism of the vehicle.

346.88(3) (3)

346.88(3)(a)(a) No person shall drive any motor vehicle with any sign, poster or other nontransparent material upon the front windshield, front side wings, side windows in the driver's compartment or rear window of such vehicle other than a certificate or other sticker issued by order of a governmental agency. Such permitted sticker shall not cover more than 15 square inches of glass surface and shall be placed in the lower left-hand corner of the windshield; the left corner being on the driver's left when seated behind the wheel.

346.88(3)(b) (b) No person shall drive any motor vehicle upon a highway with any object so placed or suspended in or upon the vehicle so as to obstruct the driver's clear view through the front windshield.

346.88(3)(c) (c) No person shall drive any motor vehicle upon a highway so loaded or with any object so placed or suspended in or upon the vehicle so as to obstruct the driver's clear vision through the rear window unless such vehicle is equipped with an outside rear view mirror meeting the requirements of s. 347.40.

346.88(3)(d) (d) Signal lamps used by authorized emergency vehicles shall not be considered a violation of this section.

346.88(4) (4) The windshield, side wings and side and rear windows of a motor vehicle shall be kept reasonably clean at all times.



346.89 Inattentive driving.

346.89  Inattentive driving.

346.89(1) (1) No person while driving a motor vehicle shall be so engaged or occupied as to interfere with the safe driving of such vehicle.

346.89(2) (2) No person shall drive any motor vehicle equipped with any device for visually receiving a television broadcast when such device is located in the motor vehicle at any point forward of the back of the operator's seat or when such device is visible to the operator while driving the motor vehicle.

346.89(3) (3)

346.89(3)(a)(a) No person may drive, as defined in s. 343.305 (1) (b), any motor vehicle while composing or sending an electronic text message or an electronic mail message.

346.89(3)(b) (b) This subsection does not apply to any of the following:

346.89(3)(b)1. 1. The operator of an authorized emergency vehicle.

346.89(3)(b)2. 2. The use of any device whose primary function is transmitting and receiving emergency alert messages and messages related to the operation of the vehicle or an accessory that is integrated into the electrical system of a vehicle, including a global positioning system device.

346.89(3)(b)3. 3. An amateur radio operator who holds a valid amateur radio operator's license issued by the federal communications commission when he or she is using dedicated amateur radio 2-way radio communication equipment and observing proper amateur radio operating procedures.

346.89(3)(b)4. 4. The use of a voice-operated or hands-free device if the driver of the motor vehicle does not use his or her hands to operate the device, except to activate or deactivate a feature or function of the device.

346.89(4) (4) Subject to sub. (3), no person who holds a probationary license issued under s. 343.085, or an instruction permit issued under s. 343.07, may drive, as defined in s. 343.305 (1) (b), any motor vehicle while using a cellular or other wireless telephone, except to report an emergency.

346.89 History History: 2009 a. 220; 2011 a. 164.



346.90 Following emergency vehicle.

346.90  Following emergency vehicle. The operator of any vehicle other than one on official business shall not follow an authorized emergency vehicle responding to a call or alarm closer than 500 feet or drive into or park his or her vehicle within the block where, or within 300 feet of the driveway entrance or similar point of access to a driveway or road on which, fire apparatus has stopped in response to an alarm. The personal vehicles of members of a volunteer fire department answering the alarm are considered on official business.

346.90 History History: 1975 c. 253, 421.



346.91 Crossing fire hose.

346.91  Crossing fire hose. No person without the consent of the fire department official in command may drive a vehicle over any unprotected hose of a fire department when such hose is laid down on any street or private driveway to be used at any training exercise, scene of an emergency, or alarm of emergency.

346.91 History History: 1985 a. 187; 2005 a. 144.



346.915 Following snowplows.

346.915  Following snowplows.

346.915(1) (1) In this section, "snowplow" means a vehicle that is operated by a person employed by or on behalf of an authority in charge of the maintenance of the highway to perform highway winter maintenance snow and ice removal, including plowing, salting, and sanding, during either a storm or cleanup following a storm and which is using lamps described in s. 347.26 (7).

346.915(2) (2)

346.915(2)(a)(a) The operator of any vehicle that is not a snowplow may not follow a snowplow closer than the following distances, if the snowplow is engaged in highway winter maintenance snow and ice removal, as described in sub. (1), and is using lamps described in s. 347.26 (7):

346.915(2)(a)1. 1. Two hundred feet upon any highway having a posted speed limit of more than 35 miles per hour.

346.915(2)(a)2. 2. Seventy-five feet upon any highway having a posted speed limit of 35 miles per hour or less.

346.915(2)(b) (b) Paragraph (a) does not apply when overtaking and passing a snowplow, but the fact that the operator of any vehicle follows the snowplow more closely than permitted by par. (a) for one mile or more or follows more closely than permitted by par. (a) when the snowplow is moving at the maximum speed limit is prima facie evidence that the operator of such following vehicle is violating par. (a).

346.915(2)(c) (c) Paragraph (a) does not apply to a snowplow that is stopped or standing in the highway.

346.915(3) (3) The operator of any vehicle that is not a snowplow and that approaches from the rear any snowplow that is engaged in highway winter maintenance snow and ice removal, as described in sub. (1), and is using lamps described in s. 347.26 (7) and that is stopped at an intersection shall stop not less than 20 feet from the snowplow and remain stopped until the snowplow resumes motion.

346.915 History History: 2001 a. 34; 2009 a. 255; 2011 a. 260.



346.92 Illegal riding.

346.92  Illegal riding.

346.92(1)(1) No person shall drive a vehicle when any person other than an employee engaged in the necessary discharge of the employee's duty is upon any portion thereof not designed or intended for the use of passengers.

346.92(2) (2) No person other than an employee engaged in the necessary discharge of the employee's duty shall ride upon any portion of a vehicle not designed or intended for the use of passengers.

346.92(3) (3) This section does not apply to persons riding within truck bodies in spaces intended for merchandise or to the operator of any such vehicle.

346.92 History History: 1991 a. 316.



346.922 Transporting children in cargo areas of motor trucks.

346.922  Transporting children in cargo areas of motor trucks.

346.922(1)(1) Notwithstanding s. 346.92, no person may operate upon a highway a motor truck having a gross weight of 10,000 pounds or less when any child under the age of 16 years is in an open cargo area of the motor truck.

346.922(2) (2) Subsection (1) does not apply to any of the following:

346.922(2)(a) (a) A person operating a farm truck in conjunction with farm operations.

346.922(2)(b) (b) A person operating a motor truck in a parade sanctioned by a local municipality.

346.922(2)(c) (c) A person operating a motor truck for the purpose of transporting licensed deer hunters during the authorized deer hunting season with firearms.

346.922 History History: 1995 a. 420.

346.922 Annotation This section is a safety statute intended to prevent any and all harms that could result from a child being transported in the open cargo area of a vehicle, including those resulting from a child's immature decision to jump from the cargo area of a moving vehicle. A destaging area of a parade falls under the exception under sub. (2) (b) for parades sanctioned by local municipalities. Nunez v. American Family Mutual Insurance, 2003 WI App 35, 260 Wis. 2d 377, 659 N.W.2d 171, 02-1041.



346.923 Human service vehicles; minimum operator qualifications.

346.923  Human service vehicles; minimum operator qualifications. Notwithstanding ss. 111.321, 111.322, and 111.335, no person may operate a human service vehicle transporting any passenger unless all of the following apply:

346.923(1) (1) The operator possesses a valid operator's license issued under ch. 343 or by another jurisdiction that authorizes the operation of the human service vehicle.

346.923(6) (6) The operator holds a valid school bus endorsement under s. 343.12 or the operator meets the requirements specified under s. 343.12 (7) and (8) and any rule established by the department under s. 343.12 (7) and (8).

346.923(8) (8) The operator has, within the 2 previous years, been fully trained in the proper use of all passenger restraint systems available in the human service vehicle.

346.923 History History: 2003 a. 297, 327; 2005 a. 147.



346.924 Transporting buildings on highways.

346.924  Transporting buildings on highways. No person may operate a vehicle transporting a building, as defined in s. 348.27 (12m) (a) 1., on a highway unless all of the following apply:

346.924(1) (1) The vehicle is a commercial motor vehicle and the person holds a valid commercial driver license.

346.924(2) (2) The vehicle is operated under a valid motor carrier certificate or license of authority issued under ch. 194 or under applicable federal law, and all insurance requirements applicable to the vehicle under s. 194.41 or federal law are satisfied.

346.924 History History: 2005 a. 250.



346.925 Operation of agricultural machinery by youthful operators.

346.925  Operation of agricultural machinery by youthful operators.

346.925(1)(1) No person may direct or permit a child under the age of 16 years to operate a farm tractor or self-propelled implement of husbandry on the highway unless the child has been certified under s. 36.25 (32) (a) 2. as successfully completing a tractor and machinery operation safety training course that is equivalent to the requirements, other than age, specified under 29 CFR part 570.70 to 570.72.

346.925(2) (2) Subsection (1) does not apply to operation of a farm tractor or self-propelled implement of husbandry on the highway on a course that is perpendicular to the direction of the highway.

346.925 History History: 1993 a. 455; 1995 a. 194; 1997 a. 178.



346.93 Intoxicants in vehicle; underage persons.

346.93  Intoxicants in vehicle; underage persons.

346.93(1)(1) No underage person, as defined under s. 125.02 (20m), may knowingly possess, transport, or have under his or her control any alcohol beverage in any motor vehicle unless the person is employed by a brewer, brewpub, alcohol beverage licensee, wholesaler, retailer, distributor, manufacturer, or rectifier and is possessing, transporting, or having such beverage in a motor vehicle under his or her control during his or her working hours and in the course of employment, as provided under s. 125.07 (4) (bm).

346.93(2) (2) In addition to any other penalty prescribed by law, any violation of this section by an underage person driving or operating or on duty time with respect to a commercial motor vehicle shall be punished under s. 346.65 (2u).

346.93(2f) (2f) Except as provided in sub. (2g), any person violating this section may have his or her operating privilege suspended under s. 343.30 (6) (b) 1.

346.93(2g) (2g) Any person violating this section may be required to forfeit not less than $20 nor more than $400 and shall have his or her operating privilege:

346.93(2g)(a) (a) For a violation committed within 12 months of one previous violation, suspended under s. 343.30 (6) (b) 2.

346.93(2g)(b) (b) For a violation committed within 12 months of 2 or more previous violations, suspended under s. 343.30 (6) (b) 3.

346.93 History History: 1971 c. 213 s. 5; 1983 a. 74; 1985 a. 28; 1989 a. 105; 1999 a. 109; 2007 a. 20.



346.935 Intoxicants in motor vehicles.

346.935  Intoxicants in motor vehicles.

346.935(1) (1) No person may drink alcohol beverages or inhale nitrous oxide while he or she is in any motor vehicle when the vehicle is upon a highway.

346.935(2) (2) No person may possess on his or her person, in a privately owned motor vehicle upon a public highway, any bottle or receptacle containing alcohol beverages or nitrous oxide if the bottle or receptacle has been opened, the seal has been broken or the contents of the bottle or receptacle have been partially removed or released.

346.935(3) (3) The owner of a privately owned motor vehicle, or the driver of the vehicle if the owner is not present in the vehicle, shall not keep, or allow to be kept in the motor vehicle when it is upon a highway any bottle or receptacle containing alcohol beverages or nitrous oxide if the bottle or receptacle has been opened, the seal has been broken or the contents of the bottle or receptacle have been partially removed or released. This subsection does not apply if the bottle or receptacle is kept in the trunk of the vehicle or, if the vehicle has no trunk, in some other area of the vehicle not normally occupied by the driver or passengers. A utility compartment or glove compartment is considered to be within the area normally occupied by the driver and passengers.

346.935(4) (4)

346.935(4)(a)(a) In this subsection:

346.935(4)(a)1. 1. "Chauffeur" means a person employed full time or on a regular basis, including leased drivers, for the principal purpose of operating a motor vehicle.

346.935(4)(a)2. 2. "Limousine" means any motor vehicle for charter or hire which is operated by a chauffeur and designed for transporting persons rather than property.

346.935(4)(b) (b) This section does not apply to passengers in a limousine or in a motor bus who possess any bottle or receptacle containing alcohol beverages that has been opened, on which the seal has been broken or the contents of which have been partially removed or released if the vehicle is operated by a chauffeur holding a valid license and endorsements authorizing operation of the vehicle as provided in ch. 343 and is in compliance with any local ordinance or regulation adopted under s. 349.24.

346.935(5) (5) In addition to any other penalty prescribed by law, any violation of this section by an operator of a commercial motor vehicle shall be punished under s. 346.65 (2u).

346.935 History History: 1975 c. 297 s. 16; Stats. 1975 s. 346.935; 1981 c. 20; 1981 c. 79 s. 17; 1983 a. 535; 1985 a. 332 s. 253; 1989 a. 105; 1997 a. 336.



346.94 Miscellaneous prohibited or restricted acts.

346.94  Miscellaneous prohibited or restricted acts.

346.94(1)(1)  Driving on sidewalk. Except as authorized in s. 23.33 (4) (f) or when the sidewalk is an all-terrain vehicle route, as defined in s. 23.33 (1) (c), the operator of a vehicle shall not drive upon any sidewalk area except at a permanent or temporarily established driveway unless permitted to do so by the local authorities.

346.94(2) (2) Racing. No operator of a motor vehicle shall participate in any race or speed or endurance contest upon any highway.

346.94(4) (4) Missiles, circulars or pamphlets. No person shall throw any missile, circular or pamphlet at the occupants of any vehicle or throw or place any missile, circular or pamphlet in or on any vehicle, whether or not the vehicle is occupied. This subsection does not apply to any person who places on a vehicle educational material relating to the parking privileges of physically disabled persons if the person has a good faith belief that the vehicle is violating state or local law on parking for motor vehicles used by the physically disabled and the educational material has been approved by the council on physical disabilities as provided under s. 46.29 (1) (em).

346.94(5) (5) Placing injurious substance on highway. No person shall place or cause to be placed upon a highway any foreign substance which is or may be injurious to any vehicle or part thereof.

346.94(7) (7) Spilling loads of waste or foreign matter. The operator of every vehicle transporting waste or foreign matter on the highways of this state shall provide adequate facilities to prevent such waste or foreign matter from spilling on or along the highways.

346.94(8) (8) Transporting persons in mobile homes, recreational vehicles, or boats. Except as provided in sub. (8m), no person may operate a motor vehicle towing any mobile home, recreational vehicle, or boat on a trailer upon a highway when any person is in such mobile home, recreational vehicle, or boat.

346.94(8m) (8m) Transporting persons in fifth-wheel recreational vehicles.

346.94(8m)(a)(a) No person may operate a motor vehicle towing a fifth-wheel recreational vehicle upon a highway when any person under the age of 12 years is in the fifth-wheel recreational vehicle unless one person 16 years of age or older is also in the fifth-wheel recreational vehicle.

346.94(8m)(b) (b) No person may operate a motor vehicle towing a fifth-wheel recreational vehicle upon a highway with any person in such recreational vehicle unless the fifth-wheel recreational vehicle is equipped with a two-way communications system in proper working order and capable of providing voice communications between the operator of the towing vehicle and any occupant of the fifth-wheel recreational vehicle.

346.94(8s) (8s) Transporting persons in buildings. No person may operate a vehicle transporting a building, as defined in s. 348.27 (12m) (a) 1., on a highway if any person is in the building.

346.94(9) (9) Alighting from or boarding moving vehicle. No person shall alight from or board any vehicle when such vehicle is in motion.

346.94(10) (10) Clinging to moving vehicle. No person riding upon a motor bicycle, moped or motorcycle may attach the same or himself or herself to any other moving vehicle upon a highway except when the motor bicycle, moped or motorcycle is incapacitated and being towed. A tow device attached to a towed motor bicycle, moped or motorcycle shall be attached so that an operator of the towed vehicle may release the tow device at any time.

346.94(11) (11) Towing sleds, etc. No person shall operate any vehicle or combination of vehicles upon a highway when such vehicle or combination of vehicles is towing any toboggan, sled, skis, bicycle, skates or toy vehicle bearing any person.

346.94(12) (12) Driving on bicycle lane or bicycle way. No operator of a motor vehicle may drive upon a bicycle lane or bicycle way except to enter a driveway, to merge into a bicycle lane before turning at an intersection, or to enter or leave a parking space located adjacent to the bicycle lane or bicycle way. Persons operating a motor vehicle upon a bicycle lane or bicycle way shall yield the right-of-way to all bicycles and electric personal assistive mobility devices within the bicycle lane or bicycle way.

346.94(13) (13) Abandoned motor vehicles. No person may cause a motor vehicle to be abandoned, within the meaning of s. 342.40 (1m) or (4) (b) 1., on or along any highway or on any public or private property.

346.94(14) (14) Use of flashing blue lights along highways. Except as provided in ss. 346.03 (3) and 347.25 (1m) and (1s), no person may maintain or operate any device equipped with a flashing, oscillating or rotating blue light within 100 feet of a highway if the light is visible from the highway and if the department or the local authority responsible for maintaining the highway determines that motorists would believe the light was the warning light of a police vehicle. This subsection does not apply to airport lights.

346.94(15) (15) Towing by human service vehicles. No person may operate a school bus that is not equipped with a side exit or side emergency exit windows suitable to provide an exit for pupils in an emergency or a human service vehicle over any public highway of this state with any trailer or semitrailer attached.

346.94(16) (16) Radios or other electric sound amplification devices.

346.94(16)(a)(a) Except as provided in s. 347.38 (1), no person may operate or park, stop or leave standing a motor vehicle while using a radio or other electric sound amplification device emitting sound from the vehicle that is audible under normal conditions from a distance of 75 or more feet, unless the electric sound amplification device is being used to request assistance or warn against an unsafe condition.

346.94(16)(b) (b) This subsection does not apply to any of the following:

346.94(16)(b)1. 1. The operator of an authorized emergency vehicle, when responding to an emergency call or when in the pursuit of an actual or suspected violator of the law or when responding to but not upon returning from a fire alarm.

346.94(16)(b)2. 2. The operator of a vehicle of a public utility, as defined in s. 11.40 (1) (a).

346.94(16)(b)3. 3. The operator of a vehicle that is being used for advertising purposes.

346.94(16)(b)4. 4. The operator of a vehicle that is being used in a community event or celebration, procession or assemblage.

346.94(16)(b)5. 5. The activation of a theft alarm signal device.

346.94(16)(b)6. 6. The operator of a motorcycle being operated outside of a business or residence district.

346.94(16)(b)7. 7. A local authority that has enacted an ordinance in conformity with s. 349.135.

346.94(17) (17) In-line skates on roadway.

346.94(17)(a)(a) A person riding upon in-line skates may go upon any roadway under the jurisdiction of a local authority, subject to any restrictions specified by municipal ordinance enacted under s. 349.235.

346.94(17)(b) (b) Any person riding upon in-line skates upon any roadway shall ride in a careful and prudent manner and with due regard under the circumstances for the safety of all persons using the roadway.

346.94(17)(c) (c) Notwithstanding any other provision of this subsection or s. 349.235, no person riding upon in-line skates may attach the in-line skates or himself or herself to any vehicle upon a roadway or, except while crossing a roadway at a crosswalk, go upon any roadway under the jurisdiction of the department.

346.94(18) (18) Electric personal assistive mobility devices on roadways and sidewalks.

346.94(18)(a)(a)

346.94(18)(a)1.1. Except as otherwise prohibited in this chapter, a person may operate an electric personal assistive mobility device upon any roadway or sidewalk that is under the jurisdiction of the department.

346.94(18)(a)2. 2. Except as provided in s. 349.236 (1) (c), the department may by rule prohibit electric personal assistive mobility devices upon any roadway under its jurisdiction for which the speed limit is more than 25 miles per hour, and may by rule prohibit such devices upon any sidewalk under its jurisdiction. This subdivision does not apply upon any sidewalk at a permanent or temporarily established driveway.

346.94(18)(b) (b) A person may operate an electric personal assistive mobility device upon any roadway under the jurisdiction of a local authority, subject to any prohibitions specified by municipal ordinance enacted under s. 349.236.

346.94(19) (19) Off-road utility vehicles on roadway.

346.94(19)(a)(a) A person may operate an off-road utility vehicle upon any roadway that has a speed limit of 35 miles per hour or less. This paragraph applies only if the person operating the off-road utility vehicle is employed by, or under contract with, the state or a local governmental unit, as defined in s. 19.42 (7u), and the off-road utility vehicle is being used for the state or local governmental purpose of collecting residential or commercial solid waste, landscaping, or performing incidental street maintenance, and is operated on a highway for a distance not to exceed one half mile.

346.94(19)(b) (b) No person may operate an off-road utility vehicle upon any highway that has a speed limit of more than 35 miles per hour.

346.94(20) (20) Opening motor vehicle door on highway.

346.94(20)(a)(a) No person may open any door of a motor vehicle located on a highway without first taking due precaution to ensure that his or her act will not interfere with the movement of traffic or endanger any other person or vehicle.

346.94(20)(b) (b) The operator of a motor vehicle located on a highway may not permit any person under 16 years of age to open any door of the motor vehicle without the operator first taking due precaution to ensure that opening the door will not interfere with the movement of traffic or endanger any other person or vehicle.

346.94(21) (21) Lightweight utility vehicles on highways.

346.94(21)(a)(a) In this subsection:

346.94(21)(a)1. 1. "Agricultural operations" includes transporting farm implements, equipment, supplies, or products on a farm or between farms.

346.94(21)(a)2. 2. "Lightweight utility vehicle" has the meaning given in s. 23.33 (11m) (a) 2., except that the term does not include a device that is equipped with a seat designed to be straddled by the operator.

346.94(21)(b) (b)

346.94(21)(b)1.1. Notwithstanding s. 23.33 (11m), a person may operate in the conduct of agricultural operations a lightweight utility vehicle on a highway, including any roadway or, notwithstanding ss. 346.05 (1) and 346.08, any shoulder of a highway, to cross the highway or to travel on the highway.

346.94(21)(b)2. 2. Any person operating a lightweight utility vehicle on a highway shall exercise due care and, as far as is practicable, avoid interfering with the movement of traffic.

346.94(21)(b)3. 3. Any person operating a lightweight utility vehicle upon any roadway shall operate as close as practicable to the right-hand edge or curb of the unobstructed roadway.

346.94(21)(c) (c) Except as provided in par. (b) and s. 23.33 (11m), no person may operate a lightweight utility vehicle on a highway.

346.94(22) (22) Low-speed vehicles operated on highways.

346.94(22)(a)(a) Except as provided in par. (b) and s. 349.26, a person may operate a low-speed vehicle on any highway that has a speed limit of 35 miles per hour or less and that is under the jurisdiction, for maintenance purposes, of a municipality or county.

346.94(22)(b) (b)

346.94(22)(b)1.1. Paragraph (a) applies to the operation of a low-speed vehicle on a connecting highway only if the connecting highway has a speed limit of 25 miles per hour or less or the municipality or county with jurisdiction has adopted a valid ordinance under s. 349.26 (2).

346.94(22)(b)2. 2. Subject to subd. 3., par. (a) applies to an intersection where the highway under the jurisdiction of the municipality or county crosses a state trunk highway or connecting highway only if the state trunk highway or connecting highway has a speed limit at the intersection of 35 miles per hour or less and traffic at the intersection is controlled by traffic control signals.

346.94(22)(b)3. 3. Paragraph (a) does not apply to an intersection where the highway under the jurisdiction of the municipality or county crosses an expressway, as defined in s. 346.57 (1) (ag), or freeway, as defined in s. 346.57 (1) (am), or a controlled-access highway designated under s. 83.027 or 84.25.

346.94(22)(c) (c) No person may operate a low-speed vehicle on any highway except as authorized under this subsection or s. 349.26 (2).

346.94(22)(d) (d) No person may operate a low-speed vehicle at a speed in excess of 25 miles per hour.

346.94(23) (23) Commercial quadricycles.

346.94(23)(a)(a) In this subsection:

346.94(23)(a)1. 1. "Alcohol beverages" has the meaning given in s. 125.02 (1).

346.94(23)(a)2. 2. "Fermented malt beverages" has the meaning given in s. 125.02 (6).

346.94(23)(b) (b) No driver of a commercial quadricycle may consume alcohol while the commercial quadricycle is occupied by passengers.

346.94(23)(c) (c) No person may drive a commercial quadricycle while the person has an alcohol concentration of more than 0.02.

346.94(23)(d) (d) No person may drive a commercial quadricycle occupied by passengers after 10:30 p.m. or after any earlier time established by ordinance under s. 349.18 (1) (d).

346.94(23)(e) (e) No person may drive a commercial quadricycle on which any alcohol beverages other than fermented malt beverages are carried or consumed. No person may drive a commercial quadricycle on which any alcohol beverages are sold, including delivery on the commercial quadricycle of alcohol beverages previously sold by a caterer.

346.94(23)(f) (f) No person may possess on, or carry onto, a commercial quadricycle more than 36 fluid ounces of fermented malt beverages.

346.94(23)(g) (g) Upon conviction of a driver of a commercial quadricycle for a violation of this subsection, the court shall enter an order permanently prohibiting the person from driving a commercial quadricycle. No person may drive a commercial quadricycle in violation of such an order.

346.94 History History: 1973 c. 182, 314; 1975 c. 320; 1977 c. 68; 1983 a. 56, 175, 243, 538; 1989 a. 335; 1991 a. 83, 87; 1993 a. 260; 1995 a. 131, 138, 216, 373; 1997 a. 27; 2001 a. 90; 2003 a. 26, 192; 2005 a. 118, 250; 2007 a. 11; 2009 a. 22, 157, 311, 367; 2013 a. 106.

346.94 Annotation An ordinance adopting sub. (4) in its entirety violated the constitutional guarantee of free speech. Deida v. City of Milwaukee, 176 F. Supp. 2d 859 (2001).



346.945 Vehicle owner's liability for radios or other electric sound amplification devices.

346.945  Vehicle owner's liability for radios or other electric sound amplification devices.

346.945(1) (1)

346.945(1)(a)(a) Subject to s. 346.01 (2), the owner of a vehicle involved in a violation of s. 346.94 (16) shall be presumed liable for the violation as provided in this section.

346.945(1)(b) (b) Notwithstanding par. (a), no owner of a vehicle involved in a violation of s. 346.94 (16) may be convicted under this section if the person operating the vehicle or having the vehicle under his or her control at the time of the violation has been convicted for the violation under this section or under s. 346.94 (16).

346.945(2) (2) Any member of the public who observes a violation of s. 346.94 (16) may prepare a written report indicating that a violation has occurred. If possible, the report shall contain the following information:

346.945(2)(a) (a) The time and the approximate location at which the violation occurred.

346.945(2)(b) (b) The license number and color of the motor vehicle involved in the violation.

346.945(2)(c) (c) Identification of the motor vehicle as an automobile, motor truck, motor bus, motorcycle or other type of vehicle.

346.945(3) (3)

346.945(3)(a)(a)

346.945(3)(a)1.1. Within 24 hours after observing the violation, a member of the public may deliver a report containing all of the information in sub. (2) to a traffic officer of the county or municipality in which the violation occurred. A report which does not contain all of the information in sub. (2) shall nevertheless be delivered and shall be maintained by the county or municipality for statistical purposes.

346.945(3)(a)2. 2. Within 48 hours after receiving a report containing all of the information in sub. (2), the traffic officer shall investigate the violation and may prepare a uniform traffic citation under s. 345.11 and, within 72 hours after receiving such report, any traffic officer employed by the authority issuing the citation may personally serve it upon the owner of the vehicle.

346.945(3)(b) (b) If with reasonable diligence the owner cannot be served under par. (a), service may be made by leaving a copy of the citation at the owner's usual place of abode within this state in the presence of a competent member of the family who is at least 14 years of age and who shall be informed of the contents thereof. Service under this paragraph may be made by any traffic officer employed by the authority issuing the citation and shall be performed within 72 hours after a report containing all of the information in sub. (2) was delivered to a traffic officer under par. (a) 1.

346.945(3)(c) (c) If with reasonable diligence the owner cannot be served under par. (a) or (b) or if the owner lives outside of the jurisdiction of the issuing authority, service may be made by certified mail addressed to the owner's last-known address. Service under this paragraph shall be performed by posting the certified mail within 72 hours after a report containing all of the information in sub. (2) was delivered to a traffic officer under par. (a) 1. Except for owners who live outside of the jurisdiction of the issuing authority, service under this paragraph may not be performed unless service under pars. (a) and (b) has been attempted.

346.945(4) (4) Defenses to the imposition of liability under this section include:

346.945(4)(a) (a) That a report that the vehicle was stolen was given to a traffic officer before the violation occurred or within a reasonable time after the violation occurred.

346.945(4)(b) (b) If the owner of the vehicle provides a traffic officer employed by the authority issuing the citation with the name and address of the person operating the vehicle or having the vehicle under his or her control at the time of the violation and sufficient information for the officer to determine that probable cause does not exist to believe that the owner of the vehicle was operating the vehicle or having the vehicle under his or her control at the time of the violation, then the owner of the vehicle shall not be liable under this section or under s. 346.94 (16).

346.945(4)(c) (c) If the vehicle is owned by a lessor of vehicles and at the time of the violation the vehicle was in the possession of a lessee, and the lessor provides a traffic officer employed by the authority issuing the citation with the information required under s. 343.46 (3), then the lessee and not the lessor shall be liable under this section or under s. 346.94 (16).

346.945(4)(d) (d) If the vehicle is owned by a dealer, as defined in s. 340.01 (11) (intro.) but including the persons specified in s. 340.01 (11) (a) to (d), and at the time of the violation the vehicle was being operated by or was under the control of any person on a trial run, and if the dealer provides a traffic officer employed by the authority issuing the citation with the name, address and operator's license number of the person operating the vehicle or having the vehicle under his or her control on a trial run, then that person, and not the dealer, shall be liable under this section or under the applicable provision of s. 346.94 (16).

346.945(5) (5) Notwithstanding s. 346.94 (16) (b) 6., this section does not apply to the operation of a motorcycle.

346.945 History History: 1995 a. 373; 1997 a. 27; 1999 a. 80.



346.95 Penalty for violating sections 346.87 to 346.94

346.95  Penalty for violating sections 346.87 to 346.94.

346.95(1)(1) Any person violating s. 346.87, 346.88, 346.89 (2) or (4), 346.90 to 346.92 or 346.94 (1), (9), (10), (11), (12) or (15) may be required to forfeit not less than $20 nor more than $40 for the first offense and not less than $50 nor more than $100 for the 2nd or subsequent conviction within a year.

346.95(2) (2) Any person violating s. 346.89 (1) or (3) (a) or 346.94 (2), (4), or (7) may be required to forfeit not less than $20 nor more than $400.

346.95(2m) (2m) Any person violating s. 346.935 may be required to forfeit not more than $100.

346.95(3) (3) Any person violating s. 346.94 (5) or (14) shall be required to forfeit $50 for each offense.

346.95(4) (4) Any person violating s. 346.923, 346.925, or 346.94 (8), (8m), or (8s) may be required to forfeit not more than $20 for the first offense and not more than $50 for each subsequent offense.

346.95(5) (5) Any person violating s. 346.94 (13) or (21) may be required to forfeit not more than $200.

346.95(5e) (5e) Any person violating s. 346.94 (16) may be required to forfeit not less than $40 nor more than $80 for the first offense and not less than $100 nor more than $200 for the 2nd or subsequent conviction within a year.

346.95(5g) (5g) A vehicle owner or other person found liable under s. 346.945 may be required to forfeit not less than $40 nor more than $80 for the first offense and not less than $100 nor more than $200 for the 2nd or subsequent conviction within a year. Imposition of liability under s. 346.945 shall not result in suspension or revocation of a person's operating license under s. 343.30, nor shall it result in demerit points being recorded on a person's driving record under s. 343.32 (2) (a).

346.95(6) (6) Any person violating s. 346.94 (17) or (18) may be required to forfeit not less than $10 nor more than $20 for the first offense and not less than $25 nor more than $50 for the 2nd or subsequent conviction within a year.

346.95(7) (7) Any person violating s. 346.922 may be required to forfeit not less than $10 nor more than $25 for the first offense and not less than $25 nor more than $200 for a 2nd or subsequent conviction within 3 years.

346.95(8) (8) Any person violating s. 346.94 (19) may be required to forfeit not less than $30 nor more than $300.

346.95(9) (9) Any person violating s. 346.924 may be required to forfeit not less than $500 nor more than $5,000. Each violation constitutes a separate offense.

346.95(10) (10)

346.95(10)(a)(a) Any person who violates s. 346.94 (20) (b) and any person 16 years of age or older who violates s. 346.94 (20) (a) may be required to forfeit not less than $20 nor more than $40 for the first offense and not less than $50 nor more than $100 for the 2nd or subsequent conviction within a year.

346.95(10)(b) (b) No forfeiture may be assessed for a violation of s. 346.94 (20) (a) if the violator is less than 16 years of age when the offense occurs.

346.95(11) (11) Any person violating s. 346.94 (22) (c) or (d) may be required to forfeit not more than $200.

346.95(12) (12)

346.95(12)(a)(a) Any person violating s. 346.94 (23) (b), (c), (d), (e), or (f) may be required to forfeit not less than $200 nor more than $500.

346.95(12)(b) (b) Any person violating s. 346.94 (23) (g) may be required to forfeit not less than $1,000 nor more than $2,000.

346.95 History History: 1971 c. 278; 1973 c. 182, 314, 336; 1975 c. 297, 320; 1977 c. 68; 1983 a. 56, 175, 538; 1989 a. 335 s. 89; 1991 a. 83; 1993 a. 260, 455; 1995 a. 194, 373, 420; 1999 a. 109; 2001 a. 90; 2003 a. 192, 297, 327; 2005 a. 250; 2009 a. 22, 157, 220, 311; 2011 a. 164; 2013 a. 106.






347. Equipment of vehicles.

347.01 Words and phrases defined.

347.01  Words and phrases defined. Words and phrases defined in s. 340.01 are used in the same sense in this chapter unless a different definition is specifically provided.



347.02 Applicability of chapter.

347.02  Applicability of chapter.

347.02(1) (1) No provision of this chapter requiring vehicles to be equipped in a particular manner is applicable to any of the following vehicles unless the vehicle is expressly included within or made subject to the particular provision:

347.02(1)(a) (a) Farm tractors and self-propelled farm implements.

347.02(1)(b) (b) Implements of husbandry.

347.02(1)(c) (c) Vehicles drawn by animals.

347.02(1)(d) (d) Road machinery.

347.02(1)(e) (e) Bicycles.

347.02(1)(g) (g) Motor bicycles.

347.02(1)(h) (h) Golf carts operated in accordance with s. 349.18 (1) (b) or (c) or (1m).

347.02(1)(i) (i) Electric personal assistive mobility devices.

347.02(1)(j) (j) Lightweight utility vehicles, as defined in s. 346.94 (21) (a) 2.

347.02(2) (2) No provision of this chapter requiring or prohibiting certain types of equipment on a vehicle is applicable when such vehicle is not operated upon or occupying a highway.

347.02(2m) (2m)

347.02(2m)(a)(a) No provision of this chapter requiring or prohibiting certain types of equipment on a vehicle is applicable to an imported vehicle which has been granted entry into the United States by the federal government solely for the purpose of test or experiment.

347.02(2m)(b) (b) The exemption under par. (a) is limited to the one-year period following the entry of the vehicle.

347.02(3) (3) Nothing in this chapter shall be construed to prohibit the use of additional parts and accessories on any vehicle not inconsistent with this chapter.

347.02(4) (4) Beginning July 1, 1960, the provisions of this chapter covering lighting shall be applicable to all state, county and municipal trucks, truck tractors, trailers and semitrailers.

347.02(5) (5) If a vehicle registered under s. 341.25 (1) (a), 341.265, 341.266, or 341.269 has equipment which was designated by the manufacturer as optional equipment in the model year the vehicle was manufactured, it is not necessary for such equipment to be in operating condition unless it replaces equipment which is required by law to be both present and functioning.

347.02(6) (6) Notwithstanding the requirements of this chapter, the department may establish special equipment standards for vehicles operated under s. 343.135 which differ from the equipment standards established under this chapter. Equipment standards established under this subsection may not be less stringent than any federal standards established for the vehicle.

347.02(7) (7) The vehicle equipment requirements for a street modified vehicle shall be the same as the vehicle equipment requirements for a vehicle of the same type and model year that is not a street modified vehicle. The vehicle equipment requirements for a replica vehicle or a homemade vehicle specified in s. 341.268 (1) (b) 2. shall be the same as the vehicle equipment requirements for a vehicle of the same type and model year as the vehicle used for purposes of the reproduction.

347.02 History History: 1977 c. 39; 1979 c. 345; 1981 c. 275; 1983 a. 243, 288, 538; 1985 a. 187; 1985 a. 197 s. 7; 1993 a. 165; 1997 a. 27; 1999 a. 85; 2001 a. 90, 109; 2009 a. 135, 157; 2013 a. 20.



347.03 Sale of prohibited equipment unlawful.

347.03  Sale of prohibited equipment unlawful. No person shall sell for highway use any device, appliance, accessory or replacement part the use of which on a motor vehicle is unlawful.



347.04 Owner responsible for improperly equipped vehicle.

347.04  Owner responsible for improperly equipped vehicle. Any owner of a vehicle not equipped as required by this chapter who knowingly causes or permits such vehicle to be operated on a highway in violation of this chapter is guilty of the violation the same as if he or she had operated the vehicle personally. No demerit points shall be assessed or counted pursuant to s. 343.32 against the operator's license of the owner of the vehicle by reason of the owner's conviction of any such violation unless the owner was personally operating the vehicle at the time of the violation.

347.04 History History: 1989 a. 105.



347.05 Reciprocity agreements as to equipment.

347.05  Reciprocity agreements as to equipment.

347.05(1)(1) The secretary, with the approval of the governor, is authorized to enter into reciprocal agreements with the duly authorized representatives of other jurisdictions exempting the residents of those jurisdictions from details of vehicle equipment requirements of this state which are particularly burdensome to residents of such other jurisdictions operating vehicles in this state, provided the law of such other jurisdiction requires vehicles to be equipped in a manner rendering them substantially as safe as those equipped in the manner required by the laws of this state. The agreements shall provide substantially like exemptions for residents of this state when operating vehicles in such other jurisdiction.

347.05(2) (2) This section does not authorize reciprocity agreements as to laws governing the size and weight of vehicles.

347.05 History History: 1977 c. 29 s. 1654 (7) (c).



347.06 When lighted lamps required.

347.06  When lighted lamps required.

347.06(1) (1) Except as provided in subs. (2) and (4), no person may operate a vehicle upon a highway during hours of darkness unless all headlamps, tail lamps and clearance lamps with which such vehicle is required to be equipped are lighted. Parking lamps as defined in s. 347.27 shall not be used for this purpose.

347.06(2) (2) Headlamps need not be lighted on a towed vehicle or on a vehicle having at least 2 lighted adverse weather lamps on the front thereof and being operated under the circumstances described in s. 347.26 (3) (b).

347.06(3) (3) The operator of a vehicle shall keep all lamps and reflectors with which such vehicle is required to be equipped reasonably clean and in proper working condition at all times.

347.06(4) (4) A duly authorized warden, as defined in s. 24.01 (11), may operate a vehicle owned or leased by the department of natural resources upon a highway during hours of darkness without lighted headlamps, tail lamps or clearance lamps in the performance of the warden's duties under s. 29.924 (2).

347.06 History History: 1977 c. 425; 1979 c. 32; 1981 c. 98 s. 3; 1997 a. 248.



347.07 Special restrictions on lamps and the use thereof.

347.07  Special restrictions on lamps and the use thereof.

347.07(1)(1) Whenever a motor vehicle equipped with headlamps also is equipped with any adverse weather lamps, spotlamps or auxiliary lamps, or with any other lamp on the front thereof projecting a beam of intensity greater than 300 candlepower, not more than a total of 4 of any such lamps or combinations thereof on the front of the vehicle shall be lighted at any one time when such vehicle is upon a highway.

347.07(2) (2) Except as otherwise expressly authorized or required by this chapter, no person shall operate any vehicle or equipment on a highway which has displayed thereon:

347.07(2)(a) (a) Any color of light other than white or amber visible from directly in front; or

347.07(2)(b) (b) Any color of light other than red on the rear; or

347.07(2)(c) (c) Any flashing light.



347.08 Determining the visibility distance and mounted height of lamps.

347.08  Determining the visibility distance and mounted height of lamps.

347.08(1) (1) Whenever this chapter states a requirement as to distance from which certain lamps and devices shall render objects visible or within which such lamps or devices shall be visible, such distance shall be measured during hours of darkness under normal atmospheric conditions and upon a straight, level, unlighted highway unless a different time, direction or condition is expressly stated.

347.08(2) (2) Whenever this chapter requires a lamp or device to be mounted at a certain height, the distance shall be measured from the center of the lamp or device to the level ground upon which the vehicle stands when such vehicle is without load.



347.09 Headlamps on motor vehicles.

347.09  Headlamps on motor vehicles.

347.09(1) (1) No person shall operate a motor vehicle on a highway during hours of darkness unless such vehicle is equipped as follows:

347.09(1)(a) (a) Except as provided in pars. (b) and (c), every motor vehicle shall be equipped with at least 2 headlamps, which headlamps shall comply with the requirements and limitations set forth in sub. (2) and s. 347.10 and shall be mounted symmetrically with respect to the vertical plane extending through the longitudinal axis of the vehicle with at least one on each side of the center of the front of the motor vehicle.

347.09(1)(b) (b) Every moped or Type 1 motorcycle shall be equipped with at least one and not more than 2 headlamps, which headlamps shall comply with the requirements and limitations set forth in sub. (2) and s. 347.10.

347.09(1)(c) (c) Every motor bicycle or vehicle registered under s. 341.067 and operated by a person licensed under s. 343.075 or 343.135 shall be equipped with at least one and not more than 2 headlamps, which headlamps shall comply with the requirements and limitations set forth in sub. (2) and s. 347.11.

347.09(2) (2) Every headlamp on a motor vehicle shall be located at a height of not more than 54 inches nor less than 24 inches.

347.09 History History: 1983 a. 243; 1985 a. 65.



347.10 Headlamp specifications for motor vehicles other than mopeds and motor bicycles.

347.10  Headlamp specifications for motor vehicles other than mopeds and motor bicycles.

347.10(1) (1) Except as provided in sub. (4), the headlamps or the auxiliary driving lamp or the auxiliary passing lamp or combination thereof on motor vehicles other than mopeds and motor bicycles shall be so arranged that the driver may select at will between distributions of light projected to different elevations. No such lamp shall have any type of decorative covering that restricts the amount of light emitted when the lamp is in use. Such lamps may, in addition, be so arranged that such selection can be made automatically. This subsection does not apply to any type of decorative covering originally equipped on the vehicle at the time of manufacture and sale.

347.10(2) (2) Multiple-beam headlamps shall comply with the following requirements:

347.10(2)(a) (a) There shall be an uppermost distribution of light or composite beam so aimed and of such intensity as to reveal persons and vehicles at a distance of at least 350 feet ahead for all conditions of loading;

347.10(2)(b) (b) There shall be a lowermost distribution of light or composite beam so aimed and of sufficient intensity to reveal persons and vehicles at a distance of at least 100 feet ahead, and on a straight level road under any condition of loading none of the high-intensity portion of the beam shall be so directed as to strike the eyes of an approaching driver.

347.10(3) (3) No person shall sell after July 1, 1958, any new motor vehicle equipped with multiple beam headlamps and no person shall operate any motor vehicle sold new after July 1, 1958, and equipped with multiple beam headlamps unless such vehicle also is equipped with a beam indicator which is lighted whenever the uppermost distribution of light from the headlamps is in use and which is not otherwise lighted. Such indicator shall be so designed and located that when lighted it will be readily visible without glare to the driver of the vehicle so equipped. This subsection does not apply to motorcycles.

347.10(4) (4) Any motor vehicle may be operated during hours of darkness when equipped with 2 lighted lamps upon the front thereof capable of revealing persons and objects 75 feet ahead in lieu of lamps required by subs. (1) to (3) if such vehicle at no time is operated at a speed in excess of 20 miles per hour. No lighted lamp under this subsection shall have any type of decorative covering that restricts the amount of light emitted when the lighted lamp is in use. This subsection does not apply to any type of decorative covering originally equipped on the vehicle at the time of manufacture and sale.

347.10 History History: 1983 a. 243; 1995 a. 346.



347.11 Headlamp specifications for mopeds and motor bicycles.

347.11  Headlamp specifications for mopeds and motor bicycles. The headlamps on mopeds or motor bicycles may be of the single-beam or multiple-beam type but in either event shall comply with the following requirements and limitations:

347.11(1) (1) The headlamp shall be an electric headlamp and the current shall be supplied by a wet battery and electric generator, by a current-generating coil incorporated into the magneto or by a generator driven directly by the motor by means of gears, friction wheel, chain or belt.

347.11(2) (2) The headlamp shall display a white light of sufficient illuminating power to reveal any person, vehicle or substantial object at a distance of 200 feet ahead and shall be so adjusted or operated that the glaring light rays therefrom are not directed into the eyes of the driver of any oncoming vehicle. No headlamp shall have any type of decorative covering that restricts the amount of light emitted when the headlamp is in use. This subsection does not apply to any type of decorative covering originally equipped on the vehicle at the time of manufacture and sale.

347.11(3) (3) If the moped or motor bicycle is equipped with a multiple-beam headlamp, the upper beam shall meet the minimum requirements set forth in sub. (2) and the lowermost beam shall meet the requirements applicable to a lowermost distribution of light as set forth in s. 347.10 (2) (b).

347.11(4) (4) If the moped or motor bicycle is equipped with a single-beam lamp, such lamp shall be so aimed that when the vehicle is loaded none of the high-intensity portion of light, at a distance of 25 feet ahead, projects higher than the level of the center of the lamp from which it comes.

347.11 History History: 1983 a. 243; 1995 a. 346.



347.115 Modulating headlamps for motorcycles, motor bicycles or mopeds.

347.115  Modulating headlamps for motorcycles, motor bicycles or mopeds. A motorcycle, motor bicycle or moped may be equipped with and use a means of modulating the upper beam of the headlamp between a high and a lower brightness at a rate of 200 to 280 changes per minute. A headlamp may not be modulated during hours of darkness.

347.115 History History: 1981 c. 52; 1983 a. 243.



347.12 Use of multiple-beam headlamps.

347.12  Use of multiple-beam headlamps.

347.12(1) (1) Whenever a motor vehicle is being operated on a highway during hours of darkness, the operator shall use a distribution of light or composite beam directed high enough and of sufficient intensity to reveal a person or vehicle at a safe distance in advance of the vehicle, subject to the following requirements and limitations:

347.12(1)(a) (a) Whenever the operator of a vehicle equipped with multiple-beam headlamps approaches an oncoming vehicle within 500 feet, the operator shall dim, depress or tilt the vehicle's headlights so that the glaring rays are not directed into the eyes of the operator of the other vehicle. This paragraph does not prohibit an operator from intermittently flashing the vehicle's high-beam headlamps at an oncoming vehicle whose high-beam headlamps are lit.

347.12(1)(b) (b) Whenever the operator of a vehicle equipped with multiple-beam headlamps approaches or follows another vehicle within 500 feet to the rear, the operator shall dim, depress, or tilt the vehicle's headlights so that the glaring rays are not reflected into the eyes of the operator of the other vehicle. This paragraph does not prohibit an operator from intermittently flashing the vehicle's high-beam headlamps as provided under par. (a).

347.12(2) (2) Subsection (1) (a) and (b) does not apply to the use of alternately flashing or pulsating headlamps under s. 347.25 (1r).

347.12 History History: 1989 a. 69; 1991 a. 316; 1999 a. 66.

347.12 Annotation Sub. (1) (b) does not require proof that the headlights reflected into the eyes of another driver. The statute directs drivers operating within 500 feet to dim their headlights and concludes by describing the purpose of this requirement: to prevent the glaring rays from reflecting into another driver's eyes. An interpretation that would require an ordinary driver using high beams to know whether his or her headlights will impair another driver's vision is absurd. State v. Tomaszewski, 2010 WI App 51, 324 Wis. 2d 433, 782 N.W.2d 725, 09-0385.



347.13 Tail lamps and registration plate lamps.

347.13  Tail lamps and registration plate lamps.

347.13(1) (1) No person shall operate a motor vehicle, mobile home or trailer or semitrailer upon a highway during hours of darkness unless such motor vehicle, mobile home or trailer or semitrailer is equipped with at least one tail lamp mounted on the rear which, when lighted during hours of darkness, emits a red light plainly visible from a distance of 500 feet to the rear. No tail lamp shall have any type of decorative covering that restricts the amount of light emitted when the tail lamp is in use. No vehicle originally equipped at the time of manufacture and sale with 2 tail lamps shall be operated upon a highway during hours of darkness unless both such lamps are in good working order. This subsection does not apply to any type of decorative covering originally equipped on the vehicle at the time of manufacture and sale.

347.13(2) (2) Every tail lamp on a vehicle shall be located at a height of not more than 72 inches nor less than 20 inches.

347.13(3) (3) No person shall operate on a highway during hours of darkness any motor vehicle upon the rear of which a registration plate is required to be displayed unless such motor vehicle is equipped with a lamp so constructed and placed as to illuminate with a white light the rear registration plate and render it clearly legible from a distance of 50 feet to the rear. Such lamp may be incorporated as part of a tail lamp or may be a separate lamp.

347.13(4) (4) Tail lamps and registration plate lamps shall be so wired as to be lighted whenever the headlamps or auxiliary driving lamps are lighted. In a tractor-semitrailer combination, 2 switches may be employed, one to activate semitrailer lamps and one to activate tractor lamps.

347.13 History History: 1973 c. 252; 1995 a. 346.

347.13 Annotation A tail lamp with one of three light bulbs unlit does not violate sub. (1) when it otherwise meets the statutory definition of a tail lamp. The statute does not require that a vehicle's tail lamps be in perfect working order. It only requires "good working order." When two lit light bulbs were sufficient to designate the rear of the vehicle to a vehicle travelling behind it, there was no probable probable cause to make a stop for a traffic violation and the stop was unconstitutional. State v. Brown, 2013 WI App 17, 346 Wis. 2d 98, 827 N.W.2d 903, 11-2907.



347.14 Stop lamps.

347.14  Stop lamps.

347.14(1)(1) No person shall operate a motor vehicle, lightweight utility vehicle as defined in s. 346.94 (21) (a) 2., mobile home, or trailer or semitrailer upon a highway unless such motor vehicle, lightweight utility vehicle, mobile home, or trailer or semitrailer is equipped with at least one stop lamp mounted on the rear and meeting the specifications set forth in this section. The stop lamp on a mobile home or trailer or semitrailer shall be controlled and operated from the driver's seat of the propelling vehicle. A stop lamp may be incorporated with a tail lamp. No vehicle originally equipped at the time of manufacture and sale with 2 stop lamps shall be operated upon a highway unless both such lamps are in good working order.

347.14(2) (2) A stop lamp shall be so constructed as to be actuated upon application of the service or foot brake or separate trailer brake and shall emit a red or amber light plainly visible and understandable from all distances up to 300 feet to the rear during normal sunlight when viewed from the driver's seat of the vehicle following.

347.14 History History: 2009 a. 157.



347.145 Deceleration warning lights for motorcycles, motor bicycles, mopeds or motor buses.

347.145  Deceleration warning lights for motorcycles, motor bicycles, mopeds or motor buses.

347.145(1) (1) A motorcycle, motor bicycle or moped may be equipped with and use a system in which an amber light which pulses in a controlled fashion at a rate which varies exponentially with deceleration is center mounted on the rear of the vehicle.

347.145(2) (2) A motor bus may be equipped with amber lights that shine with a steady beam or that pulse during deceleration, braking, or standing and idling. The lights shall be mounted symmetrically with respect to the vertical center line of the motor bus in a horizontal alignment on the rear of the motor bus. The lights may be mounted no higher than the lower edge of the rear window, or no higher than 72 inches if the motor bus does not have a rear window.

347.145 History History: 1981 c. 52; 1983 a. 243; 1987 a. 235; 2001 a. 104.



347.15 Direction signal lamps or devices.

347.15  Direction signal lamps or devices.

347.15(1) (1) No person may sell any new motor vehicle, other than a moped or Type 1 motorcycle, unless such motor vehicle is equipped with direction signal lamps meeting the requirements of this section. No person may operate on a highway any motor vehicle sold new after January 1, 1955, or any mobile home, or trailer or semitrailer sold new after January 1, 1968, other than a vehicle which is operated pursuant to s. 341.47 (1) (b) or a moped or Type 1 motorcycle, unless such vehicle is equipped with direction signal lamps meeting the requirements of this section. Any other vehicle may be equipped with such lamps. Subsection (3m) notwithstanding direction signals are not required on trailers when the rear direction signals on the towing vehicle are fully visible from all distances to the rear to 300 feet during normal sunlight when viewed from the driver's seat of the vehicle following.

347.15(2) (2) Except as provided in sub. (1), there shall be at least 2 direction signal lamps showing to the front on motor vehicles and at least 2 showing to the rear on motor vehicles, mobile homes, recreational vehicles, trailers and semitrailers, so as to indicate intention to turn right or left. Lamps showing to the front shall be located on the same level and as widely spaced laterally as practicable and lamps showing to the rear shall be located on the same level and as widely spaced laterally as practicable. Such lamps shall project a flashing white or amber light visible to the front and a flashing red or amber light visible to the rear. Direction signal lamps when in use shall be plainly visible and understandable from all distances to 300 feet during normal sunlight. No direction signal lamp shall have any type of decorative covering that restricts the amount of light emitted when the direction signal lamp is in use. When actuated, such lamps shall indicate the intended direction of turning by flashing the lights showing to the front and rear on the side toward which the turn is made. This subsection does not apply to any type of decorative covering originally equipped on the vehicle at the time of manufacture and sale.

347.15(3) (3) Vehicles equipped with direction signal lamps shall be equipped with a signal visible to the signaling driver when the signaling driver's signal lamps are operating.

347.15(3m) (3m) Any motor vehicle or combination of vehicles in use on a highway shall be equipped with direction signals meeting the requirements of this section when the distance from the center of the top of the steering post to the left outside limit of the body, cab or load of such motor vehicle or combination of vehicles exceeds 24 inches, or when the distance from the center of the top of the steering post to the rear limit of the body or load thereof exceeds 14 feet.

347.15(4) (4) Vehicles sold new prior to July 1, 1958, are exempt from the requirements of this section if they either comply with the requirements of s. 85.06 (15), 1955 stats., or are exempt from the requirements of that section.

347.15 History History: 1975 c. 297; 1983 a. 243; 1985 a. 65; 1991 a. 316; 1995 a. 346; 2007 a. 11.



347.16 Clearance lamps and reflectors.

347.16  Clearance lamps and reflectors.

347.16(1) (1) No person shall operate on a highway during hours of darkness any vehicle, except automobiles, having a width at any part in excess of 80 inches unless such vehicle is equipped with:

347.16(1)(a) (a) Two clearance lamps mounted on the front of the vehicle so as to be visible from the front; and

347.16(1)(b) (b) Two clearance lamps mounted on the rear of the vehicle so as to be visible from the rear; and

347.16(1)(c) (c) Two reflectors mounted on the rear of the vehicle in such a manner as to indicate as nearly as possible the extreme width of the vehicle.

347.16(2) (2) No person shall operate any of the following vehicles on a highway during hours of darkness unless such vehicles are equipped as indicated:

347.16(2)(a) (a) Every truck tractor shall carry on the front 2 clearance lamps, one at each side.

347.16(2)(b) (b) Every trailer or semitrailer shall carry on the rear 2 reflectors, one on each side.

347.16(3) (3) Reflectorized material extending across the full width of the vehicle and otherwise meeting the mounting and visibility specifications for reflectors may be used in lieu of the reflectors required by this section.



347.17 Color of clearance and marker lamps and reflectors.

347.17  Color of clearance and marker lamps and reflectors. Whenever a vehicle is equipped with clearance lamps, sidemarker lamps or reflectors:

347.17(1) (1) Those clearance and marker lamps and reflectors mounted on the front or on the side near the front of the vehicle shall display or reflect an amber color;

347.17(2) (2) Those clearance lamps and marker lamps and reflectors mounted on the rear or on the sides near the rear of the vehicle, or on both, shall display or reflect a red color.



347.18 Mounting of clearance lamps and reflectors.

347.18  Mounting of clearance lamps and reflectors.

347.18(1)(1) Whenever s. 347.16 requires any reflector to be displayed upon a vehicle, each such reflector shall be mounted at a height not less than 16 inches nor more than 60 inches above the ground on which the vehicle stands. On vehicles which are more than 80 inches wide, the front and rear reflectors shall be mounted so as to indicate as nearly as possible the extreme width of the vehicle. Any required red reflector on the rear of a vehicle may be incorporated with the tail lamp but such reflector shall meet all the other reflector requirements of this chapter.

347.18(2) (2) Whenever this chapter requires a vehicle to be equipped with clearance lamps, such lamps shall be mounted in such a manner as to indicate the extreme width of the vehicle and as near to the top thereof as practicable except that when rear identification lamps are mounted at the extreme height of the vehicle, rear clearance lamps may be mounted at optional heights.

347.18 History History: 1975 c. 121.



347.19 Visibility of clearance lamps and reflectors.

347.19  Visibility of clearance lamps and reflectors.

347.19(1)(1) Every reflector required by s. 347.16 to be displayed upon a vehicle shall be of such size and characteristics and so maintained as to be readily visible during the hours of darkness from all distances within 500 feet to 50 feet from the vehicle when directly in front of lawful upper beams of headlamps.

347.19(2) (2) Front and rear clearance lamps when lighted shall be capable of being seen and distinguished under normal atmospheric conditions during hours of darkness at a distance of 500 feet from the front and rear, respectively, of the vehicle.



347.20 Lamp or flag on projecting load or fixture.

347.20  Lamp or flag on projecting load or fixture.

347.20(1)(1) No person shall operate on a highway during hours of darkness any vehicle with a load or fixture thereon extending more than 4 feet beyond the rear of the bed or body thereof unless there is displayed at the extreme rear end of the load or fixture a red light or lantern plainly visible from a distance of at least 500 feet to the sides and rear. The red light or lantern shall be in addition to any tail lamp or clearance lamp which the vehicle is required to carry.

347.20(2) (2) No person shall operate on a highway, at times other than hours of darkness, any vehicle with a load or fixture thereon extending more than 4 feet beyond the rear of the bed or body thereof unless there is displayed at the extreme rear end of such load or fixture a red flag or cloth not less than 12 inches square and so hung that the entire area is visible to the operator of a vehicle approaching from the rear.

347.20(3) (3) This section does not apply to vehicles loaded with loose hay or straw.

347.20 History History: 1981 c. 176.



347.21 Lamps and flags on trains of agricultural vehicles.

347.21  Lamps and flags on trains of agricultural vehicles.

347.21(1)(1) No person shall operate on a highway during hours of darkness any train of vehicles authorized by s. 348.08 (1) (d) unless there is mounted on each side of every vehicle in such train, including farm tractors and implements of husbandry, at least one lamp emitting a red light visible from a distance of 500 feet to the side of the vehicle on which mounted or, in lieu thereof, at least one red reflector or, notwithstanding s. 347.245, one slow moving vehicle emblem visible from all distances within 500 feet to 50 feet of the side of the vehicle when directly in front of lawful upper beams of headlamps.

347.21(1m) (1m) No person shall operate on a highway during hours of darkness any train of vehicles authorized by s. 348.08 (1) (b) unless there is mounted on each side of every vehicle in such train, including farm tractors and implements of husbandry, at least one lamp emitting a red light visible from a distance of 500 feet to the side of the vehicle on which mounted or, in lieu thereof, at least one red reflector visible from all distances within 500 feet to 50 feet of the side of the vehicle when directly in front of lawful upper beams of headlamps.

347.21(2) (2) No person shall operate on a highway, at times other than hours of darkness, any train of agricultural vehicles authorized by s. 348.08 (1) (b) unless there is displayed a red flag at least 12 inches square on each rear corner of the rearmost vehicle in the train.

347.21 History History: 1979 c. 143, 355; 1981 c. 276; 1981 c. 391 s. 210; 1987 a. 164.



347.22 Lamps on farm tractors, self-propelled farm implements, and lightweight utility vehicles.

347.22  Lamps on farm tractors, self-propelled farm implements, and lightweight utility vehicles.

347.22(1) (1) No person shall operate or park a farm tractor, self-propelled farm implement, or lightweight utility vehicle, as defined in s. 346.94 (21) (a) 2., upon a highway during hours of darkness unless such tractor, implement, or lightweight utility vehicle carries the lighted headlamps and tail lamps which would be required of other motor vehicles under similar circumstances.

347.22(2) (2) No person shall operate or park a farm tractor, self-propelled farm implement, or lightweight utility vehicle, as defined in s. 346.94 (21) (a) 2., upon a highway during hours of darkness with any lamp thereon showing any light to the rear other than red in color.

347.22 History History: 2009 a. 157.



347.23 Lamps on highway maintenance equipment.

347.23  Lamps on highway maintenance equipment.

347.23(1)(1) No person shall operate upon a highway during hours of darkness any road machinery or motor vehicle used in highway construction or maintenance unless such vehicle or road machinery is equipped either as prescribed by par. (a) or (b):

347.23(1)(a) (a) A red light visible from a distance of 500 feet shall be displayed on each side of the front and on each side of the rear to give adequate warning of the presence of such vehicle or machinery and to show safe clearance for passing or overtaking vehicles; or

347.23(1)(b) (b) In lieu of the red lights prescribed by par. (a), 2 amber floodlamps may be used, one to be mounted on each side of the vehicle or machinery so as to illuminate its sides and its attachments, if any, to show safe clearance for passing or overtaking vehicles. Such floodlamps shall display an amber light of sufficient illuminating power to indicate safe clearance from a distance of 200 feet to the front and rear of such vehicle or machinery.

347.23(2) (2) The lights specified in sub. (1) need not be displayed upon motor vehicles used in highway construction or maintenance work when such vehicles are traveling along the highway at their normal operating speed in the ordinary course of traffic.

347.23(4) (4) No person shall operate upon the left-hand side of a highway during hours of darkness any road machinery or motor vehicle used in highway construction or maintenance, including snow and ice control, unless such vehicle or machinery is equipped with an auxiliary lamp or lamps projecting a flashing amber light visible from all directions for a 360-degree lens (beehive type lamp) or revolving type lamp and visible front and rear for reflectorized stationary directional type lamps. For flashing type lamps the number of flashes per minute shall be between 60 and 90. For revolving type lamps the revolutions per minute shall be between 45 and 90. The lenses of such auxiliary lamps shall not be less than 6 inches in diameter for the reflectorized stationary directional type lamp; 3-3/4 inches minimum diameter and 5-inch minimum height for the 360-degree lens (beehive type lamp); and 3-3/4 inches minimum width and 4-5/8 inches minimum height for the revolving type lamp. The lamps shall be equipped with bulbs of 50 candlepower minimum. The lamps shall be mounted approximately midway between the transverse extremities of the vehicle or machinery and at the highest practicable point.



347.24 Lamps and reflectors on nonmotor vehicles and equipment.

347.24  Lamps and reflectors on nonmotor vehicles and equipment.

347.24(1)(1)

347.24(1)(a)(a) Except as provided under pars. (b) and (c), no person may operate on a highway during hours of darkness any implement of husbandry or any other vehicle not specifically required by law to be equipped with lamps or other lighting devices unless such implement or vehicle is equipped with at least 2 lighted lamps or lanterns exhibiting a white light visible from a distance of 500 feet ahead and 2 lighted lamps or lanterns exhibiting a red light visible from a distance of 500 feet to the rear or, as an alternative to the red lamps or lanterns, 2 red reflectors mounted as specified in s. 347.18 and meeting the visibility requirements of s. 347.19 may be displayed on the rear of such vehicle or implement of husbandry.

347.24(1)(am) (am) No person may operate on a highway during hours of darkness any implement of husbandry that extends 4 feet or more to the left of the center line of its towing vehicle unless the implement is equipped with an amber reflector meeting the visibility requirements of s. 347.19 and mounted on the left side, facing forward, so as to mark the extreme width of the implement to drivers of oncoming vehicles.

347.24(1)(b) (b) Any implement of husbandry or any other vehicle not specifically required by law to be equipped with lamps or other lighting device and which was manufactured on or before January 1, 1984, shall comply with the lamp requirements of s. 347.24 (1), 1981 stats.

347.24(1)(c) (c) An implement of husbandry which is an all-terrain vehicle or utility terrain vehicle need only comply with the lamp requirements established under s. 23.33 (6).

347.24(2) (2) No person may operate on a highway during hours of darkness a vehicle drawn by an animal unless the vehicle is equipped with at least one lighted lamp or lantern exhibiting a white light visible from a distance of 500 feet ahead and 2 lighted lamps or lanterns exhibiting red light visible from a distance of 500 feet to the rear and mounted in such a manner as to indicate the extreme width of the vehicle.

347.24 History History: 1977 c. 418; 1983 a. 124; 1985 a. 29; 1993 a. 455; 2001 a. 104; 2011 a. 208.



347.245 Identification emblem on certain slow moving vehicles.

347.245  Identification emblem on certain slow moving vehicles.

347.245(1)(1) After January 1, 1970, no person may operate on a highway, day or night, any vehicle or equipment, any animal-drawn vehicle, or any other machinery, including all road machinery, that usually travels at speeds of less than 25 miles per hour or any vehicle operated under a special restricted operator's license issued under s. 343.135 or any lightweight utility vehicle, as defined in s. 346.94 (21) (a) 2., unless there is displayed on the most practicable visible rear area of the vehicle or combination of vehicles, a slow moving vehicle (SMV) emblem as described in and displayed as provided in sub. (2). Any towed vehicle or machine is exempt from this provision if the towing vehicle is visible from the rear and is in compliance with this section. All road machinery is excluded when it is engaged in actual construction or maintenance work either guarded by a flagman or clearly visible warning signs. Except as provided in s. 347.21 (1), the requirement of the emblem shall be in addition to any lighting devices required or permitted by law. Mopeds and motor bicycles are excluded from the provisions of this section unless they are operated under a special restricted operator's license issued under s. 343.135. Electric personal assistive mobility devices are excluded from the provisions of this section. The SMV emblem need not be displayed on vehicles moving directly across the highway.

347.245(2) (2) Standards and specifications for the design and position of mounting of the SMV emblem shall be established by rule by the secretary. Except as provided in s. 347.21 (1), the standards and specifications for SMV emblems shall correlate with and, so far as possible, conform with those approved by the American society of agricultural engineers. The secretary shall submit such standards and specifications, and any subsequent changes therein, to the assembly and senate committees having jurisdiction over transportation matters as determined by the speaker of the assembly and the president of the senate acting jointly for their approval.

347.245(3) (3) No person shall display such emblem on a roadway, except as provided in sub. (1), nor on roadside stationary objects such as mailboxes or signposts and no such emblem shall be used as a clearance marker for wide vehicles. No slow moving vehicle actually engaged in construction or maintenance guarded by a flagman or clearly visible warning signs need remove the slow moving vehicle emblem.

347.245(4) (4) Except as provided in s. 347.21 (1), no person shall display such emblem on any vehicle or equipment not specified in sub. (1).

347.245(5) (5) This section does not apply to any vehicle or combination of vehicles to the left rear of which is attached a yellow or amber flashing light at least 4 inches in diameter.

347.245 History History: 1977 c. 29, 288; 1979 c. 34; 1981 c. 138; 1987 a. 164; 2001 a. 90; 2009 a. 157.

347.245 Annotation As applied to Amish appellants, requiring slow moving vehicle signs on buggies unconstitutionally infringed on religious liberties. State v. Miller, 202 Wis. 2d 56, 549 N.W.2d 235 (1996), 94-0159.



347.25 Special warning lamps on vehicles.

347.25  Special warning lamps on vehicles.

347.25(1) (1) Except as provided in subs. (1m) (a), (1n), (1r), and (1s), an authorized emergency vehicle may be equipped with one or more flashing, oscillating, or rotating red lights, except that ambulances, fire department equipment, privately owned motor vehicles under s. 340.01 (3) (d), (dg), or (dm) being used by personnel of a full-time or part-time fire department, by members of a volunteer fire department or rescue squad, or by an organ procurement organization or any person under an agreement with an organ procurement organization, and privately owned motor vehicles under s. 340.01 (3) (dh) being used to transport or pick up medical devices or equipment, may be equipped with red or red and white lights, and shall be so equipped when the operator thereof is exercising the privileges granted by s. 346.03. The lights shall be so designed and mounted as to be plainly visible and understandable from a distance of 500 feet both during normal sunlight and during hours of darkness. No operator of an authorized emergency vehicle may use the warning lights except when responding to an emergency call or when in pursuit of an actual or suspected violator of the law, when responding to but not upon returning from a fire alarm, when transporting an organ for human transplantation, when transporting medical personnel for the purpose of performing human organ harvesting or transplantation immediately after the transportation, or when necessarily parked in a position which is likely to be hazardous to traffic.

347.25(1m) (1m)

347.25(1m)(a)(a) A police vehicle under s. 340.01 (3) (a) may be equipped with a blue light and a red light which are flashing, oscillating or rotating.

347.25(1m)(b) (b) If the vehicle is so equipped, the lights shall be illuminated as required under s. 346.03 or 346.215 (2) (a) when the operator of the police vehicle is exercising the privileges granted under s. 346.03 or 346.215 (2) (a). On a marked police vehicle, the blue light shall be mounted on the passenger side of the vehicle and the red light shall be mounted on the driver side of the vehicle. When in use on an unmarked police vehicle, the blue light shall be displayed on the passenger side of the vehicle and the red light shall be displayed on the driver side of the vehicle. The lights shall be designed and displayed so as to be plainly visible and understandable from a distance of 500 feet during normal sunlight and during hours of darkness. No operator of a police vehicle may use the warning lights except when responding to an emergency call or when in pursuit of an actual or suspected violator of the law, when responding to but not upon returning from a fire alarm, when necessarily parked on a highway in a position which is likely to be hazardous to traffic using the highway, or as authorized under s. 346.215 (2) (a).

347.25(1m)(c) (c) If the state or any local authority intends to equip its police vehicles as authorized under par. (a), the state or the local authority shall give notice of its intent as a class 2 notice under ch. 985 at least 90 days before so equipping the first vehicle.

347.25(1n) (1n) A police vehicle under s. 340.01 (3) (a) may be equipped with one or more flashing white lights. The lights shall be designed and displayed so as to be plainly visible and understandable from a distance of 500 feet both during normal sunlight and during hours of darkness. The lights may be used only when the warning lamps authorized under sub. (1) or (1m) are in use.

347.25(1r) (1r)

347.25(1r)(a)(a)

347.25(1r)(a)1.1. A police vehicle under s. 340.01 (3) (a) may be equipped so that the high beams of its headlamps pulsate or flash alternately at a rate of 70 to 90 pulses or flashes per minute. The pulsating or flashing headlamps may be used only when the warning lamps authorized under sub. (1) or (1m) are in use.

347.25(1r)(a)2. 2. If the state or any local authority intends to equip its police vehicles as authorized under subd. 1., the state or the local authority shall give notice of its intent as a class 2 notice under ch. 985 at least 90 days before so equipping the first vehicle.

347.25(1r)(b) (b)

347.25(1r)(b)1.1.

347.25(1r)(b)1.a.a. A vehicle of a fire department under s. 340.01 (3) (c) or an ambulance under s. 340.01 (3) (g) may be equipped so that the high beams of its headlamps pulsate or flash alternately at a rate of 70 to 90 pulses or flashes per minute. The pulsating or flashing headlamps may be used only when the warning lamps authorized under sub. (1) are in use.

347.25(1r)(b)1.b. b. If any local authority intends to equip its vehicles as authorized under subd. 1. a., the local authority shall give notice of its intent as a class 2 notice under ch. 985 at least 90 days before so equipping the first vehicle.

347.25(1r)(b)2. 2.

347.25(1r)(b)2.a.a. A sheriff or others designated by the county board may authorize that an ambulance under s. 340.01 (3) (i) be equipped so that the high beams of its headlamps pulsate or flash alternately at a rate of 70 to 90 pulses or flashes per minute. The pulsating or flashing headlamps may be used only when the warning lamps authorized under sub. (1) are in use.

347.25(1r)(b)2.b. b. If the sheriff or others designated by the county board intend to authorize any ambulance under s. 340.01 (3) (i) to be equipped as authorized under subd. 2. a., the local authority shall give notice of its intent as a class 2 notice under ch. 985 at least 90 days before authorizing the first vehicle to be so equipped.

347.25(1r)(c) (c)

347.25(1r)(c)1.1.

347.25(1r)(c)1.a.a. The state fire marshal may authorize that a privately owned motor vehicle under s. 340.01 (3) (d) that is being used by a deputy state fire marshal be equipped so that the high beams of its headlamps pulsate or flash alternately at a rate of 70 to 90 pulses or flashes per minute. The pulsating or flashing headlamps may be used only when the warning lamps authorized under sub. (1) are in use.

347.25(1r)(c)1.b. b. If the state fire marshal intends to authorize any privately owned motor vehicle under s. 340.01 (3) (d) that is being used by a deputy state fire marshal to be equipped as authorized under subd. 1. a., the state shall give notice of its intent as a class 2 notice under ch. 985 at least 90 days before authorizing the first vehicle to be so equipped.

347.25(1r)(c)2. 2.

347.25(1r)(c)2.a.a. A fire chief may authorize that a privately owned motor vehicle under s. 340.01 (3) (d) that is being used by an employee of the fire department or, if applicable, a member of the volunteer fire department be equipped so that the high beams of its headlamps pulsate or flash alternately at a rate of 70 to 90 pulses or flashes per minute. The pulsating or flashing headlamps may be used only when the warning lamps authorized under sub. (1) are in use.

347.25(1r)(c)2.b. b. If the fire chief intends to authorize any privately owned motor vehicle under s. 340.01 (3) (d) that is being used by an employee of the fire department or, if applicable, a member of the volunteer fire department to be equipped as authorized under subd. 2. a., the local authority shall give notice of its intent as a class 2 notice under ch. 985 at least 90 days before authorizing the first vehicle to be so equipped.

347.25(1s) (1s) A vehicle in use by a fire department as a command post at the site of an emergency call may be equipped with a blue or green light which is flashing, oscillating or rotating.

347.25(2) (2) No person may operate a school bus which is painted as provided in s. 347.44 unless it is equipped with a 360-degree flashing white strobe light having a flashrate of 60 to 120 per minute and either flashing red warning lights or flashing red and amber warning lights. The secretary shall prescribe rules for the type, installation, operation and light output brilliance of the lights required under this subsection. No vehicle may be equipped with the warning and strobe lights required under this subsection unless it also is painted as provided in s. 347.44.

347.25(2m) (2m) A human service vehicle may be equipped with a 360-degree flashing strobe light with a flashrate of 60 to 120 per minute. Notwithstanding s. 110.05 (1), the secretary shall prescribe rules for the type, color, installation, operation and light output brilliance of the lights permitted under this subsection.

347.25(3) (3) The lead vehicle in a funeral procession may be equipped, or any vehicle in the procession may be equipped if all vehicles in the procession are so equipped, with a flashing amber light that may be used only in the procession.

347.25(4) (4) No vehicle may be equipped with or display any blue colored light or lamp unless the vehicle is used in police work authorized by the state or a political subdivision of the state or is used by a fire department as authorized under sub. (1s).

347.25(5) (5) Notwithstanding s. 347.26 (11), whenever flashing warning lamps on an authorized emergency vehicle are designed and being used to exhibit a directional arrow at the scene of an emergency, the lamps exhibiting the directional arrow may be flashing simultaneously or sequentially. If the use of flashing warning lamps to exhibit a directional arrow would likely direct approaching traffic into a lane of traffic moving in the opposite direction, only the flashing warning lamps that exhibit the horizontal bar of a directional arrow may be used and such lamps shall be flashing simultaneously.

347.25 History History: 1977 c. 29 s. 1654 (7) (c); 1977 c. 228; 1979 c. 54, 149; 1983 a. 56; 1985 a. 143; 1987 a. 126; 1989 a. 69; 1991 a. 73, 142; 1993 a. 369; 1995 a. 31, 190; 1997 a. 31, 117; 2007 a. 20, 177; 2009 a. 46; 2013 a. 95, 96.

347.25 Annotation The burden is on the operator of an emergency vehicle to prove that the warning light met the requirements. A light showing only to the front would not provide the operator with emergency privileges for stopping, parking, or turning as to vehicles approaching from the rear. Pittman v. Lieffring, 59 Wis. 2d 52, 207 N.W.2d 610 (1973).



347.26 Restrictions on certain optional lighting equipment.

347.26  Restrictions on certain optional lighting equipment.

347.26(1)(1)  General restrictions. A vehicle need not be equipped with the lamps specified in this section, but if a vehicle is equipped with any such lamps, no person shall operate such vehicle on a highway during hours of darkness unless such lamps comply with the requirements of this section and no person shall use such lamps in a manner inconsistent with this section.

347.26(2) (2) Spotlamps.

347.26(2)(a)(a) Any motor vehicle may be equipped with not more than 2 spotlamps.

347.26(2)(b) (b) No spotlamp shall be used as a substitute for headlamps. No spotlamp shall be used as an auxiliary driving light on any motor vehicle except when such spotlamp is set or adjusted so that the rays of light are projected directly upon the road surface at a distance not exceeding 150 feet directly in front of the vehicle and to the right of the center of the traveled roadway. No spotlamp shall project any glaring light into the eyes of an approaching driver.

347.26(3) (3) Adverse weather lamps.

347.26(3)(a)(a) Any motor vehicle may be equipped with not more than 2 adverse weather lamps which shall be mounted on the front of the vehicle below the level of the centers of the headlamps.

347.26(3)(b) (b) Adverse weather lamps shall not be used in lieu of headlamps unless absolutely necessary in case of rain, snow, dust or fog and then only when a vehicle is equipped with 2 adverse weather lamps mounted on opposite sides of the front of the vehicle and when both such adverse weather lamps are lighted. Whenever any vehicle is equipped with only one adverse weather lamp, both headlamps of such vehicle shall be lighted at all times when such adverse weather lamp is lighted.

347.26(4) (4) Back-up lamps.

347.26(4)(a)(a) Any motor vehicle may be equipped with not more than 2 back-up lamps which shall be so directed as to project a white or amber light illuminating the roadway to the rear of such vehicle for a distance not to exceed 75 feet.

347.26(4)(b) (b) No lighted back-up lamp shall be displayed on any vehicle upon a highway except when such vehicle is about to be or is being driven backward. Whenever a back-up lamp is lighted during hours of darkness, the tail lamp or tail lamps on the vehicle displaying such lighted back-up lamp also shall be lighted.

347.26(5) (5) Identification lamps on taxicabs and buses. No person shall operate a motor vehicle regularly used for transporting passengers for hire displaying any lighting device for identification purposes other than a single illuminated sign or lighted lamp mounted above the top line of the windshield, colored white, amber or green. Such illuminated sign or lamp shall be so constructed as to emit a steady or flashing nonglaring light.

347.26(6) (6) Warning lamps on tow trucks and service vehicles.

347.26(6)(a)(a) Any vehicle which by reason of its use upon a highway creates a vehicular traffic hazard requiring the exercise of unusual care in approaching, overtaking or passing shall be equipped with a flashing or rotating amber lamp of the dome type at the highest practicable point, visible from a distance of 500 feet, or 2 flashing amber lamps, one showing to the front and one showing to the rear, visible from a distance of 500 feet and mounted approximately midway between the extremities of the width of the vehicle and at the highest practicable point. Such amber lamp or lamps shall be lighted when such vehicle is moving a disabled vehicle along or upon a public highway at a speed below the average speed of motor vehicle traffic on such street or highway and may not be lit at other times.

347.26(6)(b) (b) Operators of tow trucks or towing vehicles shall equip each tow truck or towing vehicle with a flashing or rotating red lamp, in addition to flashing type amber lamps. Such lamp shall be placed on the dome of the vehicle at the highest practicable point visible from a distance of 500 feet. This flashing red lamp shall be used only when such vehicle is standing on or near the traveled portion of a highway preparatory to towing or servicing the disabled vehicle.

347.26(7) (7) Warning lamps on certain highway vehicles. Any vehicle of the department or a county or municipal highway department which by reason of its use upon a highway creates a vehicular traffic hazard requiring the exercise of unusual care in approaching, overtaking or passing may be equipped with a flashing red or amber lamp of the dome-light type or with 2 flashing red or amber lamps, one showing to the front and one showing to the rear. Such lamp or lamps shall be mounted approximately midway between the extremities of the width of the vehicle and at the highest practicable point and shall be used only for the purpose of warning operators of other vehicles of the presence of the traffic hazard.

347.26(8) (8) Warning lamps for mail delivery vehicles. Any vehicle used for mail delivery may be equipped with a flashing amber lamp or strobe light mounted at the highest practicable point and showing to the front and rear that may be used only to warn other motorists of the presence of a vehicular traffic hazard requiring the exercise of unusual care in approaching, overtaking or passing when the vehicle is being used to deliver mail.

347.26(9) (9) Warning lamps on public utility and cooperative vehicles. Any vehicle of a public utility as defined in s. 196.01 (5), of a telecommunications carrier, as defined in s. 196.01 (8m), or of a cooperative association organized under ch. 185 for the purpose of producing or furnishing heat, light, power or water to its members, which by reason of its use upon a highway creates a vehicular traffic hazard requiring the exercise of unusual care in approaching, overtaking or passing may be equipped with a flashing amber lamp of the dome type or with 2 flashing amber lamps, one showing to the front and one showing to the rear. Such lamps shall be mounted approximately midway between the extremities of the width of the vehicle and at the highest practicable point and shall be used only for the purpose of warning operators of other vehicles of the presence of the traffic hazard. Should such vehicle be of a type so as to make impractical the mounting of such lamps midway between the extremities of the width of the vehicle then such mountings shall be made at or near the upper left front and rear corners of such vehicle.

347.26(10) (10) Flashing amber light on oversize vehicle. Any vehicle moving on the highway pursuant to an oversize permit issued under s. 348.25, 348.26 or 348.27 may be equipped with a flashing amber dome light upon the cab of such vehicle or with double faced flashing amber light mounted along the sides of such vehicle mounted and used when the movement is oversize.

347.26(11) (11) Flashing warning lamps.

347.26(11)(a)(a) Any vehicle may be equipped with lamps which may be used for the purpose of warning the operators of other vehicles of the presence of a vehicular traffic hazard requiring the exercise of unusual care in approaching, overtaking or passing, and when so equipped may display such warning in addition to any other warning signals required by this section. The lamps used to display such warning to the front shall be mounted at the same level and as widely spaced laterally as practicable, and shall display simultaneously flashing white or amber lights, or any shade of color between white and amber. The lamps used to display such warning to the rear shall be mounted at the same level and as widely spaced laterally as practicable, and shall show simultaneously flashing amber or red lights, or any shade of color between amber and red. These warning lights shall be visible from a distance of not less than 500 feet under normal atmospheric conditions at night. Directional signals meeting the requirements of this chapter shall be used or lamps meeting these requirements, mounted so as to comply with turn signal installation.

347.26(11)(am) (am) In addition to any other lamps authorized under this subsection, a motor truck having a gross vehicle weight rating of more than 26,000 pounds may be equipped with a 360-degree flashing or rotating amber light mounted at the highest practicable point. The flashing or rotating amber lamp may be lighted only when the motor truck is upon a highway having a maximum speed limit of more than 35 miles per hour and the motor truck is traveling 10 or more miles per hour below the maximum speed limit, is stopped, or is backing on such highway. The flashing or rotating amber lamp may not be lit at other times.

347.26(11)(b) (b) Whenever any vehicle other than an automobile, which is equipped as permitted in par. (a), is stopped for more than 10 minutes on the traveled portion of any highway, or shoulder thereof, during hours of darkness, the driver of such vehicle shall display warning signals as required by s. 347.29.

347.26 History History: 1977 c. 29 s. 1654 (8) (a); 1983 a. 53 s. 114; 1985 a. 204; 1989 a. 134, 336; 1993 a. 496; 2005 a. 38.



347.27 When lighted lamps required on parked vehicles.

347.27  When lighted lamps required on parked vehicles.

347.27(1)(1) No person shall park or leave a vehicle standing, whether attended or unattended, upon a roadway or the shoulder immediately adjacent thereto during hours of darkness unless:

347.27(1)(a) (a) Such vehicle is parked or standing where there is sufficient artificial light to render it visible from a distance of 500 feet or is lawfully parked within the corporate limits of a city or village and in either case is equipped with at least one red reflector mounted on the rear thereof as near as practicable to the side of the vehicle which is closest to passing traffic and otherwise meeting the mounting and visibility requirements specified in ss. 347.18 and 347.19; or

347.27(1)(b) (b) Such vehicle displays one or more lighted lamps meeting the following requirements:

347.27(1)(b)1. 1. At least one lamp shall display a white or amber light visible from a distance of 500 feet to the front of the vehicle, and the same lamp or at least one other lamp shall display a red light visible from a distance of 500 feet to the rear of the vehicle.

347.27(1)(b)2. 2. The location of such lamp or lamps shall always be such that at least one lamp or combination of lamps meeting the requirements of this section is installed as near as practicable to the side of the vehicle which is closest to passing traffic.

347.27(1)(b)3. 3. If the vehicle is equipped with 2 parking lamps and 2 tail lamps, both parking lamps and both tail lamps shall be lighted.

347.27(2) (2) Any lighted headlamps on a vehicle parked on a highway shall be depressed or dimmed.

347.27(3) (3) In this section, "vehicle" includes farm tractors and self-propelled farm implements, implements of husbandry, animal-drawn vehicles, lightweight utility vehicles as defined in s. 346.94 (21) (a) 2., and road machinery.

347.27 History History: 2009 a. 157.



347.28 Certain vehicles to carry flares or other warning devices.

347.28  Certain vehicles to carry flares or other warning devices.

347.28(1)(1) No person shall operate a motor truck or motor bus more than 80 inches in width or a truck tractor or road tractor on any highway outside the corporate limits of a city or village during hours of darkness unless such vehicle carries in a place readily accessible to the driver the following warning devices:

347.28(1)(a) (a) At least 3 pot torches or 3 red electric lanterns or 3 red emergency reflectors, each of which shall be capable of being seen and distinguished at a distance of at least 600 feet under normal atmospheric conditions during hours of darkness. If pot torches are carried in lieu of red electric lanterns, at least 3 red-burning fusees shall be carried in addition to such pot torches; and

347.28(1)(b) (b) At least 2 red-cloth flags, not less than 12 inches square, with standards to support such flags.

347.28(2) (2) No person shall operate upon a highway outside the corporate limits of a city or village during hours of darkness any motor vehicle used for the transportation of explosives or any cargo tank truck used for the transportation of flammable liquids or compressed gases unless there is carried in such vehicle 3 red electric lanterns or 3 red emergency reflectors meeting the requirements of sub. (1). No pot torch or fusee or signal produced by flame shall be carried in any such vehicle. Such red emergency reflectors shall comply with the specifications for such reflectors as set forth in interstate commerce commission motor carrier safety regulations.



347.29 Display of warning devices for certain vehicles when standing on highway.

347.29  Display of warning devices for certain vehicles when standing on highway.

347.29(1) (1) Except as provided in s. 347.26 (11) (b), whenever any motor truck, motor bus, trailer or semitrailer more than 80 inches in width or truck tractor or road tractor is left standing, whether attended or unattended, during hours of darkness upon the traveled portion of any highway or the shoulder adjacent thereto outside the corporate limits of a city or village, the operator of such vehicle shall display the following warning devices upon the highway during the entire time the vehicle is so left standing and such devices shall be placed in the following order:

347.29(1)(a) (a) A lighted fusee or lighted red electric lantern or a red emergency reflector shall immediately be placed at the traffic side of the vehicle in the direction of the nearest approaching traffic. If a lighted fusee was so placed, the driver shall replace such fusee with a lighted pot torch or lighted red electric lantern or a red emergency reflector after the driver has placed the warning devices specified in pars. (b) and (c) and before the fusee burns out.

347.29(1)(b) (b) A lighted pot torch or lighted red electric lantern or a red emergency reflector shall be placed approximately 100 feet from the standing vehicle in the center of the lane occupied by such vehicle and toward traffic approaching in that lane.

347.29(1)(c) (c) One lighted pot torch or lighted red electric lantern or a red emergency reflector shall be placed approximately 100 feet from the standing vehicle in the center of the lane occupied by such vehicle and in the opposite direction from the warning device placed in accordance with par. (b).

347.29(2) (2) Whenever any vehicle referred to in this section is left standing, whether attended or unattended, within 500 feet of a curve, hillcrest or other obstruction to view, the warning signal in that direction shall be so placed as to afford ample warning to other users of the highway, but in no case less than 100 feet nor more than 500 feet from the standing vehicle.

347.29(3) (3) Whenever any vehicle of a type referred to in this section is left standing, whether attended or unattended, upon any roadway of a divided highway during hours of darkness, the appropriate warning devices prescribed in subs. (1) and (4) shall be placed as follows:

347.29(3)(a) (a) One shall be placed at a distance of approximately 200 feet from the vehicle in the center of the lane occupied by the standing vehicle and in the direction of traffic approaching in that lane;

347.29(3)(b) (b) One shall be placed at a distance of approximately 100 feet from the vehicle in the center of the lane occupied by the vehicle and in the direction of traffic approaching in that lane;

347.29(3)(c) (c) One shall be placed at the traffic side of the vehicle and approximately 10 feet from the vehicle in the direction of the nearest approaching traffic.

347.29(4) (4) No operator of a motor vehicle used in the transportation of explosives, or of a cargo tank truck used for the transportation of any flammable liquid or compressed flammable gas shall use any flame-producing emergency signal for protecting any such vehicle. In lieu thereof, red electric lanterns or red emergency reflectors shall be used, the placement of which shall be in the same order and manner as prescribed in subs. (1) to (3).

347.29(5) (5) Whenever any vehicle of a type referred to in this section is left standing at any place mentioned in this section at times other than during hours of darkness, the operator of the vehicle shall display 2 red flags upon the roadway in the lane of traffic occupied by the standing vehicle, one at a distance of approximately 100 feet in advance of the vehicle and one at a distance of approximately 100 feet to the rear of the vehicle.

347.29(6) (6) The flares, fusees, red electric lanterns, red emergency reflectors and flags to be displayed as required in this section shall conform with the requirements of s. 347.28.

347.29(7) (7) This section does not apply to vehicles standing on a highway in compliance with traffic regulations or the directions of a traffic officer or official traffic sign or signal.

347.29 History History: 1991 a. 316.

347.29 Annotation A flag warning under sub. (5) is not applicable in a city. Northland Insurance Co. v. Avis Rent-A-Car, 62 Wis. 2d 643, 215 N.W.2d 439 (1974).



347.30 Penalty for violating lighting equipment requirements.

347.30  Penalty for violating lighting equipment requirements.

347.30(1)(1) Any person violating s. 347.06 or 347.13 (2), (3) or (4) may be required to forfeit not less than $10 nor more than $20 for the first offense and not less than $25 nor more than $50 for the 2nd or subsequent conviction within a year.

347.30(2) (2) Any person violating ss. 347.03, 347.07 to 347.12, 347.13 (1) or 347.14 to 347.29 may be required to forfeit not less than $10 nor more than $200.

347.30 History History: 1971 c. 278.



347.35 Brakes.

347.35  Brakes.

347.35(1)(1)  Motor vehicles. No person shall operate any motor vehicle, other than a moped or motorcycle, upon a highway unless such motor vehicle is equipped with brakes adequate to control the movement of and to stop and hold such vehicle and capable of meeting the performance specifications under s. 347.36. There shall be 2 separate means of applying the brakes, each of which means shall be effective to apply the brakes to at least 2 wheels.

347.35(1a) (1a) Parking brakes. Every such vehicle and combination of vehicles, except mopeds and Type 1 motorcycles, shall be equipped with parking brakes adequate to hold the vehicle on any grade on which it is operated, under all conditions of loading on a surface free from snow, ice or loose material. The parking brakes shall be capable of being applied by the driver's muscular effort or by spring action or by equivalent means. Their operation may be assisted by the service brakes or other source of power provided that failure of the service brake actuation system or other power assisting mechanism will not prevent the parking brakes from being applied. The parking brakes shall be so designed that when once applied they shall remain applied with the required effectiveness despite exhaustion of any source of energy or leakage of any kind. The same brake drums, brake shoes and lining assemblies, brake shoe anchors and mechanical brake shoe actuation mechanism normally associated with the wheel brake assemblies may be used for both the service brakes and the parking brakes. If the means of applying the parking brakes and the service brakes are connected in any way, they shall be so constructed that failure of any one part shall not leave the vehicle without operative brakes.

347.35(2) (2) Mopeds and motorcycles. No person may operate a moped or motorcycle upon a highway unless the moped or motorcycle is equipped with at least one brake capable of meeting the performance specifications set forth in s. 347.36. The brake may be designed to be operated either by hand or by foot.

347.35(3) (3) Trailers, semitrailers and towed vehicles.

347.35(3)(a)(a) Except as provided in par. (am), no person shall operate on a highway any trailer, semitrailer or other towed vehicle having a gross weight of 3,000 pounds or more and manufactured after January 1, 1942 unless such vehicle is equipped with brakes adequate to control the movement of and to stop and hold it.

347.35(3)(am) (am) A motor vehicle may be towed without being equipped with brakes as provided in par. (a) if the gross weight of the towed vehicle is not more than 40% of the gross weight of the towing vehicle and the brakes on the towing vehicle are capable of bringing the combination of towing vehicle and towed vehicle to a stop as provided in s. 347.36 (1).

347.35(3)(b) (b) Every full trailer, semitrailer, pole trailer or other towed vehicle required to be equipped with brakes shall be equipped with brake systems of such design and type, and capable of meeting such performance standards, as established by rule of the department.

347.35(3)(c) (c) This subsection does not apply to farm trailers or to disabled vehicles while being towed to a place of repair or to automobiles or trucks while being towed or being transported pursuant to s. 341.47 (1) (b).

347.35(4) (4) Mobile homes and recreational vehicles. No person shall manufacture and no person shall sell a mobile home or recreational vehicle in this state unless such mobile home or recreational vehicle is equipped with brakes adequate to control the movement of and to stop and hold it. No person shall operate on a highway any mobile home registered as a 1940 or later year model or recreational vehicle unless such mobile home or recreational vehicle is equipped with brakes adequate to control the movement of and to stop and hold it.

347.35(5) (5) Implements of husbandry.

347.35(5)(a)(a) No person may operate on a highway any self-propelled implement of husbandry manufactured after February 1, 1985, unless the vehicle is equipped with brakes or other stopping device adequate to control the movement of and to stop and hold the implement of husbandry.

347.35(5)(b) (b) Every self-propelled implement of husbandry required to be equipped with brakes or other stopping device shall be equipped with brakes or a stopping device that meets design, type or performance standards established by the department by rule. The rule of the department under this paragraph shall comply with the applicable standard established by the American society of agricultural engineers.

347.35 History History: 1977 c. 29 s. 1654 (7) (e); 1979 c. 163; 1983 a. 124, 243, 244; 1985 a. 65; 2007 a. 11.



347.36 Performance ability of brakes.

347.36  Performance ability of brakes.

347.36(1) (1) Brakes on motor vehicles and brakes on combinations of vehicles shall be capable of bringing the vehicle or combination of vehicles to a stop, under normal conditions, within 50 feet when traveling at a speed of 20 miles per hour.

347.36(3) (3) All required brakes shall be maintained in good working order.

347.36 History History: 1983 a. 243.



347.37 Brake fluid, sale regulation.

347.37  Brake fluid, sale regulation.

347.37(1) (1) After January 1, 1960, no hydraulic brake fluid for use in motor vehicles shall be sold in this state if such brake fluid is below the minimum standard of specifications established by the society of automotive engineers for heavy duty type brake fluid No. 70R1 or a later designator for an improved product.

347.37(2) (2) All manufacturers of brake fluids selling such fluids in Wisconsin shall state on the immediate containers in which such fluid is packaged that the fluid therein meets or exceeds the specifications under sub. (1).



347.38 Horns and warning devices.

347.38  Horns and warning devices.

347.38(1) (1) No person shall operate a motor vehicle upon a highway unless such motor vehicle is equipped with a horn in good working order and capable of emitting sound audible under normal conditions from a distance of not less than 200 feet, but no person shall at any time use a horn otherwise than as a reasonable warning or make any unnecessary or unreasonably loud or harsh sound by means of a horn or other warning device.

347.38(2) (2) Except as otherwise provided in this section, no vehicle shall be equipped with nor shall any person use upon a vehicle any siren or compression or exhaust whistle.

347.38(3) (3) Any vehicle may be equipped with a theft alarm signal device if such device is so arranged that it cannot be used by the driver as an ordinary warning signal.

347.38(4) (4) An authorized emergency vehicle shall be equipped with a siren, but such siren shall not be used except when such vehicle is operated in response to an emergency call or in the immediate pursuit of an actual or suspected violator of the law, when responding to but not upon returning from a fire alarm, when transporting an organ for human transplantation, or when transporting medical personnel for the purpose of performing human organ harvesting or transplantation immediately after the transportation, in which events the driver of such vehicle shall sound the siren when reasonably necessary to warn pedestrians and other drivers.

347.38 History History: 2007 a. 20.



347.385 Auxiliary lamps on emergency vehicles; traffic control signal emergency preemption devices.

347.385  Auxiliary lamps on emergency vehicles; traffic control signal emergency preemption devices.

347.385(1m)(1m) In this section:

347.385(1m)(a) (a) "Authorized emergency vehicle" means an authorized emergency vehicle as defined in s. 340.01 (3) (a), (c), (g), or (i).

347.385(1m)(b) (b) "Emergency preemption device" means a device, located on or within a traffic control signal, that is designed to receive an electronic, radio, light, or sound transmission from an approaching vehicle that alters the normal sequence of the traffic control signal to provide or maintain a green signal for the vehicle to proceed through the intersection.

347.385(1m)(c) (c) "Transmitter" means a device that emits a signal for the purpose of activating an emergency preemption device.

347.385(2m) (2m) An authorized emergency vehicle may be equipped and operated with lamps designed and used, or with any other transmitter designed and used, to activate emergency preemption devices.

347.385(3m) (3m) The lamps authorized for use under this section may be any color and may be flashing, oscillating, rotating or pulsating.

347.385(4) (4) No operator of an authorized emergency vehicle may use a transmitter, including lamps under sub. (2m), except when responding to an emergency call, when pursuing an actual or suspected violator of the law, or when responding to, but not when returning from, a fire alarm.

347.385(5) (5)

347.385(5)(a)(a) No person may operate upon a highway a motor vehicle, other than an authorized emergency vehicle, that is equipped with a transmitter or in which a transmitter is located. This subsection does not apply to a motor carrier or person in the business of selling transmitters to authorized users who transports a transmitter in original, unopened packaging or in an inoperative condition in an enclosed storage compartment of the vehicle.

347.385(5)(b) (b) No person may sell a transmitter except for use for authorized purposes as described in sub. (2m).

347.385 History History: 2005 a. 193 ss. 1 to 6; Stats. 2005 s. 347.385.



347.39 Mufflers.

347.39  Mufflers.

347.39(1)(1) No person shall operate on a highway any motor vehicle subject to registration unless such motor vehicle is equipped with an adequate muffler in constant operation and properly maintained to prevent any excessive or unusual noise or annoying smoke. This subsection also applies to motor bicycles.

347.39(2) (2) No muffler or exhaust system on any vehicle mentioned in sub. (1) shall be equipped with a cutout, bypass or similar device nor shall there be installed in the exhaust system of any such vehicle any device to ignite exhaust gases so as to produce flame within or without the exhaust system. No person shall modify the exhaust system of any such motor vehicle in a manner which will amplify or increase the noise emitted by the motor of such vehicle above that emitted by the muffler originally installed on the vehicle, and such original muffler shall comply with all the requirements of this section.

347.39(3) (3) In this section, "muffler" means a device consisting of a series of chambers of baffle plates or other mechanical design for receiving exhaust gases from an internal combustion engine and which is effective in reducing noise.

347.39 History History: 1983 a. 243.



347.40 Mirrors.

347.40  Mirrors.

347.40(1)(1) No person shall operate any motor vehicle upon a highway unless such vehicle is equipped with a mirror so located as to reflect to the operator a view of the roadway for a distance of 200 feet to the rear of such vehicle.

347.40(2) (2) No person shall operate on a highway any school bus having a passenger-carrying capacity of 10 or more persons including the operator unless such bus is equipped with at least one mirror which is 7 inches in diameter so located as to enable the operator to see a reflection of the road from the entire front bumper forward to a point where direct observation is possible.

347.40(3) (3) No person may operate or permit the operation of any motor bus on a highway unless the bus is equipped with 2 outside rearview mirrors, one to the right and one to the left of the operator. Each mirror shall have not less than 50 square inches of unobstructed reflective surface and shall be firmly supported and adjustable to give the operator a clear view past both the right and left rear of the bus.

347.40 History History: 1975 c. 84; 1987 a. 235.



347.41 Speed indicators.

347.41  Speed indicators. No person shall operate on a highway any motor vehicle primarily designed for use upon a highway unless such motor vehicle is equipped with a speedometer which with reasonable accuracy registers the speed of the vehicle, except that motor trucks or truck tractors may be equipped with tachometers or any other devices that indicate speed and motor vehicles transported pursuant and in compliance with s. 341.47 (1) (b) and (c) may be equipped with a governor of speed of a type which restricts speed and which is set at a level equal to or below the limits of 55 miles per hour in lieu of a speedometer.

347.41 History History: 1983 a. 54.



347.413 Ignition interlock device tampering; failure to install.

347.413  Ignition interlock device tampering; failure to install.

347.413(1)(1) No person may remove, disconnect, tamper with, or otherwise circumvent the operation of an ignition interlock device installed in response to the court order under s. 346.65 (6), 1999 stats., or s. 343.301 (1), 2007 stats., or s. 343.301 (1g), or fail to have the ignition interlock device installed as ordered by the court. This subsection does not apply to the removal of an ignition interlock device upon the expiration of the order requiring the motor vehicle to be so equipped or to necessary repairs to a malfunctioning ignition interlock device by a person authorized by the department.

347.413(3) (3) The department shall design a warning label which shall be affixed to each ignition interlock device upon installation. The label shall provide notice of the penalties for tampering with or circumventing the operation of the ignition interlock device under sub. (1) and s. 343.10 (5) (a) 3.

347.413 History History: 1991 a. 277; 1993 a. 213; 1999 a. 109; 2001 a. 16 ss. 3445f, 3445g, 4060hd, 4060hw, 4060hy; 2009 a. 100, 121.



347.415 Odometer tampering.

347.415  Odometer tampering.

347.415(1g)(1g) In this section, "odometer" means an instrument for measuring and recording the actual distance that a motor vehicle, snowmobile, all-terrain vehicle, or utility terrain vehicle has traveled while in operation, but does not include any auxiliary instrument designed to be reset to zero to measure and record the actual distance that a motor vehicle, snowmobile, all-terrain vehicle, or utility terrain vehicle has traveled on trips.

347.415(1m) (1m) No person may, either personally or through an agent, remove, replace, disconnect, reset, tamper with, alter, or fail to connect the odometer of any motor vehicle, snowmobile, all-terrain vehicle, or utility terrain vehicle with the intent to change or affect the number of miles indicated thereon.

347.415(2) (2) No person may operate a motor vehicle subject to registration under ch. 341 on any street or highway with knowledge that the odometer is removed, disconnected or nonfunctional. An exemption may be provided if parts are on back order to correct a nonfunctional odometer.

347.415(3) (3) No person may advertise for sale, sell, use, install, or have installed any device which causes an odometer to register any mileage other than the true mileage driven. For purposes of this subsection, "true mileage driven" means that mileage traveled by the vehicle as measured and recorded by the odometer within the manufacturer's design tolerance.

347.415(4) (4) No person shall conspire with any other person to violate sub. (1m), (2) or (3).

347.415(5) (5) Nothing in this section shall prevent the service, repair or replacement of an odometer, provided the mileage indicated thereon remains the same as before the service, repair or replacement. Where the odometer is incapable of registering the same mileage as before such service, repair or replacement, the odometer shall be adjusted to read zero, and a written notice shall be attached, by the owner or an agent, to the left door frame of the vehicle, or other location as prescribed by the department, specifying the mileage prior to service, repair or replacement of the odometer and the date on which it was serviced, repaired or replaced. No person may, with intent to defraud, remove or alter such a notice so affixed. No person who services, repairs or replaces an odometer that is incapable of registering the same mileage as before such service, repair or replacement may fail to adjust the odometer to read zero or fail to attach the notice required by this subsection.

347.415 History History: 1975 c. 121, 199; 1977 c. 29 s. 1654 (7) (a); 1993 a. 159; 2003 a. 166; 2011 a. 208.



347.417 Immobilization device tampering.

347.417  Immobilization device tampering.

347.417(1) (1) No person may remove, disconnect, tamper with, or otherwise circumvent the operation of any immobilization device installed in response to a court order under s. 346.65 (6), 1999 stats., or s. 343.301 (2), 2007 stats. This subsection does not apply to the removal of an immobilization device pursuant to a court order or to necessary repairs to a malfunctioning immobilization device.

347.417(2) (2) The department shall design a warning label which shall be affixed by the owner of each immobilization device before the device is used to immobilize any motor vehicle under s. 346.65 (6), 1999 stats., or s. 343.301 (2), 2007 stats. The label shall provide notice of the penalties for removing, disconnecting, tampering with, or otherwise circumventing the operation of the immobilization device.

347.417 History History: 1991 a. 277; 1999 a. 109; 2001 a. 16 ss. 3445h to 3445m, 4060hg, 4060hj, 4060hw, 4060hy; 2009 a. 100.



347.42 Windshield wipers.

347.42  Windshield wipers. No person may operate on a highway any motor vehicle equipped with a windshield, except a moped or Type 1 motorcycle, unless the motor vehicle also is equipped with a device for cleaning rain, snow or other moisture from the windshield. The device shall be so constructed as to be controlled or operated by the operator of the vehicle and shall at all times be maintained in good working order.

347.42 History History: 1979 c. 163; 1983 a. 243; 1985 a. 65.



347.43 Safety glass.

347.43  Safety glass.

347.43(1g)(1g) In this section, "safety glass" means glass so treated or combined with other materials as to reduce, in comparison with ordinary sheet glass or plate glass, the likelihood of injury to persons by objects from external sources or by such glass when it is struck, cracked or broken.

347.43(1s) (1s) No person may operate upon a highway any motor vehicle manufactured after January 1, 1936, except a recreational vehicle other than a 5th-wheel recreational vehicle, unless the motor vehicle is equipped with safety glass wherever glass is used on the motor vehicle in partitions, doors, windows or windshields.

347.43(2) (2) No person may sell any new motor vehicle unless such vehicle is equipped with safety glass in accordance with the requirements of sub. (1s).

347.43(4) (4) If a common carrier or person operating under a permit or certificate issued by the department is convicted of operating a vehicle in violation of this section, the department may suspend or revoke the permit or certificate until such time as the vehicle has been equipped with safety glass as required by this section.

347.43 History History: 1977 c. 29 s. 1654 (9) (f); 1981 c. 347; 1985 a. 187; 1993 a. 16; 1999 a. 85; 2007 a. 60.

347.43 Annotation Sub. (1) [now sub. (1s)] requires that whenever broken glass is replaced in a vehicle it must be replaced with safety glass. Replacing glass with plastic violated this section, and an officer observing a vehicle with replacement plastic had probable cause to stop the vehicle for a violation of this section. State v. Longcore, 2001 WI App 15, 240 Wis. 2d 429, 623 N.W.2d 201, 00-1171.



347.44 Painting requirements for school buses; restrictions as to painting of other vehicles.

347.44  Painting requirements for school buses; restrictions as to painting of other vehicles.

347.44(1) (1) All school buses shall be painted as follows:

347.44(1)(a) (a) With the exception of trim, the body, including hood, fenders, cowl and roof shall be painted a uniform color, national school bus glossy yellow, according to national institute of standards and technology specifications;

347.44(1)(b) (b) The body trim, if used, shall be black; and

347.44(1)(c) (c) The words, "SCHOOL BUS", in black letters at least 8 inches high shall appear on both the front and rear of the upper body area or on a sign attached thereto.

347.44(2) (2) A motor vehicle described in s. 340.01 (56) (b) may, but need not, comply with sub. (1). If the motor vehicle complies with sub. (1), the vehicle shall comply with other regulations relating to school buses prescribed by the department by rule.

347.44(3) (3) No person may paint or in any way designate a motor vehicle in the manner described in sub. (1) except as expressly authorized by this section.

347.44(4) (4) When a motor vehicle in compliance with sub. (1), s. 347.25 (2), and the rules of the department relating to school bus equipment is no longer operated as a school bus, the registration of the motor vehicle for another purpose may not be permitted until the owner:

347.44(4)(a) (a) Physically removes the signs identifying the vehicle as a school bus, the lights required by s. 347.25 (2) and such other equipment as the department may specify by rule; and

347.44(4)(b) (b) Repaints the entire vehicle to a color other than national school bus glossy yellow or any color commonly referred to as yellow.

347.44 History History: 1975 c. 121, 199, 224, 429; 1977 c. 29 s. 1654 (7) (e); 1977 c. 228; 1979 c. 221; 1983 a. 175; 1985 a. 287; 1989 a. 165.



347.445 Crossing gates for school buses.

347.445  Crossing gates for school buses. No person may operate a school bus that is painted as provided in s. 347.44 unless it is equipped with a retractable crossing gate on the front of the bus that, when in use, prevents children from crossing in front of the school bus in such proximity that they are not visible to the operator of the school bus from the operator's seat. The secretary shall prescribe rules for the specifications, installation, and operation of crossing gates required under this section.

347.445 History History: 2001 a. 58.



347.447 Additional safety mirrors on school buses.

347.447  Additional safety mirrors on school buses. A school bus that is painted as provided in s. 347.44 may be equipped with a supplemental mirror system, mounted on the passenger side of the school bus and designed to enhance operator visibility of children near the passenger side of the school bus, if the supplemental mirror system does not make inoperative or diminish the performance of any other mirror or safety device required on the school bus.

347.447 History History: 2011 a. 223.



347.45 Tire equipment.

347.45  Tire equipment.

347.45(1)(1) All automobiles, motor trucks, motor buses, truck tractors, trailers, semitrailers, recreational vehicles, and mobile homes when operated upon a highway shall be completely equipped with tires inflated with compressed air and all other motor vehicles when operated on a highway shall be equipped with tires of rubber or of some material or construction of equal resiliency. No person may operate on a highway any motor vehicle, trailer, semitrailer, recreational vehicle, or mobile home having any metal tire in contact with the roadway, except that tire chains of reasonable proportions may be used when required for safety because of snow, ice or other conditions tending to cause a vehicle to skid, and except as provided in sub. (2) (c).

347.45(2) (2) No person shall operate on a highway any vehicle, including farm tractors, self-propelled farm implements, implements of husbandry, animal-drawn vehicles and road machinery, if such vehicle has on the periphery of any of its tires any block, stud, flange, cleat, spike or other protuberance of any material other than rubber which projects beyond the tread of the traction surface of the tire, except that:

347.45(2)(a) (a) Farm tractors, self-propelled farm implements, implements of husbandry, bicycles, animal-drawn vehicles, and road machinery may be operated with metal tires or tires having protuberances that will not injure the highway.

347.45(2)(b) (b) Tire chains of reasonable proportions may be used on any vehicle when required for safety because of snow, ice or other conditions tending to cause a vehicle to skid.

347.45(2)(c) (c) A pneumatic tire may have embedded in it wire or wire coils for improving traction on ice and snow, but such tire shall be so constructed that the percentage of wire or wire coils in contact with the roadway does not exceed, after the first 1,000 miles of use or operation, 5 percent of the total tire area in contact with the roadway. During the first 1,000 miles of use or operation of any such tire the wire or wire coils in contact with the roadway shall not exceed 20 percent of the total tire area in contact with the roadway. Tires equipped with tungsten carbide studs shall be limited in usage and design as follows:

347.45(2)(c)1. 1. The department shall, by rule, designate the times of year during which any type of tire described in this paragraph may be used.

347.45(2)(c)2. 2. Such tires may be used only on authorized emergency vehicles, school buses, vehicles used to deliver mail and automobiles with out-of-state registrations and then only if such automobile is in the course of passing through this state for a period of not more than 30 days.

347.45(2)(c)3. 3. Such studs shall not project more than one-eighth inch beyond the tread surface of the tire.

347.45(3) (3) The authority in charge of maintenance of the highway in question may, in its discretion, issue a special permit authorizing operation upon such highway of a vehicle the operation of which would otherwise be prohibited under this section.

347.45(4) (4) No person shall knowingly operate on any highway any vehicle on which any tire has been regrooved or recut or offer such tire for sale or exchange. This subsection shall not apply to regrooved or recut commercial vehicle tires which are designed and constructed in such a manner that regrooving or recutting is an acceptable and safe practice, nor does this subsection apply to regrooving or recutting done in a tire recapping process.

347.45 History History: 1973 c. 338; 1977 c. 29 s. 1654 (7) (a); 1985 a. 187; 1997 a. 102; 1999 a. 85; 2007 a. 11; 2009 a. 177; 2011 a. 73.



347.455 Modifications to height of vehicle.

347.455  Modifications to height of vehicle.

347.455(1) (1) Except as further provided in this section, no person may operate any vehicle on a highway if modifications have been made to the suspension system, axles or chassis of the vehicle which cause any portion of the vehicle to ride more than 4 inches above the height of the vehicle specified by the manufacturer. The height of the vehicle shall be measured from the level surface on which the vehicle stands.

347.455(2) (2) If the modification is for the purpose of strengthening or improving handling, modifications may be made to the suspension system, axles or chassis of a 4-wheel drive vehicle or a motor truck which has a gross weight of not more than 8,000 pounds which cause the vehicle to ride 5 or less inches above the height of the vehicle specified by the manufacturer. The height of the vehicle shall be measured from the level surface on which the vehicle stands.

347.455(3) (3) A 4-wheel drive vehicle or a motor truck which has a gross weight of not more than 8,000 pounds may be modified to use a tire and wheel size which exceeds the wheel and tire size specified by the manufacturer for the vehicle by up to 4 inches in radius.

347.455(4) (4) No person may operate any vehicle on a highway if modifications have been made to the suspension system, axles, chassis or exhaust system of the vehicle which cause any portion of the vehicle, except the tires, to extend below lines drawn from the bottom of each wheel rim to the points of contact between the tires on the opposite side and opposite end of the vehicle and the level surface on which the vehicle stands.

347.455 History History: 1981 c. 216; 1993 a. 165.



347.46 Fenders and mudguards.

347.46  Fenders and mudguards.

347.46(1) (1) No person shall operate a vehicle of the tractor type on a highway unless the driving wheels of such vehicle are protected by suitable fenders.

347.46(2) (2) No person shall operate on a highway in intercity movement any privately owned motor truck or privately owned semitrailer drawn by a truck tractor, except those motor trucks and semitrailers equipped with dump bodies, unless such motor truck or semitrailer is equipped with rear fenders or mudguards of such material and so constructed and placed as to restrict to a minimum the splashing of water, mud or other material which may be thrown by the rear wheels. Such rear fenders or mudguards shall meet the following minimum specifications:

347.46(2)(a) (a) The fenders or mudguards shall cover the tire or multiple tires they are protecting starting at the top from a line drawn vertically through the center of the axle and extending rearward and downward so that the fender or mudguard under any condition of operation or loading of the vehicle has a ground clearance of not more than one third of the horizontal distance from the center of the rearmost axle to the fender or mudguard;

347.46(2)(b) (b) The fenders or mudguards shall be at least as wide as the tire or multiple tires they are protecting;

347.46(2)(c) (c) If the vehicle is so designed and constructed that the rear wheels are covered in the manner specified in pars. (a) and (b) by means of fenders, body construction or other means of enclosure, then no special mudguards are required. Otherwise, the vehicle shall be equipped with special mudguards to the extent necessary to meet the requirements of pars. (a) and (b).



347.47 Drawbars, trailer hitches and mobile home couplings.

347.47  Drawbars, trailer hitches and mobile home couplings.

347.47(1)(1) No person shall operate a vehicle towing or drawing another vehicle or vehicles on a highway if the drawbar or other connection between any 2 vehicles exceeds 12 feet in length.

347.47(2) (2) No person shall operate a motor vehicle drawing a trailer, semitrailer, recreational vehicle, or mobile home upon a highway unless the hitch and coupling attaching the trailer, semitrailer, recreational vehicle, or mobile home to the vehicle by which it is drawn is of such construction as to cause such trailer, semitrailer, recreational vehicle, or mobile home to follow in direct line with the propelling vehicle without dangerous side swing or wobble. The hitch and coupling, the surface to which they are attached, and the connections, shall be of sufficient strength to prevent failure under all conditions of operation. The hitch is that part of the connecting mechanism, including the coupling platform and its attaching members or weldments, which is attached to the towing vehicle. The coupling is that part of the connecting mechanism, including the coupling and its attaching members or weldments, which is attached to the trailer, recreational vehicle, or mobile home and by which connection is made to the hitch. If a device is used between the trailer proper and the coupling such as a pole, such device shall also meet the requirements of this section.

347.47(3) (3) In addition to the hitch and coupling specified in sub. (2), every towed vehicle shall be coupled to the towing vehicle by means of safety chains, leveling bars or cables. This requirement does not apply to a semitrailer having a connecting device composed of a 5th wheel and kingpin assembly, nor to a pole or pipe dolly. The safety chains, leveling bars or cables shall have only the necessary slack to permit proper turning and safety chains or cables shall be so connected to the towed and towing vehicle to prevent the drawbar from dropping to the ground if the hitch or coupling disengages. Two separate lengths of safety chain, leveling bars or cable shall be required on all trailers and mobile homes; however, the department may authorize use of such other appropriate equipment or methods approved by nationally recognized organizations which recommend safety standards for motor vehicles.

347.47(4) (4) Trailer, semitrailer, recreational vehicle, and mobile home couplings and the safety chains, leveling bars or cables shall be of such minimum strength, design and type as established by published rule of the department.

347.47 History History: 1971 c. 88; 1977 c. 29 ss. 1654 (7) (e); 1979 c. 34; 2007 a. 11.



347.475 Airbags, prohibited practices.

347.475  Airbags, prohibited practices.

347.475(1) (1) In this section, "airbag" means an inflatable restraint system that is designed to be installed and to operate in a motor vehicle to deploy by inflating upon an impact of the vehicle with another object.

347.475(2) (2) No person may, either personally or through an agent, sell, install, reinstall, or distribute any previously deployed airbag. This subsection does not apply to the sale of a motor vehicle with a previously deployed airbag unless the deployment is concealed or disguised.

347.475(3) (3) No person may, either personally or through an agent, remove, disconnect, tamper with, or otherwise circumvent the operation of any airbag, except for the purpose of testing, repairing, or maintaining an airbag, salvaging an undeployed airbag, disposing of a deployed airbag, or replacing a deployed airbag with a functional airbag. This subsection does not apply to the installation or use of an on-off switch by any person who is authorized by federal law or regulation to install or use an on-off switch for an airbag.

347.475(4) (4) No person may, either personally or through an agent, install a cover or otherwise conceal or disguise a missing airbag or a previously deployed airbag.

347.475 History History: 2001 a. 28.



347.48 Safety belts and child safety restraint systems.

347.48  Safety belts and child safety restraint systems.

347.48(1)(1)  Safety belts required.

347.48(1)(a)(a) No person may buy, sell, lease, trade or transfer a motor vehicle other than an automobile at retail from or to Wisconsin residents unless the vehicle is equipped with safety belts installed for use as required under 49 CFR 571, and no such vehicle may be operated in this state unless such belts remain installed.

347.48(1)(b) (b) No person may buy, sell, lease, trade or transfer an automobile that is required under 49 CFR 571 to be equipped with safety belts from or to a resident of this state unless the front designated seating positions of the automobile are equipped with safety belts installed for use as required under 49 CFR 571 and unless each rear outboard designated seating position of the automobile is equipped with a safety belt consisting of a combination of a pelvic and upper torso restraint that conforms to standards for a Type 2 seat belt assembly under 49 CFR 571.209, and no automobile may be operated in this state unless such belts remain installed. Nothing in this section applies to antique reproductions.

347.48(2) (2) Type and manner of installing. All such safety belts must be of a type and must be installed in a manner approved by the department. The department shall establish specifications and requirements for approved types of safety belts and attachments thereto. The department will accept, as approved, all seat belt installations and the belt and anchor meeting the society of automotive engineers' specifications.

347.48(2m) (2m) Required use.

347.48(2m)(a)(a) In this subsection, "properly restrained" means wearing a safety belt approved by the department under sub. (2) and fastened in a manner prescribed by the manufacturer of the safety belt which permits the safety belt to act as a body restraint.

347.48(2m)(b) (b) If a motor vehicle is required to be equipped with safety belts in this state, no person may operate that motor vehicle unless the person is properly restrained in a safety belt.

347.48(2m)(c) (c) If a motor vehicle is required to be equipped with safety belts in this state, no person may operate that motor vehicle unless each passenger who is at least 8 years old and who is seated at a designated seating position in the front seat required under 49 CFR 571 to have a safety belt installed or at a designated seating position in the seats, other than the front seats, for which a safety belt is required to be installed is properly restrained.

347.48(2m)(d) (d) If a motor vehicle is required to be equipped with safety belts in this state, no person who is at least 8 years old and who is seated at a designated seating position in the front seat required under 49 CFR 571 to have a safety belt installed or at a designated seating position in the seats, other than the front seats, for which a safety belt is required to be installed may be a passenger in that motor vehicle unless the person is properly restrained.

347.48(2m)(dm) (dm) Paragraphs (b), (c) and (d) do not apply to the operation of an authorized emergency vehicle by a law enforcement officer or other authorized operator under circumstances in which compliance could endanger the safety of the operator or another.

347.48(2m)(dr) (dr) Paragraph (b) does not apply to the operator of a vehicle while on a route which requires the operator to make more than 10 stops per mile involving an exit from the vehicle in the scope of his or her employment. Paragraphs (c) and (d) do not apply to a passenger while on a route which requires the passenger to make more than 10 stops per mile involving an exit from the vehicle in the scope of his or her employment.

347.48(2m)(e) (e) The department shall, by rule, exempt from the requirements under pars. (b) to (d) persons who, because of a physical or medical condition, cannot be properly restrained in a safety belt.

347.48(2m)(f) (f)

347.48(2m)(f)1.1. This subsection does not apply if the motor vehicle is a taxicab or is not required to be equipped with safety belts under sub. (1) or 49 CFR 571.

347.48(2m)(f)2. 2. This subsection does not apply to a privately owned motor vehicle while being operated by a rural letter carrier for the delivery of mail or while being operated by a delivery person for the delivery of newspapers or periodicals.

347.48(2m)(f)3. 3. This subsection does not apply to a motor vehicle while being operated by a land surveying crew while conducting a land survey along or upon the highway.

347.48(2m)(f)7. 7. This subsection does not apply to a farm truck or dual purpose farm truck while being used in conjunction with the planting or harvesting of crops and not being operated upon the highway.

347.48(2m)(g) (g) Evidence of compliance or failure to comply with par. (b), (c) or (d) is admissible in any civil action for personal injuries or property damage resulting from the use or operation of a motor vehicle. Notwithstanding s. 895.045, with respect to injuries or damages determined to have been caused by a failure to comply with par. (b), (c) or (d), such a failure shall not reduce the recovery for those injuries or damages by more than 15%. This paragraph does not affect the determination of causal negligence in the action.

347.48(2m)(gm) (gm) A law enforcement officer may not take a person into physical custody solely for a violation of this subsection or sub. (1) or (2) or a local ordinance in conformity with this subsection, sub. (1) or (2) or rules of the department.

347.48(3m) (3m) Safety belt information program. The department shall develop and administer a public information program to promote safety belt awareness and use.

347.48(4) (4) Child safety restraint systems required; standards; exemptions.

347.48(4)(ag)(ag) In this subsection:

347.48(4)(ag)1. 1. "Child booster seat" means a child passenger restraint system that meets the applicable federal standards under 49 CFR 571.213 and is designed to elevate a child from a vehicle seat to allow the vehicle's safety belt to be properly positioned over the child's body.

347.48(4)(ag)2. 2. "Designated seating position" has the meaning given in 49 CFR 571.3.

347.48(4)(ag)3. 3. "Properly restrained" means any of the following:

347.48(4)(ag)3.a. a. With respect to par. (as) 1. and 2., fastened in a manner prescribed by the manufacturer of the child safety restraint system which permits the system to act as a body restraint but does not include a system in which the only body restraint is a safety belt of the type required under sub. (1).

347.48(4)(ag)3.b. b. With respect to par. (as) 3., wearing a safety belt consisting of a combination lap belt and shoulder harness approved by the department under sub. (2) and fastened in a manner prescribed by the manufacturer of the safety belt so that the safety belt properly fits across the child's lap and the center of the child's chest in a manner appropriate to the child's height, weight, and age that permits the safety belt to act as a body restraint.

347.48(4)(ag)3.c. c. With respect to par. (as) 4., fastened in a manner prescribed by the manufacturer of the system which permits the system to act as a body restraint.

347.48(4)(am) (am) No person may transport a child under the age of 8 in a motor vehicle unless the child is restrained in compliance with par. (as) in a safety restraint system that is appropriate to the child's age and size and that meets the standards established by the department under this paragraph. The department shall, by rule, establish standards in compliance with applicable federal standards, including standards under 49 CFR 571.213, for child safety restraint systems.

347.48(4)(as) (as) A child under the age of 8 years who is being transported in a motor vehicle shall be restrained as follows:

347.48(4)(as)1. 1. If the child is less than one year old or weighs less than 20 pounds, the child shall be properly restrained in a rear-facing child safety restraint system, positioned at a designated seating position in a back passenger seat of the vehicle if the vehicle is equipped with a back passenger seat.

347.48(4)(as)2. 2. Subject to subd. 1., if the child is at least one year old and weighs at least 20 pounds but is less than 4 years old or weighs less than 40 pounds, the child shall be properly restrained as provided in subd. 1. or properly restrained in a forward-facing child safety restraint system, positioned at a designated seating position in a back passenger seat of the vehicle if the vehicle is equipped with a back passenger seat.

347.48(4)(as)3. 3. Subject to subds. 1. and 2., if the child is at least 4 years old but less than 8 years old, weighs at least 40 pounds but not more than 80 pounds, and is not more than 57 inches in height, the child shall be properly restrained as provided in subd. 2. or properly restrained in a child booster seat.

347.48(4)(as)4. 4. Subject to subds. 1. to 3., if the child is less than 8 years old, the child shall be properly restrained as provided in subds. 1. to 3. or properly restrained in a safety belt approved by the department under sub. (2).

347.48(4)(b) (b) The department may, by rule, exempt from the requirements under pars. (am) and (as) any child who because of a physical or medical condition or body size cannot be placed in a child safety restraint system, child booster seat, or safety belt.

347.48(4)(c) (c) This subsection does not apply if the motor vehicle is a motor bus, school bus, taxicab, moped, motorcycle or is not required to be equipped with safety belts under sub. (1) or 49 CFR 571.

347.48(4)(d) (d) Evidence of compliance or failure to comply with pars. (am) and (as) is admissible in any civil action for personal injuries or property damage resulting from the use or operation of a motor vehicle but failure to comply with pars. (am) and (as) does not by itself constitute negligence.

347.48 History History: 1975 c. 337; 1977 c. 29 s. 1654 (7) (a); 1981 c. 327; 1983 a. 285; 1987 a. 132 ss. 3 to 6, 11; 1987 a. 399; 1989 a. 22; 1991 a. 26, 39, 198, 269; 1997 a. 190; 2005 a. 106; 2009 a. 28; 2011 a. 111.

347.48 Annotation "Seat belt negligence" and "passive negligence" are distinguished. Jury instructions regarding seat belts are recommended. A method for apportioning damages in seat belt negligence cases is adopted. Foley v. City of West Allis, 113 Wis. 2d 475, 335 N.W.2d 824 (1983).

347.48 Annotation A common law action for contribution may not be brought against a person who violates sub. (2m) (g). Gaertner v. Holcka, 219 Wis. 2d 436, 580 N.W.2d 271 (1998), 96-2726.

347.48 Annotation A statute requiring the wearing of seat belts in motor vehicles would be constitutional. 58 Atty. Gen. 241.

347.48 Annotation The seat belt defense — state of the law. Kircher, 53 MLR 172.

347.48 Annotation The seat belt defense — the trial lawyer's view. Bowman, 53 MLR 191.

347.48 Annotation Practical defense problems — the expert's view. Huelke, 53 MLR 203.

347.48 Annotation The seat belt as a cause of injury. Snyder, 53 MLR 211.



347.485 Protective headgear for use on Type 1 motorcycles.

347.485  Protective headgear for use on Type 1 motorcycles.

347.485(1)(1)

347.485(1)(a)(a) No person who holds an instructional permit under s. 343.07 (4) or who is under 18 years of age may operate or ride upon a Type 1 motorcycle on any highway unless the person is wearing protective headgear of a type which meets the standards established for motorcycle operation in 49 CFR 571.218 and the chin strap is properly fastened.

347.485(1)(am) (am) No person may operate a Type 1 motorcycle when carrying a passenger under 18 years of age unless the passenger is wearing protective headgear.

347.485(1)(b) (b) No person may sell or offer for sale any protective headgear for use by a driver or passenger on a Type 1 motorcycle, not meeting the standards established for motorcycle operation in 49 CFR 571.218.

347.485(2) (2)

347.485(2)(a)(a) No person may operate a motorcycle on any highway without wearing any of the following eye protection:

347.485(2)(a)1. 1. A protective face shield attached to the headgear.

347.485(2)(a)2. 2. Glasses.

347.485(2)(a)3. 3. Goggles.

347.485(2)(b) (b) Except for photosensitive corrective glasses prescribed by an ophthalmologist, physician, oculist or optometrist, eye protection worn during hours of darkness may not be tinted or darkened.

347.485(2)(c) (c) Notwithstanding par. (a), if the motorcycle is a Type 2 motorcycle equipped with a windshield or a Type 1 motorcycle equipped with a windshield that rises a minimum of 15 inches above the handlebar, the use of other eye protective devices is not mandatory.

347.485(2)(d) (d) This subsection shall not apply to persons operating a motorcycle in a parade sanctioned by the local municipality.

347.485(3) (3) No person may rent, lease or loan a Type 1 motorcycle to another unless he or she has ascertained that such party has the required eye protection and, if the party holds an instructional permit under s. 343.07 (4) or is under 18 years of age, that the party has the required protective headgear for operating the Type 1 motorcycle.

347.485(4) (4) Every person in the Type 1 motorcycle rental business shall have clean, usable protective headgear for rent in sufficient quantity to care for the needs of all customers.

347.485 History History: 1977 c. 29 s. 1654 (7) (e); 1977 c. 204, 447; 1983 a. 133, 243, 538; 1985 a. 65, 85.

347.485 Annotation Three-wheeled trucks and automobiles, golf carts, and other special purpose vehicles such as street sweepers, industrial fork-lifts, and motorized wheelbarrows are not motorcycles, and operators are not subject to this section. 58 Atty. Gen. 17.



347.486 General requirements.

347.486  General requirements.

347.486(1) (1) No person may operate a Type 1 motorcycle if the handlegrips of the handlebars rise more than 30 inches above the lowest point of the top of the driver's seat when the seat is occupied.

347.486(2) (2) No person may operate a Type 1 motorcycle with an improvised, defective or repaired handlebar.

347.486(3) (3) No person may operate a motorcycle without a functioning muffler.

347.486 History History: 1979 c. 163; 1983 a. 243; 1985 a. 65.



347.487 Seating requirements.

347.487  Seating requirements. Except as provided in s. 346.595 (3m), no more than 2 persons may ride on a Type 1 motorcycle during operation, and then only if the vehicle is equipped and designed with adequate seats and foot rests or pegs. Foot rests or pegs shall be mounted in accordance with manufacturer's specifications. In the absence of manufacturer's specifications, foot rests or pegs for the passenger shall be located on the same horizontal plane as those of the operator.

347.487 History History: 1983 a. 243; 1985 a. 65.



347.488 Moped equipment.

347.488  Moped equipment. No person may operate a moped unless:

347.488(1) (1) The moped complies with all federal emission, equipment and safety standards applicable at the time of manufacture;

347.488(2) (2) None of the original equipment installed on the moped by the manufacturer has been replaced with equipment of lesser performance characteristics; and

347.488(3) (3) The performance characteristics of the moped have not been altered so as to enable it to exceed the maximum design speed authorized for a moped under s. 340.01 (29m).

347.488 History History: 1977 c. 288.



347.489 Lamps and other equipment on bicycles, motor bicycles, and electric personal assistive mobility devices.

347.489  Lamps and other equipment on bicycles, motor bicycles, and electric personal assistive mobility devices.

347.489(1)(1) No person may operate a bicycle, motor bicycle, or electric personal assistive mobility device upon a highway, sidewalk, bicycle lane, or bicycle way during hours of darkness unless the bicycle, motor bicycle, or electric personal assistive mobility device is equipped with or, with respect to a bicycle or motor bicycle, the operator is wearing, a lamp emitting a white light visible from a distance of at least 500 feet to the front of the bicycle, motor bicycle, or electric personal assistive mobility device. A bicycle, motor bicycle, or electric personal assistive mobility device shall also be equipped with a red reflector that has a diameter of at least 2 inches of surface area or, with respect to an electric personal assistive mobility device, that is a strip of reflective tape that has at least 2 square inches of surface area, on the rear so mounted and maintained as to be visible from all distances from 50 to 500 feet to the rear when directly in front of lawful upper beams of headlamps on a motor vehicle. A lamp emitting a steady or flashing red light visible from a distance of 500 feet to the rear may be used in lieu of the red reflector.

347.489(2) (2) No person may operate a bicycle, motor bicycle, or electric personal assistive mobility device upon a highway, bicycle lane, or bicycle way unless it is equipped with a brake in good working condition, adequate to control the movement of and to stop the bicycle, motor bicycle, or electric personal assistive mobility device whenever necessary.

347.489(3) (3) No bicycle, motor bicycle, or electric personal assistive mobility device may be equipped with nor may any person riding upon a bicycle, motor bicycle, or electric personal assistive mobility device use any siren or compression whistle.

347.489 History History: 1973 c. 182, 333; 1977 c. 208; 1983 a. 243 s. 39; Stats. 1983 s. 347.489; 1995 a. 138; 2001 a. 90; 2011 a. 73.



347.49 Equipment of vehicles transporting flammable liquids.

347.49  Equipment of vehicles transporting flammable liquids.

347.49(1)(1) In this section, "flammable liquid" means any gasoline, naphtha, benzine, fuel oil, crude oil, kerosene or other liquid which has a flashpoint of 80° F. or less as determined by a Tagliabue or equivalent closed-cup test device.

347.49(2) (2) No person shall transport in or on any motor vehicle, trailer or semitrailer upon a highway any flammable liquid except by tank mounted on or attached to or structurally a part of such motor vehicle, trailer or semitrailer and which is plainly marked to show that flammable liquids are being transported therein.

347.49(3) (3) This section does not apply to transportation of flammable liquids as freight only by the consumer from the place of purchase to the place of consumption if such liquids are transported in drums or other containers having a capacity of not more than 100 gallons each and if the total amount of such liquids so transported in any one vehicle or combination of vehicles does not exceed 500 gallons.



347.50 Penalties.

347.50  Penalties.

347.50(1)(1) Any person violating ss. 347.35 to 347.49, except s. 347.385 (5), s. 347.413 (1) or s. 347.415 (1m), (2) and (3) to (5) or s. 347.417 (1) or s. 347.475 or s. 347.48 (2m) or (4) or s. 347.489, may be required to forfeit not less than $10 nor more than $200.

347.50(1m) (1m) Any person violating s. 347.385 (5) may be fined not more than $10,000 or imprisoned for not more than one year in the county jail, or both, for each violation.

347.50(1s) (1s) Any person violating s. 347.413 (1) or 347.417 (1) may be fined not less than $150 nor more than $600, or may be imprisoned for not more than 6 months, or both for the first offense. For a 2nd or subsequent conviction within 5 years, the person may be fined not less than $300 nor more than $1,000, or imprisoned for not more than 6 months, or both.

347.50(1t) (1t) In addition to the penalty under sub. (1s), if a person who is subject to an order under s. 343.301 violates s. 347.413, the court shall extend the order under s. 343.301 (1g) or (2m) for 6 months for each violation.

347.50(2) (2) Any person violating s. 347.415 (1m), (2), and (3) to (5) or 347.475 may be fined not more than $5,000 or imprisoned for not more than one year in the county jail, or both, for each violation.

347.50(2m) (2m)

347.50(2m)(a)(a) Any person who violates s. 347.48 (2m) (b) or (c) and any person 16 years of age or older who violates s. 347.48 (2m) (d) shall be required to forfeit $10.

347.50(2m)(b) (b) No forfeiture may be assessed for a violation of s. 347.48 (2m) (d) if the violator is less than 16 years of age when the offense occurs.

347.50(3) (3)

347.50(3)(a)(a) Any person violating s. 347.48 (4) (am) may be required to forfeit not less than $30 nor more than $75 if the child is less than 4 years old.

347.50(3)(b) (b) No forfeiture may be assessed under par. (a) if all of the following apply:

347.50(3)(b)1. 1. The motor vehicle was not equipped with a child safety restraint system meeting the requirements under s. 347.48 (4) (am) at the time the uniform traffic citation was issued.

347.50(3)(b)2. 2. The person provides proof that, within 30 days after the uniform traffic citation was issued, a child safety restraint system meeting the requirements under s. 347.48 (4) (am) was purchased or leased and properly installed in the motor vehicle.

347.50(3)(b)3. 3. The person has not, within the immediately preceding 3 years, been issued a uniform traffic citation for a violation of s. 347.48 (4) (am).

347.50(4) (4) Any person violating s. 347.48 (4) (am) may be required to forfeit not less than $10 nor more than $25 for the first offense if the child is at least 4 years old and less than 8 years old. For a 2nd or subsequent conviction within 3 years involving a child who is at least 4 years old and less than 8 years old, a person may be required to forfeit not less than $25 nor more than $200.

347.50(5) (5) Any person violating s. 347.489 may be required to forfeit not more than $20.

347.50 History History: 1971 c. 278; 1975 c. 121; 1981 c. 327; 1983 a. 243; 1985 a. 309; 1987 a. 132; 1989 a. 22; 1991 a. 26, 277; 2001 a. 28; 2003 a. 166; 2005 a. 106, 193; 2007 a. 97; 2009 a. 28, 100.






348. Vehicles — size, weight and load.

348.01 Words and phrases defined.

348.01  Words and phrases defined.

348.01(1) (1) Words and phrases defined in s. 340.01 are used in the same sense in this chapter unless a different definition is specifically provided.

348.01(2) (2) In this chapter the following terms have the designated meanings:

348.01(2)(a) (a) "Axle" includes all wheels of a vehicle imposing weight on the highway, the centers of which are included between 2 parallel transverse vertical planes less than 42 inches apart, extending across the full width of vehicle and load.

348.01(2)(am) (am) "Certified stationary scale" means a stationary scale which is tested and inspected annually for accuracy by the department of agriculture, trade and consumer protection or other authorized testing agency in accordance with specifications, tolerances, standards and procedures established by the national institute of standards and technology and the department of agriculture, trade and consumer protection for the testing and examination of scales.

348.01(2)(ar) (ar) "Consecutive month permit" means a permit issued for a minimum of 3 consecutive months.

348.01(2)(at) (at) "Double-decked bus" means a motor bus designed to carry passengers on an upper level throughout the length of the bus over passengers on a lower level throughout the length of the bus and the roof of which is permanently enclosed with rigid construction and extends throughout the length of the bus.

348.01(2)(av) (av) "Fender line", in the case of motor trucks, means the outermost limits of the rear fenders, flare boards or floor of the body, whichever projects outward the farthest.

348.01(2)(ax) (ax) "Forestry biomass" means byproducts and waste generated by the practice of forestry on forestry lands.

348.01(2)(b) (b) "Gross weight" means the weight of a vehicle or combination of vehicles equipped for service plus the weight of any load which the vehicle or combination of vehicles may be carrying.

348.01(2)(bm) (bm) "Personal watercraft" has the meaning given in s. 30.50 (9d).

348.01(2)(bt) (bt) "Raw forest products" means logs, pilings, posts, poles, cordwood products, wood chips, sawdust, pulpwood, intermediary lumber, fuel wood and Christmas trees not altered by a manufacturing process off the land, sawmill or factory from which they are taken.

348.01(2)(c) (c) "Tandem axle" means any 2 or more consecutive axles whose centers are 42 or more inches apart and which are individually attached to or articulated from, or both, a common attachment to the vehicle including a connecting mechanism designed to equalize the load between axles.

348.01(2)(d) (d) "Vehicle for recreational use" includes a bicycle, moped, motor bicycle, motorcycle, all-terrain vehicle, utility terrain vehicle, snowmobile, boat, as defined in s. 30.50 (2), sailboard, as defined in s. 30.50 (11), personal watercraft, or electric personal assistive mobility device, but does not include an automobile, motor truck, motor home, play vehicle, or in-line skates.

348.01 History History: 1981 c. 312 ss. 1, 2, 4; 1985 a. 202, 212, 332; 1989 a. 165; 1993 a. 62, 439; 1999 a. 85; 2005 a. 11, 167; 2007 a. 16; 2009 a. 180; 2011 a. 59, 208.



348.02 Applicability of chapter.

348.02  Applicability of chapter.

348.02(1) (1) The provisions of this chapter restricting the size, weight and load of vehicles apply also to vehicles owned by or operated by or for a governmental agency, subject to such exceptions in this chapter.

348.02(2) (2) The provisions of this chapter restricting the size and weight of vehicles apply to the vehicle and any load which it is carrying except as otherwise provided in this chapter.

348.02(3) (3) Any owner of a vehicle who causes or permits such vehicle to be operated on a highway in violation of this chapter is guilty of the violation the same as if the owner had actually operated the vehicle.

348.02(4) (4) The limitations on size, weight and load imposed by this chapter do not apply to road machinery actually engaged in construction or maintenance of a highway within the limits of the project.

348.02(5) (5) The limitations on weight, length and number of vehicles in combination imposed by this chapter shall not apply to a combination of vehicles in an emergency towing operation in which the towing vehicle is being used to remove a stalled or disabled vehicle or combination of vehicles from the highway to the nearest adequate place for repairs, or in which the towing vehicle is an emergency truck tractor temporarily substituted for a stalled or disabled truck tractor. The vehicle owner or the owner's agent shall designate the nearest adequate place for repairs for vehicles or combinations of vehicles exceeding the statutory length limits or limits on the number of vehicles in combination.

348.02 History History: 1977 c. 197; 1979 c. 348; 1981 c. 268, 312, 390; 1989 a. 134; 1991 a. 316.



348.05 Width of vehicles.

348.05  Width of vehicles.

348.05(1)(1) No person without a permit therefor shall operate on a highway any vehicle having a total width in excess of 8 feet 6 inches, except as otherwise provided in this section.

348.05(2) (2) The following vehicles may be operated without a permit for excessive width if the total outside width does not exceed the indicated limitations:

348.05(2)(a) (a) No limitation for implements of husbandry temporarily operated upon a highway in the course of performance of its work.

348.05(2)(b) (b) No limitation for snowplows operated by or for a governmental agency.

348.05(2)(c) (c) Twelve feet for farm tractors, except that the total outside width of a farm tractor shall not exceed 9 feet when operated on any Wisconsin highway, other than that portion of USH 51 between Wausau and STH 78 and that portion of STH 78 between USH 51 and the I 90/94 interchange near Portage upon their federal designation as I 39, that is a part of the national system of interstate and defense highways.

348.05(2)(d) (d) Ten feet 6 inches for snowplows attached to motor vehicles normally used for the transportation of milk.

348.05(2)(f) (f) Eight feet 8 inches for urban passenger buses and 8 feet 6 inches for interurban passenger buses.

348.05(2)(i) (i) A realistic body width of 8 feet 6 inches for mobile homes, including recreational vehicles, and motor homes, and, for motor homes and for recreational vehicles used only as temporary or recreational dwellings, up to an additional 4 inches on the left side and 6 inches on the right side of such vehicles for appurtenances provided that, if any appurtenance extends the maximum 4 inches on the left side or 6 inches on the right side, the appurtenance is located at a height of not less than 8 feet from the ground. In this paragraph, "appurtenance" means any mechanical or other device, including retracted awning assemblies, vent grates, electrical outlet covers, and door handles, that is related to the structure of the vehicle and is installed upon the vehicle by a manufacturer or dealer.

348.05(2)(k) (k) Nine feet for loads of tie logs, tie slabs and veneer logs, provided that no part of the load shall extend more than 6 inches beyond the fender line on the left side of the vehicle or extend more than 10 inches beyond the fender line on the right side of the vehicle. This paragraph does not apply to transport on highways designated as parts of the national system of interstate and defense highways under s. 84.29.

348.05(2)(L) (L) Twelve feet for loads of hay in bales and, from September 15 to December 15 of each year, for loads of Christmas trees from the point of harvesting or staging to a Christmas tree yard or point of commercial shipment, if the total outside width of the loads do not exceed the width of a single traffic lane of any highway over which the loads are carried. This paragraph does not apply to vehicles on highways designated as parts of the national system of interstate and defense highways under s. 84.29.

348.05(2m) (2m) The secretary, by rule, shall designate safety devices which may not be included in the calculation of width under subs. (1) and (2). The designation of safety devices under this subsection may not be inconsistent with the safety devices designated by the U.S. secretary of transportation under P.L. 97-369, section 321.

348.05(3) (3) Farm tractors exceeding 12 feet in width and all other farm machinery and implements of husbandry exceeding 8 feet 6 inches in width not being operated in the course of performance of its work may be moved, towed or hauled over the highways without a special permit issued under s. 348.27 (14) between one-half hour before sunrise and sunset on Mondays to Thursdays and from one-half hour before sunrise to 2 p.m. on Fridays. Such overwidth machinery shall not be moved, towed or hauled on any Wisconsin highway, other than any overwidth machinery that is not a commercial motor vehicle on that portion of USH 51 between Wausau and STH 78 and that portion of STH 78 between USH 51 and the I 90/94 interchange near Portage upon their federal designation as I 39, which is part of the national system of interstate and defense highways without a special permit issued under s. 348.27 (14).

348.05(4) (4) Notwithstanding sub. (1), the secretary may restrict vehicles to a width of less than 8 feet 6 inches on any portion of any state or local highway if he or she deems such restriction necessary to protect the public safety. Any such restriction shall be indicated by official signs. If the secretary restricts vehicles to a width of less than 8 feet 6 inches on any local highway, the local authority in charge of maintenance shall be responsible for erecting the appropriate signs on the local highway.

348.05 History History: 1975 c. 50; 1977 c. 26; 1977 c. 29 s. 1654 (9) (b); 1981 c. 22; 1983 a. 78, 508; 1985 a. 187; 1993 a. 353, 404; 1995 a. 7, 225, 348; 1999 a. 85; 2003 a. 213; 2011 a. 243.



348.06 Height of vehicles.

348.06  Height of vehicles.

348.06(1)(1) Except as provided in subs. (2) and (2m), no person, without a permit therefor, may operate on a highway any motor vehicle, mobile home, recreational vehicle, trailer, or semitrailer having an overall height in excess of 13 1/2 feet.

348.06(2) (2) Implements of husbandry of any height may be temporarily operated upon a highway without a permit for excessive height.

348.06(2m) (2m)

348.06(2m)(a)(a) Double-decked buses having an overall height not exceeding 14 feet 5 inches may be operated without a permit for excessive height upon a highway, other than a state trunk highway, that has a speed limit of 45 miles per hour or less if the vehicle owner or operator has, prior to the vehicle's operation, obtained written approval for such operation and for the vehicle's route from the local authority with jurisdiction over the highway on any highway on which the vehicle will be operated. A local authority may not approve the operation of a vehicle under this subsection on a highway under its jurisdiction unless all of the following apply:

348.06(2m)(a)1. 1. The local authority has received a copy of the vehicle's proposed route, inspected the route, and verified that there is at least 6 inches of height clearance between the vehicle and any overhead structure or obstruction, including any utility line, on all parts of the route.

348.06(2m)(a)2. 2. The vehicle owner has agreed, in writing, to assume liability for any personal injury or property damage resulting from the vehicle's striking of any overhead structure or obstruction, including any utility line, regardless of whether the personal injury or property damage occurs on an approved route.

348.06(2m)(a)3. 3. The local authority has inspected the vehicle and verified that the sign required under par. (b) is displayed.

348.06(2m)(b) (b) A vehicle specified in par. (a) shall conspicuously display, in the operator's area of the vehicle, a sign informing the operator that operation of the vehicle on any highway that is not part of a route approved under par. (a) is unlawful.

348.06(2m)(c) (c) A local authority may, for any reason, deny approval for the operation of a vehicle under this subsection, or deny approval of any route regardless of whether the requirements under par. (a) are satisfied, on any highway under the local authority's jurisdiction.

348.06(2m)(d) (d) A local authority that has approved operation of a vehicle under this subsection shall, with respect to any route approved for every such vehicle, inspect the approved route at least once each year. If the inspection reveals that the clearance requirements specified in par. (a) 1. are no longer satisfied, the local authority shall revoke the route approval, but may approve an alternative route that complies with the clearance requirements specified in par. (a) 1.

348.06(2m)(e) (e) A local authority may delegate to any department, division, official, or employee of the local authority the responsibility for issuing approvals, conducting inspections, or carrying out any other duty specified under this subsection.

348.06(3) (3) The limitations on total height stated in this section shall not be construed as requiring a clearance of such height or as relieving the owners of vehicles not exceeding such total height from liability for any damage.

348.06 History History: 1999 a. 85; 2005 a. 11; 2007 a. 11.



348.07 Length of vehicles.

348.07  Length of vehicles.

348.07(1)(1) No person, without a permit therefor, may operate on a highway any single vehicle with an overall length in excess of 45 feet or any combination of 2 vehicles with an overall length in excess of 70 feet, except as otherwise provided in subs. (2), (2a), and (4m) and s. 348.08 (1).

348.07(2) (2) The following vehicles may be operated without a permit for excessive length if the overall length does not exceed the indicated limitations:

348.07(2)(e) (e) No limitation for implements of husbandry temporarily operated upon a highway.

348.07(2)(f) (f) No overall length limitation for a tractor-semitrailer combination, a double bottom or an automobile haulaway when such tractor-semitrailer combination, double bottom or automobile haulaway is operated on a highway designated under sub. (4).

348.07(2)(fm) (fm) No length limitation for a truck tractor or road tractor when such truck tractor or road tractor is operated in a tractor-semitrailer combination or as part of a double bottom or an automobile haulaway on a highway designated under sub. (4).

348.07(2)(fs) (fs) 75 feet for a tractor-semitrailer combination, except as provided in par. (f) or sub. (4m).

348.07(2)(g) (g) 48 feet for a semitrailer or trailer operated as part of a 2-vehicle combination, except as provided in par. (gr) or (gv).

348.07(2)(gm) (gm) 28 feet 6 inches for a semitrailer or trailer operated as part of a double bottom on a highway designated under sub. (4).

348.07(2)(gr) (gr) 53 feet for a semitrailer whose length from kingpin to axle does not exceed 43 feet and which is operated as part of a 2-vehicle combination on a highway designated under sub. (4). The length limits in this paragraph do not apply to a trailer or a semitrailer that is authorized to operate under par. (im).

348.07(2)(gv) (gv) 53 feet for a semitrailer whose length from kingpin to axle does not exceed 43 feet and which is operated as part of a 2-vehicle combination, except as provided in par. (gr) or sub. (4m). The length limits in this paragraph do not apply to a trailer or a semitrailer that is authorized to operate under par. (im).

348.07(2)(h) (h) Sixty-six feet for articulated buses operated in urban areas.

348.07(2)(im) (im) Seventy-five total feet for a 2-vehicle combination designed and primarily used for transporting livestock, if the trailer or semitrailer, measured as required by sub. (3) (b), is not longer than 53 feet, the trailer or semitrailer is equipped with at least 2 axles, and the towing vehicle is not a motor truck, truck tractor, road tractor, or combination vehicle with a gross vehicle weight rating or actual gross weight of 10,000 pounds or less.

348.07(2)(j) (j) 66 feet for an automobile haulaway plus an additional overhang of 4 feet to the front of the vehicle and 5 feet to the rear of the vehicle.

348.07(2)(k) (k) Sixty feet for a single vehicle, and 120 feet for a 2-vehicle combination, used by a pipeline company or operator, public service corporation, municipal utility, or cooperative association described in s. 196.01 (5) (b) 1., or by a motor carrier operating under contract with a pipeline company or operator, public service corporation, municipal utility, or cooperative association described in s. 196.01 (5) (b) 1., for transportation of poles, pipe, girders and similar materials.

348.07(2a) (2a) Tour trains consisting of 4 vehicles including the propelling motor vehicle may be operated as provided in s. 348.08 (1) (c).

348.07(3) (3)

348.07(3)(a)(a) The overall length of a mobile home or recreational vehicle shall be measured from the rear thereof to the rear of the vehicle to which it is attached.

348.07(3)(b) (b)

348.07(3)(b)1.1. Except as provided in subd. 2., the length of a semitrailer or trailer shall be measured from the front thereof to the rear of the semitrailer or trailer or cargo, whichever is longer, excluding bumpers, stake pockets, air deflectors and refrigeration units.

348.07(3)(b)2. 2. The length of a semitrailer operated as the first trailing unit in a double bottom consisting of a truck tractor and 2 semitrailers does not include a frame extension bearing a fifth-wheel connection by which the 2nd trailing unit is drawn unless the frame extension is more than 8 feet in length. This subdivision does not affect the measurement of length from the front of the semitrailer to the rear of the cargo.

348.07(3)(c) (c) The distance between a kingpin and semitrailer axle shall be measured as follows:

348.07(3)(c)1. 1. On a semitrailer having a tandem axle, from the kingpin to a point midway between the first and last axles of the tandem axle.

348.07(3)(c)2. 2. On a semitrailer not having a tandem axle, from the kingpin to the center of the rearmost axle.

348.07(4) (4) The secretary shall, by rule, designate the highways to which sub. (2) (f), (fm), (gm), and (gr) and s. 348.08 (1) (e) apply. The designation of highways under this subsection may not be inconsistent with the designation of highways made by the U.S. secretary of transportation under P.L. 97-424, section 411. The secretary may also designate additional highways by rule. In adopting a rule designating other highways, which may include 2-lane highways, the secretary shall specify the factors which resulted in the determination to designate the highways. These factors shall include, but are not limited to, safety, economics, energy savings, industry productivity and competition. Vehicles to which sub. (2) (f), (fm), (gm), and (gr) and s. 348.08 (1) (e) apply may also operate on highways not designated under this subsection for a distance of 15 miles or less in order to obtain access to a highway designated under this subsection or to reach fuel, food, maintenance, repair, rest, staging, terminal or vehicle assembly facilities or points of loading or unloading. The secretary may, by rule, designate an access route of more than 15 miles from a highway designated under this subsection when the longer route provides safer and better access to a location which is within the 15-mile limit. Household goods carriers may operate between highways designated under this subsection and points of loading and unloading.

348.07(4m) (4m) The secretary shall, by rule, designate those parts of the state trunk highway system to which sub. (2) (fs) and (gv) do not apply. For each part of the state trunk highway system designated under this subsection, the secretary shall specify the factors that resulted in the determination to designate the part as not suitable to accommodate vehicle lengths as specified in sub. (2) (fs) and (gv). The secretary may, by rule, establish exceptions to the vehicle-combination length limitation specified in sub. (1), including establishing any greater or lesser length limitation than that specified in sub. (1), with respect to specific types of vehicles identified by the secretary or highways designated by the secretary, but the secretary may not establish under this subsection any length limitation inconsistent with sub. (2) or (2a) or s. 348.08 (1).

348.07(5) (5) As often as it deems necessary, the department shall publish maps required for its own use and for free distribution showing the highways designated under subs. (4) and (4m), those parts of the state trunk highway system not designated under sub. (4m), and such other main highways and other features as the department deems desirable.

348.07 History History: 1975 c. 279; 1977 c. 29 ss. 1487g to 1487m, 1654 (9) (b); 1977 c. 418; 1979 c. 255; 1981 c. 159, 176; 1983 a. 20, 78, 192; 1985 a. 165, 187; 1987 a. 30; 1991 a. 39, 72; 1995 a. 193; 1997 a. 27; 1999 a. 85, 186; 2003 a. 213, 234; 2005 a. 363, 365; 2007 a. 11, 93; 2011 a. 53, s. 2.; 2011 a. 54, 243; 2013 a. 99.

348.07 Annotation The state may not prohibit 65-foot double-bottom trailers. Raymond Motor Transportation, Inc. v. Rice, 434 U.S. 429 (1978).



348.08 Vehicle trains.

348.08  Vehicle trains.

348.08(1)(1) No person, without a permit therefor shall operate on a highway any motor vehicle drawing or having attached thereto more than one vehicle, except that:

348.08(1)(a) (a) Two or 3 vehicles may, without such permit, be drawn or attached when such vehicles are being transported by the drive-away method in saddlemount combination and the overall length of such combination of vehicles does not exceed 75 feet.

348.08(1)(b) (b) Two trailers used primarily as implements of husbandry in connection with seasonal agricultural activities or one such trailer and any other implement of husbandry may, without such permit, be drawn by a farm tractor if the operation of such combination of vehicles is exclusively a farming operation and not for the transportation of property for hire and if the overall length of such combination of vehicles does not exceed 60 feet.

348.08(1)(c) (c) Tour trains, as defined in s. 340.01 (67m), may, without such permit, be drawn by a motor vehicle upon and along county and municipal roads and streets and across state trunk highways, and upon and along state trunk highways where there are no alternate municipal or county routes or streets for such operation. The following requirements and restrictions shall apply to tour train operations:

348.08(1)(c)1. 1. Tour trains shall operate within a radius of 10 miles from the situs of the beginning and ending of the excursion.

348.08(1)(c)2. 2. Tour trains shall operate only along those portions of the state trunk highway system approved by the department.

348.08(1)(c)3. 3. The towing vehicle shall be of such design and construction that it will safely tow the unit at speeds up to 35 m.p.h. and the towing vehicle shall in no case be a farm-type tractor, but shall be a motor vehicle originally designed and manufactured expressly for operation upon public highways.

348.08(1)(c)4. 4. Each unit of a tour train, regardless of weight, shall be equipped with brakes as provided in s. 347.35 (3) (a).

348.08(1)(c)5. 5. Tour trains shall be equipped with head lamps, tail lamps, stop lamps, directional signal lamps and reflectors as provided in ch. 347 and in compliance with these provisions as if the train were a single motor vehicle.

348.08(1)(c)6. 6. All hitches, couplings, safety chains or cables shall be in compliance with s. 347.47.

348.08(1)(d) (d) Two trailers transporting empty pressurized or nonpressurized tanks used for hauling or storing liquid agricultural fertilizer or 2 implements of husbandry, including 2 empty trailers used primarily as implements of husbandry in connection with seasonal agricultural activities, may, without such permit, be drawn by a motor truck or truck tractor if the overall length of such combination of vehicles and load does not exceed 60 feet. For purposes of this paragraph, "empty" means less than 20% full.

348.08(1)(e) (e) A double bottom may be operated on highways designated by the secretary under s. 348.07 (4).

348.08(1)(f) (f) A double bottom transporting dairy products from the point of production to the first point of processing may operate on any highway not designated under s. 348.07 (4) if the overall length of such double bottom does not exceed 60 feet. If the double bottom operates on a highway designated under s. 348.07 (4), s. 348.07 (2) (f), (fm) and (gm) applies.

348.08(1)(g) (g) Three trailers containing only warning signs used exclusively for highway maintenance or construction purposes may, without a permit, be drawn by a motor truck if the overall length of the combination of vehicles does not exceed 60 feet.

348.08(1)(h) (h) Two new trailers or semitrailers to be used for transporting farm products or livestock may, without such permit, be drawn by a motor truck not exceeding 25 feet in length if each trailer or semitrailer is 28 feet 6 inches or less in length and the trailers or semitrailers are being transported directly from a manufacturer to a dealer or directly from a dealer to another dealer. The length of the first trailing unit does not include a frame extension by which the 2nd trailing unit is drawn.

348.08(1)(i) (i) A 3-vehicle combination consisting of a towing vehicle and, in order by weight, with the lighter of the towed vehicles as the 3rd vehicle in the 3-vehicle combination unless not structurally possible, a recreational vehicle or camping trailer as the 2nd vehicle, and a recreational vehicle, camping trailer, or trailer carrying any vehicle for recreational use or carrying no load as the 3rd vehicle may, without a permit, be operated on a highway if the overall length of the combination of vehicles does not exceed 65 feet and, if the total weight, including any load, of all towed vehicles exceeds 3,000 pounds, one of the towed vehicles is equipped with brakes. No 3-vehicle combination may operate under this paragraph if highway or weather conditions include heavy snow, freezing rain, icy roads, high winds, limited visibility, or upon a highway that is closed or partially closed by the department due to highway conditions.

348.08(2) (2) Whenever any train of agricultural vehicles is being operated under sub. (1) (b), the train shall be equipped as provided in s. 347.21 (1m) and (2). Whenever any train of agricultural vehicles is being operated under sub. (1) (d), the train shall be equipped as provided in s. 347.21 (1) and (2). The trailer hitches of a train of agricultural vehicles shall be of a positive nature so as to prevent accidental release.

348.08 History History: 1977 c. 29 s. 1654 (8) (a); 1981 c. 276, 277; 1983 a. 78; 1985 a. 202, 209; 1987 a. 164; 1991 a. 14, 39, 72; 2011 a. 59 s. 2, 243; s. 35.17 correction in (1) (c) (intro.), 4.

348.08 Annotation The state may not prohibit 65-foot double-bottom trailers. Raymond Motor Transportation, Inc. v. Rice, 434 U.S. 429 (1978).



348.09 Projecting loads on side of vehicles.

348.09  Projecting loads on side of vehicles.

348.09(1) (1) No person, without a permit therefor, may operate on a highway any motor vehicle, trailer or semitrailer carrying any load extending beyond the fender line on the left side or extending more than 6 inches beyond the fender line on the right side of the vehicle.

348.09(2) (2) This section applies even though the total width of the vehicle and load does not exceed the maximum permitted under s. 348.05.

348.09 History History: 1999 a. 85.



348.10 Special limitations on load.

348.10  Special limitations on load.

348.10(1) (1) No person, without a permit therefor, may operate on a highway any vehicle or combination of vehicles with any load thereon extending more than 3 feet beyond the front of the foremost vehicle, except as provided in s. 348.07 (2) (j), and except that a vehicle carrying another vehicle equipped with a crane or boom which extends more than 3 feet beyond the front of the foremost vehicle may be operated without permit if the total length of the vehicle or combination of vehicles, measuring from the end of the foremost projection of the load to the rear of the rearmost vehicle, does not exceed statutory length limitations.

348.10(2) (2) No person shall operate a vehicle on a highway unless such vehicle is so constructed and loaded as to prevent its contents from dropping, sifting, leaking or otherwise escaping therefrom.

348.10(3) (3) No person may operate on a highway any motor vehicle, trailer or semitrailer carrying logs unless the logs are transported within a cargo body or are securely fastened to the vehicle by chains, steel cables or other attachment devices of equivalent strength whose safety is approved by the department.

348.10(3m) (3m) No person may operate on a highway any motor vehicle, trailer or semitrailer carrying junk or scrapped vehicles unless one of the following conditions is satisfied:

348.10(3m)(a) (a) Each junk or scrapped vehicle is securely fastened to the vehicle carrying the load by chains, steel cables or other attachment devices of equivalent strength whose safety is approved by the department. In this paragraph, "securely fastened" means that each tier of junk or scrapped vehicles is secured by at least 2 chains, steel cables or other attachment devices across the axis of its width.

348.10(3m)(b) (b) The vehicle carrying the load is equipped with stakes which are securely fastened by chains, steel cables or other attachment devices of equivalent strength whose safety is approved by the department and the top of the load is lower than the top of the stakes.

348.10(3m)(c) (c) The vehicle carrying the load is equipped with sides, sideboards or side stakes and with a rear endgate, endboard or rear stakes. These devices shall be of sufficient strength and height to prevent the cargo from shifting upon or falling from the vehicle. No device may have any aperture large enough to permit cargo in contact with one or more of the devices to pass through the aperture.

348.10(4) (4) All other provisions notwithstanding, no person shall operate on a highway any trailer or semitrailer when the gross weight of the trailer or semitrailer exceeds the empty weight of the towing vehicle, unless the trailer or semitrailer is equipped with brakes as provided in s. 347.35 (3) (a) and (b).

348.10(5) (5) The load imposed upon trailers, semitrailers, recreational vehicles, or mobile homes shall be distributed in a manner that will prevent side sway under all conditions of operation:

348.10(5)(a) (a) All items of load carried by any trailer, semitrailer, recreational vehicle, or mobile home, except bulk material such as sand, gravel, dirt not in containers, shall be secured to, on or in the trailer, semitrailer, recreational vehicle, or mobile home in such manner as to prevent shifting of the load while the trailer, semitrailer, recreational vehicle, or mobile home is being drawn by a towing vehicle.

348.10(5)(b) (b) Boats of any type transported on a trailer or semitrailer being drawn by a towing vehicle shall be secured in position at bow and stern by attachments of such strength and design as to prevent the boat from shifting its position on the trailer or becoming separated from the trailer while being transported thereon.

348.10(5)(c) (c) The load carried by any trailer, semitrailer, recreational vehicle, or mobile home shall be so positioned that a weight of not less than 35 pounds is imposed at the center of the point of attachment to the towing vehicle when parked on a level surface.

348.10 History History: 1983 a. 78; 1983 a. 192 s. 304; 1985 a. 161; 1991 a. 249; 1993 a. 401; 2007 a. 11.



348.11 Penalty for violating size and load limitations.

348.11  Penalty for violating size and load limitations.

348.11(1)(1) Any person violating s. 348.09 or 348.10 may be required to forfeit not less than $10 nor more than $200.

348.11(2) (2) Any person violating ss. 348.05 to 348.08 may be required to forfeit not less than $50 nor more than $100 for the first offense and may be required to forfeit not less than $100 nor more than $200 for the 2nd and each subsequent conviction within one year.

348.11 History History: 1971 c. 278.



348.15 Weight limitations on class "A" highways.

348.15  Weight limitations on class "A" highways.

348.15(1)(1) In this section "class `A' highway" includes all state trunk highways and connecting highways and those county trunk highways, town highways and city and village streets, or portions thereof, that have not been designated as class "B" highways pursuant to s. 349.15.

348.15(3) (3) Subject to any modifications made by a 1st class city under s. 349.15 (3) and except as provided in s. 348.17 (5) or (6), no person, without a permit, may operate on a class "A" highway any vehicle or combination of vehicles unless the vehicle or combination of vehicles complies with the following weight limitations:

348.15(3)(a) (a) The gross weight imposed on the highway by any one wheel or multiple wheels supporting one end of an axle may not exceed 11,000 pounds.

348.15(3)(b) (b) The gross weight imposed on the highway by the wheels of any one axle may not exceed 20,000 pounds. In addition, the gross weight imposed on the highway by the wheels of the steering axle of a truck tractor may not exceed 13,000 pounds unless the manufacturer's rated capacity of the axle and the tires is sufficient to carry the weight, but not to exceed 20,000 pounds.

348.15(3)(bg) (bg) In the case of a vehicle or combination of vehicles transporting exclusively milk from the point of production to the primary market and the return of dairy supplies and dairy products from such primary market to the farm, the gross weight imposed on the highway by the wheels of any one axle may not exceed 21,000 pounds or, for 2 axles 8 or less feet apart, 37,000 pounds or, for groups of 3 or more consecutive axles more than 9 feet apart, a weight of 2,000 pounds more than is shown in par. (c), but not to exceed 80,000 pounds. This paragraph does not apply to the national system of interstate and defense highways, except for that portion of USH 51 between Wausau and STH 78 and that portion of STH 78 between USH 51 and the I 90/94 interchange near Portage upon their federal designation as I 39.

348.15(3)(br) (br) In the case of a vehicle or combination of vehicles transporting exclusively peeled or unpeeled forest products cut crosswise or in the case of a vehicle or combination of vehicles transporting exclusively scrap metal, the gross weight imposed on the highway by the wheels of any one axle may not exceed 21,500 pounds or, for 2 axles 8 or less feet apart, 37,000 pounds or, for groups of 3 or more consecutive axles more than 9 feet apart, a weight of 4,000 pounds more than is shown in par. (c), but not to exceed 80,000 pounds. This paragraph does not apply to the national system of interstate and defense highways, except for that portion of USH 51 between Wausau and STH 78 and that portion of STH 78 between USH 51 and the I 90/94 interchange near Portage upon their federal designation as I 39.

348.15(3)(bv) (bv) In the case of a vehicle or combination of vehicles used primarily for the transportation of septage, as defined in s. 281.49 (1) (m), the gross weight imposed on the highway by the wheels of any one axle may not exceed 21,500 pounds or, for 2 axles 8 or less feet apart, 37,000 pounds or, for groups of 3 or more consecutive axles more than 9 feet apart, a weight of 4,000 pounds more than is shown in par. (c) or, for groups of 4 or more consecutive axles more than 10 feet apart, a weight of 6,000 pounds more than is shown in par. (c) or, for groups of 5 or more consecutive axles more than 14 feet apart, a weight of 7,000 pounds more than is shown in par. (c), but not to exceed 80,000 pounds. This paragraph does not apply to the national system of interstate and defense highways, except for that portion of USH 51 between Wausau and STH 78 and that portion of STH 78 between USH 51 and the I 90/94 interchange near Portage upon their federal designation as I 39.

348.15(3)(c) (c) The gross weight imposed on the highway by any group of 2 or more consecutive axles of a vehicle or combination of vehicles may not exceed the maximum gross weights in the following table for each of the respective distances between axles and the respective numbers of axles of a group: [See Figure 348.15 (3) (c) following] - See PDF for table

348.15(3)(d) (d) Notwithstanding par. (c), 2 consecutive sets of tandem axles may impose on the highway a gross load of 34,000 pounds each if the overall distance between the first and last axles of such consecutive sets of tandem axles is 36 feet or more.

348.15(3)(e) (e) Notwithstanding pars. (a), (b) and (c), in the case of a vehicle or combination of vehicles transporting exclusively livestock, the gross weight imposed on the highway by the wheels of any one axle or axle group may exceed the applicable weight limitation specified in pars. (a), (b) and (c) by 15% if the gross weight of the vehicle or combination of vehicles does not exceed the maximum gross weight specified for that vehicle or combination of vehicles under par. (c). This paragraph does not apply to the national system of interstate and defense highways, except for that portion of USH 51 between Wausau and STH 78 and that portion of STH 78 between USH 51 and the I 90/94 interchange near Portage upon their federal designation as I 39.

348.15(3)(f) (f)

348.15(3)(f)1.1. In this paragraph:

348.15(3)(f)1.a. a. "Heavy-duty vehicle" has the meaning given in 42 USC 16104 (a) (4).

348.15(3)(f)1.b. b. "Idle reduction technology" has the meaning given in 42 USC 16104 (a) (5).

348.15(3)(f)2. 2. Notwithstanding pars. (a) to (c), sub. (4), and ss. 348.17 and 349.16, and subject to subd. 3., in the case of a heavy-duty vehicle equipped with idle reduction technology, the gross weight of the vehicle, and the gross weight imposed on the highway by the wheels of any one axle or axle group of the vehicle, may exceed the applicable weight limitation specified in pars. (a) to (c) or posted as provided in s. 348.17 (1) by not more than 400 pounds or the weight of the idle reduction technology, whichever is less.

348.15(3)(f)3. 3. This paragraph applies only if the heavy-duty vehicle operator, upon request, proves, by written certification, the weight of the idle reduction technology and, by demonstration or certification, that the idle reduction technology is fully functional at all times.

348.15(4) (4) Notwithstanding the possibility of increased weight on a particular wheel or axle or group of axles due to practical operating problems, including, but not limited to, accumulation of snow, ice, mud or dirt, the use of tire chains or minor shifting of load, the maximum weights set forth in sub. (3) include absolutely all weights allowable.

348.15(5) (5) For enforcement of weight limitations specified by this chapter the gross weight, measured in pounds, imposed on the highway by any wheel or any one axle or by any group of 2 or more axles shall be determined by weighing the vehicles and load, either by single draft or multiple draft weighing on certified stationary scales or on portable scales in good working order which are tested in comparison to certified stationary scales within 180 days immediately prior to any weighing operation by the department of agriculture, trade and consumer protection or other authorized testing agencies for accuracy to within standard accepted tolerances. The weighing operation shall be performed in accordance with and under conditions accepted as good weighing technique and practice. In multiple draft weighing the sum of the weight of respective components shall be used to establish the weight of a combination of the components. It is recognized that the weight, determined in accordance with methods prescribed in this chapter, includes all statutory weights and represents the momentary load force or reaction imposed on the scale at the time of weighing. Such weights include any variation due to the following factors:

348.15(5)(a) (a) Positioning or tilt of the vehicle on the scale platform and adjacent bearing surface;

348.15(5)(b) (b) Momentary position of axle centers with respect to wheel bearings and vehicle body;

348.15(5)(c) (c) Temporary distribution of loading on the wheel or axle; and

348.15(5)(d) (d) Miscellaneous variable factors of spring flexure, shackle friction, clutch engagement, brake pressure, tire compression and other variable factors.

348.15(5m) (5m) The distances between axles and between the foremost and rearmost of a group of axles shall be measured between axle centers to the nearest even foot, and when a fraction is exactly one-half foot, the nearest larger whole number shall be used.

348.15(5r) (5r) Irrespective of sub. (5), in determining overweight under sub. (3) the results of weighing by means of either portable scales or certified stationary scales shall be admissible as evidence. In all cases where a vehicle is weighed on a certified stationary scale, axles less than 6 feet apart shall be weighed as one unit.

348.15(6) (6) At any state weighing scale where a vehicle is found overloaded, the driver may request its reweighing at the same scale. Upon reweighing the state officials shall supply the tabulated weight ticket to the driver. All weight tickets for any vehicle shall be supplied to the court in case the matter goes to trial.

348.15(8) (8) Unless the department provides otherwise by rule, any axle of a vehicle or combination of vehicles which does not impose on the highway at least 8% of the gross weight of the vehicle or combination of vehicles may not be counted as an axle for the purposes of sub. (3) (c).

348.15 History History: 1977 c. 29 ss. 1487p to 1487s, 1650m (4), 1654 (3); 1977 c. 418; 1979 c. 326; 1981 c. 312; 1983 a. 27, 345, 486; 1985 a. 202, 332; 1987 a. 174; 1989 a. 56, 70; 1995 a. 113, 227; 1999 a. 85; 2005 a. 347, 364; 2007 a. 20; 2009 a. 156; 2011 a. 279.

348.15 Annotation If a tractor-trailer combination is too long and too wide for a scale, multiple weighing of the separate wheel groups is permissible. An overload permit is to be disregarded if the total weight exceeds that specified in the permit. State v. Trailer Service, Inc. 61 Wis. 2d 400, 212 N.W.2d 683 (1973).

348.15 Annotation Subs. (3) (b) 2, 1979 stats. [now (3) (br)] and (5r) are discussed. 62 Atty. Gen. 100.



348.16 Weight limitations on class "B" highways.

348.16  Weight limitations on class "B" highways.

348.16(1)(1) In this section, "class `B' highway" includes those county trunk highways, town highways and city and village streets, or portions thereof, which have been designated as class "B" highways by the local authorities pursuant to s. 349.15.

348.16(2) (2) Except as provided in sub. (3) and s. 348.175 and subject to any modifications made by a city of the first class pursuant to s. 349.15 (3), no person, without a permit therefor, shall operate on a class "B" highway any vehicle or combination of vehicles imposing wheel, axle, group of axles, or gross weight on the highway exceeding 60 percent of the weights authorized in s. 348.15 (3).

348.16(3) (3) Any motor vehicle whose operation is pickup or delivery, including operation for the purpose of moving or delivering supplies or commodities to or from any place of business or residence that has an entrance on a class "B" highway, may pick up or deliver on a class "B" highway without complying with the gross vehicle weight limitations imposed by sub. (2).

348.16 History History: 1981 c. 312; 2001 a. 16; 2009 a. 177; 2011 a. 257.



348.17 Special or seasonal weight limitations.

348.17  Special or seasonal weight limitations.

348.17(1) (1) No person, whether operating under a permit or otherwise, shall operate a vehicle in violation of special weight limitations imposed by state or local authorities on particular highways, highway structures or portions of highways when signs have been erected as required by s. 349.16 (2) giving notice of such weight limitations, except when the vehicle is being operated under a permit expressly authorizing such weight limitations to be exceeded.

348.17(2) (2) Whenever the operator of a vehicle is ordered by the officer or agency in charge of maintenance or by a traffic officer to suspend operation of such vehicle because of the damage such vehicle is causing or likely to cause to the highway or the public investment therein, the operator shall forthwith comply with such order.

348.17(3) (3) During an energy emergency, after consultation with the department of administration, the department may waive the divisible load limitation of s. 348.25 (4) and authorize for a period not to exceed 30 days the operation of overweight vehicles having a registered gross weight of 50,000 pounds or more and carrying energy resources or fuel or milk commodities designated by the governor or a designee, regardless of the highways involved, to conserve energy. Such authorization may only allow weights not more than 10% greater than the gross axle and axle combination weight limitations, and not more than 15% greater than the gross vehicle weight limitations under ss. 348.15 and 348.16. Nothing in this subsection shall be construed to permit the department to waive the requirements of ss. 348.05 to 348.07. This subsection does not apply to vehicles on highways designated as parts of the national system of interstate and defense highways, except for that portion of USH 51 between Wausau and STH 78 and that portion of STH 78 between USH 51 and the I 90/94 interchange near Portage upon their federal designation as I 39.

348.17(5) (5) From September 1 to December 31 of each year, no permit shall be required for the transportation of corn, soybeans, potatoes, vegetables, or cranberries from the field to storage on the grower's owned or leased land, from the field to initial storage at a location not owned or leased by the grower, or from the field to initial processing in a vehicle or combination of vehicles having a registered gross weight of 50,000 pounds or more or described in s. 340.01 (24) (b) that exceeds the weight limitations under s. 348.15 by not more than 15 percent. This subsection does not apply to the national system of interstate and defense highways, except for that portion of I 39 between USH 51 and I 90/94.

348.17(6) (6)

348.17(6)(a)(a) From September 1 to December 31 of each year, no permit shall be required for the transportation of manure to or from a farm in a vehicle or combination of vehicles that exceeds the weight limitations under s. 348.15 by not more than 15 percent and that satisfies any of the following:

348.17(6)(a)1. 1. Has a registered gross weight of 50,000 pounds or more.

348.17(6)(a)2. 2. Is described in s. 340.01 (24) (b).

348.17(6)(a)3. 3. Is an implement of husbandry as defined in s. 340.01 (24) (a).

348.17(6)(b) (b) This subsection does not apply to the national system of interstate and defense highways.

348.17 History History: 1991 a. 316; 1995 a. 348 ss. 11, 13 to 15, 17; 2005 a. 364; 2011 a. 52, 279.



348.175 Seasonal operation of vehicles hauling peeled or unpeeled forest products cut crosswise or abrasives or salt for highway winter maintenance.

348.175  Seasonal operation of vehicles hauling peeled or unpeeled forest products cut crosswise or abrasives or salt for highway winter maintenance. The transportation of peeled or unpeeled forest products cut crosswise or of abrasives or salt for highway winter maintenance in excess of gross weight limitations under s. 348.15 shall be permitted during the winter months when the highways are so frozen that no damage may result thereto by reason of such transportation. If at any time any person is so transporting such products or abrasives or salt upon a class "A" highway in such frozen condition then that person may likewise use a class "B" highway without other limitation, except that chains and other traction devices are prohibited on class "A" highways but such chains and devices may be used in cases of necessity. On the first day that conditions warrant their determination of such frozen condition and freedom of damage to such highways by transportation, the officers or agencies in charge of maintenance of highways shall declare particular highways, or highways within areas of the state, as eligible for increased weight limitations, and each declaration shall be effective as of 12:01 a.m. on the 2nd day following the declaration. Such declaration shall include the maximum weight on each axle, combination of axles and the gross weight allowed. Any person transporting any such product over any highway of this state under this section is liable to the maintaining authority for any damage caused to such highway. This section does not apply to the national system of interstate and defense highways, except for that portion of I 39 between USH 51 and I 90/94.

348.175 History History: 1983 a. 531; 1991 a. 316; 1995 a. 113; 2005 a. 167; 2009 a. 28.

348.175 Annotation The phrase "peeled or unpeeled forest products cut crosswise" does not encompass wood chips. The phrase instead invokes images of logs, posts, poles, or similar pieces of timber, with or without bark, and cut to length. State v. T. P. Trucking, 2006 WI App 98, 293 Wis. 2d 273, 715 N.W.2d 736, 05-2496.



348.18 Weight limitations apply to publicly-owned vehicles; exceptions.

348.18  Weight limitations apply to publicly-owned vehicles; exceptions. Sections 348.15 to 348.17 and the penalties for violations thereof also apply to vehicles owned by the state, a county or municipality, except when such vehicles are being used for the removal, treatment or sanding of snow or ice or when such vehicles are authorized emergency vehicles.



348.19 Traffic officers may weigh vehicles and require removal of excess load.

348.19  Traffic officers may weigh vehicles and require removal of excess load.

348.19(1) (1)

348.19(1)(a)(a) Any traffic officer having reason to believe that the gross weight of a vehicle is unlawful or in excess of the gross weight for which the vehicle is registered may require the operator of such vehicle to stop and submit the vehicle and any load it may be carrying to a weighing by means of either portable or certified stationary scales and may require that such vehicle be driven to the nearest usable portable or certified stationary scale except as provided in par. (b).

348.19(1)(b) (b) Any other provision of the statutes notwithstanding, a vehicle transporting peeled or unpeeled forest products cut crosswise shall not be required to proceed to a scale more than one mile from the point of apprehension if the estimated gross weight of the vehicle does not exceed the lawful limit. The gross weight of the vehicle shall be estimated by multiplying the average length of the load by the average height of the load in feet and then multiplying by the average weight per square foot of load measurement and adding this computed weight to the empty weight of the vehicle. The average weights per square foot of load measurement to be used in computing the estimated load weight are given in the following table: [See Figure 348.19 (1) (b) following] - See PDF for table

348.19(2) (2)

348.19(2)(a)(a) Except as provided in par. (b), whenever after a weighing of a vehicle and load as provided in sub. (1) a traffic officer determines that the weight exceeds the limitations imposed by s. 348.15, 348.16, or 348.17 (3), (5), or (6) or any limitations posted as provided in s. 348.17 (1), the operator of such vehicle shall not proceed, except to drive to such place as directed by the traffic officer for the purpose of reloading or unloading, until such portion of the load has been reloaded or unloaded as may be necessary to reduce the weight of the vehicle and load to comply with the limitations imposed by s. 348.15, 348.16, or 348.17 (3), (5), or (6) and any limitations posted as provided in s. 348.17 (1). All material so reloaded or unloaded shall be reloaded or unloaded and cared for by and at the risk of the owner or operator of the vehicle.

348.19(2)(b) (b) If upon weighing a vehicle transporting livestock a traffic officer determines that the gross weight of the vehicle exceeds the limitations imposed by s. 348.15, 348.16 or 348.17 (3) or a limitation posted as provided in s. 348.17 (1), and if the point of apprehension is 15 miles or less from the destination of the vehicle, the traffic officer shall permit the operator of the vehicle to proceed to such destination without requiring the vehicle to be reloaded or unloaded as provided in par. (a). This paragraph does not apply to vehicles transporting livestock on the national system of interstate and defense highways, except for that portion of I 39 between USH 51 and I 90/94.

348.19(3) (3) No operator of a vehicle shall fail or refuse to stop and submit the vehicle and load to a weighing or to drive the vehicle to a scale when directed to do so by a traffic officer except that a dual purpose motor home is not required to stop at weighing stations when it is being used as a motor home. No operator of a vehicle shall fail or refuse after a weighing to reload or unload as provided in this section or to comply with the directions of a traffic officer relative to such reloading or unloading.

348.19(4) (4) Subsection (1) (b) shall not apply to vehicles transporting peeled or unpeeled forest products on the national, interstate or defense highway systems, except for that portion of USH 51 between Wausau and STH 78 and that portion of STH 78 between USH 51 and the I 90/94 interchange near Portage upon their federal designation as I 39.

348.19 History History: 1975 c. 136; 1985 a. 202; 1987 a. 116; 1995 a. 113, 348; 2005 a. 364; 2011 a. 279.



348.195 Weight records of raw forest products purchasers.

348.195  Weight records of raw forest products purchasers.

348.195(1)(1) Any purchaser of raw forest products transported by a vehicle or vehicle combination subject to the requirements of this subchapter that generates a weight scale record identifying the gross weight of the vehicle or vehicle combination or the weight of the load transported by the vehicle or vehicle combination shall retain the weight scale record for not less than 30 days from the date that the weight scale record is generated.

348.195(2) (2) Upon demand by any traffic officer in this state within the 30-day period specified in sub. (1), any person required to retain records under sub. (1) shall promptly provide such records to the requesting officer.

348.195(3) (3) For purposes of this section, a true, accurate, and legible copy of any weight scale record may be substituted for, and shall be given the effect of, an original.

348.195(4) (4) Any person required to retain records under sub. (1) or to produce records under sub. (2) who fails to retain or produce such records shall forfeit $1,000. Each violation constitutes a separate offense.

348.195(5) (5) In any prosecution of a person for transporting raw forest products in violation of the requirements of this subchapter, the records required to be retained under sub. (1) and produced under sub. (2) may be relevant evidence under s. 904.01 and admissible under s. 904.06.

348.195 History History: 2005 a. 167.



348.20 Policy in prosecuting weight violations.

348.20  Policy in prosecuting weight violations.

348.20(1) (1) It is declared to be the public policy of the state that prosecutions for overweight violations shall in every instance where practicable be instituted against the person holding the authority, certificates, licenses or permits evidencing operating privileges from the department which may be the proper object of cancellation or revocation proceedings. In instances where a combination of tractor and trailer or semitrailer is used, the person standing in the relationship of principal or employer to the driver of the tractor portion of the vehicle combination is liable for violation of ss. 348.15 to 348.17 along with the owner holding authority, certificates, licenses or permits from the state. It is a violation of ss. 348.15 to 348.17 for the owner or any other person employing or otherwise directing the operator of the vehicle to require or permit the operation of such vehicle upon a highway contrary to ss. 348.15 to 348.17. This section shall not apply to individuals, partnerships, limited liability companies or corporations whose principal business is leasing, for compensation, vehicles including trailers and semitrailers, but such prosecutions shall be instituted against the lessee of the vehicle.

348.20(2) (2) The operator of a vehicle, as agent of the person holding authority, certificate, license or permit from the state or as agent of the owner of the tractor portion of a vehicle combination of tractor and trailer or semitrailer, shall accept service of a summons on behalf of such person or owner.

348.20 History History: 1977 c. 29 ss. 1487t, 1654 (9) (d); 1981 c. 347 s. 80 (2); 1987 a. 369; 1993 a. 16, 112, 490.



348.21 Penalty for violating weight limitations.

348.21  Penalty for violating weight limitations.

348.21(2) (2)

348.21(2)(a)(a) Any person who violates s. 348.17 (2) or 348.19 (3) may be required to forfeit not less than $50 nor more than $100 upon the first conviction and, upon the 2nd or each subsequent conviction within a 12-month period, may be required to forfeit not less than $100 nor more than $200.

348.21(2)(b) (b) If the load on any wheel, axle, or group of axles does not exceed the weight prescribed in s. 348.15 (3) or 348.16 or in a declaration issued under s. 348.175, or prescribed in an overweight permit issued under s. 348.27 (9m) (a) 4. with respect to a vehicle combination being operated under such a permit, by more than 2,000 pounds and if such excess can be reloaded within the normal load carrying areas, on any other wheel, axle, or axles, so that all wheels and axles are then within the statutory limits, the operator may reload as provided in this paragraph. A total of 2,000 pounds per vehicle or combination of vehicles may be reloaded under this paragraph. If reloading is accomplished and all axles or group of axles are within the legal limits, including the limits of the permit for a vehicle combination operated under a permit issued under s. 348.27 (9m) (a) 4., no forfeiture may be imposed. A vehicle or combination of vehicles under this paragraph that is not reloaded may continue to be operated upon the highway, but a forfeiture of $50 shall be imposed for failure to reload. This forfeiture shall be paid upon the basis of the citation issued by the official to the court named in the citation. Failure to pay shall subject the operator to the penalty in par. (a) or sub. (3) (a) or (3g). Violations under this paragraph shall not be considered as violations or prior convictions under par. (a) or sub. (3) to (3r).

348.21(3) (3) Except as provided in sub. (3g), any person violating s. 348.15 or 348.16 or any weight limitation posted as provided in s. 348.17 (1) or in a declaration issued under s. 348.175 or authorized under s. 348.17 (3), (5), or (6) or in an overweight permit issued under s. 348.26 or 348.27 may be penalized as follows:

348.21(3)(a) (a) If the weight exceeds by 1,000 pounds or less the maximum set forth in s. 348.15 (3) or 348.16 or posted as provided in s. 348.17 (1) or in a declaration issued under s. 348.175 or authorized under s. 348.17 (3), (5), or (6) or in an overweight permit issued under s. 348.26 or 348.27, a forfeiture of not less than $50 nor more than $100 upon the first conviction and, upon the 2nd and each subsequent conviction within a 12-month period, a forfeiture of not less than $100 nor more than $200.

348.21(3)(b) (b) If the weight exceeds by more than 1,000 pounds the maximum set forth in s. 348.15 (3) or 348.16 or posted as provided in s. 348.17 (1) or in a declaration issued under s. 348.175 or authorized under s. 348.17 (3), (5), or (6) or in an overweight permit issued under s. 348.26 or 348.27, the forfeiture shall be computed according to the following schedule and in the case of violation of s. 348.15 (3) (bg) or (br) shall be computed on the basis of the weights stated in s. 348.15 (3) (bg) or (br):

348.21(3)(b)1. 1. For the first conviction, a forfeiture of not less than $50 nor more than $200 plus an amount equal to whichever of the following applies:

348.21(3)(b)1.a. a. One cent for each pound of total excess load when the total excess is not over 2,000 pounds.

348.21(3)(b)1.b. b. Three cents for each pound of total excess load if the excess is over 2,000 pounds and not over 3,000 pounds.

348.21(3)(b)1.c. c. Five cents for each pound of total excess load if the excess is over 3,000 pounds and not over 4,000 pounds.

348.21(3)(b)1.d. d. Eight cents for each pound of total excess load if the excess is over 4,000 pounds and not over 5,000 pounds.

348.21(3)(b)1.e. e. Fifteen cents for each pound of total excess load if the excess is over 5,000 pounds.

348.21(3)(b)2. 2. For the 2nd and each subsequent conviction within a 12-month period, a forfeiture of not less than $100 nor more than $300, plus an amount equal to whichever of the following applies:

348.21(3)(b)2.a. a. Two cents for each pound of total excess load when the total excess is not over 2,000 pounds.

348.21(3)(b)2.b. b. Five cents for each pound of total excess load if the excess is over 2,000 pounds and not over 3,000 pounds.

348.21(3)(b)2.c. c. Eight cents for each pound of total excess load if the excess is over 3,000 and not over 4,000 pounds.

348.21(3)(b)2.d. d. Twelve cents for each pound of total excess load if the excess is over 4,000 pounds and not over 5,000 pounds.

348.21(3)(b)2.e. e. Eighteen cents for each pound of total excess load if the excess is over 5,000 pounds.

348.21(3g) (3g) Any person who, while operating a vehicle combination that is transporting raw forest products, violates s. 348.15 or 348.16 or any weight limitation posted as provided in s. 348.17 (1) or in a declaration issued under s. 348.175 or authorized in an overweight permit issued under s. 348.26 or 348.27 may be penalized as follows:

348.21(3g)(a) (a) For a first conviction or a 2nd conviction within a 12-month period, a forfeiture of not less than $150 nor more than $250 plus an amount equal to whichever of the following applies:

348.21(3g)(a)1. 1. Six cents for each pound of total excess load when the total excess is less than 2,000 pounds.

348.21(3g)(a)2. 2. Eight cents for each pound of total excess load if the excess is 2,000 pounds or more and not over 3,000 pounds.

348.21(3g)(a)3. 3. Nine cents for each pound of total excess load if the excess is over 3,000 pounds and not over 4,000 pounds.

348.21(3g)(a)4. 4. Ten cents for each pound of total excess load if the excess is over 4,000 pounds and not over 5,000 pounds.

348.21(3g)(a)5. 5. Eleven cents for each pound of total excess load if the excess is over 5,000 pounds.

348.21(3g)(b) (b) For the 3rd and each subsequent conviction within a 12-month period, a forfeiture of not less than $500 nor more than $550, plus an amount equal to whichever of the following applies:

348.21(3g)(b)1. 1. Twenty cents for each pound of total excess load when the total excess is 3,000 pounds or less.

348.21(3g)(b)2. 2. Twenty-one cents for each pound of total excess load if the excess is over 3,000 pounds and not over 4,000 pounds.

348.21(3g)(b)3. 3. Twenty-two cents for each pound of total excess load if the excess is over 4,000 pounds and not over 5,000 pounds.

348.21(3g)(b)4. 4. Twenty-three cents for each pound of total excess load if the excess is over 5,000 pounds.

348.21(3r) (3r) In determining the number of prior convictions for purposes of subs. (3) and (3g), the court shall include convictions under both subsections.

348.21(4) (4) For the purpose of determining a repetitious violator, receipt of a certificate of conviction by the department is prima facie evidence of conviction. In determining whether a 2nd or subsequent conviction has occurred within a given 12-month period, either the original judgment of conviction in a circuit court or a municipal court or the affirmance of the judgment by an appellate court, if the judgment has been affirmed, may be counted. This method of counting is authorized to effectively reach the repetitious violator and to prevent misuse of the right of appeal for the purpose of forestalling imposition of the penalties provided by this section. Forfeiture of deposit or payment of a forfeiture is a conviction within the meaning of this section.

348.21 History History: 1971 c. 164 s. 83; 1971 c. 278, 307; 1975 c. 297; 1977 c. 29 s. 1654 (7) (a); 1981 c. 312; 1985 a. 201, 332; 1995 a. 348; 1997 a. 27; 2005 a. 167, 364; 2007 a. 20, 97; 2009 a. 28, 180, 222, 241; 2011 a. 279; 2013 a. 20.

348.21 Annotation Penalty provisions for weight and size violations are discussed. East Troy v. Town & Country Waste Service, 159 Wis. 2d 694, 465 N.W.2d 510 (Ct. App. 1990).



348.22 Courts to report weight violation convictions.

348.22  Courts to report weight violation convictions. Whenever any owner or operator is convicted of violating ss. 348.15 to 348.17 or any local ordinance in conformity with ss. 348.15 to 348.17 or any ordinance enacted under s. 349.15 (3), the clerk of the court in which the conviction occurred, or the judge or municipal judge, if the court has no clerk, shall, within 48 hours after the conviction, forward a record of conviction to the department. Forfeiture of bail or appearance money or payment of a fine is a conviction within the meaning of this section.

348.22 History History: 1971 c. 164 s. 83; 1977 c. 29 s. 1654 (7) (a); 1985 a. 332; 1989 a. 31; 2005 a. 167.



348.25 General provisions relating to permits for vehicles and loads of excessive size and weight.

348.25  General provisions relating to permits for vehicles and loads of excessive size and weight.

348.25(1) (1) No person shall operate a vehicle on or transport an article over a highway without first obtaining a permit therefor as provided in s. 348.26 or 348.27 if such vehicle or article exceeds the maximum limitations on size, weight or projection of load imposed by this chapter.

348.25(2) (2)

348.25(2)(a)(a) Vehicles or articles transported under permit are exempt from the restrictions and limitations imposed by this chapter on size, weight and load to the extent stated in the permit. Except as provided in par. (b), any person who violates a condition of a permit under which that person is operating is subject to the same penalties as would be applicable if that person were operating without a permit.

348.25(2)(b) (b) If an overweight permit has been obtained under s. 348.26 or 348.27, and the vehicle exceeds the weight stated in the permit, any overweight violation shall be computed on the basis of the weight authorized in the permit. The amount of the forfeiture for overweight violations determined under this paragraph shall be calculated as provided in s. 348.21 (3) to (3r). This paragraph does not apply if any other conditions of an overweight permit are violated.

348.25(3) (3) The department shall prescribe forms for applications for all single trip permits the granting of which is authorized by s. 348.26 (2) to (7) and for those annual, consecutive month or multiple trip permits the granting of which is authorized by s. 348.27 (2) and (4) to (15). The department shall prescribe an electronic application process for permits the granting of which is authorized by ss. 348.26 (8) and 348.27 (17). The department shall prescribe an electronic application process for permits the granting of which is authorized by s. 348.27 (16). The department shall prescribe an electronic application process for permits the granting of which is authorized by s. 348.27 (18). The department may impose such reasonable conditions prerequisite to the granting of any permit authorized by s. 348.26 or 348.27 and adopt such reasonable rules for the operation of a permittee thereunder as it deems necessary for the safety of travel and protection of the highways. The department may limit use of the highways under any permit issued to specified hours of the day or days of the week. Local officials granting permits may impose such additional reasonable conditions as they deem necessary in view of local conditions.

348.25(4) (4) Except as provided under s. 348.26 (4), (6), or (7) or 348.27 (3), (3m), (4m), (9), (9m), (9r), (9t), (10), (12), (15), (16), or (18), permits shall be issued only for the transporting of a single article or vehicle which exceeds statutory size, weight or load limitations and which cannot reasonably be divided or reduced to comply with statutory size, weight or load limitations, except that:

348.25(4)(a) (a) A permit may be issued for the transportation of property consisting of more than one article, some or all of which exceeds statutory size limitations, provided statutory gross weight limitations are not thereby exceeded and provided the additional articles transported do not cause the vehicle and load to exceed statutory size limitations in any way in which such limitations would not be exceeded by the single article.

348.25(4)(b) (b) A single trip permit may be issued for the transportation of a load of implements of husbandry, consisting of not more than 2 articles, when the load does not exceed the length requirement in s. 348.07 by more than 5 feet.

348.25(5) (5) The officer or agency authorized by s. 348.26 or 348.27 to issue permits may require the permittee to file a bond, certificate of insurance or certified check which, to the satisfaction of such officer or agency, saves the state and any county, city, village or town through which the vehicle or article will be operated or transported harmless from any claim, loss or damage that may result from the granting of such permit or that may arise from or on account of any act done pursuant thereto and conditioned to require the permittee to pay for restoration to a condition satisfactory to the officer in charge of the maintenance of any such highway any pavement, bridge, culvert, sewer pipe or other improvement that may be injured by reason of the use of the highways by the permittee. If a permittee refuses to pay for damage caused, the officer or agency who required the filing of a bond may maintain an action upon such bond.

348.25(6) (6) The officer or agency authorized by s. 348.26 or 348.27 to issue permits may require the permittee to file proof satisfactory to such officer or agency that personal injury and property damage insurance in an amount considered sufficient by such officer or agency will be in force to cover any claim for bodily injury or property damage which may occur in connection with operation under the permit and for which the permittee is legally responsible.

348.25(7) (7) Subject to s. 348.27 (9m) (d), the officer or agency which issued a permit may, for good cause, suspend or revoke such permit or may decline to issue additional permits or may decline to authorize the use of a telephone call-in procedure for any applicant after having given the permittee or applicant reasonable opportunity for a hearing.

348.25(8) (8)

348.25(8)(a)(a) Except as provided under par. (dm), the department shall charge the following fees for each permit issued under s. 348.26:

348.25(8)(a)1. 1. For a vehicle or combination of vehicles which exceeds length limitations, $15, except that if the application for a permit for a vehicle described in this subdivision is submitted to the department after December 31, 1999, and before July 1, 2005, the fee is $17.

348.25(8)(a)2. 2. For a vehicle or combination of vehicles which exceeds either width limitations or height limitations, $20, except that if the application for a permit for a vehicle described in this subdivision is submitted to the department after December 31, 1999, and before July 1, 2005, the fee is $22.

348.25(8)(a)2m. 2m. For a vehicle or combination of vehicles which exceeds both width and height limitations, $25, except that if the application for a permit for a vehicle described in this subdivision is submitted to the department after December 31, 1999, and before July 1, 2005, the fee is $28.

348.25(8)(a)3. 3. Except as provided in subd. 4., for a vehicle or combination of vehicles, the weight of which exceeds any of the provisions of s. 348.15 (3), 10% of the fee specified in par. (b) 3. for an annual permit for the comparable gross weight, rounded to the nearest whole dollar.

348.25(8)(a)4. 4. For a permit issued under s. 348.26 (8), $30.

348.25(8)(b) (b) Unless a different fee is specifically provided, the department shall charge the following fees for the first permit and each subsequent or revalidated annual or multiple trip permit issued under s. 348.27 except that no fee may be charged for the amendment of a permit under s. 348.27 (3m):

348.25(8)(b)1. 1. For a vehicle or combination of vehicles which exceeds length limitations, $60, except that if the application for a permit for a vehicle described in this subdivision is submitted to the department after December 31, 1999, and before July 1, 2005, the fee is $66.

348.25(8)(b)2. 2. For a vehicle or combination of vehicles which exceeds width limitations or height limitations or both, $90, except that if the application for a permit for a vehicle described in this subdivision is submitted to the department after December 31, 1999, and before July 1, 2005, the fee is $99.

348.25(8)(b)3. 3. Except as provided in subd. 4. [and] subd. 4m., for a vehicle or combination of vehicles, the weight of which exceeds any of the provisions of s. 348.15 (3):

348.25(8)(b)3.a. a. If the gross weight is 90,000 pounds or less, $200, except that if the application for a permit for a vehicle described in this subd. 3. a. is submitted to the department after December 31, 1999, and before July 1, 2005, the fee is $220.

348.25(8)(b)3.b. b. If the gross weight is more than 90,000 pounds but not more than 100,000 pounds, $350, except that if the application for a permit for a vehicle described in this subd. 3. b. is submitted to the department after December 31, 1999, and before July 1, 2005, the fee is $385.

348.25(8)(b)3.c. c. If the gross weight is greater than 100,000 pounds, $350 plus $100 for each 10,000-pound increment or fraction thereof by which the gross weight exceeds 100,000 pounds, except that if the application for a permit for a vehicle described in this subd. 3. c. is submitted to the department after December 31, 1999, and before July 1, 2005, the fee is $385 plus $110 for each 10,000-pound increment or fraction thereof by which the gross weight exceeds 100,000 pounds.

348.25(8)(b)4. 4. For a permit issued under s. 348.27 (17), $300.

348.25(8)(b)4m. 4m. For a permit issued under s. 348.27 (18), $300.

348.25(8)(bm) (bm)

348.25(8)(bm)1.1. Unless a different fee is specifically provided, the fee for a consecutive month permit is one-twelfth of the fee under par. (b) for an annual permit times the number of months for which the permit is desired, plus $15 for each permit issued. This subdivision does not apply to applications for permits submitted after December 31, 1999, and before July 1, 2005.

348.25(8)(bm)2. 2. Unless a different fee is specifically provided, the fee for a consecutive month permit is one-twelfth of the fee under par. (b) for an annual permit times the number of months for which the permit is desired, plus $16.50 for each permit issued, rounded to the nearest whole dollar. This subdivision does not apply to applications submitted before January 1, 2000, or submitted after June 30, 2005.

348.25(8)(c) (c) For the purpose of computing the fees under this subsection, if the vehicle or combination of vehicles exceeds width limitations or height limitations or both, no fee in addition to the fee under par. (a) 2. or 2m., (b) 2. or (bm) shall be charged if the vehicle or combination of vehicles also exceeds length limitations.

348.25(8)(d) (d) For the purpose of computing the fees under this subsection, if the vehicle or combination of vehicles exceeds weight limitations, no fee in addition to the fee under par. (a) 3. or 4., (b) 3. or 4., or 4m., or (bm) shall be charged if the vehicle also exceeds length, width or height limitations or any combination thereof.

348.25(8)(de) (de) For the purpose of computing the fee under par. (a) for the issuance of a single trip permit for a vehicle or combination of vehicles for which an annual permit has been obtained under s. 348.27:

348.25(8)(de)1. 1. For size or weight authorized by the annual permit, the fee for a single trip permit is $5.

348.25(8)(de)2. 2. For gross weight in excess of that authorized by the annual permit, the fee is $15 for each 10,000-pound increment or fraction thereof by which the gross weight authorized by the single trip permit exceeds the gross weight authorized by the annual permit.

348.25(8)(dm) (dm) If the annual permit for a vehicle or combination of vehicles is suspended for the purpose of protecting the highways and a single trip permit is issued for the vehicle or combination of vehicles, the fee for the single trip permit is $5.

348.25(8)(e) (e) The officer or agency authorized to issue a permit under s. 348.26 or 348.27 may require any applicant for a permit under s. 348.26 or 348.27 to pay the cost of any special investigation undertaken to determine whether a permit should be approved or denied.

348.25(8)(f) (f) Any local officer or agency authorized to issue a permit under s. 348.26 or 348.27 may charge a permit issuance fee for each permit issued under s. 348.26 and for the first and each subsequent or revalidated permit issued under s. 348.27. This paragraph does not apply to the amendment of a permit under s. 348.27 (3m).

348.25(9) (9) If a permit under s. 348.26 or 348.27 is denied, suspended or revoked, the permit applicant or holder may petition the division of hearings and appeals for a hearing on the matter within 30 days after the denial, suspension or revocation.

348.25(10) (10) Notwithstanding any other provision of this section or ss. 348.26 to 348.28, the department may enter into a reciprocal agreement with another jurisdiction for the issuance or recognition of permits for oversize or overweight vehicles or loads if that jurisdiction's laws or rules on oversize or overweight permits are substantially similar to those imposed by this chapter. Any permit recognized by this state under a reciprocal agreement shall be considered a permit issued under this section for purposes of this chapter or s. 347.26 (10).

348.25(11) (11) The department shall develop and implement an automated system for designating the route to be traveled by a vehicle for which a permit is issued under s. 348.26 or 348.27.

348.25 History History: 1973 c. 316, 333, 336; 1975 c. 66; 1977 c. 29 ss. 1488, 1654 (8) (a); 1979 c. 34, 221; 1981 c. 20, 69, 215, 312; 1981 c. 347 s. 80 (2), 1981 c. 391; 1983 a. 78 s. 37; 1985 a. 212; 1987 a. 27; 1989 a. 35, 130; 1991 a. 39, 316; 1993 a. 16; 1995 a. 163, 348; 1999 a. 9, 80; 2001 a. 78; 2003 a. 33; 2005 a. 167; 2007 a. 171; 2009 a. 28, 222; 2011 a. 55, 56, 57, 58, 243; s. 13.92 (1) (bm) 2., (2) (i); s. 35.17 correction in (8) (b) 3. (intro.).

348.25 Annotation Penalty provisions for weight and size violations are discussed. East Troy v. Town & Country Waste Service, 159 Wis. 2d 694, 465 N.W.2d 510 (Ct. App. 1990).

348.25 Annotation Compliance with state rules promulgated under this section, and incorporating federal guidelines, is a condition of overweight permits under this section. Violations of overweight permits do not constitute registration violations under ch. 341. Town of East Troy v. A-1 Service Co., Inc. 196 Wis. 2d 120, 537 N.W.2d 126 (Ct. App. 1995), 94-0610.



348.26 Single trip permits.

348.26  Single trip permits.

348.26(1) (1)  Applications. All applications under subs. (2) to (7) for single trip permits for the movement of oversize or overweight vehicles or loads shall be made upon the form prescribed by the department and shall be made to the officer or agency designated by this section as having authority to issue the particular permit desired for use of the particular highway in question. All applications under sub. (8) shall be made to the department utilizing an electronic process prescribed by the department.

348.26(1m) (1m) Telephone call-in procedure. The department shall develop and implement a telephone call-in procedure for permits issued under this section. The telephone call-in procedure for permits may not be utilized until permit information is computerized to ensure inquiry capability into the database for enforcement purposes.

348.26(2) (2) Permits for oversize or overweight vehicles or loads. Except as provided in subs. (4) and (8), single trip permits for oversize or overweight vehicles or loads may be issued by the department for use of the state trunk highways and by the officer in charge of maintenance of the highway to be used in the case of other highways. Such local officials also may issue such single trip permits for use of state trunk highways within the county or municipality which they represent. Every single trip permit shall designate the route to be used by the permittee. Whenever the officer or agency issuing such permit deems it necessary to have a traffic officer escort the vehicle through the municipality or county, a reasonable fee for such traffic officer's services shall be paid by the permittee. All moneys received from fees imposed by the department under this subsection shall be deposited in the general fund and credited to the appropriation account under s. 20.395 (5) (dg).

348.26(3) (3) Trailer train permits. The department and those local officials who are authorized to issue permits pursuant to sub. (2) also are authorized to issue single trip permits for the operation of trains consisting of truck tractors, tractors, trailers, semitrailers or wagons on highways under their jurisdiction, except that no trailer train permit issued by a local official for use of a highway outside the corporate limits of a city or village is valid until approved by the department. No permit shall be issued for any train exceeding 100 feet in total length. Every permit issued pursuant to this subsection shall designate the route to be used by the permittee.

348.26(4) (4) Mobile home, manufactured home, and modular home permits. Single trip permits for the movement of oversize mobile homes, manufactured homes, or modular homes may be issued only by the department, regardless of the highways to be used. Every such permit shall designate the route to be used by the permittee. No permit may be issued under this subsection for operation of a vehicle combination exceeding 110 feet in overall length or for movement of a mobile home, manufactured home, or modular home exceeding 80 feet in length. A permit may be issued under this subsection for the movement of more than one modular home section on a carrier if each home section is a component of the same home as evidenced by serial numbers or other distinguishing marks and the overall dimensions of the load will not exceed the size limits specified in the permit. A permit may be issued under this subsection only if at least one portion of the load under this permit would require a permit had it been transported on a separate carrier.

348.26(4m) (4m) Permits for vehicles transporting certain buildings.

348.26(4m)(a)(a) In this subsection:

348.26(4m)(a)1. 1. "Building" has the meaning given in s. 348.27 (12m) (a) 1.

348.26(4m)(a)2. 2. "Vehicle" has the meaning given in s. 348.27 (12m) (a) 2.

348.26(4m)(b) (b) The requirements for issuance of a permit under s. 348.27 (12m) (c) shall also apply to issuance of a permit under sub. (2) for a vehicle transporting a building on the highways, and the department and those local officials who are authorized to issue permits under sub. (2) may not issue a permit under sub. (2) for a vehicle transporting a building unless these requirements are satisfied. The department and those local officials who are authorized to issue permits under sub. (2) may deny a permit under sub. (2) for a vehicle transporting a building if the department or local official finds that any of the circumstances specified in s. 348.27 (12m) (d) applies. The provisions of this subsection apply in addition to any other requirement imposed under this chapter, chs. 194, 343, 346, and 347, and federal law.

348.26(6) (6) Backhaul permits. If an oversize permit has been issued for an oversize vehicle or combination of oversize vehicles under this section or s. 348.27, the authority issuing the permit may also issue a backhaul permit to enable such vehicle or combination to transport a load which does not exceed statutory size and weight limits. A backhaul permit may be issued only when an oversize load is transported on the return trip or outgoing trip. The fee for the backhaul permit is $3.

348.26(7) (7) Specialized hauling rig permits.

348.26(7)(a)(a) In this subsection, "specialized hauling rig" means a vehicle, or combination of vehicles, that exceeds 100 feet in length and that is designed to transport nondivisible cargo that is exceptionally heavy. A specialized hauling rig is a nondivisible vehicle within the meaning of 23 CFR 658.5.

348.26(7)(b) (b) The department and those local officials who are authorized to issue permits under sub. (2) may issue single trip permits for the operation of overweight or oversize specialized hauling rigs whose unladen cargo-bearing component units are loaded or stacked on one or more of the specialized hauling rig's cargo-bearing component units. A permit issued under this paragraph is valid only while the specialized hauling rig is in transit to the site where the cargo to be transported will be loaded onto the specialized hauling rig, and while in transit from the site where the specialized hauling rig delivered its cargo. Every permit issued under this paragraph shall designate the route to be used by the permittee. No permit issued under this paragraph may authorize the operation of a specialized hauling rig that exceeds 120 feet in length or that exceeds the height limitations under s. 348.06.

348.26(8) (8) Permits for the transportation of sealed loads in international trade.

348.26(8)(a)(a) The department may issue single trip permits for the transportation of a sealed load, as defined in s. 348.27 (17) (a), to applicants eligible for an annual or consecutive month permit under s. 348.27 (17), subject to the same requirements and limitations for annual and consecutive month permits described in s. 348.27 (17). A permit under this subsection may be issued only by the department, regardless of the highways to be used.

348.26(8)(b) (b) A person issued a permit under this subsection shall use the automated routing system specified in s. 348.25 (11).

348.26 History History: 1977 c. 29 s. 1654 (8) (a); 1977 c. 273; 1981 c. 20, 215, 312, 391; 1983 a. 78; 1997 a. 27; 1999 a. 185; 2001 a. 78; 2005 a. 170, 250; 2007 a. 11; 2011 a. 55, 57, 243.



348.27 Annual, consecutive month or multiple trip permits.

348.27  Annual, consecutive month or multiple trip permits.

348.27(1)(1)  Applications. All applications for annual, consecutive month or multiple trip permits for the movement of oversize or overweight vehicles or loads shall be made to the officer or agency designated by this section as having authority to issue the particular permit desired for use of the particular highway in question. All applications under subs. (2) and (4) to (15) shall be made upon forms prescribed by the department. All applications under sub. (16) shall be made utilizing an electronic process prescribed by the department. All applications under sub. (17) shall be made utilizing an electronic process prescribed by the department. All applications under sub. (18) shall be made utilizing an electronic process prescribed by the department.

348.27(2) (2) Annual and consecutive month permits. Except as otherwise restricted in this section, annual and consecutive month permits for oversize or overweight vehicles or loads may be issued by the department, regardless of the highways involved.

348.27(3) (3) General permits. For good cause in specified instances for specified construction or maintenance operations or for a specified period, the officer or agency in charge of maintenance of a highway may allow loads exceeding the size or weight limitations imposed by this chapter to be hauled on such highway. No such officer or agency shall issue such permits for use of a highway the cost of maintenance of which is paid by a unit of government other than the unit of government which such officer or agency represents.

348.27(3m) (3m) Permit amendments for replacement vehicles. If a vehicle for which a permit has been issued under this section is removed from service or sold, the permittee may operate a replacement vehicle of the same type and weight class for the remainder of the period for which the permit was issued or validated under an amendment of the permit. The permittee shall apply to the officer or agency that issued the permit for the amendment. The terms of the permit, including any requirements imposed by the officer or agency for issuance of the permit, shall apply to the permittee's operation of the replacement vehicle under the amendment of the permit. No fee shall be charged for the amendment of a permit under this subsection.

348.27(4) (4) Industrial interplant permits. The department may issue, to industries and to their agent motor carriers owning and operating oversize vehicles in connection with interplant, and from plant to state line, operations in this state, annual or consecutive month permits for the operation of such vehicles over designated routes, provided that such permit shall not be issued under this section to agent motor carriers or, except for that portion of USH 51 between Wausau and STH 78 and that portion of STH 78 between USH 51 and the I 90/94 interchange near Portage upon their federal designation as I 39, from plant to state line for vehicles or loads of width exceeding 102 inches upon routes of the national system of interstate and defense highways. If the routes desired to be used by the applicant involve city or village streets or county or town highways, the application shall be accompanied by a written statement of route approval by the officer in charge of maintenance of the highway in question.

348.27(4m) (4m) Permits for the transportation of loads on STH 31 among manufacturing plants, distribution centers, and warehouses.

348.27(4m)(a)(a) Subject to pars. (b) and (c), the department may issue annual or consecutive month permits for the transportation of loads in vehicle combinations that exceed the maximum gross weight limitations under s. 348.15 (3) (c) by not more than 18,000 pounds if the vehicle combination has 6 or more axles and the gross weight imposed on the highway by the wheels of any one axle of the vehicle combination does not exceed 18,000 pounds, except that the gross weight imposed on the highway by the wheels of any steering axle on the power unit may not exceed the greater of 13,000 pounds or the manufacturer's rated capacity, but not to exceed 18,000 pounds. Notwithstanding s. 348.15 (8), any axle of a vehicle combination that does not impose on the highway at least 8 percent of the gross weight of the vehicle combination may not be counted as an axle for the purposes of this paragraph. A permit issued under this subsection does not authorize the operation of any vehicle combination at a maximum gross weight in excess of 98,000 pounds.

348.27(4m)(b) (b) A permit under this subsection is valid only for the transportation of loads between or among any of the following:

348.27(4m)(b)1. 1. A manufacturing plant located in Racine County.

348.27(4m)(b)2. 2. A distribution center located in Kenosha County.

348.27(4m)(b)3. 3. A warehouse located in Kenosha County.

348.27(4m)(b)4. 4. A warehouse located in Racine County.

348.27(4m)(c) (c)

348.27(4m)(c)1.1. Except as provided in subds. 2. and 3., and subject to par. (d), a permit under this subsection is valid only on STH 31 and on local highways designated in the permit that provide access to STH 31.

348.27(4m)(c)2. 2. A permit under this subsection is not valid on any interstate highway designated under s. 84.29 (2) or on any highway or bridge with a posted weight limitation that is less than the vehicle combination's gross weight.

348.27(4m)(c)3. 3. Except as provided in subd. 2., if any portion of STH 31 in Kenosha County or Racine County is closed, a permit under this subsection is valid on any highway providing a detour around this closed portion of STH 31.

348.27(4m)(d) (d) If the routes desired to be used by the applicant involve highways under the jurisdiction of local authorities, the department shall, prior to issuing the permit, submit the permit application to the officers in charge of maintenance of the local highways to be used, for their approval. The department may issue the permit, notwithstanding the objections of these officers, if, after consulting with these officers, the department determines that their objections lack merit.

348.27(7) (7) Mobile home, manufactured home, and modular home permits. The department may issue annual or consecutive month statewide permits to licensed mobile home, manufactured home, or modular home transport companies and to licensed mobile home, manufactured home, or modular home manufacturers and dealers authorizing them to transport oversize mobile homes, manufactured homes, or modular homes over any of the highways of the state in the ordinary course of their business.

348.27(9) (9) Transportation of loads near the Michigan-Wisconsin state line.

348.27(9)(a)(a)

348.27(9)(a)1.1. The department may issue annual or consecutive month permits, for the transportation of loads on a vehicle or combination of vehicles exceeding statutory length or weight limitations and for the unladen operation of such vehicles returning from the delivery of a load or operating to or from a point of fueling, servicing, or purchase or sale of the vehicle, that authorize all of the following:

348.27(9)(a)1.a. a. The transportation of loads over any class of highway for a distance not to exceed 11 miles from the Michigan-Wisconsin state line if the vehicle or combination of vehicles does not violate length or weight limitations under Michigan law.

348.27(9)(a)1.b. b. The transportation of raw forest products, lumber, or forestry biomass anywhere upon USH 2 in Iron County, Florence County, or Ashland County or upon USH 2 in Bayfield County from the Ashland County line through Hart Lake Road if the vehicle or combination of vehicles does not violate length or weight limitations under Michigan law.

348.27(9)(a)1.d. d. The transportation of raw forest products, lumber, or forestry biomass on any highway route specified in subd. 3. if the vehicle or combination of vehicles does not violate length or weight limitations under Michigan law.

348.27(9)(a)2. 2. If the roads desired to be used by an applicant for a permit under this paragraph involve streets or highways other than those within the state trunk highway system, the application shall be accompanied by a written statement of route approval by the officer in charge of maintenance of the other highway.

348.27(9)(a)3. 3. Subdivision 1. d. applies only on the following highway routes:

348.27(9)(a)3.b. b. STH 77, from 2nd Avenue in the city of Hurley to Olson Road in the city of Mellen, in Iron and Ashland counties.

348.27(9)(a)3.c. c. USH 51, from the USH 2/51 interchange north of the city of Hurley to Maple Ridge Road in the town of Mercer in Iron County.

348.27(9)(a)3.d. d. USH 45, from the Wisconsin-Michigan border to Sunnyside Road south of the city of Antigo, in Vilas, Oneida, and Langlade counties.

348.27(9)(a)3.e. e. STH 139, from the Wisconsin-Michigan border to USH 8, in Florence and Forest counties.

348.27(9)(a)3.f. f. USH 8, from the Wisconsin-Michigan border in Marinette County to USH 45 in Oneida County.

348.27(9)(b) (b) For a vehicle or combination of vehicles the weight of which exceeds any of the provisions of s. 348.15 (3), the fee for an annual permit under this subsection shall be one of the following:

348.27(9)(b)1. 1. If the gross weight is 90,000 pounds or less, $100.

348.27(9)(b)2. 2. If the gross weight is more than 90,000 pounds but not more than 100,000 pounds, $175.

348.27(9)(b)3. 3. If the gross weight is greater than 100,000 pounds, $175 plus $50 for each 10,000-pound increment or fraction thereof by which the gross weight exceeds 100,000 pounds.

348.27(9)(c) (c) The fee for a consecutive month permit under this subsection for a vehicle or combination of vehicles the weight of which exceeds any of the provisions of s. 348.15 (3) shall be determined in the manner provided in s. 348.25 (8) (bm), except that the applicable fee for an annual permit under par. (b) shall be used in the computation.

348.27(9)(d) (d) A permit issued under this subsection does not authorize the operation of any vehicle or vehicle combination at a maximum gross weight in excess of 164,000 pounds.

348.27(9m) (9m) Transportation of raw forest and agricultural products.

348.27(9m)(a)(a) The department may issue annual or consecutive month permits for the transportation of any of the following:

348.27(9m)(a)1. 1. Raw forest products or of fruits or vegetables from field to storage or processing facilities in vehicles or vehicle combinations that exceed the maximum gross weight limitations under s. 348.15 (3) (c) by not more than 10,000 pounds. A permit under this subdivision is not valid on highways designated as part of the national system of interstate and defense highways, except on I 39 between STH 29 south of Wausau and the I 90/94 interchange near Portage in Marathon, Portage, Waushara, Marquette and Columbia counties.

348.27(9m)(a)2. 2. Bulk potatoes from storage facilities to rail loading facilities in vehicle combinations that exceed the maximum gross weight limitations under s. 348.15 (3) (c) by not more than 10,000 pounds. A permit under this subdivision shall be valid only on USH 51 between CTH "V" and CTH "B" in Waushara and Portage counties, and for a distance not to exceed 15 miles from that portion of USH 51 in order to obtain access to USH 51 or to reach fuel, food, maintenance, repair, rest, staging, terminal facilities or points of loading or unloading.

348.27(9m)(a)3. 3. Bulk potatoes from storage facilities to food processing facilities in vehicles or vehicle combinations that exceed the maximum gross weight limitations under s. 348.15 (3) (c) by not more than 10,000 pounds. A permit under this subdivision is not valid on highways designated as part of the national system of interstate and defense highways, except to the extent permitted by federal law without any loss or reduction of federal aid or other sanction.

348.27(9m)(a)4. 4. Raw forest products in vehicle combinations that exceed the maximum gross weight limitations under s. 348.15 (3) (c) by not more than 18,000 pounds if the vehicle combination has 6 or more axles and the gross weight imposed on the highway by the wheels of any one axle of the vehicle combination does not exceed 18,000 pounds, except that the gross weight imposed on the highway by the wheels of any steering axle on the power unit may not exceed the greater of 13,000 pounds or the manufacturer's rated capacity, but not to exceed 18,000 pounds. Notwithstanding s. 348.15 (8), any axle of a vehicle combination that does not impose on the highway at least 8 percent of the gross weight of the vehicle combination may not be counted as an axle for the purposes of this subdivision. Subject to par. (c), a permit under this subdivision is not valid on any interstate highway designated under s. 84.29 (2), any highway or bridge with a posted weight limitation that is less than the vehicle combination's gross weight, and any part of the state trunk highway system that the department has designated by rule as a route on which a permit issued under this subsection is not valid.

348.27(9m)(b) (b) A permit issued under par. (a) 1. to 3. does not authorize the operation of any vehicle or vehicle combination at a maximum gross weight in excess of 90,000 pounds. A permit issued under par. (a) 4. does not authorize the operation of any vehicle combination at a maximum gross weight in excess of 98,000 pounds.

348.27(9m)(c) (c) A permit issued under par. (a) 4. shall expressly authorize the vehicle combination to exceed, on state trunk highways and connecting highways, any special weight limitation imposed under ss. 348.17 (1) and 349.16 (1) (a) and (2) in connection with the thawing of frozen highways and to be operated at the full weight allowable under par. (a) on state trunk highways and connecting highways. Notwithstanding s. 348.25 (3), a permit issued under par. (a) 4. may not be suspended by the department, or contain any condition or limitation imposed by the department, in connection with the thawing of frozen highways that are not state trunk highways or connecting highways, except that the operation of the vehicle combination is subject to posted weight limitations on these local highways.

348.27(9m)(d) (d)

348.27(9m)(d)1.1. The department shall suspend a permit issued under par. (a) 4. if the person operating under the permit does any of the following:

348.27(9m)(d)1.a. a. Violates any weight limitation specified in the permit more than 2 times during the valid period of the permit.

348.27(9m)(d)1.b. b. Violates any weight limitation specified in the permit by exceeding the weight limitation by 10,000 or more pounds.

348.27(9m)(d)2. 2. The suspension under subd. 1. shall be for a period of 6 months. If the remaining valid period of the permit at the time of the suspension is less than 6 months, the person may not apply for, or operate under, any other permit issued under par. (a) 4. for a period of 6 months from the suspension.

348.27(9r) (9r) Transportation of scrap. The department may issue an annual or consecutive month permit for the transportation of metallic or nonmetallic scrap for the purpose of recycling or processing on a vehicle or combination of vehicles which exceeds statutory weight or length limitations and for the return of the vehicle or combination of vehicles when empty. This subsection does not apply to the transportation of scrap on highways designated as part of the national system of interstate and defense highways, except for that portion of USH 51 between Wausau and STH 78 and that portion of STH 78 between USH 51 and the I 90/94 interchange near Portage upon their federal designation as I 39.

348.27(9t) (9t) Transportation of potatoes. The department may issue annual or consecutive month permits for the transportation of potatoes intended for use as seed in specially configured vehicle combinations that exceed the maximum gross weight limitations under s. 348.15 (3) (c) by not more than 10,000 pounds. A permit issued under this subsection does not authorize the operation of any vehicle combination at a maximum gross weight in excess of 90,000 pounds. A permit under this subsection may authorize operation during a spring thaw and shall be valid only on STH 64 between CTH "H" and USH 41 in Langlade, Oconto and Marinette counties; USH 41 between STH 64 and the Wisconsin-Michigan border; and any highway for a distance not to exceed 15 miles from any portion of STH 64 or USH 41 specified in this subsection in order to obtain access to STH 64 or USH 41 or to reach fuel, food, maintenance, repair, rest, staging, terminal facilities or points of loading or unloading. The department shall establish by rule configuration requirements for vehicle combinations under this subsection and such requirements may permit vehicle combinations to exceed the length requirements of s. 348.07. The department may establish by rule an alternative route for any portion of a highway specified in this subsection.

348.27(10) (10) Transportation of grain or coal or iron. The department may issue annual or consecutive month permits for the transportation of loads of grain, as defined in s. 126.01 (13), coal, iron ore concentrates or alloyed iron on a vehicle or a combination of 2 or more vehicles that exceeds statutory weight or length limitations and for the return of the empty vehicle or combination of vehicles over any class of highway for a distance not to exceed 5 miles from the Wisconsin state line. If the roads desired to be used by the applicant involve streets or highways other than those within the state trunk highway system, the application shall be accompanied by a written statement of route approval by the officer in charge of maintenance of the other highway. This subsection does not apply to highways designated as part of the national system of interstate and defense highways.

348.27(11m) (11m) Agricultural emergency permits.

348.27(11m)(a)(a) If the secretary of agriculture, trade and consumer protection determines that an agricultural emergency exists, the secretary of transportation may authorize the issuance of permits to allow vehicles that are transporting loads of hay in bales and, from September 15 to December 15 of each year, loads of Christmas trees from the point of harvesting or staging to a Christmas tree yard or point of commercial shipment to exceed the width limitation under s. 348.05 (1) if the total outside width does not exceed 12 feet. This authorization is limited to the operation of commercial motor vehicles upon routes of the national system of interstate and defense highways.

348.27(11m)(b) (b) In authorizing the issuance of permits under this subsection, the secretary of transportation shall specify in writing the factors which resulted in the determination to issue permits under this subsection. The factors shall include the effect of the increased width limits on highway safety.

348.27(11m)(c) (c) Nothing in this subsection shall be construed to permit the department to waive the requirements of s. 348.07.

348.27(11m)(d) (d) The secretary of transportation may limit the application of permits issued under this subsection to specific areas of the state or to specific highways. A permit authorized under this subsection takes effect upon the mailing or delivery of a complete application and the required fee to the department. A permit authorized under this subsection is valid for up to 90 days, as determined by the secretary of transportation.

348.27(12) (12) Transportation of garbage or refuse. The department may issue an annual or consecutive month permit for the transportation of garbage, as defined in s. 289.01 (9), or refuse, in a self-compactor equipped vehicle which exceeds statutory weight and length limitations and for the return of the vehicle when empty. A permit under this subsection may be issued for use on any highway within this state. In this subsection, "refuse" means combustible and noncombustible rubbish, including paper, wood, metal, glass, cloth and products thereof, litter and street rubbish, ashes, and lumber, concrete and other debris resulting from the construction or demolition of structures.

348.27(12m) (12m) Permits for vehicles transporting certain buildings.

348.27(12m)(a)(a) In this subsection:

348.27(12m)(a)1. 1.

348.27(12m)(a)1.a.a. "Building" means a dwelling or other structure or portion of a dwelling or other structure that, when measured as provided in subd. 1. b., is more than 12 feet wide, more than 14 feet 3 inches in height, or more than 100 feet long; that is transportable as a whole or in sections; and that is raised and supported from an existing foundation to be moved and placed on a permanent foundation at a new location where the dwelling or other structure is to be delivered. "Building" does not include a modular housing unit, a manufactured building as defined in s. 101.71 (6), or a manufactured home as defined in s. 101.91 (2).

348.27(12m)(a)1.b. b. For purposes of subd. 1. a., width shall be measured from the farthest extremity of the vehicle and load on each side, height shall be measured from the ground to the highest point of the vehicle and load, and length shall be measured from the rearmost point of the vehicle and load to the frontmost point of the vehicle.

348.27(12m)(a)2. 2. "Vehicle" includes a combination of vehicles.

348.27(12m)(b) (b) The department may issue annual or consecutive month permits for vehicles transporting buildings on the highways. A permit under this subsection may be issued only by the department, regardless of the highways to be used.

348.27(12m)(c) (c) The department may not issue a permit under this subsection unless the department determines that all of the following requirements are met:

348.27(12m)(c)1. 1. The applicant identifies each potential operator of a vehicle under the permit and provides proof that each such operator holds a valid commercial driver license, with any endorsement required under ch. 343 for operation of the class and type of vehicle to be used to transport a building under the permit.

348.27(12m)(c)2. 2. The applicant provides proof of a valid motor carrier certificate or license of authority issued under ch. 194 or under federal law applicable for each vehicle to be used to transport a building under the permit.

348.27(12m)(c)3. 3. The applicant provides proof, by a certificate of insurance filed with the department, that the applicant, in addition to satisfying the insurance requirements described in s. 346.924 (2), maintains a policy of comprehensive general liability insurance, issued by an insurer authorized to transact business in this state, that provides bodily injury liability coverage and property damage liability coverage, including for underground property damage, with a total limit of not less than $500,000 for each occurrence.

348.27(12m)(d) (d) The department may deny any application for a permit under this subsection if the department finds any of the following:

348.27(12m)(d)1. 1. That the applicant, or any potential operator identified in par. (c) 1., has been convicted, within 3 years immediately preceding the date of application, of a violation of s. 346.924.

348.27(12m)(d)2. 2. That the applicant, or any potential operator identified in par. (c) 1., has engaged in conduct endangering the safety of persons using the highways.

348.27(12m)(d)3. 3. That the applicant has failed to provide reimbursement for damage, which is not paid for by the applicant's insurer, to a highway caused while transporting a building under a permit under this subsection.

348.27(12m)(d)4. 4. That the applicant, or any potential operator identified in par. (c) 1., has abandoned a building on a highway or on public or private property without permission of the property owner.

348.27(12m)(e) (e) The provisions of this subsection apply in addition to any other requirement imposed under this chapter, chs. 194, 343, 346, and 347, and federal law.

348.27(14) (14) Farm machinery permits. The department may issue annual or consecutive month permits for the movement, towing or hauling of farm tractors exceeding 12 feet in width and all other farm machinery and implements of husbandry exceeding 8 feet 6 inches in width not being operated in the course of performance of its work on highways designated as part of the national system of interstate and defense highways. A permit under this subsection is not required for the movement, towing or hauling of any overwidth machinery that is not a commercial motor vehicle and which is authorized by s. 348.05 (3) on that portion of USH 51 between Wausau and STH 78 and that portion of STH 78 between USH 51 and the I 90/94 interchange near Portage upon their federal designation as I 39.

348.27(15) (15) Multiple trip permits.

348.27(15)(a)(a) The department shall issue to qualifying applicants multiple trip permits for the transportation of granular roofing material in vehicles or vehicle combinations that exceed the maximum gross weight limitations under s. 348.15 (3) (c) by not more than 10,000 pounds. A permit issued under this subsection does not authorize the operation of any vehicle or vehicle combination at a maximum gross weight in excess of 90,000 pounds. A permit under this subsection may be issued only by the department, regardless of the highways to be used. A permit under this subsection is not valid on highways designated as part of the national system of interstate and defense highways except that a permit may be issued that is valid on not more than 2.5 miles of any state trunk highway if such issuance of the permit is consistent with federal law.

348.27(15)(b) (b)

348.27(15)(b)1.1. An application for a permit under this subsection shall include all of the following information:

348.27(15)(b)1.a. a. The motor carrier on behalf of which the load is to be transported.

348.27(15)(b)1.b. b. The location from which the transportation of the load is to originate and the load's destination, along with the designated route over which the load will be transported.

348.27(15)(b)2. 2. A permit issued under this subsection shall include as conditions of the permit the information specified in subd. 1. a. and b.

348.27(15)(c) (c) If the designated route under par. (b) 1. b. includes streets or highways other than those within the state trunk highway system, no permit may be issued under this subsection unless the governing body of each municipality or county having jurisdiction over such streets or highways adopts a resolution approving the transportation of the load over that portion of the designated route that is on streets or highways under the jurisdiction of the municipality or county. An applicant for a permit under this subsection shall include a copy of each such resolution with the permit application.

348.27(15)(d) (d) The department shall promulgate rules to implement and administer this subsection.

348.27(16) (16) Transportation of hay or straw.

348.27(16)(a)(a) The department may issue annual or consecutive month permits for the transportation of loads of hay or straw on a vehicle or combination of vehicles that exceeds the height limitations under s. 348.06.

348.27(16)(b) (b) If the roads desired to be used by an applicant for a permit under this subsection involve highways other than those within the state trunk highway system, the application shall be accompanied by a written statement of route approval by the officer in charge of maintenance of the other highway.

348.27(16)(c) (c) A permit under this subsection does not authorize the operation of any vehicle or vehicle combination having an overall height in excess of 14 feet 6 inches if the vehicle or vehicle combination is being operated on a highway in an urban area or 15 feet if the vehicle or vehicle combination is being operated on any other highway. The department shall, by rule, define "urban area" for purposes of this paragraph and shall provide, with each permit issued under this subsection, information to the permit holder as to the meaning of this term.

348.27(16)(d) (d) The department may promulgate rules regulating the configuration of the loads carried under permits issued under this subsection and how these loads are to be secured for safe travel.

348.27(17) (17) Permits for the transportation of sealed loads in international trade.

348.27(17)(a)(a) In this subsection, "sealed load" means a load consisting of a container or vehicle, being transported in international trade, that has been sealed with a tamper-evident seal affixed at the time of initial loading.

348.27(17)(b) (b) The department may issue annual or consecutive month permits for the transportation of a sealed load in a vehicle or vehicle combination that has 6 or more axles and that exceeds the maximum gross weight limitations under s. 348.15 (3) (c) if the vehicle or vehicle combination does not exceed the maximum gross weight limitations under s. 348.29. Notwithstanding s. 348.15 (8), any axle of a vehicle or vehicle combination that does not impose on the highway at least 8 percent of the gross weight of the vehicle or vehicle combination may not be counted as an axle for the purposes of this paragraph. A permit issued under this subsection does not authorize the operation of any vehicle or vehicle combination at a maximum gross weight in excess of 90,000 pounds.

348.27(18) (18) Permits for the transportation of certain agricultural products.

348.27(18)(a)(a) In this subsection:

348.27(18)(a)1. 1. "Agricultural product" means any of the following or any combination of the following:

348.27(18)(a)1.a. a. Fruit.

348.27(18)(a)1.b. b. Vegetables.

348.27(18)(a)1.c. c. Grain, including distillers' grain.

348.27(18)(a)1.d. d. Live livestock, as defined in s. 95.51 (1), feed for livestock, or nutritional supplements for livestock.

348.27(18)(a)2. 2. "Agricultural product" does not include liquid milk or liquid milk by-products, manure or animal waste, or raw forest products:

348.27(18)(b) (b) Subject to par. (c), the department may issue annual or consecutive month permits for the transportation of agricultural products in vehicles or vehicle combinations that have 6 or more axles and that exceed the maximum gross weight limitations under s. 348.15 (3) (c) if the vehicle or vehicle combination does not exceed the maximum gross weight limitations under s. 348.295. Notwithstanding s. 348.15 (8), any axle of a vehicle or vehicle combination that does not impose on the highway at least 8 percent of the gross weight of the vehicle or vehicle combination may not be counted as an axle for the purposes of this paragraph. A permit issued under this subsection does not authorize the operation of any vehicle or vehicle combination at a maximum gross weight in excess of 90,000 pounds.

348.27(18)(c) (c) A permit under this subsection is valid only for the transportation of agricultural products to a farm or from a field or farm to a storage facility on the grower's owned or leased land, a facility for initial storage that is not on the grower's owned or leased land, or a facility for initial processing.

348.27(18)(d) (d) If the roads desired to be used by an applicant for a permit under this subsection involve highways other than those within the state trunk highway system, the application shall be accompanied by a written statement of route approval by the officer in charge of maintenance of the other highway.

348.27(18)(e) (e) A permit under this subsection is not valid on any interstate highway designated under s. 84.29 (2) except to the extent allowed by federal law without any loss or reduction of federal aid or other sanction.

348.27 History History: 1973 c. 157, 316; 1973 c. 333 s. 190m; 1973 c. 336; 1975 c. 25, 285; 1977 c. 29 ss. 1488m, 1654 (8) (a); 1977 c. 30 s. 5; 1977 c. 191, 197, 272, 273, 418; 1979 c. 34, 315, 326; 1981 c. 20, 69, 163, 215, 391; 1983 a. 78 ss. 32 to 35, 37; 1983 a. 529; 1985 a. 29 s. 3202 (3); 1985 a. 202, 212; 1987 a. 27; 1989 a. 31, 35, 130, 305; 1991 a. 258; 1993 a. 62, 439; 1995 a. 113, 163, 227, 347, 348; 1997 a. 27, 35, 237; 1999 a. 85; 2001 a. 16; 2003 a. 210, 241; 2005 a. 119, 167, 250; 2007 a. 11, 16, 171; 2009 a. 28, 222, 229; 2011 a. 20, 32, 53, 55, 56, 58, 59, 117, 243; 2013 a. 20, 34; 2013 a. 48; s. 13.92 (1) (bm) 2., (2) (i).

348.27 Annotation That the department of transportation issues, denies, suspends, and revokes permits under this section, does not deny a sheriff deputy's authority to issue a citation for a violation of this section. County of Milwaukee v. Superior of Wisconsin, 2000 WI App 75, 234 Wis. 2d 218, 610 N.W.2d 484, 98-2851.



348.28 Permits to be carried.

348.28  Permits to be carried.

348.28(1) (1) Permits issued under ss. 348.25, 348.26 and 348.27 shall be carried on the vehicle during operations so permitted.

348.28(2) (2) Any person violating this section may be required to forfeit not less than $10 nor more than $20 for the first offense and not less than $25 nor more than $50 for the 2nd and each subsequent conviction within one year.

348.28 History History: 1971 c. 278; 1985 a. 202 s. 37; 2005 a. 250; 2007 a. 171, 2011 a. 55, 56, 58, 243.



348.29 Weight limitations for certain permits.

348.29  Weight limitations for certain permits. Notwithstanding s. 348.15 (3) (c), for any vehicle or vehicle combination operating under a permit issued under s. 348.26 (8) or 348.27 (17), the gross weight imposed on the highway by any group of 6 or more consecutive axles of a vehicle or combination of vehicles may not exceed the maximum gross weights in the following table for each of the respective distances between axles and the respective numbers of axles of a group: [See Figure 348.29 following]

Figure 348.29:

- See PDF for table

348.29 History History: 2011 a. 55.



348.295 Weight limitations for certain permits.

348.295  Weight limitations for certain permits. Notwithstanding s. 348.15 (3) (c), for any vehicle or vehicle combination operating under a permit issued under s. 348.27 (18), the gross weight imposed on the highway by any group of 6 or more consecutive axles of a vehicle or combination of vehicles may not exceed the maximum gross weights in the following table for each of the respective distances between axles and the respective numbers of axles of a group: [See Figure 348.295 following]

Figure 348.295:

- See PDF for table

348.295 History History: 2011 a. 56 s. 9; 13.92 (1) (bm) 2.






349. Vehicles — powers of state and local authorities.

349.01 Words and phrases defined.

349.01  Words and phrases defined.

349.01(1) (1) Words and phrases defined in s. 340.01 are used in the same sense in this chapter unless a different definition is specifically provided.

349.01(2) (2) In this chapter, "chauffeur" means a person employed full time or on a regular basis, including leased drivers, for the principal purpose of operating a motor vehicle.

349.01 History History: 1989 a. 105.



349.015 Applicability of chapter to electric personal assistive mobility devices.

349.015  Applicability of chapter to electric personal assistive mobility devices. An electric personal assistive mobility device shall be considered a vehicle for purposes of this chapter, except those provisions which by their express terms apply only to motor vehicles or which by their very nature would have no application to electric personal assistive mobility devices.

349.015 History History: 2001 a. 90.



349.02 Police and traffic officers to enforce law.

349.02  Police and traffic officers to enforce law.

349.02(1) (1) It is the duty of the police, sheriff's and traffic departments of every unit of government and each authorized department of the state to enforce chs. 346 to 348 and 350. Police officers, sheriffs, deputy sheriffs and traffic officers are authorized to direct all traffic within their respective jurisdictions either in person or by means of visual or audible signal in accordance with chs. 346 to 348 and 350. In the event of fire or other emergency, police officers, sheriffs, deputy sheriffs and traffic officers and officers of the fire department may direct traffic as conditions may require notwithstanding the provisions of chs. 346 to 348 and 350.

349.02(2) (2)

349.02(2)(a)(a) Notwithstanding sub. (1), a police officer, sheriff, deputy sheriff, traffic officer or motor vehicle inspector may not stop or inspect a vehicle solely to determine compliance with a statute or ordinance specified under par. (b) unless the police officer, sheriff, deputy sheriff, traffic officer or motor vehicle inspector has reasonable cause to believe that a violation of a statute or ordinance specified under par. (b) has been committed. This paragraph does not limit the authority of a police officer, sheriff, deputy sheriff, traffic officer or motor vehicle inspector to make an arrest or issue a citation for a violation of any statute or ordinance specified under par. (b) observed in the course of a stop or inspection made for a lawful purpose. This paragraph does not apply to a traffic officer or motor vehicle inspector in the performance of duties under s. 110.075 (2).

349.02(2)(b) (b) The statutes and ordinances covered under par. (a) are all of the following:

349.02(2)(b)1. 1. This chapter and local ordinances enacted under this chapter.

349.02(2)(b)2. 2. Chapter 961 and local ordinances that strictly conform to s. 961.573 (1) or (2), 961.574 (1) or (2), or 961.575 (1) or (2).

349.02(2)(b)3. 3. Chapters 341 to 346.

349.02(2)(b)4. 4. Local ordinances enacted under s. 59.54 (25) or (25m) or 66.0107 (1) (bm).

349.02(2)(c) (c) Notwithstanding par. (a), a law enforcement officer may not stop a vehicle solely because the vehicle's color differs from the color stated in the application for registration of that vehicle. This paragraph does not limit the authority of a law enforcement officer to issue a citation for improper registration of a vehicle whose color differs from the color stated in the application for registration of the vehicle, if the difference is observed in the course of a stop or inspection made for other purposes.

349.02(3) (3)

349.02(3)(a)(a) In this subsection, "photo radar speed detection" means the detection of a vehicle's speed by use of a radar device combined with photographic identification of the vehicle.

349.02(3)(b) (b) Notwithstanding sub. (1), the state and local authorities may not use photo radar speed detection to determine compliance with any speed restriction imposed by s. 346.57, 346.58, 346.59, 346.595 or 349.11 or a local ordinance in conformity therewith.

349.02 History History: 1971 c. 277; 1987 a. 34, 399; 1991 a. 39, 269; 1993 a. 246; 1995 a. 113, 201, 448; 1999 a. 90; 1999 a. 150 s. 672; 2003 a. 193; 2005 a. 116.

349.02 Annotation While it is clear that ss. 110.07 and 110.075 authorize the traffic officers of the state patrol and DOT to make stops and inspections and perhaps arrests for equipment violations, nothing in these statutes limits local law enforcements officers' powers to do so. A city police officer is a traffic officer under a. 340.01 (70), and because s. 110.075 provides that any traffic officer can stop and inspect vehicles for violations of ch. 110 or rules issued under ch. 110, and because sub. (2) permits a police officer to enforce a city ordinance violation upon reasonable basis to believe a violation has occurred, a city officer had authority to make a stop for violation of an ordinance adopting a safety rule. State v. Bailey, 2009 WI App 140, 321 Wis. 2d 350, 773 N.W.2d 488, 08-3153.

349.02 Annotation In case of an emergency, a sheriff has the power to temporarily close any highway in the county and to divert traffic. 67 Atty. Gen. 335.



349.025 Quotas relating to the enforcement of traffic regulations prohibited.

349.025  Quotas relating to the enforcement of traffic regulations prohibited.

349.025(1) (1) In this section:

349.025(1)(a) (a) "Law enforcement officer" has the meaning given in s. 165.85 (2) (c).

349.025(1)(b) (b) "Political subdivision" means a city, village, town or county.

349.025(1)(c) (c) "State agency" means an office, commission, department or independent agency in the executive branch of state government.

349.025(1)(d) (d) "Traffic regulation" means a provision of chs. 194 or 341 to 348 or an ordinance enacted in accordance with this chapter.

349.025(2) (2) No state agency or political subdivision of this state may require a law enforcement officer to issue a specific number of citations, complaints or warning notices during any specified time period for violations of traffic regulations.

349.025(3) (3) A state agency or political subdivision may, for purposes of evaluating a law enforcement officer's job performance, compare the number of citations, complaints or warning notices issued by the law enforcement officer to the number of citations, complaints or warning notices issued by all law enforcement officers employed by the state agency or political subdivision who have similar job duties and who serve in the same administrative unit as the law enforcement officer.

349.025 History History: 1999 a. 16.



349.03 Regulation by local authorities forbidden; exceptions.

349.03  Regulation by local authorities forbidden; exceptions.

349.03(1)(1)  Chapters 341 to 348 and 350 shall be uniform in operation throughout the state. No local authority may enact or enforce any traffic regulation unless such regulation:

349.03(1)(a) (a) Is not contrary to or inconsistent with chs. 341 to 348 and 350; or

349.03(1)(b) (b) Is expressly authorized by ss. 349.06 to 349.25 or some other provision of the statutes.

349.03(2) (2) No local authority may enact or enforce any traffic regulation providing for suspension or revocation of motor vehicle operator's licenses or requiring local registration of vehicles, except as authorized by s. 341.35, or in any manner excluding or prohibiting any motor vehicle, mobile home, vehicle transporting a manufactured home or modular home, recreational vehicle, trailer, or semitrailer whose owner has complied with chs. 341 to 348 from the free use of all highways, except as authorized by sub. (3) and ss. 66.0429 (1) and (3), 349.13, 349.17, 349.22 and 349.23.

349.03(2m) (2m) Notwithstanding sub. (2), a municipal court may suspend a license for a violation of a local ordinance in conformity with s. 346.63 (1) or (2m).

349.03(3) (3) In a county having a population of at least 500,000, city councils and village boards may, as to streets within their corporate limits, and the county board may, as to all other highways, establish one-way lanes to be used only by specified public transportation vehicles but only to facilitate mass transit and taxicab movement. The authority granted by this subsection may be exercised extraterritorially by the county board of the populous county on those portions of county trunk and state trunk highways in contiguous counties which are within 2 miles of the populous county if the highways so affected are connected to highways similarly affected in the populous county and if the board of the contiguous county concurs.

349.03(4) (4) If a violation under s. 343.305 or 346.63 or a local ordinance in conformity with s. 346.63 (1), (5) or (7) occurs within a law enforcement officer's jurisdiction, he or she may enforce the violation anywhere in the state.

349.03(5) (5)

349.03(5)(a)(a) Notwithstanding sub. (1), a political subdivision, as defined in s. 349.025 (1) (b), may enter into a written agreement with the owner of a private road or driveway within a manufactured and mobile home community, as defined in s. 66.0435 (1) (cg), that is located within the boundaries of the political subdivision to enforce traffic regulations under ch. 346, or local ordinances in conformity with these regulations, on the private road or driveway.

349.03(5)(b) (b) The agreement under par. (a) may limit the traffic regulations or ordinances to be enforced on the private road or driveway under the agreement.

349.03 History History: 1971 c. 234, 277; 1973 c. 86, 87, 336; 1979 c. 59; 1981 c. 20, 165; 1983 a. 535; 1985 a. 194; 1987 a. 3, 27; 1989 a. 105; 1993 a. 113; 1999 a. 150 s. 672; 2007 a. 11; 2009 a. 129.

349.03 Annotation Section 349.03, in prohibitory language, is the same concept of municipal power that is expressed affirmatively in s. 349.06. These sections must be read together and establish one test. Janesville v. Walker, 50 Wis. 2d 35, 183 N.W.2d 158 (1971).

349.03 Annotation A city ordinance prohibiting loud and unnecessary tire or engine noise was valid under ss. 349.03 (1) and 349.06 (1). City of Janesville v. Garthwaite, 83 Wis. 2d 866, 266 N.W.2d 418 (1978).



349.04 Truck driver education surcharges.

349.04  Truck driver education surcharges.

349.04(1) (1) If a court imposes a fine or forfeiture for a violation of a provision of chs. 346 to 348 or a rule issued under chs. 346 to 348 and the violation involved a commercial motor vehicle, the court shall impose under ch. 814 a truck driver education surcharge of $8.

349.04(2) (2) If a fine or forfeiture is suspended in whole or in part, the truck driver education surcharge shall be reduced in proportion to the suspension.

349.04(3) (3) If any deposit is made for an offense to which this section applies, the person making the deposit shall also deposit a sufficient amount to include the truck driver education surcharge under this section. If the deposit is forfeited, the amount of the truck driver education surcharge shall be transmitted to the secretary of administration under sub. (4). If the deposit is returned, the amount of the truck driver education surcharge shall also be returned.

349.04(4) (4) The clerk of the circuit court shall collect and transmit to the county treasurer the truck driver education surcharge as required under s. 59.40 (2) (m). The county treasurer shall then pay the secretary of administration as provided in s. 59.25 (3) (f) 2. The secretary of administration shall deposit all amounts received under this subsection in the general fund to be credited to the appropriation account under s. 20.292 (1) (hm).

349.04(5) (5) This section first applies to fines and forfeitures imposed on the first day of the first month beginning after the director of the technical college system notifies the director of state courts under 2001 Wisconsin Act 16, section 9148 (1f) that the truck driver training center at Waukesha County Technical College is scheduled to open.

349.04 History History: 2001 a. 16; 2003 a. 33, 139, 326.



349.06 Authority to adopt traffic regulations in strict conformity with state law.

349.06  Authority to adopt traffic regulations in strict conformity with state law.

349.06(1) (1)

349.06(1)(a)(a) Except for the suspension or revocation of motor vehicle operator's licenses or except as provided in par. (b), any local authority may enact and enforce any traffic regulation which is in strict conformity with one or more provisions of chs. 341 to 348 and 350 for which the penalty for violation thereof is a forfeiture.

349.06(1)(b) (b) Any local authority shall enact and enforce parking regulations and penalties for violations of those regulations which are in conformity with the provisions of ss. 346.503, 346.505 and 346.56.

349.06(1)(c) (c) Any local authority may enact and enforce any traffic regulation that is in strict conformity with any rule of the department promulgated under ch. 110, 347 or 348, except rules pertaining to federal motor carrier safety standards, for which the penalty for a violation thereof is a forfeiture.

349.06(1m) (1m) Notwithstanding sub. (1), a municipal court may suspend a license for a violation of a local ordinance in conformity with s. 346.63 (1) or (2m).

349.06(2) (2) Traffic regulations adopted by local authorities which incorporate by reference existing or future amendments to chs. 340 to 348 or rules of the department shall be deemed to be in strict conformity and not contrary to or inconsistent with such chapters or rules. This subsection does not require local traffic regulations to incorporate state traffic laws or rules by reference in order to meet the requirements of s. 349.03 or sub. (1).

349.06(3) (3) If an operator of a vehicle violates a local ordinance in strict conformity with s. 346.04 (1) or (2), 346.18 (6), 346.27, 346.37, 346.39, 346.46 (1), 346.57 (2), (3), (4) (d) to (h), or (5), or 346.62 (2) where persons engaged in work in a highway maintenance or construction area or in a utility work area are at risk from traffic or violates a local ordinance in strict conformity with s. 346.57 (2), (3), (4) (d) to (h), or (5) or 346.62 (2) where sanitation workers are at risk from traffic and the operator knows or should know that sanitation workers are present, any applicable minimum and maximum forfeiture for the violation shall be doubled.

349.06 History History: 1971 c. 277, 278, 307; 1973 c. 336; 1975 c. 248; 1981 c. 20; 1987 a. 3, 27; 1993 a. 198, 256; 1995 a. 44; 1997 a. 190, 277; 2013 a. 39.

349.06 Annotation Section 349.03, in prohibitory language, is the same concept of municipal power that is expressed affirmatively in s. 349.06. These sections must be read together and establish one test. Janesville v. Walker, 50 Wis. 2d 35, 183 N.W.2d 158 (1971).

349.06 Annotation A city ordinance prohibiting loud and unnecessary tire or engine noise was valid under ss. 349.03 (1) and 349.06 (1). City of Janesville v. Garthwaite, 83 Wis. 2d 866, 266 N.W.2d 418 (1978).

349.06 Annotation A county can enact and enforce traffic ordinances in strict conformance with state statutes that are applicable to town roads. 64 Atty. Gen. 172.



349.065 Uniform traffic control devices.

349.065  Uniform traffic control devices. Local authorities shall place and maintain traffic control devices upon highways under their jurisdiction to regulate, warn, guide or inform traffic. The design, installation and operation or use of new traffic control devices placed and maintained by local authorities after the adoption of the uniform traffic control devices manual under s. 84.02 (4) (e) shall conform to the manual. After January 1, 1977, all traffic control devices placed and maintained by local authorities shall conform to the manual.

349.065 History History: 1973 c. 185.

349.065 Annotation The decision to erect a stop sign, once made, carries with it the responsibility to ensure that the sign is properly installed and maintained to ensure that it remains visible to the motorists whose conduct the sign was intended to control. A local government that erects a stop sign should not be shielded on public policy grounds from liability when a tree obscures the stop sign. Physicians Plus Insurance Corporation v. Midwest Mutual Insurance Co. 2001 WI App 148, 246 Wis. 2d 933, 632 N.W.2d 59, 00-1836. Affirmed, 2002 WI 80, 254 Wis. 2d 77, 646 N.W.2d 777, 00-1836.

349.065 Annotation That the county erected a stop sign at the intersection of town and county highways, within the town right-of-way did not preclude possible liability in the town or the adjacent landowner for an accident resulting from the sign being obscured by a tree. Both units of government and the landowner had a duty to correct the hazardous condition created by the tree. Physicians Plus Insurance Corporation v. Midwest Mutual Insurance Co. 2001 WI App 148, 246 Wis. 2d 933, 632 N.W.2d 59, 00-1836. Affirmed, 2002 WI 80, 254 Wis. 2d 77, 646 N.W.2d 777, 00-1836.



349.07 Authority to designate through highways.

349.07  Authority to designate through highways.

349.07(1)(1) The department may, when it deems it necessary for the public safety, by order declare any state trunk highway or connecting highway or portion thereof to be a through highway.

349.07(2) (2) Every county highway committee may, when it deems necessary for the public safety, by order declare any county trunk highway or portion thereof to be a through highway, except that where a state trunk highway intersects a county trunk highway the department shall designate the through highway.

349.07(3) (3) Every local authority may, when it deems it necessary for the public safety, by ordinance or resolution declare any highway or portion thereof under its exclusive jurisdiction to be a through highway.

349.07(4) (4) No order, ordinance or resolution declaring any highway to be a through highway is effective until official stop signs or traffic control signals have been installed at the entrances thereto from other highways.

349.07(5) (5) Through highway declarations under this section shall not apply to any paralleling service roads.

349.07(6) (6)

349.07(6)(a)(a) Nothing in this section shall prohibit local authorities from placing additional stop signs on the roadway or temporary school zoning warning signs or temporary stop signs in the roadway at school crossings during periods of daylight when school children are using such crossings if such signs do not physically obstruct traffic.

349.07(6)(b) (b) Nothing in this section shall prohibit local authorities from placing temporary stop signs in the roadway at intersections or crosswalks for limited periods of time if the local authorities deem it necessary for the public safety and if the signs do not physically obstruct traffic.

349.07(7) (7)

349.07(7)(a)(a) The department may, when it deems necessary for the public safety, by order provide for the installation of yield signs on state trunk highways and connecting highways, and the governing body of any city, or county, may by ordinance or resolution provide, when it deems it necessary for the public safety, for the installation of yield signs on any through highway which has been so declared under sub. (3) and under its exclusive jurisdiction to regulate merging traffic movements and conflicting movements occurring within the intersection of 2 or more highways. Yield signs shall not be used in lieu of stop signs where a highway directly crosses a through 2-way highway.

349.07(7)(b) (b) The governing body of any town, city, village or county may by ordinance or resolution provide for the installation of yield signs at any intersection over which it has exclusive jurisdiction, but if the intersection is part of a through highway such yield signs can be installed at such intersections only as provided in par. (a).

349.07(8) (8) The governing body of any town, city, village or county may by ordinance or resolution provide for the installation of stop signs and traffic signals at intersections on highways over which it has exclusive jurisdiction.

349.07 History History: 1975 c. 192; 1977 c. 29 s. 1654 (3), (8) (a); 1977 c. 116 ss. 7, 8, 9; 1977 c. 272; 1979 c. 34.

349.07 Annotation Legislative Council Note, 1977: Section 349.08 (6) (a), relating to the placement of yield signs, is renumbered s. 349.07 (7) (a) and amended to prohibit the use of yield signs in lieu of stop signs where a highway directly crosses a through 2-way highway; the present prohibition against the use of yield signs in lieu of stop signs is overly broad in that it is not restricted to highways which directly cross through highways. By definition, the entrances to a "through highway" from intersecting highways must be controlled by traffic control signals or stop signs; "through highway" is defined in s. 340.01 (67). [Bill 465-A]



349.08 Cost of signs and traffic control signals.

349.08  Cost of signs and traffic control signals. The department may, when requested, furnish official traffic control devices and highway paint at cost to any local authority.

349.08 History History: 1975 c. 23, 48, 237, 239, 367, 422; 1977 c. 29 s. 1654 (3), (8) (a); 1977 c. 116.



349.085 Authority to install stop signs at railroad grade crossings.

349.085  Authority to install stop signs at railroad grade crossings. Local authorities may, by ordinance, when they deem it necessary for the public safety, install official stop signs at public traveled railroad grade crossings on highways maintained by the respective authorities.

349.085 History History: 1977 c. 116.



349.09 Authority to remove prohibited signs or signals.

349.09  Authority to remove prohibited signs or signals. Every sign, signal, marking or device which is placed, maintained or displayed in violation of s. 346.41 is declared to be a public nuisance. The authority in charge of maintenance of the highway in question may notify in writing the owner or occupant of the premises upon which the nuisance exists or the person causing or maintaining the nuisance to remove the same. If such nuisance is not removed within 30 days after such notice is given or if an unauthorized signal or device is found to be in operation at any time after such notice is given, the authority in charge of maintenance of the highway may cause the nuisance to be removed and collect the expense of removal from the person notified to remove it. The expense of removal may be charged against the premises and, upon certificate of the highway authority causing the removal, assessed as are other special taxes.



349.10 Authority to designate one-way highways, safety zones, turns and lanes.

349.10  Authority to designate one-way highways, safety zones, turns and lanes.

349.10(1) (1) The department, county highway committees and local authorities in regard to highways under their respective jurisdictions, may:

349.10(1)(a) (a) Declare by order, ordinance or resolution and designate by appropriate signs any highway or portion thereof to be a one-way highway and require that all vehicles be operated in one specific direction on such highway.

349.10(1)(b) (b) Designate by mark or markers certain places on highways as safety zones or erect and maintain islands of safety and regulate and control traffic with respect to such safety zones and islands of safety.

349.10(1)(c) (c) By order, ordinance or resolution and by the erection of appropriate signs, prohibit right or left turns at intersections by all vehicles or by certain types of vehicles.

349.10(1)(d) (d) Place official traffic control devices within or adjacent to intersections and thereby require and direct that a different course from that specified in s. 346.31 be traveled by vehicles turning at the intersection.

349.10(1)(e) (e) Mark lanes for traffic upon any roadway and designate specific lanes for slow-moving traffic or for traffic moving in a particular direction.

349.10(1)(f) (f) By order, ordinance or resolution and by the erection of appropriate signs, prohibit U-turns at specified locations. The local authority with the approval of the department may prohibit U-turns and erect appropriate signs on state trunk highways within cities, villages and towns.

349.10(2) (2) No local authority shall declare any part of a connecting highway between portions of the state trunk highway system to be a one-way highway or prohibit right or left turns or U-turns at any intersection of one such connecting highway with another without due regard for the expeditious flow of intercity traffic using the state trunk highways and without first conferring with the department on the problems involved.

349.10 History History: 1973 c. 175; 1977 c. 29 s. 1654 (3), (8) (a); 1977 c. 116, 272; 1993 a. 246; 2009 a. 97.



349.105 Authority to prohibit certain traffic on expressways and freeways.

349.105  Authority to prohibit certain traffic on expressways and freeways. The authority in charge of maintenance of an expressway or freeway may, by order, ordinance or resolution, prohibit the use of such expressway or freeway by pedestrians, persons riding bicycles or other nonmotorized traffic or by persons operating mopeds or motor bicycles. The state or local authority adopting any such prohibitory regulation shall erect and maintain official signs giving notice thereof on the expressway or freeway to which such prohibition applies.

349.105 History History: 1983 a. 243.



349.11 Authority to modify speed restrictions.

349.11  Authority to modify speed restrictions.

349.11(1) (1)

349.11(1)(a)(a) Whenever the department with respect to the state trunk highway system and the local authorities with respect to highways under their jurisdiction determine upon the basis of an engineering and traffic investigation that any statutory speed limit is greater or less than is reasonable or safe under the conditions found to exist upon any part of a highway or that the actual speed of vehicles upon any part of a highway is greater or less than is reasonable and prudent, the department with respect to the state trunk highway system and the local authorities with respect to highways under their jurisdiction may, subject to the limitations set forth in subs. (2) and (3), determine and declare a reasonable and safe speed limit on the highway or part thereof in question. When appropriate signs giving notice of such speed limit have been erected and are in place, such speed limit shall be effective at all times or at such times as indicated by the signs.

349.11(1)(b) (b) Whenever the department with respect to the state trunk highway system determines, upon the basis of an engineering and traffic investigation, that any statutory minimum speed limit is greater or less than is reasonable or safe under the conditions found to exist upon any part of a highway or that the actual minimum speed of vehicles upon any part of a highway is greater or less than is reasonable and prudent, the department with respect to the state trunk highway system may, subject to applicable limitations in subs. (2) and (3), determine and declare a reasonable and safe minimum speed limit on the highway or part thereof in question. When appropriate signs giving notice of such minimum speed limit have been erected and are in place such minimum speed limit shall be effective at all times or at such times as indicated by the signs.

349.11(2) (2) The department may not do any of the following:

349.11(2)(a) (a) Declare a speed limit which is in excess of the limits stated in s. 346.57 (4) (h), except as provided in s. 346.57 (4) (gm).

349.11(2)(b) (b) Modify the limits stated in s. 346.57 (4) (c) or 346.58.

349.11(2)(c) (c) Modify the statutory speed limit on more than 2,000 miles of state trunk highways. The first mile outside of and immediately adjacent to any incorporated municipality shall not be counted in computing such 2,000 miles. This paragraph does not apply to freeways or to expressways, as defined in s. 346.57 (1) (ag) and (am).

349.11(3) (3) Local authorities may not:

349.11(3)(a) (a) Declare a speed limit which is in excess of the limits stated in s. 346.57 (4) (h); or

349.11(3)(b) (b) Modify the limits stated in s. 346.57 (4) (c) or 346.58; or

349.11(3)(c) (c) Modify any existing speed limit without the consent of the department except to reduce the speed limit as provided under sub. (10), or to increase the speed limit stated in s. 346.57 (4) (e), (f) or (g), or to reduce by 10 miles per hour or less the speed limit stated in s. 346.57 (4) (a), (b) or (d) to (j), or to reduce by 15 miles per hour or less the speed limit stated in s. 346.57 (4) (k). Whenever department approval is required, no signs giving notice of a modification of the speed limit may be erected until such approval has been received.

349.11(4) (4) The department upon request from any county highway committee or local authority shall, or upon its own initiative may, conduct an investigation of any bridge, causeway, viaduct or structure on any highway. If it finds that any such structure cannot with safety to itself withstand vehicles traveling at the speeds otherwise permitted by law or if it finds that such structure is substandard as to width and that it is necessary from the standpoint of traffic safety to reduce the speed of vehicles using such structure, the department shall determine and declare the maximum vehicular speed which such structure can withstand or which can be maintained in safety on such structure. When appropriate signs giving notice of such maximum speed have been erected at a suitable distance before each end of the structure, such posted speed limit is the effective speed limit on such structure at all times when the signs are in place. The findings and determination of the department are conclusive evidence of the maximum speed which can be maintained with safety to or on any such structure.

349.11(5) (5) Except as provided in sub. (10), the department and local authorities shall place and maintain upon all highways, where the speed limit is modified by them pursuant to this section, standard signs giving notice of such speed. All speed limit signs so erected shall conform to the rules of the department.

349.11(6) (6) No liability shall attach to the department or to any local authority by reason of the posting of a speed limit pursuant to this section nor shall such posting guarantee that the posted speed is reasonable and safe under all conditions.

349.11(7) (7) The department with respect to the state trunk highway system and local authorities with respect to highways under their jurisdiction may increase the speed limits stated in s. 346.57 (4) (a) and (b), but any speed limit so established shall not be greater than the speed limit established on the adjoining sections of the same street or highway.

349.11(8) (8) Notwithstanding the authority otherwise granted to modify speed restrictions in this section, except as provided in sub. (9) and s. 346.57 (4) (gm), the department may not establish or continue:

349.11(8)(a) (a) A maximum speed limit on any highway within its jurisdiction in excess of 55 miles per hour;

349.11(8)(c) (c) Maximum speed limits which are not uniformly applicable to all types of motor vehicles using a highway, except that a lower speed limit may be established for any vehicle operating under a special permit because of any weight or dimension of such vehicle.

349.11(8m) (8m) Notwithstanding the authority otherwise granted to modify speed restrictions in this section, local authorities may not establish or continue:

349.11(8m)(a) (a) A maximum speed limit on any highway within their respective jurisdictions in excess of 55 miles per hour;

349.11(8m)(c) (c) Maximum speed limits which are not uniformly applicable to all types of motor vehicles using a highway, except that a lower speed limit may be established for any vehicle operating under a special permit because of any weight or dimension of such vehicle.

349.11(9) (9) The department, with respect to any highway, may alter speed restrictions during an energy emergency to comply with federal law or if the department finds that extraordinary circumstances in this state require such alteration. All decisions made by the department under this subsection will be subject to review by the joint committee for review of administrative rules in accordance with s. 227.26.

349.11(10) (10) Notwithstanding any speed limits imposed under this section or under s. 346.57, if a highway is being constructed, reconstructed, maintained or repaired, local authorities with respect to highways under their jurisdiction, any county highway committee performing maintenance on the state trunk highway system under s. 84.07 and any local authority with respect to highways not under its jurisdiction that are being constructed, reconstructed, maintained or repaired by the local authority may, for the safety of the highway construction and maintenance workers, pedestrians and highway users, post a temporary speed limit less than the speed limit imposed under this section or under s. 346.57. The temporary limits may be posted for the duration of the construction, reconstruction, maintenance or repair period. Temporary speed limits imposed under this subsection may be posted with signs on portable supports. When portable supports are used under this subsection, the bottom of the sign shall be not less than one foot above the surface of the pavement or shoulder.

349.11 History History: 1971 c. 38; 1973 c. 157; 1975 c. 25; 1977 c. 29 s. 1654 (8) (a); 1977 c. 30 s. 5; 1977 c. 67, 203, 418; 1979 c. 213; 1983 a. 54; 1985 a. 182 s. 57; 1987 a. 17, 219; 1989 a. 31; 1993 a. 376; 1995 a. 318; 1999 a. 85.



349.12 Authority to designate no-passing zones.

349.12  Authority to designate no-passing zones. The department, county highway committees and local authorities, in regard to highways under their respective jurisdictions, may determine, in accordance with standards and procedures adopted by the department, where overtaking or passing or driving to the left of the center of the roadway would be especially hazardous and may, by signs approved by the department or by a yellow unbroken line on the pavement on the right-hand side of and adjacent to the center line or a lane line of a roadway, indicate the beginning and end of such zones.

349.12 History History: 1977 c. 29 s. 1654 (8) (a); 1979 c. 76.



349.13 Authority to regulate the stopping, standing or parking of vehicles.

349.13  Authority to regulate the stopping, standing or parking of vehicles.

349.13(1b)(1b) In this section, "owner" includes the lessee of a vehicle if the vehicle is registered, or required to be registered, by the lessee under ch. 341.

349.13(1e) (1e)

349.13(1e)(a)(a) The department with respect to state trunk highways outside of corporate limits and the local authorities with respect to highways under their jurisdiction, including state trunk highways or connecting highways within corporate limits, may, within the reasonable exercise of the police power, prohibit, limit the time of or otherwise restrict the stopping, standing or parking of vehicles beyond the prohibitions, limitations or restrictions imposed by ch. 346, except that they may not modify the exceptions set forth in s. 346.50.

349.13(1e)(b) (b) The department may also restrict or prohibit the stopping, standing or parking of vehicles on any part of a state trunk highway or connecting highway within corporate limits if the local authority having jurisdiction has not enacted any stopping, standing or parking regulation applicable to the highway or part thereof in question as provided under par. (a).

349.13(1e)(c) (c)

349.13(1e)(c)1.1. The authority granted by this subsection may be delegated to a traffic officer or to the officer in charge of the maintenance of the highway in question, but, except as provided in subd. 2., no prohibition, limitation or restriction on parking imposed under this section is effective unless official traffic signs or markers or parking meters have been placed or erected indicating the particular prohibition, limitation or restriction.

349.13(1e)(c)2. 2. Parking regulations that prohibit, limit or restrict the parking of vehicles for any period longer than 24 consecutive hours, during any hours between 12 midnight and 7 a.m., or any portion thereof or during a snow emergency as determined by a municipality, shall be effective in the municipality upon a two-thirds vote of its respective governing body notwithstanding this subsection and s. 346.02 (7) when official traffic signs have been placed or erected at or reasonably near the corporate limits of the municipality on all state and county trunk highways and connecting highways informing motorists that 24-hour parking limitations, night parking regulations or snow emergency regulations are in effect in the municipality.

349.13(1g) (1g) The department, with respect to state trunk highways outside of corporate limits, and local authorities, with respect to highways under their jurisdiction including state trunk highways or connecting highways within corporate limits, may authorize persons whose residences abut a highway in a zone where the time of parking is limited by official signs, markers or parking meters to park their vehicles in the highway zone without regard to the time limits posted.

349.13(1j) (1j) The department, with respect to state trunk highways outside of corporate limits, and local authorities, with respect to highways under their jurisdiction including state trunk highways or connecting highways within corporate limits, may authorize persons to park their vehicles during specified hours on the near side of a highway adjacent to a schoolhouse located on property of the University of Wisconsin System when the persons are conducting business at the schoolhouse.

349.13(1k) (1k)

349.13(1k)(a)(a) Notwithstanding s. 86.32 (1) and any other provision of this section, and as provided in par. (b), a local authority, with respect to highways under its jurisdiction including connecting highways within corporate limits, may authorize persons whose residences abut a highway in a zone where parking is prohibited by official signs, guests of such persons, and commercial enterprises providing services to such persons to park their vehicles in the highway zone without regard to the posted prohibitions.

349.13(1k)(b) (b) If a University of Wisconsin System college campus located in a 1st class city creates 721 parking spaces on campus, a 1st class city may initiate a program to reserve 721 parking spaces for persons whose residences are adjacent to the University of Wisconsin System college campus, guests of such persons, and commercial enterprises providing services to such persons. If a University of Wisconsin System college campus located in a 1st class city creates additional parking spaces on campus, a 1st class city may reserve an equal number of parking spaces for persons whose residences are adjacent to the University of Wisconsin System college campus, guests of such persons, and commercial enterprises providing services to such persons.

349.13(1m) (1m) In addition to the requirements under s. 346.503 (1m), the department, with respect to state trunk highways outside of corporate limits and parking facilities under its jurisdiction, and local authorities, with respect to highways under their jurisdiction including state trunk highways or connecting highways within corporate limits and parking facilities within corporate limits, may, by official traffic signs indicating the restriction, prohibit parking, stopping or standing upon any portion of a street, highway or parking facility reserved for any vehicle bearing special registration plates issued under s. 341.14 (1), (1a), (1e), (1m), or (1q) or a motor vehicle, other than a motorcycle, upon which a special identification card issued under s. 343.51 is displayed or any vehicle registered in another jurisdiction and displaying a registration plate, card or emblem issued by the other jurisdiction which designates the vehicle as a vehicle used by a physically disabled person.

349.13(2) (2) Except as provided in this subsection, neither the department nor local authorities may extend stopping, standing or parking privileges to areas where stopping, standing or parking is prohibited by ch. 346. The department and local authorities, with respect to highways under their respective jurisdictions as described in sub. (1e) may do any of the following:

349.13(2)(a) (a) Permit parking on sidewalk areas when such parking will not unduly interfere with pedestrian traffic.

349.13(2)(b) (b) Permit parking on the roadway side of other parked vehicles when such double parking will not unduly interfere with the flow of vehicular traffic.

349.13(2)(c) (c) Permit parking closer than 15 feet to the end of a safety zone when such parking will not unduly interfere with the flow of vehicular traffic.

349.13(2)(d) (d) Designate parking upon the left side of a one-way street or roadway instead of the right side or permit parking on both sides.

349.13(2)(e) (e) Designate angle parking on any roadway under its jurisdiction.

349.13(2)(f) (f) Permit the parking of any vehicle or of school buses only on the near side of specified highways adjacent to schoolhouses during specified hours if the governing body of the municipality where the schoolhouse is located directs by ordinance.

349.13(3) (3) Whenever any traffic officer finds a vehicle standing upon a highway in violation of a prohibition, limitation or restriction on stopping, standing or parking imposed under ch. 346 or this section, or a disabled vehicle that obstructs the roadway of a freeway or expressway, as defined in s. 346.57 (1) (ag), the traffic officer is authorized to move the vehicle or to require the operator in charge thereof to move the vehicle to a position where parking is permitted or to either private or public parking or storage premises. The removal may be performed by, or under the direction of, the traffic officer or may be contracted for by local authorities. Any charges for removal shall be regulated by local ordinance. The operator or owner of the vehicle removed shall pay the reasonable charges for moving or towing or any storage involved based upon the ordinance.

349.13(3m) (3m)

349.13(3m)(a)(a) In this subsection:

349.13(3m)(a)1. 1. "Parking enforcer" has the meaning given in s. 341.65 (1) (ar).

349.13(3m)(a)2. 2. "Properly posted" means there is clearly visible notice that an area is private property and that vehicles that are not authorized to park in this area may be immediately removed.

349.13(3m)(b) (b) Subject to par. (dr) 1., if private property is not properly posted and a vehicle is parked on the private property and is not authorized to be parked there, the vehicle may be removed immediately, at the vehicle owner's expense, without the permission of the vehicle owner upon the issuance of a repossession judgment or upon the issuance of a citation for illegal parking.

349.13(3m)(c) (c) Subject to par. (dr) 1., if private property is properly posted and a vehicle is parked on the private property and is not authorized to be parked there, the vehicle may be removed immediately, at the vehicle owner's expense, without the permission of the vehicle owner, regardless of whether a citation is issued for illegal parking.

349.13(3m)(d) (d)

349.13(3m)(d)1.1. Subject to par. (dr), a vehicle may be removed from private property under par. (b) or (c) only by a towing service at the request of the property owner or property owner's agent, a traffic officer, or a parking enforcer.

349.13(3m)(d)2. 2. Before any vehicle is removed under par. (b) or (c) by a towing service, the towing service shall notify a local law enforcement agency of the make, model, vehicle identification number, and registration plate number of the vehicle and the location to which the vehicle will be removed.

349.13(3m)(d)3. 3. Subject to par. (dr) 2., if a vehicle is removed under par. (b) or (c) by a towing service, the vehicle owner shall pay the reasonable charges for removal and, if applicable, storage of the vehicle, as well as any service fee imposed under par. (dm). Subject to par. (dr) 2., if the vehicle was removed at the request of the property owner or property owner's agent, these reasonable charges shall be paid directly to the towing service, and the towing service may impound the vehicle until these charges are paid. If these charges have not been paid in full within 30 days of the vehicle's removal and the vehicle owner has not entered into a written agreement with the towing service to pay these reasonable charges in installment payments, the vehicle shall be deemed abandoned and may be disposed of as are other abandoned vehicles.

349.13(3m)(dg) (dg) Every law enforcement agency shall maintain a record of each notice received under par. (d) 2., as well as identification of the towing service removing the vehicle.

349.13(3m)(dm) (dm) If requested by the municipality in which the removed vehicle was illegally parked, the towing service shall charge the vehicle owner a service fee not exceeding $35 and shall remit this service fee to the municipality. All service fees collected by a towing service under this paragraph may be aggregated and forwarded together, on a monthly basis, to each applicable municipality.

349.13(3m)(dr) (dr)

349.13(3m)(dr)1.1. A towing service may not remove a vehicle under this subsection if the vehicle has been reported to a law enforcement agency as stolen.

349.13(3m)(dr)2. 2. A towing service may not collect any charges for the removal or storage of an illegally parked vehicle under this subsection if the towing service has not complied with par. (d) 2. with respect to the vehicle.

349.13(3m)(e) (e) The department shall promulgate rules establishing all of the following:

349.13(3m)(e)1. 1. Reasonable charges for removal and storage of vehicles under this subsection.

349.13(3m)(e)2. 2. The form and manner of display of notice necessary to qualify as "properly posted" under par. (a) 2.

349.13(3m)(e)3. 3. Guidelines for towing services to notify law enforcement under par. (d) upon removal of a vehicle.

349.13(4) (4) In counties having a population of 500,000 or more whenever any traffic officer finds a vehicle disabled so as to cause a hazard on any portion of the interstate system, limited access highway or any expressway, even though it may be impossible for the operator to avoid stopping or temporarily leaving the vehicle thereon, the county may remove such vehicle to a position where parking is permitted or to either private or public parking or storage premises. The removal may be performed by such officer or under the officer's direction or such removal may be contracted for by such counties and any charges shall be regulated by ordinance. The operator or owner of the vehicle removed shall pay a reasonable charge for moving or towing or any storage involved based upon said ordinance.

349.13(5) (5)

349.13(5)(a)(a) No person who removes or stores a vehicle under subs. (3) to (4) or otherwise at the request of a law enforcement officer, and no person who removes or stores a disabled vehicle, accident debris or other object that obstructs the roadway of a freeway or expressway, as defined in s. 346.57 (1) (ag), may incur any civil liability for the act, except for civil liability for failure to exercise reasonable care in the performance of the act or for conduct that is willful, wanton or malicious.

349.13(5)(b) (b)

349.13(5)(b)1.1. As used in this paragraph:

349.13(5)(b)1.a. a. "Personal property" means all property within the vehicle which is not mounted, attached or affixed to the vehicle.

349.13(5)(b)1.b. b. "Proper identification" means identification which would be sufficient to establish ownership to release the vehicle.

349.13(5)(b)2. 2. A person who has custody of a vehicle removed or stored under subs. (3) to (4) or otherwise at the request of a law enforcement officer, traffic officer, parking enforcer, property owner, or property owner's agent shall release the personal property within the vehicle to the owner of the vehicle during regular office hours upon presentation by the owner of proper identification.

Effective date text 2. A person who has custody of a vehicle removed or stored under subs. (3) to (4) or otherwise at the request of a law enforcement officer shall release the personal property within the vehicle to the owner of the vehicle during regular office hours upon presentation by the owner of proper identification.

349.13(5)(b)3. 3. No charge may be assessed against the owner for the removal or release of the personal property.

349.13(5)(b)4. 4. If the owner removes the personal property from a motor vehicle under this paragraph, the vehicle shall be deemed abandoned unless the person enters into a written agreement to pay the full charges for towing and storage. The owner shall be informed of this subdivision by the person who has custody of the vehicle before the property is released. A vehicle deemed abandoned under this subdivision may be disposed of as are other abandoned vehicles by the local authority.

349.13(5)(b)5. 5. The personal property is subject to forfeiture under ss. 961.55 to 961.56 and 973.075 to 973.077.

349.13(5)(c) (c) A traffic or police officer or parking enforcer who requests removal of a vehicle under subs. (3) to (4) by a towing service shall, within 24 hours of requesting the removal, notify the towing service of the name and last-known address of the registered owner and all lienholders of record of the vehicle if the vehicle is to be removed to any location other than a public highway within one mile from the location from which the vehicle is to be removed and if the officer or parking enforcer is not employed by a municipality or county that has entered into a towing services agreement which requires the municipality or county to provide notice to such owner and lienholders of the towing.

Effective date text (c) A traffic or police officer who requests removal of a vehicle under subs. (3) to (4) by a towing service shall, within 24 hours of requesting the removal, notify the towing service of the name and last-known address of the registered owner and all lienholders of record of the vehicle if the vehicle is to be removed to any location other than a public highway within one mile from the location from which the vehicle is to be removed and if the officer is not employed by a municipality or county that has entered into a towing services agreement which requires the municipality or county to provide notice to such owner and lienholders of the towing.

349.13(6) (6) Notwithstanding s. 346.54 (1) (e), the governing body of any municipality may, by ordinance, consider mopeds as Type 1 motorcycles rather than bicycles for the purpose of parking, may establish parking areas for mopeds only marked by appropriate signs, and may regulate the parking of mopeds.

349.13 History History: 1973 c. 248; 1975 c. 299; 1977 c. 29 ss. 1654 (3), (8) (a), 1656 (43); 1977 c. 116, 272, 418; 1979 c. 34, 59, 231, 276, 325; 1981 c. 227; 1981 c. 255 ss. 10, 11, 13; 1983 a. 77 s. 15; 1983 a. 213; 1985 a. 29; 1985 a. 87 s. 5; 1989 a. 304; 1991 a. 269, 316; 1993 a. 246; 1995 a. 448; 1997 a. 27, 159, 258; 1999 a. 85; 2003 a. 142; 2005 a. 326; 2009 a. 246; 2011 a. 73; 2013 a. 76.

349.13 Annotation Legislative Council Note, 1977: The last 2 sentences of sub. (1) are eliminated as unnecessary. These sentences contain explanations of what is meant by a sign which indicates that stopping or standing is prohibited and what is meant by a sign prohibiting parking. Although these explanations attempt to explain the conduct required of motorists by these signs, they do not define the key terms, "park or parking" and "stand or standing". In place of these explanations, definitions of the terms "park or parking" and "stand or standing" are created in 340.01 (42m) and (59m) in this bill. "Stop" is presently defined in s. 340.01 (62). [Bill 465-A]

349.13 Annotation It is not a violation of due process to tow an illegally parked car without first giving the owner notice and the opportunity to be heard regarding the lawfulness of towing the car. Sutton v. City of Milwaukee, 672 F.2d 644 (1982).



349.135 Authority to regulate radios or other electric sound amplification devices.

349.135  Authority to regulate radios or other electric sound amplification devices.

349.135(1) (1) Notwithstanding s. 346.94 (16), the governing body of any town, city, village or county may, by ordinance, provide that, except as provided in s. 347.38 (1), no person may operate or park, stop or leave standing a motor vehicle while using a radio or other electric sound amplification device emitting sound from the vehicle that is clearly audible under normal conditions from a distance of 50 or more feet, unless the electric sound amplification device is being used to request assistance or warn against an unsafe condition. The ordinance may provide that any person violating the ordinance may be required to forfeit not less than $40 nor more than $80 for the first violation and not less than $100 nor more than $200 for the 2nd or subsequent violation within a year.

349.135(2) (2) Any ordinance enacted under sub. (1) may not apply to any of the following:

349.135(2)(a) (a) The operator of an authorized emergency vehicle, when responding to an emergency call or when in the pursuit of an actual or suspected violator of the law or when responding to but not upon returning from a fire alarm.

349.135(2)(b) (b) The operator of a vehicle of a public utility, as defined in s. 11.40 (1) (a).

349.135(2)(c) (c) The operator of a vehicle that is being used for advertising purposes.

349.135(2)(d) (d) The operator of a vehicle that is being used in a community event or celebration, procession or assemblage.

349.135(2)(e) (e) The activation of a theft alarm signal device.

349.135(2)(f) (f) The operator of a motorcycle being operated outside of a business or residence district.

349.135 History History: 1995 a. 373; 1997 a. 35.



349.137 Authority to regulate use of motor vehicle immobilization devices.

349.137  Authority to regulate use of motor vehicle immobilization devices.

349.137(1) (1) In this section:

349.137(1)(b) (b) "Parking area" means an area used for parking that is not on a highway.

349.137(1)(c) (c) "Parking enforcer" means a person who enforces restrictions against unauthorized parking. The term includes a person who owns or operates a parking area and any employees or agents of an owner or operator.

349.137(1)(d) (d) "Removal fee" means a fee charged by a parking enforcer to remove an immobilization device, including any amounts imposed for parking in violation of a restriction against unauthorized parking.

349.137(1)(e) (e) "Unauthorized parking" means parking a motor vehicle in a parking area contrary to a sign posted under s. 346.55 (4).

349.137(2) (2) No person may use an immobilization device to immobilize a motor vehicle to enforce restrictions against unauthorized parking except in conformity with a municipal ordinance enacted under this section or a rule adopted under s. 36.11 (8).

349.137(3) (3) The governing body of any municipality may by ordinance or the chancellor of a campus of the University of Wisconsin System may by rule under s. 36.11 (8) provide for the use of immobilization devices to enforce restrictions against unauthorized parking. Any ordinance under this subsection or rule under s. 36.11 (8) shall do all of the following:

349.137(3)(a) (a) Require the owner or operator of a parking area in which immobilization devices may be used to post and maintain in a manner that is clearly visible to operators entering the parking area a sign at each vehicular entrance to the parking area. At least one additional sign shall be posted for every 10 parking spaces in the parking area. The ordinance or rule shall require all such signs to be at least 12 inches by 18 inches in size and to clearly indicate all of the following:

349.137(3)(a)1. 1. That unauthorized parking is prohibited in the parking area.

349.137(3)(a)2. 2. That an immobilization device may be used in the parking area to enforce restrictions against unauthorized parking.

349.137(3)(a)3. 3. Whether a removal fee will be charged to remove an immobilization device and, if so, the amount of the fee.

349.137(3)(ag) (ag) Prohibit a parking enforcer from using an immobilization device to immobilize a motor vehicle to enforce parking restrictions against unauthorized parking unless the parking enforcer possesses a valid license authorizing that activity issued by the municipality.

349.137(3)(am) (am) Establish a process by which the owner, lessee or operator of a motor vehicle may contest the propriety of the use of an immobilization device or the amount of a removal fee.

349.137(3)(b) (b) Require the parking enforcer, before using an immobilization device, to do all of the following:

349.137(3)(b)2. 2. Maintain in effect a policy of bodily injury and property damage liability insurance for injury or damage arising from the use of an immobilization device in an amount of at least $1,000,000 per use of an immobilization device.

349.137(3)(b)3. 3. Notwithstanding s. 346.94 (4), at the time of immobilization of a motor vehicle, place a written notice in a reasonably secure manner on the motor vehicle that clearly states all of the following:

349.137(3)(b)3.a. a. The name of the parking enforcer and a telephone number that a person may call to request the removal of the immobilization device.

349.137(3)(b)3.b. b. The amount of the removal fee, if any.

349.137(3)(b)3.c. c. The terms of the deferral agreement described in par. (d) 2.

349.137(3)(b)4. 4. Have a person available 24 hours a day either at the parking area or at the telephone number shown on the notice described in subd. 3. to take requests for removal and to remove the immobilization device.

349.137(3)(c) (c) Require the parking enforcer, before removing an immobilization device, to do all of the following:

349.137(3)(c)1. 1. Display prominently an identification card that identifies that person as a parking enforcer and that contains a photograph of that person.

349.137(3)(c)2. 2. Inform the owner, lessee or operator of the motor vehicle, orally and in writing, before removing an immobilization device, of all of the following:

349.137(3)(c)2.a. a. If a removal fee is charged, that the owner, lessee or operator is required either to pay the removal fee or to sign a deferral agreement described in par. (d) 2.

349.137(3)(c)2.b. b. That a parking enforcer may commence legal action to collect any removal fee that has not been paid within 14 days after the removal of an immobilization device.

349.137(3)(c)2.c. c. That the owner, lessee or operator of an immobilized motor vehicle may contest the propriety of the use of an immobilization device on his or her motor vehicle or the validity of a removal fee using the process described in par. (am), and may contest any legal action commenced to collect a removal fee.

349.137(3)(c)2.d. d. That, except for the payment of the removal fee or the signing of a deferral agreement, no person may be required to do anything to have an immobilization device removed.

349.137(3)(c)2.e. e. That, if a parking enforcer uses an immobilization device on a motor vehicle that is not parked in violation of a restriction against unauthorized parking, the owner, lessee or operator shall not be required to pay a removal fee and the parking enforcer shall be liable to the owner, lessee or operator of the motor vehicle for an amount equal to the removal fee.

349.137(3)(d) (d) Require the owner, lessee or operator of a motor vehicle to do any of the following before an immobilization device may be removed:

349.137(3)(d)1. 1. Pay the removal fee.

349.137(3)(d)2. 2. Sign a deferral agreement under which the person signing the agreement agrees to pay the removal fee to the parking enforcer or contest the removal fee, or the propriety of the use of an immobilization device on his or her motor vehicle, using the process described in par. (am) within 14 days after the immobilization device is removed.

349.137(3)(e) (e) Require the parking enforcer to remove the immobilization device without undue delay after receiving a request to remove the device, not to exceed 60 minutes whenever a request for removal is made by telephone.

349.137(3)(f) (f) Require that, whenever a deferral agreement is signed, the parking enforcer provide the owner, lessee or operator of the motor vehicle a copy of the signed deferral agreement.

349.137(3)(g) (g) Require a person who signs a deferral agreement and does not do any of the activities described in par. (d) 2. within 14 days after the removal of the immobilization device to pay an amount not to exceed 3 times the removal fee plus the reasonable costs incurred to collect the removal fee to the parking enforcer within 30 days after the removal of the immobilization device.

349.137(3)(h) (h) Require a parking enforcer who uses an immobilization device on a motor vehicle that is not parked in violation of a restriction against unauthorized parking to pay an amount equal to the removal fee to the owner, lessee or operator of the motor vehicle within 14 days after the determination that the immobilization device was used improperly.

349.137(3)(i) (i) Prohibit a parking enforcer from requiring a person to transfer any goods, perform any services, or waive any available legal rights or remedies, as a condition for removing an immobilization device, except as specified in par. (d).

349.137(3)(j) (j) Specify the maximum removal fee that may be charged.

349.137(4) (4)

349.137(4)(a)(a) A municipality may enact or enforce any regulation of the use of immobilization devices to enforce parking restrictions that is not contrary to or inconsistent with this section.

349.137(4)(b) (b) A chancellor of a campus of the University of Wisconsin System may adopt or enforce any rule under s. 36.11 (8) regulating the use of immobilization devices to enforce parking restrictions that is not contrary to or inconsistent with this section.

349.137 History History: 1995 a. 434; 1997 a. 27; 1997 a. 35 s. 437.



349.14 Authority to use parking meters.

349.14  Authority to use parking meters.

349.14(1) (1) It is the public policy of this state that the use of parking meters by cities, villages, towns and counties to measure the time for parking vehicles is a local matter to be determined by the local authorities.

349.14(2) (2) Cities, villages, towns and counties may by ordinance or resolution provide for the installation and operation of parking meters and may provide for the use of the revenue collected from such meters for general street and highway maintenance, repair and construction, for meeting the cost of traffic and parking regulation, for the purchase and operation of publicly owned off-street parking facilities, and for such other expenses and purposes as the local authority deems reasonably necessary to provide for the convenience, safety and welfare of persons using the streets and highways for vehicular traffic.

349.14 History History: 1993 a. 246.



349.145 Authority to establish disabled parking enforcement assistance councils.

349.145  Authority to establish disabled parking enforcement assistance councils. Any city, village or county may by ordinance or resolution establish a disabled parking enforcement assistance council. The majority of such a council shall be appointed by the local authorities from among those residents of the city, village or county to whom or on whose behalf the department has issued a special registration plate under s. 341.14 (1) to (1q) or a special identification card under s. 343.51. Members of such a council may report violations of s. 341.625 (1), 343.52, 346.503 or 346.505 (2) or ordinances in conformity therewith to a traffic officer of the city, village or county as provided in s. 341.625 (2), 343.52 (3), 346.503 (5) or 346.505 (3). If a 1st or 2nd class city has enacted an ordinance under s. 346.50 (3m), the council shall perform any duties required by s. 346.50 (3m).

349.145 History History: 1987 a. 260; 1991 a. 87; 1993 a. 256; 1995 a. 131; 2009 a. 246.



349.15 Authority to modify weight limitations and classify highways.

349.15  Authority to modify weight limitations and classify highways.

349.15(1)(1) The limitations on size and weight imposed by ch. 348 are lawful throughout the state and local authorities may not alter such limitations except as otherwise provided in this chapter.

349.15(2) (2) The county highway committee with respect to the county trunk highway system and the local authorities with respect to highways maintained by them may designate all or parts of such highways to be class "B" highways for the purpose of putting into effect the weight limitations set forth in s. 348.16, except that no portion of any such highway which is a state trunk highway or connecting highway may be so designated.

349.15(3) (3) Any city of the first class may, with respect to the streets of such city, by ordinance increase the maximum weight limitations specified in ss. 348.15 and 348.16.

349.15 History History: 1977 c. 29 s. 1654 (3).

349.15 Annotation The police power under this section need not be based on the condition of the roadbed, but may be exercised to promote the general welfare of the public. 66 Atty. Gen. 110.



349.16 Authority to impose special or seasonal weight limitations.

349.16  Authority to impose special or seasonal weight limitations.

349.16(1)(1) The officer in charge of maintenance in case of highways maintained by a town, city or village, the county highway commissioner or county highway committee in the case of highways maintained by the county and the department in the case of highways maintained by the state may:

349.16(1)(a) (a) Impose special weight limitations on any such highway or portion thereof which, because of weakness of the roadbed due to deterioration or climatic conditions or other special or temporary condition, would likely be seriously damaged or destroyed in the absence of such special limitations;

349.16(1)(b) (b) Impose special weight limitations on bridges or culverts when in its judgment such bridge or culvert cannot safely sustain the maximum weights permitted by statute;

349.16(1)(c) (c) Order the owner or operator of any vehicle being operated on a highway to suspend operation if in its judgment such vehicle is causing or likely to cause injury to such highway or is visibly injuring the permanence thereof or the public investment therein, except when s. 84.20 is applicable or when the vehicle is being operated pursuant to a contract which provides that the governmental unit will be reimbursed for any damage done to the highway. Traffic officers also may order suspension of operation under the circumstances and subject to the limitations stated in this paragraph.

349.16(2) (2) Imposition of the special weight limitations authorized by sub. (1) (a) shall be done by erecting signs on or along the highway on which it is desired to impose the limitation sufficient to give reasonable notice that a special weight limitation is in effect and the nature of that limitation. Imposition of the special weight limitations authorized by sub. (1) (b) shall be done by erecting signs before each end of the bridge or culvert to which the weight limitation applies sufficient to give reasonable notice that a special weight limitation is in effect and the nature of that limitation. All weight limitation signs and their erection shall comply with the rules of the department and shall be standard throughout the state.

349.16(3) (3) The authority in charge of the maintenance of the highway may exempt vehicles carrying certain commodities specified by the authority or which are used to perform certain services specified by the authority from the special weight limitations which are imposed under sub. (1) (a), or may set different weight limitations than those imposed under sub. (1) (a) for vehicles carrying those commodities or which are used to perform those services, if such exemption or limitation is reasonable and necessary to promote the public health, safety and welfare. The authority in charge of the maintenance of the highway shall exempt from the special or seasonal weight limitations imposed under sub. (1) (a) a vehicle that is used to transport material pumped from a septic or holding tank if, because of health concerns, material needs to be removed from a septic or holding tank within 24 hours after the vehicle owner or operator is notified and if the vehicle is operated for the purpose of emptying the septic or holding tank and disposing of its contents and is operated on a route that minimizes travel on highways subject to weight limitations imposed under sub. (1) (a). Within 72 hours after operating a vehicle that transported material pumped from a septic or holding tank and that exceeded special or seasonal weight limitations as authorized by this subsection, the owner or operator of the vehicle shall notify the authority in charge of maintenance of the highways over which the vehicle was operated.

349.16 History History: 1975 c. 141; 1977 c. 29 s. 1654 (8) (a); 1977 c. 435; 1983 a. 307; 1999 a. 46.



349.17 Authority of cities, villages and towns to regulate heavy traffic.

349.17  Authority of cities, villages and towns to regulate heavy traffic.

349.17(1)(1) Any city, village or town may by ordinance or resolution designate any street or highway under its jurisdiction as a heavy traffic route and designate the type and character of vehicles which may be operated thereon. A city, village or town may restrict or prohibit heavy traffic from using other streets or highways under its jurisdiction except that it may not place such restrictions on streets or highways over which are routed state trunk highways and may not prohibit heavy traffic from using a street or highway for the purpose of obtaining orders for supplies or moving or delivering supplies or commodities to or from any place of business or residence which has an entrance on such street or highway. Whenever a city, village or town designates any street or highway under its jurisdiction as a heavy traffic route, it shall cause appropriate signs to be erected giving notice thereof.

349.17(2) (2) In this section, "heavy traffic" means all vehicles not operating completely on pneumatic tires and all vehicles or combination of vehicles, other than motor buses, designed or used for transporting property of any nature and having a gross weight of more than 6,000 pounds.

349.17 History History: 1977 c. 116; 1993 a. 246.

349.17 Annotation Legislative Council Note, 1977: Sub. (1) authorizes cities and villages to designate any street as a heavy traffic route. As defined in s. 340.01 (64), the term "street" means every highway within the corporate limits of a city or village except alleys. By adding "or highway" after "street", s. 349.17 (1) authorizes a city or village to prohibit heavy traffic from using any street or alley which has not been designated as a heavy traffic route unless such street or alley is being used to obtain orders for supplies or to deliver supplies or commodities to or from a place of business or residence with an entrance on such street or alley. "Highway" is defined in s. 340.01 (22), to mean "all public ways and thoroughfares", including alleys. [Bill 465-A]



349.18 Additional traffic-control authority of counties and municipalities.

349.18  Additional traffic-control authority of counties and municipalities.

349.18(1)(1) Any city, village or town, by ordinance, may:

349.18(1)(a) (a) Designate the number of persons that may ride on a motor bicycle at any one time and the highways upon which a motor bicycle or moped may or may not be operated.

349.18(1)(b) (b) Establish a golf cart crossing point upon a highway within its limits. An ordinance enacted under this paragraph shall require that a golf cart stop and yield the right-of-way to all vehicles approaching on the highway before crossing the highway. The ordinance may require that a golf cart be equipped with reflective devices as specified in the ordinance. The city, village or town shall place a sign of a type approved by the department to mark the crossing point on both sides of the highway.

349.18(1)(c) (c) Regulate the operation of a golf cart to and from a golf course for a distance not to exceed one mile upon a highway under its exclusive jurisdiction. The city, village or town shall place a sign of a type approved by the department to mark any golf cart travel route designated by the ordinance.

349.18(1)(d) (d) Establish a time earlier than that specified in s. 346.94 (23) (d) after which a person may not drive a commercial quadricycle occupied by passengers within the city, village, or town.

349.18(1m) (1m)

349.18(1m)(a)(a) Except as provided in par. (c), a municipality may, by ordinance, allow the operation of golf carts on any highway that has a speed limit of 25 miles per hour or less and that is located within the territorial boundaries of the municipality, regardless of whether the municipality has jurisdiction, for maintenance purposes, over the highway.

349.18(1m)(b) (b) Except as provided in par. (c), a county may, by ordinance, allow the operation of golf carts on any highway that has a speed limit of 25 miles per hour or less and that is under the jurisdiction, for maintenance purposes, of the county.

349.18(1m)(c) (c) An ordinance under this subsection may not allow the operation of golf carts on or across any state trunk highway or connecting highway.

349.18(1m)(d) (d) An ordinance under this subsection may include a definition of the term "golf cart."

349.18(2) (2) Any city, town or village may by ordinance enacted pursuant to s. 349.06 regulate the operation of bicycles and motor bicycles and may by ordinance require registration of any bicycle or motor bicycle owned by a resident of the city, town or village, including the payment of a registration fee.

349.18(3) (3) Any county, by ordinance, may require the registration of any bicycle or motor bicycle owned by a resident of the county if the bicycle or motor bicycle is not subject to registration under sub. (2). Such ordinance does not apply to any bicycle or motor bicycle subject to registration under sub. (2), even if the effective date of the ordinance under sub. (2) is later than the effective date of the county ordinance. A county may charge a fee for the registration.

349.18 History History: 1977 c. 116, 288; 1983 a. 243, 288, 343, 538; 1985 a. 135, 197, 298, 332; 1989 a. 167; 1993 a. 246; 1995 a. 138; 1997 a. 27; 2013 a. 20, 106.

349.18 Annotation Cities and villages cannot license bicyclists, create bicycle courts, or impound bicycles in the absence of express legislative authorization. 66 Atty. Gen. 99.



349.185 Authority to regulate certain events and pedestrians.

349.185  Authority to regulate certain events and pedestrians. The authority in charge of the maintenance of a highway may by order, ordinance or resolution:

349.185(1) (1) Regulate community events or celebrations, processions or assemblages on the highways, including reasonable regulations on the use of radios or other electric sound amplification devices, subject to s. 84.07 (4).

349.185(2) (2) Regulate the traffic of pedestrians upon highways within its jurisdiction, including the prohibition of pedestrian crossings at places otherwise permitted by law and the erection of signs indicating such prohibition.

349.185 History History: 1977 c. 116 ss. 14, 15; 1989 a. 31; 1991 a. 83.



349.19 Authority to require accident reports.

349.19  Authority to require accident reports. Any city, village, town or county may by ordinance require the operator of a vehicle involved in an accident to file with a designated municipal department or officer a report of such accident or a copy of any report required to be filed with the department. All such reports are for the confidential use of such department or officer and are otherwise subject to s. 346.73, except that this section does not prohibit the disclosure of a person's name or address, of the name or address of a person's employer or of financial information that relates to a person when requested under s. 49.22 (2m) to the department of children and families or a county child support agency under s. 59.53 (5).

349.19 History History: 1971 c. 164; 1977 c. 29 s. 1654 (7) (a); 1997 a. 191; 2007 a. 20; 2011 a. 260 s. 81.



349.20 Authority to prohibit use of bridges for fishing or swimming.

349.20  Authority to prohibit use of bridges for fishing or swimming. The authority in charge of maintenance of a highway on which is located a bridge or approach thereto which constitute an undue traffic hazard, if used by pedestrians for the purpose of fishing or swimming, may erect signs prohibiting the fishing or swimming off of such bridge or approach.



349.21 Authority to regulate school bus warning lights.

349.21  Authority to regulate school bus warning lights.

349.21(1)(1) The governing body of any town, city, village or county may by ordinance provide for the use of flashing red or amber warning lights by school bus operators in a residence or business district when pupils or other authorized passengers are to be loaded or unloaded at a location at which there are no traffic signals and such persons must cross the street or highway before being loaded or after being unloaded.

349.21(2) (2) The governing body of any town, city, village or county may, by ordinance, prohibit the use of flashing red or amber warning lights by school bus operators when pupils or other authorized passengers are loaded or unloaded directly from or onto the school grounds or that portion of the right-of-way between the roadway and the school grounds in a zone designated by "school" warning signs as provided in s. 118.08 (1) in which a street or highway borders the grounds of a school.

349.21 History History: 1973 c. 93; 1987 a. 125; 2013 a. 96.



349.215 Authority to appoint school crossing guards.

349.215  Authority to appoint school crossing guards. The governing body of any city, village, town or county may by ordinance provide for the appointment of adult school crossing guards for the protection of persons who are crossing a highway in the vicinity of a school. The school crossing guards shall wear insignia or uniforms which designate them as school crossing guards and shall be equipped with signals or signs to direct traffic to stop at school crossings.

349.215 History History: 1979 c. 344.



349.217 Authority to appoint traffic control attendants.

349.217  Authority to appoint traffic control attendants.

349.217(1)(1) The governing body of any municipality or county may by ordinance provide for the appointment of traffic control attendants for the protection of persons who are crossing a highway in the municipality or county.

349.217(2) (2) If a person is appointed as a traffic control attendant under sub. (1), the appointment shall specify all dates and times, and locations, for which the appointment is valid.

349.217(3) (3) No municipality or county may appoint a person as a traffic control attendant under sub. (1) unless the person has received prior training in traffic control and traffic safety.

349.217(4) (4) During the dates and times, and at the locations, specified in the appointment as provided in sub. (2), a person appointed as a traffic control attendant shall wear an insignia or uniform that designates the person as a traffic control attendant and be equipped with signals or signs to direct traffic.

349.217 History History: 2011 a. 141.



349.22 Authority to establish mass transit way.

349.22  Authority to establish mass transit way.

349.22(1)(1) The department with respect to the state trunk highway system may by order, and any local authority with respect to highways under its jurisdiction may by ordinance, designate a portion of any highway under its jurisdiction as a mass transit way, designate the type and character of vehicles which may be operated thereon and specify those conditions under which any of said vehicles may be operated thereon. If car pool vehicles are permitted to use the mass transit way, the authority designating the mass transit way may specify the minimum number of occupants, including the operator, in the vehicles. In this section, the department's authority to designate a mass transit way is limited to freeway entrance ramps and state trunk highways connecting with or extending a mass transit way designated by a local authority.

349.22(2) (2) Whenever the department or local authority designates any highway or portion thereof under its jurisdiction as a mass transit way it may establish priority of right-of-way thereon and make such other regulation of the use of the mass transit way as it deems necessary. The department or local authority shall cause appropriate signs to be erected giving notice of priorities or regulations established under this subsection.

349.22(3) (3) The department or local authority designating the mass transit way may construct curbs, paint lines, erect signs or establish other physical separations to exclude the use of the mass transit way by vehicles other than those specifically permitted to operate thereon.

349.22 History History: 1973 c. 86; 1983 a. 130.



349.23 Authority to designate bicycle lanes and bicycle ways.

349.23  Authority to designate bicycle lanes and bicycle ways.

349.23(1)(1) The governing body of any city, town, village or county may by ordinance:

349.23(1)(a) (a) Designate any roadway or portion thereof under its jurisdiction as a bicycle lane.

349.23(1)(b) (b) Designate any sidewalk or portion thereof in its jurisdiction as a bicycle way.

349.23(2) (2) A governing body designating a sidewalk or portion thereof as a bicycle way or a highway or portion thereof as a bicycle lane under this section may:

349.23(2)(a) (a) Designate the type and character of vehicles or other modes of travel which may be operated on a bicycle lane or bicycle way, provided that the operation of such vehicle or other mode of travel is not inconsistent with the safe use and enjoyment of the bicycle lane or bicycle way by bicycle traffic.

349.23(2)(b) (b) Establish priority of right-of-way on the bicycle lane or bicycle way and otherwise regulate the use of the bicycle lane or bicycle way as it deems necessary. The designating governing body may, after public hearing, prohibit through traffic on any highway or portion thereof designated as a bicycle lane, except that through traffic may not be prohibited on any state highway. The designating governing body shall erect and maintain official signs giving notice of the regulations and priorities established under this paragraph, and shall mark all bicycle lanes and bicycle ways with appropriate signs.

349.23(2)(c) (c) Paint lines or construct curbs or establish other physical separations to exclude the use of the bicycle lane or bicycle way by vehicles other than those specifically permitted to operate thereon.

349.23(3) (3) The governing body of any city, town, village or county may by ordinance prohibit the use of bicycles and motor bicycles on a roadway over which they have jurisdiction, after holding a public hearing on the proposal.

349.23 History History: 1973 c. 87, 182; 1977 c. 208; 1983 a. 243.



349.235 Authority to restrict use of in-line skates on roadway.

349.235  Authority to restrict use of in-line skates on roadway.

349.235(1)(1) The governing body of any city, town, village or county may by ordinance restrict the use of in-line skates on any roadway under its jurisdiction. No ordinance may restrict any person from riding upon in-line skates while crossing a roadway at a crosswalk.

349.235(2) (2) The department of natural resources may promulgate rules designating roadways under its jurisdiction upon which in-line skates may be used, except that no rule may permit a person using in-line skates to attach the skates or himself or herself to any vehicle upon a roadway.

349.235 History History: 1993 a. 260.



349.236 Authority to regulate operation of electric personal assistive mobility devices.

349.236  Authority to regulate operation of electric personal assistive mobility devices.

349.236(1) (1) The governing body of any municipality or county may, by ordinance, do any of the following:

349.236(1)(a) (a) Prohibit the operation of electric personal assistive mobility devices on all roadways under its jurisdiction having a speed limit of more than 25 miles per hour or only on certain roadways, or portions of such roadways, under its jurisdiction having a speed limit of more than 25 miles per hour that are designated in the ordinance.

349.236(1)(b) (b) Prohibit the operation of electric personal assistive mobility devices on all sidewalks under its jurisdiction or only on certain sidewalks, or portions of such sidewalks, under its jurisdiction that are designated in the ordinance. This paragraph does not apply to the operation of such devices on any sidewalk at a permanent or temporarily established driveway.

349.236(1)(bm) (bm) Prohibit the operation of electric personal assistive mobility devices on all bicycle paths under its jurisdiction or only on certain bicycle paths, or portions of such bicycle paths, under its jurisdiction that are designated in the ordinance. This paragraph does not apply to the operation of such devices on any bicycle paths at a permanent or temporarily established driveway.

349.236(1)(c) (c) Designate and mark locations for electric personal assistive mobility devices to cross a state trunk highway or connecting highway that is not a controlled-access highway and on which the department has prohibited the operation of electric personal assistive mobility devices under s. 346.94 (18) (a) 2. A municipality or county may erect official signs or otherwise mark a crossing designated under this paragraph only as directed by the department.

349.236(2) (2) Except as otherwise provided in this chapter, ch. 346, and s. 59.84 (2) (j), the governing body of any municipality or county may not restrict the operation of electric personal assistive mobility devices on any roadway or sidewalk under its jurisdiction.

349.236 History History: 2001 a. 90.



349.24 Authority to license taxicab operators and taxicabs.

349.24  Authority to license taxicab operators and taxicabs.

349.24(1)(1) The council of any city and every village or town board may:

349.24(1)(a) (a) Regulate and license chauffeurs and operators of taxicabs used for hire;

349.24(1)(b) (b) Regulate and license the taxicab business by licensing each taxicab used for hire;

349.24(1)(c) (c) Prohibit any person from operating any motor vehicle for taxicab purposes upon the highways of the city, village or town unless the person is licensed as a chauffeur and operator and unless the taxicab business is licensed by the licensing of each taxicab;

349.24(1)(d) (d) Revoke any license mentioned in this section when in its judgment the public safety so requires.

349.24(2) (2) Any person licensed by any city, village or town as a chauffeur and operator shall not be required to procure either a chauffeur's and operator's license or a taxicab license in any other municipality for the purpose of carrying taxicab passengers for hire from one municipality to another, but this exception does not permit the chauffeur or operator to operate a taxicab wholly within the limits of any municipality in which the chauffeur or operator is not licensed.

349.24(3) (3) Any person licensed under this section is required to comply with the licensing requirements of ch. 343.

349.24 History History: 1989 a. 105; 1993 a. 246.

349.24 Annotation The restrictions in sub.(2) that prevent municipalities from requiring licenses from taxis and drivers with licenses from other municipalities do not pertain to the permits required under a Milwaukee County ordinance governing airport taxis as neither the county nor the airport is a municipality in the relevant sense. County of Milwaukee v. Williams, 2007 WI 69, 301 Wis. 2d 134, 732 N.W.2d 770, 05-2686.



349.25 Authority to license hayrack and sleigh rides.

349.25  Authority to license hayrack and sleigh rides.

349.25(1)(1) In counties containing a city of the first or second class, the owner of a vehicle to be operated upon a highway for the purpose of transporting persons for hire in what is commonly known as a hayrack ride, a sleigh, boxsled or bobsled ride or a ride of similar nature and every person who is to operate such a vehicle shall obtain a license from the county board before so operating such a vehicle. Any person operating any such vehicle under the circumstances described without first obtaining a license from the county board may be fined not more than $100 or imprisoned not more than 30 days or both.

349.25(2) (2) No county board may issue a license for any of the vehicles mentioned in sub. (1) unless the applicant does not have an arrest or conviction record, subject to ss. 111.321, 111.322 and 111.335, and until the applicant exhibits proof that liability insurance will be in force for the protection of passengers in the minimum amount of $10,000 for any one passenger and $50,000 for any single accident. Section 632.24 is applicable to the insurance required under this section, whether the vehicle is a motor vehicle or is propelled in some other manner. The county board shall set the amount for each license issued, not to exceed an amount reasonably related to the actual and necessary cost of providing the license.

349.25(3) (3) The county board may, after notice and hearing accorded the licensee, revoke any license issued by it pursuant to this section whenever in its judgment the public safety so requires.

349.25(4) (4) No vehicle licensed pursuant to this section shall be operated upon a highway for the purpose of transporting persons for hire unless it is equipped with at least one red reflector at each of the 2 rear corners of the vehicle and with at least one blue reflector at each of the 2 front corners of the vehicle and at the front end of the pole or tongue. All such reflectors shall be of a type approved by the department.

349.25(5) (5) The county board in any county not containing a city of the first or second class may by ordinance require owners and operators of vehicles to be used for the purposes specified in sub. (1) to be licensed. The actual issuance of the license may be delegated to the county clerk.

349.25 History History: 1975 c. 375 s. 44; 1975 c. 421; 1977 c. 29 s. 1654 (7) (a); 1981 c. 380; 1981 c. 391 s. 211; 1983 a. 146.



349.26 Authority to allow or prohibit the operation of low-speed vehicles.

349.26  Authority to allow or prohibit the operation of low-speed vehicles.

349.26(1m)(1m) The governing body of any municipality or county may by ordinance prohibit the operation of low-speed vehicles on any highway that is under the jurisdiction, for maintenance purposes, of the municipality or county. A county ordinance enacted under this subsection does not apply within any municipality that has enacted or enacts an ordinance under sub. (2).

349.26(2) (2) The governing body of any municipality may by ordinance allow the use of a low-speed vehicle on a roadway that has a speed limit of 35 miles per hour or less and that is located within the territorial boundaries of the municipality, regardless of whether the municipality has jurisdiction over the roadway.

349.26 History History: 2005 a. 329; 2007 a. 33; 2009 a. 311.






350. Snowmobiles.

350.01 Definitions.

350.01  Definitions. In this chapter:

350.01(1g) (1g) "Alcohol beverages" has the meaning designated in s. 125.02.

350.01(1h) (1h) "Alcohol concentration" has the meaning given in s. 340.01 (1v).

350.01(1i) (1i) "Approved public treatment facility" has the meaning specified under s. 51.45 (2) (c).

350.01(1r) (1r) "Board" means the natural resources board.

350.01(2) (2) "Controlled substance" has the meaning designated in s. 961.01 (4).

350.01(2d) (2d) "Controlled substance analog" has the meaning given in s. 961.01 (4m).

350.01(3) (3) "Department" means the department of natural resources.

350.01(3m) (3m) "Drug" has the meaning specified in s. 450.01 (10).

350.01(4) (4) "Hazardous inhalant" means a substance that is ingested, inhaled, or otherwise introduced into the human body in a manner that does not comply with any cautionary labeling that is required for the substance under s. 100.37 or under federal law, or in a manner that is not intended by the manufacturer of the substance, and that is intended to induce intoxication or elation, to stupefy the central nervous system, or to change the human audio, visual, or mental processes.

350.01(6) (6) "Headlamp" has the meaning designated in s. 340.01 (21).

350.01(6m) (6m) "Headlamp barrier" means a fence, natural growth, difference in elevation or other means of restricting the view that users of an adjacent roadway have of headlamps on a snowmobile trail.

350.01(7) (7) "Highway" has the meaning designated in s. 340.01 (22).

350.01(8) (8) "Hours of darkness" has the meaning designated in s. 340.01 (23).

350.01(8m) (8m) "Immediate family" means persons who are related as spouses, as siblings or as parent and child.

350.01(9) (9) "Intoxicant" means any alcohol beverage, hazardous inhalant, controlled substance, controlled substance analog or other drug, or any combination thereof.

350.01(9c) (9c) "Intoxicated snowmobiling law" means s. 350.101 (1) or a local ordinance in conformity therewith, s. 350.101 (2) or, if the operation of a snowmobile is involved, s. 940.09 or 940.25.

350.01(9e) (9e) "Land under the management and control of the person's immediate family" means land owned or leased by the person or a member of the person's immediate family and over which the owner or lessee has management and control. This term excludes land owned or leased by an organization of which the person or a member of the person's immediate family is a member.

350.01(9g) (9g) "Law enforcement officer" has the meaning specified under s. 165.85 (2) (c) and includes a person appointed as a conservation warden by the department under s. 23.10 (1).

350.01(9m) (9m) "Lodging establishment" means any of the following:

350.01(9m)(a) (a) A bed and breakfast establishment, as defined in s. 254.61 (1).

350.01(9m)(b) (b) A hotel, as defined in s. 254.61 (3).

350.01(9m)(c) (c) A tourist rooming house, as defined in s. 254.61 (6).

350.01(9m)(d) (d) A campground.

350.01(9r) (9r) "Operate" means the exercise of physical control over the speed or direction of a snowmobile or the physical manipulation or activation of any of the controls of a snowmobile necessary to put it in motion. "Operate" includes the operation of a snowmobile.

350.01(9w) (9w) "Operator" means a person who operates a snowmobile, who is responsible for the operation of a snowmobile or who is supervising the operation of a snowmobile.

350.01(10) (10) "Owner" means a person who has lawful possession of a snowmobile by virtue of legal title or equitable interest therein which entitles the person to possession.

350.01(10d) (10d) "Purpose of access from lodging" means for the purpose of traveling for the shortest distance that is necessary for a person operating the snowmobile to go between a lodging establishment and the snowmobile route or snowmobile trail that is closest to the lodging establishment.

350.01(10g) (10g) "Purpose of authorized analysis" means for the purpose of determining or obtaining evidence of the presence, quantity or concentration of any intoxicant in a person's blood, breath or urine.

350.01(10m) (10m) "Purpose of residential access" means for the purpose of traveling for the shortest distance that is necessary for a person operating the snowmobile to go between a residence and the snowmobile route or snowmobile trail that is closest to that residence.

350.01(10r) (10r) "Refusal law" means s. 350.104 (5) or a local ordinance in conformity therewith.

350.01(10t) (10t) "Registration documentation" means a snowmobile registration certificate, a validated registration receipt, or a registration decal.

350.01(10v) (10v) "Restricted controlled substance" means any of the following:

350.01(10v)(a) (a) A controlled substance included in schedule I under ch. 961 other than a tetrahydrocannabinol.

350.01(10v)(b) (b) A controlled substance analog, as defined in s. 961.01 (4m), of a controlled substance described in par. (a).

350.01(10v)(c) (c) Cocaine or any of its metabolites.

350.01(10v)(d) (d) Methamphetamine.

350.01(10v)(e) (e) Delta-9-tetrahydrocannabinol.

350.01(11) (11) "Roadway" has the meaning designated in s. 340.01 (54).

350.01(11m) (11m) "Sanctioned race or derby" means a competitive snowmobile event sponsored by a county, town, city or village, by a promoter, by a chamber of commerce or by a snowmobile club or other similar organization.

350.01(12) (12) "Snowmobile" has the meaning designated in s. 340.01 (58a).

350.01(13) (13) "Snowmobile dealer" means any person engaged in the sale of snowmobiles for a profit at wholesale or retail.

350.01(13m) (13m) "Snowmobile distributor" means a person who sells or distributes snowmobiles to snowmobile dealers or who maintains distributor representatives.

350.01(14) (14) "Snowmobile manufacturer" means any person engaged in the manufacture of snowmobiles for sale to the public.

350.01(15) (15) "Snowmobile renter" means any person engaged in the rental or leasing of snowmobiles to the public.

350.01(16) (16) "Snowmobile route" means a highway or sidewalk designated for use by snowmobile operators by the governmental agency having jurisdiction as authorized under this chapter.

350.01(17) (17) "Snowmobile trail" means a marked corridor on public property or on private lands subject to public easement or lease, designated for use by snowmobile operators by the governmental agency having jurisdiction, but excluding highways except those highways on which the roadway is not normally maintained for other vehicular traffic by the removal of snow.

350.01(18) (18) "State trunk highway" has the meaning designated in s. 340.01 (60).

350.01(19) (19) "Street" has the meaning designated in s. 340.01 (64).

350.01(20) (20) "Tail lamp" has the meaning designated in s. 340.01 (66).

350.01(21) (21) "Test facility" means a test facility or agency prepared to administer tests under s. 343.305 (2).

350.01(22) (22) "Validated registration receipt" means a receipt issued by the department or an agent under s. 350.12 (3h) (ag) 1. a. that shows that an application and the required fee for a registration certificate has been submitted to the department.

350.01 History History: 1971 c. 219, 277; 1973 c. 298; 1981 c. 79 s. 18; 1981 c. 295; 1983 a. 27 s. 2202 (38); 1983 a. 189, 459; 1985 a. 146 s. 8; 1985 a. 331, 332; 1987 a. 399; 1989 a. 51, 359; 1991 a. 39; 1995 a. 61, 436, 448; 1997 a. 34, 35, 248, 267; 1999 a. 9; 2001 a. 16, 56; 2003 a. 97; 2013 a. 83.

350.01 Annotation Operation under sub. (9r) does not include the act of sitting on a parked snowmobile with its engine off. Burg v. Cincinnati Casualty Insurance Co. 2002 WI 76, 254 Wis. 2d 36, 645 N.W.2d 880, 00-3258.



350.02 Operation of snowmobiles on or in the vicinity of highways.

350.02  Operation of snowmobiles on or in the vicinity of highways.

350.02(1)(1) No person may operate a snowmobile upon any part of any freeway which is a part of the federal system of interstate and defense highways. No person may operate a snowmobile upon any part of any other freeway unless the department of transportation authorizes snowmobile use on that freeway.

350.02(2) (2)

350.02(2)(a)(a) No person may operate a snowmobile on any highway except in the following manner or as otherwise authorized by law:

350.02(2)(a)1. 1. Directly across any roadway having fewer than 5 lanes, but only after stopping and yielding the right-of-way to all vehicles approaching on the roadway. Crossings under this subdivision may be made only at a place where no obstruction prevents a quick and safe crossing. For purposes of this subdivision, "obstruction" includes but is not limited to impairment of view and dangerous roadway condition.

350.02(2)(a)1m. 1m. Directly across a roadway having 5 lanes, in the manner specified in subd. 1., but only if the department of transportation authorizes such a crossing.

350.02(2)(a)2. 2. On any roadway which is not normally maintained for other vehicular traffic by the removal of snow.

350.02(2)(a)3. 3. On the roadway of highways to cross a bridge, culvert or railroad right-of-way unless posted by the maintaining authority, but shall yield the right-of-way to all vehicular traffic.

350.02(2)(a)4. 4. On the roadway of county or town highways and city or village streets for special snowmobile events authorized under s. 350.04.

350.02(2)(a)5. 5. On highways which have been designated as routes and which are required to be marked.

350.02(2)(a)6. 6. On a portion of the roadway or shoulder of a highway for a purpose of residential access or for the purpose of access from lodging if the town, city or village, within which that portion of the highway lies, enacts an ordinance under s. 350.18 (3) for that portion of the highway.

350.02(2)(b) (b) Snowmobiles may be operated adjacent to a roadway with due regard to safety in the following manner:

350.02(2)(b)1. 1. Along U.S. numbered highways, state and county highways at a distance of 10 or more feet from the roadway. Travel upon the median of a divided highway is prohibited except to cross.

350.02(2)(b)2. 2. Along town highways outside of the roadway.

350.02(2)(b)3. 3. During daylight hours travel may be in either direction regardless of the flow of vehicular traffic.

350.02(2)(b)4. 4. At night travel shall conform to the direction of vehicular traffic in the nearest lane unless:

350.02(2)(b)4.a. a. The snowmobile trail is located at least 40 feet from the roadway, or is separated from the roadway by a head lamp barrier; and

350.02(2)(b)4.c. c. The use of the snowmobile trail is approved by the department of transportation with respect to snowmobile trails located near or crossing state trunk highways or by the officer in charge of maintenance with respect to snowmobile trails located near or crossing other highways.

350.02(2)(b)5. 5. Whenever it is impracticable to gain immediate access to an area adjacent to a highway, other than a freeway, where a snowmobile is to be operated, the snowmobile may be operated adjacent and parallel to the roadway for the purpose of gaining access to and from the area of operation. Loading or unloading of the snowmobile shall be accomplished with due regard to safety at the nearest practical point to the area of operation.

350.02(2m) (2m) No person may operate a snowmobile on or adjacent to a roadway in excess of the applicable roadway speed limit established under s. 346.57 or 349.11 unless the person is operating the snowmobile as part of a special event authorized under s. 350.04.

350.02(3) (3) Snowmobiles may be operated for emergency purposes on any highway during a period of emergency when so declared by the governmental agency having jurisdiction.

350.02(3m) (3m) A law enforcement officer or a commission warden, as defined in s. 939.22 (5), may operate a snowmobile on a highway in performance of his or her official duties if the snowmobile is equipped with a light that is red or blue or a combination thereof and that is flashing, oscillating, or rotating.

350.02(4) (4) Under no circumstances, except as provided in this section, is a snowmobile to be operated on the main-traveled portion of a highway or on the plowed portion.

350.02 History History: 1971 c. 277; 1981 c. 295; 1983 a. 47; 1987 a. 232; 1989 a. 51; 1995 a. 61; 1999 a. 9; 2003 a. 166; 2007 a. 27.



350.03 Right-of-way.

350.03  Right-of-way.

350.03(1)(1) The operator of a snowmobile shall slow the vehicle to a speed not to exceed 10 miles per hour and yield the right-of-way when traveling within 100 feet of a person who is not in or on a snowmobile except as provided in ch. 346 where applicable.

350.03(2) (2) Subsection (1) does not apply to any of the following:

350.03(2)(a) (a) The operator of a snowmobile on a privately owned raceway facility.

350.03(2)(b) (b) The operator of a snowmobile in a sanctioned race or derby on public land, a highway or a snowmobile trail if the sponsor of the sanctioned race or derby marks the race or derby route or track to warn spectators from entering the route or track. In this paragraph, "public land" does not include the frozen surface of public waters.

350.03 History History: 1971 c. 277; 1991 a. 316; 1997 a. 267.



350.035 Meeting of snowmobiles.

350.035  Meeting of snowmobiles. Operators of snowmobiles proceeding in opposite directions shall proceed with caution and pass each other to the right.

350.035 History History: 2003 a. 166.



350.04 Snowmobile races, derbies and routes.

350.04  Snowmobile races, derbies and routes.

350.04(1)(1) Any county, town, city or village may block off the highways under its jurisdiction for the purpose of allowing special snowmobile events. No state trunk highway or connecting highway or part thereof, shall be blocked off by any county, town, city or village for any snowmobile race or derby. Every county, town, city or village shall notify the local police department and the county sheriff's office at least one week in advance of the time and place of any snowmobile race or derby which may result in any street or part thereof, of the county, town, city or village being blocked off. Upon such notice, the local police department shall take such measures as it deems appropriate to protect persons and property and to regulate traffic in the designated area and its vicinity on the day of such race or derby.

350.04(2) (2) On state trunk bridges a sidewalk or, if no sidewalk exists, one lane of the bridge may be designated by the town, city or village as a snowmobile route. Towns, cities or villages may adopt ordinances designating highways as snowmobile routes for snowmobile operation, subject to the following limitations:

350.04(2)(a) (a) Snowmobiles shall be operated on the extreme right side of the roadway.

350.04(2)(b) (b) Left turns shall be made as safely as possible from any position depending on snow cover and other prevailing conditions.

350.04(2)(c) (c) Snowmobile operators shall yield right-of-way to other vehicular traffic and pedestrians.

350.04(2)(d) (d) Highways designated for snowmobile operation shall be marked in accordance with s. 350.13.

350.04(2)(e) (e) Snowmobile operation is not permitted on state trunk highways or connecting highways except as provided under s. 350.02.

350.04(3) (3)

350.04(3)(a)(a) No county, town, city or village shall be liable for any injury suffered in connection with a race or derby under this section, unless the injury is caused by the negligence of the county, town, city or village.

350.04(3)(b) (b) The county, town, city or village shall post the provisions of par. (a) in a conspicuous place, readily accessible to all contestants and spectators, and shall assist in locating and identifying persons responsible for injuries that may occur.

350.04 History History: 1971 c. 277; 1977 c. 29 s. 1654 (3); 1981 c. 295.



350.045 Public utility exemption.

350.045  Public utility exemption. So that public utilities may effectively carry out their obligations to the public, the restrictions imposed by this chapter relating to use on, near or adjacent to highways shall not apply to snowmobiles operated to fulfill the corporate function of the public utility in those cases where safety does not require strict adherence to the regulations related to snowmobiles in general. However, snowmobiles operated by public utilities must be operated in a safe manner at all times.

350.045 History History: 1971 c. 277.



350.047 Local ordinance to be filed.

350.047  Local ordinance to be filed. Whenever a town, city or village adopts an ordinance designating a highway as a snowmobile route, and whenever a county, town, city or village adopts an ordinance regulating snowmobiles, its clerk shall immediately send a copy of the ordinance to the department and to the office of the law enforcement agency of the municipality and county having jurisdiction over such street or highway.

350.047 History History: 1971 c. 277.



350.05 Operation by youthful operators restricted.

350.05  Operation by youthful operators restricted.

350.05(1)(1)  Persons under 12. No person under the age of 12 years may operate a snowmobile unless the person is accompanied either by a parent or guardian or by a person over 18 years of age.

350.05(2) (2) Persons aged 12 and older; snowmobile safety certificates and program.

350.05(2)(a)(a) No person who is at least 12 years of age and who is born on or after January 1, 1985, may operate a snowmobile unless he or she holds a valid snowmobile safety certificate.

350.05(2)(b) (b) Any person who is required to hold a snowmobile safety certificate while operating a snowmobile shall carry the certificate on the snowmobile and shall display the certificate to a law enforcement officer on request. Persons enrolled in a safety certification program approved by the department may operate a snowmobile in an area designated by the instructor.

350.05(3) (3) Exceptions. This section does not apply to the operation of snowmobiles upon lands owned or leased by the operator's parent or guardian. As used in this section, "leased lands" does not include lands leased by an organization of which said operator or the operator's parent or guardian is a member.

350.05(4) (4) Definition. For purposes of this section, "accompany" means to be on the same snowmobile as the operator.

350.05 History History: 1971 c. 277; 1973 c. 298; 1977 c. 402; 1991 a. 316; 1999 a. 9.



350.055 Safety certification program established.

350.055  Safety certification program established.

350.055(1)(1) The department shall establish a program of instruction on snowmobile laws, including the intoxicated snowmobiling law, regulations, safety and related subjects. The program shall be conducted by instructors certified by the department. The department may procure liability insurance coverage for certified instructors for work within the scope of their duties under this section. For each person who is under the age of 16 years, the program shall include 6 hours of classroom instruction, and the instructor may provide to the person up to 2 additional hours of instruction on a snowmobile as to how it is actually operated. Each person satisfactorily completing this program shall receive a snowmobile safety certificate from the department. The department shall establish by rule an instruction fee for this program. An instructor conducting a program of instruction under this section shall collect the instruction fee from each person who receives instruction. The department may determine the portion of this fee, which may not exceed 50%, that the instructor may retain to defray expenses incurred by the instructor in conducting the program. The instructor shall remit the remainder of the fee or, if nothing is retained, the entire fee to the department. The department shall issue a duplicate certificate of accomplishment to a person who is entitled to a duplicate certificate of accomplishment and who pays a fee of $2.75.

350.055(2) (2) A person who is required to hold a valid snowmobile safety certificate may operate a snowmobile in this state if the person holds a valid snowmobile safety certificate issued by another state or province of the Dominion of Canada and if the course content of the program in such other state or province substantially meets that established by the department under this section.

350.055 History History: 1971 c. 277; 1973 c. 298; 1987 a. 27, 399; 1991 a. 39; 1999 a. 9; 2003 a. 253; 2007 a. 20.



350.07 Driving animals.

350.07  Driving animals. No person shall drive or pursue any animal with a snowmobile, except as a part of normal farming operations involving the driving of livestock.

350.07 History History: 1971 c. 277.



350.08 Owner permitting operation.

350.08  Owner permitting operation. No owner or other person having charge or control of a snowmobile may knowingly authorize or permit any person to operate the snowmobile if the person is prohibited from operating a snowmobile under s. 350.05, if the person is incapable of operating a snowmobile because of physical or mental disability or if the person is under the influence of an intoxicant.

350.08 History History: 1971 c. 219; 1981 c. 79 s. 17; 1981 c. 295, 391; 1983 a. 459; 1987 a. 399.



350.09 Head lamps, tail lamps and brakes, etc.

350.09  Head lamps, tail lamps and brakes, etc.

350.09(1) (1) Any snowmobile operated during the hours of darkness or operated during daylight hours on any highway right-of-way shall display a lighted head lamp and tail lamp.

350.09(2) (2) After February 12, 1970, the head lamp on a snowmobile may be of the single beam or multiple beam type, but in either case shall comply with the following requirements and limitations:

350.09(2)(a) (a) The head lamp shall be an electric head lamp and the current shall be supplied by a wet battery and electric generator, by a current-generating coil incorporated into the magneto or by a generator driven directly by the motor by means of gears, friction wheel, chain or belt.

350.09(2)(b) (b) The head lamp shall display a white light of sufficient illuminating power to reveal any person, vehicle or substantial object at a distance of 200 feet ahead.

350.09(2)(c) (c) If the snowmobile is equipped with a multiple beam head lamp, the upper beam shall meet the minimum requirements set forth in par. (b) and the lower most beam shall be so aimed and of sufficient intensity to reveal persons and vehicles at a distance of at least 100 feet ahead.

350.09(2)(d) (d) If the snowmobile is equipped with a single beam lamp, such lamp shall be so aimed that when the vehicle is loaded none of the high intensity portion of the light, at a distance of 25 feet ahead, projects higher than the level of the center of the lamp from which it comes.

350.09(3) (3) After February 12, 1970, the tail lamp on a snowmobile must display a red light plainly visible during darkness from a distance of 500 feet to the rear.

350.09(4) (4) Every snowmobile shall be equipped with at least one brake operated either by hand or by foot, capable of bringing the snowmobile to a stop, under normal conditions, within 40 feet when traveling at a speed of 20 miles per hour with a 150 pound driver on a level, hard-packed snow surface, or capable of locking the track on a level, hard-packed snow surface. The design shall permit simple and easy adjustment to compensate for wear. There shall be no other control linked to the brake which impairs braking operation.

350.09(5) (5) All snowmobiles manufactured after July 1, 1972, and offered for sale or sold in this state shall be equipped with side marker reflectors meeting the visibility requirements of society of automotive engineers standards or reflex material standards in compliance with federal specifications.

350.09(8) (8) Section 350.095 does not apply to snowmobiles competing in a sanctioned race or derby or to snowmobiles being tested by manufacturers, distributors or dealers on lands under their control.

350.09(8m) (8m) No person may operate, offer for sale or sell a snowmobile that is manufactured after May 7, 1994, if the width of the snowmobile exceeds 48 inches.

350.09(9) (9) All snowmobiles competing in a sanctioned race or derby shall be equipped with a device wired into the motor's electrical system that will shut off the motor if the operator falls from the snowmobile or otherwise leaves the operator's position. The device shall be capable of being attached to the body of the operator, and shall be so attached when the snowmobile is being operated.

350.09 History History: 1971 c. 277; 1981 c. 295; 1993 a. 436; 2005 a. 210.

350.09 Annotation Operation does not include the act of sitting on a parked snowmobile with its engine off. A person was not negligent per se for failing to have the head and tail lamps illuminated on a snowmobile that was not running at the time of an accident. Burg v. Cincinnati Casualty Insurance Co. 2002 WI 76, 254 Wis. 2d 36, 645 N.W.2d 880, 00-3258.



350.095 Noise level requirements.

350.095  Noise level requirements.

350.095(1) (1)  Noise level standards; total vehicle noise.

350.095(1)(a)(a) Every snowmobile that is manufactured on or after July 2, 1975, and that is offered for sale or sold in this state as a new snowmobile shall be manufactured so as to limit total vehicle noise to not more than 78 decibels of A sound pressure, as measured by Society of Automotive Engineers standards.

350.095(1)(b) (b) No snowmobile may be modified by any person in any manner that shall amplify or otherwise increase total vehicle noise above that emitted by the snowmobile as originally manufactured, regardless of date of manufacture.

350.095(2) (2) Noise level standards; exhaust and engine noise.

350.095(2)(a)(a) No snowmobile may be manufactured, sold, offered for sale, or operated unless it is equipped with a muffler in good working order.

350.095(2)(b) (b) For snowmobiles manufactured after July 1, 1972, a muffler that is in good working order is one that blends the exhaust noise into the overall engine noise and is in constant operation to prevent exhaust and engine noise that exceeds the applicable noise level standards established under pars. (c) and (d).

350.095(2)(c) (c) For every snowmobile manufactured after July 1, 1972, and before July 2, 1975, the noise level standard for exhaust and engine noise shall be 90 decibels as measured in accordance with the procedures established for the measurement of exhaust sound levels of stationary snowmobiles in the January 2004 Society of Automotive Engineers Standard J2567.

350.095(2)(d) (d)

350.095(2)(d)1.1. Except as provided in subd. 2., for every snowmobile manufactured on or after July 2, 1975, the noise level standard for exhaust and engine noise shall be 88 decibels as measured in accordance with the procedures established for the measurement of exhaust sound levels of stationary snowmobiles in the January 2004 Society of Automotive Engineers Standard J2567.

350.095(2)(d)2. 2. After consulting with the snowmobile recreational council, the department may promulgate a rule that establishes a noise level standard for exhaust and engine noise that is other than 88 decibels.

350.095 History History: 2005 a. 210 ss. 1, 2, 4 to 7m.



350.10 Miscellaneous provisions for snowmobile operation.

350.10  Miscellaneous provisions for snowmobile operation.

350.10(1)(1) No person shall operate a snowmobile in the following manner:

350.10(1)(a) (a) At a rate of speed that is unreasonable or improper under the circumstances.

350.10(1)(b) (b) In any careless way so as to endanger the person or property of another.

350.10(1)(c) (c) Without complying with all stop signs, yield signs or other regulatory signs established by rule under s. 350.13 that are located along snowmobile routes, snowmobile trails or other established snowmobile corridors that are open to the public.

350.10(1)(d) (d) In such a way that the exhaust and engine noise exceeds the applicable noise level standard specified in s. 350.095 (2) (c) or (d).

350.10(1)(f) (f) On the private property of another without the consent of the owner or lessee. Failure to post private property does not imply consent for snowmobile use.

350.10(1)(fm) (fm) On public property that is posted as closed to snowmobile operation or on which the operation of a snowmobile is prohibited by law.

350.10(1)(g) (g) Between the hours of 10:30 p.m. and 7 a.m. when within 150 feet of a dwelling at a rate of speed exceeding 10 miles per hour.

350.10(1)(gm) (gm) During the hours of darkness at a rate of speed exceeding 55 miles per hour.

350.10(1)(h) (h) In any forest nursery, planting area or on public lands posted or reasonably identified as an area of forest or plant reproduction when growing stock may be damaged.

350.10(1)(i) (i) On the frozen surface of public waters within 100 feet of a person not in or upon a vehicle or within 100 feet of a fishing shanty unless operated at a speed of 10 miles per hour or less.

350.10(1)(j) (j) On a slide, ski or skating area except for the purpose of serving the area, crossing at places where marked or after stopping and yielding the right-of-way.

350.10(1)(k) (k) On or across a cemetery, burial ground, school or church property without consent of the owner.

350.10(1)(L) (L) On the lands of an operating airport or landing facility except for personnel in performance of their duties or with consent.

350.10(1)(m) (m) On Indian lands without the consent of the tribal governing body or Indian owner. For purposes of this paragraph, "Indian lands" means lands owned by the United States and held for the use or benefit of Indian tribes, bands, or individual Indians and lands owned by Indian tribes, bands, or individual Indians which are subject to restrictions on alienation. Failure to post Indian lands does not imply consent for snowmobile use. Any other motor-driven craft or vehicle principally manufactured for off-highway use shall at all times have the consent of the owner before operation of such craft or vehicle on private lands.

350.10(2) (2) Subsection (1) (c) does not apply to a person operating a snowmobile on land under the management and control of the person's immediate family.

350.10(3) (3) Subsection (1) (gm) does not apply to a person operating a snowmobile while competing in a sanctioned race or derby.

350.10 History History: 1971 c. 219, 277; 1981 c. 79 s. 17; 1983 a. 459; 1987 a. 399; 1997 a. 34; 2005 a. 209, 210; 2007 a. 29; 2009 a. 252, 389.



350.101 Intoxicated snowmobiling.

350.101  Intoxicated snowmobiling.

350.101(1) (1)  Operation.

350.101(1)(a)(a) Operating while under the influence of an intoxicant. No person may engage in the operation of a snowmobile while under the influence of an intoxicant to a degree which renders him or her incapable of safe snowmobile operation.

350.101(1)(b) (b) Operating with alcohol concentrations at or above specified levels. No person may engage in the operation of a snowmobile while the person has an alcohol concentration of 0.08 or more.

350.101(1)(bm) (bm) Operating with a restricted controlled substance. No person may engage in the operation of a snowmobile with a detectable amount of a restricted controlled substance in his or her blood.

350.101(1)(c) (c) Operating with alcohol concentrations at specified levels; below age 19. If a person has not attained the age of 19, the person may not engage in the operation of a snowmobile while he or she has an alcohol concentration of more than 0.0 but not more than 0.08.

350.101(1)(d) (d) Related charges. A person may be charged with and a prosecutor may proceed upon a complaint based upon a violation of any combination of par. (a), (b), or (bm) for acts arising out of the same incident or occurrence. If the person is charged with violating any combination of par. (a), (b), or (bm), the offenses shall be joined. If the person is found guilty of any combination of par. (a), (b), or (bm) for acts arising out of the same incident or occurrence, there shall be a single conviction for purposes of sentencing and for purposes of counting convictions under s. 350.11 (3) (a) 2. and 3. Paragraphs (a), (b), and (bm) each require proof of a fact for conviction which the others do not require.

350.101(1)(e) (e) Defenses. In an action under par. (bm) that is based on the defendant allegedly having a detectable amount of methamphetamine, gamma-hydroxybutyric acid, or delta-9-tetrahydrocannabinol in his or her blood, the defendant has a defense if he or she proves by a preponderance of the evidence that at the time of the incident or occurrence he or she had a valid prescription for methamphetamine or one of its metabolic precursors, gamma-hydroxybutyric acid, or delta-9-tetrahydrocannabinol.

350.101(2) (2) Causing injury.

350.101(2)(a)(a) Causing injury while under the influence of an intoxicant. No person while under the influence of an intoxicant to a degree which renders him or her incapable of safe snowmobile operation may cause injury to another person by the operation of a snowmobile.

350.101(2)(b) (b) Causing injury with alcohol concentrations at or above specified levels. No person who has an alcohol concentration of 0.08 or more may cause injury to another person by the operation of a snowmobile.

350.101(2)(bm) (bm) Causing injury while operating a snowmobile with a detectable amount of a restricted controlled substance. No person who has a detectable amount of a restricted controlled substance in his or her blood may cause injury to another person by the operation of a snowmobile.

350.101(2)(c) (c) Related charges. A person may be charged with and a prosecutor may proceed upon a complaint based upon a violation of any combination of par. (a), (b), or (bm) for acts arising out of the same incident or occurrence. If the person is charged with violating any combination of par. (a), (b), or (bm) in the complaint, the crimes shall be joined under s. 971.12. If the person is found guilty of any combination of par. (a), (b), or (bm) for acts arising out of the same incident or occurrence, there shall be a single conviction for purposes of sentencing and for purposes of counting convictions under s. 350.11 (3) (a) 2. and 3. Paragraphs (a), (b), and (bm) each require proof of a fact for conviction which the others do not require.

350.101(2)(d) (d) Defenses.

350.101(2)(d)1.1. In an action under this subsection, the defendant has a defense if he or she proves by a preponderance of the evidence that the injury would have occurred even if he or she had been exercising due care and he or she had not been under the influence of an intoxicant or did not have an alcohol concentration of 0.08 or more or a detectable amount of a restricted controlled substance in his or her blood.

350.101(2)(d)2. 2. In an action under par. (bm) that is based on the defendant allegedly having a detectable amount of methamphetamine, gamma-hydroxybutyric acid, or delta-9-tetrahydrocannabinol in his or her blood, the defendant has a defense if he or she proves by a preponderance of the evidence that at the time of the incident or occurrence he or she had a valid prescription for methamphetamine or one of its metabolic precursors, gamma-hydroxybutyric acid, or delta-9-tetrahydrocannabinol.

350.101 History History: 1987 a. 399; 1989 a. 275; 1995 a. 436; 2003 a. 30, 97, 326.



350.102 Preliminary breath screening test.

350.102  Preliminary breath screening test.

350.102(1)(1)  Requirement. A person shall provide a sample of his or her breath for a preliminary breath screening test if a law enforcement officer has probable cause to believe that the person is violating or has violated the intoxicated snowmobiling law and if, prior to an arrest, the law enforcement officer requested the person to provide this sample.

350.102(2) (2) Use of test results. A law enforcement officer may use the results of a preliminary breath screening test for the purpose of deciding whether or not to arrest a person for a violation of the intoxicated snowmobiling law or for the purpose of deciding whether or not to request a chemical test under s. 350.104. Following the preliminary breath screening test, chemical tests may be required of the person under s. 350.104.

350.102(3) (3) Admissibility. The result of a preliminary breath screening test is not admissible in any action or proceeding except to show probable cause for an arrest, if the arrest is challenged, or to show that a chemical test was properly required of a person under s. 350.104.

350.102(4) (4) Refusal. There is no penalty for a violation of sub. (1). Section 350.11 (1) and the general penalty provision under s. 939.61 do not apply to that violation.

350.102 History History: 1987 a. 399.



350.1025 Application of intoxicated snowmobiling law.

350.1025  Application of intoxicated snowmobiling law. Except as provided in this section, the intoxicated snowmobiling law is applicable to all property, whether the property is publicly or privately owned and whether or not a fee is charged for the use of that property. The intoxicated snowmobiling law does not apply to the operation of a snowmobile on private land not designated as a snowmobile trail unless an accident involving personal injury occurs as the result of the operation of a snowmobile and the snowmobile was operated on the private land without the consent of the owner of that land.

350.1025 History History: 1987 a. 399; 1991 a. 91.



350.103 Implied consent.

350.103  Implied consent. Any person who engages in the operation of a snowmobile upon the public highways of this state, or in those areas enumerated in s. 350.1025, is deemed to have given consent to provide one or more samples of his or her breath, blood or urine for the purpose of authorized analysis as required under s. 350.104. Any person who engages in the operation of a snowmobile within this state is deemed to have given consent to submit to one or more chemical tests of his or her breath, blood or urine for the purpose of authorized analysis as required under s. 350.104.

350.103 History History: 1987 a. 399.



350.104 Chemical tests.

350.104  Chemical tests.

350.104(1)(1)  Requirement.

350.104(1)(a)(a) Samples; submission to tests. A person shall provide one or more samples of his or her breath, blood or urine for the purpose of authorized analysis if he or she is arrested for a violation of the intoxicated snowmobiling law and if he or she is requested to provide the sample by a law enforcement officer. A person shall submit to one or more chemical tests of his or her breath, blood or urine for the purpose of authorized analysis if he or she is arrested for a violation of the intoxicated snowmobiling law and if he or she is requested to submit to the test by a law enforcement officer.

350.104(1)(b) (b) Information. A law enforcement officer requesting a person to provide a sample or to submit to a chemical test under par. (a) shall inform the person of all of the following at the time of the request and prior to obtaining the sample or administering the test:

350.104(1)(b)1. 1. That he or she is deemed to have consented to tests under s. 350.103.

350.104(1)(b)2. 2. That a refusal to provide a sample or to submit to a chemical test constitutes a violation under sub. (5) and is subject to the same penalties and procedures as a violation of s. 350.101 (1) (a).

350.104(1)(b)3. 3. That in addition to the designated chemical test under sub. (2) (b), he or she may have an additional chemical test under sub. (3) (a).

350.104(1)(c) (c) Unconscious person. A person who is unconscious or otherwise not capable of withdrawing consent is presumed not to have withdrawn consent under this subsection, and if a law enforcement officer has probable cause to believe that the person violated the intoxicated snowmobiling law, one or more chemical tests may be administered to the person without a request under par. (a) and without providing information under par. (b).

350.104(2) (2) Chemical tests.

350.104(2)(a)(a) Test facility. Upon the request of a law enforcement officer, a test facility shall administer a chemical test of breath, blood or urine for the purpose of authorized analysis. A test facility shall be prepared to administer 2 of the 3 chemical tests of breath, blood or urine for the purpose of authorized analysis. The department may enter into agreements for the cooperative use of test facilities.

350.104(2)(b) (b) Designated chemical test. A test facility shall designate one chemical test of breath, blood or urine which it is prepared to administer first for the purpose of authorized analysis.

350.104(2)(c) (c) Additional chemical test. A test facility shall specify one chemical test of breath, blood or urine, other than the test designated under par. (b), which it is prepared to administer for the purpose of authorized analysis as an additional chemical test.

350.104(2)(d) (d) Validity; procedure. A chemical test of blood or urine conducted for the purpose of authorized analysis is valid as provided under s. 343.305 (6). The duties and responsibilities of the laboratory of hygiene, department of health services and department of transportation under s. 343.305 (6) apply to a chemical test of blood or urine conducted for the purpose of authorized analysis under this section. Blood may be withdrawn from a person arrested for a violation of the intoxicated snowmobiling law only by a physician, registered nurse, medical technologist, physician assistant or person acting under the direction of a physician and the person who withdraws the blood, the employer of that person and any hospital where blood is withdrawn have immunity from civil or criminal liability as provided under s. 895.53

350.104(2)(e) (e) Report. A test facility which administers a chemical test of breath, blood or urine for the purpose of authorized analysis under this section shall prepare a written report which shall include the findings of the chemical test, the identification of the law enforcement officer or the person who requested a chemical test and the identification of the person who provided the sample or submitted to the chemical test. The test facility shall transmit a copy of the report to the law enforcement officer and the person who provided the sample or submitted to the chemical test.

350.104(3) (3) Additional and optional chemical tests.

350.104(3)(a)(a) Additional chemical test. If a person is arrested for a violation of the intoxicated snowmobiling law or is the operator of a snowmobile involved in an accident resulting in great bodily harm to or the death of someone and if the person is requested to provide a sample or to submit to a test under sub. (1) (a), the person may request the test facility to administer the additional chemical test specified under sub. (2) (c) or, at his or her own expense, reasonable opportunity to have any qualified person administer a chemical test of his or her breath, blood or urine for the purpose of authorized analysis.

350.104(3)(b) (b) Optional test. If a person is arrested for a violation of the intoxicated snowmobiling law and if the person is not requested to provide a sample or to submit to a test under sub. (1) (a), the person may request the test facility to administer a chemical test of his or her breath or, at his or her own expense, reasonable opportunity to have any qualified person administer a chemical test of his or her breath, blood or urine for the purpose of authorized analysis. If a test facility is unable to perform a chemical test of breath, the person may request the test facility to administer the designated chemical test under sub. (2) (b) or the additional chemical test under sub. (2) (c).

350.104(3)(c) (c) Compliance with request. A test facility shall comply with a request under this subsection to administer any chemical test it is able to perform.

350.104(3)(d) (d) Inability to obtain chemical test. The failure or inability of a person to obtain a chemical test at his or her own expense does not preclude the admission of evidence of the results of a chemical test required and administered under subs. (1) and (2).

350.104(4) (4) Admissibility; effect of test results; other evidence. The results of a chemical test required or administered under sub. (1), (2) or (3) are admissible in any civil or criminal action or proceeding arising out of the acts committed by a person alleged to have violated the intoxicated snowmobiling law on the issue of whether the person was under the influence of an intoxicant or the issue of whether the person had alcohol concentrations at or above specified levels or a detectable amount of a restricted controlled substance in his or her blood. Results of these chemical tests shall be given the effect required under s. 885.235. This section does not limit the right of a law enforcement officer to obtain evidence by any other lawful means.

350.104(5) (5) Refusal. No person may refuse a lawful request to provide one or more samples of his or her breath, blood or urine or to submit to one or more chemical tests under sub. (1). A person shall not be deemed to refuse to provide a sample or to submit to a chemical test if it is shown by a preponderance of the evidence that the refusal was due to a physical inability to provide the sample or to submit to the test due to a physical disability or disease unrelated to the use of an intoxicant. Issues in any action concerning violation of sub. (1) or this subsection are limited to:

350.104(5)(a) (a) Whether the law enforcement officer had probable cause to believe the person was violating or had violated the intoxicated snowmobiling law.

350.104(5)(b) (b) Whether the person was lawfully placed under arrest for violating the intoxicated snowmobiling law.

350.104(5)(c) (c) Whether the law enforcement officer requested the person to provide a sample or to submit to a chemical test and provided the information required under sub. (1) (b) or whether the request and information was unnecessary under sub. (1) (c).

350.104(5)(d) (d) Whether the person refused to provide a sample or to submit to a chemical test.

350.104 History History: 1987 a. 399; 1989 a. 359; 1993 a. 105; 1995 a. 27 s. 9126 (19); 2003 a. 97; 2007 a. 20 s. 9121 (6) (a).



350.106 Report arrest to department.

350.106  Report arrest to department. If a law enforcement officer arrests a person for a violation of the intoxicated snowmobiling law or the refusal law, the law enforcement officer shall notify the department of the arrest as soon as practicable.

350.106 History History: 1987 a. 399.



350.107 Officer's action after arrest for operating a snowmobile while under influence of intoxicant.

350.107  Officer's action after arrest for operating a snowmobile while under influence of intoxicant. A person arrested for a violation of s. 350.101 (1) (a) or (b) or a local ordinance in conformity therewith or s. 350.101 (2) (a) or (b) may not be released until 12 hours have elapsed from the time of his or her arrest or unless a chemical test administered under s. 350.104 (1) (a) shows that the person has an alcohol concentration of 0.05 or less, but the person may be released to his or her attorney, spouse, relative or other responsible adult at any time after arrest.

350.107 History History: 1987 a. 399; 1995 a. 436.



350.108 Public education program.

350.108  Public education program.

350.108(1) (1) The department shall promulgate rules to provide for a public education program to:

350.108(1)(a) (a) Inform snowmobile operators of the prohibitions and penalties included in the intoxicated snowmobiling law. The snowmobile recreational council may assist the department in developing the public education program.

350.108(1)(b) (b) Provide for the development of signs briefly explaining the intoxicated snowmobiling law.

350.108(2) (2) The department shall develop and issue an educational pamphlet on the intoxicated snowmobiling law to be distributed, beginning in 1989, to persons issued snowmobile registration certificates under s. 350.12 or 350.122.

350.108 History History: 1987 a. 399; 1997 a. 27.



350.11 Penalties.

350.11  Penalties.

350.11(1)(1)

350.11(1)(a)(a) Except as provided in par. (b) and subs. (2g), (2m) and (3), any person who violates any provision of this chapter shall forfeit not more than $250.

350.11(1)(b) (b) Except as provided in subs. (2g), (2m) and (3), any person who violates any provision of this chapter and who, within the last 3 years prior to the conviction for the current violation, was 2 or more times previously convicted for violating the same provision of this chapter shall forfeit not more than $500.

350.11(2g) (2g) Any person who violates s. 350.12 (3j) shall forfeit not more than $1,000.

350.11(2m) (2m) Any person who violates s. 350.135 (1) is guilty of a Class H felony if the violation causes the death or injury, as defined in s. 30.67 (3) (b), of another person.

350.11(3) (3)

350.11(3)(a)(a) Penalties related to prohibited operation of a snowmobile; intoxicants; refusal.

350.11(3)(a)1.1. Except as provided under subds. 2. and 3., a person who violates s. 350.101 (1) (a), (b), or (bm) or s. 350.104 (5) shall forfeit not less than $400 nor more than $550.

350.11(3)(a)2. 2. Except as provided under subd. 3., a person who violates s. 350.101 (1) (a), (b), or (bm) or 350.104 (5) and who, within 5 years prior to the arrest for the current violation, was convicted previously under the intoxicated snowmobiling law or the refusal law shall be fined not less than $300 nor more than $1,000 and shall be imprisoned not less than 5 days nor more than 6 months.

350.11(3)(a)3. 3. A person who violates s. 350.101 (1) (a), (b), or (bm) or 350.104 (5) and who, within 5 years prior to the arrest for the current violation, was convicted 2 or more times previously under the intoxicated snowmobiling law or refusal law shall be fined not less than $600 nor more than $2,000 and shall be imprisoned not less than 30 days nor more than one year in the county jail.

350.11(3)(a)4. 4. A person who violates s. 350.101 (1) (c) or 350.104 (5) and who has not attained the age of 19 shall forfeit not more than $50.

350.11(3)(b) (b) Penalties related to failure to stop; and for causing injury while under influence of intoxicants. A person who violates s. 350.101 (2) or 350.17 (2) shall be fined not less than $300 nor more than $2,000 and may be imprisoned for not less than 30 days nor more than one year in the county jail.

350.11(3)(bm) (bm) Sentence of detention. The legislature intends that courts use the sentencing option under s. 973.03 (4) whenever appropriate for persons subject to par. (a) 2. or 3. or (b). The use of this option can result in significant cost savings for the state and local governments.

350.11(3)(c) (c) Calculation of previous convictions. In determining the number of previous convictions under par. (a) 2. and 3., convictions arising out of the same incident or occurrence shall be counted as one previous conviction.

350.11(3)(cm) (cm) Reporting convictions to the department. Whenever a person is convicted of a violation of the intoxicated snowmobiling law, the clerk of the court in which the conviction occurred, or the justice, judge or magistrate of a court not having a clerk, shall forward to the department the record of such conviction. The record of conviction forwarded to the department shall state whether the offender was involved in an accident at the time of the offense.

350.11(3)(d) (d) Alcohol, controlled substances or controlled substance analogs; assessment. In addition to any other penalty or order, a person who violates s. 350.101 (1) or (2) or 350.104 (5) or who violates s. 940.09 or 940.25 if the violation involves the operation of a snowmobile, shall be ordered by the court to submit to and comply with an assessment by an approved public treatment facility for an examination of the person's use of alcohol, controlled substances or controlled substance analogs. The assessment order shall comply with s. 343.30 (1q) (c) 1. a. to c. Intentional failure to comply with an assessment ordered under this paragraph constitutes contempt of court, punishable under ch. 785.

350.11(4) (4) In addition to the penalties under this section, the court may order the defendant to restore or replace any uniform snowmobile trail sign or standard that the defendant removed, damaged, defaced, moved or obstructed.

350.11 History History: 1971 c. 277; 1973 c. 218; 1975 c. 365; 1987 a. 399; 1991 a. 269; 1993 a. 119, 436; 1995 a. 417, 448; 1997 a. 27, 283; 2001 a. 109; 2003 a. 97.

350.11 Cross-reference Cross-reference: See s. 23.50 concerning enforcement procedures.



350.115 Snowmobile registration restitution surcharge.

350.115  Snowmobile registration restitution surcharge.

350.115(1)(1)  Levy of snowmobile registration restitution surcharge.

350.115(1)(a)(a) If a court imposes a forfeiture for a violation of a provision of this chapter where the payment of a registration fee is required, the court shall impose a snowmobile registration restitution surcharge under ch. 814 equal to the amount of the fee that was required and should have been obtained.

350.115(1)(b) (b) If a forfeiture is suspended in whole or in part, the snowmobile registration restitution surcharge shall be reduced in proportion to the suspension unless the court directs otherwise.

350.115(1)(c) (c) If any deposit is made for an offense to which this section applies, the person making the deposit shall also deposit a sufficient amount to include the snowmobile registration restitution surcharge under this section. If the deposit is forfeited, the amount of the snowmobile registration restitution surcharge shall be transmitted to the secretary of administration under par. (d). If the deposit is returned, the snowmobile registration restitution surcharge shall also be returned.

350.115(1)(d) (d) The clerk of the court shall collect and transmit to the county treasurer the snowmobile registration restitution surcharge and other amounts required under s. 59.40 (2) (m). The county treasurer shall then make payment to the secretary of administration as provided in s. 59.25 (3) (f) 2.

350.115(2) (2) Use of snowmobile registration restitution surcharge funds. All moneys collected from snowmobile registration restitution surcharges shall be deposited in the conservation fund.

350.115 History History: 1991 a. 39; 1995 a. 201; 2003 a. 33, 139, 326.



350.12 Registration of snowmobiles; trail use stickers.

350.12  Registration of snowmobiles; trail use stickers.

350.12(1)(1)  Registration requirement. After January 1, 1970, no person shall operate, and no owner shall give permission for the operation of any snowmobile within this state unless the operation of the snowmobile complies with sub. (3) (a) 1. or (5) (cm) or is exempt from registration. No political subdivision shall have authority to register or license snowmobiles.

350.12(2) (2) Exemption. A snowmobile is exempt from registration if it is one of the following:

350.12(2)(a) (a) Owned by the United States, another state or a political subdivision thereof, but such snowmobiles shall display the name of the owner on the cowling thereof.

350.12(2)(b) (b) Covered by a valid registration in another state, province or country, provided there is some identification of registration displayed on the snowmobile and it has not been in this state for more than 15 consecutive days.

350.12(2)(bm) (bm) Covered by a valid registration of a federally recognized American Indian tribe or band, if all of the following apply:

350.12(2)(bm)1. 1. The registration program of the tribe or band is covered by an agreement under s. 23.35.

350.12(2)(bm)2. 2. The snowmobile displays the registration decal required by the tribe or band.

350.12(2)(bm)3. 3. The snowmobile has not been, for more than 15 consecutive days, in that portion of this state that is outside the boundaries of the reservation where it is registered.

350.12(2)(bn) (bn) In the registration application process in another state, province or country, if proof of the application for registration is carried on the operator and the snowmobile has not been in this state for more than 15 consecutive days.

350.12(2)(c) (c) Used exclusively for racing on a raceway facility.

350.12(2)(d) (d) Present in this state, for a period not to exceed 15 days, and if it is used exclusively as part of an advertisement being made for the manufacturer of the snowmobile.

350.12(3) (3) Applications, issuances, renewals, fees.

350.12(3)(a)(a)

350.12(3)(a)1.1. Except as provided under subs. (2) and (5) (cm), no person may operate and no owner may give permission for the operation of any snowmobile within this state unless the snowmobile is registered for public use or private use under this paragraph or s. 350.122 or as an antique under par. (b) and has the registration decals displayed as required under sub. (5) or s. 350.122 or unless the snowmobile has a reflectorized plate attached as required under par. (c) 3. A snowmobile that is not registered as an antique under par. (b) may be registered for public use. A snowmobile that is not registered as an antique under par. (b) and that is used exclusively on private property, as defined under s. 23.33 (1) (n), may be registered for private use. A snowmobile public-use registration certificate is valid for 2 years beginning on the July 1 prior to the date of application if registration is made prior to April 1 and beginning on the July 1 subsequent to the date of application if registration is made after April 1 and ending on June 30, 2 years thereafter. A snowmobile private-use registration certificate is valid from the date of issuance until ownership of the snowmobile is transferred. The fee for the issuance or renewal of a public-use registration certificate is $30, except that the fee is $5 if it is a snowmobile owned and operated by a political subdivision of this state. There is no fee for the issuance of a private-use registration certificate or for the issuance of a registration certificate to the state.

Effective date text 1. Except as provided under subs. (2) and (5) (cm), no person may operate and no owner may give permission for the operation of any snowmobile within this state unless the snowmobile is registered for public use or private use under this paragraph or s. 350.122 or as an antique under par. (b) and has the registration decals displayed as required under sub. (5) or s. 350.122 or unless the snowmobile has a reflectorized plate attached as required under par. (c) 3. A snowmobile that is not registered as an antique under par. (b) may be registered for public use. A snowmobile that is not registered as an antique under par. (b) and that is used exclusively on private property, as defined under s. 23.33 (1) (n), may be registered for private use. A snowmobile public-use registration certificate is valid for 3 years beginning on the July 1 prior to the date of application if registration is made prior to April 1 and beginning on the July 1 subsequent to the date of application if registration is made after April 1 and ending on June 30, 3 years thereafter. A snowmobile private-use registration certificate is valid from the date of issuance until ownership of the snowmobile is transferred. The fee for the issuance or renewal of a public-use registration certificate is $30, except that the fee is $5 if it is a snowmobile owned and operated by a political subdivision of this state. There is no fee for the issuance of a private-use registration certificate or for the issuance of a registration certificate to the state.

350.12(3)(a)2. 2. Upon transfer of ownership of a snowmobile for which a registration certificate has been issued by this state or by another state, province, or country, the seller shall, at time of sale, deliver the assigned certificate to the purchaser.

350.12(3)(a)3. 3. The purchaser shall complete the application for transfer and cause it to be mailed or delivered to the department or an agent appointed under sub. (3h) (a) 3. within 10 days from the date of purchase. A fee of $5 shall be paid for transfer of a current registration certificate.

350.12(3)(a)4. 4. Whenever a snowmobile is junked, the owner shall return the certificate of registration to the department marked "junked".

350.12(3)(b) (b) Any person who is a resident of this state and the owner of a snowmobile which has a model year of 1966 or earlier may, upon application, register the snowmobile as an antique snowmobile. Upon payment of a fee of $20, the applicant shall be furnished a registration certificate and decals of a distinctive design, in lieu of the design on the decals issued under par. (d). The design shall show that the snowmobile is an antique. The registration shall be valid without payment of any additional registration fee while the snowmobile is owned by the applicant. Unless inconsistent with this paragraph, the provisions of this chapter applicable to other snowmobiles shall apply to antique snowmobiles.

350.12(3)(c) (c)

350.12(3)(c)1.1. Every person who is a snowmobile manufacturer, snowmobile dealer, snowmobile distributor or snowmobile renter or any combination thereof engaged in business in this state shall register with the department and obtain from the department a commercial snowmobile certificate.

350.12(3)(c)2. 2. The fee for issuing or renewing a commercial snowmobile certificate is $90. Upon receipt of the application form required by the department and the fee required under this subdivision, the department shall issue to the applicant a commercial snowmobile certificate and 3 reflectorized plates. The fee for additional reflectorized plates is $30 per plate.

350.12(3)(c)3. 3. A person who is required to obtain a commercial snowmobile certificate under subd. 1. shall attach in a clearly visible place a reflectorized plate to any snowmobile that is not registered for public use and that the person leases, rents, offers for sale or otherwise allows to be used whenever the snowmobile is being operated.

350.12(3)(c)4. 4. The period of validity for a commercial snowmobile certificate is 2 years, to be calculated in the same manner as is the period of validity for a public-use registration certificate under par. (a).

Effective date text 4. The period of validity for a commercial snowmobile certificate is 3 years, to be calculated in the same manner as is the period of validity for a public-use registration certificate under par. (a).

350.12(3)(cm) (cm) Subsection (3h) does not apply to commercial snowmobile certificates, reflectorized plates, or registration certificates issued for antique snowmobiles under par. (b).

350.12(3)(d) (d) Upon receipt of the required fee, a sales tax report, payment of sales and use taxes due under s. 77.61 (1), and an application on forms prescribed by it, the department or an agent appointed under sub. (3h) (a) 3. shall issue to the applicant an original registration certificate stating the registration number, the name and address of the owner, and other information the department deems necessary or a validated registration receipt. The department or an agent appointed under sub. (3h) (a) 3. shall issue 2 registration decals per snowmobile owned by an individual owner, this state, or a political subdivision of this state. The decals shall be no larger than 3 inches in height and 6 inches in width. The decals shall contain reference to the state, the department, whether the snowmobile is registered for public use or private use under par. (a), or as an antique under par. (b), and shall show the expiration date of the registration.

350.12(3)(e) (e) If a registration certificate, registration decal, commercial snowmobile certificate, or reflectorized plate is lost or destroyed, the holder of the certificate, decal, or plate may apply for a duplicate on forms provided for by the department accompanied by a fee of $5. Upon receipt of a proper application and the required fee, the department or an agent appointed under sub. (3h) (a) 3. shall issue a duplicate certificate, decal, or plate to the applicant.

350.12(3g) (3g) Registration of certain snowmobiles.

350.12(3g)(a)(a) Registration certificates issued to persons under s. 350.12 (3) (c) (intro.), 1989 stats., before August 15, 1991, shall remain valid until their expiration dates.

350.12(3g)(b) (b) A snowmobile put into use by a snowmobile renter before August 15, 1991, shall be subject to the requirements that are applicable under s. 350.12 (3) (c) (intro.) and 5., 1989 stats., s. 350.12 (3) (d), 1989 stats., s. 350.12 (3) (dm), 1989 stats., and s. 350.12 (5) (b), 1989 stats., and is exempt from the requirement under sub. (3) (c) 3. until the expiration date of the snowmobile registration.

350.12(3h) (3h) Registration; procedures.

350.12(3h)(a)(a) Issuers. For the issuance of original or duplicate registration documentation and for the transfer or renewal of registration documentation, the department may do any of the following:

350.12(3h)(a)1. 1. Directly issue, transfer, or renew the registration documentation with or without using the services specified in par. (ag) 1.

350.12(3h)(a)3. 3. Appoint persons who are not employees of the department as agents of the department to issue, transfer, or renew the registration documentation using either or both of the services specified in par. (ag) 1.

350.12(3h)(ag) (ag) Registration; methods of issuance.

350.12(3h)(ag)1.1. For the issuance of original or duplicate registration documentation and for the transfer or renewal of registration documentation, the department may implement either or both of the following procedures to be provided by the department and any agents appointed under par. (a) 3.:

350.12(3h)(ag)1.a. a. A procedure under which the department or agent may accept applications for registration documentation and issue a validated registration receipt at the time the applicant submits the application accompanied by the required fees.

350.12(3h)(ag)1.b. b. A procedure under which the department or agent may accept applications for registration documentation and issue to each applicant all or some of the items of the registration documentation at the time the applicant submits the application accompanied by the required fees.

350.12(3h)(ag)2. 2. Under either procedure under subd. 1., the applicant shall receive any remaining items of registration documentation directly from the department at a later date. The items of registration documentation issued at the time of the submittal of the application under either procedure shall be sufficient to allow the snowmobile for which the application is submitted to be operated in compliance with the registration requirements under this section. The items of registration documentation issued under subd. 1. b. shall include at least one registration decal.

350.12(3h)(ar) (ar) Registration; supplemental fees.

350.12(3h)(ar)1.1. In addition to the applicable fee under sub. (3) (a), each agent appointed under par. (a) 3. shall collect a service fee of $3 each time the agent issues a validated registration receipt under par. (ag) 1. a. The agent shall retain the entire amount of each service fee the agent collects.

350.12(3h)(ar)2. 2. In addition to the applicable fee under sub. (3) (a), the department or the agent appointed under par. (a) 3. shall collect a service fee of $5 each time the service under par. (ag) 1. b. is provided. The agent shall remit to the department $1 of each service fee the agent collects.

350.12(3h)(g) (g) Receipt of fees. All fees remitted to or collected by the department under par. (ar) shall be credited to the appropriation account under s. 20.370 (9) (hu).

350.12(3h)(h) (h) Rules. The department may promulgate rules to establish eligibility and other criteria for the appointment of agents under par. (a) 3. and to regulate the activities of these agents.

350.12(3j) (3j) Trail use stickers.

350.12(3j)(a)(a)

350.12(3j)(a)1.1. In this paragraph, "public snowmobile corridor" means a snowmobile trail or other established snowmobile corridor that is open to the public but does not include a snowmobile route.

350.12(3j)(a)2. 2. Except as provided in par. (d), no person who is the owner of a snowmobile may operate, or give permission for another person to operate, a snowmobile on a public snowmobile corridor in this state unless a trail use sticker issued under this subsection is displayed on the snowmobile.

Effective date text 2. No person who is the owner of a snowmobile may operate, or give permission for another person to operate, a snowmobile on a public snowmobile corridor in this state unless a trail use sticker issued under this subsection is displayed on the snowmobile.

350.12(3j)(b) (b) The fee for a trail use sticker issued for a snowmobile that is exempt from registration under sub. (2) (b) or (bn) is $34.25. A trail use sticker issued for such a snowmobile may be issued only by the department and persons appointed by the department and expires on June 30 of each year.

Effective date text (b) Except as provided in par. (bg), the fee for a trail use sticker issued for a snowmobile that is exempt from registration under sub. (2) (b) or (bn) is $34.25. A trail use sticker issued for such a snowmobile may be issued only by the department and persons appointed by the department and expires on June 30 of each year.

350.12(3j)(bg) (bg)

350.12(3j)(bg)1.1. In this paragraph, "snowmobile club" means an association organized in this state that is a member of the Association of Wisconsin Snowmobile Clubs, that meets at least 3 times per year, that has at least 10 members, and that promotes responsible snowmobiling.

350.12(3j)(bg)2. 2. The fee for a trail use sticker issued in fiscal years 2015-16 to 2018-19 for a snowmobile that is exempt from registration under sub. (2) (b) or (bn) is $49.25.

350.12(3j)(bg)3. 3. Except as provided in par. (br), the fee for a trail use sticker issued in fiscal years 2015-16 to 2018-19 for a snowmobile that is registered under sub. (3) and that is owned by a person who is both a member of a snowmobile club and a member of the Association of Wisconsin Snowmobile Clubs is $9.25.

350.12(3j)(bg)4. 4. Except as provided in par. (br), the fee for a trail use sticker issued in fiscal years 2015-16 to 2018-19 for a snowmobile that is registered under sub. (3) and that is owned by a person who does not meet the requirements under subd. 3. is $29.25.

350.12(3j)(bg)5. 5. A trail use sticker issued for a snowmobile for which a fee is charged under this paragraph may be issued only by the department and persons appointed by the department and expires on June 30 of each year.

350.12(3j)(br) (br) There is no fee for a trail use sticker issued for a snowmobile that has a model year that is at least 30 years earlier than the year in which the trail use sticker is issued.

350.12(3j)(c) (c) There is no fee for a trail use sticker issued for a snowmobile that is registered under s. 23.35 or 350.122. The department or Indian tribe or band shall issue a trail use sticker for such a snowmobile when it issues the registration certificate for the snowmobile. The department shall provide Indian tribes or bands that register snowmobiles under s. 23.35 or 350.122 with a supply of trail use stickers.

350.12(3j)(d) (d) A snowmobile that is registered under this section or that is exempt from registration under sub. (2) (a) or (d) is exempt from having a trail use sticker displayed under par. (a).

Effective date text (d) A snowmobile that is exempt from registration under sub. (2) (a) or (d) is exempt from having a trail use sticker displayed under par. (a).

350.12(3j)(e) (e)

350.12(3j)(e)1.1. The department may appoint any person who is not an employee of the department as the department's agent to issue trail use stickers and collect the fees for these stickers.

350.12(3j)(e)2. 2. Any person, including the department, who issues a trail use sticker shall collect in addition to the fee under par. (b) an issuing fee of 75 cents. The agent may retain 50 cents of the issuing fee to compensate the agent for the agent's services in issuing the sticker.

Effective date text 2. Any person, including the department, who issues a trail use sticker shall collect in addition to the fee under par. (b) or (bg) 2., 3., or 4. an issuing fee of 75 cents. The agent may retain 50 cents of the issuing fee to compensate the agent for the agent's services in issuing the sticker.

350.12(3j)(e)3. 3. The department shall establish by rule, procedures for issuing trail use stickers, and the department may promulgate rules regulating the activities of persons who are authorized to be agents under this paragraph.

350.12(3m) (3m) Snowmobile registration and trail use sticker receipts.

350.12(3m)(a)(a) Deposited in the conservation fund. All moneys that are collected under this section and that are not issuing fees retained by agents appointed by the department shall be deposited in the conservation fund and credited to the snowmobile account established under s. 25.29 (1m).

350.12(3m)(d) (d) Estimate. On July 1 of each even-numbered year, the department shall estimate as accurately as possible the total registration receipts for a 2-year period and adjust the estimate periodically to reflect actual receipts.

350.12(4) (4) Aids; appropriation; lapses.

350.12(4)(a)(a) Enforcement, administration and related costs. The moneys appropriated from s. 20.370 (3) (ak) and (aq), (5) (es) and (9) (mu) and (mw) may be used for the following:

350.12(4)(a)1. 1. Registration costs;

350.12(4)(a)2. 2. The cost of the snowmobile recreational council;

350.12(4)(a)2m. 2m. The costs incurred by coroners or medical examiners in the submission of reports and blood specimens and by laboratories in the analysis of blood specimens under s. 350.155;

350.12(4)(a)3. 3. The cost of a snowmobile safety and accident reporting program in the sum of $80,000 annually;

350.12(4)(a)3m. 3m. The cost of state law enforcement efforts as appropriated under s. 20.370 (3) (ak) and (aq); and

350.12(4)(a)4. 4. An amount necessary to pay the cost of law enforcement aids to counties as appropriated under s. 20.370 (5) (es). On or before June 1, a county shall file with the department on forms prescribed by the department a detailed statement of the costs incurred by the county in the enforcement of this chapter during the preceding May 1 to April 30. The department shall audit the statements and determine the county's net costs for enforcement of this chapter. The department shall compute the state aids on the basis of 100% of these net costs and shall pay these aids on or before October 1. If the state aids payable to counties exceed the moneys available for such purpose, the department shall prorate the payments.

350.12(4)(am) (am) Enforcement aids to department. Of the amounts appropriated under s. 20.370 (3) (ak) and (aq), the department shall allocate $26,000 in each fiscal year to be used exclusively for the purchase of snowmobiles or trailers to carry snowmobiles, or both, to be used in state law enforcement efforts.

350.12(4)(b) (b) Trail aids and related costs. The moneys appropriated under s. 20.370 (1) (mq) and (5) (cb), (cr), (cs), and (cw) shall be used for development and maintenance, the cooperative snowmobile sign program, major reconstruction or rehabilitation to improve bridges on existing approved trails, trail rehabilitation, signing of snowmobile routes, and state snowmobile trails and areas. The department may also obligate from the appropriation account under s. 20.866 (2) (ta) moneys for any of these purposes, except maintenance. Except as provided in par. (bd), the moneys shall be distributed as follows:

350.12(4)(b)1. 1. State aids and funds for maintenance costs shall be 100% of the actual cost of maintaining the trail per year up to a $250 per mile per year maximum, except as provided in pars. (bg) to (br). Qualifying trails are trails approved by the board as snowmobile trails. State aid for development may equal 100% of development expenses. Aids for major reconstruction or rehabilitation projects to improve bridges may equal 100% of eligible costs. Aids for trail rehabilitation projects may equal 100% of eligible costs. Development shall begin the same year the land is acquired. Moneys available for development shall be distributed on a 100% grant basis, 75% at the time of approval but no later than January 1 and 25% upon completion of the project. A county application may include a request for development, rehabilitation or maintenance of trails, or any combination thereof. Trail routes, sizes and specifications shall be prescribed only by the board.

350.12(4)(b)2. 2. Not more than $15,000 annually for a cooperative sign program with snowmobile clubs for club snowmobile trails open to the public and meeting minimum trail construction standards. Clubs may apply to the department for free signs on forms prescribed by the department and submit required documentation as prescribed by departmental rule on or before April 15 of each year.

350.12(4)(b)3. 3. Not more than $30,000 for a route signing program of aids to cities, villages, towns or counties of up to 100% of the cost of initial signing of snowmobile routes which connect authorized trails or which offer entrance to or exit from trails leading to such municipalities. Aid may be provided under this subdivision to cities, villages, towns and counties for up to 100% of the cost of placing signs developed under s. 350.108 (1) (b) which briefly explain the intoxicated snowmobiling law along snowmobile routes. Applications and documentation shall be submitted to the department by April 15 of each year on forms prescribed by departmental rule.

350.12(4)(b)4. 4. For the maintenance, rehabilitation and development of snowmobile trails and areas on state lands and for major rehabilitation of snowmobile bridges, 100% of the actual cost for development and rehabilitation and 100% of the actual cost of maintaining the trails per year up to the per mile per year maximum specified under subd. 1. Qualifying trails are those approved by the board. Trail routes, sizes and specifications shall be prescribed only by the board.

350.12(4)(bc) (bc) Development costs. For the purposes of par. (b) (intro.), 1. and 4., development includes the following:

350.12(4)(bc)1. 1. The purchase of land in fee simple.

350.12(4)(bc)2. 2. The acquisition of interests in land by lease, easement, permit, or other agreement if the term of the acquisition is for a period of 3 years or longer.

350.12(4)(bd) (bd) Match for stewardship funding. Moneys obligated from the appropriation account under s. 20.866 (2) (ta) for a project under par. (b) shall be limited to no more than 80 percent of the cost of the project. The county, city, village, or town receiving the aid is responsible for the remainder of the project cost.

350.12(4)(be) (be) Maintenance costs. In addition to paying for trail maintenance costs, payments received for maintenance under par. (b) 1. or 4., par. (bg) or (bm) may be used for any of the following:

350.12(4)(be)1. 1. The purchase of liability insurance.

350.12(4)(be)2. 2. The acquisition of interests in land, by lease, easement, permit or other agreement if the term of the acquisition is for a period of less than 3 years.

350.12(4)(bg) (bg) Supplemental trail aids; funding.

350.12(4)(bg)1.1. Of the moneys appropriated under s. 20.370 (5) (cs), the department shall make available in fiscal year 2001-02 and each fiscal year thereafter an amount equal to the amount calculated for the applicable fiscal year under s. 25.29 (1) (d) 2m. b. or 3. b. to make payments to the department or a county under par. (bm) for trail maintenance costs incurred in the previous fiscal year that exceed the maximum specified under par. (b) 1. before expending any of the amount for the other purposes specified in par. (b).

350.12(4)(bg)2. 2. For fiscal year 2011-12, and for each fiscal year thereafter, the department shall calculate an amount equal to the number of trail use stickers issued under sub. (3j) in the previous fiscal year multiplied by $32 and shall credit this amount to the appropriation account under s. 20.370 (5) (cw). From the appropriation account under s. 20.370 (5) (cw), the department shall make payments to the department or a county for the purposes specified in par. (b). The department shall make payments under par. (bm) for trail maintenance costs that were incurred in the previous fiscal year and that exceed the maximum specified under par. (b) 1. before making payments for any of the other purposes specified in par. (b).

Effective date text 2. a. For fiscal years 2011-12 to 2015-16 and for fiscal years 2020-21 and for each fiscal year thereafter, the department shall calculate an amount equal to the number of trail use stickers issued under sub. (3j) in the previous fiscal year multiplied by $32 and shall credit this amount to the appropriation account under s. 20.370 (5) (cw). From the appropriation account under s. 20.370 (5) (cw), the department shall make payments to the department or a county for the purposes specified in par. (b). The department shall make payments under par. (bm) for trail maintenance costs that were incurred in the previous fiscal year and that exceed the maximum specified under par. (b) 1. before making payments for any of the other purposes specified in par. (b).

350.12 Note b. For fiscal years 2016-17 to 2019-20, the department shall calculate an amount equal to the number of trail use stickers issued under sub. (3j) in the previous fiscal year to owners of snowmobiles that are exempt from registration under sub. (2) multiplied by $47 and shall credit this amount to the appropriation account under s. 20.370 (5) (cw). From the appropriation account under s. 20.370 (5) (cw), the department shall make payments to the department or a county for the purposes specified in par. (b). The department shall make payments under par. (bm) for trail maintenance costs that were incurred in the previous fiscal year and that exceed the maximum specified under par. (b) 1. before making payments for any of the other purposes specified in par. (b).

350.12(4)(bm) (bm) Supplemental trail aids; eligibility. A county or the department shall be eligible for payments under par. (bg) for a given fiscal year if it applies for the aid and if all of the following apply:

350.12(4)(bm)1. 1. The actual cost incurred by the department or the county in maintaining its trails that are qualified under par. (b) 1. or 4. in the previous fiscal year exceeds the maximum of $250 per mile per year under par. (b) 1.

350.12(4)(bm)2. 2. Of the actual cost incurred by the department or the county in maintaining its trails that are qualified under par. (b) 1. or 4. for the fiscal year applicable under subd. 1., the actual cost incurred in grooming the trails exceeds a maximum of $150 per mile per year.

350.12(4)(bn) (bn) Supplemental trail aids; payments. Each county shall submit its application for aid under par. (bm) before the August 1 immediately following June 30 of the fiscal year for which the county is applying. Before the September 15 immediately following the date of application, the department shall make an initial payment to each county that is equal to 50 percent of the amount applied for. After determining under pars. (bg) and (bm) the total amounts due all counties, the department shall notify each county, before the December 1 immediately following the date of the initial payment, of the balance still owing. If the department determines that the total amount for which the county is eligible is less than the amount applied for, the department shall deduct the difference from the balance paid to the county.

350.12(4)(br) (br) Supplemental trail aids; insufficient funding. If the aid that is payable to counties and to the department under par. (bm) exceeds the moneys available under par. (bg), the department may prorate the payments or may request the joint committee on finance to take action under s. 13.101. The requirement of a finding of emergency under s. 13.101 (3) (a) 1. does not apply to such a request.

350.12(4)(c) (c)

350.12(4)(c)1.1. Any moneys appropriated under s. 20.370 (1) (mq), (3) (aq) or (9) (mw) that lapse shall revert to the snowmobile account in the conservation fund.

350.12(4)(c)2. 2. If any moneys appropriated under s. 20.370 (9) (mu) lapse, a portion of those moneys shall revert to the snowmobile account in the conservation fund. The department shall calculate that portion by multiplying the total amount lapsing from the appropriation by the same percentage the department used for the fiscal year to determine the amount to be expended under the appropriation for snowmobile registration.

350.12(5) (5) Registration decals and trail use stickers to be displayed.

350.12(5)(a)(a) The owner of the snowmobile shall attach the registration decals to the snowmobile in a prominent place, and shall maintain the registration decals in a legible condition at all times. Decals shall be not larger than 3 inches in height and 6 inches in width. Registration decals are to be applied on both sides of the cowling of the snowmobile. The owner of the snowmobile shall attach the trail use sticker to the snowmobile in the manner promulgated by rule by the department.

350.12(5)(b) (b) The registration certificate or, for an owner who purchased a snowmobile and who has received a validated registration receipt but who has not yet received the registration certificate, the validated registration receipt shall be in the possession of the person operating the snowmobile at all times.

350.12(5)(c) (c) The registration certificate or, for an owner who purchased a snowmobile and who has received a validated registration receipt but who has not yet received the registration certificate, the validated registration receipt shall be exhibited, upon demand, by the operator of the snowmobile for inspection by any person authorized to enforce this section as provided under s. 350.17 (1) and (3).

350.12(5)(cm) (cm) A person may operate a snowmobile without having the registration decals displayed as provided under par. (a) if the owner has received a validated registration receipt and if the operator of the snowmobile complies with pars. (b) and (c).

350.12(5)(d) (d) At the end of the registration period the department shall send the owner of each snowmobile a renewal application. The owner shall sign the renewal application and return or present the application and the proper fee to the department or present the application and fee to an agent appointed under sub. (3h) (a) 3.

350.12(5)(e) (e) This subsection does not apply to any snowmobile to which a reflectorized plate is attached as required under sub. (3) (c) 3.

350.12(6) (6) Change of address. Whenever the owner of a registered snowmobile changes his or her address, the owner shall within 15 days thereafter notify the department in writing of the new address and of the registration numbers awarded to the owner. At the same time the owner shall endorse the new address on the owner's registration certificates.

350.12(7) (7) Sales and use taxes. The department shall collect sales and use taxes due under s. 77.61 (1) on any snowmobile registered under this section and the report in respect to those taxes. The department shall use collection and accounting methods approved by the department of revenue.

350.12 History History: 1971 c. 211, 277; 1973 c. 298; 1975 c. 39 ss. 693g to 693m, 734; 1975 c. 224; 1977 c. 29, 402; 1979 c. 32; 1979 c. 34 ss. 1072, 2102 (39) (a); 1979 c. 221; 1981 c. 20, 294, 295; 1983 a. 27 ss. 1709, 1710, 2202 (38); 1983 a. 36, 405; 1985 a. 29 s. 3202 (39); 1985 a. 68, 322; 1985 a. 332 ss. 211, 253; 1987 a. 27, 129, 399; 1989 a. 31, 270, 336; 1991 a. 39, 269, 316; 1993 a. 16, 405, 436; 1995 a. 27, 225; 1997 a. 27, 237; 1999 a. 9; 2001 a. 16; 2003 a. 166, 321; 2005 a. 25, 481; 2007 a. 226; 2011 a. 32, 257; 2013 a. 20, 142.



350.122 Lac du Flambeau registration program.

350.122  Lac du Flambeau registration program.

350.122(1)(1)  Definitions. In this section:

350.122(1)(a) (a) "Band" means the Lac du Flambeau band of Lake Superior Chippewa.

350.122(1)(b) (b) "Reservation" means the territory within the boundaries of the Lac du Flambeau reservation that were in existence on April 10, 1996.

350.122(2) (2) Authorization for issuance. The band may issue registration certificates for public use or private use for snowmobiles that are equivalent to the registration certificates for public use or private use that are issued by the department. The band may not register snowmobiles as antiques and may not issue registration certificates to political subdivisions of this state. The band may renew and transfer a registration certificate that it or the department has issued. The band may issue duplicates of only those registration certificates that it issues under this section.

350.122(3) (3) Requirements for issuance; fees; periods of validity.

350.122(3)(a)(a) For issuing or renewing any registration certificate under this section, the band shall collect the same fee that would be collected for the equivalent registration certificate under s. 350.12 (3) (a). For transferring a registration certificate under this section, the band shall collect the same fee that would be collected for the transfer under s. 350.12 (3) (a) 3. For issuing a duplicate registration certificate under this section, the band shall collect the same fee that would be collected for the duplicate under s. 350.12 (3) (e).

350.122(3)(b) (b) The band may not issue, renew or otherwise process registration certificates under this section in conjunction with discount coupons or as part of a promotion or other merchandising offer.

350.122(3)(c) (c) For a registration certificate issued, transferred or renewed under this section, the period of validity shall be the same as it would be for the equivalent registration certificate under s. 350.12 (3) (a).

350.122(3)(d) (d) The band may issue, renew or otherwise process registration certificates under this section only to persons who appear in person on the reservation.

350.122(4) (4) Requirements for registration: procedures, applications and decals.

350.122(4)(a)(a) The band shall use registration applications and certificates that are substantially similar to those under s. 350.12 with regard to length, legibility and information content.

350.122(4)(b) (b) The band shall use registration decals that are substantially similar to those under s. 350.12 with regard to color, size, legibility, information content, and placement on the snowmobile.

350.122(4)(c) (c) The band shall use a sequential numbering system that includes a series of letters or initials that identify the band as the issuing authority.

350.122(4)(d) (d) The band shall establish procedures that are substantially similar to the procedures specified in s. 350.12 (3) (a) 2., 3. and 4., (5) (d) and (6) and to the procedures to be used for validating applications for purposes of s. 350.12 (5) (b) and (c).

350.122(5) (5) Registration information; records; tax collection.

350.122(5)(a)(a) The band shall provide registration information to the state in one of the following ways:

350.122(5)(a)1. 1. By transmitting all additions, changes or deletions of registration information to persons identified in the agreement described under sub. (6), for incorporation into the registration records of this state, within one working day after the addition, change or deletion.

350.122(5)(a)2. 2. By establishing a 24-hour per day data retrieval system, consisting of either a law enforcement agency with 24-hour per day staffing or a computerized data retrieval system to which law enforcement officials of this state have access at all times.

350.122(5)(b) (b) Before June 1 annually, the band shall submit a report to the department notifying it of the number of each type of registration certificate that the band issued, transferred or renewed for the period beginning on April 1 of the previous year and ending on March 31 of the year in which the report is submitted.

350.122(5)(c) (c) For law enforcement purposes, the band shall make available for inspection by the department during normal business hours the band's records of all registration certificates issued, renewed or otherwise processed, including copies of all applications made for certificates.

350.122(5)(d) (d) The band shall ensure that a record of each registration certificate issued, renewed or otherwise processed under this section, including a copy of each application made, is retained for at least 2 years after the date of expiration of the certificate.

350.122(5)(e) (e) The band shall collect the sales and use taxes due under s. 77.61 (1) on any snowmobile registered under this section and make the report in respect to those taxes. The band shall use collection and accounting methods approved by the department of revenue. On or before the 15th day of each month, the band shall pay to the department of revenue all taxes that the band collected in the previous month.

350.122(6) (6) Applicability. This section does not apply unless the department and the band have in effect a written agreement under which the band agrees to comply with subs. (2) to (5) and that contains all of the following terms:

350.122(6)(a) (a) The manner in which the band will limit its treaty-based right to fish outside the reservation.

350.122(6)(b) (b) A requirement that the fees collected by the band under sub. (3) be used only for a program for registering snowmobiles, for regulating snowmobiles and snowmobiling and for providing snowmobile trails, and snowmobile facilities.

350.122 History History: 1997 a. 27.



350.125 Completion of application for registration by snowmobile dealers.

350.125  Completion of application for registration by snowmobile dealers.

350.125(1)(1)

350.125(1)(a)(a) When a snowmobile dealer sells a snowmobile, the dealer, at the time of sale, shall require the buyer to complete an application for an original registration certificate, collect the required fee, and do one of the following:

350.125(1)(a)1. 1. Mail the application and fee to the department no later than 5 days after the date of sale and furnish the buyer with a validated registration receipt.

350.125(1)(a)2. 2. Use the expedited service under s. 350.12 (3h) (ag) as an agent of the department.

350.125(1)(ag) (ag) The department shall provide combination application and receipt forms to be used by the dealer.

350.125(1)(ar) (ar) No snowmobile dealer may charge an additional fee to the buyer for performing the service required under this subsection unless the dealer uses the expedited service specified in s. 350.12 (3h) (ag). No snowmobile dealer may perform this service for a registration under s. 350.122.

350.125(1)(b) (b) When a snowmobile dealer sells a snowmobile to a person from another state who wishes to register the snowmobile in his or her home state or to a person who wishes to register the snowmobile under s. 350.122, the dealer shall, at the time of sale, complete an application for a registration certificate and indicate on the application that the snowmobile is to be registered in another state or under s. 350.122 and mail one copy to the department no later than 14 days after the date of sale, furnish the buyer with one copy and retain one copy for the dealer's records.

350.125(2) (2) Every dealer shall maintain, for one year, a record in the form prescribed by the department for each new snowmobile sold. These records shall be open to inspection by the department.

350.125 History History: 1973 c. 298; 1975 c. 230, 399, 421; 1977 c. 402; 1981 c. 295; 1997 a. 27; 2001 a. 16; 2005 a. 25.



350.13 Uniform trail signs and standards.

350.13  Uniform trail signs and standards. The department of natural resources in cooperation with the department of transportation, after public hearing, shall promulgate rules to establish uniform trail and route signs and standards relating to operation thereon as authorized by law. The authority in charge of the maintenance of the highway may place signs on highways under its jurisdiction where authorized snowmobile trails cross. These signs must be of a type approved by the department of natural resources and the department of transportation.

350.13 History History: 1971 c. 40 s. 93; 1971 c. 277; 1973 c. 298; 1989 a. 31; 1991 a. 39.



350.135 Interferences with uniform trail signs and standards prohibited.

350.135  Interferences with uniform trail signs and standards prohibited.

350.135(1) (1) No person may intentionally remove, damage, deface, move or obstruct any uniform snowmobile trail sign or standard or intentionally interfere with the effective operation of any uniform snowmobile trail sign or standards if the sign or standard is legally placed by the state, any municipality or any authorized individual. This subsection does not apply to an authorized individual who removes or moves any uniform snowmobile trail sign or standard from his or her own property.

350.135(2) (2) No person may possess any uniform snowmobile trail sign or standard of the type established by the department for the warning, instruction or information of the public, unless he or she obtained the uniform snowmobile trail sign or standard in a lawful manner. Possession of a uniform snowmobile trail sign or standard creates a rebuttable presumption of illegal possession.

350.135 History History: 1981 c. 295; 1993 a. 119.



350.137 Uniform snowmobile rail crossing standards.

350.137  Uniform snowmobile rail crossing standards.

350.137(1)(1) The department, after having consulted with each rail authority, as defined in s. 350.138 (1) (b), in this state, that has furnished the department with the information required under s. 350.138 (2m), an established snowmobile association that represents snowmobile clubs, as defined in s. 350.138 (1) (e), in this state, and the office of the commissioner of railroads, shall promulgate rules to establish uniform maintenance standards and uniform design and construction standards for snowmobile rail crossings under ss. 350.138 and 350.139.

350.137(2) (2) The maintenance standards shall include requirements for the marking of snowmobile rail crossings and for the maintenance of adequate drainage of railroad rights-of-way. The design and construction standards shall include a list and a description of the frequency and speed of railroad trains and railroad track equipment and the types of railroad tracks, embankments, ditches, snowmobile trail alignments and other configurations that do any of the following:

350.137(2)(a) (a) Preclude the use of a proposed site for a snowmobile rail crossing because the site would be unsafe due to poor visibility of an approaching railroad train or railroad track equipment from the position of a snowmobile operator who is stopped on the approach to the proposed crossing.

350.137(2)(b) (b) Make it difficult to construct a snowmobile rail crossing at a proposed site because of steep embankments or irregular terrain near the railroad track.

350.137 History History: 1993 a. 120; 2001 a. 14; 2011 a. 101.



350.138 Snowmobile rail crossings requiring permits.

350.138  Snowmobile rail crossings requiring permits.

350.138(1)(1)  Definitions. In this section:

350.138(1)(a) (a) "Established snowmobile rail crossing" has the meaning given in s. 350.139 (1) (a).

350.138(1)(b) (b) "Rail authority" means a rail transit body or a railroad corporation.

350.138(1)(c) (c) "Rail transit body" means any transit or transportation commission or authority or public corporation established by law or by interstate compact to provide rail service.

350.138(1)(d) (d) "Snowmobile alliance" means an organization that consists of or represents any combination of 2 or more snowmobile clubs or counties.

350.138(1)(e) (e) "Snowmobile club" means an organization that meets at least 3 times a year, that has at least 10 members, that promotes snowmobiling and that participates in the department's program under s. 350.12 (4) (b) 2.

350.138(1)(f) (f) "Snowmobile organization" means a snowmobile club, a snowmobile alliance or a county.

350.138(2) (2) Permit required. No person may construct a snowmobile rail crossing that is not located on a railroad crossing of a highway or street unless the person is a snowmobile organization and has a permit issued under this section. No person may maintain a snowmobile rail crossing that is not located on a railroad crossing of a highway or street unless the person is a snowmobile organization and either the person has a permit issued under this section or the snowmobile rail crossing is an established snowmobile rail crossing. In order to obtain a permit required under this section, a snowmobile organization shall apply to the department. A separate permit is required for each snowmobile rail crossing subject to this section.

350.138(2m) (2m) Designation of agents. Each rail authority with rail lines in this state shall furnish the department with the name and address of an agent who is authorized on behalf of the rail authority to receive copies of snowmobile crossing permit applications filed with the department. A rail authority that has rail lines in this state on September 1, 2001, shall furnish this information to the department within 30 days of September 1, 2001.

350.138(3) (3) Procedures for permit application. An application submitted under sub. (2) shall include adequate descriptions and drawings showing the proposed location of the snowmobile rail crossing, the design of the snowmobile rail crossing, and the location of snowmobile trails that connect with the snowmobile rail crossing. The department shall, upon receipt of an application submitted under sub. (2), send a copy of the application to the agent designated under sub. (2m) for the applicable rail authority and shall, immediately thereafter, send notice to the applicant that a copy of the application was sent to the designated agent. The notice to the applicant must include the name and address of the designated agent to whom the department sent a copy of the application. The department may reject an application within 15 days after it is submitted if the application is incomplete or is not sufficiently detailed to determine whether to approve or deny the application.

350.138(4) (4) Permit application approval and denials.

350.138(4)(a)(a) Except as provided under par. (d), the department shall approve an application submitted under sub. (2) within 90 days after sending a copy of the application to the rail authority's designated agent under sub. (3) if the department determines that all of the following conditions have been met:

350.138(4)(a)1. 1. Within 30 days after the date on which the department sent a copy of the application to the applicable rail authority, the applicant provided to the applicable rail authority a written offer to discuss the advisability and feasibility of the proposed rail crossing.

350.138(4)(a)2. 2. The applicant furnished the department with a copy of the written offer provided to the applicable rail authority under subd. 1.

350.138(4)(a)3. 3. The rail authority did not file an objection with the department to the application within 60 days after receiving notice under sub. (3) or did not object, within that period, to a modification of the application as agreed to by the rail authority and the applicant.

350.138(4)(a)4. 4. The application complies with the rules promulgated under s. 350.137.

350.138(4)(b) (b) The department shall hold a hearing on the application if the conditions under par. (a) 1., 2., and 4. are met, if the rail authority files with the department an objection to the application within 60 days after receiving notice under sub. (3), and if the objection contains all of the following:

350.138(4)(b)1. 1. A statement that, after discussing the advisability and feasibility of the proposed rail crossing with the applicant in good faith, the rail authority opposes the application.

350.138(4)(b)2. 2. A statement of the basis for the rail authority's objection.

350.138(4)(c) (c) The department shall give notice of any hearing scheduled under par. (b) to the applicant, to the applicable rail authority, and to the office of the commissioner of railroads. The hearing shall be a contested case hearing under ch. 227. The department's order issuing or denying a permit is a final order subject to judicial review under ch. 227.

350.138(4)(d) (d) The department shall issue a permit to the applicant after a hearing under par. (b), and after giving substantial weight to the testimony or report given under s. 195.03 (30), if the department finds that the proposed snowmobile crossing is advisable and feasible. In making its finding, the department shall consider, but not be limited to, all of the following factors:

350.138(4)(d)1. 1. Whether the proposed snowmobile rail crossing could pose a substantial danger to public safety.

350.138(4)(d)2. 2. Whether a snowmobile rail crossing that is located near the proposed snowmobile rail crossing provides an adequate crossing for snowmobiles.

350.138(4)(d)3. 3. Whether the proposed snowmobile rail crossing would have a substantial adverse effect on railroad operations.

350.138(4)(d)4. 4. Whether the proposed snowmobile rail crossing conforms with the requirements of the rules promulgated under s. 350.137.

350.138(4)(e) (e) If the department issues a permit to an applicant under this section, the rail authority shall construct that portion of the snowmobile rail crossing that is on the track and that portion that extends outward 4 feet from each outer rail.

350.138(5) (5) Charges.

350.138(5)(a)(a) The department may charge an initial application fee not to exceed $150 for the costs of reviewing a permit application under sub. (4). If the department charges the fee, the applicant must include the fee with the permit application.

350.138(5)(b) (b) Except as provided under par. (c), if the department issues a permit to an applicant under this section, the applicant shall pay the rail authority $1,500 within 30 days after the date on which the permit is issued, to compensate the rail authority for the cost of constructing the snowmobile rail crossing and to pay for the use of the snowmobile rail crossing by snowmobile operators.

350.138(5)(c) (c) Biennially, beginning on January 1, 2004, the department shall adjust the fee under par. (b) by a percentage that is equal to the percentage change in the U.S. consumer price index for all urban consumers, U.S. city average, for the 24-month period ending on December 31 of the previous calendar year.

350.138(6) (6) Liability insurance. The department shall require a snowmobile organization to maintain in effect liability insurance to indemnify the applicable rail authority for damages resulting from the design, construction, maintenance, existence, or use of a snowmobile rail crossing for which a permit is issued under this section, except that the department may not require the snowmobile organization to maintain in effect liability insurance to indemnify the applicable rail authority for injuries sustained by a person engaged in a recreational activity, if the rail authority would be immune from liability for those injuries under s. 895.52. Regardless of the number of snowmobile rail crossings that the snowmobile organization maintains under this section and s. 350.139, the amount of the liability insurance that is required to be maintained under this subsection shall be at least $2,000,000 for each snowmobile organization. The snowmobile organization shall designate the applicable rail authority as a named insured on the policy. Any liability insurance that is required under this subsection for the purpose of indemnifying a rail authority that is a rail transit body shall also indemnify the owners and operators of any railroad using the tracks of the rail transit body. Annually, beginning on December 1, 2001, each snowmobile organization that is required to maintain liability insurance under this subsection shall furnish proof of that insurance to the applicable rail authority and to the department.

350.138(7) (7) Rights-of-way. For each application approved under sub. (4), the applicable rail authority shall give the snowmobile organization access to any right-of-way that the rail authority may have to permit the snowmobile organization to construct and maintain the snowmobile rail crossing.

350.138(8) (8) Revocation of permits. The department may revoke a permit that it issued if the department determines that the snowmobile rail crossing is not constructed or maintained in compliance with the rules promulgated under s. 350.137. The department shall revoke a permit that it issued if the snowmobile organization does not maintain any liability insurance that is required under sub. (6) or the snowmobile rail crossing is not maintained for use by snowmobiles for at least 5 winters in any 10-year period. The 10-year period for purposes of this subsection shall begin on the first December 15 following the date of the issuance of the permit.

350.138(9) (9) Inspection authorized. The department or the office of the commissioner of railroads may inspect the site of a proposed snowmobile rail crossing or the site of a snowmobile rail crossing for which a permit has been issued to determine whether there are grounds to refuse to issue a permit under sub. (4) or to revoke a permit under sub. (8).

350.138 History History: 1993 a. 120; 2001 a. 14.



350.139 Established snowmobile rail crossings.

350.139  Established snowmobile rail crossings.

350.139(1)(1)  Definitions. In this section:

350.139(1)(a) (a) "Established snowmobile rail crossing" means a snowmobile rail crossing that has been used by snowmobiles, or maintained by a snowmobile organization for use by snowmobiles, for at least 5 winters of the last 10 years.

350.139(1)(b) (b) "Rail authority" has the meaning given in s. 350.138 (1) (b).

350.139(1)(c) (c) "Rail transit body" has the meaning given in s. 350.138 (1) (c).

350.139(1)(d) (d) "Snowmobile organization" has the meaning given in s. 350.138 (1) (f).

350.139(2) (2) No permit required. An established snowmobile rail crossing does not require a permit under s. 350.138.

350.139(3) (3) Charges prohibited. Neither the department nor a rail authority may charge a fee or any other amount for the use of an established snowmobile rail crossing or for the use of a right-of-way for the established snowmobile rail crossing, unless otherwise agreed upon by the rail authority and a snowmobile organization.

350.139(4) (4) Use and maintenance requirements. The department shall require a snowmobile organization that uses or maintains any part of an established snowmobile rail crossing to do all of the following:

350.139(4)(a) (a) Maintain that portion of the established snowmobile rail crossing that is outside of the portion of the snowmobile rail crossing that extends outward 4 feet from each outer rail.

350.139(4)(b) (b) Maintain in effect liability insurance to indemnify the applicable rail authority for damages resulting from the design, construction, maintenance, existence, or use of the established snowmobile rail crossing, except that the department shall not require the snowmobile organization to maintain in effect liability insurance to indemnify the applicable rail authority for injuries sustained by a person engaged in a recreational activity, if the rail authority would be immune from liability for those injuries under s. 895.52. Regardless of the number of established snowmobile rail crossings and snowmobile rail crossings under s. 350.138 that each snowmobile organization maintains, the amount of the liability insurance that is required to be maintained under this paragraph shall be at least $2,000,000 for each snowmobile organization. The snowmobile organization shall designate the applicable rail authority as a named insured on the policy. Any liability insurance that is required under this paragraph for the purpose of indemnifying a rail authority that is a rail transit body shall also indemnify the owners and operators of any railroad using the tracks of the rail transit body. Annually, beginning on December 1, 2001, each snowmobile organization that is required to maintain liability insurance under this paragraph shall furnish proof of that insurance to the applicable rail authority and to the department.

350.139(5) (5) Inspection authorized. The department or the office of the commissioner of railroads may inspect an established snowmobile rail crossing to determine whether the snowmobile organization maintaining the crossing is in compliance with the requirements imposed under sub. (4).

350.139 History History: 1993 a. 120; 2001 a. 14.



350.1395 Snowmobile rail crossings; closing and removal; review of rail authorities; insurance rules.

350.1395  Snowmobile rail crossings; closing and removal; review of rail authorities; insurance rules.

350.1395(1)(1)  Definitions. In this section:

350.1395(1)(b) (b) "Rail authority" has the meaning given in s. 350.138 (1) (b).

350.1395(1)(c) (c) "Snowmobile organization" has the meaning given in s. 350.138 (1) (f).

350.1395(2) (2) Closing of crossings.

350.1395(2)(a)(a) A rail authority may close or remove a snowmobile rail crossing if it enters into a written agreement with a snowmobile organization that holds a permit under s. 350.138 or that maintains an established snowmobile rail crossing under s. 350.139 under which the snowmobile organization agrees to allow the rail authority to close or remove the snowmobile rail crossing. Each rail authority that enters into a written agreement with a snowmobile organization under this paragraph to close or remove a snowmobile rail crossing shall notify the department of the agreement and that the snowmobile rail crossing has been closed or removed.

350.1395(2)(b) (b)

350.1395(2)(b)1.1. A rail authority may petition the department to authorize the rail authority to close or remove a snowmobile rail crossing. The rail authority may file a petition under this subdivision without requesting or obtaining a written agreement from the snowmobile organization to close or remove the snowmobile rail crossing.

350.1395(2)(b)2. 2. The department shall hold a hearing on a petition filed under subd. 1. after giving notice of the hearing to the rail authority, the snowmobile organization, and the office of the commissioner of railroads. The hearing shall be a contested case hearing under ch. 227. The department's order shall be a final order subject to judicial review under ch. 227.

350.1395(2)(b)3. 3. The department shall grant a rail authority's petition under subd. 2. to close or remove a snowmobile rail crossing if, after a hearing under subd. 2., and after giving substantial weight to the office of the commissioner of railroads' testimony or report given under s. 195.03 (30) (b), the department finds that any of the following applies:

350.1395(2)(b)3.a. a. The snowmobile rail crossing has not been maintained for use for at least 5 winters in the 10 years preceding the year in which the petition was filed.

350.1395(2)(b)3.b. b. The snowmobile rail crossing poses a substantial danger to public safety.

350.1395(2)(b)3.c. c. Another snowmobile rail crossing is located near the snowmobile rail crossing that is the subject of the petition and the other snowmobile rail crossing provides a crossing for snowmobiles that is adequate and accessible.

350.1395(2)(b)3.d. d. The snowmobile rail crossing has a substantial adverse effect on the operations of the rail authority.

350.1395(3) (3) Review of actions of rail authority. A snowmobile organization may request the department to review any failure of a rail authority, and a rail authority may request the department to review any failure of a snowmobile organization, to comply with s. 350.138 or 350.139, this section, or rules promulgated under these sections or s. 350.137. The department shall decide the matter after notice and a contested case hearing. If the department finds that the rail authority or snowmobile organization failed to comply with s. 350.138 or 350.139, this section, or rules promulgated under these sections or s. 350.137, the department shall issue an order directing the rail authority or snowmobile organization to take appropriate action in order to comply with that section. The order issued by the department is a final order of the department subject to judicial review under ch. 227.

350.1395(4) (4) Rules for liability insurance.

350.1395(4)(a)(a) The department may promulgate rules to increase the minimum amounts of liability insurance required under ss. 350.138 (6) and 350.139 (4) (b) based on the need for, and the availability and affordability of, such insurance.

350.1395(4)(b) (b) The department may not promulgate a rule under this subsection without first consulting with each rail authority in this state that has furnished the department with the information required under s. 350.138 (2m), an established snowmobile association that represents snowmobile clubs, as defined in s. 350.138 (1) (e), in this state, and the office of the commissioner of railroads.

350.1395 History History: 1993 a. 120; 2001 a. 14, 104.



350.14 Duties of snowmobile recreational council.

350.14  Duties of snowmobile recreational council.

350.14(1)(1) The snowmobile recreational council shall carry out studies and make recommendations to the legislature, governor, department of natural resources and department of transportation on all matters related to this chapter or otherwise affecting snowmobiles and snowmobiling.

350.14(2) (2) The department shall prepare written minutes of each meeting of the snowmobile recreational council and shall make them available to any interested party upon request.

350.14 History History: 1971 c. 277; 1991 a. 39.



350.145 Recommendations of the snowmobile recreational council.

350.145  Recommendations of the snowmobile recreational council.

350.145(1)(1)  Procedure required. To assist the snowmobile recreational council in performing its duty to make recommendations under s. 350.14 (1), the department and the snowmobile recreational council shall follow the procedures under sub. (2).

350.145(2) (2) Recommendations for rules.

350.145(2)(a)(a) The department shall distribute any rule that it is proposing and that affects snowmobiles or snowmobiling to each member of the snowmobile recreational council for his or her review and comment at least 20 days before the notice stating that the proposed rule is in final draft form is submitted to the legislature in the manner provided under s. 227.19 (2). A member of the snowmobile recreational council may submit his or her written comments on the proposed rule to the department.

350.145(2)(b) (b) The department shall include in the report required under s. 227.19 (3) the written comments that it receives under par. (a).

350.145(3) (3) Recommendations for executive budget bill.

350.145(3)(a)(a)

350.145(3)(a)1.1. Before June 30 of each even-numbered year, the department shall consult with the snowmobile recreational council on the proposed changes for the succeeding biennium in the appropriations and laws that affect snowmobiles and snowmobiling.

350.145(3)(a)2. 2. A member of the snowmobile recreational council may submit before August 1 of the even-numbered year his or her written comments on the proposed changes specified in subd. 1. to the secretary of natural resources.

350.145(3)(b) (b) The secretary of natural resources shall submit any written comments that the secretary receives under par. (a) 2. to the natural resources board and to the secretary of administration with the department's submission of its budget report under s. 16.42.

350.145(3)(c) (c) Before March 1 of each odd-numbered year, the snowmobile recreational council shall meet and review the provisions that are included in the executive [budget] bill or bills and that affect snowmobiles and snowmobiling. A member of the snowmobile recreational council may submit his or her written comments on these provisions to the secretary of natural resources before March 10 of each odd-numbered year.

350.145(3)(d) (d) The secretary shall submit the written comments that he or she receives under par. (a) 2. or (c) before March 10 of the odd-numbered year to the cochairpersons of the joint committee on finance before March 15 of that odd-numbered year.

350.145 History History: 1991 a. 39.



350.15 Accidents and accident reports.

350.15  Accidents and accident reports.

350.15(2) (2)  Duty to render aid. Insofar as the operator is capable of doing, the operator of a snowmobile involved in a snowmobile accident shall render to other persons affected thereby such assistance as is practicable and necessary to save them from or minimize any danger caused by the accident and shall give his or her name and address and identification of his or her snowmobile to any person injured and to the owner of any property damaged in the accident.

350.15(3) (3) Duty to report.

350.15(3)(a)(a) If a snowmobile accident results in the death of any person, or in an injury that requires the treatment of a person by a physician, the operator of each snowmobile involved in the accident shall give notice of the accident to a conservation warden or local law enforcement officer as soon as possible and, within 10 days after the accident, shall file a written report of the accident with the department on the form prescribed by it.

350.15(3)(b) (b) If the operator of a snowmobile is physically incapable of making the report required by this subsection and there was another occupant on the snowmobile at the time of the accident capable of making the report that other occupant shall make such report.

350.15(4) (4) Reports not used as evidence. No report required by this section to be filed with the department shall be used as evidence in any trial, civil or criminal, arising out of an accident, except that the department shall furnish upon demand of any person who has or claims to have made such a report, or upon demand of any court, a certificate showing that a specified accident report has or has not been made to the department solely to prove a compliance or a failure to comply with the requirement that such a report be made.

350.15(5) (5) Investigations.

350.15(5)(a)(a) The department shall investigate any snowmobile accident that results in the death of any person.

350.15(5)(b) (b) The department may investigate any snowmobile accident that results in an injury that requires the treatment of a person by a physician.

350.15(6) (6) Exception. This section does not apply to snowmobile accidents that occur during a sanctioned race or derby.

350.15 History History: 1971 c. 277; 1983 a. 27; 1987 a. 403; 1989 a. 31; 1991 a. 316; 2003 a. 166.

350.15 AnnotationReports under sub. (3) are not confidential documents. 76 Atty. Gen. 56.



350.155 Coroners and medical examiners to report; require blood specimen.

350.155  Coroners and medical examiners to report; require blood specimen.

350.155(1) (1) Every coroner or medical examiner shall on or before the 10th day of each month report in writing to the department the death of any person within the coroner's or medical examiner's jurisdiction during the preceding calendar month as the result of an accident involving a snowmobile and the circumstances of such accidents.

350.155(2) (2) In cases of death involving a snowmobile in which the decedent died within 6 hours of the time of the accident, a blood specimen of at least 10 cc. shall be withdrawn from the body of the decedent within 12 hours after death, by the coroner or medical examiner or by a physician so designated by the coroner or medical examiner or by a qualified person at the direction of such physician. All funeral directors shall obtain a release from the coroner or medical examiner prior to proceeding with embalming any body coming under the scope of this section. The blood so drawn shall be forwarded to a laboratory approved by the department of health services for analysis of the alcoholic content of such blood specimen. The coroner or medical examiner causing the blood to be withdrawn shall be notified of the results of each analysis made and shall forward the results of each such analysis to the department of health services. The department of health services shall keep a record of all such examinations to be used for statistical purposes only. The cumulative results of the examinations, without identifying the individuals involved, shall be disseminated and made public by the department of health services. The department shall reimburse coroners and medical examiners for the costs incurred in submitting reports and taking blood specimens and laboratories for the costs incurred in analyzing blood specimens under this section.

350.155 History History: 1973 c. 298; 1975 c. 39 s. 732 (2); 1975 c. 199; 1983 a. 485; 1991 a. 316; 1995 a. 27 s. 9126 (19); 2007 a. 20 s. 9121 (6) (a).



350.17 Enforcement.

350.17  Enforcement.

350.17(1)(1) Any officer of the state traffic patrol under s. 110.07 (1), inspector under s. 110.07 (3), warden of the department under s. 23.10, county sheriff or municipal peace officer may enforce the provisions of this chapter.

350.17(2) (2) No person operating a snowmobile shall refuse to stop after being requested or signaled to do so by a law enforcement officer or a commission warden, as defined in s. 939.22 (5).

350.17(3) (3) Notwithstanding subs. (1) and (2), no law enforcement officer may stop a snowmobile operator for a violation of a statutory provision under this chapter or a rule promulgated or an ordinance adopted under this chapter unless the law enforcement officer has reasonable cause to believe the snowmobile operator has committed such a violation.

350.17 History History: 1971 c. 277; 1989 a. 31; 2007 a. 27.

350.17 Cross-reference Cross-reference: See s. 23.50 concerning enforcement procedures.



350.18 Local ordinances.

350.18  Local ordinances.

350.18(1)(1) Counties, towns, cities and villages may regulate snowmobile operation on snowmobile trails maintained by or on snowmobile routes designated by the county, city, town or village.

350.18(2) (2) Any county, town, city or village may enact an ordinance that is in strict conformity with ss. 350.02 to 350.05, 350.07 to 350.107, 350.11, 350.12, 350.13, 350.135, 350.15 to 350.17, 350.19 and 350.99.

350.18(3) (3)

350.18(3)(a)(a) A town, city or village may enact an ordinance allowing the operation of snowmobiles on a roadway and shoulder of a highway for any portion of a highway that lies within the boundaries of the town, city or village for the purpose of residential access, or for the purpose of access from lodging if the town, city or village also enacts or has in effect an ordinance for the purpose of residential access.

350.18(3)(b) (b) The department and the snowmobile recreational council shall jointly prepare a model ordinance as an example of an ordinance that a town, city or village may enact under par. (a).

350.18 History History: 1971 c. 277; 1991 a. 39, 269; 1993 a. 436; 1995 a. 61.

350.18 Cross-reference Cross-reference: See s. 23.50 concerning enforcement procedures.



350.19 Liability of landowners.

350.19  Liability of landowners. Section 895.52 applies to this chapter.

350.19 History History: 1971 c. 277; 1983 a. 418 s. 8.



350.99 Parties to a violation.

350.99  Parties to a violation.

350.99(1) (1) Whoever is concerned in the commission of a violation of this chapter for which a forfeiture is imposed is a principal and may be charged with and convicted of the violation although he or she did not directly commit it and although the person who directly committed it has not been convicted of the violation.

350.99(2) (2) A person is concerned in the commission of the violation if the person:

350.99(2)(a) (a) Directly commits the violation;

350.99(2)(b) (b) Aids and abets the commission of it; or

350.99(2)(c) (c) Is a party to a conspiracy with another to commit it or advises, hires or counsels or otherwise procures another to commit it.

350.99 History History: 1975 c. 365.






351. Habitual traffic offenders.

351.01 Declaration of intent.

351.01  Declaration of intent. The legislature intends by enacting this chapter:

351.01(1) (1) To provide maximum safety for all users of the highways of this state.

351.01(2) (2) To deny the privilege of operating motor vehicles to persons who by their conduct and record have demonstrated their indifference for the safety and welfare of others and their disrespect for the laws, courts and administrative agencies of this state.

351.01(3) (3) To discourage repetition of traffic violations by individuals against the peace and dignity of this state and its political subdivisions and to impose increased and added deprivation of the privilege to operate motor vehicles upon habitual traffic offenders who have been convicted repeatedly of traffic law violations.

351.01 History History: 1979 c. 333.

351.01 AnnotationCh. 351 is constitutional. State v. Strassburg, 120 Wis. 2d 30, 352 N.W.2d 215 (Ct. App. 1984).



351.02 Definitions.

351.02  Definitions. In this chapter:

351.02(1) (1) "Habitual traffic offender" means any person, resident or nonresident, whose record, as maintained by the department shows that the person has accumulated the number of convictions for the separate and distinct offenses, regardless of the class or type of motor vehicle being operated, under par. (a) or (b) committed within a 5-year period as follows:

351.02(1)(a) (a) Four or more convictions of the following separate and distinct offenses, including any combination thereof:

351.02(1)(a)1. 1. Homicide under s. 940.06, 940.09 or 940.10 involving the use of a vehicle.

351.02(1)(a)2. 2. Reckless driving under s. 346.62.

351.02(1)(a)3. 3. Driving or operating a motor vehicle in violation of s. 346.63 (1m), 1985 stats., or s. 346.63 (1) or (2).

351.02(1)(a)5. 5. Making any false statement to the department under s. 345.17.

351.02(1)(a)6. 6. Any crime punishable as a felony under chs. 341 to 348 or any felony in the commission of which a motor vehicle is used.

351.02(1)(a)7. 7. Failure of the operator of a motor vehicle involved in an accident to stop at or near the scene of the accident and report his or her identity under s. 346.67 (1).

351.02(1)(a)8. 8. Fleeing or attempting to elude an officer under s. 346.04 (3).

351.02(1)(a)9. 9. Refusal to submit to testing under s. 343.305 (9) (d).

351.02(1)(a)10. 10. Any offense committed by the person under the law of another jurisdiction prohibiting conduct described in sections 6-207, 6-302, 10-102, 10-103, 10-104, 11-901, 11-902, 11-907 or 11-908 of the uniform vehicle code and model traffic ordinance (1987), or prohibiting homicide or manslaughter resulting from the operation of a motor vehicle, use of a motor vehicle in the commission of a felony, reckless or careless driving or driving a motor vehicle with willful or wanton disregard for the safety of persons or property, driving or operating a motor vehicle while under the influence of alcohol, a controlled substance, a controlled substance analog or any other drug or a combination thereof as prohibited, driving or operating a motor vehicle while having a detectable amount of a restricted controlled substance in the person's blood, refusal to submit to chemical testing, perjury or the making false statements or affidavits to a governmental agency in connection with the ownership or operation of a motor vehicle, failing to stop and identify oneself as the driver or operator in the event of a motor vehicle accident with a person or an attended motor vehicle or fleeing from or attempting to elude a police, law enforcement or other peace officer, as those or substantially similar terms are used in that jurisdiction's laws.

351.02(1)(b) (b) Twelve or more convictions of violations of ch. 346, including violations under par. (a).

351.02(1)(c) (c) The offenses under pars. (a) and (b) are deemed to include offenses under any valid ordinance enacted by a local authority under s. 349.06 or any law enacted by a federally recognized American Indian tribe or band in this state which are in strict conformity with the offenses under pars. (a) and (b), and any federal law which is in substantial conformity with the offenses under pars. (a) and (b).

351.02(1)(d) (d) If more than one offense under par. (a) or (b) arises out of the same occurrence, all of those offenses shall be treated as one offense, on the first such occasion, if the person charged has no record of prior offenses within the preceding 5-year period.

351.02(1)(f) (f) The department may, by rule, exempt specific violations of ch. 346 from being counted under par. (b) if the department determines that the violation is a petty offense, except that the department may not exempt any violation for which the department assigns demerit points under s. 343.32 (2) or rules promulgated thereunder.

351.02(1m) (1m) "Repeat habitual traffic offender" means any person, resident or nonresident, whose record as maintained by the department shows that the person has been convicted of 2 offenses under sub. (1) (b) committed within one year following issuance of an occupational license to the person pursuant to s. 351.07 or whose record as maintained by the department shows that the person has been convicted of one offense under sub. (1) (a) or 4 offenses under sub. (1) (b) committed within 3 years following issuance of an occupational license to the person pursuant to s. 351.07, regardless of the license under which the person was operating a motor vehicle or the classification of the vehicle being operated.

351.02 History History: 1979 c. 333; 1983 a. 189 s. 329 (34); 1983 a. 459, 525, 535; 1985 a. 71, 337; 1987 a. 3, 399; 1989 a. 56, 105; 1991 a. 39; 1995 a. 448; 1997 a. 84, 258; 1999 a. 9; 2003 a. 97; 2005 a. 25; 2007 a. 96.

351.02 Cross-reference Cross-reference: See also definitions in s. 340.01.

351.02 Annotation The 5-year requirement in sub. (1) applies to offenses, not resulting convictions. De Bruin v. State, 140 Wis. 2d 631, 412 N.W.2d 130 (Ct. App. 1987).



351.025 Revocation.

351.025  Revocation.

351.025(1)(1) The secretary shall revoke a person's operating privilege for a period of 5 years upon receipt of a record of conviction which brings the person within the definition of a habitual traffic offender or repeat habitual traffic offender.

351.025(2) (2) The revocation is effective on the date the department mails the notice of revocation.

351.025 History History: 1985 a. 71; 1999 a. 9.

351.025 AnnotationThere is no discretion in the administration of this chapter. State v. Strassburg, 120 Wis. 2d 30, 352 N.W.2d 215 (Ct. App. 1984).

351.025 Annotation A traffic violator has no due process right to be informed of the collateral consequences of being classified a habitual offender because of a plea to the underlying traffic offense. State v. Madison, 120 Wis. 2d 150, 353 N.W.2d 835 (Ct. App. 1984).



351.027 Hearing on revocations.

351.027  Hearing on revocations.

351.027(1) (1) Whenever the secretary under authority of s. 351.025 revokes a person's operating privilege, the secretary shall immediately notify the person in writing of the revocation and of the person's right to a hearing on the revocation as provided in sub. (2). The department shall send the notice by 1st class mail to the address most recently provided to the department by the person.

351.027(2) (2) If the person denies that he or she is a habitual traffic offender or repeat habitual traffic offender, the person may file with the circuit court for the county in which the person resides or, in the case of a nonresident, with the circuit court for Dane County a petition for a hearing and determination by the court that the person is not a habitual traffic offender or repeat habitual traffic offender. The scope of the hearing shall be limited to whether or not the person is the same person named in the record and whether or not the person was convicted of each offense shown by the record. The clerk of the court in which the petition is filed shall forward a copy of the petition to the secretary.

351.027 History History: 1985 a. 71.



351.03 Secretary to certify copy of conviction record.

351.03  Secretary to certify copy of conviction record. Upon receipt of the copy of the petition under s. 351.027, the secretary shall certify the record of conviction of any person whose record brings him or her within the definition of a habitual traffic offender or repeat habitual traffic offender to the court and to the district attorney of the county in which the person resides or to the attorney general if the person is not a resident of this state. The certified record shall be prima facie evidence that the person named therein was duly convicted by the court wherein the conviction or finding was made, of each offense shown by the record. If the person denies any of the facts as stated in the record, he or she shall have the burden of proving that the fact is false.

351.03 History History: 1979 c. 333; 1983 a. 525; 1985 a. 71.



351.04 District attorney or attorney general to represent secretary.

351.04  District attorney or attorney general to represent secretary. The district attorney for the county in which the person resides who receives the certified copy of record from the secretary under s. 351.03 shall represent the secretary at the hearing under s. 351.027. In the case of nonresidents, the attorney general shall represent the secretary at the hearing.

351.04 History History: 1979 c. 333; 1985 a. 71.



351.05 Habitual traffic offender or repeat habitual traffic offender determination by the court.

351.05  Habitual traffic offender or repeat habitual traffic offender determination by the court. The court in which the petition under s. 351.027 is filed shall determine whether the person is a habitual traffic offender or repeat habitual traffic offender. If the person denies he or she was convicted or found in violation of any offense necessary for a holding that he or she is a habitual traffic offender or repeat habitual traffic offender, and if the court is not able to make the determination on the evidence before it, the court may certify the decision of the issue to the court in which the conviction or finding of violation was made. The court to which the certification was made shall conduct a hearing to determine the issue and send a certified copy of its final order determining the issue to the court in which the petition was filed.

351.05 History History: 1979 c. 333; 1983 a. 525; 1985 a. 71.



351.06 Order of court.

351.06  Order of court. If the court finds that the person before it is not the same person named in the record or that he or she is not a habitual traffic offender or repeat habitual traffic offender, the court shall order the secretary to reinstate the person's Wisconsin operating privilege. If the court finds that the person is the same person named in the record and that he or she is a habitual traffic offender or repeat habitual traffic offender, the court shall deny the person's petition for a determination that the person is not a habitual traffic offender or repeat habitual traffic offender. The clerk of the court shall file a copy of the order or denial of the petition with the department which shall become a part of the records of the department.

351.06 History History: 1979 c. 333; 1983 a. 525; 1985 a. 71.

351.06 AnnotationThere is no discretion in the administration of this chapter. State v. Strassburg, 120 Wis. 2d 30, 352 N.W.2d 215 (Ct. App. 1984).



351.07 Occupational license; conviction after issuance.

351.07  Occupational license; conviction after issuance.

351.07(1)(1) A person whose operating privilege has been revoked under this chapter as a habitual traffic offender may, after 2 years of the period of revocation have elapsed, petition a judge of the circuit court for the county in which the person resides for an order authorizing the issuance of an occupational license allowing the operation of vehicles other than commercial motor vehicles. The person's petition shall include a compelling reason why the person should be granted an occupational license and additional reasons why the judge should believe that the person's previous conduct as a traffic offender will not be repeated. The judge shall state his or her reasons for granting or denying the petition on the record. If the judge grants the petition, the judge shall issue an order authorizing the issuance of an occupational license, limited to the operation of vehicles other than commercial motor vehicles, to the person under s. 343.10. The clerk of the court shall file a copy of the order with the department, which shall become a part of the records of the department. Upon receipt of the court order, the petitioner shall be considered an applicant by the department for purposes of s. 343.10.

351.07(1g) (1g) No person may file a petition for an occupational license under sub. (1) unless he or she first pays a fee of $40 to the clerk of the circuit court. The clerk of the circuit court shall give the person a receipt and forward the fee to the county treasurer. That treasurer shall pay 50% of the fee to the secretary of administration under s. 59.25 (3) (m) and retain the balance for the use of the county.

351.07(2) (2) Upon conviction of a person who is issued an occupational license as provided by sub. (1) of 2 offenses under s. 351.02 (1) (b) committed within one year following issuance of the occupational license or of one offense under s. 351.02 (1) (a) or 4 offenses under s. 351.02 (1) (b) committed within 3 years following issuance of the occupational license, the secretary shall proceed under s. 351.025.

351.07 History History: 1983 a. 525; 1985 a. 71; 1987 a. 403; 1989 a. 105; 1995 a. 269; 1997 a. 35; 2001 a. 109; 2003 a. 33; 2009 a. 243.



351.08 Operation of motor vehicle by habitual traffic offender or repeat habitual traffic offender prohibited; penalty; enforcement.

351.08  Operation of motor vehicle by habitual traffic offender or repeat habitual traffic offender prohibited; penalty; enforcement. Any person who is convicted of operating a motor vehicle in this state while the revocation under this chapter is in effect shall, in addition to any penalty imposed under s. 343.44, be fined not to exceed $5,000 and imprisoned not to exceed 180 days. No portion of the sentence may be suspended, except in a case where operating was made necessary by a situation of emergency, as determined by the court. Any person imprisoned under this section, on his or her request, may be allowed Huber law work privileges under s. 303.08 or may be allowed to work under s. 303.10 (3). For the purpose of enforcing this section, in any case in which the accused is charged with driving a motor vehicle while his or her license, permit or privilege to drive is suspended or revoked or is charged with driving without a license, the court before hearing the charge shall determine whether the person is a habitual traffic offender or repeat habitual traffic offender and therefore barred from operating a motor vehicle on the highways of this state.

351.08 History History: 1979 c. 333; 1983 a. 525, 535, 538; 1985 a. 71; 1989 a. 31; 1995 a. 281.

351.08 Annotation This section authorizes enhancements to penalties under s. 343.44. It does not create a separate substantive offense. 75 Atty. Gen. 106.



351.09 Recalculation of habitual traffic offender status.

351.09  Recalculation of habitual traffic offender status. Any person whose operating privilege is revoked as a habitual traffic offender or as a repeat habitual traffic offender and whose classification as a habitual traffic offender or repeat habitual traffic offender resulted from one or more convictions for violations of s. 343.44 (1), or a local ordinance in conformity therewith, or the law of another jurisdiction that prohibits the operation of a motor vehicle with a suspended or revoked operator's license, may apply to the department for recalculation of that person's status as a habitual traffic offender or repeat habitual traffic offender. Upon receiving an application under this section, the department shall recalculate whether the person's record of convictions brings the person within the definition of a habitual traffic offender or repeat habitual traffic offender. If the recalculation demonstrates that the person is not a habitual traffic offender or repeat habitual traffic offender, the department shall rescind the order declaring the applicant a habitual traffic offender or repeat habitual traffic offender. Upon the completion of the recalculation under this section, the department shall provide written notice to the person of the result of the recalculation, of the order of rescission, if any, under this section and, if appropriate, of the process for reinstating the person's operating privilege. This section does not apply on or after January 1, 2003.

351.09 History History: 1997 a. 84.

351.09 Annotation When a recalculation under this section requires the recission of the order finding a person to be a habitual traffic offender, the effect is an abrogation of that status from the outset of its existence. Rescinded habitual offender status can have no legal effect, must be treated as if it never existed, and cannot be the basis for imposing a criminal penalty. State v. Hanson, 2001 WI 70, 244 Wis. 2d 405, 628 N.W.2d 759, 99-3142.



351.10 Appeals.

351.10  Appeals. An appeal to the court of appeals may be taken from any final action or order of a court entered under this chapter in the same manner and form as an appeal in a criminal case.

351.10 History History: 1979 c. 333; 1983 a. 535; Sup. Ct. Order, 146 Wis. 2d xiii, (1988).



351.11 Application of chapter.

351.11  Application of chapter. This chapter is in addition to and not in substitution for any provision of ch. 343 requiring the revocation of an operating privilege. An operating privilege may be revoked in accordance with ch. 343 notwithstanding the fact that the revocation is not mandated by this chapter. The penalty imposed under s. 351.08 is in addition to the penalty imposed under any other law or ordinance for an offense specified in s. 351.02.

351.11 History History: 1979 c. 333; 1997 a. 84.






401. Uniform commercial code — general provisions.

401.101 Short titles.

401.101  Short titles.

401.101(1)(1)  Chapters 401 to 411 may be cited as the uniform commercial code.

401.101(2) (2) This chapter may be cited as uniform commercial code — general provisions.

401.101 History History: 2009 a. 320.



401.102 Scope of chapter.

401.102  Scope of chapter. This chapter applies to a transaction to the extent that it is governed by another chapter in chs. 402 to 411.

401.102 History History: 2009 a. 320.



401.103 Construction of uniform commercial code to promote its purposes and policies; applicability of supplemental principles of law.

401.103  Construction of uniform commercial code to promote its purposes and policies; applicability of supplemental principles of law.

401.103(1) (1)  Chapters 401 to 411 must be liberally construed and applied to promote its underlying purposes and policies, which are all of the following:

401.103(1)(a) (a) To simplify, clarify, and modernize the law governing commercial transactions.

401.103(1)(b) (b) To permit the continued expansion of commercial practices through custom, usage, and agreement of the parties.

401.103(1)(c) (c) To make uniform the law among the various jurisdictions.

401.103(2) (2) Unless displaced by the particular provisions of chs. 401 to 411, the principles of law and equity, including the law merchant and the law relative to capacity to contract, principal and agent, estoppel, fraud, misrepresentation, duress, coercion, mistake, bankruptcy, or other validating or invalidating cause shall supplement its provisions.

401.103 History History: 2009 a. 320.



401.104 Construction against implied repeal.

401.104  Construction against implied repeal. Chapters 401 to 411 being a general act intended as a unified coverage of its subject matter, no part of it shall be deemed to be impliedly repealed by subsequent legislation if such construction can reasonably be avoided.

401.104 History History: 2009 a. 320.



401.106 Use of singular and plural; gender.

401.106  Use of singular and plural; gender. In chs. 401 to 411, unless the statutory context otherwise requires, all of the following apply:

401.106(1) (1) Words in the singular number include the plural, and those in the plural include the singular.

401.106(2) (2) Words of any gender also refer to any other gender.

401.106 History History: 2009 a. 320.



401.107 Captions.

401.107  Captions. Section captions are part of chs. 401 to 411, notwithstanding s. 990.001 (6).

401.107 History History: 2009 a. 320.



401.201 General definitions.

401.201  General definitions.

401.201(1)(1) Unless the context otherwise requires, words or phrases defined in this section, or in the additional definitions contained in chs. 402 to 411 that apply to particular chapters or subchapters thereof, have the meanings stated.

401.201(2) (2) Subject to definitions contained in chs. 402 to 411 that apply to particular chapters or subchapters thereof, in chs. 401 to 411:

401.201(2)(a) (a) "Action," in the sense of a judicial proceeding, includes recoupment, counterclaim, setoff, suit in equity, and any other proceeding in which rights are determined.

401.201(2)(am) (am) "Aggrieved party" means a party entitled to pursue a remedy.

401.201(2)(b) (b) "Agreement" means the bargain of the parties in fact, as found in their language or inferred from other circumstances, including course of performance, course of dealing, or usage of trade as provided in s. 401.303. (Compare "Contract.")

401.201(2)(c) (c) "Bank" means a person engaged in the business of banking and includes a savings bank, savings and loan association, credit union, and trust company.

401.201(2)(cm) (cm) "Bearer" means a person in control of a negotiable electronic document of title or person in possession of an instrument, negotiable tangible document of title, or certificated security payable to bearer or endorsed in blank.

401.201(2)(d) (d) "Bill of lading" means a document of title evidencing the receipt of goods for shipment issued by a person engaged in the business of directly or indirectly transporting or forwarding goods. The term does not include a warehouse receipt.

401.201(2)(dm) (dm) "Branch" includes a separately incorporated foreign branch of a bank.

401.201(2)(e) (e) "Burden of establishing" a fact means the burden of persuading the trier of fact that the existence of the fact is more probable than its nonexistence.

401.201(2)(em) (em) "Buyer in ordinary course of business" means a person that buys goods in good faith, without knowledge that the sale violates the rights of another person in the goods, and in the ordinary course from a person, other than a pawnbroker, in the business of selling goods of that kind. A person buys goods in the ordinary course if the sale to the person comports with the usual or customary practices in the kind of business in which the seller is engaged or with the seller's own usual or customary practices. A person that sells oil, gas, or other minerals at the wellhead or minehead is a person in the business of selling goods of that kind. A buyer in ordinary course of business may buy for cash, by exchange of other property, or on secured or unsecured credit, and may acquire goods or documents of title under a preexisting contract for sale. Only a buyer that takes possession of the goods or has a right to recover the goods from the seller under ch. 402 may be a buyer in ordinary course of business. A person that acquires goods in a transfer in bulk or as security for or in total or partial satisfaction of a money debt is not a buyer in ordinary course of business.

401.201(2)(f) (f) "Conspicuous," with reference to a term, means so written, displayed, or presented that a reasonable person against which it is to operate ought to have noticed it. Whether a term is "conspicuous" or not is a decision for the court. Conspicuous terms include any of the following:

401.201(2)(f)1. 1. A heading in capitals equal to or greater in size than the surrounding text, or in contrasting type, font, or color to the surrounding text of the same or lesser size.

401.201(2)(f)2. 2. Language in the body of a record or display in larger type than the surrounding text, or in contrasting type, font, or color to the surrounding text of the same size, or set off from surrounding text of the same size by symbols or other marks that call attention to the language.

401.201(2)(fm) (fm) "Consumer" means an individual who enters into a transaction primarily for personal, family, or household purposes.

401.201(2)(g) (g) "Contract" means the total legal obligation that results from the parties' agreement as determined by chs. 401 to 411 as supplemented by any other applicable laws. (Compare "Agreement.")

401.201(2)(gm) (gm) "Creditor" includes a general creditor, a secured creditor, a lien creditor, and any representative of creditors, including an assignee for the benefit of creditors, a trustee in bankruptcy, a receiver in equity, and an executor or administrator of an insolvent debtor's or assignor's estate.

401.201(2)(h) (h) "Defendant" includes a person in the position of defendant in a counterclaim or 3rd party claim.

401.201(2)(hm) (hm) "Delivery" with respect to electronic documents of title means voluntary transfer of control and with respect to instruments, tangible documents of title, chattel paper, or certificated securities means voluntary transfer of possession.

401.201(2)(i) (i) "Document of title" means a record that in the regular course of business or financing is treated as adequately evidencing that the person in possession or control of the record is entitled to receive, control, hold, and dispose of the record and the goods the record covers; and that purports to be issued by or addressed to a bailee and to cover goods in the bailee's possession which are either identified or are fungible portions of an identified mass. The term includes a bill of lading, transport document, dock warrant, dock receipt, warehouse receipt, and order for delivery of goods. An electronic document of title is evidenced by a record consisting of information stored in an electronic medium. A tangible document of title is evidenced by a record consisting of information that is inscribed on a tangible medium.

401.201(2)(im) (im) "Fault" means a wrongful act, omission, breach, or default.

401.201(2)(j) (j) "Fungible goods" means any of the following:

401.201(2)(j)1. 1. Goods of which any unit, by nature or usage of trade, is the equivalent of any other like unit.

401.201(2)(j)2. 2. Goods which by agreement are treated as equivalent.

401.201(2)(jm) (jm) "Genuine" means free of forgery or counterfeiting.

401.201(2)(k) (k) "Good faith" means honesty in fact in the conduct or transaction concerned.

401.201(2)(km) (km) "Holder" means any of the following:

401.201(2)(km)1. 1. The person in possession of a negotiable instrument that is payable either to bearer or to an identified person that is the person in possession.

401.201(2)(km)2. 2. A person in possession of a document of title if the goods are deliverable either to bearer or to the order of the person in possession.

401.201(2)(km)3. 3. A person in control of a negotiable electronic document of title.

401.201(2)(L) (L) "Insolvency proceeding" includes an assignment for the benefit of creditors or other proceeding intended to liquidate or rehabilitate the estate of the person involved.

401.201(2)(Lm) (Lm) "Insolvent" means any of the following:

401.201(2)(Lm)1. 1. Having generally ceased to pay debts in the ordinary course of business other than as a result of bona fide dispute.

401.201(2)(Lm)2. 2. Unable to pay debts as they become due.

401.201(2)(Lm)3. 3. Insolvent within the meaning of federal bankruptcy law.

401.201(2)(m) (m) "Money" means a medium of exchange currently authorized or adopted by a domestic or foreign government. The term includes a monetary unit of account established by an intergovernmental organization or by agreement between 2 or more countries.

401.201(2)(mm) (mm) "Organization" means a person other than an individual.

401.201(2)(n) (n) "Party," as distinct from a "3rd party," means a person that has engaged in a transaction or made an agreement subject to chs. 401 to 411.

401.201(2)(nm) (nm) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government, governmental subdivision, agency, or instrumentality, public corporation, or any other legal or commercial entity.

401.201(2)(p) (p) "Present value" means the amount as of a date certain of one or more sums payable in the future, discounted to the date certain by use of either an interest rate specified by the parties if that rate is not manifestly unreasonable at the time the transaction is entered into or, if an interest rate is not so specified, a commercially reasonable rate that takes into account the facts and circumstances at the time the transaction is entered into.

401.201(2)(pm) (pm) "Presumption" or "presumed" means that the trier of fact must find the existence of the fact presumed unless and until evidence is introduced which would support a finding of its nonexistence.

401.201(2)(q) (q) "Purchase" means taking by sale, lease, discount, negotiation, mortgage, pledge, lien, security interest, issue or reissue, gift, or any other voluntary transaction creating an interest in property.

401.201(2)(qm) (qm) "Purchaser" means a person that takes by purchase.

401.201(2)(r) (r) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

401.201(2)(rm) (rm) "Remedy" means any remedial right to which an aggrieved party is entitled with or without resort to a tribunal.

401.201(2)(s) (s) "Representative" means any person empowered to act for another, including an agent, an officer of a corporation or association, and a trustee, executor, or administrator of an estate.

401.201(2)(sm) (sm) "Right" includes remedy.

401.201(2)(t) (t) "Security interest" means an interest in personal property or fixtures which secures payment or performance of an obligation. The term also includes any interest of a consignor and a buyer of accounts, chattel paper, a payment intangible, or a promissory note in a transaction that is subject to ch. 409. The special property interest of a buyer of goods on identification of those goods to a contract for sale under s. 402.401 is not a "security interest," but a buyer may also acquire a "security interest" by complying with ch. 409. Except as otherwise provided in s. 402.505, the right of a seller or lessor of goods under ch. 402 or 411 to retain or acquire possession of the goods is not a "security interest," but a seller or lessor may also acquire a "security interest" by complying with ch. 409. The retention or reservation of title by a seller of goods notwithstanding shipment or delivery to the buyer (s. 402.401) is limited in effect to a reservation of a "security interest." Whether a transaction in the form of a lease creates a "security interest" is determined pursuant to s. 401.203.

401.201(2)(tm) (tm) "Send" in connection with a writing, record, or notice means any of the following:

401.201(2)(tm)1. 1. To deposit in the mail or deliver for transmission by any other usual means of communication with postage or cost of transmission provided for and properly addressed and, in the case of an instrument, to an address specified thereon or otherwise agreed, or if there be none to any address reasonable under the circumstances.

401.201(2)(tm)2. 2. In any other way to cause to be received any record or notice within the time it would have arrived if properly sent.

401.201(2)(u) (u) "Signed" includes any symbol executed or adopted with present intention to adopt or accept a writing.

401.201(2)(um) (um) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

401.201(2)(v) (v) "Surety" includes a guarantor or other secondary obligor.

401.201(2)(vm) (vm) "Term" means a portion of an agreement that relates to a particular matter.

401.201(2)(w) (w) "Unauthorized signature" means a signature made without actual, implied, or apparent authority. The term includes a forgery.

401.201(2)(wm) (wm) "Warehouse receipt" means a receipt issued by a person engaged in the business of storing goods for hire.

401.201(2)(x) (x) "Writing" includes printing, typewriting, or any other intentional reduction to tangible form. "Written" has a corresponding meaning.

401.201 History History: 2009 a. 320.



401.202 Notice; knowledge.

401.202  Notice; knowledge.

401.202(1)(1) Subject to sub. (6), a person has "notice" of a fact if the person satisfies any of the following:

401.202(1)(a) (a) Has actual knowledge of it.

401.202(1)(b) (b) Has received a notice or notification of it.

401.202(1)(c) (c) From all the facts and circumstances known to the person at the time in question, has reason to know that it exists.

401.202(2) (2) "Knowledge" means actual knowledge.

401.202(3) (3) "Discover," "learn," or words of similar import refer to knowledge rather than to notice.

401.202(4) (4) A person "notifies" or "gives" a notice or notification to another by taking such steps as may be reasonably required to inform the other in ordinary course, whether or not the other person actually comes to know of it.

401.202(5) (5) Subject to sub. (6), a person "receives" a notice or notification when any of the following apply:

401.202(5)(a) (a) It comes to that person's attention.

401.202(5)(b) (b) It is duly delivered in a form reasonable under the circumstances at the place of business through which the contract was made or at another location held out by that person as the place for receipt of such communications.

401.202(6) (6) Notice, knowledge, or a notice or notification received by an organization is effective for a particular transaction from the time it is brought to the attention of the individual conducting that transaction and, in any event, from the time it would have been brought to the individual's attention if the organization had exercised due diligence. An organization exercises due diligence if it maintains reasonable routines for communicating significant information to the person conducting the transaction and there is reasonable compliance with the routines. Due diligence does not require an individual acting for the organization to communicate information unless the communication is part of the individual's regular duties or the individual has reason to know of the transaction and that the transaction would be materially affected by the information.

401.202 History History: 2009 a. 320.



401.203 Lease distinguished from security interest.

401.203  Lease distinguished from security interest.

401.203(1)(1) Whether a transaction in the form of a lease creates a lease or security interest is determined by the facts of each case.

401.203(2) (2) A transaction in the form of a lease creates a security interest if the consideration that the lessee is to pay the lessor for the right to possession and use of the goods is an obligation for the term of the lease and is not subject to termination by the lessee, and if any of the following apply:

401.203(2)(a) (a) The original term of the lease is equal to or greater than the remaining economic life of the goods.

401.203(2)(b) (b) The lessee is bound to renew the lease for the remaining economic life of the goods or is bound to become the owner of the goods.

401.203(2)(c) (c) The lessee has an option to renew the lease for the remaining economic life of the goods for no additional consideration or for nominal additional consideration upon compliance with the lease agreement.

401.203(2)(d) (d) The lessee has an option to become the owner of the goods for no additional consideration or for nominal additional consideration upon compliance with the lease agreement.

401.203(3) (3) A transaction in the form of a lease does not create a security interest merely because of any of the following:

401.203(3)(a) (a) The present value of the consideration the lessee is obligated to pay the lessor for the right to possession and use of the goods is substantially equal to or is greater than the fair market value of the goods at the time the lease is entered into.

401.203(3)(b) (b) The lessee assumes risk of loss of the goods.

401.203(3)(c) (c) The lessee agrees to pay taxes, insurance, filing, recording, or registration fees, or service or maintenance costs with respect to the goods.

401.203(3)(d) (d) The lessee has an option to renew the lease or to become the owner of the goods.

401.203(3)(e) (e) The lessee has an option to renew the lease for a fixed rent that is equal to or greater than the reasonably predictable fair market rent for the use of the goods for the term of the renewal at the time the option is to be performed.

401.203(3)(f) (f) The lessee has an option to become the owner of the goods for a fixed price that is equal to or greater than the reasonably predictable fair market value of the goods at the time the option is to be performed.

401.203(4) (4) Additional consideration is nominal if it is less than the lessee's reasonably predictable cost of performing under the lease agreement if the option is not exercised. Additional consideration is not nominal if any of the following apply:

401.203(4)(a) (a) When the option to renew the lease is granted to the lessee, the rent is stated to be the fair market rent for the use of the goods for the term of the renewal determined at the time the option is to be performed.

401.203(4)(b) (b) When the option to become the owner of the goods is granted to the lessee, the price is stated to be the fair market value of the goods determined at the time the option is to be performed.

401.203(5) (5) The "remaining economic life of the goods" and "reasonably predictable" fair market rent, fair market value, or cost of performing under the lease agreement must be determined with reference to the facts and circumstances at the time the transaction is entered into.

401.203 History History: 2009 a. 320.



401.204 Value.

401.204  Value. Except as otherwise provided in chs. 403, 404, and 405, a person gives value for rights if the person acquires them under any of the following circumstances:

401.204(1) (1) In return for a binding commitment to extend credit or for the extension of immediately available credit, whether or not drawn upon and whether or not a charge-back is provided for in the event of difficulties in collection.

401.204(2) (2) As security for, or in total or partial satisfaction of, a preexisting claim.

401.204(3) (3) By accepting delivery under a preexisting contract for purchase.

401.204(4) (4) In return for any consideration sufficient to support a simple contract.

401.204 History History: 2009 a. 320; 2011 a. 257.



401.205 Reasonable time; seasonableness.

401.205  Reasonable time; seasonableness.

401.205(1)(1) Whether a time for taking an action required by chs. 401 to 411 is reasonable depends on the nature, purpose, and circumstances of the action.

401.205(2) (2) An action is taken seasonably if it is taken at or within the time agreed or, if no time is agreed, at or within a reasonable time.

401.205 History History: 2009 a. 320.



401.301 Territorial applicability; parties' power to choose applicable law.

401.301  Territorial applicability; parties' power to choose applicable law.

401.301(1) (1) Except as otherwise provided in this section, when a transaction bears a reasonable relation to this state and to another state or nation the parties may agree that the law either of this state or of such other state or nation shall govern their rights and duties.

401.301(2) (2) In the absence of an agreement under sub. (1), and except as provided in sub. (3), chs. 401 to 411 apply to transactions bearing an appropriate relation to this state.

401.301(3) (3) If one of the following provisions of chs. 401 to 411 specifies the applicable law, that provision governs and a contrary agreement is effective only to the extent permitted by the law so specified:

401.301(3)(a) (a) Section 402.402.

401.301(3)(b) (b) Sections 411.105 and 411.106.

401.301(3)(c) (c) Section 404.102.

401.301(3)(d) (d) Section 410.507.

401.301(3)(e) (e) Section 405.116.

401.301(3)(g) (g) Section 408.110.

401.301(3)(h) (h) Sections 409.301 through 409.307.

401.301 History History: 2009 a. 320; 2011 a. 257.



401.302 Variation by agreement.

401.302  Variation by agreement.

401.302(1) (1) Except as otherwise provided in sub. (2) or elsewhere in chs. 401 to 411, the effect of provisions of chs. 401 to 411 may be varied by agreement.

401.302(2) (2) The obligations of good faith, diligence, reasonableness, and care prescribed by chs. 401 to 411 may not be disclaimed by agreement. The parties, by agreement, may determine the standards by which the performance of those obligations is to be measured if those standards are not manifestly unreasonable. Whenever chs. 401 to 411 require any action to be taken within a reasonable time, any time which is not manifestly unreasonable may be fixed by agreement.

401.302(3) (3) The presence in certain provisions of chs. 401 to 411 of the phrase "unless otherwise agreed," or words of similar import, does not imply that the effect of other provisions may not be varied by agreement under this section.

401.302 History History: 2009 a. 320.



401.303 Course of performance, course of dealing, and usage of trade.

401.303  Course of performance, course of dealing, and usage of trade.

401.303(1)(1) A "course of performance" is a sequence of conduct between the parties to a particular transaction that exists if any of the following apply:

401.303(1)(a) (a) The agreement of the parties with respect to the transaction involves repeated occasions for performance by a party.

401.303(1)(b) (b) The other party, with knowledge of the nature of the performance and opportunity for objection to it, accepts the performance or acquiesces in it without objection.

401.303(2) (2) A "course of dealing" is a sequence of conduct concerning previous transactions between the parties to a particular transaction that is fairly to be regarded as establishing a common basis of understanding for interpreting their expressions and other conduct.

401.303(3) (3) A "usage of trade" is any practice or method of dealing having such regularity of observance in a place, vocation, or trade as to justify an expectation that it will be observed with respect to the transaction in question. The existence and scope of such a usage are to be proved as facts. If it is established that such a usage is embodied in a trade code or similar record, the interpretation of the record is a question of law.

401.303(4) (4) A course of performance or course of dealing between the parties or usage of trade in the vocation or trade in which they are engaged or of which they are or should be aware is relevant in ascertaining the meaning of the parties' agreement, may give particular meaning to specific terms of the agreement, and may supplement or qualify the terms of the agreement. A usage of trade applicable in the place in which part of the performance under the agreement is to occur may be so utilized as to that part of the performance.

401.303(5) (5) Except as otherwise provided in sub. (6), the express terms of an agreement and any applicable course of performance, course of dealing, or usage of trade must be construed whenever reasonable as consistent with each other. If such a construction is unreasonable, all of the following apply:

401.303(5)(a) (a) Express terms prevail over course of performance, course of dealing, and usage of trade.

401.303(5)(b) (b) Course of performance prevails over course of dealing and usage of trade.

401.303(5)(c) (c) Course of dealing prevails over usage of trade.

401.303(6) (6) Subject to s. 402.209, a course of performance is relevant to show a waiver or modification of any term inconsistent with the course of performance.

401.303(7) (7) Evidence of a relevant usage of trade offered by one party is not admissible unless that party has given the other party notice that the court finds sufficient to prevent unfair surprise to the other party.

401.303 History History: 2009 a. 320.

401.303 Annotation A single incident does not constitute a "course of dealing" within the meaning of this section. Maritime-Ontario Freight Lines, LTD. v. STI Holdings, Inc. 481 F. Supp. 2d 963.



401.304 Obligation of good faith.

401.304  Obligation of good faith. Every contract or duty within chs. 401 to 411 imposes an obligation of good faith in its performance and enforcement.

401.304 History History: 2009 a. 320.

401.304 AnnotationEconomic duress is discussed. Wurtz v. Fleischman, 97 Wis. 2d 100, 293 N.W.2d 155 (1980).

401.304 Annotation This section does not support an independent cause of action for failure to act in good faith under a contract. Hauer v. Union State Bank of Wautoma, 192 Wis. 2d 576, 532 N.W.2d 456 (Ct. App. 1995).

401.304 Annotation Good faith under the code. Eisenberg, 54 MLR 1.



401.305 Remedies to be liberally administered.

401.305  Remedies to be liberally administered.

401.305(1)(1) The remedies provided by chs. 401 to 411 must be liberally administered to the end that the aggrieved party may be put in as good a position as if the other party had fully performed but neither consequential or special damages nor penal damages may be had except as specifically provided in chs. 401 to 411 or by other rule of law.

401.305(2) (2) Any right or obligation declared by chs. 401 to 411 is enforceable by action unless the provision declaring it specifies a different and limited effect.

401.305 History History: 2009 a. 320.



401.306 Waiver or renunciation of claim or right after breach.

401.306  Waiver or renunciation of claim or right after breach. A claim or right arising out of an alleged breach may be discharged in whole or in part without consideration by agreement of the aggrieved party in an authenticated record.

401.306 History History: 2009 a. 320.



401.307 Prima facie evidence by 3rd-party documents.

401.307  Prima facie evidence by 3rd-party documents. A document in due form purporting to be a bill of lading, policy or certificate of insurance, official weigher's or inspector's certificate, consular invoice, or any other document authorized or required by the contract to be issued by a 3rd party shall be prima facie evidence of its own authenticity and genuineness and of the facts stated in the document by the 3rd party.

401.307 History History: 2009 a. 320.



401.308 Performance or acceptance under reservation of rights.

401.308  Performance or acceptance under reservation of rights.

401.308(1)(1) A party that with explicit reservation of rights performs or promises performance or assents to performance in a manner demanded or offered by the other party does not thereby prejudice the rights reserved. Such words as "without prejudice," "under protest," or the like are sufficient.

401.308(2) (2) Subsection (1) does not apply to an accord and satisfaction.

401.308 History History: 2009 a. 320.

401.308 Annotation This section does not apply to "full payment" checks. Three rules relating to consideration and accord and satisfaction are discussed. Flambeau Products v. Honeywell Systems, 116 Wis. 2d 95, 341 N.W.2d 655 (1984).



401.309 Option to accelerate at will.

401.309  Option to accelerate at will. A term providing that one party or that party's successor in interest may accelerate payment or performance or require collateral or additional collateral "at will" or when the party "deems itself insecure," or words of similar import, means that the party has power to do so only if that party in good faith believes that the prospect of payment or performance is impaired. The burden of establishing lack of good faith is on the party against which the power has been exercised.

401.309 History History: 2009 a. 320.



401.310 Subordinated obligations.

401.310  Subordinated obligations. An obligation may be issued as subordinated to performance of another obligation of the person obligated, or a creditor may subordinate its right to performance of an obligation by agreement with either the person obligated or another creditor of the person obligated. Subordination does not create a security interest as against either the common debtor or a subordinated creditor.

401.310 History History: 2009 a. 320.






402. Uniform commercial code — sales.

402.101 Short title.

402.101  Short title. This chapter shall be known and may be cited as uniform commercial code—sales.



402.102 Scope; certain security and other transactions excluded from this chapter.

402.102  Scope; certain security and other transactions excluded from this chapter. Unless the context otherwise requires, this chapter applies to transactions in goods; it does not apply to any transaction which although in the form of an unconditional contract to sell or present sale is intended to operate only as a security transaction nor does this chapter impair or repeal any statute regulating sales to consumers, farmers or other specified classes of buyers.

402.102 Annotation A consignment that involves a delivery of goods to a merchant who has been induced to accept them by an agreement from the consignor that permits their return in lieu of payment if they are not resold is a security consignment governed by ch. 409, as contrasted to a true consignment. Clark Oil & Refining Co. v. Liddicoat, 65 Wis. 2d 612, 223 N.W.2d 530 (1974).

402.102 Annotation A mixed contract for goods and services is subject to this chapter if the predominant factor is a transaction of sale, with labor incidentally involved. Van Sistine v. Tollard, 95 Wis. 2d 678, 291 N.W.2d 636 (Ct. App. 1980).

402.102 Annotation A contract for development of computer software is primarily a service contract and is not subject to the uniform commercial code. Micro-Managers, Inc. v. Gregory, 147 Wis. 2d 500, 434 N.W.2d 97 (Ct. App. 1988).

402.102 Annotation Chapter 402 does not just apply to a sale as that term is defined in s. 402.106 (6), but to the more general aspect of commerce: "transactions in goods." The reach of UCC Article 2, adopted as ch. 402, goes considerably beyond the confines of that type transaction that the UCC itself defines to be a sale; namely, the passing of title from a party called the seller to one denominated a buyer for a price. Estate of Kriefall v. Sizzler USA Franchise, Inc. 2011 WI App 101, 335 Wis. 2d 151, 801 N.W.2d 781, 09-1212.



402.103 Definitions and index of definitions.

402.103  Definitions and index of definitions.

402.103(1) (1) In this chapter unless the context otherwise requires:

402.103(1)(a) (a) "Buyer" means a person who buys or contracts to buy goods.

402.103(1)(b) (b) "Good faith" in the case of a merchant means honesty in fact and the observance of reasonable commercial standards of fair dealing in the trade.

402.103(1)(c) (c) "Receipt" of goods means taking physical possession of them.

402.103(1)(d) (d) "Seller" means a person who sells or contracts to sell goods.

402.103(2) (2) Other definitions applying to this chapter or to specified sections thereof, and the sections in which they appear are:

402.103(2)(a) (a) "Acceptance" — s. 402.606.

402.103(2)(b) (b) "Banker's credit" — s. 402.325.

402.103(2)(c) (c) "Between merchants" — s. 402.104.

402.103(2)(d) (d) "Cancellation" — s. 402.106 (1).

402.103(2)(e) (e) "Commercial unit" — s. 402.105.

402.103(2)(f) (f) "Confirmed credit" — s. 402.325.

402.103(2)(g) (g) "Conforming to contract" — s. 402.106.

402.103(2)(h) (h) "Contract for sale" — s. 402.106.

402.103(2)(i) (i) "Cover" — s. 402.712.

402.103(2)(j) (j) "Entrusting" — s. 402.403.

402.103(2)(k) (k) "Financing agency" — s. 402.104.

402.103(2)(L) (L) "Future goods" — s. 402.105.

402.103(2)(m) (m) "Goods" — s. 402.105.

402.103(2)(n) (n) "Identification" — s. 402.501.

402.103(2)(o) (o) "Installment contract" — s. 402.612.

402.103(2)(p) (p) "Letter of credit" — s. 402.325.

402.103(2)(q) (q) "Lot" — s. 402.105.

402.103(2)(r) (r) "Merchant" — s. 402.104.

402.103(2)(s) (s) "Overseas" — s. 402.323.

402.103(2)(t) (t) "Person in position of seller" — s. 402.707.

402.103(2)(u) (u) "Present sale" — s. 402.106.

402.103(2)(v) (v) "Sale" — s. 402.106.

402.103(2)(w) (w) "Sale on approval" — s. 402.326.

402.103(2)(x) (x) "Sale or return" — s. 402.326.

402.103(2)(y) (y) "Termination" — s. 402.106.

402.103(3) (3) The following definitions in other chapters apply to this chapter:

402.103(3)(a) (a) "Check" — s. 403.104.

402.103(3)(b) (b) "Consignee" — s. 407.102.

402.103(3)(c) (c) "Consignor" — s. 407.102.

402.103(3)(d) (d) "Consumer goods" — s. 409.102.

402.103(3)(dm) (dm) "Control" — s. 407.106.

402.103(3)(e) (e) "Dishonor" — s. 403.502.

402.103(3)(f) (f) "Draft" — s. 403.104.

402.103(4) (4) In addition ch. 401 contains general definitions and principles of construction and interpretation applicable throughout this chapter.

402.103 History History: 1983 a. 189 s. 329 (24); 1995 a. 449; 2001 a. 10; 2009 a. 322.



402.104 Definitions: "merchant"; "between merchants"; "financing agency".

402.104  Definitions: "merchant"; "between merchants"; "financing agency".

402.104(1) (1) "Between merchants" means in any transaction with respect to which both parties are chargeable with the knowledge or skill of merchants.

402.104(2) (2) "Financing agency" means a bank, finance company or other person who in the ordinary course of business makes advances against goods or documents of title or who by arrangement with either the seller or the buyer intervenes in ordinary course to make or collect payment due or claimed under the contract for sale, as by purchasing or paying the seller's draft or making advances against it or by merely taking it for collection whether or not documents of title accompany or are associated with the draft. "Financing agency" includes also a bank or other person who similarly intervenes between persons who are in the position of seller and buyer in respect to the goods (s. 402.707).

402.104(3) (3) "Merchant" means a person who deals in goods of the kind or otherwise by his or her occupation holds himself or herself out as having knowledge or skill peculiar to the practices or goods involved in the transaction or to whom such knowledge or skill may be attributed by his or her employment of an agent or broker or other intermediary who by his or her occupation holds himself or herself out as having such knowledge or skill.

402.104 History History: 1983 a. 189; 1991 a. 316; 2009 a. 322.

402.104 Annotation Because the status of "merchant" under sub. (3) does not attach to the casual or inexperienced seller, whether a farmer is a merchant rests upon the individualized facts of the case. Harvest States Cooperatives v. Anderson, 217 Wis. 2d 154, 577 N.W.2d 381 (Ct. App. 1998), 97-2762.

402.104 Annotation A county as a merchant under the uniform commercial code. 1980 WLR 194.



402.105 Definitions: transferability; "goods"; "future" goods; "lot"; "commercial unit".

402.105  Definitions: transferability; "goods"; "future" goods; "lot"; "commercial unit".

402.105(1) (1)

402.105(1)(a) (a) "Commercial unit" means such a unit of goods as by commercial usage is a single whole for purposes of sale and division of which materially impairs its character or value on the market or in use. A commercial unit may be a single article (as a machine) or a set of articles (as a suite of furniture or an assortment of sizes) or a quantity (as a bale, gross, or carload) or any other unit treated in use or in the relevant market as a single whole.

402.105(1)(b) (b) Goods must be both existing and identified before any interest in them can pass. Goods which are not both existing and identified are "future" goods. A purported present sale of future goods or of any interest therein operates as a contract to sell.

402.105(1)(c) (c) "Goods" means all things (including specially manufactured goods) which are movable at the time of identification to the contract for sale other than the money in which the price is to be paid, investment securities (ch. 408) and things in action. "Goods" also includes the unborn young of animals and growing crops and other identified things attached to realty as described in s. 402.107 on goods to be severed from realty.

402.105(1)(d) (d) "Lot" means a parcel or a single article which is the subject matter of a separate sale or delivery, whether or not it is sufficient to perform the contract.

402.105(3) (3) There may be a sale of a part interest in existing identified goods.

402.105(4) (4) An undivided share in an identified bulk of fungible goods is sufficiently identified to be sold although the quantity of the bulk is not determined. Any agreed proportion of such a bulk or any quantity thereof agreed upon by number, weight or other measure may to the extent of the seller's interest in the bulk be sold to the buyer who then becomes an owner in common.

402.105 History History: 1983 a. 189.



402.106 Definitions: "contract"; "agreement"; "contract for sale"; "sale"; "present sale"; "conforming" to contract; "termination"; "cancellation".

402.106  Definitions: "contract"; "agreement"; "contract for sale"; "sale"; "present sale"; "conforming" to contract; "termination"; "cancellation". In this chapter unless the context otherwise requires:

402.106(1) (1) "Cancellation" occurs when either party puts an end to the contract for breach by the other and its effect is the same as that of "termination" except that the canceling party also retains any remedy for breach of the whole contract or any unperformed balance.

402.106(2) (2) Goods or conduct including any part of a performance are "conforming" or conform to the contract when they are in accordance with the obligations under the contract.

402.106(3) (3) "Contract" and "agreement" are limited to those relating to the present or future sale of goods.

402.106(4) (4) "Contract for sale" includes both a present sale of goods and a contract to sell goods at a future time.

402.106(5) (5) A "present sale" means a sale which is accomplished by the making of the contract.

402.106(6) (6) A "sale" consists in the passing of title from the seller to the buyer for a price (s. 402.401).

402.106(7) (7) "Termination" occurs when either party pursuant to a power created by agreement or law puts an end to the contract otherwise than for its breach. On "termination" all obligations which are still executory on both sides are discharged but any right based on prior breach or performance survives.

402.106 History History: 1983 a. 189.



402.107 Goods to be severed from realty: recording.

402.107  Goods to be severed from realty: recording.

402.107(1)(1) A contract for the sale of minerals or the like (including oil and gas) or a structure or its materials to be removed from realty is a contract for the sale of goods within this chapter if they are to be severed by the seller but until severance a purported present sale thereof which is not effective as a transfer of an interest in land is effective only as a contract to sell.

402.107(2) (2) A contract for the sale apart from the land of growing crops or other things attached to realty and capable of severance without material harm thereto but not described in sub. (1) or of timber to be cut is a contract for the sale of goods within this chapter whether the subject matter is to be severed by the buyer or by the seller even though it forms part of the realty at the time of contracting, and the parties can by identification effect a present sale before severance.

402.107(3) (3) The provisions of this section are subject to any 3rd-party rights provided by the law relating to realty records, and the contract for sale may be executed and recorded as a document transferring an interest in land and shall then constitute notice to 3rd parties of the buyer's rights under the contract for sale.

402.107 History History: 1973 c. 215; 2005 a. 253.



402.201 Formal requirements; statute of frauds.

402.201  Formal requirements; statute of frauds.

402.201(1)(1) Except as otherwise provided in this section a contract for the sale of goods for the price of $500 or more is not enforceable by way of action or defense unless there is some writing sufficient to indicate that a contract for sale has been made between the parties and signed by the party against whom enforcement is sought or by the party's authorized agent or broker. A writing is not insufficient because it omits or incorrectly states a term agreed upon but the contract is not enforceable under this subsection beyond the quantity of goods shown in such writing.

402.201(2) (2) Between merchants if within a reasonable time a writing in confirmation of the contract and sufficient against the sender is received and the party receiving it has reason to know its contents, it satisfies the requirements of sub. (1) against such party unless written notice of objection to its contents is given within 10 days after it is received.

402.201(3) (3) A contract which does not satisfy the requirements of sub. (1) but which is valid in other respects is enforceable:

402.201(3)(a) (a) If the goods are to be specially manufactured for the buyer and are not suitable for sale to others in the ordinary course of the seller's business and the seller, before notice of repudiation is received and under circumstances which reasonably indicate that the goods are for the buyer, has made either a substantial beginning of their manufacture or commitments for their procurement; or

402.201(3)(b) (b) If the party against whom enforcement is sought admits in that party's pleading, testimony or otherwise in court that a contract for sale was made, but the contract is not enforceable under this paragraph beyond the quantity of goods admitted; or

402.201(3)(c) (c) With respect to goods for which payment has been made and accepted or which have been received and accepted (s. 402.606).

402.201 History History: 1991 a. 316.

402.201 Annotation Receipt and acceptance of goods consistent with an oral contract is part performance sufficient to take the oral contract out of the statute of frauds even though the conduct is not inconsistent with some other dealings arguably had between the parties. Gerner v. Vasby, 75 Wis. 2d 660, 250 N.W.2d 319 (1977).

402.201 Annotation The statute of frauds was not satisfied when the only indication of a purchase contract between the parties was the unexplained notation "purchase price" in a document prepared by one party in response to the other's request for an appraisal. First Bank v. H.K.A. Enterprises, Inc. 183 Wis. 2d 418, 515 N.W.2d 343 (Ct. App. 1994).

402.201 Annotation When a letter confirmed an oral agreement under sub. (2), subject to completion of formal memorializing documents, the bargain was enforceable even though the document was not executed. Lambert Corp. v. Evans, 575 F.2d 132 (1978).

402.201 Annotation The statute of frauds is not applicable in an action based on promissory estoppel. Janke Construction Co., Inc. v. Vulcan Materials Co. 386 F. Supp. 687.

402.201 Annotation The statute of frauds of the UCC and the doctrine of estoppel. Edwards. 62 MLR 205 (1978).



402.202 Final written expression: parol or extrinsic evidence.

402.202  Final written expression: parol or extrinsic evidence. Terms with respect to which the confirmatory memoranda of the parties agree or which are otherwise set forth in a writing intended by the parties as a final expression of their agreement with respect to such terms as are included therein may not be contradicted by evidence of any prior agreement or of a contemporaneous oral agreement but may be explained or supplemented:

402.202(1) (1) By course of dealing or usage of trade (s. 401.303) or by course of performance (s. 402.208);

402.202(2) (2) By evidence of consistent additional terms unless the court finds the writing to have been intended also as a complete and exclusive statement of the terms of the agreement.

402.202 History History: 2009 a. 320.



402.203 Seals inoperative.

402.203  Seals inoperative. The affixing of a seal to a writing evidencing a contract for sale or an offer to buy or sell goods does not constitute the writing a sealed instrument and the law with respect to sealed instruments does not apply to such a contract or offer.



402.204 Formation in general.

402.204  Formation in general.

402.204(1) (1) A contract for sale of goods may be made in any manner sufficient to show agreement, including conduct by both parties which recognizes the existence of such a contract.

402.204(2) (2) An agreement sufficient to constitute a contract for sale may be found even though the moment of its making is undetermined.

402.204(3) (3) Even though one or more terms are left open a contract for sale does not fail for indefiniteness if the parties have intended to make a contract and there is a reasonably certain basis for giving an appropriate remedy.

402.204 Annotation Even if the parties writings do not constitute a contract, a contract may be found through the parties' conduct. AMPI v. Meadow Gold Dairies, 27 F.3d 268 (1994).

402.204 Annotation Shrinkwrap license agreements contained in computer software packages are enforceable unless their terms are objectionable on general contract grounds. ProCD, Incorporated v. Zeidenberg, 86 F.3d 1447 (1996).

402.204 Annotation Contract formation under Article II of the Uniform Commercial Code. Edwards. 61 MLR 215.



402.205 Firm offers.

402.205  Firm offers. An offer by a merchant to buy or sell goods in a signed writing which by its terms gives assurance that it will be held open is not revocable, for lack of consideration, during the time stated or if no time is stated for a reasonable time, but in no event may such period of irrevocability exceed 3 months; but any such term of assurance on a form supplied by the offeree must be separately signed by the offeror.

402.205 Annotation Although a bid for pipe did not meet the "firm offer" requirement, the facts pleaded and relied upon by the contractor to support its claim and to which the supplier responded in entering its defense gave rise to the doctrine of promissory estoppel. Janke Construction Co., Inc. v. Vulcan Materials Co. 386 F. Supp. 687.



402.206 Offer and acceptance in formation of contract.

402.206  Offer and acceptance in formation of contract.

402.206(1)(1) Unless otherwise unambiguously indicated by the language or circumstances:

402.206(1)(a) (a) An offer to make a contract shall be construed as inviting acceptance in any manner and by any medium reasonable in the circumstances;

402.206(1)(b) (b) An order or other offer to buy goods for prompt or current shipment shall be construed as inviting acceptance either by a prompt promise to ship or by the prompt or current shipment of conforming or nonconforming goods, but such a shipment of nonconforming goods does not constitute an acceptance if the seller seasonably notifies the buyer that the shipment is offered only as an accommodation to the buyer.

402.206(2) (2) Where the beginning of a requested performance is a reasonable mode of acceptance an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance.



402.207 Additional terms in acceptance or confirmation.

402.207  Additional terms in acceptance or confirmation.

402.207(1)(1) A definite and seasonable expression of acceptance or a written confirmation which is sent within a reasonable time operates as an acceptance even though it states terms additional to or different from those offered or agreed upon, unless acceptance is expressly made conditional on assent to the additional or different terms.

402.207(2) (2) The additional terms are to be construed as proposals for addition to the contract. Between merchants such terms become part of the contract unless:

402.207(2)(a) (a) The offer expressly limits acceptance to the terms of the offer;

402.207(2)(b) (b) They materially alter it; or

402.207(2)(c) (c) Notification of objection to them has already been given or is given within a reasonable time after notice of them is received.

402.207(3) (3) Conduct by both parties which recognizes the existence of a contract is sufficient to establish a contract for sale although the writings of the parties do not otherwise establish a contract. In such case the terms of the particular contract consist of those terms on which the writings of the parties agree, together with any supplementary terms incorporated under any other provisions of chs. 401 to 411.

402.207 History History: 1979 c. 89; 1991 a. 148, 304, 315.

402.207 Annotation A seller's "acknowledgment of order" that purports to deny liability for damages for defects becomes part of the contract only if it is assented to by the buyer. Air Products & Chemicals, Inc. v. Fairbanks, 58 Wis. 2d 193, 206 N.W.2d 414 (1973).

402.207 Annotation When an offer to purchase contained the term "FOB, our truck, your plant, loaded," the offeree's response stated "as is, where is," and the parties had no prior oral agreement, there was no valid contract and the court could not reach the issue of whether additional or different terms in response to an offer destroy an agreement between parties. Koehring Co. v. Glowacki, 77 Wis. 2d 497, 253 N.W.2d 64 (1977).

402.207 Annotation By signing an order form that provided that the buyer of a machine would indemnify and hold the seller harmless, the buyer expressly agreed to the provisions, whether or not there was a previously existing contract and whether or not the buyer read the order form before signing. Deminsky v. Arlington Plastics, Inc. 2001 WI App 287, 249 Wis. 2d 441, 638 N.W.2d 331, 01-0242. Affirmed on other grounds. 2003 WI 15, 259 Wis. 2d 587, 657 N.W.2d 411, 01-0242.

402.207 Annotation An invoice is a written confirmation of a request for work by one party, the performance of work by the second, and the cost of the work agreed upon. While interest may not have been discussed originally, adding it to the bottom of the invoice constitutes the addition of a term not previously discussed between the parties, making the interest an additional part of the agreement unless one of the exceptions in sub. (2) applies. This section eliminates the traditional "meeting of the minds" requirement. Mid-State Contracting, Inc. v. Superior Floor Company, Inc. 2002 WI App 257, 258 Wis. 2d 139, 655 N.W.2d 142, 02-0761.

402.207 Annotation The question under sub. (2) (c) was not whether the defendant acquiesced to interest added to the bottom of invoices without inclusion in a contract, but whether the defendant objected to stop it. Mid-State Contracting, Inc. v. Superior Floor Company, Inc. 2002 WI App 257, 258 Wis. 2d 139, 655 N.W.2d 142, 02-0761.

402.207 Annotation This section recognizes that, in practice, parties' forms may not be identical, a party might later add divergent terms, and the parties may not always read each other's forms. This section allows for enforcement of the parties' agreement, including the added terms. An invoice falls within the ambit of this section. It is a written confirmation of a request for work by one party, the performance of work by the second, and the cost of the work agreed upon. If purchase orders and order confirmations were immovable bookends to a contract, ensuing transactions between the parties would be composed of a cumbersome, inefficient series of mini-contracts. This is what this section seeks to avoid. Converting/Biophile Laboratories, Inc. v. Ludlow Composites Corporation, 2006 WI App 187, 296 Wis. 2d 273, 722 N.W. 2d 633, 05-1628.

402.207 Annotation What constitutes "supplementary terms" under sub. (3) is not limited to provisions under ch. 402, but includes any terms arising under the U.C.C. and necessarily encompasses those sections relating to course of performance (402.208), course of dealing, and usage of trade (401.205). Dresser Industries v. Grandall Co. 965 F.2d 1442 (1992).

402.207 Annotation When a contract specified FAS terms, the buyer's confirmation form containing inconsistent terms did not relieve the buyer of liability for goods properly delivered FAS. Melrose International Trading Co. v. Patrick Cudahy Inc. 482 F. Supp. 1369 (1980).

402.207 Annotation The UCC Battle of the Forms: Answers to Common Questions. Richardson. Wis. Law. March 1996.



402.208 Course of performance or practical construction.

402.208  Course of performance or practical construction.

402.208(1)(1) Where the contract for sale involves repeated occasions for performance by either party with knowledge of the nature of the performance and opportunity for objection to it by the other, any course of performance accepted or acquiesced in without objection shall be relevant to determine the meaning of the agreement.

402.208(2) (2) The express terms of the agreement and any such course of performance, as well as any course of dealing and usage of trade, shall be construed whenever reasonable as consistent with each other; but when such construction is unreasonable, express terms shall control course of performance and course of performance shall control both course of dealing and usage of trade (s. 401.303).

402.208(3) (3) Subject to s. 402.209 on modification and waiver, such course of performance is relevant to show a waiver or modification of any term inconsistent with such course of performance.

402.208 Annotation The requirement of "conformity" does not subject the seller to performing the contract to the satisfaction of the buyer, but only to the terms of the contract. H.B. Fuller Co. v. Kinetic Systems, Inc. 932 F.2d 681 (1991).

402.208 Annotation A single occasion of conduct does not constitute a "course of performance" within the meaning of this section. Maritime-Ontario Freight Lines, LTD. v. STI Holdings, Inc. 481 F. Supp. 2d 963.

402.208 History History: 2009 a. 320.



402.209 Modification, rescission and waiver.

402.209  Modification, rescission and waiver.

402.209(1) (1) An agreement modifying a contract within this chapter needs no consideration to be binding.

402.209(2) (2) A signed agreement which excludes modification or rescission except by a signed writing cannot be otherwise modified or rescinded, but except as between merchants such a requirement on a form supplied by the merchant must be separately signed by the other party.

402.209(3) (3) The requirements of s. 402.201 must be satisfied if the contract as modified is within its provisions.

402.209(4) (4) Although an attempt at modification or rescission does not satisfy the requirements of sub. (2) or (3) it can operate as a waiver.

402.209(5) (5) A party who has made a waiver affecting an executory portion of the contract may retract the waiver by reasonable notification received by the other party that strict performance will be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.

402.209 Annotation Not every contract for the sale of goods over $500, nor every modification thereof, strictly complies with the requirements of the statute of frauds, and it would be unreasonable to declare categorically all such contracts unenforceable. The UCC and Wisconsin case law recognize exceptions to the statute of frauds, including waiver and performance. An attempt at modification contemplates a completed oral modification of a written contract that prohibits oral modification. The inquiry into whether there has been an attempt at modification sufficient to operate as a waiver of the statute of frauds is closely related to the inquiry to determine whether there was a valid oral modification. Royster-Clark, Inc. v. Olsen's Mill, Inc. 2006 WI 46, 290 Wis. 2d 264, 714 N.W.2d 530, 03-1534.

402.209 Annotation A dealership agreement is primarily for the sale of goods, making this section applicable. American Suzuki Motor Corp. v. Bill Kummer, Inc. 65 F.3d 1381 (1995).



402.210 Delegation of performance; assignment of rights.

402.210  Delegation of performance; assignment of rights.

402.210(1)(1) A party may perform that party's duty through a delegate unless otherwise agreed or unless the other party has a substantial interest in having his or her original promisor perform or control the acts required by the contract. No delegation of performance relieves the party delegating of any duty to perform or any liability for breach.

402.210(2) (2) Unless otherwise agreed all rights of either seller or buyer can be assigned except where the assignment would materially change the duty of the other party, or increase materially the burden or risk imposed on the other party by the contract, or impair materially the other party's chance of obtaining return performance. A right to damages for breach of the whole contract or a right arising out of the assignor's due performance of the assignor's entire obligation can be assigned despite agreement otherwise.

402.210(3) (3) The creation, attachment, perfection, or enforcement of a security interest in the seller's interest under a contract is not a transfer that materially changes the duty of or increases materially the burden or risk imposed on the buyer or impairs materially the buyer's chance of obtaining return performance within the purview of sub. (2) unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the seller. Even in that event, the creation, attachment, perfection, and enforcement of the security interest remain effective, but:

402.210(3)(a) (a) The seller is liable to the buyer for damages caused by the delegation to the extent that the damages could not reasonably be prevented by the buyer; and

402.210(3)(b) (b) A court having jurisdiction may grant other appropriate relief, including cancellation of the contract for sale or an injunction against enforcement of the security interest or consummation of the enforcement.

402.210(4) (4) Unless the circumstances indicate the contrary a prohibition of assignment of "the contract" is to be construed as barring only the delegation to the assignee of the assignor's performance.

402.210(5) (5) An assignment of "the contract" or of "all my rights under the contract" or an assignment in similar general terms is an assignment of rights and unless the language or the circumstances (as in an assignment for security) indicate the contrary, it is a delegation of performance of the duties of the assignor and its acceptance by the assignee constitutes a promise by the assignee to perform those duties. This promise is enforceable by either the assignor or the other party to the original contract.

402.210(6) (6) The other party may treat any assignment which delegates performance as creating reasonable grounds for insecurity and may without prejudice to his or her rights against the assignor demand assurances from the assignee (s. 402.609).

402.210 History History: 1991 a. 316; 2001 a. 10.



402.301 General obligations of parties.

402.301  General obligations of parties. The obligation of the seller is to transfer and deliver and that of the buyer is to accept and pay in accordance with the contract.



402.302 Unconscionable contract or clause.

402.302  Unconscionable contract or clause.

402.302(1) (1) If the court as a matter of law finds the contract or any clause of the contract to have been unconscionable at the time it was made the court may refuse to enforce the contract, or it may enforce the remainder of the contract without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.

402.302(2) (2) When it is claimed or appears to the court that the contract or any clause thereof may be unconscionable the parties shall be afforded a reasonable opportunity to present evidence as to its commercial setting, purpose and effect to aid the court in making the determination.

402.302 Annotation Unconscionability requires an absence of meaningful choice on the part of one party, together with contract terms that are unreasonably favorable to the other. To find unconscionability requires a certain quantum of both procedural and substantive unconscionability. Procedural unconscionability bears on a meeting of the minds, while substantive unconscionability pertains to the reasonableness of the contract terms themselves. Deminsky v. Arlington Plastics Machinery, 2003 WI 15, 259 Wis. 2d 587, 657 N.W.2d 411, 01-0242.

402.302 Annotation Conspicuousness necessary for effective warranty disclaimer is discussed. H.B. Fuller Co. v. Kinetic Systems, Inc. 932 F.2d 681 (1991).



402.303 Allocation or division of risks.

402.303  Allocation or division of risks. Where this chapter allocates a risk or a burden as between the parties "unless otherwise agreed", the agreement may not only shift the allocation but may also divide the risk or burden.



402.304 Price payable in money, goods, realty, or otherwise.

402.304  Price payable in money, goods, realty, or otherwise.

402.304(1)(1) The price can be made payable in money or otherwise. If it is payable in whole or in part in goods each party is a seller of the goods which that party is to transfer.

402.304(2) (2) Even though all or part of the price is payable in an interest in realty the transfer of the goods and the seller's obligations with reference to them are subject to this chapter, but not the transfer of the interest in realty or the transferor's obligations in connection therewith.

402.304 History History: 1991 a. 316.



402.305 Open price term.

402.305  Open price term.

402.305(1)(1) The parties if they so intend can conclude a contract for sale even though the price is not settled. In such a case the price is a reasonable price at the time for delivery if:

402.305(1)(a) (a) Nothing is said as to price; or

402.305(1)(b) (b) The price is left to be agreed by the parties and they fail to agree; or

402.305(1)(c) (c) The price is to be fixed in terms of some agreed market or other standard as set or recorded by a 3rd person or agency and it is not so set or recorded.

402.305(2) (2) A price to be fixed by the seller or by the buyer means a price for that party to fix in good faith.

402.305(3) (3) When a price left to be fixed otherwise than by agreement of the parties fails to be fixed through fault of one party the other party may at his or her option treat the contract as canceled or fix a reasonable price.

402.305(4) (4) Where, however, the parties intend not to be bound unless the price is fixed or agreed and it is not fixed or agreed there is no contract. In such a case the buyer must return any goods already received or if unable so to do must pay their reasonable value at the time of delivery and the seller must return any portion of the price paid on account.

402.305 History History: 1991 a. 316; 1997 a. 35; 2005 a. 253.

402.305 Annotation An implied contract by a dairy plant to pay the competitive price to milk producers does not permit the plant to pay a lower price since the mere absence of misrepresentation or deceit does not establish good faith; an open price contract still requires fair dealing. Columbus Milk Producers v. Dept. of Agriculture, 48 Wis. 2d 451, 180 N.W.2d 617 (1970).

402.305 Annotation Under this section, which allows parties to a contract for the sale of goods to conclude the contract agreeing to settle the price at a subsequent date, the contract price is a reasonable price at the time of delivery if the parties are unable to agree. Schmieder v. Standard Oil Co. of Indiana, 69 Wis. 2d 419, 230 N.W.2d 732 (1975).



402.306 Output, requirements and exclusive dealings.

402.306  Output, requirements and exclusive dealings.

402.306(1)(1) A term which measures the quantity by the output of the seller or the requirements of the buyer means such actual output or requirements as may occur in good faith, except that no quantity unreasonably disproportionate to any stated estimate or in the absence of a stated estimate to any normal or otherwise comparable prior output or requirements may be tendered or demanded.

402.306(2) (2) A lawful agreement by either the seller or the buyer for exclusive dealing in the kind of goods concerned imposes unless otherwise agreed an obligation by the seller to use best efforts to supply the goods and by the buyer to use best efforts to promote their sale.

402.306 Annotation A "pay as used" proposal to purchase inventory was analogous to a "requirements contract." Lambert Corp. v. Evans, 575 F.2d 132 (1978).



402.307 Delivery in single lot or several lots.

402.307  Delivery in single lot or several lots. Unless otherwise agreed all goods called for by a contract for sale must be tendered in a single delivery and payment is due only on such tender but where the circumstances give either party the right to make or demand delivery in lots the price if it can be apportioned may be demanded for each lot.



402.308 Absence of specified place for delivery.

402.308  Absence of specified place for delivery. Unless otherwise agreed:

402.308(1) (1) The place for delivery of goods is the seller's place of business or if the seller has none the seller's residence; but

402.308(2) (2) In a contract for sale of identified goods which to the knowledge of the parties at the time of contracting are in some other place, that place is the place for their delivery; and

402.308(3) (3) Documents of title may be delivered through customary banking channels.

402.308 History History: 1991 a. 316.



402.309 Absence of specific time provisions; notice of termination.

402.309  Absence of specific time provisions; notice of termination.

402.309(1)(1) The time for shipment or delivery or any other action under a contract if not provided in this chapter or agreed upon shall be a reasonable time.

402.309(2) (2) Where the contract provides for successive performances but is indefinite in duration it is valid for a reasonable time but unless otherwise agreed may be terminated at any time by either party.

402.309(3) (3) Termination of a contract by one party except on the happening of an agreed event requires that reasonable notification be received by the other party and an agreement dispensing with notification is invalid if its operation would be unconscionable.



402.310 Open time for payment or running of credit; authority to ship under reservation.

402.310  Open time for payment or running of credit; authority to ship under reservation. Unless otherwise agreed:

402.310(1) (1) Payment is due at the time and place at which the buyer is to receive the goods even though the place of shipment is the place of delivery; and

402.310(2) (2) If the seller is authorized to send the goods the seller may ship them under reservation, and may tender the documents of title, but the buyer may inspect the goods after their arrival before payment is due unless such inspection is inconsistent with the terms of the contract (s. 402.513); and

402.310(3) (3) If delivery is authorized and made by way of documents of title otherwise than by sub. (2) then payment is due regardless of where the goods are to be received at the time and place at which the buyer is to receive the documents; or at the time the buyer is to receive delivery of the electronic documents and at the seller's place of business or, if none, the seller's residence; and

402.310(4) (4) Where the seller is required or authorized to ship the goods on credit the credit period runs from the time of shipment but postdating the invoice or delaying its dispatch will correspondingly delay the starting of the credit period.

402.310 History History: 1991 a. 316; 2009 a. 322.



402.311 Options and cooperation respecting performance.

402.311  Options and cooperation respecting performance.

402.311(1)(1) An agreement for sale which is otherwise sufficiently definite (s. 402.204 (3)) to be a contract is not made invalid by the fact that it leaves particulars of performance to be specified by one of the parties. Any such specification must be made in good faith and within limits set by commercial reasonableness.

402.311(2) (2) Unless otherwise agreed specifications relating to assortment of the goods are at the buyer's option and except as otherwise provided in s. 402.319 (1) (c) and (3) specifications or arrangements relating to shipment are at the seller's option.

402.311(3) (3) Where such specification would materially affect the other party's performance but is not seasonably made or where one party's cooperation is necessary to the agreed performance of the other but is not seasonably forthcoming, the other party in addition to all other remedies:

402.311(3)(a) (a) Is excused for any resulting delay in his or her own performance; and

402.311(3)(b) (b) May also either proceed to perform in any reasonable manner or after the time for a material part of his or her own performance treat the failure to specify or to cooperate as a breach by failure to deliver or accept the goods.

402.311 History History: 1991 a. 316.



402.312 Warranty of title and against infringements; buyer's obligation against infringement.

402.312  Warranty of title and against infringements; buyer's obligation against infringement.

402.312(1) (1) Subject to sub. (2) there is in a contract for sale a warranty by the seller that:

402.312(1)(a) (a) The title conveyed shall be good, and its transfer rightful; and

402.312(1)(b) (b) The goods shall be delivered free from any security interest or other lien or encumbrance of which the buyer at the time of contracting has no knowledge.

402.312(2) (2) A warranty under sub. (1) will be excluded or modified only by specific language or by circumstances which give the buyer reason to know that the person selling does not claim title in himself or herself or that the person selling is purporting to sell only such right or title as the person selling or a 3rd person may have.

402.312(3) (3) Unless otherwise agreed a seller who is a merchant regularly dealing in goods of the kind warrants that the goods shall be delivered free of the rightful claim of any 3rd person by way of infringement or the like but a buyer who furnishes specifications to the seller must hold the seller harmless against any such claim which arises out of compliance with the specifications.

402.312 History History: 1971 c. 40; 1991 a. 316; 2005 a. 253.



402.313 Express warranties by affirmation, promise, description, sample.

402.313  Express warranties by affirmation, promise, description, sample.

402.313(1)(1) Express warranties by the seller are created as follows:

402.313(1)(a) (a) Any affirmation of fact or promise made by the seller to the buyer which relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods shall conform to the affirmation or promise.

402.313(1)(b) (b) Any description of the goods which is made part of the basis of the bargain creates an express warranty that the goods shall conform to the description.

402.313(1)(c) (c) Any sample or model which is made part of the basis of the bargain creates an express warranty that the whole of the goods shall conform to the sample or model.

402.313(2) (2) It is not necessary to the creation of an express warranty that the seller use formal words such as "warrant" or "guarantee" or that the seller have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the seller's opinion or commendation of the goods does not create a warranty.

402.313 History History: 1991 a. 316.

402.313 AnnotationExpress warranties are discussed. Ewers v. Eisenzopf, 88 Wis. 2d 482, 276 N.W.2d 802 (1979).

402.313 Annotation Strict liability of the bailor, lessor and licensor. 57 MLR 111.



402.314 Implied warranty: merchantability; usage of trade.

402.314  Implied warranty: merchantability; usage of trade.

402.314(1)(1) Unless excluded or modified (s. 402.316), a warranty that the goods shall be merchantable is implied in a contract for their sale if the seller is a merchant with respect to goods of that kind. Under this section the serving for value of food or drink to be consumed either on the premises or elsewhere is a sale.

402.314(2) (2) Goods to be merchantable must be at least such as:

402.314(2)(a) (a) Pass without objection in the trade under the contract description; and

402.314(2)(b) (b) In the case of fungible goods, are of fair average quality within the description; and

402.314(2)(c) (c) Are fit for the ordinary purposes for which such goods are used; and

402.314(2)(d) (d) Run, within the variations permitted by the agreement, of even kind, quality and quantity within each unit and among all units involved; and

402.314(2)(e) (e) Are adequately contained, packaged, and labeled as the agreement may require; and

402.314(2)(f) (f) Conform to the promises or affirmations of fact made on the container or label if any.

402.314(3) (3) Unless excluded or modified (s. 402.316) other implied warranties may arise from course of dealing or usage of trade.

402.314 Annotation An unincorporated organization of band mothers who sold food at a fund-raising luncheon were not merchants as contemplated by sub. (1). Samson v. Riesing, 62 Wis. 2d 698, 215 N.W.2d 662 (1974).

402.314 Annotation Evidence that the goods break or physically deteriorate after delivery may be relevant to whether the goods were fit at the time of delivery for the ordinary purpose for which they are used; but consideration of that evidence for that purpose does not impose an express warranty for future performance. City of Stoughton v. Thomasson Lumber Company, 2004 WI App 6, 269 Wis. 2d 339, 675 N.W.2d 487, 02-2192.

402.314 Annotation A party may sue for breach of implied warranties under the UCC although it does not take possession of the goods if it is the party who contracts to buy the goods. Estate of Kriefall v. Sizzler USA Franchise, Inc. 2011 WI App 101, 335 Wis. 2d 151, 801 N.W.2d 781, 09-1212.

402.314 Annotation When circumstances rendered a breach of good faith and of a fiduciary obligation chargeable to the buyer, the buyer was barred from asserting causes based on a breach of the warranty of merchantability, or on the seller's claimed fault, to recover from the seller that portion of the claim disallowed, with the buyer's consent, by the shipper. Greisler Brothers, Inc. v. Packerland Packing Co., Inc. 392 F. Supp. 206 (1975).

402.314 Annotation Status of products liability in Wisconsin. Coyne, 43 WBB, No. 4.



402.315 Implied warranty: fitness for particular purpose.

402.315  Implied warranty: fitness for particular purpose. Where the seller at the time of contracting has reason to know any particular purpose for which the goods are required and that the buyer is relying on the seller's skill or judgment to select or furnish suitable goods, there is unless excluded or modified under s. 402.316 an implied warranty that the goods shall be fit for such purpose.

402.315 Annotation When expansion joints corroded soon after installation in a steam system, but the defendant manufacturer was unaware of the corrosive agent in the steam, this section did not allow recovery. Wisconsin Electric Power Co. v. Zallea Bros., Inc. 606 F.2d 697 (1979).

402.315 Annotation A party may sue for breach of implied warranties under the UCC although it does not take possession of the goods if it is the party who contracts to buy the goods. Estate of Kriefall v. Sizzler USA Franchise, Inc. 2011 WI App 101, 335 Wis. 2d 151, 801 N.W.2d 781, 09-1212.



402.316 Exclusion or modification of warranties.

402.316  Exclusion or modification of warranties.

402.316(1)(1) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit warranty shall be construed wherever reasonable as consistent with each other; but subject to s. 402.202 on parol or extrinsic evidence, negation or limitation is inoperative to the extent that such construction is unreasonable.

402.316(2) (2) Subject to sub. (3), to exclude or modify the implied warranty of merchantability or any part of it the language must mention merchantability and in case of a writing must be conspicuous, and to exclude or modify any implied warranty of fitness the exclusion must be by a writing and conspicuous. Language to exclude all implied warranties of fitness is sufficient if it states, for example, that "There are no warranties which extend beyond the description on the face hereof."

402.316(3) (3) Notwithstanding sub. (2), all of the following apply:

402.316(3)(a) (a) Unless the circumstances indicate otherwise, all implied warranties are excluded by expressions like "as is", "with all faults" or other language which in common understanding calls the buyer's attention to the exclusion of warranties and makes plain that there is no implied warranty.

402.316(3)(b) (b) When the buyer before entering into the contract has examined the goods or the sample or model as fully as the buyer desired or has refused to examine the goods there is no implied warranty with regard to defects which an examination ought in the circumstances to have revealed to the buyer.

402.316(3)(c) (c) Except as provided in s. 95.195, there is no implied warranty that cattle, hogs, sheep or horses are free from sickness or disease at the time a sale is consummated if all state and federal regulations pertaining to animal health are complied with by the seller, unless the seller knows at the time a sale is consummated that the cattle, hogs, sheep or horses were sick or diseased.

402.316(3)(d) (d) An implied warranty can be excluded or modified by course of dealing or course of performance or usage of trade.

402.316(4) (4) Remedies for breach of warranty can be limited in accordance with ss. 402.718 and 402.719 on liquidation or limitation of damages and on contractual modification of remedy.

402.316 History History: 1981 c. 128; 1989 a. 277.

402.316 Annotation A disclaimer of implied warranties under sub. (2) made after sale would be ineffective. Taterka v. Ford Motor Co. 86 Wis. 2d 140, 271 N.W.2d 653 (1978).



402.317 Cumulation and conflict of warranties express or implied.

402.317  Cumulation and conflict of warranties express or implied. Warranties whether express or implied shall be construed as consistent with each other and as cumulative, but if such construction is unreasonable the intention of the parties shall determine which warranty is dominant. In ascertaining that intention the following rules apply:

402.317(1) (1) Exact or technical specifications displace an inconsistent sample or model or general language of description.

402.317(2) (2) A sample from an existing bulk displaces inconsistent general language of description.

402.317(3) (3) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.



402.318 Third-party beneficiaries of warranties, express or implied.

402.318  Third-party beneficiaries of warranties, express or implied. A seller's warranty whether express or implied extends to any natural person who is in the family or household of the seller's buyer or who is a guest in that buyer's home if it is reasonable to expect that such person may use, consume or be affected by the goods and who is injured in person by breach of the warranty. A seller may not exclude or limit the operation of this section.

402.318 History History: 1991 a. 316; 2007 a. 97.

402.318 Annotation Privity of contract is required in implied warranty cases, and the availability of punitive damages depends on the facts proved rather than the formal theory of recovery alleged. Drake v. Wham-O Manufacturing Co. 373 F. Supp. 608 (1974).



402.319 F.O.B. and F.A.S. terms.

402.319  F.O.B. and F.A.S. terms.

402.319(1) (1) Unless otherwise agreed the term F.O.B. (which means "free on board") at a named place, even though used only in connection with the stated price, is a delivery term under which:

402.319(1)(a) (a) When the term is F.O.B. the place of shipment, the seller must at that place ship the goods in the manner provided in s. 402.504 and bear the expense and risk of putting them into the possession of the carrier; or

402.319(1)(b) (b) When the term is F.O.B. the place of destination, the seller must at the seller's expense and risk transport the goods to that place and there tender delivery of them in the manner provided in s. 402.503;

402.319(1)(c) (c) When under either par. (a) or (b) the term is also F.O.B. vessel, car or other vehicle, the seller must in addition at the seller's expense and risk load the goods on board. If the term is F.O.B. vessel the buyer must name the vessel and in an appropriate case the seller must comply with s. 402.323 on the form of bill of lading.

402.319(2) (2) Unless otherwise agreed the term F.A.S. vessel (which means "free alongside") at a named port, even though used only in connection with the stated price, is a delivery term under which the seller must:

402.319(2)(a) (a) At the seller's expense and risk deliver the goods alongside the vessel in the manner usual in that port or on a dock designated and provided by the buyer; and

402.319(2)(b) (b) Obtain and tender a receipt for the goods in exchange for which the carrier is under a duty to issue a bill of lading.

402.319(3) (3) Unless otherwise agreed in any case falling within sub. (1) (a) or (c) or (2) the buyer must seasonably give any needed instructions for making delivery, including when the term is F.A.S. or F.O.B. the loading berth of the vessel and in an appropriate case its name and sailing date. The seller may treat the failure of needed instructions as a failure of cooperation under s. 402.311. The seller may also at the seller's option move the goods in any reasonable manner preparatory to delivery or shipment.

402.319(4) (4) Under the term F.O.B. vessel or F.A.S. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.

402.319 History History: 1991 a. 316.

402.319 Annotation When a contract specified FAS terms, the buyer's confirmation form containing inconsistent terms did not relieve the buyer of liability for goods properly delivered FAS. Melrose International Trading Co. v. Patrick Cudahy Inc. 482 F. Supp. 1369 (1980).



402.320 C.I.F. and C.& F. terms.

402.320  C.I.F. and C.& F. terms.

402.320(1) (1) The term C.I.F. means that the price includes in a lump sum the cost of the goods and the insurance and freight to the named destination. The term C.& F. or C.F. means that the price so includes cost and freight to the named destination.

402.320(2) (2) Unless otherwise agreed and even though used only in connection with the stated price and destination, the term C.I.F. destination or its equivalent requires the seller at the seller's expense and risk to:

402.320(2)(a) (a) Put the goods into the possession of a carrier at the port for shipment and obtain a negotiable bill or bills of lading covering the entire transportation to the named destination; and

402.320(2)(b) (b) Load the goods and obtain a receipt from the carrier (which may be contained in the bill of lading) showing that the freight has been paid or provided for; and

402.320(2)(c) (c) Obtain a policy or certificate of insurance, including any war risk insurance, of a kind and on terms then current at the port of shipment in the usual amount, in the currency of the contract, shown to cover the same goods covered by the bill of lading and providing for payment of loss to the order of the buyer or for the account of whom it may concern; but the seller may add to the price the amount of the premium for any such war risk insurance; and

402.320(2)(d) (d) Prepare an invoice of the goods and procure any other documents required to effect shipment or to comply with the contract; and

402.320(2)(e) (e) Forward and tender with commercial promptness all the documents in due form and with any endorsement necessary to perfect the buyer's rights.

402.320(3) (3) Unless otherwise agreed the term C.& F. or its equivalent has the same effect and imposes upon the seller the same obligations and risks as a C.I.F. term except the obligation as to insurance.

402.320(4) (4) Under the term C.I.F. or C.& F. unless otherwise agreed the buyer must make payment against tender of the required documents and the seller may not tender nor the buyer demand delivery of the goods in substitution for the documents.

402.320 History History: 1991 a. 316.



402.321 C.I.F. or C.& F.: "net landed weights"; "payment on arrival"; warranty of condition on arrival.

402.321  C.I.F. or C.& F.: "net landed weights"; "payment on arrival"; warranty of condition on arrival. Under a contract containing a term C.I.F. or C.& F.:

402.321(1) (1) Where the price is based on or is to be adjusted according to "net landed weights", "delivered weights", "out turn" quantity or quality or the like, unless otherwise agreed the seller must reasonably estimate the price. The payment due on tender of the documents called for by the contract is the amount so estimated, but after final adjustment of the price a settlement must be made with commercial promptness.

402.321(2) (2) An agreement described in sub. (1) or any warranty of quality or condition of the goods on arrival places upon the seller the risk of ordinary deterioration, shrinkage and the like in transportation but has no effect on the place or time of identification to the contract for sale or delivery or on the passing of the risk of loss.

402.321(3) (3) Unless otherwise agreed where the contract provides for payment on or after arrival of the goods the seller must before payment allow such preliminary inspection as is feasible; but if the goods are lost delivery of the documents and payment are due when the goods should have arrived.



402.322 Delivery "ex-ship".

402.322  Delivery "ex-ship".

402.322(1) (1) Unless otherwise agreed a term for delivery of goods "ex-ship" (which means from the carrying vessel) or in equivalent language is not restricted to a particular ship and requires delivery from a ship which has reached a place at the named port of destination where goods of the kind are usually discharged.

402.322(2) (2) Under such a term unless otherwise agreed:

402.322(2)(a) (a) The seller must discharge all liens arising out of the carriage and furnish the buyer with a direction which puts the carrier under a duty to deliver the goods; and

402.322(2)(b) (b) The risk of loss does not pass to the buyer until the goods leave the ship's tackle or are otherwise properly unloaded.



402.323 Form of bill of lading required in overseas shipment; "overseas".

402.323  Form of bill of lading required in overseas shipment; "overseas".

402.323(1) (1) Where the contract contemplates overseas shipment and contains a term C.I.F. or C.& F. or F.O.B. vessel, the seller unless otherwise agreed must obtain a negotiable bill of lading stating that the goods have been loaded on board or, in the case of a term C.I.F. or C.& F., received for shipment.

402.323(2) (2) Where in a case within sub. (1) a tangible bill of lading has been issued in a set of parts, unless otherwise agreed if the documents are not to be sent from abroad the buyer may demand tender of the full set; otherwise only one part of the bill of lading need be tendered. Even if the agreement expressly requires a full set:

402.323(2)(a) (a) Due tender of a single part is acceptable within the provisions of s. 402.508 (1) on cure of improper delivery; and

402.323(2)(b) (b) Even though the full set is demanded, if the documents are sent from abroad the person tendering an incomplete set may nevertheless require payment upon furnishing an indemnity which the buyer in good faith deems adequate.

402.323(3) (3) A shipment by water or by air or a contract contemplating such shipment is "overseas" insofar as by usage of trade or agreement it is subject to the commercial, financing or shipping practices characteristic of international deep water commerce.

402.323 History History: 2009 a. 322.



402.324 "No arrival, no sale" term.

402.324  "No arrival, no sale" term. Under a term "no arrival, no sale" or terms of like meaning, unless otherwise agreed:

402.324(1) (1) The seller must properly ship conforming goods and if they arrive by any means the seller must tender them on arrival but the seller assumes no obligation that the goods will arrive unless the seller has caused the nonarrival; and

402.324(2) (2) Where without fault of the seller the goods are in part lost or have so deteriorated as no longer to conform to the contract or arrive after the contract time, the buyer may proceed as if there had been casualty to identified goods (s. 402.613).

402.324 History History: 1991 a. 316.



402.325 "Letter of credit" term; "confirmed credit".

402.325  "Letter of credit" term; "confirmed credit".

402.325(1)(1) Failure of the buyer seasonably to furnish an agreed letter of credit is a breach of the contract for sale.

402.325(2) (2) The delivery to seller of a proper letter of credit suspends the buyer's obligation to pay. If the letter of credit is dishonored, the seller may on seasonable notification to the buyer require payment directly from the buyer.

402.325(3) (3) Unless otherwise agreed the term "letter of credit" or "banker's credit" in a contract for sale means an irrevocable credit issued by a financing agency of good repute and, where the shipment is overseas, of good international repute. The term "confirmed credit" means that the credit must also carry the direct obligation of such an agency which does business in the seller's financial market.

402.325 History History: 1991 a. 316.



402.326 Sale on approval and sale or return; rights of creditors.

402.326  Sale on approval and sale or return; rights of creditors.

402.326(1)(1) Unless otherwise agreed, if delivered goods may be returned by the buyer even though they conform to the contract, the transaction is:

402.326(1)(a) (a) A "sale on approval" if the goods are delivered primarily for use; and

402.326(1)(b) (b) A "sale or return" if the goods are delivered primarily for resale.

402.326(2) (2) Goods held on approval are not subject to the claims of the buyer's creditors until acceptance; goods held on sale or return are subject to such claims while in the buyer's possession.

402.326(4) (4) Any "or return" term of a contract for sale is to be treated as a separate contract for sale within s. 402.201 and as contradicting the sale aspect of the contract within s. 402.202 on parol or extrinsic evidence.

402.326(5) (5) If a person delivers or consigns for sale goods that the person used, or bought for use, for personal, family or household purposes, these goods do not become the property of the deliveree or consignee unless the deliveree or consignee purchases and fully pays for the goods. This subsection does not prevent the deliveree or consignee from acting as the deliverer's or consignor's agent to transfer title to these goods to a buyer who pays the full purchase price. Any payment received by the deliveree or consignee from a buyer of these goods, less any amount that the deliverer or consignor expressly agreed could be deducted from the payment for commissions, fees or expenses, is the property of the deliveror or consignor and is not subject to the claims of the deliveree's or consignee's creditors.

402.326 History History: 1991 a. 316; 1997 a. 279; 2001 a. 10.

402.326 Annotation Goods sold on consignment for the purpose of price maintenance rather than security are subject to creditors' claims unless the seller complies with sub. (3). A purchaser from a receiver takes good title even though he knew of the seller's claim. Columbia International Corp. v. Kempler, 46 Wis. 2d 550, 175 N.W.2d 465 (1970).

402.326 Annotation Factors relevant to determining whether goods are delivered "for sale" are enumerated and discussed. Armor All Products v. Amoco Oil Co. 194 Wis. 2d 35, 533 N.W.2d 720 (1995).

402.326 Annotation Whether a transaction is a "sale on approval" must be determined by an objective examination of the transaction documents and the parties' performance, rather than examination of the parties' subjective intent. Houghton Wood Products v. Badger Wood Products, 196 Wis. 2d 457, 538 N.W.2d 621 (Ct. App. 1995), 95-0004.

402.326 Annotation When a good is used in the manufacturing process where it undergoes transformation and is subsequently resold, it is not delivered for "use" under sub. (1). Houghton Wood Products v. Badger Wood Products, 196 Wis. 2d 457, 538 N.W.2d 621 (Ct. App. 1995), 95-0004.



402.327 Special incidents of sale on approval and sale or return.

402.327  Special incidents of sale on approval and sale or return.

402.327(1)(1) Under a sale on approval unless otherwise agreed:

402.327(1)(a) (a) Although the goods are identified to the contract the risk of loss and the title do not pass to the buyer until acceptance; and

402.327(1)(b) (b) Use of the goods consistent with the purpose of trial is not acceptance but failure seasonably to notify the seller of election to return the goods is acceptance, and if the goods conform to the contract acceptance of any part is acceptance of the whole; and

402.327(1)(c) (c) After due notification of election to return, the return is at the seller's risk and expense but a merchant buyer must follow any reasonable instructions.

402.327(2) (2) Under a sale or return unless otherwise agreed:

402.327(2)(a) (a) The option to return extends to the whole or any commercial unit of the goods while in substantially their original condition, but must be exercised seasonably; and

402.327(2)(b) (b) The return is at the buyer's risk and expense.



402.328 Sale by auction.

402.328  Sale by auction.

402.328(1)(1) In a sale by auction if goods are put up in lots each lot is the subject of a separate sale.

402.328(2) (2) A sale by auction is complete when the auctioneer so announces by the fall of the hammer or in other customary manner. Where a bid is made while the hammer is falling in acceptance of a prior bid the auctioneer may in the auctioneer's discretion reopen the bidding or declare the goods sold under the bid on which the hammer was falling.

402.328(3) (3) Such a sale is with reserve unless the goods are in explicit terms put up without reserve. In an auction with reserve the auctioneer may withdraw the goods at any time until the auctioneer announces completion of the sale. In an auction without reserve, after the auctioneer calls for bids on an article or lot, that article or lot cannot be withdrawn unless no bid is made within a reasonable time. In either case a bidder may retract a bid until the auctioneer's announcement of completion of the sale, but a bidder's retraction does not revive any previous bid.

402.328(4) (4) If the auctioneer knowingly receives a bid on the seller's behalf or the seller makes or procures such a bid, and notice has not been given that liberty for such bidding is reserved, the buyer may at the buyer's option avoid the sale or take the goods at the price of the last good faith bid prior to the completion of the sale. This subsection shall not apply to any bid at a forced sale.

402.328 History History: 1991 a. 316.



402.401 Passing of title; reservation for security; limited application of this section.

402.401  Passing of title; reservation for security; limited application of this section. Each provision of this chapter with regard to the rights, obligations, and remedies of the seller, the buyer, purchasers, or other 3rd parties applies irrespective of title to the goods except where the provision refers to such title. Insofar as situations are not covered by the other provisions of this chapter and matters concerning title become material the following rules apply:

402.401(1) (1) Title to goods cannot pass under a contract for sale prior to their identification to the contract (s. 402.501), and unless otherwise explicitly agreed the buyer acquires by their identification a special property as limited by chs. 401 to 411. Any retention or reservation by the seller of the title (property) in goods shipped or delivered to the buyer is limited in effect to a reservation of a security interest. Subject to these provisions and to ch. 409, title to goods passes from the seller to the buyer in any manner and on any conditions explicitly agreed on by the parties.

402.401(2) (2) Unless otherwise explicitly agreed title passes to the buyer at the time and place at which the seller completes the seller's performance with reference to the physical delivery of the goods, despite any reservation of a security interest and even though a document of title is to be delivered at a different time or place; and in particular and despite any reservation of a security interest by the bill of lading:

402.401(2)(a) (a) If the contract requires or authorizes the seller to send the goods to the buyer but does not require the seller to deliver them at destination, title passes to the buyer at the time and place of shipment; but

402.401(2)(b) (b) If the contract requires delivery at destination, title passes on tender there.

402.401(3) (3) Unless otherwise explicitly agreed where delivery is to be made without moving the goods:

402.401(3)(a) (a) If the seller is to deliver a tangible document of title, title passes at the time when and the place where the seller delivers such documents and, if the seller is to deliver an electronic document of title, title passes when the seller delivers the document; or

402.401(3)(b) (b) If the goods are at the time of contracting already identified and no documents of title are to be delivered, title passes at the time and place of contracting.

402.401(4) (4) A rejection or other refusal by the buyer to receive or retain the goods, whether or not justified, or a justified revocation of acceptance revests title to the goods in the seller. Such revesting occurs by operation of law and is not a "sale".

402.401 History History: 1979 c. 89; 1991 a. 148, 304, 315, 316; 2005 a. 253; 2009 a. 322.

402.401 Annotation Title to a vehicle passes to the buyer when the seller completes performance of the contract with reference to the transfer of physical possession, despite the seller's retention of the certificate of title. National Exchange Bank of Fond du Lac v. Mann, 81 Wis. 2d 352, 260 N.W.2d 716 (1978).



402.402 Rights of seller's creditors against sold goods.

402.402  Rights of seller's creditors against sold goods.

402.402(1)(1) Except as provided in subs. (2) and (3), rights of unsecured creditors of the seller with respect to goods which have been identified to a contract for sale are subject to the buyer's rights to recover the goods under ss. 402.502 and 402.716.

402.402(2) (2) A creditor of the seller may treat a sale or an identification of goods to a contract for sale as void, if as against the creditor a retention of possession by the seller is fraudulent under any rule of law of the state where the goods are situated, except that retention of possession in good faith and current course of trade by a merchant-seller for a commercially reasonable time after a sale or identification is not fraudulent.

402.402(3) (3) Nothing in this chapter shall be deemed to impair the rights of creditors of the seller:

402.402(3)(a) (a) Under the provisions of ch. 409; or

402.402(3)(b) (b) Where identification to the contract or delivery is made not in current course of trade but in satisfaction of or as security for a preexisting claim for money, security or the like and is made under circumstances which under any rule of law of the state where the goods are situated would apart from this chapter constitute the transaction a fraudulent transfer or voidable preference.

402.402 History History: 1991 a. 316.



402.403 Power to transfer; good faith purchase of goods; "entrusting".

402.403  Power to transfer; good faith purchase of goods; "entrusting".

402.403(1) (1) A purchaser of goods acquires all title which the purchaser's transferor had or had power to transfer except that a purchaser of a limited interest acquires rights only to the extent of the interest purchased. A person with voidable title has power to transfer a good title to a good faith purchaser for value. When goods have been delivered under a transaction of purchase the purchaser has such power even though:

402.403(1)(a) (a) The transferor was deceived as to the identity of the purchaser; or

402.403(1)(b) (b) The delivery was in exchange for a check which is later dishonored; or

402.403(1)(c) (c) It was agreed that the transaction was to be a "cash sale"; or

402.403(1)(d) (d) The delivery was procured through fraud punishable as larcenous under the criminal law.

402.403(2) (2) Any entrusting of possession of goods to a merchant who deals in goods of that kind gives the merchant power to transfer all rights of the entruster to a buyer in ordinary course of business.

402.403(3) (3) "Entrusting" includes any delivery and any acquiescence in retention of possession regardless of any condition expressed between the parties to the delivery or acquiescence and regardless of whether the procurement of the entrusting or the possessor's disposition of the goods have been such as to be larcenous under the criminal law.

402.403(4) (4) The rights of other purchasers of goods and of lien creditors are governed by chs. 407 and 409.

402.403 History History: 1991 a. 316; 2009 a. 110.

402.403 Annotation A person with a voidable title in property, having the power to pass title to a good faith purchaser under this section, may transfer a security interest in that property. Return of Property in State v. Pippin, 176 Wis. 2d 418, 500 N.W.2d 407 (Ct. App. 1993).

402.403 Annotation "Voidable titles" under sub. (1) (a) are discussed. Met-Al, Inc. v. Hansen Storage Co. 844 F. Supp 485 (1994).

402.403 Annotation Buyer in ordinary course of business under article 9 of the uniform commercial code (and related matters). Skilton, 1974 WLR 1.



402.501 Insurable interest in goods; manner of identification of goods.

402.501  Insurable interest in goods; manner of identification of goods.

402.501(1)(1) The buyer obtains a special property and an insurable interest in goods by identification of existing goods as goods to which the contract refers even though the goods so identified are nonconforming and the buyer has an option to return or reject them. Such identification can be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement identification occurs:

402.501(1)(a) (a) When the contract is made if it is for the sale of goods already existing and identified;

402.501(1)(b) (b) If the contract is for the sale of future goods other than those described in par. (c), when goods are shipped, marked or otherwise designated by the seller as goods to which the contract refers;

402.501(1)(c) (c) When the crops are planted or otherwise become growing crops or the young are conceived if the contract is for the sale of unborn young to be born within 12 months after contracting or for the sale of crops to be harvested within 12 months or the next normal harvest season after contracting whichever is longer.

402.501(2) (2) The seller retains an insurable interest in goods so long as title to or any security interest in the goods remains in the seller and where the identification is by the seller alone the seller may until default or insolvency or notification to the buyer that the identification is final substitute other goods for those identified.

402.501(3) (3) Nothing in this section impairs any insurable interest recognized under any other statute or rule of law.

402.501 History History: 1991 a. 316.



402.502 Buyer's right to goods on seller's repudiation, failure to deliver, or insolvency.

402.502  Buyer's right to goods on seller's repudiation, failure to deliver, or insolvency.

402.502(1) (1) Subject to subs. (2) and (3) and even though the goods have not been shipped a buyer who has paid a part or all of the price of goods in which the buyer has a special property under s. 402.501 may on making and keeping good a tender of any unpaid portion of their price recover them from the seller if:

402.502(1)(a) (a) In the case of goods bought for personal, family, or household purposes, the seller repudiates or fails to deliver as required by the contract; or

402.502(1)(b) (b) In all cases, the seller becomes insolvent within 10 days after receipt of the first installment on their price.

402.502(2) (2) The buyer's right to recover the goods under sub. (1) (a) vests upon acquisition of a special property, even if the seller had not then repudiated or failed to deliver.

402.502(3) (3) If the identification creating the buyer's special property has been made by the buyer, the buyer acquires the right to recover the goods only if they conform to the contract for sale.

402.502 History History: 1991 a. 316; 2001 a. 10.



402.503 Manner of seller's tender of delivery.

402.503  Manner of seller's tender of delivery.

402.503(1) (1) Tender of delivery requires that the seller put and hold conforming goods at the buyer's disposition and give the buyer any notification reasonably necessary to enable the buyer to take delivery. The manner, time and place for tender are determined by the agreement and this chapter, and in particular:

402.503(1)(a) (a) Tender must be at a reasonable hour, and if it is of goods they must be kept available for the period reasonably necessary to enable the buyer to take possession; but

402.503(1)(b) (b) Unless otherwise agreed the buyer must furnish facilities reasonably suited to the receipt of the goods.

402.503(2) (2) Where the case is within s. 402.504 respecting shipment tender requires that the seller comply with its provisions.

402.503(3) (3) Where the seller is required to deliver at a particular destination tender requires that the seller comply with sub. (1) and also in any appropriate case tender documents as described in subs. (4) and (5).

402.503(4) (4) Where goods are in the possession of a bailee and are to be delivered without being moved:

402.503(4)(a) (a) Tender requires that the seller either tender a negotiable document of title covering such goods or procure acknowledgment by the bailee of the buyer's right to possession of the goods; but

402.503(4)(b) (b) Tender to the buyer of a nonnegotiable document of title or of a record directing the bailee to deliver is sufficient tender unless the buyer seasonably objects, and except as otherwise provided in ch. 409 receipt by the bailee of notification of the buyer's rights fixes those rights as against the bailee and all 3rd persons; but risk of loss of the goods and of any failure by the bailee to honor the nonnegotiable document of title or to obey the direction remains on the seller until the buyer has had a reasonable time to present the document or direction, and a refusal by the bailee to honor the document or to obey the direction defeats the tender.

402.503(5) (5) Where the contract requires the seller to deliver documents:

402.503(5)(a) (a) The seller must tender all such documents in correct form, except as provided in s. 402.323 (2) with respect to bills of lading in a set; and

402.503(5)(b) (b) Tender through customary banking channels is sufficient and dishonor of a draft accompanying or associated with the documents constitutes nonacceptance or rejection.

402.503 History History: 1991 a. 316; 2005 a. 253; 2009 a. 322.



402.504 Shipment by seller.

402.504  Shipment by seller.

402.504(1)(1) Where the seller is required or authorized to send the goods to the buyer and the contract does not require the seller to deliver them at a particular destination, then unless otherwise agreed the seller must:

402.504(1)(a) (a) Put the goods in the possession of such a carrier and make such a contract for their transportation as may be reasonable having regard to the nature of the goods and other circumstances of the case; and

402.504(1)(b) (b) Obtain and promptly deliver or tender in due form any document necessary to enable the buyer to obtain possession of the goods or otherwise required by the agreement or by usage of trade; and

402.504(1)(c) (c) Promptly notify the buyer of the shipment.

402.504(2) (2) Failure to notify the buyer under sub. (1) (c) or to make a proper contract under sub. (1) (a) is a ground for rejection only if material delay or loss ensues.

402.504 History History: 1991 a. 316.



402.505 Seller's shipment under reservation.

402.505  Seller's shipment under reservation.

402.505(1)(1) Where the seller has identified goods to the contract by or before shipment:

402.505(1)(a) (a) The seller's procurement of a negotiable bill of lading to the seller's own order or otherwise reserves in the seller a security interest in the goods. The seller's procurement of the bill to the order of a financing agency or of the buyer indicates in addition only the seller's expectation of transferring that interest to the person named.

402.505(1)(b) (b) A nonnegotiable bill of lading to the seller or the seller's nominee reserves possession of the goods as security but except in a case of conditional delivery (s. 402.507 (2)) a nonnegotiable bill of lading naming the buyer as consignee reserves no security interest even though the seller retains possession or control of the bill of lading.

402.505(2) (2) When shipment by the seller with reservation of a security interest is in violation of the contract for sale it constitutes an improper contract for transportation within s. 402.504 but impairs neither the rights given to the buyer by shipment and identification of the goods to the contract nor the seller's powers as a holder of a negotiable document of title.

402.505 History History: 1991 a. 316; 2009 a. 322.



402.506 Rights of financing agency.

402.506  Rights of financing agency.

402.506(1) (1) A financing agency by paying or purchasing for value a draft which relates to a shipment of goods acquires to the extent of the payment or purchase and in addition to its own rights under the draft and any document of title securing it any rights of the shipper in the goods including the right to stop delivery and the shipper's right to have the draft honored by the buyer.

402.506(2) (2) The right to reimbursement of a financing agency which has in good faith honored or purchased the draft under commitment to or authority from the buyer is not impaired by subsequent discovery of defects with reference to any relevant document which was apparently regular.

402.506 History History: 2009 a. 322.



402.507 Effect of seller's tender; delivery on condition.

402.507  Effect of seller's tender; delivery on condition.

402.507(1)(1) Tender of delivery is a condition to the buyer's duty to accept the goods and, unless otherwise agreed, to the buyer's duty to pay for them. Tender entitles the seller to acceptance of the goods and to payment according to the contract.

402.507(2) (2) Where payment is due and demanded on the delivery to the buyer of goods or documents of title, the buyer's right as against the seller to retain or dispose of them is conditional upon the buyer's making the payment due.

402.507 History History: 1991 a. 316.



402.508 Cure by seller of improper tender or delivery; replacement.

402.508  Cure by seller of improper tender or delivery; replacement.

402.508(1)(1) Where any tender or delivery by the seller is rejected because nonconforming and the time for performance has not yet expired, the seller may seasonably notify the buyer of the seller's intention to cure and may then within the contract time make a conforming delivery.

402.508(2) (2) Where the buyer rejects a nonconforming tender which the seller had reasonable grounds to believe would be acceptable with or without money allowance the seller may if the seller seasonably notifies the buyer have a further reasonable time to substitute a conforming tender.

402.508 History History: 1991 a. 316.



402.509 Risk of loss in the absence of breach.

402.509  Risk of loss in the absence of breach.

402.509(1)(1) Where the contract requires or authorizes the seller to ship the goods by carrier:

402.509(1)(a) (a) If it does not require the seller to deliver them at a particular destination, the risk of loss passes to the buyer when the goods are duly delivered to the carrier even though the shipment is under reservation (s. 402.505); but

402.509(1)(b) (b) If it does require the seller to deliver them at a particular destination and the goods are there duly tendered while in the possession of the carrier, the risk of loss passes to the buyer when the goods are there duly so tendered as to enable the buyer to take delivery.

402.509(2) (2) Where the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the buyer:

402.509(2)(a) (a) On the buyer's receipt of possession or control of a negotiable document of title covering the goods; or

402.509(2)(b) (b) On acknowledgment by the bailee of the buyer's right to possession of the goods; or

402.509(2)(c) (c) After the buyer's receipt of possession or control of a nonnegotiable document of title or other direction to deliver in a record, as provided in s. 402.503 (4) (b).

402.509(3) (3) In any case not within sub. (1) or (2), the risk of loss passes to the buyer on the buyer's receipt of the goods if the seller is a merchant; otherwise the risk passes to the buyer on tender of delivery.

402.509(4) (4) The provisions of this section are subject to contrary agreement of the parties and to s. 402.327 on sale on approval and s. 402.510 on effect of breach on risk of loss.

402.509 History History: 1991 a. 316; 2009 a. 322.



402.510 Effect of breach on risk of loss.

402.510  Effect of breach on risk of loss.

402.510(1) (1) Where a tender or delivery of goods so fails to conform to the contract as to give a right of rejection the risk of their loss remains on the seller until cure or acceptance.

402.510(2) (2) Where the buyer rightfully revokes acceptance the buyer may to the extent of any deficiency in the buyer's effective insurance coverage treat the risk of loss as having rested on the seller from the beginning.

402.510(3) (3) Where the buyer as to conforming goods already identified to the contract for sale repudiates or is otherwise in breach before risk of their loss has passed to the buyer, the seller may to the extent of any deficiency in the seller's effective insurance coverage treat the risk of loss as resting on the buyer for a commercially reasonable time.

402.510 History History: 1991 a. 316.



402.511 Tender of payment by buyer; payment by check.

402.511  Tender of payment by buyer; payment by check.

402.511(1)(1) Unless otherwise agreed tender of payment is a condition to the seller's duty to tender and complete any delivery.

402.511(2) (2) Tender of payment is sufficient when made by any means or in any manner current in the ordinary course of business unless the seller demands payment in legal tender and gives any extension of time reasonably necessary to procure it.

402.511(3) (3) Subject to s. 403.310 on the effect of an instrument on an obligation, payment by check is conditional and is defeated as between the parties by dishonor of the check on due presentment.

402.511 History History: 1995 a. 449.



402.512 Payment by buyer before inspection.

402.512  Payment by buyer before inspection.

402.512(1)(1) Where the contract requires payment before inspection nonconformity of the goods does not excuse the buyer from so making payment unless:

402.512(1)(a) (a) The nonconformity appears without inspection; or

402.512(1)(b) (b) Despite tender of the required documents the circumstances would justify injunction against honor under s. 405.109 (2).

402.512(2) (2) Payment pursuant to sub. (1) does not constitute an acceptance of goods or impair the buyer's right to inspect or any remedies available to the buyer.

402.512 History History: 1991 a. 316; 2005 a. 213.



402.513 Buyer's right to inspection of goods.

402.513  Buyer's right to inspection of goods.

402.513(1)(1) Unless otherwise agreed and subject to sub. (3), where goods are tendered or delivered or identified to the contract for sale, the buyer has a right before payment or acceptance to inspect them at any reasonable place and time and in any reasonable manner. When the seller is required or authorized to send the goods to the buyer, the inspection may be after their arrival.

402.513(2) (2) Unless otherwise agreed, expenses of inspection must be borne by the buyer but may be recovered from the seller if the goods do not conform and are rejected.

402.513(3) (3) Unless otherwise agreed and subject to s. 402.321 (3) on C.I.F. contracts, the buyer is not entitled to inspect the goods before payment of the price when the contract provides:

402.513(3)(a) (a) For delivery "C.O.D." or on other like terms; or

402.513(3)(b) (b) For payment against documents of title, except where such payment is due only after the goods are to become available for inspection.

402.513(4) (4) A place or method of inspection fixed by the parties is presumed to be exclusive but unless otherwise expressly agreed it does not postpone identification or shift the place for delivery or for passing the risk of loss. If compliance becomes impossible, inspection shall be as provided in this section unless the place or method fixed was clearly intended as an indispensable condition failure of which avoids the contract.



402.514 When documents deliverable on acceptance; when on payment.

402.514  When documents deliverable on acceptance; when on payment. Unless otherwise agreed documents against which a draft is drawn are to be delivered to the drawee on acceptance of the draft if it is payable more than 3 days after presentment; otherwise, only on payment.



402.515 Preserving evidence of goods in dispute.

402.515  Preserving evidence of goods in dispute. In furtherance of the adjustment of any claim or dispute:

402.515(1) (1) Either party on reasonable notification to the other and for the purpose of ascertaining the facts and preserving evidence has the right to inspect, test and sample the goods including such of them as may be in the possession or control of the other; and

402.515(2) (2) The parties may agree to a 3rd party inspection or survey to determine the conformity or condition of the goods and may agree that the findings shall be binding upon them in any subsequent litigation or adjustment.

402.515 History History: 2005 a. 253.



402.601 Buyer's rights on improper delivery.

402.601  Buyer's rights on improper delivery. Subject to s. 402.612 on breach in installment contracts and unless otherwise agreed under ss. 402.718 and 402.719 on contractual limitations of remedy, if the goods or the tender of delivery fail in any respect to conform to the contract, the buyer may:

402.601(1) (1) Reject the whole; or

402.601(2) (2) Accept the whole; or

402.601(3) (3) Accept any commercial unit or units and reject the rest.



402.602 Manner and effect of rightful rejection.

402.602  Manner and effect of rightful rejection.

402.602(1)(1) Rejection of goods must be within a reasonable time after their delivery or tender. It is ineffective unless the buyer seasonably notifies the seller.

402.602(2) (2) Subject to ss. 402.603 and 402.604 on rejected goods:

402.602(2)(a) (a) After rejection any exercise of ownership by the buyer with respect to any commercial unit is wrongful as against the seller; and

402.602(2)(b) (b) If the buyer has before rejection taken physical possession of goods in which the buyer does not have a security interest under s. 402.711 (3), the buyer is under a duty after rejection to hold them with reasonable care at the seller's disposition for a time sufficient to permit the seller to remove them; but

402.602(2)(c) (c) The buyer has no further obligations with regard to goods rightfully rejected.

402.602(3) (3) The seller's rights with respect to goods wrongfully rejected are governed by s. 402.703 on seller's remedies in general.

402.602 History History: 1991 a. 316.

402.602 Annotation Section 402.608 (2) provides that a revocation of acceptance must occur within a reasonable time after the buyer discovers a nonconformity, and sub. (2) (b) requires a buyer who rejects goods to hold the goods for a sufficient time for the seller to remove them. A truck purchaser who used the vehicle for 18 months, then transferred it back to the dealer and sought relief 10 months after the transfer did not reject the vehicle in a timely manner or hold it as required, and was not entitled to relief. Smyser v. Western Star Trucks Corp. 2001 WI App 180, 247 Wis. 2d 281, 634 N.W.2d 134, 00-2482.

402.602 Annotation When a seller refused to accept a return of goods upon notice of breach by the buyer, and the buyer thereafter used the goods for 3 months, the buyer could not recover for breach of warranty. Concrete Equipment Co. v. William A. Smith Contracting Co., Inc. 358 F. Supp. 1137 (1973).



402.603 Merchant buyer's duties as to rightfully rejected goods.

402.603  Merchant buyer's duties as to rightfully rejected goods.

402.603(1)(1) Subject to any security interest in the buyer (s. 402.711 (3)), when the seller has no agent or place of business at the market of rejection a merchant buyer is under a duty after rejection of goods in the merchant buyer's possession or control to follow any reasonable instructions received from the seller with respect to the goods and in the absence of such instructions to make reasonable efforts to sell them for the seller's account if they are perishable or threaten to decline in value speedily. Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.

402.603(2) (2) When the buyer sells goods under sub. (1), the buyer is entitled to reimbursement from the seller or out of the proceeds for reasonable expenses of caring for and selling them, and if the expenses include no selling commission then to such commission as is usual in the trade or if there is none to a reasonable sum not exceeding 10 percent of the gross proceeds.

402.603(3) (3) In complying with this section the buyer is held only to good faith and good faith conduct hereunder is neither acceptance nor conversion nor the basis of an action for damages.

402.603 History History: 1991 a. 316; 2009 a. 177.



402.604 Buyer's options as to salvage of rightfully rejected goods.

402.604  Buyer's options as to salvage of rightfully rejected goods. Subject to s. 402.603 on perishables, if the seller gives no instructions within a reasonable time after notification of rejection the buyer may store the rejected goods for the seller's account or reship them to the seller or resell them for the seller's account with reimbursement as provided in s. 402.603. Such action is not acceptance or conversion.

402.604 History History: 1991 a. 316.



402.605 Waiver of buyer's objections by failure to particularize.

402.605  Waiver of buyer's objections by failure to particularize.

402.605(1)(1) The buyer's failure to state in connection with rejection a particular defect which is ascertainable by reasonable inspection precludes the buyer from relying on the unstated defect to justify rejection or to establish breach:

402.605(1)(a) (a) Where the seller could have cured it if stated seasonably; or

402.605(1)(b) (b) Between merchants when the seller has after rejection made a request in writing for a full and final written statement of all defects on which the buyer proposes to rely.

402.605(2) (2) Payment against documents made without reservation of rights precludes recovery of the payment for defects apparent in the documents.

402.605 History History: 1991 a. 316; 2009 a. 322.



402.606 What constitutes acceptance of goods.

402.606  What constitutes acceptance of goods.

402.606(1)(1) Acceptance of goods occurs when the buyer:

402.606(1)(a) (a) After a reasonable opportunity to inspect the goods signifies to the seller that the goods are conforming or that the buyer will take or retain them in spite of their nonconformity; or

402.606(1)(b) (b) Fails to make an effective rejection (s. 402.602 (1)), but such acceptance does not occur until the buyer has had a reasonable opportunity to inspect them; or

402.606(1)(c) (c) Does any act inconsistent with the seller's ownership; but if such act is wrongful as against the seller it is an acceptance only if ratified by the seller.

402.606(2) (2) Acceptance of a part of any commercial unit is acceptance of that entire unit.

402.606 History History: 1991 a. 316.

402.606 Annotation When a buyer accepts goods, the seller need not prove that the goods were not defective in an action to recover the purchase price. Central Soya Co. Inc. v. Epstein Fisheries, Inc. 676 F.2d 939 (1982).



402.607 Effect of acceptance; notice of breach; burden of establishing breach after acceptance; notice of claim or litigation to person answerable over.

402.607  Effect of acceptance; notice of breach; burden of establishing breach after acceptance; notice of claim or litigation to person answerable over.

402.607(1) (1) The buyer must pay at the contract rate for any goods accepted.

402.607(2) (2) Acceptance of goods by the buyer precludes rejection of the goods accepted and if made with knowledge of a nonconformity cannot be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured but acceptance does not of itself impair any other remedy provided by this chapter for nonconformity.

402.607(3) (3) Where a tender has been accepted:

402.607(3)(a) (a) The buyer must within a reasonable time after the buyer discovers or should have discovered any breach notify the seller of breach or be barred from any remedy; and

402.607(3)(b) (b) If the claim is one for infringement or the like (s. 402.312 (3)) and the buyer is sued as a result of such a breach the buyer must so notify the seller within a reasonable time after the buyer receives notice of the litigation or be barred from any remedy over for liability established by the litigation.

402.607(4) (4) The burden is on the buyer to establish any breach with respect to the goods accepted.

402.607(5) (5) Where the buyer is sued for breach of a warranty or other obligation for which the buyer's seller is answerable over:

402.607(5)(a) (a) The buyer may give the buyer's seller written notice of the litigation. If the notice states that the seller may come in and defend and that if the seller does not do so the seller will be bound in any action against the seller by the seller's buyer by any determination of fact common to the 2 litigations, then unless the seller after seasonable receipt of the notice does come in and defend, the seller is so bound.

402.607(5)(b) (b) If the claim is one for infringement or the like (s. 402.312 (3)) the original seller may demand in writing that his or her buyer turn over control of the litigation to the original seller including settlement or else be barred from any remedy over and if the original seller also agrees to bear all expense and to satisfy any adverse judgment, then unless the buyer after seasonable receipt of the demand does turn over control the buyer is so barred.

402.607(6) (6) Subsections (3), (4) and (5) apply to any obligation of the buyer to hold the seller harmless against infringement or the like (s. 402.312 (3)).

402.607 History History: 1991 a. 316.

402.607 Annotation Notice of a breach of warranty was a condition precedent to recovery in an action for wrongful death allegedly caused by a defective seat belt. Schnabl v. Ford Motor Co. 54 Wis. 2d 345, 195 N.W.2d 602, 198 N.W.2d 161 (1972).

402.607 Annotation Under the facts of the case, a 2-month delay in giving notice was not unreasonable. Paulson v. Olson Implement Co., Inc. 107 Wis. 2d 510, 319 N.W.2d 855 (1982).

402.607 Annotation Ordinarily, what constitutes a reasonable time is a question of fact for a jury. However, a delay may be for such a long period that as a matter of law the court must hold that the notice was not given within a reasonable time. Absent evidence of circumstances excusing or justifying the delay, 10 months is not a reasonable time to delay giving notice as a matter of law. Wilson v. Tuxen, 2008 WI App 94, 312 Wis. 2d 705, 754 N.W.2d 220, 07-1964.



402.608 Revocation of acceptance in whole or in part.

402.608  Revocation of acceptance in whole or in part.

402.608(1)(1) The buyer may revoke the buyer's acceptance of a lot or commercial unit whose nonconformity substantially impairs its value to the buyer if the buyer has accepted it:

402.608(1)(a) (a) On the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured; or

402.608(1)(b) (b) Without discovery of such nonconformity if the buyer's acceptance was reasonably induced either by the difficulty of discovery before acceptance or by the seller's assurances.

402.608(2) (2) Revocation of acceptance must occur within a reasonable time after the buyer discovers or should have discovered the ground for it and before any substantial change in condition of the goods which is not caused by their own defects. It is not effective until the buyer notifies the seller of it.

402.608(3) (3) A buyer who so revokes has the same rights and duties with regard to the goods involved as if the buyer had rejected them.

402.608 History History: 1991 a. 316.

402.608 Annotation Sub. (2) provides that a revocation of acceptance must occur within a reasonable time after the buyer discovers a nonconformity, and s. 402.602 (2) (b) requires a buyer who rejects goods to hold the goods for a sufficient time for the seller to remove them. A truck purchaser who used the vehicle for 18 months, then transferred it back to the dealer and sought relief 10 months after the transfer did not reject the vehicle in a timely manner or hold it as required, and was not entitled to relief. Smyser v. Western Star Trucks Corp. 2001 WI App 180, 247 Wis. 2d 281, 634 N.W.2d 134, 00-2482.

402.608 Annotation When the trial court found that the plaintiff's employees were told by the defendant that a part of a system purchased from the defendant would not work and there was no evidence presented at trial as to any further discussion of additional work, the plaintiff could not reasonably assume that the nonconformity would be cured, making revocation under subs. (1) (a) and (2) unavailable. Viking Packaging Technologies, Inc. v. Vassallo Foods, Inc., 2011 WI App 133, 337 Wis. 2d 125, 804 N.W.2d 507, 10-2067.



402.609 Right to adequate assurance of performance.

402.609  Right to adequate assurance of performance.

402.609(1)(1) A contract for sale imposes an obligation on each party that the other's expectation of receiving due performance will not be impaired. When reasonable grounds for insecurity arise with respect to the performance of either party the other may in writing demand adequate assurance of due performance and until the demanding party receives such assurance may if commercially reasonable suspend any performance for which the demanding party has not already received the agreed return.

402.609(2) (2) Between merchants the reasonableness of grounds for insecurity and the adequacy of any assurance offered shall be determined according to commercial standards.

402.609(3) (3) Acceptance of any improper delivery or payment does not prejudice the aggrieved party's right to demand adequate assurance of future performance.

402.609(4) (4) After receipt of a justified demand failure to provide within a reasonable time not exceeding 30 days such assurance of due performance as is adequate under the circumstances of the particular case is a repudiation of the contract.

402.609 History History: 1991 a. 316.



402.610 Anticipatory repudiation.

402.610  Anticipatory repudiation. When either party repudiates the contract with respect to a performance not yet due the loss of which will substantially impair the value of the contract to the other, the aggrieved party may:

402.610(1) (1) For a commercially reasonable time await performance by the repudiating party; or

402.610(2) (2) Resort to any remedy for breach (ss. 402.703 or 402.711), even though the aggrieved party has notified the repudiating party that the aggrieved party would await the latter's performance and has urged retraction; and

402.610(3) (3) In either case suspend the aggrieved party's performance of the contract or proceed in accordance with s. 402.704 on the seller's right to identify goods to the contract notwithstanding breach or to salvage unfinished goods.

402.610 History History: 1991 a. 316.



402.611 Retraction of anticipatory repudiation.

402.611  Retraction of anticipatory repudiation.

402.611(1)(1) Until the repudiating party's next performance is due the repudiating party can retract the repudiation unless the aggrieved party has since the repudiation canceled or materially changed position or otherwise indicated that the aggrieved party considers the repudiation final.

402.611(2) (2) Retraction may be by any method which clearly indicates to the aggrieved party that the repudiating party intends to perform, but must include any assurance justifiably demanded under s. 402.609.

402.611(3) (3) Retraction reinstates the repudiating party's rights under the contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation.

402.611 History History: 1991 a. 316.



402.612 "Installment contract"; breach.

402.612  "Installment contract"; breach.

402.612(1) (1) An "installment contract" is one which requires or authorizes the delivery of goods in separate lots to be separately accepted, even though the contract contains a clause "each delivery is a separate contract" or its equivalent.

402.612(2) (2) The buyer may reject any installment which is nonconforming if the nonconformity substantially impairs the value of that installment and cannot be cured or if the nonconformity is a defect in the required documents; but if the nonconformity does not fall within sub. (3) and the seller gives adequate assurance of its cure the buyer must accept that installment.

402.612(3) (3) Whenever nonconformity or default with respect to one or more installments substantially impairs the value of the whole contract there is a breach of the whole; but the aggrieved party reinstates the contract if the aggrieved party accepts a nonconforming installment without seasonably notifying of cancellation or if the aggrieved party brings an action with respect only to past installments or demands performance as to future installments.

402.612 History History: 1991 a. 316.



402.613 Casualty to identified goods.

402.613  Casualty to identified goods. Where the contract requires for its performance goods identified when the contract is made, and the goods suffer casualty without fault of either party before the risk of loss passes to the buyer, or in a proper case under a "no arrival, no sale" term (s. 402.324) then:

402.613(1) (1) If the loss is total the contract is avoided; and

402.613(2) (2) If the loss is partial or the goods have so deteriorated as no longer to conform to the contract the buyer may nevertheless demand inspection and at the buyer's option either treat the contract as avoided or accept the goods with due allowance from the contract price for the deterioration or the deficiency in quantity but without further right against the seller.

402.613 History History: 1991 a. 316.



402.614 Substituted performance.

402.614  Substituted performance.

402.614(1) (1) Where without fault of either party the agreed berthing, loading, or unloading facilities fail or an agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable but a commercially reasonable substitute is available, such substitute performance must be tendered and accepted.

402.614(2) (2) If the agreed means or manner of payment fails because of domestic or foreign governmental regulation, the seller may withhold or stop delivery unless the buyer provides a means or manner of payment which is commercially a substantial equivalent. If delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the buyer's obligation unless the regulation is discriminatory, oppressive or predatory.



402.615 Excuse by failure of presupposed conditions.

402.615  Excuse by failure of presupposed conditions. Except so far as a seller may have assumed a greater obligation and subject to s. 402.614 on substituted performance:

402.615(1) (1) Delay in delivery or nondelivery in whole or in part by a seller who complies with subs. (2) and (3) is not a breach of the seller's duty under a contract for sale if performance as agreed has been made impracticable by the occurrence of a contingency the nonoccurrence of which was a basic assumption on which the contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order whether or not it later proves to be invalid.

402.615(2) (2) Where the causes mentioned in sub. (1) affect only a part of the seller's capacity to perform, the seller must allocate production and deliveries among the seller's customers but may at the seller's option include regular customers not then under contract as well as the seller's own requirements for further manufacture. The seller may so allocate in any manner which is fair and reasonable.

402.615(3) (3) The seller must notify the buyer seasonably that there will be delay or nondelivery and, when allocation is required under sub. (2), of the estimated quota thus made available for the buyer.

402.615 History History: 1991 a. 316.



402.616 Procedure on notice claiming excuse.

402.616  Procedure on notice claiming excuse.

402.616(1)(1) Where the buyer receives notification of a material or indefinite delay or an allocation justified under s. 402.615 the buyer may by written notification to the seller as to any delivery concerned, and where the prospective deficiency substantially impairs the value of the whole contract under s. 402.612 relating to breach of installment contracts, then also as to the whole:

402.616(1)(a) (a) Terminate and thereby discharge any unexecuted portion of the contract; or

402.616(1)(b) (b) Modify the contract by agreeing to take the buyer's available quota in substitution.

402.616(2) (2) If after receipt of such notification from the seller the buyer fails so to modify the contract within a reasonable time not exceeding 30 days the contract lapses with respect to any deliveries affected.

402.616 History History: 1991 a. 316.



402.701 Remedies for breach of collateral contracts not impaired.

402.701  Remedies for breach of collateral contracts not impaired. Remedies for breach of any obligation or promise collateral or ancillary to a contract for sale are not impaired by the provisions of this chapter.



402.702 Seller's remedies on discovery of buyer's insolvency.

402.702  Seller's remedies on discovery of buyer's insolvency.

402.702(1)(1) Where the seller discovers the buyer to be insolvent the seller may refuse delivery except for cash including payment for all goods theretofore delivered under the contract, and stop delivery under s. 402.705.

402.702(2) (2) Where the seller discovers that the buyer has received goods on credit while insolvent the seller may reclaim the goods upon demand made within 10 days after the receipt, but if misrepresentation of solvency has been made to the particular seller in writing within 3 months before delivery the 10-day limitation does not apply. Except as provided in this subsection the seller may not base a right to reclaim goods on the buyer's fraudulent or innocent misrepresentation of solvency or of intent to pay.

402.702(3) (3) The seller's right to reclaim under sub. (2) is subject to the rights of a buyer in ordinary course or other good faith purchaser under s. 402.403. Successful reclamation of goods excludes all other remedies with respect to them.

402.702 History History: 1991 a. 316.

402.702 Annotation A holder of a security interest in after-acquired collateral qualifies as a good faith purchaser under sub. (3). House of Stainless v. Marshall & Ilsley Bank, 75 Wis. 2d 264, 249 N.W.2d 561 (1977).

402.702 Annotation When a bank, as the transferee of the seller, did not rely on a balance sheet that misrepresented the buyer's insolvency and had no knowledge of the facts prior to the sale or delivery, it could not exercise the seller's right of reclamation. In re Hardin, 458 F.2d 938 (1972).



402.703 Seller's remedies in general.

402.703  Seller's remedies in general. Where the buyer wrongfully rejects or revokes acceptance of goods or fails to make a payment due on or before delivery or repudiates with respect to a part or the whole, then with respect to any goods directly affected and, if the breach is of the whole contract (s. 402.612), then also with respect to the whole undelivered balance, the aggrieved seller may:

402.703(1) (1) Withhold delivery of such goods;

402.703(2) (2) Stop delivery by any bailee as provided in s. 402.705;

402.703(3) (3) Proceed under s. 402.704 respecting goods still unidentified to the contract;

402.703(4) (4) Resell and recover damages as provided in s. 402.706;

402.703(5) (5) Recover damages for nonacceptance (s. 402.708) or in a proper case the price (s. 402.709);

402.703(6) (6) Cancel.



402.704 Seller's right to identify goods to the contract notwithstanding breach or to salvage unfinished goods.

402.704  Seller's right to identify goods to the contract notwithstanding breach or to salvage unfinished goods.

402.704(1)(1) An aggrieved seller under s. 402.703 may:

402.704(1)(a) (a) Identify to the contract conforming goods not already identified if at the time the aggrieved seller learned of the breach those goods are in the aggrieved seller's possession or control;

402.704(1)(b) (b) Treat as the subject of resale goods which have demonstrably been intended for the particular contract even though those goods are unfinished.

402.704(2) (2) Where the goods are unfinished an aggrieved seller may in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization either complete the manufacture and wholly identify the goods to the contract or cease manufacture and resell for scrap or salvage value or proceed in any other reasonable manner.

402.704 History History: 1991 a. 316.



402.705 Seller's stoppage of delivery in transit or otherwise.

402.705  Seller's stoppage of delivery in transit or otherwise.

402.705(1)(1) The seller may stop delivery of goods in the possession of a carrier or other bailee when the seller discovers the buyer to be insolvent (s. 402.702) and may stop delivery of carload, truckload, planeload or larger shipments of express or freight when the buyer repudiates or fails to make a payment due before delivery or if for any other reason the seller has a right to withhold or reclaim the goods.

402.705(2) (2) As against such buyer the seller may stop delivery until:

402.705(2)(a) (a) Receipt of the goods by the buyer; or

402.705(2)(b) (b) Acknowledgment to the buyer by any bailee of the goods except a carrier that the bailee holds the goods for the buyer; or

402.705(2)(c) (c) Such acknowledgment to the buyer by a carrier by reshipment or as a warehouse; or

402.705(2)(d) (d) Negotiation to the buyer of any negotiable document of title covering the goods.

402.705(3) (3)

402.705(3)(a)(a) To stop delivery the seller must so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

402.705(3)(b) (b) After such notification the bailee must hold and deliver the goods according to the directions of the seller but the seller is liable to the bailee for any ensuing charges or damages.

402.705(3)(c) (c) If a negotiable document of title has been issued for goods the bailee is not obliged to obey a notification to stop until surrender of possession or control of the document.

402.705(3)(d) (d) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.

402.705 History History: 1983 a. 500 s. 43; 1991 a. 316; 2009 a. 322.



402.706 Seller's resale including contract for resale.

402.706  Seller's resale including contract for resale.

402.706(1)(1) Under the conditions stated in s. 402.703 on seller's remedies, the seller may resell the goods concerned or the undelivered balance thereof. Where the resale is made in good faith and in a commercially reasonable manner the seller may recover the difference between the resale price and the contract price together with any incidental damages allowed under s. 402.710, but less expenses saved in consequence of the buyer's breach.

402.706(2) (2) Except as otherwise provided in sub. (3) or unless otherwise agreed resale may be at public or private sale including sale by way of one or more contracts to sell or of identification to an existing contract of the seller. Sale may be as a unit or in parcels and at any time and place and on any terms but every aspect of the sale including the method, manner, time, place and terms must be commercially reasonable. The resale must be reasonably identified as referring to the broken contract, but it is not necessary that the goods be in existence or that any or all of them have been identified to the contract before the breach.

402.706(3) (3) Where the resale is at private sale the seller must give the buyer reasonable notification of the seller's intention to resell.

402.706(4) (4) Where the resale is at public sale:

402.706(4)(a) (a) Only identified goods can be sold except where there is a recognized market for a public sale of futures in goods of the kind; and

402.706(4)(b) (b) It must be made at a usual place or market for public sale if one is reasonably available and except in the case of goods which are perishable or threaten to decline in value speedily the seller must give the buyer reasonable notice of the time and place of the resale; and

402.706(4)(c) (c) If the goods are not to be within the view of those attending the sale the notification of sale must state the place where the goods are located and provide for their reasonable inspection by prospective bidders; and

402.706(4)(d) (d) The seller may buy.

402.706(5) (5) A purchaser who buys in good faith at a resale takes the goods free of any rights of the original buyer even though the seller fails to comply with one or more of the requirements of this section.

402.706(6) (6) The seller is not accountable to the buyer for any profit made on any resale. A person in the position of a seller (s. 402.707) or a buyer who has rightfully rejected or justifiably revoked acceptance must account for any excess over the amount of that person's security interest, as defined in s. 402.711 (3).

402.706 History History: 1991 a. 316.



402.707 "Person in the position of a seller".

402.707  "Person in the position of a seller".

402.707(1) (1) A "person in the position of a seller" includes as against a principal an agent who has paid or become responsible for the price of goods on behalf of the agent's principal or anyone who otherwise holds a security interest or other right in goods similar to that of a seller.

402.707(2) (2) A person in the position of a seller may as provided in this chapter withhold or stop delivery (s. 402.705) and resell (s. 402.706) and recover incidental damages (s. 402.710).

402.707 History History: 1991 a. 316.



402.708 Seller's damages for nonacceptance or repudiation.

402.708  Seller's damages for nonacceptance or repudiation.

402.708(1)(1) Subject to sub. (2) and to s. 402.723 with respect to proof of market price the measure of damages for nonacceptance or repudiation by the buyer is the difference between the market price at the time and place for tender and the unpaid contract price together with any incidental damages provided in s. 402.710, but less expenses saved in consequence of the buyer's breach.

402.708(2) (2) If the measure of damages provided in sub. (1) is inadequate to put the seller in as good a position as performance would have done then the measure of damages is the profit (including reasonable overhead) which the seller would have made from full performance by the buyer, together with any incidental damages provided in s. 402.710, due allowance for costs reasonably incurred and due credit for payments or proceeds of resale.



402.709 Action for the price.

402.709  Action for the price.

402.709(1) (1) When the buyer fails to pay the price as it becomes due the seller may recover, together with any incidental damages under s. 402.710, the price:

402.709(1)(a) (a) Of goods accepted or of conforming goods lost or damaged within a commercially reasonable time after risk of their loss has passed to the buyer; and

402.709(1)(b) (b) Of goods identified to the contract if the seller is unable after reasonable effort to resell them at a reasonable price or the circumstances reasonably indicate that such effort will be unavailing.

402.709(2) (2) Where the seller sues for the price the seller must hold for the buyer any goods which have been identified to the contract and are still in the seller's control except that if resale becomes possible the seller may resell them at any time prior to the collection of the judgment. The net proceeds of any such resale must be credited to the buyer and payment of the judgment entitles the buyer to any goods not resold.

402.709(3) (3) After the buyer has wrongfully rejected or revoked acceptance of the goods or has failed to make a payment due or has repudiated (s. 402.610), a seller who is held not entitled to the price under this section shall nevertheless be awarded damages for nonacceptance under s. 402.708.

402.709 History History: 1991 a. 316.



402.710 Seller's incidental damages.

402.710  Seller's incidental damages. Incidental damages to an aggrieved seller include any commercially reasonable charges, expenses or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the buyer's breach, in connection with return or resale of the goods or otherwise resulting from the breach.



402.711 Buyer's remedies in general; buyer's security interest in rejected goods.

402.711  Buyer's remedies in general; buyer's security interest in rejected goods.

402.711(1) (1) Where the seller fails to make delivery or repudiates or the buyer rightfully rejects or justifiably revokes acceptance then with respect to any goods involved, and with respect to the whole if the breach goes to the whole contract (s. 402.612), the buyer may cancel and whether or not the buyer has done so may in addition to recovering so much of the price as has been paid:

402.711(1)(a) (a) "Cover" and have damages under s. 402.712 as to all the goods affected whether or not they have been identified to the contract; or

402.711(1)(b) (b) Recover damages for nondelivery as provided in s. 402.713.

402.711(2) (2) Where the seller fails to deliver or repudiates the buyer may also:

402.711(2)(a) (a) If the goods have been identified recover them as provided in s. 402.502; or

402.711(2)(b) (b) In a proper case obtain specific performance or replevy the goods as provided in s. 402.716.

402.711(3) (3) On rightful rejection or justifiable revocation of acceptance a buyer has a security interest in goods in the buyer's possession or control for any payments made on their price and any expenses reasonably incurred in their inspection, receipt, transportation, care and custody and may hold such goods and resell them in like manner as an aggrieved seller (s. 402.706).

402.711 History History: 1991 a. 316.



402.712 "Cover"; buyer's procurement of substitute goods.

402.712  "Cover"; buyer's procurement of substitute goods.

402.712(1)(1) After a breach within s. 402.711 the buyer may "cover" by making in good faith and without unreasonable delay any reasonable purchase of or contract to purchase goods in substitution for those due from the seller.

402.712(2) (2) The buyer may recover from the seller as damages the difference between the cost of cover and the contract price together with any incidental or consequential damages as defined in s. 402.715, but less expenses saved in consequence of the seller's breach.

402.712(3) (3) Failure of the buyer to effect cover within this section does not bar the buyer from any other remedy.

402.712 History History: 1991 a. 316.



402.713 Buyer's damages for nondelivery or repudiation.

402.713  Buyer's damages for nondelivery or repudiation.

402.713(1)(1) Subject to s. 402.723 with respect to proof of market price, the measure of damages for nondelivery or repudiation by the seller is the difference between the market price at the time when the buyer learned of the breach and the contract price together with any incidental and consequential damages provided in s. 402.715, but less expenses saved in consequence of the seller's breach.

402.713(2) (2) Market price is to be determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.



402.714 Buyer's damages for breach in regard to accepted goods.

402.714  Buyer's damages for breach in regard to accepted goods.

402.714(1)(1) Where the buyer has accepted goods and given notification (s. 402.607 (3)) the buyer may recover as damages for any nonconformity of tender the loss resulting in the ordinary course of events from the seller's breach as determined in any manner which is reasonable.

402.714(2) (2) The measure of damages for breach of warranty is the difference at the time and place of acceptance between the value of the goods accepted and the value they would have had if they had been as warranted, unless special circumstances show proximate damages of a different amount.

402.714(3) (3) In a proper case any incidental and consequential damages under s. 402.715 may also be recovered.

402.714 History History: 1991 a. 316.

402.714 Annotation The economic loss doctrine, when it applies, bars recovery in tort for damages resulting from a product not performing as intended, including damages to the product itself or economic losses caused by the defective product. The economic loss doctrine does not bar the recovery of damages for injury to persons or other property resulting from a defective product; in fact s. 402.715 (2) (b) specifically allows it when caused by a breach of warranty. City of Stoughton v. Thomasson Lumber Company, 2004 WI App 6, 269 Wis. 2d 339, 675 N.W.2d 487, 02-2192.

402.714 Annotation The measure of damages when a buyer alleges that a product was defective and not worth what was paid for it at the time of acceptance is the difference between the warranted value of the product and its actual value at the time and place of acceptance. The "special circumstances" clause of sub. (2) does not completely bar a breach of warranty claim because the defective product was used for a period of time and later resold for more than its fair market value. However, the price of the defective product upon resale may be relevant as circumstantial evidence of the actual value of the product in its defective condition at the time and place of acceptance. Mayberry v. Volkswagen of America, Inc. 2005 WI 13, 278 Wis. 2d 39, 692 N.W.2d 226, 03-1621.



402.715 Buyer's incidental and consequential damages.

402.715  Buyer's incidental and consequential damages.

402.715(1)(1) Incidental damages resulting from the seller's breach include expenses reasonably incurred in inspection, receipt, transportation and care and custody of goods rightfully rejected, any commercially reasonable charges, expenses or commissions in connection with effecting cover and any other reasonable expense incident to the delay or other breach.

402.715(2) (2) Consequential damages resulting from the seller's breach include:

402.715(2)(a) (a) Any loss resulting from general or particular requirements and needs of which the seller at the time of contracting had reason to know and which could not reasonably be prevented by cover or otherwise; and

402.715(2)(b) (b) Injury to person or property proximately resulting from any breach of warranty.

402.715 Annotation Litigation expenses are not recoverable under this section. Murray v. Holiday Rambler, Inc. 83 Wis. 2d 406, 265 N.W.2d 513 (1978).

402.715 Annotation Interest charges are proper incidental damages. A punitive damages award was upheld. Owens v. Meyer Sales Co., Inc. 129 Wis. 2d 491, 385 N.W.2d 234 (Ct. App. 1986).

402.715 Annotation The economic loss doctrine, when it applies, bars recovery in tort for damages resulting from a product not performing as intended, including damages to the product itself or economic losses caused by the defective product. The economic loss doctrine does not bar the recovery of damages for injury to persons or other property resulting from a defective product; in fact sub. (2) (b) specifically allows it when caused by a breach of warranty. City of Stoughton v. Thomasson Lumber Company, 2004 WI App 6, 269 Wis. 2d 339, 675 N.W.2d 487, 02-2192.

402.715 AnnotationDamages are discussed. Afram Export Corp. v. Metallurgiki Halyps, S.A. 772 F.2d 1358 (1985).



402.716 Buyer's right to specific performance or replevin.

402.716  Buyer's right to specific performance or replevin.

402.716(1)(1) Specific performance may be decreed where the goods are unique or in other proper circumstances.

402.716(2) (2) The decree for specific performance may include such terms and conditions as to payment of the price, damages or other relief as the court may deem just.

402.716(3) (3) The buyer has a right of replevin for goods identified to the contract if after reasonable effort the buyer is unable to effect cover for such goods or the circumstances reasonably indicate that such effort will be unavailing or if the goods have been shipped under reservation and satisfaction of the security interest in them has been made or tendered. In the case of goods bought for personal, family, or household purposes, the buyer's right of replevin vests upon acquisition of a special property, even if the seller had not then repudiated or failed to deliver.

402.716 History History: 1991 a. 316; 2001 a. 10.



402.717 Deduction of damages from the price.

402.717  Deduction of damages from the price. The buyer on notifying the seller of the buyer's intention to do so may deduct all or any part of the damages resulting from any breach of the contract from any part of the price still due under the same contract.

402.717 History History: 1991 a. 316.



402.718 Liquidation or limitation of damages; deposits.

402.718  Liquidation or limitation of damages; deposits.

402.718(1)(1) Damages for breach by either party may be liquidated in the agreement but only at an amount which is reasonable in the light of the anticipated or actual harm caused by the breach, the difficulties of proof of loss, and the inconvenience or nonfeasibility of otherwise obtaining an adequate remedy. A term fixing unreasonably large liquidated damages is void as a penalty.

402.718(2) (2) Where the seller justifiably withholds delivery of goods because of the buyer's breach, the buyer is entitled to restitution of any amount by which the sum of the buyer's payments exceeds:

402.718(2)(a) (a) The amount to which the seller is entitled by virtue of terms liquidating the seller's damages in accordance with sub. (1); or

402.718(2)(b) (b) In the absence of such terms, 20 percent of the value of the total performance for which the buyer is obligated under the contract or $500, whichever is smaller.

402.718(3) (3) The buyer's right to restitution under sub. (2) is subject to offset to the extent that the seller establishes:

402.718(3)(a) (a) A right to recover damages under this chapter other than sub. (1); and

402.718(3)(b) (b) The amount or value of any benefits received by the buyer directly or indirectly by reason of the contract.

402.718(4) (4) Where a seller has received payment in goods their reasonable value or the proceeds of their resale shall be treated as payments for the purpose of sub. (2); but if the seller has notice of the buyer's breach before reselling goods received in part performance, the seller's resale is subject to the conditions laid down in s. 402.706 on resale by an aggrieved seller.

402.718 History History: 1991 a. 316; 2009 a. 177.

402.718 Annotation A defendant cannot, by demurrer, raise the question of unreasonable liquidated damages, since even if it is true, the plaintiff is entitled to recover the damages he can prove. Northwestern Motor Car, Inc. v. Pope, 51 Wis. 2d 292, 187 N.W.2d 200 (1971).

402.718 Annotation If a stipulated damages clause is valid, mitigation of damages is not applicable to determine damages. Wassenaar v. Panos, 111 Wis. 2d 518, 331 N.W.2d 357 (1983).



402.719 Contractual modification or limitation of remedy.

402.719  Contractual modification or limitation of remedy.

402.719(1)(1) Subject to subs. (2) and (3) and to s. 402.718 on liquidation and limitation of damages:

402.719(1)(a) (a) The agreement may provide for remedies in addition to or in substitution for those provided in this chapter and may limit or alter the measure of damages recoverable under this chapter, as by limiting the buyer's remedies to return of the goods and repayment of the price or to repair and replacement of nonconforming goods or parts; and

402.719(1)(b) (b) Resort to a remedy as provided is optional unless the remedy is expressly agreed to be exclusive, in which case it is the sole remedy.

402.719(2) (2) Where circumstances cause an exclusive or limited remedy to fail of its essential purpose, remedy may be had as provided in chs. 401 to 411.

402.719(3) (3) Consequential damages may be limited or excluded unless the limitation or exclusion is unconscionable. Limitation of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation of damages where the loss is commercial is not.

402.719 History History: 1979 c. 89; 1991 a. 148, 304, 315.

402.719 Annotation A commercial contract clause that limited consequential damages was unconscionable. Trinkle v. Schumacher Co. 100 Wis. 2d 13, 301 N.W.2d 255 (Ct. App. 1980).

402.719 Annotation The remedy under sub. (2) was proper when a damage clause provided damages that were, under the circumstances, unconscionably low. Phillips Petroleum v. Bucyrus-Erie Co. 131 Wis. 2d 21, 388 N.W.2d 584 (1986).

402.719 Annotation A purchaser cannot claim that a warranty provision has failed of its essential purpose merely because a potential claim did not arise until after the warranty period had expired. Wisconsin Power & Light v. Westinghouse Elec., 830 F.2d 1405 (1987).

402.719 Annotation A damage disclaimer is not enforceable if the remaining exclusive remedy fails of its essential purpose. Rich Products Corp. v. Kemutec, Inc. 66 F. Supp. 2d 937 (1999).



402.720 Effect of "cancellation" or "rescission" on claims for antecedent breach.

402.720  Effect of "cancellation" or "rescission" on claims for antecedent breach. Unless the contrary intention clearly appears expressions of "cancellation" or "rescission" of the contract or the like shall not be construed as a renunciation or discharge of any claim in damages for the antecedent breach.



402.721 Remedies for fraud.

402.721  Remedies for fraud. Remedies for material misrepresentation or fraud include all remedies available under this chapter for nonfraudulent breach. Neither rescission or a claim for rescission of the contract for sale nor rejection or return of the goods shall bar or be deemed inconsistent with a claim for damages or other remedy.



402.722 Who can sue 3rd parties for injury to goods.

402.722  Who can sue 3rd parties for injury to goods. Where a 3rd party so deals with goods which have been identified to a contract for sale as to cause actionable injury to a party to that contract:

402.722(1) (1) A right of action against the 3rd party is in either party to the contract for sale who has title to or a security interest or a special property or an insurable interest in the goods; and if the goods have been destroyed or converted a right of action is also in the party who either bore the risk of loss under the contract for sale or has since the injury assumed that risk as against the other;

402.722(2) (2) If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the contract for sale and there is no arrangement between them for disposition of the recovery, the plaintiff's suit or settlement is, subject to the plaintiff's own interest, as a fiduciary for the other party to the contract;

402.722(3) (3) Either party may with the consent of the other sue for the benefit of whom it may concern.

402.722 History History: 1991 a. 316; 2005 a. 253.



402.723 Proof of market price: time and place.

402.723  Proof of market price: time and place.

402.723(1) (1) If an action based on anticipatory repudiation comes to trial before the time for performance with respect to some or all of the goods, any damages based on market price (ss. 402.708 or 402.713) shall be determined according to the price of such goods prevailing at the time when the aggrieved party learned of the repudiation.

402.723(2) (2) If evidence of a price prevailing at the times or places described in this chapter is not readily available the price prevailing within any reasonable time before or after the time described or at any other place which in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the cost of transporting the goods to or from such other place.

402.723(3) (3) Evidence of a relevant price prevailing at the time or place other than the one described in this chapter offered by one party is not admissible unless and until that party has given the other party such notice as the court finds sufficient to prevent unfair surprise.

402.723 History History: 1991 a. 316.



402.724 Admissibility of market quotations.

402.724  Admissibility of market quotations. Whenever the prevailing price or value of any goods regularly bought and sold in any established commodity market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of such market shall be admissible in evidence. The circumstances of the preparation of such a report may be shown to affect its weight but not its admissibility.



402.725 Statute of limitations in contracts for sale.

402.725  Statute of limitations in contracts for sale.

402.725(1)(1) An action for breach of any contract for sale must be commenced within 6 years after the cause of action has accrued. By the original agreement the parties, if they are merchants, may reduce the period of limitation to not less than one year. The period of limitation may not otherwise be varied by agreement.

402.725(2) (2) A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach. A breach of warranty occurs when tender of delivery is made, except that where a warranty explicitly extends to future performance of the goods and discovery of the breach must await the time of such performance the cause of action accrues when the breach is or should have been discovered.

402.725(3) (3) Where an action commenced within the time limited by sub. (1) is so terminated as to leave available a remedy by another action for the same breach such other action may be commenced after the expiration of the time limited and within 6 months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

402.725(4) (4) This section does not alter the law on tolling of the statute of limitations nor does it apply to causes of action which have accrued before chs. 401 to 409 or before ch. 410 or 411 became effective.

402.725 History History: 1979 c. 89; 1991 a. 148, 304, 315.

402.725 Annotation The county was a "merchant" under s. 402.104 for purposes of limitation under s. 402.725 (1). County of Milwaukee v. Northrop Data Systems, 602 F.2d 767 (1979).

402.725 Annotation Wisconsin law was applied despite a contrary choice of law provision in the contract. Office Supply Co. v. Basic/Four Corp. 538 F. Supp. 776 (1982).

402.725 Annotation A stringent standard applies in determining whether a warranty explicitly extends to future performance. There must be specific reference to a future time in the warranty, satisfied when a warranty guarantees a product for a particular number of years, or for a less precise, but still determinable period. Selzer v. Brunsell Brothers, Ltd. 2002 WI App 232, 257 Wis. 2d 809, 652 N.W.2d 806, 01-2625.

402.725 Annotation Implied warranties cannot, by their nature, explicitly extend to future performance. The statute of limitations will always start to run against claims based on implied warranty from the time when delivery of the goods is tendered. Selzer v. Brunsell Brothers, Ltd. 2002 WI App 232, 257 Wis. 2d 809, 652 N.W.2d 806, 01-2625.

402.725 Annotation While all warranties in a general sense apply to the future performance of goods, the future performance exception in sub. (2) applies only when the warranty explicitly extends to future performance. Evidence that the goods break or physically deteriorate after delivery may be relevant to whether the goods were fit at the time of delivery for the ordinary purpose for which they are used; but consideration of that evidence for that purpose does not impose an express warranty for future performance. City of Stoughton v. Thomasson Lumber Company, 2004 WI App 6, 269 Wis. 2d 339, 675 N.W.2d 487, 02-2192.






403. Uniform commercial code — negotiable instruments.

403.102 Subject matter.

403.102  Subject matter.

403.102(1)(1) This chapter applies to negotiable instruments. It does not apply to money, to payment orders governed by ch. 410 or to securities governed by ch. 408.

403.102(2) (2) If there is a conflict between this chapter and ch. 404 or 409, chs. 404 and 409 govern.

403.102(3) (3) Regulations of the board of governors of the federal reserve system and operating circulars of the federal reserve banks supersede any inconsistent provision of this chapter to the extent of the inconsistency.

403.102 History History: 1995 a. 449.



403.103 Definitions.

403.103  Definitions.

403.103(1)(1) In this chapter:

403.103(1)(a) (a) "Acceptor" means a drawee who has accepted a draft.

403.103(1)(b) (b) "Drawee" means a person ordered in a draft to make payment.

403.103(1)(c) (c) "Drawer" means a person who signs or is identified in a draft as a person ordering payment.

403.103(1)(d) (d) "Good faith" means honesty in fact and the observance of reasonable commercial standards of fair dealing.

403.103(1)(e) (e) "Maker" means a person who signs or is identified in a note as a person undertaking to pay.

403.103(1)(f) (f) "Order" means a written instruction to pay money signed by the person giving the instruction. The instruction may be addressed to any person, including the person giving the instruction, or to one or more persons jointly or in the alternative but not in succession. An authorization to pay is not an order unless the person authorized to pay is also instructed to pay.

403.103(1)(g) (g) "Ordinary care" in the case of a person engaged in business means observance of reasonable commercial standards, prevailing in the area in which the person is located, with respect to the business in which the person is engaged. In the case of a bank that takes an instrument for processing for collection or payment by automated means, reasonable commercial standards do not require the bank to examine the instrument if the failure to examine does not violate the bank's prescribed procedures and the bank's procedures do not vary unreasonably from general banking usage not disapproved by this chapter or ch. 404.

403.103(1)(h) (h) "Party" means a party to an instrument.

403.103(1)(i) (i) "Promise" means a written undertaking to pay money signed by the person undertaking to pay. An acknowledgment of an obligation by the obligor is not a promise unless the obligor also undertakes to pay the obligation.

403.103(1)(j) (j) "Prove" with respect to a fact means to meet the burden of establishing a fact, as defined in s. 401.201 (2) (e).

403.103(1)(k) (k) "Remitter" means a person who purchases an instrument from its issuer if the instrument is payable to an identified person other than the purchaser.

403.103(2) (2) Other definitions applying to this chapter and the sections in which they appear are:

403.103(2)(ae) (ae) "Acceptance" — s. 403.409 (1).

403.103(2)(am) (am) "Accommodated party" — s. 403.419 (1).

403.103(2)(as) (as) "Accommodation party" — s. 403.419 (1).

403.103(2)(b) (b) "Alteration" — s. 403.407 (1).

403.103(2)(c) (c) "Anomalous endorsement" — s. 403.205 (4).

403.103(2)(d) (d) "Blank endorsement" — s. 403.205 (2).

403.103(2)(e) (e) "Cashier's check" — s. 403.104 (7).

403.103(2)(fg) (fg) "Certificate of deposit" — s. 403.104 (10).

403.103(2)(fr) (fr) "Certified check" — s. 403.409 (4).

403.103(2)(g) (g) "Check" — s. 403.104 (6).

403.103(2)(h) (h) "Consideration" — s. 403.303 (2).

403.103(2)(hr) (hr) "Demand draft" — s. 403.104 (11).

403.103(2)(i) (i) "Draft" — s. 403.104 (5).

403.103(2)(jg) (jg) "Endorsement" — s. 403.204 (1).

403.103(2)(jr) (jr) "Endorser" — s. 403.204 (2).

403.103(2)(k) (k) "Holder in due course" — s. 403.302 (1).

403.103(2)(L) (L) "Incomplete instrument" — s. 403.115 (1).

403.103(2)(m) (m) "Instrument" — s. 403.104 (2).

403.103(2)(ng) (ng) "Issue" — s. 403.105 (1).

403.103(2)(nr) (nr) "Issuer" — s. 403.105 (3).

403.103(2)(og) (og) "Negotiable instrument" — s. 403.104 (1).

403.103(2)(or) (or) "Negotiation" — s. 403.201 (1).

403.103(2)(p) (p) "Note" — s. 403.104 (5).

403.103(2)(qd) (qd) "Payable at a definite time" — s. 403.108 (2).

403.103(2)(qh) (qh) "Payable on demand" — s. 403.108 (1).

403.103(2)(qp) (qp) "Payable to bearer" — s. 403.109 (1).

403.103(2)(qt) (qt) "Payable to order" — s. 403.109 (2).

403.103(2)(r) (r) "Payment" — s. 403.602 (1).

403.103(2)(s) (s) "Person entitled to enforce" — s. 403.301.

403.103(2)(t) (t) "Presentment" — s. 403.501 (1).

403.103(2)(u) (u) "Reacquisition" — s. 403.207.

403.103(2)(v) (v) "Special endorsement" — s. 403.205 (1).

403.103(2)(w) (w) "Teller's check" — s. 403.104 (8).

403.103(2)(xg) (xg) "Transfer of instrument" — s. 403.203 (1).

403.103(2)(xr) (xr) "Traveler's check" — s. 403.104 (9).

403.103(2)(y) (y) "Value" — s. 403.303 (1).

403.103(3) (3) The following definitions in other chapters apply to this chapter:

403.103(3)(a) (a) "Bank" — s. 404.105 (1).

403.103(3)(b) (b) "Banking day" — s. 404.104 (1) (c).

403.103(3)(c) (c) "Clearinghouse" — s. 404.104 (1) (d).

403.103(3)(d) (d) "Collecting bank" — s. 404.105 (2).

403.103(3)(e) (e) "Depositary bank" — s. 404.105 (3).

403.103(3)(f) (f) "Documentary draft" — s. 404.104 (1) (f).

403.103(3)(g) (g) "Intermediary bank" — s. 404.105 (4).

403.103(3)(h) (h) "Item" — s. 404.104 (1) (i).

403.103(3)(i) (i) "Payer bank" — s. 404.105 (5).

403.103(3)(j) (j) "Suspends payments" — s. 404.104 (1) (L).

403.103(4) (4) In addition, ch. 401 contains general definitions and principles of construction and interpretation applicable throughout this chapter.

403.103 History History: 1995 a. 449; 2003 a. 86; 2009 a. 320.



403.104 Negotiable instrument.

403.104  Negotiable instrument.

403.104(1) (1) Except as provided in subs. (3) and (4), "negotiable instrument" means an unconditional promise or order to pay a fixed amount of money, with or without interest or other charges described in the promise or order, if all of the following apply:

403.104(1)(a) (a) It is payable to bearer or to order at the time that it is issued or first comes into possession of a holder.

403.104(1)(b) (b) It is payable on demand or at a definite time.

403.104(1)(c) (c) It does not state any other undertaking or instruction by the person promising or ordering payment to do any act in addition to the payment of money, but the promise or order may contain any of the following:

403.104(1)(c)1. 1. An undertaking or power to give, maintain or protect collateral to secure payment.

403.104(1)(c)2. 2. An authorization or power to the holder to confess judgment or realize on or dispose of collateral.

403.104(1)(c)3. 3. A waiver of the benefit of any law intended for the advantage or protection of an obligor.

403.104(2) (2) "Instrument" means a negotiable instrument.

403.104(3) (3) An order that meets all of the requirements of sub. (1), except sub. (1) (a), and otherwise falls within the definition of check in sub. (6) is a negotiable instrument and a check.

403.104(4) (4) A promise or order other than a check is not an instrument if, at the time that it is issued or first comes into possession of a holder, it contains a conspicuous statement, however expressed, to the effect that the promise or order is not negotiable or is not an instrument governed by this chapter.

403.104(5) (5) An instrument is a note if it is a promise and is a draft if it is an order. If an instrument falls within the definition of both note and draft, a person entitled to enforce the instrument may treat it as either.

403.104(6) (6) "Check" means a draft, other than a documentary draft, payable on demand and drawn on a bank or means a cashier's check, teller's check, or demand draft. An instrument may be a check even though it is described on its face by another term, such as money order.

403.104(7) (7) "Cashier's check" means a draft with respect to which the drawer and drawee are the same bank or branches of the same bank.

403.104(8) (8) "Teller's check" means a draft drawn by a bank on another bank, or payable at or through a bank.

403.104(9) (9) "Traveler's check" means an instrument that is payable on demand, that is drawn on or payable at or through a bank, that is designated by the term "traveler's check" or by a substantially similar term, and that requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the instrument.

403.104(10) (10) "Certificate of deposit" means an instrument containing an acknowledgment by a bank that a sum of money has been received by the bank and a promise by the bank to repay the sum of money. A certificate of deposit is a note of the bank.

403.104(11) (11)

403.104(11)(a)(a) Except as provided under par. (b), "demand draft" means a writing that is not signed by a customer, as defined in s. 404.104 (1) (e), that is created by a 3rd party under the purported authority of the customer for the purpose of charging the customer's account with a bank, that contains the account number of that account, and that contains at least one of the following:

403.104(11)(a)1. 1. The customer's name.

403.104(11)(a)2. 2. A notation that the customer authorized the demand draft.

403.104(11)(a)3. 3. The statement "No signature required," "Authorization on file," or "Signature on file," or words to that effect.

403.104(11)(b) (b) "Demand draft" does not include a check drawn by a fiduciary, as defined in s. 403.307 (1) (a).

403.104 History History: 1995 a. 449; 2003 a. 86.



403.105 Issue of instrument.

403.105  Issue of instrument.

403.105(1)(1) "Issue" means the first delivery of an instrument by the maker or drawer, whether to a holder or nonholder, for the purpose of giving rights on the instrument to any person.

403.105(2) (2) An unissued instrument, or an unissued incomplete instrument that is completed, is binding on the maker or drawer, but nonissuance is a defense. An instrument that is conditionally issued or is issued for a special purpose is binding on the maker or drawer, but failure of the condition or special purpose to be fulfilled is a defense.

403.105(3) (3) "Issuer" applies to issued and unissued instruments and means a maker or drawer of an instrument.

403.105 History History: 1995 a. 449.



403.106 Unconditional promise or order.

403.106  Unconditional promise or order.

403.106(1) (1)

403.106(1)(a) (a) Except as otherwise provided in this section, for the purposes of s. 403.104 (1), a promise or order is unconditional unless it states any of the following:

403.106(1)(a)1. 1. An express condition to payment.

403.106(1)(a)2. 2. That the promise or order is subject to or governed by another writing.

403.106(1)(a)3. 3. That rights or obligations with respect to the promise or order are stated in another writing.

403.106(1)(b) (b) A reference to another writing does not of itself make the promise or order conditional.

403.106(2) (2) A promise or order is not made conditional by a reference to another writing for a statement of rights with respect to collateral, prepayment or acceleration or because payment is limited to resort to a particular fund or source.

403.106(3) (3) If a promise or order requires, as a condition to payment, a countersignature by a person whose specimen signature appears on the promise or order, the condition does not make the promise or order conditional for the purposes of s. 403.104 (1). If the person whose specimen signature appears on an instrument fails to countersign the instrument, the failure to countersign is a defense to the obligation of the issuer, but the failure does not prevent a transferee of the instrument from becoming a holder of the instrument.

403.106(4) (4) If a promise or order at the time that it is issued or first comes into possession of a holder contains a statement, required by applicable statutory or administrative law, to the effect that the rights of a holder or transferee are subject to claims or defenses that the issuer could assert against the original payee, the promise or order is not thereby made conditional for the purposes of s. 403.104 (1); but if the promise or order is an instrument, there cannot be a holder in due course of the instrument.

403.106 History History: 1995 a. 449.



403.107 Instrument payable in foreign money.

403.107  Instrument payable in foreign money. Unless the instrument otherwise provides, an instrument that states the amount payable in foreign money may be paid in the foreign money or in an equivalent amount in dollars calculated by using the current bank-offered spot rate at the place of payment for the purchase of dollars on the day on which the instrument is paid.

403.107 History History: 1995 a. 449.



403.108 Payable on demand or at definite time.

403.108  Payable on demand or at definite time.

403.108(1) (1) A promise or order is payable on demand if any of the following applies:

403.108(1)(a) (a) It states that it is payable on demand or at sight, or otherwise indicates that it is payable at the will of the holder.

403.108(1)(b) (b) It does not state any time of payment.

403.108(2) (2) A promise or order is payable at a definite time if it is payable on elapse of a definite period of time after sight or acceptance or at a fixed date or dates or at a time or times readily ascertainable at the time that the promise or order is issued, subject to any of the following rights:

403.108(2)(a) (a) Prepayment.

403.108(2)(b) (b) Acceleration.

403.108(2)(c) (c) Extension at the option of the holder.

403.108(2)(d) (d) Extension to a further definite time at the option of the maker or acceptor or automatically upon or after a specified act or event.

403.108(3) (3) If an instrument, payable at a fixed date, is also payable upon demand made before the fixed date, the instrument is payable on demand until the fixed date and, if demand for payment is not made before that date, becomes payable at a definite time on the fixed date.

403.108 History History: 1995 a. 449.



403.109 Payable to bearer or to order.

403.109  Payable to bearer or to order.

403.109(1) (1) A promise or order is payable to bearer if any of the following applies:

403.109(1)(a) (a) It states that it is payable to bearer or to the order of bearer or otherwise indicates that the person in possession of the promise or order is entitled to payment.

403.109(1)(b) (b) It does not state a payee.

403.109(1)(c) (c) It states that it is payable to or to the order of cash or otherwise indicates that it is not payable to an identified person.

403.109(2) (2) A promise or order that is not payable to bearer is payable to order if it is payable to the order of an identified person or to an identified person or order. A promise or order that is payable to order is payable to the identified person.

403.109(3) (3) An instrument payable to bearer may become payable to an identified person if it is specially endorsed under s. 403.205 (1). An instrument payable to an identified person may become payable to bearer if it is endorsed in blank under s. 403.205 (2).

403.109 History History: 1995 a. 449.



403.110 Identification of person to whom instrument is payable.

403.110  Identification of person to whom instrument is payable.

403.110(1)(1) The person to whom an instrument is initially payable is determined by the intent of the person, whether or not authorized, signing as, or in the name or behalf of, the issuer of the instrument. The instrument is payable to the person intended by the signer even if that person is identified in the instrument by a name or other identification that is not that of the intended person. If more than one person signs in the name or behalf of the issuer of an instrument and all of the signers do not intend the same person as payee, the instrument is payable to any person intended by one or more of the signers.

403.110(2) (2) If the signature of the issuer of an instrument is made by automated means, such as a checkwriting machine, the payee of the instrument is determined by the intent of the person who supplied the name or identification of the payee, whether or not authorized to do so.

403.110(3) (3) A person to whom an instrument is payable may be identified in any way, including by name, identifying number, office or account number. For the purpose of determining the holder of an instrument, the following rules apply:

403.110(3)(a) (a) If an instrument is payable to an account and the account is identified only by number, the instrument is payable to the person to whom the account is payable. If an instrument is payable to an account identified by number and by the name of a person, the instrument is payable to the named person, whether or not that person is the owner of the account identified by number.

403.110(3)(b) (b) If an instrument is payable to:

403.110(3)(b)1. 1. A trust, an estate or a person described as trustee or representative of a trust or estate, the instrument is payable to the trustee, the representative or a successor of either, whether or not the beneficiary or estate is also named.

403.110(3)(b)2. 2. A person described as agent or similar representative of a named or identified person, the instrument is payable to the represented person, the representative or a successor of the representative.

403.110(3)(b)3. 3. A fund or organization that is not a legal entity, the instrument is payable to a representative of the members of the fund or organization.

403.110(3)(b)4. 4. An office or to a person described as holding an office, the instrument is payable to the named person, the incumbent of the office or a successor to the incumbent.

403.110(4) (4) If an instrument is payable to 2 or more persons alternatively, it is payable to any of them and may be negotiated, discharged or enforced by any or all of them in possession of the instrument. If an instrument is payable to 2 or more persons not alternatively, it is payable to all of them and may be negotiated, discharged or enforced only by all of them. If an instrument payable to 2 or more persons is ambiguous as to whether it is payable to the persons alternatively, the instrument is payable to the persons alternatively.

403.110 History History: 1995 a. 449.



403.111 Place of payment.

403.111  Place of payment. Except as otherwise provided for items in ch. 404, an instrument is payable at the place of payment stated in the instrument. If no place of payment is stated, an instrument is payable at the address of the drawee or maker stated in the instrument. If no address is stated, the place of payment is the place of business of the drawee or maker. If a drawee or maker has more than one place of business, the place of payment is any place of business of the drawee or maker chosen by the person entitled to enforce the instrument. If the drawee or maker has no place of business, the place of payment is the residence of the drawee or maker.

403.111 History History: 1995 a. 449.



403.112 Interest.

403.112  Interest.

403.112(1)(1) Unless otherwise provided in the instrument, an instrument is not payable with interest, and interest on an interest-bearing instrument is payable from the date of the instrument.

403.112(2) (2) Interest may be stated in an instrument as a fixed or variable amount of money or it may be expressed as a fixed or variable rate or rates. The amount or rate of interest may be stated or described in the instrument in any manner and may require reference to information not contained in the instrument. If an instrument provides for interest, but the amount of interest payable cannot be ascertained from the description, interest is payable at the judgment rate in effect at the place of payment of the instrument and at the time that interest first accrues.

403.112 History History: 1995 a. 449.



403.113 Date of instrument.

403.113  Date of instrument.

403.113(1)(1) An instrument may be antedated or postdated. The date stated determines the time of payment if the instrument is payable at a fixed period after date. Except as provided in s. 404.401 (3), an instrument payable on demand is not payable before the date of the instrument.

403.113(2) (2) If an instrument is undated, its date is the date of its issue or, in the case of an unissued instrument, the date that it first comes into possession of a holder.

403.113 History History: 1995 a. 449.



403.114 Contradictory terms of instrument.

403.114  Contradictory terms of instrument. If an instrument contains contradictory terms, typewritten terms prevail over printed terms, handwritten terms prevail over both and words prevail over numbers.

403.114 History History: 1995 a. 449.



403.115 Incomplete instrument.

403.115  Incomplete instrument.

403.115(1) (1) "Incomplete instrument" means a signed writing, whether or not issued by the signer, the contents of which show at the time of signing that it is incomplete but that the signer intended it to be completed by the addition of words or numbers.

403.115(2) (2) Subject to sub. (3), if an incomplete instrument is an instrument under s. 403.104, it may be enforced according to its terms if it is not completed, or according to its terms as augmented by completion. If an incomplete instrument is not an instrument under s. 403.104, but, after completion, the requirements of s. 403.104 are met, the instrument may be enforced according to its terms as augmented by completion.

403.115(3) (3) If words or numbers are added to an incomplete instrument without authority of the signer, there is an alteration of the incomplete instrument under s. 403.407.

403.115(4) (4) The burden of establishing that words or numbers were added to an incomplete instrument without authority of the signer is on the person asserting the lack of authority.

403.115 History History: 1995 a. 449.



403.116 Joint and several liability; contribution.

403.116  Joint and several liability; contribution.

403.116(1)(1) Except as otherwise provided in the instrument, 2 or more persons who have the same liability on an instrument as makers, drawers, acceptors, endorsers who endorse as joint payees or anomalous endorsers are jointly and severally liable in the capacity in which they sign.

403.116(2) (2) Except as provided in s. 403.419 (5) or by agreement of the affected parties, a party having joint and several liability who pays the instrument is entitled to receive from any party having the same joint and several liability contribution in accordance with applicable law.

403.116(3) (3) Discharge of one party having joint and several liability by a person entitled to enforce the instrument does not affect the right under sub. (2) of a party having the same joint and several liability to receive contribution from the party discharged.

403.116 History History: 1995 a. 449.



403.117 Other agreements affecting instrument.

403.117  Other agreements affecting instrument. Subject to applicable law regarding exclusion of proof of contemporaneous or previous agreements, the obligation of a party to an instrument to pay the instrument may be modified, supplemented or nullified by a separate agreement of the obligor and a person entitled to enforce the instrument, if the instrument is issued or the obligation is incurred in reliance on the agreement or as part of the same transaction giving rise to the agreement. To the extent that an obligation is modified, supplemented or nullified by an agreement under this section, the agreement is a defense to the obligation.

403.117 History History: 1995 a. 449.



403.118 Statute of limitations.

403.118  Statute of limitations.

403.118(1) (1) Except as provided in sub. (5), an action to enforce the obligation of a party to pay a note payable at a definite time shall be commenced within 6 years after the due date or dates stated in the note or, if a due date is accelerated, within 6 years after the accelerated due date.

403.118(2) (2) Except as provided in sub. (4) or (5), if demand for payment is made to the maker of a note payable on demand, an action to enforce the obligation of a party to pay the note shall be commenced within 6 years after the demand. If no demand for payment is made to the maker, an action to enforce the note is barred if neither principal nor interest on the note has been paid for a continuous period of 10 years.

403.118(3) (3) Except as provided in sub. (4), an action to enforce the obligation of a party to an unaccepted draft to pay the draft shall be commenced within 3 years after dishonor of the draft or 10 years after the date of the draft, whichever period expires first.

403.118(4) (4) An action to enforce the obligation of the acceptor of a certified check or the issuer of a teller's check, cashier's check or traveler's check shall be commenced within 3 years after demand for payment is made to the acceptor or issuer, as the case may be.

403.118(5) (5) An action to enforce the obligation of a party to a certificate of deposit to pay the instrument shall be commenced within 6 years after demand for payment is made to the maker, but if the instrument states a due date and the maker is not required to pay before that date, the 6-year period begins when a demand for payment is in effect and the due date has passed.

403.118(6) (6) An action to enforce the obligation of a party to pay an accepted draft, other than a certified check, shall be commenced within 6 years after the due date or dates stated in the draft or acceptance if the obligation of the acceptor is payable at a definite time or shall be commenced within 6 years after the date of the acceptance if the obligation of the acceptor is payable on demand.

403.118(7) (7) Unless governed by other law regarding claims for indemnity or contribution, an action for conversion of an instrument, for money had and received, or like action based on conversion, an action for breach of warranty or an action to enforce an obligation, duty or right arising under this chapter and not governed by this section shall be commenced within 3 years after the cause of action accrues.

403.118 History History: 1995 a. 449.



403.119 Notice of right to defend action.

403.119  Notice of right to defend action. In an action for breach of an obligation for which a 3rd person is answerable over under this chapter or ch. 404, the defendant may give the 3rd person written notice of the litigation, and the person notified may then give similar notice to any other person who is answerable over. If the notice states that the person notified may come in and defend and that failure to do so will bind the person notified in an action later brought by the person giving the notice as to any determination of fact common to the 2 litigations, the person notified is so bound unless after seasonable receipt of the notice the person notified does come in and defend.

403.119 History History: 1995 a. 449.



403.201 Negotiation.

403.201  Negotiation.

403.201(1)(1) "Negotiation" means a transfer of possession, whether voluntary or involuntary, of an instrument by a person other than the issuer to a person who thereby becomes its holder.

403.201(2) (2) Except for negotiation by a remitter, if an instrument is payable to an identified person, negotiation requires transfer of possession of the instrument and its endorsement by the holder. If an instrument is payable to bearer, it may be negotiated by transfer of possession alone.

403.201 History History: 1995 a. 449.



403.202 Negotiation subject to rescission.

403.202  Negotiation subject to rescission.

403.202(1) (1) Negotiation is effective even if obtained in any of the following ways:

403.202(1)(a) (a) From an infant, a corporation exceeding its powers or a person without capacity.

403.202(1)(b) (b) By fraud, duress or mistake.

403.202(1)(c) (c) In breach of duty or as part of an illegal transaction.

403.202(2) (2) To the extent permitted by other law, negotiation may be rescinded or may be subject to other remedies, but those remedies may not be asserted against a subsequent holder in due course or a person paying the instrument in good faith and without knowledge of facts that are a basis for rescission or other remedy.

403.202 History History: 1995 a. 449.



403.203 Transfer of instrument; rights acquired by transfer.

403.203  Transfer of instrument; rights acquired by transfer.

403.203(1)(1) An instrument is transferred when it is delivered by a person other than its issuer for the purpose of giving to the person receiving delivery the right to enforce the instrument.

403.203(2) (2) Transfer of an instrument, whether or not the transfer is a negotiation, vests in the transferee any right of the transferor to enforce the instrument, including any right as a holder in due course, but the transferee may not acquire rights of a holder in due course by a transfer, directly or indirectly, from a holder in due course if the transferee engaged in fraud or illegality affecting the instrument.

403.203(3) (3) Unless otherwise agreed, if an instrument is transferred for value and the transferee does not become a holder because of lack of endorsement by the transferor, the transferee has a specifically enforceable right to the unqualified endorsement of the transferor, but negotiation of the instrument does not occur until the endorsement is made.

403.203(4) (4) If a transferor purports to transfer less than the entire instrument, negotiation of the instrument does not occur. The transferee obtains no rights under this chapter and has only the rights of a partial assignee.

403.203 History History: 1995 a. 449.



403.204 Endorsement.

403.204  Endorsement.

403.204(1)(1) "Endorsement" means a signature, other than that of a signer as maker, drawer or acceptor, that alone or accompanied by other words is made on an instrument for the purpose of negotiating the instrument, restricting payment of the instrument or incurring the endorser's liability on the instrument, but regardless of the intent of the signer, a signature and its accompanying words is an endorsement unless the accompanying words, terms of the instrument, place of the signature or other circumstances unambiguously indicate that the signature was made for a purpose other than endorsement. For the purpose of determining whether a signature is made on an instrument, a paper affixed to the instrument is a part of the instrument.

403.204(2) (2) "Endorser" means a person who makes an endorsement.

403.204(3) (3) For the purpose of determining whether the transferee of an instrument is a holder, an endorsement that transfers a security interest in the instrument is effective as an unqualified endorsement of the instrument.

403.204(4) (4) If an instrument is payable to a holder under a name that is not the name of the holder, endorsement may be made by the holder in the name stated in the instrument or in the holder's name or both, but signature in both names may be required by a person paying or taking the instrument for value or collection.

403.204 History History: 1995 a. 449.



403.205 Special endorsement; blank endorsement; anomalous endorsement.

403.205  Special endorsement; blank endorsement; anomalous endorsement.

403.205(1) (1) If an endorsement is made by the holder of an instrument, whether payable to an identified person or payable to bearer, and the endorsement identifies a person to whom it makes the instrument payable, it is a special endorsement. If specially endorsed, an instrument becomes payable to the identified person and may be negotiated only by the endorsement of that person. The principles stated in s. 403.110 apply to special endorsements.

403.205(2) (2) If an endorsement is made by the holder of an instrument and it is not a special endorsement, it is a blank endorsement. If endorsed in blank, an instrument becomes payable to bearer and may be negotiated by transfer of possession alone until specially endorsed.

403.205(3) (3) The holder may convert a blank endorsement that consists only of a signature into a special endorsement by writing, above the signature of the endorser, words identifying the person to whom the instrument is made payable.

403.205(4) (4) "Anomalous endorsement" means an endorsement made by a person who is not the holder of the instrument. An anomalous endorsement does not affect the manner in which the instrument may be negotiated.

403.205 History History: 1995 a. 449.

403.205 Annotation When the plaintiff was the bearer of a note that was endorsed in blank, the note was payable to the plaintiff under sub. (2). PNC Bank, N.A. v. Bierbrauer, 2013 WI App 11, 346 Wis. 2d 1, 827 N.W.2d 124, 12-0456.



403.206 Restrictive endorsement.

403.206  Restrictive endorsement.

403.206(1) (1) An endorsement limiting payment to a particular person or otherwise prohibiting further transfer or negotiation of the instrument is not effective to prevent further transfer or negotiation of the instrument.

403.206(2) (2) An endorsement stating a condition to the right of the endorsee to receive payment does not affect the right of the endorsee to enforce the instrument. A person paying the instrument or taking it for value or collection may disregard the condition, and the rights and liabilities of that person are not affected by whether the condition has been fulfilled.

403.206(3) (3) If an instrument bears an endorsement described in s. 404.201 (2), or an endorsement in blank or to a particular bank using the words "for deposit", "for collection", or other words indicating a purpose of having the instrument collected by a bank for the endorser or for a particular account, the following rules apply:

403.206(3)(a) (a) A person, other than a bank, who purchases the instrument when so endorsed converts the instrument unless the amount paid for the instrument is received by the endorser or applied consistently with the endorsement.

403.206(3)(b) (b) A depositary bank that purchases the instrument or takes it for collection when so endorsed converts the instrument unless the amount paid by the bank with respect to the instrument is received by the endorser or applied consistently with the endorsement.

403.206(3)(c) (c) A payer bank that is also the depositary bank or that takes the instrument for immediate payment over the counter from a person other than a collecting bank converts the instrument unless the proceeds of the instrument are received by the endorser or applied consistently with the endorsement.

403.206(3)(d) (d) Except as otherwise provided in par. (c), a payer bank or intermediary bank may disregard the endorsement and is not liable if the proceeds of the instrument are not received by the endorser or applied consistently with the endorsement.

403.206(4) (4) Except for an endorsement covered by sub. (3), if an instrument bears an endorsement using words to the effect that payment is to be made to the endorsee as agent, trustee or other fiduciary for the benefit of the endorser or another person, the following rules apply:

403.206(4)(a) (a) Unless there is notice of breach of fiduciary duty as provided in s. 403.307, a person who purchases the instrument from the endorsee or takes the instrument from the endorsee for collection or payment may pay the proceeds of payment or the value given for the instrument to the endorsee without regard to whether the endorsee violates a fiduciary duty to the endorser.

403.206(4)(b) (b) A subsequent transferee of the instrument or person who pays the instrument is neither given notice nor otherwise affected by the restriction in the endorsement unless the transferee or payer knows that the fiduciary dealt with the instrument or its proceeds in breach of fiduciary duty.

403.206(5) (5) The presence on an instrument of an endorsement to which this section applies does not prevent a purchaser of the instrument from becoming a holder in due course of the instrument unless the purchaser is a converter under sub. (3) or has notice or knowledge of breach of fiduciary duty as stated in sub. (4).

403.206(6) (6) In an action to enforce the obligation of a party to pay the instrument, the obligor has a defense if payment would violate an endorsement to which this section applies and the payment is not permitted by this section.

403.206 History History: 1995 a. 449.



403.207 Reacquisition.

403.207  Reacquisition. Reacquisition of an instrument occurs if it is transferred to a former holder, by negotiation or otherwise. A former holder who reacquires the instrument may cancel endorsements made after the reacquirer first became a holder of the instrument. If the cancellation causes the instrument to be payable to the reacquirer or to bearer, the reacquirer may negotiate the instrument. An endorser whose endorsement is canceled is discharged, and the discharge is effective against any subsequent holder.

403.207 History History: 1995 a. 449.



403.301 Person entitled to enforce instrument.

403.301  Person entitled to enforce instrument. "Person entitled to enforce" an instrument means the holder of the instrument, a nonholder in possession of the instrument who has the rights of a holder, or a person not in possession of the instrument who is entitled to enforce the instrument under s. 403.309 or 403.418 (4). A person may be a person entitled to enforce the instrument even though the person is not the owner of the instrument or is in wrongful possession of the instrument.

403.301 History History: 1995 a. 449.



403.302 Holder in due course.

403.302  Holder in due course.

403.302(1) (1) Subject to sub. (3) and s. 403.106 (4), "holder in due course" means the holder of an instrument if all of the following apply:

403.302(1)(a) (a) The instrument when issued or negotiated to the holder does not bear such apparent evidence of forgery or alteration or is not otherwise so irregular or incomplete as to call into question its authenticity.

403.302(1)(b) (b) The holder took the instrument:

403.302(1)(b)1. 1. For value;

403.302(1)(b)2. 2. In good faith;

403.302(1)(b)3. 3. Without notice that the instrument is overdue or has been dishonored or that there is an uncured default with respect to payment of another instrument issued as part of the same series;

403.302(1)(b)4. 4. Without notice that the instrument contains an unauthorized signature or has been altered;

403.302(1)(b)5. 5. Without notice of any claim to the instrument described in s. 403.306; and

403.302(1)(b)6. 6. Without notice that any party has a defense or claim in recoupment described in s. 403.305 (1).

403.302(2) (2) Notice of discharge of a party, other than discharge in an insolvency proceeding, is not notice of a defense under sub. (1), but discharge is effective against a person who became a holder in due course with notice of the discharge. Public filing or recording of a document does not of itself constitute notice of a defense, claim in recoupment or claim to the instrument.

403.302(3) (3) Except to the extent that a transferor or predecessor in interest has rights as a holder in due course, a person does not acquire rights of a holder in due course of an instrument taken in any of the following ways:

403.302(3)(a) (a) By legal process or by purchase in an execution, bankruptcy or creditor's sale or similar proceeding.

403.302(3)(b) (b) By purchase as part of a bulk transaction not in ordinary course of business of the transferor.

403.302(3)(c) (c) As the successor in interest to an estate or other organization.

403.302(4) (4) If under s. 403.303 (1) (a) the promise of performance that is the consideration for an instrument has been partially performed, the holder may assert rights as a holder in due course of the instrument only to the fraction of the amount payable under the instrument equal to the value of the partial performance divided by the value of the promised performance.

403.302(5) (5) If the person entitled to enforce an instrument has only a security interest in the instrument and the person obliged to pay the instrument has a defense, claim in recoupment or claim to the instrument that may be asserted against the person who granted the security interest, the person entitled to enforce the instrument may assert rights as a holder in due course only to an amount payable under the instrument which, at the time of enforcement of the instrument, does not exceed the amount of the unpaid obligation secured.

403.302(6) (6) To be effective, notice shall be received at a time and in a manner that gives a reasonable opportunity to act on it.

403.302(7) (7) This section is subject to any law limiting status as a holder in due course in particular classes of transactions.

403.302 History History: 1995 a. 449.

403.302 Annotation A creditor bank was not a holder in due course as to a contractor's checks because the bank, having canceled the checks received from the contractor and presumably having returned them to the contractor on whose account they were drawn, was not "in possession," a requirement of a "holder" under s. 401.201 (20). Schneider Fuel v. West Allis State Bank, 70 Wis. 2d 1041, 236 N.W.2d 266 (1975).

403.302 Annotation A holder in due course is not subject to a common law conversion claim. United Catholic Parish Schools of Beaver Dam v. Card Services Center, 2001 WI App 229, 248 Wis. 2d 463, 636 N.W.2d 206, 00-2029.



403.303 Value and consideration.

403.303  Value and consideration.

403.303(1) (1) An instrument is issued or transferred for value if any of the following applies:

403.303(1)(a) (a) The instrument is issued or transferred for a promise of performance, to the extent that the promise has been performed.

403.303(1)(b) (b) The transferee acquires a security interest or other lien in the instrument other than a lien obtained by judicial proceeding.

403.303(1)(c) (c) The instrument is issued or transferred as payment of, or as security for, an antecedent claim against any person, whether or not the claim is due.

403.303(1)(d) (d) The instrument is issued or transferred in exchange for a negotiable instrument.

403.303(1)(e) (e) The instrument is issued or transferred in exchange for incurring an irrevocable obligation to a 3rd party by the person taking the instrument.

403.303(2) (2) "Consideration" means any consideration sufficient to support a simple contract. The drawer or maker of an instrument has a defense if the instrument is issued without consideration. If an instrument is issued for a promise of performance, the issuer has a defense to the extent that performance of the promise is due and the promise has not been performed. If an instrument is issued for value as stated in sub. (1), the instrument is also issued for consideration.

403.303 History History: 1995 a. 449.



403.304 Overdue instrument.

403.304  Overdue instrument.

403.304(1)(1) An instrument payable on demand becomes overdue at the earliest of the following times:

403.304(1)(a) (a) On the day after the day on which demand for payment is duly made.

403.304(1)(b) (b) If the instrument is a check, 90 days after its date.

403.304(1)(c) (c) If the instrument is not a check, when the instrument has been outstanding for a period of time after its date which is unreasonably long under the circumstances of the particular case in light of the nature of the instrument and usage of the trade.

403.304(2) (2) With respect to an instrument payable at a definite time the following rules apply:

403.304(2)(a) (a) If the principal is payable in installments and a due date has not been accelerated, the instrument becomes overdue upon default under the instrument for nonpayment of an installment, and the instrument remains overdue until the default is cured.

403.304(2)(b) (b) If the principal is not payable in installments and the due date has not been accelerated, the instrument becomes overdue on the day after the due date.

403.304(2)(c) (c) If a due date with respect to principal has been accelerated, the instrument becomes overdue on the day after the accelerated due date.

403.304(3) (3) Unless the due date of principal has been accelerated, an instrument does not become overdue if there is default in payment of interest but no default in payment of principal.

403.304 History History: 1995 a. 449.



403.305 Defenses and claims in recoupment.

403.305  Defenses and claims in recoupment.

403.305(1)(1) Except as stated in sub. (2), the right to enforce the obligation of a party to pay an instrument is subject to the following:

403.305(1)(a) (a) A defense of the obligor based on any of the following:

403.305(1)(a)1. 1. Infancy of the obligor to the extent that it is a defense to a simple contract.

403.305(1)(a)2. 2. Duress, lack of legal capacity or illegality of the transaction which, under other law, nullifies the obligation of the obligor.

403.305(1)(a)3. 3. Fraud that induced the obligor to sign the instrument with neither knowledge nor reasonable opportunity to learn of its character or its essential terms.

403.305(1)(a)4. 4. Discharge of the obligor in insolvency proceedings.

403.305(1)(b) (b) A defense of the obligor stated in another section of this chapter or a defense of the obligor that would be available if the person entitled to enforce the instrument were enforcing a right to payment under a simple contract.

403.305(1)(c) (c) A claim in recoupment of the obligor against the original payee of the instrument if the claim arose from the transaction that gave rise to the instrument; but the claim of the obligor may be asserted against a transferee of the instrument only to reduce the amount owing on the instrument at the time that the action is brought.

403.305(2) (2) The right of a holder in due course to enforce the obligation of a party to pay the instrument is subject to defenses of the obligor stated in sub. (1) (a), but is not subject to defenses of the obligor stated in sub. (1) (b) or claims in recoupment stated in sub. (1) (c) against a person other than the holder.

403.305(3) (3) Except as stated in sub. (4), in an action to enforce the obligation of a party to pay the instrument, the obligor may not assert against the person entitled to enforce the instrument a defense, a claim in recoupment or a claim to the instrument under s. 403.306 of another person, but the other person's claim to the instrument may be asserted by the obligor if the other person is joined in the action and personally asserts the claim against the person entitled to enforce the instrument. An obligor is not obliged to pay the instrument if the person seeking enforcement of the instrument does not have rights of a holder in due course and the obligor proves that the instrument is a lost or stolen instrument.

403.305(4) (4) In an action to enforce the obligation of an accommodation party to pay an instrument, the accommodation party may assert against the person entitled to enforce the instrument any defense or claim in recoupment under sub. (1) that the accommodated party could assert against the person entitled to enforce the instrument, except the defenses of discharge in insolvency proceedings, infancy and lack of legal capacity.

403.305 History History: 1995 a. 449.

403.305 Annotation Extending immediate credit on a deposited check was not contrary to reasonable commercial standards of fair dealing when the account owner had always deposited funds to cover previous overdrafts when alerted to the problem and the bank had no reason to suspect there would be a problem if immediate credit was extended. Consequently, the bank was a holder in due course who had the right to recover its losses from the check's issuer who had stopped payment. Mid Wisconsin Bank v. Forsgard Trading, Inc. 2003 WI App 186, 266 Wis. 2d 685, 668 N.W.2d 830, 03-0123.



403.306 Claims to an instrument.

403.306  Claims to an instrument. A person taking an instrument, other than a person having rights of a holder in due course, is subject to a claim of a property or possessory right in the instrument or its proceeds, including a claim to rescind a negotiation and to recover the instrument or its proceeds. A person having rights of a holder in due course takes free of the claim to the instrument.

403.306 History History: 1995 a. 449.



403.307 Notice of breach of fiduciary duty.

403.307  Notice of breach of fiduciary duty.

403.307(1) (1) In this section:

403.307(1)(a) (a) "Fiduciary" means an agent, trustee, partner, corporate officer or director or other representative owing a fiduciary duty with respect to an instrument.

403.307(1)(b) (b) "Represented person" means the principal, beneficiary, partnership, corporation or other person to whom the duty stated in par. (a) is owed.

403.307(2) (2) If an instrument is taken from a fiduciary for payment or collection or for value, the taker has knowledge of the fiduciary status of the fiduciary and the represented person makes a claim to the instrument or its proceeds on the basis that the transaction of the fiduciary is a breach of fiduciary duty, the following rules apply:

403.307(2)(a) (a) Notice of breach of fiduciary duty by the fiduciary is notice of the claim of the represented person.

403.307(2)(b) (b) In the case of an instrument payable to the represented person or the fiduciary as such, the taker has notice of the breach of fiduciary duty if the instrument is taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary or is taken in a transaction known by the taker to be for the personal benefit of the fiduciary.

403.307(2)(c) (c) If an instrument is issued by the represented person or the fiduciary as such, and made payable to the fiduciary personally, the taker does not have notice of the breach of fiduciary duty unless the taker knows of the breach of fiduciary duty.

403.307(2)(d) (d) If an instrument is issued by the represented person or the fiduciary as such to the taker as payee, the taker has notice of the breach of fiduciary duty if the instrument is taken in payment of or as security for a debt known by the taker to be the personal debt of the fiduciary or is taken in a transaction known by the taker to be for the personal benefit of the fiduciary.

403.307 History History: 1995 a. 449.



403.308 Proof of signatures and status as holder in due course.

403.308  Proof of signatures and status as holder in due course.

403.308(1)(1) In an action with respect to an instrument, the authenticity of, and authority to make, each signature on the instrument is admitted unless specifically denied in the pleadings. If the validity of a signature is denied in the pleadings, the burden of establishing validity is on the person claiming validity, but the signature is presumed to be authentic and authorized unless the action is to enforce the liability of the purported signer and the signer is dead or adjudicated incompetent at the time of trial of the issue of validity of the signature. If an action to enforce the instrument is brought against a person as the undisclosed principal of a person who signed the instrument as a party to the instrument, the plaintiff has the burden of establishing that the defendant is liable on the instrument as a represented person under s. 403.402 (1).

403.308(2) (2) If the validity of signatures is admitted or proved and there is compliance with sub. (1), a plaintiff producing the instrument is entitled to payment if the plaintiff proves entitlement to enforce the instrument under s. 403.301, unless the defendant proves a defense or claim in recoupment. If a defense or claim in recoupment is proved, the right to payment of the plaintiff is subject to the defense or claim, except to the extent the plaintiff proves that the plaintiff has rights of a holder in due course which are not subject to the defense or claim.

403.308 History History: 1995 a. 449; 2005 a. 387.



403.309 Enforcement of lost, destroyed or stolen instrument.

403.309  Enforcement of lost, destroyed or stolen instrument.

403.309(1)(1) A person not in possession of an instrument is entitled to enforce the instrument if all of the following apply:

403.309(1)(a) (a) The person was in possession of the instrument and entitled to enforce it when loss of possession occurred.

403.309(1)(b) (b) The loss of possession was not the result of a transfer by the person or a lawful seizure.

403.309(1)(c) (c) The person cannot reasonably obtain possession of the instrument because the instrument was destroyed, its whereabouts cannot be determined or it is in the wrongful possession of an unknown person or a person that cannot be found or is not amenable to service of process.

403.309(2) (2) A person seeking enforcement of an instrument under sub. (1) shall prove the terms of the instrument and the person's right to enforce the instrument. If that proof is made, s. 403.308 applies to the case as if the person seeking enforcement had produced the instrument. The court may not enter judgment in favor of the person seeking enforcement unless it finds that the person required to pay the instrument is adequately protected against loss that might occur by reason of a claim by another person to enforce the instrument. Adequate protection may be provided by any reasonable means.

403.309 History History: 1995 a. 449.



403.310 Effect of instrument on obligation for which taken.

403.310  Effect of instrument on obligation for which taken.

403.310(1)(1) Unless otherwise agreed, if a certified check, cashier's check or teller's check is taken for an obligation, the obligation is discharged to the same extent that discharge would result if an amount of money equal to the amount of the instrument were taken in payment of the obligation. Discharge of the obligation does not affect any liability that the obligor may have as an endorser of the instrument.

403.310(2) (2) Unless otherwise agreed and except as provided in sub. (1), if a note or an uncertified check is taken for an obligation, the obligation is suspended to the same extent that the obligation would be discharged if an amount of money equal to the amount of the instrument were taken, and the following rules apply:

403.310(2)(a) (a) In the case of an uncertified check, suspension of the obligation continues until dishonor of the check or until it is paid or certified. Payment or certification of the check results in discharge of the obligation to the extent of the amount of the check.

403.310(2)(b) (b) In the case of a note, suspension of the obligation continues until dishonor of the note or until it is paid. Payment of the note results in discharge of the obligation to the extent of the payment.

403.310(2)(c) (c) Except as provided in par. (d), if the check or note is dishonored and the obligee of the obligation for which the instrument was taken is the person entitled to enforce the instrument, the obligee may enforce either the instrument or the obligation. In the case of an instrument of a 3rd person which is negotiated to the obligee by the obligor, discharge of the obligor on the instrument also discharges the obligation.

403.310(2)(d) (d) If the person entitled to enforce the instrument taken for an obligation is a person other than the obligee, the obligee may not enforce the obligation to the extent that the obligation is suspended. If the obligee is the person entitled to enforce the instrument but no longer has possession of it because it was lost, stolen or destroyed, the obligation may not be enforced to the extent of the amount payable on the instrument, and to that extent the obligee's rights against the obligor are limited to enforcement of the instrument.

403.310(3) (3) If an instrument other than one described in sub. (1) or (2) is taken for an obligation, the effect is one of the following:

403.310(3)(a) (a) That stated in sub. (1) if the instrument is one on which a bank is liable as maker or acceptor.

403.310(3)(b) (b) That stated in sub. (2) in any other case.

403.310 History History: 1995 a. 449.



403.311 Accord and satisfaction by use of instrument.

403.311  Accord and satisfaction by use of instrument.

403.311(1)(1)  Subsections (2) to (4) apply if a person against whom a claim is asserted proves that all of the following conditions have been met:

403.311(1)(a) (a) That person in good faith tendered an instrument to the claimant as full satisfaction of the claim.

403.311(1)(b) (b) The amount of the claim was unliquidated or subject to a bona fide dispute.

403.311(1)(c) (c) The claimant obtained payment of the instrument.

403.311(2) (2) Unless sub. (3) applies, the claim is discharged if the person against whom the claim is asserted proves that the instrument or an accompanying written communication contained a conspicuous statement to the effect that the instrument was tendered as full satisfaction of the claim.

403.311(3) (3) Subject to sub. (4), a claim is not discharged under sub. (2) if any of the following applies:

403.311(3)(a) (a) The claimant, if an organization, proves that all of the following conditions have been met:

403.311(3)(a)1. 1. Within a reasonable time before the tender, the claimant sent a conspicuous statement to the person against whom the claim is asserted that communications concerning disputed debts, including an instrument tendered as full satisfaction of a debt, are to be sent to a designated person, office or place.

403.311(3)(a)2. 2. The instrument or accompanying communication was not received by that designated person, office or place.

403.311(3)(b) (b) The claimant, whether or not an organization, proves that within 90 days after payment of the instrument the claimant tendered repayment of the amount of the instrument to the person against whom the claim is asserted. This paragraph does not apply if the claimant is an organization that sent a statement complying with par. (a) 1.

403.311(4) (4) A claim is discharged if the person against whom the claim is asserted proves that within a reasonable time before collection of the instrument was initiated the claimant, or an agent of the claimant having direct responsibility with respect to the disputed obligation, knew that the instrument was tendered in full satisfaction of the claim.

403.311 History History: 1995 a. 449.



403.312 Lost, destroyed or stolen cashier's check, teller's check or certified check.

403.312  Lost, destroyed or stolen cashier's check, teller's check or certified check.

403.312(1) (1) In this section:

403.312(1)(a) (a) "Check" means a cashier's check, teller's check or certified check.

403.312(1)(b) (b) "Claimant" means a person who claims the right to receive the amount of a check that was lost, destroyed or stolen.

403.312(1)(c) (c) "Declaration of loss" means a written statement, made under penalty of perjury, to the effect that the declarer lost possession of a check, that the declarer is the drawer or payee of the check, in the case of a certified check, or the remitter or payee of the check, in the case of a cashier's check or teller's check, that the loss of possession was not the result of a transfer by the declarer or a lawful seizure, and that the declarer cannot reasonably obtain possession of the check because the check was destroyed, its whereabouts cannot be determined or it is in the wrongful possession of an unknown person or of a person that cannot be found or is not amenable to service of process.

403.312(1)(d) (d) "Obligated bank" means the issuer of a cashier's check or teller's check or the acceptor of a certified check.

403.312(2) (2)

403.312(2)(a)(a) A claimant may assert a claim to the amount of a check by a communication to the obligated bank describing the check with reasonable certainty and requesting payment of the amount of the check if all of the following apply:

403.312(2)(a)1. 1. The claimant is the drawer or payee of a certified check or the remitter or payee of a cashier's check or teller's check.

403.312(2)(a)2. 2. The communication contains or is accompanied by a declaration of loss of the claimant with respect to the check.

403.312(2)(a)3. 3. The communication is received at a time and in a manner affording the obligated bank a reasonable time to act on it before the check is paid.

403.312(2)(a)4. 4. The claimant provides reasonable identification if requested by the obligated bank.

403.312(2)(b) (b) Delivery of a declaration of loss is a warranty of the truth of the statements made in the declaration of loss.

403.312(2)(c) (c) If a claim is asserted in compliance with this subsection, the following rules apply:

403.312(2)(c)1. 1. The claim becomes enforceable at the later of the time that the claim is asserted, or the 90th day following the date of the check, in the case of a cashier's check or teller's check, or the 90th day following the date of the acceptance, in the case of a certified check.

403.312(2)(c)2. 2. Until the claim becomes enforceable, it has no legal effect and the obligated bank may pay the check or, in the case of a teller's check, may permit the drawee to pay the check. Payment to a person entitled to enforce the check discharges all liability of the obligated bank with respect to the check.

403.312(2)(c)3. 3. If the claim becomes enforceable before the check is presented for payment, the obligated bank is not obliged to pay the check.

403.312(2)(c)4. 4. When the claim becomes enforceable, the obligated bank becomes obliged to pay the amount of the check to the claimant if payment of the check has not been made to a person entitled to enforce the check. Subject to s. 404.302 (1) (a), payment to the claimant discharges all liability of the obligated bank with respect to the check.

403.312(3) (3) If the obligated bank pays the amount of a check to a claimant under sub. (2) (c) 4. and the check is presented for payment by a person having rights of a holder in due course, the claimant is obliged to refund the payment to the obligated bank if the check is paid or pay the amount of the check to the person having rights of a holder in due course if the check is dishonored.

403.312(4) (4) If a claimant has the right to assert a claim under sub. (2) and is also a person entitled to enforce a check which is lost, destroyed or stolen, the claimant may assert rights with respect to the check either under this section or s. 403.309.

403.312 History History: 1995 a. 449.



403.401 Signature.

403.401  Signature.

403.401(1)(1) A person is not liable on an instrument unless the person signed the instrument, or the person is represented by an agent or representative who signed the instrument and the signature is binding on the represented person under s. 403.402.

403.401(2) (2) A signature may be made manually or by means of a device or machine and may be made by the use of any name, including a trade or assumed name, or by a word, mark or symbol executed or adopted by a person with present intention to authenticate a writing.

403.401 History History: 1995 a. 449.



403.402 Signature by representative.

403.402  Signature by representative.

403.402(1) (1) If a person acting, or purporting to act, as a representative signs an instrument by signing either the name of the represented person or the name of the signer, the represented person is bound by the signature to the same extent that the represented person would be bound if the signature were on a simple contract. If the represented person is bound, the signature of the representative is the authorized signature of the represented person and the represented person is liable on the instrument, whether or not identified in the instrument.

403.402(2) (2) If a representative signs the name of the representative to an instrument and the signature is an authorized signature of the represented person, the following rules apply:

403.402(2)(a) (a) If the form of the signature shows unambiguously that the signature is made on behalf of the represented person who is identified in the instrument, the representative is not liable on the instrument.

403.402(2)(b) (b) Subject to sub. (3), if the form of the signature does not show unambiguously that the signature is made in a representative capacity or the represented person is not identified in the instrument, the representative is liable on the instrument to a holder in due course that took the instrument without notice that the representative was not intended to be liable on the instrument. With respect to any other person, the representative is liable on the instrument unless the representative proves that the original parties did not intend the representative to be liable on the instrument.

403.402(3) (3) If a representative signs the name of the representative as drawer of a check without indication of the representative status and the check is payable from an account of the represented person who is identified on the check, the signer is not liable on the check if the signature is an authorized signature of the represented person.

403.402 History History: 1995 a. 449.

403.402 Annotation Sub. (3) does not shield a representative signer from claims of fraud in signing a corporate check. However, reliance upon a bookkeeper's signing of a check on the instruction of a superior that the corporation was solvent was not justifiable reliance that would sustain a claim of fraud. Korhumel Steel Corp. v. Wandler, 229 Wis. 2d 395, 600 N.W.2d 592 (Ct. App. 1999), 98-2042.



403.403 Unauthorized signature.

403.403  Unauthorized signature.

403.403(1) (1) Unless otherwise provided in this chapter or ch. 404, an unauthorized signature is ineffective except as the signature of the unauthorized signer in favor of a person who in good faith pays the instrument or takes it for value. An unauthorized signature may be ratified for all purposes of this chapter.

403.403(2) (2) If the signature of more than one person is required to constitute the authorized signature of an organization, the signature of the organization is unauthorized if one of the required signatures is lacking.

403.403(3) (3) The civil or criminal liability of a person who makes an unauthorized signature is not affected by any provision of this chapter which makes the unauthorized signature effective for the purposes of this chapter.

403.403 History History: 1995 a. 449.



403.404 Impostors; fictitious payees.

403.404  Impostors; fictitious payees.

403.404(1) (1) If an impostor, by use of the mails or otherwise, induces the issuer of an instrument to issue the instrument to the impostor, or to a person acting in concert with the impostor, by impersonating the payee of the instrument or a person authorized to act for the payee, an endorsement of the instrument by any person in the name of the payee is effective as the endorsement of the payee in favor of a person who, in good faith, pays the instrument or takes it for value or for collection.

403.404(2) (2) If a person whose intent determines to whom an instrument is payable under s. 403.110 (1) or (2) does not intend the person identified as payee to have any interest in the instrument or if the person identified as payee of an instrument is a fictitious person, the following rules apply until the instrument is negotiated by special endorsement:

403.404(2)(a) (a) Any person in possession of the instrument is its holder.

403.404(2)(b) (b) An endorsement by any person in the name of the payee stated in the instrument is effective as the endorsement of the payee in favor of a person who, in good faith, pays the instrument or takes it for value or for collection.

403.404(3) (3) Under sub. (1) or (2), an endorsement is made in the name of a payee if it is made in a name substantially similar to that of the payee or if the instrument, whether or not endorsed, is deposited in a depositary bank to an account in a name substantially similar to that of the payee.

403.404(4) (4) With respect to an instrument to which sub. (1) or (2) applies, if a person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss resulting from payment of the instrument, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent that the failure to exercise ordinary care contributed to the loss.

403.404 History History: 1995 a. 449.



403.405 Employer's responsibility for fraudulent endorsement by employee.

403.405  Employer's responsibility for fraudulent endorsement by employee.

403.405(1) (1) In this section:

403.405(1)(a) (a) "Employee" includes an independent contractor and employee of an independent contractor retained by the employer.

403.405(1)(b) (b) "Fraudulent endorsement" means, in the case of an instrument payable to the employer, a forged endorsement purporting to be that of the employer or, in the case of an instrument with respect to which the employer is the issuer, a forged endorsement purporting to be that of the person identified as payee.

403.405(1)(c) (c)

403.405(1)(c)1.1. "Responsibility" with respect to instruments means authority to do any of the following:

403.405(1)(c)1.a. a. Sign or endorse instruments on behalf of the employer.

403.405(1)(c)1.b. b. Process instruments received by the employer for bookkeeping purposes, for deposit to an account or for other disposition.

403.405(1)(c)1.c. c. Prepare or process instruments for issue in the name of the employer.

403.405(1)(c)1.d. d. Supply information determining the names or addresses of payees of instruments to be issued in the name of the employer.

403.405(1)(c)1.e. e. Control the disposition of instruments to be issued in the name of the employer.

403.405(1)(c)1.f. f. Act otherwise in a responsible capacity with respect to instruments.

403.405(1)(c)2. 2. "Responsibility" does not include authority that merely allows an employee to have access to instruments or blank or incomplete instrument forms that are being stored or transported or are part of incoming or outgoing mail, or similar access.

403.405(2) (2) For the purpose of determining the rights and liabilities of a person who, in good faith, pays an instrument or takes it for value or for collection, if an employer entrusted an employee with responsibility with respect to the instrument and the employee or a person acting in concert with the employee makes a fraudulent endorsement of the instrument, the endorsement is effective as the endorsement of the person to whom the instrument is payable if it is made in the name of that person. If the person paying the instrument or taking it for value or for collection fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss resulting from the fraud, the person bearing the loss may recover from the person failing to exercise ordinary care to the extent that the failure to exercise ordinary care contributed to the loss.

403.405(3) (3) Under sub. (2), an endorsement is made in the name of the person to whom an instrument is payable if the endorsement is made in a name substantially similar to the name of that person or if the instrument, whether or not endorsed, is deposited in a depositary bank to an account in a name substantially similar to the name of that person.

403.405 History History: 1995 a. 449.



403.406 Negligence contributing to forged signature or alteration of instrument.

403.406  Negligence contributing to forged signature or alteration of instrument.

403.406(1) (1) A person whose failure to exercise ordinary care substantially contributes to an alteration of an instrument or to the making of a forged signature on an instrument is precluded from asserting the alteration or the forgery against a person who, in good faith, pays the instrument or takes it for value or for collection.

403.406(2) (2) Under sub. (1), if the person asserting the preclusion fails to exercise ordinary care in paying or taking the instrument and that failure substantially contributes to loss, the loss is allocated between the person precluded and the person asserting the preclusion according to the extent to which the failure of each to exercise ordinary care contributed to the loss.

403.406(3) (3) Under sub. (1), the burden of proving failure to exercise ordinary care is on the person asserting the preclusion. Under sub. (2), the burden of proving failure to exercise ordinary care is on the person precluded.

403.406 History History: 1995 a. 449.

403.406 Annotation Although a claim for misrepresentation may "supplement" the provisions of the UCC, it may not supplant them. A bank customer's failure to comply with ss. 403.406 and 404.406 precluded the customer's claim for strict-liability misrepresentation. Weber, Leicht, Gohr & Associates v. Liberty Bank, 2000 WI App 249, 239 Wis. 2d 461, 620 N.W.2d 472, 99-1557.



403.407 Alteration.

403.407  Alteration.

403.407(1)(1) "Alteration" means an unauthorized change in an instrument that purports to modify in any respect the obligation of a party or an unauthorized addition of words or numbers or other change to an incomplete instrument relating to the obligation of a party.

403.407(2) (2) Except as provided in sub. (3), an alteration fraudulently made discharges a party whose obligation is affected by the alteration unless that party assents or is precluded from asserting the alteration. No other alteration discharges a party, and the instrument may be enforced according to its original terms.

403.407(3) (3) A payer bank or drawee paying a fraudulently altered instrument or a person taking it for value, in good faith and without notice of the alteration, may enforce rights with respect to the instrument according to its original terms, or, in the case of an incomplete instrument altered by unauthorized completion, according to its terms as completed.

403.407 History History: 1995 a. 449.



403.408 Drawee not liable on unaccepted draft.

403.408  Drawee not liable on unaccepted draft. A check or other draft does not of itself operate as an assignment of funds in the hands of the drawee available for its payment, and the drawee is not liable on the instrument until the drawee accepts it.

403.408 History History: 1995 a. 449.



403.409 Acceptance of draft; certified check.

403.409  Acceptance of draft; certified check.

403.409(1)(1) "Acceptance" means the drawee's signed agreement to pay a draft as presented. The acceptance shall be written on the draft and may consist of the drawee's signature alone. Acceptance may be made at any time and becomes effective when notification pursuant to instructions is given or the accepted draft is delivered for the purpose of giving rights on the acceptance to any person.

403.409(2) (2) A draft may be accepted although it has not been signed by the drawer, is otherwise incomplete, is overdue or has been dishonored.

403.409(3) (3) If a draft is payable at a fixed period after sight and the acceptor fails to date the acceptance, the holder may complete the acceptance by supplying a date in good faith.

403.409(4) (4) "Certified check" means a check accepted by the bank on which it is drawn. Acceptance may be made as stated in sub. (1) or by a writing on the check which indicates that the check is certified. The drawee of a check has no obligation to certify the check, and refusal to certify is not dishonor of the check.

403.409 History History: 1995 a. 449.



403.410 Acceptance varying draft.

403.410  Acceptance varying draft.

403.410(1) (1) If the terms of a drawee's acceptance vary from the terms of the draft as presented, the holder may refuse the acceptance and treat the draft as dishonored. In that case, the drawee may cancel the acceptance.

403.410(2) (2) The terms of a draft are not varied by an acceptance to pay at a particular bank or place in the United States, unless the acceptance states that the draft is to be paid only at that bank or place.

403.410(3) (3) If the holder assents to an acceptance varying the terms of a draft, the obligation of each drawer and endorser that does not expressly assent to the acceptance is discharged.

403.410 History History: 1995 a. 449.



403.411 Refusal to pay cashier's checks, teller's checks and certified checks.

403.411  Refusal to pay cashier's checks, teller's checks and certified checks.

403.411(1) (1) In this section, "obligated bank" means the acceptor of a certified check or the issuer of a cashier's check or teller's check bought from the issuer.

403.411(2) (2) If the obligated bank wrongfully refuses to pay a cashier's check or certified check, wrongfully stops payment of a teller's check or wrongfully refuses to pay a dishonored teller's check, the person asserting the right to enforce the check is entitled to compensation for expenses and loss of interest resulting from the nonpayment and may recover consequential damages if the obligated bank refuses to pay after receiving notice of particular circumstances giving rise to the damages.

403.411(3) (3) Expenses or consequential damages under sub. (2) are not recoverable if the refusal of the obligated bank to pay occurs because of any of the following:

403.411(3)(a) (a) The bank suspends payments.

403.411(3)(b) (b) The obligated bank asserts a claim or defense of the obligated bank that it has reasonable grounds to believe is available against the person entitled to enforce the instrument, including a claim or defense that arises from accepting, in good faith and exercising ordinary care, an instrument as payment for a cashier's check or teller's check, where the instrument accepted as payment for the cashier's check or teller's check was, and the obligated bank was without notice that the instrument was, stolen, forged, drawn on a fictitious account, drawn on an account with insufficient funds, or otherwise fraudulent or worthless.

403.411(3)(c) (c) The obligated bank has a reasonable doubt as to whether the person demanding payment is the person entitled to enforce the instrument.

403.411(3)(d) (d) Payment is prohibited by law.

403.411 History History: 1995 a. 449.



403.412 Obligation of issuer of note or cashier's check.

403.412  Obligation of issuer of note or cashier's check. The issuer of a note or cashier's check or other draft drawn on the drawer is obliged to pay the instrument according to its terms at the time that it was issued or, if not issued, at the time that it first came into possession of a holder or, if the issuer signed an incomplete instrument, according to its terms when completed, to the extent stated in ss. 403.115 and 403.407. The obligation is owed to a person entitled to enforce the instrument or to an endorser who paid the instrument under s. 403.415.

403.412 History History: 1995 a. 449.



403.413 Obligation of acceptor.

403.413  Obligation of acceptor.

403.413(1) (1) The acceptor of a draft is obliged to pay the draft according to its terms at the time that it was accepted, even though the acceptance states that the draft is payable "as originally drawn" or equivalent terms, if the acceptance varies the terms of the draft, according to the terms of the draft as varied, or if the acceptance is of a draft that is an incomplete instrument, according to its terms when completed, to the extent stated in ss. 403.115 and 403.407. The obligation is owed to a person entitled to enforce the draft or to the drawer or an endorser who paid the draft under s. 403.414 or 403.415.

403.413(2) (2) If the certification of a check or other acceptance of a draft states the amount certified or accepted, the obligation of the acceptor is that amount. If the certification or acceptance does not state an amount, the amount of the instrument is subsequently raised, and the instrument is then negotiated to a holder in due course, the obligation of the acceptor is the amount of the instrument at the time that it was taken by the holder in due course.

403.413 History History: 1995 a. 449.



403.414 Obligation of drawer.

403.414  Obligation of drawer.

403.414(1) (1) This section does not apply to cashier's checks or other drafts drawn on the drawer.

403.414(2) (2) If an unaccepted draft is dishonored, the drawer is obliged to pay the draft according to its terms at the time that it was issued or, if not issued, at the time that it first came into possession of a holder, or if the drawer signed an incomplete instrument, according to its terms when completed, to the extent stated in ss. 403.115 and 403.407. The obligation is owed to a person entitled to enforce the draft or to an endorser who paid the draft under s. 403.415.

403.414(3) (3) If a draft is accepted by a bank, the drawer is discharged, regardless of when or by whom acceptance was obtained.

403.414(4) (4) If a draft is accepted and the acceptor is not a bank, the obligation of the drawer to pay the draft if the draft is dishonored by the acceptor is the same as the obligation of an endorser under s. 403.415 (1) and (3).

403.414(5) (5) If a draft states that it is drawn "without recourse" or otherwise disclaims liability of the drawer to pay the draft, the drawer is not liable under sub. (2) to pay the draft if the draft is not a check. A disclaimer of the liability stated in sub. (2) is not effective if the draft is a check.

403.414(6) (6) If a check is not presented for payment or given to a depositary bank for collection within 30 days after its date, the drawee suspends payments after expiration of the 30-day period without paying the check, and because of the suspension of payments, the drawer is deprived of funds maintained with the drawee to cover payment of the check, the drawer, to the extent deprived of funds, may discharge its obligation to pay the check by assigning to the person entitled to enforce the check the rights of the drawer against the drawee with respect to the funds.

403.414(7) (7) A person who issues a check or other draft that is not honored upon presentment, because the drawer does not have an account with the drawee or because the drawer does not have sufficient funds in his or her account or sufficient credit with the drawee, is liable for all reasonable costs and expenses in connection with the collection of the amount for which the check or draft was written, except recovery is not permitted under this section if a person licensed under s. 138.09 or 138.14 or any other person collected or could have collected a charge for that check or other draft under s. 422.202 (1) (d) or (2m).

403.414 History History: 1995 a. 449; 1997 a. 331; 2009 a. 405.



403.415 Obligation of endorser.

403.415  Obligation of endorser.

403.415(1) (1) Subject to subs. (2) to (5) and to s. 403.419 (4), if an instrument is dishonored, an endorser is obliged to pay the amount due on the instrument according to the terms of the instrument at the time that it was endorsed, or if the endorser endorsed an incomplete instrument, according to its terms when completed, to the extent stated in ss. 403.115 and 403.407. The obligation of the endorser is owed to a person entitled to enforce the instrument or to a subsequent endorser who paid the instrument under this section.

403.415(2) (2) If an endorsement states that it is made "without recourse" or otherwise disclaims liability of the endorser, the endorser is not liable under sub. (1) to pay the instrument.

403.415(3) (3) If notice of dishonor of an instrument is required by s. 403.503 and notice of dishonor complying with that section is not given to an endorser, the liability of the endorser under sub. (1) is discharged.

403.415(4) (4) If a draft is accepted by a bank after an endorsement is made, the liability of the endorser under sub. (1) is discharged.

403.415(5) (5) If an endorser of a check is liable under sub. (1) and the check is not presented for payment, or given to a depositary bank for collection, within 30 days after the day on which the endorsement was made, the liability of the endorser under sub. (1) is discharged.

403.415 History History: 1995 a. 449.



403.416 Transfer warranties.

403.416  Transfer warranties.

403.416(1)(1) A person who transfers an instrument for consideration warrants to the transferee and, if the transfer is by endorsement, to any subsequent transferee that all of the following apply:

403.416(1)(a) (a) The warrantor is a person entitled to enforce the instrument.

403.416(1)(b) (b) All signatures on the instrument are authentic and authorized.

403.416(1)(c) (c) The instrument has not been altered.

403.416(1)(d) (d) The instrument is not subject to a defense or claim in recoupment of any party which can be asserted against the warrantor.

403.416(1)(e) (e) The warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer.

403.416(1)(f) (f) If the instrument is a demand draft, the creation of the instrument according to the terms on its face was authorized by the person identified as the drawer.

403.416(2) (2) A person to whom the warranties under sub. (1) are made and who took the instrument in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the instrument plus expenses and loss of interest incurred as a result of the breach.

403.416(3) (3) The warranties stated in sub. (1) may not be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under sub. (2) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

403.416(4) (4) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

403.416 History History: 1995 a. 449; 2003 a. 86.



403.417 Presentment warranties.

403.417  Presentment warranties.

403.417(1) (1) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, the person obtaining payment or acceptance, at the time of presentment, and a previous transferor of the draft, at the time of transfer, warrant to the drawee making payment or accepting the draft in good faith that all of the following apply:

403.417(1)(a) (a) The warrantor is, or was at the time that the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft.

403.417(1)(b) (b) The draft has not been altered.

403.417(1)(c) (c) The warrantor has no knowledge that the signature of the drawer of the draft is unauthorized.

403.417(1)(d) (d) If the instrument is a demand draft, the creation of the instrument according to the terms on its face was authorized by the person identified as the drawer.

403.417(2) (2) A drawee making payment may recover from any warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount that the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft, breach of warranty is a defense to the obligation of the acceptor. If the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from any warrantor for breach of warranty the amounts stated in this subsection.

403.417(3) (3) If a drawee asserts a claim for breach of warranty under sub. (1) based on an unauthorized endorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the endorsement is effective under s. 403.404 or 403.405 or the drawer is precluded under s. 403.406 or 404.406 from asserting against the drawee the unauthorized endorsement or alteration.

403.417(4) (4) If a dishonored draft is presented for payment to the drawer or an endorser or any other instrument is presented for payment to a party obliged to pay the instrument and payment is received, the following rules apply:

403.417(4)(a) (a) The person obtaining payment and a prior transferor of the instrument warrant to the person making payment in good faith that the warrantor is, or was at the time that the warrantor transferred the instrument, a person entitled to enforce the instrument or authorized to obtain payment on behalf of a person entitled to enforce the instrument.

403.417(4)(b) (b) The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

403.417(5) (5) The warranties stated in subs. (1) and (4) may not be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the liability of the warrantor under sub. (2) or (4) is discharged to the extent of any loss caused by the delay in giving notice of the claim.

403.417(6) (6) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

403.417 History History: 1995 a. 449; 2003 a. 86.



403.418 Payment or acceptance by mistake.

403.418  Payment or acceptance by mistake.

403.418(1) (1) Except as provided in sub. (3), if the drawee of a draft pays or accepts the draft and the drawee acted on the mistaken belief that payment of the draft had not been stopped pursuant to s. 404.403 or that the signature of the drawer of the draft was authorized, the drawee may recover the amount of the draft from the person to whom or for whose benefit payment was made or, in the case of acceptance, may revoke the acceptance. Rights of the drawee under this subsection are not affected by failure of the drawee to exercise ordinary care in paying or accepting the draft.

403.418(2) (2) Except as provided in sub. (3), if an instrument has been paid or accepted by mistake and the case is not covered by sub. (1), the person paying or accepting may, to the extent permitted by the law governing mistake and restitution, recover the payment from the person to whom or for whose benefit payment was made or, in the case of acceptance, may revoke the acceptance.

403.418(3) (3) The remedies provided by sub. (1) or (2) may not be asserted against a person who took the instrument in good faith and for value or who in good faith changed position in reliance on the payment or acceptance. This subsection does not limit remedies provided by s. 403.417 or 404.407.

403.418(4) (4) Notwithstanding s. 404.215, if an instrument is paid or accepted by mistake and the payer or acceptor recovers payment or revokes acceptance under sub. (1) or (2), the instrument is considered not to have been paid or accepted and is treated as dishonored, and the person from whom payment is recovered has rights as a person entitled to enforce the dishonored instrument.

403.418 History History: 1995 a. 449.



403.419 Instruments signed for accommodation.

403.419  Instruments signed for accommodation.

403.419(1)(1) If an instrument is issued for value given for the benefit of a party to the instrument ("accommodated party") and another party to the instrument ("accommodation party") signs the instrument for the purpose of incurring liability on the instrument without being a direct beneficiary of the value given for the instrument, the instrument is signed by the accommodation party "for accommodation".

403.419(2) (2) An accommodation party may sign the instrument as maker, drawer, acceptor or endorser and, subject to sub. (4), is obliged to pay the instrument in the capacity in which the accommodation party signs. The obligation of an accommodation party may be enforced notwithstanding any statute of frauds and whether or not the accommodation party receives consideration for the accommodation.

403.419(3) (3) A person signing an instrument is presumed to be an accommodation party and there is notice that the instrument is signed for accommodation if the signature is an anomalous endorsement or is accompanied by words indicating that the signer is acting as surety or guarantor with respect to the obligation of another party to the instrument. Except as provided in s. 403.605, the obligation of an accommodation party to pay the instrument is not affected by the fact that the person enforcing the obligation had notice when the instrument was taken by that person that the accommodation party signed the instrument for accommodation.

403.419(4) (4) If the signature of a party to an instrument is accompanied by words indicating unambiguously that the party is guaranteeing collection rather than payment of the obligation of another party to the instrument, the signer is obliged to pay the amount due on the instrument to a person entitled to enforce the instrument only if any of the following occurs:

403.419(4)(a) (a) Execution of judgment against the other party has been returned unsatisfied.

403.419(4)(b) (b) The other party is insolvent or in an insolvency proceeding.

403.419(4)(c) (c) The other party cannot be served with process.

403.419(4)(d) (d) It is otherwise apparent that payment cannot be obtained from the other party.

403.419(5) (5) An accommodation party who pays the instrument is entitled to reimbursement from the accommodated party and is entitled to enforce the instrument against the accommodated party. An accommodated party who pays the instrument has no right of recourse against, and is not entitled to contribution from, an accommodation party.

403.419 History History: 1995 a. 449.



403.420 Conversion of instrument.

403.420  Conversion of instrument.

403.420(1) (1) The law applicable to conversion of personal property applies to instruments. An instrument is also converted if it is taken by transfer, other than a negotiation, from a person not entitled to enforce the instrument or a bank makes or obtains payment with respect to the instrument for a person not entitled to enforce the instrument or receive payment. An action for conversion of an instrument may not be brought by the issuer or acceptor of the instrument or by a payee or endorsee who did not receive delivery of the instrument either directly or through delivery to an agent or a copayee.

403.420(2) (2) In an action under sub. (1), the measure of liability is presumed to be the amount payable on the instrument, but recovery may not exceed the amount of the plaintiff's interest in the instrument.

403.420(3) (3) A representative, other than a depositary bank, who has in good faith dealt with an instrument or its proceeds on behalf of one who was not the person entitled to enforce the instrument is not liable in conversion to that person beyond the amount of any proceeds that it has not paid out.

403.420 History History: 1995 a. 449.



403.501 Presentment.

403.501  Presentment.

403.501(1)(1) "Presentment" means a demand made by or on behalf of a person entitled to enforce an instrument to do any of the following:

403.501(1)(a) (a) Pay the instrument made to the drawee or a party obliged to pay the instrument or, in the case of a note or accepted draft payable at a bank, to the bank.

403.501(1)(b) (b) Accept a draft made to the drawee.

403.501(2) (2) The following rules are subject to ch. 404, agreement of the parties, and clearinghouse rules and the like:

403.501(2)(a) (a) Presentment may be made at the place of payment of the instrument and shall be made at the place of payment if the instrument is payable at a bank in the United States; may be made by any commercially reasonable means, including an oral, written or electronic communication; is effective when the demand for payment or acceptance is received by the person to whom presentment is made; and is effective if made to any one of 2 or more makers, acceptors, drawees or other payers.

403.501(2)(b) (b) Upon demand of the person to whom presentment is made, the person making presentment shall do all of the following:

403.501(2)(b)1. 1. Exhibit the instrument.

403.501(2)(b)2. 2. Give reasonable identification and, if presentment is made on behalf of another person, reasonable evidence of authority to do so.

403.501(2)(b)3. 3. Sign a receipt on the instrument for any payment made or surrender the instrument if full payment is made.

403.501(2)(c) (c) Without dishonoring the instrument, the party to whom presentment is made may return the instrument for lack of a necessary endorsement or refuse payment or acceptance for failure of the presentment to comply with the terms of the instrument, an agreement of the parties or other applicable law or rule.

403.501(2)(d) (d) The party to whom presentment is made may treat presentment as occurring on the next business day after the day of presentment if the party to whom presentment is made has established a cutoff hour not earlier than 2 p.m. for the receipt and processing of instruments presented for payment or acceptance and presentment is made after the cutoff hour.

403.501 History History: 1995 a. 449.



403.502 Dishonor.

403.502  Dishonor.

403.502(1)(1) Dishonor of a note is governed by the following rules:

403.502(1)(a) (a) If the note is payable on demand, the note is dishonored if presentment is duly made to the maker and the note is not paid on the day of presentment.

403.502(1)(b) (b) If the note is not payable on demand and is payable at or through a bank or the terms of the note require presentment, the note is dishonored if presentment is duly made and the note is not paid on the day on which it becomes payable or the day of presentment, whichever is later.

403.502(1)(c) (c) If the note is not payable on demand and par. (b) does not apply, the note is dishonored if it is not paid on the day on which it becomes payable.

403.502(2) (2) Dishonor of an unaccepted draft other than a documentary draft is governed by the following rules:

403.502(2)(a) (a) If a check is duly presented for payment to the payer bank otherwise than for immediate payment over the counter, the check is dishonored if the payer bank makes timely return of the check or sends timely notice of dishonor or nonpayment under s. 404.301 or 404.302, or becomes accountable for the amount of the check under s. 404.302.

403.502(2)(b) (b) If a draft is payable on demand and par. (a) does not apply, the draft is dishonored if presentment for payment is duly made to the drawee and the draft is not paid on the day of presentment.

403.502(2)(c) (c) If a draft is payable on a date stated in the draft, the draft is dishonored if presentment for payment is duly made to the drawee and payment is not made on the day on which the draft becomes payable or the day of presentment, whichever is later, or if presentment for acceptance is duly made before the day on which the draft becomes payable and the draft is not accepted on the day of presentment.

403.502(2)(d) (d) If a draft is payable on elapse of a period of time after sight or acceptance, the draft is dishonored if presentment for acceptance is duly made and the draft is not accepted on the day of presentment.

403.502(3) (3) Dishonor of an unaccepted documentary draft occurs according to the rules stated in sub. (2) (b) to (d), except that payment or acceptance may be delayed without dishonor until no later than the close of the 3rd business day of the drawee following the day on which payment or acceptance is required by those paragraphs.

403.502(4) (4) Dishonor of an accepted draft is governed by the following rules:

403.502(4)(a) (a) If the draft is payable on demand, the draft is dishonored if presentment for payment is duly made to the acceptor and the draft is not paid on the day of presentment.

403.502(4)(b) (b) If the draft is not payable on demand, the draft is dishonored if presentment for payment is duly made to the acceptor and payment is not made on the day on which it becomes payable or the day of presentment, whichever is later.

403.502(5) (5) In any case in which presentment is otherwise required for dishonor under this section and presentment is excused under s. 403.504, dishonor occurs without presentment if the instrument is not duly accepted or paid.

403.502(6) (6) If a draft is dishonored because timely acceptance of the draft was not made and the person entitled to demand acceptance consents to a late acceptance, from the time of acceptance the draft is treated as never having been dishonored.

403.502 History History: 1995 a. 449.



403.503 Notice of dishonor.

403.503  Notice of dishonor.

403.503(1)(1) The obligation of an endorser stated in s. 403.415 (1) and the obligation of a drawer stated in s. 403.414 (4) may not be enforced unless the endorser or drawer is given notice of dishonor of the instrument complying with this section or notice of dishonor is excused under s. 403.504 (2).

403.503(2) (2) Notice of dishonor may be given by any person; may be given by any commercially reasonable means, including an oral, written or electronic communication; and is sufficient if it reasonably identifies the instrument and indicates that the instrument has been dishonored or has not been paid or accepted. Return of an instrument given to a bank for collection is sufficient notice of dishonor.

403.503(3) (3) Subject to s. 403.504 (3), with respect to an instrument taken for collection by a collecting bank, notice of dishonor shall be given by the bank before midnight of the next banking day following the banking day on which the bank receives notice of dishonor of the instrument or by any other person within 30 days following the day on which the person receives notice of dishonor. With respect to any other instrument, notice of dishonor shall be given within 30 days following the day on which dishonor occurs.

403.503 History History: 1995 a. 449.



403.504 Excused presentment and notice of dishonor.

403.504  Excused presentment and notice of dishonor.

403.504(1)(1) Presentment for payment or acceptance of an instrument is excused if any of the following conditions exists:

403.504(1)(a) (a) The person entitled to present the instrument cannot with reasonable diligence make presentment.

403.504(1)(b) (b) The maker or acceptor has repudiated an obligation to pay the instrument or is dead or in insolvency proceedings.

403.504(1)(c) (c) By the terms of the instrument, presentment is not necessary to enforce the obligation of endorsers or the drawer.

403.504(1)(d) (d) The drawer or endorser whose obligation is being enforced has waived presentment or otherwise has no reason to expect or right to require that the instrument be paid or accepted.

403.504(1)(e) (e) The drawer instructed the drawee not to pay or accept the draft or the drawee was not obligated to the drawer to pay the draft.

403.504(2) (2) Notice of dishonor is excused if, by the terms of the instrument, notice of dishonor is not necessary to enforce the obligation of a party to pay the instrument or if the party whose obligation is being enforced waived notice of dishonor. A waiver of presentment is also a waiver of notice of dishonor.

403.504(3) (3) Delay in giving notice of dishonor is excused if the delay was caused by circumstances beyond the control of the person giving the notice and the person giving the notice exercised reasonable diligence after the cause of the delay ceased to operate.

403.504 History History: 1995 a. 449.



403.505 Evidence of dishonor.

403.505  Evidence of dishonor.

403.505(1) (1) The following are admissible as evidence and create a presumption of dishonor and of any notice of dishonor stated:

403.505(1)(a) (a) A document regular in form as provided in sub. (2) which purports to be a protest.

403.505(1)(b) (b) A purported stamp or writing of the drawee, payer bank or presenting bank on or accompanying the instrument stating that acceptance or payment has been refused unless reasons for the refusal are stated and the reasons are not consistent with dishonor.

403.505(1)(c) (c) A book or record of the drawee, payer bank or collecting bank kept in the usual course of business which shows dishonor, even if there is no evidence of who made the entry.

403.505(2) (2) A protest is a certificate of dishonor made by a U.S. consul or vice consul, or a notary public or other person authorized to administer oaths by the law of the place where dishonor occurs. A protest may be made upon information satisfactory to that person. The protest shall identify the instrument and certify either that presentment has been made or, if not made, the reason why it was not made, and that the instrument has been dishonored by nonacceptance or nonpayment. The protest may also certify that notice of dishonor has been given to some or all parties.

403.505 History History: 1995 a. 449.



403.601 Discharge and effect of discharge.

403.601  Discharge and effect of discharge.

403.601(1) (1) The obligation of a party to pay the instrument is discharged as stated in this chapter or by an act or agreement with the party which would discharge an obligation to pay money under a simple contract.

403.601(2) (2) Discharge of the obligation of a party is not effective against a person acquiring rights of a holder in due course of the instrument without notice of the discharge.

403.601 History History: 1995 a. 449.



403.602 Payment.

403.602  Payment.

403.602(1)(1) Subject to sub. (2), an instrument is paid to the extent that payment is made by or on behalf of a party obliged to pay the instrument and to a person entitled to enforce the instrument. To the extent of the payment, the obligation of the party obliged to pay the instrument is discharged even though payment is made with knowledge of a claim to the instrument under s. 403.306 by another person.

403.602(2) (2) The obligation of a party to pay the instrument is not discharged under sub. (1) if any of the following applies:

403.602(2)(a) (a) A claim to the instrument under s. 403.306 is enforceable against the party receiving payment and payment is made with knowledge by the payer that payment is prohibited by injunction or similar process of a court of competent jurisdiction, or, in the case of an instrument other than a cashier's check, teller's check or certified check, the party making payment accepted, from the person having a claim to the instrument, indemnity against loss resulting from refusal to pay the person entitled to enforce the instrument.

403.602(2)(b) (b) The person making payment knows that the instrument is a stolen instrument and pays a person with knowledge that the person is in wrongful possession of the instrument.

403.602 History History: 1995 a. 449.



403.603 Tender of payment.

403.603  Tender of payment.

403.603(1)(1) If tender of payment of an obligation to pay an instrument is made to a person entitled to enforce the instrument, the effect of tender is governed by principles of law applicable to tender of payment under a simple contract.

403.603(2) (2) If tender of payment of an obligation to pay an instrument is made to a person entitled to enforce the instrument and the tender is refused, there is discharge, to the extent of the amount of the tender, of the obligation of an endorser or accommodation party having a right of recourse with respect to the obligation to which the tender relates.

403.603(3) (3) If tender of payment of an amount due on an instrument is made to a person entitled to enforce the instrument, the obligation of the obligor to pay interest after the due date on the amount tendered is discharged. If presentment is required with respect to an instrument and the obligor is able and ready to pay on the due date at every place of payment stated in the instrument, the obligor is considered to have made tender of payment on the due date to the person entitled to enforce the instrument.

403.603 History History: 1995 a. 449.



403.604 Discharge by cancellation or renunciation.

403.604  Discharge by cancellation or renunciation.

403.604(1)(1) A person entitled to enforce an instrument, with or without consideration, may discharge the obligation of a party to pay the instrument by doing any of the following:

403.604(1)(a) (a) An intentional voluntary act, such as surrender of the instrument to the party, destruction, mutilation or cancellation of the instrument, cancellation or striking out of the party's signature or the addition of words to the instrument indicating discharge.

403.604(1)(b) (b) Agreeing not to sue or otherwise renouncing rights against the party by a signed writing.

403.604(2) (2) Cancellation or striking out of an endorsement pursuant to sub. (1) (a) does not affect the status and rights of a party derived from the endorsement.

403.604 History History: 1995 a. 449.



403.605 Discharge of endorsers and accommodation parties.

403.605  Discharge of endorsers and accommodation parties.

403.605(1)(1) In this section, "endorser" includes a drawer having the obligation described in s. 403.414 (4).

403.605(2) (2) Discharge, under s. 403.604, of the obligation of a party to pay an instrument does not discharge the obligation of an endorser or accommodation party having a right of recourse against the discharged party.

403.605(3) (3) If a person entitled to enforce an instrument agrees, with or without consideration, to an extension of the due date of the obligation of a party to pay the instrument, the extension discharges an endorser or accommodation party having a right of recourse against the party whose obligation is extended to the extent that the endorser or accommodation party proves that the extension caused loss to the endorser or accommodation party with respect to the right of recourse.

403.605(4) (4) If a person entitled to enforce an instrument agrees, with or without consideration, to a material modification of the obligation of a party other than an extension of the due date, the modification discharges the obligation of an endorser or accommodation party having a right of recourse against the person whose obligation is modified to the extent that the modification causes loss to the endorser or accommodation party with respect to the right of recourse. The loss suffered by the endorser or accommodation party as a result of the modification is equal to the amount of the right of recourse unless the person enforcing the instrument proves that no loss was caused by the modification or that the loss caused by the modification was an amount less than the amount of the right of recourse.

403.605(5) (5) If the obligation of a party to pay an instrument is secured by an interest in collateral and a person entitled to enforce the instrument impairs the value of the interest in collateral, the obligation of an endorser or accommodation party having a right of recourse against the obligor is discharged to the extent of the impairment. The value of an interest in collateral is impaired to the extent that the value of the interest is reduced to an amount less than the amount of the right of recourse of the party asserting discharge, or to the extent that the reduction in value of the interest causes an increase in the amount by which the amount of the right of recourse exceeds the value of the interest. The burden of proving impairment is on the party asserting discharge.

403.605(6) (6) If the obligation of a party is secured by an interest in collateral not provided by an accommodation party and a person entitled to enforce the instrument impairs the value of the interest in collateral, the obligation of any party who is jointly and severally liable with respect to the secured obligation is discharged to the extent that the impairment causes the party asserting discharge to pay more than that party would have been obliged to pay, taking into account rights of contribution, if impairment had not occurred. If the party asserting discharge is an accommodation party not entitled to discharge under sub. (5), the party is considered to have a right to contribution based on joint and several liability rather than a right to reimbursement. The burden of proving impairment is on the party asserting discharge.

403.605(7) (7) Under sub. (5) or (6), impairing value of an interest in collateral includes all of the following:

403.605(7)(a) (a) Failure to obtain or maintain perfection or recordation of the interest in collateral.

403.605(7)(b) (b) Release of collateral without substitution of collateral of equal value.

403.605(7)(c) (c) Failure to perform a duty to preserve the value of collateral owed, under ch. 409 or other law, to a debtor or surety or other person secondarily liable.

403.605(7)(d) (d) Failure to comply with applicable law in disposing of collateral.

403.605(8) (8) An accommodation party is not discharged under sub. (3), (4) or (5) unless the person entitled to enforce the instrument knows of the accommodation or has notice under s. 403.419 (3) that the instrument was signed for accommodation.

403.605(9) (9) A party is not discharged under this section if the party asserting discharge consents to the event or conduct that is the basis of the discharge or if the instrument or a separate agreement of the party provides for waiver of discharge under this section either specifically or by general language indicating that parties waive defenses based on suretyship or impairment of collateral.

403.605 History History: 1995 a. 449.






404. Uniform commercial code — bank deposits and collections.

404.102 Applicability.

404.102  Applicability.

404.102(1)(1) The extent that items within this chapter are also within chs. 403 and 408, they are subject to those chapters. If there is conflict, this chapter governs ch. 403, but ch. 408 governs this chapter.

404.102(2) (2) The liability of a bank for action or nonaction with respect to an item handled by it for purposes of presentment, payment or collection is governed by the law of the place where the bank is located. In the case of action or nonaction by or at a branch or separate office of a bank, its liability is governed by the law of the place where the branch or separate office is located.

404.102 History History: 1995 a. 449.



404.103 Variation by agreement; measure of damages; action constituting ordinary care.

404.103  Variation by agreement; measure of damages; action constituting ordinary care.

404.103(1) (1) The effect of the provisions of this chapter may be varied by agreement, but the parties to the agreement cannot disclaim a bank's responsibility for its lack of good faith or failure to exercise ordinary care or limit the measure of damages for the lack or failure. However, the parties may determine by agreement the standards by which the bank's responsibility is to be measured if those standards are not manifestly unreasonable.

404.103(2) (2) Federal reserve regulations and operating circulars, clearinghouse rules, and the like, have the effect of agreements under sub. (1), whether or not specifically assented to by all parties interested in items handled.

404.103(3) (3) Action or nonaction approved by this chapter or pursuant to federal reserve regulations or operating circulars is the exercise of ordinary care and, in the absence of special instructions, action or nonaction consistent with clearinghouse rules and the like or with a general banking usage not disapproved by this chapter, is prima facie the exercise of ordinary care.

404.103(4) (4) The specification or approval of certain procedures by this chapter is not disapproval of other procedures that may be reasonable under the circumstances.

404.103(5) (5) The measure of damages for failure to exercise ordinary care in handling an item is the amount of the item reduced by an amount that could not have been realized by the exercise of ordinary care. If there is also bad faith it includes any other damages the party suffered as a proximate consequence.

404.103 History History: 1991 a. 304 s. 51; 1995 a. 449.



404.104 Definitions and index of definitions.

404.104  Definitions and index of definitions.

404.104(1) (1) In this chapter, unless the context otherwise requires:

404.104(1)(a) (a) "Account" means any deposit or credit account with a bank, including a demand, time, savings, passbook, share draft or like account, other than an account evidenced by a certificate of deposit.

404.104(1)(b) (b) "Afternoon" means the period of a day between noon and midnight.

404.104(1)(c) (c) "Banking day" means the part of a day on which a bank is open to the public for carrying on substantially all of its banking functions.

404.104(1)(d) (d) "Clearinghouse" means an association of banks or other payers regularly clearing items.

404.104(1)(e) (e) "Customer" means a person having an account with a bank or for whom a bank has agreed to collect items, including a bank that maintains an account at another bank.

404.104(1)(f) (f) "Documentary draft" means a draft to be presented for acceptance or payment if specified documents, certificated securities or instructions for uncertificated securities, or other certificates, statements or the like are to be received by the drawee or other payer before acceptance or payment of the draft.

404.104(1)(g) (g) "Draft" means a draft as defined in s. 403.104 (5), or an item, other than an instrument, that is an order.

404.104(1)(h) (h) "Drawee" means a person ordered in a draft to make a payment.

404.104(1)(i) (i) "Item" means an instrument or a promise or order to pay money handled by a bank for collection or payment. "Item" does not include a payment order governed by ch. 410 or a credit or debit card slip.

404.104(1)(j) (j) "Midnight deadline" with respect to a bank is midnight on its next banking day following the banking day on which it receives the relevant item or notice or from which the time for taking action commences to run, whichever is later.

404.104(1)(k) (k) "Settle" means to pay in cash, by clearinghouse settlement, in a charge or credit or by remittance, or otherwise as agreed. A settlement may be either provisional or final.

404.104(1)(L) (L) "Suspends payments" with respect to a bank means that it has been closed by order of the supervisory authorities, that a public officer has been appointed to take it over or that it ceases or refuses to make payments in the ordinary course of business.

404.104(2) (2) Other definitions applying to this chapter and the sections in which they appear are:

404.104(2)(a) (a) "Agreement for electronic presentment" — s. 404.110 (1).

404.104(2)(b) (b) "Bank" — s. 404.105 (1).

404.104(2)(c) (c) "Collecting bank" — s. 404.105.

404.104(2)(d) (d) "Depositary bank" — s. 404.105.

404.104(2)(e) (e) "Intermediary bank" — s. 404.105.

404.104(2)(f) (f) "Payer bank" — s. 404.105.

404.104(2)(g) (g) "Presenting bank" — s. 404.105.

404.104(2)(h) (h) "Presentment notice" — s. 404.110 (1).

404.104(3) (3) The following definitions in other chapters apply to this chapter:

404.104(3)(a) (a) "Acceptance" — s. 403.409 (1).

404.104(3)(b) (b) "Alteration" — s. 403.407 (1).

404.104(3)(c) (c) "Cashier's check" — s. 403.104 (7).

404.104(3)(d) (d) "Certificate of deposit" — s. 403.104.

404.104(3)(e) (e) "Certified check" — s. 403.409 (4).

404.104(3)(f) (f) "Check" — s. 403.104.

404.104(3)(fc) (fc) "Control" — s. 407.106.

404.104(3)(fe) (fe) "Demand draft" — s. 403.104 (11).

404.104(3)(g) (g) "Good faith" — s. 403.103 (1) (d).

404.104(3)(h) (h) "Holder in due course" — s. 403.302.

404.104(3)(i) (i) "Instrument" — s. 403.104 (2).

404.104(3)(j) (j) "Notice of dishonor" — s. 403.503.

404.104(3)(k) (k) "Order" — s. 403.103 (1) (f).

404.104(3)(L) (L) "Ordinary care" — s. 403.103 (1) (g).

404.104(3)(m) (m) "Person entitled to enforce" — s. 403.301.

404.104(3)(n) (n) "Presentment" — s. 403.501 (1).

404.104(3)(p) (p) "Promise" — s. 403.103 (1) (i).

404.104(3)(q) (q) "Prove" — s. 403.103 (1) (j).

404.104(3)(r) (r) "Teller's check" — s. 403.104 (8).

404.104(3)(s) (s) "Unauthorized signature" — s. 403.403.

404.104(4) (4) In addition, ch. 401 contains general definitions and principles of construction and interpretation applicable throughout this chapter.

404.104 History History: 1991 a. 304 s. 51; 1995 a. 449; 2003 a. 86; 2009 a. 322.

404.104 Annotation Sub. (1) (i) is a source of bank discretion and does not limit a bank's power to pay overdrafts. Pulaski State Bank v. Kalbe, 122 Wis. 2d 663, 364 N.W.2d 162 (Ct. App. 1985).



404.105 "Bank"; "collecting bank"; "depository bank"; "intermediary bank"; "payer bank"; "presenting bank".

404.105  "Bank"; "collecting bank"; "depository bank"; "intermediary bank"; "payer bank"; "presenting bank". In this chapter:

404.105(1) (1) "Bank" means a person engaged in the business of banking, including a savings bank, savings and loan association, credit union or trust company.

404.105(2) (2) "Collecting bank" means a bank handling an item for collection except the payer bank.

404.105(3) (3) "Depositary bank" means the first bank to take an item even though it is also the payer bank, unless the item is presented for immediate payment over the counter.

404.105(4) (4) "Intermediary bank" means a bank to which an item is transferred in course of collection except the depositary or payer bank.

404.105(5) (5) "Payer bank" means a bank that is the drawee of a draft.

404.105(6) (6) "Presenting bank" means a bank presenting an item except a payer bank.

404.105 History History: 1983 a. 189; 1995 a. 449.



404.106 Payable through or payable at bank; collecting bank.

404.106  Payable through or payable at bank; collecting bank.

404.106(1)(1) If an item states that it is "payable through" a bank identified in the item, the item designates the bank as a collecting bank and does not by itself authorize the bank to pay the item and the item may be presented for payment only by or through the bank.

404.106(2) (2) If an item states that it is "payable at" a bank identified in the item, the item designates the bank as a collecting bank and does not by itself authorize the bank to pay the item and the item may be presented for payment only by or through the bank.

404.106(3) (3) If a draft names a nonbank drawee and it is unclear whether a bank named in the draft is a codrawee or a collecting bank, the bank is a collecting bank.

404.106 History History: 1995 a. 449.



404.107 Separate office of a bank.

404.107  Separate office of a bank. A branch or separate office of a bank is a separate bank for the purpose of computing the time within which and determining the place at or to which action may be taken or notices or orders must be given under this chapter and under ch. 403.

404.107 History History: 1995 a. 449 s. 31; Stats. 1995 s. 404.107.



404.108 Time of receipt of items.

404.108  Time of receipt of items.

404.108(1) (1) For the purpose of allowing time to process items, prove balances and make the necessary entries on its books to determine its position for the day, a bank may fix an afternoon hour of 2 p.m. or later as a cutoff hour for the handling of money and items and the making of entries on its books.

404.108(2) (2) An item or deposit of money received on any day after a cutoff hour so fixed or after the close of the banking day may be treated as being received at the opening of the next banking day.

404.108 History History: 1995 a. 449 s. 31; Stats. 1995 s. 404.108.



404.109 Delays.

404.109  Delays.

404.109(1)(1) Unless otherwise instructed, a collecting bank in a good faith effort to secure payment of a specific item drawn on a payer other than a bank, and with or without the approval of any person involved, may waive, modify or extend time limits imposed or permitted by chs. 401 to 411 for a period not exceeding 2 additional banking days without discharge of drawers or endorsers or liability to its transferor or a prior party.

404.109(2) (2) Delay by a collecting bank or payer bank beyond time limits prescribed or permitted by chs. 401 to 411 or by instructions is excused if the delay is caused by interruption of communication or computer facilities, suspension of payments by another bank, war, emergency conditions, failure of equipment or other circumstances beyond the control of the bank and the bank exercises such diligence as the circumstances require.

404.109 History History: 1979 c. 89; 1991 a. 148, 304, 315; 1995 a. 449 s. 31; Stats. 1995 s. 404.109.



404.110 Electronic presentment.

404.110  Electronic presentment.

404.110(1) (1) "Agreement for electronic presentment" means an agreement, clearinghouse rule or federal reserve regulation or operating circular, providing that presentment of an item may be made by transmission of an image of an item or information describing the item ("presentment notice") rather than delivery of the item itself. The agreement may provide for procedures governing retention, presentment, payment, dishonor and other matters concerning items subject to the agreement.

404.110(2) (2) Presentment of an item pursuant to an agreement for electronic presentment is made when the presentment notice is received.

404.110(3) (3) If presentment is made by presentment notice, a reference to "item" or "check" in this chapter means the presentment notice unless the context otherwise indicates.

404.110 History History: 1995 a. 449.



404.111 Statute of limitations.

404.111  Statute of limitations. An action to enforce an obligation, duty, or right arising under this chapter must be commenced within 3 years after the cause of action accrues.

404.111 History History: 1995 a. 449.



404.201 Status of collecting bank as agent and provisional status of credits; applicability of chapter; item endorsed "pay any bank".

404.201  Status of collecting bank as agent and provisional status of credits; applicability of chapter; item endorsed "pay any bank".

404.201(1) (1) Unless a contrary intent clearly appears and before the time that a settlement given by a collecting bank for an item is or becomes final, the bank, with respect to the item, is an agent or subagent of the owner of the item and any settlement given for the item is provisional. This provision applies regardless of the form of endorsement or lack of endorsement and even though credit given for the item is subject to immediate withdrawal as of right or is in fact withdrawn; but the continuance of ownership of an item by its owner and any rights of the owner to proceeds of the item are subject to rights of a collecting bank, such as those resulting from outstanding advances on the item and rights of recoupment or setoff. If an item is handled by banks for purposes of presentment, payment, collection or return, the relevant provisions of this chapter apply even though action of the parties clearly establishes that a particular bank has purchased the item and is the owner of it.

404.201(2) (2) After an item has been endorsed with the words "pay any bank" or the like, only a bank may acquire the rights of a holder until any of the following occur:

404.201(2)(a) (a) The item has been returned to the customer initiating collection.

404.201(2)(b) (b) The item has been specially endorsed by a bank to a person who is not a bank.

404.201 History History: 1995 a. 449.



404.202 Responsibility for collection or return; when action timely.

404.202  Responsibility for collection or return; when action timely.

404.202(1)(1) A collecting bank must exercise ordinary care in all of the following:

404.202(1)(a) (a) Presenting an item or sending it for presentment.

404.202(1)(b) (b) Sending notice of dishonor or nonpayment or returning an item other than a documentary draft to the bank's transferor after learning that the item has not been paid or accepted, as the case may be.

404.202(1)(c) (c) Settling for an item when the bank receives final settlement.

404.202(1)(d) (d) Notifying its transferor of any loss or delay in transit within a reasonable time after discovery thereof.

404.202(2) (2) A collecting bank exercises ordinary care under sub. (1) by taking proper action before its midnight deadline following receipt of an item, notice or settlement. Taking proper action within a reasonably longer time may constitute the exercise of ordinary care, but the bank has the burden of establishing timeliness.

404.202(3) (3) Subject to sub. (1) (a), a bank is not liable for the insolvency, neglect, misconduct, mistake or default of another bank or person or for loss or destruction of an item in the possession of others or in transit.

404.202 History History: 1995 a. 449.



404.203 Effect of instructions.

404.203  Effect of instructions. Subject to s. 403.420 concerning conversion of instruments and to s. 403.206 concerning restrictive endorsements, only a collecting bank's transferor can give instructions that affect the bank or constitute notice to it and a collecting bank is not liable to prior parties for any action taken pursuant to the instructions or in accordance with any agreement with its transferor.

404.203 History History: 1995 a. 449; 2005 a. 253.



404.204 Methods of sending and presenting; sending directly to payer bank.

404.204  Methods of sending and presenting; sending directly to payer bank.

404.204(1) (1) A collecting bank shall send items by a reasonably prompt method, taking into consideration relevant instructions, the nature of the item, the number of those items on hand, the cost of collection involved and the method generally used by it or others to present those items.

404.204(2) (2) A collecting bank may send any of the following:

404.204(2)(a) (a) An item directly to the payer bank.

404.204(2)(b) (b) An item to a nonbank payer if authorized by its transferor.

404.204(2)(c) (c) An item other than documentary drafts to a nonbank payer, if authorized by federal reserve regulation or operating circular, clearinghouse rule or the like.

404.204(3) (3) Presentment may be made by a presenting bank at a place where the payer bank or other payer has requested that presentment be made.

404.204 History History: 1991 a. 304 s. 51; 1995 a. 449.



404.205 Depositary bank holder of unendorsed item.

404.205  Depositary bank holder of unendorsed item. If a customer delivers an item to a depositary bank for collection, all of the following apply:

404.205(1) (1) The depositary bank becomes a holder of the item at the time that it receives the item for collection if the customer at the time of delivery was a holder of the item, whether or not the customer endorses the item, and, if the bank satisfies the other requirements of s. 403.302, it is a holder in due course.

404.205(2) (2) The depositary bank warrants to collecting banks, the payer bank or other payer and the drawer that the amount of the item was paid to the customer or deposited to the customer's account.

404.205 History History: 1995 a. 449.

404.205 Annotation The general rule is that accepting a check when the payee's endorsement is missing is not in accordance with the reasonable commercial standards of banking and the acceptance by a depositary bank of such a check for deposit is commercially unreasonable as a matter of law. This section excepts from the general rule depositary banks that receive unendorsed checks from customers when the missing endorsement is that of the customer. Schmitz v. Firstar Bank Milwaukee, 2003 WI 83, 262 Wis. 2d 672, 664 N.W.2d 594, 01-2139.



404.206 Transfer between banks.

404.206  Transfer between banks. Any agreed method that identifies the transferor bank is sufficient for the item's further transfer to another bank.

404.206 History History: 1995 a. 449.



404.207 Transfer warranties.

404.207  Transfer warranties.

404.207(1)(1) A customer or collecting bank that transfers an item and receives a settlement or other consideration warrants all of the following to the transferee and to any subsequent collecting bank:

404.207(1)(a) (a) The warrantor is a person entitled to enforce the item.

404.207(1)(b) (b) All signatures on the item are authentic and authorized.

404.207(1)(c) (c) The item has not been altered.

404.207(1)(d) (d) The item is not subject to a defense or claim in recoupment of any party that can be asserted against the warrantor.

404.207(1)(e) (e) The warrantor has no knowledge of any insolvency proceeding commenced with respect to the maker or acceptor or, in the case of an unaccepted draft, the drawer.

404.207(1)(f) (f) If the item is a demand draft, the creation of the item according to the terms on its face was authorized by the person identified as the drawer.

404.207(2) (2) If an item is dishonored, a customer or collecting bank transferring the item and receiving settlement or other consideration is obliged to pay the amount due on the item according to the terms of the item at the time it was transferred or, if the transfer was of an incomplete item, according to its terms when completed as stated in ss. 403.115 and 403.407. The obligation of a transferor is owed to the transferee and to any subsequent collecting bank that takes the item in good faith. A transferor cannot disclaim its obligation under this subsection by an endorsement stating that it is made "without recourse" or otherwise disclaiming liability.

404.207(3) (3) A person to whom the warranties under sub. (1) are made and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, but not more than the amount of the item plus expenses and loss of interest incurred as a result of the breach.

404.207(4) (4) The warranties stated in sub. (1) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

404.207(5) (5) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

404.207 History History: 1995 a. 449; 2003 a. 86.



404.208 Presentment warranties.

404.208  Presentment warranties.

404.208(1) (1) If an unaccepted draft is presented to the drawee for payment or acceptance and the drawee pays or accepts the draft, the person obtaining payment or acceptance, at the time of presentment, and a previous transferor of the draft, at the time of transfer, warrant to the drawee that pays or accepts the draft in good faith that all of the following conditions exist:

404.208(1)(a) (a) The warrantor is, or was at the time the warrantor transferred the draft, a person entitled to enforce the draft or authorized to obtain payment or acceptance of the draft on behalf of a person entitled to enforce the draft.

404.208(1)(b) (b) The draft has not been altered.

404.208(1)(c) (c) The warrantor has no knowledge that the signature of the purported drawer of the draft is unauthorized.

404.208(1)(d) (d) If the draft is a demand draft, the creation of the draft according to the terms on its face was authorized by the person identified as the drawer.

404.208(2) (2) A drawee making payment may recover from a warrantor damages for breach of warranty equal to the amount paid by the drawee less the amount the drawee received or is entitled to receive from the drawer because of the payment. In addition, the drawee is entitled to compensation for expenses and loss of interest resulting from the breach. The right of the drawee to recover damages under this subsection is not affected by any failure of the drawee to exercise ordinary care in making payment. If the drawee accepts the draft, breach of warranty is a defense to the obligation of the acceptor, and if the acceptor makes payment with respect to the draft, the acceptor is entitled to recover from a warrantor for breach of warranty the amounts stated in this subsection.

404.208(3) (3) If a drawee asserts a claim for breach of warranty under sub. (1) based on an unauthorized endorsement of the draft or an alteration of the draft, the warrantor may defend by proving that the endorsement is effective under s. 403.404 or 403.405 or the drawer is precluded under s. 403.406 or 404.406 from asserting against the drawee the unauthorized endorsement or alteration.

404.208(4) (4) If a dishonored draft is presented for payment to the drawer or an endorser or any other item is presented for payment to a party obliged to pay the item, and the item is paid, the person obtaining payment and a prior transferor of the item warrant to the person making payment in good faith that the warrantor is, or was at the time the warrantor transferred the item, a person entitled to enforce the item or authorized to obtain payment on behalf of a person entitled to enforce the item. The person making payment may recover from any warrantor for breach of warranty an amount equal to the amount paid plus expenses and loss of interest resulting from the breach.

404.208(5) (5) The warranties stated in subs. (1) and (4) cannot be disclaimed with respect to checks. Unless notice of a claim for breach of warranty is given to the warrantor within 30 days after the claimant has reason to know of the breach and the identity of the warrantor, the warrantor is discharged to the extent of any loss caused by the delay in giving notice of the claim.

404.208(6) (6) A cause of action for breach of warranty under this section accrues when the claimant has reason to know of the breach.

404.208 History History: 1995 a. 449; 2003 a. 86.



404.209 Encoding and retention warranties.

404.209  Encoding and retention warranties.

404.209(1) (1) A person who encodes information on or with respect to an item after issue warrants to any subsequent collecting bank and to the payer bank or other payer that the information is correctly encoded. If the customer of a depositary bank encodes, that bank also makes the warranty.

404.209(2) (2) A person who undertakes to retain an item pursuant to an agreement for electronic presentment warrants to any subsequent collecting bank and to the payer bank or other payer that retention and presentment of the item comply with the agreement. If a customer of a depositary bank undertakes to retain an item, that bank also makes this warranty.

404.209(3) (3) A person to whom warranties are made under this section and who took the item in good faith may recover from the warrantor as damages for breach of warranty an amount equal to the loss suffered as a result of the breach, plus expenses and loss of interest incurred as a result of the breach.

404.209 History History: 1995 a. 449.



404.210 Security interest of collecting bank in items, accompanying documents and proceeds.

404.210  Security interest of collecting bank in items, accompanying documents and proceeds.

404.210(1) (1) A collecting bank has a security interest in an item and any accompanying documents or the proceeds of either in any of the following situations:

404.210(1)(a) (a) In case of an item deposited in an account, to the extent to which credit given for the item has been withdrawn or applied.

404.210(1)(b) (b) In case of an item for which it has given credit available for withdrawal as of right, to the extent of the credit given, whether or not the credit is drawn upon or there is a right of charge-back.

404.210(1)(c) (c) If it makes an advance on or against the item.

404.210(2) (2) If credit given for several items received at one time or pursuant to a single agreement is withdrawn or applied in part, the security interest remains upon all the items, any accompanying documents or the proceeds of either. For the purpose of this section, credits first given are first withdrawn.

404.210(3) (3) Receipt by a collecting bank of a final settlement for an item is a realization on its security interest in the item, accompanying documents and proceeds. So long as the bank does not receive final settlement for the item or give up possession of the item or possession or control of the accompanying documents for purposes other than collection, the security interest continues to that extent and is subject to ch. 409, but all of the following apply:

404.210(3)(a) (a) No security agreement is necessary to make the security interest enforceable.

404.210(3)(b) (b) No filing is required to perfect the security interest.

404.210(3)(c) (c) The security interest has priority over conflicting perfected security interests in the item, accompanying documents or proceeds.

404.210 History History: 1973 c. 336 s. 79; 1995 a. 449 s. 47; Stats. 1995 s. 404.210; 2009 a. 322.



404.211 When bank gives value for purposes of holder in due course.

404.211  When bank gives value for purposes of holder in due course. For purposes of determining its status as a holder in due course, a bank has given value to the extent that it has a security interest in an item, if the bank otherwise complies with s. 403.302 on what constitutes a holder in due course.

404.211 History History: 1995 a. 449 s. 49; Stats. 1995 s. 404.211.



404.212 Presentment by notice of item not payable by, through or at a bank; liability of drawer or endorser.

404.212  Presentment by notice of item not payable by, through or at a bank; liability of drawer or endorser.

404.212(1)(1) Unless otherwise instructed, a collecting bank may present an item not payable by, through or at a bank by sending to the party to accept or pay a written notice that the bank holds the item for acceptance or payment. The notice must be sent in time to be received on or before the day when presentment is due and the bank must meet any requirement of the party to accept or pay under s. 403.501 by the close of the bank's next banking day after it knows of the requirement.

404.212(2) (2) If presentment is made by notice and payment, acceptance or request for compliance with a requirement under s. 403.501 is not received by the close of business on the day after maturity or, in the case of demand items, by the close of business on the 3rd banking day after notice was sent, the presenting bank may treat the item as dishonored and charge any drawer or endorser by sending it notice of the facts.

404.212 History History: 1991 a. 316; 1995 a. 449 s. 51; Stats. 1995 s. 404.212.



404.213 Medium and time of settlement by bank.

404.213  Medium and time of settlement by bank.

404.213(1)(1) With respect to settlement by a bank, the medium and time of settlement may be prescribed by federal reserve regulations or circulars, clearinghouse rules and the like, or agreement. In the absence of such prescription, all of the following apply:

404.213(1)(a) (a) The medium of settlement is cash or credit to an account in a federal reserve bank of or specified by the person to receive settlement.

404.213(1)(b) (b) The time of settlement is:

404.213(1)(b)1. 1. With respect to tender of settlement by cash, a cashier's check, or teller's check, when the cash or check is sent or delivered.

404.213(1)(b)2. 2. With respect to tender of settlement by credit in an account in a federal reserve bank, when the credit is made.

404.213(1)(b)3. 3. With respect to tender of settlement by a credit or debit to an account in a bank, when the credit or debit is made or, in the case of tender of settlement by authority to charge an account, when the authority is sent or delivered.

404.213(1)(b)4. 4. With respect to tender of settlement by a funds transfer, when payment is made pursuant to s. 410.406 (1) to the person receiving settlement.

404.213(2) (2) If the tender of settlement is not by a medium authorized by sub. (1) or the time of settlement is not fixed by sub. (1), no settlement occurs until the tender of settlement is accepted by the person receiving settlement.

404.213(3) (3) If settlement for an item is made by cashier's check or teller's check and the person receiving settlement, before its midnight deadline does any of the following:

404.213(3)(a) (a) Presents or forwards the check for collection, settlement is final when the check is finally paid.

404.213(3)(b) (b) Fails to present or forward the check for collection, settlement is final at the midnight deadline of the person receiving settlement.

404.213(4) (4) If settlement for an item is made by giving authority to charge the account of the bank giving settlement in the bank receiving settlement, settlement is final when the charge is made by the bank receiving settlement if there are funds available in the account for the amount of the item.

404.213 History History: 1995 a. 449.



404.214 Right of charge-back or refund; liability of collecting bank; return of item.

404.214  Right of charge-back or refund; liability of collecting bank; return of item.

404.214(1) (1) If a collecting bank has made provisional settlement with its customer for an item and fails by reason of dishonor, suspension of payments by a bank or otherwise to receive settlement for the item which is or becomes final, the bank may revoke the settlement given by it, charge back the amount of any credit given for the item to its customer's account, or obtain refund from its customer, whether or not it is able to return the item, if by its midnight deadline or within a longer reasonable time after it learns the facts it returns the item or sends notification of the facts. If the return or notice is delayed beyond the bank's midnight deadline or a longer reasonable time after it learns the facts, the bank may revoke the settlement, charge back the credit or obtain a refund from its customer, but it is liable for any loss resulting from the delay. These rights to revoke, charge-back and obtain refund terminate if and when a settlement for the item received by the bank is or becomes final.

404.214(2) (2) A collecting bank returns an item when it is sent or delivered to the bank's customer or transferor or pursuant to its instructions.

404.214(3) (3) A depositary bank that is also the payer may charge back the amount of an item to its customer's account or obtain refund in accordance with s. 404.301 governing return of an item received by a payer bank for credit on its books.

404.214(4) (4) The right to charge-back is not affected by any of the following:

404.214(4)(a) (a) Previous use of a credit given for the item.

404.214(4)(b) (b) Failure by any bank to exercise ordinary care with respect to the item, but a bank so failing remains liable.

404.214(5) (5) A failure to charge-back or claim refund does not affect other rights of the bank against the customer or any other party.

404.214(6) (6) If credit is given in dollars as the equivalent of the value of an item payable in a foreign money, the dollar amount of any charge-back or refund must be calculated on the basis of the bank-offered spot rate for the foreign money prevailing on the day when the person entitled to the charge-back or refund learns that it will not receive payment in ordinary course.

404.214 History History: 1987 a. 165; 1995 a. 449 ss. 53, 61; Stats. 1995 s. 404.214.



404.215 Final payment of item by payer bank; when provisional debits and credits become final; when certain credits become available for withdrawal.

404.215  Final payment of item by payer bank; when provisional debits and credits become final; when certain credits become available for withdrawal.

404.215(1) (1) An item is finally paid by a payer bank when the bank has first done any of the following:

404.215(1)(a) (a) Paid the item in cash.

404.215(1)(b) (b) Settled for the item without having a right to revoke the settlement under statute, clearinghouse rule or agreement.

404.215(1)(c) (c) Made a provisional settlement for the item and failed to revoke the settlement in the time and manner permitted by statute, clearinghouse rule or agreement.

404.215(2) (2) If provisional settlement for an item does not become final, the item is not finally paid.

404.215(3) (3) If provisional settlement for an item between the presenting and payer banks is made through a clearinghouse or by debits or credits in an account between them, then to the extent that provisional debits or credits for the item are entered in accounts between the presenting and payer banks or between the presenting and successive prior collecting banks in a series, they become final upon final payment of the item by the payer bank.

404.215(4) (4) If a collecting bank receives a settlement for an item which is or becomes final, the bank is accountable to its customer for the amount of the item and any provisional credit given for the item in an account with its customer becomes final.

404.215(5) (5) Subject to applicable law stating a time for availability of funds and to any right of the bank to apply the credit to an obligation of the customer, credit given by a bank for an item in a customer's account becomes available for withdrawal as of right:

404.215(5)(a) (a) If the bank has received a provisional settlement for the item, when the settlement becomes final and the bank has had a reasonable time to receive return of the item and the item has not been received within that time.

404.215(5)(b) (b) If the bank is both the depositary bank and the payer bank and the item is finally paid, at the opening of the bank's 2nd banking day following receipt of the item.

404.215(6) (6) Subject to applicable law stating a time for availability of funds and any right of a bank to apply a deposit to an obligation of the depositor, a deposit of money becomes available for withdrawal as of right at the opening of the bank's next banking day after receipt of the deposit.

404.215 History History: 1979 c. 110 s. 60 (8); 1985 a. 325; 1991 a. 304 s. 51; 1995 a. 336 s. 50; 1995 a. 449 ss. 55 to 58, 62; Stats. 1995 s. 404.215.



404.216 Insolvency and preference.

404.216  Insolvency and preference.

404.216(1) (1) If an item is in or comes into the possession of a payer or collecting bank that suspends payment and the item has not been finally paid, the item must be returned by the receiver, trustee or agent in charge of the closed bank to the presenting bank or the closed bank's customer.

404.216(2) (2) If a payer bank finally pays an item and suspends payments without making a settlement for the item with its customer or the presenting bank which settlement is or becomes final, the owner of the item has a preferred claim against the payer bank.

404.216(3) (3) If a payer bank gives or a collecting bank gives or receives a provisional settlement for an item and thereafter suspends payments, the suspension does not prevent or interfere with the settlement's becoming final if the finality occurs automatically upon the lapse of certain time or the happening of certain events.

404.216(4) (4) If a collecting bank receives from subsequent parties settlement for an item, which settlement is or becomes final and the bank suspends payments without making a settlement for the item with its customer which settlement is or becomes final, the owner of the item has a preferred claim against the collecting bank.

404.216 History History: 1995 a. 449 s. 60; Stats. 1995 s. 404.216.



404.301 Deferred posting; recovery of payment by return of items; time of dishonor; return of items by payer bank.

404.301  Deferred posting; recovery of payment by return of items; time of dishonor; return of items by payer bank.

404.301(1)(1) If a payer bank settles for a demand item other than a documentary draft presented otherwise than for immediate payment over the counter before midnight of the banking day of receipt, the payer bank may revoke the settlement and recover the settlement if, before it has made final payment and before its midnight deadline, it does any of the following:

404.301(1)(a) (a) Returns the item.

404.301(1)(b) (b) Sends written notice of dishonor or nonpayment if the item is unavailable for return.

404.301(2) (2) If a demand item is received by a payer bank for credit on its books, it may return the item or send notice of dishonor and may revoke any credit given or recover the amount thereof withdrawn by its customer, if it acts within the time limit and in the manner specified in sub. (1).

404.301(3) (3) Unless previous notice of dishonor has been sent, an item is dishonored at the time when for purposes of dishonor it is returned or notice sent in accordance with this section.

404.301(4) (4) An item is returned:

404.301(4)(a) (a) As to an item presented through a clearinghouse, when it is delivered to the presenting or last collecting bank or to the clearinghouse or is sent or delivered in accordance with clearinghouse rules.

404.301(4)(b) (b) In all other cases, when it is sent or delivered to the bank's customer or transferor or pursuant to instructions.

404.301 History History: 1991 a. 304 s. 51; 1991 a. 316; 1995 a. 449.



404.302 Payer bank's responsibility for late return of item.

404.302  Payer bank's responsibility for late return of item.

404.302(1)(1) If an item is presented to and received by a payer bank, the bank is accountable for the amount of any of the following:

404.302(1)(a) (a) A demand item, other than a documentary draft, whether properly payable or not, if the bank, in any case in which it is not also the depositary bank, retains the item beyond midnight of the banking day of receipt without settling for it or, whether or not it is also the depositary bank, does not pay or return the item or send notice of dishonor until after its midnight deadline.

404.302(1)(b) (b) Any other properly payable item, unless within the time allowed for acceptance or payment of that item, the bank either accepts or pays the item or returns it and accompanying documents.

404.302(2) (2) The liability of a payer bank to pay an item under sub. (1) is subject to defenses based on breach of a presentment warranty or proof that the person seeking enforcement of the liability presented or transferred the item for the purpose of defrauding the payer bank.

404.302 History History: 1983 a. 192; 1995 a. 449.

404.302 Annotation When a provisional settlement was not revoked by the payor bank before the midnight deadline under s. 404.301 (1), the payor bank became accountable under s. 404.302 for the value of the presented checks. Under the facts of the case, the payor bank had no defenses under s. 401.203, 403.418, or 403.511 (2) (b). Northwestern National Insurance Co. v. Midland National Bank, 96 Wis. 2d 155, 292 N.W.2d 591 (1980).

404.302 Annotation Bank required to disburse funds after final payment. 64 MLR 408 (1980).



404.303 When items subject to notice, stop-payment order, legal process or setoff; order in which items may be charged or certified.

404.303  When items subject to notice, stop-payment order, legal process or setoff; order in which items may be charged or certified.

404.303(1) (1) Any knowledge, notice or stop-payment order received by, legal process served upon or setoff exercised by a payer bank comes too late to terminate, suspend or modify the bank's right or duty to pay an item or to charge its customer's account for the item if the knowledge, notice, stop-payment order or legal process is received or served and a reasonable time for the bank to act thereon expires or the setoff is exercised after the earliest of the following:

404.303(1)(a) (a) The bank accepts or certifies the item.

404.303(1)(b) (b) The bank pays the item in cash.

404.303(1)(c) (c) The bank settles for the item without having a right to revoke the settlement under statute, clearinghouse rule or agreement.

404.303(1)(d) (d) The bank becomes accountable for the amount of the item under s. 404.302 dealing with the payer bank's responsibility for late return of items.

404.303(1)(e) (e) With respect to checks, a cutoff hour no earlier than one hour after the opening of the next banking day after the banking day on which the bank received the check and no later than the close of that next banking day or, if no cutoff hour is fixed, the close of the next banking day after the banking day on which the bank received the check.

404.303(2) (2) Subject to sub. (1), items may be accepted, paid, certified or charged to the indicated account of its customer in any order.

404.303 History History: 1991 a. 304 s. 51; 1995 a. 449.



404.401 When bank may charge customer's account.

404.401  When bank may charge customer's account.

404.401(1)(1) A bank may charge against the account of a customer an item that is properly payable from that account even though the charge creates an overdraft. An item is properly payable if it is authorized by the customer and is in accordance with any agreement between the customer and bank.

404.401(2) (2) A customer is not liable for the amount of an overdraft if the customer neither signed the item nor benefited from the proceeds of the item.

404.401(3) (3) A bank may charge against the account of a customer a check that is otherwise properly payable from the account, even though payment was made before the date of the check, unless the customer has given notice to the bank of the postdating describing the check with reasonable certainty. The notice is effective for the period stated in s. 404.403 (2) for stop-payment orders, and must be received at such time and in such manner as to afford the bank a reasonable opportunity to act on it before the bank takes any action with respect to the check described in s. 404.303. If a bank charges against the account of a customer a check before the date stated in the notice of postdating, the bank is liable for damages for the loss resulting from its act. The loss may include damages for dishonor of subsequent items under s. 404.402.

404.401(4) (4) A bank that in good faith makes payment to a holder may charge the indicated account of its customer according to any of the following:

404.401(4)(a) (a) The original terms of the altered item.

404.401(4)(b) (b) The terms of the completed item, even though the bank knows the item has been completed unless the bank has notice that the completion was improper.

404.401 History History: 1991 a. 316; 1995 a. 449.



404.402 Bank's liability to customer for wrongful dishonor; time of determining insufficiency of account.

404.402  Bank's liability to customer for wrongful dishonor; time of determining insufficiency of account.

404.402(1)(1) Except as otherwise provided in this chapter, a payer bank wrongfully dishonors an item if it dishonors an item that is properly payable, but a bank may dishonor an item that would create an overdraft unless it has agreed to pay the overdraft.

404.402(2) (2) A payer bank is liable to its customer for damages proximately caused by the wrongful dishonor of an item. Liability is limited to actual damages proved and may include damages for an arrest or prosecution of the customer or other consequential damages. Whether any consequential damages are proximately caused by the wrongful dishonor is a question of fact to be determined in each case.

404.402(3) (3) A payer bank's determination of the customer's account balance on which a decision to dishonor for insufficiency of available funds is based may be made at any time between the time the item is received by the payer bank and the time that the payer bank returns the item or gives notice in lieu of return, and no more than one determination need be made. If, at the election of the payer bank, a subsequent balance determination is made for the purpose of reevaluating the bank's decision to dishonor the item, the account balance at that time is determinative of whether a dishonor for insufficiency of available funds is wrongful.

404.402 History History: 1995 a. 449.

404.402 Annotation Absent an agreement to the contrary, a bank retains discretion to dishonor a check creating an overdraft even when it has previously honored that customer's overdrafts. Schaller v. Marine National Bank, 131 Wis. 2d 389, 388 N.W.2d 645 (Ct. App. 1986).



404.403 Customer's right to stop payment; burden of proof of loss.

404.403  Customer's right to stop payment; burden of proof of loss.

404.403(1)(1) A customer or any person authorized to draw on the account if there is more than one person may stop payment of any item drawn on the customer's account or close the account by an order to the bank describing the item or account with reasonable certainty received at a time and in a manner that affords the bank a reasonable opportunity to act on it before any action by the bank with respect to the item described in s. 404.303. If the signature of more than one person is required to draw on an account, any of these persons may stop payment or close the account.

404.403(2) (2) A stop-payment order is effective for 6 months, but it lapses after 14 calendar days if the original order was oral and was not confirmed in writing within that period. A stop-payment order may be renewed for additional 6-month periods by a writing given to the bank within a period during which the stop-payment order is effective.

404.403(3) (3) The burden of establishing the fact and amount of loss resulting from the payment of an item contrary to a stop-payment order or order to close an account is on the customer. The loss from payment of an item contrary to a stop-payment order may include damages for dishonor of subsequent items under s. 404.402.

404.403 History History: 1991 a. 316; 1995 a. 449.



404.404 Bank not obligated to pay check more than 6 months old.

404.404  Bank not obligated to pay check more than 6 months old. A bank is under no obligation to a customer having a checking account to pay a check, other than a certified check, which is presented more than 6 months after its date, but it may charge its customer's account for a payment made thereafter in good faith.



404.405 Death or incompetence of customer.

404.405  Death or incompetence of customer.

404.405(1) (1) A payer or collecting bank's authority to accept, pay or collect an item or to account for proceeds of its collection, if otherwise effective, is not rendered ineffective by incompetence of a customer of either bank existing at the time the item is issued or its collection is undertaken if the bank does not know of an adjudication of incompetence. Neither death nor incompetence of a customer revokes the authority to accept, pay, collect or account until the bank knows of the fact of death or of an adjudication of incompetence and has reasonable opportunity to act on it.

404.405(2) (2) Even with knowledge, a bank may for 10 days after the date of death pay or certify checks drawn on or before that date unless ordered to stop payment by a person claiming an interest in the account.

404.405 History History: 1995 a. 449.



404.406 Customer's duty to discover and report unauthorized signature or alteration.

404.406  Customer's duty to discover and report unauthorized signature or alteration.

404.406(1) (1) A bank that sends or makes available to a customer a statement of account showing payment of items for the account shall either return or make available to the customer the items paid or provide information in the statement of account sufficient to allow the customer reasonably to identify the items paid. The statement of account provides sufficient information if the item is described by item number, amount and date of payment.

404.406(2) (2) If the items are not returned to the customer, the person retaining the items shall either retain the items or, if the items are destroyed, maintain the capacity to furnish legible copies of the items until the expiration of 7 years after receipt of the items. A customer may request an item from the bank that paid the item, and that bank must provide in a reasonable time either the item or, if the item has been destroyed or is not otherwise obtainable, a legible copy of the item.

404.406(3) (3) If a bank sends or makes available a statement of account or items under sub. (1), the customer must exercise reasonable promptness in examining the statement or the items to determine whether any payment was not authorized because of an alteration of an item or because a purported signature by or on behalf of the customer was not authorized. If, based on the statement or items provided, the customer should reasonably have discovered the unauthorized payment, the customer must promptly notify the bank of the relevant facts.

404.406(4) (4) If the bank proves that the customer failed, with respect to an item, to comply with the duties imposed on the customer by sub. (3), the customer is precluded from asserting all of the following against the bank:

404.406(4)(a) (a) The customer's unauthorized signature or any alteration on the item, if the bank also proves that it suffered a loss by reason of the failure.

404.406(4)(b) (b) The customer's unauthorized signature or alteration by the same wrongdoer on any other item paid in good faith by the bank if the payment was made before the bank received notice from the customer of the unauthorized signature or alteration and after the customer had been afforded a reasonable period of time, not exceeding 30 days, in which to examine the item or statement of account and notify the bank.

404.406(5) (5) If sub. (4) applies and the customer proves that the bank failed to exercise ordinary care in paying the item and that the failure substantially contributed to loss, the loss is allocated between the customer precluded and the bank asserting the preclusion according to the extent to which the failure of the customer to comply with sub. (3) and the failure of the bank to exercise ordinary care contributed to the loss. If the customer proves that the bank did not pay the item in good faith, the preclusion under sub. (4) does not apply.

404.406(6) (6) Without regard to care or lack of care of either the customer or the bank, a customer who does not within one year after the statement or items are made available to the customer discover and report the customer's unauthorized signature on or any alteration on the item is precluded from asserting against the bank the unauthorized signature or alteration. If there is a preclusion under this subsection, the payer bank may not recover for breach of warranty under s. 404.208 with respect to the unauthorized signature or alteration to which the preclusion applies.

404.406 History History: 1991 a. 316; 1995 a. 449.

404.406 Annotation If a customer directs a bank to pay only checks bearing 2 signatures, the absence of a required signature constitutes an "unauthorized signature." Rascar, Inc. v. Bank of Oregon, 87 Wis. 2d 446, 275 N.W.2d 108 (Ct. App. 1978).

404.406 Annotation If both the maker's and endorser's signature are forged, the controlling defect in the check is the maker forgery. A bank's alleged negligence in failing to inspect the endorsements was immaterial. Winkie, Inc. v. Heritage Bank, 99 Wis. 2d 616, 299 N.W.2d 829 (1981).

404.406 Annotation Interception of bank statements by a 3rd person does not relieve the customer of his or her responsibility to examine the statements or find out why they are not coming. Whether or not the bank is negligent is not material if the customer does not give timely notice. A contractual reduction of the statutory notice period to 14 days was not "manifestly unreasonable" under s. 404.103 (1). Borowski v. Firstar Bank Milwaukee, 217 Wis. 2d 565, 579 N.W.2d 247 (Ct. App. 1998), 96-3277.

404.406 Annotation Although a claim for misrepresentation may "supplement" the provisions of the UCC, it may not supplant them. A bank customer's failure to comply with ss. 403.406 and 404.406 precluded the customer's claim for strict-liability misrepresentation. Weber, Leicht, Gohr & Associates v. Liberty Bank, 2000 WI App 249, 239 Wis. 2d 461, 620 N.W.2d 472, 99-1557.



404.407 Payer bank's right to subrogation on improper payment.

404.407  Payer bank's right to subrogation on improper payment. If a payer bank has paid an item over the order of the drawer or maker to stop payment, or after an account has been closed, or otherwise under circumstances giving a basis for objection by the drawer or maker, to prevent unjust enrichment and only to the extent necessary to prevent loss to the bank by reason of its payment of the item, the payer bank is subrogated to the rights of all of the following:

404.407(1) (1) Any holder in due course on the item against the drawer or maker.

404.407(2) (2) The payee or any other holder of the item against the drawer or maker either on the item or under the transaction out of which the item arose.

404.407(3) (3) The drawer or maker against the payee or any other holder of the item with respect to the transaction out of which the item arose.

404.407 History History: 1995 a. 449.



404.501 Handling of documentary drafts; duty to send for presentment and to notify customer of dishonor.

404.501  Handling of documentary drafts; duty to send for presentment and to notify customer of dishonor. A bank that takes a documentary draft for collection shall present or send the draft and accompanying documents for presentment and, upon learning that the draft has not been paid or accepted in due course, shall seasonably notify its customer of the fact even though it may have discounted or bought the draft or extended credit available for withdrawal as of right.

404.501 History History: 1995 a. 449; 1997 a. 35.



404.502 Presentment of "on arrival" drafts.

404.502  Presentment of "on arrival" drafts. If a draft or the relevant instructions require presentment "on arrival", "when goods arrive" or the like, the collecting bank need not present until in its judgment a reasonable time for arrival of the goods has expired. Refusal to pay or accept because the goods have not arrived is not dishonor; the bank must notify its transferor of the refusal but need not present the draft again until it is instructed to do so or learns of the arrival of the goods.

404.502 History History: 1995 a. 449.



404.503 Responsibility of presenting bank for documents and goods; report of reasons for dishonor; referee in case of need.

404.503  Responsibility of presenting bank for documents and goods; report of reasons for dishonor; referee in case of need.

404.503(1) (1) Unless otherwise instructed and except as provided in ch. 405, a bank presenting a documentary draft:

404.503(1)(a) (a) Must deliver the documents to the drawee on acceptance of the draft if it is payable more than 3 days after presentment; otherwise, only on payment.

404.503(1)(b) (b) Upon dishonor, either in the case of presentment for acceptance or presentment for payment, may seek and follow instructions from any referee in case of need designated in the draft or, if the presenting bank does not choose to utilize the referee's services, it must use diligence and good faith to ascertain the reason for dishonor, must notify its transferor of the dishonor and of the results of its effort to ascertain the reasons therefor and must request instructions.

404.503(2) (2) The presenting bank is under no obligation with respect to goods represented by the documents except to follow any reasonable instructions seasonably received; it has a right to reimbursement for any expense incurred in following instructions and to prepayment of or indemnity for those expenses.

404.503 History History: 1991 a. 316; 1995 a. 449.



404.504 Privilege of presenting bank to deal with goods; security interest for expenses.

404.504  Privilege of presenting bank to deal with goods; security interest for expenses.

404.504(1) (1) A presenting bank that, following the dishonor of a documentary draft, has seasonably requested instructions but does not receive them within a reasonable time may store, sell, or otherwise deal with the goods in any reasonable manner.

404.504(2) (2) For its reasonable expenses incurred by action under sub. (1), the presenting bank has a lien upon the goods or their proceeds, which may be foreclosed in the same manner as an unpaid seller's lien.

404.504 History History: 1995 a. 449.






405. Uniform commercial code — letters of credit.

405.101 Short title.

405.101  Short title. This chapter may be cited as uniform commercial code — letters of credit.

405.101 History History: 2005 a. 213.



405.102 Definitions.

405.102  Definitions.

405.102(1)(1) In this chapter:

405.102(1)(a) (a) "Adviser" means a person who, at the request of the issuer, a confirmer, or another adviser, notifies, or requests another adviser to notify, the beneficiary that a letter of credit has been issued, confirmed, or amended.

405.102(1)(b) (b) "Applicant" means a person at whose request or for whose account a letter of credit is issued. The term includes a person who requests an issuer to issue a letter of credit on behalf of another if the person making the request undertakes an obligation to reimburse the issuer.

405.102(1)(c) (c) "Beneficiary" means a person who under the terms of a letter of credit is entitled to have its complying presentation honored. The term includes a person to whom drawing rights have been transferred under a transferable letter of credit.

405.102(1)(d) (d) "Confirmer" means a nominated person who undertakes, at the request or with the consent of the issuer, to honor a presentation under a letter of credit issued by another.

405.102(1)(e) (e) "Dishonor" of a letter of credit means failure timely to honor or to take an interim action, such as acceptance of a draft, that may be required by the letter of credit.

405.102(1)(f) (f) "Document" means a draft or other demand, document of title, investment security, certificate, invoice, or other record, statement, or representation of fact, law, right, or opinion that is presented in a written or other medium permitted by the letter of credit or, unless prohibited by the letter of credit, by the standard practice referred to in s. 405.108 (5) and that is capable of being examined for compliance with the terms and conditions of the letter of credit. A document may not be oral.

405.102(1)(g) (g) "Good faith" means honesty in fact in the conduct or transaction concerned.

405.102(1)(h) (h) "Honor" of a letter of credit means performance of the issuer's undertaking in the letter of credit to pay or deliver an item of value. Unless the letter of credit otherwise provides, honor occurs in any of the following circumstances:

405.102(1)(h)1. 1. Upon payment.

405.102(1)(h)2. 2. If the letter of credit provides for acceptance, upon acceptance of a draft and, at maturity, its payment.

405.102(1)(h)3. 3. If the letter of credit provides for incurring a deferred obligation, upon incurring the obligation and, at maturity, its performance.

405.102(1)(i) (i) "Issuer" means a bank or other person that issues a letter of credit, but does not include an individual who makes an engagement for personal, family, or household purposes.

405.102(1)(j) (j) "Letter of credit" means a definite undertaking that satisfies the requirements of s. 405.104 by an issuer to a beneficiary at the request or for the account of an applicant or, in the case of a financial institution, to itself or for its own account, to honor a documentary presentation by payment or delivery of an item of value.

405.102(1)(k) (k) "Nominated person" means a person whom the issuer:

405.102(1)(k)1. 1. Designates or authorizes to pay, accept, negotiate, or otherwise give value under a letter of credit; and

405.102(1)(k)2. 2. Undertakes by agreement or custom and practice to reimburse.

405.102(1)(L) (L) "Presentation" means delivery of a document to an issuer or nominated person for honor or giving of value under a letter of credit.

405.102(1)(m) (m) "Presenter" means a person making a presentation as or on behalf of a beneficiary or nominated person.

405.102(1)(n) (n) "Record" means information that is inscribed on a tangible medium, or that is stored in an electronic or other medium, and is retrievable in perceivable form.

405.102(1)(o) (o) "Successor of a beneficiary" means a person who succeeds to substantially all of the rights of a beneficiary by operation of law, including a corporation with or into which the beneficiary has been merged or consolidated, an administrator, executor, personal representative, trustee in bankruptcy, debtor in possession, liquidator, and receiver.

405.102(2) (2) Definitions in other chapters applying to this chapter and the sections in which they appear are:

405.102(2)(a) (a) "Accept" or "acceptance", s. 403.409.

405.102(2)(b) (b) "Value", ss. 403.303 and 404.211

405.102(3) (3) Chapter 401 contains certain additional general definitions and principles of construction and interpretation applicable throughout this chapter.

405.102 History History: 2005 a. 213.



405.103 Scope.

405.103  Scope.

405.103(1)(1) This chapter applies to letters of credit and to certain rights and obligations arising out of transactions involving letters of credit.

405.103(2) (2) The statement of a rule in this chapter does not by itself require, imply, or negate application of the same or a different rule to a situation not provided for, or to a person not specified, in this chapter.

405.103(3) (3) With the exception of this subsection, subs. (1) and (4), ss. 405.102 (1) (i) and (j), 405.106 (4) and 405.114 (4), and except to the extent prohibited in ss. 401.302 and 405.117 (4), the effect of this chapter may be varied by agreement or by a provision stated or incorporated by reference in an undertaking. A term in an agreement or undertaking generally excusing liability or generally limiting remedies for failure to perform obligations is not sufficient to vary obligations prescribed by this chapter.

405.103(4) (4) Rights and obligations of an issuer to a beneficiary or a nominated person under a letter of credit are independent of the existence, performance, or nonperformance of a contract or arrangement out of which the letter of credit arises or which underlies it, including contracts or arrangements between the issuer and the applicant and between the applicant and the beneficiary.

405.103 History History: 2005 a. 213; 2011 a. 257.



405.104 Formal requirements.

405.104  Formal requirements. A letter of credit, confirmation, advice, transfer, amendment, or cancellation may be issued in any form that is a record and is authenticated by any of the following methods:

405.104(1) (1) A signature.

405.104(2) (2) In accordance with the agreement of the parties or the standard practice referred to in s. 405.108 (5).

405.104 History History: 2005 a. 213.



405.105 Consideration.

405.105  Consideration. Consideration is not required to issue, amend, transfer, or cancel a letter of credit, advice, or confirmation.

405.105 History History: 2005 a. 213.



405.106 Issuance, amendment, cancellation, and duration.

405.106  Issuance, amendment, cancellation, and duration.

405.106(1)(1) A letter of credit is issued and becomes enforceable according to its terms against the issuer when the issuer sends or otherwise transmits it to the person requested to advise or to the beneficiary. A letter of credit is revocable only if it so provides.

405.106(2) (2) After a letter of credit is issued, rights and obligations of a beneficiary, applicant, confirmer, and issuer are not affected by an amendment or cancellation to which that person has not consented except to the extent the letter of credit provides that it is revocable or that the issuer may amend or cancel the letter of credit without that consent.

405.106(3) (3) If there is no stated expiration date or other provision that determines its duration, a letter of credit expires one year after its stated date of issuance or, if none is stated, after the date on which it is issued.

405.106(4) (4) A letter of credit that states that it is perpetual expires 5 years after its stated date of issuance, or if none is stated, after the date on which it is issued.

405.106 History History: 2005 a. 213.



405.107 Confirmer, nominated person, and adviser.

405.107  Confirmer, nominated person, and adviser.

405.107(1)(1) A confirmer is directly obligated on a letter of credit and has the rights and obligations of an issuer to the extent of its confirmation. The confirmer also has rights against and obligations to the issuer as if the issuer were an applicant and the confirmer had issued the letter of credit at the request and for the account of the issuer.

405.107(2) (2) A nominated person who is not a confirmer is not obligated to honor or otherwise give value for a presentation.

405.107(3) (3) A person requested to advise may decline to act as an adviser. An adviser that is not a confirmer is not obligated to honor or give value for a presentation. An adviser undertakes to the issuer and to the beneficiary accurately to advise the terms of the letter of credit, confirmation, amendment, or advice received by that person and undertakes to the beneficiary to check the apparent authenticity of the request to advise. Even if the advice is inaccurate, the letter of credit, confirmation, or amendment is enforceable as issued.

405.107(4) (4) A person who notifies a transferee beneficiary of the terms of a letter of credit, confirmation, amendment, or advice has the rights and obligations of an adviser under sub. (3). The terms in the notice to the transferee beneficiary may differ from the terms in any notice to the transferor beneficiary to the extent permitted by the letter of credit, confirmation, amendment, or advice received by the person who so notifies.

405.107 History History: 2005 a. 213.



405.108 Issuer's rights and obligations.

405.108  Issuer's rights and obligations.

405.108(1) (1) Except as otherwise provided in s. 405.109, an issuer shall honor a presentation that, as determined by the standard practice referred to in sub. (5), appears on its face strictly to comply with the terms and conditions of the letter of credit. Except as otherwise provided in s. 405.113 and unless otherwise agreed with the applicant, an issuer shall dishonor a presentation that does not appear so to comply.

405.108(2) (2) An issuer has a reasonable time after presentation, but not beyond the end of the 7th business day of the issuer after the day of its receipt of documents, to do any of the following:

405.108(2)(a) (a) To honor.

405.108(2)(b) (b) If the letter of credit provides for honor to be completed more than 7 business days after presentation, to accept a draft or incur a deferred obligation.

405.108(2)(c) (c) To give notice to the presenter of discrepancies in the presentation.

405.108(3) (3) Except as otherwise provided in sub. (4), an issuer is precluded from asserting as a basis for dishonor any discrepancy if timely notice is not given, or any discrepancy not stated in the notice if timely notice is given.

405.108(4) (4) Failure to give the notice specified in sub. (2) or to mention fraud, forgery, or expiration in the notice does not preclude the issuer from asserting as a basis for dishonor fraud or forgery as described in s. 405.109 (1) or expiration of the letter of credit before presentation.

405.108(5) (5) An issuer shall observe standard practice of financial institutions that regularly issue letters of credit. Determination of the standard practice is a matter of interpretation for the court. The court shall offer the parties a reasonable opportunity to present evidence of the standard practice.

405.108(6) (6) An issuer is not responsible for any of the following:

405.108(6)(a) (a) The performance or nonperformance of the underlying contract, arrangement, or transaction.

405.108(6)(b) (b) An act or omission of others.

405.108(6)(c) (c) Observance or knowledge of the usage of a particular trade other than the standard practice referred to in sub. (5).

405.108(7) (7) If an undertaking constituting a letter of credit contains nondocumentary conditions, an issuer shall disregard the nondocumentary conditions and treat them as if they were not stated.

405.108(8) (8) An issuer that has dishonored a presentation shall return the documents or hold them at the disposal of, and send advice to that effect to, the presenter.

405.108(9) (9) An issuer that has honored a presentation as permitted or required by this chapter:

405.108(9)(a) (a) Is entitled to be reimbursed by the applicant in immediately available funds not later than the date of its payment of funds;

405.108(9)(b) (b) Takes the documents free of claims of the beneficiary or presenter;

405.108(9)(c) (c) Is precluded from asserting a right of recourse on a draft under ss. 403.414 and 403.415;

405.108(9)(d) (d) Except as otherwise provided in ss. 405.110 and 405.117, is precluded from restitution of money paid or other value given by mistake to the extent the mistake concerns discrepancies in the documents or tender that are apparent on the face of the presentation; and

405.108(9)(e) (e) Is discharged to the extent of its performance under the letter of credit unless the issuer honored a presentation in which a required signature of a beneficiary was forged.

405.108 History History: 2005 a. 213.



405.109 Fraud and forgery.

405.109  Fraud and forgery.

405.109(1)(1) If a presentation is made that appears on its face strictly to comply with the terms and conditions of the letter of credit, but a required document is forged or materially fraudulent, or honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant:

405.109(1)(a) (a) The issuer shall honor the presentation, if honor is demanded by any of the following:

405.109(1)(a)1. 1. A nominated person that has given value in good faith and without notice of forgery or material fraud.

405.109(1)(a)2. 2. A confirmer that has honored its confirmation in good faith.

405.109(1)(a)3. 3. A holder in due course of a draft drawn under the letter of credit that was taken after acceptance by the issuer or nominated person.

405.109(1)(a)4. 4. An assignee of the issuer's or nominated person's deferred obligation that was taken for value and without notice of forgery or material fraud after the obligation was incurred by the issuer or nominated person.

405.109(1)(b) (b) The issuer, acting in good faith, may honor or dishonor the presentation in any case not described under par. (a).

405.109(2) (2) If an applicant claims that a required document is forged or materially fraudulent or that honor of the presentation would facilitate a material fraud by the beneficiary on the issuer or applicant, a court of competent jurisdiction may temporarily or permanently enjoin the issuer from honoring a presentation or grant similar relief against the issuer or other persons only if the court finds that all of the following conditions are met:

405.109(2)(a) (a) The relief is not prohibited under the law applicable to an accepted draft or deferred obligation incurred by the issuer.

405.109(2)(b) (b) A beneficiary, issuer, or nominated person who may be adversely affected is adequately protected against loss that it may suffer because the relief is granted.

405.109(2)(c) (c) All of the conditions to entitle a person to the relief under the law of this state have been met.

405.109(2)(d) (d) On the basis of the information submitted to the court, the applicant is more likely than not to succeed under its claim of forgery or material fraud and the person demanding honor does not qualify for protection under sub. (1) (a).

405.109 History History: 2005 a. 213.



405.110 Warranties.

405.110  Warranties.

405.110(1)(1) If its presentation is honored, the beneficiary warrants all of the following:

405.110(1)(a) (a) To the issuer, any other person to whom presentation is made, and the applicant, that there is no fraud or forgery of the kind described in s. 405.109 (1).

405.110(1)(b) (b) To the applicant, that the drawing does not violate any agreement between the applicant and beneficiary or any other agreement intended by them to be augmented by the letter of credit.

405.110(2) (2) The warranties in sub. (1) are in addition to warranties arising under chs. 403, 404, 407, and 408 because of the presentation or transfer of documents covered by any of those chapters.

405.110 History History: 2005 a. 213.



405.111 Remedies.

405.111  Remedies.

405.111(1)(1) If an issuer wrongfully dishonors or repudiates its obligation to pay money under a letter of credit before presentation, the beneficiary, successor, or nominated person presenting on its own behalf may recover from the issuer the amount that is the subject of the dishonor or repudiation. If the issuer's obligation under the letter of credit is not for the payment of money, the claimant may obtain specific performance or, at the claimant's election, recover an amount equal to the value of performance from the issuer. In either case, the claimant may also recover incidental but not consequential damages. The claimant is not obligated to take action to avoid damages that might be due from the issuer under this subsection. If, although not obligated to do so, the claimant avoids damages, the claimant's recovery from the issuer must be reduced by the amount of damages avoided. The issuer has the burden of proving the amount of damages avoided. In the case of repudiation the claimant need not present any document.

405.111(2) (2) If an issuer wrongfully dishonors a draft or demand presented under a letter of credit or honors a draft or demand in breach of its obligation to the applicant, the applicant may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach.

405.111(3) (3) If an adviser or nominated person other than a confirmer breaches an obligation under this chapter or an issuer breaches an obligation not covered in sub. (1) or (2), a person to whom the obligation is owed may recover damages resulting from the breach, including incidental but not consequential damages, less any amount saved as a result of the breach. To the extent of the confirmation, a confirmer has the liability of an issuer specified in this subsection and subs. (1) and (2).

405.111(4) (4) An issuer, nominated person, or adviser who is found liable under sub. (1), (2), or (3) shall pay interest on the amount owed thereunder from the date of wrongful dishonor or other appropriate date.

405.111(5) (5) Reasonable attorney's fees and other expenses of litigation shall be awarded to the prevailing party in an action in which a remedy is sought under this chapter.

405.111(6) (6) Damages that would otherwise be payable by a party for breach of an obligation under this chapter may be liquidated by agreement or undertaking, but only in an amount or by a formula that is reasonable in light of the harm anticipated.

405.111 History History: 2005 a. 213.



405.112 Transfer of letter of credit.

405.112  Transfer of letter of credit.

405.112(1) (1) Except as otherwise provided in s. 405.113, unless a letter of credit provides that it is transferable, the right of a beneficiary to draw or otherwise demand performance under a letter of credit may not be transferred.

405.112(2) (2) Even if a letter of credit provides that it is transferable, the issuer may refuse to recognize or carry out a transfer if any of the following conditions are met:

405.112(2)(a) (a) The transfer would violate applicable law.

405.112(2)(b) (b) The transferor or transferee has failed to comply with any requirement stated in the letter of credit or any other requirement relating to transfer imposed by the issuer which is within the standard practice referred to in s. 405.108 (5) or is otherwise reasonable under the circumstances.

405.112 History History: 2005 a. 213.



405.113 Transfer by operation of law.

405.113  Transfer by operation of law.

405.113(1) (1) A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in the name of the beneficiary without disclosing its status as a successor.

405.113(2) (2) A successor of a beneficiary may consent to amendments, sign and present documents, and receive payment or other items of value in its own name as the disclosed successor of the beneficiary. Except as otherwise provided in sub. (5), an issuer shall recognize a disclosed successor of a beneficiary as beneficiary in full substitution for its predecessor upon compliance with the requirements for recognition by the issuer of a transfer of drawing rights by operation of law under the standard practice referred to in s. 405.108 (5) or, in the absence of such a practice, compliance with other reasonable procedures sufficient to protect the issuer.

405.113(3) (3) An issuer is not obliged to determine whether a purported successor is a successor of a beneficiary or whether the signature of a purported successor is genuine or authorized.

405.113(4) (4) Honor of a purported successor's apparently complying presentation under sub. (1) or (2) has the consequences specified in s. 405.108 (9) even if the purported successor is not the successor of a beneficiary. Documents signed in the name of the beneficiary or of a disclosed successor by a person who is neither the beneficiary nor the successor of the beneficiary are forged documents for the purposes of s. 405.109.

405.113(5) (5) An issuer whose rights of reimbursement are not covered by sub. (4) or substantially similar law and any confirmer or nominated person may decline to recognize a presentation under sub. (2).

405.113(6) (6) A beneficiary whose name is changed after the issuance of a letter of credit has the same rights and obligations as a successor of a beneficiary under this section.

405.113 History History: 2005 a. 213.



405.114 Assignment of proceeds.

405.114  Assignment of proceeds.

405.114(1) (1) In this section, "proceeds of a letter of credit" means the cash, check, accepted draft, or other item of value paid or delivered upon honor or giving of value by the issuer or any nominated person under the letter of credit. The term does not include a beneficiary's drawing rights or documents presented by the beneficiary.

405.114(2) (2) A beneficiary may assign its right to part or all of the proceeds of a letter of credit. The beneficiary may do so before presentation as a present assignment of its right to receive proceeds contingent upon its compliance with the terms and conditions of the letter of credit.

405.114(3) (3) An issuer or nominated person need not recognize an assignment of proceeds of a letter of credit until it consents to the assignment.

405.114(4) (4) An issuer or nominated person has no obligation to give or withhold its consent to an assignment of proceeds of a letter of credit, but consent may not be unreasonably withheld if the assignee possesses and exhibits the letter of credit and presentation of the letter of credit is a condition to honor.

405.114(5) (5) Rights of a transferee beneficiary or nominated person are independent of the beneficiary's assignment of the proceeds of a letter of credit and are superior to the assignee's right to the proceeds.

405.114(6) (6) Neither the rights recognized by this section between an assignee and an issuer, transferee beneficiary, or nominated person nor the issuer's or nominated person's payment of proceeds to an assignee or a third person affects the rights between the assignee and any person other than the issuer, transferee beneficiary, or nominated person. The mode of creating and perfecting a security interest in or granting an assignment of a beneficiary's rights to proceeds is governed by ch. 409 or other law. Against persons other than the issuer, transferee beneficiary, or nominated person, the rights and obligations arising upon the creation of a security interest or other assignment of a beneficiary's right to proceeds and its perfection are governed by ch. 409 or other law.

405.114 History History: 2005 a. 213.



405.115 Statute of limitations.

405.115  Statute of limitations. An action to enforce a right or obligation arising under this chapter must be commenced within one year after the expiration date of the relevant letter of credit or one year after the date the cause of action accrues, whichever occurs later. A cause of action accrues when the breach occurs, regardless of the aggrieved party's lack of knowledge of the breach.

405.115 History History: 2005 a. 213.



405.116 Choice of law and forum.

405.116  Choice of law and forum.

405.116(1) (1) The liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction chosen by an agreement in the form of a record signed or otherwise authenticated by the affected parties in the manner provided in s. 405.104 or by a provision in the person's letter of credit, confirmation, or other undertaking. The jurisdiction whose law is chosen need not bear any relation to the transaction.

405.116(2) (2) Unless sub. (1) applies, the liability of an issuer, nominated person, or adviser for action or omission is governed by the law of the jurisdiction in which the person is located. The person is considered to be located at the address indicated in the person's undertaking. If more than one address is indicated, the person is considered to be located at the address from which the person's undertaking was issued. For the purpose of jurisdiction, choice of law, and recognition of interbranch letters of credit, but not enforcement of a judgment, all branches of a bank are considered separate juridical entities and a bank is considered to be located at the place where its relevant branch is considered to be located under this subsection.

405.116(3) (3) Except as otherwise provided in this subsection, the liability of an issuer, nominated person, or adviser is governed by any rules of custom or practice, such as the Uniform Customs and Practice for Documentary Credits, to which the letter of credit, confirmation, or other undertaking is expressly made subject. If this chapter would govern the liability of an issuer, nominated person, or adviser under sub. (1) or (2), if the relevant undertaking incorporates rules of custom or practice, and if there is conflict between this chapter and those rules as applied to that undertaking, those rules govern except to the extent of any conflict with the nonvariable provisions specified in s. 405.103 (3).

405.116(4) (4) If there is conflict between this chapter and ch. 403, 404, 409, or 410, this chapter governs.

405.116(5) (5) The forum for settling disputes arising out of an undertaking within this chapter may be chosen in the manner and with the binding effect that governing law may be chosen in accordance with sub. (1).

405.116 History History: 2005 a. 213.



405.117 Subrogation of issuer, applicant, and nominated person.

405.117  Subrogation of issuer, applicant, and nominated person.

405.117(1)(1) An issuer that honors a beneficiary's presentation is subrogated to the rights of the beneficiary to the same extent as if the issuer were a secondary obligor of the underlying obligation owed to the beneficiary and of the applicant to the same extent as if the issuer were the secondary obligor of the underlying obligation owed to the applicant.

405.117(2) (2) An applicant that reimburses an issuer is subrogated to the rights of the issuer against any beneficiary, presenter, or nominated person to the same extent as if the applicant were the secondary obligor of the obligations owed to the issuer and has the rights of subrogation of the issuer to the rights of the beneficiary stated in sub. (1).

405.117(3) (3) A nominated person who pays or gives value against a draft or demand presented under a letter of credit is subrogated to the rights of all of the following:

405.117(3)(a) (a) The issuer against the applicant to the same extent as if the nominated person were a secondary obligor of the obligation owed to the issuer by the applicant.

405.117(3)(b) (b) The beneficiary to the same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the beneficiary.

405.117(3)(c) (c) The applicant to same extent as if the nominated person were a secondary obligor of the underlying obligation owed to the applicant.

405.117(4) (4) Notwithstanding any agreement or term to the contrary, the rights of subrogation stated in subs. (1) and (2) do not arise until the issuer honors the letter of credit or otherwise pays and the rights in sub. (3) do not arise until the nominated person pays or otherwise gives value. Until then, the issuer, nominated person, and the applicant do not derive under this section present or prospective rights forming the basis of a claim, defense, or excuse.

405.117 History History: 2005 a. 213.



405.118 Security interest of issuer or nominated person.

405.118  Security interest of issuer or nominated person.

405.118(1)(1) An issuer or nominated person has a security interest in a document presented under a letter of credit to the extent that the issuer or nominated person honors or gives value for the presentation.

405.118(2) (2) So long as and to the extent that an issuer or nominated person has not been reimbursed or has not otherwise recovered the value given with respect to a security interest in a document under sub. (1), the security interest continues and is subject to ch. 409, but:

405.118(2)(a) (a) A security agreement is not necessary to make the security interest enforceable under s. 409.203 (2) (c);

405.118(2)(b) (b) If the document is presented in a medium other than a written or other tangible medium, the security interest is perfected; and

405.118(2)(c) (c) If the document is presented in a written or other tangible medium and is not a certificated security, a chattel paper, a document of title, an instrument, or a letter of credit, the security interest is perfected and has priority over a conflicting security interest in the document so long as the debtor does not have possession of the document.

405.118 History History: 2005 a. 213.






407. Uniform commercial code — documents of title.

407.101 Short title.

407.101  Short title. This chapter may be cited as uniform commercial code — documents of title.

407.101 History History: 2009 a. 322.



407.102 Definitions and index of definitions.

407.102  Definitions and index of definitions.

407.102(1) (1) In this chapter, unless the context otherwise requires:

407.102(1)(a) (a) "Bailee" means a person that by a warehouse receipt, bill of lading, or other document of title acknowledges possession of goods and contracts to deliver them.

407.102(1)(b) (b) "Carrier" means a person that issues a bill of lading.

407.102(1)(c) (c) "Consignee" means a person named in a bill of lading to which or to whose order the bill promises delivery.

407.102(1)(d) (d) "Consignor" means a person named in a bill of lading as the person from which the goods have been received for shipment.

407.102(1)(e) (e) "Delivery order" means a record that contains an order to deliver goods directed to a warehouse, carrier, or other person that in the ordinary course of business issues warehouse receipts or bills of lading.

407.102(1)(f) (f) "Good faith" means honesty in fact and the observance of reasonable commercial standards of fair dealing.

407.102(1)(g) (g) "Goods" means all things that are treated as movable for the purposes of a contract for storage or transportation.

407.102(1)(h) (h) "Issuer" means a bailee that issues a document of title or, in the case of an unaccepted delivery order, the person that orders the possessor of goods to deliver. The term includes a person for which an agent or employee purports to act in issuing a document if the agent or employee has real or apparent authority to issue documents, even if the issuer did not receive any goods, the goods were misdescribed, or in any other respect the agent or employee violated the issuer's instructions.

407.102(1)(i) (i) "Person entitled under the document" means the holder, in the case of a negotiable document of title, or the person to which delivery of the goods is to be made by the terms of, or pursuant to instructions in a record under, a nonnegotiable document of title.

407.102(1)(j) (j) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

407.102(1)(k) (k) "Shipper" means a person that enters into a contract of transportation with a carrier.

407.102(1)(L) (L) "Sign" means, with present intent to authenticate or adopt a record, any of the following:

407.102(1)(L)1. 1. To execute or adopt a tangible symbol.

407.102(1)(L)2. 2. To attach to or logically associate with the record an electronic sound, symbol, or process.

407.102(1)(m) (m) "Warehouse" means a person engaged in the business of storing goods for hire.

407.102(2) (2) Definitions in other chapters applying to this chapter and the sections in which they appear are:

407.102(2)(a) (a) "Contract for sale," s. 402.106.

407.102(2)(b) (b) "Lessee in ordinary course of business," s. 411.103.

407.102(2)(c) (c) "Receipt" of goods, s. 402.103.

407.102(3) (3) In addition, ch. 401 contains general definitions and principles of construction and interpretation applicable throughout this chapter.

407.102 History History: 2009 a. 322.



407.103 Relation of chapter to treaty or statute.

407.103  Relation of chapter to treaty or statute.

407.103(1)(1) This chapter is subject to any treaty or statute of the United States or a regulatory statute of this state to the extent the treaty, statute, or regulatory statute is applicable.

407.103(2) (2) This chapter does not repeal or modify any law prescribing the form or contents of a document of title or the services or facilities to be afforded by a bailee, or otherwise regulating a bailee's businesses in respects not specifically treated in this chapter. However, violation of such a law does not affect the status of a document of title that otherwise complies with the definition of a document of title.

407.103(3) (3) This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 USC 7001 to 7031, but does not modify, limit, or supersede section 101 (c) of that act, 15 USC 7001(c), or authorize electronic delivery of any of the notices described in section 103 (b) of that act, 15 USC 7003 (b).

407.103(4) (4) To the extent there is a conflict between subch. II of ch. 137 and this chapter, this chapter governs.

407.103 History History: 2009 a. 322.



407.104 Negotiable and nonnegotiable document of title.

407.104  Negotiable and nonnegotiable document of title.

407.104(1)(1) Except as provided in sub. (3), a document of title is negotiable if by its terms the goods are to be delivered to bearer or to the order of a named person.

407.104(2) (2) A document of title other than one described in sub. (1) is nonnegotiable. A bill of lading that states that the goods are consigned to a named person is not made negotiable by a provision that the goods are to be delivered only against an order in a record signed by the same or another named person.

407.104(3) (3) A document of title is nonnegotiable if, at the time it is issued, the document has a conspicuous legend, however expressed, that it is nonnegotiable.

407.104 History History: 2009 a. 322.



407.105 Reissuance in alternative medium.

407.105  Reissuance in alternative medium.

407.105(1) (1) Upon request of a person entitled under an electronic document of title, the issuer of the electronic document may issue a tangible document of title as a substitute for the electronic document if all of the following apply:

407.105(1)(a) (a) The person entitled under the electronic document surrenders control of the document to the issuer.

407.105(1)(b) (b) The tangible document when issued contains a statement that it is issued in substitution for the electronic document.

407.105(2) (2) Upon issuance of a tangible document of title in substitution for an electronic document of title in accordance with sub. (1), all of the following apply:

407.105(2)(a) (a) The electronic document ceases to have any effect or validity.

407.105(2)(b) (b) The person that procured issuance of the tangible document warrants to all subsequent persons entitled under the tangible document that the warrantor was a person entitled under the electronic document when the warrantor surrendered control of the electronic document to the issuer.

407.105(3) (3) Upon request of a person entitled under a tangible document of title, the issuer of the tangible document may issue an electronic document of title as a substitute for the tangible document if all of the following apply:

407.105(3)(a) (a) The person entitled under the tangible document surrenders possession of the document to the issuer.

407.105(3)(b) (b) The electronic document when issued contains a statement that it is issued in substitution for the tangible document.

407.105(4) (4) Upon issuance of the electronic document of title in substitution for a tangible document of title in accordance with sub. (3), all of the following apply:

407.105(4)(a) (a) The tangible document ceases to have any effect or validity.

407.105(4)(b) (b) The person that procured issuance of the electronic document warrants to all subsequent persons entitled under the electronic document that the warrantor was a person entitled under the tangible document when the warrantor surrendered possession of the tangible document to the issuer.

407.105 History History: 2009 a. 322.



407.106 Control of electronic document of title.

407.106  Control of electronic document of title.

407.106(1) (1) A person has control of an electronic document of title if a system employed for evidencing the transfer of interests in the electronic document reliably establishes that person as the person to which the electronic document was issued or transferred.

407.106(2) (2) A system satisfies sub. (1), and a person is deemed to have control of an electronic document of title, if the document is created, stored, and assigned in such a manner that satisfies all of the following:

407.106(2)(a) (a) A single authoritative copy of the document exists which is unique, identifiable, and, except as otherwise provided in pars. (d), (e), and (f), unalterable.

407.106(2)(b) (b) The authoritative copy identifies the person asserting control as one of the following:

407.106(2)(b)1. 1. The person to which the document was issued.

407.106(2)(b)2. 2. If the authoritative copy indicates that the document has been transferred, the person to which the document was most recently transferred.

407.106(2)(c) (c) The authoritative copy is communicated to and maintained by the person asserting control or its designated custodian.

407.106(2)(d) (d) Copies or amendments that add or change an identified assignee of the authoritative copy can be made only with the consent of the person asserting control.

407.106(2)(e) (e) Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy.

407.106(2)(f) (f) Any amendment of the authoritative copy is readily identifiable as authorized or unauthorized.

407.106 History History: 2009 a. 322.



407.201 Person that may issue a warehouse receipt; storage under bond.

407.201  Person that may issue a warehouse receipt; storage under bond.

407.201(1)(1) A warehouse receipt may be issued by any warehouse.

407.201(2) (2) If goods, including distilled spirits and agricultural commodities, are stored under a statute requiring a bond against withdrawal or a license for the issuance of receipts in the nature of warehouse receipts, a receipt issued for the goods is deemed to be a warehouse receipt even if issued by a person that is the owner of the goods and is not a warehouse.

407.201 History History: 2009 a. 322.



407.202 Form of warehouse receipt.

407.202  Form of warehouse receipt.

407.202(1) (1) A warehouse receipt need not be in any particular form.

407.202(2) (2) Unless a warehouse receipt provides for each of the following, the warehouse is liable for damages caused to a person injured by its omission:

407.202(2)(a) (a) The location of the warehouse facility where the goods are stored.

407.202(2)(b) (b) The date of issue of the receipt.

407.202(2)(c) (c) The unique identification code of the receipt.

407.202(2)(d) (d) A statement whether the goods received will be delivered to the bearer, to a named person, or to a named person or its order.

407.202(2)(e) (e) The rate of storage and handling charges, but if goods are stored under a field warehousing arrangement, a statement of that fact is sufficient on a nonnegotiable receipt.

407.202(2)(f) (f) A description of the goods or the packages containing them.

407.202(2)(g) (g) The signature of the warehouse or its agent.

407.202(2)(h) (h) If the receipt is issued for goods that the warehouse owns, either solely, jointly, or in common with others, the fact of that ownership.

407.202(2)(i) (i) A statement of the amount of advances made and of liabilities incurred for which the warehouse claims a lien or security interest, but if the precise amount of advances made or of liabilities incurred is, at the time of the issue of the receipt, unknown to the warehouse or to its agent that issued the receipt, a statement of the fact that advances have been made or liabilities incurred and the purpose of the advances or liabilities is sufficient.

407.202(3) (3) A warehouse may insert in its receipt any terms that are not contrary to chs. 401 to 411 and do not impair its obligation of delivery under s. 407.403 or its duty of care under s. 407.204. Any contrary provisions are ineffective.

407.202 History History: 2009 a. 322.



407.203 Liability for nonreceipt or misdescription.

407.203  Liability for nonreceipt or misdescription. A party to or purchaser for value in good faith of a document of title, other than a bill of lading, that relies upon the description of the goods in the document may recover from the issuer damages caused by the nonreceipt or misdescription of the goods, except to the extent that any of the following apply:

407.203(1) (1) The document conspicuously indicates that the issuer does not know whether all or part of the goods in fact were received or conform to the description, such as a case in which the description is in terms of marks or labels or kind, quantity, or condition, or the receipt or description is qualified by "contents, condition, and quality unknown," "said to contain," or words of similar import, if the indication is true.

407.203(2) (2) The party or purchaser otherwise has notice of the nonreceipt or misdescription.

407.203 History History: 2009 a. 322.



407.204 Duty of care; contractual limitation of warehouse's liability.

407.204  Duty of care; contractual limitation of warehouse's liability.

407.204(1)(1) A warehouse is liable for damages for loss of or injury to the goods caused by its failure to exercise care with regard to the goods that a reasonably careful person would exercise under similar circumstances. However, unless otherwise agreed, the warehouse is not liable for damages that could not have been avoided by the exercise of that care.

407.204(2) (2) Damages may be limited by a term in the warehouse receipt or storage agreement limiting the amount of liability in case of loss or damage beyond which the warehouse is not liable. Such a limitation is not effective with respect to the warehouse's liability for conversion to its own use. The warehouse's liability, on request of the bailor in a record at the time of signing such storage agreement or within a reasonable time after receipt of the warehouse receipt, may be increased on part or all of the goods covered by the storage agreement or the warehouse receipt. In this event, increased rates may be charged based on an increased valuation of the goods.

407.204(3) (3) Reasonable provisions as to the time and manner of presenting claims and commencing actions based on the bailment may be included in the warehouse receipt or storage agreement.

407.204 History History: 2009 a. 322.



407.205 Title under warehouse receipt defeated in certain cases.

407.205  Title under warehouse receipt defeated in certain cases. A buyer in ordinary course of business of fungible goods sold and delivered by a warehouse that is also in the business of buying and selling such goods takes the goods free of any claim under a warehouse receipt even if the receipt is negotiable and has been duly negotiated.

407.205 History History: 2009 a. 322.



407.206 Termination of storage at warehouse's option.

407.206  Termination of storage at warehouse's option.

407.206(1)(1) A warehouse, by giving notice to the person on whose account the goods are held and any other person known to claim an interest in the goods, may require payment of any charges and removal of the goods from the warehouse at the termination of the period of storage fixed by the document of title or, if a period is not fixed, within a stated period not less than 30 days after the warehouse gives notice. If the goods are not removed before the date specified in the notice, the warehouse may sell them pursuant to s. 407.210.

407.206(2) (2) If a warehouse in good faith believes that goods are about to deteriorate or decline in value to less than the amount of its lien within the time provided in sub. (1) and s. 407.210, the warehouse may specify in the notice given under sub. (1) any reasonable shorter time for removal of the goods and, if the goods are not removed, may sell them at public sale held not less than one week after a single advertisement or posting.

407.206(3) (3) If, as a result of a quality or condition of the goods of which the warehouse did not have notice at the time of deposit, the goods are a hazard to other property, the warehouse facilities, or other persons, the warehouse may sell the goods at public or private sale without advertisement or posting on reasonable notification to all persons known to claim an interest in the goods. If the warehouse, after a reasonable effort, is unable to sell the goods, it may dispose of them in any lawful manner and does not incur liability by reason of that disposition.

407.206(4) (4) A warehouse shall deliver the goods to any person entitled to them under this chapter upon due demand made at any time before sale or other disposition under this section.

407.206(5) (5) A warehouse may satisfy its lien from the proceeds of any sale or disposition under this section but shall hold the balance for delivery on the demand of any person to which the warehouse would have been bound to deliver the goods.

407.206 History History: 2009 a. 322.



407.207 Goods must be kept separate; fungible goods.

407.207  Goods must be kept separate; fungible goods.

407.207(1)(1) Unless the warehouse receipt provides otherwise, a warehouse shall keep separate the goods covered by each receipt so as to permit at all times identification and delivery of those goods. However, different lots of fungible goods may be commingled.

407.207(2) (2) If different lots of fungible goods are commingled, the goods are owned in common by the persons entitled thereto and the warehouse is severally liable to each owner for that owner's share. If, because of overissue, a mass of fungible goods is insufficient to meet all the receipts the warehouse has issued against it, the persons entitled include all holders to which overissued receipts have been duly negotiated.

407.207 History History: 2009 a. 322.



407.208 Altered warehouse receipts.

407.208  Altered warehouse receipts. If a blank in a negotiable tangible warehouse receipt has been filled in without authority, a good faith purchaser for value and without notice of the lack of authority may treat the insertion as authorized. Any other unauthorized alteration leaves any tangible or electronic warehouse receipt enforceable against the issuer according to its original tenor.

407.208 History History: 2009 a. 322.



407.209 Lien of warehouse.

407.209  Lien of warehouse.

407.209(1)(1) A warehouse has a lien against the bailor on the goods covered by a warehouse receipt or storage agreement or on the proceeds thereof in its possession for charges for storage or transportation, including demurrage and terminal charges, insurance, labor, or other charges, present or future, in relation to the goods, and for expenses necessary for preservation of the goods or reasonably incurred in their sale pursuant to law. If the person on whose account the goods are held is liable for similar charges or expenses in relation to other goods whenever deposited, and it is stated in the warehouse receipt or storage agreement that a lien is claimed for charges and expenses in relation to other goods, the warehouse also has a lien against the goods covered by the warehouse receipt or storage agreement or on the proceeds thereof in its possession for those charges and expenses, whether or not the other goods have been delivered by the warehouse. However, as against a person to which a negotiable warehouse receipt is duly negotiated, a warehouse's lien is limited to charges in an amount or at a rate specified in the warehouse receipt or, if no charges are so specified, to a reasonable charge for storage of the specific goods covered by the receipt subsequent to the date of the receipt.

407.209(2) (2) The warehouse may also reserve a security interest under ch. 409 against the bailor for the maximum amount specified on the receipt for charges other than those specified in sub. (1), such as for money advanced and interest. A security interest is governed by ch. 409.

407.209(3) (3) A warehouse's lien for charges and expenses under sub. (1) or a security interest under sub. (2) is also effective against any person that so entrusted the bailor with possession of the goods that a pledge of them by the bailor to a good faith purchaser for value would have been valid. However, the lien or security interest is not effective against a person that before issuance of a document of title had a legal interest or a perfected security interest in the goods and that did not do any of the following:

407.209(3)(a) (a) Deliver or entrust the goods or any document covering the goods to the bailor or the bailor's nominee with actual or apparent authority to ship, store, or sell; or with power to obtain delivery under s. 407.403; or with power of disposition under s. 402.403, 409.320, 409.321 (3), 411.304 (2), or 411.305 (2), or other statute or rule of law.

407.209(3)(b) (b) Acquiesce in the procurement by the bailor or its nominee of any document.

407.209(4) (4) A warehouse's lien on household goods for charges and expenses in relation to the goods under sub. (1) is also effective against all persons if the depositor was the legal possessor of the goods at the time of deposit. In this subsection, "household goods" means furniture, furnishings, or personal effects used by the depositor in a dwelling.

407.209(5) (5) A warehouse loses its lien on any goods that it voluntarily delivers or unjustifiably refuses to deliver.

407.209 History History: 2009 a. 322.



407.210 Enforcement of warehouse's lien.

407.210  Enforcement of warehouse's lien.

407.210(1) (1) Except as otherwise provided in sub. (2), a warehouse's lien may be enforced by public or private sale of the goods, in bulk or in packages, at any time or place and on any terms that are commercially reasonable, after notifying all persons known to claim an interest in the goods. The notification must include a statement of the amount due, the nature of the proposed sale, and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a different method from that selected by the warehouse is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. The warehouse has sold in a commercially reasonable manner if the warehouse sells the goods in the usual manner in any recognized market therefor, sells at the price current in that market at the time of the sale, or has otherwise sold in conformity with commercially reasonable practices among dealers in the type of goods sold. A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable, except in cases covered by the preceding sentence.

407.210(2) (2) A warehouse's lien on goods, other than goods stored by a merchant in the course of its business, may be enforced only if all of the following requirements are satisfied:

407.210(2)(a) (a) All persons known to claim an interest in the goods must be notified.

407.210(2)(b) (b) The notification must include an itemized statement of the claim, a description of the goods subject to the lien, a demand for payment within a specified time not less than 10 days after receipt of the notification, and a conspicuous statement that unless the claim is paid within that time the goods will be advertised for sale and sold by auction at a specified time and place.

407.210(2)(c) (c) The sale must conform to the terms of the notification.

407.210(2)(d) (d) The sale must be held at the nearest suitable place to where the goods are held or stored.

407.210(2)(e) (e) After the expiration of the time given in the notification, an advertisement of the sale must be published once a week for 2 weeks consecutively in a newspaper of general circulation where the sale is to be held. The advertisement must include a description of the goods, the name of the person on whose account the goods are being held, and the time and place of the sale. The sale must take place at least 15 days after the first publication. If there is no newspaper of general circulation where the sale is to be held, the advertisement must be posted at least 10 days before the sale in not less than 6 conspicuous places in the neighborhood of the proposed sale.

407.210(3) (3) Before any sale pursuant to this section, any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred in complying with this section. In that event, the goods may not be sold but must be retained by the warehouse subject to the terms of the receipt and this chapter.

407.210(4) (4) A warehouse may buy at any public sale held pursuant to this section.

407.210(5) (5) A purchaser in good faith of goods sold to enforce a warehouse's lien takes the goods free of any rights of persons against which the lien was valid, despite the warehouse's noncompliance with this section.

407.210(6) (6) A warehouse may satisfy its lien from the proceeds of any sale pursuant to this section but shall hold the balance, if any, for delivery on demand to any person to which the warehouse would have been bound to deliver the goods.

407.210(7) (7) The rights provided by this section are in addition to all other rights allowed by law to a creditor against a debtor.

407.210(8) (8) If a lien is on goods stored by a merchant in the course of its business, the lien may be enforced in accordance with sub. (1) or (2).

407.210(9) (9) A warehouse is liable for damages caused by failure to comply with the requirements for sale under this section and, in case of willful violation, is liable for conversion.

407.210 History History: 2009 a. 322.



407.301 Liability for nonreceipt or misdescription; "said to contain"; "shipper's load and count"; improper handling.

407.301  Liability for nonreceipt or misdescription; "said to contain"; "shipper's load and count"; improper handling.

407.301(1)(1) A consignee of a nonnegotiable bill of lading which has given value in good faith, or a holder to which a negotiable bill has been duly negotiated, relying upon the description of the goods in the bill or upon the date shown in the bill, may recover from the issuer damages caused by the misdating of the bill or the nonreceipt or misdescription of the goods, except to the extent that the document of title indicates that the issuer does not know whether any part or all of the goods in fact were received or conform to the description, such as in a case in which the description is in terms of marks or labels or kind, quantity, or condition or the receipt or description is qualified by "contents or condition of contents of packages unknown," "said to contain," "shipper's weight, load, and count," or words of similar import, if that indication is true.

407.301(2) (2) If goods are loaded by the issuer of the bill of lading, the issuer shall count the packages of goods if shipped in packages and ascertain the kind and quantity if shipped in bulk and words such as "shipper's weight, load, and count," or words of similar import indicating that the description was made by the shipper are ineffective except as to goods concealed by packages.

407.301(3) (3) If bulk goods are loaded by a shipper that makes available to the issuer of the bill of lading adequate facilities for weighing those goods, the issuer shall ascertain the kind and quantity within a reasonable time after receiving the shipper's request in a record to do so. In that case, "shipper's weight" or words of similar import are ineffective.

407.301(4) (4) The issuer, by including in the bill of lading the words "shipper's weight, load, and count," or words of similar import, may indicate that the goods were loaded by the shipper, and, if that statement is true, the issuer is not liable for damages caused by the improper loading. However, omission of such words does not imply liability for damages caused by improper loading.

407.301(5) (5) A shipper guarantees to the issuer the accuracy at the time of shipment of the description, marks, labels, number, kind, quantity, condition, and weight, as furnished by the shipper, and the shipper shall indemnify the issuer against damage caused by inaccuracies in those particulars. This right of the issuer to that indemnity does not limit its responsibility or liability under the contract of carriage to any person other than the shipper.

407.301 History History: 2009 a. 322.



407.302 Through bills of lading and similar documents of title.

407.302  Through bills of lading and similar documents of title.

407.302(1)(1) The issuer of a through bill of lading or other document of title embodying an undertaking to be performed in part by a person acting as its agent or by a performing carrier is liable to any person entitled to recover on the document for any breach by the other person or the performing carrier of its obligation under the document. However, to the extent that the bill covers an undertaking to be performed overseas or in territory not contiguous to the continental United States or an undertaking including matters other than transportation, this liability for breach by the other person or the performing carrier may be varied by agreement of the parties.

407.302(2) (2) If goods covered by a through bill of lading or other document of title embodying an undertaking to be performed in part by a person other than the issuer are received by that person, the person is subject, with respect to its own performance while the goods are in its possession, to the obligation of the issuer. The person's obligation is discharged by delivery of the goods to another person pursuant to the document and does not include liability for breach by any other person or by the issuer.

407.302(3) (3) The issuer of a through bill of lading or other document of title described in sub. (1) is entitled to recover from the performing carrier, or other person in possession of the goods when the breach of the obligation under the document occurred, all of the following:

407.302(3)(a) (a) The amount it may be required to pay to any person entitled to recover on the document for the breach, as may be evidenced by any receipt, judgment, or transcript of judgment.

407.302(3)(b) (b) The amount of any expense reasonably incurred by the issuer in defending any action commenced by any person entitled to recover on the document for the breach.

407.302 History History: 2009 a. 322.



407.303 Diversion; reconsignment; change of instructions.

407.303  Diversion; reconsignment; change of instructions.

407.303(1)(1) Unless the bill of lading otherwise provides, a carrier may deliver the goods to a person or destination other than that stated in the bill or may otherwise dispose of the goods, without liability for misdelivery, on instructions from any of the following:

407.303(1)(a) (a) The holder of a negotiable bill.

407.303(1)(b) (b) The consignor on a nonnegotiable bill even if the consignee has given contrary instructions.

407.303(1)(c) (c) The consignee on a nonnegotiable bill in the absence of contrary instructions from the consignor, if the goods have arrived at the billed destination or if the consignee is in possession of the tangible bill or in control of the electronic bill.

407.303(1)(d) (d) The consignee on a nonnegotiable bill, if the consignee is entitled as against the consignor to dispose of the goods.

407.303(2) (2) Unless instructions described in sub. (1) are included in a negotiable bill of lading, a person to which the bill is duly negotiated may hold the bailee according to the original terms.

407.303 History History: 2009 a. 322.



407.304 Tangible bills of lading in a set.

407.304  Tangible bills of lading in a set.

407.304(1) (1) Except as customary in international transportation, a tangible bill of lading may not be issued in a set of parts. The issuer is liable for damages caused by violation of this subsection.

407.304(2) (2) If a tangible bill of lading is lawfully issued in a set of parts, each of which contains an identification code and is expressed to be valid only if the goods have not been delivered against any other part, the whole of the parts constitutes one bill.

407.304(3) (3) If a tangible negotiable bill of lading is lawfully issued in a set of parts and different parts are negotiated to different persons, the title of the holder to which the first due negotiation is made prevails as to both the document of title and the goods even if any later holder may have received the goods from the carrier in good faith and discharged the carrier's obligation by surrendering its part.

407.304(4) (4) A person that negotiates or transfers a single part of a tangible bill of lading issued in a set is liable to holders of that part as if it were the whole set.

407.304(5) (5) The bailee is obliged to deliver in accordance with subch. IV against the first presented part of a tangible bill of lading lawfully issued in a set. Delivery in this manner discharges the bailee's obligation on the whole bill.

407.304 History History: 2009 a. 322.



407.305 Destination bills.

407.305  Destination bills.

407.305(1)(1) Instead of issuing a bill of lading to the consignor at the place of shipment, a carrier, at the request of the consignor, may procure the bill to be issued at destination or at any other place designated in the request.

407.305(2) (2) Upon request of any person entitled as against a carrier to control the goods while in transit and on surrender of possession or control of any outstanding bill of lading or other receipt covering the goods, the issuer, subject to s. 407.105, may procure a substitute bill to be issued at any place designated in the request.

407.305 History History: 2009 a. 322.



407.306 Altered bills of lading.

407.306  Altered bills of lading. An unauthorized alteration or filling in of a blank in a bill of lading leaves the bill enforceable according to its original tenor.

407.306 History History: 2009 a. 322.



407.307 Lien of carrier.

407.307  Lien of carrier.

407.307(1)(1) A carrier has a lien on the goods covered by a bill of lading or on the proceeds thereof in its possession for charges after the date of the carrier's receipt of the goods for storage or transportation, including demurrage and terminal charges, and for expenses necessary for preservation of the goods incident to their transportation or reasonably incurred in their sale pursuant to law. However, against a purchaser for value of a negotiable bill of lading, a carrier's lien is limited to charges stated in the bill or the applicable tariffs or, if no charges are stated, a reasonable charge.

407.307(2) (2) A lien for charges and expenses under sub. (1) on goods that the carrier was required by law to receive for transportation is effective against the consignor or any person entitled to the goods unless the carrier had notice that the consignor lacked authority to subject the goods to those charges and expenses. Any other lien under sub. (1) is effective against the consignor and any person that permitted the bailor to have control or possession of the goods unless the carrier had notice that the bailor lacked authority.

407.307(3) (3) A carrier loses its lien on any goods that it voluntarily delivers or unjustifiably refuses to deliver.

407.307 History History: 2009 a. 322.



407.308 Enforcement of carrier's lien.

407.308  Enforcement of carrier's lien.

407.308(1) (1) A carrier's lien on goods may be enforced by public or private sale of the goods, in bulk or in packages, at any time or place and on any terms that are commercially reasonable, after notifying all persons known to claim an interest in the goods. The notification must include a statement of the amount due, the nature of the proposed sale, and the time and place of any public sale. The fact that a better price could have been obtained by a sale at a different time or in a different method from that selected by the carrier is not of itself sufficient to establish that the sale was not made in a commercially reasonable manner. The carrier has sold goods in a commercially reasonable manner if the carrier sells the goods in the usual manner in any recognized market therefor, sells at the price current in that market at the time of the sale, or has otherwise sold in conformity with commercially reasonable practices among dealers in the type of goods sold. A sale of more goods than apparently necessary to be offered to ensure satisfaction of the obligation is not commercially reasonable, except in cases covered by the preceding sentence.

407.308(2) (2) Before any sale pursuant to this section, any person claiming a right in the goods may pay the amount necessary to satisfy the lien and the reasonable expenses incurred in complying with this section. In that event, the goods may not be sold but must be retained by the carrier, subject to the terms of the bill of lading and this chapter.

407.308(3) (3) A carrier may buy at any public sale pursuant to this section.

407.308(4) (4) A purchaser in good faith of goods sold to enforce a carrier's lien takes the goods free of any rights of persons against which the lien was valid, despite the carrier's noncompliance with this section.

407.308(5) (5) A carrier may satisfy its lien from the proceeds of any sale pursuant to this section but shall hold the balance, if any, for delivery on demand to any person to which the carrier would have been bound to deliver the goods.

407.308(6) (6) The rights provided by this section are in addition to all other rights allowed by law to a creditor against a debtor.

407.308(7) (7) A carrier's lien may be enforced pursuant to either sub. (1) or the procedure set forth in s. 407.210 (2).

407.308(8) (8) A carrier is liable for damages caused by failure to comply with the requirements for sale under this section and, in case of willful violation, is liable for conversion.

407.308 History History: 2009 a. 322.



407.309 Duty of care; contractual limitation of carrier's liability.

407.309  Duty of care; contractual limitation of carrier's liability.

407.309(1)(1) A carrier that issues a bill of lading, whether negotiable or nonnegotiable, shall exercise the degree of care in relation to the goods which a reasonably careful person would exercise under similar circumstances. This subsection does not affect any statute, regulation, or rule of law that imposes liability upon a common carrier for damages not caused by its negligence.

407.309(2) (2) Damages may be limited by a term in the bill of lading or in a transportation agreement that the carrier's liability may not exceed a value stated in the bill or transportation agreement if the carrier's rates are dependent upon value and the consignor is afforded an opportunity to declare a higher value and the consignor is advised of the opportunity. However, such a limitation is not effective with respect to the carrier's liability for conversion to its own use.

407.309(3) (3) Reasonable provisions as to the time and manner of presenting claims and commencing actions based on the shipment may be included in a bill of lading or a transportation agreement.

407.309 History History: 2009 a. 322.



407.401 Irregularities in issue of receipt or bill or conduct of issuer.

407.401  Irregularities in issue of receipt or bill or conduct of issuer. The obligations imposed by this chapter on an issuer apply to a document of title even if any of the following are satisfied:

407.401(1) (1) The document does not comply with the requirements of this chapter or of any other statute, rule, or regulation regarding its issue, form, or content.

407.401(2) (2) The issuer violated laws regulating the conduct of its business.

407.401(3) (3) The goods covered by the document were owned by the bailee when the document was issued.

407.401(4) (4) The person issuing the document is not a warehouse but the document purports to be a warehouse receipt.

407.401 History History: 2009 a. 322.



407.402 Duplicate document of title; overissue.

407.402  Duplicate document of title; overissue. A duplicate or any other document of title purporting to cover goods already represented by an outstanding document of the same issuer does not confer any right in the goods, except as provided in the case of tangible bills of lading in a set of parts, overissue of documents for fungible goods, substitutes for lost, stolen, or destroyed documents, or substitute documents issued pursuant to s. 407.105. The issuer is liable for damages caused by its overissue or failure to identify a duplicate document by a conspicuous notation.

407.402 History History: 2009 a. 322.



407.403 Obligation of warehouse or carrier to deliver; excuse.

407.403  Obligation of warehouse or carrier to deliver; excuse.

407.403(1)(1) A bailee shall deliver the goods to a person entitled under a document of title if the person complies with subs. (2) and (3), unless and to the extent that the bailee establishes any of the following:

407.403(1)(a) (a) Delivery of the goods to a person whose receipt was rightful as against the claimant.

407.403(1)(b) (b) Damage to or delay, loss, or destruction of the goods for which the bailee is not liable.

407.403(1)(c) (c) Previous sale or other disposition of the goods in lawful enforcement of a lien or on a warehouse's lawful termination of storage.

407.403(1)(d) (d) The exercise by a seller of its right to stop delivery pursuant to s. 402.705 or by a lessor of its right to stop delivery pursuant to s. 411.526.

407.403(1)(e) (e) A diversion, reconsignment, or other disposition pursuant to s. 407.303.

407.403(1)(f) (f) Release, satisfaction, or any other fact affording a personal defense against the claimant.

407.403(1)(g) (g) Any other lawful excuse.

407.403(2) (2) A person claiming goods covered by a document of title shall satisfy the bailee's lien if the bailee so requests or the bailee is prohibited by law from delivering the goods until the charges are paid.

407.403(3) (3) Unless a person claiming the goods is one against which the document of title does not confer a right under s. 407.503 (1), all of the following apply:

407.403(3)(a) (a) The person claiming under a document shall surrender possession or control of any outstanding negotiable document covering the goods for cancellation or indication of partial deliveries.

407.403(3)(b) (b) The bailee shall cancel the document or conspicuously indicate in the document the partial delivery or be liable to any person to which the document is duly negotiated.

407.403 History History: 2009 a. 322.



407.404 No liability for good faith delivery pursuant to document of title.

407.404  No liability for good faith delivery pursuant to document of title. A bailee that in good faith has received goods and delivered or otherwise disposed of the goods according to the terms of a document of title or pursuant to this chapter is not liable for the goods even if any of the following apply:

407.404(1) (1) The person from which the bailee received the goods did not have authority to procure the document or to dispose of the goods.

407.404(2) (2) The person to which the bailee delivered the goods did not have authority to receive the goods.

407.404 History History: 2009 a. 322.



407.501 Form of negotiation and requirements of due negotiation.

407.501  Form of negotiation and requirements of due negotiation.

407.501(1)(1) The following rules apply to a negotiable tangible document of title:

407.501(1)(a) (a) If the document's original terms run to the order of a named person, the document is negotiated by the named person's endorsement and delivery. After the named person's endorsement in blank or to bearer, any person may negotiate the document by delivery alone.

407.501(1)(b) (b) If the document's original terms run to bearer, it is negotiated by delivery alone.

407.501(1)(c) (c) If the document's original terms run to the order of a named person and it is delivered to the named person, the effect is the same as if the document had been negotiated.

407.501(1)(d) (d) Negotiation of the document after it has been endorsed to a named person requires endorsement by the named person as well as delivery.

407.501(1)(e) (e) A document is duly negotiated if it is negotiated in the manner stated in this subsection to a holder that purchases it in good faith, without notice of any defense against or claim to it on the part of any person, and for value, unless it is established that the negotiation is not in the regular course of business or financing or involves receiving the document in settlement or payment of a monetary obligation.

407.501(2) (2) The following rules apply to a negotiable electronic document of title:

407.501(2)(a) (a) If the document's original terms run to the order of a named person or to bearer, the document is negotiated by delivery of the document to another person. Endorsement by the named person is not required to negotiate the document.

407.501(2)(b) (b) If the document's original terms run to the order of a named person and the named person has control of the document, the effect is the same as if the document had been negotiated.

407.501(2)(c) (c) A document is duly negotiated if it is negotiated in the manner stated in this subsection to a holder that purchases it in good faith, without notice of any defense against or claim to it on the part of any person, and for value, unless it is established that the negotiation is not in the regular course of business or financing or involves taking delivery of the document in settlement or payment of a monetary obligation.

407.501(3) (3) Endorsement of a nonnegotiable document of title neither makes it negotiable nor adds to the transferee's rights.

407.501(4) (4) The naming in a negotiable bill of lading of a person to be notified of the arrival of the goods does not limit the negotiability of the bill or constitute notice to a purchaser of the bill of any interest of that person in the goods.

407.501 History History: 2009 a. 322.



407.502 Rights acquired by due negotiation.

407.502  Rights acquired by due negotiation.

407.502(1) (1) Subject to ss. 407.205 and 407.503, a holder to which a negotiable document of title has been duly negotiated acquires thereby all of the following:

407.502(1)(a) (a) Title to the document.

407.502(1)(b) (b) Title to the goods.

407.502(1)(c) (c) All rights accruing under the law of agency or estoppel, including rights to goods delivered to the bailee after the document was issued.

407.502(1)(d) (d) The direct obligation of the issuer to hold or deliver the goods according to the terms of the document free of any defense or claim by the issuer except those arising under the terms of the document or under this chapter. In the case of a delivery order, the bailee's obligation accrues only upon the bailee's acceptance of the delivery order and the obligation acquired by the holder is that the issuer and any endorser will procure the acceptance of the bailee.

407.502(2) (2) Subject to s. 407.503, title and rights acquired by due negotiation are not defeated by any stoppage of the goods represented by the document of title or by surrender of the goods by the bailee and are not impaired even if any of the following apply:

407.502(2)(a) (a) The due negotiation or any prior due negotiation constituted a breach of duty.

407.502(2)(b) (b) Any person has been deprived of possession of a negotiable tangible document or control of a negotiable electronic document by misrepresentation, fraud, accident, mistake, duress, loss, theft, or conversion.

407.502(2)(c) (c) A previous sale or other transfer of the goods or document has been made to a 3rd person.

407.502 History History: 2009 a. 322.



407.503 Document of title to goods defeated in certain cases.

407.503  Document of title to goods defeated in certain cases.

407.503(1)(1) A document of title confers no right in goods against a person that before issuance of the document had a legal interest or a perfected security interest in the goods and that did not do any of the following:

407.503(1)(a) (a) Deliver or entrust the goods or any document covering the goods to the bailor or the bailor's nominee with actual or apparent authority to ship, store, or sell; with power to obtain delivery under s. 407.403; or with power of disposition under s. 402.403, 409.320, 409.321 (3), 411.304 (2), or 411.305 (2), or other statute or rule of law.

407.503(1)(b) (b) Acquiesce in the procurement by the bailor or its nominee of any document.

407.503(2) (2) Title to goods based upon an unaccepted delivery order is subject to the rights of any person to which a negotiable warehouse receipt or bill of lading covering the goods has been duly negotiated. That title may be defeated under s. 407.504 to the same extent as the rights of the issuer or a transferee from the issuer.

407.503(3) (3) Title to goods based upon a bill of lading issued to a freight forwarder is subject to the rights of any person to which a bill issued by the freight forwarder is duly negotiated. However, delivery by the carrier in accordance with subch. IV pursuant to its own bill of lading discharges the carrier's obligation to deliver.

407.503 History History: 2009 a. 322.



407.504 Rights acquired in absence of due negotiation; effect of diversion; stoppage of delivery.

407.504  Rights acquired in absence of due negotiation; effect of diversion; stoppage of delivery.

407.504(1) (1) A transferee of a document of title, whether negotiable or nonnegotiable, to which the document has been delivered but not duly negotiated, acquires the title and rights that its transferor had or had actual authority to convey.

407.504(2) (2) In the case of a nonnegotiable document of title, until but not after the bailee receives notice of the transfer, the rights of the transferee may be defeated by any of the following:

407.504(2)(a) (a) Those creditors of the transferor that could treat the transfer as void under s. 402.402 or 411.308.

407.504(2)(b) (b) A buyer from the transferor in ordinary course of business if the bailee has delivered the goods to the buyer or received notification of the buyer's rights.

407.504(2)(c) (c) A lessee from the transferor in ordinary course of business if the bailee has delivered the goods to the lessee or received notification of the lessee's rights.

407.504(2)(d) (d) As against the bailee, by good faith dealings of the bailee with the transferor.

407.504(3) (3) A diversion or other change of shipping instructions by the consignor in a nonnegotiable bill of lading which causes the bailee not to deliver the goods to the consignee defeats the consignee's title to the goods if the goods have been delivered to a buyer in ordinary course of business or a lessee in ordinary course of business and in any event defeats the consignee's rights against the bailee.

407.504(4) (4) Delivery of the goods pursuant to a nonnegotiable document of title may be stopped by a seller under s. 402.705 or a lessor under s. 411.526, subject to the requirements of due notification in those sections. A bailee honoring the seller's or lessor's instructions is entitled to be indemnified by the seller or lessor against any resulting loss or expense.

407.504 History History: 2009 a. 322.



407.505 Endorser not guarantor for other parties.

407.505  Endorser not guarantor for other parties. The endorsement of a tangible document of title issued by a bailee does not make the endorser liable for any default by the bailee or previous endorsers.

407.505 History History: 2009 a. 322.



407.506 Delivery without endorsement; right to compel endorsement.

407.506  Delivery without endorsement; right to compel endorsement. The transferee of a negotiable tangible document of title has a specifically enforceable right to have its transferor supply any necessary endorsement, but the transfer becomes a negotiation only as of the time the endorsement is supplied.

407.506 History History: 2009 a. 322.



407.507 Warranties on negotiation or delivery of document of title.

407.507  Warranties on negotiation or delivery of document of title. If a person negotiates or delivers a document of title for value, otherwise than as a mere intermediary under s. 407.508, unless otherwise agreed, the transferor warrants to its immediate purchaser only in addition to any warranty made in selling or leasing the goods that all of the following apply:

407.507(1) (1) The document is genuine.

407.507(2) (2) The transferor does not have knowledge of any fact that would impair the document's validity or worth.

407.507(3) (3) The negotiation or delivery is rightful and fully effective with respect to the title to the document and the goods it represents.

407.507 History History: 2009 a. 322.



407.508 Warranties of collecting bank as to documents of title.

407.508  Warranties of collecting bank as to documents of title. A collecting bank or other intermediary known to be entrusted with documents of title on behalf of another or with collection of a draft or other claim against delivery of documents warrants by the delivery of the documents only its own good faith and authority even if the collecting bank or other intermediary has purchased or made advances against the claim or draft to be collected.

407.508 History History: 2009 a. 322.



407.509 Adequate compliance with commercial contract.

407.509  Adequate compliance with commercial contract. Whether a document of title is adequate to fulfill the obligations of a contract for sale, a contract for lease, or the conditions of a letter of credit is determined by ch. 402, 405, or 411.

407.509 History History: 2009 a. 322.



407.601 Lost, stolen, or destroyed documents of title.

407.601  Lost, stolen, or destroyed documents of title.

407.601(1)(1) If a document of title is lost, stolen, or destroyed, a court may order delivery of the goods or issuance of a substitute document and the bailee may without liability to any person comply with the order. If the document was negotiable, a court may not order delivery of the goods or issuance of a substitute document without the claimant's posting security unless it finds that any person that may suffer loss as a result of nonsurrender of possession or control of the document is adequately protected against the loss. If the document was nonnegotiable, the court may require security. The court may also order payment of the bailee's reasonable costs and attorney fees in any action under this subsection.

407.601(2) (2) A bailee that without court order delivers goods to a person claiming under a missing negotiable document of title is liable to any person injured thereby. If the delivery is not in good faith, the bailee is liable for conversion. Delivery in good faith is not conversion if the claimant posts security with the bailee in an amount at least double the value of the goods at the time of posting to indemnify any person injured by the delivery which files a notice of claim within one year after the delivery.

407.601 History History: 2009 a. 322.



407.602 Attachment of goods covered by negotiable document of title.

407.602  Attachment of goods covered by negotiable document of title. Unless a document of title was originally issued upon delivery of the goods by a person that did not have power to dispose of them, a lien does not attach by virtue of any judicial process to goods in the possession of a bailee for which a negotiable document of title is outstanding unless possession or control of the document is first surrendered to the bailee or the document's negotiation is enjoined. The bailee may not be compelled to deliver the goods pursuant to process until possession or control of the document is surrendered to the bailee or to the court. A purchaser of the document for value without notice of the process or injunction takes free of the lien imposed by judicial process.

407.602 History History: 2009 a. 322.



407.603 Conflicting claims; interpleader.

407.603  Conflicting claims; interpleader. If more than one person claims title to or possession of the goods, the bailee is excused from delivery until the bailee has a reasonable time to ascertain the validity of the adverse claims or to commence an action for interpleader. The bailee may assert an interpleader either in defending an action for nondelivery of the goods or by original action.

407.603 History History: 2009 a. 322.






408. Uniform commercial code — investment securities.

408.101 Short title.

408.101  Short title. This chapter may be cited as uniform commercial code — investment securities.

408.101 History History: 1997 a. 297.



408.102 Definitions.

408.102  Definitions.

408.102(1)(1) In this chapter:

408.102(1)(a) (a) "Adverse claim" means a claim that a claimant has a property interest in a financial asset and that it is a violation of the rights of the claimant for another person to hold, transfer or deal with the financial asset.

408.102(1)(b) (b) "Bearer form", as applied to a certificated security, means a form in which the security is payable to the bearer of the security certificate according to its terms but not by reason of an endorsement.

408.102(1)(c) (c) "Broker" means a person defined as a broker or dealer under the federal securities laws, but without excluding a bank acting in that capacity.

408.102(1)(d) (d) "Certificated security" means a security that is represented by a certificate.

408.102(1)(e) (e) "Clearing corporation" means:

408.102(1)(e)1. 1. A person that is registered as a "clearing agency" under the federal securities laws;

408.102(1)(e)2. 2. A federal reserve bank; or

408.102(1)(e)3. 3. Any other person that provides clearance or settlement services with respect to financial assets that would require it to register as a clearing agency under the federal securities laws but for an exclusion or exemption from the registration requirement, if its activities as a clearing corporation, including promulgation of rules, are subject to regulation by a federal or state governmental authority.

408.102(1)(f) (f) "Communicate" means to:

408.102(1)(f)1. 1. Send a signed writing; or

408.102(1)(f)2. 2. Transmit information by any mechanism agreed upon by the persons transmitting and receiving the information.

408.102(1)(fm) (fm) "Endorsement" means a signature that alone or accompanied by other words is made on a security certificate in registered form or on a separate document for the purpose of assigning, transferring or redeeming the security or granting a power to assign, transfer or redeem it.

408.102(1)(g) (g) "Entitlement holder" means a person identified in the records of a securities intermediary as the person having a security entitlement against the securities intermediary. If a person acquires a security entitlement by virtue of s. 408.501 (2) (b) or (c), that person is the entitlement holder.

408.102(1)(h) (h) "Entitlement order" means a notification communicated to a securities intermediary directing transfer or redemption of a financial asset to which the entitlement holder has a security entitlement.

408.102(1)(i) (i)

408.102(1)(i)1.1. "Financial asset", except as otherwise provided in s. 408.103, means:

408.102(1)(i)1.a. a. A security;

408.102(1)(i)1.b. b. An obligation of a person or a share, participation, or other interest in a person or in property or an enterprise of a person, which is, or is of a type, dealt in or traded on financial markets, or which is recognized in any area in which it is issued or dealt in as a medium for investment; or

408.102(1)(i)1.c. c. Any property that is held by a securities intermediary for another person in a securities account if the securities intermediary has expressly agreed with the other person that the property is to be treated as a financial asset under this chapter.

408.102(1)(i)2. 2. As context requires, "financial asset" means either the interest itself or the means by which a person's claim to it is evidenced, including a certificated or uncertificated security, a security certificate or a security entitlement.

408.102(1)(j) (j) "Good faith", for purposes of the obligation of good faith in the performance or enforcement of contracts or duties within this chapter, means honesty in fact and the observance of reasonable commercial standards of fair dealing.

408.102(1)(L) (L) "Instruction" means a notification communicated to the issuer of an uncertificated security which directs that the transfer of the security be registered or that the security be redeemed.

408.102(1)(m) (m) "Registered form", as applied to a certificated security, means a form in which:

408.102(1)(m)1. 1. The security certificate specifies a person entitled to the security; and

408.102(1)(m)2. 2. A transfer of the security may be registered upon books maintained for that purpose by or on behalf of the issuer, or the security certificate so states.

408.102(1)(n) (n) "Securities intermediary" means:

408.102(1)(n)1. 1. A clearing corporation; or

408.102(1)(n)2. 2. A person, including a bank or broker, that in the ordinary course of its business maintains securities accounts for others and is acting in that capacity.

408.102(1)(o) (o) "Security", except as otherwise provided in s. 408.103, means an obligation of an issuer or a share, participation or other interest in an issuer or in property or an enterprise of an issuer:

408.102(1)(o)1. 1. Which is represented by a security certificate in bearer or registered form, or the transfer of which may be registered upon books maintained for that purpose by or on behalf of the issuer;

408.102(1)(o)2. 2. Which is one of a class or series or by its terms is divisible into a class or series of shares, participations, interests or obligations; and

408.102(1)(o)3. 3. Which:

408.102(1)(o)3.a. a. Is, or is of a type, dealt in or traded on securities exchanges or securities markets; or

408.102(1)(o)3.b. b. Is a medium for investment and by its terms expressly provides that it is a security governed by this chapter.

408.102(1)(p) (p) "Security certificate" means a certificate representing a security.

408.102(1)(q) (q) "Security entitlement" means the rights and property interest of an entitlement holder with respect to a financial asset specified in subch. V.

408.102(1)(r) (r) "Uncertificated security" means a security that is not represented by a certificate.

408.102(2) (2) Other definitions applying to this chapter and the sections in which they appear are:

408.102(2)(a) (a) "Appropriate person" — s. 408.107 (1).

408.102(2)(b) (b) "Control" — s. 408.106.

408.102(2)(c) (c) "Delivery" — s. 408.301.

408.102(2)(d) (d) "Investment company security" — s. 408.103 (2).

408.102(2)(e) (e) "Issuer" — s. 408.201.

408.102(2)(f) (f) "Overissue" — s. 408.210 (1).

408.102(2)(g) (g) "Protected purchaser" — s. 408.303 (1).

408.102(2)(h) (h) "Securities account" — s. 408.501 (1).

408.102(3) (3) In addition, ch. 401 contains general definitions and principles of construction and interpretation applicable throughout this chapter.

408.102(4) (4) The characterization of a person, business or transaction for purposes of this chapter does not determine the characterization of the person, business or transaction for purposes of any other law, regulation or rule.

408.102 History History: 1997 a. 297.



408.103 Rules for determining whether certain obligations and interests are securities or financial assets.

408.103  Rules for determining whether certain obligations and interests are securities or financial assets.

408.103(1)(1) A share or similar equity interest issued by a corporation, business trust, joint stock company or similar entity is a security.

408.103(2) (2) An "investment company security" is a security. In this chapter, "investment company security" means a share or similar equity interest issued by an entity that is registered as an investment company under the federal investment company laws, an interest in a unit investment trust that is so registered, or a face-amount certificate issued by a face-amount certificate company that is so registered. "Investment company security" does not include an insurance policy or endowment policy or annuity contract issued by an insurance company.

408.103(3) (3) An interest in a partnership or limited liability company is not a security unless it is dealt in or traded on securities exchanges or in securities markets, its terms expressly provide that it is a security governed by this chapter or it is an investment company security. However, an interest in a partnership or limited liability company is a financial asset if it is held in a securities account.

408.103(4) (4) A writing that is a security certificate is governed by this chapter and not by ch. 403, even though it also meets the requirements of that chapter. However, a negotiable instrument governed by ch. 403 is a financial asset if it is held in a securities account.

408.103(5) (5) An option or similar obligation issued by a clearing corporation to its participants is not a security, but is a financial asset.

408.103(6) (6) A commodity contract, as defined in s. 409.102 (1) (dm), is not a security or a financial asset.

408.103(7) (7) A document of title, as defined in s. 401.201 (2) (i), is not a financial asset unless s. 408.102 (1) (i) 1. c. applies.

408.103 History History: 1997 a. 297; 2001 a. 10; 2009 a. 322; 2011 a. 257.



408.104 Acquisition of security or financial asset or interest therein.

408.104  Acquisition of security or financial asset or interest therein.

408.104(1)(1) A person acquires a security or an interest therein, under this chapter, if:

408.104(1)(a) (a) The person is a purchaser to whom a security is delivered pursuant to s. 408.301; or

408.104(1)(b) (b) The person acquires a security entitlement to the security pursuant to s. 408.501.

408.104(2) (2) A person acquires a financial asset, other than a security, or an interest therein, under this chapter, if the person acquires a security entitlement to the financial asset.

408.104(3) (3) A person who acquires a security entitlement to a security or other financial asset has the rights specified in subch. V, but is a purchaser of any security, security entitlement or other financial asset held by the securities intermediary only to the extent provided in s. 408.503.

408.104(4) (4) Unless the context shows that a different meaning is intended, a person who is required by other law, regulation, rule or agreement to transfer, deliver, present, surrender, exchange or otherwise put in the possession of another person a security or financial asset satisfies that requirement by causing the other person to acquire an interest in the security or financial asset pursuant to sub. (1) or (2).

408.104 History History: 1997 a. 297.



408.105 Notice of adverse claim.

408.105  Notice of adverse claim.

408.105(1) (1) A person has notice of an adverse claim if:

408.105(1)(a) (a) The person knows of the adverse claim;

408.105(1)(b) (b) The person is aware of facts sufficient to indicate that there is a significant probability that the adverse claim exists and deliberately avoids information that would establish the existence of the adverse claim; or

408.105(1)(c) (c) The person has a duty, imposed by statute or regulation, to investigate whether an adverse claim exists, and the investigation so required would establish the existence of the adverse claim.

408.105(2) (2) Having knowledge that a financial asset or interest therein is or has been transferred by a representative imposes no duty of inquiry into the rightfulness of a transaction and is not notice of an adverse claim. However, a person who knows that a representative has transferred a financial asset or interest therein in a transaction that is, or whose proceeds are being used, for the individual benefit of the representative or otherwise in breach of duty has notice of an adverse claim.

408.105(3) (3) An act or event that creates a right to immediate performance of the principal obligation represented by a security certificate or sets a date on or after which the certificate is to be presented or surrendered for redemption or exchange does not itself constitute notice of an adverse claim except in the case of a transfer more than:

408.105(3)(a) (a) One year after a date set for presentment or surrender for redemption or exchange; or

408.105(3)(b) (b) Six months after a date set for payment of money against presentation or surrender of the certificate, if money was available for payment on that date.

408.105(4) (4) A purchaser of a certificated security has notice of an adverse claim if the security certificate:

408.105(4)(a) (a) Whether in bearer or registered form, has been endorsed "for collection" or "for surrender" or for some other purpose not involving transfer; or

408.105(4)(b) (b) Is in bearer form and has on it an unambiguous statement that it is the property of a person other than the transferor, but the mere writing of a name on the certificate is not such a statement.

408.105(5) (5) Filing of a financing statement under ch. 409 is not notice of an adverse claim to a financial asset.

408.105 History History: 1997 a. 297.



408.106 Control.

408.106  Control.

408.106(1)(1) A purchaser has "control" of a certificated security in bearer form if the certificated security is delivered to the purchaser.

408.106(2) (2) A purchaser has "control" of a certificated security in registered form if the certificated security is delivered to the purchaser and:

408.106(2)(a) (a) The certificate is endorsed to the purchaser or in blank by an effective endorsement; or

408.106(2)(b) (b) The certificate is registered in the name of the purchaser, upon original issue or registration of transfer by the issuer.

408.106(3) (3) A purchaser has "control" of an uncertificated security if:

408.106(3)(a) (a) The uncertificated security is delivered to the purchaser; or

408.106(3)(b) (b) The issuer has agreed that it will comply with instructions originated by the purchaser without further consent by the registered owner.

408.106(4) (4) A purchaser has "control" of a security entitlement if:

408.106(4)(a) (a) The purchaser becomes the entitlement holder;

408.106(4)(b) (b) The securities intermediary has agreed that it will comply with entitlement orders originated by the purchaser without further consent by the entitlement holder; or

408.106(4)(c) (c) Another person has control of the security entitlement on behalf of the purchaser or, having previously acquired control of the security entitlement, acknowledges that it has control on behalf of the purchaser.

408.106(5) (5) If an interest in a security entitlement is granted by the entitlement holder to the entitlement holder's own securities intermediary, the securities intermediary has control.

408.106(6) (6) A purchaser who has satisfied the requirements of sub. (3) or (4) has control even if the registered owner in the case of sub. (3) or the entitlement holder in the case of sub. (4) retains the right to make substitutions for the uncertificated security or security entitlement, to originate instructions or entitlement orders to the issuer or securities intermediary, or otherwise to deal with the uncertificated security or security entitlement.

408.106(7) (7) An issuer or a securities intermediary may not enter into an agreement of the kind described in sub. (3) (b) or (4) (b) without the consent of the registered owner or entitlement holder, but an issuer or a securities intermediary is not required to enter into such an agreement even though the registered owner or entitlement holder so directs. An issuer or securities intermediary that has entered into such an agreement is not required to confirm the existence of the agreement to another party unless requested to do so by the registered owner or entitlement holder.

408.106 History History: 1997 a. 297; 2001 a. 10.



408.107 Whether endorsement, instruction or entitlement order is effective.

408.107  Whether endorsement, instruction or entitlement order is effective.

408.107(1) (1) In this chapter, "appropriate person" means:

408.107(1)(a) (a) With respect to an endorsement, the person specified by a security certificate or by an effective special endorsement to be entitled to the security;

408.107(1)(b) (b) With respect to an instruction, the registered owner of an uncertificated security;

408.107(1)(c) (c) With respect to an entitlement order, the entitlement holder;

408.107(1)(d) (d) If the person designated in par. (a), (b) or (c) is deceased, the designated person's successor taking under other law or the designated person's personal representative acting for the estate of the decedent; or

408.107(1)(e) (e) If the person designated in par. (a), (b) or (c) lacks capacity, the designated person's guardian, conservator or other similar representative who has power under other law to transfer the security or financial asset.

408.107(2) (2) An endorsement, instruction or entitlement order is effective if:

408.107(2)(a) (a) It is made by the appropriate person;

408.107(2)(b) (b) It is made by a person who has power under the law of agency to transfer the security or financial asset on behalf of the appropriate person, including, in the case of an instruction or entitlement order, a person who has control under s. 408.106 (3) (b) or (4) (b); or

408.107(2)(c) (c) The appropriate person has ratified it or is otherwise precluded from asserting its ineffectiveness.

408.107(3) (3) An endorsement, instruction or entitlement order made by a representative is effective even if:

408.107(3)(a) (a) The representative has failed to comply with a controlling instrument or with the law of the state having jurisdiction of the representative relationship, including any law requiring the representative to obtain court approval of the transaction; or

408.107(3)(b) (b) The representative's action in making the endorsement, instruction or entitlement order or using the proceeds of the transaction is otherwise a breach of duty.

408.107(4) (4) If a security is registered in the name of or specially endorsed to a person described as a representative, or if a securities account is maintained in the name of a person described as a representative, an endorsement, instruction or entitlement order made by the person is effective even though the person is no longer serving in the described capacity.

408.107(5) (5) Effectiveness of an endorsement, instruction or entitlement order is determined as of the date the endorsement, instruction or entitlement order is made, and an endorsement, instruction or entitlement order does not become ineffective by reason of any later change of circumstances.

408.107 History History: 1997 a. 297.



408.108 Warranties in direct holding.

408.108  Warranties in direct holding.

408.108(1) (1) A person who transfers a certificated security to a purchaser for value warrants to the purchaser, and an endorser, if the transfer is by endorsement, warrants to any subsequent purchaser, that:

408.108(1)(a) (a) The certificate is genuine and has not been materially altered;

408.108(1)(b) (b) The transferor or endorser does not know of any fact that might impair the validity of the security;

408.108(1)(c) (c) There is no adverse claim to the security;

408.108(1)(d) (d) The transfer does not violate any restriction on transfer;

408.108(1)(e) (e) If the transfer is by endorsement, the endorsement is made by an appropriate person, or if the endorsement is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

408.108(1)(f) (f) The transfer is otherwise effective and rightful.

408.108(2) (2) A person who originates an instruction for registration of transfer of an uncertificated security to a purchaser for value warrants to the purchaser that:

408.108(2)(a) (a) The instruction is made by an appropriate person, or if the instruction is by an agent, the agent has actual authority to act on behalf of the appropriate person;

408.108(2)(b) (b) The security is valid;

408.108(2)(c) (c) There is no adverse claim to the security; and

408.108(2)(d) (d) At the time the instruction is presented to the issuer:

408.108(2)(d)1. 1. The purchaser will be entitled to the registration of transfer;

408.108(2)(d)2. 2. The transfer will be registered by the issuer free from all liens, security interests, restrictions and claims other than those specified in the instruction;

408.108(2)(d)3. 3. The transfer will not violate any restriction on transfer; and

408.108(2)(d)4. 4. The requested transfer will otherwise be effective and rightful.

408.108(3) (3) A person who transfers an uncertificated security to a purchaser for value and does not originate an instruction in connection with the transfer warrants that:

408.108(3)(a) (a) The uncertificated security is valid;

408.108(3)(b) (b) There is no adverse claim to the security;

408.108(3)(c) (c) The transfer does not violate any restriction on transfer; and

408.108(3)(d) (d) The transfer is otherwise effective and rightful.

408.108(4) (4) A person who endorses a security certificate warrants to the issuer that:

408.108(4)(a) (a) There is no adverse claim to the security; and

408.108(4)(b) (b) The endorsement is effective.

408.108(5) (5) A person who originates an instruction for registration of transfer of an uncertificated security warrants to the issuer that:

408.108(5)(a) (a) The instruction is effective; and

408.108(5)(b) (b) At the time the instruction is presented to the issuer the purchaser will be entitled to the registration of transfer.

408.108(6) (6) A person who presents a certificated security for registration of transfer or for payment or exchange warrants to the issuer that the person is entitled to the registration, payment or exchange, but a purchaser for value and without notice of adverse claims to whom transfer is registered warrants only that the person has no knowledge of any unauthorized signature in a necessary endorsement.

408.108(7) (7) If a person acts as agent of another in delivering a certificated security to a purchaser, the identity of the principal was known to the person to whom the certificate was delivered, and the certificate delivered by the agent was received by the agent from the principal or received by the agent from another person at the direction of the principal, the person delivering the security certificate warrants only that the delivering person has authority to act for the principal and does not know of any adverse claim to the certificated security.

408.108(8) (8) A secured party who redelivers a security certificate received, or after payment and on order of the debtor delivers the security certificate to another person, makes only the warranties of an agent under sub. (7).

408.108(9) (9) Except as otherwise provided in sub. (7), a broker acting for a customer makes to the issuer and a purchaser the warranties provided in subs. (1) to (6). A broker that delivers a security certificate to its customer, or causes its customer to be registered as the owner of an uncertificated security, makes to the customer the warranties provided in sub. (1) or (2), and has the rights and privileges of a purchaser under this section. The warranties of and in favor of the broker acting as an agent are in addition to applicable warranties given by and in favor of the customer.

408.108 History History: 1997 a. 297.



408.109 Warranties in indirect holding.

408.109  Warranties in indirect holding.

408.109(1) (1) A person who originates an entitlement order to a securities intermediary warrants to the securities intermediary that:

408.109(1)(a) (a) The entitlement order is made by an appropriate person, or if the entitlement order is by an agent, the agent has actual authority to act on behalf of the appropriate person; and

408.109(1)(b) (b) There is no adverse claim to the security entitlement.

408.109(2) (2) A person who delivers a security certificate to a securities intermediary for credit to a securities account or originates an instruction with respect to an uncertificated security directing that the uncertificated security be credited to a securities account makes to the securities intermediary the warranties specified in s. 408.108 (1) or (2).

408.109(3) (3) If a securities intermediary delivers a security certificate to its entitlement holder or causes its entitlement holder to be registered as the owner of an uncertificated security, the securities intermediary makes to the entitlement holder the warranties specified in s. 408.108 (1) or (2).

408.109 History History: 1997 a. 297.



408.110 Applicability; choice of law.

408.110  Applicability; choice of law.

408.110(1) (1) The local law of the issuer's jurisdiction, as specified in sub. (4), governs:

408.110(1)(a) (a) The validity of a security;

408.110(1)(b) (b) The rights and duties of the issuer with respect to registration of transfer;

408.110(1)(c) (c) The effectiveness of registration of transfer by the issuer;

408.110(1)(d) (d) Whether the issuer owes any duties to an adverse claimant to a security; and

408.110(1)(e) (e) Whether an adverse claim can be asserted against a person to whom transfer of a certificated or uncertificated security is registered or a person who obtains control of an uncertificated security.

408.110(2) (2) The local law of the securities intermediary's jurisdiction, as specified in sub. (5), governs:

408.110(2)(a) (a) Acquisition of a security entitlement from the securities intermediary;

408.110(2)(b) (b) The rights and duties of the securities intermediary and entitlement holder arising out of a security entitlement;

408.110(2)(c) (c) Whether the securities intermediary owes any duties to an adverse claimant to a security entitlement; and

408.110(2)(d) (d) Whether an adverse claim can be asserted against a person who acquires a security entitlement from the securities intermediary or a person who purchases a security entitlement or interest therein from an entitlement holder.

408.110(3) (3) The local law of the jurisdiction in which a security certificate is located at the time of delivery governs whether an adverse claim can be asserted against a person to whom the security certificate is delivered.

408.110(4) (4) In this section, "issuer's jurisdiction" means the jurisdiction under which the issuer of the security is organized or, if permitted by the law of that jurisdiction, the law of another jurisdiction specified by the issuer. An issuer organized under the law of this state may specify the law of another jurisdiction as the law governing the matters specified in sub. (1) (b) to (e).

408.110(5) (5) The following rules determine a "securities intermediary's jurisdiction" for purposes of this section:

408.110(5)(a) (a) If an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that a particular jurisdiction is the securities intermediary's jurisdiction for purposes of this subchapter, this chapter, or chs. 401 to 411, that jurisdiction is the securities intermediary's jurisdiction.

408.110(5)(b) (b) If par. (a) does not apply and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction.

408.110(5)(c) (c) If neither par. (a) nor par. (b) applies and an agreement between the securities intermediary and its entitlement holder governing the securities account expressly provides that the securities account is maintained at an office in a particular jurisdiction, that jurisdiction is the securities intermediary's jurisdiction.

408.110(5)(d) (d) If none of pars. (a) to (c) applies, the securities intermediary's jurisdiction is the jurisdiction in which the office, identified in an account statement as the office serving the entitlement holder's account, is located.

408.110(5)(e) (e) If none of pars. (a) to (d) applies, the securities intermediary's jurisdiction is the jurisdiction in which the chief executive office of the securities intermediary is located.

408.110(6) (6) A securities intermediary's jurisdiction is not determined by the physical location of certificates representing financial assets, or by the jurisdiction in which is organized the issuer of the financial asset with respect to which an entitlement holder has a security entitlement, or by the location of facilities for data processing or other record keeping concerning the account.

408.110 History History: 1997 a. 297; 2001 a. 10.



408.111 Clearing corporation rules.

408.111  Clearing corporation rules. A rule adopted by a clearing corporation governing rights and obligations among the clearing corporation and its participants in the clearing corporation is effective even if the rule conflicts with chs. 401 to 411 and affects another party who does not consent to the rule.

408.111 History History: 1997 a. 297.



408.112 Creditor's legal process.

408.112  Creditor's legal process.

408.112(1) (1) The interest of a debtor in a certificated security may be reached by a creditor only by actual seizure of the security certificate by the officer making the attachment or levy, except as otherwise provided in sub. (4). However, a certificated security for which the certificate has been surrendered to the issuer may be reached by a creditor by legal process upon the issuer.

408.112(2) (2) The interest of a debtor in an uncertificated security may be reached by a creditor only by legal process upon the issuer at its chief executive office in the United States, except as otherwise provided in sub. (4).

408.112(3) (3) The interest of a debtor in a security entitlement may be reached by a creditor only by legal process upon the securities intermediary with whom the debtor's securities account is maintained, except as otherwise provided in sub. (4).

408.112(4) (4) The interest of a debtor in a certificated security for which the certificate is in the possession of a secured party, or in an uncertificated security registered in the name of a secured party, or a security entitlement maintained in the name of a secured party, may be reached by a creditor by legal process upon the secured party.

408.112(5) (5) A creditor whose debtor is the owner of a certificated security, uncertificated security or security entitlement is entitled to aid from a court of competent jurisdiction, by injunction or otherwise, in reaching the certificated security, uncertificated security or security entitlement or in satisfying the claim by means allowed at law or in equity in regard to property that cannot readily be reached by other legal process.

408.112 History History: 1997 a. 297.



408.113 Statute of frauds inapplicable.

408.113  Statute of frauds inapplicable. A contract or modification of a contract for the sale or purchase of a security is enforceable whether or not there is a writing signed or record authenticated by a party against whom enforcement is sought, even if the contract or modification is not capable of performance within one year of its making.

408.113 History History: 1997 a. 297.



408.114 Evidentiary rules concerning certificated securities.

408.114  Evidentiary rules concerning certificated securities. The following rules apply in an action on a certificated security against the issuer:

408.114(1) (1) Unless specifically denied in the pleadings, each signature on a security certificate or in a necessary endorsement is admitted.

408.114(2) (2) If the effectiveness of a signature is put in issue, the burden of establishing effectiveness is on the party claiming under the signature, but the signature is presumed to be genuine or authorized.

408.114(3) (3) If signatures on a security certificate are admitted or established, production of the certificate entitles a holder to recover on it unless the defendant establishes a defense or a defect going to the validity of the security.

408.114(4) (4) If it is shown that a defense or defect exists, the plaintiff has the burden of establishing that the plaintiff or some person under whom the plaintiff claims is a person against whom the defense or defect cannot be asserted.

408.114 History History: 1997 a. 297.



408.115 Securities intermediary and others not liable to adverse claimant.

408.115  Securities intermediary and others not liable to adverse claimant. A securities intermediary that has transferred a financial asset pursuant to an effective entitlement order, or a broker or other agent or bailee that has dealt with a financial asset at the direction of its customer or principal, is not liable to a person having an adverse claim to the financial asset, unless the securities intermediary, or broker or other agent or bailee:

408.115(1) (1) Took the action after it had been served with an injunction, restraining order, or other legal process enjoining it from doing so, issued by a court of competent jurisdiction, and had a reasonable opportunity to act on the injunction, restraining order or other legal process; or

408.115(2) (2) Acted in collusion with the wrongdoer in violating the rights of the adverse claimant; or

408.115(3) (3) In the case of a security certificate that has been stolen, acted with notice of the adverse claim.

408.115 History History: 1997 a. 297.



408.116 Securities intermediary as purchaser for value.

408.116  Securities intermediary as purchaser for value. A securities intermediary that receives a financial asset and establishes a security entitlement to the financial asset in favor of an entitlement holder is a purchaser for value of the financial asset. A securities intermediary that acquires a security entitlement to a financial asset from another securities intermediary acquires the security entitlement for value if the securities intermediary acquiring the security entitlement establishes a security entitlement to the financial asset in favor of an entitlement holder.

408.116 History History: 1997 a. 297.



408.201 Issuer.

408.201  Issuer.

408.201(1)(1) With respect to an obligation on or a defense to a security, an "issuer" includes a person that:

408.201(1)(a) (a) Places or authorizes the placing of its name on a security certificate, other than as authenticating trustee, registrar, transfer agent or the like, to evidence a share, participation or other interest in its property or in an enterprise, or to evidence its duty to perform an obligation represented by the certificate;

408.201(1)(b) (b) Creates a share, participation or other interest in its property or in an enterprise, or undertakes an obligation, that is an uncertificated security;

408.201(1)(c) (c) Directly or indirectly creates a fractional interest in its rights or property, if the fractional interest is represented by a security certificate; or

408.201(1)(d) (d) Becomes responsible for, or in place of, another person described as an issuer in this section.

408.201(2) (2) With respect to an obligation on or defense to a security, a guarantor is an issuer to the extent of its guaranty, whether or not its obligation is noted on a security certificate.

408.201(3) (3) With respect to a registration of a transfer, "issuer" means a person on whose behalf transfer books are maintained.

408.201 History History: 1997 a. 297.



408.202 Issuer's responsibility and defenses; notice of defect or defense.

408.202  Issuer's responsibility and defenses; notice of defect or defense.

408.202(1) (1) Even against a purchaser for value and without notice, the terms of a certificated security include terms stated on the certificate and terms made part of the security by reference on the certificate to another instrument, indenture or document or to a constitution, statute, ordinance, rule, regulation, order or the like, to the extent that the terms referred to do not conflict with terms stated on the certificate. A reference under this subsection does not of itself charge a purchaser for value with notice of a defect going to the validity of the security, even if the certificate expressly states that a person accepting it admits notice. The terms of an uncertificated security include those stated in any instrument, indenture or document or in a constitution, statute, ordinance, rule, regulation, order or the like, pursuant to which the security is issued.

408.202(2) (2) The following rules apply if an issuer asserts that a security is not valid:

408.202(2)(a) (a) A security other than one issued by a government or governmental subdivision, agency or instrumentality, even though issued with a defect going to its validity, is valid in the hands of a purchaser for value and without notice of the particular defect unless the defect involves a violation of a constitutional provision. In that case, the security is valid in the hands of a purchaser for value and without notice of the defect, other than one who takes by original issue.

408.202(2)(b) (b) Paragraph (a) applies to an issuer that is a government or governmental subdivision, agency or instrumentality only if there has been substantial compliance with the legal requirements governing the issue or the issuer has received a substantial consideration for the issue as a whole or for the particular security and a stated purpose of the issue is one for which the issuer has power to borrow money or issue the security.

408.202(3) (3) Except as otherwise provided in s. 408.205, lack of genuineness of a certificated security is a complete defense, even against a purchaser for value and without notice.

408.202(4) (4) All other defenses of the issuer of a security, including nondelivery and conditional delivery of a certificated security, are ineffective against a purchaser for value who has taken the certificated security without notice of the particular defense.

408.202(5) (5) This section does not affect the right of a party to cancel a contract for a security "when, as and if issued" or "when distributed" in the event of a material change in the character of the security that is the subject of the contract or in the plan or arrangement pursuant to which the security is to be issued or distributed.

408.202(6) (6) If a security is held by a securities intermediary against whom an entitlement holder has a security entitlement with respect to the security, the issuer may not assert any defense that the issuer could not assert if the entitlement holder held the security directly.

408.202 History History: 1997 a. 297.



408.203 Staleness as notice of defect or defense.

408.203  Staleness as notice of defect or defense. After an act or event, other than a call that has been revoked, creating a right to immediate performance of the principal obligation represented by a certificated security or setting a date on or after which the security is to be presented or surrendered for redemption or exchange, a purchaser is charged with notice of any defect in its issue or defense of the issuer, if the act or event:

408.203(1) (1) Requires the payment of money, the delivery of a certificated security, the registration of transfer of an uncertificated security, or any of them on presentation or surrender of the security certificate, the money or security is available on the date set for payment or exchange, and the purchaser takes the security more than one year after that date; or

408.203(2) (2) Is not covered by sub. (1) and the purchaser takes the security more than 2 years after the date set for surrender or presentation or the date on which performance became due.

408.203 History History: 1997 a. 297.



408.204 Effect of issuer's restriction on transfer.

408.204  Effect of issuer's restriction on transfer. A restriction on the transfer of a security imposed by the issuer, even if otherwise lawful, is ineffective against a person without knowledge of the restriction unless:

408.204(1) (1) The security is certificated and the restriction is noted conspicuously on the security certificate; or

408.204(2) (2) The security is uncertificated and the registered owner has been notified of the restriction.

408.204 History History: 1997 a. 297.



408.205 Effect of unauthorized signature on security certificate.

408.205  Effect of unauthorized signature on security certificate. An unauthorized signature placed on a security certificate before or in the course of issue is ineffective, but the signature is effective in favor of a purchaser for value of the certificated security if the purchaser is without notice of the lack of authority and the signing has been done by:

408.205(1) (1) An authenticating trustee, registrar, transfer agent or other person entrusted by the issuer with the signing of the security certificate or of similar security certificates, or the immediate preparation for signing of any of them; or

408.205(2) (2) An employee of the issuer, or of any of the persons listed in sub. (1), entrusted with responsible handling of the security certificate.

408.205 History History: 1997 a. 297.



408.206 Completion or alteration of security certificate.

408.206  Completion or alteration of security certificate.

408.206(1)(1) If a security certificate contains the signatures necessary to its issue or transfer but is incomplete in any other respect:

408.206(1)(a) (a) Any person may complete it by filling in the blanks as authorized; and

408.206(1)(b) (b) Even if the blanks are incorrectly filled in, the security certificate as completed is enforceable by a purchaser who took it for value and without notice of the incorrectness.

408.206(2) (2) A complete security certificate that has been improperly altered, even if fraudulently, remains enforceable, but only according to its original terms.

408.206 History History: 1997 a. 297.



408.207 Rights and duties of issuer with respect to registered owners.

408.207  Rights and duties of issuer with respect to registered owners.

408.207(1)(1) Before due presentment for registration of transfer of a certificated security in registered form or of an instruction requesting registration of transfer of an uncertificated security, the issuer or indenture trustee may treat the registered owner as the person exclusively entitled to vote, receive notifications, and otherwise exercise all the rights and powers of an owner.

408.207(2) (2) This chapter does not affect the liability of the registered owner of a security for a call, assessment or the like.

408.207 History History: 1997 a. 297.



408.208 Effect of signature of authenticating trustee, registrar or transfer agent.

408.208  Effect of signature of authenticating trustee, registrar or transfer agent.

408.208(1) (1) A person signing a security certificate as authenticating trustee, registrar, transfer agent or the like, warrants to a purchaser for value of the certificated security, if the purchaser is without notice of a particular defect, that:

408.208(1)(a) (a) The certificate is genuine;

408.208(1)(b) (b) The person's own participation in the issue of the security is within the person's capacity and within the scope of the authority received by the person from the issuer; and

408.208(1)(c) (c) The person has reasonable grounds to believe that the certificated security is in the form and within the amount that the issuer is authorized to issue.

408.208(2) (2) Unless otherwise agreed, a person signing under sub. (1) does not assume responsibility for the validity of the security in other respects.

408.208 History History: 1997 a. 297.



408.209 Issuer's lien.

408.209  Issuer's lien. A lien in favor of an issuer upon a certificated security is valid against a purchaser only if the right of the issuer to the lien is noted conspicuously on the security certificate.

408.209 History History: 1997 a. 297.



408.210 Overissue.

408.210  Overissue.

408.210(1)(1) In this chapter, "overissue" means the issue of securities in excess of the amount that the issuer has corporate power to issue, but an overissue does not occur if appropriate action has cured the overissue.

408.210(2) (2) Except as otherwise provided in subs. (3) and (4), the provisions of this chapter which validate a security or compel its issue or reissue do not apply to the extent that validation, issue or reissue would result in overissue.

408.210(3) (3) If an identical security not constituting an overissue is reasonably available for purchase, a person entitled to issue or validation may compel the issuer to purchase the security and deliver it if certificated or register its transfer if uncertificated, against surrender of any security certificate the person holds.

408.210(4) (4) If a security is not reasonably available for purchase, a person entitled to issue or validation may recover from the issuer the price that the person or the last purchaser for value paid for it with interest from the date of the person's demand.

408.210 History History: 1997 a. 297.



408.301 Delivery.

408.301  Delivery.

408.301(1)(1) Delivery of a certificated security to a purchaser occurs when:

408.301(1)(a) (a) The purchaser acquires possession of the security certificate;

408.301(1)(b) (b) Another person, other than a securities intermediary, either acquires possession of the security certificate on behalf of the purchaser or, having previously acquired possession of the certificate, acknowledges that it holds for the purchaser; or

408.301(1)(c) (c) A securities intermediary acting on behalf of the purchaser acquires possession of the security certificate, only if the certificate is in registered form and is:

408.301(1)(c)1. 1. Registered in the name of the purchaser;

408.301(1)(c)2. 2. Payable to the order of the purchaser; or

408.301(1)(c)3. 3. Specially endorsed to the purchaser by an effective endorsement and has not been endorsed to the securities intermediary or in blank.

408.301(2) (2) Delivery of an uncertificated security to a purchaser occurs when:

408.301(2)(a) (a) The issuer registers the purchaser as the registered owner, upon original issue or registration of transfer; or

408.301(2)(b) (b) Another person, other than a securities intermediary, either becomes the registered owner of the uncertificated security on behalf of the purchaser or, having previously become the registered owner, acknowledges that it holds for the purchaser.

408.301 History History: 1997 a. 297; 2001 a. 10.



408.302 Rights of purchaser.

408.302  Rights of purchaser.

408.302(1)(1) Except as otherwise provided in subs. (2) and (3), a purchaser of a certificated or uncertificated security acquires all rights in the security that the transferor had or had power to transfer.

408.302(2) (2) A purchaser of a limited interest acquires rights only to the extent of the interest purchased.

408.302(3) (3) A purchaser of a certificated security who as a previous holder had notice of an adverse claim does not improve its position by taking from a protected purchaser.

408.302 History History: 1997 a. 297; 2001 a. 10.



408.303 Protected purchaser.

408.303  Protected purchaser.

408.303(1)(1) In this chapter, "protected purchaser" means a purchaser of a certificated or uncertificated security, or of an interest therein, who:

408.303(1)(a) (a) Gives value;

408.303(1)(b) (b) Does not have notice of any adverse claim to the security; and

408.303(1)(c) (c) Obtains control of the certificated or uncertificated security.

408.303(2) (2) In addition to acquiring the rights of a purchaser, a protected purchaser also acquires its interest in the security free of any adverse claim.

408.303 History History: 1997 a. 297.



408.304 Endorsement.

408.304  Endorsement.

408.304(1)(1) An endorsement may be in blank or special. An endorsement in blank includes an endorsement to bearer. A special endorsement specifies to whom a security is to be transferred or who has power to transfer it. A holder may convert a blank endorsement to a special endorsement.

408.304(2) (2) An endorsement purporting to be only an endorsement of part of a security certificate representing units intended by the issuer to be separately transferable is effective to the extent of the endorsement.

408.304(3) (3) An endorsement, whether special or in blank, does not constitute a transfer until delivery of the certificate on which it appears or, if the endorsement is on a separate document, until delivery of both the document and the certificate.

408.304(4) (4) If a security certificate in registered form has been delivered to a purchaser without a necessary endorsement, the purchaser may become a protected purchaser only when the endorsement is supplied. However, against a transferor, a transfer is complete upon delivery and the purchaser has a specifically enforceable right to have any necessary endorsement supplied.

408.304(5) (5) An endorsement of a security certificate in bearer form may give notice of an adverse claim to the certificate, but it does not otherwise affect a right to registration that the holder possesses.

408.304(6) (6) Unless otherwise agreed, a person making an endorsement assumes only the obligations provided in s. 408.108 and not an obligation that the security will be honored by the issuer.

408.304 History History: 1997 a. 297.



408.305 Instruction.

408.305  Instruction.

408.305(1)(1) If an instruction has been originated by an appropriate person but is incomplete in any other respect, any person may complete it as authorized and the issuer may rely on it as completed, even though it has been completed incorrectly.

408.305(2) (2) Unless otherwise agreed, a person initiating an instruction assumes only the obligations imposed by s. 408.108 and not an obligation that the security will be honored by the issuer.

408.305 History History: 1997 a. 297.



408.306 Effect of guaranteeing signature, endorsement or instruction.

408.306  Effect of guaranteeing signature, endorsement or instruction.

408.306(1)(1) A person who guarantees a signature of an endorser of a security certificate warrants that at the time of signing:

408.306(1)(a) (a) The signature was genuine;

408.306(1)(b) (b) The signer was an appropriate person to endorse, or, if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person; and

408.306(1)(c) (c) The signer had legal capacity to sign.

408.306(2) (2) A person who guarantees a signature of the originator of an instruction warrants that at the time of signing:

408.306(2)(a) (a) The signature was genuine;

408.306(2)(b) (b) The signer was an appropriate person to originate the instruction, or, if the signature is by an agent, the agent had actual authority to act on behalf of the appropriate person, if the person specified in the instruction as the registered owner was, in fact, the registered owner, as to which fact the signature guarantor does not make a warranty; and

408.306(2)(c) (c) The signer had legal capacity to sign.

408.306(3) (3) A person who specially guarantees the signature of an originator of an instruction makes the warranties of a signature guarantor under sub. (2) and also warrants that at the time the instruction is presented to the issuer:

408.306(3)(a) (a) The person specified in the instruction as the registered owner of the uncertificated security will be the registered owner; and

408.306(3)(b) (b) The transfer of the uncertificated security requested in the instruction will be registered by the issuer free from all liens, security interests, restrictions and claims other than those specified in the instruction.

408.306(4) (4) A guarantor under subs. (1) and (2) or a special guarantor under sub. (3) does not otherwise warrant the rightfulness of the transfer.

408.306(5) (5) A person who guarantees an endorsement of a security certificate makes the warranties of a signature guarantor under sub. (1) and also warrants the rightfulness of the transfer in all respects.

408.306(6) (6) A person who guarantees an instruction requesting the transfer of an uncertificated security makes the warranties of a special signature guarantor under sub. (3) and also warrants the rightfulness of the transfer in all respects.

408.306(7) (7) An issuer may not require a special guaranty of signature, a guaranty of endorsement or a guaranty of instruction as a condition to registration of transfer.

408.306(8) (8) The warranties under this section are made to a person taking or dealing with the security in reliance on the guaranty, and the guarantor is liable to the person for loss resulting from their breach. An endorser or originator of an instruction whose signature, endorsement or instruction has been guaranteed is liable to a guarantor for any loss suffered by the guarantor as a result of breach of the warranties of the guarantor.

408.306 History History: 1997 a. 297.



408.307 Purchaser's right to requisites for registration of transfer.

408.307  Purchaser's right to requisites for registration of transfer. Unless otherwise agreed, the transferor of a security on due demand shall supply the purchaser with proof of authority to transfer or with any other requisite necessary to obtain registration of the transfer of the security, but if the transfer is not for value, a transferor need not comply unless the purchaser pays the necessary expenses. If the transferor fails within a reasonable time to comply with the demand, the purchaser may reject or rescind the transfer.

408.307 History History: 1997 a. 297.



408.401 Duty of issuer to register transfer.

408.401  Duty of issuer to register transfer.

408.401(1) (1) If a certificated security in registered form is presented to an issuer with a request to register transfer or an instruction is presented to an issuer with a request to register transfer of an uncertificated security, the issuer shall register the transfer as requested if:

408.401(1)(a) (a) Under the terms of the security the person seeking registration of transfer is eligible to have the security registered in its name;

408.401(1)(b) (b) The endorsement or instruction is made by the appropriate person or by an agent who has actual authority to act on behalf of the appropriate person;

408.401(1)(c) (c) Reasonable assurance is given that the endorsement or instruction is genuine and authorized under s. 408.402;

408.401(1)(d) (d) Any applicable law relating to the collection of taxes has been complied with;

408.401(1)(e) (e) The transfer does not violate any restriction on transfer imposed by the issuer in accordance with s. 408.204;

408.401(1)(f) (f) A demand that the issuer not register transfer has not become effective under s. 408.403, or the issuer has complied with s. 408.403 (2) but no legal process or indemnity bond is obtained as provided in s. 408.403 (4); and

408.401(1)(g) (g) The transfer is in fact rightful or is to a protected purchaser.

408.401(2) (2) If an issuer is under a duty to register a transfer of a security, the issuer is liable to a person presenting a certificated security or an instruction for registration or to the person's principal for loss resulting from unreasonable delay in registration or failure or refusal to register the transfer.

408.401 History History: 1997 a. 297.



408.402 Assurance that endorsement or instruction is effective.

408.402  Assurance that endorsement or instruction is effective.

408.402(1)(1) In this section:

408.402(1)(a) (a) "Guaranty of the signature" means a guaranty signed by or on behalf of a person reasonably believed by the issuer to be responsible. An issuer may adopt standards with respect to responsibility if they are not manifestly unreasonable.

408.402(1)(b) (b) "Appropriate evidence of appointment or incumbency" means:

408.402(1)(b)1. 1. In the case of a fiduciary appointed or qualified by a court, a certificate issued by or under the direction or supervision of the court or an officer thereof and dated within 60 days before the date of presentation for transfer; or

408.402(1)(b)2. 2. In any other case, a copy of a document showing the appointment or a certificate issued by or on behalf of a person reasonably believed by an issuer to be responsible or, in the absence of that document or certificate, other evidence that the issuer reasonably considers appropriate.

408.402(1m) (1m) An issuer may require the following assurance that each necessary endorsement or each instruction is genuine and authorized:

408.402(1m)(a) (a) In all cases, a guaranty of the signature of the person making an endorsement or originating an instruction including, in the case of an instruction, reasonable assurance of identity;

408.402(1m)(b) (b) If the endorsement is made or the instruction is originated by an agent, appropriate assurance of actual authority to sign;

408.402(1m)(c) (c) If the endorsement is made or the instruction is originated by a fiduciary pursuant to s. 408.107 (1) (d) or (e), appropriate evidence of appointment or incumbency;

408.402(1m)(d) (d) If there is more than one fiduciary, reasonable assurance that all who are required to sign have done so; and

408.402(1m)(e) (e) If the endorsement is made or the instruction is originated by a person not covered by another provision of this subsection, assurance appropriate to the case corresponding as nearly as may be to the provisions of this subsection.

408.402(2) (2) An issuer may elect to require reasonable assurance beyond that specified in this section.

408.402 History History: 1997 a. 297.



408.403 Demand that issuer not register transfer.

408.403  Demand that issuer not register transfer.

408.403(1)(1) A person who is an appropriate person to make an endorsement or originate an instruction may demand that the issuer not register transfer of a security by communicating to the issuer a notification that identifies the registered owner and the issue of which the security is a part and provides an address for communications directed to the person making the demand. The demand is effective only if it is received by the issuer at a time and in a manner affording the issuer reasonable opportunity to act on it.

408.403(2) (2) If a certificated security in registered form is presented to an issuer with a request to register transfer or an instruction is presented to an issuer with a request to register transfer of an uncertificated security after a demand that the issuer not register transfer has become effective, the issuer shall promptly communicate to the person who initiated the demand at the address provided in the demand and to the person who presented the security for registration of transfer or initiated the instruction requesting registration of transfer, a notification stating that:

408.403(2)(a) (a) The certificated security has been presented for registration of transfer or the instruction for registration of transfer of the uncertificated security has been received;

408.403(2)(b) (b) A demand that the issuer not register transfer had previously been received; and

408.403(2)(c) (c) The issuer will withhold registration of transfer for a period of time stated in the notification in order to provide the person who initiated the demand an opportunity to obtain legal process or an indemnity bond.

408.403(3) (3) The period described in sub. (2) (c) may not exceed 30 days after the date of communication of the notification. A shorter period may be specified by the issuer if it is not manifestly unreasonable.

408.403(4) (4) An issuer is not liable to a person who initiated a demand that the issuer not register transfer for any loss the person suffers as a result of registration of a transfer pursuant to an effective endorsement or instruction if the person who initiated the demand does not, within the time stated in the issuer's communication, either:

408.403(4)(a) (a) Obtain an appropriate restraining order, injunction or other process from a court of competent jurisdiction enjoining the issuer from registering the transfer; or

408.403(4)(b) (b) File with the issuer an indemnity bond, sufficient in the issuer's judgment to protect the issuer and any transfer agent, registrar or other agent of the issuer involved from any loss it or they may suffer by refusing to register the transfer.

408.403(5) (5) This section does not relieve an issuer from liability for registering transfer pursuant to an endorsement or instruction that was not effective.

408.403 History History: 1997 a. 297.



408.404 Wrongful registration.

408.404  Wrongful registration.

408.404(1) (1) Except as otherwise provided in s. 408.406, an issuer is liable for wrongful registration of transfer if the issuer has registered a transfer of a security to a person not entitled to it, and the transfer was registered:

408.404(1)(a) (a) Pursuant to an ineffective endorsement or instruction;

408.404(1)(b) (b) After a demand that the issuer not register transfer became effective under s. 408.403 (1) and the issuer did not comply with s. 408.403 (2);

408.404(1)(c) (c) After the issuer had been served with an injunction, restraining order, or other legal process enjoining it from registering the transfer, issued by a court of competent jurisdiction, and the issuer had a reasonable opportunity to act on the injunction, restraining order or other legal process; or

408.404(1)(d) (d) By an issuer acting in collusion with the wrongdoer.

408.404(2) (2) An issuer that is liable for wrongful registration of transfer under sub. (1) on demand shall provide the person entitled to the security with a like certificated or uncertificated security, and any payments or distributions that the person did not receive as a result of the wrongful registration. If an overissue would result, the issuer's liability to provide the person with a like security is governed by s. 408.210.

408.404(3) (3) Except as otherwise provided in sub. (1) or in a law relating to the collection of taxes, an issuer is not liable to an owner or other person suffering loss as a result of the registration of a transfer of a security if registration was made pursuant to an effective endorsement or instruction.

408.404 History History: 1997 a. 297.



408.405 Replacement of lost, destroyed or wrongfully taken security certificate.

408.405  Replacement of lost, destroyed or wrongfully taken security certificate.

408.405(1) (1) If an owner of a certificated security, whether in registered or bearer form, claims that the certificate has been lost, destroyed or wrongfully taken, the issuer shall issue a new certificate if the owner:

408.405(1)(a) (a) So requests before the issuer has notice that the certificate has been acquired by a protected purchaser;

408.405(1)(b) (b) Files with the issuer a sufficient indemnity bond; and

408.405(1)(c) (c) Satisfies other reasonable requirements imposed by the issuer.

408.405(2) (2) If, after the issue of a new security certificate, a protected purchaser of the original certificate presents it for registration of transfer, the issuer shall register the transfer unless an overissue would result. In that case, the issuer's liability is governed by s. 408.210. In addition to any rights on the indemnity bond, an issuer may recover the new certificate from a person to whom it was issued or any person taking under that person, except a protected purchaser.

408.405 History History: 1997 a. 297.



408.406 Obligation to notify issuer of lost, destroyed or wrongfully taken security certificate.

408.406  Obligation to notify issuer of lost, destroyed or wrongfully taken security certificate. If a security certificate has been lost, apparently destroyed or wrongfully taken, and the owner fails to notify the issuer of that fact within a reasonable time after the owner has notice of it and the issuer registers a transfer of the security before receiving notification, the owner may not assert against the issuer a claim for registering the transfer under s. 408.404 or a claim to a new security certificate under s. 408.405.

408.406 History History: 1997 a. 297.



408.407 Authenticating trustee, transfer agent and registrar.

408.407  Authenticating trustee, transfer agent and registrar. A person acting as authenticating trustee, transfer agent, registrar or other agent for an issuer in the registration of a transfer of its securities, in the issue of new security certificates or uncertificated securities, or in the cancellation of surrendered security certificates has the same obligation to the holder or owner of a certificated or uncertificated security with regard to the particular functions performed as the issuer has in regard to those functions.

408.407 History History: 1997 a. 297.



408.501 Securities account; acquisition of security entitlement from securities intermediary.

408.501  Securities account; acquisition of security entitlement from securities intermediary.

408.501(1) (1) In this chapter, "securities account" means an account to which a financial asset is or may be credited in accordance with an agreement under which the person maintaining the account undertakes to treat the person for whom the account is maintained as entitled to exercise the rights that comprise the financial asset.

408.501(2) (2) Except as otherwise provided in subs. (4) and (5), a person acquires a security entitlement if a securities intermediary:

408.501(2)(a) (a) Indicates by book entry that a financial asset has been credited to the person's securities account;

408.501(2)(b) (b) Receives a financial asset from the person or acquires a financial asset for the person and, in either case, accepts it for credit to the person's securities account; or

408.501(2)(c) (c) Becomes obligated under other law, regulation or rule to credit a financial asset to the person's securities account.

408.501(3) (3) If a condition of sub. (2) has been met, a person has a security entitlement even though the securities intermediary does not itself hold the financial asset.

408.501(4) (4) If a securities intermediary holds a financial asset for another person, and the financial asset is registered in the name of, payable to the order of, or specially endorsed to the other person, and has not been endorsed to the securities intermediary or in blank, the other person is treated as holding the financial asset directly rather than as having a security entitlement with respect to the financial asset.

408.501(5) (5) Issuance of a security is not establishment of a security entitlement.

408.501 History History: 1997 a. 297.



408.502 Assertion of adverse claim against entitlement holder.

408.502  Assertion of adverse claim against entitlement holder. An action based on an adverse claim to a financial asset, whether framed in conversion, replevin, constructive trust, equitable lien or other theory, may not be asserted against a person who acquires a security entitlement under s. 408.501 for value and without notice of the adverse claim.

408.502 History History: 1997 a. 297.



408.503 Property interest of entitlement holder in financial asset held by securities intermediary.

408.503  Property interest of entitlement holder in financial asset held by securities intermediary.

408.503(1) (1) To the extent necessary for a securities intermediary to satisfy all security entitlements with respect to a particular financial asset, all interests in that financial asset held by the securities intermediary are held by the securities intermediary for the entitlement holders, are not property of the securities intermediary, and are not subject to claims of creditors of the securities intermediary, except as otherwise provided in s. 408.511.

408.503(2) (2) An entitlement holder's property interest with respect to a particular financial asset under sub. (1) is a prorated property interest in all interests in that financial asset held by the securities intermediary, without regard to the time the entitlement holder acquired the security entitlement or the time the securities intermediary acquired the interest in that financial asset.

408.503(3) (3) An entitlement holder's property interest with respect to a particular financial asset under sub. (1) may be enforced against the securities intermediary only by exercise of the entitlement holder's rights under ss. 408.505 to 408.508.

408.503(4) (4)

408.503(4)(a)(a) An entitlement holder's property interest with respect to a particular financial asset under sub. (1) may be enforced against a purchaser of the financial asset or interest therein only if:

408.503(4)(a)1. 1. Insolvency proceedings have been initiated by or against the securities intermediary;

408.503(4)(a)2. 2. The securities intermediary does not have sufficient interests in the financial asset to satisfy the security entitlements of all of its entitlement holders to that financial asset;

408.503(4)(a)3. 3. The securities intermediary violated its obligations under s. 408.504 by transferring the financial asset or interest therein to the purchaser; and

408.503(4)(a)4. 4. The purchaser is not protected under sub. (5).

408.503(4)(b) (b) The trustee or other liquidator, acting on behalf of all entitlement holders having security entitlements with respect to a particular financial asset, may recover the financial asset, or interest therein, from the purchaser. If the trustee or other liquidator elects not to pursue that right, an entitlement holder whose security entitlement remains unsatisfied has the right to recover its interest in the financial asset from the purchaser.

408.503(5) (5) An action based on the entitlement holder's property interest with respect to a particular financial asset under sub. (1), whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against any purchaser of a financial asset or interest therein who gives value, obtains control, and does not act in collusion with the securities intermediary in violating the securities intermediary's obligations under s. 408.504.

408.503 History History: 1997 a. 297.



408.504 Duty of securities intermediary to maintain financial asset.

408.504  Duty of securities intermediary to maintain financial asset.

408.504(1)(1) A securities intermediary shall promptly obtain and thereafter maintain a financial asset in a quantity corresponding to the aggregate of all security entitlements it has established in favor of its entitlement holders with respect to that financial asset. The securities intermediary may maintain those financial assets directly or through one or more other securities intermediaries.

408.504(2) (2) Except to the extent otherwise agreed by its entitlement holder, a securities intermediary may not grant any security interests in a financial asset it is obligated to maintain pursuant to sub. (1).

408.504(3) (3) A securities intermediary satisfies the duty in sub. (1) if:

408.504(3)(a) (a) The securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

408.504(3)(b) (b) In the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to obtain and maintain the financial asset.

408.504(4) (4) This section does not apply to a clearing corporation that is itself the obligor of an option or similar obligation to which its entitlement holders have security entitlements.

408.504 History History: 1997 a. 297.



408.505 Duty of securities intermediary with respect to payments and distributions.

408.505  Duty of securities intermediary with respect to payments and distributions.

408.505(1) (1) A securities intermediary shall take action to obtain a payment or distribution made by the issuer of a financial asset. A securities intermediary satisfies the duty if:

408.505(1)(a) (a) The securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

408.505(1)(b) (b) In the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to attempt to obtain the payment or distribution.

408.505(2) (2) A securities intermediary is obligated to its entitlement holder for a payment or distribution made by the issuer of a financial asset if the payment or distribution is received by the securities intermediary.

408.505 History History: 1997 a. 297.



408.506 Duty of securities intermediary to exercise rights as directed by entitlement holder.

408.506  Duty of securities intermediary to exercise rights as directed by entitlement holder. A securities intermediary shall exercise rights with respect to a financial asset if directed to do so by an entitlement holder. A securities intermediary satisfies the duty if:

408.506(1) (1) The securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

408.506(2) (2) In the absence of agreement, the securities intermediary either places the entitlement holder in a position to exercise the rights directly or exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.

408.506 History History: 1997 a. 297.



408.507 Duty of securities intermediary to comply with entitlement order.

408.507  Duty of securities intermediary to comply with entitlement order.

408.507(1) (1) A securities intermediary shall comply with an entitlement order if the entitlement order is originated by the appropriate person, the securities intermediary has had reasonable opportunity to assure itself that the entitlement order is genuine and authorized, and the securities intermediary has had reasonable opportunity to comply with the entitlement order. A securities intermediary satisfies the duty if:

408.507(1)(a) (a) The securities intermediary acts with respect to the duty as agreed upon by the entitlement holder and the securities intermediary; or

408.507(1)(b) (b) In the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to comply with the entitlement order.

408.507(2) (2) If a securities intermediary transfers a financial asset pursuant to an ineffective entitlement order, the securities intermediary shall reestablish a security entitlement in favor of the person entitled to it, and pay or credit any payments or distributions that the person did not receive as a result of the wrongful transfer. If the securities intermediary does not reestablish a security entitlement, the securities intermediary is liable to the entitlement holder for damages.

408.507 History History: 1997 a. 297.



408.508 Duty of securities intermediary to change entitlement holder's position to other form of security holding.

408.508  Duty of securities intermediary to change entitlement holder's position to other form of security holding. A securities intermediary shall act at the direction of an entitlement holder to change a security entitlement into another available form of holding for which the entitlement holder is eligible, or to cause the financial asset to be transferred to a securities account of the entitlement holder with another securities intermediary. A securities intermediary satisfies the duty if:

408.508(1) (1) The securities intermediary acts as agreed upon by the entitlement holder and the securities intermediary; or

408.508(2) (2) In the absence of agreement, the securities intermediary exercises due care in accordance with reasonable commercial standards to follow the direction of the entitlement holder.

408.508 History History: 1997 a. 297.



408.509 Specification of duties of securities intermediary by other statute or regulation; manner of performance of duties of securities intermediary; and exercise of rights of entitlement holder.

408.509  Specification of duties of securities intermediary by other statute or regulation; manner of performance of duties of securities intermediary; and exercise of rights of entitlement holder.

408.509(1) (1) If the substance of a duty imposed upon a securities intermediary by ss. 408.504 to 408.508 is the subject of any other statute, regulation or rule, compliance with that statute, regulation or rule satisfies the duty.

408.509(2) (2) To the extent that specific standards for the performance of the duties of a securities intermediary or the exercise of the rights of an entitlement holder are not specified by other statute, regulation or rule or by agreement between the securities intermediary and entitlement holder, the securities intermediary shall perform its duties and the entitlement holder shall exercise its rights in a commercially reasonable manner.

408.509(3) (3) The obligation of a securities intermediary to perform the duties imposed by ss. 408.504 to 408.508 is subject to:

408.509(3)(a) (a) Rights of the securities intermediary arising out of a security interest under a security agreement with the entitlement holder or otherwise; and

408.509(3)(b) (b) Rights of the securities intermediary under any other law, regulation, rule or agreement to withhold performance of its duties as a result of unfulfilled obligations of the entitlement holder to the securities intermediary.

408.509(4) (4) Sections 408.504 to 408.508 do not require a securities intermediary to take any action that is prohibited by any other statute, regulation or rule.

408.509 History History: 1997 a. 297.



408.510 Rights of purchaser of security entitlement from entitlement holder.

408.510  Rights of purchaser of security entitlement from entitlement holder.

408.510(1) (1) In a case not covered by the priority rules in ch. 409 or the rules stated in sub. (3), an action based on an adverse claim to a financial asset or security entitlement, whether framed in conversion, replevin, constructive trust, equitable lien, or other theory, may not be asserted against a person who purchases a security entitlement, or an interest therein, from an entitlement holder if the purchaser gives value, does not have notice of the adverse claim, and obtains control.

408.510(2) (2) If an adverse claim could not have been asserted against an entitlement holder under s. 408.502, the adverse claim cannot be asserted against a person who purchases a security entitlement, or an interest therein, from the entitlement holder.

408.510(3) (3) In a case not covered by the priority rules in ch. 409, a purchaser for value of a security entitlement, or an interest therein, who obtains control has priority over a purchaser of a security entitlement, or an interest therein, who does not obtain control. Except as otherwise provided in sub. (4), purchasers who have control rank according to priority in time of:

408.510(3)(a) (a) The purchaser's becoming the person for whom the securities account, in which the security entitlement is carried, is maintained, if the purchaser obtained control under s. 408.106 (4) (a);

408.510(3)(b) (b) The securities intermediary's agreement to comply with the purchaser's entitlement orders with respect to security entitlements carried or to be carried in the securities account in which the security entitlement is carried, if the purchaser obtained control under s. 408.106 (4) (b); or

408.510(3)(c) (c) If the purchaser obtained control through another person under s. 408.106 (4) (c), the time on which priority would be based under this subsection if the other person were the secured party.

408.510(4) (4) A securities intermediary as purchaser has priority over a conflicting purchaser who has control unless otherwise agreed by the securities intermediary.

408.510 History History: 1997 a. 297; 2001 a. 10.



408.511 Priority among security interests and entitlement holders.

408.511  Priority among security interests and entitlement holders.

408.511(1)(1) Except as otherwise provided in subs. (2) and (3), if a securities intermediary does not have sufficient interests in a particular financial asset to satisfy both its obligations to entitlement holders who have security entitlements to that financial asset and its obligation to a creditor of the securities intermediary who has a security interest in that financial asset, the claims of entitlement holders, other than the creditor, have priority over the claim of the creditor.

408.511(2) (2) A claim of a creditor of a securities intermediary who has a security interest in a financial asset held by a securities intermediary has priority over claims of the securities intermediary's entitlement holders who have security entitlements with respect to that financial asset if the creditor has control over the financial asset.

408.511(3) (3) If a clearing corporation does not have sufficient financial assets to satisfy both its obligations to entitlement holders who have security entitlements with respect to a financial asset and its obligation to a creditor of the clearing corporation who has a security interest in that financial asset, the claim of the creditor has priority over the claims of entitlement holders.

408.511 History History: 1997 a. 297.



408.603 Saving provision.

408.603  Saving provision.

408.603(1)(1) If a security interest in a security is perfected on or before July 1, 1998, and the action by which the security interest was perfected would suffice to perfect a security interest under this chapter, no further action is required to continue perfection.

408.603(2) (2) If a security interest in a security is perfected on or before July 1, 1998, under ch. 408, 1995 stats., but the action by which the security interest was perfected would not suffice to perfect a security interest under this chapter, the security interest remains perfected for a period of 4 months after July 1, 1998, and continues perfected thereafter if appropriate action to perfect under this chapter is taken within that period. If a security interest is perfected on or before July 1, 1998, and the security interest can be perfected by filing under this chapter, a financing statement signed by the secured party instead of the debtor may be filed within that period to continue perfection or thereafter to perfect.

408.603 History History: 1997 a. 297.






409. Uniform commercial code — secured transactions.

409.101 Short title.

409.101  Short title. This chapter may be cited as uniform commercial code — secured transactions.

409.101 History History: 2001 a. 10.

409.101 Annotation Revised UCC Article 9: Compliance Tips for Creditors and Debtors. Farnam and Pleviak. Wis. Law. July/Aug 2013.



409.102 Definitions and index of definitions.

409.102  Definitions and index of definitions.

409.102(1) (1)  Chapter 409 definitions. In this chapter:

409.102(1)(a) (a) "Accession" means goods that are physically united with other goods in such a manner that the identity of the original goods is not lost.

409.102(1)(ag) (ag) "Account", except as used in "account for", means a right to payment of a monetary obligation, whether or not earned by performance; for property that has been or is to be sold, leased, licensed, assigned, or otherwise disposed of; for services rendered or to be rendered; for a policy of insurance issued or to be issued; for a secondary obligation incurred or to be incurred; for energy provided or to be provided; for the use or hire of a vessel under a charter or other contract; arising out of the use of a credit or charge card or information contained on or for use with the card; or as winnings in a lottery or other game of chance operated or sponsored by a state, governmental unit of a state, or person licensed or authorized to operate the game by a state or governmental unit of a state. The term includes health-care-insurance receivables. The term does not include rights to payment evidenced by chattel paper or an instrument; commercial tort claims; deposit accounts; investment property; letter-of-credit rights or letters of credit; or rights to payment for money or funds advanced or sold, other than rights arising out of the use of a credit or charge card or information contained on or for use with the card.

409.102(1)(am) (am) "Account debtor" means a person obligated on an account, chattel paper, or general intangible. The term does not include persons obligated to pay a negotiable instrument, even if the instrument constitutes part of chattel paper.

409.102(1)(as) (as) "Accounting", except as used in "accounting for", means a record:

409.102(1)(as)1. 1. Authenticated by a secured party;

409.102(1)(as)2. 2. Indicating the aggregate unpaid secured obligations as of a date not more than 35 days earlier or 35 days later than the date of the record; and

409.102(1)(as)3. 3. Identifying the components of the obligations in reasonable detail.

409.102(1)(b) (b) "Agricultural lien" means an interest, other than a security interest, in farm products:

409.102(1)(b)1. 1. Which secures payment or performance of an obligation for:

409.102(1)(b)1.a. a. Goods or services furnished in connection with a debtor's farming operation; or

409.102(1)(b)1.b. b. Rent on real property leased by a debtor in connection with its farming operation;

409.102(1)(b)2. 2. Which is created by statute in favor of a person that:

409.102(1)(b)2.a. a. In the ordinary course of its business furnished goods or services to a debtor in connection with a debtor's farming operation; or

409.102(1)(b)2.b. b. Leased real property to a debtor in connection with the debtor's farming operation; and

409.102(1)(b)3. 3. Whose effectiveness does not depend on the person's possession of the personal property.

409.102(1)(bcm) (bcm) "Applicant" means a person at whose request or for whose account a letter of credit is issued. The term includes a person who requests an issuer to issue a letter of credit on behalf of another if the person making the request undertakes an obligation to reimburse the issuer.

409.102(1)(bg) (bg) "As-extracted collateral" means:

409.102(1)(bg)1. 1. Oil, gas, or other minerals that are subject to a security interest that is created by a debtor having an interest in the minerals before extraction and which attaches to the minerals as extracted; or

409.102(1)(bg)2. 2. Accounts arising out of the sale at the wellhead or minehead of oil, gas, or other minerals in which the debtor had an interest before extraction.

409.102(1)(bm) (bm) "Authenticate" means:

409.102(1)(bm)1. 1. To sign; or

409.102(1)(bm)2. 2. With present intent to adopt or accept a record, to attach to or logically associate with the record an electronic sound, symbol, or process.

409.102(1)(bs) (bs) "Bank" means an organization that is engaged in the business of banking. The term includes savings banks, savings and loan associations, credit unions, and trust companies.

409.102(1)(btm) (btm) "Beneficiary" means a person who under the terms of a letter of credit is entitled to have its complying presentation honored. The term includes a person to whom drawing rights have been transferred under a transferable letter of credit.

409.102(1)(c) (c) "Cash proceeds" means proceeds that are money, checks, deposit accounts, or the like.

409.102(1)(cg) (cg) "Certificate of title" means a certificate of title with respect to which a statute provides for the security interest in question to be indicated on the certificate as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral. The term includes another record maintained as an alternative to a certificate of title by the governmental unit that issues certificates of title if a statute permits the security interest in question to be indicated on the record as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral.

409.102(1)(cm) (cm) "Chattel paper" means a record or records that evidence both a monetary obligation and a security interest in specific goods, a security interest in specific goods and software used in the goods, a security interest in specific goods and license of software used in the goods, a lease of specific goods, or a lease of specific goods and license of software used in the goods. The term does not include charters or other contracts involving the use or hire of a vessel. The term does not include records that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card. If a transaction is evidenced by records that include an instrument or series of instruments, the group of records taken together constitutes chattel paper. In this paragraph, "monetary obligation" means a monetary obligation secured by the goods or owned under a lease of the goods and includes a monetary obligation with respect to software used in the goods.

409.102(1)(cs) (cs) "Collateral" means the property subject to a security interest or agricultural lien. The term includes:

409.102(1)(cs)1. 1. Proceeds to which a security interest attaches;

409.102(1)(cs)2. 2. Accounts, chattel paper, payment intangibles, and promissory notes that have been sold; and

409.102(1)(cs)3. 3. Goods that are the subject of a consignment.

409.102(1)(d) (d) "Commercial tort claim" means a claim arising in tort with respect to which:

409.102(1)(d)1. 1. The claimant is an organization; or

409.102(1)(d)2. 2. The claimant is an individual and the claim:

409.102(1)(d)2.a. a. Arose in the course of the claimant's business or profession; and

409.102(1)(d)2.b. b. Does not include damages arising out of personal injury to or the death of an individual.

409.102(1)(dg) (dg) "Commodity account" means an account maintained by a commodity intermediary in which a commodity contract is carried for a commodity customer.

409.102(1)(dm) (dm) "Commodity contract" means a commodity futures contract, an option on a commodity futures contract, a commodity option, or another contract if the contract or option is:

409.102(1)(dm)1. 1. Traded on or subject to the rules of a board of trade that has been designated as a contract market for such a contract pursuant to federal commodities laws; or

409.102(1)(dm)2. 2. Traded on a foreign commodity board of trade, exchange, or market, and is carried on the books of a commodity intermediary for a commodity customer.

409.102(1)(ds) (ds) "Commodity customer" means a person for which a commodity intermediary carries a commodity contract on its books.

409.102(1)(e) (e) "Commodity intermediary" means a person that:

409.102(1)(e)1. 1. Is registered as a futures commission merchant under federal commodities law; or

409.102(1)(e)2. 2. In the ordinary course of its business provides clearance or settlement services for a board of trade that has been designated as a contract market pursuant to federal commodities law.

409.102(1)(eg) (eg) "Communicate" means:

409.102(1)(eg)1. 1. To send a written or other tangible record;

409.102(1)(eg)2. 2. To transmit a record by any means agreed upon by the persons sending and receiving the record; or

409.102(1)(eg)3. 3. In the case of transmission of a record to or by a filing office, to transmit a record by any means prescribed by filing-office rule.

409.102(1)(em) (em) "Consignee" means a merchant to which goods are delivered in a consignment.

409.102(1)(es) (es) "Consignment" means a transaction, regardless of its form, in which a person delivers goods to a merchant for the purpose of sale and:

409.102(1)(es)1. 1. The merchant:

409.102(1)(es)1.a. a. Deals in goods of that kind under a name other than the name of the person making delivery;

409.102(1)(es)1.b. b. Is not an auctioneer; and

409.102(1)(es)1.c. c. Is not generally known by its creditors to be substantially engaged in selling the goods of others;

409.102(1)(es)2. 2. With respect to each delivery, the aggregate value of the goods is $1,000 or more at the time of delivery;

409.102(1)(es)3. 3. The goods are not consumer goods immediately before delivery; and

409.102(1)(es)4. 4. The transaction does not create a security interest that secures an obligation.

409.102(1)(f) (f) "Consignor" means a person that delivers goods to a consignee in a consignment.

409.102(1)(fg) (fg) "Consumer debtor" means a debtor in a consumer transaction.

409.102(1)(fm) (fm) "Consumer goods" means goods that are used or bought for use primarily for personal, family, or household purposes.

409.102(1)(fs) (fs) "Consumer-goods transaction" means a consumer transaction in which:

409.102(1)(fs)1. 1. An individual incurs an obligation primarily for personal, family, or household purposes; and

409.102(1)(fs)2. 2. A security interest in consumer goods secures the obligation.

409.102(1)(g) (g) "Consumer obligor" means an obligor who is an individual and who incurred the obligation as part of a transaction entered into primarily for personal, family, or household purposes.

409.102(1)(gg) (gg) "Consumer transaction" means a transaction in which an individual incurs an obligation primarily for personal, family, or household purposes; a security interest secures the obligation; and the collateral is held or acquired primarily for personal, family, or household purposes. The term includes consumer-goods transactions.

409.102(1)(gm) (gm) "Continuation statement" means an amendment of a financing statement which:

409.102(1)(gm)1. 1. Identifies, by its file number, the initial financing statement to which it relates; and

409.102(1)(gm)2. 2. Indicates that it is a continuation statement for, or that it is filed to continue the effectiveness of, the identified financing statement.

409.102(1)(gs) (gs) "Debtor" means:

409.102(1)(gs)1. 1. A person having an interest, other than a security interest or other lien, in the collateral, whether or not the person is an obligor;

409.102(1)(gs)2. 2. A seller of accounts, chattel paper, payment intangibles, or promissory notes; or

409.102(1)(gs)3. 3. A consignee.

409.102(1)(h) (h) "Deposit account" means a demand, time, savings, passbook, or similar account maintained with a bank. The term does not include investment property or accounts evidenced by an instrument.

409.102(1)(hg) (hg) "Document" means a document of title or a receipt of the type described in s. 407.201 (2).

409.102(1)(hm) (hm) "Electronic chattel paper" means chattel paper evidenced by a record or records consisting of information stored in an electronic medium.

409.102(1)(hs) (hs) "Encumbrance" means a right, other than an ownership interest, in real property. The term includes mortgages and other liens on real property.

409.102(1)(i) (i) "Equipment" means goods other than inventory, farm products, or consumer goods.

409.102(1)(ig) (ig) "Farm products" means goods, other than standing timber, with respect to which the debtor is engaged in a farming operation and which are:

409.102(1)(ig)1. 1. Crops grown, growing, or to be grown, including:

409.102(1)(ig)1.a. a. Crops produced on trees, vines, and bushes; and

409.102(1)(ig)1.b. b. Aquatic goods produced in aquacultural operations;

409.102(1)(ig)2. 2. Livestock, born or unborn, including aquatic goods produced in aquacultural operations;

409.102(1)(ig)3. 3. Supplies used or produced in a farming operation; or

409.102(1)(ig)4. 4. Products of crops or livestock in their unmanufactured states.

409.102(1)(im) (im) "Farming operation" means raising, cultivating, propagating, fattening, grazing, or any other farming, livestock, or aquacultural operation.

409.102(1)(is) (is) "File number" means the number assigned to an initial financing statement pursuant to s. 409.519 (1).

409.102(1)(j) (j) "Filing office" means an office designated in s. 409.501 as the place to file a financing statement.

409.102(1)(jg) (jg) "Filing-office rule" means a rule promulgated pursuant to s. 409.526.

409.102(1)(jm) (jm) "Financing statement" means a record or records composed of an initial financing statement and any filed record relating to the initial financing statement.

409.102(1)(js) (js) "Fixture filing" means the filing of a financing statement covering goods that are or are to become fixtures and satisfying s. 409.502 (1) and (2). The term includes the filing of a financing statement covering goods of a transmitting utility which are or are to become fixtures.

409.102(1)(k) (k) "Fixtures" means goods that have become so related to particular real property that an interest in them arises under real property law.

409.102(1)(kg) (kg) "General intangible" means any personal property, including things in action, other than accounts, chattel paper, commercial tort claims, deposit accounts, documents, goods, instruments, investment property, letter-of-credit rights, letters of credit, money, and oil, gas, or other minerals before extraction. The term includes payment intangibles and software.

409.102(1)(km) (km) "Good faith" means honesty in fact in the conduct or transaction concerned.

409.102(1)(ks) (ks) "Goods" means all things that are movable when a security interest attaches. The term includes fixtures; standing timber that is to be cut and removed under a conveyance or contract for sale; the unborn young of animals; crops grown, growing, or to be grown, even if the crops are produced on trees, vines, or bushes; and manufactured homes. The term also includes a computer program embedded in goods and any supporting information provided in connection with a transaction relating to the program if the program is associated with the goods in such a manner that it customarily is considered part of the goods, or by becoming the owner of the goods, a person acquires a right to use the program in connection with the goods. The term does not include a computer program embedded in goods that consist solely of the medium in which the program is embedded. The term also does not include accounts, chattel paper, commercial tort claims, deposit accounts, documents, general intangibles, instruments, investment property, letter-of-credit rights, letters of credit, money, or oil, gas, or other minerals before extraction.

409.102(1)(L) (L) "Governmental unit" means a subdivision, agency, department, county, parish, municipality, or other unit of the government of the United States, a state, or a foreign country. The term includes an organization having a separate corporate existence if the organization is eligible to issue debt on which interest is exempt from income taxation under the laws of the United States.

409.102(1)(Lg) (Lg) "Health-care-insurance receivable" means an interest in or claim under a policy of insurance which is a right to payment of a monetary obligation for health-care goods or services provided.

409.102(1)(Lm) (Lm) "Instrument" means a negotiable instrument or any other writing that evidences a right to the payment of a monetary obligation, is not itself a security agreement or lease, and is of a type that in ordinary course of business is transferred by delivery with any necessary endorsement or assignment. The term does not include investment property; letters of credit; or writings that evidence a right to payment arising out of the use of a credit or charge card or information contained on or for use with the card.

409.102(1)(Ls) (Ls) "Inventory" means goods, other than farm products, which:

409.102(1)(Ls)1. 1. Are leased by a person as lessor;

409.102(1)(Ls)2. 2. Are held by a person for sale or lease or to be furnished under a contract of service;

409.102(1)(Ls)3. 3. Are furnished by a person under a contract of service; or

409.102(1)(Ls)4. 4. Consist of raw materials, work in process, or materials used or consumed in a business.

409.102(1)(m) (m) "Investment property" means a security, whether certificated or uncertificated, security entitlement, securities account, commodity contract, or commodity account.

409.102(1)(mcm) (mcm) "Issuer" means a bank or other person that issues a letter of credit, but does not include an individual who makes an engagement for personal, family, or household purposes.

409.102(1)(mg) (mg) "Jurisdiction of organization", with respect to a registered organization, means the jurisdiction under whose law the organization is formed or organized.

409.102(1)(mkm) (mkm) "Letter of credit" means a definite undertaking that satisfies the requirements of s. 405.104 by an issuer to a beneficiary at the request or for the account of an applicant or, in the case of a financial institution, to itself or for its own account, to honor a documentary presentation by payment or delivery of an item of value.

409.102(1)(mm) (mm) "Letter-of-credit right" means a right to payment or performance under a letter of credit, whether or not the beneficiary has demanded or is at the time entitled to demand payment or performance. The term does not include the right of a beneficiary to demand payment or performance under a letter of credit.

409.102(1)(ms) (ms) "Lien creditor" means:

409.102(1)(ms)1. 1. A creditor that has acquired a lien on the property involved by attachment, levy, or the like;

409.102(1)(ms)2. 2. An assignee for benefit of creditors from the time of assignment;

409.102(1)(ms)3. 3. A trustee in bankruptcy from the date of the filing of the petition; or

409.102(1)(ms)4. 4. A receiver in equity from the time of appointment.

409.102(1)(n) (n) "Manufactured home" means a structure, transportable in one or more sections, which, in the traveling mode, is 8 body feet or more in width or 40 body feet or more in length, or, when erected on site, is 320 or more square feet, and which is built on a permanent chassis and designed to be used as a dwelling with or without a permanent foundation when connected to the required utilities, and includes the plumbing, heating, air-conditioning, and electrical systems contained therein. The term includes any structure that meets all of the requirements of this paragraph except the size requirements and with respect to which the manufacturer voluntarily files a certification required by the U.S. secretary of housing and urban development and complies with the standards established under title 42 of the U.S. code.

409.102(1)(ng) (ng) "Manufactured-home transaction" means a secured transaction:

409.102(1)(ng)1. 1. That creates a purchase-money security interest in a manufactured home, other than a manufactured home held as inventory; or

409.102(1)(ng)2. 2. In which a manufactured home, other than a manufactured home held as inventory, is the primary collateral.

409.102(1)(nm) (nm) "Mortgage" means a consensual interest in real property, including fixtures, which secures payment or performance of an obligation.

409.102(1)(ns) (ns) "New debtor" means a person that becomes bound as a debtor under s. 409.203 (4) by a security agreement previously entered into by another person.

409.102(1)(o) (o) "New value" means money; money's worth in property, services, or new credit; or release by a transferee of an interest in property previously transferred to the transferee. The term does not include an obligation substituted for another obligation.

409.102(1)(odm) (odm) "Nominated person" means a person whom the issuer:

409.102(1)(odm)1. 1. Designates or authorizes to pay, accept, negotiate, or otherwise give value under a letter of credit; and

409.102(1)(odm)2. 2. Undertakes by agreement or custom and practice to reimburse.

409.102(1)(og) (og) "Noncash proceeds" means proceeds other than cash proceeds.

409.102(1)(om) (om) "Obligor" means a person that, with respect to an obligation secured by a security interest in or an agricultural lien on the collateral, owes payment or other performance of the obligation; has provided property other than the collateral to secure payment or other performance of the obligation; or is otherwise accountable in whole or in part for payment or other performance of the obligation. The term does not include issuers or nominated persons under a letter of credit.

409.102(1)(os) (os) "Original debtor," except as used in s. 409.310 (3), means a person that, as a debtor, entered into a security agreement to which a new debtor has become bound under s. 409.203 (4).

409.102(1)(p) (p) "Payment intangible" means a general intangible under which the account debtor's principal obligation is a monetary obligation.

409.102(1)(pg) (pg) "Person related to", with respect to an individual, means:

409.102(1)(pg)1. 1. The spouse of the individual;

409.102(1)(pg)2. 2. A brother, brother-in-law, sister, or sister-in-law of the individual;

409.102(1)(pg)3. 3. An ancestor or lineal descendant of the individual or the individual's spouse; or

409.102(1)(pg)4. 4. Any other relative, by blood or marriage, of the individual or the individual's spouse who shares the same home with the individual.

409.102(1)(pm) (pm) "Person related to", with respect to an organization, means:

409.102(1)(pm)1. 1. A person directly or indirectly controlling, controlled by, or under common control with the organization;

409.102(1)(pm)2. 2. An officer or director of, or a person performing similar functions with respect to, the organization;

409.102(1)(pm)3. 3. An officer or director of, or a person performing similar functions with respect to, a person described in subd. 1.;

409.102(1)(pm)4. 4. The spouse of an individual described in subd. 1., 2., or 3.; or

409.102(1)(pm)5. 5. An individual who is related by blood or marriage to an individual described in subd. 1., 2., 3., or 4. and shares the same home with the individual.

409.102(1)(ps) (ps) "Proceeds", except as used in s. 409.609 (2), means the following property:

409.102(1)(ps)1. 1. Whatever is acquired upon the sale, lease, license, exchange, or other disposition of collateral;

409.102(1)(ps)2. 2. Whatever is collected on, or distributed on account of, collateral;

409.102(1)(ps)3. 3. Rights arising out of collateral;

409.102(1)(ps)4. 4. To the extent of the value of collateral, claims arising out of the loss, nonconformity, or interference with the use of, defects or infringement of rights in, or damage to, the collateral; or

409.102(1)(ps)5. 5. To the extent of the value of collateral and to the extent payable to the debtor or the secured party, insurance payable by reason of the loss or nonconformity of, defects or infringement of rights in, or damage to, the collateral.

409.102(1)(ptm) (ptm) "Proceeds of a letter of credit" means the cash, check, accepted draft, or other item of value paid or delivered upon honor or giving of value by the issuer or any nominated person under the letter of credit. The term does not include a beneficiary's drawing rights or documents presented by the beneficiary.

409.102(1)(pu) (pu) "Production-money crops" means crops that secure a production-money obligation incurred with respect to the production of those crops.

409.102(1)(pv) (pv) "Production-money obligation" means an obligation of an obligor incurred for new value given to enable the debtor to produce crops if the value is in fact used for the production of the crops.

409.102(1)(pw) (pw) "Production of crops" means the use of seed, fertilizer, or chemicals for growing crops or protecting them from damage or disease.

409.102(1)(q) (q) "Promissory note" means an instrument that evidences a promise to pay a monetary obligation, does not evidence an order to pay, and does not contain an acknowledgment by a bank that the bank has received for deposit a sum of money or funds.

409.102(1)(qg) (qg) "Proposal" means a record authenticated by a secured party which includes the terms on which the secured party is willing to accept collateral in full or partial satisfaction of the obligation it secures pursuant to ss. 409.620, 409.621, and 409.622.

409.102(1)(qm) (qm) "Public-finance transaction" means a secured transaction in connection with which:

409.102(1)(qm)1. 1. Debt securities are issued;

409.102(1)(qm)2. 2. All or a portion of the securities issued have an initial stated maturity of at least 20 years; and

409.102(1)(qm)3. 3. The debtor, obligor, secured party, account debtor or other person obligated on collateral, assignor or assignee of a secured obligation, or assignor or assignee of a security interest is a state or a governmental unit of a state.

409.102(1)(qp) (qp) "Public organic record" means a record that is available to the public for inspection and is:

409.102(1)(qp)1. 1. A record consisting of the record initially filed with or issued by a state or the United States to form or organize an organization and any record filed with or issued by the state or the United States which amends or restates the initial record;

409.102(1)(qp)2. 2. An organic record of a business trust consisting of the record initially filed with a state and any record filed with the state which amends or restates the initial record, if a statute of the state governing business trusts requires that the record be filed with the state; or

409.102(1)(qp)3. 3. A record consisting of legislation enacted by the legislature of a state or the Congress of the United States which forms or organizes an organization, any record amending the legislation, and any record filed with or issued by the state or the United States which amends or restates the name of the organization.

409.102(1)(qs) (qs) "Pursuant to commitment", with respect to an advance made or other value given by a secured party, means pursuant to the secured party's obligation, whether or not a subsequent event of default or other event not within the secured party's control has relieved or may relieve the secured party from its obligation.

409.102(1)(r) (r) "Record", except as used in "for record", "of record", "record or legal title", and "record owner", means information that is inscribed on a tangible medium or which is stored in an electronic or other medium and is retrievable in perceivable form.

409.102(1)(rg) (rg) "Registered organization" means an organization formed or organized solely under the law of a single state or the United States by the filing of a public organic record with, the issuance of a public organic record by, or the enactment of legislation by the state or the United States. The term includes a business trust that is formed or organized under the law of a single state if a statute of the state governing business trusts requires that the business trust's organic record be filed with the state.

409.102(1)(rm) (rm) "Secondary obligor" means an obligor to the extent that:

409.102(1)(rm)1. 1. The obligor's obligation is secondary; or

409.102(1)(rm)2. 2. The obligor has a right of recourse with respect to an obligation secured by collateral against the debtor, another obligor, or property of either.

409.102(1)(rs) (rs) "Secured party" means:

409.102(1)(rs)1. 1. A person in whose favor a security interest is created or provided for under a security agreement, whether or not any obligation to be secured is outstanding;

409.102(1)(rs)2. 2. A person that holds an agricultural lien;

409.102(1)(rs)3. 3. A consignor;

409.102(1)(rs)4. 4. A person to which accounts, chattel paper, payment intangibles, or promissory notes have been sold;

409.102(1)(rs)5. 5. A trustee, indenture trustee, agent, collateral agent, or other representative in whose favor a security interest or agricultural lien is created or provided for; or

409.102(1)(rs)6. 6. A person that holds a security interest arising under s. 402.401, 402.505, 402.711 (3), 404.210, 405.118, or 411.508 (5).

409.102(1)(s) (s) "Security agreement" means an agreement that creates or provides for a security interest.

409.102(1)(sg) (sg) "Send", in connection with a record or notification, means:

409.102(1)(sg)1. 1. To deposit in the mail, deliver for transmission, or transmit by any other usual means of communication, with postage or cost of transmission provided for, addressed to any address reasonable under the circumstances; or

409.102(1)(sg)2. 2. To cause the record or notification to be received within the time that it would have been received if properly sent under subd. 1.

409.102(1)(sm) (sm) "Software" means a computer program and any supporting information provided in connection with a transaction relating to the program. The term does not include a computer program that is included in the definition of goods.

409.102(1)(ss) (ss) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

409.102(1)(t) (t) "Supporting obligation" means a letter-of-credit right or secondary obligation that supports the payment or performance of an account, chattel paper, a document, a general intangible, an instrument, or investment property.

409.102(1)(tg) (tg) "Tangible chattel paper" means chattel paper evidenced by a record or records consisting of information that is inscribed on a tangible medium.

409.102(1)(tm) (tm) "Termination statement" means an amendment of a financing statement which:

409.102(1)(tm)1. 1. Identifies, by its file number, the initial financing statement to which it relates; and

409.102(1)(tm)2. 2. Indicates either that it is a termination statement or that the identified financing statement is no longer effective.

409.102(1)(ts) (ts) "Transmitting utility" means a person primarily engaged in the business of:

409.102(1)(ts)1. 1. Operating a railroad, subway, street railway, or trolley bus;

409.102(1)(ts)2. 2. Transmitting communications electrically, electromagnetically, or by light;

409.102(1)(ts)3. 3. Transmitting goods by pipeline or sewer; or

409.102(1)(ts)4. 4. Transmitting or producing and transmitting electricity, steam, gas, or water.

409.102(2) (2) Definitions in other chapters. The following definitions in other chapters apply to this chapter:

409.102(2)(b) (b) "Broker" — s. 408.102.

409.102(2)(bm) (bm) "Certificated security" — s. 408.102.

409.102(2)(c) (c) "Check" — s. 403.104.

409.102(2)(cm) (cm) "Clearing corporation" — s. 408.102.

409.102(2)(d) (d) "Contract for sale" — s. 402.106.

409.102(2)(df) (df) "Control" (with respect to a document of title) — s. 407.106.

409.102(2)(dm) (dm) "Customer" — s. 404.104.

409.102(2)(e) (e) "Entitlement holder" — s. 408.102.

409.102(2)(em) (em) "Financial asset" — s. 408.102.

409.102(2)(f) (f) "Holder in due course" — s. 403.302.

409.102(2)(g) (g) "Issuer" (with respect to a security) — s. 408.201.

409.102(2)(gm) (gm) "Lease" — s. 411.103.

409.102(2)(h) (h) "Lease agreement" — s. 411.103.

409.102(2)(hm) (hm) "Lease contract" — s. 411.103.

409.102(2)(i) (i) "Leasehold interest" — s. 411.103.

409.102(2)(im) (im) "Lessee" — s. 411.103.

409.102(2)(j) (j) "Lessee in ordinary course of business" — s. 411.103.

409.102(2)(jm) (jm) "Lessor" — s. 411.103.

409.102(2)(k) (k) "Lessor's residual interest" — s. 411.103.

409.102(2)(L) (L) "Merchant" — s. 402.104.

409.102(2)(Lm) (Lm) "Negotiable instrument" — s. 403.104.

409.102(2)(mm) (mm) "Note" — s. 403.104.

409.102(2)(nm) (nm) "Prove" — s. 403.103.

409.102(2)(o) (o) "Sale" — s. 402.106.

409.102(2)(om) (om) "Securities account" — s. 408.501.

409.102(2)(p) (p) "Securities intermediary" — s. 408.102.

409.102(2)(pm) (pm) "Security" — s. 408.102.

409.102(2)(q) (q) "Security certificate" — s. 408.102.

409.102(2)(qm) (qm) "Security entitlement" — s. 408.102.

409.102(2)(r) (r) "Uncertificated security" — s. 408.102.

409.102(3) (3) Chapter 401 definitions and principles. Chapter 401 contains general definitions and principles of construction and interpretation applicable throughout this chapter.

409.102 History History: 2001 a. 10; 2003 a. 321; 2009 a. 322; 2011 a. 206.

409.102 Annotation A security interest in all of a trucking company's "equipment" reasonably identified trucks as collateral. Milwaukee Mack Sales v. First Wis. Nat. Bank, 93 Wis. 2d 589, 287 N.W.2d 708 (1980).

409.102 Annotation Goods classified as "inventory" while in the possession of a debtor remain "inventory" while on lease status in the possession of the lessee. In re Watertown Tractor & Equipment Company., Inc. 94 Wis. 2d 622, 289 N.W.2d 288 (1980).



409.103 Purchase-money security interest; application of payments; burden of establishing.

409.103  Purchase-money security interest; application of payments; burden of establishing.

409.103(1) (1)  Definitions. In this section:

409.103(1)(a) (a) "Purchase-money collateral" means goods or software that secures a purchase-money obligation incurred with respect to that collateral.

409.103(1)(b) (b) "Purchase-money obligation" means an obligation of an obligor incurred as all or part of the price of the collateral or for value given to enable the debtor to acquire rights in or the use of the collateral if the value is in fact so used.

409.103(2) (2) Purchase-money security interest in goods. A security interest in goods is a purchase-money security interest:

409.103(2)(a) (a) To the extent that the goods are purchase-money collateral with respect to that security interest;

409.103(2)(b) (b) If the security interest is in inventory that is or was purchase-money collateral, also to the extent that the security interest secures a purchase-money obligation incurred with respect to other inventory in which the secured party holds or held a purchase-money security interest; and

409.103(2)(c) (c) Also to the extent that the security interest secures a purchase-money obligation incurred with respect to software in which the secured party holds or held a purchase-money security interest.

409.103(3) (3) Purchase-money security interest in software. A security interest in software is a purchase-money security interest to the extent that the security interest also secures a purchase-money obligation incurred with respect to goods in which the secured party holds or held a purchase-money security interest if:

409.103(3)(a) (a) The debtor acquired its interest in the software in an integrated transaction in which it acquired an interest in the goods; and

409.103(3)(b) (b) The debtor acquired its interest in the software for the principal purpose of using the software in the goods.

409.103(4) (4) Consignor's inventory purchase-money security interest. The security interest of a consignor in goods that are the subject of a consignment is a purchase-money security interest in inventory.

409.103(5) (5) Application of payment in nonconsumer-goods transaction. In a transaction other than a consumer-goods transaction, if the extent to which a security interest is a purchase-money security interest depends on the application of a payment to a particular obligation, the payment must be applied:

409.103(5)(a) (a) In accordance with any reasonable method of application to which the parties agree;

409.103(5)(b) (b) In the absence of the parties' agreement to a reasonable method, in accordance with any intention of the obligor manifested at or before the time of payment; or

409.103(5)(c) (c) In the absence of an agreement to a reasonable method and a timely manifestation of the obligor's intention, in the following order:

409.103(5)(c)1. 1. To obligations that are not secured; and

409.103(5)(c)2. 2. If more than one obligation is secured, to obligations secured by purchase-money security interests in the order in which those obligations were incurred.

409.103(6) (6) No loss of status of purchase-money security interest in nonconsumer-goods transaction. In a transaction other than a consumer-goods transaction, a purchase-money security interest does not lose its status as such, even if:

409.103(6)(a) (a) The purchase-money collateral also secures an obligation that is not a purchase-money obligation;

409.103(6)(b) (b) Collateral that is not purchase-money collateral also secures the purchase-money obligation; or

409.103(6)(c) (c) The purchase-money obligation has been renewed, refinanced, consolidated, or restructured.

409.103(7) (7) Burden of proof in nonconsumer-goods transaction. In a transaction other than a consumer-goods transaction, a secured party claiming a purchase-money security interest has the burden of establishing the extent to which the security interest is a purchase-money security interest.

409.103(8) (8) Nonconsumer-goods transactions; no inference. The limitation of the rules in subs. (5) to (7) to transactions other than consumer-goods transactions is intended to leave to the court the determination of the proper rules in consumer-goods transactions. The court may not infer from that limitation the nature of the proper rule in consumer-goods transactions and may continue to apply established approaches.

409.103 History History: 2001 a. 10.



409.1035 Production-money crops; production-money obligation; production-money security interest; burden of establishing.

409.1035  Production-money crops; production-money obligation; production-money security interest; burden of establishing.

409.1035(1) (1) A security interest in crops is a production-money security interest to the extent that the crops are production-money crops.

409.1035(2) (2) If the extent to which a security interest is a production-money security interest depends on the application of a payment to a particular obligation, the payment must be applied in the following order until fully applied:

409.1035(2)(a) (a) First, to all production-money obligations secured by production-money crops, in the order in which those obligations were incurred;

409.1035(2)(b) (b) Second, to all obligations secured by conflicting security interests in the production-money crops referred to in par. (a), in the order in which those obligations were incurred; and

409.1035(2)(c) (c) Third, to all unsecured obligations of the debtor making the payment, in the order in which those obligations were incurred.

409.1035(3) (3) A production-money security interest does not lose its status as such, even if:

409.1035(3)(a) (a) The production-money crops also secure an obligation that is not a production-money obligation;

409.1035(3)(b) (b) Collateral that is not production-money crops also secures the production-money obligation; or

409.1035(3)(c) (c) The production-money obligation has been renewed, refinanced, or restructured.

409.1035(4) (4) A secured party claiming a production-money security interest has the burden of establishing the extent to which the security interest is a production-money security interest.

409.1035(5) (5) This section does not affect any right to proceeds under s. 409.315.

409.1035(6) (6) A person may not claim a purchase-money security interest in crops grown, growing, or to be grown.

409.1035 History History: 2001 a. 10.



409.104 Control of deposit account.

409.104  Control of deposit account.

409.104(1) (1)  Requirements for control. A secured party has control of a deposit account if:

409.104(1)(a) (a) The secured party is the bank with which the deposit account is maintained;

409.104(1)(b) (b) The debtor, secured party, and bank have agreed in an authenticated record that the bank will comply with instructions originated by the secured party directing disposition of the funds in the deposit account without further consent by the debtor; or

409.104(1)(c) (c) The secured party becomes the bank's customer with respect to the deposit account.

409.104(2) (2) Debtor's right to direct disposition. A secured party that has satisfied sub. (1) has control, even if the debtor retains the right to direct the disposition of funds from the deposit account.

409.104 History History: 2001 a. 10.



409.105 Control of electronic chattel paper.

409.105  Control of electronic chattel paper.

409.105(1m) (1m)  General rule: control of electronic chattel paper. A secured party has control of electronic chattel paper if a system employed for evidencing the transfer of interests in the chattel paper reliably establishes the secured party as the person to which the chattel paper was assigned.

409.105(2m) (2m) Specific facts giving control. Without limiting the generality of sub. (1m), a system satisfies sub. (1m) if the record or records comprising the chattel paper are created, stored, and assigned in such a manner that:

409.105(2m)(a) (a) A single authoritative copy of the record or records exists which is unique, identifiable, and, except as otherwise provided in pars. (d) to (f), unalterable;

409.105(2m)(b) (b) The authoritative copy identifies the secured party as the assignee of the record or records;

409.105(2m)(c) (c) The authoritative copy is communicated to and maintained by the secured party or its designated custodian;

409.105(2m)(d) (d) Copies or amendments that add or change an identified assignee of the authoritative copy can be made only with the consent of the secured party;

409.105(2m)(e) (e) Each copy of the authoritative copy and any copy of a copy is readily identifiable as a copy that is not the authoritative copy; and

409.105(2m)(f) (f) Any amendment of the authoritative copy is readily identifiable as authorized or unauthorized.

409.105 History History: 2001 a. 10, 416; 2011 a. 206.



409.106 Control of investment property.

409.106  Control of investment property.

409.106(1) (1)  Control under s. 408.106. A person has control of a certificated security, uncertificated security, or security entitlement as provided in s. 408.106.

409.106(2) (2) Control of commodity contract. A secured party has control of a commodity contract if:

409.106(2)(a) (a) The secured party is the commodity intermediary with which the commodity contract is carried; or

409.106(2)(b) (b) The commodity customer, secured party, and commodity intermediary have agreed that the commodity intermediary will apply any value distributed on account of the commodity contract as directed by the secured party without further consent by the commodity customer.

409.106(3) (3) Effect of control of securities account or commodity account. A secured party having control of all security entitlements or commodity contracts carried in a securities account or commodity account has control over the securities account or commodity account.

409.106 History History: 2001 a. 10.



409.107 Control of letter-of-credit right.

409.107  Control of letter-of-credit right. A secured party has control of a letter-of-credit right to the extent of any right to payment or performance by the issuer or any nominated person if the issuer or nominated person has consented to an assignment of proceeds of the letter of credit under ch. 405 or otherwise applicable law or practice.

409.107 History History: 2001 a. 10.



409.108 Sufficiency of description.

409.108  Sufficiency of description.

409.108(1) (1)  Sufficiency of description. Except as otherwise provided in subs. (3) to (5), a description of personal or real property is sufficient, whether or not it is specific, if it reasonably identifies what is described.

409.108(2) (2) Examples of reasonable identification. Except as otherwise provided in sub. (4), a description of collateral reasonably identifies the collateral if it identifies the collateral by:

409.108(2)(a) (a) Specific listing;

409.108(2)(b) (b) Category;

409.108(2)(c) (c) Except as otherwise provided in sub. (5), a type of collateral defined in chs. 401 to 411;

409.108(2)(d) (d) Quantity;

409.108(2)(e) (e) Computational or allocational formula or procedure; or

409.108(2)(f) (f) Except as otherwise provided in sub. (3), any other method, if the identity of the collateral is objectively determinable.

409.108(3) (3) Supergeneric description not sufficient. A description of collateral as "all the debtor's assets" or "all the debtor's personal property" or using words of similar import does not reasonably identify the collateral.

409.108(4) (4) Investment property. Except as otherwise provided in sub. (5), a description of a security entitlement, securities account, or commodity account is sufficient if it describes:

409.108(4)(a) (a) The collateral by those terms or as investment property; or

409.108(4)(b) (b) The underlying financial asset or commodity contract.

409.108(5) (5) When description by type insufficient. A description only by type of collateral defined in chs. 401 to 411 is an insufficient description of:

409.108(5)(a) (a) A commercial tort claim; or

409.108(5)(b) (b) In a consumer transaction, consumer goods, a security entitlement, a securities account, or a commodity account.

409.108 History History: 2001 a. 10.

409.108 Annotation A wrong statement of section, township, range, and county where crops were grown was not minor, and, without directing further inquiry, was insufficient. Whether a party is misled by the description is not part of the inquiry under s. 409.110 or 409.402. Smith & Spindahl Enterprises, Inc. v. Lee, 206 Wis. 2d 663, 557 N.W.2d 865 (Ct. App. 1996), 96-0882.



409.109 Scope.

409.109  Scope.

409.109(1)(1)  General scope of chapter. Except as otherwise provided in subs. (3) and (4), and s. 16.63 (4) on transactions involving tobacco settlement revenues, this chapter applies to:

409.109(1)(a) (a) A transaction, regardless of its form, that creates a security interest in personal property or fixtures by contract;

409.109(1)(b) (b) An agricultural lien;

409.109(1)(c) (c) A sale of accounts, chattel paper, payment intangibles, or promissory notes;

409.109(1)(d) (d) A consignment;

409.109(1)(e) (e) A security interest arising under s. 402.401, 402.505, 402.711 (3), or 411.508 (5), as provided in s. 409.110; and

409.109(1)(f) (f) A security interest arising under s. 404.210 or 405.118.

409.109(2) (2) Security interest in secured obligation. The application of this chapter to a security interest in a secured obligation is not affected by the fact that the obligation is itself secured by a transaction or interest to which this chapter does not apply.

409.109(3) (3) Extent to which chapter does not apply. This chapter does not apply to the extent that:

409.109(3)(a) (a) A statute, regulation, or treaty of the United States preempts this chapter;

409.109(3)(b) (b) Another statute of this state expressly governs the creation, perfection, priority, or enforcement of a security interest created by this state or a governmental unit of this state;

409.109(3)(c) (c) A statute of another state, a foreign country, or a governmental unit of another state or a foreign country, other than a statute generally applicable to security interests, expressly governs creation, perfection, priority, or enforcement of a security interest created by the state, country, or governmental unit; or

409.109(3)(d) (d) The rights of a transferee beneficiary or nominated person under a letter of credit are independent and superior under ch. 405.

409.109(4) (4) Inapplicability of chapter. This chapter does not apply to:

409.109(4)(a) (a) A landlord's lien, other than an agricultural lien;

409.109(4)(b) (b) A lien, other than an agricultural lien, given by statute or other rule of law for services or materials, but s. 409.333 applies with respect to priority of the lien;

409.109(4)(c) (c) An assignment of a claim for wages, salary, or other compensation of an employee;

409.109(4)(cm) (cm) An assignment of a claim or right to receive compensation for injuries or sickness under a worker's compensation or worker's disability statute of any state;

409.109(4)(d) (d) A sale of accounts, chattel paper, payment intangibles, or promissory notes as part of a sale of the business out of which they arose;

409.109(4)(e) (e) An assignment of accounts, chattel paper, payment intangibles, or promissory notes which is for the purpose of collection only;

409.109(4)(f) (f) An assignment of a right to payment under a contract to an assignee that is also obligated to perform under the contract;

409.109(4)(g) (g) An assignment of a single account, payment intangible, or promissory note to an assignee in full or partial satisfaction of a preexisting indebtedness;

409.109(4)(h) (h) A transfer of an interest in or an assignment of a claim under a policy of insurance, other than an assignment by or to a health-care provider of a health-care-insurance receivable and any subsequent assignment of the right to payment, but ss. 409.315 and 409.322 apply with respect to proceeds and priorities in proceeds;

409.109(4)(i) (i) An assignment of a right represented by a judgment, other than a judgment taken on a right to payment that was collateral;

409.109(4)(j) (j) A right of recoupment or setoff, but:

409.109(4)(j)1. 1. Section 409.340 applies with respect to the effectiveness of rights of recoupment or setoff against deposit accounts; and

409.109(4)(j)2. 2. Section 409.404 applies with respect to defenses or claims of an account debtor;

409.109(4)(k) (k) The creation or transfer of an interest in or lien on real property, including a lease or rents thereunder, except to the extent that provision is made for:

409.109(4)(k)1. 1. Liens on real property in ss. 409.203 and 409.308;

409.109(4)(k)2. 2. Fixtures in s. 409.334;

409.109(4)(k)3. 3. Fixture filings in ss. 409.501, 409.502, 409.512, 409.516, and 409.519; and

409.109(4)(k)4. 4. Security agreements covering personal and real property in s. 409.604;

409.109(4)(L) (L) An assignment of a claim arising in tort, other than a commercial tort claim, but ss. 409.315 and 409.322 apply with respect to proceeds and priorities in proceeds; or

409.109(4)(m) (m) An assignment of a deposit account in a consumer transaction, but ss. 409.315 and 409.322 apply with respect to proceeds and priorities in proceeds.

409.109 History History: 2001 a. 10, 64.



409.110 Security interests arising under ch. 402 or 411

409.110  Security interests arising under ch. 402 or 411. A security interest arising under s. 402.401, 402.505, 402.711 (3), or 411.508 (5) is subject to this chapter. However, until the debtor obtains possession of the goods:

409.110(1) (1) The security interest is enforceable, even if s. 409.203 (2) (c) has not been satisfied;

409.110(2) (2) Filing is not required to perfect the security interest;

409.110(3) (3) The rights of the secured party after default by the debtor are governed by ch. 402 or 411; and

409.110(4) (4) The security interest has priority over a conflicting security interest created by the debtor.

409.110 History History: 2001 a. 10.



409.201 General effectiveness of security agreement.

409.201  General effectiveness of security agreement.

409.201(1)(1)  General effectiveness. Except as otherwise provided in chs. 401 to 411, a security agreement is effective according to its terms between the parties, against purchasers of the collateral, and against creditors.

409.201(2) (2) Applicable consumer laws and other law. A transaction subject to this chapter is subject to any applicable rule of law which establishes a different rule for consumers and to chs. 138, 421 to 427, and 429 and s. 182.025.

409.201(3) (3) Other applicable law controls. In case of conflict between this chapter and a rule of law, statute, or rule described in sub. (2), the rule of law, statute, or rule controls. Failure to comply with a statute or rule described in sub. (2) has only the effect the statute or rule specifies.

409.201(4) (4) Further deference to other applicable law. This chapter does not:

409.201(4)(a) (a) Validate any rate, charge, agreement, or practice that violates a rule of law, statute, or rule described in sub. (2); or

409.201(4)(b) (b) Extend the application of the rule of law, statute, or rule to a transaction not otherwise subject to the rule of law, statute, or rule.

409.201 History History: 2001 a. 10.



409.202 Title to collateral immaterial.

409.202  Title to collateral immaterial. Except as otherwise provided with respect to consignments or sales of accounts, chattel paper, payment intangibles, or promissory notes, the provisions of this chapter with regard to rights and obligations apply whether title to collateral is in the secured party or the debtor.

409.202 History History: 2001 a. 10.

409.202 Annotation A person with a voidable title in property, having the power to pass title to a good faith purchaser under s. 402.403, may transfer a security interest in that property. Return of Property in State v. Pippin, 176 Wis. 2d 418, 500 N.W.2d 407 (Ct. App. 1993).



409.203 Attachment and enforceability of security interest; proceeds; supporting obligations; formal requisites.

409.203  Attachment and enforceability of security interest; proceeds; supporting obligations; formal requisites.

409.203(1)(1)  Attachment. A security interest attaches to collateral when it becomes enforceable against the debtor with respect to the collateral, unless an agreement expressly postpones the time of attachment.

409.203(2) (2) Enforceability. Except as otherwise provided in subs. (3) to (9), a security interest is enforceable against the debtor and 3rd parties with respect to the collateral only if:

409.203(2)(a) (a) Value has been given;

409.203(2)(b) (b) The debtor has rights in the collateral or the power to transfer rights in the collateral to a secured party; and

409.203(2)(c) (c) One of the following conditions is met:

409.203(2)(c)1. 1. The debtor has authenticated a security agreement that provides a description of the collateral and, if the security interest covers timber to be cut, a description of the land concerned;

409.203(2)(c)2. 2. The collateral is not a certificated security and is in the possession of the secured party under s. 409.313 pursuant to the debtor's security agreement;

409.203(2)(c)3. 3. The collateral is a certificated security in registered form and the security certificate has been delivered to the secured party under s. 408.301 pursuant to the debtor's security agreement; or

409.203(2)(c)4. 4. The collateral is deposit accounts, electronic chattel paper, investment property, letter-of-credit rights, or electronic documents, and the secured party has control under s. 407.106, 409.104, 409.105, 409.106, or 409.107 pursuant to the debtor's security agreement.

409.203(3) (3) Other uniform commercial code provisions. Subsection (2) is subject to s. 404.210 on the security interest of a collecting bank, s. 405.118 on the security interest of a letter-of-credit issuer or nominated person, s. 409.110 on a security interest arising under ch. 402 or 411, and s. 409.206 on security interests in investment property.

409.203(4) (4) When person becomes bound by another person's security agreement.

409.203(4)(a)(a) A person becomes bound as debtor by a security agreement entered into by another person if, by operation of law other than this chapter or by contract:

409.203(4)(a)1. 1. The security agreement becomes effective to create a security interest in the person's property; or

409.203(4)(a)2. 2. The person becomes generally obligated for the obligations of the other person, including the obligation secured under the security agreement, and acquires or succeeds to all or substantially all of the assets of the other person.

409.203(4)(b) (b) A security agreement authenticated by one spouse is authenticated by the debtor under this section if that spouse acting alone has the right under s. 766.51 to manage and control the collateral, unless a marital property agreement or court decree that is binding on the secured party under s. 766.55 (4m) or 766.56 (2) (c) provides otherwise.

409.203(5) (5) Effect of new debtor becoming bound. If a new debtor becomes bound as debtor by a security agreement entered into by another person:

409.203(5)(a) (a) The agreement satisfies sub. (2) (c) with respect to existing or after-acquired property of the new debtor to the extent that the property is described in the agreement; and

409.203(5)(b) (b) Another agreement is not necessary to make a security interest in the property enforceable.

409.203(6) (6) Proceeds and supporting obligations. The attachment of a security interest in collateral gives the secured party the rights to proceeds provided by s. 409.315 and is also attachment of a security interest in a supporting obligation for the collateral.

409.203(7) (7) Lien securing right to payment. The attachment of a security interest in a right to payment or performance secured by a security interest or other lien on personal or real property is also attachment of a security interest in the security interest, mortgage, or other lien.

409.203(8) (8) Security entitlement carried in securities account. The attachment of a security interest in a securities account is also attachment of a security interest in the security entitlements carried in the securities account.

409.203(9) (9) Commodity contracts carried in commodity account. The attachment of a security interest in a commodity account is also attachment of a security interest in the commodity contracts carried in the commodity account.

409.203 History History: 2001 a. 10; 2009 a. 322.

409.203 Annotation A provision in an instrument prohibiting transfer of the instrument did not render a security interest in the instrument unenforceable. Belke v. M & I First National Bank of Stevens Point, 189 Wis. 2d 385, 525 N.W.2d 737 (Ct. App. 1994).

409.203 Annotation If the terms of a security agreement establish that attachment is contingent on subsequent specification of the collateral, the secured party has no security interest before the satisfaction of the contingency. A security agreement requiring the designation of the accounts to serve as collateral gave no security interest when no designation was made. Sierra Finance Corp. v. Excel Laboratories, LLC, 223 Wis. 2d 694, 589 N.W.2d 432 (Ct. App. 1998), 97-2450.

409.203 Annotation Sub. (7) is identical to s. 9-203 (g) of the Uniform Commercial Code. The comment to s. 9-203 (g) states, "Subsection (g) codifies the common-law rule that a transfer of an obligation secured by a security interest or other lien on personal or real property also transfers the security interest or lien" and supports the assertion that sub. (7) was intended to codify the common law doctrine of equitable assignment. It also supports the argument that the doctrine applies to real estate mortgages. Dow Family, LLC v. PHH Mortgage Corporation, 2013 WI App 114, ___ Wis. 2d ___, ___ N.W.2d ___, 13-0221.



409.204 After-acquired property; future advances.

409.204  After-acquired property; future advances.

409.204(1)(1)  After-acquired collateral. Except as otherwise provided in sub. (2), a security agreement may create or provide for a security interest in after-acquired collateral.

409.204(2) (2) When after-acquired property clause not effective. A security interest does not attach under a term constituting an after-acquired property clause to:

409.204(2)(a) (a) Consumer goods, other than an accession when given as additional security, unless the debtor acquires rights in them within 10 days after the secured party gives value; or

409.204(2)(b) (b) A commercial tort claim.

409.204(3) (3) Future advances and other value. A security agreement may provide that collateral secures, or that accounts, chattel paper, payment intangibles, or promissory notes are sold in connection with, future advances or other value, whether or not the advances or value are given pursuant to commitment.

409.204 History History: 2001 a. 10.

409.204 Annotation A security agreement covering money lent "and all other obligations and liabilities" will not extend to obligations arising out of contract violations unless they were clearly within the intent of the parties. John Miller Supply Co. v. Western State Bank, 55 Wis. 2d 385, 199 N.W.2d 161 (1972).

409.204 Annotation Priorities of "future advances" under previously perfected security interests and article 9 of the U.C.C. 58 MLR 759.

409.204 Annotation Security interests in after-acquired property under the uniform commercial code. Skilton, 1974 WLR 925.



409.205 Use or disposition of collateral permissible.

409.205  Use or disposition of collateral permissible.

409.205(1)(1)  When security interest not invalid or fraudulent. A security interest is not invalid or fraudulent against creditors solely because:

409.205(1)(a) (a) The debtor has the right or ability to:

409.205(1)(a)1. 1. Use, commingle, or dispose of all or part of the collateral, including returned or repossessed goods;

409.205(1)(a)2. 2. Collect, compromise, enforce, or otherwise deal with collateral;

409.205(1)(a)3. 3. Accept the return of collateral or make repossessions; or

409.205(1)(a)4. 4. Use, commingle, or dispose of proceeds; or

409.205(1)(b) (b) The secured party fails to require the debtor to account for proceeds or replace collateral.

409.205(2) (2) Requirements of possession not relaxed. This section does not relax the requirements of possession if attachment, perfection, or enforcement of a security interest depends upon possession of the collateral by the secured party.

409.205 History History: 2001 a. 10.

409.205 Annotation Under s. 409.205 the debtor is freed from strict accountability to the secured creditor for the property secured, and the validity of a secured interest in after-acquired property is specifically recognized. When a creditor has a security interest in the debtor's after-acquired property the debtor is able to commingle his property and use it to his best interest. The acquiescence of the secured creditor under an after-acquired clause by the debtor does not invalidate the security interest of the creditor. Burlington National Bank v. Strauss, 50 Wis. 2d 270, 184 N.W.2d 122 (1971).



409.206 Security interest arising in purchase or delivery of financial asset.

409.206  Security interest arising in purchase or delivery of financial asset.

409.206(1) (1)  Security interest when person buys through securities intermediary. A security interest in favor of a securities intermediary attaches to a person's security entitlement if:

409.206(1)(a) (a) The person buys a financial asset through the securities intermediary in a transaction in which the person is obligated to pay the purchase price to the securities intermediary at the time of the purchase; and

409.206(1)(b) (b) The securities intermediary credits the financial asset to the buyer's securities account before the buyer pays the securities intermediary.

409.206(2) (2) Security interest secures obligation to pay for financial asset. The security interest described in sub. (1) secures the person's obligation to pay for the financial asset.

409.206(3) (3) Security interest in payment against delivery transaction. A security interest in favor of a person that delivers a certificated security or other financial asset represented by a writing attaches to the security or other financial asset if:

409.206(3)(a) (a) The security or other financial asset:

409.206(3)(a)1. 1. In the ordinary course of business is transferred by delivery with any necessary endorsement or assignment; and

409.206(3)(a)2. 2. Is delivered under an agreement between persons in the business of dealing with such securities or financial assets; and

409.206(3)(b) (b) The agreement calls for delivery against payment.

409.206(4) (4) Security interest secures obligation to pay for delivery. The security interest described in sub. (3) secures the obligation to make payment for the delivery.

409.206 History History: 2001 a. 10.



409.207 Rights and duties of secured party having possession or control of collateral.

409.207  Rights and duties of secured party having possession or control of collateral.

409.207(1) (1)  Duty of care when secured party in possession. Except as otherwise provided in sub. (4), a secured party shall use reasonable care in the custody and preservation of collateral in the secured party's possession. In the case of chattel paper or an instrument, reasonable care includes taking necessary steps to preserve rights against prior parties unless otherwise agreed.

409.207(2) (2) Expenses, risks, duties, and rights when secured party in possession. Except as otherwise provided in sub. (4), if a secured party has possession of collateral:

409.207(2)(a) (a) Reasonable expenses, including the cost of insurance and payment of taxes or other charges, incurred in the custody, preservation, use, or operation of the collateral are chargeable to the debtor and are secured by the collateral;

409.207(2)(b) (b) The risk of accidental loss or damage is on the debtor to the extent of a deficiency in any effective insurance coverage;

409.207(2)(c) (c) The secured party shall keep the collateral identifiable, but fungible collateral may be commingled; and

409.207(2)(d) (d) The secured party may use or operate the collateral:

409.207(2)(d)1. 1. For the purpose of preserving the collateral or its value;

409.207(2)(d)2. 2. As permitted by an order of a court having competent jurisdiction; or

409.207(2)(d)3. 3. Except in the case of consumer goods, in the manner and to the extent agreed by the debtor.

409.207(3) (3) Duties and rights when secured party in possession or control. Except as otherwise provided in sub. (4), a secured party having possession of collateral or control of collateral under s. 407.106, 409.104, 409.105, 409.106, or 409.107:

409.207(3)(a) (a) May hold as additional security any proceeds, except money or funds, received from the collateral;

409.207(3)(b) (b) Shall apply money or funds received from the collateral to reduce the secured obligation, unless remitted to the debtor; and

409.207(3)(c) (c) May create a security interest in the collateral.

409.207(4) (4) Buyer of certain rights to payment. If the secured party is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor:

409.207(4)(a) (a) Subsection (1) does not apply unless the secured party is entitled under an agreement:

409.207(4)(a)1. 1. To charge back uncollected collateral; or

409.207(4)(a)2. 2. Otherwise to full or limited recourse against the debtor or a secondary obligor based on the nonpayment or other default of an account debtor or other obligor on the collateral; and

409.207(4)(b) (b) Subsections (1) and (2) do not apply.

409.207 History History: 2001 a. 10; 2009 a. 322.

409.207 Annotation [Former] sub. (2) (c) does not require putting money held as security in an interest bearing account. That a bank had the beneficial use of money does not mean that interest was earned that must be applied under [former] sub. (2) (c). Demotropoulous v. Bank One Milwaukee, N.A. 953 F. Supp. 974 (1997).

409.207 Annotation Former sub. (2) (c) requiring the application of increase or profits received by a secured property on property held as collateral did not apply to a security deposit paid on a car lease. Doe v. General Motors Acceptance Corporation, 2001 WI App 199, 247 Wis. 2d 564, 635 N.W.2d 7, 00-1564.



409.208 Additional duties of secured party having control of collateral.

409.208  Additional duties of secured party having control of collateral.

409.208(1) (1)  Applicability of section. This section applies to cases in which there is no outstanding secured obligation and the secured party is not committed to make advances, incur obligations, or otherwise give value.

409.208(2) (2) Duties of secured party after receiving demand from debtor. Within 10 days after receiving an authenticated demand by the debtor:

409.208(2)(a) (a) A secured party having control of a deposit account under s. 409.104 (1) (b) shall send to the bank with which the deposit account is maintained an authenticated statement that releases the bank from any further obligation to comply with instructions originated by the secured party;

409.208(2)(b) (b) A secured party having control of a deposit account under s. 409.104 (1) (c) shall:

409.208(2)(b)1. 1. Pay the debtor the balance on deposit in the deposit account; or

409.208(2)(b)2. 2. Transfer the balance on deposit into a deposit account in the debtor's name;

409.208(2)(c) (c) A secured party, other than a buyer, having control of electronic chattel paper under s. 409.105 shall:

409.208(2)(c)1. 1. Communicate the authoritative copy of the electronic chattel paper to the debtor or its designated custodian;

409.208(2)(c)2. 2. If the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic chattel paper is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor; and

409.208(2)(c)3. 3. Take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy which add or change an identified assignee of the authoritative copy without the consent of the secured party;

409.208(2)(d) (d) A secured party having control of investment property under s. 408.106 (4) (b) or 409.106 (2) shall send to the securities intermediary or commodity intermediary with which the security entitlement or commodity contract is maintained an authenticated record that releases the securities intermediary or commodity intermediary from any further obligation to comply with entitlement orders or directions originated by the secured party;

409.208(2)(e) (e) A secured party having control of a letter-of-credit right under s. 409.107 shall send to each person having an unfulfilled obligation to pay or deliver proceeds of the letter of credit to the secured party an authenticated release from any further obligation to pay or deliver proceeds of the letter of credit to the secured party; and

409.208(2)(f) (f) A secured party having control of an electronic document shall do all of the following:

409.208(2)(f)1. 1. Give control of the electronic document to the debtor or its designated custodian.

409.208(2)(f)2. 2. If the debtor designates a custodian that is the designated custodian with which the authoritative copy of the electronic document is maintained for the secured party, communicate to the custodian an authenticated record releasing the designated custodian from any further obligation to comply with instructions originated by the secured party and instructing the custodian to comply with instructions originated by the debtor.

409.208(2)(f)3. 3. Take appropriate action to enable the debtor or its designated custodian to make copies of or revisions to the authoritative copy which add or change an identified assignee of the authoritative copy without the consent of the secured party.

409.208 History History: 2001 a. 10; 2009 a. 322.



409.209 Duties of secured party if account debtor has been notified of assignment.

409.209  Duties of secured party if account debtor has been notified of assignment.

409.209(1) (1)  Applicability of section. Except as otherwise provided in sub. (3), this section applies if:

409.209(1)(a) (a) There is no outstanding secured obligation; and

409.209(1)(b) (b) The secured party is not committed to make advances, incur obligations, or otherwise give value.

409.209(2) (2) Duties of secured party after receiving demand from debtor. Within 10 days after receiving an authenticated demand by the debtor, a secured party shall send to an account debtor that has received notification of an assignment to the secured party as assignee under s. 409.406 (1) an authenticated record that releases the account debtor from any further obligation to the secured party.

409.209(3) (3) Inapplicability to sales. This section does not apply to an assignment constituting the sale of an account, chattel paper, or payment intangible.

409.209 History History: 2001 a. 10.



409.210 Request for accounting; request regarding list of collateral or statement of account.

409.210  Request for accounting; request regarding list of collateral or statement of account.

409.210(1) (1)  Definitions. In this section:

409.210(1)(a) (a) "Request" means a record of a type described in par. (b), (c), or (d).

409.210(1)(b) (b) "Request for an accounting" means a record authenticated by a debtor requesting that the recipient provide an accounting of the unpaid obligations secured by collateral and reasonably identifying the transaction or relationship that is the subject of the request.

409.210(1)(c) (c) "Request regarding a list of collateral" means a record authenticated by a debtor requesting that the recipient approve or correct a list of what the debtor believes to be the collateral securing an obligation and reasonably identifying the transaction or relationship that is the subject of the request.

409.210(1)(d) (d) "Request regarding a statement of account" means a record authenticated by a debtor requesting that the recipient approve or correct a statement indicating what the debtor believes to be the aggregate amount of unpaid obligations secured by collateral as of a specified date and reasonably identifying the transaction or relationship that is the subject of the request.

409.210(2) (2) Duty to respond to requests. Subject to subs. (3) to (6), a secured party, other than a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor, shall comply with a request within 14 days after receipt:

409.210(2)(a) (a) In the case of a request for an accounting, by authenticating and sending to the debtor an accounting; and

409.210(2)(b) (b) In the case of a request regarding a list of collateral or a request regarding a statement of account, by authenticating and sending to the debtor an approval or correction.

409.210(3) (3) Request regarding list of collateral; statement concerning type of collateral. A secured party that claims a security interest in all of a particular type of collateral owned by the debtor may comply with a request regarding a list of collateral by sending to the debtor an authenticated record including a statement to that effect within 14 days after receipt.

409.210(4) (4) Request regarding list of collateral; no interest claimed. A person that receives a request regarding a list of collateral, claims no interest in the collateral when it receives the request, and claimed an interest in the collateral at an earlier time shall comply with the request within 14 days after receipt by sending to the debtor an authenticated record:

409.210(4)(a) (a) Disclaiming any interest in the collateral; and

409.210(4)(b) (b) If known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient's interest in the collateral.

409.210(5) (5) Request for accounting or regarding statement of account; no interest in obligation claimed. A person that receives a request for an accounting or a request regarding a statement of account, claims no interest in the obligations when it receives the request, and claimed an interest in the obligations at an earlier time shall comply with the request within 14 days after receipt by sending to the debtor an authenticated record:

409.210(5)(a) (a) Disclaiming any interest in the obligations; and

409.210(5)(b) (b) If known to the recipient, providing the name and mailing address of any assignee of or successor to the recipient's interest in the obligations.

409.210(6) (6) Charges for responses. A debtor is entitled without charge to one response to a request under this section during any 6-month period. The secured party may require payment of a charge not exceeding $25 for each additional response.

409.210 History History: 2001 a. 10.



409.301 Law governing perfection and priority of security interests.

409.301  Law governing perfection and priority of security interests. Except as otherwise provided in ss. 409.303 to 409.306, the following rules determine the law governing perfection, the effect of perfection or nonperfection, and the priority of a security interest in collateral:

409.301(1) (1) Location of debtor. Except as otherwise provided in this section, while a debtor is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in collateral.

409.301(2) (2) Location of collateral. While collateral is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a possessory security interest in that collateral.

409.301(3) (3) Location of property. Except as otherwise provided in sub. (4), while tangible negotiable documents, goods, instruments, money, or tangible chattel paper is located in a jurisdiction, the local law of that jurisdiction governs:

409.301(3)(a) (a) Perfection of a security interest in the goods by filing a fixture filing;

409.301(3)(b) (b) Perfection of a security interest in timber to be cut; and

409.301(3)(c) (c) The effect of perfection or nonperfection and the priority of a nonpossessory security interest in the collateral.

409.301(4) (4) Location of wellhead or minehead. The local law of the jurisdiction in which the wellhead or minehead is located governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in as-extracted collateral.

409.301 History History: 2001 a. 10; 2009 a. 322.



409.302 Law governing perfection and priority of agricultural liens.

409.302  Law governing perfection and priority of agricultural liens. While farm products are located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of an agricultural lien on the farm products.

409.302 History History: 2001 a. 10.



409.303 Law governing perfection and priority of security interests in goods covered by a certificate of title.

409.303  Law governing perfection and priority of security interests in goods covered by a certificate of title.

409.303(1)(1)  Applicability of section. This section applies to goods covered by a certificate of title, even if there is no other relationship between the jurisdiction under whose certificate of title the goods are covered and the goods or the debtor.

409.303(2) (2) When goods covered by certificate of title. Goods become covered by a certificate of title when a valid application for the certificate of title and the applicable fee are delivered to the appropriate authority. Goods cease to be covered by a certificate of title at the earlier of the time the certificate of title ceases to be effective under the law of the issuing jurisdiction or the time the goods become covered subsequently by a certificate of title issued by another jurisdiction.

409.303(3) (3) Applicable law. The local law of the jurisdiction under whose certificate of title the goods are covered governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in goods covered by a certificate of title from the time the goods become covered by the certificate of title until the goods cease to be covered by the certificate of title.

409.303 History History: 2001 a. 10.



409.304 Law governing perfection and priority of security interests in deposit accounts.

409.304  Law governing perfection and priority of security interests in deposit accounts.

409.304(1) (1)  Law of bank's jurisdiction governs. The local law of a bank's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a deposit account maintained with that bank.

409.304(2) (2) Bank's jurisdiction. The following rules determine a bank's jurisdiction for purposes of this subchapter:

409.304(2)(a) (a) If an agreement between the bank and the debtor governing the deposit account expressly provides that a particular jurisdiction is the bank's jurisdiction for purposes of this subchapter, this chapter, or chs. 401 to 411, that jurisdiction is the bank's jurisdiction.

409.304(2)(b) (b) If par. (a) does not apply and an agreement between the bank and its customer governing the deposit account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the bank's jurisdiction.

409.304(2)(c) (c) If neither par. (a) nor par. (b) applies and an agreement between the bank and its customer governing the deposit account expressly provides that the deposit account is maintained at an office in a particular jurisdiction, that jurisdiction is the bank's jurisdiction.

409.304(2)(d) (d) If none of pars. (a) to (c) applies, the bank's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the customer's account is located.

409.304(2)(e) (e) If none of pars. (a) to (d) applies, the bank's jurisdiction is the jurisdiction in which the chief executive office of the bank is located.

409.304 History History: 2001 a. 10.



409.305 Law governing perfection and priority of security interests in investment property.

409.305  Law governing perfection and priority of security interests in investment property.

409.305(1) (1)  Governing law: general rules. Except as otherwise provided in sub. (3), the following rules apply:

409.305(1)(a) (a) While a security certificate is located in a jurisdiction, the local law of that jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in the certificated security represented thereby.

409.305(1)(b) (b) The local law of the issuer's jurisdiction as specified in s. 408.110 (4) governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in an uncertificated security.

409.305(1)(c) (c) The local law of the securities intermediary's jurisdiction as specified in s. 408.110 (5) governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a security entitlement or securities account.

409.305(1)(d) (d) The local law of the commodity intermediary's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a commodity contract or commodity account.

409.305(2) (2) Commodity intermediary's jurisdiction. The following rules determine a commodity intermediary's jurisdiction for purposes of this subchapter:

409.305(2)(a) (a) If an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that a particular jurisdiction is the commodity intermediary's jurisdiction for purposes of this subchapter, this chapter, or chs. 401 to 411, that jurisdiction is the commodity intermediary's jurisdiction.

409.305(2)(b) (b) If par. (a) does not apply and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the agreement is governed by the law of a particular jurisdiction, that jurisdiction is the commodity intermediary's jurisdiction.

409.305(2)(c) (c) If neither par. (a) nor par. (b) applies and an agreement between the commodity intermediary and commodity customer governing the commodity account expressly provides that the commodity account is maintained at an office in a particular jurisdiction, that jurisdiction is the commodity intermediary's jurisdiction.

409.305(2)(d) (d) If none of pars. (a) to (c) applies, the commodity intermediary's jurisdiction is the jurisdiction in which the office identified in an account statement as the office serving the commodity customer's account is located.

409.305(2)(e) (e) If none of pars. (a) to (d) applies, the commodity intermediary's jurisdiction is the jurisdiction in which the chief executive office of the commodity intermediary is located.

409.305(3) (3) When perfection governed by law of jurisdiction where debtor located. The local law of the jurisdiction in which the debtor is located governs:

409.305(3)(a) (a) Perfection of a security interest in investment property by filing;

409.305(3)(b) (b) Automatic perfection of a security interest in investment property created by a broker or securities intermediary; and

409.305(3)(c) (c) Automatic perfection of a security interest in a commodity contract or commodity account created by a commodity intermediary.

409.305 History History: 2001 a. 10.



409.306 Law governing perfection and priority of security interests in letter-of-credit rights.

409.306  Law governing perfection and priority of security interests in letter-of-credit rights.

409.306(1) (1)  Governing law: issuer's or nominated person's jurisdiction. Subject to sub. (3), the local law of the issuer's jurisdiction or a nominated person's jurisdiction governs perfection, the effect of perfection or nonperfection, and the priority of a security interest in a letter-of-credit right if the issuer's jurisdiction or nominated person's jurisdiction is a state.

409.306(2) (2) Issuer's or nominated person's jurisdiction. For purposes of this subchapter, an issuer's jurisdiction or nominated person's jurisdiction is the jurisdiction whose law governs the liability of the issuer or nominated person with respect to the letter-of-credit right as provided in ch. 405.

409.306(3) (3) When section not applicable. This section does not apply to a security interest that is perfected only under s. 409.308 (4).

409.306 History History: 2001 a. 10.



409.307 Location of debtor.

409.307  Location of debtor.

409.307(1)(1)  Place of business. In this section, "place of business" means a place where a debtor conducts its affairs.

409.307(2) (2) Debtor's location: general rules. Except as otherwise provided in this section, the following rules determine a debtor's location:

409.307(2)(a) (a) A debtor who is an individual is located at the individual's principal residence.

409.307(2)(b) (b) A debtor that is an organization and has only one place of business is located at its place of business.

409.307(2)(c) (c) A debtor that is an organization and has more than one place of business is located at its chief executive office.

409.307(3) (3) Limitation of applicability of sub. (2). Subsection (2) applies only if a debtor's residence, place of business, or chief executive office, as applicable, is located in a jurisdiction whose law generally requires information concerning the existence of a nonpossessory security interest to be made generally available in a filing, recording, or registration system as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the collateral. If sub. (2) does not apply, the debtor is located in the District of Columbia.

409.307(4) (4) Continuation of location: cessation of existence. A person that ceases to exist, have a residence, or have a place of business continues to be located in the jurisdiction specified by subs. (2) and (3).

409.307(5) (5) Location of registered organization organized under state law. A registered organization that is organized under the law of a state is located in that state.

409.307(6) (6) Location of registered organization organized under federal law; bank branches and agencies. Except as otherwise provided in sub. (9), a registered organization that is organized under the law of the United States and a branch or agency of a bank that is not organized under the law of the United States or a state are located:

409.307(6)(a) (a) In the state that the law of the United States designates, if the law designates a state of location;

409.307(6)(b) (b) In the state that the registered organization, branch, or agency designates, if the law of the United States authorizes the registered organization, branch, or agency to designate its state of location, including by designating its main office, home office, or other comparable office; or

409.307(6)(c) (c) In the District of Columbia, if neither par. (a) nor par. (b) applies.

409.307(7) (7) Continuation of location: change in status of registered organization. A registered organization continues to be located in the jurisdiction specified by sub. (5) or (6) notwithstanding:

409.307(7)(a) (a) The suspension, revocation, forfeiture, or lapse of the registered organization's status as such in its jurisdiction of organization; or

409.307(7)(b) (b) The dissolution, winding up, or cancellation of the existence of the registered organization.

409.307(8) (8) Location of United States. The United States is located in the District of Columbia.

409.307(9) (9) Location of foreign bank branch or agency if licensed in only one state. A branch or agency of a bank that is not organized under the law of the United States or a state is located in the state in which the branch or agency is licensed, if all branches and agencies of the bank are licensed in only one state.

409.307(10) (10) Location of foreign air carrier. A foreign air carrier under the Federal Aviation Act of 1958, as amended, is located at the designated office of the agent upon which service of process may be made on behalf of the carrier.

409.307(11) (11) Section applies only to this subchapter. This section applies only for purposes of this subchapter.

409.307 History History: 2001 a. 10; 2011 a. 206.



409.308 When security interest or agricultural lien is perfected; continuity of perfection.

409.308  When security interest or agricultural lien is perfected; continuity of perfection.

409.308(1) (1)  Perfection of security interest. Except as otherwise provided in this section and s. 409.309, a security interest is perfected if it has attached and all of the applicable requirements for perfection in ss. 409.310 to 409.316 have been satisfied. A security interest is perfected when it attaches if the applicable requirements are satisfied before the security interest attaches.

409.308(2) (2) Perfection of agricultural lien. An agricultural lien is perfected if it has become effective and all of the applicable requirements for perfection in s. 409.310 have been satisfied. An agricultural lien is perfected when it becomes effective if the applicable requirements are satisfied before the agricultural lien becomes effective.

409.308(3) (3) Continuous perfection; perfection by different methods. A security interest or agricultural lien is perfected continuously if it is originally perfected by one method under this chapter and is later perfected by another method under this chapter, without an intermediate period when it was unperfected.

409.308(4) (4) Supporting obligation. Perfection of a security interest in collateral also perfects a security interest in a supporting obligation for the collateral.

409.308(5) (5) Lien securing right to payment. Perfection of a security interest in a right to payment or performance also perfects a security interest in a security interest, mortgage, or other lien on personal or real property securing the right.

409.308(6) (6) Security entitlement carried in securities account. Perfection of a security interest in a securities account also perfects a security interest in the security entitlements carried in the securities account.

409.308(7) (7) Commodity contract carried in commodity account. Perfection of a security interest in a commodity account also perfects a security interest in the commodity contracts carried in the commodity account.

409.308 History History: 2001 a. 10.



409.309 Security interest perfected upon attachment.

409.309  Security interest perfected upon attachment. The following security interests are perfected when they attach:

409.309(1) (1) A purchase-money security interest in consumer goods, except as otherwise provided in s. 409.311 (2) with respect to consumer goods that are subject to a statute or treaty described in s. 409.311 (1);

409.309(2) (2) An assignment of accounts or payment intangibles which does not by itself or in conjunction with other assignments to the same assignee transfer a significant part of the assignor's outstanding accounts or payment intangibles;

409.309(3) (3) A sale of a payment intangible;

409.309(4) (4) A sale of a promissory note;

409.309(5) (5) A security interest created by the assignment of a health-care-insurance receivable to the provider of the health-care goods or services;

409.309(6) (6) A security interest arising under s. 402.401, 402.505, 402.711 (3), or 411.508 (5), until the debtor obtains possession of the collateral;

409.309(7) (7) A security interest of a collecting bank arising under s. 404.210;

409.309(8) (8) A security interest of an issuer or nominated person arising under s. 405.118;

409.309(9) (9) A security interest arising in the delivery of a financial asset under s. 409.206 (3);

409.309(10) (10) A security interest in investment property created by a broker or securities intermediary;

409.309(11) (11) A security interest in a commodity contract or a commodity account created by a commodity intermediary;

409.309(12) (12) An assignment for the benefit of all creditors of the transferor and subsequent transfers by the assignee thereunder; and

409.309(13) (13) A security interest created by an assignment of a beneficial interest in a decedent's estate.

409.309 History History: 2001 a. 10.



409.310 When filing required to perfect security interest or agricultural lien; security interests and agricultural liens to which filing provisions do not apply.

409.310  When filing required to perfect security interest or agricultural lien; security interests and agricultural liens to which filing provisions do not apply.

409.310(1)(1)  General rule: perfection by filing. Except as otherwise provided in sub. (2) and s. 409.312 (2), a financing statement must be filed to perfect all security interests and agricultural liens.

409.310(2) (2) Exceptions: filing not necessary. The filing of a financing statement is not necessary to perfect a security interest:

409.310(2)(a) (a) That is perfected under s. 409.308 (4), (5), (6), or (7);

409.310(2)(b) (b) That is perfected under s. 409.309 when it attaches;

409.310(2)(c) (c) In property subject to a statute, regulation, or treaty described in s. 409.311 (1);

409.310(2)(d) (d) In goods in possession of a bailee which is perfected under s. 409.312 (4) (a) or (b);

409.310(2)(e) (e) In certificated securities, documents, goods, or instruments which is perfected without filing, control, or possession under s. 409.312 (5), (6), or (7);

409.310(2)(f) (f) In collateral in the secured party's possession under s. 409.313;

409.310(2)(g) (g) In a certificated security which is perfected by delivery of the security certificate to the secured party under s. 409.313;

409.310(2)(h) (h) In deposit accounts, electronic chattel paper, electronic documents, investment property, or letter-of-credit rights which is perfected by control under s. 409.314;

409.310(2)(i) (i) In proceeds which is perfected under s. 409.315; or

409.310(2)(j) (j) That is perfected under s. 409.316.

409.310(3) (3) Assignment of perfected security interest. If a secured party assigns a perfected security interest or agricultural lien, a filing under this chapter is not required to continue the perfected status of the security interest against creditors of and transferees from the original debtor.

409.310 History History: 2001 a. 10; 2009 a. 322.



409.311 Perfection of security interests in property subject to certain statutes, regulations, and treaties.

409.311  Perfection of security interests in property subject to certain statutes, regulations, and treaties.

409.311(1)(1)  Security interest subject to other law. Except as otherwise provided in sub. (4), the filing of a financing statement is not necessary or effective to perfect a security interest in property subject to:

409.311(1)(a) (a) A statute, regulation, or treaty of the United States whose requirements for a security interest's obtaining priority over the rights of a lien creditor with respect to the property preempt s. 409.310 (1).

409.311(1)(b) (b) The following vehicle title statutes: ss. 342.19 and 342.20.

409.311(1)(bm) (bm) The following boat title statutes: ss. 30.57, 30.572, and 30.573.

409.311(1)(c) (c) A statute of another jurisdiction which provides for a security interest to be indicated on a certificate of title as a condition or result of the security interest's obtaining priority over the rights of a lien creditor with respect to the property.

409.311(1)(d) (d) Sections 182.025 and 190.11 and other statutes providing for central filing.

409.311(1)(e) (e) A master lease entered into by the state under s. 16.76 (4).

409.311(1)(f) (f) The manufactured home security interest provisions under subch. V of ch. 101.

409.311(2) (2) Compliance with other law. Compliance with the requirements of a statute, regulation, or treaty described in sub. (1) for obtaining priority over the rights of a lien creditor is equivalent to the filing of a financing statement under this chapter. Except as otherwise provided in sub. (4) and ss. 409.313 and 409.316 (4) and (5) for goods covered by a certificate of title, a security interest in property subject to a statute, regulation, or treaty described in sub. (1) may be perfected only by compliance with those requirements, and a security interest so perfected remains perfected notwithstanding a change in the use or transfer of possession of the collateral.

409.311(3) (3) Duration and renewal of perfection. Except as otherwise provided in sub. (4) and s. 409.316 (4) and (5), duration and renewal of perfection of a security interest perfected by compliance with the requirements prescribed by a statute, regulation, or treaty described in sub. (1) are governed by the statute, regulation, or treaty. In other respects, the security interest is subject to this chapter.

409.311(4) (4) Inapplicability to certain inventory. During any period in which collateral subject to a statute specified in sub. (1) (b), (bm), or (f) is inventory held for sale or lease by a person or leased by that person as lessor and that person is in the business of selling goods of that kind, this section does not apply to a security interest in that collateral created by that person.

409.311 History History: 2001 a. 10; 2011 a. 206.



409.312 Perfection of security interests in chattel paper, deposit accounts, documents, goods covered by documents, instruments, investment property, letter-of-credit rights, and money; perfection by permissive filing; temporary perfection without filing or transfer of possession.

409.312  Perfection of security interests in chattel paper, deposit accounts, documents, goods covered by documents, instruments, investment property, letter-of-credit rights, and money; perfection by permissive filing; temporary perfection without filing or transfer of possession.

409.312(1)(1)  Perfection by filing permitted. A security interest in chattel paper, negotiable documents, instruments, or investment property may be perfected by filing.

409.312(2) (2) Control or possession of certain collateral. Except as otherwise provided in s. 409.315 (3) and (4) for proceeds:

409.312(2)(a) (a) A security interest in a deposit account may be perfected only by control under s. 409.314;

409.312(2)(b) (b) And except as otherwise provided in s. 409.308 (4), a security interest in a letter-of-credit right may be perfected only by control under s. 409.314; and

409.312(2)(c) (c) A security interest in money may be perfected only by the secured party's taking possession under s. 409.313.

409.312(3) (3) Goods covered by negotiable document. While goods are in the possession of a bailee that has issued a negotiable document covering the goods:

409.312(3)(a) (a) A security interest in the goods may be perfected by perfecting a security interest in the document; and

409.312(3)(b) (b) A security interest perfected in the document has priority over any security interest that becomes perfected in the goods by another method during that time.

409.312(4) (4) Goods covered by nonnegotiable document. While goods are in the possession of a bailee that has issued a nonnegotiable document covering the goods, a security interest in the goods may be perfected by:

409.312(4)(a) (a) Issuance of a document in the name of the secured party;

409.312(4)(b) (b) The bailee's receipt of notification of the secured party's interest; or

409.312(4)(c) (c) Filing as to the goods.

409.312(5) (5) Temporary perfection: new value. A security interest in certificated securities, negotiable documents, or instruments is perfected without filing or the taking of possession or control for a period of 20 days from the time it attaches to the extent that it arises for new value given under an authenticated security agreement.

409.312(6) (6) Temporary perfection: goods or documents made available to debtor. A perfected security interest in a negotiable document or goods in possession of a bailee, other than one that has issued a negotiable document for the goods, remains perfected for 20 days without filing if the secured party makes available to the debtor the goods or documents representing the goods for the purpose of:

409.312(6)(a) (a) Ultimate sale or exchange; or

409.312(6)(b) (b) Loading, unloading, storing, shipping, transshipping, manufacturing, processing, or otherwise dealing with them in a manner preliminary to their sale or exchange.

409.312(7) (7) Temporary perfection: delivery of security certificate or instrument to debtor. A perfected security interest in a certificated security or instrument remains perfected for 20 days without filing if the secured party delivers the security certificate or instrument to the debtor for the purpose of:

409.312(7)(a) (a) Ultimate sale or exchange; or

409.312(7)(b) (b) Presentation, collection, enforcement, renewal, or registration of transfer.

409.312(8) (8) Expiration of temporary perfection. After the 20-day period specified in sub. (5), (6), or (7) expires, perfection depends upon compliance with this chapter.

409.312 History History: 2001 a. 10; 2009 a. 322.



409.313 When possession by or delivery to secured party perfects security interest without filing.

409.313  When possession by or delivery to secured party perfects security interest without filing.

409.313(1) (1)  Perfection by possession or delivery. Except as otherwise provided in sub. (2), a secured party may perfect a security interest in tangible negotiable documents, goods, instruments, money, or tangible chattel paper by taking possession of the collateral. A secured party may perfect a security interest in certificated securities by taking delivery of the certificated securities under s. 408.301.

409.313(2) (2) Goods covered by certificate of title. With respect to goods covered by a certificate of title issued by this state, a secured party may perfect a security interest in the goods by taking possession of the goods only in the circumstances described in s. 409.316 (4).

409.313(3) (3) Collateral in possession of person other than debtor. With respect to collateral other than certificated securities and goods covered by a document, a secured party takes possession of collateral in the possession of a person other than the debtor, the secured party, or a lessee of the collateral from the debtor in the ordinary course of the debtor's business, when:

409.313(3)(a) (a) The person in possession authenticates a record acknowledging that the person holds possession of the collateral for the secured party's benefit; or

409.313(3)(b) (b) The person takes possession of the collateral after having authenticated a record acknowledging that the person will hold possession of collateral for the secured party's benefit.

409.313(4) (4) Time of perfection by possession; continuation of perfection. If perfection of a security interest depends upon possession of the collateral by a secured party, perfection occurs no earlier than the time the secured party takes possession and continues only while the secured party retains possession.

409.313(5) (5) Time of perfection by delivery; continuation of perfection. A security interest in a certificated security in registered form is perfected by delivery when delivery of the certificated security occurs under s. 408.301 and remains perfected by delivery until the debtor obtains possession of the security certificate.

409.313(6) (6) Acknowledgment not required. A person in possession of collateral is not required to acknowledge that it holds possession for a secured party's benefit.

409.313(7) (7) Effectiveness of acknowledgment; no duties or confirmation. If a person acknowledges that it holds possession for the secured party's benefit:

409.313(7)(a) (a) The acknowledgment is effective under sub. (3) or s. 408.301 (1), even if the acknowledgment violates the rights of a debtor; and

409.313(7)(b) (b) Unless the person otherwise agrees or law other than this chapter otherwise provides, the person does not owe any duty to the secured party and is not required to confirm the acknowledgment to another person.

409.313(8) (8) Secured party's delivery to person other than debtor. A secured party having possession of collateral does not relinquish possession by delivering the collateral to a person other than the debtor or a lessee of the collateral from the debtor in the ordinary course of the debtor's business if the person was instructed before the delivery or is instructed contemporaneously with the delivery:

409.313(8)(a) (a) To hold possession of the collateral for the secured party's benefit; or

409.313(8)(b) (b) To redeliver the collateral to the secured party.

409.313(9) (9) Effect of delivery under sub. (8); no duties or confirmation. A secured party does not relinquish possession, even if a delivery under sub. (8) violates the rights of a debtor. A person to which collateral is delivered under sub. (8) does not owe any duty to the secured party and is not required to confirm the delivery to another person unless the person otherwise agrees or law other than this chapter otherwise provides.

409.313 History History: 2001 a. 10; 2009 a. 322.



409.314 Perfection by control.

409.314  Perfection by control.

409.314(1) (1)  Perfection by control. A security interest in investment property, deposit accounts, letter-of-credit rights, electronic chattel paper, or electronic documents may be perfected by control of the collateral under s. 407.106, 409.104, 409.105, 409.106, or 409.107.

409.314(2) (2) Specified collateral: time of perfection by control; continuation of perfection. A security interest in deposit accounts, electronic chattel paper, letter-of-credit rights, or electronic documents is perfected by control under s. 407.106, 409.104, 409.105, or 409.107 when the secured party obtains control and remains perfected by control only while the secured party retains control.

409.314(3) (3) Investment property: time of perfection by control; continuation of perfection. A security interest in investment property is perfected by control under s. 409.106 from the time the secured party obtains control and remains perfected by control until:

409.314(3)(a) (a) The secured party does not have control; and

409.314(3)(b) (b) One of the following occurs:

409.314(3)(b)1. 1. If the collateral is a certificated security, the debtor has or acquires possession of the security certificate;

409.314(3)(b)2. 2. If the collateral is an uncertificated security, the issuer has registered or registers the debtor as the registered owner; or

409.314(3)(b)3. 3. If the collateral is a security entitlement, the debtor is or becomes the entitlement holder.

409.314 History History: 2001 a. 10; 2009 a. 322.



409.315 Secured party's rights on disposition of collateral and in proceeds.

409.315  Secured party's rights on disposition of collateral and in proceeds.

409.315(1) (1)  Disposition of collateral: continuation of security interest or agricultural lien; proceeds. Except as otherwise provided in this chapter and in s. 402.403 (2):

409.315(1)(a) (a) A security interest or agricultural lien continues in collateral notwithstanding sale, lease, license, exchange, or other disposition thereof unless the secured party authorized the disposition free of the security interest or agricultural lien; and

409.315(1)(b) (b) A security interest attaches to any identifiable proceeds of collateral.

409.315(2) (2) When commingled proceeds identifiable. Proceeds that are commingled with other property are identifiable proceeds:

409.315(2)(a) (a) If the proceeds are goods, to the extent provided by s. 409.336; and

409.315(2)(b) (b) If the proceeds are not goods, to the extent that the secured party identifies the proceeds by a method of tracing, including application of equitable principles, that is permitted under law other than this chapter with respect to commingled property of the type involved.

409.315(3) (3) Perfection of security interest in proceeds. A security interest in proceeds is a perfected security interest if the security interest in the original collateral was perfected.

409.315(4) (4) Continuation of perfection. A perfected security interest in proceeds becomes unperfected on the 21st day after the security interest attaches to the proceeds unless:

409.315(4)(a) (a) The following conditions are satisfied:

409.315(4)(a)1. 1. A filed financing statement covers the original collateral;

409.315(4)(a)2. 2. The proceeds are collateral in which a security interest may be perfected by filing in the office in which the financing statement has been filed; and

409.315(4)(a)3. 3. The proceeds are not acquired with cash proceeds;

409.315(4)(b) (b) The proceeds are identifiable cash proceeds; or

409.315(4)(c) (c) The security interest in the proceeds is perfected other than under sub. (3) when the security interest attaches to the proceeds or within 20 days thereafter.

409.315(5) (5) When perfected security interest in proceeds becomes unperfected. If a filed financing statement covers the original collateral, a security interest in proceeds which remains perfected under sub. (4) (a) becomes unperfected at the later of:

409.315(5)(a) (a) When the effectiveness of the filed financing statement lapses under s. 409.515 or is terminated under s. 409.513; or

409.315(5)(b) (b) The 21st day after the security interest attaches to the proceeds.

409.315 History History: 2001 a. 10.

409.315 Annotation If a security agreement does not explicitly provide that transfer of collateral constitutes default and the secured party is not entitled to immediate possession, sale of collateral is not a conversion. Production Credit Association of Chippewa Falls v. Equity Coop Livestock, 82 Wis. 2d 5, 261 N.W.2d 127 (1978).

409.315 Annotation The rights of a security holder in collateral survive the transfer of the collateral under s. 409.311 made without the secured party's consent. Production Credit Association of Madison v. Nowatzski, 90 Wis. 2d 344, 280 N.W.2d 118 (1979).

409.315 Annotation A condition imposed by a secured party on authorization to sell collateral is ineffective unless performance of the condition is within the buyer's control. Production Credit Association of Baraboo v. Pillsbury Co. 132 Wis. 2d 243, 392 N.W.2d (Ct. App. 1986).



409.316 Effect of change in governing law.

409.316  Effect of change in governing law.

409.316(1) (1)  General rule: effect on perfection of change in governing law. A security interest perfected pursuant to the law of the jurisdiction designated in s. 409.301 (1) or 409.305 (3) remains perfected until the earliest of:

409.316(1)(a) (a) The time perfection would have ceased under the law of that jurisdiction;

409.316(1)(b) (b) The expiration of 4 months after a change of the debtor's location to another jurisdiction; or

409.316(1)(c) (c) The expiration of one year after a transfer of collateral to a person that thereby becomes a debtor and is located in another jurisdiction.

409.316(2) (2) Security interest perfected or unperfected under law of new jurisdiction. If a security interest described in sub. (1) becomes perfected under the law of the other jurisdiction before the earliest time or event described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earliest time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

409.316(3) (3) Possessory security interest in collateral moved to new jurisdiction. A possessory security interest in collateral, other than goods covered by a certificate of title and as-extracted collateral consisting of goods, remains continuously perfected if:

409.316(3)(a) (a) The collateral is located in one jurisdiction and subject to a security interest perfected under the law of that jurisdiction;

409.316(3)(b) (b) Thereafter the collateral is brought into another jurisdiction; and

409.316(3)(c) (c) Upon entry into the other jurisdiction, the security interest is perfected under the law of the other jurisdiction.

409.316(4) (4) Goods covered by certificate of title from this state. Except as otherwise provided in sub. (5), a security interest in goods covered by a certificate of title which is perfected by any method under the law of another jurisdiction when the goods become covered by a certificate of title from this state remains perfected until the security interest would have become unperfected under the law of the other jurisdiction had the goods not become so covered.

409.316(5) (5) When sub. (4) security interest becomes unperfected against purchasers. A security interest described in sub. (4) becomes unperfected as against a purchaser of the goods for value and is deemed never to have been perfected as against a purchaser of the goods for value if the applicable requirements for perfection under s. 409.311 (2) or 409.313 are not satisfied before the earlier of:

409.316(5)(a) (a) The time the security interest would have become unperfected under the law of the other jurisdiction had the goods not become covered by a certificate of title from this state; or

409.316(5)(b) (b) The expiration of 4 months after the goods had become so covered.

409.316(6) (6) Change in jurisdiction of bank, issuer, nominated person, securities intermediary, or commodity intermediary. A security interest in deposit accounts, letter-of-credit rights, or investment property which is perfected under the law of the bank's jurisdiction, the issuer's jurisdiction, a nominated person's jurisdiction, the securities intermediary's jurisdiction, or the commodity intermediary's jurisdiction, as applicable, remains perfected until the earlier of:

409.316(6)(a) (a) The time the security interest would have become unperfected under the law of that jurisdiction; or

409.316(6)(b) (b) The expiration of 4 months after a change of the applicable jurisdiction to another jurisdiction.

409.316(7) (7) Sub. (6) security interest perfected or unperfected under law of new jurisdiction. If a security interest described in sub. (6) becomes perfected under the law of the other jurisdiction before the earlier of the time or the end of the period described in that subsection, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier of that time or the end of that period, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

409.316(8) (8) Effect on filed financing statement of change in governing law. The following rules apply to collateral to which a security interest attaches within 4 months after the debtor changes its location to another jurisdiction:

409.316(8)(a) (a) A financing statement filed before the change pursuant to the law of the jurisdiction designated in s. 409.301 (1) or 409.305 (3) is effective to perfect a security interest in the collateral if the financing statement would have been effective to perfect a security interest in the collateral had the debtor not changed its location.

409.316(8)(b) (b) If a security interest perfected by a financing statement that is effective under par. (a) becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in s. 409.301 (1) or 409.305 (3) or the expiration of the 4-month period, it remains perfected thereafter. If the security interest does not become perfected under the law of the other jurisdiction before the earlier time or event, it becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

409.316(9) (9) Effect of change in governing law on financing statement filed against original debtor. If a financing statement naming an original debtor is filed pursuant to the law of the jurisdiction designated in s. 409.301 (1) or 409.305 (3) and the new debtor is located in another jurisdiction, the following rules apply:

409.316(9)(a) (a) The financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within 4 months after, the new debtor becomes bound under s. 409.203 (4), if the financing statement would have been effective to perfect a security interest in the collateral had the collateral been acquired by the original debtor.

409.316(9)(b) (b) A security interest perfected by the financing statement and which becomes perfected under the law of the other jurisdiction before the earlier of the time the financing statement would have become ineffective under the law of the jurisdiction designated in s. 409.301 (1) or 409.305 (3) or the expiration of the 4-month period remains perfected thereafter. A security interest that is perfected by the financing statement but which does not become perfected under the law of the other jurisdiction before the earlier time or event becomes unperfected and is deemed never to have been perfected as against a purchaser of the collateral for value.

409.316 History History: 2001 a. 10; 2011 a. 206.

409.316 Annotation The 4-month period for reperfection provided by sub. (1) (b) does not apply to titled goods due to the applicability of ss. 409.301 (1) and 409.303. In re Baker, 430 F.3d 858 (2005).



409.317 Interests that take priority over or take free of security interest or agricultural lien.

409.317  Interests that take priority over or take free of security interest or agricultural lien.

409.317(1) (1)  Conflicting security interests and rights of lien creditors. A security interest or agricultural lien is subordinate to the rights of:

409.317(1)(a) (a) A person entitled to priority under s. 409.322; and

409.317(1)(b) (b) Except as otherwise provided in sub. (5), a person that becomes a lien creditor before the earlier of the time:

409.317(1)(b)1. 1. The security interest or agricultural lien is perfected; or

409.317(1)(b)2. 2. One of the conditions specified in s. 409.203 (2) (c) is met and a financing statement covering the collateral is filed.

409.317(2) (2) Buyers that receive delivery. Except as otherwise provided in sub. (5), a buyer, other than a secured party, of tangible chattel paper, tangible documents, goods, instruments, or a certificated security takes free of a security interest or agricultural lien if the buyer gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

409.317(3) (3) Lessees that receive delivery. Except as otherwise provided in sub. (5), a lessee of goods takes free of a security interest or agricultural lien if the lessee gives value and receives delivery of the collateral without knowledge of the security interest or agricultural lien and before it is perfected.

409.317(4) (4) Licensees and buyers of certain collateral. A licensee of a general intangible or a buyer, other than a secured party, of collateral other than tangible chattel paper, tangible documents, goods, instruments, or a certificated security takes free of a security interest if the licensee or buyer gives value without knowledge of the security interest and before it is perfected.

409.317(5) (5) Purchase-money security interest. Except as otherwise provided in ss. 409.320 and 409.321, if a person files a financing statement with respect to a purchase-money security interest before or within 20 days after the debtor receives delivery of the collateral, the security interest takes priority over the rights of a buyer, lessee, or lien creditor which arise between the time the security interest attaches and the time of filing.

409.317 History History: 2001 a. 10; 2009 a. 322; 2011 a. 206.



409.318 No interest retained in right to payment that is sold; rights and title of seller of account or chattel paper with respect to creditors and purchasers.

409.318  No interest retained in right to payment that is sold; rights and title of seller of account or chattel paper with respect to creditors and purchasers.

409.318(1) (1)  Seller retains no interest. A debtor that has sold an account, chattel paper, payment intangible, or promissory note does not retain a legal or equitable interest in the collateral sold.

409.318(2) (2) Deemed rights of debtor if buyer's security interest unperfected. For purposes of determining the rights of creditors of, and purchasers for value of an account or chattel paper from, a debtor that has sold an account or chattel paper, while the buyer's security interest is unperfected, the debtor is deemed to have rights and title to the account or chattel paper identical to those the debtor sold.

409.318 History History: 2001 a. 10.



409.319 Rights and title of consignee with respect to creditors and purchasers.

409.319  Rights and title of consignee with respect to creditors and purchasers.

409.319(1) (1)  Consignee has consignor's rights. Except as otherwise provided in sub. (2), for purposes of determining the rights of creditors of, and purchasers for value of goods from, a consignee, while the goods are in the possession of the consignee, the consignee is deemed to have rights and title to the goods identical to those the consignor had or had power to transfer.

409.319(2) (2) Applicability of other law. For purposes of determining the rights of a creditor of a consignee, law other than this chapter determines the rights and title of a consignee while goods are in the consignee's possession if, under this subchapter, a perfected security interest held by the consignor would have priority over the rights of the creditor.

409.319 History History: 2001 a. 10.



409.320 Buyer of goods.

409.320  Buyer of goods.

409.320(1)(1)  Buyer in ordinary course of business. Except as otherwise provided in sub. (5), a buyer in ordinary course of business, other than a person buying farm products from a person engaged in farming operations, takes free of a security interest created by the buyer's seller, even if the security interest is perfected and the buyer knows of its existence.

409.320(2) (2) Buyer of consumer goods. Except as otherwise provided in sub. (5), a buyer of goods from a person who used or bought the goods for use primarily for personal, family, or household purposes takes free of a security interest, even if perfected, if the buyer buys:

409.320(2)(a) (a) Without knowledge of the security interest;

409.320(2)(b) (b) For value;

409.320(2)(c) (c) Primarily for the buyer's personal, family, or household purposes; and

409.320(2)(d) (d) Before the filing of a financing statement covering the goods.

409.320(3) (3) Effectiveness of filing for sub. (2). To the extent that it affects the priority of a security interest over a buyer of goods under sub. (2), the period of effectiveness of a filing made in the jurisdiction in which the seller is located is governed by s. 409.316 (1) and (2).

409.320(4) (4) Buyer in ordinary course of business at wellhead or minehead. A buyer in ordinary course of business buying oil, gas, or other minerals at the wellhead or minehead or after extraction takes free of an interest arising out of an encumbrance.

409.320(5) (5) Possessory security interest not affected. Subsections (1) and (2) do not affect a security interest in goods in the possession of the secured party under s. 409.313.

409.320 History History: 2001 a. 10.



409.321 Licensee of general intangible and lessee of goods in ordinary course of business.

409.321  Licensee of general intangible and lessee of goods in ordinary course of business.

409.321(1) (1)  Licensee in ordinary course of business. In this section, "licensee in ordinary course of business" means a person that becomes a licensee of a general intangible in good faith, without knowledge that the license violates the rights of another person in the general intangible, and in the ordinary course from a person in the business of licensing general intangibles of that kind. A person becomes a licensee in the ordinary course if the license to the person comports with the usual or customary practices in the kind of business in which the licensor is engaged or with the licensor's own usual or customary practices.

409.321(2) (2) Rights of licensee in ordinary course of business. A licensee in ordinary course of business takes its rights under a nonexclusive license free of a security interest in the general intangible created by the licensor, even if the security interest is perfected and the licensee knows of its existence.

409.321(3) (3) Rights of lessee in ordinary course of business. A lessee in ordinary course of business takes its leasehold interest free of a security interest in the goods created by the lessor, even if the security interest is perfected and the lessee knows of its existence.

409.321 History History: 2001 a. 10.



409.322 Priorities among conflicting security interests in and agricultural liens on same collateral.

409.322  Priorities among conflicting security interests in and agricultural liens on same collateral.

409.322(1)(1)  General priority rules. Except as otherwise provided in this section, priority among conflicting security interests and agricultural liens in the same collateral is determined according to the following rules:

409.322(1)(a) (a) Conflicting perfected security interests and agricultural liens rank according to priority in time of filing or perfection. Priority dates from the earlier of the time a filing covering the collateral is first made or the security interest or agricultural lien is first perfected, if there is no period thereafter when there is neither filing nor perfection.

409.322(1)(b) (b) A perfected security interest or agricultural lien has priority over a conflicting unperfected security interest or agricultural lien.

409.322(1)(c) (c) The first security interest or agricultural lien to attach or become effective has priority if conflicting security interests and agricultural liens are unperfected.

409.322(2) (2) Time of perfection: proceeds and supporting obligations. For the purposes of sub. (1) (a):

409.322(2)(a) (a) The time of filing or perfection as to a security interest in collateral is also the time of filing or perfection as to a security interest in proceeds; and

409.322(2)(b) (b) The time of filing or perfection as to a security interest in collateral supported by a supporting obligation is also the time of filing or perfection as to a security interest in the supporting obligation.

409.322(3) (3) Special priority rules: proceeds and supporting obligations. Except as otherwise provided in sub. (6), a security interest in collateral which qualifies for priority over a conflicting security interest under s. 409.327, 409.328, 409.329, 409.330, or 409.331 also has priority over a conflicting security interest in:

409.322(3)(a) (a) Any supporting obligation for the collateral; and

409.322(3)(b) (b) Proceeds of the collateral if:

409.322(3)(b)1. 1. The security interest in proceeds is perfected;

409.322(3)(b)2. 2. The proceeds are cash proceeds or of the same type as the collateral; and

409.322(3)(b)3. 3. In the case of proceeds that are proceeds of proceeds, all intervening proceeds are cash proceeds, proceeds of the same type as the collateral, or an account relating to the collateral.

409.322(4) (4) First-to-file priority rule for certain collateral. Subject to sub. (5) and except as otherwise provided in sub. (6), if a security interest in chattel paper, deposit accounts, negotiable documents, instruments, investment property, or letter-of-credit rights is perfected by a method other than filing, conflicting perfected security interests in proceeds of the collateral rank according to priority in time of filing.

409.322(5) (5) Applicability of sub. (4). Subsection (4) applies only if the proceeds of the collateral are not cash proceeds, chattel paper, negotiable documents, instruments, investment property, or letter-of-credit rights.

409.322(6) (6) Limitations on subs. (1) to (5). Subsections (1) to (5) are subject to:

409.322(6)(a) (a) Subsection (7) and the other provisions of this subchapter;

409.322(6)(b) (b) Section 404.210 with respect to a security interest of a collecting bank;

409.322(6)(c) (c) Section 405.118 with respect to a security interest of an issuer or nominated person; and

409.322(6)(d) (d) Section 409.110 with respect to a security interest arising under ch. 402 or 411.

409.322(7) (7) Priority under agricultural lien statute. A perfected agricultural lien on collateral has priority over a conflicting security interest in or agricultural lien on the same collateral if the statute creating the agricultural lien so provides.

409.322 History History: 2001 a. 10.

409.322 Annotation A bank with a security interest perfected by filing a financing statements had priority over a chattel mortgage that was filed almost 2 years after the bank filed its financing statements, even though the bank subsequently refiled a financing statement. Burlington National Bank v. Strauss, 50 Wis. 2d 270, 184 N.W.2d 122 (1971).

409.322 Annotation A seller of goods on credit must perfect its claim to priority by filing the agreement and financing statements. House of Stainless, Inc. v. Marshall & Ilsley Bank, 75 Wis. 2d 264, 249 N.W.2d 561 (1977).

409.322 Annotation A lien creditor haas priority over an unperfected security interest. Whether the lien creditor has knowledge of the security is immaterial. Muggli Dental Studio v. Taylor, 142 Wis. 2d 696, 419 N.W.2d 322 (Ct. App. 1987).



409.323 Future advances.

409.323  Future advances.

409.323(1)(1)  When priority based on time of advance. Except as otherwise provided in sub. (3), for purposes of determining the priority of a perfected security interest under s. 409.322 (1) (a), perfection of the security interest dates from the time an advance is made to the extent that the security interest secures an advance that:

409.323(1)(a) (a) Is made while the security interest is perfected only:

409.323(1)(a)1. 1. Under s. 409.309 when it attaches; or

409.323(1)(a)2. 2. Temporarily under s. 409.312 (5), (6), or (7); and

409.323(1)(b) (b) Is not made pursuant to a commitment entered into before or while the security interest is perfected by a method other than under s. 409.309 or 409.312 (5), (6), or (7).

409.323(2) (2) Lien creditor. Except as otherwise provided in sub. (3), a security interest is subordinate to the rights of a person that becomes a lien creditor to the extent that the security interest secures an advance made more than 45 days after the person becomes a lien creditor unless the advance is made:

409.323(2)(a) (a) Without knowledge of the lien; or

409.323(2)(b) (b) Pursuant to a commitment entered into without knowledge of the lien.

409.323(3) (3) Buyer of receivables. Subsections (1) and (2) do not apply to a security interest held by a secured party that is a buyer of accounts, chattel paper, payment intangibles, or promissory notes or a consignor.

409.323(4) (4) Buyer of goods. Except as otherwise provided in sub. (5), a buyer of goods other than a buyer in ordinary course of business takes free of a security interest to the extent that it secures advances made after the earlier of:

409.323(4)(a) (a) The time the secured party acquires knowledge of the buyer's purchase; or

409.323(4)(b) (b) Forty-five days after the purchase.

409.323(5) (5) Advances made pursuant to commitment: priority of buyer of goods. Subsection (4) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the buyer's purchase and before the expiration of the 45-day period.

409.323(6) (6) Lessee of goods. Except as otherwise provided in sub. (7), a lessee of goods, other than a lessee in ordinary course of business, takes the leasehold interest free of a security interest to the extent that it secures advances made after the earlier of:

409.323(6)(a) (a) The time the secured party acquires knowledge of the lease; or

409.323(6)(b) (b) Forty-five days after the lease contract becomes enforceable.

409.323(7) (7) Advances made pursuant to commitment: priority of lessee of goods. Subsection (6) does not apply if the advance is made pursuant to a commitment entered into without knowledge of the lease and before the expiration of the 45-day period.

409.323 History History: 2001 a. 10.



409.324 Priority of purchase-money security interests.

409.324  Priority of purchase-money security interests.

409.324(1)(1)  General rule: purchase-money priority. Except as otherwise provided in sub. (7), a perfected purchase-money security interest in goods other than inventory or livestock has priority over a conflicting security interest in the same goods, and, except as otherwise provided in s. 409.327, a perfected security interest in its identifiable proceeds also has priority, if the purchase-money security interest is perfected when the debtor receives possession of the collateral or within 20 days thereafter.

409.324(2) (2) Inventory purchase-money priority. Subject to sub. (3) and except as otherwise provided in sub. (7), a perfected purchase-money security interest in inventory has priority over a conflicting security interest in the same inventory, has priority over a conflicting security interest in chattel paper or an instrument constituting proceeds of the inventory and in proceeds of the chattel paper, if so provided in s. 409.330, and, except as otherwise provided in s. 409.327, also has priority in identifiable cash proceeds of the inventory to the extent that the identifiable cash proceeds are received on or before the delivery of the inventory to a buyer, if:

409.324(2)(a) (a) The purchase-money security interest is perfected when the debtor receives possession of the inventory;

409.324(2)(b) (b) The purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

409.324(2)(c) (c) The holder of the conflicting security interest receives the notification within 5 years before the debtor receives possession of the inventory; and

409.324(2)(d) (d) The notification states that the person sending the notification has or expects to acquire a purchase-money security interest in inventory of the debtor and describes the inventory.

409.324(3) (3) Holders of conflicting inventory security interests to be notified. Subsection (2) (b) to (d) applies only if the holder of the conflicting security interest had filed a financing statement covering the same types of inventory:

409.324(3)(a) (a) If the purchase-money security interest is perfected by filing, before the date of the filing; or

409.324(3)(b) (b) If the purchase-money security interest is temporarily perfected without filing or possession under s. 409.312 (6), before the beginning of the 20-day period thereunder.

409.324(4) (4) Livestock purchase-money priority. Subject to sub. (5) and except as otherwise provided in sub. (7), a perfected purchase-money security interest in livestock that are farm products has priority over a conflicting security interest in the same livestock, and, except as otherwise provided in s. 409.327, a perfected security interest in their identifiable proceeds and identifiable products in their unmanufactured states also has priority, if:

409.324(4)(a) (a) The purchase-money security interest is perfected when the debtor receives possession of the livestock;

409.324(4)(b) (b) The purchase-money secured party sends an authenticated notification to the holder of the conflicting security interest;

409.324(4)(c) (c) The holder of the conflicting security interest receives the notification within 6 months before the debtor receives possession of the livestock; and

409.324(4)(d) (d) The notification states that the person sending the notification has or expects to acquire a purchase-money security interest in livestock of the debtor and describes the livestock.

409.324(5) (5) Holders of conflicting livestock security interests to be notified. Subsection (4) (b) to (d) applies only if the holder of the conflicting security interest had filed a financing statement covering the same types of livestock:

409.324(5)(a) (a) If the purchase-money security interest is perfected by filing, before the date of the filing; or

409.324(5)(b) (b) If the purchase-money security interest is temporarily perfected without filing or possession under s. 409.312 (6), before the beginning of the 20-day period thereunder.

409.324(6) (6) Software purchase-money priority. Except as otherwise provided in sub. (7), a perfected purchase-money security interest in software has priority over a conflicting security interest in the same collateral, and, except as otherwise provided in s. 409.327, a perfected security interest in its identifiable proceeds also has priority, to the extent that the purchase-money security interest in the goods in which the software was acquired for use has priority in the goods and proceeds of the goods under this section.

409.324(7) (7) Conflicting purchase-money security interests. If more than one security interest qualifies for priority in the same collateral under sub. (1), (2), (4), or (6):

409.324(7)(a) (a) A security interest securing an obligation incurred as all or part of the price of the collateral has priority over a security interest securing an obligation incurred for value given to enable the debtor to acquire rights in or the use of collateral; and

409.324(7)(b) (b) In all other cases, s. 409.322 (1) applies to the qualifying security interests.

409.324 History History: 2001 a. 10.



409.3245 Priority of production-money security interests and agricultural liens.

409.3245  Priority of production-money security interests and agricultural liens.

409.3245(1) (1) Except as otherwise provided in subs. (3), (4), and (5), if the requirements of sub. (2) are satisfied, a perfected production-money security interest in production-money crops has priority over a conflicting security interest in the same crops to the extent of the production-money obligation secured by the production-money security interest and, except as otherwise provided in s. 409.327, also has priority in their identifiable proceeds.

409.3245(2) (2) A production-money security interest has priority under sub. (1) if:

409.3245(2)(a) (a) The production-money security interest is perfected by filing when the production-money secured party first gives new value to enable the debtor to produce the crops;

409.3245(2)(b) (b) The production-money secured party sends an authenticated notification by certified mail to the holder of the conflicting security interest not less than 20 or more than 30 days before the production-money secured party first gives new value to enable the debtor to produce the crops if the holder had filed a financing statement covering the crops before the date of the filing made by the production-money secured party; and

409.3245(2)(c) (c) The notification states that the production-money secured party has or expects to acquire a production-money security interest in the debtor's crops and provides a description of the crops, the name and mailing address of the production-money secured party giving the notice, the name and mailing address of the debtor, the name and mailing address of the lender to whom notice is being sent, the date on which the transaction would take place, and the maximum amount of new value to be provided.

409.3245(3) (3) Except as otherwise provided in sub. (4) or (5), if more than one security interest qualifies for priority in the same collateral under sub. (1), the security interests rank according to priority in time of filing under s. 409.322 (1).

409.3245(4) (4) To the extent that a person holding a perfected security interest in production-money crops that are the subject of a production-money security interest gives new value to enable the debtor to produce the production-money crops and the value is in fact used for the production of the production-money crops, the security interests rank according to priority in time of filing under s. 409.322 (1).

409.3245(5) (5) To the extent that a person holds both an agricultural lien and a production-money security interest in the same collateral securing the same obligations, the rules of priority applicable to agricultural liens govern priority.

409.3245 History History: 2001 a. 10.



409.325 Priority of security interests in transferred collateral.

409.325  Priority of security interests in transferred collateral.

409.325(1)(1)  Subordination of security interest in transferred collateral. Except as otherwise provided in sub. (2), a security interest created by a debtor is subordinate to a security interest in the same collateral created by another person if:

409.325(1)(a) (a) The debtor acquired the collateral subject to the security interest created by the other person;

409.325(1)(b) (b) The security interest created by the other person was perfected when the debtor acquired the collateral; and

409.325(1)(c) (c) There is no period thereafter when the security interest is unperfected.

409.325(2) (2) Limitation of sub. (1) subordination. Subsection (1) subordinates a security interest only if the security interest:

409.325(2)(a) (a) Otherwise would have priority solely under s. 409.322 (1) or 409.324; or

409.325(2)(b) (b) Arose solely under s. 402.711 (3) or 411.508 (5).

409.325 History History: 2001 a. 10.



409.326 Priority of security interests created by new debtor.

409.326  Priority of security interests created by new debtor.

409.326(1)(1)  Subordination of security interest created by new debtor. Subject to sub. (2), a security interest that is created by a new debtor in collateral in which the new debtor has or acquires rights and is perfected solely by a filed financing statement that would be ineffective to perfect the security interest but for the application of s. 409.316 (9) (a) or 409.508 is subordinate to a security interest in the same collateral which is perfected other than by such a filed financing statement.

409.326(2) (2) Priority under other provisions; multiple original debtors. The other provisions of this subchapter determine the priority among conflicting security interests in the same collateral perfected by filed financing statements described in sub. (1). However, if the security agreements to which a new debtor became bound as debtor were not entered into by the same original debtor, the conflicting security interests rank according to priority in time of the new debtor's having become bound.

409.326 History History: 2001 a. 10; 2011 a. 206.



409.327 Priority of security interests in deposit account.

409.327  Priority of security interests in deposit account. The following rules govern priority among conflicting security interests in the same deposit account:

409.327(1) (1) Control by secured party. A security interest held by a secured party having control of the deposit account under s. 409.104 has priority over a conflicting security interest held by a secured party that does not have control.

409.327(2) (2) Priority in time of control. Except as otherwise provided in subs. (3) and (4), security interests perfected by control under s. 409.314 rank according to priority in time of obtaining control.

409.327(3) (3) Priority of bank regarding deposit account. Except as otherwise provided in sub. (4), a security interest held by the bank with which the deposit account is maintained has priority over a conflicting security interest held by another secured party.

409.327(4) (4) Priority over bank regarding deposit account. A security interest perfected by control under s. 409.104 (1) (c) has priority over a security interest held by the bank with which the deposit account is maintained.

409.327 History History: 2001 a. 10.



409.328 Priority of security interests in investment property.

409.328  Priority of security interests in investment property. The following rules govern priority among conflicting security interests in the same investment property:

409.328(1) (1) Control by secured party. A security interest held by a secured party having control of investment property under s. 409.106 has priority over a security interest held by a secured party that does not have control of the investment property.

409.328(2) (2) Priority in time of control. Except as otherwise provided in subs. (3) and (4), conflicting security interests held by secured parties each of which has control under s. 409.106 rank according to priority in time of:

409.328(2)(a) (a) If the collateral is a security, obtaining control;

409.328(2)(b) (b) If the collateral is a security entitlement carried in a securities account and:

409.328(2)(b)1. 1. If the secured party obtained control under s. 408.106 (4) (a), the secured party's becoming the person for which the securities account is maintained;

409.328(2)(b)2. 2. If the secured party obtained control under s. 408.106 (4) (b), the securities intermediary's agreement to comply with the secured party's entitlement orders with respect to security entitlements carried or to be carried in the securities account; or

409.328(2)(b)3. 3. If the secured party obtained control through another person under s. 408.106 (4) (c), the time on which priority would be based under this subsection if the other person were the secured party; or

409.328(2)(c) (c) If the collateral is a commodity contract carried with a commodity intermediary, the satisfaction of the requirement for control specified in s. 409.106 (2) (b) with respect to commodity contracts carried or to be carried with the commodity intermediary.

409.328(3) (3) Priority of securities intermediary regarding entitlement or account. A security interest held by a securities intermediary in a security entitlement or a securities account maintained with the securities intermediary has priority over a conflicting security interest held by another secured party.

409.328(4) (4) Priority of securities intermediary regarding contract or account. A security interest held by a commodity intermediary in a commodity contract or a commodity account maintained with the commodity intermediary has priority over a conflicting security interest held by another secured party.

409.328(5) (5) Priority in certificated securities. A security interest in a certificated security in registered form which is perfected by taking delivery under s. 409.313 (1) and not by control under s. 409.314 has priority over a conflicting security interest perfected by a method other than control.

409.328(6) (6) Priority of conflicting security interests; intermediaries. Conflicting security interests created by a broker, securities intermediary, or commodity intermediary which are perfected without control under s. 409.106 rank equally.

409.328(7) (7) Priority of conflicting security interests; others. In all other cases, priority among conflicting security interests in investment property is governed by ss. 409.322 and 409.323.

409.328 History History: 2001 a. 10.



409.329 Priority of security interests in letter-of-credit right.

409.329  Priority of security interests in letter-of-credit right. The following rules govern priority among conflicting security interests in the same letter-of-credit right:

409.329(1) (1) Control by secured party. A security interest held by a secured party having control of the letter-of-credit right under s. 409.107 has priority to the extent of its control over a conflicting security interest held by a secured party that does not have control.

409.329(2) (2) Priority in time of control. Security interests perfected by control under s. 409.314 rank according to priority in time of obtaining control.

409.329 History History: 2001 a. 10.



409.330 Priority of purchaser of chattel paper or instrument.

409.330  Priority of purchaser of chattel paper or instrument.

409.330(1)(1)  Purchaser's priority: security interest claimed merely as proceeds. A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed merely as proceeds of inventory subject to a security interest if:

409.330(1)(a) (a) In good faith and in the ordinary course of the purchaser's business, the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under s. 409.105; and

409.330(1)(b) (b) The chattel paper does not indicate that it has been assigned to an identified assignee other than the purchaser.

409.330(2) (2) Purchaser's priority: other security interests. A purchaser of chattel paper has priority over a security interest in the chattel paper which is claimed other than merely as proceeds of inventory subject to a security interest if the purchaser gives new value and takes possession of the chattel paper or obtains control of the chattel paper under s. 409.105 in good faith, in the ordinary course of the purchaser's business, and without knowledge that the purchase violates the rights of the secured party.

409.330(3) (3) Chattel paper purchaser's priority in proceeds. Except as otherwise provided in s. 409.327, a purchaser having priority in chattel paper under sub. (1) or (2) also has priority in proceeds of the chattel paper to the extent that:

409.330(3)(a) (a) Section 409.322 provides for priority in the proceeds; or

409.330(3)(b) (b) The proceeds consist of the specific goods covered by the chattel paper or cash proceeds of the specific goods, even if the purchaser's security interest in the proceeds is unperfected.

409.330(4) (4) Instrument purchaser's priority. Except as otherwise provided in s. 409.331 (1), a purchaser of an instrument has priority over a security interest in the instrument perfected by a method other than possession if the purchaser gives value and takes possession of the instrument in good faith and without knowledge that the purchase violates the rights of the secured party.

409.330(5) (5) Holder of purchase-money security interest gives new value. For purposes of subs. (1) and (2), the holder of a purchase-money security interest in inventory gives new value for chattel paper constituting proceeds of the inventory.

409.330(6) (6) Indication of assignment gives knowledge. For purposes of subs. (2) and (4), if chattel paper or an instrument indicates that it has been assigned to an identified secured party other than the purchaser, a purchaser of the chattel paper or instrument has knowledge that the purchase violates the rights of the secured party.

409.330 History History: 2001 a. 10.



409.331 Priority of rights of purchasers of instruments, documents, and securities under other chapters; priority of interests in financial assets and security entitlements under ch. 408.

409.331  Priority of rights of purchasers of instruments, documents, and securities under other chapters; priority of interests in financial assets and security entitlements under ch. 408.

409.331(1)(1)  Rights under chs. 403, 407, and 408 not limited. This chapter does not limit the rights of a holder in due course of a negotiable instrument, a holder to which a negotiable document of title has been duly negotiated, or a protected purchaser of a security. These holders or purchasers take priority over an earlier security interest, even if perfected, to the extent provided in chs. 403, 407, and 408.

409.331(2) (2) Protection under ch. 408. This chapter does not limit the rights of or impose liability on a person to the extent that the person is protected against the assertion of an adverse claim under ch. 408.

409.331(3) (3) Filing not notice. Filing under this chapter does not constitute notice of a claim or defense to the holders, or purchasers, or persons described in subs. (1) and (2).

409.331 History History: 2001 a. 10.



409.332 Transfer of money; transfer of funds from deposit account.

409.332  Transfer of money; transfer of funds from deposit account.

409.332(1)(1)  Transferee of money. A transferee of money takes the money free of a security interest unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

409.332(2) (2) Transferee of funds from deposit account. A transferee of funds from a deposit account takes the funds free of a security interest in the deposit account unless the transferee acts in collusion with the debtor in violating the rights of the secured party.

409.332 History History: 2001 a. 10.



409.333 Priority of certain liens arising by operation of law.

409.333  Priority of certain liens arising by operation of law.

409.333(1)(1)  Possessory lien. In this section, "possessory lien" means an interest, other than a security interest or an agricultural lien:

409.333(1)(a) (a) Which secures payment or performance of an obligation for services or materials furnished with respect to goods by a person in the ordinary course of the person's business;

409.333(1)(b) (b) Which is created by statute or rule of law in favor of the person; and

409.333(1)(c) (c) Whose effectiveness depends on the person's possession of the goods.

409.333(2) (2) Priority of possessory lien. A possessory lien on goods has priority over a security interest in the goods unless the lien is created by a statute that expressly provides otherwise.

409.333 History History: 2001 a. 10.

409.333 Annotation A lien under s. 779.43 (3) is contingent on possession and is a possessory lien under sub. (1) with priority over a security interest. Premier Community Bank v. Schuh, 2010 WI App 111, 329 Wis. 2d 146, 789 N.W.2d 388, 09-1722.



409.334 Priority of security interests in fixtures and crops.

409.334  Priority of security interests in fixtures and crops.

409.334(1)(1)  Security interest in fixtures under this chapter. A security interest under this chapter may be created in goods that are fixtures or may continue in goods that become fixtures. A security interest does not exist under this chapter in ordinary building materials incorporated into an improvement on land.

409.334(2) (2) Security interest in fixtures under real property law. This chapter does not prevent creation of an encumbrance upon fixtures under real property law.

409.334(3) (3) General rule: subordination of security interest in fixtures. In cases not governed by subs. (4) to (8), a security interest in fixtures is subordinate to a conflicting interest of an encumbrancer or owner of the related real property other than the debtor.

409.334(4) (4) Fixtures purchase-money priority. Except as otherwise provided in sub. (8), a perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property and:

409.334(4)(a) (a) The security interest is a purchase-money security interest;

409.334(4)(b) (b) The interest of the encumbrancer or owner arises before the goods become fixtures; and

409.334(4)(c) (c) The security interest is perfected by a fixture filing before the goods become fixtures or within 20 days thereafter.

409.334(5) (5) Priority of security interest in fixtures over interests in real property. A perfected security interest in fixtures has priority over a conflicting interest of an encumbrancer or owner of the real property if:

409.334(5)(a) (a) The debtor has an interest of record in the real property or is in possession of the real property and the security interest:

409.334(5)(a)1. 1. Is perfected by a fixture filing before the interest of the encumbrancer or owner is of record; and

409.334(5)(a)2. 2. Has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner;

409.334(5)(b) (b) Before the goods become fixtures, the security interest is perfected by any method permitted by this chapter and the fixtures are readily removable:

409.334(5)(b)1. 1. Factory or office machines;

409.334(5)(b)2. 2. Equipment that is not primarily used or leased for use in the operation of the real property; or

409.334(5)(b)3. 3. Replacements of domestic appliances that are consumer goods;

409.334(5)(c) (c) The conflicting interest is a lien on the real property obtained by legal or equitable proceedings after the security interest was perfected by any method permitted by this chapter; or

409.334(5)(d) (d) The security interest is:

409.334(5)(d)1. 1. Created in a manufactured home in a manufactured-home transaction; and

409.334(5)(d)2. 2. Perfected pursuant to a statute described in s. 409.311 (1) (b) or (f).

409.334(6) (6) Priority based on consent, disclaimer, or right to remove. A security interest in fixtures, whether or not perfected, has priority over a conflicting interest of an encumbrancer or owner of the real property if:

409.334(6)(a) (a) The encumbrancer or owner has, in an authenticated record, consented to the security interest or disclaimed an interest in the goods as fixtures; or

409.334(6)(b) (b) The debtor has a right to remove the goods as against the encumbrancer or owner.

409.334(7) (7) Continuation of sub. (6) priority. The priority of the security interest under sub. (6) (b) continues for a reasonable time if the debtor's right to remove the goods as against the encumbrancer or owner terminates.

409.334(8) (8) Priority of construction mortgage. A mortgage is a construction mortgage to the extent that it secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land, if a recorded record of the mortgage so indicates. Except as otherwise provided in subs. (5) and (6), a security interest in fixtures is subordinate to a construction mortgage if a record of the mortgage is recorded before the goods become fixtures and the goods become fixtures before the completion of the construction. A mortgage has this priority to the same extent as a construction mortgage to the extent that it is given to refinance a construction mortgage.

409.334(9) (9) Priority of security interest in crops. A perfected security interest in crops growing on real property has priority over a conflicting interest of an encumbrancer or owner of the real property if the debtor has an interest of record in or is in possession of the real property.

409.334 History History: 2001 a. 10.



409.335 Accessions.

409.335  Accessions.

409.335(1)(1)  Creation of security interest in accession. A security interest may be created in an accession and continues in collateral that becomes an accession.

409.335(2) (2) Perfection of security interest. If a security interest is perfected when the collateral becomes an accession, the security interest remains perfected in the collateral.

409.335(3) (3) Priority of security interest. Except as otherwise provided in sub. (4), the other provisions of this subchapter determine the priority of a security interest in an accession.

409.335(4) (4) Compliance with certificate-of-title statute. A security interest in an accession is subordinate to a security interest in the whole which is perfected by compliance with the requirements of a certificate-of-title statute under s. 409.311 (2).

409.335(5) (5) Removal of accession after default. After default, subject to subch. VI, a secured party may remove an accession from other goods if the security interest in the accession has priority over the claims of every person having an interest in the whole.

409.335(6) (6) Reimbursement following removal. A secured party that removes an accession from other goods under sub. (5) shall promptly reimburse any holder of a security interest or other lien on, or owner of, the whole or of the other goods, other than the debtor, for the cost of repair of any physical injury to the whole or the other goods. The secured party need not reimburse the holder or owner for any diminution in value of the whole or the other goods caused by the absence of the accession removed or by any necessity for replacing it. A person entitled to reimbursement may refuse permission to remove an accession until the secured party gives adequate assurance for the performance of the obligation to reimburse.

409.335 History History: 2001 a. 10.



409.336 Commingled goods.

409.336  Commingled goods.

409.336(1)(1)  Commingled goods. In this section, "commingled goods" means goods that are physically united with other goods in such a manner that their identity is lost in a product or mass.

409.336(2) (2) No security interest in commingled goods as such. A security interest does not exist in commingled goods as such. However, a security interest may attach to a product or mass that results when goods become commingled goods.

409.336(3) (3) Attachment of security interest to product or mass. If collateral becomes commingled goods, a security interest attaches to the product or mass.

409.336(4) (4) Perfection of security interest. If a security interest in collateral is perfected before the collateral becomes commingled goods, the security interest that attaches to the product or mass under sub. (3) is perfected.

409.336(5) (5) Priority of security interest. Except as otherwise provided in sub. (6), the other provisions of this subchapter determine the priority of a security interest that attaches to the product or mass under sub. (3).

409.336(6) (6) Conflicting security interests in product or mass. If more than one security interest attaches to the product or mass under sub. (3), the following rules determine priority:

409.336(6)(a) (a) A security interest that is perfected under sub. (4) has priority over a security interest that is unperfected at the time the collateral becomes commingled goods.

409.336(6)(b) (b) If more than one security interest is perfected under sub. (4), the security interests rank equally in proportion to the value of the collateral at the time it became commingled goods.

409.336 History History: 2001 a. 10.



409.337 Priority of security interests in goods covered by certificate of title.

409.337  Priority of security interests in goods covered by certificate of title. If, while a security interest in goods is perfected by any method under the law of another jurisdiction, this state issues a certificate of title that does not show that the goods are subject to the security interest or contain a statement that they may be subject to security interests not shown on the certificate:

409.337(1) (1) A buyer of the goods, other than a person in the business of selling goods of that kind, takes free of the security interest if the buyer gives value and receives delivery of the goods after issuance of the certificate and without knowledge of the security interest; and

409.337(2) (2) The security interest is subordinate to a conflicting security interest in the goods that attaches, and is perfected under s. 409.311 (2), after issuance of the certificate and without the conflicting secured party's knowledge of the security interest.

409.337 History History: 2001 a. 10.



409.338 Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information.

409.338  Priority of security interest or agricultural lien perfected by filed financing statement providing certain incorrect information. If a security interest or agricultural lien is perfected by a filed financing statement providing information described in s. 409.516 (2) (e) which is incorrect at the time the financing statement is filed:

409.338(1) (1) The security interest or agricultural lien is subordinate to a conflicting perfected security interest in the collateral to the extent that the holder of the conflicting security interest gives value in reasonable reliance upon the incorrect information; and

409.338(2) (2) A purchaser, other than a secured party, of the collateral takes free of the security interest or agricultural lien to the extent that, in reasonable reliance upon the incorrect information, the purchaser gives value and, in the case of tangible chattel paper, tangible documents, goods, instruments, or a security certificate, receives delivery of the collateral.

409.338 History History: 2001 a. 10; 2009 a. 322.



409.339 Priority subject to subordination.

409.339  Priority subject to subordination. This chapter does not preclude subordination by agreement by a person entitled to priority.

409.339 History History: 2001 a. 10.



409.340 Effectiveness of right of recoupment or setoff against deposit account.

409.340  Effectiveness of right of recoupment or setoff against deposit account.

409.340(1) (1)  Exercise of recoupment or setoff. Except as otherwise provided in sub. (3), a bank with which a deposit account is maintained may exercise any right of recoupment or setoff against a secured party that holds a security interest in the deposit account.

409.340(2) (2) Recoupment or setoff not affected by security interest. Except as otherwise provided in sub. (3), the application of this chapter to a security interest in a deposit account does not affect a right of recoupment or setoff of the secured party as to a deposit account maintained with the secured party.

409.340(3) (3) When setoff ineffective. The exercise by a bank of a setoff against a deposit account is ineffective against a secured party that holds a security interest in the deposit account which is perfected by control under s. 409.104 (1) (c), if the setoff is based on a claim against the debtor.

409.340 History History: 2001 a. 10.



409.341 Bank's rights and duties with respect to deposit account.

409.341  Bank's rights and duties with respect to deposit account. Except as otherwise provided in s. 409.340 (3), and unless the bank otherwise agrees in an authenticated record, a bank's rights and duties with respect to a deposit account maintained with the bank are not terminated, suspended, or modified by:

409.341(1) (1) The creation, attachment, or perfection of a security interest in the deposit account;

409.341(2) (2) The bank's knowledge of the security interest; or

409.341(3) (3) The bank's receipt of instructions from the secured party.

409.341 History History: 2001 a. 10.



409.342 Bank's right to refuse to enter into or disclose existence of control agreement.

409.342  Bank's right to refuse to enter into or disclose existence of control agreement. This chapter does not require a bank to enter into an agreement of the kind described in s. 409.104 (1) (b), even if its customer so requests or directs. A bank that has entered into such an agreement is not required to confirm the existence of the agreement to another person unless requested to do so by its customer.

409.342 History History: 2001 a. 10.



409.401 Alienability of debtor's rights.

409.401  Alienability of debtor's rights.

409.401(1) (1)  Other law governs alienability; exceptions. Except as otherwise provided in sub. (2) and ss. 409.406, 409.407, 409.408, and 409.409, whether a debtor's rights in collateral may be voluntarily or involuntarily transferred is governed by law other than this chapter.

409.401(2) (2) Agreement does not prevent transfer. An agreement between the debtor and secured party which prohibits a transfer of the debtor's rights in collateral or makes the transfer a default does not prevent the transfer from taking effect.

409.401 History History: 2001 a. 10.

409.401 Annotation If a security agreement does not explicitly provide that transfer of collateral constitutes default and the secured party is not entitled to immediate possession, sale of collateral is not a conversion. Production Credit Association of Chippewa Falls v. Equity Coop Livestock, 82 Wis. 2d 5, 261 N.W.2d 127 (1978).

409.401 Annotation A condition imposed by a secured party on authorization to sell collateral is ineffective unless performance of the condition is within the buyer's control. Production Credit AssociatIon of Madison v. Nowatzski, 90 Wis. 2d 344, 280 N.W.2d 118 (1979).



409.402 Secured party not obligated on contract of debtor or in tort.

409.402  Secured party not obligated on contract of debtor or in tort. The existence of a security interest, agricultural lien, or authority given to a debtor to dispose of or use collateral, without more, does not subject a secured party to liability in contract or tort for the debtor's acts or omissions.

409.402 History History: 2001 a. 10.



409.403 Agreement not to assert defenses against assignee.

409.403  Agreement not to assert defenses against assignee.

409.403(1)(1)  Value. In this section, "value" has the meaning provided in s. 403.303 (1).

409.403(2) (2) Agreement not to assert claim or defense. Except as otherwise provided in this section, an agreement between an account debtor and an assignor not to assert against an assignee any claim or defense that the account debtor may have against the assignor is enforceable by an assignee that takes an assignment:

409.403(2)(a) (a) For value;

409.403(2)(b) (b) In good faith;

409.403(2)(c) (c) Without notice of a claim of a property or possessory right to the property assigned; and

409.403(2)(d) (d) Without notice of a defense or claim in recoupment of the type that may be asserted against a person entitled to enforce a negotiable instrument under s. 403.305 (1).

409.403(3) (3) When sub. (2) not applicable. Subsection (2) does not apply to defenses of a type that may be asserted against a holder in due course of a negotiable instrument under s. 403.305 (2).

409.403(4) (4) Omission of required statement in consumer transaction. In a consumer transaction, if a record evidences the account debtor's obligation, law other than this chapter requires that the record include a statement to the effect that the rights of an assignee are subject to claims or defenses that the account debtor could assert against the original obligee, and the record does not include such a statement:

409.403(4)(a) (a) The record has the same effect as if the record had included such a statement; and

409.403(4)(b) (b) The account debtor may assert against an assignee those claims and defenses that would have been available if the record had included such a statement.

409.403(5) (5) Rule for individual under other law. This section is subject to law other than this chapter which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

409.403(6) (6) Other law not displaced. Except as otherwise provided in sub. (4), this section does not displace law other than this chapter which gives effect to an agreement by an account debtor not to assert a claim or defense against an assignee.

409.403 History History: 2001 a. 10.



409.404 Rights acquired by assignee; claims and defenses against assignee.

409.404  Rights acquired by assignee; claims and defenses against assignee.

409.404(1) (1)  Assignee's rights subject to terms, claims, and defenses; exceptions. Unless an account debtor has made an enforceable agreement not to assert defenses or claims, and subject to subs. (2) to (5), the rights of an assignee are subject to:

409.404(1)(a) (a) All terms of the agreement between the account debtor and assignor and any defense or claim in recoupment arising from the transaction that gave rise to the contract; and

409.404(1)(b) (b) Any other defense or claim of the account debtor against the assignor which accrues before the account debtor receives a notification of the assignment authenticated by the assignor or the assignee.

409.404(2) (2) Account debtor's claim reduces amount owed to assignee. Subject to sub. (3) and except as otherwise provided in sub. (4), the claim of an account debtor against an assignor may be asserted against an assignee under sub. (1) only to reduce the amount the account debtor owes.

409.404(3) (3) Rule for individual under other law. This section is subject to law other than this chapter which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

409.404(4) (4) Omission of required statement in consumer transaction. In a consumer transaction, if a record evidences the account debtor's obligation, law other than this chapter requires that the record include a statement to the effect that the account debtor's recovery against an assignee with respect to claims and defenses against the assignor may not exceed amounts paid by the account debtor under the record, and the record does not include such a statement, the extent to which a claim of an account debtor against the assignor may be asserted against an assignee is determined as if the record had included such a statement.

409.404(5) (5) Inapplicability to health care insurance receivable. This section does not apply to an assignment of a health care insurance receivable.

409.404 History History: 2001 a. 10.

409.404 Annotation There is no distinction between a party with a security interest in a debtor's accounts receivable and a party who is an assignee of a debtor's accounts receivable. Bank of Waunakee v. Rochester Cheese Sales, Inc. 906 F.2d 1185 (1990).



409.405 Modification of assigned contract.

409.405  Modification of assigned contract.

409.405(1) (1)  Effect of modification on assignee. A modification of or substitution for an assigned contract is effective against an assignee if made in good faith. The assignee acquires corresponding rights under the modified or substituted contract. The assignment may provide that the modification or substitution is a breach of contract by the assignor. This subsection is subject to subs. (2) to (4).

409.405(2) (2) Applicability of sub. (1). Subsection (1) applies to the extent that:

409.405(2)(a) (a) The right to payment or a part thereof under an assigned contract has not been fully earned by performance; or

409.405(2)(b) (b) The right to payment or a part thereof has been fully earned by performance and the account debtor has not received notification of the assignment under s. 409.406 (1).

409.405(3) (3) Rule for individual under other law. This section is subject to law other than this chapter which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

409.405(4) (4) Inapplicability to health care insurance receivable. This section does not apply to an assignment of a health care insurance receivable.

409.405 History History: 2001 a. 10.



409.406 Discharge of account debtor; notification of assignment; identification and proof of assignment; restrictions on assignment of accounts, chattel paper, payment intangibles, and promissory notes ineffective.

409.406  Discharge of account debtor; notification of assignment; identification and proof of assignment; restrictions on assignment of accounts, chattel paper, payment intangibles, and promissory notes ineffective.

409.406(1)(1)  Discharge of account debtor; effect of notification. Subject to subs. (2) to (9), an account debtor on an account, chattel paper, or a payment intangible may discharge its obligation by paying the assignor until, but not after, the account debtor receives a notification, authenticated by the assignor or the assignee, that the amount due or to become due has been assigned and that payment is to be made to the assignee. After receipt of the notification, the account debtor may discharge its obligation by paying the assignee and may not discharge the obligation by paying the assignor.

409.406(2) (2) When notification ineffective. Subject to sub. (8), notification is ineffective under sub. (1):

409.406(2)(a) (a) If it does not reasonably identify the rights assigned;

409.406(2)(b) (b) To the extent that an agreement between an account debtor and a seller of a payment intangible limits the account debtor's duty to pay a person other than the seller and the limitation is effective under law other than this chapter; or

409.406(2)(c) (c) At the option of an account debtor, if the notification notifies the account debtor to make less than the full amount of any installment or other periodic payment to the assignee, even if:

409.406(2)(c)1. 1. Only a portion of the account, chattel paper, or payment intangible has been assigned to that assignee;

409.406(2)(c)2. 2. A portion has been assigned to another assignee; or

409.406(2)(c)3. 3. The account debtor knows that the assignment to that assignee is limited.

409.406(3) (3) Proof of assignment. Subject to sub. (8), if requested by the account debtor, an assignee shall seasonably furnish reasonable proof that the assignment has been made. Unless the assignee complies, the account debtor may discharge its obligation by paying the assignor, even if the account debtor has received a notification under sub. (1).

409.406(4) (4) Term restricting assignment generally ineffective. Except as otherwise provided in sub. (5) and ss. 409.407 and 411.303, and subject to sub. (8), a term in an agreement between an account debtor and an assignor or in a promissory note is ineffective to the extent that it:

409.406(4)(a) (a) Prohibits, restricts, or requires the consent of the account debtor or person obligated on the promissory note to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, the account, chattel paper, payment intangible, or promissory note; or

409.406(4)(b) (b) Provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the account, chattel paper, payment intangible, or promissory note.

409.406(5) (5) Inapplicability of sub. (4) to certain sales. Subsection (4) does not apply to the sale of a payment intangible or promissory note, other than a sale pursuant to a disposition under s. 409.610 or an acceptance of collateral under s. 409.620.

409.406(6) (6) Legal restrictions on assignment generally ineffective. Except as otherwise provided in ss. 108.13, 409.407, 411.303, and 565.30 and subject to subs. (8) and (9), a rule of law, statute, or rule that prohibits, restricts, or requires the consent of a government, governmental body or official, or account debtor to the assignment or transfer of, or creation of a security interest in, an account or chattel paper is ineffective to the extent that the rule of law, statute, or rule:

409.406(6)(a) (a) Prohibits, restricts, or requires the consent of the government, governmental body or official, or account debtor to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, the account or chattel paper; or

409.406(6)(b) (b) Provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the account or chattel paper.

409.406(7) (7) Subsection (2) (c) not waivable. Subject to sub. (8), an account debtor may not waive or vary its option under sub. (2) (c).

409.406(8) (8) Rule for individual under other law. This section is subject to law other than this chapter which establishes a different rule for an account debtor who is an individual and who incurred the obligation primarily for personal, family, or household purposes.

409.406(9) (9) Inapplicability to health-care-insurance receivable. This section does not apply to an assignment of a health-care-insurance receivable.

409.406 History History: 2001 a. 10; 2011 a. 206.



409.407 Restrictions on creation or enforcement of security interest in leasehold interest or in leasor's residual interest.

409.407  Restrictions on creation or enforcement of security interest in leasehold interest or in leasor's residual interest.

409.407(1)(1)  Term restricting assignment generally ineffective. Except as otherwise provided in sub. (2), a term in a lease agreement is ineffective to the extent that it:

409.407(1)(a) (a) Prohibits, restricts, or requires the consent of a party to the lease to the assignment or transfer of, or the creation, attachment, perfection, or enforcement of a security interest in, an interest of a party under the lease contract or in the lessor's residual interest in the goods; or

409.407(1)(b) (b) Provides that the assignment or transfer or the creation, attachment, perfection, or enforcement of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the lease.

409.407(2) (2) Effectiveness of certain terms. Except as otherwise provided in s. 411.303 (7), a term described in sub. (1) (b) is effective to the extent that there is:

409.407(2)(a) (a) A transfer by the lessee of the lessee's right of possession or use of the goods in violation of the term; or

409.407(2)(b) (b) A delegation of a material performance of either party to the lease contract in violation of the term.

409.407(3) (3) Security interest not material impairment. The creation, attachment, perfection, or enforcement of a security interest in the lessor's interest under the lease contract or the lessor's residual interest in the goods is not a transfer that materially impairs the lessee's prospect of obtaining return performance or materially changes the duty of or materially increases the burden or risk imposed on the lessee within the purview of s. 411.303 (4) unless, and then only to the extent that, enforcement actually results in a delegation of material performance of the lessor.

409.407 History History: 2001 a. 10.



409.408 Restrictions on assignment of promissory notes, health-care-insurance receivables, and certain general intangibles ineffective.

409.408  Restrictions on assignment of promissory notes, health-care-insurance receivables, and certain general intangibles ineffective.

409.408(1) (1)  Term restricting assignment generally ineffective. Except as otherwise provided in sub. (2), a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health-care-insurance receivable or a general intangible, including a contract, permit, license, or franchise, and which term prohibits, restricts, or requires the consent of the person obligated on the promissory note or the account debtor to, the assignment or transfer of, or creation, attachment, or perfection of a security interest in, the promissory note, health-care-insurance receivable, or general intangible, is ineffective to the extent that the term:

409.408(1)(a) (a) Would impair the creation, attachment, or perfection of a security interest; or

409.408(1)(b) (b) Provides that the assignment or transfer or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health-care-insurance receivable, or general intangible.

409.408(2) (2) Applicability of sub. (1) to sales of certain rights to payment. Subsection (1) applies to a security interest in a payment intangible or promissory note only if the security interest arises out of a sale of the payment intangible or promissory note, other than a sale pursuant to a disposition under s. 409.610 or an acceptance of collateral under s. 409.620.

409.408(3) (3) Legal restrictions on assignment generally ineffective. A rule of law, statute, or rule that prohibits, restricts, or requires the consent of a government, governmental body or official, person obligated on a promissory note or account debtor to the assignment or transfer of, or creation of a security interest in, a promissory note, health-care-insurance receivable, or general intangible, including a contract, permit, license, or franchise between an account debtor and a debtor, is ineffective to the extent that the rule of law, statute, or rule:

409.408(3)(a) (a) Would impair the creation, attachment, or perfection of a security interest; or

409.408(3)(b) (b) Provides that the assignment or transfer or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the promissory note, health-care-insurance receivable, or general intangible.

409.408(4) (4) Limitation on ineffectiveness under subs. (1) and (3). To the extent that a term in a promissory note or in an agreement between an account debtor and a debtor which relates to a health-care-insurance receivable, or general intangible or a rule of law, statute, or rule described in sub. (3) would be effective under law other than this chapter but is ineffective under sub. (1) or (3), the creation, attachment, or perfection of a security interest in the promissory note, health-care-insurance receivable, or general intangible:

409.408(4)(a) (a) Is not enforceable against the person obligated on the promissory note or the account debtor;

409.408(4)(b) (b) Does not impose a duty or obligation on the person obligated on the promissory note or the account debtor;

409.408(4)(c) (c) Does not require the person obligated on the promissory note or the account debtor to recognize the security interest, pay or render performance to the secured party, or accept payment or performance from the secured party;

409.408(4)(d) (d) Does not entitle the secured party to use or assign the debtor's rights under the promissory note, health-care-insurance receivable, or general intangible, including any related information or materials furnished to the debtor in the transaction giving rise to the promissory note, health-care-insurance receivable, or general intangible;

409.408(4)(e) (e) Does not entitle the secured party to use, assign, possess, or have access to any trade secrets or confidential information of the person obligated on the promissory note or the account debtor; and

409.408(4)(f) (f) Does not entitle the secured party to enforce the security interest in the promissory note, health-care-insurance receivable, or general intangible.

409.408 History History: 2001 a. 10; 2011 a. 206.



409.409 Restrictions on assignment of letter-of-credit rights ineffective.

409.409  Restrictions on assignment of letter-of-credit rights ineffective.

409.409(1) (1)  Term or law restricting assignment generally ineffective. A term in a letter of credit or a rule of law, statute, rule, custom, or practice applicable to the letter of credit which prohibits, restricts, or requires the consent of an applicant, issuer, or nominated person to a beneficiary's assignment of or creation of a security interest in a letter-of-credit right is ineffective to the extent that the term or rule of law, statute, rule, custom, or practice:

409.409(1)(a) (a) Would impair the creation, attachment, or perfection of a security interest in the letter-of-credit right; or

409.409(1)(b) (b) Provides that the assignment or the creation, attachment, or perfection of the security interest may give rise to a default, breach, right of recoupment, claim, defense, termination, right of termination, or remedy under the letter-of-credit right.

409.409(2) (2) Limitation on ineffectiveness under sub. (1). To the extent that a term in a letter of credit is ineffective under sub. (1) but would be effective under law other than this chapter or a custom or practice applicable to the letter of credit, to the transfer of a right to draw or otherwise demand performance under the letter of credit, or to the assignment of a right to proceeds of the letter of credit, the creation, attachment, or perfection of a security interest in the letter-of-credit right:

409.409(2)(a) (a) Is not enforceable against the applicant, issuer, nominated person, or transferee beneficiary;

409.409(2)(b) (b) Imposes no duties or obligations on the applicant, issuer, nominated person, or transferee beneficiary; and

409.409(2)(c) (c) Does not require the applicant, issuer, nominated person, or transferee beneficiary to recognize the security interest, pay or render performance to the secured party, or accept payment or other performance from the secured party.

409.409 History History: 2001 a. 10.



409.501 Filing office.

409.501  Filing office.

409.501(1)(1)  Filing offices. Except as otherwise provided in sub. (2), if the local law of this state governs perfection of a security interest or agricultural lien, the office in which to file a financing statement to perfect the security interest or agricultural lien is:

409.501(1)(a) (a) The office designated for the filing or recording of a record of a mortgage on the related real property, if:

409.501(1)(a)1. 1. The collateral is as-extracted collateral or timber to be cut; or

409.501(1)(a)2. 2. The financing statement is filed as a fixture filing and the collateral is goods that are or are to become fixtures; or

409.501(1)(b) (b) The office of the department of financial institutions or any office duly authorized by the department, in all other cases, including a case in which the collateral is goods that are or are to become fixtures and the financing statement is not filed as a fixture filing.

409.501(2) (2) Filing office for transmitting utilities. The office in which to file a financing statement to perfect a security interest in collateral, including fixtures, of a transmitting utility is the office of the department of financial institutions. The financing statement also constitutes a fixture filing as to the collateral indicated in the financing statement which is or is to become fixtures.

409.501 History History: 2001 a. 10.



409.502 Contents of financing statement; record of mortgage as financing statement; time of filing financing statement.

409.502  Contents of financing statement; record of mortgage as financing statement; time of filing financing statement.

409.502(1)(1)  Sufficiency of financing statement. Subject to sub. (2), a financing statement is sufficient only if it:

409.502(1)(a) (a) Provides the name of the debtor;

409.502(1)(b) (b) Provides the name of the secured party or a representative of the secured party; and

409.502(1)(c) (c) Indicates the collateral covered by the financing statement.

409.502(2) (2) Real-property-related financing statements. Except as otherwise provided in s. 409.501 (2), to be sufficient, a financing statement that covers as-extracted collateral or timber to be cut, or which is filed as a fixture filing and covers goods that are or are to become fixtures, must satisfy sub. (1) and also:

409.502(2)(a) (a) Indicate that it covers this type of collateral;

409.502(2)(b) (b) Indicate that it is to be filed for record in the real property records;

409.502(2)(c) (c) Provide a description of the real property to which the collateral is related sufficient to give constructive notice of a mortgage under the law of this state if the description were contained in a record of the mortgage of the real property; and

409.502(2)(d) (d) If the debtor does not have an interest of record in the real property, provide the name of a record owner.

409.502(3) (3) Record of mortgage as financing statement. A record of a mortgage is effective, from the date of recording, as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut only if:

409.502(3)(a) (a) The record indicates the goods or accounts that it covers;

409.502(3)(b) (b) The goods are or are to become fixtures related to the real property described in the record or the collateral is related to the real property described in the record and is as-extracted collateral or timber to be cut;

409.502(3)(c) (c) The record satisfies the requirements for a financing statement in this section, but:

409.502(3)(c)1. 1. The record need not indicate that it is to be filed in the real property records; and

409.502(3)(c)2. 2. The record sufficiently provides the name of a debtor who is an individual if it provides the individual name of the debtor or the surname and first personal name of the debtor, even if the debtor is an individual to whom s. 409.503 (1) (dm) applies; and

409.502(3)(d) (d) The record is duly recorded.

409.502(4) (4) Filing before security agreement or attachment. A financing statement may be filed before a security agreement is made or a security interest otherwise attaches.

409.502 History History: 2001 a. 10; 2011 a. 206.

409.502 Annotation Financing Statements Under Revised UCC Article 9. Ireland. Wis. Law. Aug. 2001.



409.503 Name of debtor and secured party.

409.503  Name of debtor and secured party.

409.503(1) (1)  Sufficiency of debtor's name. A financing statement sufficiently provides the name of the debtor:

409.503(1)(a) (a) Except as otherwise provided in par. (c), if the debtor is a registered organization or the collateral is held in a trust that is a registered organization, only if the financing statement provides the name that is stated to be the registered organization's name on the public organic record most recently filed with or issued or enacted by the registered organization's jurisdiction of organization which purports to state, amend, or restate the registered organization's name;

409.503(1)(b) (b) Subject to sub. (6), if the collateral is being administered by the personal representative of a decedent, only if the financing statement provides, as the name of the debtor, the name of the decedent and, in a separate part of the financing statement, indicates that the collateral is being administered by a personal representative;

409.503(1)(c) (c) If the collateral is held in a trust that is not a registered organization, only if the financing statement:

409.503(1)(c)1m. 1m. Provides, as the name of the debtor:

409.503(1)(c)1m.a. a. If the organic record of the trust specifies a name for the trust, the name specified; or

409.503(1)(c)1m.b. b. If the organic record of the trust does not specify a name for the trust, the name of the settlor or testator; and

409.503(1)(c)2m. 2m. In a separate part of the financing statement:

409.503(1)(c)2m.a. a. If the name is provided in accordance with subd. 1m. a., indicates that the collateral is held in a trust; or

409.503(1)(c)2m.b. b. If the name is provided in accordance with subd. 1m. b., provides additional information sufficient to distinguish the trust from other trusts having one or more of the same settlors or the same testator and indicates that the collateral is held in a trust, unless the additional information so indicates;

409.503(1)(dm) (dm) Subject to sub. (7), if the debtor is an individual to whom this state has issued an operator's license under ch. 343 or identification card under s. 343.50 that has not expired, only if the financing statement provides the name of the individual which is indicated on the operator's license or identification card;

409.503(1)(e) (e) If the debtor is an individual to whom par. (dm) does not apply, only if the financing statement provides the individual name of the debtor or the surname and first personal name of the debtor; and

409.503(1)(f) (f) In other cases:

409.503(1)(f)1. 1. If the debtor has a name, only if the financing statement provides the organizational name of the debtor; and

409.503(1)(f)2. 2. If the debtor does not have a name, only if the financing statement provides the names of the partners, members, associates, or other persons comprising the debtor, in a manner that each name provided would be sufficient if the person named were the debtor.

409.503(2) (2) Additional debtor-related information. A financing statement that provides the name of the debtor in accordance with sub. (1) is not rendered ineffective by the absence of:

409.503(2)(a) (a) A trade name or other name of the debtor; or

409.503(2)(b) (b) Unless required under sub. (1) (f) 2., names of partners, members, associates, or other persons comprising the debtor.

409.503(3) (3) Debtor's trade name insufficient. A financing statement that provides only the debtor's trade name does not sufficiently provide the name of the debtor.

409.503(4) (4) Representative capacity. Failure to indicate the representative capacity of a secured party or representative of a secured party does not affect the sufficiency of a financing statement.

409.503(5) (5) Multiple debtors and secured parties. A financing statement may provide the name of more than one debtor and the name of more than one secured party.

409.503(6) (6) Name of decedent. The name of the decedent indicated on the order appointing the personal representative of the decedent issued by the court having jurisdiction over the collateral is sufficient as the "name of the decedent" under sub. (1) (b).

409.503(7) (7) Multiple licenses or identification cards. If this state has issued to an individual more than one operator's license under ch. 343 or identification card under s. 343.50 of a kind described in sub. (1) (dm), the one that was issued most recently is the one to which sub. (1) (dm) refers.

409.503(8) (8) Definition. In this section, the "name of the settlor or testator" means:

409.503(8)(a) (a) If the settlor is a registered organization, the name that is stated to be the settlor's name on the public organic record most recently filed with or issued or enacted by the settlor's jurisdiction of organization which purports to state, amend, or restate the settlor's name;

409.503(8)(b) (b) In other cases, the name of the settlor or testator indicated in the trust's organic record.

409.503 History History: 2001 a. 10; 2011 a. 206.

409.503 Annotation A creditor's financing statement became "seriously misleading" after the debtors' name change and so was insufficient to perfect a security interest in property acquired more than 4 months after the name change. First Agri Services, Inc. v. Kahl, 129 Wis. 2d 464, 385 N.W.2d 191 (Ct. App. 1986).



409.504 Indication of collateral.

409.504  Indication of collateral. A financing statement sufficiently indicates the collateral that it covers if the financing statement provides:

409.504(1) (1) A description of the collateral pursuant to s. 409.108; or

409.504(2) (2) An indication that the financing statement covers all assets or all personal property.

409.504 History History: 2001 a. 10.



409.505 Filing and compliance with other statutes and treaties for consignments, leases, other bailments, and other transactions.

409.505  Filing and compliance with other statutes and treaties for consignments, leases, other bailments, and other transactions.

409.505(1)(1)  Use of terms other than debtor and secured party. A consignor, lessor, or other bailor of goods, a licensor, or a buyer of a payment intangible or promissory note may file a financing statement, or may comply with a statute or treaty described in s. 409.311 (1), using the terms "consignor", "consignee", "lessor", "lessee", "bailor", "bailee", "licensor", "licensee", "owner", "registered owner", "buyer", "seller", or words of similar import, instead of the terms "secured party" and "debtor".

409.505(2) (2) Effect of financing statement under sub. (1). This subchapter applies to the filing of a financing statement under sub. (1) and, as appropriate, to compliance that is equivalent to filing a financing statement under s. 409.311 (2), but the filing or compliance is not of itself a factor in determining whether the collateral secures an obligation. If it is determined for another reason that the collateral secures an obligation, a security interest held by the consignor, lessor, bailor, licensor, owner, or buyer which attaches to the collateral is perfected by the filing or compliance

409.505 History History: 2001 a. 10.



409.506 Effect of errors or omissions.

409.506  Effect of errors or omissions.

409.506(1) (1)  Minor errors and omissions. A financing statement substantially satisfying the requirements of this subchapter is effective, even if it has minor errors or omissions, unless the errors or omissions make the financing statement seriously misleading.

409.506(2) (2) Financing statement seriously misleading. Except as otherwise provided in sub. (3), a financing statement that fails sufficiently to provide the name of the debtor in accordance with s. 409.503 (1) is seriously misleading.

409.506(3) (3) Financing statement not seriously misleading. If a search of the records of the filing office under the debtor's correct name, using the filing office's standard search logic, if any, would disclose a financing statement that fails sufficiently to provide the name of the debtor in accordance with s. 409.503 (1), the name provided does not make the financing statement seriously misleading.

409.506(4) (4) Debtor's correct name. For purposes of s. 409.508 (2), the "debtor's correct name" in sub. (3) means the correct name of the new debtor.

409.506 History History: 2001 a. 10.

409.506 Annotation A creditor's financing statement became "seriously misleading" after the debtors' name change and so was insufficient to perfect a security interest in property acquired more than 4 months after the name change. First Agri Services, Inc. v. Kahl, 129 Wis. 2d 464, 385 N.W.2d 191 (Ct. App. 1986).

409.506 Annotation A wrong statement of section, township, range, and county where crops were grown was not minor, and, without directing further inquiry, was insufficient. Whether a party is misled by the description is not part of the inquiry under s. 409.110 or 409.402. Smith & Spindahl Enterprises, Inc. v. Lee, 206 Wis. 2d 663, 557 N.W.2d 865 (Ct. App. 1996), 96-0882.



409.507 Effect of certain events on effectiveness of financing statement.

409.507  Effect of certain events on effectiveness of financing statement.

409.507(1)(1)  Disposition. A filed financing statement remains effective with respect to collateral that is sold, exchanged, leased, licensed, or otherwise disposed of and in which a security interest or agricultural lien continues, even if the secured party knows of or consents to the disposition.

409.507(2) (2) Information becoming seriously misleading. Except as otherwise provided in sub. (3) and s. 409.508, a financing statement is not rendered ineffective if, after the financing statement is filed, the information provided in the financing statement becomes seriously misleading under s. 409.506.

409.507(3) (3) Change in debtor's name. If the name that a filed financing statement provides for a debtor becomes insufficient as the name of the debtor under s. 409.503 (1) so that the financing statement becomes seriously misleading under s. 409.506:

409.507(3)(a) (a) The financing statement is effective to perfect a security interest in collateral acquired by the debtor before, or within 4 months after, the filed financing statement becomes seriously misleading; and

409.507(3)(b) (b) The financing statement is not effective to perfect a security interest in collateral acquired by the debtor more than 4 months after the filed financing statement becomes seriously misleading, unless an amendment to the financing statement which renders the financing statement not seriously misleading is filed within 4 months after the financing statement became seriously misleading.

409.507 History History: 2001 a. 10; 2011 a. 206.



409.508 Effectiveness of financing statement if new debtor becomes bound by security agreement.

409.508  Effectiveness of financing statement if new debtor becomes bound by security agreement.

409.508(1)(1)  Financing statement naming original debtor. Except as otherwise provided in this section, a filed financing statement naming an original debtor is effective to perfect a security interest in collateral in which a new debtor has or acquires rights to the extent that the financing statement would have been effective had the original debtor acquired rights in the collateral.

409.508(2) (2) Financing statement becoming seriously misleading. If the difference between the name of the original debtor and that of the new debtor causes a filed financing statement that is effective under sub. (1) to be seriously misleading under s. 409.506:

409.508(2)(a) (a) The financing statement is effective to perfect a security interest in collateral acquired by the new debtor before, and within 4 months after, the new debtor becomes bound under s. 409.203 (4); and

409.508(2)(b) (b) The financing statement is not effective to perfect a security interest in collateral acquired by the new debtor more than 4 months after the new debtor becomes bound under s. 409.203 (4) unless an initial financing statement providing the name of the new debtor is filed before the expiration of that time.

409.508(3) (3) When section not applicable. This section does not apply to collateral as to which a filed financing statement remains effective against the new debtor under s. 409.507 (1).

409.508 History History: 2001 a. 10.



409.509 Persons entitled to file a record.

409.509  Persons entitled to file a record.

409.509(1) (1)  Person entitled to file record. A person may file an initial financing statement, amendment that adds collateral covered by a financing statement, or amendment that adds a debtor to a financing statement only if:

409.509(1)(a) (a) The debtor authorizes the filing in an authenticated record or pursuant to sub. (2) or (3); or

409.509(1)(b) (b) The person holds an agricultural lien that has become effective at the time of filing and the financing statement covers only collateral in which the person holds an agricultural lien.

409.509(2) (2) Security agreement as authorization. By authenticating or becoming bound as debtor by a security agreement, a debtor or new debtor authorizes the filing of an initial financing statement, and an amendment, covering:

409.509(2)(a) (a) The collateral described in the security agreement; and

409.509(2)(b) (b) Property that becomes collateral under s. 409.315 (1) (b), whether or not the security agreement expressly covers proceeds.

409.509(3) (3) Acquisition of collateral as authorization. By acquiring collateral in which a security interest or agricultural lien continues under s. 409.315 (1) (a), a debtor authorizes the filing of an initial financing statement, and an amendment, covering the collateral and property that becomes collateral under s. 409.315 (1) (b).

409.509(4) (4) Person entitled to file certain amendments. A person may file an amendment other than an amendment that adds collateral covered by a financing statement or an amendment that adds a debtor to a financing statement only if:

409.509(4)(a) (a) The secured party of record authorizes the filing; or

409.509(4)(b) (b) The amendment is a termination statement for a financing statement as to which the secured party of record has failed to file or send a termination statement as required by s. 409.513 (1) or (3), the debtor authorizes the filing, and the termination statement indicates that the debtor authorized it to be filed.

409.509(5) (5) Multiple secured parties of record. If there is more than one secured party of record for a financing statement, each secured party of record may authorize the filing of an amendment under sub. (4).

409.509 History History: 2001 a. 10.



409.510 Effectiveness of filed record.

409.510  Effectiveness of filed record.

409.510(1) (1)  Filed record effective if authorized. A filed record is effective only to the extent that it was filed by a person that may file it under s. 409.509.

409.510(2) (2) Authorization by one secured party of record. A record authorized by one secured party of record does not affect the financing statement with respect to another secured party of record.

409.510(3) (3) Continuation statement not timely filed. A continuation statement that is not filed within the 6-month period prescribed by s. 409.515 (4) is ineffective.

409.510 History History: 2001 a. 10.



409.511 Secured party of record.

409.511  Secured party of record.

409.511(1) (1)  Secured party of record. A secured party of record with respect to a financing statement is a person whose name is provided as the name of the secured party or a representative of the secured party in an initial financing statement that has been filed. If an initial financing statement is filed under s. 409.514 (1), the assignee named in the initial financing statement is the secured party of record with respect to the financing statement.

409.511(2) (2) Amendment naming secured party of record. If an amendment of a financing statement which provides the name of a person as a secured party or a representative of a secured party is filed, the person named in the amendment is a secured party of record. If an amendment is filed under s. 409.514 (2), the assignee named in the amendment is a secured party of record.

409.511(3) (3) Amendment deleting secured party of record. A person remains a secured party of record until the filing of an amendment of the financing statement which deletes the person.

409.511 History History: 2001 a. 10.



409.512 Amendment of financing statement.

409.512  Amendment of financing statement.

409.512(1)(1)  Amendment of information in financing statement. Subject to s. 409.509, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or, subject to sub. (5), otherwise amend the information provided in, a financing statement by filing an amendment that:

409.512(1)(a) (a) Identifies, by its file number, the initial financing statement to which the amendment relates; and

409.512(1)(b) (b) If the amendment relates to an initial financing statement filed or recorded in a filing office described in s. 409.501 (1) (a), provides the date on which the initial financing statement was filed or recorded and the information specified in s. 409.502 (2).

409.512(2) (2) Period of effectiveness not affected. Except as otherwise provided in s. 409.515, the filing of an amendment does not extend the period of effectiveness of the financing statement.

409.512(3) (3) Effectiveness of amendment adding collateral. A financing statement that is amended by an amendment that adds collateral is effective as to the added collateral only from the date of the filing of the amendment.

409.512(4) (4) Effectiveness of amendment adding debtor. A financing statement that is amended by an amendment that adds a debtor is effective as to the added debtor only from the date of the filing of the amendment.

409.512(5) (5) Certain amendments ineffective. An amendment is ineffective to the extent that it:

409.512(5)(a) (a) Purports to delete all debtors and fails to provide the name of a debtor to be covered by the financing statement; or

409.512(5)(b) (b) Purports to delete all secured parties of record and fails to provide the name of a new secured party of record.

409.512 History History: 2001 a. 10.



409.513 Termination statement.

409.513  Termination statement.

409.513(1) (1)  Consumer goods. A secured party shall cause the secured party of record for a financing statement to file a termination statement for the financing statement if the financing statement covers consumer goods and:

409.513(1)(a) (a) There is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

409.513(1)(b) (b) The debtor did not authorize the filing of the initial financing statement.

409.513(2) (2) Time for compliance with sub. (1). To comply with sub. (1), a secured party shall cause the secured party of record to file the termination statement:

409.513(2)(a) (a) Within one month after there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value; or

409.513(2)(b) (b) If earlier, within 20 days after the secured party receives an authenticated demand from a debtor.

409.513(3) (3) Other collateral. In cases not governed by sub. (1), within 20 days after a secured party receives an authenticated demand from a debtor, the secured party shall cause the secured party of record for a financing statement to send to the debtor a termination statement for the financing statement or file the termination statement in the filing office if:

409.513(3)(a) (a) Except in the case of a financing statement covering accounts or chattel paper that has been sold or goods that are the subject of a consignment, there is no obligation secured by the collateral covered by the financing statement and no commitment to make an advance, incur an obligation, or otherwise give value;

409.513(3)(b) (b) The financing statement covers accounts or chattel paper that has been sold but as to which the account debtor or other person obligated has discharged its obligation;

409.513(3)(c) (c) The financing statement covers goods that were the subject of a consignment to the debtor but are not in the debtor's possession; or

409.513(3)(d) (d) The debtor did not authorize the filing of the initial financing statement.

409.513(4) (4) Effect of filing termination statement. Except as otherwise provided in s. 409.510, upon the filing of a termination statement with the filing office, the financing statement to which the termination statement relates ceases to be effective. Except as otherwise provided in s. 409.510, for the purposes of ss. 409.519 (7), 409.522 (1), and 409.523 (3), the filing with the filing office of a termination statement relating to a financing statement that indicates that the debtor is a transmitting utility also causes the effectiveness of the financing statement to lapse.

409.513 History History: 2001 a. 10.



409.514 Assignment of powers of secured party of record.

409.514  Assignment of powers of secured party of record.

409.514(1)(1)  Assignment reflected on initial financing statement. Except as otherwise provided in sub. (3), an initial financing statement may reflect an assignment of all of the secured party's power to authorize an amendment to the financing statement by providing the name and mailing address of the assignee as the name and address of the secured party.

409.514(2) (2) Assignment of filed financing statement. Except as otherwise provided in sub. (3), a secured party of record may assign of record all or part of its power to authorize an amendment to a financing statement by filing in the filing office an amendment of the financing statement which:

409.514(2)(a) (a) Identifies, by its file number, the initial financing statement to which it relates;

409.514(2)(b) (b) Provides the name of the assignor; and

409.514(2)(c) (c) Provides the name and mailing address of the assignee.

409.514(3) (3) Assignment of record of mortgage. An assignment of record of a security interest in a fixture covered by a record of a mortgage which is effective as a financing statement filed as a fixture filing under s. 409.502 (3) may be made only by an assignment of record of the mortgage in the manner provided by law of this state other than chs. 401 to 411.

409.514 History History: 2001 a. 10.



409.515 Duration and effectiveness of financing statement; effect of lapsed financing statement.

409.515  Duration and effectiveness of financing statement; effect of lapsed financing statement.

409.515(1) (1)  Five-year effectiveness. Except as otherwise provided in subs. (2), (5), (6), and (7), a filed financing statement is effective for a period of 5 years after the date of filing.

409.515(2) (2) Public-finance or manufactured-home transaction. Except as otherwise provided in subs. (5), (6), and (7), an initial financing statement filed in connection with a public-finance transaction or manufactured-home transaction is effective for a period of 30 years after the date of filing if it indicates that it is filed in connection with a public-finance transaction or manufactured-home transaction.

409.515(3) (3) Lapse and continuation of financing statement. The effectiveness of a filed financing statement lapses on the expiration of the period of its effectiveness unless before the lapse a continuation statement is filed pursuant to sub. (4). Upon lapse, a financing statement ceases to be effective and any security interest or agricultural lien that was perfected by the financing statement becomes unperfected, unless the security interest is perfected otherwise. If the security interest or agricultural lien becomes unperfected upon lapse, it is deemed never to have been perfected as against a purchaser of the collateral for value.

409.515(4) (4) When continuation statement may be filed. A continuation statement may be filed only within 6 months before the expiration of the 5-year period specified in sub. (1) or the 30-year period specified in sub. (2), whichever is applicable.

409.515(5) (5) Effect of filing continuation statement. Except as otherwise provided in s. 409.510, upon timely filing of a continuation statement, the effectiveness of the initial financing statement continues for a period of 5 years commencing on the day on which the financing statement would have become ineffective in the absence of the filing. Upon the expiration of the 5-year period, the financing statement lapses in the same manner as provided in sub. (3), unless, before the lapse, another continuation statement is filed pursuant to sub. (4). Succeeding continuation statements may be filed in the same manner to continue the effectiveness of the initial financing statement.

409.515(6) (6) Transmitting utility financing statement. If a debtor is a transmitting utility and a filed initial financing statement so indicates, the financing statement is effective until a termination statement is filed.

409.515(7) (7) Record of mortgage as financing statement. A record of a mortgage that is effective as a financing statement filed as a fixture filing under s. 409.502 (3) remains effective as a financing statement filed as a fixture filing until the mortgage is released or satisfied of record or its effectiveness otherwise terminates as to the real property.

409.515 History History: 2001 a. 10; 2011 a. 206.

409.515 Annotation When a creditor fails to file a continuation statement, perfection lapses and the creditor may assume the status of an unperfected secured creditor as against a prelapse purchaser. Hanley Implement v. Riesterer Equipment Inc. 150 Wis. 2d 161, 441 N.W.2d 304 (Ct. App. 1989).

409.515 Annotation The filing of a 2nd financing statement that does not refer to the original filing does not bring the creditor into substantial compliance with [former] sub. (3). Bostwick-Braun Co. v. Owens, 634 F. Supp. 839 (1986).



409.516 What constitutes filing; effectiveness of filing.

409.516  What constitutes filing; effectiveness of filing.

409.516(1)(1)  What constitutes filing. Except as otherwise provided in sub. (2), communication of a record to a filing office and tender of the filing fee or acceptance of the record by the filing office constitutes filing.

409.516(2) (2) Refusal to accept record; filing does not occur. Filing does not occur with respect to a record that a filing office refuses to accept because:

409.516(2)(a) (a) The record is not communicated by a method or medium of communication authorized by the filing office;

409.516(2)(b) (b) An amount equal to or greater than the applicable filing fee is not tendered;

409.516(2)(c) (c) The filing office is unable to index the record because:

409.516(2)(c)1. 1. In the case of an initial financing statement, the record does not provide a name for the debtor;

409.516(2)(c)2. 2. In the case of an amendment or information statement, the record:

409.516(2)(c)2.a. a. Does not identify the initial financing statement as required by s. 409.512 or 409.518, as applicable; or

409.516(2)(c)2.b. b. Identifies an initial financing statement whose effectiveness has lapsed under s. 409.515;

409.516(2)(c)3. 3. In the case of an initial financing statement that provides the name of a debtor identified as an individual or an amendment that provides a name of a debtor identified as an individual which was not previously provided in the financing statement to which the record relates, the record does not identify the debtor's surname; or

409.516(2)(c)4. 4. In the case of a record filed or recorded in the filing office described in s. 409.501 (1) (a), the record does not provide a sufficient description of the real property to which it relates;

409.516(2)(d) (d) In the case of an initial financing statement or an amendment that adds a secured party of record, the record does not provide a name and mailing address for the secured party of record;

409.516(2)(e) (e) In the case of an initial financing statement or an amendment that provides a name of a debtor which was not previously provided in the financing statement to which the amendment relates, the record does not:

409.516(2)(e)1. 1. Provide a mailing address for the debtor; or

409.516(2)(e)2. 2. Indicate whether the name provided as the name of the debtor is the name of an individual or an organization;

409.516(2)(f) (f) In the case of an assignment reflected in an initial financing statement under s. 409.514 (1) or an amendment filed under s. 409.514 (2), the record does not provide a name and mailing address for the assignee; or

409.516(2)(g) (g) In the case of a continuation statement, the record is not filed within the 6-month period prescribed by s. 409.515 (4).

409.516(2)(h) (h) The record contains the social security number of an individual.

409.516(3) (3) Rules applicable to sub. (2). For purposes of sub. (2):

409.516(3)(a) (a) A record does not provide information if the filing office is unable to read or decipher the information; and

409.516(3)(b) (b) A record that does not indicate that it is an amendment or identify an initial financing statement to which it relates, as required by s. 409.512, 409.514, or 409.518, is an initial financing statement.

409.516(4) (4) Refusal to accept record; record effective as filed record. A record that is communicated to the filing office with tender of the filing fee, but which the filing office refuses to accept for a reason other than one set forth in sub. (2), is effective as a filed record except as against a purchaser of the collateral which gives value in reasonable reliance upon the absence of the record from the files.

409.516 History History: 2001 a. 10; 2009 a. 347; 2011 a. 206.



409.517 Effect of indexing errors.

409.517  Effect of indexing errors. The failure of the filing office to index a record correctly does not affect the effectiveness of the filed record.

409.517 History History: 2001 a. 10.



409.518 Claim concerning inaccurate or wrongfully filed record.

409.518  Claim concerning inaccurate or wrongfully filed record.

409.518(1)(1)  Statement with respect to record indexed under person's name. A person may file in the filing office an information statement with respect to a record indexed there under the person's name if the person believes that the record is inaccurate or was wrongfully filed.

409.518(2) (2) Contents of statement under sub. (1). An information statement under sub. (1) must:

409.518(2)(a) (a) Identify the record to which it relates by:

409.518(2)(a)1. 1. The file number assigned to the initial financing statement to which the record relates; and

409.518(2)(a)2. 2. If the information statement relates to a record filed or recorded in a filing office described in s. 409.501 (1) (a), the date on which the initial financing statement was filed or recorded and the information specified in s. 409.502 (2);

409.518(2)(b) (b) Indicate that it is an information statement; and

409.518(2)(c) (c) Provide the basis for the person's belief that the record is inaccurate and indicate the manner in which the person believes the record should be amended to cure any inaccuracy or provide the basis for the person's belief that the record was wrongfully filed.

409.518(3m) (3m) Statement by secured party of record. A person may file in the filing office an information statement with respect to a record filed there if the person is a secured party of record with respect to the financing statement to which the record relates and believes that the person that filed the record was not entitled to do so under s. 409.509 (4).

409.518(4) (4) Contents of statement under sub. (3m). An information statement under sub. (3m) must:

409.518(4)(a) (a) Identify the record to which it relates by:

409.518(4)(a)1. 1. The file number assigned to the initial financing statement to which the record relates; and

409.518(4)(a)2. 2. If the information statement relates to a record filed or recorded in a filing office described in s. 409.501 (1) (a), the date that the initial financing statement was filed or recorded and the information specified in s. 409.502 (2);

409.518(4)(b) (b) Indicate that it is an information statement; and

409.518(4)(c) (c) Provide the basis for the person's belief that the person that filed the record was not entitled to do so under s. 409.509 (4).

409.518(5) (5) Record not affected by information statement. The filing of an information statement does not affect the effectiveness of an initial financing statement or other filed record.

409.518 History History: 2001 a. 10; 2011 a. 206.



409.519 Numbering, maintaining, and indexing records; communicating information provided in records.

409.519  Numbering, maintaining, and indexing records; communicating information provided in records.

409.519(1)(1)  Filing-office duties. For each record filed in a filing office, the filing office shall:

409.519(1)(a) (a) Assign a unique number to the filed record;

409.519(1)(b) (b) Create a record that bears the number assigned to the filed record and the date and time of filing;

409.519(1)(c) (c) Maintain the filed record for public inspection; and

409.519(1)(d) (d) Index the filed record in accordance with subs. (3), (4), and (5).

409.519(2) (2) File number. A file number assigned after January 1, 2002, must include a digit that:

409.519(2)(a) (a) Is mathematically derived from or related to the other digits of the file number; and

409.519(2)(b) (b) Aids the filing office in determining whether a number communicated as the file number includes a single-digit or transpositional error.

409.519(3) (3) Indexing: general. Except as otherwise provided in subs. (4) and (5), the filing office shall:

409.519(3)(a) (a) Index an initial financing statement according to the name of the debtor and index all filed records relating to the initial financing statement in a manner that associates with one another an initial financing statement and all filed records relating to the initial financing statement; and

409.519(3)(b) (b) Index a record that provides a name of a debtor which was not previously provided in the financing statement to which the record relates also according to the name that was not previously provided.

409.519(4) (4) Indexing: real-property-related financing statement. If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, it must be filed for record and the filing office shall index it:

409.519(4)(a) (a) Under the names of the debtor and of each owner of record shown on the financing statement as if they were the mortgagors under a mortgage of the real property described; and

409.519(4)(b) (b) To the extent that the law of this state provides for indexing of records of mortgages under the name of the mortgagee, under the name of the secured party as if the secured party were the mortgagee thereunder, or, if indexing is by description, as if the financing statement were a record of a mortgage of the real property described.

409.519(5) (5) Indexing: real-property-related assignment. If a financing statement is filed as a fixture filing or covers as-extracted collateral or timber to be cut, the filing office shall index an assignment filed under s. 409.514 (1) or an amendment filed under s. 409.514 (2):

409.519(5)(a) (a) Under the name of the assignor as grantor; and

409.519(5)(b) (b) To the extent that the law of this state provides for indexing a record of the assignment of a mortgage under the name of the assignee, under the name of the assignee.

409.519(6) (6) Retrieval and association capability. The filing office shall maintain a capability:

409.519(6)(a) (a) To retrieve a record by the name of the debtor and:

409.519(6)(a)1. 1. If the filing office is described in s. 409.501 (1) (a), by the file number assigned to the initial financing statement to which the record relates and the date on which the record was filed or recorded; or

409.519(6)(a)2. 2. If the filing office is described in s. 409.501 (1) (b), by the file number assigned to the initial financing statement to which the record relates; and

409.519(6)(b) (b) To associate and retrieve with one another an initial financing statement and each filed record relating to the initial financing statement.

409.519(7) (7) Removal of debtor's name. The filing office may not remove a debtor's name from the index until one year after the effectiveness of a financing statement naming the debtor lapses under s. 409.515 with respect to all secured parties of record.

409.519(8) (8) Timeliness of filing-office performance. The filing office shall perform the acts required by subs. (1) to (5) at the time and in the manner prescribed by filing-office rule, but not later than:

409.519(8)(a) (a) Five business days after the filing office receives the record in question for acts performed before July 1, 2003; and

409.519(8)(b) (b) Two business days after the filing office receives the record in question for acts performed on or after July 1, 2003.

409.519(9) (9) Inapplicability to real-property-related filing office. Subsection (2) does not apply to a filing office described in s. 409.501 (1) (a).

409.519 History History: 2001 a. 10; 2003 a. 206.



409.520 Acceptance and refusal to accept record; social security numbers.

409.520  Acceptance and refusal to accept record; social security numbers.

409.520(1) (1)  Mandatory refusal to accept record. A filing office shall refuse to accept a record for filing for a reason set forth in s. 409.516 (2) and may refuse to accept a record for filing only for a reason set forth in s. 409.516 (2).

409.520(1m) (1m) Social security numbers.

409.520(1m)(a)(a) A filing office may not file and index a record under this subchapter if the record contains the social security number of an individual. If a filing office is presented with a record that contains an individual's social security number, the filing office may, prior to filing and indexing the record, remove or obscure characters from the social security number such that the social security number is not discernable on the record.

409.520(1m)(b) (b) If a filing office is presented with a record for filing and indexing that contains an individual's social security number, and if the filing office does not discover that the record contains the individual's social security number until after the record is filed and indexed, the filing office is not liable for the record drafter's placement of the individual's social security number on the record and the filing office may remove or obscure characters from the social security number such that the social security number is not discernable on the record.

409.520(1m)(c) (c) If a filing office files and indexes a record that contains the complete social security number of an individual, the record drafter is liable to the individual whose social security number appears in the filed and indexed record for any actual damages resulting from the record being filed and indexed.

409.520(2) (2) Communication concerning refusal. If a filing office refuses to accept a record for filing, the filing office shall communicate to the person that presented the record the fact of and reason for the refusal and the date and time the record would have been filed had the filing office accepted the record. The communication must be made at the time and in the manner prescribed by filing-office rule but, in no event more than:

409.520(2)(a) (a) Five business days after the filing office receives the record for records received before July 1, 2003; and

409.520(2)(b) (b) Two business days after the filing office receives the record for records received on or after July 1, 2003.

409.520(3) (3) When filed financing statement effective. A filed financing statement satisfying s. 409.502 (1) and (2) is effective, even if the filing office is required to refuse to accept it for filing under sub. (1). However, s. 409.338 applies to a filed financing statement providing information described in s. 409.516 (2) (e) which is incorrect at the time the financing statement is filed.

409.520(4) (4) Separate application to multiple debtors. If a record communicated to a filing office provides information that relates to more than one debtor, this subchapter applies as to each debtor separately.

409.520 History History: 2001 a. 10; 2009 a. 347.



409.521 Uniform form of written financing statement and amendment.

409.521  Uniform form of written financing statement and amendment.

409.521(1)(1)  Tax identification number. In publishing instructions for the forms specified in subs. (2) and (3), the department of financial institutions shall include a statement, where applicable, that inclusion of an employer identification number is not required under Wisconsin law.

409.521(2) (2) Initial financing statement form. A filing office that accepts written records may not refuse to accept a written initial financing statement in the following form and format except for a reason set forth in s. 409.516 (2):

- See PDF for diagram

- See PDF for diagram

409.521(3) (3) Amendment form. A filing office that accepts written records may not refuse to accept a written record in the following form and format except for a reason set forth in s. 409.516 (2):

- See PDF for diagram

- See PDF for diagram

409.521 History History: 2001 a. 10; 2003 a. 120; 2009 a. 347; 2011 a. 206.



409.522 Maintenance and destruction of records.

409.522  Maintenance and destruction of records.

409.522(1)(1)  Postlapse maintenance and retrieval of information. The filing office shall maintain a record of the information provided in a filed financing statement for at least one year after the effectiveness of the financing statement has lapsed under s. 409.515 with respect to all secured parties of record. The record must be retrievable by using the name of the debtor and:

409.522(1)(a) (a) If the record was filed or recorded in the filing office described in s. 409.501 (1) (a), by using the file number assigned to the initial financing statement to which the record relates and the date on which the record was filed or recorded; or

409.522(1)(b) (b) If the record was filed in the filing office described in s. 409.501 (1) (b), by using the file number assigned to the initial financing statement to which the record relates.

409.522(2) (2) Destruction of written records. Except to the extent that a statute governing disposition of public records provides otherwise, the filing office may destroy immediately any written record evidencing a financing statement. However, if the filing office destroys a written record, it shall maintain another record of the financing statement which complies with sub. (1).

409.522 History History: 2001 a. 10.



409.523 Information from filing office; sale or license of records.

409.523  Information from filing office; sale or license of records.

409.523(1)(1)  Acknowledgment of filing written record. If a person that files a written record requests an acknowledgment of the filing, the filing office shall send to the person an image of the record showing the number assigned to the record pursuant to s. 409.519 (1) (a) and the date and time of the filing of the record. However, if the person furnishes a copy of the record to the filing office, the filing office may instead:

409.523(1)(a) (a) Note upon the copy the number assigned to the record pursuant to s. 409.519 (1) (a) and the date and time of the filing of the record; and

409.523(1)(b) (b) Send the copy to the person.

409.523(2) (2) Acknowledgment of filing other record. If a person files a record other than a written record, the filing office shall communicate to the person an acknowledgment that provides:

409.523(2)(a) (a) The information in the record;

409.523(2)(b) (b) The number assigned to the record pursuant to s. 409.519 (1) (a); and

409.523(2)(c) (c) The date and time of the filing of the record.

409.523(3) (3) Communication of requested information. The filing office described in s. 409.501 (1) (b) shall communicate or otherwise make available in a record the following information to any person that requests it:

409.523(3)(a) (a) Whether there is on file on a date and time specified by the filing office, but not a date earlier than 3 business days before the filing office receives the request, any financing statement that:

409.523(3)(a)1. 1. Designates a particular debtor or, if the request so states, designates a particular debtor at the address specified in the request;

409.523(3)(a)2. 2. Has not lapsed under s. 409.515 with respect to all secured parties of record; or

409.523(3)(a)3. 3. If the request so states, has lapsed under s. 409.515 and a record of which is maintained by the filing office under s. 409.522 (1);

409.523(3)(b) (b) The date and time of filing of each financing statement; and

409.523(3)(c) (c) The information provided in each financing statement.

409.523(4) (4) Medium for communicating information. In complying with its duty under sub. (3), the filing office may communicate information in any medium. However, if requested, the filing office shall communicate information by issuing a record that can be admitted into evidence in the courts of this state without extrinsic evidence of its authenticity.

409.523(5) (5) Timeliness of filing-office performance. The filing office shall perform the acts required by subs. (1) to (4) at the time and in the manner prescribed by filing-office rule, but not later than:

409.523(5)(a) (a) Five business days after the filing office receives the request for requests received before July 1, 2003; and

409.523(5)(b) (b) Two business days after the filing office receives the request for requests received on or after July 1, 2003.

409.523(6) (6) Public availability of records. At least weekly, the department of financial institutions shall offer to sell or license to the public on a nonexclusive basis, in bulk, copies of all records filed in it under this subchapter, in every medium from time to time available to the department of financial institutions.

409.523(7) (7) Liability of filing officer. No filing officer nor any of the filing officer's employees or agents shall be subject to personal liability by reason of any error or omission in the performance of any duty under this chapter except in case of misconduct as defined in s. 946.12.

409.523 History History: 2001 a. 10; 2003 a. 206.



409.524 Delay by filing office.

409.524  Delay by filing office. Delay by the filing office beyond a time limit prescribed by this subchapter is excused if:

409.524(1) (1) The delay is caused by interruption of communication or computer facilities, war, emergency conditions, failure of equipment, or other circumstances beyond the control of the filing office; and

409.524(2) (2) The filing office exercises reasonable diligence under the circumstances.

409.524 History History: 2001 a. 10.



409.525 Fees.

409.525  Fees.

409.525(1)(1)  Initial financing statement or other record. Except as otherwise provided in this section, the fee for filing and indexing a record under this subchapter and the portion of the fee that an office duly authorized by the department under s. 409.501 (1) (b) may retain shall be prescribed by filing-office rule.

409.525(1m) (1m) No fee for filing termination statement. There is no fee for the filing of a termination statement.

409.525(2) (2) Basis for rule. The rule under sub. (1) must set the fees for filing and indexing a record under this subchapter on the following basis:

409.525(2)(a) (a) If the record presented for filing is communicated to the filing office in writing and consists of more than 2 pages, the fee for filing and indexing the record must be at least twice the amount of the fee for a record communicated in writing that consists of 1 or 2 pages; and

409.525(2)(b) (b) If the record is communicated by another medium authorized by filing-office rule, the fee for filing and indexing the record must be no more than 50% of the amount of the fee for a record communicated in writing that consists of 1 or 2 pages.

409.525(3) (3) Number of names. The number of names required to be indexed does not affect the amount of the fee under this section.

409.525(4) (4) Response to information request. Except as otherwise provided in this section, the fee for responding to a request for information from the filing office, including for communicating whether there is on file any financing statement naming a particular debtor, and the portion of the fee that an office duly authorized by the department under s. 409.501 (1) (b) may retain shall be prescribed by filing-office rule. The fee for responding to a request communicated in writing must be not less than twice the amount of the fee for responding to a request communicated by another medium authorized by filing-office rule. This subsection does not require that a fee be charged for remote access searching of the filing-office data base. The rule promulgated pursuant to this subsection need not specify a fee for remote access searching of the filing-office data base.

409.525(5) (5) Record of mortgage. This section does not require a fee with respect to a record of a mortgage which is effective as a financing statement filed as a fixture filing or as a financing statement covering as-extracted collateral or timber to be cut under s. 409.502 (3). However, the recording and satisfaction fees that otherwise would be applicable to the record of the mortgage apply.

409.525 History History: 2001 a. 10.



409.526 Filing-office rules.

409.526  Filing-office rules.

409.526(1)(1)  Promulgation of filing-office rules. The secretary of financial institutions shall promulgate filing-office rules to implement this chapter. The filing-office rules must be:

409.526(1)(a) (a) Consistent with this chapter; and

409.526(1)(b) (b) Promulgated in accordance with ch. 227.

409.526(2) (2) Harmonization of rules. To keep the filing-office rules and practices of the filing office in harmony with the rules and practices of filing offices in other jurisdictions that enact substantially this subchapter, and to keep the technology used by the filing office compatible with the technology used by filing offices in other jurisdictions that enact substantially this subchapter, the secretary of financial institutions, so far as is consistent with the purposes, policies, and provisions of this chapter, in promulgating filing-office rules, shall:

409.526(2)(a) (a) Consult with filing offices in other jurisdictions that enact substantially this subchapter;

409.526(2)(b) (b) Consult the most recent version of the Model Rules promulgated by the International Association of Corporate Administrators or any successor organization; and

409.526(2)(c) (c) Take into consideration the rules and practices of, and the technology used by, filing offices in other jurisdictions that enact substantially this subchapter.

409.526 History History: 2001 a. 10.



409.527 Duty to report.

409.527  Duty to report. The department of financial institutions shall include in its report under s. 15.04 (1) (d) a report on the operation of the filing office. The report must contain a statement of the extent to which:

409.527(1) (1) Harmonization of rules: filing offices in other jurisdictions. The filing-office rules are not in harmony with the rules of filing offices in other jurisdictions that enact substantially this subchapter and the reasons for these variations; and

409.527(2) (2) Harmonization of rules: model rules. The filing-office rules are not in harmony with the most recent version of the Model Rules promulgated by the International Association of Corporate Administrators, or any successor organization, and the reasons for these variations.

409.527 History History: 2001 a. 10.



409.528 Statewide lien system.

409.528  Statewide lien system. The department shall establish and maintain a statewide lien system under this subchapter.

409.528 History History: 2001 a. 10; 2003 a. 206.



409.601 Rights after default; judicial enforcement; consignor or buyer of accounts, chattel paper, payment intangibles, or promissory notes.

409.601  Rights after default; judicial enforcement; consignor or buyer of accounts, chattel paper, payment intangibles, or promissory notes.

409.601(1) (1)  Rights of secured party after default. After default, a secured party has the rights provided in this subchapter and, except as otherwise provided in s. 409.602, those provided by agreement of the parties. A secured party:

409.601(1)(a) (a) May reduce a claim to judgment, foreclose, or otherwise enforce the claim, security interest, or agricultural lien by any available judicial procedure; and

409.601(1)(b) (b) If the collateral is documents, may proceed either as to the documents or as to the goods they cover.

409.601(2) (2) Rights and duties of secured party in possession or control. A secured party in possession of collateral or control of collateral under s. 407.106, 409.104, 409.105, 409.106, or 409.107 has the rights and duties provided in s. 409.207.

409.601(3) (3) Rights cumulative; simultaneous exercise. The rights under subs. (1) and (2) are cumulative and may be exercised simultaneously.

409.601(4) (4) Rights of debtor and obligor. Except as otherwise provided in sub. (7) and s. 409.605, after default, a debtor and an obligor have the rights provided in this subchapter and by agreement of the parties.

409.601(5) (5) Lien of levy after judgment. If a secured party has reduced its claim to judgment, the lien of any levy that may be made upon the collateral by virtue of an execution based upon the judgment relates back to the earliest of:

409.601(5)(a) (a) The date of perfection of the security interest or agricultural lien in the collateral;

409.601(5)(b) (b) The date of filing a financing statement covering the collateral; or

409.601(5)(c) (c) Any date specified in a statute under which the agricultural lien was created.

409.601(6) (6) Execution sale. A sale pursuant to an execution is a foreclosure of the security interest or agricultural lien by judicial procedure within the meaning of this section. A secured party may purchase at the sale and thereafter hold the collateral free of any other requirements of this chapter.

409.601(7) (7) Consignor or buyer of certain rights to payment. Except as otherwise provided in s. 409.607 (3), this subchapter imposes no duties upon a secured party that is a consignor or is a buyer of accounts, chattel paper, payment intangibles, or promissory notes.

409.601 History History: 2001 a. 10; 2009 a. 322.



409.602 Waiver and variance of rights and duties.

409.602  Waiver and variance of rights and duties. Except as otherwise provided in s. 409.624, to the extent that they give rights to a debtor or obligor and impose duties on a secured party, the debtor or obligor may not waive or vary the rules stated in the following listed sections:

409.602(1) (1) Section 409.207 (2) (d) 3., which deals with use and operation of the collateral by the secured party;

409.602(2) (2) Section 409.210, which deals with requests for an accounting and requests concerning a list of collateral and statement of account;

409.602(3) (3) Section 409.607 (3), which deals with collection and enforcement of collateral;

409.602(4) (4) Sections 409.608 (1) and 409.615 (3) to the extent that they deal with application or payment of noncash proceeds of collection, enforcement, or disposition;

409.602(5) (5) Sections 409.608 (1) and 409.615 (4) to the extent that they require accounting for or payment of surplus proceeds of collateral;

409.602(6) (6) Section 409.609 to the extent that it imposes upon a secured party that takes possession of collateral without judicial process the duty to do so without breach of the peace;

409.602(7) (7) Sections 409.610 (2), 409.611, 409.613, and 409.614, which deal with disposition of collateral;

409.602(8) (8) Section 409.615 (6), which deals with calculation of a deficiency or surplus when a disposition is made to the secured party, a person related to the secured party, or a secondary obligor;

409.602(9) (9) Section 409.616, which deals with explanation of the calculation of a surplus or deficiency;

409.602(10) (10) Sections 409.620, 409.621, and 409.622, which deal with acceptance of collateral in satisfaction of obligation;

409.602(11) (11) Section 409.623, which deals with redemption of collateral;

409.602(12) (12) Section 409.624, which deals with permissible waivers; and

409.602(13) (13) Sections 409.625 and 409.626, which deal with the secured party's liability for failure to comply with this chapter.

409.602 History History: 2001 a. 10.

409.602 Annotation The plain language of s. 401.102 (3) states, first, an exception that parties may vary the effect of U.C.C. provisions by agreement and, second, an exception to the 1st exception that chs. 401 to 411 include provisions that certain rights may not be waived by contract. The subsections in this section are an exception to the exception defined in a. 401.102 (3), so the parties must abide by them. Kraenzler v. Brace, 2009 WI App 131, 321 Wis. 2d 265, 773 N.W.2d 481, 08-1709.



409.603 Agreement on standards concerning rights and duties.

409.603  Agreement on standards concerning rights and duties.

409.603(1)(1)  Agreed standards. The parties may determine by agreement the standards measuring the fulfillment of the rights of a debtor or obligor and the duties of a secured party under a rule stated in s. 409.602 if the standards are not manifestly unreasonable.

409.603(2) (2) Agreed standards inapplicable to breach of peace. Subsection (1) does not apply to the duty under s. 409.609 to refrain from breaching the peace.

409.603 History History: 2001 a. 10.



409.604 Procedure if security agreement covers real property or fixtures.

409.604  Procedure if security agreement covers real property or fixtures.

409.604(1) (1)  Enforcement: personal and real property. If a security agreement covers both personal and real property, a secured party may proceed:

409.604(1)(a) (a) Under this subchapter as to the personal property without prejudicing any rights with respect to the real property; or

409.604(1)(b) (b) As to both the personal property and the real property in accordance with the rights with respect to the real property, in which case the other provisions of this subchapter do not apply.

409.604(2) (2) Enforcement: fixtures. Subject to sub. (3), if a security agreement covers goods that are or become fixtures, a secured party may proceed:

409.604(2)(a) (a) Under this subchapter; or

409.604(2)(b) (b) In accordance with the rights with respect to real property, in which case the other provisions of this subchapter do not apply.

409.604(3) (3) Removal of fixtures. Subject to the other provisions of this subchapter, if a secured party holding a security interest in fixtures has priority over all owners and encumbrancers of the real property, the secured party, after default, may remove the collateral from the real property.

409.604(4) (4) Injury caused by removal. A secured party that removes collateral shall promptly reimburse any encumbrancer or owner of the real property, other than the debtor, for the cost of repair of any physical injury caused by the removal. The secured party need not reimburse the encumbrancer or owner for any diminution in value of the real property caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the secured party gives adequate assurance for the performance of the obligation to reimburse.

409.604 History History: 2001 a. 10.



409.605 Unknown debtor or secondary obligor.

409.605  Unknown debtor or secondary obligor. A secured party does not owe a duty based on its status as secured party:

409.605(1) (1) To a person that is a debtor or obligor, unless the secured party knows:

409.605(1)(a) (a) That the person is a debtor or obligor;

409.605(1)(b) (b) The identity of the person; and

409.605(1)(c) (c) How to communicate with the person; or

409.605(2) (2) To a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

409.605(2)(a) (a) That the person is a debtor; and

409.605(2)(b) (b) The identity of the person.

409.605 History History: 2001 a. 10.



409.606 Time of default for agricultural lien.

409.606  Time of default for agricultural lien. For purposes of this subchapter, a default occurs in connection with an agricultural lien at the time the secured party becomes entitled to enforce the lien in accordance with the statute under which it was created.

409.606 History History: 2001 a. 10.



409.607 Collection and enforcement by secured party.

409.607  Collection and enforcement by secured party.

409.607(1)(1)  Collection and enforcement generally. If so agreed, and in any event after default, a secured party:

409.607(1)(a) (a) May notify an account debtor or other person obligated on collateral to make payment or otherwise render performance to or for the benefit of the secured party;

409.607(1)(b) (b) May take any proceeds to which the secured party is entitled under s. 409.315;

409.607(1)(c) (c) May enforce the obligations of an account debtor or other person obligated on collateral and exercise the rights of the debtor with respect to the obligation of the account debtor or other person obligated on collateral to make payment or otherwise render performance to the debtor, and with respect to any property that secures the obligations of the account debtor or other person obligated on the collateral;

409.607(1)(d) (d) If it holds a security interest in a deposit account perfected by control under s. 409.104 (1) (a), may apply the balance of the deposit account to the obligation secured by the deposit account; and

409.607(1)(e) (e) If it holds a security interest in a deposit account perfected by control under s. 409.104 (1) (b) or (c), may instruct the bank to pay the balance of the deposit account to or for the benefit of the secured party.

409.607(2) (2) Nonjudicial enforcement of mortgage. If necessary to enable a secured party to exercise under sub. (1) (c) the right of a debtor to enforce a mortgage nonjudicially, the secured party may record in the office in which a record of the mortgage is recorded:

409.607(2)(a) (a) A copy of the security agreement that creates or provides for a security interest in the obligation secured by the mortgage; and

409.607(2)(b) (b) The secured party's sworn affidavit in recordable form stating that:

409.607(2)(b)1. 1. A default has occurred with respect to the obligation secured by the mortgage; and

409.607(2)(b)2. 2. The secured party is entitled to enforce the mortgage nonjudicially.

409.607(3) (3) Commercially reasonable collection and enforcement. A secured party shall proceed in a commercially reasonable manner if the secured party:

409.607(3)(a) (a) Undertakes to collect from or enforce an obligation of an account debtor or other person obligated on collateral; and

409.607(3)(b) (b) Is entitled to charge back uncollected collateral or otherwise to full or limited recourse against the debtor or a secondary obligor.

409.607(4) (4) Expenses of collection and enforcement. A secured party may deduct from the collections made pursuant to sub. (3) reasonable expenses of collection and enforcement, including reasonable attorney fees and legal expenses incurred by the secured party.

409.607(5) (5) Duties to secured party not affected. This section does not determine whether an account debtor, bank, or other person obligated on collateral owes a duty to a secured party.

409.607 History History: 2001 a. 10; 2011 a. 206.



409.608 Application of proceeds of collection or enforcement; liability for deficiency and right to surplus.

409.608  Application of proceeds of collection or enforcement; liability for deficiency and right to surplus.

409.608(1)(1)  Application of proceeds, surplus, and deficiency if obligation secured. If a security interest or agricultural lien secures payment or performance of an obligation, the following rules apply:

409.608(1)(a) (a) A secured party shall apply or pay over for application the cash proceeds of collection or enforcement under s. 409.607 in the following order to:

409.608(1)(a)1. 1. The reasonable expenses of collection and enforcement and, to the extent provided for by agreement and not prohibited by law, reasonable attorney fees and legal expenses incurred by the secured party;

409.608(1)(a)2. 2. The satisfaction of obligations secured by the security interest or agricultural lien under which the collection or enforcement is made; and

409.608(1)(a)3. 3. The satisfaction of obligations secured by any subordinate security interest in or other lien on the collateral subject to the security interest or agricultural lien under which the collection or enforcement is made if the secured party receives an authenticated demand for proceeds before distribution of the proceeds is completed.

409.608(1)(b) (b) If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder complies, the secured party need not comply with the holder's demand under par. (a) 3.

409.608(1)(c) (c) A secured party need not apply or pay over for application noncash proceeds of collection and enforcement under s. 409.607 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

409.608(1)(d) (d) A secured party shall account to and pay a debtor for any surplus, and the obligor is liable for any deficiency.

409.608(2) (2) No surplus or deficiency in sales of certain rights to payment. If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes, the debtor is not entitled to any surplus, and the obligor is not liable for any deficiency.

409.608 History History: 2001 a. 10.

409.608 Annotation Attorney fees under [former] sub. (1) (a) relates to attorney fees incurred in liquidating collateral, not in a suit on a promissory note. Kohlenberg v. American Plumbing Supply Co. 82 Wis. 2d 384, 263 N.W.2d 496 (1974).



409.609 Secured party's right to take possession after default.

409.609  Secured party's right to take possession after default.

409.609(1)(1)  Possession; rendering equipment unusable; disposition on debtor's premises. After default, a secured party:

409.609(1)(a) (a) May take possession of the collateral; and

409.609(1)(b) (b) Without removal, may render equipment unusable and dispose of collateral on a debtor's premises under s. 409.610.

409.609(2) (2) Judicial and nonjudicial process. A secured party may proceed under sub. (1):

409.609(2)(a) (a) Pursuant to judicial process; or

409.609(2)(b) (b) Without judicial process, if it proceeds without breach of the peace.

409.609(3) (3) Assembly of collateral. If so agreed, and in any event after default, a secured party may require the debtor to assemble the collateral and make it available to the secured party at a place to be designated by the secured party which is reasonably convenient to both parties.

409.609 History History: 2001 a. 10.



409.610 Disposition of collateral after default.

409.610  Disposition of collateral after default.

409.610(1) (1)  Disposition after default. After default, a secured party may sell, lease, license, or otherwise dispose of any or all of the collateral in its present condition or following any commercially reasonable preparation or processing.

409.610(2) (2) Commercially reasonable disposition. Every aspect of a disposition of collateral, including the method, manner, time, place, and other terms, must be commercially reasonable. If commercially reasonable, a secured party may dispose of collateral by public or private proceedings, by one or more contracts, as a unit or in parcels, and at any time and place and on any terms.

409.610(3) (3) Purchase by secured party. A secured party may purchase collateral:

409.610(3)(a) (a) At a public disposition; or

409.610(3)(b) (b) At a private disposition only if the collateral is of a kind that is customarily sold on a recognized market or the subject of widely distributed standard price quotations.

409.610(4) (4) Warranties on disposition. A contract for sale, lease, license, or other disposition includes the warranties relating to title, possession, quiet enjoyment, and the like which by operation of law accompany a voluntary disposition of property of the kind subject to the contract.

409.610(5) (5) Disclaimer of warranties. A secured party may disclaim or modify warranties under sub. (4):

409.610(5)(a) (a) In a manner that would be effective to disclaim or modify the warranties in a voluntary disposition of property of the kind subject to the contract of disposition; or

409.610(5)(b) (b) By communicating to the purchaser a record evidencing the contract for disposition and including an express disclaimer or modification of the warranties.

409.610(6) (6) Record sufficient to disclaim warranties. A record is sufficient to disclaim warranties under sub. (5) if it indicates "There is no warranty relating to title, possession, quiet enjoyment, or the like in this disposition" or uses words of similar import.

409.610 History History: 2001 a. 10.

409.610 Annotation The burden of proving that a private sale was commercially reasonable is on the seller. Proof that the sale was made at the wholesale price does not establish reasonableness. Vic Hansen & Sons, Inc. v. Crowley, 57 Wis. 2d 106, 203 N.W.2d 728 (1973).

409.610 Annotation The primary focus of commercial reasonableness is not the proceeds from a sale, but procedures employed for the sale. Appleton State Bank v. Van Dyke Ford, Inc. 90 Wis. 2d 200, 279 N.W.2d 443 (1979).

409.610 Annotation The conduct of a debtor may be taken into account in determining the commercial reasonableness of a sale. First National Bank of Kenosha v. Hinrichs, 90 Wis. 2d 214, 279 N.W.2d 449 (1979).

409.610 Annotation A secured creditor can retain a debtor's collateral while seeking an independent action for a money judgment. Dorman v. Morris, 185 Wis. 2d 845, 519 N.W.2d 685 (Ct. App. 1994).



409.611 Notification before disposition of collateral.

409.611  Notification before disposition of collateral.

409.611(1)(1)  Notification date. In this section, "notification date" means the earlier of the date on which:

409.611(1)(a) (a) A secured party sends to the debtor and any secondary obligor an authenticated notification of disposition; or

409.611(1)(b) (b) The debtor and any secondary obligor waive the right to notification.

409.611(2) (2) Notification of disposition required. Except as otherwise provided in sub. (4), a secured party that disposes of collateral under s. 409.610 shall send to the persons specified in sub. (3) a reasonable, authenticated notification of disposition.

409.611(3) (3) Persons to be notified. To comply with sub. (2), the secured party shall send an authenticated notification of disposition to:

409.611(3)(a) (a) The debtor;

409.611(3)(b) (b) Any secondary obligor; and

409.611(3)(c) (c) If the collateral is other than consumer goods:

409.611(3)(c)1. 1. Any other person from which the secured party has received, before the notification date, an authenticated notification of a claim of an interest in the collateral;

409.611(3)(c)2. 2. Any other secured party or lienholder that, 10 days before the notification date, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

409.611(3)(c)2.a. a. Identified the collateral;

409.611(3)(c)2.b. b. Was indexed under the debtor's name as of that date; and

409.611(3)(c)2.c. c. Was filed in the office in which to file a financing statement against the debtor covering the collateral as of that date; and

409.611(3)(c)3. 3. Any other secured party that, 10 days before the notification date, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in s. 409.311 (1).

409.611(4) (4) Subsection (2) inapplicable: perishable collateral; recognized market. Subsection (2) does not apply if the collateral is perishable or threatens to decline speedily in value or is of a type customarily sold on a recognized market.

409.611(5) (5) Compliance with sub. (3) (c) 2. A secured party complies with the requirement for notification prescribed by sub. (3) (c) 2. if:

409.611(5)(a) (a) Not later than 20 days or earlier than 30 days before the notification date, the secured party requests, in a commercially reasonable manner, information concerning financing statements indexed under the debtor's name in the office indicated in sub. (3) (c) 2.; and

409.611(5)(b) (b) Before the notification date, the secured party:

409.611(5)(b)1. 1. Did not receive a response to the request for information; or

409.611(5)(b)2. 2. Received a response to the request for information and sent an authenticated notification of disposition to each secured party or other lienholder named in that response whose financing statement covered the collateral.

409.611 History History: 2001 a. 10.



409.612 Timeliness of notification before disposition of collateral.

409.612  Timeliness of notification before disposition of collateral.

409.612(1)(1)  Reasonable time is question of fact. Except as otherwise provided in sub. (2), whether a notification is sent within a reasonable time is a question of fact.

409.612(2) (2) Ten-day period sufficient in nonconsumer transaction. In a transaction other than a consumer transaction, a notification of disposition sent after default and 10 days or more before the earliest time of disposition set forth in the notification is sent within a reasonable time before the disposition.

409.612 History History: 2001 a. 10.



409.613 Contents and form of notification before disposition of collateral: general.

409.613  Contents and form of notification before disposition of collateral: general. Except in a consumer-goods transaction, the following rules apply:

409.613(1) (1) Notification: when sufficient. The contents of a notification of disposition are sufficient if the notification:

409.613(1)(a) (a) Describes the debtor and the secured party;

409.613(1)(b) (b) Describes the collateral that is the subject of the intended disposition;

409.613(1)(c) (c) States the method of intended disposition;

409.613(1)(d) (d) States that the debtor is entitled to an accounting of the unpaid indebtedness and states the charge, if any, for an accounting; and

409.613(1)(e) (e) States the time and place of a public disposition or the time after which any other disposition is to be made.

409.613(2) (2) Notification: question of fact. Whether the contents of a notification that lacks any of the information specified in sub. (1) are nevertheless sufficient is a question of fact.

409.613(3) (3) Notification: other information or minor errors. The contents of a notification providing substantially the information specified in sub. (1) are sufficient, even if the notification includes:

409.613(3)(a) (a) Information not specified by sub. (1); or

409.613(3)(b) (b) Minor errors that are not seriously misleading.

409.613(4) (4) Substantial compliance. A particular phrasing of the notification is not required.

409.613(5) (5) Notification: form sufficient. The following form of notification and the form appearing in s. 409.614 (3), when completed, each provide sufficient information:

NOTIFICATION OF DISPOSITION OF COLLATERAL

To: .... [Name of debtor, obligor, or other person to which the notification is sent]

From: .... [Name, address, and telephone number of secured party]

Name of Debtor(s): .... [Include only if debtor(s) are not an addressee]

[For a public disposition]:

We will sell [or lease or license, as applicable] the .... [describe collateral] [to the highest qualified bidder] in public as follows:

Day and Date: ....

Time: ....

Place: ....

[For a private disposition]:

We will sell [or lease or license, as applicable] the .... [describe collateral] privately sometime after .... [day and date].

You are entitled to an accounting of the unpaid indebtedness secured by the property that we intend to sell [or lease or license, as applicable] [for a charge of $ .... ]. You may request an accounting by calling us at .... [telephone number].

409.613 History History: 2001 a. 10.



409.614 Contents and form of notification before disposition of collateral: consumer-goods transaction.

409.614  Contents and form of notification before disposition of collateral: consumer-goods transaction. In a consumer-goods transaction, the following rules apply:

409.614(1) (1) Notification of disposition. A notification of disposition must provide the following information:

409.614(1)(a) (a) The information specified in s. 409.613 (1);

409.614(1)(b) (b) A description of any liability for a deficiency of the person to which the notification is sent;

409.614(1)(c) (c) A telephone number from which the amount that must be paid to the secured party to redeem the collateral under s. 409.623 is available; and

409.614(1)(d) (d) A telephone number or mailing address from which additional information concerning the disposition and the obligation secured is available.

409.614(2) (2) Substantial compliance. A particular phrasing of the notification is not required.

409.614(3) (3) Notification: form sufficient. The following form of notification, when completed, provides sufficient information:

[Name and address of secured party] ....

[Date] ....

NOTICE OF OUR PLAN TO SELL PROPERTY

.... [Name and address of any obligor who is also a debtor]

Subject: .... [Identification of transaction]

We have your .... [describe collateral], because you broke promises in our agreement.

[For a public disposition]:

We will sell .... [describe collateral] at public sale. A sale could include a lease or license. The sale will be held as follows:

Date: ....

Time: ....

Place: ....

You may attend the sale and bring bidders if you want.

[For a private disposition]:

We will sell .... [describe collateral] at private sale sometime after .... [date]. A sale could include a lease or license.

The money that we get from the sale (after paying our costs) will reduce the amount you owe. If we get less money than you owe, you .... [will or will not, as applicable] still owe us the difference. If we get more money than you owe, you will get the extra money, unless we must pay it to someone else.

You can get the property back at any time before we sell it by paying us the full amount you owe (not just the past-due payments), including our expenses. To learn the exact amount you must pay, call us at .... [telephone number].

If you want us to explain to you in writing how we have figured the amount that you owe us, you may call us at .... [telephone number] [or write us at .... [secured party's address]] and request a written explanation. [We will charge you $.... for the explanation if we sent you another written explanation of the amount you owe us within the last 6 months.]

If you need more information about the sale, call us at .... [telephone number]] [or write us at .... [secured party's address]].

We are sending this notice to the following other people who have an interest in .... [describe collateral] or who owe money under your agreement:

.... [Names of all other debtors and obligors, if any]

[End of Form]

409.614(4) (4) Notification: other information. A notification in the form of sub. (3) is sufficient, even if additional information appears at the end of the form.

409.614(5) (5) Notification: errors. A notification in the form of sub. (3) is sufficient, even if it includes errors in information not required by sub. (1), unless the error is misleading with respect to rights arising under this chapter.

409.614(6) (6) Notification: not in form. If a notification under this section is not in the form of sub. (3), law other than this chapter determines the effect of including information not required by sub. (1).

409.614 History History: 2001 a. 10.



409.615 Application of proceeds of disposition; liability for deficiency and right to surplus.

409.615  Application of proceeds of disposition; liability for deficiency and right to surplus.

409.615(1) (1)  Application of proceeds. A secured party shall apply or pay over for application the cash proceeds of disposition under s. 409.610 in the following order to:

409.615(1)(a) (a) The reasonable expenses of retaking, holding, preparing for disposition, processing, and disposing of, and, to the extent provided for by agreement and not prohibited by law, reasonable attorney fees and legal expenses incurred by the secured party;

409.615(1)(b) (b) The satisfaction of obligations secured by the security interest or agricultural lien under which the disposition is made;

409.615(1)(c) (c) The satisfaction of obligations secured by any subordinate security interest in or other subordinate lien on the collateral if:

409.615(1)(c)1. 1. The secured party receives from the holder of the subordinate security interest or other lien an authenticated demand for proceeds before distribution of the proceeds is completed; and

409.615(1)(c)2. 2. In a case in which a consignor has an interest in the collateral, the subordinate security interest or other lien is senior to the interest of the consignor; and

409.615(1)(d) (d) A secured party that is a consignor of the collateral if the secured party receives from the consignor an authenticated demand for proceeds before distribution of the proceeds is completed.

409.615(2) (2) Proof of subordinate interest. If requested by a secured party, a holder of a subordinate security interest or other lien shall furnish reasonable proof of the interest or lien within a reasonable time. Unless the holder does so, the secured party need not comply with the holder's demand under sub. (1) (c).

409.615(3) (3) Application of noncash proceeds. A secured party need not apply or pay over for application noncash proceeds of disposition under s. 409.610 unless the failure to do so would be commercially unreasonable. A secured party that applies or pays over for application noncash proceeds shall do so in a commercially reasonable manner.

409.615(4) (4) Surplus or deficiency if obligation secured. If the security interest under which a disposition is made secures payment or performance of an obligation, after making the payments and applications required by sub. (1) and permitted by sub. (3):

409.615(4)(a) (a) Unless sub. (1) (d) requires the secured party to apply or pay over cash proceeds to a consignor, the secured party shall account to and pay a debtor for any surplus; and

409.615(4)(b) (b) The obligor is liable for any deficiency.

409.615(5) (5) No surplus or deficiency in sales of certain rights to payment. If the underlying transaction is a sale of accounts, chattel paper, payment intangibles, or promissory notes:

409.615(5)(a) (a) The debtor is not entitled to any surplus; and

409.615(5)(b) (b) The obligor is not liable for any deficiency.

409.615(6) (6) Calculation of surplus or deficiency in disposition to person related to secured party. The surplus or deficiency following a disposition is calculated based on the amount of proceeds that would have been realized in a disposition complying with this subchapter to a transferee other than the secured party, a person related to the secured party or a secondary obligor if:

409.615(6)(a) (a) The transferee in the disposition is the secured party, a person related to the secured party, or a secondary obligor; and

409.615(6)(b) (b) The amount of proceeds of the disposition is significantly below the range of proceeds that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

409.615(7) (7) Cash proceeds received by junior secured party. A secured party that receives cash proceeds of a disposition in good faith and without knowledge that the receipt violates the rights of the holder of a security interest or other lien that is not subordinate to the security interest or agricultural lien under which the disposition is made:

409.615(7)(a) (a) Takes the cash proceeds free of the security interest or other lien;

409.615(7)(b) (b) Is not obligated to apply the proceeds of the disposition to the satisfaction of obligations secured by the security interest or other lien; and

409.615(7)(c) (c) Is not obligated to account to or pay the holder of the security interest or other lien for any surplus.

409.615 History History: 2001 a. 10.



409.616 Explanation of calculation of surplus or deficiency.

409.616  Explanation of calculation of surplus or deficiency.

409.616(1)(1)  Definitions. In this section:

409.616(1)(a) (a) "Explanation" means a writing that:

409.616(1)(a)1. 1. States the amount of the surplus or deficiency;

409.616(1)(a)2. 2. Provides an explanation in accordance with sub. (3) of how the secured party calculated the surplus or deficiency;

409.616(1)(a)3. 3. States, if applicable, that future debits, credits, charges, including additional credit service charges or interest, rebates, and expenses may affect the amount of the surplus or deficiency; and

409.616(1)(a)4. 4. Provides a telephone number or mailing address from which additional information concerning the transaction is available.

409.616(1)(b) (b) "Request" means a record:

409.616(1)(b)1. 1. Authenticated by a debtor or consumer obligor;

409.616(1)(b)2. 2. Requesting that the recipient provide an explanation; and

409.616(1)(b)3. 3. Sent after disposition of the collateral under s. 409.610.

409.616(2) (2) Explanation of calculation. In a consumer-goods transaction in which the debtor is entitled to a surplus or a consumer obligor is liable for a deficiency under s. 409.615, the secured party shall:

409.616(2)(a) (a) Send an explanation to the debtor or consumer obligor, as applicable, after the disposition and:

409.616(2)(a)1. 1. Before or when the secured party accounts to the debtor and pays any surplus or first makes written demand on the consumer obligor after the disposition for payment of the deficiency; and

409.616(2)(a)2. 2. Within 14 days after receipt of a request; or

409.616(2)(b) (b) In the case of a consumer obligor who is liable for a deficiency, within 14 days after receipt of a request, send to the consumer obligor a record waiving the secured party's right to a deficiency.

409.616(3) (3) Required information. To comply with sub. (1) (a) 2., a writing must provide the following information in the following order:

409.616(3)(a) (a) The aggregate amount of obligations secured by the security interest under which the disposition was made, and, if the amount reflects a rebate of unearned interest or credit service charge, an indication of that fact, calculated as of a specified date:

409.616(3)(a)1. 1. If the secured party takes or receives possession of the collateral after default, not more than 35 days before the secured party takes or receives possession; or

409.616(3)(a)2. 2. If the secured party takes or receives possession of the collateral before default or does not take possession of the collateral, not more than 35 days before the disposition;

409.616(3)(b) (b) The amount of proceeds of the disposition;

409.616(3)(c) (c) The aggregate amount of the obligations after deducting the amount of proceeds;

409.616(3)(d) (d) The amount, in the aggregate or by type, and types of expenses, including expenses of retaking, holding, preparing for disposition, processing, and disposing of the collateral, and attorney fees secured by the collateral which are known to the secured party and relate to the current disposition;

409.616(3)(e) (e) The amount, in the aggregate or by type, and types of credits, including rebates of interest or credit service charges, to which the obligor is known to be entitled and which are not reflected in the amount in par. (a); and

409.616(3)(f) (f) The amount of the surplus or deficiency.

409.616(4) (4) Substantial compliance. A particular phrasing of the explanation is not required. An explanation complying substantially with the requirements of sub. (1) is sufficient, even if it includes minor errors that are not seriously misleading.

409.616(5) (5) Charges for responses. A debtor or consumer obligor is entitled without charge to one response to a request under this section during any 6-month period in which the secured party did not send to the debtor or consumer obligor an explanation pursuant to sub. (2) (a). The secured party may require payment of a charge not exceeding $25 for each additional response.

409.616 History History: 2001 a. 10.



409.617 Rights of transferee of collateral.

409.617  Rights of transferee of collateral.

409.617(1) (1)  Effects of disposition. A secured party's disposition of collateral after default:

409.617(1)(a) (a) Transfers to a transferee for value all of the debtor's rights in the collateral;

409.617(1)(b) (b) Discharges the security interest under which the disposition is made; and

409.617(1)(c) (c) Discharges any subordinate security interest or other subordinate lien.

409.617(2) (2) Rights of good-faith transferee. A transferee that acts in good faith takes free of the rights and interests described in sub. (1), even if the secured party fails to comply with this chapter or the requirements of any judicial proceeding.

409.617(3) (3) Rights of other transferee. If a transferee does not take free of the rights and interests described in sub. (1), the transferee takes the collateral subject to:

409.617(3)(a) (a) The debtor's rights in the collateral;

409.617(3)(b) (b) The security interest or agricultural lien under which the disposition is made; and

409.617(3)(c) (c) Any other security interest or other lien.

409.617 History History: 2001 a. 10; 2003 a. 63.



409.618 Rights and duties of certain secondary obligors.

409.618  Rights and duties of certain secondary obligors.

409.618(1)(1)  Rights and duties of secondary obligor. A secondary obligor acquires the rights and becomes obligated to perform the duties of the secured party after the secondary obligor:

409.618(1)(a) (a) Receives an assignment of a secured obligation from the secured party;

409.618(1)(b) (b) Receives a transfer of collateral from the secured party and agrees to accept the rights and assume the duties of the secured party; or

409.618(1)(c) (c) Is subrogated to the rights of a secured party with respect to collateral.

409.618(2) (2) Effect of assignment, transfer, or subrogation. An assignment, transfer, or subrogation described in sub. (1):

409.618(2)(a) (a) Is not a disposition of collateral under s. 409.610; and

409.618(2)(b) (b) Relieves the secured party of further duties under this chapter.

409.618 History History: 2001 a. 10.



409.619 Transfer of record or legal title.

409.619  Transfer of record or legal title.

409.619(1) (1)  Transfer statement. In this section, "transfer statement" means a record authenticated by a secured party stating:

409.619(1)(a) (a) That the debtor has defaulted in connection with an obligation secured by specified collateral;

409.619(1)(b) (b) That the secured party has exercised its postdefault remedies with respect to the collateral;

409.619(1)(c) (c) That, by reason of the exercise, a transferee has acquired the rights of the debtor in the collateral; and

409.619(1)(d) (d) The name and mailing address of the secured party, debtor, and transferee.

409.619(2) (2) Effect of transfer statement. A transfer statement entitles the transferee to the transfer of record of all rights of the debtor in the collateral specified in the statement in any official filing, recording, registration, or certificate-of-title system covering the collateral. If a transfer statement is presented with the applicable fee and request form to the official or office responsible for maintaining the system, the official or office shall:

409.619(2)(a) (a) Accept the transfer statement;

409.619(2)(b) (b) Promptly amend its records to reflect the transfer; and

409.619(2)(c) (c) If applicable, issue a new appropriate certificate of title in the name of the transferee.

409.619(3) (3) Transfer not a disposition; no relief of secured party's duties. A transfer of the record or legal title to collateral to a secured party under sub. (2) or otherwise is not of itself a disposition of collateral under this chapter and does not of itself relieve the secured party of its duties under this chapter.

409.619 History History: 2001 a. 10.



409.620 Acceptance of collateral in full or partial satisfaction of obligation; compulsory disposition of collateral.

409.620  Acceptance of collateral in full or partial satisfaction of obligation; compulsory disposition of collateral.

409.620(1)(1)  Conditions to acceptance in satisfaction. Except as otherwise provided in sub. (7), a secured party may accept collateral in full or partial satisfaction of the obligation it secures only if:

409.620(1)(a) (a) The debtor consents to the acceptance under sub. (3);

409.620(1)(b) (b) The secured party does not receive, within the time set forth in sub. (4), a notification of objection to the proposal authenticated by:

409.620(1)(b)1. 1. A person to which the secured party was required to send a proposal under s. 409.621; or

409.620(1)(b)2. 2. Any other person, other than the debtor, holding an interest in the collateral subordinate to the security interest that is the subject of the proposal;

409.620(1)(c) (c) If the collateral is consumer goods, the collateral is not in the possession of the debtor when the debtor consents to the acceptance; and

409.620(1)(d) (d) Subsection (5) does not require the secured party to dispose of the collateral or the debtor waives the requirement pursuant to s. 409.624.

409.620(2) (2) Purported acceptance ineffective. A purported or apparent acceptance of collateral under this section is ineffective unless:

409.620(2)(a) (a) The secured party consents to the acceptance in an authenticated record or sends a proposal to the debtor; and

409.620(2)(b) (b) The conditions of sub. (1) are met.

409.620(3) (3) Debtor's consent. For purposes of this section:

409.620(3)(a) (a) A debtor consents to an acceptance of collateral in partial satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default; and

409.620(3)(b) (b) A debtor consents to an acceptance of collateral in full satisfaction of the obligation it secures only if the debtor agrees to the terms of the acceptance in a record authenticated after default or the secured party:

409.620(3)(b)1. 1. Sends to the debtor after default a proposal that is unconditional or subject only to a condition that collateral not in the possession of the secured party be preserved or maintained;

409.620(3)(b)2. 2. In the proposal, proposes to accept collateral in full satisfaction of the obligation it secures; and

409.620(3)(b)3. 3. Does not receive a notification of objection authenticated by the debtor within 20 days after the proposal is sent.

409.620(4) (4) Effectiveness of notification. To be effective under sub. (1) (b), a notification of objection must be received by the secured party:

409.620(4)(a) (a) In the case of a person to which the proposal was sent pursuant to s. 409.621, within 20 days after notification was sent to that person; and

409.620(4)(b) (b) In other cases:

409.620(4)(b)1. 1. Within 20 days after the last notification was sent pursuant to s. 409.621; or

409.620(4)(b)2. 2. If a notification was not sent, before the debtor consents to the acceptance under sub. (3).

409.620(5) (5) Mandatory disposition of consumer goods. A secured party that has taken possession of collateral shall dispose of the collateral pursuant to s. 409.610 within the time specified in sub. (6) if:

409.620(5)(a) (a) Sixty percent of the cash price has been paid in the case of a purchase-money security interest in consumer goods; or

409.620(5)(b) (b) Sixty percent of the principal amount of the obligation secured has been paid in the case of a nonpurchase-money security interest in consumer goods.

409.620(6) (6) Compliance with mandatory disposition requirement. To comply with sub. (5), the secured party shall dispose of the collateral:

409.620(6)(a) (a) Within 90 days after taking possession; or

409.620(6)(b) (b) Within any longer period to which the debtor and all secondary obligors have agreed in an agreement to that effect entered into and authenticated after default.

409.620(7) (7) No partial satisfaction in consumer transaction. In a consumer transaction, a secured party may not accept collateral in partial satisfaction of the obligation it secures.

409.620 History History: 2001 a. 10.



409.621 Notification of proposal to accept collateral.

409.621  Notification of proposal to accept collateral.

409.621(1)(1)  Persons to which proposal to be sent. A secured party that desires to accept collateral in full or partial satisfaction of the obligation it secures shall send its proposal to:

409.621(1)(a) (a) Any person from which the secured party has received, before the debtor consented to the acceptance, an authenticated notification of a claim of an interest in the collateral;

409.621(1)(b) (b) Any other secured party or lienholder that, 10 days before the debtor consented to the acceptance, held a security interest in or other lien on the collateral perfected by the filing of a financing statement that:

409.621(1)(b)1. 1. Identified the collateral;

409.621(1)(b)2. 2. Was indexed under the debtor's name as of that date; and

409.621(1)(b)3. 3. Was filed in the office or offices in which to file a financing statement against the debtor covering the collateral as of that date; and

409.621(1)(c) (c) Any other secured party that, 10 days before the debtor consented to the acceptance, held a security interest in the collateral perfected by compliance with a statute, regulation, or treaty described in s. 409.311 (1).

409.621(2) (2) Proposal to be sent to secondary obligor in partial satisfaction. A secured party that desires to accept collateral in partial satisfaction of the obligation it secures shall send its proposal to any secondary obligor in addition to the persons described in sub. (1).

409.621 History History: 2001 a. 10.



409.622 Effect of acceptance of collateral.

409.622  Effect of acceptance of collateral.

409.622(1) (1)  Effect of acceptance. A secured party's acceptance of collateral in full or partial satisfaction of the obligation it secures:

409.622(1)(a) (a) Discharges the obligation to the extent consented to by the debtor;

409.622(1)(b) (b) Transfers to the secured party all of a debtor's rights in the collateral;

409.622(1)(c) (c) Discharges the security interest or agricultural lien that is the subject of the debtor's consent and any subordinate security interest or other subordinate lien; and

409.622(1)(d) (d) Terminates any other subordinate interest.

409.622(2) (2) Discharge of subordinate interest notwithstanding noncompliance. A subordinate interest is discharged or terminated under sub. (1), even if the secured party fails to comply with this chapter.

409.622 History History: 2001 a. 10.



409.623 Right to redeem collateral.

409.623  Right to redeem collateral.

409.623(1) (1)  Persons that may redeem. A debtor, any secondary obligor, or any other secured party or lienholder may redeem collateral.

409.623(2) (2) Requirements for redemption. To redeem collateral, a person shall tender:

409.623(2)(a) (a) Fulfillment of all obligations secured by the collateral; and

409.623(2)(b) (b) The reasonable expenses and attorney fees described in s. 409.615 (1) (a).

409.623(3) (3) When redemption may occur. A redemption may occur at any time before a secured party:

409.623(3)(a) (a) Has collected collateral under s. 409.607;

409.623(3)(b) (b) Has disposed of collateral or entered into a contract for its disposition under s. 409.610; or

409.623(3)(c) (c) Has accepted collateral in full or partial satisfaction of the obligation it secures under s. 409.622.

409.623 History History: 2001 a. 10.



409.624 Waiver.

409.624  Waiver.

409.624(1)(1)  Waiver of disposition notification. A debtor or secondary obligor may waive the right to notification of disposition of collateral under s. 409.611 only by an agreement to that effect entered into and authenticated after default.

409.624(2) (2) Waiver of mandatory disposition. A debtor may waive the right to require disposition of collateral under s. 409.620 (5) only by an agreement to that effect entered into and authenticated after default.

409.624(3) (3) Waiver of redemption right. Except in a consumer-goods transaction, a debtor or secondary obligor may waive the right to redeem collateral under s. 409.623 only by an agreement to that effect entered into and authenticated after default.

409.624 History History: 2001 a. 10.



409.625 Remedies for secured party's failure to comply with chapter.

409.625  Remedies for secured party's failure to comply with chapter.

409.625(1)(1)  Judicial orders concerning noncompliance. If it is established that a secured party is not proceeding in accordance with this chapter, a court may order or restrain collection, enforcement, or disposition of collateral on appropriate terms and conditions.

409.625(2) (2) Damages for noncompliance. Subject to subs. (3) and (4), a person is liable for damages in the amount of any loss caused by a failure to comply with this chapter. Loss caused by a failure to comply may include loss resulting from the debtor's inability to obtain, or increased costs of, alternative financing.

409.625(3) (3) Persons entitled to recover damages; statutory damages if collateral is consumer goods. Except as otherwise provided in s. 409.628:

409.625(3)(a) (a) A person that, at the time of the failure, was a debtor, was an obligor, or held a security interest in or other lien on the collateral may recover damages under sub. (2) for its loss; and

409.625(3)(b) (b) If the collateral is consumer goods, a person that was a debtor or a secondary obligor at the time a secured party failed to comply with this subchapter may recover for that failure in any event an amount not less than the credit service charge plus 10% of the principal amount of the obligation or the time-price differential plus 10% of the cash price.

409.625(4) (4) Recovery when deficiency eliminated or reduced. A debtor whose deficiency is eliminated under s. 409.626 may recover damages for the loss of any surplus. However, a debtor or secondary obligor whose deficiency is eliminated or reduced under s. 409.626 may not otherwise recover under sub. (2) for noncompliance with the provisions of this subchapter relating to collection, enforcement, disposition, or acceptance.

409.625(7) (7) Limitation of security interest: noncompliance with s. 409.210. If a secured party fails to comply with a request regarding a list of collateral or a statement of account under s. 409.210, the secured party may claim a security interest only as shown in the list or statement included in the request as against a person that is reasonably misled by the failure.

409.625 History History: 2001 a. 10; 2011 a. 206.



409.626 Action in which deficiency or surplus is in issue.

409.626  Action in which deficiency or surplus is in issue.

409.626(1)(1)  Applicable rules if amount of deficiency or surplus in issue. In an action arising from a transaction, other than a consumer transaction, in which the amount of a deficiency or surplus is in issue, the following rules apply:

409.626(1)(a) (a) A secured party need not prove compliance with the provisions of this subchapter relating to collection, enforcement, disposition, or acceptance unless the debtor or a secondary obligor places the secured party's compliance in issue.

409.626(1)(b) (b) If the secured party's compliance is placed in issue, the secured party has the burden of establishing that the collection, enforcement, disposition, or acceptance was conducted in accordance with this subchapter.

409.626(1)(c) (c) Except as otherwise provided in s. 409.628, if a secured party fails to prove that the collection, enforcement, disposition, or acceptance was conducted in accordance with the provisions of this subchapter relating to collection, enforcement, disposition, or acceptance, the liability of a debtor or a secondary obligor for a deficiency is limited to an amount by which the sum of the secured obligation, expenses, and attorney fees exceeds the greater of:

409.626(1)(c)1. 1. The proceeds of the collection, enforcement, disposition, or acceptance; or

409.626(1)(c)2. 2. The amount of proceeds that would have been realized had the noncomplying secured party proceeded in accordance with the provisions of this subchapter relating to collection, enforcement, disposition, or acceptance.

409.626(1)(d) (d) For purposes of par. (c) 2., the amount of proceeds that would have been realized is equal to the sum of the secured obligation, expenses, and attorney fees unless the secured party proves that the amount is less than that sum.

409.626(1)(e) (e) If a deficiency or surplus is calculated under s. 409.615 (6), the debtor or obligor has the burden of establishing that the amount of proceeds of the disposition is significantly below the range of prices that a complying disposition to a person other than the secured party, a person related to the secured party, or a secondary obligor would have brought.

409.626(2) (2) Nonconsumer transactions; no inference. The limitation of the rules in sub. (1) to transactions other than consumer transactions is intended to leave to the court the determination of the proper rules in consumer transactions. The court may not infer from that limitation the nature of the proper rule in consumer transactions and may continue to apply established approaches.

409.626 History History: 2001 a. 10.



409.627 Determination of whether conduct was commercially reasonable.

409.627  Determination of whether conduct was commercially reasonable.

409.627(1) (1)  Greater amount obtainable under other circumstances; no preclusion of commercial reasonableness. The fact that a greater amount could have been obtained by a collection, enforcement, disposition, or acceptance at a different time or in a different method from that selected by the secured party is not of itself sufficient to preclude the secured party from establishing that the collection, enforcement, disposition, or acceptance was made in a commercially reasonable manner.

409.627(2) (2) Dispositions that are commercially reasonable. A disposition of collateral is made in a commercially reasonable manner if the disposition is made:

409.627(2)(a) (a) In the usual manner on any recognized market;

409.627(2)(b) (b) At the price current in any recognized market at the time of the disposition; or

409.627(2)(c) (c) Otherwise in conformity with reasonable commercial practices among dealers in the type of property that was the subject of the disposition.

409.627(3) (3) Approval by court or on behalf of creditors. A collection, enforcement, disposition, or acceptance is commercially reasonable if it has been approved:

409.627(3)(a) (a) In a judicial proceeding;

409.627(3)(b) (b) By a bona fide creditors' committee;

409.627(3)(c) (c) By a representative of creditors; or

409.627(3)(d) (d) By an assignee for the benefit of creditors.

409.627(4) (4) Approval under sub. (3) not necessary; absence of approval has no effect. Approval under sub. (3) need not be obtained, and lack of approval does not mean that the collection, enforcement, disposition, or acceptance is not commercially reasonable.

409.627 History History: 2001 a. 10.



409.628 Nonliability and limitation on liability of secured party; liability of secondary obligor.

409.628  Nonliability and limitation on liability of secured party; liability of secondary obligor.

409.628(1) (1)  Limitation of liability of secured party for noncompliance with chapter. Unless a secured party knows that a person is a debtor or obligor, knows the identity of the person, and knows how to communicate with the person:

409.628(1)(a) (a) The secured party is not liable to the person, or to a secured party or lienholder that has filed a financing statement against the person, for failure to comply with this chapter; and

409.628(1)(b) (b) The secured party's failure to comply with this chapter does not affect the liability of the person for a deficiency.

409.628(2) (2) Limitation of liability based on status as secured party. A secured party is not liable because of its status as secured party:

409.628(2)(a) (a) To a person that is a debtor or obligor, unless the secured party knows:

409.628(2)(a)1. 1. That the person is a debtor or obligor;

409.628(2)(a)2. 2. The identity of the person; and

409.628(2)(a)3. 3. How to communicate with the person; or

409.628(2)(b) (b) To a secured party or lienholder that has filed a financing statement against a person, unless the secured party knows:

409.628(2)(b)1. 1. That the person is a debtor; and

409.628(2)(b)2. 2. The identity of the person.

409.628(3) (3) Limitation of liability if reasonable belief that transaction not a consumer-goods transaction or consumer transaction. A secured party is not liable to any person, and a person's liability for a deficiency is not affected, because of any act or omission arising out of the secured party's reasonable belief that a transaction is not a consumer-goods transaction or a consumer transaction or that goods are not consumer goods, if the secured party's belief is based on its reasonable reliance on:

409.628(3)(a) (a) A debtor's representation concerning the purpose for which collateral was to be used, acquired, or held; or

409.628(3)(b) (b) An obligor's representation concerning the purpose for which a secured obligation was incurred.

409.628(4) (4) Limitation of liability for statutory damages. A secured party is not liable to any person under s. 409.625 (3) (b) for its failure to comply with s. 409.616.

409.628(5) (5) Limitation of multiple liability for statutory damages. A secured party is not liable under s. 409.625 (3) (b) more than once with respect to any one secured obligation.

409.628 History History: 2001 a. 10.



409.702 Savings clause.

409.702  Savings clause.

409.702(1)(1)  Preeffective-date transactions or liens. Except as otherwise provided in this subchapter, 2001 Wisconsin Act 10 applies to a transaction or lien within its scope, even if the transaction or lien was entered into or created before July 1, 2001.

409.702(2) (2) Continuing validity. Except as otherwise provided in sub. (3) and ss. 409.703 to 409.709:

409.702(2)(a) (a) Transactions and liens that were not governed by ch. 409, 1999 stats., were validly entered into or created before July 1, 2001, and would be subject to 2001 Wisconsin Act 10 if they had been entered into or created on or after July 1, 2001, and the rights, duties, and interests flowing from those transactions and liens remain valid on and after July 1, 2001; and

409.702(2)(b) (b) The transactions and liens may be terminated, completed, consummated, and enforced as required or permitted by 2001 Wisconsin Act 10 or by the law that otherwise would apply if this paragraph had not taken effect.

409.702(3) (3) Preeffective-date proceedings. 2001 Wisconsin Act 10 does not affect an action, case, or proceeding commenced before July 1, 2001.

409.702 History History: 2001 a. 10.



409.703 Security interest perfected before effective date.

409.703  Security interest perfected before effective date.

409.703(1)(1)  Continuing priority over lien creditor: perfection requirements satisfied. A security interest that is enforceable immediately before July 1, 2001, and would have priority over the rights of a person that becomes a lien creditor at that time is a perfected security interest under 2001 Wisconsin Act 10 if, on July 1, 2001, the applicable requirements for enforceability and perfection under 2001 Wisconsin Act 10 are satisfied without further action.

409.703(2) (2) Continuing priority over lien creditor: perfection requirements not satisfied. Except as otherwise provided in s. 409.705, if, immediately before July 1, 2001, a security interest is enforceable and would have priority over the rights of a person that becomes a lien creditor at that time, but the applicable requirements for enforceability or perfection under 2001 Wisconsin Act 10 are not satisfied as of July 1, 2001, the security interest:

409.703(2)(a) (a) Is a perfected security interest until one year after July 1, 2001;

409.703(2)(b) (b) Remains enforceable on and after one year after July 1, 2001, only if the security interest becomes enforceable under s. 409.203 before one year after July 1, 2001; and

409.703(2)(c) (c) Remains perfected on and after one year after July 1, 2001, only if the applicable requirements for perfection under 2001 Wisconsin Act 10 are satisfied before one year after July 1, 2001.

409.703 History History: 2001 a. 10.



409.704 Security interest unperfected before effective date.

409.704  Security interest unperfected before effective date. A security interest that is enforceable immediately before July 1, 2001, but which would be subordinate to the rights of a person that becomes a lien creditor at that time:

409.704(1) (1) Remains an enforceable security interest for one year after July 1, 2001;

409.704(2) (2) Remains enforceable on and after one year after July 1, 2001, if the security interest becomes enforceable under s. 409.203 on July 1, 2001, or within one year thereafter; and

409.704(3) (3) Becomes perfected:

409.704(3)(a) (a) Without further action, on July 1, 2001, if the applicable requirements for perfection under 2001 Wisconsin Act 10 are satisfied before or at that time; or

409.704(3)(b) (b) When the applicable requirements for perfection are satisfied if the requirements are satisfied after that time.

409.704 History History: 2001 a. 10, 104.



409.705 Effectiveness of action taken before effective date.

409.705  Effectiveness of action taken before effective date.

409.705(1)(1)  Preeffective-date action; one-year perfection period unless reperfected. If action, other than the filing of a financing statement, is taken before July 1, 2001, and the action would have resulted in priority of a security interest over the rights of a person that becomes a lien creditor had the security interest become enforceable before July 1, 2001, the action is effective to perfect a security interest that attaches under 2001 Wisconsin Act 10 before July 1, 2001. An attached security interest becomes unperfected one year after July 1, 2001, unless the security interest becomes a perfected security interest under 2001 Wisconsin Act 10 before one year after July 1, 2001.

409.705(2) (2) Preeffective-date filing. The filing of a financing statement before July 1, 2001, is effective to perfect a security interest to the extent that the filing would satisfy the applicable requirements for perfection under 2001 Wisconsin Act 10.

409.705(3) (3) Preeffective-date filing in jurisdiction formerly governing perfection. 2001 Wisconsin Act 10 does not render ineffective an effective financing statement that, before July 1, 2001, is filed and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in s. 409.103, 1999 stats. However, except as otherwise provided in subs. (4) and (5) and s. 409.706, the financing statement ceases to be effective at the earlier of:

409.705(3)(a) (a) The time the financing statement would have ceased to be effective under the law of the jurisdiction in which it is filed; or

409.705(3)(b) (b) June 30, 2006.

409.705(4) (4) Continuation statement. The filing of a continuation statement on or after July 1, 2001, does not continue the effectiveness of the financing statement filed before July 1, 2001. However, upon the timely filing of a continuation statement on or after July 1, 2001, and in accordance with the law of the jurisdiction governing perfection as provided in subch. III, the effectiveness of a financing statement filed in the same office in that jurisdiction before July 1, 2001, continues for the period provided by the law of that jurisdiction.

409.705(5) (5) Application of sub. (3) (b) to transmitting utility financing statement. Subsection (3) (b) applies to a financing statement that, before July 1, 2001, is filed against a transmitting utility and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in s. 409.103, 1999 stats., only to the extent that subch. III provides that the law of a jurisdiction other than the jurisdiction in which the financing statement is filed governs perfection of a security interest in collateral covered by the financing statement.

409.705(6) (6) Application of subch. V. A financing statement that includes a financing statement filed before July 1, 2001, and a continuation statement filed on or after July 1, 2001, is effective only to the extent that it satisfies the requirements of subch. V for an initial financing statement.

409.705 History History: 2001 a. 10.



409.706 When initial financing statement suffices to continue effectiveness of financing statement.

409.706  When initial financing statement suffices to continue effectiveness of financing statement.

409.706(1) (1)  Initial financing statement in lieu of continuation statement. The filing of an initial financing statement in the office specified in s. 409.501 continues the effectiveness of a financing statement filed before July 1, 2001, if:

409.706(1)(a) (a) The filing of an initial financing statement in that office would be effective to perfect a security interest under 2001 Wisconsin Act 10;

409.706(1)(b) (b) The preeffective-date financing statement was filed in an office in another state or another office in this state; and

409.706(1)(c) (c) The initial financing statement satisfies sub. (3).

409.706(2) (2) Period of continued effectiveness. The filing of an initial financing statement under sub. (1) continues the effectiveness of the preeffective-date financing statement:

409.706(2)(a) (a) If the initial financing statement is filed before July 1, 2001, for the period provided in s. 409.403, 1999 stats., with respect to a financing statement; and

409.706(2)(b) (b) If the initial financing statement is filed on or after July 1, 2001, for the period provided in s. 409.515 with respect to an initial financing statement.

409.706(3) (3) Requirements for initial financing statement under sub. (1). To be effective for purposes of sub. (1), an initial financing statement must:

409.706(3)(a) (a) Satisfy the requirements of subch. V for an initial financing statement;

409.706(3)(b) (b) Identify the preeffective-date financing statement by indicating the office in which the financing statement was filed and providing the dates of filing and file numbers, if any, of the financing statement and of the most recent continuation statement filed with respect to the financing statement; and

409.706(3)(c) (c) Indicate that the preeffective-date financing statement remains effective.

409.706 History History: 2001 a. 10.



409.707 Amendment of preeffective-date financing statement.

409.707  Amendment of preeffective-date financing statement.

409.707(1)(1)  Preeffective-date financing statement. In this section, "preeffective-date financing statement" means a financing statement filed before July 1, 2001.

409.707(2) (2) Applicable law. On or after July 1, 2001, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or otherwise amend the information provided in, a preeffective-date financing statement only in accordance with the law of the jurisdiction governing perfection as provided in subch. III. However, the effectiveness of a preeffective-date financing statement also may be terminated in accordance with the law of the jurisdiction in which the financing statement is filed.

409.707(3) (3) Method of amending: general rule. Except as otherwise provided in sub. (4), if the law of this state governs perfection of a security interest, the information in a preeffective-date financing statement may be amended on or after July 1, 2001, only if:

409.707(3)(a) (a) The preeffective-date financing statement and an amendment are filed in the office specified in s. 409.501;

409.707(3)(b) (b) An amendment is filed in the office specified in s. 409.501 concurrently with, or after the filing in that office of, an initial financing statement that satisfies s. 409.706 (3); or

409.707(3)(c) (c) An initial financing statement that provides the information as amended and satisfies s. 409.706 (3) is filed in the office specified in s. 409.501.

409.707(4) (4) Method of amending: continuation. If the law of this state governs perfection of a security interest, the effectiveness of a preeffective-date financing statement may be continued only under s. 409.705 (4) and (6) or 409.706.

409.707(5) (5) Method of amending: additional termination rule. Whether or not the law of this state governs perfection of a security interest, the effectiveness of a preeffective-date financing statement filed in this state may be terminated on or after July 1, 2001, by filing a termination statement in the office in which the preeffective-date financing statement is filed, unless an initial financing statement that satisfies s. 409.706 (3) has been filed in the office specified by the law of the jurisdiction governing perfection as provided in subch. III as the office in which to file a financing statement.

409.707 History History: 2001 a. 10.



409.708 Persons entitled to file initial financing statement or continuation statement.

409.708  Persons entitled to file initial financing statement or continuation statement. A person may file an initial financing statement or a continuation statement under this subchapter if:

409.708(1) (1) The secured party of record authorizes the filing; and

409.708(2) (2) The filing is necessary under this subchapter:

409.708(2)(a) (a) To continue the effectiveness of a financing statement filed before July 1, 2001; or

409.708(2)(b) (b) To perfect or continue the perfection of a security interest.

409.708 History History: 2001 a. 10.



409.709 Priority.

409.709  Priority.

409.709(1)(1)  Law governing priority. 2001 Wisconsin Act 10 determines the priority of conflicting claims to collateral. However, if the relative priorities of the claims were established before July 1, 2001, ch. 409, 1999 stats., determines priority.

409.709(2) (2) Priority if security interest becomes enforceable under s. 409.203. For purposes of s. 409.322 (1), the priority of a security interest that becomes enforceable under s. 409.203 dates from July 1, 2001, if the security interest is perfected under 2001 Wisconsin Act 10 by the filing of a financing statement before July 1, 2001, which would not have been effective to perfect the security interest under ch. 409, 1999 stats. This subsection does not apply to conflicting security interests each of which is perfected by the filing of such a financing statement.

409.709 History History: 2001 a. 10.



409.710 Special transitional provision for maintaining and searching local filing office records.

409.710  Special transitional provision for maintaining and searching local filing office records.

409.710(1) (1)  Definitions. In this section:

409.710(1)(a) (a) "Former-ch.-409 records":

409.710(1)(a)1. 1. Means:

409.710(1)(a)1.a. a. Financing statements and other records that have been filed in a local filing office before July 1, 2001, and that are, or upon processing and indexing will be, reflected in the index maintained, as of June 30, 2001, by the local filing office for financing statements and other records filed in the local filing office before July 1, 2001; and

409.710(1)(a)1.b. b. The index as of June 30, 2001.

409.710(1)(a)2. 2. Does not include records presented to a local filing office for filing after June 30, 2001, whether or not the records relate to financing statements filed in the local filing office before July 1, 2001.

409.710(1)(b) (b) "Local filing office" means a filing office, other than the department of financial institutions, that is designated as the proper place to file a financing statement under s. 409.401 (1), 1999 stats., with respect to a record that covers a type of collateral as to which the filing office is designated in that subsection as the proper place to file.

409.710(2) (2) Prohibition of filing after June 30, 2001. A local filing office shall not accept for filing a record presented after June 30, 2001, whether or not the record relates to a financing statement filed in the local filing office before July 1, 2001.

409.710(3) (3) Maintenance of records. Until July 1, 2008, each local filing office must maintain all former-ch.-409 records in accordance with ch. 409, 1999 stats. A former-ch.-409 record that is not reflected on the index maintained at June 30, 2001, by the local filing office must be processed and indexed, and reflected on the index as of June 30, 2001, as soon as practicable but in any event no later than July 30, 2001.

409.710(4) (4) Information requests. Until at least June 30, 2008, each local filing office must respond to requests for information with respect to former-ch.-409 records relating to a debtor and issue certificates, in accordance with ch. 409, 1999 stats. The fees charged for responding to requests for information relating to a debtor and issuing certificates with respect to former-ch.-409 records must be the fees in effect under ch. 409, 1999 stats., on June 30, 2001, unless a different fee is later set by the local filing office. However, the different fee must not exceed the amount set by filing-office rule for responding to a request for information relating to a debtor or for issuing a certificate. This subsection does not require that a fee be charged for remote access searching of the filing-office data base. The rule promulgated pursuant to this subsection need not specify a fee for remote access searching of the filing-office data base.

409.710(5) (5) Destruction of records. After June 30, 2008, each local filing office may remove and destroy, in accordance with any then-applicable record retention law of this state, all former-ch.-409 records, including the related index.

409.710(6) (6) Exclusion. This section does not apply, with respect to financing statements and other records, to a filing office in which mortgages or records of mortgages on real property are required to be filed or recorded, if:

409.710(6)(a) (a) The collateral is timber to be cut or as-extracted collateral; or

409.710(6)(b) (b) The record is or relates to a financing statement filed as a fixture filing and the collateral is goods that are or are to become fixtures.

409.710 History History: 2001 a. 10.



409.802 Savings clause.

409.802  Savings clause.

409.802(1)(1)  Preeffective-date transactions or liens. Except as otherwise provided in this subchapter, 2011 Wisconsin Act 206 applies to a transaction or lien within its scope, even if the transaction or lien was entered into or created before July 1, 2013.

409.802(2) (2) Preeffective-date proceedings. 2011 Wisconsin Act 206 does not affect an action, case, or proceeding commenced before July 1, 2013.

409.802 History History: 2011 a. 206.



409.803 Security interest perfected before effective date.

409.803  Security interest perfected before effective date.

409.803(1)(1)  Continuing perfection: perfection requirements satisfied. A security interest that is a perfected security interest immediately before July 1, 2013, is a perfected security interest under this chapter, as affected by 2011 Wisconsin Act 206 if, on July 1, 2013, the applicable requirements for attachment and perfection under this chapter, as affected by 2011 Wisconsin Act 206 are satisfied without further action.

409.803(2) (2) Continuing perfection: perfection requirements not satisfied. Except as otherwise provided in s. 409.805, if, immediately before July 1, 2013, a security interest is a perfected security interest, but the applicable requirements for perfection under this chapter, as affected by 2011 Wisconsin Act 206 are not satisfied as of July 1, 2013, the security interest remains perfected thereafter only if the applicable requirements for perfection under this chapter, as affected by 2011 Wisconsin Act 206, are satisfied within one year after July 1, 2013.

409.803 History History: 2011 a. 206.



409.804 Security interest unperfected before effective date.

409.804  Security interest unperfected before effective date. A security interest that is an unperfected security interest immediately before July 1, 2013, becomes a perfected security interest:

409.804(1) (1) Without further action, on July 1, 2013, if the applicable requirements for perfection under this chapter, as affected by 2011 Wisconsin Act 206, are satisfied before or at that time; or

409.804(2) (2) When the applicable requirements for perfection are satisfied if the requirements are satisfied after that time.

409.804 History History: 2011 a. 206.



409.805 Effectiveness of action taken before effective date.

409.805  Effectiveness of action taken before effective date.

409.805(1)(1)  Preeffective-date filing effective. The filing of a financing statement before July 1, 2013, is effective to perfect a security interest to the extent the filing would satisfy the applicable requirements for perfection under this chapter, as affected by 2011 Wisconsin Act 206.

409.805(2) (2) When preeffective-date filing becomes ineffective. 2011 Wisconsin Act 206 does not render ineffective an effective financing statement that, before July 1, 2013, is filed and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in ch. 409, 2009 stats. However, except as otherwise provided in subs. (3) and (4) and s. 409.806, the financing statement ceases to be effective:

409.805(2)(a) (a) If the financing statement is filed in this state, at the time the financing statement would have ceased to be effective had 2011 Wisconsin Act 206 not taken effect; or

409.805(2)(b) (b) If the financing statement is filed in another jurisdiction, at the earlier of:

409.805(2)(b)1. 1. The time the financing statement would have ceased to be effective under the law of that jurisdiction; or

409.805(2)(b)2. 2. June 30, 2018.

409.805(3) (3) Continuation statement. The filing of a continuation statement on or after July 1, 2013, does not continue the effectiveness of a financing statement filed before July 1, 2013. However, upon the timely filing of a continuation statement on or after July 1, 2013, and in accordance with the law of the jurisdiction governing perfection as provided in this chapter, as affected by 2011 Wisconsin Act 206, the effectiveness of a financing statement filed in the same office in that jurisdiction before July 1, 2013, continues for the period provided by the law of that jurisdiction.

409.805(4) (4) Application of sub. (2) (b) 2. to transmitting utility financing statement. Subsection (2) (b) 2. applies to a financing statement that, before July 1, 2013, is filed against a transmitting utility and satisfies the applicable requirements for perfection under the law of the jurisdiction governing perfection as provided in ch. 409, 2009 stats., only to the extent that this chapter, as affected by 2011 Wisconsin Act 206, provides that the law of a jurisdiction other than the jurisdiction in which the financing statement is filed governs perfection of a security interest in collateral covered by the financing statement.

409.805(5) (5) Application of subch. V. A financing statement that includes a financing statement filed before July 1, 2013, and a continuation statement filed on or after July 1, 2013, is effective only to the extent that it satisfies the requirements of subch. V, as affected by 2011 Wisconsin Act 206, for an initial financing statement. A financing statement that indicates that the debtor is a decedent's estate indicates that the collateral is being administered by a personal representative within the meaning of s. 409.503 (1) (b), as affected by 2011 Wisconsin Act 206. A financing statement that indicates that the debtor is a trust or is a trustee acting with respect to property held in trust indicates that the collateral is held in a trust within the meaning of s. 409.503 (1) (c), as affected by 2011 Wisconsin Act 206.

409.805 History History: 2011 a. 206.



409.806 When initial financing statement suffices to continue effectiveness of financing statement.

409.806  When initial financing statement suffices to continue effectiveness of financing statement.

409.806(1) (1)  Initial financing statement in lieu of continuation statement. The filing of an initial financing statement in the office specified in s. 409.501 continues the effectiveness of a financing statement filed before July 1, 2013, if:

409.806(1)(a) (a) The filing of an initial financing statement in that office would be effective to perfect a security interest under this chapter, as affected by 2011 Wisconsin Act 206;

409.806(1)(b) (b) The preeffective-date financing statement was filed in an office in another state; and

409.806(1)(c) (c) The initial financing statement satisfies sub. (3).

409.806(2) (2) Period of continued effectiveness. The filing of an initial financing statement under sub. (1) continues the effectiveness of the preeffective-date financing statement:

409.806(2)(a) (a) If the initial financing statement is filed before July 1, 2013, for the period provided in s. 409.515, 2009 stats., with respect to an initial financing statement; and

409.806(2)(b) (b) If the initial financing statement is filed on or after July 1, 2013, for the period provided in s. 409.515, as affected by 2011 Wisconsin Act 206, with respect to an initial financing statement.

409.806(3) (3) Requirements for initial financing statement under sub. (1). To be effective for purposes of sub. (1), an initial financing statement must:

409.806(3)(a) (a) Satisfy the requirements of subch. V, as affected by 2011 Wisconsin Act 206, for an initial financing statement;

409.806(3)(b) (b) Identify the preeffective-date financing statement by indicating the office in which the financing statement was filed and providing the dates of filing and file numbers, if any, of the financing statement and of the most recent continuation statement filed with respect to the financing statement; and

409.806(3)(c) (c) Indicate that the preeffective-date financing statement remains effective.

409.806 History History: 2011 a. 206.



409.807 Amendment of preeffective-date financing statement.

409.807  Amendment of preeffective-date financing statement.

409.807(1)(1)  Preeffective-date financing statement. In this section, "preeffective-date financing statement" means a financing statement filed before July 1, 2013.

409.807(2) (2) Applicable law. On or after July 1, 2013, a person may add or delete collateral covered by, continue or terminate the effectiveness of, or otherwise amend the information provided in, a preeffective-date financing statement only in accordance with the law of the jurisdiction governing perfection as provided in this chapter, as affected by 2011 Wisconsin Act 206. However, the effectiveness of a preeffective-date financing statement also may be terminated in accordance with the law of the jurisdiction in which the financing statement is filed.

409.807(3) (3) Method of amending: general rule. Except as otherwise provided in sub. (4), if the law of this state governs perfection of a security interest, the information in a preeffective-date financing statement may be amended on or after July 1, 2013, only if:

409.807(3)(a) (a) The preeffective-date financing statement and an amendment are filed in the office specified in s. 409.501;

409.807(3)(b) (b) An amendment is filed in the office specified in s. 409.501 concurrently with, or after the filing in that office of, an initial financing statement that satisfies s. 409.806 (3); or

409.807(3)(c) (c) An initial financing statement that provides the information as amended and satisfies s. 409.806 (3) is filed in the office specified in s. 409.501.

409.807(4) (4) Method of amending: continuation. If the law of this state governs perfection of a security interest, the effectiveness of a preeffective-date financing statement may be continued only under s. 409.805 (3) and (5) or 409.806.

409.807(5) (5) Method of amending: additional termination rule. Whether or not the law of this state governs perfection of a security interest, the effectiveness of a preeffective-date financing statement filed in this state may be terminated on or after July 1, 2013, by filing a termination statement in the office in which the preeffective-date financing statement is filed, unless an initial financing statement that satisfies s. 409.806 (3) has been filed in the office specified by the law of the jurisdiction governing perfection as provided in this chapter, as affected by 2011 Wisconsin Act 206, as the office in which to file a financing statement.

409.807 History History: 2011 a. 206.



409.808 Persons entitled to file initial financing statement or continuation statement.

409.808  Persons entitled to file initial financing statement or continuation statement. A person may file an initial financing statement or a continuation statement under this subchapter if:

409.808(1) (1) The secured party of record authorizes the filing; and

409.808(2) (2) The filing is necessary under this subchapter:

409.808(2)(a) (a) To continue the effectiveness of a financing statement filed before July 1, 2013; or

409.808(2)(b) (b) To perfect or continue the perfection of a security interest.

409.808 History History: 2011 a. 206.



409.809 Priority.

409.809  Priority. 2011 Wisconsin Act 206 determines the priority of conflicting claims to collateral. However, if the relative priorities of the claims were established before July 1, 2013, ch. 409, 2009 stats., determines priority.

409.809 History History: 2011 a. 206.






410. Uniform commercial code — funds transfers.

410.101 Short title.

410.101  Short title. This chapter may be cited as uniform commercial code — funds transfers.

410.101 History History: 1991 a. 304.



410.102 Subject matter.

410.102  Subject matter. Except as otherwise provided in s. 410.108, this chapter applies to funds transfers as defined in s. 410.104 (1).

410.102 History History: 1991 a. 304.



410.103 Payment order; definitions.

410.103  Payment order; definitions.

410.103(1) (1) In this chapter:

410.103(1)(a) (a) "Beneficiary" means the person to be paid by the beneficiary's bank.

410.103(1)(b) (b) "Beneficiary's bank" means the bank identified in a payment order in which an account of the beneficiary is to be credited pursuant to the order or which otherwise is to make payment to the beneficiary if the order does not provide for payment to an account.

410.103(1)(c) (c) "Payment order" means an instruction of a sender to a receiving bank, transmitted orally, electronically, or in writing, to pay, or to cause another bank to pay, a fixed or determinable amount of money to a beneficiary if all of the following apply:

410.103(1)(c)1. 1. The instruction does not state a condition to payment to the beneficiary other than time of payment.

410.103(1)(c)2. 2. The receiving bank is to be reimbursed by debiting an account of, or otherwise receiving payment from, the sender.

410.103(1)(c)3. 3. The instruction is transmitted by the sender directly to the receiving bank or to an agent, funds-transfer system, or communication system for transmittal to the receiving bank.

410.103(1)(d) (d) "Receiving bank" means the bank to which the sender's instruction is addressed.

410.103(1)(e) (e) "Sender" means the person giving the instruction to the receiving bank and includes a customer described in s. 410.202 (4).

410.103(2) (2) If an instruction complying with sub. (1) (c) is to make more than one payment to a beneficiary, the instruction is a separate payment order with respect to each payment.

410.103(3) (3) A payment order is issued when it is sent to the receiving bank.

410.103 History History: 1991 a. 304.



410.104 Funds transfer; definitions.

410.104  Funds transfer; definitions. In this chapter:

410.104(1) (1) "Funds transfer" means the series of transactions, beginning with the originator's payment order, made for the purpose of making payment to the beneficiary of the order. "Funds transfer" includes any payment order issued by the originator's bank or an intermediary bank intended to carry out the originator's payment order. A funds transfer is completed by acceptance by the beneficiary's bank of a payment order for the benefit of the beneficiary of the originator's payment order.

410.104(2) (2) "Intermediary bank" means a receiving bank other than the originator's bank or the beneficiary's bank.

410.104(3) (3) "Originator" means the sender of the first payment order in a funds transfer.

410.104(4) (4) "Originator's bank" means the receiving bank to which the payment order of the originator is issued if the originator is not a bank or the originator if the originator is a bank.

410.104 History History: 1991 a. 304.



410.105 Other definitions.

410.105  Other definitions.

410.105(1)(1) In this chapter:

410.105(1)(a) (a) "Authorized account" means a deposit account of a customer in a bank designated by the customer as a source of payment of payment orders issued by the customer to the bank. If a customer does not so designate an account, any account of the customer is an authorized account if payment of a payment order from that account is not inconsistent with a restriction on the use of that account.

410.105(1)(b) (b) "Bank" means a person engaged in the business of banking and includes a savings bank, savings and loan association, credit union, and trust company. A branch or separate office of a bank is a separate bank for purposes of this chapter.

410.105(1)(c) (c) "Customer" means a person, including a bank, having an account with a bank or from whom a bank has agreed to receive payment orders.

410.105(1)(d) (d) "Funds-transfer business day" of a receiving bank means the part of a day during which the receiving bank is open for the receipt, processing, and transmittal of payment orders and for cancellations and amendments of payment orders.

410.105(1)(e) (e) "Funds-transfer system" means a wire transfer network, automated clearinghouse, or other communication system of a clearinghouse or other association of banks through which a payment order by a bank may be transmitted to the bank to which the order is addressed.

410.105(1)(f) (f) "Good faith" means honesty in fact and the observance of reasonable commercial standards of fair dealing.

410.105(1)(g) (g) "Prove" with respect to a fact means to meet the burden of establishing the fact.

410.105(2) (2) Other definitions applying to this chapter and the sections in which they appear are:

410.105(2)(a) (a) "Acceptance" — s. 410.209

410.105(2)(b) (b) "Beneficiary" — s. 410.103 (1) (a)

410.105(2)(c) (c) "Beneficiary's bank" — s. 410.103 (1) (b)

410.105(2)(d) (d) "Executed" — s. 410.301 (1)

410.105(2)(e) (e) "Execution date" — s. 410.301 (2)

410.105(2)(f) (f) "Funds transfer" — s. 410.104 (1)

410.105(2)(g) (g) "Funds-transfer system rule" — s. 410.501 (2) (a)

410.105(2)(h) (h) "Intermediary bank" — s. 410.104 (2)

410.105(2)(i) (i) "Originator" — s. 410.104 (3)

410.105(2)(j) (j) "Originator's bank" — s. 410.104 (4)

410.105(2)(k) (k) "Payment by beneficiary's bank to beneficiary" — s. 410.405

410.105(2)(L) (L) "Payment by originator to beneficiary" — s. 410.406

410.105(2)(m) (m) "Payment by sender to receiving bank" — s. 410.403

410.105(2)(n) (n) "Payment date" — s. 410.401

410.105(2)(p) (p) "Payment order" — s. 410.103 (1) (c)

410.105(2)(q) (q) "Receiving bank" — s. 410.103 (1) (d)

410.105(2)(r) (r) "Security procedure" — s. 410.201

410.105(2)(s) (s) "Sender" — s. 410.103 (1) (e)

410.105(3) (3) The following definitions in ch. 404 apply to this chapter:

410.105(3)(a) (a) "Clearinghouse" — s. 404.104 (1) (d)

410.105(3)(b) (b) "Item" — s. 404.104 (1) (i).

410.105(3)(c) (c) "Suspends payments" — s. 404.104 (1) (L).

410.105(4) (4) In addition ch. 401 contains general definitions and principles of construction and interpretation applicable throughout this chapter.

410.105 History History: 1991 a. 304; 1995 a. 449.



410.106 Time payment order is received.

410.106  Time payment order is received.

410.106(1) (1) The time of receipt of a payment order or communication canceling or amending a payment order is determined by the rules applicable to receipt of a notice stated in s. 401.202 (6). A receiving bank may fix a cutoff time or times on a funds-transfer business day for the receipt and processing of payment orders and communications canceling or amending payment orders. Different cutoff times may apply to payment orders, cancellations, or amendments, or to different categories of payment orders, cancellations, or amendments. A cutoff time may apply to senders generally or different cutoff times may apply to different senders or categories of payment orders. If a payment order or communication canceling or amending a payment order is received after the close of a funds-transfer business day or after the appropriate cutoff time on a funds-transfer business day, the receiving bank may treat the payment order or communication as received at the opening of the next funds-transfer business day.

410.106(2) (2) If this chapter refers to an execution date or payment date or states a day on which a receiving bank is required to take action, and the date or day does not fall on a funds-transfer business day, the next day that is a funds-transfer business day is treated as the date or day stated, unless the contrary is stated in this chapter.

410.106 History History: 1991 a. 304; 2003 a. 321; 2009 a. 320.



410.107 Federal reserve regulations and operating circulars.

410.107  Federal reserve regulations and operating circulars. Regulations of the board of governors of the federal reserve system and operating circulars of the federal reserve banks supersede any inconsistent provision of this chapter to the extent of the inconsistency.

410.107 History History: 1991 a. 304.



410.108 Relationship to Electronic Fund Transfer Act.

410.108  Relationship to Electronic Fund Transfer Act.

410.108(1)(1) Except as provided in sub. (2), this chapter does not apply to a funds transfer any part of which is governed by the electronic fund transfer act, 15 USC 1693 to 1693r.

410.108(2) (2) This chapter applies to a funds transfer that is a remittance transfer, as defined in 15 USC 1693o-1, unless the remittance transfer is an electronic fund transfer, as defined in 15 USC 1693a.

410.108(3) (3) In a funds transfer to which this chapter applies, in the event of an inconsistency between an applicable provision of this chapter and an applicable provision of the electronic fund transfer act, the provision of the electronic fund transfer act governs to the extent of the inconsistency.

410.108 History History: 1991 a. 304; 2013 a. 33.



410.201 Security procedure.

410.201  Security procedure. "Security procedure" means a procedure established by agreement of a customer and a receiving bank to verify that a payment order or communication amending or canceling a payment order is that of the customer or to detect error in the transmission or the content of the payment order or communication. A security procedure may require the use of algorithms or other codes, identifying words or numbers, encryption, callback procedures, or similar security devices. Comparison of a signature on a payment order or communication with an authorized specimen signature of the customer is not by itself a security procedure.

410.201 History History: 1991 a. 304.



410.202 Authorized and verified payment orders.

410.202  Authorized and verified payment orders.

410.202(1)(1) A payment order received by the receiving bank is the authorized order of the person identified as sender if that person authorized the order or is otherwise bound by it under the law of agency.

410.202(2) (2)

410.202(2)(a)(a) If a bank and its customer have agreed that the authenticity of payment orders issued to the bank in the name of the customer as sender will be verified pursuant to a security procedure, a payment order received by the receiving bank is effective as the order of the customer, whether or not authorized, if all of the following apply:

410.202(2)(a)1. 1. The security procedure is a commercially reasonable method of providing security against unauthorized payment orders.

410.202(2)(a)2. 2. The bank proves that it accepted the payment order in good faith and in compliance with the security procedure and any written agreement or instruction of the customer restricting acceptance of payment orders issued in the name of the customer.

410.202(2)(b) (b) The bank is not required to follow an instruction that violates a written agreement with the customer or notice of which is not received at a time and in a manner affording the bank a reasonable opportunity to act on it before the payment order is accepted.

410.202(3) (3) Commercial reasonableness of a security procedure is a question of law to be determined by considering the wishes of the customer that are expressed to the bank, the circumstances of the customer known to the bank, including the size, type, and frequency of payment orders normally issued by the customer to the bank, alternative security procedures offered to the customer, and security procedures in general use by customers and receiving banks similarly situated. A security procedure is considered to be commercially reasonable if all of the following apply:

410.202(3)(a) (a) The security procedure was chosen by the customer after the bank offered, and the customer refused, a security procedure that was commercially reasonable for that customer.

410.202(3)(b) (b) The customer expressly agreed in writing to be bound by any payment order, whether or not authorized, issued in the customer's name and accepted by the bank in compliance with the security procedure chosen by the customer.

410.202(4) (4) In this chapter, "sender" includes the customer in whose name a payment order is issued if the order is the authorized order of the customer under sub. (1), or it is effective as the order of the customer under sub. (2).

410.202(5) (5) This section applies to amendments and cancellations of payment orders to the same extent that it applies to payment orders.

410.202(6) (6) Except as provided in this section and in s. 410.203 (1) (a), rights and obligations arising under this section or s. 410.203 may not be varied by agreement.

410.202 History History: 1991 a. 304.



410.203 Unenforceability of certain verified payment orders.

410.203  Unenforceability of certain verified payment orders.

410.203(1)(1) If an accepted payment order is not, under s. 410.202 (1), an authorized order of a customer identified as sender, but is effective as an order of the customer pursuant to s. 410.202 (2), the following rules apply:

410.203(1)(a) (a) By express written agreement, the receiving bank may limit the extent to which it is entitled to enforce or retain payment of the payment order.

410.203(1)(b) (b) The receiving bank is not entitled to enforce or retain payment of the payment order if the customer proves that the order was not caused, directly or indirectly, by any of the following:

410.203(1)(b)1. 1. A person entrusted at any time with duties to act for the customer with respect to payment orders or the security procedure.

410.203(1)(b)2. 2. A person who obtained access to transmitting facilities of the customer or who obtained, from a source controlled by the customer and without authority of the receiving bank, information facilitating breach of the security procedure, regardless of how the information was obtained or whether the customer was at fault. Information includes any access device, computer software, or the like.

410.203(2) (2) This section applies to amendments of payment orders to the same extent that it applies to payment orders.

410.203 History History: 1991 a. 304.

410.203 Annotation A bank that received an electronic transfer of funds, with incomplete instructions, and deposited the funds into an account in which the account owner had granted a security interest to a creditor who had a rightful claim to the funds was liable to the secured creditor for the amount of the transfer when the bank subsequently transferred the funds to another account of the account owner who absconded with the funds. General Electric Capital Corp. v. Central Bank, 49 F.3d 280 (1995).



410.204 Refund of payment and duty of customer to report with respect to unauthorized payment order.

410.204  Refund of payment and duty of customer to report with respect to unauthorized payment order.

410.204(1)(1) If a receiving bank accepts a payment order issued in the name of its customer as sender that is not authorized and not effective as the order of the customer under s. 410.202, or that is not enforceable, in whole or in part, against the customer under s. 410.203, the bank shall refund any payment of the payment order received from the customer to the extent the bank is not entitled to enforce payment and shall pay interest on the refundable amount calculated from the date the bank received payment to the date of the refund. However, the customer is not entitled to interest from the bank on the amount to be refunded if the customer fails to exercise ordinary care to determine that the order was not authorized by the customer and to notify the bank of the relevant facts within a reasonable time not exceeding 90 days after the date the customer received notification from the bank that the order was accepted or that the customer's account was debited with respect to the order. The bank is not entitled to any recovery from the customer on account of a failure by the customer to give notification as stated in this section.

410.204(2) (2) Reasonable time under sub. (1) may be fixed by agreement as stated in s. 401.302 (1), but the obligation of a receiving bank to refund payment as stated in sub. (1) may not otherwise be varied by agreement.

410.204 History History: 1991 a. 304; 2009 a. 320.



410.205 Erroneous payment orders.

410.205  Erroneous payment orders.

410.205(1) (1)

410.205(1)(a)(a) The rules in pars. (am) to (c) apply if an accepted payment order was transmitted pursuant to a security procedure for the detection of error and any of the following occurs:

410.205(1)(a)1. 1. The payment order erroneously instructed payment to a beneficiary not intended by the sender.

410.205(1)(a)2. 2. The payment order erroneously instructed payment in an amount greater than the amount intended by the sender.

410.205(1)(a)3. 3. The payment order was an erroneously transmitted duplicate of a payment order previously sent by the sender.

410.205(1)(am) (am) If the sender proves that the sender or a person acting on behalf of the sender pursuant to s. 410.206 complied with the security procedure and that the error would have been detected if the receiving bank had also complied, the sender is not obliged to pay the order to the extent stated in pars. (b) and (c).

410.205(1)(b) (b) If the funds transfer is completed on the basis of an erroneous payment order described in par. (a) 1. or 3., the sender is not obliged to pay the order and the receiving bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

410.205(1)(c) (c) If the funds transfer is completed on the basis of a payment order described in par. (a) 2., the sender is not obliged to pay the order to the extent the amount received by the beneficiary is greater than the amount intended by the sender. In that case, the receiving bank is entitled to recover from the beneficiary the excess amount received to the extent allowed by the law governing mistake and restitution.

410.205(2) (2) If the sender of an erroneous payment order described in sub. (1) (a) is not obliged to pay all or part of the order and the sender receives notification from the receiving bank that the order was accepted by the bank or that the sender's account was debited with respect to the order, the sender has a duty to exercise ordinary care, on the basis of information available to the sender, to discover the error with respect to the order and to advise the bank of the relevant facts within a reasonable time, not exceeding 90 days, after the bank's notification was received by the sender. If the bank proves that the sender failed to perform that duty, the sender is liable to the bank for the loss the bank proves it incurred as a result of the failure, but the liability of the sender may not exceed the amount of the sender's order.

410.205(3) (3) This section applies to amendments to payment orders to the same extent that it applies to payment orders.

410.205 History History: 1991 a. 304.



410.206 Transmission of payment order through funds-transfer or other communication system.

410.206  Transmission of payment order through funds-transfer or other communication system.

410.206(1) (1) If a payment order addressed to a receiving bank is transmitted to a funds-transfer system or other 3rd-party communication system for transmittal to the bank, the system is considered to be an agent of the sender for the purpose of transmitting the payment order to the bank. If there is a discrepancy between the terms of the payment order transmitted to the system and the terms of the payment order transmitted by the system to the bank, the terms of the payment order of the sender are those transmitted by the system. This section does not apply to a funds-transfer system of the federal reserve banks.

410.206(2) (2) This section applies to cancellations and amendments of payment orders to the same extent that it applies to payment orders.

410.206 History History: 1991 a. 304.



410.207 Misdescription of beneficiary.

410.207  Misdescription of beneficiary.

410.207(1) (1) Subject to sub. (2), if, in a payment order received by the beneficiary's bank, the name, bank account number, or other identification of the beneficiary refers to a nonexistent or unidentifiable person or account, no person has rights as a beneficiary of the order and acceptance of the order cannot occur.

410.207(2) (2) If a payment order received by the beneficiary's bank identifies the beneficiary both by name and by an identifying or bank account number and the name and number identify different persons, the following rules apply:

410.207(2)(a) (a) Except as otherwise provided in sub. (3), if the beneficiary's bank does not know that the name and number refer to different persons, it may rely on the number as the proper identification of the beneficiary of the order. The beneficiary's bank need not determine whether the name and number refer to the same person.

410.207(2)(b) (b) If the beneficiary's bank pays the person identified by name or knows that the name and number identify different persons, no person has rights as beneficiary except the person paid by the beneficiary's bank if that person was entitled to receive payment from the originator of the funds transfer. If no person has rights as beneficiary, acceptance of the order cannot occur.

410.207(3) (3) If a payment order described in sub. (2) (intro.) is accepted, the originator's payment order described the beneficiary inconsistently by name and number and the beneficiary's bank pays the person identified by number as permitted under sub. (2) (a), the following rules apply:

410.207(3)(a) (a) If the originator is a bank, the originator is obliged to pay its order.

410.207(3)(b) (b) If the originator is not a bank and proves that the person identified by number was not entitled to receive payment from the originator, the originator is not obliged to pay its order unless the originator's bank proves that the originator, before acceptance of the originator's order, had notice that payment of a payment order issued by the originator might be made by the beneficiary's bank on the basis of an identifying or bank account number even if it identifies a person different from the named beneficiary. Proof of notice may be made by any admissible evidence. The originator's bank satisfies the burden of proof if it proves that the originator, before the payment order was accepted, signed a writing stating the information to which the notice relates.

410.207(4) (4) In a case governed by sub. (2) (a), if the beneficiary's bank rightfully pays the person identified by number and that person was not entitled to receive payment from the originator, the amount paid may be recovered from that person to the extent allowed by the law governing mistake and restitution as follows:

410.207(4)(a) (a) If the originator is obliged to pay its payment order as stated in sub. (3), the originator has the right to recover.

410.207(4)(b) (b) If the originator is not a bank and is not obliged to pay its payment order, the originator's bank has the right to recover.

410.207 History History: 1991 a. 304.



410.208 Misdescription of intermediary bank or beneficiary's bank.

410.208  Misdescription of intermediary bank or beneficiary's bank.

410.208(1)(1)

410.208(1)(a)(a) This subsection applies to a payment order identifying an intermediary bank or the beneficiary's bank only by an identifying number.

410.208(1)(am) (am) The receiving bank may rely on the number as the proper identification of the intermediary bank or the beneficiary's bank and need not determine whether the number identifies a bank.

410.208(1)(b) (b) The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

410.208(2) (2)

410.208(2)(a)(a) This subsection applies to a payment order identifying an intermediary bank or the beneficiary's bank both by name and an identifying number if the name and number identify different persons.

410.208(2)(am) (am) If the sender is a bank, the receiving bank may rely on the number as the proper identification of the intermediary bank or the beneficiary's bank if the receiving bank, when it executes the sender's order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person or whether the number refers to a bank. The sender is obliged to compensate the receiving bank for any loss and expenses incurred by the receiving bank as a result of its reliance on the number in executing or attempting to execute the order.

410.208(2)(b) (b) If the sender is not a bank and the receiving bank proves that the sender, before the payment order was accepted, had notice that the receiving bank might rely on the number as the proper identification of the intermediary bank or the beneficiary's bank even if it identifies a person different from the bank identified by name, the rights and obligations of the sender and the receiving bank are governed by sub. (2) (am), as though the sender were a bank. Proof of notice may be made by any admissible evidence. The receiving bank satisfies the burden of proof if it proves that the sender, before the payment order was accepted, signed a writing stating the information to which the notice relates.

410.208(2)(c) (c) Regardless of whether the sender is a bank, the receiving bank may rely on the name as the proper identification of the intermediary bank or the beneficiary's bank if the receiving bank, at the time it executes the sender's order, does not know that the name and number identify different persons. The receiving bank need not determine whether the name and number refer to the same person.

410.208(2)(d) (d) If the receiving bank knows that the name and number identify different persons, reliance on either the name or the number in executing the sender's payment order is a breach of the obligation stated in s. 410.302 (1) (a).

410.208 History History: 1991 a. 304.



410.209 Acceptance of payment order.

410.209  Acceptance of payment order.

410.209(1) (1) Subject to sub. (4), a receiving bank other than the beneficiary's bank accepts a payment order when it executes the order.

410.209(2) (2) Subject to subs. (3) and (4), a beneficiary's bank accepts a payment order at the earliest of the following times:

410.209(2)(a) (a) When the bank pays the beneficiary as stated in s. 410.405 (1) or (2) or notifies the beneficiary of receipt of the order or that the account of the beneficiary has been credited with respect to the order unless the notice indicates that the bank is rejecting the order or that funds with respect to the order may not be withdrawn or used until receipt of payment from the sender of the order.

410.209(2)(b) (b) When the bank receives payment of the entire amount of the sender's order pursuant to s. 410.403 (1) (a) or (b).

410.209(2)(c) (c) The opening of the next funds-transfer business day of the bank following the payment date of the order if, at that time, the amount of the sender's order is fully covered by a withdrawable credit balance in an authorized account of the sender or the bank has otherwise received full payment from the sender, unless the order was rejected before that time or is rejected within one hour after that time, or within one hour after the opening of the next business day of the sender following the payment date if that time is later. If notice of rejection is received by the sender after the payment date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the payment date to the day the sender receives notice or learns that the order was not accepted, counting that day as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest payable is reduced accordingly.

410.209(3) (3) Acceptance of a payment order cannot occur before the order is received by the receiving bank. Acceptance does not occur under sub. (2) (b) or (c) if the beneficiary of the payment order does not have an account with the receiving bank, the account has been closed, or the receiving bank is not permitted by law to receive credits for the beneficiary's account.

410.209(4) (4) A payment order issued to the originator's bank cannot be accepted until the payment date if the bank is the beneficiary's bank, or the execution date if the bank is not the beneficiary's bank. If the originator's bank executes the originator's payment order before the execution date or pays the beneficiary of the originator's payment order before the payment date and the payment order is subsequently canceled pursuant to s. 410.211 (2), the bank may recover from the beneficiary any payment received to the extent allowed by the law governing mistake and restitution.

410.209 History History: 1991 a. 304.



410.210 Rejection of payment order.

410.210  Rejection of payment order.

410.210(1) (1) A payment order is rejected by the receiving bank by a notice of rejection transmitted to the sender orally, electronically, or in writing. A notice of rejection need not use any particular words and is sufficient if it indicates that the receiving bank is rejecting the order or will not execute or pay the order. Rejection is effective when the notice is given if transmission is by a means that is reasonable in the circumstances. If notice of rejection is given by a means that is not reasonable, rejection is effective when the notice is received. If an agreement of the sender and receiving bank establishes the means to be used to reject a payment order, any means complying with the agreement is reasonable and any means not complying is not reasonable unless no significant delay in receipt of the notice resulted from the use of the noncomplying means.

410.210(2) (2) This subsection applies if a receiving bank other than the beneficiary's bank fails to execute a payment order despite the existence on the execution date of a withdrawable credit balance in an authorized account of the sender sufficient to cover the order. If the sender does not receive notice of rejection of the order on the execution date and the authorized account of the sender does not bear interest, the bank is obliged to pay interest to the sender on the amount of the order for the number of days elapsing after the execution date to the earlier of the day the order is canceled pursuant to s. 410.211 (4) or the day the sender receives notice or learns that the order was not executed, counting the final day of the period as an elapsed day. If the withdrawable credit balance during that period falls below the amount of the order, the amount of interest is reduced accordingly.

410.210(3) (3) If a receiving bank suspends payments, all unaccepted payment orders issued to it are considered rejected at the time the bank suspends payments.

410.210(4) (4) Acceptance of a payment order precludes a later rejection of the order. Rejection of a payment order precludes a later acceptance of the order.

410.210 History History: 1991 a. 304.



410.211 Cancellation and amendment of payment order.

410.211  Cancellation and amendment of payment order.

410.211(1)(1) A communication of the sender of a payment order canceling or amending the order may be transmitted to the receiving bank orally, electronically, or in writing. If a security procedure is in effect between the sender and the receiving bank, the communication is not effective to cancel or amend the order unless the communication is verified pursuant to the security procedure or the bank agrees to the cancellation or amendment.

410.211(2) (2) Subject to sub. (1), a communication by the sender canceling or amending a payment order is effective to cancel or amend the order if notice of the communication is received at a time and in a manner affording the receiving bank a reasonable opportunity to act on the communication before the bank accepts the payment order.

410.211(3) (3)

410.211(3)(a)(a) After a payment order has been accepted, cancellation or amendment of the order is not effective unless the receiving bank agrees or a funds-transfer system rule allows cancellation or amendment without agreement of the bank.

410.211(3)(am) (am) With respect to a payment order accepted by a receiving bank other than the beneficiary's bank, cancellation or amendment is not effective unless a conforming cancellation or amendment of the payment order issued by the receiving bank is also made.

410.211(3)(b) (b)

410.211(3)(b)1.1. With respect to a payment order accepted by the beneficiary's bank, cancellation or amendment is not effective unless the order was issued in execution of an unauthorized payment order, or because of a mistake by a sender in the funds transfer which resulted in the issuance of a payment order that does any of the following:

410.211(3)(b)1.a. a. Duplicates a payment order previously issued by the sender.

410.211(3)(b)1.b. b. Orders payment to a beneficiary not entitled to receive payment from the originator.

410.211(3)(b)1.c. c. Orders payment in an amount greater than the amount the beneficiary was entitled to receive from the originator.

410.211(3)(b)2. 2. If the payment order is canceled or amended, the beneficiary's bank is entitled to recover from the beneficiary any amount paid to the beneficiary to the extent allowed by the law governing mistake and restitution.

410.211(4) (4) An unaccepted payment order is canceled by operation of law at the close of the 5th funds-transfer business day of the receiving bank after the execution date or payment date of the order.

410.211(5) (5) A canceled payment order cannot be accepted. If an accepted payment order is canceled, the acceptance is nullified and no person has any right or obligation based on the acceptance. Amendment of a payment order is considered to be cancellation of the original order at the time of amendment and issue of a new payment order in the amended form at the same time.

410.211(6) (6) Unless otherwise provided in an agreement of the parties or in a funds-transfer system rule, if the receiving bank, after accepting a payment order, agrees to cancellation or amendment of the order by the sender or is bound by a funds-transfer system rule allowing cancellation or amendment without the bank's agreement, the sender, whether or not cancellation or amendment is effective, is liable to the bank for any loss and expenses, including reasonable attorney fees, incurred by the bank as a result of the cancellation or amendment or attempted cancellation or amendment.

410.211(7) (7) A payment order is not revoked by the death or legal incapacity of the sender unless the receiving bank knows of the death or of an adjudication of incapacity by a court of competent jurisdiction and has reasonable opportunity to act before acceptance of the order.

410.211(8) (8) A funds-transfer system rule is not effective to the extent it conflicts with sub. (3) (b).

410.211 History History: 1991 a. 304.



410.212 Liability and duty of receiving bank regarding unaccepted payment order.

410.212  Liability and duty of receiving bank regarding unaccepted payment order. If a receiving bank fails to accept a payment order that it is obliged by express agreement to accept, the bank is liable for breach of the agreement to the extent provided in the agreement or in this chapter, but does not otherwise have any duty to accept a payment order or, before acceptance, to take any action, or refrain from taking action, with respect to the order except as provided in this chapter or by express agreement. Liability based on acceptance arises only when acceptance occurs as stated in s. 410.209, and liability is limited to that provided in this chapter. A receiving bank is not the agent of the sender or beneficiary of the payment order it accepts, or of any other party to the funds transfer, and the bank owes no duty to any party to the funds transfer except as provided in this chapter or by express agreement.

410.212 History History: 1991 a. 304.



410.301 Execution and execution date.

410.301  Execution and execution date.

410.301(1) (1) A payment order is "executed" by the receiving bank when it issues a payment order intended to carry out the payment order received by the bank. A payment order received by the beneficiary's bank can be accepted but cannot be executed.

410.301(2) (2) "Execution date" of a payment order means the day on which the receiving bank may properly issue a payment order in execution of the sender's order. The execution date may be determined by instruction of the sender but cannot be earlier than the day the order is received and, unless otherwise determined, is the day the order is received. If the sender's instruction states a payment date, the execution date is the payment date or an earlier date on which execution is reasonably necessary to allow payment to the beneficiary on the payment date.

410.301 History History: 1991 a. 304.



410.302 Obligations of receiving bank in execution of payment order.

410.302  Obligations of receiving bank in execution of payment order.

410.302(1)(1) Except as provided in subs. (2) to (4), if the receiving bank accepts a payment order pursuant to s. 410.209 (1), the bank has the following obligations in executing the order:

410.302(1)(a) (a) The receiving bank is obliged to issue, on the execution date, a payment order complying with the sender's order and to follow the sender's instructions concerning any intermediary bank or funds-transfer system to be used in carrying out the funds transfer or concerning the means by which payment orders are to be transmitted in the funds transfer. If the originator's bank issues a payment order to an intermediary bank, the originator's bank is obliged to instruct the intermediary bank according to the instruction of the originator. An intermediary bank in the funds transfer is similarly bound by an instruction given to it by the sender of the payment order it accepts.

410.302(1)(b) (b) If the sender's instruction states that the funds transfer is to be carried out telephonically or by wire transfer or otherwise indicates that the funds transfer is to be carried out by the most expeditious means, the receiving bank is obliged to transmit its payment order by the most expeditious available means, and to instruct any intermediary bank accordingly. If a sender's instruction states a payment date, the receiving bank is obliged to transmit its payment order at a time and by means reasonably necessary to allow payment to the beneficiary on the payment date or as soon thereafter as is feasible.

410.302(2) (2) Unless otherwise instructed, a receiving bank executing a payment order may use any funds-transfer system if use of that system is reasonable in the circumstances, and may issue a payment order to the beneficiary's bank or to an intermediary bank through which a payment order conforming to the sender's order can expeditiously be issued to the beneficiary's bank if the receiving bank exercises ordinary care in the selection of the intermediary bank. A receiving bank is not required to follow an instruction of the sender designating a funds-transfer system to be used in carrying out the funds transfer if the receiving bank, in good faith, determines that it is not feasible to follow the instruction or that following the instruction would unduly delay completion of the funds transfer.

410.302(3) (3) Unless sub. (1) (b) applies or the receiving bank is otherwise instructed, the bank may execute a payment order by transmitting its payment order by 1st class mail or by any means reasonable in the circumstances. If the receiving bank is instructed to execute the sender's order by transmitting its payment order by a particular means, the receiving bank may issue its payment order by the means stated or by any means as expeditious as the means stated.

410.302(4) (4) Unless instructed by the sender, the receiving bank may not obtain payment of its charges for services and expenses in connection with the execution of the sender's order by issuing a payment order in an amount equal to the amount of the sender's order less the amount of the charges, and may not instruct a subsequent receiving bank to obtain payment of its charges in the same manner.

410.302 History History: 1991 a. 304.



410.303 Erroneous execution of payment order.

410.303  Erroneous execution of payment order.

410.303(1) (1) A receiving bank that executes the payment order of the sender by issuing a payment order in an amount greater than the amount of the sender's order, or that issues a payment order in execution of the sender's order and then issues a duplicate order, is entitled to payment of the amount of the sender's order under s. 410.402 (3) if that subsection is otherwise satisfied. The bank is entitled to recover from the beneficiary of the erroneous order the excess payment received to the extent allowed by the law governing mistake and restitution.

410.303(2) (2) A receiving bank that executes the payment order of the sender by issuing a payment order in an amount less than the amount of the sender's order is entitled to payment of the amount of the sender's order under s. 410.402 (3) if that subsection is otherwise satisfied and the bank corrects its mistake by issuing an additional payment order for the benefit of the beneficiary of the sender's order. If the error is not corrected, the issuer of the erroneous order is entitled to receive or retain payment from the sender of the order it accepted only to the extent of the amount of the erroneous order. This subsection does not apply if the receiving bank executes the sender's payment order by issuing a payment order in an amount less than the amount of the sender's order for the purpose of obtaining payment of its charges for services and expenses pursuant to instruction of the sender.

410.303(3) (3) If a receiving bank executes the payment order of the sender by issuing a payment order to a beneficiary different from the beneficiary of the sender's order and the funds transfer is completed on the basis of that error, the sender of the payment order that was erroneously executed and all previous senders in the funds transfer are not obliged to pay the payment orders that they issued. The issuer of the erroneous order is entitled to recover from the beneficiary of the order the payment received to the extent allowed by the law governing mistake and restitution.

410.303 History History: 1991 a. 304.

410.303 Annotation A bank that received an electronic transfer of funds, with incomplete instructions, and deposited the funds into an account in which the account owner had granted a security interest to a creditor who had a rightful claim to the funds was liable to the secured creditor for the amount of the transfer when the bank subsequently transferred the funds to another account of the account owner who absconded with the funds. General Electric Capital Corp. v. Central Bank, 49 F.3d 280 (1995).



410.304 Duty of sender to report erroneously executed payment order.

410.304  Duty of sender to report erroneously executed payment order. If the sender of a payment order that is erroneously executed as stated in s. 410.303 receives notification from the receiving bank that the order was executed or that the sender's account was debited with respect to the order, the sender has a duty to exercise ordinary care to determine, on the basis of information available to the sender, that the order was erroneously executed and to notify the bank of the relevant facts within a reasonable time not exceeding 90 days after the notification from the bank was received by the sender. If the sender fails to perform that duty, the bank is not obliged to pay interest on any amount refundable to the sender under s. 410.402 (4) for the period before the bank learns of the execution error. The bank is not entitled to any recovery from the sender on account of a failure by the sender to perform the duty stated in this section.

410.304 History History: 1991 a. 304.



410.305 Liability for late or improper execution or failure to execute payment order.

410.305  Liability for late or improper execution or failure to execute payment order.

410.305(1) (1) If a funds transfer is completed but execution of a payment order by the receiving bank in breach of s. 410.302 results in delay in payment to the beneficiary, the bank is obliged to pay interest to either the originator or the beneficiary of the funds transfer for the period of delay caused by the improper execution. Except as provided in sub. (3), additional damages are not recoverable.

410.305(2) (2) If execution of a payment order by a receiving bank in breach of s. 410.302 results in noncompletion of the funds transfer, failure to use an intermediary bank designated by the originator, or issuance of a payment order that does not comply with the terms of the payment order of the originator, the bank is liable to the originator for its expenses in the funds transfer and for incidental expenses and interest losses, to the extent not covered by sub. (1), resulting from the improper execution. Except as provided in sub. (3), additional damages are not recoverable.

410.305(3) (3) In addition to the amounts payable under subs. (1) and (2), damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank.

410.305(4) (4) If a receiving bank fails to execute a payment order it was obliged by express agreement to execute, the receiving bank is liable to the sender for its expenses in the transaction and for incidental expenses and interest losses resulting from the failure to execute. Additional damages, including consequential damages, are recoverable to the extent provided in an express written agreement of the receiving bank, but are not otherwise recoverable.

410.305(5) (5) Reasonable attorney fees are recoverable if demand for compensation under sub. (1) or (2) is made and refused before an action is brought on the claim. If a claim is made for breach of an agreement under sub. (4) and the agreement does not provide for damages, reasonable attorney fees are recoverable if demand for compensation under sub. (4) is made and refused before an action is brought on the claim.

410.305(6) (6) Except as stated in this section, the liability of a receiving bank under subs. (1) and (2) may not be varied by agreement.

410.305 History History: 1991 a. 304.



410.401 Payment date.

410.401  Payment date. "Payment date" of a payment order means the day on which the amount of the order is payable to the beneficiary by the beneficiary's bank. The payment date may be determined by instruction of the sender but cannot be earlier than the day the order is received by the beneficiary's bank and, unless otherwise determined, is the day the order is received by the beneficiary's bank.

410.401 History History: 1991 a. 304.



410.402 Obligation of sender to pay receiving bank.

410.402  Obligation of sender to pay receiving bank.

410.402(1)(1) This section is subject to ss. 410.205 and 410.207.

410.402(2) (2) With respect to a payment order issued to the beneficiary's bank, acceptance of the order by the bank obliges the sender to pay the bank the amount of the order, but payment is not due until the payment date of the order.

410.402(3) (3) This subsection is subject to sub. (5) and to s. 410.303. With respect to a payment order issued to a receiving bank other than the beneficiary's bank, acceptance of the order by the receiving bank obliges the sender to pay the bank the amount of the sender's order. Payment by the sender is not due until the execution date of the sender's order. The obligation of that sender to pay its payment order is excused if the funds transfer is not completed by acceptance by the beneficiary's bank of a payment order instructing payment to the beneficiary of that sender's payment order.

410.402(4) (4) If the sender of a payment order pays the order and was not obliged to pay all or part of the amount paid, the bank receiving payment is obliged to refund payment to the extent the sender was not obliged to pay. Except as provided in ss. 410.204 and 410.304, interest is payable on the refundable amount from the date of payment.

410.402(5) (5) If a funds transfer is not completed as stated in sub. (3) and an intermediary bank is obliged to refund payment as stated in sub. (4) but is unable to do so because not permitted by applicable law or because the bank suspends payments, a sender in the funds transfer that executed a payment order in compliance with an instruction, as stated in s. 410.302 (1) (a), to route the funds transfer through that intermediary bank is entitled to receive or retain payment from the sender of the payment order that it accepted. The first sender in the funds transfer that issued an instruction requiring routing through that intermediary bank is subrogated to the right of the bank that paid the intermediary bank to refund as stated in sub. (4).

410.402(6) (6) The right of the sender of a payment order to be excused from the obligation to pay the order as stated in sub. (3) or to receive refund under sub. (4) may not be varied by agreement.

410.402 History History: 1991 a. 304.



410.403 Payment by sender to receiving bank.

410.403  Payment by sender to receiving bank.

410.403(1) (1) Payment of the sender's obligation under s. 410.402 to pay the receiving bank occurs as follows:

410.403(1)(a) (a) If the sender is a bank, payment occurs when the receiving bank receives final settlement of the obligation through a federal reserve bank or through a funds-transfer system.

410.403(1)(b) (b) If the sender is a bank and the sender credited an account of the receiving bank with the sender, or caused an account of the receiving bank in another bank to be credited, payment occurs when the credit is withdrawn or, if not withdrawn, at midnight of the day on which the credit is withdrawable and the receiving bank learns of that fact.

410.403(1)(c) (c) If the receiving bank debits an account of the sender with the receiving bank, payment occurs when the debit is made to the extent the debit is covered by a withdrawable credit balance in the account.

410.403(2) (2)

410.403(2)(a)(a) If the sender and receiving bank are members of a funds-transfer system that nets obligations multilaterally among participants, the receiving bank receives final settlement when settlement is complete in accordance with the rules of the system.

410.403(2)(b) (b) The obligation of the sender to pay the amount of a payment order transmitted through the funds-transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against the sender's obligation the right of the sender to receive payment from the receiving bank of the amount of any other payment order transmitted to the sender by the receiving bank through the funds-transfer system.

410.403(2)(c) (c) The aggregate balance of obligations owed by each sender to each receiving bank in the funds-transfer system may be satisfied, to the extent permitted by the rules of the system, by setting off and applying against that balance the aggregate balance of obligations owed to the sender by other members of the system. The aggregate balance is determined after the right of setoff stated in par. (b) has been exercised.

410.403(3) (3) If 2 banks transmit payment orders to each other under an agreement that settlement of the obligations of each bank to the other under s. 410.402 will be made at the end of the day or other period, the total amount owed with respect to all orders transmitted by one bank shall be set off against the total amount owed with respect to all orders transmitted by the other bank. To the extent of the setoff, each bank has made payment to the other.

410.403(4) (4) In a case not covered by sub. (1), the time when payment of the sender's obligation under s. 410.402 (2) or (3) occurs is governed by applicable principles of law that determine when an obligation is satisfied.

410.403 History History: 1991 a. 304.



410.404 Obligation of beneficiary's bank to pay and give notice to beneficiary.

410.404  Obligation of beneficiary's bank to pay and give notice to beneficiary.

410.404(1) (1) Subject to ss. 410.211 (5) and 410.405 (4) and (5), if a beneficiary's bank accepts a payment order, the bank is obliged to pay the amount of the order to the beneficiary of the order. Payment is due on the payment date of the order, but if acceptance occurs on the payment date after the close of the funds-transfer business day of the bank, payment is due on the next funds-transfer business day. If the bank refuses to pay after demand by the beneficiary and receipt of notice of particular circumstances that will give rise to consequential damages as a result of nonpayment, the beneficiary may recover damages resulting from the refusal to pay to the extent the bank had notice of the damages, unless the bank proves that it did not pay because of a reasonable doubt concerning the right of the beneficiary to payment.

410.404(2) (2) If a payment order accepted by the beneficiary's bank instructs payment to an account of the beneficiary, the bank is obliged to notify the beneficiary of receipt of the order before midnight of the next funds-transfer business day following the payment date. If the payment order does not instruct payment to an account of the beneficiary, the bank is required to notify the beneficiary only if notice is required by the order. Notice may be given by 1st class mail or any other means reasonable in the circumstances. If the bank fails to give the required notice, the bank is obliged to pay interest to the beneficiary on the amount of the payment order from the day notice should have been given until the day the beneficiary learned of receipt of the payment order by the bank. No other damages are recoverable. Reasonable attorney fees are also recoverable if demand for interest is made and refused before an action is brought on the claim.

410.404(3) (3) The right of a beneficiary to receive payment and damages as stated in sub. (1) may not be varied by agreement or a funds-transfer system rule. The right of a beneficiary to be notified as stated in sub. (2) may be varied by agreement of the beneficiary or by a funds-transfer system rule if the beneficiary is notified of the rule before initiation of the funds transfer.

410.404 History History: 1991 a. 304.



410.405 Payment by beneficiary's bank to beneficiary.

410.405  Payment by beneficiary's bank to beneficiary.

410.405(1)(1) If the beneficiary's bank credits an account of the beneficiary of a payment order, payment of the bank's obligation under s. 410.404 (1) occurs when and to the extent the beneficiary is notified of the right to withdraw the credit, the bank lawfully applies the credit to a debt of the beneficiary, or funds with respect to the order are otherwise made available to the beneficiary by the bank.

410.405(2) (2) If the beneficiary's bank does not credit an account of the beneficiary of a payment order, the time when payment of the bank's obligation under s. 410.404 (1) occurs is governed by principles of law that determine when an obligation is satisfied.

410.405(3) (3) Except as stated in subs. (4) and (5), if the beneficiary's bank pays the beneficiary of a payment order under a condition to payment or agreement of the beneficiary giving the bank the right to recover payment from the beneficiary if the bank does not receive payment of the order, the condition to payment or agreement is not enforceable.

410.405(4) (4) A funds-transfer system rule may provide that payments made to beneficiaries of funds transfers made through the system are provisional until receipt of payment by the beneficiary's bank of the payment order it accepted. A beneficiary's bank that makes a payment that is provisional under the rule is entitled to refund from the beneficiary if the rule requires that both the beneficiary and the originator be given notice of the provisional nature of the payment before the funds transfer is initiated, if the beneficiary, the beneficiary's bank and the originator's bank agreed to be bound by the rule, and if the beneficiary's bank did not receive payment of the payment order that it accepted. If the beneficiary is obliged to refund payment to the beneficiary's bank, acceptance of the payment order by the beneficiary's bank is nullified and no payment by the originator of the funds transfer to the beneficiary occurs under s. 410.406.

410.405(5) (5) This subsection applies to a funds transfer that includes a payment order transmitted over a funds-transfer system that nets obligations multilaterally among participants, and that has in effect a loss-sharing agreement among participants for the purpose of providing funds necessary to complete settlement of the obligations of one or more participants that do not meet their settlement obligations. If the beneficiary's bank in the funds transfer accepts a payment order and the system fails to complete settlement pursuant to its rules with respect to any payment order in the funds transfer, all of the following occur:

410.405(5)(a) (a) The acceptance by the beneficiary's bank is nullified and no person has any right or obligation based on the acceptance.

410.405(5)(b) (b) The beneficiary's bank is entitled to recover payment from the beneficiary.

410.405(5)(c) (c) No payment by the originator to the beneficiary occurs under s. 410.406.

410.405(5)(d) (d) Subject to s. 410.402 (5), each sender in the funds transfer is excused from its obligation to pay its payment order under s. 410.402 (3) because the funds transfer has not been completed.

410.405 History History: 1991 a. 304.



410.406 Payment by originator to beneficiary; discharge of underlying obligation.

410.406  Payment by originator to beneficiary; discharge of underlying obligation.

410.406(1) (1) Subject to ss. 410.211 (5) and 410.405 (4) and (5), the originator of a funds transfer pays the beneficiary of the originator's payment order at the time a payment order for the benefit of the beneficiary is accepted by the beneficiary's bank in the funds transfer and in an amount equal to the amount of the order accepted by the beneficiary's bank, but not more than the amount of the originator's order.

410.406(2) (2)

410.406(2)(a)(a) If payment under sub. (1) is made to satisfy an obligation, the obligation is discharged to the same extent discharge would result from payment to the beneficiary of the same amount in money, unless all of the following apply:

410.406(2)(a)1. 1. The payment under sub. (1) was made by a means prohibited by the contract of the beneficiary with respect to the obligation.

410.406(2)(a)2. 2. The beneficiary, within a reasonable time after receiving notice of receipt of the order by the beneficiary's bank, notified the originator of the beneficiary's refusal of the payment.

410.406(2)(a)3. 3. Funds with respect to the order were not withdrawn by the beneficiary or applied to a debt of the beneficiary.

410.406(2)(a)4. 4. The beneficiary would suffer a loss that could reasonably have been avoided if payment had been made by a means complying with the contract.

410.406(2)(b) (b) If payment by the originator does not result in discharge under this section, the originator is subrogated to the rights of the beneficiary to receive payment from the beneficiary's bank under s. 410.404 (1).

410.406(3) (3) For the purpose of determining whether discharge of an obligation occurs under sub. (2) (a), if the beneficiary's bank accepts a payment order in an amount equal to the amount of the originator's payment order less charges of one or more receiving banks in the funds transfer, payment to the beneficiary is considered to be in the amount of the originator's order unless upon demand by the beneficiary the originator does not pay the beneficiary the amount of the deducted charges.

410.406(4) (4) Rights of the originator or of the beneficiary of a funds transfer under this section may be varied only by agreement of the originator and the beneficiary.

410.406 History History: 1991 a. 304.



410.501 Variation by agreement and effect of funds-transfer system rule.

410.501  Variation by agreement and effect of funds-transfer system rule.

410.501(1) (1) Except as otherwise provided in this chapter, the rights and obligations of a party to a funds transfer may be varied by agreement of the affected party.

410.501(2) (2)

410.501(2)(a)(a) "Funds-transfer system rule" means a rule of an association of banks governing transmission of payment orders by means of a funds-transfer system of the association or rights and obligations with respect to those orders, or to the extent the rule applies, governing rights and obligations between banks that are parties to a funds transfer in which a federal reserve bank, acting as an intermediary bank, sends a payment order to the beneficiary's bank.

410.501(2)(b) (b) Except as otherwise provided in this chapter, a funds-transfer system rule governing rights and obligations between participating banks using the system may be effective even if the rule conflicts with this chapter and indirectly affects another party to the funds transfer who does not consent to the rule. A funds-transfer system rule may also govern rights and obligations of parties other than participating banks using the system to the extent stated in ss. 410.404 (3), 410.405 (4) and 410.507 (3).

410.501 History History: 1991 a. 304.



410.502 Creditor process served on receiving bank; setoff by beneficiary's bank.

410.502  Creditor process served on receiving bank; setoff by beneficiary's bank.

410.502(1) (1) In this section, "creditor process" means levy, attachment, garnishment, notice of lien, sequestration, or similar process issued by or on behalf of a creditor or other claimant with respect to an account.

410.502(2) (2) This subsection applies to creditor process with respect to an authorized account of the sender of a payment order if the creditor process is served on the receiving bank. For the purpose of determining rights with respect to the creditor process, if the receiving bank accepts the payment order, the balance in the authorized account is considered to be reduced by the amount of the payment order to the extent the bank did not otherwise receive payment of the order, unless the creditor process is served at a time and in a manner affording the bank a reasonable opportunity to act on it before the bank accepts the payment order.

410.502(3) (3) If a beneficiary's bank has received a payment order for payment to the beneficiary's account in the bank, the following rules apply:

410.502(3)(a) (a) The bank may credit the beneficiary's account. The amount credited may be set off against an obligation owed by the beneficiary to the bank or may be applied to satisfy creditor process served on the bank with respect to the account.

410.502(3)(b) (b) The bank may credit the beneficiary's account and allow withdrawal of the amount credited unless creditor process with respect to the account is served at a time and in a manner affording the bank a reasonable opportunity to act to prevent withdrawal.

410.502(3)(c) (c) If creditor process with respect to the beneficiary's account has been served and the bank has had a reasonable opportunity to act on it, the bank may not reject the payment order except for a reason unrelated to the service of process.

410.502(4) (4) Creditor process with respect to a payment by the originator to the beneficiary pursuant to a funds transfer may be served only on the beneficiary's bank with respect to the debt owed by that bank to the beneficiary. Any other bank served with the creditor process is not obliged to act with respect to the process.

410.502 History History: 1991 a. 304.



410.503 Injunction or restraining order with respect to funds transfer.

410.503  Injunction or restraining order with respect to funds transfer. For proper cause and in compliance with applicable law, a court may restrain a person from issuing a payment order to initiate a funds transfer, an originator's bank from executing the payment order of the originator, or the beneficiary's bank from releasing funds to the beneficiary or the beneficiary from withdrawing the funds. A court may not otherwise restrain a person from issuing a payment order, paying or receiving payment of a payment order, or otherwise acting with respect to a funds transfer.

410.503 History History: 1991 a. 304.



410.504 Order in which items and payment orders may be charged to account; order of withdrawals from account.

410.504  Order in which items and payment orders may be charged to account; order of withdrawals from account.

410.504(1)(1) If a receiving bank has received more than one payment order of the sender or one or more payment orders and other items that are payable from the sender's account, the bank may charge the sender's account with respect to the various orders and items in any sequence.

410.504(2) (2) In determining whether a credit to an account has been withdrawn by the holder of the account or applied to a debt of the holder of the account, credits first made to the account are first withdrawn or applied.

410.504 History History: 1991 a. 304.



410.505 Preclusion of objection to debit of customer's account.

410.505  Preclusion of objection to debit of customer's account. If a receiving bank has received payment from its customer with respect to a payment order issued in the name of the customer as sender and accepted by the bank, and the customer received notification reasonably identifying the order, the customer is precluded from asserting that the bank is not entitled to retain the payment unless the customer notifies the bank of the customer's objection to the payment within one year after the notification was received by the customer.

410.505 History History: 1991 a. 304.



410.506 Rate of interest.

410.506  Rate of interest.

410.506(1)(1) If, under this chapter, a receiving bank is obliged to pay interest with respect to a payment order issued to the bank, the amount payable may be determined by agreement of the sender and receiving bank, or may be determined by a funds-transfer system rule if the payment order is transmitted through a funds-transfer system.

410.506(2) (2) If the amount of interest is not determined by an agreement or rule as stated in sub. (1), the amount is calculated by multiplying the applicable federal funds rate by the amount on which interest is payable, and then multiplying the product by the number of days for which interest is payable. The applicable federal funds rate is the average of the federal funds rates published by the federal reserve bank of New York for each of the days for which interest is payable divided by 360. The federal funds rate for any day on which a published rate is not available is the same as the published rate for the next preceding day for which there is a published rate. If a receiving bank that accepted a payment order is required to refund payment to the sender of the order because the funds transfer was not completed, but the failure to complete was not due to any fault by the bank, the interest payable is reduced by a percentage equal to the reserve requirement on deposits of the receiving bank.

410.506 History History: 1991 a. 304.



410.507 Choice of law.

410.507  Choice of law.

410.507(1)(1) The following rules apply unless the affected parties otherwise agree or sub. (3) applies:

410.507(1)(a) (a) The rights and obligations between the sender of a payment order and the receiving bank are governed by the law of the jurisdiction in which the receiving bank is located.

410.507(1)(b) (b) The rights and obligations between the beneficiary's bank and the beneficiary are governed by the law of the jurisdiction in which the beneficiary's bank is located.

410.507(1)(c) (c) The issue of when payment is made pursuant to a funds transfer by the originator to the beneficiary is governed by the law of the jurisdiction in which the beneficiary's bank is located.

410.507(2) (2) If the parties described in each paragraph of sub. (1) have made an agreement selecting the law of a particular jurisdiction to govern rights and obligations between each other, the law of that jurisdiction governs those rights and obligations, whether or not the payment order or the funds transfer bears a reasonable relation to that jurisdiction.

410.507(3) (3)

410.507(3)(a)(a) A funds-transfer system rule may select the law of a particular jurisdiction to govern any of the following:

410.507(3)(a)1. 1. Rights and obligations between participating banks with respect to payment orders transmitted or processed through the system.

410.507(3)(a)2. 2. Rights and obligations of some or all parties to a funds transfer any part of which is carried out by means of the system.

410.507(3)(b) (b) A choice of law made pursuant to par. (a) 1. is binding on participating banks. A choice of law made pursuant to par. (a) 2. is binding on the originator, other sender, or a receiving bank having notice that the funds-transfer system might be used in the funds transfer and of the choice of law by the system when the originator, other sender, or receiving bank issued or accepted a payment order. The beneficiary of a funds transfer is bound by the choice of law if, when the funds transfer is initiated, the beneficiary has notice that the funds-transfer system might be used in the funds transfer and of the choice of law by the system. The law of a jurisdiction selected pursuant to this subsection may govern, whether or not that law bears a reasonable relation to the matter in issue.

410.507(4) (4) In the event of inconsistency between an agreement under sub. (2) and a choice-of-law rule under sub. (3), the agreement under sub. (2) prevails.

410.507(5) (5) If a funds transfer is made by use of more than one funds-transfer system and there is inconsistency between choice-of-law rules of the systems, the matter in issue is governed by the law of the selected jurisdiction that has the most significant relationship to the matter in issue.

410.507 History History: 1991 a. 304.






411. Uniform commercial code — leases.

411.101 Short title.

411.101  Short title. This chapter may be cited as the uniform commercial code — leases.

411.101 History History: 1991 a. 148.



411.102 Scope.

411.102  Scope. This chapter applies to any transaction, regardless of form, that creates a lease.

411.102 History History: 1991 a. 148.

411.102 Annotation UCC Now Governs Personal Property Leases. Storm. Wis. Law. Oct. 1992.



411.103 Definitions and index of definitions.

411.103  Definitions and index of definitions.

411.103(1) (1) In this chapter, unless the context requires otherwise:

411.103(1)(a) (a) "Buyer in ordinary course of business" means a person who, in good faith and without knowledge that the sale to him or her is in violation of the ownership rights or security interest or leasehold interest of a 3rd party in the goods, buys in ordinary course from a person in the business of selling goods of that kind but does not include a pawnbroker. "Buying" may be for cash or by exchange of other property or on secured or unsecured credit and includes acquiring goods or documents of title under a preexisting contract for sale but does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

411.103(1)(b) (b) "Cancellation" occurs when either party puts an end to the lease contract for default by the other party.

411.103(1)(c) (c) "Commercial unit" means such a unit of goods as by commercial usage is a single whole for purposes of lease and division of which materially impairs its character or value on the market or in use. A commercial unit may be a single article, such as a machine, or a set of articles, such as a suite of furniture or a line of machinery, or a quantity, such as a gross or carload, or any other unit treated in use or in the relevant market as a single whole.

411.103(1)(d) (d) "Conforming goods" or "performance under a lease contract" means goods or performance that is in accordance with the obligations under the lease contract.

411.103(1)(e) (e) "Consumer lease" means a lease that a lessor regularly engaged in the business of leasing or selling makes to a lessee who is an individual and who takes under the lease primarily for a personal, family, or household purpose, if the total payments to be made under the lease contract, excluding payments for options to renew or buy, do not exceed $25,000.

411.103(1)(f) (f) "Fault" means wrongful act, omission, breach or default.

411.103(1)(g) (g) "Finance lease" means a lease with respect to which all of the following occur:

411.103(1)(g)1. 1. The lessor does not select, manufacture or supply the goods.

411.103(1)(g)2. 2. The lessor acquires the goods or the right to possession and use of the goods in connection with the lease.

411.103(1)(g)3. 3. One of the following occurs:

411.103(1)(g)3.a. a. The lessee receives a copy of the contract by which the lessor acquired the goods or the right to possession and use of the goods before signing the lease contract.

411.103(1)(g)3.b. b. The lessee's approval of the contract by which the lessor acquired the goods or the right to possession and use of the goods is a condition to effectiveness of the lease contract.

411.103(1)(g)3.c. c. The lessee, before signing the lease contract, receives an accurate and complete statement designating the promises and warranties, and any disclaimers of warranties, limitations or modifications of remedies, or liquidated damages, including those of a 3rd party, such as the manufacturer of the goods, provided to the lessor by the person supplying the goods in connection with or as part of the contract by which the lessor acquired the goods or the right to possession and use of the goods.

411.103(1)(g)3.d. d. If the lease is not a consumer lease, the lessor, before the lessee signs the lease contract, informs the lessee in writing of the identity of the person supplying the goods to the lessor unless the lessee has selected that person and directed the lessor to acquire the goods or the right to possession and use of the goods from that person, that the lessee is entitled under this chapter to the promises and warranties, including those of a 3rd party, provided to the lessor by the person supplying the goods in connection with or as part of the contract by which the lessor acquired the goods or the right to possession and use of the goods and that the lessee may communicate with the person supplying the goods to the lessor and receive an accurate and complete statement of those promises and warranties, including any disclaimers and limitations of them or of remedies.

411.103(1)(h) (h) "Goods" means all things that are movable at the time of identification to the lease contract, or are fixtures as defined in s. 411.309 (1) (d). "Goods" also includes the unborn young of animals. "Goods" does not include money, documents, instruments, accounts, chattel paper or general intangibles and does not include minerals or the like, including oil and gas, before extraction.

411.103(1)(i) (i) "Installment lease contract" means a lease contract that authorizes or requires the delivery of goods in separate lots to be separately accepted, even though the lease contract contains a clause stating "each delivery is a separate lease" or its equivalent.

411.103(1)(j) (j) "Lease" means a transfer of the right to possession and use of goods for a term in return for consideration, but a sale, including a sale on approval or a sale or return, or a retention or creation of a security interest is not a lease. Unless the context clearly indicates otherwise, "lease" includes a sublease.

411.103(1)(k) (k) "Lease agreement" means the bargain, with respect to the lease, of the lessor and the lessee in fact as found in their language or by implication from other circumstances including course of dealing or usage of trade or course of performance as provided in this chapter. Unless the context clearly indicates otherwise, "lease agreement" includes a sublease agreement.

411.103(1)(L) (L) "Lease contract" means the total legal obligation that results from the lease agreement as affected by this chapter and any other applicable rules of law. Unless the context clearly indicates otherwise, "lease contract" includes a sublease contract.

411.103(1)(m) (m) "Leasehold interest" means the interest of the lessor or the lessee under a lease contract.

411.103(1)(n) (n) "Lessee" means a person who acquires the right to possession and use of goods under a lease. Unless the context clearly indicates otherwise, "lessee" includes a sublessee.

411.103(1)(o) (o) "Lessee in ordinary course of business" means a person who in good faith and without knowledge that the lease to him or her is in violation of the ownership rights or security interest or leasehold interest of a 3rd party in the goods leases in ordinary course from a person in the business of selling or leasing goods of that kind but does not include a pawnbroker. "Leasing" may be for cash or by exchange of other property or on secured or unsecured credit and includes acquiring goods or documents of title under a preexisting lease contract but does not include a transfer in bulk or as security for or in total or partial satisfaction of a money debt.

411.103(1)(p) (p) "Lessor" means a person who transfers the right to possession and use of goods under a lease. Unless the context clearly indicates otherwise, "lessor" includes a sublessor.

411.103(1)(q) (q) "Lessor's residual interest" means the lessor's interest in the goods after expiration, termination or cancellation of the lease contract.

411.103(1)(r) (r) "Lien" means a charge against or interest in goods to secure payment of a debt or performance of an obligation. "Lien" does not include a security interest.

411.103(1)(s) (s) "Lot" means a parcel or a single article that is the subject matter of a separate lease or delivery, whether or not it is sufficient to perform the lease contract.

411.103(1)(t) (t) "Merchant lessee" means a lessee that is a merchant with respect to goods of the kind subject to the lease.

411.103(1)(u) (u) "Present value" means the amount, as of a date certain, of one or more sums payable in the future, discounted to the date certain. The discount is determined by the interest rate specified by the parties if the rate was not manifestly unreasonable when the transaction was entered into; otherwise, the discount is determined by a commercially reasonable rate that takes into account the facts and circumstances of each case when the transaction was entered into.

411.103(1)(v) (v) "Purchase" includes taking by sale, lease, mortgage, security interest, pledge, gift or any other voluntary transaction creating an interest in goods.

411.103(1)(w) (w) "Sublease" means a lease of goods the right to possession and use of which was acquired by the lessor as a lessee under an existing lease.

411.103(1)(x) (x) "Supplier" means a person from whom a lessor buys or leases goods to be leased under a finance lease.

411.103(1)(y) (y) "Supply contract" means a contract under which a lessor buys or leases goods to be leased.

411.103(1)(z) (z) "Termination" occurs when either party pursuant to a power created by agreement or law puts an end to the lease contract otherwise than for default.

411.103(2) (2) Other definitions applying to this chapter and the sections in which they appear are:

411.103(2)(a) (a) "Accessions" — s. 411.310 (1).

411.103(2)(b) (b) "Construction mortgage" — s. 411.309 (1) (a).

411.103(2)(c) (c) "Encumbrance" — s. 411.309 (1) (b).

411.103(2)(d) (d) "Fixture filing" — s. 411.309 (1) (c).

411.103(2)(e) (e) "Fixtures" — s. 411.309 (1) (d).

411.103(2)(f) (f) "Purchase money lease" — s. 411.309 (1) (e).

411.103(3) (3) The following definitions in other chapters apply to this chapter:

411.103(3)(a) (a) "Account" — s. 409.102 (1) (ag).

411.103(3)(b) (b) "Between merchants" — s. 402.104 (1).

411.103(3)(c) (c) "Buyer" — s. 402.103 (1) (a).

411.103(3)(d) (d) "Chattel paper" — s. 409.102 (1) (cm).

411.103(3)(e) (e) "Consumer goods" — s. 409.102 (1) (fm).

411.103(3)(f) (f) "Document" — s. 409.102 (1) (hg).

411.103(3)(g) (g) "Entrusting" — s. 402.403 (3).

411.103(3)(h) (h) "General intangible" — s. 409.102 (1) (kg).

411.103(3)(i) (i) "Good faith" — s. 402.103 (1) (b).

411.103(3)(j) (j) "Instrument" — s. 409.102 (1) (Lm).

411.103(3)(k) (k) "Merchant" — s. 402.104 (3).

411.103(3)(L) (L) "Mortgage" — s. 409.102 (1) (nm).

411.103(3)(m) (m) "Pursuant to commitment" — s. 409.102 (1) (qs).

411.103(3)(n) (n) "Receipt" — s. 402.103 (1) (c).

411.103(3)(o) (o) "Sale" — s. 402.106 (6).

411.103(3)(p) (p) "Sale on approval" — s. 402.326 (1) (a).

411.103(3)(q) (q) "Sale or return" — s. 402.326 (1) (b).

411.103(3)(r) (r) "Seller" — s. 402.103 (1) (d).

411.103(4) (4) In addition, ch. 401 contains general definitions and principles of construction and interpretation applicable throughout this chapter.

411.103 History History: 1991 a. 148; 2001 a. 10; 2009 a. 322.



411.104 Leases subject to other law.

411.104  Leases subject to other law.

411.104(1) (1) A lease, although subject to this chapter, is also subject to any applicable:

411.104(1)(a) (a) Certificate of title statute of this state, including ss. 30.531, 101.9203 and 342.05.

411.104(1)(b) (b) Certificate of title statute of another jurisdiction.

411.104(1)(c) (c) Consumer protection statute of this state or final consumer protection decision of a court of this state existing on July 1, 1992.

411.104(2) (2) In case of conflict between this chapter, other than ss. 411.105, 411.304 (3) and 411.305 (3), and a statute or decision referred to in sub. (1), the statute or decision referred to in sub. (1) controls.

411.104(3) (3) Failure to comply with an applicable law has only the effect specified therein.

411.104 History History: 1991 a. 148; 1999 a. 9.



411.105 Territorial application of chapter to goods covered by certificate of title.

411.105  Territorial application of chapter to goods covered by certificate of title. Subject to ss. 411.304 (3) and 411.305 (3), with respect to goods covered by a certificate of title issued under a statute of this state or of another jurisdiction, compliance and the effect of compliance or noncompliance with a certificate of title statute are governed by the law, including the conflict of laws rules, of the jurisdiction issuing the certificate until the earlier of the surrender of the certificate, or 4 months after the goods are removed from that jurisdiction and thereafter until a new certificate of title is issued by another jurisdiction.

411.105 History History: 1991 a. 148.



411.106 Limitation on power of parties to consumer lease to choose applicable law and judicial forum.

411.106  Limitation on power of parties to consumer lease to choose applicable law and judicial forum.

411.106(1) (1) If the law chosen by the parties to a consumer lease is that of a jurisdiction other than a jurisdiction in which the lessee resides when the lease agreement becomes enforceable or within 30 days thereafter or in which the goods are to be used, the choice is not enforceable.

411.106(2) (2) If the judicial forum chosen by the parties to a consumer lease is a forum that would not otherwise have jurisdiction over the lessee, the choice is not enforceable.

411.106 History History: 1991 a. 148.



411.107 Waiver or renunciation of claim or right after default.

411.107  Waiver or renunciation of claim or right after default. Any claim or right arising out of an alleged default or breach of warranty may be discharged in whole or in part without consideration by a written waiver or renunciation signed and delivered by the aggrieved party.

411.107 History History: 1991 a. 148.



411.108 Unconscionability.

411.108  Unconscionability.

411.108(1)(1) If the court as a matter of law finds a lease contract or any clause of a lease contract to have been unconscionable when it was made, the court may refuse to enforce the lease contract, or it may enforce the remainder of the lease contract without the unconscionable clause, or it may so limit the application of any unconscionable clause as to avoid any unconscionable result.

411.108(2) (2) With respect to a consumer lease, if the court as a matter of law finds that a lease contract or any clause of a lease contract has been induced by unconscionable conduct or that unconscionable conduct has occurred in the collection of a claim arising from a lease contract, the court may grant appropriate relief.

411.108(3) (3) Before making a finding of unconscionability under sub. (1) or (2), the court, on its own motion or that of a party, shall afford the parties a reasonable opportunity to present evidence as to the setting, purpose and effect of the lease contract or the clause of the lease contract, or of the conduct.

411.108(4) (4) In an action in which the lessee claims unconscionability with respect to a consumer lease, all of the following apply:

411.108(4)(a) (a) If the court finds unconscionability under sub. (1) or (2), the court shall award reasonable attorney fees to the lessee, notwithstanding s. 814.04 (1).

411.108(4)(b) (b) If the court does not find unconscionability and the lessee claiming unconscionability brought or maintained an action that he or she knew to be groundless, the court shall award reasonable attorney fees, notwithstanding s. 814.04 (1), to the party against whom the claim is made.

411.108(4)(c) (c) In determining attorney fees, the amount of the recovery on behalf of the claimant under subs. (1) and (2) is not controlling.

411.108 History History: 1991 a. 148.



411.109 Option to accelerate at will.

411.109  Option to accelerate at will.

411.109(1) (1) A term providing that one party or his or her successor in interest may accelerate payment or performance or require collateral or additional collateral "at will" or "when he or she considers himself or herself insecure" or in words of similar import means that he or she has power to do so only if he or she in good faith believes that the prospect of payment or performance is impaired.

411.109(2) (2) With respect to a consumer lease, the burden of establishing good faith under sub. (1) is on the party who exercised the power. With respect to a lease other than a consumer lease, the burden of establishing lack of good faith under sub. (1) is on the party against whom the power has been exercised.

411.109 History History: 1991 a. 148.



411.201 Statute of frauds.

411.201  Statute of frauds.

411.201(1)(1) A lease contract is not enforceable by way of action or defense unless any of the following occurs:

411.201(1)(a) (a) The total payments to be made under the lease contract, excluding payments for options to renew or buy, are less than $1,000.

411.201(1)(b) (b) There is a writing, signed by the party against whom enforcement is sought or by that party's authorized agent, sufficient to indicate that a lease contract has been made between the parties and to describe the goods leased and the lease term.

411.201(2) (2) Any description of leased goods or of the lease term is sufficient and satisfies sub. (1) (b), whether or not it is specific, if it reasonably identifies what is described.

411.201(3) (3) A writing is not insufficient because it omits or incorrectly states a term agreed upon, but the lease contract is not enforceable under sub. (1) (b) beyond the lease term and the quantity of goods shown in the writing.

411.201(4) (4) A lease contract that does not satisfy the requirements of sub. (1), but that is valid in other respects, is enforceable if any of the following occurs:

411.201(4)(a) (a) The goods are to be specially manufactured or obtained for the lessee and are not suitable for lease or sale to others in the ordinary course of the lessor's business, and the lessor, before notice of repudiation is received and under circumstances that reasonably indicate that the goods are for the lessee, has made either a substantial beginning of their manufacture or commitments for their procurement.

411.201(4)(b) (b) The party against whom enforcement is sought admits in that party's pleading, testimony or otherwise in court that a lease contract was made, except that the lease contract is not enforceable under this paragraph beyond the quantity of goods admitted.

411.201(4)(c) (c) Goods have been received and accepted by the lessee, except that the lease contract is not enforceable under this paragraph beyond the quantity of goods received and accepted.

411.201(5) (5) The lease term under a lease contract referred to in sub. (4) is one of the following:

411.201(5)(a) (a) If there is a writing signed by the party against whom enforcement is sought or by that party's authorized agent specifying the lease term, the term so specified.

411.201(5)(b) (b) If par. (a) does not apply and the party against whom enforcement is sought admits in that party's pleading, testimony, or otherwise in court a lease term, the term so admitted.

411.201(5)(c) (c) If par. (a) or (b) does not apply, a reasonable lease term.

411.201 History History: 1991 a. 148.



411.202 Final written expression: parol or extrinsic evidence.

411.202  Final written expression: parol or extrinsic evidence. Terms with respect to which the confirmatory memoranda of the parties agree or that are otherwise set forth in a writing intended by the parties as a final expression of their agreement with respect to such terms as are included in the writing may not be contradicted by evidence of an earlier agreement or of a contemporaneous oral agreement but may be explained or supplemented by all of the following:

411.202(1) (1) Course of dealing or usage of trade or by course of performance.

411.202(2) (2) Evidence of consistent additional terms unless the court finds the writing to have been intended also as a complete and exclusive statement of the terms of the agreement.

411.202 History History: 1991 a. 148.



411.203 Seals inoperative.

411.203  Seals inoperative. The affixing of a seal to a writing evidencing a lease contract or an offer to enter into a lease contract does not make the writing a sealed instrument and the law with respect to sealed instruments does not apply to the lease contract or offer.

411.203 History History: 1991 a. 148.



411.204 Formation in general.

411.204  Formation in general.

411.204(1) (1) A lease contract may be made in any manner sufficient to show agreement, including conduct by both parties that recognizes the existence of a lease contract.

411.204(2) (2) An agreement sufficient to constitute a lease contract may be found although the moment of its making is undetermined.

411.204(3) (3) Although one or more terms are left open, a lease contract does not fail for indefiniteness if the parties intended to make a lease contract and there is a reasonably certain basis for giving an appropriate remedy.

411.204 History History: 1991 a. 148.



411.205 Firm offers.

411.205  Firm offers. An offer by a merchant to lease goods to or from another person in a signed writing that by its terms gives assurance that it will be held open is not revocable, for lack of consideration, during the time stated or, if no time is stated, for a reasonable time, but in no event may the period of irrevocability exceed 3 months. A term of assurance on a form supplied by the offeree shall be signed separately by the offeror.

411.205 History History: 1991 a. 148.



411.206 Offer and acceptance in formation of lease contract.

411.206  Offer and acceptance in formation of lease contract.

411.206(1)(1) Unless otherwise unambiguously indicated by the language or circumstances, an offer to make a lease contract must be construed as inviting acceptance in any manner and by any medium reasonable in the circumstances.

411.206(2) (2) If the beginning of a requested performance is a reasonable mode of acceptance, an offeror who is not notified of acceptance within a reasonable time may treat the offer as having lapsed before acceptance.

411.206 History History: 1991 a. 148.



411.207 Course of performance or practical construction.

411.207  Course of performance or practical construction.

411.207(1)(1) If a lease contract involves repeated occasions for performance by either party with knowledge of the nature of the performance and opportunity for objection to it by the other, any course of performance accepted or acquiesced in without objection is relevant to determine the meaning of the lease agreement.

411.207(2) (2) The express terms of a lease agreement and any course of performance, as well as any course of dealing and usage of trade, shall be construed whenever reasonable as consistent with each other; but if that construction is unreasonable, express terms control course of performance, course of performance controls both course of dealing and usage of trade, and course of dealing controls usage of trade.

411.207(3) (3) Subject to the provisions of s. 411.208 on modification and waiver, course of performance is relevant to show a waiver or modification of any term that is inconsistent with the course of performance.

411.207 History History: 1991 a. 148.



411.208 Modification, rescission and waiver.

411.208  Modification, rescission and waiver.

411.208(1) (1) An agreement modifying a lease contract needs no consideration to be binding.

411.208(2) (2) A signed lease agreement that excludes modification or rescission except by a signed writing may not be otherwise modified or rescinded, but, except as between merchants, such a requirement on a form supplied by a merchant must be signed separately by the other party.

411.208(3) (3) Although an attempt at modification or rescission does not satisfy the requirements of sub. (2), it may operate as a waiver.

411.208(4) (4) A party who has made a waiver affecting an executory portion of a lease contract may retract the waiver by reasonable notification received by the other party that strict performance shall be required of any term waived, unless the retraction would be unjust in view of a material change of position in reliance on the waiver.

411.208 History History: 1991 a. 148.



411.209 Lessee under finance lease as beneficiary of supply contract.

411.209  Lessee under finance lease as beneficiary of supply contract.

411.209(1)(1) The benefit of a supplier's promises to the lessor under the supply contract and of all warranties, whether express or implied, including those of a 3rd party provided in connection with or as part of the supply contract, extends to the lessee to the extent of the lessee's leasehold interest under a finance lease related to the supply contract, but is subject to the terms of the warranty and of the supply contract and all defenses or claims arising therefrom.

411.209(2) (2) The extension of the benefit of a supplier's promises and of warranties to the lessee does not modify the rights and obligations of the parties to the supply contract, whether arising therefrom or otherwise, or impose any duty or liability under the supply contract on the lessee.

411.209(3) (3) A modification or rescission of the supply contract by the supplier and the lessor is effective between the supplier and the lessee unless, before the modification or rescission, the supplier receives notice that the lessee has entered into a finance lease related to the supply contract. If the modification or rescission is effective between the supplier and the lessee, the lessor is considered to have assumed, in addition to the obligations of the lessor to the lessee under the lease contract, promises of the supplier to the lessor and warranties that were so modified or rescinded as they existed and were available to the lessee before modification or rescission.

411.209(4) (4) In addition to the extension of the benefit of the supplier's promises and of warranties to the lessee under sub. (1), the lessee retains all rights that the lessee may have against the supplier which arise from an agreement between the lessee and the supplier or under other law.

411.209 History History: 1991 a. 148.



411.210 Express warranties.

411.210  Express warranties.

411.210(1)(1) Express warranties by the lessor are created as follows:

411.210(1)(a) (a) Any affirmation of fact or promise made by the lessor to the lessee that relates to the goods and becomes part of the basis of the bargain creates an express warranty that the goods will conform to the affirmation or promise.

411.210(1)(b) (b) Any description of the goods that is made part of the basis of the bargain creates an express warranty that the goods will conform to the description.

411.210(1)(c) (c) Any sample or model that is made part of the basis of the bargain creates an express warranty that the whole of the goods will conform to the sample or model.

411.210(2) (2) It is not necessary to the creation of an express warranty that the lessor use formal words, such as "warrant" or "guarantee", or that the lessor have a specific intention to make a warranty, but an affirmation merely of the value of the goods or a statement purporting to be merely the lessor's opinion or commendation of the goods does not create a warranty.

411.210 History History: 1991 a. 148.



411.211 Warranties against interference and against infringement; lessee's obligation against infringement.

411.211  Warranties against interference and against infringement; lessee's obligation against infringement.

411.211(1)(1) There is in a lease contract a warranty that for the lease term no person holds a claim to or interest in the goods that arose from an act or omission of the lessor, other than a claim by way of infringement or the like, that will interfere with the lessee's enjoyment of its leasehold interest.

411.211(2) (2) Except in a finance lease, there is in a lease contract by a lessor who is a merchant regularly dealing in goods of the kind a warranty that the goods are delivered free of the rightful claim of any person by way of infringement or the like.

411.211(3) (3) A lessee who furnishes specifications to a lessor or a supplier shall hold the lessor and the supplier harmless against any claim by way of infringement or the like that arises out of compliance with the specifications.

411.211 History History: 1991 a. 148.



411.212 Implied warranty of merchantability.

411.212  Implied warranty of merchantability.

411.212(1)(1) Except in a finance lease, a warranty that the goods will be merchantable is implied in a lease contract if the lessor is a merchant with respect to goods of that kind.

411.212(2) (2) To be merchantable, goods shall meet all of the following minimum standards:

411.212(2)(a) (a) Pass without objection in the trade under the description in the lease agreement.

411.212(2)(b) (b) If fungible goods, be of fair average quality within the description.

411.212(2)(c) (c) Be fit for the ordinary purposes for which goods of that type are used.

411.212(2)(d) (d) Run, within the variation permitted by the lease agreement, of even kind, quality and quantity within each unit and among all units involved.

411.212(2)(e) (e) Be adequately contained, packaged and labeled as the lease agreement requires.

411.212(2)(f) (f) Conform to any promises or affirmations of fact made on the container or label.

411.212(3) (3) Other implied warranties may arise from course of dealing or usage of trade.

411.212 History History: 1991 a. 148.



411.213 Implied warranty of fitness for particular purpose.

411.213  Implied warranty of fitness for particular purpose. Except in a finance lease, if the lessor when the lease contract is made has reason to know of any particular purpose for which the goods are required and that the lessee is relying on the lessor's skill or judgment to select or furnish suitable goods, there is in the lease contract an implied warranty that the goods will be fit for that purpose.

411.213 History History: 1991 a. 148.



411.214 Exclusion or modification of warranties.

411.214  Exclusion or modification of warranties.

411.214(1)(1) Words or conduct relevant to the creation of an express warranty and words or conduct tending to negate or limit a warranty shall be construed wherever reasonable as consistent with each other; but, subject to s. 411.202, negation or limitation is inoperative to the extent that the construction is unreasonable.

411.214(2) (2) Subject to sub. (3), to exclude or modify the implied warranty of merchantability or a part of it the language shall mention "merchantability", be by a writing and be conspicuous. Subject to sub. (3), to exclude or modify an implied warranty of fitness the exclusion shall be by a writing and be conspicuous. Language to exclude all implied warranties of fitness is sufficient if it is in writing, is conspicuous and states, for example, "There is no warranty that the goods will be fit for a particular purpose."

411.214(3) (3) Notwithstanding sub. (2), but subject to sub. (4), all of the following apply:

411.214(3)(a) (a) Unless the circumstances indicate otherwise, all implied warranties are excluded by expressions such as "as is", or "with all faults", or by other language that in common understanding calls the lessee's attention to the exclusion of warranties and makes plain that there is no implied warranty, if in writing and conspicuous.

411.214(3)(b) (b) If the lessee before entering into the lease contract examines the goods or the sample or model as fully as desired or refuses to examine the goods, there is no implied warranty with regard to defects that an examination ought in the circumstances to have revealed.

411.214(3)(c) (c) An implied warranty may also be excluded or modified by course of dealing, course of performance, or usage of trade.

411.214(4) (4) To exclude or modify a warranty against interference or against infringement or any part of that warranty, the language shall be specific, be by a writing, and be conspicuous, unless the circumstances, including course of performance, course of dealing, or usage of trade, give the lessee reason to know that the goods are being leased subject to a claim or interest of any person.

411.214 History History: 1991 a. 148.



411.215 Cumulation and conflict of warranties express or implied.

411.215  Cumulation and conflict of warranties express or implied. Warranties, whether express or implied, shall be construed as consistent with each other and as cumulative, but if that construction is unreasonable, the intention of the parties determines which warranty is dominant. In ascertaining that intention, all of the following apply:

411.215(1) (1) Exact or technical specifications displace an inconsistent sample or model or general language of description.

411.215(2) (2) A sample from an existing bulk displaces inconsistent general language of description.

411.215(3) (3) Express warranties displace inconsistent implied warranties other than an implied warranty of fitness for a particular purpose.

411.215 History History: 1991 a. 148.



411.216 Third-party beneficiaries of express and implied warranties.

411.216  Third-party beneficiaries of express and implied warranties. A warranty to or for the benefit of a lessee under this chapter, whether express or implied, extends to any natural person who is in the family or household of the lessee or who is a guest in the lessee's home if it is reasonable to expect that the person may use, consume or be affected by the goods and who is injured in person by breach of the warranty. This section does not displace principles of law and equity that extend a warranty to or for the benefit of a lessee to other persons. The operation of this section may not be excluded, modified or limited, but an exclusion, modification or limitation of the warranty, including any with respect to rights and remedies, effective against the lessee is also effective against a beneficiary designated under this section.

411.216 History History: 1991 a. 148.



411.217 Identification.

411.217  Identification. Identification of goods as goods to which a lease contract refers may be made at any time and in any manner explicitly agreed to by the parties. In the absence of explicit agreement, identification occurs when any of the following occurs:

411.217(1) (1) The lease contract is made if the lease contract is for a lease of goods that are existing and identified.

411.217(2) (2) The goods are shipped, marked, or otherwise designated by the lessor as goods to which the lease contract refers, if the lease contract is for a lease of goods that are not existing and identified.

411.217(3) (3) The young are conceived, if the lease contract is for a lease of unborn young of animals.

411.217 History History: 1991 a. 148.



411.218 Insurance and proceeds.

411.218  Insurance and proceeds.

411.218(1) (1) A lessee obtains an insurable interest when existing goods are identified to the lease contract even though the goods identified are nonconforming and the lessee has an option to reject them.

411.218(2) (2) If a lessee has an insurable interest only by reason of the lessor's identification of the goods, the lessor, until default or insolvency or notification to the lessee that identification is final, may substitute other goods for those identified.

411.218(3) (3) Notwithstanding a lessee's insurable interest under subs. (1) and (2), the lessor retains an insurable interest until an option to buy has been exercised by the lessee and risk of loss has passed to the lessee.

411.218(4) (4) Nothing in this section impairs an insurable interest recognized under any other statute or rule of law.

411.218(5) (5) The parties, by agreement, may determine that one or more parties have an obligation to obtain and, pay for insurance covering the goods and, by agreement, may determine the beneficiary of the proceeds of the insurance.

411.218 History History: 1991 a. 148.



411.219 Risk of loss.

411.219  Risk of loss.

411.219(1)(1) Except in the case of a finance lease, risk of loss is retained by the lessor and does not pass to the lessee. In the case of a finance lease, risk of loss passes to the lessee.

411.219(2) (2) Subject to s. 411.220, if risk of loss is to pass to the lessee and the time of passage is not stated, all of the following apply:

411.219(2)(a) (a) If the lease contract requires or authorizes the goods to be shipped by carrier and the lease contract does not require delivery at a particular destination, the risk of loss passes to the lessee when the goods are delivered to the carrier; but if the lease contract does require delivery at a particular destination and the goods are tendered while in the possession of the carrier, the risk of loss passes to the lessee when the goods are so tendered as to enable the lessee to take delivery.

411.219(2)(b) (b) If the goods are held by a bailee to be delivered without being moved, the risk of loss passes to the lessee on acknowledgment by the bailee of the lessee's right to possession of the goods.

411.219(2)(c) (c) In any case not within par. (a) or (b), the risk of loss passes to the lessee on the lessee's receipt of the goods if the lessor, or, in the case of a finance lease, the supplier, is a merchant; otherwise the risk passes to the lessee on tender of delivery.

411.219 History History: 1991 a. 148.



411.220 Effect of default on risk of loss.

411.220  Effect of default on risk of loss.

411.220(1) (1) If risk of loss is to pass to the lessee and the time of passage is not stated, all of the following apply:

411.220(1)(a) (a) If a tender or delivery of goods so fails to conform to the lease contract as to give a right of rejection, the risk of their loss remains with the lessor, or, in the case of a finance lease, the supplier, until cure or acceptance.

411.220(1)(b) (b) If the lessee rightfully revokes acceptance, the lessee, to the extent of any deficiency in his or her effective insurance coverage, may treat the risk of loss as having remained with the lessor from the beginning.

411.220(2) (2) Whether or not risk of loss is to pass to the lessee, if the lessee as to conforming goods already identified to a lease contract repudiates or is otherwise in default under the lease contract, the lessor, or, in the case of a finance lease, the supplier, to the extent of any deficiency in his or her effective insurance coverage may treat the risk of loss as resting on the lessee for a commercially reasonable time.

411.220 History History: 1991 a. 148.



411.221 Casualty to identified goods.

411.221  Casualty to identified goods. If a lease contract requires goods identified when the lease contract is made, and the goods suffer casualty without fault of the lessee, the lessor or the supplier before delivery, or the goods suffer casualty before risk of loss passes to the lessee under the lease agreement or s. 411.219, then all of the following apply:

411.221(1) (1) If the loss is total, the lease contract is avoided.

411.221(2) (2) If the loss is partial or the goods have so deteriorated as to no longer conform to the lease contract, the lessee may nevertheless demand inspection and at his or her option either treat the lease contract as avoided or, except in a finance lease that is not a consumer lease, accept the goods with due allowance from the rent payable for the balance of the lease term for the deterioration or the deficiency in quantity but without further right against the lessor.

411.221 History History: 1991 a. 148.



411.301 Enforceability of lease contract.

411.301  Enforceability of lease contract. Except as otherwise provided in this chapter, a lease contract is effective and enforceable according to its terms between the parties, against purchasers of the goods and against creditors of the parties.

411.301 History History: 1991 a. 148.



411.302 Title to and possession of goods.

411.302  Title to and possession of goods. Except as otherwise provided in this chapter, this chapter applies whether the lessor or a 3rd party has title to the goods, and whether the lessor, the lessee, or a 3rd party has possession of the goods, notwithstanding any statute or rule of law that possession or the absence of possession is fraudulent.

411.302 History History: 1991 a. 148.



411.303 Alienability of party's interest under lease contract or of lessor's residual interest in goods; delegation of performance; transfer of rights.

411.303  Alienability of party's interest under lease contract or of lessor's residual interest in goods; delegation of performance; transfer of rights.

411.303(1) (1) In this section, "creation of a security interest" includes the sale of a lease contract that is subject to ch. 409 under s. 409.109 (1) (c).

411.303(2) (2) Except as provided in sub. (3) and s. 409.407, a provision in a lease agreement that prohibits the voluntary or involuntary transfer, including a transfer by sale, sublease, creation or enforcement of a security interest, or attachment, levy, or other judicial process, of an interest of a party under the lease contract or of the lessor's residual interest in the goods, or that makes such a transfer an event of default, gives rise to the rights and remedies provided in sub. (4), but a transfer that is prohibited or is an event of default under the lease agreement is otherwise effective.

411.303(3) (3) A provision in a lease agreement that prohibits a transfer of a right to damages for default with respect to the whole lease contract or of a right to payment arising out of the transferor's due performance of the transferor's entire obligation, or that makes such a transfer an event of default, is not enforceable, and such a transfer is not a transfer that materially impairs the prospect of obtaining return performance by, materially changes the duty of, or materially increases the burden or risk imposed on, the other party to the lease contract within the purview of sub. (4).

411.303(4) (4) Subject to sub. (3) and s. 409.407:

411.303(4)(a) (a) If a transfer is made which is made an event of default under a lease agreement, the party to the lease contract not making the transfer, unless that party waives the default or otherwise agrees, has the rights and remedies under s. 411.501 (2).

411.303(4)(b) (b) If par. (a) is not applicable and if a transfer is made that is prohibited under a lease agreement or that materially impairs the prospect of obtaining return performance by, materially changes the duty of, or materially increases the burden or risk imposed on the other party to the lease contract, unless the party not making the transfer agrees at any time to the transfer in the lease contract or otherwise, then, except as limited by contract, all of the following apply:

411.303(4)(b)1. 1. The transferor is liable to the party not making the transfer for damages caused by the transfer to the extent that the damages could not reasonably be prevented by the party not making the transfer.

411.303(4)(b)2. 2. A court having jurisdiction may grant other appropriate relief, including cancellation of the lease contract or an injunction against the transfer.

411.303(5) (5) A transfer of "the lease" or of "all my rights under the lease", or a transfer in similar general terms is a transfer of rights and, unless the language or the circumstances, as in a transfer for security, indicate the contrary, the transfer is a delegation of duties by the transferor to the transferee. Acceptance by the transferee constitutes a promise by the transferee to perform those duties. The promise is enforceable by either the transferor or the other party to the lease contract.

411.303(6) (6) Unless otherwise agreed by the lessor and the lessee, a delegation of performance does not relieve the transferor as against the other party of any duty to perform or of any liability for default.

411.303(7) (7) In a consumer lease, to prohibit the transfer of an interest of a party under the lease contract or to make a transfer an event of default, the language must be specific, by a writing and conspicuous.

411.303 History History: 1991 a. 148; 2001 a. 10.



411.304 Subsequent lease of goods by lessor.

411.304  Subsequent lease of goods by lessor.

411.304(1) (1)

411.304(1)(a)(a) Subject to s. 411.303, a subsequent lessee from a lessor of goods under an existing lease contract obtains, to the extent of the leasehold interest transferred, the leasehold interest in the goods that the lessor had or had power to transfer, and except as provided in sub. (2) and s. 411.527 (4), takes subject to the existing lease contract.

411.304(1)(b) (b) A lessor with voidable title has power to transfer a good leasehold interest to a good faith subsequent lessee for value, but only to the extent set forth in par. (a).

411.304(1)(c) (c) If goods have been delivered under a transaction of purchase, the lessor has that power even if any of the following occurs:

411.304(1)(c)1. 1. The lessor's transferor was deceived as to the identity of the lessor.

411.304(1)(c)2. 2. The delivery was in exchange for a check that is later dishonored.

411.304(1)(c)3. 3. It was agreed that the transaction was to be a cash sale.

411.304(1)(c)4. 4. The delivery was procured through fraud and is punishable under s. 943.20 or 943.34.

411.304(2) (2) A subsequent lessee in ordinary course of business from a lessor who is a merchant dealing in goods of that kind to whom the goods were entrusted by the existing lessee of that lessor before the interest of the subsequent lessee became enforceable against that lessor obtains, to the extent of the leasehold interest transferred, all of that lessor's and the existing lessee's rights to the goods, and takes free of the existing lease contract.

411.304(3) (3) A subsequent lessee from the lessor of goods that are subject to an existing lease contract and that are covered by a certificate of title issued under a statute of this state or of another jurisdiction takes no greater rights than those provided by this section and by the certificate of title statute.

411.304 History History: 1991 a. 148.



411.305 Sale or sublease of goods by lessee.

411.305  Sale or sublease of goods by lessee.

411.305(1) (1)

411.305(1)(a) (a) Subject to s. 411.303, a buyer or sublessee from the lessee of goods under an existing lease contract obtains, to the extent of the interest transferred, the leasehold interest in the goods that the lessee had or had power to transfer, and, except as provided in sub. (2) and s. 411.511 (4), takes subject to the existing lease contract.

411.305(1)(b) (b) A lessee with a voidable leasehold interest has power to transfer a good leasehold interest to a good faith buyer for value or a good faith sublessee for value, but only to the extent set forth in par. (a).

411.305(1)(c) (c) When goods have been delivered under a transaction of lease the lessee has that power even if any of the following occurs:

411.305(1)(c)1. 1. The lessor was deceived as to the identity of the lessee.

411.305(1)(c)2. 2. The delivery was in exchange for a check that is later dishonored.

411.305(1)(c)3. 3. The delivery was procured through fraud and is punishable under s. 943.20 or 943.34.

411.305(2) (2) A buyer in ordinary course of business or a sublessee in ordinary course of business from a lessee who is a merchant dealing in goods of that kind to whom the goods were entrusted by the lessor obtains, to the extent of the interest transferred, all of the lessor's and lessee's rights to the goods, and takes free of the existing lease contract.

411.305(3) (3) A buyer or sublessee from the lessee of goods that are subject to an existing lease contract and that are covered by a certificate of title issued under a statute of this state or of another jurisdiction takes no greater rights than those provided by this section and by the certificate of title statute.

411.305 History History: 1991 a. 148.



411.306 Priority of certain liens arising by operation of law.

411.306  Priority of certain liens arising by operation of law. If a person in the ordinary course of his or her business furnishes services or materials with respect to goods subject to a lease contract, a lien upon those goods in the possession of that person given by statute or rule of law for those materials or services takes priority over any interest of the lessor or lessee under the lease contract or this chapter unless the lien is created by statute and the statute provides otherwise or unless the lien is created by rule of law and the rule of law provides otherwise.

411.306 History History: 1991 a. 148.



411.307 Priority of liens arising by attachment or levy on, security interests in, and other claims to goods.

411.307  Priority of liens arising by attachment or levy on, security interests in, and other claims to goods.

411.307(1)(1) Except as provided in s. 411.306, a creditor of a lessee takes subject to the lease contract.

411.307(2) (2) Except as provided in sub. (3) and ss. 411.306 and 411.308, a creditor of a lessor takes subject to the lease contract unless the creditor holds a lien that attached to the goods before the lease contract became enforceable.

411.307(3) (3) Except as otherwise provided in ss. 409.317, 409.321, and 409.323, a lessee takes a leasehold interest subject to a security interest held by a creditor of the lessor.

411.307 History History: 1991 a. 148; 2001 a. 10.



411.308 Special rights of creditors.

411.308  Special rights of creditors.

411.308(1) (1) A creditor of a lessor in possession of goods subject to a lease contract may treat the lease contract as void if as against the creditor retention of possession by the lessor is fraudulent under any statute or rule of law, but retention of possession in good faith and current course of trade by the lessor for a commercially reasonable time after the lease contract becomes enforceable is not fraudulent.

411.308(2) (2) Nothing in this chapter impairs the rights of a creditor of a lessor if all of the following occur:

411.308(2)(a) (a) The lease contract becomes enforceable, not in current course of trade but in satisfaction of or as security for a preexisting claim for money, security or the like.

411.308(2)(b) (b) The lease contract is made under circumstances that under any statute or rule of law apart from this chapter would constitute the transaction a fraudulent transfer or voidable preference.

411.308(3) (3) A creditor of a seller may treat a sale or an identification of goods to a contract for sale as void if as against the creditor retention of possession by the seller is fraudulent under any statute or rule of law, but retention of possession of the goods under a lease contract entered into by the seller as lessee and the buyer as lessor in connection with the sale or identification of the goods is not fraudulent if the buyer bought for value and in good faith.

411.308 History History: 1991 a. 148.



411.309 Lessor's and lessee's rights when goods become fixtures.

411.309  Lessor's and lessee's rights when goods become fixtures.

411.309(1)(1) In this section:

411.309(1)(a) (a) "Construction mortgage" means a mortgage that secures an obligation incurred for the construction of an improvement on land including the acquisition cost of the land, if the recorded writing so indicates.

411.309(1)(b) (b) "Encumbrance" includes real estate mortgages and other liens on real estate and all other rights in real estate that are not ownership interests.

411.309(1)(c) (c) "Fixture filing" means a filing, in the office where a record of a mortgage on real estate would be filed or recorded, of a financing statement covering goods that are or are to become fixtures and conforming to the requirements of s. 409.502 (1) and (2).

411.309(1)(d) (d) "Fixtures" means goods that become so related to particular real estate that an interest in them arises under real estate law.

411.309(1)(e) (e) "Purchase money lease" means a lease unless the lessee has possession or use of the goods or the right to possession or use of the goods before the lease agreement is enforceable.

411.309(2) (2) Under this chapter a lease may be of goods that are fixtures or may continue in goods that become fixtures, but no lease exists under this chapter of ordinary building materials incorporated into an improvement on land.

411.309(3) (3) This chapter does not prevent creation of a lease of fixtures under real estate law.

411.309(4) (4) The perfected interest of a lessor of fixtures has priority over a conflicting interest of an encumbrancer or owner of the real estate if any of the following occurs:

411.309(4)(a) (a) The lease is a purchase money lease, the conflicting interest of the encumbrancer or owner arises before the goods become fixtures, the interest of the lessor is perfected by a fixture filing before the goods become fixtures or within 10 days thereafter, and the lessee has an interest of record in the real estate or is in possession of the real estate.

411.309(4)(b) (b) The interest of the lessor is perfected by a fixture filing before the interest of the encumbrancer or owner is of record, the lessor's interest has priority over any conflicting interest of a predecessor in title of the encumbrancer or owner, and the lessee has an interest of record in the real estate or is in possession of the real estate.

411.309(5) (5) The interest of a lessor of fixtures, whether or not perfected, has priority over the conflicting interest of an encumbrancer or owner of the real estate if any of the following applies:

411.309(5)(a) (a) The fixtures are readily removable factory or office machines, readily removable equipment that is not primarily used or leased for use in the operation of the real estate, or readily removable replacements of domestic appliances that are goods subject to a consumer lease, and before the goods become fixtures the lease contract is enforceable.

411.309(5)(b) (b) The conflicting interest is a lien on the real estate obtained by legal or equitable proceedings after the lease contract is enforceable.

411.309(5)(c) (c) The encumbrancer or owner consents in writing to the lease or disclaims an interest in the goods as fixtures.

411.309(5)(d) (d) The lessee has a right to remove the goods as against the encumbrancer or owner. If the lessee's right to remove terminates, the priority of the interest of the lessor continues for a reasonable time.

411.309(6) (6) Notwithstanding sub. (4) (a) but otherwise subject to subs. (4) and (5), the interest of a lessor of fixtures, including the lessor's residual interest, is subordinate to the conflicting interest of an encumbrancer of the real estate under a construction mortgage recorded before the goods become fixtures if the goods become fixtures before the completion of the construction. To the extent given to refinance a construction mortgage, the conflicting interest of an encumbrancer of the real estate under a mortgage has this priority to the same extent as the encumbrancer of the real estate under the construction mortgage.

411.309(7) (7) In cases not within subs. (2) to (6), priority between the interest of a lessor of fixtures, including the lessor's residual interest, and the conflicting interest of an encumbrancer or owner of the real estate who is not the lessee is determined by the priority rules governing conflicting interests in real estate.

411.309(8) (8) If the interest of a lessor of fixtures, including the lessor's residual interest, has priority over all conflicting interests of all owners and encumbrancers of the real estate, the lessor or the lessee may on default, expiration, termination, or cancellation of the lease agreement, but subject to the lease agreement and this chapter, or, if necessary to enforce other rights and remedies of the lessor or lessee under this chapter, remove the goods from the real estate, free and clear of all conflicting interests of all owners and encumbrancers of the real estate. The lessor or lessee shall reimburse any encumbrancer or owner of the real estate who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury, but not for any diminution in value of the real estate caused by the absence of the goods removed or by any necessity of replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.

411.309(9) (9) Even though the lease agreement does not create a security interest, the interest of a lessor of fixtures, including the lessor's residual interest, is perfected by filing a financing statement as a fixture filing for leased goods that are or are to become fixtures under ch. 409.

411.309 History History: 1991 a. 148; 2001 a. 10.



411.310 Lessor's and lessee's rights when goods become accessions.

411.310  Lessor's and lessee's rights when goods become accessions.

411.310(1)(1) In this section, "accessions" means goods that are installed in or affixed to other goods.

411.310(2) (2) The interest of a lessor or a lessee under a lease contract entered into before the goods become accessions is superior to all interests in the whole except as provided in sub. (4).

411.310(3) (3) The interest of a lessor or a lessee under a lease contract entered into when or after the goods become accessions is superior to all subsequently acquired interests in the whole except as provided in sub. (4) but is subordinate to interests in the whole existing when the lease contract was made unless the holders of such interests in the whole consent in writing to the lease or disclaim in writing an interest in the goods as part of the whole.

411.310(4) (4) The interest of a lessor or a lessee under a lease contract described in sub. (2) or (3) is subordinate to the interest of any of the following:

411.310(4)(a) (a) A buyer in the ordinary course of business or a lessee in the ordinary course of business of any interest in the whole acquired after the goods become accessions.

411.310(4)(b) (b) A creditor with a security interest in the whole perfected before the lease contract is made to the extent that the creditor makes subsequent advances without knowledge of the lease contract.

411.310(5) (5) When under subs. (2) and (4) or under subs. (3) and (4) a lessor or a lessee of accessions holds an interest that is superior to all interests in the whole, the lessor or the lessee may on default, expiration, termination or cancellation of the lease contract by the other party but subject to the lease contract and this chapter, or if necessary to enforce his or her other rights and remedies under this chapter, remove the goods from the whole, free and clear of all interests in the whole, but he or she shall reimburse any holder of an interest in the whole who is not the lessee and who has not otherwise agreed for the cost of repair of any physical injury but not for any diminution in value of the whole caused by the absence of the goods removed or by any necessity for replacing them. A person entitled to reimbursement may refuse permission to remove until the party seeking removal gives adequate security for the performance of this obligation.

411.310 History History: 1991 a. 148.



411.311 Priority subject to subordination.

411.311  Priority subject to subordination. Nothing in this chapter prevents subordination by agreement by any person entitled to priority.

411.311 History History: 1991 a. 148.



411.401 Insecurity: adequate assurance of performance.

411.401  Insecurity: adequate assurance of performance.

411.401(1)(1) A lease contract imposes an obligation on each party that the other's expectation of receiving due performance shall not be impaired.

411.401(2) (2) If reasonable grounds for insecurity arise with respect to the performance of either party, the insecure party may demand in writing adequate assurance of due performance. Until the insecure party receives that assurance, if commercially reasonable the insecure party may suspend any performance for which he or she has not already received the agreed return.

411.401(3) (3) A repudiation of the lease contract occurs if assurance of due performance adequate under the circumstances of the particular case is not provided to the insecure party within a reasonable time, not to exceed 30 days after receipt of a demand by the other party.

411.401(4) (4) Between merchants, the reasonableness of grounds for insecurity and the adequacy of any assurance offered shall be determined according to commercial standards.

411.401(5) (5) Acceptance of a nonconforming delivery or payment does not prejudice the aggrieved party's right to demand adequate assurance of future performance.

411.401 History History: 1991 a. 148.



411.402 Anticipatory repudiation.

411.402  Anticipatory repudiation. If either party repudiates a lease contract with respect to a performance not yet due under the lease contract, the loss of which performance will substantially impair the value of the lease contract to the other, the aggrieved party may do any of the following:

411.402(1) (1) For a commercially reasonable time, await retraction of repudiation and performance by the repudiating party.

411.402(2) (2) Make demand under s. 411.401 and await assurance of future performance adequate under the circumstances of the particular case.

411.402(3) (3) Resort to any right or remedy upon default under the lease contract or this chapter, even though the aggrieved party has notified the repudiating party that the aggrieved party would await the repudiating party's performance and assurance and has urged retraction. In addition, whether or not the aggrieved party is pursuing one of the foregoing remedies, the aggrieved party may suspend performance or, if the aggrieved party is the lessor, proceed in accordance with s. 411.524.

411.402 History History: 1991 a. 148.



411.403 Retraction of anticipatory repudiation.

411.403  Retraction of anticipatory repudiation.

411.403(1)(1) Until the repudiating party's next performance is due, the repudiating party may retract the repudiation unless the aggrieved party has, since the repudiation, canceled the lease contract or materially changed the aggrieved party's position or otherwise indicated that the aggrieved party considers the repudiation final.

411.403(2) (2) Retraction may be by any method that clearly indicates to the aggrieved party that the repudiating party intends to perform under the lease contract and includes any assurance demanded under s. 411.401.

411.403(3) (3) Retraction reinstates a repudiating party's rights under a lease contract with due excuse and allowance to the aggrieved party for any delay occasioned by the repudiation.

411.403 History History: 1991 a. 148.



411.404 Substituted performance.

411.404  Substituted performance.

411.404(1) (1) If without fault of the lessee, the lessor and the supplier, the agreed berthing, loading or unloading facilities fail or the agreed type of carrier becomes unavailable or the agreed manner of delivery otherwise becomes commercially impracticable, but a commercially reasonable substitute is available, the substitute performance shall be tendered and accepted.

411.404(2) (2) If the agreed means or manner of payment fails because of domestic or foreign governmental regulation, all of the following apply:

411.404(2)(a) (a) The lessor may withhold or stop delivery or cause the supplier to withhold or stop delivery unless the lessee provides a means or manner of payment that is commercially a substantial equivalent.

411.404(2)(b) (b) If delivery has already been taken, payment by the means or in the manner provided by the regulation discharges the lessee's obligation unless the regulation is discriminatory, oppressive or predatory.

411.404 History History: 1991 a. 148.



411.405 Excused performance.

411.405  Excused performance. Subject to s. 411.404 on substituted performance, the following apply:

411.405(1) (1) Delay in delivery or nondelivery in whole or in part by a lessor or a supplier who complies with subs. (2) and (3) is not a default under the lease contract if performance as agreed has been made impracticable by the occurrence of a contingency the nonoccurrence of which was a basic assumption on which the lease contract was made or by compliance in good faith with any applicable foreign or domestic governmental regulation or order, whether or not the regulation or order later proves to be invalid.

411.405(2) (2) If the causes mentioned in sub. (1) affect only part of the lessor's or the supplier's capacity to perform, he or she shall allocate production and deliveries among his or her customers but at his or her option may include regular customers not then under contract for sale or lease as well as his or her own requirements for further manufacture. He or she may allocate in any manner that is fair and reasonable.

411.405(3) (3) The lessor seasonably shall notify the lessee and in the case of a finance lease the supplier seasonably shall notify the lessor and the lessee, if known, that there will be delay or nondelivery and, if allocation is required under sub. (2), of the estimated quota available for the lessee.

411.405 History History: 1991 a. 148.



411.406 Procedure on excused performance.

411.406  Procedure on excused performance.

411.406(1) (1) If the lessee receives notification of a material or indefinite delay or an allocation justified under s. 411.405, the lessee may by written notification to the lessor as to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired, do any of the following:

411.406(1)(a) (a) Terminate the lease contract.

411.406(1)(b) (b) Except in a finance lease that is not a consumer lease, modify the lease contract by accepting the available quota in substitution, with due allowance from the rent payable for the balance of the lease term for the deficiency but without further right against the lessor.

411.406(2) (2) If after receipt of a notification from the lessor under s. 411.405 the lessee fails to modify the lease agreement within a reasonable time not exceeding 30 days, the lease contract lapses with respect to any deliveries affected.

411.406 History History: 1991 a. 148.



411.407 Irrevocable promises: finance leases.

411.407  Irrevocable promises: finance leases.

411.407(1) (1) In the case of a finance lease that is not a consumer lease, the lessee's promises under the lease contract become irrevocable and independent upon the lessee's acceptance of the goods.

411.407(2) (2) A promise that becomes irrevocable and independent under sub. (1) is effective and enforceable between the parties, and by or against 3rd parties including assignees of the parties, and is not subject to cancellation, termination, modification, repudiation, excuse or substitution without the consent of the party to whom the promise runs.

411.407(3) (3) This section does not affect the validity under any other law of a covenant in a lease contract making the lessee's promises irrevocable and independent upon the lessee's acceptance of the goods.

411.407 History History: 1991 a. 148.

411.407 Annotation Brothers at Arms Length: UCC Article 2A, Captive Finance Companies and the Close-Connection Doctrine. Smith. 1999 WLR 1052.



411.501 Default: Procedure.

411.501  Default: Procedure.

411.501(1)(1) Whether the lessor or the lessee is in default under a lease contract is determined by the lease agreement and this chapter.

411.501(2) (2) If the lessor or the lessee is in default under the lease contract, the party seeking enforcement has rights and remedies as provided in this chapter and, except as limited by this chapter, as provided in the lease agreement.

411.501(3) (3) If the lessor or the lessee is in default under the lease contract, the party seeking enforcement may reduce the party's claim to judgment, or otherwise enforce the lease contract by self-help or any available judicial procedure or nonjudicial procedure, including administrative proceeding, arbitration or the like, in accordance with this chapter.

411.501(4) (4) Except as otherwise provided in s. 401.305 (1), this chapter or the lease agreement, the rights and remedies in subs. (2) and (3) are cumulative.

411.501(5) (5) If the lease agreement covers both real property and goods, the party seeking enforcement may proceed under this subchapter as to the goods, or under other applicable law as to both the real property and the goods in accordance with that party's rights and remedies in respect of the real property, in which case this subchapter does not apply.

411.501 History History: 1991 a. 148; 2009 a. 320.



411.502 Notice after default.

411.502  Notice after default. Except as otherwise provided in this chapter or the lease agreement, the lessor or lessee in default under the lease contract is not entitled to notice of default or notice of enforcement from the other party to the lease agreement.

411.502 History History: 1991 a. 148.



411.503 Modification or impairment of rights and remedies.

411.503  Modification or impairment of rights and remedies.

411.503(1)(1) Except as otherwise provided in this chapter, the lease agreement may include rights and remedies for default in addition to or in substitution for those provided in this chapter and may limit or alter the measure of damages recoverable under this chapter.

411.503(2) (2) Resort to a remedy provided under this chapter or in the lease agreement is optional unless the remedy is expressly agreed to be exclusive. If circumstances cause an exclusive or limited remedy to fail of its essential purpose, or if provision for an exclusive remedy is unconscionable, remedy may be had as provided in this chapter.

411.503(3) (3) Consequential damages may be liquidated under s. 411.504, or may otherwise be limited, altered or excluded unless the limitation, alteration or exclusion is unconscionable. Limitation, alteration or exclusion of consequential damages for injury to the person in the case of consumer goods is prima facie unconscionable but limitation, alteration or exclusion of damages where the loss is commercial is not prima facie unconscionable.

411.503(4) (4) Rights and remedies on default by the lessor or the lessee with respect to any obligation or promise that is collateral or ancillary to the lease contract are not impaired by this chapter.

411.503 History History: 1991 a. 148.



411.504 Liquidation of damages.

411.504  Liquidation of damages.

411.504(1) (1) Damages payable by either party for default, or for any other act or omission, including indemnity for loss or diminution of anticipated tax benefits or loss of or damage to the lessor's residual interest, may be liquidated in the lease agreement but only at an amount or by a formula that is reasonable in light of the then anticipated harm caused by the default or other act or omission.

411.504(2) (2) If the lease agreement provides for liquidation of damages, and the provision does not comply with sub. (1), or the provision is an exclusive or limited remedy that circumstances cause to fail of its essential purpose, remedy may be had as provided in this chapter.

411.504(3) (3) If the lessor justifiably withholds or stops delivery of goods because of the lessee's default or insolvency, the lessee is entitled to restitution of any amount by which the sum of his or her payments exceeds any of the following:

411.504(3)(a) (a) The amount to which the lessor is entitled by virtue of terms liquidating the lessor's damages in accordance with sub. (1).

411.504(3)(b) (b) In the absence of terms liquidating the lessor's damages in accordance with sub. (1), 20% of the then present value of the total rent that the lessee was obligated to pay for the balance of the lease term, or, in the case of a consumer lease, the lesser of that amount or $500.

411.504(4) (4) A lessee's right to restitution under sub. (3) is subject to offset to the extent that the lessor establishes all of the following:

411.504(4)(a) (a) A right to recover damages under provisions of this chapter other than sub. (1).

411.504(4)(b) (b) The amount or value of any benefits received by the lessee directly or indirectly by reason of the lease contract.

411.504 History History: 1991 a. 148.



411.505 Cancellation and termination and effect of cancellation, termination, rescission or fraud on rights and remedies.

411.505  Cancellation and termination and effect of cancellation, termination, rescission or fraud on rights and remedies.

411.505(1)(1) On cancellation of the lease contract, all obligations that are still executory on both sides are discharged, but any right based on earlier default or performance survives, and the canceling party also retains any remedy for default of the whole lease contract or any unperformed balance.

411.505(2) (2) On termination of the lease contract, all obligations that are still executory on both sides are discharged but any right based on earlier default or performance survives.

411.505(3) (3) Unless the contrary intention clearly appears, expressions of "cancellation", "rescission" or the like of the lease contract may not be construed as a renunciation or discharge of any claim in damages for an earlier default.

411.505(4) (4) Rights and remedies for material misrepresentation or fraud include all rights and remedies available under this chapter for default.

411.505(5) (5) Neither rescission nor a claim for rescission of the lease contract nor rejection or return of the goods may bar or be considered inconsistent with a claim for damages or other right or remedy.

411.505 History History: 1991 a. 148.



411.506 Statute of limitations.

411.506  Statute of limitations.

411.506(1) (1) An action for default under a lease contract, including breach of warranty or indemnity, shall be commenced within 4 years after the cause of action accrued. By the original lease contract the parties may reduce the period of limitation to not less than one year.

411.506(2) (2) A cause of action for default accrues when the act or omission on which the default or breach of warranty is based is or should have been discovered by the aggrieved party, or when the default occurs, whichever is later. A cause of action for indemnity accrues when the act or omission on which the claim for indemnity is based is or should have been discovered by the indemnified party, whichever is later.

411.506(3) (3) If an action commenced within the time limit under sub. (1) is so terminated as to leave available a remedy by another action for the same default or breach of warranty or indemnity, the other action may be commenced after the expiration of the time limit and within 6 months after the termination of the first action unless the termination resulted from voluntary discontinuance or from dismissal for failure or neglect to prosecute.

411.506(4) (4) This section does not alter the law on tolling of the statute of limitations nor does it apply to a cause of action that accrues before July 1, 1992.

411.506 History History: 1991 a. 148.



411.507 Proof of market rent: time and place.

411.507  Proof of market rent: time and place.

411.507(1) (1) Damages based on market rent are determined according to the rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the times specified in ss. 411.519 and 411.528.

411.507(2) (2) If evidence of rent for the use of the goods concerned for a lease term identical to the remaining lease term of the original lease agreement and prevailing at the times or places described in this chapter is not readily available, the rent prevailing within any reasonable time before or after the time described or at any other place or for a different lease term that in commercial judgment or under usage of trade would serve as a reasonable substitute for the one described may be used, making any proper allowance for the difference, including the cost of transporting the goods to or from the other place.

411.507(3) (3) Evidence of a relevant rent prevailing at a time or place or for a lease term other than the one described in this chapter offered by one party is not admissible unless he or she has given the other party notice that the court finds sufficient to prevent unfair surprise.

411.507(4) (4) If the prevailing rent or value of any goods regularly leased in any established market is in issue, reports in official publications or trade journals or in newspapers or periodicals of general circulation published as the reports of that market are admissible in evidence. The circumstances of the preparation of the report may be shown to affect its weight but not its admissibility.

411.507 History History: 1991 a. 148.



411.508 Lessee's remedies.

411.508  Lessee's remedies.

411.508(1)(1) If a lessor fails to deliver the goods in conformity to the lease contract or repudiates the lease contract, or a lessee rightfully rejects the goods or justifiably revokes acceptance of the goods, then with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired, the lessor is in default under the lease contract and the lessee may do any of the following:

411.508(1)(a) (a) Cancel the lease contract.

411.508(1)(b) (b) Recover so much of the rent and security as has been paid and is just under the circumstances.

411.508(1)(c) (c) Cover and recover damages as to all goods affected whether or not they have been identified to the lease contract, or recover damages for nondelivery.

411.508(1)(d) (d) Exercise any other rights or pursue any other remedies provided in the lease contract.

411.508(2) (2) If a lessor fails to deliver the goods in conformity to the lease contract or repudiates the lease contract, in addition to the remedies under sub. (1), the lessee may do any of the following:

411.508(2)(a) (a) If the goods have been identified, recover them.

411.508(2)(b) (b) In a proper case, obtain specific performance or replevy the goods.

411.508(3) (3) If a lessor is otherwise in default under a lease contract, the lessee may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease, and in s. 411.519 (3).

411.508(4) (4) If a lessor has breached a warranty, whether express or implied, the lessee may recover damages.

411.508(5) (5) On rightful rejection or justifiable revocation of acceptance, a lessee has a security interest in goods in the lessee's possession or control for any rent and security that has been paid and any expenses reasonably incurred in their inspection, receipt, transportation and care and custody and may hold those goods and dispose of them in good faith and in a commercially reasonable manner, subject to s. 411.527 (5).

411.508(6) (6) Subject to s. 411.407, a lessee, on notifying the lessor of the lessee's intention to do so, may deduct all or any part of the damages resulting from a default under the lease contract from any part of the rent still due under the same lease contract.

411.508 History History: 1991 a. 148.



411.509 Lessee's rights on improper delivery; rightful rejection.

411.509  Lessee's rights on improper delivery; rightful rejection.

411.509(1)(1) Subject to s. 411.510, if the goods or the tender or delivery fail in any respect to conform to the lease contract, the lessee may reject or accept the goods or accept any commercial unit or units and reject the rest of the goods.

411.509(2) (2) Rejection of goods is ineffective unless it is within a reasonable time after tender or delivery of the goods and the lessee seasonably notifies the lessor.

411.509 History History: 1991 a. 148.



411.510 Installment lease contracts: rejection and default.

411.510  Installment lease contracts: rejection and default.

411.510(1)(1) Under an installment lease contract a lessee may reject a delivery that is nonconforming if the nonconformity substantially impairs the value of that delivery and cannot be cured or the nonconformity is a defect in the required documents; but, if the nonconformity does not fall within sub. (2) and the lessor or the supplier gives adequate assurance of its cure, the lessee shall accept that delivery.

411.510(2) (2) Whenever nonconformity or default with respect to one or more deliveries substantially impairs the value of the installment lease contract as a whole there is a default with respect to the whole. But, the aggrieved party reinstates the installment lease contract as a whole if the aggrieved party accepts a nonconforming delivery without seasonably notifying of cancellation or brings an action with respect only to past deliveries or demands performance as to future deliveries.

411.510 History History: 1991 a. 148.



411.511 Merchant lessee's duties as to rightfully rejected goods.

411.511  Merchant lessee's duties as to rightfully rejected goods.

411.511(1)(1) Subject to any security interest of a lessee, if a lessor or a supplier has no agent or place of business at the market of rejection, a merchant lessee, after rejection of goods in his or her possession or control, shall follow any reasonable instructions received from the lessor or the supplier with respect to the goods. In the absence of those instructions, a merchant lessee shall make reasonable efforts to sell, lease or otherwise dispose of the goods for the lessor's account if they threaten to decline in value speedily. Instructions are not reasonable if on demand indemnity for expenses is not forthcoming.

411.511(2) (2) If a merchant lessee disposes of goods under sub. (1) or any other lessee disposes of goods under s. 411.512 (1) (b), he or she is entitled to reimbursement either from the lessor or the supplier or out of the proceeds for reasonable expenses of caring for and disposing of the goods and, if the expenses include no disposition commission, to a commission as is usual in the trade, or if there is none, to a reasonable sum not exceeding 10% of the gross proceeds.

411.511(3) (3) In complying with this section or s. 411.512, the lessee is held only to good faith. Good faith conduct under this subsection is neither acceptance or conversion nor the basis of an action for damages.

411.511(4) (4) A purchaser who purchases in good faith from a lessee under this section or s. 411.512 takes the goods free of any rights of the lessor and the supplier even though the lessee fails to comply with one or more of the requirements of this chapter.

411.511 History History: 1991 a. 148.



411.512 Lessee's duties as to rightfully rejected goods.

411.512  Lessee's duties as to rightfully rejected goods.

411.512(1)(1) Except as otherwise provided with respect to goods that threaten to decline in value speedily and subject to any security interest of a lessee, all of the following apply:

411.512(1)(a) (a) The lessee, after rejection of goods in the lessee's possession, shall hold them with reasonable care at the lessor's or the supplier's disposition for a reasonable time after the lessee's seasonable notification of rejection.

411.512(1)(b) (b) If the lessor or the supplier gives no instructions within a reasonable time after notification of rejection, the lessee may store the rejected goods for the lessor's or the supplier's account or ship them to the lessor or the supplier or dispose of them for the lessor's or the supplier's account with reimbursement as provided in s. 411.511 (2).

411.512(1)(c) (c) Except as provided in pars. (a) and (b), the lessee has no further obligations with regard to goods rightfully rejected.

411.512(2) (2) Action by the lessee under sub. (1) is not acceptance or conversion.

411.512 History History: 1991 a. 148.



411.513 Cure by lessor of improper tender or delivery; replacement.

411.513  Cure by lessor of improper tender or delivery; replacement.

411.513(1)(1) If any tender or delivery by the lessor or the supplier is rejected because the tender or delivery is nonconforming and the time for performance has not yet expired, the lessor or the supplier may seasonably notify the lessee of the lessor's or the supplier's intention to cure and may then make a conforming delivery within the time provided in the lease contract.

411.513(2) (2) If the lessee rejects a nonconforming tender that the lessor or the supplier had reasonable grounds to believe would be acceptable with or without money allowance, the lessor or the supplier may have a further reasonable time to substitute a conforming tender if he or she seasonably notifies the lessee.

411.513 History History: 1991 a. 148.



411.514 Waiver of lessee's objections.

411.514  Waiver of lessee's objections.

411.514(1) (1) In rejecting goods, a lessee's failure to state a particular defect that is ascertainable by reasonable inspection precludes the lessee from relying on the defect to justify rejection or to establish default if any of the following circumstances exists:

411.514(1)(a) (a) The lessor or the supplier could have cured the defect if the defect had been seasonably stated.

411.514(1)(b) (b) Between merchants, the lessor or the supplier, after rejection, made a request in writing for a full and final written statement of all defects on which the lessee proposes to rely.

411.514(2) (2) A lessee's failure to reserve rights when paying rent or other consideration against documents precludes recovery of the payment for defects apparent in the documents.

411.514 History History: 1991 a. 148; 2009 a. 322.



411.515 Acceptance of goods.

411.515  Acceptance of goods.

411.515(1)(1) Acceptance of goods occurs after the lessee has a reasonable opportunity to inspect the goods and any of the following occurs:

411.515(1)(a) (a) The lessee signifies or acts with respect to the goods in a manner that signifies to the lessor or the supplier that the goods are conforming or that the lessee will take or retain them in spite of their nonconformity.

411.515(1)(b) (b) The lessee fails to make an effective rejection of the goods.

411.515(2) (2) Acceptance of a part of any commercial unit is acceptance of that entire unit.

411.515 History History: 1991 a. 148.



411.516 Effect of acceptance of goods; notice of default; burden of establishing default after acceptance; notice of claim or litigation to person answerable over.

411.516  Effect of acceptance of goods; notice of default; burden of establishing default after acceptance; notice of claim or litigation to person answerable over.

411.516(1)(1) A lessee shall pay rent for any goods accepted in accordance with the lease contract, with due allowance for goods rightfully rejected or not delivered.

411.516(2) (2) A lessee's acceptance of goods precludes rejection of the goods accepted. In the case of a finance lease, if made with knowledge of a nonconformity, acceptance may not be revoked because of it. In any other case, if made with knowledge of a nonconformity, acceptance may not be revoked because of it unless the acceptance was on the reasonable assumption that the nonconformity would be seasonably cured. Acceptance does not of itself impair any other remedy provided by this chapter or the lease agreement for nonconformity.

411.516(3) (3) If a tender has been accepted all of the following apply:

411.516(3)(a) (a) Within a reasonable time after the lessee discovers or should have discovered any default, the lessee shall notify the lessor and the supplier, if any, or be barred from any remedy against the party not notified.

411.516(3)(b) (b) Except in the case of a consumer lease, within a reasonable time after the lessee receives notice of litigation for infringement or the like the lessee shall notify the lessor or be barred from any remedy over for liability established by the litigation.

411.516(3)(c) (c) The burden is on the lessee to establish any default.

411.516(4) (4) If a lessee is sued for breach of a warranty or other obligation for which a lessor or a supplier is answerable over, all of the following apply:

411.516(4)(a) (a) The lessee may give the lessor or the supplier, or both, written notice of the litigation. If the notice states that the person notified may come in and defend and that if the person notified does not do so that person will be bound in any action against that person by the lessee by any determination of fact common to the 2 litigations, then, unless the person notified after seasonable receipt of the notice does come in and defend, that person is so bound.

411.516(4)(b) (b) The lessor or the supplier may demand in writing that the lessee turn over control of the litigation including settlement if the claim is one for infringement or the like or else be barred from any remedy over. If the demand states that the lessor or the supplier agrees to bear all expense and to satisfy any adverse judgment, then, unless the lessee after seasonable receipt of the demand does turn over control, the lessee is so barred.

411.516(5) (5) Subsections (3) and (4) apply to any obligation of a lessee to hold the lessor or the supplier harmless against infringement or the like.

411.516 History History: 1991 a. 148.



411.517 Revocation of acceptance of goods.

411.517  Revocation of acceptance of goods.

411.517(1) (1) A lessee may revoke acceptance of a lot or commercial unit the nonconformity of which substantially impairs its value to the lessee if any of the following occurs:

411.517(1)(a) (a) Except in the case of a finance lease, the lessee accepted the lot or commercial unit on the reasonable assumption that its nonconformity would be cured and it has not been seasonably cured.

411.517(1)(b) (b) The lessee accepted the lot or commercial unit without discovery of the nonconformity if the lessee's acceptance was reasonably induced either by the lessor's assurances or, except in the case of a finance lease, by the difficulty of discovery before acceptance.

411.517(2) (2) Except in the case of a finance lease that is not a consumer lease, a lessee may revoke acceptance of a lot or commercial unit if the lessor defaults under the lease contract and the default substantially impairs the value of that lot or commercial unit to the lessee.

411.517(3) (3) If the lease agreement so provides, the lessee may revoke acceptance of a lot or commercial unit because of other defaults by the lessor.

411.517(4) (4) Revocation of acceptance shall occur within a reasonable time after the lessee discovers or should have discovered the ground for it and before any substantial change in the condition of the goods that is not caused by the nonconformity. Revocation is not effective until the lessee notifies the lessor.

411.517(5) (5) A lessee who revokes under this section has the same rights and duties with regard to the goods involved as if the lessee had rejected them.

411.517 History History: 1991 a. 148.



411.518 Cover; substitute goods.

411.518  Cover; substitute goods.

411.518(1) (1) After a default by a lessor under the lease contract of the type described in s. 411.508 (1), or, if agreed, after other default by the lessor, the lessee may cover by making any purchase or lease of or contract to purchase or lease goods in substitution for those due from the lessor.

411.518(2) (2) Except as otherwise provided with respect to damages liquidated in the lease agreement or otherwise determined pursuant to agreement of the parties, if a lessee's cover is by a lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessee may recover from the lessor as damages the present value, as of the date of the commencement of the term of the new lease agreement, of the rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement minus the present value as of the same date of the total rent for the then remaining lease term of the original lease agreement and any incidental or consequential damages, less expenses saved in consequence of the lessor's default.

411.518(3) (3) If a lessee's cover is by lease agreement that for any reason does not qualify under sub. (2), or is by purchase or otherwise, the lessee may recover from the lessor as if the lessee had elected not to cover and s. 411.519 governs.

411.518 History History: 1991 a. 148.



411.519 Lessee's damages for nondelivery, repudiation, default and breach of warranty in regard to accepted goods.

411.519  Lessee's damages for nondelivery, repudiation, default and breach of warranty in regard to accepted goods.

411.519(1)(1) Except as otherwise provided with respect to damages liquidated in the lease agreement or otherwise determined pursuant to agreement of the parties, if a lessee elects not to cover or a lessee elects to cover and the cover is by lease agreement that does not qualify under s. 411.518 (2), or is by purchase or otherwise, the measure of damages for nondelivery or repudiation by the lessor or for rejection or revocation of acceptance by the lessee is the present value, as of the date of the default, of the then market rent minus the present value as of the same date of the original rent, computed for the remaining lease term of the original lease agreement, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

411.519(2) (2) Market rent is determined as of the place for tender or, in cases of rejection after arrival or revocation of acceptance, as of the place of arrival.

411.519(3) (3) Except as otherwise agreed, if the lessee has accepted goods and given notification, the measure of damages for nonconforming tender or delivery or other default by a lessor is the loss resulting in the ordinary course of events from the lessor's default as determined in any manner that is reasonable together with incidental and consequential damages, less expenses saved in consequence of the lessor's default.

411.519(4) (4) Except as otherwise agreed, the measure of damages for breach of warranty is the present value at the time and place of acceptance of the difference between the value of the use of the goods accepted and the value if they had been as warranted for the lease term, unless special circumstances show proximate damages of a different amount, together with incidental and consequential damages, less expenses saved in consequence of the lessor's default or breach of warranty.

411.519 History History: 1991 a. 148.



411.520 Lessee's incidental and consequential damages.

411.520  Lessee's incidental and consequential damages.

411.520(1)(1) Incidental damages resulting from a lessor's default include expenses reasonably incurred in inspection, receipt, transportation and care and custody of goods rightfully rejected or goods the acceptance of which is justifiably revoked, any commercially reasonable charges, expenses or commissions in connection with effecting cover, and any other reasonable expense incident to the default.

411.520(2) (2) Consequential damages resulting from a lessor's default include all of the following:

411.520(2)(a) (a) Any loss resulting from general or particular requirements and needs of which the lessor at the time of contracting had reason to know and that could not reasonably be prevented by cover or otherwise.

411.520(2)(b) (b) Injury to person or property proximately resulting from any breach of warranty.

411.520 History History: 1991 a. 148.



411.521 Lessee's right to specific performance or replevin.

411.521  Lessee's right to specific performance or replevin.

411.521(1)(1) Specific performance may be decreed if the goods are unique or may be decreed in other proper circumstances.

411.521(2) (2) A decree for specific performance may include any terms and conditions as to payment of the rent, damages or other relief that the court considers just.

411.521(3) (3) A lessee has a right of replevin, claim and delivery, or the like for goods identified to the lease contract if after reasonable effort the lessee is unable to effect cover for those goods or the circumstances reasonably indicate that the effort will be unavailing.

411.521 History History: 1991 a. 148.



411.522 Lessee's right to goods on lessor's insolvency.

411.522  Lessee's right to goods on lessor's insolvency.

411.522(1)(1) Subject to sub. (2) and even though the goods have not been shipped, a lessee who has paid a part or all of the rent and security for goods identified to a lease contract on making and keeping good a tender of any unpaid portion of the rent and security due under the lease contract may recover the goods identified from the lessor if the lessor becomes insolvent within 10 days after receipt of the first installment of rent and security.

411.522(2) (2) A lessee acquires the right to recover goods identified to a lease contract only if they conform to the lease contract.

411.522 History History: 1991 a. 148.



411.523 Lessor's remedies.

411.523  Lessor's remedies.

411.523(1)(1) If a lessee wrongfully rejects or revokes acceptance of goods or fails to make a payment when due or repudiates with respect to a part or the whole, then, with respect to any goods involved, and with respect to all of the goods if under an installment lease contract the value of the whole lease contract is substantially impaired, the lessee is in default under the lease contract and the lessor may do any of the following:

411.523(1)(a) (a) Cancel the lease contract.

411.523(1)(b) (b) Proceed respecting goods not identified to the lease contract.

411.523(1)(c) (c) Withhold delivery of the goods and take possession of goods previously delivered.

411.523(1)(d) (d) Stop delivery of the goods by any bailee.

411.523(1)(e) (e) Dispose of the goods and recover damages, or retain the goods and recover damages, or in a proper case recover rent.

411.523(1)(f) (f) Exercise any other rights or pursue any other remedies provided in the lease contract.

411.523(2) (2) If a lessor does not fully exercise a right or obtain a remedy to which the lessor is entitled under sub. (1), the lessor may recover the loss resulting in the ordinary course of events from the lessee's default as determined in any reasonable manner, together with incidental damages, less expenses saved in consequence of the lessee's default.

411.523(3) (3) If a lessee is otherwise in default under a lease contract, the lessor may exercise the rights and pursue the remedies provided in the lease contract, which may include a right to cancel the lease. In addition, unless otherwise provided in the lease contract the lessor may do any of the following:

411.523(3)(a) (a) If the default substantially impairs the value of the lease contract to the lessor, exercise the rights and pursue the remedies provided in sub. (1) or (2).

411.523(3)(b) (b) If the default does not substantially impair the value of the lease contract to the lessor, recover as provided in sub. (2).

411.523 History History: 1991 a. 148.



411.524 Lessor's right to identify goods to lease contract.

411.524  Lessor's right to identify goods to lease contract.

411.524(1)(1) After default by the lessee under the lease contract of the type described in s. 411.523 (1) or (3) (a) or, if agreed, after other default by the lessee, the lessor may do any of the following:

411.524(1)(a) (a) Identify to the lease contract conforming goods not already identified if, when the lessor learned of the default, they were in the lessor's or the supplier's possession or control.

411.524(1)(b) (b) Dispose of goods that demonstrably have been intended for the particular lease contract even though those goods are unfinished.

411.524(2) (2) If the goods are unfinished, in the exercise of reasonable commercial judgment for the purposes of avoiding loss and of effective realization, an aggrieved lessor or the supplier may complete manufacture and wholly identify the goods to the lease contract, cease manufacture and lease, sell or otherwise dispose of the goods for scrap or salvage value or proceed in any other reasonable manner.

411.524 History History: 1991 a. 148.



411.525 Lessor's right to possession of goods.

411.525  Lessor's right to possession of goods.

411.525(1) (1) If a lessor discovers that the lessee is insolvent, the lessor may refuse to deliver the goods.

411.525(2) (2) After a default by the lessee under the lease contract of the type described in s. 411.523 (1) or (3) (a) or, if agreed, after other default by the lessee, the lessor has the right to take possession of the goods. If the lease contract so provides, the lessor may require the lessee to assemble the goods and make them available to the lessor at a place designated by the lessor that is reasonably convenient to both parties. Without removal, the lessor may render unusable any goods employed in trade or business, and may dispose of goods on the lessee's premises.

411.525(3) (3) The lessor may proceed under sub. (2) without judicial process if it can be done without breach of the peace or the lessor may proceed by action.

411.525 History History: 1991 a. 148.



411.526 Lessor's stoppage of delivery in transit or otherwise.

411.526  Lessor's stoppage of delivery in transit or otherwise.

411.526(1)(1) A lessor may stop delivery of goods in the possession of a carrier or other bailee if the lessor discovers that the lessee is insolvent and may stop delivery of carload, truckload, planeload or larger shipments of express or freight if the lessee repudiates or fails to make a payment due before delivery, whether for rent, security or otherwise under the lease contract, or for any other reason the lessor has a right to withhold or take possession of the goods.

411.526(2) (2) In pursuing its remedies under sub. (1), the lessor may stop delivery until any of the following occurs:

411.526(2)(a) (a) Receipt of the goods by the lessee.

411.526(2)(b) (b) Acknowledgment to the lessee by any bailee of the goods, except a carrier, that the bailee holds the goods for the lessee.

411.526(2)(c) (c) Acknowledgment to the lessee by a carrier via reshipment or as a warehouse that the carrier holds the goods for the lessee.

411.526(3) (3)

411.526(3)(a)(a) To stop delivery, a lessor shall so notify as to enable the bailee by reasonable diligence to prevent delivery of the goods.

411.526(3)(b) (b) After notification, the bailee shall hold and deliver the goods according to the directions of the lessor, but the lessor is liable to the bailee for any ensuing charges or damages.

411.526(3)(c) (c) A carrier who has issued a nonnegotiable bill of lading is not obliged to obey a notification to stop received from a person other than the consignor.

411.526 History History: 1991 a. 148; 2009 a. 322.



411.527 Lessor's rights to dispose of goods.

411.527  Lessor's rights to dispose of goods.

411.527(1) (1) After a default by a lessee under the lease contract of the type described in s. 411.523 (1) or (3) (a) or after the lessor refuses to deliver or takes possession of goods, or, if agreed, after other default by a lessee, the lessor may dispose of the goods concerned or the undelivered balance of the goods by lease, sale or otherwise.

411.527(2) (2) Except as otherwise provided with respect to damages liquidated in the lease agreement or otherwise determined pursuant to agreement of the parties, if the disposition is by lease agreement substantially similar to the original lease agreement and the new lease agreement is made in good faith and in a commercially reasonable manner, the lessor may recover from the lessee as damages accrued and unpaid rent as of the date of the commencement of the term of the new lease agreement, the present value, as of the same date, of the total rent for the then remaining lease term of the original lease agreement minus the present value, as of the same date, of rent under the new lease agreement applicable to that period of the new lease term which is comparable to the then remaining term of the original lease agreement, and any incidental damages allowed under s. 411.530, less expenses saved in consequence of the lessee's default.

411.527(3) (3) If the lessor's disposition is by lease agreement that does not qualify under sub. (2), or is by sale or otherwise, the lessor may recover from the lessee as if the lessor had elected not to dispose of the goods and s. 411.528 governs.

411.527(4) (4) A subsequent buyer or lessee who buys or leases from the lessor in good faith for value as a result of a disposition under this section takes the goods free of the original lease contract and of any rights of the original lessee even though the lessor fails to comply with one or more of the requirements of this chapter.

411.527(5) (5) The lessor is not accountable to the lessee for any profit made on any disposition. A lessee who rightfully rejects or justifiably revokes acceptance shall account to the lessor for any excess over the amount of the lessee's security interest.

411.527 History History: 1991 a. 148.



411.528 Lessor's damages for nonacceptance, failure to pay, repudiation or other default.

411.528  Lessor's damages for nonacceptance, failure to pay, repudiation or other default.

411.528(1) (1) Except as otherwise provided with respect to damages liquidated in the lease agreement or otherwise determined pursuant to agreement of the parties, if a lessor elects to retain the goods or a lessor elects to dispose of the goods and the disposition is by lease agreement that does not qualify under s. 411.527 (2), or is by sale or otherwise, the lessor may recover from the lessee all of the following as damages for a default of the type described in s. 411.523 (1) or (3) (a), or, if agreed, for other default of the lessee:

411.528(1)(a) (a) Accrued and unpaid rent as of the date of default if the lessee has never taken possession of the goods, or, if the lessee has taken possession of the goods, as of the date that the lessor repossesses the goods or an earlier date on which the lessee makes a tender of the goods to the lessor.

411.528(1)(b) (b) The present value as of the date determined under par. (a) of the total rent for the then remaining lease term of the original lease agreement minus the present value as of the same date of the market rent at the place where the goods are located computed for the same lease term.

411.528(1)(c) (c) Any incidental damages allowed under s. 411.530, less expenses saved in consequence of the lessee's default.

411.528(2) (2) If the measure of damages provided in sub. (1) is inadequate to put a lessor in as good a position as performance would have, the measure of damages is the present value of the profit, including reasonable overhead, that the lessor would have made from full performance by the lessee, together with any incidental damages allowed under s. 411.530, due allowance for costs reasonably incurred and due credit for payments or proceeds of disposition.

411.528 History History: 1991 a. 148.



411.529 Lessor's action for the rent.

411.529  Lessor's action for the rent.

411.529(1) (1) After default by the lessee under the lease contract of the type described in s. 411.523 (1) or (3) (a) or, if agreed, after other default by the lessee, if the lessor complies with sub. (2), all of the following apply:

411.529(1)(a) (a) For goods accepted by the lessee and not repossessed by or tendered to the lessor and for conforming goods lost or damaged within a commercially reasonable time after risk of loss passes to the lessee, the lessor may recover from the lessee as damages accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and any incidental damages allowed under s. 411.530, less expenses saved in consequence of the lessee's default.

411.529(1)(b) (b) For goods identified to the lease contract if the lessor is unable after reasonable effort to dispose of them at a reasonable price or the circumstances reasonably indicate that that effort will be unavailing, the lessor may recover from the lessee as damages accrued and unpaid rent as of the date of entry of judgment in favor of the lessor, the present value as of the same date of the rent for the then remaining lease term of the lease agreement, and any incidental damages allowed under s. 411.530, less expenses saved in consequence of the lessee's default.

411.529(2) (2) Except as provided in sub. (3), the lessor shall hold for the lessee for the remaining lease term of the lease agreement any goods that have been identified to the lease contract and are in the lessor's control.

411.529(3) (3) The lessor may dispose of the goods at any time before collection of the judgment for damages obtained under sub. (1). If the disposition is before the end of the remaining lease term of the lease agreement, the lessor's recovery against the lessee for damages is governed by s. 411.527 or 411.528, and the lessor will cause an appropriate credit to be provided against a judgment for damages to the extent that the amount of the judgment exceeds the recovery available under s. 411.527 or 411.528.

411.529(4) (4) Payment of the judgment for damages obtained under sub. (1) entitles the lessee to the use and possession of the goods not then disposed of for the remaining lease term of and in accordance with the lease agreement.

411.529(5) (5) After default by the lessee under the lease contract of the type described in s. 411.523 (1) or (3) (a) or, if agreed, after other default by the lessee, a lessor who is held not entitled to rent under this section shall nevertheless be awarded damages for nonacceptance under s. 411.527 or 411.528.

411.529 History History: 1991 a. 148.



411.530 Lessor's incidental damages.

411.530  Lessor's incidental damages. Incidental damages to an aggrieved lessor include any commercially reasonable charges, expenses or commissions incurred in stopping delivery, in the transportation, care and custody of goods after the lessee's default, in connection with return or disposition of the goods, or otherwise resulting from the default.

411.530 History History: 1991 a. 148.



411.531 Standing to sue 3rd parties for injury to goods.

411.531  Standing to sue 3rd parties for injury to goods.

411.531(1)(1) If a 3rd party so deals with goods that have been identified to a lease contract as to cause actionable injury to a party to the lease contract, all of the following apply:

411.531(1)(a) (a) The lessor has a right of action against the 3rd party.

411.531(1)(b) (b) The lessee also has a right of action against the 3rd party if any of the following occurs:

411.531(1)(b)1. 1. The lessee has a security interest in the goods.

411.531(1)(b)2. 2. The lessee has an insurable interest in the goods.

411.531(1)(b)3. 3. The lessee bears the risk of loss under the lease contract or has since the injury assumed that risk as against the lessor and the goods have been converted or destroyed.

411.531(2) (2) If at the time of the injury the party plaintiff did not bear the risk of loss as against the other party to the lease contract and there is no arrangement between them for disposition of the recovery, his or her suit or settlement, subject to his or her own interest, is as a fiduciary for the other party to the lease contract.

411.531(3) (3) Either party with the consent of the other may sue for the benefit of whom it may concern.

411.531 History History: 1991 a. 148.



411.532 Lessor's rights to residual interest.

411.532  Lessor's rights to residual interest. In addition to any other recovery permitted by this chapter or other law, the lessor may recover from the lessee an amount that will fully compensate the lessor for any loss of or damage to the lessor's residual interest in the goods caused by the default of the lessee.

411.532 History History: 1991 a. 148.



411.901 Applicability; written agreement to modify.

411.901  Applicability; written agreement to modify.

411.901(1)(1) This chapter applies to a lease contract that is entered into on or after July 1, 1992.

411.901(2) (2) This chapter applies to a lease contract that is entered into before July 1, 1992, or to a modification, extension or renewal of such a lease contract, if the parties agree in writing that the lease contract shall be governed by this chapter.

411.901 History History: 1991 a. 148.






421. Consumer transactions — general provisions and definitions.

421.101 Short title.

421.101  Short title. Chapters 421 to 427 shall be known and may be cited as the Wisconsin consumer act.

421.101 History History: 1971 c. 239.

421.101 Annotation The Wisconsin Consumer Act: Territorial Considerations. Anzivino. 96 MLR (No. 3 2013).



421.102 Purposes; rules of construction.

421.102  Purposes; rules of construction.

421.102(1) (1)  Chapters 421 to 427 shall be liberally construed and applied to promote their underlying purposes and policies.

421.102(2) (2) The underlying purposes and policies of chs. 421 to 427 are:

421.102(2)(a) (a) To simplify, clarify and modernize the law governing consumer transactions;

421.102(2)(b) (b) To protect customers against unfair, deceptive, false, misleading and unconscionable practices by merchants;

421.102(2)(c) (c) To permit and encourage the development of fair and economically sound consumer practices in consumer transactions; and

421.102(2)(d) (d) To coordinate the regulation of consumer credit transactions with the policies of the federal consumer credit protection act.

421.102(3) (3) A reference to a provision of chs. 421 to 427 includes reference to a related rule or order of the administrator adopted under chs. 421 to 427.

421.102 History History: 1971 c. 239; 1979 c. 89.

421.102 Annotation Consumer act penalties are improper when the underlying contract is tainted with illegality. Shea v. Grafe, 88 Wis. 2d 538, 274 N.W.2d 670 (1979).

421.102 Annotation The consumer act may constitutionally regulate sales to residents by out-of-state mail order retailer. Aldens, Inc. v. LaFollette, 552 F.2d 745.

421.102 Annotation Wisconsin consumer act — a critical analysis. Heiser, 57 MLR 389.

421.102 Annotation Wisconsin consumer act — a freak out? Barrett, Jones, 57 MLR 483.

421.102 Annotation Protection for consumers against unfair and deceptive business. Jeffries, 57 MLR 559.

421.102 Annotation An overview of the Wisconsin consumer act. Stute, 1973 WBB No. 1.

421.102 Annotation Private enforcement of consumer laws in Wisconsin. Waxman. WBB May 1983.

421.102 Annotation Wisconsin consumer credit laws before and after the consumer act. Crandall, 1973 WLR 334.

421.102 Annotation Usury and the time-price differential. 1975 WLR 246.

421.102 Annotation Mandatory Arbitration of Consumer Rights Cases. Schneider & Quirk. Wis. Law. Sept. 2002.



421.103 Applicable law.

421.103  Applicable law.

421.103(1)(1) Unless superseded by the particular provisions of chs. 421 to 427, chs. 401 to 411 and the principles of law and equity, including the law relative to capacity to contract, principal and agent, estoppel, fraud, misrepresentation, duress, coercion, mistake, bankruptcy, or other validating or invalidating cause supplement chs. 421 to 427.

421.103(2) (2) Unless terms used in chs. 421 to 427 are defined by particular provisions of chs. 421 to 427, they shall have the meaning given them in chs. 401 to 411 and 429, if they are defined in chs. 401 to 411 and 429.

421.103(3) (3) Unless superseded by the particular provisions of chs. 421 to 427 parties to a consumer transaction have all of the obligations, duties, rights and remedies provided in chs. 401 to 411 which apply to the transaction.

421.103(4) (4) Chapters 421 to 427 shall not preempt the administration or enforcement of ch. 100. Conduct proscribed under s. 423.301, 426.108, 426.109 or 426.110 may also constitute violations of s. 100.18 or 100.20.

421.103 History History: 1971 c. 239; 1979 c. 89, 177; 1991 a. 148, 304, 315; 1995 a. 329.



421.104 Construction against implied repeal.

421.104  Construction against implied repeal. Chapters 421 to 427 being a general act intended as a unified coverage of the subject matter of such chapters, no part of chs. 421 to 427 shall be deemed to be impliedly repealed by subsequent legislation if such construction can reasonably be avoided.

421.104 History History: 1971 c. 239; 1979 c. 89.



421.106 Settlement of claims; agreement to forego rights; waiver.

421.106  Settlement of claims; agreement to forego rights; waiver.

421.106(1)(1) Except as otherwise provided in chs. 421 to 427, a customer may not waive or agree to forego rights or benefits under chs. 421 to 427.

421.106(2) (2) A claim by a customer against a merchant for an excess charge, other violation of chs. 421 to 427 or civil penalty, or a claim against a customer for default or breach of a duty imposed by chs. 421 to 427, if disputed in good faith, may be settled by agreement.

421.106(3) (3) A claim, whether or not disputed, against a customer may be settled for less value than the amount claimed.

421.106(4) (4) A settlement in which the customer waives or agrees to forego rights or benefits under chs. 421 to 427 is invalid if the court as a matter of law finds the settlement to be unconscionable at the time it was made. In this regard the court may consider the competence of the customer as measured by his or her education, ability to speak and read the language of the contract, and his or her prior consumer experience; any deception or coercion practiced upon the customer; the nature and extent of the legal advice received by the customer; and the value of the consideration.

421.106 History History: 1971 c. 239; 1979 c. 89.

421.106 Annotation An arbitration provision explicitly prohibiting a consumer from proceeding as part of a class was unconscionable. Permitting predispute waivers of class proceedings would be contrary to the Wisconsin Consumer Act's purpose of protecting consumers from unfair practices. Cottonwood Financial, LTD v. Estes, 2010 WI App 75, 325 Wis. 2d 749, 784 N.W.2d 726, 09-0760.



421.107 Effect of chapters 421 to 427 on powers of organizations.

421.107  Effect of chapters 421 to 427 on powers of organizations.

421.107(1)(1) Except as specifically provided, chs. 421 to 427 prescribe maximum charges for all consumer credit transactions and displace existing limitations on the powers of creditors based on maximum charges.

421.107(2) (2) Except as specifically provided, with respect to sellers of goods or services, lessors of goods, small loan companies, licensed lenders, consumer and sales finance companies and commercial banks and trust companies, chs. 421 to 427 displace existing limitations on their powers based solely on amount or duration of credit.

421.107(3) (3) Except as provided in sub. (1), chs. 421 to 427 do not displace limitations on powers of credit unions, savings banks, savings and loan associations or other thrift institutions whether organized for the profit of shareholders or as mutual organizations.

421.107(4) (4) Except as provided in subs. (1) and (2), chs. 421 to 427 do not displace:

421.107(4)(a) (a) Limitations on powers of supervised financial organizations (s. 421.301 (43)), with respect to the amount of a loan to a single borrower, the ratio of a loan to the value of collateral, the duration of a loan secured by an interest in land or other similar restrictions designed to protect deposits; or

421.107(4)(b) (b) Limitations on powers an organization is authorized to exercise under the laws of this state or the United States.

421.107 History History: 1971 c. 239; 1979 c. 89.



421.108 Obligation of good faith.

421.108  Obligation of good faith. Every agreement or duty within chs. 421 to 427 imposes an obligation of good faith in its performance or enforcement. "Good faith" means honesty in fact in the conduct or transaction concerned and the observance of reasonable commercial standards of fair dealing.

421.108 History History: 1971 c. 239; 1979 c. 89.



421.201 Territorial application.

421.201  Territorial application.

421.201(1) (1) Except as otherwise provided in this section, chs. 421 to 427 apply to consumer transactions made in this state and to modifications including refinancings, consolidations and deferrals, made in this state, of consumer credit transactions wherever made.

421.201(2) (2) For the purposes of chs. 421 to 427, a consumer transaction or modification of a consumer transaction is made in this state if:

421.201(2)(a) (a) A writing signed by the customer and evidencing the obligation or an offer of the customer is received by the merchant in this state; or

421.201(2)(b) (b) The merchant induces the customer who is a resident of this state to enter into the transaction by face-to-face solicitation or by mail or telephone solicitation directed to the particular customer in this state.

421.201(3) (3) With respect to a transaction pursuant to an open-end credit plan, chs. 421 to 427 apply if the customer is a resident of this state and the open-end creditor or a merchant honoring a credit card issued by the open-end creditor, is a resident of this state or furnishes, mails or delivers the goods, services or credit to a resident of this state while the customer is within this state or receives a writing signed by the customer and evidencing the transaction in this state.

421.201(4) (4) Chapter 427 applies to any debt collection activity in this state, including debt collection by means of mail or telephone communications directed to customers in this state.

421.201(5) (5) Subchapters I and II of ch. 425, relating to creditors' remedies, including applicable penalties, apply to actions or other proceedings brought in this state to enforce rights arising from consumer transactions or extortionate extensions of credit, wherever made, but conduct, action or proceedings to recover collateral or goods subject to a motor vehicle consumer lease shall be governed by the law of the state where the collateral or goods subject to a motor vehicle consumer lease are located at the time of recovery unless the collateral or goods subject to a motor vehicle consumer lease are owned by a Wisconsin resident, who has removed the collateral or goods from this state only for purposes of transportation to or use in the resident's employment or for temporary periods which do not exceed 15 days.

421.201(6) (6) If a consumer transaction, or modification thereof, is made in another state with a customer who is a resident of this state when the transaction or modification is made, the following provisions apply as though the transaction occurred in this state:

421.201(6)(a) (a) A creditor, or assignee of the creditor's rights, may collect through actions or other proceedings charges only to the extent permitted by ch. 422; and

421.201(6)(b) (b) A merchant may not enforce rights against the customer to the extent that the provisions of the agreement violate subch. IV of ch. 422 or ch. 423.

421.201(7) (7) Except as provided in sub. (4) or (5), a consumer transaction or modification thereof, made in another state with a customer who was not a resident of this state when the consumer transaction or modification was made, is valid and enforceable in this state according to its terms to the extent that it is valid and enforceable under the laws of the state applicable to the transaction.

421.201(8) (8) For the purposes of chs. 421 to 427, the residence of a customer is the address given by the customer as his or her residence in any writing signed by the customer in connection with a consumer transaction. The given address is presumed to be unchanged until the merchant knows or has reason to know of a new or different address.

421.201(9) (9) Notwithstanding other provisions of this section:

421.201(9)(a) (a) Except as provided in sub. (4) or (5), chs. 421 to 427 do not apply if the customer is not a resident of this state at the time of a consumer transaction and the parties then agree that the law of his or her residence applies; and

421.201(9)(b) (b) Chapters 421 to 427 apply if the customer is a resident of this state at the time of a consumer transaction and the parties then agree that the law of this state applies.

421.201(10) (10) Except as provided in sub. (9), the following terms of a writing executed by a customer are invalid with respect to consumer transactions, or modifications thereof, to which chs. 421 to 427 apply:

421.201(10)(a) (a) That the law of another state shall apply;

421.201(10)(b) (b) That the customer consents to the jurisdiction of another state; and

421.201(10)(c) (c) That fixes venue.

421.201 History History: 1971 c. 239; 1975 c. 407, 421; 1979 c. 89; 1991 a. 316; 1995 a. 329.

421.201 Annotation Notwithstanding sub. (5), s. 425.206 governed repossession outside of the state when a contract provided for enforcement under the "internal law" of Wisconsin. First Wisconsin National Bank of Madison v. Nicolaou, 85 Wis. 2d 393, 270 N.W.2d 582 (Ct. App. 1978).

421.201 Annotation Sub. (10) (a) bars any provision mandating application of the law of another state with respect to a consumer transaction to which chs. 421 to 427 apply. All of chs. 421 to 427 need not be applicable for the choice-of-law prohibition to apply. As long as some portion of the WCA is applicable, no choice-of-law provisions are effective. Credit Acceptance Corporation v. Kong, 2012 WI App 98, 344 Wis. 2d 259, 822 N.W.2d 506, 11-0476.

421.201 Annotation A corporation that repossessed the vehicle outside of the state was not subject to the Wisconsin police power. Patrin v. Chrysler Credit Corp. 530 F. Supp. 736 (1982).

421.201 Annotation The Wisconsin Consumer Act: Territorial Considerations. Anzivino. 96 MLR 833 (2013).



421.202 Exclusions.

421.202  Exclusions. Chapters 421 to 427 do not apply to any of the following:

421.202(1) (1) Extensions of credit to organizations (s. 421.301 (28)).

421.202(2) (2) Transactions in which all parties are organizations (s. 421.301 (28)).

421.202(3) (3) Charges for delayed payment and any discount allowed for early payment in transactions under public utility or common carrier tariffs if a subdivision or agency of this state or of the United States regulates such charges or discounts, or if such charges or discounts are made in connection with the furnishing of electric service by an electric cooperative organized and operating on a nonprofit basis under ch. 185.

421.202(4) (4) The ceilings on rates and charges of a licensed pawnbroker if these ceilings are established by statute or ordinance.

421.202(5) (5) The sale of insurance by an insurer, except as otherwise provided in ch. 424.

421.202(6) (6) Consumer credit transactions in which the amount financed exceeds $25,000, motor vehicle consumer leases in which the total lease obligation exceeds $25,000 or other consumer transactions in which the cash price exceeds $25,000.

421.202(7) (7) Transactions secured by a first lien real estate mortgage or equivalent security interest.

421.202(8) (8) Transactions in securities accounts or securities transactions by or with a broker-dealer, as defined in s. 551.102 (4), registered under ch. 551.

421.202(9) (9) Leases of motor vehicles that are not motor vehicle consumer leases under s. 421.301 (25m).

421.202(10) (10) Transactions that are primarily for an agricultural purpose, except that this subsection does not exclude transactions that are primarily for an agricultural purpose from ch. 427 and except that this subsection does not exclude credit transactions that are primarily for an agricultural purpose from s. 422.210.

421.202 History History: 1971 c. 239; 1973 c. 18; 1975 c. 207; 1979 c. 89; 1995 a. 329; 1997 a. 302; 2005 a. 215; 2007 a. 196.

421.202 Annotation Consumer leases are subject to the exclusionary provision of sub. (6). "Amount financed" means the purchase price or cash price for property leased. American Industrial Leasing Co. v. Geiger, 118 Wis. 2d 140, 345 N.W.2d 527 (Ct. App. 1984).



421.203 Partial exclusion for governmentally insured or guaranteed transactions.

421.203  Partial exclusion for governmentally insured or guaranteed transactions.

421.203(1) (1) Consumer credit transactions, not governed by ch. 428, which are made, insured or guaranteed by the federal government or any agency thereof, or by any federal instrumentality chartered under the federal farm credit act of 1971 (P.L. 92-181; 85 stats. 583; 12 USC 2001 et seq.), or by the department of veterans affairs shall be subject to only those provisions set forth in sub. (2).

421.203(2) (2) This chapter, ss. 422.203 (2), 422.305, 422.306, 422.404, 422.406 to 422.409, 422.411, 422.417 and 422.418, ch. 425 except ss. 425.103 to 425.105, and chs. 426 and 427.

421.203 History History: 1973 c. 18; 1979 c. 10; 1997 a. 302; 2005 a. 22.



421.301 General definitions.

421.301  General definitions. In addition to definitions appearing in chs. 422 to 427, in chs. 421 to 427:

421.301(1) (1) "Actuarial method" means the method, defined by rules adopted by the administrator, of allocating payments made on a debt between amount financed and finance charge, pursuant to which a payment is applied first to the accumulated finance charge and the balance is applied to the unpaid amount financed.

421.301(2) (2) "Administrator" means the administrator designated in s. 426.103.

421.301(3) (3) "Agreement" means the bargain of the parties in fact as found in their language or by implication from other circumstances including course of dealing or usage of trade or course of performance. Sections 402.202 and 411.202 and any other provisions on parol or extrinsic evidence shall be inoperative to exclude or limit the admissibility of evidence relating to agreements governed by chs. 421 to 427.

421.301(4) (4) "Agricultural purpose" means a purpose related to the production, harvest, exhibition, marketing, transportation, processing or manufacture of agricultural products by a person, other than an organization, which cultivates, plants, propagates or nurtures those agricultural products. "Agricultural products" includes agricultural, horticultural, viticultural and dairy products, livestock, wildlife, poultry, bees, forest products, fish and shellfish, and any products thereof, including processed and manufactured products, and any and all products raised or produced on farms and any processed or manufactured products thereof.

421.301(5) (5) "Amount financed" in a consumer credit transaction means the total of the following items from which any prepaid finance charge or required deposit balance has been excluded:

421.301(5)(a) (a) In a consumer credit sale, the cash price of the real or personal property or services, less the amount of any down payment whether made in cash or in property traded in, or, in a consumer loan, the amount paid to, receivable by or paid or payable to the customer or to another person in the customer's behalf;

421.301(5)(b) (b) In a consumer credit sale, the amount actually paid or to be paid by the creditor pursuant to an agreement with the customer to discharge a security interest in or a lien on property traded in; and

421.301(5)(c) (c) To the extent not included in par. (a) or (b):

421.301(5)(c)1. 1. Any applicable sales, use, excise or documentary stamp taxes;

421.301(5)(c)2. 2. Amounts actually paid or to be paid by the creditor for registration, certificate of title or license fees; and

421.301(5)(c)3. 3. Additional charges permitted by s. 422.202.

421.301(6) (6) "Business day" means any calendar day except Saturday and Sunday, and except the following business holidays: New Year's Day, Martin Luther King Jr.'s Birthday, Washington's Birthday, Memorial Day, Independence Day, Labor Day, Columbus Day, Veterans Day, Thanksgiving and Christmas.

421.301(7) (7) "Cash price" means the price at which property or services are offered, in the ordinary course of business, for sale for cash, and may include:

421.301(7)(a) (a) The cash price of accessories or services related to the sale such as delivery, installation, alterations, modifications and improvements; and

421.301(7)(b) (b) Taxes, to the extent imposed on the cash sale.

421.301(8) (8) "Conspicuous" means that the term or clause is so written that a reasonable person against whom it is to operate ought to have noticed it. Whether a term or clause is conspicuous or not is for decision by the court.

421.301(9) (9) "Consumer credit sale" means a sale of goods, services or an interest in land to a customer on credit where the debt is payable in installments or a finance charge is imposed and includes any agreement in the form of a bailment of goods or lease of goods or real property if the bailee or lessee pays or agrees to pay as compensation for use a sum substantially equivalent to or in excess of the aggregate value of the goods or real property involved and it is agreed that the bailee or lessee will become, or for no other or a nominal consideration has the option to become, the owner of the goods or real property upon full compliance with the terms of the agreement.

421.301(10) (10) "Consumer credit transaction" means a consumer transaction between a merchant and a customer in which real or personal property, services or money is acquired on credit and the customer's obligation is payable in installments or for which credit a finance charge is or may be imposed, whether such transaction is pursuant to an open-end credit plan or is a transaction involving other than open-end credit. The term includes consumer credit sales, consumer loans, consumer leases and transactions pursuant to open-end credit plans.

421.301(11) (11) "Consumer lease" means a lease of goods which a merchant makes to a customer for a term exceeding 4 months.

421.301(12) (12) "Consumer loan" means a loan made by a lender to a customer which is payable in installments or for which a finance charge is or may be imposed, and includes transactions pursuant to an open-end credit plan other than a seller credit card.

421.301(13) (13) "Consumer transaction" means a transaction in which one or more of the parties is a customer for purposes of that transaction.

421.301(14) (14) "Credit" means the right granted by a creditor to a customer to defer payment of debt, to incur debt and defer its payment or to purchase goods, services or interests in land on a time price basis.

421.301(15) (15) "Credit card" means any card, plate, merchandise certificate, letter of credit, coupon book or other like credit device existing for the purpose of obtaining money, property, labor or services on credit pursuant to an open-end credit plan.

421.301(16) (16) "Creditor" means a merchant who regularly engages in consumer credit transactions or in arranging for the extension of consumer credit by or procuring consumer credit from 3rd persons.

421.301(17) (17) "Customer" means a person other than an organization (s. 421.301 (28)) who seeks or acquires real or personal property, services, money or credit for personal, family or household purposes or, for purposes of ch. 427 only, for agricultural purposes. A person other than a customer may agree to be governed by chs. 421 to 427 with respect to all aspects of a transaction and in such event such person shall be deemed a customer for all purposes of chs. 421 to 427 with respect to such transaction.

421.301(18) (18) "Earnings" means compensation paid or payable to an individual or for the individual's account for personal services rendered or to be rendered by the individual, whether denominated as wages, salary, commission, bonus or otherwise, and includes periodic payments pursuant to a pension, retirement or disability program. "Earnings" does not include renewal commissions payable to a licensed insurance agent.

421.301(19) (19) "Federal consumer credit protection act" means the consumer credit protection act (P.L. 90-321; 82 Stat. 146), as amended, and includes regulations issued pursuant to that act.

421.301(20) (20) "Finance charge" means the sum of all charges, payable directly or indirectly by the customer as an incident to or as a condition of the extension of credit, whether paid or payable by the customer, the creditor or any other person on behalf of the customer to the creditor or to a 3rd party unless the creditor had no notice or knowledge of the charges paid or payable to the 3rd party. The term does not include any charge with respect to a motor vehicle consumer lease. The term includes the following types of charges to the extent they are not permitted additional charges under s. 422.202, delinquency charges under s. 422.203 or deferral charges under s. 422.204:

421.301(20)(a) (a) Interest, time price differential and any amount payable under a discount or other system of additional charges;

421.301(20)(b) (b) Service, transaction, activity or carrying charge;

421.301(20)(c) (c) Loan fee, points, finder's fee or similar charge;

421.301(20)(d) (d) Fee for an appraisal, investigation or credit report;

421.301(20)(e) (e) Any charge imposed by a creditor upon another creditor for purchasing or accepting an obligation of a customer if the customer is required to pay any part of that charge in cash, as an addition to the obligation or as a deduction from the proceeds of the obligation;

421.301(20)(f) (f) Premium or other charge for guarantee or insurance protecting the creditor against the customer's default or other credit loss;

421.301(20)(g) (g) Charges or premiums for credit life, accident or health insurance, written in connection with any consumer credit transaction to the extent they are not permitted as additional charges under s. 422.202;

421.301(20)(h) (h) Charges or premiums for insurance, written in connection with any action against loss of or damage to property or against liability arising out of the ownership or use of property to the extent they are not permitted as additional charges under s. 422.202; and

421.301(20)(i) (i) Refund anticipation loan fees.

421.301(21) (21) "Goods" has the meaning given in s. 409.102 (1) (ks) and includes goods not in existence at the time the transaction is entered into and goods which are or are to become fixtures.

421.301(22) (22) "Lender" means a merchant regularly engaged in the business of making consumer loans.

421.301(23) (23) "Loan" includes:

421.301(23)(a) (a) The creation of debt by the lender's payment of or agreement to pay money to the customer or to a 3rd party for the account of the customer;

421.301(23)(b) (b) The creation of debt by a credit to an account with the lender upon which the customer is entitled to draw immediately;

421.301(23)(c) (c) The creation of debt pursuant to a credit card or similar arrangement other than pursuant to a seller credit card;

421.301(23)(d) (d) The forbearance by a lender of debt arising from a loan.

421.301(24) (24) "Merchandise certificate" means a writing issued by a seller not redeemable in cash and usable in its face amount in lieu of cash in exchange for goods or services.

421.301(25) (25) "Merchant" means a person who regularly advertises, distributes, offers, supplies or deals in real or personal property, services, money or credit in a manner which directly or indirectly results in or is intended or designed to result in, lead to or induce a consumer transaction. The term includes but is not limited to a seller, lessor, manufacturer, creditor, arranger of credit and any assignee of or successor to such person. The term also includes a person who by his or her occupation holds himself or herself out as having knowledge or skill peculiar to such practices or to whom such knowledge or skill may be attributed by his or her employment as an agent, broker or other intermediary.

421.301(25m) (25m) "Motor vehicle consumer lease" has the meaning given for "consumer lease" in s. 429.104 (9).

421.301(26) (26) "Official fees" means:

421.301(26)(a) (a) Fees and charges which actually are or actually will be paid for determining the existence of or for perfecting a security interest related to a consumer credit transaction to the extent that such fees and charges do not exceed those fees and charges prescribed by law for payment to public officials; and

421.301(26)(b) (b) Premiums payable for insurance in lieu of perfecting a security interest otherwise required by the creditor in connection with the consumer credit transaction, if the premium does not exceed the amount payable to the insurer and the fees and charges described in par. (a) which would otherwise be payable.

421.301(27) (27)

421.301(27)(a)(a) "Open-end credit plan" means consumer credit extended on an account pursuant to a plan under which:

421.301(27)(a)1. 1. The creditor may permit the customer to make purchases or obtain loans, from time to time, directly from the creditor or indirectly by use of a credit card, check or other device, as the plan may provide;

421.301(27)(a)2. 2. The customer has the privilege of paying the balance in full or in installments;

421.301(27)(a)3. 3. A finance charge may be computed by the creditor from time to time on an outstanding unpaid balance; and

421.301(27)(a)4. 4. The creditor has treated the transaction as open-end consumer credit for purposes of any disclosures required under the federal consumer credit protection act.

421.301(27)(b) (b) The term does not include negotiated advances under an open-end real estate mortgage or a letter of credit.

421.301(27)(c) (c) A credit plan shall not be considered an open-end credit plan, even though it meets the criteria listed in par. (a) 1., 2. and 3., if the creditor treats the transaction as other than open-end credit for each extension of credit for purposes of any disclosures required under the federal consumer credit protection act.

421.301(28) (28) "Organization" means a corporation, government or governmental subdivision or agency, trust, estate, limited liability company, partnership, cooperative or association other than a cooperative organized under ch. 185 or 193 which has gross annual revenues not exceeding $5 million.

421.301(29) (29) "Other than open-end credit" means consumer credit other than an open-end credit plan itself, or other than consumer credit transactions pursuant to an open-end credit plan, and includes precomputed transactions.

421.301(30) (30) "Payable in installments" means that payment is required or permitted by agreement to be made in:

421.301(30)(a) (a) Two or more installments, excluding the down payment in a consumer credit sale, with respect to an obligation arising from a consumer credit transaction for which a finance charge is or may be imposed;

421.301(30)(b) (b) More than 4 installments, excluding the down payment in a consumer credit sale, in any other consumer credit transaction; or

421.301(30)(c) (c) Two or more installments if any installment other than the down payment is more than twice the amount of any other installment, excluding the down payment.

421.301(31) (31) "Person" includes a natural person, and an organization.

421.301(32) (32) "Person related to" with respect to a natural person means:

421.301(32)(a) (a) The spouse of the natural person;

421.301(32)(b) (b) A brother, brother-in-law, sister, sister-in-law of the natural person;

421.301(32)(c) (c) An ancestor or lineal descendant, by blood or adoption, of the natural person or that person's spouse; and

421.301(32)(d) (d) Any other relative, by blood, marriage or adoption, of the natural person or that person's spouse who shares the same home with the natural person.

421.301(33) (33) "Person related to" with respect to an organization means:

421.301(33)(a) (a) A person directly or indirectly controlling the organization, controlled by the organization or, who together with the organization, is under common control;

421.301(33)(b) (b) An officer or director of the organization or a person performing similar functions with respect to the organization or to a person related to the organization;

421.301(33)(c) (c) The spouse of a natural person related to the organization; and

421.301(33)(d) (d) A relative by blood, marriage or adoption of a person related to the organization who shares the same home with that person.

421.301(34) (34) "Personal property" includes but is not limited to goods.

421.301(35) (35) "Precomputed" with respect to a consumer credit transaction means a consumer credit transaction, other than a motor vehicle consumer lease, in which debt is expressed as a single sum comprised of the amount financed and the finance charge computed in advance.

421.301(36) (36) "Prepaid finance charge" means any finance charge paid separately, in cash or otherwise, directly or indirectly to the creditor or with the creditor's knowledge to another person or withheld by the creditor from the proceeds of the credit extended.

421.301(37) (37) "Presumed" or "presumption" means that the trier of the issue must find the existence of that which is presumed unless and until evidence is introduced which would support a contrary finding.

421.301(37m) (37m) "Refund anticipation loan" means an agreement under which a creditor arranges to be repaid for a loan directly from the proceeds of a customer's income tax refund.

421.301(37r) (37r) "Refund anticipation loan fees" include charges, fees or other consideration imposed by a creditor for making a refund anticipation loan. "Refund anticipation loan fees" does not include any charge, fee or other consideration usually imposed by the creditor in the ordinary course of business for nonloan services, such as fees for tax return preparation or fees for electronic filing of tax returns.

421.301(38) (38) "Required deposit balance" means any deposit balance or any investment which the creditor requires the customer to make, maintain or increase in a specified amount or proportion as a condition to the extension of credit except:

421.301(38)(a) (a) Amounts paid into an escrow account which are permitted additional charges under s. 422.202;

421.301(38)(b) (b) A deposit balance which will be wholly applied toward satisfaction of the customer's obligation in the transaction;

421.301(38)(c) (c) A deposit balance or investment which was in existence prior to the extension of credit and which is offered by the customer as security for that extension of credit; and

421.301(38)(d) (d) A deposit balance or investment which is acquired or established from the proceeds of an extension of credit made for that purpose, which the creditor does not require as a condition to the extension of credit, and which is acquired or established at the written request of the customer.

421.301(39) (39) "Sale of services" means furnishing or agreeing to furnish services and includes arranging to have services furnished by another.

421.301(40) (40) "Security interest" means a real property mortgage, deed of trust, seller's interest in real estate under a land contract, any interest in property which secures payment or performance of an obligation under ch. 409 or any other consensual or confessed lien whether or not recorded.

421.301(41) (41) "Seller credit card" means an arrangement pursuant to an open-end credit plan in which a person gives to a customer the privilege of using a credit card, or other credit confirmation or identification primarily for the purpose of purchasing or leasing goods or services from that person, a person related to that person or others licensed or franchised to do business under that person's business or trade name or designation.

421.301(42) (42)

421.301(42)(a)(a) "Services" includes:

421.301(42)(a)1. 1. Work, labor and other personal services;

421.301(42)(a)2. 2. Privileges with respect to transportation, hotel and restaurant accommodations, education, entertainment, recreation, physical culture, hospital accommodations, funerals, cemetery accommodations, and the like; and

421.301(42)(a)3. 3. Insurance provided in connection with a consumer credit transaction.

421.301(42)(b) (b) "Services" does not include any services of common carriers if the tariffs, rates, charges, costs or expenses of such common carriers are required by law to be filed with or approved by the federal government or any official, department, division, commission or agency of the United States.

421.301(43) (43) "Supervised financial organization" means a person:

421.301(43)(a) (a) Organized, chartered or holding an authorization certificate under the laws of this state or of the United States which authorize the person to make loans and to receive deposits, including a savings, share, certificate or deposit account; and

421.301(43)(b) (b) Subject to supervision by an official or agency of this state or of the United States.

421.301(43m) (43m) "Total lease obligation" means the sum of all of the following with respect to a motor vehicle consumer lease:

421.301(43m)(a) (a) All scheduled periodic payments under the lease.

421.301(43m)(b) (b) Capitalized cost reduction, as defined in s. 429.104 (6).

421.301(44) (44) "Transaction" means an agreement between 2 or more persons, whether or not the agreement is a contract enforceable by action, and includes the making of and the performance pursuant to that agreement.

421.301 History History: 1971 c. 239; 1973 c. 3; 1975 c. 407; 1979 c. 10, 89; 1983 a. 7; 1991 a. 148, 316; 1993 a. 111, 112; 1995 a. 329; 1997 a. 302; 1999 a. 162; 2001 a. 10; 2005 a. 22, 441.

421.301 Annotation A "rent-to-own" transaction was a consumer credit sale even though the customer was not contractually obligated to make installment payments. Palacios v. ABC TV & Stereo Rental, 123 Wis. 2d 79, 365 N.W.2d 882 (Ct. App. 1985).

421.301 Annotation An option to purchase at the conclusion of a lease for appliances at a price equal to 11% of the total lease payments was a consumer credit sale under sub. (9). Rent-a-Center, Inc. v. Hall, 181 Wis. 2d 244, 510 N.W.2d 789 (Ct. App. 1993).

421.301 Annotation If a lessor of personal property is bound for a period exceeding 4 months, a consumer lease under sub. (11) exists even though the lessee may exercise an option to purchase the leased goods less than 4 months after the beginning of the lease period. LeBakken Rent-to-Own v. Warnell, 223 Wis. 2d 582, 589 N.W.2d 425 (Ct. App. 1998), 98-1569.

421.301 Annotation To determine if an option price is nominal under sub. (9), a court may consider: 1) the relation of the option price to the item's fair market value, 2) the relation of the option price to the total rental price, 3) the relationship between the option price and the original price of the goods, or 4) whether the lessee has "any sensible alternative" to exercising the option. LeBakken Rent-to-Own v. Warnell, 223 Wis. 2d 582, 589 N.W.2d 425 (Ct. App. 1998), 98-1569.

421.301 Annotation An agreement necessary to establish that there is an obligation "payable in installments" under sub. (30), which is required for there to be a "consumer credit transaction" under sub. (10), must be made before services are rendered. Permitting a debtor to pay over time only after attempts to collect in full have failed does not render the transaction a consumer credit transaction. Dean Medical Center, S.C. v. Conners, 2000 WI App 202, 238 Wis. 2d 636, 618 N.W.2d 194, 99-2091.

421.301 Annotation A person who, along with her fiancé, signed a credit application but did not sign the subsequent retail installment agreement was a customer under sub. (17). Sub. (17) addresses personal, family, or household purposes. When a woman is engaged to the father of her child and they are purchasing a car together, they apparently are doing so for anticipated personal, family, and household purposes. Zehetner v. Chrysler Financial Company, LLC, 2004 WI App 80, 272 Wis. 2d 628, 679 N.W.2d 919, 03-1473.

421.301 Annotation A company that purchased an overdue credit card account and brought an action to collect the amount due on it was not a creditor within the meaning of sub. (16). Rsidue, LLC v. Michaud, 2006 WI App 164, 295 Wis. 2d 585, 721 N.W.2d 718, 05-1299.

421.301 Annotation The applicability of the consumer act to rent-to-own contracts is discussed. Burny v. Thorn, 944 F. Supp. 762 (1996).

421.301 Annotation The Wisconsin Consumer Act: When is a Transaction a Consumer Credit Transaction? Anzivino. 96 MLR (No. 1 2012)



421.401 Venue.

421.401  Venue.

421.401(1)(1) The venue for a claim arising out of a consumer transaction or a consumer credit transaction is the county:

421.401(1)(a) (a) Where the customer resides or is personally served;

421.401(1)(b) (b) Where collateral securing a consumer credit transaction is located; or

421.401(1)(c) (c) Where the customer sought or acquired the property, services, money or credit which is the subject of the transaction or signed the document evidencing his or her obligation under the terms of the transaction.

421.401(2) (2) When it appears from the return of service of the summons or otherwise that the county in which the action is pending under sub. (1) is not a proper place of trial for such action, unless the defendant appears and waives the improper venue, the court shall act as follows:

421.401(2)(a) (a) Except as provided in par. (b), if it appears that another county would be a proper place of trial, the court shall transfer the action to that county.

421.401(2)(b) (b) If the action arises out of a consumer credit transaction, the court shall dismiss the action for lack of jurisdiction.

421.401(3) (3) If there are several defendants, and if venue is based on residence, venue may be in the county of residence of any of them.

421.401 History History: 1983 a. 228; 1987 a. 208.

421.401 Annotation An improperly venued action arising from a consumer credit transaction "shall be dismissed for lack of jurisdiction" under sub. (2) (b). When the court fails to dismiss, the action is invalid. Kett v. Community Credit Plan, Inc. 228 Wis. 2d 1, 596 N.W.2d 786 (1999), 97-3620.

421.401 Annotation Although voluntarily dismissed, prosecution of improperly venued actions violated the consumer act, and the defendants were prevailing parties under s. 425.308 entitled to attorney fees. Community Credit Plan, Inc. v. Johnson, 228 Wis. 2d 30, 596 N.W.2d 799 (1999), 97-0574.

421.401 Annotation Sections 801.50 and 801.51, the general venue statutes, do not apply to actions arising from consumer credit transactions. Rather, the venue provision in s. 421.401 applies. Brunton v. Nuvell Credit Corporation, 2010 WI 50, 325 Wis. 2d 135, 785 N.W.2d 302, 07-1253.

421.401 Annotation Sub. (2) (b) states that an improperly venued consumer credit action must be dismissed unless the defendant appears and waives the improper venue. Appearance in the action and pleading in the action are distinct requirements. Waiver under sub. (2) requires the intentional relinquishment of a known right. To establish a valid waiver, it must be proved that the defendant knew the place of proper venue and knew of the right to dismissal of the case when it was not properly venued. A plaintiff must prove that the rights to proper venue and dismissal of an improperly venued action were intentionally relinquished. Continued litigation of an action does not unambiguously demonstrate an intention to relinquish the right to proper venue. Brunton v. Nuvell Credit Corporation, 2010 WI 50, 325 Wis. 2d 135, 785 N.W.2d 302, 07-1253.






422. Consumer credit transactions.

422.101 Short title.

422.101  Short title. This chapter shall be known and may be cited as Wisconsin consumer act — consumer credit transactions.

422.101 History History: 1971 c. 239.



422.102 Scope.

422.102  Scope. This chapter applies to consumer credit transactions.

422.102 History History: 1971 c. 239.

422.102 Annotation Creditor's responsibilities and duties under the Wisconsin consumer act. Holbrook, Bugge, 1973 WBB No. 1.

422.102 Annotation Real estate implications of the Wisconsin consumer act. Horton, 1973 WBB No. 1.

422.102 Annotation The effect of the Wisconsin consumer act on farm credit. Miller, 1973 WBB No. 2.



422.201 Finance charge for consumer credit transactions.

422.201  Finance charge for consumer credit transactions.

422.201(1)(1) With respect to a consumer credit transaction other than one pursuant to an open-end credit plan, the parties may agree to the payment by the customer of a finance charge not in excess of that permitted by subs. (2) and (3).

422.201(2) (2)

422.201(2)(a)(a) The finance charge, calculated according to the actuarial method, may not exceed the equivalent of the total of the following for a consumer credit transaction entered into on or after April 6, 1980 and prior to November 1, 1981, other than by a federally chartered or state-chartered savings and loan association:

422.201(2)(a)1. 1. Eighteen percent per year on that part of the unpaid balance of the amount financed which is $1,000 or less; and

422.201(2)(a)2. 2. Fifteen percent per year on that part of the unpaid balance of the amount financed which is more than $1,000.

422.201(2)(b) (b) The finance charge, calculated according to the actuarial method, may not exceed the equivalent of the total of the following for a consumer credit transaction entered into prior to April 6, 1980:

422.201(2)(b)1. 1. Eighteen percent per year on that part of the unpaid balance of the amount financed which is $500 or less; and

422.201(2)(b)2. 2. Twelve percent per year on that part of the unpaid balance of the amount financed which is more than $500.

422.201(2)(bm) (bm)

422.201(2)(bm)1.1. The finance charge, calculated according to the actuarial method, may not exceed the greater of the following for a consumer credit transaction entered into on or after November 1, 1981 and before November 1, 1984:

422.201(2)(bm)1.a. a. Eighteen percent per year.

422.201(2)(bm)1.b. b. A rate of 6% in excess of the interest rate applicable to 6-month U.S. treasury bills as determined under subd. 2.

422.201(2)(bm)2. 2. For purposes of subd. 1. b., the interest rate applicable to 6-month U.S. treasury bills for any month is the average annual discount interest rate determined by the last auction of the bills in the preceding month, increased to the next multiple of 0.5% if the average annual discount interest rate includes a fractional amount.

422.201(2)(bm)3. 3. Information regarding the amount of the maximum finance charge under subd. 1. for any month shall be available at the office of the administrator.

422.201(2)(bn) (bn) A consumer credit transaction entered into after October 31, 1984, is not subject to any maximum limit on finance charges.

422.201(3) (3) For licensees under s. 138.09 or 138.14 or under ss. 218.0101 to 218.0163, the finance charge, calculated according to those sections, may not exceed the maximums permitted in ss. 138.09, 138.14, and 218.0101 to 218.0163, respectively.

422.201(5) (5) For the purposes of this section:

422.201(5)(a) (a) The finance charge may be calculated on the assumption that all scheduled payments will be made when due;

422.201(5)(b) (b) The dollar amount of finance charge shall include the prepaid finance charge excluded from the amount financed; and

422.201(5)(c) (c) The effect of prepayment is governed by the provisions on rebate upon prepayment under s. 422.209.

422.201(6) (6) For the purposes of this section, the term of a consumer credit transaction other than one pursuant to an open-end credit plan commences with the date the credit is granted or, if goods are delivered, services performed or proceeds of a loan paid 10 days or more after that date, with the date of commencement of delivery or performance. Differences in lengths of months are disregarded and a day may be counted as one-thirtieth of a month.

422.201(7) (7) Subject to classifications and differentiations the merchant may reasonably establish, the merchant may make the same finance charge on all amounts financed within a specified range. A finance charge so made does not violate sub. (2) or (3) as the case may be if:

422.201(7)(a) (a) When applied to the median amount within each range, it does not exceed the maximum permitted by sub. (2) or (3) as the case may be; and

422.201(7)(b) (b) When applied to the lowest amount within each range, it does not produce a rate of finance charge exceeding the rate calculated according to par. (a) by more than 8% of the rate calculated according to par. (a).

422.201(8) (8) That portion of the finance charge consisting of an amount equal to a discount of 5% or less of the stated price which is offered to induce payment in full within a stated period of time in connection with a sale of particular goods and services for which credit is not otherwise available from the merchant shall not be included in the finance charge for the purpose of determining the maximum rate of finance charge under sub. (2) or (3) with respect to a customer who does not pay in full within such time.

422.201(9) (9) Notwithstanding sub. (2) or (3), a merchant may contract for and receive a minimum finance charge with respect to a transaction other than one pursuant to an open-end credit plan, of not more than $5 when the amount financed does not exceed $75, or $7.50 when the amount financed exceeds $75.

422.201(10m) (10m) A finance charge determined by application of a periodic rate shall be determined by applying the periodic rate to one of the following:

422.201(10m)(a) (a) The average daily balance of the account.

422.201(10m)(b) (b) The unpaid balance of the account on the last day of the billing cycle after first deducting all payments, credits and refunds during the billing cycle.

422.201(10m)(c) (c) The median amount within a specified range within which the unpaid balance as calculated according to par. (a) or (b) is included. A charge may be made under this paragraph only if the creditor, subject to classifications and differentiations the creditor may reasonably establish, makes the same charge on all balances within the specified range and if the percentage when applied to the median amount within the range does not exceed the charge resulting from applying that percentage to the lowest amount within the range by more than 8% of the charge on the median amount.

422.201(10s) (10s) Regardless of the date that an open-end credit plan is entered into, the parties may agree to the payment by the customer of a finance charge at any periodic rate.

422.201(11) (11) Anything to the contrary in this chapter notwithstanding, with respect to consumer credit sales and consumer loans secured by real property and insured or guaranteed by the federal government, or any agency or instrumentality thereof, this chapter shall not prohibit or limit any charges which are required by statutes, rules or regulations of such government, agency or instrumentality.

422.201(12m) (12m) This section does not apply to consumer credit sales of or consumer loans secured by a first lien on or equivalent security interest in mobile homes or manufactured homes, as defined in s. 101.91, if the sales or loans are made on or after November 1, 1981.

422.201(13) (13) A violation of this section is subject to s. 425.305.

422.201 History History: 1971 c. 239; 1973 c. 2; 1979 c. 10, 168, 176; 1981 c. 45, 100; 1983 a. 389; 1985 a. 29; 1987 a. 27; 1989 a. 56; 1991 a. 316; 1995 a. 328, 329; 1997 a. 35, 302; 1999 a. 9, 31, 53; 2007 a. 11; 2009 a. 177, 405.

422.201 Annotation The scope of apparent agency may embrace the making of a usurious loan. Hollingsworth v. American Finance Corp. 86 Wis. 2d 172, 271 N.W.2d 872 (1978).

422.201 Annotation The sale of an interest-bearing note at a discount is not usurious unless it is found to be a cloak or cover for what is in reality a usurious loan. Val Zimmermann Corp. v. Leffingwell, 107 Wis. 2d 86, 318 N.W.2d 781 (1982).

422.201 Annotation Accord and satisfaction is not a defense to a claim of usury under the consumer act. Clark v. Aetna Finance Corp. 115 Wis. 2d 581, 340 N.W.2d 747 (Ct. App. 1983).



422.202 Additional charges.

422.202  Additional charges.

422.202(1)(1) In addition to the finance charge permitted by this subchapter, a merchant may bargain for and receive any of the following additional charges in connection with a consumer credit transaction:

422.202(1)(a) (a) Official fees and taxes.

422.202(1)(b) (b) Charges or premiums for insurance against loss of or damage to property in which the creditor takes a security interest or to property leased under a motor vehicle consumer lease or against liability arising out of the ownership or use of property in which the creditor takes a security interest or of property leased under a motor vehicle consumer lease, if all of the following conditions are met:

422.202(1)(b)1. 1. A clear, conspicuous and specific statement in writing is furnished by the creditor to the customer setting forth the cost and term of the insurance if obtained from or through the merchant and stating that the customer may choose the person through which the insurance is to be obtained.

422.202(1)(b)2. 2. The creditor mails or delivers to the customer a notice of the customer's right to cancel the insurance obtained from or through the merchant in accordance with s. 424.304.

422.202(1)(c) (c) Charges in real property transactions as provided in sub. (2).

422.202(1)(d) (d) With respect to a consumer credit transaction which is other than one pursuant to an open-end credit plan and which is entered into on or after May 17, 1988, a charge not to exceed $15 for each check presented for payment to a creditor which is returned unsatisfied because the drawer does not have an account with the drawee, does not have sufficient funds in his or her account or does not have sufficient credit with the drawee.

422.202(1)(e) (e) With respect to a motor vehicle consumer lease, any reasonable fee or charge that is conspicuously disclosed in writing to the prospective lessee before execution of the motor vehicle consumer lease, is agreed upon by the lessor and lessee and is not prohibited by chs. 421 to 427 and 429.

422.202(2) (2) With respect to a consumer credit transaction which involves a manufactured home transaction as defined in s. 138.056 (1) (bg) or the extension of credit secured by an interest in real property, the parties may agree to the payment by the customer of the following charges in addition to the finance charge, if they will be paid to persons not related to the merchant, are reasonable in amount, bona fide and not for the purpose of circumvention or evasion of this subchapter:

422.202(2)(a) (a) Fees or premiums for title examination, title insurance or similar purpose;

422.202(2)(b) (b) Fees for preparation of a deed, settlement statement or other documents;

422.202(2)(c) (c) Fees for notarizing deeds and other documents;

422.202(2)(d) (d) Appraisal fees; and

422.202(2)(e) (e) Survey costs.

422.202(2m) (2m) With respect to an open-end credit plan, regardless of when the plan was entered into:

422.202(2m)(a) (a) A creditor may charge, collect and receive other fees and charges, in addition to the finance charge authorized under s. 422.201, that are agreed upon by the creditor and the customer. These other fees and charges may include periodic membership fees, cash advance fees, charges for exceeding a designated credit limit, charges for late payments, charges for providing copies of documents and charges for the return of a dishonored check or other payment instrument.

422.202(2m)(b) (b) For purposes of 12 USC 85, 1463 (g), 1785 and 1831d, both the finance charge under s. 422.201 and charges permitted under par. (a) are interest and may be charged, collected and received as interest by a creditor.

422.202(2s) (2s)

422.202(2s)(a)(a) A creditor may contract for and collect from the borrower, or include in the amount financed, any of the following:

422.202(2s)(a)1. 1. Charges or premiums for consumer credit insurance, as defined in s. 424.201, consisting of consumer credit life insurance, credit accident and sickness insurance and credit unemployment insurance against loss of income of debtors resulting from either labor disputes or involuntary unemployment if all of the following conditions are met:

422.202(2s)(a)1.a. a. The insurance coverage is not required by the creditor and that fact is clearly and conspicuously disclosed in writing to the customer.

422.202(2s)(a)1.b. b. Any customer desiring the insurance coverage gives a specific, separately signed, affirmative written indication of the desire after receiving written disclosure of the cost and term of the insurance.

422.202(2s)(a)2. 2. Charges or premiums for insurance other than insurance described in subds. 1., 3. and 4., subs. (1) (b) and (2) (a) and s. 421.301 (20) (f) if all of the following conditions are met:

422.202(2s)(a)2.a. a. The insurance coverage is not required by the creditor and that fact is clearly and conspicuously disclosed in writing to the customer.

422.202(2s)(a)2.b. b. Any customer desiring the insurance coverage gives a specific, separately signed, affirmative written indication of the desire after receiving written disclosure of the cost and term of the insurance.

422.202(2s)(a)2.c. c. The creditor mails or delivers to the customer a notice of the customer's right to cancel the insurance in accordance with s. 424.401.

422.202(2s)(a)3. 3. Charges or fees for future service contracts or motor club service contracts if all of the following conditions are met:

422.202(2s)(a)3.a. a. Membership is not required as a condition of the extension of credit.

422.202(2s)(a)3.b. b. The term of the membership does not exceed one year or the creditor mails or delivers to the customer a notice of the customer's right to cancel the contract or membership in accordance with s. 424.401.

422.202(2s)(a)4. 4. Charges or fees for mechanical breakdown, extended warranty or maintenance service contracts or insurance if purchase of the contract or insurance is not required as a condition of the extension of credit.

422.202(2s)(a)5. 5. Other charges not constituting finance charges as approved by written opinion of the administrator or not disapproved under s. 426.104 (4) (b).

422.202(2s)(b) (b)

422.202(2s)(b)1.1. Notwithstanding par. (a), in a consumer credit transaction other than one pursuant to an open-end credit plan, a creditor may sell and finance the products described in par. (a) 2., 3. and 4. without regard to the limitations contained in those subdivisions or in s. 424.301 (1) to (3) if the transaction is solely to purchase the products described in par. (a) 2., 3. and 4. and if the transaction is not evidenced by a credit contract that is signed by the customer on the same day as a contract evidencing any other consumer credit transaction with the creditor.

422.202(2s)(b)2. 2. Notwithstanding par. (a), in a consumer credit transaction pursuant to an open-end credit plan, a creditor may sell and finance the products described in par. (a) 2., 3. and 4. without regard to the limitations contained in those subdivisions or in s. 424.301 if the transaction is solely to purchase the products described in par. (a) 2., 3. and 4. and if the transaction is not evidenced by a credit document that is signed by the customer on the same day as the document evidencing consummation of the open-end credit plan.

422.202(3) (3)

422.202(3)(a)(a) For purposes of chs. 421 to 427, any charge not authorized by this section shall be considered part of the finance charge. An additional charge authorized by this section but assessed in a manner inconsistent with this section is not part of the finance charge unless, except with respect to the charges under sub. (1), the creditor requires the charge as an incident to or a condition of the extension of credit.

422.202(3)(b) (b) Except as otherwise provided in chs. 421 to 427, assessing an additional charge which is not authorized by this section and which is not included by the creditor as part of the finance charge, or which is authorized by this section but assessed in a manner inconsistent with this section, is a violation subject to s. 425.304.

422.202(3)(c) (c) A merchant may not, in the same transaction, be subject to the penalty in s. 138.09 (9) (b), 218.0161 or 425.305 and the penalty in s. 425.304, based on the assessment of the same additional charges.

422.202 History History: 1971 c. 239; 1973 c. 3; 1975 c. 362, 371, 372, 375, 407, 422; 1979 c. 89; 1981 c. 45, 314; 1983 a. 389; 1985 a. 29, 256; 1987 a. 399; 1993 a. 71, 150; 1995 a. 328, 329; 1997 a. 252; 1999 a. 31; 2007 a. 11.

422.202 Annotation Legislative Council Note, 1973: [As to sub. (1) (c)] Allows creditors to treat so-called "mortgage redemption insurance" as an additional charge. This is insurance written on long-term obligations, such as mortgages, which would not qualify as credit insurance, as that term is defined, because of its longer term. The effect of this amendment is to allow premiums for such insurance to be treated as additional charges, similar to insurance defined as "credit insurance", as long as the amount and term does not exceed the outstanding balance and term of the indebtedness.

422.202 Annotation [As to sub. (2) (b) (intro.)] Broadens the range of real estate transactions in which specified additional charges may be made. As the section reads prior to the above amendment, only the creditor holding a first mortgage or equivalent security interest may pass on these incidental charges, which include such items as title examination or title insurance fees, and fees for deed preparation, notarizing documents and appraisals to the extent that they are customarily borne by the customer in a cash transaction. The problem which arises from this approach is that these costs are incurred by other creditors in real estate transactions, but these creditors are unable to treat them in the same manner as the first mortgage; i.e., pass them on to the customer. The change made by this section is designed to insure equal treatment of purchase money creditors, regardless of the priority of their security interest, creditors refinancing a first mortgage and creditors financing substantial improvements of real property. [Bill 432-A]



422.203 Delinquency charges.

422.203  Delinquency charges.

422.203(1)(1) With respect to a consumer credit transaction other than one pursuant to an open-end credit plan, the parties may agree to a delinquency charge on any installment not paid in full on or before the 10th day after its scheduled or deferred due date in an amount not to exceed $10 or 5% of the unpaid amount of the installment, whichever is less.

422.203(2) (2) No delinquency charge may be collected on an installment which is paid in full on or before the 10th day after its scheduled or deferred due date even though an earlier maturing installment or a delinquency charge on an earlier installment may not have been paid in full. For purposes of this subsection payments are applied first to current installments and then to delinquent installments.

422.203(3) (3) A delinquency charge under sub. (1) may be collected only once on an installment however long it remains in default. A delinquency charge may not be collected for a late installment if, with respect to that installment, there has been a deferral.

422.203(4) (4)

422.203(4)(a)(a) With respect to a consumer credit transaction, interest after the final scheduled maturity date may not exceed the greater of either 12% per year or the annual rate of finance charge assessed on that transaction if the transaction is entered into on or after April 6, 1980 and prior to November 1, 1981, and may not exceed the maximum rate permitted by s. 138.05 (1) (a), if the transaction is entered into prior to April 6, 1980, but if such interest is charged no delinquency charge may be taken on the final scheduled installment.

422.203(4)(c) (c) With respect to a consumer credit transaction, interest after the final scheduled maturity date shall not exceed the greater of either 12% per year or the annual rate of finance charge assessed on that transaction if the transaction is entered into on or after November 1, 1981, but if interest is charged no delinquency charge may be taken on the final scheduled installment.

422.203(5) (5) A violation of this section is subject to s. 425.304.

422.203 History History: 1971 c. 239; 1979 c. 10, 168; 1981 c. 45; 1991 a. 39; 1997 a. 302.

422.203 Annotation A fee that is required in order to allow the reinstatement of payments after a default is a delinquency charge. Burny v. Thorn, 944 F. Supp. 762 (1996).



422.204 Deferral charges.

422.204  Deferral charges.

422.204(1)(1) With respect to a precomputed consumer credit transaction, the parties may at any time agree in writing to a deferral of all or part of one or more unpaid installments, and the creditor may make and collect a charge but:

422.204(1)(a) (a) With respect to a precomputed transaction which is scheduled to be repaid in substantially equal successive installments at approximately equal intervals, if the deferral is made as of an installment due date and the payment dates for all wholly unpaid installments are deferred for one or more full installment periods and the maturity is extended for a corresponding period, the deferral charge shall not exceed the portion of the precomputed finance charge attributable to the final installment of the original schedule of payments multiplied by the total number of installments to be deferred and by the number of full installment periods in the deferment period; or

422.204(1)(b) (b) If the deferral is not made pursuant to par. (a) the deferral charge shall not exceed the rate previously disclosed to the customer pursuant to the provisions on disclosure in subch. III, applied to the amount or amounts deferred for the period of deferral calculated without regard to differences in the lengths of months, but proportionally for a part of a month, counting each day as one-thirtieth of a month.

422.204(2) (2) A deferral charge may be collected at the time it is assessed or at any time thereafter.

422.204(3) (3) The deferment period is that period of time in which no payment is required or made by reason of the deferral.

422.204(4) (4) Any payment received at the time of the deferment may be applied first to the deferral charge and the remainder, if any, to the unpaid balance of the transaction, but if such payment is sufficient to pay, in addition to the appropriate delinquency charge, any installment which is in default, it shall be first so applied, and such installment shall not then be deferred or subject to the deferral charge.

422.204(5) (5) No installment on which a delinquency charge has been collected shall be deferred or included in the computation of the deferral unless such delinquency charge is refunded to the customer or credited to the deferral charge.

422.204(6) (6) In addition to the deferral charge, the merchant may make appropriate additional charges as provided in s. 422.202. The amount of such charges which is not paid in cash may be added to the amount deferred for the purpose of calculating the deferral.

422.204(7) (7)

422.204(7)(am)(am) In addition to any requirements of form established by the administrator, a deferral agreement shall meet all of the following requirements:

422.204(7)(am)1. 1. The agreement shall be in writing and signed by the customer.

422.204(7)(am)2. 2. The agreement shall incorporate by reference the transaction to which the deferral applies.

422.204(7)(am)3. 3. The agreement shall state each installment or part thereof in the amount to be deferred, the date or dates originally payable and either the date or dates agreed to become payable for the payment of the amounts deferred or the periods of deferral.

422.204(7)(am)4. 4. The agreement shall clearly set forth the dollar amount of the charge for each installment to be deferred and the total dollar amount to be paid by the customer for the deferral.

422.204(7)(e) (e) This subsection does not apply to deferral charges made under sub. (8).

422.204(8) (8) The parties may agree in writing at the time of a precomputed consumer transaction, refinancing or consolidation that if an installment is not paid within 30 days after its due date, the creditor at any time may unilaterally grant a deferral and make charges as provided in this section if a notice is sent to the customer at least 10 days prior to deferral advising the customer of the total dollar amount of the deferral charge and the periods of deferral, but such deferral shall not be allowed if the customer has a valid claim or defense against the creditor for the payment not made. Only one such unilateral deferral on a consumer credit transaction may be made during any 12-month period.

422.204(9) (9) No deferral charge may be made for a period after the date that the creditor elects to accelerate the maturity of the agreement.

422.204(10) (10) A violation of this section is subject to s. 425.304.

422.204 History History: 1971 c. 239; 1973 c. 3; 1991 a. 316; 1999 a. 85.

422.204 Annotation Legislative Council Note, 1973: Clarifies the meaning of ss. 422.204 (5) and (6). The reference in sub. (5) to "partial payment" is phrased in a manner which infers that part of an installment cannot be deferred. However, this is not the case; see s. 422.204 (1) (intro.), which clearly allows the deferment of part of an installment. This change also has a minor substantive effect—the deferral charge on the deferment of part of an installment will always have to be calculated using the rate of finance charge previously disclosed to the buyer [s. 422.204 (1) (b)], rather than possibly refunding the partial payment and calculating the deferral charge using the "unit" method [s. 422.204 (1) (a)] if the transaction otherwise qualifies for such treatment.

422.204 Annotation The cross-reference language added in sub. (6) has the effect of specifying with greater exactitude those additional charges allowable in a deferral situation. [Bill 432-A]



422.205 Finance charge on refinancing.

422.205  Finance charge on refinancing.

422.205(1) (1) With respect to a consumer credit transaction other than one pursuant to an open-end credit plan, the merchant may by agreement with the customer refinance the unpaid balance and may bargain for and receive a finance charge based on the amount financed resulting from the refinancing at a rate not exceeding that permitted in s. 422.201.

422.205(2) (2) For the purpose of determining the finance charge permitted in refinancing, the amount financed resulting from the refinancing shall constitute the total of the following:

422.205(2)(a) (a) The amount which the customer would have been required to pay upon prepayment pursuant to the provisions on rebate upon prepayment under s. 422.209 on the date of refinancing, except that for the purpose of computing this amount no minimum finance charge under s. 422.201 (9) shall be allowed; and

422.205(2)(b) (b) Appropriate additional charges under s. 422.202, included for the period of refinancing.

422.205(3) (3) The maximum period for payments resulting from refinancing under this section shall not exceed the periods provided in s. 422.403 commencing with the date of refinancing, but the outstanding balances for the purposes of that section shall be based on the amount financed resulting from such refinancing.

422.205(4) (4) A violation of this section is subject to s. 425.304.

422.205 History History: 1971 c. 239; 1979 c. 10 s. 24.



422.206 Finance charge on consolidation.

422.206  Finance charge on consolidation.

422.206(1) (1) If a customer owes an unpaid balance to a creditor with respect to a consumer credit transaction and becomes obligated on another consumer credit transaction or desires to enter into another consumer credit transaction with the same creditor, the parties may agree to a consolidation resulting in a single schedule of payments.

422.206(2) (2) The unpaid balance with respect to the previous transaction shall be determined under s. 422.205 and the amount financed resulting therefrom shall be consolidated by adding to it the amount financed with respect to the subsequent transaction. The creditor may contract for and receive a finance charge based on the aggregate amount financed resulting from consolidation at a rate not exceeding that permitted by s. 422.201.

422.206(3) (3) The maximum period for payments resulting from consolidation under this section shall not exceed the periods provided for in s. 422.403 commencing with the date of consolidation but the outstanding balances for the purposes of that section shall be based on the amount of the consolidated outstanding balance.

422.206(4) (4) A violation of this section is subject to s. 425.304.

422.206 History History: 1971 c. 239.



422.207 Advances to perform agreements of customer.

422.207  Advances to perform agreements of customer.

422.207(1)(1) With respect to a consumer credit transaction the parties may, to the extent not prohibited by chs. 421 to 427 and 429, agree that the customer will perform certain duties with respect to preserving or insuring collateral or goods subject to a motor vehicle consumer lease, if such duties are reasonable in relation to the risk of loss of or damage to the collateral or goods. If the customer fails to so perform the creditor may, if authorized by the agreement, pay for the performance of such duties on behalf of the customer. The amount paid may be added to the unpaid balance of the customer's obligation, if, in the absence of performance, the merchant has made all expenditures on behalf of the customer in good faith and in a commercially reasonable manner and the merchant has given the customer written notice of the nonperformance and reasonable opportunity after such notice to so perform.

422.207(2) (2) Within a reasonable time after advancing any sums pursuant to sub. (1), the merchant shall state to the customer in writing the amount of the sums advanced, any charges with respect to this amount and any revised payment schedule and, if the duties of the customer performed by the merchant pertain to insurance, a brief description of the insurance paid for including the type and amount of coverages.

422.207(3) (3) A finance charge may be made for sums advanced pursuant to sub. (1) at a rate not exceeding the rate stated to the customer pursuant to the provisions on disclosure in subch. III, or if no disclosure is required then at the annual rate of finance charge assessed on that transaction. With respect to an open-end credit plan the amount of the advance may be added to the unpaid balance of the account and the merchant may make a finance charge not exceeding that permitted by s. 422.201.

422.207(4) (4) A violation of this section is subject to s. 425.304.

422.207 History History: 1971 c. 239; 1979 c. 10, 89; 1995 a. 329; 1997 a. 302.



422.208 Right to prepay.

422.208  Right to prepay. Subject to s. 422.209 and, with respect to a motor vehicle consumer lease, s. 429.207, the customer may prepay in full or in any part, at any time without penalty, the unpaid balance of any consumer credit transaction other than a transaction secured by a first lien mortgage or equivalent security interest on real estate with an original term of 10 years or more and on which the annual percentage rate disclosed pursuant to subch. III is 10% or less.

422.208 History History: 1971 c. 239; 1995 a. 329.



422.209 Rebate on prepayment.

422.209  Rebate on prepayment.

422.209(1) (1) Except as provided in sub. (1m), upon prepayment in full of the unpaid balance of a precomputed consumer credit transaction, refinancing or consolidation, an amount not less than the unearned portion of the finance charge calculated according to this section shall be rebated to the customer. If the total of all rebates, refunds and credits to be paid to the customer under chs. 421 to 427 is less than $1, no rebate need be made.

422.209(1m) (1m)

422.209(1m)(a)(a) In the event of prepayment under sub. (1), a merchant may retain a loan administration fee that meets all of the following conditions:

422.209(1m)(a)1. 1. The loan administration fee does not exceed 2% of the amount financed in the precomputed consumer credit transaction, refinancing or consolidation.

422.209(1m)(a)2. 2. The loan administration fee is for a consumer loan that is secured primarily by an interest in real property or in a mobile home, as defined in s. 101.91 (10), or in a manufactured home, as defined in s. 101.91 (2).

422.209(1m)(b) (b) Notwithstanding par. (a), if a merchant retains any portion of a loan administration fee charged on a loan that is prepaid from the proceeds of a new loan made by the same merchant within 6 months after the prior loan, then the merchant shall reduce any loan administration fee on the new loan by the amount of the loan administration fee on the prior loan that was retained by the merchant.

422.209(2) (2)

422.209(2)(a)(a) The unearned portion of the precomputed finance charge on consumer credit transactions repayable in substantially equal successive installments at approximately equal intervals shall be equal to at least that portion of the finance charge which the sums of the installment balances of the obligation scheduled to be outstanding after the installment date nearest the date of prepayment bears to the sum of all installment balances originally scheduled to be outstanding under the obligation. For the purpose of determining the installment date nearest the date of prepayment when payments are monthly, any prepayment made on or before the 15th day following an installment due date shall be deemed to have been made as of the installment due date, and if prepayment occurs on or after the 16th day it shall be deemed to have been made on the succeeding installment due date. This method of calculating rebates may be referred to as the "rule of 78" or "sum of the digits" method. This paragraph applies to all of the following:

422.209(2)(a)1. 1. Consumer credit transactions entered into before November 1, 1981.

422.209(2)(a)2. 2. Consumer credit transactions having initial terms of less than 49 months entered into on or after November 1, 1981 and before August 1, 1987.

422.209(2)(a)3. 3. Consumer credit transactions in which the amount financed is less than $5,000, which have initial terms of less than 37 months and which are entered into on or after August 1, 1987.

422.209(2)(b) (b) The unearned portion of the finance charge on consumer credit transactions described in par. (c) is, at the option of the creditor, either of the following:

422.209(2)(b)1. 1. The portion of the finance charge which is allocable to all unexpired payment periods as scheduled or deferred. A payment period is unexpired if prepayment is made within 15 days after the payment's due date. The unearned finance charge is the finance charge which, assuming all payments are made as scheduled or deferred, would be earned for each unexpired payment period by applying to unpaid balances of principal, according to the actuarial method, the annual percentage rate disclosed to the customer under subch. III. The creditor may decrease the annual interest rate to the next multiple of 0.25%.

422.209(2)(b)2. 2. The finance charge less the amount determined by applying the annual percentage rate disclosed to the customer under subch. III, according to the actuarial method, to the unpaid balances for the actual time those balances were unpaid up to the date of prepayment.

422.209(2)(c) (c) Paragraph (b) applies to all of the following:

422.209(2)(c)1. 1. Consumer credit transactions which have terms of 49 months or more and which are entered into after November 1, 1981 and before August 1, 1987.

422.209(2)(c)2. 2. Consumer credit transactions in which the amount financed is $5,000 or more and which are entered into on or after August 1, 1987.

422.209(2)(c)3. 3. Consumer credit transactions in which the amount financed is less than $5,000, which have initial terms of 37 months or more and which are entered into on or after August 1, 1987.

422.209(3) (3) With respect to other precomputed consumer credit transactions, the administrator may prescribe by rule the refund formula consistent with sub. (2) (a) taking into account the irregularity of installment amounts and due dates.

422.209(4) (4)

422.209(4)(a)(a) Except as provided in par. (b), the unearned portion of a deferral charge is the deferral charge multiplied by the number of unexpired payment periods as of the date of prepayment and divided by the total number of installments deferred.

422.209(4)(b) (b) If the unearned finance charge is calculated under sub. (2) (b), the deferral charge shall be refunded in full.

422.209(5) (5) This section does not preclude the collection or retention by the creditor of delinquency charges under s. 422.203 for delinquencies or payments due prior to prepayment.

422.209(6) (6) If the maturity of the obligation is accelerated for any reason and judgment is obtained, the customer is entitled to the same rebate as if payment in full had been made on the date judgment is entered against the customer.

422.209(6m) (6m) For purpose of this section, the finance charge in a manufactured home transaction as defined in s. 138.056 (1) (bg) does not include fees, discounts, or other sums actually imposed by the government national mortgage association, the federal national mortgage association, the federal home loan mortgage corporation or other governmentally sponsored secondary mortgage market purchaser of the loan or any private secondary mortgage market purchaser of the loan who is not a person related to the original lender.

422.209(7) (7) A violation of this section is subject to s. 425.304.

422.209 History History: 1971 c. 239; 1979 c. 89; 1981 c. 45 ss. 41 to 44, 51; 1987 a. 27; 1995 a. 272; 1997 a. 302; 1999 a. 9, 53; 2007 a. 11.



422.210 Agricultural credit transactions.

422.210  Agricultural credit transactions.

422.210(1) (1)  Permissible finance charges and fees. With respect to a credit transaction that it is primarily for an agricultural purpose, a creditor may not charge, collect or receive any finance charge or fee unless the charge or fee is clearly disclosed in writing to the customer and that is agreed to by the creditor and the customer.

422.210(2) (2) Penalty. A violation of this section is subject to s. 425.304.

422.210 History History: 1997 a. 302.



422.301 Requirements of federal act.

422.301  Requirements of federal act. In addition to the disclosures required by the federal consumer credit protection act, if any, the creditor shall disclose to the customer to whom credit is extended the information required by this subchapter. With respect to every consumer credit sale payable in installments (s. 421.301 (30)) upon which no separate finance charge is stated or imposed (s. 421.301 (20)) the creditor shall make disclosures in accordance with the federal consumer credit protection act, to the extent applicable, whether or not such act requires such disclosures to be made.

422.301 History History: 1971 c. 239; 1979 c. 10.

422.301 Annotation The functions of disclosure regulation in consumer transactions. Whitford, 1973 WLR 400.



422.302 General requirements and provisions.

422.302  General requirements and provisions.

422.302(1) (1) The information required by this subchapter to be disclosed by the creditor to the customer to whom credit is extended:

422.302(1)(a) (a) Shall be made clearly and conspicuously;

422.302(1)(b) (b) Shall be in writing;

422.302(1)(c) (c) Except as provided in s. 422.303 and in rules adopted by the administrator, need not be contained in a single writing or made in the order set forth in chs. 421 to 427;

422.302(1)(d) (d) May be supplemented by additional information or explanations supplied by the creditor, but none shall be stated, utilized or placed so as to mislead or confuse the customer or contradict, obscure or detract attention from the information required by this subchapter to be disclosed; and so long as the additional information or explanations do not have the effect of circumventing, evading or unduly complicating the information required to be disclosed by this subchapter; and

422.302(1)(e) (e) Need be made only to the extent applicable and only as to those items for which the creditor makes a separate charge to the customer.

422.302(2) (2) The creditor shall disclose all information required by this subchapter before the transaction is consummated; such disclosures may be made on the face of the writing evidencing the transaction.

422.302(3) (3) Before any payment is due, the creditor shall furnish the customer with an exact copy of each instrument, document, agreement and contract which is signed by the customer and which evidences the customer's obligation. If there is more than one customer, delivery of copies of the documents to one of them constitutes compliance with this subsection.

422.302(4) (4) Anything to the contrary in chs. 421 to 427 notwithstanding, the sale of insurance under ch. 424 shall not be considered a sale requiring separate disclosure other than as provided in s. 422.202 (1).

422.302 History History: 1971 c. 239; 1979 c. 10, 89.

422.302 Annotation When a merchant first informed the customer of 24% interest to be charged on an open account in statements of the account provided after the account was opened, sub. (2) and s. 422.308 were violated and the merchant was only entitled to interest under s. 138.04. Severson Agri-Service, Inc. v. Lander, 172 Wis. 2d 269, 493 N.W.2d 230 (Ct. App. 1992).



422.303 Form requirements other than open-end or discount.

422.303  Form requirements other than open-end or discount.

422.303(1)(1) In a consumer credit sale other than one pursuant to an open-end credit plan or a credit sale in which the only finance charge is a prompt payment discount as described in s. 422.201 (8), the customer's obligation to pay the total of payments shall be evidenced by a single instrument, which shall include, in addition to the other disclosures required by this subchapter, the signature of the seller, the signature of the customer, the date on which it was signed and a description of any property the customer transfers to the seller as a trade-in.

422.303(2) (2) The terms of such instrument evidencing a consumer credit sale shall be set forth in not less than 8-point standard type, or such similar type as is prescribed in rules adopted by the administrator, to the extent that larger type is not specifically required by chs. 421 to 427.

422.303(3) (3) Except as provided in sub. (4), every writing evidencing the customer's obligation to pay under a consumer credit transaction other than one pursuant to an open-end credit plan or a motor vehicle consumer lease, shall contain immediately above or adjacent to the place for the signature of the customer, a clear, conspicuous, printed or typewritten notice in substantially the following language:

NOTICE TO CUSTOMER

(a) DO NOT SIGN THIS BEFORE YOU READ THE WRITING ON THE REVERSE SIDE, EVEN IF OTHERWISE ADVISED.

(b) DO NOT SIGN THIS IF IT CONTAINS ANY BLANK SPACES.

(c) YOU ARE ENTITLED TO AN EXACT COPY OF ANY AGREEMENT YOU SIGN.

(d) YOU HAVE THE RIGHT AT ANY TIME TO PAY IN ADVANCE THE UNPAID BALANCE DUE UNDER THIS AGREEMENT AND YOU MAY BE ENTITLED TO A PARTIAL REFUND OF THE FINANCE CHARGE.

422.303(4) (4) The notice described in sub. (3) (a) is not required when no terms appear on the reverse side of the writing. The notice described in sub. (3) (d) is not required with respect to a consumer credit transaction secured by a first lien mortgage or equivalent security interest on real property, the original term of which is 10 years or more.

422.303(5) (5) The creditor shall retain a copy of such writing evidencing a consumer credit transaction, other than one pursuant to an open-end credit plan, and of any proposal for a consumer credit transaction which the merchant has required or requested the customer to sign and which the customer has signed during contract negotiations, for a period of one year after the last payment scheduled under the transaction, or one year after the transaction has been repaid in full, whichever is sooner. The creditor shall supply the customer with copies of such documents upon any demand of the customer made within such period; one copy shall be furnished at no charge; and subsequent copies shall be furnished on the condition that the customer pay the creditor's reasonable costs of preparing and forwarding the copy. Copies supplied under this subsection are in addition to those copies required by s. 422.302.

422.303(6) (6) A violation of this section is subject to s. 425.304.

422.303 History History: 1971 c. 239; 1973 c. 3; 1975 c. 407; 1979 c. 10, 89; 1995 a. 329.

422.303 Annotation Legislative Council Note, 1973: Makes clear that this section refers to copies of documents given subsequently to documents furnished in the original transaction. Section 422.302 (3) requires that a copy of each document signed by the customer and evidencing his obligation be given to the customer before the first payment is due. This section is intended to refer to additional copies of such documents, furnished to the customer during the course of repaying the obligation. The added language inserted in sub. (5) further clarifies this intent. [Bill 432-A]



422.304 Prohibition of blank writings.

422.304  Prohibition of blank writings.

422.304(1) (1) Every writing evidencing a consumer credit transaction shall be completed as to all essential provisions prior to the signing thereof by the parties, and no creditor shall induce, encourage or otherwise permit the customer to sign a writing containing blank spaces which are to be filled in after it is signed except for a space provided for the identifying numbers of goods if not available at the time of the transaction. Blanks relating to price, charges or terms of payment which are inapplicable to a transaction must be filled in a manner which reveals their inapplicability unless their inapplicability is clearly and conspicuously indicated.

422.304(2) (2) A violation of this section is subject to s. 425.304.

422.304 History History: 1971 c. 239.



422.305 Notice to obligors.

422.305  Notice to obligors.

422.305(1)(1) No natural person is obligated to assume personal liability for payment of an obligation arising out of a consumer credit transaction unless the person, in addition to signing the writing evidencing the consumer credit transaction, or a separate guaranty or similar instrument, also either receives a copy of each instrument, document, agreement and contract which is signed by the customer and which evidences the customer's obligation to pay, or signs and receives at the time of signing a separate instrument in substantially the following language:

EXPLANATION OF

PERSONAL OBLIGATION

(a) You have agreed to pay the total of payments under a consumer credit transaction between .... (name of customer) and .... (name of merchant) made on .... (date of transaction) for .... (description of purpose of credit, i.e. sale or loan) in the amount of $.....

(b) You will be liable and fully responsible for payment of the above amount even though you may not be entitled to any of the goods, services or loan furnished thereunder.

(c) You may be sued in court for the payment of the amount due under this consumer credit transaction even though the customer named above may be working or have funds to pay the amount due.

(d) This explanation is not the agreement under which you are obligated, and the guaranty or agreement you have executed must be consulted for the exact terms of your obligations.

(e) You are entitled now, or at any time, to one free copy of any document you sign evidencing this transaction.

(f) The undersigned acknowledges receipt of an exact copy of this notice.

.... (Signature)

422.305(2) (2) The notice must be printed, typed or otherwise reproduced in a size and style equal to at least 10-point boldface type or such similar type as prescribed by the administrator, and shall contain only the matter above set forth and the address of the merchant.

422.305(3) (3) This notice shall not be required to be given to a merchant who endorses or is otherwise liable for payment to an assignee or holder of the customer's obligation.

422.305(4) (4) The notice required by this section shall not act to increase or decrease the liability of a cosigner.

422.305(5) (5) Taking or arranging for a person to sign an instrument in violation of this section is a violation subject to s. 425.304.

422.305 History History: 1971 c. 239; 1973 c. 3; 1979 c. 10.



422.306 Receipts; accounting; evidence of payment.

422.306  Receipts; accounting; evidence of payment.

422.306(1)(1) The creditor shall furnish the customer, without request, a written receipt for each payment made in cash, or any other time the method of payment does not itself provide evidence of payment.

422.306(2) (2) At any time after consummation of a consumer credit transaction other than one pursuant to an open-end credit plan, the creditor, upon written request by the customer, shall furnish to the customer a written statement of the amounts and specifying the dates of payments received and charges imposed, together with the unpaid balance at the time of the statement. With respect to transactions secured by a first lien mortgage, or equivalent security interest, on real property such statement need specify only the dates and amounts of payments received and charges imposed during the previous 12 months, and the unpaid balance remaining at the time of the statement. The customer shall be entitled to one such statement free of charge once every 12 months. Additional statements shall be furnished if the customer pays the creditor's reasonable costs of preparing and furnishing the statement.

422.306(3) (3) With respect to an open-end credit plan, the creditor shall at any time upon written request by the customer, furnish to the customer a written statement, which may consist of copies of the periodic statements furnished to the customer under the plan, specifying the dates and amounts of purchases or loan credit extended and payments received during the previous 12 months, and the unpaid balance remaining at the time of the statement. The customer shall be entitled to one such statement at a charge not in excess of $1 once every 12 months. Additional statements shall be furnished if the customer pays the creditor's reasonable costs of preparing and furnishing the statement.

422.306(4) (4) Except as provided in s. 708.15, within 45 days after payment by the customer of all sums for which the customer is obligated under a consumer credit transaction other than one pursuant to an open-end credit plan, the creditor shall give or forward to the customer instruments which acknowledge payment in full, and release of any security interest when there is no outstanding secured obligation, and furnish to the customer or the customer's designee evidence of the release or assignment to such designee of any recorded lien on real estate and termination of any filed financing statement which perfected such security interest.

422.306 History History: 1971 c. 239; 1991 a. 316; 2013 a. 66.



422.307 Estimates or approximations.

422.307  Estimates or approximations. If at the time disclosures must be made, an amount or other item of information required to be disclosed or needed to determine a required disclosure is unknown or not available to the creditor, and a reasonable effort has been made to ascertain it, the creditor may use an estimated amount or approximation of the information, if:

422.307(1) (1) The estimate or approximation is clearly identified as such, is reasonable and is based on the best information available to the creditor; and

422.307(2) (2) The estimate or approximation is not used for the purpose of circumventing or evading the disclosure requirements of this subchapter.

422.307 History History: 1971 c. 239.



422.308 Open-end credit disclosures.

422.308  Open-end credit disclosures.

422.308(1) (1) With regard to every open-end credit plan between a creditor, wherever located, and a customer who is a resident of this state and who is applying for the open-end credit plan from this state, every application for the open-end credit plan, including every application contained in an advertisement, shall be appropriately divided and captioned by its various sections and shall set forth all of the following:

422.308(1)(a) (a) The annual percentage rate or, if the rate may vary, a statement that it may do so and of the circumstances under which the rates may increase, any limitations on the increase and the effects of the increase.

422.308(1)(b) (b) The date or occasion upon which the finance charge begins to accrue on a transaction.

422.308(1)(c) (c) Whether any annual fee is charged and the amount of the fee.

422.308(1)(d) (d) Whether any other charges or fees may be charged, what they may be charged for and the amounts of the charges or fees.

422.308(2) (2) With regard to every open-end credit plan between a creditor, wherever located, and a customer who is a resident of this state and who is given the opportunity to enter into an open-end credit plan while present in any establishment located in this state but who is not required to complete an application under sub. (1), the customer shall be given a notice prior to entering into the open-end credit plan. The notice shall be appropriately divided and captioned by its various sections and shall set forth all of the information in sub. (1) (a) to (d).

422.308(3) (3) The administrator shall publish an annual creditors' noncompliance report on November 1. The report shall set forth the names of creditors that the administrator knows, or reasonably believes, to have violated this section during the preceding 12 months, unless the administrator knows or reasonably believes that the violation or violations were the result of unintentional good faith error.

422.308(4) (4) A violation of this section is subject to s. 425.304 unless the violation was the result of an unintentional good faith error.

422.308(5) (5) If any part of this section is found unconstitutional with regard to a creditor solely or in any part because the creditor is located outside of this state, that part of this section shall not apply to any creditor located within this state.

422.308 History History: 1985 a. 244.

422.308 Annotation When a merchant first informed the customer of 24% interest to be charged on an open account in statements of the account provided after the account was opened, s. 422.302 and subs. (1) and (2) were violated and the merchant was only entitled to interest under s. 138.04. Severson Agri-Service, Inc. v. Lander, 172 Wis. 2d 269, 493 N.W.2d 230 (Ct. App. 1992).



422.310 Refund anticipation loans.

422.310  Refund anticipation loans.

422.310(1) (1) In addition to any other requirements under this subchapter, a creditor shall disclose all of the following in writing to a customer on a form that is signed by the customer before the customer enters into a refund anticipation loan:

422.310(1)(a) (a) Any refund anticipation loan fees.

422.310(1)(b) (b) Any charge or fee for electronically filing an income tax return.

422.310(1)(c) (c) The total dollar amount of all charges and fees under pars. (a) and (b).

422.310(1)(d) (d) The anticipated length of time, within 2 business days, by which the customer will receive the refund anticipation loan proceeds.

422.310(1)(e) (e) That the customer may electronically file an income tax return without obtaining a refund anticipation loan.

422.310(1)(f) (f) The anticipated length of time within which the customer could reasonably expect to receive a tax refund if the income tax return is filed electronically and the customer does not request a refund anticipation loan.

422.310(1)(g) (g) That the customer is responsible for repayment of the refund anticipation loan and refund anticipation loan fees even if the income tax refund is not paid or is paid in a lower amount than was anticipated.

422.310(1)(h) (h) The estimated annual percentage rate, based on the size of the refund anticipation loan, the refund anticipation loan fees and the anticipated maturity date of the refund anticipation loan. The anticipated maturity date shall be the date disclosed under par. (f).

422.310(2) (2) A creditor may not impose a different fee or charge for electronically filing an income tax return on a customer who obtains a refund anticipation loan than the creditor imposes on a customer who does not obtain a refund anticipation loan.

422.310(3) (3) A violation of this section is subject to s. 425.304.

422.310 History History: 1993 a. 111.



422.401 Scope.

422.401  Scope. This subchapter applies to consumer credit transactions.

422.401 History History: 1971 c. 239.



422.402 Balloon payments prohibited.

422.402  Balloon payments prohibited.

422.402(1) (1) Except as provided in sub. (1m), no merchant shall enter into an agreement which requires a schedule of payments under which any one payment is not equal or substantially equal to all other payments, or under which the intervals between any consecutive payments differ substantially except as permitted in sub. (2) or (3) with respect to a consumer credit transaction other than a transaction which is one of the following:

422.402(1)(a) (a) Pursuant to an open-end credit plan.

422.402(1)(b) (b) Not precomputed and on which the annual percentage rate disclosed under subch. III is less than 16.5% for a consumer credit sale in which the seller retains a security interest in real estate which is the subject of the sale or any consumer loan, either of which is entered into on or after April 6, 1980, and prior to November 1, 1981, or 12% for any other consumer credit transaction.

422.402(1m) (1m) No merchant shall enter into an agreement which requires a schedule of payments under which any one payment is not equal or substantially equal to all other payments, or under which the intervals between any consecutive payments differ substantially except as permitted in sub. (2) or (3) with respect to a consumer credit transaction other than a transaction which is one of the following:

422.402(1m)(a) (a) Pursuant to an open-end credit plan.

422.402(1m)(b) (b) Not precomputed and on which the annual percentage rate disclosed under subch. III is not more than 18% for a consumer credit sale in which the seller retains a security interest in real estate which is the subject of the sale or any consumer loan, either of which is entered into on or after November 1, 1981, and before November 1, 1984.

422.402(2) (2) The parties may agree to payments that are not substantially equal to other payments or are paid at unequal intervals if:

422.402(2)(a) (a) The customer's livelihood is dependent upon income that is seasonal or otherwise not regular, such payments are in accordance with the needs of the customer and a notice in substantially the following language is set forth immediately below the customer's signature in 12-point boldface type, or its equivalent as prescribed by the administrator:

WARNING

The amounts of payments or the dates on which they are payable under this agreement are not equal. Do not sign this paper unless you are certain that this payment schedule meets your needs.

422.402(2)(b) (b) The unequal or irregular payment is part of an agreed down payment received by the creditor contemporaneously with or prior to the consummation of the transaction;

422.402(2)(c) (c) The unequal or irregular payment is part of an agreed down payment that does not exceed 20% of the cash price, has a due date not later than the due date of the 2nd installment of the transaction and is excluded from the amount financed upon which the finance charge is computed, and if it is the mutual understanding of the customer and the creditor that such a partial payment will be separately financed the customer has the right to rescind the transaction without penalty if the customer cannot obtain such separate financing;

422.402(2)(d) (d) The unequal or irregular payment is the final scheduled payment and is less than, or not more than 10% greater than, the average amount of the other scheduled payments, if such other payments are substantially equal; or

422.402(2)(e) (e) The unequal or irregular payment is the first scheduled payment and results from the inclusion of interest charged for a first installment period of not more than 45 days or less than 15 days as permitted under s. 138.09 (7) (c) 2.

422.402(3) (3) In the event that sub. (2) (a) applies, the customer shall have the right at any time to refinance the unequal or irregular installment pursuant to s. 422.205 for refinancing, except that the rate shall not exceed the rate disclosed in the original transaction pursuant to subch. III of ch. 422.

422.402(4) (4) Taking or arranging for the customer to sign an instrument in violation of this section shall be subject to s. 425.304.

422.402(5) (5) This section does not apply to a manufactured home transaction as defined in s. 138.056 (1) (bg) made on or after November 1, 1981, and before November 1, 1984, if:

422.402(5)(a) (a) The transaction complies with s. 138.056; or

422.402(5)(b) (b) The unequal or irregular payment is the final scheduled payment of the transaction, and the merchant agrees to refinance the final scheduled payment at a rate of interest not in excess of the rate disclosed pursuant to subch. III of ch. 422 by more than one percent multiplied by the number of 6-month periods in the term of the immediately prior manufactured home transaction.

422.402(6) (6) This section does not apply to consumer credit transactions entered into on or after November 1, 1984.

422.402 History History: 1971 c. 239; 1977 c. 444; 1979 c. 168; 1981 c. 45; 1983 a. 36; 1987 a. 27; 1991 a. 316; 1995 a. 225; 1997 a. 302; 2007 a. 11.



422.403 Maximum periods of repayment.

422.403  Maximum periods of repayment.

422.403(1) (1) With respect to a consumer credit transaction other than one pursuant to an open-end credit plan or one pursuant to s. 138.09, no merchant shall initially schedule payments to be paid in full:

422.403(1)(a) (a) Over a period of more than 25 months if the total of payments is $700 or less;

422.403(1)(b) (b) Over a period of more than 37 months if the total of payments is more than $700, but does not exceed $1,400; or

422.403(1)(c) (c) Over a period of more than 49 months if the total of payments is more than $1,400, but does not exceed $2,000, unless the transaction is for the acquisition of or substantial improvement to real property in which case such period shall not exceed 61 months.

422.403(2) (2) With respect to a consumer credit transaction other than one pursuant to an open-end credit plan or one pursuant to s. 138.09, which is for the purpose of an improvement to real property and in which the annual percentage rate disclosed under subch. III is 15% or less, no merchant may initially schedule payments to be paid in full:

422.403(2)(a) (a) Over a period of more than 25 months if the total of payments is $300 or less;

422.403(2)(b) (b) Over a period of more than 48 months if the total of payments is more than $300, but does not exceed $1,000; or

422.403(2)(c) (c) Over a period of more than 60 months if the total of payments is more than $1,000, but does not exceed $2,000.

422.403(3) (3) The periods specified in subs. (1) and (2) shall commence with the date of first payment or when the finance charge begins to accrue, whichever is earlier.

422.403(4) (4) This section shall not apply to loans made, guaranteed or funded by federal or state agencies and loans made, guaranteed or funded by nonprofit educational institutions or foundations qualifying under section 501 (c) (3) of the internal revenue code, for purposes of post-high school education.

422.403(4m) (4m) This section does not apply to loans made by an administrative agency within the executive branch established under ch. 15.

422.403(5) (5) Taking or arranging for the customer to sign an instrument in violation of this section is subject to s. 425.304.

422.403 History History: 1971 c. 239; 1973 c. 3, 4, 243; 1981 c. 20, 391.



422.404 Assignment of earnings.

422.404  Assignment of earnings.

422.404(1) (1) No merchant shall take or arrange for an assignment of earnings of the customer for payment or as security for payment of an obligation arising out of a consumer transaction unless such assignment is revocable at will by the customer.

422.404(2) (2) A revocable assignment of earnings made as payment or as security for payment of an obligation arising out of a consumer credit transaction, which would otherwise expire under s. 241.09, shall be deemed to be renewed for a term not to exceed 6 months if:

422.404(2)(a) (a) The original authorization contained a conspicuous notice of the customer's right to revoke;

422.404(2)(b) (b) Prior to expiration, the merchant mails a notice to the customer which conspicuously states that the assignment of earnings is revocable, and that it shall continue to run for not more than 6 additional months, unless the merchant receives notice of revocation; and

422.404(2)(c) (c) The customer does not revoke the assignment.

422.404(3) (3) A violation of this section is subject to s. 425.304.

422.404 History History: 1971 c. 239; 1973 c. 3.



422.405 Authorization to confess judgment prohibited.

422.405  Authorization to confess judgment prohibited.

422.405(1)(1) No merchant shall take or accept from the customer a warrant or power of attorney or other authorization for the creditor, or other person acting on the creditor's behalf, to confess judgment.

422.405(2) (2) A violation of this section is subject to s. 425.305.

422.405 History History: 1971 c. 239; 1991 a. 316.



422.406 Negotiable instruments.

422.406  Negotiable instruments.

422.406(1) (1) In a consumer credit sale or lease transaction, no seller or lessor shall take a negotiable instrument (s. 403.104), other than a check, as evidence of the obligation of the customer.

422.406(2) (2) In a consumer loan transaction which constitutes an interlocking loan (s. 422.408), no creditor shall take a negotiable instrument (s. 403.104), other than a check, as evidence of the obligation of the customer.

422.406(3) (3) The holder to whom an instrument issued in violation of this section is negotiated, notwithstanding that the holder may otherwise be a holder in due course of such instrument, is subject to all claims and defenses of the customer against the payee, subject to sub. (4).

422.406(4) (4) Such holder's liability under this section is limited to:

422.406(4)(a) (a) The amount owing to the holder on such instrument at the time the holder receives notice of a claim or defense of the customer against such payee; plus

422.406(4)(b) (b) If the customer has obtained a judgment against such payee and execution with bond is issued within one year after judgment and is returned unsatisfied, the amount paid by the customer to the holder before the holder received notice of the claim or defense of the customer, if such claim is made against the holder within 2 years after such judgment is returned unsatisfied. Any judgment against the payee, other than a default judgment, shall be binding on the holder.

422.406(5) (5) Taking or arranging for the customer to sign an instrument in violation of this section is subject to s. 425.304.

422.406 History History: 1971 c. 239; 1973 c. 2; 1991 a. 316.



422.407 Defenses assertable against an assignee.

422.407  Defenses assertable against an assignee.

422.407(1)(1) With respect to a consumer credit transaction other than a consumer loan which is not an interlocking consumer loan (s. 422.408), an assignee of the rights of a creditor is subject to all claims and defenses of the customer against the assignor arising out of the transaction notwithstanding an agreement to the contrary, subject to sub. (2).

422.407(2) (2) An agreement by the customer not to assert against an assignee a claim or defense arising from a consumer credit transaction is enforceable only by an assignee not related to the assignor who acquires the customer's contract in good faith and for value, who gives the customer notice of the assignment as provided in s. 422.409 and who, within 12 months after the mailing of the notice of assignment, has not received notice of the customer's claim or defense. In the event that such assignee further assigns the customer's obligation to another party not related to the original assignor, in good faith and for value, such party may enforce an agreement by the customer not to assert claims or defenses, only to the extent that that party's assignor could do so under this section, and any notice by the customer to the original or subsequent assignees is effective as to such party. Such good faith assignee's liability under this section is limited to:

422.407(2)(a) (a) The amount owing to the assignee with respect to the consumer credit transaction at the time the assignee received notice of a claim or defense of the customer against the assignor; plus

422.407(2)(b) (b) If the customer has obtained a judgment against the assignor and execution with bond is issued within one year after judgment and is returned unsatisfied, the amount paid by the customer to the assignee before the assignee received notice of the claim or defense of the customer, if such claim is made against the assignee within 2 years after execution is returned unsatisfied. Any judgment against the assignor, other than a default judgment, shall be binding on the assignee.

422.407(2m) (2m)

422.407(2m)(a)(a) In the event that an assignee, who is related to the assignor or who takes the assignment not in good faith or not for value, further assigns the customer's obligation to a subsequent assignee not related to any prior assignor and who takes the assignment in good faith and for value, such subsequent assignee's liability is limited to that provided for in sub. (2) if the subsequent assignee's assignor at the time of the assignment to the subsequent assignee gives the notice required in s. 422.409 (2), subject to par. (b).

422.407(2m)(b) (b) The notice given under s. 422.409 (2) need not name the subsequent assignee. In such cases it shall state that payments may be made to the assignor, and shall otherwise comply with the requirements of s. 422.409 (2).

422.407(3) (3) Any assignee does not acquire a customer's contract in good faith within the meaning of subs. (2) and (2m) if the assignee has knowledge, including knowledge from his or her course of dealing with other customers of the assignor or from the assignor or the assignee's records, or written notice of violations of chs. 421 to 427, of conduct of the kind described in s. 426.108, or of substantial complaints by such other customers that such assignor fails or refuses to perform his or her contracts with such customers and fails to remedy their complaints.

422.407(4) (4) No term of an agreement may confer upon an assignee greater immunity from claims and defenses of the customer against the assignor than is permitted in this section. No term of an agreement purporting to waive defenses against an assignee is enforceable unless the agreement makes conspicuous reference to this section and to the customer's right to assert such claim or defense against an assignee within 12 months after being furnished a notice of assignment.

422.407(5) (5) Except where execution with bond is returned unsatisfied under sub. (2) (b) or where the assignor is in bankruptcy, receivership or other insolvency proceedings or cannot be found within the state, any claims or defenses of the customer under this section can only be asserted as a matter of counterclaim, defense to or set-off against a claim by the assignee.

422.407(6) (6) Taking or arranging for the customer to sign an instrument in violation of this section is subject to s. 425.304.

422.407 History History: 1971 c. 239; 1973 c. 3; 1979 c. 89; 1991 a. 316.

422.407 Annotation Legislative Council Note, 1973: Sections 39, 40 and 41 revise s. 422.407 so that it accomplishes its intended purpose, which is to enable a good faith assignee of a customer's contract, and his good faith assignees, to enforce an agreement by the customer not to raise claims and defenses against assignees of the contract, once 12 months have passed following the initial good faith assignment.

422.407 Annotation New s. 422.407 (2m), created by this act, accomplishes the same result in those cases where the first assignment is made to a related assignee, who further assigns the contract to an unrelated good faith assignee. This latter arrangement is not dealt with by present s. 422.407. New (2m) also recognizes existing business patterns in that it allows the related assignee to service an account, although the contract has been further assigned to an unrelated good faith assignee. In these cases the good faith assignee receives the protection of this section, provided the customer has been given the required notice of assignment. [Bill 432-A]



422.408 Interlocking loans.

422.408  Interlocking loans.

422.408(1)(1) The lender in an interlocking consumer loan is subject to the claims and defenses the consumer may have against the seller or lessor in the consumer transaction for which the proceeds of the loan are used, subject to sub. (3).

422.408(2) (2) For purposes of this section, a consumer transaction pursuant to a seller credit card shall be deemed to be a consumer loan transaction if the transaction is other than a purchase or lease of goods or services from the issuer of the seller credit card, from a person related to such issuer or from others licensed or franchised to do business solely under the business or trade name or designation of such issuer.

422.408(3) (3) For purposes of this section, a consumer loan transaction is an "interlocking consumer loan" if the creditor knows or has reason to know that all or a meaningful part of the proceeds of the loan are used to pay all or part of the customer's obligations to the seller or lessor under a consumer sale or lease, and if:

422.408(3)(a) (a) The lender is a person related to the seller or lessor;

422.408(3)(b) (b) The lender supplies to the seller or lessor, or the seller or lessor prepares, documents used to evidence the loan, other than sales slips or drafts used to evidence purchases pursuant to an open-end credit plan;

422.408(3)(c) (c) The lender directly or indirectly pays to the seller or lessor any commission, finder's fee or other similar consideration based upon or measured by the consumer loan;

422.408(3)(d) (d) The lender has recourse to the seller or lessor for nonpayment of the consumer loan transaction through a guaranty, maintenance of a reserve account or otherwise, but this paragraph shall not apply to transactions pursuant to a credit card issued by a lender not related to the seller or lessor;

422.408(3)(e) (e) The lender has knowledge, including knowledge from the lender's course of dealing with other customers of the seller or lessor or from the lender's records, or written notice of substantial complaints by such other customers, that such seller or lessor fails or refuses to perform the seller's or lessor's contracts with them and that such merchant fails to remedy such complaints within a reasonable time; or

422.408(3)(f) (f) The loan exceeds $100, is disbursed directly to the seller or lessor and is made pursuant to a credit card to finance a purchase from a seller's or lessor's place of business in this state, if the seller or lessor has a direct or indirect contractual relationship with the issuer permitting the seller or lessor to honor the credit card.

422.408(4) (4) To the extent that a lender under an interlocking consumer loan is subject to claims or defenses of the customer against a merchant under this section, the lender's liability is limited to claims or defenses arising from the consumer transaction financed by the proceeds of the loan, and may not exceed that portion of the unpaid balance of the loan at the time the lender has notice of the claim or defense, which the proceeds used to pay all or part of the customer's obligation on which the claim is based bears to the entire amount financed of the loan, unless the customer has obtained a judgment against the merchant and execution thereon has been returned unsatisfied, in which event the lender shall in addition be liable in a similar manner for the proportionate amount paid by the customer to the lender with respect to the interlocking consumer loan before the lender received notice of the claim or defense of the customer.

422.408(5) (5) With respect to a loan which constitutes an interlocking consumer loan solely by reason of sub. (3) (f), the lender shall be liable as provided in sub. (4) only if the lender receives notice of the customer's claim or defense within 12 months after the transaction is charged against the customer's account, and the unpaid balance of such a loan for purposes of sub. (4) shall be determined pursuant to the method set forth in s. 422.418.

422.408(6) (6) This section shall not apply to consumer loans extended for the purpose of acquiring residential real property which are secured by a first lien mortgage or equivalent security interest on such property and on which the annual percentage rate disclosed pursuant to subch. III is less than 12%.

422.408 History History: 1971 c. 239; 1991 a. 316.

422.408 Annotation The lender liability limits under sub. (4) do not limit the liability of lenders subject to the Home Improvement Trade Practices Code promulgated under s. 100.20. Jackson v. DeWitt, 224 Wis. 2d 877, 592 N.W.2d 262 (Ct. App. 1999), 98-0493.

422.408 Annotation Consumer defenses in interlocking loans and credit card transactions; recent statutes, policies and a proposal. Littlefield, 1973 WLR 471.



422.409 Notice of assignment.

422.409  Notice of assignment.

422.409(1) (1) The customer is authorized to pay the assignor until the customer receives notification of assignment of the rights to payment pursuant to a consumer credit transaction and that payment is to be made to the assignee. A notification which does not reasonably identify the rights assigned is ineffective. If requested by the customer, the assignee must seasonably furnish reasonable proof that the assignment has been made and unless the assignee does so the customer may pay the assignor.

422.409(2) (2) The notification of assignment shall be in writing and addressed to the customer at the customer's address as stated in the contract, shall be accompanied by a copy of the contract or shall identify the contract, describe the goods or services, state the names of the assignor and the customer, the name and address of the assignee, the number, amount and due dates or periods of payments scheduled to repay the indebtedness and, except in the case of a transaction secured by a first lien mortgage or equivalent security interest for the purpose of the acquisition of a dwelling, the total of payments. A provision in the assigned contract that the customer waives or will not assert claims or defenses against the assignee under s. 422.407 (2) shall not be effective unless the notification of assignment also contains a clear and conspicuous statement that the customer has 12 months within which to notify the assignee in writing of any complaints, claims or defenses the customer may have against the assignor and that if the customer does not give such notice, the assignee or subsequent assignees will have the right to enforce the contract free of such claims or defenses subject to chs. 421 to 427.

422.409 History History: 1971 c. 239; 1973 c. 2, 3; 1991 a. 316.



422.410 Statements of compliance or performance.

422.410  Statements of compliance or performance. Statements in the form of acknowledgments, certificates of performance or otherwise, signed by the customer, to the effect that there has been compliance with any of the requirements of chs. 421 to 427 or performance by the other party or parties to the transaction shall create no presumption that the facts recited in such statements are true.

422.410 History History: 1971 c. 239; 1979 c. 89.



422.411 Attorney fees.

422.411  Attorney fees.

422.411(1)(1) Except as provided in subs. (2) and (2m), with respect to a consumer credit transaction no term of a writing may provide for the payment by the customer of attorney fees.

422.411(2) (2) With respect to a consumer transaction in which credit is extended for the purpose of acquiring or refinancing the acquisition of residential real property, which is secured by a first lien or purchase money mortgage or equivalent security interest on such property, and on which the annual percentage rate disclosed pursuant to subch. III is 12% or less, the creditor may contract for the customer's payment of reasonable attorney fees actually incurred by the creditor, but the customer shall be liable for such fees only to the extent:

422.411(2)(a) (a) Such fees are payable to a licensed attorney who is not an employee of the creditor; and

422.411(2)(b) (b) Such fees do not exceed 5% of the amount of the judgment entered against the customer, or $100 in the event no judgment is so entered and the dispute is settled prior to judgment.

422.411(2m) (2m) A lender licensed under s. 138.09 may contract for the customer's payment of reasonable attorney fees actually incurred by the licensed lender to foreclose a mortgage or equivalent security interest in residential real property, but the customer is liable for attorney fees only if all of the following conditions are satisfied:

422.411(2m)(a) (a) The fees are payable to a licensed attorney who is not an employee of the licensed lender.

422.411(2m)(b) (b) The fees do not exceed 5% of the amount of the judgment entered against the customer, or $100 in the event a judgment is not entered and the dispute is settled before judgment.

422.411(3) (3) Taking or arranging for the customer to sign an instrument in violation of this section is subject to s. 425.304.

422.411 History History: 1971 c. 239; 1973 c. 3; 1993 a. 368, 490; 1997 a. 302.

422.411 Annotation Legislative Council Note, 1973: Broadens the range of residential real estate transactions in which the limited amount of attorney fees allowed by the Wisconsin consumer act can be contracted for. The amendment's effect is to allow all first lien and purchase money creditors, and creditors refinancing a first lien or purchase money transaction, to contract for attorney fees. As the section now reads, only purchase money first mortgagees may contract for them. As amended, all such creditors will be treated in an equal manner. [Bill 432-A]



422.412 Restriction on liability in consumer lease.

422.412  Restriction on liability in consumer lease. In a consumer lease, the obligation of a customer upon expiration of the lease may not exceed the average payment allocable to a monthly period under the lease. This limitation does not apply to charges for damages to the leased property occasioned by other than normal use or for other default.

422.412 History History: 1971 c. 239; 1997 a. 302.



422.413 Limitation on default charges.

422.413  Limitation on default charges.

422.413(1) (1) Except as provided in sub. (2g), no term of a writing evidencing a consumer credit transaction may provide for any charges as a result of default by the customer other than reasonable expenses incurred in the disposition of collateral or goods subject to a motor vehicle consumer lease and such other charges as are specifically authorized by chs. 421 to 427 and 429.

422.413(2g) (2g) In any consumer credit transaction in which the collateral is a motor vehicle as defined in s. 340.01 (35), a trailer as defined in s. 340.01 (71), a snowmobile as defined in s. 340.01 (58a), a boat as defined in s. 30.50 (2), an aircraft as defined in s. 114.002 (3), or a mobile home or manufactured home as defined in s. 101.91, a writing evidencing the transaction may provide for the creditor's recovery of all of the following expenses, if the expenses are reasonable and bona fide:

422.413(2g)(a) (a) Expenses of taking and holding the collateral if paid to persons not related to the creditor.

422.413(2g)(b) (b) Travel and transportation expenses of the creditor or the creditor's employees in taking possession of the collateral.

422.413(2g)(c) (c)

422.413(2g)(c)1.1. If the collateral is not redeemed by the customer under s. 425.208, the greater of expenses determined under subd. 2. or of all of the following expenses of preparing the collateral for sale if paid to persons not related to the creditor:

422.413(2g)(c)1.a. a. Expenses for cleaning and restoring the appearance of the collateral, not to exceed $100.

422.413(2g)(c)1.b. b. Expenses for repair of damage to the collateral if covered by insurance, not to exceed the lesser of any deductible amount or $250.

422.413(2g)(c)1.c. c. Expenses for mechanical repairs to the collateral, not to exceed $200.

422.413(2g)(c)2. 2. Expenses for any repair to the collateral which increase the selling price of the collateral, not to exceed the amount by which the selling price is increased because of the repairs, if paid to persons not related to the creditor. The selling price of the collateral before repairs shall be established by any reasonable method, at no cost to the customer.

422.413(2r) (2r) Notwithstanding s. 409.615 (1), the proceeds of any disposition of collateral referred to in sub. (2g) shall be applied in the following order to:

422.413(2r)(a) (a) Any expenses described in sub. (2g) (a) subject to the restriction set forth in sub. (2g) (a).

422.413(2r)(b) (b) Any expenses described in sub. (2g) (b) subject to the restriction set forth in sub. (2g) (b).

422.413(2r)(c) (c) Any expenses described in sub. (2g) (c) 1., subject to the restrictions set forth in sub. (2g) (c) 1. (intro.), in the order, and subject to the limitations on amounts, set forth in sub. (2g) (c) 1. a. to c., or in sub. (2g) (c) 2., subject to the limitation described in that subdivision.

422.413(2r)(d) (d) The satisfaction of indebtedness secured by the security interest under which the disposition of the collateral is made.

422.413(2r)(e) (e) Any expenses described in sub. (2g) (c) 1. in excess of the limitations on amounts set forth in sub. (2g) (c) 1. a. to c., in the order set forth in sub. (2g) (c) 1. a. to c.

422.413(2r)(f) (f) The satisfaction of indebtedness secured by any subordinate security interest in the collateral, subject to the restrictions set forth in s. 409.615 (1) (c) and (2).

422.413(2r)(g) (g) Payment to the customer.

422.413(3) (3) A violation of this section is subject to s. 425.304.

422.413 History History: 1971 c. 239; 1973 c. 2; 1979 c. 10; 1983 a. 389; 1985 a. 331; 1993 a. 368; 1995 a. 329; 1997 a. 302; 1999 a. 9, 53; 2001 a. 10; 2007 a. 11.



422.414 Use of multiple agreements.

422.414  Use of multiple agreements.

422.414(1) (1) No creditor shall divide or otherwise encourage the customer or customers to become obligated at the same time on more than one consumer loan, more than one consumer credit sale, or one or more interlocking consumer loans (s. 422.408) and consumer credit sale for the purpose of obtaining a higher rate of finance charge than would otherwise be permitted under chs. 421 to 427.

422.414(2) (2) Multiple agreements which arise out of substantially the same transaction shall be presumed to be in violation of this section.

422.414(3) (3) A violation of this section is subject to s. 425.305.

422.414 History History: 1971 c. 239; 1979 c. 89.



422.415 Changes in open-end credit terms.

422.415  Changes in open-end credit terms.

422.415(1) (1) Except as provided in sub. (2), no creditor shall make any change in the terms of open-end credit plans that is adverse to the interests of the customer with respect to any outstanding balances or that imposes or alters a charge permitted under s. 422.202 (2m). For the purposes of this section, a change shall be presumed to be adverse if the result thereof is to increase the rate of the finance charge or the amount of the periodic payment due. Outstanding balances shall be determined on the assumption that all payments shall be credited first to any finance charges that may be due and then to the payment of debts in the order in which the entries to the account showing the debts were made.

422.415(2) (2) A change that is adverse to the interests of the customer with respect to outstanding balances or that imposes or alters a charge permitted under s. 422.202 (2m) may be made if any of the following conditions is met:

422.415(2)(a) (a) The change is required by legislation, regulations or administrative rules becoming effective after the date of the agreement with the customer and the creditor has mailed or delivered to the customer written notice disclosing such proposed change not less than 3 months prior to the effective date of such change or such lesser period of time as may be available before such change is required to be made.

422.415(2)(b) (b) The change is made within 3 months of March 1, 1973 or within 3 months after the repeal or expiration of any federal legislation, administrative order, rule, guideline or regulation, the purpose of which was to limit or freeze finance charges or other charges, in effect on March 1, 1973, whichever is later.

422.415(2)(c) (c) The creditor mails or otherwise delivers to the customer a written disclosure of the proposed change not less than 90 days prior to the effective date of such change.

422.415(2)(d) (d) The customer agrees in writing to a change other than a change made to apply a finance charge permitted by the treatment of s. 422.201 (2) by chapter 168, laws of 1979, to a balance outstanding on April 6, 1980.

422.415(3) (3) No term of a writing executed by the customer shall constitute authorization for a creditor to unilaterally make changes in the terms of the credit plan, which are otherwise prohibited by this section.

422.415(4) (4) A violation of this section is subject to s. 425.304.

422.415 History History: 1971 c. 239; 1979 c. 168; 1981 c. 45 s. 51; 1993 a. 150; 1995 a. 328.



422.4155 Notice of termination of liability.

422.4155  Notice of termination of liability.

422.4155(1) (1) In an open-end credit plan in which more than one person may be obligated for extensions of credit, any person may terminate his or her liability for future extensions of credit under the plan by giving written notice to the creditor of the person's termination of liability. The person's liability for future extensions of credit under the plan shall continue as to loans extended to, or purchases made by, any other person under the plan for 15 business days after the creditor's receipt of the termination notice. The terminating person's liability may not exceed the greater of the requested and contracted for credit limit under the plan or the balance outstanding under the plan on the receipt of the termination notice plus $500.

422.4155(2) (2) Notwithstanding sub. (1), a person remains liable for loans extended to, or purchases made by, the person after giving the termination notice.

422.4155 History History: 1981 c. 45.



422.416 Referral transactions prohibited.

422.416  Referral transactions prohibited.

422.416(1) (1) With respect to a consumer transaction no merchant shall give or offer to give a rebate or discount or otherwise pay or offer to pay value to the customer as an inducement for a consumer transaction in consideration of the customer's giving to the creditor the names of prospective customers, or otherwise aiding the creditor in entering into a transaction with another customer or, without being limited by any of the foregoing, performing any other act or the occurrence of any other event, if the earning of the rebate, discount or other value is contingent upon the occurrence of an event subsequent to the time the customer enters into the agreement.

422.416(2) (2) A violation of this section is subject to s. 425.305.

422.416 History History: 1971 c. 239; 1991 a. 316.



422.417 Restrictions on security interests.

422.417  Restrictions on security interests.

422.417(1) (1) With respect to a consumer credit sale a seller may take a security interest only in:

422.417(1)(a) (a) The property sold;

422.417(1)(b) (b) Goods upon which the property sold is installed or to which it is annexed, or goods upon which the services sold are performed, if the obligation secured is $500 or more;

422.417(1)(c) (c) Real property to which the property sold is affixed, or which is maintained, repaired or improved as a result of the sale of the property or services, if the obligation secured is $1,000 or more; and

422.417(1)(d) (d) Goods of the consumer which were the subject of a prior transaction with the seller which is consolidated (s. 422.206) with the consumer credit sale, or if the consumer credit sale is made pursuant to an open-end credit plan, goods previously purchased by the consumer pursuant to the plan, subject however to s. 422.418.

422.417(2) (2) With respect to a consumer lease, except as otherwise provided in s. 429.205 with respect to a motor vehicle consumer lease, a lessor may not take a security interest in any property owned or leased by the customer other than the leased goods to secure the lessor's obligations under the lease. This subsection does not prohibit a security interest in a cash security deposit for a consumer lease of motor vehicles.

422.417(3) (3) With respect to a consumer loan, in addition to the limitations on security interests required by 12 CFR 227.13 (d), 12 CFR 535.2 (a) (4) or 16 CFR 444.2 (a) 4, if any, a lender may not take a security interest, other than a purchase money security interest, in:

422.417(3)(a) (a) Clothing of the customer and the customer's dependents and the following, if they are not fixtures: dining table and chairs, refrigerator, heating stove, cooking stove, radio, beds and bedding, couch and chairs, cooking utensils and kitchenware; or

422.417(3)(b) (b) Real property if the obligation secured is less than $1,000.

422.417(4) (4) A violation of this section is subject to s. 425.304.

422.417 History History: 1971 c. 239; 1973 c. 3; 1975 c. 406, 407, 421; 1981 c. 20, 391; 1985 a. 256; 1989 a. 359; 1991 a. 316; 1995 a. 329; 1997 a. 302.



422.418 Security interests: consolidations; open-end credit plans.

422.418  Security interests: consolidations; open-end credit plans.

422.418(1)(1) The parties may agree in a consolidation agreement under s. 422.206 that the creditor may secure the consolidated obligation by a security interest in property in which the creditor has an existing security interest as a result of the prior transaction which is one of those agreed to become consolidated.

422.418(2) (2) For the purpose of determining the extent to which a consolidated obligation is secured after a consolidation of consumer sales, and after a consolidation of consumer loans in which one or more of the loans consolidated is secured by a purchase money security interest in property of the type described in s. 422.417 (3) (a), payments received by the creditor after a consolidation agreement are deemed to have been first applied to the payment of obligations arising from the transactions first made. To the extent that obligations are paid pursuant to this section, security interests in items of property terminate as the obligation originally incurred with respect to each item is paid.

422.418(3) (3) Payments received by the creditor upon an open-end credit plan are deemed, for the purpose of determining the amount of the unpaid balance secured by the various security interests, to have been applied first to the payment of finance charges in the order of their entry to the account, and then to the payment of the respective amounts financed in the order in which the entries to the account were made.

422.418(4) (4) If obligations consolidated or financed pursuant to an open-end credit plan arise from 2 or more transactions made on the same day, payments received by the creditor are deemed, for the purpose of determining the amount of the obligation secured by the various security interests, to have been applied first to the payment of the smallest obligation.

422.418 History History: 1971 c. 239; 1973 c. 3; 1997 a. 302.



422.419 Waivers prohibited.

422.419  Waivers prohibited.

422.419(1)(1) No contract evidencing a consumer credit transaction may contain any provision by which:

422.419(1)(a) (a) The merchant or other person acting on the merchant's behalf is given authority to enter the customer's dwelling or to commit any breach of the peace in the course of taking possession of collateral securing the transaction;

422.419(1)(b) (b) The customer waives any right of action against the merchant, or other person acting on the merchant's behalf, for any breach of the peace or other illegal act committed in the course of taking possession of such collateral; or

422.419(1)(c) (c) The customer executes a power of attorney or similar instrument appointing the merchant, or other person acting on the merchant's behalf, as the customer's agent in the taking of possession of such collateral.

422.419(2) (2) A violation of this section is subject to s. 425.304.

422.419 History History: 1971 c. 239; 1991 a. 316.



422.420 Cosigner charges.

422.420  Cosigner charges. No term of a writing signed by a cosigner and made pursuant to a consumer credit transaction may:

422.420(1) (1) Provide for payment by the cosigner of any fees or charges which could not be imposed upon the customer as part of the transaction; or

422.420(2) (2) Operate to remove from the cosigner any rights or protections given the customer under chs. 421 to 427.

422.420 History History: 1973 c. 3.



422.421 Variable rate transaction.

422.421  Variable rate transaction.

422.421(1) (1)  Definitions. In this section:

422.421(1)(a) (a) "Approved index" means any relevant index approved by the administrator that is beyond the control of the creditor and is verifiable by the customer.

422.421(1)(b) (b)

422.421(1)(b)1.1. "Consummation" with respect to a variable rate transaction other than one pursuant to an open-end credit plan means the time at which a customer becomes contractually obligated on the variable rate transaction.

422.421(1)(b)2. 2. "Consummation" with respect to a variable rate transaction pursuant to an open-end credit plan means the time at which a creditor accepts a customer's application and authorizes the customer's participation in the plan or the time at which an amendment to an existing open-end credit plan is accepted by or becomes binding on the customer under sub. (11) or s. 422.415.

422.421(1)(c) (c) "Variable rate transaction" means any open-end credit plan and any consumer credit transaction other than one pursuant to an open-end credit plan, the terms of which permit the rate of finance charge to be adjusted from time to time during the term of the plan or transaction other than by an adjustment under s. 422.415, but does not include any consumer credit transaction the terms of which permit only the rates of finance charge that are initially numerically specified in any document evidencing the plan or transaction.

422.421(2) (2) Variable rate transactions permitted. Creditors may engage in variable rate transactions subject to the conditions and limitations of this section.

422.421(3) (3) Approved index adjustments.

422.421(3)(a)(a) Adjustments in the rate of finance charge of a variable rate transaction that are based upon changes in an approved index shall be made in accordance with provisions set forth in the documents evidencing the variable rate transaction including provisions specifying all of the following:

422.421(3)(a)1. 1. The method of determining approved index values.

422.421(3)(a)2. 2. The relationship between approved index values and the rates of finance charge.

422.421(3)(a)3. 3. The method of implementing the adjustments.

422.421(3)(a)4. 4. The frequency of adjustments.

422.421(3)(a)5. 5. Any limits on the magnitude of adjustments.

422.421(3)(a)6. 6. Any minimum increments of adjustments.

422.421(3)(a)7. 7. The method of implementing any rounding of the rates of finance charge.

422.421(3)(b) (b) The provisions under par. (a) 5. may specify limited magnitudes of decreases in the rate of finance charge if the provisions specify limited magnitudes of increases that are at least as restrictive.

422.421(3)(c) (c) If a creditor fails at any time to increase the rate of finance charge to the extent permitted by the provisions under par. (a), the creditor may not carry over and add any portion of the increase to any subsequent adjustment. Failure at any time to increase the rate of finance charge to the extent permitted by the provisions under par. (a) does not affect in any way the creditor's right to prospectively reestablish the relationship between approved index values and the rates of finance charge in accordance with the provisions under par. (a).

422.421(4) (4) Other adjustments.

422.421(4)(a)(a) Adjustments in the rate of finance charge of a variable rate transaction that are not based upon changes in an approved index shall be made in accordance with provisions set forth in the documents evidencing the variable rate transaction, including provisions specifying all of the following:

422.421(4)(a)1. 1. If based upon changes in an index other than an approved index, the method of determining index values.

422.421(4)(a)2. 2. If based upon changes in an index other than an approved index, the relationship between index values and the rates of finance charge.

422.421(4)(a)3. 3. The method of implementing the adjustments.

422.421(4)(a)4. 4. The frequency of adjustments.

422.421(4)(a)5. 5. Any limits on the magnitude of adjustments.

422.421(4)(a)6. 6. Any minimum increments of adjustments.

422.421(4)(a)7. 7. The method of implementing any rounding of the rates of finance charge.

422.421(4)(b) (b) The provisions under par. (a) may not specify an increase in the rate of finance charge in excess of 2% plus any carry over permitted under par. (d) for each 12-month period commencing with the consummation of the variable rate transaction.

422.421(4)(c) (c) The provisions under par. (a) may not specify a date for adjustment that is earlier than 3 months after the date of consummation of the variable rate transaction.

422.421(4)(d) (d) If a creditor fails to increase the rate of finance charge during a 12-month period under par. (b) to the extent permitted by the provisions under par. (a), the increase may be carried over and added to any adjustment in the rate of finance charge otherwise permitted by the provisions under par. (a) but only during the succeeding 12-month period and subject to the limitations of par. (e).

422.421(4)(e) (e) The maximum increase which may be carried over to a succeeding 12-month period under par. (d) is the difference between the rate of finance charge as of the commencement of the preceding 12-month period plus 2% and the highest rate of finance charge actually imposed during that 12-month period, or one percent, whichever is less.

422.421(5) (5) Notice.

422.421(5)(a)(a)

422.421(5)(a)1.1. Except as provided in par. (b), a creditor shall mail or deliver to the customer written notice of every change implementing an adjustment in the rate of finance charge in a variable rate transaction. The notice shall be mailed or delivered to the customer at the customer's last-known address appearing on the records of the creditor. If the variable rate transaction involves more than one customer, notice given to any customer satisfies this requirement.

422.421(5)(a)2. 2. The notice under subd. 1. shall be mailed or delivered at least 15 days prior to the effective date of the adjustment if the adjustment is implemented in whole or in part by a change in the amount of a periodic payment, other than the final payment, previously disclosed to the customer.

422.421(5)(a)3. 3. The notice under subd. 1. shall be mailed or delivered not later than 30 days after the effective date of the adjustment if the adjustment is implemented by any change other than a change under subd. 2.

422.421(5)(b) (b)

422.421(5)(b)1.1. The requirements of par. (a) do not apply to a creditor if the adjustment is made in a variable rate transaction pursuant to an open-end credit plan that is based upon changes in an approved index.

422.421(5)(b)2. 2. The requirements of par. (a) do not apply to a creditor if the adjustment is made in a variable rate transaction, other than a transaction pursuant to an open-end credit plan, that is based upon changes in an approved index if the change does not cause a change in the amount of a periodic payment, other than the final payment, previously disclosed to the customer.

422.421(5)(c) (c) If the final payment in a variable rate transaction, other than one pursuant to an open-end credit plan, exceeds the final payment disclosed to the customer prior to consummation by more than 50% but not less than $100 as a result of adjustments in the rate of finance charge during the term of the variable rate transaction, the creditor shall give the customer written notice of the estimated amount of the final payment at least 90 days but not more than 180 days prior to the due date of the final payment. The notice shall be mailed or delivered to the customer at the customer's last-known address appearing on the records of the creditor. If the variable rate transaction involves more than one customer, notice given to any customer satisfies this requirement. Notwithstanding the terms of the variable rate transaction, the final payment shall not be due until the later of the originally scheduled due date or 90 days after mailing or delivering the notice and the customer shall not be in default during that period if the customer continues to make payments in the scheduled amounts and with the scheduled frequency in effect immediately prior to the final payment until the total amount due has been paid in full.

422.421(6) (6) Maximum rate.

422.421(6)(a)(a) For any variable rate transaction, other than one pursuant to an open-end credit plan, entered into before November 1, 1984, the maximum rate of finance charge for any payment period may not exceed the limit set forth in s. 422.201 (2) (bm) as determined on the earlier of the first day of the payment period or the day notice is given under sub. (5) for the payment period.

422.421(6)(c) (c) The maximum rate of finance charge established under par. (a) shall continue in effect for the entire term of the payment period regardless of any changes in the limit set forth in s. 422.201 (2) (bm) during the payment period.

422.421(7) (7) Adjustments after maturity date.

422.421(7)(a)(a) Notwithstanding s. 422.203, adjustments in the rate of finance charge based upon changes in an approved index may continue to be made after the final scheduled maturity date if the adjustments are made in accordance with the requirements of sub. (3) governing adjustments made prior to the final scheduled maturity date.

422.421(7)(b) (b) Notwithstanding s. 422.203, adjustments in the rate of finance charge not based upon an approved index may continue to be made after the final scheduled maturity date if the adjustments are made in accordance with the requirements of sub. (4) governing adjustments made prior to the final scheduled maturity date, and if the adjustments are not less favorable to the customer than contemporaneous adjustments made prior to the final scheduled maturity dates of similar variable rate transactions between other customers and the creditor.

422.421(8) (8) Changes in original schedule of payments. The original schedule of payments for variable rate transactions that are subject to s. 422.402 shall comply with the requirements of s. 422.402. Any change made in the original schedule of payments to implement adjustments under sub. (3) or (4) is not a violation of s. 422.402.

422.421(9) (9) Changes in open-end credit plans. Any change made in the terms of an open-end credit plan to implement adjustments under sub. (3) or (4) is not a violation of s. 422.415.

422.421(10) (10) Prepayment. Upon prepayment in full of the unpaid balance of a variable rate transaction, an amount not less than the unearned portion of the finance charge, if any, calculated according to s. 422.209 (2) (b) shall be rebated to the customer.

422.421(11) (11) Amendments to open-end credit plans.

422.421(11)(a)(a) Parties to an open-end credit plan entered into before or within 6 months after September 1, 1984, may agree to an amendment to the plan in accordance with the requirements of sub. (3) or (4) to permit the rate of finance charge for existing and future balances to be adjusted from time to time in accordance with the provisions of this section, only as provided under pars. (b) and (c) or under s. 422.415.

422.421(11)(b) (b) An amendment under par. (a) may be made if the customer accepts the amendment as provided in par. (c) and if all of the following conditions are met:

422.421(11)(b)1. 1. The creditor gives written notice of the amendment to the customer by mail, addressed to the customer's last-known address appearing on the records of the creditor, not more than 60 days and not less than 30 days prior to the effective date of the amendment.

422.421(11)(b)2. 2. The notice under subd. 1. provides for acceptance or rejection by the customer as provided in either or both of the following:

422.421(11)(b)2.a. a. If a self-addressed reply card is enclosed with the notice, the notice states that the customer accepts the amendment unless a reply card rejecting the amendment is mailed or delivered to the creditor by a date specified in the notice which is not less than 20 days after the date of mailing of the notice.

422.421(11)(b)2.b. b. The notice states that the customer accepts the amendment if the customer enters into a consumer credit transaction under the plan at any time more than 15 days after the date of mailing of the notice.

422.421(11)(c) (c) The customer shall have accepted the amendment if the customer fails to mail or deliver the reply card as provided in the notice under par. (b) 2. a., or if the customer enters into a transaction as provided in the notice under par. (b) 2. b.

422.421(11)(d) (d) If a customer rejects an amendment as provided in the notice under par. (b) 2., the creditor shall permit the customer to pay existing balances under existing terms and the creditor may either close the account to future transactions or continue the account under existing terms.

422.421(12) (12) Penalty. A violation of this section is subject to s. 425.304, except that failure to give the notice required under sub. (5) (c) does not subject a creditor to the penalty provided in s. 425.302 or 425.304.

422.421 History History: 1983 a. 389; 1985 a. 29; 1987 a. 27; 1995 a. 328; 1997 a. 302.



422.422 Cash discounts.

422.422  Cash discounts. No credit card issuer may, by contract or otherwise, prohibit a merchant from offering a discount to a customer to induce the customer to pay by cash, check, or similar means, rather than by use of a credit card or its underlying account, for the purchase of goods or services.

422.422 History History: 2005 a. 84.



422.501 Definitions.

422.501  Definitions. In this subchapter:

422.501(1) (1) "Buyer" means a natural person or customer who is solicited to purchase or who purchases the services of a credit services organization.

422.501(1m) (1m) "Consumer reporting agency" has the meaning given in 15 USC 1681a (f).

422.501(2) (2)

422.501(2)(a)(a) "Credit services organization" means a person or merchant who, with respect to the extension of credit by others, sells, provides or performs, or represents that the person will sell, provide or perform, any of the following services in return for the payment of money or for other valuable consideration:

422.501(2)(a)1. 1. Improving a buyer's credit record, credit history or credit rating.

422.501(2)(a)2. 2. Arranging for or obtaining an extension of credit for a buyer.

422.501(2)(a)3. 3. Providing advice or assistance to a buyer with regard to subd. 1. or 2.

422.501(2)(b) (b) "Credit services organization" does not include any of the following:

422.501(2)(b)1. 1. A person organized, chartered or holding a license or authorization certificate to make loans or extensions of credit pursuant to the laws of this state or the United States and who is subject to regulation and supervision by an official or agency of this state or the United States.

422.501(2)(b)2. 2. A bank or savings and loan association whose deposits or accounts are insured by the federal deposit insurance corporation, or a credit union whose deposits or accounts are insured by the national credit union administration.

422.501(2)(b)3. 3. A nonprofit organization described under section 501 (c) (3) of the internal revenue code and exempt from taxation under section 501 (a) of the internal revenue code.

422.501(2)(b)4. 4. A person licensed as an adjustment service company under s. 218.02 if the person is acting within the course and scope of that license.

422.501(2)(b)5. 5. A person licensed as a real estate broker or salesperson under ch. 452 if the person is acting within the course and scope of that license.

422.501(2)(b)6. 6. A person licensed to practice law in this state if the person is rendering services within the course and scope of his or her practice as an attorney at law.

422.501(2)(b)7. 7. A broker-dealer or agent registered under s. 551.406 if the broker-dealer or agent is acting within the course and scope of that license.

422.501(2)(b)8. 8. A person licensed as a mortgage banker, mortgage loan originator, or mortgage broker under s. 224.72 or 224.725 if the person is acting within the course and scope of the license.

422.501(2)(b)9. 9. A consumer reporting agency, if the consumer reporting agency is acting within the scope of assembling or evaluating consumer credit information on consumers for the purpose of furnishing consumer reports, as defined in 15 USC 1681a (d), to 3rd parties.

422.501(3) (3) "Extension of credit" means the right to defer payment of debt or to incur debt and defer its payment, that is offered or granted for debt that is incurred primarily for personal, family or household purposes.

422.501 History History: 1991 a. 244; 1995 a. 27; 1997 a. 145, 302; 2007 a. 196; 2009 a. 2.



422.502 Registration requirements.

422.502  Registration requirements.

422.502(1) (1) A person may not act as a credit services organization unless the person has been issued a certificate of registration from the administrator and the person has complied with the bond or letter of credit requirements under sub. (3).

422.502(2) (2) A person desiring to act as a credit services organization shall apply to the administrator for a certificate of registration on a form prescribed by the administrator and shall pay the administrator a registration fee of $100.

422.502(3) (3)

422.502(3)(a)(a) A person desiring to act as a credit services organization shall obtain a surety bond that is issued by a surety company admitted to do business in this state or an irrevocable letter of credit from a federally insured bank or savings and loan association located in this state. The bond or letter of credit shall be in an amount equal to $25,000.

422.502(3)(b) (b) The credit services organization shall file a copy of the bond or letter of credit with the administrator.

422.502(3)(c) (c) The bond or letter of credit shall be in favor of this state for the benefit of any person who is damaged by a violation of this subchapter. The bond or letter of credit shall also be in favor of any person damaged by a violation of this subchapter.

422.502(3)(d) (d) A person claiming against the bond or letter of credit for a violation of this subchapter may maintain an action at law against the credit services organization and against the surety or financial institution. The surety or financial institution may be liable only for actual damages and not for punitive damages. The aggregate liability of the surety or financial institution to all persons damaged by a credit services organization's violation of this subchapter may not exceed the amount of the bond or letter of credit.

422.502(4) (4) A certificate of registration as a credit services organization expires on December 1 of the even-numbered year after issuance. A credit services organization may renew a certificate of registration by submitting to the administrator a renewal application and a $100 renewal fee on or before the expiration date of the existing certificate of registration. A credit services organization shall refile a bond or letter of credit that satisfies sub. (3) as part of the renewal application.

422.502 History History: 1991 a. 244; 1999 a. 85.



422.503 Prohibited activities.

422.503  Prohibited activities.

422.503(1) (1) A credit services organization, and its salespersons, agents and representatives who offer or sell the services of the credit services organization, may not do any of the following:

422.503(1)(a) (a) Charge or receive any money or other valuable consideration solely for referral of the buyer to a merchant who will or may extend credit to the buyer, if the credit extended to the buyer is upon substantially the same terms as is credit that is available to the general public.

422.503(1)(b) (b) Make, or counsel or advise any buyer to make, any statement which is untrue or misleading and which is known, or which by the exercise of reasonable care should be known, to be untrue or misleading, to a consumer reporting agency or to any person who has extended credit to a buyer or to whom a buyer is applying for an extension of credit, with respect to a buyer's credit worthiness, credit standing or credit capacity.

422.503(1)(c) (c) Make or use any untrue or misleading representations in the offer or sale of the services of the credit services organization or engage, directly or indirectly, in any act, practice or course of business that operates or would operate as a fraud or deception upon any person in connection with the offer or sale of the services of a credit services organization.

422.503(2) (2) A violation of this section is subject to s. 425.305.

422.503 History History: 1991 a. 244.



422.504 Information statement.

422.504  Information statement.

422.504(1) (1) Before the execution of a contract or agreement between the buyer and a credit services organization or before the credit services organization receives from the buyer any money or other valuable consideration, the credit services organization shall provide the buyer a written statement that includes all of the information required under sub. (2). The credit services organization shall maintain for a period of 2 years an exact copy of the statement that is signed by the buyer to acknowledge receipt of the statement.

422.504(2) (2) The information statement under sub. (1) shall include all of the following information:

422.504(2)(a) (a) Notice of the buyer's right to review any file on the buyer maintained by a consumer reporting agency; the buyer's right to obtain a copy of that file; the approximate price the buyer may be charged by the consumer reporting agency for a copy of the file; and the buyer's right to obtain a copy of the buyer's file free of charge from the consumer reporting agency if the buyer requests the copy within 30 days after the buyer receives notice of a denial of credit.

422.504(2)(b) (b) Notice of the buyer's right to dispute the completeness or accuracy of any item contained in any file on the buyer maintained by a consumer reporting agency.

422.504(2)(c) (c) A description of the services to be performed by the credit services organization for or on behalf of the buyer and the total amount the buyer will be charged for the services.

422.504(2)(d) (d) Notice of the buyer's right to proceed against the bond or letter of credit obtained by the credit services organization, a description of procedures that the buyer is to follow to proceed against the bond or letter of credit, and the name and address of the surety company that issued the bond or the name and address of the financial institution that issued the letter of credit.

422.504(3) (3) A violation of this section is subject to s. 425.305.

422.504 History History: 1991 a. 244.



422.505 Contracts.

422.505  Contracts.

422.505(1)(1) Every contract between a buyer and a credit services organization for the purchase of the services of the credit services organization shall be in writing, shall be dated and shall be signed by the buyer. The contract shall include all of the following:

422.505(1)(a) (a) A conspicuous statement, in not less than 10-point boldface type and in immediate proximity to the space reserved for the signature of the buyer, as follows: "YOU, THE BUYER, MAY CANCEL THIS CONTRACT AT ANY TIME BEFORE MIDNIGHT OF THE 5TH DAY AFTER THE DATE OF THE TRANSACTION. SEE THE ATTACHED NOTICE OF CANCELLATION FORM FOR AN EXPLANATION OF THIS RIGHT."

422.505(1)(b) (b) The terms and conditions of payment, including the total of all payments to be made by the buyer, whether to the credit services organization or to another person.

422.505(1)(c) (c) A description of the services to be performed by the credit services organization for or on behalf of the buyer, including all guarantees or promises of full or partial refunds, and the estimated date by which such services are to be performed or the estimated length of time for performing such services.

422.505(1)(d) (d) The credit services organization's principal business address and the name and address of its agent in this state, other than the department of financial institutions, who is authorized to receive service of process.

422.505(1)(e) (e) A conspicuous statement, in not less than 8-point boldface type, as follows: "THIS CREDIT SERVICES ORGANIZATION IS REGISTERED BY THE DEPARTMENT OF FINANCIAL INSTITUTIONS at .... (insert address)."

422.505(1)(f) (f) Any disclosures required under subch. III.

422.505(2) (2)

422.505(2)(a)(a) The contract shall be accompanied by a completed form in duplicate, captioned "NOTICE OF CANCELLATION", which shall be attached to the contract and easily detachable, and which shall contain the following statement in not less than 10-point type and written in the same language as used in the contract:

Notice of cancellation

You may cancel this contract, without any penalty or obligation, within 5 days after the date on which the contract is signed.

If you cancel, any payment made by you under this contract will be returned within 15 days following receipt by .... (name of credit services organization) of your cancellation notice.

To cancel this contract, mail or deliver a signed and dated copy of this cancellation notice, or any other written notice, to .... (name of credit services organization) at .... (address of credit services organization), .... (place of business, if different from address) not later than midnight .... (date). I hereby cancel this transaction.

.... (Date)
.... (Buyer's signature)

422.505(2)(b) (b) A copy of the fully completed contract and any other document the credit services organization requires the buyer to sign shall be given to the buyer at the time the contract or document is signed.

422.505(3) (3) A credit services organization's breach of a contract under this section or of any obligation arising from such a contract is a violation of this subchapter.

422.505(4) (4) A violation of this section is subject to s. 425.305.

422.505 History History: 1991 a. 244; 1995 a. 27, 216.



422.506 Waiver.

422.506  Waiver.

422.506(1)(1) A waiver by a buyer of any provision of this subchapter shall be void and unenforceable. An attempt by a credit services organization to have a buyer waive any right under this subchapter is a violation of this subchapter.

422.506(2) (2) A violation of this section is subject to s. 425.305.

422.506 History History: 1991 a. 244.






423. Consumer approval transactions and other consumer rights.

423.101 Short title.

423.101  Short title. This chapter shall be known and may be cited as Wisconsin consumer act — consumer approval transactions and other consumer rights.

423.101 History History: 1971 c. 239; 1991 a. 158.



423.102 Scope.

423.102  Scope. This chapter applies to all consumer transactions, except that subch. II does not apply to cemetery preneed sales under s. 440.92.

423.102 History History: 1971 c. 239; 1989 a. 307.



423.201 Definition.

423.201  Definition. In this subchapter:

423.201(1) (1) "Consumer approval transaction" means a consumer transaction other than a sale or lease or listing for sale of real property or a sale of goods at auction that:

423.201(1)(a) (a) Is initiated by face-to-face solicitation away from a regular place of business of the merchant or by mail or telephone solicitation directed to the particular customer; and

423.201(1)(b) (b) Is consummated or in which the customer's offer to contract or other writing evidencing the transaction is received by the merchant away from a regular place of business of the merchant and involves the extension of credit or is a cash transaction in which the amount the customer pays exceeds $25.

423.201(2) (2) "Consumer approval transaction" does not include a catalog sale that is not accompanied by any other solicitation or a consumer loan conducted and consummated entirely by mail.

423.201 History History: 1971 c. 239; 1983 a. 389; 1997 a. 302; 1999 a. 32; 2011 a. 257.

423.201 Annotation This section does not restrict the ability of a merchant or seller to have more than one regular place of business. Reusch v. Roob, 2000 WI App. 76, 234 Wis. 2d 270, 610 N.W.2d 168, 98-3102.



423.202 Right to cancel: manner of cancellation.

423.202  Right to cancel: manner of cancellation.

423.202(1)(1) Except as provided in sub. (4), in addition to any right otherwise to revoke an offer, to rescind the transaction or to exercise any remedy for the merchant's breach, a customer has the right to cancel a consumer approval transaction until midnight of the 3rd business day after the merchant has given the notice to the customer in accordance with s. 423.203.

423.202(2) (2) Except as provided in sub. (2m), notice of cancellation shall be by mail addressed to the merchant and shall be considered given at the time mailed.

423.202(2m) (2m) If the property which is the subject of the transaction must be custom made in the ordinary course of business, and is unique to that transaction, the merchant may require that the notice of cancellation, if given, be made by certified or registered mail.

423.202(3) (3) Notice of cancellation by the customer need not take a particular form and is sufficient if it indicates by any form of written expression the intention of the customer not to be bound by the consumer approval transaction.

423.202(4) (4) The customer may not cancel a consumer approval transaction if:

423.202(4)(a) (a) The customer has determined that a delay of 3 business days in performance of the merchant's obligation under the transaction will jeopardize the welfare, health or safety of natural persons or endanger property which the customer owns or for which the customer is responsible;

423.202(4)(b) (b) The customer furnishes the merchant with a separate dated and signed personal statement describing the situation requiring immediate remedy and modifying or waiving the customer's right of rescission. The use of printed forms for this purpose is prohibited;

423.202(4)(c) (c) The merchant in good faith makes a substantial beginning of performance of the contract before the customer gives notice of cancellation; and

423.202(4)(d) (d) In the case of goods, the goods cannot be returned to the merchant in substantially as good condition as when received by the customer.

423.202 History History: 1971 c. 239; 1973 c. 3; 1991 a. 316.



423.203 Notice to customer.

423.203  Notice to customer.

423.203(1)(1) Whenever a customer has the right to cancel a consumer approval transaction, the merchant shall give 2 copies of a typed or printed notice of that fact to the customer. The notice must:

423.203(1)(a) (a) Be printed in capital and lowercase letters of not less than 12-point boldface type;

423.203(1)(b) (b) Appear under the conspicuous caption: "CUSTOMER'S RIGHT TO CANCEL";

423.203(1)(c) (c) Read as follows: You may cancel this agreement by mailing a written notice to (insert name and mailing address of seller) before midnight of the third business day after you signed this agreement. If you wish, you may use this page as that notice by writing "I hereby cancel" and adding your name and address. A duplicate of this page is provided by the seller for your records.

423.203(2) (2) A merchant who in the ordinary course of business regularly uses a language other than English in any advertising or other solicitation of customers or in any printed forms for use by customers or in any face-to-face negotiations with the merchant's customers shall give the notice described in this section to a customer whose principal language is such other language both in English and in the other language.

423.203(3) (3) The notice required under this section must be delivered either after all the credit cost disclosures have been made to the customer as required by the federal consumer credit protection act and the customer has signed the writing evidencing the transaction, or contemporaneously therewith, but not before.

423.203(3m) (3m) Compliance with requirements of federal statutes, rules or regulations governing form of notice of right of cancellation, in consumer approval transactions otherwise subject to this chapter, shall be deemed to satisfy the notice requirements of this chapter.

423.203(4) (4) A violation of this section is subject to s. 425.304.

423.203 History History: 1971 c. 239; 1973 c. 3; 1991 a. 316.

423.203 Annotation Legislative Council Note, 1973: [As to sub. (3m)] Allows compliance with federal notice requirements as to form to constitute compliance with the notice requirements of this chapter. This subsection is directed primarily at merchants with interstate operations who are complying with the federal trade commission's recently-promulgated trade regulation on door-to-door sales.

423.203 Annotation This subsection goes only to the issue of notice. It is preferable not to require interstate merchants to print special forms just to comply with Wisconsin law. It does not accept other portions of the federal rules, such as return of downpayment and repossessing of already-delivered property. These subjects will continue to be governed by Wisconsin law. [Bill 432-A]



423.204 Restoration of down payment; security interest void; return of property.

423.204  Restoration of down payment; security interest void; return of property.

423.204(1) (1) Within 10 days after a consumer approval transaction has been canceled, the merchant shall cause any money paid by the customer, including a down payment, to be returned to the customer and shall take any appropriate action to reflect the termination of the transaction including any security interest created as a result.

423.204(2) (2) Upon cancellation, as allowed by this section, the customer is not liable for any finance or other charge and the transaction, including any security interest, is void.

423.204(3) (3) If the merchant has received any property from the customer, the merchant shall return such property in substantially as good condition as it was when it was given within 20 days after the cancellation of the transaction. If such property is not returned within such time, the customer shall have the right to recover the property or the greater of its agreed or fair market value at retail.

423.204 History History: 1971 c. 239; 1991 a. 316.



423.205 Duty of customer.

423.205  Duty of customer.

423.205(1)(1) The customer has the duty to take reasonable care of the delivered property in the customer's possession from the time of delivery until the expiration of a reasonable time after tender, not to exceed 20 days.

423.205(2) (2) Upon the performance of the merchant's obligations under s. 423.204, the customer shall tender the property to the merchant.

423.205(3) (3) Tender shall be made at the location of the property or at the residence of the customer at the option of the customer.

423.205(4) (4) If the merchant does not take possession of the property within 20 days after tender by the customer, ownership of the property vests in the customer without obligation on the customer's part to pay for it.

423.205(5) (5) If the merchant has performed any services pursuant to a consumer approval transaction prior to its cancellation, the merchant is entitled to no compensation.

423.205 History History: 1971 c. 239; 1973 c. 3.; 1991 a. 316.



423.301 False, misleading or deceptive advertising.

423.301  False, misleading or deceptive advertising. No merchant shall advertise, print, display, publish, distribute or broadcast or cause to be advertised, printed, displayed, published, distributed or broadcast, in any manner any statement or representation with regard to the extension of consumer credit including the rates, terms or conditions for the extension of such credit, which is false, misleading, or deceptive, or which omits to state material information with respect to the extension of credit that is necessary to make the statements therein not false, misleading or deceptive. With respect to matters specifically governed by the federal consumer credit protection act, compliance with such act satisfies the requirements of this section.

423.301 History History: 1971 c. 239.



423.302 Remedies and penalty.

423.302  Remedies and penalty. In addition to any other remedy provided by law, a customer who has been induced to consummate a consumer credit transaction as a result of advertising in violation of s. 423.301 shall be entitled to a recovery from the merchant in accordance with s. 425.305.

423.302 History History: 1971 c. 239.



423.401 Credit card identification information.

423.401  Credit card identification information.

423.401(1)(1)  Limitation. Except as provided in sub. (2), a merchant may not record a customer's address, telephone number or any other identification information as a condition for accepting a credit card as payment for a consumer credit transaction.

423.401(2) (2) Exceptions. A merchant may record a customer's address or telephone number if any of the following conditions exists:

423.401(2)(a) (a) The credit card issuer does not require the merchant to obtain from the issuer prior authorization as to the availability of credit in order to complete the credit card transaction.

423.401(2)(b) (b) The merchant requires the information for shipping, delivery, service orders or installation purposes or to notify the customer of a special order.

423.401(3) (3) Remedies. Whoever violates this section is subject to the remedies and penalties under s. 425.303.

423.401 History History: 1991 a. 158.



423.402 Check identification information.

423.402  Check identification information.

423.402(1) (1)  Limitation. Except as provided in sub. (4), a merchant may not request or record a customer's credit card number as a condition for accepting a check or share draft as payment for a consumer transaction.

423.402(2) (2) Credit card display. If a customer pays for a consumer transaction by check or share draft, a merchant may request a customer to display a credit card as an indication of the customer's financial responsibility or as additional identification, but the merchant may not record any information except the type of credit card displayed and the credit card expiration date.

423.402(3) (3) Check acceptance. This section does not require a merchant to accept a check or share draft as payment for a consumer transaction, whether or not a credit card is displayed.

423.402(4) (4) Exception. A merchant may request and record a customer credit card number as a condition for accepting a check or share draft if all of the following conditions are met:

423.402(4)(a) (a) The merchant has contracted with the card issuer of the requested credit card to cash or accept a check or share draft presented by a holder of the requested credit card.

423.402(4)(b) (b) The card issuer of the requested credit card has contracted with the merchant to guarantee a check or share draft presented to the merchant by a holder of the requested credit card.

423.402(5) (5) Remedies. Whoever violates this section is subject to the remedies and penalties under s. 425.303.

423.402 History History: 1991 a. 158.






424. Consumer transactions — insurance.

424.101 Short title.

424.101  Short title. This chapter shall be known and may be cited as Wisconsin consumer act—insurance.

424.101 History History: 1971 c. 239.



424.102 Scope.

424.102  Scope. This chapter applies to agreements between a creditor and a debtor under which insurance is provided or is to be provided in relation to consumer credit transactions.

424.102 History History: 1971 c. 239; 1973 c. 3.



424.103 Application of general definitions.

424.103  Application of general definitions. The definitions in s. 421.301 shall apply to this chapter.

424.103 History History: 1973 c. 3; 1981 c. 390 s. 252.



424.201 Definition "consumer credit insurance".

424.201  Definition "consumer credit insurance". "Consumer credit insurance" means insurance, other than insurance on property, by which the satisfaction of debt in whole or in part is a benefit provided, but does not include:

424.201(1) (1) Insurance issued as an isolated transaction on the part of the insurer not related to an agreement or plan for insuring customers of the creditor;

424.201(2) (2) Insurance indemnifying the creditor against loss due to the customer's default; or

424.201(3) (3) With respect to a motor vehicle consumer lease, a lessor's waiver of its contractual right to hold the lessee liable for any or all of the gap amount, as defined in s. 429.104 (12), if the waiver is granted without a separate charge.

424.201 History History: 1971 c. 239; 1973 c. 3; 1985 a. 256; 1995 a. 329.



424.202 Charge for insurance.

424.202  Charge for insurance.

424.202(1) (1) Except as otherwise provided in this chapter and subject to the provisions on additional charges (s. 422.202), and maximum charges (s. 422.201) a creditor may agree to provide insurance, and may contract for and receive a charge for insurance separate from and in addition to other charges. A creditor need not make a separate charge for insurance provided or required by the creditor.

424.202(2) (2) This chapter does not authorize the issuance of any insurance prohibited under any statute, or rule thereunder, governing the business of insurance.

424.202 History History: 1971 c. 239; 1991 a. 316.



424.203 Conditions applying to insurance to be provided by creditor.

424.203  Conditions applying to insurance to be provided by creditor.

424.203(1)(1) When the parties agree that consumer credit insurance shall be provided, at the time the indebtedness is incurred there shall be delivered to the customer the individual policy, a group certificate of insurance, a copy of the application for such insurance or a notice of proposed insurance.

424.203(2) (2) The evidence of insurance provided pursuant to sub. (1) shall set forth the name and home office address of the insurer, the name or names of the customers, the premium or amount of payment by the customer, if any, separately for credit life insurance and credit accident and sickness insurance, the amount, term and a brief description of the coverage provided, including all exclusions and exceptions.

424.203(3) (3) Within 30 days of the date upon which the indebtedness is incurred, the insurer shall cause the individual policy or group certificate of insurance to be delivered to the customer if it is not delivered at the time the indebtedness is incurred.

424.203(4) (4) Within 10 days from the date the indebtedness is incurred, the customer shall be permitted to return the policy, certificate of insurance or the notice of proposed insurance to the creditor and to receive a refund of any premium paid for the insurance if the customer is not satisfied with the insurance for any reason. Such insurance shall then be void and the parties will be in the same position as if no certificate, policy or notice of proposed insurance had been issued. Conspicuous notice of the right to return the policy, certificate of insurance or notice of proposed insurance shall be furnished with or in the policy, certificate or notice of proposed insurance.

424.203(5) (5) A violation of this section is subject to s. 425.303.

424.203 History History: 1971 c. 239; 1973 c. 3 ss. 59, 69; 1991 a. 316.



424.204 Maximum charge by creditor for insurance.

424.204  Maximum charge by creditor for insurance.

424.204(1)(1) Except as provided in sub. (2), if a creditor contracts for or receives a charge for insurance, the amount charged for the insurance may not exceed the premium to be charged by the insurer, as computed at the time the charge to the customer is determined, conforming to any rate filings required by law and made by the insurer with the commissioner of insurance.

424.204(2) (2) A creditor who provides consumer credit insurance in relation to an open-end credit plan may calculate the charge to the customer in each billing cycle by applying the current premium rate to either:

424.204(2)(a) (a) The average daily unpaid balance of the obligation in the cycle;

424.204(2)(b) (b) The unpaid balance of the obligation or a median amount within a specified range of unpaid balances of the obligation on approximately the same day of the cycle. The day of the cycle need not be the day used in calculating the finance charge (s. 422.201), but the specified range shall be the range used for that purpose; or

424.204(2)(c) (c) The unpaid balances of principal calculated according to the actuarial method.

424.204(3) (3) A violation of this section is subject to s. 425.304.

424.204 History History: 1971 c. 239.



424.205 Refund or credit required.

424.205  Refund or credit required.

424.205(1) (1) Upon prepayment in full of a consumer credit transaction by the proceeds of consumer credit insurance, the customer or the customer's estate is entitled to a refund of any portion of a separate charge for insurance which by reason of prepayment is retained by the original creditor or any assignee or returned to either of them by the insurer.

424.205(2) (2) This chapter does not require the creditor to grant a refund or credit if all the refunds and credits due to the customer under chs. 421 to 427 amount to less than $1 and, except as provided in sub. (1), does not require the creditor to account to the debtor for any portion of a separate charge for insurance because:

424.205(2)(a) (a) The insurance is terminated by performance of the insurer's obligation;

424.205(2)(b) (b) The creditor pays or accounts for premiums to the insurer in amounts and at times determined by the agreement between them; or

424.205(2)(c) (c) The creditor receives directly or indirectly under any policy of insurance a gain or advantage not prohibited by law.

424.205(3) (3) Except as provided in sub. (2), the creditor shall promptly make or cause to be made an appropriate refund or credit to the customer with respect to any separate charge made to the customer for insurance if:

424.205(3)(a) (a) The insurance is not provided or is provided for a shorter term than that for which the charge to the debtor for insurance was computed; or

424.205(3)(b) (b) The insurance terminates prior to the end of the term for which it was written because of prepayment in full or otherwise.

424.205(4) (4) A refund or credit required by sub. (3) is appropriate as to amount if it is computed according to either s. 422.209 or a method prescribed or approved by the commissioner of insurance.

424.205 History History: 1971 c. 239; 1979 c. 89; 1991 a. 316.



424.206 Deferral, refinancing and consolidation agreements.

424.206  Deferral, refinancing and consolidation agreements.

424.206(1)(1) The creditor may not receive a separate charge for insurance in connection with a deferral (s. 422.204), a refinancing (s. 422.205) or a consolidation (s. 422.206) unless:

424.206(1)(a) (a) The customer agrees in writing at the time of deferral, refinancing or consolidation that a specific charge may be made;

424.206(1)(b) (b) The customer is to be provided with insurance for an amount or a term, or insurance of a kind, in addition to that to which the customer would have been entitled had there been no deferral, refinancing or consolidation;

424.206(1)(c) (c) The customer receives a refund or credit on account of any unexpired term of existing insurance in the amount that would be required if the insurance were terminated (s. 424.205); and

424.206(1)(d) (d) The charge does not exceed the amount permitted by this chapter (s. 424.204).

424.206(2) (2) A creditor may not contract for or receive a separate charge for insurance which duplicates insurance with respect to which the creditor has previously contracted for or received a separate charge.

424.206(3) (3) A violation of this section is subject to the provisions of s. 425.303.

424.206 History History: 1971 c. 239; 1991 a. 316.



424.207 Term of insurance.

424.207  Term of insurance.

424.207(1)(1) Consumer credit insurance provided by a creditor may be subject to the furnishing of evidence of insurability satisfactory to the insurer. Whether or not such evidence is required, the term of the insurance shall commence no later than when the customer becomes obligated to the creditor or when the customer applies for the insurance, whichever is later except as follows:

424.207(1)(a) (a) If any required evidence of insurability is not furnished until more than 30 days after the term would otherwise commence, the term may commence on the date when the insurer determines the evidence to be satisfactory; or

424.207(1)(b) (b) If the creditor provides insurance not previously provided covering debts previously created, the term may commence on the effective date of the policy.

424.207(2) (2) In the case where the commencement of the insurance is delayed, the customer to the extent the customer has paid a premium charge for any period of time before the insurance became effective, shall be entitled to a rebate or credit of such premium according to s. 424.205.

424.207(3) (3) The originally scheduled term of the insurance shall extend at least until the due date of the last scheduled payment of the obligation, except as follows:

424.207(3)(a) (a) If the insurance relates to an open-end credit plan, the term need extend only until the payment of the account and may be sooner terminated after at least 30 days' notice to the customer; or

424.207(3)(b) (b) If the customer is advised in writing in a clear and conspicuous manner that the insurance will be written for a specified shorter time, the term need extend only until the end of the specified time.

424.207(4) (4) The term of the insurance shall not extend more than 15 days after the originally scheduled due date of the last scheduled payment of the debt unless it is extended without additional cost to the customer or as an incident to a deferral, refinancing or consolidation agreement.

424.207 History History: 1971 c. 239; 1991 a. 316.



424.208 Amount of insurance.

424.208  Amount of insurance.

424.208(1)(1) The initial amount of credit life insurance shall not exceed the total amount repayable under the contract of indebtedness however the indebtedness may be repayable, but in cases where an indebtedness is repayable in substantially equal installments, the amount of insurance shall at no time exceed the scheduled or actual amount of unpaid indebtedness, whichever is greater.

424.208(2) (2) The total amount of indemnity payable by credit accident and sickness insurance in the event of a disability, shall not exceed the aggregate of the periodic scheduled unpaid installments of the indebtedness, and the amount of each periodic indemnity payable shall not exceed the original indebtedness divided by the number of periodic installments.

424.208 History History: 1971 c. 239; 1973 c. 3 ss. 60, 69; 1997 a. 302.



424.209 Filing and approval of rates and forms.

424.209  Filing and approval of rates and forms.

424.209(1)(1) Notwithstanding s. 625.13 (1), no individual or group policy, certificate of insurance, notice of proposed insurance, application for insurance, endorsement or rider relating to credit life insurance or credit accident and sickness insurance delivered or issued for delivery in this state, or the schedule of premium rates or charges pertaining thereto, may be issued, delivered or used in this state until a copy of the form thereof has been filed with the commissioner of insurance, nor until the expiration of 30 days after it has been so filed unless the commissioner shall sooner give written approval thereto. Notwithstanding s. 625.22 (1), the commissioner, within 30 days after the filing of any such form, may disapprove such form or rate schedule if the benefits provided are unreasonable in relation to the premiums to be charged, or if the form contains a provision which is unjust, unfair, inequitable, misleading, deceptive or encourages misrepresentation of the policy, or is contrary to chs. 600 to 646 or any rule adopted thereunder. The benefits provided by any such policy shall be presumed reasonable in relation to the premium to be charged if the ratio of losses incurred to premiums earned is, or may reasonably be expected to be, 50% for credit life insurance and 60% for credit accident and sickness insurance, or such lower loss ratios as designated by the commissioner to afford reasonable allowance for expenses for a particular plan of coverage. If the ratio of losses incurred to premiums earned is less than or can reasonably be expected to be less than the prescribed standards, the benefits provided shall be presumed unreasonable in relation to the premiums charged. Determination of the reasonable relation of benefits to premiums shall be made by the commissioner for each policy form filed for such approval. Premium rate standards for other benefit plans shall be actuarially consistent with the prescribed rate standards. The commissioner may limit the use of any such form for those creditors or customers whose experience was the basis for approval and such other creditors or customers likely to experience similar mortality or morbidity.

424.209(2) (2) Not later than 6 months after March 1, 1973, the commissioner of insurance, by rule, shall adopt premium rates for credit life and credit accident and sickness insurance based upon the loss ratio standards set forth in sub. (1), which rates shall be acceptable without further justification. No charge may be made for credit life or credit accident and sickness insurance which exceeds such premium rates except as provided in this subsection. The commissioner of insurance from time to time shall raise or lower the acceptable premium charges permitted for such insurance for any particular creditor, class of creditor or class of transaction whenever the commissioner determines that the actual loss experience for that particular creditor, class of creditor or class of transactions produces a ratio of losses to premiums which differs substantially, based on credible data for a relevant period of time, from the loss ratio standards established by sub. (1).

424.209(3) (3) No individual policy of credit accident and sickness insurance or group policy of credit accident and sickness insurance may be delivered or issued for delivery in this state if the benefits are payable after a waiting period of less than 14 days, regardless of whether the payment of benefits is retroactive to the first day of disability.

424.209(4) (4) If a group credit life insurance policy or group credit accident and sickness insurance policy is delivered to a policyholder which is not a Wisconsin corporation or other resident and does not have its principal office in Wisconsin, the forms to be filed by the insurer with the commissioner of insurance are the group certificates and notices of proposed insurance. The commissioner of insurance shall approve them if:

424.209(4)(a) (a) They provide the information that would be required if the group policy were delivered in this state;

424.209(4)(b) (b) The applicable premium rates or charges do not exceed those established by chs. 421 to 427 or by rules adopted thereunder; and

424.209(4)(c) (c) They do not contain provisions which are unjust, unfair, inequitable or deceptive, or encourage misrepresentation of the coverages, or are contrary to chs. 600 to 646, or of any rule adopted thereunder.

424.209 History History: 1971 c. 239; 1973 c. 3; 1977 c. 339 s. 43; 1979 c. 89; 1991 a. 316; 1993 a. 325.



424.301 Restrictions on property insurance.

424.301  Restrictions on property insurance.

424.301(1) (1) A creditor may not contract for a separate charge or receive a separate charge for insurance against loss of or damage to property in which the creditor holds a security interest or to property leased under a motor vehicle consumer lease unless all of the following conditions are met:

424.301(1)(a) (a) The insurance covers a substantial risk of loss or damage to property which is allowable collateral under s. 422.417 for the credit transaction.

424.301(1)(b) (b) The amount of the insurance does not exceed any of the following:

424.301(1)(b)1. 1. The actual cash value or stated value of any motor vehicle, manufactured home, or mobile home in which the creditor holds a security interest.

424.301(1)(b)2. 2. The cash value or replacement value of any property in which the creditor holds a purchase money security interest.

424.301(1)(b)3. 3. The stated amount of the customer's credit line if the purchase money security interest secures transactions pursuant to an open-end credit plan.

424.301(1)(b)5. 5. In any other transaction, the total payments or, if the transaction is for a term of 49 months or more, the amount financed.

424.301(1)(c) (c) The term of the insurance is reasonable in relation to the terms of credit.

424.301(1m) (1m) The limitations of subs. (1) and (2) and s. 422.202 (1) (b) do not apply to property insurance on some or all of the property in which the creditor holds a security interest if the creditor does not require any insurance on the property and if the creditor is not designated a loss payee in the policy. Subsection (3) does not apply to a credit transaction solely to finance the purchase of such property insurance.

424.301(2) (2) The term of the insurance is reasonable if it is customary and does not extend substantially beyond a scheduled maturity.

424.301(3) (3) A creditor may not contract for or receive a separate charge for insurance against loss of or damage to property unless the amount financed exclusive of charges for the insurance is $800 or more, and the value of the property is $800 or more.

424.301(4) (4)

424.301(4)(a)(a) A creditor may not contract for or receive a separate charge for insurance against loss of or damage to the customer's property in which the creditor does not hold a security interest if any of the following apply:

424.301(4)(a)1. 1. The creditor sells the customer insurance described in sub. (1) covering some or all of the same property, except as provided in sub. (1m).

424.301(4)(a)2. 2. The amount of the insurance exceeds the amount by which the value of the property exceeds the amount of insurance against loss or damage to the property which the customer has in force at the time the consumer credit transaction is consummated.

424.301(4)(b) (b) If the customer purchases property insurance in addition to that already in force, the value of the customer's property shall be verified by the customer's written statement or an appraisal or a bill of sale.

424.301(5) (5) A violation of this section is subject to s. 425.303.

424.301 History History: 1971 c. 239; 1973 c. 3; 1985 a. 256; 1995 a. 329; 1997 a. 302; 2007 a. 11.

424.301 Annotation Legislative Council Note, 1973: [As to sub. (1) (a)] Clarifies the scope of allowable property insurance. This paragraph sets forth one of the conditions necessary for property insurance. However, as it reads prior to amendment, no insurance could be taken on any household furnishings, regardless of whether the transaction involved a security interest in them. The effect of the amendment is to allow insurance on any permitted collateral, regardless of its nature. Therefore, if a creditor has a security interest in household furnishings, he will be able to protect his interest by the use of insurance against loss or damage. [Bill 432-A]



424.302 Insurance on creditor's interest only.

424.302  Insurance on creditor's interest only. If a creditor contracts for or receives a separate charge for insurance against loss of or damage to property, the risk of loss or damage not willfully caused by the customer is on the debtor only to the extent of any deficiency in the effective coverage of the insurance, even though the insurance covers only the interest of the creditor.

424.302 History History: 1971 c. 239.



424.303 Cancellation by creditor.

424.303  Cancellation by creditor.

424.303(1) (1) A creditor shall not request cancellation of a policy of property or liability insurance except after the customer's default (s. 425.103), or in accordance with a written agreement by the customer at any time other than when the original transaction is entered into. In either case the cancellation does not take effect until written notice is delivered to the customer or mailed to the customer at an address as stated by the customer. The notice shall state that the policy may be canceled on a date not less than 30 days after the notice is delivered, or, if the notice is mailed, not less than 33 days after it is mailed.

424.303(2) (2) Following cancellation, the customer shall be entitled to a rebate or credit for any prepaid charges which represent the premium for a period following cancellation.

424.303(3) (3) This section shall not apply to a contract issued by an insurance premium finance company licensed under s. 138.12.

424.303 History History: 1971 c. 239; 1973 c. 3; 1991 a. 316.



424.304 Cancellation by customer.

424.304  Cancellation by customer.

424.304(1) (1) Following the sale of any insurance product under s. 422.202 (1) (b), the customer has the right to cancel the insurance until 30 days after the policy is mailed or otherwise delivered to the customer. The creditor shall provide the customer a notice in duplicate in the form set forth in subs. (2) and (3).

424.304(2) (2) The notice required by sub. (1) shall be in substantially the following form:

CUSTOMER'S RIGHT TO SUBSTITUTE PROPERTY
OR LIABILITY INSURANCE

You may cancel the property or liability insurance which you purchased through .... (name and address of lender) to insure the collateral securing your loan dated .... (date). To cancel, you must mail or deliver a written notice, together with the original policy for the property or liability insurance, to us before midnight of the 30th day after the date our policy was mailed or otherwise delivered to you. In addition, you must include a copy of a policy or endorsement for substitute insurance from another insurance company, such as the company insuring your home, that provides the same coverage and that names our company as loss payee. If you cancel and you do not provide evidence of substitute insurance to us with your notice or within 7 days after sending a cancellation notice to us, we may purchase other insurance to cover our risk and charge you for it.

If you wish, you may use this page as your written notice by writing "I hereby cancel this insurance" and adding your name, address and the date. This page, the original policy and a copy of the substitute policy or endorsement showing our company as loss payee must be sent or delivered to us before midnight on the 30th day after the date our policy was mailed or otherwise delivered to you. Keep the copy of this page for your records.

If you cancel this insurance, you may elect to receive either a check for the insurance premiums or a credit against your loan balance in the amount of the insurance premiums and the amount of applicable finance charge. Check which of the following you elect:

1. .... I want you to send me a check in the amount of $.... (amount of insurance premiums) for the insurance premiums.

2. .... I want you to credit my loan balance in the amount of $.... (amount of insurance premiums) which is the amount of the insurance premiums, plus the amount of applicable finance charge.

424.304(3) (3) A creditor may elect to provide only a credit to a customer who cancels insurance under this section. If a creditor so elects, the creditor shall delete the last paragraph of the notice under sub. (2) and shall substitute the following: "If you cancel this insurance, we will credit your loan balance in the amount of $.... (amount of insurance premiums), which is the amount of the insurance premiums, plus the amount of applicable finance charge."

424.304(4) (4) Any customer who cancels and substitutes insurance within the 30-day period under sub. (1) is entitled to a credit or payment under s. 424.402. Any insurance policy covered by the notice shall be void as of the date of purchase, unless a loss has occurred, upon mailing or delivery of the notice of cancellation by the customer and all rights under the policy shall terminate. The creditor shall promptly provide the customer with a credit or payment, as applicable, even if the original policy does not accompany the notice of cancellation.

424.304(5) (5) A violation of this section is subject to s. 425.303.

424.304 History History: 1985 a. 256.



424.401 Cancellation by customer.

424.401  Cancellation by customer.

424.401(1) (1) Following the sale of any insurance product under s. 422.202 (2s) (a) 2., including insurance described in s. 424.301 (1m), or, if for a term of more than one year, any future service or motor club service contracts under s. 422.202 (2s) (a) 3., the customer has the right to cancel the products or contracts until 30 days after the insurance policy, future service contract or motor club service contract is mailed or otherwise delivered to the customer. The creditor shall provide the customer a notice in duplicate in the form set forth in subs. (2) and (3).

424.401(2) (2) The notice required by sub. (1) shall be in substantially the following form:

CUSTOMER'S RIGHT TO CANCEL OPTIONAL ....
(INSURANCE, FUTURE SERVICE CONTRACT
OR MOTOR CLUB SERVICE CONTRACT)

You may cancel the optional .... (insurance, future service contract or motor club service contract) which you purchased and financed through .... (name and address of lender) on .... (date). To cancel, you must mail or deliver a written notice to us before midnight of the 30th day after the date this .... (insurance policy or service contract) was mailed or otherwise delivered to you.

If you wish, you may use this page as your written notice by writing "I hereby cancel this .... (insurance or service contract)" and adding your name, address and the date. This page and the original .... (policy or contract) must be sent or delivered to us before midnight on the 30th day after the date the .... (insurance policy or service contract) was mailed or otherwise delivered to you. Keep the copy of this page for your records.

If you cancel this .... (insurance or service contract), you may elect to receive either a check for the .... (insurance premiums or service contract charges), or a credit against your loan balance in the amount of the .... (insurance premiums or service contract charges) plus the amount of applicable finance charge. Check which of the following you elect:

1. .... I want you to send me a check in the amount of $.... (amount of insurance premiums or service contract charges) for the .... (insurance premiums or service contract charges).

2. .... I want you to credit my loan balance in the amount of $.... (amount of insurance premiums or service contract charges), which is the amount of the .... (insurance premiums or service contract charges), plus the amount of applicable finance charge.

424.401(3) (3) A creditor may elect to provide only a credit to a customer who cancels insurance or a service contract under this section. If a creditor so elects, the creditor shall delete the last paragraph of the notice under sub. (2) and shall substitute the following: "If you cancel this .... (insurance or service contract), we will credit your loan balance in the amount of $.... (amount of insurance premiums or service contract charges), which is the amount of $.... (insurance premiums or service contract charges), plus the amount of applicable finance charge."

424.401(4) (4) Any person who cancels insurance or a service contract within the 30-day period under sub. (1) is entitled to a credit or payment under s. 424.402. Any insurance policy or service contract covered by the notice is void as of the date of purchase upon mailing or delivery of the notice of cancellation by the customer and all rights under the policy or contract shall terminate. The creditor shall promptly provide the customer with a refund or credit, as applicable, even if the original policy or contract does not accompany the notice of cancellation.

424.401(5) (5) A violation of this section is subject to s. 425.303.

424.401 History History: 1985 a. 256.



424.402 Insurance cancellation credit or payment.

424.402  Insurance cancellation credit or payment.

424.402(1)(1) Any customer who cancels insurance or a service contract under s. 424.304 or 424.401 shall receive one of the following:

424.402(1)(a) (a) A credit against the balance of the customer's obligation or account in the amount of the insurance premiums or service contract charges plus that portion of the finance charge attributable to the insurance premiums or service contract charges.

424.402(1)(b) (b) A payment in the amount of the full amount of the insurance premiums or service contract charges, which amount shall continue to be part of the customer's obligation, if the creditor offers and the customer elects this option.

424.402(2) (2) With respect to the application of a credit under sub. (1) (a) to a customer's obligation for a consumer credit transaction other than one pursuant to an open-end credit plan, a merchant shall do one of the following:

424.402(2)(a) (a) If the obligation is for a consumer credit transaction other than a precomputed consumer loan, apply the credit in one of the following ways:

424.402(2)(a)1. 1. First against the final installment due on the customer's obligation and then to the preceding installments in the reverse order in which they are due.

424.402(2)(a)2. 2. Against the balance of the customer's obligation and proportionately reduce the amount of each remaining installment.

424.402(2)(b) (b) If the obligation is for a precomputed consumer loan, apply the credit against the balance of the customer's obligation, compute and apply a refund of the finance charge, less the portion included in the credit, in the manner described in s. 422.209 (2) as of the date of the loan or the nearest scheduled installment due date, and thereafter charge interest at a rate not to exceed the annual percentage rate of finance charge which was disclosed to the customer when the loan was made.

424.402(3) (3) If a credit under sub. (1) (a) is applied to a precomputed consumer loan, the finance charge resulting after application of the credit shall be the finance charge for the precomputed consumer loan, but the cancellation shall not otherwise alter the customer's obligation for the precomputed consumer loan.

424.402(4) (4) A contract between an insurer and a creditor may not provide for a refund to the creditor upon cancellation by a customer under s. 424.304 or 424.401 in an amount less than the amount of the insurance premiums that the creditor must credit to the customer's account or pay to the customer under sub. (1).

424.402(5) (5) A violation of this section is subject to s. 425.303.

424.402 History History: 1985 a. 256.



424.501 False, misleading or deceptive insurance solicitation.

424.501  False, misleading or deceptive insurance solicitation.

424.501(1)(1) A creditor may not solicit or offer for sale any insurance product in connection with a consumer credit transaction in any manner that is false, misleading or deceptive or that omits to state material information with respect to the insurance or the consumer credit transaction that is necessary to make the solicitation or offer not false, misleading or deceptive.

424.501(2) (2) It is not a violation of sub. (1) to use printed materials or forms that have been approved for use by the office of the commissioner of insurance.

424.501(3) (3) A violation of this section is subject to s. 425.304.

424.501 History History: 1985 a. 256.



424.502 Insurance commissions; limitations.

424.502  Insurance commissions; limitations. A creditor or insurer may not pay to an employee of the creditor who participates in the processing of consumer credit transactions any commission or bonus that exceeds an amount equal to 25% of the employee's annual earnings for the sale of insurance in connection with those consumer credit transactions. Insurance does not include a warranty plan for which the commissioner of insurance has issued a limited certificate of authority pursuant to rule promulgated under s. 600.01 (1) (b) 5.

424.502 History History: 1985 a. 256.



424.601 Cooperation between administrator and commissioner of insurance.

424.601  Cooperation between administrator and commissioner of insurance. The administrator and the commissioner of insurance shall consult and assist one another in maintaining compliance with this chapter. They may jointly or severally pursue investigations, prosecute suits and take other official action, as may seem to them appropriate, if either of them is otherwise empowered to take the action. If the administrator is informed of a violation or suspected violation by an insurer of this chapter, or of chs. 600 to 646, rules and regulations of this state, the administrator shall advise the commissioner of insurance of the circumstances, and the commissioner of insurance may act under the laws of this state.

424.601 History History: 1971 c. 239; 1973 c. 3; 1977 c. 339 s. 43; 1979 c. 89; 1985 a. 256 s. 14; Stats. 1985 s. 424.601.



424.602 Administrative action of commissioner of insurance.

424.602  Administrative action of commissioner of insurance. To the extent that the commissioner of insurance's responsibility under this chapter requires, the commissioner shall issue rules with respect to insurers and with respect to refunds (s. 424.205), forms, schedules of premium rates and charges (s. 424.209), and the commissioner's approval or disapproval thereof and, in case of violation, may make an order for compliance.

424.602 History History: 1971 c. 239; 1985 a. 256 s. 16; Stats. 1985 s. 424.602; 1991 a. 316.






425. Consumer transactions — remedies and penalties.

425.101 Short title.

425.101  Short title. This chapter shall be known and may be cited as the Wisconsin consumer act — remedies and penalties.

425.101 History History: 1971 c. 239.



425.102 Scope.

425.102  Scope. This subchapter applies to actions or other proceedings brought by a creditor to enforce rights arising from consumer credit transactions and to extortionate extensions of credit under s. 425.108.

425.102 History History: 1971 c. 239.



425.103 Accrual of cause of action; "default".

425.103  Accrual of cause of action; "default".

425.103(1) (1) Notwithstanding any term or agreement to the contrary, no cause of action with respect to the obligation of a customer in a consumer credit transaction shall accrue in favor of a creditor except by reason of a default, as defined in sub. (2).

425.103(2) (2) "Default", with respect to a consumer credit transaction, means without justification under any law:

425.103(2)(a) (a) With respect to a transaction other than one pursuant to an open-end plan and except as provided in par. (am); if the interval between scheduled payments is 2 months or less, to have outstanding an amount exceeding one full payment which has remained unpaid for more than 10 days after the scheduled or deferred due dates, or the failure to pay the first payment or the last payment, within 40 days of its scheduled or deferred due date; if the interval between scheduled payments is more than 2 months, to have all or any part of one scheduled payment unpaid for more than 60 days after its scheduled or deferred due date; or, if the transaction is scheduled to be repaid in a single payment, to have all or any part of the payment unpaid for more than 40 days after its scheduled or deferred due date. For purposes of this paragraph the amount outstanding shall not include any delinquency or deferral charges and shall be computed by applying each payment first to the installment most delinquent and then to subsequent installments in the order they come due;

425.103(2)(am) (am) With respect to an installment loan not secured by a motor vehicle made by a licensee under s. 138.09 or with respect to a payday loan not secured by a motor vehicle made by a licensee under s. 138.14; to have outstanding an amount of one full payment or more which has remained unpaid for more than 10 days after the scheduled or deferred due date. For purposes of this paragraph the amount outstanding shall not include any delinquency or deferral charges and shall be computed by applying each payment first to the installment most delinquent and then to subsequent installments in the order they come due;

425.103(2)(b) (b) With respect to an open-end plan, failure to pay when due on 2 occasions within any 12-month period;

425.103(2)(bm) (bm) With respect to a motor vehicle consumer lease or a consumer credit sale of a motor vehicle, making a material false statement in the customer's credit application that precedes the consumer credit transaction; or

425.103(2)(c) (c) To observe any other covenant of the transaction, breach of which materially impairs the condition, value or protection of or the merchant's right in any collateral securing the transaction or goods subject to a consumer lease, or materially impairs the customer's ability to pay amounts due under the transaction.

425.103(3) (3) A cause of action with respect to the obligation of a customer in a consumer credit transaction shall be subject to this subchapter, including the provisions relating to cure of default (ss. 425.104 and 425.105).

425.103(4) (4) A cause of action arising from a transaction which resulted in the creation of a security interest in personal property shall also be subject to the limitations provided in subch. II.

425.103 History History: 1971 c. 239; 1973 c. 3; 1975 c. 407; 1979 c. 10; 1995 a. 225; 1997 a. 302; 2005 a. 110; 2013 a. 20.

425.103 Annotation When a lender was promptly informed that a borrower had a valid disability insurance claim that would cover payments, it was an unconscionable practice to include an unpaid monthly charge that would be covered by the disability insurance in computing the unpaid balance for purposes of establishing default. Bank One Milwaukee, N.A. v. Harris, 209 Wis. 2d 412, 563 N.W.2d 543 (Ct. App. 1997), 96-0903.

425.103 Annotation Under sub. (2) (a), when payments are scheduled less than 2 months apart, a consumer is in default when an amount greater than one full payment remains unpaid for over 10 days, not when a single payment is unpaid for more than 10 days. Indianhead Motors v. Brooks, 2006 WI App 266, 297 Wis. 2d 821, 726 N.W.2d 352, 06-1002.

425.103 Annotation This section does not create a right for consumers to enforce when a merchant includes a particular provision in a loan agreement. Rather, it limits the circumstances in which a merchant can sue a customer for defaulting on a loan. Nelson v. Santander Consumer USA, Inc. 931 F. Supp. 2d 919 (2013).

425.103 Annotation Creditor's remedies under the Wisconsin consumer act. 1973 WBB No. 6.



425.104 Notice of customer's right to cure default.

425.104  Notice of customer's right to cure default.

425.104(1)(1) A merchant who believes that a customer is in default may give the customer written notice of the alleged default and, if applicable, of the customer's right to cure any such default (s. 425.105).

425.104(2) (2) Any notice given under this section shall contain the name, address and telephone number of the creditor, a brief identification of the consumer credit transaction, a statement of the nature of the alleged default and a clear statement of the total payment, including an itemization of any delinquency charges, or other performance necessary to cure the alleged default, the exact date by which the amount must be paid or performance tendered and the name, address and telephone number of the person to whom any payment must be made, if other than the creditor.

425.104 History History: 1971 c. 239.

425.104 Annotation Notice need not be given if the obligation is entirely past due and fully owed, making it impossible for the customer to restore the loan to current status. Rosendale State Bank v. Schultz, 123 Wis. 2d 195, 365 N.W.2d 911 (Ct. App. 1985).

425.104 Annotation The s. 425.105 (1) prohibition of suits except when notice is given pursuant to s. 425.104 imposes timing and content requirements for the notice. A notice that did not meet the timing requirements of ss. 425.103 (2) (a) and 425.104 (1) never gave notice "pursuant to s. 425.104." Thus suit was barred by s. 425.105 (1). Indianhead Motors v. Brooks, 2006 WI App 266, 297 Wis. 2d 821, 726 N.W.2d 352, 06-1002.



425.105 Cure of default.

425.105  Cure of default.

425.105(1)(1) A merchant may not accelerate the maturity of a consumer credit transaction, commence any action except as provided in s. 425.205 (6), or demand or take possession of collateral or goods subject to a consumer lease other than by accepting a voluntary surrender thereof (s. 425.204), unless the merchant believes the customer to be in default (s. 425.103), and then only upon the expiration of 15 days after a notice is given pursuant to s. 425.104 if the customer has the right to cure under this section.

425.105(2) (2) Except as provided in subs. (3) and (3m), for 15 days after such notice is given, a customer may cure a default under a consumer credit transaction by tendering the amount of all unpaid installments due at the time of the tender, without acceleration, plus any unpaid delinquency or deferral charges, and by tendering performance necessary to cure any default other than nonpayment of amounts due. The act of curing a default restores to the customer the customer's rights under the agreement as though no default had occurred.

425.105(3) (3) A right to cure shall not exist if the following occurred twice during the preceding 12 months:

425.105(3)(a) (a) The customer was in default on the same transaction or open-end credit plan;

425.105(3)(b) (b) The creditor gave the customer notice of the right to cure such previous default in accordance with s. 425.104; and

425.105(3)(c) (c) The customer cured the previous default.

425.105(3m) (3m) A right to cure shall not exist with respect to a default specified under s. 425.103 (2) (bm).

425.105(4) (4) With respect to consumer credit transactions in which the creditor has a security interest in, and possession of, instruments or documents, as each is defined in s. 409.102 (1), which threaten to decline speedily in value, this section does not restrict the creditor's rights to dispose of such property pursuant to subch. VI of ch. 409 and the terms of the creditor's security agreement.

425.105 History History: 1971 c. 239; 1975 c. 407, 421; 1991 a. 316; 2001 a. 10; 2005 a. 110.

425.105 Annotation The s. 425.105 (1) prohibition of suits except when notice is given pursuant to s. 425.104 imposes timing and content requirements for the notice. A notice that did not meet the timing requirements of ss. 425.103 (2) (a) and 425.104 (1) never gave notice "pursuant to s. 425.104." Thus suit was barred by s. 425.105 (1). Indianhead Motors v. Brooks, 2006 WI App 266, 297 Wis. 2d 821, 726 Wis. 2d 352, 06-1002.



425.106 Exempt property.

425.106  Exempt property.

425.106(1)(1) Except to the extent that the merchant has a valid security interest which is permitted by chs. 421 to 427 and 429 or has a lien under ch. 779 in such property, or where the transaction is for medical or legal services and there has been no finance charge actually imposed, the following property of the customer shall be exempt from levy, execution, sale, and other similar process in satisfaction of a judgment for an obligation arising from a consumer credit transaction:

425.106(1)(a) (a) Unpaid earnings to the extent provided in s. 812.34.

425.106(1)(b) (b) Clothing of the customer or his or her dependents, and the following: dining table and chairs, refrigerator, heating stove, cooking stove, radio, beds and bedding, couch and chairs, cooking utensils and kitchenware and household goods as defined in 12 CFR 227.13 (d), 12 CFR 535.1 (g) or 16 CFR 444.1 (i) consisting of furniture, appliances, one television, linens, china, crockery and personal effects including wedding rings, except works of art, electronic entertainment equipment, antiques and jewelry, to the extent a nonpossessory security interest in these household goods is prohibited under 12 CFR 227.13 (d), 12 CFR 535.2 (a) (4) or 16 CFR 444.2 (a) (4);

425.106(1)(c) (c) Real property used as the principal residence of the customer or the customer's dependents, to the extent that the fair market value of such property, less all amounts secured by mortgages and liens outstanding against it, is $15,000 or less; and

425.106(1)(d) (d) Earnings or other assets of the customer which are required to be paid by the customer as restitution under s. 973.20.

425.106(2) (2) With respect to process against marital property in satisfaction of a judgment for an obligation described under s. 766.55 (2) (b) arising from a consumer credit transaction, each spouse is entitled to and may claim the exemptions under sub. (1). Each spouse is entitled to one exemption under sub. (1) (c). That exemption is limited to the specified maximum dollar amount, which may be combined with the other spouse's exemption in the same property or applied to different property included under the same exemption.

425.106(3) (3) Nothing in this section shall be construed to displace other provisions of law which afford additional or greater protection to the customer.

425.106(4) (4) An order or process in violation of this section is void.

425.106 History History: 1971 c. 239; 1973 c. 2, 3; 1979 c. 32 s. 92 (9); 1979 c. 89, 177, 221; 1983 a. 36; 1985 a. 37, 256; 1987 a. 398; 1991 a. 316; 1993 a. 80; 1995 a. 329.

425.106 Annotation A proposal for monitoring the impact of increased wage garnishment exemptions under the Wisconsin consumer act. 1974 WLR 466.



425.107 Unconscionability.

425.107  Unconscionability.

425.107(1)(1) With respect to a consumer credit transaction, if the court as a matter of law finds that any aspect of the transaction, any conduct directed against the customer by a party to the transaction, or any result of the transaction is unconscionable, the court shall, in addition to the remedy and penalty authorized in sub. (5), either refuse to enforce the transaction against the customer, or so limit the application of any unconscionable aspect or conduct to avoid any unconscionable result.

425.107(2) (2) Specific practices forbidden by the administrator in rules promulgated pursuant to s. 426.108 shall be presumed to be unconscionable.

425.107(3) (3) Without limiting the scope of sub. (1), the court may consider, among other things, the following as pertinent to the issue of unconscionability:

425.107(3)(a) (a) That the practice unfairly takes advantage of the lack of knowledge, ability, experience or capacity of customers;

425.107(3)(b) (b) That those engaging in the practice know of the inability of customers to receive benefits properly anticipated from the goods or services involved;

425.107(3)(c) (c) That there exists a gross disparity between the price of goods or services and their value as measured by the price at which similar goods or services are readily obtainable by other customers, or by other tests of true value;

425.107(3)(d) (d) That the practice may enable merchants to take advantage of the inability of customers reasonably to protect their interests by reason of physical or mental infirmities, illiteracy or inability to understand the language of the agreement, ignorance or lack of education or similar factors;

425.107(3)(e) (e) That the terms of the transaction require customers to waive legal rights;

425.107(3)(f) (f) That the terms of the transaction require customers to unreasonably jeopardize money or property beyond the money or property immediately at issue in the transaction;

425.107(3)(g) (g) That the natural effect of the practice would reasonably cause or aid in causing customers to misunderstand the true nature of the transaction or their rights and duties thereunder;

425.107(3)(h) (h) That the writing purporting to evidence the obligation of the customer in the transaction contains terms or provisions or authorizes practices prohibited by law; and

425.107(3)(i) (i) Definitions of unconscionability in statutes, regulations, rulings and decisions of legislative, administrative or judicial bodies.

425.107(4) (4) Any charge or practice expressly permitted by chs. 421 to 427 and 429 is not in itself unconscionable but even though a practice or charge is authorized by chs. 421 to 427 and 429, the totality of a creditor's conduct may show that such practice or charge is part of an unconscionable course of conduct.

425.107(5) (5) In addition to the protections afforded in sub. (1), the customer shall be entitled upon a finding of unconscionability to recover from the creditor or the person responsible for the unconscionable conduct a remedy and penalty in accordance with s. 425.303.

425.107 History History: 1971 c. 239; 1979 c. 89; 1995 a. 329.

425.107 Annotation When a lender was promptly informed that a borrower had a valid disability insurance claim that would cover payments, it was an unconscionable practice to include an unpaid monthly charge that would be covered by the disability insurance in computing the unpaid balance for purposes of establishing default. Bank One Milwaukee, N.A. v. Harris, 209 Wis. 2d 412, 563 N.W.2d 543 (Ct. App. 1997), 96-0903.



425.108 Extortionate extensions of credit.

425.108  Extortionate extensions of credit.

425.108(1) (1) If it is the understanding of the creditor and the customer during any time that an extension of credit is outstanding, that delay in making repayment could result in the use of violence to cause harm to the person or property of any person, the extension of credit shall be unenforceable in accordance with s. 425.305 and the customer shall additionally recover triple the penalty provided in s. 425.304 (1).

425.108(2) (2) If it is shown that an extension of credit was made at an annual rate exceeding that permitted by or referred to in s. 422.201 on maximum charges and that the creditor had a reputation for the use or threat of use of violence to cause harm to the person or property of any person to collect extensions of credit or to punish the nonrepayment thereof, it shall be presumed that the extension of credit was a violation under chs. 421 to 427 under sub. (1).

425.108 History History: 1971 c. 239; 1979 c. 89.



425.109 Pleadings.

425.109  Pleadings.

425.109(1)(1) A complaint by a creditor to enforce any cause of action arising from a consumer credit transaction shall include all of the following:

425.109(1)(a) (a) An identification of the consumer credit transaction.

425.109(1)(b) (b) A description of the collateral or leased goods, if any, which the creditor seeks to recover or has recovered.

425.109(1)(c) (c) A specification of the facts constituting the alleged default by the customer.

425.109(1)(d) (d) The actual or estimated amount of U.S. dollars or of a named foreign currency that the creditor alleges he or she is entitled to recover and the figures necessary for computation of the amount, including any amount received from the sale of any collateral.

425.109(1)(e) (e) Except in an action to recover goods subject to a consumer lease, a statement that the customer has the right to redeem any collateral as provided in s. 425.208 (1) (intro.) and the actual or estimated amount of U.S. dollars or of a named foreign currency required for redemption, itemized in accordance with s. 425.208 (1) (a) to (d).

425.109(1)(f) (f) Except in an action to recover goods subject to a consumer lease, the estimated amount of U.S. dollars or of a named foreign currency of any deficiency claim which may be available to the creditor following the disposition of any collateral recovered subject to the limitations of s. 425.209 or which the creditor seeks to recover and which the creditor intends to assert subject to the limitations of s. 425.210 if the customer fails to redeem the collateral.

425.109(1)(g) (g) If the customer still has the right to cure a default under s. 425.105 pursuant to a notice given under s. 425.104, the total payment or other performance necessary to cure the alleged default and the exact date by which it must be made.

425.109(1)(h) (h) An accurate copy of the writings, if any, evidencing the transaction, except that with respect to claims arising under open-end credit plans, a statement that the creditor will submit accurate copies of the writings evidencing the customer's obligation to the court and the customer upon receipt of the customer's written request therefor on or before the return date or the date on which the customer's answer is due.

425.109(2) (2) Upon the written request of the customer, the creditor shall submit accurate copies to the court and the customer of writings evidencing any transaction pursuant to an open-end credit plan upon which the creditor's claim is made and judgment may not be entered for the creditor unless the creditor does so.

425.109(3) (3) A judgment may not be entered upon a complaint which fails to comply with this section.

425.109 History History: 1971 c. 239; 1983 a. 389; 1991 a. 236.

425.109 Annotation A stated amount owed as of a specific date with a per diem interest figure is not a sufficient statement of "the figures necessary for computation of the amount" as required by sub. (1) (d). A complaint is not sufficient under this section because it meets the general rules of notice pleading. Household Finance Corp. v. Kohl, 173 Wis. 2d 798, 496 N.W.2d 708 (Ct. App. 1993). See also Bank One v. Ofojebe, 2005 WI App 151, 284 Wis. 2d 510, 702 N.W.2d 456, 04-0902.

425.109 Annotation A company that purchased an overdue credit card account and brought an action to collect the amount due on it was not a "creditor" within the meaning of s. 421.301 (16) and not subject to the pleading requirements of sub. (1). Rsidue, LLC v. Michaud, 2006 WI App 164, 295 Wis. 2d 585, 721 N.W.2d 718, 05-1299.

425.109 Annotation Sub. (2) requires a creditor to document any transaction it wishes to collect upon. Estate of Newgard v. Bank of America, 2007 WI App 161, 303 Wis. 2d 466, 735 N.W.2d 578, 07-0082.

425.109 Annotation Even if there was a failure to comply with the pleading requirements of this section, such a failure cannot deprive a small claims court of subject matter jurisdiction and cannot render a default judgment void. Mercado v. GE Money Bank, 2009 WI App 73, 318 Wis. 2d 216, 768 N.W.2d 53, 08-1992.



425.110 No discharge from employment for garnishment.

425.110  No discharge from employment for garnishment.

425.110(1)(1) No employer shall discharge an employee because a merchant has subjected or attempted to subject unpaid earnings of the employee to garnishment or like proceedings directed to the employer for the purpose of paying a judgment arising from a consumer credit transaction.

425.110(2) (2) If an employer violates this section, an employee shall recover back wages and be reinstated, if the employee files an action for such relief within 90 days of the employee's discharge.

425.110 History History: 1971 c. 239.



425.111 Levy before judgment.

425.111  Levy before judgment.

425.111(1) (1) Prior to entry of judgment in an action subject to this subchapter, no process, other than a restraining order to protect collateral (s. 425.207), shall issue with respect to amounts that are owing or are claimed to be owing or may be owing to the customer by any 3rd person, whether by way of attachment, garnishment or other process.

425.111(2) (2) With respect to property of the customer other than that described in sub. (1), process may issue in accordance with ch. 811 to establish a lien, except that such process shall not be effective to take, or to divest the customer of possession of, the property until final judgment is entered.

425.111(3) (3) If the court finds that the creditor probably will recover on the action, and that the customer is acting, or is about to act, with respect to property of the customer upon which a lien has been established under sub. (2), in a manner which substantially impairs the creditor's prospects for satisfying the judgment against such property (s. 811.03), the court may issue an order restraining the customer from so acting with respect to that property until final judgment is entered.

425.111 History History: 1971 c. 239; 1973 c. 2; Sup. Ct. Order, 67 Wis. 2d 585, 776 (1975).



425.112 Stay of execution.

425.112  Stay of execution. At the time of or at any time after the entry of a judgment in favor of a creditor against a customer in an action arising from a consumer transaction, the court, for cause and upon motion of a party or on its own motion, may stay enforcement of the judgment by order upon just and equitable conditions, and continue, modify or revoke the order as the interests of justice may require.

425.112 History History: 1971 c. 239.



425.113 Body attachments.

425.113  Body attachments.

425.113(1)(1) No merchant shall cause or permit a warrant against the person of a customer to issue under ch. 816 with respect to a claim arising from a consumer credit transaction. Any process issued in violation of this section is void.

425.113(2) (2) A violation of this section is subject to s. 425.305.

425.113 History History: 1971 c. 239; Sup. Ct. Order, 67 Wis. 2d 585, 776 (1975).

425.113 Annotation If s. 425.113 were to be interpreted to remove a court's power to issue a body attachment for one who chooses to ignore its orders, the interpretation would cause the statute to be unconstitutional as a violation of the principle of separation of powers. Smith v. Burns, 65 Wis. 2d 638, 223 N.W.2d 562 (1974).



425.201 Scope.

425.201  Scope. This subchapter applies to the enforcement by a creditor of security interests in collateral.

425.201 History History: 1971 c. 239.



425.202 Definitions.

425.202  Definitions. For purposes of this chapter:

425.202(1) (1) "Collateral" means goods subject to a security interest in favor of a merchant which secures a customer's obligations under a consumer credit transaction.

425.202(2) (2) "Motor vehicle" has the meaning given in s. 218.0101 (22).

425.202 History History: 1971 c. 239; 1975 c. 407; 2005 a. 255.



425.203 Enforcement of merchant's rights in collateral and leased goods.

425.203  Enforcement of merchant's rights in collateral and leased goods.

425.203(1)(1) At any time after default (s. 425.103) and the expiration of the period for cure of default (s. 425.105), if applicable, a merchant may commence an action to recover collateral or goods subject to a consumer lease pursuant to s. 425.205, or reduce the claim to a judgment by any available judicial procedure.

425.203(2) (2) In any action for a judgment under sub. (1) other than an action pursuant to s. 425.205, the judgment may provide for the right to possession of the collateral or leased goods by the merchant and for a deficiency, if the merchant would not be precluded from a deficiency judgment under s. 425.209 had the merchant initially proceeded against the collateral and if the judgment includes a finding that the merchant has the right to possession of any collateral securing the consumer credit transaction or goods subject to a consumer lease. Upon determining such judgment under this subsection the merchant shall have the right to:

425.203(2)(a) (a) Have execution issue to require the sheriff in the county where the collateral or leased goods may be to take the same from the defendant and deliver it to the plaintiff; or

425.203(2)(b) (b) Immediately exercise the right to nonjudicial recovery of the collateral or leased goods, subject to s. 425.206.

425.203(3) (3) Following recovery of collateral pursuant to a judgment under sub. (2), the merchant may either retain the collateral in full satisfaction of the customer's obligation pursuant to ss. 409.620 to 409.624, in which event the merchant shall satisfy the judgment obtained pursuant to sub. (2); or shall dispose of the collateral pursuant to subch. VI of ch. 409, in which event:

425.203(3)(a) (a) The merchant shall apply to the court which entered the judgment pursuant to sub. (2) to confirm the sale or other disposition of the collateral upon 8 days' notice to all parties named in such action, either personally or by certified or registered mail directed to the last-known address of the parties. Such notice shall state, in addition to any other matter required by law, the time and place of the hearing, the amount of the judgment, the proceeds received upon disposition of the collateral, the fair market value of the collateral claimed by the merchant if such standard is applicable under s. 425.210, the reasonable expenses incurred in disposition of collateral, the net amount proposed to be credited against the judgment, and any deficiency remaining. In addition, the notice directed to the customer shall conspicuously advise the customer of the right to appear at such hearing and to contest any matter set forth in the notice.

425.203(3)(b) (b) At such a hearing on confirmation, the court shall determine on the basis of the evidence presented by the parties, by affidavit or otherwise, the commercial reasonableness of the merchant's disposition of the collateral, the reasonable expenses incurred by the merchant in disposition of the collateral, the compliance with s. 425.210 if applicable, the resulting amount to be credited against the judgment and the remaining deficiency. Following such hearing and determinations, the court shall enter an appropriate order to satisfy the judgment and provide such other relief as may be appropriate. Where the underlying transaction is a consumer credit sale of goods or services or a consumer loan in which the lender is subject to defenses arising from s. 422.408, this hearing shall be considered a proceeding for a deficiency judgment pursuant to s. 425.209 (1).

425.203(4) (4) Following recovery of goods subject to a consumer lease pursuant to a judgment under sub. (2), no deficiency shall be allowable unless the merchant disposes of the leased goods and applies the proceeds to the customer's obligation, in which event:

425.203(4)(a) (a) The merchant shall apply to the court which entered the judgment pursuant to sub. (2) to confirm the sale or other disposition of the leased goods upon 8 days' notice to all parties named in the action, either personally or by certified or registered mail directed to the last-known address of the parties. Such notice shall state, in addition to any other matter required by law, the time and place of the hearing, the amount of the judgment, the proceeds received upon disposition of the leased goods, the reasonable expenses incurred in disposition of the leased goods, the net amount proposed to be credited against the judgment, and any deficiency remaining. In addition, the notice directed to the customer shall conspicuously advise the customer of the right to appear at such hearing and to contest any matter set forth in the notice.

425.203(4)(b) (b) At such a hearing on confirmation, the court shall determine on the basis of evidence presented by the parties, by affidavit or otherwise, the commercial reasonableness of the merchant's disposition of the leased goods, the reasonable expenses incurred by the merchant in disposition of the leased goods, and the resulting amount to be credited against the judgment entered pursuant to sub. (2). Following such hearing and determinations, the court shall enter an appropriate order to satisfy the judgment and provide such other relief as may be appropriate.

425.203 History History: 1971 c. 239; 1975 c. 407, 421; 2001 a. 10.



425.204 Voluntary surrender of collateral.

425.204  Voluntary surrender of collateral.

425.204(1) (1) Notwithstanding a waiver by the creditor of the security interest in collateral under s. 425.203 (2) or any other law, the customer shall have the right at any time to voluntarily surrender all of the customer's rights and interests in the collateral to the merchant.

425.204(2) (2) The rights and obligations of the merchant and customer with respect to collateral voluntarily surrendered as defined in this section shall be governed by subch. VI of ch. 409, and are not subject to this subchapter.

425.204(3) (3) The surrender of collateral by a customer is not a voluntary surrender if it is made pursuant to a request or demand, other than a notice under s. 425.205 (1g) (a), by the merchant for the surrender of the collateral, or if it is made pursuant to a threat, statement, or notice, other than a notice under s. 425.205 (1g) (a), by the merchant that the merchant intends to take possession of the collateral.

425.204 History History: 1971 c. 239; 1991 a. 316; 2001 a. 10; 2005 a. 255.

425.204 Annotation Under the facts of the case, the customer did not "voluntarily surrender" collateral under sub. (3). Wachal v. Ketterhagen Motor Sales, Inc. 81 Wis. 2d 605, 260 N.W.2d 770 (1978).



425.205 Action to recover collateral.

425.205  Action to recover collateral.

425.205(1) (1) Except as provided in s. 425.206, a creditor seeking to obtain possession of collateral or goods subject to a consumer lease shall commence an action for replevin of the collateral or leased goods. Those actions shall be conducted in accordance with ch. 799, notwithstanding s. 799.01 (1) (c) and the value of the collateral or leased goods sought to be recovered, except that:

425.205(1)(a) (a) Notwithstanding ss. 799.05 (2) and 799.06 (2), process shall be issued by the clerk of court, and such action shall be commenced upon the request of an officer or employee of a merchant on the merchant's behalf;

425.205(1)(b) (b) The summons shall be in the form prescribed in sub. (2), and a complaint in the form described in sub. (3) shall be served with the summons;

425.205(1)(c) (c) When service is made pursuant to s. 799.12 (3) certified mail with return receipt requested shall be employed;

425.205(1)(d) (d) On the return date of the summons or any adjournment date thereof the customer shall have the right to a hearing on the issue of default or other matter which questions the validity of the merchant's claim to the collateral or leased goods, and the customer may answer, move to dismiss under s. 802.06 (2) or otherwise plead to the complaint orally, but if the customer fails to appear on the return day, judgment may be entered by the clerk or judge in accordance with the demands of the verified complaint, or upon an affidavit of the facts, or sworn testimony or other evidence to the clerk or judge; and

425.205(1)(e) (e) Judgment in such action shall determine only the right to possession of the collateral or leased goods, but such judgment shall not bar any subsequent action for damages or deficiency to the extent permitted by this subchapter.

425.205(1g) (1g)

425.205(1g)(a)(a) A merchant may not take possession of motor vehicle collateral or goods subject to a motor vehicle consumer lease under s. 425.206 (1) (d), unless the merchant gives, by mail, the customer a notice containing all of the following information:

425.205(1g)(a)1. 1. The name, address, and telephone number of the merchant, a brief identification of the consumer credit transaction, and a brief description of the collateral or goods.

425.205(1g)(a)2. 2. A statement that, as a result of the customer's default on the consumer credit transaction, the merchant may have the right to take possession of the collateral or goods without further notice or court proceeding.

425.205(1g)(a)3. 3. A statement that if the customer is not in default or objects to the merchant's right to take possession of the collateral or goods, the customer may, no later than 15 days after the merchant has given the notice, demand that the merchant proceed in court by notifying the merchant in writing.

425.205(1g)(a)4. 4. A statement that if the merchant proceeds in court, the customer may be required to pay court costs and attorney fees.

425.205(1g)(b) (b) The information required under par. (a) may be combined with any other notice, except that if the customer has a right to cure under s. 425.105, the information required under par. (a) shall be combined with the notice of right to cure under s. 425.104.

425.205(1g)(c) (c) A merchant is presumed to have given notice under par. (a) if the merchant sent the notice by certified or registered mail. A merchant who fails to give notice under par. (a) by certified or registered mail is subject to the penalties specified in s. 425.302 (1), but such failure does not constitute a failure to comply with s. 425.206 (1) (d).

425.205(2) (2) The summons in such actions shall be in the following form:

State of Wisconsin

Circuit Court

.... County

A. B. Plaintiff

v.

C. D. Defendant

SUMMONS (Small Claim)

THE STATE OF WISCONSIN

To said Defendant:

The Plaintiff named above has commenced an action to recover possession of the following property:

[Description of Collateral or Leased Goods]

This claim arises under a consumer credit transaction under which you are alleged to be in default, as described in the attached complaint.

IF YOU ARE NOT IN DEFAULT OR HAVE AN OBJECTION TO THE PLAINTIFF'S TAKING THE PROPERTY LISTED ABOVE, YOU MAY ARRANGE FOR A HEARING ON THESE ISSUES BY APPEARING IN THE CIRCUIT COURT OF .... COUNTY, IN THE COURTHOUSE LOCATED IN ...., (municipality), BEFORE JUDGE .... OR ANY OTHER JUDGE TO WHOM THE ACTION MAY BE ASSIGNED, ON .... (date), AT .... (time). IF YOU DO NOT APPEAR AT THAT TIME, JUDGMENT WILL BE RENDERED AGAINST YOU FOR DELIVERY OF THE PROPERTY TO THE PLAINTIFF.

DATED ...., .... (year)

E.F.

Clerk of Circuit Court

[or]

Plaintiff's Attorney

Plaintiff's P. O. Address

....

....

Plaintiff's Attorney (if any)

....

....

Defendant's P. O. Address

....

....

425.205(3) (3) The complaint in such action shall conform with the requirements of s. 425.109.

425.205(4) (4) Upon the written request of the customer, the merchant shall produce an accurate copy of writings evidencing any transactions pursuant to an open-end credit plan upon which the merchant's claim is made, and judgment shall not be entered for the merchant until the merchant does so.

425.205(5) (5) Upon entry of judgment for the plaintiff, the plaintiff shall have the right to:

425.205(5)(a) (a) Have execution issue to require the sheriff of the county where the collateral or leased goods may be to take the same from the defendant and deliver it to the plaintiff; or

425.205(5)(b) (b) Immediately exercise the right to nonjudicial recovery of the collateral or leased goods, subject to s. 425.206.

425.205(6) (6) Action pursuant to this section may be commenced at any time after the customer is in default, but the return day of process may not be set prior to the expiration of the period for cure of the default by the customer (s. 425.105), if applicable.

425.205 History History: 1971 c. 239; Sup. Ct. Order, 67 Wis. 2d 585, 776 (1975); 1975 c. 407, 421; 1977 c. 449 s. 497; 1979 c. 32 s. 92 (16); 1981 c. 317; 1981 c. 391 s. 210; 1983 a. 389; 1989 a. 31; 1993 a. 246; 1997 a. 250; 2005 a. 255.

425.205 Annotation Sub. (1g) (a) requires a creditor to give notice to the debtor that includes that the creditor may repossess the car without going to court unless the debtor demands within fifteen days of the notice that the creditor proceed to court. Under s. 421.201(8), the debtor's address is established by any writing signed by the debtor in connection with the transaction and is presumed to be unchanged until the creditor knows or has reason to know of a different address. Given the debtor's failure to provide her new address to the creditor, the debtor failed to show that the creditor's notice by registered mail to the address that it had on file did not comply with this section. Molinski v. Chase Auto Finance Corporation, 2013 WI App 101, ___ Wis. 2d ___, ___ N.W.2d ___, 12-2184.

425.205 Annotation Wisconsin's New Automobile Repossession law: Creditors in the Driver's Seat. Anderson & Meili. Wis. Law. Feb. 2007.



425.206 Nonjudicial enforcement limited.

425.206  Nonjudicial enforcement limited.

425.206(1) (1) Notwithstanding any other provision of law, no merchant may take possession of collateral or goods subject to a consumer lease in this state except when any of the following apply:

425.206(1)(a) (a) The customer has surrendered the collateral or leased goods.

425.206(1)(b) (b) Judgment for the merchant has been entered in a proceeding for recovery of collateral or leased goods under s. 425.205, or for possession of the collateral or leased goods under s. 425.203 (2).

425.206(1)(c) (c) The merchant has taken possession of collateral or leased goods pursuant to s. 425.207 (2).

425.206(1)(d) (d) For motor vehicle collateral or goods subject to a motor vehicle consumer lease, the customer has not made a demand as specified in s. 425.205 (1g) (a) 3. and, no sooner than 15 days after the merchant gives the notice specified in s. 425.205 (1g) (a), the merchant has taken possession of the collateral or goods in accordance with sub. (2).

425.206(2) (2) In taking possession of collateral or leased goods, no merchant may do any of the following:

425.206(2)(a) (a) Commit a breach of the peace.

425.206(2)(b) (b) Enter a dwelling used by the customer as a residence except at the voluntary request of a customer.

425.206(3) (3) A violation of this section is subject to s. 425.305.

425.206 History History: 1971 c. 239; 1975 c. 94 s. 3; 1975 c. 407; 1979 c. 10; 1995 a. 225; 1997 a. 302; 2005 a. 255.

425.206 Annotation Under the facts of the case, the customer did not "voluntarily surrender"collateral sub. (1) (a). Wachal v. Ketterhagen Motor Sales, Inc. 81 Wis. 2d 605, 260 N.W.2d 770 (1978).

425.206 Annotation Notwithstanding s. 421.201 (5), this section governed repossessions outside the state when the contract provided for enforcement under the "internal law" of Wisconsin. First Wisconsin National Bank of Madison v. Nicolaou, 85 Wis. 2d 393, 270 N.W.2d 582 (Ct. App. 1978).

425.206 Annotation A "breach of the peace" under sub. (2) has the same meaning as in s. 409.503. Repossession in disregard of the debtor's oral protest is a breach of the peace. Punitive damages may be appropriate as the result of the breach of the peace. Hollibush v. Ford Motor Company, 179 Wis. 2d 799, 508 N.W.2d 449 (Ct. App. 1993).

425.206 Annotation Repossession under an invalid judgment violates this section. Kett v. Community Credit Plan, Inc. 228 Wis. 2d 1, 596 N.W.2d 786 (1999), 97-3620.

425.206 Annotation The abolition of self-help repossession; the poor pay even more. White, 1973 WLR 503.

425.206 Annotation The impact of denying self-help repossession of automobiles: a case study of the Wisconsin consumer act. Whitford, Laufer, 1975 WLR 607.

425.206 Annotation Wisconsin's New Automobile Repossession law: Creditors in the Driver's Seat. Anderson & Meili. Wis. Law. Feb. 2007.



425.2065 Notice to law enforcement.

425.2065  Notice to law enforcement.

425.2065(1) (1) In this section, "law enforcement agency" means the police department, combined protective services department under s. 60.553, 61.66, or 62.13 (2e), or sheriff, that has primary responsibility for providing police protection services in the city, village, or town in which a repossession is expected to occur.

425.2065(2) (2) A merchant who repossesses motor vehicle collateral or goods subject to a motor vehicle consumer lease under s. 425.206 (1) (d), or a person who repossess such collateral or goods on behalf of the merchant, shall notify, verbally or in writing, the law enforcement agency about the repossession. The notification shall include the names of the customer, merchant, and, if applicable, the person who repossesses the collateral or goods on behalf of the merchant. The notification shall also include a description of the collateral or goods. Notification under this subsection shall be made before the repossession occurs.

425.2065(3) (3) Failure to comply with this subsection does not constitute a failure to comply with s. 425.206 (1) (d).

425.2065 History History: 2005 a. 255; 2011 a. 32.



425.207 Restraining order to protect collateral or leased goods; abandoned property.

425.207  Restraining order to protect collateral or leased goods; abandoned property.

425.207(1) (1) If the court finds that the merchant probably will recover possession of the collateral or goods subject to a consumer lease, and the customer is acting, or is about to act, with respect to the collateral or leased goods in a manner which substantially impairs the merchant's prospect for realization of the merchant's security interest or the merchant's interest in the leased goods, the court may issue an order pursuant to s. 813.02 restraining the customer from so acting with respect to the collateral or leased goods, and need not require a bond by the merchant, notwithstanding s. 813.06.

425.207(2) (2) A merchant who reasonably believes that a customer has abandoned collateral or goods subject to a consumer lease may take possession of such collateral or leased goods and preserve it. However, the customer may recover such collateral or leased goods upon request unless at the time of request the merchant has perfected the right to possession under s. 425.206 (1) (a), (b), or (d). A merchant taking possession of collateral or leased goods pursuant to this section shall promptly send notification to the customer's last-known address of such action and of the customer's right to recover such collateral or leased goods under this section. If the collateral or leased goods are recovered by the customer pursuant to this section, it shall be returned to the customer at the location where the merchant took possession of such collateral or leased goods pursuant to this section or, at the option of the merchant, at such other location designated by the customer; and any expense incurred by the merchant in taking possession of, holding and returning the collateral or leased goods to the customer shall be borne by the merchant. If after taking possession of collateral or leased goods pursuant to this subsection, the merchant perfects the right to possession under s. 425.206 (1) (a), (b), or (d), the customer is liable for the expenses set forth in s. 409.615 (1). In determining such expenses, leased goods shall be considered collateral under s. 409.615 (1). However, a customer is not liable for expenses of holding the collateral or leased goods from the time the merchant takes possession until the merchant perfects the right to possession in the manner provided in this subsection.

425.207 History History: 1971 c. 239; Sup. Ct. Order, 67 Wis. 2d 585, 776 (1975); 1975 c. 407, 421, 422; 1979 c. 10; 1981 c. 314 s. 146; 1997 a. 302; 2001 a. 10; 2005 a. 255.



425.208 Customer's right to redeem.

425.208  Customer's right to redeem.

425.208(1) (1) For a period of 15 days following exercise by the creditor of nonjudicial enforcement rights (s. 425.206) or issuance of process (s. 425.205) with regard to the collateral, the customer shall be entitled to redeem the goods by tendering:

425.208(1)(a) (a) The total of all unpaid amounts, including any unpaid delinquency or deferral charges due at the time of tender, without acceleration; plus

425.208(1)(b) (b) Performance necessary to cure any default other than nonpayment of amounts due; plus

425.208(1)(c) (c) Any court costs, filing and service fees, and bond premium charges incurred by the creditor; plus

425.208(1)(cm) (cm) If a writing evidencing the consumer credit transaction so provides, expenses the creditor is entitled to recover under s. 422.413 (2g) (a) and (b); plus

425.208(1)(d) (d) Whichever of the following is less:

425.208(1)(d)1. 1. A performance deposit, in the amount of 3 scheduled installments, or minimum payments in the case of an open-end credit plan.

425.208(1)(d)2. 2. One-third of the total obligation remaining unpaid with respect to the consumer credit transaction.

425.208(2) (2) Tender of the payment and performance pursuant to sub. (1) restores to the customer the customer's rights under the agreement as though all payments and performance had been made as scheduled.

425.208(3) (3) Upon such redemption, any process under which the collateral has been held shall be vacated, any pending action shall be dismissed, and the collateral shall be returned to the customer.

425.208(4) (4) The performance deposit shall be held by the merchant to secure, and may be applied at any time to, the remaining obligations of the customer under the consumer transaction.

425.208(5) (5) The existence of the deposit does not cure any subsequent default of the customer, and the deposit need not be credited to the customer's account until the remaining unpaid balance of the transaction becomes equal to the deposit. In the event of a subsequent default, prepayment, or other occurrence (except deferral) which requires the computation under chs. 421 to 427 of the outstanding obligation of the customer, the deposit shall be credited to the amount paid for the purposes of such computation.

425.208(6) (6) The creditor shall not dispose of the collateral or enter into a contract for the disposition of the collateral, until the expiration of the period for redemption provided in this section, unless the collateral is perishable or threatens to decline speedily in value. Upon the expiration of such period any disposition of the collateral shall be subject to subch. VI of ch. 409, except that the customer may be liable for a deficiency only to the extent provided in ss. 425.209 and 425.210.

425.208 History History: 1971 c. 239; 1979 c. 10, 89; 1983 a. 389; 1991 a. 316; 1997 a. 302; 1999 a. 85; 2001 a. 10.



425.209 Restrictions on deficiency judgments.

425.209  Restrictions on deficiency judgments.

425.209(1)(1) This section applies to a deficiency on a consumer credit sale of goods or services and on a consumer loan in which the lender is subject to defenses arising from sales (s. 422.408); a customer is not liable for a deficiency unless the merchant has disposed of the goods in good faith and in a commercially reasonable manner.

425.209(2) (2) If the merchant repossesses or accepts voluntary surrender of goods which were the subject of the sale and in which the merchant has a security interest, the customer is not personally liable to the merchant for the unpaid balance of the debt arising from the sale of a commercial unit of the goods of which the amount owing at the time of default was $1,000 or less, and the merchant is not obligated to resell the collateral unless the customer has paid 60% or more of the cash price and has not signed after default a statement renouncing the customer's rights in the collateral.

425.209(3) (3) If the merchant repossesses or accepts voluntary surrender of goods which were not the subject of the sale but in which the merchant has a security interest to secure a debt arising from a sale of goods or services or a combined sale of goods and services and the amount owing at the time of default was $1,000 or less, the customer is not personally liable to the merchant for the unpaid balance of the debt arising from the sale, and the merchant's duty to dispose of the collateral is governed by the provisions on disposition of collateral under chs. 401 to 411.

425.209(4) (4) If the lender takes possession or accepts voluntary surrender of goods in which the lender has a security interest to secure a debt arising from a consumer loan in which the lender is subject to defenses arising from sales (s. 422.408) and the amount owing at the time of default of the loan paid to or for the benefit of the customer were $1,000 or less, the customer is not personally liable to the lender for the unpaid balance of the debt arising from the loan and the lender's duty to dispose of the collateral is governed by the provisions on disposition of collateral under chs. 401 to 411.

425.209(5) (5) The customer may be liable in damages to the merchant if the customer has wrongfully damaged the collateral or if, after judgment for the creditor has been entered in a proceeding for recovery of collateral under s. 425.205, the customer has wrongfully failed to make the collateral available to the merchant.

425.209(6) (6) If the merchant elects to bring an action against the customer for a debt arising from a consumer credit sale of goods or services or from a consumer loan in which the lender is subject to defenses arising from sales (s. 422.408), when under this section the merchant would not be entitled to a deficiency judgment if the merchant took possession of the collateral, and obtains judgment:

425.209(6)(a) (a) The merchant may not take possession of the collateral; and

425.209(6)(b) (b) The collateral is not subject to levy or sale on execution or similar proceedings pursuant to the judgment.

425.209 History History: 1971 c. 239; 1973 c. 2, 3; 1991 a. 148, 304, 315, 316.

425.209 Annotation Proof of disposal of goods in accordance with sub. (1) must be made by a merchant to obtain a deficiency judgment. Failure to do so need not be asserted as an affirmative defense. Shoeder's Auto Center, Inc. v. Teschner, 166 Wis. 2d 198, 479 N.W.2d 203 (Ct. App. 1991).



425.210 Computation of deficiency.

425.210  Computation of deficiency. If the creditor is entitled to a deficiency judgment pursuant to s. 425.209 (1), the creditor shall be entitled to recover from the customer the deficiency, if any, remaining after deducting the fair market value of the collateral from the unpaid balance.

425.210 History History: 1971 c. 239.



425.301 Remedies to be liberally administered.

425.301  Remedies to be liberally administered.

425.301(1)(1) The remedies provided by this subchapter shall be liberally administered to the end that the customer as the aggrieved party shall be put in at least as good a position as if the creditor had fully complied with chs. 421 to 427. Recoveries under chs. 421 to 427 shall not in themselves preclude the award of punitive damages in appropriate cases.

425.301(2) (2) Any right or obligation declared by chs. 421 to 427 is enforceable by action unless the provision declaring it specifies a different and limited effect.

425.301(3) (3) Notwithstanding any other section of chs. 421 to 427, a customer shall not be entitled to recover specific penalties provided in s. 425.302 (1) (a), 425.303 (1), 425.304 (1) or 425.305 (1) if the person violating chs. 421 to 427 shows by a preponderance of the evidence that the violation was not intentional and resulted from a bona fide error notwithstanding the maintenance of procedures reasonably adapted to avoid any such error.

425.301(4) (4) The liability of a merchant under chs. 421 to 427 is in lieu of and not in addition to any liability under the federal consumer credit protection act and ss. 138.09, 138.14, or 218.0101 to 218.0163. An action by a person alleging a violation under chs. 421 to 427 may not be maintained if a final judgment has been rendered for or against that person with respect to the same violation under the federal consumer credit protection act or ss. 138.09, 138.14, or 218.0101 to 218.0163. If a final judgment is entered against any merchant under chs. 421 to 427 and the federal consumer credit protection act or ss. 138.09, 138.14, or 218.0101 to 218.0163 for the same violation, the merchant has a cause of action for appropriate relief to the extent necessary to avoid double liability.

425.301(5) (5) If there are multiple obligors in the same consumer credit transaction or consumer lease, there may be no more than one recovery of civil penalties for each violation of chs. 421 to 427.

425.301 History History: 1971 c. 239; 1975 c. 407; 1979 c. 89; 1985 a. 256; 1999 a. 31; 2009 a. 405.

425.301 Annotation An error of law is not a bona fide error under sub. (3). First Wisconsin National Bank v. Nicolaou, 113 Wis. 2d 524, 335 N.W.2d 390 (1983).



425.302 Remedy and penalty for certain violations.

425.302  Remedy and penalty for certain violations.

425.302(1)(1) A person who commits a violation to which this section applies is liable to the customer in an amount equal to:

425.302(1)(a) (a) Twenty-five dollars; and

425.302(1)(b) (b) The actual damages, including any incidental and consequential damages, sustained by the customer by reason of the violation.

425.302(2) (2) This section also applies to all violations for which no other remedy is specifically provided.

425.302 History History: 1971 c. 239.



425.303 Remedy and penalty for certain violations.

425.303  Remedy and penalty for certain violations. A person who commits a violation to which this section applies is liable to the customer in an amount equal to:

425.303(1) (1) One hundred dollars; and

425.303(2) (2) The actual damages, including any incidental and consequential damages, sustained by the customer by reason of the violation.

425.303 History History: 1971 c. 239.



425.304 Remedy and penalty for certain violations.

425.304  Remedy and penalty for certain violations. A person who commits a violation to which this section applies is liable to the customer in an amount equal to the greater of:

425.304(1) (1) Twice the amount of the finance charge in connection with the transaction, except that the liability under this subsection shall not be less than $100 nor greater than $1,000; or

425.304(2) (2) The actual damages, including any incidental and consequential damages, sustained by the customer by reason of the violation.

425.304 History History: 1971 c. 239.

425.304 Annotation The word "or" in this section makes it clear that the recovering party is not entitled to both statutory and actual damages. Kirk v. Credit Acceptance Corporation, 2013 WI App 32, 346 Wis. 2d 635, 829 N.W.2d 522, 10-2573.



425.305 Transactions which are void.

425.305  Transactions which are void.

425.305(1) (1) In a transaction to which this section applies, the customer shall be entitled to retain the goods, services or money received pursuant to the transaction without obligation to pay any amount.

425.305(2) (2) In addition, the customer shall be entitled to recover any sums paid to the merchant pursuant to the transaction.

425.305 History History: 1971 c. 239; 1973 c. 2.



425.306 Unenforceable obligations.

425.306  Unenforceable obligations.

425.306(1) (1) Any charge, practice, term, clause, provision, security interest or other action or conduct in violation of chs. 421 to 427, to the extent that the same is in violation of chs. 421 to 427, shall confer no rights or obligations enforceable by action.

425.306(2) (2) This section shall not affect the enforcement of any provision that is not prohibited by chs. 421 to 427.

425.306 History History: 1971 c. 239; 1979 c. 89.



425.307 Limitation of action.

425.307  Limitation of action.

425.307(1) (1) Any action brought by a customer to enforce rights pursuant to chs. 421 to 427 shall be commenced within one year after the date of the last violation of chs. 421 to 427, 2 years after consummation of the agreement or one year after last payment, whichever is later, except with respect to transactions pursuant to open-end credit plans which shall be commenced within 2 years after the date of the last violation; but no action may be commenced more than 6 years after the date of the last violation.

425.307(2) (2) Rights under chs. 421 to 427 may be asserted as a defense, setoff or counterclaim to an action against the customer without regard to this time limitation.

425.307 History History: 1971 c. 239; 1979 c. 89.



425.308 Reasonable attorney fees.

425.308  Reasonable attorney fees.

425.308(1) (1) If the customer prevails in an action arising from a consumer transaction, the customer shall recover the aggregate amount of costs and expenses determined by the court to have been reasonably incurred on the customer's behalf in connection with the prosecution or defense of such action, together with a reasonable amount for attorney fees.

425.308(2) (2) The award of attorney fees shall be in an amount sufficient to compensate attorneys representing customers in actions arising from consumer transactions. In determining the amount of the fee, the court may consider:

425.308(2)(a) (a) The time and labor required, the novelty and difficulty of the questions involved and the skill requisite properly to conduct the cause;

425.308(2)(b) (b) The customary charges of the bar for similar services;

425.308(2)(c) (c) The amount involved in the controversy and the benefits resulting to the client or clients from the services;

425.308(2)(d) (d) The contingency or the certainty of the compensation;

425.308(2)(e) (e) The character of the employment, whether casual or for an established and constant client; and

425.308(2)(f) (f) The amount of the costs and expenses reasonably advanced by the attorney in the prosecution or defense of the action.

425.308 History History: 1971 c. 239; 1991 a. 316; 1993 a. 490.

425.308 Annotation Attorney fees awarded under this section often far exceed the amount of recovery. First Wisconsin National Bank v. Nicolaou, 113 Wis. 2d 524, 335 N.W.2d 390 (1983).

425.308 Annotation Awards of attorney fees and costs are limited to instances in which a customer has shown that a creditor has not "fully complied with chs. 421 to 427." Suburban State Bank v. Squires, 145 Wis. 2d 445, 427 N.W.2d 393 (Ct. App. 1988).

425.308 Annotation A prevailing party is one who succeeds on any significant issue and is entitled to recover fees relating to successfully litigated issues. Footville State Bank v. Harvell, 146 Wis. 2d 524, 432 N.W.2d 122 (Ct. App. 1988).

425.308 Annotation Although voluntarily dismissed, prosecution of improperly venued actions violated the consumer act, and the defendants were prevailing parties under s. 425.308 entitled to attorney fees. Community Credit Plan, Inc. v. Johnson, 228 Wis. 2d 30, 596 N.W.2d 799 (1999), 97-0574.

425.308 Annotation A party moving for attorney's fees and costs under the Wisconsin Consumer Act (WCA) must show both a significant benefit in litigation and a violation of the WCA on the part of the non-moving party. When a claim for deficiency judgment was dismissed without costs and without prejudice, no violation of the WCA was shown. Credit Acceptance Corporation v. Woodard, 2012 WI App 43, 340 Wis. 2d 548, 812 N.W.2d 525, 11-0135.



425.309 Class actions.

425.309  Class actions. Class actions are governed by s. 426.110.

425.309 History History: 1971 c. 239.



425.310 Liability of corporate officers.

425.310  Liability of corporate officers. Damages or penalties awarded to a customer or the administrator for a violation of chs. 421 to 427 which cannot be collected from a corporation by reason of its insolvency or dissolution shall be recoverable against the principal agents of the corporation including, but not limited to, officers, managers and assistant managers who knew of, should have known of or willfully participated in such a violation, if a meaningful part of the corporation's activities were in violation of chs. 421 to 427.

425.310 History History: 1971 c. 239; 1979 c. 89.



425.311 Evidence of violation.

425.311  Evidence of violation. Sections 402.202 and 411.202 and any other statute restricting admissibility of parol evidence shall be inoperative to exclude or limit the admissibility of evidence of an act or practice in violation of chs. 421 to 427.

425.311 History History: 1971 c. 239; 1979 c. 89; 1991 a. 148.



425.401 Willful violations: misdemeanor.

425.401  Willful violations: misdemeanor.

425.401(1) (1) Except as provided in sub. (2), a person who willfully and knowingly engages in any conduct or practice in violation of chs. 421 to 427 may be fined not more than $2,000.

425.401(2) (2) A person who intentionally violates s. 425.2065 (2) may be fined not more than $500.

425.401 History History: 1971 c. 239; 1979 c. 89; 2005 a. 255.






426. Consumer transactions — administration.

426.101 Short title.

426.101  Short title. This chapter shall be known and may be cited as Wisconsin consumer act — administration.

426.101 History History: 1971 c. 239.



426.102 Applicability.

426.102  Applicability. This chapter applies to persons who do any of the following in this state:

426.102(1) (1) Make or solicit consumer approval transactions (s. 423.201) or consumer credit transactions or modifications thereof.

426.102(2) (2) Directly collect payments from or enforce rights against customers arising from consumer approval transactions or consumer credit transactions, wherever made.

426.102(3) (3) Act as a credit services organization, as defined in s. 422.501 (2).

426.102 History History: 1971 c. 239; 1991 a. 244.



426.103 Administrator.

426.103  Administrator. "Administrator" means the secretary of financial institutions.

426.103 History History: 1971 c. 239; 1995 a. 27, 216.



426.104 Powers of administrator; duty to report.

426.104  Powers of administrator; duty to report.

426.104(1) (1) In addition to other powers granted by chs. 421 to 427 and 429, the administrator within the limitations provided by law shall:

426.104(1)(a) (a) Receive and act on complaints, take action designed to obtain voluntary compliance with chs. 421 to 427 and 429, commence administrative proceedings on his or her own initiative and commence civil actions solely through the department of justice;

426.104(1)(b) (b) Counsel persons and groups on their rights and duties under chs. 421 to 427 and 429;

426.104(1)(c) (c) Make studies appropriate to effectuate the purposes and policies of chs. 421 to 427 and 429 and make the results available to the public;

426.104(1)(d) (d) Hold such public or private hearings as the administrator deems necessary or proper to effectuate the purposes and policies of chs. 421 to 427 and 429;

426.104(1)(e) (e) Adopt, amend and repeal rules to carry out the purposes and policies of chs. 421 to 427 and 429, to prevent circumvention or evasion thereof, or to facilitate compliance therewith.

426.104(2) (2) The administrator shall report annually on practices in consumer transactions, on the use of consumer credit in the state, on problems attending the collection of debts, on the problems of persons of limited means in consumer transactions, and on the operation of chs. 421 to 427 and 429. For the purpose of making the report, the administrator may conduct research and make appropriate studies. The report shall be given to the division of banking for inclusion in the report of the division of banking under s. 220.14 and shall include:

426.104(2)(a) (a) A description of the examination and investigation procedures and policies of the administrator's office;

426.104(2)(b) (b) A statement of policies followed in deciding whether to investigate or examine the offices of persons subject to chs. 421 to 427 and 429;

426.104(2)(c) (c) A statement of policies followed in deciding whether to bring any action authorized under chs. 421 to 427 and 429;

426.104(2)(d) (d) Such recommendations for modifications or additions to chs. 421 to 427 and 429 as in the experience and judgment of the administrator are necessary; and

426.104(2)(e) (e) Such other statements as are necessary or proper to achieve the purposes or policies of this section or to effectuate the purposes or policies of chs. 421 to 427 and 429.

426.104(3) (3) The administrator shall make available upon request a list of all persons against whom complaints have been filed and the results of all investigations completed or not being actively pursued along with a brief description of the facts of each case and the action taken in each.

426.104(4) (4)

426.104(4)(a)(a) No provision of chs. 421 to 427 and 429 or of any statute to which chs. 421 to 427 and 429 refer which imposes any penalty shall apply to any act done or omitted to be done in conformity with any rule or order of the administrator or any written opinion, interpretation or statement of the administrator, notwithstanding that such rule, order, opinion, interpretation or statement may, after such act or omission, be amended or rescinded or be determined by judicial or other authority to be invalid for any reason.

426.104(4)(ab) (ab)

426.104(4)(ab)1.1. Upon the request of any person, the administrator shall review any act, practice, procedure or form that has been submitted to the administrator in writing to determine whether the act, practice, procedure or form is consistent with chs. 421 to 427 and 429.

426.104(4)(ab)2. 2. The administrator may charge the person making a request under subd. 1. for necessary expenses incurred in conducting the review, except the administrator may not charge any of the following persons:

426.104(4)(ab)2.a. a. A person registered under s. 426.201.

426.104(4)(ab)2.b. b. A trade organization, if a majority of the members of the trade organization are registered under s. 426.201.

426.104(4)(ab)3. 3. Any charge assessed under subd. 2. shall be paid within 30 days after the date on which the administrator assesses the charge.

426.104(4)(b) (b) Any act, practice or procedure which has been submitted to the administrator in writing and either approved in writing by the administrator or not disapproved by the administrator within 60 days after its submission to the administrator shall not be deemed to be a violation of chs. 421 to 427 and 429 or any other statute to which chs. 421 to 427 and 429 refer notwithstanding that the approval of the administrator or nondisapproval by the administrator may be subsequently amended or rescinded or be determined by judicial or other authority to be invalid for any reason.

426.104 History History: 1971 c. 239; 1977 c. 196 s. 131; 1979 c. 89; 1983 a. 524; 1985 a. 256; 1991 a. 316; 1995 a. 27, 216, 329; 1997 a. 35.

426.104 Annotation Power and duties of the administrator under the Wisconsin consumer act. Mildenberg, 1973 WBB No. 1.



426.105 Administrative powers with respect to supervised financial organizations.

426.105  Administrative powers with respect to supervised financial organizations.

426.105(1) (1) All powers and duties of the administrator under chs. 421 to 427 and 429 shall be exercised by the administrator with respect to a supervised financial organization.

426.105(2) (2) If the administrator receives a complaint or other information concerning noncompliance with chs. 421 to 427 and 429 by a supervised financial organization, the administrator shall inform the official or agency having supervisory authority over the organization concerned. The administrator may request information about supervised financial organizations from the officials or agencies supervising them.

426.105(3) (3) The administrator and any official or agency of this state having supervisory authority over a supervised financial organization shall consult and assist one another in maintaining compliance with chs. 421 to 427 and 429. They may jointly pursue investigations, prosecute suits and take other official action, as they deem appropriate, if either of them otherwise is empowered to take the action.

426.105 History History: 1971 c. 239; 1979 c. 89; 1995 a. 329.



426.106 Investigatory powers.

426.106  Investigatory powers.

426.106(1) (1) At any time that the administrator has reason to believe that a person has engaged in or is about to engage in an act which is subject to action by the administrator, the administrator may make an investigation and, with respect thereto, may administer oaths or affirmations, and, upon the administrator's own motion or upon request of any party, may subpoena witnesses, compel their attendance, adduce evidence, and require the production of any matter, including the existence, description, nature, custody, condition and location of any books, documents or other tangible things, and the identity and location of persons having knowledge of relevant facts, or any other matter reasonably calculated to lead to the discovery of admissible evidence, and the administrator shall have the right of access to and of examination of such books, documents or other tangible things. In any civil action brought on behalf of the administrator following such an investigation, the administrator may recover the administrator's costs of making the investigation if the administrator prevails in the action.

426.106(2) (2) If 5 or more persons file a verified complaint with the administrator alleging that a person has engaged in an act which is subject to action by the administrator, the administrator shall immediately commence an investigation pursuant to sub. (1).

426.106(3) (3) If the person's records are located outside this state, the person at the person's option shall either make them available to the administrator at a convenient location within this state or pay the reasonable and necessary expenses for the administrator or the administrator's representative to examine them at the place where they are maintained. The administrator may designate representatives, including comparable officials of the state in which the records are located, to inspect them on the administrator's behalf.

426.106(4) (4) Upon failure without lawful excuse to obey a subpoena or to give testimony and upon reasonable notice to all persons affected thereby, the administrator may apply to any court of record for an order compelling compliance.

426.106 History History: 1971 c. 239; 1991 a. 316.



426.107 Application of chapter 227.

426.107  Application of chapter 227. Except as otherwise provided, ch. 227 applies to and governs all administrative action taken by the administrator pursuant to chs. 421 to 427 and 429. Notwithstanding s. 227.52, the decisions of the administrator are subject to judicial review as provided in ch. 227.

426.107 History History: 1971 c. 239; 1979 c. 89; 1985 a. 182 s. 57; 1995 a. 329.



426.108 Unconscionable conduct.

426.108  Unconscionable conduct. The administrator shall promulgate rules declaring specific conduct in consumer credit transactions and the collection of debts arising from consumer credit transactions to be unconscionable and prohibiting the use of those unconscionable acts. In promulgating rules under this section, the administrator shall consider, among other things, all of the following:

426.108(1) (1) That the practice unfairly takes advantage of the lack of knowledge, ability, experience, or capacity of customers.

426.108(2) (2) That those engaging in the practice know of the inability of customers to receive benefits properly anticipated from the goods or services involved.

426.108(3) (3) That there exists a gross disparity between the price of goods or services and their value as measured by the price at which similar goods or services are readily obtainable by other customers, or by other tests of true value.

426.108(4) (4) That the practice may enable merchants to take advantage of the inability of customers reasonably to protect their interests by reason of physical or mental infirmities, illiteracy or inability to understand the language of the agreement, ignorance or lack of education or similar factors.

426.108(5) (5) That the terms of the transaction require customers to waive legal rights.

426.108(6) (6) That the terms of the transaction require customers to unreasonably jeopardize money or property beyond the money or property immediately at issue in the transaction.

426.108(7) (7) That the natural effect of the practice is to cause or aid in causing customers to misunderstand the true nature of the transaction or their rights and duties under the transaction.

426.108(8) (8) That the writing purporting to evidence the obligation of the customers in the transaction contains terms or provisions or authorizes practices prohibited by law.

426.108(9) (9) Definitions of unconscionability in statutes, rules, rulings and decisions of legislative, administrative or judicial bodies.

426.108 History History: 1971 c. 239; 1999 a. 85.



426.109 Temporary relief; injunctions.

426.109  Temporary relief; injunctions.

426.109(1) (1) The administrator or any customer may bring a civil action to restrain by temporary or permanent injunction a person from violating chs. 421 to 427 and 429 or the rules promulgated pursuant thereto, or to so restrain a merchant or a person acting on behalf of a merchant from engaging in false, misleading, deceptive, or unconscionable conduct in consumer credit transactions. It shall not be a defense to an action brought under this section that there exists an adequate remedy at law.

426.109(2) (2) The administrator or customer may seek a temporary restraining order without written or oral notice to the adverse party or his or her attorney. If the court finds that there is reasonable cause to believe that the respondent is engaged in the conduct sought to be restrained and that such conduct violates chs. 421 to 427 and 429 or rules promulgated under chs. 421 to 427 and 429, it may grant a temporary restraining order or any temporary relief it deems appropriate. A temporary restraining order granted without notice shall expire by its terms within a stated time after entry, not to exceed 30 days, as the court fixes, unless within this time it is extended by the court, or unless the party against whom the order is directed consents that it may be extended for a longer period. When a temporary restraining order is granted without notice, the motion for a preliminary injunction shall be set down for a hearing at the earliest possible time. Upon notice to the party who obtained the temporary restraining order without notice, the adverse party may appear and move its dissolution or modification, and in this event the court shall proceed to hear and determine such motion as expeditiously as the ends of justice require.

426.109 History History: 1971 c. 239; 1979 c. 89; 1995 a. 329.



426.110 Class actions; injunctions; declaratory relief.

426.110  Class actions; injunctions; declaratory relief.

426.110(1)(1) Either the administrator, or any customer affected by a violation of chs. 421 to 427 and 429 or of the rules promulgated pursuant thereto or by a violation of the federal consumer credit protection act, or by conduct of a kind described in sub. (2), may bring a civil action on behalf of himself or herself and all persons similarly situated, for actual damages by reason of such conduct or violation, together with penalties as provided in sub. (14), reasonable attorney fees and other relief to which such persons are entitled under chs. 421 to 427 and 429. The customer filing the action must give prompt notice thereof to the administrator, who shall be permitted, upon application within 30 days, to join as a party plaintiff. For purposes of apportionment of cost, the administrator need not be a party to the action.

426.110(2) (2) Actions may be maintained under this section against any person who in making, soliciting or enforcing consumer credit transactions engages in any of the following kinds of conduct:

426.110(2)(a) (a) Making or enforcing unconscionable terms or provisions of consumer credit transactions;

426.110(2)(b) (b) False, misleading, deceptive, or unconscionable conduct in inducing customers to enter into consumer credit transactions; or

426.110(2)(c) (c) False, misleading, deceptive, or unconscionable conduct in enforcing debts or security interests arising from consumer credit transactions.

426.110(3) (3) Notwithstanding this chapter, no class action may be maintained for conduct proscribed in sub. (2) or for a violation of s. 423.301, 424.501, 425.107, 426.108 or 427.104 (1) (h) unless the conduct has been found to constitute a violation of chs. 421 to 427 and 429 at least 30 days prior to the occurrence of the conduct involved in the class action by an appellate court of this state or by a rule promulgated by the administrator as provided in ss. 426.104 (1) (e) and 426.108 specifying with particularity the act or practice in question.

426.110(4) (4)

426.110(4)(a)(a) At least 30 days or more prior to the commencement of a class action for damages pursuant to the provisions of this section, any party must:

426.110(4)(a)1. 1. Notify the person against whom an alleged cause of action is asserted of the particular alleged claim or violation; and

426.110(4)(a)2. 2. Demand that such person correct, or otherwise remedy the basis for the alleged claim.

426.110(4)(b) (b) Such notice shall be in writing and shall be sent by certified or registered mail, return receipt requested, to such person at the place where the transaction occurred, such person's principal place of business within this state, or, if neither will effect actual notice, the department of financial institutions.

426.110(4)(c) (c) Except as provided in par. (e), no action for damages may be maintained under this section if an appropriate remedy, which shall include actual damages and may include penalties, is given, or agreed to be given within a reasonable time, to such party within 30 days after receipt of such notice.

426.110(4)(d) (d) Except as provided in par. (e), no action for damages may be maintained under this section upon a showing by a person against whom the alleged claim or violation is asserted that all of the following exist:

426.110(4)(d)1. 1. All customers similarly situated have been identified, or a reasonable effort to identify such other consumers has been made;

426.110(4)(d)2. 2. All customers so identified have been notified that upon their request such person shall make the appropriate remedy;

426.110(4)(d)3. 3. The remedy requested by such customers has been or in a reasonable time will be given; and

426.110(4)(d)4. 4. Such person has ceased from engaging, or if immediate cessation is impossible under the circumstances, such person will, within a reasonable time, cease to engage in any acts on which the alleged claim is based.

426.110(4)(e) (e) An action for injunctive relief may be commenced without compliance with par. (a). Not less than 30 days after the commencement of an action for injunctive relief, and after compliance with par. (a) the customer may amend his or her complaint without leave of court to include a request for damages. The appropriate provisions of par. (c) or (d) shall be applicable if the complaint for injunctive relief is amended to request damages.

426.110(5) (5) The court shall permit the suit to be maintained on behalf of all members of the represented class only if:

426.110(5)(a) (a) The class is so numerous that joinder of all members, if permissible, would be impracticable;

426.110(5)(b) (b) There are questions of law and fact common to the class;

426.110(5)(c) (c) The claims or defenses of the representative plaintiffs are typical of the claims or defenses of the class. This paragraph shall not apply if the administrator is a representative plaintiff;

426.110(5)(d) (d) The representative parties will fairly and adequately protect the interests of the class.

426.110(6) (6) An action may be maintained as a class action if the prerequisites of sub. (5) are satisfied, and in addition:

426.110(6)(a) (a) The prosecution of separate actions by or against individual members of the class would create a risk of:

426.110(6)(a)1. 1. Inconsistent or varying adjudications with respect to individual members of the class which would establish incompatible standards of conduct for the party opposing the class; or

426.110(6)(a)2. 2. Adjudications with respect to individual members of the class which would as a practical matter be dispositive of the interests of the other members not parties to the adjudications or substantially impair or impede their ability to protect their interests; or

426.110(6)(b) (b) The party opposing the class has acted or refused to act on grounds generally applicable to the class, thereby making appropriate final injunctive relief or corresponding declaratory relief with respect to the class as a whole; or

426.110(6)(c) (c) The court finds that the questions of law or fact common to the members of the class predominate over any questions affecting only individual members, and that a class action is superior to other available methods for the fair and efficient adjudication of the controversy. The matters pertinent to the findings include:

426.110(6)(c)1. 1. The interest of members of the class in individually controlling the prosecution or defense of separate actions;

426.110(6)(c)2. 2. The extent and nature of any litigation concerning the controversy already commenced by or against members of the class;

426.110(6)(c)3. 3. The desirability or undesirability of concentrating the litigation of the claims in the particular forum; and

426.110(6)(c)4. 4. The difficulties likely to be encountered in the management of a class action.

426.110(7) (7) As soon as practicable after the commencement of an action brought as a class action, the court shall determine by order whether it is to be so maintained. An order under this subsection may be conditional, and may be altered or amended before the decision on the merits. If the court determines that the action may not be maintained as a class action, it shall allow the action to proceed on behalf of the parties appearing in the action.

426.110(8) (8) In any class action maintained under sub. (6) (c), the court shall direct to the members of the class the best notice practicable under the circumstances, including individual notice to all members who can be identified through reasonable effort. The notice shall advise each member that:

426.110(8)(a) (a) The court will exclude a class member from the class if the member so requests by a specified date;

426.110(8)(b) (b) The judgment, whether favorable or not, will include all members who do not request exclusion; and

426.110(8)(c) (c) Any member who does not request exclusion may, if the member desires, enter an appearance through the member's counsel.

426.110(9) (9) The judgment in an action maintained as a class action under sub. (6) (a) or (b), whether or not favorable to the class, shall include and describe those whom the court finds to be members of the class. The judgment in an action maintained as a class action under sub. (6) (c), whether or not favorable to the class, shall include and specify or describe those to whom the notice provided in sub. (8) was directed, and who have not requested exclusion, and whom the court finds to be members of the class.

426.110(10) (10) When appropriate, an action may be brought or maintained as a class action with respect to particular issues, or a class may be divided into subclasses and each subclass treated as a class, and this section shall then be construed and applied accordingly.

426.110(11) (11) If the judgment is for a class of plaintiffs, the court shall render judgment in favor of the administrator and against the defendants for all costs of notice incurred by the administrator in such action.

426.110(12) (12) In the conduct of actions to which this section applies, the court may make appropriate orders, which may be altered or amended as may be desirable from time to time, for any of the following purposes:

426.110(12)(a) (a) Determining the course of proceedings or prescribing measures to prevent undue repetition or complication in the presentation of evidence or argument.

426.110(12)(b) (b) Requiring, for the protection of the members of the class or otherwise for the fair conduct of the action, that notice be given in such manner as the court may direct to some or all of the members of any step in the action, or of the proposed extent of the judgment, or of the opportunity of members to signify whether they consider the representation fair and adequate, to intervene and present claims or defenses, or otherwise to come into the action.

426.110(12)(c) (c) Imposing conditions on the representative parties or on intervenors.

426.110(12)(d) (d) Requiring that the pleadings be amended to eliminate therefrom allegations as to representation of absent persons, and that the action proceed accordingly.

426.110(12)(e) (e) Dealing with procedural matters similar to those under pars. (a) to (d).

426.110(13) (13) A class action shall not be dismissed or compromised without the approval of the court, and notice of the proposed dismissal or compromise shall be given to all members of the class in such manner as the court directs.

426.110(14) (14) A merchant shall not be liable in a class action for specific penalties under s. 425.302 (1) (a), 425.303 (1), 425.304 (1), 425.305 (1) or 429.301 (1) for which it would be liable in individual actions by reason of violations of chs. 421 to 427 and 429 or of conduct prescribed in sub. (2) unless it is shown by a preponderance of the evidence that the violation was a willful and knowing violation of chs. 421 to 427 and 429.No recovery in an action under this subsection may exceed $100,000.

426.110(15) (15) A plaintiff who prevails shall be awarded a reasonable attorney's fee. Notwithstanding s. 425.308 (2), reasonable attorney's fees in a class action shall be determined by the value of the time reasonably expended by the attorney rather than by the amount of the recovery on behalf of the class. A legal aid society or legal services program which represents a class shall be awarded a reasonable service fee in lieu of reasonable attorney's fees, equal in amount to the amount of the attorney's fees as measured by this subsection.

426.110(16) (16) The administrator, whether or not a party to an action, shall bear the costs of notice except that the administrator may recover such costs from the defendant as provided in sub. (11).

426.110 History History: 1971 c. 239; 1975 c. 407; 1979 c. 89; 1985 a. 256; 1991 a. 316; 1995 a. 27, 225, 329; 1999 a. 85.

426.110 Annotation Sub. (4) (c) is procedural and not substantive as it does not grant or deny the substantive right to sue. Mace v. Van Ru Credit Corp. 109 F.3d 338 (1997).



426.111 Debtors' remedies not affected.

426.111  Debtors' remedies not affected. The grant of powers to the administrator in this chapter does not affect remedies available to customers under chs. 421 to 427 and 429 or under other principles of law or equity.

426.111 History History: 1971 c. 239; 1979 c. 89; 1995 a. 329.



426.201 Registration.

426.201  Registration.

426.201(1)(1) The registration requirements of this section apply to persons who do any of the following in this state:

426.201(1)(a) (a) Make or solicit consumer credit transactions, except a person who engages in consumer credit transactions solely through honoring credit cards issued by 3rd parties not related to such person.

426.201(1)(b) (b) Directly collect payments from or enforce rights against customers arising from such transactions, wherever made.

426.201(2) (2) Each person subject to the registration requirements under sub. (1) shall file a registration statement with the administrator within 30 days after commencing business in this state. The registration statement shall include all of the following information:

426.201(2)(a) (a) The name of the person.

426.201(2)(b) (b) The name under which the person transacts business if different from par. (a).

426.201(2)(c) (c) The address of the person's principal office, which may be outside this state.

426.201(2)(d) (d) The addresses of all of the person's offices or retail stores, if any, in this state.

426.201(2)(e) (e) If consumer transactions or other business subject to this chapter are made otherwise than at an office or retail store in this state, a brief description of the manner in which they are made.

426.201(2)(f) (f) The address of the person's designated agent upon whom service of process may be made in this state.

426.201(2)(fm) (fm) The year-end balance of all consumer credit transactions held by the person. In this paragraph, "year-end balance" has the meaning given under s. 426.202 (1m) (a).

426.201(2)(g) (g) Such other similar information as the administrator may require to effectuate the purposes and policies of chs. 421 to 427 and 429.

426.201(2m) (2m)

426.201(2m)(a)(a) Except as provided in par. (b), each person subject to the registration requirements under sub. (1) shall file a registration statement containing the information under sub. (2) (a) to (g) no later than February 28 of each year following the year of the person's initial registration under sub. (2).

426.201(2m)(b) (b)

426.201(2m)(b)1.1. In this paragraph, "year-end balance" has the meaning given in s. 426.202 (1m) (a).

426.201(2m)(b)2. 2. Paragraph (a) does not apply if the person's year-end balance is not more than $250,000.

426.201(3) (3) The administrator shall adopt rules governing the filing of changes, additions, or modifications of the registration statement required by this section, and shall adopt rules pertaining to form, verification, fees, and similar matters pertaining to the registration.

426.201(4) (4) The following persons shall not be subject to this section solely by reason of their debt collection activities unless they are licensed debt collectors under s. 218.04:

426.201(4)(a) (a) Attorneys authorized to practice law in this state or professional service corporations composed of licensed attorneys formed pursuant to ss. 180.1901 to 180.1921;

426.201(4)(b) (b) Duly licensed real estate brokers and real estate salespersons; and

426.201(4)(c) (c) Duly licensed insurance companies subject to the supervision of the office of the commissioner of insurance.

426.201(5) (5) No person is subject to this section solely by reason of offering the discount described in s. 422.201 (8).

426.201 History History: 1971 c. 239; 1975 c. 407; 1979 c. 10 s. 24; 1979 c. 89; 1979 c. 162 s. 38 (3); 1979 c. 168 s. 21; 1979 c. 341 s. 12 (2); 1989 a. 303; 1995 a. 27, 328, 329; 2001 a. 16.



426.202 Fees.

426.202  Fees.

426.202(1m)(1m)  Amount of registration fee.

426.202(1m)(a)(a) Definitions. In this subsection:

426.202(1m)(a)2. 2. "Reporting period" means, for any registration statement, the last full calendar year preceding the date on which the registration statement is due.

426.202(1m)(a)3. 3. "Year-end balance" means, for any reporting period, the outstanding balance of all consumer credit transactions that a person has entered into or has obtained by assignment, and that originated in this state, as of December 31 preceding the annual registration filing date under s. 426.201 (2m) (a).

426.202(1m)(b) (b) Registration fee requirement. Any person required to register under s. 426.201 shall pay a registration fee to the administrator when the person files the registration statement required under s. 426.201.

426.202(1m)(c) (c) Amount of registration fee. The amount of the registration fee shall be determined in accordance with rates set by the administrator. In setting these rates, the administrator shall consider the costs of administering chs. 421 to 427 and 429, including the costs of enforcement, education and seeking voluntary compliance with chs. 421 to 427 and 429. The registration fee for a person shall be based on the person's year-end balance for the reporting period.

426.202(4) (4) Submission of data for calculating the amount of fee. A person required to register under s. 426.201 shall submit such financial and other data as the administrator may require which will support the computation of the amount of the fee.

426.202(5) (5) Recovery of fees. The administrator shall bring an action in any court of record to recover any fees that the administrator determines are due and owing under this section.

426.202 History History: 1971 c. 239; 1973 c. 116 s. 6; 1975 c. 407; 1979 c. 168 s. 21; 1991 a. 316; 1995 a. 27, 329; 2001 a. 16.



426.203 Penalties.

426.203  Penalties. Whoever fails to comply with the registration requirements under s. 426.201 or fails to pay a fee required under s. 426.202 may be required to forfeit not more than $50. Each day that this failure continues constitutes a separate offense. Forfeitures received by the administrator under this section shall be credited to the appropriation account under s. 20.144 (1) (h) and may be expended from the account only for consumer or merchant education programs.

426.203 History History: 1995 a. 27.



426.301 Violations and enforcement.

426.301  Violations and enforcement.

426.301(1) (1) The administrator may recover in a civil action from a person who violates chs. 421 to 427 and 429 or any rule made pursuant to any authority granted in chs. 421 to 427 and 429, a civil penalty of not less than $100 and not more than $1,000 for each violation.

426.301(2) (2) In addition to the amount to which the administrator shall be entitled under sub. (1), the administrator may recover in a civil action from a person who knowingly or willfully violates chs. 421 to 427 and 429 or any rule made pursuant to any authority granted in chs. 421 to 427 and 429, a civil penalty of not less than $1,000 and not more than $10,000 for each violation.

426.301 History History: 1971 c. 239; 1979 c. 89; 1995 a. 329.






427. Consumer transactions — debt collection.

427.101 Short title.

427.101  Short title. This chapter shall be known and may be cited as Wisconsin consumer act — debt collection.

427.101 History History: 1971 c. 239.



427.102 Scope.

427.102  Scope. This chapter applies to conduct and practices in connection with the collection of obligations arising from consumer transactions, including transactions that are primarily for an agricultural purpose.

427.102 History History: 1971 c. 239; 1997 a. 302.



427.103 Definitions: "claim"; "debt collection"; "debt collector".

427.103  Definitions: "claim"; "debt collection"; "debt collector".

427.103(1)(1) "Claim" means any obligation or alleged obligation arising from a consumer transaction, including a transaction that is primarily for an agricultural purpose.

427.103(2) (2) "Debt collection" means any action, conduct or practice of soliciting claims for collection or in the collection of claims owed or due or alleged to be owed or due a merchant by a customer.

427.103(3) (3) "Debt collector" means any person engaging, directly or indirectly, in debt collection, and includes any person who sells, or offers to sell, forms represented to be a collection system, device or scheme, intended or calculated to be used to collect claims. The term does not include a printing company engaging in the printing and sale of forms.

427.103 History History: 1971 c. 239; 1997 a. 302.



427.104 Prohibited practices.

427.104  Prohibited practices.

427.104(1) (1) In attempting to collect an alleged debt arising from a consumer credit transaction or other consumer transaction, including a transaction primarily for an agricultural purpose, where there is an agreement to defer payment, a debt collector may not:

427.104(1)(a) (a) Use or threaten force or violence to cause physical harm to the customer or the customer's dependents or property;

427.104(1)(b) (b) Threaten criminal prosecution;

427.104(1)(c) (c) Disclose or threaten to disclose information adversely affecting the customer's reputation for credit worthiness with knowledge or reason to know that the information is false;

427.104(1)(d) (d) Initiate or threaten to initiate communication with the customer's employer prior to obtaining final judgment against the customer, except as permitted by statute including specifically s. 422.404, but this paragraph does not prohibit a debt collector from communicating with the customer's employer solely to verify employment status or earnings or where an employer has an established debt counseling service or procedure;

427.104(1)(e) (e) Disclose or threaten to disclose to a person other than the customer or the customer's spouse information affecting the customer's reputation, whether or not for credit worthiness, with knowledge or reason to know that the other person does not have a legitimate business need for the information, but this paragraph does not prohibit the disclosure to another person of information permitted to be disclosed to that person by statute;

427.104(1)(f) (f) Disclose or threaten to disclose information concerning the existence of a debt known to be reasonably disputed by the customer without disclosing the fact that the customer disputes the debt;

427.104(1)(g) (g) Communicate with the customer or a person related to the customer with such frequency or at such unusual hours or in such a manner as can reasonably be expected to threaten or harass the customer;

427.104(1)(h) (h) Engage in other conduct which can reasonably be expected to threaten or harass the customer or a person related to the customer;

427.104(1)(i) (i) Use obscene or threatening language in communicating with the customer or a person related to the customer;

427.104(1)(j) (j) Claim, or attempt or threaten to enforce a right with knowledge or reason to know that the right does not exist;

427.104(1)(k) (k) Use a communication which simulates legal or judicial process or which gives the appearance of being authorized, issued or approved by a government, governmental agency or attorney-at-law when it is not;

427.104(1)(L) (L) Threaten action against the customer unless like action is taken in regular course or is intended with respect to the particular debt; or

427.104(1)(m) (m) Engage in conduct in violation of a rule adopted by the administrator after like conduct has been restrained or enjoined by a court in a civil action by the administrator against any person pursuant to the provisions on injunctions against false, misleading, deceptive or unconscionable agreements or conduct (ss. 426.109 and 426.110).

427.104(2) (2) If a debt collector is not otherwise in violation of sub. (1) (j) with respect to a consumer credit transaction with a debtor, it is not a violation of this section to send a billing statement or other notice of account to, or to collect the amount due on the account from, the spouse of that debtor, if notice to the debtor's spouse is provided under s. 766.56.

427.104 History History: 1971 c. 239; 1975 c. 407; 1983 a. 186; 1991 a. 316; 1997 a. 302.

427.104 Annotation Sixty-nine calls to debtor over a 19-month period was not harassment. Associates Financial Services Co. v. Hornik, 114 Wis. 2d 163, 336 N.W.2d 395 (Ct. App. 1983).

427.104 Annotation A circuit court is competent to hear state consumer act claims based upon a creditor's violation of federal bankruptcy debt collection prohibitions. Gonzales v. AM Community Credit Union, 150 Wis. 2d 773, 442 N.W.2d 536 (Ct. App. 1989).

427.104 Annotation A replevin action is an attempt to collect a debt under this section. Kett v. Community Credit Plan, Inc. 228 Wis. 2d 1, 596 N.W.2d 786 (Ct. App. 1998), 97-3620.

427.104 Annotation Sub. (1) (f) requires a bank that discloses a disputed debt to a credit bureau to disclose the disputed status of the debt each time that the debt is reported and not just the first time. Turner v. Gene Dencker Buick-Pontiac, Inc. 2001 WI App 28, 240 Wis. 2d 385, 623 N.W.2d 151, 99-3174.

427.104 Annotation When the parties' contract plainly required the defendant to obtain a replevin judgment before repossessing a car, and it was undisputed that the defendant did not obtain that judgment, the defendant violated sub. (1) (j) by filing a deficiency action because it knew or had reason to know that it had no right to the deficiency. Kirk v. Credit Acceptance Corporation, 2013 WI App 32, 346 Wis. 2d 635, 829 N.W.2d 522, 10-2573.

427.104 Annotation The defendant violated sub. (1) (j) when it attempted to collect debts under a false name. Hartman v. Meridian Financial Services, Inc. 191 F. Supp. 2d 1031 (2002).

427.104 Annotation Police agencies and district attorneys are not prohibited by sub. (1) (b) from sending letters threatening criminal prosecution to persons who have issued worthless checks. 63 Atty. Gen. 340.



427.105 Remedies.

427.105  Remedies.

427.105(1)(1) A person injured by violation of this chapter may recover actual damages and the penalty provided in s. 425.304; but notwithstanding any other law actual damages shall include damages caused by emotional distress or mental anguish with or without accompanying physical injury proximately caused by a violation of this chapter.

427.105(2) (2) If a customer establishes that the customer was induced to surrender collateral, as defined in s. 425.202 (1), by conduct of the merchant which violates this chapter, the customer shall be entitled to a determination of the right to possession of the collateral pursuant to s. 425.205 (1) (e) in any action brought under this subchapter, and if the customer prevails on such issue, in addition to any other damages under this subchapter, the customer shall be entitled to recover possession of the collateral if still in the merchant's possession, together with actual damages for the customer's loss of use of the collateral.

427.105 History History: 1971 c. 239; 1991 a. 316; 2005 a. 255.

427.105 Annotation Sub. (1) does not restrict recovery to persons who are customers under s. 421.301 (17). Zehetner v. Chrysler Financial Company, LLC, 2004 WI App 80, 272 Wis. 2d 628, 679 N.W.2d 919, 03-1473.






428. First lien real estate and other mortgage loans.

428.101 Applicability.

428.101  Applicability. This subchapter applies to:

428.101(1) (1) Loans made on or after April 6, 1980 and prior to November 1, 1981, by a creditor other than a savings and loan association to a customer and which are secured by a first lien real estate mortgage or equivalent security interest if the amount financed is $25,000 or less.

428.101(2) (2) Loans made prior to April 6, 1980, by a creditor other than a savings and loan association and loans made before November 1, 1981, by a savings and loan association to a customer and which are secured by a first lien real estate mortgage or equivalent security interest if the annual percentage rate does not exceed 12% per year and the amount financed is $25,000 or less.

428.101(3) (3) Loans made on or after November 1, 1981, by a creditor to a customer and which are secured by a first lien real estate mortgage or equivalent security interest if the amount financed is $25,000 or less.

428.101 History History: 1973 c. 18; 1979 c. 110 s. 60 (13); 1979 c. 168; 1981 c. 45; 2003 a. 257; 2005 a. 215.

428.101 Annotation A second mortgage constitutes an equivalent security interest under this section when held by a savings and loan association that holds the first mortgage and there are no intervening liens. 63 Atty. Gen. 557.



428.102 Definitions.

428.102  Definitions. In this subchapter:

428.102(1) (1) "Amount financed" means that term as defined in the federal consumer credit protection act, as defined in s. 421.301 (19).

428.102(2) (2) "Creditor" means a person who regularly engages in, arranges for or procures from 3rd persons, loans within the scope of this subchapter.

428.102(3) (3) "Customer" means a person other than an organization who seeks or acquires credit financing secured by a first lien real estate mortgage, or equivalent security interest, for personal, family, household or agricultural purposes.

428.102(4) (4) "Loan" means the creation of debt by the creditor's payment of or agreement to pay money to the customer or to a 3rd party for the account of the customer, or a forbearance by a lender of a debt arising from a loan.

428.102(5) (5) "Organization" means organization as defined in s. 421.301 (28).

428.102(6) (6) "Person" means person as defined in s. 421.301 (31).

428.102 History History: 1973 c. 18, 232; 2003 a. 257.

428.102 Annotation A sale of a time-share on credit constituted a loan within the meaning of ch. 428 although the seller did not advance funds to the buyer. The seller's forbearance of the balance of the purchase price at the time of closing comes within the sub. (4) definition of a loan. Ott v. Peppertree Resort Villas, Inc., 2006 WI App 77, 292 Wis. 2d 173, 716 N.W.2d 127, 04-1226.



428.103 Limitations.

428.103  Limitations.

428.103(1)(1) The following limitations shall apply to all loans subject to this subchapter:

428.103(1)(a) (a) No delinquency charge may be collected on an installment which is paid in full on or before the 10th day after its scheduled due date even though an earlier maturing installment may not have been paid in full. For purposes of this section payments are applied first to current installments and then to delinquent installments.

428.103(1)(b) (b) Any cosigner, other than the spouse of the customer, shall be given a notice substantially the same as that required by s. 422.305, and the cosigner shall be entitled to a copy of any document evidencing the obligation to pay the debt.

428.103(1)(c) (c) With respect to debt collection:

428.103(1)(c)1. 1. No creditor shall engage in conduct of the type prohibited by s. 427.104 (1) (a) to (L).

428.103(1)(c)2. 2. The exemptions specified in s. 425.106 (1) (a) and (b), with respect to earnings and personal clothing and furnishings except as to fixtures, shall apply.

428.103(1)(d) (d) No creditor may take a security interest in the household goods or furnishings, other than fixtures, of a customer.

428.103(1)(e) (e) The creditor shall not contract for or charge its attorney fees to the customer except as follows:

428.103(1)(e)1. 1. Reasonable fees for opinions of title.

428.103(1)(e)2. 2. In foreclosure cases, 5% of the amount adjudged due the creditor; or if the dispute is settled prior to judgment, a reasonable fee based on the time, nature and extent of the work involved, but not to exceed 2-1/2% of the unpaid principal balance of the loan.

428.103(2) (2) A person who commits a violation of this section is liable to the customer in an amount equal to the greater of:

428.103(2)(a) (a) Twice the amount of the interest to be charged on the transaction, except that the liability under this subsection shall not be less than $100 nor greater than $1,000; or

428.103(2)(b) (b) The actual damages, including any incidental and consequential damages, sustained by the customer by reason of the violation.

428.103 History History: 1973 c. 18; Sup. Ct. Order, 67 Wis. 2d 585, 767 (1975); 1983 a. 92; 1991 a. 316; 1993 a. 80, 490; 2003 a. 257.



428.104 Receipts, accounting.

428.104  Receipts, accounting.

428.104(1) (1) Any time a payment is made in cash, or any other time the method of payment does not itself provide evidence of payment, the creditor shall furnish the customer, without request, a written receipt, evidencing such payment. The customer shall be entitled upon request, free of charge, to an annual statement of account showing receipts and disbursements. Subject to s. 708.15, upon payment in full of the customer's obligation, the creditor shall release any mortgage by either recording the necessary instrument and forwarding the same to the customer, or by forwarding a satisfaction of such debt to the purchaser of the real property subject to such satisfied mortgage, or the creditor of such purchaser.

428.104(2) (2) A person who commits a violation of this section is liable to the customer in an amount equal to:

428.104(2)(a) (a) Twenty-five dollars; and

428.104(2)(b) (b) The actual damages, including any incidental and consequential damages, sustained by the customer by reason of the violation.

428.104 History History: 1973 c. 18; 2013 a. 66.



428.105 Pleadings.

428.105  Pleadings. A complaint by a creditor to enforce a cause of action shall set forth specifically the facts constituting the alleged default of the customer, the amount to which the creditor is allegedly entitled and a summary of the figures necessary for computation of such amount, and shall be accompanied by an accurate copy of the writing evidencing the transaction.

428.105 History History: 1973 c. 18.



428.106 Remedies.

428.106  Remedies.

428.106(1)(1) Violations of this subchapter may be enforced by a customer subject to this section and ss. 425.308 to 425.311.

428.106(2) (2) With respect to a loan subject to this subchapter, if the court as a matter of law finds that any aspect of the transaction, any conduct directed against the customer, by the creditor, or any result of the transaction is unconscionable, the court shall, in addition to the remedies and penalties set forth in this subchapter, and a penalty not to exceed that specified in s. 428.103 (2), refuse to enforce the unconscionable aspect of the transaction or so limit the application of any unconscionable aspect or conduct to avoid any unconscionable result.

428.106(3) (3) Notwithstanding other provisions of this subchapter, a customer shall not be entitled to recover the specific penalties provided in ss. 428.103 (2) (a) and 428.104 (2) (a) if the person violating this subchapter shows by a preponderance of the evidence that the violation was not intentional and resulted from a bona fide error notwithstanding the maintenance of procedures reasonably adapted to avoid such error.

428.106(4) (4) Any action brought by a customer to enforce rights under sub. (1) shall be commenced within one year after the date of the last violation of this subchapter, 2 years after consummation of the agreement or one year after the last payment, whichever is later. But in no event shall an action be commenced more than 6 years after the date of the last violation.

428.106(5) (5) The administrator specified in s. 426.103, solely through the department of justice, may on behalf of any customer institute an action to enforce this subchapter and to recover the damages and penalties provided for this subchapter. In such action the administrator may obtain an order restraining by temporary or permanent injunctions any violation of this subchapter. This subsection shall not be construed to incorporate or grant to the administrator with respect to the enforcement of this subchapter, any of the provisions of ch. 426.

428.106 History History: 1973 c. 18; 1991 a. 316; 2003 a. 257.



428.202 Definitions.

428.202  Definitions. In this subchapter:

428.202(1) (1) "Bridge loan" means a loan with a maturity of less than 18 months which requires only payments of interest until the time that the unpaid balance is due.

428.202(1m) (1m) "Business day" has the meaning that is specified under 12 CFR 226.2 (a) (6) for purposes of 12 CFR 226.31.

428.202(2) (2) "Covered loan" means a consumer credit mortgage loan transaction other than an open-end credit plan or reverse mortgage in which all of the following apply:

428.202(2)(a) (a) The customer is a natural person.

428.202(2)(b) (b) The debt is incurred by the customer primarily for personal, family, or household purposes.

428.202(2)(c) (c) The loan is secured by a mortgage on, or an equivalent security interest in, residential real property, and the residential real property is or will be occupied by the customer as the customer's principal dwelling.

428.202(2)(d) (d) The terms of the loan provide any of the following:

428.202(2)(d)1. 1. That the loan transaction, at the time that the loan is consummated, is considered a mortgage under 15 USC 1602 (aa) and regulations adopted thereunder, including 12 CFR 226.32.

428.202(2)(d)2. 2. That total points and fees payable by the customer at or before the loan closing exceed 6 percent of the total loan amount. For purposes of this subdivision, "total points and fees" does not include reasonable fees paid to affiliates or nonaffiliates of the lender for bona fide services listed in 12 CFR 226.4 (c) (7).

428.202(3) (3) "Customer" means an individual to whom a covered loan is offered or made. "Customer" does not include a surety, guarantor, cosigner, or endorser.

428.202(4) (4) "Department" means the department of financial institutions.

428.202(5) (5) "Lender" means any person who originates a covered loan and to whom the covered loan is initially payable, except that "lender" does not include an assignee of a covered loan or any person who, for at least 12 consecutive months, has failed to originate any covered loans.

428.202(5m) (5m) "Licensed lender" means a person licensed under s. 138.09.

428.202(6m) (6m) "Local governmental unit" has the meaning given in s. 16.97 (7).

428.202(7) (7) "Mortgage banker" has the meaning given in s. 224.71 (3).

428.202(8) (8) "Mortgage broker" has the meaning given in s. 224.71 (4).

428.202(9) (9) "Mortgage loan originator" has the meaning given in s. 224.71 (6).

428.202(10) (10) "Servicer" has the meaning given in 12 USC 2605 (i) (2).

428.202 History History: 2003 a. 257; 2009 a. 2.



428.203 Prohibitions on and requirements of lenders and assignees.

428.203  Prohibitions on and requirements of lenders and assignees.

428.203(1)(1)  Balloon payments. Except as otherwise provided in this subsection, no lender may make a covered loan to a customer that requires, or that permits the lender to require, a payment that is more than twice as large as the average of all earlier scheduled payments. This subsection does not apply to a loan under which the payment schedule is adjusted to account for seasonal or irregular income of the customer or to a bridge loan with a maturity of less than one year that the customer obtains for the purpose of facilitating the acquisition or construction of a dwelling as the customer's principal dwelling.

428.203(2) (2) Call provision. No lender may make a covered loan to a customer that permits the lender or an assignee of the loan to demand payment of the outstanding balance before the original maturity date, except that a covered loan may permit a lender or assignee to so demand as a result of any of the following:

428.203(2)(a) (a) The customer's failure to make payments required under the loan.

428.203(2)(b) (b) A provision in the loan agreement permitting the lender or assignee to make such a demand after the sale of real property that is pledged as security for the loan.

428.203(2)(c) (c) Fraud or material misrepresentation by the customer in connection with the loan.

428.203(2)(d) (d) Any act or omission by the customer that adversely affects the lender's or assignee's security for the loan or any right of the lender or assignee in such security.

428.203(3) (3) Negative amortization. No lender may make a covered loan to a customer with a payment schedule that causes the principal balance to increase, except that this subsection does not prohibit such a payment schedule as a result of a temporary forbearance or loan restructuring consented to by the customer.

428.203(4) (4) Increased interest rate. No lender may make a covered loan to a customer that imposes or permits the lender or an assignee of the loan to impose an increase in the interest rate as a result of the customer's default.

428.203(5) (5) Advance payments. No lender may make a covered loan to a customer that includes a payment schedule that consolidates more than 2 scheduled payments and pays them in advance out of the proceeds of the loan.

428.203(6) (6) Repayment ability. No lender may make covered loans to customers based on the customer's collateral without regard to the customer's ability to repay, including the customer's current or expected income, current obligations, and employment. A lender is presumed to have violated this subsection if the lender engages in a pattern or practice of making covered loans without verifying and documenting the customer's repayment ability.

428.203(7) (7) Refinancing of existing covered loan. No lender may make a covered loan that refinances an existing covered loan that the lender made to the same customer, unless the refinancing takes place at least one year after the date on which the loan being refinanced was made or the refinancing is in the interest of the customer. No assignee or servicer of a covered loan may make a covered loan that refinances the covered loan, unless the refinancing takes place at least one year after the date on which the loan being refinanced was made or the refinancing is in the interest of the customer. No lender, assignee of a covered loan, or servicer may engage in a pattern or practice of arranging for the refinancing of covered loans by affiliates or unaffiliated creditors, modifying covered loans, or any other acts for the purpose of evading this subsection. This subsection does not apply to bridge loans.

428.203(8) (8) Payments to home improvement contractors. No lender under a covered loan made to a customer may pay proceeds of the loan to a person who is under contract to make improvements to an existing dwelling, unless the payment is made by an instrument that is payable to the customer or jointly to the customer and the person who is under contract or, with the consent of the customer, the payment is made through a 3rd party in accordance with a written agreement signed by the customer, the lender, and the person under contract.

428.203(8g) (8g) Single premium credit insurance products. A lender may not finance, directly or indirectly, through a covered loan, or finance to the same customer within 30 days of making a covered loan, any individual or group credit life, credit accident and health, credit disability, or credit unemployment insurance product on a prepaid single premium basis sold in conjunction with a covered loan. This prohibition does not include contracts issued by a government agency or private mortgage insurance company to insure the lender against loss caused by a customer's default and does not apply to individual or group credit life, credit accident and health, credit disability, or credit unemployment insurance premium calculated and paid on a monthly or other periodic basis.

428.203(8m) (8m) Refinancing of subsidized low-rate loans.

428.203(8m)(a)(a) In this subsection, "subsidized low-rate loan" means a loan that carries a current interest rate at least 2 percentage points below the then current yield on treasury securities with a comparable maturity. If the loan's current interest rate is either a discounted introductory rate or a rate that automatically steps up over time, the fully indexed rate or the fully stepped-up rate, as applicable, shall be used instead of the current rate to determine whether a loan is a subsidized low-rate loan.

428.203(8m)(b) (b) A lender may not knowingly replace or consolidate a zero-interest rate or other subsidized low-rate loan made by a governmental or nonprofit lender with a covered loan within the first 10 years of the zero-interest rate or other subsidized low-rate loan unless the current holder of the loan consents in writing to the refinancing.

428.203(9) (9) Unlicensed mortgage bankers and brokers. No lender may knowingly contract with any person for the performance of duties in violation of s. 224.72 (1m).

428.203 History History: 2003 a. 257; 2009 a. 2.



428.204 False statements.

428.204  False statements. No lender, licensed lender, mortgage loan originator, mortgage banker, or mortgage broker may knowingly make, propose, or solicit fraudulent, false, or misleading statements on any document relating to a covered loan.

428.204 History History: 2003 a. 257; 2009 a. 2.



428.206 Recommending default.

428.206  Recommending default. No lender, licensed lender, mortgage loan originator, mortgage banker, or mortgage broker may recommend or encourage an individual to default on an existing loan or other obligation before and in connection with the making of a covered loan that refinances all or any portion of that existing loan or obligation.

428.206 History History: 2003 a. 257; 2009 a. 2.



428.207 Prepayment.

428.207  Prepayment.

428.207(1)(1) A customer may prepay a covered loan at any time without penalty if the payment is made in the context of a refinancing of the covered loan and if the covered loan is held by the refinancing lender. This subsection does not prohibit the servicer of a covered loan from imposing a prepayment penalty, unless the servicer is also the lender and holds the loan at the time of the refinancing.

428.207(2) (2) Any prepayment penalty under this section is subject to all of the following limitations:

428.207(2)(a) (a) A prepayment penalty is permitted only during the 36 months immediately following the date of consummation of a covered loan.

428.207(2)(b) (b) A lender may not include a prepayment penalty in a covered loan unless the lender offers the customer the option of choosing a loan product without a prepayment penalty. The terms of the offer shall be in writing and initialed by the customer. The offer shall be in a clear and conspicuous format and include the following disclosure:

LOAN PRODUCT CHOICE DISCLOSURE

I was provided with an offer to accept a product both with and without a prepayment penalty provision. I have chosen to accept the product with a prepayment penalty.

428.207(2)(c) (c) A prepayment penalty may not exceed 60 days' interest at the contract rate on the amount prepaid on fixed-rate covered loans over $25,000 if the borrower prepays more than 20 percent of the original loan amount within 36 months immediately following the date of consummation of the covered loan.

428.207(2)(d) (d) A prepayment penalty may not be collected on fixed-rate covered loans of $25,000 or less, on adjustable rate loans, or on those fixed-rate covered loans over $25,000 not specified in par. (c).

428.207 History History: 2003 a. 257.



428.208 Disclosure to customers.

428.208  Disclosure to customers. At least 3 business days before making a covered loan to a customer, a lender shall ensure that the customer has been given the following notice, in writing and in a clear and conspicuous format:

DISCLOSURE TO BORROWER

A. If you obtain this loan, the lender will have a mortgage on your home. You could lose your home and any money that you have put into it if you do not meet your obligations under this loan. Mortgage loan rates and closing costs and fees vary based on many factors, including your particular credit and financial circumstances, your earnings history, your employment status, the loan-to-value ratio of the requested loan, and the type of property that will secure your loan. The loan rate and fees could also vary based on which lender you select.

B. As a consumer you should shop around and compare loan rates and fees. You should also consider consulting a qualified independent credit counselor or other experienced financial adviser regarding the rate, fees, and provisions of this mortgage loan before you proceed.

C. You are not required to complete this loan agreement merely because you have received these disclosures or have signed a loan application. If you proceed with this mortgage loan, you should also remember that you may face serious financial risks if you use this loan to pay off credit card debts or other debts in connection with this transaction and then subsequently incur significant new debt. If you continue to accumulate debt after this loan is made and then experience financial difficulties, you could lose your home and any equity that you have in it if you do not meet your mortgage loan obligations.

D. Property taxes and homeowner's insurance are your responsibility. Some lenders may require you to escrow money for these payments. However, not all lenders provide escrow services for these payments. You should ask your lender about these services.

E. Your payments on existing debts contribute to your credit ratings. You should not accept any advice to ignore your regular payments to your existing creditors.

428.208 History History: 2003 a. 257.



428.209 Exclusive state regulation authority.

428.209  Exclusive state regulation authority. The state shall have sole authority, except as provided under federal law, to regulate any matter governed by this subchapter or by a rule promulgated under this subchapter. No local governmental unit may attempt to regulate, directly or indirectly, any matter governed by this subchapter or by a rule promulgated under this subchapter, including enacting an ordinance or adopting a resolution or imposing reporting requirements.

428.209 History History: 2003 a. 257.



428.2095 Property exempt from debt collection.

428.2095  Property exempt from debt collection. Except to the extent that the lender has a valid security interest permitted under this subchapter or has a lien under ch. 779 in the property, all of the following personal property of the customer is exempt from levy, execution, sale, and other similar process in satisfaction of a judgment for an obligation arising from a covered loan:

428.2095(1) (1) Clothing of the customer or his or her dependents.

428.2095(2) (2) Dining table and chairs, refrigerator, heating stove, cooking stove, radio, beds and bedding, couch and chairs, cooking utensils, and kitchenware.

428.2095(3) (3) Household goods, as defined in 12 CFR 227.13 (d), 12 CFR 535.1 (g), or 16 CFR 444.1 (i), consisting of furniture, appliances, one television, linens, china, crockery, and personal effects including wedding rings, except works of art, electronic entertainment equipment, antiques, and jewelry, to the extent that a nonpossessory security interest in these household goods is prohibited under 12 CFR 227.13 (d), 12 CFR 535.2 (a) (4), or 16 CFR 444.2 (a) (4).

428.2095 History History: 2003 a. 257.



428.210 Administration and penalties.

428.210  Administration and penalties.

428.210(1) (1)  Rules. The department may promulgate rules for the administration of this subchapter. The rules shall include guidelines for determining a customer's ability to repay a covered loan based upon the customer's debt-to-income ratio.

428.210(2) (2) Investigations.

428.210(2)(a)(a) At any time that the department has reason to believe that a person has engaged in or is about to engage in an act that violates this subchapter, the department may investigate. In performing an investigation under this paragraph, the department may administer oaths or affirmations, subpoena witnesses, compel their attendance, adduce evidence, and require the production of any matter, including the existence, description, nature, custody, condition, and location of any books, documents, or other tangible things, and the identity and location of persons having knowledge of relevant facts, or any other matter reasonably calculated to lead to the discovery of admissible evidence. The department may access and examine such books, documents, or other tangible things. In any civil action brought on behalf of the department based on evidence obtained in such an investigation, the department may recover the costs of performing the investigation if the department prevails in the action.

428.210(2)(b) (b) If 5 or more persons file a verified complaint with the department alleging that a person has violated this subchapter, the department shall immediately commence an investigation pursuant to par. (a).

428.210(2)(c) (c) If the records of a person who is subject to an investigation pursuant to par. (a) are located outside of this state, the person at the person's option shall either make them available to the department at a convenient location within this state or pay the reasonable and necessary expenses for the department to examine them at the place where they are located. The department may designate representatives, including comparable officials of the state in which the records are located, to inspect them on the department's behalf.

428.210(2)(d) (d) At the request of the department of financial institutions and upon reasonable notice to all affected persons, the department of justice may apply to any court of record for an order compelling compliance if a person fails to obey a subpoena or to give testimony pursuant to par. (a).

428.210(3) (3) Enforcement and penalties.

428.210(3)(a)(a) The department may serve a notice of a hearing that complies with s. 227.44 (1) and (2) on a person if the department reasonably suspects that the person has violated this subchapter. The department may receive complaints alleging violations of this subchapter. A hearing conducted pursuant to a notice under this paragraph shall be conducted in the manner specified for a contested case, as defined in s. 227.01 (3), under ss. 227.44 to 227.50. Except as provided in sub. (4), if the person fails to appear at the hearing or if upon the record made at the hearing the department finds that a violation has been established, the department may issue and serve on the person an order specifying any of the following:

428.210(3)(a)1. 1. That the person must cease and desist from the violation or practice and make restitution for any actual damages suffered by a customer.

428.210(3)(a)2. 2. That the person must forfeit not more than $1,000 per violation or, if the person willfully or knowingly violated this subchapter, not less than $1,000 nor more than $10,000 per violation.

428.210(3)(a)3. 3. That the person must pay to the department the costs of its investigation.

428.210(3)(a)4. 4. That a license, registration, or certification issued by the department to the person is suspended or revoked or will not be renewed.

428.210(3)(a)5. 5. That any individual who is responsible for the violation must be removed from working in any capacity related to the violation or related to activities regulated by the department.

428.210(3)(a)6. 6. Any additional conditions that the department considers reasonable.

428.210(3)(b) (b) An order under par. (a) is effective upon service on the person and may be appealed under s. 220.035.

428.210(3)(c) (c) The department of justice, at the request of the department of financial institutions, may bring an action to enforce an order issued under par. (a).

428.210(4) (4) Safe harbor. It is a defense to any alleged violation of this subchapter if the person alleged to have committed the violation establishes all of the following:

428.210(4)(a) (a) That the person acted in good faith while committing the violation.

428.210(4)(b) (b) That, no later than 60 days after the discovery of the violation and before any investigation or other enforcement action by the department under this section, the person notified the affected customer of the violation and either made appropriate adjustments to the loan to bring the loan into compliance with this subchapter or changed the terms of the loan in a manner beneficial to the customer so that the loan is no longer a covered loan.

428.210 History History: 2003 a. 257.



428.211 Exemption for depository institutions.

428.211  Exemption for depository institutions. This subchapter does not apply to any state chartered or federally chartered bank, trust company, savings and loan association, savings bank, or credit union, or to any subsidiary of such a bank, trust company, savings and loan association, savings bank, or credit union.

428.211 History History: 2003 a. 257; 2011 a. 32.






429. Motor vehicle consumer leases.

429.101 Title.

429.101  Title. This chapter may be cited as the Wisconsin motor vehicle consumer lease act.

429.101 History History: 1995 a. 329.



429.102 Applicable law.

429.102  Applicable law.

429.102(1)(1) To the extent that ss. 218.0101 to 218.0163 and chs. 411 and 421 to 427 are inconsistent with this chapter, the provisions of this chapter shall apply.

429.102(2) (2) Unless superseded by the particular provisions of this chapter, parties to a motor vehicle consumer lease have all of the obligations, duties, rights and remedies provided in ss. 218.0101 to 218.0163 and chs. 411 and 421 to 427 that apply to the transaction.

429.102 History History: 1995 a. 329; 1999 a. 31.



429.103 Construction against implied repeal.

429.103  Construction against implied repeal. This chapter being a general act intended as a unified coverage of its subject matter, no part of this chapter shall be construed to be impliedly repealed by subsequent legislation if such construction can reasonably be avoided.

429.103 History History: 1995 a. 329.



429.104 Definitions.

429.104  Definitions. In this chapter:

429.104(1) (1) "Adjusted capitalized cost" means the amount computed by subtracting from capitalized cost any capitalized cost reduction, for the purpose of determining the base periodic payment.

429.104(2) (2) "Average periodic depreciation" means the adjusted capitalized cost, after first subtracting the residual value, divided by the number of payment periods under the consumer lease or, for a single-payment lease, the number of months in the term of the lease.

429.104(3) (3) "Average periodic rent charge" means the rent charge for the scheduled term of the consumer lease divided by the number of payment periods under the consumer lease or, for a single-payment lease, the number of months in the term of the lease.

429.104(3m) (3m) "Balance subject to a rent charge" means:

429.104(3m)(a) (a) In the case of a lease other than a single-payment lease, the amount calculated by subtracting from the adjusted capitalized cost the sum of the first base periodic payment and all depreciation amounts accrued during any preceding payment periods.

429.104(3m)(b) (b) In the case of a single-payment lease, the amount calculated by subtracting the total rent charge from the sum of the residual value and all rent charges accrued during any preceding computational periods.

429.104(4) (4) "Base periodic payment" means an amount determined as follows:

429.104(4)(a) (a) With respect to a single-payment lease, the product of the number of months in the scheduled term of the lease multiplied by the sum of the average periodic rent charge and the average periodic depreciation.

429.104(4)(b) (b) With respect to a lease other than a single-payment lease, the sum of the average periodic rent charge and the average periodic depreciation.

429.104(6) (6) "Capitalized cost reduction" means the sum, at the time of inception of the consumer lease, of any payments made by cash, check, rebates or the like that constitute a downpayment made by the lessee and the net amount credited by the lessor for any trade-in. The term does not include any base periodic payments due at the inception of the consumer lease.

429.104(7) (7) "Conspicuous" means that the term or clause is so written as to be distinguished from other terms or clauses by type size or in some other manner. The term includes any writing in at least 10-point boldface type.

429.104(9) (9) "Consumer lease" or "lease" means a lease entered into in this state that transfers the right of possession and use by a natural person of a motor vehicle primarily for a personal, family, household or agricultural purpose, for a period of time exceeding 4 months, if the total lease obligation, excluding any option to purchase or otherwise become owner of the motor vehicle at the expiration of the consumer lease, does not exceed $25,000. The term does not include a credit sale, as defined under 12 CFR 226.2 (a) (16).

429.104(10) (10) "Early termination" means termination of a consumer lease before the termination date set forth in the consumer lease.

429.104(11) (11) "Federal consumer leasing act" means the federal consumer leasing act, as amended, 15 USC 1667-1667e, and regulations issued under that act.

429.104(12) (12) "Gap amount" means the difference between the amount to be paid by the lessee under the consumer lease in the event of total loss or destruction of the leased vehicle prior to expiration of the lease term by theft, physical damage, or other occurrence specified in the lease, and the actual cash value or portion thereof received by the lessor from insurance proceeds or from any other person on account of the total loss or destruction of the motor vehicle. The term does not include any deductible amount under any applicable insurance policy maintained by the lessee, any past-due payments owed by the lessee at the time of receipt by the lessor of the actual cash value or portion thereof from insurance proceeds or from any other person, or any other amount due under the lease resulting from default by the lessee.

429.104(13) (13) "Gap protection" means any of the following:

429.104(13)(a) (a) A provision in a consumer lease under which the lessor agrees, for a charge, to waive the gap amount.

429.104(13)(b) (b) Insurance coverage that provides that another person is liable for the gap amount.

429.104(13m) (13m) "Gross capitalized cost" means the sum of all amounts capitalized in the consumer lease that, after subtracting the capitalized cost reduction, amortizes to the residual value by the depreciation portion of the periodic lease payments over the scheduled term of the lease or, for a single-payment lease, the single payment. These amounts may include taxes; fees for registration, license, acquisition, administration and assignment; other fees; charges for insurance, service contracts and extended warranties; and charges for a waiver of the contractual obligation to pay the gap amount, for accessories and their installation, for other services and benefits incidental to the consumer lease, and for delivering, servicing, repairing or improving the vehicle. With respect to a vehicle or other property traded in connection with a consumer lease, the term may include the outstanding unpaid balance of the amount financed under a consumer loan, as defined in s. 421.301 (12), or a retail installment contract, as defined in s. 218.0101 (32), or the unpaid balance of any early termination costs under a lease or other obligation of the lessee. The term does not include any rent charge.

429.104(14) (14) "Group credit insurance" means group credit life insurance, group credit accident insurance, group credit accident and health insurance, group disability insurance or group credit unemployment insurance.

429.104(15) (15) "Holder" means, with respect to a consumer lease, the lessor and, upon assignment of the lease, the assignee for the period of assignment. The term does not include a pledgee of a consumer lease or the owner or beneficiary of an interest in a trust that owns consumer leases.

429.104(17) (17) "Lessee" means a natural person who leases a motor vehicle from a lessor under a consumer lease.

429.104(18) (18) "Lessor" means a person regularly engaged in the business of leasing or selling vehicles who leases a motor vehicle to a lessee under a consumer lease.

429.104(19) (19) "Motor vehicle" has the meaning given in s. 218.0101 (22).

429.104(20) (20) "Periodic" means weekly, monthly, quarterly or any other period of time specified in a consumer lease.

429.104(21) (21) "Prospective lessee" means a natural person who enters into a prelease agreement under s. 218.0144 with a prospective lessor, or who otherwise intends to become a lessee.

429.104(21m) (21m) "Prospective lessor" means a person regularly engaged in the business of leasing or selling vehicles who enters into a prelease agreement under s. 218.0144 with a prospective lessee, or who otherwise intends to become a lessor.

429.104(22) (22) "Realized value" means, with respect to any motor vehicle leased under a consumer lease that is terminated before the expiration date, the value determined under s. 429.206.

429.104(23) (23) "Renegotiation" means the satisfaction and replacement of an existing consumer lease by a new consumer lease between the same parties, including an assignee of the lessor. The term does not include a deferral or extension of any periodic lease payments or portions thereof not exceeding 6 months in the aggregate, a satisfaction and replacement of a consumer lease involving a court proceeding or the settlement of a dispute, or any other action that does not constitute a renegotiation under the federal consumer leasing act.

429.104(23m) (23m) "Rent charge" means the sum of all charges payable by the lessee for the privilege of making the scheduled lease payments under a consumer lease. The term does not include gross capitalized cost.

429.104(24) (24) "Residual value" means the estimated value of the leased vehicle at the expiration of the lease term that is used in the consumer lease to determine the depreciation portion of the base periodic payment.

429.104(25) (25) "Single-payment lease" means a consumer lease that requires only one payment, to be paid at the time of consummation of the lease.

429.104(26) (26) "Total lease obligation" means the sum of all of the following:

429.104(26)(a) (a) All scheduled periodic payments under the lease.

429.104(26)(b) (b) Capitalized cost reduction.

429.104 History History: 1995 a. 329; 1997 a. 48; 1999 a. 31.



429.201 Prelease availability of consumer lease form.

429.201  Prelease availability of consumer lease form. A lessor shall, upon request of a prospective lessee, make readily available a blank sample of its current consumer lease form for examination by the prospective lessee before execution of the consumer lease.

429.201 History History: 1995 a. 329.



429.202 Advance payment or trade-in; refund or return.

429.202  Advance payment or trade-in; refund or return.

429.202(1)(1) If a prospective lessee has made an advance payment or surrendered possession of a vehicle to a prospective lessor as a trade-in pending the execution of a consumer lease, the prospective lessee shall have the right, if the application for the consumer lease is not approved, to receive a prompt refund of the advance payment and, if applicable, to have the trade-in vehicle promptly returned. If a prospective lessor takes possession of a trade-in vehicle under this subsection, the prospective lessor may not sell, offer for sale, lease, transfer or otherwise dispose of the vehicle in any manner until execution of the consumer lease or, except for return of the vehicle to the prospective lessee, disapproval of the consumer lease application.

429.202(2) (2) This section does not apply to the sale of a vehicle by a prospective lessee to a prospective lessor under a separate contract of sale if the contract of sale is executed prior to execution of the consumer lease between the parties, gives the date of sale and is signed by both parties. Any contract of sale under this subsection shall provide for all of the following:

429.202(2)(a) (a) That the contract price establishes the value of the vehicle to be credited against the amount due from the lessee at the consummation of the lease or, if the parties fail to execute a consumer lease, the amount due the prospective lessee for the vehicle.

429.202(2)(b) (b) That the prospective lessee agrees to leave the contract price on deposit with the prospective lessor pending the execution of a consumer lease between the parties with respect to a motor vehicle to be ordered from a manufacturer, including a motor vehicle not yet in production as of the date of sale.

429.202(2)(c) (c) That the prospective lessee shall be entitled to payment of the contract price from the prospective lessor no later than 75 days after the date of sale, unless the parties have executed a consumer lease or the prospective lessee has already received such payment.

429.202 History History: 1995 a. 329.



429.203 Requirements of a consumer lease.

429.203  Requirements of a consumer lease.

429.203(1) (1) A consumer lease shall be in writing and signed by the lessor and the lessee.

429.203(2) (2) Except as otherwise provided in this subsection, the printed portion of a consumer lease, other than instructions for its completion, shall be in at least 8-point type. The consumer lease shall contain all of the following printed in a conspicuous manner:

429.203(2)(a) (a) At the top of the consumer lease, the words "MOTOR VEHICLE LEASE AGREEMENT" in at least 10-point type.

429.203(2)(b) (b)

429.203(2)(b)1.1. Except as provided in subd. 2., if no liability insurance for bodily injury or property damage is provided for under the consumer lease, a notice in substantially the following language in bold-faced capital letters of not less than 10-point type: "NO LIABILITY INSURANCE FOR BODILY INJURY OR PROPERTY DAMAGE IS INCLUDED IN THIS LEASE."

429.203(2)(b)2. 2. The notice required under subd. 1. may be provided on a separate document delivered to the prospective lessee not later than the time of execution of the consumer lease.

429.203(2m) (2m) Every writing evidencing the customer's obligation to pay under a motor vehicle consumer lease shall contain immediately above or adjacent to the place for the signature of the customer, a conspicuous, printed or typewritten notice in substantially the following language:

NOTICE TO LESSEE

(a) THIS IS A MOTOR VEHICLE LEASE AGREEMENT. YOU HAVE NO OWNERSHIP RIGHTS IN THE MOTOR VEHICLE UNLESS THIS LEASE CONTAINS A PURCHASE OPTION AND YOU EXERCISE YOUR OPTION TO PURCHASE THE MOTOR VEHICLE.

(b) DO NOT SIGN THIS LEASE BEFORE YOU READ IT, INCLUDING ANY WRITING ON THE REVERSE SIDE.

(c) DO NOT SIGN THIS IF IT CONTAINS ANY BLANK SPACES.

(d) YOU ARE ENTITLED TO A COMPLETED COPY OF THIS LEASE WHEN YOU SIGN IT.

429.203(3) (3) The consumer lease shall contain all disclosures required by the federal consumer leasing act and any of the following disclosures that are not disclosed in the same or substantially similar disclosures under the federal consumer leasing act:

429.203(3)(a) (a) The gross capitalized cost, using the term "gross capitalized cost", and an explanation of the term in substantially the following language: "The gross capitalized cost is the agreed-upon value of the vehicle ($.... [insert the agreed-upon value of the vehicle]) and any items that you pay over the lease term (such as service contracts, insurance and any outstanding prior credit or lease balance)."

429.203(3)(b) (b) Any capitalized cost reduction, using the term "capitalized cost reduction", and an explanation of the term in substantially the following language: "The capitalized cost reduction is the amount of any net trade-in allowance, rebate, noncash credit or cash that you pay that reduces the gross capitalized cost."

429.203(3)(c) (c) The adjusted capitalized cost, using the term "adjusted capitalized cost", and an explanation of the term, as applicable, in substantially the following language: "The adjusted capitalized cost is the amount that is used in calculating your base periodic payment."

429.203(3)(d) (d) The residual value of the leased vehicle, using the term "residual value", and an explanation of the term in substantially the following language: "The residual value is the value of the vehicle at the end of the lease used in calculating your base periodic payment."

429.203(3)(e) (e) A statement determined as follows:

429.203(3)(e)1. 1. With respect to a single-payment lease, a statement of the rent charge included in the single payment and a separate statement of the depreciation portion of the single payment.

429.203(3)(e)2. 2. With respect to a lease other than a single-payment lease, a statement of the rent charge included in the total of the periodic payments and a separate statement of the depreciation portion of the total of the periodic payments.

429.203(3)(fm) (fm) A statement on early termination of the consumer lease in substantially the following language: "Early termination. You may have to pay a substantial charge if you end this consumer lease early. The charge may be up to several thousand dollars. The actual charge will depend on when the lease is terminated. The earlier you end the lease, the greater the charge is likely to be."

429.203(3)(g) (g) The standards to be applied by the holder in determining the excess wear and damage to the leased vehicle for which the lessee shall be held liable. These standards shall comply with the federal consumer leasing act.

429.203(3)(h) (h) Any disclosure required under sub. (2m).

429.203(4) (4) The consumer lease shall contain the names of the lessor and the lessee; the place of business of the lessor; the place of business or residence of the lessee, as specified by the lessee; and the year, make, model and, if known, serial or identification number of the motor vehicle.

429.203(5) (5) The lessor shall deliver to the lessee a completed copy of the consumer lease signed by both parties. Any acknowledgement of delivery of a copy of the consumer lease by the lessee shall be conspicuous and appear above the space reserved for the signature of the lessee.

429.203(6) (6)

429.203(6)(a)(a) Any motor vehicle insurance policy covering the leased vehicle for which a charge is included in the consumer lease shall be issued by an insurer authorized to transact business in this state.

429.203(6)(b) (b)

429.203(6)(b)1.1. The lessor shall advise the lessee in writing at the time the lease is entered into that the lessee has the right to do any of the following:

429.203(6)(b)1.a. a. Purchase a motor vehicle insurance policy covering the loss of or damage to the leased vehicle and liability arising out of the ownership, maintenance or use of the leased vehicle from any insurer authorized to issue motor vehicle insurance policies in this state and through any agent currently licensed under ch. 628.

429.203(6)(b)1.b. b. Substitute for an existing motor vehicle insurance policy any other policy with similar coverage issued by any other insurer or sold by any other agent meeting the qualifications specified in subd. 1. a. at any time during the lease term.

429.203(6)(b)2. 2. If the lessee purchases a motor vehicle insurance policy under subd. 1., the lessor may agree to pay the premiums and to amortize the cost of the premiums over the lease term, or over such portion of the lease term as the parties may agree.

429.203(6)(b)3. 3. If the lessee provides to the lessor satisfactory proof that the lessee has purchased a motor vehicle insurance policy that includes the coverages and limits required by the lease, the lessor may not charge the lessee for insurance covering the leased vehicle except as the parties have agreed under subd. 2.

429.203(6)(b)4. 4. The lessor may require the lessee to have the lessor included on the policy as an additional insured and loss payee and to provide the lessor with a copy of the policy.

429.203(6)(c) (c) If the lessee does not purchase, maintain in force and provide satisfactory proof of insurance against loss of or damage to the leased vehicle and against liability arising out of the ownership, maintenance or use of the leased vehicle, the lessor may purchase motor vehicle insurance to protect the lessor's interest in the leased vehicle and against the lessor's liability arising out of the ownership, maintenance or use of the leased vehicle. The lessor may include the cost of such insurance in the rent charge.

429.203(7) (7) A holder may purchase or sell, or otherwise acquire or transfer, an interest in a consumer lease or a motor vehicle subject to a consumer lease, on such terms and conditions as may be mutually agreed upon by the parties to the sale, transfer or acquisition. No filing of the sale, transfer or acquisition, or any requirement that the holder be deprived of any payments due with respect to the consumer lease or, if subject to replevin or otherwise returned to the holder, the motor vehicle, shall be necessary to the validity of any written bill of sale or other instrument of transfer of the interest in a consumer lease as against creditors, subsequent purchasers, pledges, encumbrancers, mortgagees, successors or assigns.

429.203(8) (8)

429.203(8)(a)(a) Upon written request from a lessee, the holder shall give or forward to the lessee a written statement that specifies, without regard to realized value, the projected obligation that the lessee will incur in the event of early termination of the consumer lease.

429.203(8)(b) (b) No charge may be imposed for the preparation of one statement under par. (a) in a 12-month period. A holder may impose a reasonable charge, not exceeding $20 per statement, for the preparation of a 2nd or subsequent statement under par. (a) in a 12-month period, if the charge has been disclosed to the lessee either orally or in writing prior to preparation of a statement under this paragraph.

429.203(9) (9) A holder is not required to pay interest on any security deposit under the consumer lease.

429.203(10) (10) Any provision of a consumer lease in violation of this chapter is void and unenforceable, but shall not affect the validity of any other provision of the consumer lease.

429.203 History History: 1995 a. 329; 1997 a. 48.



429.204 Gap amount; notice; waiver.

429.204  Gap amount; notice; waiver.

429.204(1) (1) If a consumer lease provides that the lessee is responsible for any or all of the gap amount, the consumer lease shall conspicuously disclose this fact, using the term "gap amount". The acceptance of a consumer lease may not be conditioned upon the lessee's agreement to gap protection.

429.204(2) (2) A lessor may waive any right under the consumer lease to hold a lessee liable for any or all of the gap amount. The consumer lease may contain a separate charge for the waiver under this subsection if the charge is conspicuously disclosed to the lessee, and the consumer lease also contains a conspicuous notice stating that, for such separate charge, the lessor agrees to waive such contractual right and that, in lieu of such separate charge, the lessee may purchase insurance from an insurer authorized to transact business in this state insuring the lessee for any or all of the gap amount. A waiver under this subsection without a separate charge may not be considered insurance on property.

429.204(3) (3) A lessor's waiver under sub. (2) may be conditioned upon payment of any of the following:

429.204(3)(a) (a) The separate charge, if any, for the waiver.

429.204(3)(b) (b) All amounts due under the consumer lease as of the date of total loss or destruction of the leased vehicle or, if specified in the consumer lease, as of the date of receipt by the lessor of insurance proceeds.

429.204(3)(c) (c) An amount from the lessee equal to any deductible amount under an applicable insurance policy and any other subtractions made by the insurance company under the insurance policy.

429.204(3)(d) (d) Insurance proceeds from the applicable insurance policy required under the consumer lease or the equivalent amount with respect to the value of the motor vehicle.

429.204 History History: 1995 a. 329.



429.205 Security interest.

429.205  Security interest.

429.205(1)(1) No consumer lease, or any other document executed by a lessee in connection with a consumer lease, shall create a security interest in any real or personal property of the lessee to secure payment of any obligations assumed by the lessee under the consumer lease. This subsection does not apply to any of the following:

429.205(1)(a) (a) The taking of a security deposit, advance lease payment or other prepayment by cash, check, credit card or other device.

429.205(1)(b) (b) Any right of setoff.

429.205(1)(c) (c) Any security interest in the leased vehicle or in any proceeds, refunds for cancellation or any other rights of the lessee with respect to the consumer lease or the leased vehicle, including any insurance contracts, gap protection contracts, repair contracts and extended warranty or maintenance service contracts.

429.205(2) (2) Any security interest taken in violation of this section is void and unenforceable, but shall not otherwise affect the validity of the consumer lease.

429.205 History History: 1995 a. 329.



429.206 Determination of realized value upon early termination.

429.206  Determination of realized value upon early termination. If a consumer lease is terminated before the expiration date set forth in the lease, the realized value of the motor vehicle leased under the consumer lease shall be determined as follows:

429.206(1) (1) If the lessee and the lessor mutually agree upon the motor vehicle's realized value, the realized value is the mutually agreed-upon amount.

429.206(2) (2) If there is a total loss or destruction of the vehicle occasioned by its theft, physical damage or other occurrence specified in the consumer lease and no amount is agreed upon under sub. (1), the realized value equals the sum of any insurance proceeds received by the holder under an applicable insurance policy required under the consumer lease and any amounts received by the holder from any other party in payment for the loss or destruction of the leased vehicle.

429.206(3) (3) If the realized value has not been determined under sub. (1) or (2) and an appraisal is obtained under this subsection, the realized value is the amount established by the appraisal. An appraisal may be obtained under this subsection if, within 7 business days of the early termination of the consumer lease, a lessee who is not in default obtains at his or her own expense a professional appraisal of the current wholesale value of the vehicle by an appraiser agreed to by the holder, with such agreement not to be unreasonably withheld by the holder. An appraisal under this subsection is final and binding and establishes the realized value for purposes of determining the liability of the lessee under the consumer lease.

429.206(4) (4) If the realized value has not been determined under sub. (1), (2) or (3), the realized value equals the greater of the following:

429.206(4)(a) (a) The price obtained by the holder for the commercially reasonable disposition of the motor vehicle, after subtracting all actual and reasonable expenses incurred by the lessor in connection with the disposition of the vehicle.

429.206(4)(b) (b) The highest bona fide offer received by the holder for the commercially reasonable disposition of the motor vehicle.

429.206 History History: 1995 a. 329.



429.207 Restrictions on early termination obligation.

429.207  Restrictions on early termination obligation.

429.207(1)(1) The lessee has the right to terminate the consumer lease at any time.

429.207(2) (2) If a consumer lease is terminated before the expiration date set forth in the consumer lease and no applicable option to purchase is exercised by the lessee, the early termination obligation of the lessee may not exceed an amount equal to the sum of the following amounts:

429.207(2)(a) (a) Any unpaid lease payments that have accrued as of the date of termination of the consumer lease.

429.207(2)(b) (b) Any other amounts unpaid by the lessee, other than excess mileage charges, arising under the terms of the consumer lease or not prohibited by this chapter or chs. 421 to 427.

429.207(2)(c) (c) Any official fees and taxes imposed in connection with termination of the consumer lease.

429.207(2)(d) (d) The amount set forth in the consumer lease as a disposition or other early termination fee, not to exceed the average payment allocable to a monthly period under the consumer lease.

429.207(2)(e) (e) The reasonable costs of retaking, storing, preparing for sale and selling the motor vehicle, except that a cost may not be imposed under this paragraph if, in the event of a default, the cost could not be charged under s. 422.413.

429.207(2)(f) (f) Any positive amount determined by subtracting the realized value from any of the following:

429.207(2)(f)1. 1. The sum of the balance subject to a rent charge and the rent charge earned in advance for the computational period in which the early termination occurs, calculated in accordance with the constant yield method or any other generally accepted accounting principle.

429.207(2)(f)2. 2. An amount determined in accordance with generally accepted actuarial principles under which the rent charge is calculated on the adjusted capitalized cost for the time outstanding.

429.207(3) (3) A holder may credit against the balance of the lessee's early termination obligation any refundable security deposit or advance lease payments held by the holder. The excess of any refundable security deposit or advance lease payment over the amount of the lessee's early termination obligation shall be promptly returned to the lessee.

429.207(4) (4) This section does not limit or restrict the manner of calculating the lessee's early termination obligation, if such obligation does not exceed the amount calculated under sub. (2). Such manner may include calculation of the unamortized capitalized cost, or the discounted present value of remaining lease payments, multiples of monthly lease payments or payments on another periodic basis.

429.207 History History: 1995 a. 329; 1997 a. 48.



429.208 Assessment of excess wear and damage.

429.208  Assessment of excess wear and damage.

429.208(1) (1)

429.208(1)(a)(a) Except as provided in par. (b), a holder shall, upon return of a leased vehicle, conduct an inspection to determine excess wear and damage to the leased vehicle for which the lessee may be held liable. A holder may not prohibit the lessee from being present at such inspection.

429.208(1)(b) (b) If a lessee exercises an option to purchase in the consumer lease, the holder may not demand, collect or receive a charge for excess wear and damage to the leased vehicle and is not required to conduct the inspection under par. (a).

429.208(2) (2) For any inspection at or after the return of a leased vehicle, a holder shall do all of the following not later than 50 days after return of the vehicle:

429.208(2)(b) (b) Provide to the lessee an itemized bill meeting the requirements under sub. (3).

429.208(2)(c) (c) Provide to the lessee a statement in substantially the following language: "You are being asked to pay this amount for excess wear and damage to the leased vehicle. If you do not agree with this amount and wish to preserve valuable rights, you must obtain and deliver to us, within 7 days after hand delivery or 9 days after mailing of this bill, an itemized inspection report and estimate of the cost of repairing such excess wear and damage from an appraiser agreed to by us and, if your lease has ended, payment of any charges due under the inspection you obtained. If you properly obtain and deliver such appraisal and tender any amounts due, such appraisal shall be binding on the holder. If you fail to do so, the holder's inspection shall be conclusive."

429.208(2)(d) (d) For the purpose of obtaining a counter-inspection under sub. (5), allow the lessee access to the motor vehicle, at a reasonable time and place designated by the holder, for the applicable time period specified in the statement under par. (c). A holder is not required to deliver the motor vehicle to, or produce the motor vehicle at, a place designated by the lessee for the purpose of the counter-inspection.

429.208(3) (3)

429.208(3)(a)(a) The itemized bill specified in sub. (2) (b) shall be based on the inspection for excess wear and damage to the leased vehicle, and shall consist of a listing of items of excess wear and damage, together with a charge for each item. The itemized bill may be comprised of separate documents delivered or mailed separately, and may include identified charges for other amounts due under the consumer lease, such as excess mileage charges. Acknowledgement of receipt of an itemized bill by a lessee is not an admission by the lessee of the existence, nature, obligation to pay or amount of any item of excess wear and damage specified in an itemized bill.

429.208(3)(b) (b) A holder is not required to provide to the lessee an itemized bill under sub. (2) with respect to a counter-inspection under sub. (5).

429.208(4) (4)

429.208(4)(a)(a) If a lessee is required under the consumer lease, or given the option by the lessor, to have a pretermination inspection by the holder of the leased vehicle for excess wear and damage, the holder shall provide at least 15 days' notice of such inspection to the lessee. A pretermination inspection under this paragraph may not be earlier than 15 days before the termination date set forth in the consumer lease. The notice under this paragraph shall specify that the holder's inspection after the termination of the lease shall be conclusive unless the lessee obtains a counter-inspection under sub. (5).

429.208(4)(b) (b) A pretermination inspection under par. (a) shall be reasonable as to time and place. In addition to the statement under sub. (2) (c), any itemized bill of excess wear and damage prepared under par. (a) shall include a statement in substantially the following language: "If this inspection report was prepared prior to the termination date of the consumer lease, you may avoid any excess wear and damage charges by having such items satisfactorily repaired prior to the return of the vehicle. The holder may inspect the vehicle at or after its return and may seek additional charges for excess wear and damage only by written notice to you, and only for excess wear and damage incurred after the date of that inspection. Any charges for excess wear and damage under this inspection or your own inspection shall be due when the lease terminates."

429.208(5) (5)

429.208(5)(a)(a) A lessee may, at his or her own expense, obtain a counter-inspection for excess wear and damage to the leased vehicle, within the applicable time period specified in the statement under sub. (2) (c). A counter-inspection is not valid under this section unless it satisfies all of the following requirements:

429.208(5)(a)1. 1. Is conducted by an inspector agreed to by the holder, with such agreement not to be unreasonably withheld by the holder.

429.208(5)(a)2. 2. Is in writing in a form provided by, or acceptable to, the holder, listing any items of excess wear and damage to the leased vehicle and, according to standards set forth in the consumer lease, the estimated cost of repair of such items.

429.208(5)(a)3. 3. Is delivered to the holder within the applicable time period.

429.208(5)(a)4. 4. If conducted after the leased vehicle is returned to the lessee, is accompanied by payment of the amount of such excess wear and damage charges listed on the counter-inspection.

429.208(5)(b) (b) Absent a mathematical mistake or other obvious error, a holder shall accept the counter-inspection as conclusive of the lessee's excess wear and damage obligations under the consumer lease.

429.208(5)(c) (c) The total amount of the excess wear and damage charges specified in a counter-inspection under par. (a) may not be increased at or after the termination of the lease, except to increase the lessee's excess wear and damage obligation to the extent that any excess wear and damage was obscured or concealed or is reasonably believed by the holder to have occurred after such inspection. Any increase under this paragraph is not valid unless the holder gives the lessee another itemized bill and statement meeting the requirements of subs. (2) and (3).

429.208(6) (6) A lessee shall not be in default on the consumer lease for failing to obtain a pretermination inspection or counter-inspection under this section, notwithstanding any contrary provision of the consumer lease. If a lessee does not obtain a pretermination inspection or counter-inspection, the itemized bill with respect to the inspection under sub. (1) shall be conclusive.

429.208(7) (7)

429.208(7)(a)(a) A holder may not demand, receive or collect a charge for excess wear and damage to the leased vehicle unless the holder substantially complies with this section. The exclusive penalty for failure to substantially comply with this section is a waiver of the right to collect all contested excess wear and damage charges from the lessee.

429.208(7)(b) (b) A holder is not required to send any notice under this section if the holder does not wish to demand, receive or collect any excess wear and damage charges.

429.208(7)(c) (c) Nothing in this section shall limit a lessee's obligation for excess mileage charges or prohibit any agreement between the lessee and the holder relating to excess wear and damage, if the agreement does not conflict with any of the lessee's rights under this section, or limit a lessee's liability to the holder for odometer tampering or for obscured or concealed structural or safety-related damage discovered by the holder after the return of the motor vehicle or the receipt of an itemized bill by the lessee.

429.208(8) (8) Except for sub. (1) (b), this section applies only to leased vehicles that are returned to an authorized representative, who is located in this state, of the holder.

429.208 History History: 1995 a. 329.



429.209 Renegotiations and extensions.

429.209  Renegotiations and extensions.

429.209(1) (1) All of the disclosure requirements specified in s. 429.203 apply to the renegotiation of a consumer lease. A renegotiation of a consumer lease does not create a warranty or subject the transaction to any laws of this state relating to the sale of used motor vehicles.

429.209(2) (2) The disclosure requirements specified in s. 429.203 do not apply to any extension of a consumer lease not exceeding 6 months in the aggregate.

429.209 History History: 1995 a. 329.



429.301 Penalties and remedies.

429.301  Penalties and remedies.

429.301(1) (1) Except as provided in s. 429.208 (7) (a), a person who commits a violation of this chapter is liable to the lessee in an amount equal to the sum of the following amounts:

429.301(1)(a) (a) One hundred dollars.

429.301(1)(b) (b) The actual damages, including any incidental and consequential damages, sustained by the lessee by reason of the violation.

429.301(1)(c) (c) Reasonable costs, expenses and attorney fees, as determined under s. 425.308.

429.301(2) (2) If a party to a consumer lease recovers damages or penalties under this chapter for an act or omission, the party may not recover any damages or penalties for the same act or omission under ss. 218.0101 to 218.0163 or chs. 411 and 421 to 427.

429.301 History History: 1995 a. 329; 1999 a. 31.






440. Department of safety and professional services.

440.01 Definitions.

440.01  Definitions.

440.01(1)(1) In chs. 440 to 480, unless the context requires otherwise:

440.01(1)(ad) (ad) "Automated external defibrillator" means a defibrillator device to which all of the following apply:

440.01(1)(ad)1. 1. It is approved for commercial distribution by the federal food and drug administration.

440.01(1)(ad)2. 2. It is capable of recognizing the presence or absence of ventricular fibrillation or rapid ventricular tachycardia and of determining without intervention by the user of the device whether defibrillation should be performed.

440.01(1)(ad)3. 3. After having determined that defibrillation should be performed, it is capable, either at the command of an operator or without intervention by an operator, of delivering an electrical shock to an individual.

440.01(1)(ag) (ag) "Defibrillation" means administering an electrical impulse to an individual's heart in order to stop ventricular fibrillation or rapid ventricular tachycardia.

440.01(1)(aj) (aj) "Department" means the department of safety and professional services.

440.01(1)(am) (am) "Financial institution" has the meaning given in s. 705.01 (3).

440.01(1)(b) (b) "Grant" means the substantive act of an examining board, section of an examining board, affiliated credentialing board or the department of approving the applicant for credentialing and the preparing, executing, signing or sealing of the credentialing.

440.01(1)(c) (c) "Issue" means the procedural act of the department of transmitting the credential to the person who is credentialed.

440.01(1)(d) (d) "Limit", when used in reference to limiting a credential, means to impose conditions and requirements upon the holder of the credential, to restrict the scope of the holder's practice, or both.

440.01(1)(dm) (dm) "Renewal date" means the date on which a credential expires and before which it must be renewed for the holder to maintain without interruption the rights, privileges and authority conferred by the credential.

440.01(1)(e) (e) "Reprimand" means to publicly warn the holder of a credential.

440.01(1)(f) (f) "Revoke", when used in reference to revoking a credential, means to completely and absolutely terminate the credential and all rights, privileges and authority previously conferred by the credential.

440.01(1)(g) (g) "Secretary" means the secretary of safety and professional services.

440.01(1)(h) (h) "Suspend", when used in reference to suspending a credential, means to completely and absolutely withdraw and withhold for a period of time all rights, privileges and authority previously conferred by the credential.

440.01(1)(i) (i) "Ventricular fibrillation" means a disturbance in the normal rhythm of the heart that is characterized by rapid, irregular, and ineffective twitching of the ventricles of the heart.

440.01(2) (2) In this subchapter:

440.01(2)(a) (a) "Credential" means a license, permit, or certificate of certification or registration that is issued under chs. 440 to 480.

440.01(2)(b) (b) "Credentialing" means the acts of an examining board, section of an examining board, affiliated credentialing board or the department that relate to granting, issuing, denying, limiting, suspending or revoking a credential.

440.01(2)(bm) (bm) "Credentialing board" means an examining board or an affiliated credentialing board in the department.

440.01(2)(c) (c) "Examining board" includes the board of nursing.

440.01(2)(cs) (cs) "Minority group member" has the meaning given in s. 16.287 (1) (f).

440.01(2)(cv) (cv) "Psychotherapy" has the meaning given in s. 457.01 (8m).

440.01(2)(d) (d) "Reciprocal credential" means a credential granted by an examining board, section of an examining board, affiliated credentialing board or the department to an applicant who holds a credential issued by a governmental authority in a jurisdiction outside this state authorizing or qualifying the applicant to perform acts that are substantially the same as those acts authorized by the credential granted by the examining board, section of the examining board, affiliated credentialing board or department.

440.01 History History: 1977 c. 418; 1979 c. 34; 1979 c. 175 s. 53; 1979 c. 221 s. 2202 (45); 1991 a. 39; 1993 a. 102, 107; 1995 a. 233, 333; 1997 a. 35 s. 448; 1997 a. 237 ss. 532, 539m; 1999 a. 9 s. 2915; 2001 a. 80; 2007 a. 104, 143; 2011 a. 32.

440.01 Annotation Procedural due process and the separation of functions in state occupational licensing agencies. 1974 WLR 833.



440.02 Bonds.

440.02  Bonds. Members of the staff of the department who are assigned by the secretary to collect moneys shall be bonded in an amount equal to the total receipts of the department for any month.



440.03 General duties and powers of the department.

440.03  General duties and powers of the department.

440.03(1)(1) The department may promulgate rules defining uniform procedures to be used by the department, the real estate appraisers board, and all examining boards and affiliated credentialing boards attached to the department or an examining board, for receiving, filing and investigating complaints, for commencing disciplinary proceedings and for conducting hearings.

440.03(1m) (1m) The department may promulgate rules specifying the number of business days within which the department or any examining board or affiliated credentialing board in the department must review and make a determination on an application for a permit, as defined in s. 227.116 (1g), that is issued under chs. 440 to 480.

440.03(2) (2) The department may provide examination development services, consultation and technical assistance to other state agencies, federal agencies, counties, cities, villages, towns, national or regional organizations of state credentialing agencies, similar credentialing agencies in other states, national or regional accrediting associations, and nonprofit organizations. The department may charge a fee sufficient to reimburse the department for the costs of providing such services. In this subsection, "nonprofit organization" means a nonprofit corporation as defined in s. 181.0103 (17), and an organization exempt from tax under 26 USC 501.

440.03(3) (3) If the secretary reorganizes the department, no modification may be made in the powers and responsibilities of the examining boards or affiliated credentialing boards attached to the department or an examining board under s. 15.405 or 15.406.

440.03(3m) (3m) The department may investigate complaints made against a person who has been issued a credential under chs. 440 to 480.

440.03(3q) (3q) Notwithstanding sub. (3m), the department of safety and professional services shall investigate any report that it receives under s. 146.40 (4r) (em).

440.03(4) (4) The department may issue subpoenas for the attendance of witnesses and the production of documents or other materials prior to the commencement of disciplinary proceedings.

440.03(5) (5) The department may investigate allegations of negligence by physicians licensed to practice medicine and surgery under ch. 448.

440.03(5m) (5m) The department shall maintain a toll-free telephone number to receive reports of allegations of unprofessional conduct, negligence or misconduct involving a physician licensed under subch. II of ch. 448. The department shall publicize the toll-free telephone number and the investigative powers and duties of the department and the medical examining board as widely as possible in the state, including in hospitals, clinics, medical offices and other health care facilities.

440.03(6) (6) The department shall have access to any information contained in the reports filed with the medical examining board, an affiliated credentialing board attached to the medical examining board and the board of nursing under s. 655.045, as created by 1985 Wisconsin Act 29, and s. 655.26.

440.03(7) (7) The department shall establish the style, content and format of all credentials and of all forms for applying for any credential issued or renewed under chs. 440 to 480. All forms shall include a place for the information required under sub. (11m) (a). Upon request of any person who holds a credential and payment of a $10 fee, the department may issue a wall certificate signed by the governor.

440.03(7m) (7m) The department may promulgate rules that establish procedures for submitting an application for a credential or credential renewal by electronic transmission. Any rules promulgated under this subsection shall specify procedures for complying with any requirement that a fee be submitted with the application. The rules may also waive any requirement in chs. 440 to 480 that an application submitted to the department, an examining board or an affiliated credentialing board be executed, verified, signed, sworn or made under oath, notwithstanding ss. 440.26 (2) (b), 440.91 (2) (intro.), 443.06 (1) (a), 443.10 (2) (a), 445.04 (2), 445.08 (4), 445.095 (1) (a), 448.05 (7), 450.09 (1) (a), 452.10 (1) and 480.08 (2m).

440.03(8) (8) The department may promulgate rules requiring holders of certain credentials to do any of the following:

440.03(8)(a) (a) Display the credential in a conspicuous place in the holder's office or place of practice or business, if the holder is not required by statute to do so.

440.03(8)(b) (b) Post a notice in a conspicuous place in the holder's office or place of practice or business describing the procedures for filing a complaint against the holder.

440.03(9) (9)

440.03(9)(a)(a) Subject to pars. (b) and (c), the department shall, biennially, determine each fee for an initial credential for which no examination is required, for a reciprocal credential, and for a credential renewal by doing all of the following:

440.03(9)(a)1. 1. Recalculating the administrative and enforcement costs of the department that are attributable to the regulation of each occupation or business under chs. 440 to 480.

440.03(9)(a)2. 2. Not later than January 31 of each odd-numbered year, adjusting for the succeeding fiscal biennium each fee for an initial credential for which an examination is not required, for a reciprocal credential, and, subject to s. 440.08 (2) (a), for a credential renewal, if an adjustment is necessary to reflect the approximate administrative and enforcement costs of the department that are attributable to the regulation of the particular occupation or business during the period in which the initial or reciprocal credential or credential renewal is in effect and, for purposes of each fee for a credential renewal, to reflect an estimate of any additional moneys available for the department's general program operations as a result of appropriation transfers that have been or are estimated to be made under s. 20.165 (1) (i) during the fiscal biennium in progress at the time of the deadline for an adjustment under this subdivision or during the fiscal biennium beginning on the July 1 immediately following the deadline for an adjustment under this subdivision.

440.03(9)(b) (b) The department may not recommend an initial credential fee that exceeds the amount of the fee that the department recommends for a renewal of the same credential, if no examination is required for the initial credential.

440.03(9)(c) (c) The cemetery board may by rule impose a fee in addition to the renewal fee determined by the department under this subsection for renewal of a license granted under s. 440.91 (1).

440.03(9)(d) (d) Not later than 14 days after completing proposed fee adjustments under par. (a), the department shall send a report detailing the proposed fee adjustments to the cochairpersons of the joint committee on finance. If, within 14 working days after the date that the department submits the report, the cochairpersons of the committee notify the secretary that the committee has scheduled a meeting for the purpose of reviewing the proposed adjustments, the department may not impose the fee adjustments until the committee approves the report. If the cochairpersons of the committee do not notify the secretary, the department shall notify credential holders of the fee adjustments by posting the fee adjustments on the department's Internet Web site and in credential renewal notices sent to affected credential holders under s. 440.08 (1).

440.03(11) (11) The department shall cooperate with the department of health services to develop a program to use voluntary, uncompensated services of licensed or certified professionals to assist the department of health services in the evaluation of community mental health programs in exchange for continuing education credits for the professionals under ss. 448.40 (2) (e) and 455.065 (5).

440.03(11m) (11m)

440.03(11m)(a)(a) Each application form for a credential issued or renewed under chs. 440 to 480 shall provide a space for the department to require each of the following, other than an individual who does not have a social security number and who submits a statement made or subscribed under oath or affirmation as required under par. (am), to provide his or her social security number:

440.03(11m)(a)1. 1. An applicant for an initial credential or credential renewal. If the applicant is not an individual, the department shall require the applicant to provide its federal employer identification number.

440.03(11m)(a)2. 2. An applicant for reinstatement of an inactive license under s. 452.12 (6) (e).

440.03(11m)(am) (am) If an applicant specified in par. (a) 1. or 2. is an individual who does not have a social security number, the applicant shall submit a statement made or subscribed under oath that the applicant does not have a social security number. The form of the statement shall be prescribed by the department of children and families. A credential or license issued in reliance upon a false statement submitted under this paragraph is invalid.

440.03(11m)(b) (b) The real estate examining board shall deny an application for an initial credential or deny an application for credential renewal or for reinstatement of an inactive license under s. 452.12 (6) (e) if any information required under par. (a) is not included in the application form or, in the case of an applicant who is an individual and who does not have a social security number, if the statement required under par. (am) is not included with the application form.

440.03(11m)(c) (c) The department of safety and professional services may not disclose a social security number obtained under par. (a) to any person except the coordinated licensure information system under s. 441.50 (7); the department of children and families for purposes of administering s. 49.22; and, for a social security number obtained under par. (a) 1., the department of revenue for the purpose of requesting certifications under s. 73.0301 and administering state taxes and the department of workforce development for the purpose of requesting certifications under s. 108.227.

440.03(12m) (12m) The department of safety and professional services shall cooperate with the departments of justice, children and families, and health services in developing and maintaining a computer linkup to provide access to information regarding the current status of a credential issued to any person by the department of safety and professional services, including whether that credential has been restricted in any way.

440.03(13) (13)

440.03(13)(a)(a) The department may conduct an investigation to determine whether an applicant for a credential issued under chs. 440 to 480 satisfies any of the eligibility requirements specified for the credential, including whether the applicant does not have an arrest or conviction record. In conducting an investigation under this paragraph, the department may require an applicant to provide any information that is necessary for the investigation, except that, for an investigation of an arrest or conviction record, the department shall comply with the requirements of pars. (b) and (c).

440.03(13)(am) (am) A person holding a credential under chs. 440 to 480 who is convicted of a felony or misdemeanor anywhere shall send a notice of the conviction by 1st class mail to the department within 48 hours after the entry of the judgment of conviction. The department shall by rule determine what information and documentation the person holding the credential shall include with the written notice.

440.03(13)(b) (b) The department may investigate whether an applicant for or holder of any of the following credentials has been charged with or convicted of a crime only pursuant to rules promulgated by the department under this paragraph, including rules that establish the criteria that the department will use to determine whether an investigation under this paragraph is necessary, except as provided in par. (c):

440.03(13)(b)1. 1. Accountant, certified public.

440.03(13)(b)2. 2. Acupuncturist.

440.03(13)(b)3. 3. Advanced practice nurse prescriber.

440.03(13)(b)4. 4. Aesthetician.

440.03(13)(b)5. 5. Aesthetics instructor.

440.03(13)(b)5m. 5m. Substance abuse counselor, clinical supervisor, or prevention specialist.

440.03(13)(b)5r. 5r. Anesthesiologist assistant.

440.03(13)(b)6. 6. Appraiser, real estate, certified general.

440.03(13)(b)7. 7. Appraiser, real estate, certified residential.

440.03(13)(b)8. 8. Appraiser, real estate, licensed.

440.03(13)(b)9. 9. Architect.

440.03(13)(b)10. 10. Athletic trainer.

440.03(13)(b)11. 11. Auctioneer.

440.03(13)(b)12. 12. Audiologist.

440.03(13)(b)13. 13. Barber.

440.03(13)(b)14. 14. Barbering instructor.

440.03(13)(b)15. 15. Barbering manager.

440.03(13)(b)15m. 15m. Behavior analyst.

440.03(13)(b)16. 16. Boxer.

440.03(13)(b)17. 17. Cemetery preneed seller.

440.03(13)(b)18. 18. Cemetery salesperson.

440.03(13)(b)18g. 18g. Chiropractic radiological technician.

440.03(13)(b)18r. 18r. Chiropractic technician.

440.03(13)(b)19. 19. Chiropractor.

440.03(13)(b)19e. 19e. Cosmetologist.

440.03(13)(b)19m. 19m. Cosmetology instructor.

440.03(13)(b)19s. 19s. Cosmetology manager.

440.03(13)(b)20. 20. Dental hygienist.

440.03(13)(b)21. 21. Dentist.

440.03(13)(b)22. 22. Designer of engineering systems.

440.03(13)(b)23. 23. Dietitian.

440.03(13)(b)24. 24. Drug distributor.

440.03(13)(b)25. 25. Drug manufacturer.

440.03(13)(b)26. 26. Electrologist.

440.03(13)(b)27. 27. Electrology instructor.

440.03(13)(b)28. 28. Engineer, professional.

440.03(13)(b)30. 30. Funeral director.

440.03(13)(b)31. 31. Hearing instrument specialist.

440.03(13)(b)32. 32. Home inspector.

440.03(13)(b)32m. 32m. Juvenile martial arts instructor.

440.03(13)(b)33. 33. Landscape architect.

440.03(13)(b)34. 34. Land surveyor.

440.03(13)(b)35. 35. Manicuring instructor.

440.03(13)(b)36. 36. Manicurist.

440.03(13)(b)37. 37. Marriage and family therapist.

440.03(13)(b)38. 38. Massage therapist or bodywork therapist.

440.03(13)(b)39. 39. Music, art, or dance therapist.

440.03(13)(b)40. 40. Nurse, licensed practical.

440.03(13)(b)41. 41. Nurse, registered.

440.03(13)(b)42. 42. Nurse-midwife.

440.03(13)(b)43. 43. Nursing home administrator.

440.03(13)(b)44. 44. Occupational therapist.

440.03(13)(b)45. 45. Occupational therapy assistant.

440.03(13)(b)46. 46. Optometrist.

440.03(13)(b)47. 47. Perfusionist.

440.03(13)(b)48. 48. Pharmacist.

440.03(13)(b)49. 49. Physical therapist.

440.03(13)(b)50. 50. Physical therapist assistant.

440.03(13)(b)51. 51. Physician.

440.03(13)(b)52. 52. Physician assistant.

440.03(13)(b)53. 53. Podiatrist.

440.03(13)(b)54. 54. Private detective.

440.03(13)(b)55. 55. Private practice school psychologist.

440.03(13)(b)56. 56. Private security person.

440.03(13)(b)57. 57. Professional counselor.

440.03(13)(b)59. 59. Professional geologist.

440.03(13)(b)60. 60. Professional hydrologist.

440.03(13)(b)61. 61. Professional soil scientist.

440.03(13)(b)62. 62. Psychologist.

440.03(13)(b)63. 63. Real estate broker.

440.03(13)(b)64. 64. Real estate salesperson.

440.03(13)(b)65. 65. Registered interior designer.

440.03(13)(b)66. 66. Respiratory care practitioner.

440.03(13)(b)66d. 66d. Sanitarian.

440.03(13)(b)67. 67. Social worker.

440.03(13)(b)68. 68. Social worker, advanced practice.

440.03(13)(b)69. 69. Social worker, independent.

440.03(13)(b)70. 70. Social worker, independent clinical.

440.03(13)(b)71. 71. Speech-language pathologist.

440.03(13)(b)72. 72. Time-share salesperson.

440.03(13)(b)73. 73. Veterinarian.

440.03(13)(b)74. 74. Veterinary technician.

440.03(13)(b)75. 75. Any other profession or occupation specified by law that is regulated by the department or a credentialing board.

440.03(13)(c) (c) The department shall require an applicant for a private detective license or a private security permit under s. 440.26, an applicant for a juvenile martial arts instructor permit under sub. (17), an applicant for a real estate appraiser certification under s. 458.06 or license under s. 458.08, and a person for whom the department conducts an investigation under par. (b), to be photographed and fingerprinted on 2 fingerprint cards, each bearing a complete set of the person's fingerprints. The department of justice may submit the fingerprint cards, and the department of justice shall submit the fingerprint cards of all applicants for a real estate appraiser certification under s. 458.06 or license under s. 458.08, to the federal bureau of investigation for the purpose of verifying the identity of the persons fingerprinted and obtaining records of their criminal arrests and convictions.

440.03(13)(d) (d) The department shall charge an applicant any fees, costs, or other expenses incurred in conducting any investigation under this subsection or s. 440.26.

440.03(14) (14)

440.03(14)(a)(a)

440.03(14)(a)1.1. The department shall grant a certificate of registration as a music therapist to a person if all of the following apply:

440.03(14)(a)1.a. a. The person is certified, registered or accredited as a music therapist by the Certification Board for Music Therapists, National Music Therapy Registry, American Music Therapy Association or by another national organization that certifies, registers or accredits music therapists.

440.03(14)(a)1.b. b. The organization that certified. registered or accredited the person under subd. 1. a. is approved by the department.

440.03(14)(a)1.c. c. The person pays the initial credential fee determined by the department under s. 440.03 (9) (a) and files with the department evidence satisfactory to the department that he or she is certified, registered or accredited as required under subd. 1. a.

440.03(14)(a)2. 2. The department shall grant a certificate of registration as an art therapist to a person if all of the following apply:

440.03(14)(a)2.a. a. The person is certified, registered or accredited as an art therapist by the Art Therapy Credentials Board or by another national organization that certifies, registers or accredits art therapists.

440.03(14)(a)2.b. b. The organization that certified, registered or accredited the person under subd. 2. a. is approved by the department.

440.03(14)(a)2.c. c. The person pays the initial credential fee determined by the department under s. 440.03 (9) (a) and files with the department evidence satisfactory to the department that he or she is certified, registered or accredited as required under subd. 2. a.

440.03(14)(a)3. 3. The department shall grant a certificate of registration as a dance therapist to a person if all of the following apply:

440.03(14)(a)3.a. a. The person is certified, registered or accredited as a dance therapist by the American Dance Therapy Association or by another national organization that certifies, registers or accredits dance therapists.

440.03(14)(a)3.b. b. The organization that certified, registered or accredited the person under subd. 3. a. is approved by the department.

440.03(14)(a)3.c. c. The person pays the initial credential fee determined by the department under s. 440.03 (9) (a) and files with the department evidence satisfactory to the department that he or she is certified, registered or accredited as required under subd. 3. a.

440.03(14)(am) (am) The department may promulgate rules that establish requirements for granting a license to practice psychotherapy to a person who is registered under par. (a). Rules promulgated under this paragraph shall establish requirements for obtaining such a license that are comparable to the requirements for obtaining a clinical social worker, marriage and family therapist, or professional counselor license under ch. 457. If the department promulgates rules under this paragraph, the department shall grant a license under this paragraph to a person registered under par. (a) who pays the initial credential fee determined by the department under s. 440.03 (9) (a) and provides evidence satisfactory to the department that he or she satisfies the requirements established in the rules.

440.03(14)(b) (b) A person who is registered under par. (a) shall notify the department in writing within 30 days if an organization specified in par. (a) 1. a., 2. a. or 3. a. revokes the person's certification, registration, or accreditation specified in par. (a) 1. a., 2. a., or 3. a. The department shall revoke a certificate of registration granted under par. (a) if such an organization revokes such a certification, registration, or accreditation. If the department revokes the certificate of registration of a person who also holds a license granted under the rules promulgated under par. (am), the department shall also revoke the license.

440.03(14)(c) (c) The renewal dates for certificates granted under par. (a) and licenses granted under par. (am) are specified in s. 440.08 (2) (a). Renewal applications shall be submitted to the department on a form provided by the department and shall include the renewal fee determined by the department under s. 440.03 (9) (a) and evidence satisfactory to the department that the person's certification, registration, or accreditation specified in par. (a) 1. a., 2. a., or 3. a. has not been revoked.

440.03(14)(d) (d) The department shall promulgate rules that specify the services within the scope of practice of music, art, or dance therapy that a person who is registered under par. (a) is qualified to perform. The rules may not allow a person registered under par. (a) to perform psychotherapy unless the person is granted a license under the rules promulgated under par. (am).

440.03(14)(e) (e) Subject to the rules promulgated under sub. (1), the department may make investigations and conduct hearings to determine whether a violation of this subsection or any rule promulgated under par. (d) has occurred and may reprimand a person who is registered under par. (a) or holds a license granted under the rules promulgated under par. (am) or may deny, limit, suspend, or revoke a certificate of registration granted under par. (a) or a license granted under the rules promulgated under par. (am) if the department finds that the applicant or certificate or license holder has violated this subsection or any rule promulgated under par. (d).

440.03(14)(f) (f) A person who is registered under par. (a) or holds a license granted under the rules promulgated under par. (am) who violates this subsection or any rule promulgated under par. (d) may be fined not more than $200 or imprisoned for not more than 6 months or both.

440.03(15) (15) The department shall promulgate rules that establish the fees specified in ss. 440.05 (10) and 440.08 (2) (d).

440.03(16) (16) Annually, the department shall distribute the form developed by the medical and optometry examining boards under 2001 Wisconsin Act 16, section 9143 (3c), to all school districts and charter schools that offer kindergarten, to be used by pupils to provide evidence of eye examinations under s. 118.135.

440.03(17) (17)

440.03(17)(a)(a) In this subsection:

440.03(17)(a)1. 1. "Disqualified offender" means any of the following:

440.03(17)(a)1.a. a. A person who is required to comply with the reporting requirements under s. 301.45 (1g).

440.03(17)(a)1.b. b. A person who has been convicted of a violation of s. 940.01 or a violation of the law of another state or the United States that would be a violation of s. 940.01 if committed in this state.

440.03(17)(a)2. 2. "Martial arts instruction" means instruction in self-defense or combat, but does not include instruction in the use of a firearm, bow and arrow, or crossbow.

440.03(17)(b) (b) No person may, for a fee, provide martial arts instruction to a minor if the person is a disqualified offender.

440.03(17)(c) (c) No person may, for a fee, provide martial arts instruction to a minor unless the person has been issued a permit under this subsection.

440.03(17)(d) (d) Except as provided in par. (e), the department shall grant a juvenile martial arts instructor permit to a person if the person pays the fee specified in s. 440.05 (1).

440.03(17)(e) (e) Pursuant to s. 440.03 (13) (b), the department shall investigate an applicant for a permit under this subsection. Notwithstanding ss. 111.321, 111.322, and 111.335, the department may not issue a juvenile martial arts instructor permit to a person who is a disqualified offender and shall revoke a permit issued to a person under this subsection if, after the permit is issued, the person becomes a disqualified offender.

440.03(17)(f) (f) If a person who holds a permit under this subsection becomes a disqualified offender, the person shall notify the department within 14 days of the date of the conviction.

440.03(17)(g) (g) The department may conduct periodic audits to determine whether any person who holds a permit under this subsection is a disqualified offender.

440.03 History History: 1977 c. 418 ss. 24, 792; 1979 c. 34, 221, 337; 1981 c. 94; 1985 a. 29, 340; 1989 a. 31, 340; 1991 a. 39; 1993 a. 16, 102, 107, 443, 445, 490, 491; 1995 a. 27 ss. 6472g, 6472j, 9126 (19); 1995 a. 233; 1997 a. 27, 75, 79; 1997 a. 191 ss. 312, 313, 318; 1997 a. 231, 237; 1997 a. 261 ss. 1 to 4, 7, 10, 13; 1997 a. 311; 1999 a. 9, 32; 2001 a. 16, 66, 80; 2003 a. 151; 2005 a. 25; 2007 a. 20 ss. 3449 to 3462, 9121 (6) (a); 2007 a. 153, 189; 2009 a. 28, 130, 276, 282, 355; 2011 a. 32, 146, 160, 190, 255; 2013 a. 20, 36, 124.

440.03 Annotation Notwithstanding the absence of any state statute limiting eligibility for professional licenses or credentials to persons who are in the country legally, federal law is controlling so that the Department of Regulation and Licensing is prohibited from granting any professional license or credential to an alien who is present in the United States illegally. Because the department is prohibited from issuing professional licenses or credentials to illegal aliens, the department must put in place some procedure practicably designed to reasonably insure that it does not issue licenses or credentials in violation of federal law. OAG 3-07.



440.032 Sign language interpreting.

440.032  Sign language interpreting.

440.032(1) (1)  Definitions. In this section:

440.032(1)(a) (a) "Client" means a deaf or hard of hearing person for whom a person provides interpretation services.

440.032(1)(b) (b) "Council" means the sign language interpreter council.

440.032(1)(c) (c) "Support service provider" means an individual who is trained to act as a link between a person who is deaf and blind and the person's environment.

440.032(1)(d) (d) "Wisconsin interpreting and transliterating assessment" means a program administered by the department of health services to determine and verify the level of competence of communication access services providers who are not certified by the Registry of Interpreters for the Deaf, Inc., or its successor, the National Association of the Deaf or its successor, or other similar nationally recognized certification organization, or a successor program administered by the department of health services.

440.032(2) (2) License required.

440.032(2)(a)(a) Except as provided in pars. (b) and (c), no person may, for compensation, provide sign language interpretation services for a client unless the person is licensed by the department under sub. (3).

440.032(2)(b) (b) No license is required under this subsection for any of the following:

440.032(2)(b)1. 1. A person interpreting in a court proceeding if the person is certified by the supreme court to act as a qualified interpreter in court proceedings under s. 885.38 (2).

440.032(2)(b)2. 2. A person interpreting at any school or school-sponsored event if the person is licensed by the department of public instruction as an educational interpreter.

440.032(2)(b)3. 3. A person interpreting at a religious service or at a religious function, including educational or social events sponsored by a religious organization. This subdivision does not apply to a person interpreting for a religious organization at a professional service provided or sponsored by the religious organization.

440.032(2)(b)4. 4. A support service provider interpreting for the purpose of facilitating communication between an individual who provides interpretation services and a client of the individual.

440.032(2)(b)5. 5. A person who, in the course of the person's employment, provides interpretation services during an emergency unless the interpretation services are provided during a period that exceeds 24 hours.

440.032(2)(c) (c)

440.032(2)(c)1.1. The council may grant a temporary exemption to an individual who is not a resident of this state that authorizes the individual to provide interpretation services for a period not to exceed 20 days, if the individual is certified by the Registry of Interpreters for the Deaf, Inc., or its successor, or the National Association of the Deaf or its successor. The council may not grant an individual more than 2 temporary exemptions under this subdivision per year.

440.032(2)(c)2. 2. The council may grant a temporary or permanent exemption to an individual who is a resident of this state that authorizes the individual to provide interpretation services for a period specified by the council or for persons specified by the council.

440.032(3) (3) Licensure requirements.

440.032(3)(a)(a) Renewable licenses.

440.032(3)(a)1.1. The department shall grant a license as a sign language interpreter to an applicant who submits an application on a form provided by the department, pays the fee determined by the department under s. 440.03 (9) (a), and submits evidence satisfactory to the department that the applicant has received an associate degree in sign language interpretation or has received a certificate of completion of an education and training program regarding such interpretation, and the applicant has one of the following:

440.032(3)(a)1.a. a. Any valid certification granted by the Registry of Interpreters for the Deaf, Inc., or its successor.

440.032(3)(a)1.b. b. A valid certification level 3, 4, or 5 granted by the National Association of the Deaf or its successor.

440.032(3)(a)1.c. c. Any valid certification granted by any other organization that the department determines is substantially equivalent to a certification specified in subd. 1. a. or b.

440.032(3)(a)2. 2. The department shall grant a license as a sign language interpreter to an applicant who submits an application on a form provided by the department and pays the fee determined by the department under s. 440.03 (9) (a), if the applicant has a certification specified in subd. 1. a. and if the applicant provides to the department satisfactory evidence of a diagnosis by a physician that the applicant is deaf or hard of hearing.

440.032(3)(a)3. 3. The department shall grant a license as a sign language interpreter to an applicant who has not received an associate degree in sign language interpretation or a certificate of completion of an education and training program regarding such interpretation, but who otherwise satisfies the requirements in subd. 1. (intro.), if, within 24 months after establishing residency in the state, the applicant provides evidence satisfactory to the department that the applicant holds one of the certifications specified in subd. 1. a., b., or c., that the applicant obtained the certification prior to establishing residency in the state, and that the applicant held the certification at the time the applicant established residency in the state.

440.032(3)(b) (b) Restricted licenses.

440.032(3)(b)1.1. The department shall grant a license as a sign language interpreter to an applicant who submits an application on a form provided by the department, pays the fee determined by the department under s. 440.03 (9) (a), and submits evidence satisfactory to the department of all of the following:

440.032(3)(b)1.a. a. The applicant has received an associate degree in sign language interpretation or has received a certificate of completion of an education and training program regarding such interpretation.

440.032(3)(b)1.b. b. The applicant is verified by the Wisconsin interpreting and transliterating assessment at level 2 or higher in both interpreting and transliterating.

440.032(3)(b)1.c. c. The applicant has passed the written examination administered by the Registry of Interpreters for the Deaf, Inc., or its successor.

440.032(3)(b)1.d. d. The applicant is an associate or student member of the Registry of Interpreters for the Deaf, Inc., or its successor.

440.032(3)(b)2. 2. The department shall grant a restricted license as a sign language interpreter, authorizing the holder to provide interpretation services only under the supervision of an interpreter licensed under par. (a), to an applicant who submits an application on a form provided by the department, pays the fee determined by the department under s. 440.03 (9) (a), and submits evidence satisfactory to the department of all of the following:

440.032(3)(b)2.a. a. The applicant has been diagnosed by a physician as deaf or hard of hearing.

440.032(3)(b)2.b. b. The applicant has completed 8 hours of training sponsored by the Registry of Interpreters for the Deaf, Inc., or its successor, on the role and function of deaf interpreters.

440.032(3)(b)2.c. c. The applicant has completed 8 hours of training sponsored by the Registry of Interpreters for the Deaf, Inc., or its successor, on professional ethics.

440.032(3)(b)2.d. d. The applicant has obtained letters of recommendation from at least 3 individuals who have held national certification for at least 5 years and who are members in good standing of the Registry of Interpreters for the Deaf, Inc., or its successor, if the letters together document that the applicant has completed at least 40 hours of mentoring, including at least 20 hours observing professional work and at least 10 hours observing certified deaf interpreters.

440.032(3)(b)2.e. e. The applicant has completed at least 40 hours of training consisting of workshops sponsored by the Registry of Interpreters for the Deaf, Inc., or its successor, or other relevant courses.

440.032(3)(b)2.f. f. The applicant is an associate or student member of the Registry of Interpreters for the Deaf, Inc., or its successor.

440.032(3)(b)2.g. g. The applicant has a high school diploma or an equivalent.

440.032(3)(b)3. 3. A license granted under subd. 1. or 2. may be renewed twice and is not valid upon the expiration of the 2nd renewal period.

440.032(4) (4) Notification required. A person who is licensed under sub. (3) shall notify the department in writing within 30 days if the person's certification or membership specified in sub. (3) that is required for the license is revoked or invalidated. The department shall revoke a license granted under sub. (3) if such a certification or membership is revoked or invalidated.

440.032(5) (5) License renewal. The renewal dates for licenses granted under sub. (3) (a) are specified in s. 440.08 (2) (a) 68c. Renewal applications shall be submitted to the department on a form provided by the department and shall include the renewal fee determined by the department under s. 440.03 (9) (a) and evidence satisfactory to the department that the person's certification or membership specified in sub. (3) that is required for the license has not been revoked or invalidated.

440.032(6) (6) Council. The council shall do all of the following:

440.032(6)(a) (a) Make recommendations to the department regarding the promulgation of rules establishing a code of ethics that governs the professional conduct of persons licensed under sub. (3).

440.032(6)(b) (b) Advise the department regarding the promulgation and implementation of rules regarding the practice of sign language interpreters.

440.032(6)(c) (c) Advise the legislature regarding legislation affecting sign language interpreters.

440.032(6)(d) (d) Promulgate rules establishing a process and criteria for granting exemptions under sub. (2) (c) 2.

440.032(6)(e) (e) Assist the department in alerting sign language interpreters and the deaf community in this state to changes in the law affecting the practice of sign language interpreters.

440.032(7) (7) Rule making.

440.032(7)(a)(a) The department may not promulgate rules that impose requirements for granting a license that are in addition to the requirements specified in sub. (3).

440.032(7)(b) (b) After considering the recommendations of the council, the department shall promulgate rules that establish a code of ethics that governs the professional conduct of persons licensed under sub. (3). In promulgating rules under this paragraph, the department shall consider including as part or all of the rules part or all of the code of ethics established by the Registry of Interpreters for the Deaf, Inc., or its successor. The department shall periodically review the code of ethics established by the Registry of Interpreters for the Deaf, Inc., or its successor, and, if appropriate, revise the rules promulgated under this paragraph to reflect revisions to that code of ethics.

440.032(8) (8) Disciplinary proceedings and actions. Subject to the rules promulgated under s. 440.03 (1), the department may make investigations and conduct hearings to determine whether a violation of this section or any rule promulgated under this section has occurred and may reprimand a person who is licensed under sub. (3) or may deny, limit, suspend, or revoke a license granted under sub. (3) if it finds that the applicant or licensee has violated this section or any rule promulgated under this section.

440.032(9) (9) Penalty. A person who violates this section or any rule promulgated under this section may be fined not more than $200 or imprisoned for not more than 6 months or both.

440.032 History History: 2009 a. 360.



440.035 General duties of examining boards and affiliated credentialing boards.

440.035  General duties of examining boards and affiliated credentialing boards. Each examining board or affiliated credentialing board attached to the department or an examining board shall:

440.035(1) (1) Independently exercise its powers, duties and functions prescribed by law with regard to rule-making, credentialing and regulation.

440.035(2) (2) Be the supervising authority of all personnel, other than shared personnel, engaged in the review, investigation or handling of information regarding qualifications of applicants for credentials, examination questions and answers, accreditation, related investigations and disciplinary matters affecting persons who are credentialed by the examining board or affiliated credentialing board, or in the establishing of regulatory policy or the exercise of administrative discretion with regard to the qualifications or discipline of applicants or persons who are credentialed by the examining board, affiliated credentialing board or accreditation.

440.035(3) (3) Maintain, in conjunction with their operations, in central locations designated by the department, all records pertaining to the functions independently retained by them.

440.035(4) (4) Compile and keep current a register of the names and addresses of all persons who are credentialed to be retained by the department and which shall be available for public inspection during the times specified in s. 230.35 (4) (a). The department may also make the register available to the public by electronic transmission.

440.035 History History: 1977 c. 418 ss. 25, 793, 929 (41); 1979 c. 32 s. 92 (1); 1979 c. 34; 1989 a. 56 s. 259; 1991 a. 39; 1993 a. 107; 1997 a. 27, 191, 237.



440.04 Duties of the secretary.

440.04  Duties of the secretary. The secretary shall:

440.04(1) (1) Centralize, at the capital and in such district offices as the operations of the department and the attached examining boards and affiliated credentialing boards require, the routine housekeeping functions required by the department, the examining boards and the affiliated credentialing boards.

440.04(2) (2) Provide the bookkeeping, payroll, accounting and personnel advisory services required by the department and the legal services, except for representation in court proceedings and the preparation of formal legal opinions, required by the attached examining boards and affiliated credentialing boards.

440.04(3) (3) Control the allocation, disbursement, and budgeting of the funds received by the examining boards and affiliated credentialing boards in connection with their credentialing and regulation, including the reimbursement of board members for actual and necessary expenses, including travel expenses, incurred in the performance of their duties.

440.04(4) (4) Employ, assign and reassign such staff as are required by the department and the attached examining boards and affiliated credentialing boards in the performance of their functions.

440.04(5) (5) With the advice of the examining boards or affiliated credentialing boards:

440.04(5)(a) (a) Provide the department with such supplies, equipment, office space and meeting facilities as are required for the efficient operation of the department.

440.04(5)(b) (b) Make all arrangements for meetings, hearings and examinations.

440.04(5)(c) (c) Provide such other services as the examining boards or affiliated credentialing boards request.

440.04(6) (6) Appoint outside the classified service an administrator for any division established in the department and a director for any bureau established in the department as authorized in s. 230.08 (2). The secretary may assign any bureau director appointed in accordance with this subsection to serve concurrently as a bureau director and a division administrator.

440.04(7) (7) Unless otherwise specified in chs. 440 to 480, provide examination development, administration, research and evaluation services as required.

440.04(9) (9) Annually prepare and submit a report to the legislature under s. 13.172 (2) on the number of minority group members who applied for licensure as a certified public accountant under ch. 442, the number who passed the examination required for licensure as a certified public accountant and the number who were issued a certified public accountant license under ch. 442, during the preceding year.

440.04 History History: 1977 c. 418 s. 26; 1979 c. 34; 1981 c. 20; 1985 a. 29; 1987 a. 27; 1989 a. 316; 1991 a. 39; 1993 a. 102, 107; 1995 a. 333; 2003 a. 270; 2011 a. 32.



440.042 Advisory committees.

440.042  Advisory committees.

440.042(1)(1) The secretary may appoint persons or advisory committees to advise the department and the boards, examining boards, and affiliated credentialing boards in the department on matters relating to the regulation of credential holders. The secretary shall appoint an advisory committee to advise the department on matters relating to making investigations, conducting hearings, and taking disciplinary action under s. 440.986. A person or an advisory committee member appointed under this subsection shall serve without compensation, but may be reimbursed for his or her actual and necessary expenses incurred in the performance of his or her duties.

440.042(2) (2) Any person who in good faith testifies before the department or any examining board, affiliated credentialing board or board in the department or otherwise provides the department or any examining board, affiliated credentialing board or board in the department with advice or information on a matter relating to the regulation of a person holding a credential is immune from civil liability for his or her acts or omissions in testifying or otherwise providing such advice or information. The good faith of any person specified in this subsection shall be presumed in any civil action and an allegation that such a person has not acted in good faith must be proven by clear and convincing evidence.

440.042 History History: 1993 a. 16 ss. 3269, 3299; 1993 a. 107; 1997 a. 156; 1999 a. 32; 2005 a. 292.



440.045 Disputes.

440.045  Disputes. Any dispute between an examining board or an affiliated credentialing board and the secretary shall be arbitrated by the governor or the governor's designee after consultation with the disputants.

440.045 History History: 1977 c. 418 s. 27; 1979 c. 34; 1993 a. 107.

440.045 Annotation The relationship between the department, cosmetology examining board, and governor is discussed. 70 Atty. Gen. 172.



440.05 Standard fees.

440.05  Standard fees. The following standard fees apply to all initial credentials, except as provided in ss. 440.51, 444.03, 444.11, 446.02 (2) (c), 447.04 (2) (c) 2., 449.17 (1m) (d), and 449.18 (2) (d):

440.05(1) (1)

440.05(1)(a)(a) Initial credential: An amount determined by the department under s. 440.03 (9) (a). Each applicant for an initial credential shall pay the initial credential fee to the department when the application materials for the initial credential are submitted to the department, except that no fee is required under this paragraph for an individual who is eligible for the veterans fee waiver program under s. 45.44.

440.05(1)(b) (b) Examination: If an examination is required, the applicant shall pay an examination fee to the department. If the department prepares, administers, or grades the examination, the fee to the department shall be an amount equal to the department's best estimate of the actual cost of preparing, administering, or grading the examination. If the department approves an examination prepared, administered, and graded by a test service provider, the fee to the department shall be an amount equal to the department's best estimate of the actual cost of approving the examination, including selecting, evaluating, and reviewing the examination.

440.05(2) (2)

440.05(2)(a)(a) Reciprocal credential, including any credential described in s. 440.01 (2) (d) and any credential that permits temporary practice in this state in whole or in part because the person holds a credential in another jurisdiction: Except as provided in par. (b), the applicable credential renewal fee determined by the department under s. 440.03 (9) (a) and, if an examination is required, an examination fee under sub. (1).

440.05(2)(b) (b) No reciprocal credential fee is required under this subsection for an individual who seeks an initial reciprocal credential in this state and who is eligible for the veterans fee waiver program under s. 45.44.

440.05(6) (6) Apprentice, journeyman, student or other temporary credential, granted pending completion of education, apprenticeship or examination requirements: $10.

440.05(7) (7) Replacement of lost credential, name or address change on credential, issuance of duplicate credential or transfer of credential: $10.

440.05(9) (9) Endorsement of persons who are credentialed to other states: $10.

440.05(10) (10) Expedited service: If an applicant for a credential requests that the department process an application on an expedited basis, the applicant shall pay a service fee that is equal to the department's best estimate of the cost of processing the application on an expedited basis, including the cost of providing counter or other special handling services.

440.05 History History: 1977 c. 29, 418; 1979 c. 34; 1979 c. 175 s. 53; 1979 c. 221 s. 2202 (45); 1983 a. 27; 1985 a. 29; 1987 a. 264, 265, 329, 399, 403; 1989 a. 31, 229, 307, 316, 336, 340, 341, 359; 1991 a. 39, 269, 278, 315; 1993 a. 16; 1995 a. 27; 1997 a. 27, 96; 1999 a. 9; 2001 a. 16; 2003 a. 150, 270, 285, 327; 2005 a. 25, 297; 2007 a. 20; 2011 a. 209; 2013 a. 20.



440.055 Credit card payments.

440.055  Credit card payments.

440.055(2) (2) If the department permits the payment of a fee with use of a credit card, the department shall charge a credit card service charge for each transaction. The credit card service charge shall be in addition to the fee that is being paid with the credit card and shall be sufficient to pay the costs to the department for providing this service to persons who request it, including the cost of any services for which the department contracts under sub. (3).

440.055(3) (3) The department may contract for services relating to the payment of fees by credit card under this section.

440.055 History History: 1995 a. 27; 1999 a. 9.



440.06 Refunds and reexaminations.

440.06  Refunds and reexaminations. The secretary may establish uniform procedures for refunds of fees paid under s. 440.05 or 440.08 and uniform procedures and fees for reexaminations under chs. 440 to 480.

440.06 History History: 1977 c. 418; 1979 c. 175 s. 53; 1979 c. 221 s. 2202 (45); 1991 a. 39; 1993 a. 102.



440.07 Examination standards and services.

440.07  Examination standards and services.

440.07(1) (1) In addition to the standards specified in chs. 440 to 480, examinations for credentials shall reasonably relate to the skills likely to be needed for an applicant to practice in this state at the time of examination and shall seek to determine the applicant's preparedness to exercise the skills.

440.07(2) (2) The department, examining board or affiliated credentialing board having authority to credential applicants may do any of the following:

440.07(2)(a) (a) Prepare, administer and grade examinations.

440.07(2)(b) (b) Approve, in whole or in part, an examination prepared, administered and graded by a test service provider.

440.07(3) (3) The department may charge a fee to an applicant for a credential who fails an examination required for the credential and requests a review of his or her examination results. The fee shall be based on the cost of the review. No fee may be charged for the review unless the amount of the fee or the procedure for determining the amount of the fee is specified in rules promulgated by the department.

440.07 History History: 1987 a. 27; 1991 a. 39; 1993 a. 102, 107.

440.07 Annotation Department of Regulation and Licensing test scores were subject to disclosure under the open records law. Munroe v. Braatz, 201 Wis. 2d 442, 549 N.W.2d 452 (Ct. App. 1996), 95-2557.



440.071 No degree completion requirement to sit for examination.

440.071  No degree completion requirement to sit for examination.

440.071(1)(1) Except as provided under sub. (2), the department or a credentialing board or other board in the department may not require a person to complete any postsecondary education or other program before the person is eligible to take an examination for a credential the department or credentialing board or other board in the department grants or issues.

440.071(2) (2) This section does not apply to an examination for a real estate appraiser certification under s. 458.06 or license under s. 458.08.

440.071 History History: 2013 a. 114.



440.075 Military service education, training, instruction, or other experience.

440.075  Military service education, training, instruction, or other experience.

440.075(1) (1) In this section, "instruction" means any education, training, instruction, or other experience related to an occupation or profession.

440.075(2) (2) The department, if the department issues the credential, or the credentialing board, if a credentialing board issues the credential, shall count any relevant instruction that an applicant for an initial credential has obtained in connection with the applicant's military service, as defined in s. 111.32 (12g), toward satisfying any instruction requirements for that credential if the applicant demonstrates to the satisfaction of the department or credentialing board that the instruction obtained by the applicant is substantially equivalent to the instruction required for the initial credential.

440.075 History History: 2011 a. 120.



440.08 Credential renewal.

440.08  Credential renewal.

440.08(1)(1)  Notice of renewal. The department shall give a notice of renewal to each holder of a credential at least 30 days prior to the renewal date of the credential. Notice may be mailed to the last address provided to the department by the credential holder or may be given by electronic transmission. Failure to receive a notice of renewal is not a defense in any disciplinary proceeding against the holder or in any proceeding against the holder for practicing without a credential. Failure to receive a notice of renewal does not relieve the holder from the obligation to pay a penalty for late renewal under sub. (3).

440.08(2) (2) Renewal dates, fees and applications.

440.08(2)(a)(a) Except as provided in par. (b) and in ss. 440.51, 442.04, 444.03, 444.11, 447.04 (2) (c) 2., 448.065, 449.17 (1m) (d), and 449.18 (2) (d), the renewal dates for credentials are as follows:

440.08(2)(a)1. 1. Accountant, certified public: December 15 of each odd-numbered year.

440.08(2)(a)3. 3. Accounting corporation or partnership: December 15 of each odd-numbered year.

440.08(2)(a)4. 4. Acupuncturist: July 1 of each odd-numbered year.

440.08(2)(a)4m. 4m. Advanced practice nurse prescriber: October 1 of each even-numbered year.

440.08(2)(a)5. 5. Aesthetician: April 1 of each odd-numbered year.

440.08(2)(a)6. 6. Aesthetics establishment: April 1 of each odd-numbered year.

440.08(2)(a)7. 7. Aesthetics instructor: April 1 of each odd-numbered year.

440.08(2)(a)8. 8. Aesthetics school: April 1 of each odd-numbered year.

440.08(2)(a)9. 9. Aesthetics specialty school: April 1 of each odd-numbered year.

440.08(2)(a)9m. 9m. Substance abuse counselor, clinical supervisor, or prevention specialist: except as limited in s. 440.88 (4), March 1 of each odd-numbered year.

440.08(2)(a)10. 10. Anesthesiologist assistant: October 1 of each even-numbered year.

440.08(2)(a)11. 11. Appraiser, real estate, certified general: December 15 of each odd-numbered year.

440.08(2)(a)11m. 11m. Appraiser, real estate, certified residential: December 15 of each odd-numbered year.

440.08(2)(a)12. 12. Appraiser, real estate, licensed: December 15 of each odd-numbered year.

440.08(2)(a)13. 13. Architect: August 1 of each even-numbered year.

440.08(2)(a)14. 14. Architectural or engineering firm, partnership or corporation: February 1 of each even-numbered year.

440.08(2)(a)14d. 14d. Athlete agent: July 1 of each even-numbered year.

440.08(2)(a)14f. 14f. Athletic trainer: July 1 of each even-numbered year.

440.08(2)(a)14g. 14g. Auction company: December 15 of each even-numbered year.

440.08(2)(a)14r. 14r. Auctioneer: December 15 of each even-numbered year.

440.08(2)(a)15. 15. Audiologist: February 1 of each odd-numbered year.

440.08(2)(a)15m. 15m. Barber: April 1 of each odd-numbered year.

440.08(2)(a)16. 16. Barbering establishment: April 1 of each odd-numbered year.

440.08(2)(a)17. 17. Barbering instructor: April 1 of each odd-numbered year.

440.08(2)(a)18. 18. Barbering manager: April 1 of each odd-numbered year.

440.08(2)(a)19. 19. Barbering school: April 1 of each odd-numbered year.

440.08(2)(a)20m. 20m. Behavior analyst: December 15 of each even-numbered year.

440.08(2)(a)21. 21. Cemetery authority, licensed: December 15 of each even-numbered year.

440.08(2)(a)21m. 21m. Cemetery authority, registered: December 15 of each even-numbered year; $10.

440.08(2)(a)22. 22. Cemetery preneed seller: December 15 of each even-numbered year.

440.08(2)(a)23. 23. Cemetery salesperson: December 15 of each even-numbered year.

440.08(2)(a)23p. 23p. Chiropractic radiological technician: December 15 of each even-numbered year.

440.08(2)(a)23s. 23s. Chiropractic technician: December 15 of each even-numbered year.

440.08(2)(a)24. 24. Chiropractor: December 15 of each even-numbered year.

440.08(2)(a)24b. 24b. Cosmetologist: April 1 of each odd-numbered year.

440.08(2)(a)24d. 24d. Cosmetology establishment: April 1 of each odd-numbered year.

440.08(2)(a)24g. 24g. Cosmetology instructor: April 1 of each odd-numbered year.

440.08(2)(a)24i. 24i. Cosmetology manager: April 1 of each odd-numbered year.

440.08(2)(a)24k. 24k. Cosmetology school: April 1 of each odd-numbered year.

440.08(2)(a)24m. 24m. Crematory authority: January 1 of each even-numbered year.

440.08(2)(a)25. 25. Dental hygienist: October 1 of each odd-numbered year.

440.08(2)(a)26. 26. Dentist: October 1 of each odd-numbered year.

440.08(2)(a)26m. 26m. Dentist, faculty member: October 1 of each odd-numbered year.

440.08(2)(a)27. 27. Designer of engineering systems: February 1 of each even-numbered year.

440.08(2)(a)27m. 27m. Dietitian: November 1 of each even-numbered year.

440.08(2)(a)29. 29. Drug manufacturer: June 1 of each even-numbered year.

440.08(2)(a)30. 30. Electrologist: April 1 of each odd-numbered year.

440.08(2)(a)31. 31. Electrology establishment: April 1 of each odd-numbered year.

440.08(2)(a)32. 32. Electrology instructor: April 1 of each odd-numbered year.

440.08(2)(a)33. 33. Electrology school: April 1 of each odd-numbered year.

440.08(2)(a)34. 34. Electrology specialty school: April 1 of each odd-numbered year.

440.08(2)(a)35. 35. Engineer, professional: August 1 of each even-numbered year.

440.08(2)(a)36. 36. Funeral director: December 15 of each odd-numbered year.

440.08(2)(a)37. 37. Funeral establishment: June 1 of each odd-numbered year.

440.08(2)(a)38. 38. Hearing instrument specialist: February 1 of each odd-numbered year.

440.08(2)(a)38g. 38g. Home inspector: December 15 of each even-numbered year.

440.08(2)(a)38j. 38j. Juvenile martial arts instructor: September 1 of each even-numbered year.

440.08(2)(a)38m. 38m. Landscape architect: August 1 of each even-numbered year.

440.08(2)(a)39. 39. Land surveyor: February 1 of each even-numbered year.

440.08(2)(a)39m. 39m. Limited X-ray machine operator: September 1 of each even-numbered year.

440.08(2)(a)42. 42. Manicuring establishment: April 1 of each odd-numbered year.

440.08(2)(a)43. 43. Manicuring instructor: April 1 of each odd-numbered year.

440.08(2)(a)44. 44. Manicuring school: April 1 of each odd-numbered year.

440.08(2)(a)45. 45. Manicuring specialty school: April 1 of each odd-numbered year.

440.08(2)(a)46. 46. Manicurist: April 1 of each odd-numbered year.

440.08(2)(a)46m. 46m. Marriage and family therapist: March 1 of each odd-numbered year.

440.08(2)(a)46r. 46r. Massage therapist or bodywork therapist: March 1 of each odd-numbered year.

440.08(2)(a)46w. 46w. Midwife, licensed: July 1 of each even-numbered year.

440.08(2)(a)48. 48. Nurse, licensed practical: May 1 of each odd-numbered year.

440.08(2)(a)49. 49. Nurse, registered: March 1 of each even-numbered year.

440.08(2)(a)50. 50. Nurse-midwife: March 1 of each even-numbered year.

440.08(2)(a)51. 51. Nursing home administrator: July 1 of each even-numbered year.

440.08(2)(a)52. 52. Occupational therapist: June 1 of each odd-numbered year.

440.08(2)(a)53. 53. Occupational therapy assistant: June 1 of each odd-numbered year.

440.08(2)(a)54. 54. Optometrist: December 15 of each odd-numbered year.

440.08(2)(a)54m. 54m. Perfusionist: March 1 of each even-numbered year.

440.08(2)(a)55. 55. Pharmacist: June 1 of each even-numbered year.

440.08(2)(a)56. 56. Pharmacy, in-state and out-of-state: June 1 of each even-numbered year.

440.08(2)(a)57. 57. Physical therapist: March 1 of each odd-numbered year.

440.08(2)(a)57m. 57m. Physical therapist assistant: March 1 of each odd-numbered year.

440.08(2)(a)58. 58. Physician, other than a physician who possesses the degree of doctor of osteopathy: November 1 of each odd-numbered year.

440.08(2)(a)58m. 58m. Physician who possesses the degree of doctor of osteopathy: March 1 of each even-numbered year.

440.08(2)(a)59. 59. Physician assistant: March 1 of each odd-numbered year.

440.08(2)(a)60. 60. Podiatrist: November 1 of each even-numbered year.

440.08(2)(a)61. 61. Private detective: September 1 of each even-numbered year.

440.08(2)(a)62. 62. Private detective agency: September 1 of each odd-numbered year.

440.08(2)(a)63. 63. Private practice school psychologist: October 1 of each odd-numbered year.

440.08(2)(a)63g. 63g. Private security person: September 1 of each even-numbered year.

440.08(2)(a)63m. 63m. Professional counselor: March 1 of each odd-numbered year.

440.08(2)(a)63u. 63u. Professional geologist: August 1 of each even-numbered year.

440.08(2)(a)63v. 63v. Professional geology, hydrology or soil science firm, partnership or corporation: August 1 of each even-numbered year.

440.08(2)(a)63w. 63w. Professional hydrologist: August 1 of each even-numbered year.

440.08(2)(a)63x. 63x. Professional soil scientist: August 1 of each even-numbered year.

440.08(2)(a)64. 64. Psychologist: October 1 of each odd-numbered year.

440.08(2)(a)64g. 64g. Radiographer, licensed: September 1 of each even-numbered year.

440.08(2)(a)65. 65. Real estate broker: December 15 of each even-numbered year.

440.08(2)(a)66. 66. Real estate business entity: December 15 of each even-numbered year.

440.08(2)(a)67. 67. Real estate salesperson: December 15 of each even-numbered year.

440.08(2)(a)67m. 67m. Registered interior designer: August 1 of each even-numbered year.

440.08(2)(a)67v. 67v. Registered music, art or dance therapist: October 1 of each odd-numbered year.

440.08(2)(a)67x. 67x. Registered music, art, or dance therapist with psychotherapy license: October 1 of each odd-numbered year.

440.08(2)(a)68. 68. Respiratory care practitioner: July 1 of each even-numbered year.

440.08(2)(a)68b. 68b. Sanitarian: January 1 of each even-numbered year.

440.08(2)(a)68c. 68c. Sign language interpreter: September 1 of each odd-numbered year.

440.08(2)(a)68d. 68d. Social worker: March 1 of each odd-numbered year.

440.08(2)(a)68h. 68h. Social worker, advanced practice: March 1 of each odd-numbered year.

440.08(2)(a)68p. 68p. Social worker, independent: March 1 of each odd-numbered year.

440.08(2)(a)68t. 68t. Social worker, independent clinical: March 1 of each odd-numbered year.

440.08(2)(a)68v. 68v. Speech-language pathologist: February 1 of each odd-numbered year.

440.08(2)(a)69. 69. Time-share salesperson: December 15 of each even-numbered year.

440.08(2)(a)70. 70. Veterinarian: December 15 of each odd-numbered year.

440.08(2)(a)71. 71. Veterinary technician: December 15 of each odd-numbered year.

440.08(2)(a)72. 72. Wholesale distributor of prescription drugs: June 1 of each even-numbered year.

440.08(2)(b) (b) The renewal fee for an apprentice, journeyman, student or temporary credential is $10. The renewal dates specified in par. (a) do not apply to apprentice, journeyman, student or temporary credentials.

440.08(2)(c) (c) Except as provided in sub. (3), renewal applications shall include the applicable renewal fee as determined by the department under s. 440.03 (9) (a) or as specified in par. (b).

440.08(2)(d) (d) If an applicant for credential renewal requests that the department process an application on an expedited basis, the applicant shall pay a service fee that is equal to the department's best estimate of the cost of processing the application on an expedited basis, including the cost of providing counter or other special handling services.

440.08(3) (3) Late renewal.

440.08(3)(a)(a) Except as provided in rules promulgated under par. (b), if the department does not receive an application to renew a credential before its renewal date, the holder of the credential may restore the credential by payment of the applicable renewal fee determined by the department under s. 440.03 (9) (a) and by payment of a late renewal fee of $25.

440.08(3)(b) (b) The department or the interested examining board or affiliated credentialing board, as appropriate, may promulgate rules requiring the holder of a credential who fails to renew the credential within 5 years after its renewal date to complete requirements in order to restore the credential, in addition to the applicable requirements for renewal established under chs. 440 to 480, that the department, examining board or affiliated credentialing board determines are necessary to protect the public health, safety or welfare. The rules may not require the holder to complete educational requirements or pass examinations that are more extensive than the educational or examination requirements that must be completed in order to obtain an initial credential from the department, the examining board or the affiliated credentialing board.

440.08(4) (4) Denial of credential renewal.

440.08(4)(a)(a) Generally. If the department or the interested examining board or affiliated credentialing board, as appropriate, determines that an applicant for renewal has failed to comply with sub. (2) (c) or (3) or with any other applicable requirement for renewal established under chs. 440 to 480 or that the denial of an application for renewal of a credential is necessary to protect the public health, safety or welfare, the department, examining board or affiliated credentialing board may summarily deny the application for renewal by mailing to the holder of the credential a notice of denial that includes a statement of the facts or conduct that warrant the denial and a notice that the holder may, within 30 days after the date on which the notice of denial is mailed, file a written request with the department to have the denial reviewed at a hearing before the department, if the department issued the credential, or before the examining board or affiliated credentialing board that issued the credential.

440.08(4)(b) (b) Applicability. This subsection does not apply to a denial of a credential renewal under s. 440.12 or 440.13 (2) (b).

440.08 History History: 1991 a. 39 ss. 3305, 3313; 1991 a. 78, 160, 167, 269, 278, 315; 1993 a. 3, 16, 102, 105, 107, 443, 463, 465; 1993 a. 490 ss. 228 to 230, 274, 275; 1995 a. 27, 233, 321, 322, 461; 1997 a. 27, 75, 81, 96, 156, 191, 237, 261, 300; 1999 a. 9, 32; 2001 a. 16, 70, 74, 80, 89; 2003 a. 150, 270, 285, 327; 2005 a. 25, 31, 242, 292, 297, 407; 2007 a. 20, 174, 189; 2009 a. 28, 29, 106, 130, 174, 282, 355, 360; 2011 a. 160, 190, 258; 2013 a. 20; s. 35.17 correction in (3) (b).



440.09 Reciprocal credentials for the spouses of service members.

440.09  Reciprocal credentials for the spouses of service members.

440.09(1)(1) In this section, "service member" means a member of the U.S. armed forces, a reserve unit of the U.S. armed forces, or the national guard of any state.

440.09(2) (2) The department and each credentialing board shall grant a reciprocal credential to an individual who the department or credentialing board determines meets all of the following requirements:

440.09(2)(a) (a) The individual applies for a reciprocal credential under this section on a form prescribed by the department or credentialing board.

440.09(2)(b) (b) The individual is the spouse of a service member, and the spouse and service member temporarily reside in this state as a result of the service member's service in the U.S. armed forces, a reserve unit of the U.S. armed forces, or the national guard of any state.

440.09(2)(c) (c) The individual holds a license, certification, registration, or permit that was granted by a governmental authority in a jurisdiction outside this state that qualifies the individual to perform the acts authorized under the appropriate credential granted by the department or credentialing board.

440.09(2)(d) (d) The individual pays the fee specified under s. 440.05 (2).

440.09(2)(e) (e) The individual meets any other requirements established by the department or credentialing board by rule.

440.09(3) (3) A reciprocal credential granted under this section expires 180 days after the date the department or credentialing board issues the reciprocal credential unless, upon application by the holder of the reciprocal credential, the department or credentialing board extends the reciprocal credential.

440.09 History History: 2011 a. 210.



440.11 Change of name or address.

440.11  Change of name or address.

440.11(1) (1) An applicant for or recipient of a credential who changes his or her name or moves from the last address provided to the department shall notify the department of his or her new name or address within 30 days of the change in writing or in accordance with other notification procedures approved by the department.

440.11(2) (2) The department or any examining board, affiliated credentialing board or board in the department may serve any process, notice or demand on the holder of any credential by mailing it to the last-known address of the holder as indicated in the records of the department, examining board, affiliated credentialing board or board.

440.11(3) (3) Any person who fails to comply with sub. (1) shall be subject to a forfeiture of $50.

440.11 History History: 1987 a. 27; 1991 a. 39; 1993 a. 107; 1997 a. 27.



440.12 Credential denial, nonrenewal and revocation based on tax or unemployment insurance contribution delinquency.

440.12  Credential denial, nonrenewal and revocation based on tax or unemployment insurance contribution delinquency. Notwithstanding any other provision of chs. 440 to 480 relating to issuance or renewal of a credential, the department shall deny an application for an initial credential or credential renewal or revoke a credential if any of the following applies:

440.12(1) (1) The department of revenue certifies under s. 73.0301 that the applicant or credential holder is liable for delinquent taxes.

440.12(2) (2) The department of workforce development certifies under s. 108.227 that the applicant or credential holder is liable for delinquent unemployment insurance contributions.

440.12 History History: 1997 a. 237; 2013 a. 36.



440.121 Credential denial, nonrenewal, and revocation based on incompetency.

440.121  Credential denial, nonrenewal, and revocation based on incompetency. Notwithstanding any other provision of chs. 440 to 480 relating to issuance or renewal of a credential, the department shall deny an application for an initial credential or credential renewal or revoke a credential issued to an individual for whom the department receives a record of a declaration under s. 54.25 (2) (c) 1. d. stating that the individual is incompetent to apply for a credential under chs. 440 to 480.

440.121 History History: 2005 a. 387.



440.13 Delinquency in support payments; failure to comply with subpoena or warrant.

440.13  Delinquency in support payments; failure to comply with subpoena or warrant.

440.13(1) (1) In this section:

440.13(1)(b) (b) "Memorandum of understanding" means a memorandum of understanding entered into by the department of safety and professional services and the department of children and families under s. 49.857.

440.13(1)(c) (c) "Support" has the meaning given in s. 49.857 (1) (g).

440.13(2) (2) Notwithstanding any other provision of chs. 440 to 480 relating to issuance of an initial credential or credential renewal, as provided in the memorandum of understanding:

440.13(2)(a) (a) With respect to a credential granted by the department, the department shall restrict, limit, or suspend a credential or deny an application for an initial credential if the credential holder or applicant is delinquent in paying support or fails to comply, after appropriate notice, with a subpoena or warrant issued by the department of children and families or a county child support agency under s. 59.53 (5) and related to support or paternity proceedings.

440.13(2)(b) (b) With respect to credential renewal, the department shall deny an application for renewal if the applicant is delinquent in paying support or fails to comply, after appropriate notice, with a subpoena or warrant issued by the department of children and families or a county child support agency under s. 59.53 (5) and related to support or paternity proceedings.

440.13(2)(c) (c) With respect to a credential granted by a credentialing board, a credentialing board shall restrict, limit or suspend a credential held by a person or deny an application for an initial credential or for reinstatement of an inactive license under s. 452.12 (6) (e) when directed to do so by the department.

440.13 History History: 1997 a. 191, 237; 2007 a. 20; 2011 a. 32.



440.14 Nondisclosure of certain personal information.

440.14  Nondisclosure of certain personal information.

440.14(1)(1) In this section:

440.14(1)(a) (a) "List" means information compiled or maintained by the department or a credentialing board that contains the personal identifiers of 10 or more individuals.

440.14(1)(b) (b) "Personal identifier" means a social security number, telephone number, street name and number, electronic mail address, or post-office box number.

440.14(2) (2) If a form that the department or a credentialing board requires an individual to complete in order to apply for a credential or credential renewal or to obtain a product or service from the department or the credentialing board requires the individual to provide any of the individual's personal identifiers, the form shall include a place for the individual to declare that the individual's personal identifiers obtained by the department or the credentialing board from the information on the form may not be disclosed on any list that the department or the credentialing board furnishes to another person.

440.14(3) (3) If the department or a credentialing board requires an individual to provide, by telephone or other electronic means, any of the individual's personal identifiers in order to apply for a credential or credential renewal or to obtain a product or service from the department or a credentialing board, the department or the credentialing board shall ask the individual at the time that the individual provides the information if the individual wants to declare that the individual's personal identifiers obtained by telephone or other electronic means may not be disclosed on any list that the department or the credentialing board furnishes to another person.

440.14(4) (4) The department or a credentialing board shall provide to an individual upon request a form that includes a place for the individual to declare that the individual's personal identifiers obtained by the department or credentialing board may not be disclosed on any list that the department or credentialing board furnishes to another person.

440.14(5) (5)

440.14(5)(a)(a) The department or a credentialing board may not disclose on any list that it furnishes to another person a personal identifier of any individual who has made a declaration under sub. (2), (3) or (4).

440.14(5)(b) (b) Paragraph (a) does not apply to a list that the department or a credentialing board furnishes to another state agency, a law enforcement agency or a federal governmental agency. In addition, par. (a) does not apply to a list that the department or the board of nursing furnishes to the coordinated licensure information system under s. 441.50 (7). A state agency that receives a list from the department or a credentialing board containing a personal identifier of any individual who has made a declaration under sub. (2), (3) or (4) may not disclose the personal identifier to any person other than a state agency, a law enforcement agency or a federal governmental agency.

440.14 History History: 1999 a. 88; 2001 a. 66; 2009 a. 388.



440.15 No fingerprinting.

440.15  No fingerprinting. Except as provided under s. 440.03 (13) (c), the department or a credentialing board may not require that an applicant for a credential or a credential holder be fingerprinted or submit fingerprints in connection with the department's or the credentialing board's credentialing.

440.15 History History: 2011 a. 255.



440.19 Voluntary surrender of license, permit, or certificate.

440.19  Voluntary surrender of license, permit, or certificate. A person who holds a license, permit, or certificate of certification or registration issued under chs. 440 to 480 may voluntarily surrender that license, permit, or certificate of certification or registration. The department, examining board, affiliated credentialing board, or board of the department that issued the license, permit, or certificate of certification or registration may refuse to accept that surrender if a complaint has been filed or disciplinary proceeding has been commenced against the person under s. 440.20.

440.19 History History: 2011 a. 146.



440.20 Disciplinary proceedings.

440.20  Disciplinary proceedings.

440.20(1) (1) Any person may file a complaint before the department or any examining board, affiliated credentialing board or board in the department and request the department, examining board, affiliated credentialing board or board to commence disciplinary proceedings against any holder of a credential.

440.20(3) (3) The burden of proof in disciplinary proceedings before the department or any examining board, affiliated credentialing board or board in the department is a preponderance of the evidence.

440.20(4) (4) In addition to any grounds for discipline specified in chs. 440 to 480, the department or appropriate examining board, affiliated credentialing board or board in the department may reprimand the holder of a credential or deny, limit, suspend or revoke the credential of any person who intentionally violates s. 252.14 (2) or intentionally discloses the results of a blood test in violation of s. 252.15 (3m) (b) or (f) or (5m).

440.20(5) (5) In addition to any grounds for discipline specified in chs. 440 to 480, the department, or the appropriate credentialing board or other board in the department, may reprimand a credential holder, or may deny, limit, suspend, or revoke a credential, if the credential holder fails to respond, to the satisfaction of the department, credentialing board, or other board in the department, within 30 days to a request for information from the department, credentialing board, or other board in the department in connection with an investigation of alleged misconduct of the credential holder.

440.20 History History: 1977 c. 418; 1979 c. 34; 1985 a. 29; 1989 a. 31, 201; 1991 a. 39; 1993 a. 16, 27, 102, 107, 490; 2009 a. 209; 2013 a. 124.

440.20 Annotation The constitutionality of sub. (3) is upheld. Gandhi v. Medical Examining Board, 168 Wis. 2d 299, 483 N.W.2d 295 (Ct. App. 1992).

440.20 Annotation A hearing is not required for a complaint filed under this section. 68 Atty. Gen. 30.

440.20 Annotation The "preponderance of the evidence" burden of proof under sub. (3) does not violate the due process rights of a licensee. 75 Atty. Gen. 76.



440.205 Administrative warnings.

440.205  Administrative warnings. If the department or a board, examining board or affiliated credentialing board in the department determines during an investigation that there is evidence of misconduct by a credential holder, the department, board, examining board or affiliated credentialing board may close the investigation by issuing an administrative warning to the credential holder. The department or a board, examining board or affiliated credentialing board may issue an administrative warning under this section only if the department or board, examining board or affiliated credentialing board determines that no further action is warranted because the complaint involves a first occurrence of a minor violation and the issuance of an administrative warning adequately protects the public by putting the credential holder on notice that any subsequent violation may result in disciplinary action. If an administrative warning is issued, the credential holder may obtain a review of the administrative warning through a personal appearance before the department, board, examining board or affiliated credentialing board that issued the administrative warning. Administrative warnings do not constitute an adjudication of guilt or the imposition of discipline and may not be used as evidence that the credential holder is guilty of the alleged misconduct. However, if a subsequent allegation of misconduct by the credential holder is received by the department or a board, examining board or affiliated credentialing board in the department, the matter relating to the issuance of the administrative warning may be reopened and disciplinary proceedings may be commenced on the matter, or the administrative warning may be used in any subsequent disciplinary proceeding as evidence that the credential holder had actual knowledge that the misconduct that was the basis for the administrative warning was contrary to law. The record that an administrative warning was issued shall be a public record. The contents of the administrative warning shall be private and confidential. The department shall promulgate rules establishing uniform procedures for the issuance and use of administrative warnings.

440.205 History History: 1997 a. 139.



440.21 Enforcement of laws requiring credential.

440.21  Enforcement of laws requiring credential.

440.21(1)(1) The department may conduct investigations, hold hearings and make findings as to whether a person has engaged in a practice or used a title without a credential required under chs. 440 to 480.

440.21(2) (2) If, after holding a public hearing, the department determines that a person has engaged in a practice or used a title without a credential required under chs. 440 to 480, the department may issue a special order enjoining the person from the continuation of the practice or use of the title.

440.21(3) (3) In lieu of holding a public hearing, if the department has reason to believe that a person has engaged in a practice or used a title without a credential required under chs. 440 to 480, the department may petition the circuit court for a temporary restraining order or an injunction as provided in ch. 813.

440.21(4) (4)

440.21(4)(a)(a) Notwithstanding any other provision of chs. 440 to 480 relating to fines, forfeitures, or imprisonment, any person who violates a special order issued under sub. (2) may be required to forfeit not more than $10,000 for each offense. Each day of continued violation constitutes a separate offense. The attorney general or any district attorney may commence an action in the name of the state to recover a forfeiture under this paragraph.

440.21(4)(b) (b) Notwithstanding any other provision of chs. 440 to 480 relating to fines, forfeitures, or imprisonment, any person who violates a temporary restraining order or an injunction issued by a court upon a petition under sub. (3) may be fined not less than $25 nor more than $5,000 or imprisoned for not more than one year in the county jail or both.

440.21 History History: 1991 a. 39; 1993 a. 102; 2011 a. 146.



440.22 Assessment of costs.

440.22  Assessment of costs.

440.22(1)(1) In this section, "costs of the proceeding" means the compensation and reasonable expenses of hearing examiners and of prosecuting attorneys for the department, examining board or affiliated credentialing board, a reasonable disbursement for the service of process or other papers, amounts actually paid out for certified copies of records in any public office, postage, telephoning, adverse examinations and depositions and copies, expert witness fees, witness fees and expenses, compensation and reasonable expenses of experts and investigators, and compensation and expenses of a reporter for recording and transcribing testimony.

440.22(2) (2) In any disciplinary proceeding against a holder of a credential in which the department or an examining board, affiliated credentialing board or board in the department orders suspension, limitation or revocation of the credential or reprimands the holder, the department, examining board, affiliated credentialing board or board may, in addition to imposing discipline, assess all or part of the costs of the proceeding against the holder. Costs assessed under this subsection are payable to the department. Interest shall accrue on costs assessed under this subsection at a rate of 12% per year beginning on the date that payment of the costs are due as ordered by the department, examining board, affiliated credentialing board or board. Upon the request of the department of safety and professional services, the department of justice may commence an action to recover costs assessed under this subsection and any accrued interest.

440.22(3) (3) In addition to any other discipline imposed, if the department, examining board, affiliated credentialing board or board assesses costs of the proceeding to the holder of the credential under sub. (2), the department, examining board, affiliated credentialing board or board may not restore, renew or otherwise issue any credential to the holder until the holder has made payment to the department under sub. (2) in the full amount assessed, together with any accrued interest.

440.22 History History: 1987 a. 27; 1991 a. 39; 1993 a. 107; 1997 a. 27; 2011 a. 32.

440.22 Annotation The collection of costs assessed under this section may not be pursued in an independent action for a money judgment. The costs may be collected only as a condition of reinstatement of the disciplined practitioner's credentials. State v. Dunn, 213 Wis. 2d 363, 570 N.W.2d 614 (Ct. App. 1997), 97-0167.



440.23 Cancellation of credential; reinstatement.

440.23  Cancellation of credential; reinstatement.

440.23(1)(1) If the holder of a credential pays a fee required under s. 440.05 (1) or (6), 440.08, 444.03, or 444.11 by check or debit or credit card and the check is not paid by the financial institution upon which the check is drawn or if the demand for payment under the debit or credit card transaction is not paid by the financial institution upon which demand is made, the department may cancel the credential on or after the 60th day after the department receives the notice from the financial institution, subject to sub. (2).

440.23(2) (2) At least 20 days before canceling a credential, the department shall mail a notice to the holder of the credential that informs the holder that the check or demand for payment under the debit or credit card transaction was not paid by the financial institution and that the holder's credential may be canceled on the date determined under sub. (1) unless the holder does all of the following before that date:

440.23(2)(a) (a) Pays the fee for which the unpaid check or demand for payment under the credit or debit card transaction was issued.

440.23(2)(b) (b) If the fee paid under par. (a) is for renewal and the credential has expired, pays the applicable penalty for late renewal specified in s. 440.08 (3).

440.23(2)(c) (c) Pays the charge for an unpaid draft established by the depository selection board under s. 20.905 (2).

440.23(3) (3) Nothing in sub. (1) or (2) prohibits the department from extending the date for cancellation to allow the holder additional time to comply with sub. (2) (a) to (c).

440.23(4) (4) A cancellation of a credential under this section completely terminates the credential and all rights, privileges and authority previously conferred by the credential.

440.23(5) (5) The department may reinstate a credential that has been canceled under this section only if the previous holder complies with sub. (2) (a) to (c) and pays a $30 reinstatement fee.

440.23 History History: 1989 a. 31; 1991 a. 39, 189, 269, 278, 315; 1993 a. 16; 1995 a. 27; 1999 a. 9; 2003 a. 270, 285, 327.



440.25 Judicial review.

440.25  Judicial review. The department may seek judicial review under ch. 227 of any final disciplinary decision of the medical examining board or affiliated credentialing board attached to the medical examining board. The department shall be represented in such review proceedings by an attorney within the department. Upon request of the medical examining board or the interested affiliated credentialing board, the attorney general may represent the board. If the attorney general declines to represent the board, the board may retain special counsel which shall be paid for out of the appropriation under s. 20.165 (1) (hg).

440.25 History History: 1985 a. 340; 1993 a. 107; 2009 a. 28.



440.26 Private detectives, investigators and security personnel; licenses and permits.

440.26  Private detectives, investigators and security personnel; licenses and permits.

440.26(1) (1)  License or permit required.

440.26(1)(a)(a) No person may do any of the following unless he or she has a license or permit issued under this section:

440.26(1)(a)1. 1. Advertise, solicit or engage in the business of operating a private detective agency.

440.26(1)(a)2. 2. Act as a private detective, investigator, special investigator or private security person.

440.26(1)(a)3. 3. Act as a supplier of private security personnel.

440.26(1)(a)4. 4. Solicit business or perform any other type of service or investigation as a private detective or private security person.

440.26(1)(a)11. 11. Receive any fees or compensation for acting as any person, engaging in any business or performing any service specified in subds. 1. to 4.

440.26(1)(b) (b) The department may promulgate rules specifying activities in which a person may engage without obtaining a license or permit under this section.

440.26(1m) (1m) Definition. In this section:

440.26(1m)(h) (h) "Private security person" or "private security personnel" means any private police, guard or any person who stands watch for security purposes.

440.26(2) (2) Types of licenses; application; approval.

440.26(2)(a)(a) Types of licenses. The department may do any of the following:

440.26(2)(a)1. 1. Issue a private detective agency license to an individual, partnership, limited liability company or corporation that meets the qualifications specified under par. (c). The department may not issue a license under this subdivision unless the individual or each member of the partnership or limited liability company or officer or director of the corporation who is actually engaged in the work of a private detective is issued a private detective license under this section.

440.26(2)(a)2. 2. Issue a private detective license to an individual who meets the qualifications specified under par. (c) if the individual is an owner, co-owner or employee of a private detective agency required to be licensed under this section.

440.26(2)(b) (b) Applications. The department shall prescribe forms for original and renewal applications. A partnership or limited liability company application shall be executed by all members of the partnership or limited liability company. A corporate application shall be executed by the secretary and the president or vice president and, in addition, in the case of a foreign corporation, by the registered agent.

440.26(2)(c) (c) Approval.

440.26(2)(c)1.1. Subject to subds. 2. and 3., the department shall prescribe, by rule, such qualifications as it deems appropriate, with due regard to investigative experience, special professional education and training and other factors bearing on professional competence.

440.26(2)(c)2. 2. An individual who has been convicted in this state or elsewhere of a felony and who has not been pardoned for that felony is not eligible for a license under this section.

440.26(2)(c)3. 3. The department may not issue a license under this section to an individual unless the individual is over 18 years of age.

440.26(2)(c)4. 4. The department, in considering applicants for license, shall seek the advice of the appropriate local law enforcement agency or governmental official, and conduct such further investigation, as it deems proper to determine the competence of the applicant.

440.26(2)(c)5. 5. The department may, based on rules adopted by the department, refuse to issue a license under this section to an individual who has committed any of the acts described in sub. (6) (a) 1. to 5.

440.26(3) (3) Issuance of licenses; fees. Upon receipt and examination of an application executed under sub. (2), and after any investigation that it considers necessary, the department shall, if it determines that the applicant is qualified, grant the proper license upon payment of the initial credential fee determined by the department under s. 440.03 (9) (a). No license shall be issued for a longer period than 2 years, and the license of a private detective shall expire on the renewal date of the license of the private detective agency, even if the license of the private detective has not been in effect for a full 2 years. Renewals of the original licenses issued under this section shall be issued in accordance with renewal forms prescribed by the department and shall be accompanied by the applicable fees specified in s. 440.08 or determined by the department under s. 440.03 (9) (a). The department may not renew a license unless the applicant provides evidence that the applicant has in force at the time of renewal the bond or liability policy specified in this section.

440.26(3m) (3m) Rules concerning dangerous weapons. The department shall promulgate rules relating to the carrying of dangerous weapons by a person who holds a license or permit issued under this section or who is employed by a person licensed under this section. The rules shall meet the minimum requirements specified in 15 USC 5902 (b) and shall allow all of the following:

440.26(3m)(a) (a) A person who is employed in this state by a public agency as a law enforcement officer to carry a concealed firearm if s. 941.23 (1) (g) 2. to 5. and (2) (b) 1. to 3. applies.

440.26(3m)(b) (b) A qualified out-of-state law enforcement officer, as defined in s. 941.23 (1) (g), to carry a concealed firearm if s. 941.23 (2) (b) 1. to 3. applies.

440.26(3m)(c) (c) A former officer, as defined in s. 941.23 (1) (c), to carry a concealed firearm if s. 941.23 (2) (c) 1. to 7. applies.

440.26(3m)(d) (d) A licensee, as defined in s. 175.60 (1) (d), or an out-of-state licensee, as defined in s. 175.60 (1) (g), to carry a concealed weapon as permitted under s. 175.60.

440.26(4) (4) Bonds or liability policies required. No license may be issued under this section until a bond or liability policy, approved by the department, in the amount of $100,000 if the applicant for the license is a private detective agency and includes all principals, partners, members or corporate officers, or in the amount of $2,000 if the applicant is a private detective, has been executed and filed with the department. Such bonds or liability policies shall be furnished by an insurer authorized to do a surety business in this state in a form approved by the department. The person shall maintain the bond or liability policy during the period that the license is in effect.

440.26(4m) (4m) Reporting violations of law.

440.26(4m)(a)(a) Definition. In this subsection, "violation" means a violation of any state or local law that is punishable by a forfeiture.

440.26(4m)(b) (b) Reporting requirement. A person who holds a license or permit issued under this section and who is convicted of a felony or misdemeanor, or is found to have committed a violation, in this state or elsewhere, shall notify the department in writing of the date, place and nature of the conviction or finding within 48 hours after the entry of the judgment of conviction or the judgment finding that the person committed the violation. Notice may be made by mail and may be proven by showing proof of the date of mailing the notice.

440.26(5) (5) Exemptions.

440.26(5)(a)(a) The requirement that a person acting as a private detective, investigator or special investigator be licensed under this section does not apply to attorneys, law students or law school graduates employed by an attorney or persons directly employed by an attorney or firm of attorneys whose work as private detective, investigator or special investigator is limited to such attorney or firm or to persons directly employed by an insurer or a retail credit rating establishment. A person who accepts employment with more than one law firm shall be subject to the licensing provisions of this section.

440.26(5)(b) (b) The license requirements of this section do not apply to any person employed directly or indirectly by the state or by a municipality, as defined in s. 345.05 (1) (c), or to any employee of a railroad company under s. 192.47, or to any employee of a commercial establishment, while the person is acting within the scope of his or her employment and whether or not he or she is on the employer's premises.

440.26(5)(c) (c) An employee of any agency that is licensed as a private detective agency under this section and that is doing business in this state as a supplier of uniformed private security personnel to patrol exclusively on the private property of industrial plants, business establishments, schools, colleges, hospitals, sports stadiums, exhibits and similar activities is exempt from the license requirements of this section while engaged in such employment, if all of the following apply:

440.26(5)(c)1. 1. The employee obtains a private security permit under this sub. (5m).

440.26(5)(c)2. 2. The private detective agency furnishes an up-to-date written record of its employees to the department. The record shall include the name, residence address, date of birth and a physical description of each employee together with a recent photograph and 2 fingerprint cards bearing a complete set of fingerprints of each employee.

440.26(5)(c)3. 3. The private detective agency notifies the department in writing within 5 days of any change in the information under subd. 2. regarding its employees, including the termination of employment of any person.

440.26(5m) (5m) Private security permit.

440.26(5m)(a)(a) The department shall issue a private security permit to an individual if all of the following apply:

440.26(5m)(a)1. 1. The individual submits an application for a private security permit to the department on a form provided by the department.

440.26(5m)(a)2. 2. The individual has not been convicted in this state or elsewhere of a felony, unless he or she has been pardoned for that felony.

440.26(5m)(a)3. 3. The individual provides evidence satisfactory to the department that he or she is an employee of a private detective agency described in sub. (5) (c).

440.26(5m)(a)4. 4. The individual pays to the department the initial credential fee determined by the department under s. 440.03 (9) (a).

440.26(5m)(am) (am) The department may refuse to issue a private security permit to a person who has been convicted of a misdemeanor or found to have violated any state or local law that is punishable by a forfeiture, subject to ss. 111.321, 111.322, and 111.335.

440.26(5m)(b) (b) The renewal dates for permits issued under this subsection are specified under s. 440.08 (2) (a). Renewal applications shall be submitted to the department on a form provided by the department and shall include the renewal fee determined by the department under s. 440.03 (9) (a).

440.26(5m)(c) (c) A private security permit issued under this subsection authorizes the holder of the permit to engage in private security activities described in sub. (5) (c) for an employer described in sub. (5) (c) anywhere in this state.

440.26(5m)(d) (d) The department shall maintain a record pertaining to each applicant for a permit under this subsection and each holder of a permit issued under this subsection. The record shall include all information received by the department that is relevant to the approval or denial of the application, the issuance of the permit and any limitations, suspensions or revocations of the permit.

440.26(5r) (5r) Temporary private security permit.

440.26(5r)(a)(a) The department shall issue a temporary private security permit to an individual at the request of the individual if all of the following apply:

440.26(5r)(a)1. 1. The individual has completed an application and provided information required under sub. (5m) (a).

440.26(5r)(a)2. 2. The department is not yet able to grant or deny the individual's application because a background check of the individual is not complete.

440.26(5r)(b) (b)

440.26(5r)(b)1.1. Except as provided in subd. 2., an individual who has been issued a temporary private security permit under par. (a) may act as a private security person in the same manner as an individual issued a private security permit under sub. (5m).

440.26(5r)(b)2. 2. An individual may not carry a dangerous weapon while acting as a private security person under a temporary private security permit issued under par. (a).

440.26(5r)(c) (c)

440.26(5r)(c)1.1. Except as provided in subd. 2., a temporary private security permit issued under par. (a) is valid for 30 days.

440.26(5r)(c)2. 2. A temporary private security permit issued under par. (a) shall expire on the date that the individual receives written notice from the department that a background check of the individual has been completed and that the department is granting or denying the individual's application for a private security permit, if that date occurs before the end of the period specified in subd. 1.

440.26(5r)(c)3. 3. A temporary private security permit issued under par. (a) may not be renewed.

440.26(6) (6) Discipline.

440.26(6)(a)(a) Subject to the rules adopted under s. 440.03 (1), the department may reprimand the holder of a license or permit issued under this section or revoke, suspend or limit the license or permit of any person who has done any of the following:

440.26(6)(a)1. 1. Been convicted of a misdemeanor or found to have violated any state or local law that is punishable by a forfeiture, subject to ss. 111.321, 111.322 and 111.335.

440.26(6)(a)2. 2. Engaged in conduct reflecting adversely on his or her professional qualification.

440.26(6)(a)3. 3. Made a false statement in connection with any application for a license or permit under this section.

440.26(6)(a)4. 4. Violated this section or any rule promulgated or order issued under this section.

440.26(6)(a)5. 5. Failed to maintain a bond or liability policy as required under sub. (4).

440.26(6)(b) (b) Subject to the rules promulgated under s. 440.03 (1), the department shall revoke the license or permit of any person who has been convicted of a felony in this state or elsewhere and who has not been pardoned for that felony.

440.26(8) (8) Penalties. Any person, acting as a private detective, investigator or private security person, or who employs any person who solicits, advertises or performs services in this state as a private detective or private security person, or investigator or special investigator, without having procured the license or permit required by this section, may be fined not less than $100 nor more than $500 or imprisoned not less than 3 months nor more than 6 months or both. Any agency having an employee, owner, officer or agent convicted of the above offense may have its agency license revoked or suspended by the department. Any person convicted of the above offense shall be ineligible for a license for one year.

440.26 History History: 1971 c. 213 s. 5; 1977 c. 29, 125, 418; 1979 c. 102 ss. 45, 236 (3); 1981 c. 334 s. 25 (1); 1981 c. 380, 391; 1983 a. 189 s. 329 (31); 1983 a. 273; 1985 a. 128, 135; 1991 a. 39, 269; 1993 a. 112, 213; 1995 a. 461; 1997 a. 27; 1999 a. 32; 2007 a. 20; 2011 a. 35, 146.

440.26 Cross-reference Cross-reference: See s. 134.57 for requirement that all settlements made with an employee or fiduciary agent, where the detective is to be paid a percentage of the amount recovered, must be submitted to the circuit court for approval.

440.26 Annotation Police officers working as private security persons are subject to the same licensing provisions in this section as are non-police officers. 69 Atty. Gen. 226.

440.26 Annotation This section does not apply to qualified arson experts or other expert witnesses merely because they may investigate matters relating to their field of expertise. 76 Atty. Gen. 35.



440.310 Definitions.

440.310  Definitions. In this subchapter:

440.310(1) (1) "Behavior analyst" means a person who is certified by the Behavior Analyst Certification Board, Inc., as a board-certified behavior analyst and has been granted a license under this subchapter to engage in the practice of behavior analysis.

440.310(2) (2) "Practice of behavior analysis" means the design, implementation, and evaluation of systematic instructional and environmental modifications to produce socially significant improvements in human behavior, including the empirical identification of functional relations between behavior and environmental factors, known as functional assessment and analysis, including interventions based on scientific research and the direct observation and measurement of behavior and environment. "Practice of behavior analysis" does not include psychological testing, neuropsychology, psychotherapy, cognitive therapy, sex therapy, marriage counseling, psychoanalysis, hypnotherapy, and long-term counseling as treatment modalities.

440.310 History History: 2009 a. 282.



440.311 Use of title; penalty.

440.311  Use of title; penalty.

440.311(1) (1) No person may use the title "behavior analyst" or represent or imply that he or she is a behavior analyst unless the person is licensed under this subchapter. This section may not be construed to restrict the practice of behavior analysis by a licensed professional who is not a behavior analyst, if the services performed are within the scope of the professional's practice and are performed commensurate with the professional's training and experience, and the professional does not represent that he or she is a behavior analyst.

440.311(2) (2) Any person who violates sub. (1) may be fined not more than $250, imprisoned not more than 3 months in the county jail, or both.

440.311 History History: 2009 a. 282.



440.312 Licensure.

440.312  Licensure.

440.312(1)(1) Except as provided in sub. (2), the department shall grant a license as a behavior analyst to a person under this subchapter if all of the following apply:

440.312(1)(a) (a) The person submits an application to the department on a form provided by the department.

440.312(1)(b) (b) The person pays the initial credential fee determined by the department under s. 440.03 (9) (a).

440.312(1)(c) (c) The person submits evidence satisfactory to the department that the person is a behavior analyst certified by the Behavior Analyst Certification Board, Inc., or its successor organization.

440.312(2) (2) The department may not grant a license under this subchapter to any person who has been convicted of an offense under s. 940.22, 940.225, 940.302 (2) (a) 1. b., 944.06, 944.15, 944.17, 944.30, 944.31, 944.32, 944.33, 944.34, 948.02, 948.025, 948.051, 948.06, 948.07, 948.075, 948.08, 948.09, 948.095, 948.10, 948.11, or 948.12.

440.312 History History: 2009 a. 282.



440.313 Renewal.

440.313  Renewal.

440.313(1)(1) The renewal date for licenses granted under this subchapter is specified in s. 440.08 (2) (a). Renewal applications shall be submitted to the department on a form provided by the department and shall include the renewal fee determined by the department under s. 440.03 (9) (a).

440.313(2) (2) A behavior analyst shall, at the time that he or she applies for renewal of a license under sub. (1), submit proof satisfactory to the department that he or she is, at the time he or she applies for renewal, certified by the Behavior Analyst Certification Board, Inc., or its successor organization.

440.313 History History: 2009 a. 282.



440.314 Rules.

440.314  Rules.

440.314(1)(1) The department may promulgate rules necessary to administer this subchapter, including rules of conduct by behavior analysts and by holders of temporary permits under sub. (2). Except as provided in subs. (2) and (3), any rules regarding the practice of behavior analysis shall be consistent with standards established by the Behavior Analyst Certification Board, Inc., or its successor organization.

440.314(2) (2) The department may promulgate rules authorizing the department to issue a temporary permit to a person who is certified by the Behavior Analyst Certification Board, Inc., or its successor organization authorizing the practice of behavior analysis by the person under the supervision of a behavior analyst licensed under s. 440.312 (1).

440.314(3) (3) The rules may not do any of the following:

440.314(3)(a) (a) Require an applicant for a license under this subchapter to have education in addition to the education required by the Behavior Analyst Certification Board, Inc., or its successor organization.

440.314(3)(b) (b) Require a behavior analyst to practice behavior analysis under the supervision of, or in collaboration with, another health care provider.

440.314(3)(c) (c) Require a behavior analyst to enter into an agreement, written or otherwise, with another health care provider.

440.314(3)(d) (d) Limit the location where a behavior analyst may practice behavior analysis.

440.314 History History: 2009 a. 282; 2011 a. 260 ss. 55, 80.



440.315 Informed consent.

440.315  Informed consent. A behavior analyst shall, at an initial consultation with a client, provide a copy of the rules promulgated by the department under this subchapter and shall disclose to the client orally and in writing all of the following:

440.315(1) (1) A summary of the behavior analyst's experience and training.

440.315(2) (2) Any other information required by the department by rule.

440.315 History History: 2009 a. 282.



440.316 Disciplinary proceedings and actions.

440.316  Disciplinary proceedings and actions.

440.316(1)(1) Subject to the rules promulgated under s. 440.03 (1), the department may conduct investigations and hearings to determine whether a violation of this subchapter or any rule promulgated under this subchapter has occurred.

440.316(2) (2) Subject to the rules promulgated under s. 440.03 (1), the department may reprimand a behavior analyst or deny, limit, suspend, or revoke a license granted under this subchapter if the department finds that the applicant or the behavior analyst has done any of the following:

440.316(2)(a) (a) Intentionally made a material misstatement in an application for a license or for renewal of a license.

440.316(2)(b) (b) Subject to ss. 111.321, 111.322, and 111.34, practiced behavior analysis while his or her ability to engage in the practice was impaired by alcohol or other drugs.

440.316(2)(c) (c) Advertised in a manner that is false or misleading.

440.316(2)(d) (d) In the course of the practice of behavior analysis, made a substantial misrepresentation that was relied upon by a client.

440.316(2)(e) (e) In the course of the practice of behavior analysis, engaged in conduct that evidences an inability to apply the principles or skills of behavior analysis.

440.316(2)(f) (f) Obtained or attempted to obtain compensation through fraud or deceit.

440.316(2)(g) (g) Allowed another person to use a license granted under this subchapter.

440.316(2)(h) (h) Violated any law of this state or federal law that substantially relates to the practice of behavior analysis, violated this subchapter, or violated any rule promulgated under this subchapter.

440.316(2)(i) (i) Engaged in unprofessional conduct.

440.316(3) (3) Subject to the rules promulgated under s. 440.03 (1), the department shall revoke a license granted under this subchapter if the behavior analyst is convicted of any of the offenses specified in 440.312 (2).

440.316 History History: 2009 a. 282.



440.317 Advisory committee.

440.317  Advisory committee. The department may appoint an advisory committee under s. 440.042 to advise the department on matters relating to the regulation of behavior analysts.

440.317 History History: 2009 a. 282.



440.51 Statewide peddler's licenses for ex-soldiers.

440.51  Statewide peddler's licenses for ex-soldiers. Any ex-soldier of the United States in any war, who has a 25% disability or more or has a cardiac disability recognized by the U.S. department of veterans affairs, and any person disabled to the extent of the loss of one arm or one leg or more or who has been declared blind as defined under Title XVI of the social security act, shall, upon presenting the department proof of these conditions, be granted a special statewide peddler's license without payment of any fee. The person must have been a bona fide resident of this state for at least 5 years preceding the application. While engaged in such business the person shall physically carry the license and the proof required for its issuance. A blind person shall also carry an identification photograph which is not more than 3 years old. A license issued under this section shall not entitle a blind person to peddle for hire for another person. A license issued under this section is permanent unless suspended or revoked by the department.

440.51 History History: 1977 c. 399; 1989 a. 56; 1991 a. 39.



440.60 Definitions.

440.60  Definitions. As used in this subchapter unless the context requires otherwise:

440.60(1) (1) "Aesthetician" has the meaning specified in s. 454.01 (1).

440.60(2) (2) "Aesthetics" has the meaning specified in s. 454.01 (2).

440.60(4e) (4e) "Barber" has the meaning specified in s. 454.20 (1).

440.60(4m) (4m) "Barbering" has the meaning specified in s. 454.20 (2).

440.60(4s) (4s) "Barbering manager" has the meaning specified in s. 454.20 (3).

440.60(5e) (5e) "Cosmetologist" has the meaning specified in s. 454.01 (7e).

440.60(5m) (5m) "Cosmetology" has the meaning specified in s. 454.01 (7m).

440.60(5s) (5s) "Cosmetology manager" has the meaning specified in s. 454.01 (7s).

440.60(6) (6) "Electrologist" has the meaning specified in s. 454.01 (8).

440.60(7) (7) "Electrology" has the meaning specified in s. 454.01 (9).

440.60(8) (8) "Establishment" has the meaning specified in s. 454.01 (10).

440.60(11) (11) "Manicuring" has the meaning specified in s. 454.01 (13).

440.60(12) (12) "Manicurist" has the meaning specified in s. 454.01 (14).

440.60(13) (13) "Practical instruction" means training through action or direct contact with a patron or model other than a mannequin.

440.60(14) (14) "School" means any facility, other than a specialty school, that offers instruction in barbering, cosmetology, aesthetics, electrology, or manicuring.

440.60(15) (15) "Specialty school" means an establishment that offers instruction in aesthetics, electrology or manicuring.

440.60(16) (16) "Student" has the meaning specified in s. 454.01 (15).

440.60(17) (17) "Theoretical instruction" means training through the study of principles and methods.

440.60(18) (18) "Training hour" has the meaning specified in s. 454.01 (16).

440.60 History History: 1987 a. 265; 2011 a. 190.



440.61 Applicability.

440.61  Applicability. This subchapter does not apply to any of the following:

440.61(1) (1) Schools regulated or approved by the technical college system board.

440.61(2) (2) Schools operated by the department of health services or the department of corrections.

440.61 History History: 1987 a. 265; 1989 a. 31, 107; 1993 a. 399; 1995 a. 27 ss. 6587, 9126 (19); 2007 a. 20 s. 9121 (6) (a).



440.62 School and specialty school licensure.

440.62  School and specialty school licensure.

440.62(1)(1)  License required.

440.62(1)(a)(a) No person may operate a school unless the school holds a current license as a school of barbering, cosmetology, aesthetics, electrology, or manicuring, as appropriate, issued by the department.

440.62(1)(b) (b) No person may operate a specialty school unless the specialty school holds a current license as a specialty school of aesthetics, electrology or manicuring issued by the department.

440.62(1)(c) (c) No school may use the title "school of barbering" or any similar title unless the school holds a current school of barbering license issued by the department.

440.62(1)(cm) (cm) No school may use the title "school of cosmetology" or any similar title unless the school holds a current school of cosmetology license issued by the department.

440.62(1)(d) (d) No school may use the title "school of aesthetics" or any similar title unless the school holds a current school of aesthetics license issued by the department.

440.62(1)(e) (e) No school may use the title "school of electrology" or any similar title unless the school holds a current school of electrology license issued by the department.

440.62(1)(f) (f) No school may use the title "school of manicuring" or any similar title unless the school holds a current school of manicuring license issued by the department.

440.62(1)(g) (g) No specialty school may use the title "specialty school of aesthetics" or any similar title unless the specialty school holds a current specialty school of aesthetics license issued by the department.

440.62(1)(h) (h) No specialty school may use the title "specialty school of electrology" or any similar title unless the specialty school holds a current specialty school of electrology license issued by the department.

440.62(1)(i) (i) No specialty school may use the title "specialty school of manicuring" or any similar title unless the specialty school holds a current specialty school of manicuring license issued by the department.

440.62(2) (2) Applications; license period; change of ownership.

440.62(2)(a)(a) An application for initial licensure or renewal or reinstatement of a license under this section shall be submitted to the department on a form provided by the department and shall be accompanied by the applicable fee determined by the department under s. 440.03 (9) (a). Each application shall be accompanied by a surety bond acceptable to the department in the minimum sum of $25,000 for each location.

440.62(2)(b) (b) The department may require additional information to be submitted to accompany or supplement an application if the department determines that the information is necessary to evaluate whether the school or specialty school meets the requirements in this subchapter.

440.62(2)(c) (c) The department may require a school or specialty school to submit with an application a current balance sheet and income statement audited and certified by an independent auditor or certified public accountant. If the department receives a request to inspect a balance sheet, income statement or audit report, the department shall, before permitting an inspection, require the person requesting inspection to provide his or her full name and, if the person is representing another person, the full name and address of that person. Within 48 hours after permitting an inspection, the department shall mail to the person who submitted the balance sheet, income statement or audit report a notification that states the full name and address of the person who inspected the document and the full name and address of any person represented by the person who inspected the document. This paragraph does not apply to inspection requests made by state or federal officers, agents or employees which are necessary to the discharge of the duties of their respective offices.

440.62(2)(d) (d) Any change of ownership shall be reported to the department by the new owner within 5 days after the change of ownership. A change of ownership shall be submitted to the department on a form provided by the department and shall be accompanied by the change of ownership fee specified by the department by rule.

440.62(2)(e) (e) The department shall promulgate rules establishing the requirements for surety bonds under par. (a).

440.62(3) (3) School licenses.

440.62(3)(ag)(ag) School of barbering. The department shall issue a school of barbering license to each school that meets all of the following requirements:

440.62(3)(ag)1. 1. Satisfies the conditions in sub. (2).

440.62(3)(ag)2. 2. Requires as a prerequisite to graduation completion of a course of instruction in barbering of at least 1,000 training hours in not less than 10 months. The course of instruction may not exceed 8 training hours in any one day for any student or 48 hours in any one week for any student.

440.62(3)(ag)3. 3. If the school offers a course of theoretical instruction for barbering managers, requires as a prerequisite to completion of that course of instruction the completion of at least 150 training hours of theoretical instruction.

440.62(3)(ag)4. 4. If the school offers a course of theoretical instruction for apprentices under s. 454.26, requires as a prerequisite to completion of the course of instruction for those apprentices the completion of at least 288 training hours in not less than 9 weeks and not more than 2 years.

440.62(3)(ag)5. 5. Satisfies the requirements for schools of barbering established in rules promulgated under subs. (2) (e) and (5) (b) 2. and s. 440.64 (1) (b).

440.62(3)(ar) (ar) School of cosmetology license. The department shall issue a school of cosmetology license to each school that meets all of the following requirements:

440.62(3)(ar)1. 1. Satisfies the conditions in sub. (2).

440.62(3)(ar)2. 2. Requires as a prerequisite to graduation completion of a course of instruction in cosmetology of at least 1,800 training hours in not less than 10 months. The course of instruction may not exceed 8 training hours in any one day for any student or 48 hours in any one week for any student.

440.62(3)(ar)3. 3. If the school offers a course of theoretical instruction for cosmetology managers, requires as a prerequisite to completion of that course of instruction the completion of at least 150 training hours of theoretical instruction.

440.62(3)(ar)4. 4. If the school offers a course of theoretical instruction for apprentices under s. 454.10, requires as a prerequisite to completion of the course of instruction for those apprentices the completion of at least 288 training hours in not less than 9 weeks and not more than 2 years.

440.62(3)(ar)4m. 4m. If the school offers a course of instruction in barbering, the course of instruction satisfies the requirements under par. (ag) 2.

440.62(3)(ar)5. 5. If the school offers a course of instruction in aesthetics, the course of instruction satisfies the requirements under par. (b) 2.

440.62(3)(ar)6. 6. If the school offers a course of instruction in electrology, the course of instruction satisfies the requirements under par. (c) 2.

440.62(3)(ar)7. 7. If the school offers a course of instruction in manicuring, the course of instruction satisfies the requirements under par. (d) 2.

440.62(3)(ar)8. 8. Satisfies the requirements for schools of cosmetology established in rules promulgated under subs. (2) (e) and (5) (b) 1. and s. 440.64 (1) (b).

440.62(3)(b) (b) School of aesthetics license. The department shall issue a school of aesthetics license to each school that meets the following requirements:

440.62(3)(b)1. 1. Satisfies the conditions in sub. (2).

440.62(3)(b)2. 2. Requires as a prerequisite to graduation completion of a course of instruction in aesthetics of at least 450 training hours in not less than 11 weeks and not more than 30 weeks.

440.62(3)(b)3. 3. Satisfies the requirements for schools of aesthetics established in rules promulgated under subs. (2) (e) and (5) (b) and s. 440.64 (1) (b).

440.62(3)(c) (c) School of electrology license. The department shall issue a school of electrology license to each school that meets the following requirements:

440.62(3)(c)1. 1. Satisfies the conditions in sub. (2).

440.62(3)(c)2. 2. Requires as a prerequisite to graduation completion of a course of instruction in electrology of at least 450 training hours in not less than 11 weeks and not more than 30 weeks.

440.62(3)(c)3. 3. Satisfies the requirements for schools of electrology established in rules promulgated under subs. (2) (e) and (5) (b) and s. 440.64 (1) (b).

440.62(3)(d) (d) School of manicuring license. The department shall issue a school of manicuring license to each school that meets the following requirements:

440.62(3)(d)1. 1. Satisfies the conditions in sub. (2).

440.62(3)(d)2. 2. Requires as a prerequisite to graduation completion of a course of instruction in manicuring of at least 300 training hours in not less than 7 weeks and not more than 20 weeks.

440.62(3)(d)3. 3. Satisfies the requirements for schools of manicuring established in rules promulgated under subs. (2) (e) and (5) (b) and s. 440.64 (1) (b).

440.62(4) (4) Specialty school licenses.

440.62(4)(a)(a) Specialty school of aesthetics license. The department shall issue a specialty school of aesthetics license to each specialty school that meets the following requirements:

440.62(4)(a)1. 1. Satisfies the conditions in sub. (2).

440.62(4)(a)2. 2. Requires as a prerequisite to graduation completion of a course of instruction in aesthetics of at least 450 training hours in not less than 11 weeks and not more than 30 weeks.

440.62(4)(a)3. 3. Satisfies the requirements for specialty schools of aesthetics established in rules promulgated under subs. (2) (e) and (5) (b) and s. 440.64 (1) (b).

440.62(4)(b) (b) Specialty school of electrology license. The department shall issue a specialty school of electrology license to each specialty school that meets the following requirements:

440.62(4)(b)1. 1. Satisfies the conditions in sub. (2).

440.62(4)(b)2. 2. Requires as a prerequisite to graduation completion of a course of instruction in electrology of at least 450 training hours in not less than 11 weeks and not more than 30 weeks.

440.62(4)(b)3. 3. Satisfies the requirements for specialty schools of electrology established in rules promulgated under subs. (2) (e) and (5) (b) and s. 440.64 (1) (b).

440.62(4)(c) (c) Specialty school of manicuring license. The department shall issue a specialty school of manicuring license to each specialty school that meets the following requirements:

440.62(4)(c)1. 1. Satisfies the conditions in sub. (2).

440.62(4)(c)2. 2. Requires as a prerequisite to graduation completion of a course of instruction in manicuring of at least 300 training hours in not less than 7 weeks and not more than 20 weeks.

440.62(4)(c)3. 3. Satisfies the requirements for specialty schools of manicuring established in rules promulgated under subs. (2) (e) and (5) (b) and s. 440.64 (1) (b).

440.62(5) (5) Requirements for courses of instruction.

440.62(5)(a)(a) No specialty school may offer theoretical instruction for managers or apprentices.

440.62(5)(b) (b)

440.62(5)(b)1.1. The cosmetology examining board shall promulgate rules prescribing the subjects required to be included in courses of instruction at schools of cosmetology and specialty schools and establishing minimum standards for courses of instruction and instructional materials and equipment at schools of cosmetology and specialty schools.

440.62(5)(b)2. 2. The department shall promulgate rules prescribing the subjects required to be included in courses of instruction at schools of barbering and establishing minimum standards for courses of instruction and instructional materials and equipment at schools of barbering.

440.62 History History: 1987 a. 265; 1991 a. 39; 2007 a. 20; 2011 a. 190.



440.63 Persons providing practical instruction in schools.

440.63  Persons providing practical instruction in schools.

440.63(1)(1)  Instructor certification required.

440.63(1)(a)(a) No person may provide practical instruction in barbering unless the person holds a current barbering instructor or cosmetology instructor certificate issued by the department.

440.63(1)(am) (am) No person may provide practical instruction in cosmetology unless the person holds a current cosmetology instructor certificate issued by the department.

440.63(1)(b) (b) No person may provide practical instruction in aesthetics unless the person holds a current aesthetics instructor or cosmetology instructor certificate issued by the department.

440.63(1)(c) (c) No person may provide practical instruction in electrology unless the person holds a current electrology instructor certificate issued by the department.

440.63(1)(d) (d) No person may provide practical instruction in manicuring unless the person holds a current manicuring instructor or cosmetology instructor certificate issued by the department.

440.63(2) (2) Applications; certification period. An application for initial certification or renewal or reinstatement of a certificate under this section shall be submitted to the department on a form provided by the department. An application for initial certification shall include the initial credential fee determined by the department under s. 440.03 (9) (a). Renewal applications shall be submitted to the department on a form provided by the department on or before the applicable renewal date specified under s. 440.08 (2) (a) and shall include the applicable renewal fee determined by the department under s. 440.03 (9) (a), and the applicable penalty for late renewal under s. 440.08 (3) if the application is submitted late.

440.63(3) (3) Instructor certifications.

440.63(3)(a)(a) Barbering instructor certification. The department shall issue a barbering instructor certificate to each person who meets all of the following requirements:

440.63(3)(a)1. 1. Satisfies the conditions in sub. (2).

440.63(3)(a)2. 2. Completes 2,000 hours of practice as a licensed barber or holds a current barbering manager license issued by the department.

440.63(3)(a)3. 3. Completes 150 training hours of instructor training approved by the department.

440.63(3)(a)4. 4. Passes an examination conducted by the department to determine fitness as a barbering instructor.

440.63(3)(am) (am) Cosmetology instructor certification. The department shall issue a cosmetology instructor certificate to each person who meets all of the following requirements:

440.63(3)(am)1. 1. Satisfies the conditions in sub. (2).

440.63(3)(am)2. 2. Completes 2,000 hours of practice as a licensed cosmetologist or holds a current cosmetology manager license issued by the cosmetology examining board.

440.63(3)(am)3. 3. Completes 150 training hours of instructor training approved by the department.

440.63(3)(am)4. 4. Passes an examination conducted by the department to determine fitness as a cosmetology instructor.

440.63(3)(b) (b) Aesthetics instructor certification. The department shall issue an aesthetics instructor certificate to each person who meets the following requirements:

440.63(3)(b)1. 1. Satisfies the conditions in sub. (2).

440.63(3)(b)2. 2. Completes 2,000 hours of practice as a licensed aesthetician and 150 training hours of instructor training approved by the department.

440.63(3)(b)3. 3. Passes an examination conducted by the department to determine fitness as an aesthetics instructor.

440.63(3)(c) (c) Electrology instructor certification. The department shall issue an electrology instructor certificate to each person who meets the following requirements:

440.63(3)(c)1. 1. Satisfies the conditions in sub. (2).

440.63(3)(c)2. 2. Completes 2,000 hours of practice as a licensed electrologist and 150 training hours of instructor training approved by the department.

440.63(3)(c)3. 3. Passes an examination conducted by the department to determine fitness as an electrology instructor.

440.63(3)(d) (d) Manicuring instructor certification. The department shall issue a manicuring instructor certificate to each person who meets the following requirements:

440.63(3)(d)1. 1. Satisfies the conditions in sub. (2).

440.63(3)(d)2. 2. Completes 2,000 hours of practice as a licensed manicurist and 150 training hours of instructor training approved by the department.

440.63(3)(d)3. 3. Passes an examination conducted by the department to determine fitness as a manicuring instructor.

440.63 History History: 1987 a. 265; 1989 a. 31; 1991 a. 39; 2007 a. 20; 2011 a. 190.



440.635 Persons providing practical instruction in specialty schools.

440.635  Persons providing practical instruction in specialty schools.

440.635(1)(1) No person may provide practical instruction in a specialty school of aesthetics unless the person holds a current cosmetology manager license issued by the cosmetology examining board or a current cosmetology instructor or aesthetics instructor certificate issued by the department.

440.635(2) (2) No person may provide practical instruction in a specialty school of electrology unless the person holds a current electrologist license and a current cosmetology manager license issued by the cosmetology examining board or an electrology instructor certificate issued by the department.

440.635(3) (3) No person may provide practical instruction in a specialty school of manicuring unless the person holds a current cosmetology manager license issued by the cosmetology examining board or a current cosmetology instructor or manicuring instructor certificate issued by the department.

440.635 History History: 1987 a. 265; 2011 a. 190.



440.64 Regulation of schools and specialty schools.

440.64  Regulation of schools and specialty schools.

440.64(1)(1)  Duties of department.

440.64(1)(a)(a) The department shall investigate the adequacy of the courses of instruction and instructional materials and equipment at schools and specialty schools and review those courses of instruction, instructional materials, and equipment for compliance with minimum standards established by rules of the department or cosmetology examining board, as appropriate.

440.64(1)(b) (b) The department shall promulgate rules:

440.64(1)(b)1. 1. Establishing standards and criteria to prevent fraud and misrepresentation in the sale and advertising of courses and courses of instruction.

440.64(1)(b)2. 2. Regulating the negotiability of promissory instruments received by schools and specialty schools in payment of tuition and other charges.

440.64(1)(b)3. 3. Establishing minimum standards for the refund of portions of tuition, fees and other charges if a student does not enter a course or course of instruction or withdraws or is discontinued from a course or course of instruction.

440.64(1)(b)4. 4. Requiring schools and specialty schools to furnish information to the department concerning their facilities, curricula, instructors, registration and enrollment policies, enrollment rosters, student training hours, contracts, financial records, tuition and other charges and fees, refund policies and policies concerning the negotiability of promissory instruments received in payment of tuition and other charges.

440.64(2) (2) Auditors and inspectors.

440.64(2)(a)(a) The department shall appoint auditors and inspectors under the classified service to audit and inspect schools and specialty schools.

440.64(2)(b) (b) An auditor or inspector appointed under par. (a) may enter and audit or inspect any school or specialty school at any time during business hours.

440.64(3) (3) Investigations, hearings, reprimands, denials, limitations, suspensions and revocations.

440.64(3)(a)(a) Subject to the rules promulgated under s. 440.03 (1), the department may make investigations or conduct hearings to determine whether a violation of this subchapter or any rule promulgated under this subchapter has occurred.

440.64(3)(b) (b) Subject to the rules promulgated under s. 440.03 (1), the department may reprimand a licensee or certified instructor or deny, limit, suspend or revoke a license or certificate under this subchapter if it finds that the applicant, licensee or certified instructor has done any of the following:

440.64(3)(b)1. 1. Made a material misstatement in an application for licensure, certification or renewal.

440.64(3)(b)2. 2. Advertised in a manner which is false, deceptive or misleading.

440.64(3)(b)3. 3. Violated this subchapter or any rule promulgated under this subchapter.

440.64(3)(c) (c) In addition to or in lieu of a reprimand or denial, limitation, suspension or revocation of a license or certificate under par. (b), the department may assess against a school, specialty school or instructor a forfeiture of not less than $100 nor more than $5,000 for each violation enumerated under par. (b).

440.64 History History: 1987 a. 265; 2011 a. 190.



440.70 Definitions.

440.70  Definitions. As used in this subchapter:

440.70(1) (1) "Authorization form" means a form specified in s. 440.73.

440.70(3) (3) "Business entity" has the meaning given in s. 452.01 (3j).

440.70(4) (4) "Columbarium" means a building, structure, or part of a building or structure that is used or intended to be used for the inurnment of cremated remains.

440.70(5) (5) "Cremated remains" means human remains recovered from the cremation of a human body or body part and the residue of a container or foreign materials that were cremated with the body or body part.

440.70(6) (6) "Cremation" means the process of using heat to reduce human remains to bone fragments and includes processing or pulverizing the bone fragments.

440.70(7) (7) "Cremation chamber" means an enclosed space within which cremation takes place.

440.70(8) (8) "Crematory" means a building or portion of a building within which a cremation chamber is located.

440.70(9) (9) "Crematory authority" means a person who owns or operates a crematory.

440.70(10) (10) "Funeral director" has the meaning given in s. 445.01 (5).

440.70(11) (11) "Funeral establishment" has the meaning given in s. 445.01 (6).

440.70(12) (12) "Human remains" means the body or part of the body of a deceased individual.

440.70(14) (14) "Niche" means a space in a columbarium that is used or intended to be used for the inurnment of cremated remains.

440.70 History History: 2005 a. 31, 254.



440.71 Registration; renewal.

440.71  Registration; renewal.

440.71(1) (1)  Prohibition. No person may cremate human remains unless the department has registered the person as a crematory authority under sub. (2).

440.71(2) (2) Registration. The department shall register a person as a crematory authority if the person does all of the following:

440.71(2)(a) (a) Pays the initial credential fee determined by the department under s. 440.03 (9) (a).

440.71(2)(b) (b) Submits an application on a form provided by the department that includes all of the following:

440.71(2)(b)1. 1. The name and address of the applicant or the business entity that the applicant represents.

440.71(2)(b)2. 2. The address of the crematory.

440.71(2)(b)3. 3. A description of the structure and equipment proposed to be used in operating the crematory.

440.71(2)(b)4. 4. Any other information that the department may require.

440.71(3) (3) Renewal. Renewal applications shall be submitted to the department on a form provided by the department on or before the applicable renewal date specified under s. 440.08 (2) (a) and shall include the applicable renewal fee determined by the department under s. 440.03 (9) (a).

440.71 History History: 2005 a. 31; 2007 a. 20.



440.73 Authorization forms.

440.73  Authorization forms. A person who is authorized to direct the cremation of the human remains of a decedent may do so only by completing a form that includes all of the following:

440.73(1) (1) The name of the decedent and the date and time of the decedent's death.

440.73(2) (2) The name of the person directing the cremation and his or her relationship to the decedent.

440.73(3) (3) A statement that the person directing the cremation has the authority to direct the cremation.

440.73(4) (4) A statement that the person directing the cremation has no reason to believe that the decedent's remains contain a device that may be hazardous or cause damage to the cremation chamber or an individual performing the cremation.

440.73(5) (5) The name of the funeral director, funeral establishment, or cemetery that the person directing the cremation authorizes to receive the cremated remains or, if alternative arrangements are made for receiving the cremated remains, a description of those arrangements.

440.73(6) (6) If known by the person directing the cremation, the manner in which the cremated remains are to be disposed.

440.73(7) (7) An itemized list of valuables on the decedent's person that are to be removed prior to cremation and returned to the person directing the cremation.

440.73(8) (8) If a viewing or other services are planned, the date and time of the viewing or services.

440.73(9) (9) The signature of the person directing the cremation attesting to the accuracy of the representations contained on the form.

440.73 History History: 2005 a. 31.



440.75 Liability of a person who directs the cremation of human remains.

440.75  Liability of a person who directs the cremation of human remains. A person who directs the cremation of human remains is liable for damages resulting from authorizing the cremation of the human remains of a decedent.

440.75 History History: 2005 a. 31.



440.76 Revocation of authorization.

440.76  Revocation of authorization. Before a cremation is performed, a person directing the cremation of human remains may cancel the cremation by providing the crematory authority with a written statement revoking the authorization form. A person who revokes an authorization form shall provide the crematory authority with written instructions regarding the final disposition of the human remains.

440.76 History History: 2005 a. 31.



440.77 Delivery and acceptance of human remains.

440.77  Delivery and acceptance of human remains.

440.77(1)(1)  Receipt for delivery. A crematory authority that receives human remains from a person shall provide the person with a receipt that includes all of the following:

440.77(1)(a) (a) The name of the decedent.

440.77(1)(b) (b) The date and time that the human remains were delivered.

440.77(1)(c) (c) A description of the type of casket or container in which the human remains were delivered.

440.77(1)(d) (d) The name of the person who delivered the human remains and the name of the funeral establishment or other business entity, if any, with which the person is affiliated.

440.77(1)(e) (e) The name of the person who received the human remains on behalf of the crematory authority and the name of the funeral establishment or other business entity, if any, with which the crematory authority is affiliated.

440.77(1)(f) (f) The signature of the person who delivered the human remains.

440.77(1)(g) (g) The signature of the person who received the human remains on behalf of the crematory authority.

440.77(2) (2) Acceptance of human remains.

440.77(2)(a)(a) A crematory authority may not refuse to accept delivery of human remains solely on the basis that the human remains have not been placed in a casket or have not been embalmed.

440.77(2)(b) (b) A crematory authority may refuse to accept delivery of human remains if any of the following apply:

440.77(2)(b)1. 1. The casket or other container used for the human remains has evidence of leakage of bodily fluids.

440.77(2)(b)2. 2. The crematory authority has knowledge of a dispute regarding the cremation of the human remains, unless the crematory authority receives a copy of a court order or other documentation indicating that the dispute has been resolved.

440.77(2)(b)3. 3. The crematory authority has reason to believe that a representation of the person directing the cremation of human remains is not true.

440.77(2)(b)4. 4. The crematory authority has reason to believe that the human remains contain a device that may be hazardous or cause damage to the cremation chamber or an individual performing the cremation.

440.77 History History: 2005 a. 31.



440.78 Cremation requirements.

440.78  Cremation requirements.

440.78(1) (1)  Documentation. A crematory authority may not cremate the human remains of a decedent unless the authority has received all of the following:

440.78(1)(a) (a) A completed authorization form.

440.78(1)(b) (b) A copy of the cremation permit issued under s. 979.10 (1) (a).

440.78(1)(c) (c) If a report for final disposition of a human corpse is required under s. 69.18 (3), a copy of the report.

440.78(2) (2) Holding facility.

440.78(2)(a)(a) Upon accepting delivery of human remains, a crematory authority shall place the human remains in a holding facility until they are cremated, except that, if the crematory authority obtains knowledge of a dispute regarding the cremation of the human remains, the crematory authority may, until the dispute is resolved, return the human remains to the person who delivered the human remains or the funeral establishment or other business entity with which that person is affiliated, neither of which may refuse to accept the human remains.

440.78(2)(b) (b) A crematory authority shall restrict access to a holding facility to authorized personnel.

440.78(3) (3) Caskets and other containers.

440.78(3)(a)(a) A crematory authority may not require human remains to be placed in a casket before cremation or to be cremated in a casket.

440.78(3)(b) (b) Unless a crematory authority obtains the prior written consent of the person directing the cremation, and except as provided in par. (c), a crematory authority shall cremate with human remains the casket or other container holding the human remains or destroy the casket or other container.

440.78(3)(c) (c) A container may be used to hold human remains that are to be cremated only if the container is composed of readily combustible materials that are resistant to leakage and spillage, has the ability to be closed for complete covering of the human remains, is sufficiently rigid to provide ease in handling, and is able to protect the health and safety of crematory personnel.

440.78(4) (4) Viewings or other services. A crematory authority may not cremate human remains before the date and time specified in an authorization form under s. 440.73 (8).

440.78(5) (5) Simultaneous cremation. A crematory authority may not simultaneously cremate the human remains of more than one decedent within the same cremation chamber unless the crematory authority receives the prior written consent of the person directing the cremation of each decedent.

440.78(6) (6) Residue removal. Upon completion of each cremation, a crematory authority shall, insofar as practicable, remove all of the cremated remains from the cremation chamber.

440.78(7) (7) Containers for cremated remains. A container may be used to hold cremated remains only if all of the following are satisfied:

440.78(7)(a) (a) Except as provided in sub. (8), the container is a single container of sufficient size to hold the cremated remains.

440.78(7)(b) (b) The container may be closed in a manner that prevents the entrance of foreign materials and prevents leakage or spillage of the cremated remains.

440.78(8) (8) Excess remains; additional container. If cremated remains that a crematory authority recovers from a cremation chamber do not fit within the container that the person who directed the cremation has selected, the crematory authority shall return the remainder of the human remains in a separate container to the person who directed the cremation or to that person's designee.

440.78(9) (9) Identification system. A crematory authority shall maintain an identification system that ensures the identity of human remains throughout all phases of the cremation process.

440.78 History History: 2005 a. 31.



440.79 Deliveries of cremated remains.

440.79  Deliveries of cremated remains. A crematory authority may deliver cremated remains to another person only by making the delivery in person or by using a delivery service that has a system for tracking the delivery. The crematory authority shall obtain a signed receipt from the person to whom the cremated remains are delivered. The crematory authority shall ensure that the receipt includes all of the following:

440.79(1) (1) The name of the decedent.

440.79(2) (2) The date and time that the cremated remains were delivered.

440.79(3) (3) The name and signature of the person to whom the cremated remains were delivered and the name of the funeral establishment or other business entity, if any, with which the person is affiliated.

440.79(4) (4) The name and signature of the person who delivered the cremated remains on behalf of the crematory authority.

440.79 History History: 2005 a. 31, 254.



440.80 Disposition of cremated remains.

440.80  Disposition of cremated remains.

440.80(1) (1)  Responsible party.

440.80(1)(a)(a) Except as provided in par. (b), the person directing the cremation is responsible for determining the manner in which cremated remains are disposed.

440.80(1)(b) (b) If the person directing the cremation fails to determine the manner in which cremated remains are disposed, the crematory authority shall, no sooner than 30 days after cremation, deliver the cremated remains to the person who delivered the human remains to the crematory authority for cremation or the funeral establishment or other business entity with which that person is affiliated, neither of which may refuse to accept the cremated remains. No sooner than 60 days after the cremated remains are delivered under this paragraph, the person to whom they are delivered may determine the manner in which the cremated remains are disposed and shall make a written record of any determination that is made.

440.80(1)(c) (c) The person directing the cremation or the decedent's estate, or both, are liable for all reasonable expenses incurred in delivering and disposing of cremated remains under par. (b).

440.80(2) (2) Manner of disposition. A person may dispose of cremated remains only in one of the following manners:

440.80(2)(a) (a) Placing the remains in a grave, niche, or crypt.

440.80(2)(b) (b) Disposing of the remains in any other lawful manner, but only if the remains are reduced to a particle size of one-eighth inch or less.

440.80(3) (3) Commingling. Without the prior written consent of each person directing the cremation, no person may place cremated remains of more than one individual in the same container.

440.80(4) (4) Prohibited sales. A crematory authority may not do any of the following:

440.80(4)(a) (a) Sell any material or device, including a prosthetic or medical device of a decedent, that is obtained from cremating the human remains of the decedent.

440.80(4)(b) (b) Resell any casket or other container that has been used for cremating human remains.

440.80 History History: 2005 a. 31.



440.81 Records.

440.81  Records.

440.81(1)(1) A crematory authority shall maintain a permanent record of each cremation at its place of business consisting of the name of the decedent, the date of the cremation, and a description of the manner in which the cremated remains are disposed.

440.81(2) (2) A crematory authority shall maintain as permanent records the documentation specified in s. 440.78 (1) and copies of receipts under ss. 440.77 (1) and 440.79.

440.81 History History: 2005 a. 31.



440.82 Exemptions from liability.

440.82  Exemptions from liability.

440.82(1) (1) Except as provided in sub. (2), a crematory authority is immune from civil liability for damages resulting from cremating human remains, including damages to prosthetic or medical devices or valuables of the decedent, if the authority has complied with the requirements of this subchapter.

440.82(2) (2) A crematory authority is liable for damages resulting from the authority's intentional misconduct, negligent conduct, or failure to return valuables specified on an authorization form under s. 440.73 (7).

440.82 History History: 2005 a. 31.



440.83 Electronic transmission permitted.

440.83  Electronic transmission permitted. Any statement required to be in writing under s. 440.76, 440.78 (3) (b) or (5), or 440.80 (3) may be transmitted by facsimile.

440.83 History History: 2005 a. 31.



440.84 Rules.

440.84  Rules. The department may promulgate rules interpreting or administering the requirements of this subchapter.

440.84 History History: 2005 a. 31.



440.85 Discipline.

440.85  Discipline.

440.85(1)(1) Subject to the rules promulgated under s. 440.03 (1), the department may make investigations, including inspections, or conduct hearings to determine whether a violation of this subchapter or any rule promulgated under this subchapter has occurred.

440.85(2) (2) Subject to the rules promulgated under s. 440.03 (1), the department may reprimand an individual registered under this subchapter or deny, limit, suspend, or revoke a registration under this subchapter if the department finds that the applicant or individual has done any of the following:

440.85(2)(a) (a) Made a material misstatement in an application for a registration or renewal of a registration.

440.85(2)(b) (b) Engaged in conduct while practicing as a crematory authority that evidences a lack of knowledge or ability to apply professional principles or skills.

440.85(2)(c) (c) Subject to ss. 111.321, 111.322, and 111.335, been arrested or convicted of an offense committed while registered under this subchapter.

440.85(2)(d) (d) Advertised in a manner that is false, deceptive, or misleading.

440.85(2)(e) (e) Advertised, practiced, or attempted to practice as a crematory authority under another person's name.

440.85(2)(f) (f) Violated this subchapter or a rule promulgated under this subchapter.

440.85 History History: 2005 a. 31.



440.86 Penalties.

440.86  Penalties.

440.86(1)(1) Any person who violates this subchapter or a rule promulgated under this subchapter may be fined not more than $1,000 or imprisoned for not more than 6 months or both.

440.86(2) (2) In addition to or in lieu of the penalties under sub. (1) and the remedies under s. 440.85 (2), any person who violates this subchapter or a rule promulgated under this subchapter may be required to forfeit not more than $1,000 for each violation. Each day of continued violation constitutes a separate violation.

440.86 History History: 2005 a. 31.



440.87 Exceptions.

440.87  Exceptions. This subchapter does not apply to a person who is performing his or her duties as an officer of a public institution, medical school, medical college, county medical society, anatomical association, or accredited college of embalming, or to a person acting in accordance with a statute prescribing the conditions under which donated or indigent dead human bodies are held subject for anatomical study, or to a person who is acting according to the burial customs or rites of a religious sect to which the person belongs or subscribes.

440.87 History History: 2005 a. 31.



440.88 Substance abuse counselors, clinical supervisors, and prevention specialists.

440.88  Substance abuse counselors, clinical supervisors, and prevention specialists.

440.88(1) (1)  Definitions. In this subchapter:

440.88(1)(a) (a) "Clinical supervisor" means a clinical supervisor-in-training, an intermediate clinical supervisor, or an independent clinical supervisor.

440.88(1)(am) (am) "Prevention specialist" means a prevention specialist-in-training or a prevention specialist.

440.88(1)(b) (b) "Substance abuse counselor" means a substance abuse counselor-in-training, a substance abuse counselor, or a clinical substance abuse counselor.

440.88(2) (2) Certification. Except as provided in sub. (3m) and s. 440.12 or 440.13, the department shall certify as a substance abuse counselor, a clinical supervisor, or a prevention specialist any individual who satisfies the applicable conditions in sub. (3) and who has presented evidence satisfactory to the department that applicable certification standards and qualification of the department, as established by rule, have been met.

440.88(3) (3) Certification; standards and qualifications.

440.88(3)(a)(a) Subject to pars. (b) and (c) and except as provided in sub. (3m), the department shall promulgate rules that establish minimum standards and qualifications for the certification of all of the following, including substance abuse counselors and clinical supervisors described under s. HFS 75.02 (11) and (84), Wis. Adm. Code, in effect on December 15, 2006:

440.88(3)(a)1. 1. Substance abuse counselors-in-training.

440.88(3)(a)2. 2. Substance abuse counselors.

440.88(3)(a)3. 3. Clinical substance abuse counselors.

440.88(3)(a)4m. 4m. Clinical supervisors-in-training.

440.88(3)(a)5. 5. Intermediate clinical supervisors.

440.88(3)(a)6. 6. Independent clinical supervisors.

440.88(3)(a)7. 7. Prevention specialists-in-training.

440.88(3)(a)8. 8. Prevention specialists.

440.88(3)(b) (b) Rules promulgated under par. (a) shall include standards based on demonstrated requisite competency, knowledge, skills, and attitudes of professional practice that are culturally competent and evidence-based.

440.88(3)(c) (c) Before the department may promulgate rules under par. (a), the department shall appoint a certification review committee under s. 227.13 and shall consult with the certification review committee on the proposed rules.

440.88(3m) (3m) Exception. This section does not apply to a physician, as defined in s. 448.01 (5), a clinical social worker, as defined in s. 457.01 (1r), or a licensed psychologist, as defined in s. 455.01 (4), who practices as a substance abuse clinical supervisor or provides substance abuse counseling, treatment, or prevention services within the scope of his or her licensure.

440.88(4) (4) Applications; certification period. An application for certification as a substance abuse counselor, clinical supervisor, or prevention specialist under this section shall be made on a form provided by the department and filed with the department and shall be accompanied by the initial credential fee determined by the department under s. 440.03 (9) (a). The renewal date for certification as a substance abuse counselor, clinical supervisor, or prevention specialist is specified under s. 440.08 (2) (a) and the renewal fee for such certifications is determined by the department under s. 440.03 (9) (a). Renewal of certification as a substance abuse counselor-in-training, a clinical supervisor-in-training, or a prevention specialist-in-training may be made only twice.

440.88(5) (5) Certification required. Except as provided in sub. (3m) and s. 257.03, no person may represent himself or herself to the public as a substance abuse counselor, clinical supervisor, or prevention specialist or a certified substance abuse counselor, clinical supervisor, or prevention specialist or use in connection with his or her name a title or description that conveys the impression that he or she is a substance abuse counselor, clinical supervisor, or prevention specialist or a certified substance abuse counselor, clinical supervisor, or prevention specialist unless he or she is so certified under sub. (2).

440.88(6) (6) Revocation, denial, suspension, or limitation of certification. The department may, after a hearing held in conformity with chapter 227, revoke, deny, suspend, or limit under this subchapter the certification of any substance abuse counselor, clinical supervisor, or prevention specialist or reprimand the substance abuse counselor, clinical supervisor, or prevention specialist, for practice of fraud or deceit in obtaining the certification or any unprofessional conduct, incompetence, or professional negligence.

440.88(7) (7) Reciprocal certification. The department may, upon application and payment of the required fee, issue certification as a substance abuse counselor, clinical supervisor, or prevention specialist to an individual who holds a similar unexpired certification issued to the individual by another state for which the requirements for certification are of a standard that is not lower than that specified in this subchapter.

440.88(8) (8) Certification other than by department prohibited. No entity other than the department may certify substance abuse counselors, clinical supervisors, or prevention specialists.

440.88(9) (9) Continuing education. The department may do all of the following:

440.88(9)(a) (a) Establish the minimum number of hours of continuing education required for renewal of certification under this section and the topic areas that the continuing education must cover.

440.88(9)(b) (b) Require continuing education as part of any disciplinary process for an individual.

440.88(10) (10) Continuing education course approval. The department shall establish the criteria for the approval of continuing education programs and courses required for renewal of certification of a substance abuse counselor, clinical supervisor, or prevention specialist and the criteria for the approval of the sponsors and cosponsors of those continuing education programs and courses. The department shall approve continuing education programs and courses in accordance with the criteria established under this subsection.

440.88(11) (11) Scope of practice. The department shall promulgate rules establishing minimum standards for the practice of substance abuse counseling, supervision, and prevention.

440.88 History History: 2005 a. 25; 2005 a. 96 s. 4m; 2005 a. 254 s. 37; 2005 a. 407; 2007 a. 20, 99; 2009 a. 42.



440.90 Definitions.

440.90  Definitions. In this subchapter:

440.90(1b) (1b) "Board" means the cemetery board.

440.90(1c) (1c) "Business day" has the meaning given in s. 421.301 (6).

440.90(2) (2) "Cemetery authority" has the meaning given in s. 157.061 (2).

440.90(3) (3) "Cemetery merchandise" has the meaning given in s. 157.061 (3).

440.90(4) (4) "Human remains" has the meaning given in s. 157.061 (8).

440.90(4m) (4m) "Licensed cemetery authority" means a cemetery authority that is licensed under s. 440.91 (1).

440.90(4r) (4r) "Licensee" means a person licensed under this subchapter.

440.90(5) (5) "Mausoleum" has the meaning given in s. 157.061 (9).

440.90(6) (6) "Mausoleum space" has the meaning given in s. 157.061 (10).

440.90(6m) (6m) "Payment of principal" has the meaning given in s. 157.061 (11r).

440.90(7) (7) "Preneed sales contract" has the meaning given in s. 157.061 (12).

440.90(8) (8) "Preneed seller" means an individual who sells or solicits the sale of cemetery merchandise or an undeveloped space under a preneed sales contract or, if such an individual is employed by or acting as an agent for a cemetery authority or any other person, the cemetery authority or other person.

440.90(9) (9) "Preneed trust fund" has the meaning given in s. 157.061 (13).

440.90(10) (10) "Public mausoleum" has the meaning given in s. 157.061 (14).

440.90(11) (11) "Sale" has the meaning given in s. 157.061 (16).

440.90(12) (12) "Undeveloped space" has the meaning given in s. 157.061 (17).

440.90(13) (13) "Warehouse" means a place of storage for cemetery merchandise sold under a preneed sales contract.

440.90(14) (14) "Wholesale cost ratio" means the actual cost to a preneed seller to supply and deliver cemetery merchandise or to construct an undeveloped space divided by the price paid by the purchaser, excluding sales tax, finance or interest charges and insurance premiums.

440.90 History History: 1989 a. 307; 2005 a. 25.



440.905 General duties and powers of board.

440.905  General duties and powers of board.

440.905(1) (1) In addition to the other duties and powers of the board under this subchapter, the board shall advise the secretary of safety and professional services on matters relating to cemeteries, to this chapter, or to the board.

440.905(2) (2) The board has rule-making authority and may promulgate rules relating to the regulation of cemetery authorities, cemetery salespersons, and cemetery preneed sellers. The board may determine, by rule, a fee under s. 440.05 (1) (a) and under s. 440.08 (2) (a) 21. that is sufficient to fund the board's operating costs.

440.905 History History: 2005 a. 25; 2011 a. 32.



440.91 Cemetery authorities and cemetery salespersons.

440.91  Cemetery authorities and cemetery salespersons.

440.91(1)(1)

440.91(1)(a)(a) Any cemetery authority that operates a cemetery that is 5 acres or more in size, that sells 20 or more cemetery lots or mausoleum spaces at a cemetery during a calendar year, or that has $100,000 or more in trust fund accounts for a cemetery shall apply to the board for a license for that cemetery. A cemetery authority that operates more than one cemetery shall apply for a separate license for each cemetery that is 5 acres or more in size and for each cemetery at which it sells 20 or more burial spaces or at which it has $100,000 or more in trust fund accounts.

440.91(1)(b) (b) The board shall grant a license to a cemetery authority if all of the following are satisfied:

440.91(1)(b)1. 1. The cemetery authority submits an application for the license to the board on a form provided by the board. The application shall require the cemetery authority to provide the names of the officers of the cemetery authority and to identify a business representative who is primarily responsible for the cemetery authority's compliance with subch. II of ch. 157 and this subchapter.

440.91(1)(b)2. 2. The cemetery authority pays the initial credential fee determined by the department under s. 440.03 (9) (a).

440.91(1)(c) (c)

440.91(1)(c)1.1. The renewal dates for licenses granted under par. (b) are specified in s. 440.08 (2) (a) and the renewal fees for such licenses are determined by the department under s. 440.03 (9) (a), except that a licensed cemetery authority is not required to renew its license if the cemetery authority sells less than 20 cemetery lots or mausoleum spaces at a cemetery during a calendar year, or that has less than $100,000 in trust fund accounts for a cemetery.

440.91(1)(c)2. 2. A licensed cemetery authority that is not required to renew its license under subd. 1. shall renew the license if, during a period of 2 consecutive calendar years that is subsequent to the period specified in subd. 1., the cemetery authority sells 20 or more cemetery lots or mausoleum spaces for a cemetery or has $100,000 or more in trust fund accounts for a cemetery.

440.91(1m) (1m)

440.91(1m)(a)(a) Except as provided in sub. (6m), any cemetery authority that operates a cemetery that is less than 5 acres in size, that sells fewer than 20 cemetery lots or mausoleum spaces at a cemetery during a calendar year, or that has less than $100,000 in trust fund accounts for a cemetery shall register with the board. A cemetery authority that operates more than one cemetery shall submit a separate registration to the board for each cemetery that is less than 5 acres in size, that sells fewer than 20 cemetery lots or mausoleum spaces at a cemetery during a calendar year, or that has less than $100,000 in trust fund accounts.

440.91(1m)(b) (b) The board shall register a cemetery authority if all of the following are satisfied:

440.91(1m)(b)1. 1. The cemetery authority submits an application for registration to the board on a form provided by the board. The application shall require the cemetery authority to provide the names and addresses of the officers of the cemetery authority and to identify a business representative who is primarily responsible for the cemetery authority's compliance with subch. II of ch. 157 and this subchapter.

440.91(1m)(b)2. 2. The cemetery authority pays a $10 fee to the board.

440.91(1m)(c) (c) The renewal date and renewal fee for a registration granted under par. (b) are specified in s. 440.08 (2).

440.91(2) (2) Except as provided in sub. (10), every individual who sells or solicits the sale of, or that expects to sell or solicit the sale of, 20 or more cemetery lots or mausoleum spaces per year during 2 consecutive calendar years shall be licensed by the board. An individual may not be licensed as a cemetery salesperson except upon the written request of a cemetery authority and the payment of the initial credential fee determined by the department under s. 440.03 (9) (a). The cemetery authority shall certify in writing to the board that the individual is competent to act as a cemetery salesperson. An applicant for licensure as a cemetery salesperson shall furnish to the board, in such form as the board prescribes, all of the following information:

440.91(2)(a) (a) The name and address of the applicant.

440.91(2)(b) (b) Educational qualifications.

440.91(2)(c) (c) Prior occupations.

440.91(2)(d) (d) Any other information which the department may reasonably require to enable it to determine the competency of the salesperson to transact the business of a cemetery salesperson in a manner which safeguards the interest of the public.

440.91(3) (3) Any cemetery salesperson may transfer to the employment of a cemetery authority, other than the cemetery authority that certified the salesperson under sub. (2), by filing a transfer form with the department and paying the transfer fee specified in s. 440.05 (7).

440.91(4) (4) Renewal applications shall be submitted to the department on a form provided by the department on or before the applicable renewal date specified under s. 440.08 (2) (a) and shall include the applicable renewal fee determined by the department under s. 440.03 (9) (a).

440.91(5) (5) Every cemetery authority requesting the registration or transfer of any cemetery salesperson shall be responsible for the acts of that salesperson while acting as a cemetery salesperson.

440.91(6m) (6m) A cemetery authority of a cemetery organized, maintained and operated by a town, village, city, church, synagogue or mosque, religious, fraternal or benevolent society or incorporated college of a religious order is not required to be licensed under sub. (1) or registered under sub. (1m).

440.91(7) (7) An individual who solicits the sale of cemetery lots or mausoleum spaces in a cemetery organized, maintained and operated by a town, village, city, church, synagogue or mosque, religious, fraternal or benevolent society or incorporated college of a religious order is not required to be licensed under sub. (2).

440.91(9) (9) No cemetery authority or cemetery salesperson licensed under sub. (1) or (2) may pay a fee or commission as compensation for a referral or as a finder's fee relating to the sale of cemetery merchandise or a burial space to any person who is not licensed under sub. (1) or (2) or who is not regularly and lawfully engaged in the sale of cemetery merchandise or burial spaces in another state or territory of the United States or a foreign country.

440.91(10) (10) Nothing in this section requires an individual who is licensed as a preneed seller under s. 440.92 (1) to be licensed as a cemetery salesperson under sub. (2) if the individual only sells or solicits the sale of cemetery merchandise or undeveloped spaces under preneed sales contracts.

440.91 History History: 1989 a. 307 ss. 75, 80 to 83, 91; 1991 a. 39, 269; 2005 a. 25; 2007 a. 20, 174; 2009 a. 180; 2011 a. 146.



440.92 Cemetery preneed sellers.

440.92  Cemetery preneed sellers.

440.92(1) (1)  Licensure.

440.92(1)(a)(a) Except as provided in subs. (4), (9) (a) and (10), every individual who sells or solicits the sale of cemetery merchandise or an undeveloped space under a preneed sales contract and, if the individual is employed by or acting as an agent for a cemetery authority or any other person, that cemetery authority or other person is also required to be licensed under this subsection.

440.92(1)(b) (b) The board shall issue a certificate of licensure as a cemetery preneed seller to any person who does all of the following:

440.92(1)(b)1. 1. Submits an application to the department on a form provided by the department.

440.92(1)(b)2. 2. Pays the initial credential fee determined by the department under s. 440.03 (9) (a).

440.92(1)(b)3. 3. Subject to ss. 111.321, 111.322 and 111.335, submits evidence satisfactory to the department that the person does not have a conviction record.

440.92(1)(b)4. 4. Meets any other reasonable requirements established by the department by rule to determine fitness to sell cemetery merchandise or an undeveloped space under a preneed sales contract. The rules may not require applicants to meet minimum education, experience or prior employment requirements or to pass any examination.

440.92(1)(bm) (bm) If a cemetery authority that is licensed under this subsection notifies the board that it proposes to take an action specified in s. 157.08 (2) (b) and the board does not object to the action under s. 157.08 (2) (b), the board shall revoke the license and require the cemetery authority to reapply for a license under this subsection.

440.92(1)(c) (c) Renewal applications shall be submitted to the department on a form provided by the department on or before the applicable renewal date specified under s. 440.08 (2) (a) and shall include the applicable renewal fee determined by the department under s. 440.03 (9) (a).

440.92(1)(e) (e) Nothing in this subsection requires an individual who is licensed as a cemetery salesperson under s. 440.91 (2) to be licensed under this subsection if the individual does not conduct or solicit any sale under a preneed sales contract.

440.92(2) (2) Preneed sales contracts.

440.92(2)(a)(a) A preneed sales contract for the sale of cemetery merchandise shall provide for the delivery of cemetery merchandise in one of the following ways:

440.92(2)(a)1. 1. By physically delivering the merchandise to the purchaser or the beneficiary named in the preneed sales contract.

440.92(2)(a)2. 2. By affixing the cemetery merchandise to the cemetery lot or mausoleum.

440.92(2)(a)3. 3. By storing the cemetery merchandise in a warehouse that is located on the property of the preneed seller if the preneed seller insures the cemetery merchandise and the preneed sales contract requires the preneed seller to ultimately affix the cemetery merchandise to the cemetery lot or mausoleum without additional charge.

440.92(2)(a)3g. 3g. By storing the cemetery merchandise anywhere on the property of the preneed seller if the property of the preneed seller is located in this state, the preneed seller insures the cemetery merchandise and the preneed sales contract requires the preneed seller to ultimately affix the cemetery merchandise to a cemetery lot, to the outside of or the grounds surrounding a mausoleum or to any other outdoor location without additional charge.

440.92(2)(a)4. 4. By having the cemetery merchandise stored in a warehouse that is not located on the property of the preneed seller if the warehouse has agreed to ship the cemetery merchandise to the preneed seller, purchaser or beneficiary named in the preneed sales contract without additional charge to the purchaser and the preneed sales contract requires that the cemetery merchandise ultimately be affixed to the cemetery lot or mausoleum without additional charge. If the cemetery merchandise is delivered under this subdivision, all of the following apply:

440.92(2)(a)4.a. a. At the time that the preneed sales contract is entered into, the preneed seller shall provide the purchaser with the name, address and telephone number of the warehouse and inform the purchaser that the warehouse is approved by the board.

440.92(2)(a)4.b. b. If the name, address, telephone number or approval status of the warehouse changes before the cemetery merchandise is delivered, the preneed seller or warehouse shall notify the purchaser in writing of each change within 30 days after the change.

440.92(2)(a)4.c. c. The preneed sales contract shall provide for the cemetery merchandise to be delivered within 30 days after the purchaser or beneficiary requests the preneed seller or warehouse to deliver the cemetery merchandise and shall contain the procedure and any requirements for making the request.

440.92(2)(am) (am) If a preneed sales contract for the sale of cemetery merchandise requires the preneed seller to ultimately affix the cemetery merchandise to a cemetery lot, mausoleum or other location but the purchaser has not informed the preneed seller of the location where the cemetery merchandise is to be affixed and the location where the cemetery merchandise is to be affixed is not specified in the preneed sales contract, the preneed sales contract may provide that the preneed seller may charge the purchaser an additional fee at the time that the cemetery merchandise is affixed not to exceed the additional costs to the preneed seller that are necessitated by the purchaser's choice of location.

440.92(2)(b) (b) If a preneed sales contract does not require the preneed seller to deliver cemetery merchandise by one of the methods under par. (a), the preneed seller shall deliver the cemetery merchandise under par. (a) 2.

440.92(2)(c) (c) Except as provided in par. (cm), a preneed sales contract shall provide that if the purchaser voids the preneed sales contract at any time within 10 days after the date of the initial payment the preneed seller shall, within 30 days after the date on which the preneed sales contract is voided, refund all money paid by the purchaser for cemetery merchandise that has not been supplied or delivered and for the mausoleum space.

440.92(2)(cm) (cm) If a preneed sales contract for the sale of cemetery merchandise requires the preneed seller to physically alter any cemetery merchandise, the preneed sales contract shall provide that if the purchaser voids the preneed sales contract at any time before the preneed seller has physically altered the cemetery merchandise in a manner or to a degree that makes the fair market value of the cemetery merchandise to the general public lower than the sale price of the cemetery merchandise under the preneed sales contract or within 10 days after the date of the initial payment, whichever occurs first, the preneed seller shall, within 30 days after the date on which the preneed sales contract is voided, refund all money paid by the purchaser for cemetery merchandise that has not been supplied or delivered.

440.92(2)(d) (d) A preneed seller may not sell any undeveloped space unless the plans for the construction of the mausoleum have been submitted to the department of safety and professional services for approval under s. 157.12 (2) (a) and the preneed sales contract includes the following language in not less than 10-point boldface type: "THE PLANS FOR CONSTRUCTING THE MAUSOLEUM SPACE HAVE BEEN SUBMITTED TO THE DEPARTMENT OF SAFETY AND PROFESSIONAL SERVICES FOR APPROVAL. THE SELLER IS RESPONSIBLE FOR ALL COSTS REQUIRED TO OBTAIN APPROVAL OF THE PLANS BY THE DEPARTMENT OF SAFETY AND PROFESSIONAL SERVICES, COMPLETE THE CONSTRUCTION, AND OBTAIN CERTIFICATION OF THE CONSTRUCTION BY THE DEPARTMENT OF SAFETY AND PROFESSIONAL SERVICES."

440.92(2)(e) (e) A preneed sales contract for the sale of an undeveloped space shall provide that the purchaser may void the preneed sales contract if any of the following conditions applies:

440.92(2)(e)1. 1. The plans for constructing the mausoleum are not approved under s. 157.12 (2) (a).

440.92(2)(e)2. 2. The construction of the mausoleum does not begin within 3 years after the date of the sale.

440.92(2)(e)3. 3. If the mausoleum is a public mausoleum, the construction of the mausoleum is not certified under s. 157.12 (2) (b) within 6 years after the date of the sale.

440.92(2)(f) (f) If a preneed sales contract is voided under par. (e), the preneed seller shall, within 30 days after the date on which the preneed sales contract is voided, refund all money paid by the purchaser, together with interest calculated at the legal rate of interest as provided under s. 138.04.

440.92(2)(g) (g) A preneed seller may include in a preneed sales contract provisions that do any of the following:

440.92(2)(g)1. 1. Place restrictions on the right of the purchaser to assign his or her interest in any undelivered cemetery merchandise or undeveloped space to any other person, but only if such restrictions are consistent with regulations, established by the cemetery authority of the cemetery in which the cemetery merchandise will ultimately be affixed or in which the undeveloped space is located, that specify who may or may not be buried in the cemetery.

440.92(2)(g)2. 2. Require the purchaser to notify the preneed seller that the purchaser has assigned his or her interest in any undelivered cemetery merchandise or undeveloped space to any other person within a reasonable period of time after the interest has been assigned.

440.92(2)(h) (h) A provision in a preneed sales contract that purports to waive or is in conflict with any part of this section is void.

440.92(2)(i) (i) If a preneed sales contract includes provisions for the sale of cemetery merchandise or an undeveloped space that is subject to the trusting requirements under sub. (3) (a) and (b) and for the sale of other goods or services that are not subject to the trusting requirements under sub. (3) (a) and (b), the sale price of the goods or services that are not subject to the trusting requirements may not be inflated for the purpose of allocating a lower sale price to the cemetery merchandise or undeveloped space that is subject to the trusting requirements.

440.92(2)(j) (j) A preneed sales contract shall be in writing. The preneed seller shall provide the purchaser with a copy of the preneed sales contract at the time that the preneed sales contract is entered into. A provision in a written preneed sales contract that limits the terms of the transaction to those included in the written preneed sales contract and that disclaims any oral agreements pertaining to the transaction creates a rebuttable presumption that no oral preneed sales contract pertaining to the transaction exists. A preneed sales contract that is not in writing may not be voided by the preneed seller, but may be voided by the purchaser at any time before all of the cemetery merchandise purchased has been delivered, before the plans for constructing the mausoleum have been approved under s. 157.12 (2) (a) or, if the mausoleum is a public mausoleum, before the construction of the mausoleum has been certified under s. 157.12 (2) (b). If a preneed sales contract is voided under this paragraph, the preneed seller shall, within 30 days after the date on which the preneed sales contract is voided, refund all money paid by the purchaser, together with interest calculated at the legal rate of interest as provided under s. 138.04.

440.92(2)(k) (k) A preneed sales contract shall include the following language in not less than 10-point boldface type: "SECTION 440.92 (2) OF THE WISCONSIN STATUTES SPECIFIES THE RIGHTS OF THE PURCHASER UNDER THIS CONTRACT. DEPENDING ON THE CIRCUMSTANCES, THESE MAY INCLUDE THE RIGHT TO VOID THE CONTRACT AND RECEIVE A REFUND OR THE RIGHT TO ASSIGN AN INTEREST IN THE CONTRACT TO ANOTHER PERSON."

440.92(3) (3) Deposits in preneed trust fund and care fund.

440.92(3)(a)(a) A preneed seller shall deposit into a preneed trust fund an amount equal to at least 40% of each payment of principal that is received from the sale of cemetery merchandise under a preneed sales contract, or the wholesale cost ratio for the cemetery merchandise multiplied by the amount of the payment of principal that is received, whichever is greater. In addition to the amount required to be deposited under this paragraph for the sale of cemetery merchandise and except as provided in par. (c), if a preneed seller receives payment for the sale of an undeveloped space under a preneed sales contract, the preneed seller shall deposit a percentage of each payment of principal that is received from the sale of the undeveloped space into a preneed trust fund, determined as follows:

440.92(3)(a)1. 1. If the actual cost to the preneed seller of constructing the undeveloped space in accordance with construction plans approved under s. 157.12 (2) (a) has been determined by a registered architect or engineer and accepted in a written construction agreement by both the preneed seller and the person who has agreed to construct the mausoleum, the minimum percentage of each payment of principal that must be deposited into the preneed trust fund is the percentage equal to the wholesale cost ratio for the undeveloped space. In this subdivision, "registered architect or engineer" means a person who is registered as an architect or engineer under ch. 443.

440.92(3)(a)2. 2. If the cost to the preneed seller of constructing the undeveloped space has not been determined as provided in subd. 1., the preneed seller shall deposit at least 40% of each payment of principal into the preneed trust fund.

440.92(3)(b) (b) The preneed seller shall make the deposits required under par. (a) within 30 business days after the last day of the month in which each payment is received. Preneed trust funds shall be deposited and invested as provided in s. 157.19.

440.92(3)(c) (c) A preneed seller is not required to make the deposits required under par. (a) 1. and 2. if any of the following applies:

440.92(3)(c)1. 1. The mausoleum is certified under s. 157.12 (2) (b) within 30 business days after the payment is received.

440.92(3)(c)2. 2. The undeveloped space is located in a mausoleum or project of mausoleums in which at least one mausoleum space was sold before November 1, 1991. In this subdivision, "project of mausoleums" means a group of mausoleums that have been or are intended to be built and arranged in a cemetery according to a single construction plan approved under s. 157.12 (2) (a).

440.92(3)(c)3. 3. The preneed seller files with the department a bond furnished by a surety company authorized to do business in this state or files with the department and maintains an irrevocable letter of credit from a financial institution and the amount of the bond or letter of credit is sufficient to secure the cost to the cemetery authority of constructing the mausoleum.

440.92(3)(d) (d) If payments are received under a preneed sales contract for an undeveloped space, the preneed seller shall make deposits into the care fund required under s. 157.12 (3) in addition to any deposits required under par. (a).

440.92(4) (4) Exceptions to registration requirement.

440.92(4)(a)(a) Any person who sells or solicits the sale of cemetery merchandise under a preneed sales contract is not required to be licensed under sub. (1) and the requirements of sub. (3) (a) and (b) do not apply to the sale if all payments received under the preneed sales contract are trusted as required under s. 445.125 (1) (a) 1. or if all of the following conditions are met:

440.92(4)(a)1. 1. The preneed seller guarantees that the cemetery merchandise will be delivered not more than 180 days after the date of the sale.

440.92(4)(a)2. 2. The cemetery merchandise is delivered or the preneed sales contract is voided not more than 180 days after the date of the sale.

440.92(4)(b) (b) If any preneed seller who is not licensed under sub. (1) accepts a payment under a preneed sales contract and the merchandise is not delivered within 180 days after the date of the sale, the preneed seller shall immediately notify the purchaser that the purchaser is entitled to a refund of all money paid by the purchaser, together with interest calculated at the legal rate of interest as provided under s. 138.04, at any time before the merchandise is delivered.

440.92(5) (5) Use of preneed trust funds to cover costs of construction or partial performance.

440.92(5)(a)(a) Before the construction of a mausoleum for which a preneed trust fund has been established is certified under s. 157.12 (2) (b), the trustee of the preneed trust fund shall, upon receipt of a written request for the release of a specified amount of the funds from the preneed seller and the person who is constructing the mausoleum, release the specified amount of the funds, but only if the request is accompanied by a sworn statement, signed by the preneed seller and the person who is constructing the mausoleum, certifying that the specified amount does not exceed the amount charged to the preneed seller by the person who is constructing the mausoleum for labor that has actually been performed and materials that have actually been used in the construction of the mausoleum, and does not include any cost for which preneed trust funds have been previously released under this paragraph.

440.92(5)(b) (b) Before all of the terms of a preneed sales contract for the sale of cemetery merchandise are fulfilled, the trustee of the preneed trust fund shall, upon receipt of a written request for the release of a specified amount of the funds from the preneed seller, release the specified amount of the funds, but only if the request is accompanied by a sworn statement, signed by the preneed seller, certifying that the specified amount does not exceed the actual cost to the preneed seller for any cemetery merchandise that has actually been supplied or delivered and for any cemetery services that have actually been performed, and does not include any cost for which preneed trust funds have been previously released under this paragraph.

440.92(6) (6) Reporting; record keeping; audits.

440.92(6)(a)(a) Every preneed seller licensed under sub. (1) shall file an annual report with the board. The report shall be made on a form prescribed and furnished by the board. The report shall be made on a calendar-year basis unless the board, by rule, provides for other reporting periods. The report is due on or before the 60th day after the last day of the reporting period.

440.92(6)(b) (b) The preneed seller shall include all of the following in the annual report under par. (a):

440.92(6)(b)1. 1. If the preneed seller is a corporation that is required to file a report under s. 180.1622 or 181.1622, a copy of that report and the name, residence address and business address of each shareholder who beneficially owns, holds or has the power to vote 5% or more of any class of securities issued by the corporation.

440.92(6)(b)2. 2. An accounting of amounts deposited in, amounts withdrawn from, income accruing to and the balance at the close of the reporting period of each preneed trust fund for which the preneed seller is the trustee.

440.92(6)(c) (c) A preneed seller who is the trustee of any trust fund under s. 445.125 (1) shall include in the report required under par. (a) an accounting of amounts deposited in, amounts withdrawn from, income accruing to and the balance at the close of the reporting period of such trust funds.

440.92(6)(d) (d) All records described under pars. (b) 2. and (c) and maintained by the board are confidential and are not available for inspection or copying under s. 19.35 (1). This paragraph does not apply to any information regarding the name, address or employer of or financial information related to an individual that is requested under s. 49.22 (2m) by the department of children and families or a county child support agency under s. 59.53 (5).

440.92(6)(e) (e) The board shall review each report filed under par. (a) to determine whether the preneed seller is complying with this section.

440.92(6)(f) (f) The preneed seller shall keep a copy of the report required under par. (a) at its principal place of business and, except for those records described under pars. (b) 2. and (c), shall make the report available for inspection, upon reasonable notice, by any person with an interest in purchasing cemetery merchandise or a mausoleum space from the preneed seller or by any person who has entered into or is the beneficiary of a preneed sales contract with the preneed seller.

440.92(6)(g) (g) The preneed seller shall maintain all of the following:

440.92(6)(g)1. 1. The records needed to prepare the reports required under par. (a).

440.92(6)(g)2. 2. Records that show, for each deposit in a trust fund or account specified in pars. (b) 2. and (c), the name of the purchaser or beneficiary of the preneed sales contract relating to the deposit and the item purchased.

440.92(6)(g)3. 3. A copy of each preneed sales contract.

440.92(6)(h) (h) The records under par. (b) 1. shall be permanently maintained by the preneed seller. The records under par. (b) 2. shall be maintained for not less than 3 years after all of the obligations of the preneed sales contract have been fulfilled. The board may promulgate rules to establish longer time periods for maintaining records under this paragraph.

440.92(6)(i) (i) The board may promulgate rules requiring preneed sellers licensed under sub. (1) to maintain other records and establishing minimum time periods for the maintenance of those records.

440.92(6)(j) (j) The board may audit, at reasonable times and frequency, the records, trust funds and accounts of any preneed seller licensed under sub. (1), including records, trust funds and accounts pertaining to services provided by a preneed seller which are not otherwise subject to the requirements under this section. The department may conduct audits under this paragraph on a random basis, and shall conduct all audits under this paragraph without providing prior notice to the preneed seller.

440.92(6)(k) (k) The board may promulgate rules establishing a filing fee to accompany the report required under par. (a). The filing fee shall be based on the approximate cost of regulating preneed sellers.

440.92(7) (7) Approval of warehouses. No person may own or operate a warehouse unless the warehouse is approved by the board. Upon application, the board shall approve a warehouse that is located in this state if the person who operates the warehouse is licensed as a public warehouse keeper by the department of agriculture, trade and consumer protection under ch. 99, but may not approve a warehouse that is located in this state unless the person is so licensed. The board shall promulgate rules establishing the requirements for approval of warehouses that are located outside this state. The rules shall require warehouses that are located outside this state to file with the board a bond furnished by a surety company authorized to do business in this state in an amount that is sufficient to guarantee the delivery of cemetery merchandise to purchasers under preneed sales contracts. The board shall compile and keep a current list of the names and addresses of all warehouses approved under this subsection and shall make the list available for public inspection during the times specified in s. 230.35 (4) (f).

440.92(9) (9) Exemptions; certification of compliance of cemetery affiliated with religious society.

440.92(9)(a)(a) If the cemetery authority of a cemetery that is affiliated with a religious society organized under ch. 187 or that religious society files an annual certification with the department as provided in this subsection, neither the cemetery authority nor any employee of the cemetery is required to be licensed as a cemetery preneed seller under sub. (1) during the period for which the certification is effective.

440.92(9)(b) (b) A certification under this subsection shall be made on a form prescribed and furnished by the department and include all of the following:

440.92(9)(b)1. 1. The name and address of each cemetery to which the certification applies.

440.92(9)(b)2. 2. The name, address and social security number of each employee of the cemetery who sold or solicited the sale of cemetery merchandise or an undeveloped space under a preneed sales contract for the cemetery during the 12-month period immediately preceding the date on which the certification is filed with the department.

440.92(9)(b)3. 3. A notarized statement of a person who is legally authorized to act on behalf of the religious society under this subsection that, during the 12-month period immediately preceding the date on which the certification is filed with the department, each employee specified under subd. 2. and the cemetery authority have either fully complied or have substantially complied with subs. (2), (3) (a) and (b) and (5).

440.92(9)(c) (c) If the statement under par. (b) 3. includes a statement of substantial compliance, the statement of substantial compliance must also specify those instances when the employee or cemetery authority did not fully comply with sub. (2), (3) (a) or (b) or (5).

440.92(9)(d) (d) A certification under this subsection is effective for the 12-month period immediately following the date on which the certification is filed with the department.

440.92(9)(e) (e) During the effective period specified under par. (d), the department may not audit the preneed trust funds or any records or accounts relating to the preneed trust funds of the cemetery authority or any employee of the cemetery to which a certification under this subsection applies.

440.92(9)(f) (f) The religious society that is affiliated with a cemetery to which a certification under this subsection applies is liable for the damages of any person that result from the failure of any employee specified under par. (b) 2. or the cemetery authority to fully comply with sub. (2), (3) (a) or (b) or (5) during the 12-month period for which such compliance has been certified under this subsection.

440.92(10) (10) Exemptions; certain cemeteries. This section does not apply to a cemetery authority that is not required to be licensed under s. 440.91 (1) or registered under s. 440.91 (1m).

440.92 History History: 1989 a. 307; 1991 a. 16, 32, 39, 269; 1993 a. 16; 1995 a. 27 ss. 6605, 9116 (5); 1995 a. 295; 1997 a. 79, 191; 1999 a. 9; 2005 a. 25, 213, 254; 2007 a. 20, 174; 2011 a. 32.



440.93 Disciplinary actions and proceedings.

440.93  Disciplinary actions and proceedings.

440.93(1) (1) The board may reprimand a licensee or deny, limit, suspend, or revoke a certificate of licensure of a cemetery authority, cemetery salesperson, or preneed seller if it finds that the applicant or licensee, or, if the applicant or licensee is an association, partnership, limited liability company, or corporation, any officer, director, trustee, member, or shareholder who beneficially owns, holds, or has the power to vote 5% or more of any class of security issued by the applicant or licensee, has done any of the following:

440.93(1)(a) (a) Made a material misstatement in an application for a certificate or for renewal of a certificate.

440.93(1)(b) (b) Made a substantial misrepresentation or false promise to an individual to influence the individual to purchase a cemetery lot, cemetery merchandise or mausoleum space.

440.93(1)(c) (c) Engaged in any practice relating to the sale of a cemetery lot, cemetery merchandise or mausoleum space which clearly demonstrates a lack of knowledge or ability to apply professional principles or skills.

440.93(1)(d) (d) Subject to ss. 111.321, 111.322 and 111.335, been convicted of an offense the circumstances of which substantially relate to the sale of a cemetery lot, cemetery merchandise or mausoleum space.

440.93(1)(e) (e) Advertised in a manner that is false, deceptive or misleading.

440.93(1)(f) (f) Subject to ss. 111.321, 111.322 and 111.34, engaged in any practice relating to the sale of a cemetery lot, cemetery merchandise or mausoleum space while the person's ability to practice was impaired by alcohol or other drugs.

440.93(1)(g) (g) Violated this subchapter or any rule promulgated under this subchapter.

440.93(2) (2) The department shall determine in each case the period that a limitation, suspension or revocation of a certificate is effective. This subsection does not apply to a limitation or suspension under s. 440.13 (2) (a).

440.93 History History: 1989 a. 307; 1993 a. 112; 1997 a. 191; 2005 a. 25.



440.945 Cemetery monuments.

440.945  Cemetery monuments.

440.945(1)(1)  Definitions. In this section:

440.945(1)(a) (a) "Installed" means permanently affixed to a cemetery lot.

440.945(1)(b) (b) "Monument" means any object made of granite, bronze, marble, stone, cement or other permanent material that is installed or intended to be installed to identify or memorialize human remains.

440.945(1)(c) (c) "Vendor" means a person who sells, delivers, installs or cares for a monument, other than the cemetery authority of the cemetery in which the monument is installed.

440.945(2) (2) Cemetery authority powers. A cemetery authority may do any of the following:

440.945(2)(a) (a) Adopt regulations, consistent with this section and with standards that the cemetery authority uses for its own monument installations, prescribing requirements and procedures for the sale, delivery, installation or care of monuments, including requirements that each vendor provide reasonable advance notice to the cemetery authority of the date on which the vendor desires to install a monument; that each vendor carry worker's compensation insurance and a minimum amount of comprehensive general liability insurance, such minimum amount not to exceed $300,000; and that each owner of a cemetery lot pay all fees and other amounts due the cemetery authority to satisfy any encumbrances pertaining to the cemetery lot before a monument is installed.

440.945(2)(b) (b) Assist a vendor in marking the location for a monument and inspect the installation of the monument to ensure that it is properly installed by the vendor.

440.945(2)(c) (c) Charge either the owner of a cemetery lot or a vendor a reasonable fee to cover the cemetery authority's labor costs. In this paragraph, "labor costs" means the amount, calculated in accordance with generally accepted accounting principles and practices, that is payable to employees of the cemetery authority for wages and fringe benefits for the period that the employees were engaged in marking the location for and inspecting the installation of the monument to ensure that it was properly installed, and may include any general administrative or overhead costs of the cemetery authority or any other costs that are directly related to marking the location for and inspecting the installation of the monument to ensure that it was properly installed.

440.945(3) (3) Disclosure of information to consumers.

440.945(3)(a)(a) Every cemetery authority shall keep on file and make available for inspection and copying to owners and prospective purchasers of cemetery lots and to other interested persons all of the following information:

440.945(3)(a)1. 1. An itemized list of the amounts charged for any services provided by the cemetery authority relating to the finishing, installation or care of monuments.

440.945(3)(a)2. 2. Any regulations adopted under sub. (2) (a).

440.945(3)(b) (b) Upon the request of any person who is interested in purchasing a monument from a cemetery authority or a vendor, the cemetery authority or vendor shall provide the person with an itemized list of the amount charged for each finished monument in which the person is interested and for any services that may be provided by the cemetery authority or vendor relating to the installation or care of the monument.

440.945(4) (4) Prohibited conduct.

440.945(4)(a)(a) A cemetery authority may not do any of the following:

440.945(4)(a)1. 1. Require the owner or purchaser of a cemetery lot to purchase a monument or services related to the installation of a monument from the cemetery authority.

440.945(4)(a)2. 2. Restrict the right of the owner or purchaser of a cemetery lot to purchase a monument or services related to the installation of a monument from the vendor of his or her choice.

440.945(4)(a)3. 3. Except as provided in sub. (2) (c), charge the owner or purchaser of a cemetery lot a fee for purchasing a monument or services related to the installation of a monument from a vendor, or charge a vendor a fee for delivering or installing the monument. Nothing in this subdivision shall be construed to prohibit a cemetery authority from charging the owner or purchaser of a cemetery lot a reasonable fee for services relating to the care of a monument.

440.945(4)(a)4. 4. Discriminate against any owner or purchaser of a cemetery lot who has purchased a monument or services related to the installation of a monument from a vendor.

440.945(4)(b) (b) A vendor may not falsely represent to any person any regulations adopted by a cemetery authority under sub. (2) (a) or falsely represent to any person the vendor's relationship with a cemetery authority.

440.945(5) (5) Enforcement.

440.945(5)(a)(a) If the department has reason to believe that any person is violating this section and that the continuation of that activity might cause injury to the public interest, the department may investigate.

440.945(5)(b) (b) The department of justice or any district attorney, upon informing the department of justice, may commence an action in circuit court in the name of the state to restrain by temporary or permanent injunction any violation of this section. The court may, prior to entry of final judgment, make such orders or judgments as may be necessary to restore to any person any pecuniary loss suffered because of the acts or practices involved in the action, if proof of such loss is submitted to the satisfaction of the court. The department of justice may subpoena persons and require the production of books and other documents, and may request the department of safety and professional services to exercise its authority under par. (a) to aid in the investigation of alleged violations of this section.

440.945(5)(c) (c) In lieu of instituting or continuing an action under this subsection, the department of justice may accept a written assurance of discontinuance of any act or practice alleged to be a violation of this section from the person who has engaged in the act or practice. An assurance entered into under this paragraph shall not be considered evidence of a violation of this section, but a violation of the assurance shall be treated as a violation of this section.

440.945 History History: 1989 a. 95; 1989 a. 307 ss. 84, 86; Stats. 1989 s. 440.945; 2011 a. 32.



440.947 Disclosures and representations for certain sales.

440.947  Disclosures and representations for certain sales.

440.947(1)(1) In this section:

440.947(1)(a) (a) "Cash advance item" means personal property or a service that is obtained by a person from a 3rd party and that is paid for by the person on behalf of, and subject to reimbursement from, a buyer of a casket, outer burial container or cemetery merchandise from the person. "Cash advance item" includes cemetery or crematory services, pallbearers, public transportation, clergy honoraria, flowers, musicians or vocalists, nurses, obituary notices, gratuities and death certificates.

440.947(1)(b) (b) "Direct cremation service" means the disposition of human remains by cremation without any formal viewing, visitation or ceremony in which the body of the deceased is present.

440.947(1)(c) (c) "Outer burial container" has the meaning given in s. 157.061 (11g).

440.947(1)(d) (d) "Person" does not include a person issued a funeral director's license under ch. 445 or an operator of a funeral establishment, as defined in s. 445.01 (7).

440.947(2) (2) No person may sell or offer for sale a casket, outer burial container or cemetery merchandise unless the person has provided to the buyer, prior to the sale, a price list in a clearly legible and conspicuous format that includes each of the following:

440.947(2)(a) (a) The name, address and telephone number of the person's place of business.

440.947(2)(b) (b) The effective date of the price list.

440.947(2)(c) (c) The price and a description of each type of casket, outer burial container and cemetery merchandise that the person usually offers for sale without special ordering. A description required under this paragraph shall enable a buyer to identify and understand the specific casket, outer burial container or cemetery merchandise that is offered for sale.

440.947(2)(d) (d) If the person usually offers an outer burial container for sale without special ordering, a statement that is identical to the following: "State law does not require that you buy a container to surround the casket in the grave. However, many cemeteries require that you have such a container so that the grave will not sink in. Either a grave liner or a burial vault will satisfy these requirements."

440.947(2)(e) (e) The price and a description of any direct cremation or burial service offered by the person and, if the person offers direct cremation service, a statement that is identical to the following: "If you want to arrange a direct cremation, you can use an alternative container. Alternative containers encase the body and can be made of materials like fiberboard or composition materials (with or without an outside covering). The containers that we provide are .... [insert a description of the containers offered for direct cremation]."

440.947(2)(f) (f) The price and a description of any service offered by the person for the use any facilities, equipment or staff related to a viewing, funeral ceremony, memorial service or graveside service.

440.947(2)(g) (g) The amount and a description of any basic service fee that is charged in addition to any price described under pars. (c), (e) or (f).

440.947(3) (3) A person who sells a casket, outer burial container or cemetery merchandise shall, immediately after completing the sale, provide the buyer with a form in a clearly legible and conspicuous format that includes each of the following:

440.947(3)(a) (a) The price and a description of the casket, outer burial container or cemetery merchandise.

440.947(3)(b) (b) The price and a description of any service specified in sub. (2) (e) or (f) that is sold in addition to the casket, outer burial container or cemetery merchandise.

440.947(3)(c) (c) The amount and a description of any basic service fee that is charged in addition to any price described under par. (a) or (b).

440.947(3)(d) (d) A statement that the buyer may be charged only for the items that he or she has selected or that are required by law and a description and explanation of any items that he or she is required by law to purchase.

440.947(3)(e) (e) A description of any charge for a cash advance item, including any commission, discount or rebate that the person receives for a cash advance item from the 3rd party from which the cash advance item is obtained and that the person does not pass on to the buyer.

440.947(4) (4) No person who sells a casket, outer burial container or cemetery merchandise may do any of the following:

440.947(4)(a) (a) Provide inaccurate information regarding the information specified in sub. (2) (c), (e), (f) or (g) to a prospective buyer who contacts the person by telephone.

440.947(4)(b) (b) Represent that state or local law requires a prospective buyer to purchase a casket for a direct cremation service.

440.947(4)(c) (c) Misrepresent to a prospective buyer any requirement under federal, state or local law or under the rules of any cemetery, mausoleum or crematory relating to the use of a casket, outer burial container or cemetery merchandise.

440.947(4)(d) (d) Represent that any casket, outer burial container or cemetery merchandise will delay the natural decomposition of human remains for a long or indefinite period of time.

440.947(4)(e) (e) Require a buyer to pay an additional fee or surcharge if the buyer purchases a casket, outer burial container or cemetery merchandise from a 3rd party.

440.947(4)(f) (f) Alter a price specified in sub. (2) (c), (e), (f) or (g) based on the type of casket, outer burial container or cemetery merchandise purchased by a buyer.

440.947(5) (5) A person who sells a casket, outer burial container or cemetery merchandise shall retain a copy of the price list specified in sub. (2) (intro.) for at least one year after the date of its last distribution to a prospective buyer and shall retain a copy of each form that is provided to a buyer under sub. (3) (intro.) for at least one year after completion of a sale. A person required to retain a copy under this subsection shall make the copy available for inspection by the department upon request.

440.947 History History: 1999 a. 9.



440.95 Penalties.

440.95  Penalties.

440.95(1)(1) Any cemetery authority that is required to be licensed under s. 440.91 (1) and that knowingly fails to be licensed may be fined not more than $100.

440.95(2) (2) Any individual who is required to register as a cemetery salesperson under s. 440.91 (2) and who fails to register may be fined not less than $25 nor more than $200 or imprisoned for not more than 6 months or both.

440.95(3) (3) Except as provided in subs. (1) and (2), any person who violates s. 440.91 or 440.947 or any rule promulgated under s. 440.91 may be fined not more than $1,000 or imprisoned for not more than 6 months or both.

440.95(4) (4) Any person who intentionally does any of the following may be fined not more than $1,000 or imprisoned for not more than 90 days or both:

440.95(4)(a) (a) Fails to register as a preneed seller as required under s. 440.92 (1) (a).

440.95(4)(b) (b) Fails to deposit or invest preneed trust funds or care funds as required under s. 440.92 (3).

440.95(4)(c) (c) Fails to file a report or files an incomplete, false or misleading report under s. 440.92 (6).

440.95(4)(d) (d) Files a false or misleading certification under s. 440.92 (9).

440.95(5) (5) Except as provided in sub. (4), any person who violates s. 440.92 or any rule promulgated under s. 440.92 may be required to forfeit not more than $200 for each offense. Each day of continued violation constitutes a separate offense.

440.95(6) (6)

440.95(6)(a)(a) Any cemetery authority or vendor that fails to disclose information to consumers in violation of s. 440.945 (3) may be required to forfeit not more than $200.

440.95(6)(b) (b) Any cemetery authority or vendor that violates s. 440.945 (4) may be required to forfeit not more than $200 for the first offense and may be required to forfeit not more than $500 for the 2nd or any later offense within a year. The period shall be measured by using the dates of the offenses that resulted in convictions.

440.95 History History: 1989 a. 307 ss. 75, 87; 1999 a. 9; 2005 a. 25.



440.96 Definitions.

440.96  Definitions. In this subchapter:

440.96(1) (1) "Interior design" means the design of interior spaces in conformity with public health, safety and welfare requirements, including the preparation of documents relating to space planning, finish materials, furnishings, fixtures and equipment and the preparation of documents relating to interior construction that does not substantially affect the mechanical or structural systems of a building. "Interior design" does not include services that constitute the practice of architecture or the practice of professional engineering.

440.96(2) (2) "Wisconsin registered interior designer" means a person registered as a Wisconsin registered interior designer under this subchapter.

440.96 History History: 1995 a. 322.



440.961 Use of title.

440.961  Use of title. No person may use the title "Wisconsin registered interior designer", use any title or description that implies that he or she is a Wisconsin registered interior designer or represent himself or herself to be a Wisconsin registered interior designer unless the person is registered as a Wisconsin registered interior designer under this subchapter.

440.961 History History: 1995 a. 322.



440.962 Registration requirements.

440.962  Registration requirements. The department shall register as a Wisconsin registered interior designer an individual who submits an application to the department on a form provided by the department and who satisfies one of the following requirements:

440.962(1) (1) The individual does all of the following:

440.962(1)(a) (a) Submits to the department evidence satisfactory to the department of any of the following:

440.962(1)(a)1. 1. That he or she is a graduate of a 5-year interior design or architecture program and has at least one year of practical experience in interior design of a character satisfactory to the department.

440.962(1)(a)2. 2. That he or she is a graduate of a 4-year interior design or architecture program and has at least 2 years of practical experience in interior design of a character satisfactory to the department.

440.962(1)(a)3. 3. That he or she has completed at least 3 years of an interior design program and has at least 3 years of practical experience in interior design of a character satisfactory to the department.

440.962(1)(a)4. 4. That he or she is a graduate of a 2-year interior design program and has at least 4 years of practical experience in interior design of a character satisfactory to the department.

440.962(1)(b) (b) Satisfies the applicable requirements under s. 440.964.

440.962(1)(c) (c) Subject to ss. 111.321, 111.322 and 111.335, submits evidence satisfactory to the department that he or she does not have an arrest or conviction record.

440.962(1)(d) (d) Submits the names of at least 5 references, at least 3 of whom shall have personal knowledge of the applicant's interior designing experience.

440.962(1)(e) (e) Meets any other requirements established by the department by rule.

440.962(2) (2) The individual is registered as an architect under s. 443.03 and submits evidence satisfactory to the department of all of the following:

440.962(2)(a) (a) That he or she is a graduate of a 4-year architecture program.

440.962(2)(b) (b) That he or she has at least 6 years of demonstrated practical experience in interior design of a character satisfactory to the department.

440.962 History History: 1995 a. 322.



440.963 Use of title by firms, partnerships and corporations.

440.963  Use of title by firms, partnerships and corporations.

440.963(1)(1) A firm, partnership or corporation may use the term "Wisconsin registered interior designer" or "Wisconsin registered interior designers", or may advertise or make representations that it provides the services of a Wisconsin registered interior designer, only if at least one principal, partner or officer who is in responsible charge of the interior design services provided by the firm, partnership or corporation is a Wisconsin registered interior designer.

440.963(2) (2) No firm, partnership or corporation may be relieved of responsibility for the conduct or acts of its agents, employees or officers by reason of its compliance with this subchapter, nor may any individual practicing interior design be relieved of responsibility for interior designing services performed by reason of his or her employment or relationship with the firm, partnership or corporation.

440.963 History History: 1995 a. 322.



440.964 Examinations.

440.964  Examinations.

440.964(1)(1) Except as provided in s. 440.962 (2), no person may be registered as a Wisconsin registered interior designer under this subchapter unless he or she passes one of the following examinations:

440.964(1)(a) (a) An interior design examination administered by a national organization that establishes standards for the interior design profession and that is recognized by the department.

440.964(1)(b) (b) An interior design examination conducted or approved by the department under sub. (2) that is substantially equivalent to an examination specified in par. (a).

440.964(2) (2) Written or written and oral examinations under sub. (1) (b) shall be held at such time and place as the department determines. The scope of the examinations and the methods of procedure shall be prescribed by the department with special reference to the applicant's ability to design and supervise interior designing work, which shall promote the public welfare and ensure the safety of life, health and property. The examinations shall include questions which require applicants to demonstrate knowledge of the design needs of people with physical disabilities and of the relevant statutes and codes. Such questions shall be developed by the department in consultation with other appropriate state agencies.

440.964(3) (3) A candidate failing an examination given under sub. (2) may, upon application and payment of the required reexamination fee, be examined again by the department. No restrictions may be placed on the number of times an unsuccessful candidate may be reexamined, except that after failure of 3 reexaminations, the department may require a one-year waiting period before further reexamination.

440.964 History History: 1995 a. 322.



440.965 Reciprocal registration.

440.965  Reciprocal registration. The department may, upon application and payment of the required fee, grant a permit to use the title "Wisconsin registered interior designer" to a person who is not a resident of and has no established place of business in this state, or who has recently become a resident of this state, if the person holds an unexpired certificate of similar registration issued to the person by the proper authority in any state or territory or possession of the United States or in any country in which the requirements for the registration of interior designers are of a standard not lower than specified in this subchapter.

440.965 History History: 1995 a. 322.



440.966 Renewal; continuing education.

440.966  Renewal; continuing education.

440.966(1) (1) The renewal date for a certificate of registration issued under this subchapter is specified in s. 440.08 (2) (a), and the renewal fee for such certificate of registration is determined by the department under s. 440.03 (9) (a).

440.966(2) (2) A Wisconsin registered interior designer shall, at the time that he or she applies for renewal of a certificate of registration under sub. (1), submit proof of completion of continuing education requirements established by rules promulgated by the department.

440.966 History History: 1995 a. 322; 2007 a. 20.



440.967 List of registered persons.

440.967  List of registered persons. The department shall prepare each year a list showing the names and business addresses of all persons registered as a Wisconsin registered interior designer under this subchapter. Upon request, the department shall provide a list prepared under this section to any person at cost.

440.967 History History: 1995 a. 322.



440.968 Discipline; prohibited acts; penalties.

440.968  Discipline; prohibited acts; penalties.

440.968(1) (1) The department may reprimand a Wisconsin registered interior designer, or may limit, suspend or revoke the certificate of registration of a Wisconsin registered interior designer, who has done any of the following:

440.968(1)(a) (a) Committed any fraud or deceit in obtaining or renewing a certificate of registration under this subchapter.

440.968(1)(b) (b) Committed any gross negligence or misconduct, or acted in a grossly incompetent manner, in the practice of interior design as a Wisconsin registered interior designer.

440.968(1)(c) (c) Violated this subchapter or a rule promulgated under this subchapter.

440.968(1)(d) (d) Been convicted of a felony, subject to ss. 111.321, 111.322 and 111.335, or been adjudicated mentally incompetent by a court of competent jurisdiction, a certified copy of the record of conviction or adjudication of incompetency to be conclusive evidence of such conviction or incompetency.

440.968(2) (2) Any person who uses the title "Wisconsin registered interior designer" in this state and who is not registered in accordance with this subchapter, or any person presenting or attempting to use as his or her own the certificate of registration of another, or any person who falsely impersonates any other registrant of like or different name, or any person who attempts to use an expired or revoked certificate of registration, may be fined not less than $100 nor more than $500 or imprisoned for not more than 3 months or both.

440.968(3) (3) Any person may allege to the department that he or she believes a person registered under this subchapter has committed an act for which a reprimand or limitation, suspension or revocation of registration is authorized under sub. (1). Such allegations shall be in writing, and shall be sworn to by the person making them and shall be submitted to the department. The department may, on its own motion, make such charges.

440.968(4) (4) The department may reissue a certificate of registration to any person whose certificate has been revoked under sub. (1) if the person satisfies requirements for reissuance established by the department. The department may issue a new certificate of registration to replace any certificate revoked, lost, destroyed or mutilated, subject to the rules of the department and the payment of the required fee.

440.968 History History: 1995 a. 322.



440.969 Change of name.

440.969  Change of name. No person who is registered as a Wisconsin registered interior designer under this subchapter may practice interior design in this state under any other given name or any other surname than that under which the person was originally registered to use a title in this or any other state if the department, after a hearing, finds that using a title under the changed name operates to unfairly compete with another practitioner or to mislead the public as to identity or to otherwise result in detriment to the profession or the public. This section does not apply to a change of name resulting from marriage or divorce.

440.969 History History: 1995 a. 322.



440.97 Definitions.

440.97  Definitions. In this subchapter:

440.97(1) (1) "Client" means a person who contracts with a home inspector for a home inspection.

440.97(2) (2) "Compensation" means direct or indirect payment, including the expectation of payment whether or not actually received.

440.97(3) (3) "Dwelling unit" means a structure or that part of a structure that is used or intended to be used as a home, residence or sleeping place by one person or by 2 or more persons who are maintaining a common household, to the exclusion of all others.

440.97(4) (4) "Home inspection" means the process by which a home inspector examines the observable systems and components of improvements to residential real property that are readily accessible.

440.97(5) (5) "Home inspection report" means a written opinion of a home inspector concerning all of the following:

440.97(5)(a) (a) The condition of the improvements to residential real property that contains not more than 4 dwelling units.

440.97(5)(b) (b) The condition of mechanical and structural components of the improvements specified in par. (a).

440.97(6) (6) "Home inspector" means an individual who, for compensation, conducts a home inspection.

440.97(7) (7) "Technically exhaustive" means the extensive use of measurements, instruments, testing, calculations and other means to develop scientific or engineering findings, conclusions or recommendations.

440.97 History History: 1997 a. 81.



440.971 Registry established.

440.971  Registry established. The department shall establish a registry of home inspectors.

440.971 History History: 1997 a. 81.



440.9712 Registration required.

440.9712  Registration required.

440.9712(1) (1) Except as provided in s. 440.9715, no individual may act as a home inspector, use the title "home inspector", use any title or description that implies that he or she is a home inspector or represent himself or herself to be a home inspector unless the individual is registered under this subchapter.

440.9712(1m) (1m) No business entity may provide home inspection services unless each of the home inspectors employed by the business entity is registered under this subchapter.

440.9712(2) (2) No business entity may use, in connection with the name or signature of the business entity, the title "home inspectors" to describe the business entity's services, unless each of the home inspectors employed by the business entity is registered under this subchapter.

440.9712 History History: 1997 a. 81.



440.9715 Applicability.

440.9715  Applicability. A registration is not required under this subchapter for any of the following:

440.9715(1) (1) An individual who conducts a home inspection while lawfully practicing within the scope of a license, permit or certificate granted to that individual by a state governmental agency.

440.9715(2) (2) An individual who constructs, repairs or maintains improvements to residential real property, if the individual conducts home inspections only as part of his or her business of constructing, repairing or maintaining improvements to real property and if the individual does not describe himself or herself as a registered home inspector or convey the impression that he or she is a registered home inspector.

440.9715(3) (3) An individual who conducts home inspections in the normal course of his or her employment as an employee of a federal, state or local governmental agency.

440.9715 History History: 1997 a. 81.



440.972 Registration of home inspectors.

440.972  Registration of home inspectors.

440.972(1) (1) The department shall register an individual under this subchapter if the individual does all of the following:

440.972(1)(a) (a) Submits an application for registration to the department on a form provided by the department.

440.972(1)(b) (b) Pays the fee specified in s. 440.05 (1).

440.972(1)(c) (c) Submits evidence satisfactory to the department that he or she is not subject to a pending criminal charge, or has not been convicted of a felony, misdemeanor or other offense, the circumstances of which substantially relate to the practice of home inspection.

440.972(1)(d) (d) Passes an examination under s. 440.973 (1).

440.972(2) (2) The renewal date for certificates granted under this section is specified under s. 440.08 (2) (a) 38g., and the renewal fee for such certificates is determined by the department under s. 440.03 (9) (a).

440.972 History History: 1997 a. 81; 2007 a. 20.



440.973 Examinations.

440.973  Examinations.

440.973(1)(1) No person may be registered under this subchapter unless he or she passes an examination approved by the department. In approving an examination under this subsection, the department shall consider the use of an examination that is similar to an examination that is required for membership in the American Society of Home Inspectors.

440.973(2) (2) The department shall conduct examinations for home inspector registration at least semiannually at times and places determined by the department.

440.973(3) (3) An individual is not eligible for examination unless the individual has satisfied the requirements for registration under s. 440.972 (1) (a) to (c) at least 30 days before the date of the examination.

440.973 History History: 1997 a. 81.



440.974 Rules.

440.974  Rules.

440.974(1)(1) The department shall promulgate rules necessary to administer this subchapter, including rules to establish all of the following:

440.974(1)(a) (a) Standards for acceptable examination performance by an applicant for registration.

440.974(1)(b) (b) Subject to s. 440.975, standards for the practice of home inspection by home inspectors and standards for specifying the mechanical and structural components of improvements to residential real property that are included in a home inspection. The rules promulgated under this paragraph shall include standards for the inspection of carbon monoxide detectors. The rules promulgated under this paragraph may not require a home inspector to use a specified form for the report required under s. 440.975 (3).

440.974(1)(c) (c) Subject to s. 440.975, the information that a home inspector is required to provide to a client concerning the results of the home inspection conducted by the home inspector.

440.974(2) (2) The department shall promulgate rules establishing continuing education requirements for individuals registered under this subchapter. The rules promulgated under this subsection shall require the completion of at least 40 hours of continuing education every 2 years.

440.974 History History: 1997 a. 81; 2009 a. 158; 2013 a. 124.



440.975 Standards of practice.

440.975  Standards of practice.

440.975(1) (1) In this section, "reasonably competent and diligent inspection" means an inspection that complies with the standards established under this subchapter or the rules promulgated under this subchapter.

440.975(2) (2) A home inspector shall perform a reasonably competent and diligent inspection to detect observable conditions of an improvement to residential real property. Except for removing an access panel that is normally removed by an occupant of residential real property, this subsection does not require a home inspector to disassemble any component of an improvement to residential real property. A reasonably competent and diligent inspection under this subsection is not required to be technically exhaustive.

440.975(3) (3) After completing a home inspection, a home inspector shall submit a written report to a client that does all of the following:

440.975(3)(a) (a) Lists the components of an improvement to residential real property that the home inspector is required to inspect under the rules promulgated under s. 440.974 (1) (b).

440.975(3)(b) (b) Lists the components of an improvement to residential real property that the home inspector has inspected.

440.975(3)(c) (c) Describes any condition of an improvement to residential real property or of any component of an improvement to residential real property that is detected by the home inspector during his or her home inspection and that, if not repaired, will have a significant adverse effect on the life expectancy of the improvement or the component of the improvement.

440.975(3)(d) (d) Provides any other information that the home inspector is required to provide under the rules promulgated under s. 440.974 (1) (c).

440.975(4) (4) A home inspector is not required to report on any of the following:

440.975(4)(a) (a) The life expectancy of an improvement to residential real property or a component of an improvement to residential real property.

440.975(4)(b) (b) The cause of the need for any major repair to an improvement to residential real property or a component of an improvement to residential real property.

440.975(4)(c) (c) The method of making any repair or correction, the materials needed for any repair or correction or the cost of any repair or correction.

440.975(4)(d) (d) The suitability for any specialized use of an improvement to residential real property.

440.975(4)(e) (e) Whether an improvement to residential real property or a component of an improvement to residential real property complies with applicable regulatory requirements.

440.975(4)(f) (f) The condition of any component of an improvement to residential real property that the home inspector was not required to inspect under the rules promulgated under s. 440.974 (1) (b).

440.975(5) (5) A home inspector may not report, either in writing or verbally, on any of the following:

440.975(5)(a) (a) The market value or marketability of a property.

440.975(5)(b) (b) Whether a property should or should not be purchased.

440.975(6) (6) This section does not require a home inspector to do any of the following:

440.975(6)(a) (a) Offer a warranty or guarantee of any kind.

440.975(6)(b) (b) Calculate the strength, adequacy or efficiency of any component of an improvement to residential real property.

440.975(6)(c) (c) Enter any area or perform any procedure that may damage an improvement to residential real property or a component of an improvement to residential real property, or enter any area or perform any procedure that may be dangerous to the home inspector or to other persons.

440.975(6)(d) (d) Operate any component of an improvement to residential real property that is inoperable.

440.975(6)(e) (e) Operate any component of an improvement to residential real property that does not respond to normal operating controls.

440.975(6)(f) (f) Disturb insulation or move personal items, furniture, equipment, vegetation, soil, snow, ice or debris that obstructs access to or visibility of an improvement to residential real property or a component of an improvement to residential real property.

440.975(6)(g) (g) Determine the effectiveness of a component of an improvement to residential real property that was installed to control or remove suspected hazardous substances.

440.975(6)(h) (h) Predict future conditions, including the failure of a component of an improvement to residential real property.

440.975(6)(i) (i) Project or estimate the operating costs of a component of an improvement to residential real property.

440.975(6)(j) (j) Evaluate acoustic characteristics of a component of an improvement to residential real property.

440.975(6)(k) (k) Inspect for the presence or absence of pests, including rodents, insects and wood-damaging organisms.

440.975(6)(L) (L) Inspect cosmetic items, underground items or items not permanently installed.

440.975(6)(m) (m) Inspect for the presence of any hazardous substances.

440.975(7) (7) A home inspector may not do any of the following:

440.975(7)(a) (a) Perform or offer to perform any act or service contrary to law.

440.975(7)(b) (b) Deliver a home inspection report to any person other than the client without the client's consent.

440.975(7)(c) (c) Perform a home inspection for a client with respect to a transaction if the home inspector, a member of the home inspector's immediate family or an organization or business entity in which the home inspector has an interest, is a party to the transaction and has an interest that is adverse to that of the client, unless the home inspector obtains the written consent of the client.

440.975(7)(d) (d) Accept any compensation from more than one party to a transaction for which the home inspector has provided home inspection services without the written consent of all of the parties to the transaction.

440.975(7)(e) (e) Pay or receive, directly or indirectly, in full or in part, for a home inspection or for the performance of any construction, repairs, maintenance or improvements regarding improvements to residential real property that is inspected by him or her, a fee, a commission, or compensation as a referral or finder's fee, to or from any person who is not a home inspector.

440.975(8) (8) This section does not prohibit a home inspector from doing any of the following:

440.975(8)(a) (a) Reporting observations or conditions in addition to those required under this section or the rules promulgated under this section.

440.975(8)(b) (b) Excluding a component of an improvement to residential real property from the inspection, if requested to do so by his or her client.

440.975(8)(c) (c) Engaging in an activity that requires an occupation credential if he or she holds the necessary credential.

440.975 History History: 1997 a. 81.



440.976 Disclaimers or limitation of liability.

440.976  Disclaimers or limitation of liability. No home inspector may include, as a term or condition in an agreement to conduct a home inspection, any provision that disclaims the liability, or limits the amount of damages for liability, of the home inspector for his or her failure to comply with the standards of practice prescribed in this subchapter or in rules promulgated under this subchapter.

440.976 History History: 1997 a. 81.



440.977 Liability of home inspectors.

440.977  Liability of home inspectors.

440.977(1) (1) Notwithstanding s. 893.54, an action to recover damages for any act or omission of a home inspector relating to a home inspection that he or she conducts shall be commenced within 2 years after the date that a home inspection is completed or be barred. The period of limitation under this subsection may not be reduced by agreement.

440.977(2) (2) A home inspector is not liable to a person for damages that arise from an act or omission relating to a home inspection that he or she conducts if that person is not a party to the transaction for which the home inspection is conducted.

440.977 History History: 1997 a. 81.



440.978 Discipline; prohibited acts.

440.978  Discipline; prohibited acts.

440.978(1) (1) Subject to the rules promulgated under s. 440.03 (1), the department may make investigations or conduct hearings to determine whether a violation of this subchapter or any rule promulgated under this subchapter has occurred.

440.978(2) (2) Subject to the rules promulgated under s. 440.03 (1), the department may reprimand a home inspector or deny, limit, suspend or revoke a certificate under this subchapter if the department finds that the applicant or home inspector has done any of the following:

440.978(2)(a) (a) Made a material misstatement in an application for a certificate or renewal of a certificate.

440.978(2)(b) (b) Engaged in conduct while practicing as a home inspector that evidences a lack of knowledge or ability to apply professional principles or skills.

440.978(2)(c) (c) Subject to ss. 111.321, 111.322 and 111.335, been arrested or convicted of an offense committed while registered under this subchapter.

440.978(2)(d) (d) Advertised in a manner that is false, deceptive or misleading.

440.978(2)(e) (e) Advertised, practiced or attempted to practice as a home inspector under another person's name.

440.978(2)(f) (f) Allowed his or her name to be used by another person while the other person was practicing or attempting to practice as a home inspector.

440.978(2)(g) (g) Subject to ss. 111.321, 111.322 and 111.34, practiced as a home inspector while the individual's ability to practice was impaired by alcohol or other drugs.

440.978(2)(h) (h) Acted as a home inspector in connection with a transaction in which he or she was also an appraiser or broker.

440.978(2)(i) (i) Performed, or agreed to perform, for compensation any repairs, maintenance or improvements on any property less than 2 years after he or she conducts a home inspection, without the written consent of the property owner given before the home inspection occurred.

440.978(2)(j) (j) Prevented or attempted to prevent a client from providing a copy of, or any information from, a home inspection report done by the home inspector in connection with a transaction to any interested party to the transaction.

440.978(2)(k) (k) Failed to provide a home inspection report to a client by the date agreed on by the home inspector and the client or, if no date was agreed on, within a reasonable time after completing the inspection.

440.978(2)(m) (m) Violated this subchapter or any rule promulgated under this subchapter.

440.978(3) (3) In addition to or in lieu of proceeding under sub. (2), the department may assess against a person who has engaged in any of the practices specified in sub. (2) a forfeiture of not more than $1,000 for each separate offense.

440.978(4) (4) In lieu of proceeding under sub. (1) or (2), the department may place, in a registry information file, a copy of a complaint received by the department against a Wisconsin registered home inspector, the inspector's response to the complaint and a copy of any records of the department concerning the complaint. If the department establishes a registry information file under this subsection, the department shall use the following procedure:

440.978(4)(a) (a) No later than 60 days after the date on which the department receives a complaint alleging that a home inspector has engaged in conduct that is grounds for discipline under sub. (2), the department shall provide the inspector with a copy of the complaint and place a copy of the complaint and a copy of any records of the department concerning the complaint in the registry information file.

440.978(4)(b) (b) After receiving a copy of the complaint under par. (a), the home inspector who is the subject of the complaint, or his or her authorized representative, may place in the registry information file a statement of reasonable length describing the inspector's view of the correctness or relevance of any of the information contained in the complaint.

440.978(4)(c) (c) The department shall make the complaint, the home inspector's response to the complaint, if any, and a copy of any records of the department concerning the complaint placed in a registry information file under this subsection available to the public.

440.978(4)(d) (d) The department shall remove all complaints against and other information concerning a home inspector from the registry information file if, for a period of 2 years from the date of the most recent complaint filed in the registry information file, no further complaints have been filed against the inspector.

440.978(5) (5) The department may, as a condition of removing a limitation on a certificate issued under this subchapter or of reinstating a certificate that has been suspended or revoked under this subchapter, do any of the following:

440.978(5)(a) (a) Require the home inspector to obtain insurance against loss, expense and liability resulting from errors and omissions or neglect in the performance of services as a home inspector.

440.978(5)(b) (b) Require the home inspector to file with the department a bond that is furnished by a company authorized to do business in this state and is in an amount approved by the department.

440.978 History History: 1997 a. 81.



440.979 Report by department.

440.979  Report by department. The department shall submit an annual report to the legislature under s. 13.172 (2) that describes all of the following:

440.979(1) (1) The number of home inspectors who are registered under this subchapter.

440.979(2) (2) The number and nature of complaints regarding home inspections that are received by the department from clients of home inspectors.

440.979(3) (3) The number and nature of complaints regarding home inspections that are received by the department from persons who are not clients of home inspectors.

440.979(4) (4) An estimate of the cost of complying with this subchapter that is incurred by home inspectors.

440.979(5) (5) The cost incurred by the department in carrying out its duties under this subchapter.

440.979 History History: 1997 a. 81; 1999 a. 32 s. 311.



440.98 Sanitarians; qualifications, duties, registration.

440.98  Sanitarians; qualifications, duties, registration.

440.98(1)(1)  Definitions. In this section:

440.98(1)(a) (a) "Municipality" means a county, city or village.

440.98(1)(b) (b) "Sanitarian" means an individual who, through education, training or experience in the natural sciences and their application and through technical knowledge of prevention and control of preventable diseases, is capable of applying environmental control measures so as to protect human health, safety and welfare.

440.98(2) (2) Registration qualifications. In order to safeguard life, health and property, to promote public welfare and to establish the status of those persons whose duties in environmental sanitation call for knowledge of the natural sciences, the department may establish minimum standards and qualifications for the registration of sanitarians.

440.98(3) (3) Sanitarians; employment or contractual services. Any agency of the state may employ or contract for the services of sanitarians, registered under this section, who shall enforce the public health statutes under chs. 250 to 256 or rules promulgated under those statutes.

440.98(5) (5) Registration. Except as provided in s. 440.12 or 440.13, the department shall register as a sanitarian any person who satisfies the conditions in sub. (6) and who has presented evidence satisfactory to the department that sanitarian registration standards and qualifications of the department, as established by rule, have been met.

440.98(6) (6) Applications. An application for a sanitarian registration under this section shall be made on a form provided by the department and filed with the department and shall be accompanied by the initial credential fee determined by the department under s. 440.03 (9) (a). The renewal date for a sanitarian registration is specified under s. 440.08 (2) (a), and the renewal fee for such registration is determined by the department under s. 440.03 (9) (a).

440.98(7) (7) Reciprocity. The department may by rule set standards for sanitarians registered in other states to practice as registered sanitarians in this state.

440.98(8) (8) Revocation of registration. The department may, after a hearing held in conformance with ch. 227, revoke, deny, suspend, or limit under this subchapter the registration of any sanitarian, or reprimand the sanitarian, for practice of fraud or deceit in obtaining the registration or any unprofessional conduct, incompetence, or professional negligence.

440.98(9) (9) Forfeiture. In addition to or in lieu of a reprimand or a denial, limitation, suspension, or revocation of a registration under sub. (8), the department may assess against any person a forfeiture of not less than $100 nor more than $1,000 for each violation under sub. (8).

440.98 History History: 1975 c. 414 s. 28; 1977 c. 29, 418; 1983 a. 189; 1985 a. 182 s. 57; 1987 a. 27; 1993 a. 27 s. 223; Stats. 1993 s. 250.05; 1997 a. 191, 237; 1999 a. 9; 2005 a. 25 ss. 2120 to 2128; Stats. 2005 s. 440.70; 2005 a. 25 ss. 2121 to 2130, 2336m, 2337; 2005 a. 254 s. 35; 2007 a. 20, 130.



440.9805 Definitions.

440.9805  Definitions. In this subchapter:

440.9805(1) (1) "Health care provider" means a health care provider, as defined in s. 146.81 (1) (a) to (p), a person licensed or issued a training permit as an emergency medical technician under s. 256.15, or a person certified as a first responder under s. 256.15 (8) (a).

440.9805(2) (2) "Licensed midwife" means a person who has been granted a license under this subchapter to engage in the practice of midwifery.

440.9805(3) (3) "Practice of midwifery" means providing maternity care during the antepartum, intrapartum, and postpartum periods.

440.9805 History History: 2005 a. 292; 2007 a. 97 s. 185; 2007 a. 130; 2009 a. 28.



440.981 Use of title; penalty.

440.981  Use of title; penalty.

440.981(1) (1) No person may use the title "licensed midwife," describe or imply that he or she is a licensed midwife, or represent himself or herself as a licensed midwife unless the person is granted a license under this subchapter or is licensed as a nurse-midwife under s. 441.15.

440.981(2) (2) Any person who violates sub. (1) may be fined not more than $250, imprisoned not more than 3 months, or both.

440.981 History History: 2005 a. 292.



440.982 Licensure.

440.982  Licensure.

440.982(1)(1) No person may engage in the practice of midwifery unless the person is granted a license under this subchapter, is granted a temporary permit pursuant to a rule promulgated under s. 440.984 (2m), or is licensed as a nurse-midwife under s. 441.15.

440.982(1m) (1m) Except as provided in sub. (2), the department may grant a license to a person under this subchapter if all of the following apply:

440.982(1m)(a) (a) The person submits an application for the license to the department on a form provided by the department.

440.982(1m)(b) (b) The person pays the initial credential fee determined by the department under s. 440.03 (9) (a).

440.982(1m)(c) (c) The person submits evidence satisfactory to the department of one of the following:

440.982(1m)(c)1. 1. The person holds a valid certified professional midwife credential granted by the North American Registry of Midwives or a successor organization.

440.982(1m)(c)2. 2. The person holds a valid certified nurse-midwife credential granted by the American College of Nurse Midwives or a successor organization.

440.982(1m)(d) (d) The person submits evidence satisfactory to the department that the person has current proficiency in the use of an automated external defibrillator achieved through instruction provided by an individual, organization, or institution of higher education approved under s. 46.03 (38) to provide such instruction.

440.982(2) (2) The department may not grant a license under this subchapter to any person who has been convicted of an offense under s. 940.22, 940.225, 944.06, 944.15, 944.17, 944.30, 944.31, 944.32, 944.33, 944.34, 948.02, 948.025, 948.051, 948.06, 948.07, 948.075, 948.08, 948.09, 948.095, 948.10, 948.11, or 948.12 or under s. 940.302 (2) if s. 940.302 (2) (a) 1. b. applies.

440.982 History History: 2005 a. 292; 2007 a. 20, 104, 116.



440.983 Renewal of licensure.

440.983  Renewal of licensure.

440.983(1) (1) The renewal date for licenses granted under this subchapter is specified in s. 440.08 (2) (a). Renewal applications shall be submitted to the department on a form provided by the department and shall include the renewal fee determined by the department under s. 440.03 (9) (a).

440.983(2) (2) A licensed midwife shall, at the time that he or she applies for renewal of a license under sub. (1), submit proof satisfactory to the department of all of the following:

440.983(2)(a) (a) He or she holds a valid certified professional midwife credential from the North American Registry of Midwives or a successor organization or a valid certified nurse-midwife credential from the American College of Nurse Midwives or a successor organization.

440.983(2)(b) (b) He or she has current proficiency in the use of an automated external defibrillator achieved through instruction provided by an individual, organization, or institution of higher education approved under s. 46.03 (38) to provide such instruction.

440.983 History History: 2005 a. 292; 2007 a. 20, 104.



440.984 Rule making.

440.984  Rule making.

440.984(1)(1) The department shall promulgate rules necessary to administer this subchapter. Except as provided in subs. (2), (2m), and (3), any rules regarding the practice of midwifery shall be consistent with standards regarding the practice of midwifery established by the National Association of Certified Professional Midwives or a successor organization.

440.984(2) (2) The rules shall allow a licensed midwife to administer oxygen during the practice of midwifery.

440.984(2m) (2m) The rules shall provide for the granting of temporary permits to practice midwifery pending qualification for licensure.

440.984(3) (3) The rules may allow a midwife to administer, during the practice of midwifery, oxytocin (Pitocin) as a postpartum antihemorrhagic agent, intravenous fluids for stabilization, vitamin K, eye prophylactics, and other drugs or procedures as determined by the department.

440.984(4) (4) The rules may not do any of the following:

440.984(4)(a) (a) Require a licensed midwife to have a nursing degree or diploma.

440.984(4)(b) (b) Require a licensed midwife to practice midwifery under the supervision of, or in collaboration with, another health care provider.

440.984(4)(c) (c) Require a licensed midwife to enter into an agreement, written or otherwise, with another health care provider.

440.984(4)(d) (d) Limit the location where a licensed midwife may practice midwifery.

440.984(4)(e) (e) Permit a licensed midwife to use forceps or vacuum extraction.

440.984 History History: 2005 a. 292.



440.985 Informed consent.

440.985  Informed consent. A licensed midwife shall, at an initial consultation with a client, provide a copy of the rules promulgated by the department under this subchapter and disclose to the client orally and in writing all of the following:

440.985(1) (1) The licensed midwife's experience and training.

440.985(2) (2) Whether the licensed midwife has malpractice liability insurance coverage and the policy limits of any such coverage.

440.985(3) (3) A protocol for medical emergencies, including transportation to a hospital, particular to each client.

440.985(4) (4) Any other information required by department rule.

440.985 History History: 2005 a. 292.



440.986 Disciplinary proceedings and actions.

440.986  Disciplinary proceedings and actions.

440.986(1)(1) Subject to the rules promulgated under s. 440.03 (1), the department may conduct investigations and hearings to determine whether a violation of this subchapter or any rule promulgated under this subchapter has occurred.

440.986(2) (2) Subject to the rules promulgated under s. 440.03 (1), the department may reprimand a licensed midwife or deny, limit, suspend, or revoke a license granted under this subchapter if the department finds that the applicant or the licensed midwife has done any of the following:

440.986(2)(a) (a) Intentionally made a material misstatement in an application for a license or for renewal of a license.

440.986(2)(b) (b) Subject to ss. 111.321, 111.322, and 111.34, practiced midwifery while his or her ability to engage in the practice was impaired by alcohol or other drugs.

440.986(2)(c) (c) Advertised in a manner that is false or misleading.

440.986(2)(d) (d) In the course of the practice of midwifery, made a substantial misrepresentation that was relied upon by a client.

440.986(2)(e) (e) In the course of the practice of midwifery, engaged in conduct that evidences an inability to apply the principles or skills of midwifery.

440.986(2)(f) (f) Obtained or attempted to obtain compensation through fraud or deceit.

440.986(2)(g) (g) Allowed another person to use a license granted under this subchapter.

440.986(2)(h) (h) Violated any law of this state or federal law that substantially relates to the practice of midwifery, violated this subchapter, or violated any rule promulgated under this subchapter.

440.986(3) (3) Subject to the rules promulgated under s. 440.03 (1), the department shall revoke a license granted under this subchapter if the licensed midwife is convicted of any of the offenses specified in 440.982 (2).

440.986 History History: 2005 a. 292.



440.987 Advisory committee.

440.987  Advisory committee. If the department appoints an advisory committee under s. 440.042 to advise the department on matters relating to the regulation of licensed midwives, the committee shall consist of only the following:

440.987(1) (1) Two members who are licensed midwives.

440.987(2) (2) One member who is licensed as a nurse-midwife under s. 441.15 and who practices in an out-of-hospital setting.

440.987(3) (3) One member who is a physician specializing in obstetrics and gynecology.

440.987(4) (4) One public member who has received midwifery care in an out-of-hospital setting.

440.987 History History: 2005 a. 292.



440.988 Vicarious liability.

440.988  Vicarious liability. No health care provider shall be liable for an injury resulting from an act or omission by a licensed midwife, even if the health care provider has consulted with or accepted a referral from the licensed midwife.

440.988 History History: 2005 a. 292.



440.99 Definitions.

440.99  Definitions. In this subchapter:

440.99(1) (1) "Agency contract" means an agreement in which a student athlete authorizes a person to negotiate or solicit on behalf of the student athlete a professional-sports-services contract or an endorsement contract.

440.99(2) (2) "Athlete agent" means an individual who enters into an agency contract with a student athlete or recruits or solicits a student athlete to enter into an agency contract. "Athlete agent" includes an individual who represents to the public that the individual is an athlete agent. "Athlete agent" does not include a spouse, parent, sibling, grandparent, or guardian of the student athlete or an individual acting solely on behalf of a professional sports team or professional sports organization. "Athlete agent" also does not include an individual who provides information to a student athlete, but who does not recruit or solicit the student athlete to enter into an agency contract.

440.99(3) (3) "Athletic director" means an individual responsible for administering the overall athletic program of an educational institution or, if an educational institution has separately administered athletic programs for male students and female students, the athletic program for males or the athletic program for females, as appropriate.

440.99(4) (4) "Contact" means a communication, direct or indirect, between an athlete agent and a student athlete, to recruit or solicit the student athlete to enter into an agency contract.

440.99(5) (5) "Endorsement contract" means an agreement under which a student athlete is employed or receives consideration to use on behalf of the other party any value that the student athlete may have because of publicity, reputation, following, or fame obtained because of athletic ability or performance.

440.99(6) (6) "Intercollegiate sport" means a sport played at the collegiate level for which eligibility requirements for participation by a student athlete are established by a national association for the promotion or regulation of collegiate athletics.

440.99(7) (7) "Professional-sports-services contract" means an agreement under which an individual is employed, or agrees to render services, as a player on a professional sports team, with a professional sports organization, or as a professional athlete.

440.99(8) (8) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

440.99(9) (9) "Registration" means registration as an athlete agent under this subchapter.

440.99(10) (10) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

440.99(11) (11) "Student athlete" means an individual who engages in, is eligible to engage in, or may be eligible in the future to engage in, any intercollegiate sport. If an individual is permanently ineligible to participate in a particular intercollegiate sport, the individual is not a student athlete for purposes of that sport.

440.99 History History: 2003 a. 150.



440.9905 Service of process.

440.9905  Service of process. By acting as an athlete agent in this state, a nonresident individual appoints the secretary of state as the individual's agent for service of process in any civil action in this state related to the individual's acting as an athlete agent in this state.

440.9905 History History: 2003 a. 150.



440.991 Athlete agents: registration required; void contracts.

440.991  Athlete agents: registration required; void contracts.

440.991(1)(1) Except as otherwise provided in sub. (2), an individual may not act as an athlete agent in this state without holding a certificate of registration under s. 440.992 or 440.993.

440.991(2) (2) Before being issued a certificate of registration, an individual may act as an athlete agent in this state for all purposes except signing an agency contract, if all of the following are satisfied:

440.991(2)(a) (a) A student athlete or another person acting on behalf of the student athlete initiates communication with the individual.

440.991(2)(b) (b) Within 7 days after an initial act as an athlete agent, such as an effort to recruit or solicit a student athlete to enter into an agency contract, the individual submits an application for registration as an athlete agent in this state.

440.991(3) (3) An agency contract resulting from conduct in violation of this section is void and the athlete agent shall return any consideration received under the contract.

440.991 History History: 2003 a. 150.



440.9915 Registration as athlete agent; form; requirements.

440.9915  Registration as athlete agent; form; requirements.

440.9915(1)(1) An applicant for registration as an athlete agent shall submit an application for registration to the department in a form prescribed by the department. The application must be in the name of an individual and, except as otherwise provided in sub. (2), signed or otherwise authenticated by the applicant under penalty of perjury and state or contain all of the following:

440.9915(1)(a) (a) The name of the applicant and the address of the applicant's principal place of business.

440.9915(1)(b) (b) The name of the applicant's business or employer, if applicable.

440.9915(1)(c) (c) Any business or occupation engaged in by the applicant for the 5 years next preceding the date of submission of the application.

440.9915(1)(d) (d) A description of all of the following:

440.9915(1)(d)1. 1. The applicant's formal training as an athlete agent.

440.9915(1)(d)2. 2. The applicant's practical experience as an athlete agent.

440.9915(1)(d)3. 3. The applicant's educational background relating to his or her activities as an athlete agent.

440.9915(1)(e) (e) The name, sport, and last-known team for each individual for whom the applicant acted as an athlete agent during the 5 years next preceding the date of submission of the application.

440.9915(1)(f) (f) If the athlete agent's business is not a corporation, the names and addresses of the partners, members, officers, managers, associates, or profit sharers of the business.

440.9915(1)(g) (g) If the athlete agent is employed by a corporation, the names and addresses of the officers and directors of the corporation and any shareholder of the corporation having an interest of 5 percent or more.

440.9915(1)(h) (h) Whether the applicant or any person named pursuant to par. (f) or (g) has been convicted of a crime that, if committed in this state, would be a felony, and a description of the crime.

440.9915(1)(i) (i) Whether there has been any administrative or judicial determination that the applicant or any person named pursuant to par. (f) or (g) has made a false, misleading, deceptive, or fraudulent representation.

440.9915(1)(j) (j) Any instance in which the conduct of the applicant or any person named pursuant to par. (f) or (g) resulted in the imposition of a sanction, suspension, or declaration of ineligibility to participate in an interscholastic or intercollegiate athletic event on a student athlete or educational institution.

440.9915(1)(k) (k) Any sanction, suspension, or disciplinary action taken against the applicant or any person named pursuant to par. (f) or (g) arising out of occupational or professional conduct.

440.9915(1)(L) (L) Whether there has been any denial of an application for, suspension or revocation of, or refusal to renew, the registration or licensure of the applicant or any person named pursuant to par. (f) or (g) as an athlete agent in any state.

440.9915(2) (2) An individual who has submitted an application for, and holds a certificate of, registration or licensure as an athlete agent in another state may submit a copy of the application and certificate in lieu of submitting an application in the form prescribed pursuant to sub. (1). The department shall accept the application and the certificate from the other state as an application for registration in this state if all of the following are satisfied:

440.9915(2)(a) (a) The application to the other state was submitted in the other state within the 6 months next preceding the submission of the application in this state and the applicant certifies that the information contained in the application to the other state is current.

440.9915(2)(b) (b) The application to the other state contains information substantially similar to or more comprehensive than that required in an application submitted in this state.

440.9915(2)(c) (c) The application to the other state was signed by the applicant under penalty of perjury.

440.9915 History History: 2003 a. 150.



440.992 Certificate of registration; issuance or denial; renewal.

440.992  Certificate of registration; issuance or denial; renewal.

440.992(1)(1) Except as otherwise provided in sub. (2), the department shall issue a certificate of registration to an individual who complies with s. 440.9915 (1) or whose application has been accepted under s. 440.9915 (2), if the individual has paid the initial credential fee determined by the department under s. 440.03 (9) (a).

440.992(2) (2) The department may refuse to issue a certificate of registration if the department determines that the applicant has engaged in conduct that has a significant adverse effect on the applicant's fitness to act as an athlete agent. In making the determination, the department may consider whether the applicant has done any of the following:

440.992(2)(a) (a) Subject to ss. 111.321, 111.322, and 111.335, been convicted of a crime that, if committed in this state, would be a felony.

440.992(2)(b) (b) Made a materially false, misleading, deceptive, or fraudulent representation in the application or as an athlete agent.

440.992(2)(c) (c) Engaged in unprofessional conduct or conduct that would disqualify the applicant from serving in a fiduciary capacity.

440.992(2)(d) (d) Engaged in conduct prohibited by s. 440.996.

440.992(2)(e) (e) Had a registration or licensure as an athlete agent suspended, revoked, or denied or been refused renewal of registration or licensure as an athlete agent in any state.

440.992(2)(f) (f) Engaged in conduct the consequence of which was that a sanction, suspension, or declaration of ineligibility to participate in an interscholastic or intercollegiate athletic event was imposed on a student athlete or educational institution.

440.992(2)(g) (g) Engaged in conduct that significantly adversely reflects on the applicant's credibility, honesty, or integrity.

440.992(3) (3) In making a determination under sub. (2), the department shall consider each of the following:

440.992(3)(a) (a) How recently the conduct occurred.

440.992(3)(b) (b) The nature of the conduct and the context in which it occurred.

440.992(3)(c) (c) Any other relevant conduct of the applicant.

440.992(4) (4) An athlete agent may apply to renew a registration by submitting an application for renewal in a form prescribed by the department. The application for renewal must be signed by the applicant under penalty of perjury and must contain current information on all matters required in an original registration. Applications submitted under this subsection shall be open to inspection at all reasonable hours authorized by representatives of the department.

440.992(5) (5) An individual who has submitted an application for renewal of registration or licensure in another state, in lieu of submitting an application for renewal in the form prescribed under sub. (4), may file a copy of the application for renewal and a valid certificate of registration or licensure from the other state. The department shall accept the application for renewal from the other state as an application for renewal in this state if the application to the other state satisfies all of the following:

440.992(5)(a) (a) The application was submitted in the other state within the 6 months next preceding the filing in this state and the applicant certifies that the information contained in the application for renewal is current.

440.992(5)(b) (b) The application contains information substantially similar to or more comprehensive than that required in an application for renewal submitted in this state.

440.992(5)(c) (c) The application was signed by the applicant under penalty of perjury.

440.992(6) (6) A certificate of registration or a renewal of a registration is valid for 2 years.

440.992 History History: 2003 a. 150; 2005 a. 25; 2007 a. 20.



440.9925 Suspension, revocation, or refusal to renew registration.

440.9925  Suspension, revocation, or refusal to renew registration.

440.9925(1)(1) The department may suspend, revoke, or refuse to renew a registration for conduct that would have justified denial of registration under s. 440.992 (2).

440.9925(2) (2) The department may deny, suspend, revoke, or refuse to renew a certificate of registration or licensure only after proper notice and an opportunity for a hearing.

440.9925 History History: 2003 a. 150.



440.993 Temporary registration.

440.993  Temporary registration. The department may issue a temporary certificate of registration while an application for registration or renewal of registration is pending. The department shall promulgate rules establishing requirements and procedures for applying for and issuing temporary certificates of registration.

440.993 History History: 2003 a. 150.



440.9935 Renewal.

440.9935  Renewal. The renewal date for certificates of registration issued under this subchapter is specified in s. 440.08 (2) (a), and the renewal fee for such certificates is determined by the department under s. 440.03 (9) (a). Renewal applications shall be submitted to the department on a form provided by the department.

440.9935 History History: 2003 a. 150; 2005 a. 25; 2007 a. 20.



440.994 Required form of contract.

440.994  Required form of contract.

440.994(1) (1) An agency contract must be in a record, signed or otherwise authenticated by the parties.

440.994(2) (2) An agency contract must state or contain all of the following:

440.994(2)(a) (a) The amount and method of calculating the consideration to be paid by the student athlete for services to be provided by the athlete agent under the contract and any other consideration that the athlete agent has received or will receive from any other source for entering into the contract or for providing the services.

440.994(2)(b) (b) The name of any person not listed in the application for registration or renewal of registration who will be compensated because the student athlete signed the agency contract.

440.994(2)(c) (c) A description of any expenses that the student athlete agrees to reimburse.

440.994(2)(d) (d) A description of the services to be provided to the student athlete.

440.994(2)(e) (e) The duration of the contract.

440.994(2)(f) (f) The date of execution.

440.994(3) (3) An agency contract must contain, in close proximity to the signature of the student athlete, a conspicuous notice in boldface type and capital letters stating the following:

WARNING TO STUDENT ATHLETE

IF YOU SIGN THIS CONTRACT:

1) YOU MAY LOSE YOUR ELIGIBILITY TO COMPETE AS A STUDENT ATHLETE IN YOUR SPORT;

2) IF YOU HAVE AN ATHLETIC DIRECTOR, WITHIN 72 HOURS AFTER ENTERING INTO THIS CONTRACT OR BEFORE THE NEXT SCHEDULED ATHLETIC EVENT IN WHICH YOU MAY PARTICIPATE, WHICHEVER OCCURS FIRST, BOTH YOU AND YOUR ATHLETE AGENT MUST NOTIFY YOUR ATHLETIC DIRECTOR; AND

3) YOU MAY CANCEL THIS CONTRACT WITHIN 14 DAYS AFTER SIGNING IT. CANCELLATION OF THIS CONTRACT MAY NOT REINSTATE YOUR ELIGIBILITY.

440.994(4) (4) An agency contract that does not conform to this section is voidable by the student athlete. If a student athlete voids an agency contract, the student athlete is not required to pay any consideration under the contract or to return any consideration received from the athlete agent to induce the student athlete to enter into the contract.

440.994(5) (5) The athlete agent shall give a record of the signed or otherwise authenticated agency contract to the student athlete at the time of execution.

440.994 History History: 2003 a. 150, 326.



440.9945 Notice to educational institution.

440.9945  Notice to educational institution.

440.9945(1) (1) Within 72 hours after entering into an agency contract or before the next scheduled athletic event in which the student athlete may participate, whichever occurs first, the athlete agent shall give notice in a record of the existence of the contract to the athletic director of the educational institution at which the student athlete is enrolled or the athlete agent has reasonable grounds to believe the student athlete intends to enroll.

440.9945(2) (2) Within 72 hours after entering into an agency contract or before the next athletic event in which the student athlete may participate, whichever occurs first, the student athlete shall inform the athletic director of the educational institution at which the student athlete is enrolled that he or she has entered into an agency contract.

440.9945 History History: 2003 a. 150.



440.995 Student athlete's right to cancel.

440.995  Student athlete's right to cancel.

440.995(1) (1) A student athlete may cancel an agency contract by giving notice of the cancellation to the athlete agent in a record within 14 days after the contract is signed.

440.995(2) (2) A student athlete may not waive the right to cancel an agency contract.

440.995(3) (3) If a student athlete cancels an agency contract, the student athlete is not required to pay any consideration under the contract or to return any consideration received from the athlete agent to induce the student athlete to enter into the contract.

440.995 History History: 2003 a. 150.



440.9955 Required records.

440.9955  Required records.

440.9955(1)(1) An athlete agent shall retain all of the following records for a period of 5 years:

440.9955(1)(a) (a) The name and address of each individual represented by the athlete agent.

440.9955(1)(b) (b) Any agency contract entered into by the athlete agent.

440.9955(1)(c) (c) Any direct costs incurred by the athlete agent in the recruitment or solicitation of a student athlete to enter into an agency contract.

440.9955(2) (2) Records required by sub. (1) to be retained are open to inspection by the department during normal business hours. Upon demand, an athlete agent shall provide a copy of such a record to the department.

440.9955 History History: 2003 a. 150.



440.996 Prohibited conduct.

440.996  Prohibited conduct.

440.996(1)(1) An athlete agent, with the intent to induce a student athlete to enter into an agency contract, may not do any of the following:

440.996(1)(a) (a) Give any materially false or misleading information or make a materially false promise or representation.

440.996(1)(b) (b) Furnish anything of value to a student athlete before the student athlete enters into the agency contract.

440.996(1)(c) (c) Furnish anything of value to any individual other than the student athlete or another registered athlete agent.

440.996(2) (2) An athlete agent may not intentionally do any of the following:

440.996(2)(a) (a) Initiate contact with a student athlete unless registered under this subchapter.

440.996(2)(b) (b) Refuse or fail to retain or permit inspection of the records required to be retained by s. 440.9955.

440.996(2)(c) (c) Fail to register when required by s. 440.991.

440.996(2)(d) (d) Provide materially false or misleading information in an application for registration or renewal of registration.

440.996(2)(f) (f) Predate or postdate an agency contract.

440.996(2)(g) (g) Fail to notify a student athlete before the student athlete signs or otherwise authenticates an agency contract for a particular sport that the signing or authentication may make the student athlete ineligible to participate as a student athlete in that sport.

440.996 History History: 2003 a. 150.



440.9965 Criminal penalties.

440.9965  Criminal penalties. An athlete agent who violates s. 440.996 may be fined not more than $10,000 or imprisoned for not more than 9 months or both.

440.9965 History History: 2003 a. 150.



440.997 Civil remedies.

440.997  Civil remedies.

440.997(1)(1) An educational institution may bring an action against an athlete agent for damages caused by a violation of this subchapter. In an action under this subsection, the court may award to the prevailing party costs and, notwithstanding s. 814.04, reasonable attorney fees.

440.997(2) (2) Damages of an educational institution under sub. (1) include losses and expenses incurred because, as a result of the conduct of an athlete agent, the educational institution was injured by a violation of this subchapter or was penalized, disqualified, or suspended from participation in athletics by a national association for the promotion and regulation of athletics, by an athletic conference, or by reasonable self-imposed disciplinary action taken to mitigate sanctions likely to be imposed by such an organization.

440.997(3) (3) A right of action under this section does not accrue until the educational institution discovers or by the exercise of reasonable diligence would have discovered the violation by the athlete agent.

440.997(5) (5) This subchapter does not restrict rights, remedies, or defenses of any person under law or equity.

440.997 History History: 2003 a. 150.



440.9975 Administrative forfeiture.

440.9975  Administrative forfeiture. The department may directly assess a forfeiture against an athlete agent of not more than $25,000 for a violation of this subchapter.

440.9975 History History: 2003 a. 150.



440.998 Uniformity of application and construction.

440.998  Uniformity of application and construction. In applying and construing this subchapter, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among the states that enact the Uniform Athlete Agents Act.

440.998 History History: 2003 a. 150.



440.9985 Electronic Signatures in Global and National Commerce Act.

440.9985  Electronic Signatures in Global and National Commerce Act. The provisions of this subchapter governing the legal effect, validity, or enforceability of electronic records or signatures, and of contracts formed or performed with the use of such records or signatures conform to the requirements of section 102 of the federal Electronic Signatures in Global and National Commerce Act, 15 USC 7002, and supersede, modify, and limit the federal Electronic Signatures in Global and National Commerce Act, 15 USC 7001 to 7031.

440.9985 History History: 2003 a. 150.



440.999 Rules.

440.999  Rules. The department shall promulgate rules that define unprofessional conduct for purposes of s. 440.992 (2) (c).

440.999 History History: 2003 a. 150.






441. Board of nursing.

441.001 Definitions.

441.001  Definitions. In this subchapter:

441.001(1) (1) Compensation. "Compensation" includes indirect compensation, direct compensation, and the expectation of compensation, whether actually received or not.

441.001(2) (2) Nurse. Except as provided under s. 441.08, "nurse," when used without modification or amplification, means only a registered nurse.

441.001(2m) (2m) Nursing. "Nursing," when used without modification or amplification, means professional nursing.

441.001(3) (3) Practical nursing.

441.001(3)(a)(a) "Practical nursing" means the performance for compensation of any simple acts in the care of convalescent, subacutely or chronically ill, injured or infirm persons, or of any act or procedure in the care of the more acutely ill, injured or infirm under the specific direction of a nurse, physician, podiatrist licensed under ch. 448, dentist licensed under ch. 447 or optometrist licensed under ch. 449, or under an order of a person who is licensed to practice medicine, podiatry, dentistry or optometry in another state if that person prepared the order after examining the patient in that other state and directs that the order be carried out in this state.

441.001(3)(b) (b) In par. (a), "simple act" means an act to which all of the following apply:

441.001(3)(b)1. 1. The act does not require any substantial nursing skill, knowledge, or training, or the application of nursing principles based on biological, physical, or social sciences, or the understanding of cause and effect in the act.

441.001(3)(b)2. 2. The act is one that is of a nature of those approved by the board for the curriculum of schools for licensed practical nurses.

441.001(4) (4) Professional nursing. "Professional nursing" means the performance for compensation of any act in the observation or care of the ill, injured, or infirm, or for the maintenance of health or prevention of illness of others, that requires substantial nursing skill, knowledge, or training, or application of nursing principles based on biological, physical, and social sciences. Professional nursing includes any of the following:

441.001(4)(a) (a) The observation and recording of symptoms and reactions.

441.001(4)(b) (b) The execution of procedures and techniques in the treatment of the sick under the general or special supervision or direction of a physician, podiatrist licensed under ch. 448, dentist licensed under ch. 447, or optometrist licensed under ch. 449, or under an order of a person who is licensed to practice medicine, podiatry, dentistry, or optometry in another state if the person making the order prepared the order after examining the patient in that other state and directs that the order be carried out in this state.

441.001(4)(c) (c) The execution of general nursing procedures and techniques.

441.001(4)(d) (d) Except as provided in s. 50.04 (2) (b), the supervision of a patient and the supervision and direction of licensed practical nurses and less skilled assistants.

441.001 History History: 1975 c. 303; 1977 c. 86; 1981 c. 314, 317; 1983 a. 189; 1983 a. 273 s. 8; 1987 a. 264; 1991 a. 181; 1997 a. 62; 1999 a. 22; 2001 a. 107 ss. 72, 75 to 80; Stats. 2001 s. 441.001; 2003 a. 321; 2005 a. 149.

441.001 AnnotationThis section is not a safety statute. Leahy v. Kenosha Memorial Hospital, 118 Wis. 2d 441, 348 N.W.2d 607 (Ct. App. 1984).



441.01 Board of nursing.

441.01  Board of nursing.

441.01(1)(1) In this subchapter, "board" means board of nursing.

441.01(3) (3) The board may establish minimum standards for schools for professional nurses and schools for licensed practical nurses, including all related clinical units and facilities, and make and provide periodic surveys and consultations to such schools. It may also establish rules to prevent unauthorized persons from practicing professional nursing. It shall approve all rules for the administration of this chapter in accordance with ch. 227.

441.01(4) (4) The board shall direct that those schools that qualify be placed on a list of schools the board has approved for professional nurses or of schools the board has approved for licensed practical nurses on application and proof of qualifications; and shall make a study of nursing education and initiate rules and policies to improve it.

441.01(5) (5) The board may promote the professional education of graduate registered nurses licensed in Wisconsin, through creation of scholarships available to such graduate registered nurses, by foundation of professorships in nursing courses in Wisconsin colleges and universities, by conducting educational meetings, seminars, lectures, demonstrations and the like open to registered nurses, by publication and dissemination of technical information or by other similar activities designed to improve the standards of the nursing profession in this state. The board may promote the training of licensed practical nurses through support of workshops and institutes and by conducting meetings, lectures, demonstrations and the like open to licensed practical nurses.

441.01(6) (6) The board shall investigate any nurse anesthetist who is found to have acted negligently by a panel established under s. 655.02, 1983 stats., or by a court.

441.01(7) (7)

441.01(7)(a)(a) The board shall require each applicant for the renewal of a license, certificate, or permit issued under this chapter to do all of the following as a condition for renewing the license, certificate, or permit:

441.01(7)(a)1. 1. Complete and submit to the department with the application for renewal of the license, certificate, or permit a nursing workforce survey developed by the department of workforce development under s. 106.30 (2).

441.01(7)(a)2. 2. Pay a nursing workforce survey fee of $4. All moneys received under this subdivision shall be deposited into the general fund and credited to the appropriation account under s. 20.165 (1) (jm).

441.01(7)(b) (b) The board may not renew a license, certificate, or permit under this chapter unless the renewal applicant has completed the nursing workforce survey to the satisfaction of the board. The board shall establish standards to determine whether the survey has been completed. The board shall, by no later than June 30 of each odd-numbered year, submit all completed nursing workforce survey forms to the department of workforce development.

441.01 History History: 1971 c. 125; 1975 c. 37; 1977 c. 29, 418; 1979 c. 34; 1983 a. 253, 1983 a. 273 ss. 2, 8; 1985 a. 340; 1987 a. 264; 1999 a. 22; 2009 a. 28; 2013 a. 124.



441.05 Examination for nurses.

441.05  Examination for nurses. The examining council on registered nurses shall prepare or select written questions in areas it determines and prescribe rules, subject to the approval of the board, for conducting examinations and the preservation of the examination papers for one year. Examinations shall be held at least twice a year at times and places designated by the examining council, and at least 30 days' public notice shall be given. Examinations may also be held at other times and places with or without public notice as directed by the examining council. The examining council may also proctor an examination of another state for the convenience of a candidate and charge such fee therefor as the department fixes to cover the actual cost of the service rendered.

441.05 History History: 1977 c. 29.



441.06 Licensure; civil liability exemptions.

441.06  Licensure; civil liability exemptions.

441.06(1) (1) Subject to s. 441.07 (1g), the board shall grant a license as a registered nurse to an applicant for licensure who complies with all of the following requirements:

441.06(1)(a) (a) The applicant graduates from a high school or its equivalent as determined by the board.

441.06(1)(b) (b) The applicant does not have an arrest or conviction record, subject to ss. 111.321, 111.322 and 111.335.

441.06(1)(c) (c) The applicant holds a diploma of graduation from a school of nursing approved by the board or that the board has authorized to admit students pending approval, and, if that school is located outside this state, submits evidence of general and professional educational qualifications comparable to those required in this state at the time of graduation[;].

441.06(1)(d) (d) The applicant pays the fee specified in s. 440.05 (1)[, that person].

441.06(1)(e) (e) The applicant passes the examination under s. 441.05 to receive a license as a registered nurse in this state. The applicant may not take the examination before receiving a diploma under par. (c) unless the applicant obtains a certificate of approval to take the examination from the school of nursing the applicant attends and submits that certificate to the board prior to examination.

441.06(1m) (1m) The holder of a license as a registered nurse under the laws of another state or territory or province of Canada may be granted a license as a registered nurse in this state without examination if the holder's credentials of general and professional educational qualifications and other qualifications are comparable to those required in this state during the same period and if the board is satisfied from the holder's employment and professional record that the holder is currently competent to practice the profession. The board shall evaluate the credentials and determine the equivalency and competency in each case. The application for licensure without examination shall be accompanied by the fee prescribed in s. 440.05 (2).

441.06(2) (2) The holder of the license is a "registered nurse", may append "R.N." to his or her name and is authorized to practice professional nursing.

441.06(3) (3) A registered nurse practicing for compensation shall, on or before the applicable renewal date specified under s. 440.08 (2) (a), submit to the board on furnished forms a statement giving name, residence, and other facts that the board requires, with the applicable renewal fee determined by the department under s. 440.03 (9) (a).

441.06(4) (4) Except as provided in s. 257.03, no person may practice or attempt to practice professional nursing, nor use the title, letters, or anything else to indicate that he or she is a registered or professional nurse unless he or she is licensed under this section. Except as provided in s. 257.03, no person not so licensed may use in connection with his or her nursing employment or vocation any title or anything else to indicate that he or she is a trained, certified or graduate nurse. This subsection does not apply to any person who is licensed to practice nursing by a jurisdiction, other than this state, that has adopted the nurse licensure compact under s. 441.50.

441.06(6) (6) No person licensed as a registered nurse under this section is liable for any civil damages resulting from his or her refusal to perform sterilization procedures or to remove or aid in the removal of a human embryo or fetus from a person, if the refusal is based on religious or moral precepts.

441.06(7) (7) No person certified as an advanced practice nurse prescriber under s. 441.16 (2) is liable for civil damages for any of the following:

441.06(7)(a) (a) Reporting in good faith to the department of transportation under s. 146.82 (3) a patient's name and other information relevant to a physical or mental condition of the patient that in the advanced practice nurse prescriber's judgment impairs the patient's ability to exercise reasonable and ordinary control over a motor vehicle.

441.06(7)(b) (b) In good faith, not reporting to the department of transportation under s. 146.82 (3) a patient's name and other information relevant to a physical or mental condition of the patient that in the advanced practice nurse prescriber's judgment does not impair the patient's ability to exercise reasonable and ordinary control over a motor vehicle.

441.06 History History: 1971 c. 125, 215; 1973 c. 159; 1975 c. 39, 199; 1977 c. 29, 164; 1979 c. 34, 162; 1987 a. 27, 264; 1991 a. 39; 1999 a. 22; 2001 a. 107; 2005 a. 96, 187; 2007 a. 20; 2009 a. 42; 2013 a. 114 ss. 4, 5; 2013 a. 124 s. 28; s. 13.92 (2) (i).



441.07 Disciplinary proceedings and actions.

441.07  Disciplinary proceedings and actions.

441.07(1c)(1c) Subject to the rules promulgated under s. 440.03 (1), the board may conduct investigations and hearings to determine whether a person has violated this chapter or a rule promulgated under this chapter.

441.07(1g) (1g) Subject to the rules promulgated under s. 440.03 (1), the board may deny an initial license or revoke, limit, suspend, or deny the renewal of a license of a registered nurse, nurse-midwife, or licensed practical nurse; deny an initial certificate or revoke, limit, suspend, or deny the renewal of a certificate to prescribe drugs or devices granted under s. 441.16; or reprimand a registered nurse, nurse-midwife, or licensed practical nurse, if the board finds that the applicant or licensee committed any of the following:

441.07(1g)(a) (a) Fraud in the procuring or renewal of the certificate or license.

441.07(1g)(b) (b) One or more violations of this subchapter or any rule adopted by the board under the authority of this subchapter.

441.07(1g)(c) (c) Acts which show the registered nurse, nurse-midwife or licensed practical nurse to be unfit or incompetent by reason of negligence, abuse of alcohol or other drugs or mental incompetency.

441.07(1g)(d) (d) Misconduct or unprofessional conduct. In this paragraph, "misconduct" and "unprofessional conduct" do not include providing expedited partner therapy as described in s. 448.035.

441.07(1g)(e) (e) A violation of any state or federal law that regulates prescribing or dispensing drugs or devices, if the person has a certificate to prescribe drugs or devices under s. 441.16.

441.07(1g)(f) (f) A violation of the requirements of s. 253.10 (3) (c) 2., 3., 4., 5., 6. or 7.

441.07(1m) (1m) The board may use any information obtained by the board or the department under s. 655.17 (7) (b), as created by 1985 Wisconsin Act 29, in investigations and disciplinary proceedings, including public disciplinary proceedings, conducted under this chapter.

441.07(2) (2) The board may reinstate a revoked license, no earlier than one year following revocation, upon receipt of an application for reinstatement. This subsection does not apply to a license that is revoked under s. 440.12.

441.07 History History: 1977 c. 418; 1979 c. 317, 337; 1981 c. 162; 1983 a. 273 s. 8; 1985 a. 29, 340; 1987 a. 264; 1993 a. 138; 1995 a. 309; 1997 a. 237; 1999 a. 22; 2009 a. 280; 2013 a. 114.



441.08 Temporary permit.

441.08  Temporary permit. A nurse who has graduated from a school approved by the board or that the board has authorized to admit students pending approval but who is not licensed in this state may be granted a temporary permit upon payment of the fee specified in s. 440.05 (6) by the board to practice for compensation until the nurse can qualify for licensure. The temporary permit may be renewed once. Each applicant for renewal of a temporary permit under this section shall complete the nursing workforce survey and pay the fee required under s. 441.01 (7). Further renewals may be granted in hardship cases. The board may promulgate rules limiting the use and duration of temporary permits and providing for revocation of temporary permits.

441.08 History History: 1971 c. 125; 1977 c. 29; 1979 c. 337; 1987 a. 264; 2009 a. 28; 2013 a. 124.



441.10 Licensed practical nurses.

441.10  Licensed practical nurses.

441.10(2) (2)  Examination. The examining council on licensed practical nurses shall prepare or select written questions in areas it determines and prescribe rules, subject to the approval of the board, for the examination of those desirous of becoming licensed practical nurses, and the examination papers of all applicants shall be preserved for one year. Examinations shall be held at least twice annually at times and places designated by the board, and at least 30 days' public notice shall be given of each examination. Examinations may also be held at other times and places with or without public notice as directed by the examining council. The examining council may also proctor an examination of another state for the convenience of a candidate and shall charge such fee therefor as the department fixes to cover the actual cost of the services rendered.

441.10(3) (3) Licensing.

441.10(3)(a)(a) Subject to s. 441.07 (1g), the board shall grant a license as a licensed practical nurse to an applicant for licensure who satisfies all of the following conditions:

441.10(3)(a)1. 1. The applicant is 18 years of age or older.

441.10(3)(a)2. 2. The applicant does not have an arrest or conviction record, subject to ss. 111.321, 111.322 and 111.335.

441.10(3)(a)3. 3. The applicant has completed 2 years of high school or its equivalent as determined by the board[,].

441.10(3)(a)4. 4. The applicant holds a diploma of graduation from a school for licensed practical nurses approved by the board or that the board has authorized to admit students pending approval[;].

441.10(3)(a)5. 5. The applicant pays the fee specified in s. 440.05 (1) [that person].

441.10(3)(a)6. 6. The applicant passes the examination under sub. (2) for licensure as a licensed practical nurse in this state. The applicant may not take the examination before receiving a diploma under subd. 4. unless the applicant obtains a certificate of approval to take the examination from the school of nursing the applicant attends and submits that certificate to the board prior to examination.

441.10(3)(ag) (ag) Any school for licensed practical nurses, in order to be approved by the board, must offer a course of not less than 9 months.

441.10(3)(ar) (ar) The holder of a license under this subsection is a "licensed practical nurse" and may append the letters "L.P.N." to his or her name. The board may reprimand or may limit, suspend, or revoke the license of a licensed practical nurse under s. 441.07.

441.10(3)(b) (b) On or before the applicable renewal date specified under s. 440.08 (2) (a), a licensed practical nurse practicing for compensation shall submit to the board, on forms furnished by the department, an application for license renewal, together with a statement giving name, residence, nature and extent of practice as a licensed practical nurse during the prior year and prior unreported years, the nursing workforce survey and fee required under s. 441.01 (7), and other facts bearing upon current competency that the board requires, accompanied by the applicable license renewal fee determined by the department under s. 440.03 (9) (a).

441.10(3)(c) (c) No license is required for practical nursing, but, except as provided in s. 257.03, no person without a license may hold himself or herself out as a licensed practical nurse or licensed attendant, use the title or letters "Trained Practical Nurse" or "T.P.N.", "Licensed Practical Nurse" or "L.P.N.", "Licensed Attendant" or "L.A.", "Trained Attendant" or "T.A.", or otherwise seek to indicate that he or she is a licensed practical nurse or licensed attendant. No licensed practical nurse or licensed attendant may use the title, or otherwise seek to act as a registered, licensed, graduate or professional nurse. Anyone violating this subsection shall be subject to the penalties prescribed by s. 441.13. The board shall grant without examination a license as a licensed practical nurse to any person who was on July 1, 1949, a licensed attendant. This paragraph does not apply to any person who is licensed to practice practical nursing by a jurisdiction, other than this state, that has adopted the nurse licensure compact under s. 441.50.

441.10(3)(d) (d) The board may license without examination any person who has been licensed as a licensed attendant or licensed practical nurse in another state or territory or province of Canada if the person's general education, training, prior practice and other qualifications, in the opinion of the board, are at least comparable to those of this state for licensed practical nurses and current licensing or renewal. The fee for licensing without examination is specified in s. 440.05 (2).

441.10(3)(e) (e) The board may grant a temporary permit to a practical nurse who has graduated from a school approved by the board or that the board has authorized to admit students pending approval but who is not licensed in this state, upon payment of the fee specified in s. 440.05 (6), to practice for compensation until the practical nurse qualifies for licensure. The board may grant further renewals in hardship cases. The board may promulgate rules limiting the use and duration of temporary permits and providing for revocation of temporary permits.

441.10 History History: 1971 c. 125, 215; 1975 c. 39, 199; 1977 c. 29, 418; 1979 c. 34, 162, 337; 1981 c. 380; 1981 c. 391 s. 211; 1983 a. 273 ss. 3, 8; 1987 a. 27, 264; 1991 a. 39; 1999 a. 22; 2001 a. 107; 2005 a. 96; 2007 a. 20; 2009 a. 28, 42; 2013 a. 114, 124; s. 13.92 (2) (i).



441.11 Nurse anesthetists.

441.11  Nurse anesthetists.

441.11(1)(1) In this section:

441.11(1)(a) (a) "Anesthesiologist" has the meaning given in s. 448.015 (1b).

441.11(1)(b) (b) "Nurse anesthetist" has the meaning given in s. 655.001 (9).

441.11(2) (2) The provisions of s. 448.04 (1) (g) do not apply to a nurse anesthetist.

441.11(3) (3) A nurse who is in a training program to become a nurse anesthetist and who is assisting an anesthesiologist as part of that training program must be supervised by an anesthesiologist who is supervising no more than one other nurse in such a training program.

441.11 History History: 2011 a. 160.



441.115 Exceptions; temporary practice.

441.115  Exceptions; temporary practice.

441.115(1) (1) This chapter may not be construed to affect nursing by friends, members of the family, or undergraduates in a school approved by the board, nor be construed to interfere with members of religious communities or orders having charge of hospitals or taking care of the sick in their homes, except that none of those persons may represent himself or herself as a registered, trained, certified, or graduate nurse unless registered under this subchapter.

441.115(2) (2)

441.115(2)(a)(a) In this subsection, "nursing credential" means a license, permit or certificate of registration or certification that is granted to a person by another state or territory or by a foreign country or province and that authorizes or qualifies the person holding the credential to perform acts that are substantially the same as those performed by a person licensed as a registered nurse or licensed practical nurse under this subchapter. In this paragraph, "state or territory" excludes any state or territory that has adopted the nurse licensure compact under s. 441.50.

441.115(2)(b) (b) A person who holds a current, valid nursing credential may practice professional or practical nursing in this state, as provided under par. (c), for not more than 72 consecutive hours each year without holding a license granted by the board under this subchapter if the board determines that the requirements for the nursing credential that the person holds are substantially equivalent to the requirements for licensure under this subchapter. Except in an emergency, the person shall provide to the board, at least 7 days before practicing professional or practical nursing for the person who is specified under par. (c) 2., written notice that includes the name of the person providing notice, the type of nursing credential that the person holds and the name of the state, territory, foreign country or province that granted the nursing credential. In the event of an emergency, the person shall provide to the board written notice that includes the information otherwise required under this paragraph, as soon as practicable.

441.115(2)(c) (c) A person who is permitted to practice professional or practical nursing under par. (b) may practice professional or practical nursing only for the following persons:

441.115(2)(c)1. 1. A person who is being transported through or into this state for the purpose of receiving medical care.

441.115(2)(c)2. 2. A person who is in this state temporarily, if the person is a resident of the state, territory, country or province that granted the nursing credential to the person permitted to practice professional or practical nursing under par. (b).

441.115 History History: 1983 a. 189 s. 273; 1995 a. 146; 1999 a. 22; 2013 a. 124.



441.12 Administration; nonaccredited schools.

441.12  Administration; nonaccredited schools.

441.12(1)(1) The board shall enforce this chapter and cause the prosecution of persons violating it.

441.12(2) (2) No person may operate in this state a school for professional nurses or a school for practical nurses unless the school is approved by the board. No solicitation may be made in this state of the sale of, or registration in, a course by correspondence or conducted outside of the state for practical nurses unless all written material used in the solicitation plainly states in type as large as any other type on the material that the course is not approved by the board for training of practical nurses.

441.12 History History: 1979 c. 34; 2013 a. 124.



441.13 Penalty.

441.13  Penalty.

441.13(1)(1) Any person violating this subchapter or knowingly employing another in violation of this subchapter may be fined not more than $250 or imprisoned not more than one year in the county jail.

441.13(2) (2) No action may be brought or other proceeding had to recover compensation for professional nursing services unless at the time such services were rendered the person rendering the same was a registered nurse or had a temporary permit issued under this subchapter.

441.13(3) (3) The remedy of injunction may be used in enforcing this subchapter.

441.13 History History: 1999 a. 22.



441.15 Nurse-midwives.

441.15  Nurse-midwives.

441.15(1)(1) In this section:

441.15(1)(a) (a) "Collaboration" means a process that involves 2 or more health care professionals working together and, when necessary, in each other's presence, and in which each health care professional contributes his or her expertise to provide more comprehensive care than one health care professional alone can offer.

441.15(1)(b) (b) "Practice of nurse-midwifery" means the management of women's health care, pregnancy, childbirth, postpartum care for newborns, family planning, and gynecological services consistent with the standards of practice of the American College of Nurse-Midwives and the education, training, and experience of the nurse-midwife.

441.15(2) (2) Except as provided in sub. (2m) and s. 257.03, no person may engage in the practice of nurse-midwifery unless each of the following conditions is satisfied:

441.15(2)(a) (a) The person is issued a license by the board under sub. (3) (a).

441.15(2)(b) (b) The practice occurs in a health care facility approved by the board by rule under sub. (3) (c), in collaboration with a physician with postgraduate training in obstetrics, and pursuant to a written agreement with that physician.

441.15(2)(c) (c) Except as provided in sub. (5) (a), the person has in effect the malpractice liability insurance required under the rules promulgated under sub. (5) (bm).

441.15(2m) (2m) Subsection (2) does not apply to a person granted a license to practice midwifery under subch. XIII of ch. 440.

441.15(3) (3)

441.15(3)(a)(a) Subject to s. 441.07 (1g), the board shall grant a license to engage in the practice of nurse-midwifery to any person licensed as a registered nurse under this subchapter or in a party state, as defined in s. 441.50 (2) (j), who does all of the following:

441.15(3)(a)1. 1. Submits evidence satisfactory to the board that he or she meets the educational and training prerequisites established by the board for the practice of nurse-midwifery.

441.15(3)(a)2. 2. Pays the initial credential fee determined by the department under s. 440.03 (9) (a).

441.15(3)(a)3. 3. If applicable, submits evidence satisfactory to the board that he or she has in effect the malpractice liability insurance required under the rules promulgated under sub. (5) (bm).

441.15(3)(b) (b) On or before the applicable renewal date specified under s. 440.08 (2) (a), a person issued a license under par. (a) and practicing nurse-midwifery shall submit to the board on furnished forms a statement giving his or her name, residence, the nursing workforce survey and fee required under s. 441.01 (7), and other information that the board requires by rule, with the applicable renewal fee determined by the department under s. 440.03 (9) (a). If applicable, the person shall also submit evidence satisfactory to the board that he or she has in effect the malpractice liability insurance required under the rules promulgated under sub. (5) (bm). The board shall grant to a person who pays the fee determined by the department under s. 440.03 (9) (a) for renewal of a license to practice nurse-midwifery and who satisfies the requirements of this paragraph the renewal of his or her license to practice nurse-midwifery and the renewal of his or her license to practice as a registered nurse.

441.15(3)(c) (c) The board shall promulgate rules necessary to administer this section, including the establishment of appropriate limitations on the scope of the practice of nurse-midwifery, the facilities in which such practice may occur and the granting of temporary permits to practice nurse-midwifery pending qualification for certification.

441.15(4) (4) A nurse-midwife who discovers evidence that any aspect of care involves any complication which jeopardizes the health or life of a newborn or mother shall consult with the collaborating physician under sub. (2) (b) or the physician's designee, or make a referral as specified in a written agreement under sub. (2) (b).

441.15(5) (5)

441.15(5)(a)(a) Except for any of the following, no person may practice nurse-midwifery unless he or she has in effect malpractice liability insurance in an amount that is at least the minimum amount specified in rules promulgated under par. (bm):

441.15(5)(a)1. 1. A federal, state, county, city, village, or town employee who practices nurse-midwifery within the scope of his or her employment.

441.15(5)(a)2. 2. A person who is considered to be an employee of the federal public health service under 42 USC 233 (g).

441.15(5)(a)3. 3. A person whose employer has in effect malpractice liability insurance that provides coverage for the person in an amount that is at least the minimum amount specified in the rules.

441.15(5)(a)4. 4. A person who does not provide care for patients.

441.15(5)(a)5. 5. The provision of services by a nurse-midwife under s. 257.03.

441.15(5)(bm) (bm) The board shall promulgate rules establishing the minimum amount of malpractice liability insurance that is required for a person to practice nurse-midwifery, which shall be the same as the amount established by the board under s. 441.16 (3) (e).

441.15 History History: 1979 c. 317; 1983 a. 273; 1987 a. 264; 1991 a. 39; 1999 a. 22; 2001 a. 52, 105, 107; 2003 a. 321; 2005 a. 96, 292; 2007 a. 20, 97; 2009 a. 28, 42, 282; 2013 a. 114.



441.16 Prescription privileges of nurses.

441.16  Prescription privileges of nurses.

441.16(1) (1) In this section:

441.16(1)(a) (a) "Device" has the meaning given in s. 450.01 (6).

441.16(1)(b) (b) "Drug" has the meaning given in s. 450.01 (10) and includes all of the following:

441.16(1)(b)1. 1. Prescription drugs, as defined in s. 450.01 (20) (a).

441.16(1)(b)2. 2. Controlled substances, as defined in s. 961.01 (4).

441.16(1)(c) (c) "Prescription order" has the meaning given in s. 450.01 (21).

441.16(2) (2) Subject to s. 441.07 (1g), the board shall grant a certificate to issue prescription orders to an advanced practice nurse who meets the education, training, and examination requirements established by the board for a certificate to issue prescription orders, and who pays the fee specified under s. 440.05 (1). An advanced practice nurse certified under this section may provide expedited partner therapy in the manner described in s. 448.035.

441.16(3) (3) The board shall promulgate rules necessary to administer this section, including rules for all of the following:

441.16(3)(a) (a) Establishing the education, training or experience requirements that a registered nurse must satisfy to be an advanced practice nurse. The rules promulgated under this paragraph shall require a registered nurse to have education, training or experience that is in addition to the education, training or experience required for licensure as a registered nurse.

441.16(3)(am) (am) Establishing the appropriate education, training and examination requirements that an advanced practice nurse must satisfy to qualify for a certificate to issue prescription orders.

441.16(3)(b) (b) Defining the scope of practice within which an advanced practice nurse may issue prescription orders.

441.16(3)(c) (c) Specifying the classes of drugs, individual drugs or devices that may not be prescribed by an advanced practice nurse.

441.16(3)(cm) (cm) Specifying the conditions to be met for a registered nurse to do the following:

441.16(3)(cm)1. 1. Administer a drug prescribed by an advanced practice nurse who is certified to issue prescription orders.

441.16(3)(cm)2. 2. Administer a drug at the direction of an advanced practice nurse who is certified to issue prescription orders.

441.16(3)(d) (d) Establishing procedures for maintaining a certificate to issue prescription orders, including requirements for continuing education and a requirement to complete the nursing workforce survey and submit the fee required under s. 441.01 (7).

441.16(3)(e) (e) Establishing the minimum amount of malpractice liability insurance coverage that an advanced practice nurse shall have if he or she is certified to issue prescription orders. The board shall promulgate rules under this paragraph in consultation with the commissioner of insurance.

441.16(4) (4) Every advanced practice nurse who is certified to issue prescription orders shall annually submit to the board evidence satisfactory to the board that he or she has in effect malpractice liability insurance coverage in the minimum amounts required by the rules of the board.

441.16(5) (5) An advanced practice nurse who is certified to issue prescription orders may not delegate the act of issuing a prescription order to any nurse who is not certified to issue prescription orders.

441.16(6) (6) Nothing in this section prohibits a nurse from issuing a prescription order as an act delegated by a physician.

441.16 History History: 1993 a. 138; 1995 a. 448; 2009 a. 28, 280; 2013 a. 114.



441.50 Nurse licensure compact.

441.50  Nurse licensure compact.

441.50(1) (1)  Article I — Findings and Declaration of Purpose.

441.50(1)(a)(a) The party states find all of the following:

441.50(1)(a)1. 1. That the health and safety of the public are affected by the degree of compliance with and the effectiveness of enforcement activities related to state nurse licensure laws.

441.50(1)(a)2. 2. That violations of nurse licensure and other laws regulating the practice of nursing may result in injury or harm to the public.

441.50(1)(a)3. 3. That the expanded mobility of nurses and the use of advanced communication technologies as part of our nation's health care delivery system require greater coordination and cooperation among states in the areas of nurse licensure and regulation.

441.50(1)(a)4. 4. That new practice modalities and technology make compliance with individual state nurse licensure laws difficult and complex.

441.50(1)(a)5. 5. That the current system of duplicative licensure for nurses practicing in multiple states is cumbersome and redundant to both nurses and states.

441.50(1)(b) (b) The general purposes of this compact are as follows:

441.50(1)(b)1. 1. To facilitate the states' responsibility to protect the public's health and safety.

441.50(1)(b)2. 2. To ensure and encourage the cooperation of party states in the areas of nurse licensure and regulation.

441.50(1)(b)3. 3. To facilitate the exchange of information between party states in the areas of nurse regulation, investigation and adverse actions.

441.50(1)(b)4. 4. To promote compliance with the laws governing the practice of nursing in each jurisdiction.

441.50(1)(b)5. 5. To invest all party states with the authority to hold a nurse accountable for meeting all state practice laws in the state in which the patient is located at the time care is rendered through the mutual recognition of party state licenses.

441.50(2) (2) Article II — Definitions. As used in this compact:

441.50(2)(a) (a) "Adverse action" means a home or remote state action.

441.50(2)(b) (b) "Alternative program" means a voluntary, nondisciplinary monitoring program approved by a nurse licensing board.

441.50(2)(c) (c) "Coordinated licensure information system" means an integrated process for collecting, storing and sharing information on nurse licensure and enforcement activities related to nurse licensure laws, which is administered by a nonprofit organization composed of and controlled by state nurse licensing boards.

441.50(2)(d) (d) "Current significant investigative information" means any of the following:

441.50(2)(d)1. 1. Investigative information that a licensing board, after a preliminary inquiry that includes notification and an opportunity for the nurse to respond if required by state law, has reason to believe is not groundless and, if proved true, would indicate more than a minor infraction.

441.50(2)(d)2. 2. Investigative information that indicates that the nurse represents an immediate threat to public health and safety regardless of whether the nurse has been notified and had an opportunity to respond.

441.50(2)(e) (e) "Home state" means the party state that is the nurse's primary state of residence.

441.50(2)(f) (f) "Home state action" means any administrative, civil, equitable or criminal action permitted by the home state's laws that are imposed on a nurse by the home state's licensing board or other authority including actions against an individual's license, such as revocation, suspension, probation or any other action that affects a nurse's authorization to practice.

441.50(2)(g) (g) "Licensing board" means a party state's regulatory body responsible for issuing nurse licenses.

441.50(2)(h) (h) "Multistate licensure privilege" means current, official authority from a remote state permitting the practice of nursing as either a registered nurse or a licensed practical/vocational nurse in such party state. All party states have the authority, in accordance with existing state due process law, to take actions against the nurse's privilege, such as revocation, suspension, probation or any other action that affects a nurse's authorization to practice.

441.50(2)(i) (i) "Nurse" means a registered nurse or licensed practical/vocational nurse, as those terms are defined by each party's state practice laws.

441.50(2)(j) (j) "Party state" means any state that has adopted this compact.

441.50(2)(k) (k) "Remote state" means a party state, other than the home state, where the patient is located at the time nursing care is provided, or, in the case of the practice of nursing not involving a patient, in such party state where the recipient of nursing practice is located.

441.50(2)(L) (L) "Remote state action" means any of the following:

441.50(2)(L)1. 1. Any administrative, civil, equitable or criminal action permitted by a remote state's laws that are imposed on a nurse by the remote state's licensing board or other authority including actions against an individual's multistate licensure privilege to practice in the remote state.

441.50(2)(L)2. 2. Cease and desist and other injunctive or equitable orders issued by remote states or the licensing boards thereof.

441.50(2)(m) (m) "State" means a state, territory, or possession of the United States, the District of Columbia or the Commonwealth of Puerto Rico.

441.50(2)(n) (n) "State practice laws" means those individual party state's laws and regulations that govern the practice of nursing, define the scope of nursing practice, and create the methods and grounds for imposing discipline. "State practice laws" does not include the initial qualifications for licensure or requirements necessary to obtain and retain a license, except for qualifications or requirements of the home state.

441.50(3) (3) Article III — General Provisions and Jurisdiction.

441.50(3)(a)(a) A license to practice registered nursing issued by a home state to a resident in that state will be recognized by each party state as authorizing a multistate licensure privilege to practice as a registered nurse in such party state. A license to practice licensed practical/vocational nursing issued by a home state to a resident in that state will be recognized by each party state as authorizing a multistate licensure privilege to practice as a licensed practical/vocational nurse in such party state. In order to obtain or retain a license, an applicant must meet the home state's qualifications for licensure and license renewal as well as all other applicable state laws.

441.50(3)(b) (b) Party states may, in accordance with state due process laws, limit or revoke the multistate licensure privilege of any nurse to practice in their state and may take any other actions under their applicable state laws necessary to protect the health and safety of their citizens. If a party state takes such action, it shall promptly notify the administrator of the coordinated licensure information system. The administrator of the coordinated licensure information system shall promptly notify the home state of any such actions by remote states.

441.50(3)(c) (c) Every nurse practicing in a party state must comply with the state practice laws of the state in which the patient is located at the time care is rendered. In addition, the practice of nursing is not limited to patient care, but shall include all nursing practice as defined by the state practice laws of a party state. The practice of nursing will subject a nurse to the jurisdiction of the nurse licensing board and the courts, as well as the laws, in that party state.

441.50(3)(d) (d) This compact does not affect additional requirements imposed by states for advanced practice registered nursing. However, a multistate licensure privilege to practice registered nursing granted by a party state shall be recognized by other party states as a license to practice registered nursing if one is required by state law as a precondition for qualifying for advanced practice registered nurse authorization.

441.50(3)(e) (e) Individuals not residing in a party state shall continue to be able to apply for nurse licensure as provided for under the laws of each party state. However, the license granted to these individuals will not be recognized as granting the privilege to practice nursing in any other party state unless explicitly agreed to by that party state.

441.50(4) (4) Article IV — Applications for Licensure in a Party State.

441.50(4)(a)(a) Upon application for a license, the licensing board in a party state shall ascertain, through the coordinated licensure information system, whether the applicant has ever held, or is the holder of, a license issued by any other state, whether there are any restrictions on the multistate licensure privilege, and whether any other adverse action by any state has been taken against the license.

441.50(4)(b) (b) A nurse in a party state shall hold licensure in only one party state at a time, issued by the home state.

441.50(4)(c) (c) A nurse who intends to change his or her primary state of residence may apply for licensure in the new home state in advance of such change. However, new licenses will not be issued by a party state until after a nurse provides evidence of the change in his or her primary state of residence satisfactory to the new home state's licensing board.

441.50(4)(d) (d)

441.50(4)(d)1.1. When a nurse changes his or her primary state of residence by moving between two party states, and obtains a license from the new home state, the license from the former home state is no longer valid.

441.50(4)(d)2. 2. When a nurse changes his or her primary state of residence by moving from a nonparty state to a party state, and obtains a license from the new home state, the individual state license issued by the nonparty state is not affected and will remain in full force if so provided by the laws of the nonparty state.

441.50(4)(d)3. 3. When a nurse changes his or her primary state of residence by moving from a party state to a nonparty state, the license issued by the prior home state converts to an individual state license, valid only in the former home state, without the multistate licensure privilege to practice in other party states.

441.50(5) (5) Article V — Adverse Actions. In addition to the general provisions described in sub. (3), the following provisions apply:

441.50(5)(a) (a) The licensing board of a remote state shall promptly report to the administrator of the coordinated licensure information system any remote state actions including the factual and legal basis for such action, if known. The licensing board of a remote state shall also promptly report any significant current investigative information yet to result in a remote state action. The administrator of the coordinated licensure information system shall promptly notify the home state of any such reports.

441.50(5)(b) (b) The licensing board of a party state shall have the authority to complete any pending investigations for a nurse who changes his or her primary state of residence during the course of such investigations. It shall also have the authority to take appropriate actions, and shall promptly report the conclusions of such investigations to the administrator of the coordinated licensure information system. The administrator of the coordinated licensure information system shall promptly notify the new home state of any such actions.

441.50(5)(c) (c) A remote state may take adverse action affecting the multistate licensure privilege to practice within that party state. However, only the home state shall have the power to impose adverse action against the license issued by the home state.

441.50(5)(d) (d) For purposes of imposing adverse action, the licensing board of the home state shall give the same priority and effect to reported conduct received from a remote state as it would if such conduct had occurred within the home state. In so doing, it shall apply its own state laws to determine appropriate action.

441.50(5)(e) (e) The home state may take adverse action based on the factual findings of the remote state, so long as each state follows its own procedures for imposing such adverse action.

441.50(5)(f) (f) Nothing in this compact shall override a party state's decision that participation in an alternative program may be used in lieu of licensure action and that such participation shall remain nonpublic if required by the party state's laws. Party states must require nurses who enter any alternative programs to agree not to practice in any other party state during the term of the alternative program without prior authorization from such other party state.

441.50(6) (6) Article VI — Additional Authorities Invested in Party State Nurse Licensing Boards. Notwithstanding any other powers, party state nurse licensing boards shall have the authority to do any of the following:

441.50(6)(a) (a) If otherwise permitted by state law, recover from the affected nurse the costs of investigations and disposition of cases resulting from any adverse action taken against that nurse.

441.50(6)(b) (b) Issue subpoenas for both hearings and investigations that require the attendance and testimony of witnesses, and the production of evidence. Subpoenas issued by a nurse licensing board in a party state for the attendance and testimony of witnesses, or the production of evidence from another party state, or both, shall be enforced in the latter state by any court of competent jurisdiction, according to the practice and procedure of that court applicable to subpoenas issued in proceedings pending before it. The issuing authority shall pay any witness fees, travel expenses, mileage and other fees required by the service statutes of the state where the witnesses or evidence, or both, are located.

441.50(6)(c) (c) Issue cease and desist orders to limit or revoke a nurse's authority to practice in their state.

441.50(6)(d) (d) Promulgate uniform rules and regulations as provided for in sub. (8) (c).

441.50(7) (7) Article VII — Coordinated Licensure Information System.

441.50(7)(a)(a) All party states shall participate in a cooperative effort to create a coordinated database of all licensed registered nurses and licensed practical/vocational nurses. This system will include information on the licensure and disciplinary history of each nurse, as contributed by party states, to assist in the coordination of nurse licensure and enforcement efforts.

441.50(7)(b) (b) Notwithstanding any other provision of law, all party states' licensing boards shall promptly report adverse actions, actions against multistate licensure privileges, any current significant investigative information yet to result in adverse action, denials of applications, and the reasons for such denials, to the coordinated licensure information system.

441.50(7)(c) (c) Current significant investigative information shall be transmitted through the coordinated licensure information system only to party state licensing boards.

441.50(7)(d) (d) Notwithstanding any other provision of law, all party states' licensing boards contributing information to the coordinated licensure information system may designate information that may not be shared with nonparty states or disclosed to other entities or individuals without the express permission of the contributing state.

441.50(7)(e) (e) Any personally identifiable information obtained by a party state's licensing board from the coordinated licensure information system may not be shared with nonparty states or disclosed to other entities or individuals except to the extent permitted by the laws of the party state contributing the information.

441.50(7)(f) (f) Any information contributed to the coordinated licensure information system that is subsequently required to be expunged by the laws of the party state contributing that information, shall also be expunged from the coordinated licensure information system.

441.50(7)(g) (g) The compact administrators, acting jointly with each other and in consultation with the administrator of the coordinated licensure information system, shall formulate necessary and proper procedures for the identification, collection and exchange of information under this compact.

441.50(8) (8) Article VIII — Compact Administration and Interchange of Information.

441.50(8)(a)(a) The secretary of the department, or his or her designee, shall be the administrator of this compact for this state.

441.50(8)(b) (b) The compact administrator of each party state shall furnish to the compact administrator of each other party state any information and documents including, but not limited to, a uniform data set of investigations, identifying information, licensure data and disclosable alternative program participation information to facilitate the administration of this compact.

441.50(8)(c) (c) Compact administrators shall have the authority to develop uniform rules to facilitate and coordinate implementation of this compact. These uniform rules shall be adopted by party states, under the authority invested under sub. (6) (d).

441.50(9) (9) Article IX — Immunity. No party state or the officers or employees or agents of a party state's nurse licensing board who acts in accordance with the provisions of this compact shall be liable on account of any act or omission in good faith while engaged in the performance of their duties under this compact. Good faith in this article shall not include willful misconduct, gross negligence or recklessness.

441.50(10) (10) Article X — Entry into Force, Withdrawal and Amendment.

441.50(10)(a)(a) This compact shall enter into force and become effective as to any state when it has been enacted into the laws of that state. Any party state may withdraw from this compact by enacting a statute repealing the same, but no such withdrawal shall take effect until 6 months after the withdrawing state has given notice of the withdrawal to the executive heads of all other party states.

441.50(10)(b) (b) No withdrawal shall affect the validity or applicability by the licensing boards of states remaining party to the compact of any report of adverse action occurring prior to the withdrawal.

441.50(10)(c) (c) Nothing contained in this compact shall be construed to invalidate or prevent any nurse licensure agreement or other cooperative arrangement between a party state and a nonparty state that is made in accordance with the other provisions of this compact.

441.50(10)(d) (d) This compact may be amended by the party states. No amendment to this compact shall become effective and binding upon the party states unless and until it is enacted into the laws of all party states.

441.50(11) (11) Article XI - Construction and Severability.

441.50(11)(a)(a) This compact shall be liberally construed so as to effectuate the purposes thereof. The provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state party thereto, the compact shall remain in full force and effect as to the remaining party states and in full force and effect as to the party state affected as to all severable matters.

441.50(11)(b) (b) In the event party states find a need for settling disputes arising under this compact, the party states may submit the issues in dispute to an arbitration panel that will be comprised of an individual appointed by the compact administrator in the home state, an individual appointed by the compact administrator in the remote state or states involved and an individual mutually agreed upon by the compact administrators of all the party states involved in the dispute. The decision of a majority of the arbitrators shall be final and binding.

441.50 History History: 1999 a. 22, 185; 2003 a. 321; s. 35.17 correction in sub. (10) (d).






442. Accounting examining board.

442.001 Definitions.

442.001  Definitions. In this chapter:

442.001(1) (1) "Attest service" means any of the following:

442.001(1)(a) (a) An audit or any other engagement that is performed or intended to be performed in accordance with rules promulgated under s. 442.01 (1) (a).

442.001(1)(b) (b) A review of a financial statement that is performed or intended to be performed in accordance with rules promulgated under s. 442.01 (1) (b).

442.001(1)(c) (c) An examination of prospective financial information that is performed or intended to be performed in accordance with rules promulgated under s. 442.01 (1) (c).

442.001(3) (3) "Examining board" means the accounting examining board.

442.001(4) (4) "Firm" means a proprietorship, partnership, limited liability partnership, corporation, service corporation, or limited liability company.

442.001(5) (5) "Member of a firm" means a director, manager, employee, officer, owner, shareholder, principal, or partner of a firm.

442.001 History History: 1999 a. 85 s. 86; 2001 a. 16.



442.01 Examining board; duties.

442.01  Examining board; duties.

442.01(1) (1) The examining board shall promulgate rules that adopt by reference all of the following:

442.01(1)(a) (a) The statements on auditing standards issued by the Auditing Standards Board of the American Institute of Certified Public Accountants.

442.01(1)(b) (b) The statements on standards for accounting and review services issued by the Accounting and Review Services Committee of the American Institute of Certified Public Accountants.

442.01(1)(c) (c) The statements on standards for attestation engagements issued by the Auditing Standards Board, the Accounting and Review Services Committee, and the Consulting Services Executive Committee of the American Institute of Certified Public Accountants.

442.01(2) (2) No standard or rule relating to professional conduct or unethical practice may be adopted until the examining board has held a public hearing with reference thereto, subject to the rules promulgated under s. 440.03 (1). No rule or standard shall become effective until 60 days after its adoption by the examining board. Any person who has appeared at the public hearing and filed written protest against any proposed standard or rule may, upon the adoption of such standard or rule, obtain a review thereof under ch. 227. Thereafter every person practicing as a certified public accountant in the state shall be governed and controlled by the rules and standards prescribed by the examining board.

442.01(3) (3) The examining board shall record its proceedings.

442.01 History History: 1977 c. 418; 1981 c. 356; 1983 a. 27; 1991 a. 39; 1999 a. 85; 2001 a. 16.



442.02 Certified public accountant, definition.

442.02  Certified public accountant, definition.

442.02(1m) (1m) A person shall be considered to be in practice as a certified public accountant, within the meaning and intent of this chapter, if any of the following conditions is met:

442.02(1m)(a) (a) The person holds himself or herself out to the public in any manner as one skilled in the knowledge, science, and practice of accounting, and as qualified and ready to render professional service therein as a certified public accountant for compensation.

442.02(1m)(b) (b) The person maintains an office for the transaction of business as a certified public accountant or, except as an employee of a certified public accountant, practices accounting, as distinguished from bookkeeping, for more than one employer.

442.02(1m)(c) (c) The person offers to prospective clients to perform for compensation, or performs on behalf of clients for compensation, professional services that involve or require an audit of financial transactions and accounting records.

442.02(1m)(d) (d) The person prepares for clients reports of audits, balance sheets, and other financial, accounting and related schedules, exhibits, statements or reports that are to be used for publication or for credit purposes, or are to be filed with a court of law or with any other governmental agency, or for any other purpose.

442.02(1m)(dm) (dm) The person provides or offers to provide an attest service.

442.02(1m)(e) (e) The person, in general or as an incident to such work, renders professional assistance to clients for compensation in any or all matters relating to accounting procedure and the recording and presentation of financial facts.

442.02(1m)(f) (f) The person signs or affixes his or her name or any trade or assumed name used by the person in his or her business or profession to an opinion or certificate attesting to the reliability of any representation or estimate in regard to any person or organization embracing financial information, financial transactions or accounting records.

442.02(5m) (5m) Subsection (1m) (f) does not prohibit any officer, employee, partner, or principal of any organization from affixing his or her signature to any statement or report in reference to the affairs of that organization with any wording designating the position, title, or office that he or she holds in that organization.

442.02(6) (6) Every member of a firm who, as a member of the firm, does any of the things enumerated in sub. (1m) (a) to (f), shall be considered to be in practice as a certified public accountant.

442.02 History History: 1979 c. 162 ss. 7, 38 (7), (9); 1999 a. 85; 2001 a. 16.



442.025 Applicability.

442.025  Applicability. This chapter does not require a certificate or license under this chapter for any of the following:

442.025(1) (1) Persons employed by a certified public accountant or firm licensed under this chapter to serve as accountants in various capacities, as needed, if all of the following conditions are met:

442.025(1)(a) (a) The employees serving as accountants work under the control and supervision of certified public accountants.

442.025(1)(b) (b) The employees serving as accountants do not issue any statements or reports over their own names except office reports to their employer that are customary.

442.025(1)(c) (c) The employees serving as accountants are not in any manner held out to the public as certified public accountants.

442.025(2) (2) A practicing attorney, who, in connection with his or her professional work renders any accounting service.

442.025(3) (3) A person employed by more than one person for the purpose of keeping books, making trial balances, or statements, and preparing reports, if all of the following requirements are met:

442.025(3)(a) (a) The reports described in this subsection are not used or issued by the employers as having been prepared by a certified public accountant.

442.025(3)(b) (b) The persons employed as described in this subsection do not do any of the things enumerated in s. 442.02 (1m) (f) except as authorized under s. 442.02 (5m).

442.025(4) (4)

442.025(4)(a)(a) A person who meets all of the following conditions:

442.025(4)(a)1. 1. The person's principal place of business or residence is not in this state.

442.025(4)(a)2. 2. The person holds a valid certified public accountant certificate or license from another state that the National Association of State Boards of Accountancy National Qualification Appraisal Service has verified to be in substantial equivalence with the certified public accountant licensure requirements of the American Institute of Certified Public Accountants/ National Association of State Boards of Accountancy Uniform Accountancy Act, or the person obtains verification from the National Association of State Boards of Accountancy National Qualification Appraisal Service that his or her individual qualifications are substantially equivalent to the certified public accountant licensure requirements of the American Institute of Certified Public Accountants/ National Association of State Boards of Accountancy Uniform Accountancy Act.

442.025(4)(b) (b) Any person who enters this state to practice as a certified public accountant under this subsection agrees to all of the following:

442.025(4)(b)1. 1. That he or she is under the personal and subject matter jurisdiction of the examining board and he or she may be disciplined under s. 442.12.

442.025(4)(b)2. 2. That he or she will comply with this chapter and rules promulgated by the examining board.

442.025(4)(b)3. 3. That the examining board of the state that issued his or her license may act as his or her agent for the purpose of receiving process in any legal action or proceeding by the examining board.

442.025(5) (5) A public official or public employee in performing his or her duties.

442.025(6) (6) A person who performs services involving the use of accounting skills, including management advisory services, the preparation of tax returns, and the preparation of financial statements without issuing reports on the statements.

442.025(7) (7) A person who prepares financial statements and issues information thereon that does not purport to be in compliance with the statement on standards for accounting and review services issued by the American Institute of Certified Public Accountants.

442.025 History History: 2001 a. 16 ss. 3606rd to 3606rL; 2005 a. 214.



442.03 Licenses required.

442.03  Licenses required. No person may lawfully practice in this state as a certified public accountant either in the person's own name, or under an assumed name, or as a member of a firm, unless the person has been granted by the examining board a certificate as a certified public accountant, and unless the person and firm have complied with all of the provisions of this chapter, including licensure.

442.03 History History: 1977 c. 29; 1981 c. 356; 1991 a. 39; 2001 a. 16.



442.04 Certified public accountants; qualifications.

442.04  Certified public accountants; qualifications.

442.04(1)(1) The examining board shall grant a certificate as a certified public accountant to all persons who become entitled thereto under this section and s. 442.05. A certificate is permanent unless revoked and not subject to periodic renewal.

442.04(2) (2) The examining board shall hold an examination at least once each year at a time and place determined by the examining board.

442.04(5) (5)

442.04(5)(a)(a) In this subsection, "institution" means a bachelor's degree-granting institution of higher education accredited by an accrediting agency that is recognized by the secretary of the federal department of education.

442.04(5)(b) (b) The examining board may not grant a certificate as a certified public accountant to any person other than a person who satisfies all of the following conditions:

442.04(5)(b)1. 1. The person is 18 years of age or older.

442.04(5)(b)2. 2. The person does not have an arrest or conviction record, subject to ss. 111.321, 111.322, and 111.335.

442.04(5)(b)3. 3. The person has completed at least 150 semester hours of education with an accounting concentration at an institution, and has received a bachelor's or higher degree with an accounting concentration from an institution, except as provided in par. (c).

442.04(5)(b)4. 4. Except as provided in s. 442.05, the person has successfully passed an examination in such subjects affecting accountancy as the examining board considers necessary.

442.04(5)(b)5. 5. The person has at least one year of public accounting experience or its equivalent, the sufficiency of the experience or the equivalency to be judged by the examining board.

442.04(5)(c) (c) If an applicant has a bachelor's or higher degree from an institution, and satisfies the other conditions under par. (b), but does not have an accounting concentration required in par. (b) 3., the examining board may review such other educational experience from an institution as the applicant presents and, if the examining board determines that such other experience provides the reasonable equivalence of an accounting concentration required in par. (b) 3., the examining board shall grant a certificate as a certified public accountant to the applicant.

442.04(5)(d) (d) The examining board shall ensure that evaluation procedures and examinations under this subsection are nondiscriminatory, relate directly to accountancy, and are designed to measure only the ability to perform competently as an accountant. The examining board may use the examination service provided by the American Institute of Certified Public Accountants.

442.04 History History: 1975 c. 224; 1977 c. 219, 418; 1979 c. 337; 1981 c. 356, 380, 391; 1995 a. 333; 2001 a. 16; 2013 a. 21, 114.



442.05 Certification by endorsement.

442.05  Certification by endorsement. The examining board may grant a certificate to any applicant who is the holder of a certificate or license to practice as a certified public accountant issued under the laws of any other state or foreign country. The applicant must also establish his or her substantial equivalence of the qualifications required under s. 442.04. The sufficiency of the substantial equivalence shall be judged by the examining board. Upon denial of a certificate under this subsection the examining board shall notify the applicant in writing of the decision, stating the reason for denial and that the applicant has the right to a hearing if a written request is filed with the examining board within 30 days after the notice of denial. Service of the notice of denial may be made by mail addressed to the applicant at the latest address filed by the applicant in writing with the examining board. Service by mail is complete on the date of mailing.

442.05 History History: 1975 c. 318; 1981 c. 356.



442.07 Requirements for practice as certified public accountant.

442.07  Requirements for practice as certified public accountant.

442.07(1)(1) Any person who has been issued a certificate of the person's qualifications to practice as a certified public accountant, shall be styled and known as a "certified public accountant" and no other person shall assume to use such title or the abbreviation "C.P.A." or any other word, words, letters, or figures to indicate that the person using the same is a certified public accountant. The terms "chartered accountant" and "certified accountant" and the abbreviation "C.A." are specifically prohibited to such other persons as being prima facie misleading to the public.

442.07(3) (3) Any firm that is entitled to practice as certified public accountants in this state or any other state and every resident member of the firm who is a certified public accountant of this state, after registering the firm name with the examining board, may use the designation "certified public accountants" in connection with the firm name.

442.07 History History: 1977 c. 29; 1981 c. 356; 1991 a. 316; 2001 a. 16.



442.08 Licensure.

442.08  Licensure.

442.08(1)(1) The department shall issue a license to an individual who holds an unrevoked certificate as a certified public accountant, submits an application for the license on a form provided by the department, and pays the initial credential fee determined by the department under s. 440.03 (9) (a).

442.08(2) (2) The department shall issue a license to a firm that submits an application for the license on a form provided by the department, pays the initial credential fee determined by the department under s. 440.03 (9) (a), and does each of the following:

442.08(2)(a) (a) Identifies each office of the firm that is located in this state.

442.08(2)(b) (b) If any person who holds an ownership interest in the firm is not licensed under sub. (1), designates an individual licensed under sub. (1) as the individual responsible for the firm's compliance with this chapter.

442.08(2)(c) (c) Demonstrates, to the satisfaction of the department, each of the following:

442.08(2)(c)1. 1. That all attest services provided by the firm in this state are under the charge of an individual licensed under sub. (1).

442.08(2)(c)2. 2. That more than 50% of the ownership interest of the firm is held by individuals who hold certificates or licenses to practice as a certified public accountant issued under the laws of any state or foreign country.

442.08(2)(c)3. 3. That each person who holds an ownership interest in the firm, and who does not hold a certificate or license to practice as a certified public accountant, is an individual who actively participates in the firm or an affiliated entity.

442.08(3) (3) The examining board shall promulgate rules that define "ownership interest" for purposes of sub. (2) and for determining the percentage of a person's ownership interest in a firm. In promulgating the rules, the examining board shall consider the financial interests and voting rights of all members of a firm.

442.08 History History: 1977 c. 29; 1981 c. 356; 1991 a. 39; 2001 a. 16; 2007 a. 20.



442.083 Renewal.

442.083  Renewal. The renewal dates for licenses issued under this chapter are specified under s. 440.08 (2) (a), and the renewal fees for such licenses are determined by the department under s. 440.03 (9) (a). The department may not renew a license issued to a firm unless, at the time of renewal, the firm satisfies the requirements under s. 442.08 (2) and demonstrates, to the satisfaction of the department, that the firm has complied with the requirements under s. 442.087.

442.083 History History: 2001 a. 16; 2007 a. 20.



442.087 Peer review.

442.087  Peer review.

442.087(1)(1)  Definition. In this section, "peer review" means a process for a person licensed under this chapter to evaluate the professional competency of the members of a firm who are responsible for attest services provided by the firm or who sign or authorize another individual to sign accounting reports or financial statements on behalf of the firm.

442.087(2) (2) Renewal of firm licenses. After January 1, 2005, the department may not renew the license of a firm unless, at least once every 3 years, the firm undergoes the peer review that is specified in the rules promulgated under sub. (3) and that is conducted by a person, approved by the examining board under the rules, who is not affiliated with the firm or members of the firm undergoing review.

442.087(3) (3) Rules. The examining board shall promulgate rules that describe the peer review required to renew a firm's license under sub. (2). The rules shall include requirements for the examining board to approve one or more persons to conduct the peer reviews. The rules shall also require each person approved by the examining board to conduct peer reviews to periodically report to the examining board on the effectiveness of the peer reviews conducted by the person and to provide the examining board with a listing of all firms that have undergone peer review conducted by the person.

442.087(4) (4) Confidentiality. A person approved by the examining board to conduct peer reviews may not disclose to any person, including the examining board or the department, any information obtained or document produced during the course of or as a result of a review unless the firm undergoing the review consents to the disclosure.

442.087 History History: 2001 a. 16, 104.



442.09 Fees.

442.09  Fees. The fees for examination and licenses granted under this chapter are specified in s. 440.05. The fee for renewal of such licenses is determined by the department under s. 440.03 (9) (a).

442.09 History History: 1971 c. 125; 1977 c. 29; 1991 a. 39; 2007 a. 20.



442.10 Disclosure of interest in entity reported on.

442.10  Disclosure of interest in entity reported on.

442.10(1)(1) Whenever any person, as a certified public accountant, signs or certifies any report, schedule, or statement relative to the affairs of any corporation, association, or partnership in which the person is financially interested or by which the person is regularly engaged as an officer or employee, the signature or certification shall be accompanied by a specific statement setting forth the fact that the person is financially interested in or is an officer or regular employee of the corporation, association, or partnership. If the person is both financially interested and an officer or regular employee, the statement shall cover both financial interest and employment. In the case of a firm signing or certifying as described in this subsection, the interest of any of its members shall be disclosed.

442.10(2) (2) Notwithstanding sub. (1), no person licensed under this chapter, and no firm of which the person is a member, may express an opinion as an independent certified public accountant on financial statements of any enterprise unless the person and the firm are independent of the enterprise. The requirement for independence under this subsection also extends to the spouse of such a person and to other relatives having a financial or business relationship with the enterprise which, in the opinion of the examining board, may impair independence.

442.10(3) (3) The examining board may make and enforce all necessary rules relative to this section and may determine the particular phraseology necessary to carry sub. (1) into effect.

442.10 History History: 1977 c. 264; 1993 a. 490; 2001 a. 16.



442.11 Penalties.

442.11  Penalties. Whoever does any of the following may, for each offense, be fined not more than $500, or imprisoned in the county jail for not more than one year, or both:

442.11(1) (1) Uses any term other than certified public accountant or the abbreviation C. P. A. to indicate that he or she is a certified public accountant with a specially granted title.

442.11(2) (2) While practicing under an assumed name, or as a member of a firm, other than a firm with a name that is registered under s. 442.07 (3), announces, either in writing or by printing, that the assumed name or firm is practicing as a certified public accountant.

442.11(5) (5) Holds himself or herself out to the public as a certified public accountant or assumes to practice as a certified public accountant unless he or she has been granted a certificate as a certified public accountant from the examining board.

442.11(7) (7) Practices as a certified public accountant after his or her certificate has been revoked.

442.11(8) (8) As an individual or member of a firm, practices or permits the firm to practice as a certified public accountant unless a license has been secured for the current licensure period.

442.11(9) (9) Sells, buys, gives, or obtains an alleged certificate as a certified public accountant or a license in any manner other than that provided for by this chapter.

442.11(10) (10) Attempts to practice as a certified public accountant under the guise of a certificate not granted by the examining board or under cover of a certificate obtained illegally or fraudulently.

442.11(11) (11) Certifies to any false or fraudulent report, certificate, exhibit, schedule or statement.

442.11(12) (12) Attempts by any subterfuge to evade the provisions of this chapter while practicing as a certified public accountant.

442.11(13) (13) As an individual or member of a firm, permits to be announced by printed or written statement that any report, certificate, exhibit, schedule, or statement has been prepared by or under supervision of a certified public accountant when the person who prepared the report, certificate, exhibit, schedule, or statement was not a certified public accountant.

442.11 History History: 1977 c. 29, 418; 1979 c. 162 s. 38 (4), (7), (9); 1981 c. 356; 1999 a. 85; 2001 a. 16.



442.115 Enforcement actions for violations of this chapter.

442.115  Enforcement actions for violations of this chapter.

442.115(1)(1) If it appears upon complaint to the examining board by any person, or it is known to the examining board, that any person has violated this chapter, the examining board may investigate, subject to the rules promulgated under s. 440.03 (1). The district attorney of the county in which violations of this chapter are known or alleged to have occurred shall promptly investigate complaints, from any source, of violations of this chapter and prosecute if the facts warrant. Upon request from the examining board, and when the facts warrant, the appropriate district attorney shall promptly seek an injunction against any person who is violating this chapter.

442.115(2) (2) If the district attorney fails or refuses to act within a time that the examining board considers reasonable, the examining board may request the attorney general to institute a prosecution or to seek an injunction for violation of this chapter.

442.115(3) (3) If a person has engaged, or is about to engage, in an act or practice that constitutes, or will constitute, a violation of this chapter, the examining board in its own right or on behalf of an individual complainant may apply to the appropriate court for an order enjoining the act or practice. Upon a showing by the examining board or the complainant that the person has engaged, or is about to engage, in any act or practice in violation of this chapter, the court may grant an injunction, restraining order or other appropriate order without bond.

442.115 History History: 1999 a. 85 ss. 95, 96.



442.12 Disciplinary action.

442.12  Disciplinary action.

442.12(1)(1) Subject to the rules promulgated under s. 440.03 (1), the examining board may do any of the following:

442.12(1)(a) (a) Make investigations and conduct hearings.

442.12(1)(b) (b) Revoke, limit, or suspend for a definite period any certificate, license, or practice privilege, or officially reprimand the holder, if it finds that the holder has violated this chapter or any duly promulgated standard or rule of practice or for any other sufficient cause.

442.12(1)(c) (c) In the case of a firm, revoke, limit, or suspend the license of the firm, or reprimand it, if it is found that any member of the firm has been guilty of such act or omission as would be cause for revoking, limiting, or suspending a certificate or license to the person as an individual or for reprimanding the person.

442.12(1)(d) (d) Impose a period of probation under specified conditions, whether or not in conjunction with other sanctions.

442.12(1)(e) (e) Require additional professional education or training, or reexamination, or any combination, as a condition precedent to the reinstatement of a license or of any privilege, or as a condition precedent to the termination of any suspension.

442.12(1)(f) (f) Suspend a license until further order of the examining board or for a specified period for failure to comply with an order of the examining board imposing disciplinary sanctions.

442.12(1)(g) (g) Upon application in writing and after hearing pursuant to notice, issue a new license to a licensee whose license has been revoked, reinstate a revoked certificate or modify the suspension of any license or certificate which has been suspended. This subsection does not apply to a license or certificate that is suspended under s. 440.13 (2) (c) or that is revoked under s. 440.12.

442.12(2m) (2m) A person who is licensed or certified under this chapter who practices as a certified public accountant in another state is subject to disciplinary action by the examining board under this section for an act committed in the other state that would subject the person to disciplinary action in the other state.

442.12(3m) (3m) The examining board shall investigate and may take disciplinary action under sub. (1) against a person licensed or certified in this state upon receipt of a complaint by the examining board of accountancy of another state against that person.

442.12 History History: 1977 c. 187, 418; 1981 c. 356; 1997 a. 191, 237; 2001 a. 16; 2005 a. 214.



442.13 Ownership of accountant's working papers.

442.13  Ownership of accountant's working papers. All statements, records, schedules, working papers, and memoranda made by a certified public accountant incident to or in the course of professional service to clients by a certified public accountant, except reports submitted by a certified public accountant to a client, shall be and remain the property of the certified public accountant, in the absence of an express agreement between the certified public accountant and the client to the contrary. No such statement, record, schedule, working paper, or memorandum shall be sold, transferred, or bequeathed, without the consent of the client or the client's personal representative or assignee, to anyone other than any member of the firm of the certified public accountant.

442.13 History History: 1991 a. 316; 2001 a. 16.






443. Examining board of architects, landscape architects, professional engineers, designers and land surveyors.

443.01 Definitions.

443.01  Definitions. In this chapter, unless the context provides otherwise:

443.01(1) (1) "Architect" means a person who is legally qualified to practice architecture.

443.01(2) (2) "Engineer-in-training" means a person who is a graduate in an engineering curriculum of 4 years or more from a school or college approved by the professional engineer section of the examining board as of satisfactory standing, or a person who has had 4 years or more of experience in engineering work of a character satisfactory to the professional engineer section; and who, in addition, has successfully passed the examination in the fundamental engineering subjects prior to the completion of the requisite years in engineering work, as provided in s. 443.05, and who has been granted a certificate of record by the professional engineer section stating that the person has successfully passed this portion of the professional examinations.

443.01(3) (3) "Examining board" means the examining board of architects, landscape architects, professional engineers, designers and land surveyors.

443.01(3g) (3g) "Landscape architect" means a person who practices landscape architecture.

443.01(3r) (3r) "Landscape architecture" means the performance of a professional service involving conceptual land planning and conceptual design for integrated land development based on the analysis of environmental characteristics, operational requirements, land use or commensurate land values. "Landscape architecture" includes the investigation, selection or allocation of land or water resources for appropriate uses; the formulation of graphic or written criteria for a land planning or land construction program; the preparation, review or analysis of a master plan for land use or development; the production of a graphic land area, grading, drainage, planting or land construction plan; and the planning of a road, bridge or other structure with respect to the aesthetic requirements of the area on which it will be constructed, except that "landscape architecture" does not include any of the following:

443.01(3r)(a) (a) Professional services performed by a registered architect or by a person who has in effect a permit under s. 443.10 (1) (d).

443.01(3r)(b) (b) Professional services performed by a professional engineer or by a person who has in effect a permit under s. 443.10 (1) (d).

443.01(3r)(c) (c) Professional services performed by a registered land surveyor or by a person who has in effect a permit under s. 443.06 (3).

443.01(3r)(d) (d) The practice of planning as is customarily done by a regional, park, or urban planner, or by a person participating on a planning board or commission, within the scope of that practice.

443.01(3r)(e) (e) The practice of a natural resource professional, including a biologist, professional geologist, as defined in s. 470.01 (5), or professional soil scientist, as defined in s. 470.01 (7).

443.01(3r)(f) (f) The actions of a person who is under the supervision of a licensed landscape architect or an employee of a licensed landscape architect, unless the person assumes responsible charge, design, or supervision.

443.01(3r)(g) (g) Work performed on property by an individual who owns or has control over the property, or work performed by a person hired by an individual who owns or has control of the property.

443.01(3r)(h) (h) Making plans or drawings for the selection, placement, or use of plants or site features.

443.01(4) (4) "Land surveying" means any service comprising the determination of the location of land boundaries and land boundary corners; the preparation of maps showing the shape and area of tracts of land and their subdivisions into smaller tracts; the preparation of maps showing the layout of roads, streets and rights-of-way of same to give access to smaller tracts; and the preparation of official plats, or maps, of land in this state.

443.01(5) (5) "Practice of architecture" includes any professional service, such as consultation, investigation, evaluation, planning, architectural and structural design, or responsible supervision of construction, in connection with the construction of any private or public buildings, structures, projects, or the equipment thereof, or addition to or alterations thereof, in which the public welfare or the safeguarding of life, health or property is concerned or involved.

443.01(6) (6) "Practice of professional engineering" includes any professional service requiring the application of engineering principles and data, in which the public welfare or the safeguarding of life, health or property is concerned and involved, such as consultation, investigation, evaluation, planning, design, or responsible supervision of construction, alteration, or operation, in connection with any public or private utilities, structures, projects, bridges, plants and buildings, machines, equipment, processes and works. A person offers to practice professional engineering if the person by verbal claim, sign, advertisement, letterhead, card or in any other way represents himself or herself to be a professional engineer; or who through the use of some other title implies that he or she is a professional engineer; or who holds himself or herself out as able to practice professional engineering.

443.01(7) (7) "Professional engineer" means a person who by reason of his or her knowledge of mathematics, the physical sciences and the principles of engineering, acquired by professional education and practical experience, is qualified to engage in engineering practice as defined in sub. (6).

443.01(8) (8) "Responsible supervision of construction" means a professional service, as distinguished from superintending of construction, and means the performance, or the supervision thereof, of reasonable and ordinary on-site observations to determine that the construction is in substantial compliance with the approved drawings, plans and specifications.

443.01 History History: 1971 c. 42, 215, 307; 1975 c. 9, 39, 199, 200, 334, 421; 1977 c. 29, 125, 418; 1979 c. 34, 98; 1979 c. 162 s. 38 (7); 1979 c. 167; 1979 c. 221 s. 780; 1979 c. 355; 1983 a. 189 ss. 274, 329 (18); 1993 a. 463, 465, 491; 1997 a. 300; 2009 a. 123; 2011 a. 146.

443.01 Annotation The duties of county surveyors and other land surveyors and minimum standards for property surveys are discussed. 69 Atty. Gen. 160.



443.015 Examining board to establish continuing education requirements; promulgate rules.

443.015  Examining board to establish continuing education requirements; promulgate rules.

443.015(1) (1) Each section of the examining board may establish continuing education requirements for renewal of a credential issued by that section under this chapter.

443.015(2) (2) Each section of the examining board may promulgate rules governing the professional conduct of individuals, firms, partnerships, and corporations registered, permitted, certified, or granted a certificate of authorization by that section.

443.015 History History: 2007 a. 47; 2011 a. 146.



443.02 Practice requirements and registration: general provisions.

443.02  Practice requirements and registration: general provisions.

443.02(1)(1) Any person practicing or offering to practice architecture or professional engineering in this state shall comply with this chapter.

443.02(2) (2) No person may practice architecture, landscape architecture, or professional engineering in this state unless the person has been duly registered, is exempt under s. 443.14 or has in effect a permit under s. 443.10 (1) (d).

443.02(3) (3) No person may offer to practice architecture, landscape architecture, or professional engineering or use in connection with the person's name or otherwise assume, use or advertise any title or description tending to convey the impression that he or she is an architect, landscape architect, or professional engineer or advertise to furnish architectural, landscape architectural, or professional engineering services unless the person has been duly registered or has in effect a permit under s. 443.10 (1) (d).

443.02(4) (4) No person may practice land surveying in this state or use or advertise any title or description tending to convey the impression that the person is a land surveyor unless the person has been issued a certificate of registration or granted a permit to practice under this chapter.

443.02 History History: 1971 c. 164 s. 88; 1971 c. 215; 1975 c. 39; 1977 c. 29, 418; 1979 c. 34, 167, 355; 1993 a. 463, 465; 1997 a. 300; 1999 a. 85; 2009 a. 123.



443.03 Registration requirements for architects.

443.03  Registration requirements for architects.

443.03(1)(1) An applicant for registration as an architect shall submit as satisfactory evidence to the architect section of the examining board all of the following:

443.03(1)(a) (a) That he or she has acquired a thorough knowledge of sound construction, building hygiene, architectural design and mathematics.

443.03(1)(b) (b) One of the following:

443.03(1)(b)1m. 1m. A diploma of graduation, or a certificate, from an architectural school or college approved by the architect section as of satisfactory standing, together with at least 2 years' practical experience of a character satisfactory to the architect section in the design and construction of buildings.

443.03(1)(b)2. 2. A specific record of 7 or more years of experience in architectural work of a character satisfactory to the architect section in the design and construction of buildings.

443.03(2) (2) Graduation in architecture from a school or college approved by the architect section as of satisfactory standing shall be considered as equivalent to 5 years of experience, and the completion satisfactory to the architect section of each year of work in architecture in such school or college without graduation shall be considered equivalent to one year of experience. Graduation in a course other than architecture from a school or college approved by the architect section as of satisfactory standing shall be considered as equivalent to not more than 4 years of experience.

443.03 History History: 1979 c. 167; 2011 a. 146.



443.035 Registration requirements for landscape architects.

443.035  Registration requirements for landscape architects. The landscape architect section of the examining board shall register as a landscape architect an individual who does all of the following:

443.035(1) (1) Submits to the department evidence satisfactory to the landscape architect section of any of the following:

443.035(1)(a) (a) That he or she has a bachelor's degree in landscape architecture, or a master's degree in landscape architecture, from a curriculum approved by the landscape architect section and has at least 2 years of practical experience in landscape architecture of a character satisfactory to the landscape architect section.

443.035(1)(b) (b) That he or she has a specific record of at least 7 years of training and experience in the practice of landscape architecture including at least 2 years of courses in landscape architecture approved by the landscape architect section, and 4 years of practical experience in landscape architecture of a character satisfactory to the landscape architect section.

443.035(2) (2) Satisfies the applicable requirements under s. 443.09.

443.035 History History: 1993 a. 465; 2011 a. 146.



443.04 Registration requirements for professional engineers.

443.04  Registration requirements for professional engineers. An applicant for registration as a professional engineer shall submit satisfactory evidence to the professional engineer section of the examining board of all of the following:

443.04(1m) (1m) A diploma of graduation, or a certificate, from an engineering school or college approved by the professional engineer section as of satisfactory standing in an engineering course of not less than 4 years or a diploma of graduation or degree from a technical college approved by the professional engineer section as of satisfactory standing in an engineering-related course of study of not less than 2 years.

443.04(2m) (2m)

443.04(2m)(a)(a) For an applicant possessing a diploma or certificate from a course of study of not less than 4 years as specified in sub. (1m), a specific record of 4 or more years of experience in engineering work of a character satisfactory to the professional engineer section and indicating that the applicant is competent to be placed in responsible charge of engineering work.

443.04(2m)(b) (b) For an applicant possessing a diploma or degree from a course of study of not less than 2 years as specified in sub. (1m), a specific record of 6 or more years of experience in engineering work of a character satisfactory to the professional engineer section and indicating that the applicant is competent to be placed in responsible charge of engineering work.

443.04 History History: 1979 c. 167; 1983 a. 328; 1999 a. 85; 2009 a. 350; 2011 a. 146.

443.04 Annotation The authority of the examining board is discussed. 70 Atty. Gen. 156.



443.05 Certification of engineers-in-training.

443.05  Certification of engineers-in-training.

443.05(1) (1) An applicant for certification as an engineer-in-training shall submit as satisfactory evidence to the professional engineer section of the examining board one of the following:

443.05(1)(a) (a) A diploma of graduation in engineering or a certificate in engineering from a school or college approved by the professional engineer section as of satisfactory standing.

443.05(1)(b) (b) A specific record of 4 years or more of experience in engineering work of a character satisfactory to the professional engineer section.

443.05(2) (2) Graduation in engineering from a school or college approved by the professional engineer section as of satisfactory standing shall be considered as equivalent to 4 years of experience and the completion satisfactory to the professional engineer section of each year of work in engineering in such school or college without graduation shall be considered as equivalent to one year of experience. Graduation in a course other than engineering from a school or college approved by the professional engineer section as of satisfactory standing shall be considered as equivalent to 2 years of experience. No applicant may receive credit for more than 4 years of experience under this subsection.

443.05 History History: 1979 c. 167; 2011 a. 146.



443.06 Registration requirements for land surveyors.

443.06  Registration requirements for land surveyors.

443.06(1)(1)  Registration, application, qualifying experience.

443.06(1)(a)(a) Application for registration as a land surveyor or a permit to practice shall be made to the section under oath, on forms provided by the department, which shall require the applicant to submit such information as the land surveyor section of the examining board deems necessary. The land surveyor section may require applicants to pass written or oral examinations or both. Applicants who do not have an arrest or conviction record, subject to ss. 111.321, 111.322, and 111.335, shall be entitled to be registered or issued a permit to practice as land surveyors when satisfactory evidence is submitted that the applicant has met one or more of the requirements of sub. (2).

443.06(1)(b) (b) Each year, but not more than 4 years, of work or training completed in a curriculum in land surveying approved by the land surveyor section, or responsible charge of land surveying teaching may be considered as equivalent to one year of qualifying experience in land surveying work, and each year, but not more than 4 years completed in a curriculum other than land surveying approved by the land surveyor section, may be considered as equivalent to one-half year of qualifying experience.

443.06(2) (2) Requirements; certificate of registration. The land surveyor section may grant a certificate of registration as a land surveyor to any person who has submitted to it an application, the required fees, and one or more of the following:

443.06(2)(a) (a) A record of completion of a course in land surveying of not less than 2 years' duration approved by the land surveyor section together with 2 years of practice in land surveying work of satisfactory character which indicates that the applicant is competent to be placed in responsible charge of such work, if the applicant has passed an oral and written or written examination administered by the land surveyor section. This paragraph applies to actions of the land surveyor section on applications for land surveyors' certificates that are submitted to the land surveyor section before July 1, 2000.

443.06(2)(am) (am) Evidence satisfactory to the land surveyor section that he or she has received a bachelor's degree in a course in land surveying or a related field that has a duration of not less than 4 years and is approved by the land surveyor section, and that he or she has engaged in at least 2 years of land surveying practice of satisfactory character that indicates that the applicant is competent to practice land surveying, if the applicant has passed an oral and written or written examination administered by the land surveyor section. This paragraph applies to actions of the land surveyor section on applications for land surveyors' certificates that are submitted to the land surveyor section after June 30, 2000.

443.06(2)(b) (b) A record of 6 years of practice in land surveying of satisfactory character, which indicates that the applicant is competent to be placed in responsible charge of such work, if the applicant has passed an oral and written or written examination administered by the land surveyor section. This paragraph applies to actions of the land surveyor section on applications for land surveyors' certificates that are submitted to the land surveyor section before July 1, 2000.

443.06(2)(bm) (bm) Evidence satisfactory to the land surveyor section that he or she has received an associate degree in a course in land surveying or a related field that has a duration of not less than 2 years and is approved by the land surveyor section, and that he or she has engaged in at least 4 years of land surveying practice of satisfactory character that indicates that the applicant is competent to practice land surveying, if the applicant has passed an oral and written or written examination administered by the land surveyor section. This paragraph applies to actions of the land surveyor section on applications for land surveyors' certificates that are submitted to the land surveyor section after June 30, 2000.

443.06(2)(c) (c) A record of 20 years of practice in land surveying of satisfactory character, which indicates that the applicant is competent to be placed in responsible charge of such work, if the applicant is not less than 45 years of age and has passed an oral and written or written examination administered by the land surveyor section. This paragraph applies to actions of the land surveyor section on applications for land surveyors' certificates that are submitted to the land surveyor section before January 1, 1995.

443.06(2)(cm) (cm) Evidence satisfactory to the land surveyor section that he or she has engaged in at least 10 years of land surveying practice of satisfactory character that indicates that the applicant is competent to practice land surveying, if the applicant has passed an oral and written or written examination administered by the land surveyor section. This paragraph applies to actions of the land surveyor section on applications for land surveyors' certificates that are submitted to the land surveyor section after June 30, 2000.

443.06(2)(d) (d) An unexpired certificate of registration as a land surveyor issued to the applicant by the proper authority in any state or territory or possession of the United States or in any other country whose requirements meet or exceed the requirement for registration in this subsection, if the applicant has passed an oral and written or written examination administered by the land surveyor section.

443.06(2)(e) (e) A record of satisfactory completion of an apprenticeship training course in land surveying prescribed by the department of workforce development, of satisfactory character which indicates that the applicant is competent to be placed in responsible charge of such work, if the applicant has passed an oral and written or written examination administered by the land surveyor section. This paragraph applies to actions of the land surveyor section on applications for land surveyors' certificates that are submitted to the land surveyor section before July 1, 2000.

443.06(2)(em) (em) Evidence satisfactory to the land surveyor section that he or she has completed an apprenticeship training course in land surveying prescribed by the department of workforce development, and has engaged in a period of additional land surveying practice of satisfactory character that indicates that the applicant is competent to practice land surveying and that, when added to the period of the apprenticeship, totals at least 8 years of land surveying practice, if the applicant has passed an oral and written or written examination administered by the land surveyor section. This paragraph applies to actions of the land surveyor section on applications for land surveyors' certificates that are submitted to the land surveyor section after June 30, 2000.

443.06(3) (3) Permit to practice. The land surveyor section may grant a permit to practice land surveying during the time an application is pending to a person who is not registered in this state, if the person has submitted an application for registration as a land surveyor and paid the required fee and holds an unexpired certificate which in the opinion of the land surveyor section meets the requirements of sub. (2). The permit shall be revocable by the land surveyor section at its pleasure.

443.06 History History: 1979 c. 167; 1981 c. 380; 1981 c. 391 s. 211; 1987 a. 27; 1993 a. 462; 1995 a. 27 s. 9130 (4); 1997 a. 3, 27; 2011 a. 146.



443.07 Permit requirements: designers of engineering systems.

443.07  Permit requirements: designers of engineering systems.

443.07(1)(1) An applicant for a permit as a designer shall submit as evidence satisfactory to the designer section of the examining board one of the following to indicate that he or she is competent to be in charge of such work:

443.07(1)(a) (a) A specific record of 8 years or more of experience in specialized engineering design work and the satisfactory completion of a written examination in the field or branch, as determined by the designer section, in which certification is sought.

443.07(1)(b) (b) A specific record of 12 years of experience by any person at least 35 years of age who was actively engaged in this state in the preparation of plans, specifications, designs and layouts in specific fields or branches as designated under sub. (3). Such a person may be granted a permit to offer and perform services in the designated field or branch.

443.07(2) (2) Completion of technological academic training or apprenticeship program approved by the board may be considered equivalent to experience, but should not exceed a total of 4 years. The successful completion of each year of academic work without graduation shall be equivalent to one year of experience. Graduation from a course other than engineering technology shall be equivalent to 2 years of experience under this subsection.

443.07(3) (3) Permits shall be granted, designated, and limited to the fields and subfields of technology as are determined by the designer section and recognized in engineering design practice. Any person holding a permit may prepare plans and specifications and perform consultation, investigation, and evaluation in connection with the making of plans and specifications, within the scope of the permit, notwithstanding that such activity constitutes the practice of architecture or professional engineering under this chapter.

443.07(4) (4) A master plumber's license under ch. 145 shall be considered equivalent to the work experience and satisfactory completion of a written examination in the field of plumbing systems, and the holder of a master plumber's license shall be issued a permit as a designer of plumbing systems upon the making of an application and the payment of the permit fee.

443.07(5) (5) The permit shall, on its face, restrict the holder thereof to the specific field and subfields of designing in which the permittee acquired his or her experience in designing. If qualified in more than one type of designing, persons may receive permits for more than one field or subfield of designing as may be determined by the designer section.

443.07(6) (6) The renewal date for permits under this section is specified under s. 440.08 (2) (a), and the fee for renewal of such permits is determined by the department under s. 440.03 (9) (a).

443.07 History History: 1979 c. 167; 1991 a. 39; 2007 a. 20; 2011 a. 146.

443.07 Annotation Although designer of plumbing systems permits must be issued to applicants who are licensed master plumbers, the examining board has wide discretion to establish design of engineering systems classifications in fields and subfields of technology recognized in engineering design practice and to determine the competence of applicants who hold restricted or temporary master plumber's licenses. 60 Atty. Gen. 37.



443.08 Registration requirement: firms, partnerships and corporations.

443.08  Registration requirement: firms, partnerships and corporations.

443.08(1)(1)

443.08(1)(a) (a) The practice of architecture pertaining to the internal operations of a firm, partnership, or corporation may be performed by employees if the architectural services are performed by or under the direct supervision of architects registered under this chapter, or persons exempt from registration under s. 443.14. Registered or exempt architectural employees may provide architectural data with respect to the manufacture, sale, and utilization of the products of the firm, partnership, or corporation to other registered or exempt architects.

443.08(1)(b) (b) The practice of professional engineering pertaining to the internal operations of a firm, partnership, or corporation may be performed by employees if the professional engineering services are performed by or under the direct supervision of professional engineers registered under this chapter, or persons exempt from registration under s. 443.14. Registered or exempt professional engineering employees may provide professional engineering data with respect to the manufacture, sale, and utilization of the products of the firm, partnership, or corporation to other registered or exempt professional engineers.

443.08(2) (2)

443.08(2)(a)(a) No individual architect registered under this chapter may practice or offer to practice architecture, as a principal, officer, employee, or agent of a firm, partnership, or corporation unless all of the following are satisfied:

443.08(2)(a)1. 1. All personnel who practice or offer to practice in its behalf as architects are registered under this chapter.

443.08(2)(a)2. 2. The firm, partnership, or corporation has been issued a certificate of authorization under sub. (3) (a) 1.

443.08(2)(b) (b) No individual professional engineer registered under this chapter may practice or offer to practice professional engineering as a principal, officer, employee, or agent of a firm, partnership, or corporation unless all of the following are satisfied:

443.08(2)(b)1. 1. All personnel who practice or offer to practice in its behalf as professional engineers are registered under this chapter.

443.08(2)(b)2. 2. The firm, partnership, or corporation has been issued a certificate of authorization under sub. (3) (a) 2.

443.08(2)(c) (c) No individual designer granted a permit under this chapter may practice or offer to practice designing as a principal, officer, employee, or agent of a firm, partnership, or corporation unless all of the following are satisfied:

443.08(2)(c)1. 1. All personnel who practice or offer to practice in its behalf as designers are granted a permit under this chapter.

443.08(2)(c)2. 2. The firm, partnership, or corporation has been issued a certificate of authorization under sub. (3) (a) 3.

443.08(3) (3)

443.08(3)(a)(a)

443.08(3)(a)1.1. A firm, partnership, or corporation desiring a certificate of authorization shall submit an application to the department on forms provided by the department, listing the names and addresses of all officers and directors, and all individuals in its employment registered to practice architecture in this state who will be in responsible charge of architecture being practiced in this state through the firm, partnership, or corporation and other relevant information required by the architect section of the examining board. A similar type of form shall also accompany the renewal fee. If there is a change in any of these persons, the change shall be reported on the same type of form, and filed with the department within 30 days after the effective date of the change. The architect section shall grant a certificate of authorization to a firm, partnership, or corporation complying with this subsection upon payment of the initial credential fee determined by the department under s. 440.03 (9) (a). This subsection does not apply to firms, partnerships, or corporations exempt under s. 443.14 (3) or (5).

443.08(3)(a)2. 2. A firm, partnership, or corporation desiring a certificate of authorization shall submit an application to the department on forms provided by the department, listing the names and addresses of all officers and directors, and all individuals in its employment registered to practice professional engineering in this state who will be in responsible charge of professional engineering being practiced in this state through the firm, partnership, or corporation and other relevant information required by the professional engineer section of the examining board. A similar type of form shall also accompany the renewal fee. If there is a change in any of these persons, the change shall be reported on the same type of form, and filed with the department within 30 days after the effective date of the change. The professional engineer section shall grant a certificate of authorization to a firm, partnership, or corporation complying with this subsection upon payment of the initial credential fee determined by the department under s. 440.03 (9) (a). This subsection does not apply to firms, partnerships, or corporations exempt under s. 443.14 (3) or (5).

443.08(3)(a)3. 3. A firm, partnership, or corporation desiring a certificate of authorization shall submit an application to the department on forms provided by the department, listing the names and addresses of all officers and directors, and all individuals in its employment granted a permit to practice designing in this state who will be in responsible charge of designing being practiced in this state through the firm, partnership, or corporation and other relevant information required by the designer section of the examining board. A similar type of form shall also accompany the renewal fee. If there is a change in any of these persons, the change shall be reported on the same type of form, and filed with the department within 30 days after the effective date of the change. The designer section shall grant a certificate of authorization to a firm, partnership, or corporation complying with this subsection upon payment of the initial credential fee determined by the department under s. 440.03 (9) (a). This subsection does not apply to firms, partnerships, or corporations exempt under s. 443.14 (3) or (5).

443.08(3)(b) (b) The renewal date for certificates of authorization under this section is specified under s. 440.08 (2) (a), and the fee for renewal of such certificates is determined by the department under s. 440.03 (9) (a).

443.08(4) (4)

443.08(4)(a)(a)

443.08(4)(a)1.1. No firm, partnership, or corporation may be relieved of responsibility for the conduct or acts of its agents, employees, or officers by reason of its compliance with this chapter, nor may any individual practicing architecture be relieved of responsibility for architectural services performed by reason of his or her employment or relationship with the firm, partnership, or corporation.

443.08(4)(a)2. 2. No firm, partnership, or corporation may be relieved of responsibility for the conduct or acts of its agents, employees, or officers by reason of its compliance with this chapter, nor may any individual practicing landscape architecture be relieved of responsibility for landscape architectural services performed by reason of his or her employment or relationship with the firm, partnership, or corporation.

443.08(4)(a)3. 3. No firm, partnership, or corporation may be relieved of responsibility for the conduct or acts of its agents, employees, or officers by reason of its compliance with this chapter, nor may any individual practicing professional engineering be relieved of responsibility for professional engineering services performed by reason of his or her employment or relationship with the firm, partnership, or corporation.

443.08(4)(a)4. 4. No firm, partnership, or corporation may be relieved of responsibility for the conduct or acts of its agents, employees, or officers by reason of its compliance with this chapter, nor may any individual practicing designing be relieved of responsibility for designing services performed by reason of his or her employment or relationship with the firm, partnership, or corporation.

443.08(4)(b) (b)

443.08(4)(b)1.1. All final drawings, specifications, plans, reports, or other architectural papers or documents involving the practice of architecture, prepared for the use of a firm, partnership, or corporation, for delivery by it to any person, or for public record within the state shall be dated and bear the signature and seal of the architect who was in responsible charge of their preparation. This paragraph does not apply to persons exempt under s. 443.14 (3), (4), or (5).

443.08(4)(b)2. 2. All final drawings, specifications, plans, reports, or other landscape architectural papers or documents prepared by a landscape architect registered under this chapter, prepared for the use of a firm, partnership, or corporation, for delivery by it to any person, or for public record within the state shall be dated and bear the signature and seal of the landscape architect who was in responsible charge of their preparation. This paragraph does not apply to persons exempt under s. 443.14 (3), (4), or (5).

443.08(4)(b)3. 3. All final drawings, specifications, plans, reports, or other engineering papers or documents involving the practice of professional engineering, prepared for the use of a firm, partnership, or corporation, for delivery by it to any person, or for public record within the state shall be dated and bear the signature and seal of the professional engineer who was in responsible charge of their preparation. This paragraph does not apply to persons exempt under s. 443.14 (3), (4), or (5).

443.08(4)(b)4. 4. All final drawings, specifications, plans, reports, or other designing papers or documents involving the practice of designing, prepared for the use of a firm, partnership, or corporation, for delivery by it to any person, or for public record within the state shall be dated and bear the signature and seal of the designer who was in responsible charge of their preparation. This paragraph does not apply to persons exempt under s. 443.14 (3), (4), or (5).

443.08(5) (5)

443.08(5)(a)(a) No firm, partnership, or corporation may engage in the practice of or offer to practice architecture in this state, or use in connection with its name, or otherwise assume, use or advertise any title or description tending to convey the impression that it is engaged in the practice of architecture, nor may it advertise or offer to furnish an architectural service, unless the firm, partnership, or corporation has complied with this chapter.

443.08(5)(b) (b) No firm, partnership, or corporation may engage in the practice of or offer to practice professional engineering in this state, or use in connection with its name, or otherwise assume, use or advertise any title or description tending to convey the impression that it is engaged in the practice of professional engineering, nor may it advertise or offer to furnish a professional engineering service, unless the firm, partnership, or corporation has complied with this chapter.

443.08(5)(c) (c) No firm, partnership, or corporation may engage in the practice of or offer to practice designing in this state, or use in connection with its name, or otherwise assume, use or advertise any title or description tending to convey the impression that it is engaged in the practice of designing, nor may it advertise or offer to furnish a designing service, unless the firm, partnership, or corporation has complied with this chapter.

443.08(6) (6) Any firm, partnership or corporation using the word "engineering" or any of its derivatives in its name prior to April 24, 1964, shall be permitted to continue to do so and shall be permitted to use such word in any new firm, partnership or corporation formed as a result of a reorganization of the firm, partnership or corporation, if the firm, partnership or corporation does not practice or offer to practice architecture, professional engineering or designing unless it complies with all other applicable provisions of this chapter.

443.08 History History: 1979 c. 167; 1983 a. 129; 1987 a. 27; 1991 a. 39; 1993 a. 463, 465, 491; 1997 a. 300; 2007 a. 20; 2011 a. 146.

443.08 Annotation Whether the use of "engineer" or "engineering" in a business title violates this chapter requires a case-by-case analysis. 70 Atty. Gen. 131.



443.09 Examinations and experience requirements for architect, landscape architect and engineer applicants.

443.09  Examinations and experience requirements for architect, landscape architect and engineer applicants.

443.09(1)(1) In considering the qualifications of an applicant as an architect, landscape architect or professional engineer, responsible charge of architectural, landscape architectural or engineering teaching may be construed as experience.

443.09(2) (2) Subject to ss. 111.321, 111.322 and 111.335, no person who has an arrest or conviction record is eligible for registration as an architect, a landscape architect or a professional engineer, or certification as an engineer-in-training.

443.09(3) (3) Written examinations shall be required of every applicant for certification as engineer-in-training.

443.09(4) (4) Written or written and oral examinations shall be required of every applicant for registration as an architect or a professional engineer. Only one form of examination may be required for all applicants. The examination shall be reasonably related to the skills likely to be needed by an applicant practicing the profession at the time of examination and seek to determine the applicant's preparedness to exercise such skills.

443.09(4m) (4m) No person may be registered as a landscape architect under this chapter unless he or she passes a written examination or written and oral examinations conducted or approved by the landscape architect section of the examining board under sub. (5).

443.09(5) (5) Written or written and oral examinations shall be held at such time and place as the landscape architect section of the examining board determines. The scope of the examinations and the methods of procedure shall be prescribed by the landscape architect section with special reference to the applicant's ability to design and supervise architectural, landscape architectural, or engineering work, which shall promote the public welfare and ensure the safety of life, health, and property. A candidate failing an examination may, upon application and payment of the required reexamination fee, be examined again by the landscape architect section. No restrictions may be placed on the number of times an unsuccessful candidate may be reexamined, except that after failure of 3 reexaminations, the landscape architect section may require a one-year waiting period before further reexamination.

443.09 History History: 1979 c. 167; 1981 c. 380; 1981 c. 391 s. 211; 1983 a. 328; 1993 a. 463, 465, 491; 1995 a. 27 ss. 6606, 9116 (5); 1997 a. 300; 2009 a. 350; 2011 a. 146.



443.10 Applications, certificates, rules and roster.

443.10  Applications, certificates, rules and roster.

443.10(1)(1)  Certificate of registration or record; permit; reciprocity provisions.

443.10(1)(a)(a) The appropriate section of the examining board may, upon application and the payment of the required fee, grant a certificate of registration as an architect, as a landscape architect, or as a professional engineer to any person who holds an unexpired certificate of similar registration issued to the person by the proper authority in any state or territory or possession of the United States or in any country in which the requirements for the registration of architects, landscape architects, or professional engineers are of a standard not lower than specified in this chapter.

443.10(1)(b) (b) The appropriate section of the examining board may, upon application and payment of the required fee, grant a certificate of registration as an architect, as a landscape architect, or as a professional engineer to any person who holds an unrevoked card or certificate of national reciprocal registration, issued by any state, territory, or possession of the United States or by any country, which is in conformity with the regulations of the national council of state board of architectural, or engineering examiners, or council of landscape architectural registration boards, and who complies with the regulations of the appropriate section, except as to qualifications and registration fee.

443.10(1)(c) (c) The professional engineer section of the examining board may, upon application therefor, and the payment of the required fee, grant a certificate-of-record as engineer-in-training to any person who holds an unexpired certificate of similar certification issued to the person by the proper authority in any state or territory or possession of the United States or in any country in which the requirements for the certification of engineers-in-training are of a standard not lower than specified in this chapter.

443.10(1)(d) (d) The appropriate section of the examining board may, upon application and payment of the required fee, grant a permit to practice or to offer to practice architecture, landscape architecture, or professional engineering to a person who is not a resident of and has no established place of business in this state, or who has recently become a resident of this state, if the person holds an unexpired certificate of similar registration issued to the person by the proper authority in any state or territory or possession of the United States or in any country in which the requirements for the registration of architects, landscape architects, or professional engineers are of a standard not lower than specified in this chapter.

443.10(2) (2) Applications for registration, fees, contents of certification, expiration.

443.10(2)(a)(a) Applications for registration or for a certificate of record shall be on forms provided by the department and shall contain statements made under oath showing the applicant's education and detail summary of the applicant's technical work and not less than 5 references, of whom 3 or more shall have personal knowledge of the applicant's architectural, landscape architectural or engineering experience in the case of an application for registration or of the applicant's technical education or engineering work in the case of an application for a certificate of record.

443.10(2)(b) (b) The fees for examinations and licenses granted under this chapter are specified in s. 440.05, and the fee for renewal of such licenses is determined by the department under s. 440.03 (9) (a).

443.10(2)(c) (c) The appropriate section of the examining board shall grant a certificate of registration upon payment of the registration fee to any applicant who, in the opinion of the appropriate section, has satisfactorily met all the applicable requirements of this chapter. The certificate shall authorize the practice of architecture, landscape architecture, or professional engineering, as appropriate.

443.10(2)(d) (d) The granting of a certificate of registration by the appropriate section of the examining board shall be evidence that the person named in the certificate is entitled to all the rights and privileges of a registered architect, a registered landscape architect, or a registered professional engineer under the classification stated on the certificate, while the certificate remains unrevoked or unexpired.

443.10(2)(e) (e) The renewal date for certificates of registration for architects, landscape architects, and professional engineers is specified under s. 440.08 (2) (a), and the fee for renewal of such certificates is determined by the department under s. 440.03 (9) (a).

443.10(2)(f) (f) The professional engineer section of the examining board shall grant a certificate of record as engineer-in-training to any applicant who, in the opinion of the professional engineer section, has satisfactorily met all the requirements of this section pertaining to engineers-in-training.

443.10(2)(g) (g) A certificate of record as engineer-in-training is evidence that the engineer-in-training to whom it is issued has successfully passed the portion of the examinations in the fundamental engineering subjects required of an applicant for registration as a professional engineer.

443.10(2)(h) (h) Certificates of record as engineers-in-training shall expire on July 31st of the 10th year after their issuance unless extended by the professional engineer section of the examining board. An application for extension shall contain evidence satisfactory to the professional engineer section that the applicant's professional experience has been delayed.

443.10(3) (3) Emergency rules; limitation. No section of the examining board may adopt or change, by emergency rule, any requirement for the registration of or issuance of a permit to any applicant under this chapter.

443.10(4) (4) Roster; records.

443.10(4)(a)(a) A list, showing the names and addresses of all engineers-in-training certified by the professional engineer section of the examining board during the period from July 1 to June 30, shall be prepared each year by the professional engineer section. The list shall be obtainable by purchase at cost.

443.10(4)(b) (b) Each section of the examining board shall keep a record of its proceedings together with a record of all other information pertaining to its proceedings as may be deemed necessary by that section of the examining board. The records of each section of the examining board shall be prima facie evidence of the proceedings of that section of the examining board set forth in the records, and a transcript thereof, duly certified by the secretary of that section of the examining board under seal, shall be admissible in evidence with the same effect as if the original were produced.

443.10(5) (5) Fees; renewals. The land surveyor's section shall grant a certificate of registration as a land surveyor to any applicant who has met the applicable requirements of this chapter. The renewal date for the certificate is specified under s. 440.08 (2) (a), and the renewal fee for the certificate is determined by the department under s. 440.03 (9) (a).

443.10(6) (6) Roster. A roster showing the names and mailing addresses of all registered surveyors shall be prepared annually by the secretary and made available for purchase at cost, and a copy shall be placed on file with the department of financial institutions.

443.10 History History: 1979 c. 167 ss. 9, 10, 23, 24, 41, 42, 53; 1979 c. 221 s. 780; 1979 c. 355; 1981 c. 3; 1987 a. 27; 1991 a. 39; 1993 a. 463, 465, 491; 1995 a. 27; 1997 a. 27, 300; 2007 a. 20; 2009 a. 123; 2011 a. 146.

443.10 Annotation The examining board of architects, professional engineers, designers and land surveyors lacks the power to adopt a rule prohibiting competitive bidding on projects by architects, engineers, designers, or surveyors. 61 Atty. Gen. 369.



443.11 Disciplinary proceedings against architects, landscape architects and engineers.

443.11  Disciplinary proceedings against architects, landscape architects and engineers.

443.11(1) (1) The appropriate section of the examining board may reprimand an architect, landscape architect, or professional engineer or limit, suspend, or revoke the certificate of registration of any registrant, and the certificate of record of any engineer-in-training, who is found guilty of:

443.11(1)(a) (a) Fraud or deceit in obtaining a certificate of registration or a certificate of record.

443.11(1)(b) (b) Signing or impressing his or her seal or stamp upon documents not prepared by him or her or under his or her control or knowingly permitting his or her seal or stamp to be used by any other person.

443.11(1)(c) (c) Knowingly aiding or abetting the unauthorized practice of architecture or professional engineering by persons not registered under this chapter.

443.11(1)(d) (d) Any gross negligence, incompetency or misconduct in the practice of architecture as a registered architect, of landscape architecture as a registered landscape architect or of professional engineering as a registered professional engineer, or in the professional activity of a holder of a certificate of record as engineer-in-training.

443.11(1)(e) (e) Any violation of the rules of professional conduct adopted and promulgated by that section of the examining board.

443.11(1)(f) (f) Conviction of a felony, subject to ss. 111.321, 111.322 and 111.335, or adjudication of mental incompetency by a court of competent jurisdiction, a certified copy of the record of conviction or adjudication of incompetency to be conclusive evidence of such conviction or incompetency.

443.11(2) (2) The appropriate section of the examining board may reprimand a firm, partnership, or corporation holding a certificate of authorization issued under this chapter or may limit, suspend, or revoke such a certificate if any of the agents, employees, or officers of the firm, partnership, or corporation has committed any act or has been guilty of any conduct which would authorize a reprimand or a limitation, suspension, or revocation of the certificate of registration of a registrant or the certificate of record of an engineer-in-training under this chapter, unless the firm, partnership, or corporation submits evidence satisfactory to the appropriate section of the examining board that the agent, employee, or officer is not now practicing or offering to practice architecture, landscape architecture, or professional engineering in its behalf.

443.11(3) (3) Any person may make charges that any registrant, holder of a certificate of record as engineer-in-training or corporate holder of a certificate of authorization has committed an act for which a reprimand or limitation, suspension, or revocation of registration is authorized under sub. (1). Such charges shall be in writing, shall be sworn to by the person making them and shall be submitted to the appropriate section of the examining board. The appropriate section of the examining board may, on its own motion, make such charges. All charges, unless dismissed by the appropriate section of the examining board as unfounded or trivial, shall be heard by the appropriate section of the examining board, subject to the rules promulgated under s. 440.03 (1).

443.11(4) (4) If after a hearing under sub. (3), 3 members of a section of the examining board vote in favor of sustaining charges specified in sub. (3), the appropriate section of the examining board shall reprimand or limit, suspend, or revoke the certificate of registration of the registered architect, registered landscape architect, or registered professional engineer, the certificate of record of the holder of a certificate as engineer-in-training, or the certificate of authorization of a firm, partnership, or corporation.

443.11(5) (5) The actions of each section of the examining board under this section shall be subject to review in the manner provided in ch. 227.

443.11(6) (6) The appropriate section of the examining board, for reasons it considers sufficient, may reissue a certificate of registration or a certificate of record to any person, or a certificate of authorization to any firm, partnership, or corporation, whose certificate has been revoked under this section if 3 members of the section of the examining board vote in favor of such reissuance. Subject to the rules of the examining board, the appropriate section of the examining board may, upon payment of the required fee, issue a new certificate of registration, certificate of record or certificate of authorization, to replace any certificate that is revoked, lost, destroyed or mutilated.

443.11 History History: 1979 c. 167; 1981 c. 334 s. 25 (1); 1993 a. 463, 465, 491; 1997 a. 237, 300; 1999 a. 32, 186; 2009 a. 123; 2011 a. 146.

443.11 Annotation Gross negligence, incompetency, or misconduct is discussed. The failure of an engineer to properly design a roof truss would not show incompetence, but the board might find gross negligence. Vivian v. Examining Board of Architects, 61 Wis. 2d 627, 213 N.W.2d 359 (1974).



443.12 Disciplinary proceedings against land surveyors.

443.12  Disciplinary proceedings against land surveyors.

443.12(1)(1) The section may reprimand or limit, suspend or revoke the certificate of registration of any land surveyor for the practice of any fraud or deceit in obtaining the certificate, or any gross negligence, incompetence or misconduct in the practice of land surveying.

443.12(2) (2) Charges of fraud, deceit, gross negligence, incompetence or misconduct may be made against any surveyor by the section or any person. Such charges may be made on information and belief, but shall be in writing, stating the specific acts, be signed by the complainant and be submitted to the examining board. All charges shall be heard according to the rules promulgated under s. 440.03 (1).

443.12(3) (3) If after a hearing 3 members vote in favor of reprimand or limiting, suspending or revoking the certificate of registration of a land surveyor, the section shall notify the surveyor to that effect. The surveyor shall return the certificate to the examining board immediately on receipt of notice of a revocation. The action of the section may be reviewed under ch. 227.

443.12(4) (4) The section, for reasons it deems sufficient, may reinstate a certificate of registration that has been revoked, if 3 members vote in favor of such reinstatement. This subsection does not apply to a certificate of registration that is revoked under s. 440.12.

443.12 History History: 1979 c. 167, 357; 1997 a. 237.



443.13 Disciplinary proceedings against designers of engineering systems.

443.13  Disciplinary proceedings against designers of engineering systems.

443.13(1)(1) The designers' section of the examining board may limit, suspend, or revoke a permit or reprimand the permittee if the permittee is guilty of any of the following:

443.13(1)(a) (a) Fraud or deceit in obtaining the permit.

443.13(1)(b) (b) Gross negligence, incompetency, or misconduct in practice.

443.13(1)(c) (c) Signing documents not prepared by the permittee or under the permittee's control.

443.13(1)(d) (d) Knowingly aiding or abetting unauthorized designing of engineering systems as stated in s. 443.07 (3) by persons not granted permits under this chapter.

443.13(1)(e) (e) Conviction of a felony, subject to ss. 111.321, 111.322, and 111.335, or adjudication of mental incompetency by a court of competent jurisdiction.

443.13(2) (2) If, after a hearing conducted under the rules promulgated under s. 440.03 (1) before the designers' section of the examining board, two-thirds of the members of the section vote in favor of sustaining the charges, the designers' section of the examining board shall reprimand the permittee or limit, suspend, or revoke the permit. The action of the designers' section of the examining board under this section is subject to review under ch. 227.

443.13 History History: 1979 c. 167; 1981 c. 334 s. 25 (1); 2011 a. 146.



443.14 Exempt persons.

443.14  Exempt persons. The following persons, while practicing within the scope of their respective exemptions, shall be exempt from this chapter:

443.14(1) (1)

443.14(1)(a)(a) An employee of a person holding a certificate of registration in architecture under s. 443.10 who is engaged in the practice of architecture and an employee of a person temporarily exempted from registration in architecture under this section, if the practice of the employee does not include responsible charge of architecture practice.

443.14(1)(b) (b) An employee of a person holding a certificate of registration in professional engineering under s. 443.10 who is engaged in the practice of professional engineering and an employee of a person temporarily exempted from registration in professional engineering under this section, if the practice of the employee does not include responsible charge of professional engineering practice.

443.14(2) (2) Officers and employees of the federal government while engaged within this state in the practice of architecture, landscape architecture or professional engineering for the federal government.

443.14(3) (3) A public service company and its regular employees acting in its behalf where the professional engineering services rendered are in connection with its facilities which are subject to regulation, supervision and control by a commission of this state or of the federal government.

443.14(4) (4)

443.14(4)(a)(a) Any person who practices architecture, exclusively as a regular employee of a private company or corporation, by rendering to the company or corporation architectural services in connection with its operations, so long as the person is thus actually and exclusively employed and no longer, if the company or corporation has at least one architect who is registered under this chapter in responsible charge of the company's or corporation's architectural work in this state.

443.14(4)(b) (b) Any person who practices professional engineering, exclusively as a regular employee of a private company or corporation, by rendering to the company or corporation professional engineering services in connection with its operations, so long as the person is thus actually and exclusively employed and no longer, if the company or corporation has at least one professional engineer who is registered under this chapter in responsible charge of the company's or corporation's professional engineering work in this state.

443.14(5) (5) A person engaged in the manufacture of a product or unit, including laboratory research affiliates of the person, where the services performed are the design, assembly, manufacture, sale or installation of that product or unit. "Product or unit" does not include any building.

443.14(6) (6) Notwithstanding any other provision of this chapter, contractors, subcontractors or construction material or equipment suppliers are not required to register under this chapter to perform or undertake those activities which historically and customarily have been performed by them in their respective trades and specialties, including, but not limited to, the preparation and use of drawings, specifications or layouts within a construction firm or in construction operations, superintending of construction, installation and alteration of equipment, cost estimating, consultation with architects, professional engineers or owners concerning materials, equipment, methods and techniques, and investigations or consultation with respect to construction sites, provided all such activities are performed solely with respect to the performance of their work on buildings or with respect to supplies or materials furnished by them for buildings or structures or their appurtenances which are, or which are to be, erected, enlarged or materially altered in accordance with plans and specifications prepared by architects or professional engineers, or by persons exempt under subs. (1) to (5) while practicing within the scope of their exemption.

443.14(7) (7) This chapter does not require manufacturers or their material or equipment suppliers to register under this chapter in order to enable them to perform engineering in the design, assembly, manufacture, sale or installation of their respective products.

443.14(8) (8) The following persons doing surveying work are exempt from the provisions of this chapter:

443.14(8)(a) (a) An employee of a land surveyor registered in this state or authorized to practice under a permit, while working under the supervision of the employer. Such exempt employee shall not be in responsible charge of land surveying.

443.14(8)(b) (b) Officers and employees of the federal government while engaged in land surveying for the federal government.

443.14(8)(c) (c) Employees of this state while engaged in land surveying for the state.

443.14(8)(d) (d) Employees of public utilities regulated by the public service commission in land surveying for such utilities.

443.14(9) (9) A license shall not be required for an owner to survey his or her own land for purposes other than for sale.

443.14(10) (10) Any person employed by a county or this state who is engaged in the planning, design, installation or regulation of land and water conservation activities under ch. 92 or s. 281.65 and who is certified under s. 92.18.

443.14(11) (11) Any land surveyor registered under s. 443.06 who is engaged in the planning, design, installation or regulation of land and water conservation activities under ch. 92 or s. 281.65.

443.14(12m) (12m) A well driller who is licensed under s. 280.15 (2m), or an employee of a well drilling business that is registered under s. 280.15 (1), who is engaged in well drilling, as defined in s. 280.01 (8).

443.14(13) (13) A professional engineer who, while engaged in the practice of professional engineering in accordance with this chapter, collects, investigates, interprets or evaluates data relating to soil, rock, groundwater, surface water, gases or other earth conditions, or uses that data for analysis, consultation, planning, design or construction.

443.14(14) (14) A person who, while engaged in the practice of professional geology, hydrology or soil science as defined in s. 470.01 (2), (3) or (4), practices professional engineering, if the acts that involve the practice of professional engineering are also part of the practice of professional geology, hydrology or soil science.

443.14(15) (15) A person employed by the federal government who is engaged in this state in the practice of landscape architecture for the federal government.

443.14 History History: 1979 c. 167 ss. 5, 21, 40, 48; 1979 c. 355; 1983 a. 189 s. 329 (18); 1991 a. 309; 1993 a. 463, 465, 491; 1995 a. 227; 1997 a. 27, 300; 2005 a. 360; 2009 a. 123; 2011 a. 146, 150.



443.15 Exempt buildings.

443.15  Exempt buildings.

443.15(1)(1) Nothing in this chapter prevents any person from advertising and performing services, including consultation, investigation, evaluation, in connection with and making plans and specifications for, or supervising the erection, enlargement or alterations of any of the following buildings:

443.15(1)(a) (a) Dwellings for single families, and outbuildings in connection with single-family dwellings, including, but not limited to, barns and private garages.

443.15(1)(b) (b) Apartment buildings used exclusively as the residence of not more than 2 families.

443.15(1)(c) (c) Buildings used exclusively for agricultural purposes.

443.15(1)(d) (d) Temporary buildings or sheds used exclusively for construction purposes, not exceeding 2 stories in height, and not used for living quarters.

443.15(2) (2) Nothing in this chapter prevents any person, firm or corporation from making plans and specifications for or supervising the erection, enlargement or alteration of any new building containing less than 50,000 cubic feet total volume or addition to a building which by reason of such addition results in a building containing less than 50,000 cubic feet total volume or structural alteration to a building containing less than 50,000 cubic feet total volume. Nothing in this chapter prevents any person, firm or corporation from making repairs or interior alterations to buildings which do not affect health or safety.

443.15(3) (3) Any multiple family building having a common roof and party walls shall be deemed a single building for purposes of this section.

443.15(4) (4) This section does not apply to inspection and service work done by employees of insurance rating bureaus, insurance service bureaus, insurance companies or insurance agents.

443.15 History History: 1979 c. 167.



443.16 Change of name.

443.16  Change of name. No person may practice architecture, landscape architecture, or professional engineering in this state under any other given name or any other surname than that under which the person was originally licensed or registered to practice in this or any other state, in any instance in which the examining board, after a hearing, finds that practicing under the changed name operates to unfairly compete with another practitioner or to mislead the public as to identity or to otherwise result in detriment to the profession or the public. This section does not apply to a change of name resulting from marriage or divorce.

443.16 History History: 1979 c. 98 s. 1; 1979 c. 167 s. 20; 1979 c. 337 s. 15; 1979 c. 355; 1993 a. 463, 465, 491; 1997 a. 300; 2009 a. 123.



443.17 Seal or stamp; aiding unauthorized practice.

443.17  Seal or stamp; aiding unauthorized practice. No person who is registered under this chapter to practice architecture, landscape architecture or professional engineering may impress his or her seal or stamp upon documents which have not been prepared by the person or under his or her direction and control, knowingly permit his or her seal or stamp to be used by any other person or in any other manner knowingly aid or abet the unauthorized practice of architecture or professional engineering or the unauthorized use of the title "landscape architect" by persons not authorized under this chapter.

443.17 History History: 1979 c. 167; 1993 a. 463, 465, 491; 1997 a. 300.



443.18 Penalties; law enforcement.

443.18  Penalties; law enforcement.

443.18(1) (1)  Unauthorized practice; penalty.

443.18(1)(a)(a) Any person who practices or offers to practice architecture, landscape architecture, or professional engineering in this state, or who uses the term "architect," "landscape architect," or "professional engineer" as part of the person's business name or title, except as provided in s. 443.08 (6), or in any way represents himself or herself as an architect, landscape architect, or a professional engineer unless the person is registered or exempted in accordance with this chapter, or unless the person is the holder of an unexpired permit issued under s. 443.10 (1) (d), or any person presenting or attempting to use as his or her own the certificate of registration of another, or any person who gives any false or forged evidence of any kind to the examining board or to any section of the examining board or to any member of the examining board or to any member of any section of the examining board in obtaining a certificate of registration, or any person who falsely impersonates any other registrant of like or different name, or any person who attempts to use an expired or revoked certificate of registration, or violates any of the provisions of this section, may be fined not less than $100 nor more than $500 or imprisoned for not more than 3 months or both.

443.18(1)(b) (b) All duly constituted officers of the law of this state or any political subdivision shall enforce this chapter and prosecute any persons violating this chapter.

443.18(2) (2) Injunction.

443.18(2)(a)(a) If it appears upon complaint to the examining board or to any section of the examining board by any person, or is known to the examining board or to any section of the examining board that any person who is neither registered nor exempt under this chapter nor the holder of an unexpired permit under s. 443.10 (1) (d) is practicing or offering to practice, or is about to practice or to offer to practice, architecture, landscape architecture, or professional engineering in this state, the appropriate section of the examining board or the attorney general or the district attorney of the proper county may investigate and may, in addition to any other remedies, bring action in the name and on behalf of this state against any such person to enjoin the person from practicing or offering to practice architecture, landscape architecture, or professional engineering.

443.18(2)(b) (b) If it appears upon complaint or is known to the land surveyor section of the examining board that any person who is not authorized is practicing or offering to practice land surveying in this state, the land surveyor section, the department of justice, or the district attorney of the proper county may, in addition to other remedies, bring action in the name and on behalf of the state to enjoin the person from practicing or offering to practice land surveying.

443.18(3) (3) Penalties; law enforcement. Any person who violates this chapter shall be fined not more than $500 or imprisoned not more than 3 months or both.

443.18 History History: 1979 c. 167 ss. 27, 28, 45, 46; 1981 c. 20; 1993 a. 463, 465, 491; 1997 a. 300; 1995 a. 85; 2009 a. 123; 2011 a. 146.






444. Regulation of boxing and mixed martial arts fighting.

444.01 Definitions.

444.01  Definitions. In this chapter:

444.01(1) (1) "Amateur boxing contest" means a boxing contest or exhibition in which none of the boxers are compensated for participating in the contest or exhibition.

444.01(1g) (1g) "Amateur mixed martial arts fighting contest" means a mixed martial arts fighting contest or exhibition in which none of the fighters are compensated for participating in the contest or exhibition.

444.01(1j) (1j) "Mixed martial arts fighting" does not include any of the following:

444.01(1j)(a) (a) Fighting in which the contestants in a match use the same single form of martial arts, even if the match is part of an event comprising more than one such match and not all the matches in the event use the same single form of martial arts.

444.01(1j)(b) (b) A martial arts match in which the rules prohibit a contestant from striking an opponent's head with the intent to cause unconsciousness or inflict damage.

444.01(1m) (1m) "Physician" means a person licensed to practice medicine and surgery under s. 448.04 (1) (a).

444.01(2) (2) "Professional boxing contest" means a boxing contest or exhibition in which one or more of the boxers is compensated for participating in the contest or exhibition.

444.01(3) (3) "Professional contest" means a professional boxing contest or a professional mixed martial arts fighting contest.

444.01(4) (4) "Professional mixed martial arts fighting contest" means a mixed martial arts fighting contest in which one or more of the fighters is compensated for participating in the contest or exhibition.

444.01 History History: 2003 a. 285; 2009 a. 111; 2011 a. 260 s. 80.



444.02 Licenses and permits.

444.02  Licenses and permits.

444.02(1) (1) The department shall have the sole direction, management, and control of, and jurisdiction over, all professional contests and all amateur mixed martial arts fighting contests conducted within the state by any promoter or club. No club or promoter may conduct professional contests or amateur mixed martial arts fighting contests within the state except under authority granted by the department and in accordance with this chapter and the rules of the department.

444.02(2) (2) The department may issue, and for cause limit, suspend, or revoke, a license to conduct professional contests or amateur mixed martial arts fighting contests to any promoter or incorporated club formed as provided in this chapter. Every license shall be subject to the department's rules and regulations. The department may limit the number of professional contests and amateur mixed martial arts fighting contests given by any promoter or club in any city, village, or town and may reprimand a promoter or club for violating this chapter or any rule of the department.

444.02(3) (3) No professional contest or amateur mixed martial arts fighting contest may be conducted by any licensed club without a permit from the department. An application for a permit shall be accompanied by a nonrefundable $300 processing fee. Every permit shall be conditioned on payment by the promoter or club to the department, within 2 business days after the event for which the permit was issued, of the following fees:

444.02(3)(a) (a) If the number of tickets sold for the event is less than 2,000, an event fee of $450.

444.02(3)(b) (b) If the number of tickets sold for the event is less than 5,000 but more than 1,999, an event fee of $2,200 plus a gate fee equal to the lesser of 5 percent of the total amount collected by the club or promoter in gross ticket sales or $4,000.

444.02(3)(c) (c) If the number of tickets sold for the event is 5,000 or more, an event fee of $4,700 plus a gate fee equal to the lesser of 5 percent of the total amount collected by the club or promoter in gross ticket sales or $12,500.

444.02 History History: 1977 c. 418, 447; 1979 c. 221 s. 2200 (45); 1979 c. 355; 1993 a. 246; 2003 a. 285; 2009 a. 111.



444.03 Application for license; fee.

444.03  Application for license; fee. No professional contest or amateur mixed martial arts fighting contest may be conducted by any promoter or club except by license granted to it by the department. An application for a license shall be in writing, addressed to the department, and verified by the promoter or by an officer of the club. An application shall be accompanied by an annual fee of $500. The application must show that the promoter or club has entered into a valid agreement for the use of the building, amphitheater, or stadium in which contests are to be held.

444.03 History History: 1979 c. 221 s. 2200 (45); 1981 c. 20; 1987 a. 399; 1991 a. 189; 1993 a. 246; 2003 a. 285; 2009 a. 111.



444.035 Bond.

444.035  Bond. The department shall by rule require a promoter or club conducting a professional contest or amateur mixed martial arts fighting contest to post a bond or other surety in a reasonable amount determined by the department to ensure payment of the promoter's or club's expenses in conducting the contest, including payments to contestants and to the department.

444.035 History History: 2009 a. 111.



444.04 Promoter and club reports.

444.04  Promoter and club reports. Within 2 business days after a promoter or club holds a professional contest or amateur mixed martial arts fighting contest, the club shall furnish to the department a written report, verified by the promoter or by one of the club's officers under penalty of perjury, showing the number of tickets sold for the contest, the amount of gross proceeds, and all other information the department requires by rule to be included in the report. The department may limit, suspend, revoke, or assess a forfeiture to the promoter or club for failure to comply with this section or failure to provide accurate information to the department. Any forfeiture collected under this section shall be deposited in the appropriation account under s. 20.165 (1) (jm).

444.04 History History: 1973 c. 28; 1977 c. 29; 1979 c. 221 s. 2200 (45); 1987 a. 399; 1991 a. 183; 2003 a. 285; 2009 a. 111.



444.05 Amateur boxing contests.

444.05  Amateur boxing contests. A person may conduct an amateur boxing contest in this state only if the contest is sanctioned by and conducted under the rules of the national governing body for amateur boxing that is recognized by the U.S. Olympic Committee under 36 USC 220521.

444.05 History History: 1979 c. 162; 1979 c. 221 s. 2200 (45); 2003 a. 285.



444.06 Inspectors.

444.06  Inspectors. The department shall appoint official inspectors, each of whom shall receive a card authorizing the inspector to act wherever the department designates. The department may be, and at least one inspector shall be present at all professional contests and all amateur mixed martial arts fighting contests and see that the rules are strictly observed. Inspectors shall be reimbursed for their actual and necessary expenses incurred in the performance of their duties. The department may require a promoter or club to pay the cost of designating additional inspectors, who may include a referee or judge performing the duties of an inspector, for an event. The department may require a promoter or club to pay the department an amount not to exceed $250 for each additional inspector designated by the department.

444.06 History History: 1971 c. 40; 1975 c. 39, 199; 1977 c. 29; 1979 c. 221 s. 2200 (45); 1979 c. 355; 2003 a. 285; 2009 a. 111.



444.09 Conduct of boxing contests regulated.

444.09  Conduct of boxing contests regulated.

444.09(1) (1) No professional boxing contest shall be for more than 12 rounds, and no round shall last more than 3 minutes.

444.09(2) (2) There shall be one minute intermission between rounds of professional boxing contests.

444.09(3) (3) Gloves weighing not less than 8 ounces shall be worn by contestants who are in professional boxing contests and who weigh under 140 pounds, and not less than 10 ounces by other contestants in boxing contests.

444.09(4) (4) No person under the age of 18 years shall participate in any professional boxing contest.

444.09(5) (5) No betting at any professional boxing contest shall be permitted before, after, or during any such contest, in the building where the contest is held.

444.09(6) (6) Contestants in professional boxing contests shall break clean, and must not hold and hit. Butting with head or shoulders, wrestling, or illegal use of elbows shall not be allowed by contestants in professional boxing contests. There shall be no unsportsmanlike conduct on the part of the contestants. This includes the use of abusive or insulting language.

444.09(7) (7) The department may allow or provide for decisions upon professional boxing contests held under this chapter to be made by the referee or by the referee and 2 judges appointed by the department under regulations prescribed by the department.

444.09(9) (9) Except as otherwise specified in this chapter, boxing contests shall be conducted under the Association of Boxing Commissions' uniform boxing rules.

444.09 History History: 1979 c. 162 s. 38 (1); 1979 c. 221 s. 2200 (45); 1987 a. 399; 2003 a. 285; 2009 a. 111.



444.095 Conduct of mixed martial arts fighting contests regulated.

444.095  Conduct of mixed martial arts fighting contests regulated.

444.095(1)(1) No individual may be a contestant in an amateur mixed martial arts fighting contest unless the individual can provide evidence that he or she is covered by adequate health insurance.

444.095(2) (2) No promoter or club may conduct a mixed martial arts fighting contest unless all of the following apply:

444.095(2)(a) (a) There is present at least one referee who is licensed by the department and at least 3 judges who are licensed by the department.

444.095(2)(b) (b) A physician examines each contestant immediately before and after each match in which the contestant participates.

444.095(2)(c) (c) A physician is present during each match to provide emergency care in the event of an injury.

444.095(2)(d) (d) An ambulance and emergency medical services personnel with oxygen are present on the premises and equipped to transport an injured contestant.

444.095(3) (3) The department shall promulgate rules that establish all of the following with respect to mixed martial arts fighting contests:

444.095(3)(a) (a) Qualifications and fees for licensure of referees and judges for mixed martial arts fighting contests.

444.095(3)(b) (b) Requirements for regular health examinations of mixed martial arts fighting contestants, including all of the following:

444.095(3)(b)1. 1. Annual physical examinations by physicians and annual eye examinations by physicians who are board-certified ophthalmologists.

444.095(3)(b)2. 2. Annual screening for HIV, hepatitis B, and hepatitis C.

444.095(3)(b)3. 3. For female contestants, pregnancy tests before contests.

444.095(3)(c) (c) Policies prohibiting contestants from using drugs, including anabolic steroids, and mandating drug testing of contestants.

444.095(4) (4) Except as otherwise specified in this chapter, mixed martial arts fighting contests shall be conducted under the Association of Boxing Commissions' uniform rules of mixed martial arts.

444.095 History History: 2009 a. 111.



444.10 Physician to examine professional boxing contestants.

444.10  Physician to examine professional boxing contestants. Prior to entering the ring, each contestant in a professional boxing contest must be examined by a physician who has been licensed to practice in Wisconsin not less than 5 years and who is appointed by the department and certifies in writing, over his or her signature, as to the contestant's physical and mental fitness to engage in such contest.

444.10 History History: 1979 c. 162 s. 38 (1); 1979 c. 221 s. 2200 (45); 1991 a. 316; 2003 a. 285; 2009 a. 111.



444.11 Licenses to matchmakers, referees, contestants, etc.

444.11  Licenses to matchmakers, referees, contestants, etc. The department may grant licenses upon application and the payment of the prescribed fees to matchmakers, managers, referees, boxers, mixed martial arts fighters, seconds, and trainers in professional contests and amateur mixed martial arts fighting contests. The fees to be paid per year shall be: Matchmakers and managers, $10; referees and judges, $15; examining physicians, $10; boxers and mixed martial arts fighters, $40; seconds, $40; and timekeepers, $10. The department may limit, suspend, or revoke any license granted under this section or reprimand the licensee upon such cause as it deems sufficient.

444.11 History History: 1977 c. 418; 1979 c. 110 s. 60 (13); 1979 c. 221 s. 2200 (45); 2003 a. 285; 2009 a. 111; 2011 a. 258.



444.12 Referee to stop contest.

444.12  Referee to stop contest. The referee must stop a professional contest or amateur mixed martial arts fighting contest when either of the contestants shows a marked superiority or is apparently outclassed. The referee shall be the sole arbiter of the contest and may consult the physician identified in s. 444.095 (2) (c) during the contest.

444.12 History History: 2003 a. 285; 2009 a. 111.

444.12 Cross-reference Cross-reference: See also chs. SPS 104, 114, and 195 Wis. adm. code.



444.13 Sham contests, license revoked.

444.13  Sham contests, license revoked. Any promoter or club that conducts, holds, gives, or participates in any sham or fake professional contest or amateur mixed martial arts fighting contest shall forfeit its license. That license shall be revoked by the department, and the promoter or club shall not be entitled to another license.

444.13 History History: 1979 c. 162 s. 38 (1); 1979 c. 221 s. 2200 (45); 2003 a. 285; 2009 a. 111.



444.14 Sham contests; contestants penalized; forfeitures; hearing.

444.14  Sham contests; contestants penalized; forfeitures; hearing. The department shall ban a contestant who participates in any sham or fake professional contest or amateur mixed martial arts fighting contest or violates any rule promulgated by the department, and may require the contestant, the contestant's manager, or the promoter of the contest to forfeit an amount determined by the department, but not more than $500. Fifty percent of all forfeitures collected under this section shall be deposited in the appropriation account under s. 20.165 (1) (im).

444.14 History History: 1977 c. 418; 1979 c. 221 s. 2200 (45); 2003 a. 285; 2009 a. 111.



444.15 Reports; examination of books and officers.

444.15  Reports; examination of books and officers. Whenever any promoter or club fails to make a report of any professional contest or amateur mixed martial arts fighting contest at the time prescribed or whenever a report is unsatisfactory to the department, the secretary may examine the books and records of the promoter or club, may subpoena and examine, under oath, the promoter or the club's officers and other witnesses to determine the total amount of its gross receipts for any contest, and may hire an independent auditor to assist in making the determination. The secretary may require the promoter or club to pay the expenses of conducting the examination or the independent auditor's fee. If a promoter or club fails to pay the amount of expenses determined by the secretary to be due within 20 days after receiving notice of the amount, the promoter or club shall forfeit its license, be disqualified from receiving any license under this chapter, and forfeit to the state the sum of $1,000, which may be recovered by the department of justice in the name of the state.

444.15 History History: 1979 c. 162 s. 38 (4); 1979 c. 221 s. 2200 (45); 1987 a. 399; 2003 a. 285; 2009 a. 111.



444.16 Violation, when a misdemeanor.

444.16  Violation, when a misdemeanor.

444.16(1) (1) A violation of any provision of this chapter, for which a penalty is not herein expressly prescribed, is a misdemeanor.

444.16(2) (2) In addition to any other remedies, the several district attorneys or the attorney general are authorized to bring action in the name of the state to enjoin violations of this chapter or the rules of the department.

444.16 History History: 1973 c. 28; 1979 c. 221 s. 2200 (45).



444.18 Insurance on certain contestants.

444.18  Insurance on certain contestants. Any licensee authorized to conduct professional contests or amateur mixed martial arts fighting contests shall insure each contestant participating for hospital, nursing, and medication expenses and physician's and surgeon's services according to an equitable fee schedule, not to exceed in the aggregate $25,000, to be paid to, or for the use of, any contestant to compensate for injuries sustained in any such contest; and shall insure each contestant for not less than $25,000 to be paid to the contestant's estate in the event of the contestant's death as the result of participation in such professional contest or amateur mixed martial arts fighting contest.

444.18 History History: 1991 a. 316; 2003 a. 285; 2009 a. 111.



444.19 Fee adjustments by rule.

444.19  Fee adjustments by rule. Notwithstanding ss. 444.02 (3), 444.03, 444.06, and 444.11, the department may by rule adjust the fees under this chapter to account for changes in the department's costs in administering and enforcing this chapter.

444.19 History History: 2009 a. 111.






445. Funeral directors.

445.01 Definitions.

445.01  Definitions. As used in this chapter:

445.01(2) (2) An "apprentice funeral director" is any person engaged in the learning of the practice of funeral directing under the instruction and personal supervision of a duly licensed and registered funeral director under this chapter, whose funeral establishment is located in this state; provided, that no person shall serve or attempt to serve as such apprentice funeral director under any such funeral director until the person has filed registration thereof with the examining board.

445.01(2m) (2m) "Compensation" means direct or indirect payment, including the expectation of payment whether or not actually received.

445.01(3) (3) "Embalming" means disinfecting or preserving dead human bodies, entire or in part, by the use of chemical substances, fluids or gases in the body, or by the introduction of same into the body by vascular or hypodermic injection, or by direct application into the organs or cavities for the purpose of preservation or disinfection.

445.01(4) (4) "Examining board" means the funeral directors examining board.

445.01(5) (5) A "funeral director" means any of the following:

445.01(5)(a) (a) A person engaged in or conducting, or holding himself or herself out, in whole or in part, as being engaged in any of the following:

445.01(5)(a)1. 1. Embalming or otherwise preparing for the burial or disposal of dead human bodies.

445.01(5)(a)2. 2. Directing and supervising the burial or disposal of dead human bodies.

445.01(5)(c) (c) A person who, in connection with his or her name or funeral establishment, uses the words, "funeral director", "mortician" or any other title implying that he or she is engaged as a funeral director as defined in this subsection.

445.01(6) (6) "Funeral establishment" means any building or part of a building used and held out to the public as being used for caring or preparing for the burial or transportation of dead human bodies or for holding or conducting of funeral services.

445.01(7) (7) "Operator of funeral establishment" means any person who conducts, maintains, manages or operates a funeral establishment.

445.01(8) (8) "Person" includes firm, corporation, partnership, cooperative, unincorporated cooperative association, and association of individuals.

445.01(9) (9) "Preparation room" means any building or part of a building used for embalming, caring for, or preparing for burial or transportation dead human bodies.

445.01 History History: 1975 c. 39 ss. 648m, 649, 649g, 732 (2); 1975 c. 199; 1977 c. 272 s. 98; 1979 c. 175 ss. 29, 30, 53; 1979 c. 221 ss. 660, 2202 (45); Stats. 1979 s. 445.01; 1981 c. 20; 1983 a. 189, 485; 1993 a. 100; 2005 a. 266, 441.



445.03 Powers of examining board.

445.03  Powers of examining board.

445.03(1) (1) The examining board shall:

445.03(1)(a) (a) Enforce this chapter.

445.03(1)(b) (b) Make and enforce rules necessary for the administration of subch. I of ch. 157.

445.03(2) (2) The examining board may:

445.03(2)(a) (a) Make and enforce rules not inconsistent with this chapter establishing professional and business ethics for the profession of funeral directors and for the general conduct of the business of funeral directing, and for the examination and licensing of funeral directors and the registration of apprentices.

445.03(2)(b) (b) Grant licenses to funeral directors, certificates of registration to apprentices, and permits to operators of funeral establishments.

445.03(2)(c) (c) Conduct a school of instruction to apprise funeral directors of the most recent scientific knowledge and developments affecting their profession. Qualified lecturers and demonstrators shall be employed for this purpose, who may be selected without regard to the civil service law.

445.03(2)(d) (d) Make and determine reciprocal agreements with other states.

445.03 History History: 1971 c. 301; 1975 c. 39 ss. 650, 651, 732 (2); 1979 c. 175 s. 29; 1979 c. 221 s. 660; Stats. 1979 s. 445.03; 1981 c. 20, 162; 1983 a. 485; 1985 a. 316 s. 25.

445.03 Annotation Rules authorized under sub. (2) (a) should be enacted under ch. 227. 63 Atty. Gen. 154.



445.04 Funeral directors; licenses.

445.04  Funeral directors; licenses.

445.04(1) (1) Except for conducting funeral services, the business of a funeral director must be conducted in a funeral establishment that has been issued a permit by the examining board.

445.04(2) (2) Except as provided in s. 257.03, no person may engage in the business of a funeral director, or make a representation as engaged in such business, in whole or in part, unless first licensed as a funeral director by the examining board. Application for a license, other than a renewal, shall be in writing and verified on a form to be furnished by the department. The application must specify the address at which the applicant proposes to conduct the business of a funeral director and shall contain such other information as the examining board requires to determine compliance with the requirements of this chapter. Accompanying the application shall be the initial credential fee determined by the department under s. 440.03 (9) (a), together with affidavits of recommendation from at least 2 persons of the county in which the applicant resides or proposes to conduct the business of a funeral director.

445.04(3) (3)

445.04(3)(a)(a) Written examinations for a funeral director's license shall be held at least once a year and shall be conducted by the examining board at a time and place to be designated by the examining board.

445.04(3)(b) (b) The examination shall include the subjects of:

445.04(3)(b)1. 1. Funeral directing and burial or other disposition of dead human bodies;

445.04(3)(b)2. 2. Anatomy, bacteriology, autopsy, chemistry and practical embalming; and

445.04(3)(b)3. 3. Sanitary science, public health, transportation, business ethics and the laws of this state and rules of the department of health services relating to communicable diseases, quarantine and causes of death.

445.04 History History: 1971 c. 301; 1975 c. 39 ss. 653, 732 (2); 1975 c. 199; 1977 c. 29, 418; 1979 c. 175 s. 29; 1979 c. 221 s. 661; Stats. 1979 s. 445.04; 1981 c. 162, 380; 1983 a. 485; 1991 a. 39; 1995 a. 27 s. 9126 (19); 2005 a. 266; 2007 a. 20 ss. 3514, 9121 (6) (a); 2009 a. 42.



445.045 License requirements.

445.045  License requirements.

445.045(1) (1) To be eligible for an original funeral director's license, a person must meet all of the following requirements:

445.045(1)(a) (a) The person must be at least 18 years of age.

445.045(1)(b) (b) Subject to ss. 111.321, 111.322 and 111.335, the person must not have an arrest or conviction record.

445.045(1)(d) (d) The person must have completed 2 academic years of instruction in a recognized college or university, in a course of study approved by the examining board, or have equivalent education.

445.045(1)(e) (e) The person must have satisfactorily completed 9 months or more instruction in a prescribed course in mortuary science approved by the examining board at any time after having completed one year of college work or equivalent education.

445.045(1)(f) (f) The person must have completed one year of apprenticeship as prescribed in s. 445.095 at any time after having completed one year of college work or equivalent education and either before or after taking the course in mortuary science required by par. (e).

445.045(1)(g) (g) The person must have successfully passed a comprehensive examination conducted by the examining board as required by s. 445.04.

445.045(2) (2) The eligibility requirements in sub. (1) shall not apply to:

445.045(2)(a) (a) Any person to whom a certificate of apprenticeship was issued before October 1, 1959, and who satisfies the legal requirements in effect at the time of the person's registration; or

445.045(2)(b) (b) Any person who served actively in the armed forces of the United States between August 3, 1951, and October 1, 1959, and who was discharged under conditions other than dishonorable, registers with the examining board within 6 months of the date of discharge, and who satisfies the legal requirements in effect at the time the person entered the armed forces.

445.045 History History: 1971 c. 213 s. 5; 1971 c. 228 s. 44; 1971 c. 301, 307; 1975 c. 39 ss. 654, 654n, 732 (2); 1975 c. 199; 1979 c. 175 ss. 29, 53; 1979 c. 221 ss. 662, 2202 (45); Stats. 1979 s. 445.045; 1981 c. 380; 1981 c. 391 s. 211; 1983 a. 485; 1991 a. 316; 1999 a. 85; 2013 a. 114.



445.06 Renewal of licenses.

445.06  Renewal of licenses. The renewal date for a funeral director's license is specified under s. 440.08 (2) (a), and the renewal fee for such license is determined by the department under s. 440.03 (9) (a). Before any renewal license is delivered to any licensed funeral director, proof must be furnished by the applicant, to the satisfaction of the examining board, that the applicant is doing business at a recognized funeral establishment. The applicant must also furnish proof of completion of at least 15 hours of continuing education during the previous 2-year licensure period, except that new licensees are exempt from this requirement during the time between initial licensure and commencement of a full 2-year licensure period.

445.06 History History: 1975 c. 39 s. 732 (2); 1975 c. 199; 1977 c. 29; 1979 c. 175 s. 29; 1979 c. 221 s. 662; Stats. 1979 s. 445.06; 1983 a. 485; 1985 a. 29; 1991 a. 39; 2007 a. 20; 2011 a. 146.



445.08 Reciprocity in issuance of licenses.

445.08  Reciprocity in issuance of licenses.

445.08(1) (1) Any person holding a valid license as a funeral director or embalmer in another state having requirements substantially equal to those in this state for a funeral director's license may apply for a license to practice in this state by filing with the examining board a certified statement from an authorized official of the state in which the applicant holds a license, showing the qualifications upon which said license was granted. Thereupon the examining board may, upon the payment of the required fee, issue a funeral director's license.

445.08(4) (4) Applications for the examination at a time and place to be arranged and conducted by the examining board for a reciprocal funeral director's license shall be in writing and verified on a form to be furnished by the examining board, and shall be accompanied by all of the following:

445.08(4)(a) (a) Proof of compliance with the requirements for a reciprocal funeral director's license.

445.08(4)(b) (b) Any other information that the examining board requires.

445.08(4)(c) (c) The examination fee for each application.

445.08 History History: 1971 c. 213 s. 5; 1971 c. 301; 1975 c. 39 ss. 656, 657, 732 (2); 1975 c. 199; 1977 c. 29; 1979 c. 175 s. 29; 1979 c. 221 s. 662; Stats. 1979 s. 445.08; 1981 c. 380; 1981 c. 391 s. 211; 1983 a. 485; 1997 a. 27; 2001 a. 107; 2003 a. 321 s. 116.



445.09 Display of licenses.

445.09  Display of licenses. Funeral director's licenses and certificates of apprenticeship shall be displayed conspicuously in the place of business conducted by the licensee or where the licensee or apprentice is employed.

445.09 History History: 1979 c. 175 s. 29; 1979 c. 221 s. 662; Stats. 1979 s. 445.09; 1983 a. 485.



445.095 Apprenticeship, funeral directors.

445.095  Apprenticeship, funeral directors.

445.095(1) (1)

445.095(1)(a)(a) A person desiring to become an apprentice as a funeral director shall apply on a form provided for the purpose and appear before the examining board, or any duly appointed representative of the examining board. The application shall state that the applicant is 18 years of age or older, holds a high school diploma or possesses equivalent education as defined by the examining board, does not have an arrest or conviction record, subject to ss. 111.321, 111.322 and 111.335, and has completed one academic year of instruction in a recognized college or university in a course of study approved by the examining board or has equivalent education. The application must be substantiated by the oath of the applicant and be accompanied by the fee specified in s. 440.05 (6). When the examining board is satisfied as to the qualification of an applicant for apprenticeship, it shall issue a certificate of apprenticeship. When the apprentice enters the employment of a licensed funeral director, the apprentice shall immediately notify the examining board, giving the name and place of business of the funeral director whose service the apprentice has entered. If, at any time thereafter, the apprentice leaves the employ of the licensed funeral director whose service the apprentice has entered, the licensed funeral director shall give the apprentice an affidavit showing the length of time served as an apprentice with that employer, and the work done in detail, which affidavit shall be filed with the examining board and made a matter of record in that office. If the apprentice thereafter enters the employ of another licensed funeral director in this state, the applicant shall forthwith report such employment to the examining board.

445.095(1)(b) (b) All apprentices under this chapter shall be paid at least the minimum wage in effect in this state.

445.095(1)(c) (c) A certificate of apprenticeship issued under this section shall be renewable annually upon the payment on January 1 of each year of the renewal fee specified in s. 440.08 (2) (b).

445.095(1)(d) (d) All apprentices registered under this section shall report at least semiannually to the examining board upon forms provided by the examining board. The reports shall contain the information required by the examining board. Failure to submit the required reports shall constitute justification for termination of the apprenticeship.

445.095(1)(e) (e) The semiannual report must show the number of hours served by the apprentice and the number of bodies the apprentice has assisted in embalming, or otherwise prepared for burial or disposition during such period, the number of funeral services at which the apprentice has assisted, and give such other information as may be required by the examining board. The data contained in the report shall be certified to as correct by the licensed funeral director under whom the apprentice has served during such period.

445.095(2) (2)

445.095(2)(b)(b) The term of a registered apprentice shall be recognized only when given employment in a funeral establishment under the personal supervision of a licensed funeral director.

445.095(2)(c) (c) Only one funeral director apprenticeship shall be recognized by the examining board at any one funeral establishment in a current year that has had less than 150 funeral services or prepared less than 150 bodies for burial or shipment during the preceding year.

445.095(2)(d) (d) The examining board may recognize a 2nd funeral director apprenticeship at a funeral establishment during the current year that has had 150 funerals or more and has prepared 150 bodies or more for burial or shipment during the preceding year, provided that full-time employment is given to at least 2 licensed funeral directors at such funeral establishment.

445.095(3) (3) All apprentices shall be governed by subch. I of ch. 106 and apprenticeship rules of the department of workforce development.

445.095(4) (4) Before such apprentice shall be eligible to receive a license to practice funeral directing, the apprentice shall present, in connection with the other evidence required by this chapter, affidavits from the several licensed funeral directors under whom the apprentice has worked, showing that the apprentice has assisted in embalming for burial or shipment at least 25 bodies, has assisted in preparing 25 dead human bodies for burial or transportation, other than by embalming, and has assisted in at least 25 funeral services during the apprenticeship. This work must all have been done within 4 years from the date of registering as an apprentice, but such time may be extended by the examining board for good cause shown, not to exceed one additional year. The provisions of this section shall be suspended for such period as a registered apprentice may be an active member of the military or naval forces of the United States.

445.095 History History: 1971 c. 164, 228; 1975 c. 39 s. 732 (2); 1975 c. 199; 1977 c. 29; 1979 c. 175 ss. 29, 53; 1979 c. 221 ss. 662, 2202 (45); Stats. 1979 s. 445.095; 1981 c. 20, 162, 380; 1981 c. 391 s. 211; 1983 a. 485; 1991 a. 39; 1995 a. 27 s. 9130 (4); 1997 a. 3; 2005 a. 266; 2009 a. 291.



445.10 Term of apprenticeship.

445.10  Term of apprenticeship.

445.10(1) (1) The term of an apprenticeship for a funeral director shall begin on the date of registration and terminate after a period of not more than 4 years from the time of first registration unless the time is extended under this chapter. A registered apprentice must make application for license and must appear before the examining board for examination within 4 years from the date of registration unless the time is extended under this chapter. Noncompliance with this subsection terminates the right to serve as an apprentice.

445.10(2) (2) In all applications of apprentices for licenses as funeral directors under this chapter, the eligibility of the applicant to take the examination shall be determined by the records filed with the examining board.

445.10(6) (6) The examining board may limit, suspend or revoke a certificate of apprenticeship, or reprimand an apprentice, for violation of any provision of this chapter.

445.10(7) (7) An apprentice who has allowed a certificate of apprenticeship to lapse or who has had an apprenticeship suspended or revoked, may within one year after such lapse or suspension or revocation make application for reregistration, but not more than 2 such reregistrations shall be allowed by the examining board. The examining board may, at its discretion, allow an apprentice credit under a registration for the time actually served under a previous registration; provided, that if the previous registration has been suspended or revoked for cause, not more than 75% of the time previously served shall be credited on the reregistration.

445.10 History History: 1975 c. 39 s. 732 (2); 1975 c. 199; 1977 c. 418; 1979 c. 175 ss. 29, 53; 1979 c. 221 ss. 662, 2202 (45); Stats. 1979 s. 445.10; 1983 a. 485.



445.105 Funeral establishment permits.

445.105  Funeral establishment permits.

445.105(1) (1) No person may conduct, maintain, manage, or operate any funeral establishment unless the examining board has issued the person a permit for the funeral establishment and the permit is conspicuously displayed in the funeral establishment, except that a permit is not required for funeral services held in any building or part of a building that is erected under s. 157.11 (1), private residence, church, or lodge hall, if dead human bodies are not embalmed, cared for, or prepared for burial or transportation, in the building, residence, church, or lodge hall.

445.105(2m) (2m) The examining board may not issue a permit to operate a funeral establishment unless all of the following are satisfied:

445.105(2m)(a) (a) The building or structure in which the funeral establishment is located is affixed to real property.

445.105(2m)(b) (b) A licensed funeral director is in charge of the funeral establishment and the funeral director is also in charge of no more than 2 other funeral establishments and at least one of the funeral establishments of which the funeral director is in charge has a preparation room.

445.105(2m)(c) (c) If the funeral establishment is used for caring or preparing for burial or transportation of dead human bodies, the funeral establishment has a preparation room; the preparation room is equipped with a tile, cement, or composition floor; and the preparation room has necessary drainage and ventilation and contains necessary equipment, instruments, and supplies for the preparation and embalming of dead human bodies for burial, transportation, or other disposition. The examining board shall promulgate rules specifying the equipment, instruments, and supplies that are necessary for purposes of this paragraph.

445.105(2m)(d) (d) The operator of the funeral establishment is not an operator of a medical care institution, as defined in s. 610.70 (1) (e), or a church, synagogue, or mosque, or any organization, whether or not organized under ch. 187, that operates under a creed, as defined in s. 111.32 (3m).

445.105(2s) (2s) The funeral director in charge of the funeral establishment under sub. (2m) shall have full charge, control, and supervision of all funeral directing and embalming services at the funeral establishment, and that funeral director shall ensure that the funeral establishment operates in compliance with this chapter and rules promulgated by the examining board.

445.105(3) (3) Applications for funeral establishment permits shall be made on forms provided by the department and filed with the department and shall be accompanied by the initial credential fee determined by the department under s. 440.03 (9) (a). The renewal date for a funeral establishment permit is specified under s. 440.08 (2) (a), and the renewal fee for such permit is determined by the department under s. 440.03 (9) (a).

445.105(4) (4) Violations of this chapter or any rules or regulations of the examining board committed by any person, or an officer, agent or employee with the knowledge or consent of any person operating such funeral establishments shall be considered sufficient cause for reprimand or for limitation, suspension or revocation of such funeral establishment permit.

445.105(5) (5) No operator of a funeral establishment shall allow any licensed funeral director to operate out of such funeral establishment unless such licensed funeral director is the operator of or an employee of the operator of a funeral establishment which has been granted a permit by the examining board.

445.105 History History: 1975 c. 39 s. 732 (2); 1977 c. 29, 418; 1979 c. 175 s. 29; 1979 c. 221 s. 662; Stats. 1979 s. 445.105; 1987 a. 27; 1991 a. 39; 2005 a. 266; 2007 a. 20; 2011 a. 146.

445.105 Annotation Licensing requirements prohibit operators of funeral establishments from allowing free-lance funeral direction. The statute does not prohibit operation of 2 establishments from one location nor regular use of a church for funeral services. 60 Atty. Gen. 147.



445.11 Register; change of address.

445.11  Register; change of address. The examining board shall keep a register of the names and business address of all persons to whom licenses or certificate of registration are issued under this chapter, the number and date of each license or certificate, and date of renewal. The register shall be available for purchase at cost.

445.11 History History: 1975 c. 39 s. 732 (2); 1975 c. 199; 1977 c. 418; 1979 c. 175 s. 29; 1979 c. 221 s. 662; Stats. 1979 s. 445.11; 1983 a. 485; 1987 a. 27.



445.12 Prohibited practices.

445.12  Prohibited practices.

445.12(1) (1) No funeral director may embalm a dead human body when he or she has information reasonably indicating crime in connection with the cause of death, until permission of the coroner or medical examiner has first been obtained.

445.12(2) (2) No licensed funeral director may sign a certificate stating that he or she has embalmed or prepared a dead human body, when in fact, some other person embalmed or prepared said dead human body; provided, that this subsection shall not be construed as preventing a registered apprentice funeral director assisting the licensed funeral director from so certifying.

445.12(3) (3) No licensed funeral director or operator of a funeral establishment may, directly or indirectly, solicit a funeral service or the right to prepare a dead human body for burial or transportation either before or after death has occurred, or pay or cause to be paid any sum of money or other valuable consideration for the securing of the right to do such work. This subsection does not prohibit any of the following:

445.12(3)(a) (a) The solicitation of memberships or the sale of stock or memberships in any association organized under ch. 185 or 193 by any person who is not a licensed funeral director.

445.12(3)(b) (b) The solicitation or sale of burial agreements under s. 445.125 (1) and the solicitation and sale of burial agreements under s. 445.125 (3m) to the extent permitted under sub. (3g) and s. 445.125 (3m).

445.12(3g) (3g)

445.12(3g)(a)(a) Except as provided in pars. (b) and (c), a licensed funeral director, agent of a licensed funeral director, operator of a funeral establishment or agent of an operator of a funeral establishment may not solicit the sale of a burial agreement under s. 445.125 (3m) by doing any of the following:

445.12(3g)(a)1. 1. Knowingly contacting a prospective purchaser of a burial agreement in a hospital, health care facility or similar facility or institution.

445.12(3g)(a)2. 2. Knowingly contacting a relative of a person whose death is imminent or appears to be imminent.

445.12(3g)(a)3. 3. Contacting a prospective purchaser of a burial agreement by door-to-door solicitation or in a manner that violates rules promulgated by the examining board under s. 445.125 (3m) (j) 2.

445.12(3g)(b) (b) A licensed funeral director, agent of a licensed funeral director, operator of a funeral establishment or agent of an operator of a funeral establishment may solicit the sale of a burial agreement under s. 445.125 (3m) by contacting any person if any of the following applies:

445.12(3g)(b)1. 1. The prospective purchaser requests the contact.

445.12(3g)(b)2. 2. The contact is part of a mass-mailing, television, radio, print or other type of advertising campaign that is not directed solely toward persons in a hospital, health care facility or similar facility or institution or toward the relatives of a person whose death is imminent or appears to be imminent.

445.12(3g)(c) (c) Paragraph (a) 3. does not prohibit a licensed funeral director, agent of a licensed funeral director, operator of a funeral establishment or agent of an operator of a funeral establishment from using mass-marketing practices or in-person contacts or communications permitted under this section or by a rule promulgated by the examining board under s. 445.125 (3m) (j) 2.

445.12(3r) (3r) No licensed funeral director or operator of a funeral establishment may do any of the following:

445.12(3r)(a) (a) Require a person who enters into a burial agreement under s. 445.125 (3m) to purchase a life insurance policy used to fund the agreement from an insurance intermediary licensed under ch. 628 who is specified by the funeral director or operator of the funeral establishment.

445.12(3r)(b) (b) Authorize an insurance intermediary licensed under ch. 628 to sell or solicit the sale of a burial agreement under s. 445.125 (3m) (b) 2. a. unless the insurance intermediary meets the training requirements established by the examining board by rule under s. 445.125 (3m) (j) 1. a.

445.12(4) (4) No licensed funeral director or operator of a funeral establishment may publish, or cause to be published, any false, misleading or fraudulent advertisement, or take undue advantage of patrons or commit any fraudulent act in the conduct of business, or do any other act not in accord with the rules established by the department of health services and the examining board and not in accord with proper business practice as applied to the business or profession of funeral directing and embalming.

445.12(5) (5) Any licensed funeral director who knowingly permits any person not licensed as a funeral director to embalm or prepare for burial any body under his or her jurisdiction, or who permits any person not licensed as a funeral director to hold or conduct any funeral service for which he or she is responsible, or who permits any person not licensed as a funeral director to remove any dead human body from any home, hospital or institution for preparation, or who permits any person under his or her supervision or associated with him or her to violate the provisions of this chapter, shall be guilty of violating the provisions of this chapter and subject to the penalties provided therein. The foregoing provisions shall not be construed as to restrict the activities of a duly registered apprentice operating under the supervision of a licensed funeral director.

445.12(6) (6) No licensed funeral director or operator of a funeral establishment may operate a mortuary or funeral establishment that is located in a cemetery or that is financially, through an ownership or operation interest or otherwise, connected with a cemetery. No licensed funeral director or his or her employee may, directly or indirectly, receive or accept any commission, fee, remuneration or benefit of any kind from any cemetery, mausoleum or crematory or from any owner, employee or agent thereof in connection with the sale or transfer of any cemetery lot, outer burial container, burial privilege or cremation, nor act, directly or indirectly, as a broker or jobber of any cemetery property or interest therein.

445.12(7) (7) No licensed funeral director or operator of a funeral establishment may sell or cause to be sold any shares of stocks, certificates of membership or any other form of certificate which provides for any burial benefit or any rebate at the time of death to the holders thereof. This subsection does not prohibit the sale of burial agreements to the extent permitted under, and that are in conformity with, s. 445.125 (3m).

445.12 History History: 1973 c. 272; 1975 c. 39, 199; 1979 c. 175 s. 29; 1979 c. 221 s. 662; Stats. 1979 s. 445.12; 1983 a. 485; 1989 a. 307; 1993 a. 100; 1995 a. 27 s. 9126 (19); 1995 a. 295; 2005 a. 441; 2007 a. 20 s. 9121 (6) (a).

445.12 Annotation If subsidiary corporations have prohibited financial connections, their corporate structure will not save them from the prohibitions of ss. 157.067 (2) and 445.12 (6). Those statutes are not unconstitutionally vague. Cemetery Service, Inc. v. Department of Regulation and Licensing, 221 Wis. 2d 817, 586 N.W.2d 191 (Ct. App. 1998), 97-2115.

445.12 Annotation Whether parent and subsidiary corporations violate sub. (6), which prohibits an operator of a funeral establishment from being connected with a cemetery, depends upon the facts relating to legal separateness of the parent and subsidiary corporations. 78 Atty. Gen. 5.



445.125 Burial agreements.

445.125  Burial agreements.

445.125(1)(1)  Burial agreements funded by trusts.

445.125(1)(a)(a)

445.125(1)(a)1.1. Except as provided in sub. (3m), whenever a person, referred to in this subsection as the depositor, makes an agreement with another person selling or offering for sale funeral or burial merchandise or services, referred to in this subsection as the beneficiary, for the purchase of a casket, outer burial container not preplaced into the burial excavation of a grave, combination casket-outer burial container or other receptacle not described in sub. (4) (a) 2. for the burial or other disposition of human remains or for the furnishing of funeral or burial services, either of which is intended to be provided for the final disposition of the body of a person, referred to in this subsection as the potential decedent, wherein the use of such personal property or the furnishing of such services is not immediately required, all payments made under the agreement shall be and remain trust funds, including interest and dividends if any, until occurrence of the death of the potential decedent, unless the funds are sooner released upon demand to the depositor, after written notice to the beneficiary.

Effective date text 1. Except as provided in sub. (3m), whenever a person, referred to in this subsection as the depositor, makes an agreement with another person selling or offering for sale funeral or burial merchandise or services, referred to in this subsection as the beneficiary, for the purchase of a casket, outer burial container not preplaced into the burial excavation of a grave, combination casket-outer burial container or other receptacle not described in sub. (4) (b) for the burial or other disposition of human remains or for the furnishing of funeral or burial services, either of which is intended to be provided for the final disposition of the body of a person, referred to in this subsection as the potential decedent, wherein the use of such personal property or the furnishing of such services is not immediately required, all payments made under the agreement shall be and remain trust funds, including interest and dividends if any, until occurrence of the death of the potential decedent, unless the funds are sooner released upon demand to the depositor, after written notice to the beneficiary.

445.125(1)(a)2. 2. Such agreements may be made irrevocable as to the first $3,000 of the funds paid under the agreement by each depositor.

Effective date text 2. Notwithstanding s. 701.12 (1), such agreements may be made irrevocable as to the first $3,000 of the funds paid under the agreement by each depositor.

445.125(1)(a)3. 3. Any interest or dividends accruing to a trust fund under subd. 2. may be made irrevocable.

445.125(1)(a)4. 4. Any depositor who made an irrevocable agreement under subd. 2. may designate a different beneficiary at any time prior to death, after written notice to the current beneficiary.

445.125(1)(b) (b)

445.125(1)(b)1.1. All trust funds under par. (a) shall be deposited with a bank or trust company within the state whose deposits are insured by the federal deposit insurance corporation, deposited in a savings and loan association or savings bank within the state whose deposits are insured by the federal deposit insurance corporation, or invested in a credit union within the state whose savings are insured by the national board, as defined in s. 186.01 (3m), and shall be held in a separate account in the name of the depositor, in trust for the beneficiary until the trust fund is released under either of the conditions provided in par. (a) 1.

445.125(1)(b)2. 2. In the event of the death of the depositor before the death of the potential decedent, title to funds under par. (a) shall vest in the potential decedent, and the funds shall be used for the personal property and services to be furnished under the contract for the funeral of the potential decedent.

445.125(1)(b)3. 3. The depositor shall be furnished with a copy of the receipts, certificates or other appropriate documentary evidence showing that the funds under par. (a) have been deposited or invested in accordance with this subsection. The depositor or the beneficiary shall furnish the bank, trust company, savings bank, savings and loan association or credit union with a copy of the contract.

445.125(1)(b)4. 4. The bank, trust company, savings bank, savings and loan association, or credit union shall release the trust funds under par. (a) to the beneficiary upon receipt of both a written statement of the beneficiary that the agreement was complied with and one of the following:

445.125(1)(b)4.a. a. A certified copy of the certificate of death of the potential decedent.

445.125(1)(b)4.b. b. An affidavit made by the beneficiary of the potential decedent's death, in the form prescribed under s. 69.02 (1) (c), if the bank, trust company, savings bank, savings and loan association, or credit union consents to receipt of the affidavit. The affidavit shall be accompanied by an invoice for the cost of the services and personal property for which release of the funds is sought. If the bank, trust company, savings bank, savings and loan association, or credit union consents to receipt of the affidavit and to release of the funds, it is immune from civil liability for the amount of the funds so released.

445.125(1)(c) (c) The payment pursuant to this subsection of such fund and any interest or dividends which may have accumulated shall relieve the bank, trust company, savings bank, savings and loan association or credit union of any further liability for such funds, interest or dividends. A bank need not comply with ch. 223 to accept and disburse deposits under this subsection.

445.125(3m) (3m) Burial agreements funded with proceeds of life insurance policies.

445.125(3m)(a)(a) In this subsection:

445.125(3m)(a)1. 1. "Agent" means an authorized representative of a funeral director or operator of a funeral establishment.

445.125(3m)(a)2. 2. "Burial agreement" means a written agreement between an operator of a funeral establishment or funeral director and a person in which the operator of the funeral establishment or funeral director agrees to provide to a person, after that person is deceased, funeral merchandise or funeral services.

445.125(3m)(a)3. 3. "Cash advance item" means personal property or a service that is obtained by a funeral director or operator of a funeral establishment from a 3rd party and that is paid for by the funeral director or operator of the funeral establishment on behalf of, and subject to reimbursement from, a person purchasing funeral merchandise or funeral services from the funeral director or operator of the funeral establishment. "Cash advance item" includes cemetery or crematory services, pallbearers, public transportation, clergy honoraria, flowers, musicians or vocalists, nurses, obituary notices, gratuities and death certificates.

445.125(3m)(a)4. 4. "Funeral merchandise or funeral services" means personal property or services typically sold or provided in connection with the final disposition of human remains, including caskets or other primary containers not preplaced into the burial excavation of a grave, rental, temporary or disposable caskets or containers, outer burial containers not preplaced into the burial excavation of a grave, transportation containers, funeral clothing and accessories, embalming services and funeral directing services. "Funeral merchandise or funeral services" does not include a cash advance item or opening and closing costs that are associated with the burial of a deceased person.

445.125(3m)(b) (b)

445.125(3m)(b)1.1. A licensed funeral director, an operator of a funeral establishment, an agent of a licensed funeral director or, subject to par. (c), an agent of an operator of a funeral establishment may sell or solicit the sale of a burial agreement that is funded with the proceeds of a life insurance policy if all of the following apply:

445.125(3m)(b)1.a. a. The burial agreement meets the requirements specified in pars. (d) to (f) and in the rules promulgated by the examining board under par. (j) 1. b.

445.125(3m)(b)1.b. b. The licensed funeral director, operator of the funeral establishment or agent is licensed as an insurance intermediary under ch. 628.

445.125(3m)(b)2. 2.

445.125(3m)(b)2.a.a. A licensed funeral director or operator of a funeral establishment may authorize an agent who is an insurance intermediary licensed under ch. 628, and who meets the training requirements established by the examining board under par. (j) 1. a., to sell or solicit the sale of a burial agreement that is funded with the proceeds of a life insurance policy and that meets the requirements specified in pars. (d) to (f).

445.125(3m)(b)2.b. b. A licensed funeral director or operator of a funeral establishment shall report to the examining board the identity of any agent authorized by the licensed funeral director or operator of the funeral establishment under subd. 2. a. and provide evidence satisfactory to the examining board that such agent meets the training requirements established by the examining board by rule under par. (j) 1. a. The examining board shall promulgate rules establishing requirements and procedures for making reports and providing the evidence required under this subd. 2. b.

445.125(3m)(b)2.c. c. A licensed funeral director or operator of a funeral establishment is responsible for and bound by any act of an agent, authorized by the licensed funeral director or operator of the funeral establishment under subd. 2. a., that is within the scope of the agent's apparent authority, while a contract under par. (c) 1. between the agent and the licensed funeral director or operator of the funeral establishment remains in force, and after that time until the licensed funeral director or operator of the funeral establishment has made reasonable efforts to recover from the agent any forms for burial agreements provided to the agent by the licensed funeral director or operator of the funeral establishment and other indicia of agency. Reasonable efforts shall include a formal demand in writing for return of the indicia, and notice to the examining board if the agent does not comply with the demand promptly.

445.125(3m)(c) (c)

445.125(3m)(c)1.1. No agent of an operator of a funeral establishment may solicit the sale of or sell a burial agreement funded with the proceeds of a life insurance policy unless he or she has a contract with the operator of the funeral establishment that authorizes him or her to act as the agent of the operator of the funeral establishment and that satisfies the requirements established by the examining board by rule under par. (j) 1. c.

445.125(3m)(c)2. 2. If an agent of an operator of a funeral establishment solicits the sale of or sells a burial agreement funded with the proceeds of a life insurance policy, the agent shall do all of the following at the time of solicitation:

445.125(3m)(c)2.a. a. Disclose to the prospective purchaser of the burial agreement the identity of the funeral establishment of which he or she is an agent.

445.125(3m)(c)2.b. b. Furnish to the applicant a copy of the booklet prepared and distributed by the examining board under par. (j) 3. that describes the differences between funding a burial agreement with the proceeds of a life insurance policy under this subsection and entering into a burial agreement funded by a trust under sub. (1).

445.125(3m)(d) (d) A burial agreement that is funded with the proceeds of a life insurance policy shall specify in the agreement the funeral establishment that will be used to provide the funeral services or funeral merchandise to be provided under the agreement.

445.125(3m)(e) (e)

445.125(3m)(e)1.1. A burial agreement that is funded with the proceeds from a life insurance policy shall include a provision setting forth the nature and extent of any price guarantee for the funeral merchandise or funeral services that are to be provided under the burial agreement.

445.125(3m)(e)2. 2. If an agent solicits and sells a burial agreement that is funded with the proceeds of a life insurance policy, the licensed funeral director who owns the funeral establishment or is an agent of the operator of the funeral establishment that will provide funeral merchandise or funeral services under the burial agreement shall ratify the burial agreement in writing and with his or her signature.

445.125(3m)(f) (f) The price of any funeral merchandise or funeral services provided under a burial agreement funded with the proceeds of a life insurance policy may not exceed the price for the merchandise or services that, at the time that the merchandise is provided or the services are performed, is set forth in the funeral establishment's general price list required under the funeral industry practices regulations of the federal trade commission.

445.125(3m)(g) (g) Before an agent, a licensed funeral director or an operator of a funeral establishment accepts an applicant's initial premium for a burial agreement that is funded or will be funded by a life insurance policy, the agent, funeral director or operator of a funeral establishment shall comply with the requirements under par. (h) and shall, in a writing that is clear and conspicuous, disclose the following information to the applicant:

445.125(3m)(g)1. 1. The fact that a life insurance policy is involved in or connected to, or is being used to fund, the burial agreement.

445.125(3m)(g)2. 2. The type of insurance instrument that is funding the burial agreement.

445.125(3m)(g)3. 3. The effect on the burial agreement of all of the following:

445.125(3m)(g)3.a. a. Changing the life insurance policy, including changing the assignment of the policy proceeds, changing the beneficiary designation or changing the use of the proceeds.

445.125(3m)(g)3.b. b. Any penalties incurred by the policyholder as a result of failing to make premium payments.

445.125(3m)(g)3.c. c. Any penalties incurred or money received as a result of cancellation or surrender of the life insurance policy.

445.125(3m)(g)4. 4. The nature of the relationship between the insurance intermediary who solicited or is selling the life insurance policy and the funeral establishment that will be providing funeral or burial merchandise or services under the burial agreement.

445.125(3m)(g)5. 5. The relationship of the life insurance policy to the funding of the burial agreement and the existence and terms of any guarantees, other than a guarantee specified in subd. 6., relating to the burial agreement.

445.125(3m)(g)6. 6. A list of the funeral merchandise and funeral services that are applied for or contracted for under the burial agreement and all relevant information concerning the price of the funeral services provided under the burial agreement, including a statement as to whether the purchase price of the funeral merchandise or funeral services provided under the burial agreement is guaranteed at the time of the purchase of the burial agreement or whether the purchase price of the funeral merchandise or funeral services provided under the burial agreement is to be determined at the time of need, and a statement that the price of the funeral merchandise or funeral services is subject to the limit specified in par. (f).

445.125(3m)(g)7. 7. All relevant information concerning what occurs, and whether any entitlements or obligations arise, if there is a difference between the proceeds of the life insurance policy and the amount of money actually needed to fund the burial agreement.

445.125(3m)(g)8. 8. Any restrictions, including geographic restrictions, or penalties relating to delivery or performance under the burial agreement, including any restrictions or penalties relating to the inability of the operator of the funeral establishment to perform.

445.125(3m)(g)9. 9. A statement as to whether a sales commission or other form of compensation is being paid to the agent who sold or solicited the sale of a burial agreement and, if so, the identity of the persons to whom the commission or other compensation is paid.

445.125(3m)(h) (h) If an applicant under par. (g) is terminating a trust established under sub. (1), the agent, licensed funeral director or operator of the funeral establishment shall, before accepting the applicant's initial premium, furnish written notice to the examining board that satisfies requirements established by the examining board by rule under par. (j) 1. d., and may not accept the applicant's initial premium until 30 days after providing written notice under this paragraph.

445.125(3m)(hm) (hm) An agent authorized by a licensed funeral director or operator of a funeral establishment under par. (b) 2. a. may not engage in unfair or deceptive acts or practices specified in the funeral industry practices regulations of the federal trade commission, and shall comply with requirements to prevent unfair or deceptive acts or practices specified in such regulations.

445.125(3m)(i) (i)

445.125(3m)(i)1.1. A licensed funeral director or operator of a funeral establishment who, either directly or through an agent, solicits the sale of or sells a burial agreement funded with the proceeds of a life insurance policy shall maintain a record of the burial agreement that identifies the life insurance policy used to fund the agreement.

445.125(3m)(i)2. 2. The funeral director under subd. 1. or the funeral director in charge of the funeral establishment under subd. 1. shall make a record maintained under subd. 1. available to the examining board if the board submits a written request to examine the record to the funeral director at least 3 days before the examination is to occur.

445.125(3m)(j) (j)

445.125(3m)(j)1.1. The examining board shall promulgate rules establishing all of the following:

445.125(3m)(j)1.a. a. Training requirements that an insurance intermediary licensed under ch. 628 must satisfy to sell or solicit the sale of a burial agreement under this subsection.

445.125(3m)(j)1.b. b. Minimum standards that an individual burial agreement must satisfy if it is funded with the proceeds of a life insurance policy.

445.125(3m)(j)1.c. c. Minimum standards that a contract between an agent and an operator of a funeral establishment must satisfy to authorize the agent to sell or solicit the sale of a burial agreement funded with the proceeds of a life insurance policy on behalf of the operator of the funeral establishment.

445.125(3m)(j)1.d. d. The form and content of written notice that a licensed funeral director, operator of a funeral establishment or agent of a licensed funeral director or operator of a funeral establishment is required to provide to the examining board under par. (h).

445.125(3m)(j)2. 2. The examining board may promulgate rules establishing standards for marketing practices for a burial agreement that is funded with the proceeds of a life insurance policy, including standards for telephone solicitation of prospective purchasers. The rules promulgated under this subdivision may prohibit a method of telephone solicitation if the examining board determines that the prohibition is necessary to protect the public.

445.125(3m)(j)3. 3. The examining board shall prepare and distribute a booklet that describes the differences between funding a burial agreement with the proceeds of a life insurance policy under this subsection and entering into a burial agreement funded by a trust under sub. (1). The examining board may charge a reasonable fee for the cost of preparation and distribution of the booklet.

445.125(4) (4) Applicability.

445.125(4)(a)(a) This section shall not apply to any of the following:

445.125(4)(a)1. 1. A contract to provide funeral and burial service for any person if such contract is incidental to maintaining such person in a home, hospital or institution.

445.125(4)(a)2. 2. The sale or delivery of cemetery lots, graves, outer burial containers preplaced into the burial excavation of a grave, cremation urns, mausoleum spaces, as defined in s. 157.061 (10), or grave or cemetery lot markers or monuments before their use is required or the sale of undeveloped spaces, as defined in s. 157.061 (17).

445.125(4)(bn) (bn) Sections 701.0410 to 701.0418 do not apply to an agreement, interest, or dividend that is made irrevocable under sub. (1) (a) 2. to 4.

Effective date text (a) A contract to provide funeral and burial service for any person if such contract is incidental to maintaining such person in a home, hospital or institution.

Effective date text (b) The sale or delivery of cemetery lots, graves, outer burial containers preplaced into the burial excavation of a grave, cremation urns, mausoleum spaces, as defined in s. 157.061 (10), or grave or cemetery lot markers or monuments before their use is required or the sale of undeveloped spaces, as defined in s. 157.061 (17).

445.125 History History: 1973 c. 227; 1977 c. 40; 1979 c. 175 s. 29; 1979 c. 221 s. 662; Stats. 1979 s. 445.125; 1981 c. 64; 1983 a. 448, 485, 538; 1985 a. 29; 1989 a. 307; 1991 a. 39, 221; 1995 a. 295; 1999 a. 9; 2001 a. 16; 2003 a. 167; 2005 a. 134; 2013 a. 92.



445.13 Investigations; hearing; revocation of licenses.

445.13  Investigations; hearing; revocation of licenses.

445.13(1)(1) Subject to the rules promulgated under s. 440.03 (1), the examining board may make investigations, subpoena witnesses, conduct hearings, limit, suspend or revoke a license of a funeral director, a certificate of registration of an apprentice or a permit of an operator of a funeral establishment and reprimand a funeral director, apprentice or operator of a funeral establishment for any violation of 15 USC 45 and 57, of this chapter or of any rule of the department of health services or the examining board, for unprofessional conduct, including misrepresentation or fraud in obtaining the license, permit or certificate of registration, or for any violation of this chapter or any rule of the examining board by an agent authorized by the funeral director or operator of the funeral establishment under s. 445.125 (3m) (b) 2. a.

445.13(1e) (1e) In addition to or in lieu of a reprimand or limitation, suspension or revocation of a license or permit under sub. (1), the examining board may assess against any person who violates s. 445.12 (3g) or (3r) or 445.125 (3m) or a rule promulgated under s. 445.125 (3m) (j) a forfeiture of no more than $1,000 for each violation.

445.13(1m) (1m) The examining board shall investigate an allegation that a funeral director has failed to do any of the following:

445.13(1m)(a) (a) Mail or present a death certificate within 10 days after receipt from the person responsible for completing the medical certification under s. 69.18 (2).

445.13(1m)(b) (b) Within any period of 180 days, mail or present 6 or more death certificates within the 2-day time limit under s. 69.18 (1) (bm).

445.13(1m)(c) (c) Obtain the written permission to effect final disposition required under s. 69.18 (3) (b).

445.13(1m)(d) (d) Mail a report of final disposition required under s. 69.18 (3) (a) before effecting a final disposition, as defined in s. 69.01 (11).

445.13(2) (2) No reprimand or order limiting, suspending or revoking a license, certificate of registration or permit, or no assessment of forfeiture, shall be made until after a hearing conducted by the examining board. This subsection does not apply to a license, certificate of registration or permit that is limited or suspended under s. 440.13 (2) (c) or that is revoked under s. 440.12.

445.13 History History: 1975 c. 39 ss. 657j, 657o, 732 (2); 1977 c. 418; 1979 c. 175 s. 29; 1979 c. 221 s. 662; Stats. 1979 s. 445.13; 1983 a. 485; 1985 a. 315; 1995 a. 27 s. 9126 (19); 1995 a. 295; 1997 a. 191, 237; 2007 a. 20 s. 9121 (6) (a).



445.14 Funeral directors; who to employ.

445.14  Funeral directors; who to employ. No public officer, employee or officer of any public institution, physician or surgeon shall send, or cause to be sent, to any funeral director, the corpse of any deceased person, without having first made due inquiry as to the desires of the next of kin, or any persons who may be chargeable with the funeral expenses of such deceased person, and if any such kin or person is found, his or her authority or direction shall be received as to the disposal of such corpse.

445.14 History History: 1979 c. 175 s. 29; 1979 c. 221 s. 662; Stats. 1979 s. 445.14; 1983 a. 485.



445.145 Printed advertising.

445.145  Printed advertising. A person may not, in any advertisement by newspaper, periodical, Internet web page, telephone book listing, direct mail, or electronic mail solicitation, represent that the person conducts the business of a funeral director or provides any funeral or cremation service, unless the advertisement includes the address of one funeral establishment or place of business at which the person conducts such business or provides such services.

445.145 History History: 2005 a. 266.



445.15 Penalties.

445.15  Penalties.

445.15(1)(1) Except as provided in sub. (1m), any person violating any provision of this chapter or any rule of the department of health services and the examining board relating to its subject matter, shall be fined not more than $5,000, imprisoned not less than 30 days nor more than 3 months, or both.

445.15(1m) (1m) A funeral director or operator of a funeral establishment who violates s. 445.12 (3r) shall be fined not more than $5,000 for each violation. Each day that an insurance intermediary authorized by a funeral director or operator of a funeral establishment fails to meet the training requirements established by the examining board by rule under s. 445.125 (3m) (j) 1. a. constitutes a separate violation of s. 445.12 (3r) (b).

445.15(2) (2) A funeral director who fails to do the acts described under s. 445.13 (1m) (b) or who fails to do the act described under s. 445.13 (1m) (c), upon being convicted and fined for a 2nd offense, may have his or her license suspended or revoked, and, if revoked, may not be relicensed for at least one year and only after a regular examination.

445.15 History History: 1975 c. 39; 1979 c. 175 s. 29; 1979 c. 221 s. 662; Stats. 1979 s. 445.15; 1985 a. 315; 1995 a. 27 s. 9126 (19); 1995 a. 295; 2005 a. 266; 2007 a. 20 s. 9121 (6) (a).



445.16 Exceptions.

445.16  Exceptions. No provision of this chapter shall apply to, or in any way interfere with the duties of any officer of any public institution, nor with the duties of any officer of a medical college, county medical society, anatomical association, accredited college of embalming or any other recognized person carrying out the statutes prescribing the conditions under which donated or indigent dead human bodies are held subject for anatomical study; nor with the customs or rites of any religious sect in the burial of their dead.

445.16 History History: 1979 c. 175 s. 29; 1979 c. 221 s. 662; Stats. 1979 s. 445.16; 1981 c. 390; 1983 a. 485.






446. Chiropractic examining board.

446.01 Definitions.

446.01  Definitions. In this chapter:

446.01(1d) (1d) "Adjunctive services" means services that are preparatory or complementary to the practice of chiropractic. "Adjunctive services" includes all of the following:

446.01(1d)(a) (a) The taking and preparation of preliminary patient histories, as defined by the examining board by rule.

446.01(1d)(b) (b) Providing physiotherapy treatment, as defined by the examining board by rule.

446.01(1h) (1h) "Chiropractic radiological technician" means an individual who holds a certificate as a chiropractic radiological technician granted by the examining board.

446.01(1p) (1p) "Chiropractic technician" means an individual who holds a certificate as a chiropractic technician granted by the examining board.

446.01(1t) (1t) "Examining board" means chiropractic examining board.

446.01(2) (2) "Practice of chiropractic" means:

446.01(2)(a) (a) To examine into the fact, condition, or cause of departure from complete health and proper condition of the human; to treat without the use of drugs as defined in s. 450.01 (10) or surgery; to counsel; to advise for the same for the restoration and preservation of health or to undertake, offer, advertise, announce or hold out in any manner to do any of the aforementioned acts, for compensation, direct or indirect or in expectation thereof; and

446.01(2)(b) (b) To employ or apply chiropractic adjustments and the principles or techniques of chiropractic science in the diagnosis, treatment or prevention of any of the conditions described in s. 448.01 (10).

446.01 History History: 1975 c. 383; 1977 c. 418 s. 929 (41); 1985 a. 146 s. 8; 2009 a. 28.

446.01 Annotation A physician, subject to certain limitations, may advise a patient whether or not continued chiropractic care is necessary without engaging in the unauthorized practice of chiropractic. 68 Atty. Gen. 316.

446.01 Annotation Physical therapists and massage therapists are not prohibited from performing the activities that are within their respective scopes of practice, even if those activities extend in some degree into the field of chiropractic science. OAG 1-01.



446.02 Chiropractic regulated.

446.02  Chiropractic regulated.

446.02(1) (1) Except as provided in sub. (9), no person may engage in the practice of chiropractic or attempt to do so or hold himself or herself out as authorized to do so, unless such person satisfies all of the following:

446.02(1)(a) (a) Is licensed by the examining board.

446.02(1)(b) (b) Submits evidence satisfactory to the examining board that the person meets the requirements of continuing education for license renewal as the examining board may require, which requirements shall include current proficiency in the use of an automated external defibrillator achieved through instruction provided by an individual, organization, or institution of higher education approved under s. 46.03 (38) to provide such instruction. The person shall include the approval number assigned under sub. (5) (b) to each educational program completed by the person to satisfy the requirements of this paragraph. During the time between initial licensure and commencement of a full 2-year licensure period new licensees shall not be required to meet continuing education requirements. Any person who has not engaged in the practice of chiropractic for 2 years or more, while holding a valid license under this chapter, and desiring to engage in such practice, shall be required by the examining board to complete a continuing education course at a school of chiropractic approved by the examining board or pass a practical examination administered by the examining board or both.

446.02(2) (2)

446.02(2)(a)(a)

446.02(2)(a)1.1. The examining board shall grant a license to engage in the practice of chiropractic to a qualified person who submits an application for the license to the department on a form provided by the department, accompanied by satisfactory evidence of completion of the educational requirements established in the rules promulgated under par. (b), passes the examinations described under sub. (3) and pays the license fee specified in s. 440.05 (1).

446.02(2)(b) (b) The examining board shall promulgate rules establishing educational requirements for obtaining a license under par. (a). The rules shall require that an application for the license that is received by the department after June 30, 1998, be accompanied by satisfactory evidence that the applicant satisfies all of the following:

446.02(2)(b)1. 1. Has a bachelor's degree from a college or university accredited by an accrediting body listed as nationally recognized by the secretary of the federal department of education.

446.02(2)(b)2. 2. Has graduated from a college of chiropractic approved by the examining board.

446.02(2)(b)3. 3. Has current proficiency in the use of an automated external defibrillator achieved through instruction provided by an individual, organization, or institution of higher education approved under s. 46.03 (38) to provide such instruction.

446.02(2)(b)4. 4. Has successfully completed the examinations required under sub. (3).

446.02(2)(c) (c) The examining board shall issue a certificate to a chiropractor who is licensed under this chapter, who submits satisfactory evidence that the chiropractor has completed 48 hours of postgraduate study in nutrition that is approved by the examining board, and who pays a one-time certification fee of $25, except that no certificate fee is required under this paragraph for an individual who is eligible for the veterans fee waiver program under s. 45.44.

446.02(3) (3) The examining board shall require each applicant for licensure to successfully complete the following examinations:

446.02(3)(b) (b) Parts I, II, III, and IV of the examination administered by the National Board of Chiropractic Examiners. An applicant successfully completes Part III of that examination if the applicant scores at least 438 on that part. An applicant successfully completes Part IV of that examination if the applicant scores at least 475 on that part.

446.02(3)(c) (c) An examination approved by the examining board that tests the applicant's knowledge of the laws of this state relating to the practice of chiropractic, including the provisions of this chapter and any rules promulgated by the examining board under this section.

446.02(3g) (3g)

446.02(3g)(a)(a) The examining board may grant a license to practice chiropractic to an individual who is licensed in good standing to practice chiropractic in another state or territory of the United States or in another country if the applicant presents the license to the examining board, pays the fee specified in s. 440.05 (2) and meets the requirements established in rules promulgated under par. (b).

446.02(3g)(b) (b) The examining board shall promulgate rules establishing additional requirements for obtaining a license under par. (a), including a requirement that each person licensed under this subsection has current proficiency in the use of an automated external defibrillator achieved through instruction provided by an individual, organization, or institution of higher education approved under s. 46.03 (38) to provide such instruction.

446.02(3r) (3r) The examining board may promulgate rules providing for the granting of a temporary permit to practice chiropractic to an individual who is licensed to practice chiropractic in another state or territory of the United States or in another country, and establishing requirements for practicing chiropractic under a temporary permit. Any rules promulgated under this subsection shall require an individual seeking a temporary permit under this subsection to submit evidence satisfactory to the examining board that the individual has current proficiency in the use of an automated external defibrillator achieved through instruction provided by an individual, organization, or institution of higher education approved under s. 46.03 (38) to provide such instruction.

446.02(4) (4) The renewal date for all licenses granted by the examining board is specified under s. 440.08 (2) (a), and the renewal fee for such licenses is determined by the department under s. 440.03 (9) (a).

446.02(5) (5)

446.02(5)(a)(a) The examining board shall keep a complete record of all applications, examinations, licenses, fees and proceedings.

446.02(5)(b) (b) The examining board shall assign a unique approval number to each continuing education program approved by the examining board under s. 446.028.

446.02(6) (6) No person may practice chiropractic in this state under any other given name or any other surname than that under which he or she was originally licensed or registered to practice chiropractic in this or any other state in any instance in which the examining board, after a hearing, finds that practicing under the changed name operates to unfairly compete with another practitioner or to mislead the public as to identity or to otherwise result in detriment to the profession or the public. This subsection does not apply to a change of name resulting from marriage or divorce.

446.02(6m) (6m) No chiropractor may provide counsel, direction, guidance, advice, or a recommendation to a patient regarding the health effects of vitamins, herbs, or nutritional supplements unless the chiropractor has been issued a certificate under sub. (2) (c). This subsection does not apply to a chiropractor licensed under this chapter who is certified as a dietician under subch. V of ch. 448.

446.02(7) (7)

446.02(7)(a)(a) Except as provided in pars. (b) and (d), a chiropractor who is licensed under this chapter may delegate to a person who is not licensed under this chapter the performance of adjunctive services if the services are performed under the direct, on-premises supervision of the chiropractor.

446.02(7)(b) (b) A chiropractor may not delegate to a person who is not licensed under this chapter the making of a diagnosis, the performance of a chiropractic adjustment, the analysis of a diagnostic test or clinical information or any practice or service that the examining board, by rule, prohibits a chiropractor from delegating to a person who is not licensed under this chapter.

446.02(7)(c) (c) A chiropractor who delegates the performance of a service that is adjunctive to the practice of chiropractic to a person who is not licensed under this chapter shall verify, according to standards and procedures established by the examining board by rule, that the person has adequate education, training and experience to perform the delegated service safely, and is responsible for that person's performance of the delegated service.

446.02(7)(d) (d)

446.02(7)(d)1.1. Beginning on July 1, 2010, a chiropractor may delegate X-ray services only to a chiropractic radiological technologist.

446.02(7)(d)2. 2. Beginning on July 1, 2010, a chiropractor may delegate adjunctive services only to a chiropractic technologist.

446.02(7d) (7d)

446.02(7d)(a)(a) A chiropractor shall evaluate each patient before commencing treatment of the patient to determine whether the patient has a condition that is treatable by the practice of chiropractic. The evaluation shall be based upon an examination that is appropriate to the patient. To conduct the evaluation, the chiropractor shall utilize chiropractic science, as defined by the examining board by rule, and the principles of education and training of the chiropractic profession.

446.02(7d)(b) (b) A chiropractor shall discontinue the practice of chiropractic on a patient if, at any time after the evaluation under par. (a) or during or following treatment of the patient, the chiropractor determines or reasonably believes that the patient's condition is not treatable by the practice of chiropractic, or will not respond to further practice of chiropractic by the chiropractor, except that a chiropractor may provide maintenance, supportive, and wellness care to the patient if the patient is being treated by another health care professional.

446.02(7d)(c) (c) A chiropractor who discontinues the practice of chiropractic as required in par. (b) shall inform the patient of the reason for discontinuing the practice of chiropractic and shall refer the patient to a physician licensed under subch. II of ch. 448. A chiropractor may continue to provide maintenance, supportive, and wellness care to a patient referred under this paragraph who requests these services from the chiropractor. A referral under this paragraph shall describe the chiropractor's findings. If the referral is written, the chiropractor shall provide the patient with a copy and shall maintain a copy in the patient's records. If the referral is oral, the chiropractor shall communicate the referral directly to the physician, shall notify the patient about the referral, and shall make a written record of the oral referral. The written record of the oral referral shall include the name of the physician to whom the patient was referred and the date of the referral. The chiropractor shall maintain a copy of the written record of the oral referral in the patient's records.

446.02(7m) (7m)

446.02(7m)(a)(a) A chiropractor shall create and maintain a patient record for every patient the chiropractor examines or treats. A patient record created and maintained under this paragraph shall contain complete and comprehensive health care information, as defined by the examining board by rule.

446.02(7m)(b) (b) A chiropractor shall preserve a patient record created and maintained under par. (a) for at least 3 years after the chiropractor makes his or her last entry or notation in the patient record or for any longer period that is otherwise required by law.

446.02(8) (8) Every practicing chiropractor shall have in effect professional liability insurance. The examining board shall promulgate rules establishing the minimum amount of insurance required under this subsection.

446.02(9) (9) No license under this chapter is required for any of the following:

446.02(9)(a) (a) A student or graduate of a college of chiropractic who practices chiropractic, in a program for the clinical training of students and graduates that is reviewed and approved by the examining board, under the supervision of a chiropractor who is approved by the examining board to supervise the clinical training of the student or graduate and who is licensed under this chapter and is responsible for the student's or graduate's practice in an infirmary, clinic, hospital or private chiropractic office that is connected or associated for training purposes with a college of chiropractic approved by the examining board.

446.02(9)(b) (b) An individual who is licensed to practice chiropractic in another state or territory of the United States and who practices chiropractic under the jurisdiction of the U.S. armed forces, as defined in s. 40.02 (57m), federal public health service or U.S. department of veterans affairs.

446.02(9)(c) (c) An individual who is licensed to practice chiropractic in another state or territory of the United States or in another country and who holds a temporary permit that is granted under the rules promulgated under sub. (3r).

446.02(9)(d) (d) A person who performs adjunctive services that are delegated to the person under sub. (7).

446.02(10) (10)

446.02(10)(a)(a) A chiropractor may waive all or a portion of an insured patient's copayments, coinsurance, or deductibles due to a chiropractor who engages in the practice of chiropractic on behalf of the insured patient if all of the following are satisfied:

446.02(10)(a)1. 1. The chiropractor receives from and maintains written documentation of the patient's financial hardship, as defined by the examining board by rule.

446.02(10)(a)2. 2. The chiropractor accurately reports to the patient's insurer the actual fee charged, if any, to the patient. If the chiropractor waives all or a portion of the patient's copayments, coinsurance, or deductibles due to the chiropractor, the chiropractor may not seek payment from the insurer for any portion of the copayment, coinsurance, or deductible waived by the chiropractor unless the claim for the services related to the copayment, coinsurance, or deductible is reduced by an equal amount. In this subdivision and in par. (b), "insurer" has the meaning given in s. 600.03 (27).

446.02(10)(b) (b) A chiropractor who violates par. (a) shall refund the insurer for all payments received from the insurer that are related to the day on which a patient's payment was waived or reduced or for the course of treatment for which the patient's payment was waived or reduced.

446.02 History History: 1975 c. 39, 199, 383; 1977 c. 29, 418; 1979 c. 98, 162, 337; 1981 c. 380; 1991 a. 39; 1993 a. 31; 1995 a. 94, 166; 2001 a. 70; 2005 a. 25; 2007 a. 20, 104; 2009 a. 28; 2011 a. 32, 209; 2013 a. 20.

446.02 Annotation A chiropractor has no duty to refer to a physician a patient who is not treatable through chiropractic means. Chiropractors aren't held to medical standard of care. Kerkman v. Hintz, 142 Wis. 2d 404, 418 N.W.2d 795 (1988).

446.02 Annotation A chiropractor has a duty of informed consent to make such disclosures as will enable a reasonable person under the circumstances confronting the patient to exercise the right to consent to, or to refuse, the procedure proposed or to request an alternative treatment or method of diagnosis. Hannemann v. Boyson, 2005 WI 94, 282 Wis. 2d 664, 698 N.W.2d 714, 03-1527.



446.025 Regulation of chiropractic radiological technicians.

446.025  Regulation of chiropractic radiological technicians.

446.025(1)(1)

446.025(1)(a)(a) No person may provide X-ray services on behalf of a chiropractor in connection with the practice of chiropractic unless the person is a chiropractic radiological technician and is under the direct, on-premises supervision of a chiropractor licensed under this chapter.

446.025(1)(b) (b) No person may designate himself or herself as a "chiropractic radiological technician" or "chiropractor radiological technician," use or assume the title "chiropractic radiological technician" or "chiropractor radiological technician" or any title that includes "chiropractic radiological technician"or "chiropractor radiological technician," append to the person's name the letters "C.R.T.," or use any other title or designation that represents or implies that he or she is a chiropractic radiological technician unless the person is certified by the examining board under this section.

446.025(2) (2)

446.025(2)(a)(a) The examining board shall certify as a chiropractic radiological technician an individual who does all of the following:

446.025(2)(a)1. 1. Submits an application to the department on a form provided by the department.

446.025(2)(a)2. 2. Pays the fee specified in s. 440.05 (1).

446.025(2)(a)3. 3. Submits evidence satisfactory to the examining board that the individual has completed a course of study approved by the examining board.

446.025(2)(a)4. 4. Subject to ss. 111.321, 111.322, and 111.335, submits evidence satisfactory to the examining board that the individual does not have an arrest or conviction record.

446.025(2)(a)5. 5. Completes any other requirements established by the examining board by rule.

446.025(2)(b) (b) The department shall assign a unique certificate number to each individual certified under this section.

446.025(3) (3)

446.025(3)(a)(a) The renewal date and fees for a certificate issued under this section are specified in s. 440.08 (2) (a).

446.025(3)(b) (b) A chiropractic radiological technician shall, at the time that he or she applies for renewal of a certificate under par. (a), submit evidence satisfactory to the examining board that he or she has completed at least 12 continuing educational credit hours in programs established by rules promulgated by the examining board.

446.025 History History: 2009 a. 28.



446.026 Regulation of chiropractic technicians.

446.026  Regulation of chiropractic technicians.

446.026(1) (1)

446.026(1)(a)(a) No person may provide adjunctive services unless the person is a chiropractic technician and is under the direct, on-premises supervision of a chiropractor licensed under this chapter.

446.026(1)(b) (b) Except as provided in s. 446.025 (1) (b), no person may designate himself or herself as a "chiropractic technician" or "chiropractor technician," use or assume the title "chiropractic technician" or "chiropractor technician" or any title that includes "chiropractic technician" or "chiropractor technician," append to the person's name the letters "C.T.," or use any other title or designation that represents or implies that he or she is a chiropractic technician unless the person is certified by the examining board under this section.

446.026(2) (2)

446.026(2)(a)(a) The examining board shall certify as a chiropractic technician an individual who does all of the following:

446.026(2)(a)1. 1. Submits an application to the department on a form provided by the department.

446.026(2)(a)2. 2. Pays the fee specified in s. 440.05 (1).

446.026(2)(a)3. 3. Submits evidence satisfactory to the examining board that the individual has completed a course of study approved by the examining board.

446.026(2)(a)4. 4. Subject to ss. 111.321, 111.322, and 111.335, submits evidence satisfactory to the examining board that the individual does not have an arrest or conviction record.

446.026(2)(a)5. 5. Completes any other requirements established by the examining board by rule.

446.026(2)(b) (b) The department shall assign a unique certificate number to each individual certified under this section.

446.026(3) (3)

446.026(3)(a)(a) The renewal date and fees for a certificate issued under this section are specified in s. 440.08 (2) (a).

446.026(3)(b) (b) A chiropractic technician shall, at the time that he or she applies for renewal of a certificate under par. (a), submit evidence satisfactory to the examining board that he or she has completed at least 6 continuing educational credit hours in programs established by rules promulgated by the examining board.

446.026 History History: 2009 a. 28.



446.028 Continuing education approval; program sponsors.

446.028  Continuing education approval; program sponsors. Each program sponsor of a continuing education program required to be completed by a chiropractor as a condition of license renewal shall submit the program to the examining board for approval. In this section, "program sponsor" means the Wisconsin Chiropractic Association, the International Chiropractors Association, a college of chiropractic approved by the examining board, and a college of medicine or osteopathy accredited by an accrediting body listed as nationally recognized by the secretary of the federal department of education. "Program sponsor" does not include an individual, organization, or institution of higher education approved under s. 46.03 (38) to provide instruction in the use of an automated external defibrillator.

446.028 History History: 2009 a. 28.



446.03 Reprimand; revocation, limitation, or suspension of a license or certificate.

446.03  Reprimand; revocation, limitation, or suspension of a license or certificate. The examining board, by order, may reprimand a licensee, certificate holder, or registrant and may deny, limit, suspend or revoke any license, certificate, or certificate of registration if the licensee, certificate holder, or registrant does any of the following:

446.03(1) (1) Obtains the license, certificate, or certificate of registration through error or fraud.

446.03(2) (2) Is addicted to alcohol or other drugs.

446.03(3) (3) Is hereafter convicted in a court of competent jurisdiction, either within or without this state, or in federal court, of any violation of any law governing the practice of chiropractic or of any felony, subject to ss. 111.321, 111.322 and 111.335, a certified copy of the record of conviction to be conclusive evidence of such conviction.

446.03(4) (4) Has obtained or sought to obtain anything of value by fraudulent representation in the practice of chiropractic.

446.03(5) (5) Is guilty of unprofessional conduct.

446.03(6) (6) Has continued practice, knowingly having an infectious or contagious disease.

446.03(7) (7) Maintains a professional connection or association with any other person continuing to violate this chapter after 10 days' notice in writing by the department.

446.03 History History: 1977 c. 29, 125, 418; 1981 c. 334 s. 25 (1); 1981 c. 380; 1983 a. 289; 1991 a. 39; 2009 a. 28.



446.04 Unprofessional conduct.

446.04  Unprofessional conduct. Unprofessional conduct includes, without limitation because of enumeration, all of the following:

446.04(1) (1) Any conduct of a character likely to deceive or defraud the public.

446.04(2) (2) Loaning of a chiropractic license or certificate to anyone.

446.04(4) (4) Splitting or dividing any fee for chiropractic service with any person except an associate licensed chiropractor.

446.04(5) (5) Use of unprofessional advertising which includes, without limitation because of enumeration, all of the following:

446.04(5)(a) (a) Any advertising statement of a character tending to deceive or mislead the public.

446.04(5)(b) (b) Advertising professional superiority or performance of professional services in a superior manner.

446.04 History History: 1979 c. 162, 337, 355; 1987 a. 264, 1991 a. 207, 315; 2009 a. 28.



446.05 Procedure for hearings.

446.05  Procedure for hearings.

446.05(1) (1) Subject to the rules promulgated under s. 440.03 (1), the examining board may make investigations and conduct hearings in regard to the conduct of any licensed chiropractor who, it has reason to believe, violated s. 446.02 or 446.03. The person complained against may proceed to review any action of the examining board under ch. 227.

446.05(1m) (1m)

446.05(1m)(a)(a) Subject to the rules promulgated under s. 440.03 (1), the examining board may make investigations and conduct hearings in regard to the conduct of any chiropractic radiological technician who, it has reason to believe, violated s. 446.025 or 446.03. The person complained against may proceed to review any action of the examining board under ch. 227.

446.05(1m)(b) (b) Subject to the rules promulgated under s. 440.03 (1), the examining board may make investigations and conduct hearings in regard to the conduct of any chiropractic technician who, it has reason to believe, violated s. 446.026 or 446.03. The person complained against may proceed to review any action of the examining board under ch. 227.

446.05(2) (2) Upon application and satisfactory proof that the cause of such revocation or suspension no longer exists, the examining board may reinstate any license, certificate, or registration suspended or revoked by it. This subsection does not apply to a license, certificate, or registration that is suspended under s. 440.13 (2) (c) or that is revoked under s. 440.12.

446.05 History History: 1977 c. 418; 1997 a. 191, 237; 2009 a. 28.



446.06 Injunction to enforce this chapter.

446.06  Injunction to enforce this chapter. If it appears upon complaint to the examining board by any person or it is known to the examining board that any person is violating this chapter, the examining board or the district attorney of the proper county may investigate and may, in addition to any other remedies, bring action in the name of and on behalf of the state against any such person to enjoin such person from such violations.

446.06 History History: 1981 c. 390 s. 252.



446.07 Penalty.

446.07  Penalty. Anyone violating this chapter may be fined not more than $10,000 or imprisoned for not more than 9 months or both.

446.07 History History: 1997 a. 283; 2001 a. 109.






447. Dentistry examining board.

447.01 Definitions.

447.01  Definitions. In this chapter:

447.01(1) (1) "Accredited" means accredited by the American Dental Association commission on dental accreditation or its successor agency.

447.01(2) (2) "Dental disease" means any pain, injury, deformity, physical illness or departure from complete dental health or the proper condition of the human oral cavity or any of its parts.

447.01(3) (3) "Dental hygiene" means the performance of educational, preventive or therapeutic dental services. "Dental hygiene" includes any of the following:

447.01(3)(a) (a) Removing supragingival or subgingival calcareous deposits, subgingival cement or extrinsic stains from a natural or restored surface of or a fixed replacement for a human tooth.

447.01(3)(b) (b) Deep scaling or root planing a human tooth.

447.01(3)(c) (c) Conditioning a human tooth surface in preparation for the placement of a sealant and placing a sealant.

447.01(3)(d) (d) Conducting a substantive medical or dental history interview or preliminary examination of a dental patient's oral cavity or surrounding structures, including the preparation of a case history or recording of clinical findings.

447.01(3)(e) (e) Conducting an oral screening without the written prescription of a dentist.

447.01(3)(f) (f) Participating in the development of a dental patient's dental hygiene treatment plan.

447.01(3)(g) (g) Any other practice specified in the rules promulgated under s. 447.02 (1) (d).

447.01(4) (4) "Dental hygiene student" means an individual who is enrolled in and in regular attendance at an accredited dental hygiene school.

447.01(5) (5) "Dental hygienist" means an individual who practices dental hygiene.

447.01(6) (6) "Dental student" means an individual who is enrolled in and in regular attendance at an accredited dental school.

447.01(7) (7) "Dentist" means an individual who practices dentistry.

447.01(8) (8) "Dentistry" means the examination, diagnosis, treatment, planning or care of conditions within the human oral cavity or its adjacent tissues and structures. "Dentistry" includes any of the following:

447.01(8)(a) (a) Examining into the fact, condition or cause of dental health or dental disease or applying principles or techniques of dental science in the diagnosis, treatment or prevention of or prescription for any of the lesions, dental diseases, disorders or deficiencies of the human oral cavity, teeth, investing tissues, maxilla or mandible, or adjacent associated structures.

447.01(8)(b) (b) Extracting human teeth or correcting their malposition.

447.01(8)(c) (c) Directly or indirectly, by mail, carrier, person or any other method, furnishing, supplying, constructing, reproducing or repairing prosthetic dentures, bridges, appliances or other structures to be used or worn as substitutes for natural human teeth; or placing such substitutes in the mouth directly or indirectly or adjusting the same; or taking, making or giving advice or assistance or providing facilities for the taking or making of any impression, bite, cast or design preparatory to, or for the purpose of, or with a view to the making, producing, reproducing, constructing, fitting, furnishing, supplying, altering or repairing of any such prosthetic denture, bridge or appliance; or taking impressions for or fitting athletic mouthguards.

447.01(8)(d) (d) Administering anesthetics, either general or local, while performing or claiming to perform dental services.

447.01(8)(e) (e) Prescribing or administering drugs in the course of or incident to the rendition of dental services, or as part of a representation that dental services have been or will be rendered.

447.01(8)(f) (f) Engaging in any of the practices, techniques or procedures included in the curricula of accredited dental schools.

447.01(8)(g) (g) Penetrating, piercing or severing the tissues within the human oral cavity or adjacent associated structures. This paragraph does not apply to care or treatment rendered by a physician, as defined in s. 448.01 (5), acting within the scope of the practice of medicine and surgery, as defined in s. 448.01 (9).

447.01(8)(h) (h) Developing a treatment plan for a dental patient to treat, operate, prescribe or advise for the patient by any means or instrumentality. Nothing in this paragraph prohibits a dental hygienist from participating in the development of a dental patient's dental hygiene treatment plan.

447.01(9) (9) "Examining board" means the dentistry examining board.

447.01(12) (12) "Remediable procedures" means patient procedures that create changes within the oral cavity or surrounding structures that are reversible and do not involve any increased health risks to the patient.

447.01(13) (13) "Written or oral prescription" means specific written or oral authorization by a dentist who is licensed to practice dentistry under this chapter to perform patient procedures according to a clearly defined treatment plan developed by the dentist.

447.01 History History: 1989 a. 56; 1989 a. 349 ss. 4, 5, 8 to 10.



447.02 Dentistry examining board.

447.02  Dentistry examining board.

447.02(1) (1) The examining board may promulgate rules:

447.02(1)(a) (a) Governing the reexamination of an applicant who fails an examination specified in s. 447.04 (1) (a) 5. or (2) (a) 5. The rules may specify additional educational requirements for those applicants and may specify the number of times an applicant may be examined.

447.02(1)(b) (b) Governing the standards and conditions for the use of radiation and ionizing equipment in the practice of dentistry.

447.02(1)(c) (c) Subject to ch. 553 and s. 447.06 (1), governing dental franchising.

447.02(1)(d) (d) Specifying practices, in addition to the practices specified under s. 447.01 (3) (a) to (f), that are included within the practice of dental hygiene.

447.02(1)(e) (e) Providing for the granting of temporary licenses under this chapter.

447.02(1)(f) (f) Governing compliance with continuing education requirements under s. 447.056.

447.02(2) (2) The examining board shall promulgate rules specifying all of the following:

447.02(2)(a) (a) The conditions for supervision and the degree of supervision required under ss. 447.03 (3) (a), (b) and (d) 2. and 447.065.

447.02(2)(b) (b) The standards, conditions and any educational requirements that are in addition to the requirements specified in s. 447.04 (1) that must be met by a dentist to be permitted to induce general anesthesia or conscious sedation in connection with the practice of dentistry.

447.02(2)(c) (c) Whether an individual is required to be licensed under this chapter to remove plaque or materia alba accretions with mechanical devices.

447.02(2)(d) (d) The oral systemic premedications and subgingival sustained release chemotherapeutic agents that may be administered by a dental hygienist licensed under this chapter under s. 447.06 (2) (e) 1. and 3.

447.02(2)(e) (e) The educational requirements for administration of local anesthesia by a dental hygienist licensed under this chapter under s. 447.06 (2) (e) 2.

447.02(3) (3)

447.02(3)(a)(a) The examining board may issue a permit authorizing the practice in this state, without compensation, of dentistry or dental hygiene to an applicant who is licensed to practice dentistry or dental hygiene in another state, if all of the following apply:

447.02(3)(a)1. 1. The examining board determines that the applicant's services will improve the welfare of Wisconsin residents.

447.02(3)(a)2. 2. The examining board determines that the applicant is qualified and satisfies the criteria specified under s. 447.04 (1) (b) 1. to 3., except that the examining board may not require the applicant to pass an examination of state statutes and rules relating to dentistry or dental hygiene.

447.02(3)(b) (b) A permit under this subsection shall authorize the practice of dentistry or dental hygiene in a specified area of the state for a period of time not more than 10 days in a year and may be renewed by the examining board. The examining board may not require an applicant to pay a fee for the issuance or renewal of a permit under this subsection.

447.02 History History: 1989 a. 349; 1997 a. 96; 2007 a. 31; 2009 a. 10.



447.03 License required.

447.03  License required.

447.03(1)(1)  Dentists. Except as provided under sub. (3) and ss. 257.03 and 447.02 (3), no person may do any of the following unless he or she is licensed to practice dentistry under this chapter:

447.03(1)(a) (a) Practice or offer to practice dentistry.

447.03(1)(b) (b) Use or permit to be used, directly or indirectly, for a profit or otherwise for himself or herself, or for any other person, the title, or append to his or her name the words or letters, "doctor", "Dr.", "Doctor of Dental Surgery", "D.D.S.", or "D.M.D.", or any other letters, titles, degrees, terms or descriptive matter, personal or not, which directly or indirectly represent him or her to be engaged in the practice of dentistry.

447.03(1)(c) (c) Inform the public directly or indirectly in any language, orally, in writing or printing, or by drawings, demonstrations, signs, pictures or other means that he or she can perform or will attempt to perform dental services of any kind.

447.03(2) (2) Dental hygienists. Except as provided under sub. (3) and s. 447.02 (3), no person may do any of the following unless he or she is licensed to practice dental hygiene under this chapter:

447.03(2)(a) (a) Practice or offer to practice dental hygiene.

447.03(2)(b) (b) Represent himself or herself to the public as a dental hygienist or use, in connection with his or her name, any title or description that may convey the impression that he or she is a dental hygienist.

447.03(3) (3) Exceptions. No license or certificate under this chapter is required for any of the following:

447.03(3)(a) (a) A dental student who practices dentistry under the supervision of a dentist in an infirmary, clinic, hospital or other institution connected or associated for training purposes with an accredited dental school.

447.03(3)(b) (b) A dental hygiene student who practices dental hygiene under the supervision of a dentist in an infirmary, clinic, hospital or other institution connected or associated for training purposes with an accredited dental hygiene school.

447.03(3)(c) (c) An individual licensed to practice dentistry or dental hygiene in another state or country who practices dentistry or dental hygiene in a program of dental education or research at the invitation of a group of dentists or practices dentistry or dental hygiene under the jurisdiction of the army, navy, air force, U.S. public health service or veterans bureau.

447.03(3)(d) (d) Any of the following individuals who do not engage in the private practice of dentistry and do not have an office outside the institution at which he or she is appointed or employed:

447.03(3)(d)1. 1. A nonclinical instructor in dental science who is employed by an accredited dental school.

447.03(3)(d)2. 2. A dental fellow engaged in dental science teaching or research who is appointed by and is under the supervision of the faculty of an accredited dental school.

447.03(3)(d)3. 3. A dental intern who is appointed by a hospital located in this state, if the hospital is accredited for dental internship training and the internship does not exceed one year.

447.03(3)(d)4. 4. A dental resident who is appointed by a hospital located in this state for a 2nd or subsequent year of advanced study of dental science if the hospital is accredited for dental residency training.

447.03(3)(e) (e) Any examiner representing a testing service approved by the examining board.

447.03(3)(f) (f) A dental laboratory or dental laboratory technician to construct appliances or restorations for dentists if all of the following apply:

447.03(3)(f)1. 1. The appliances or restorations are constructed upon receipt from a dentist of impressions or measurements, directions, and a written work authorization on a form approved by the examining board.

447.03(3)(f)2. 2. The amounts payable for the services are billed to the dentist.

447.03(3)(g) (g) Any individual who provides remediable procedures that are delegated under s. 447.065 (1).

447.03(3)(h) (h) A physician or surgeon licensed in this state who extracts teeth, or operates upon the palate or maxillary bones and investing tissues, or who administers anesthetics, either general or local.

447.03 History History: 1989 a. 349 ss. 15, 18; 1997 a. 96; 2005 a. 96; 2009 a. 10, 42; 2011 a. 258.

447.03 Annotation Tort-based informed consent law requires a showing that a failure to disclose information caused actual injury. The standards of unprofessional conduct do not require such a showing. Unprofessional conduct includes practicing in a manner that substantially departs from the standard of care ordinarily exercised by a dentist that harms or could have harmed a patient. Painter v. Dentistry Examining Board, 2003 WI App 123, 265 Wis. 2d 248, 665 N.W.2d 397, 02-2218.

447.03 Annotation The 5-pronged test of Gimenez, 203 Wis. 2d 349, does not apply to cases in which fraud and misrepresentation are alleged. Gimenez expressly limits the application of the test to cases in which the medical professional is charged with choosing a course of treatment that is dangerous or detrimental to his or her patient or the public. It does not apply to allegations of unprofessional conduct by perpetrating a fraud on a patient in an attempt to obtain compensation. Krahenbuhl v. Wisconsin Dentistry Examining Board, 2006 WI App 73, 292 Wis. 2d 154, 713 N.W.2d 152, 05-1376.



447.04 Licensure.

447.04  Licensure.

447.04(1)(1)  Dentists.

447.04(1)(a)(a) The examining board shall grant a license to practice dentistry to an individual who does all of the following:

447.04(1)(a)1. 1. Submits an application for the license to the department on a form provided by the department.

447.04(1)(a)2. 2. Pays the fee specified in s. 440.05 (1).

447.04(1)(a)3. 3. Submits evidence satisfactory to the examining board that he or she has graduated from an accredited dental school.

447.04(1)(a)4. 4. Submits evidence satisfactory to the examining board that he or she has passed the national dental examination and the examination of a dental testing service approved by the examining board.

447.04(1)(a)5. 5. Passes an examination administered by the examining board on the statutes and rules relating to dentistry.

447.04(1)(a)5m. 5m. Submits evidence satisfactory to the examining board that he or she has current proficiency in cardiopulmonary resuscitation, including the use of an automated external defibrillator achieved through instruction provided by an individual, organization, or institution of higher education approved under s. 46.03 (38) to provide such instruction.

447.04(1)(a)6. 6. Completes any other requirements established by the examining board by rule.

447.04(1)(b) (b) Except as provided in par. (c), the examining board may grant a license to practice dentistry to an individual who is licensed in good standing to practice dentistry in another state or territory of the United States or in another country if the applicant complies with all of the following requirements:

447.04(1)(b)1. 1. Meets the requirements for licensure established by the examining board by rule.

447.04(1)(b)2. 2. Submits evidence satisfactory to the examining board that the person has current proficiency in cardiopulmonary resuscitation, including the use of an automated external defibrillator achieved through instruction provided by an individual, organization, or institution of higher education qualified to provide such instruction. The examining board shall consult with the department of health services to determine whether an individual, organization, or institution of higher education is qualified to provide instruction under this subdivision.

447.04(1)(b)3. 3. Presents the license to the examining board and pays the fee specified under s. 440.05 (2).

447.04(1)(c) (c)

447.04(1)(c)1.1. The examining board shall grant a license to practice dentistry to an applicant who is licensed in good standing to practice dentistry in another jurisdiction upon presentation of the license and who does all of the following:

447.04(1)(c)1.a. a. Pays the fee specified in s. 440.05 (2).

447.04(1)(c)1.b. b. Submits evidence satisfactory to the examining board that the applicant has been offered employment as a full-time faculty member at a school of dentistry in this state.

447.04(1)(c)1.c. c. Makes responses during any interview that the examining board may require that demonstrate, to the satisfaction of the examining board, that the applicant is competent to practice dentistry.

447.04(1)(c)1.d. d. Submits evidence satisfactory to the examining board that the person has current proficiency in cardiopulmonary resuscitation, including the use of an automated external defibrillator achieved through instruction provided by an individual, organization, or institution of higher education qualified to provide such instruction. The examining board shall consult with the department of health services to determine whether an individual, organization, or institution of higher education is qualified to provide instruction under this subdivision.

447.04(1)(c)2. 2. A license granted under subd. 1. authorizes the license holder to practice dentistry only within educational facilities.

447.04(1)(c)3. 3. A license granted under subd. 1. is no longer in effect if the license holder ceases to be employed as a full-time faculty member at a school of dentistry in this state.

447.04(1)(c)4. 4. The examining board may promulgate rules to carry out the purposes of this paragraph.

447.04(2) (2) Dental hygienists.

447.04(2)(a)(a) The examining board shall grant a license to practice dental hygiene to an individual who does all of the following:

447.04(2)(a)1. 1. Submits an application for the license to the department on a form provided by the department.

447.04(2)(a)2. 2. Pays the fee specified in s. 440.05 (1).

447.04(2)(a)3. 3. Submits evidence satisfactory to the examining board that he or she has graduated from an accredited dental hygiene school.

447.04(2)(a)4. 4. Submits evidence satisfactory to the examining board that he or she has passed the national dental hygiene examination and the examination of a dental hygiene testing service approved by the examining board.

447.04(2)(a)5. 5. Passes an examination administered by the examining board on the statutes and rules relating to dental hygiene.

447.04(2)(a)5m. 5m. Submits evidence satisfactory to the examining board that he or she has current proficiency in cardiopulmonary resuscitation, including the use of an automated external defibrillator achieved through instruction provided by an individual, organization, or institution of higher education approved under s. 46.03 (38) to provide such instruction.

447.04(2)(a)6. 6. Completes any other requirements established by the examining board by rule.

447.04(2)(b) (b) The examining board may grant a license to practice dental hygiene to an individual who is licensed in good standing to practice dental hygiene in another state or territory of the United States or in another country if the applicant complies with all of the following requirements:

447.04(2)(b)1. 1. Meets the requirements for licensure established by the examining board by rule.

447.04(2)(b)2. 2. Submits evidence satisfactory to the examining board that the person has current proficiency in cardiopulmonary resuscitation, including the use of an automated external defibrillator achieved through instruction provided by an individual, organization, or institution of higher education qualified to provide such instruction. The examining board shall consult with the department of health services to determine whether an individual, organization, or institution of higher education is qualified to provide instruction under this subdivision.

447.04(2)(b)3. 3. Presents the license to the examining board and pays the fee specified under s. 440.05 (2).

447.04(2)(c) (c)

447.04(2)(c)1.1. The examining board shall grant a certificate to administer local anesthesia to a dental hygienist who is licensed under par. (a) or (b), and who submits evidence satisfactory to the examining board that he or she satisfies the educational requirements established in rules promulgated under s. 447.02 (2) (e).

447.04(2)(c)2. 2. No fee may be charged for a certificate granted under subd. 1. A certificate granted under subd. 1. remains in effect while the dental hygienist's license granted under par. (a) or (b) remains in effect unless the certificate is suspended or revoked by the examining board.

447.04 History History: 1989 a. 349; 1997 a. 96; 2001 a. 16, 109; 2007 a. 20 s. 9121 (6) (a); 2007 a. 104; 2009 a. 276.



447.05 Expiration and renewal.

447.05  Expiration and renewal. Renewal applications shall be submitted to the department on a form provided by the department on or before the applicable renewal date specified under s. 440.08 (2) (a) and shall include the applicable renewal fee determined by the department under s. 440.03 (9) (a). The examining board may not renew a license to practice dentistry unless the applicant for renewal attests that he or she has current proficiency in cardiopulmonary resuscitation, including the use of an automated external defibrillator achieved through instruction provided by an individual, organization, or institution of higher education approved under s. 46.03 (38) to provide such instruction. The examining board may not renew a license to practice dental hygiene unless the applicant for renewal attests that he or she has complied with s. 447.055 and any rules promulgated by the department under s. 447.055, that he or she has a current certification in cardiopulmonary resuscitation, and that he or she has current proficiency in the use of an automated external defibrillator achieved through instruction provided by an individual, organization, or institution of higher education approved under s. 46.03 (38) to provide such instruction.

447.05 History History: 1989 a. 349; 1991 a. 39; 2005 a. 318; 2007 a. 20, 104; 2009 a. 180.



447.055 Continuing education; dental hygienists.

447.055  Continuing education; dental hygienists.

447.055(1)(1)

447.055(1)(a) (a) Except as provided in subs. (3) and (4), a person is not eligible for renewal of a license to practice dental hygiene, other than a permit issued under s. 447.02 (3), unless the person has taught, prepared, attended, or otherwise completed, during the 2-year period immediately preceding the renewal date specified under s. 440.08 (2) (a), 12 credit hours of continuing education relating to the clinical practice of dental hygiene that is sponsored or recognized by a local, state, regional, national, or international dental, dental hygiene, dental assisting, or medical-related professional organization.

447.055(1)(b) (b) Continuing education required under par. (a) may include training in all of the following:

447.055(1)(b)1. 1. Basic life support or cardiopulmonary resuscitation. Not more than 2 of the credit hours required under par. (a) may be satisfied by such training.

447.055(1)(b)2. 2. Infection control. Not less than 2 of the credit hours required under par. (a) must be satisfied by such training.

447.055(1)(c) (c) Biennially, beginning January 1, 2007, the department shall consult with the examining board and with the department of health services regarding the number of credit hours of continuing education required for eligibility for renewal under par. (a). After consulting with the examining board and the department of health services, and notwithstanding par. (a), the department may promulgate a rule requiring not more than 20 nor less than 12 credit hours of continuing education for eligibility for renewal.

447.055(1)(d) (d) After consultation with the examining board and with the department of health services, the department may promulgate rules requiring that continuing education credit hours under par. (a) include courses in specific clinical subjects.

447.055(2) (2) The credit hours required under sub. (1) (a) may be satisfied by independent study, correspondence, or Internet programs or courses.

447.055(3) (3) Subsection (1) (a) does not apply to an applicant for renewal of a license that expires on the first renewal date after the date on which the examining board initially granted the license.

447.055(4) (4) A person may substitute credit hours of college level courses related to the practice of dental hygiene for the credit hours required under sub. (1) (a). For purposes of this subsection, one credit hour of a college level course is equivalent to 6 credit hours of continuing education.

447.055(5) (5) For purposes of sub. (1) (a), one hour of teaching or preparing a continuing education program is equivalent to one credit hour of continuing education, but a person who teaches or prepares a continuing education program may obtain credit for the program only once.

447.055(6) (6) The examining board may require applicants for renewal of a license to practice dental hygiene to submit proof of compliance with the requirements of this section.

447.055 History History: 2005 a. 318; 2007 a. 31; 2007 a. 20 s. 9121 (6) (a); 2009 a. 10.



447.056 Continuing education; dentists.

447.056  Continuing education; dentists.

447.056(1) (1) Except as provided in subs. (2) to (4), a person is not eligible for renewal of a license to practice dentistry, other than a permit issued under s. 447.02 (3), unless the person has taught, attended, or otherwise completed, during the 2-year period immediately preceding the renewal date specified under s. 440.08 (2) (a), 30 credit hours of continuing education related to the practice of dentistry or the practice of medicine, including not less than 25 credit hours of instruction in clinical dentistry or clinical medicine. Not more than 4 of the 30 hours may be from teaching. Continuing education does not satisfy the requirements under this subsection unless the continuing education is one of the following:

447.056(1)(a) (a) Sponsored or recognized by a local, state, regional, national, or international dental or medical professional organization.

447.056(1)(b) (b) A college-level course that is offered by a postsecondary institution accredited by the American Dental Association commission on dental accreditation or a successor agency, or by another recognized accrediting body.

447.056(2) (2) Subsection (1) does not apply to an applicant for renewal of a license that expires on the first renewal date after the date on which the examining board initially granted the license.

447.056(3) (3) Credit hours completed before the 2-year period immediately preceding renewal of a license to practice dentistry may not be applied to fulfill the credit hours required under sub. (1).

447.056(4) (4) The examining board may waive the continuing education requirements under sub. (1) if it finds that exceptional circumstances such as prolonged illness, disability, or other similar circumstances have prevented a person licensed to practice dentistry from meeting the requirement.

447.056(5) (5) A person who is licensed to practice dentistry shall keep a written record detailing each continuing education credit completed in compliance with sub. (1) and shall maintain the written record for not less than 6 years after the person completes each credit. The examining board may require applicants for renewal of a license to practice dentistry to submit proof of compliance with the requirements of this section.

447.056 History History: 2007 a. 31; 2009 a. 10.



447.06 Practice limitations.

447.06  Practice limitations.

447.06(1) (1) No contract of employment entered into between a dentist and any other party under which the dentist renders dental services may require the dentist to act in a manner which violates the professional standards for dentistry set forth in this chapter. Nothing in this subsection limits the ability of the other party to control the operation of the dental practice in a manner in accordance with the professional standards for dentistry set forth in this chapter.

447.06(2) (2)

447.06(2)(a)(a) A hygienist may practice dental hygiene or perform remediable procedures only as an employee or as an independent contractor and only as follows:

447.06(2)(a)1. 1. In a dental office.

447.06(2)(a)2. 2. For a school board or a governing body of a private school or of a tribal school, as defined in s. 115.001 (15m).

447.06(2)(a)3. 3. For a school for the education of dentists or dental hygienists.

447.06(2)(a)4. 4. For a facility, as defined in s. 50.01 (1m), a hospital, as defined in s. 50.33 (2), a state or federal prison, county jail or other federal, state, county or municipal correctional or detention facility, or a facility established to provide care for terminally ill patients.

447.06(2)(a)5. 5. For a local health department, as defined in s. 250.01 (4).

447.06(2)(a)6. 6. For a charitable institution open to the general public or to members of a religious sect or order.

447.06(2)(a)7. 7. For a nonprofit home health care agency.

447.06(2)(a)8. 8. For a nonprofit dental care program serving primarily indigent, economically disadvantaged or migrant worker populations.

447.06(2)(b) (b) A dental hygienist may practice dental hygiene or perform remediable procedures under par. (a) 1., 4., 6., 7. or 8. only as authorized by a dentist who is licensed to practice dentistry under this chapter and who is present in the facility in which those practices or procedures are performed, except as provided in par. (c).

447.06(2)(c) (c) A dental hygienist may practice dental hygiene or perform remediable procedures under par. (a) 1., 4., 6., 7. or 8. if a dentist who is licensed to practice dentistry under this chapter is not present in the facility in which those practices or procedures are performed only if all of the following conditions are met:

447.06(2)(c)1. 1. The dental hygiene practices or remediable procedures are performed under a written or oral prescription.

447.06(2)(c)2. 2. The dentist who made the written or oral prescription has examined the patient at least once during the 12-month period immediately preceding:

447.06(2)(c)2.a. a. The date on which the written or oral prescription was made; and

447.06(2)(c)2.b. b. The date on which the dental hygiene practices or remediable procedures are performed.

447.06(2)(c)3. 3. The written or oral prescription specifies the practices and procedures that the dental hygienist may perform with the informed consent of the patient or, if applicable, the patient's parent or legal guardian.

447.06(2)(c)4. 4. If the practices or procedures are performed in a dental office, the patient has been the dentist's patient of record for not less than 6 months.

447.06(2)(d) (d) A dental hygienist may not diagnose a dental disease or ailment, determine any treatment or any regimen of any treatment outside of the scope of dental hygiene, prescribe or order medication or perform any procedure that involves the intentional cutting of soft or hard tissue of the mouth by any means.

447.06(2)(e) (e) Pursuant to a treatment plan approved by a dentist who is licensed under this chapter, a dental hygienist licensed under this chapter may administer the following upon delegation by the dentist if the dentist remains on the premises in which the practices are performed and is available to the patient throughout the completion of the appointment:

447.06(2)(e)1. 1. Oral systemic premedications specified by the examining board by rule.

447.06(2)(e)2. 2. If the dental hygienist is certified under s. 447.04 (2) (c) 1., local anesthesia.

447.06(2)(e)3. 3. Subgingival sustained release chemotherapeutic agents specified by the examining board by rule.

447.06 History History: 1989 a. 349 ss. 13, 16 to 19; 1993 a. 27; 1997 a. 96; 2009 a. 302.



447.065 Delegation of remediable procedures and dental practices.

447.065  Delegation of remediable procedures and dental practices.

447.065(1)(1) A dentist who is licensed to practice dentistry under this chapter may delegate to an individual who is not licensed under this chapter only the performance of remediable procedures, and only if all of the following conditions are met:

447.065(1)(a) (a) The unlicensed individual performs the remediable procedures in accordance with a treatment plan approved by the dentist.

447.065(1)(b) (b) The dentist is on the premises when the unlicensed individual performs the remediable procedures.

447.065(1)(c) (c) The unlicensed individual's performance of the remediable procedures is subject to inspection by the dentist.

447.065(2) (2) Subject to the requirements under s. 447.06 (2), a dentist who is licensed to practice dentistry under this chapter may delegate to a dental hygienist who is licensed to practice dental hygiene under this chapter the performance of remediable procedures and the administration of oral systemic premedications, local anesthesia and subgingival sustained release chemotherapeutic agents.

447.065(3) (3) A dentist who delegates to another individual the performance of any practice or remediable procedure is responsible for that individual's performance of that delegated practice or procedure.

447.065 History History: 1989 a. 349; 1997 a. 96.



447.067 Identification of removable prosthetic devices.

447.067  Identification of removable prosthetic devices.

447.067(1)(1) Except as provided in sub. (2), a dentist who constructs a removable prosthetic device shall mark the device with the patient's first and last name. Except as provided in sub. (2), a dentist who authorizes a dental laboratory or dental laboratory technician to construct a removable prosthetic device shall ensure that the device is marked with the patient's first and last name.

447.067(2) (2) The following exceptions apply to the identification required under sub. (1):

447.067(2)(a) (a) The first, middle and last name initials of the patient may be substituted for the first and last name of the patient if, in the professional judgment of the dentist, it is impracticable to mark the first and last name of the patient.

447.067(2)(b) (b) The name and the initials of the patient may be omitted if each of those forms of identification is medically contraindicated.

447.067 History History: 1993 a. 103.



447.07 Disciplinary proceedings.

447.07  Disciplinary proceedings.

447.07(1) (1) The examining board may, without further notice or process, limit, suspend or revoke the license or certificate of any dentist or dental hygienist who fails, within 60 days after the mailing of written notice to the dentist's or dental hygienist's last-known address, to renew his or her license or certificate.

447.07(3) (3) Subject to the rules promulgated under s. 440.03 (1), the examining board may make investigations and conduct hearings in regard to any alleged action of any dentist or dental hygienist, or of any other person it has reason to believe is engaged in or has engaged in the practice of dentistry or dental hygiene in this state, and may, on its own motion, or upon complaint in writing, reprimand any dentist or dental hygienist who is licensed or certified under this chapter or deny, limit, suspend or revoke his or her license or certificate if it finds that the dentist or dental hygienist has done any of the following:

447.07(3)(a) (a) Engaged in unprofessional conduct.

447.07(3)(b) (b) Made any false statement or given any false information in connection with an application for a license or certificate or for renewal or reinstatement of a license or certificate or received a license or certificate through error.

447.07(3)(c) (c) Been adjudicated mentally incompetent by a court.

447.07(3)(d) (d) Directly or indirectly sent, for a purpose other than shade verification, impressions or measurements to a dental laboratory without a written work authorization on a form approved by the examining board and signed by the authorizing dentist, or directly or indirectly sent a patient, or an agent of a patient, to a dental laboratory for any purpose other than for shade verification. The examining board or its agents or employees may inspect dental offices and the work authorization records of dental laboratories to determine compliance with this paragraph.

447.07(3)(e) (e) Subject to ss. 111.321, 111.322 and 111.335, been convicted of a crime, the circumstances of which substantially relate to the practice of dentistry or dental hygiene.

447.07(3)(f) (f) Violated this chapter or any federal or state statute or rule which relates to the practice of dentistry or dental hygiene.

447.07(3)(g) (g) Subject to ss. 111.321, 111.322 and 111.34, practiced dentistry or dental hygiene while his or her ability was impaired by alcohol or other drugs.

447.07(3)(h) (h) Engaged in conduct that indicates a lack of knowledge of, an inability to apply or the negligent application of, principles or skills of dentistry or dental hygiene.

447.07(3)(i) (i) Obtained or attempted to obtain compensation by fraud or deceit.

447.07(3)(j) (j) Employed, directly or indirectly, any unlicensed or uncertified person to perform any act requiring licensure or certification under this chapter.

447.07(3)(k) (k) Engaged in repeated irregularities in billing a 3rd party for services rendered to a patient. In this paragraph, "irregularities in billing" includes:

447.07(3)(k)1. 1. Reporting charges for the purpose of obtaining a total payment in excess of that usually received for the services rendered.

447.07(3)(k)2. 2. Reporting incorrect treatment dates for the purpose of obtaining payment.

447.07(3)(k)3. 3. Reporting charges for services not rendered.

447.07(3)(k)4. 4. Incorrectly reporting services rendered for the purpose of obtaining payment.

447.07(3)(k)5. 5. Abrogating the copayment provisions of a contract by agreeing to forgive any or all of the patient's obligation for payment under the contract.

447.07(3)(L) (L) Violated ch. 450 or 961.

447.07(3)(m) (m) Made a substantial misrepresentation in the course of practice that was relied upon by a client.

447.07(3)(n) (n) Violated any order of the examining board.

447.07(3)(o) (o) Advertised by using a statement that tends to deceive or mislead the public.

447.07(5) (5) The examining board may reinstate a license or certificate that has been voluntarily surrendered or revoked on terms and conditions that it considers appropriate. This subsection does not apply to a license that is revoked under s. 440.12.

447.07(7) (7) In addition to or in lieu of a reprimand or denial, limitation, suspension or revocation of a license or certificate under sub. (3), the examining board may assess against an applicant, licensee or certificate holder a forfeiture of not more than $5,000 for each violation enumerated under sub. (3).

447.07 History History: 1975 c. 94 s. 91 (12); 1977 c. 29; 1977 c. 418; 1979 c. 162; 1981 c. 65, 380; 1981 c. 391 ss. 169, 211; 1983 a. 289; 1985 a. 29, 146; 1987 a. 316; 1989 a. 349; 1995 a. 448; 1997 a. 96, 97, 237.



447.09 Penalties.

447.09  Penalties. Any person who violates this chapter may be fined not more than $1,000 or imprisoned for not more than one year in the county jail or both for the first offense and is guilty of a Class I felony for the 2nd or subsequent conviction within 5 years.

447.09 History History: 1989 a. 349; 1997 a. 283; 2001 a. 109.



447.10 Injunction.

447.10  Injunction. If it appears upon the complaint of any person to the examining board, or it is believed by the examining board that any person is violating this chapter, the examining board, or the district attorney of the proper county, may investigate such alleged violation, and may, in addition to or in lieu of any other remedies provided by law, bring action in the name and on behalf of the state against any such person to enjoin such violation. Between meetings of the examining board, its president and secretary, acting in its behalf, are empowered jointly to make such an investigation, and on the basis thereof to seek such relief. Investigations conducted by the examining board, or by its president and secretary, shall be conducted according to rules promulgated under s. 440.03 (1).

447.10 History History: 1977 c. 418.



447.11 Wisconsin Dental Association.

447.11  Wisconsin Dental Association. The Wisconsin Dental Association is continued with the general powers of a domestic nonstock corporation. It may take by purchase or gift and hold real and personal property. It may adopt, alter and enforce bylaws and rules for the admission and expulsion of members, the election of officers and the management of its affairs.

447.11 History History: 1989 a. 349.



447.12 County and district dental societies.

447.12  County and district dental societies.

447.12(1) (1) The dentists of any county who are licensed to practice dentistry under this chapter, provided there are at least 5 in the county, may organize a county dental society as a component of the Wisconsin Dental Association. When so organized it shall be a body corporate, and shall be designated as the dental society of the county, and shall have the general powers of a corporation and may take by purchase or gift and hold real and personal property. County dental societies now existing are continued with the powers and privileges conferred by this chapter. A county or district dental society that was in existence but unincorporated on September 29, 1963, is not required to incorporate unless that is the express wish of the majority of its members.

447.12(2) (2) Persons who hold the degree of doctor of dental surgery, or its equivalent, and any other persons who have been licensed by the examining board to practice dentistry in this state, shall be eligible to meet for the organization of or to become members of a county dental society.

447.12(3) (3) If there are not a sufficient number of dentists in a given county to form a dental society under sub. (1), those residing in the county may unite with those of adjoining counties and organize a multicounty or district dental society as a component of the Wisconsin Dental Association. The organizational meeting shall be held at the time and place agreed upon in writing by a majority of those eligible to belong.

447.12(4) (4) A county or district dental society may adopt, alter and enforce articles and bylaws, or a constitution and bylaws for the admission and expulsion of members, the election of officers and the management of its affairs, but no instrument or action on the part of the society is valid if it is inconsistent with the articles, bylaws or policies of the Wisconsin Dental Association, or if it violates the autonomy of any other component of the Wisconsin Dental Association. Any county or district dental society which incorporates after September 29, 1963, shall file its articles as provided in ch. 181.

447.12 History History: 1989 a. 349.



447.13 Service insurance corporations for dental care.

447.13  Service insurance corporations for dental care. The Wisconsin Dental Association or, in a manner and to the extent approved by the Wisconsin Dental Association, a county or district dental society, may establish in one or more counties a service insurance corporation for dental care under ch. 613.

447.13 History History: 1975 c. 223; 1989 a. 349.



447.15 Definitions applicable to indemnification and insurance provisions.

447.15  Definitions applicable to indemnification and insurance provisions. In ss. 447.15 to 447.31:

447.15(1) (1) "Dental society" means a county or district dental society organized or continued under s. 447.12.

447.15(2) (2) "Director or officer" means any of the following:

447.15(2)(a) (a) A natural person who is or was a director or officer of a dental society.

447.15(2)(b) (b) A natural person who, while a director or officer of a dental society, is or was serving at the dental society's request as a director, officer, partner, trustee, member of any governing or decision-making committee, employee or agent of another dental society or corporation, partnership, joint venture, trust or other enterprise.

447.15(2)(c) (c) A natural person who, while a director or officer of a dental society, is or was serving an employee benefit plan because his or her duties to the dental society also imposed duties on, or otherwise involved services by, the person to the plan or to participants in or beneficiaries of the plan.

447.15(2)(d) (d) Unless the context requires otherwise, the estate or personal representative of a director or officer.

447.15(3) (3) "Expenses" include fees, costs, charges, disbursements, attorney fees and any other expenses incurred in connection with a proceeding.

447.15(4) (4) "Liability" includes the obligation to pay a judgment, settlement, forfeiture, or fine, including any excise tax assessed with respect to an employee benefit plan, plus costs, fees, and surcharges imposed under ch. 814, and reasonable expenses.

447.15(5) (5) "Party" means a natural person who was or is, or who is threatened to be made, a named defendant or respondent in a proceeding.

447.15(6) (6) "Proceeding" means any threatened, pending or completed civil, criminal, administrative or investigative action, suit, arbitration or other proceeding, whether formal or informal, which involves foreign, federal, state or local law and which is brought by or in the right of the dental society or by any other person.

447.15 History History: 1987 a. 13; 2003 a. 139.



447.17 Mandatory indemnification.

447.17  Mandatory indemnification.

447.17(1) (1) A dental society shall indemnify a director or officer, to the extent he or she has been successful on the merits or otherwise in the defense of a proceeding, for all reasonable expenses incurred in the proceeding if the director or officer was a party because he or she is a director or officer of the dental society.

447.17(2) (2)

447.17(2)(a)(a) In cases not included under sub. (1), a dental society shall indemnify a director or officer against liability incurred by the director or officer in a proceeding to which the director or officer was a party because he or she is a director or officer of the dental society, unless liability was incurred because the director or officer breached or failed to perform a duty he or she owes to the dental society and the breach or failure to perform constitutes any of the following:

447.17(2)(a)1. 1. A willful failure to deal fairly with the dental society or its members in connection with a matter in which the director or officer has a material conflict of interest.

447.17(2)(a)2. 2. A violation of criminal law, unless the director or officer had reasonable cause to believe his or her conduct was lawful or no reasonable cause to believe his or her conduct was unlawful.

447.17(2)(a)3. 3. A transaction from which the director or officer derived an improper personal profit.

447.17(2)(a)4. 4. Willful misconduct.

447.17(2)(b) (b) Determination of whether indemnification is required under this subsection shall be made under s. 447.19.

447.17(2)(c) (c) The termination of a proceeding by judgment, order, settlement or conviction, or upon a plea of no contest or an equivalent plea, does not, by itself, create a presumption that indemnification of the director or officer is not required under this subsection.

447.17(3) (3) A director or officer who seeks indemnification shall make a written request to the dental society.

447.17(4) (4)

447.17(4)(a)(a) Indemnification under this section is not required to the extent limited by the dental society's articles, constitution or bylaws under s. 447.23.

447.17(4)(b) (b) Indemnification under this section is not required if the director or officer has previously received indemnification or allowance of expenses from any person, including the dental society, in connection with the same proceeding.

447.17 History History: 1987 a. 13.

447.17 Annotation Cooperative indemnification. La Rowe and Weine. WBB Sept. 1988.



447.19 Determination of right to indemnification.

447.19  Determination of right to indemnification. Unless otherwise provided by the articles, constitution or bylaws or by written agreement between the director or officer and the dental society, the director or officer seeking indemnification under s. 447.17 (2) shall select one of the following means for determining his or her right to indemnification:

447.19(1) (1) By majority vote of a quorum of the board of directors consisting of directors not at the time parties to the same or related proceedings. If a quorum of disinterested directors cannot be obtained, by majority vote of a committee duly appointed by the board of directors and consisting solely of 2 or more directors not at the time parties to the same or related proceedings. Directors who are parties to the same or related proceedings may participate in the designation of members of the committee.

447.19(2) (2) By independent legal counsel selected by a quorum of the board of directors or its committee in the manner prescribed in sub. (1) or, if unable to obtain such a quorum or committee, by a majority vote of the full board of directors, including directors who are parties to the same or related proceedings.

447.19(3) (3) By a panel of 3 arbitrators consisting of one arbitrator selected by those directors entitled under sub. (2) to select independent legal counsel, one arbitrator selected by the director or officer seeking indemnification and one arbitrator selected by the 2 arbitrators previously selected.

447.19(4) (4) By an affirmative vote of a majority of members who are entitled to vote and who are present in person or represented by proxy at a meeting at which a quorum is present, if there are members having voting rights. Unless the articles, constitution or bylaws provide otherwise, members holding one-tenth of the votes entitled to be cast, present in person or represented by proxy, shall constitute a quorum at a meeting of members. Membership rights owned by, or voted under the control of, persons who are at the time parties to the same or related proceedings, whether as plaintiffs or defendants or in any other capacity, may not be voted in making the determination.

447.19(5) (5) By a court under s. 447.27.

447.19(6) (6) By any other method provided for in any additional right to indemnification permitted under s. 447.25.

447.19 History History: 1987 a. 13.



447.21 Allowance of expenses as incurred.

447.21  Allowance of expenses as incurred. Upon written request by a director or officer who is a party to a proceeding, a dental society may pay or reimburse his or her reasonable expenses as incurred if the director or officer provides the dental society with all of the following:

447.21(1) (1) A written affirmation of his or her good faith belief that he or she has not breached or failed to perform his or her duties to the dental society.

447.21(2) (2) A written undertaking, executed personally or on his or her behalf, to repay the allowance and, if required by the dental society, to pay reasonable interest on the allowance to the extent that it is ultimately determined under s. 447.19 that indemnification under s. 447.17 (2) is not required and that indemnification is not ordered by a court under s. 447.27 (2) (b). The undertaking under this subsection shall be an unlimited general obligation of the director or officer and may be accepted without reference to his or her ability to repay the allowance. The undertaking may be secured or unsecured.

447.21 History History: 1987 a. 13.



447.23 Dental society may limit indemnification.

447.23  Dental society may limit indemnification.

447.23(1) (1) A dental society's obligations to indemnify under s. 447.17 may be limited as follows:

447.23(1)(a) (a) If the dental society is organized before June 13, 1987, except as provided in s. 447.12 (4), by an amendment to its articles, constitution or bylaws which becomes effective on or after June 13, 1987.

447.23(1)(b) (b) If the dental society is organized on or after June 13, 1987, except as provided in s. 447.12 (4), by its articles, constitution or bylaws, including any amendments to its articles, constitution or bylaws.

447.23(2) (2) A limitation under sub. (1) applies if the first alleged act of a director or officer for which indemnification is sought occurred while the limitation was in effect.

447.23 History History: 1987 a. 13.



447.25 Additional rights to indemnification and allowance of expenses.

447.25  Additional rights to indemnification and allowance of expenses.

447.25(1)(1) Except as provided in sub. (2), ss. 447.17 and 447.21 do not preclude any additional right to indemnification or allowance of expenses that a director or officer may have under any of the following:

447.25(1)(a) (a) The articles, constitution or bylaws.

447.25(1)(b) (b) A written agreement between the director or officer and the dental society.

447.25(1)(c) (c) A resolution of the board of directors.

447.25(1)(d) (d) A resolution, after notice, adopted by a majority vote of members who are entitled to vote.

447.25(2) (2) Regardless of the existence of an additional right under sub. (1), the dental society may not indemnify a director or officer, or permit a director or officer to retain any allowance of expenses unless it is determined by or on behalf of the dental society that the director or officer did not breach or fail to perform a duty he or she owes to the dental society which constitutes conduct under s. 447.17 (2) (a) 1., 2., 3. or 4. A director or officer who is a party to the same or related proceeding for which indemnification or an allowance of expenses is sought may not participate in a determination under this subsection.

447.25(3) (3) Sections 447.15 to 447.31 do not affect a dental society's power to pay or reimburse expenses incurred by a director or officer in any of the following circumstances:

447.25(3)(a) (a) As a witness in a proceeding to which he or she is not a party.

447.25(3)(b) (b) As a plaintiff or petitioner in a proceeding because he or she is or was an employee, agent, director or officer of the dental society.

447.25 History History: 1987 a. 13.



447.27 Court-ordered indemnification.

447.27  Court-ordered indemnification.

447.27(1) (1) Except as provided otherwise by written agreement between the director or officer and the dental society, a director or officer who is a party to a proceeding may apply for indemnification to the court conducting the proceeding or to another court of competent jurisdiction. Application shall be made for an initial determination by the court under s. 447.19 (5) or for review by the court of an adverse determination under s. 447.19 (1), (2), (3), (4) or (6). After receipt of an application, the court shall give any notice it considers necessary.

447.27(2) (2) The court shall order indemnification if it determines any of the following:

447.27(2)(a) (a) That the director or officer is entitled to indemnification under s. 447.17 (1) or (2). If the court also determines that the dental society unreasonably refused the director's or officer's request for indemnification, the court shall order the dental society to pay the director's or officer's reasonable expenses incurred to obtain the court-ordered indemnification.

447.27(2)(b) (b) That the director or officer is fairly and reasonably entitled to indemnification in view of all the relevant circumstances, regardless of whether indemnification is required under s. 447.17 (2).

447.27 History History: 1987 a. 13.



447.29 Indemnification and allowance of expenses of employees and agents.

447.29  Indemnification and allowance of expenses of employees and agents. A dental society may indemnify and allow reasonable expenses of an employee or agent who is not a director or officer to the extent provided by the articles, constitution or bylaws, by general or specific action of the board of directors or by contract.

447.29 History History: 1987 a. 13.



447.31 Insurance.

447.31  Insurance. A dental society may purchase and maintain insurance on behalf of an individual who is an employee, agent, director or officer of the dental society against liability asserted against and incurred by the individual in his or her capacity as an employee, agent, director or officer, or arising from his or her status as an employee, agent, director or officer, regardless of whether the dental society is required or authorized to indemnify or allow expenses to the individual against the same liability under ss. 447.17, 447.21, 447.25 and 447.29.

447.31 History History: 1987 a. 13.



447.34 Reliance by directors or officers.

447.34  Reliance by directors or officers. Unless the director or officer has knowledge that makes reliance unwarranted, a director or officer of a county or district dental society organized or continued under s. 447.12 may, in discharging his or her duties to the dental society, rely on information, opinions, reports or statements, any of which may be written or oral, formal or informal, including financial statements and other financial data, if prepared or presented by any of the following:

447.34(1) (1) An officer or employee of the dental society whom the director or officer believes in good faith to be reliable and competent in the matters presented.

447.34(2) (2) Legal counsel, certified public accountants licensed under ch. 442, or other persons as to matters the director or officer believes in good faith are within the person's professional or expert competence.

447.34(3) (3) In the case of reliance by a director, a committee of the board of directors of which the director is not a member if the director believes in good faith that the committee merits confidence.

447.34 History History: 1987 a. 13; 2001 a. 16.



447.36 Consideration of interests in addition to members' interests.

447.36  Consideration of interests in addition to members' interests. In discharging his or her duties to a county or district dental society organized or continued under s. 447.12 and in determining what he or she believes to be in the best interests of the dental society, a director or officer may, in addition to considering the effects of any action on members, consider the following:

447.36(1) (1) The effects of the action on employees, suppliers and customers of the dental society.

447.36(2) (2) The effects of the action on communities in which the dental society operates.

447.36(3) (3) Any other factors the director or officer considers pertinent.

447.36 History History: 1987 a. 13.



447.38 Limited liability of directors and officers.

447.38  Limited liability of directors and officers.

447.38(1)(1) Except as provided in subs. (2) and (3), a director or officer of a county or district dental society organized or continued under s. 447.12 is not liable to the dental society, its members or creditors, or any person asserting rights on behalf of the dental society, its members or creditors, or any other person, for damages, settlements, fees, fines, penalties or other monetary liabilities arising from a breach of, or failure to perform, any duty resulting solely from his or her status as a director or officer, unless the person asserting liability proves that the breach or failure to perform constitutes any of the following:

447.38(1)(a) (a) A willful failure to deal fairly with the dental society or its members in connection with a matter in which the director or officer has a material conflict of interest.

447.38(1)(b) (b) A violation of criminal law, unless the director or officer had reasonable cause to believe his or her conduct was lawful or no reasonable cause to believe his or her conduct was unlawful.

447.38(1)(c) (c) A transaction from which the director or officer derived an improper personal profit.

447.38(1)(d) (d) Willful misconduct.

447.38(2) (2) Except as provided in sub. (3), this section does not apply to any of the following:

447.38(2)(a) (a) A civil or criminal proceeding brought by or on behalf of any governmental unit, authority or agency.

447.38(2)(b) (b) A proceeding brought by any person for a violation of state or federal law where the proceeding is brought pursuant to an express private right of action created by state or federal statute.

447.38(3) (3) Subsection (2) does not apply to a proceeding brought by a governmental unit, authority or agency in its capacity as a private party or contractor.

447.38 History History: 1987 a. 13.

447.38 Annotation Cooperative indemnification. La Rowe and Weine. WBB Sept. 1988.






448. Medical practices.

448.01 Definitions.

448.01  Definitions. In this chapter:

448.01(2) (2) "Disease" means any pain, injury, deformity or physical or mental illness or departure from complete health or the proper condition of the human body or any of its parts.

448.01(5) (5) "Physician" means an individual possessing the degree of doctor of medicine or doctor of osteopathy or an equivalent degree as determined by the medical examining board, and holding a license granted by the medical examining board.

448.01(6) (6) "Physician assistant" means an individual licensed by the medical examining board to provide medical care with physician supervision and direction.

448.01(9) (9) "Practice of medicine and surgery" means:

448.01(9)(a) (a) To examine into the fact, condition or cause of human health or disease, or to treat, operate, prescribe or advise for the same, by any means or instrumentality.

448.01(9)(b) (b) To apply principles or techniques of medical sciences in the diagnosis or prevention of any of the conditions described in par. (a) and in sub. (2).

448.01(9)(c) (c) To penetrate, pierce or sever the tissues of a human being.

448.01(9)(d) (d) To offer, undertake, attempt or do or hold oneself out in any manner as able to do any of the acts described in this subsection.

448.01(9s) (9s) "Scene of an emergency" means an area not within the confines of a hospital or other institution which has hospital facilities or the office of a person licensed, certified or holding a limited permit under this chapter.

448.01(10) (10) "Treat the sick" means to examine into the fact, condition or cause of human health or disease, or to treat, operate, prescribe or advise for the same, or to undertake, offer, advertise, announce or hold out in any manner to do any of the aforementioned acts, for compensation, direct or indirect, or in the expectation thereof.

448.01(12) (12) "Warn" means to privately apprise the holder of a license or certificate of the unprofessional nature of the holder's conduct and admonish the holder that continued or repeated conduct of such nature may give the medical examining board or an attached affiliated credentialing board cause to reprimand the holder or to limit, suspend or revoke such license or certificate.

448.01 History History: 1975 c. 383, 421; 1977 c. 418 ss. 845, 846, 929 (41); 1985 a. 146; 1987 a. 399; 1989 a. 229; 1993 a. 105, 107; 1995 a. 448; 1997 a. 67, 175 ss. 16 to 26, 40, 41; 1999 a. 32, 180.

448.01 Annotation A physician, subject to certain limitations, may advise a patient whether or not continued chiropractic care is necessary without engaging in the unauthorized practice of chiropractic. 68 Atty. Gen. 316.



448.015 Definitions.

448.015  Definitions. In this subchapter:

448.015(1b) (1b) "Anesthesiologist" means a physician who has completed a residency in anesthesiology approved by the American Board of Anesthesiology or the American Osteopathic Board of Anesthesiology, holds an unrestricted license, and is actively engaged in clinical practice.

448.015(1c) (1c) "Anesthesiologist assistant" means an individual licensed by the board to assist an anesthesiologist in the delivery of certain medical care with anesthesiologist supervision.

448.015(1d) (1d) "Board" means medical examining board.

448.015(1e) (1e) "Extracorporeal circulation" means the diversion of a patient's blood through a heart-lung machine or a similar device that assumes the functions of the patient's heart or lungs or both.

448.015(1m) (1m) "Perfusion" means that branch or system of treating the sick that is limited to the operation and management of extracorporeal circulation to support, temporarily replace, measure, treat, or supplement the cardiopulmonary and circulatory system of a patient, including, when necessary to and part of the management and operation of extracorporeal circulation, the use of blood testing and advanced life support techniques and technologies, autotransfusion, and the administration of blood, blood products, and anesthetic and pharmacological agents.

448.015(1s) (1s) "Perfusionist" means an individual who practices perfusion.

448.015(2) (2) "Respiratory care" means that branch or system of treating the sick which is limited to assisting in the prevention, diagnosis and therapeutic treatment of respiratory disorders by various means, including the administration of medical gases, oxygen therapy, ventilation therapy, artificial airway care, bronchial hygiene therapy, aerosolization of pharmacological agents, respiratory rehabilitation therapy and other treatment, testing, evaluation and rehabilitation procedures performed under the direction of a physician, but not including the use of general anesthetic agents.

448.015(3) (3) "Respiratory care practitioner" means an individual who practices respiratory care.

448.015(4) (4)

448.015(4)(am)(am) "Unprofessional conduct" means all of the following:

448.015(4)(am)1. 1. Those acts or attempted acts of commission or omission defined as unprofessional conduct by the board under the authority delegated to the board by s. 15.08 (5) (b).

448.015(4)(am)2. 2. Any act by a physician or physician assistant in violation of ch. 450 or 961.

448.015(4)(am)3. 3. Failure by a physician to report as required under s. 448.115.

448.015(4)(bm) (bm) "Unprofessional conduct" does not include providing expedited partner therapy as described in s. 448.035.

448.015 History History: 1997 a. 175 ss. 16, 23, 24, 25, 27; 1999 a. 32; 2001 a. 89, 105; 2009 a. 280, 382; 2011 a. 160, 260.



448.02 Authority.

448.02  Authority.

448.02(1)(1)  License. The board may grant licenses, including various classes of temporary licenses, to practice medicine and surgery, to practice perfusion, to practice as an anesthesiologist assistant, and to practice as a physician assistant.

448.02(2) (2) Certificate. The board may certify respiratory care practitioners.

448.02(3) (3) Investigation; hearing; action.

448.02(3)(a)(a) The board shall investigate allegations of unprofessional conduct and negligence in treatment by persons holding a license, certificate or limited permit granted by the board. An allegation that a physician has violated s. 253.10 (3), 448.30 or 450.13 (2) or has failed to mail or present a medical certification required under s. 69.18 (2) within 21 days after the pronouncement of death of the person who is the subject of the required certificate or that a physician has failed at least 6 times within a 6-month period to mail or present a medical certificate required under s. 69.18 (2) within 6 days after the pronouncement of death of the person who is the subject of the required certificate is an allegation of unprofessional conduct. Information contained in reports filed with the board under s. 49.45 (2) (a) 12r., 50.36 (3) (b), 609.17 or 632.715, or under 42 CFR 1001.2005, shall be investigated by the board. Information contained in a report filed with the board under s. 655.045 (1), as created by 1985 Wisconsin Act 29, which is not a finding of negligence or in a report filed with the board under s. 50.36 (3) (c) may, within the discretion of the board, be used as the basis of an investigation of a person named in the report. The board may require a person holding a license, certificate or limited permit to undergo and may consider the results of one or more physical, mental or professional competency examinations if the board believes that the results of any such examinations may be useful to the board in conducting its investigation.

448.02(3)(b) (b) After an investigation, if the board finds that there is probable cause to believe that the person is guilty of unprofessional conduct or negligence in treatment, the board shall hold a hearing on such conduct. The board may use any information obtained by the board or the department under s. 655.17 (7) (b), as created by 1985 Wisconsin Act 29, in an investigation or a disciplinary proceeding, including a public disciplinary proceeding, conducted under this subsection and the board may require a person holding a license, certificate or limited permit to undergo and may consider the results of one or more physical, mental or professional competency examinations if the board believes that the results of any such examinations may be useful to the board in conducting its hearing. A unanimous finding by a panel established under s. 655.02, 1983 stats., or a finding by a court that a physician has acted negligently in treating a patient is conclusive evidence that the physician is guilty of negligence in treatment. A finding that is not a unanimous finding by a panel established under s. 655.02, 1983 stats., that a physician has acted negligently in treating a patient is presumptive evidence that the physician is guilty of negligence in treatment. A certified copy of the findings of fact, conclusions of law and order of the panel or the order of a court is presumptive evidence that the finding of negligence in treatment was made. The board shall render a decision within 90 days after the date on which the hearing is held or, if subsequent proceedings are conducted under s. 227.46 (2), within 90 days after the date on which those proceedings are completed.

448.02(3)(c) (c) Subject to par. (cm), after a disciplinary hearing, the board may, when it determines that a panel established under s. 655.02, 1983 stats., has unanimously found or a court has found that a person has been negligent in treating a patient or when it finds a person guilty of unprofessional conduct or negligence in treatment, do one or more of the following: warn or reprimand that person, or limit, suspend or revoke any license, certificate or limited permit granted by the board to that person. The board may condition the removal of limitations on a license, certificate or limited permit or the restoration of a suspended or revoked license, certificate or limited permit upon obtaining minimum results specified by the board on one or more physical, mental or professional competency examinations if the board believes that obtaining the minimum results is related to correcting one or more of the bases upon which the limitation, suspension or revocation was imposed.

448.02(3)(cm) (cm) The board may initiate disciplinary action against a physician no later than one year after initiating an investigation of an allegation involving the death of a patient and no later than 3 years after initiating an investigation of any other allegation, unless the board shows to the satisfaction of the secretary that a specified extension of time is necessary for the board to determine whether a physician is guilty of unprofessional conduct or negligence in treatment. For purposes of this paragraph, the date that a matter is reopened under sub. (8) (c) is considered the date that an investigation of the matter is initiated.

448.02(3)(e) (e) A person whose license, certificate or limited permit is limited under this subchapter shall be permitted to continue practice upon condition that the person will refrain from engaging in unprofessional conduct; that the person will appear before the board or its officers or agents at such times and places as may be designated by the board from time to time; that the person will fully disclose to the board or its officers or agents the nature of the person's practice and conduct; that the person will fully comply with the limits placed on his or her practice and conduct by the board; that the person will obtain additional training, education or supervision required by the board; and that the person will cooperate with the board.

448.02(3)(f) (f) Unless a suspended license or certificate is revoked during the period of suspension, upon the expiration of the period of suspension the license or certificate shall again become operative and effective. However, the board may require the holder of any such suspended license or certificate to pass the examinations required for the original grant of the license or certificate before allowing such suspended license or certificate again to become operative and effective.

448.02(3)(g) (g) The board shall comply with rules of procedure for the investigation, hearing and action promulgated under ss. 440.03 (1) and 448.40.

448.02(3)(h) (h) Nothing in this subsection prohibits the board, in its discretion, from investigating and conducting disciplinary proceedings on allegations of unprofessional conduct by persons holding a license, certificate or limited permit granted by the board when the allegations of unprofessional conduct may also constitute allegations of negligence in treatment.

448.02(4) (4) Suspension pending hearing.

448.02(4)(a)(a) The board may summarily suspend any license, certificate, or limited permit granted by the board when the board has in its possession evidence establishing probable cause to believe that the holder of the license, certificate, or limited permit has violated the provisions of this subchapter and that it is necessary to suspend the license, certificate, or limited permit immediately to protect the public health, safety, or welfare. The holder of the license, certificate, or limited permit shall be granted an opportunity to be heard during the determination of probable cause. The board chair and 2 board members designated by the chair or, if the board chair is not available, the board vice-chair and 2 board members designated by the vice-chair, shall exercise the authority granted by this paragraph to suspend summarily a license, certificate, or limited permit in the manner provided under par. (b).

448.02(4)(b) (b) An order of summary suspension shall be served upon the holder of the license, certificate, or limited permit in the manner provided in s. 801.11 for service of summons. The order of summary suspension shall be effective upon service or upon actual notice of the summary suspension given to the holder of the license, certificate, or limited permit or to the attorney of the license, permit, or limited permit holder, whichever is sooner. A notice of hearing commencing a disciplinary proceeding shall be issued no more than 10 days following the issuance of the order of summary suspension. The order of summary suspension remains in effect until the effective date of a final decision and order in the disciplinary proceeding against the holder or until the order of summary suspension is discontinued by the board following a hearing to show cause. The holder of the license, certificate, or limited permit shall have the right to request a hearing to show cause why the order of summary suspension should not be continued and the order of summary suspension shall notify the holder of the license, certificate, or limited permit of that right. If a hearing to show cause is requested by the holder of the license, certificate, or limited permit, the hearing shall be scheduled on a date within 20 days of receipt by the board of the request for the hearing to show cause.

448.02(5) (5) Voluntary surrender. The holder of any license, certificate or limited permit granted by the board may voluntarily surrender the license, certificate or limited permit to the secretary of the board, but the secretary may refuse to accept the surrender if the board has received allegations of unprofessional conduct against the holder of the license, certificate or limited permit. The board may negotiate stipulations in consideration for accepting the surrender of licenses.

448.02(6) (6) Restoration of license, certificate or limited permit. The board may restore any license, certificate or limited permit which has been voluntarily surrendered or revoked under any of the provisions of this subchapter, on such terms and conditions as it may deem appropriate.

448.02(7) (7) Hospital reports.

448.02(7)(a)(a) Within 30 days of receipt of a report under s. 50.36 (3) (c), the board shall notify the licensee, in writing, of the substance of the report. The licensee and the licensee's authorized representative may examine the report and may place into the record a statement, of reasonable length, of the licensee's view of the correctness or relevance of any information in the report. The licensee may institute an action in circuit court to amend or expunge any part of the licensee's record related to the report.

448.02(7)(b) (b) If the board determines that a report submitted under s. 50.36 (3) (c) is without merit or that the licensee has sufficiently improved his or her conduct, the board shall remove the report from the licensee's record. If no report about a licensee is filed under s. 50.36 (3) (c) for 2 consecutive years, the licensee may petition the board to remove any prior reports, which did not result in disciplinary action, from his or her record.

448.02(7)(c) (c) Upon the request of a hospital, the board shall provide the hospital with all information relating to a licensee's loss, reduction or suspension of staff privileges from other hospitals and all information relating to the licensee's being found guilty of unprofessional conduct. In this paragraph, "hospital" has the meaning specified under s. 50.33 (2).

448.02(8) (8) Administrative warning.

448.02(8)(a)(a) After an investigation by the board under sub. (3) (a) or by the department under s. 440.03 (3m) or (5), the board may issue a private and confidential administrative warning to a holder of a license, certificate or limited permit if the board determines that there is evidence of misconduct by him or her. The board may issue an administrative warning under this paragraph only if the board determines that no further action is warranted because the matter involves a first occurrence of minor misconduct and the issuance of an administrative warning adequately protects the public by putting the holder of the license, certificate or limited permit on notice that any subsequent misconduct may result in disciplinary action. The board shall review the determination if the holder of the license, certificate or limited permit makes a personal appearance before the board. Following the review, the board may affirm, rescind or modify the administrative warning. A holder of a license, certificate or limited permit may seek judicial review under ch. 227 of an affirmation or modification of an administrative warning by the board.

448.02(8)(b) (b) An administrative warning issued under par. (a) does not constitute an adjudication of guilt or the imposition of discipline and may not be used as evidence that the holder of a license, certificate or limited permit is guilty of misconduct.

448.02(8)(c) (c) Notwithstanding par. (b), if the board receives a subsequent allegation of misconduct about a holder of a license, certificate or limited permit to whom the board issued an administrative warning under par. (a), the board may reopen the matter that resulted in the issuance of the administrative warning or use the administrative warning in any subsequent disciplinary hearing under sub. (3) (b) as evidence that he or she had actual knowledge that the misconduct that was the basis for the administrative warning was contrary to law.

448.02(8)(d) (d) The record that an administrative warning was issued under par. (a) shall be a public record. The contents of an administrative warning shall be private and confidential.

448.02(9) (9) Judicial review. No injunction, temporary injunction, stay, restraining order or other order may be issued by a court in any proceeding for review that suspends or stays an order of the board to discipline a physician under sub. (3) (c) or to suspend a physician's license under sub. (4), except upon application to the court and a determination by the court that all of the following conditions are met:

448.02(9)(a) (a) The board has received notice of the application and the court has provided advance notice to the board of the date of the court hearing on the application.

448.02(9)(b) (b) There is a substantial likelihood that the applicant will prevail in the proceeding for review.

448.02(9)(c) (c) The applicant will suffer irreparable harm if the order is not suspended or stayed.

448.02(9)(d) (d) There is no substantial likelihood of harm to patients of the applicant if the board's order is suspended or stayed.

448.02 History History: 1975 c. 383, 421; 1977 c. 418; 1981 c. 135, 375, 391; 1983 a. 188 s. 10; 1983 a. 189 s. 329 (5); 1983 a. 253, 538; 1985 a. 29; 1985 a. 146 s. 8; 1985 a. 315, 332, 340; 1987 a. 27, 399, 403; 1989 a. 229; 1991 a. 186; 1993 a. 105, 107; 1995 a. 309; 1997 a. 67, 175, 191, 311; 1999 a. 32, 180; 2001 a. 89; 2009 a. 382; 2011 a. 160.

448.02 Annotation Reading sub. (3) (b) in conjunction with s. 227.46 (2), a "hearing" for purposes of computing the time period for rendering a decision includes the taking of evidence and all subsequent proceedings. Sweet v. Medical Examining Board, 147 Wis. 2d 539, 433 N.W.2d 614 (Ct. App. 1988).

448.02 Annotation There is a 5-prong test to guide the Board in determining whether a physician improperly treated a patient. The Board must provide a written decision that separately identifies the 5 elements and discusses the evidence that relates to each element and provides details of why the evidence supports the Board's findings. Gimenez v. State Medical Examining Board, 203 Wis. 2d 349, 552 N.W.2d 863 (Ct. App. 1996), 95-2641.

448.02 Annotation As used in this section, "negligence in treatment" means medical negligence, as defined by Wisconsin courts, which holds a doctor to the standard of reasonable care. The "reasonable physician" is not synonymous with the "average physician." Dept. of Regulation and Licensing v. Medical Examining Board, 215 Wis. 2d 188, 572 N.W.2d 508 (Ct. App. 1997), 97-0452.

448.02 Annotation The 5-pronged test of Gimenez does not apply to cases in which fraud and misrepresentation are alleged. Gimenez expressly limits the application of the test to cases where the medical professional is charged with choosing a course of treatment that is dangerous or detrimental to his or her patient or the public. It does not apply to allegations of unprofessional conduct by perpetrating a fraud on a patient in an attempt to obtain compensation. Krahenbuhl v. Wisconsin Dentistry Examining Board, 2006 WI App 73, 292 Wis. 2d 154, 713 N.W.2d 152, 05-1376.

448.02 AnnotationThe 90-day direction in sub. (3) (b) for rendering a decision is mandatory. 72 Atty. Gen. 147.

448.02 Annotation The medical examining board does not deny due process by both investigating and adjudicating a charge of professional misconduct. Withrow v. Larkin, 421 U.S. 35.



448.03 License or certificate required to practice; use of titles; civil immunity; practice of Christian Science.

448.03  License or certificate required to practice; use of titles; civil immunity; practice of Christian Science.

448.03(1)(1)  License required to practice.

448.03(1)(a)(a) No person may practice medicine and surgery, or attempt to do so or make a representation as authorized to do so, without a license to practice medicine and surgery granted by the board.

448.03(1)(b) (b) No person may practice as a physician assistant unless he or she is licensed by the board as a physician assistant.

448.03(1)(c) (c) No person may practice perfusion, attempt to do so, or make a representation as authorized to do so, without a license to practice perfusion granted by the board.

448.03(1)(d) (d) No person may practice as an anesthesiologist assistant unless he or she is licensed by the board as an anesthesiologist assistant.

448.03(1m) (1m) Certificate required to practice. No person may practice respiratory care, or attempt to do so or make a representation as authorized to do so, without a certificate as a respiratory care practitioner granted by the board.

448.03(2) (2) Exceptions. Nothing in this subchapter shall be construed either to prohibit, or to require, a license or certificate under this subchapter for any of the following:

448.03(2)(a) (a) Any person lawfully practicing within the scope of a license, permit, registration, certificate or certification granted to practice midwifery under subch. XIII of ch. 440, to practice professional or practical nursing or nurse-midwifery under ch. 441, to practice chiropractic under ch. 446, to practice dentistry or dental hygiene under ch. 447, to practice optometry under ch. 449, to practice acupuncture under ch. 451 or under any other statutory provision, or as otherwise provided by statute.

448.03(2)(b) (b) The performance of official duties by a physician or perfusionist of any of the armed services or federal health services of the United States.

448.03(2)(c) (c) The activities of a medical student, respiratory care student, perfusion student, anesthesiologist assistant student, or physician assistant student required for such student's education and training, or the activities of a medical school graduate required for training as required in s. 448.05 (2).

448.03(2)(d) (d) Actual consultation or demonstration by licensed physicians or perfusionists or certified respiratory care practitioners of other states or countries with licensed physicians or perfusionists or certified respiratory care practitioners of this state.

448.03(2)(e) (e) Any person other than a physician assistant or an anesthesiologist assistant who is providing patient services as directed, supervised and inspected by a physician who has the power to direct, decide and oversee the implementation of the patient services rendered.

448.03(2)(g) (g) Ritual circumcision by a rabbi.

448.03(2)(h) (h) The gratuitous domestic administration of family remedies.

448.03(2)(i) (i) Any person furnishing medical assistance or first aid at the scene of an emergency.

448.03(2)(j) (j) Any person assisting a respiratory care practitioner in practice under the direct, immediate, on-premises supervision of the respiratory care practitioner.

448.03(2)(k) (k) Any persons, other than physician assistants, anesthesiologist assistants, or perfusionists, who assist physicians.

448.03(2)(L) (L) A person performing autotransfusion or blood conservation techniques under the direction and supervision of a licensed physician.

448.03(2)(m) (m) A person practicing perfusion for not more than 30 days in a year, if the person is certified or eligible to be certified as a clinical perfusionist by the American Board of Cardiovascular Perfusion.

448.03(2)(n) (n) A person employed as a perfusionist by a federal agency, as defined in s. 59.57 (2) (c) 1., if the person provides perfusion services solely under the direction or control of the federal agency by which he or she is employed.

448.03(2)(p) (p) The provision of services by a health care provider under s. 257.03.

448.03(3) (3) Use of titles.

448.03(3)(a)(a) Except as provided in s. 257.03, no person may use or assume the title "doctor of medicine" or append to the person's name the letters "M.D." unless one of the following applies:

448.03(3)(a)1. 1. The person possesses the degree of doctor of medicine.

448.03(3)(a)2. 2. The person is licensed as a physician under this subchapter because the person satisfied the degree requirement of s. 448.05 (2) by possessing a medical degree that was conferred by a medical school recognized and listed as such by the World Health Organization of the United Nations.

448.03(3)(b) (b) Except as provided in s. 257.03, no person not possessing the degree of doctor of osteopathy may use or assume the title "doctor of osteopathy" or append to the person's name the letters "D.O.".

448.03(3)(e) (e) Except as provided in s. 257.03, no person may designate himself or herself as a "physician assistant" or use or assume the title "physician assistant" or append to the person's name the words or letters "physician assistant" or "P.A." or any other titles, letters or designation which represents or may tend to represent the person as a physician assistant unless he or she is licensed as a physician assistant by the board.

448.03(3)(f) (f) A person who is not licensed to practice perfusion by the board may not designate himself or herself as a perfusionist, use or assume the title "licensed perfusionist" or the abbreviation "L.P.," or use any other title, letters, or designation that represents or may tend to represent the person as a perfusionist. This paragraph does not apply to any of the following:

448.03(3)(f)1. 1. Any person employed as a perfusionist by a federal agency, as defined in s. 59.57 (2) (c) 1., if the person provides perfusion services solely under the direction or control of the federal agency by which he or she is employed.

448.03(3)(f)2. 2. Any person pursuing a supervised course of study leading to a degree or certificate in perfusion under an accredited or approved educational program, if the person is designated by a title that clearly indicates his or her status as a student or trainee.

448.03(3)(f)3. 3. Any person practicing perfusion under a temporary license issued under s. 448.04 (1) (e), if the person is designated by a title that clearly indicates that he or she is practicing under a temporary license.

448.03(3)(g) (g) No person may designate himself or herself as an "anesthesiologist assistant" or use or assume the title "anesthesiologist assistant" or append to the person's name the words or letters "anesthesiologist assistant" or "A.A." or any other titles, letters, or designation that represents or may tend to represent the person as an anesthesiologist assistant unless he or she is licensed as an anesthesiologist assistant by the board. An anesthesiologist assistant shall be clearly identified as an anesthesiologist assistant.

448.03(5) (5) Civil liability; certain medical procedures and reports.

448.03(5)(a)(a) No person licensed or certified under this subchapter shall be liable for any civil damages resulting from such person's refusal to perform sterilization procedures or to remove or aid in the removal of a human embryo or fetus from a person if such refusal is based on religious or moral precepts.

448.03(5)(b) (b) No physician or physician assistant shall be liable for any civil damages for either of the following:

448.03(5)(b)1. 1. Reporting in good faith to the department of transportation under s. 146.82 (3) a patient's name and other information relevant to a physical or mental condition of the patient which in the physician's or physician assistant's judgment impairs the patient's ability to exercise reasonable and ordinary control over a motor vehicle.

448.03(5)(b)2. 2. In good faith, not reporting to the department of transportation under s. 146.82 (3) a patient's name and other information relevant to a physical or mental condition of the patient which in the physician's or physician assistant's judgment does not impair the patient's ability to exercise reasonable and ordinary control over a motor vehicle.

448.03(5)(c) (c) A physician who in good faith provides the board with information concerning an allegation that another physician has engaged in unprofessional conduct or acted negligently in treating a patient is immune from liability for any damage that results from any act or omission in providing the information and may not be disciplined by the board for providing the information. In any administrative or court proceeding, the good faith of a physician who provides such information shall be presumed.

448.03(6) (6) Practice of Christian Science. No law of this state regulating the practice of medicine and surgery may be construed to interfere with the practice of Christian Science. A person who elects Christian Science treatment in lieu of medical or surgical treatment for the cure of disease may not be compelled to submit to medical or surgical treatment.

448.03(7) (7) Supervision of anesthesiologist assistants. An anesthesiologist may not supervise more than the number of anesthesiologist assistants permitted by reimbursement standards for Part A or Part B of the federal Medicare program under Title XVIII of the federal Social Security Act, 42 USC 1395 to 1395hhh.

448.03 History History: 1975 c. 383, 421; 1977 c. 164; 1979 c. 317; 1985 a. 29; 1987 a. 40, 399; 1989 a. 31, 229; 1991 a. 23; 1993 a. 105, 107, 490; 1995 a. 27, 201; 1997 a. 67, 175, 311; 1999 a. 32, 180; 2001 a. 89; 2005 a. 96, 292; 2007 a. 97; 2009 a. 42, 282; 2011 a. 160, 161.

448.03 Annotation Restrictions on business corporations providing medical, legal and dental services is discussed. 75 Atty. Gen. 200.



448.035 Expedited partner therapy.

448.035  Expedited partner therapy.

448.035(1) (1) In this section:

448.035(1)(a) (a) "Certified advanced practice nurse prescriber" means a nurse who is certified under s. 441.16 (2).

448.035(1)(b) (b) "Antimicrobial drug" means a drug identified for the treatment of a chlamydial infection, gonorrhea, or trichomoniasis in the most current guidelines for the treatment of sexually transmitted diseases of the federal centers for disease control and prevention. "Antimicrobial drug" does not include a substance listed in the schedules in ss. 961.14, 961.16, 961.18, 961.20, and 961.22 or substances added to these schedules by the controlled substances board acting under s. 961.11 (1).

448.035(1)(c) (c) "Expedited partner therapy" means to prescribe, dispense, or furnish to a patient an antimicrobial drug to be used by a sexual partner of the patient to treat a chlamydial infection, gonorrhea, or trichomoniasis without physical examination of the sexual partner.

448.035(2) (2) Notwithstanding the requirements of s. 448.30, a physician, physician assistant, or certified advanced practice nurse prescriber may provide expedited partner therapy if the patient is diagnosed as infected with a chlamydial infection, gonorrhea, or trichomoniasis and the patient has had sexual contact with a sexual partner during which the chlamydial infection, gonorrhea, or trichomoniasis may have been transmitted to or from the sexual partner. The physician, physician assistant, or certified advanced practice nurse prescriber shall attempt to obtain the name of the patient's sexual partner. A prescription order for an antimicrobial drug prepared under this subsection shall include the name and address of the patient's sexual partner, if known. If the physician, physician assistant, or certified advanced practice nurse prescriber is unable to obtain the name of the patient's sexual partner, the prescription order shall include, in ordinary bold-faced capital letters, the words, "expedited partner therapy" or the letters "EPT."

448.035(3) (3) The physician, physician assistant, or certified advanced practice nurse prescriber shall provide the patient with a copy of the information sheet prepared by the department of health services under s. 46.03 (44) and shall request that the patient give the information sheet to the person with whom the patient had sexual contact.

448.035(4) (4)

448.035(4)(a)(a) Except as provided in par. (b), a physician, physician assistant, or certified advanced practice nurse prescriber is immune from civil liability for injury to or the death of a person who takes any antimicrobial drug if the antimicrobial drug is prescribed, dispensed, or furnished under this section and if expedited partner therapy is provided as specified under this section.

448.035(4)(b) (b) The immunity under par. (a) does not extend to the donation, distribution, furnishing, or dispensing of an antimicrobial drug by a physician, physician assistant, or certified advanced practice nurse prescriber whose act or omission involves reckless, wanton, or intentional misconduct.

448.035 History History: 2009 a. 280.



448.04 Classes of license; certificate of licensure.

448.04  Classes of license; certificate of licensure.

448.04(1)(1)  Classes of license.

448.04(1)(a)(a) License to practice medicine and surgery. A person holding a license to practice medicine and surgery may practice as defined in s. 448.01 (9) and as provided in s. 448.035.

448.04(1)(b) (b) Temporary license to practice medicine and surgery.

448.04(1)(b)1.1. An applicant for license to practice medicine and surgery who has passed an examination satisfactory to the board, or who is a graduate of a medical school in this state, and who more than 30 days prior to the date set by the board for the holding of its next examination has complied with all the requirements of s. 448.05 (2) and (7) may, at the discretion of the board, be granted a temporary license to practice medicine and surgery. Such temporary license shall expire 60 days after the next examination for license is given or on the date following the examination on which the board grants or denies such applicant a license, whichever occurs first; but the temporary license shall automatically expire on the first day the board begins its examination of applicants after granting such license, unless its holder submits to examination on such date. The board may require an applicant for temporary licensure under this subdivision to appear before a member of the board for an interview and oral examination. A temporary license shall be granted under this subsection only once to the same person.

448.04(1)(b)2. 2. An applicant who is a graduate of a foreign medical school and who, because of noteworthy professional attainment, is invited to serve on the academic staff of a medical school in this state as a visiting professor, may be granted a temporary license to practice medicine and surgery if the applicant does not have an arrest or conviction record, subject to ss. 111.321, 111.322 and 111.335. Such license shall remain in force only while the holder is serving full-time on the academic staff of a medical school, and the holder's entire practice is limited to the duties of the academic position. Such license shall expire 2 years after its date of granting and may be renewed at the discretion of the board. The board may require an applicant for licensure under this subdivision to appear before a member of the board for an interview.

448.04(1)(b)3. 3. The board may grant a temporary license to practice medicine and surgery for a period not to exceed 90 days to a nonresident physician who is serving on a full-time or temporary basis in a camp or other recreational facility, or to a physician temporarily maintaining the practice of another physician. In either case, the applicant for such temporary license must satisfy the board that the applicant is needed in the area in which the applicant wishes to serve and that the applicant holds a license granted upon written examination in another licensing jurisdiction of the United States or Canada. The board may renew such temporary license for additional periods of 90 days each but may not renew such license more than 3 consecutive times. The board may require an applicant for such temporary license to appear before a member of the board for interview.

448.04(1)(c) (c) Temporary educational permit to practice medicine and surgery. Application for a temporary educational permit to practice medicine and surgery may be made to the board by a person who meets the requirements of s. 448.05 (2). Such permit may be issued for a period not to exceed one year and may be renewed annually for not more than 4 years. Such permit shall entitle the holder to take postgraduate educational training in a facility approved by the board. The holder of such permit may, under the direction of a person licensed to practice medicine and surgery in this state, perform services requisite to the training authorized by this section. Acting under such direction, the holder of such permit shall also have the right to prescribe drugs and to sign any certificates, reports, or other papers for the use of public authorities which are required of or permitted to persons licensed to practice medicine and surgery. The holder of such permit shall confine training and practice to the facility in which the holder is taking the training. The purpose of this paragraph is solely to provide opportunities in this state for the postgraduate education of certain persons having training in medicine and surgery satisfactory to the board, without compliance with the licensure requirements of this subchapter. Nothing in this paragraph changes in any respect the requirements for licensure to practice medicine and surgery in this state. The violation of this paragraph by the holder of such permit shall constitute cause for the revocation of the permit. All holders of such permits shall be subject to such provisions of this subchapter as the board, by rule, determines are appropriate and to any penalties applicable to those with a temporary or regular license to practice medicine and surgery. The board may require an applicant for licensure under this paragraph to appear before a member of the board for an interview and oral examination.

448.04(1)(d) (d) License to practice perfusion. A person holding a license to practice perfusion may practice perfusion under the orders and supervision of a physician.

448.04(1)(e) (e) Temporary license to practice perfusion. The board may, by rule, provide for a temporary license to practice perfusion for a person who satisfies the requirements of s. 448.05 (3) but who has not passed an examination under s. 448.05 (6). The board may issue a temporary license for a period not to exceed one year and may renew a temporary license annually for not more than 5 years. A person who holds a temporary license may not practice perfusion unless the person is under the supervision and direction of a licensed perfusionist at all times while the person is performing perfusion. The board may promulgate rules governing supervision by licensed perfusionists, except that those rules may not require the immediate physical presence of the supervising, licensed perfusionist.

448.04(1)(f) (f) Physician assistant license. The board shall license as a physician assistant an individual who meets the requirements for licensure under s. 448.05 (5). The board may, by rule, provide for various classes of temporary licenses to practice as physician assistants.

448.04(1)(g) (g) Anesthesiologist assistant license. The board shall license as an anesthesiologist assistant an individual who meets the requirements for licensure under s. 448.05 (5w). The board may, by rule, provide for a temporary license to practice as an anesthesiologist assistant. The board may issue a temporary license to a person who meets the requirements under s. 448.05 (5w) and who is eligible to take, but has not passed, the examination under s. 448.05 (6). A temporary license expires on the date on which the board grants or denies an applicant permanent licensure or on the date of the next regularly scheduled examination required under s. 448.05 (6) if the applicant is required to take, but has failed to apply for, the examination. An applicant who continues to meet the requirements for a temporary license may request that the board renew the temporary license, but an anesthesiologist assistant may not practice under a temporary license for a period of more than 18 months.

448.04(1)(i) (i)

448.04(1)(i)1.1. The board may certify as a respiratory care practitioner any individual who completes an application, meets the qualifications for certification under s. 448.05 (5r), and passes the examination required under s. 448.05 (6).

448.04(1)(i)2. 2. The board may, by rule, provide for a temporary certificate to practice respiratory care to be granted to any individual who completes an application and meets the requirements of s. 448.05 (5r) but has not passed the examination required by s. 448.05 (6). Temporary certificates under this subdivision may be issued for a period not to exceed one year and may not be renewed.

448.04(1)(i)3. 3. The board may issue a temporary certificate to practice respiratory care to an individual who submits to the board an application, the fee specified in s. 440.05 (1) (a), written verification that the applicant has passed the national board for respiratory care's certified respiratory therapy technician examination, evidence satisfactory to the board that the applicant meets the requirements of s. 448.05 (5r), and evidence satisfactory to the board that the applicant is certified to practice respiratory care in another state. The board may not issue a temporary certificate under this subdivision to an individual who has previously been issued a temporary certificate under this subdivision. If an applicant for a temporary certificate under this subdivision has been subjected to professional discipline as a result of the applicant's practice of respiratory care, the applicant shall submit to the board a description of the circumstances of the discipline. A temporary certificate under this subdivision may be issued for a period not to exceed 3 months and may not be renewed.

448.04(2) (2) Certificate of licensure. Each license granted by the board shall be attested by a certificate of licensure.

448.04(3) (3) Duplicate. Any person holding a license or certificate granted under this subchapter, which is lost, stolen or destroyed, may apply to the board for a duplicate thereof. Such application shall be made in such manner as the board may designate and shall be accompanied by an affidavit setting out the circumstances of loss. The board shall then issue a duplicate bearing on its face the word "duplicate".

448.04 History History: 1975 c. 383, 421; 1979 c. 162 s. 38 (10); 1979 c. 337; 1981 c. 380; 1981 c. 391 s. 211; 1985 a. 290; 1987 a. 399; 1989 a. 31, 229; 1991 a. 39, 180; 1993 a. 105, 107; 1997 a. 67, 175; 1999 a. 180; 2001 a. 89; 2007 a. 54; 2009 a. 280, 382; 2011 a. 160.



448.05 Qualification for licensure or certification; examinations; application.

448.05  Qualification for licensure or certification; examinations; application.

448.05(1) (1)  General requirements. To be qualified for the grant of any license or certificate by the board, an applicant must:

448.05(1)(a) (a) Subject to ss. 111.321, 111.322 and 111.335, not have an arrest or conviction record.

448.05(1)(b) (b) Meet the specific requirements as set out in this section for that class of license or certificate for which applying.

448.05(1)(c) (c) Achieve a passing grade in the examinations required in this section.

448.05(1)(d) (d) Be found qualified by three-fourths of the members of the board, except that an applicant for a temporary license under s. 448.04 (1) (b) 1. and 3., (e), and (g) must be found qualified by 2 members of the board.

448.05(2) (2) License to practice medicine and surgery. An applicant for any class of license to practice medicine and surgery must supply evidence satisfactory to the board that the applicant is a graduate of and possesses a diploma from a medical or osteopathic college approved by the board and has completed postgraduate training of 12 months in a facility approved by the board. If an applicant is a graduate of a foreign medical school which has not been approved by the board, and if such applicant has had postgraduate training in this country in a 12-month program approved by the board or has had other professional experience which the board deems has given the applicant the education and training substantially equivalent, and if such applicant has passed the examinations given by the educational council for foreign medical graduates or its successors, the board may make such additional inquiry including a personal interview as satisfies it that the applicant has had such education and training. If a majority of the board is so satisfied, the applicant may then be admitted to examination for a license to practice medicine and surgery. If an applicant is a graduate of a foreign medical school not approved by the board, and such foreign medical school requires either social service or internship or both of its graduates, and if such applicant has not completed such requirements but has completed a 12-month supervised clinical training program under the direction of a medical school approved by the board and has complied with all other requirements of this subsection for graduates of foreign medical schools not approved by the board, the applicant may then be admitted to examination for a license to practice medicine and surgery.

448.05(3) (3) License to practice perfusion. An applicant for a license to practice perfusion must supply evidence satisfactory to the board that he or she has successfully completed an educational program in perfusion recognized by the board and accredited by the Accreditation Committee for Perfusion Education of the Commission on Accreditation of Allied Health Education Programs or its successor.

448.05(5) (5) Physician assistant license.

448.05(5)(a)(a) The board shall promulgate rules establishing licensing standards and practice standards for physician assistants and shall license persons under those rules. The board may not grant a license as a physician assistant to an applicant unless the applicant submits evidence satisfactory to the board of all of the following:

448.05(5)(a)1. 1. That the applicant has passed the certifying examination administered by the National Commission on Certification of Physician Assistants.

448.05(5)(a)2. 2. That the applicant has satisfactorily completed a physician assistant training program that is accredited by the American Medical Association's Committee on Allied Health Education and Accreditation or its successor.

448.05(5)(c) (c) In promulgating rules under par. (a), the board shall recognize the objective under s. 448.20 (4).

448.05(5r) (5r) Certificate as respiratory care practitioner. An applicant for a certificate or a temporary certificate to practice respiratory care shall submit evidence satisfactory to the board that the applicant is a graduate of a school with a course of instruction in respiratory care approved by the commission on accreditation of allied health education programs of the American Medical Association.

448.05(5w) (5w) Anesthesiologist assistant license. An applicant for a license to practice as an anesthesiologist assistant shall submit evidence satisfactory to board that the applicant has done all of the following:

448.05(5w)(a) (a) Obtained a bachelor's degree.

448.05(5w)(b) (b) Satisfactorily completed an anesthesiologist assistant program that is accredited by the Commission on Accreditation of Allied Health Education Programs, or by a predecessor or successor entity.

448.05(5w)(c) (c) Passed the certifying examination administered by, and obtained active certification from, the National Commission on Certification of Anesthesiologist Assistants or a successor entity.

448.05(6) (6) Examinations.

448.05(6)(a)(a) Except as provided in pars. (am) and (ar), the board shall examine each applicant it finds eligible under this section in such subject matters as the board deems applicable to the class of license or certificate which the applicant seeks to have granted. Examinations may be both written and oral. In lieu of its own examinations, in whole or in part, the board may make such use as it deems appropriate of examinations prepared, administered, and scored by national examining agencies, or by other licensing jurisdictions of the United States or Canada. The board shall specify passing grades for any and all examinations required.

448.05(6)(am) (am) When examining an applicant for a license to practice perfusion under par. (a), the board shall use an examination at least as stringent and comprehensive as the certification examination used by the American Board of Cardiovascular Perfusion or its successor.

448.05(6)(ar) (ar) When examining an applicant for a license to practice as an anesthesiologist assistant under par. (a), the board shall use the certification examination administered by the National Commission on Certification of Anesthesiologist Assistants or a successor entity. The board may license without additional examination any qualified applicant who is licensed in any state or territory of the United States or the District of Columbia and whose license authorizes the applicant to practice in the same manner and to the same extent as an anesthesiologist assistant is authorized to practice under s. 448.22 (2).

448.05(6)(b) (b) The board may require an applicant who fails to appear for or to complete the required examinations to reapply for licensure or certification before being admitted to subsequent examinations.

448.05(6)(c) (c) An applicant who fails to achieve a passing grade in the required examinations may request reexamination, and may be reexamined not more than twice at not less than 4-month intervals, and shall pay a reexamination fee for each such reexamination. An applicant who fails to achieve a passing grade on the 2nd such reexamination may not be admitted to further examination until the applicant reapplies for licensure or certification and also presents to the board evidence of further professional training or education as the board may deem appropriate.

448.05(7) (7) Application. Application for any class of license or certificate shall be made as a verified statement in a form provided by the department and at such time and place as the board may designate, and shall be accompanied by satisfactory evidence setting out the qualifications imposed by this section. Application for any class of license to practice medicine and surgery also shall be accompanied by a verified statement that the applicant is familiar with the state health laws and the rules of the department of health services as related to communicable diseases.

448.05 History History: 1975 c. 383, 421; 1979 c. 221; 1981 c. 380; 1981 c. 391 s. 211; 1987 a. 399; 1989 a. 229; 1991 a. 180; 1993 a. 105, 107; 1995 a. 27 s. 9126 (19); 1995 a. 171, 172, 245; 1997 a. 27, 67, 175; 1999 a. 180; 2001 a. 89; 2007 a. 20 s. 9121 (6) (a); 2011 a. 160.

448.05 Annotation An unlicensed 1st-year resident should be held to the standard of care applicable to an unlicensed 1st-year resident based on the unique restrictions applicable, in this case that he had no authority or privileges to provide primary obstetrical care and was not supposed to act as the primary attending physician, but was to assess and report findings and differential diagnoses to an upper level senior resident or to the attending obstetrician. Phelps v. Physicians Insurance Company of Wisconsin, Inc. 2005 WI 85, 282 Wis. 2d 69, 698 N.W.2d 643, 03-0580



448.06 License, certificate or limited permit granted, denied.

448.06  License, certificate or limited permit granted, denied.

448.06(1)(1)  Grant of license, certificate or limited permit. If three-fourths of the members of the board find that an applicant who has passed the required examinations is qualified, the board shall so notify the applicant and shall grant the license, certificate or limited permit.

448.06(1m) (1m) Grant of limited license or certificate. If the board finds, based upon considerations of public health and safety, that the applicant has not demonstrated adequate education, training or performance on examinations or in past practice, if any, to qualify for full licensure or certification under sub. (1), the board may grant the applicant a limited license or certificate and shall so notify the applicant.

448.06(2) (2) Denial of license or certificate. The board may deny an application for any class of license or certificate and refuse to grant such license or certificate on the basis of unprofessional conduct on the part of the applicant, failure to possess the education and training required for that class of license or certificate for which application is made, or failure to achieve a passing grade in the required examinations.

448.06 History History: 1975 c. 383, 421; 1985 a. 340; 1987 a. 399; 1999 a. 180.



448.065 Permanent license for certain professors.

448.065  Permanent license for certain professors. A person who possesses a temporary license under s. 448.04 (1) (b) 2. and who has practiced under such license for 4 or more years may apply for a license to practice medicine and surgery under s. 448.04 (1) (a). If the applicant achieves a passing grade in the examination for a license to practice medicine and surgery and three-fourths of the board find that the applicant is qualified, notwithstanding s. 448.05 (1) (b) and (2), the board may grant the license. The board may limit the license and, notwithstanding s. 448.02 (3) (e), may continue such limits indefinitely or may remove the limits when it is satisfied that the reasons for the limits no longer exist, except that the board shall remove any limitations on the geographical areas of this state in which the physician may practice and any limitations on the persons with whom the physician may associate, after a period of 5 years of continuous medical practice within this state by the physician.

448.065 History History: 1977 c. 329; 1981 c. 135; 1985 a. 29 ss. 2238z, 3202 (45).



448.07 Registration.

448.07  Registration.

448.07(1)(1)  Registration.

448.07(1)(a)(a) Every person licensed or certified under this subchapter shall register on or before November 1 of each odd-numbered year following issuance of the license or certificate with the board in such manner as the board shall designate and upon forms the board shall provide. The secretary of the board, on or before October 1 of each odd-numbered year, shall mail or cause to be mailed to every person required to register a registration form. The board shall furnish to each person registered under this section a certificate of registration, and the person shall display the registration certificate conspicuously in the office at all times. No person may exercise the rights or privileges conferred by any license or certificate granted by the board unless currently registered as required under this subsection.

448.07(1)(b) (b) The board shall maintain the register required by s. 440.035 (4), which shall be divided according to the activity for which the registrant is licensed or certified. The board shall make copies available for purchase at cost.

448.07(1)(c) (c) Every registration made as provided in this section shall be presumptive evidence in all courts and other places that the person named therein is legally registered for the period covered by such registration, and shall be deemed to fulfill any statutory requirement for renewal of license or certificate.

448.07(1)(d) (d) No registration may be permitted by the secretary of the board in the case of any physician or perfusionist who has failed to meet the requirements of s. 448.13 or any person whose license, certificate, or limited permit has been suspended or revoked and the registration of any such person shall be deemed automatically annulled upon receipt by the secretary of the board of a verified report of such suspension or revocation, subject to the licensee's or permittee's right of appeal. A person whose license, certificate, or limited permit has been suspended or revoked and subsequently restored shall be registered by the board upon tendering a verified report of such restoration of the license, certificate, or limited permit, together with an application for registration and the registration fee.

448.07(2) (2) Fees. The fees for examination and licenses granted under this subchapter are specified in s. 440.05, and the renewal fee for such licenses is determined by the department under s. 440.03 (9) (a).

448.07 History History: 1975 c. 383, 421; 1977 c. 29, 131, 418; 1979 c. 162; 1987 a. 27, 264, 399; 1991 a. 39; 1995 a. 245; 1997 a. 175; 1999 a. 180; 2001 a. 89; 2007 a. 20.



448.08 Fee splitting; separate billing required, partnerships and corporations; contract exceptions.

448.08  Fee splitting; separate billing required, partnerships and corporations; contract exceptions.

448.08(1)(1)  Definitions. As used in this section:

448.08(1)(a) (a) "Hospital" means an institution providing 24-hour continuous service to patients confined therein which is primarily engaged in providing facilities for diagnostic and therapeutic services for the surgical and medical diagnosis, treatment and care, of injured or sick persons, by or under the supervision of a professional staff of physicians and surgeons, and which is not primarily a place of rest for the aged, drug addicts or alcoholics, or a nursing home. Such hospitals may charge patients directly for the services of their employee nurses, nonphysician anesthetists, physical therapists and medical assistants other than physicians or dentists, and may engage on a salary basis interns and residents who are participating in an accredited training program under the supervision of the medical staff, and persons with a temporary educational certificate issued under s. 448.04 (1) (c).

448.08(1)(b) (b) "Medical education and research organization" means a medical education and medical research organization operating on a nonprofit basis.

448.08(1m) (1m) Fee splitting. Except as otherwise provided in this section, no person licensed or certified under this subchapter may give or receive, directly or indirectly, to or from any person, firm or corporation any fee, commission, rebate or other form of compensation or anything of value for sending, referring or otherwise inducing a person to communicate with a licensee in a professional capacity, or for any professional services not actually rendered personally or at his or her direction.

448.08(2) (2) Separate billing required. Any person licensed under this subchapter who renders any medical or surgical service or assistance whatever, or gives any medical, surgical or any similar advice or assistance whatever to any patient, physician or corporation, or to any other institution or organization of any kind, including a hospital, for which a charge is made to such patient receiving such service, advice or assistance, shall, except as authorized by Title 18 or Title 19 of the federal social security act, render an individual statement or account of the charges therefor directly to such patient, distinct and separate from any statement or account by any physician or other person, who has rendered or who may render any medical, surgical or any similar service whatever, or who has given or may give any medical, surgical or similar advice or assistance to such patient, physician, corporation, or to any other institution or organization of any kind, including a hospital.

448.08(3) (3) Billing for tests performed by the state laboratory of hygiene. A person other than a state or local government agency who charges a patient, other person or 3rd-party payer for services performed by the state laboratory of hygiene shall identify the actual amount charged by the state laboratory of hygiene and shall restrict charges for those services to that amount.

448.08(4) (4) Professional partnerships and corporations permitted. Notwithstanding any other provision in this section, it is lawful for 2 or more physicians, who have entered into a bona fide partnership for the practice of medicine, to render a single bill for such services in the name of such partnership, and it also is lawful for a service corporation to render a single bill for services in the name of the corporation, provided that each individual licensed, registered or certified under this chapter or ch. 446, 449, 450, 455, 457 or 459 that renders billed services is individually identified as having rendered such services.

448.08(5) (5) Contract exceptions; terms. Notwithstanding any other provision in this section, when a hospital and its medical staff or a medical education and research organization and its medical staff consider that it is in the public interest, a physician may contract with the hospital or organization as an employee or to provide consultation services for attending physicians as provided in this subsection.

448.08(5)(a) (a) Contracts under this subsection shall:

448.08(5)(a)1. 1. Require the physician to be a member of or acceptable to and subject to the approval of the medical staff of the hospital or medical education and research organization.

448.08(5)(a)2. 2. Permit the physician to exercise professional judgment without supervision or interference by the hospital or medical education and research organization.

448.08(5)(a)3. 3. Establish the remuneration of the physician.

448.08(5)(b) (b) If agreeable to the contracting parties, the hospital or medical education and research organization may charge the patient for services rendered by the physician, but the statement to the patient shall indicate that the services of the physician, who shall be designated by name, are included in the departmental charges.

448.08(5)(c) (c) No hospital or medical education and research organization may limit staff membership to physicians employed under this subsection.

448.08(5)(d) (d) The responsibility of physician to patient, particularly with respect to professional liability, shall not be altered by any employment contract under this subsection.

448.08 History History: 1975 c. 383, 421; 1977 c. 29; 1993 a. 107, 473; 1995 a. 167, 225; 1997 a. 175; 2007 a. 97.

448.08 Annotation A medical professional service corporation may bill patients for services by both a physician and a physical therapist if billing states an accurate figure for the respective services. 71 Atty. Gen. 108.



448.09 Penalties; appeal.

448.09  Penalties; appeal.

448.09(1)(1)  Penalties. A person who violates s. 448.08 (3) may be fined not more than $250. Except as provided in sub. (1m), a person who violates any other provision of this subchapter may be fined not more than $10,000 or imprisoned for not more than 9 months or both.

448.09(1m) (1m) Physicians. A physician who violates any provision of this subchapter, except s. 448.08 (3), or any rule promulgated under this subchapter may be fined not more than $25,000 or imprisoned not more than 9 months or both.

448.09(2) (2) Appeal. Any person aggrieved by any action taken under this subchapter by the board, its officers or its agents may apply for judicial review as provided in ch. 227, and shall file notice of such appeal with the secretary of the board within 30 days. No court of this state may enter an ex parte stay of any action taken by the board under this subchapter.

448.09 History History: 1975 c. 383; 1977 c. 29; 1997 a. 175, 311; 1999 a. 32.



448.10 Previous practice.

448.10  Previous practice.

448.10(1)(1)  Osteopathy. Sections 448.02 (1), 448.03 (1) and (3), 448.04 and 448.05 shall not be construed to abrogate the existing rights, privileges and immunities of any person licensed to practice osteopathy and surgery, or osteopathy, who does not hold license to practice medicine and surgery.

448.10(4) (4) Massage and hydrotherapy. Any person who, on July 11, 1953, was practicing massage and hydrotherapy in this state under a certificate of registration issued pursuant to s. 147.185, 1951 stats., as it existed prior to July 11, 1953, or who had applied for a certificate of registration in massage and hydrotherapy before said date, shall have the right to continue to so practice under such certificate, and the term "massage and hydrotherapy" shall be deemed to include the use of galvanic generator, diathermy, infrared ray and ultraviolet light for massage purposes. Nothing contained in this subsection shall limit the existing authority of the board to revoke such certificate for cause, and in addition, the board may require the holder of such certificate to demonstrate by examination fitness to use the instrumentalities enumerated in this subsection. A lack of such fitness shall constitute cause for revocation of such certificate. No such certificate holder shall treat a specific disease except on the advice of a licensed physician.

448.10(5) (5) Midwifery. Any person who, on May 7, 1953, was practicing midwifery in this state under a certificate of registration issued by the board may continue to so practice under such certificate but subject to the provisions of ch. 150, 1951 stats., as in effect prior to such date and subject to the other provisions of this subchapter.

448.10 History History: 1975 c. 383, 421; 1981 c. 390; 1985 a. 135; 1993 a. 107; 1997 a. 175.



448.11 Injunction.

448.11  Injunction. If it appears upon complaint to the board by any person or if it is known to the board that any person is violating this subchapter, or rules adopted by the board under this subchapter, the board or the attorney general may investigate and may, in addition to any other remedies, bring action in the name and on behalf of the state against any such person to enjoin such person from such violation. The attorney general shall represent the board in all proceedings.

448.11 History History: 1975 c. 383; 1997 a. 175.



448.115 Duty to report.

448.115  Duty to report.

448.115(1)(1) A physician who has reason to believe any of the following about another physician shall promptly submit a written report to the board that shall include facts relating to the conduct of the other physician:

448.115(1)(a) (a) The other physician is engaging or has engaged in acts that constitute a pattern of unprofessional conduct.

448.115(1)(b) (b) The other physician is engaging or has engaged in an act that creates an immediate or continuing danger to one or more patients or to the public.

448.115(1)(c) (c) The other physician is or may be medically incompetent.

448.115(1)(d) (d) The other physician is or may be mentally or physically unable safely to engage in the practice of medicine or surgery.

448.115(2) (2) No physician who reports to the board under sub. (1) may be held civilly or criminally liable or be found guilty of unprofessional conduct for reporting in good faith.

448.115 History History: 2009 a. 382.



448.12 Malpractice.

448.12  Malpractice. Anyone practicing medicine, surgery, osteopathy, or any other form or system of treating the sick without having a license or a certificate of registration shall be liable to the penalties and liabilities for malpractice; and ignorance shall not lessen such liability for failing to perform or for negligently or unskillfully performing or attempting to perform any duty assumed, and which is ordinarily performed by authorized practitioners.

448.12 History History: 1975 c. 383, 421.



448.13 Biennial training requirement.

448.13  Biennial training requirement.

448.13(1) (1)

448.13(1)(a)(a) Except as provided in par. (b), each physician shall, in each 2nd year at the time of application for a certificate of registration under s. 448.07, submit proof of attendance at and completion of all of the following:

448.13(1)(a)1. 1. Continuing education programs or courses of study approved for at least 30 hours of credit by the board within the 2 calendar years preceding the calendar year for which the registration is effective.

448.13(1)(a)2. 2. Professional development and maintenance of certification or performance improvement or continuing medical education programs or courses of study required by the board by rule under s. 448.40 (1) and completed within the 2 calendar years preceding the calendar year for which the registration is effective.

448.13(1)(b) (b) The board may waive any of the requirements under par. (a) if it finds that exceptional circumstances such as prolonged illness, disability or other similar circumstances have prevented a physician from meeting the requirements.

448.13(1m) (1m) The board shall, on a random basis, verify the accuracy of proof submitted by physicians under sub. (1) (a) and may, at any time during the 2 calendar years specified in sub. (1) (a), require a physician to submit proof of any continuing education, professional development, and maintenance of certification or performance improvement or continuing medical education programs or courses of study that he or she has attended and completed at that time during the 2 calendar years.

448.13(2) (2) Each person licensed as a perfusionist shall, in each 2nd year at the time of application for a certificate of registration under s. 448.07, submit proof of completion of continuing education requirements promulgated by rule by the board.

448.13(3) (3) Each person licensed as an anesthesiologist assistant shall, in each 2nd year at the time of application for a certificate of registration under s. 448.07, submit proof of meeting the criteria for recertification by the National Commission on Certification of Anesthesiologist Assistants or by a successor entity, including any continuing education requirements.

448.13 History History: 1977 c. 131, 418; 1987 a. 399; 1995 a. 245; 1997 a. 175, 311; 1999 a. 180; 2001 a. 89; 2009 a. 382; 2011 a. 160.



448.14 Annual report.

448.14  Annual report. Annually, no later than March 1, the board shall submit to the chief clerk of each house of the legislature for distribution to the appropriate standing committees under s. 13.172 (3) a report that identifies the average length of time to process a disciplinary case against a physician during the preceding year and the number of disciplinary cases involving physicians pending before the board on December 31 of the preceding year.

448.14 History History: 1997 a. 311.



448.20 Council on physician assistants; duties.

448.20  Council on physician assistants; duties.

448.20(1)(1)  Recommend licensing and practice standards. The council on physician assistants shall develop and recommend to the examining board licensing and practice standards for physician assistants. In developing the standards, the council shall consider the following factors: an individual's training, wherever given; experience, however acquired, including experience obtained in a hospital, a physician's office, the armed services or the federal health service of the United States, or their equivalent as found by the examining board; and education, including that offered by a medical school and the technical college system board.

448.20(2) (2) Advise board of regents. The council shall advise and cooperate with the board of regents of the University of Wisconsin System in establishing an educational program for physician assistants on the undergraduate level. The council shall suggest criteria for admission requirements, program goals and objectives, curriculum requirements, and criteria for credit for past educational experience or training in health fields.

448.20(3) (3) Advise board. The council shall advise the board on:

448.20(3)(a) (a) Revising physician assistant licensing and practice standards and on matters pertaining to the education, training and licensing of physician assistants.

448.20(3)(b) (b) Developing criteria for physician assistant training program approval, giving consideration to and encouraging utilization of equivalency and proficiency testing and other mechanisms whereby full credit is given to trainees for past education and experience in health fields.

448.20(4) (4) Adhere to program objectives. In formulating standards under this section, the council shall recognize that an objective of this program is to increase the existing pool of health personnel.

448.20 History History: 1975 c. 383; 1993 a. 105, 399, 491; 1997 a. 67.



448.21 Physician assistants.

448.21  Physician assistants.

448.21(1) (1)  Prohibited practices. No physician assistant may provide medical care, except routine screening, in:

448.21(1)(a) (a) The practice of dentistry or dental hygiene within the meaning of ch. 447.

448.21(1)(b) (b) The practice of optometry within the meaning of ch. 449.

448.21(1)(c) (c) The practice of chiropractic within the meaning of ch. 446.

448.21(1)(d) (d) The practice of podiatry within the meaning of s. 448.60 (4).

448.21(1)(e) (e) The practice of acupuncture within the meaning of ch. 451.

448.21(2) (2) Employee status. No physician assistant may be self-employed. The employer of a physician assistant shall assume legal responsibility for any medical care provided by the physician assistant during the employment. The employer of a physician assistant, if other than a licensed physician, shall provide for and not interfere with supervision of the physician assistant by a licensed physician.

448.21(3) (3) Prescriptive authority. A physician assistant may issue a prescription order for a drug or device in accordance with guidelines established by a supervising physician and the physician assistant and with rules promulgated by the board. If any conflict exists between the guidelines and the rules, the rules shall control.

448.21 History History: 1975 c. 383, 421; 1983 a. 524; 1989 a. 31; 1993 a. 105; 1997 a. 67, 175.



448.22 Anesthesiologist assistants.

448.22  Anesthesiologist assistants.

448.22(1) (1) In this section, "supervision" means the use of the powers of direction and decision to coordinate, direct, and inspect the accomplishments of another, and to oversee the implementation of the anesthesiologist's intentions.

448.22(2) (2) An anesthesiologist assistant may assist an anesthesiologist in the delivery of medical care only under the supervision of an anesthesiologist and only as described in a supervision agreement between the anesthesiologist assistant and an anesthesiologist who represents the anesthesiologist assistant's employer. The supervising anesthesiologist shall be immediately available in the same physical location or facility in which the anesthesiologist assistant assists in the delivery of medical care such that the supervising anesthesiologist is able to intervene if needed.

448.22(3) (3) A supervision agreement under sub. (2) shall do all of the following:

448.22(3)(a) (a) Describe the supervising anesthesiologist.

448.22(3)(b) (b) Define the practice of the anesthesiologist assistant consistent with subs. (2), (4), and (5).

448.22(4) (4) An anesthesiologist assistant's practice may not exceed his or her education and training, the scope of practice of the supervising anesthesiologist, and the practice outlined in the anesthesiologist assistant supervision agreement. A medical care task assigned by the supervising anesthesiologist to the anesthesiologist assistant may not be delegated by the anesthesiologist assistant to another person.

448.22(5) (5) An anesthesiologist assistant may assist only the supervising anesthesiologist in the delivery of medical care and may perform only the following medical care tasks as assigned by the supervising anesthesiologist:

448.22(5)(a) (a) Developing and implementing an anesthesia care plan for a patient.

448.22(5)(b) (b) Obtaining a comprehensive patient history and performing relevant elements of a physical exam.

448.22(5)(c) (c) Pretesting and calibrating anesthesia delivery systems and obtaining and interpreting information from the systems and from monitors.

448.22(5)(d) (d) Implementing medically accepted monitoring techniques.

448.22(5)(e) (e) Establishing basic and advanced airway interventions, including intubation of the trachea and performing ventilatory support.

448.22(5)(f) (f) Administering intermittent vasoactive drugs and starting and adjusting vasoactive infusions.

448.22(5)(g) (g) Administering anesthetic drugs, adjuvant drugs, and accessory drugs.

448.22(5)(h) (h) Implementing spinal, epidural, and regional anesthetic procedures.

448.22(5)(i) (i) Administering blood, blood products, and supportive fluids.

448.22(5)(j) (j) Assisting a cardiopulmonary resuscitation team in response to a life threatening situation.

448.22(5)(k) (k) Participating in administrative, research, and clinical teaching activities specified in the supervision agreement.

448.22(5)(L) (L) Supervising student anesthesiologist assistants.

448.22(6) (6) An anesthesiologist who represents an anesthesiologist assistant's employer shall review a supervision agreement with the anesthesiologist assistant at least annually. The supervision agreement shall be available for inspection at the location where the anesthesiologist assistant practices. The supervision agreement may limit the practice of an anesthesiologist assistant to less than the full scope of practice authorized under sub. (5).

448.22(7) (7) An anesthesiologist assistant shall be employed by a health care provider, as defined in s. 655.001 (8), that is operated in this state for the primary purpose of providing the medical services of physicians or that is an entity described in s. 655.002 (1) (g), (h), or (i). If an anesthesiologist assistant's employer is not an anesthesiologist, the employer shall provide for, and not interfere with, an anesthesiologist's supervision of the anesthesiologist assistant.

448.22(8) (8) A student in an anesthesiologist assistant training program may assist only an anesthesiologist in the delivery of medical care and may perform only medical care tasks assigned by the anesthesiologist. An anesthesiologist may delegate the supervision of a student in an anesthesiologist assistant training program to only a qualified anesthesiologist, an anesthesiology fellow, an anesthesiology resident who has completed his or her first year of residency, or an anesthesiologist assistant, but in no case may an anesthesiologist concurrently supervise, either directly or as a delegated act, more than 2 students in training to be an anesthesiologist assistant. This section shall not be interpreted to limit the number of other qualified anesthesia providers an anesthesiologist may supervise. A student in an anesthesiologist assistant training program shall be identified as a student anesthesiologist assistant or an anesthesiologist assistant student and may not be identified as an "intern," "resident," or "fellow."

448.22 History History: 2011 a. 160.



448.23 Council on anesthesiologist assistants.

448.23  Council on anesthesiologist assistants. The council on anesthesiologist assistants shall guide, advise, and make recommendations to the board regarding the scope of anesthesiologist assistant practice and promote the safe and competent practice of anesthesiologist assistants in the delivery of health care services.

448.23 History History: 2011 a. 160.



448.30 Informed consent.

448.30  Informed consent. Any physician who treats a patient shall inform the patient about the availability of reasonable alternate medical modes of treatment and about the benefits and risks of these treatments. The reasonable physician standard is the standard for informing a patient under this section. The reasonable physician standard requires disclosure only of information that a reasonable physician in the same or a similar medical specialty would know and disclose under the circumstances. The physician's duty to inform the patient under this section does not require disclosure of:

448.30(2) (2) Detailed technical information that in all probability a patient would not understand.

448.30(3) (3) Risks apparent or known to the patient.

448.30(4) (4) Extremely remote possibilities that might falsely or detrimentally alarm the patient.

448.30(5) (5) Information in emergencies where failure to provide treatment would be more harmful to the patient than treatment.

448.30(6) (6) Information in cases where the patient is incapable of consenting.

448.30(7) (7) Information about alternate medical modes of treatment for any condition the physician has not included in his or her diagnosis at the time the physician informs the patient.

448.30 History History: 1981 c. 375; 2013 a. 111.

448.30 Annotation A one to three in 100 chance of a condition's existence is not an "extremely remote possibility" under sub. (4) when very serious consequences could result if the condition is present. Martin v. Richards, 192 Wis. 2d 156, 531 N.W.2d 70 (1995).

448.30 Annotation A doctor has a duty under this section to advise of alternative modes of diagnosis as well as of alternative modes of treatment for diagnosed conditions. Martin v. Richards, 192 Wis. 2d 156, 531 N.W.2d 70 (1995).

448.30 Annotation What constitutes informed consent under this section (1993 stats.)emanates from what a reasonable person in the patient's position would want to know. What a physician must disclose is contingent on what a reasonable person would need to know to make an informed decision. When different physicians have substantially different success rates with a procedure and a reasonable person would consider that information material, a court may admit statistical evidence of the relative risk. Johnson v. Kokemoor, 199 Wis. 2d 615, 545 N.W.2d 495 (1996), 93-3099.

448.30 Annotation A hospital does not have the duty to ensure that a patient has given informed consent to a procedure performed by an independent physician. Mathias v. St. Catherine's Hospital, Inc. 212 Wis. 2d 540, 569 N.W.2d 330 (Ct. App. 1997), 96-1632.

448.30 Annotation The onset of a procedure does not categorically foreclose withdrawal of a patient's consent. Withdrawal of consent removes the doctor's authority to continue and obligates the doctor to conduct another informed consent discussion. In this type of informed consent case where the issue is not whether the patient was given the pertinent information so that the patient's choice was informed, but rather whether the patient was given an opportunity to make a choice after having all of the pertinent information, the cause question is, "What did the patient himself or herself want?" Schreiber v. Physicians Insurance Co. 223 Wis. 2d 417, 588 N.W.2d 26 (1999), 96-3676.

448.30 Annotation As a general rule, patients have a duty to exercise ordinary care for their own health. Under limited, enumerated circumstances, contributory negligence may be a defense in an informed consent case. A doctor is not restricted to only the defenses listed under this section, but a court should be cautious in giving instructions on nonstatutory defenses. Brown v. Dibbell, 227 Wis. 2d 28, 595 N.W.2d 358 (1999), 97-2181.

448.30 Annotation In the absence of a persistent vegetative state, the right of a parent to withhold life-sustaining treatment from a child does not exist and the need for informed consent is not triggered when life-sustaining treatment is performed. Montalvo v. Borkovec, 2002 WI App 147, 256 Wis. 2d 472, 647 N.W.2d 413, 01-1933.

448.30 Annotation A chiropractor has a duty of informed consent to make such disclosures as will enable a reasonable person under the circumstances confronting the patient to exercise the right to consent to or to refuse the procedure proposed or to request an alternative treatment or method of diagnosis. Hannemann v. Boyson, 2005 WI 94, 282 Wis. 2d 664, 698 N.W.2d 714, 03-1527.

448.30 Annotation A patient's consent to treatment is not categorically immutable once it has been given. A physician must initiate a new informed consent discussion when there is a substantial change in circumstances, be it medical or legal. Here, the decedent's postoperative complications did not at some point became a substantial change in medical circumstances necessitating a second informed consent discussion, because it was undisputed that the decedent was informed of the risks he later faced. Hageny v. Bodensteiner, 2009 WI App 10, 316 Wis. 2d 240, 762 N.W.2d 452, 08-0133.

448.30 Annotation This section (2007 stats.) requires any physician who treats a patient to inform the patient about the availability of all alternate, viable medical modes of treatment, including diagnosis, as well as the benefits and risks of such treatments. Although the jury determined a physician was not negligent in his standard of care for failing to employ an alternative when treating the defendant, that did not relieve the physician of the duty to inform the patient about the availability of all alternate, viable medical modes of treatment. Bubb v. Brusky, 2009 WI 91, 321 Wis. 2d 1, 768 N.W.2d 903, 07-0619.

448.30 Annotation Neither case law or this section (2011 stats.) limits the physician's duty to inform the patient of modes of treatment only for the final diagnosis. The distinction between conditions "related" to the final diagnosis and conditions "unrelated" to the final diagnosis finds no support in the statute or case law. A physician's duty is to inform the patient about diagnostic procedures about which a reasonable patient would want to know to make an informed, voluntary decision about his or her medical care, even if those diagnostic procedures are aimed at conditions that are unrelated to the condition that was the final diagnosis. Jandre v. Physicians Insurance Company of Wisconsin, 2012 WI 39, 340 Wis. 2d 31, 813 N.W.2d 627, 08-1972.

448.30 Annotation The doctrine of informed consent is limited to apprising the patient of risks that inhere to proposed treatments. It does not impose a duty to apprise a patient of any knowledge the doctor may have regarding the condition of the patient or of all possible methods of diagnosis. McGeshick v. Choucair 9 F.3d 1229 (1993).



448.40 Rules.

448.40  Rules.

448.40(1)(1) The board may promulgate rules to carry out the purposes of this subchapter, including rules requiring the completion of continuing education, professional development, and maintenance of certification or performance improvement or continuing medical education programs for renewal of a license to practice medicine and surgery.

448.40(2) (2) The board shall promulgate all of the following rules:

448.40(2)(a) (a) Implementing s. 448.30.

448.40(2)(b) (b) Establishing the scope of the practice of perfusion. In promulgating rules under this paragraph, the board shall consult with the perfusionists examining council.

448.40(2)(c) (c) Establishing continuing education requirements for renewal of a license to practice perfusion under s. 448.13 (2). In promulgating rules under this paragraph, the board shall consult with the perfusionists examining council.

448.40(2)(e) (e) Establishing the criteria for the substitution of uncompensated hours of professional assistance volunteered to the department of health services for some or all of the hours of continuing education credits required under s. 448.13 (1) (a) 1. for physicians specializing in psychiatry. The eligible substitution hours shall involve professional evaluation of community programs for the certification and recertification of community mental health programs, as defined in s. 51.01 (3n), by the department of health services.

448.40(2)(f) (f) Establishing requirements for prescription orders issued by physician assistants under s. 448.21 (3).

448.40(2)(g) (g) Establishing procedures for issuing and using administrative warnings under s. 448.02 (8).

448.40 History History: 1975 c. 383; 1981 c. 375; 1987 a. 399; 1993 a. 445; 1995 a. 27 s. 9126 (19); 1997 a. 67, 175, 311; 1999 a. 32, 180; 2001 a. 89; 2007 a. 20 s. 9121 (6) (a); 2009 a. 382.



448.50 Definitions.

448.50  Definitions. In this subchapter:

448.50(1m) (1m) "Business entity" has the meaning given in s. 452.01 (3j).

448.50(1r) (1r) "Diagnosis" means a judgment that is made after examining the neuromusculoskeletal system or evaluating or studying its symptoms and that utilizes the techniques and science of physical therapy for the purpose of establishing a plan of therapeutic intervention, but does not include a chiropractic or medical diagnosis.

448.50(1v) (1v) "Examining board" means the physical therapy examining board.

448.50(2) (2) "Licensee" means a person who is licensed under this subchapter.

448.50(3) (3) "Physical therapist" means an individual who has been graduated from a school of physical therapy and holds a license to practice physical therapy granted by the examining board.

448.50(3m) (3m) "Physical therapist assistant" means an individual who holds a license as a physical therapist assistant granted by the examining board.

448.50(4) (4)

448.50(4)(a)(a) "Physical therapy" means, except as provided in par. (b), any of the following:

448.50(4)(a)1. 1. Examining, evaluating, or testing individuals with mechanical, physiological, or developmental impairments, functional limitations related to physical movement and mobility, disabilities, or other movement-related health conditions, in order to determine a diagnosis, prognosis, or plan of therapeutic intervention or to assess the ongoing effects of intervention. In this subdivision, "testing" means using standardized methods or techniques for gathering data about a patient.

448.50(4)(a)2. 2. Alleviating impairments or functional limitations by instructing patients or designing, implementing, or modifying therapeutic interventions.

448.50(4)(a)3. 3. Reducing the risk of injury, impairment, functional limitation, or disability, including by promoting or maintaining fitness, health, or quality of life in all age populations.

448.50(4)(a)4. 4. Engaging in administration, consultation, or research that is related to any activity specified in subds. 1. to 3.

448.50(4)(b) (b) "Physical therapy" does not include using roentgen rays or radium for any purpose, using electricity for surgical purposes, including cauterization, or prescribing drugs or devices.

448.50(5) (5) "Sexual misconduct with a patient" means any of the following:

448.50(5)(a) (a) Engaging in or soliciting a consensual or nonconsensual sexual relationship with a patient.

448.50(5)(b) (b) Making sexual advances toward, requesting sexual favors from, or engaging in other verbal conduct or physical contact of a sexual nature with a patient.

448.50(5)(c) (c) Intentionally viewing a completely or partially disrobed patient during the course of treatment if the viewing is not related to diagnosis or treatment.

448.50(6) (6) "Therapeutic intervention" means the purposeful and skilled interaction between a physical therapist, patient, and, if appropriate, individuals involved in the patient's care, using physical therapy procedures or techniques that are intended to produce changes in the patient's condition and that are consistent with diagnosis and prognosis.

448.50 History History: 1993 a. 107; 2001 a. 70; 2009 a. 149.

448.50 Annotation Physical therapists and massage therapists are not prohibited from performing the activities that are within their respective scopes of practice, even if those activities extend in some degree into the field of chiropractic science. OAG 1-01.



448.51 License required.

448.51  License required.

448.51(1)(1) Except as provided in s. 448.52, no person may practice physical therapy unless the person is licensed as a physical therapist under this subchapter.

448.51(1e) (1e) No person may designate himself or herself as a physical therapist or use or assume the title "physical therapist," "physiotherapist," "physical therapy technician," "licensed physical therapist," "registered physical therapist," "master of physical therapy," "master of science in physical therapy," or "doctorate in physical therapy," or append to the person's name the letters "P.T.," "P.T.T.," "L.P.T.," "R.P.T.," "M.P.T.," "M.S.P.T.," or "D.P.T.," or any other title, letters, or designation that represents or may tend to represent the person as a physical therapist, unless the person is licensed as a physical therapist under this subchapter.

448.51(1s) (1s) No person may designate himself or herself as a physical therapist assistant, use or assume the title "physical therapist assistant," or append to the person's name the letters "P.T.A." or any other title, letters, or designation that represents or may tend to represent the person as a physical therapist assistant unless the person is licensed as a physical therapist assistant under this subchapter.

448.51(2) (2)

448.51(2)(a)(a) In this subsection, "advertisement" includes advertisements that appear on outdoor signs, in print or electronic media, and in material mailed to a person other than a patient, client, or prospective patient or client who has requested the material.

448.51(2)(b) (b) Except as provided in s. 448.52 (2m), no person may claim to render physical therapy or physiotherapy services unless the person is licensed as a physical therapist under this subchapter.

448.51 History History: 1993 a. 107; 1995 a. 166; 2001 a. 70, 105.



448.52 Applicability.

448.52  Applicability.

448.52(1m)(1m) A license is not required under this subchapter for any of the following, if the person does not claim to render physical therapy or physiotherapy services:

448.52(1m)(a) (a) Any person lawfully practicing within the scope of a license, permit, registration or certification granted by this state or the federal government.

448.52(1m)(b) (b) Any person assisting a physical therapist in practice under the direct, on-premises supervision of the physical therapist.

448.52(1m)(c) (c) A physical therapy student assisting a physical therapist in the practice of physical therapy or a physical therapist assistant student assisting a physical therapist in performing physical therapy procedures and related tasks, if the assistance is within the scope of the student's education or training.

448.52(1m)(d) (d) A physical therapist who is licensed to practice physical therapy in another state or country and is providing a consultation or demonstration with a physical therapist who is licensed under this subchapter.

448.52(2m) (2m) A license is not required under this subchapter for any of the following:

448.52(2m)(a) (a) Except as provided in par. (b), a chiropractor licensed under ch. 446 claiming to render physical therapy, if the physical therapy is provided by a physical therapist employed by the chiropractor.

448.52(2m)(b) (b) A chiropractor licensed under ch. 446 claiming to render physical therapy modality services.

448.52 History History: 1993 a. 107 ss. 51, 52, 59; 1995 a. 166; 2001 a. 70, 105.



448.522 Manipulation services.

448.522  Manipulation services. A physical therapist may not claim that any manipulation service that he or she provides is in any manner a chiropractic adjustment that is employed to correct a spinal subluxation.

448.522 History History: 2001 a. 70.



448.527 Code of ethics.

448.527  Code of ethics. The examining board shall promulgate rules establishing a code of ethics governing the professional conduct of physical therapists and physical therapist assistants.

448.527 History History: 2001 a. 70; 2009 a. 149.



448.53 Licensure of physical therapists.

448.53  Licensure of physical therapists.

448.53(1) (1) The examining board shall grant a license as a physical therapist to a person who does all of the following:

448.53(1)(a) (a) Submits an application for the license to the department on a form provided by the department.

448.53(1)(b) (b) Pays the fee specified in s. 440.05 (1).

448.53(1)(c) (c) Subject to ss. 111.321, 111.322 and 111.335, submits evidence satisfactory to the examining board that the applicant does not have an arrest or conviction record.

448.53(1)(d) (d) Submits evidence satisfactory to the examining board that the applicant is a graduate of a school of physical therapy approved by the examining board, unless the examining board waives this requirement under sub. (3).

448.53(1)(e) (e) Passes an examination under s. 448.54.

448.53(1)(f) (f) If the person was educated at a physical therapy school that is not in the United States, the person satisfies any additional requirements for demonstrating competence to practice physical therapy that the examining board may establish by rule.

448.53(2) (2) The examining board may promulgate rules providing for various classes of temporary licenses to practice physical therapy.

448.53(3) (3) The examining board may waive the requirement under sub. (1) (d) for an applicant who establishes, to the satisfaction of the examining board, all of the following:

448.53(3)(a) (a) That he or she is a graduate of a physical therapy school.

448.53(3)(b) (b) That he or she is licensed as a physical therapist by another licensing jurisdiction in the United States.

448.53(3)(c) (c) That the jurisdiction in which he or she is licensed required the licensee to be a graduate of a school approved by the licensing jurisdiction or of a school that the licensing jurisdiction evaluated for education equivalency.

448.53(3)(d) (d) That he or she has actively practiced physical therapy, under the license issued by the other licensing jurisdiction in the United States, for at least 3 years immediately preceding the date of his or her application.

448.53 History History: 1993 a. 107; 2001 a. 70; 2009 a. 149.



448.535 Licensure of physical therapist assistants.

448.535  Licensure of physical therapist assistants.

448.535(1)(1) The examining board shall grant a license as a physical therapist assistant to a person who does all of the following:

448.535(1)(a) (a) Submits an application for the license to the department on a form provided by the department.

448.535(1)(b) (b) Pays the fee specified in s. 440.05 (1).

448.535(1)(c) (c) Subject to ss. 111.321, 111.322, and 111.335, submits evidence satisfactory to the examining board that the applicant does not have an arrest or conviction record.

448.535(1)(d) (d) Submits evidence satisfactory to the examining board that the applicant is a graduate of a physical therapist assistant educational program accredited by an agency that is approved by the examining board.

448.535(1)(e) (e) Passes an examination under s. 448.54.

448.535(2) (2) The examining board may waive a requirement under sub. (1) (d) or (e), or both, for an applicant who establishes to the satisfaction of the examining board that he or she is licensed as a physical therapist assistant by another licensing jurisdiction in the United States. The examining board shall promulgate rules for granting a waiver under this subsection. The rules may require an applicant to satisfy additional requirements as a condition for granting a waiver.

448.535 History History: 2001 a. 70; 2009 a. 149.



448.54 Examination.

448.54  Examination.

448.54(1)(1) The examining board shall conduct or arrange for examinations for physical therapist and physical therapist assistant licensure at least semiannually and at times and places determined by the examining board.

448.54(2) (2)

448.54(2)(a)(a) Except as provided in sub. (3), examinations for physical therapist licensure shall consist of written or oral tests, or both, requiring applicants to demonstrate minimum competency in subjects substantially related to the practice of physical therapy.

448.54(2)(b) (b) Examinations for physical therapist assistant licensure shall consist of written or oral tests, or both, requiring applicants to demonstrate minimum competency in the technical application of physical therapy services.

448.54(3) (3) Notwithstanding s. 448.53 (1) (f), the examining board may not require an applicant for physical therapist licensure to take an oral examination or an examination to test proficiency in the English language for the sole reason that the applicant was educated at a physical therapy school that is not in the United States if the applicant establishes, to the satisfaction of the examining board, that he or she satisfies the requirements under s. 448.53 (3).

448.54 History History: 1993 a. 107; 2001 a. 70; 2009 a. 149.



448.55 Issuance of license; expiration and renewal.

448.55  Issuance of license; expiration and renewal.

448.55(1)(1) The department shall issue a certificate of licensure to each person who is licensed under this subchapter.

448.55(2) (2) The renewal dates for licenses granted under this subchapter, other than temporary licenses granted under rules promulgated under s. 448.53 (2), are specified under s. 440.08 (2) (a). Renewal applications shall be submitted to the department on a form provided by the department and shall include the renewal fee determined by the department under s. 440.03 (9) (a) and proof of compliance with the requirements established in any rules promulgated under sub. (3).

448.55(3) (3) The examining board shall promulgate rules that require an applicant for renewal of a license to demonstrate continued competence as a physical therapist or physical therapist assistant.

448.55 History History: 1993 a. 107; 2001 a. 70; 2007 a. 20; 2009 a. 149.



448.56 Practice requirements.

448.56  Practice requirements.

448.56(1) (1)  Written referral. Except as provided in this subsection and s. 448.52, a person may practice physical therapy only upon the written referral of a physician, physician assistant, chiropractor, dentist, podiatrist, or advanced practice nurse prescriber certified under s. 441.16 (2). Written referral is not required if a physical therapist provides services in schools to children with disabilities, as defined in s. 115.76 (5), pursuant to rules promulgated by the department of public instruction; provides services as part of a home health care agency; provides services to a patient in a nursing home pursuant to the patient's plan of care; provides services related to athletic activities, conditioning, or injury prevention; or provides services to an individual for a previously diagnosed medical condition after informing the individual's physician, physician assistant, chiropractor, dentist, podiatrist, or advanced practice nurse prescriber certified under s. 441.16 (2) who made the diagnosis. The examining board may promulgate rules establishing additional services that are excepted from the written referral requirements of this subsection.

448.56(1m) (1m) Duty to refer.

448.56(1m)(a)(a) A physical therapist shall refer a patient to an appropriate health care practitioner if the physical therapist has reasonable cause to believe that symptoms or conditions are present that require services beyond the scope of the practice of physical therapy.

448.56(1m)(b) (b) The examining board shall promulgate rules establishing the requirements that a physical therapist must satisfy if a physician, physician assistant, chiropractor, dentist, podiatrist, or advanced practice nurse prescriber makes a written referral under sub. (1). The purpose of the rules shall be to ensure continuity of care between the physical therapist and the health care practitioner.

448.56(2) (2) Fee splitting. No licensee may give or receive, directly or indirectly, to or from any other person any fee, commission, rebate or other form of compensation or anything of value for sending, referring or otherwise inducing a person to communicate with a licensee in a professional capacity, or for any professional services not actually rendered personally by the licensee or at the licensee's direction.

448.56(3) (3) Billing by professional partnerships and corporations. If 2 or more physical therapists have entered into a bona fide partnership or have formed a service corporation for the practice of physical therapy, the partnership or corporation may not render a single bill for physical therapy services provided in the name of the partnership or corporation unless each physical therapist who provided services that are identified on the bill is identified on the bill as having rendered those services.

448.56(4) (4) Responsibility. A physical therapist is responsible for managing all aspects of the physical therapy care of each patient under his or her care.

448.56(5) (5) Patient records. A physical therapist shall create and maintain a patient record for every patient the physical therapist examines or treats.

448.56(6) (6) Physical therapist assistants. A physical therapist assistant may assist a physical therapist in the practice of physical therapy if the physical therapist provides direct or general supervision of the physical therapist assistant. The examining board shall promulgate rules defining "direct or general supervision" for purposes of this subsection. Nothing in this subsection interferes with delegation authority under any other provision of this chapter.

448.56 History History: 1993 a. 107 ss. 54, 59; 1995 a. 27 s. 9145 (1); 1997 a. 27, 164; 2001 a. 70; 2003 a. 154; 2005 a. 187; 2009 a. 149; 2011 a. 161.



448.565 Complaints.

448.565  Complaints. The examining board shall promulgate rules establishing procedures and requirements for filing complaints against licensees and shall publicize the procedures and requirements.

448.565 History History: 2001 a. 70; 2009 a. 149.



448.567 Performance audits.

448.567  Performance audits. The examining board shall promulgate rules that require the examining board on a periodic basis to conduct performance self-audits of its activities under this subchapter.

448.567 History History: 2001 a. 70; 2009 a. 149.



448.57 Disciplinary proceedings and actions.

448.57  Disciplinary proceedings and actions.

448.57(1) (1) Subject to the rules promulgated under s. 440.03 (1), the examining board may make investigations and conduct hearings to determine whether a violation of this subchapter or any rule promulgated under this subchapter has occurred.

448.57(2) (2) Subject to the rules promulgated under s. 440.03 (1), the examining board may reprimand a licensee or may deny, limit, suspend or revoke a license granted under this subchapter if it finds that the applicant or licensee has done any of the following:

448.57(2)(a) (a) Made a material misstatement in an application for a license or for renewal of a license.

448.57(2)(am) (am) Interfered with an investigation or disciplinary proceeding by using threats, harassment, or intentional misrepresentation of facts.

448.57(2)(b) (b) Subject to ss. 111.321, 111.322, and 111.335, been convicted of an offense the circumstances of which substantially relate to the practice of physical therapy or assisting in the practice of physical therapy.

448.57(2)(bm) (bm) Been adjudicated mentally incompetent by a court.

448.57(2)(c) (c) Advertised in a manner that is false, deceptive or misleading.

448.57(2)(d) (d) Advertised, practiced or attempted to practice under another's name.

448.57(2)(e) (e) Subject to ss. 111.321, 111.322, and 111.34, practiced or assisted in the practice of physical therapy while the applicant's or licensee's ability to practice or assist was impaired by alcohol or other drugs.

448.57(2)(f) (f) Engaged in unprofessional or unethical conduct in violation of the code of ethics established in the rules promulgated under s. 448.527.

448.57(2)(fm) (fm) Engaged in sexual misconduct with a patient.

448.57(2)(g) (g) Engaged in conduct while practicing or assisting in the practice of physical therapy which evidences a lack of knowledge or ability to apply professional principles or skills.

448.57(2)(h) (h) Violated this subchapter or any rule promulgated under this subchapter.

448.57(3) (3)

448.57(3)(a)(a) A licensee may voluntarily surrender his or her license to the examining board, which may refuse to accept the surrender if the examining board has received allegations of unprofessional conduct against the licensee. The examining board may negotiate stipulations in consideration for accepting the surrender of licenses.

448.57(3)(b) (b) The examining board may restore a license that has been voluntarily surrendered under par. (a) on such terms and conditions as it considers appropriate.

448.57(4) (4) The examining board shall prepare and disseminate to the public an annual report that describes final disciplinary action taken against licensees during the preceding year.

448.57(5) (5) The examining board may report final disciplinary action taken against a licensee to any national database that includes information about disciplinary action taken against health care professionals.

448.57 History History: 1993 a. 107; 2001 a. 70; 2009 a. 149.



448.58 Injunctive relief.

448.58  Injunctive relief. If the examining board has reason to believe that any person is violating this subchapter or any rule promulgated under this subchapter, the examining board, the department, the attorney general or the district attorney of the proper county may investigate and may, in addition to any other remedies, bring an action in the name and on behalf of this state to enjoin the person from the violation.

448.58 History History: 1993 a. 107; 2009 a. 149.



448.59 Penalties.

448.59  Penalties. Any person who violates this subchapter or any rule promulgated under this subchapter may be fined not more than $10,000 or imprisoned for not more than 9 months or both.

448.59 History History: 1993 a. 107.



448.60 Definitions.

448.60  Definitions. In this subchapter:

448.60(1) (1) "Affiliated credentialing board" means the podiatry affiliated credentialing board.

448.60(2) (2) "Licensee" means a person who is licensed under this subchapter.

448.60(3) (3) "Podiatrist" means an individual possessing the degree of doctor of podiatric medicine or doctor of surgical chiropody or equivalent degree as determined by the affiliated credentialing board, and holding a license to practice podiatry or podiatric medicine and surgery granted by the affiliated credentialing board.

448.60(4) (4) "Podiatry" or "podiatric medicine and surgery" means that branch or system of the practice of medicine and surgery that involves treating the sick which is limited to conditions affecting the foot and ankle, but does not include the use of a general anesthetic unless administered by or under the direction of a person licensed to practice medicine and surgery under subch. II.

448.60(5) (5) "Unprofessional conduct" means an act or attempted act of commission or omission, as defined by the affiliated credentialing board by rule under s. 448.695 (1), or an act by a podiatrist in violation of ch. 450 or 961.

448.60 History History: 1997 a. 175 ss. 21, 22, 69; 2005 a. 334; 2009 a. 113; s. 35.17 correction in (1).



448.61 License required.

448.61  License required. Except as provided in ss. 257.03 and 448.62, no person may practice podiatry, designate himself or herself as a podiatrist, use or assume the title "doctor of surgical chiropody", "doctor of podiatry"or "doctor of podiatric medicine", or append to the person's name the words or letters "doctor", "Dr.", "D.S.C.", "D.P.M.", "foot doctor", "foot specialist" or any other title, letters or designation which represents or may tend to represent the person as a podiatrist unless the person is licensed under this subchapter.

448.61 History History: 1997 a. 175; 2005 a. 96; 2009 a. 42.



448.62 Applicability.

448.62  Applicability. This subchapter does not require a license for any of the following:

448.62(1) (1) A person lawfully practicing within the scope of a license, permit, registration or certification granted by this state or the federal government.

448.62(2) (2) A person assisting a podiatrist in practice under the direct, on-premises supervision of the podiatrist.

448.62(3) (3) A podiatry student engaged in activities required for his or her education or training.

448.62(4) (4) A podiatrist who is licensed to practice podiatry in another state or country and is providing a consultation or demonstration with a podiatrist who is licensed under this subchapter.

448.62(5) (5) A person performing the gratuitous domestic administration of family remedies.

448.62(6) (6) A person furnishing medical assistance or first aid at the scene of an emergency.

448.62 History History: 1997 a. 175.



448.63 Licensure of podiatrists.

448.63  Licensure of podiatrists.

448.63(1) (1) Subject to sub. (4), the affiliated credentialing board shall grant a license as a podiatrist to a person who does all of the following:

448.63(1)(a) (a) Submits an application for the license to the department on a form provided by the department.

448.63(1)(b) (b) Pays the fee specified in s. 440.05 (1).

448.63(1)(c) (c) Subject to ss. 111.321, 111.322 and 111.335, submits evidence satisfactory to the affiliated credentialing board that the applicant does not have an arrest or conviction record.

448.63(1)(d) (d) Submits evidence satisfactory to the affiliated credentialing board of all of the following:

448.63(1)(d)1. 1. That the applicant is a graduate of a school of podiatric medicine and surgery approved by the affiliated credentialing board and possesses a diploma from such school conferring the degree of doctor of podiatric medicine, or equivalent degree as determined by the affiliated credentialing board, unless the affiliated credentialing board waives these requirements under sub. (2).

448.63(1)(d)2. 2. That the applicant has completed 2 years of postgraduate training in a program approved by the affiliated credentialing board or one year of postgraduate training in a program approved by the affiliated credentialing board if the one-year postgraduate training was completed by June 1, 2010.

448.63(1)(e) (e) Passes an examination under s. 448.64.

448.63(2) (2) The affiliated credentialing board may waive the requirement under sub. (1) (d) 1. for an applicant who establishes, to the satisfaction of the affiliated credentialing board, all of the following:

448.63(2)(a) (a) That he or she is a graduate of a podiatry school.

448.63(2)(b) (b) That he or she is licensed as a podiatrist by another licensing jurisdiction in the United States.

448.63(2)(c) (c) That the jurisdiction in which he or she is licensed required the licensee to be a graduate of a school approved by the licensing jurisdiction or of a school that the licensing jurisdiction evaluated for education equivalency.

448.63(2)(d) (d) That he or she has actively practiced podiatry, under the license issued by the other licensing jurisdiction in the United States, for at least 3 years immediately preceding the date of his or her application.

448.63(3) (3) The affiliated credentialing board may promulgate rules providing for various classes of temporary licenses to practice podiatry.

448.63(4) (4) The affiliated credentialing board may grant a limited license to an applicant for a license under sub. (1) if the affiliated credentialing board finds that the applicant has not demonstrated adequate education, training or performance on any past examination or in any past practice, and that, based upon considerations of public health and safety, the applicant does not qualify for full licensure under sub. (1).

448.63 History History: 1997 a. 175; 2005 a. 334; 2011 a. 146.



448.64 Examination.

448.64  Examination.

448.64(1)(1) The affiliated credentialing board shall conduct or arrange for examinations for podiatrist licensure at least semiannually and at times and places determined by the affiliated credentialing board.

448.64(2) (2) Except as provided in sub. (3), examinations shall consist of written or oral tests, or both, requiring an applicant to demonstrate minimum competency in subjects substantially related to the practice of podiatry.

448.64(3) (3) The affiliated credentialing board may not require an applicant to take an oral examination or an examination to test proficiency in the English language for the sole reason that the applicant was educated at a podiatry school that is not in the United States if the applicant establishes, to the satisfaction of the affiliated credentialing board, that he or she satisfies the requirements under s. 448.63 (2).

448.64(4) (4) The affiliated credentialing board may require an applicant who fails to appear for or to complete an examination under this section to reapply for licensure before being admitted to a subsequent examination.

448.64(5) (5) An applicant who fails to pass an examination under this section may request reexamination, and may be reexamined not more than twice at not less than 4-month intervals, and shall pay a reexamination fee for each reexamination. An applicant who fails to pass an examination on the 2nd such reexamination may not be admitted to further examination until the applicant reapplies for licensure and submits evidence that shows, to the satisfaction of the affiliated credentialing board, that he or she has completed additional education or received additional professional training.

448.64 History History: 1997 a. 175.



448.65 Issuance of license; expiration and renewal; duplicate license.

448.65  Issuance of license; expiration and renewal; duplicate license.

448.65(1)(1) The department shall issue a certificate of licensure to each person who is licensed under this subchapter.

448.65(2) (2) The renewal date for a license granted under this subchapter, other than a temporary license granted under rules promulgated under s. 448.63 (3), is specified under s. 440.08 (2) (a). Renewal applications shall be submitted to the department on a form provided by the department and shall be accompanied by all of the following:

448.65(2)(a) (a) The renewal fee determined by the department under s. 440.03 (9) (a).

448.65(2)(b) (b) Proof of completion of continuing education requirements in s. 448.665.

448.65(3) (3) A licensee whose license is lost, stolen or destroyed may apply to the department for a duplicate license. Duplicate license applications shall be submitted to the department on a form provided by the department and shall be accompanied by the fee specified under s. 440.05 (7) and an affidavit setting out the circumstances of the loss, theft or destruction of the license. Upon receipt of an application under this subsection, the department shall issue a duplicate license bearing on its face the word "duplicate".

448.65 History History: 1997 a. 175; 2007 a. 20; 2009 a. 276.



448.655 Malpractice liability insurance.

448.655  Malpractice liability insurance.

448.655(1) (1) A licensed podiatrist shall annually submit to the affiliated credentialing board evidence satisfactory to the affiliated credentialing board that the podiatrist satisfies one of the following:

448.655(1)(a) (a) The podiatrist has in effect malpractice liability insurance coverage in the amount of at least $1,000,000 per occurrence and $1,000,000 for all occurrences in one year.

448.655(1)(b) (b) The podiatrist meets all of the following conditions:

448.655(1)(b)1. 1. The podiatrist's principal place of practice is not in this state.

448.655(1)(b)2. 2. The podiatrist will not be engaged in the practice of podiatry in this state for more than 240 hours during the following 12 months.

448.655(1)(b)3. 3. The podiatrist has in effect malpractice liability insurance coverage that covers services provided by the podiatrist to patients in this state and which is in one of the following amounts:

448.655(1)(b)3.a. a. At least the minimum amount of malpractice liability insurance coverage that is required under the laws of the state in which the affiliated credentialing board determines that his or her principal place of practice is located.

448.655(1)(b)3.b. b. If the podiatrist is not required under the laws of the state in which the affiliated credentialing board determines that his or her principal place of practice is located to have in effect a minimum amount of malpractice liability insurance coverage, at least the minimum amount of malpractice liability insurance coverage that the affiliated credentialing board determines is necessary to protect the public.

448.655(2) (2) For purposes of sub. (1), a podiatrist's principal place of practice is not in this state if the affiliated credentialing board determines that, during the following 12 months, any of the following applies:

448.655(2)(a) (a) More than 50% of the podiatrist's practice will be performed outside this state.

448.655(2)(b) (b) More than 50% of the income from the podiatrist's practice will be derived from outside this state.

448.655(2)(c) (c) More than 50% of the podiatrist's patients will be treated by the podiatrist outside this state.

448.655(3) (3) The affiliated credentialing board may suspend, revoke or refuse to issue or renew the license of a podiatrist who fails to procure or to submit proof of the malpractice liability insurance coverage required under sub. (1).

448.655 History History: 1985 a. 340; 1989 a. 152; 1997 a. 175 ss. 51 to 56; Stats. 1997 s. 448.655.



448.66 Malpractice.

448.66  Malpractice. Except as provided in s. 257.03, a person who practices podiatry without having a license under this subchapter may be liable for malpractice, and his or her ignorance of a duty ordinarily performed by a licensed podiatrist shall not limit his or her liability for an injury arising from his or her practice of podiatry.

448.66 History History: 1997 a. 175; 2005 a. 96; 2009 a. 42.



448.665 Continuing education.

448.665  Continuing education. The affiliated credentialing board shall promulgate rules establishing requirements and procedures for licensees to complete continuing education programs or courses of study in order to qualify for renewal of a license granted under this subchapter. The rules shall require a licensee to complete at least 30 hours of continuing education programs or courses of study within each 2-year period immediately preceding the renewal date specified under s. 440.08 (2) (a). The affiliated credentialing board may waive all or part of these requirements for the completion of continuing education programs or courses of study if the affiliated credentialing board determines that prolonged illness, disability or other exceptional circumstances have prevented a licensee from completing the requirements.

448.665 History History: 1997 a. 175.



448.67 Practice requirements.

448.67  Practice requirements.

448.67(1) (1)  Fee splitting. No licensee may give or receive, directly or indirectly, to or from any other person any fee, commission, rebate or other form of compensation or anything of value for sending, referring or otherwise inducing a person to communicate with a licensee in a professional capacity, or for any professional services not actually rendered personally by the licensee or at the licensee's direction.

448.67(2) (2) Separate billing required. Except as provided in sub. (4), a licensee who renders any podiatric service or assistance, or gives any podiatric advice or any similar advice or assistance, to any patient, podiatrist, physician, physician assistant, advanced practice nurse prescriber certified under s. 441.16 (2), partnership, or corporation, or to any other institution or organization, including a hospital, for which a charge is made to a patient, shall, except as authorized by Title 18 or Title 19 of the federal Social Security Act, render an individual statement or account of the charge directly to the patient, distinct and separate from any statement or account by any other podiatrist, physician, physician assistant, advanced practice nurse prescriber, or other person.

448.67(3) (3) Billing for tests performed by the state laboratory of hygiene. A licensee who charges a patient, other person or 3rd-party payer for services performed by the state laboratory of hygiene shall identify the actual amount charged by the state laboratory of hygiene and shall restrict charges for those services to that amount.

448.67(4) (4) Billing by professional partnerships and corporations. If 2 or more podiatrists have entered into a bona fide partnership or formed a service corporation for the practice of podiatry, the partnership or corporation may not render a single bill for podiatry services provided in the name of the partnership or corporation unless each individual licensed, registered or certified under this chapter or ch. 446, 449, 450, 455, 457 or 459, who provided services is individually identified on the bill as having rendered those services.

448.67 History History: 1997 a. 175; 2005 a. 187; 2011 a. 161.



448.675 Disciplinary proceedings and actions.

448.675  Disciplinary proceedings and actions.

448.675(1)(1)  Investigation; hearing; action.

448.675(1)(a)(a) The affiliated credentialing board shall investigate allegations of unprofessional conduct and negligence in treatment by a licensee. Information contained in reports filed with the affiliated credentialing board under s. 49.45 (2) (a) 12r., 50.36 (3) (b), 609.17 or 632.715, or under 42 CFR 1001.2005, shall be investigated by the affiliated credentialing board. Information contained in a report filed with the affiliated credentialing board under s. 50.36 (3) (c) may, within the discretion of the affiliated credentialing board, be used as the basis of an investigation of a person named in the report. The affiliated credentialing board may require a licensee to undergo and may consider the results of a physical, mental or professional competency examination if the affiliated credentialing board believes that the results of the examination may be useful to the affiliated credentialing board in conducting its investigation.

448.675(1)(b) (b) After an investigation, if the affiliated credentialing board finds that there is probable cause to believe that the person is guilty of unprofessional conduct or negligence in treatment, the affiliated credentialing board shall hold a hearing on such conduct. The affiliated credentialing board may require a licensee to undergo and may consider the results of a physical, mental or professional competency examination if the affiliated credentialing board believes that the results of the examination may be useful to the affiliated credentialing board in conducting its hearing. A finding by a court that a podiatrist has acted negligently in treating a patient is conclusive evidence that the podiatrist is guilty of negligence in treatment. A certified copy of the order of a court is presumptive evidence that the finding of negligence in treatment was made. The affiliated credentialing board shall render a decision within 90 days after the date on which the hearing is held or, if subsequent proceedings are conducted under s. 227.46 (2), within 90 days after the date on which those proceedings are completed.

448.675(1)(c) (c) After a disciplinary hearing, the affiliated credentialing board may, when it determines that a court has found that a person has been negligent in treating a patient or when it finds a person guilty of unprofessional conduct or negligence in treatment, do one or more of the following: warn or reprimand that person, or limit, suspend or revoke a license granted by the affiliated credentialing board to that person. The affiliated credentialing board may condition the removal of limitations on a license, or the restoration of a suspended or revoked license, upon obtaining minimum results specified by the affiliated credentialing board on a physical, mental or professional competency examination if the affiliated credentialing board believes that obtaining the minimum results is related to correcting one or more of the bases upon which the limitation, suspension or revocation was imposed.

448.675(1)(d) (d) A person whose license is limited shall be permitted to continue practice if the person agrees to do all of the following:

448.675(1)(d)1. 1. Refrain from engaging in unprofessional conduct.

448.675(1)(d)2. 2. Appear before the affiliated credentialing board or its officers or agents at such times and places designated by the affiliated credentialing board.

448.675(1)(d)3. 3. Fully disclose to the affiliated credentialing board or its officers or agents the nature of the person's practice and conduct.

448.675(1)(d)4. 4. Fully comply with the limits placed on his or her practice and conduct by the affiliated credentialing board.

448.675(1)(d)5. 5. Obtain additional training, education or supervision required by the affiliated credentialing board.

448.675(1)(d)6. 6. Cooperate with the affiliated credentialing board.

448.675(1)(e) (e) Unless a suspended license is revoked during the period of suspension, upon expiration of the period of suspension the affiliated credentialing board shall reinstate the person's license, except that the affiliated credentialing board may, as a condition precedent to the reinstatement of the license, require the person to pass the examinations required for the original grant of the license.

448.675(1)(f) (f) The affiliated credentialing board shall comply with rules of procedure for the investigation, hearing and action promulgated by the department under s. 440.03 (1).

448.675(1)(g) (g) Nothing in this subsection prohibits the affiliated credentialing board, in its discretion, from investigating and conducting disciplinary proceedings on allegations of unprofessional conduct by a licensee when the allegations of unprofessional conduct may also constitute allegations of negligence in treatment.

448.675(2) (2) Suspension pending hearing. The affiliated credentialing board may summarily suspend a license granted by the affiliated credentialing board for a period not to exceed 30 days pending hearing if the affiliated credentialing board has in its possession evidence establishing probable cause to believe that the licensee has violated the provisions of this subchapter and that it is necessary to suspend the license immediately to protect the public health, safety or welfare. The licensee shall be granted an opportunity to be heard during the determination of whether or not probable cause exists. The affiliated credentialing board may designate any of its officers to exercise the authority granted by this subsection to suspend summarily a license, for a period not exceeding 72 hours. If a license has been summarily suspended by the affiliated credentialing board or any of its officers, the affiliated credentialing board may, while the hearing is in progress, extend the initial period of suspension for not more than an additional 30 days. If the licensee has caused a delay in the hearing process, the affiliated credentialing board may subsequently suspend the license from the time the hearing is commenced until a final decision is issued or may delegate such authority to the hearing examiner.

448.675(3) (3) Voluntary surrender. A licensee may voluntarily surrender his or her license to the secretary of the affiliated credentialing board, but the secretary may refuse to accept the surrender if the affiliated credentialing board has received an allegation of unprofessional conduct against the licensee. The affiliated credentialing board may negotiate stipulations in consideration for accepting the surrender of a license.

448.675(4) (4) Restoration of license, certificate or limited permit. The affiliated credentialing board may restore a license which has been voluntarily surrendered or revoked under this subchapter on such terms and conditions as it considers appropriate.

448.675 History History: 1997 a. 175.



448.68 Hospital reports.

448.68  Hospital reports.

448.68(1)(1) Within 30 days after receipt of a report under s. 50.36 (3) (c), the affiliated credentialing board shall notify the licensee, in writing, of the substance of the report. The licensee and the licensee's authorized representative may examine the report and may place into the record a statement, of reasonable length, of the licensee's view of the correctness or relevance of any information in the report. The licensee may institute an action in circuit court to amend or expunge any part of the licensee's record related to the report.

448.68(2) (2) If the affiliated credentialing board determines that a report submitted under s. 50.36 (3) (c) is without merit or that the licensee has sufficiently improved his or her conduct, the affiliated credentialing board shall remove the report from the licensee's record. If no report about a licensee is filed under s. 50.36 (3) (c) for 2 consecutive years, the licensee may petition the affiliated credentialing board to remove any prior reports, which did not result in disciplinary action, from his or her record.

448.68(3) (3) Upon the request of a hospital, the affiliated credentialing board shall provide the hospital with all information relating to a licensee's loss, reduction or suspension of staff privileges from other hospitals and all information relating to the licensee's being found guilty of unprofessional conduct. In this subsection, "hospital" has the meaning specified under s. 50.33 (2).

448.68 History History: 1997 a. 175.



448.685 Injunctive relief.

448.685  Injunctive relief. If the affiliated credentialing board has reason to believe that a person is violating this subchapter or a rule promulgated under this subchapter, the affiliated credentialing board, the department, the attorney general or the district attorney of the proper county may investigate and may, in addition to any other remedies, bring an action in the name and on behalf of this state to enjoin the person from the violation.

448.685 History History: 1997 a. 175.



448.69 Penalties; appeal.

448.69  Penalties; appeal.

448.69(1)(1)  Penalties.

448.69(1)(a)(a) Except as provided in par. (b), a person who violates any provision of this subchapter or a rule promulgated under this subchapter may be fined not more than $10,000 or imprisoned for not more than 9 months or both.

448.69(1)(b) (b) A person who violates s. 448.67 (3) may be fined not more than $250.

448.69(2) (2) Appeal. A person aggrieved by an action taken under this subchapter by the affiliated credentialing board, its officers or its agents may apply for judicial review as provided in ch. 227, and shall file notice of such appeal with the secretary of the affiliated credentialing board within 30 days. No court of this state may enter an ex parte stay of an action taken by the affiliated credentialing board under this subchapter.

448.69 History History: 1997 a. 175.



448.695 Rules.

448.695  Rules.

448.695(1)(1) The affiliated credentialing board shall promulgate rules defining the acts or attempted acts of commission or omission that constitute unprofessional conduct under s. 448.60 (5).

448.695(2) (2) The affiliated credentialing board may promulgate rules to carry out the purposes of this subchapter.

448.695(3) (3) The affiliated credentialing board shall promulgate rules specifying the requirements for a course of instruction related to X-ray examinations by persons under the direct supervision of a podiatrist under s. 462.02 (2) (f). In promulgating the rules, the affiliated credentialing board shall consult with the radiography examining board and shall examine laws and rules in other states. The affiliated credentialing board shall approve courses that meet the requirements set forth in the rules.

448.695 History History: 1997 a. 175; 2009 a. 106.



448.70 Definitions.

448.70  Definitions. In this subchapter:

448.70(1) (1) "Affiliated credentialing board" means the dietitians affiliated credentialing board.

448.70(1m) (1m) "Certified dietitian" means an individual who is certified as a dietitian under this subchapter.

448.70(2) (2) "Dietetics" means the integration and application of principles of nutritional science, biochemistry, food science, physiology, food systems management, behavioral science and social science in order to achieve or maintain the health of an individual or group of individuals. "Dietetics" includes assessing the nutritional needs of an individual or group of individuals and determining available resources and constraints in meeting those nutritional needs; establishing priorities, goals and objectives that meet those nutritional needs and are consistent with available resources and constraints; providing nutrition counseling; or developing, implementing and managing nutritional care systems.

448.70(3) (3) "Dietitian" means an individual who practices dietetics.

448.70 History History: 1993 a. 443.



448.72 Applicability.

448.72  Applicability. This subchapter does not do any of the following:

448.72(1) (1) Require a certificate under this subchapter for any of the following:

448.72(1)(a) (a) A person who is lawfully practicing within the scope of a license, permit or certificate of certification or registration granted under chs. 441, 446 to 451 or 456, or who is lawfully practicing in any other health care profession that is regulated by state law.

448.72(1)(b) (b) A person to whom a practice or procedure is delegated by a person under par. (a).

448.72(1)(c) (c) A person pursuing a supervised course of study, including internships, leading to a degree or certificate in dietetics from an accredited educational program or an educational program approved by the affiliated credentialing board.

448.72(1)(d) (d) A dietetic technician or assistant who is working under the supervision of a certified dietitian.

448.72(1)(e) (e) A dietitian who is serving in the U.S. armed forces, as defined in s. 40.02 (57m), or in the commissioned corps of the federal public health service or is employed by the U.S. veterans administration, and who is engaged in the practice of dietetics as part of that service or employment.

448.72(1)(f) (f) A person who markets or distributes food, food materials or dietary or food supplements, who explains the use, benefits or preparation of food, food materials or dietary or food supplements, who furnishes nutritional information on food, food materials or dietary or food supplements, or who disseminates nutritional information or literature, if the person does not use the title "dietitian" or "certified dietitian" and the person complies with applicable federal, state and local laws.

448.72(2) (2) Prohibit a dietetic student described in sub. (1) (c) from using the title "dietitian student" or any other title, letters or designation that clearly indicates his or her status as a student or trainee.

448.72(3) (3) Prohibit an individual described in sub. (1) (e) from using the title "dietitian" or any letters or designation that represents or may tend to represent the individual as a dietitian, if the title, letters or designation is used only in the course of the individual's service or employment.

448.72(4) (4) Prohibit an individual who is registered as a dietitian with the commission on dietetic registration of the American Dietetic Association from using the title "dietitian" or "registered dietitian".

448.72(5) (5) Prohibit an individual who is registered as a dietetic technician with the commission on dietetic registration of the American Dietetic Association from using the title "dietetic technician" or "dietetic technician registered".

448.72(6) (6) Prohibit an individual from using the title "dietitian", "licensed dietitian" or "certified dietitian" if the person is licensed or certified as a dietitian under the laws of another state which has licensure or certification requirements that the affiliated credentialing board determines to be substantially equivalent to the requirements under s. 448.78.

448.72 History History: 1993 a. 443; 1997 a. 75.



448.74 Duties of affiliated credentialing board.

448.74  Duties of affiliated credentialing board. The affiliated credentialing board shall promulgate rules that do all of the following:

448.74(1) (1) Establish criteria for the approval of educational programs and training under s. 448.78 (3) and (4).

448.74(2) (2) Establish a code of ethics to govern the professional conduct of certified dietitians.

448.74 History History: 1993 a. 443.



448.76 Use of titles.

448.76  Use of titles. Except as provided in s. 448.72 (1) (e) and (2) to (6), a person who is not a certified dietitian may not designate himself or herself as a dietitian, claim to provide dietetic services or use any title or initials that represent or may tend to represent the person as certified or licensed as a dietitian or as certified or licensed in a nutrition-related field.

448.76 History History: 1993 a. 443; 1997 a. 75.



448.78 Certification of dietitians.

448.78  Certification of dietitians. The affiliated credentialing board shall grant a certificate as a dietitian to an individual who does all of the following:

448.78(1) (1) Submits an application for the certificate to the department on a form provided by the department.

448.78(2) (2) Pays the fee specified in s. 440.05 (1).

448.78(3) (3) Submits evidence satisfactory to the affiliated credentialing board that he or she has done any of the following:

448.78(3)(a) (a) Received a bachelor's, master's or doctoral degree in human nutrition, nutrition education, food and nutrition, dietetics or food systems management from a program at a college or university that is regionally accredited, as determined by the affiliated credentialing board, and that is located in a state or territory of the United States.

448.78(3)(b) (b) Received a bachelor's, master's or doctoral degree in human nutrition, nutrition education, food and nutrition, dietetics or food systems management from a program at a college or university that is not located in a state or territory of the United States if the affiliated credentialing board determines that the program is substantially equivalent to a program under par. (a).

448.78(3)(c) (c) Received a degree from or otherwise successfully completed a program in human nutrition, nutrition education, food and nutrition, dietetics or food systems management that is approved by the affiliated credentialing board.

448.78(4) (4) Submits evidence satisfactory to the affiliated credentialing board that he or she has completed at least 900 hours of dietetics practice in any state or territory of the United States under the supervision of any of the following:

448.78(4)(a) (a) A certified dietitian.

448.78(4)(b) (b) An individual who is registered as a dietitian with the commission on dietetic registration of the American Dietetic Association.

448.78(4)(c) (c) An individual who received a doctoral degree in human nutrition, nutrition education, food and nutrition, dietetics or food systems management from any of the following:

448.78(4)(c)1. 1. A program at a college or university that is regionally accredited, as determined by the affiliated credentialing board, and that is located in a state or territory of the United States.

448.78(4)(c)2. 2. A program at a college or university that is not located in a state or territory of the United States if the affiliated credentialing board determines that the program is substantially equivalent to a program under subd. 1.

448.78(5) (5) Passes the registration examination for dietitians established by the commission on dietetic registration of the American dietetic association, or passes an equivalent examination approved by the affiliated credentialing board, and held under s. 448.84, to determine fitness to practice dietetics.

448.78 History History: 1993 a. 443.



448.80 Temporary certificate.

448.80  Temporary certificate. Upon application and payment of the fee specified in s. 440.05 (6), the affiliated credentialing board may grant a temporary dietitian certificate to an individual who satisfies the requirements under s. 448.78 (1) to (4) and has submitted an application to take the next available examination under s. 448.84. A temporary certificate granted under this section is valid for a period designated by the affiliated credentialing board, not to exceed 9 months, and may be renewed once by the affiliated credentialing board.

448.80 History History: 1993 a. 443.



448.82 Reciprocal certificate.

448.82  Reciprocal certificate. Upon application and payment of the fee specified in s. 440.05 (2), the affiliated credentialing board shall grant a dietitian certificate to an individual who holds a similar certificate or license in another state or territory of the United States if the affiliated credentialing board determines that the requirements for receiving the certificate in the other state or territory are substantially equivalent to the requirements under s. 448.78.

448.82 History History: 1993 a. 443.



448.84 Examinations.

448.84  Examinations.

448.84(1)(1) The affiliated credentialing board shall conduct or arrange for examinations for dietitian certification at least semiannually and at times and places determined by the affiliated credentialing board, and shall provide public notice of each examination at least 90 days before the date of the examination.

448.84(2) (2) Examinations held under sub. (1) shall consist of written or oral tests, or both, requiring applicants to demonstrate minimum competency in subjects substantially related to the practice of dietetics.

448.84 History History: 1993 a. 443.



448.86 Issuance of certificate; expiration and renewal.

448.86  Issuance of certificate; expiration and renewal.

448.86(1)(1) The department shall issue a certificate to each individual who is certified under this subchapter.

448.86(2) (2) The renewal dates for certificates granted under this subchapter, other than temporary certificates granted under s. 448.80, are specified under s. 440.08 (2) (a). Renewal applications shall be submitted to the department on a form provided by the department and shall include the renewal fee determined by the department under s. 440.03 (9) (a).

448.86 History History: 1993 a. 443; 1997 a. 175; 2007 a. 20.



448.87 Disciplinary proceedings and actions.

448.87  Disciplinary proceedings and actions.

448.87(1) (1) Subject to the rules promulgated under s. 440.03 (1), the affiliated credentialing board may make investigations and conduct hearings to determine whether a violation of this subchapter or any rule promulgated under this subchapter has occurred.

448.87(2) (2) Subject to the rules promulgated under s. 440.03 (1), the affiliated credentialing board may reprimand a certified dietitian or deny, limit, suspend or revoke a certificate granted under this subchapter if it finds that the applicant or certified dietitian has done any of the following:

448.87(2)(a) (a) Made a material misstatement in an application for a certificate or for renewal of a certificate.

448.87(2)(b) (b) Subject to ss. 111.321, 111.322 and 111.335, been convicted of an offense the circumstances of which substantially relate to the practice of dietetics.

448.87(2)(c) (c) Advertised in a manner that is false, deceptive or misleading.

448.87(2)(d) (d) Advertised, practiced or attempted to practice under another's name.

448.87(2)(e) (e) Subject to ss. 111.321, 111.322 and 111.34, practiced dietetics while his or her ability to practice was impaired by alcohol or other drugs.

448.87(2)(f) (f) Engaged in unprofessional or unethical conduct in violation of the code of ethics established in the rules promulgated under s. 448.74 (2).

448.87(2)(g) (g) Engaged in conduct while practicing dietetics which evidences a lack of knowledge or ability to apply professional principles or skills.

448.87(2)(h) (h) Violated this subchapter or any rule promulgated under this subchapter.

448.87 History History: 1993 a. 443; 1999 a 180 s. 55.



448.94 Penalties.

448.94  Penalties. Any person who violates this subchapter or any rule promulgated under this subchapter may be fined not more than $1,000 or imprisoned for not more than 6 months or both.

448.94 History History: 1993 a. 443.



448.95 Definitions.

448.95  Definitions. In this subchapter:

448.95(1) (1) "Affiliated credentialing board" means the athletic trainers affiliated credentialing board.

448.95(4) (4) "Athletic trainer" means an individual who engages in athletic training.

448.95(5) (5) "Athletic training" means doing any of the following:

448.95(5)(a) (a) Preventing, recognizing and evaluating injuries or illnesses sustained while participating in physical activity.

448.95(5)(b) (b) Managing and administering the initial treatment of injuries or illnesses sustained while participating in physical activity.

448.95(5)(c) (c) Giving emergency care or first aid for an injury or illness sustained while participating in physical activity.

448.95(5)(d) (d) Rehabilitating and physically reconditioning injuries or illnesses sustained while participating in physical activity.

448.95(5)(e) (e) Rehabilitating and physically reconditioning injuries or illnesses that impede or prevent an individual from returning to participation in physical activity, if the individual recently participated in, and intends to return to participation in, physical activity.

448.95(5)(f) (f) Establishing or administering risk management, conditioning, and injury prevention programs.

448.95(5m) (5m) "Consulting physician" means a person licensed as a physician under subch. II who consults with an athletic trainer while the athletic trainer is engaging in athletic training.

448.95(6) (6) "Licensee" means a person who is licensed as an athletic trainer under this subchapter.

448.95(7) (7) "Physical activity" means vigorous participation in exercise, sports, games, recreation, wellness, fitness, or employment activities.

448.95 History History: 1999 a. 9; 2009 a. 162.



448.951 Use of title.

448.951  Use of title. Except as provided in s. 448.952, no person may designate himself or herself as an athletic trainer or use or assume the title "athletic trainer", "licensed athletic trainer", "certified athletic trainer" or "registered athletic trainer" or append to the person's name any other title, letters or designation that represents or may tend to represent the person as an athletic trainer unless the person is licensed under this subchapter.

448.951 History History: 1999 a. 9, 185.



448.952 Applicability.

448.952  Applicability. This subchapter does not require a license under this subchapter for any of the following:

448.952(1) (1) Any person lawfully practicing within the scope of a license, permit, registration or certification granted by this state or the federal government, if the person does not represent himself or herself as an athletic trainer.

448.952(2) (2) An athletic training student practicing athletic training within the scope of the student's education or training, if he or she clearly indicates that he or she is an athletic training student.

448.952(3) (3) An athletic trainer who is in this state temporarily with an individual or group that is participating in a specific athletic event or series of athletic events and who is licensed, certified, or registered by another state or country or certified as an athletic trainer by the National Athletic Trainers' Association Board of Certification, Inc., or its successor agency.

448.952 History History: 1999 a. 9; 2009 a. 162.



448.9525 Duties of affiliated credentialing board.

448.9525  Duties of affiliated credentialing board.

448.9525(1)(1) The affiliated credentialing board shall do all of the following:

448.9525(1)(a) (a) Maintain a complete list of athletic trainers licensed under this subchapter that includes the address of each person on the list.

448.9525(1)(b) (b) Provide a copy of the list maintained under par. (a) to any person who requests a copy.

448.9525(1)(c) (c) Prescribe a form for the recording of a protocol required under s. 448.956 (1).

448.9525(1)(d) (d) Promulgate rules establishing the minimum amount of liability insurance or surety bonding that a licensee must have to be eligible for renewal of his or her license.

448.9525(1)(e) (e) Promulgate rules requiring each applicant for a license under this subchapter to submit evidence satisfactory to the affiliated credentialing board that the applicant has current proficiency in the use of an automated external defibrillator achieved through instruction provided by an individual, organization, or institution of higher education approved under s. 46.03 (38) to provide such instruction.

448.9525(2) (2) Subject to s. 448.956 (1), (4) and (5), the affiliated credentialing board and the medical examining board shall jointly promulgate rules relating to the minimum requirements of a protocol required under s. 448.956 (1).

448.9525 History History: 1999 a. 9; 2007 a. 104.



448.953 Licensure of athletic trainers.

448.953  Licensure of athletic trainers.

448.953(1) (1) The affiliated credentialing board shall grant an athletic trainer license to a person who does all of the following:

448.953(1)(a) (a) Submits an application for the license to the department on a form provided by the department.

448.953(1)(b) (b) Pays the fee specified in s. 440.05 (1).

448.953(1)(c) (c) Subject to ss. 111.321, 111.322 and 111.335, submits evidence satisfactory to the affiliated credentialing board that he or she does not have an arrest or conviction record.

448.953(1)(d) (d) Subject to ss. 111.321, 111.322 and 111.335, submits evidence satisfactory to the affiliated credentialing board that he or she does not have a history of alcohol or other drug abuse.

448.953(1)(e) (e) Submits evidence satisfactory to the affiliated credentialing board that he or she has received at least a bachelor's degree from an accredited college or university.

448.953(1)(f) (f) Submits evidence satisfactory to the affiliated credentialing board that he or she has met the requirements for certification established by the National Athletic Trainers' Association Board of Certification, Inc., or its successor agency and has passed the certification examination administered by the National Athletic Trainers' Association Board of Certification, Inc., or its successor agency.

448.953(1)(g) (g) Provides all of the following information:

448.953(1)(g)1. 1. A statement as to whether the person has been granted an athletic trainer credential from any licensing jurisdiction in the United States or in any foreign country.

448.953(1)(g)2. 2. If the person has been granted an athletic trainer credential from any licensing jurisdiction in the United States or in any foreign country, a description of any disciplinary actions initiated against the person by the licensing jurisdiction that issued the credential.

448.953(1)(g)3. 3. A statement as to whether the person has ever applied for an athletic trainer credential from any licensing jurisdiction in the United States or in any foreign country and had the application denied, along with a description of why the credential application was denied.

448.953(1)(h) (h) Passes an examination under s. 448.954.

448.953(1)(i) (i) Submits evidence satisfactory to the affiliated credentialing board that he or she has current proficiency in the use of an automated external defibrillator achieved through instruction provided by an individual, organization, or institution of higher education approved under s. 46.03 (38) to provide such instruction.

448.953(2) (2) The affiliated credentialing board may waive the requirements under sub. (1) (c) to (i) for an applicant for a license under sub. (1) who establishes to the satisfaction of the affiliated credentialing board all of the following:

448.953(2)(a) (a) That he or she has been issued a credential as an athletic trainer by another licensing jurisdiction in the United States.

448.953(2)(b) (b) That the jurisdiction that issued the credential under par. (a) has requirements for credentialing that are substantially equivalent to the requirements under sub. (1) (c) to (i).

448.953(5) (5) An application form for a license under this section shall include all of the following:

448.953(5)(a) (a) An affirmation by the applicant that the information that he or she is supplying on the application is true and complete.

448.953(5)(b) (b) A statement that the applicant authorizes the affiliated credentialing board to have access to any of the following:

448.953(5)(b)1. 1. The applicant's records at the college or university at which he or she received the bachelor's degree required under sub. (1) (e).

448.953(5)(b)2. 2. The records of any credentialing authority in any licensing jurisdiction in the United States or in any foreign country that has granted the applicant a credential in athletic training.

448.953 History History: 1999 a. 9, 185; 2007 a. 104; 2009 a. 162.



448.954 Examination.

448.954  Examination.

448.954(1)(1) The affiliated credentialing board shall conduct or arrange for examinations for athletic trainer licensure at least semiannually and at times and places determined by the affiliated credentialing board. Examinations shall consist of written or oral tests, or both, requiring applicants to demonstrate minimum competency in subjects substantially related to athletic training.

448.954(2) (2) In lieu of an examination under sub. (1), the affiliated credentialing board may accept the results of an examination administered by the National Athletic Trainers' Association Board of Certification, Inc., or its successor agency.

448.954 History History: 1999 a. 9; 2009 a. 162.



448.9545 Continuing education.

448.9545  Continuing education.

448.9545(1) (1)

448.9545(1)(a)(a) To be eligible for renewal of a license issued under s. 448.953 (1) or (2), a licensee shall, during the 2-year period immediately preceding the renewal date specified under s. 440.08 (2) (a), complete not less than 30 credit hours of continuing education in courses of study approved by the affiliated credentialing board.

448.9545(1)(b) (b) No more than 10 credit hours of the continuing education required under par. (a) may be on any of the following subject areas or combination of subject areas:

448.9545(1)(b)1. 1. Management.

448.9545(1)(b)2. 2. Risk management.

448.9545(1)(b)3. 3. Personal growth.

448.9545(1)(b)4. 4. Educational techniques.

448.9545(2) (2) The affiliated credentialing board may approve any of the following courses for continuing education credit:

448.9545(2)(a) (a) A course that has been approved for continuing education credit by the National Athletic Trainers' Association Board of Certification, Inc., or its successor agency.

448.9545(2)(b) (b) Any course that satisfies all of the following:

448.9545(2)(b)1. 1. The course is directly related to the practice of athletic training or sports medicine and lasts at least one hour.

448.9545(2)(b)2. 2. Each member of the course faculty has expertise in the subject area of the course because he or she has received a degree from an accredited college or university relating to the subject area, has experience or special training in the subject area covered by the course or has previously taught the subject area covered by the course.

448.9545(2)(b)3. 3. The course has specific written objectives describing the goals of the course for the participants.

448.9545(2)(b)4. 4. The sponsor of the course keeps attendance records for the course and retains copies of those records for at least 4 years after the date of the course.

448.9545 History History: 1999 a. 9; 2009 a. 162.



448.955 Issuance of license; expiration and renewal.

448.955  Issuance of license; expiration and renewal.

448.955(1)(1) The renewal dates for licenses granted under this subchapter are specified under s. 440.08 (2) (a).

448.955(2) (2) Renewal applications shall be submitted to the department on a form provided, subject to sub. (3), by the department and shall include the renewal fee determined by the department under s. 440.03 (9) (a) and evidence satisfactory to the affiliated credentialing board that the licensee has all of the following:

448.955(2)(a) (a) Completed, during the 2-year period immediately preceding the renewal date specified in s. 440.08 (2) (a), the continuing education requirements specified in s. 448.9545.

448.955(2)(b) (b) Current certification in cardiopulmonary resuscitation.

448.955(2)(c) (c) Liability insurance or a surety bond in at least the minimum amount required by the rules promulgated under s. 448.9525 (1) (d).

448.955(2)(d) (d) Current proficiency in the use of an automated external defibrillator achieved through instruction provided by an individual, organization, or institution of higher education approved under s. 46.03 (38) to provide such instruction.

448.955(3) (3) A renewal application form for renewal of a license issued under this subchapter shall include all of the following:

448.955(3)(a) (a) A place for the licensee to describe his or her work history, including the average number of hours worked each week, for the 2-year period immediately preceding the renewal date specified in s. 440.08 (2) (a).

448.955(3)(c) (c) A statement, signed by the licensee and the licensee's consulting physician, that a current copy of the protocol required under s. 448.956 (1) is on file at the place of employment of the athletic trainer and of the consulting physician.

448.955 History History: 1999 a. 9; 2007 a. 20, 104; 2009 a. 162.



448.956 Practice requirements.

448.956  Practice requirements.

448.956(1) (1)

448.956(1)(a)(a) A licensee may engage in athletic training only in accordance with an evaluation and treatment protocol that is established by the athletic trainer and approved by the consulting physician in accordance with the rules promulgated under s. 448.9525 (2) and recorded on a protocol form prescribed by the affiliated credentialing board under s. 448.9525 (1) (c).

448.956(1)(b) (b) A licensee shall have a copy of the protocol established under par. (a) at his or her place of employment at all times.

448.956(1)(c) (c) A protocol established under par. (a) shall be updated no later than 30 days before the date specified in s. 440.08 (2) (a) 14f.

448.956(1m) (1m) Subject to sub. (1) (a), a licensee may provide athletic training to an individual without a referral, except that a licensee may not provide athletic training as described under s. 448.95 (5) (d) or (e) in an outpatient rehabilitation setting unless the licensee has obtained a written referral for the individual from a practitioner licensed or certified under subch. II, III, IV, V, or VII of this chapter; under ch. 446; or under s. 441.16 (2).

448.956(2) (2) In addition to engaging in athletic training under a protocol established under sub. (1), a licensee may do any of the following:

448.956(2)(a) (a) Monitor the general behavior and general physical response of a person to treatment and rehabilitation, including monitoring whether the person's behavior or response show abnormal characteristics and monitoring whether the person exhibits abnormal signs or symptoms.

448.956(2)(b) (b) Suggest modifications in treatment or rehabilitation of an injured person to the health care practitioner who referred the person to the athletic trainer or to any other health care provider who is providing treatment to the person.

448.956(2)(c) (c) Develop and administer an athletic training program for a person. An athletic training program under this paragraph may include providing education and counseling to a person.

448.956(3) (3) When working on behalf of his or her employer, a licensee may, in accordance with a protocol established under sub. (1) (a), do all of the following:

448.956(3)(a) (a) Treat and rehabilitate an injury or illness using cold, heat, light, sound, electricity, exercise, chemicals, or mechanical devices.

448.956(3)(b) (b) Evaluate and treat a person for an injury or illness that has not previously been diagnosed.

448.956(3)(c) (c) Treat or rehabilitate an employee with an injury or illness that has resulted from an employment activity as directed, supervised, and inspected by a physician, as defined in s. 448.01 (5), or by a person licensed under s. 446.02, who has the power to direct, decide, and oversee the implementation of the treatment or rehabilitation.

448.956(4) (4) If a licensee or the consulting physician of the licensee determines that a patient's medical condition is beyond the scope of practice of the licensee, the licensee shall, in accordance with the protocol established under sub. (1) (a), refer the patient to a health care practitioner who is licensed under ch. 446 or 447 or subch. II, III or IV of ch. 448 and who can provide appropriate treatment to the patient.

448.956(5) (5) A licensee shall modify or terminate treatment of a patient that is not beneficial to a patient or that the patient cannot tolerate.

448.956 History History: 1999 a. 9; 2009 a. 162.



448.957 Disciplinary proceedings and actions.

448.957  Disciplinary proceedings and actions.

448.957(1)(1) Subject to the rules promulgated under s. 440.03 (1), the affiliated credentialing board may make investigations and conduct hearings to determine whether a violation of this subchapter or any rule promulgated under this subchapter has occurred.

448.957(2) (2) Subject to the rules promulgated under s. 440.03 (1), the affiliated credentialing board may reprimand a licensee or may deny, limit, suspend or revoke a license granted under this subchapter if it finds that the applicant or licensee has done any of the following:

448.957(2)(a) (a) Made a material misstatement in an application for a license or for renewal of a license.

448.957(2)(b) (b) Subject to ss. 111.321, 111.322 and 111.335, been convicted of an offense the circumstances of which substantially relate to the practice of athletic training.

448.957(2)(c) (c) Advertised in a manner that is false, deceptive or misleading.

448.957(2)(d) (d) Advertised, practiced or attempted to practice under another's name.

448.957(2)(e) (e) Subject to ss. 111.321, 111.322 and 111.34, practiced athletic training while the applicant's or licensee's ability to practice was impaired by alcohol or other drugs.

448.957(2)(f) (f) Engaged in unprofessional or unethical conduct.

448.957(2)(g) (g) Engaged in conduct while practicing athletic training that evidences a lack of knowledge or ability to apply professional principles or skills.

448.957(2)(h) (h) Failed to cooperate with the affiliated credentialing board in an investigation under this section.

448.957(2)(i) (i) Aided another person in violating this subchapter or any rule promulgated under this subchapter.

448.957(2)(j) (j) Violated this subchapter or any rule promulgated under this subchapter.

448.957(3) (3) In addition to or in lieu of the penalties provided under sub. (2), the affiliated credentialing board may assess against an applicant or licensee a forfeiture of not more than $10,000 for each violation specified under sub. (2).

448.957 History History: 1999 a. 9.



448.958 Injunctive relief.

448.958  Injunctive relief. If the affiliated credentialing board has reason to believe that any person is violating this subchapter or any rule promulgated under this subchapter, the affiliated credentialing board, the department, the attorney general or the district attorney of the proper county may investigate and may, in addition to any other remedies, bring an action in the name and on behalf of this state to enjoin the person from the violation.

448.958 History History: 1999 a. 9.



448.959 Penalties.

448.959  Penalties. Any person who violates this subchapter or any rule promulgated under this subchapter may be fined not more than $10,000 or imprisoned for not more than 9 months or both.

448.959 History History: 1999 a. 9.



448.96 Definitions.

448.96  Definitions. In this subchapter:

448.96(1) (1) "Affiliated credentialing board" means the occupational therapists affiliated credentialing board.

448.96(2) (2) "Licensee" means an individual granted a license under this subchapter.

448.96(3) (3) "Occupation" means intentional, action-oriented behavior that is personally meaningful to an individual and that is determined by the individual's characteristics, culture and environment.

448.96(4) (4) "Occupational therapist" means an individual who is licensed by the affiliated credentialing board to practice occupational therapy.

448.96(5) (5) "Occupational therapy" means the therapeutic use of purposeful and meaningful occupations to evaluate and treat individuals of all ages who have a disease, disorder, impairment, activity limitation or participation restriction that interferes with their ability to function independently in daily life roles and environments and to promote health and wellness.

448.96(6) (6) "Occupational therapy assistant" means an individual who is licensed by the affiliated credentialing board to assist in the practice of occupational therapy under the supervision of an occupational therapist.

448.96 History History: 1999 a. 180 ss. 20, 22, 56.



448.961 License required.

448.961  License required.

448.961(1)(1) Except as provided in s. 448.962 (1), a person who is not licensed as an occupational therapist may not practice occupational therapy, designate himself or herself as an occupational therapist, claim to render occupational therapy services or use the abbreviation "O.T." or "O.T.R." after the person's name.

448.961(2) (2) Except as provided in s. 448.962 (2) a person who is not licensed as an occupational therapy assistant may not assist in the practice of occupational therapy, describe himself or herself as an occupational therapy assistant or claim to render occupational therapy services as an occupational therapy assistant or use the abbreviation "O.T.A." or "C.O.T.A." after the person's name.

448.961 History History: 1999 a. 180 ss. 24, 28, 56.



448.962 Applicability.

448.962  Applicability. This subchapter does not do any of the following:

448.962(1) (1) Require any of the following to be licensed as an occupational therapist:

448.962(1)(a) (a) Any person employed as an occupational therapist by a federal agency, as defined under s. 59.57 (2) (c) 1., if the person provides occupational therapy solely under the direction or control of the federal agency by which he or she is employed.

448.962(1)(b) (b) Any person pursuing a supervised course of study, including internship, leading to a degree or certificate in occupational therapy under an accredited or approved educational program, if the person is designated by a title which clearly indicates his or her status as a student or trainee.

448.962(1)(c) (c) Any person performing occupational therapy services in this state under a limited permit, as provided under s. 448.963 (4), if at least one of the following applies:

448.962(1)(c)1. 1. The person is licensed or certified as an occupational therapist under the law of another state which has licensure or certification requirements that are determined by the board to be at least as stringent as the requirements of this subchapter.

448.962(1)(c)2. 2. The person meets the requirements for initial certification as an occupational therapist, registered, established by the National Board for Certification in Occupational Therapy.

448.962(1)(d) (d) Any person lawfully practicing within the scope of a license, permit, registration or certification granted by this state or the federal government.

448.962(1)(e) (e) Any person assisting an occupational therapist or occupational therapy assistant in practice under the direct, immediate and on-premises supervision of the occupational therapist or occupational therapy assistant.

448.962(2) (2) Require any of the following to be licensed as an occupational therapy assistant:

448.962(2)(a) (a) Any person employed as an occupational therapy assistant by a federal agency, as defined under s. 59.57 (2) (c) 1., if the person provides occupational therapy solely under the direction or control of the federal agency by which he or she is employed.

448.962(2)(b) (b) Any person pursuing a supervised course of study leading to a degree or certificate in occupational therapy assistantship under an approved educational program, if the person is designated by a title which clearly indicates his or her status as a student or trainee.

448.962(2)(c) (c) Any person performing occupational therapy services in this state under a limited permit, as provided under s. 448.963 (4), if at least one of the following applies:

448.962(2)(c)1. 1. The person is licensed or certified as an occupational therapy assistant under the law of another state which has licensure or certification requirements that are determined by the board to be at least as stringent as the requirements of this subchapter.

448.962(2)(c)2. 2. The person meets the requirements for initial certification as a certified occupational therapy assistant, established by the National Board for Certification in Occupational Therapy.

448.962(2)(d) (d) Any person lawfully practicing within the scope of a license, permit, registration or certification granted by this state or the federal government.

448.962 History History: 1999 a. 180 ss. 25 to 31, 56.



448.963 Licensure requirements; limited permits.

448.963  Licensure requirements; limited permits.

448.963(1)(1) An applicant for a license granted under this subchapter shall do each of the following:

448.963(1)(a) (a) Submit an application for the license to the department on a form provided by the department.

448.963(1)(b) (b) Pay the fee specified in s. 440.05 (1).

448.963(2) (2) The affiliated credentialing board shall grant a license as an occupational therapist to a person who does all of the following:

448.963(2)(a) (a) Satisfies the requirements under sub. (1).

448.963(2)(b) (b) Submits evidence satisfactory to the affiliated credentialing board that he or she has done any of the following:

448.963(2)(b)1. 1. Successfully completed the academic requirements and supervised internship of an educational program in occupational therapy recognized by the affiliated credentialing board and accredited by the Accreditation Council for Occupational Therapy Education of the American Occupational Therapy Association.

448.963(2)(b)2. 2. Received initial certification as an occupational therapist by the National Board for Certification in Occupational Therapy.

448.963(2)(b)3. 3. Been initially certified as an occupational therapist by the National Board for Certification in Occupational Therapy, if the affiliated credentialing board determines that the requirements for the certification are equivalent to the requirements under subds. 1. and 2.

448.963(2)(c) (c) Passes an examination under s. 448.964.

448.963(3) (3) The affiliated credentialing board shall grant a license as an occupational therapy assistant to a person who does all of the following:

448.963(3)(a) (a) Satisfies the requirements under sub. (1).

448.963(3)(b) (b) Submits evidence satisfactory to the affiliated credentialing board that he or she has done any of the following:

448.963(3)(b)1. 1. Successfully completed the academic requirements and supervised internship of an educational program in occupational therapy recognized by the affiliated credentialing board and accredited by the Accreditation Council for Occupational Therapy Education of the American Occupational Therapy Association.

448.963(3)(b)2. 2. Received initial certification as an occupational therapy assistant by the National Board for Certification in Occupational Therapy.

448.963(3)(b)3. 3. Been initially certified as an occupational therapy assistant by the National Board for Certification in Occupational Therapy, if the affiliated credentialing board determines that the requirements for the certification are equivalent to the requirements under subds. 1. and 2.

448.963(3)(c) (c) Passes an examination under s. 448.964.

448.963(4) (4) The affiliated credentialing board may, upon application, issue a permit for a limited period of time designated by the affiliated credentialing board to any of the following:

448.963(4)(a) (a) A person who presents evidence satisfactory to the affiliated credentialing board of having met the requirements under sub. (2) (b) 1. or 2., to practice occupational therapy in association with an occupational therapist.

448.963(4)(b) (b) A person who presents evidence satisfactory to the affiliated credentialing board of having met the requirements under sub. (3) (b) 1. or 2., to assist in the practice of occupational therapy under the supervision of an occupational therapist.

448.963 History History: 1999 a. 180 ss. 36, 38, 41, 42, 45, 56.



448.964 Examination.

448.964  Examination.

448.964(1)(1) The affiliated credentialing board shall conduct or arrange for examinations required for occupational therapist and occupational therapy assistant licensure under s. 448.963 (2) (c) and (3) (c) at times and places determined by the affiliated credentialing board.

448.964(2) (2) Examinations under sub. (1) may consist of written or oral tests, or both, and shall require applicants to demonstrate each of the following:

448.964(2)(a) (a) Minimum competency in subjects substantially related to the practice of occupational therapy and assisting in the practice of occupational therapy.

448.964(2)(b) (b) Ability to practice occupational therapy or assist in the practice of occupational therapy with reasonable skill and safety.

448.964 History History: 1999 a. 180.



448.965 Duties and powers of affiliated credentialing board.

448.965  Duties and powers of affiliated credentialing board.

448.965(1)(1) The affiliated credentialing board shall promulgate rules that establish each of the following:

448.965(1)(a) (a) Standards for acceptable examination performance by an applicant for licensure as an occupational therapist or occupational therapy assistant.

448.965(1)(b) (b) Continuing education requirements for license renewal for an occupational therapist or occupational therapy assistant under s. 448.967 (2).

448.965(1)(c) (c) Standards of practice for occupational therapy, including a code of ethics and criteria for referral.

448.965(2) (2) The affiliated credentialing board may promulgate rules that define the scope of practice of occupational therapy or the scope of assisting in the practice of occupational therapy.

448.965 History History: 1999 a. 180 s. 51 to 53, 56.



448.966 Reciprocal licensure.

448.966  Reciprocal licensure.

448.966(1) (1) Upon application and payment of the fee specified in s. 440.05 (2), the affiliated credentialing board shall grant a license as an occupational therapist to a person who holds a similar certificate or license in another state or territory of the United States if the affiliated credentialing board determines that the requirements for receiving the certificate or license in the other state or territory are substantially equivalent to the requirements under s. 448.963 (2).

448.966(2) (2) Upon application and payment of the fee specified in s. 440.05 (2), the affiliated credentialing board shall grant a license as an occupational therapy assistant to a person who holds a similar certificate or license in another state or territory of the United States if the affiliated credentialing board determines that the requirements for receiving the certificate or license in the other state or territory are substantially equivalent to the requirements under s. 448.963 (3).

448.966 History History: 1999 a. 180.



448.967 Issuance of license; expiration and renewal.

448.967  Issuance of license; expiration and renewal.

448.967(1)(1) The department shall issue a certificate of licensure to each person who is licensed under this subchapter.

448.967(2) (2) The renewal dates for licenses granted under this subchapter are specified under s. 440.08 (2) (a). Renewal applications shall be submitted to the department on a form provided by the department and shall include the renewal fee determined by the department under s. 440.03 (9) (a) and a statement attesting compliance with the continuing education requirements established in rules promulgated under s. 448.965 (1) (b).

448.967 History History: 1999 a. 180; 2007 a. 20.



448.968 Disciplinary proceedings and actions.

448.968  Disciplinary proceedings and actions.

448.968(1)(1) Subject to the rules promulgated under s. 440.03 (1), the affiliated credentialing board may make investigations and conduct hearings to determine whether a violation of this subchapter or any rule promulgated under this subchapter has occurred.

448.968(2) (2) Subject to the rules promulgated under s. 440.03 (1), the affiliated credentialing board may reprimand a licensee or deny, limit, suspend or revoke a license granted under this subchapter if it finds that the applicant or licensee has done any of the following:

448.968(2)(a) (a) Made a material misstatement in an application for a license or for renewal of a license.

448.968(2)(b) (b) Subject to ss. 111.321, 111.322 and 111.335, been convicted of an offense the circumstances of which substantially relate to the practice of occupational therapy or assisting in the practice of occupational therapy.

448.968(2)(c) (c) Advertised in a manner that is false, deceptive or misleading.

448.968(2)(d) (d) Advertised, practiced or attempted to practice under another's name.

448.968(2)(e) (e) Subject to ss. 111.321, 111.322 and 111.34, practiced occupational therapy or assisted in the practice of occupational therapy while his or her ability to practice was impaired by alcohol or other drugs.

448.968(2)(f) (f) Engaged in unprofessional or unethical conduct in violation of the code of ethics established in the rules promulgated under s. 448.965 (1) (c).

448.968(2)(g) (g) Engaged in conduct while practicing occupational therapy or assisting in the practice of occupational therapy that evidences a lack of knowledge or ability to apply professional principles or skills.

448.968(2)(h) (h) Violated this subchapter or any rule promulgated under this subchapter.

448.968 History History: 1999 a. 180.



448.969 Injunctive relief.

448.969  Injunctive relief. If the affiliated credentialing board has reason to believe that any person is violating this subchapter or any rule promulgated under this subchapter, the affiliated credentialing board, the department, the attorney general or the district attorney of the proper county may investigate and may, in addition to any other remedies, bring an action in the name and on behalf of this state to enjoin the person from the violation.

448.969 History History: 1999 a. 180.



448.970 Penalties; appeal.

448.970  Penalties; appeal.

448.970(1)(1) A person who violates any provision of this subchapter may be fined not more than $10,000 or imprisoned for not more than 9 months or both.

448.970(2) (2) Any person aggrieved by any action taken under this subchapter by the affiliated credentialing board, its officers or its agents may apply for judicial review as provided in ch. 227, and shall file notice of such appeal with the secretary of the affiliated credentialling board within 30 days. No court of this state may enter an ex parte stay of any action taken by the affiliated credentialing board under this subchapter.

448.970 History History: 1999 a. 180.






449. Optometry examining board.

449.01 Definitions.

449.01  Definitions.

449.01(1)(1)  Optometry.

449.01(1)(a)(a) The practice of the profession of optometry is defined as:

449.01(1)(a)1. 1. The employment of any optometric means, including topical ocular diagnostic pharmaceutical agents under s. 449.17, to determine the visual efficiency of the human visual system, including refractive and functional abilities, or to diagnose the presence of ocular disease or ocular manifestations of systemic disease and other departures from normal.

449.01(1)(a)2. 2. The diagnosis and treatment of the refractive and functional ability of the visual system and enhancement of visual performance by any of the following:

449.01(1)(a)2.a. a. Prescribing, furnishing, fitting or employing ophthalmic lenses, contact lenses, frames, aids or prosthetic materials.

449.01(1)(a)2.b. b. Administering visual training, orthoptics, visual therapy or any other optometric means.

449.01(1)(a)2.c. c. Prescribing or administering drugs for ocular therapeutic purposes, dispensing contact lenses that deliver a therapeutic pharmaceutical agent under s. 449.18 (6) (am) 2. b., or removing superficial foreign bodies from the eye or an appendage to the eye under s. 449.18.

449.01(1)(a)3. 3. Examining into the fact, condition or cause of ocular health or disease, or treating or rendering advice regarding a condition or cause of ocular health or disease, by any optometric means or instrumentality.

449.01(1)(a)4. 4. Applying principles or techniques of optometric sciences in the diagnosis, prevention or treatment of a condition or cause of ocular health or disease.

449.01(1)(b) (b) Except as provided in par. (a), the practice of the profession of optometry does not include surgery or medical treatment.

449.01(2) (2) Dispensing opticians. A dispensing optician is one who practices optical dispensing. The practice of optical dispensing comprises the taking of necessary facial measurements and the processing, fitting and adjusting of mountings, frames, lenses and kindred products in the filling of prescriptions of duly licensed physicians or optometrists for ophthalmic lenses. Duplications, replacements or reproductions not requiring optometric service may be done without prescription. Nothing herein contained shall change the responsibility of physician to patient, or optometrist to patient.

449.01(4) (4) Examining board. In this chapter, "examining board" means optometry examining board.

449.01 History History: 1977 c. 83, 280; 1979 c. 32; 1989 a. 31; 1999 a. 85; 2009 a. 168.



449.015 Discrimination prohibited.

449.015  Discrimination prohibited. Any agency of the state, county, municipality or school district shall accept the optometric services of optometrists licensed under this chapter, on the same basis as those of any other person authorized by law to render optometric services.

449.015 History History: 1999 a. 85 s. 105.



449.02 Licenses; exemptions.

449.02  Licenses; exemptions.

449.02(1) (1) No person shall practice optometry within the meaning of this chapter without a license to do so and a valid certificate of registration issued by the examining board, except that a dispensing optician need not be so licensed for the practice of optical dispensing.

449.02(2) (2) This section shall not apply to physicians and surgeons duly licensed as such in Wisconsin nor shall this section apply to the sale of spectacles containing simple lenses of a plus power only at an established place of business incidental to other business conducted therein, without advertising other than price marking on the spectacles, if no attempt is made to test the eyes. The term "simple lens" shall not include bifocals.

449.02(3) (3) This section does not apply to a person who practices optometry under the supervision of an optometrist licensed under this chapter. The examining board shall promulgate rules specifying the conditions for supervision required under this subsection.

449.02 History History: 2005 a. 297.

449.02 Annotation An ophthalmic assistant performing functions within the definition of optometry delegated and supervised by an ophthalmologist is not engaged in the unlawful practice of optometry. A certified optometric technician who performs services within the definition of optometry delegated and supervised by a licensed optometrist is engaged in the unlicensed practice of optometry. 74 Atty. Gen. 146.



449.03 Enforcement.

449.03  Enforcement.

449.03(1)(1) No rule made by the examining board shall expand the practice of optometry or affect the practice of dispensing opticians, nor shall the examining board enact rules which forbid the employment of an optometrist or declare such employment unprofessional conduct, or prohibit the operation of an optometric department by optometrists in a mercantile establishment.

449.03(2) (2) The chairperson or the secretary of the examining board shall cause actions to be instituted for violations of this chapter. The district attorney of the county in which the offense has been committed shall promptly prosecute upon being informed thereof from any source.

449.03 History History: 1979 c. 162 s. 38 (10); 2005 a. 297; 2011 a. 257 s. 55.

449.03 Annotation Under sub. (1), the board is prohibited from enacting rules that affect the practice of dispensing opticians or forbidding the employment by them of optometrists or declaring such employment unprofessional conduct. Feinberg v. Hasler, 63 Wis. 2d 268, 217 N.W.2d 334 (1974).



449.04 Examination and licensure.

449.04  Examination and licensure.

449.04(1) (1) The examining board may grant a license to engage in the practice of optometry only to a person who satisfies all of the following conditions:

449.04(1)(a) (a) The person presents proof satisfactory to the examining board that, subject to ss. 111.321, 111.322, and 111.335, he or she does not have an arrest or conviction record.

449.04(1)(b) (b) The person has graduated from an accredited college of optometry approved and recognized by the examining board.

449.04(1)(c) (c) The person passes an examination approved or conducted by the examining board.

449.04(1)(d) (d) The person pays the fee specified in s. 440.05 (1).

449.04(2) (2) The examination shall reasonably relate to the skills likely to be needed for an applicant to practice optometry in this state at the time of examination and shall seek to determine the applicant's preparedness to exercise such skills. The examination shall test knowledge regarding general and ocular pharmacology as it relates to optometry with particular emphasis on the use of topical ocular diagnostic pharmaceutical agents and therapeutic pharmaceutical agents, including the treatment of adverse reactions to such pharmaceutical agents, and knowledge regarding the removal of foreign bodies from an eye or from an appendage to the eye. The examination shall also test knowledge of state laws and administrative rules regarding the practice of optometry. The examining board may do any of the following:

449.04(2)(a) (a) Prepare, administer, and grade the examination.

449.04(2)(b) (b) Approve in whole or in part an examination prepared, administered, and graded by the national board of examiners in optometry or another examination provider approved by the examining board.

449.04(2)(c) (c) Approve and administer an examination prepared and graded by or under the direction of the national board of examiners in optometry or another examination provider approved by the examining board.

449.04 History History: 1977 c. 29, 418; 1991 a. 39; 2005 a. 297; 2013 a. 114 ss. 19, 20, 22, 23.



449.055 Endorsement.

449.055  Endorsement. The examining board may issue a license and certificate of registration to a person who is licensed in good standing to practice optometry in another state that has substantially similar requirements if all of the following conditions are satisfied:

449.055(1) (1) The person has passed an examination in pathology and practical optometry.

449.055(2) (2) The person passes an examination that tests knowledge of state and federal laws and administrative rules and regulations regarding the practice of optometry.

449.055(3) (3) The person pays the fee specified in s. 440.05 (1).

449.055(4) (4) The person submits satisfactory evidence that the person has actually practiced in the other state for 5 years.

449.055(5) (5) The person satisfies the requirements under s. 449.04 (1) (a) and (b).

449.055(6) (6) The person has completed the study specified in ss. 449.17 (1m) (b) and 449.18 (2) (a) 2. and passes the examinations specified in ss. 449.17 (1m) (c) and 449.18 (2) (a) 3.

449.055 History History: 2005 a. 297, ss. 16 to 19; 2013 a. 114.



449.06 Renewal; continuing education.

449.06  Renewal; continuing education.

449.06(1) (1) Persons practicing optometry shall, on or before the applicable renewal date specified under s. 440.08 (2) (a), register with the department, pay the applicable renewal fee determined by the department under s. 440.03 (9) (a), and provide evidence satisfactory to the examining board that he or she has complied with the rules promulgated under sub. (2m).

449.06(2m) (2m) The examining board shall promulgate rules requiring a person who is issued a license to practice optometry to complete, during the 2-year period immediately preceding the renewal date specified in s. 440.08 (2) (a), not less than 30 hours of continuing education. The rules shall include requirements that apply only to optometrists who are allowed to use topical ocular diagnostic pharmaceutical agents under s. 449.17 or who are allowed to use therapeutic pharmaceutical agents or remove foreign bodies from an eye or from an appendage to the eye under s. 449.18.

449.06 History History: 1977 c. 29; 1991 a. 39, 207; 2005 a. 297; 2007 a. 20.



449.065 Display of registration.

449.065  Display of registration. Every practicing optometrist shall display in a conspicuous place, at the entrance of his or her office, the name of the person so practicing and shall keep the certificate of registration issued by the examining board conspicuously displayed in that place of business so that it can easily be seen and read.

449.065 History History: 2005 a. 297, s. 22.



449.07 Denial, limitation, suspension, revocation, reprimand.

449.07  Denial, limitation, suspension, revocation, reprimand.

449.07(1)(1) The examining board, by order, may reprimand and may deny, limit, suspend or revoke any license or certificate of registration if the licensee or registrant:

449.07(1)(a) (a) Obtained the license or certificate through error or fraud;

449.07(1)(b) (b) Is grossly incompetent;

449.07(1)(c) (c) Is habitually drunk or addicted to the use of habit-forming drugs;

449.07(1)(d) (d) Has been convicted in a court of competent jurisdiction, either within or without this state, of any violation of any law governing the practice of optometry or of any felony, subject to ss. 111.321, 111.322 and 111.335, a certified copy of the record of conviction to be conclusive evidence of such conviction;

449.07(1)(e) (e) Has obtained or sought to obtain anything of value by fraudulent representation in the practice of optometry;

449.07(1)(f) (f) Is guilty of immoral or unprofessional conduct;

449.07(1)(fm) (fm) Violates s. 449.17, 449.18 or 449.19;

449.07(1)(g) (g) Continued practice, knowingly having an infectious or contagious disease; or

449.07(1)(h) (h) If the applicant or registrant maintains a professional connection or association with any other person continuing to violate this chapter after 10 days' notice in writing by the examining board.

449.07(3) (3) Upon application and satisfactory proof that the cause of such revocation or suspension no longer exists, the examining board may reinstate any license or registration by it suspended or revoked. This subsection does not apply to a license or registration that is suspended under s. 440.13 (2) (c) or that is revoked under s. 440.12.

449.07 History History: 1975 c. 39, 199; 1977 c. 29, 125, 280; 1977 c. 418 ss. 851, 853; 1979 c. 162; 1981 c. 334 s. 25 (1); 1983 a. 289; 1989 a. 31; 1991 a. 39; 1997 a. 191, 237.



449.08 Unprofessional conduct.

449.08  Unprofessional conduct.

449.08(1) (1) Unprofessional conduct includes without limitation because of enumeration:

449.08(1)(a) (a) Any conduct of a character likely to deceive or defraud the public;

449.08(1)(b) (b) Loaning of an optometric license or certificate to anyone;

449.08(1)(d) (d) Splitting or dividing any fee for optometric service with any person, except an associate licensed optometrist; or

449.08(1)(e) (e) Engaging in conduct unbecoming a person licensed to practice.

449.08(2) (2) Unprofessional advertising includes advertising professional superiority or the performance of professional services in a superior manner.

449.08 History History: 1977 c. 362; 1979 c. 337; 2005 a. 297.



449.09 Investigations.

449.09  Investigations. Subject to the rules promulgated under s. 440.03 (1), the examining board may make investigations and conduct hearings in regard to the conduct of any licensed optometrist or any person who, it has reason to believe, is acting or has acted in such capacity within the state. The person complained against may proceed to review such action of the examining board under ch. 227.

449.09 History History: 1977 c. 418.



449.10 Advertising.

449.10  Advertising. No rule of the examining board, unless intended to regulate false or misleading advertising, may restrict advertising on products and nonvariable services. In this section, "nonvariable services" means services for which a fee can be objectively determined prior to the time the services are rendered.

449.10 History History: 1977 c. 362.



449.11 Penalties.

449.11  Penalties. Any person not lawfully authorized to practice optometry, who shall practice optometry or shall hold himself or herself out as a practitioner thereof, or who shall impersonate another practitioner or who shall violate any provisions of this chapter, or any rule or regulation made under authority thereof, shall be punished for the first offense by a fine not less than $50 nor more than $200, or by imprisonment for not more than 3 months, or both. And for a subsequent offense by a fine not less than $200 nor more than $500 or by imprisonment for not less than 3 nor more than 6 months, or both.

449.11 History History: 1979 c. 162 s. 38 (9).



449.12 Interpretation.

449.12  Interpretation. This chapter is passed in the interests of public health, safety and welfare and its provisions shall be liberally construed to carry out its objects and purposes.



449.17 Use of diagnostic pharmaceuticals.

449.17  Use of diagnostic pharmaceuticals.

449.17(1) (1)  Applicability. An optometrist may use topical ocular diagnostic pharmaceutical agents only if the optometrist establishes a plan specified in sub. (2) and if one of the following applies:

449.17(1)(a) (a) The examining board initially issues a license to practice optometry to the optometrist on or after August 1, 2006.

449.17(1)(b) (b) The department issued a certificate to the optometrist under s. 449.17, 2003 stats.

449.17(1)(c) (c) The examining board issues a certificate under sub. (1m) to an optometrist issued a license to practice optometry before August 1, 2006.

449.17(1m) (1m) Licenses issued before august 1, 2006.

449.17(1m)(a)(a) The examining board shall certify an optometrist to use topical ocular diagnostic pharmaceutical agents if the optometrist was issued a license to practice optometry before August 1, 2006, and the optometrist satisfies the education requirements under par. (b) and successfully completes an examination under par. (c).

449.17(1m)(b) (b) In addition to the requirements under par. (c), the examining board may issue certificates under par. (a) only to optometrists who successfully complete 60 classroom hours of study in general and ocular pharmacology as it relates to optometry with particular emphasis on the use of topical ocular diagnostic pharmaceutical agents. At least 30 of the 60 classroom hours of study shall be in ocular pharmacology and shall emphasize the systemic effects of and reactions to pharmaceutical agents, including the treatment of any adverse reactions that may occur. The course of study shall be offered by an institution approved by the examining board and accredited by a regional or professional accrediting organization which is recognized by the Council for Higher Education Accreditation or its successor or the federal department of education, and shall be completed prior to entering the examination required under par. (c).

449.17(1m)(c) (c) The examining board may issue certificates under par. (a) only to optometrists who successfully complete an examination approved or conducted by the examining board on the subject of general and ocular pharmacology as it relates to optometry with particular emphasis on the use of topical ocular diagnostic pharmaceutical agents, including the treatment of adverse reactions to such pharmaceutical agents. The examination shall be prepared or approved by the examining board. The examining board shall periodically review the validity, reliability, and appropriateness of the examination. The examining board may do any of the following:

449.17(1m)(c)1. 1. Prepare, administer, and grade the examination.

449.17(1m)(c)2. 2. Approve in whole or in part an examination prepared, administered, and graded by the national board of examiners in optometry or another examination provider approved by the examining board.

449.17(1m)(c)3. 3. Approve and administer an examination prepared and graded by or under the direction of the national board of examiners in optometry or another examination provider approved by the examining board.

449.17(1m)(d) (d) No fee may be charged for a certificate issued under this subsection. A certificate issued under this subsection or s. 449.17, 2003 stats., remains in effect while the optometrist's license to practice optometry remains in effect unless the certificate is suspended or revoked by the examining board.

449.17(2) (2) Plan. Topical ocular diagnostic pharmaceutical agents may be used only by optometrists who have established a plan for the referral of patients who experience adverse reactions from the application of such agents to appropriate medical services.

449.17(5) (5) The secretary shall, after consultation with the examining board, the medical examining board and the pharmacy examining board, promulgate rules specifying the topical ocular diagnostic pharmaceutical agents which optometrists may utilize in this state.

449.17(8) (8) Reimbursement prohibited. No optometrist may be reimbursed under s. 49.46 (2) (a) 3. or 49.471 (11) for any increase in charges or separate charge which is attributable to the use of topical ocular diagnostic pharmaceutical agents.

449.17 History History: 1977 c. 280; 1979 c. 162; 1981 c. 15; 1983 a. 273, 524; 1989 a. 31; 1991 a. 39; 2005 a. 297; 2007 a. 20.



449.18 Removals from eyes; use of therapeutic pharmaceuticals.

449.18  Removals from eyes; use of therapeutic pharmaceuticals.

449.18(1)(1)  Applicability. No optometrist may use therapeutic pharmaceutical agents or remove foreign bodies from an eye or from an appendage to the eye unless one of the following applies:

449.18(1)(a) (a) The examining board initially issues a license to practice optometry to the optometrist on or after August 1, 2006.

449.18(1)(b) (b) The department issued a certificate to the optometrist under s. 449.18, 2003 stats.

449.18(1)(c) (c) The examining board issues a certificate under sub. (2) to an optometrist issued a license to practice optometry before August 1, 2006.

449.18(2) (2) Licenses issued before august 1, 2006.

449.18(2)(a)(a) The examining board shall certify an optometrist to use therapeutic pharmaceutical agents and remove foreign bodies from an eye or from an appendage to the eye if the optometrist was issued a license to practice optometry before August 1, 2006, and the optometrist satisfies all of the following:

449.18(2)(a)1. 1. The optometrist is certified under s. 449.17, 2003 stats., or s. 449.17 (1m) (a) to use topical ocular diagnostic pharmaceutical agents.

449.18(2)(a)2. 2. The optometrist has successfully completed 100 hours of approved study in the use of therapeutic pharmaceutical agents and the removal of superficial foreign bodies from an eye or from an appendage to the eye. The course of study shall be offered by an institution approved by the examining board and accredited by a regional or professional accrediting organization that is recognized by the Council for Higher Education Accreditation or its successor or the federal department of education.

449.18(2)(a)3. 3. The optometrist has passed an examination conducted or approved by the examining board. The examining board shall periodically review the validity, reliability, and appropriateness of the examination that it conducts or approves under this subdivision.

449.18(2)(d) (d) No fee may be charged for the issuance of a certificate under par. (a).

449.18(2)(e) (e) A certificate issued under par. (a) or s. 449.18, 2003 stats., remains in effect while the optometrist's license to practice optometry remains in effect unless the certificate is suspended or revoked by the examining board.

449.18(5) (5) Removals from eyes. An optometrist who is allowed under sub. (1) to remove a foreign body from an eye or from an appendage to an eye may not remove a foreign body from an eye or from an appendage to an eye if the foreign body is deeper than Bowman's layer of the cornea or deeper than the conjunctiva.

449.18(6) (6) Use of therapeutic pharmaceuticals.

449.18(6)(am)(am) An optometrist who is allowed under sub. (1) to use therapeutic pharmaceutical agents may not do any of the following:

449.18(6)(am)1. 1. Prescribe or administer any therapeutic pharmaceutical agent that he or she is prohibited from prescribing or administering under the rules promulgated under par. (cm).

449.18(6)(am)2. 2. Dispense, as defined in s. 450.01 (7), other than by prescribing or administering. This subdivision does not prohibit the optometrist from doing any of the following:

449.18(6)(am)2.a. a. Providing a complimentary sample of a therapeutic pharmaceutical agent to a patient to whom the optometrist has rendered therapeutic care.

449.18(6)(am)2.b. b. Dispensing a contact lens that also delivers a therapeutic pharmaceutical agent, if the optometrist is authorized to prescribe or administer the therapeutic pharmaceutical agent under the rules promulgated under par. (cm).

449.18(6)(bm) (bm) An optometrist who is allowed under sub. (1) to use therapeutic pharmaceutical agents shall include with each prescription order all of the following:

449.18(6)(bm)1. 1. A statement that he or she is allowed under sub. (1) to use therapeutic pharmaceutical agents.

449.18(6)(bm)2. 2. The indicated use of the therapeutic pharmaceutical agent so prescribed.

449.18(6)(cm) (cm) The secretary shall, after consultation with the examining board, the medical examining board and the pharmacy examining board, promulgate rules specifying those therapeutic pharmaceutical agents that may or may not be prescribed or administered.

449.18 History History: 1989 a. 31; 1991 a. 39; 2005 a. 297; 2007 a. 97; 2009 a. 168.



449.19 Referral to other health care professionals.

449.19  Referral to other health care professionals. If, during the course of examining a person, an optometrist determines the existence of a pathological condition requiring treatment outside the scope of the practice of optometry, the optometrist shall so advise the person and shall refer the person to an appropriate health care professional, as defined in s. 180.1901 (1m), for further evaluation.

449.19 History History: 1977 c. 280; 1989 a. 31; 2005 a. 297.



449.20 Civil immunity.

449.20  Civil immunity. No optometrist shall be liable for any civil damages for either of the following:

449.20(1) (1) Reporting in good faith to the department of transportation under s. 146.82 (3) a patient's name and other information relevant to the vision of the patient which in the optometrist's judgment impairs the patient's ability to exercise reasonable and ordinary control over a motor vehicle.

449.20(2) (2) In good faith, not reporting to the department of transportation under s. 146.82 (3) a patient's name and other information relevant to the vision of the patient which in the optometrist's judgment does not impair the patient's ability to exercise reasonable and ordinary control over a motor vehicle.

449.20 History History: 1987 a. 215.






450. Pharmacy examining board.

450.01 Definitions.

450.01  Definitions. In this chapter:

450.01(1) (1) "Administer" means the direct application of a vaccine or a prescribed drug or device, whether by injection, ingestion or any other means, to the body of a patient or research subject by any of the following:

450.01(1)(a) (a) A practitioner or his or her authorized agent.

450.01(1)(b) (b) A patient or research subject at the direction of a practitioner.

450.01(1)(c) (c) A pharmacist.

450.01(1m) (1m) "Advanced practice nurse prescriber" means an advanced practice nurse who is certified under s. 441.16 (2).

450.01(1p) (1p) "Affiliated group" has the meaning given in section 1504 of the Internal Revenue Code.

450.01(1t) (1t) "Authenticate" means to affirmatively verify, before wholesale distribution of a prescription drug occurs, that each transaction listed on a pedigree has occurred.

450.01(1x) (1x) "Authorized distributor of record" means a wholesale distributor with whom a manufacturer has established an ongoing relationship to distribute the manufacturer's prescription drug. For purposes of this subsection, an ongoing relationship exists between a wholesale distributor and a manufacturer if all of the following apply:

450.01(1x)(a) (a) The wholesale distributor, including any affiliated group of the wholesale distributor, has in effect a written agreement with the manufacturer evidencing the ongoing relationship.

450.01(1x)(b) (b) The wholesale distributor, including any affiliated group of the wholesale distributor, is included in the manufacturer's current list of authorized distributors of record.

450.01(2) (2) "Board" means the pharmacy examining board.

450.01(2m) (2m) "Colicensed" means, with respect to a partner or product, that 2 or more parties have the right to engage in marketing or manufacturing of a product consistent with the federal food and drug administration's implementation of the federal prescription drug marketing act.

450.01(3) (3) "Compound" means to mix, combine or put together various ingredients or drugs for the purpose of dispensing.

450.01(4) (4) "Controlled substance" has the meaning designated in s. 961.01 (4).

450.01(5) (5) "Deliver" or "delivery" means the actual, constructive or attempted transfer of a drug or device from one person to another.

450.01(6) (6) "Device" means an instrument, apparatus, implement, machine, contrivance, implant, in vitro reagent or other similar or related article, including any component, part or accessory, which does not achieve any of its principal intended purposes through chemical action within or on the body of a person or other animal, is not dependent upon being metabolized for the achievement of any of its principal intended purposes and is:

450.01(6)(a) (a) Recognized by the U.S. pharmacopoeia and national formulary or official homeopathic pharmacopoeia of the United States, or any supplement to either of them;

450.01(6)(b) (b) Intended for use in the diagnosis, cure, mitigation, treatment or prevention of disease or other conditions in persons or other animals; or

450.01(6)(c) (c) Intended to affect the structure or any function of the body of persons or other animals.

450.01(7) (7) "Dispense" means to deliver a prescribed drug or device to an ultimate user or research subject by or pursuant to the prescription order of a practitioner, including the compounding, packaging or labeling necessary to prepare the prescribed drug or device for delivery.

450.01(8) (8) "Distribute" means to deliver, other than by administering or dispensing.

450.01(9) (9) "Distributor" means a person licensed by the board under s. 450.07 (2).

450.01(9m) (9m) "Drop shipment" means a sale of a prescription drug to a wholesale distributor by the manufacturer of the drug, by the manufacturer's colicensed product partner, by the manufacturer's 3rd party logistics provider, or by the manufacturer's exclusive distributor, to which all of the following apply:

450.01(9m)(a) (a) The wholesale distributor or chain pharmacy warehouse takes title to, but not physical possession of, the drug.

450.01(9m)(b) (b) The wholesale distributor invoices a pharmacy, a chain pharmacy warehouse, or a person authorized to dispense or administer the drug to a patient.

450.01(9m)(c) (c) The pharmacy, chain pharmacy warehouse, or person authorized to dispense or administer the drug receives delivery of the drug directly from the manufacturer, the manufacturer's 3rd party logistics provider, or the manufacturer's exclusive distributor.

450.01(10) (10) "Drug" means:

450.01(10)(a) (a) Any substance recognized as a drug in the official U.S. pharmacopoeia and national formulary or official homeopathic pharmacopoeia of the United States or any supplement to either of them;

450.01(10)(b) (b) Any substance intended for use in the diagnosis, cure, mitigation, treatment or prevention of disease or other conditions in persons or other animals;

450.01(10)(c) (c) Any substance other than a device or food intended to affect the structure or any function of the body of persons or other animals; or

450.01(10)(d) (d) Any substance intended for use as a component of any article specified in pars. (a) to (c) but does not include gases or devices or articles intended for use or consumption in or for mechanical, industrial, manufacturing or scientific applications or purposes.

450.01(11) (11) "Drug product" means a specific drug or drugs in a specific dosage form and strength from a known source of manufacture.

450.01(11m) (11m) "Facility" means a location where a wholesale distributor stores, handles, repackages, or offers for sale prescription drugs.

450.01(11r) (11r) "Intracompany sales" means any transaction or transfer between any division, subsidiary, parent, or affiliated or related company under common ownership and control of a corporate entity or any transaction or transfer between colicensees of a colicensed product.

450.01(12) (12) "Manufacturer" means a person licensed or approved by the federal food and drug administration to engage in the manufacture of drugs or devices, consistent with the definition of "manufacturer" under the federal food and drug administration's regulations and interpreted guidances implementing the federal prescription drug marketing act.

450.01(12m) (12m) "Manufacturer's exclusive distributor" means a person that contracts with a manufacturer to provide or coordinate warehousing, distribution, or other services on behalf of the manufacturer and who takes title to the manufacturer's prescription drug but who does not have general responsibility to direct the sale or disposition of the drug.

450.01(13) (13) "Manufacturing" means making, assembling, processing or modifying devices, or mixing, producing or preparing drugs in dosage forms by encapsulating, entableting or other process, or packaging, repackaging or otherwise changing the container, wrapper or label of any package containing a drug or device in furtherance of the distribution of the drug or device from the original place of manufacture to the person who makes final delivery or sale to the ultimate consumer.

450.01(13m) (13m) "Nonprescription drug product" means any nonnarcotic drug product which may be sold without a prescription order and which is prepackaged for use by consumers and labeled in accordance with the requirements of state and federal law.

450.01(13r) (13r)

450.01(13r)(a)(a) "Normal distribution channel" means a chain of custody for a prescription drug that runs, directly or by drop shipment, from the manufacturer of a drug, from the manufacturer to the manufacturer's colicensed partner, from the manufacturer to the manufacturer's 3rd-party logistics provider, or from the manufacturer to the manufacturer's exclusive distributor, and continues as described in any of the following:

450.01(13r)(a)1. 1. To a pharmacy or to a person authorized to dispense or administer a drug to a patient.

450.01(13r)(a)2. 2. To an authorized distributor of record, and then to a pharmacy or to a person authorized to dispense or administer a drug to a patient.

450.01(13r)(a)3. 3. To an authorized distributor of record, then to one other authorized distributor of record, then to an office-based practitioner.

450.01(13r)(a)4. 4. To a pharmacy warehouse to the pharmacy warehouse's intracompany pharmacy, then to a patient or to a person authorized to dispense or administer a drug to a patient.

450.01(13r)(a)5. 5. To an authorized distributor of record, then to a pharmacy warehouse, then to the pharmacy warehouse's intracompany pharmacy, then to a patient or to a person authorized to dispense or administer a drug to a patient.

450.01(13r)(b) (b) For purposes of this subsection, a distribution of a prescription drug to a warehouse or to another entity that redistributes the drug by intracompany sale to a pharmacy or to another person authorized to dispense or administer the drug constitutes a distribution to the pharmacy or to the person authorized to dispense or administer the drug.

450.01(14) (14) "Patient" means the person or other animal for whom drug products or devices are prescribed or to whom drug products or devices are dispensed or administered.

450.01(14m) (14m) "Pedigree" means a document or electronic file containing information that records each distribution of a prescription drug.

450.01(15) (15) "Pharmacist" means a person licensed by the board under s. 450.03 or 450.05.

450.01(15m) (15m) "Pharmacy warehouse" means a physical location for prescription drugs that acts as a central warehouse and performs intracompany sales.

450.01(15r) (15r) "Physician assistant" has the meaning given in s. 448.01 (6).

450.01(16) (16) "Practice of pharmacy" means any of the following:

450.01(16)(a) (a) Interpreting prescription orders.

450.01(16)(b) (b) Compounding, packaging, labeling, dispensing and the coincident distribution of drugs and devices.

450.01(16)(c) (c) Participating in drug utilization reviews.

450.01(16)(d) (d) Proper and safe storage of drugs and devices and maintaining proper records of the drugs and devices.

450.01(16)(e) (e) Providing information on drugs or devices which may include, but is not limited to, advice relating to therapeutic values, potential hazards and uses.

450.01(16)(f) (f) Drug product substitution under s. 450.13.

450.01(16)(g) (g) Supervision of pharmacist supportive personnel.

450.01(16)(h) (h) Making therapeutic alternate drug selections, if made in accordance with written guidelines or procedures previously established by a pharmacy and therapeutics committee of a hospital and approved by the hospital's medical staff and use of the therapeutic alternate drug selection has been approved for a patient during the period of the patient's stay within the hospital by any of the following:

450.01(16)(h)1. 1. The patient's physician.

450.01(16)(h)2. 2. The patient's advanced practice nurse prescriber, if the advanced practice nurse prescriber has entered into a written agreement to collaborate with a physician.

450.01(16)(h)3. 3. The patient's physician assistant.

450.01(16)(i) (i) Drug regimen screening, including screening for therapeutic duplication, drug-to-drug interactions, incorrect dosage, incorrect duration of treatment, drug allergy reactions and clinical abuse or misuse.

450.01(16)(j) (j) Performing any act necessary to manage a pharmacy.

450.01(16)(k) (k) Administering prescribed drug products and devices under s. 450.035 (1r) and, pursuant to vaccination protocols, vaccines.

450.01(17) (17) "Practitioner" means a person licensed in this state to prescribe and administer drugs or licensed in another state and recognized by this state as a person authorized to prescribe and administer drugs.

450.01(18) (18) "Prescribed drug or device" means any drug or device prescribed by a practitioner.

450.01(19) (19) "Prescription" means a drug or device prescribed by a practitioner.

450.01(20) (20) "Prescription drug" means all of the following, but does not include blood, blood components intended for transfusion, or biological products that are also medical devices:

450.01(20)(a) (a) A drug, drug product, or drug-containing preparation that is subject to 21 USC 353 (b) or 21 CFR 201.105.

450.01(20)(b) (b) A controlled substance included in schedules II to V of ch. 961, whether by statute or rule, except a substance that by law may be dispensed without the prescription order of a practitioner. Controlled substances are included within this definition for purposes of s. 450.11 (3), (4) (a), and (8) only and for violations thereof punishable under s. 450.11 (9).

450.01(21) (21) "Prescription order" means an order transmitted orally, electronically or in writing by a practitioner for a drug or device for a particular patient.

450.01(21e) (21e) "Repackage" means to repack or otherwise change the container, wrapper, or label of a prescription drug, except that "repackage" does not include any of the following:

450.01(21e)(a) (a) An action by a pharmacist with respect to a prescription drug that the pharmacist is dispensing.

450.01(21e)(b) (b) An action by a pharmacist who receives a prescription drug or device that the pharmacist dispensed to a patient, if, after altering the packaging or labeling of the prescription drug or device, the pharmacist returns the prescription drug or device to the patient.

450.01(21m) (21m) "Repackager" means a person that repackages.

450.01(21s) (21s) "Third party logistics provider" means a person that contracts with a prescription drug manufacturer to provide or coordinate warehousing, distribution, or other services on behalf of the manufacturer but that does not take title to the manufacturer's prescription drug or have general responsibility to direct the prescription drug's sale or disposition.

450.01(22) (22) "Vaccination protocol" means a written protocol agreed to by a physician, as defined in s. 448.01 (5), and a pharmacist that establishes procedures and record-keeping and reporting requirements for the administration of a vaccine by a pharmacist for a period specified in the protocol that may not exceed 2 years.

450.01(23) (23) "Wholesale distribution" means distribution of a prescription drug to a person other than a consumer or patient, but does not include any of the following:

450.01(23)(a) (a) Intracompany sales of prescription drugs.

450.01(23)(b) (b) The sale, purchase, distribution, trade, or transfer of a prescription drug or offer to sell, purchase, distribute, trade, or transfer a prescription drug for emergency medical reasons.

450.01(23)(c) (c) The distribution of prescription drug samples, if the distribution is permitted under 21 USC 353 (d).

450.01(23)(d) (d) Drug returns, when conducted by a hospital, health care entity, or charitable institution as provided in 21 CFR 203.23.

450.01(23)(e) (e) The sale of minimal quantities, as defined by the board in an administrative rule, of prescription drugs by retail pharmacies to licensed practitioners for office use.

450.01(23)(f) (f) The sale, purchase, or trade of a drug, an offer to sell, purchase, or trade a drug, or the dispensing of a drug pursuant to a prescription.

450.01(23)(g) (g) The sale, transfer, merger, or consolidation of all or part of the business of a pharmacy from or with another pharmacy, whether accomplished as a purchase and sale of stock or business assets.

450.01(23)(h) (h) The sale, purchase, distribution, trade, or transfer of a prescription drug from one authorized distributor of record to one additional authorized distributor of record, if the manufacturer states in writing to the receiving authorized distributor of record that the manufacturer is unable to supply the drug and the supplying authorized distributor of record states in writing that the drug has previously been exclusively in the normal distribution channel.

450.01(23)(i) (i) The delivery of, or offer to deliver, a prescription drug by a common carrier solely in the common carrier's usual course of business of transporting prescription drugs, if the common carrier does not store, warehouse, or take legal ownership of the drug.

450.01(23)(j) (j) A transaction excluded from the definition of "wholesale distribution" under 21 CFR 203.3 (cc).

450.01(23)(k) (k) The donation or distribution of a prescription drug under s. 255.056 or under 21 CFR 203.39.

450.01(23)(L) (L) The transfer from a retail pharmacy or pharmacy warehouse of an expired, damaged, returned, or recalled prescription drug to the original manufacturer or original wholesale distributor or to a 3rd-party returns processor or reverse distributor.

450.01(23)(m) (m) The return of a prescription drug, if the return is authorized by the law of this state.

450.01(24) (24) "Wholesale distributor" means a person engaged in the wholesale distribution of prescription drugs, including manufacturers, repackagers, own-label distributors, private label distributors, jobbers, brokers, warehouses, including manufacturers' and distributors' warehouses, manufacturers' exclusive distributors, manufacturers' authorized distributors of record, prescription drug wholesalers and distributors, independent wholesale prescription drug traders, 3rd party logistics providers, retail pharmacies that conduct wholesale distribution, and chain pharmacy warehouses that conduct wholesale distribution.

450.01 History History: 1985 a. 146; 1987 a. 65; 1991 a. 114; 1995 a. 448; 1997 a. 27, 68; 1997 a. 237 s. 727m; 2005 a. 187; 2007 a. 20; 2009 a. 142; 2011 a. 161, 260.

450.01 Annotation Vitamins not intended for use in the diagnosis, cure, investigation, treatment, or prevention of diseases are not drugs under this section. 66 Atty. Gen. 137.



450.02 Pharmacy examining board.

450.02  Pharmacy examining board.

450.02(1) (1) The department shall keep a record of the proceedings and a register of the names and places of practice or business of pharmacies, manufacturers, distributors and other persons licensed under this chapter, and the books, registers and records of the department shall be prima facie evidence of the matters recorded.

450.02(2) (2) The board shall adopt rules defining the active practice of pharmacy. The rules shall apply to all applicants for licensure under s. 450.05.

450.02(2g) (2g)

450.02(2g)(a)(a) The pharmacy examining board shall, after consultation with the medical examining board and the board of nursing, promulgate rules that establish criteria for approving courses under ss. 450.035 (1r) and (2) and 450.085 (1).

450.02(2g)(b) (b) The board shall promulgate rules that establish requirements and procedures for the administration of a drug product or device, as defined in s. 450.035 (1g), by a pharmacist under s. 450.035 (1r). Notwithstanding s. 15.08 (5) (b), the board may promulgate rules under this paragraph only if the rules are identical to rules recommended by the pharmacist advisory council. The board may amend or repeal rules promulgated under this paragraph only upon the recommendation of the pharmacist advisory council.

450.02(2m) (2m) The board shall periodically prepare and distribute letters, bulletins or other types of notice to pharmacists that identify the courses that are approved for purposes of ss. 450.035 (1r) and (2) and 450.085 (1).

450.02(3) (3) The board may promulgate rules:

450.02(3)(a) (a) Relating to the manufacture of drugs and the distribution and dispensing of prescription drugs.

450.02(3)(b) (b) Establishing security standards for pharmacies.

450.02(3)(c) (c) Relating to the manufacture, distribution and dispensing of hypodermic syringes, needles and other objects used, intended for use or designed for use in injecting a drug.

450.02(3)(d) (d) Necessary for the administration and enforcement of this chapter and ch. 961.

450.02(3)(e) (e) Establishing minimum standards for the practice of pharmacy.

450.02(3)(f) (f) Establishing procedures for identifying pharmacists impaired by alcohol or other drugs or physical or mental disability or disease and for assisting those pharmacists in obtaining treatment.

450.02(3m) (3m)

450.02(3m)(a)(a) The board or its designee may grant a variance to a requirement of this chapter or to a rule promulgated by the board if all of the following are true:

450.02(3m)(a)1. 1. The board or its designee determines that a natural or man-made disaster or emergency exists or has occurred.

450.02(3m)(a)2. 2. A pharmacist has requested the variance.

450.02(3m)(a)3. 3. The board or its designee determines that the variance is necessary to protect the public health, safety, or welfare.

450.02(3m)(am) (am) If a member of the board disagrees with a decision made by a designee under par. (a), the board chairperson shall call a meeting of the board as soon as practicable to review the decision. The board may affirm or modify the designee's decision.

450.02(3m)(b) (b) A variance granted under par. (a) shall be for a stated term not to exceed 90 days, except that the board or its designee may extend the variance upon request by a pharmacist if it determines that an extension is necessary to protect the public health, safety, or welfare.

450.02(4) (4) The board may not promulgate a rule which does any of the following:

450.02(4)(a) (a) Limits to a pharmacist the authority to sell or in any way interferes with the sale of nonnarcotic nonprescription drugs that are prepackaged for consumer use and labeled in compliance with all applicable state and federal laws.

450.02(4)(b) (b) Interprets s. 448.03 (2) (e) to expand the therapeutic alternate drug selection powers of a pharmacist beyond those specified in s. 450.01 (16) (h).

450.02 History History: 1985 a. 146; 1987 a. 65; 1995 a. 448; 1997 a. 68; 1997 a. 237 s. 727m; 2005 a. 270.



450.025 Pharmacist advisory council.

450.025  Pharmacist advisory council. The pharmacist advisory council shall recommend rules for promulgation by the board under s. 450.02 (2g) (b) and may recommend the amendment or repeal of any rules promulgated under s. 450.02 (2g) (b). A unanimous vote of the members of the pharmacist advisory council is required for the council to make a recommendation under this section.

450.025 History History: 1997 a. 68; 1997 a. 237 s. 727m.



450.03 Pharmacist; licensure.

450.03  Pharmacist; licensure.

450.03(1) (1) No person may engage in the practice of pharmacy or use the title "pharmacist" or sell, give away or barter drugs unless the person is licensed as a pharmacist by the board. This subsection does not apply to:

450.03(1)(a) (a) The offer to sell or sale of contraceptive articles, as defined under s. 450.155 (1) (a), by a registered nurse licensed under s. 441.06.

450.03(1)(b) (b) The sale of any nonprescription drug product, in an original unbroken package, which complies with 21 USC 301 to 392.

450.03(1)(c) (c) The sale of pesticides which comply with ss. 94.67 to 94.71.

450.03(1)(d) (d) The delivery of complimentary samples of drug products or devices to a practitioner by a manufacturer or its agent acting in the usual course of business.

450.03(1)(e) (e) Any person lawfully practicing within the scope of a license, permit, registration, certificate or certification granted to practice professional or practical nursing or nurse-midwifery under ch. 441, to practice dentistry or dental hygiene under ch. 447, to practice medicine and surgery under ch. 448, to practice optometry under ch. 449 or to practice veterinary medicine under ch. 453, or as otherwise provided by statute.

450.03(1)(f) (f) A person who has successfully completed his or her second year in, and is enrolled at, an accredited school of pharmacy and whose practice of pharmacy is limited to performing duties under the direct supervision of a person licensed as a pharmacist by the board.

450.03(1)(g) (g) A person who has applied for a license under s. 450.05 whose practice of pharmacy is limited to performing duties under the direct supervision of a person licensed as a pharmacist by the board and during the period before which the board takes final action on the person's application.

450.03(1)(h) (h) The provision of services by a health care provider under s. 257.03.

450.03(2) (2) Except as provided in s. 450.10, the board shall issue a license as a pharmacist to any person who does all of the following:

450.03(2)(a) (a) Has received a professional degree from a pharmacy program approved by the board.

450.03(2)(b) (b) Has completed an internship in the practice of pharmacy or has practical experience acquired in another state that is comparable to that included in an internship and that is approved and verified by the board or by the agency that is the equivalent of the board in the state in which the practical experience was acquired.

450.03(2)(c) (c) Passes the examination under s. 450.04.

450.03(2)(d) (d) Pays the fee specified in s. 440.05 (1).

450.03 History History: 1985 a. 146; 1987 a. 264; 1991 a. 39; 2001 a. 16; 2005 a. 96; 2009 a. 42; 2013 a. 114 ss.25, 27, 28..



450.035 Administration of drug products and devices; vaccines.

450.035  Administration of drug products and devices; vaccines.

450.035(1g)(1g) In this section, "drug product or device" does not include a vaccine.

450.035(1r) (1r) A pharmacist may not administer by injection a prescribed drug product or device unless he or she has successfully completed a course of study and training in injection technique conducted by a course provider approved by the Accreditation Council for Pharmacy Education or the board. A pharmacist may administer a prescribed drug product or device under this subsection only in the course of teaching self-administration techniques to a patient. A pharmacist who administers a prescribed drug product or device under this subsection shall comply with the requirements and procedures established in rules promulgated by the board under s. 450.02 (2g) (b).

450.035(1t) (1t) A person engaged in the practice of pharmacy under s. 450.03 (1) (f) or (g) may not administer a prescribed drug product or device unless he or she has successfully completed a course of study and training in administration technique conducted by a course provider approved by the Accreditation Council for Pharmacy Education or the board. A person engaged in the practice of pharmacy under s. 450.03 (1) (f) or (g) may administer a prescribed drug product or device under this subsection only under the direct supervision of a pharmacist who has successfully completed a course of study and training in administration technique conducted by a course provider approved by the Accreditation Council for Pharmacy Education or the board, and only in the course of teaching self-administration techniques to a patient. A person engaged in the practice of pharmacy under s. 450.03 (1) (f) or (g) who administers a prescribed drug product or device under this subsection shall comply with the requirements and procedures established in rules promulgated by the board under s. 450.02 (2g) (b).

450.035(2) (2) A pharmacist may not administer a vaccine unless he or she has successfully completed 12 hours in a course of study and training, approved by the Accreditation Council for Pharmacy Education or the board, in vaccination storage, protocols, administration technique, emergency procedures, and record keeping and has satisfied the requirements specified in sub. (2t). A pharmacist may not administer a vaccine under this subsection to a person who is under the age of 6.

450.035(2g) (2g) A person engaged in the practice of pharmacy under s. 450.03 (1) (f) or (g) may not administer a vaccine unless he or she acts under the direct supervision of a pharmacist and he or she and the supervising pharmacist have successfully completed 12 hours in a course of study and training, approved by the Accreditation Council for Pharmacy Education or the board, in vaccination storage, protocols, administration technique, emergency procedures, and record keeping and the supervising pharmacist has satisfied the requirements specified in sub. (2t). A person engaged in the practice of pharmacy under s. 450.03 (1) (f) or (g) may not administer a vaccine under this subsection to a person who is under the age of 18.

450.035(2m) (2m) Except as provided in sub. (1t) or (2g), a pharmacist may not delegate to any person any administration of a prescribed drug product or device or vaccine under sub. (1r) or (2).

450.035(2t) (2t) A pharmacist may not administer a vaccine under sub. (2) or supervise a person administering a vaccine under sub. (2g) unless the pharmacist satisfies each of the following:

450.035(2t)(a) (a) The pharmacist has in effect liability insurance that covers the pharmacist and a person who administers a vaccine under sub. (2g) against loss, expense and liability resulting from errors, omissions or neglect in the administration of vaccines in an amount that is not less than $1,000,000 for each occurrence and $2,000,000 for all occurrences in any one policy year.

450.035(2t)(b) (b) The pharmacist maintains proof that he or she satisfies the requirement specified in par. (a) and, upon request, provides copies of such proof to the department or the board.

450.035(3) (3) A pharmacist or a person engaged in the practice of pharmacy under s. 450.03 (1) (f) or (g) who successfully completes a course of study and training specified in sub. (1r), (1t), (2), or (2g) shall maintain proof of completion and, upon request, provide copies of such proof to the department or the board.

450.035 History History: 1997 a. 68; 1997 a. 237 s. 727m; 2003 a. 181; 2011 a. 32; 2013 a. 124.



450.04 Examinations.

450.04  Examinations.

450.04(1)(1) Examinations for licensure as a pharmacist shall be designed to determine whether an applicant is competent to engage in the practice of pharmacy.

450.04(2) (2) Examinations shall be conducted at least semiannually.

450.04(3) (3) Every candidate for examination for licensure as a pharmacist shall submit an application on a form provided by the department and pay the fee specified in s. 440.05 (1) at least 30 days before the date of examination.

450.04 History History: 1985 a. 146; 1991 a. 39; 1997 a. 27; 1997 a. 237 s. 722u; 2001 a. 16; 2013 a. 114.

450.04 Annotation Post-examination review with applicants discussed. 68 Atty. Gen. 48.



450.05 Pharmacist licensed in other state; licensure.

450.05  Pharmacist licensed in other state; licensure. The board may, upon application and payment of the fee specified in s. 440.05 (2), license as a pharmacist any person who is licensed in another state if the person produces satisfactory evidence of having met requirements comparable to those that existed in this state at the time the person became licensed in the other state. The board may deny a license as a pharmacist under this section to any person whose license to practice pharmacy in another state has been voluntarily surrendered, limited, suspended, or revoked. The board may require an applicant under this section to pass an equivalency examination administered by the board. If the board requires an equivalency examination, any person licensed as a pharmacist in another state who is engaged in the active practice of pharmacy may only be required to pass an examination on state and federal laws, rules, and regulations.

450.05 History History: 1985 a. 146; 2013 a. 124.

450.05 Annotation This chapter applies to out-of-state pharmacies that regularly and continually solicit mail orders for retail sale of prescription drugs to Wisconsin residents. 72 Atty. Gen. 121.



450.06 Pharmacies located in this state; licensure.

450.06  Pharmacies located in this state; licensure.

450.06(1)(1) Except as provided in s. 450.062, no pharmacist may dispense at any location in this state that is not licensed as a pharmacy by the board. No person in this state may use or display the title "pharmacy," "drugstore," "apothecary," or any other title, symbol, or insignia having the same or similar meanings, except for a place of practice which is licensed under this section as a pharmacy by the board.

450.06(2) (2) The board shall issue a license to operate a pharmacy at a specific location in this state if:

450.06(2)(a) (a) An application is made on forms provided by the board showing all of the following:

450.06(2)(a)1. 1. The location of the pharmacy.

450.06(2)(a)2. 2. A floor plan of the pharmacy.

450.06(2)(a)3. 3. The name and address of the person holding title and ownership control of the location.

450.06(2)(a)4. 4. The name of the managing pharmacist of the pharmacy under s. 450.09 (1).

450.06(2)(b) (b) The location of the pharmacy is inspected and found to meet all the requirements of this chapter.

450.06(2)(c) (c) The initial credential fee determined by the department under s. 440.03 (9) (a) is paid.

450.06(2m) (2m) The board may request, but may not require, that practice-related information be submitted on the application under sub. (2) (a).

450.06(3) (3) No pharmacy located in this state may be opened or kept open for practice following a change of ownership or change of location unless the pharmacy is licensed for the new owner or at the new location, notwithstanding any remaining period of validity under the pharmacy's license under the previous owner or at the previous location.

450.06(4) (4) Any person who fails to license his or her place of practice as required under this section may be assessed a forfeiture of not less than $25 nor more than $50 for each separate offense. Each day of violation constitutes a separate offense.

450.06 History History: 1985 a. 146; 1991 a. 39; 2005 a. 242; 2007 a. 20, 202.



450.062 Remote dispensing.

450.062  Remote dispensing. Pursuant to rules promulgated by the board, a pharmacist may dispense at the following locations:

450.062(1) (1) A health care facility under s. 150.84 (2) or a facility identified under s. 980.065.

450.062(2) (2) The office or clinic of a practitioner.

450.062(3) (3) A county jail, rehabilitation facility under s. 59.53 (8), state prison under s. 302.01, or county house of correction under s. 303.16 (1).

450.062(4) (4) A juvenile correctional facility under s. 938.02 (10p), juvenile detention facility under s. 938.02 (10r), residential care center for children and youth under s. 938.02 (15d), secured residential care center for children and youth under s. 938.02 (15g), type 1 juvenile correctional facility under s. 938.02 (19), type 2 residential care center for children and youth under s. 938.02 (19r), or type 2 juvenile correctional facility under s. 938.02 (20).

450.062 History History: 2007 a. 202.



450.065 Out-of-state pharmacies; licensure.

450.065  Out-of-state pharmacies; licensure.

450.065(1) (1) No pharmacy that is in another state may ship, mail, or otherwise deliver a prescribed drug or device to persons in this state unless the pharmacy is licensed under sub. (2).

450.065(2) (2) The board shall issue a license to a pharmacy that is located outside this state if the pharmacy does all of the following:

450.065(2)(a) (a) Applies on a form provided by the board that shows all of the following:

450.065(2)(a)1. 1. The location of the pharmacy.

450.065(2)(a)2. 2. The name and address of the person holding title and ownership control of the location.

450.065(2)(a)3. 3. The name of the managing pharmacist of the pharmacy.

450.065(2)(b) (b) Submits a statement in a form prescribed by the board from the owner of the pharmacy or, if the pharmacy is not a sole proprietorship, from the managing pharmacist of the pharmacy that indicates that the owner or managing pharmacist, whichever is applicable, knows the laws relating to the practice of pharmacy in this state.

450.065(2)(c) (c) Submits evidence satisfactory to the board that it is licensed in the state in which it is located.

450.065(2)(d) (d) Pays the initial credential fee determined by the department under s. 440.03 (9) (a).

450.065(3) (3) A pharmacy that applies for a license under sub. (2) may not be required to comply with any provision in this chapter or any rule promulgated under this chapter relating to the professional service area of a pharmacy or the minimum equipment requirements for a pharmacy.

450.065(4) (4)

450.065(4)(a)(a) Notwithstanding s. 450.03, a pharmacist employed in a pharmacy licensed under this section is not required to be licensed under this chapter.

450.065(4)(b) (b) Notwithstanding s. 450.09, a pharmacy licensed under this section is not required to be under the control of a managing pharmacist licensed under this chapter.

450.065(5) (5) A pharmacy licensed under this section shall provide a telephone number that allows a person in this state to contact the pharmacy during the pharmacy's regular hours of business and that is available for use by a person in this state for not less than 40 hours per week.

450.065 History History: 2005 a. 242; 2007 a. 20.



450.07 Manufacturers; licensure.

450.07  Manufacturers; licensure.

450.07(1) (1) No person may engage in manufacturing in this state unless the person obtains a manufacturer's license from the board. For the issuance of a license under this subsection, the applicant shall pay the initial credential fee determined by the department under s. 440.03 (9) (a).

450.07(4) (4)

450.07(4)(a)(a) The issuance of licenses under this section is subject to rules the board adopts for the protection of the public health and safety.

450.07(4)(b) (b) The board shall adopt rules prescribing minimum standards for manufacturing and distributing drugs. Rules adopted under this paragraph may not impose requirements regarding the storage of a controlled substance in a safe, a steel cabinet, a vault, or any other secure storage compartment, area, room, or building unless one of the following applies:

450.07(4)(b)1. 1. The controlled substance is included in schedule I, II, III, or IV under ch. 961.

450.07(4)(b)2. 2. The controlled substance is also a controlled substance under federal law.

450.07(4)(c) (c) The rules adopted by the board under par. (b) shall require a manufacturer to maintain and to update at least once per month a list of the manufacturer's authorized distributors of record.

450.07 History History: 1985 a. 146; 1991 a. 39; 2005 a. 14; 2007 a. 20.



450.071 Wholesale distributors; licensure.

450.071  Wholesale distributors; licensure.

450.071(1) (1) No person may engage in the wholesale distribution of a prescription drug in this state without obtaining a license from the board for each facility from which the person distributes prescription drugs. The board shall exempt a manufacturer that distributes prescription drugs or devices manufactured by the manufacturer from licensing and other requirements under this section to the extent the license or requirement is not required under federal law or regulation, unless the board determines that it is necessary to apply a requirement to a manufacturer.

450.071(2) (2) An applicant shall submit a form provided by the board showing all of the following and swear or affirm the truthfulness of each item in the application:

450.071(2)(a) (a) The name, business address, and telephone number of the applicant.

450.071(2)(b) (b) All trade or business names used by the applicant.

450.071(2)(c) (c) Names, addresses, and telephone numbers of contact persons for all facilities used by the applicant for the storage, handling, and distribution of prescription drugs.

450.071(2)(d) (d) The type of ownership or operation for the applicant's business.

450.071(2)(e) (e) If the applicant's wholesale distribution business is a partnership, the name of each partner and the name of the partnership.

450.071(2)(f) (f) If the applicant's wholesale distribution business is a corporation, the name of each corporate officer and director, the name of the corporation, and the state of incorporation.

450.071(2)(g) (g) If the applicant's wholesale distribution business is a sole proprietorship, the name of the sole proprietor and the name of the business entity.

450.071(2)(h) (h) A list of all licenses and permits issued to the applicant by any other state that authorizes the applicant to purchase or possess prescription drugs.

450.071(2)(i) (i) The name, address, and telephone number of a designated representative.

450.071(2)(j) (j) For the person listed in par. (i), a personal information statement that contains all of the following:

450.071(2)(j)1. 1. The person's date and place of birth.

450.071(2)(j)2. 2. The person's places of residence for the 7-year period immediately preceding the date of the application.

450.071(2)(j)3. 3. The person's occupations, positions of employment, and offices held during the 7-year period immediately preceding the date of the application.

450.071(2)(j)4. 4. The name and addresses for each business, corporation, or other entity listed in subd. 3.

450.071(2)(j)5. 5. A statement indicating whether the person has been, during the 7-year period immediately preceding the date of the application, the subject of any proceeding for the revocation of any business or professional license and the disposition of the proceeding.

450.071(2)(j)6. 6. A statement indicating whether the person has been, during the 7-year period immediately preceding the date of the application, enjoined by a court, either temporarily or permanently, from possessing, controlling, or distributing any prescription drug, and a description of the circumstances surrounding the injunction.

450.071(2)(j)7. 7. A description of any involvement by the person during the past 7 years with any business, including investments other than the ownership of stock in a publicly traded company or mutual fund, that manufactured, administered, prescribed, distributed, or stored pharmaceutical products or drugs, and a list of any lawsuits in which such a business was named as a party.

450.071(2)(j)8. 8. A description of any misdemeanor or felony criminal offense of which the person was, as an adult, found guilty, whether adjudication of guilt was withheld or the person pleaded guilty or no contest. If the person is appealing a criminal conviction, the application shall include a copy of the notice of appeal, and the applicant shall submit a copy of the final disposition of the appeal not more than 15 days after a final disposition is reached.

450.071(2)(j)9. 9. A photograph of the person taken within the 12-month period immediately preceding the date of the application.

450.071(2)(k) (k) A statement that each facility used by the applicant for the wholesale distribution of prescription drugs has been inspected in the 3-year period immediately preceding the date of the application by the board, a pharmacy examining board of another state, the National Association of Boards of Pharmacy, or another accrediting body recognized by the board, with the date of each such inspection.

450.071(3) (3) The board shall grant a license to the applicant to engage in the wholesale distribution of prescription drugs if all of the following apply:

450.071(3)(a) (a) The applicant pays the fee under s. 440.05 (1) (a).

450.071(3)(b) (b) The inspections conducted pursuant to sub. (2) (k) satisfy requirements adopted by the board for wholesale distribution facilities.

450.071(3)(c) (c) All of the following apply to each person identified by the applicant as a designated representative:

450.071(3)(c)1. 1. The person is at least 21 years old.

450.071(3)(c)2. 2. The person has been employed full time for at least 3 years in a pharmacy or with a wholesale prescription drug distributor in a capacity related to the dispensing and distribution of, and record keeping related to, prescription drugs.

450.071(3)(c)3. 3. The person is employed by the applicant full time in a managerial level position.

450.071(3)(c)4. 4. The person is physically present at the wholesale prescription drug distributor's facility during regular business hours and is involved in and aware of the daily operation of the wholesale prescription drug distributor. This subdivision does not preclude the designated representative from taking authorized sick leave and vacation time or from being absent from the facility for other authorized business or personal purposes.

450.071(3)(c)5. 5. The person is actively involved in and aware of the daily operations of the wholesale distributor.

450.071(3)(c)6. 6. The person is a designated representative for only one applicant at any given time. This subdivision does not apply if more than one wholesale distributor is located at the facility and the wholesale distributors located at the facility are members of an affiliated group.

450.071(3)(c)7. 7. The person has not been convicted of violating any federal, state, or local law relating to wholesale or retail prescription drug distribution or distribution of a controlled substance.

450.071(3)(c)8. 8. The person has not been convicted of a felony.

450.071(3)(c)9. 9. The person submits to the department 2 fingerprint cards, each bearing a complete set of the applicant's fingerprints. The department of justice shall provide for the submission of the fingerprint cards to the federal bureau of investigation for the purposes of verifying the identity of the applicant and obtaining the applicant's criminal arrest and conviction record. This subdivision does not apply to a person accredited by the national association of boards of pharmacy's verified-accredited wholesale distributor program.

450.071(3m) (3m) Notwithstanding subs. (2) and (3), the board may grant a license to engage in the wholesale distribution of prescription drugs to a person who is domiciled in another state and is licensed to engage in the wholesale distribution of prescription drugs in another state, if the board determines that the standards for licensure in the state in which the person is licensed are at least as stringent as the standards for licensure under this section.

450.071(4) (4) The board may set, by rule, continuing education requirements for designated representatives under this section.

450.071(5) (5)

450.071(5)(a)(a) The board shall require every wholesale distributor to submit a surety bond acceptable to the board in an amount not to exceed $100,000 or other equivalent means of security acceptable to the board, except that the board shall not require submission of a bond or other security under this subsection by a chain pharmacy warehouse that is engaged only in intracompany transfers. A wholesale distributor that operates more than one facility is not required to submit a bond or other security under this paragraph for each facility.

450.071(5)(b) (b) The bond or other security under this subsection shall be used to secure payment of fees or costs that relate to the issuance of a license under this section and that have not been paid within 30 days after the fees or costs have become final. No claim may be made against a wholesale distributor's bond or other security under this subsection more than one year after the date on which the wholesale distributor's license expires.

(6) Applications for licensure under this section are not subject to inspection or copying under s. 19.35, and may not be disclosed to any person except as necessary for compliance with and enforcement of the provisions of this chapter.

450.071 History History: 2007 a. 20; 2009 a. 180.



450.072 Wholesale distributors; restrictions on transactions.

450.072  Wholesale distributors; restrictions on transactions.

450.072(1)(1) A wholesale distributor shall receive prescription drug returns or exchanges from a pharmacy, a person authorized to administer or dispense drugs, or a pharmacy's intracompany warehouse pursuant to the terms and conditions of the agreement between the wholesale distributor and the pharmacy or chain pharmacy warehouse. A wholesale distributor that receives returns of expired, damaged, recalled, or otherwise nonsaleable prescription drugs may distribute the prescription drugs only to the original manufacturer of the products or to a 3rd party returns processor. Notwithstanding s. 450.073, returns or exchanges of saleable or nonsaleable prescription drugs, including any redistribution by a receiving wholesaler, are not subject to pedigree requirements under s. 450.073 if the returns or exchanges are exempt from the pedigree requirement under the federal food and drug administration's current guidance on the federal prescription drug marketing act. A person licensed under s. 450.071 or a pharmacy or other person authorized to administer or dispense drugs shall ensure that the person or pharmacy's return process is secure and does not permit the entry of adulterated and counterfeit products.

450.072(2) (2)

450.072(2)(a)(a) A manufacturer or wholesale distributor may not deliver prescription drugs to a person unless the person is licensed under s. 450.071 or 450.06 or by the appropriate licensing authority of another state or unless the person is a faculty member of an institution of higher education, as defined in s. 36.32 (1), and is obtaining the prescription drugs for the purpose of lawful research, teaching, or testing and not for resale. A manufacturer or wholesale distributor may not deliver prescription drugs to a person that is not known to the manufacturer or wholesale distributor unless the manufacturer or wholesale distributor has verified with the board or with the licensing authority of the state in which the person is located that the person is licensed to receive prescription drugs or unless the person is a faculty member of an institution of higher education, as defined in s. 36.32 (1), and is obtaining the prescription drugs for the purpose of lawful research, teaching, or testing and not for resale.

450.072(2)(b) (b) A manufacturer or wholesale distributor may distribute a prescription drug only to the premises listed on the person's license or authorization, except that a manufacturer or wholesale distributor may distribute the prescription drugs to an authorized agent of the person at the premises of the manufacturer or wholesale distributor if all of the following are true:

450.072(2)(b)1. 1. The manufacturer or wholesale distributor documents the authorized agent's name and address.

450.072(2)(b)2. 2. Distribution to an authorized agent is necessary to promote or protect the immediate health or safety of the authorized agent's patient.

450.072(2)(c) (c) A manufacturer or wholesale distributor may distribute a prescription drug to a hospital pharmacy receiving area if a licensed pharmacist or another authorized recipient signs, at the time of the distribution, a receipt that shows the type and quantity of prescription drugs distributed. If there is a discrepancy between the type and quantity of prescription drugs indicated on the receipt and the type and quantity of prescription drugs received at the hospital pharmacy receiving area, the discrepancy shall be reported to the manufacturer or wholesale distributor that distributed the prescription drugs no later than the day immediately following the date on which the prescription drugs were distributed to the hospital pharmacy receiving area.

450.072(2)(d) (d) No manufacturer or wholesale distributor may accept payment for, or allow the use of, a person's credit to establish an account for the purchase of a prescription drug from any person other than the owner of record, the chief executive officer, or the chief financial officer identified on the license or authorization of a person who may receive prescription drugs. Any account established for the purchase of prescription drugs shall bear the name of the licensed or authorized person.

450.072 History History: 2007 a. 20; 2011 a. 100.



450.073 Wholesale distributors; pedigree.

450.073  Wholesale distributors; pedigree.

450.073(1) (1) A wholesale distributor shall establish and maintain a pedigree for each prescription drug that leaves, or has ever left, the normal distribution channel. Before a wholesale distribution of a prescription drug leaves the normal distribution channel, a wholesale distributor shall provide a copy of the pedigree to the person receiving the drug. This section does not apply to a retail pharmacy or pharmacy intracompany warehouse unless the pharmacy or pharmacy intracompany warehouse engages in the wholesale distribution of prescription drugs.

450.073(2) (2) A pedigree shall contain all necessary identifying information concerning each sale in the chain of the distribution of the prescription drug from the manufacturer of the prescription drug or the manufacturers 3rd-party logistics provider, colicensed product partner, or exclusive distributor until final sale or distribution to a pharmacy or a person dispensing or distributing the prescription drug. The pedigree shall include all of the following:

450.073(2)(a) (a) The name, address, telephone number, and, if available, electronic mail address of each recipient or distributor of the prescription drug in the chain of distribution, until the final sale or distribution described in sub. (2) (intro.).

450.073(2)(b) (b) The name and address of each facility from which the prescription drug was distributed, if different from the address provided in par. (a).

450.073(2)(c) (c) The date of each distribution.

450.073(2)(d) (d) A certification that every recipient has authenticated the pedigree before distribution of the prescription drug to the next point in the chain of distribution.

450.073(2)(e) (e) The name, dosage strength, size and number of containers, lot number, and name of the manufacturer for each prescription drug.

450.073(3) (3) The board shall promulgate rules implementing an electronic track and trace pedigree system. Not later than July 1, 2010, the board shall determine the date on which the system will be implemented. The system may not be implemented before July 1, 2011, and the board may delay the implementation date in increments if the board determines that the technology to implement the system is not yet universally available across the prescription drug supply chain or is not capable of adequately protecting patient safety.

450.073(4) (4) A person who is engaged in the wholesale distribution of a prescription drug, including a repackager but not including the original manufacturer of the prescription drug, who possesses a pedigree for the prescription drug, and who intends to further distribute the prescription drug, shall verify that each transaction recorded on the pedigree has occurred before the person may distribute the prescription drug.

450.073(5) (5)

450.073(5)(a)(a) A pedigree shall be maintained by a person who purchases prescription drugs identified in the pedigree and by a wholesale distributor who distributes prescription drugs identified in the pedigree for not less than 3 years from the date of sale or distribution.

450.073(5)(b) (b) A person maintaining a pedigree under par. (a) shall make the pedigree available for inspection or use by a law enforcement officer within 7 days after the law enforcement officer's request.

450.073 History History: 2007 a. 20.



450.074 Wholesale distributors; prohibited actions, enforcement, penalties.

450.074  Wholesale distributors; prohibited actions, enforcement, penalties.

450.074(1) (1) If the board finds that there is a reasonable probability that a wholesale distributor, other than a manufacturer, has done any of the following, that continued distribution of a prescription drug involved in the occurrence could cause death or serious adverse health consequences, and that additional procedures would result in an unreasonable delay, the board shall issue an order requiring that distribution of a prescription drug in this state cease immediately:

450.074(1)(a) (a) Violated a provision of ss. 450.071 to 450.073.

450.074(1)(b) (b) Falsified a pedigree or sold, distributed, transferred, manufactured, repackaged, handled, or held a counterfeit prescription drug intended for human use.

450.074(2) (2) If the board issues an order under sub. (1), the board shall provide the person who is the subject of the order an opportunity for an informal hearing not more than 10 days after the date on which the order is issued. If, after a hearing, the board determines that the order was issued without sufficient grounds, the board shall vacate the order.

450.074(3) (3) Any person who knowingly does any of the following is guilty of a Class H felony:

450.074(3)(a) (a) Fails to obtain a license required under s. 450.071.

450.074(3)(b) (b) Purchases or otherwise receives a prescription drug from a pharmacy in violation of s. 450.072 (1).

450.074(3)(c) (c) Violates s. 450.072 (2) (a), if the person is required to obtain a license under s. 450.071.

450.074(3)(d) (d) Violates s. 450.072 (2) (b).

450.074(3)(e) (e) Violates s. 450.072 (2) (d).

450.074(3)(f) (f) Violates s. 450.073.

450.074(3)(g) (g) Provides false or fraudulent records to, or makes a false or fraudulent statement to, the board, a representative of the board, or a federal official.

450.074(3)(h) (h) Obtains or attempts to obtain a prescription drug by fraud, deceit, or misrepresentation, or engages in misrepresentation or fraud in the distribution of a prescription drug.

450.074(3)(i) (i) Manufactures, repackages, sells, transfers, delivers, holds, or offers for sale a prescription drug that is adulterated, misbranded, counterfeit, suspected of being counterfeit, or otherwise unfit for distribution, except for wholesale distribution by a manufacturer of a prescription drug that has been delivered into commerce pursuant to an application approved by the federal food and drug administration.

450.074(3)(j) (j) Adulterates, misbrands, or counterfeits a prescription drug, except for wholesale distribution by a manufacturer of a prescription drug that has been delivered into commerce pursuant to an application approved by the federal food and drug administration.

450.074(3)(k) (k) Receives a prescription drug that has been adulterated, misbranded, stolen, obtained by fraud or deceit, counterfeited, or suspected of being counterfeited, and delivers or proffers such a drug.

450.074(3)(L) (L) Alters, mutilates, destroys, obliterates, or removes any part of the labeling of a prescription drug or commits another act that results in the misbranding of a prescription drug.

450.074(4) (4) Subsection (3) does not apply to a prescription drug manufacturer or an agent of a prescription drug manufacturer, if the manufacturer or agent is obtaining or attempting to obtain a prescription drug for the sole purpose of testing the authenticity of the prescription drug.

450.074 History History: 2007 a. 20.



450.08 License renewal.

450.08  License renewal.

450.08(1)(1) The renewal date for all licenses granted by the board is specified under s. 440.08 (2) (a). Except as provided under sub. (2) (a), only a holder of an unexpired license may engage in his or her licensed activity.

450.08(2) (2)

450.08(2)(a)(a) A pharmacist's license may be renewed by complying with continuing education requirements under s. 450.085 and paying the applicable fee determined by the department under s. 440.03 (9) (a) on or before the applicable renewal date specified under s. 440.08 (2) (a). Notwithstanding s. 440.08 (3) (a), if a pharmacist fails to obtain renewal by that date, the board may suspend the pharmacist's license, and the board may require the pharmacist to pass an examination to the satisfaction of the board to restore that license.

450.08(2)(b) (b) A pharmacy, manufacturer's or distributor's license may be renewed by paying the applicable fee determined by the department under s. 440.03 (9) (a) on or before the applicable renewal date specified under s. 440.08 (2) (a).

450.08 History History: 1985 a. 146; 1991 a. 39; 1997 a. 68; 1997 a. 237 s. 727m; 2007 a. 20; 2013 a. 124.



450.085 Continuing education.

450.085  Continuing education.

450.085(1) (1) An applicant for renewal of a license under s. 450.08 (2) (a) shall submit proof that he or she has completed, within the 2-year period immediately preceding the date of his or her application, 30 hours of continuing education in courses conducted by a provider that is approved by the Accreditation Council for Pharmacy Education or in courses approved by the board. Courses specified in s. 450.035 (1r) and (2) are courses in continuing education for purposes of this subsection. This subsection does not apply to an applicant for renewal of a license that expires on the first renewal date after the date on which the board initially granted the license.

450.085(2) (2) The board may waive all or part of any requirement in sub. (1) if it finds that exceptional circumstances such as prolonged illness, disability or other similar circumstances have prevented a pharmacist from meeting the requirement.

450.085 History History: 1997 a. 68; 1997 a. 237 s. 727m; 2013 a. 124.



450.09 Pharmacy practice.

450.09  Pharmacy practice.

450.09(1)(1)  Managing pharmacist.

450.09(1)(a)(a) Every pharmacy shall be under the control of the managing pharmacist who signed the pharmacy license application, the most recent license renewal application or the most recent amended schedule of operations. The managing pharmacist shall be responsible for the professional operations of the pharmacy. A pharmacist may be the managing pharmacist of not more than one community and one institutional pharmacy at any time and shall be engaged in the practice of pharmacy at each location he or she supervises. The board shall by rule define community pharmacy and institutional pharmacy for the purposes of this section.

450.09(1)(b) (b) If the managing pharmacist anticipates being continuously absent for a period of more than 30 days from a pharmacy he or she supervises, the managing pharmacist shall delegate the supervisory responsibility to another pharmacist for the duration of the absence by written power of attorney which shall be kept on file in the pharmacy to which the power of attorney applies. The pharmacist designated to assume the supervisory responsibility for the pharmacy during the managing pharmacist's absence shall be engaged in the practice of pharmacy at the pharmacy to which the power of attorney applies.

450.09(2) (2) Presence of pharmacist. No pharmaceutical service may be provided to any person unless a pharmacist is present in the pharmacy to provide or supervise the service.

450.09(3) (3) Pharmaceutical equipment. Every pharmacy shall be equipped with proper pharmaceutical utensils for compounding and dispensing prescriptions. The board shall prescribe, by rule, minimum standards of professional and technical equipment.

450.09(4) (4) Condition of pharmacy. The pharmacy shall be maintained in a clean and orderly manner and the professional service area shall be equipped with proper fixtures and equipment for sanitation.

450.09(5) (5) Display of license. Every original license issued by the board and the renewal license currently in force, if any, shall be displayed in the place of practice.

450.09(6) (6) Medication profile record system. Every pharmacy shall maintain a medication profile record system of all drug products dispensed for a particular patient according to the minimum standards for such systems established by the board by rule. Every practitioner shall maintain a record of all drug products dispensed to each patient according to standards established by the appropriate examining board by rule. The standards established by each examining board shall require the recording of all renewal dispensing information required by federal and state law and related rules and regulations.

450.09(7) (7) Selection of drugs. Drug products purchased for subsequent sale and dispensing at a pharmacy shall be selected for purchase by a pharmacist.

450.09(7m) (7m) State prisons. A prescription drug that is returned to a pharmacy that primarily serves patients confined in a state prison may be dispensed to any patient in any state prison, but only if all of the following are satisfied:

450.09(7m)(a) (a) The prescription drug was never in the possession of the patient to whom it was originally prescribed.

450.09(7m)(b) (b) The prescription drug is returned in its original container.

450.09(7m)(c) (c) A pharmacist determines that the prescription drug has not been adulterated or misbranded.

450.09(8) (8) Penalties.

450.09(8)(a)(a) Except as provided under par. (b), any person who violates this section may be assessed a forfeiture of not less than $25 nor more than $50 for each separate offense. Each day of violation constitutes a separate offense.

450.09(8)(b) (b) Any person who violates sub. (5) shall forfeit $10 for each separate offense. Each day of violation constitutes a separate offense.

450.09 History History: 1985 a. 146; 2003 a. 54.



450.095 Duty to dispense contraceptives.

450.095  Duty to dispense contraceptives.

450.095(1) (1) In this section:

450.095(1)(a) (a) "Contraceptive drug or device" means any drug or device approved by the federal food and drug administration that is used to prevent pregnancy, including a contraceptive drug or device restricted to distribution by a pharmacy.

450.095(1)(b) (b) "Without delay" means within the usual and customary time frame reasonably expected at a pharmacy for dispensing or distributing a prescription that is not a contraceptive drug or device.

450.095(2) (2) Unless one or more of the following applies, a pharmacy shall dispense lawfully prescribed contraceptive drugs and devices and shall deliver contraceptive drugs and devices restricted to distribution by a pharmacy to a patient without delay:

450.095(2)(a) (a) The prescription contains an obvious or known error or contains inadequate instructions.

450.095(2)(b) (b) The prescription is contraindicated for the patient, is incompatible with another drug or device prescribed for the patient, or is prohibited by state or federal law.

450.095(2)(c) (c) The prescription is potentially fraudulent.

450.095(3) (3) Any person who violates this section may be required to forfeit not less than $250 nor more than $2,500 for each violation.

450.095(4) (4) Nothing in this section may be construed to abrogate a pharmacist's legal and ethical obligations to comply with the laws of this state.

450.095 History History: 2009 a. 28, 276.



450.10 Disciplinary proceedings; immunity; orders.

450.10  Disciplinary proceedings; immunity; orders.

450.10(1)(1)

450.10(1)(a)(a) In this subsection, "unprofessional conduct" includes any of the following, but does not include the dispensing of an antimicrobial drug for expedited partner therapy as described in s. 450.11 (1g):

450.10(1)(a)1. 1. Making any materially false statement or giving any materially false information in connection with an application for a license or for renewal or reinstatement of a license.

450.10(1)(a)2. 2. Violating this chapter or, subject to s. 961.38 (4r), ch. 961 or any federal or state statute or rule which substantially relates to the practice of the licensee.

450.10(1)(a)3. 3. Practicing pharmacy while the person's ability to practice is impaired by alcohol or other drugs or physical or mental disability or disease.

450.10(1)(a)4. 4. Engaging in false, misleading or deceptive advertising.

450.10(1)(a)5. 5. Making a substantial misrepresentation in the course of practice which is relied upon by another person.

450.10(1)(a)6. 6. Engaging in conduct in the practice of the licensee which evidences a lack of knowledge or ability to apply professional principles or skills.

450.10(1)(a)7. 7. Obtaining or attempting to obtain compensation by fraud or deceit.

450.10(1)(a)8. 8. Violating any order of the board.

450.10(1)(b) (b) Subject to subch. II of ch. 111 and the rules adopted under s. 440.03 (1), the board may reprimand the licensee or deny, revoke, suspend or limit the license or any combination thereof of any person licensed under this chapter who has:

450.10(1)(b)1. 1. Engaged in unprofessional conduct.

450.10(1)(b)2. 2. Been adjudicated mentally incompetent by a court.

450.10(1)(b)3. 3. Been found guilty of an offense the circumstances of which substantially relate to the practice of the licensee.

450.10(2) (2) In addition to or in lieu of a reprimand or denial, limitation, suspension or revocation of a license under sub. (1), the board may, for the violations enumerated under sub. (1), assess a forfeiture of not more than $1,000 for each separate offense. Each day of violation constitutes a separate offense.

450.10(3) (3)

450.10(3)(a)(a) In this subsection, "health care professional" means any of the following:

450.10(3)(a)1. 1. A pharmacist licensed under this chapter.

450.10(3)(a)2. 2. A nurse licensed under ch. 441.

450.10(3)(a)3. 3. A chiropractor licensed under ch. 446.

450.10(3)(a)4. 4. A dentist licensed under ch. 447.

450.10(3)(a)5. 5. A physician, physician assistant, podiatrist, physical therapist, physical therapist assistant, occupational therapist, or occupational therapy assistant licensed under ch. 448.

450.10(3)(a)5m. 5m. A dietitian certified under subch. V of ch. 448.

450.10(3)(a)5q. 5q. An athletic trainer licensed under subch. VI of ch. 448.

450.10(3)(a)6. 6. An optometrist licensed under ch. 449.

450.10(3)(a)7. 7. An acupuncturist certified under ch. 451.

450.10(3)(a)8. 8. A veterinarian licensed under ch. 453.

450.10(3)(a)9. 9. A psychologist licensed under ch. 455.

450.10(3)(a)10. 10. A social worker, marriage and family therapist, or professional counselor certified or licensed under ch. 457.

450.10(3)(a)11. 11. A speech-language pathologist or audiologist licensed under subch. II of ch. 459 or a speech and language pathologist licensed by the department of public instruction.

450.10(3)(b) (b) Any health care professional who in good faith provides another health care professional with information concerning a violation of this chapter or ch. 961 by any person shall be immune from any civil or criminal liability that results from any act or omission in providing such information. In any administrative or court proceeding, the good faith of the health care professional providing such information shall be presumed.

450.10(4) (4)

450.10(4)(a)(a) The secretary may, in case of the need for emergency action, issue general and special orders necessary to prevent or correct actions by any pharmacist under this section that would be cause for suspension or revocation of a license.

450.10(4)(b) (b) Special orders may direct a pharmacist to cease and desist from engaging in particular activities.

450.10 History History: 1985 a. 146; 1987 a. 264, 399; 1989 a. 31, 316; 1991 a. 39, 160; 1993 a. 222, 443; 1995 a. 27 s. 9145 (1); 1995 a. 448; 1997 a. 27, 67, 75, 175; 1999 a. 9, 32, 180; 2001 a. 70, 80; 2009 a. 280.

450.10 Annotation Administrative rules describing unprofessional conduct are applied. Noesen v. Department of Regulation and Licensing, 2008 WI App 52, 311 Wis. 2d 237, 751 N.W.2d 385, 06-1110.



450.11 Prescription drugs and prescription devices.

450.11  Prescription drugs and prescription devices.

450.11(1)(1)  Dispensing. No person may dispense any prescribed drug or device except upon the prescription order of a practitioner. All prescription orders shall specify the date of issue, the name and address of the practitioner, the name and quantity of the drug product or device prescribed, directions for the use of the drug product or device, the symptom or purpose for which the drug is being prescribed if required under sub. (4) (a) 8., and, if the order is written by the practitioner, the signature of the practitioner. Except as provided in s. 448.035 (2), all prescription orders shall also specify the name and address of the patient. Any oral prescription order shall be immediately reduced to writing by the pharmacist and filed according to sub. (2).

450.11(1g) (1g) Dispensing certain antimicrobial drugs for expedited partner therapy.

450.11(1g)(a)(a) In this subsection:

450.11(1g)(a)1. 1. "Antimicrobial drug" has the meaning given in s. 448.035 (1) (b).

450.11(1g)(a)2. 2. "Expedited partner therapy" has the meaning given in s. 448.035 (1) (c).

450.11(1g)(b) (b) A pharmacist may, upon the prescription order of a practitioner providing expedited partner therapy, as specified in s. 448.035, that complies with the requirements of sub. (1), dispense an antimicrobial drug as a course of therapy for treatment of chlamydial infections, gonorrhea, or trichomoniasis to the practitioner's patient or a person with whom the patient has had sexual contact for use by the person with whom the patient has had sexual contact. The pharmacist shall provide a consultation in accordance with rules promulgated by the board for the dispensing of a prescription to the person to whom the antimicrobial drug is dispensed. A pharmacist providing a consultation under this paragraph shall ask whether the person for whom the antimicrobial drug has been prescribed is allergic to the antimicrobial drug and advise that the person for whom the antimicrobial drug has been prescribed must discontinue use of the antimicrobial drug if the person is allergic to or develops signs of an allergic reaction to the antimicrobial drug.

450.11(1g)(c) (c)

450.11(1g)(c)1.1. Except as provided in subd. 2., a pharmacist is immune from civil liability for injury to or the death of a person who takes an antimicrobial drug dispensed for that person under this subsection in connection with expedited partner therapy if the antimicrobial drug is dispensed as provided under par. (b).

450.11(1g)(c)2. 2. The immunity under subd. 1. does not extend to the distribution or dispensing of an antimicrobial drug by a pharmacist whose act or omission involves reckless, wanton, or intentional misconduct.

450.11(1m) (1m) Electronic transmission. Except as provided in s. 453.068 (1) (c) 4., a practitioner may transmit a prescription order electronically only if the patient approves the transmission and the prescription order is transmitted to a pharmacy designated by the patient.

450.11(2) (2) Prescription order file. Every prescription order shall be filed in a suitable book or file and preserved for at least 5 years. Prescription orders transmitted electronically may be filed and preserved in electronic format.

450.11(3) (3) Preparation of prescription drugs. No person other than a pharmacist or practitioner or their agents and employees as directed, supervised and inspected by the pharmacist or practitioner may prepare, compound, dispense or prepare for delivery for a patient any prescription drug.

450.11(4) (4) Label required.

450.11(4)(a)(a) Except as provided under par. (b), no prescribed drug or device may be dispensed unless there is a label attached to the container disclosing all of the following:

450.11(4)(a)1. 1. The name and address of the dispensing practitioner or licensed facility from which the prescribed drug or device was dispensed.

450.11(4)(a)1m. 1m. The telephone number of the pharmacy, if the prescribed drug or device is dispensed by an out-of-state pharmacy licensed under s. 450.065.

450.11(4)(a)2. 2. The date on which the prescription was dispensed.

450.11(4)(a)3. 3. The number of the prescription order as recorded in the prescription order file of the facility from which the prescription was dispensed.

450.11(4)(a)4. 4. The name of the practitioner who prescribed the drug or device.

450.11(4)(a)5. 5.

450.11(4)(a)5.a.a. Except as provided in subd. 5. b., the full name of the patient.

450.11(4)(a)5.b. b. For an antimicrobial drug dispensed under sub. (1g), the full name of the patient, if known, or the words, "expedited partner therapy" or the letters "EPT."

450.11(4)(a)6. 6. Directions for use of the prescribed drug or device as contained in the prescription order.

450.11(4)(a)7. 7. The name and strength of the prescribed drug dispensed, unless the prescribing practitioner requests omission of the name and strength of the drug dispensed.

450.11(4)(a)8. 8. The symptom or purpose for which the drug is being prescribed if the prescription order specifies the symptom or purpose under sub. (4m).

450.11(4)(b) (b) Paragraph (a) does not apply to complimentary samples of drug products or devices dispensed by a practitioner to his or her patients.

450.11(4g) (4g) Brand name permitted on label.

450.11(4g)(a)(a) In this subsection:

450.11(4g)(a)1. 1. "Brand name" has the meaning given in s. 450.12 (1) (a).

450.11(4g)(a)2. 2. "Drug product equivalent" has the meaning given in s. 450.13 (1).

450.11(4g)(a)3. 3. "Generic name" has the meaning given in s. 450.12 (1) (b).

450.11(4g)(b) (b) If a pharmacist, pursuant to a prescription order that specifies a drug product by its brand name, dispenses the drug product equivalent of the drug product specified in the prescription order, the label required under sub. (4) (a) may include both the generic name of the drug product equivalent and the brand name specified in the prescription order, unless the prescribing practitioner requests that the brand name be omitted from the label.

450.11(4m) (4m) Label options. If a patient indicates in writing to a practitioner who makes a prescription order for the patient that the patient wants the symptom or purpose for the prescription to be disclosed on the label, the practitioner shall specify the symptom or purpose in the prescription order.

450.11(5) (5) Renewals. No prescription may be renewed except as designated on the prescription order. An accurate record of renewal dispensing shall be maintained showing the date and amount. No prescription may be renewed unless the requirements of sub. (1) and, if applicable, sub. (1m) have been met and written, oral or electronic authorization has been given by the prescribing practitioner.

450.11(6) (6) Sales of prescription drugs. In the event of any sale of prescription drugs in bankruptcy, at public auction or any other sale of prescription drugs other than in the normal course of business or practice, the seller shall give written notice of the sale to the board at least one week prior to the date of sale and shall make a complete and accurate written report of the sale to the board within 10 days after the sale, showing the name and address of all of the purchasers of prescription drugs together with an itemized inventory of the prescription drugs sold to each purchaser. This subsection does not apply to the sale of a manufacturer, distributor or pharmacy as an ongoing business or practice if the parties first notify the board of the impending sale.

450.11(7) (7) Prohibited acts.

450.11(7)(a)(a) No person may obtain or attempt to obtain a prescription drug, or procure or attempt to procure the administration of a prescription drug, by fraud, deceit or willful misrepresentation or by forgery or alteration of a prescription order; or by willful concealment of a material fact; or by use of a false name or address.

450.11(7)(b) (b) Information communicated to a physician, physician assistant, or advanced practice nurse prescriber in an effort to procure unlawfully a prescription drug or the administration of a prescription drug is not a privileged communication.

450.11(7)(c) (c) No person may willfully make a false statement in any prescription order, report or record required by this section.

450.11(7)(d) (d) No person may, for the purpose of obtaining a prescription drug, falsely assume the title of, or represent himself or herself to be, a manufacturer, distributor, pharmacist or practitioner.

450.11(7)(e) (e) No person may make or utter any false or forged prescription order.

450.11(7)(f) (f) No person may willfully affix any false or forged label to a package or receptacle containing prescription drugs.

450.11(7)(g) (g) Except as authorized by this chapter, no person may possess, with intent to manufacture or deliver, a prescription drug. Intent under this paragraph may be demonstrated by, without limitation because of enumeration, evidence of the quantity and monetary value of the substance possessed, the possession of manufacturing implements or paraphernalia, and the activities or statements of the person in possession of the prescription drug prior to, during and after the alleged violation.

450.11(7)(h) (h) No person may possess a prescription drug unless the prescription drug is obtained in compliance with this section.

450.11(7)(i) (i) No pharmacist, manufacturer, distributor, owner or operator of a pharmacy or agent of a pharmacist, manufacturer, distributor or such an owner or operator may give any compensation or anything of value to a practitioner for the purpose of providing, or inducing the practitioner to obtain, any equipment, computer software or access to a service that may be used for the electronic transmission of a prescription order.

450.11(8) (8) Rule-making authority. The department of justice may promulgate rules necessary for the enforcement of this section. In addition to all law enforcement officers and agencies, the enforcement of this section is the responsibility of the department and:

450.11(8)(a) (a) The board, insofar as this section applies to pharmacists.

450.11(8)(b) (b) The medical examining board, insofar as this section applies to physicians and physician assistants.

450.11(8)(bm) (bm) The podiatry affiliated credentialing board, insofar as this section applies to podiatrists.

450.11(8)(c) (c) The veterinary examining board, insofar as this section applies to veterinarians.

450.11(8)(d) (d) The dentistry examining board, insofar as this section applies to dentists.

450.11(8)(e) (e) The board of nursing, insofar as this section applies to advanced practice nurse prescribers.

450.11(9) (9) Penalties and enforcement proceedings.

450.11(9)(a)(a) Except as provided in par. (b), any person who violates this section may be fined not more than $500 or imprisoned not more than 6 months or both.

450.11(9)(b) (b) Any person who delivers, or who possesses with intent to manufacture or deliver, a prescription drug in violation of this section is guilty of a Class H felony.

450.11(9)(c) (c) In any action or proceeding brought for the enforcement of this section, it shall not be necessary to negate any exception or exemption contained in this section, and the burden of proof of any such exception or exemption shall be upon the defendant.

450.11 History History: 1985 a. 146; 1997 a. 27, 175, 283; 2001 a. 109; 2005 a. 187, 195, 196, 242; 2007 a. 97; 2009 a. 113, 280; 2011 a. 159, 161.



450.12 Labeling of prescription drugs and prescription drug products.

450.12  Labeling of prescription drugs and prescription drug products.

450.12(1)(1) In this section:

450.12(1)(a) (a) "Brand name" means the name, other than the generic name, that the labeler of a drug or drug product places on its commercial container at the time of packaging.

450.12(1)(b) (b) "Generic name" means the official or established name given a drug by the U.S. department of health and human services or the U.S. adopted names council.

450.12(2) (2) The manufacturer's or distributor's commercial container of every prescription drug or prescription drug product delivered to any pharmacist, practitioner, hospital or nursing home shall bear a label containing the generic name of the drug, if any, the brand name of the drug or drug product, if any, the name and address of the manufacturer of the drug or drug product and, if different from the manufacturer, the name and address of the distributor of the drug or drug product.

450.12(3) (3) Every prescription order or medication profile record shall include the brand name, if any, or the name of the manufacturer or distributor of the drug product dispensed.

450.12 History History: 1985 a. 146.



450.125 Drugs for animal use.

450.125  Drugs for animal use. In addition to complying with the other requirements in this chapter for distributing and dispensing, a pharmacist who distributes or dispenses a drug for animal use shall comply with s. 453.068.

450.125 History History: 1991 a. 306.



450.13 Using drug product equivalent in dispensing prescriptions.

450.13  Using drug product equivalent in dispensing prescriptions.

450.13(1)(1)  Drug product or equivalent to be used. Except as provided in sub. (2), a pharmacist shall dispense every prescription using either the drug product prescribed or its drug product equivalent, if its drug product equivalent is lower in price to the consumer than the drug product prescribed, and shall inform the consumer of the options available in dispensing the prescription. In this section, "drug product equivalent" means a drug product that is designated the therapeutic equivalent of another drug product by the federal food and drug administration.

450.13(2) (2) Exception. A prescriber may indicate, by writing on the face of the prescription order or, with respect to a prescription order transmitted electronically, by designating in electronic format the phrase "No substitutions" or words of similar meaning or the initials "N.S.", that no substitution of the drug product prescribed may be made under sub. (1). If such indication is made, the pharmacist shall dispense the prescription with the specific drug product prescribed. No preprinted statement regarding drug product substitution may appear on the face of the prescription order.

450.13(3) (3) Renewed prescriptions. Prescriptions dispensed with a drug product equivalent may be renewed with a different drug product equivalent only if the pharmacist informs the consumer of the change.

450.13(4) (4) Limitation on liability. A pharmacist who dispenses a prescription with a drug product equivalent under this section assumes no greater liability than would be incurred had the pharmacist dispensed the prescription with the drug product prescribed.

450.13(5) (5) Use of drug product equivalent in hospitals. Subsections (1) to (4) do not apply to a pharmacist who dispenses a drug product equivalent that is prescribed for a patient in a hospital if the pharmacist dispenses the drug product equivalent in accordance with written guidelines or procedures previously established by a pharmacy and therapeutics committee of the hospital and approved by the hospital's medical staff and use of the drug product equivalent has been approved for a patient during the period of the patient's stay within the hospital by any of the following:

450.13(5)(a) (a) The patient's individual physician.

450.13(5)(b) (b) The patient's advanced practice nurse prescriber, if the advanced practice nurse prescriber has entered into a written agreement to collaborate with a physician.

450.13(5)(c) (c) The patient's physician assistant.

450.13 History History: 1985 a. 146; 1991 a. 114; 1997 a. 27; 2005 a. 187; 2011 a. 161.



450.14 Poisons.

450.14  Poisons.

450.14(1)(1) In this section, "highly toxic" has the meaning specified under 15 USC 1261 (h).

450.14(2) (2) No person may deliver any highly toxic substance unless the delivery is made on the prescription order of a practitioner or complies with pars. (a) to (d):

450.14(2)(a) (a) The container shall be plainly labeled with the name of the substance, the name and address of the person delivering the substance and, except as provided in sub. (3), the word "Poison".

450.14(2)(b) (b) The person delivering the substance shall ascertain that the recipient is aware of the poisonous character of the substance and desires it for a lawful purpose.

450.14(2)(c) (c) Before delivery, the person delivering the substance shall record in a book kept for that purpose the name of the article or substance, the quantity, the purpose, the date, the name and address of the person for whom procured and the signature of the individual personally delivering the article or substance. The record shall be signed by the person to whom the substance is delivered. Each book containing records required under this paragraph shall be preserved by the owner of the book for at least 3 years after the date of the last entry and shall be open to inspection by authorized officers.

450.14(2)(d) (d) If the recipient is under 18 years of age, he or she must have the written order of an adult.

450.14(3) (3) A "Poison" label under sub. (2) (a) is not required for liniments, ointments or other external preparations which are plainly labeled "for external use only".

450.14(4) (4) This section does not apply to manufacturers or distributors selling at wholesale nor to pesticides which comply with ss. 94.67 to 94.71.

450.14(5) (5) Any person who violates this section is guilty of a Class H felony.

450.14 History History: 1985 a. 146; 1997 a. 283; 2001 a. 109.



450.145 Reporting potential causes of public health emergency.

450.145  Reporting potential causes of public health emergency.

450.145(1)(1) Within 24 hours after an occurrence of any of the following, a pharmacist or pharmacy shall report the occurrence electronically, by fax machine, by telephone, or in writing to a local health department, as defined in s. 250.01 (4), or the department of health services:

450.145(1)(a) (a) An unusual increase in the number of prescriptions dispensed or nonprescription drug products sold by the pharmacist or pharmacy for the treatment of medical conditions specified by the department of health services by rule under s. 252.02 (7).

450.145(1)(b) (b) An unusual increase in the number of prescriptions dispensed by the pharmacist or pharmacy that are antibiotic drugs.

450.145(1)(c) (c) The dispensing of a prescription by the pharmacist or pharmacy for treatment of a disease that is relatively uncommon or may be associated with bioterrorism, as defined in s. 323.02 (4).

450.145(1m) (1m) Except as provided in sub. (2), a pharmacist or pharmacy may not report personally identifying information concerning an individual who is dispensed a prescription or who purchases a nonprescription drug product as specified in sub. (1) (a), (b), or (c).

450.145(2) (2) In submitting a report under sub. (1), a pharmacist or pharmacy shall include personally identifying information other than a social security number concerning an individual who is dispensed a prescription or who purchases a nonprescription drug product as specified in sub. (1) (a), (b), or (c).

450.145 History History: 2005 a. 198 ss. 18 to 21; 2007 a. 20 s. 9121 (6) (a); 2007 a. 97 s. 183; 2009 a. 42.



450.15 Placing prescription drugs prohibited.

450.15  Placing prescription drugs prohibited.

450.15(1)(1) Except as otherwise provided by law, no person may put, or cause to be put, any prescription drug in any public place, or upon any private premises without the consent of the owner or occupant.

450.15(2) (2) Any person who violates this section is guilty of a Class H felony.

450.15 History History: 1985 a. 146; 1997 a. 283; 2001 a. 109.

450.15 Annotation As applied to the defendant, s. 450.09 [now 450.15] was not unconstitutionally overbroad or vague. Butala v. State, 71 Wis. 2d 569, 239 N.W.2d 32 (1976).



450.155 Exhibition, display or advertisement of certain vending machines by use of certain material prohibited.

450.155  Exhibition, display or advertisement of certain vending machines by use of certain material prohibited.

450.155(1)(1)  Definitions. In this section:

450.155(1)(a) (a) "Contraceptive article" means any drug, medicine, mixture, preparation, instrument, article or device of any nature used or intended or represented to be used to prevent a pregnancy.

450.155(1)(b) (b) "Material" means any visual representation, image, printed matter however reproduced or sound recording.

450.155(1)(c) (c) "Harmful to minors" means that quality of any description or representation, in whatever form, of nudity, sexual conduct, sexual excitement, or sadomasochistic abuse, when it does all of the following:

450.155(1)(c)1. 1. Predominantly appeals to the prurient, shameful or morbid interest of minors.

450.155(1)(c)2. 2. Is patently offensive to prevailing standards in the adult community as a whole with respect to what is suitable material for minors.

450.155(1)(c)3. 3. Lacks serious literary, artistic, political or scientific value, if taken as a whole, for minors.

450.155(1)(d) (d) "Knowledge of the minor's age" means knowledge or information that the person is a minor.

450.155(1)(e) (e) "Knowledge of the nature of the material" means any of the following:

450.155(1)(e)1. 1. Knowledge of the character and content of any material described herein.

450.155(1)(e)2. 2. Knowledge or information that the material described herein has been adjudged to be harmful to minors in a proceeding instituted under sub. (2), or is the subject of a pending proceeding instituted under sub. (2).

450.155(1)(f) (f) "Minor" means any person under the age of 18 years.

450.155(1)(g) (g) "Nudity" means the showing of the human male or female genitals, pubic area or buttocks with less than a full opaque covering, or the showing of the female breast with less than a fully opaque covering of any portion thereof below the top of the nipple, or the depiction of covered male genitals in a discernibly turgid state.

450.155(1)(h) (h) "Person" means any individual, partnership, firm, association, corporation or other legal entity.

450.155(1)(i) (i) "Sadomasochistic abuse" means the infliction of force, pain or violence upon a person for the purpose of sexual arousal or gratification.

450.155(1)(j) (j) "Sexual conduct" means acts of masturbation, homosexuality, sexual intercourse or physical contact with a person's clothed or unclothed genitals, pubic area, buttocks or, if such person is a female, breast.

450.155(1)(k) (k) "Sexual excitement" means the condition of human male or female genitals when in a state of sexual stimulation or arousal.

450.155(1)(L) (L) "Vending machine" means any mechanical device which automatically dispenses contraceptive articles upon the deposit in it of specified coins in payment for the contraceptive articles.

450.155(2) (2) Exhibition, display or advertisement of certain vending machines by use of material harmful to minors.

450.155(2)(a)(a) No person with knowledge of the nature of the material and with knowledge of a minor's age, may, for commercial purposes, exhibit, display or advertise by use of any material which is harmful to minors a vending machine that dispenses contraceptive articles.

450.155(2)(b) (b) Whoever violates par. (a) may be fined not more than $10,000 or imprisoned for not more than 9 months or both.

450.155 History History: 1985 a. 146.



450.16 Sale of contraceptives prohibited in certain areas.

450.16  Sale of contraceptives prohibited in certain areas.

450.16(1)(1) As used in this section:

450.16(1)(a) (a) "Contraceptive article" has the meaning under s. 450.155 (1) (a).

450.16(1)(b) (b) "Vending machine" has the meaning under s. 450.155 (1) (L).

450.16(2) (2) No person may have in the person's possession or under the person's control, any vending machine that is located in a public school, as specified under s. 115.01 (1).

450.16(3) (3) Any person violating this section may be fined not more than $10,000 or imprisoned for not more than 9 months or both.

450.16 History History: 1985 a. 146.



450.17 Violations.

450.17  Violations. Each member of the board shall investigate and institute actions for violations of this chapter by any person and for violation of ch. 961 by pharmacists. The district attorney of the proper county shall promptly prosecute any such violation upon notice from any source.

450.17 History History: 1985 a. 146; 1995 a. 448.



450.18 Penalties.

450.18  Penalties. Except as otherwise provided in this chapter, any person who violates this chapter or any rule promulgated under the authority of this chapter may be fined not less than $50 nor more than $100 or imprisoned not less than 30 days nor more than 90 days or both.

450.18 History History: 1985 a. 146.



450.19 Prescription drug monitoring program.

450.19  Prescription drug monitoring program.

450.19(1) (1) In this section:

450.19(1)(ag) (ag) "Monitored prescription drug" means a substance identified in s. 961.16, 961.18, 961.20, or 961.22 or a drug identified by the board by rule as having a substantial potential for abuse.

450.19(1)(ar) (ar) "Practitioner" has the meaning given in s. 450.01 (17) but does not include a veterinarian licensed under ch. 453.

450.19(2) (2) The board shall establish by rule a program for monitoring the dispensing of monitored prescription drugs. The program shall do all of the following:

450.19(2)(a) (a) Require a pharmacy or a practitioner to generate a record documenting each dispensing of a monitored prescription drug at the pharmacy or, if the monitored prescription drug is not dispensed at a pharmacy, by the practitioner and to deliver the record to the board, except that the program may not require the generation of a record in any of the following circumstances:

450.19(2)(a)1. 1. A monitored prescription drug is administered directly to a patient.

450.19(2)(a)2. 2. A monitored prescription drug is compounded, packaged, or labeled in preparation for delivery but is not delivered.

450.19(2)(a)3. 3. The prescription order is for a monitored prescription drug that is a substance listed in the schedule in s. 961.22 and is not a narcotic drug, as defined in s. 961.01 (15), and the prescription order is for a number of doses that is intended to last the patient 7 days or less.

450.19(2)(b) (b) Identify specific data elements to be contained in a record documenting the dispensing of a monitored prescription drug. In identifying specific data elements, the board shall consider data elements identified by similar programs in other states and shall ensure, to the extent possible, that records generated by the program are easily shared with other states.

450.19(2)(c) (c) Specify the persons to whom a record may be disclosed and the circumstances under which the disclosure may occur. The rule promulgated under this paragraph shall permit the board to share a record generated by the program with relevant agencies of other states.

450.19(2)(d) (d) Specify a secure electronic format for delivery of a record generated under the program and authorize the board to grant a pharmacy or practitioner a waiver of the specified format.

450.19(2)(e) (e) Specify a deadline for the delivery of a record to the board.

450.19(2)(f) (f) Specify the discipline for failure to comply with rules promulgated under this subsection.

450.19(2)(g) (g) Maximize the potential for funding the operation of the program with available federal funding sources.

450.19(2)(h) (h) Ensure that the program complies with s. 146.82 and 45 CFR part 164, subpart E.

450.19(3) (3)

450.19(3)(a)(a) A pharmacy, pharmacist, or practitioner is immune from civil or criminal liability or professional discipline arising from the pharmacy's, pharmacist's, or practitioner's compliance in good faith with this section or with rules promulgated under this section.

450.19(3)(b) (b) Nothing in this section may be construed to require a pharmacy, pharmacist, or practitioner to obtain, before prescribing or dispensing a monitored prescription drug to a patient, information about the patient that has been collected pursuant to the program established under sub. (2).

450.19(4) (4) Records generated under the program under this section are not subject to inspection or copying under s. 19.35.

450.19 History History: 2009 a. 362; 2011 a. 260 s. 81; 2013 a. 3, 20, 124.






451. Acupuncture.

451.01 Definitions.

451.01  Definitions. In this chapter:

451.01(1) (1) "Acupuncture" means promoting, maintaining or restoring health or diagnosing, preventing or treating disease based on traditional Oriental medical concepts of treating specific areas of the human body, known as acupuncture points or meridians, by performing any of the following practices:

451.01(1)(a) (a) Inserting acupuncture needles.

451.01(1)(b) (b) Moxibustion.

451.01(1)(c) (c) Applying manual, thermal or electrical stimulation or any other secondary therapeutic technique.

451.01(2) (2) "Acupuncturist" means a person who is engaged in the practice of acupuncture.

451.01 History History: 1989 a. 31, 336.



451.02 Applicability.

451.02  Applicability. Nothing in this chapter requires a certificate under this chapter for any of the following:

451.02(1) (1) An individual holding a license, permit or certificate under ch. 441, 446, 447, 448 or 449 who engages in a practice of acupuncture that is also included within the scope of his or her license, permit or certificate.

451.02(2) (2) An individual assisting an acupuncturist in practice under the direct supervision of the acupuncturist.

451.02(3) (3) An individual who engages in the practice of acupuncture as part of a supervised course of study or residency program in acupuncture that is approved by the department if the individual is designated by a title that clearly indicates his or her status as a student or trainee.

451.02 History History: 1989 a. 31, 336.



451.04 Certification.

451.04  Certification.

451.04(1)(1)  Acupuncturist certificate required. No person may engage in the practice of acupuncture or use the title "acupuncturist" or any similar title unless the person is certified as an acupuncturist by the department.

451.04(2) (2) Acupuncturist certificate. The department shall grant an acupuncturist certificate to any individual who does all of the following:

451.04(2)(a) (a) Submits an application for the certificate to the department on a form provided by the department.

451.04(2)(b) (b) Pays the fee specified in s. 440.05 (1).

451.04(2)(c) (c) Subject to ss. 111.321, 111.322 and 111.335, submits evidence satisfactory to the department that he or she does not have an arrest or conviction record.

451.04(2)(d) (d) Subject to s. 451.08, submits evidence satisfactory to the department that he or she has completed a course of study and residency program in acupuncture that meets standards established by the department by rule.

451.04(2)(e) (e) Subject to s. 451.08, passes an examination approved by the department to determine fitness as an acupuncturist.

451.04(3) (3) Posting of certificate. The department shall issue a certificate to each individual who satisfies the requirements in sub. (2) or s. 451.08, certifying that the holder is authorized to practice acupuncture in this state. The holder shall post the certificate in a conspicuous place in his or her place of business.

451.04(4) (4) Expiration and renewal. Renewal applications shall be submitted to the department on a form provided by the department on or before the applicable renewal date specified under s. 440.08 (2) (a) and shall include the applicable renewal fee determined by the department under s. 440.03 (9) (a).

451.04 History History: 1989 a. 31, 336, 359; 1991 a. 39; 2007 a. 20.



451.06 Examination.

451.06  Examination. Examinations shall consist of written or practical tests, or both, requiring applicants to demonstrate minimum competency in services and subjects substantially related to the practice of acupuncture.

451.06 History History: 1989 a. 31, 336; 2013 a. 114.



451.08 Reciprocal certificate.

451.08  Reciprocal certificate. Upon application and payment of the fee specified in s. 440.05 (2), the department shall grant an acupuncturist certificate to any applicant who holds an acupuncturist certificate or license in another state or territory of the United States if the department determines that the applicant has actively engaged in the practice of acupuncture for at least 5 years or that the requirements for certification or licensure in the other state or territory are substantially equivalent to the requirements under s. 451.04 (2).

451.08 History History: 1989 a. 31, 336.



451.12 Infection control.

451.12  Infection control. The department shall promulgate rules relating to the prevention of infection, the sterilization of needles and other equipment or materials capable of transmitting infection and the safe disposal of potentially infectious materials. The rules shall require acupuncture needles to be thoroughly cleansed with an antiseptic solution prior to sterilization by autoclave and shall permit an acupuncturist to use needles that are presterilized, prewrapped and disposable.

451.12 History History: 1989 a. 31, 336.



451.14 Disciplinary proceedings and actions.

451.14  Disciplinary proceedings and actions.

451.14(1) (1) Subject to the rules promulgated under s. 440.03 (1), the department may make investigations or conduct hearings to determine whether a violation of this chapter or any rule promulgated under this chapter has occurred.

451.14(2) (2) Subject to the rules promulgated under s. 440.03 (1), the department may reprimand a certified acupuncturist or deny, limit, suspend or revoke a certificate under this chapter if it finds that the applicant or certified acupuncturist has done any of the following:

451.14(2)(a) (a) Made a material misstatement in an application for a certificate or renewal.

451.14(2)(b) (b) Engaged in conduct while practicing acupuncture which evidences a lack of knowledge or ability to apply professional principles or skills.

451.14(2)(c) (c) Subject to ss. 111.321, 111.322 and 111.335, been arrested or convicted of an offense committed while certified as an acupuncturist.

451.14(2)(d) (d) Advertised in a manner that is false, deceptive or misleading.

451.14(2)(e) (e) Impersonated another individual who holds a certificate under this chapter or allowed another individual to use his or her acupuncturist certificate.

451.14(2)(f) (f) Subject to ss. 111.321, 111.322 and 111.34, practiced acupuncture while the individual's ability to practice was impaired by alcohol or other drugs.

451.14(2)(g) (g) Violated this chapter or any rule promulgated under this chapter.

451.14(3) (3) In addition to or in lieu of a reprimand or denial, limitation, suspension or revocation of a certificate under sub. (2), the department may assess against an applicant or certified acupuncturist a forfeiture of not less than $100 nor more than $1,000 for each violation enumerated under sub. (2).

451.14 History History: 1989 a. 31, 336.



451.16 Penalties.

451.16  Penalties. Any person who violates this chapter or any rule promulgated under this chapter may be fined not less than $100 nor more than $1,000 or imprisoned for not more than 90 days or both.

451.16 History History: 1989 a. 31.






452. Real estate practice.

452.01 Definitions.

452.01  Definitions. In this chapter:

452.01(1e) (1e) "Adverse fact" means any of the following:

452.01(1e)(a) (a) A condition or occurrence that is generally recognized by a competent licensee as doing any of the following:

452.01(1e)(a)1. 1. Significantly and adversely affecting the value of the property.

452.01(1e)(a)2. 2. Significantly reducing the structural integrity of improvements to real estate.

452.01(1e)(a)3. 3. Presenting a significant health risk to occupants of the property.

452.01(1e)(b) (b) Information that indicates that a party to a transaction is not able to or does not intend to meet his or her obligations under a contract or agreement made concerning the transaction.

452.01(1m) (1m) "Agency agreement" means a written agreement between a broker and a client in which the client authorizes the broker to provide brokerage services to the client.

452.01(1s) (1s) "Board" means real estate examining board.

452.01(2) (2) "Broker" means any person not excluded by sub. (3), who does any of the following:

452.01(2)(a) (a) For another person, and for commission, money, or other thing of value, negotiates or offers or attempts to negotiate a sale, exchange, purchase, or rental of, or the granting or acceptance of an option to sell, exchange, purchase, or rent, an interest or estate in real estate, a time share, or a business or its goodwill, inventory, or fixtures, whether or not the business includes real property.

452.01(2)(b) (b) Is engaged wholly or in part in the business of selling or exchanging interests or estates in real estate or businesses, including businesses' goodwill, inventory, or fixtures, whether or not the business includes real property, to the extent that a pattern of sales or exchanges is established, whether or not the person owns the real estate or businesses. Five sales or exchanges in one year or 10 sales or exchanges in 5 years is presumptive evidence of a pattern of sales or exchanges.

452.01(2)(bm) (bm) For another person, and for commission, money, or other thing of value shows real estate or a business or its inventory or fixtures, whether or not the business includes real property, except that this paragraph does not include showing a property that is offered exclusively for rent.

452.01(2)(h) (h) For another person, and for commission, money, or other thing of value, promotes the sale, exchange, purchase, option, rental, or leasing of real estate, a time share, or a business or its goodwill, inventory, or fixtures, whether or not the business includes real property. This paragraph does not apply to a person who only publishes or disseminates verbatim information provided by another person.

452.01(3) (3) "Broker" does not include any of the following:

452.01(3)(a) (a) Receivers, trustees, personal representatives, guardians, or other persons appointed by or acting under the judgment or order of any court.

452.01(3)(b) (b) Public officers while performing their official duties.

452.01(3)(c) (c) Any bank, trust company, savings bank, savings and loan association, insurance company, or any land mortgage or farm loan association organized under the laws of this state or of the United States, when engaged in the transaction of business within the scope of its corporate powers as provided by law.

452.01(3)(d) (d) Employees of persons enumerated in pars. (a) to (c) and (f) when engaged in the specific performance of their duties as such employees.

452.01(3)(dm) (dm) Any employee of an attorney under par. (h) if all of the following are true:

452.01(3)(dm)1. 1. The employee's activities are directly supportive of the attorney's provision of legal services to the attorney's client.

452.01(3)(dm)2. 2. The employee's activities are activities that the attorney may perform under par. (h).

452.01(3)(dm)3. 3. The employee is under the direction and supervision of the attorney.

452.01(3)(e) (e) Any custodian, janitor, employee or agent of the owner or manager of a residential building who exhibits a residential unit therein to prospective tenants, accepts applications for leases and furnishes such prospective tenants with information relative to the rental of such unit, terms and conditions of leases required by the owner or manager, and similar information.

452.01(3)(f) (f) Any credit union which negotiates loans secured by real estate mortgages or any licensee under ch. 138 which negotiates loans secured by real estate mortgages or any licensed attorney who, incidental to the general practice of law, negotiates or offers or attempts to negotiate a loan, secured or to be secured by mortgage or other transfer of or encumbrance on real estate.

452.01(3)(g) (g) A person licensed as a mortgage banker under s. 224.72 who does not engage in activities described under sub. (2).

452.01(3)(h) (h) Attorneys licensed to practice in this state while acting within the scope of their attorney's license.

452.01(3e) (3e) "Brokerage service" means any service described under sub. (2) provided by a broker to another person.

452.01(3j) (3j) "Business entity" means any organization or enterprise, other than a sole proprietorship, which is operated for profit or that is nonprofit and nongovernmental, including an association, business trust, corporation, joint venture, limited liability company, limited liability partnership, partnership or syndicate.

452.01(3k) (3k) "Business representative" means a director, manager, member, officer, owner or partner of a business entity.

452.01(3m) (3m) "Client" means a party to a transaction who has an agency agreement with a broker for brokerage services.

452.01(3s) (3s) "Customer" means a party to a transaction who is provided brokerage services by a broker but who is not a client.

452.01(3w) (3w) "Designated agency" means a multiple representation relationship in which each client of the broker in the multiple representation relationship receives negotiation services from the broker only from employees of the broker who are not providing negotiation services to any other client of the broker in the transaction.

452.01(4) (4) "Disciplinary proceeding" means a proceeding against one or more licensees or registrants in which the board may revoke, suspend, or limit a license or registration, reprimand a licensee or registrant, or assess a forfeiture or require education or training under s. 452.14 (4m).

452.01(4d) (4d) "Employ," when used in reference to a broker employing another broker, a salesperson, or a time-share salesperson, means engaging the services of another broker, a salesperson, or a time-share salesperson to provide brokerage services to the broker's clients and customers on behalf of the broker and under the broker's supervision, including engaging a broker, salesperson, or time-share salesperson as an independent contractor.

452.01(4h) (4h) "Employee," when used in reference to an employee of a broker, means another broker, a salesperson, or a time-share salesperson who provides brokerage services to the broker's clients and customers on behalf of the broker and under the broker's supervision, including a broker, salesperson, or time-share salesperson engaged by the broker as an independent contractor.

452.01(4p) (4p) "Employer," when used in reference to a broker who is the employer of another broker, a salesperson, or a time-share salesperson, means a broker who engages the services of another broker, a salesperson, or a time-share salesperson to provide brokerage services to the broker's clients and customers on behalf of the broker and under the broker's supervision, including a broker who engages the services of another broker, salesperson, or time-share salesperson as an independent contractor.

452.01(4t) (4t) "Employment," when used in reference to a broker's employment of another broker, a salesperson, or a time-share salesperson, means the state of being engaged by a broker to provide services to the broker's clients and customers on behalf of the broker and under the broker's supervision, including being engaged by the employing broker as an independent contractor.

452.01(5) (5) "Licensee" means any person licensed or registered under this chapter, other than an inactive licensee registered under s. 452.12 (6).

452.01(5g) (5g) "Material adverse fact" means an adverse fact that a party indicates is of such significance, or that is generally recognized by a competent licensee as being of such significance to a reasonable party, that it affects or would affect the party's decision to enter into a contract or agreement concerning a transaction or affects or would affect the party's decision about the terms of such a contract or agreement.

452.01(5j) (5j) "Multiple representation relationship" means a relationship between a broker and 2 or more of the broker's clients in which the clients are parties in the same transaction.

452.01(5m) (5m) "Negotiate" means to provide to a party assistance within the scope of the knowledge, skills, and training required under this chapter in developing a proposal or agreement relating to a transaction, including doing any of the following:

452.01(5m)(a) (a) Acting as an intermediary by facilitating or participating in communications between parties related to the parties' interests in a transaction. In this paragraph, providing advice or opinions on matters that are material to a transaction in which a person is engaged or intends to engage or showing a party real estate does not, in and of itself, constitute acting as an intermediary by facilitating or participating in communications between parties.

452.01(5m)(b) (b) Completing, when requested by a party, appropriate department-approved forms or other writings to document the party's proposal consistent with the party's intent.

452.01(5m)(c) (c) Presenting to a party the proposals of other parties to the transaction and giving the party a general explanation of the provisions of the proposal.

452.01(5r) (5r) "Party" means a person seeking to engage in a transaction.

452.01(5w) (5w) "Principal broker" means a broker who engages a subagent to provide brokerage services in a transaction.

452.01(6) (6) "Real estate practice" means engaging in conduct which requires a license under this chapter.

452.01(7) (7) "Salesperson" means any person other than a broker or time-share salesperson who is employed by a broker.

452.01(7r) (7r) "Subagent" means a broker who is engaged by another broker to provide brokerage services in a transaction, but who is not the other broker's employee.

452.01(8) (8) "Time share" has the meaning given in s. 707.02 (24).

452.01(9) (9) "Time-share salesperson" means a person, other than a person licensed under s. 452.09, who is employed by a licensed broker to sell or offer or attempt to negotiate an initial sale or purchase of a time share but who may not perform any other acts authorized by this chapter to be performed by a broker or salesperson.

452.01(10) (10) "Transaction" means the sale, exchange, purchase or rental of, or the granting or acceptance of an option to sell, exchange, purchase or rent, an interest in real estate, a business or a business opportunity.

452.01 History History: 1981 c. 94; 1983 a. 27; 1985 a. 305; 1987 a. 359, 399; 1987 a. 403 s. 256; 1989 a. 341; 1991 a. 221; 1993 a. 127; 1995 a. 27, 400; 1997 a. 263; 2001 a. 102; 2005 a. 87; 2009 a. 2; 2011 a. 32; 2013 a. 124.

452.01 Annotation A foreign corporation that entered into a brokerage contract to sell a radio station without being licensed in this state could not sue for its commission. The licensing requirement is not an unlawful burden on interstate commerce. Chapman Company, Inc. v. Service Broadcasting Corporation, 52 Wis. 2d 32, 187 N.W.2d 794 (1971).

452.01 Annotation Units of interest in a limited partnership are personalty and not real estate, and no real estate broker's license is required for their sale. 60 Atty. Gen. 254.

452.01 Annotation That one who owns stock in a corporation owns "an interest" in a business under sub. (2) (a) and that therefore anyone who negotiates a sale of stock requires a license under this section cannot be right. That would require every securities broker in Wisconsin to have a real estate broker's license as well as a securities license. Schlueter v. Latek, 683 F.3d 350 (2012).

452.01 Annotation The `New' Chapter 452: Defining Real Estate Broker Practice. Leibsle. Wis. Law. June 2006.



452.025 Time-share salespersons.

452.025  Time-share salespersons.

452.025(1) (1)

452.025(1)(a)(a) A person desiring to act as a time-share salesperson shall submit to the board an application for a certificate of registration.

452.025(1)(b) (b) The application for registration as a time-share salesperson shall be in the form prescribed by the board and shall include all of the following:

452.025(1)(b)1. 1. The name and address of the applicant.

452.025(1)(b)2. 2. The prior occupations of the applicant.

452.025(1)(b)3. 3. Certification from the licensed broker employing the applicant that the applicant is competent to act as a time-share salesperson.

452.025(1)(b)4. 4. Any other information that the board reasonably requires to enable it to determine the competency of the person to transact business as a time-share salesperson in a manner that safeguards the interests of the public.

452.025(1)(c) (c) Each application for registration as a time-share salesperson shall be accompanied by an initial credential fee determined by the department under s. 440.03 (9) (a) or the applicable renewal fee determined by the department under s. 440.03 (9) (a), whichever is appropriate.

452.025(2) (2) A person shall not engage in the business or occupation of, or advertise or hold himself or herself out as, a time-share salesperson unless the person is registered under this section or licensed under s. 452.09.

452.025(3) (3)

452.025(3)(a)(a) A time-share salesperson registered under this section may act as a time-share salesperson only when employed by a licensed broker.

452.025(3)(b) (b)

452.025(3)(b)1.1. Except as provided in subd. 2., a time-share salesperson registered under this section shall not draft or complete a purchase agreement, offer to purchase, or other contract or document related to the sale of a time share.

452.025(3)(b)2. 2. A time-share salesperson registered under this section may complete a form purchase agreement or offer to purchase, if the form purchase agreement or offer to purchase has been approved by the board and includes only the following:

452.025(3)(b)2.a. a. The name, address and telephone number of the purchaser.

452.025(3)(b)2.b. b. The name of the time-share project.

452.025(3)(b)2.c. c. Identification and price of the time share being purchased and the amount of the downpayment and where it will be held.

452.025(3)(b)2.d. d. Financing alternatives.

452.025(3)(b)2.e. e. Disclosures under subch. III of ch. 422 and the federal consumer credit protection act, 15 USC 1601 to 1693r.

452.025(3)(b)2.f. f. The date of closing.

452.025(3)(b)2.g. g. The signature of the time-share salesperson and the name of the employing broker.

452.025(3)(b)2.h. h. The date of execution.

452.025(3)(b)2.i. i. Information required under s. 707.46 to be included in a contract for the purchase of a time share.

452.025(4) (4) A time-share salesperson registered under this section may apply at any time to transfer employment to another licensed broker by submitting to the board an application in the form prescribed by the board and the transfer fee specified in s. 440.05 (7).

452.025(5) (5)

452.025(5)(a)(a) The renewal date for certificates of registration granted by the board under this section is specified under s. 440.08 (2) (a).

452.025(5)(b) (b) An application to renew a certificate of registration granted under this section shall be submitted with the applicable renewal fee determined by the department under s. 440.03 (9) (a) on or before the applicable renewal date specified under s. 440.08 (2) (a).

452.025 History History: 1987 a. 399; 1989 a. 31; 1991 a. 39; 2007 a. 20; 2011 a. 32.



452.03 Brokers and salespersons licensed.

452.03  Brokers and salespersons licensed. No person may engage in or follow the business or occupation of, or advertise or hold himself or herself out as, or act temporarily or otherwise as a broker or salesperson without a license. The board may grant a license only to a person who is competent to transact such businesses in a manner that safeguards the interests of the public, and only after satisfactory proof of the person's competence has been presented to the board.

452.03 History History: 1981 c. 94, 391; 1989 a. 307; 2011 a. 32.

452.03 Annotation Under s. 452.03 an agreement to pay a real estate brokerage commission to a person not licensed as a broker is void at its inception. Using a licensed broker who provides no actual services as a conduit for a fee to an unlicensed person does not create a co-brokerage arrangement authorized by s. 452.19. Badger III Ltd. v. Howard, Needles, Tammen & Bergendoff, 196 Wis. 2d 891, 539 N.W.2d 904 (Ct. App. 1995), 94-2531.

452.03 Annotation Officers of a corporation or partners of a partnership can act for the corporation or partnership in the rental of real estate owned by the entity without being licensed as real estate brokers. 60 Atty. Gen. 1 (1971).

452.03 Annotation Actions of a tenants union on behalf of its members may require a real estate broker's license. 60 Atty. Gen. 118 (1971).

452.03 Annotation The permitted limits of nonlicensed independent contractor agents are discussed. 70 Atty. Gen. 23.



452.05 Duties and powers of board.

452.05  Duties and powers of board.

452.05(1) (1) In addition to the other duties and responsibilities of the board under this chapter, the board shall advise the secretary on matters relating to real estate practice and shall:

452.05(1)(a) (a) Grant and issue licenses to brokers and salespersons and registrations to time-share salespersons.

452.05(1)(b) (b) Approve forms for use in real estate practice. The board may conduct public hearings on matters relating to the approval of forms used in real estate practice.

452.05(1)(c) (c) After consultation with the council on real estate curriculum and examinations, promulgate rules establishing criteria for the approval of educational programs and training sessions under s. 452.09 (2) and approve such programs and sessions in accordance with the established criteria.

452.05(1)(d) (d) After consultation with the council on real estate curriculum and examinations, brokers and salespersons licensed under this chapter, and interested members of the public, establish criteria for the approval of continuing educational programs and courses in real estate related subjects required for renewal under s. 452.12 (5) (c).

452.05(1)(g) (g) Approve continuing educational programs and courses in accordance with the criteria established under par. (d). In order to be approved, a continuing educational program or course must require brokers and salespersons to pass an examination on the information presented at the program or course in order to successfully complete and receive continuing education credit for the program or course under s. 452.12 (5) (c).

452.05(1m) (1m)

452.05(1m)(a)(a) In this subsection:

452.05(1m)(a)1. 1. "Certified local register of historic property" means a register of historic property that is part of a historic preservation ordinance enacted by a city, village, town or county if the ordinance is certified by the state historical society under s. 44.44.

452.05(1m)(a)2. 2. "Commercial real property" means real property that is classified as commercial under s. 70.32 (2) (a) 2.

452.05(1m)(a)3. 3. "Historic building" means a building that fulfills at least one of the following requirements:

452.05(1m)(a)3.a. a. Is listed on a certified local register of historic property, if that fact is specified in a statement recorded in the office of the register of deeds for the county in which the commercial real estate is located.

452.05(1m)(a)3.b. b. Is included in a district that is listed on a certified local register of historic property, if that fact is specified in a statement recorded in the office of the register of deeds for the county in which the commercial real estate is located, and has been determined by the city, village, town or county to contribute to the historic significance of the district.

452.05(1m)(b) (b) In preparing the form for the offer to purchase commercial real property under sub. (1) (b), the board shall include a statement that the seller represents to the buyer that the seller has no notice or knowledge that the commercial real property is a historic building.

452.05(2) (2) The board may prepare letters and bulletins and conduct clinics disseminating information to its licensees.

452.05(3) (3) The board may enter into reciprocal agreements with officials of other states or territories of the United States for licensing brokers and salespersons and grant licenses to applicants who are licensed as brokers or salespersons in those states or territories according to the terms of the reciprocal agreements.

452.05 History History: 1981 c. 94, 391; 1985 a. 305 ss. 1t, 7; 1987 a. 399; 1989 a. 307, 341; 1991 a. 39; 1993 a. 141; 1995 a. 27; 1997 a. 27; 2003 a. 168; 2011 a. 32.

452.05 AnnotationA corporation cannot be licensed as real estate salesperson. 71 Atty. Gen. 38.



452.06 Councils and committees.

452.06  Councils and committees.

452.06(1) (1) The board shall create one or more councils on forms which shall meet on a regular basis, be chaired by a member of the board, and report to the board. Any proposed change in a form relating to real estate practice shall be referred to the appropriate council on forms for review before the form is approved.

452.06(2) (2) The council on real estate curriculum and examinations shall do all of the following:

452.06(2)(a) (a) Advise the board on establishing continuing education requirements under s. 452.05 (1) (d).

452.06(2)(b) (b) Not less than annually, review subjects covered on examinations for licensure under this chapter and the qualifications for instructors of and performance evaluations for educational and continuing educational programs, training sessions, and courses approved under this chapter.

452.06(3) (3) If the secretary creates any councils or committees under s. 15.04 (1) (c) to provide advice to the department or board on matters relating to real estate practice, such councils or committees shall be chaired by a member of the board, if available, and shall report to the board and the secretary.

452.06(4) (4) The secretary shall provide staff and other support required for the operation of councils and committees created under this section or under s. 15.04 (1) (c) to provide advice to the department or board, as appropriate, on matters relating to real estate practice.

452.06 History History: 1981 c. 94; 1989 a. 341; 1991 a. 39; 2011 a. 32.



452.07 Rules.

452.07  Rules.

452.07(1)(1) The board shall promulgate rules for the guidance of the real estate profession and define professional conduct and unethical practice.

452.07(1m) (1m) The board shall promulgate rules that specify the supervisory duties of brokers under s. 452.12 (3).

452.07 History History: 1981 c. 94; 1985 a. 182 s. 57; 1987 a. 403 s. 256; 2001 a. 16; 2011 a. 32.



452.08 Board receipt of proposed legislation.

452.08  Board receipt of proposed legislation. The secretary shall submit to the board in writing any legislation proposed by the department relating to licensees or the board prior to introduction in the legislature.

452.08 History History: 1981 c. 94.



452.09 Application for license, contents.

452.09  Application for license, contents.

452.09(1) (1)  Form of application. Any person desiring to act as a broker or salesperson shall submit to the board an application for a license. The application shall be in such form as the board prescribes and shall include the following:

452.09(1)(a) (a) The kind of license desired.

452.09(1)(b) (b) The name and address of the applicant; if the applicant is a business entity, the name and address of each business representative.

452.09(1)(c) (c) The place or places, including the town, village or city, street number and county, where the business is to be conducted, and the manner in which the place of business is designated.

452.09(1)(d) (d) The business or occupation engaged in by the applicant, or if a business entity, by each business representative, for a period of at least 2 years immediately preceding the date of the application.

452.09(1)(e) (e) Any other information that the board may reasonably require to enable it to determine the competency of each applicant, including each business representative of the business entity, to transact the business of a broker or salesperson in a manner that safeguards the interests of the public.

452.09(2) (2) Educational requirements for applicants for licenses.

452.09(2)(a)(a) Except as provided in a reciprocal agreement under s. 452.05 (3), each applicant for a salesperson's license shall submit to the board evidence satisfactory to the board of successful completion of educational programs approved for this purpose under s. 452.05 (1) (c). The board may waive the requirement under this paragraph upon proof that the applicant has received 10 academic credits in real estate or real estate related law courses from an accredited institution of higher education.

452.09(2)(c) (c) Except as provided in par. (d) or a reciprocal agreement under s. 452.05 (3), each applicant for a broker's license shall do all of the following:

452.09(2)(c)1. 1. Satisfy or obtain a waiver of the requirement under par. (a) or submit proof of licensure as a salesperson under this chapter.

452.09(2)(c)2. 2. Submit to the board evidence satisfactory to the board of successful completion of educational programs in business management approved for this purpose under s. 452.05 (1) (c). No educational programs applied to satisfy the requirement under subd. 1. may be applied to satisfy the requirement under this subdivision.

452.09(2)(d) (d) The board may waive the requirements under par. (c) upon proof that the applicant has received 20 academic credits in real estate or real estate related law courses from an accredited institution of higher education or that the applicant is licensed to practice law in this state.

452.09(3) (3) Competency of applicant.

452.09(3)(a)(a) In determining competency, the board shall require proof that the applicant for a broker's or salesperson's license has a fair knowledge of the English language; a fair understanding of the general purposes and general legal effect of deeds, mortgages, land contracts of sale, leases, bills of sale, chattel mortgages, and conditional sales contracts; and a general and fair understanding of the obligations between principal and agent, as well as of this chapter. The board shall deny a license to an applicant receiving a failing grade, as established by rules of the board, on any examination given under this section, but any applicant may review his or her examination results in a manner established by rules of the board.

452.09(3)(b) (b) The board shall determine competency under par. (a) by means of only an oral examination for any applicant who is unable to write because of a physical handicap.

452.09(3)(c) (c) Examinations shall reliably measure an applicant's ability to competently engage in real estate practice.

452.09(3)(d) (d) Except as provided under s. 452.12 (2) or in a reciprocal agreement under s. 452.05 (3), the board may not grant a broker's license to an applicant unless the applicant passes the salesperson's examination and the broker's examination and meets the requirements under sub. (4).

Effective date text (d) Except as provided in a reciprocal agreement under s. 452.05 (3), the board may not grant a broker's license to an applicant who does not hold a salesperson's license unless the applicant passes the salesperson's examination and the broker's examination.

452.09(4) (4) Experience requirements for broker's license applicants.

452.09(4)(a)(a)

452.09(4)(a)1.1. An applicant for a broker's license who is an individual shall submit to the board evidence satisfactory to the board that the applicant has practiced as a licensed salesperson under the direct supervision of a licensed broker for at least 2 years within the last 4 years preceding the date of the applicant's application for a broker's license, excluding any time the applicant spent in an apprenticeship under sub. (5).

452.09(4)(a)2. 2. Except as provided under pars. (b) to (e), the board may not accept evidence as satisfactory under subd. 1. unless the evidence demonstrates that the applicant's experience as a licensed salesperson qualifies the applicant for a total of at least 40 points based on the following point system:

452.09(4)(a)2.a. a. Each completed or closed residential transaction is worth 5 points.

452.09(4)(a)2.b. b. Each completed or closed commercial transaction is worth 10 points.

452.09(4)(a)2.c. c. Each property management contract is worth 0.5 points per month.

452.09(4)(a)2.d. d. Each completed or closed time share is worth one point.

452.09(4)(b) (b) An applicant who is licensed to practice law in this state may satisfy the requirement under par. (a) by submitting to the board evidence satisfactory to the board that the applicant has experience related to real estate.

452.09(4)(c) (c) An applicant who holds a current certificate of financial responsibility under s. 101.654 may satisfy the requirement under par. (a) by submitting to the board evidence satisfactory to the board that the applicant has experience related to real estate sales.

452.09(4)(d) (d) Except as provided in a reciprocal agreement under s. 452.05 (3), an applicant for a broker's license who is a nonresident may satisfy the requirement under par. (a) by submitting to the board evidence satisfactory to the board that the applicant has been a licensed broker under the laws of another state for at least 2 years within the last 4 years preceding the date of the applicant's application for a broker's license.

452.09(4)(e) (e) The board may waive any requirement under par. (a), (b), (c), or (d) for any applicant based on standards established by the board by rule.

452.09(5) (5) Apprenticeships. Any person who is a resident of this state and 18 years of age or over may, upon application filed in accordance with sub. (1), be indentured to a licensed resident broker in accordance with rules promulgated by the board. These rules shall be promulgated so as to protect the public and may limit the real estate sales and brokerage activity of the apprentice. The board may require an apprentice to take a preliminary examination covering general knowledge and may prescribe the character and extent of his or her work during apprenticeship. The board may issue a temporary salesperson's permit to the individual for a period not to exceed one year upon payment of the fee under s. 440.05 (6). The temporary permit is not renewable.

452.09 History History: 1981 c. 94, 391; 1983 a. 273; 1985 a. 305; 1989 a. 341; 1995 a. 400; 1997 a. 27; 2003 a. 168; 2009 a. 110; 2011 a. 32; 2013 a. 114, 133.



452.10 Applications, verification, fees, exceptions.

452.10  Applications, verification, fees, exceptions.

452.10(1)(1) An application shall be verified by the applicant. If made by a business entity it shall be verified by a business representative.

452.10(2) (2)

452.10(2)(a)(a) Each new application for a broker's or salesperson's license shall be for the remainder of the biennial license period.

452.10(2)(b) (b) Unless an application is withdrawn in writing before the board has made any investigation, no part of the fee shall be returned.

452.10(3) (3) The fees for examinations and licenses granted under this chapter are specified under s. 440.05, and the renewal fee for such licenses is determined by the department under s. 440.03 (9) (a).

452.10(4) (4)

452.10(4)(a)(a) Any licensed salesperson or broker may transfer to the employment of a licensed broker by first paying the transfer fee specified in s. 440.05 (7) and filing a transfer form with the board.

452.10(4)(b) (b) No salesperson, time-share salesperson or broker may be employed by a broker whose license has been suspended or revoked during the period of suspension or revocation. The salesperson, time-share salesperson or broker may apply for transfer to some other licensed broker by complying with this chapter, provided the salesperson, time-share salesperson or broker is not a party to the activities causing the suspension or revocation of the license of the broker.

452.10(6) (6) In the case of applications for renewals of licenses the board may dispense with such matters contained in s. 452.09 (1) as it deems unnecessary in view of prior applications.

452.10 History History: 1981 c. 94, 314, 391; 1983 a. 27, 273; 1985 a. 305; 1987 a. 264, 399; 1989 a. 307; 1991 a. 39; 1995 a. 400; 2007 a. 20; 2011 a. 32.

452.10 Annotation The real estate examining board cannot prescribe the name to be used on an application for a real estate broker's license. 66 Atty. Gen. 21.



452.11 Nonresident applicants and licensees.

452.11  Nonresident applicants and licensees.

452.11(1) (1) A nonresident may become a broker, salesperson or time-share salesperson by conforming to all the provisions of this chapter.

452.11(3) (3) Every nonresident applicant, and every resident licensee who becomes a nonresident, shall file with the board an irrevocable consent that actions may be commenced against the applicant or licensee in the proper court of any county of the state in which a cause of action arises or in which the plaintiff resides, by the service of any process or pleading authorized by the laws of this state on the board or any duly authorized employee. The consent shall stipulate and agree that such service is valid and binding as due service upon the applicant or licensee in all courts in this state. The consent shall be duly acknowledged and, if made by a corporation, shall be authenticated by the corporate seal.

452.11(4) (4) Any process or pleading under this section shall be served in duplicate upon the board or its duly authorized employee. One copy shall be filed with the board and the other immediately forwarded by certified mail to the nonresident licensee against whom the process or pleading is directed at the last address provided to the board by the nonresident licensee. No default in any such proceeding or action may be taken unless it appears by affidavit of the chairperson of the board or any duly authorized employee that a copy of the process or pleading was mailed to the nonresident licensee as required in this subsection. No judgment by default may be taken in any action or proceeding within 20 days after the date of mailing the process or pleading to the nonresident licensee.

452.11 History History: 1981 c. 94; 1983 a. 27; 1987 a. 399; 1991 a. 207; 2011 a. 32.



452.12 Licenses.

452.12  Licenses.

452.12(1)(1)  Expiration. A license granted by the board entitles the holder to act as a broker or salesperson, as the case may be, until the applicable renewal date specified under s. 440.08 (2) (a).

452.12(2) (2) Business entities.

452.12(2)(a)(a) A license may be issued to a business entity if the business entity has at least one business representative licensed as a broker. The license issued to the business entity entitles each business representative of the business entity who is a licensed broker to act as a broker on behalf of the business entity.

452.12(2)(c) (c) Application for a business entity license shall be made on forms prescribed by the board, listing the names and addresses of all business representatives, and shall be accompanied by the initial credential fee determined by the department under s. 440.03 (9) (a). If there is a change in any of the business representatives, the change shall be reported to the board, on the same form, within 30 days after the effective date of the change.

452.12(3) (3) Broker's liability for acts of employees. Each broker shall supervise, and is responsible for, the brokerage services provided on behalf of the broker by any broker, salesperson, or time-share salesperson who is an employee of the broker.

452.12(4) (4) Register of brokers and salespersons. The board shall include in the register the board maintains under s. 440.035 (4) the names of all brokers and salespersons whose licenses were revoked within the past 2 years. The register shall be available for purchase at cost.

452.12(5) (5) Renewal.

452.12(5)(a)(a) Renewal applications for all licenses shall be submitted with the applicable renewal fee determined by the department under s. 440.03 (9) (a) on or before the applicable renewal date specified under s. 440.08 (2) (a). The department shall pay $10 of each renewal fee received under this paragraph to the Board of Regents of the University of Wisconsin System for research and educational, public outreach, and grant activities under s. 36.25 (34).

452.12(5)(b) (b) If an application for renewal is not filed with the board on or before the renewal date, the applicant may not engage in any of the activities covered by the license until the license is renewed or a new license is issued.

452.12(5)(c) (c) At the time of renewal, each broker or salesperson shall submit proof of attendance at and successful completion of continuing education programs or courses approved under s. 452.05 (1) (g).

452.12(6) (6) Inactive licensees.

452.12(6)(a)(a) Any licensee, except a time-share salesperson registered under s. 452.025, may apply for registration as an inactive licensee on or before the license renewal date. This paragraph does not apply after October 31, 1995.

452.12(6)(b) (b) Unless an applicant's license has been revoked or suspended under s. 452.14 (3), the board may register the applicant under par. (a) as an inactive licensee upon payment of a $15 fee.

452.12(6)(c) (c) Inactive licensees may not engage in real estate practice.

452.12(6)(d) (d) If an inactive licensee files an application for reinstatement before January 1, 1996, the board shall reinstate the inactive licensee's original license in accordance with the requirements for late renewal under s. 440.08 (3).

452.12(6)(e) (e) Except as provided in ss. 440.03 (11m) (b), 440.12 and 440.13 (2) (c), the board shall reinstate an inactive licensee's original license as follows:

452.12(6)(e)1. 1. If a person has registered as an inactive licensee before November 1, 1990, the board shall reinstate the person's original license if that person applies to the board for reinstatement of his or her original license, pays the fee specified under s. 440.05 (1), passes an examination under s. 452.09 (3), and completes the education requirements established by the board under par. (f).

452.12(6)(e)2. 2. If a person has registered as an inactive licensee on or after November 1, 1990, the board shall reinstate the person's original license if that person applies to the board for reinstatement of his or her original license, pays the renewal fee determined by the department under s. 440.03 (9) (a) for the original license and completes the continuing education requirements established by the board under par. (f). A person who is eligible for reinstatement of his or her original license under this subdivision shall complete the requirements for reinstatement under this subdivision before January 1, 1996, or within 5 years after the date on which the person registered as an inactive licensee, whichever is later.

452.12(6)(e)3. 3. If a person who is eligible for reinstatement of his or her original license under subd. 2. does not complete the requirements for reinstatement within the time specified under subd. 2., the board shall reinstate the original license of that person if he or she meets the requirements specified under subd. 1.

452.12(6)(f) (f) The board shall promulgate rules establishing the education requirements that applicants for reinstatement of original licenses under par. (e) must satisfy.

452.12 History History: 1981 c. 94; 1983 a. 27; 1985 a. 305; 1987 a. 264, 399; 1989 a. 307, 341; 1991 a. 39; 1995 a. 27, 400; 1997 a. 27, 191, 237; 2001 a. 16; 2005 a. 87; 2007 a. 20; 2011 a. 32.



452.13 Trust accounts.

452.13  Trust accounts.

452.13(1)(1)  Definitions. In this section:

452.13(1)(a) (a) "Client funds" means all downpayments, earnest money deposits or other money related to a conveyance of real estate that is received by a broker, salesperson or time-share salesperson on behalf of the broker's, salesperson's or time-share salesperson's principal or any other person. "Client funds" does not include promissory notes.

452.13(1)(b) (b) "Depository institution" means a bank, savings bank, savings and loan association or credit union that is authorized by federal or state law to do business in this state and that is insured by the federal deposit insurance corporation or by the national credit union share insurance fund.

452.13(2) (2) Interest-bearing common trust account.

452.13(2)(a)(a) A broker who holds client funds shall establish an interest-bearing common trust account in a depository institution. The interest-bearing common trust account shall earn interest at a rate not less than that applicable to individual accounts of the same type, size and duration and for which withdrawals or transfers can be made without delay, subject to any notice period that the depository institution is required to observe by law or regulation.

452.13(2)(b) (b) Any broker who maintains an interest-bearing common trust account shall do all of the following:

452.13(2)(b)1. 1. Register with the department of safety and professional services the name and address of the depository institution and the number of the interest-bearing common trust account.

452.13(2)(b)2. 2. Notify the department of safety and professional services when any of the information required under subd. 1. is changed.

452.13(2)(b)3. 3. Furnish the department of safety and professional services with a letter authorizing the department of safety and professional services and the department of administration to examine and audit the interest-bearing common trust account whenever the department of safety and professional services or the department of administration considers it necessary.

452.13(2)(bm) (bm) The department of safety and professional services shall forward to the department of administration the information and documents furnished under par. (b).

452.13(2)(c) (c) A broker shall deposit all client funds in the interest-bearing common trust account.

452.13(2)(d) (d) The department of administration is the beneficial owner of the interest accruing to the interest-bearing common trust account, minus any service charges or fees.

452.13(2)(e) (e) For each interest-bearing common trust account, the broker shall direct the depository institution to do all of the following:

452.13(2)(e)1. 1. Annually, before February 1, remit to the department of administration the total interest or dividends, minus service charges or fees, earned on the average daily balance in the interest-bearing common trust account during the 12 months ending on the previous December 31. A depository institution is not required to remit any amount if the total interest or dividends for that period is less than $10 before any deduction for service charges or fees.

452.13(2)(e)2. 2. When the interest remittance is sent, furnish to the department of administration and to the broker maintaining the interest-bearing common trust account a statement that includes the name of the broker for whose account the remittance is made, the rate of interest applied, the amount of service charges or fees deducted, if any, and the account balance for the period that the statement covers.

452.13(2)(f) (f) A depository institution:

452.13(2)(f)1. 1. May not assess a service charge or fee that is due on an interest-bearing common trust account against any broker or, except as provided in subd. 3., against any other account, regardless of whether the same broker maintains the other account.

452.13(2)(f)2. 2. May not assess a service charge or fee for an interest-bearing common trust account against the department of administration.

452.13(2)(f)3. 3. May deduct a service charge or fee from the interest earned by an interest-bearing common trust account, and if a balance remains, may deduct the remaining charge or fee from the interest earned on any other interest-bearing common trust account maintained in that depository institution, before remitting interest to the department of administration.

452.13(2)(f)4. 4. May not deduct a service charge or fee from the principal of an interest-bearing common trust account.

452.13(3) (3) Deposit provisions. A broker who deposits client funds in an interest-bearing common trust account in compliance with this section may not be held liable to the owner or beneficial owner of the client funds for damages due to compliance with this section. A broker, salesperson or time-share salesperson who deposits client funds in an interest-bearing common trust account in compliance with this section is not required to disclose alternative depository arrangements that could be made by the parties or to disclose that a deposit will be made under this section.

452.13(4) (4) Trust account optional. This section does not require a broker to hold client funds or require a person to transfer client funds to a broker.

452.13(5) (5) Rules. In consultation with the department of safety and professional services, the department of administration shall promulgate rules necessary to administer this section.

452.13 History History: 1981 c. 94, 391; 1985 a. 305; 1987 a. 399; 1989 a. 307; 1991 a. 221; 1993 a. 33; 2005 a. 25; 2011 a. 32.

452.13 Annotation Security deposits by a tenant usually create a debtor-creditor relationship. A broker retaining a deposit should deposit it in his or her trust account. 60 Atty. Gen. 1.

452.13 Annotation The Federal National Mortgage Association is exempt from the requirements of this section, but private mortgage bankers or mortgage brokers licensed as real estate brokers under ch. 452, and servicing mortgages for FNMA must deposit loan, insurance and tax escrow moneys in authorized trust account in a bank located in Wisconsin, subject to audit by the board. 60 Atty. Gen. 514.



452.133 Duties of brokers.

452.133  Duties of brokers.

452.133(1)(1)  Broker's duties to all persons in a transaction. A broker who is providing brokerage services to a person in a transaction owes all of the following duties to the person:

452.133(1)(a) (a) The duty to provide brokerage services honestly and fairly.

452.133(1)(b) (b) The duty to provide brokerage services with reasonable skill and care.

452.133(1)(c) (c) The duty to timely disclose in writing all material adverse facts that the broker knows and that the person does not know or cannot discover through reasonably vigilant observation, unless the disclosure of a material adverse fact is prohibited by law.

452.133(1)(d) (d) The duty to keep confidential any information given to the broker in confidence, or any information obtained by the broker that he or she knows a reasonable person would want to be kept confidential, unless the information must be disclosed by law or the person whose interests may be adversely affected by the disclosure specifically authorizes the disclosure of particular information. A broker shall continue to keep the information confidential after the transaction is complete and after the broker is no longer providing brokerage services to the person.

452.133(1)(e) (e) The duty to provide accurate information about market conditions that affect the person's transaction, within a reasonable time after the person's request, unless disclosure of the information is prohibited by law.

452.133(1)(f) (f) The duty to safeguard trust funds and other property held by the broker as required by rules promulgated by the department under s. 452.13 (5).

452.133(1)(g) (g) When the broker is negotiating on behalf of a party, the duty to present contract proposals in an objective and unbiased manner and disclose the advantages and disadvantages of the proposals.

452.133(2) (2) Broker's duties to a client. A broker providing brokerage services to his or her client owes the client the duties that the broker owes to a person under sub. (1) and all of the following additional duties:

452.133(2)(a) (a) The duty to loyally represent the client's interests by doing all of the following:

452.133(2)(a)1. 1. Placing the client's interests ahead of the broker's interests.

452.133(2)(a)2. 2. Placing the client's interests ahead of the interests of persons in the transaction who are not the broker's clients by not disclosing to persons in the transaction other than the broker's clients information or advice the disclosure of which is contrary to the interests of a client of the broker, unless the disclosure is required by law.

452.133(2)(am) (am) The duty to provide, when requested by the client, information and advice to the client on matters that are material to the client's transaction and that are within the scope of the knowledge, skills, and training required under this chapter.

452.133(2)(b) (b) The duty to disclose to the client all information known by the broker that is material to the transaction and that is not known by the client or discoverable by the client through reasonably vigilant observation, except for confidential information under sub. (1) (d) and other information the disclosure of which is prohibited by law.

452.133(2)(c) (c) The duty to fulfill any obligation required by the agency agreement, and any order of the client that is within the scope of the agency agreement, that is not inconsistent with another duty that the broker has under this chapter or any other law.

452.133(2)(d) (d) The duty to negotiate on behalf of the client.

452.133(3) (3) Prohibited conduct. In providing brokerage services, a broker may not do any of the following:

452.133(3)(a) (a) Accept any fee or compensation related to the transaction from any person other than the broker's client, unless the broker has the written consent of all parties to the transaction.

452.133(3)(b) (b) Act in a transaction on the broker's own behalf, on behalf of the broker's immediate family, or on behalf of any organization or business entity in which the broker has an interest, unless the broker has the written consent of all parties to the transaction.

452.133(3)(c) (c) Except as provided in s. 452.19, refer, recommend or suggest to a party to the transaction the services of an individual or entity from which the broker may receive compensation for a referral or in which the broker has an interest, unless the broker has disclosed the fact that he or she may receive compensation or has disclosed his or her interest in the individual or entity providing the services.

452.133(4) (4) Subagent's duties.

452.133(4)(a)(a) A subagent owes all persons to whom a broker is providing brokerage services in a transaction the duties specified in sub. (1) but does not owe the clients of the principal broker the duties under sub. (2).

452.133(4)(b) (b) A subagent may not do any of the following:

452.133(4)(b)1. 1. Place the subagent's interests ahead of the interests of the clients of the principal broker in the transaction in which the subagent has been engaged by the principal broker.

452.133(4)(b)2. 2. Provide advice or opinions to parties in the transaction if providing the advice or opinions is contrary to the interests of the clients of the principal broker in the transaction in which the subagent has been engaged by the principal broker, unless required by law.

452.133(5) (5) Duties without agency or subagency relationship. If a broker is providing brokerage services to a person who is a party or a prospective party to a transaction, and the broker does not have an agency agreement with the person and is not a subagent of another broker in the transaction, then the broker owes the person the duties under sub. (1) and may not, unless required by law, provide advice or opinions relating to the transaction in which the person is receiving brokerage services if providing the advice or opinions is contrary to the interests of a party to a current or prospective transaction with the person receiving the brokerage services.

452.133(6) (6) Waiver of duties. The duties imposed by subs. (1), (2) (a), (am), (b), and (c), (4), and (5) may not be waived. A client may waive, in part or in full, the broker's duty under sub. (2) (d), except that a waiver under this subsection is not effective unless the broker provides to the client a written disclosure containing all of the following:

452.133(6)(a) (a) A copy of the text of sub. (2) (d) and s. 452.01 (5m), and a statement that, as a consequence of the client's waiver, the broker will have no legal duty to perform the duty imposed by sub. (2) (d).

452.133(6)(b) (b) A statement that as a consequence of the client's waiver, the client may require the assistance of an attorney or another service provider to fulfill the client's goals and contractual duties in the transaction.

452.133 History History: 1993 a. 127; 1995 a. 400; 2005 a. 87.

452.133 Annotation The New Real Estate Agency Law: Redefining the Role of Real Estate Brokers. Smith and Staff. Wis. Law. Oct. 1994.

452.133 Annotation The `New' Chapter 452: Defining Real Estate Broker Practice. Leibsle. Wis. Law. June 2006.



452.134 Agency relationships; multiple representation relationships.

452.134  Agency relationships; multiple representation relationships.

452.134(1)(1)  Agency relationship not required.

452.134(1)(a)(a) Subject to par. (b), a broker may provide brokerage services to any person in a transaction, whether or not the broker has entered into an agency agreement with a party to the transaction or the broker has been engaged to provide brokerage services in the transaction as a subagent.

452.134(1)(b) (b) A broker may not negotiate on behalf of a party to a transaction unless a party to the transaction is one of the following:

452.134(1)(b)1. 1. The broker's client.

452.134(1)(b)2. 2. A client of a principal broker who has engaged the broker as a subagent.

452.134(2) (2) Multiple representation relationships; consent required. A broker may not provide brokerage services in a multiple representation relationship unless all of the broker's clients in the multiple representation relationship have consented to a multiple representation relationship in writing.

452.134(3) (3) Designated agency; consent required.

452.134(3)(a)(a) A broker in a multiple representation relationship may not engage in designated agency unless all of the broker's clients in the relationship have consented to designated agency in writing. A client may withdraw consent to designated agency by written notice to the broker at any time.

452.134(3)(b) (b) If a broker is engaged in designated agency, the broker's employee who is negotiating on behalf of a client of the broker in the transaction may provide to the client on whose behalf the employee is negotiating information, opinions, and advice to assist the client in the negotiations, whether or not the information, opinions, and advice place the interests of one of the broker's clients ahead of the interests of another client of the broker.

452.134(4) (4) Multiple representations relationship without designated agency. If a broker's client in a multiple representation relationship does not consent to designated agency or withdraws consent to designated agency, the broker and the broker's employees may not place the interests of any client ahead of the interests of any other in the negotiations.

452.134 History History: 2005 a. 87.

452.134 Annotation The `New' Chapter 452: Defining Real Estate Broker Practice. Leibsle. Wis. Law. June 2006.



452.135 Disclosure of duties.

452.135  Disclosure of duties.

452.135(1) (1)

452.135(1)(a)(a) A broker may not negotiate on behalf of a party who is not the broker's client unless the broker provides to the party a copy of the following written disclosure statement:

BROKER DISCLOSURE TO CUSTOMERS

You are a customer of the broker. The broker is either an agent of another party in the transaction or a subagent of another broker who is the agent of another party in the transaction. The broker, or a salesperson acting on behalf of the broker, may provide brokerage services to you. Whenever the broker is providing brokerage services to you, the broker owes you, the customer, the following duties:

The duty to provide brokerage services to you fairly and honestly.

The duty to exercise reasonable skill and care in providing brokerage services to you.

The duty to provide you with accurate information about market conditions within a reasonable time if you request it, unless disclosure of the information is prohibited by law.

The duty to disclose to you in writing certain material adverse facts about a property, unless disclosure of the information is prohibited by law.

The duty to protect your confidentiality. Unless the law requires it, the broker will not disclose your confidential information or the confidential information of other parties.

The duty to safeguard trust funds and other property the broker holds.

The duty, when negotiating, to present contract proposals in an objective and unbiased manner and disclose the advantages and disadvantages of the proposals.

Please review this information carefully. A broker or salesperson can answer your questions about brokerage services, but if you need legal advice, tax advice, or a professional home inspection, contact an attorney, tax advisor, or home inspector.

This disclosure is required by section 452.135 of the Wisconsin statutes and is for information only. It is a plain-language summary of a broker's duties to a customer under section 452.133 (1) of the Wisconsin statutes.

452.135(1)(b) (b) If a broker is providing brokerage services as a subagent to a principal broker, the broker shall provide a copy of the written disclosure statement under par. (a) to any person who is not the principal broker's client and who receives brokerage services from the broker within the scope of the agreement between the broker and the principal broker.

452.135(2) (2)

452.135(2)(a)(a) Except as provided in par. (b), a broker shall provide to a client a copy of the following written disclosure statement not later than the time the broker enters into an agency agreement with the client:

BROKER DISCLOSURE TO CLIENTS

Under Wisconsin law, a broker owes certain duties to all parties to a transaction:

The duty to provide brokerage services to you fairly and honestly.

The duty to exercise reasonable skill and care in providing brokerage services to you.

The duty to provide you with accurate information about market conditions within a reasonable time if you request it, unless disclosure of the information is prohibited by law.

The duty to disclose to you in writing certain material adverse facts about a property, unless disclosure of the information is prohibited by law.

The duty to protect your confidentiality. Unless the law requires it, the broker will not disclose your confidential information or the confidential information of other parties.

The duty to safeguard trust funds and other property the broker holds.

The duty, when negotiating, to present contract proposals in an objective and unbiased manner and disclose the advantages and disadvantages of the proposals.

Because you have entered into an agency agreement with a broker, you are the broker's client. A broker owes additional duties to a client.

The broker will provide, at your request, information and advice on real estate matters that affect your transaction, unless you release the broker from this duty. The broker must provide you with all material facts affecting the transaction, not just adverse facts.

The broker will fulfill the broker's obligations under the agency agreement and fulfill your lawful requests that are within the scope of the agency agreement.

The broker will negotiate for you, unless you release the broker from this duty.

The broker will not place the broker's interests ahead of your interests. The broker will not, unless required by law, give information or advice to other parties who are not the broker's clients, if giving the information or advice is contrary to your interests.

If you become involved in a transaction in which another party is also the broker's client (a "multiple representation relationship"), different duties may apply.

MULTIPLE REPRESENTATION RELATIONSHIPS AND DESIGNATED AGENCY

A multiple representation relationship exists if a broker has an agency agreement with more than one client who is a party in the same transaction. In a multiple representation relationship, if all of the broker's clients in the transaction consent, the broker may provide services to the clients through designated agency.

Designated agency means that different salespersons employed by the broker will negotiate on behalf of you and the other client or clients in the transaction, and the broker's duties will remain the same. Each salesperson will provide information, opinions, and advice to the client for whom the salesperson is negotiating, to assist the client in the negotiations. Each client will be able to receive information, opinions, and advice that will assist the client, even if the information, opinions, or advice gives the client advantages in the negotiations over the broker's other clients. A salesperson will not reveal any of your confidential information to another party unless required to do so by law.

If a designated agency relationship is not in effect you may authorize or reject a multiple representation relationship. If you authorize a multiple representation relationship the broker may provide brokerage services to more than one client in a transaction but neither the broker nor any of the broker's salespersons may assist any client with information, opinions, and advice which may favor the interests of one client over any other client. If you do not consent to a multiple representation relationship the broker will not be allowed to provide brokerage services to more than one client in the transaction.

INITIAL ONLY ONE OF THE THREE LINES BELOW:

________I consent to designated agency.

________I consent to multiple representation relationships, but I do not consent to designated agency.

________I reject multiple representation relationships.

NOTE: YOU MAY WITHDRAW YOUR CONSENT TO DESIGNATED AGENCY OR TO MULTIPLE REPRESENTATION RELATIONSHIPS BY WRITTEN NOTICE TO THE BROKER AT ANY TIME. YOUR BROKER IS REQUIRED TO DISCLOSE TO YOU IN YOUR AGENCY AGREEMENT THE COMMISSION OR FEES THAT YOU MAY OWE TO YOUR BROKER. IF YOU HAVE ANY QUESTIONS ABOUT THE COMMISSION OR FEES THAT YOU MAY OWE BASED UPON THE TYPE OF AGENCY RELATIONSHIP YOU SELECT WITH YOUR BROKER YOU SHOULD ASK YOUR BROKER BEFORE SIGNING THE AGENCY AGREEMENT.

SUBAGENCY

The broker may, with your authorization in the agency agreement, engage other brokers who assist your broker by providing brokerage services for your benefit. A subagent will not put the subagent's own interests ahead of your interests. A subagent will not, unless required by law, provide advice or opinions to other parties if doing so is contrary to your interests.

Please review this information carefully. A broker or salesperson can answer your questions about brokerage services, but if you need legal advice, tax advice, or a professional home inspection, contact an attorney, tax advisor, or home inspector.

This disclosure is required by s. 452.135 of the Wisconsin statutes and is for information only. It is a plain-language summary of a broker's duties to you under section 452.133 (3) of the Wisconsin statutes.

452.135(2)(b) (b) If a client enters into an agency agreement with a broker to receive brokerage services related to real estate primarily intended for use as a residential property containing one to 4 dwelling units, and the written disclosure statement under par. (a) is not incorporated into the agency agreement, the broker shall request the client's signed acknowledgment that the client has received a copy of the written disclosure statement.

452.135 History History: 1993 a. 127; 2005 a. 87; 2007 a. 97.

452.135 Annotation The `New' Chapter 452: Defining Real Estate Broker Practice. Leibsle. Wis. Law. June 2006.



452.138 Brokers providing services in more than one transaction.

452.138  Brokers providing services in more than one transaction. A broker may provide brokerage services simultaneously to more than one party in different transactions unless the broker agrees with a client that the broker is to provide brokerage services only to that client. If the broker and a client agree that the broker is to provide brokerage services only to that client, the agency agreement shall contain a statement of that agreement.

452.138 History History: 1993 a. 127; 2005 a. 87.



452.139 Changes in common law duties and liabilities of brokers and parties.

452.139  Changes in common law duties and liabilities of brokers and parties.

452.139(1) (1)  Common law duties of broker. The duties of a broker specified in this chapter or in rules promulgated under this chapter shall supersede duties or obligations under common law to the extent that those common law duties or obligations are inconsistent with the duties specified in this chapter or in rules promulgated under this chapter.

452.139(2) (2) Misrepresentation by broker.

452.139(2)(a)(a) A client is not liable for a misrepresentation made by a broker in connection with the broker providing brokerage services, unless the client knows or should have known of the misrepresentation or the broker is repeating a misrepresentation made to him or her by the client.

452.139(2)(b) (b) A broker who is providing brokerage services to a client and who retains another broker to provide brokerage services to that client is not liable for a misrepresentation made by the other broker, unless the broker knew or should have known of the other broker's misrepresentation or the other broker is repeating a misrepresentation made to him or her by the broker.

452.139(2)(c) (c) Nothing in this subsection limits the liability of a broker under s. 452.12 (3) for misrepresentations made by an employee who is a broker. Nothing in this subsection limits the liability of a client for a misrepresentation that the client makes in connection with brokerage services.

452.139 History History: 1993 a. 127; 2001 a. 16; 2005 a. 87.



452.14 Investigation and discipline of licensees.

452.14  Investigation and discipline of licensees.

452.14(1)(1) The board shall, upon motion of the secretary or his or her designee or upon its own determination, conduct investigations and, as appropriate, may hold hearings and make findings, if the board or the department receives credible information that a broker, salesperson, or time-share salesperson has violated this chapter or any rule promulgated under this chapter.

452.14(2) (2) The board may commence disciplinary proceedings on any matter under investigation concerning a licensee or registrant.

452.14(3) (3) Disciplinary proceedings shall be conducted by the board according to rules adopted under s. 440.03 (1). The board may revoke, suspend or limit any broker's, salesperson's or time-share salesperson's license or registration, or reprimand the holder of the license or registration, if it finds that the holder of the license or registration has:

452.14(3)(a) (a) Made a material misstatement in the application for a license or registration, or in any information furnished to the board or department;

452.14(3)(b) (b) Made any substantial misrepresentation with reference to a transaction injurious to a seller or purchaser in which the broker, salesperson or time-share salesperson acts as agent;

452.14(3)(c) (c) Made any false promises of a character such as to influence, persuade or induce the seller or purchaser to his or her injury or damage;

452.14(3)(d) (d) Pursued a continued and flagrant course of misrepresentation or made false promises through agents or salespersons or advertising;

452.14(3)(f) (f) Accepted from any person except the broker's, salesperson's, or time-share salesperson's employer, if the broker, salesperson, or time-share salesperson is employed as a salesperson or time-share salesperson by a broker, a commission or valuable consideration as a salesperson or time-share salesperson for the performance of any act specified in this chapter or as compensation for referring a person to another broker, salesperson, or time-share salesperson or to any other person in connection with a transaction;

452.14(3)(g) (g) Represented or attempted to represent a broker other than the employer, without the express knowledge and consent of the employer;

452.14(3)(h) (h) Failed, within a reasonable time, to account for or remit any moneys coming into the broker's, salesperson's or time-share salesperson's possession which belong to another person;

452.14(3)(i) (i) Demonstrated incompetency to act as a broker, salesperson or time-share salesperson in a manner which safeguards the interests of the public;

452.14(3)(j) (j) Paid or offered to pay a commission or valuable consideration to any person for acts or services in violation of this chapter;

452.14(3)(jm) (jm) Intentionally encouraged or discouraged any person from purchasing or renting real estate in a particular area on the basis of race. If the board finds that any broker, salesperson or time-share salesperson has violated this paragraph, the board shall, in addition to any temporary penalty imposed under this subsection, apply the penalty provided in s. 452.17 (4);

452.14(3)(k) (k) Been guilty of any other conduct, whether of the same or a different character from that specified herein, which constitutes improper, fraudulent or dishonest dealing;

452.14(3)(L) (L) Violated any provision of this chapter or any rule promulgated under this chapter;

452.14(3)(m) (m) Failed to use forms approved under s. 452.05 (1) (b); or

452.14(3)(n) (n) Treated any person unequally solely because of sex, race, color, handicap, national origin, ancestry, marital status, lawful source of income, or status as a victim of domestic abuse, sexual assault, or stalking, as defined in s. 106.50 (1m) (u).

452.14(4) (4) If a broker is a business entity it shall be sufficient cause for reprimand or for the limitation, suspension or revocation of a broker's license that any business representative of the business entity, or anyone who has a financial interest in or is in any way connected with the operation of a brokerage business, has been guilty of any act or omission which would be cause for refusing a broker's license to such person as an individual.

452.14(4m) (4m) In addition to or in lieu of a reprimand or a revocation, limitation, or suspension of a license or certificate of registration under sub. (3), the board may do any of the following:

452.14(4m)(a) (a) Assess against a person who is licensed or registered under this chapter a forfeiture of not more than $1,000 for each violation enumerated under sub. (3).

452.14(4m)(b) (b) Require a licensee to successfully complete education or training, in addition to any education or training required for licensure or registration or for renewal of a license or certificate under this chapter, as a condition of continued licensure or registration or reinstatement of a license or certificate.

452.14(5) (5) The department may seek judicial review under ch. 227 of any final decision of the board. The department shall be represented in such review proceedings by an attorney within the department. Upon request of the board, the attorney general may represent the board. If the attorney general does not represent the board, the board may retain special counsel which shall be paid for out of the appropriation under s. 20.165 (1) (g).

452.14 History History: 1981 c. 94, 391; 1983 a. 27 s. 2202 (44); 1983 a. 354; 1985 a. 305; 1987 a. 399; 1989 a. 307, 341, 359; 1991 a. 32, 163; 1993 a. 127; 1995 a. 400; 2005 a. 87; 2009 a. 95; 2011 a. 32; 2013 a. 124.

452.14 Annotation Real estate brokers may engage in guaranteed sales plans if there is full disclosure and the broker does not engage in fraud, misrepresentation, or improper dealing. 61 Atty. Gen. 3.

452.14 Annotation Provisions in Executive Order 67 (1973), with respect to duty of real estate brokers to advise prospective purchasers of floodplain zoning status of property, do not constitute a new standard but suggest a course of action that the real estate examining board might take. The action to be taken would depend on the facts in each case. 63 Atty. Gen. 236.

452.14 Annotation Neither s. 440.20, 452.10 (2), 1977 stats., nor the rules of the department of regulation and licensing require the board to hold a hearing when a citizen files a verified complaint with the board requesting institution of disciplinary proceedings against a licensee. 68 Atty. Gen. 30.



452.15 Ineligibility.

452.15  Ineligibility. No license or certificate of registration may be issued under this chapter to any person whose license or certificate under this chapter has been revoked until the expiration of a period determined in each case by the board or, in the case of revocation under s. 452.17 (4) (a) 2., a period determined in each case by the board of not less than 5 years from the date the revocation became finally effective.

452.15 History History: 1981 c. 94; 1983 a. 354; 1989 a. 341.



452.17 Penalties.

452.17  Penalties.

452.17(1)(1) Any person who engages in or follows the business or occupation of, or advertises or holds himself or herself out as or acts temporarily or otherwise as a broker or salesperson in this state without a license under this chapter shall be prosecuted by the district attorney in the county where the violation occurs or by the attorney general and may be fined not more than $1,000 or imprisoned not more than 6 months or both.

452.17(2) (2) Any person who engages in or follows the business or occupation of, or advertises or holds himself or herself out as or acts temporarily or otherwise as, a time-share salesperson in this state without being registered with the board shall be prosecuted by the district attorney in the county where the violation occurs and may be fined not less than $25 nor more than $200 or imprisoned not less than 10 days nor more than 6 months or both.

452.17(3) (3) Any person who otherwise violates any provision of this chapter may be fined not more than $1,000 or imprisoned for not more than 6 months or both.

452.17(4) (4)

452.17(4)(a)(a) If the board finds that any broker, salesperson or time-share salesperson has violated s. 452.14 (3) (jm), the board:

452.17(4)(a)1. 1. Shall, for the first offense, suspend the license or registration of the broker, salesperson or time-share salesperson for not less than 90 days.

452.17(4)(a)2. 2. Shall, for the 2nd offense, revoke the license or registration of the broker, salesperson or time-share salesperson.

452.17(4)(b) (b) This penalty may be imposed in addition to any penalty imposed under this chapter or s. 66.1011 or 106.50.

452.17 History History: 1981 c. 94; 1983 a. 354; 1987 a. 399; 1989 a. 95, 307, 341; 1995 a. 27; 1999 a. 82; 1999 a. 150 s. 672; 2011 a. 32.



452.18 Court review.

452.18  Court review. Except as provided in ss. 73.0301 (2) (b) 1. a. and 2. and 108.227 (2) (b) 1. a. and (6), orders of the board and department shall be subject to review as provided in ch. 227.

452.18 History History: 1981 c. 94; 1997 a. 237; 2013 a. 36.



452.19 Fee-splitting.

452.19  Fee-splitting. No licensed broker may pay a fee or a commission or any part thereof for performing any act specified in this chapter or as compensation for a referral or as a finder's fee to any person who is not licensed or registered under this chapter or who is not regularly and lawfully engaged in the real estate brokerage business in another state, a territory or possession of the United States or a foreign country.

452.19 History History: 1981 c. 94; 1983 a. 464; 1985 a. 128; 1989 a. 307.

452.19 Annotation Under s. 452.03 an agreement to pay a real estate brokerage commission to a person not licensed as a broker is void at its inception. Using a licensed broker who provides no actual services as a conduit for a fee to an unlicensed person does not create a co-brokerage arrangement authorized by s. 452.19. Badger III Ltd. v. Howard, Needles, Tammen & Bergendoff, 196 Wis. 2d 891, 539 N.W.2d 904 (Ct. App. 1995), 94-2531.



452.20 Limitation on actions for commissions.

452.20  Limitation on actions for commissions. No person engaged in the business or acting in the capacity of a broker, salesperson or time-share salesperson within this state may bring or maintain an action in the courts of this state for the collection of a commission or compensation for the performance of any act mentioned in this chapter without alleging and proving that he or she was a duly licensed broker, salesperson or registered time-share salesperson at the time the alleged cause of action arose.

452.20 History History: 1981 c. 94; 1987 a. 399; 1989 a. 56.

452.20 Annotation A foreign corporation that contracts to sell a radio station without being licensed in this state cannot sue for its commission. The licensing requirement is not an unlawful burden on interstate commerce. Chapman Co. v. Service Broadcasting Corp. 52 Wis. 2d 32, 187 N.W.2d 794.

452.20 Annotation The prohibition against paying a commission to an unlicensed person acting as a broker is absolute and not conditioned on the innocence or lack of sophistication of the other contracting parties. Because a contract for a commission with a person not licensed as a broker is void from its inception, estoppel is not available to avoid the effect of the statute. Greenlee v. Rainbow Auction/Realty Co. 202 Wis. 2d 653, 553 N.W.2d 257 (Ct. App. 1996), 95-1463.

452.20 Annotation This section not applicable since broker as owners' agent was not attempting to negotiate the lease when conferring with his alleged principal in Wisconsin and therefore was not acting in the capacity of a broker in Wisconsin. Negotiation of lease occurred when broker met and conferred with prospective lessee either in Illinois or Tennessee. Paulson v. Shapiro, 490 F.2d 1.



452.21 Compensation presumed.

452.21  Compensation presumed. In any prosecution for violation of this chapter, proof that a person acted as a broker, agent, salesperson or time-share salesperson is prima facie proof that compensation therefor was received or promised.

452.21 History History: 1981 c. 94; 1987 a. 399.



452.22 Certifications as evidence.

452.22  Certifications as evidence.

452.22(1) (1) Copies of all documents, orders, resolutions and certificates made, executed or granted by the department or board, and of all papers filed with the department when certified by the secretary or his or her designee, under the official seal, shall be received in evidence in all cases the same as the originals.

452.22(2) (2) The certificate of the chairperson of the board or his or her designee to the effect that a specified individual or business entity is not or was not on a specified date the holder of a broker's, salesperson's, or time-share salesperson's license or registration, or that a specified license or registration was not in effect on a date specified, or as to the issuance, limitation, suspension, or revocation of any license or registration or the reprimand of any license or registration holder, the filing or withdrawal of any application or its existence or nonexistence, is prima facie evidence of the facts stated in the certificate for all purposes in any action or proceedings.

452.22 History History: 1981 c. 94; 1987 a. 399; 1995 a. 400; 2011 a. 32.



452.23 Disclosures, investigations and inspections by brokers and salespersons.

452.23  Disclosures, investigations and inspections by brokers and salespersons.

452.23(1) (1) A broker or salesperson may not disclose to any person in connection with the sale, exchange, purchase or rental of real property information, the disclosure of which constitutes unlawful discrimination in housing under s. 106.50 or unlawful discrimination based on handicap under 42 USC 3604, 3605, 3606 or 3617.

452.23(2) (2) A broker or salesperson is not required to disclose any of the following to any person in connection with the sale, exchange, purchase or rental of real property:

452.23(2)(a) (a) That the property was the site of a specific act or occurrence, if the act or occurrence had no effect on the physical condition of the property or any structures located on the property.

452.23(2)(b) (b) Except as provided in sub. (3), information relating to the physical condition of the property or any other information relating to the real estate transaction, if a written report that discloses the information has been prepared by a qualified 3rd party and provided to the person. In this paragraph, "qualified 3rd party" means a federal, state or local governmental agency, or any person whom the broker, salesperson or a party to the real estate transaction reasonably believes has the expertise necessary to meet the industry standards of practice for the type of inspection or investigation that has been conducted by the 3rd party in order to prepare the written report.

452.23(2)(c) (c) The location of any adult family home, as defined in s. 50.01 (1), community-based residential facility, as defined in s. 50.01 (1g), or nursing home, as defined in s. 50.01 (3), in relation to the location of the property.

452.23(2)(d) (d) Except as provided in s. 452.24, any information related to the fact that a particular person is required to register as a sex offender under s. 301.45 or any information about the sex offender registry under s. 301.45.

452.23(3) (3) A broker or salesperson shall disclose to the parties to a real estate transaction any facts known by the broker or salesperson that contradict any information included in a written report described under sub. (2) (b).

452.23(4) (4) In performing an investigation or inspection and in making a disclosure in connection with a real estate transaction, a broker or salesperson shall exercise the degree of care expected to be exercised by a reasonably prudent person who has the knowledge, skills and training required for licensure as a broker or salesperson under this chapter.

452.23 History History: 1989 a. 341; 1995 a. 27; 1999 a. 82, 89.

452.23 Annotation An independent inspection by a qualified third party operates to relieve a broker from liability for disclosures related to the physical condition of the property. Conell v. Coldwell Banker, 181 Wis. 2d 894, 512 N.W.2d 239 (Ct. App. 1994).

452.23 Annotation Sub. (2) (b) relieves a broker from the obligation to disclose information disclosed in a 3rd party report. Sub. (2) (b) does not apply to a separate affirmative act of negligence and does not preclude a broker's liability for a breach of other duties. Johnson v. Neuville, 226 Wis. 2d 365, 595 N.W.2d 100 (Ct. App. 1999), 98-1680.



452.24 Disclosure duty; immunity for providing notice about the sex offender registry.

452.24  Disclosure duty; immunity for providing notice about the sex offender registry.

452.24(1) (1) If, in connection with the sale, exchange, purchase or rental of real property, a licensee receives a request from a person to whom the licensee is providing brokerage services in connection with the sale, exchange, purchase or rental for information related to whether a particular person is required to register as a sex offender under s. 301.45 or any other information about the sex offender registry under s. 301.45, the licensee has a duty to disclose such information, if the licensee has actual knowledge of the information.

452.24(2) (2) Notwithstanding sub. (1), the broker or salesperson is immune from liability for any act or omission related to the disclosure of information under sub. (1) if the broker or salesperson in a timely manner provides to the person requesting the information written notice that the person may obtain information about the sex offender registry and persons registered with the registry by contacting the department of corrections. The notice shall include the appropriate telephone number and Internet site of the department of corrections.

452.24 History History: 1999 a. 89.






453. Veterinary examining board.

453.02 Definitions.

453.02  Definitions. As used in this chapter, unless the context requires otherwise:

453.02(1g) (1g) "Administer", when used in reference to administering a drug to an animal, means directly applying the drug, whether by injection, ingestion or any other means, to the body of the animal.

453.02(1m) (1m) "Animal" means any animal except a human being.

453.02(3) (3) "Client" means the person who owns or who has primary responsibility for the care of a patient.

453.02(3g) (3g) "Dispense" means the act of delivering a drug to a person who may lawfully possess the drug, including the compounding, packaging or labeling necessary to prepare the drug for delivery.

453.02(3r) (3r) "Drug" has the meaning given in s. 450.01 (10).

453.02(4) (4) "Examining board" means the veterinary examining board.

453.02(4e) (4e) "Extra-label use" means use of a drug in a manner that is not in accordance with the directions for use that are contained on the label affixed to the container in which the drug is dispensed.

453.02(4m) (4m) "Food-producing animal" means an animal that is raised to produce food for human consumption.

453.02(4s) (4s) "Patient" means an animal that is examined or treated by a veterinarian.

453.02(5) (5) "Pesticide" has the meaning specified in s. 94.67 (25).

453.02(5m) (5m) "Pharmacist" means an individual who is licensed as a pharmacist under ch. 450.

453.02(6) (6) To "practice veterinary medicine" means to examine into the fact or cause of animal health, disease or physical condition, or to treat, operate, prescribe or advise for the same, or to undertake, offer, advertise, announce, or hold out in any manner to do any of said acts, for compensation, direct or indirect, or in the expectation thereof.

453.02(6m) (6m) "Prescription" means a written, oral or electronic order from a veterinarian to a pharmacist or to another veterinarian that authorizes the pharmacist or other veterinarian to dispense a drug, or from a veterinarian to a client that authorizes the client to make extra-label use of a drug.

453.02(7) (7) "Veterinarian" means a practitioner of veterinary medicine who is duly licensed by the examining board.

453.02(8) (8) "Veterinarian-client-patient relationship" means a relationship between a veterinarian, a client and the patient in which all of the following apply:

453.02(8)(a) (a) The veterinarian has assumed the responsibility for making medical judgments regarding the health of the patient and the patient's need for medical treatment, and the client has agreed to accept those medical judgments and to follow the related instructions of the veterinarian.

453.02(8)(b) (b) The veterinarian has sufficient knowledge of the patient to initiate a general or preliminary diagnosis of the medical condition of the patient because the veterinarian has recently examined the patient or has made medically appropriate and timely visits to the premises on which the patient is kept.

453.02(8)(c) (c) The veterinarian is readily available for follow-up treatment of the patient if the patient has an adverse reaction to veterinary treatment.

453.02(9) (9) "Veterinary drug" means any of the following:

453.02(9)(a) (a) A drug that is recognized as a drug for animal use in the official U.S. pharmacopoeia or the official national formulary or any supplement to either of them.

453.02(9)(b) (b) A drug that is intended for use in the diagnosis, cure, mitigation, treatment or prevention of disease in an animal.

453.02(9)(c) (c) A drug that is intended to affect the structure or function of the body of an animal, including medicated feed or a growth-promoting implant, but not including feed that does not contain a drug.

453.02(9)(d) (d) A substance that is intended for use as a component of a drug described in par. (a), (b) or (c).

453.02(9)(e) (e) A drug that is produced and intended for human use but that is prescribed by a veterinarian for animal use.

453.02(10) (10) "Veterinary over-the-counter drug" means a drug that is labeled for animal use, that may be dispensed without a prescription and that is not required to bear the label statement: "CAUTION: Federal law restricts this drug to use by or on the order of a licensed veterinarian.".

453.02(11) (11) "Veterinary prescription drug" means a drug that may not be dispensed without the prescription of a veterinarian.

453.02(12) (12) "Veterinary technician" means a person duly certified by the examining board to work under the direct supervision of a licensed veterinarian.

453.02 History History: 1975 c. 309; 1983 a. 189; 1987 a. 39; 1989 a. 279; 1991 a. 306; 1993 a. 213; 1995 a. 321; 1997 a. 27.

453.02 Annotation The termination of the life of an animal by injection is not the practice of veterinary medicine. 65 Atty. Gen. 231.



453.03 Rules.

453.03  Rules.

453.03(1)(1) The examining board shall promulgate rules, within the limits of the definition under s. 453.02 (6), establishing the scope of practice permitted for veterinarians and veterinary technicians and shall review the rules at least once every 5 years to determine whether they are consistent with current practice. The examining board may promulgate rules relating to licensure qualifications, denial of a license, certificate or temporary permit, unprofessional conduct and disciplinary proceedings.

453.03(2) (2) The examining board shall promulgate rules requiring training and continuing education sufficient to assure competency of veterinarians and veterinary technicians in the practice of veterinary medicine, except that the board may not require training or continuing education concerning the use, handling, distribution, and disposal of pesticides other than for disciplinary purposes.

453.03 History History: 1987 a. 39; 1989 a. 279; 1995 a. 321; 2003 a. 103; 2009 a. 139.



453.04 Violations.

453.04  Violations. The chairperson of the examining board shall institute actions for violations of this chapter by any person and for violations of ch. 450 or 961 by veterinarians. The district attorney of the county in which the offense is committed shall promptly prosecute any such violation upon being informed thereof, from any source.

453.04 History History: 1985 a. 146; 1993 a. 184; 1995 a. 448.



453.05 Practice; penalties.

453.05  Practice; penalties.

453.05(1)(1) Except as provided under sub. (2) and s. 257.03, no person may offer to practice, advertise to practice or practice veterinary medicine, or use, in connection with his or her name, any title or description which may convey the impression that he or she is a veterinarian, without a license or temporary permit from the examining board. For purposes of this subsection, a person who makes extra-label use of a drug on an animal without a prescription or in any manner not authorized by that prescription is considered to be practicing veterinary medicine.

453.05(2) (2) No veterinary license or temporary permit is required for the following activities or persons:

453.05(2)(a) (a) Artificial insemination, or for continuing the practice of pregnancy examinations of animals when such practice was engaged in prior to February 11, 1968.

453.05(2)(b) (b) Castrating male livestock, as defined in s. 95.68 (1) (d) or for dehorning or branding animals.

453.05(2)(c) (c) Students at a veterinary college approved by the examining board.

453.05(2)(d) (d) Certified veterinary technicians while working under the direct supervision of a veterinarian.

453.05(2)(e) (e) Employees of the federal government while engaged in their official duties.

453.05(2)(f) (f) Employees of an educational or research institution while engaged in teaching or research. This paragraph does not apply to employees of a school of veterinary medicine in this state who practice veterinary medicine on privately owned animals.

453.05(2)(g) (g) Employees of a school of veterinary medicine in this state who practice veterinary medicine on privately owned animals only as a part of their employment and who are licensed under s. 453.06 (2m).

453.05(2)(h) (h) Graduates of schools outside the United States and Canada who are enrolled in the educational commission for foreign veterinary graduates certification program of the American Veterinary Medical Association while completing the required year of clinical assessment under the supervision of a veterinarian.

453.05(3) (3) Any person violating this section may for the first offense be fined not more than $1,000, and for any 2nd offense within 3 years be fined not more than $3,000.

453.05 History History: 1975 c. 309; 1977 c. 418; 1979 c. 337; 1981 c. 125; 1987 a. 39; 1991 a. 306; 1995 a. 321; 2005 a. 96, 237; 2009 a. 42.

453.05 Annotation A license under sub. (2) (a) is not required for person to engage in artificial insemination of animals but is required for persons engaged in pregnancy examinations who were not engaged in practice prior to February 11, 1968. 78 Atty. Gen. 236.



453.06 Licensure.

453.06  Licensure.

453.06(1)(1) Except as provided under s. 453.072, veterinary licenses shall be issued only to persons who successfully pass an examination conducted by the examining board and pay the fee specified in s. 440.05 (1). An applicant for an initial license shall be a graduate of a veterinary college that has been approved by the examining board or have successfully completed either the educational commission for foreign veterinary graduates certification program of the American Veterinary Medical Association or the program for the assessment of veterinary education equivalence offered by the American Association of Veterinary State Boards. Persons who qualify for examination may be granted temporary permits to engage in the practice of veterinary medicine in the employment and under the supervision of a veterinarian until the results of the next examination conducted by the examining board are available. In case of failure at any examination, the applicant shall have the privilege of taking subsequent examinations, upon the payment of another fee for each examination.

453.06(2m) (2m)

453.06(2m)(a)(a) Upon application, the examining board may issue a veterinary faculty license to an employee of a school of veterinary medicine in this state who has received the degree of doctor of veterinary medicine from a veterinary college approved by the examining board or if the examining board determines that the person possesses substantially equivalent qualifications. A person holding a veterinary faculty license may practice veterinary medicine on privately owned animals only within the scope of the person's employment at the school.

453.06(2m)(b) (b) Upon application, the examining board may grant a veterinary postgraduate training permit to a person undertaking intern or resident training at a school of veterinary medicine in this state. The only purpose of the veterinary postgraduate training permit is to provide opportunities in this state for the postgraduate education of persons who have received the degree of doctor of veterinary medicine or an equivalent degree but who have not yet met the requirements for licensure in this state. Issuance of a postgraduate training permit does not modify in any respect the requirements for licensure to practice veterinary medicine in this state, and a permit holder may practice veterinary medicine on privately owned animals only within the scope of the permit holder's internship or residency program. Violation of this restriction or of any applicable provision of this chapter constitutes cause for revocation of the permit.

453.06(2m)(c) (c) A license issued under this subsection expires upon termination of the licensee's employment at a school of veterinary medicine in this state. A postgraduate training permit expires upon termination of the permit holder's internship or residency program.

453.06(3) (3) A veterinary technician certification may be issued only to a person who is at least 18 years of age and has either:

453.06(3)(a) (a) Successfully completed a 4-semester course of study in animal technology or its equivalent, at a technical school or college approved by the examining board, and has passed an examination, administered by the examining board, which establishes that the applicant's knowledge of animals and their treatment is sufficient to qualify the applicant as a veterinary technician; or

453.06(3)(b) (b) Been an employee of a veterinarian for a total of 2 years and has passed an examination, administered by the examining board, which establishes that the applicant's knowledge of animals and their treatment is sufficient to qualify the applicant as a veterinary technician. The 2-year employment requirement of this paragraph shall include at least 50% of the applicant's time spent in practical field experience and the remainder of the applicant's time spent in laboratory work, office procedure, and technical veterinary training with a veterinarian.

453.06 History History: 1971 c. 213 s. 5; 1975 c. 309; 1977 c. 29, 418; 1979 c. 34 s. 2102 (58) (b); 1981 c. 125; 1985 a. 182 s. 57; 1987 a. 39; 1991 a. 39; 1995 a. 321; 2001 a. 76; 2003 a. 103; 2009 a. 396.

453.06 Annotation The examining board lacks authority to condition the renewal of licenses upon either reexamination or continuing education. 65 Atty. Gen. 35.



453.062 Renewal; continuing education.

453.062  Renewal; continuing education.

453.062(1)(1)  Renewal. The renewal dates for veterinary licenses and veterinary technician certifications are specified under s. 440.08 (2) (a), and the renewal fees for such licenses and certifications are determined by the department under s. 440.03 (9) (a).

453.062(2) (2) Continuing education.

453.062(2)(a)(a) Except as provided in sub. (3), the examining board may not renew a veterinary license unless the applicant certifies that he or she has completed, during the preceding 2-year licensure period, at least 30 hours of continuing education programs or courses approved by the examining board.

453.062(2)(b) (b) Except as provided in sub. (3), the examining board may not renew a veterinary technician certification unless the applicant certifies that he or she has completed, during the preceding 2-year certification period, at least 15 hours of continuing education programs or courses approved by the examining board.

453.062(2)(c) (c) If any complaint is made against a veterinarian or veterinary technician, the examining board may require the veterinarian or veterinary technician to submit proof of the continuing education programs or courses that he or she has completed during the preceding 2-year licensure or certification period.

453.062(3) (3) Exceptions.

453.062(3)(a)(a) Subsection (2) (a) and (b) does not apply to an applicant who applies to renew a license or certification that expires on the first expiration date after initial issuance of the license or certification.

453.062(3)(b) (b) The examining board may waive the requirements of sub. (2) (a) or (b) if it finds that exceptional circumstances, such as prolonged illness, disability, or other similar circumstances, have prevented an applicant from meeting the requirements.

453.062 History History: 2003 a. 103 ss. 2, 4; 2007 a. 20.



453.065 Examinations.

453.065  Examinations.

453.065(1)(1) Examinations under this chapter shall be designed to determine whether an applicant is competent to engage in the practice of veterinary medicine and shall be administered at least once annually. Examinations shall be objective and reliable, reasonably related to the skills likely to be needed by an applicant and seek to determine the applicant's preparedness to exercise such skills.

453.065(2) (2) The examining board may require passage of a nationally recognized examination if the examination meets basic standards of objectivity. The examining board may administer a state written examination in elements of practice that are not covered in a national examination. The examining board may administer a practical or oral examination if such an examination tests knowledge and skills that cannot be measured or tested in a written examination.

453.065(3) (3) The passing score on examinations for licensure and certification shall be determined by the examining board to represent a standard of minimum competency in the profession, as established by the examining board by rule.

453.065 History History: 1987 a. 39.



453.068 Drugs for animal use.

453.068  Drugs for animal use.

453.068(1) (1)  Prescribing; dispensing.

453.068(1)(a)(a) Extra-label use on animal; prescription required. No person may make extra-label use of a drug on an animal without a prescription or in any manner not authorized by that prescription.

453.068(1)(b) (b) Form of prescription. A prescription shall include all of the following:

453.068(1)(b)1. 1. The name and address of the veterinarian and, if the prescription is a written order, the signature of the veterinarian.

453.068(1)(b)2. 2. The name and address of the client.

453.068(1)(b)3. 3. The species and identity of the patient for which the prescription is issued.

453.068(1)(b)4. 4. The name, strength and quantity of the drug prescribed.

453.068(1)(b)5. 5. The date on which the prescription is issued.

453.068(1)(b)6. 6. The directions for administering the drug.

453.068(1)(b)7. 7. If the patient is a food-producing animal, the withdrawal time for the veterinary drug.

453.068(1)(b)8. 8. If the prescription authorizes extra-label use, the manner in which the client may use the drug.

453.068(1)(b)9. 9. Any cautionary statements required by law.

453.068(1)(c) (c) Prescribing, dispensing and administering requirements for veterinarian. A veterinarian may not do any of the following:

453.068(1)(c)1. 1. Prescribe for or dispense to a client a veterinary prescription drug or a drug for extra-label use without personally examining the patient unless a veterinary-client-patient relationship exists between the veterinarian, client and patient and the veterinarian determines that the client has sufficient knowledge to administer the drug properly.

453.068(1)(c)2. 2. Prescribe or dispense a veterinary prescription drug to a client unless the veterinarian indicates in the appropriate records described under sub. (3), within 72 hours after the prescription is issued or the drug is dispensed, that the prescription has been issued or that the drug has been dispensed.

453.068(1)(c)3. 3. Prescribe a drug to a client for extra-label use on a patient unless all of the following apply:

453.068(1)(c)3.a. a. A veterinary-client-patient relationship exists between the veterinarian, client and patient and the veterinarian has made a careful medical diagnosis of the condition of the patient within the context of that veterinarian-client-patient relationship.

453.068(1)(c)3.b. b. The veterinarian determines that there is no drug that is marketed specifically to treat the patient's diagnosed condition, or determines that all of the drugs that are marketed for that purpose are clinically ineffective.

453.068(1)(c)3.c. c. The veterinarian recommends procedures for the client to follow to ensure that the identity of the patient will be maintained.

453.068(1)(c)3.d. d. If the patient is a food-producing animal, the veterinarian prescribes a sufficient time period for drug withdrawal before the food from the patient may be marketed.

453.068(1)(c)4. 4. Transmit a prescription electronically unless the client approves the transmission and the prescription is transmitted to a pharmacist or veterinarian designated by the client.

453.068(2) (2) Labeling. A veterinarian or pharmacist may not dispense a drug that has been prepared, mixed, formulated or packaged by the veterinarian or pharmacist unless the veterinarian or pharmacist affixes to the container in which the drug is dispensed a label containing all of the information specified in sub. (1) (b), except the address of the client. A veterinarian or pharmacist may not dispense a veterinary prescription drug that has been prepackaged by its manufacturer for dispensing unless the veterinarian or pharmacist affixes to the container in which the drug is dispensed a label containing all of the information specified in sub. (1) (b), except the address of the client. A veterinarian or pharmacist may dispense a veterinary over-the-counter drug without affixing any information to the container in which the drug is dispensed if a label that has been affixed to the container by its manufacturer provides adequate information for its use.

453.068(3) (3) Prescription records. A veterinarian shall maintain complete records of each veterinary prescription drug that the veterinarian receives, prescribes, dispenses or administers, and of each prescription issued by the veterinarian that authorizes extra-label use. Records of each veterinary prescription drug shall include the name of each veterinary prescription drug that is received, the name and address of the person from whom the drug is received and the date and quantity received, the name and address of the person to whom the drug is dispensed and the date and quantity dispensed and, if the veterinarian prescribes or administers the drug, the information specified in sub. (1) (b). Records of each prescription authorizing extra-label use shall include the information specified in sub. (1) (b). A veterinarian shall maintain records of each veterinary prescription drug under this subsection for not less than 3 years after the date on which the veterinarian prescribes, dispenses or administers the drug or extra-label use.

453.068(4) (4) Enforcement.

453.068(4)(a)(a) Inspections. Except as provided in par. (b), if the examining board has reason to believe that a person is violating or has violated this section, the examining board, the attorney general or the district attorney of the proper county may do any of the following:

453.068(4)(a)1. 1. Inspect the premises on which the person possesses, prescribes, dispenses, labels or administers veterinary drugs.

453.068(4)(a)2. 2. Inspect pertinent records, equipment, materials, containers or facilities that are relevant to determining whether the person is violating or has violated this section.

453.068(4)(a)3. 3. Collect relevant samples of veterinary drugs.

453.068(4)(b) (b) Records exempt from inspection. The examining board, attorney general or district attorney may not inspect a person's financial, pricing, personnel or sales records under this subsection, other than the records described under sub. (3).

453.068 History History: 1991 a. 306; 1997 a. 27.



453.07 Discipline.

453.07  Discipline.

453.07(1)(1) In this section, "unprofessional conduct" includes, but is not limited to:

453.07(1)(a) (a) Making any materially false statement or giving any materially false information in connection with an application for a license or for renewal or reinstatement of a license or in making a report to the examining board.

453.07(1)(b) (b) Violating this chapter or ch. 440 or any federal or state statute or rule which substantially relates to the practice of veterinary medicine.

453.07(1)(c) (c) Practicing veterinary medicine while the person's ability to practice is impaired by alcohol or other drugs or physical or mental disability or disease.

453.07(1)(d) (d) Engaging in false, misleading or deceptive advertising.

453.07(1)(e) (e) Making a substantial misrepresentation in the course of practice which is relied upon by a client.

453.07(1)(f) (f) Engaging in conduct in the practice of veterinary medicine which evidences a lack of knowledge or ability to apply professional principles or skills.

453.07(1)(fm) (fm) Handling, distributing, using or disposing of pesticides in violation of ss. 94.67 to 94.71 or the rules promulgated under ss. 94.67 to 94.71.

453.07(1)(g) (g) Obtaining or attempting to obtain compensation by fraud or deceit.

453.07(1)(h) (h) Violating any order of the examining board.

453.07(2) (2) Subject to subch. II of ch. 111 and the rules adopted under s. 440.03 (1), the examining board may, by order, reprimand any person holding a license, certificate or permit under this chapter or deny, revoke, suspend, limit or any combination thereof, the person's license, certificate or permit if the person has:

453.07(2)(a) (a) Engaged in unprofessional conduct.

453.07(2)(b) (b) Been adjudicated mentally incompetent by a court.

453.07(2)(c) (c) Been found guilty of an offense the circumstances of which substantially relate to the practice of veterinary medicine.

453.07(3) (3) In addition to or in lieu of a reprimand or denial, limitation, suspension or revocation of a license, certificate or permit under sub. (2), the examining board may assess against the applicant for or the holder of the license, certificate or permit a forfeiture of not more than $5,000 for each violation of s. 453.068.

453.07 History History: 1987 a. 39; 1989 a. 279; 1991 a. 306.



453.072 Licensees of other jurisdictions.

453.072  Licensees of other jurisdictions.

453.072(1) (1) Upon application and payment of the fee specified in s. 440.05 (2), the examining board may issue a license to practice veterinary medicine to any person licensed to practice veterinary medicine in another state or territory of the United States or in another country if the applicant is not currently under investigation and has never been disciplined by the licensing authority in the other state, territory or country, has not been found guilty of a crime the circumstances of which are substantially related to the practice of veterinary medicine, is not currently a party in pending litigation in which it is alleged that the applicant is liable for damages for acts committed in the course of practice and has never been found liable for damages for acts committed in the course of practice which evidenced a lack of ability or fitness to practice.

453.072(2) (2) Upon application and payment of the fee specified in s. 440.05 (6), the examining board may issue a temporary consulting permit to practice veterinary medicine in this state for up to 60 days per year to any nonresident licensed to practice veterinary medicine in another state or territory of the United States or in another country.

453.072 History History: 1987 a. 39.



453.075 Access to health care records.

453.075  Access to health care records. The owner of any animal patient of a veterinarian, or any other person who submits to the veterinarian a statement of written informed consent signed by the owner, may, upon request to the veterinarian:

453.075(1) (1) Receive a copy of the animal patient's health care records upon payment of reasonable costs.

453.075(2) (2) Have the animal patient's X-rays referred to another veterinarian of the owner's choice upon payment of reasonable costs.

453.075 History History: 1987 a. 39.



453.08 Injunctive relief.

453.08  Injunctive relief. If it appears upon complaint to the examining board by any person, or if it is known to the examining board, that any person is practicing veterinary medicine without a license, the examining board, the attorney general or the district attorney of the proper county may investigate and may, in addition to any other remedies, bring an action in the name and on behalf of the state against the person to enjoin the person from such practice.

453.08 History History: 1987 a. 39.






454. Barbering and cosmetology.

454.01 Definitions.

454.01  Definitions. In this subchapter:

454.01(1) (1) "Aesthetician" means a person who practices aesthetics.

454.01(2) (2) "Aesthetics" means, for compensation, caring for or beautifying the skin of the human body, including but not limited to cleaning, applying cosmetics, oils, lotions, clay, creams, antiseptics, powders or tonics to or massaging, stimulating, wrapping or exercising the skin of the human body.

454.01(3) (3) "Apprentice" means a person who is learning the practice of barbering or cosmetology under s. 454.10.

454.01(5m) (5m) "Barbering " has the meaning given in s. 454.20 (2).

454.01(7) (7) "Compensation" means direct or indirect payment, including the expectation of payment whether or not actually received.

454.01(7e) (7e) "Cosmetologist" means a person who practices cosmetology.

454.01(7m) (7m) "Cosmetology" means, for compensation, performing one or more of the following:

454.01(7m)(a) (a) Barbering.

454.01(7m)(b) (b) Aesthetics.

454.01(7m)(c) (c) Manicuring.

454.01(7m)(d) (d) The removal of hair of any person at the root, except by use of an electric needle.

454.01(7s) (7s) "Cosmetology manager" means a person who practices cosmetology and who is responsible for managing the operation of an establishment.

454.01(8) (8) "Electrologist" means a person who practices electrology.

454.01(9) (9) "Electrology" means, for compensation, removing hair from the human body by use of an electric needle.

454.01(10) (10) "Establishment" means any place in which barbering, cosmetology, aesthetics, electrology, or manicuring is performed.

454.01(11) (11) "Examining board" means the cosmetology examining board.

454.01(11m) (11m) "Inactive license" means a license issued under s. 454.06 (2) to (6) that is classified as inactive by the examining board under s. 454.06 (8m).

454.01(13) (13) "Manicuring" means, for compensation, cleansing, cutting, shaping, beautifying or massaging limited to the hands, feet or nails of the human body.

454.01(14) (14) "Manicurist" means a person who practices manicuring.

454.01(15) (15) "Student" means a person who is learning and not licensed to practice barbering, cosmetology, aesthetics, electrology, or manicuring at a school licensed under s. 440.62 (3) or exempted under s. 440.61 or a specialty school licensed under s. 440.62 (4).

454.01(15m) (15m) "Theoretical instruction" has the meaning given in s. 440.60 (17).

454.01(16) (16) "Training hour" means at least 50 minutes but not more than 60 minutes of instruction.



454.02 Limitations and exceptions.

454.02  Limitations and exceptions.

454.02(1) (1) A license to practice cosmetology does not confer the right to diagnose, prescribe for, or treat diseases or conditions except as indicated in the definition of cosmetology in s. 454.01 (7m) or under the direction of a licensed and practicing physician.

454.02(2) (2) Cosmetology, aesthetics, electrology, and manicuring do not include any of the following:

454.02(2)(a) (a) Services performed by a person licensed, certified or registered under the laws of this state as a physician, physician assistant, podiatrist, physical therapist, nurse or funeral director if those services are within the scope of the license, certificate or registration.

454.02(2)(b) (b) Personal care services performed in correctional institutions, hospitals and licensed nursing homes under the supervision of a person responsible for inmate or patient care.

454.02(3) (3) Cosmetology, aesthetics, and manicuring do not include any of the following:

454.02(3)(a) (a) Services performed by masseurs or masseuses.

454.02(3)(b) (b) Applying cosmetics preparatory to a public performance.

454.02(3)(c) (c) Aesthetics, if performed on the face to demonstrate a product without compensation from a patron other than the sale of the product.

454.02 History History: 1987 a. 265; 1993 a. 105; 2011 a. 190.



454.04 Practice.

454.04  Practice.

454.04(1)(1)

454.04(1)(a) (a) Except as permitted under pars. (b) and (d), sub. (1m), and subch. II, no person may engage in cosmetology unless the person has received training in the areas of service provided and holds a current cosmetologist license or cosmetology manager license issued by the examining board that is not an inactive license or temporary permit issued by the examining board or is an apprentice under s. 454.10 or a student in a cosmetology course of instruction.

454.04(1)(b) (b) No person may engage in aesthetics unless the person has received training in the areas of service provided and holds a current aesthetician license, cosmetologist license, or cosmetology manager license issued by the examining board that is not an inactive license or temporary permit or training permit issued by the examining board or is an apprentice under s. 454.10 or a student in an aesthetics or cosmetology course of instruction.

454.04(1)(c) (c) No person may engage in electrology unless the person holds a current electrologist license issued by the examining board that is not an inactive license or temporary permit or training permit issued by the examining board or is a student in an electrology course of instruction.

454.04(1)(d) (d) No person may engage in manicuring unless the person has received training in the areas of service provided and holds a current manicurist license, cosmetologist license, or cosmetology manager license issued by the examining board that is not an inactive license or temporary permit or training permit issued by the examining board or is an apprentice under s. 454.10 or a student in a manicuring or cosmetology course of instruction.

454.04(1m) (1m) No license is required under this subchapter for the use of thread to remove hair from the eyebrow, upper lip, or other area of the face of a person.

454.04(2) (2)

454.04(2)(a)(a) No person may use the title "cosmetologist" or any other similar title unless the person holds a current cosmetologist license or cosmetology manager license issued by the examining board that is not an inactive license.

454.04(2)(b) (b) No person may use the title "aesthetician" or any other similar title unless the person holds a current aesthetician license, cosmetologist license, or cosmetology manager license issued by the examining board that is not an inactive license.

454.04(2)(c) (c) No person may use the title "electrologist" or any other similar title unless the person holds a current electrologist license issued by the examining board that is not an inactive license.

454.04(2)(d) (d) No person may use the title "manicurist" or any other similar title unless the person holds a current manicurist license, cosmetologist license, or cosmetology manager license issued by the examining board that is not an inactive license.

454.04 History History: 1987 a. 265; 1995 a. 231; 2011 a. 190.



454.06 Licensure.

454.06  Licensure.

454.06(1)(1)  Application. All applications for licenses under this section shall be filed with the examining board. No initial license may be issued under this section unless all of the following conditions are satisfied:

454.06(1)(a) (a) The applicant pays the initial credential fee determined by the department under s. 440.03 (9) (a), except as provided in s. 454.13 (1).

454.06(1)(b) (b) Subject to ss. 111.321, 111.322 and 111.335, the applicant presents evidence satisfactory to the examining board that the applicant has not been convicted of a felony committed while engaged in the practice of barbering or cosmetology.

454.06(1)(c) (c) The applicant has graduated from high school or has attained high school graduation equivalency as determined by the department of public instruction; is participating in a program approved by the examining board; or is at least 18 years old and meets the ability to benefit rule under 20 USC 1091 (d).

454.06(2) (2) Cosmetologist license. The examining board shall issue a cosmetologist license to any person who does all of the following:

454.06(2)(a) (a) Satisfies the conditions in sub. (1).

454.06(2)(b) (b) Graduates from a course of instruction of at least 1,800 training hours in not less than 10 months in a school of cosmetology licensed under s. 440.62 (3) (ar) or exempted under s. 440.61 or has successfully completed an apprenticeship under s. 454.10.

454.06(2)(c) (c) Passes an examination conducted by the examining board to determine fitness to practice cosmetology.

454.06(3) (3) Cosmetology manager license. The examining board shall issue a cosmetology manager license to any person who does all of the following:

454.06(3)(a) (a) Holds a cosmetologist license.

454.06(3)(b) (b) Completes 4,000 hours of practice as a licensed cosmetologist under the supervision of a licensed cosmetology manager or completes 2,000 hours of practice as a licensed cosmetologist and 150 training hours of theoretical instruction in a school of cosmetology licensed under s. 440.62 (3) (ar) or exempted under s. 440.61.

454.06(3)(c) (c) Pays the fee under s. 440.05 (1).

454.06(3)(d) (d) Passes an examination conducted by the examining board to determine fitness to practice as a cosmetology manager.

454.06(4) (4) Aesthetician license. The examining board shall issue an aesthetician license to any person who does all of the following:

454.06(4)(a) (a) Satisfies the conditions in sub. (1).

454.06(4)(b) (b) Completes either of the following:

454.06(4)(b)1. 1. A course of instruction in aesthetics of at least 450 training hours in not less than 11 weeks and not more than 30 weeks, in a school of cosmetology or a school of aesthetics licensed under s. 440.62 (3) (ar) or (b) or exempted under s. 440.61.

454.06(4)(b)2. 2. At least 450 training hours in not less than 11 weeks and not more than 30 weeks under the supervision of a cosmetology instructor or aesthetics instructor certified under s. 440.63 (3) (am) or (b) or a licensed cosmetology manager, in a licensed establishment that is also licensed as a specialty school of aesthetics under s. 440.62 (4) (a).

454.06(4)(c) (c) Passes an examination conducted by the examining board to determine fitness to practice as an aesthetician.

454.06(5) (5) Electrologist license. The examining board shall issue an electrologist license to any person who does all of the following:

454.06(5)(a) (a) Satisfies the conditions in sub. (1).

454.06(5)(b) (b) Completes either of the following:

454.06(5)(b)1. 1. A course of instruction in electrology of at least 450 training hours in not less than 11 weeks and not more than 30 weeks, in a school of cosmetology, or a school of electrology licensed under s. 440.62 (3) (ar) or (c) or exempted under s. 440.61.

454.06(5)(b)2. 2. At least 450 training hours in not less than 11 weeks and not more than 30 weeks under the supervision of an electrology instructor certified under s. 440.63 (3) (c), or a licensed electrologist who is also a licensed cosmetology manager, in a licensed establishment that is also licensed as a specialty school of electrology under s. 440.62 (4) (b).

454.06(5)(c) (c) Passes an examination conducted by the examining board to determine fitness to practice as an electrologist.

454.06(6) (6) Manicurist license. The examining board shall issue a manicurist license to any person who does all of the following:

454.06(6)(a) (a) Satisfies the conditions in sub. (1).

454.06(6)(b) (b) Completes either of the following:

454.06(6)(b)1. 1. A course of instruction in manicuring of at least 300 training hours in not less than 7 weeks and not more than 20 weeks, in a school of cosmetology or a school of manicuring licensed under s. 440.62 (3) (ar) or (d) or exempted under s. 440.61.

454.06(6)(b)2. 2. At least 300 training hours of training in not less than 7 weeks and not more than 20 weeks under the supervision of a cosmetology instructor or manicuring instructor certified under s. 440.63 (3) (am) or (d) or a licensed cosmetology manager, in a licensed establishment that is also licensed as a specialty school of manicuring under s. 440.62 (4) (c).

454.06(6)(c) (c) Passes an examination conducted by the examining board to determine fitness to practice as a manicurist.

454.06(7) (7) Posting of license certificates. The examining board shall furnish a certificate to each licensee, certifying that the holder is licensed to practice cosmetology, aesthetics, electrology, or manicuring or is a licensed cosmetology manager. The licensee shall post the certificate in a conspicuous place in the licensed establishment. A licensee who holds an inactive license may not post a certificate for that inactive license.

454.06(8) (8) Expiration and renewal. The renewal date for licenses issued under subs. (2) to (6) is specified under s. 440.08 (2) (a), and the renewal fees for such licenses are determined by the department under s. 440.03 (9) (a).

454.06(8m) (8m) Inactive licenses.

454.06(8m)(a)(a) Any person who has been issued a license under subs. (2) to (6) may apply to the examining board to classify that license as inactive. Upon application under this paragraph, the examining board may classify a license as inactive if the examining board determines that the person who holds that license is in good standing with the examining board and intends to refrain from the practice that is authorized under the license during the period that the license is an inactive license.

454.06(8m)(b) (b) An inactive license is subject to sub. (8), except that the amount of the renewal fee for an inactive license shall be one-half of the amount of the renewal fee determined by the department for the license under s. 440.03 (9) (a).

454.06(8m)(c) (c) The examining board may remove the inactive classification of an inactive license if the person who holds that inactive license applies to the examining board to remove the inactive classification and the person meets any additional requirements of the examining board.

454.06(8m)(d) (d) A person may perform work that is included in the practice for which that person holds an inactive license if that work is minimal, as determined by the examining board by rule.

454.06(9) (9) Training permit. A person shall obtain a training permit from the examining board before beginning training under sub. (4) (b) 2., (5) (b) 2. or (6) (b) 2. The examining board shall issue a training permit to a person who satisfies the conditions in sub. (1) (b) and (c) and who pays a $10 fee.

454.06(10) (10) Temporary permit.

454.06(10)(a)(a) The examining board may issue a temporary permit to practice as a cosmetologist without examination if the applicant meets all of the requirements of sub. (2) for licensure except passage of an examination and if the applicant is scheduled to take the examination for licensure.

454.06(10)(b) (b) The examining board may issue a temporary permit to practice as an aesthetician without examination if the applicant meets all of the requirements of sub. (4) for licensure except passage of an examination and if the applicant is scheduled to take the examination for licensure.

454.06(10)(c) (c) The examining board may issue a temporary permit to practice as an electrologist without examination if the applicant meets all of the requirements of sub. (5) for licensure except passage of an examination and if the applicant is scheduled to take the examination for licensure.

454.06(10)(d) (d) The examining board may issue a temporary permit to practice as a manicurist without examination if the applicant meets all of the requirements of sub. (6) for licensure except passage of an examination and if the applicant is scheduled to take the examination for licensure.

454.06(10)(e) (e) A temporary permit issued under this subsection is valid for not more than 6 months and may not be renewed. The fee for a temporary permit issued under this subsection is specified in s. 440.05 (6).

454.06 History History: 1987 a. 265; 1989 a. 31; 1991 a. 39; 1995 a. 27 s. 9145 (1); 1995 a. 231; 1997 a. 27; 2007 a. 20; 2011 a. 190.



454.07 Examinations.

454.07  Examinations.

454.07(1)(1) The examining board shall, in accordance with s. 440.07 (2), conduct examinations for cosmetologist, cosmetology manager, aesthetician, electrologist, and manicurist licenses not less than 8 times annually, at times and places determined by the examining board.

454.07(2) (2) Examinations of applicants for licenses issued under s. 454.06 (2) to (6) shall consist of written tests and practical demonstrations requiring applicants to demonstrate minimum competency in services and subjects substantially related to practice and public health and safety.

454.07(4) (4) An applicant shall file an application for examination in the office of the examining board at least 3 weeks before the examination. If an applicant fails to file the application within the required time, the examining board may postpone the applicant's examination to the date of the next available regular examination. The examining board may require an applicant who fails to appear for or to complete an examination to reapply for examination. An applicant who fails an examination may request reexamination and shall pay a fee for reexamination, according to the procedures and fees established under s. 440.06.

454.07 History History: 1987 a. 265; 2011 a. 190; 2013 a. 114.



454.08 Establishment licenses.

454.08  Establishment licenses.

454.08(1) (1)

454.08(1)(a) (a) The examining board may promulgate rules permitting the provision of personal care cosmetology, aesthetics, electrology, or manicuring services outside of licensed establishments by cosmetologists, aestheticians, electrologists, and manicurists to persons who are unable to leave their homes because of illness or disability or who are in hospitals, nursing homes, correctional institutions, or other institutions.

454.08(1)(b) (b) Except as permitted by rule promulgated under par. (a), no person may practice cosmetology, aesthetics, electrology, or manicuring in an establishment unless the establishment is licensed to provide that practice under sub. (2).

454.08(2) (2) The examining board shall issue the following establishment licenses:

454.08(2)(a) (a) A [barbering] cosmetology establishment license that authorizes the practice of barbering, cosmetology, aesthetics, electrology, and manicuring in the licensed establishment.

454.08(2)(b) (b) An aesthetics establishment license that authorizes the practice of aesthetics in the licensed establishment.

454.08(2)(c) (c) An electrology establishment license that authorizes the practice of electrology in the licensed establishment.

454.08(2)(d) (d) A manicuring establishment license that authorizes the practice of manicuring in the licensed establishment.

454.08(3) (3) The examining board shall issue an establishment license to any person who pays the initial credential fee determined by the department under s. 440.03 (9) (a) and who satisfies the requirements established by the examining board by rule, including proof of ownership of the business. Any change of ownership shall be reported to the examining board by the new owner within 5 days after the change of ownership.

454.08(4) (4) The examining board shall, by rule, establish minimum standards concerning the maintenance, equipment, plans, and specifications for licensed establishments as they relate to the public health and safety. The examining board may not promulgate a rule requiring the use of a tuberculocidal disinfectant by a manager of or a barber or cosmetologist in an establishment licensed under this section. The examining board may not license an establishment under this section unless it meets the standards established by the examining board. A person proposing to open an establishment in a new location shall apply to the examining board for an inspection and approval of the establishment, submitting an exact description and floor plan of the proposed location of the establishment on a form provided by the department.

454.08(5) (5) A person who is not licensed under s. 454.06 by the examining board may own or operate an establishment, but may not practice barbering, cosmetology, aesthetics, electrology, or manicuring.

454.08(6) (6) A person who owns a cosmetology establishment shall employ at least one person as a manager who holds a cosmetology manager license and manages the establishment on a full-time basis. The cosmetology manager shall ensure that the establishment operates in compliance with this subchapter and rules promulgated by the examining board.

454.08(7) (7) Commercial businesses and practices other than barbering or cosmetology may be operated within a licensed establishment, except that a business or practice which poses a sanitation or health hazard may not be conducted within a licensed establishment.

454.08(8) (8) The examining board shall furnish a certificate to the owner of a licensed establishment, certifying that the establishment is licensed by the examining board. The owner shall post the certificate in a conspicuous place in the establishment.

454.08(9) (9) The renewal date for licenses issued under this section is specified under s. 440.08 (2) (a), and the renewal fee for such licenses is determined by the department under s. 440.03 (9) (a).

454.08 History History: 1987 a. 265; 1991 a. 39; 1997 a. 27; 2007 a. 20; 2011 a. 146, 190, 193; s. 13.92 (2) (i).



454.10 Apprenticeship.

454.10  Apprenticeship.

454.10(1)(1) All apprentices shall be employed under an apprentice contract under s. 106.01 and shall be governed by s. 106.01, the apprenticeship rules of the department of workforce development, and the rules of the examining board.

454.10(2) (2) Apprentices shall receive at least 3,712 hours of practical training and at least 288 training hours of theoretical instruction in a school of cosmetology in order to complete the apprenticeship program and be eligible to take the examination for a cosmetologist license. Apprentices shall receive training for a total of at least 32 hours per week. The training shall be completed in not less than 2 years and not more than 4 years.

454.10(3) (3)

454.10(3)(a)(a) No apprentice under this section may practice cosmetology except under the supervision of a licensed cosmetology manager, whose cosmetology license is not an inactive license, or under the supervision of a licensed cosmetologist, whose cosmetology license is not an inactive license, and to whom supervisory authority has been delegated by a licensed cosmetology manager. A licensed cosmetology manager may only delegate supervisory authority to a licensed cosmetologist who has completed at least 2,000 hours of practice as a licensed cosmetologist.

454.10(3)(b) (b) Apprentices shall be trained in all branches of practical work and in all subjects required to be taught in schools of barbering or cosmetology as prescribed by the examining board by rule.

454.10(4) (4) A person who has successfully completed the requirements of sub. (2) may not continue to practice as an apprentice but may apply for a temporary permit under s. 454.06 (10) (a).

454.10 History History: 1987 a. 265; 1995 a. 27 s. 9130 (4); 1995 a. 231; 1997 a. 3; 2009 a. 189, 291; 2011 a. 190.



454.12 Continuing education.

454.12  Continuing education. The examining board may impose continuing education requirements on a person who holds a license under this subchapter that is not an inactive license either:

454.12(1) (1) As a part of the disciplinary process to ensure competency; or

454.12(2) (2) By rule, if necessary to preserve the public health, safety or welfare.

454.12 History History: 1987 a. 265; 2011 a. 190.



454.13 Licensees of other jurisdictions.

454.13  Licensees of other jurisdictions.

454.13(1) (1) Upon application and payment of the fee specified in s. 440.05 (2), the examining board may issue a license to practice cosmetology, aesthetics, electrology, or manicuring or to practice as a cosmetology manager to an applicant who is licensed in another state or territory of the United States or in another country to perform services that are substantially the same as those performed by licensees in this state and to whom either of the following applies:

454.13(1)(a) (a) The applicant has at least 4,000 hours of experience in licensed practice, has never been disciplined by the licensing authority of another jurisdiction and is not a party to a proceeding before the licensing agency in which it is alleged that the applicant was negligent in the licensed practice or violated the law relating to the licensed practice.

454.13(1)(b) (b) The applicant meets the requirements established in a reciprocal agreement under sub. (2) between the examining board and the licensing authority in the state where the applicant is licensed.

454.13(2) (2) The examining board may enter into reciprocal agreements with officials of other states for licensing cosmetologists, aestheticians, electrologists, manicurists, and cosmetology managers and grant licenses to persons licensed in other states according to the terms of such an agreement.

454.13 History History: 1987 a. 265; 2011 a. 190.



454.14 Inspections.

454.14  Inspections.

454.14(1)(1) The department shall appoint inspectors under the classified service to inspect licensed establishments.

454.14(2) (2) An inspector appointed under sub. (1) may enter and inspect any licensed establishment at any time during business hours.

454.14 History History: 1987 a. 265.



454.145 Disclosure of temporary permit status.

454.145  Disclosure of temporary permit status. A person practicing under a temporary permit issued under s. 454.06 (10) shall, before performing a service that he or she is authorized to perform by the temporary permit, inform the person who is receiving the service that he or she is practicing under a temporary permit and that he or she has satisfied all requirements except passage of an examination for a license for the applicable occupation.

454.145 History History: 1995 a. 231.



454.15 Disciplinary proceedings and actions.

454.15  Disciplinary proceedings and actions.

454.15(1) (1) Subject to the rules promulgated under s. 440.03 (1), the examining board may make investigations or conduct hearings to determine whether a person has violated this subchapter or any rule promulgated under this subchapter.

454.15(2) (2) Subject to the rules promulgated under s. 440.03 (1) and this subchapter, the examining board may revoke, limit, suspend, or refuse to issue or renew, in accordance with the severity of the violation, a license or permit issued under this subchapter or reprimand the holder of a license or permit issued under this subchapter if it finds that the holder or applicant has done any of the following:

454.15(2)(a) (a) Made a material misstatement in an application for license or permit or renewal, or in an application to classify a license as an inactive license.

454.15(2)(b) (b) Failed to correct or take substantial steps approved by the examining board to correct a violation of any sanitary or other rule of the examining board within the time limit stated by the examining board in a notification of violation.

454.15(2)(c) (c) Engaged in conduct in the practice of barbering, cosmetology, aesthetics, electrology, or manicuring that evidences a lack of knowledge or ability to apply professional principles or skills.

454.15(2)(d) (d) Subject to ss. 111.321, 111.322, and 111.335, been convicted of a felony committed while engaged in the practice of barbering, cosmetology, aesthetics, electrology, or manicuring.

454.15(2)(e) (e) Continued practice while knowingly having an infectious, contagious or communicable disease.

454.15(2)(f) (f) Advertised in a manner which is false, deceptive or misleading.

454.15(2)(g) (g) Advertised, practiced or attempted to practice under another's name or another's trade name.

454.15(2)(h) (h) Subject to ss. 111.321, 111.322 and 111.34, been addicted to alcohol or other drugs to an extent related to the individual's ability to adequately undertake the job-related responsibilities of that individual's licensure.

454.15(2)(i) (i) Violated this subchapter or any rule promulgated under this subchapter.

454.15(2)(j) (j) Violated subch. II or any rule promulgated under subch. II.

454.15(3) (3) The examining board may, in addition to or in lieu of a reprimand or revocation, limitation, suspension or denial of a license or permit, assess against a person who has done any of the things under sub. (2) (a) to (i) a forfeiture of not more than $1,000 for each separate offense. Each day of continued violation constitutes a separate offense.

454.15 History History: 1987 a. 265; 1991 a. 39; 2011 a. 190.



454.16 Penalties.

454.16  Penalties. Any person who violates this subchapter or any rule promulgated under this subchapter shall be fined not less than $100 nor more than $5,000 or imprisoned for not less than 10 days nor more than 90 days or both.

454.16 History History: 1987 a. 265; 2011 a. 190.



454.20 Definitions.

454.20  Definitions. In this subchapter:

454.20(1) (1) "Barber" means a person who practices barbering.

454.20(2) (2) "Barbering" means, for compensation, arranging, styling, dressing, shampooing, cleansing, curling, dyeing, tinting, coloring, bleaching, waving, cutting, shaving, trimming, relaxing, singeing, or performing similar work upon the hair of the head, neck, or face of any person by any means. "Barbering" does not include the removal of a person's hair at the root or the application of temporary or permanent eyelash extensions to the eyelashes of a person.

454.20(3) (3) "Barbering manager" means a person who practices barbering and who is responsible for managing the operation of a barbering establishment.

454.20(5) (5) "Cosmetology" has the meaning given in s. 454.01 (7m).

454.20(6) (6) "Establishment" has the meaning given in s. 454.01 (10).

454.20(7) (7) "Licensed barber" means a person licensed by the department under s. 454.23 (2) whose license is not an inactive license under s. 454.23 (6).

454.20(8) (8) "Licensed barbering establishment" means an establishment licensed by the department under s. 454.25 (2).

454.20(9) (9) "Licensed barbering manager" means a person licensed by the department under s. 454.23 (3) whose license is not an inactive license under s. 454.23 (6).

454.20(10) (10) "Licensed cosmetologist" means a person licensed by the cosmetology examining board under s. 454.06 (2) whose license is not an inactive license under s. 454.06 (8m).

454.20(11) (11) "Licensed cosmetology establishment" means an establishment licensed by the cosmetology examining board under s. 454.08 (2) (a).

454.20(12) (12) "Licensed cosmetology manager" means a person licensed by the cosmetology examining board under s. 454.06 (3) whose license is not an inactive license under s. 454.06 (8m).

454.20(13) (13) "Student" has the meaning given in s. 454.01 (15).

454.20(14) (14) "Training hour" has the meaning given in s. 454.01 (16).

454.20 History History: 2011 a. 190.



454.21 Limitations and exceptions.

454.21  Limitations and exceptions. Barbering does not include any of the following:

454.21(1) (1) A service performed by a person licensed, certified, or registered under the laws of this state as a physician, physician assistant, nurse, or funeral director if the service is within the scope of the license, certificate, or registration.

454.21(2) (2) A service performed in a correctional institution, hospital, or licensed nursing home under the supervision of a person responsible for inmate or patient care.

454.21 History History: 2011 a. 190; s. 13.92 (1) (bm) 2.



454.22 Practice.

454.22  Practice.

454.22(1)(1) No person may engage in barbering unless the person is one of the following:

454.22(1)(a) (a) A licensed barber.

454.22(1)(b) (b) A licensed barbering manager.

454.22(1)(c) (c) An apprentice in barbering under s. 454.26.

454.22(1)(d) (d) A student in a barbering course of instruction.

454.22(1)(e) (e) A person who holds a temporary permit to practice barbering granted by the department under s. 454.23 (7).

454.22(1)(f) (f) A licensed cosmetologist.

454.22(1)(g) (g) A licensed cosmetology manager.

454.22(1)(h) (h) An apprentice in cosmetology under s. 454.10.

454.22(1)(i) (i) A student in a cosmetology course of instruction.

454.22(1)(j) (j) A person who holds a temporary permit to practice cosmetology granted by the cosmetology examining board under s. 454.06 (10).

454.22(2) (2) No person may use the title "barber" or "hairstylist" or any other similar title unless the person is a licensed barber, licensed barbering manager, licensed cosmetologist, or licensed cosmetology manager.

454.22 History History: 2011 a. 190; s. 13.92 (1) (bm) 2.



454.23 Licensure.

454.23  Licensure.

454.23(1)(1)  Application. An applicant for licensure under this section shall submit an application to the department on a form prescribed by the department.

454.23(2) (2) Barber license. The department shall grant a barber license to any person who submits an application under sub. (1) and satisfies all of the following conditions:

454.23(2)(a) (a) The applicant pays the initial credential fee determined by the department under s. 440.03 (9) (a), except as provided in s. 454.27 (1).

454.23(2)(b) (b) Subject to ss. 111.321, 111.322, and 111.335, the applicant presents evidence satisfactory to the department that the applicant has not been convicted of a felony committed while engaged in the practice of barbering.

454.23(2)(c) (c) The applicant graduates from high school or attains high school graduation equivalency as determined by the department of public instruction; is participating in a program approved by the department; or is at least 18 years old and meets the ability to benefit rule under 20 USC 1091 (d).

454.23(2)(d) (d) The applicant graduates from a course of instruction in barbering of at least 1,000 training hours in barbering in not less than 10 months in a school of barbering licensed under s. 440.62 (3) (ag), a school of cosmetology licensed under s. 440.62 (3) (ar), or a school that is exempted under s. 440.61 or the applicant successfully completes an apprenticeship under s. 454.26.

454.23(2)(e) (e) The applicant passes an examination conducted by the department to determine fitness to practice barbering.

454.23(3) (3) Barbering manager license. The department shall grant a barbering manager license to any person who satisfies all of the following conditions:

454.23(3)(a) (a) The person is a licensed barber or licensed cosmetologist.

454.23(3)(b) (b) The person completes 4,000 hours of practice as a licensed barber or licensed cosmetologist under the supervision of a licensed barbering manager or licensed cosmetology manager or completes 2,000 hours of practice as a licensed barber or licensed cosmetologist and 150 training hours of theoretical instruction in barbering in a school of barbering licensed under s. 440.62 (3) (ag) or school of cosmetology licensed under s. 440.62 (3) (ar) or exempted under s. 440.61.

454.23(3)(c) (c) Pays the fee under s. 440.05 (1).

454.23(3)(d) (d) Passes an examination conducted by the department to determine fitness to practice as a barbering manager.

454.23(4) (4) Posting of license certificate. The department shall issue a certificate to each person licensed under sub. (2) or (3), certifying that the holder is a licensed barber or licensed barbering manager. The licensee shall post the certificate in a conspicuous place in the primary establishment where the licensee practices.

454.23(5) (5) Expiration and renewal. The renewal dates for licenses granted under subs. (2) and (3) are specified under s. 440.08 (2) (a), and the renewal fees for those licenses are determined by the department under s. 440.03 (9) (a).

454.23(6) (6) Inactive license.

454.23(6)(a)(a) Any person who is issued a license under sub. (2) or (3) may apply to the department to classify that license as inactive. Upon application under this paragraph, the department may classify a license as inactive if the department determines that the person who holds that license is in good standing with the department and intends to refrain from barbering during the period that the license is inactive.

454.23(6)(b) (b) An inactive license is subject to sub. (5), except that the amount of the renewal fee for an inactive license shall be one-half of the amount of the renewal fee determined by the department for the license under s. 440.03 (9) (a).

454.23(6)(c) (c) The department may remove the inactive classification of an inactive license if the person who holds that inactive license applies to the department to remove the inactive classification and the person meets any additional requirements of the department.

454.23(6)(d) (d) A person whose license is inactive under this subsection may perform minimal barbering work, as determined by the department by rule.

454.23(7) (7) Temporary permit.

454.23(7)(a)(a) The department may grant a temporary permit to practice as a barber if an applicant under sub. (2) satisfies all of the conditions under sub. (2) except passage of the examination for licensure and the applicant is scheduled to take that examination.

454.23(7)(b) (b) A temporary permit granted under par. (a) is valid for 6 months and may not be renewed. The fee for a temporary permit is specified in s. 440.05 (6).

454.23 History History: 2011 a. 190.



454.24 Examinations.

454.24  Examinations.

454.24(1)(1) The department shall, in accordance with s. 440.07 (2), conduct examinations for barber licenses at least 8 times annually, at times and places determined by the department.

454.24(2) (2) The examination for a license under s. 454.23 (2) or (3) shall consist of written tests and practical demonstrations requiring applicants to demonstrate minimum competency in services and subjects substantially related to the practice of a barber or barbering manager, as appropriate, and public health and safety.

454.24(4) (4) An applicant for a license under s. 454.23 (2) or (3) shall file an application for examination in the office of the department at least 3 weeks before the examination. If an applicant fails to file the application within the required time, the department may postpone the applicant's examination to the date of the next available regular examination. The department may require an applicant who fails to appear for or to complete an examination to reapply for examination. An applicant who fails an examination may request reexamination and shall pay a fee for reexamination, according to the procedures and fees established under s. 440.06.

454.24 History History: 2011 a. 190; 2013 a. 114.



454.25 Barbering establishment license.

454.25  Barbering establishment license.

454.25(1) (1)

454.25(1)(a) (a) The department may promulgate rules permitting the provision of barbering services outside of a licensed barbering establishment or a licensed cosmetology establishment by a barber to a person who is unable to leave his or her home because of illness or disability or who is in a hospital, nursing home, correctional institution, or other institution.

454.25(1)(b) (b) Except as permitted by rule promulgated under par. (a), no person may practice barbering in an establishment unless the establishment is a licensed barbering establishment or licensed cosmetology establishment.

454.25(2) (2) The department shall grant a barbering establishment license that authorizes the practice of barbering in the licensed establishment to any person who pays the initial credential fee determined by the department under s. 440.03 (9) (a) and who satisfies the requirements established by the department by rule, including proof of ownership of the business that operates the establishment. Any change of ownership of a licensed barbering establishment shall be reported to the department by the new owner within 5 days after the change of ownership.

454.25(3) (3) The department shall, by rule, establish minimum standards concerning the maintenance, equipment, plans, and specifications for licensed barbering establishments as they relate to the public health and safety. The department may not license a barbering establishment under this section unless the establishment meets the standards established by the department. A person proposing to open a barbering establishment in a new location shall apply to the department for an inspection and approval of the establishment, submitting an exact description and floor plan of the proposed establishment on a form provided by the department.

454.25(4) (4) A person who is not a licensed barber, licensed barbering manager, licensed cosmetologist, or licensed cosmetology manager may own or operate a licensed barbering establishment, but may not practice barbering.

454.25(5) (5) A person who owns a licensed barbering establishment shall employ at least one person as a manager who is a licensed barbering manager or licensed cosmetology manager and works full-time in the establishment.

454.25(7) (7) Commercial businesses and practices other than barbering may be operated in a licensed barbering establishment, except that a business or practice that poses a sanitation or health hazard may not be conducted within a licensed barbering establishment.

454.25(8) (8) The department shall furnish a certificate to the owner of a licensed barbering establishment, certifying that the establishment is licensed by the department. The owner shall post the certificate in a conspicuous place in the establishment.

454.25(9) (9) The renewal date for a barbering establishment license is specified under s. 440.08 (2) (a), and the renewal fee for a barbering establishment license is determined by the department under s. 440.03 (9) (a).

454.25 History History: 2011 a. 190.



454.26 Apprenticeship.

454.26  Apprenticeship.

454.26(1)(1) An apprentice in barbering shall be employed under an apprentice contract under s. 106.01 and shall be governed by s. 106.01, the apprenticeship rules of the department of workforce development, and the rules of the department.

454.26(2) (2) An apprentice in barbering shall receive at least 3,712 hours of practical training in barbering and at least 288 training hours of instruction in barbering in a school of barbering or school of cosmetology in order to complete the apprenticeship program and be eligible to take the examination for a barber license. An apprentice in barbering shall receive training in barbering for a total of at least 32 hours per week. The training shall be completed in not less than 2 years and not more than 4 years.

454.26(3) (3)

454.26(3)(a)(a) An apprentice in barbering may not practice barbering except under the supervision of a licensed barbering manager or licensed cosmetology manager or under the supervision of a licensed barber or licensed cosmetologist to whom supervisory authority has been delegated by a licensed barbering manager or licensed cosmetology manager. A licensed barbering manager or licensed cosmetology manager may only delegate supervisory authority to a licensed barber or licensed cosmetologist who has completed at least 2,000 hours of practice as a licensed barber or licensed cosmetologist.

454.26(3)(b) (b) An apprentice in barbering shall be trained in all branches of practical work and in all subjects required to be taught in a school of barbering as prescribed by the department by rule.

454.26(4) (4) A person who successfully completes the requirements of sub. (2) may not continue to practice as an apprentice in barbering but may apply for a temporary permit under s. 454.23 (7).

454.26 History History: 2011 a. 190.



454.265 Continuing education.

454.265  Continuing education.

454.265(1) (1) The department shall promulgate rules that establish continuing education requirements for licensed barbers.

454.265(2) (2) The rules under sub. (1) may not require any of the following:

454.265(2)(a) (a) That a licensed barber complete more than 4 training hours of instruction in barbering every 2 years before the licensed barber has completed 8 years of practice as a licensed barber.

454.265(2)(b) (b) That a licensed barber complete any continuing education requirements after the licensed barber has completed 8 years of practice as a licensed barber.

454.265(2)(c) (c) That a licensed barber attend continuing education in a classroom or complete other on-site instruction or training as a part of the licensed barber's continuing education.

454.265 History History: 2011 a. 190.



454.27 Licensees of other jurisdictions.

454.27  Licensees of other jurisdictions.

454.27(1) (1) Upon application and payment of the fee specified in s. 440.05 (2), the department may grant a license to practice barbering or to practice as a barbering manager to an applicant who is licensed in another state or territory of the United States or in another country to perform services that are substantially the same as those performed by a licensed barber or licensed barbering manager in this state and to whom at least one of the following applies:

454.27(1)(a) (a) The applicant has at least 4,000 hours of experience in licensed practice, has never been disciplined by the licensing authority of another jurisdiction, and is not a party to a proceeding before the licensing agency in which it is alleged that the applicant was negligent in the licensed practice or violated any law relating to the licensed practice.

454.27(1)(b) (b) The applicant meets the requirements established in a reciprocal agreement under sub. (2) between the department and the licensing authority in the state where the applicant is licensed.

454.27(2) (2) The department may enter into a reciprocal agreement with the officials of another state for the licensing of barbers in this state and may grant a license to a person licensed in the other state according to the terms of that agreement.

454.27 History History: 2011 a. 190.



454.28 Inspections.

454.28  Inspections.

454.28(1)(1) The department shall appoint inspectors under the classified service to inspect licensed barbering establishments.

454.28(2) (2) An inspector appointed under sub. (1) may enter and inspect any licensed barbering establishment at any time during business hours.

454.28 History History: 2011 a. 190.



454.285 Disclosure of temporary permit status.

454.285  Disclosure of temporary permit status. A person practicing under a temporary permit to practice barbering granted under s. 454.23 (7) shall, before performing any barbering services, inform the person receiving the barbering service that he or she is practicing under a temporary permit and that he or she has satisfied all requirements except passage of an examination for a barbering license.

454.285 History History: 2011 a. 190.



454.287 Advisory committee.

454.287  Advisory committee. The secretary shall appoint an advisory committee under s. 440.042 to advise the department on matters relating to the regulation of barbers, barbering managers, and barbering establishments under this subchapter and the rules required under s. 440.62 (5) (b) 2.

454.287 History History: 2011 a. 190.



454.29 Disciplinary proceedings and actions.

454.29  Disciplinary proceedings and actions.

454.29(1) (1) Subject to the rules promulgated under s. 440.03 (1), the department may make investigations or conduct hearings to determine whether a person has violated this subchapter or any rule promulgated under this subchapter.

454.29(2) (2) Subject to the rules promulgated under s. 440.03 (1) and this subchapter, the department may revoke, limit, suspend, or refuse to issue or renew, in accordance with the severity of the violation, a license or temporary permit granted under this subchapter or reprimand the holder of a license or temporary permit granted under this subchapter if the department finds that the holder or applicant has done any of the following:

454.29(2)(a) (a) Made a material misstatement in an application for a license, renewal of a license, or temporary permit.

454.29(2)(b) (b) Failed to correct or take substantial steps approved by the department to correct a violation of any sanitary or other rule of the department within the time limit stated by the department in a notification of violation.

454.29(2)(c) (c) Engaged in conduct in the practice of barbering that evidences a lack of knowledge or ability to apply professional principles or skills.

454.29(2)(d) (d) Subject to ss. 111.321, 111.322, and 111.335, been convicted of a felony committed while engaged in the practice of barbering.

454.29(2)(e) (e) Continued practice while knowingly having an infectious, contagious, or communicable disease.

454.29(2)(f) (f) Advertised in a manner that is false, deceptive, or misleading.

454.29(2)(g) (g) Advertised, practiced, or attempted to practice under another's name or another's trade name.

454.29(2)(h) (h) Subject to ss. 111.321, 111.322, and 111.34, been addicted to alcohol or other drugs to an extent related to the individual's ability to adequately undertake the job-related responsibilities of that individual's licensure.

454.29(2)(i) (i) Violated this subchapter or any rule promulgated under this subchapter.

454.29(3) (3) The department may, in addition to or in lieu of a reprimand or revocation, limitation, suspension, or denial of a license or temporary permit, assess against a person who has done any of the things under sub. (2) (a) to (i) a forfeiture of not more than $1,000 for each separate offense. Each day of continued violation constitutes a separate offense.

454.29 History History: 2011 a. 190.



454.295 Penalties.

454.295  Penalties. Any person who violates this subchapter or any rule promulgated under this subchapter shall be fined not less than $100 nor more than $5,000 or imprisoned for not less than 10 days nor more than 90 days or both.

454.295 History History: 2011 a. 190.






455. Psychology examining board.

455.01 Definitions.

455.01  Definitions. In this chapter:

455.01(2) (2) "Doctoral degree in psychology" means a doctoral degree in a study which involves the application of principles of the practice of psychology. A doctoral degree granted as the result of study involving one or more of the areas of psychological practice recognized by the American psychological association or in any other field recognized by the examining board shall be considered a doctoral degree in psychology.

455.01(3) (3) "Examining board" means the psychology examining board.

455.01(3m) (3m) "Fee" means direct or indirect payment or compensation, monetary or otherwise, including the expectation of payment or compensation whether or not actually received.

455.01(4) (4) "Licensed psychologist" means a person holding a valid license under s. 455.04 (1).

455.01(5) (5) "Practice of psychology" means rendering to any person for a fee a psychological service involving the application of principles, methods and procedures of understanding, predicting and influencing behavior, such as the principles pertaining to learning, perception, motivation, thinking, emotions and interpersonal relationships; the methods and procedures of interviewing, counseling, psychotherapy, psychoanalysis and biofeedback; and the methods and procedures of constructing, administering and interpreting tests of mental abilities, aptitudes, interests, attitudes, personality characteristics, emotion and motivation. The application of these principles and methods includes, but is not restricted to, all of the following:

455.01(5)(a) (a) Psychological diagnosis, prevention and treatment of problems in behavioral, vocational, educational, emotional, sexual, neuropsychological and mental disorders.

455.01(5)(b) (b) Treatment for alcohol and other substance abuse, disorders of habit and conduct, and the psychological and behavioral aspects of physical illness, accident or other disabilities.

455.01(5)(c) (c) Any other activity authorized by statute or by rules promulgated by the examining board.

455.01(6) (6) "Psychotherapy" means the use of learning, conditioning methods and emotional reactions in a professional relationship to assist persons to modify feelings, attitudes and behaviors which are intellectually, socially or emotionally maladjustive or ineffectual.

455.01(7) (7)

455.01(7)(a)(a) A person makes a representation to be a psychologist when the person uses publicly any title or description of services incorporating the words "psychology", "psychological" or "psychologist", and when the person makes a declaration to be trained, experienced or an expert in the field of psychology and offers to engage or engages in the practice of psychology for any person for a fee.

455.01(7)(b) (b) Nothing in this chapter restricts the use of the term "social psychologist" by any person who has been graduated with a doctoral degree in sociology or social psychology from an institution whose credits in sociology or social psychology are acceptable by a recognized educational institution, who has passed comprehensive examinations in the field of social psychology as part of the requirements for a doctoral degree or has had equivalent specialized training in social psychology and who has filed with the examining board a statement of the facts demonstrating compliance with this paragraph.

455.01 History History: 1977 c. 192, 273, 418; 1989 a. 243; 1995 a. 188.



455.02 License required to practice; use of titles.

455.02  License required to practice; use of titles.

455.02(1m)(1m)  License required to practice. Except as provided in s. 257.03, no person may engage in the practice of psychology or the private practice of school psychology, or attempt to do so or make a representation as authorized to do so, without a license issued by the examining board.

455.02(2m) (2m) Exceptions. A license under this chapter is not required for any of the following:

455.02(2m)(a) (a) A person lawfully practicing within the scope of a license, permit, registration, certificate or certification granted by this state.

455.02(2m)(b) (b) A person providing psychological services as directed, supervised and inspected by a psychologist who has the power to direct, decide and oversee the implementation of the services provided.

455.02(2m)(c) (c) The performance of official duties by personnel of any of the armed services or federal health services of the United States.

455.02(2m)(d) (d) A person employed in a position as a psychologist or psychological assistant by an accredited college, junior college or university or other academic or research institution, if the person is performing activities that are a part of the duties for which he or she is employed, is performing those activities solely within the confines of or under the jurisdictions of the institution in which he or she is employed and does not render or offer to render psychological services to the public for a fee over and above the salary that he or she receives for the performance of the official duties with the institution with which he or she is employed. An individual acting under this paragraph may, without obtaining a license under s. 455.04 (1) or (4), disseminate research findings and scientific information to others, such as accredited academic institutions or governmental agencies, or may offer lecture services for a fee.

455.02(2m)(e) (e) A person pursuing a course of study leading to a graduate degree in medicine, social work, marriage and family therapy or professional counseling at an accredited college or university while working in a training program, if the person's activities and services constitute a part of his or her supervised course of study and the person is designated by a title that clearly indicates the training status appropriate to the person's level of training.

455.02(2m)(f) (f) A graduate student or psychological intern in psychology pursuing a course of study leading to a graduate degree in psychology at an accredited college or university while working in a training program, if his or her activities and services constitute a part of the supervised course of study and he or she is designated by a title such as "psychological intern", "psychological trainee" or other title clearly indicating the training status appropriate to his or her level of training. The term "psychological intern" shall be reserved for persons enrolled in the doctoral program in psychology at an accredited college or university or engaged in a formal psychology internship program.

455.02(2m)(g) (g) A person certified by the department of public instruction to provide psychological or counseling services, if the person is performing activities that are a part of the duties for which he or she is employed, is performing those activities solely within the confines of or under the jurisdiction of the school district by which he or she is employed and does not render or offer to render psychological services to the public for a fee over and above the salary that he or she receives for the performance of the official duties with the school district by which he or she is employed.

455.02(2m)(h) (h) A person who has a doctoral degree in psychology and who has met the examining board's requirements for predoctoral supervised experience under s. Psy 2.09 (2), Wis. Adm. Code, while employed as a psychology resident by a clinic certified by the department of health services.

455.02(2m)(i) (i) An ordained member of the clergy of any religious denomination or sect who is associated with a church, synagogue or other religious organization, contributions to which are tax deductible for federal and state income tax purposes, if the member of the clergy is engaged in activities that are within the scope of his or her regular duties as a member of the clergy and that are not rendered to the public for a fee over and above the salary or other compensation that the member of the clergy receives for the performance of his or her official duties as a member of the clergy with the church, synagogue or religious organization with which he or she is associated.

455.02(2m)(k) (k) A person engaged in employment counseling or testing for other than therapeutic purposes.

455.02(2m)(L) (L) A mental health professional who has met all of the qualifications under s. DHS 61.96, Wis. Adm. Code, for employment as a mental health professional in an outpatient psychotherapy clinic certified by the department of health services under s. DHS 61.95, Wis. Adm. Code, if the person is performing activities that are a part of the duties for which he or she is employed by such a certified outpatient psychotherapy clinic and is performing those activities solely within the confines of or under the jurisdiction of the clinic by which he or she is employed.

455.02(2m)(m) (m) A person providing psychological services as an employee of a federal, state or local governmental agency, if the person is providing the psychological services as a part of the duties for which he or she is employed, is providing the psychological services solely within the confines of or under the jurisdiction of the agency by which he or she is employed and does not provide or offer to provide psychological services to the public for a fee over and above the salary that he or she receives for the performance of the official duties with the agency by which he or she is employed.

455.02(2m)(n) (n) A person coordinating or participating in the activities of a nonprofit peer support group, if the person performs those activities solely within the confines of the peer support group and does not render or offer to render psychological services to the public for a fee.

455.02(3m) (3m) Use of titles. Except as provided in s. 257.03, only an individual licensed under s. 455.04 (1) may use the title "psychologist" or any similar title or state or imply that he or she is licensed to practice psychology, and only an individual licensed under s. 455.04 (4) may use the title "private practice school psychologist" or any similar title or state or imply that he or she is licensed to engage in the private practice of school psychology. Except as provided in s. 257.03, only an individual licensed under s. 455.04 (1) or (4) may represent himself or herself to the public by any description of services incorporating the word "psychological" or "psychology".

455.02 History History: 1979 c. 162 ss. 30, 38 (7); 1989 a. 243; 1995 a. 27 ss. 9126 (19), 9145 (1); 1995 a. 188; 1995 a. 225 s. 466; 1997 a. 35, 261; 2001 a. 38, 104; 2005 a. 96; 2007 a. 20 s. 9121 (6) (a); 2009 a. 42, 180.



455.03 Temporary practice.

455.03  Temporary practice. A psychologist who is licensed or certified by a similar examining board of another state or territory of the United States or of a foreign country or province whose standards, in the opinion of the examining board, are equivalent to or higher than the requirements for licensure as a psychologist in s. 455.04 (1) may offer services as a psychologist in this state for not more than 60 working days in any year without holding a license issued under s. 455.04 (1). The psychologist shall report to the examining board the nature and extent of his or her practice in this state if it exceeds 20 working days within a year.

455.03 History History: 1989 a. 243.



455.04 Licensure of psychologists and private practice school psychologists.

455.04  Licensure of psychologists and private practice school psychologists.

455.04(1) (1) The department shall issue a psychologist license to an individual who submits an application for the license to the department on a form provided by the department, pays the fee specified in s. 440.05 (1) or, if sub. (3) applies, the fee specified in s. 440.05 (2), and is found by the examining board to meet all of the following requirements:

455.04(1)(a) (a) Be at least 18 years of age.

455.04(1)(b) (b) Subject to ss. 111.321, 111.322 and 111.335, not have an arrest or conviction record.

455.04(1)(c) (c) Hold a doctoral degree in psychology from a college or university accredited by a regional accrediting agency approved by the state board of education in the state in which the college or university is located, or have had other academic training or specialized experience, which in the opinion of the board is equivalent thereto. The board may require examinations to determine the equivalence of such training and experience and may also require examinations for individuals holding doctoral degrees in psychology from non-American universities.

455.04(1)(d) (d) Have had at least one year of appropriate experience in psychological work under conditions satisfactory to the examining board in addition to satisfying par. (c). However, the examining board may not adopt rules requiring an internship.

455.04(1)(e) (e) Pass the examination under s. 455.045 (1) (a). This paragraph does not apply to an applicant who is licensed as a psychologist in another state if the applicant submits proof of completion of continuing educational programs or courses approved under s. 455.065 (4) for the minimum number of hours required in the rules promulgated under s. 455.065 (3).

455.04(1)(f) (f) Pass the examination under s. 455.045 (1) (b).

455.04(3) (3) The examining board may waive the requirements of sub. (1) (c) and (d) if a candidate holds a diploma of the American board of examiners in professional psychology, or holds a certificate or license of an examining board of some other state or territory or foreign country or province, if the standards of such other examining board are deemed by the members of this board to be equivalent to the standards of this state and like reciprocity is extended to holders of licenses issued by this state.

455.04(4) (4) The department shall issue a private practice school psychologist license to an individual who submits an application for the license to the department on a form provided by the department, pays the fee specified in s. 440.05 (1) and is found by the examining board to meet all of the following requirements:

455.04(4)(a) (a) Be at least 18 years of age.

455.04(4)(b) (b) Subject to ss. 111.321, 111.322 and 111.335, not have an arrest or conviction record.

455.04(4)(c) (c) Have completed a program for the preparation of school psychologists resulting in a doctor of philosophy, doctor of psychology, doctor of education or education specialist degree, or consisting of a minimum of 60 graduate semester credits resulting in a master's degree in psychology.

455.04(4)(d) (d) Submit written verification from the supervising psychologist or a school official or administrator that the applicant has successfully completed one year of experience or internship in school psychology under the supervision of a school psychologist licensed by the department of public instruction.

455.04(4)(e) (e) Hold a regular license as a school psychologist issued by the department of public instruction.

455.04(4)(f) (f) Pass the examination under s. 455.045 (2) (a). This paragraph does not apply to an applicant who is licensed as a private practice school psychologist in another state if the applicant submits proof of completion of continuing educational programs or courses approved under s. 455.065 (4) for the minimum number of hours required in the rules promulgated under s. 455.065 (3).

455.04(4)(g) (g) Pass the examination under s. 455.045 (2) (b).

455.04(5) (5) Applicants for licensure under subs. (1) and (4) may be required to appear before the examining board in person prior to licensure to allow the examining board to make such inquiry of them as to qualifications and other matters as it considers proper.

455.04 History History: 1971 c. 213 s. 5; 1975 c. 198; 1977 c. 192; 1981 c. 380; 1981 c. 391 s. 211; 1987 a. 403; 1989 a. 243 ss. 6 to 9, 12, 13; 1995 a. 27 s. 9145 (1); 1995 a. 188; 1997 a. 27; 2007 a. 20 s. 9121 (6) (a).



455.045 Examinations.

455.045  Examinations.

455.045(1)(1) The examining board shall administer the following examinations for psychologist licensure at least semiannually at times and places determined by the examining board:

455.045(1)(a) (a) A written examination on the practice of psychology.

455.045(1)(b) (b) A written examination in the elements of practice essential to the public health, safety or welfare.

455.045(2) (2) The examining board shall administer the following examinations for private practice school psychologist licensure at least semiannually at times and places determined by the examining board:

455.045(2)(a) (a) A written examination on the private practice of school psychology.

455.045(2)(b) (b) A written examination in the elements of practice essential to the public health, safety or welfare.

455.045(3) (3) The examining board shall promulgate rules establishing standards for public notice of examinations and for acceptable performance on examinations under this section.

455.045 History History: 1989 a. 243.



455.06 Renewals.

455.06  Renewals. The renewal date for licenses issued under s. 455.04 (1) and (4) is specified under s. 440.08 (2) (a), and the renewal fee for such licenses is determined by the department under s. 440.03 (9) (a). An applicant for renewal of a license shall include with his or her application proof of completion of continuing education programs or courses approved under s. 455.065 (4) for the minimum number of hours required in the rules promulgated under s. 455.065 (1).

455.06 History History: 1977 c. 29; 1979 c. 162; 1989 a. 243; 1991 a. 39; 1995 a. 188; 2007 a. 20.



455.065 Continuing education requirements.

455.065  Continuing education requirements. The examining board shall do all of the following:

455.065(1) (1) Promulgate rules establishing the minimum number of hours of continuing education, the topic areas that the continuing education must cover, the criteria for the approval of continuing education programs and courses required for renewal of a license and the criteria for the approval of the sponsors and cosponsors of those continuing education programs and courses.

455.065(3) (3) Promulgate rules establishing the minimum number of hours of continuing education, the topic areas that the continuing education must cover, the criteria for the approval of continuing education programs and courses required for the exemptions from the examination requirements under s. 455.04 (1) (e) and (4) (f) and the criteria for the approval of the sponsors and cosponsors of those continuing education programs and courses.

455.065(4) (4) Approve continuing education programs and courses in accordance with the criteria established under subs. (1) and (3).

455.065(5) (5) Promulgate rules establishing the criteria for the substitution of uncompensated hours of professional assistance volunteered to the department of health services for some or all hours of continuing education credits required under subs. (1) and (3). The eligible substitution hours shall involve professional evaluation of community programs for the certification and recertification of community mental health programs, as defined in s. 51.01 (3n), by the department of health services.

455.065 History History: 1989 a. 243; 1991 a. 39; 1993 a. 445; 1995 a. 27 s. 9126 (19); 1995 a. 188; 2007 a. 20 s. 9121 (6) (a).



455.07 Renewal fees.

455.07  Renewal fees.

455.07(2)(2) The fee for renewal of a license under this chapter is determined by the department under s. 440.03 (9) (a).

455.07(3) (3) The late renewal fees are specified under s. 440.08 (3) (a).

455.07 History History: 1977 c. 29; 1991 a. 39; 1997 a. 35; 2007 a. 20.



455.08 Rules and code of ethics.

455.08  Rules and code of ethics. The examining board shall adopt such rules as are necessary under this chapter and shall, by rule, establish a reasonable code of ethics governing the professional conduct of psychologists, using as its model the "Ethical Standards of Psychologists", established by the American Psychological Association. The primary intent of this code shall be to assure that licensed psychologists limit their practices to those specialties in the field of psychology which they are qualified to practice. Every person who holds a license to practice psychology in this state shall be governed and controlled by such code of ethics. A written statement of the code shall be made available to all applicants for licensing, as well as all licensed psychologists, when amendments are made to those standards. Nothing in this chapter shall be construed to authorize the psychologist to engage in the practice of medicine.

455.08 Annotation Construing rules of professional conduct adopted under s. 455.08 as applying to post-therapy conduct is necessary to effectuate the purpose of protecting the health, safety, or welfare of former clients. Bar-Av v. Psychology Examining Board, 2007 WI App 21, 299 Wis. 2d 387, 728 N.W.2d 722, 04-3251.



455.09 Denial, limitation, suspension, revocation and reprimand.

455.09  Denial, limitation, suspension, revocation and reprimand.

455.09(1)(1) Subject to the rules promulgated under s. 440.03 (1), the examining board may deny an application for a license, or may by order suspend for a period not exceeding one year, limit, revoke or impose probationary conditions upon a license or reprimand a licensee if the applicant or licensee:

455.09(1)(a) (a) Subject to ss. 111.321, 111.322 and 111.335, is a felon.

455.09(1)(b) (b) Subject to ss. 111.321, 111.322 and 111.34, engaged in the practice of psychology or the private practice of school psychology while his or her ability to practice was impaired by alcohol or other drugs.

455.09(1)(c) (c) Impersonates another person holding a license under this chapter or allows another person to use his or her license.

455.09(1)(d) (d) Uses fraud or deception in applying for a license under this chapter.

455.09(1)(e) (e) Accepts a commission, rebate or other form of fee for referring persons to other professionals.

455.09(1)(f) (f) Engages in the willful, unauthorized communication of information received in professional confidence.

455.09(1)(g) (g) Violates this chapter or any rule of professional conduct promulgated under this chapter.

455.09(1)(h) (h) Is grossly negligent in the practice of his or her profession.

455.09(2) (2) A suspended license is subject to the requirements for renewal of the license under s. 440.08. The renewal of a suspended license does not entitle the licensee to any rights, privileges or authority conferred by the license while the license remains suspended.

455.09(3) (3) A revoked license may not be renewed. One year from the date of revocation of a license under this chapter, application may be made for reinstatement. The examining board may accept or reject an application for reinstatement. If reinstatement is granted under this subsection, the licensee shall pay a reinstatement fee in an amount equal to the renewal fee. This subsection does not apply to a license that is revoked under s. 440.12.

455.09 History History: 1977 c. 125, 418; 1979 c. 162 s. 38 (7); 1981 c. 79 s. 17; 1981 c. 334 s. 25 (1); 1989 a. 243; 1991 a. 39; 1995 a. 188; 1997 a. 237.

455.09 Annotation Petitioner is not entitled to present expert evidence indicating he or she previously testified truthfully when denying misconduct under (1) (g). Davis v. Psychology Examining Board, 146 Wis. 2d 595, 431 N.W.2d 730 (Ct. App. 1988).

455.09 Annotation Construing rules of professional conduct adopted under s. 455.08 as applying to post-therapy conduct is necessary to effectuate the purpose of protecting the health, safety, or welfare of former clients. Bar-Av v. Psychology Examining Board, 2007 WI App 21, 299 Wis. 2d 387, 728 N.W.2d 722, 04-3251.



455.10 Injunctive relief.

455.10  Injunctive relief. Violation of s. 455.02 may be enjoined in an action brought by the attorney general on petition by the examining board. In any such proceeding, it shall not be necessary to show that any person is individually injured by the actions complained of. If the respondent is found guilty of the violation, the court shall enjoin the respondent from further violations thereof until he or she has been duly licensed. The remedy given by this section is in addition to criminal prosecution under s. 455.11.

455.10 History History: 1979 c. 162; 1995 a. 188.

455.10 Annotation Laches is not available in any proceeding brought by the state in its sovereign capacity to protect a public right. A disciplinary proceeding is brought by the state in its sovereign capacity to protect a right of the public-the right to have licensed psychologists comply with the requirements of their licenses. Stein v. WI Psychology Examining Board, 2003 WI App 147, 265 Wis. 2d 781, 668 N.W.2d 112, 02-2726.



455.11 Penalty.

455.11  Penalty. Any person who violates this chapter may be fined not more than $200 or imprisoned not exceeding 6 months or both.






456. Nursing home administrator examining board.

456.01 Definitions.

456.01  Definitions. In this chapter:

456.01(1) (1) "Examining board" means the nursing home administrator examining board.

456.01(2) (2) "Nursing home" has the meaning provided in s. 50.01 (3), plus includes all public medical institutions under ss. 49.70, 49.71 and 49.72.

456.01(3) (3) "Nursing home administrator" means any individual responsible for planning, organizing, directing and controlling the operation of a nursing home, or who in fact performs such functions, whether or not such functions are shared by one or more other persons.

456.01(4) (4) "Practice of nursing home administration" means the planning, organizing, directing and control of the operation of a nursing home.

456.01(5) (5) "Provisional license" is a temporary license issued to a provisional nursing home administrator under this chapter.

456.01(6) (6) "Provisional nursing home administrator" means an individual who has been licensed as such under this chapter.

456.01 History History: 1975 c. 413 s. 18; 1979 c. 32 s. 92 (1); 1979 c. 124; 1983 a. 189; 1995 a. 27.



456.02 Duties.

456.02  Duties. The examining board shall:

456.02(1) (1) Develop, impose and enforce standards which must be met by individuals in order to receive a license as a nursing home administrator, which standards shall be designed to insure that nursing home administrators will be individuals who are of good character and are otherwise suitable, and who, by training or experience in the field of institutional administration, are qualified to serve as nursing home administrators;

456.02(2) (2) Develop and apply appropriate techniques, including examinations and investigations, for determining whether an individual meets such standards;

456.02(3) (3) Issue licenses to individuals determined, after the application of such techniques, to meet such standards, and revoke or suspend licenses previously granted by the examining board in any case where the individual holding any such license is determined substantially to have failed to conform to the requirements of such standards;

456.02(4) (4) Establish and carry out procedures designed to insure that individuals licensed as nursing home administrators will, during any period that they serve as such, comply with the requirements of such standards;

456.02(5) (5) Subject to the rules promulgated under s. 440.03 (1), receive, investigate, and take appropriate action with respect to, any charge or complaint filed with the examining board to the effect that any individual licensed as a nursing home administrator has failed to comply with the requirements of such standards;

456.02(6) (6) In cooperation with other agencies and appropriate organizations, conduct a continuing study of the practice of nursing home administration within the state with a view to the improvement of the standards imposed for the licensing of such administrators and of procedures and methods for the enforcement of such standards with respect to administrators of nursing homes who have been licensed as such;

456.02(7) (7) Develop and enforce standards for the supervised practical experience to be required for licensure; and

456.02(8) (8) Appoint such advisory councils as are necessary for the proper and efficient administration of this chapter.

456.02 History History: 1977 c. 418.



456.03 Licenses.

456.03  Licenses. An applicant for a license as a nursing home administrator who does all of the following and has successfully complied with any other requirements for licensure under this chapter shall be granted a license by the examining board, certifying that the applicant has met the requirements of the laws and rules entitling the applicant to serve, act, practice, and otherwise hold himself or herself out as a duly licensed nursing home administrator:

456.03(1) (1) Pays the fee under s. 440.05 (1).

456.03(2) (2) Subject to ss. 111.321, 111.322 and 111.335, does not have an arrest or conviction record.

456.03(3) (3) Is 18 years of age.

456.03(4) (4) Completes a regular course of study or equivalent specialized courses or a program of study which the examining board considers adequate academic preparation for nursing home administration.

456.03(5) (5) Passes the examination under s. 456.05.

456.03 History History: 1975 c. 198; 1979 c. 162; 1991 a. 39; 2013 a. 114 ss. 34, 35, 37 to 40.



456.05 Examinations.

456.05  Examinations. The examining board shall determine the subjects of examination for applicants for licensure as nursing home administrators, and the scope, content and format of such examinations. The examinations shall include examination of the applicant's knowledge of:

456.05(1) (1) The laws governing the operation of long-term care facilities and the protection of the interests, safety and well-being of the residents therein; and

456.05(2) (2) The elements of proper and effective administration of long-term care facilities; and

456.05(3) (3) The psychological, physical, medical and social needs of persons served in such facilities.



456.07 Registration.

456.07  Registration.

456.07(1)(1) Every individual who holds a license as a nursing home administrator issued by the department shall biennially apply to the examining board for a new certificate of registration and report any facts requested by the examining board on forms provided for such purpose.

456.07(2) (2) The application for a new certificate of registration shall include the applicable renewal fee determined by the department under s. 440.03 (9) (a) and evidence satisfactory to the examining board that during the biennial period immediately preceding application for registration the applicant has attended a continuation education program or course of study. During the time between initial licensure and commencement of a full 2-year licensure period new licensees shall not be required to meet continuing education requirements. All registration fees are payable on or before the applicable renewal date specified under s. 440.08 (2) (a).

456.07(3) (3) Upon approval of an application for registration the examining board shall issue a certificate of registration to the nursing home administrator.

456.07(4) (4) The license of a nursing home administrator who fails to comply with this section, and who continues to act as a nursing home administrator, may be suspended or revoked by the examining board.

456.07(5) (5) Only an individual who has qualified as a licensed and registered nursing home administrator under this chapter and who holds a valid current registration certificate under this section for the current registration period may use the title "Nursing Home Administrator", and the abbreviation "N.H.A." after the person's name. No other person may use or be designated by such title or such abbreviation or any other words, letters, sign, card or device tending to or intended to indicate that the person is a licensed and registered nursing home administrator.

456.07 History History: 1977 c. 29; 1979 c. 162; 1991 a. 39; 2007 a. 20.



456.08 Reciprocity.

456.08  Reciprocity. The examining board may grant a nursing home administrator license under this chapter to a person who holds a nursing home administrator license issued by the proper authorities of any other state, upon payment of the fee specified in s. 440.05 (2) and upon submission of satisfactory evidence of the person's qualifications.

456.08 History History: 1977 c. 29; 1991 a. 39.



456.09 Penalties.

456.09  Penalties.

456.09(1)(1) No person may:

456.09(1)(a) (a) Sell or fraudulently obtain or furnish any license or aid or abet therein; or

456.09(1)(b) (b) Practice as a nursing home administrator, under cover of any license or registration illegally or fraudulently obtained or unlawfully issued; or

456.09(1)(c) (c) Practice as a nursing home administrator or use in connection with his or her name any designation tending to imply that the person is a nursing home administrator unless duly licensed and registered to so practice under this chapter; or

456.09(1)(d) (d) Practice as a nursing home administrator during the time his or her license or registration issued under this chapter is suspended or revoked; or

456.09(1)(e) (e) Otherwise violate this chapter.

456.09(2) (2) Any person who violates sub. (1) may be fined not more than $1,000 or imprisoned for not more than one year in the county jail or both.

456.09 History History: 1979 c. 162 ss. 35, 38 (7); 1981 c. 314.



456.10 Suspension and revocation.

456.10  Suspension and revocation.

456.10(1) (1) Subject to the rules promulgated under s. 440.03 (1), the examining board may, under sub. (2), revoke, limit or suspend the license or registration of any person practicing or offering to practice nursing home administration or may reprimand, censure or otherwise discipline a licensee under this section if any of the following is applicable:

456.10(1)(a) (a) Proof is submitted that the licensee is unfit or incompetent by reason of negligence, habits or other causes.

456.10(1)(b) (b) Proof is submitted that the licensee has willfully or repeatedly violated this chapter or the rules enacted in accordance with this chapter.

456.10(1)(bm) (bm) Proof is submitted that the licensee has willfully or repeatedly acted in a manner inconsistent with the health and safety of the patients of the home in which the licensee is the administrator.

456.10(1)(c) (c) Proof is submitted that the licensee is guilty of fraud or deceit in his or her admission to the practice of nursing home administration.

456.10(1)(d) (d) Proof is submitted that while the licensee was the administrator of a nursing home, that nursing home engaged in conduct that constituted a pattern of serious violations of federal or state statutes, rules or regulations.

456.10(2) (2) The examining board shall have jurisdiction to hear all charges brought under this section against persons licensed and registered as nursing home administrators or licensed as provisional nursing home administrators and upon such hearings shall determine such charges upon their merits. If the examining board determines that such person is guilty of the charges, the license or registration may be revoked or suspended or the licensee may be reprimanded, censured or disciplined.

456.10 History History: 1977 c. 418; 1979 c. 355; 1997 a. 237; 1999 a. 85.



456.11 Restoration of licenses and registrations.

456.11  Restoration of licenses and registrations.

456.11(1)(1) The examining board may reinstate a license or registration to any person whose license or registration has been revoked. This subsection does not apply to a license or registration that is revoked under s. 440.12.

456.11(2) (2) Application for the reinstatement of a license or registration shall not be made prior to one year after revocation and shall be made in such manner as the examining board directs. This subsection does not apply to a license or registration that is revoked under s. 440.12.

456.11 History History: 1997 a. 237.






457. Marriage and family therapy, professional counseling, and social work examining board.

457.01 Definitions.

457.01  Definitions. In this chapter:

457.01(1c) (1c) "Advanced practice social worker" means an individual who holds an advanced practice social worker certificate granted by the social worker section.

457.01(1g) (1g) "Certificate holder" means an individual who is certified under this chapter.

457.01(1n) (1n) "Clinical social work" means providing services without supervision for the diagnosis, treatment, and prevention of mental and emotional disorders in individuals, families, and groups, to restore, maintain, and enhance social functioning through treatment interventions that include psychosocial evaluation, counseling of individuals, families, or groups, referral to community resources, advocacy, facilitation of organizational change to meet social needs, and individual, marital, or group psychotherapy.

457.01(1r) (1r) "Clinical social worker" means an individual who holds a license to practice clinical social work granted by the social worker section.

457.01(1w) (1w) "Credential" means a license or certificate granted under this chapter.

457.01(2) (2) "Examining board" means the marriage and family therapy, professional counseling, and social work examining board.

457.01(2g) (2g) "Independent social worker" means an individual who holds an independent social worker certificate granted by the social worker section.

457.01(2r) (2r) "Licensee" means a person who is licensed under this chapter.

457.01(3) (3) "Marriage and family therapist" means an individual who holds a license to practice marriage and family therapy granted by the marriage and family therapist section.

457.01(4) (4) "Marriage and family therapist section" means the marriage and family therapist section of the examining board.

457.01(5) (5) "Marriage and family therapy" means applying psychotherapeutic and marital or family systems theories and techniques in the assessment, marital or family diagnosis, prevention, treatment or resolution of a cognitive, affective, behavioral, nervous or mental disorder of an individual, couple or family.

457.01(6) (6) "Professional counseling" means applying a combination of human development, rehabilitation and either psychosocial or psychotherapeutic principles, procedures or services that integrate a wellness, pathology and multicultural model of human behavior in order to assist an individual, couple, family, group of individuals, organization, institution or community to achieve mental, emotional, physical, social, moral, educational, spiritual, vocational or career development and adjustment through the life span of the individual, couple, family, group of individuals, organization, institution or community.

457.01(7) (7) "Professional counselor" means an individual who holds a license to practice professional counseling granted by the professional counselor section.

457.01(8) (8) "Professional counselor section" means the professional counselor section of the examining board.

457.01(8e) (8e) "Psychiatrist" means a physician licensed under subch. II of ch. 448 who specializes in psychiatry.

457.01(8m) (8m) "Psychotherapy" means the diagnosis and treatment of mental, emotional, or behavioral disorders, conditions, or addictions through the application of methods derived from established psychological or systemic principles for the purpose of assisting people in modifying their behaviors, cognitions, emotions, and other personal characteristics, which may include the purpose of understanding unconscious processes or intrapersonal, interpersonal, or psychosocial dynamics.

457.01(9) (9) "Social work" means applying psychosocial or counseling principles, methods, or procedures in the assessment, evaluation, or psychosocial diagnosis, prevention, treatment, or resolution of a difficulty in the social, psychological, personal, emotional, or mental functioning of an individual, couple, family, group of individuals, or community, including the enhancement or restoration of, or the creation of societal conditions favorable to the enhancement or restoration of, the capacity of an individual, couple, family, group of individuals, or community for social functioning or the delivery of services to a group of individuals or a community to assist the group or community in providing or improving the provision of social or health services to others.

457.01(10) (10) "Social worker" means an individual who holds a social worker certificate granted by the social worker section.

457.01(11) (11) "Social worker section" means the social worker section of the examining board.

457.01 History History: 1991 a. 160; 2001 a. 80.



457.02 Applicability.

457.02  Applicability. This chapter does not do any of the following:

457.02(1) (1) Require any individual to be certified or licensed under this chapter in order to use the title "pastoral counselor," "investment counselor," "vocational counselor," "career counselor," "alcohol and drug counselor," "chemical dependency counselor," or "employee assistance counselor," or to engage in such counseling, if the individual does not use any other title or designation that represents or may tend to represent that he or she is certified or licensed under this chapter, and does not represent himself or herself as an individual who engages in social work, advanced practice social work, independent social work, clinical social work, marriage and family therapy, or professional counseling.

457.02(2) (2) Require any individual who is licensed as a school social worker or school counselor by the department of public instruction to be certified or licensed under this chapter in order to use the title "school social worker" or "school counselor."

457.02(3) (3) Require a person who is licensed as a psychologist under ch. 455 or who is a psychiatrist to be licensed under this chapter in order to use the title "marriage and family therapist," "marriage and family counselor," or "professional counselor" if the psychologist or psychiatrist does not use the term "licensed," "certified," or "registered" or any similar term in connection with the title "marriage and family therapist," "marriage and family counselor," or "professional counselor."

457.02(4) (4) Authorize any individual who is certified or licensed under this chapter to use the title "school social worker" or "school counselor" unless the individual is licensed as a school social worker or school counselor by the department of public instruction.

457.02(5) (5) Authorize any individual who is certified or licensed under this chapter to use the title "alcohol and drug counselor" or "chemical dependency counselor" unless the individual is certified as an alcohol and drug counselor or as a chemical dependency counselor through a process recognized by the department.

457.02(5m) (5m) Authorize any individual who is certified or licensed under this chapter to treat alcohol or substance dependency or abuse as a specialty unless the individual is a certified substance abuse counselor, clinical supervisor, or prevention specialist under s. 440.88, or unless the individual satisfies educational and supervised training requirements established in rules promulgated by the examining board. In promulgating rules under this subsection, the examining board shall consider the requirements for qualifying as a certified substance abuse counselor, clinical supervisor, or prevention specialist under s. 440.88.

457.02(6) (6) Require a credential for a person to do any of the following:

457.02(6)(a) (a) Lawfully practice within the scope of a license, permit, registration, or certificate granted by this state or the federal government, or granted through a process recognized by the department of health services, including practicing psychotherapy under such a license, permit, registration, or certificate.

457.02(6)(b) (b) Practice psychotherapy, if the person satisfies one of the following:

457.02(6)(b)1. 1. The person is registered as a music, art, or dance therapist under s. 440.03 (14) (a) and the person holds a valid license granted by the department under s. 440.03 (14) (am).

457.02(6)(b)2. 2. The person is a mental health professional who meets all of the qualifications under s. DHS 61.96, Wis. Adm. Code, for employment as a mental health professional in an outpatient psychotherapy clinic certified by the department of health services under s. DHS 61.95, Wis. Adm. Code, if the person's practice of psychotherapy is a part of the duties for which he or she is employed by such a clinic and the person practices psychotherapy solely within the confines of or under the jurisdiction of the clinic.

457.02(6)(c) (c) Provide a consultation or demonstration with an individual licensed under this chapter if the person providing the consultation or demonstration is licensed to practice marriage and family therapy, professional counseling, or clinical social work in another state or territory of the United States.

457.02 History History: 1991 a. 160; 1995 a. 27 ss. 9126 (19), 9145 (1); 1997 a. 27; 2001 a. 80, 105; 2005 a. 25, 254, 407; 2007 a. 20 s. 9121 (6) (a); 2009 a. 180.



457.03 Duties and powers of examining board and sections.

457.03  Duties and powers of examining board and sections. The examining board shall do all of the following:

457.03(1) (1) Upon the advice of the social worker section, marriage and family therapist section, and professional counselor section, promulgate rules establishing minimum standards for educational programs that must be completed for certification or licensure under this chapter and for supervised clinical training that must be completed for licensure as a clinical social worker, marriage and family therapist, or professional counselor under this chapter and approve educational programs and supervised clinical training programs in accordance with those standards.

457.03(2) (2) Upon the advice of the social worker section, marriage and family therapist section, and professional counselor section, promulgate rules establishing a code of ethics to govern the professional conduct of certificate holders and licensees. The rules shall specify the services included within the practice of social work, advanced practice social work, or independent social work that an individual who is certified under this chapter as a social worker, advanced practice social worker, or independent social worker may perform and the degree of supervision, if any, required to perform those services.

457.03(3) (3) Upon the advice of the social worker section, promulgate rules establishing levels of social work practice for individuals with master's or doctoral degrees in social work, in addition to the levels of practice for which certificates are granted under s. 457.08 (2) and (3), and establishing appropriate educational, training, experience, examination, and continuing education requirements for certification and renewal of a certificate at each level of practice established in rules promulgated under this subsection.

457.03 History History: 1991 a. 160; 2001 a. 80; 2005 a. 422.



457.033 Psychometric testing.

457.033  Psychometric testing. The marriage and family therapy, professional counseling, and social work examining board and the psychology examining board shall jointly promulgate rules that specify the different levels of psychometric testing that an individual who is certified or licensed under this chapter is qualified to perform. Such rules shall be consistent with the guidelines of the American Psychological Association, or other nationally recognized guidelines, for performing psychometric testing. A certificate holder or licensee may not engage in psychometric testing except as provided under the rules promulgated under this section.

457.033 History History: 2001 a. 80.



457.035 Psychotherapy rules.

457.035  Psychotherapy rules. The examining board may not promulgate rules under s. 457.03 that permit an individual to engage in psychotherapy unless one of the following applies:

457.035(1) (1) The individual is licensed under this chapter as a clinical social worker, marriage and family therapist, or professional counselor.

457.035(2) (2) The individual is certified as an advanced practice or independent social worker and the individual engages in psychotherapy only under the supervision of an individual specified in s. 457.08 (4) (c) 1., 2., 3., or 4.

457.035 History History: 2001 a. 80.



457.04 Prohibited practices.

457.04  Prohibited practices. Except as provided in ss. 257.03 and 457.02, no person may do any of the following:

457.04(1) (1) Use the title "social worker" unless the person is certified as a social worker under this chapter.

457.04(2) (2) Use the title "advanced practice social worker" unless the person is certified as an advanced practice social worker under this chapter.

457.04(3) (3) Use the title "independent social worker" unless the person is certified as an independent social worker under this chapter.

457.04(4) (4) Practice clinical social work or designate himself or herself as a clinical social worker or use or assume the title "clinical social worker" or any other title or designation that represents or may tend to represent the person as a clinical social worker unless the person is licensed as a clinical social worker under this chapter or unless the person is certified under this chapter as an advanced practice social worker or independent social worker and the person practices clinical social work under the supervision of a person who is licensed as a clinical social worker under this chapter.

457.04(5) (5) Practice marriage and family therapy or designate himself or herself as a marriage and family therapist or use or assume the title "marriage and family therapist," "marriage and family counselor," or any other title or designation that represents or may tend to represent the person as a marriage and family therapist unless any of the following applies:

457.04(5)(a) (a) The person is licensed as a marriage and family therapist under this chapter.

457.04(5)(b) (b) The person is licensed as a clinical social worker under this chapter and initially became certified as an independent clinical social worker under ch. 457, 1999 stats., on or before May 31, 1995.

457.04(6) (6) Practice professional counseling or designate himself or herself as a professional counselor or use or assume the title "professional counselor," "professional rehabilitation counselor," "vocational rehabilitation counselor," "rehabilitation counselor," or any other title or designation that represents or may tend to represent the person as a professional counselor unless the person is licensed as a professional counselor under this chapter.

457.04(7) (7) Practice psychotherapy unless the person is licensed under this chapter or unless the person is a certificate holder who may practice psychotherapy under the rules promulgated under ss. 457.03 and 457.035.

457.04(8) (8) Practice clinical social work, marriage and family therapy, or professional counseling without notifying his or her client in writing of the procedure to follow to resolve a grievance. The notice required under this subsection shall provide one of the following options for resolving a grievance to the client:

457.04(8)(a) (a) A grievance resolution procedure that contains all of the following elements:

457.04(8)(a)1. 1. The name, address, and telephone number of, and any other contact information available for, the appropriate section of the examining board that is responsible for receiving a complaint and investigating and conducting a hearing under s. 457.26 (1).

457.04(8)(a)2. 2. The name, address, and telephone number of, and any other contact information available for, a person not involved in the services, therapy, or counseling giving rise to the complaint who would be available to receive and investigate a complaint.

457.04(8)(a)3. 3. The manner by which a client may present a complaint to a person identified in subd. 1. or 2.

457.04(8)(a)4. 4. The manner by which a client may appeal the resolution of a complaint presented in subd. 3.

457.04(8)(a)5. 5. Time limits for filing, processing, and appealing the resolution of a complaint presented under subd. 3.

457.04(8)(a)6. 6. Protections against retaliation for a client who presents a complaint under subd. 3. and for any person who assists the client to present a complaint under subd. 3.

457.04(8)(b) (b) A grievance resolution procedure that complies with the rules promulgated under s. 51.61 (5) (b).

457.04(8)(c) (c) A grievance resolution procedure that is available to the credential holder through a professional association of which the credential holder is a member.

457.04 History History: 1991 a. 160; 2001 a. 80; 2005 a. 96; 2009 a. 28, 42.



457.06 General requirements for certification or licensure.

457.06  General requirements for certification or licensure. The social worker section, marriage and family therapist section, or professional counselor section may not grant any certificate or license under this chapter unless the applicant does all of the following:

457.06(1) (1) Submits an application for the certificate or license to the department on a form provided by the department.

457.06(2) (2) Pays the fee specified in s. 440.05 (1).

457.06 History History: 1991 a. 160; 2001 a. 80.



457.08 Social worker certificates and licenses.

457.08  Social worker certificates and licenses.

457.08(1)(1)  Social worker certificate. The social worker section shall grant a social worker certificate to an individual who qualifies under s. 457.09 (5) (d) or to any individual who does all of the following:

457.08(1)(a) (a) Satisfies the requirements in s. 457.06.

457.08(1)(b) (b) Submits evidence satisfactory to the social worker section that he or she has received a bachelor's or master's degree in social work from a program accredited by, or a preaccreditation program of, the council on social work education or a doctorate degree in social work.

457.08(1)(c) (c) Passes an examination approved by the social worker section to determine minimum competence to practice as a social worker as specified in the rules promulgated under s. 457.03 (2).

457.08(2) (2) Advanced practice social worker certificate. The social worker section shall grant an advanced practice social worker certificate to any individual who is certified under sub. (1) and does all of the following:

457.08(2)(a) (a) Satisfies the requirements in s. 457.06.

457.08(2)(b) (b) Submits evidence satisfactory to the social worker section that he or she has received a master's degree in social work from a program accredited by, or a preaccreditation program of, the council on social work education or a doctorate degree in social work.

457.08(2)(c) (c) Passes an examination approved by the social worker section to determine minimum competence to practice as an advanced practice social worker as specified in the rules promulgated under s. 457.03 (2).

457.08(3) (3) Independent social worker certificate. The social worker section shall grant an independent social worker certificate to any individual who is certified under sub. (1) and does all of the following:

457.08(3)(a) (a) Satisfies the requirements in s. 457.06.

457.08(3)(b) (b) Submits evidence satisfactory to the social worker section that he or she has received a master's degree in social work from a program accredited by, or a preaccreditation program of, the council on social work education or a doctorate degree in social work.

457.08(3)(c) (c) Submits evidence satisfactory to the social worker section that after receiving a master's or doctorate degree in social work he or she has engaged in the equivalent of at least 2 years of full-time supervised social work practice approved by the social worker section.

457.08(3)(d) (d) Passes an examination approved by the social worker section to determine minimum competence to practice as an independent social worker as specified in the rules promulgated under s. 457.03 (2) or passes the academy of certified social workers examination administered by the National Association of Social Workers.

457.08(4) (4) Clinical social worker license. The social worker section shall grant a clinical social worker license to any individual who is certified under sub. (1) and does all of the following:

457.08(4)(a) (a) Satisfies the requirements in s. 457.06.

457.08(4)(b) (b) Submits evidence satisfactory to the social worker section that he or she satisfies each of the following:

457.08(4)(b)1. 1. The individual has received a master's degree in social work from a program accredited by, or a preaccreditation program of, the council on social work education or a doctorate degree in social work.

457.08(4)(b)2. 2. As part of the master's or doctorate degree program specified in subd. 1. or postgraduate studies, the individual has completed a clinical social work concentration and supervised clinical field training, both of which are approved by the social worker section, except that, upon the advice of the social worker section, the examining board may promulgate rules that allow an individual to substitute a specified number of hours of supervised clinical work experience for the supervised clinical field training.

457.08(4)(c) (c) Submits evidence satisfactory to the social worker section that after receiving a master's or doctorate degree in social work he or she has engaged in the equivalent of at least 3,000 hours of clinical social work practice, including at least 1,000 hours of face-to-face client contact, supervised by one of the following:

457.08(4)(c)1. 1. An individual licensed as a clinical social worker who has received a doctorate degree in social work.

457.08(4)(c)2. 2. An individual licensed as a clinical social worker who has engaged in the equivalent of 5 years of full-time clinical social work.

457.08(4)(c)3. 3. A psychiatrist or a psychologist licensed under ch. 455.

457.08(4)(c)4. 4. An individual, other than an individual specified in subd. 1., 2., or 3., who is approved by the social worker section or satisfies requirements for supervision that are specified in rules promulgated by the examining board upon the advice of the social worker section.

457.08(4)(d) (d) Passes an examination approved by the social worker section to determine minimum competence to practice as a clinical social worker.

457.08 History History: 1991 a. 160; 1995 a. 27; 2001 a. 80; 2003 a. 301.



457.09 Social worker training certificate.

457.09  Social worker training certificate.

457.09(1) (1) The social worker section shall grant a social worker training certificate to any individual who does all of the following:

457.09(1)(a) (a) Submits an application for the certificate to the department on a form provided by the department.

457.09(1)(b) (b) Pays the fee specified in s. 440.05 (6).

457.09(1)(c) (c) Submits evidence satisfactory to the social worker section that he or she has a bachelor's degree from an accredited college or university in psychology, sociology, criminal justice or another human service program approved by the section.

457.09(1)(d) (d) Submits a statement to the social worker section that he or she is seeking to attain social worker degree equivalency under sub. (4) while he or she holds a social worker training certificate.

457.09(2) (2)

457.09(2)(a)(a) Notwithstanding s. 457.04 (1), a social worker training certificate authorizes the holder to use the title specified in s. 457.04 (1) during the period in which the certificate is valid.

457.09(2)(b) (b) A social worker training certificate holder is a social worker certified under this chapter for purposes of any law governing social workers certified under this chapter.

457.09(3) (3)

457.09(3)(a)(a) Except as provided in par. (b), a social worker training certificate is valid for 24 months.

457.09(3)(b) (b) A social worker training certificate shall expire on the date on which the certificate holder receives the results of the examination that he or she has taken under sub. (5) (a) if that date occurs before the end of the period specified in par. (a).

457.09(3)(c) (c) A social worker training certificate may not be renewed.

457.09(4) (4) During the period in which a social worker training certificate is valid, the certificate holder shall do all of the following:

457.09(4)(a) (a) Seek to attain social worker degree equivalency by completing courses relating to all of the following in a social work program or other human services program at an accredited college or university:

457.09(4)(a)1. 1. Social welfare policy and services.

457.09(4)(a)2. 2. Social work practice methods with individuals, families, small groups, communities, organizations and social institutions.

457.09(4)(a)3. 3. Human behavior in the social environment, including human growth and development and social systems theory.

457.09(4)(b) (b) Complete one of the following:

457.09(4)(b)1. 1. A human services internship that involves direct practice with clients and that is supervised by a social worker certified under this chapter who has a bachelor's or master's degree in social work.

457.09(4)(b)2. 2. One year of social work employment that involves direct practice with clients and that is supervised by a social worker certified under this chapter who has a bachelor's or master's degree in social work.

457.09(4m) (4m)

457.09(4m)(a)(a) The social worker section shall determine whether a course, internship or employment satisfies the requirements under sub. (4) and whether a social worker training certificate holder has attained social worker degree equivalency.

457.09(4m)(b) (b) Notwithstanding sub. (4), for the purpose of determining whether a social worker training certificate holder has attained social worker degree equivalency under sub. (4), the section shall apply course work or internships that the certificate holder completed, or employment that the certificate holder held, as part of the program leading to the degree that he or she specified to satisfy the requirement in sub. (1) (c) if the course work, internship or employment satisfies the requirements in sub. (4).

457.09(5) (5)

457.09(5)(a)(a) A social worker training certificate holder may take the national social work examination at any time before or after he or she completes the requirements under sub. (4).

457.09(5)(b) (b) If a social worker training certificate holder passes the examination specified under par. (a), he or she shall be permitted to take an examination approved by the social worker section that tests knowledge of state law relating to social work.

457.09(5)(c) (c) If an individual fails an examination specified under par. (a) or (b), he or she may retake the examination. The social worker section may not place any restrictions on the number of times an individual may retake the examinations specified under pars. (a) and (b).

457.09(5)(d) (d) The social worker section shall grant a social worker certificate to an individual who has held a social worker training certificate and who passes the examinations specified under pars. (a) and (b).

457.09 History History: 1995 a. 27; 2001 a. 80.



457.10 Marriage and family therapist license.

457.10  Marriage and family therapist license. The marriage and family therapist section shall grant a marriage and family therapist license to any individual who does all of the following:

457.10(1) (1) Satisfies the requirements in s. 457.06.

457.10(2) (2) Submits evidence satisfactory to the marriage and family therapist section that he or she has done any of the following:

457.10(2)(a) (a) Received a master's or doctorate degree in marriage and family therapy from a program accredited by the commission on accreditation for marriage and family therapy education.

457.10(2)(b) (b) Received a master's or doctorate degree in marriage and family therapy, psychology, sociology, social work, professional counseling or other mental health field that included course work that the marriage and family therapist section determines is substantially equivalent to the course work required for a master's or doctorate degree in marriage and family therapy described under par. (a).

457.10(3) (3) Submits evidence satisfactory to the marriage and family therapist section that after receiving a master's or doctorate degree required under sub. (2) he or she has engaged in the equivalent of at least 3,000 hours of marriage and family therapy practice, including at least 1,000 hours of face-to-face client contact, supervised by one of the following:

457.10(3)(a) (a) An individual licensed as a marriage and family therapist who has received a doctorate degree in marriage and family therapy.

457.10(3)(b) (b) An individual licensed as a marriage and family therapist who has engaged in the equivalent of 5 years of full-time marriage and family therapy practice.

457.10(3)(c) (c) A psychiatrist or a psychologist licensed under ch. 455.

457.10(3)(d) (d) An individual, other than an individual specified in par. (a), (b), or (c), who is approved by the marriage and family therapist section or satisfies requirements for supervision that are specified in rules promulgated by the examining board upon the advice of the marriage and family therapist section.

457.10(4) (4) Passes an examination approved by the marriage and family therapist section to determine minimum competence to practice marriage and family therapy.

457.10 History History: 1991 a. 160; 2001 a. 80.



457.11 Marriage and family therapist training license.

457.11  Marriage and family therapist training license.

457.11(1)(1) The marriage and family therapist section shall grant a marriage and family therapist training license to any individual who does all of the following:

457.11(1)(a) (a) Submits an application for the license to the department on a form provided by the department.

457.11(1)(b) (b) Pays the fee specified in s. 440.05 (6).

457.11(1)(c) (c) Satisfies the requirements in s. 457.10 (2), or submits proof satisfactory to the marriage and family therapist section that he or she is enrolled or will be enrolled in an institute for marriage and family therapy that is approved by the commission on accreditation for marriage and family therapy education of the American Association for Marriage and Family Therapy or by the marriage and family therapist section, or holds a graduate degree in a mental health field approved by the marriage and family therapist section and is enrolled or will be enrolled in a master's or doctoral degree program in marriage and family therapy accredited by the commission on accreditation for marriage and family therapy education or by the marriage and family therapist section.

457.11(1)(d) (d) Submits evidence satisfactory to the marriage and family therapist section that he or she is in a position, or has an offer for a position, as a marriage and family therapist in a supervised marriage and family therapist practice or is in a position, or has an offer for a position, in which the applicant will, in the opinion of the marriage and family therapist section, receive training and supervision equivalent to the training and supervision received in a supervised marriage and family therapist practice.

457.11(2) (2) A marriage and family therapist training license is valid for 48 months and may be renewed at the discretion of the marriage and family therapist section. A marriage and family therapist training license authorizes the holder to use any title specified in s. 457.04 (5) and to practice marriage and family therapy within the scope of his or her training or supervision during the period in which the license is valid.

457.11 History History: 2001 a. 80; 2005 a. 422.



457.12 Professional counselor license.

457.12  Professional counselor license. The professional counselor section shall grant a professional counselor license to any individual who does all of the following:

457.12(1) (1) Satisfies the requirements in s. 457.06.

457.12(2) (2) Submits evidence satisfactory to the professional counselor section that he or she has received a master's or doctorate degree in professional counseling or its equivalent from a program approved by the professional counselor section.

457.12(3) (3) Submits evidence satisfactory to the professional counselor section that he or she has done any of the following:

457.12(3)(a) (a) After receiving a master's degree in professional counseling or its equivalent, engaged in the equivalent of at least 3,000 hours of professional counseling practice, including at least 1,000 hours of face-to-face client contact, supervised by one of the following:

457.12(3)(a)1. 1. An individual licensed as a professional counselor who has received a doctorate degree in professional counseling.

457.12(3)(a)2. 2. An individual licensed as a professional counselor who has engaged in the equivalent of 5 years of full-time professional counseling practice.

457.12(3)(a)3. 3. A psychiatrist or a psychologist licensed under ch. 455.

457.12(3)(a)4. 4. An individual, other than an individual specified in subd. 1., 2., or 3., who is approved by the professional counselor section or satisfies requirements for supervision that are specified in rules promulgated by the examining board upon the advice of the professional counselor section.

457.12(3)(b) (b) Received a doctorate degree in professional counseling or its equivalent, and, either during or after the doctorate degree program or its equivalent, engaged in the equivalent of at least 1,000 hours of full-time professional counseling practice supervised by one of the following:

457.12(3)(b)1. 1. An individual licensed as a professional counselor who has received a doctorate degree in professional counseling.

457.12(3)(b)2. 2. An individual licensed as a professional counselor who has engaged in the equivalent of 5 years of full-time professional counseling practice.

457.12(3)(b)3. 3. A psychiatrist or a psychologist licensed under ch. 455.

457.12(3)(b)4. 4. An individual, other than an individual specified in subd. 1., 2., or 3., who is approved by the professional counselor section or satisfies requirements for supervision that are specified in rules promulgated by the examining board upon the advice of the professional counselor section.

457.12(4) (4) Passes an examination approved by the professional counselor section to determine minimum competence to practice professional counseling.

457.12 History History: 1991 a. 160; 1993 a. 366; 2001 a. 80.



457.13 Professional counselor training license.

457.13  Professional counselor training license.

457.13(1)(1) The professional counselor section shall grant a professional counselor training license to any individual who does all of the following:

457.13(1)(a) (a) Submits an application for the license to the department on a form provided by the department.

457.13(1)(b) (b) Pays the fee specified in s. 440.05 (6).

457.13(1)(c) (c) Satisfies the requirements in s. 457.12 (2).

457.13(1)(d) (d) Submits evidence satisfactory to the professional counselor section that he or she is in a position, or has an offer for a position, as a professional counselor in a supervised clinical professional counseling practice or is in a position, or has an offer for a position, in which the applicant will, in the opinion of the professional counselor section, receive training and supervision equivalent to the training and supervision received in a supervised clinical professional counseling practice.

457.13(2) (2) A professional counselor training license is valid for 48 months and may be renewed at the discretion of the professional counselor section. Notwithstanding s. 457.04 (6), a professional counselor training license authorizes the holder to use any title specified in s. 457.04 (6) and to practice professional counseling within the scope of his or her training or supervision during the period in which the license is valid.

457.13 History History: 1993 a. 366; 2001 a. 80; 2005 a. 422.



457.14 Temporary certificates and licenses.

457.14  Temporary certificates and licenses.

457.14(1) (1) Upon application and payment of the fee specified in s. 440.05 (6), the appropriate section of the examining board may grant a temporary social worker, advanced practice social worker, independent social worker, clinical social worker, marriage and family therapist, or professional counselor certificate or license to any individual who does one of the following:

457.14(1)(a) (a) Satisfies the requirements under s. 457.08 (1) (a) and (b) and has submitted an application to take the next available examination for certification under s. 457.08 (1) (c).

457.14(1)(b) (b) Satisfies the requirements under s. 457.08 (2) (a) and (b) and has submitted an application to take the next available examination for certification under s. 457.08 (2) (c).

457.14(1)(c) (c) Satisfies the requirements under s. 457.08 (3) (a) to (c) and has submitted an application to take the next available examination for certification under s. 457.08 (3) (d).

457.14(1)(d) (d) Satisfies the requirements under s. 457.08 (4) (a) to (c) and has submitted an application to take the next available examination for licensure under s. 457.08 (4) (d).

457.14(1)(e) (e) Satisfies the requirements under s. 457.10 (1) to (3) and has submitted an application to take the next available examination for licensure under s. 457.10 (4).

457.14(1)(f) (f) Satisfies the requirements under s. 457.12 (1) to (3) and has submitted an application to take the next available examination for licensure under s. 457.12 (4).

457.14(2) (2) A temporary certificate or license granted under sub. (1) is valid for a period designated by the appropriate section of the examining board, not to exceed 9 months, and may be renewed once by that section of the examining board.

457.14 History History: 1991 a. 160; 2001 a. 80; 2005 a. 422.



457.15 Reciprocal certificates and licenses.

457.15  Reciprocal certificates and licenses.

457.15(1) (1) Upon application and payment of the fee specified in s. 440.05 (2), the social worker section may do all of the following:

457.15(1)(a) (a) Grant a social worker certificate to any individual who holds a similar certificate in another state or territory of the United States and who passes an examination approved by the social worker section that tests knowledge of state law relating to social work, if the social worker section determines that the requirements for obtaining the certificate in the other state or territory are substantially equivalent to the requirements under s. 457.08 (1).

457.15(1)(b) (b) Grant an advanced practice social worker certificate to any individual who holds a similar certificate in another state or territory of the United States and who passes an examination approved by the social worker section that tests knowledge of state law relating to advanced practice social work, if the social worker section determines that the requirements for obtaining the certificate in the other state or territory are substantially equivalent to the requirements under s. 457.08 (2).

457.15(1)(c) (c) Grant an independent social worker certificate to any individual who holds a similar certificate in another state or territory of the United States and who passes an examination approved by the social worker section that tests knowledge of state law relating to independent social work, if the social worker section determines that the requirements for obtaining the certificate in the other state or territory are substantially equivalent to the requirements under s. 457.08 (3).

457.15(1)(d) (d) Grant a clinical social worker license to any individual who holds a similar certificate or license in another state or territory of the United States and who passes an examination approved by the social worker section that tests knowledge of state law relating to clinical social work, if the social worker section determines that the requirements for obtaining the certificate or license in the other state or territory are substantially equivalent to the requirements under s. 457.08 (4).

457.15(2) (2) Upon application and payment of the fee specified in s. 440.05 (2), the marriage and family therapist section may grant a marriage and family therapist license to any individual who holds a similar certificate or license in another state or territory of the United States and who passes an examination approved by the marriage and family therapist section that tests knowledge of state law relating to marriage and family therapy, if the marriage and family therapist section determines that the requirements for obtaining the certificate or license in the other state or territory are substantially equivalent to the requirements under s. 457.10.

457.15(3) (3) Upon application and payment of the fee specified in s. 440.05 (2), the professional counselor section may grant a professional counselor license to any individual who holds a similar certificate or license in another state or territory of the United States and who passes an examination approved by the professional counselor section that tests knowledge of state law relating to professional counseling, if the professional counselor section determines that the requirements for obtaining the certificate or license in the other state or territory are substantially equivalent to the requirements under s. 457.12.

457.15 History History: 1991 a. 160; 2001 a. 80.

457.15 Annotation The Examining Board may not require applicants for reciprocal certificates to pass an examination covering state law in the absence of a statutory requirement. Applicants for certificates under reciprocal certification must demonstrate that they obtained their certificates under a state law that was substantially equivalent to Wisconsin's educational, experience, and examination requirements. OAG 4-99.



457.16 Examinations.

457.16  Examinations.

457.16(1)(1) The appropriate section of the examining board shall arrange for examinations for social worker, advanced practice social worker, independent social worker, clinical social worker, marriage and family therapist, and professional counselor certification and licensure to be conducted at least semiannually and at times and places determined by that section of the examining board, and shall provide public notice of each examination at least 90 days before the date of the examination.

457.16(2) (2) Examinations shall consist of written or oral tests, or both, requiring applicants to demonstrate minimum competency in subjects substantially related to the practice of social work, advanced practice social work, independent social work, clinical social work, marriage and family therapy, or professional counseling, as appropriate.

457.16(3) (3) An individual is not eligible for examination unless he or she satisfies the requirements for certification or licensure under s. 457.08 (1) (a), (2) (intro.) and (a), (3) (intro.) and (a) to (c) or (4) (intro.) and (a) to (c), 457.10 (1) and (2), or 457.12 (1) and (2) and, at least 30 days before the date of the examination, submits an application for examination to the department on a form provided by the department and pays the fee specified in s. 440.05 (1).

457.16 History History: 1991 a. 160; 2001 a. 80.



457.20 Issuance of certificate; expiration and renewal.

457.20  Issuance of certificate; expiration and renewal.

457.20(1)(1) The department shall issue a certificate of certification or licensure to each individual who is certified or licensed under this chapter.

457.20(2) (2) The renewal dates for certificates and licenses granted under this chapter, other than training certificates and licenses or temporary certificates or licenses, are specified under s. 440.08 (2) (a).

457.20(3) (3) Renewal applications shall be submitted to the department on a form provided by the department and shall be accompanied by all of the following:

457.20(3)(a) (a) The renewal fee determined by the department under s. 440.03 (9) (a).

457.20(3)(b) (b) Proof of completion of continuing education requirements in s. 457.22.

457.20(3)(c) (c) If the application is for renewal of a professional counselor license that was originally granted as a professional counselor certificate under 1991 Wisconsin Act 160, section 21 (2) (g), evidence satisfactory to the professional counselor section that the applicant continues to be employed by a federal, state, or local governmental agency as a professional counselor, professional rehabilitation counselor, vocational rehabilitation counselor, or rehabilitation counselor.

457.20(4) (4) Renewal of an advanced practice social worker, independent social worker, or clinical social worker certificate or license automatically renews the individual's social worker certificate without payment of the renewal fee for the social worker certificate or completion of the continuing education requirements that would otherwise be required for renewal of a social worker certificate.

457.20 History History: 1991 a. 160; 1993 a. 366; 2001 a. 80; 2005 a. 422; 2007 a. 20.



457.22 Continuing education.

457.22  Continuing education.

457.22(1) (1) The examining board may do any of the following:

457.22(1)(a) (a) Upon the advice of the social worker section, promulgate rules establishing requirements and procedures for social workers, advanced practice social workers, independent social workers, and clinical social workers to complete continuing education programs or courses of study in order to qualify for renewal.

457.22(1)(b) (b) Upon the advice of the marriage and family therapist section, promulgate rules establishing requirements and procedures for marriage and family therapists to complete continuing education programs or courses of study in order to qualify for renewal.

457.22(1)(c) (c) Upon the advice of the professional counselor section, promulgate rules establishing requirements and procedures for professional counselors to complete continuing education programs or courses of study in order to qualify for renewal.

457.22(2) (2) The rules promulgated under sub. (1) may not require an individual to complete more than 30 hours of continuing education programs or courses of study in order to qualify for renewal. The appropriate section of the examining board may waive all or part of the requirements established in rules promulgated under this section if it determines that prolonged illness, disability, or other exceptional circumstances have prevented the individual from completing the requirements.

457.22 History History: 1991 a. 160; 2001 a. 80.



457.24 Professional liability insurance.

457.24  Professional liability insurance.

457.24(1) (1) Except as provided in sub. (2), a person licensed as a clinical social worker, marriage and family therapist, or professional counselor under this chapter may not practice clinical social work, marriage and family therapy, or professional counseling unless he or she has in effect professional liability insurance. The examining board shall promulgate rules establishing the minimum amount of insurance required under this subsection.

457.24(2) (2) Subsection (1) does not apply to a person practicing clinical social work, marriage and family therapy, or professional counseling as an employee of a federal, state, or local governmental agency, if the practice is part of the duties for which he or she is employed and is solely within the confines of or under the jurisdiction of the agency by which he or she is employed.

457.24 History History: 2001 a. 80.



457.25 Reporting requirements.

457.25  Reporting requirements.

457.25(1) (1) Any public or private mental health or health care agency, institution or facility, or any other person or entity that employs or contracts for services with a credential holder, that terminates, suspends, or restricts the employment or contract of the credential holder as a result of adverse or disciplinary action against the credential holder relating to his or her practice of social work, advanced practice social work, independent social work, clinical social work, marriage and family therapy, or professional counseling shall submit a written report of the action to the appropriate section of the examining board within 30 days after the date on which the action is taken or, if grounds for such an action exist and the credential holder terminates his or her employment before the action is taken, within 30 days after the date on which the credential holder terminates his or her employment.

457.25(2) (2) Any state or local professional society or organization of social workers, marriage and family therapists, or professional counselors that terminates, revokes, or suspends the membership of a credential holder, or takes any other adverse or disciplinary action against a credential holder relating to his or her practice of social work, advanced practice social work, independent social work, clinical social work, marriage and family therapy, or professional counseling, shall submit a written report of the action to the appropriate section of the examining board within 30 days after the date on which the action is taken or, if grounds for such an action exist and the credential holder terminates his or her membership before the action is taken, within 30 days after the date on which the credential holder terminates his or her membership.

457.25(3) (3) Any insurer, as defined in s. 600.03 (27), who provides professional liability insurance coverage for a credential holder and who pays a claim for damages arising out of the rendering of services by the credential holder or obtains any information that tends to substantiate a charge that the credential holder has engaged in conduct that constitutes grounds for discipline under s. 457.26 shall submit a written report of the payment or information to the appropriate section of the examining board within 30 days after the date on which the payment is made or information is obtained.

457.25(4) (4) Any circuit court that appoints a guardian of the person or estate of a credential holder or makes a judgment or other determination that a credential holder is mentally ill or mentally incompetent or that a credential holder has done any of the acts enumerated in s. 457.26 (2) shall submit a written report of the appointment, judgment, or determination to the appropriate section of the examining board within 30 days after the date on which the appointment, judgment, or determination is made.

457.25 History History: 1991 a. 160; 2001 a. 80; 2011 a. 146.



457.26 Disciplinary proceedings and actions.

457.26  Disciplinary proceedings and actions.

457.26(1) (1) Subject to the rules promulgated under s. 440.03 (1), the appropriate section of the examining board may make investigations and conduct hearings to determine whether a violation of this chapter or any rule promulgated under this chapter has occurred.

457.26(2) (2) Subject to the rules promulgated under s. 440.03 (1), the appropriate section of the examining board may reprimand a credential holder or deny, limit, suspend, or revoke a credential under this chapter if it finds that the applicant credential holder has done any of the following:

457.26(2)(a) (a) Made a material misstatement in an application for a credential or for renewal of a credential.

457.26(2)(b) (b) Subject to ss. 111.321, 111.322, and 111.335, been convicted of an offense the circumstances of which substantially relate to the practice of social work, advanced practice social work, independent social work, clinical social work, marriage and family therapy, or professional counseling.

457.26(2)(c) (c) Advertised in a manner that is false, deceptive or misleading.

457.26(2)(d) (d) Advertised, practiced or attempted to practice under another's name.

457.26(2)(e) (e) Subject to ss. 111.321, 111.322, and 111.34, practiced social work, advanced practice social work, independent social work, clinical social work, marriage and family therapy, or professional counseling while his or her ability to practice was impaired by alcohol or other drugs.

457.26(2)(f) (f) Engaged in unprofessional or unethical conduct in violation of the code of ethics established in the rules promulgated under s. 457.03 (2).

457.26(2)(g) (g) Performed social work, advanced practice social work, or independent social work services in violation of the rules promulgated under s. 457.03 (2) or otherwise engaged in conduct while practicing social work, advanced practice social work, independent social work, clinical social work, marriage and family therapy, or professional counseling which evidences a lack of knowledge or ability to apply professional principles or skills.

457.26(2)(gm) (gm) Violated the requirements of s. 253.10 (3) (c) 2., 3., 4., 5., 6. or 7.

457.26(2)(h) (h) Violated this chapter or any rule promulgated under this chapter.

457.26 History History: 1991 a. 160; 1995 a. 309; 2001 a. 80.



457.28 Injunctive relief.

457.28  Injunctive relief. If the appropriate section of the examining board has reason to believe that any person is violating s. 457.04, the appropriate section of the examining board, the examining board, the department, the attorney general or the district attorney of the proper county may investigate and may, in addition to any other remedies, bring an action in the name and on behalf of this state to enjoin the person from the violation.

457.28 History History: 1991 a. 160.






458. Real estate appraisers board.

458.01 Definitions.

458.01  Definitions. In this chapter:

458.01(1) (1) "Appraisal" means an analysis, opinion or conclusion relating to the nature, quality, value or utility of specified interests in or aspects of real estate.

458.01(2) (2) "Appraisal foundation" has the meaning given in 12 USC 3350 (9).

458.01(3) (3) "Appraisal report" means a written communication of an appraisal.

458.01(4) (4) "Appraiser" means a general appraiser or residential appraiser.

458.01(5) (5) "Board" means the real estate appraisers board.

458.01(7) (7) "Certified appraiser" means an appraiser who is certified as a general appraiser or as a residential appraiser under s. 458.06.

458.01(8) (8) "Certified general appraiser" means an individual who is certified as a general appraiser under s. 458.06.

458.01(9) (9) "Certified residential appraiser" means an individual who is certified as a residential appraiser under s. 458.06.

458.01(9m) (9m) "Commercial real estate" means real estate other than residential real estate.

458.01(10) (10) "Federally related transaction" has the meaning given in 12 USC 3350 (4).

458.01(11) (11) "General appraiser" means an individual who conducts appraisals of commercial real estate, or of both commercial real estate and residential real estate, without regard to transaction value.

458.01(11m) (11m) "Licensed appraiser" means an individual who is licensed as an appraiser under s. 458.08.

458.01(12) (12) "Real estate" means an identified parcel or tract of land and any improvements to the land.

458.01(13) (13) "Residential appraiser" means an individual who conducts appraisals of residential real estate or of commercial real estate having a transaction value of not more than $250,000.

458.01(14) (14) "Residential real estate" means real estate that, in the opinion of the appraiser who conducts an appraisal of the real estate, has the highest and best use as a residence of not more than 4 dwelling units.

458.01 History History: 1989 a. 340; 1991 a. 39, 78; 1997 a. 35.

458.01 Cross-reference Cross-reference: See definitions in s. 440.01.



458.02 Limitations and exceptions.

458.02  Limitations and exceptions. Nothing in this chapter shall be construed to prohibit a person who is not a certified appraiser or licensed appraiser from appraising real estate or from cosigning an appraisal report with a certified appraiser or licensed appraiser if the person complies with s. 458.055.

458.02 History History: 1989 a. 340; 1991 a. 39, 78.



458.03 General duties and powers of department and board.

458.03  General duties and powers of department and board.

458.03(1)(1) In addition to the other duties and powers of the department under this chapter, the department shall do all of the following:

458.03(1)(a) (a) Grant and issue certificates to appraisers.

458.03(1)(b) (b) Subject to the procedure under s. 458.05, promulgate rules establishing criteria for the approval of educational and continuing educational programs and courses of study for appraisers and establishing criteria for the approval of the courses required under ss. 458.06 (2) (d) and 458.08 (2) (d).

458.03(1)(c) (c) Submit to the board a copy of any legislation proposed by the department relating to appraisers or to the board, prior to introduction in the legislature.

458.03(1)(d) (d) Transmit the annual registry fees paid to the department under s. 458.21 to the federal financial institutions examination council or its successor agency.

458.03(1)(e) (e) Promulgate rules specifying the types of real estate that may be appraised by licensed appraisers.

458.03(1)(f) (f) Promulgate rules specifying the manner in which certified appraisers and licensed appraisers shall place their titles, as described in s. 458.055, and certificate numbers on appraisal reports and written appraisal agreements.

458.03(2) (2) The department may prepare letters and bulletins and conduct clinics disseminating information to appraisers.

458.03(3) (3) In addition to the other duties and powers of the board under this chapter, the board shall do all of the following:

458.03(3)(a) (a) Advise the secretary on matters relating to appraisers or to the board.

458.03(3)(b) (b) At least once each year, transmit to the appraisal subcommittee of the federal financial institutions examination council, or its successor agency, a roster listing the names and addresses of certified appraisers and licensed appraisers.

458.03(4) (4) The board does not have rule-making authority.

458.03 History History: 1989 a. 340; 1991 a. 39, 78; 1993 a. 3; 1997 a. 225.



458.04 Advisory committee.

458.04  Advisory committee.

458.04(1)(1) If the secretary creates an advisory committee on examinations under s. 15.04 (1) (c), the advisory committee shall be chaired by an examination specialist, if an examination specialist is employed by the department, and shall report to the board and the secretary.

458.04(2) (2) If the secretary creates an advisory committee under s. 15.04 (1) (c), other than an advisory committee under sub. (1), to provide advice to the department on matters relating to appraisal practice, the advisory committee shall be chaired by a member of the board, if available, and shall report to the board and the secretary.

458.04 History History: 1989 a. 340.



458.05 Rules; review of rules.

458.05  Rules; review of rules.

458.05(2) (2) Before submitting any proposed rules relating to appraisals or to the board to the legislative council staff under s. 227.15, the department shall submit the proposed rules to the board for comment. The board shall have 30 days to submit comments on the proposed rules to the secretary.

458.05(3) (3) When promulgating emergency rules under s. 227.24, the department shall provide a copy of the rules to the board prior to publication of the rules in the official state newspaper.

458.05(4) (4) The chairperson of the board, or his or her designee from the board, may cochair with the secretary, or the secretary's designee, any public hearing held by the department on proposed rules relating to appraisers or to the board.

458.05(5) (5) The department shall submit to the board a copy of the report required under s. 227.19 (2) on any proposed final rules relating to appraisers or to the board. The board may prepare a dissenting report stating its recommendations on the proposed final rules. Any dissenting report shall be prepared within 10 days from the date of receipt of the department's report, attached to the department's report and sent to the presiding officer of each house of the legislature and distributed under s. 227.19 (2). The department shall publish a statement to appear in the Wisconsin administrative register indicating that a dissenting report of the board has been submitted to the presiding officer of each house of the legislature.

458.05(6) (6) The department shall provide staff to assist the board in the review of administrative rules and preparation of comments or dissenting reports.

458.05 History History: 1989 a. 340; 1991 a. 78.



458.055 Prohibited conduct.

458.055  Prohibited conduct. Except as provided in s. 458.095, no person may do any of the following:

458.055(1) (1) Use the title "Wisconsin certified appraiser", "Wisconsin certified general appraiser", "Wisconsin certified residential appraiser" or any similar title unless the person holds an applicable appraiser certificate issued under s. 458.06.

458.055(2) (2) Describe or refer to an appraisal of real estate located in this state by the term "Wisconsin certified" or any similar term unless the person holds an applicable appraiser certificate issued under s. 458.06.

458.055(3) (3) Use the title "Wisconsin licensed appraiser" or any similar title unless the person is a certified appraiser or licensed appraiser.

458.055(4) (4) Describe or refer to an appraisal of real estate located in this state by the term "Wisconsin licensed" or any similar term unless the person is a certified appraiser or licensed appraiser.

458.055 History History: 1991 a. 78 ss. 10m, 11s, 19m; 1993 a. 3.



458.06 Certification.

458.06  Certification.

458.06(2)(2)  Application. All applications for certification under this section shall be submitted to the department on a form provided by the department. An applicant shall specify on the application whether he or she is applying for a general appraiser certificate or a residential appraiser certificate. No initial certificate may be issued under this section unless all of the following conditions are satisfied:

458.06(2)(a) (a) The applicant is at least 18 years old.

458.06(2)(b) (b) The applicant pays the fee specified in s. 440.05 (1), except as provided in sub. (4m).

458.06(2)(c) (c) Subject to ss. 111.321, 111.322 and 111.335, the applicant submits evidence satisfactory to the department that he or she does not have an arrest or conviction record.

458.06(2)(d) (d) The applicant attends an educational course that includes at least 15 hours of instruction in the professional standards and code of ethics applicable to appraisers and passes an examination conducted to test the applicant's knowledge of such standards. The course shall be approved by the department and the examination shall be approved or conducted by the department.

458.06(3) (3) General appraiser certification. The department shall grant and issue a general appraiser certificate to any individual who does all of the following:

458.06(3)(a) (a) Satisfies the conditions in sub. (2).

458.06(3)(b) (b) Submits evidence satisfactory to the department that he or she has successfully completed the applicable educational and experience requirements specified in the rules promulgated under s. 458.085 (1) and (2).

458.06(3)(d) (d) Passes an examination conducted by the department under s. 458.10 to determine fitness as a general appraiser.

458.06(3)(e) (e) Satisfies any other requirements that the department determines, by rule, are necessary to ensure that a general appraiser is qualified to perform an appraisal in a federally related transaction.

458.06(4) (4) Residential appraiser certification. The department shall grant and issue a residential appraiser certificate to any individual who does all of the following:

458.06(4)(a) (a) Satisfies the conditions in sub. (2).

458.06(4)(b) (b) Submits evidence satisfactory to the department that he or she has successfully completed the applicable educational and experience requirements specified in the rules promulgated under s. 458.085 (1) and (2).

458.06(4)(d) (d) Passes an examination conducted by the department under s. 458.10 to determine fitness as a residential appraiser.

458.06(4)(e) (e) Satisfies any other requirements that the department determines, by rule, are necessary to ensure that a residential appraiser is qualified to perform an appraisal in a federally related transaction.

458.06(4m) (4m) Reciprocal certification. Upon application and payment of the fee specified in s. 440.05 (2), the department shall grant and issue a certificate of certification as a general appraiser or as a residential appraiser, as appropriate, to any applicant to whom any of the following applies:

458.06(4m)(a) (a) The applicant holds a current appraiser certificate in another state or territory of the United States and the department determines that the requirements for obtaining the certificate in the other state or territory are substantially equivalent to the requirements under sub. (3) or (4).

458.06(4m)(b) (b) The applicant meets the requirements established in a reciprocal agreement under s. 458.12 between the department and the regulatory authority in the state or territory where the applicant holds the certificate.

458.06 History History: 1989 a. 340; 1991 a. 39 ss. 3417t to 3419d, 3419i; 1991 a. 78; 1997 a. 225.



458.08 Licensure.

458.08  Licensure.

458.08(2)(2)  Application. An application for licensure under this section shall be submitted to the department on a form provided by the department. No initial certificate of licensure may be issued under this section unless all of the following conditions are satisfied:

458.08(2)(a) (a) The applicant is at least 18 years old.

458.08(2)(b) (b) The applicant pays the fee specified in s. 440.05 (1), except as provided in subs. (3m) and (4).

458.08(2)(c) (c) Subject to ss. 111.321, 111.322 and 111.335, the applicant submits evidence satisfactory to the department that he or she does not have an arrest or conviction record.

458.08(2)(d) (d) The applicant attends the educational course and passes the examination described in s. 458.06 (2) (d).

458.08(3) (3) Appraiser licensure. The department shall grant and issue a certificate of licensure as an appraiser to any individual who does all of the following:

458.08(3)(a) (a) Satisfies the conditions in sub. (2).

458.08(3)(c) (c) Submits evidence satisfactory to the department that he or she has successfully completed the educational and experience requirements specified in the rules promulgated under s. 458.085 (1) and (2).

458.08(3)(d) (d) Passes an examination conducted by the department under s. 458.10 to determine fitness to perform an appraisal of real estate described in the rules promulgated under s. 458.03 (1) (e).

458.08(3)(e) (e) Satisfies any other requirements that the department determines, by rule, are necessary to ensure that he or she is qualified to perform an appraisal of real estate described in the rules promulgated under s. 458.03 (1) (e) in a federally related transaction.

458.08(3m) (3m) Licensure of certified appraisers. The department shall grant and issue a certificate of licensure as an appraiser to each certified appraiser at the same time that the department issues the certificate of certification to the certified appraiser under s. 458.06 (3) or (4). A certified appraiser may not be charged a fee for licensure under this subsection. The department may issue an appraiser license under this subsection that is separate from a residential appraiser certificate or general appraiser certificate, or may issue one certificate of licensure and certification.

458.08(4) (4) Reciprocal licensure. Upon application and payment of the fee specified in s. 440.05 (2), the department shall grant and issue a certificate of licensure as an appraiser to any applicant to whom any of the following applies:

458.08(4)(a) (a) The applicant holds a current appraiser certificate in another state or territory of the United States and the department determines that the requirements for obtaining the certificate in the other state or territory are substantially equivalent to the requirements under sub. (3).

458.08(4)(b) (b) The applicant meets the requirements established in a reciprocal agreement under s. 458.12 between the department and the regulatory authority in the state or territory where the applicant holds the certificate.

458.08(5) (5) Transitional licensure.

458.08(5)(a)(a) Upon application and payment of the fee specified in s. 440.05 (1), the department shall grant and issue a transitional certificate of licensure as an appraiser to any individual who satisfies all of the requirements for licensure in sub. (3) (a), (d) and (e), but who satisfies only the experience or only the educational requirements in sub. (3) (c). Except as provided in par. (b), a transitional certificate granted under this paragraph is valid for 2 years from the date on which the transitional certificate is issued or until January 1, 1996, whichever occurs first, and may not be renewed.

458.08(5)(b) (b) If the department grants and issues a transitional certificate of licensure under par. (a) to an individual who holds a certificate of licensure that was granted and issued under s. 458.08 (3) (b) 2. or (c) 2., 1991 stats., the transitional certificate is valid for 2 years less the period during which the individual held the certificate of licensure under s. 458.08 (3) (b) 2. or (c) 2., 1991 stats., or until January 1, 1996, whichever occurs first.

458.08 History History: 1991 a. 39, 78; 1993 a. 3.



458.085 Appraiser educational, experience and continuing education requirements; rules.

458.085  Appraiser educational, experience and continuing education requirements; rules. The department shall promulgate rules establishing all of the following:

458.085(1) (1) Educational requirements for general and residential appraiser certification and for appraiser licensure under this chapter.

458.085(2) (2) Experience requirements for general and residential appraiser certification and for appraiser licensure under this chapter.

458.085(3) (3) Continuing education requirements for renewal of certificates issued under this chapter.

458.085 History History: 1991 a. 39, 78; 1997 a. 225.



458.09 Applicability of assessor experience and continuing education.

458.09  Applicability of assessor experience and continuing education.

458.09(1)(1) In this section, "assessor" means an individual who assesses or has assessed the value of real estate for property tax purposes for a town, village, city or county or the department of revenue.

458.09(2) (2) If an applicant for a certificate under s. 458.06 (3) or (4) or 458.08 (3) or (5) (a) or for renewal of that certificate under s. 458.11 is an assessor, all of the following apply:

458.09(2)(a) (a) The period of experience required for general appraiser certification under the rules promulgated under s. 458.085 (2) shall be reduced by the period that the applicant has been employed as an assessor of commercial real estate or of both commercial real estate and residential real estate and that the department determines is substantially equivalent to experience as a general appraiser.

458.09(2)(b) (b) The period of experience required for residential appraiser certification or appraiser licensure under the rules promulgated under s. 458.085 (2) shall be reduced by the period that the applicant has been employed as an assessor of residential real estate or commercial real estate and that the department determines is substantially equivalent to experience as a residential appraiser.

458.09(3) (3) The number of hours of attendance at and completion of continuing education programs or courses of study required under the rules promulgated under s. 458.085 (3) shall be reduced by one hour for each hour of attendance at and completion of, within the 2 years immediately preceding the date on which the renewal application is submitted, continuing education programs or courses of study that the applicant has attended and completed in order to continue to qualify for employment as an assessor and that the department determines is substantially equivalent to attendance at and completion of continuing education programs or courses of study for certified general appraisers, certified residential appraisers or licensed appraisers, as appropriate.

458.09 History History: 1991 a. 39 s. 3419d; 1991 a. 78; 1993 a. 3; 1997 a. 225.



458.095 Temporary use of titles; appraisers certified or licensed in other states.

458.095  Temporary use of titles; appraisers certified or licensed in other states. A certificate under this chapter is not required for an appraiser who holds a current appraiser certificate in another state if all of the following apply:

458.095(1) (1) The appraisal is performed in a federally related transaction.

458.095(2) (2) The appraiser's practice in this state is of a temporary nature, as determined by the department by rule.

458.095(3) (3) The appraiser is registered with the department.

458.095(4) (4) The appraiser meets all other requirements established in rules promulgated by the department for the regulation of temporary appraiser practice.

458.095 History History: 1991 a. 78.



458.10 Examination.

458.10  Examination.

458.10(1)(1) The department shall conduct examinations for general appraiser certification, residential appraiser certification and appraiser licensure at least semiannually at times and places determined by the department. The department shall provide public notice of each examination at least 60 days before the date of the examination.

458.10(2) (2) Examinations shall consist of written tests that are consistent with and equivalent to the uniform state certification examination issued or endorsed by the appraisal qualifications board of the appraisal foundation.

458.10(3) (3) The department shall promulgate rules specifying the requirements for certification or licensure that an applicant must satisfy before he or she is eligible for examination.

458.10(4) (4) An applicant shall submit an application for examination to the department on a form provided by the department and pay the fee specified in s. 440.05 (1) at least 30 days before the date of examination.

458.10 History History: 1989 a. 340; 1991 a. 39.



458.105 Certificate number.

458.105  Certificate number. The department shall assign a certificate number to each individual who is certified or licensed under this chapter and shall place the number upon each certificate prior to its issuance.

458.105 History History: 1991 a. 39 s. 3418e.



458.11 Expiration and renewal.

458.11  Expiration and renewal. Renewal applications shall be submitted to the department on a form provided by the department on or before the applicable renewal date specified under s. 440.08 (2) (a) and shall include the applicable renewal fee determined by the department under s. 440.03 (9) (a). Renewal of an appraiser certificate automatically renews the individual's appraiser license without payment of the renewal fee for the appraiser license or completion of any additional continuing education requirements that would otherwise be required for renewal of the appraiser license. Renewal applications shall be accompanied by proof of completion of the continuing education requirements in s. 458.13. Notwithstanding s. 458.06 (3) (b) 2. and (4) (b) 2., 1989 stats., and s. 458.08 (3) (b) 2. and (c) 2., 1991 stats., the department may not renew a certificate that was granted under s. 458.06 (3) or (4) before May 29, 1993, unless the holder of the certificate submits evidence satisfactory to the department that he or she has successfully completed the applicable educational requirements specified in rules promulgated under s. 458.085 (1) and the department may not renew a certificate that was granted under s. 458.08 (3) before May 29, 1993, unless the holder of the certificate submits evidence satisfactory to the department that he or she has successfully completed the applicable education and experience requirements specified in rules promulgated under s. 458.085 (1) and (2).

458.11 History History: 1991 a. 39 s. 3419b; 1991 a. 78; 1993 a. 3; 1997 a. 225; 2007 a. 20.



458.12 Reciprocal agreements.

458.12  Reciprocal agreements. The department may enter into reciprocal agreements with officials of other states or territories of the United States for certifying and licensing appraisers and issue certificates to applicants who hold certificates in those states or territories according to the terms of the reciprocal agreements.

458.12 History History: 1989 a. 340; 1991 a. 39.



458.13 Continuing education requirements.

458.13  Continuing education requirements. At the time of renewal of a certificate issued under this chapter, each applicant shall submit proof that, within the 2 years immediately preceding the date on which the renewal application is submitted, he or she has satisfied the continuing education requirements specified in the rules promulgated under s. 458.085 (3).

458.13 History History: 1991 a. 39 s. 3419c; 1991 a. 78; 1997 a. 225.



458.16 Use of certificate number and title.

458.16  Use of certificate number and title.

458.16(1) (1) Each certified appraiser shall place his or her title, as described in s. 458.055, and certificate number on each appraisal report and each written appraisal agreement used by the certified appraiser in conducting appraisal activities. The title and certificate number shall be placed in a manner specified by the department in the rules promulgated under s. 458.03 (1) (f). The title "Wisconsin certified residential appraiser" or "WI certified residential appraiser" may be used only on an appraisal report or written appraisal agreement pertaining to commercial real estate having a transaction value of not more than $250,000 or to residential real estate.

458.16(2) (2) Each licensed appraiser shall place his or her title, as described in s. 458.055, and certificate number on each appraisal report and each written appraisal agreement used by the licensed appraiser in conducting appraisal activities. The title and certificate number shall be placed in a manner specified by the department in the rules promulgated under s. 458.03 (1) (f). The title "Wisconsin licensed appraiser" or "WI licensed appraiser" may be used only on an appraisal report or written appraisal agreement pertaining to real estate described in the rules promulgated under s. 458.03 (1) (e).

458.16 History History: 1989 a. 340; 1991 a. 39, 78; 1993 a. 3.



458.18 Maintenance of records.

458.18  Maintenance of records.

458.18(1) (1) Unless a longer period of retention is required under sub. (2), a certified appraiser or licensed appraiser shall retain for at least 5 years the originals or true copies of each contract for the employment of the appraiser's professional services, each appraisal report prepared by the appraiser and all other records that, in the opinion of the appraiser, are material to each appraisal report prepared by the appraiser. The period of retention required under this subsection begins on the date on which the appraiser submits the appraisal report to the person for whom the appraisal report is prepared.

458.18(2) (2) A certified appraiser or licensed appraiser shall retain the records described in sub. (1) for at least 2 years after the termination of any litigation related to the transaction for which the appraisal report was prepared.

458.18(3) (3) A certified appraiser or licensed appraiser shall, upon reasonable notice, make the records described in sub. (1) available for inspection and copying by the department or the board.

458.18 History History: 1989 a. 340; 1991 a. 39, 78.



458.19 Requirements for appraisal reports.

458.19  Requirements for appraisal reports. An appraiser shall include all of the following in each appraisal report prepared by the appraiser:

458.19(1) (1) If the appraiser has not conducted an on-site inspection of the real estate for which the appraisal report is prepared, a statement that the appraiser has not done so.

458.19(2) (2) If any buildings or dwelling units are located on the real estate for which the appraisal report is prepared and the appraiser has not conducted an on-site inspection of both the exterior and the interior of each building or dwelling unit, a statement that the appraiser has not done so.

458.19(3) (3) If the appraisal report pertains to residential real estate, the appraiser's opinion of the highest and best use of the real estate.

458.19 History History: 1989 a. 340; 1991 a. 78.



458.20 Contingent fees.

458.20  Contingent fees. No certified appraiser or licensed appraiser may accept a fee for conducting an appraisal that is contingent upon the appraiser reporting a predetermined estimate, analysis, opinion or conclusion or contingent upon the consequences resulting from the appraisal services.

458.20 History History: 1989 a. 340; 1991 a. 39.



458.21 Appraisals in federally related transactions; annual registry fee required.

458.21  Appraisals in federally related transactions; annual registry fee required. Each certified appraiser or licensed appraiser who performs or desires to perform an appraisal in a federally related transaction shall pay to the department the annual registry fee required by the federal financial institutions examination council or its successor agency.

458.21 History History: 1989 a. 340; 1991 a. 39.



458.22 Use of title restricted to individual.

458.22  Use of title restricted to individual. No firm, partnership, corporation or other group of individuals may use the title "Wisconsin certified appraisers", "Wisconsin certified general appraisers", "Wisconsin certified residential appraisers", "Wisconsin licensed appraisers" or any similar title in connection with the name or signature of the firm, partnership, corporation or group of individuals.

458.22 History History: 1989 a. 340; 1991 a. 39; 1993 a. 3.



458.24 Code of professional conduct.

458.24  Code of professional conduct. The department may promulgate rules establishing standards for appraisal practice. In promulgating rules under this section, the department shall consider including as part or all of the standards part or all of the "Uniform Standards of Professional Appraisal Practice" established by the appraisal standards board of the appraisal foundation. The department shall periodically review the "Uniform Standards of Professional Appraisal Practice" and, if appropriate, revise the rules promulgated under this section to reflect revisions to the "Uniform Standards of Professional Appraisal Practice".

458.24 History History: 1989 a. 340; 1991 a. 39, 78.



458.26 Disciplinary proceedings and actions.

458.26  Disciplinary proceedings and actions.

458.26(1) (1) The department shall, upon motion of the board or upon its own determination, conduct investigations in regard to the action of any appraiser.

458.26(2) (2) The department shall present the findings of any investigation of an appraiser or an applicant for a certificate under this chapter to the board for its consideration. The department shall, upon motion of the board, and may, upon its own determination, commence disciplinary proceedings on any matter under investigation concerning a certified appraiser, licensed appraiser or applicant.

458.26(3) (3) Disciplinary proceedings shall be conducted by the board according to the rules promulgated under s. 440.03 (1). The department may deny any certificate under this chapter, and the board may limit, suspend or revoke any certificate under this chapter or reprimand or impose additional continuing education requirements on the holder of a certificate under this chapter, if the department or board finds that the applicant for or holder of the certificate has done any of the following:

458.26(3)(a) (a) Made a material misstatement in an application for the certificate or renewal of the certificate, or in any other information furnished to the board or department.

458.26(3)(b) (b) Engaged in unprofessional or unethical conduct in violation of rules promulgated under s. 458.24.

458.26(3)(c) (c) Engaged in conduct while practicing as an appraiser which evidences a lack of knowledge or ability to apply professional principles or skills.

458.26(3)(d) (d) Subject to ss. 111.321, 111.322 and 111.335, been arrested or convicted of an offense the circumstances of which substantially relate to the practice of an appraiser.

458.26(3)(e) (e) Advertised in a manner that is false, deceptive or misleading.

458.26(3)(f) (f) Advertised, practiced or attempted to practice as an appraiser under another's name.

458.26(3)(g) (g) Subject to ss. 111.321, 111.322 and 111.34, practiced as an appraiser while the individual's ability to practice was impaired by alcohol or other drugs.

458.26(3)(h) (h) Based the value of real estate in an appraisal report on the racial composition of the area in which the real estate is located.

458.26(3)(i) (i) Violated this chapter or any rule promulgated under this chapter.

458.26(4) (4) In addition to or in lieu of a reprimand or denial, limitation, suspension or revocation of a certificate under sub. (3), the board may assess against a certified appraiser, licensed appraiser or applicant for a certificate under this chapter a forfeiture of not less than $100 nor more than $1,000 for each violation enumerated under sub. (3).

458.26(5) (5) The department may seek judicial review under ch. 227 of any final decision of the board. The department shall be represented in such review proceedings by an attorney within the department. Upon request of the board, the attorney general may represent the board.

458.26 History History: 1989 a. 340; 1991 a. 39, 78; 1993 a. 3.



458.30 Penalties.

458.30  Penalties. Any person who violates this chapter or any rule promulgated under this chapter may be fined not more than $1,000 or imprisoned for not more than 6 months or both.

458.30 History History: 1989 a. 340.






459. Hearing and speech examining board.

459.01 Definitions.

459.01  Definitions. As used in this subchapter, unless the context clearly indicates a different meaning:

459.01(1d) (1d) "Deceptive advertising" means creating, using, or promoting the use of any advertising material, promotional literature, testimonial, guarantee, warranty, label, brand, insignia, or other representation, however disseminated or published, which is misleading, false, or untruthful.

459.01(1m) (1m) "Examining board" means the hearing and speech examining board.

459.01(2) (2) "Hearing aid" means any wearable instrument or device designed for or offered for the purpose of aiding or compensating for impaired human hearing and any parts, attachments or accessories of such an instrument or device, except batteries and cords.

459.01(3) (3) "Hearing instrument specialist" means any person who is or is required to be licensed under s. 459.05 to engage in the practice of dealing in or fitting hearing aids.

459.01(4) (4) "License" means a license issued by the department under s. 459.05, to hearing instrument specialists.

459.01(5) (5) "Practice of fitting and dealing in hearing aids" means the measurement of human hearing by means of an audiometer or by any other means accepted by the examining board solely for the purpose of making selections, adaptations or sales of hearing aids intended to compensate for impaired hearing. This term also includes making impressions for ear molds.

459.01(6) (6) "Sell" or "sale" means a transfer for a consideration of title or of the right to use.

459.01(7) (7) "Trainee permit" means a temporary permit issued while the applicant is in training to become a licensed hearing instrument specialist.

459.01 History History: 1983 a. 189; 1989 a. 316; 1995 a. 170; 2009 a. 356.



459.02 License required to sell and fit hearing aids.

459.02  License required to sell and fit hearing aids.

459.02(1)(1) No person may engage in the practice of selling or fitting hearing aids or display a sign or in any other way advertise or represent himself or herself as a person who practices the fitting or sale of hearing aids unless he or she holds a valid license issued under this subchapter or a valid license or permit to practice audiology issued under subch. II. The license required by s. 459.05 shall be conspicuously posted in his or her office or place of business as registered with the department at all times. Duplicate licenses shall be issued by the department under this subchapter to valid license holders operating more than one office without additional payment.

459.02(2) (2) Nothing in this subchapter or subch. II shall prohibit any corporation or mercantile establishment which maintains an established business address from engaging in the business of selling or offering for sale hearing aids at retail without a license, provided that for the purpose of selling and fitting hearing aids it employs persons licensed under this subchapter or persons issued licenses or permits to practice audiology under subch. II.

459.02 History History: 1979 c. 162; 1989 a. 316; 1997 a. 49; 2009 a. 356.



459.03 Receipt required to be furnished to a person supplied with hearing aid.

459.03  Receipt required to be furnished to a person supplied with hearing aid.

459.03(1) (1) A hearing instrument specialist who engages in the practice of fitting and dealing in hearing aids shall deliver to each person supplied with a hearing aid a receipt. The receipt shall contain the signature and show the business address and license title and number of the hearing instrument specialist, together with specifications as to the make and model of the hearing aid furnished and full terms of sale clearly stated. If a hearing aid which is not new is sold, the receipt and the container thereof must be clearly marked as "used" or "reconditioned" whichever is applicable.

459.03(2) (2) The receipt shall contain all of the following information, that shall be set out in not less than 8-point type:

459.03(2)(a) (a) The terms of the guarantee, if there is any given; and

459.03(2)(b) (b) A statement that the purchaser has been advised by the hearing instrument specialist that any examination or representation made by the hearing instrument specialist in connection with the fitting and selling of this hearing aid is not an examination, diagnosis, or prescription by a person licensed to practice medicine in this state and therefore must not be regarded as medical opinion or advice.

459.03 History History: 1989 a. 316; 1991 a. 32; 1997 a. 49; 2003 a. 270; 2009 a. 356.



459.035 Medical exam before being fitted.

459.035  Medical exam before being fitted. A hearing aid shall not be fitted for or sold to a person 17 years of age or younger unless within 90 days prior to the fitting the person to be fitted has been examined by a physician to determine whether or not he or she has any physical deficiencies that would prohibit the effective use of a hearing aid.

459.035 History History: 1979 c. 162 s. 38 (4); 2003 a. 270.



459.04 Seller's guarantee.

459.04  Seller's guarantee. The seller of a hearing aid shall give to the purchaser a personal guarantee that is at least identical in its terms to the guarantee of the manufacturer of the hearing aid.



459.05 Issuance of license.

459.05  Issuance of license.

459.05(1)(1) The department shall issue to each applicant who passes an examination under s. 459.06 and pays the fee specified in s. 440.05 (1) a license.

459.05(1m) (1m) Whenever the examining board determines that another state or jurisdiction has requirements equivalent to or higher than those in effect in the state for the practice of fitting and selling hearing aids, and that such state or jurisdiction has a program equivalent to or stricter than the program for determining whether applicants in this state are qualified to fit and sell hearing aids, the department may issue a license by reciprocity to applicants who hold valid licenses to deal in or fit hearing aids in such other state or jurisdiction, who pay the fee specified in s. 440.05 (2) and who are otherwise qualified for licensure. No applicant for a license by reciprocity under this subsection shall be required to submit to or undergo a qualifying examination, if the applicant personally appears at the next meeting of the examining board after filing the application to answer any questions the examining board has.

459.05 History History: 1975 c. 224; 1977 c. 29, 418; 1979 c. 162 s. 38 (4); 1991 a. 39; 2003 a. 270.



459.06 License by examination.

459.06  License by examination.

459.06(1) (1) Applicants may obtain a license by successfully passing a qualifying examination, provided the applicant is 18 years of age or older, does not have an arrest or conviction record, subject to ss. 111.321, 111.322 and 111.335, and has an education equivalent to a 4-year course in an accredited high school.

459.06(2) (2) The examination shall include but not be limited to:

459.06(2)(a) (a) Tests of knowledge in the following areas as they pertain to the fitting of hearing aids:

459.06(2)(a)1. 1. Basic physics of sound.

459.06(2)(a)2. 2. The anatomy and physiology of the ear.

459.06(2)(a)3. 3. The function of hearing aids.

459.06(2)(b) (b) Practical tests of proficiency in the following techniques as they pertain to the fitting of hearing aids:

459.06(2)(b)1. 1. Pure tone audiometry, including air conduction testing and bone conduction testing.

459.06(2)(b)2. 2. Live voice or recorded voice speech audiometry including speech reception threshold testing and most comfortable loudness measurements and measurements of tolerance thresholds.

459.06(2)(b)3. 3. Masking when indicated.

459.06(2)(b)4. 4. Recording and evaluation of audiograms and speech audiometry to determine proper selection and adaption of a hearing aid.

459.06(2)(b)5. 5. Taking ear mold impressions.

459.06(3) (3) The applicant for license by examination shall appear at a time and place as the examining board designates, to be examined by means of written and practical tests in order to demonstrate that he or she is qualified to practice the fitting of hearing aids. Such examinations shall be conducted at least twice a year and at such other times and places designated by the examining board.

459.06(4) (4) Applications for examinations shall be submitted to the examining board at least 30 days before the date set for the examination and shall be accompanied by the examination fee specified under s. 440.05 (1).

459.06 History History: 1975 c. 224; 1977 c. 29; 1979 c. 162 s. 38 (4); 1981 c. 380; 1981 c. 391 s. 211; 1983 a. 229.



459.07 Temporary trainee permit.

459.07  Temporary trainee permit.

459.07(1) (1) An applicant who fulfills the requirements regarding age, character and high school education as set forth in s. 459.06, may obtain a trainee permit upon application to the examining board. The name of the licensee who is supervising the trainee shall appear on the face of the permit.

459.07(2) (2) Upon receiving an application under this section, accompanied by the fee under s. 440.05 (6), the examining board may grant a trainee permit which may entitle the applicant to practice fitting of hearing aids for a period of one year. A person holding a valid hearing instrument specialist license issued under this subchapter or a valid license to practice audiology issued under s. 459.24 (3) shall be responsible for the direct supervision and training of the applicant and shall be liable for all negligent acts and omissions of the trainee in the fitting of hearing aids.

459.07(3) (3) A trainee permit may be renewed or regranted once if the trainee shows that he or she had sufficient cause for being unable to complete the requirements for permanent licensure.

459.07(4) (4) The examining board shall encourage the establishment of educational courses for the training of all persons wishing to become licensed hearing instrument specialists.

459.07 History History: 1977 c. 29; 1979 c. 162 s. 38 (4); 1995 a. 170; 2003 a. 270.



459.08 Notice to department of place of practice; notice to holders of license; how given.

459.08  Notice to department of place of practice; notice to holders of license; how given.

459.08(1) (1) A person who holds a license shall notify the department in writing or in accordance with other notification procedures approved by the department of the regular address of the places where he or she engages or intends to engage in the practice of fitting or selling hearing aids. The licensee shall inform the board of any changes in these addresses within 30 days of the change.

459.08(2) (2) The department shall keep a record of the places of practice of persons who hold licenses.

459.08(3) (3) Any notice required to be given by the department to a person who holds a license shall be mailed to the person by registered or certified mail at the address of the last place of practice of which he or she has notified the department.

459.08 History History: 1979 c. 162 ss. 37, 38 (4); 1983 a. 289; 1997 a. 27.



459.085 Calibration of audiometric equipment.

459.085  Calibration of audiometric equipment. Audiometric equipment used in the evaluation of hearing sensitivity for the fitting and sale of hearing aids shall be calibrated periodically, as specified by rule by the examining board.

459.085 History History: 1995 a. 170; 2003 a. 270; 2009 a. 356.



459.09 Renewal and posting of license.

459.09  Renewal and posting of license.

459.09(1) (1) Each person issued a license under this subchapter shall, on or before the applicable renewal date specified under s. 440.08 (2) (a), do all of the following:

459.09(1)(a) (a) Pay to the department the applicable renewal fee determined by the department under s. 440.03 (9) (a).

459.09(1)(b) (b) Submit with the renewal application proof that he or she completed, within the 2 years immediately preceding the date of his or her application, 20 hours of continuing education programs or courses of study approved or required under rules promulgated under s. 459.095. This paragraph does not apply to an applicant for renewal of a license that expires on the first renewal date after the date on which the examining board initially granted the license.

459.09(2) (2) A licensee shall keep a license issued under this subchapter conspicuously posted in his or her office or place of business at all times. Where more than one office is operated by the licensee, duplicate licenses shall be issued by the department for posting in each location.

459.09 History History: 1977 c. 29; 1991 a. 39; 1997 a. 49; 1999 a. 9; 2003 a. 270; 2007 a. 20.



459.095 Continuing education.

459.095  Continuing education. The examining board shall do all of the following:

459.095(1) (1) Promulgate rules establishing the criteria for approval of continuing education programs or courses of study required for renewal of a license under s. 459.09 and for approval of the sponsors and cosponsors of continuing education programs or courses of study.

459.095(2) (2) Approve continuing education programs and courses of study in accordance with the criteria established under sub. (1).

459.095(3) (3) In consultation with the department, promulgate rules that require each person issued a license under this subchapter to whom s. 459.09 (1) (b) applies to complete a specified continuing education program or course of study to ensure competence with respect to a matter related to the practice of fitting and dealing in hearing aids if the examining board has received a significant number of consumer complaints about the matter or if the examining board otherwise determines that there is a need for such a requirement. Rules promulgated under this subsection shall establish criteria for the examining board's approval of the continuing education program or course of study and of sponsors and cosponsors of the continuing education program or course of study. The rules shall also require the examining board to administer, prior to the continuing education program or course of study, an examination on the matter that is the subject of the continuing education program or course of study and to waive a requirement to complete the continuing education program or course of study if a person granted a license under this subchapter passes the examination. A person who takes an examination specified in this subsection shall pay the fee specified in s. 440.05 (1) (b).

459.095 History History: 1997 a. 49; 2003 a. 270.



459.10 Disciplinary grounds.

459.10  Disciplinary grounds.

459.10(1) (1) Subject to subch. II of ch. 111 and the rules adopted under s. 440.03 (1), the examining board may reprimand the licensee or permit holder or revoke, suspend, limit or deny the trainee permit or license, or any combination thereof, of any person who has done any of the following:

459.10(1)(a) (a) Made any false statement or given any false information in connection with an application for a license or trainee permit or for renewal or reinstatement of a license or trainee permit.

459.10(1)(b) (b) Been issued a license or trainee permit through error.

459.10(1)(c) (c) Been adjudicated mentally incompetent by a court.

459.10(1)(d) (d) Been found guilty of an offense the circumstances of which substantially relate to the practice of fitting and dealing in hearing aids.

459.10(1)(e) (e) Violated this subchapter or ch. 440 or any federal or state statute or rule which relates to the practice of fitting and dealing in hearing aids.

459.10(1)(f) (f) Practiced as a hearing instrument specialist while the person's ability to practice was impaired by alcohol or other drugs or physical or mental disability or disease.

459.10(1)(g) (g) Engaged in deceptive advertising.

459.10(1)(h) (h) Made a substantial misrepresentation in the course of practice which was relied upon by a client or patient.

459.10(1)(i) (i) Failed to conduct a direct observation of the ear canal of a person for whom a hearing aid is purchased.

459.10(1)(j) (j) Engaged in conduct which evidenced a lack of knowledge or ability to apply principles or skills of the practice of fitting and dealing in hearing aids.

459.10(1)(k) (k) Engaged in unprofessional conduct. In this subsection, "unprofessional conduct" means the violation of any standard of professional behavior which through experience, state statute or administrative rule has become established in the practice of fitting and dealing in hearing aids.

459.10(1)(L) (L) Obtained or attempted to obtain compensation by fraud or deceit.

459.10(1)(m) (m) Violated any order of the examining board.

459.10(1)(n) (n) Knowingly employed directly or indirectly, to perform any work regulated under this subchapter, any person not licensed or not holding a trainee permit under this subchapter, or whose license or trainee permit has been suspended or revoked.

459.10(1)(o) (o) Permitted another person to use his or her license or trainee permit.

459.10(1)(p) (p) Sold a hearing aid for use by a person who was not given tests by a hearing instrument specialist or an audiologist licensed under this chapter or in another state using appropriate procedures and instrumentation or without proper measurement of the functional intensity and range of the person's hearing.

459.10(1)(q) (q) Intentionally or negligently misrepresented the cause of a hearing impairment or the cure of a hearing impairment by the use of a hearing aid.

459.10(1)(r) (r) Made an intentional or negligent misrepresentation regarding a hearing aid or services.

459.10(2) (2)

459.10(2)(a)(a) An individual whose license or trainee permit is limited by the examining board under this subchapter may continue to practice under the license or permit if the individual does all of the following:

459.10(2)(a)1. 1. Refrains from engaging in unprofessional conduct.

459.10(2)(a)2. 2. Appears before the examining board or its officers or agents upon each request of the examining board.

459.10(2)(a)3. 3. Fully discloses to the examining board or its officers or agents the nature of the individual's practice and conduct.

459.10(2)(a)4. 4. Fully complies with the limits placed on his or her practice and conduct by the examining board.

459.10(2)(a)5. 5. Obtains any additional training, education or supervision required by the examining board.

459.10(2)(a)6. 6. Cooperates with all reasonable requests of the examining board.

459.10(2)(b) (b) The examining board may, as a condition of removing a limitation on a license or trainee permit issued under this subchapter or of reinstating a license or trainee permit that has been suspended or revoked under this subchapter, require the license or permit holder to obtain minimum results specified by the examining board on one or more physical, mental or professional competency examinations if the examining board determines that obtaining the minimum results is related to correcting one or more of the bases upon which the limitation, suspension or revocation was imposed.

459.10(2)(c) (c) The examining board may, as a condition of reinstating a license that has been suspended under this subchapter, require the license holder to pass the examination required for initial licensure under s. 459.06.

459.10 History History: 1983 a. 229; 1989 a. 316; 1997 a. 191; 2003 a. 270; 2009 a. 356.



459.105 Injunction.

459.105  Injunction. If it appears upon complaint to the examining board by any person or is known to the examining board that any person is practicing as a hearing instrument specialist without a license or trainee permit, the examining board, the attorney general or the district attorney of the proper county may investigate and may, in addition to any other remedies, bring an action in the name and on behalf of this state against the person to enjoin the person from practice.

459.105 History History: 1983 a. 229; 1989 a. 316.



459.11 Testing equipment.

459.11  Testing equipment. The examining board may, in addition to any other powers granted, purchase and maintain or rent audiometric equipment and facilities necessary to carry out the examination of applicants for licenses.



459.12 Rules.

459.12  Rules.

459.12(1)(1) The examining board may make rules not inconsistent with the laws of this state which are necessary to carry out the intent of this chapter.

459.12(2) (2) The examining board shall promulgate rules establishing the frequency of the calibrations, the standards for the calibrations and the standards for the certifications required by s. 459.085.

459.12(3) (3) The examining board shall by rule prescribe the number of trainees a licensee may supervise under s. 459.07.

459.12 History History: 1989 a. 316; 1995 a. 170; 2011 a. 146.



459.13 Penalty.

459.13  Penalty. Any person violating this subchapter or any rule promulgated under this subchapter shall forfeit not more than $500.

459.13 History History: 1989 a. 316.



459.14 Exemptions.

459.14  Exemptions.

459.14(1)(1) This subchapter does not apply to a physician licensed by the medical examining board.

459.14(2) (2) This subchapter does not apply to a person engaged in the practice of measuring human hearing for selecting hearing aids or any other purpose if the person or the organization employing such person does not sell hearing aids or hearing accessories.

459.14 History History: 1989 a. 316.



459.20 Definitions.

459.20  Definitions. In this subchapter:

459.20(1) (1) "Audiologist" means an individual engaged in the practice of audiology.

459.20(2) (2) "Audiology" means all of the following:

459.20(2)(a) (a) Applying principles, methods or procedures of prevention, identification, evaluation, consultation, intervention, instruction or research related to hearing, vestibular function, or any abnormal condition related to tinnitus, auditory sensitivity, acuity, function or processing, speech, language or other aberrant behavior resulting from hearing loss.

459.20(2)(b) (b) Engaging in the practice of fitting and dealing in hearing aids.

459.20(3) (3) "Examining board" means the hearing and speech examining board.

459.20(3g) (3g) "Hearing aid" means any wearable or implantable instrument or device designed for or offered for the purpose of aiding or compensating for impaired human hearing and any parts, attachments or accessories of such an instrument or device, except batteries and cords.

459.20(3m) (3m) "Licensee" means an individual licensed under this subchapter.

459.20(3p) (3p) "Practice of fitting and dealing in hearing aids" means the measurement of human hearing by means of an audiometer or by any other means accepted by the examining board for the purpose of making selections, adaptations or sales of hearing aids intended to compensate for impaired hearing, and includes making impressions for ear molds.

459.20(3t) (3t) "Sell" or "sale" means a transfer for a consideration of title or of the right to use.

459.20(4) (4) "Speech-language pathologist" means an individual engaged in the practice of speech-language pathology.

459.20(5) (5) "Speech-language pathology" means applying principles, methods or procedures of prevention, identification, evaluation, consultation, intervention, instruction or research related to speech, language, cognition or swallowing or any abnormal condition involving speech, articulation, fluency, voice, verbal or written language, auditory comprehension, cognition or communication or oral, pharyngeal or laryngeal sensorimotor competencies.

459.20 History History: 1989 a. 316; 1997 a. 49.



459.22 Applicability.

459.22  Applicability.

459.22(1)(1) This subchapter applies after June 30, 1993.

459.22(2) (2) This subchapter does not do any of the following:

459.22(2)(a) (a) Authorize an individual licensed under this subchapter to engage in any practice for which a license is required under ch. 448.

459.22(2)(b) (b) Authorize a speech-language pathologist licensed under this subchapter to dispense or sell hearing aids without obtaining a hearing instrument specialist license under subch. I.

459.22(2)(c) (c) Require a hearing instrument specialist licensed under subch. I to be licensed as an audiologist under this subchapter to engage in the testing of hearing or in other practices or procedures solely for the purpose of fitting or selling hearing aids.

459.22(2)(d) (d) Require an individual who engages in the practice of speech-language pathology or audiology as part of a supervised course of study, including an internship or clinical practicum, leading to a degree in speech-language pathology or audiology at a college or university to be licensed under this subchapter if the individual is designated by a title which clearly indicates status as a student or trainee.

459.22(2)(e) (e) Require an individual to be licensed under this subchapter to assist in the practice of speech-language pathology or audiology under the direct supervision of the speech-language pathologist or audiologist.

459.22(2)(f) (f) Require an individual to be licensed under this subchapter to engage in the practice of speech-language pathology or audiology, other than engaging in the practice of fitting and dealing in hearing aids, in a position for which the department of public instruction requires licensure as a speech and language pathologist or audiologist, if the individual's entire practice of speech-language pathology or audiology, other than engaging in the practice of fitting and dealing in hearing aids, is limited to the duties of that position.

459.22 History History: 1989 a. 316; 1995 a. 27 s. 9145 (1); 1997 a. 27, 49; 1999 a. 9; 2003 a. 270.



459.24 Licensure.

459.24  Licensure.

459.24(1)(1)  License required. Except as provided under s. 459.22, no person may do any of the following:

459.24(1)(a) (a) Engage in the practice of speech-language pathology or use the title "speech-language pathologist" or any similar title unless the person holds a current speech-language pathologist license granted by the examining board under sub. (2) or (6) (a).

459.24(1)(b) (b) Engage in the practice of audiology or use the title "audiologist," "clinical audiologist," or any similar title unless the person holds a current audiologist license granted by the examining board under sub. (3) or (6) (b).

459.24(1m) (1m) Prohibited titles. No person may use the title "certified hearing aid audiologist," "certified hearing instrument audiologist," "licensed hearing instrument audiologist," or "licensed hearing aid audiologist."

459.24(2) (2) Speech-language pathologist license. The examining board shall grant a speech-language pathologist license to an individual who does all of the following:

459.24(2)(a) (a) Submits an application for the license to the department on a form provided by the department.

459.24(2)(b) (b) Pays the fee specified in s. 440.05 (1).

459.24(2)(c) (c) Subject to ss. 111.321, 111.322 and 111.335, submits evidence satisfactory to the examining board that he or she does not have a conviction record.

459.24(2)(d) (d) Submits evidence satisfactory to the examining board that he or she has completed a supervised clinical practicum and received a master's degree in speech-language pathology from a college or university approved by the examining board, or has completed education or training that the examining board determines is substantially equivalent to the completion of those requirements.

459.24(2)(e) (e) Submits evidence satisfactory to the examining board that he or she has passed the examination required for certification as a speech-language pathologist by the American Speech-Language-Hearing Association or passes an examination under s. 459.26 (2) (a) to determine fitness as a speech-language pathologist or has completed education or training that the examining board determines is substantially equivalent to passing one of those examinations in determining fitness as a speech-language pathologist.

459.24(2)(f) (f) Submits evidence satisfactory to the examining board that he or she has completed a postgraduate clinical fellowship in speech-language pathology approved by the examining board or has completed education or training that the examining board determines is substantially equivalent to the completion of such a fellowship.

459.24(3) (3) Audiologist license. The examining board shall grant an audiologist license to an individual who does all of the following:

459.24(3)(a) (a) Submits an application for the license to the department on a form provided by the department.

459.24(3)(b) (b) Pays the fee specified in s. 440.05 (1).

459.24(3)(c) (c) Subject to ss. 111.321, 111.322 and 111.335, submits evidence satisfactory to the examining board that he or she does not have a conviction record.

459.24(3)(d) (d) Submits evidence satisfactory to the examining board that he or she has completed a supervised clinical practicum and satisfied one of the following:

459.24(3)(d)1. 1. Received a master's degree in audiology from a college or university approved by the examining board, or has completed education or training that the examining board determines is substantially equivalent to the completion of those requirements. This subdivision does not apply to applications received after December 31, 2009.

459.24(3)(d)2. 2. Submits evidence satisfactory to the examining board that he or she possesses a doctoral degree in audiology from an accredited academic institution approved by the examining board by rule. The doctoral degree program must consist of not less than 3 years of educational course work and not less than 12 months of clinical rotation or externship. This subdivision applies to applications received after December 31, 2009.

459.24(3)(d)3. 3. Submits evidence satisfactory to the examining board that he or she has completed education or training that the examining board determines is substantially equivalent to the requirements under subd. 2. This subdivision applies to applications received after December 31, 2009.

459.24(3)(e) (e) Submits evidence satisfactory to the examining board that he or she has passed the examinations selected or approved by the examining board by rule under s. 459.26 (2) (am), or has completed education or training that the examining board determines is substantially equivalent to the examinations selected or approved by the examining board under s. 459.26 (2) (am).

459.24(3)(em) (em) Passes an examination under s. 459.26 (2) (b).

459.24(3)(f) (f) Submits evidence satisfactory to the examining board that he or she has completed a postgraduate clinical fellowship in audiology approved by the examining board or has completed education or training that the examining board determines is substantially equivalent to the completion of such a fellowship. This paragraph applies to applications received on or before December 31, 2009.

459.24(3m) (3m) Fitting and sale of hearing aids. An audiologist licensed under this subchapter or an individual granted a permit to practice audiology under this subchapter who engages in the practice of fitting and dealing in hearing aids shall do all of the following:

459.24(3m)(a) (a) Deliver to each person supplied with a hearing aid a receipt. The receipt shall contain the signature and show the business address, license or permit title, and number of the licensee or permittee, together with specifications as to the make and model of the hearing aid and full terms of sale clearly stated. If a hearing aid that is not new is sold, the receipt and the container must be clearly marked as "used" or "reconditioned", whichever is applicable. The terms of the guarantee, if there is any given, shall be set out in not less than 8-point type.

459.24(3m)(b) (b) Give to a purchaser of a hearing aid a personal guarantee that is at least identical in its terms to the guarantee given by the manufacturer of the hearing aid.

459.24(4) (4) Posting of license. Each person issued a license under this subchapter to practice speech-language pathology or audiology shall post the license in a conspicuous place in the licensee's place of business.

459.24(5) (5) Expiration and renewal. The renewal dates for licenses granted under this subchapter, other than temporary licenses granted under sub. (6), are specified in s. 440.08 (2) (a). Renewal applications shall be submitted to the department on a form provided by the department and shall include all of the following:

459.24(5)(a) (a) The renewal fee determined by the department under s. 440.03 (9) (a).

459.24(5)(b) (b) Proof that the applicant completed, within the 2 years immediately preceding the date of his or her application, 20 hours of continuing education programs or courses of study approved or required under rules promulgated under sub. (5m). This paragraph does not apply to an applicant for renewal of a license that expires on the first renewal date after the date on which the examining board initially granted the license.

459.24(5m) (5m) Continuing education.

459.24(5m)(a)(a) The examining board shall do all of the following:

459.24(5m)(a)1. 1. Promulgate rules establishing the criteria for approval of continuing education programs or courses of study required for renewal of a license under sub. (5) and the criteria for approval of the sponsors and cosponsors of continuing education programs or courses of study.

459.24(5m)(a)2. 2. Approve continuing education programs and courses of study in accordance with the criteria established under subd. 1.

459.24(5m)(a)3. 3. In consultation with the department, promulgate rules that do each of the following:

459.24(5m)(a)3.a. a. Require each person granted a speech-language pathologist license to whom sub. (5) (b) applies to complete a specified continuing education program or course of study to ensure competence with respect to a matter related to the practice of speech-language pathology if the examining board has received a significant number of consumer complaints about the matter or if the examining board otherwise determines there is a need for such a requirement.

459.24(5m)(a)3.b. b. Require each person granted an audiologist license to whom sub. (5) (b) applies to complete a specified continuing education program or course of study to ensure competence with respect to a matter related to the practice of audiology if the examining board has received a significant number of consumer complaints about the matter or if the examining board determines there is a need for such a requirement.

459.24(5m)(b) (b) Rules promulgated under par. (a) 3. shall establish criteria for the examining board's approval of the specified continuing education program or course of study and of sponsors and cosponsors of the continuing education program or course of study. The rules shall also require the examining board to administer, prior to the continuing education program or course of study, an examination on the matter that is the subject of the continuing education program or course of study and to waive a requirement to complete the continuing education program or course of study if a person granted a license under this subchapter passes the examination. A person who takes an examination specified in this paragraph shall pay the fee specified in s. 440.05 (1) (b).

459.24(6) (6) Temporary license.

459.24(6)(a)(a) Upon application, the examining board may grant a temporary license to practice speech-language pathology during the completion of the postgraduate fellowship required under sub. (2) (f) if the applicant practices under the supervision of a speech-language pathologist licensed under sub. (2), satisfies the requirements under sub. (2) (a) to (d) and has submitted an application to take the next available examination for licensure as a speech-language pathologist under s. 459.26 (2) (a).

459.24(6)(b) (b)

459.24(6)(b)1.1. Upon application, the examining board may grant a temporary license to practice audiology during the completion of the postgraduate fellowship required under sub. (3) (f) if the applicant practices under the supervision of an audiologist licensed under sub. (3), satisfies the requirements under sub. (3) (a) to (d), and has submitted an application to take the next available examinations for licensure as an audiologist under s. 459.26 (2) (b). No license may be issued under this paragraph after December 31, 2009.

459.24(6)(b)2. 2. The examining board may grant a temporary license to practice audiology to an individual who satisfies the requirements under sub. (3) (a) to (e).

459.24(6)(c) (c) A temporary license granted under this subsection is valid for a period designated in rules promulgated by the examining board. The rules may designate a period that terminates if an applicant fails to take the next available examination under s. 459.26 (2) (a) or (b) for reasons other than inaction by the examining board or hardship. A temporary license granted under par. (a) may be renewed once by the examining board. A temporary license granted under par. (b) may be renewed once by the examining board if the applicant fails an examination for audiologist licensure under s. 459.26 (2) (b) and applies to take the next available examination or if the applicant shows, to the satisfaction of the examining board, sufficient cause for the renewal. An applicant for a temporary license shall pay the fee specified in s. 440.05 (6).

459.24 History History: 1989 a. 316; 1993 a. 16, 66; 1997 a. 49; 1999 a. 9; 2003 a. 270; 2007 a. 20; 2009 a. 356.



459.26 Examination.

459.26  Examination.

459.26(1)(1) The examining board shall conduct examinations for speech-language pathologist and audiologist licensure at least semiannually and at times and places determined by the examining board. The examining board shall provide public notice of each examination at least 60 days before the date of the examination.

459.26(2) (2)

459.26(2)(a)(a) Examinations for speech-language pathologists shall consist of the examinations required for certification as a speech-language pathologist by the American speech-language-hearing association or may consist of other written tests that require applicants to demonstrate minimum competency in services and subjects substantially related to the practice of speech-language pathology and that are substantially equivalent to the examinations required for such certification.

459.26(2)(am) (am) The examining board shall by rule select and approve examinations for audiology.

459.26(2)(b) (b) An applicant for an audiologist license shall also complete an examination administered by the examining board that consists of practical tests of proficiency in techniques that pertain to the fitting of hearing aids, including the following:

459.26(2)(b)1. 1. Pure tone audiometry, including air conduction testing and bone conduction testing.

459.26(2)(b)2. 2. Live voice or recorded voice speech audiometry including speech reception threshold testing and most comfortable loudness measurements and measurements of tolerance thresholds.

459.26(2)(b)3. 3. Masking when indicated.

459.26(2)(b)4. 4. Recording and evaluation of audiograms and speech audiometry to determine proper selection and adaptation of a hearing aid.

459.26(2)(b)5. 5. Taking ear mold impressions.

459.26(2)(c) (c) The examining board may waive the requirement to complete the examination specified in par. (b) if it determines that an applicant for an audiologist license has completed education or training that is substantially equivalent to completing the examination.

459.26(3) (3) An individual is not eligible for examination unless he or she, at least 30 days before the date of examination, submits an application for examination to the department on a form provided by the department and pays the fee specified in s. 440.05 (1).

459.26 History History: 1989 a. 316; 1991 a. 39; 1997 a. 49; 2009 a. 356; 2013 a. 114.



459.28 Licensees of other jurisdictions.

459.28  Licensees of other jurisdictions.

459.28(1) (1) Upon application and payment of the fee specified in s. 440.05 (2), the examining board shall do the following:

459.28(1)(a) (a) Grant a license to practice speech-language pathology or audiology under s. 459.24 (2) or (3) to an applicant who holds a current speech-language pathologist or audiologist license in another state or territory of the United States if the examining board determines that the requirements for licensure in the other state or territory are substantially equivalent to the requirements under s. 459.24 (2) or (3).

459.28(1)(b) (b) Notwithstanding s. 459.24 (3) (d), grant a license to practice audiology under s. 459.24 (3) to an applicant who holds a current audiologist license in another state or territory of the United States if the examining board determines all of the following:

459.28(1)(b)1. 1. The requirements for licensure in the other state or territory are substantially equivalent to the requirements under s. 459.24 (3) (c), (e), and (em).

459.28(1)(b)2. 2. The applicant has submitted evidence satisfactory to the examining board that he or she has completed a supervised clinical practicum and received a master's degree in audiology from a college or university approved by the examining board, or has completed education or training that the examining board determines is substantially equivalent to the completion of those requirements.

459.28(2) (2) The examining board may enter into reciprocal agreements with officials of other states or territories of the United States for licensing speech-language pathologists and audiologists and grant licenses to applicants who are licensed in those states or territories according to the terms of the reciprocal agreements.

459.28 History History: 1989 a. 316; 1993 a. 16; 2009 a. 356.



459.32 Limited permit.

459.32  Limited permit.

459.32(1)(1) Upon application, the examining board shall grant a permit to practice speech-language pathology in association with a speech-language pathologist licensed under s. 459.24 (2), or to practice audiology in association with an audiologist licensed under s. 459.24 (3), to an individual who is not a resident of this state if the individual submits evidence satisfactory to the examining board of having satisfied the requirements for licensure under s. 459.24 (2) (c) and (d) or (3) (c) and (d). The permit shall be valid for the period designated by the examining board, not to exceed 10 days in any calendar year.

459.32(2) (2) Upon application, the examining board shall grant a permit to practice speech-language pathology or audiology to an individual who is not a resident of this state if the individual holds a current speech-language pathologist or audiologist license in another state or territory of the United States and the examining board determines that the requirements for licensure in the other state or territory are substantially equivalent to the requirements under s. 459.24 (2) or (3). The permit shall be valid for the period designated by the examining board, not to exceed 45 days in any calendar year.

459.32(3) (3) An applicant for a limited permit under sub. (1) or (2) shall pay the fee specified in s. 440.05 (6) and, if applicable, an applicant for a limited permit under sub. (2) shall also pay the fee specified in s. 440.05 (1) (b).

459.32 History History: 1989 a. 316; 1993 a. 16; 1997 a. 49.



459.34 Disciplinary proceedings and actions.

459.34  Disciplinary proceedings and actions.

459.34(1) (1) Subject to the rules promulgated under s. 440.03 (1), the examining board may make investigations and conduct hearings to determine whether a violation of this subchapter or any rule promulgated under this subchapter has occurred.

459.34(2) (2) Subject to the rules promulgated under s. 440.03 (1), the examining board may reprimand a licensee or permittee or deny, limit, suspend or revoke a license or permit under this subchapter if it finds that the applicant, licensee or permittee has done any of the following:

459.34(2)(a) (a) Made a material misstatement in an application for a license or permit or for renewal of a license.

459.34(2)(b) (b) Engaged in conduct in the practice of speech-language pathology or audiology which evidences a lack of knowledge or ability to apply professional principles or skills.

459.34(2)(c) (c) Subject to ss. 111.321, 111.322 and 111.335, been convicted of an offense the circumstances of which substantially relate to the practice of speech-language pathology or audiology.

459.34(2)(ce) (ce) Violated any federal or state statute, rule or regulation that relates to the practice of fitting and dealing in hearing aids. This paragraph does not apply to speech-language pathologists.

459.34(2)(cm) (cm) Failed to conduct a direct observation of the ear canal of a person for whom a hearing aid is purchased. This paragraph does not apply to speech-language pathologists.

459.34(2)(cs) (cs) Sold a hearing aid for use by a person who was not given tests by a hearing instrument specialist or audiologist licensed under this chapter or in another state using appropriate procedures and instrumentation or without proper measurement of the functional intensity and range of the person's hearing. This paragraph does not apply to speech-language pathologists.

459.34(2)(d) (d) Engaged in deceptive advertising.

459.34(2)(e) (e) Advertised, practiced or attempted to practice under another's name.

459.34(2)(f) (f) Subject to ss. 111.321, 111.322 and 111.34, practiced speech-language pathology or audiology while the individual's ability to practice was impaired by alcohol or other drugs.

459.34(2)(g) (g) Violated this subchapter or any rule promulgated under this subchapter.

459.34(2)(h) (h) Engaged in unprofessional conduct as defined by rule by the examining board.

459.34(2)(i) (i) Intentionally or negligently misrepresented the cause of a hearing impairment or the cure of a hearing impairment by the use of a hearing aid.

459.34(2)(j) (j) Made an intentional or negligent misrepresentation regarding a hearing aid or services.

459.34(2)(k) (k) Misused the words "doctor," "clinic," "clinical," or other words, abbreviations, or symbols that imply the involvement of the medical or audiology professions in the absence of such involvement.

459.34(2m) (2m)

459.34(2m)(a)(a) An individual whose license or limited permit is limited by the examining board under this subchapter may continue to practice under the license or permit if the individual does all of the following:

459.34(2m)(a)1. 1. Refrains from engaging in unprofessional conduct.

459.34(2m)(a)2. 2. Appears before the examining board or its officers or agents upon each request of the examining board.

459.34(2m)(a)3. 3. Fully discloses to the examining board or its officers or agents the nature of the individual's practice and conduct.

459.34(2m)(a)4. 4. Fully complies with the limits placed on his or her practice and conduct by the examining board.

459.34(2m)(a)5. 5. Obtains any additional training, education or supervision required by the examining board.

459.34(2m)(a)6. 6. Cooperates with all reasonable requests of the examining board.

459.34(2m)(b) (b) The examining board may, as a condition of removing a limitation on a license or limited permit issued under this subchapter or of reinstating a license or limited permit that has been suspended or revoked under this subchapter, require the license or permit holder to obtain minimum results specified by the examining board on one or more physical, mental or professional competency examinations if the examining board determines that obtaining the minimum results is related to correcting one or more of the bases upon which the limitation, suspension or revocation was imposed.

459.34(2m)(c) (c) The examining board may, as a condition of reinstating a license that has been suspended under this subchapter, require the license holder to pass an examination required for initial licensure under s. 459.26 (2).

459.34(3) (3) In addition to or in lieu of a reprimand or denial, limitation, suspension or revocation of a license or permit under sub. (2), the examining board may assess against an applicant, licensee or permittee a forfeiture of not less than $100 nor more than $2,500 for each violation enumerated under sub. (2).

459.34 History History: 1989 a. 316; 1997 a. 49, 191; 2003 a. 270; 2009 a. 356.






460. Massage therapy and bodywork therapy.

460.01 Definitions.

460.01  Definitions. In this chapter:

460.01(1g) (1g) "Adjunctive therapy" means any of the following:

460.01(1g)(a) (a) The use of a device that simulates or enhances a manual action.

460.01(1g)(b) (b) The application of water, lubricants, or other nonprescription topical agents to the skin.

460.01(1g)(c) (c) The application of heat or cold to the skin in the absence of an electromagnetic device.

460.01(1r) (1r) "Affiliated credentialing board" means the massage therapy and bodywork therapy affiliated credentialing board.

460.01(2m) (2m) "License holder" means a person granted a license under this chapter.

460.01(3) (3) "Manual action" includes holding, positioning, rocking, kneading, compressing, decompressing, gliding, or percussing the soft tissue of the human body or applying a passive range of motion to the human body without joint mobilization or manipulation.

460.01(4) (4) "Massage therapy" or "bodywork therapy" means the science and healing art that uses manual actions and adjunctive therapies to palpate and manipulate the soft tissue of the human body in order to improve circulation, reduce tension, relieve soft tissue pain, or increase flexibility. "Massage therapy" or "bodywork therapy" includes determining whether manual actions and adjunctive therapies are appropriate or contraindicated, or whether a referral to another health care practitioner is appropriate. "Massage therapy" or "bodywork therapy" does not include making a medical, physical therapy, or chiropractic diagnosis.

460.01(5) (5) "Physician's office" means a place, other than a residence or a hospital, that is used primarily to provide medical care and treatment.

460.01(6) (6) "Sexual contact" has the meaning given in s. 939.22 (34).

460.01(7) (7) "Sexual intercourse" has the meaning given in s. 948.01 (7) (a).

460.01 History History: 2001 a. 74; 2009 a. 12, 355.



460.02 License required.

460.02  License required. Except as provided in s. 460.03, no person may provide massage therapy or bodywork therapy, designate himself or herself as a massage therapist or bodywork therapist or masseur or masseuse, or use or assume the title "massage therapist and bodywork therapist" or "massage therapist" or "bodywork therapist" or "masseur" or "masseuse" or any title that includes "massage therapist," "bodywork therapist," or "bodyworker," or append to the person's name the letters "M.T.," "R.M.T.," "L.M.T.," "C.M.T.," "B.T.," "B.W.," "L.B.W.," "R.B.W.," or "C.B.W.," or use any other title or designation that represents or may tend to represent that he or she is licensed under this chapter, unless the person is licensed under this chapter.

460.02 History History: 2001 a. 74; 2009 a. 355.



460.03 Applicability.

460.03  Applicability. A license under this chapter is not required for any of the following:

460.03(1) (1) A person holding a license, permit, registration, or certification granted by this state or the federal government who engages in a practice of massage therapy or bodywork therapy within the scope of his or her license, permit, registration, or certification and who does not imply that he or she is licensed under this chapter. A person who is exempt from licensure under this subsection may use the terms "bodywork," "bodyworker," and "bodywork therapy" to identify his or her practice.

460.03(2) (2) A person who is authorized to practice massage therapy or bodywork therapy in another state or country and is providing a consultation to or demonstration with a license holder. A person who is exempt from licensure under this subsection may use the terms "bodywork," "bodyworker," and "bodywork therapy" to identify his or her practice.

460.03(2m) (2m)

460.03(2m)(a)(a) A person who does any of the following and who satisfies the requirements of par. (b):

460.03(2m)(a)1. 1. Uses touch, words, and directed movement to deepen a client's awareness of his or her existing patterns of movement and to suggest to the client new patterns of movement.

460.03(2m)(a)2. 2. Uses touch to affect the energy systems of the human body.

460.03(2m)(a)3. 3. Uses touch and education to effect change in the structure of the body while engaged in the practice of structural integration.

460.03(2m)(b) (b) The person is recognized by or meets the established standards of either a professional organization or credentialing association that recognizes a person in a practice after that person demonstrates an adequate level of training and competency and adherence to ethical standards.

460.03(2m)(c) (c) A person who is exempt from licensure under this subsection may use the terms "bodywork," "bodyworker," and "bodywork therapy" to identify his or her practice.

460.03(3) (3) A person who manipulates only the soft tissues of the hands, feet, or ears of the human body, provided that the services are not represented or implied to be massage therapy or bodywork therapy.

460.03 History History: 2001 a. 74; 2009 a. 355; 2011 a. 260 s. 80.



460.04 Duties of affiliated credentialing board.

460.04  Duties of affiliated credentialing board.

460.04(1m)(1m) The affiliated credentialing board shall prepare an examination on state laws and administrative rules governing massage therapy and bodywork therapy.

460.04(2) (2) The affiliated credentialing board shall promulgate rules that establish all of the following:

460.04(2)(a) (a) Standards that govern the professional conduct of license holders in practicing massage therapy or bodywork therapy. The standards shall prohibit a license holder from having sexual contact or sexual intercourse with a client.

460.04(2)(b) (b) Criteria for approving a training program for purposes of s. 460.05 (1) (e) 1. Rules promulgated under this paragraph shall require the training program to meet the requirements under s. 460.095 and to consist of at least 600 classroom hours.

460.04(2)(c) (c) Requirements and procedures for obtaining the informed consent of a client under s. 460.11 (1) and for making a report required under s. 460.12 (1).

460.04(2)(d) (d) A definition of "sexually oriented business" for purposes of s. 460.11 (3).

460.04(2)(e) (e) A requirement that an applicant for a license under this chapter submit evidence satisfactory to the affiliated credentialing board that the applicant has current proficiency in the use of an automated external defibrillator achieved through instruction provided by an individual, organization, or institution of higher education approved under s. 46.03 (38) to provide such instruction.

460.04(2)(f) (f) Requirements to be satisfied by a person seeking a temporary license under s. 460.08. The rules promulgated under this subsection shall require the person to be a graduate of a massage therapy or bodywork therapy school or program and may require the holder of a temporary license to make disclosures to clients and to practice under the supervision of a massage therapist or bodywork therapist licensed under this chapter.

460.04(2)(g) (g) A requirement that an applicant for a license under this chapter pass an examination on state laws and administrative rules governing massage therapy and bodywork therapy.

460.04 History History: 2001 a. 74; 2007 a. 104; 2009 a. 355.



460.05 Licensure of massage therapists and bodywork therapists.

460.05  Licensure of massage therapists and bodywork therapists.

460.05(1)(1) The affiliated credentialing board shall grant a license as a massage therapist or bodywork therapist to a person who satisfies all of the following:

460.05(1)(a) (a) The person is 18 years of age or older.

460.05(1)(b) (b) The person has graduated from high school or attained high school graduation equivalency as determined by the department of public instruction under s. 115.29 (4).

460.05(1)(c) (c) The person submits an application for the license to the affiliated credentialing board on a form provided by the affiliated credentialing board.

460.05(1)(d) (d) The person pays the fee specified in s. 440.05 (1).

460.05(1)(e) (e) Except as provided in sub. (2), the person submits evidence satisfactory to the affiliated credentialing board that he or she has done all of the following:

460.05(1)(e)1. 1. Graduated from a school of massage therapy or bodywork therapy approved by the educational approval board under s. 38.50 that meets the requirements under s. 460.095 or completed a training program approved by the affiliated credentialing board under the rules promulgated under s. 460.04 (2) (b).

460.05(1)(e)2. 2. Completed at least 6 classroom hours in the laws of this state and rules of the affiliated credentialing board relating to the practice of massage therapy or bodywork therapy in a course of instruction approved by the affiliated credentialing board.

460.05(1)(f) (f) The person passes the examinations under s. 460.06.

460.05(1)(g) (g) The person submits evidence satisfactory to the affiliated credentialing board that he or she has in effect malpractice liability insurance coverage in an amount that is not less than $1,000,000 per occurrence and $1,000,000 for all occurrences in one year.

460.05(1)(h) (h) The person has not been convicted of any of the following:

460.05(1)(h)1. 1. An offense under s. 940.22, 940.225, 944.15, 944.17, 944.30, 944.31, 944.32, 944.33, 944.34, 948.02, 948.025, 948.08, 948.085, 948.09, 948.095, or 948.10.

460.05(1)(h)2. 2. An offense under federal law or a law of any other state that is comparable to an offense under subd. 1.

460.05(1)(i) (i) The person submits evidence satisfactory to the department that he or she has current proficiency in the use of an automated external defibrillator achieved through instruction provided by an individual, organization, or institution of higher education approved under s. 46.03 (38) to provide such instruction.

460.05(2) (2) The affiliated credentialing board may waive a requirement specified in sub. (1) (e) if a person establishes, to the satisfaction of the affiliated credentialing board, that he or she has education, training, or other experience that is substantially equivalent to the requirement.

460.05(4) (4) The affiliated credentialing board may assign a unique license number to each person licensed under this chapter.

460.05 History History: 2001 a. 74; 2005 a. 22, 25, 254, 277; 2007 a. 104; 2009 a. 355 ss. 21, 28 to 34.



460.06 Examinations.

460.06  Examinations. The affiliated credentialing board may not grant a license under this chapter unless the applicant achieves a passing grade on the following examinations:

460.06(1) (1) A nationally administered, entry-level competency examination for therapeutic massage and bodywork therapy that meets generally accepted psychometric principles and standards or a substantially equivalent examination approved by the affiliated credentialing board.

460.06(2) (2) The examination on state laws and administrative rules governing massage therapy and bodywork therapy required under s. 460.04 (2) (g).

460.06 History History: 2001 a. 74 s. 16; 2009 a. 355; s. 35.17 correction in (1).



460.07 Display of certificate; expiration and renewal.

460.07  Display of certificate; expiration and renewal.

460.07(1)(1) Each person who is licensed under this chapter shall conspicuously display the license in the place of business where he or she practices massage therapy or bodywork therapy so that the license can easily be seen and read.

460.07(2) (2) Renewal applications shall be submitted to the department on a form provided by the department on or before the applicable renewal date specified under s. 440.08 (2) (a) and shall include all of the following:

460.07(2)(a) (a) The renewal fee determined by the department under s. 440.03 (9) (a).

460.07(2)(b) (b) If applicable, proof of completion of continuing education under s. 460.10.

460.07(2)(c) (c) Evidence satisfactory to the affiliated credentialing board that the applicant has in effect malpractice liability insurance coverage in an amount that is not less than $1,000,000 per occurrence and $1,000,000 for all occurrences in one year.

460.07(2)(d) (d) Evidence satisfactory to the affiliated credentialing board that the applicant has current proficiency in the use of an automated external defibrillator achieved through instruction provided by an individual, organization, or institution of higher education approved under s. 46.03 (38) to provide such instruction.

460.07 History History: 2001 a. 74; 2007 a. 20, 104; 2009 a. 355.



460.08 Temporary license.

460.08  Temporary license. The affiliated credentialing board may grant a temporary license for a period not to exceed 6 months to an applicant who satisfies the requirements established in the rules under s. 460.04 (2) (f). A temporary license may not be renewed.

460.08 History History: 2009 a. 355.



460.09 Reciprocal license.

460.09  Reciprocal license. Upon application and payment of the fee specified in s. 440.05 (2), the affiliated credentialing board shall grant a massage therapist or bodywork therapist license to a person who holds a similar license in another state or territory of the United States or another country if the affiliated credentialing board determines that the requirements for receiving the license in the other state, territory, or country are substantially equivalent to the requirements under s. 460.05.

460.09 History History: 2001 a. 74; 2009 a. 355.



460.095 Massage therapy and bodywork therapy school, training program, and instructor requirements.

460.095  Massage therapy and bodywork therapy school, training program, and instructor requirements. Each massage therapy or bodywork therapy school located in this state and each massage therapy or bodywork therapy training program offered in this state shall do all of the following:

460.095(1) (1) Provide and require as a prerequisite to graduation completion of a course of instruction on state laws and regulations applicable to massage therapy and bodywork therapy.

460.095(2) (2) Administer, score, and require as a prerequisite to graduation, the examination required under s. 460.06 (2).

460.095(3) (3) Ensure that each instructor hired by the school or training program on or after December 1, 2010, to teach courses in anatomy, physiology, kinesiology, and pathology has at least one of the following:

460.095(3)(a) (a) Professional training and 2 years of experience in a health-related field.

460.095(3)(b) (b) Two years of post-secondary education and training.

460.095(4) (4) Ensure that each instructor hired by the school or training program on or after December 1, 2010, to teach courses in theory and the practice of massage therapy or bodywork therapy is licensed under this chapter and has at least one of the following:

460.095(4)(a) (a) Two years experience as a practicing professional.

460.095(4)(b) (b) Formal education and training as a massage therapy or bodywork therapy instructor.

460.095 History History: 2009 a. 355.



460.10 Continuing education.

460.10  Continuing education.

460.10(1) (1) The affiliated credentialing board may promulgate rules establishing all of the following:

460.10(1)(a) (a) Requirements and procedures for a license holder to complete continuing education programs or courses of study to qualify for renewal of his or her license. The rules promulgated under this paragraph may not require a license holder to complete more than 24 hours of continuing education programs or courses of study in order to qualify for renewal of his or her license.

460.10(1)(b) (b) Qualifications applicable to providers of continuing education programs and courses required under par. (a).

460.10(2) (2) The affiliated credentialing board may waive all or part of any requirement established in rules promulgated under sub. (1) (a) if it determines that prolonged illness, disability, or other exceptional circumstances have prevented a license holder from completing the requirement.

460.10 History History: 2001 a. 74; 2009 a. 355; 2011 a. 260.



460.11 Practice requirements.

460.11  Practice requirements.

460.11(1) (1) A license holder may not practice massage therapy or bodywork therapy on a client unless the license holder first obtains the informed consent of the client and has informed the client that he or she may withdraw the consent at any time.

460.11(2) (2) A license holder shall keep confidential any information that a client in confidence gives to the license holder and any other information that the license holder obtains about a client in the course of practicing massage therapy or bodywork therapy that a reasonable person in the client's position would want kept confidential, unless the information is otherwise required by law to be disclosed or the client specifically authorizes the disclosure of the information.

460.11(3) (3) A license holder may not, whether for compensation or not, practice massage therapy or bodywork therapy for a sexually oriented business, as defined by the affiliated credentialing board by rule.

460.11 History History: 2001 a. 74; 2009 a. 355.



460.12 Duty to make reports.

460.12  Duty to make reports.

460.12(1) (1) A license holder shall submit a report to the affiliated credentialing board if he or she has reasonable cause to believe that another license holder has committed a crime relating to prostitution under ss. 944.30 to 944.34 or has had sexual contact or sexual intercourse with a client. If the report relates to sexual contact or sexual intercourse with a client, the report may not identify the client unless the client has provided written consent for disclosure of this information.

460.12(2) (2) The affiliated credentialing board may use a report made under sub. (1) as the basis for an investigation under s. 460.14 (1). If, after an investigation, the affiliated credentialing board has reasonable cause to believe that a license holder has committed a crime, the affiliated credentialing board shall report the belief to the district attorney for the county in which the crime, in the opinion of the affiliated credentialing board, occurred.

460.12(3) (3) If, after an investigation, the affiliated credentialing board determines that a report submitted under sub. (1) is without merit, the affiliated credentialing board shall remove the report from the record of the license holder who is the subject of the report.

460.12(4) (4) All reports and records made from reports under sub. (1) and maintained by the affiliated credentialing board, the department, district attorneys, and other persons, officials, and institutions shall be confidential and are exempt from disclosure under s. 19.35 (1). Information regarding the identity of a client with whom a license holder is suspected of having sexual contact or sexual intercourse shall not be disclosed by persons who have received or have access to a report or record unless disclosure is consented to in writing by the client. The report of information under sub. (1) and the disclosure of a report or record under this subsection does not violate any person's responsibility for maintaining the confidentiality of patient health care records, as defined in s. 146.81 (4) and as required under s. 146.82. Reports and records may be disclosed only to the affiliated credentialing board, the department, and the appropriate staff of a district attorney or a law enforcement agency within this state for purposes of investigation or prosecution.

460.12(5) (5)

460.12(5)(a)(a) In this subsection, "violation" means a violation of any state or local law that is punishable by a forfeiture.

460.12(5)(b) (b) A license holder shall submit a written report to the affiliated credentialing board if he or she is convicted of a felony or misdemeanor, or is found to have committed a violation, in this state or elsewhere, and if the circumstances of the felony, misdemeanor, or violation substantially relate to the practice of massage therapy or bodywork therapy. The report shall identify the date, place, and nature of the conviction or finding and shall be submitted within 30 days after the entry of the judgment of conviction or the judgment finding that he or she committed the violation. If the report is submitted by mail, the report is considered to be submitted on the date that it is mailed.

460.12 History History: 2001 a. 74; 2009 a. 355.



460.13 Advertising.

460.13  Advertising. Except as provided in s. 460.03 (1) and (2), a license holder may not advertise that he or she practices massage therapy or bodywork therapy unless the advertisement includes a statement that the license holder is a "licensed massage therapist and bodywork therapist" or "licensed massage therapist" or "licensed bodywork therapist."

460.13 History History: 2001 a. 74; 2009 a. 355; 2011 a. 260 s. 80.



460.14 Disciplinary proceedings and actions.

460.14  Disciplinary proceedings and actions.

460.14(1) (1) Subject to the rules promulgated under s. 440.03 (1), the affiliated credentialing board may make investigations and conduct hearings to determine whether a violation of this chapter or any rule promulgated under this chapter has occurred.

460.14(2) (2) Subject to the rules promulgated under s. 440.03 (1), the affiliated credentialing board may reprimand a license holder or deny, limit, suspend, or revoke a license under this chapter if it finds that the applicant or license holder has done any of the following:

460.14(2)(a) (a) Made a material misstatement in an application for a license or for renewal of a license.

460.14(2)(b) (b) Subject to ss. 111.321, 111.322, and 111.335, been convicted of an offense the circumstances of which substantially relate to the practice of massage therapy or bodywork therapy.

460.14(2)(c) (c) Advertised in a manner that is false, deceptive, or misleading.

460.14(2)(d) (d) Advertised, practiced, or attempted to practice under another's name.

460.14(2)(e) (e) Subject to ss. 111.321, 111.322, and 111.34, practiced massage therapy or bodywork therapy while his or her ability to practice was impaired by alcohol or other drugs.

460.14(2)(f) (f) Intentionally made a false statement in a report submitted under s. 460.12 (1).

460.14(2)(g) (g) Engaged in unprofessional conduct in violation of the standards established in rules promulgated under s. 460.04 (2) (a).

460.14(2)(h) (h) Engaged in conduct while practicing massage therapy or bodywork therapy that jeopardizes the health, safety, or welfare of a client or that evidences a lack of knowledge of, inability to apply, or the negligent application of, principles or skills of massage therapy or bodywork therapy.

460.14(2)(j) (j) Violated this chapter or any rule promulgated under this chapter.

460.14(2m) (2m) Subject to the rules promulgated under s. 440.03 (1), the affiliated credentialing board shall revoke a license under this chapter if the license holder is convicted of any of the following:

460.14(2m)(a) (a) An offense under s. 940.22, 940.225, 944.15, 944.17, 944.30, 944.31, 944.32, 944.33, 944.34, 948.02, 948.025, 948.08, 948.085, 948.09, 948.095, or 948.10.

460.14(2m)(b) (b) An offense under federal law or a law of any other state that is comparable to an offense under par. (a).

460.14(3) (3) The affiliated credentialing board may restore a license that has been suspended or revoked on such terms and conditions as the affiliated credentialing board may deem appropriate.

460.14 History History: 2001 a. 74; 2005 a. 277; 2009 a. 355.



460.15 Penalty.

460.15  Penalty. Any person who violates this chapter or any rule promulgated under this chapter shall forfeit not more than $1,000 for each violation.

460.15 History History: 2001 a. 74; 2009 a. 355.



460.17 Local regulation.

460.17  Local regulation. A city, village, town, or county may not enact an ordinance that regulates the practice of massage therapy or bodywork therapy by a person who is licensed by the affiliated credentialing board under this chapter. No provision of any ordinance enacted by a city, village, town, or county that is in effect before February 1, 1999, and that relates to the practice of massage therapy or bodywork therapy, may be enforced against a person who is licensed by the affiliated credentialing board under this chapter.

460.17 History History: 2001 a. 74 s. 19; 2009 a. 355.






462. Radiographers and limited x-ray machine operators.

462.01 Definitions.

462.01  Definitions. In this chapter:

462.01(1) (1) "Board" means the radiography examining board.

462.01(2) (2) "Bone densitometry" means the quantitative assessment of bone mass using single or dual energy X-ray absorptiometry.

462.01(3) (3) "Department" means the department of safety and professional services.

462.01(4) (4) "Physician" means a person licensed to practice medicine and surgery under s. 448.04 (1) (a) or (b).

462.01(5) (5) "Practice of radiography" means the imaging of anatomical structures, produced by the combined application of X-rays to the human body and the application of knowledge in the fields of anatomy, radiographic positioning, and radiographic technique, and knowledge of principles of radiation protection, for the purpose of medical diagnosis except that "practice of radiography" does not include bone densitometry.

462.01 History History: 2009 a. 106; 2011 a. 32.



462.02 Practice, use of title restricted.

462.02  Practice, use of title restricted.

462.02(1) (1)

462.02(1)(a) (a) Subject to sub. (2), no person may use the title "radiographer," represent himself or herself as a radiographer, or engage in the practice of radiography, unless the person is granted a license under s. 462.03 (2).

462.02(1)(b) (b) A person who holds a limited X-ray machine operator permit to perform radiography and who does not hold a license under s. 462.03 (2) may not perform radiography except as authorized under the permit. A limited X-ray machine operator permit shall authorize the holder to perform radiography of one or more of the following:

462.02(1)(b)1. 1. The thorax, lungs, and ribs.

462.02(1)(b)2. 2. The upper and lower extremities, including the pectoral girdle but excluding the hip and pelvis.

462.02(1)(b)3. 3. The foot, ankle, and lower leg below the knee.

462.02(1)(b)4. 4. The cervical, thoracic, and lumbar spine.

462.02(2) (2) Subsection (1) does not apply to any of the following:

462.02(2)(a) (a) A physician.

462.02(2)(b) (b) A person enrolled as a student in a radiography program approved by the board, if the person is directly supervised by a physician or a person licensed under s. 462.03 (2).

462.02(2)(c) (c) A chiropractor licensed under s. 446.02 or a person under the direct supervision of such a chiropractor, if the person has successfully completed a course of instruction comprising at least 48 hours of instruction approved by the chiropractic examining board related to X-ray examinations.

462.02(2)(d) (d) A dentist licensed under s. 447.04 (1), a dental hygienist licensed under s. 447.04 (2), or a person under the direct supervision of a dentist.

462.02(2)(e) (e) A physician assistant licensed under s. 448.04 (1) (f).

462.02(2)(f) (f) A podiatrist licensed under s. 448.63 or a person under the direct supervision of such a podiatrist, if the person has successfully completed a course of instruction approved by the podiatrists affiliated credentialing board related to X-ray examinations under s. 448.695 (3).

462.02 History History: 2009 a. 106.



462.03 Issuance of license, permit.

462.03  Issuance of license, permit.

462.03(1) (1)  General requirements. The board may not grant a license or limited X-ray machine operator permit under this section to a person unless all of the following apply:

462.03(1)(a) (a) The person is at least 18 years of age.

462.03(1)(b) (b) The person holds a high school diploma or its equivalent, as determined by the board.

462.03(1)(c) (c) The person pays the initial credential fee determined by the department under s. 440.03 (9) (a).

462.03(1)(d) (d) The person submits an application on a form provided by the department.

462.03(1)(e) (e) Subject to ss. 111.321, 111.322, and 111.335, the person does not have an arrest or conviction record.

462.03(2) (2) License. Subject to sub. (1), the board shall grant a license to practice radiography to a person who passes an examination administered by the board and submits evidence satisfactory to the board that the person has completed a course of study in radiography that has been approved by the board or an equivalent course of study, as determined by the board.

462.03(3) (3) Permit. Subject to sub. (1), the board shall grant a limited X-ray machine operator permit to perform radiography to a person who passes an examination administered by the board and submits evidence satisfactory to the board that the person has completed an appropriate course of study, as determined by the board.

462.03 History History: 2009 a. 106.



462.04 Prescription or order required.

462.04  Prescription or order required. A person who holds a license or limited X-ray machine operator permit under this chapter may not use diagnostic X-ray equipment on humans for diagnostic purposes unless authorized to do so by prescription or order of a physician licensed under s. 448.04 (1) (a), a dentist licensed under s. 447.04 (1), a podiatrist licensed under s. 448.63, a chiropractor licensed under s. 446.02, an advanced practice nurse certified under s. 441.16 (2), or a physician assistant licensed under s. 448.04 (1) (f).

462.04 History History: 2009 a. 106.



462.05 Renewal of license, permit.

462.05  Renewal of license, permit.

462.05(1) (1) The renewal date for licenses and limited X-ray machine operator permits granted under this chapter is specified in s. 440.08 (2) (a). Renewal applications shall be submitted to the department on a form provided by the department and shall include the renewal fee determined by the department under s. 440.03 (9) (a).

462.05(2) (2)

462.05(2)(a)(a) A radiographer or limited X-ray machine operator is not eligible for renewal of a license or permit under sub. (1) unless the radiographer or limited X-ray machine operator has complied with the continuing education requirements established by the board under s. 462.06 (1) (c).

462.05(2)(b) (b) Paragraph (a) does not apply to a radiographer or limited X-ray machine operator if the radiographer or limited X-ray machine operator is applying for renewal for the first time.

462.05 History History: 2009 a. 106.



462.06 Rule making.

462.06  Rule making.

462.06(1)(1) The board shall promulgate rules that do all of the following:

462.06(1)(a) (a) Establish standards for courses of study in radiography. The standards shall be no less stringent than the standards adopted by the Joint Review Committee on Education in Radiologic Technology or a successor organization.

462.06(1)(b) (b) Establish standards for examinations under s. 462.03 (2) and (3). Notwithstanding s. 462.03 (2) and (3), the rules may permit a person to satisfy the examination requirement by providing the board with evidence satisfactory to the board that the person holds a current registration by the American Registry of Radiologic Technologists or a successor organization or is currently licensed to practice radiography in another state with examination standards at least as stringent as those promulgated by the board under this paragraph. The board may adopt a limited scope radiography examination administered by the American Registry of Radiologic Technologists, a successor organization, or other recognized national voluntary credentialing body, if the examination standards are at least as stringent as those adopted by the board under this paragraph.

462.06(1)(c) (c) Establish continuing education standards for renewal of licenses and limited X-ray machine operator permits issued under this chapter. The standards adopted under this paragraph may recognize current certification by the American Registry of Radiologic Technologists or a successor organization as evidence of compliance with the continuing education standards established under this paragraph, if the continuing education requirements for such certification are no less stringent than those adopted by the board under this paragraph.

462.06(2) (2) The board may promulgate rules that establish a code of ethics for persons who hold a license or limited X-ray machine operator permit under s. 462.03.

462.06 History History: 2009 a. 106.



462.07 Discipline.

462.07  Discipline.

462.07(1)(1) Subject to the rules promulgated under s. 440.03 (1), the board may conduct investigations and hearings to determine whether a person has violated this chapter or a rule promulgated under this chapter.

462.07(2) (2) Subject to the rules promulgated under s. 440.03 (1), if a person who applies for or holds a license or limited X-ray machine operator permit under s. 462.03 does any of the following, the board may reprimand the person or deny, limit, suspend, or revoke the person's license or permit:

462.07(2)(a) (a) Makes a material misstatement in an application for a license or permit under s. 462.03 or an application for renewal of a license or permit.

462.07(2)(b) (b) Violates any law of this state or federal law that substantially relates to the practice of radiography, violates this chapter, or violates a rule promulgated under this chapter, including a provision of a code of ethics promulgated under s. 462.06 (2).

462.07(2)(c) (c) Materially assists a person who does not hold a license or permit under s. 462.03 to engage in the practice of radiography.

462.07(2)(d) (d) Advertises, practices, or attempts to practice under another person's name.

462.07(2)(e) (e) Engages in unprofessional conduct, as defined by the board by rule.

462.07(2)(f) (f) Subject to ss. 111.321, 111.322, and 111.335, is arrested for or convicted of an offense the circumstances of which substantially relate to the practice of radiology.

462.07 History History: 2009 a. 106.






470. Examining board of professional geologists, hydrologists and soil scientists.

470.01 Definitions.

470.01  Definitions. In this chapter:

470.01(1) (1) "Examining board" means the examining board of professional geologists, hydrologists and soil scientists.

470.01(1g) (1g) "Geology" means a science that involves the study of the earth and the earth's origin, composition, structure and physical history, including the study of the natural agents, forces and processes that cause changes in the earth and the investigation and collection of data concerning the crust and the interior of the earth and the surface and underground gases, solids and fluids that make up the earth.

470.01(1r) (1r) "Hydrology" means a science that involves the study of the waters of the earth, including the study of the occurrence, circulation, distribution, chemistry or quality of water or its role as a natural agent that causes changes in the earth, and the investigation and collection of data concerning waters in the atmosphere or on the surface or in the interior of the earth, including data regarding the interaction of water with other gases, solids or fluids.

470.01(2) (2) "Practice of professional geology" means the performance of or offer to perform any geologic service or work in which the public welfare or the safeguarding of life, health, environment or property is concerned or involved. "Practice of professional geology" includes the collection of geological data, consultation, investigation, evaluation, interpretation, planning or inspection relating to a service or work that applies geology.

470.01(3) (3) "Practice of professional hydrology" means the performance of or offer to perform any hydrologic service or work in which the public welfare or the safeguarding of life, health, environment or property is concerned or involved. "Practice of professional hydrology" includes the collection of hydrological data, consultation, investigation, evaluation, interpretation, planning or inspection relating to a service or work that applies hydrology.

470.01(4) (4) "Practice of professional soil science" means the performance of or offer to perform any service or work related to soil science in which the public welfare or the safeguarding of life, health, environment or property is concerned or involved. "Practice of professional soil science" includes the collection of soil data, consultation, investigation, evaluation, interpretation, planning or inspection relating to a service or work that applies soil science.

470.01(5) (5) "Professional geologist" means a person who engages in the practice of professional geology.

470.01(5m) (5m) "Professional geologist section" means the professional geologist section of the examining board.

470.01(6) (6) "Professional hydrologist" means a person who engages in the practice of professional hydrology.

470.01(6m) (6m) "Professional hydrologist section" means the professional hydrologist section of the examining board.

470.01(7) (7) "Professional soil scientist" means a person who engages in the practice of professional soil science

470.01(8) (8) "Professional soil scientist section" means the professional soil scientist section of the examining board.

470.01(9) (9) "Soil science" means a science that involves the study of soils between the surface of the earth and bedrock, including the study of natural or human processes or forces that occur in soils, and the investigation and collection of data concerning soils, including data regarding the interaction of soils with other gases, solids or fluids or living organisms.

470.01 History History: 1997 a. 300 ss. 15, 16, 62.



470.02 License required.

470.02  License required. Except as provided in s. 470.025 or 470.045, no person may do any of the following:

470.02(1) (1) Engage or offer to engage in the practice of professional geology, designate himself or herself as a professional geologist, use or assume the title "professional geologist" or any other title, letters or designation which represents or may tend to represent the person as a professional geologist unless the person is licensed by the professional geologist section under this chapter.

470.02(2) (2) Engage or offer to engage in the practice of professional hydrology, designate himself or herself as a professional hydrologist, use or assume the title "professional hydrologist" or any other title, letters or designation which represents or may tend to represent the person as a professional hydrologist unless the person is licensed by the professional hydrologist section under this chapter.

470.02(3) (3) Engage or offer to engage in the practice of professional soil science, designate himself or herself as a professional soil scientist, use or assume the title "professional soil scientist" or any other title, letters or designation which represents or may tend to represent the person as a professional soil scientist unless the person is licensed by the professional soil scientist section under this chapter.

470.02 History History: 1997 a. 300.



470.025 Applicability.

470.025  Applicability. This chapter does not require a license for any of the following:

470.025(1) (1) A person lawfully practicing within the scope of a license, permit, registration or certification granted by this state or the federal government.

470.025(2) (2) An officer or employee of the federal government while engaged within this state in the practice of professional geology, hydrology or soil science for the federal government.

470.025(3) (3) A public service company or its regular employees acting in its behalf that engage in the practice of professional geology, hydrology or soil science exclusively in connection with the facilities of the company that are subject to regulation, supervision or control by a commission of this state or the federal government.

470.025(4) (4) A person who engages in the practice of professional geology, hydrology or soil science exclusively as a regular employee of a private company or corporation, by rendering to the company or corporation geological, hydrological or soil science services in connection with its operations, so long as the person is actually and exclusively so employed and no longer, if the company or corporation has at least one professional geologist, hydrologist or soil scientist who is licensed under this chapter in responsible charge of the company's or corporation's professional geological, hydrological or soil science work in this state.

470.025(5) (5) A contractor, subcontractor or construction material or equipment supplier who performs or undertakes activities that historically and customarily have been performed by a contractor, subcontractor or construction material or equipment supplier in his or her respective trade or specialty, including the preparation and use of drawings, specifications or layouts within a construction firm or in construction operations, superintending of construction, installation and alteration of equipment, cost estimating, consultation with professional geologists, hydrologists or soil scientists or owners concerning materials, equipment, methods and techniques, and investigations or consultation with respect to construction sites, provided all such activities are performed solely with respect to the performance of the contractor's, subcontractor's or supplier's work on buildings or with respect to supplies or materials furnished by him or her for buildings or structures or their appurtenances which are, or which are to be, erected, enlarged or materially altered in accordance with plans and specifications prepared by professional geologists, hydrologists or soil scientists or by a person specified in subs. (1) to (4).

470.025(6) (6) A person employed by a county or this state who is engaged in the planning, design, installation or regulation of land and water conservation activities under ch. 92 or s. 281.65 and who is certified under s. 92.18.

470.025(7) (7) A land surveyor registered under ch. 443 who is engaged in the planning, design, installation or regulation of land and water conservation activities under ch. 92 or s. 281.65.

470.025(8) (8) A person engaged solely in teaching geology, hydrology or soil science or a related physical or natural science, or a person engaged solely in geological, hydrological or soil science research as an employee of an educational or research institution or a governmental agency.

470.025(9) (9) A well driller who is licensed under s. 280.15 (2m), or an employee of a well drilling business that is registered under s. 280.15 (1), who is engaged in well drilling, as defined in s. 280.01 (8).

470.025(10) (10) A professional engineer registered under ch. 443 who, while engaged in the practice of professional engineering, as defined in s. 443.01 (6), collects, investigates, interprets or evaluates data relating to soil, rock, groundwater, surface water, gases or other earth conditions, or uses that data for analysis, consultation, planning, design or construction.

470.025(11) (11) A professional geologist, hydrologist or soil scientist who is licensed to engage in the practice of professional geology, hydrology or soil science in another state or country and is providing a consultation or demonstration with a professional geologist, hydrologist or soil scientist who is licensed under this chapter.

470.025(12) (12) A person engaged within this state in the practice of a profession, other than professional geology, hydrology, or soil science, including archaeology, aquatic biology, bacteriology, fish management, forestry, horticulture, limnology, mycology, plant pathology, stream ecology, wetland science, or wildlife management, where the practice of the profession by the person involves knowledge within the range of professional geology, hydrology, or soil science, if the person meets all of the following conditions:

470.025(12)(a) (a) The practice of the profession by the person involves only the incidental practice of professional geology, hydrology, or soil science. For purposes of this paragraph, a practice of professional geology, hydrology, or soil science is incidental to the practice of another profession if professional geology, hydrology, or soil science is related to, but not the main purpose of, the other profession, or if a person engages in a practice of professional geology, hydrology, or soil science while primarily engaged in the practice of the other profession.

470.025(12)(b) (b) The person does not designate himself or herself as a professional geologist, hydrologist, or soil scientist or use any other title, letters, or designation that represents or may tend to represent that the person is a professional geologist, hydrologist, or soil scientist.

470.025 History History: 1997 a. 300; 2001 a. 53, 105; 2005 a. 360; 2011 a. 150.



470.03 Duties of the examining board.

470.03  Duties of the examining board.

470.03(1) (1) The examining board shall do all of the following:

470.03(1)(a) (a) Upon the advice of the professional geologist section, promulgate rules establishing requirements and standards for the practice of professional geology by a person who is licensed as a professional geologist under this chapter, including a code of ethics that governs the practice of professional geology.

470.03(1)(b) (b) Upon the advice of the professional hydrologist section, promulgate rules establishing requirements and standards for the practice of professional hydrology by a person who is licensed as a professional hydrologist under this chapter, including a code of ethics that governs the practice of professional hydrology.

470.03(1)(c) (c) Upon the advice of the professional soil scientist section, promulgate rules establishing requirements and standards for the practice of professional soil science by a person who is licensed as a professional soil scientist under this chapter, including a code of ethics that governs the practice of professional soil science.

470.03(2) (2) Upon the advice of the appropriate section of the examining board, the examining board may promulgate rules that establish continuing education requirements that a person must satisfy to be eligible to renew a license that is issued under this chapter.

470.03(3) (3) Upon the advice of the appropriate section of the examining board, the examining board may promulgate rules that exempt a person who is engaged in a profession related to those listed in s. 470.025 (12) (intro.) from the requirement to obtain a license under this chapter if the practice of the profession by the person involves only the incidental practice of geology, hydrology, or soil science, as defined in s. 470.025 (12) (a), and the person does not designate himself or herself as a professional geologist, hydrologist, or soil scientist or use any other title, letters, or designation that represents or tends to represent that the person is a professional geologist, hydrologist, or soil scientist.

470.03 History History: 1997 a. 300; 2001 a. 53.



470.04 Licensure requirements.

470.04  Licensure requirements.

470.04(1) (1) The professional geologist, hydrologist or soil scientist section may not grant a license under this chapter unless an applicant does each of the following:

470.04(1)(a) (a) Submits an application for the license to the department on a form provided by the department.

470.04(1)(b) (b) Pays the fee specified in s. 440.05 (1).

470.04(1)(c) (c) Passes an examination under s. 470.05.

470.04(1)(d) (d) Submits to the department letters of recommendation from 5 persons. At least 3 letters shall be from individuals who have personal knowledge of the individual's experience in, depending on the license for which an application is made, geologic, hydrologic or soil science work. At least one letter of recommendation shall be from an individual who, depending on the license for which an application is made, is licensed as a professional geologist, hydrologist or soil scientist under this chapter.

470.04(2) (2) The professional geologist section shall grant a professional geologist license to a person who satisfies the requirements under sub. (1) and who submits evidence satisfactory to the section of all of the following:

470.04(2)(a) (a) Subject to ss. 111.321, 111.322 and 111.335, that he or she does not have an arrest or conviction record the circumstances of which substantially relate to the practice of professional geology.

470.04(2)(b) (b) Subject to sub. (7), that he or she has a bachelor's degree with course credits in geology of a variety and nature sufficient to constitute a geology major from a college or university approved by the examining board.

470.04(2)(c) (c) That he or she has completed one of the following:

470.04(2)(c)1. 1. Subject to sub. (5), at least 5 years of professional experience in geologic work of a character satisfactory to the section which demonstrates that the applicant is qualified to assume responsible charge of geologic work. At least 2 years of the geologic work required under this subdivision must have been performed under the supervision of any of the following:

470.04(2)(c)1.a. a. A person who is licensed as a professional geologist under this chapter or, for work performed before January 1, 1999, who was registered as a professional geologist under ch. 443, 1995 stats.

470.04(2)(c)1.b. b. A person who is licensed as a professional geologist in another state or territory or possession of the United States or in another country that has licensure requirements for professional geologists that are substantially equivalent to the requirements for licensure under this chapter.

470.04(2)(c)1.c. c. Any other person whom the section determines is qualified to have responsible charge of geologic work.

470.04(2)(c)2. 2. Subject to sub. (6), at least 7 years of professional experience in geologic work of a character satisfactory to the section which demonstrates that the applicant is qualified to assume responsible charge of geologic work, with a satisfactory evaluation of the last 2 years of the professional experience under a peer review system approved by the section.

470.04(3) (3) The professional hydrologist section shall grant a professional hydrologist license to a person who satisfies the requirements under sub. (1) and who submits evidence satisfactory to the section of all of the following:

470.04(3)(a) (a) Subject to ss. 111.321, 111.322 and 111.335, that he or she does not have an arrest or conviction record the circumstances of which substantially relate to the practice of professional hydrology.

470.04(3)(b) (b) Subject to sub. (7), that he or she has a bachelor's degree with course credits in hydrology or water resources of a variety and nature sufficient to constitute a hydrology or water resources major from a college or university approved by the examining board.

470.04(3)(c) (c) That he or she has completed one of the following:

470.04(3)(c)1. 1. Subject to sub. (5), at least 5 years of professional experience in hydrologic work of a character satisfactory to the section which demonstrates that the applicant is qualified to assume responsible charge of hydrologic work. At least 2 years of the hydrologic work required under this subdivision must have been performed under the supervision of any of the following:

470.04(3)(c)1.a. a. A person who is licensed as a professional hydrologist under this chapter or, for work performed before January 1, 1999, who was registered as a professional geologist under ch. 443, 1995 stats.

470.04(3)(c)1.b. b. A person who is licensed as a professional hydrologist in another state or territory or possession of the United States or in another country that has licensure requirements for professional hydrologists that are substantially equivalent to the requirements for licensure under this chapter.

470.04(3)(c)1.c. c. Any other person who the section determines is qualified to have responsible charge of hydrologic work.

470.04(3)(c)2. 2. Subject to sub. (6), at least 7 years of professional experience in hydrologic work of a character satisfactory to the section which demonstrates that the applicant is qualified to assume responsible charge of hydrologic work, with a satisfactory evaluation of the last 2 years of the professional experience under a peer review system approved by the section.

470.04(4) (4) The professional soil scientist section shall grant a professional soil scientist license to a person who satisfies the requirements under sub. (1) and who submits evidence satisfactory to the section of all of the following:

470.04(4)(a) (a) Subject to ss. 111.321, 111.322 and 111.335, that he or she does not have an arrest or conviction record the circumstances of which substantially relate to the practice of professional soil science.

470.04(4)(b) (b) Subject to sub. (7), that he or she has a bachelor's degree with course credits in soil science of a variety and nature sufficient to constitute a soil science major from a college or university approved by the examining board.

470.04(4)(c) (c) That he or she has completed one of the following:

470.04(4)(c)1. 1. Subject to sub. (5), at least 5 years of professional experience in soil science work of a character satisfactory to the section which demonstrates that the applicant is qualified to assume responsible charge of soil science work. At least 2 years of the soil science work required under this subdivision must have been performed under the supervision of any of the following:

470.04(4)(c)1.a. a. A person who is licensed as a professional soil scientist under this chapter or, for work performed before January 1, 1999, who was registered as a professional geologist under ch. 443, 1995 stats.

470.04(4)(c)1.b. b. A person who is licensed as a professional soil scientist in another state or territory or possession of the United States or in another country that has licensure requirements for professional soil scientists that are substantially equivalent to the requirements for licensure under this chapter.

470.04(4)(c)1.c. c. Any other person who the section determines is qualified to have responsible charge of soil science work.

470.04(4)(c)2. 2. Subject to sub. (6), at least 7 years of professional experience in soil science work of a character satisfactory to the section which demonstrates that the applicant is qualified to assume responsible charge of soil science work, with a satisfactory evaluation of the last 2 years of the professional experience under a peer review system approved by the section.

470.04(5) (5) The appropriate section of the examining board shall reduce the 5-year-experience requirement under sub. (2) (c) 1., (3) (c) 1. or (4) (c) 1. to 4 years if an applicant for a license has one or more advanced degrees, approved by the section, in geology, geophysics, geochemistry, hydrology, engineering geology, geotechnical engineering, soil science or a related science.

470.04(6) (6) The appropriate section of the examining board shall reduce the 7-year-experience requirement under sub. (2) (c) 2., (3) (c) 2. or (4) (c) 2. to 6 years if an applicant for a license has one or more advanced degrees, approved by the section, in hydrology, geology, geophysics, geochemistry, engineering geology, geotechnical engineering, soil science or a related science.

470.04(7) (7) The appropriate section of the examining board may waive a requirement specified in sub. (2) (b), (3) (b) or (4) (b) if an applicant for a license has professional experience in excess of 5 years that the applicant demonstrates to the satisfaction of the section is substantially equivalent to the requirement.

470.04 History History: 1997 a. 300 ss. 20, 22, 62; 1999 a. 32.



470.045 Firms, partnerships and corporations.

470.045  Firms, partnerships and corporations.

470.045(1)(1) The practice of professional geology, hydrology or soil science pertaining to the internal operations of a firm, partnership or corporation may be performed by employees if the professional geological, hydrological or soil science services are performed by or under the direct supervision of a professional geologist, hydrologist or soil scientist licensed under this chapter or exempt from licensure under s. 470.025. Licensed or exempt professional geological, hydrological or soil science employees may provide professional geological, hydrological or soil science data with respect to the manufacture, sale and utilization of the products of the firm, partnership or corporation to other licensed or exempt professional geologists, hydrologists or soil scientists.

470.045(2) (2) The practice or offer to practice professional geology, hydrology or soil science by individual professional geologists, hydrologists or soil scientists licensed under this chapter, through a firm, partnership or corporation as principals, officers, employees or agents, is permitted subject to this chapter, if all personnel who practice or offer to practice in its behalf as professional geologists, hydrologists or soil scientists are licensed under this chapter and if the firm, partnership or corporation has been issued a certificate of authorization under sub. (3).

470.045(3) (3)

470.045(3)(a)(a) A firm, partnership or corporation desiring a certificate of authorization shall submit an application to the department on forms provided by the department, listing the names and addresses of all officers and directors, and all individuals in its employment licensed to practice professional geology, hydrology or soil science in this state who will be in responsible charge of professional geology, hydrology or soil science being practiced in this state through the firm, partnership or corporation and other relevant information required by the appropriate section of the examining board. A similar type of form shall also accompany the renewal fee. If there is a change in any of these persons, the change shall be reported on the same type of form, and filed with the department within 30 days after the effective date of the change. The appropriate section of the examining board shall grant a certificate of authorization to a firm, partnership or corporation complying with this subsection upon payment of the initial credential fee determined by the department under s. 440.03 (9) (a). This subsection does not apply to firms, partnerships or corporations exempt under s. 470.025 (3).

470.045(3)(b) (b) The renewal date for certificates of authorization under this section is specified under s. 440.08 (2) (a), and the renewal fee for such certificates is determined by the department under s. 440.03 (9) (a).

470.045(4) (4)

470.045(4)(a)(a) No firm, partnership or corporation may be relieved of responsibility for the conduct or acts of its agents, employees or officers by reason of its compliance with this chapter, nor may any individual practicing professional geology, hydrology or soil science be relieved of responsibility for professional geological, hydrological or soil science services performed by reason of his or her employment or relationship with the firm, partnership or corporation.

470.045(4)(b) (b) All final drawings, specifications, plans, reports or other papers or documents involving the practice of professional geology, hydrology or soil science that are prepared for the use of a firm, partnership or corporation for delivery by it to any person or that are prepared for public record within the state shall be dated and bear the signature and seal of the professional geologist, hydrologist or soil scientist who was in responsible charge of their preparation. This paragraph does not apply to persons exempt under s. 470.025 (3) or (4).

470.045(5) (5) No firm, partnership or corporation may engage or offer to engage in the practice of professional geology, hydrology or soil science in this state, or use in connection with its name or otherwise assume, use or advertise any title or description tending to convey the impression that it is engaged in the practice of professional geology, hydrology or soil science, nor may it advertise or offer to furnish a professional geological, hydrological or soil science service, unless the firm, partnership or corporation has complied with this chapter.

470.045 History History: 1997 a. 300; 2007 a. 20.



470.05 Examination.

470.05  Examination. Beginning no later than January 1, 2000, the appropriate section of the examining board shall conduct or arrange for examinations for licensure as a professional geologist, hydrologist or soil scientist at least semiannually and at times and places determined by the section. Examinations under this section shall require an applicant to demonstrate minimum competency in the principles and practice of subjects substantially related to the practice of professional geology, hydrology or soil science and may consist of one or more written or oral tests, or both.

470.05 History History: 1997 a. 300.



470.06 Reciprocal licenses.

470.06  Reciprocal licenses. Upon application and payment of the fee specified in s. 440.05 (2), the appropriate section of the examining board may issue a professional geologist, hydrologist or soil scientist license to a person who has been issued a similar license by another state or territory of the United States or in another country if he or she submits evidence satisfactory to the section of all of the following:

470.06(1) (1) That, subject to ss. 111.321, 111.322 and 111.335, he or she does not have an arrest or conviction record the circumstances of which substantially relate to the practice of professional geology, hydrology or soil science.

470.06(2) (2) That the requirements of the other state, territory or country that issued the license are substantially equivalent to the requirements under this chapter.

470.06 History History: 1997 a. 300.



470.07 Renewal of licenses.

470.07  Renewal of licenses. The renewal dates for licenses granted under this chapter are specified under s. 440.08 (2) (a). Renewal applications shall be submitted to the department on a form provided by the department and shall include the renewal fee determined by the department under s. 440.03 (9) (a) and evidence satisfactory to the appropriate section of the examining board that the applicant has completed any continuing education requirements specified in rules promulgated under s. 470.03 (2).

470.07 History History: 1997 a. 300; 2007 a. 20.



470.08 Disciplinary proceedings and actions.

470.08  Disciplinary proceedings and actions.

470.08(1) (1) Subject to the rules promulgated under s. 440.03 (1), the appropriate section of the examining board may make investigations and conduct hearings to determine whether a violation of this chapter or any rule promulgated under this chapter has occurred.

470.08(2) (2) Subject to the rules promulgated under s. 440.03 (1), the appropriate section of the examining board may reprimand a person issued a license under this chapter, or may deny, limit, suspend or revoke a license under this chapter, if the applicant or license holder has done any of the following:

470.08(2)(a) (a) Made a material misstatement in an application for a license or for renewal of a license.

470.08(2)(b) (b) Subject to ss. 111.321, 111.322 and 111.335, been arrested or convicted of an offense the circumstances of which substantially relate to the practice of professional geology, hydrology or soil science.

470.08(2)(c) (c) Been adjudicated mentally incompetent by a court of competent jurisdiction. A certified copy of the record of an adjudication of incompetency is conclusive evidence of incompetence under this paragraph.

470.08(2)(d) (d) Advertised in a manner that is false, deceptive or misleading.

470.08(2)(e) (e) Advertised, practiced or attempted to practice under another's name.

470.08(2)(f) (f) Subject to ss. 111.321, 111.322 and 111.34, engaged in the practice of professional geology, hydrology or soil science while the person's ability to engage in the practice was impaired by alcohol or other drugs.

470.08(2)(g) (g) Violated any requirement or standard relating to the practice of professional geology, hydrology or soil science established by the examining board by rule.

470.08(2)(h) (h) Engaged in conduct while engaging in the practice of professional geology, hydrology or soil science which evidences a lack of knowledge or ability to apply professional principles or skills.

470.08(2)(i) (i) Failed to cooperate with the examining board in an investigation under this section.

470.08(2)(j) (j) Aided another person in violating this chapter or any rule promulgated under this chapter.

470.08(2)(k) (k) Violated this chapter or any rule promulgated under this chapter.

470.08(3) (3) The examining board may reprimand a firm, partnership or corporation that holds a certificate of authorization issued under this chapter or may limit, suspend or revoke such a certificate if any of the agents, employees or officers of the firm, partnership or corporation has committed any act or has been guilty of any conduct which would authorize a reprimand or a limitation, suspension or revocation of a license under this chapter, unless the firm, partnership or corporation submits evidence satisfactory to the examining board that the agent, employee or officer is no longer practicing or offering to practice professional geology, hydrology or soil science in its behalf.

470.08(4) (4) Any person may make charges that any holder of a license or certificate of authorization issued under this chapter has committed an act for which a reprimand or limitation, suspension or revocation of registration is authorized under sub. (2). Such charges shall be in writing, shall be sworn to by the person making them and shall be submitted to the examining board. The examining board may, on its own motion, make such charges. All charges, unless dismissed by the examining board as unfounded or trivial, shall be heard by the appropriate section of the examining board, subject to the rules promulgated under s. 440.03 (1).

470.08(5) (5) If, after a hearing under sub. (4), 3 members of a section of the examining board vote in favor of sustaining charges specified in sub. (4), the examining board shall reprimand the holder of the license or certificate of authorization or limit, suspend or revoke the license or certificate.

470.08(6) (6) The examining board, for reasons the appropriate section of the examining board considers sufficient, may reissue a license or certificate of record to any person whose certificate has been revoked if 3 members of the section vote in favor of the reissuance. Subject to the rules of the examining board, the examining board may, upon payment of the required fee, issue a new license or certificate of authorization to replace any license or certificate that is revoked, lost, destroyed or mutilated.

470.08 History History: 1997 a. 300.



470.09 Penalties.

470.09  Penalties.

470.09(1)(1) A person who violates this chapter or any rule promulgated under this chapter may be required to forfeit not more than $5,000 for the first offense and may be required to forfeit not more than $10,000 for the 2nd or any later offense within a year. Each day of continued violation constitutes a separate offense.

470.09(2) (2) A person who willfully violates this chapter or any rule promulgated under this chapter may be fined not more than $10,000.

470.09 History History: 1997 a. 300.






480. Auctioneer board.

480.01 Definitions.

480.01  Definitions. In this chapter:

480.01(1) (1) "Auction" means a sale transaction conducted by means of oral or written exchanges between an auctioneer and prospective purchasers of goods or real estate that consist of a series of invitations made by the auctioneer to the prospective purchasers for offers for the purchase of goods or real estate and that culminate in the acceptance by the auctioneer of the highest or most favorable offer made by one of the prospective purchasers.

480.01(2) (2) "Auction company" means a person who manages an auction or who has primary responsibility for handling sales proceeds, downpayments, earnest money deposits or other trust funds received by an auctioneer, the person's principal or any other person at or as a result of an auction.

480.01(3) (3) "Auction company representative" means:

480.01(3)(a) (a) If the auction company is an individual, that individual.

480.01(3)(b) (b) If the auction company is a partnership, association or corporation, any partner of the partnership, officer or director of the association or officer or director of the corporation.

480.01(4) (4) "Auctioneer" means an individual who engages in, or who by advertising or otherwise holds himself or herself out as being available to engage in, the calling for and the recognition and acceptance of offers for the purchase of goods or real estate at an auction.

480.01(5) (5) "Board" means the auctioneer board.

480.01(6) (6) "Registrant" means a person who is registered under this chapter.

480.01 History History: 1993 a. 102.



480.02 Applicability.

480.02  Applicability.

480.02(1)(1) This chapter applies after February 28, 1995.

480.02(2) (2) This chapter does not apply to any of the following:

480.02(2)(a) (a) An auction conducted by or under the direction of an official of the United States or of this state or a county, city, village or town in this state.

480.02(2)(b) (b) An auction required by a court order or judgment.

480.02(2)(c) (c) A sale of goods or real estate required by law to be a sale by auction.

480.02(2)(d) (d) An auction conducted by the owner of the goods or real estate for sale if the owner has held the goods or real estate for his or her personal use for at least one year immediately preceding the date of the auction.

480.02(2)(e) (e) An auction conducted by or under the direction of a religious, fraternal or benevolent society, a school or a nonprofit organization.

480.02(2)(f) (f) An auction conducted by or under the direction of a political organization or candidate if the proceeds of the auction will be used for political purposes.

480.02(2)(g) (g) An auction in which the total appraised value of the goods or services for sale is less than $500.

480.02(2)(h) (h) Fur auctions and fur auctioneers licensed by the department of natural resources under ch. 29.

480.02(2)(i) (i) Motor vehicle auction dealers licensed by the department of transportation under subch. VIII of ch. 218.

480.02(2)(j) (j) A person, other than a licensee as defined in s. 452.01 (5), who conducts an auction, or manages or has primary responsibility for handling sales proceeds, downpayments, earnest money deposits or other trust funds received at or as a result of an auction, while lawfully practicing within the scope of a license, permit or certificate granted to that person by a state governmental agency other than the department.

480.02 History History: 1993 a. 102.



480.04 General duties and powers of board.

480.04  General duties and powers of board.

480.04(1) (1) In addition to the other duties and powers of the board under this chapter, the board shall advise the secretary on matters relating to auctioneers or auction companies or to the board.

480.04(2) (2) The board does not have rule-making authority.

480.04 History History: 1993 a. 102.



480.06 Rules; review of rules.

480.06  Rules; review of rules.

480.06(1) (1) Before submitting any proposed rules relating to auctioneers or auction companies or to the board to the legislative council staff under s. 227.15, the department shall submit the proposed rules to the board for comment. The board shall have 30 days to submit comments on the proposed rules to the secretary.

480.06(2) (2) When promulgating emergency rules under s. 227.24, the department shall provide a copy of the rules to the board prior to publication of the rules in the official state newspaper.

480.06(3) (3) The chairperson of the board, or his or her designee from the board, may cochair with the secretary, or the secretary's designee, any public hearing held by the department on proposed rules relating to auctioneers or auction companies or to the board.

480.06(4) (4) The department shall submit to the board a copy of the report required under s. 227.19 (2) on any proposed final rules relating to auctioneers or auction companies or to the board. The board may prepare a dissenting report stating its recommendations on the proposed final rules. Any dissenting report shall be prepared within 10 days from the date of receipt of the department's report, attached to the department's report and sent to the presiding officer of each house of the legislature and distributed under s. 227.19 (2). The department shall publish a statement to appear in the Wisconsin administrative register indicating that a dissenting report of the board has been submitted to the presiding officer of each house of the legislature.

480.06(5) (5) The department shall provide staff to assist the board in the review of administrative rules and preparation of comments or dissenting reports.

480.06 History History: 1993 a. 102.



480.08 Registration.

480.08  Registration.

480.08(1)(1)  Registration required.

480.08(1)(a)(a) No person may act as an auctioneer or use the title "auctioneer", "registered auctioneer", "certified auctioneer", "licensed auctioneer" or any similar title unless the person is registered as an auctioneer under this chapter.

480.08(1)(b) (b) No person may act as an auction company unless the person is registered as an auction company or as an auctioneer under this chapter.

480.08(2) (2) Auctioneer registration. The department shall register as an auctioneer an individual who is at least 18 years old and does all of the following:

480.08(2)(a) (a) Submits an application for registration as an auctioneer to the department on a form provided by the department.

480.08(2)(b) (b) Pays the fee specified in s. 440.05 (1).

480.08(2)(c) (c) Subject to ss. 111.321, 111.322 and 111.335, submits evidence satisfactory to the department that he or she does not have an arrest or conviction record.

480.08(2)(d) (d) Submits evidence satisfactory to the department that he or she holds a current permit issued under s. 77.52 (9).

480.08(2)(e) (e) Passes an examination conducted by the department to determine fitness as an auctioneer.

480.08(2m) (2m) Examination not required. Notwithstanding sub. (2) (e), the department shall register as an auctioneer under sub. (2) an individual who, not later than December 1, 1997, satisfies the requirements under sub. (2) (intro.) and (a) to (d); submits to the department a statement, signed by the individual, verifying that he or she has knowledge of the requirements for auctioneers under ss. 29.501 and 402.328, subch. III of ch. 77, subch. VIII of ch. 218, this chapter, and all other state laws that include requirements for auctioneers; and submits evidence satisfactory to the department that he or she has done any of the following:

480.08(2m)(a) (a) Been practicing as an auctioneer in this state for at least one year during the 2-year period immediately preceding the date on which the application is submitted, and has either conducted at least 2 auctions in this state or has had primary responsibility for handling the proceeds of at least 2 auctions in this state during the 2-year period immediately preceding the date on which the application is submitted.

480.08(2m)(b) (b) Had experience conducting auctions in this state or handling the proceeds of auctions in this state during the 5-year period immediately preceding the date on which the application is submitted that is substantially equivalent to the experience described in par. (a) in preparing the applicant to practice as an auctioneer in this state in a manner that does not adversely affect the public health, safety or welfare.

480.08(3) (3) Auction company registration. The department shall register as an auction company a person who is not registered as an auctioneer under this chapter and does all of the following:

480.08(3)(a) (a) Submits an application for registration as an auction company to the department on a form provided by the department.

480.08(3)(b) (b) Pays the initial credential fee determined by the department under s. 440.03 (9) (a).

480.08(3)(c) (c) Subject to ss. 111.321, 111.322 and 111.335, submits evidence satisfactory to the department that the person does not have an arrest or conviction record and, if the person is a partnership, association or corporation, that no partner of the partnership, officer or director of the association or officer or director of the corporation has an arrest or conviction record.

480.08(3)(d) (d) Submits evidence satisfactory to the department that the person holds a current permit issued under s. 77.52 (9).

480.08(4) (4) Issuance of certificate. The department shall issue a certificate of registration to each registrant.

480.08(5) (5) Expiration and renewal. The renewal date for certificates granted under this chapter, other than temporary certificates granted under sub. (7), is specified under s. 440.08 (2) (a), and the renewal fee for certificates granted under this chapter, other than temporary certificates granted under sub. (7), is determined by the department under s. 440.03 (9) (a). Renewal applications shall include evidence satisfactory to the department that the applicant holds a current permit issued under s. 77.52 (9). A renewal application for an auctioneer certificate shall be accompanied by proof of completion of continuing education requirements under sub. (6).

480.08(6) (6) Auctioneer continuing education. The department may promulgate rules establishing requirements and procedures for registered auctioneers to complete continuing education programs or courses of study in order to qualify for renewal.

480.08(7) (7) Temporary auctioneer certificate.

480.08(7)(a)(a) Upon application, the department shall register as an auctioneer and issue a temporary certificate of registration to an individual who satisfies the requirements under sub. (2) (intro.) and (a) to (d) and has submitted an application to take the next available examination for registration as an auctioneer under s. 480.10.

480.08(7)(b) (b) A temporary certificate issued under this subsection shall be valid for a period designated by the department, not to exceed one year, and may not be renewed. An applicant for a temporary certificate shall pay the fee specified in s. 440.05 (6).

480.08 History History: 1993 a. 102; 1995 a. 225; 1997 a. 248; 2007 a. 20; 2009 a. 110.



480.10 Auctioneer examination.

480.10  Auctioneer examination.

480.10(1) (1) The department shall conduct examinations for auctioneer registration at least semiannually at times and places determined by the department. The department shall provide public notice of each examination at least 60 days before the date of the examination.

480.10(2) (2) Examinations shall consist of written or oral tests, or both, requiring applicants to demonstrate minimum competency in services and subjects substantially related to conducting an auction.

480.10(3) (3) An individual is not eligible for examination unless the individual has satisfied the requirements for registration under s. 480.08 (2) (intro.) and (a) to (d) at least 30 days before the date of the examination.

480.10(4) (4) The department shall promulgate rules establishing standards for public notice of examinations and for acceptable examination performance by an applicant for registration as an auctioneer.

480.10 History History: 1993 a. 102.



480.12 Reciprocity.

480.12  Reciprocity.

480.12(1)(1) Upon application and payment of the fee specified in s. 440.05 (2), the department shall register as an auctioneer an individual who holds an auctioneer certificate in another state if the department determines that the requirements for obtaining the certificate in the other state are substantially equivalent to the requirements under s. 480.08 (2).

480.12(2) (2) The department may enter into reciprocal agreements with officials of other states for registering auctioneers and issue certificates to applicants who are registered in those states according to the terms of the reciprocal agreements.

480.12 History History: 1993 a. 102.



480.14 Conduct of auctions.

480.14  Conduct of auctions.

480.14(1)(1) No auctioneer may conduct an auction unless the auctioneer or the auction company that is managing the auction has entered into a written contract with each owner or consignor of goods or real estate that may be sold at the auction. The contract shall specify the terms and conditions upon which the auctioneer or auction company accepts the goods or real estate for sale.

480.14(2) (2) An auctioneer shall comply with all reasonable requests of each owner or consignor of goods or real estate that may be sold at an auction that is conducted by the auctioneer and shall conduct the auction in a manner that ensures that the highest or most favorable offer for the goods or real estate is accepted.

480.14(3) (3) Unless otherwise provided by the terms of a contract described under sub. (1), within 30 days after the sale of goods or real estate at an auction, the auctioneer who conducts the auction shall do all of the following:

480.14(3)(a) (a) Provide to each owner or consignor of goods or real estate that was sold or attempted to be sold at the auction an accounting of all moneys due the owner or consignor.

480.14(3)(b) (b) Pay to each owner or consignor of goods or real estate that was sold at the auction all moneys due the owner or consignor.

480.14(4) (4) An auctioneer shall comply with all requirements for auctioneers under s. 402.328 and the rules promulgated under s. 402.328.

480.14 History History: 1993 a. 102; 2009 a. 110.



480.16 Trust accounts.

480.16  Trust accounts. All downpayments, earnest money deposits or other trust funds received by an auctioneer or auction company on behalf of the auctioneer's or auction company's principal or any other person shall be deposited in a common trust account maintained by the auctioneer or auction company for that purpose in a bank, savings and loan association or credit union which is authorized to do business in this state and is designated by the auctioneer or auction company pending the consummation or termination of the transaction, except that the money may be paid to one of the parties pursuant to an agreement between the parties. The name of the bank, savings and loan association or credit union shall at all times be registered with the department, along with a letter authorizing the department to examine and audit the trust account when the department determines that an examination or audit of the trust account is necessary.

480.16 History History: 1993 a. 102.



480.18 Maintenance of records by auctioneers.

480.18  Maintenance of records by auctioneers.

480.18(1)(1) Unless a longer period of retention is required under sub. (2), for at least 2 years after an auctioneer conducts an auction, the auctioneer shall maintain complete and accurate records of the auction, including the name and address of each owner or consignor of goods or real estate that was sold or attempted to be sold at the auction, a description of the goods or real estate that was sold or attempted to be sold at the auction, the originals or true copies of the contracts described in s. 480.14 (1) and accounts of all moneys received and disbursed at or as a result of the auction.

480.18(2) (2) An auctioneer shall retain the records described in sub. (1) for at least 2 years after the termination of any litigation related to any goods or real estate that was sold or attempted to be sold at an auction conducted by the auctioneer.

480.18(3) (3) An auctioneer shall, upon reasonable notice, make the records described in sub. (1) available for inspection and copying by the department or the board.

480.18 History History: 1993 a. 102.



480.20 Advertisements of auctions.

480.20  Advertisements of auctions. No person may advertise that an auction will be conducted unless the advertisement includes all of the following:

480.20(1) (1) The name of the auctioneer who will conduct the auction and the name of any auction company that is managing the auction.

480.20(2) (2) A statement that the auctioneer under sub. (1) is a "registered Wisconsin auctioneer".

480.20 History History: 1993 a. 102.



480.22 Auction consumer protection fund.

480.22  Auction consumer protection fund.

480.22(1) (1) In this section, "consumer" means a person who has purchased or intends to purchase goods or real estate at an auction.

480.22(2) (2) If the department determines that the establishment of a consumer protection fund is necessary to protect consumers and reimburse consumers who claim losses resulting from the illegal, unprofessional or unethical conduct of auctioneers or auction companies, the department shall prepare a report that includes relevant data related to consumers and a recommendation to establish a consumer protection fund that is similar to the cemetery consumer protection fund described in s. 440.92 (8), 1991 stats., and shall submit the report to the legislature under s. 13.172 (2).

480.22 History History: 1993 a. 102, 491.



480.24 Disciplinary proceedings and actions.

480.24  Disciplinary proceedings and actions.

480.24(1) (1) Subject to the rules promulgated under s. 440.03 (1), the board may make investigations or conduct hearings to determine whether a violation of this chapter or any rule promulgated under this chapter has occurred. The board may require a registrant or an auction company representative of an auction company that is a registrant to undergo and may consider the results of one or more physical, mental or professional competency examinations if the board believes that the results of any of those examinations may be useful to the board in conducting its investigation.

480.24(2) (2) Subject to the rules promulgated under s. 440.03 (1), the board may reprimand a registrant or deny, limit, suspend or revoke a certificate under this chapter if it finds that the applicant or registrant or an auction company representative of an auction company that is an applicant or registrant has done any of the following:

480.24(2)(a) (a) Made a material misstatement in an application for a certificate or renewal of a certificate.

480.24(2)(b) (b) Engaged in conduct while practicing as an auctioneer or as an auction company which evidences a lack of knowledge or ability to apply professional principles or skills.

480.24(2)(c) (c) Subject to ss. 111.321, 111.322 and 111.335, been arrested or convicted of an offense committed while registered under this chapter.

480.24(2)(d) (d) Advertised in a manner which is false, deceptive or misleading.

480.24(2)(e) (e) Advertised, practiced or attempted to practice as an auctioneer or as an auction company under another person's name.

480.24(2)(f) (f) Allowed the registrant's name to be used by another person while the other person was practicing or attempting to practice as an auctioneer or as an auction company.

480.24(2)(g) (g) Subject to ss. 111.321, 111.322 and 111.34, practiced as an auctioneer or as an auction company while the individual's ability to practice was impaired by alcohol or other drugs.

480.24(2)(h) (h) Failed to obtain a permit under s. 77.52 (9).

480.24(2)(i) (i) Failed to submit to a physical, mental or professional competency examination required under sub. (1) or (3) (a).

480.24(2)(j) (j) Violated this chapter or any rule promulgated under this chapter.

480.24(3) (3) The board may, as a condition of removing a limitation imposed under this chapter on a certificate issued under this chapter or of reinstating a certificate that has been suspended or revoked under this chapter, do any of the following:

480.24(3)(a) (a) Require the registrant or an auction company representative of an auction company that is a registrant to obtain minimum results specified by the board on one or more physical, mental or professional competency examinations if the board determines that obtaining the minimum results is related to correcting one or more of the bases upon which the limitation, suspension or revocation was imposed.

480.24(3)(b) (b) Require the registrant to obtain insurance against loss, expense and liability resulting from errors and omissions or neglect in the performance of services as an auctioneer or as an auction company.

480.24(3)(c) (c) Require the registrant to file with the department a bond that is furnished by a company authorized to do business in this state and is in an amount approved by the department.

480.24 History History: 1993 a. 102; 1995 a. 27; 1997 a. 191.



480.26 Penalties.

480.26  Penalties.

480.26(1)(1) Any person who violates this chapter or any rule promulgated under this chapter may be fined not more than $1,000 or imprisoned for not more than 6 months or both.

480.26(2) (2) In addition to or in lieu of the penalties under sub. (1) and the remedies under s. 480.24, any person who violates this chapter or any rule promulgated under this chapter may be required to forfeit not more than $1,000 for each separate offense. Each day of continued violation constitutes a separate offense.

480.26 History History: 1993 a. 102.






551. Wisconsin uniform securities law.

551.101 Short title.

551.101  Short title. This chapter shall be known and may be cited as the "Wisconsin Uniform Securities Law."

551.101 History History: 2007 a. 196.

551.101 Annotation Regulating Wisconsin-based Businesses: The Wisconsin Uniform Securities Act. Fallone. Wis. Law. Oct. 2009.



551.102 Definitions.

551.102  Definitions. In this chapter, unless the context otherwise requires:

551.102(1m) (1m) "Administrator" means the administrator of the division of securities in the department of financial institutions.

551.102(2) (2) "Agent" means an individual, other than a broker-dealer, who represents a broker-dealer in effecting or attempting to effect purchases or sales of securities or represents an issuer in effecting or attempting to effect purchases or sales of the issuer's securities. But a partner, officer, or director of a broker-dealer or issuer, or an individual having a similar status or performing similar functions, is an agent only if the individual otherwise comes within the term. The term does not include an individual excluded by rule adopted or order issued under this chapter.

551.102(3) (3) "Bank" means any of the following:

551.102(3)(a) (a) A banking institution organized under the laws of the United States.

551.102(3)(b) (b) A member bank of the Federal Reserve System.

551.102(3)(c) (c) Any other banking institution, whether incorporated or not, doing business under the laws of a state or of the United States, a substantial portion of the business of which consists of receiving deposits or exercising fiduciary powers similar to those permitted to be exercised by national banks under the authority of the Comptroller of the Currency pursuant to section 1 of Public Law 87-722 (12 USC 92a), and which is supervised and examined by a state or federal agency having supervision over banks, and which is not operated for the purpose of evading this chapter.

551.102(3)(d) (d) A receiver, conservator, or other liquidating agent of any institution or firm included in par. (a), (b), or (c).

551.102(4) (4) "Broker-dealer" means a person engaged in the business of effecting transactions in securities for the account of others or for the person's own account. The term does not include any of the following:

551.102(4)(a) (a) An agent.

551.102(4)(b) (b) An issuer.

551.102(4)(c) (c) A bank or savings institution if its activities as a broker-dealer are limited to those specified in sections 3 (a) (4) and 3 (a) (5) of the Securities Exchange Act of 1934 (15 USC 78c (a) (4) and (5)), or a bank that satisfies the conditions specified in section 3 (a) (4) (E) of the Securities Exchange Act of 1934 (15 USC Section 78c (a) (4)).

551.102(4)(d) (d) An international banking institution.

551.102(4)(dm) (dm) The investment board.

551.102(4)(e) (e) A person excluded by rule adopted or order issued under this chapter.

551.102(4m) (4m) "Certified investor" means an individual who is a resident of this state and who, at the time of an offer or sale of securities, satisfies any of the following:

551.102(4m)(a) (a) Has an individual net worth, or joint net worth with the individual's spouse, of at least $750,000. For purposes of calculating net worth under this paragraph, the individual's primary residence shall be included as an asset and indebtedness secured by the primary residence shall be included as a liability.

551.102(4m)(b) (b) Had an individual income in excess of $100,000 in each of the two most recent years or joint income with the individual's spouse in excess of $150,000 in each of those years and has a reasonable expectation of reaching the same income level in the current year.

551.102(5) (5) "Depository institution" means any of the following:

551.102(5)(a) (a) A bank.

551.102(5)(b) (b) A savings institution, trust company, credit union, or similar institution that is organized or chartered under the laws of a state or of the United States, authorized to receive deposits, and supervised and examined by an official or agency of a state or the United States if its deposits or share accounts are insured to the maximum amount authorized by statute by the Federal Deposit Insurance Corporation, the National Credit Union Share Insurance Fund, or a successor authorized by federal law. The term does not include any of the following:

551.102(5)(b)1. 1. An insurance company or other organization primarily engaged in the business of insurance.

551.102(5)(b)2. 2. A Morris Plan bank.

551.102(5)(b)3. 3. An industrial loan company.

551.102(5m) (5m) "Division of securities" or "division" means the division of securities in the department of financial institutions.

551.102(6) (6) "Federal covered investment adviser" means a person registered under the Investment Advisers Act of 1940.

551.102(7) (7) "Federal covered security" means a security that is, or upon completion of a transaction will be, a covered security under section 18 (b) of the Securities Act of 1933 (15 USC 77r (b)) or rules or regulations adopted pursuant to that provision.

551.102(8) (8) "Filing" means the receipt under this chapter of a record by the administrator or a designee of the administrator.

551.102(8m) (8m) "Financial institution holding company" means a bank holding company, as defined in 12 USC 1841 (a), or a savings and loan holding company, as defined in 12 USC 1467a (a) (1) (D).

551.102(9) (9) "Fraud," "deceit," and "defraud" are not limited to common law deceit.

551.102(9m) (9m) "Funding portal" has the meaning given in section 3 (a) (80) of the Securities Exchange Act of 1934 (15 USC 78c (a) (80)).

551.102(10) (10) "Guaranteed" means guaranteed as to payment of all principal and all interest.

551.102(11) (11) "Institutional investor" means any of the following, whether acting for itself or for others in a fiduciary capacity:

551.102(11)(a) (a) A depository institution or international banking institution.

551.102(11)(b) (b) An insurance company.

551.102(11)(c) (c) A separate account of an insurance company.

551.102(11)(d) (d) An investment company as defined in the Investment Company Act of 1940.

551.102(11)(e) (e) A broker-dealer registered under the Securities Exchange Act of 1934.

551.102(11)(f) (f) An employee pension, profit-sharing, or benefit plan if the plan has total assets in excess of $10,000,000 or its investment decisions are made by a named fiduciary, as defined in the Employee Retirement Income Security Act of 1974, that is a broker-dealer registered under the Securities Exchange Act of 1934, an investment adviser registered or exempt from registration under the Investment Advisers Act of 1940, an investment adviser registered under this chapter, a depository institution, or an insurance company.

551.102(11)(g) (g) A plan established and maintained by a state, a political subdivision of a state, or an agency or instrumentality of a state or a political subdivision of a state for the benefit of its employees, if the plan has total assets in excess of $10,000,000 or its investment decisions are made by a duly designated public official or by a named fiduciary, as defined in the Employee Retirement Income Security Act of 1974, that is a broker-dealer registered under the Securities Exchange Act of 1934, an investment adviser registered or exempt from registration under the Investment Advisers Act of 1940, an investment adviser registered under this chapter, a depository institution, or an insurance company. For purposes of this paragraph, "political subdivision of a state" does not include a school district.

551.102(11)(h) (h) A trust, if it has total assets in excess of $10,000,000, its trustee is a depository institution, and its participants are exclusively plans of the types identified in par. (f) or (g), regardless of the size of their assets, except a trust that includes as participants self-directed individual retirement accounts or similar self-directed plans.

551.102(11)(i) (i) An organization described in section 501 (c) (3) of the Internal Revenue Code (26 USC 501 (c) (3)), corporation, Massachusetts trust or similar business trust, limited liability company, or partnership, not formed for the specific purpose of acquiring the securities offered, with total assets in excess of $10,000,000.

551.102(11)(j) (j) A small business investment company licensed by the Small Business Administration under section 301 (c) of the Small Business Investment Act of 1958 (15 USC 681 (c)) with total assets in excess of $10,000,000.

551.102(11)(k) (k) A private business development company as defined in section 202 (a) (22) of the Investment Advisers Act of 1940 (15 USC 80b-2 (a) (22)) with total assets in excess of $10,000,000.

551.102(11)(L) (L) A federal covered investment adviser acting for its own account.

551.102(11)(m) (m) A qualified institutional buyer, as defined in Rule 144A (a) (1), other than Rule 144A (a) (1) (i) (H), adopted under the Securities Act of 1933 (17 CFR 230.144A).

551.102(11)(n) (n) A major U.S. institutional investor, as defined in Rule 15a-6 (b) (4) (i) adopted under the Securities Exchange Act of 1934 (17 CFR 240.15a-6).

551.102(11)(o) (o) Any other person, other than an individual, of institutional character with total assets in excess of $2,500,000 not organized for the specific purpose of evading this chapter.

551.102(11)(p) (p) Any other person specified by rule adopted or order issued under this chapter.

551.102(12) (12) "Insurance company" means a company organized as an insurance company whose primary business is writing insurance or reinsuring risks underwritten by insurance companies and which is subject to supervision by the insurance commissioner or a similar official or agency of a state.

551.102(13) (13) "Insured" means insured as to payment of all principal and all interest.

551.102(14) (14) "International banking institution" means an international financial institution of which the United States is a member and whose securities are exempt from registration under the Securities Act of 1933.

551.102(15) (15) "Investment adviser" means a person that, for compensation, engages in the business of advising others, either directly or through publications, writings, or electronic means, as to the value of securities or the advisability of investing in, purchasing, or selling securities or that, for compensation and as a part of a regular business, issues or promulgates analyses or reports concerning securities. The term includes a financial planner or other person that, as an integral component of other financially related services, provides investment advice regarding securities to others for compensation as part of a business or that holds itself out as providing investment advice regarding securities to others for compensation. The term does not include any of the following:

551.102(15)(a) (a) An investment adviser representative.

551.102(15)(b) (b) A lawyer, accountant, engineer, or teacher whose performance of investment advice is solely incidental to the practice of the person's profession.

551.102(15)(c) (c) A broker-dealer or its agents whose performance of investment advice is solely incidental to the conduct of business as a broker-dealer and that does not receive special compensation for the investment advice.

551.102(15)(d) (d) A publisher of a bona fide newspaper, news magazine, or business or financial publication of general and regular circulation.

551.102(15)(e) (e) A federal covered investment adviser.

551.102(15)(f) (f) A bank or savings institution.

551.102(15)(fm) (fm) The investment board.

551.102(15)(g) (g) Any other person that is excluded by the Investment Advisers Act of 1940 from the definition of investment adviser.

551.102(15)(h) (h) Any other person excluded by rule adopted or order issued under this chapter.

551.102(16) (16) "Investment adviser representative" means an individual employed by or associated with an investment adviser or federal covered investment adviser and who makes any recommendations or otherwise gives investment advice regarding securities, manages accounts or portfolios of clients, determines which recommendation or advice regarding securities should be given, provides investment advice or holds herself or himself out as providing investment advice, receives compensation to solicit, offer, or negotiate for the sale of or for selling investment advice, or supervises employees who perform any of the foregoing. The term does not include any of the following:

551.102(16)(a) (a) An individual who performs only clerical or ministerial acts.

551.102(16)(b) (b) An individual who is an agent whose performance of investment advice is solely incidental to the individual acting as an agent and who does not receive special compensation for investment advisory services.

551.102(16)(c) (c) An individual who is employed by or associated with a federal covered investment adviser, unless the individual has a "place of business" in this state, as that term is defined by rule adopted under section 203A of the Investment Advisers Act of 1940 (15 USC 80b-3a), and, in addition to the place of business, any of the following apply to the individual:

551.102(16)(c)1. 1. The individual is an "investment adviser representative," as that term is defined by rule adopted under section 203A of the Investment Advisers Act of 1940 (15 USC 80b-3a).

551.102(16)(c)2. 2. The individual is not a supervised person, as defined in section 202 (a) (25) of the Investment Advisers Act of 1940 (15 USC 80b-2 (a) (25)).

551.102(16)(d) (d) An individual who is excluded by rule adopted or order issued under this chapter.

551.102(17) (17) "Issuer" means a person that issues or proposes to issue a security, subject to the following:

551.102(17)(a) (a) The issuer of a voting trust certificate, collateral trust certificate, certificate of deposit for a security, or share in an investment company without a board of directors or individuals performing similar functions is the person performing the acts and assuming the duties of depositor or manager pursuant to the trust or other agreement or instrument under which the security is issued.

551.102(17)(b) (b) The issuer of an equipment trust certificate or similar security serving the same purpose is the person by which the property is or will be used or to which the property or equipment is or will be leased or conditionally sold or that is otherwise contractually responsible for assuring payment of the certificate.

551.102(17)(c) (c) The issuer of a fractional undivided interest in an oil, gas, or other mineral lease or in payments out of production under a lease, right, or royalty is the owner of an interest in the lease or in payments out of production under a lease, right, or royalty, whether whole or fractional, that creates fractional interests for the purpose of sale.

551.102(17)(d) (d) With respect to a fractional or pool interest in a life settlement investment, "issuer" means every person who creates the fractional or pool interest for the purpose of offering or selling the interest.

551.102(17)(e) (e) With respect to a life settlement investment that is not a fractional or pool interest, "issuer" means the provider, as defined in s. 632.69 (1) (p), or the person who purchases or otherwise acquires the life settlement from a provider and then offers or sells life settlement investments except that, under this paragraph, "issuer" does not include a broker-dealer or agent registered under this chapter and does not include the owner of the insurance policy, certificate of insurance, or death benefit underlying the life settlement investment.

551.102(17m) (17m) "Life settlement investment" means the entire interest or any fractional or pool interest in a life insurance policy or certificate of insurance or in the death benefit thereunder that is the subject of a life settlement, as defined in s. 632.69 (1) (j), but does not include any of the following:

551.102(17m)(a) (a) The assignment, transfer, sale, devise or bequest of a death benefit, life insurance policy, or certificate of insurance by the owner to a provider pursuant to s. 632.69.

551.102(17m)(b) (b) The exercise of accelerated benefits pursuant to the life insurance policy or certificate and consistent with applicable law.

551.102(18) (18) "Nonissuer transaction" or "nonissuer distribution" means a transaction or distribution not directly or indirectly for the benefit of the issuer.

551.102(19) (19) "Offer to purchase" includes an attempt or offer to obtain, or solicitation of an offer to sell, a security or interest in a security for value. The term does not include a tender offer that is subject to section 14 (d) of the Securities Exchange Act of 1934 (15 USC 78n (d)).

551.102(20) (20) "Person" means an individual; corporation; business trust; estate; trust; partnership; limited liability company; association; joint venture; government; governmental subdivision, agency, or instrumentality; public corporation; or any other legal or commercial entity.

551.102(21) (21) "Place of business" of a broker-dealer, an investment adviser, or a federal covered investment adviser means any of the following:

551.102(21)(a) (a) An office at which the broker-dealer, investment adviser, or federal covered investment adviser regularly provides brokerage or investment advice or solicits, meets with, or otherwise communicates with customers or clients.

551.102(21)(b) (b) Any other location that is held out to the general public as a location at which the broker-dealer, investment adviser, or federal covered investment adviser provides brokerage or investment advice or solicits, meets with, or otherwise communicates with customers or clients.

551.102(22) (22) "Predecessor act" means ch. 551, 2005 stats.

551.102(23) (23) "Price amendment" means the amendment to a registration statement filed under the Securities Act of 1933 or, if an amendment is not filed, the prospectus or prospectus supplement filed under the Securities Act of 1933 that includes a statement of the offering price, underwriting and selling discounts or commissions, amount of proceeds, conversion rates, call prices, and other matters dependent upon the offering price.

551.102(24) (24) "Principal place of business" of a broker-dealer or an investment adviser means the executive office of the broker-dealer or investment adviser from which the officers, partners, or managers of the broker-dealer or investment adviser direct, control, and coordinate the activities of the broker-dealer or investment adviser.

551.102(25) (25) "Record," except in the phrases "of record," "official record," and "public record," means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

551.102(26) (26) "Sale" includes every contract of sale, contract to sell, or disposition of a security or interest in a security for value, and "offer to sell" includes every attempt or offer to dispose of, or solicitation of an offer to purchase, a security or interest in a security for value. Both terms include all of the following:

551.102(26)(a) (a) A security given or delivered with, or as a bonus on account of, a purchase of securities or any other thing constituting part of the subject of the purchase and having been offered and sold for value.

551.102(26)(b) (b) A gift of assessable stock involving an offer and sale.

551.102(26)(c) (c) A sale or offer of a warrant or right to purchase or subscribe to another security of the same or another issuer and a sale or offer of a security that gives the holder a present or future right or privilege to convert the security into another security of the same or another issuer, including an offer of the other security.

551.102(27) (27) "Securities and Exchange Commission" means the United States Securities and Exchange Commission.

551.102(28) (28) "Security" means a note; stock; treasury stock; security future; bond; debenture; evidence of indebtedness; limited partnership interest; life settlement investment or similar agreement; certificate of interest or participation in a profit-sharing agreement; collateral trust certificate; preorganization certificate or subscription; transferable share; investment contract; voting trust certificate; certificate of deposit for a security; fractional undivided interest in oil, gas, or other mineral rights; put, call, straddle, option, or privilege on a security, certificate of deposit, or group or index of securities, including an interest therein or based on the value thereof; put, call, straddle, option, or privilege entered into on a national securities exchange relating to foreign currency; or, in general, an interest or instrument commonly known as a "security"; or a certificate of interest or participation in, temporary or interim certificate for, receipt for, guarantee of, or warrant or right to subscribe to or purchase, any of the foregoing. The term:

551.102(28)(a) (a) Includes both a certificated and an uncertificated security.

551.102(28)(b) (b) Does not include an insurance or endowment policy or annuity contract under which an insurance company promises to pay a fixed or variable sum of money either in a lump sum or periodically for life or other specified period.

551.102(28)(c) (c) Does not include an interest in a contributory or noncontributory pension or welfare plan subject to the Employee Retirement Income Security Act of 1974 or in a governmental benefit plan qualified for federal income tax purposes under the Internal Revenue Code or trust or fund managed by the investment board.

551.102(28)(d) (d) Subject to the exception in par. (e), includes all of the following:

551.102(28)(d)1. 1. An investment in a common enterprise with the expectation of profits to be derived through the essential managerial efforts of someone other than the investor. For purposes of this subdivision, a "common enterprise" is an enterprise in which the fortunes of the investor are tied to the efficacy of the efforts of those seeking the investment or a third party.

551.102(28)(d)2. 2. Any investment by which an offeree furnishes initial value to an offeror, and a portion of this initial value is subjected to the risks of the enterprise, and the furnishing of the initial value is induced by the offeror's promises or representations which give rise to a reasonable understanding that a valuable benefit of some kind over and above the initial value will accrue to the offeree as a result of the operation of the enterprise, and the offeree does not receive the right to exercise practical and actual control over the managerial decisions of the enterprise.

551.102(28)(e) (e) Includes as an "investment contract," among other contracts, an interest in a limited liability partnership and in a limited liability company; except an interest, or class or series thereof, in a limited liability partnership or limited liability company is not an "investment contract" if any of the following apply:

551.102(28)(e)1. 1. Each holder of an interest, or class or series thereof, is actively engaged in the management of the limited liability partnership or limited liability company. However, evidence that partners or members vote or have the right to vote, or the right to information concerning the business and affairs of the limited liability partnership or limited liability company, or the right to participate in management, shall not establish, without more, that all partners or members are actively engaged in the management of the limited liability partnership or limited liability company.

551.102(28)(e)2. 2. Each holder of an interest, or class or series thereof, is authorized under applicable law or under the partnership, operating, or other governing agreement or document to act for and bind the limited liability partnership or limited liability company and the total number of holders of all interests in the limited liability partnership or limited liability company does not exceed 15.

551.102(28)(f) (f) Does not include a time share created and marketed in accordance with ch. 707 if the requirements under s. 707.11 are satisfied.

551.102(28)(g) (g) Does not include a membership interest in a domestic mutual holding company, as provided under s. 644.22.

551.102(28)(h) (h) Does not include as an "investment contract" any contract excluded by rule adopted or order issued under this chapter.

551.102(29) (29) "Self-regulatory organization" means a national securities exchange registered under the Securities Exchange Act of 1934, a national securities association of broker-dealers registered under the Securities Exchange Act of 1934, a clearing agency registered under the Securities Exchange Act of 1934, or the Municipal Securities Rulemaking Board established under the Securities Exchange Act of 1934.

551.102(30) (30) "Sign" means to do any of the following, with present intent to authenticate or adopt a record:

551.102(30)(a) (a) To execute or adopt a tangible symbol.

551.102(30)(b) (b) To attach or logically associate with the record an electronic symbol, sound, or process.

551.102(31) (31) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

551.102 History History: 2007 a. 196; 2009 a. 180, 344, 345; 2013 a. 52.

551.102 Annotation A profit-sharing agreement between management and labor in exchange for wage concessions was not a security. Fore Way Express, Inc. v. Bast, 178 Wis. 2d 693, 505 N.W.2d 408 (Ct. App. 1993).

551.102 Annotation There is a presumption that every note is a security, which may be rebutted by showing that the note falls within or closely resembles the family of instruments deemed not to be securities. Family resemblance is determined by examining 4 factors: 1) the motivations of a reasonable seller and buyer; 2) the note's plan of distribution; 3) the reasonable expectations of the investing public; and 4) whether other risk-reducing factors exist, making unnecessary the application of the securities laws to protect the public. State v. McGuire, 2007 WI App 139, 302 Wis. 2d 688, 735 N.W.2d 555, 05-2832.

551.102 Annotation When a certificate of stock was mailed to the plaintiff in Wisconsin, and extensive solicitation was conducted by the defendants in Wisconsin, there was an "offer" within sub. (11) (b). Since the securities were neither registered in Wisconsin nor exempt from registration, the plaintiff was entitled to rescind the transaction and recover the purchase price of the securities, plus costs. Hardtke v. Love Tree Corp. 386 F. Supp. 1085 (1975).

551.102 Annotation An "offer to sell" under sub. (11) (b) was made when the defendant gave an unexecuted partnership agreement to the plaintiff implicitly inviting the plaintiff to return it completed as to form and amount. Feitler v. Midas Associates, 418 F. Supp. 735 (1976).



551.103 References to federal statutes.

551.103  References to federal statutes. "Securities Act of 1933" (15 USC 77a et seq.), "Securities Exchange Act of 1934" (15 USC 78a et seq.), "Public Utility Holding Company Act of 1935" (15 USC 79 et seq.), "Investment Company Act of 1940" (15 USC 80a-1 et seq.), "Investment Advisers Act of 1940" (15 USC 80b-1 et seq.), "Employee Retirement Income Security Act of 1974" (29 USC 1001 et seq.), "National Housing Act" (12 USC 1701 et seq.), "Commodity Exchange Act" (7 USC 1 et seq.), "Internal Revenue Code" (26 USC 1 et seq.), "Securities Investor Protection Act of 1970" (15 USC 78aaa et seq.), "Securities Litigation Uniform Standards Act of 1998" (112 Stat. 3227), "Small Business Investment Act of 1958" (15 USC 661 et seq.), and "Electronic Signatures in Global and National Commerce Act" (15 USC 7001 et seq.) mean those statutes and the rules and regulations adopted under those statutes, as in effect on the date of enactment of this chapter, or as later amended.

551.103 History History: 2007 a. 196.



551.104 References to federal agencies.

551.104  References to federal agencies. A reference in this chapter to an agency or department of the United States is also a reference to a successor agency or department.

551.104 History History: 2007 a. 196.



551.105 Electronic records and signatures.

551.105  Electronic records and signatures. This chapter modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, but does not modify, limit, or supersede section 101 (c) of that act (15 USC 7001 (c)) or authorize electronic delivery of any of the notices described in section 103 (b) of that act (15 USC 7003 (b)). This chapter authorizes the filing of records and signatures, when specified by provisions of this chapter or by a rule adopted or order issued under this chapter, in a manner consistent with section 104 (a) of that act (15 USC 7004 (a)).

551.105 History History: 2007 a. 196.



551.201 Exempt securities.

551.201  Exempt securities. The following securities are exempt from the requirements of ss. 551.301 to 551.306 and 551.504:

551.201(1) (1)

551.201(1)(a)(a) A security, including a revenue obligation or a separate security as defined in Rule 131 (17 CFR 230.131) adopted under the Securities Act of 1933, issued, insured, or guaranteed by the United States; by a state; by a political subdivision of a state; by a public authority, agency, or instrumentality of one or more states; by a political subdivision of one or more states; or by a person controlled or supervised by and acting as an instrumentality of the United States under authority granted by the Congress; or a certificate of deposit for any of the foregoing but any revenue obligation payable from payments to be made in respect of property or money used under a lease, sale, or loan arrangement by or for a nongovernmental industrial or commercial enterprise is exempt only as provided under par. (b).

551.201(1)(b) (b) Unless subject to a letter of credit of a bank, savings bank, or savings and loan association as provided in this paragraph, a revenue obligation of an issuer specified under par. (a) that is payable from payments to be made in respect of property or money used under a lease, sale, or loan arrangement by or for a nongovernmental industrial or commercial enterprise is exempt subject to rules adopted by the division of securities. A revenue obligation is exempt from any filing under the rules of the division if it is the subject of a guarantee or an irrevocable letter of credit from a depository institution in favor of holders of the revenue obligations providing for payment of all principal of the revenue obligations and all accrued and unpaid interest to the date of an event of default on the revenue obligations, and the letter of credit is accompanied by an opinion of counsel stating all of the following:

551.201(1)(b)1. 1. Either that payment of debt service will not constitute a preference under federal bankruptcy law if a petition in bankruptcy with respect to the enterprise is filed or that the guarantee or letter of credit will provide for reimbursement to holders of the revenue obligations if they are required by order of a federal bankruptcy court to disgorge as a preference any payment of a debt service.

551.201(1)(b)2. 2. That the enforceability of the guarantee or letter of credit would not be materially affected by the filing of a petition under federal bankruptcy law with respect to the enterprise or any person obligated to reimburse the depository institution for payments made under the guarantee or letter of credit.

551.201(2) (2) A security issued, insured, or guaranteed by a foreign government with which the United States maintains diplomatic relations, or any of its political subdivisions, if the security is recognized as a valid obligation by the issuer, insurer, or guarantor.

551.201(3) (3) A security issued by and representing or that will represent an interest in or a direct obligation of, or be guaranteed by, any of the following:

551.201(3)(a) (a) An international banking institution.

551.201(3)(b) (b) A banking institution organized under the laws of the United States; a member bank of the Federal Reserve System; or a depository institution a substantial portion of the business of which consists or will consist of receiving deposits or share accounts that are insured to the maximum amount authorized by statute by the Federal Deposit Insurance Corporation, the National Credit Union Share Insurance Fund, or a successor authorized by federal law or exercising fiduciary powers that are similar to those permitted for national banks under the authority of the Comptroller of Currency pursuant to Section 1 of Public Law 87-722 (12 USC 92a).

551.201(3)(c) (c) Any other depository institution, unless by rule or order the administrator proceeds under s. 551.204.

551.201(4) (4) A security issued by and representing an interest in, or a debt of, or insured or guaranteed by, an insurance company authorized to do business in this state.

551.201(5) (5) A security issued or guaranteed by a railroad, other common carrier, public utility, or public utility holding company that is any of the following:

551.201(5)(a) (a) Regulated in respect to its rates and charges by the United States or a state.

551.201(5)(b) (b) Regulated in respect to the issuance or guarantee of the security by the United States, a state, Canada, or a Canadian province or territory.

551.201(5)(c) (c) A public utility holding company registered under the Public Utility Holding Company Act of 1935 or a subsidiary of such a registered holding company within the meaning of that act.

551.201(6) (6) A federal covered security specified in section 18 (b) (1) of the Securities Act of 1933 (15 USC 77r (b) (1)) or by rule adopted under that provision or a security listed or approved for listing on another securities market specified by rule under this chapter; a put or a call option contract; a warrant; a subscription right on or with respect to such securities; or an option or similar derivative security on a security or an index of securities or foreign currencies issued by a clearing agency registered under the Securities Exchange Act of 1934 and listed or designated for trading on a national securities exchange, a facility of a national securities exchange, or a facility of a national securities association registered under the Securities Exchange Act of 1934 or an offer or sale, of the underlying security in connection with the offer, sale, or exercise of an option or other security that was exempt when the option or other security was written or issued; or an option or a derivative security designated by the Securities and Exchange Commission under section 9 (b) of the Securities Exchange Act of 1934 (15 USC 78i (b)).

551.201(7) (7) A security issued by a person organized and operated exclusively for religious, educational, benevolent, fraternal, charitable, social, athletic, or reformatory purposes, or as a chamber of commerce, and not for pecuniary profit, no part of the net earnings of which inures to the benefit of a private stockholder or other person, or a security of a company that is excluded from the definition of an investment company under section 3 (c) (10) (B) of the Investment Company Act of 1940 (15 USC 80a-3 (c) (10) (B)); except that with respect to the offer or sale of a note, bond, debenture, or other evidence of indebtedness issued by such a person, a rule may be adopted under this chapter limiting the availability of this exemption by classifying securities, persons, and transactions, imposing different requirements for different classes, specifying with respect to par. (b) the scope of the exemption and the grounds for denial or suspension, and requiring an issuer to do any of the following:

551.201(7)(a) (a) To file a notice specifying the material terms of the proposed offer or sale and copies of any proposed sales and advertising literature to be used and provide that the exemption becomes effective if the administrator does not disallow the exemption within the period established by the rule.

551.201(7)(b) (b) To file a request for exemption authorization for which a rule under this chapter may specify the scope of the exemption, the requirement of an offering statement, the filing of sales and advertising literature, the filing of consent to service of process complying with s. 551.611, and grounds for denial or suspension of the exemption.

551.201(7)(c) (c) To register under s. 551.304.

551.201(8) (8) Any securities of a cooperative corporation organized under ch. 185 or an unincorporated cooperative association organized under ch. 193.

551.201(9) (9) An equipment trust certificate with respect to equipment leased or conditionally sold to a person, if any security issued by the person would be exempt under this section or would be a federal covered security under section 18 (b) (1) of the Securities Act of 1933 (15 USC 77r (b) (1)).

551.201 History History: 2007 a. 196; 2011 a. 178.



551.202 Exempt transactions.

551.202  Exempt transactions. The following transactions are exempt from the requirements of ss. 551.301 to 551.306 and 551.504:

551.202(1) (1) An isolated nonissuer transaction, whether effected by or through a broker-dealer or not.

551.202(2) (2) A nonissuer transaction by or through a broker-dealer registered or exempt from registration under this chapter, and a resale transaction by a sponsor of a unit investment trust registered under the Investment Company Act of 1940, in a security of a class that has been outstanding in the hands of the public for at least 90 days if, at the date of the transaction, all of the following apply:

551.202(2)(a) (a) The issuer of the security is engaged in business, the issuer is not in the organizational stage or in bankruptcy or receivership, and the issuer is not a blank check, blind pool, or shell company that has no specific business plan or purpose or has indicated that its primary business plan is to engage in a merger or combination of the business with, or an acquisition of, an unidentified person.

551.202(2)(b) (b) The security is sold at a price reasonably related to its current market price.

551.202(2)(c) (c) The security does not constitute the whole or part of an unsold allotment to, or a subscription or participation by, the broker-dealer as an underwriter of the security or a redistribution.

551.202(2)(d) (d) A nationally recognized securities manual or its electronic equivalent designated by rule adopted or order issued under this chapter or a record filed with the Securities and Exchange Commission that is publicly available contains all of the following:

551.202(2)(d)1. 1. A description of the business and operations of the issuer.

551.202(2)(d)2. 2. The names of the issuer's executive officers and the names of the issuer's directors, if any.

551.202(2)(d)3. 3. An audited balance sheet of the issuer as of a date within 18 months before the date of the transaction or, in the case of a reorganization or merger when the parties to the reorganization or merger each had an audited balance sheet, a pro forma balance sheet for the combined organization.

551.202(2)(d)4. 4. An audited income statement for each of the issuer's 2 immediately previous fiscal years or for the period of existence of the issuer, whichever is shorter, or, in the case of a reorganization or merger when each party to the reorganization or merger had audited income statements, a pro forma income statement.

551.202(2)(e) (e) Any of the following requirements is met:

551.202(2)(e)1. 1. The issuer of the security has a class of equity securities listed on a national securities exchange registered under section 6 of the Securities Exchange Act of 1934 or designated for trading on the National Association of Securities Dealers Automated Quotation System.

551.202(2)(e)2. 2. The issuer of the security is a unit investment trust registered under the Investment Company Act of 1940.

551.202(2)(e)3. 3. The issuer of the security, including its predecessors, has been engaged in continuous business for at least 3 years.

551.202(2)(e)4. 4. The issuer of the security has total assets of at least $2,000,000 based on an audited balance sheet as of a date within 18 months before the date of the transaction or, in the case of a reorganization or merger when the parties to the reorganization or merger each had such an audited balance sheet, a pro forma balance sheet for the combined organization.

551.202(3) (3) A nonissuer transaction by or through a broker-dealer registered or exempt from registration under this chapter in a security of a foreign issuer that is a margin security defined in regulations or rules adopted by the Board of Governors of the Federal Reserve System.

551.202(4) (4) A nonissuer transaction by or through a broker-dealer registered or exempt from registration under this chapter in an outstanding security if the guarantor of the security files reports with the Securities and Exchange Commission under the reporting requirements of section 13 or 15 (d) of the Securities Exchange Act of 1934 (15 USC 78m or 78o (d)).

551.202(5) (5) A nonissuer transaction by or through a broker-dealer registered or exempt from registration under this chapter in a security to which any of the following applies:

551.202(5)(a) (a) The security is rated at the time of the transaction by a nationally recognized statistical rating organization in one of its 4 highest rating categories.

551.202(5)(b) (b) The security has a fixed maturity or a fixed interest or dividend, if all of the following apply:

551.202(5)(b)1. 1. A default has not occurred during the current fiscal year or within the 3 previous fiscal years, or during the existence of the issuer and any predecessor if less than 3 fiscal years, in the payment of principal, interest, or dividends on the security.

551.202(5)(b)2. 2. The issuer is engaged in business, is not in the organizational stage or in bankruptcy or receivership, and is not and has not been within the previous 12 months a blank check, blind pool, or shell company that has no specific business plan or purpose or has indicated that its primary business plan is to engage in a merger or combination of the business with, or an acquisition of, an unidentified person.

551.202(6) (6) A nonissuer transaction by or through a broker-dealer registered or exempt from registration under this chapter effecting an unsolicited order or offer to purchase, but with respect to a nonissuer transaction involving a security that is not a federal covered security the administrator may require by rule that the records of the broker-dealer confirm that the order or offer to purchase was unsolicited.

551.202(7) (7) A nonissuer transaction executed by a bona fide pledgee without the purpose of evading this chapter.

551.202(8) (8) A nonissuer transaction by a federal covered investment adviser with investments under management in excess of $100,000,000 acting in the exercise of discretionary authority in a signed record for the account of others.

551.202(9) (9) A transaction in a security, whether or not the security or transaction is otherwise exempt, in exchange for one or more bona fide outstanding securities, claims, or property interests, or partly in such exchange and partly for cash, if the terms and conditions of the issuance and exchange or the delivery and exchange and the fairness of the terms and conditions have been approved by the administrator after a hearing.

551.202(10) (10) A transaction between the issuer or other person on whose behalf the offering is made and an underwriter, or among underwriters.

551.202(11) (11) A transaction in a note, bond, debenture, or other evidence of indebtedness secured by a mortgage or other security agreement if all of the following apply:

551.202(11)(a) (a) The note, bond, debenture, or other evidence of indebtedness is offered and sold with the mortgage or other security agreement as a unit.

551.202(11)(b) (b) A general solicitation or general advertisement of the transaction is not made.

551.202(11)(c) (c) A commission or other remuneration is not paid or given, directly or indirectly, to a person not registered under this chapter as a broker-dealer or as an agent.

551.202(12) (12) A transaction by an executor, administrator of an estate, sheriff, marshal, receiver, trustee in bankruptcy, guardian, or conservator.

551.202(13) (13) A sale or offer to sell to any of the following:

551.202(13)(a) (a) An institutional investor.

551.202(13)(am) (am) An accredited investor, as defined in Rule 501 (a) adopted under the Securities Act of 1933 (17 CFR 230.501 (a)), provided that prior to the sale in this state to an accredited investor described in Rule 501 (a) (5) or (6) adopted under the Securities Act of 1933, the seller files a consent to service of process with the administrator in the form required under s. 551.611. Failure to file the consent as required is a cause for administrative action by the administrator under s. 551.604 but does not result in the loss of this exemption. This consent is not required to be filed if any of the following apply:

551.202(13)(am)1. 1. The issuer of the securities to be sold has its principal place of business or a majority of its full-time employees located in this state.

551.202(13)(am)2. 2. The issuer or seller of the securities files or has previously filed a consent to service of process with the administrator.

551.202(13)(am)3. 3. The seller is a broker-dealer or agent of the issuer registered under this chapter.

551.202(13)(ar) (ar) A certified investor, or a person whom the issuer reasonably believes is a certified investor at the time of the sale or offer of the security, if all of the following apply:

551.202(13)(ar)1. 1. The transaction meets the requirements of the federal exemption for intrastate offerings in section 3 (a) (11) of the Securities Act of 1933 (15 USC 77c (a) (11)) and Rule 147 adopted under the Securities Act of 1933 (17 CFR 230.147).

551.202(13)(ar)2. 2. If the offer or sale of the security had been undertaken under an exemption specified in Rule 506 (a) to (c) adopted under the Securities Act of 1933 (17 CFR 230.506 (a) to (c)), the transaction would not have been disqualified from the exemption under Rule 506 (d) adopted under the Securities Act of 1933 (17 CFR 230.506 (d)), except that the administrator may waive the requirement under this subdivision and authorize transactions in reliance on the exemption under this paragraph notwithstanding the condition specified in this subdivision.

551.202(13)(b) (b) A federal covered investment adviser.

551.202(13)(c) (c) Any other person exempted by rule adopted or order issued under this chapter.

551.202(14) (14)

551.202(14)(a)(a) Subject to par. (b), any transaction pursuant to an offer directed by the offeror to not more than 25 persons in this state excluding those persons designated in sub. (13) but including persons exempt under sub. (24), during any period of 12 consecutive months whether or not the offeror or any of the offerees is then present in this state if all of the following apply:

551.202(14)(a)1. 1. No general solicitation or general advertising is made in connection with the offer to sell or sale of the securities unless it has been permitted by the administrator.

551.202(14)(a)2. 2. No commission or other remuneration is paid or given, directly or indirectly, to a person other than a broker-dealer registered under this chapter or an agent registered under this chapter for soliciting any person in this state other than those persons designated in sub. (13).

551.202(14)(a)3. 3. The offeror reasonably believes that all the purchasers in this state, other than those designated in sub. (13), are purchasing for investment.

551.202(14)(b) (b) The administrator may by rule or order, as to any security or transaction or any type of security or transaction, withdraw or further condition this exemption, or increase or decrease the number of offerees permitted, or waive the conditions in par. (a), and may require reports of sales under this exemption.

551.202(14m) (14m)

551.202(14m)(a)(a) Any transaction pursuant to an offer directed by the offeror to not more than 100 residents of this state, excluding those persons designated in sub. (13) (a), (am), and (ar) but including persons exempt under sub. (24), if all of the following apply:

551.202(14m)(a)1. 1. The issuer is a business entity that is organized under the laws of this state and authorized to do business in this state, that has its principal office in this state, and that has a majority of its full-time employees working in this state.

551.202(14m)(a)2. 2. No commission or other remuneration is paid or given, directly or indirectly, for any person's participation in the offer or sale of securities for the issuer unless the person is registered as a broker-dealer or agent under this chapter.

551.202(14m)(a)3. 3. No general solicitation or general advertising is made in connection with the offer to sell or sale of the securities unless it has been permitted by the administrator.

551.202(14m)(a)4. 4. If the transaction had been undertaken under an exemption specified in Rule 506 (a) to (c) adopted under the Securities Act of 1933 (17 CFR 230.506 (a) to (c)), the transaction would not have been disqualified from the exemption under Rule 506 (d) adopted under the Securities Act of 1933 (17 CFR 230.506 (d)), except that the administrator may waive the requirement under this subdivision and authorize transactions in reliance on the exemption under this paragraph notwithstanding the condition specified in this subdivision.

551.202(14m)(b) (b) The exemption under this subsection and the exemption under sub. (27) may be used in conjunction with each other.

551.202(15) (15) A transaction under an offer to existing security holders of the issuer, including persons that at the date of the transaction are holders of convertible securities, options, or warrants, if a commission or other remuneration, other than a standby commission, is not paid or given, directly or indirectly, for soliciting a security holder in this state and if, prior to any offer or sale of any security that is not a federal covered security, the issuer files a notice specifying the terms of the offer, all other information that the administrator by rule requires, and any additional information reasonably related to the offering required to be filed by the administrator within 10 days after the filing date of the notice, and the administrator does not by order disallow the exemption within 10 days after the date of filing the notice or, if additional information is required, within 10 days after the date of filing that information.

551.202(16) (16) An offer to sell, but not a sale, of a security not exempt from registration under the Securities Act of 1933 if all of the following apply:

551.202(16)(a) (a) A registration or offering statement or similar record as required under the Securities Act of 1933 has been filed, but is not effective, or the offer is made in compliance with Rule 165 adopted under the Securities Act of 1933 (17 CFR 230.165).

551.202(16)(b) (b) A stop order of which the offeror is aware has not been issued against the offeror by the administrator or the Securities and Exchange Commission, and an audit, inspection, or proceeding that is public and that may culminate in a stop order is not known by the offeror to be pending.

551.202(17) (17) An offer to sell, but not a sale, of a security exempt from registration under the Securities Act of 1933 if all of the following apply:

551.202(17)(a) (a) A registration statement has been filed under this chapter, but is not effective.

551.202(17)(b) (b) A solicitation of interest is provided in a record to offerees in compliance with a rule adopted by the administrator under this chapter.

551.202(17)(c) (c) A stop order of which the offeror is aware has not been issued by the administrator under this chapter and an audit, inspection, or proceeding that may culminate in a stop order is not known by the offeror to be pending.

551.202(18) (18) A transaction involving the distribution of the securities of an issuer to the security holders of another person in connection with a merger, consolidation, exchange of securities, sale of assets, or other reorganization to which the issuer, or its parent or subsidiary and the other person, or its parent or subsidiary, are parties.

551.202(19) (19) A rescission offer, sale, or purchase under s. 551.511.

551.202(20) (20) An offer or sale of a security to a person not a resident of this state and not present in this state if the offer or sale does not constitute a violation of the laws of the state or foreign jurisdiction in which the offeree or purchaser is present and is not part of an unlawful plan or scheme to evade this chapter.

551.202(21) (21) Employees' stock purchase, savings, option, profit-sharing, pension, or similar employees' benefit plan, including any securities, plan interests, and guarantees issued under a compensatory benefit plan or compensation contract, contained in a record, established by the issuer, its parents, its majority-owned subsidiaries, or the majority-owned subsidiaries of the issuer's parent, for the participation of their employees including offers or sales of such securities to all of the following:

551.202(21)(a) (a) Directors; general partners; trustees, if the issuer is a business trust; officers; consultants; and advisors.

551.202(21)(b) (b) Family members who acquire such securities from those persons through gifts or domestic relations orders.

551.202(21)(c) (c) Former employees, directors, general partners, trustees, officers, consultants, and advisors if those individuals were employed by or providing services to the issuer when the securities were offered.

551.202(21)(d) (d) Insurance agents who are exclusive insurance agents of the issuer, or the issuer's subsidiaries or parents, or who derive more than 50 percent of their annual income from those organizations.

551.202(22) (22) A transaction involving any of the following:

551.202(22)(a) (a) A stock dividend or equivalent equity distribution, whether the corporation or other business organization distributing the dividend or equivalent equity distribution is the issuer or not, if nothing of value is given by stockholders or other equity holders for the dividend or equivalent equity distribution other than the surrender of a right to a cash or property dividend if each stockholder or other equity holder may elect to take the dividend or equivalent equity distribution in cash, property, or stock.

551.202(22)(b) (b) An act incident to a judicially approved reorganization in which a security is issued in exchange for one or more outstanding securities, claims, or property interests, or partly in such exchange and partly for cash.

551.202(22)(c) (c) The solicitation of tenders of securities by an offeror in a tender offer in compliance with Rule 162 adopted under the Securities Act of 1933 (17 CFR 230.162).

551.202(23) (23) A nonissuer transaction in an outstanding security by or through a broker-dealer registered or exempt from registration under this chapter, if the issuer is a reporting issuer in a foreign jurisdiction designated by this subsection or by rule adopted or order issued under this chapter; has been subject to continuous reporting requirements in the foreign jurisdiction for not less than 180 days before the transaction; and the security is listed on the foreign jurisdiction's securities exchange that has been designated by this subsection or by rule adopted or order issued under this chapter, or is a security of the same issuer that is of senior or substantially equal rank to the listed security or is a warrant or right to purchase or subscribe to any of the foregoing. For purposes of this subsection, Canada, together with its provinces and territories, is a designated foreign jurisdiction and The Toronto Stock Exchange, Inc. and the TSX Venture Exchange, Inc. are designated securities exchanges. After an administrative hearing in compliance with ch. 227, the administrator, by rule adopted or order issued under this chapter, may revoke the designation of a securities exchange under this subsection, if the administrator finds that revocation is necessary or appropriate in the public interest and for the protection of investors.

551.202(24) (24) Any offer or sale of its securities by an issuer, having its principal office in this state, if the aggregate number of persons holding directly or indirectly all of the issuer's securities, after the securities to be issued are sold, does not exceed 25, exclusive of persons under sub. (13), if no commission or other remuneration is paid or given directly or indirectly for soliciting any person in this state, except to broker-dealers and agents licensed in this state, and if no advertising is published unless it has been permitted by the division of securities.

551.202(24m) (24m) Any offer or sale of its securities by an issuer to a resident of this state if all of the following apply:

551.202(24m)(a) (a) The issuer is a business entity that is organized under the laws of this state and authorized to do business in this state, that has its principal office in this state and that has a majority of its full-time employees working in this state.

551.202(24m)(b) (b) The aggregate number of persons holding directly or indirectly all of the issuer's securities, after the securities to be issued are sold, does not exceed 100, exclusive of persons under sub. (13) (a), (am), and (ar).

551.202(24m)(c) (c) No commission or other remuneration is paid or given, directly or indirectly, for soliciting any person in this state in connection with the offer to sell or sale of the securities, except to broker-dealers and agents licensed in this state.

551.202(24m)(d) (d) No advertising is published in connection with the offer to sell or sale of the securities unless it has been permitted by the division of securities.

551.202(24m)(e) (e) If the offer or sale of the security had been undertaken under an exemption specified in Rule 506 (a) to (c) adopted under the Securities Act of 1933 (17 CFR 230.506 (a) to (c)), the transaction would not have been disqualified from the exemption under Rule 506 (d) adopted under the Securities Act of 1933 (17 CFR 230.506 (d)), except that the administrator may waive the requirement under this paragraph and authorize transactions in reliance on the exemption under this subsection notwithstanding the condition specified in this paragraph.

551.202(25) (25) Any offer or sale of a preorganization subscription, if no commission or other remuneration is paid or given directly or indirectly for soliciting any subscriber in this state and no advertising is published or circulated unless it has been permitted by the division of securities, and if the subscription is not binding and no payment is made by any subscriber until the securities subscribed for may legally be sold.

551.202(26) (26) An offer or sale of a security by an issuer if the offer or sale is conducted in accordance with all of the following requirements:

551.202(26)(a) (a) The issuer of the security is a business entity organized under the laws of this state and authorized to do business in this state.

551.202(26)(b) (b) The transaction meets the requirements of the federal exemption for intrastate offerings in section 3 (a) (11) of the Securities Act of 1933 (15 USC 77c (a) (11)) and Rule 147 adopted under the Securities Act of 1933 (17 CFR 230.147).

551.202(26)(c) (c)

551.202(26)(c)1.1. Except as provided in subd. 2., the sum of all cash and other consideration to be received for all sales of the security in reliance on the exemption under this subsection, excluding sales to any accredited investor, certified investor, or institutional investor, does not exceed the following amount:

551.202(26)(c)1.a. a. If the issuer has not undergone and made available to each prospective investor and the administrator the documentation resulting from a financial audit of its most recently completed fiscal year which complies with generally accepted accounting principles, $1,000,000 subject to adjustment under s. 551.206, less the aggregate amount received for all sales of securities by the issuer within the 12 months before the first offer or sale made in reliance on the exemption under this subsection.

551.202(26)(c)1.b. b. If the issuer has undergone and made available to each prospective investor and the administrator the documentation resulting from a financial audit of its most recently completed fiscal year which complies with generally accepted accounting principles, $2,000,000 subject to adjustment under s. 551.206, less the aggregate amount received for all sales of securities by the issuer within the 12 months before the first offer or sale made in reliance on the exemption under this subsection.

551.202(26)(c)2. 2. An offer or sale to an officer, director, partner, trustee, or individual occupying similar status or performing similar functions with respect to the issuer or to a person owning 10 percent or more of the outstanding shares of any class or classes of securities of the issuer does not count toward the monetary limitation in subd. 1. a. and b.

551.202(26)(d) (d) The issuer does not accept more than $10,000 from any single purchaser unless the purchaser is an accredited investor or certified investor.

551.202(26)(e) (e) The offering under this subsection is made exclusively through one or more Internet sites and each Internet site is registered with the division under s. 551.205 (1) (b).

551.202(26)(f) (f) Not less than 10 days prior to the commencement of an offering of securities in reliance on the exemption under this subsection, the issuer files a notice with the administrator, in writing or in electronic form as prescribed by the administrator, which the administrator shall make available as an electronic document on the department of financial institutions Internet site, containing all of the following:

551.202(26)(f)1. 1. A notice of claim of exemption from registration, specifying that the issuer will be conducting an offering in reliance on the exemption under this subsection, accompanied by the filing fee specified in s. 551.614 (1m).

551.202(26)(f)2. 2. A copy of the disclosure statement to be provided to prospective investors in connection with the offering, containing all of the following:

551.202(26)(f)2.a. a. A description of the company, its type of entity, the address and telephone number of its principal office, its history, its business plan, and the intended use of the offering proceeds, including any amounts to be paid, as compensation or otherwise, to any owner, executive officer, director, managing member, or other person occupying a similar status or performing similar functions on behalf of the issuer.

551.202(26)(f)2.b. b. The identity of all persons owning more than 10 percent of the ownership interests of any class of securities of the company.

551.202(26)(f)2.c. c. The identity of the executive officers, directors, managing members, and other persons occupying a similar status or performing similar functions in the name of and on behalf of the issuer, including their titles and their prior experience.

551.202(26)(f)2.d. d. The terms and conditions of the securities being offered and of any outstanding securities of the company; the minimum and maximum amount of securities being offered, if any; either the percentage ownership of the company represented by the offered securities or the valuation of the company implied by the price of the offered securities; the price per share, unit, or interest of the securities being offered; any restrictions on transfer of the securities being offered; and a disclosure of any anticipated future issuance of securities that might dilute the value of securities being offered.

551.202(26)(f)2.e. e. The identity of any person who has been or will be retained by the issuer to assist the issuer in conducting the offering and sale of the securities, including any Internet site operator but excluding persons acting solely as accountants or attorneys and employees whose primary job responsibilities involve the operating business of the issuer rather than assisting the issuer in raising capital.

551.202(26)(f)2.f. f. For each person identified as required under subd. 2. e., a description of the consideration being paid to the person for such assistance.

551.202(26)(f)2.g. g. A description of any litigation, legal proceedings, or pending regulatory action involving the company or its management.

551.202(26)(f)2.h. h. The names and addresses, including the Uniform Resource Locator, of each Internet site that will be used by the issuer to offer or sell securities under this subsection.

551.202(26)(f)2.i. i. Any additional information material to the offering, including, if appropriate, a discussion of significant factors that make the offering speculative or risky. This discussion shall be concise and organized logically and may not be limited to risks that could apply to any issuer or any offering.

551.202(26)(f)3. 3. An escrow agreement with a bank, savings bank, savings and loan association, or credit union chartered under the laws of this state in which the investor funds will be deposited, providing that all offering proceeds will be released to the issuer only when the aggregate capital raised from all investors is equal to or greater than the minimum target offering amount specified in the business plan as necessary to implement the business plan and that all investors may cancel their commitments to invest if that target offering amount is not raised by the time stated in the disclosure document.

551.202(26)(g) (g) The issuer is not, either before or as a result of the offering, an investment company, as defined in section 3 of the Investment Company Act of 1940 (15 USC 80a-3), or an entity that would be an investment company but for the exclusions provided in section 3 (c) of the Investment Company Act of 1940 (15 USC 80a-3 (c)), or subject to the reporting requirements of section 13 or 15 (d) of the Securities Exchange Act of 1934 (15 USC 78m or 78o (d)).

551.202(26)(h) (h) The issuer informs all prospective purchasers of securities offered under this subsection that the securities have not been registered under federal or state securities law and that the securities are subject to limitations on resale. The issuer shall display the following legend conspicuously on the cover page of the disclosure document:

IN MAKING AN INVESTMENT DECISION, INVESTORS MUST RELY ON THEIR OWN EXAMINATION OF THE ISSUER AND THE TERMS OF THE OFFERING, INCLUDING THE MERITS AND RISKS INVOLVED. THESE SECURITIES HAVE NOT BEEN RECOMMENDED BY ANY FEDERAL OR STATE SECURITIES COMMISSION OR DIVISION OR OTHER REGULATORY AUTHORITY. FURTHERMORE, THE FOREGOING AUTHORITIES HAVE NOT CONFIRMED THE ACCURACY OR DETERMINED THE ADEQUACY OF THIS DOCUMENT. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED BY SUBSECTION (e) OF SEC RULE 147 (17 CFR 230.147 (e)) AS PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY WILL BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.

551.202(26)(i) (i) The issuer requires each purchaser to certify in writing or electronically as follows:

I UNDERSTAND AND ACKNOWLEDGE THAT:

I am investing in a high-risk, speculative business venture. I may lose all of my investment, or under some circumstances more than my investment, and I can afford this loss.

This offering has not been reviewed or approved by any state or federal securities commission or division or other regulatory authority and that no such person or authority has confirmed the accuracy or determined the adequacy of any disclosure made to me relating to this offering.

The securities I am acquiring in this offering are illiquid, that there is no ready market for the sale of such securities, that it may be difficult or impossible for me to sell or otherwise dispose of this investment, and that, accordingly, I may be required to hold this investment indefinitely.

I may be subject to tax on my share of the taxable income and losses of the company, whether or not I have sold or otherwise disposed of my investment or received any dividends or other distributions from the company.

.... (Signature)

551.202(26)(j) (j) The issuer obtains from each purchaser of a security offered under this subsection evidence that the purchaser is a resident of this state and, if applicable, is an accredited investor or certified investor.

551.202(26)(k) (k) All payments for purchase of securities offered under this subsection are directed to and held by the financial institution specified in par. (f) 3. The bank or depository institution shall notify the administrator of the receipt of payments for securities. This information shall be confidential as provided in s. 551.607 (2) (g).

551.202(26)(L) (L) The issuer of securities offered under this subsection provides a copy of the disclosure document provided to the administrator under par. (f) 2. to each prospective investor at the time the offer of securities is made to the prospective investor.

551.202(26)(m) (m) No offer or sale of a different class or series of security has been made by the issuer in reliance on the exemption under this subsection or sub. (27) during the immediately preceding 12-month period.

551.202(26)(n) (n) If the offer or sale of the security had been undertaken under an exemption specified in Rule 506 (a) to (c) adopted under the Securities Act of 1933 (17 CFR 230.506 (a) to (c)), the transaction would not have been disqualified from the exemption under Rule 506 (d) adopted under the Securities Act of 1933 (17 CFR 230.506 (d)), except that the administrator may waive the requirement under this paragraph and authorize transactions in reliance on the exemption under this subsection notwithstanding the condition specified in this paragraph.

551.202(27) (27) An offer or sale of a security by an issuer if the offer or sale is conducted in accordance with all of the following requirements:

551.202(27)(a) (a) The issuer of the security is a business entity organized under the laws of this state and authorized to do business in this state.

551.202(27)(b) (b) The transaction meets the requirements of the federal exemption for intrastate offerings in section 3 (a) (11) of the Securities Act of 1933 (15 USC 77c (a) (11)) and Rule 147 adopted under the Securities Act of 1933 (17 CFR 230.147).

551.202(27)(c) (c)

551.202(27)(c)1.1. Except as provided in subd. 2., the sum of all cash and other consideration to be received for all sales of the security in reliance on the exemption under this subsection, excluding sales to any accredited investor, certified investor, or institutional investor, does not exceed the following amount:

551.202(27)(c)1.a. a. If the issuer has not undergone and made available to each prospective investor and the administrator the documentation resulting from a financial audit of its most recently completed fiscal year which complies with generally accepted accounting principles, $1,000,000 subject to adjustment under s. 551.206, less the aggregate amount received for all sales of securities by the issuer within the 12 months before the first offer or sale made in reliance on the exemption under this subsection.

551.202(27)(c)1.b. b. If the issuer has undergone and made available to each prospective investor and the administrator the documentation resulting from a financial audit of its most recently completed fiscal year which complies with generally accepted accounting principles, $2,000,000 subject to adjustment under s. 551.206, less the aggregate amount received for all sales of securities by the issuer within the 12 months before the first offer or sale made in reliance on the exemption under this subsection.

551.202(27)(c)2. 2. An offer or sale to an officer, director, partner, trustee, or individual occupying similar status or performing similar functions with respect to the issuer or to a person owning 10 percent or more of the outstanding shares of any class or classes of securities of the issuer does not count toward the monetary limitation in subd. 1. a. and b.

551.202(27)(d) (d) The issuer does not accept more than $10,000 from any single purchaser unless the purchaser is an accredited investor or certified investor.

551.202(27)(e) (e) No commission or other remuneration is paid or given, directly or indirectly, for any person's participation in the offer or sale of securities for the issuer unless the person is registered as a broker-dealer or agent under this chapter. This paragraph does not apply if the offer or sale of the security is to a certified investor.

551.202(27)(f) (f) No general solicitation or general advertising is made in connection with the offer to sell or sale of the securities unless it has been permitted by the administrator.

551.202(27)(g) (g) All funds received from investors are deposited into a bank, savings bank, savings and loan association, or credit union chartered under the laws of this state, and all the funds are used in accordance with representations made to investors.

551.202(27)(h) (h) Before the 101st offer of the security, the issuer provides a notice to the administrator in writing or in electronic form, accompanied by the filing fee specified in s. 551.614 (1m). The administrator shall prescribe the form required for the notice and make the form available as an electronic document on the department of financial institutions Internet site. Notwithstanding s. 551.204 (1) and (3), the notice shall be limited to all of the following:

551.202(27)(h)1. 1. Stating that the issuer is conducting an offering in reliance on the exemption under this subsection.

551.202(27)(h)2. 2. Identifying the names and addresses of all of the following persons:

551.202(27)(h)2.a. a. The issuer.

551.202(27)(h)2.b. b. All persons who will be involved in the offer or sale of securities on behalf of the issuer.

551.202(27)(h)2.c. c. The bank, savings bank, savings and loan association, or credit union in which investor funds will be deposited.

551.202(27)(i) (i) The issuer is not, either before or as a result of the offering, an investment company, as defined in section 3 of the Investment Company Act of 1940 (15 USC 80a-3), or subject to the reporting requirements of section 13 or 15 (d) of the Securities Exchange Act of 1934 (15 USC 78m or 78o (d)).

551.202(27)(j) (j) The issuer informs all purchasers that the securities have not been registered under this chapter and makes the disclosures required under subsection (f) of Rule 147 adopted under the Securities Act of 1933 (17 CFR 230.147 (f)).

551.202(27)(k) (k) No offer or sale of a different class or series of security has been made by the issuer in reliance on the exemption under this subsection or sub. (26) during the immediately preceding 12-month period.

551.202(27)(L) (L) If the offer or sale of the security had been undertaken under an exemption specified in Rule 506 (a) to (c) adopted under the Securities Act of 1933 (17 CFR 230.506 (a) to (c)), the transaction would not have been disqualified from the exemption under Rule 506 (d) adopted under the Securities Act of 1933 (17 CFR 230.506 (d)), except that the administrator may waive the requirement under this paragraph and authorize transactions in reliance on the exemption under this subsection notwithstanding the condition specified in this paragraph.

551.202 History History: 2007 a. 196; 2013 a. 52; s. 35.17 correction in (26) (c) 2. and (27) (c) 2.

551.202 Annotation When a certificate of stock was mailed to the plaintiff in Wisconsin, and extensive solicitation was conducted by the defendants in Wisconsin, there was an "offer" within s. 551.02 (11) (b). Since the securities were neither registered in Wisconsin nor exempt from registration, the plaintiff was entitled to rescind the transaction and recover the purchase price of the securities, plus costs. Hardtke v. Love Tree Corp. 386 F. Supp. 1085 (1975).

551.202 Annotation Registration and reporting requirements for exempt transactions are discussed. Feitler v. Midas Associates, 418 F. Supp. 735 (1976).



551.203 Additional exemptions and waivers.

551.203  Additional exemptions and waivers. A rule adopted or order issued under this chapter may exempt a security, transaction, or offer; a rule under this chapter may exempt a class of securities, transactions, or offers from any or all of the requirements of ss. 551.301 to 551.306 and 551.504; and an order under this chapter may waive, in whole or in part, any or all of the conditions for an exemption or offer under ss. 551.201 and 551.202.

551.203 History History: 2007 a. 196.



551.204 Denial, suspension, revocation, condition, or limitation of exemptions; burden of proof; additional information.

551.204  Denial, suspension, revocation, condition, or limitation of exemptions; burden of proof; additional information.

551.204(1)(1)  Enforcement related powers. Except with respect to a federal covered security or a transaction involving a federal covered security, an order under this chapter may deny, suspend application of, condition, limit, or revoke an exemption created under s. 551.201 or 551.202 or an exemption or waiver created under s. 551.203 with respect to a specific security, transaction, or offer, except to the extent limited by the National Securities Markets Improvement Act of 1996. An order under this section may be issued only pursuant to the procedures in s. 551.306 (4) or s. 551.604 and only prospectively.

551.204(2) (2) Knowledge of order required. A person does not violate s. 551.301, 551.303 to 551.306, 551.504, or 551.511 by an offer to sell, offer to purchase, sale, or purchase effected after the entry of an order issued under this section if the person did not know, and in the exercise of reasonable care could not have known, of the order.

551.204(3) (3) Additional information required. With respect to an exemption under s. 551.201 or 551.202 that is perfected if a notice or other information is filed with the division of securities and the division does not disallow the exemption within a specified period after the filing, the division may, within 10 days after the filing date of the notice or other information, require that additional information reasonably related to the offering be filed. If the division requires additional information, the date by which the division may disallow the exemption is 10 days after the date of filing that information.

551.204 History History: 2007 a. 196.



551.205 Additional provisions related to crowdfunding exemption for intrastate offerings through Internet sites.

551.205  Additional provisions related to crowdfunding exemption for intrastate offerings through Internet sites.

551.205(1)(1) All of the following requirements apply to an offer or sale of securities pursuant to the exemption under s. 551.202 (26):

551.205(1)(a) (a) Prior to any offer or sale of securities, the issuer shall provide to the Internet site operator evidence that the issuer is organized under the laws of this state and is authorized to do business in this state.

551.205(1)(b) (b)

551.205(1)(b)1.1. The Internet site operator shall register with the division by filing a statement, which the administrator shall make available as an electronic document on the department of financial institutions Internet site, accompanied by the filing fee specified in s. 551.614 (1m), that includes all of the following:

551.205(1)(b)1.a. a. That the Internet site operator is a business entity organized under the laws of this state and authorized to do business in this state.

551.205(1)(b)1.b. b. That the Internet site is being utilized to offer and sell securities pursuant to the exemption under s. 551.202 (26).

551.205(1)(b)1.c. c. The identity and location of, and contact information for, the Internet site operator.

551.205(1)(b)1.d. d. Except as provided in subds. 2. and 4., that the Internet site operator is registered as a broker-dealer under s. 551.401.

551.205(1)(b)2. 2. The Internet site operator is not required to register as a broker-dealer under s. 551.401 if all of the following apply with respect to the Internet site and its operator:

551.205(1)(b)2.a. a. It does not offer investment advice or recommendations.

551.205(1)(b)2.b. b. It does not solicit purchases, sales, or offers to buy the securities offered or displayed on the Internet site.

551.205(1)(b)2.c. c. Except as provided in sub. (3), it does not compensate employees, agents, or other persons for the solicitation or based on the sale of securities displayed or referenced on the Internet site.

551.205(1)(b)2.d. d. Except as provided in sub. (3), it is not compensated based on the amount of securities sold, and it does not hold, manage, possess, or otherwise handle investor funds or securities.

551.205(1)(b)2.e. e. Except as provided in sub. (3), the fee it charges an issuer for an offering of securities on the Internet site is a fixed amount for each offering, a variable amount based on the length of time that the securities are offered on the Internet site, or a combination of such fixed and variable amounts.

551.205(1)(b)2.f. f. It does not identify, promote, or otherwise refer to any individual security offered on the Internet site in any advertising for the Internet site.

551.205(1)(b)2.g. g. It does not engage in such other activities as the division, by rule, determines are prohibited of such an Internet site.

551.205(1)(b)2.h. h. Neither the Internet site operator, nor any director, executive officer, general partner, managing member, or other person with management authority over the Internet site operator, has been subject to any conviction, order, judgment, decree, or other action specified in Rule 506 (d) (1) adopted under the Securities Act of 1933 (17 CFR 230.506 (d) (1)) that would disqualify an issuer under Rule 506 (d) adopted under the Securities Act of 1933 (17 CFR 230.506 (d)) from claiming an exemption specified in Rule 506 (a) to (c) adopted under the Securities Act of 1933 (17 CFR 230.506 (a) to (c)).

551.205(1)(b)3. 3. If any change occurs in the information that an Internet site operator submits to the division in a statement filed under subd. 1., the Internet site operator shall notify the division within 30 days after the change occurs.

551.205(1)(b)4. 4. The Internet site operator is not required to register as a broker-dealer under s. 551.401 if the Internet site operator is registered as a broker-dealer under the Securities Exchange Act of 1934 (15 USC 78o) or is a funding portal registered under the Securities Act of 1933 (15 USC 77d-1) and the Securities and Exchange Commission has adopted rules under authority of section 3 (h) of the Securities Exchange Act of 1934 (15 USC 78c (h)) and P.L. 112-106, section 304, governing funding portals. Nothing in this section requires an Internet site operator to register as a broker-dealer under the Securities Exchange Act of 1934 or as a funding portal under the Securities Act of 1933.

551.205(1)(c) (c) The issuer and the Internet site operator shall maintain records of all offers and sales of securities effected through the Internet site and shall provide ready access to the records to the division, upon request. The division may access, inspect, and review any Internet site registered under this subsection as well as its records.

551.205(2) (2) An issuer of a security, the offer and sale of which is exempt under s. 551.202 (26), shall provide, free of charge, a quarterly report to the issuer's investors until no securities issued under s. 551.202 (26) are outstanding. An issuer may satisfy the reporting requirement of this subsection by making the information available on an Internet site if the information is made available within 45 days after the end of each fiscal quarter and remains available until the succeeding quarterly report is issued. An issuer shall file each quarterly report under this subsection with the division and, if the quarterly report is made available on an Internet site, the issuer shall also provide a written copy of the report to any investor upon request. The report shall contain all of the following:

551.205(2)(a) (a) Compensation received by each director and executive officer, including cash compensation earned since the previous report and on an annual basis and any bonuses, stock options, other rights to receive securities of the issuer or any affiliate of the issuer, or other compensation received.

551.205(2)(b) (b) An analysis by management of the issuer of the business operations and financial condition of the issuer.

551.205(3) (3) If the Securities and Exchange Commission adopts rules under authority of section 3 (h) of the Securities Exchange Act of 1934 (15 USC 78c (h)) and P.L. 112-106, section 304, that authorize funding portals to receive commissions without registering as broker-dealers under the Securities Exchange Act of 1934, the division shall promulgate rules authorizing Internet site operators registered with the division under sub. (1) (b) that are not registered as broker-dealers under s. 551.401 to receive commissions. The division shall ensure that its rules authorizing commissions for Internet site operators are consistent with rules adopted by the Securities and Exchange Commission. The division's rules shall also ensure that Internet site operators that do not satisfy rules adopted by the Securities and Exchange Commission have the opportunity to operate in compliance with the requirements of this section.

551.205 History History: 2013 a. 52.



551.206 Adjustments.

551.206  Adjustments. At 5-year intervals after January 1, 2014, the department of financial institutions shall adjust the monetary amounts specified in s. 551.202 (26) (c) 1. a. and b. and (27) (c) 1. a. and b. to reflect changes since January 1, 2014, in the consumer price index for all urban consumers, Milwaukee-Racine area average, as determined by the U.S. department of labor. Each adjustment shall be rounded to the nearest multiple of $50,000. Each adjustment under this section shall be published on the department of financial institutions Internet site.

551.206 History History: 2013 a. 52; s. 35.17 correction.



551.301 Securities registration requirement.

551.301  Securities registration requirement. It is unlawful for a person to offer or sell a security in this state unless any of the following apply:

551.301(1) (1) The security is a federal covered security.

551.301(2) (2) The security, transaction, or offer is exempted from registration under this chapter.

551.301(3) (3) The security is registered under this chapter.

551.301 History History: 2007 a. 196.

551.301 Annotation Sub. (1) is violated through an offer to sell an unregistered security, even if no sale occurs. State v. Johnson, 2002 WI App 224, 257 Wis. 2d 736, 652 N.W.2d 642, 01-1092.

551.301 Annotation When a certificate of stock was mailed to the plaintiff in Wisconsin, and extensive solicitation was conducted by the defendants in Wisconsin, there was an "offer" within s. 551.02. (11) (b). Since the securities were neither registered in Wisconsin nor exempt from registration, the plaintiff was entitled to rescind the transaction and recover the purchase price of the securities, plus costs. Hardtke v. Love Tree Corp. 386 F. Supp. 1085 (1975).

551.301 Annotation Registration and reporting requirements for exempt transactions are discussed. Feitler v. Midas Associates, 418 F. Supp. 735 (1976).



551.302 Notice filing.

551.302  Notice filing.

551.302(1)(1)  Required filing of records. With respect to a federal covered security, as defined in section 18 (b) (2) of the Securities Act of 1933 (15 USC 77r (b) (2), that is not otherwise exempt under ss. 551.201 to 551.203, a rule adopted by the administrator or an order issued under this chapter may require the filing of any or all of the following records:

551.302(1)(a) (a) Prior to offer. Not later than the initial offer of the federal covered security in this state, a copy of each document that is part of its registration statement filed with the Securities and Exchange Commission under the Securities Act of 1933, which may, at the option of the issuer, be accompanied by a form containing the information specified by the administrator by rule. If a filing is required under this paragraph, the filing shall be accompanied by a consent to service of process signed by the issuer and a notice filing fee under s. 551.614. Any notice filing required under this paragraph is effective upon receipt by the administrator of the documents and fees required under this paragraph, or upon the effectiveness of the registration statement under the Securities Act of 1933, whichever is later.

551.302(1)(b) (b) After offer. After the initial offer of the federal covered security in this state, a copy of each document that is part of an amendment to its registration statement filed with the Securities and Exchange Commission under the Securities Act of 1933, concurrent with the federal filing, which may, at the option of the issuer, be accompanied by a form containing the information specified by the administrator by rule. If a filing is required under this paragraph and the amendment relates either to a name change of the issuer or a change in the designation of the federal covered security, the filing shall be accompanied by a fee in the amount prescribed by the rule or order requiring the filing. Unless the issuer requests a later effective date, an amendment filing required under this paragraph is effective upon receipt by the administrator of the documents and fees required under this paragraph.

551.302(1)(c) (c) Unit trust or investment company. For a unit investment trust or closed-end investment company to extend its offering beyond a one-year period, a notice of extension, together with any filing fee prescribed by rule or order, at the time prescribed by rule or order.

551.302(3) (3) Notice filings for certain federal covered securities. With respect to a security that is a federal covered security under section 18 (b) (4) (D) of the Securities Act of 1933 (15 USC 77r (b) (4) (D)), a rule under this chapter may require a notice filing by or on behalf of an issuer to include a copy of Form D, including the Appendix, as promulgated by the Securities and Exchange Commission, and a consent to service of process complying with s. 551.611 signed by the issuer not later than 15 days after the first sale of the federal covered security in this state and the payment of a fee as provided in s. 551.614 or by rule of the administrator; and the payment of a fee as provided in s. 551.614 or by rule of the administrator for any late filing.

551.302(4) (4) Stop orders. Except with respect to a federal covered security under section 18 (b) (1) of the Securities Act of 1933 (15 USC 77r (b) (1)), if the administrator finds that there is a failure to comply with a notice or fee requirement of this section, the administrator may issue a stop order suspending the offer and sale of a federal covered security in this state. If the deficiency is corrected, the stop order is void as of the time of its issuance and no penalty may be imposed by the administrator.

551.302(5) (5) Waiver. The administrator may, by rule or order, waive or further condition any waiver of a requirement under this section or under any rule promulgated by the administrator, or order issued, under this section.

551.302 History History: 2007 a. 196.



551.303 Securities registration by coordination.

551.303  Securities registration by coordination.

551.303(1)(1)  Registration permitted. A security for which a registration statement has been filed under the Securities Act of 1933 in connection with the same offering may be registered by coordination under this section.

551.303(2) (2) Required records. A registration statement and accompanying records under this section must contain or be accompanied by all of the following records in addition to the information specified in s. 551.305 and a consent to service of process complying with s. 551.611:

551.303(2)(a) (a) A copy of the latest form of prospectus filed under the Securities Act of 1933.

551.303(2)(b) (b) A copy of the articles of incorporation and bylaws or their substantial equivalents currently in effect; a copy of any agreement with or among underwriters; a copy of any indenture or other instrument governing the issuance of the security to be registered; and a specimen, copy, or description of the security that is required by rule adopted or order issued under this chapter.

551.303(2)(c) (c) Copies of any other information or any other records filed by the issuer under the Securities Act of 1933 requested by the administrator.

551.303(2)(d) (d) An undertaking to forward each amendment to the federal prospectus, other than an amendment that delays the effective date of the registration statement, promptly after it is filed with the Securities and Exchange Commission.

551.303(3) (3) Conditions for effectiveness of registration statement. A registration statement under this section becomes effective simultaneously with or subsequent to the federal registration statement when all the following conditions are satisfied:

551.303(3)(a) (a) A stop order under sub. (4) or s. 551.306 or issued by the Securities and Exchange Commission is not in effect and a proceeding is not pending against the issuer under s. 551.306.

551.303(3)(b) (b) The registration statement has been on file for at least 20 days or a shorter period provided by rule adopted or order issued under this chapter.

551.303(4) (4) Notice of federal registration statement effectiveness. The registrant shall promptly notify the administrator in a record of the date when the federal registration statement becomes effective and the content of any price amendment and shall promptly file a record containing the price amendment. If the notice is not timely received, the administrator may issue a stop order, without prior notice or hearing, retroactively denying effectiveness to the registration statement or suspending its effectiveness until compliance with this section. The administrator shall promptly notify the registrant of an order by telecopy, telephone, or electronic means and promptly confirm this notice by a record. If the registrant subsequently complies with the notice requirements of this section, the stop order is void as of the date of its issuance.

551.303(5) (5) Effectiveness of registration statement. If the federal registration statement becomes effective before each of the conditions in this section is satisfied or is waived by the administrator, the registration statement is automatically effective under this chapter when all the conditions are satisfied or waived. If the registrant notifies the administrator of the date when the federal registration statement is expected to become effective, the administrator shall promptly notify the registrant by telecopy, telephone, or electronic means and promptly confirm this notice by a record, indicating whether all the conditions are satisfied or waived and whether the administrator intends the institution of a proceeding under s. 551.306. The notice by the administrator does not preclude the institution of such a proceeding.

551.303 History History: 2007 a. 196.



551.304 Securities registration by qualification.

551.304  Securities registration by qualification.

551.304(1)(1)  Registration permitted. A security may be registered by qualification under this section.

551.304(2) (2) Required records. A registration statement under this section must contain the information or records specified in s. 551.305, a consent to service of process complying with s. 551.611, and, if required by rule adopted under this chapter, any, or any combination, of the following information or records:

551.304(2)(a) (a) With respect to the issuer and any significant subsidiary, its name, address, and form of organization; the state or foreign jurisdiction and date of its organization; the general character and location of its business; a description of its physical properties and equipment; and a statement of the general competitive conditions in the industry or business in which it is or will be engaged.

551.304(2)(b) (b) With respect to each director and officer of the issuer, and other person having a similar status or performing similar functions, the person's name, address, and principal occupation for the previous 5 years; the amount of securities of the issuer held by the person as of the 30th day before the filing of the registration statement; the amount of the securities covered by the registration statement to which the person has indicated an intention to subscribe; and a description of any material interest of the person in any material transaction with the issuer or a significant subsidiary effected within the previous 3 years or proposed to be effected.

551.304(2)(c) (c) With respect to persons covered by par. (b), the aggregate sum of the remuneration paid to those persons during the previous 12 months and estimated to be paid during the next 12 months, directly or indirectly, by the issuer, and all predecessors, parents, subsidiaries, and affiliates of the issue.

551.304(2)(d) (d) With respect to a person owning of record or owning beneficially, if known, 10 percent or more of the outstanding shares of any class of equity security of the issuer, the information specified in par. (b) other than the person's occupation.

551.304(2)(e) (e) With respect to a promoter, if the issuer was organized within the previous 3 years, the information or records specified in par. (b), any amount paid to the promoter within that period or intended to be paid to the promoter, and the consideration for the payment.

551.304(2)(f) (f) With respect to a person on whose behalf any part of the offering is to be made in a nonissuer distribution, the person's name and address; the amount of securities of the issuer held by the person as of the date of the filing of the registration statement; a description of any material interest of the person in any material transaction with the issuer or any significant subsidiary effected within the previous 3 years or proposed to be effected; and a statement of the reasons for making the offering.

551.304(2)(g) (g) The capitalization and long term debt, on both a current and pro forma basis, of the issuer and any significant subsidiary, including a description of each security outstanding or being registered or otherwise offered, and a statement of the amount and kind of consideration, whether in the form of cash, physical assets, services, patents, goodwill, or anything else of value, for which the issuer or any subsidiary has issued its securities within the previous 2 years or is obligated to issue its securities.

551.304(2)(h) (h) The kind and amount of securities to be offered; the proposed offering price or the method by which it is to be computed; any variation at which a proportion of the offering is to be made to a person or class of persons other than the underwriters, with a specification of the person or class; the basis on which the offering is to be made if otherwise than for cash; the estimated aggregate underwriting and selling discounts or commissions and finders' fees, including separately cash, securities, contracts, or anything else of value to accrue to the underwriters or finders in connection with the offering or, if the selling discounts or commissions are variable, the basis of determining them and their maximum and minimum amounts; the estimated amounts of other selling expenses, including legal, engineering, and accounting charges; the name and address of each underwriter and each recipient of a finder's fee; a copy of any underwriting or selling group agreement under which the distribution is to be made or the proposed form of any such agreement whose terms have not yet been determined; and a description of the plan of distribution of any securities that are to be offered otherwise than through an underwriter.

551.304(2)(i) (i) The estimated monetary proceeds to be received by the issuer from the offering; the purposes for which the proceeds are to be used by the issuer; the estimated amount to be used for each purpose; the order or priority in which the proceeds will be used for the purposes stated; the amounts of any funds to be raised from other sources to achieve the purposes stated; the sources of the funds; and, if a part of the proceeds is to be used to acquire property, including goodwill, otherwise than in the ordinary course of business, the names and addresses of the vendors, the purchase price, the names of any persons that have received commissions in connection with the acquisition, and the amounts of the commissions and other expenses in connection with the acquisition, including the cost of borrowing money to finance the acquisition.

551.304(2)(j) (j) A description of any stock options or other security options outstanding, or to be created in connection with the offering, and the amount of those options held or to be held by each person required to be named in par. (b), (d), (e), (f), or (h) and by any person that holds or will hold 10 percent or more in the aggregate of those options.

551.304(2)(k) (k) The dates of, parties to, and general effect concisely stated of each managerial or other material contract made or to be made otherwise than in the ordinary course of business to be performed in whole or in part at or after the filing of the registration statement or that was made within the previous 2 years, and a copy of the contract.

551.304(2)(L) (L) A description of any pending litigation, action, or proceeding to which the issuer is a party and that materially affects its business or assets, and any litigation, action, or proceeding known to be contemplated by governmental authorities.

551.304(2)(m) (m) A copy of any prospectus, pamphlet, circular, form letter, advertisement, or other sales literature intended as of the effective date to be used in connection with the offering and any solicitation of interest used in compliance with s. 551.202 (17) (b).

551.304(2)(n) (n) A specimen or copy of the security being registered, unless the security is uncertificated; a copy of the issuer's articles of incorporation and bylaws or their substantial equivalents, in effect; and a copy of any indenture or other instrument covering the security to be registered.

551.304(2)(o) (o) A signed or conformed copy of an opinion of counsel concerning the legality of the security being registered, with an English translation if it is in a language other than English, which states whether the security when sold will be validly issued, fully paid, and nonassessable and, if a debt security, a binding obligation of the issuer.

551.304(2)(p) (p) A signed or conformed copy of a consent of any accountant, engineer, appraiser, or other person whose profession gives authority for a statement made by the person, if the person is named as having prepared or certified a report or valuation, other than an official record, that is public, which is used in connection with the registration statement.

551.304(2)(q) (q) A balance sheet of the issuer as of a date within 4 months before the filing of the registration statement; a statement of income and a statement of cash flows for each of the 3 fiscal years preceding the date of the balance sheet and for any period between the close of the immediately previous fiscal year and the date of the balance sheet, or for the period of the issuer's and any predecessor's existence if less than 3 years; and, if any part of the proceeds of the offering is to be applied to the purchase of a business, the financial statements that would be required if that business were the registrant.

551.304(2)(r) (r) Any additional information or records required by rule adopted or order issued under this chapter, including, without limitation, a report by accountants, engineers, appraisers, or another professional person as deemed necessary by the administrator.

551.304(3) (3) Conditions for effectiveness of registration statement. A registration statement under this section becomes effective 30 days, or any shorter period provided by rule adopted or order issued under this chapter, after the date the registration statement or the last amendment other than a price amendment is filed, if all of the following apply:

551.304(3)(a) (a) A stop order is not in effect and a proceeding is not pending under s. 551.306.

551.304(3)(b) (b) The administrator has not issued an order under s. 551.306

551.304(3)(c) (c) The applicant or registrant has not requested that effectiveness be delayed.

551.304(4) (4) Delay of effectiveness of registration statement. The administrator may delay effectiveness once for not more than 90 days if the administrator determines and notifies via comment letter or other letter that the registration statement is not complete in all material respects and promptly notifies the applicant or registrant of that determination, which may be by means of a comment letter or correspondence and not an order. The administrator may also further delay effectiveness for a further period of not more than 30 days if the administrator determines that the delay is necessary or appropriate.

551.304(5) (5) Prospectus distribution may be required. A rule adopted or order issued under this chapter may require as a condition of registration under this section that a prospectus containing a specified part of the information or record specified in sub. (2) be sent or given to each person to which an offer is made, before or concurrently, with the earliest of the following:

551.304(5)(a) (a) The first offer made in a record to the person otherwise than by means of a public advertisement, by or for the account of the issuer or another person on whose behalf the offering is being made or by an underwriter or broker-dealer that is offering part of an unsold allotment or subscription taken by the person as a participant in the distribution.

551.304(5)(b) (b) The confirmation of a sale made by or for the account of the person.

551.304(5)(c) (c) Payment pursuant to such a sale.

551.304(5)(d) (d) Delivery of the security pursuant to such a sale.

551.304 History History: 2007 a. 196; 2009 a. 180.



551.305 Securities registration filings.

551.305  Securities registration filings.

551.305(1) (1)  Who may file. A registration statement may be filed by the issuer, a person on whose behalf the offering is to be made, or a broker-dealer registered under this chapter.

551.305(2) (2) Filing fee. A person filing a registration statement shall pay a filing fee as provided in s. 551.614 or as may be supplemented by rule of the administrator. If a registration statement is withdrawn before the effective date or a preeffective stop order is issued under s. 551.306, the administrator shall retain the fee as provided in s. 551.614 or as may be supplemented by rule of the administrator.

551.305(3) (3) Status of offering. A registration statement filed under s. 551.303 or 551.304 must specify all of the following:

551.305(3)(a) (a) The amount of securities to be offered in this state.

551.305(3)(b) (b) The states in which a registration statement or similar record in connection with the offering has been or is to be filed.

551.305(3)(c) (c) Any adverse order, judgment, or decree issued in connection with the offering by a state securities regulator, the Securities and Exchange Commission, or a court.

551.305(4) (4) Incorporation by reference. A record filed under this chapter or the predecessor act within 5 years preceding the filing of a registration statement may be incorporated by reference in the registration statement to the extent that the record is currently accurate.

551.305(5) (5) Nonissuer distribution. In the case of a nonissuer distribution, information or a record may not be required under sub. (9) or s. 551.304, unless it is known to the person filing the registration statement or to the person on whose behalf the distribution is to be made or unless it can be furnished by those persons without unreasonable effort or expense.

551.305(7) (7) Form of subscription. A rule adopted or order issued under this chapter may require as a condition of registration that a security registered under this chapter be sold only on a specified form of subscription or sale contract and that a signed or conformed copy of each contract be filed under this chapter or preserved for a period specified by the rule or order, which may not be longer than 5 years.

551.305(8) (8) Effective period. Except while a stop order is in effect under s. 551.306, a registration statement is effective for one year after its effective date, or for any longer period designated in an order under this chapter during which the security is being offered or distributed in a nonexempted transaction by or for the account of the issuer or other person on whose behalf the offering is being made or by an underwriter or broker-dealer that is still offering part of an unsold allotment or subscription taken as a participant in the distribution. For the purposes of a nonissuer transaction, all outstanding securities of the same class identified in the registration statement as a security registered under this chapter are considered to be registered while the registration statement is effective. If any securities of the same class are outstanding, a registration statement may not be withdrawn until one year after its effective date. A registration statement may be withdrawn only with the approval of the administrator.

551.305(9) (9) Periodic reports. While a registration statement is effective, a rule adopted or order issued under this chapter may require the person that filed the registration statement to file reports, not more often than quarterly, to keep the information or other record in the registration statement reasonably current and to disclose the progress of the offering. No report may be required under this subsection of a financial institution holding company.

551.305(10) (10) Posteffective amendments. A registration statement may be amended after its effective date. The posteffective amendment becomes effective when the administrator so orders. If a posteffective amendment is made to increase the number of securities specified to be offered or sold, the person filing the amendment shall pay a registration fee as provided in s. 551.614 or as may be supplemented by rule of the administrator. A posteffective amendment relates back to the date of the offering of the additional securities being registered if, within one year after the date of the sale, the amendment is filed and the additional registration fee is paid.

551.305(11) (11) Indentures. The administrator may by rule require that securities be issued under a trust indenture, unless this requirement is waived by the administrator.

551.305 History History: 2007 a. 196; 2013 a. 52.



551.306 Denial, suspension, and revocation of securities registration.

551.306  Denial, suspension, and revocation of securities registration.

551.306(1)(1)  Stop orders. The administrator may issue a stop order denying effectiveness to, or suspending or revoking the effectiveness of, a registration statement if the administrator finds that the order is in the public interest and that any of the following apply:

551.306(1)(a) (a) The registration statement as of its effective date or before the effective date in the case of an order denying effectiveness, an amendment under s. 551.305 (10) as of its effective date, or a report under s. 551.305 (9), is incomplete in a material respect or contains a statement that, in the light of the circumstances under which it was made, was false or misleading with respect to a material fact.

551.306(1)(b) (b) This chapter or a rule adopted or order issued under this chapter or a condition imposed under this chapter has been willfully violated, in connection with the offering, by the person filing the registration statement; by the issuer, a partner, officer, or director of the issuer or a person having a similar status or performing a similar function; a promoter of the issuer; or a person directly or indirectly controlling or controlled by the issuer; but only if the person filing the registration statement is directly or indirectly controlled by or acting for the issuer; or by an underwriter.

551.306(1)(c) (c) The security registered or sought to be registered is the subject of a permanent or temporary injunction of a court of competent jurisdiction or an administrative stop order or similar order issued under any federal, foreign, or state law other than this chapter applicable to the offering, but the administrator may not institute a proceeding against an effective registration statement under this paragraph more than one year after the date of the order or injunction on which it is based, and the administrator may not issue an order under this paragraph on the basis of an order or injunction issued under the securities act of another state unless the order or injunction was based on conduct that would constitute, as of the date of the order, a ground for a stop order under this section.

551.306(1)(d) (d) The issuer's enterprise or method of business includes or would include activities that are unlawful where performed.

551.306(1)(e) (e) With respect to a security sought to be registered under s. 551.303, there has been a failure to comply with the undertaking required by s. 551.303 (2) (d).

551.306(1)(f) (f) The applicant or registrant has not paid the filing fee, but the administrator shall void the order if the deficiency is corrected.

551.306(1)(g) (g) The offering will work or tend to work a fraud upon purchasers or would so operate.

551.306(3) (3) Institution of stop order. The administrator may not institute a stop order proceeding against an effective registration statement on the basis of conduct or a transaction known to the administrator when the registration statement became effective unless the proceeding is instituted within 30 days after the registration statement became effective.

551.306(4) (4) Summary process. The administrator may summarily revoke, deny, postpone, or suspend the effectiveness of a registration statement pending final determination of an administrative proceeding. Upon the issuance of the order, the administrator shall promptly notify each person specified in sub. (5) that the order has been issued, the reasons for the revocation, denial, postponement, or suspension, and that within 10 days after the receipt of a request in a record from the person the matter will be scheduled for a hearing. If a hearing is not requested and none is ordered by the administrator, within 30 days after the date of service of the order, the order becomes final. If a hearing is requested or ordered, the administrator, after notice of and opportunity for hearing for each person subject to the order, may modify or vacate the order or extend the order until final determination.

551.306(5) (5) Procedural requirements for stop order. A stop order may not be issued under this chapter without all of the following:

551.306(5)(a) (a) Appropriate notice to the applicant or registrant, the issuer, and the person on whose behalf the securities are to be or have been offered.

551.306(5)(b) (b) An opportunity for hearing.

551.306(5)(c) (c) Findings of fact and conclusions of law in a record in accordance with ch. 227.

551.306(6) (6) Modification or vacation of stop order. The administrator may modify or vacate a stop order issued under this section if the administrator finds that the conditions that caused its issuance have changed or that it is necessary or appropriate in the public interest or for the protection of investors.

551.306 History History: 2007 a. 196.



551.307 Waiver and modification.

551.307  Waiver and modification. The administrator may waive or modify, in whole or in part, any or all of the requirements of ss. 551.302, 551.303, and 551.304 (2) or the requirement of any information or record in a registration statement or in a periodic report filed pursuant to s. 551.305 (9).

551.307 History History: 2007 a. 196.



551.401 Broker-dealer registration requirement and exemptions.

551.401  Broker-dealer registration requirement and exemptions.

551.401(1)(1)  Registration requirement. It is unlawful for a person to transact business in this state as a broker-dealer unless the person is registered under this chapter as a broker-dealer or is exempt from registration as a broker-dealer under sub. (2) or (4) or s. 551.205 (1) (b) 2.

551.401(2) (2) Exemptions from registration. A broker-dealer is exempt from the registration requirement of sub. (1) if its only transactions effected in this state are with the following:

551.401(2)(a) (a) The issuer of the securities involved in the transactions.

551.401(2)(b) (b) A broker-dealer registered as a broker-dealer under this chapter or not required to be registered as a broker-dealer under this chapter.

551.401(2)(c) (c) Institutional investors.

551.401(2)(cm) (cm) Accredited investors as defined in Rule 501 (a) (1), (2), (3), (7) or (8) adopted under the Securities Act of 1933.

551.401(2)(d) (d) A nonaffiliated federal covered investment adviser with investments under management in excess of $100,000,000 acting for the account of others pursuant to discretionary authority in a signed record.

551.401(2)(e) (e) A bona fide preexisting customer whose principal place of residence is not in this state and the person is registered as a broker-dealer under the Securities Exchange Act of 1934 or not required to be registered under the Securities Exchange Act of 1934 and is registered under the securities act of the state in which the customer maintains a principal place of residence.

551.401(2)(f) (f) A bona fide preexisting customer whose principal place of residence is in this state but was not present in this state when the customer relationship was established, if all of the following apply:

551.401(2)(f)1. 1. The broker-dealer is registered under the Securities Exchange Act of 1934 or not required to be registered under the Securities Exchange Act of 1934 and is registered under the securities laws of the state in which the customer relationship was established and where the customer had maintained a principal place of residence.

551.401(2)(f)2. 2. Within 45 days after the customer's first transaction in this state, the person files an application for registration as a broker-dealer in this state and a further transaction is not effected more than 75 days after the date on which the application is filed, or, if earlier, the date on which the administrator notifies the person that the administrator has granted registration or denied the application for registration or has stayed the pendency of the application for good cause; provided the person may effect unsolicited orders to liquidate open positions in existing customer accounts if no commission or other remuneration is paid or given directly or indirectly for effecting such transactions.

551.401(2)(h) (h) Any other person exempted by rule adopted or order issued under this chapter.

551.401(3) (3) Limits on employment or association. It is unlawful for a broker-dealer, or for an issuer engaged in offering, offering to purchase, purchasing, or selling securities in this state, directly or indirectly, to employ or associate with an individual to engage in an activity related to securities transactions in this state if the registration of the individual is denied or suspended or revoked or the individual is barred from employment or association with a broker-dealer, an issuer, an investment adviser, or a federal covered investment adviser by an order of the administrator under this chapter, the Securities and Exchange Commission, or a self-regulatory organization. A broker-dealer or issuer does not violate this subsection if the broker-dealer or issuer did not know, and in the exercise of reasonable care could not have known, of the denial, suspension, revocation, or bar. Upon request from a broker-dealer or issuer and for good cause, an order under this chapter may modify or waive, in whole or in part, the application of the prohibitions of this subsection to the broker-dealer.

551.401(4) (4) Foreign transactions. A rule adopted or order issued under this chapter may permit any of the following:

551.401(4)(a) (a) A broker-dealer that is registered in Canada or other foreign jurisdiction and that does not have a place of business in this state to effect transactions in securities with or for, or attempt to effect the purchase or sale of any securities by, any of the following:

551.401(4)(a)1. 1. An individual from Canada or other foreign jurisdiction who is temporarily present in this state and with whom the broker-dealer had a bona fide customer relationship before the individual entered the United States.

551.401(4)(a)2. 2. An individual from Canada or other foreign jurisdiction who is present in this state and whose transactions are in a self-directed tax advantaged retirement plan of which the individual is the holder or contributor in that foreign jurisdiction.

551.401(4)(a)3. 3. An individual who is present in this state, with whom the broker-dealer customer relationship arose while the individual was temporarily or permanently resident in Canada or the other foreign jurisdiction.

551.401(4)(b) (b) An agent who represents a broker-dealer that is exempt under this subsection to effect transactions in securities or attempt to effect the purchase or sale of securities in this state as permitted for a broker-dealer described in par. (a).

551.401 History History: 2007 a. 196; 2013 a. 52.

551.401 Annotation Violators of subs. (1) and (3) are subject to strict liability. What constitutes transacting business as an investment advisor in violation of sub. (3) is discussed. Garretto v. Elite Advisory Services, Inc., 793 F. Supp. 796 (1992).



551.402 Agent registration requirement and exemptions.

551.402  Agent registration requirement and exemptions.

551.402(1)(1)  Registration requirement. It is unlawful for an individual to transact business in this state as an agent unless the individual is registered under this chapter as an agent or is exempt from registration as an agent under sub. (2).

551.402(2) (2) Exemptions from registration. The following individuals are exempt from the registration requirement of sub. (1):

551.402(2)(a) (a) An individual who represents a broker-dealer in effecting transactions in this state limited to those described in section 15 (h) (2) of the Securities Exchange Act of 1934 (15 USC 78o (h) (2)).

551.402(2)(b) (b) An individual who represents a broker-dealer that is exempt under s. 551.205 (1) (b) 2. or 551.401 (2) or (4).

551.402(2)(c) (c) An individual who represents an issuer with respect to an offer or sale of the issuer's own securities or those of the issuer's parent or any of the issuer's subsidiaries, and who is not compensated in connection with the individual's participation by the payment of commissions or other remuneration based, directly or indirectly, on transactions in those securities.

551.402(2)(d) (d) An individual who represents an issuer and who effects transactions in the issuer's securities exempted by s. 551.202, other than s. 551.202 (11), (14) or (24).

551.402(2)(e) (e) An individual who represents an issuer that effects transactions solely in federal covered securities of the issuer, but an individual who effects transactions in a federal covered security under section 18 (b) (3) or 18 (b) (4) (D) of the Securities Act of 1933 (15 USC 77r (b) (3) or 77r (b) (4) (D)) is not exempt if the individual is compensated in connection with the agent's participation by the payment of commissions or other remuneration based, directly or indirectly, on transactions in those securities.

551.402(2)(f) (f) An individual who represents a broker-dealer registered in this state under s. 551.401 (1) or exempt from registration under s. 551.205 (1) (b) 2. or 551.401 (2) in the offer and sale of securities for an account of a nonaffiliated federal covered investment adviser with investments under management in excess of $100,000,000 acting for the account of others pursuant to discretionary authority in a signed record.

551.402(2)(g) (g) An individual who represents an issuer in connection with the purchase of the issuer's own securities.

551.402(2)(h) (h) An individual who represents an issuer or broker-dealer and who restricts participation to performing clerical or ministerial acts.

551.402(2)(hm) (hm) An individual who represents a broker-dealer and effects transactions in this state exclusively with customers listed under s. 551.401 (2) (a) to (d) and (h).

551.402(2)(i) (i) Any other individual exempted by rule adopted or order issued under this chapter.

551.402(3) (3) Registration effective only while employed or associated. The registration of an agent is effective only while the agent is employed by or associated with a broker-dealer registered under this chapter or an issuer that is offering, selling, or purchasing its securities in this state.

551.402(4) (4) Limit on employment or association. It is unlawful for a broker-dealer, or an issuer engaged in offering, selling, or purchasing securities in this state, to employ or associate with an agent who transacts business in this state on behalf of broker-dealers or issuers unless the agent is registered under sub. (1) for the broker-dealer or issuer or exempt from registration under sub. (2).

551.402(5) (5) Limit on affiliations. Except as permitted under sub. (6), an individual may not act as an agent for more than one broker-dealer or one issuer at a time, unless the broker-dealers or the issuers for which the agent acts are affiliated by direct or indirect common control or are authorized by rule or order under this chapter.

551.402(6) (6) Dual representation. An agent may make offers and sales of securities for more than one issuer that is a limited partnership or for more than one issuer that is an investment company without obtaining a separate registration for each limited partnership or investment company represented by the agent if all of the following conditions are satisfied:

551.402(6)(a) (a) The limited partnerships have the same general partner or the investment companies have the same investment adviser.

551.402(6)(b) (b) An application to amend the agent's registration to name each limited partnership or investment company as the agent's employer is filed with and approved by the administrator before the agent makes any offer or sale in the state on behalf of the additional limited partnership or investment company.

551.402 History History: 2007 a. 196; 2013 a. 52.



551.403 Investment adviser registration requirement and exemptions.

551.403  Investment adviser registration requirement and exemptions.

551.403(1)(1)  Registration requirement. It is unlawful for a person to transact business in this state as an investment adviser unless the person is registered under this chapter as an investment adviser or is exempt from registration as an investment adviser under sub. (2).

551.403(2) (2) Exemptions from registration. The following persons are exempt from the registration requirement of sub. (1):

551.403(2)(a) (a) A person whose only clients in this state are:

551.403(2)(a)1. 1. Federal covered investment advisers, investment advisers registered under this chapter, or broker-dealers registered under this chapter.

551.403(2)(a)2. 2. Institutional investors, except any institutional investor described in s. 551.102 (11) (k), (m), or (o).

551.403(2)(a)2m. 2m. Accredited investors as defined in Rule 501 (a) (1) or (3) adopted under the Securities Act of 1933.

551.403(2)(a)3. 3. Bona fide preexisting clients whose principal places of residence are not in this state if the investment adviser is registered or exempt from registration under the securities act of the state in which the clients maintain principal places of residence.

551.403(2)(a)4. 4. Any other client exempted by rule adopted or order issued under this chapter.

551.403(2)(b) (b) A person without a place of business in this state if the person has had, during the preceding 12 months, not more than 5 clients that are resident in this state in addition to those specified under par. (a).

551.403(2)(c) (c) Any other person exempted by rule adopted or order issued under this chapter.

551.403(3) (3) Limits on employment or association. It is unlawful for an investment adviser, directly or indirectly, to employ or associate with an individual to engage in an activity related to investment advice in this state if the registration of the individual is denied or suspended or revoked or the individual is barred from employment or association with an investment adviser, federal covered investment adviser, or broker-dealer by an order under this chapter, the Securities and Exchange Commission, or a self-regulatory organization, unless the investment adviser did not know, and in the exercise of reasonable care could not have known, of the denial, suspension, revocation, or bar. Upon request from the investment adviser and for good cause, the administrator, by order, may waive, in whole or in part, the application of the prohibitions of this subsection to the investment adviser.

551.403(4) (4) Investment adviser representative registration required. It is unlawful for an investment adviser to employ or associate with an individual required to be registered under this chapter as an investment adviser representative who transacts business in this state on behalf of the investment adviser unless the individual is registered under s. 551.404 (1) or is exempt from registration under s. 551.404 (2).

551.403 History History: 2007 a. 196; 2011 a. 32.

551.403 Annotation Violators of subs. (1) and (3) are subject to strict liability. What constitutes transacting business as an investment advisor in violation of sub. (3) is discussed. Garretto v. Elite Advisory Services, Inc., 793 F. Supp. 796 (1992).



551.404 Investment adviser representative registration requirement and exemptions.

551.404  Investment adviser representative registration requirement and exemptions.

551.404(1) (1)  Registration requirement. It is unlawful for an individual to transact business in this state as an investment adviser representative unless the individual is registered under this chapter as an investment adviser representative or is exempt from registration as an investment adviser representative under sub. (2).

551.404(2) (2) Exemptions from registration. The following individuals are exempt from the registration requirement of sub. (1):

551.404(2)(a) (a) An individual who is employed by or associated with an investment adviser that is exempt from registration under s. 551.403 (2) or a federal covered investment adviser that is excluded from the notice filing requirements of s. 551.405.

551.404(2)(am) (am) An individual who is employed by or associated with an investment adviser or a federal covered investment adviser and whose clients in the state are exclusively those clients listed in s. 551.403 (2) (a) 1. to 2m. and 4.

551.404(2)(b) (b) Any other individual exempted by rule adopted or order issued under this chapter.

551.404(3) (3) Registration effective only while employed or associated. The registration of an investment adviser representative is effective only while the investment adviser representative is employed by or associated with an investment adviser registered under this chapter or a federal covered investment adviser that has made or is required to make a notice filing under s. 551.405.

551.404(4) (4) Limit on affiliations. An individual may transact business as an investment adviser representative for more than one investment adviser or federal covered investment adviser unless a rule adopted or order issued under this chapter prohibits or limits an individual from acting as an investment adviser representative for more than one investment adviser or federal covered investment adviser.

551.404(5) (5) Limits on employment or association. It is unlawful for an individual acting as an investment adviser representative, directly or indirectly, to conduct business in this state on behalf of an investment adviser or a federal covered investment adviser if the registration of the individual as an investment adviser representative is suspended or revoked or the individual is barred from employment or association with an investment adviser or a federal covered investment adviser by an order under this chapter, the Securities and Exchange Commission, or a self-regulatory organization. Upon request and for good cause, the administrator, by order issued, may waive, in whole or in part, the application of the requirements of this subsection.

551.404(6) (6) Referral fees. An investment adviser registered or exempt from registration under this chapter, a federal covered investment adviser that has filed a notice under s. 551.405 or is exempt from such notice filing requirement, or a broker-dealer registered or exempt from registration under this chapter is not required to employ or associate with an individual as an investment adviser representative if the only compensation paid to the individual for a referral of investment advisory clients is paid to an investment adviser registered or exempt from registration under this chapter, a federal covered investment adviser that has filed a notice or is exempt from filing a notice under s. 551.405, or a broker-dealer registered or exempt from registration under this chapter with which the individual is employed or associated as an investment adviser representative.

551.404 History History: 2007 a. 196.



551.405 Federal covered investment adviser notice filing requirement.

551.405  Federal covered investment adviser notice filing requirement.

551.405(1)(1)  Notice filing requirement. Except with respect to a federal covered investment adviser described in sub. (2), it is unlawful for a federal covered investment adviser to transact business in this state as a federal covered investment adviser unless the federal covered investment adviser complies with sub. (3).

551.405(2) (2) Notice filing requirement not required. The following federal covered investment advisers are not required to comply with sub. (3):

551.405(2)(a) (a) A federal covered investment adviser without a place of business in this state if its only clients in this state are:

551.405(2)(a)1. 1. Federal covered investment advisers, investment advisers registered under this chapter, and broker-dealers registered under this chapter.

551.405(2)(a)2. 2. Institutional investors.

551.405(2)(a)2m. 2m. Accredited investors as defined and listed in 17 CFR 230.501 (a) (1), (2), (3), (7), or (8) under Regulation D under the Securities Act of 1933.

551.405(2)(a)3. 3. Bona fide preexisting clients whose principal places of residence are not in this state.

551.405(2)(a)4. 4. Other clients specified by rule adopted or order issued under this chapter.

551.405(2)(b) (b) A federal covered investment adviser without a place of business in this state if the person has had, during the preceding 12 months, not more than 5 clients that are resident in this state in addition to those specified under par. (a).

551.405(2)(c) (c) Any other person excluded by rule adopted or order issued under this chapter.

551.405(3) (3) Notice filing procedure. A person acting as a federal covered investment adviser, not excluded under sub. (2), shall file a notice, a consent to service of process complying with s. 551.611, and such records as have been filed with the Securities and Exchange Commission under the Investment Advisers Act of 1940 required by rule adopted or order issued under this chapter and pay the fees specified in s. 551.614 (2).

551.405(4) (4) Effectiveness of filing. The notice under sub. (3) becomes effective upon its filing and expires on December 31 unless any of the following occurs:

551.405(4)(a) (a) The notice filing is renewed.

551.405(4)(b) (b) The notice filing is limited or extended for not more than 6 months and the notice filer pays a fee, adjusted proportionately by the administrator by rule or order.

551.405(4)(c) (c) The administrator specifies a different expiration date by rule or order.

551.405 History History: 2007 a. 196.



551.406 Registration by broker-dealer, agent, investment adviser, and investment adviser representative.

551.406  Registration by broker-dealer, agent, investment adviser, and investment adviser representative.

551.406(1)(1)  Application for initial registration. A person shall register as a broker-dealer, agent, investment adviser, or investment adviser representative by filing with the administrator, or an organization which the administrator by rule designates, an application and a consent to service of process complying with s. 551.611, and paying the fee specified in s. 551.614 and any reasonable fees charged by the designee of the administrator for processing the filing. The application must contain all of the following:

551.406(1)(a) (a) The information or record required for the filing of a uniform application.

551.406(1)(b) (b) Upon request by the administrator, any other financial or other information or record that the administrator determines is appropriate.

551.406(2) (2) Amendment. If the information or record contained in an application filed under sub. (1) is or becomes inaccurate or incomplete in a material respect, the registrant shall promptly file a correcting amendment.

551.406(3) (3) Effectiveness of registration.

551.406(3)(a)(a) If an order is not in effect and a proceeding is not pending under s. 551.412, registration is effective 30 days from the filing of the application or at the earliest of the following times prior to the expiration of 30 days from the filing of the application, whichever is earlier, unless the registration is denied:

551.406(3)(a)1. 1. The date that the administrator issues registration to the applicant.

551.406(3)(a)2. 2. The date that approval of registration status is transmitted by the administrator to the applicant through the central registration depository of the National Association of Securities Dealers, Inc.

551.406(3)(a)3. 3. On January 1 for any renewal application filed during December of the preceding year with the central registration depository, unless the administrator makes a written request for additional information relevant to the application prior to January 1.

551.406(3)(b) (b) A rule adopted or order issued under this chapter may set an earlier effective date or may defer the effective date until noon on the 45th day after the filing of any amendment completing the application.

551.406(4) (4) Registration renewal. A registration is effective until midnight on December 31 of the year for which the application for registration is filed. Unless an order is in effect under s. 551.412, a registration may be automatically renewed each year by filing such records as are required by rule adopted or order issued under this chapter, by paying the fee specified in s. 551.614, and by paying costs charged by the designee of the administrator for processing the filings.

551.406(5) (5) Additional conditions or waivers. A rule adopted or order issued under this chapter may impose other conditions, not inconsistent with the National Securities Markets Improvement Act of 1996. An order issued under this chapter may waive, in whole or in part, specific requirements in connection with registration as are in the public interest and for the protection of investors.

551.406(6) (6) Additional information required.

551.406(6)(a)(a) In addition to the information required elsewhere under this section, an application for registration shall contain, in the case of an individual, the individual's social security number and, in the case of a person who is not an individual, the person's federal employer identification number. The administrator may not disclose any information received under this paragraph to any person except the following:

551.406(6)(a)1. 1. The department of revenue, for the sole purpose of requesting certifications under s. 73.0301.

551.406(6)(a)1m. 1m. The department of workforce development, for the sole purpose of requesting certifications under s. 108.227.

551.406(6)(a)2. 2. The department of children and families in accordance with a memorandum of understanding under s. 49.857.

551.406(6)(b) (b) If an applicant for the issuance or renewal of a registration under this section is an individual who does not have a social security number, the applicant, as a condition of applying for or applying to renew the registration, shall submit a statement made or subscribed under oath or affirmation to the administrator that the applicant does not have a social security number. The form of the statement shall be prescribed by the department of children and families.

551.406(6)(c) (c) Any license issued or renewed in reliance upon a false statement submitted by an applicant under par. (a) or (b) is invalid.

551.406 History History: 2007 a. 196; 2013 a. 36.



551.407 Succession and change in registration of broker-dealer or investment adviser.

551.407  Succession and change in registration of broker-dealer or investment adviser.

551.407(1) (1)  Succession. A broker-dealer or investment adviser may succeed to the current registration of another broker-dealer or investment adviser or a notice filing of a federal covered investment adviser, and a federal covered investment adviser may succeed to the current registration of an investment adviser or notice filing of another federal covered investment adviser, by filing as a successor an application for registration pursuant to s. 551.401 or 551.403 or a notice pursuant to s. 551.405 for the unexpired portion of the current registration or notice filing.

551.407(2) (2) Organizational change. A broker-dealer or investment adviser that changes its form of organization or state of incorporation or organization may continue its registration by filing an amendment to its registration if the change does not involve a change in control. The amendment becomes effective when filed or on a date designated by the registrant in its filing. The new organization is a successor to the original registrant for the purposes of this chapter. If there is a change in control, the broker-dealer or investment adviser shall file a new application for registration. A predecessor registered under this chapter shall stop conducting its securities business other than winding down transactions and shall file for withdrawal of broker-dealer or investment adviser registration within 45 days after filing its amendment to effect succession.

551.407(3) (3) Name change. A broker-dealer or investment adviser that changes its name may continue its registration by filing an amendment to its registration. The amendment becomes effective when filed or on a date designated by the registrant.

551.407(4) (4) Change of control. A change of control of a broker-dealer or investment adviser may be made in accordance with a rule adopted or order issued under this chapter.

551.407 History History: 2007 a. 196.



551.408 Termination of employment or association of agent and investment adviser representative and transfer of employment or association.

551.408  Termination of employment or association of agent and investment adviser representative and transfer of employment or association.

551.408(1) (1)  Notice of termination. If an agent registered under this chapter terminates employment by or association with a broker-dealer or issuer, or if an investment adviser representative registered under this chapter terminates employment by or association with an investment adviser or federal covered investment adviser, or if either registrant terminates activities that require registration as an agent or investment adviser representative, the broker-dealer, issuer, investment adviser, or federal covered investment adviser shall promptly file a notice of termination. If the registrant learns that the broker-dealer, issuer, investment adviser, or federal covered investment adviser has not filed the notice, the registrant may do so.

551.408(2) (2) Transfer of employment or association. If an agent registered under this chapter terminates employment by or association with a broker-dealer registered under this chapter and begins employment by or association with another broker-dealer registered under this chapter; or if an investment adviser representative registered under this chapter terminates employment by or association with an investment adviser registered under this chapter or a federal covered investment adviser that has filed a notice under s. 551.405 and begins employment by or association with another investment adviser registered under this chapter or a federal covered investment adviser that has filed a notice under s. 551.405; then upon the filing by or on behalf of the registrant, within 30 days after the termination, of an application for registration that complies with the requirement of s. 551.406 (1) and payment of the filing fee required under s. 551.614, the registration of the agent or investment adviser representative is:

551.408(2)(a) (a) Immediately effective as of the date of the completed filing, if the agent's Central Registration Depository record or successor record or the investment adviser representative's Investment Adviser Registration Depository record or successor record does not contain a new or amended disciplinary disclosure within the previous 12 months.

551.408(2)(b) (b) Temporarily effective as of the date of the completed filing, if the agent's Central Registration Depository record or successor record or the investment adviser representative's Investment Adviser Registration Depository record or successor record contains a new or amended disciplinary disclosure within the preceding 12 months.

551.408(3) (3) Withdrawal of temporary registration. The administrator may withdraw a temporary registration if there are or were grounds for discipline as specified in s. 551.412 and the administrator does so within 30 days after the filing of the application. If the administrator does not withdraw the temporary registration within the 30-day period, registration becomes automatically effective on the 31st day after filing.

551.408(4) (4) Power to prevent registration. The administrator may prevent the effectiveness of a transfer of an agent or investment adviser representative under sub. (2) (a) or (b) based on the public interest and the protection of investors.

551.408(5) (5) Termination of registration or application for registration. If the administrator determines that a registrant or applicant for registration is no longer in existence or has ceased to act as a broker-dealer, agent, investment adviser, or investment adviser representative, or is the subject of an adjudication of incapacity or is subject to the control of a committee, conservator, or guardian, or cannot reasonably be located, a rule adopted or order issued under this chapter may require the registration be canceled or terminated or the application denied. The administrator may reinstate a canceled or terminated registration, with or without hearing, and may make the registration retroactive.

551.408 History History: 2007 a. 196.



551.409 Withdrawal of registration of broker-dealer, agent, investment adviser, and investment adviser representative.

551.409  Withdrawal of registration of broker-dealer, agent, investment adviser, and investment adviser representative. Withdrawal of registration by a broker-dealer, agent, investment adviser, or investment adviser representative becomes effective 60 days after the filing of the application to withdraw or within any shorter period as provided by rule adopted or order issued under this chapter unless a revocation or suspension proceeding is pending when the application is filed. If a proceeding is pending, withdrawal becomes effective when and upon such conditions as required by rule adopted or order issued under this chapter. The administrator may institute a revocation or suspension proceeding under s. 551.412 within one year after the withdrawal became effective automatically and issue a revocation or suspension order as of the last date on which registration was effective if a proceeding is not pending.

551.409 History History: 2007 a. 196.



551.411 Postregistration requirements.

551.411  Postregistration requirements.

551.411(1) (1)  Financial requirements. Subject to section 15 (h) of the Securities Exchange Act of 1934 (15 USC 78o (h)) or section 222 of the Investment Advisers Act of 1940 (15 USC 80b-18a), a rule adopted or order issued under this chapter may establish minimum financial requirements for broker-dealers registered or required to be registered under this chapter and investment advisers registered or required to be registered under this chapter.

551.411(2) (2) Financial reports. Subject to section 15 (h) of the Securities Exchange Act of 1934 (15 USC 78o (h)) or section 222 (b) of the Investment Advisers Act of 1940 (15 USC 80b-18a), a broker-dealer registered or required to be registered under this chapter and an investment adviser registered or required to be registered under this chapter shall file such financial reports as are required by a rule adopted or order issued under this chapter. If the information contained in a record filed under this subsection is or becomes inaccurate or incomplete in a material respect, the registrant shall promptly file a correcting amendment.

551.411(3) (3) Record keeping. Subject to section 15 (h) of the Securities Exchange Act of 1934 (15 USC 78o (h)) or section 222 of the Investment Advisers Act of 1940 (15 USC 80b-18a):

551.411(3)(a) (a) A broker-dealer registered or required to be registered under this chapter and an investment adviser registered or required to be registered under this chapter shall make and maintain the accounts, correspondence, memoranda, papers, books, and other records required by rule adopted or order issued under this chapter.

551.411(3)(b) (b) Broker-dealer records required to be maintained under par. (a) may be maintained in any form of data storage acceptable under section 17 (a) of the Securities Exchange Act of 1934 (15 USC 78q (a)) if they are readily accessible to the administrator.

551.411(3)(c) (c) Investment adviser records required to be maintained under par. (a) may be maintained in any form of data storage required by rule adopted or order issued under this chapter.

551.411(4) (4) Audits or inspections. The records of a broker-dealer registered or required to be registered under this chapter and of an investment adviser registered or required to be registered under this chapter are subject to such reasonable periodic, special, or other audits or inspections by a representative of the administrator, within or without this state, as the administrator considers necessary or appropriate in the public interest and for the protection of investors. The administrator may also conduct an examination of the books, records, and affairs of an applicant for registration as a broker-dealer or investment adviser. An audit or inspection may be made at any time and without prior notice. The administrator may copy, and remove for audit or inspection copies of, all records the administrator reasonably considers necessary or appropriate to conduct the audit or inspection. The administrator may assess a reasonable charge for conducting an audit or inspection under this subsection.

551.411(5) (5) Custody and discretionary authority bond or insurance. Subject to section 15 (h) of the Securities Exchange Act of 1934 (15 USC 78o (h)) or section 222 of the Investment Advisers Act of 1940 (15 USC 80b-18a), a rule adopted or order issued under this chapter may require a broker-dealer or investment adviser that has custody of or discretionary authority over funds or securities of a customer or client to obtain insurance or post a bond or other satisfactory form of security in an amount prescribed by the administrator by rule. The administrator may determine the requirements of the insurance, bond, or other satisfactory form of security. Insurance or a bond or other satisfactory form of security may not be required of a broker-dealer registered under this chapter whose net capital exceeds, or of an investment adviser registered under this chapter whose minimum financial requirements exceed, the amounts required by rule or order under this chapter. The insurance, bond, or other satisfactory form of security must permit an action by a person to enforce any liability on the insurance, bond, or other satisfactory form of security if instituted within the time limitations in s. 551.509 (10) (b).

551.411(6) (6) Requirements for custody. Subject to section 15 (h) of the Securities Exchange Act of 1934 (15 USC 78o (h)) or section 222 of the Investment Advisers Act of 1940 (15 USC 80b-18a), an agent may not have custody of funds or securities of a customer except under the supervision of a broker-dealer and an investment adviser representative may not have custody of funds or securities of a client except under the supervision of an investment adviser or a federal covered investment adviser. A rule adopted or order issued under this chapter may prohibit, limit, or impose conditions on a broker-dealer regarding custody of funds or securities of a customer and on an investment adviser regarding custody of securities or funds of a client.

551.411(7) (7) Investment adviser brochure rule. With respect to an investment adviser registered or required to be registered under this chapter, a rule adopted or order issued under this chapter may require that information or other record be furnished or disseminated to clients or prospective clients in this state as necessary or appropriate in the public interest and for the protection of investors and advisory clients.

551.411(8) (8) Continuing education. A rule adopted or order issued under this chapter may require an individual registered under s. 551.402 or 551.404 to participate in a continuing education program approved by the administrator and administered by a self-regulatory organization or, in the absence of such a program, a rule adopted or order issued under this chapter may require continuing education for an individual registered under s. 551.404.

551.411(9) (9) Interest rate on customer accounts. No registered broker-dealer shall be subject to s. 138.05 (1) (a) with respect to any debit balance in a customer account if the debit balance is payable on demand and the only collateral for the balance is securities.

551.411 History History: 2007 a. 196.



551.412 Denial, revocation, suspension, censure, withdrawal, restriction, condition, or limitation of registration.

551.412  Denial, revocation, suspension, censure, withdrawal, restriction, condition, or limitation of registration.

551.412(1)(1)  Disciplinary conditions — applicants. If the administrator finds that the order is in the public interest and sub. (4) authorizes the action, an order issued under this chapter may deny an application, or may condition or limit registration of an applicant, to be a broker-dealer, agent, investment adviser, or investment adviser representative and, if the applicant is a broker-dealer or investment adviser, of a partner, officer, director, person having a similar status or performing similar functions, or person directly or indirectly in control of the broker-dealer or investment adviser.

551.412(2) (2) Disciplinary conditions — registrants. If the administrator finds that the order is in the public interest and sub. (4) authorizes the action, an order issued under this chapter may revoke, suspend, censure, condition, or limit the registration of a registrant and, if the registrant is a broker-dealer or investment adviser, of a partner, officer, director, person having a similar status or performing similar functions, or person directly or indirectly in control of the broker-dealer or investment adviser. However, the administrator may not do any of the following:

551.412(2)(a) (a) Institute a revocation or suspension proceeding under this subsection based on an order issued under a law of another state that is reported to the administrator or a designee of the administrator more than one year after the date of the order on which it is based.

551.412(2)(b) (b) Under sub. (4) (e) 1. or 2., issue an order on the basis of an order issued under the securities act of another state unless the other order was based on conduct for which sub. (4) would authorize the action had the conduct occurred in this state.

551.412(3) (3) Disciplinary penalties — registrants. If the administrator finds that the order is in the public interest and sub. (4) (a) to (f), (h), (i), (j), (L), (m), or (o) to (r) authorizes the action, an order under this chapter may censure, impose a bar, or impose a civil penalty in an amount not to exceed a maximum of $10,000 for a single violation or $100,000 for more than one violation, or in such amount as agreed to by the parties, on a registrant and, if the registrant is a broker-dealer or investment adviser, a partner, officer, director, person having a similar status or performing similar functions, or person directly or indirectly in control of the broker-dealer or investment adviser.

551.412(4) (4) Grounds for discipline. A person may be disciplined under subs. (1) to (3) if the person:

551.412(4)(a) (a) Has filed an application for registration in this state under this chapter or the predecessor act within the previous 10 years, which, as of the effective date of registration or as of any date after filing in the case of an order denying effectiveness, was incomplete in any material respect or contained a statement that, in light of the circumstances under which it was made, was false or misleading with respect to a material fact.

551.412(4)(b) (b) Willfully violated or willfully failed to comply with this chapter or the predecessor act or a rule adopted or order issued under this chapter or the predecessor act within the previous 10 years.

551.412(4)(c) (c) Has been convicted of a felony or within the previous 10 years has been convicted of a misdemeanor involving a security, a commodity future or option contract, or an aspect of a business involving securities, commodities, investments, franchises, insurance, banking, or finance.

551.412(4)(d) (d) Is enjoined or restrained by a court of competent jurisdiction in an action instituted by the administrator under this chapter or the predecessor act, a state, the Securities and Exchange Commission, or the United States from engaging in or continuing an act, practice, or course of business involving an aspect of a business involving securities, commodities, investments, franchises, insurance, banking, or finance.

551.412(4)(e) (e) Is the subject of an order, issued after notice and opportunity for hearing, by any of the following:

551.412(4)(e)1. 1. The securities or other financial services regulator of a state or the Securities and Exchange Commission or other federal agency denying, revoking, barring, or suspending registration as a broker-dealer, agent, investment adviser, federal covered investment adviser, or investment adviser representative.

551.412(4)(e)2. 2. The securities regulator of a state or the Securities and Exchange Commission against a broker-dealer, agent, investment adviser, investment adviser representative, or federal covered investment adviser.

551.412(4)(e)3. 3. The Securities and Exchange Commission or a self-regulatory organization suspending or expelling the registrant from membership in the self-regulatory organization.

551.412(4)(e)4. 4. A court adjudicating a United States Postal Service fraud order.

551.412(4)(e)5. 5. The insurance regulator of a state denying, suspending, or revoking registration as an insurance agent.

551.412(4)(e)6. 6. A depository institution or financial services regulator suspending or barring the person from the depository institution or other financial services business.

551.412(4)(f) (f) Is the subject of an adjudication or determination, after notice and opportunity for hearing, by the Securities and Exchange Commission; the Commodity Futures Trading Commission; the Federal Trade Commission; a federal depository institution regulator, or a depository institution, insurance, or other financial services regulator of a state that the person willfully violated the Securities Act of 1933, the Securities Exchange Act of 1934, the Investment Advisers Act of 1940, the Investment Company Act of 1940, or the Commodity Exchange Act, the securities or commodities law of a state, or a federal or state law under which a business involving investments, franchises, insurance, banking, or finance is regulated.

551.412(4)(g) (g) Is insolvent, either because the person's liabilities exceed the person's assets or because the person cannot meet the person's obligations as they mature, but the administrator may not enter an order against an applicant or registrant under this paragraph without a finding of insolvency as to the applicant or registrant.

551.412(4)(h) (h) Refuses to allow or otherwise impedes the administrator from conducting an audit or inspection under s. 551.411 (4) or refuses access to a registrant's office to conduct an audit or inspection under s. 551.411 (4).

551.412(4)(i) (i) Has failed to reasonably supervise an agent, investment adviser representative, or other individual, if the agent, investment adviser representative, or other individual was subject to the person's supervision and committed a violation of this chapter or the predecessor act or a rule adopted or order issued under this chapter or the predecessor act within the previous 10 years.

551.412(4)(j) (j) Has not paid the proper filing fee within 30 days after having been notified by the administrator of a deficiency, but the administrator shall vacate an order under this paragraph when the deficiency is corrected.

551.412(4)(k) (k) After notice and opportunity for a hearing, has been found within the previous 10 years:

551.412(4)(k)1. 1. By a court of competent jurisdiction to have willfully violated the laws of a foreign jurisdiction under which the business of securities, commodities, investment, franchises, insurance, banking, or finance is regulated.

551.412(4)(k)2. 2. To have been the subject of an order of a securities regulator of a foreign jurisdiction denying, revoking, or suspending the right to engage in the business of securities as a broker-dealer, agent, investment adviser, investment adviser representative, or similar person.

551.412(4)(k)3. 3. To have been suspended or expelled from membership by or participation in a securities exchange or securities association operating under the securities laws of a foreign jurisdiction.

551.412(4)(L) (L) Is the subject of a cease and desist order issued by the Securities and Exchange Commission or issued under the securities, commodities, investment, franchise, banking, finance, or insurance laws of a state.

551.412(4)(m) (m) Has engaged in dishonest or unethical practices in the securities, commodities, investment, franchise, banking, finance, or insurance business within the previous 10 years.

551.412(4)(n) (n) Is not qualified on the basis of factors such as training, experience, and knowledge of the securities business. However, in the case of an application by an agent for a broker-dealer that is a member of a self-regulatory organization or by an individual for registration as an investment adviser representative, a denial order may not be based on this paragraph if the individual has successfully completed all examinations required by sub. (5). The administrator may require an applicant for registration under s. 551.402 or 551.404 who has not been registered in a state within the 2 years preceding the filing of an application in this state to successfully complete an examination.

551.412(4)(o) (o) Is the subject of an order of the administrator denying an application or suspending or revoking a registration as a broker-dealer, agent, or investment adviser.

551.412(4)(p) (p) Is selling or has sold, or is offering or has offered for sale, in the state securities through any unlicensed agent or for any broker-dealer or issuer with knowledge that the broker-dealer or issuer has not complied with this chapter.

551.412(4)(q) (q) Has made any material misrepresentation to or withheld or concealed any material fact from the administrator, or has refused to furnish information reasonably requested by the administrator.

551.412(4)(r) (r) Has not complied with the conditions or limitations of a registration issued under this chapter.

551.412(4g) (4g) Additional grounds for denial of application.

551.412(4g)(a)(a) The administrator shall deny an application for the issuance or renewal of a registration if any of the following applies:

551.412(4g)(a)1. 1. The applicant fails to provide any information required under s. 551.406 (6) (a) 1., 1m., or 2.

551.412(4g)(a)2. 2. The department of revenue certifies under s. 73.0301 that the applicant is liable for delinquent taxes. An applicant whose application for the issuance or renewal of a registration is denied under this subdivision for delinquent taxes is entitled to a notice under s. 73.0301 (2) (b) 1. b. and hearing under s. 73.0301 (5) (a), but is not entitled to any other notice, hearing, or review under this subchapter.

551.412(4g)(a)2m. 2m. The department of workforce development certifies under s. 108.227 that the applicant is liable for delinquent unemployment insurance contributions. An applicant whose application for the issuance or renewal of a registration is denied under this subdivision for delinquent unemployment insurance contributions is entitled to a notice under s. 108.227 (2) (b) 1. b. and hearing under s. 108.227 (5) (a), but is not entitled to any other notice, hearing, or review under this subchapter.

551.412(4g)(a)3. 3. The applicant is an individual who fails to comply, after appropriate notice, with a subpoena or warrant issued by the department of children and families or a county child support agency under s. 59.53 (5) and related to paternity or child support proceedings or who is delinquent in making court-ordered payments of child or family support, maintenance, birth expenses, medical expenses or other expenses related to the support of a child or former spouse, as provided in a memorandum of understanding entered under s. 49.857. An applicant whose application is denied under this subdivision for delinquent payments is entitled to a notice and hearing under s. 49.857 but is not entitled to any other notice or hearing under this subchapter.

551.412(4g)(b) (b) Unless s. 551.406 (6) (b) applies to the registrant, the administrator shall restrict or suspend a registration under this subchapter if the registrant is an individual who fails to provide his or her social security number. The administrator shall restrict or suspend a registration under this subchapter if the registrant is an individual who fails to comply, after appropriate notice, with a subpoena or warrant issued by the department of children and families or a county child support agency under s. 59.53 (5) and related to paternity or child support proceedings or who is delinquent in making court-ordered payments of child or family support, maintenance, birth expenses, medical expenses or other expenses related to the support of a child or former spouse, as provided in a memorandum of understanding entered into under s. 49.857. A registrant whose registration is restricted or suspended under this paragraph is entitled to a notice and hearing under s. 49.857 but is not entitled to any other notice or hearing under this subchapter.

551.412(4g)(c) (c) The administrator shall revoke a registration if the department of revenue certifies under s. 73.0301 that the registrant is liable for delinquent taxes. A registrant whose registration is revoked under this paragraph for delinquent taxes is entitled to a notice under s. 73.0301 (2) (b) 1. b. and hearing under s. 73.0301 (5) (a) but is not entitled to any other notice, hearing, or review under this subchapter.

551.412(4g)(d) (d) The administrator shall revoke a registration if the department of workforce development certifies under s. 108.227 that the registrant is liable for delinquent unemployment insurance contributions. A registrant whose registration is revoked under this paragraph for delinquent unemployment insurance contributions is entitled to a notice under s. 108.227 (2) (b) 1. b. and hearing under s. 108.227 (5) (a) but is not entitled to any other notice, hearing, or review under this subchapter.

551.412(4r) (4r) Enumeration of clauses not exclusive. The enumeration of the causes stated in sub. (4) shall not be exclusive and the administrator may deny an application or suspend or revoke any registrant or censure any registrant for any cause whether similar to or different from these causes when necessary or appropriate in public interest or for the protection of investors.

551.412(5) (5) Examinations. A rule adopted or order issued under this chapter may require that an examination, including an examination developed or approved by an organization of securities regulators, be successfully completed by a class of individuals or all individuals. An order issued under this chapter may waive, in whole or in part, an examination as to an individual and a rule adopted under this chapter may waive, in whole or in part, an examination as to a class of individuals if the administrator determines that the examination is not necessary or appropriate in the public interest and for the protection of investors.

551.412(6) (6) Summary process. The administrator may suspend or deny an application summarily; restrict, condition, limit, or suspend a registration; or censure, bar, or impose a civil penalty on a registrant before final determination of an administrative proceeding. Upon the issuance of an order, the administrator shall promptly notify each person subject to the order that the order has been issued, the reasons for the action, and that within 15 days after the receipt of a request in a record from the person the matter will be scheduled for a hearing. If a hearing is not requested and none is ordered by the administrator within 30 days after the date of service of the order, the order becomes final by operation of law. If a hearing is requested or ordered, the administrator, after notice of and opportunity for hearing to each person subject to the order, may modify or vacate the order or extend the order until final determination.

551.412(7) (7) Procedural requirements. An order issued may not be issued under this section, except under sub. (6), without all of the following:

551.412(7)(a) (a) Appropriate notice to the applicant or registrant.

551.412(7)(b) (b) Opportunity for hearing.

551.412(7)(c) (c) Findings of fact and conclusions of law in a record in accordance with ch. 227.

551.412(8) (8) Control person liability. A person that controls, directly or indirectly, a person not in compliance with this section may be disciplined by order of the administrator under subs. (1) to (3) to the same extent as the noncomplying person, unless the controlling person did not know, and in the exercise of reasonable care could not have known, of the existence of conduct that is a ground for discipline under this section.

551.412(9) (9) Limit on investigation or proceeding. The administrator may not institute a proceeding under sub. (1), (2), or (3) based solely on material facts actually known by the administrator unless an investigation or the proceeding is instituted within one year after the administrator actually acquires knowledge of the material facts.

551.412 History History: 2007 a. 196; 2013 a. 36.



551.501 General fraud.

551.501  General fraud. It is unlawful for a person, in connection with the offer, sale, or purchase of a security, directly or indirectly, to do any of the following:

551.501(1) (1) To employ a device, scheme, or artifice to defraud.

551.501(2) (2) To make an untrue statement of a material fact or to omit to state a material fact necessary in order to make the statements made, in light of the circumstances under which they were made, not misleading.

551.501(3) (3) To engage in an act, practice, or course of business that operates or would operate as a fraud or deceit upon another person.

551.501 History History: 2007 a. 196.

551.501 AnnotationIntent to defraud is not a necessary element under sub. (2). State v. Temby, 108 Wis. 2d 521, 322 N.W.2d 522 (Ct. App. 1982).

551.501 Annotation Whether a representation is material under sub. (2) is determined based on the objective standard of whether the omitted or misrepresented fact would have made a difference to a reasonable investor's decision to invest. State v. Johnson, 2002 WI App 224, 257 Wis. 2d 736, 652 N.W.2d 642, 01-1092.

551.501 Annotation Lack of reliance is a defense to all claims based on a misrepresentation theory. The application of s. 551.59 (1) (b) does not restrict the defense to claims under s. 551.41 (2). Carney v. Mantuano, 204 Wis. 2d 527, 554 N.W.2d 854 (Ct. App. 1996), 95-2529.

551.501 Annotation Section 551.41 does not create a private right of action. Section 551.59 (1) contains a civil remedy for a violation of s. 551.41 (2), and the limitation period in s. 551.59 (5) applies. Colonial Bank & Trust Co. v. American Bankshares, 478 F. Supp. 1186 (1979).

551.501 Annotation Proof that the defendant entered into investment contracts with a purpose or intent to defraud investors is not required for a violation of sub. (3). The state need only prove that the accused willfully engaged in conduct that operates or would operate as a fraud or deceit upon a person. The nature of the act is dispositive, not the actor's state of mind. Van Duyse v. Israel, 486 F. Supp. 1382 (1980).

551.501 Annotation An investment contract is any investment in a common enterprise with the expectation of profit to be derived through the essential managerial efforts of someone other than the investor. An investor may have a role in the managerial efforts of an investment contract, so long as the investor does not provide the essential managerial efforts for the investment contract. State v. LaCount, 2008 WI 59, 310 Wis. 2d 85, 750 N.W.2d 780, 06-0672.

551.501 Annotation The plaintiff in an omissions case was not required to prove reliance as an element of a s. 551.41 (2) claim, as reliance may be presumed in an omissions case. Indeed, positive proof of reliance in such a case is unnecessary. Cuene v. Hilliard, 2008 WI App 85, 312 Wis. 2d 506, 754 N.W.2d 509, 07-0124.

551.501 Annotation In a classic misrepresentation case, a plaintiff must be able to show the requisite causal connection between a defendant's misrepresentation and a plaintiff's injury. In Wisconsin the causal connection is defined by statute: a person who offers or sells a security in violation of s. 551.41 is liable to the purchaser. The causal connection is established when a statutory violation is established. Cuene v. Hilliard, 2008 WI App 85, 312 Wis. 2d 506, 754 N.W.2d 509, 07-0124.

551.501 Annotation The legislature clearly envisioned that some facts, even material and relevant ones, would not always need to be disclosed. Materiality is measured by an objective standard; a fact finder assesses whether the omitted fact would have made a difference to a reasonable investor's decision to invest. If the established omissions are so obviously important to an investor that reasonable minds cannot differ on the question of materiality, materiality may be resolved on summary judgment as a matter of law. Cuene v. Hilliard, 2008 WI App 85, 312 Wis. 2d 506, 754 N.W.2d 509, 07-0124.



551.502 Prohibited conduct in providing investment advice.

551.502  Prohibited conduct in providing investment advice.

551.502(1)(1)  Fraud in providing investment advice. It is unlawful for a person that advises others for compensation, either directly or indirectly or through publications or writings, as to the value of securities or the advisability of investing in, purchasing, or selling securities or that, for compensation and as part of a regular business, issues or promulgates analyses or reports relating to securities, to do any of the following:

551.502(1)(a) (a) To employ a device, scheme, or artifice to defraud another person.

551.502(1)(b) (b) To engage in an act, practice, or course of business that operates or would operate as a fraud or deceit upon another person.

551.502(2) (2) Rules defining fraud. A rule adopted under this chapter may define an act, practice, or course of business of an investment adviser or an investment adviser representative, other than a supervised person, as defined in section 202 (a) (25) of the Investment Advisers Act of 1940 (15 USC 80b-2 (a) (25)), of a federal covered investment adviser, as fraudulent, deceptive, or manipulative, and prescribe means reasonably designed to prevent investment advisers and investment adviser representatives, other than supervised persons, as defined in section 202 (a) (25) of the Investment Advisers Act of 1940 (15 USC 80b-2 (a) (25)), of a federal covered investment adviser, from engaging in acts, practices, and courses of business defined as fraudulent, deceptive, or manipulative.

551.502(3) (3) Rules specifying contents of advisory contract. A rule adopted under this chapter may specify the contents of an investment advisory contract entered into, extended, or renewed by an investment adviser.

551.502 History History: 2007 a. 196.



551.503 Evidentiary burden.

551.503  Evidentiary burden.

551.503(1)(1)  Civil. In a civil action or administrative proceeding under this chapter, a person claiming an exemption, exception, preemption, or exclusion has the burden to prove the applicability of the claim.

551.503(2) (2) Criminal. In a criminal proceeding under this chapter, a person claiming an exemption, exception, preemption, or exclusion has the burden of going forward with evidence of the claim.

551.503 History History: 2007 a. 196.



551.504 Filing of sales and advertising literature.

551.504  Filing of sales and advertising literature.

551.504(1)(1)  Filing requirement. Except as otherwise provided in sub. (2), a rule adopted or order issued under this chapter may require the filing of a prospectus, pamphlet, circular, form letter, advertisement, sales literature, or other advertising record relating to a security or investment advice, addressed or intended for distribution to prospective investors, including clients or prospective clients of a person registered or required to be registered as an investment adviser under this chapter.

551.504(2) (2) Excluded communications. This section does not apply to sales and advertising literature specified in sub. (1) which relates to a federal covered security, a federal covered investment adviser, or a security or transaction exempted by s. 551.201, 551.202, or 551.203 except as required pursuant to s. 551.201 (7).

551.504 History History: 2007 a. 196.



551.505 Misleading filings.

551.505  Misleading filings. It is unlawful for a person to make or cause to be made, in a record that is used in an action or proceeding or filed under this chapter, a statement that, at the time and in the light of the circumstances under which it is made, is false or misleading in a material respect, or, in connection with the statement, to omit to state a material fact necessary to make the statement made, in the light of the circumstances under which it was made, not false or misleading.

551.505 History History: 2007 a. 196.



551.506 Misrepresentations concerning registration or exemption.

551.506  Misrepresentations concerning registration or exemption. The filing of an application for registration, a registration statement, a notice filing under this chapter, the registration of a person, the notice filing by a person, or the registration of a security under this chapter does not constitute a finding by the administrator that a record filed under this chapter is true, complete, and not misleading. The filing or registration or the availability of an exemption, exception, preemption, or exclusion for a security or a transaction does not mean that the administrator has passed upon the merits or qualifications of, or recommended or given approval to, a person, security, or transaction. It is unlawful to make, or cause to be made, to a purchaser, customer, client, or prospective customer or client a representation inconsistent with this section.

551.506 History History: 2007 a. 196.



551.507 Qualified immunity.

551.507  Qualified immunity. A broker-dealer, agent, investment adviser, federal covered investment adviser, or investment adviser representative is not liable to another broker-dealer, agent, investment adviser, federal covered investment adviser, or investment adviser representative for defamation relating to a statement that is contained in a record required by the administrator, or designee of the administrator, the Securities and Exchange Commission, or a self-regulatory organization, unless the person knew, or should have known at the time that the statement was made, that it was false in a material respect or the person acted in reckless disregard of the statement's truth or falsity.

551.507 History History: 2007 a. 196.



551.508 Criminal penalties.

551.508  Criminal penalties.

551.508(1)(1)  Criminal penalties. A person that willfully violates this chapter, or a rule adopted or order issued under this chapter, except s. 551.504 or the notice filing requirements of s. 551.302 or 551.405, or that willfully violates s. 551.505 knowing the statement made to be false or misleading in a material respect, upon conviction, shall be guilty of a Class H felony. An individual convicted of violating a rule or order under this chapter may be fined, but may not be imprisoned, if the individual did not have knowledge of the rule or order. Each of the acts specified shall constitute a separate offense and a prosecution or conviction for any one of such offenses shall not bar prosecution or conviction for any other offense.

551.508(1m) (1m) Enhancement of penalties.

551.508(1m)(a)(a) If a person is convicted of a crime under sub. (1) and the crime is committed against another person who is at least 65 years of age when the crime is committed, for each such offense the maximum fine prescribed under sub. (1) may be increased by not more than $5,000 and the maximum term of imprisonment prescribed under sub. (1) may be increased by not more than 5 years.

551.508(1m)(b) (b) This subsection provides for the enhancement of the penalties applicable for the underlying crime. The court shall direct that the trier of fact find a special verdict as to the age of the victim at the time of the crime.

551.508(1m)(c) (c) It is no defense to the enhancement of penalties under this subsection that the person convicted did not know the age of the victim or reasonably believed that the victim was not at least 65 years of age.

551.508(2) (2) Criminal reference not required. The attorney general or the district attorney of the appropriate county, with or without a reference from the administrator, may institute criminal proceedings under this chapter.

551.508(3) (3) No limitation on other criminal enforcement. This chapter does not limit the power of this state to punish a person for conduct that constitutes a crime under other laws of this state.

551.508 History History: 2007 a. 196; 2009 a. 196.

551.508 Annotation That sub. (1) does not require a person to know his or her actions are unlawful does not render the statute unconstitutional. Mueller v. Sullivan, 141 F.3d 1232 (1998).



551.509 Civil liability.

551.509  Civil liability.

551.509(1)(1)  Securities Litigation Uniform Standards Act. Enforcement of civil liability under this section is subject to the Securities Litigation Uniform Standards Act of 1998.

551.509(2) (2) Liability of seller to purchaser. A person is liable to the purchaser if the person sells a security in violation of s. 551.301 or 551.501 and, as to s. 551.501 (2), the purchaser did not know the untruth or omission and the seller cannot sustain the burden of proof that the seller did not know and, in the exercise of reasonable care, could not have known of the untruth or omission. An action under this subsection is governed by the following:

551.509(2)(a) (a) The purchaser may maintain an action to recover the consideration paid for the security, less the amount of any income received on the security, and interest at the legal rate under s. 138.04 from the date of the purchase, costs, and reasonable attorney fees determined by the court, upon the tender of the security, or for actual damages as provided in par. (c).

551.509(2)(b) (b) The tender referred to in par. (a) may be made any time before entry of judgment. Tender requires only notice in a record of ownership of the security and willingness to exchange the security for the amount specified. A purchaser that no longer owns the security may recover actual damages as provided in par. (c).

551.509(2)(c) (c) Actual damages in an action arising under this subsection are the amount that would be recoverable upon a tender less the value of the security when the purchaser disposed of it, and interest at the legal rate under s. 138.04 from the date of the purchase, costs, and reasonable attorney fees determined by the court.

551.509(3) (3) Liability of purchaser to seller. A person is liable to the seller if the person buys a security in violation of s. 551.501 and, as to s. 551.501 (2), the seller did not know the untruth or omission and the purchaser cannot sustain the burden of proof that the purchaser did not know and, in the exercise of reasonable care, could not have known of the untruth or omission. An action under this subsection is governed by the following:

551.509(3)(a) (a) The seller may maintain an action to recover the security, and any income received on the security, costs, and reasonable attorney fees determined by the court, upon the tender of the purchase price, or for actual damages as provided in par. (c).

551.509(3)(b) (b) The tender referred to in par. (a) may be made any time before entry of judgment. Tender requires only notice in a record of the present ability to pay the amount tendered and willingness to take delivery of the security for the amount specified. If the purchaser no longer owns the security, the seller may recover actual damages as provided in par. (c).

551.509(3)(c) (c) Actual damages in an action arising under this subsection are the difference between the price at which the security was sold and the value the security would have had at the time of the sale in the absence of the purchaser's conduct causing liability, and interest at the legal rate under s. 138.04 from the date of the sale of the security, costs, and reasonable attorney fees determined by the court.

551.509(4) (4) Liability of unregistered broker-dealer and agent. A person acting as a broker-dealer or agent that sells or buys a security in violation of s. 551.401 (1), 551.402 (1), or 551.506 is liable to the customer. The customer, if a purchaser, may maintain an action for recovery of actual damages as specified in sub. (2) (a) to (c), or, if a seller, for a remedy as specified in sub. (3) (a) to (c).

551.509(5) (5) Liability of unregistered investment adviser and investment adviser representative. A person acting as an investment adviser or investment adviser representative that provides investment advice for compensation in violation of s. 551.403 (1), 551.404 (1), or 551.506 is liable to the client. The client may maintain an action to recover the consideration paid for the advice, interest at the legal rate under s. 138.04 from the date of payment, costs, and reasonable attorney fees determined by the court.

551.509(6) (6) Liability for investment advice. A person that receives directly or indirectly any consideration for providing investment advice to another person and that employs a device, scheme, or artifice to defraud the other person or engages in an act, practice, or course of business that operates or would operate as a fraud or deceit on the other person is liable to the other person. An action under this subsection is governed by the following:

551.509(6)(a) (a) The person defrauded may maintain an action to recover the consideration paid for the advice and the amount of any actual damages caused by the fraudulent conduct, interest at the legal rate under s. 138.04 from the date of the fraudulent conduct, costs, and reasonable attorney fees determined by the court, less the amount of any income received as a result of the fraudulent conduct.

551.509(6)(b) (b) This subsection does not apply to a broker-dealer or its agents if the investment advice provided is solely incidental to transacting business as a broker-dealer and no special compensation is received for the investment advice.

551.509(7) (7) Joint and several liability. The following persons are liable jointly and severally with and to the same extent as persons liable under subs. (2) to (6):

551.509(7)(a) (a) A person that directly or indirectly controls a person liable under subs. (2) to (6), unless the controlling person sustains the burden of proof that the person did not know, and in the exercise of reasonable care could not have known, of the existence of conduct by reason of which the liability is alleged to exist.

551.509(7)(b) (b) An individual who is a managing partner, executive officer, or director of a person liable under subs. (2) to (6), including an individual having a similar status or performing similar functions, unless the individual sustains the burden of proof that the individual did not know, and in the exercise of reasonable care could not have known, of the existence of conduct by reason of which the liability is alleged to exist.

551.509(7)(c) (c) An individual who is an employee of or associated with a person liable under subs. (2) to (6) and who materially aids the conduct giving rise to the liability, unless the individual sustains the burden of proof that the individual did not know, and in the exercise of reasonable care could not have known, of the existence of conduct by reason of which the liability is alleged to exist.

551.509(7)(d) (d) A person that is a broker-dealer, agent, investment adviser, or investment adviser representative that materially aids the conduct giving rise to the liability under subs. (2) to (6), unless the person sustains the burden of proof that the person did not know, and in the exercise of reasonable care could not have known, of the existence of conduct by reason of which liability is alleged to exist.

551.509(8) (8) Right of contribution. A person liable under this section has a right of contribution as in cases of contract against any other person liable under this section for the same conduct.

551.509(9) (9) Survival of cause of action. A cause of action under this section survives the death of an individual who might have been a plaintiff or defendant.

551.509(10) (10) Statute of limitations. A person may not obtain relief:

551.509(10)(a) (a) Under sub. (2) for violation of s. 551.301, or under sub. (4) or (5), unless the action is instituted within one year after the violation occurred.

551.509(10)(b) (b) Under sub. (2), other than for violation of s. 551.301, or under sub. (3) or (6), unless the action is instituted within the earlier of 2 years after discovery of the facts constituting the violation or 5 years after the violation.

551.509(11) (11) No enforcement of violative contract. A person that has made, or has engaged in the performance of, a contract in violation of this chapter or a rule adopted or order issued under this chapter, or that has acquired a purported right under the contract with knowledge of conduct by reason of which its making or performance was in violation of this chapter, may not base an action on the contract.

551.509(12) (12) No contractual waiver. A condition, stipulation, or provision binding a person purchasing or selling a security or receiving investment advice to waive compliance with this chapter or a rule adopted or order issued under this chapter is void.

551.509(13) (13) Survival of other rights or remedies. The rights and remedies provided by this chapter are in addition to any other rights or remedies that may exist, but this chapter does not create a cause of action not specified in this section or s. 551.411 (5).

551.509 History History: 2007 a. 196.

551.509 Annotation Chapter 551 is not the exclusive remedy for securities fraud. It does not preempt common law fraud remedies. Esser Distributing v. Steidl, 149 Wis. 2d 64, 437 N.W.2d 884 (1989).

551.509 Annotation Sub. (7) is operative only when an innocent party elects rescission and restitution and waives a breach of contract remedy. Criticare Systems, Inc. v. Sentek, Inc. 159 Wis. 2d 639, 465 N.W.2d 216 (Ct. App. 1990).

551.509 Annotation Lack of reliance is a defense to all claims based on a misrepresentation theory. The application of sub. (1) (b) does not restrict the defense to claims under s. 551.41 (2). Carney v. Mantuano, 204 Wis. 2d 527, 554 N.W.2d 854 (Ct. App. 1996), 95-2529.

551.509 Annotation The limitation period under sub. (5) begins to run when the defrauded party is in possession of essential facts that will, if diligently investigated, disclose the fraud. Gieringer v. Silverman, 539 F. Supp. 498 (1982).

551.509 Annotation A defrauded party may not recover any indirect or consequential damages under sub. (1) (a). Jersild v. Aker, 775 F. Supp. 1198 (1991).



551.511 Rescission offers.

551.511  Rescission offers. A purchaser, seller, or recipient of investment advice may not maintain an action under s. 551.509 if all of the following apply:

551.511(1) (1) The purchaser, seller, or recipient of investment advice receives in a record, before the action is instituted, an offer stating the respect in which liability under s. 551.509 may have arisen and fairly advising the purchaser, seller, or recipient of investment advice of that person's rights in connection with the offer, and any financial or other information necessary to correct all material misrepresentations or omissions in the information that was required by this chapter to be furnished to that person at the time of the purchase, sale, or investment advice, and any of the following:

551.511(1)(a) (a) If the basis for relief under this section may have been a violation of s. 551.509 (2), an offer to repurchase the security for cash, payable on delivery of the security, equal to the consideration paid, and interest at the legal rate under s. 138.04 from the date of the purchase, less the amount of any income received on the security, or, if the purchaser no longer owns the security, an offer to pay the purchaser upon acceptance of the offer damages in an amount that would be recoverable upon a tender, less the value of the security when the purchaser disposed of it, and interest at the legal rate under s. 138.04 from the date of the purchase in cash equal to the damages computed in the manner provided in this subsection.

551.511(1)(b) (b) If the basis for relief under this section may have been a violation of s. 551.509 (3), an offer to tender the security, on payment by the seller of an amount equal to the purchase price paid, less income received on the security by the purchaser and interest at the legal rate under s. 138.04 from the date of the sale, or, if the purchaser no longer owns the security, an offer to pay the seller upon acceptance of the offer, in cash, damages in the amount of the difference between the price at which the security was purchased and the value the security would have had at the time of the purchase in the absence of the purchaser's conduct that may have caused liability and interest at the legal rate under s. 138.04 from the date of the sale.

551.511(1)(c) (c) If the basis for relief under this section may have been a violation of s. 551.509 (4), and if the customer is a purchaser, an offer to pay as specified in par. (a), or, if the customer is a seller, an offer to tender or to pay as specified in par. (b).

551.511(1)(d) (d) If the basis for relief under this section may have been a violation of s. 551.509 (5), an offer to reimburse in cash the consideration paid for the advice and interest at the legal rate under s. 138.04 from the date of payment.

551.511(1)(e) (e) If the basis for relief under this section may have been a violation of s. 551.509 (6), an offer to reimburse in cash the consideration paid for the advice, the amount of any actual damages that may have been caused by the conduct, and interest at the legal rate under s. 138.04 from the date of the violation causing the loss.

551.511(2) (2) The offer under sub. (1) states that it must be accepted by the purchaser, seller, or recipient of investment advice within 30 days after the date of its receipt by the purchaser, seller, or recipient of investment advice or any shorter period, of not less than 3 days, that the administrator, by order, specifies.

551.511(3) (3) The offeror has the present ability to pay the amount offered or to tender the security under sub. (1).

551.511(4) (4) The offer under sub. (1) is delivered to the purchaser, seller, or recipient of investment advice, or sent in a manner that ensures receipt by the purchaser, seller, or recipient of investment advice.

551.511(5) (5) The purchaser, seller, or recipient of investment advice that accepts the offer under sub. (1) in a record within the period specified under sub. (2) is paid in accordance with the terms of the offer.

551.511 History History: 2007 a. 196.

551.511 Annotation A defrauded party may not recover any indirect or consequential damages under sub. (1) (a). Jersild v. Aker, 775 F. Supp. 1198 (1991).



551.601 Administration.

551.601  Administration.

551.601(1)(1)  Administration. The administrator shall administer this chapter.

551.601(2) (2) Unlawful use of records or information. It is unlawful for the administrator or an officer, employee, or designee of the administrator to use for personal benefit or the benefit of others records or other information obtained by or filed with the administrator that are not public under s. 551.607 (2). This chapter does not authorize the administrator or an officer, employee, or designee of the administrator to disclose the record or information, except in accordance with s. 551.602, 551.607 (3), or 551.608.

551.601(3) (3) No privilege or exemption created or diminished. This chapter does not create or diminish a privilege or exemption that exists at common law, by statute or rule, or otherwise.

551.601(4) (4) Investor education. The administrator may develop and implement investor education initiatives to inform the public about investing in securities, with particular emphasis on the prevention and detection of securities fraud. In developing and implementing these initiatives, the administrator may collaborate with public and nonprofit organizations with an interest in investor education. The administrator may accept a grant or donation from a person that is not affiliated with the securities industry or from a nonprofit organization, regardless of whether the organization is affiliated with the securities industry, to develop and implement investor education initiatives. This subsection does not authorize the administrator to require participation or monetary contributions of a registrant in an investor education program.

551.601(5) (5) Securities investor education and training funding. All moneys collected from the administrative assessment under s. 551.604 (4) shall be credited to the appropriation under s. 20.144 (1) (i). Subject to s. 20.144 (1) (i), the division shall use moneys credited to that appropriation for the purposes specified in sub. (4) and s. 20.144 (1) (i).

551.601 History History: 2007 a. 196.



551.602 Investigations and subpoenas.

551.602  Investigations and subpoenas.

551.602(1) (1)  Authority to investigate. The administrator may do any of the following:

551.602(1)(a) (a) Conduct public or private investigations within or outside of this state which the administrator considers necessary or appropriate to determine whether a person has violated, is violating, or is about to violate this chapter or a rule adopted or order issued under this chapter, or to aid in the enforcement of this chapter or in the adoption of rules and forms under this chapter.

551.602(1)(b) (b) Require or permit a person to testify, file a statement, or produce a record, under oath or otherwise as the administrator determines, as to all the facts and circumstances concerning a matter to be investigated or about which an action or proceeding is to be instituted.

551.602(1)(c) (c) Publish a record concerning an action, proceeding, or an investigation under, or a violation of, this chapter or a rule adopted or order issued under this chapter.

551.602(2) (2) Administrator powers to investigate. For the purpose of an investigation under this chapter, the administrator or its designated officer may administer oaths and affirmations, subpoena witnesses, seek compulsion of attendance, take evidence, require the filing of statements, and require the production of any records that the administrator considers relevant or material to the investigation.

551.602(3) (3) Procedure and remedies for noncompliance. If a person does not appear or refuses to testify, file a statement, produce records, or otherwise does not obey a subpoena as required by the administrator under this chapter, the administrator may apply to, or may refer the matter to the attorney general, district attorney of the appropriate county, or appropriate federal authority who may apply to, the circuit court of of the appropriate county or a court of another state to enforce compliance. The court may do any of the following:

551.602(3)(a) (a) Hold the person in contempt.

551.602(3)(b) (b) Order the person to appear before the administrator.

551.602(3)(c) (c) Order the person to testify about the matter under investigation or in question.

551.602(3)(d) (d) Order the production of records.

551.602(3)(e) (e) Grant injunctive relief, including restricting or prohibiting the offer or sale of securities or the providing of investment advice.

551.602(3)(f) (f) Impose a civil penalty of not less than $5,000 and not greater than $250,000 for each violation.

551.602(3)(g) (g) Grant any other necessary or appropriate relief.

551.602(4) (4) Application for relief. This section does not preclude a person from applying to the circuit court of the appropriate county or a court of another state for relief from a request to appear, testify, file a statement, produce records, or obey a subpoena.

551.602(5) (5) Use immunity procedure.

551.602(5)(a)(a) An individual is not excused from attending, testifying, filing a statement, producing a record or other evidence, or obeying a subpoena of the administrator under this chapter or in an action or proceeding instituted by the administrator under this chapter on the ground that the required testimony, statement, record, or other evidence, directly or indirectly, may tend to incriminate the individual or subject the individual to a criminal fine, penalty, or forfeiture. If the individual refuses to testify, file a statement, or produce a record or other evidence on the basis of the individual's privilege against self-incrimination, the administrator may apply to the circuit court of the appropriate county to compel the testimony, the filing of the statement, the production of the record, or the giving of other evidence. The testimony, record, or other evidence compelled under such an order may not be used, directly or indirectly, against the individual in a criminal case, except in a prosecution for perjury or contempt or otherwise failing to comply with the order.

551.602(5)(b) (b) The immunity provided under par. (a) is subject to the restrictions under s. 972.085.

551.602(6) (6) Assistance to securities regulator of another jurisdiction. At the request of the securities regulator of another state or a foreign jurisdiction, the administrator may provide assistance if the requesting regulator states that it is conducting an investigation to determine whether a person has violated, is violating, or is about to violate a law or rule of the other state or foreign jurisdiction relating to securities matters that the requesting regulator administers or enforces. The administrator may provide the assistance by using the authority to investigate and the powers conferred by this section as the administrator determines is necessary or appropriate. The assistance may be provided without regard to whether the conduct described in the request would also constitute a violation of this chapter or other law of this state if occurring in this state. In deciding whether to provide the assistance, the administrator may consider whether the requesting regulator is permitted and has agreed to provide assistance reciprocally within its state or foreign jurisdiction to the administrator on securities matters when requested; whether compliance with the request would violate or prejudice the public policy of this state; and the availability of resources and employees of the administrator to carry out the request for assistance.

551.602 History History: 2007 a. 196.



551.603 Civil enforcement.

551.603  Civil enforcement.

551.603(1)(1)  Civil action instituted by administrator. If the administrator believes that a person has engaged, is engaging, or is about to engage in an act, practice, or course of business constituting a violation of this chapter or a rule adopted or order issued under this chapter or that a person has, is, or is about to engage in an act, practice, or course of business that materially aids a violation of this chapter or a rule adopted or order issued under this chapter, the administrator may maintain, or may refer the matter to the attorney general or district attorney of the appropriate county who may maintain, an action in the circuit court of the appropriate county to enjoin the act, practice, or course of business and to enforce compliance with this chapter or a rule adopted or order issued under this chapter.

551.603(2) (2) Relief available. In an action under this section and on a proper showing, the court may do any of the following:

551.603(2)(a) (a) Issue a permanent or temporary injunction, restraining order, or declaratory judgment.

551.603(2)(b) (b) Order other appropriate or ancillary relief, which may include any of the following:

551.603(2)(b)1. 1. An asset freeze, accounting, writ of attachment, writ of general or specific execution, and appointment of a receiver or conservator, that may be the administrator, for the defendant or the defendant's assets.

551.603(2)(b)2. 2. Ordering the administrator to take charge and control of a defendant's property, including investment accounts and accounts in a depository institution, rents, and profits; to collect debts; and to acquire and dispose of property.

551.603(2)(b)3. 3. Imposing a civil penalty up to $5,000 for a single violation or up to $250,000 for more than one violation; an order of rescission, restitution, or disgorgement directed to a person that has engaged in an act, practice, or course of business constituting a violation of this chapter or the predecessor act or a rule adopted or order issued under this chapter or the predecessor act.

551.603(2)(b)4. 4. Ordering the payment of prejudgment and postjudgment interest.

551.603(2)(c) (c) Order such other relief as the court considers appropriate.

551.603(3) (3) No bond required. The administrator may not be required to post a bond in an action or proceeding under this chapter.

551.603(4) (4) Enhancement of civil penalties.

551.603(4)(a)(a) In any action under this section, if the court imposes a civil penalty under sub. (2) (b) 3. for any violation against another person who is at least 65 years of age when the violation occurs, for each such violation the civil penalty prescribed under sub. (2) (b) 3. for a single violation may be increased by not more than $5,000 and the maximum civil penalty for more than one violation may be increased by not more than $250,000.

551.603(4)(b) (b) This subsection provides for the enhancement of the civil penalties applicable for any underlying violation. If the court is not the trier of fact, the court shall direct that the trier of fact find a special verdict as to the age of any victim at the time of the violation.

551.603(4)(c) (c) It is no defense to the enhancement of civil penalties under this subsection that the defendant did not know the age of the victim or reasonably believed that the victim was not at least 65 years of age.

551.603 History History: 2007 a. 196; 2009 a. 196.



551.604 Administrative enforcement.

551.604  Administrative enforcement.

551.604(1) (1)  Issuance of an order or notice. If the administrator determines that a person has engaged, is engaging, or is about to engage in an act, practice, or course of business constituting a violation of this chapter or a rule adopted or order issued under this chapter or that a person has materially aided, is materially aiding, or is about to materially aid an act, practice, or course of business constituting a violation of this chapter or a rule adopted or order issued under this chapter, the administrator may do any of the following:

551.604(1)(a) (a) Issue an order directing the person to cease and desist from engaging in the act, practice, or course of business or to take other action necessary or appropriate to comply with this chapter.

551.604(1)(b) (b) Issue an order denying, suspending, revoking, or conditioning the exemptions for a broker-dealer under s. 551.401 (2) (d) or (f) or an investment adviser under s. 551.403 (2) (a) 3.

551.604(1)(c) (c) Issue an order under s. 551.204.

551.604(2) (2) Summary process. An order under sub. (1) is effective on the date of issuance. Upon issuance of the order, the administrator shall promptly serve each person subject to the order with a copy of the order and a notice that the order has been entered. The order must include a statement of any civil penalty, restitution, disgorgement, interest, or costs of investigation the administrator will seek, a statement of the reasons for the order, and notice that, within 15 days after receipt of a request in a record from the person, the matter will be scheduled for a hearing. If a person subject to the order does not request a hearing and none is ordered by the administrator within 30 days after the date of service of the order, the order, including the imposition of a civil penalty or requirement for payment of restitution, disgorgement, interest, or the costs of investigation sought in a statement in the order, becomes final as to that person by operation of law. If a hearing is requested or ordered, the administrator, after notice of and opportunity for hearing to each person subject to the order, may modify or vacate the order or extend it until final determination.

551.604(3) (3) Procedure for final order. If a hearing is requested or ordered pursuant to sub. (2), a hearing must be held pursuant to ch. 227. A final order may not be issued unless the administrator makes findings of fact and conclusions of law in a record in accordance with ch. 227. The final order may make final, vacate, or modify the order issued under sub. (1).

551.604(4) (4) Civil penalty. In a final order under sub. (3), the administrator may impose a civil penalty in the form of an administrative assessment up to $5,000 for a single violation or up to $250,000 for more than one violation except that, if the violation is committed against another person who is at least 65 years of age when the violation occurs, for each such violation the civil penalty may be up to $10,000 for a single violation or up to $500,000 for more than one violation. It is no defense to the enhancement of civil penalties under this subsection that the defendant did not know the age of the victim or reasonably believed that the victim was not at least 65 years of age.

551.604(4m) (4m) Restitution, disgorgement, and interest. In a final order under sub. (3), in addition to any civil penalty under sub. (4) or costs under sub. (5), the administrator may order a person subject to the order to do any of the following:

551.604(4m)(a) (a) Pay restitution to any person suffering loss as a result of the violation.

551.604(4m)(b) (b) Disgorge any profits received as a result of the violation.

551.604(4m)(c) (c) Pay interest at the legal rate under s. 138.04 from the date of the violation.

551.604(5) (5) Costs. In a final order, the administrator may charge the actual cost of an investigation or proceeding for a violation of this chapter or a rule adopted or order issued under this chapter.

551.604(6) (6) Filing of certified final order with court; effect of filing. If a petition for judicial review of a final order is not filed in accordance with s. 551.609, the administrator may file a certified copy of the final order with the clerk of a court of competent jurisdiction. The order so filed has the same effect as a judgment of the court and may be recorded, enforced, or satisfied in the same manner as a judgment of the court.

551.604(7) (7) Enforcement by court; further civil penalty. If a person does not comply with an order under this section, the administrator may petition a court of competent jurisdiction to enforce the order. The court may not require the administrator to post a bond in an action or proceeding under this section. If the court finds, after service and opportunity for hearing, that the person was not in compliance with the order, the court may adjudge the person in civil contempt of the order. The court may impose a further civil penalty against the person for contempt in an amount not less than $5,000 but not greater than $100,000 for each violation and may grant any other relief the court determines is just and proper in the circumstances.

551.604 History History: 2007 a. 196; 2009 a. 196.



551.605 Rules, forms, orders, interpretative opinions, and hearings.

551.605  Rules, forms, orders, interpretative opinions, and hearings.

551.605(1)(1)  Issuance and adoption of forms, orders, and rules. The administrator may do any of the following:

551.605(1)(a) (a) Issue forms and orders and, after notice and comment, adopt and amend rules necessary or appropriate to carry out this chapter, and repeal rules, including rules and forms governing registration statements, applications, notice filings, reports, and other records.

551.605(1)(b) (b) By rule, define terms, whether or not used in this chapter, but those definitions may not be inconsistent with this chapter.

551.605(1)(c) (c) By rule, classify securities, persons, and transactions and adopt different requirements for different classes.

551.605(2) (2) Findings and cooperation. Under this chapter, except as provided under s. 551.412 (4g) (b), (c), and (d), a rule or form may not be adopted or amended, or an order issued or amended, unless the administrator finds that the rule, form, order, or amendment is necessary or appropriate in the public interest or for the protection of investors and is consistent with the purposes intended by this chapter. In adopting, amending, and repealing rules and forms, s. 551.608 applies in order to achieve uniformity among the states and coordination with federal laws in the form and content of registration statements, applications, reports, and other records, including the adoption of uniform rules, forms, and procedures.

551.605(3) (3) Financial statements.

551.605(3)(am)(am) Subject to section 15 (h) of the Securities Exchange Act and section 222 of the Investment Advisers Act of 1940, and except as provided in par. (bm), the administrator may require that a financial statement filed under this chapter be prepared in accordance with generally accepted accounting principles in the United States and comply with other requirements specified by rule adopted or order issued under this chapter. Except as provided in par. (bm), a rule adopted or order issued under this chapter may establish:

551.605(3)(am)1. 1. Subject to section 15 (h) of the Securities Exchange Act and section 222 of the Investment Advisers Act of 1940, the form and content of financial statements required under this chapter.

551.605(3)(am)2. 2. Whether unconsolidated financial statements must be filed.

551.605(3)(am)3. 3. Whether required financial statements must be audited by an independent certified public accountant.

551.605(3)(bm) (bm)

551.605(3)(bm)1.1. Except as provided in subd. 2., a financial institution holding company whose securities have been registered under this chapter shall not be required to prepare or distribute to shareholders or provide to the department of financial institutions, at any time after such registration, any financial statements, financial information, annual reports, or other periodic reports except to the extent required under ss. 180.1620 and 180.1622.

551.605(3)(bm)2. 2. Each financial institution holding company whose securities have been registered under this chapter and are held by 100 or more persons in this state shall distribute to the security holders not more than 120 days after the end of each fiscal year the annual financial statements prepared under s. 180.1620. This subdivision does not apply to a financial institution holding company that has any securities registered under section 12 of the Securities Exchange Act of 1934 (15 USC 78l).

551.605(3)(bm)3. 3. If any financial statement is required of a financial institution holding company under this chapter, the financial institution holding company shall not be required to do any of the following:

551.605(3)(bm)3.a. a. Except as may be required under s. 180.1620, have the financial statement prepared in accordance with generally accepted accounting principles.

551.605(3)(bm)3.b. b. Have the financial statement examined and reported upon or reviewed by or compiled by any certified public accountant.

551.605(4) (4) Interpretative opinions. The administrator may provide interpretative opinions or issue determinations that the administrator will not institute a proceeding or an action under this chapter against a specified person for engaging in a specified act, practice, or course of business if the determination is consistent with this chapter. A rule adopted or order issued under this chapter may establish a reasonable charge for interpretative opinions or determinations that the administrator will not institute an action or a proceeding under this chapter.

551.605(5) (5) Effect of compliance. A penalty under this chapter may not be imposed for, and liability does not arise from, conduct that is engaged in or omitted in good faith in conformity with a rule, form, or order of the administrator under this chapter.

551.605(6) (6) Presumption for public hearings. A hearing in an administrative proceeding under this chapter must be conducted in public unless the administrator for good cause consistent with this chapter determines that the hearing will not be so conducted.

551.605 History History: 2007 a. 196; 2013 a. 36, 52.



551.606 Administrative files and opinions.

551.606  Administrative files and opinions.

551.606(1) (1)  Public register of filings. The administrator shall maintain, or designate a person to maintain, a register of applications for registration of securities; registration statements; notice filings; applications for registration of broker-dealers, agents, investment advisers, and investment adviser representatives; notice filings by federal covered investment advisers that are or have been effective under this chapter or the predecessor act; notices of claims of exemption from registration or notice filing requirements contained in a record; orders issued under this chapter or the predecessor act; and interpretative opinions or no action determinations issued under this chapter.

551.606(2) (2) Public availability. The administrator shall make all rules, forms, interpretative opinions, and orders available to the public.

551.606(3) (3) Copies of public records. The administrator shall furnish a copy of a record that is a public record or a certification that the public record does not exist to a person that so requests. A rule adopted under this chapter may establish a reasonable charge for furnishing the record or certification. A copy of the record certified or a certificate by the administrator of a record's nonexistence is prima facie evidence of a record or its nonexistence.

551.606 History History: 2007 a. 196.



551.607 Public records; confidentiality.

551.607  Public records; confidentiality.

551.607(1) (1)  Presumption of public records. Except as otherwise provided in sub. (2), records obtained by the administrator or filed under this chapter, including a record contained in or filed with a registration statement, application, notice filing, or report, are public records and are available for public examination.

551.607(2) (2) Nonpublic records. The following records are not public records and are not available for public examination under sub. (1):

551.607(2)(a) (a) Information and records obtained by the administrator in connection with an audit or inspection under s. 551.411 (4) or a pending investigation under s. 551.602.

551.607(2)(b) (b) A part of a record filed in connection with a registration statement under ss. 551.301 and 551.303 to 551.305 or a record under s. 551.411 (4) that contains trade secrets or confidential information if the person filing the registration statement or record has asserted a claim of confidentiality or privilege that is authorized by law.

551.607(2)(c) (c) A record that is not required to be provided to the administrator or filed under this chapter and is provided to the administrator only on the condition that the record will not be subject to public examination or disclosure.

551.607(2)(d) (d) A nonpublic record received from a person specified in s. 551.608 (1).

551.607(2)(e) (e) Subject to s. 551.406 (6) (a), any social security number, residential address unless used as a business address, and residential telephone number unless used as a business telephone number, contained in a record that is filed.

551.607(2)(f) (f) A record obtained by the administrator through a designee of the administrator that a rule or order under this chapter determines has been appropriately expunged from the administrator's records by the designee.

551.607(2)(g) (g) Any information or record received under s. 551.202 (26) (k) relating to payments for securities, the copy of the disclosure statement provided to the administrator under s. 551.202 (26) (f) 2., and any information or record obtained by the division under s. 551.205 (1) (c).

551.607(3) (3) Administrator discretion to disclose. If disclosure is for the purpose of a civil, administrative, or criminal investigation, action, or proceeding or to a person specified in s. 551.608 (1), the administrator may disclose a record or information obtained in connection with an audit or inspection under s. 551.411 (4) or a record or information obtained in connection with a pending investigation under s. 551.602.

551.607 History History: 2007 a. 196; 2013 a. 52.



551.608 Uniformity and cooperation with other agencies.

551.608  Uniformity and cooperation with other agencies.

551.608(1)(1)  Objective of uniformity. The administrator shall, in its discretion, cooperate, coordinate, consult, and, subject to s. 551.607, share records and information with the securities regulator of another state, Canada, a Canadian province or territory, a foreign jurisdiction, the Securities and Exchange Commission, the United States Department of Justice, the Commodity Futures Trading Commission, the Federal Trade Commission, the Securities Investor Protection Corporation, a self-regulatory organization, a national or international organization of securities regulators, a federal or state banking or insurance regulator, and a governmental law enforcement agency to effectuate greater uniformity in securities matters among the federal government, self-regulatory organizations, states, and foreign governments.

551.608(2) (2) Policies to consider. In cooperating, coordinating, consulting, and sharing records and information under this section and in acting by rule, order, or waiver under this chapter, the administrator shall, in its discretion, take into consideration in carrying out the public interest the following general policies:

551.608(2)(a) (a) Maximizing effectiveness of regulation for the protection of investors.

551.608(2)(b) (b) Maximizing uniformity in federal and state regulatory standards.

551.608(2)(c) (c) Minimizing burdens on the business of capital formation, without adversely affecting essentials of investor protection.

551.608(3) (3) Subjects for cooperation. The cooperation, coordination, consultation, and sharing of records and information authorized by this section includes:

551.608(3)(a) (a) Establishing or employing one or more designees as a central depository for registration and notice filings under this chapter and for records required or allowed to be maintained under this chapter.

551.608(3)(b) (b) Developing and maintaining uniform forms.

551.608(3)(c) (c) Conducting a joint examination or investigation.

551.608(3)(d) (d) Holding a joint administrative hearing.

551.608(3)(e) (e) Instituting and prosecuting a joint civil or administrative proceeding.

551.608(3)(f) (f) Sharing and exchanging personnel.

551.608(3)(g) (g) Coordinating registrations under ss. 551.301 and 551.401 to 551.404 and exemptions under s. 551.203.

551.608(3)(h) (h) Sharing and exchanging records, subject to s. 551.607.

551.608(3)(i) (i) Formulating rules, statements of policy, guidelines, forms, and interpretative opinions and releases.

551.608(3)(j) (j) Formulating common systems and procedures.

551.608(3)(k) (k) Notifying the public of proposed rules, forms, statements of policy, and guidelines.

551.608(3)(L) (L) Attending conferences and other meetings among securities regulators, which may include representatives of governmental and private sector organizations involved in capital formation, deemed necessary or appropriate to promote or achieve uniformity.

551.608(3)(m) (m) Developing and maintaining a uniform exemption from registration for small issuers, and taking other steps to reduce the burden of raising investment capital by small businesses.

551.608 History History: 2007 a. 196.



551.609 Judicial review.

551.609  Judicial review. A final order issued by the administrator under this chapter is subject to judicial review in accordance with ch. 227, but administrative enforcement orders originally entered without hearing may be reviewed only if the party seeking review has requested a hearing within the time provided by s. 551.604 (2).

551.609 History History: 2007 a. 196.



551.611 Service of process.

551.611  Service of process.

551.611(1)(1)  Signed consent to service of process. A consent to service of process complying with this section required by this chapter must be signed and filed in the form required by a rule or order under this chapter. A consent appointing the administrator the person's agent for service of process in a noncriminal action or proceeding against the person, or the person's successor or personal representative under this chapter or a rule adopted or order issued under this chapter after the consent is filed, has the same force and validity as if the service were made personally on the person filing the consent. A person that has filed a consent complying with this subsection in connection with a previous application for registration or notice filing need not file an additional consent.

551.611(2) (2) Conduct constituting appointment of agent for service. If a person, including a nonresident of this state, engages in an act, practice, or course of business prohibited or made actionable by this chapter or a rule adopted or order issued under this chapter and the person has not filed a consent to service of process under sub. (1), the act, practice, or course of business constitutes the appointment of the administrator as the person's agent for service of process in a noncriminal action or proceeding against the person or the person's successor or personal representative.

551.611(3) (3) Procedure for service of process. Service under sub. (1) or (2) may be made by providing a copy of the process to the office of the administrator, but it is not effective unless all of the following apply:

551.611(3)(a) (a) The plaintiff, which may be the administrator, promptly sends notice of the service and a copy of the process, return receipt requested, to the defendant or respondent at the address set forth in the consent to service of process or, if a consent to service of process has not been filed, at the last known address, or takes other reasonable steps to give notice.

551.611(3)(b) (b) The plaintiff files an affidavit of compliance with this subsection in the action or proceeding on or before the return day of the process, if any, or within the time that the court, or the administrator in a proceeding before the administrator, allows.

551.611(4) (4) Service in administrative proceedings or civil actions by administrator. Service pursuant to sub. (3) may be used in a proceeding before the administrator or by the administrator in a civil action in which the administrator is the moving party.

551.611(5) (5) Opportunity to defend. If process is served under sub. (3), the court, or the administrator in a proceeding before the administrator, shall order continuances as are necessary or appropriate to afford the defendant or respondent reasonable opportunity to defend.

551.611 History History: 2007 a. 196.



551.613 Jurisdiction.

551.613  Jurisdiction.

551.613(1)(1)  Sales and offers to sell. Sections 551.301, 551.302, 551.401 (1), 551.402 (1), 551.403 (1), 551.404 (1), 551.501, 551.506, 551.509, and 551.511 do not apply to a person that sells or offers to sell a security unless the offer to sell or the sale is made in this state or the offer to purchase or the purchase is made and accepted in this state.

551.613(2) (2) Purchases and offers to purchase. Sections 551.401 (1), 551.402 (1), 551.403 (1), 551.404 (1), 551.501, 551.506, 551.509, and 551.511 do not apply to a person that purchases or offers to purchase a security unless the offer to purchase or the purchase is made in this state or the offer to sell or the sale is made and accepted in this state.

551.613(3) (3) Offers in this state. For the purpose of this section, an offer to sell or to purchase a security is made in this state, whether or not either party is then present in this state, if the offer meets any of the following criteria:

551.613(3)(a) (a) The offer originates from within this state.

551.613(3)(b) (b) The offer is directed by the offeror to a place in this state and received at the place to which it is directed, but for purposes of s. 551.301, an offer to sell which is not directed to or received by the offeree in this state is not made in this state.

551.613(4) (4) Acceptances in this state. For the purpose of this section, an offer to purchase or to sell is accepted in this state, whether or not either party is then present in this state, if the acceptance meets all of the following criteria:

551.613(4)(a) (a) The acceptance is communicated to the offeror in this state and the offeree reasonably believes the offeror to be present in this state and the acceptance is received at the place in this state to which it is directed.

551.613(4)(b) (b) The acceptance has not previously been communicated to the offeror, orally or in a record, outside this state.

551.613(5) (5) Publications, radio, television, or electronic communications. An offer to sell or to purchase is not made in this state when a publisher circulates or there is circulated on the publisher's behalf in this state a bona fide newspaper or other publication of general, regular, and paid circulation that is not published in this state, or that is published in this state but has had more than two-thirds of its circulation outside this state during the previous 12 months, or when a radio or television program or other electronic communication originating outside this state is received in this state. A radio or television program or other electronic communication is considered as having originated in this state if either the broadcast studio or the originating source of transmission is located in this state, unless any of the following apply:

551.613(5)(a) (a) The program or communication is syndicated and distributed from outside this state for redistribution to the general public in this state.

551.613(5)(b) (b) The program or communication is supplied by a radio, television, or other electronic network with the electronic signal originating from outside this state for redistribution to the general public in this state.

551.613(5)(c) (c) The program or communication is an electronic communication that originates outside this state and is captured for redistribution to the general public in this state by a community antenna or cable, radio, cable television, or other electronic system.

551.613(5)(d) (d) The program or communication consists of an electronic communication that originates in this state, but which is not intended for distribution to the general public in this state.

551.613(6) (6) Investment advice and misrepresentations. Sections 551.403 (1), 551.404 (1), 551.405 (1), 551.502, 551.505, and 551.506 apply to a person if the person engages in an act, practice, or course of business instrumental in effecting prohibited or actionable conduct in this state, whether or not either party is then present in this state.

551.613 History History: 2007 a. 196; 2009 a. 180.

551.613 Annotation This section focuses on locus of certain actions, regardless of either party's presence. Feitler v. Midas Associates, 418 F. Supp. 735 (1976).



551.614 Fees and expenses.

551.614  Fees and expenses.

551.614(1)(1)  Registration and notice filing fees and reporting.

551.614(1)(a)(a) There shall be a filing fee of $1,500 for every registration statement filed under s. 551.303 or 551.304, and for every notice filing under s. 551.302. If a registration statement is denied or withdrawn before the effective date or a pre-effective stop order is entered under s. 551.306, or a notice filing is withdrawn, the filing fee shall be retained.

551.614(1)(b) (b)

551.614(1)(b)1.1. An indefinite amount of securities shall be registered for offer and sale in this state under a registration statement relating to redeemable securities issued by an open-end management company or a face amount certificate company, as defined in the Investment Company Act of 1940, and the applicant shall pay the fee under par. (a). The registrant also shall, within 60 days after the end of each fiscal year during which its registration statement is effective and within 60 days after the registration is terminated, file a report on a form prescribed by rule of the division. The form shall require the registrant to do one of the following:

551.614(1)(b)1.a. a. Elect not to include the information under subd. 1. b. and instead pay a fee of $15,000.

551.614(1)(b)1.b. b. Report the amount of securities sold to persons in this state during the preceding fiscal year or, if the registration is terminated, during the portion of the preceding fiscal year during which the registration was effective, and pay a fee of 0.05 percent of the dollar amount of the securities sold to persons in this state, but not less than $750 nor more than $15,000.

551.614(1)(b)2. 2. An indefinite amount of securities is eligible for offer and sale in this state resulting from a notice filing under s. 551.302 for the initial offer of a federal covered security under section 18 (b) (2) of the Securities Act of 1933, if the filing party has notified the division of securities of the issuer's fiscal year, and the filing party pays the fee under par. (a). The filing party shall also, within 90 days after the end of each fiscal year following the filing under s. 551.302, and within 90 days after sales in this state have terminated, file a report to allow the division of securities to determine that the amount of the fee paid is correct. The report shall be on a form prescribed by rule of the division and shall require the filing party to do one of the following:

551.614(1)(b)2.a. a. Elect not to include the information under subd. 2. b. and instead pay a fee of $15,000.

551.614(1)(b)2.b. b. Report the amount of securities sold to persons in this state during the preceding fiscal year or, if sales have terminated, during the portion of the preceding fiscal year during which sales were made, and pay a fee of 0.05 percent of the dollar amount of the securities sold to persons in this state, but not less than $750 nor more than $15,000.

551.614(1m) (1m) Filing fees relating to certain registration exemptions. There shall be a nonrefundable filing fee of $50 for every notice of claim of exemption filed under s. 551.202 (26) (f) 1., a nonrefundable filing fee of $50 for every notice provided under s. 551.202 (27) (h), and a nonrefundable filing fee of $100 for every statement filed under s. 551.205 (1) (b) 1.

551.614(2) (2) Fees related to broker-dealers, agents, investment advisers, investment adviser representatives, and federal covered advisers. Every applicant for an initial or renewal license under s. 551.401, 551.402, 551.403, or 551.404 shall pay a filing fee of $200 in the case of a broker-dealer or investment adviser and $80 in the case of an agent representing a broker-dealer or issuer or an investment adviser representative, except that, in the case of an agent representing a broker-dealer or issuer or an investment adviser representative, no fee is required for an individual who is eligible for the veterans fee waiver program under s. 45.44. Every federal covered adviser in this state that is required to make a notice filing under s. 551.405 shall pay an initial or renewal notice filing fee of $200. A broker-dealer, investment adviser, or federal covered adviser maintaining a branch office within this state shall pay an additional filing fee of $80 for each branch office. When an application is denied, or an application or a notice filing is withdrawn, the filing fee shall be retained.

551.614(3) (3) Examination expenses. The expenses reasonably attributable to the examination of any matter arising under this chapter shall be charged to the applicant, registrant, or licensee involved, but the expenses so charged shall not exceed such maximum amounts as the division of securities by rule prescribes.

551.614(4) (4) Other fees. The division of securities may by rule require the payment of prescribed fees for delinquent or materially deficient filings of information or documents required under this chapter to be filed with the division or an organization designated under s. 551.406 (1) (intro.).

551.614(5) (5) Fees paid to state. All fees and expenses collected by the division under this section shall be deposited into the general fund and credited to the appropriation account under s. 20.144 (1) (g).

551.614 History History: 2007 a. 196; 2009 a. 28; 2011 a. 209; 2013 a. 52.



551.615 Statutory policy.

551.615  Statutory policy. This chapter shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact the "Uniform Securities Act of 2002" and to coordinate the interpretation and administration of this chapter with related federal regulation.

551.615 History History: 2007 a. 196.



551.701 Effective date.

551.701  Effective date. This chapter takes effect on January 1, 2009.

551.701 History History: 2007 a. 196.



551.703 Application of act to existing proceeding and existing rights and duties.

551.703  Application of act to existing proceeding and existing rights and duties.

551.703(1) (1)  Applicability of predecessor act to pending proceedings and existing rights. The predecessor act exclusively governs all actions or proceedings that are pending on January 1, 2009, or may be instituted on the basis of conduct occurring before January 1, 2009, but a civil action may not be maintained to enforce any liability under the predecessor act unless instituted within any period of limitation that applied when the cause of action accrued or within 5 years after January 1, 2009, whichever is earlier.

551.703(2) (2) Continued effectiveness under predecessor act. All effective registrations under the predecessor act, and all administrative orders relating to the registrations, rules, statements of policy, interpretative opinions, declaratory rulings, no action determinations, and conditions imposed on the registrations under the predecessor act, remain in effect while they would have remained in effect if this chapter had not been reenacted. They are considered to have been filed, issued, or imposed under this chapter, but are exclusively governed by the predecessor act.

551.703(3) (3) Applicability of predecessor act to offers or sales. The predecessor act exclusively applies to an offer or sale made within one year after January 1, 2009, pursuant to an offering made in good faith before January 1, 2009, on the basis of an exemption available under the predecessor act.

551.703 History History: 2007 a. 196.






552. Corporate take-over law.

552.01 Definitions.

552.01  Definitions. In this chapter:

552.01(1) (1) "Division" means the division of securities.

552.01(2) (2) "Equity security" means any shares of stock or similar securities, or any securities convertible into such securities, or carrying any warrant or right to subscribe to or purchase such securities, or any such warrant or right, or any other security which, for the protection of investors, is deemed an equity security pursuant to rule of the division.

552.01(3) (3) "Offeror" means a person who makes or in any way participates in making a take-over offer and includes all affiliates and associates of that person, and all persons acting jointly or in concert for the purpose of acquiring, holding or disposing of or exercising any voting rights attached to the equity securities for which a take-over offer is made. "Offeror" does not include any bank or broker-dealer loaning funds to an offeror in the ordinary course of its business, or any bank, broker-dealer, attorney, accountant, consultant, employee, or other person furnishing information or advice to or performing ministerial duties for an offeror, and not otherwise participating in the take-over offer.

552.01(4) (4) "Offeree" means a record or beneficial owner of a security that an offeror acquires, or offers or proposes to acquire, in connection with a take-over offer.

552.01(5) (5) "Take-over offer" means the offer to acquire or the acquisition of any equity security of a target company, pursuant to a tender offer or request or invitation for tenders, if after the acquisition thereof the offeror would be directly or indirectly a beneficial owner of more than 5% of any class of the outstanding equity securities of the issuer. "Take-over offer" does not include an offer or acquisition of any equity security of a target company pursuant to:

552.01(5)(a) (a) Brokers' transactions effected by or through a broker-dealer in the ordinary course of its business.

552.01(5)(b) (b) An exchange offer for securities of another issuer, if the offer is exempted from registration under ch. 551 and does not involve any public offering under the securities act of 1933.

552.01(5)(c) (c) An offer made to not more than 10 persons in this state during any period of 12 consecutive months.

552.01(5)(d) (d) An offer made to all the stockholders of the target company, if the number of its stockholders does not exceed 100 at the time of the offer.

552.01(5)(e) (e) An offer if the acquisition of any equity security pursuant thereto, together with all other acquisitions by the offeror of securities of the same class during the preceding 12 months, would not exceed 2% of that class of the outstanding equity securities of the issuer.

552.01(5)(f) (f) An offer by the target company to acquire its own equity securities.

552.01(6) (6) "Target company" means a corporation or other issuer of securities:

552.01(6)(a) (a) Which is organized under the laws of this state or has its principal office in this state;

552.01(6)(b) (b) Which has substantial assets located in this state;

552.01(6)(c) (c) Whose equity securities of any class are or have been registered under ch. 551 or predecessor laws, or are registered under section 12 of the securities exchange act of 1934 or which is an entity identified in s. 551.201 (3); and

552.01(6)(d) (d) Which has at least 100 record holders of securities qualifying under par. (c) who are residents of this state or which has at least 5% of the securities qualifying under par. (c) held by residents of this state.

552.01 History History: 1971 c. 300; 1981 c. 16; 1983 a. 200; 1985 a. 195; 1995 a. 27; 2007 a. 196.

552.01 Annotation State regulation of tender offers. Moylan, 58 MLR 687.

552.01 Annotation Challenges to state takeover laws: Preemption and the commerce clause. 64 MLR 657 (1981).

552.01 Annotation The corporate take-over game: A continuing search for constitutional state take-over regulation. Pelisek and Christiansen, WBB July, 1986.

552.01 Annotation Regulation of tender offers in Wisconsin and the effect of Great Western v. Kidwell: The day of reckoning approaches. Harth, 1978 WLR 833.

552.01 Annotation Risks and rewards of regulating corporate takeovers. (Symposium) 1988 WLR 353 (1988).



552.03 Filing of ownership information.

552.03  Filing of ownership information.

552.03(1) (1) Any person who, after acquiring directly or indirectly the beneficial ownership of any equity security of a target company, is directly or indirectly a beneficial owner of more than 5% of any class of the outstanding equity securities of the issuer shall, within 10 days after such acquisition, file with the division on a form prescribed by the division a statement containing the following information and such additional information as the division by rule prescribes:

552.03(1)(a) (a) The identity and background of all persons on whose behalf the acquisition of any equity security of the target company has been or is to be effected.

552.03(1)(b) (b) The source and amount of funds or other consideration used or to be used in acquiring any equity security, including a statement describing any securities which are being offered in exchange for the equity securities of the target company, and if any part of the acquisition price is or will be represented by borrowed funds or other consideration, a description of the transaction and the names of the parties thereto.

552.03(1)(c) (c) If the purpose of the acquisition is to gain control of the target company, a statement of any plans or proposals which such person has, upon gaining control, to liquidate the target company, to sell its assets, to effect its merger or consolidation, to change the location of its principal executive office or of a material portion of its business activities, to change its management or policies of employment, to materially alter its relationship with suppliers or customers or the communities in which it operates, or to make any other major change in its business, corporate structure, management or personnel and other material information that would affect the shareholders' evaluation of the acquisition.

552.03(1)(d) (d) The number of shares or units of any equity security of the target company of which each such person and each associate of such person and each person included as an offeror is the beneficial owner or which each such person has a right to acquire, directly or indirectly, together with the name and address of each such person.

552.03(1)(e) (e) Material information as to any contracts, arrangements or understandings with any person with respect to any equity security of the target company, including transfers of any equity security, joint ventures, loan or option arrangements, puts and calls, guarantees of loan, guarantees against loss, guarantees of profits, division of losses or profits, or the giving or withholding of proxies, naming the persons with whom such contracts, arrangements or understandings have been entered into.

552.03(2) (2) If the target company is an issuer the acquisition of whose equity securities is subject to the requirements of s. 13 (d) of the securities exchange act of 1934, any person may file with the commissioner a signed copy of the statement prescribed therein in lieu of the statement prescribed in sub. (1).

552.03(3) (3) Any person may file with the division, in lieu of the statement prescribed in sub. (1) and unless otherwise ordered by the division, a statement containing the person's name and address, the number of shares or units of any equity security of the target company which are beneficially owned directly or indirectly by the person and each of the person's associates, the date of their acquisition and such other information as the division may by rule prescribe, if the person certifies that such securities were acquired by the person in the ordinary course of the person's business and not for the purpose or having the effect of changing or influencing the control of the issuer nor in connection with or as a participant in any transaction having such purpose or effect, and that the person does not intend to make a take-over offer involving the target company.

552.03(4) (4) If any material change occurs in the facts set forth in the statement, the person filing the statement shall, within 10 days thereafter, file with the division an amendment describing the change, in accordance with rules adopted by the division.

552.03(5) (5) Each person required to file any statement or amendment thereto with the division under this section shall send a signed copy of such statement or amendment by certified mail to the target company at its principal office not later than the date of filing.

552.03(6) (6) No person required to file any ownership statement under this section, who is delinquent in the filing of such statement, may file a registration statement relating to a proposed take-over offer for a period of 60 days after the date of filing of the ownership statement, except as may be permitted by order of the division.

552.03 History History: 1971 c. 300; 1981 c. 16 ss. 6 to 8, 18; 1985 a. 195; 1995 a. 27.



552.05 Registration of take-over offers.

552.05  Registration of take-over offers.

552.05(1) (1) It is unlawful for any person to make a take-over offer involving a target company in this state, or to acquire any equity securities of a target company pursuant to the offer, unless the offer is effective under this chapter or is exempted by rule or order of the division. The division may by an exemption order, with or without petition of the offeror, permit a take-over offer to be made without prior registration under this chapter if the offeror's purchase of any securities tendered incident to the offer is conditioned upon subsequent registration under this chapter. The division may hold a hearing under sub. (4) with respect to the registration of a take-over offer which is subject to an exemption order. Before a take-over offer becomes effective under this chapter, the offeror shall file with the division a registration statement containing the information prescribed in sub. (2), and send a copy of the registration statement by certified mail to the target company at its principal office and publicly disclose the material terms of the proposed offer, not later than the date of filing of the registration statement.

552.05(2) (2) The registration statement shall be filed on forms prescribed by the division, and shall be accompanied by a consent by the offeror to service of process specified in s. 551.611 and the filing fee specified in s. 552.15 (1), and shall contain the following information and such additional information as the division by rule prescribes:

552.05(2)(a) (a) All of the information specified in s. 552.03 (1), any part of which may be incorporated by reference to the extent that it was previously filed.

552.05(2)(b) (b) Three copies of the proposed take-over offer, including all material terms thereof, in the form proposed to be published or sent or delivered to security holders of the target company.

552.05(2)(c) (c) Material information concerning the organization and operations of any offeror which is a corporation, including the year, form and jurisdiction of its organization, a description of each class of its capital stock and long-term debt, a description of the business done by the offeror and its subsidiaries and any material changes therein during the past 3 years, a description of the location and character of the principal properties of the offeror and its subsidiaries, a description of any material pending legal or administrative proceedings in which the offeror or any of its subsidiaries is a party, the names of all directors and executive officers of the offeror and their material business activities and affiliations during the past 3 years, and financial statements of the offeror for its 3 most recent annual accounting periods and any current period.

552.05(2)(d) (d) Material information concerning the identity and background of any offeror who is not a corporation, including the offeror's material business activities and affiliations during the past 3 years, and a description of any material pending legal or administrative proceedings in which the offeror is a party.

552.05(3) (3) The division may require the offeror to file any other documents, exhibits and information that the division deems material to the take-over offer, and the division may permit the omission of any of the information specified in sub. (2) if the division determines that such information is not required for the protection of offerees. The division may by order summarily delay the effective date of the offer if the division determines that the registration statement does not contain all of the information specified in sub. (2) or does not provide full disclosure to offerees of all material information concerning the offer.

552.05(4) (4) A take-over offer becomes effective 10 days after the date of filing the registration statement with the division unless delayed by order, or unless prior thereto the division calls a hearing with respect to the offer. The division may call a hearing if it is necessary or appropriate for the protection of offerees in this state. Within 5 days after the filing of the registration statement, the target company, acting through its board of directors, may petition the division to hold a hearing with respect to the take-over offer, except that the target company may not request a hearing if it has requested a hearing with respect to the take-over offer under a law of any other state similar to this chapter. The petition shall set forth the specific basis asserted under sub. (5) for denying, delaying or requiring amendment of the registration statement. Within 72 hours after the petition is filed the division shall either call a hearing or notify the target company in writing or by telephone or telegraph why a hearing was not called. If a hearing is called by the division and the target company subsequently requests a hearing with respect to the take-over offer under a law of another state similar to this chapter the division shall dismiss any hearing proceedings under this chapter. If a hearing is called, the offer is not effective until registered by order of the division, except that the division may issue an exemption order permitting a conditional take-over offer under sub. (1) to commence.

552.05(5) (5) Any hearing called by the division under this section shall be held within 20 days of the date of filing of the registration statement under sub. (1), and any determination made following the hearing shall be made within 30 days after the filing, unless extended by order of the division for the convenience of the parties or for the protection of offerees in this state, but an extension may not exceed offering period limitations relating to take-over offers prescribed by the securities exchange act of 1934 or rules and regulations under that act, if the take-over offer is subject to the securities exchange act of 1934. If, following the hearing, the division finds that the take-over offer fails to provide for full and fair disclosure to offerees of all material information concerning the offer, the offer will not be made to all stockholders on substantially equal terms, the offer is in violation of ch. 551 or this chapter or the offeror is delinquent in the filing of an ownership information statement or has filed an ownership information statement that contains a false statement of a material fact or omits to state a material fact necessary to make the statements made not misleading, the division may, by order, deny registration of the offer, prohibit the offeror from filing a registration statement relating to a proposed take-over offer involving the target company for a period of up to 180 days or permit the take-over offer to be amended and by order register the amended take-over offer.

552.05(6) (6) If the division does not enter an order denying or postponing registration under sub. (5), the division shall, by order, register the take-over offer or amended take-over offer. Registration of the take-over offer is not approval of the take-over offer by the division.

552.05(7) (7) Notwithstanding s. 552.01 (6) (d), this section applies only to a target company that, as of the earlier of the initial public disclosure of the take-over offer by or on behalf of the offeror or the distribution of solicitation materials relating to the take-over offer by or on behalf of the offeror, meets the requirements of any one of the following:

552.05(7)(a) (a) The target company does not have any of its securities registered under section 12 of the securities exchange act of 1934.

552.05(7)(b) (b) The target company has at least 51% of its securities specified in s. 552.01 (6) (c) held of record by residents of this state.

552.05(7)(c) (c) The target company has at least 33% of its securities specified in s. 552.01 (6) (c) held of record by residents of this state, has its principal office in this state and its business or operations have a substantial economic effect in this state.

552.05 History History: 1971 c. 300; 1981 c. 16 ss. 9, 18; 1983 a. 200; 1985 a. 195; 1987 a. 381; 1995 a. 27; 1999 a. 32; 2007 a. 196.



552.07 Filing of solicitation materials.

552.07  Filing of solicitation materials.

552.07(1) (1) Copies of all advertisements, circulars, letters or other materials published by the offeror or the target company, soliciting or requesting the acceptance or rejection of the take-over offer, shall be filed with the division and sent to the target company or offeror, respectively, not later than the time copies of such solicitation materials are first published or used or sent to security holders of the target company.

552.07(2) (2) Solicitation materials used in connection with a take-over offer shall not contain any false statement of a material fact or omit to state a material fact necessary to make the statements therein not misleading. The division may by rule or order prohibit the use of any solicitation materials deemed false or misleading.

552.07 History History: 1971 c. 300; 1995 a. 27.



552.08 Comity.

552.08  Comity. The registration and filing requirements of ss. 552.05 and 552.07 do not apply to a take-over offer subject to this chapter if the division determines by order that another jurisdiction has statutes or rules which are applicable to the take-over offer and are being applied which afford protection to security holders located in this state substantially equal to the protection afforded security holders by this chapter. The issuance of an order under this section does not prohibit the division from participating in any proceeding in the other jurisdiction to the extent necessary to protect security holders in this state.

552.08 History History: 1981 c. 16; 1995 a. 27.



552.09 Fraudulent and deceptive practices.

552.09  Fraudulent and deceptive practices. It is unlawful for any offeror or target company or any controlling person of an offeror or target company or any broker-dealer acting on behalf of an offeror or target company to engage in any fraudulent, deceptive or manipulative acts or practices in connection with a take-over offer. Fraudulent, deceptive and manipulative acts or practices include, without limitation:

552.09(1) (1) Solicitation of any offeree for acceptance or rejection of a take-over offer, acquisition of any equity security of a target company subject to s. 552.05, or acquisition, removal or exercise of control, directly or indirectly, of any target company assets in this state, in connection with a take-over offer subject to s. 552.05, before the take-over offer is permitted to be made under this chapter.

552.09(2) (2) Publication or use in connection with the offer of any false statement of a material fact or omitting to state a material fact necessary to make the statements made by him or her not misleading, but not including the mailing by a target company to its stockholders of solicitation materials published by an offeror.

552.09(3) (3) Sale to the offeror by any controlling person of a target company of any equity securities of the target company for consideration higher than that to be paid other offerees under the take-over offer.

552.09(4) (4) Refusal by a target company to permit an offeror who is a stockholder of record to examine its list of stockholders, and to make extracts therefrom, pursuant to the applicable corporation statute, for the purpose of making a take-over offer in compliance with this chapter, or in lieu thereof, to mail any solicitation materials published by the offeror to its security holders with reasonable promptness after receipt from the offeror of such materials and the reasonable expenses of postage and mailing.

552.09(5) (5) Acquisition by or through a broker-dealer acting on behalf of an offeror or a target company of any equity security of the target company in connection with a take-over offer unless the broker-dealer files with the division such information as the division requires and to the extent permitted by rule or order by the division, or unless the broker-dealer did not know and in the exercise of reasonable care could not have known that the person for whom it acted was an offeror or a target company or that the acquisition was in connection with a take-over offer.

552.09 History History: 1971 c. 300; 1981 c. 16 ss. 11, 18; 1983 a. 200; 1995 a. 27.



552.11 Limitations on offerors.

552.11  Limitations on offerors.

552.11(1) (1) No offeror may make a take-over offer involving a target company which is not made to security holders in this state on substantially the same terms as the offer is made to security holders outside this state.

552.11(2) (2) An offeror shall provide that any equity securities of a target company subject to s. 552.05 deposited or tendered pursuant to a registered take-over offer may be withdrawn by or on behalf of any offeree at any time within 7 days from the date the offer has become effective under this chapter and after 60 days from the date the offer has become effective under this chapter, except as the division may otherwise prescribe by rule or order for the protection of investors. In any offer permitted to commence by an exemption order under s. 552.05 (1), the offeror shall provide that any equity securities tendered or deposited pursuant to the conditional offer will be purchased by the offeror only in the event a subsequent registration of the offer occurs under this chapter.

552.11(3) (3) If an offeror makes a take-over offer for less than all the outstanding equity securities of any class of securities of a target company subject to s. 552.05, and if the number of securities deposited or tendered pursuant thereto within 20 days after the offer has become effective under this chapter and copies of the offer, or notice of any increase in the consideration offered, are first published or sent or given to security holders is greater than the number the offeror has offered to accept and pay for, the securities shall be accepted proportionally, disregarding fractions, according to the number of securities deposited or tendered by each offeree.

552.11(4) (4) If an offeror varies the terms of a take-over offer for a target company subject to s. 552.05 before its expiration date by increasing the consideration offered to security holders, the offeror shall pay the increased consideration for all equity securities accepted, whether such securities have been accepted by the offeror before or after the variation in the terms of the offer.

552.11(5) (5) No offeror may make a take-over offer involving a target company subject to s. 552.05, or acquire any equity securities of the target company pursuant to the offer, at any time when an administrative or injunctive proceeding has been brought by the division against the offeror for violation of this chapter that has not been finally determined.

552.11(6) (6) No offeror may acquire, remove or exercise control, directly or indirectly, over any assets located in this state of a target company subject to s. 552.05 unless the take-over offer is effective or exempt under this chapter, except as permitted by order of the division.

552.11 History History: 1971 c. 300; 1979 c. 110 s. 60 (12); 1981 c. 16; 1983 a. 200; 1995 a. 27.



552.13 Administration, rules and orders.

552.13  Administration, rules and orders.

552.13(1) (1) This chapter shall be administered by the division, which may exercise all powers granted to the division under ch. 551 which are not inconsistent with this chapter.

552.13(2) (2) The division may adopt rules necessary to carry out the purposes of this chapter, including rules defining fraudulent or deceptive practices and other terms used in this chapter.

552.13(3) (3) The division may by rule or order exempt from any provisions of this chapter take-over offers that the division determines are not made for the purpose or do not have the effect of changing or influencing the control of a target company or where compliance with this chapter is not necessary for the protection of offerees in this state, and may exempt any person from the filing of statements under this chapter.

552.13(4) (4) The division may by order direct any person to file any statement provided for in this chapter if it appears that such person is required to file such statement and is delinquent in the filing of such statement.

552.13 History History: 1971 c. 300; 1981 c. 16 ss. 13, 18; 1995 a. 27.



552.15 Fees and expenses.

552.15  Fees and expenses.

552.15(1)(1) The division shall charge a filing fee of $100 for a registration statement filed by an offeror and $100 for a request for hearing filed by a target company.

552.15(2) (2) The expenses reasonably attributable to any hearing held under this chapter shall be charged ratably to the offeror and the target company.

552.15(3) (3) The expenses reasonably attributable to the examination of solicitation materials shall be charged to the person filing them, but the expenses so charged shall not exceed such maximum amounts as the division by rule prescribes.

552.15 History History: 1971 c. 300; 1981 c. 16; 1995 a. 27.



552.17 Injunctions.

552.17  Injunctions. Whenever it appears that any person, including a controlling person of an offeror or target company, has engaged or is about to engage in any act or practice constituting a violation of this chapter or any rule or order under this chapter, the division may bring an action in the name of the state in the circuit court of the appropriate county to enjoin the acts or practices and to enforce compliance with this chapter or any rule or order under this chapter, or may refer the matter to the attorney general or the district attorney of the appropriate county. Upon a proper showing, the court may grant a permanent or temporary injunction or restraining order, may order rescission of any sales or purchases of securities determined to be unlawful under this chapter or any rule or order under this chapter or may grant other appropriate relief. The court may not require the division to post a bond.

552.17 History History: 1971 c. 300; 1981 c. 16; 1995 a. 27.



552.19 Criminal penalties.

552.19  Criminal penalties.

552.19(1)(1) Any person, including a controlling person of an offeror or target company, who willfully violates this chapter or any rule under this chapter, or any order of which the person has notice, is guilty of a Class H felony. Each of the acts specified constitutes a separate offense and a prosecution or conviction for any one of the offenses does not bar prosecution or conviction for any other offense.

552.19(2) (2) The division may refer such evidence as is available concerning violations of this chapter or of any rule or order under this chapter to the attorney general or the district attorney of the appropriate county who may, with or without any reference, institute the appropriate criminal proceedings under this chapter. If referred to a district attorney, the district attorney shall, within 90 days, file with the division a statement concerning any action taken or, if no action has been taken, the reasons therefor.

552.19(3) (3) Nothing in this chapter limits the power of the state to punish any person for any conduct which constitutes a crime under any other statute.

552.19 History History: 1971 c. 300; 1981 c. 16 ss. 16, 19; 1983 a. 36, 200; 1995 a. 27; 1997 a. 283; 2001 a. 109.



552.21 Civil liabilities.

552.21  Civil liabilities.

552.21(1)(1) Any offeror who purchases a security in connection with a take-over offer not in compliance with this chapter or by means of any untrue statement of a material fact or any omission to state a material fact necessary in order to make the statements made, in the light of the circumstances under which they were made, not misleading, is liable to the person selling the security to the offeror, who may sue either at law or in equity to recover the security, plus any income received by the purchaser on the security, upon tender of the consideration received, or for damages. Damages are the excess of either the value of the security on the date of purchase or its present value, whichever is greater, over the present value of the consideration received for the security. Tender requires only notice of willingness to pay the amount specified in exchange for the security. Any notice may be given by service as in civil actions or by certified mail to the last-known address of the person liable.

552.21(2) (2) Every person who directly or indirectly controls a person liable under sub. (1), every partner, principal executive officer or director of such person, every person occupying a similar status or performing similar functions, every employee of such person who materially aids in the act or transaction constituting the violation, and every broker-dealer or agent who materially aids in the act or transaction constituting the violation, is also liable jointly or severally with and to the same extent as such person, unless the person liable under this subsection proves that he or she did not know, and in the exercise of reasonable care could not have known, of the existence of the facts by reason of which the liability is alleged to exist. There is contribution as in cases of contract among the several persons so liable.

552.21(3) (3) No action may be maintained under this section unless commenced before the expiration of 3 years after the act or transaction constituting the violation, but the time specified for commencing such action shall be extended by reason of any fact and for the time specified in ss. 893.13 and 893.16 to 893.23.

552.21(4) (4) The rights and remedies under this chapter are in addition to any other rights or remedies that may exist at law or in equity.

552.21 History History: 1971 c. 300; 1979 c. 323 s. 33; 1981 c. 16; 1983 a. 216.



552.23 Application of chapter.

552.23  Application of chapter.

552.23(1) (1) If the target company is an insurance company subject to regulation by the commissioner of insurance, a banking corporation, savings bank, or savings and loan association subject to regulation by the division of banking, or a company subject to regulation by the public service commission, the department of transportation, or the office of the commissioner of railroads, the division of securities shall promptly furnish a copy of the registration statement filed under this chapter to the regulatory agency having supervision of the target company. Any hearing under this chapter involving any such target company shall be held jointly with the regulatory agency having supervision, and any determination following the hearing shall be made jointly with that regulatory agency.

552.23(2) (2) If the target company is a public utility, public utility holding company, national banking association, bank holding company; a bank, trust company, savings bank or savings and loan association organized under the laws of any state and subject to regulation with respect to the issuance or guarantee of its securities by a governmental unit of that state; or a federal savings and loan association; and the take-over of any such company or association is subject to approval by order of a federal agency, this chapter shall not apply.

552.23(3) (3) This chapter shall not apply to any offer involving a class vote by stockholders of the target company, pursuant to its articles of incorporation or the applicable corporation statute, on a merger, consolidation or sale of corporate assets in consideration of the issuance of securities of another corporation, or sale of its securities in exchange for cash or securities of another corporation.

552.23 History History: 1971 c. 300; 1977 c. 29; 1981 c. 347 s. 80 (2); 1985 a. 195; 1991 a. 221; 1993 a. 16, 123; 1995 a. 27; 1999 a. 9; 2003 a. 33.



552.25 Application of securities law.

552.25  Application of securities law. All of the provisions of ch. 551 which are not in conflict with this chapter shall apply to any take-over offer involving a target company in this state.

552.25 History History: 1971 c. 300.






553. Wisconsin franchise investment law.

553.01 Short title.

553.01  Short title. This chapter shall be known and may be cited as the "Wisconsin Franchise Investment Law".

553.01 History History: 1971 c. 241.

553.01 Annotation Protection for consumers against unfair and deceptive business. Jeffries, 57 MLR 559.

553.01 Annotation The Wisconsin franchise investment law. Mett, 1972 WBB No. 5.

553.01 Annotation Avoiding the Accidental Franchise. Modell & Fittante. Wis. Law. May 2003.



553.03 Definitions.

553.03  Definitions. In this chapter:

553.03(2) (2) "Area franchise" means any contract or agreement between a franchisor and a subfranchisor whereby the subfranchisor is granted the right, for consideration given in whole or in part for such right, to sell or negotiate the sale of franchises in the name or on behalf of the franchisor.

553.03(3) (3) "Division" means the division of securities.

553.03(4) (4)

553.03(4)(a)(a) "Franchise" means a contract or agreement, either express or implied, whether oral or written, between 2 or more persons by which:

553.03(4)(a)1. 1. A franchisee is granted the right to engage in the business of offering, selling or distributing goods or services under a marketing plan or system prescribed or suggested in substantial part by a franchisor; and

553.03(4)(a)2. 2. The operation of the franchisee's business pursuant to such plan or system is substantially associated with the franchisor's business and trademark, service mark, trade name, logotype, advertising or other commercial symbol designating the franchisor or its affiliate; and

553.03(4)(a)3. 3. The franchisee is required to pay, directly or indirectly, a franchise fee.

553.03(4)(b) (b) Unless specifically stated otherwise, "franchise" includes area franchise.

553.03(5) (5) "Franchisee" means a person to whom a franchise is granted.

553.03(5m) (5m) "Franchise fee" means any fee or charge that a franchisee or subfranchisor is required to pay or agrees to pay for the right to enter into a business under a franchise agreement, including, but not limited to, any such payment for goods and services. The following shall not be considered the payment of a "franchise fee":

553.03(5m)(a) (a) The purchase or agreement to purchase goods at a bona fide wholesale price. The division may issue rules defining wholesale transactions exempt under this paragraph.

553.03(5m)(b) (b) The payment of a reasonable service charge to the issuer of a credit card by an establishment accepting or honoring such credit card.

553.03(5m)(c) (c) Amounts paid in connection with trading stamp promotions permitted under s. 100.15 by a person issuing trading stamps in connection with the retail sale of merchandise or service.

553.03(5m)(d) (d) Any other consideration which the division by rule excludes from "franchise fee".

553.03(6) (6) "Franchisor" means a person who grants a franchise.

553.03(8) (8) "Fraud" and "deceit" are not limited to common law fraud or deceit.

553.03(8g) (8g) "Notification" means notification under s. 553.26.

553.03(8r) (8r) "Offer to sell" includes every attempt to offer to dispose of, or solicitation of an offer to buy, a franchise or interest in a franchise for value. This term does not include the renewal or extension of an existing franchise where there is no interruption in the operation of the franchised business by the franchisee.

553.03(9) (9) "Order" means every direction or determination of the division designated an order and made in writing by the division, except a rule as defined under s. 227.01 (13).

553.03(11) (11) "Sale" or "sell" includes every contract or agreement of sale of, contract to sell, or disposition of, a franchise or interest in a franchise for value. This term does not include the renewal or extension of an existing franchise where there is no interruption in the operation of the franchised business by the franchisee.

553.03(12) (12) "Subfranchisor" means a person to whom an area franchise is granted.

553.03 History History: 1971 c. 241; 1983 a. 189, 538; 1985 a. 182 s. 57; 1987 a. 381; 1995 a. 27, 364.

553.03 Annotation Service stations leased to their operators under agreements under which the rent was based on the amount of gasoline sold were not franchises subject to the Wisconsin Franchise Investment Law. Clark Oil & Refining Corp. v. Leistikow, 69 Wis. 2d 226, 230 N.W.2d 736 (1975).

553.03 Annotation Franchise tie-ins and antitrust; a critical analysis. Boer. 1973 WLR 847.



553.21 Registration requirement.

553.21  Registration requirement. No person may sell in this state any franchise unless the franchise has been registered under this chapter or is exempted under s. 553.23, 553.235 or 553.25.

553.21 History History: 1971 c. 241; 1981 c. 54 ss. 1, 32; 1987 a. 381; 1989 a. 56 s. 259; 1995 a. 364.

553.21 Annotation A franchisor who illegally sold a franchise had no right to set off the value of "benefits conferred" upon the franchisee against the franchisor's liability for its illegal actions. Hiltpold v. T-Shirts Plus, Inc. 98 Wis. 2d 711, 298 N.W.2d 217 (Ct. App. 1980).

553.21 Annotation Failure to register an offer of franchises under sub. (1) affords only an action for rescission and does not add any additional rights over what a plaintiff has under the law of equity. Lulling v. Barnaby's Family Inns, Inc. 499 F. Supp. 1353 (1980).



553.22 Excluded franchises.

553.22  Excluded franchises. This chapter does not apply to the offer or sale of the following franchises:

553.22(1) (1) Any relationship if the person described in the offer as a franchisee, or any of the current directors or executive officers of that person, has been in the type of business of the franchise relationship for more than 2 years and the parties anticipated, or should have anticipated, at the time the agreement establishing the franchise relationship was reached, that the sales arising from the relationship would account for no more than 20% of the gross sales revenue of the franchisee for a period of at least one year after the franchisee begins selling the goods or services involved in the franchise.

553.22(2) (2) An association of producers of agricultural products authorized by 7 USC 291.

553.22(3) (3) An organization that is operated on a cooperative basis by and for independent retailers and that sells goods at wholesale to, or furnishes services primarily to, its members.

553.22 History History: 1995 a. 364.



553.23 Private franchisee and subfranchisor sales exempted.

553.23  Private franchisee and subfranchisor sales exempted. The sale of a franchise by a franchisee for the franchisee's own account and the sale of the entire area franchise owned by a subfranchisor for the subfranchisor's own account are exempted from s. 553.21 if the sale is not effected by or through a franchisor. A sale is not effected by or through a franchisor merely because a franchisor has a right to approve or disapprove a different franchisee or because a franchisor imposes or has the right to impose a fee or charge to reimburse the franchisor for reasonable and actual expenses incurred in connection with the sale.

553.23 History History: 1971 c. 241; 1981 c. 54; 1987 a. 381; 1995 a. 364.

553.23 AnnotationExemption under this section applied. Godfrey v. Schroeckenthaler, 177 Wis. 2d 1, 501 N.W.2d 812 (Ct. App. 1993).



553.235 Experienced franchisee exempt transactions.

553.235  Experienced franchisee exempt transactions.

553.235(1)(1)  Conditions of exemption. Except as provided in sub. (2), a registration exemption is available for the sale of a franchise that meets all of the following conditions:

553.235(1)(a) (a) The immediate cash payment required by the franchisee upon purchase of the franchise is at least $100,000 and does not exceed 20% of the franchisee's net worth, excluding the franchisee's principal residence, furnishings and automobiles for personal use.

553.235(1)(b) (b) With respect to each sale in this state, the franchisor reasonably believes immediately before making the sale that the prospective franchisee, either alone or with the prospective franchisee's representative, has sufficient knowledge and experience in the type of business operated under the franchise that the prospective franchisee is capable of evaluating the merits and risks of the prospective franchise investment.

553.235(2) (2) Exceptions.

553.235(2)(a)(a) The exemption under sub. (1) is not available for the sale of a franchise in which the franchisee would be a motor vehicle dealer or a motor vehicle distributor or wholesaler, as defined in s. 218.0101.

553.235(2)(b) (b) The division may, by rule or order, withdraw or further condition the availability of the exemption under sub. (1).

553.235 History History: 1987 a. 381; 1995 a. 27, 364; 1999 a. 31.



553.24 Exemption proceedings.

553.24  Exemption proceedings.

553.24(1) (1) The division may by order deny or revoke any exemption under s. 553.23, 553.235 or 553.25 with respect to the sale of a franchise for any of the grounds specified in s. 553.28 (1).

553.24(2) (2) If the public interest and the protection of investors so require, the division may, by order, summarily deny or revoke any exemption under s. 553.23, 553.235 or 553.25 with respect to the sale of a franchise.

553.24(3) (3) No order under this section may operate retroactively.

553.24(4) (4) A person who sells a franchise pursuant to an exemption under s. 553.23, 553.235 or 553.25 after the exemption is denied or revoked by an order of the division does not violate s. 553.21 if:

553.24(4)(a) (a) The person was not given notice of the order; and

553.24(4)(b) (b) The person sustains the burden of proof to establish that he or she was not given notice and did not know and, in the exercise of reasonable care, could not have known of the order.

553.24(5) (5) In any proceeding under this chapter, the burden of proving an exemption or an exception from a definition is upon the person claiming it.

553.24(6) (6) Within 10 days after the filing date of an application for an exemption under s. 553.25, the division may require that additional information be filed if the division determines that the information is reasonably necessary to establish an exemption under s. 553.25. If the division requires additional information, the exemption is not effective until 10 days after the additional information is filed with the division, unless a shorter period is permitted by the division.

553.24 History History: 1981 c. 54; 1987 a. 381; 1993 a. 200; 1995 a. 27, 364.



553.25 Exemption by division.

553.25  Exemption by division. The division may by rule or order exempt from registration under s. 553.21 any franchise if registration is not necessary or appropriate in the public interest or for the protection of investors.

553.25 History History: 1971 c. 241; 1981 c. 54; 1995 a. 27, 364.



553.26 Registration by notification.

553.26  Registration by notification.

553.26(1) (1) A person who wishes to sell a franchise in this state that is not excluded under s. 553.22 and that is not exempt from registration under s. 553.23, 553.235 or 553.25 shall register the franchise by notification to the division. The notification shall be on a notice form prescribed by the division, which need include only the name of the franchisor or subfranchisor, the name or names under which the franchisor or subfranchisor intends to do business and the franchisor's or subfranchisor's principal business address. Nothing other than a copy of the offering circular required under s. 553.27 (4), the consent to service of process required by s. 553.27 (10), if it is not already on file with the division, and the registration fee required under s. 553.72 (1) need accompany the notification.

553.26(2) (2) A franchisor may register only one franchise system on each notification.

553.26(3) (3) Registration is effective upon receipt of the notification by the division. The notice shall be effective for one year from the date on which the division receives it.

553.26(4) (4) Upon receipt of notification, the division shall endorse upon the notice form "received" and the date and shall return a copy to the person who filed the notice form.

553.26(4m) (4m) A person who has complied with sub. (1) need not file with the division, during the period when the registration is effective, any more information, other than an application or amendment required to be filed under s. 553.31. The division may not require changes in the offering circular filed by the franchisor, subject to the division's authority to suspend or revoke a registration for any of the causes under s. 553.28.

553.26 History History: 1971 c. 241; 1979 c. 110 s. 60 (6); 1979 c. 162 s. 38 (2) (a); 1979 c. 341 s. 12 (1); 1991 a. 316; 1995 a. 27, 364; 2005 a. 158.



553.27 General registration provisions; offering circular; consent to service of process.

553.27  General registration provisions; offering circular; consent to service of process.

553.27(2) (2) If the division finds that the applicant has failed to demonstrate that adequate financial arrangements have been made to fulfill obligations to provide real estate, improvements, equipment, inventory, training or other items included in the offering and if the franchisee so requests, the division may by rule or order require the escrow of franchise fees and other funds paid by the franchisee or subfranchisor until no later than the time of opening of the franchise business, or, at the option of the franchisor, the furnishing of a surety bond as provided by rule of the division, if the division finds that such requirement is necessary and appropriate to protect prospective franchisees or subfranchisors.

553.27(4) (4) No franchise subject to registration under this chapter may be sold in this state unless a copy of an offering circular is provided to the prospective franchisee at least 14 days prior to the execution by the prospective franchisee of any binding franchise or other agreement with the franchisor or any affiliate of the franchisor or at least 14 days prior to the payment of any consideration to the franchisor or any affiliate of the franchisor, whichever first occurs. The offering circular may be in a form that the division requires by rule, in a form permitted under 16 CFR 436 or in a form permitted by a successor to that regulation.

553.27(10) (10) Every franchisor who files a notification shall file with the division, in the form that the division by rule prescribes, an irrevocable consent appointing the division to be the applicant's attorney to receive service of any lawful process in any civil action against the applicant or the applicant's successor or personal representative that arises under this chapter or any rule or order under this chapter after the consent has been filed, with the same force and validity as if served personally on the person filing the consent. A person who has filed a consent in connection with a previous registration or exemption under this chapter need not file another. Service may be made by leaving a copy of the process in the office of the division, but it is not effective unless the plaintiff, who may be the division in an action instituted by the division, sends notice of the service and a copy of the process by registered or certified mail to the defendant or respondent at his or her last address on file with the division, and the plaintiff's affidavit of compliance with this subsection is filed in the case on or before the return day of the process, if any, or within the time that the court allows.

553.27 History History: 1971 c. 241; 1981 c. 54 ss. 10, 11, 32; 1981 c. 314; 1987 a. 381; 1995 a. 27, 364; 2001 a. 102; 2007 a. 150.



553.28 Denial, suspension or revocation of registrations.

553.28  Denial, suspension or revocation of registrations.

553.28(1)(1) The division may issue an order suspending or revoking the effectiveness of any registration if the division finds any of the following:

553.28(1)(a) (a) That the franchisor or any person acting on behalf of the franchisor failed to provide an offering circular to a person purchasing a franchise in this state within the time period prescribed in s. 553.27 (4).

553.28(1)(b) (b) That any person in this state was sold a franchise by means of any written or oral communication that contained an untrue statement of a material fact, or that omitted to state a material fact necessary in order to make statements made, in the light of the circumstances under which they were made, not misleading.

553.28(1)(d) (d) That any person identified in the franchisor's offering circular has been convicted of an offense that is required to be disclosed in the offering circular, or is subject to an order, or has had a civil judgment entered against him or her that is required to be disclosed in the offering circular, and the involvement of the person in the sale or management of the franchise creates an unreasonable risk to prospective franchisees.

553.28(1)(e) (e) That the franchisor has failed to pay the proper filing fee, but the division shall vacate any such order when the deficiency has been corrected.

553.28(2) (2) If the public interest and the protection of investors so require, the division may by order summarily suspend or revoke the effectiveness of the registration.

553.28(3) (3) The division may vacate or modify an order entered under s. 553.24 or this section if the division finds that the conditions which prompted its entry have changed or that it is otherwise in the public interest to do so.

553.28 History History: 1971 c. 241; 1981 c. 54 ss. 12 to 14, 32; 1995 a. 27, 364.

553.28 Annotation If a ch. 135 "dealer" is also a "franchisee" under ch. 553, the commissioner of securities may deny, suspend, or revoke a franchisor's registration or revoke its exemption if the franchisor has contracted to violate or avoid provisions of ch. 135. Ch. 135 expresses public policy and its provisions may not be waived. 66 Atty. Gen. 11.



553.31 Amendment to registration statement.

553.31  Amendment to registration statement.

553.31(1)(1) Except as provided in sub. (3), a franchisor shall within 30 days after the happening of any material event affecting a registered franchise notify the division in writing, by an application to amend the registration statement, of any material change in the information contained in the application as originally submitted, amended or renewed. The division may by rule further define what shall be considered a material change for such purposes, and the circumstances under which a revised offering prospectus must accompany such application.

553.31(2) (2) An amendment filed after the effective date of the registration of the sale of franchises is effective upon receipt of the amendment by the division.

553.31(3) (3) If a franchisor and prospective franchisee in the offer or sale of a franchise negotiate changes to the terms or conditions of a franchise that is the subject of an effective registration statement, the franchisor is not required to amend the registration statement for purposes of that offer or sale. If the changes are material with respect to prospective franchisees who were not involved in negotiating the changes, the franchisor shall amend the registration statement under sub. (1) for purposes of offers or sales involving those prospective franchisees.

553.31 History History: 1971 c. 241; 1981 c. 54; 1987 a. 381; 1995 a. 27; 2005 a. 158.



553.41 Fraudulent and prohibited practices.

553.41  Fraudulent and prohibited practices.

553.41(1) (1) No person may make or cause to be made, in any document filed with the division or in any proceeding under this chapter, any statement which is, at the time and in the light of the circumstances under which it is made, false or misleading in any material respect or, in connection with any statement required to be made under s. 553.31 (1), omit to state a material fact necessary in order to make the statement made, in the light of the circumstances under which they are made, not misleading.

553.41(2) (2) No person may violate any order of the division or condition therein of which the person has notice.

553.41(3) (3) No person may offer or sell a franchise in this state by means of any written or oral communication not included in sub. (4) that includes an untrue statement of a material fact or omits to state a material fact necessary in order to make the statements made, in the light of the circumstances under which they were made, not misleading.

553.41(4) (4) No person may make any untrue statement of a material fact in any statement required to be disclosed in writing in a timely manner under s. 553.27 or omit to state in any such statement any material fact that is required to be stated in the statement.

553.41(5) (5) No person may willfully represent to any prospective franchisee in this state that the division has passed in any way upon the merits of any franchise or that a franchise is registered or exempted when that is not the case.

553.41 History History: 1971 c. 241; 1981 c. 54 ss. 32, 33; 1995 a. 27, 364.



553.51 Civil liability; sale in violation.

553.51  Civil liability; sale in violation.

553.51(1) (1) Any person who sells a franchise in violation of s. 553.27 (4), if the violation was material in the franchisee's or subfranchisor's decision to purchase the franchise, shall be liable to the franchisee or subfranchisor, who may bring an action for rescission.

553.51(2) (2) Any person who violates s. 553.41 (3), (4) or (5) is liable for damages to any person who does not know or have cause to believe that the statement or representation was false or misleading and who, while relying upon the statement or representation, purchased a franchise, unless the defendant proves that the plaintiff knew the facts concerning the untruth or omission or that the defendant exercised reasonable care and did not know, or if the defendant had exercised reasonable care would not have known, of the untruth or omission.

553.51(3) (3) Every person who directly or indirectly controls a person liable under sub. (1) or (2), every partner in a firm so liable, every principal executive officer or director of a corporation so liable, every person occupying a similar status or performing similar functions and every employee of a person so liable who materially aids in the act or transaction constituting the violation is also liable jointly and severally with and to the same extent as such person, unless the person who would otherwise be liable hereunder had no knowledge of or reasonable grounds to believe in the existence of the facts by reason of which the liability is alleged to exist.

553.51(4) (4) No action may be maintained against any person to enforce any liability under this section unless it is brought before the expiration of 3 years after the act or transaction constituting the violation upon which the liability is based or 90 days after delivery to the franchisee of a written notice from or on behalf of that person that discloses any violation of this chapter and that is filed with the division, whichever first expires.

553.51(5) (5) The rights and remedies under this chapter are in addition to any other rights or remedies that may exist at law or in equity.

553.51 History History: 1971 c. 241; 1981 c. 54 s. 32; 1983 a. 216; 1985 a. 332; 1995 a. 27, 364, 415; 1997 a. 35.

553.51 Annotation A franchisor who illegally sold a franchise had no right to set off the value of "benefits conferred" upon the franchisee against the franchisor's liability for its illegal actions. Hiltpold v. T-Shirts Plus, Inc. 98 Wis. 2d 711, 298 N.W.2d 217 (Ct. App. 1980).



553.52 Criminal penalties.

553.52  Criminal penalties.

553.52(1)(1) Any person who willfully violates s. 553.41 (2) to (5) or any order of which the person has notice, or who violates s. 553.41 (1) knowing or having reasonable cause to believe either that the statement made was false or misleading in any material respect or that the failure to report a material event under s. 553.31 (1) was false or misleading in any material respect, is guilty of a Class G felony. Each of the acts specified is a separate offense, and a prosecution or conviction for any one of those offenses does not bar prosecution or conviction for any other offense.

553.52(2) (2) Any person who employs, directly or indirectly, any device, scheme or artifice to defraud in connection with the offer or sale of any franchise or engages, directly or indirectly, in any act, practice, or course of business which operates or would operate as a fraud or deceit upon any person in connection with the offer or sale of any franchise is guilty of a Class G felony.

553.52(3) (3) Nothing in this section limits the power of the state to punish any person for any conduct which constitutes a crime under any other statute.

553.52 History History: 1971 c. 241; 1981 c. 54; 1995 a. 364; 1997 a. 283; 2001 a. 109.



553.54 Injunctions.

553.54  Injunctions.

553.54(1)(1) The department of justice or any district attorney, upon informing the department of justice, may commence an action in circuit court in the name of the state to restrain by temporary or permanent injunction any act or practice constituting a violation of this chapter or any rule or order hereunder. The division may refer such evidence as is available concerning any violation to the district attorney of the county in which the violation occurred or to the attorney general who may institute proceedings under this section.

553.54(2) (2)

553.54(2)(a)(a) The court may, prior to the entry of final judgment, issue such orders or judgments as are necessary to restore to any person any pecuniary loss suffered because of the acts or practices involved in the action if proof of the pecuniary loss is submitted to the satisfaction of the court. Orders or judgments under this paragraph shall not provide restoration of any pecuniary loss to persons for whom recovery is sought where the defendant in the action establishes that the persons were in possession of knowledge which would defeat recovery by them in a private civil action under s. 553.51 (2). Persons liable for pecuniary losses under this paragraph are the same as provided under s. 553.51 (3).

553.54(2)(b) (b) Upon a proper showing, a temporary or permanent injunction or restraining order shall be granted and a receiver or conservator may be appointed for the defendant or the defendant's assets. The court shall not require the department of justice to post a bond.

553.54(3) (3) The department of justice may subpoena persons, administer oaths, take testimony, require the production of books and other documents and may request the division to exercise the division's authority under s. 553.55 to aid in the investigation of alleged violations of this chapter. If a person fails to obey any subpoena issued by the department of justice, that person may be coerced under s. 885.12, except that no person shall be required to furnish any testimony or evidence under this subsection which might tend to incriminate that person.

553.54(4) (4) In lieu of instituting or continuing an action pursuant to this section, the division or the department of justice may accept a written assurance of discontinuance of any act or practice alleged to be a violation of this chapter from the person who has engaged in such act or practice. The acceptance of such assurance by either the division or the department of justice shall be deemed acceptance by other state officials if the terms of the assurance so provide. An assurance entered into pursuant to this subsection shall not be considered evidence of a violation of this chapter, however, a violation of such an assurance constitutes a violation of this chapter and shall be subject to all penalties and remedies provided therefor.

553.54 History History: 1971 c. 241, 307; 1981 c. 54; 1991 a. 316; 1995 a. 27, 364.



553.55 Investigations and subpoenas.

553.55  Investigations and subpoenas.

553.55(1) (1) The division may make such public or private investigations within or outside of this state as the division deems necessary to determine whether any person has violated or is about to violate this chapter or any rule or order hereunder or to aid in the enforcement of this chapter or in the prescribing of rules and forms hereunder, and publish information concerning the violation of this chapter or any rule or order hereunder.

553.55(2) (2) For the purpose of any investigation or proceeding under this chapter, the division or any officer designated by the division may administer oaths and affirmations, subpoena witnesses, compel their attendance, take evidence and require the production of any books, papers, correspondence, memoranda, agreements or other documents or records which the division deems relevant or material to the inquiry. Failure to obey a subpoena or give evidence may be dealt with under s. 885.12.

553.55(3) (3)

553.55(3)(a)(a) No person is excused from attending and testifying or from producing any document or record before the division, or in obedience to the subpoena of the division or any officer designated by the division, or in any proceeding instituted by the division, on the ground that the testimony or evidence required of the person may tend to incriminate the person or subject the person to a penalty or forfeiture. No individual may be prosecuted or subjected to any penalty or forfeiture for or on account of his or her testimony or evidence, after claiming his or her privilege against self-incrimination, except that the individual testifying is not exempt from prosecution and punishment for perjury or contempt committed in testifying.

553.55(3)(b) (b) The immunity provided under par. (a) is subject to the restrictions under s. 972.085.

553.55 History History: 1971 c. 241; 1981 c. 54 ss. 21, 32; 1989 a. 122; 1995 a. 27; 1997 a. 35.



553.56 Hearings and judicial review.

553.56  Hearings and judicial review.

553.56(1) (1) Except as provided by sub. (2), no order may be entered by the division under s. 553.24 or 553.28 without appropriate prior notice to all interested parties, opportunity for hearing and written findings of fact and conclusions of law.

553.56(2) (2) Within 30 days after the division has issued an order summarily, an interested party may apply to the division for a hearing in respect to any matters determined by the order. Within 10 days after an interested party files a written request with the division for a hearing the matter shall be noticed for a hearing, and a hearing shall be held within 60 days after notice unless extended by the division for good cause. During the pendency of any hearing requested under this subsection, the order issued summarily shall remain in effect unless vacated or modified by the division.

553.56(3) (3) After a hearing, the division may issue a final order as appropriate. The final order may affirm, vacate or modify an order issued summarily in effect during the pendency of the hearing as appropriate, or may include such other sanctions as are provided for under s. 553.24 or 553.28. An order issued summarily against a party becomes a final order if the party fails to request a hearing under sub. (2) or if the party defaults after requesting a hearing.

553.56(4) (4) Hearings and rehearings shall be public.

553.56(5) (5) Orders and other official acts of the division are subject to judicial review under ch. 227 but orders originally entered without a hearing under s. 553.24, 553.28 or 553.60 may be reviewed only if the party seeking review has requested a hearing within the time provided by sub. (2).

553.56 History History: 1971 c. 241; 1975 c. 414; 1981 c. 54; 1995 a. 27, 364.



553.57 Enforcement of criminal penalties.

553.57  Enforcement of criminal penalties. The division may refer such evidence as is available concerning any violation of this chapter or of any rule or order hereunder to the district attorney of the county in which the violation occurred, or to the attorney general, who may, with or without any reference, institute the appropriate criminal proceedings under this chapter.

553.57 History History: 1971 c. 241; 1995 a. 27.



553.58 Rules, forms and orders.

553.58  Rules, forms and orders.

553.58(1) (1) The division may make, amend and rescind any rules, forms and orders that are necessary to carry out this chapter, including rules and forms governing registrations and defining any terms, whether or not used in this chapter, insofar as the definitions are not inconsistent with this chapter. The division may define by rule false, fraudulent or deceptive practices in the offer and sale of franchises. For the purpose of rules and forms, the division may classify franchises, persons and matters within the division's jurisdiction and may prescribe different requirements for different classes. Rules shall be made and published and all administrative procedures, including hearings under s. 553.56 and issuance of orders, shall be in accordance with ch. 227.

553.58(2) (2) No rule, form or order may be made, amended or rescinded unless the division finds that the action is necessary or appropriate in the public interest or for the protection of investors. In adopting rules and forms the division may cooperate with official administrators of other states.

553.58(4) (4) No provision of this chapter imposing any liability applies to any act done or omitted in good faith in conformity with any rule, form or order of the division, notwithstanding that the rule, form or order may later be amended or rescinded or be determined to be invalid for any reason.

553.58(5) (5) All orders shall take effect when made and filed or at such later time as the division prescribes, and the division shall, upon making and filing such order, forthwith deliver personally or by mail a copy thereof to every person to whom such order relates at the person's last-known address as it appears on the records of the division and that delivery shall constitute notice thereof.

553.58 History History: 1971 c. 241; 1977 c. 418; 1981 c. 54 ss. 26, 32; 1987 a. 381; 1995 a. 27, 364.



553.59 Scope of chapter.

553.59  Scope of chapter.

553.59(1)(1) The provisions of this chapter concerning sales and offers to sell apply when a sale is made in this state or when an offer to sell is made or accepted in this state, except that s. 553.21 does not apply to an offer to sell that is not directed to, or received by, the offeree in this state.

553.59(2) (2) For the purpose of this section, an offer to sell is made in this state if the offer either originates in this state or is directed by the offeror to this state and received by the offeree in this state.

553.59(3) (3) For the purpose of this section, an offer to sell is accepted in this state if acceptance is communicated to the offeror from this state.

553.59(4) (4) An offer to sell is not made in this state if the publisher circulates or there is circulated on the publisher's behalf in this state any bona fide newspaper or other publication of general, regular and paid circulation that is not published in this state or if a radio or television program that originates outside this state is received in this state.

553.59 History History: 1971 c. 241; 1981 c. 54; 1995 a. 364.



553.60 Miscellaneous powers.

553.60  Miscellaneous powers. The division may by order summarily prohibit offers or sales of a franchise that are being, or have been, made in this state in violation of this chapter, unless the franchise is registered or exempted from registration under this chapter.

553.60 History History: 1981 c. 54; 1995 a. 27, 364.



553.605 Administrative assessments; investor education.

553.605  Administrative assessments; investor education.

553.605(1)(1)  Imposing administrative assessment with certain orders.

553.605(1)(a)(a) The division or any officer designated by the division may impose an administrative assessment in the amount provided in par. (b) on any person who is subject to an order that is issued under s. 553.24, 553.28, 553.58 (1) and (2) or 553.60 in any of the following circumstances:

553.605(1)(a)1. 1. Following a hearing under s. 553.56 if the notice delivered to all interested parties includes notice of the division's authority to impose an administrative assessment under this subsection.

553.605(1)(a)2. 2. Pursuant to an order that is issued under any of the sections referred to in this paragraph and that is stipulated to by each person subject to the administrative assessment.

553.605(1)(b) (b) The amount of an administrative assessment imposed on any person under this subsection may not exceed $5,000 for each act or omission that constitutes the basis for issuing the order under any of the sections referred to in par. (a), except that the amount of the administrative assessment may not exceed $50,000 for any person subject to the order.

553.605(1)(c) (c) The division shall include any administrative assessment imposed under this subsection in the order issued under any of the sections referred to in par. (a) in the manner described in par. (a) 1. or 2.

553.605(1)(d) (d) Upon the request of the division, the department of justice may bring a civil action in the circuit court for Dane County to compel payment of any unpaid administrative assessment, unless payment of the administrative assessment is stayed under s. 227.54.

553.605(1)(e) (e) The administrative assessment under this subsection is in addition to any other penalty, remedy or sanction under this chapter.

553.605(2) (2) Investor education. All moneys collected from the administrative assessment under sub. (1) shall be credited to the appropriation under s. 20.144 (1) (i). Subject to s. 20.144 (1) (i), the division shall use moneys credited to that appropriation to provide information to residents of this state about franchise investments to help investors and potential investors evaluate their investment decisions, protect themselves from false, fraudulent or deceptive practices in connection with the offer, sale or purchase of a franchise, be alert for false or misleading advertising or other harmful practices, and know their rights as investors.

553.605 History History: 1987 a. 381; 1995 a. 27, 364.



553.71 Administration.

553.71  Administration.

553.71(1)(1) This chapter shall be administered by the division and by the department of justice when exercising its authority under s. 553.54.

553.71(2) (2) It is unlawful for the division or any of the division's officers or employees to use for personal benefit any information which is filed with or obtained by the division and which is not generally available to the public. Nothing in this chapter authorizes the division or any of the division's officers or employees to disclose any confidential information except among themselves or to other securities administrators or regulatory authorities or when necessary or appropriate in a proceeding or investigation under this chapter. No provision of this chapter either creates or derogates from any privilege which exists at common law or otherwise when documentary or other evidence is sought under a subpoena directed to the division or any of the division's officers or employees.

553.71 History History: 1971 c. 241; 1981 c. 54 s. 32; 1995 a. 27.



553.72 Fees and expenses.

553.72  Fees and expenses. The division shall charge and collect the fees fixed by this section.

553.72(1) (1) The fee for filing a notice for the one-year effectiveness of the registration of a franchise under s. 553.26 is $400.

553.72(3) (3) The expenses reasonably attributable to the examination of any matter arising under this chapter shall be charged to the applicant or registrant involved, but the expenses so charged shall not exceed such maximum amounts as the division by rule prescribes.

553.72 History History: 1971 c. 241; 1973 c. 333; 1977 c. 418; 1995 a. 27, 364.



553.73 Service of process.

553.73  Service of process. When any person, including any nonresident of this state, engages in conduct prohibited or made actionable by this chapter or any rule or order under this chapter, whether or not the person has filed a consent to service of process under s. 553.27 (10), and personal jurisdiction over the person cannot otherwise be obtained in this state, that conduct shall be considered equivalent to the person's appointment of the division to be the person's attorney to receive service of any lawful process in any noncriminal suit, action, or proceeding against the person or the person's successor or personal representative that grows out of that conduct and that is brought under this law or any rule or order under this chapter, with the same force and validity as if served on the person personally. Service may be made by leaving a copy of the process at the office of the division, but it is not effective unless the plaintiff, who may be the division in a suit, action, or proceeding instituted by the division, immediately sends notice of the service and a copy of the process by registered or certified mail to the defendant or respondent at his or her last-known address or takes other steps that are reasonably calculated to give actual notice, and the plaintiff's affidavit of compliance with this section is filed in the case on or before the return day of the process, if any, or within any further time that the court allows.

553.73 History History: 1971 c. 241; 1981 c. 54; 1995 a. 27; 2001 a. 102.



553.74 Open records; publication.

553.74  Open records; publication. All notifications and other papers and documents filed with the division under this chapter shall be open to public inspection in accordance with rules adopted by the division. The division may publish any information filed with or obtained by the division, if, in the judgment of the division, such action is in the public interest.

553.74 History History: 1971 c. 241; 1981 c. 54 ss. 30, 32; 1995 a. 27, 364.



553.75 Administrative files and opinions.

553.75  Administrative files and opinions.

553.75(1) (1) A document is filed when it is received by the division.

553.75(2) (2) The division shall keep a register of all filings which are or have ever been effective under this chapter and predecessor laws and all denial, suspension or revocation orders which have been entered under this chapter. The register shall be open for public inspection.

553.75(3) (3) The information contained in or filed with any notification shall be made available to the public in accordance with rules adopted by the division.

553.75(4) (4) The division upon request shall furnish to any person at a reasonable charge photostatic or other copies, certified by the division if certification is requested, of any entry in the register or any order or other document on file with the division. Any copy so certified is admissible in evidence under s. 889.18.

553.75(5) (5) The division may honor requests from interested persons for interpretative opinions.

553.75 History History: 1971 c. 241; 1981 c. 54 ss. 31, 32; 1995 a. 27, 364.



553.76 Waivers of compliance void.

553.76  Waivers of compliance void. Any condition, stipulation or provision purporting to bind any person acquiring any franchise to waive compliance with any provision of this chapter or any rule or order under this chapter is void. This section does not affect the settlement of disputes, claims or civil lawsuits arising or brought under this chapter.

553.76 History History: 1971 c. 241; 1987 a. 381; 1995 a. 364.

553.76 Annotation A contractual choice-of-forum clause was void under this section. Lulling v. Barnaby's Family Inns, Inc. 482 F. Supp. 318 (1980).



553.78 Preemption.

553.78  Preemption. This chapter shall not preempt the administration of ch. 96, 100, 125, 133, 168 or 218. False, fraudulent and deceptive practices in connection with the offer, purchase or sale of a franchise defined by rule of the division under s. 553.58 (1) may also constitute unfair methods of competition in business or unfair trade practices in business under s. 100.20 (1) or fraudulent advertising under s. 100.18.

553.78 History History: 1971 c. 241; 1981 c. 79 s. 18; 1995 a. 27.






562. Regulation of racing and on-track pari-mutuel wagering.

562.001 Humane treatment of animals.

562.001  Humane treatment of animals. It is the intent of the legislature that animals which participate in races in this state on which pari-mutuel wagering is conducted and animals which are bred and trained in this state for racing shall be treated humanely, both on and off racetracks, throughout the lives of the animals.

562.001 History History: 1987 a. 354; 1989 a. 31.



562.01 Definitions.

562.01  Definitions. Except as provided in s. 562.124, in this chapter:

562.01(1) (1) "Administrator" means the administrator of the division of gaming.

562.01(1m) (1m) "Animal" means a horse or dog.

562.01(3) (3) "Breakage" means the odd cents by which the amount payable on each dollar wagered on a race exceeds a multiple of 10 cents.

562.01(3m) (3m) "Business day" means a business day, as defined in s. 421.301 (6), that is not a legal holiday under s. 995.20 or a federal legal holiday.

562.01(4) (4) "Department" means the department of administration.

562.01(4m) (4m) "Division of gaming" means the division of gaming in the department.

562.01(5) (5) "Fair" means any fair conducted by a county or an agricultural society, association or board receiving aid under s. 93.23.

562.01(5e) (5e) "Host track" means a racetrack that conducts a race on which intertrack wagering is conducted.

562.01(5m) (5m) "Intertrack wager" means a wager that is placed or accepted at a racetrack on a race that is conducted at, and simultaneously televised to the racetrack from, another racetrack.

562.01(5s) (5s) "Intertrack wagering licensee" means a person who is licensed under s. 562.05 (1) (e).

562.01(6) (6) "License" means a license issued under s. 562.05.

562.01(7) (7) "Licensee" means any person holding a license.

562.01(8) (8) "Multiple pools" means any pool of wagers on one or more races other than a pool of wagers in which each wager represents a wager to win, place or show.

562.01(8g) (8g) "Out-of-state legal wagering entity" means a person who owns or operates a place located outside this state at which wagering on a race that is conducted in this state is authorized under the laws of the state or country in which the place is located.

562.01(8m) (8m) "Out-of-state racetrack" means a place outside this state at which a race is authorized by law to be held and at which pari-mutuel wagering on the race is authorized by law to be conducted.

562.01(9) (9) "Pari-mutuel" means a wagering system in which all persons who wager on any animal which finishes in any position for which wagers are taken in a race share the total amount wagered on the race minus any deductions from the wagers on that race required under s. 562.065.

562.01(10) (10) "Race" means any animal race licensed under s. 562.05 (1).

562.01(11) (11) "Race day" means any day on which a race is conducted.

562.01(11g) (11g) "Race meeting" means the period during a calendar year for which a person has been issued a license under s. 562.05 (1) (b).

562.01(11r) (11r) "Race performance" means a schedule of races of either a matinee or night program that are conducted on a race day.

562.01(12) (12) "Racetrack" means any racetrack licensed under s. 562.05 (1).

562.01(13) (13) "Racing" means the conduct of a race.

562.01(14) (14) "Steward" means any person appointed, contracted for or approved by the department under s. 562.02 (1) (fm).

562.01 History History: 1987 a. 354; 1989 a. 31, 314; 1991 a. 39, 269; 1995 a. 27 s. 9123 (6pp); 1997 a. 27; 2005 a. 155.



562.017 Racing security.

562.017  Racing security. The department may do any of the following:

562.017(1) (1) Provide all of the security services for the racing operations under this chapter.

562.017(2) (2) Monitor the regulatory compliance of racing operations under this chapter.

562.017(3) (3) Audit the racing operations under this chapter.

562.017(4) (4) Investigate suspected violations of this chapter.

562.017(5) (5) Report suspected gaming-related criminal activity to the division of criminal investigation in the department of justice for investigation by that division.

562.017(6) (6) If the division of criminal investigation in the department of justice chooses not to investigate a report under sub. (5), coordinate an investigation of the suspected criminal activity with local law enforcement officials and district attorneys.

562.017 History History: 1997 a. 27.



562.02 Racing operations.

562.02  Racing operations.

562.02(1)(1) The department shall:

562.02(1)(a) (a) Regulate racing and on-track pari-mutuel wagering in this state and shall promulgate all rules necessary to administer this chapter. The department shall do everything necessary to ensure that the public interest is protected in relation to racing.

562.02(1)(am) (am) Administer the issuance of licenses. The department may not issue any license under s. 562.05 (1) (a) to (c) without a hearing. The department shall determine which occupations related to racing require licensing, except that the department shall require licenses for the following:

562.02(1)(am)1. 1. Occupations of participants in horse racing, including horse owners or lessees, horse trainers and their assistants, jockeys or drivers, exercise riders and grooms.

562.02(1)(am)2. 2. Occupations of participants in dog racing, including dog owners or lessees, dog trainers and their assistants, kennel masters and kennel helpers.

562.02(1)(am)3. 3. Veterinarians.

562.02(1)(am)4. 4. Race officials and personnel.

562.02(1)(am)5. 5. Pari-mutuel personnel.

562.02(1)(am)6. 6. Security personnel.

562.02(1)(am)7. 7. Persons holding concession, management, consultant or other contracts to provide goods or services to a licensee under s. 562.05 (1) (a) to (c).

562.02(1)(b) (b) Promulgate rules to ensure the humane treatment of animals which race in this state or which are bred and trained in this state for racing and shall establish a program to administer those rules.

562.02(1)(c) (c) Determine what types of races may be conducted in this state.

562.02(1)(d) (d) Require by rule that any contract in excess of $10,000 for the provision of goods and services, including but not limited to concessions contracts, entered into by any licensee, be subject to the approval of the department and that all contracts for $10,000 or less shall be filed with the department.

562.02(1)(e) (e) By rule, prescribe any restriction on wagering by a licensee or the employees of a licensee which it deems necessary to protect the public interest.

562.02(1)(f) (f) Establish, by rule, a schedule of license suspensions and revocations or forfeitures for violations of this chapter or department rules which may be imposed by the department under sub. (2) (f) or by the stewards under s. 562.04 (1) (b). A forfeiture under that schedule may not exceed $10,000. The rule shall include factors to be considered by stewards in acting under s. 562.04 (1) (b).

562.02(1)(fm) (fm) Approve the appointment of any steward serving under s. 562.04 (1) and (2).

562.02(1)(g) (g) At least once every 3 months, file a written report on the operation of racing in this state with the governor, the attorney general, the secretary of administration, the secretary of state, the legislative audit bureau, the president of the senate, and the speaker of the assembly. The report shall include information on racetrack operations, race attendance, and private, state, and local revenues derived from racing in this state.

562.02(1)(h) (h) By rule, specify the types of records and books to be maintained by licensees, and, for submission to the department, the type of audit of those books and records to be conducted by licensees and the type of financial report to be prepared by licensees.

562.02(1)(j) (j) Enforce this chapter and the rules under this chapter.

562.02(1)(k) (k) Approve or reject the amount that a licensee is required to deduct from the total amount wagered under s. 562.065 (3) (a).

562.02(2) (2) The department may:

562.02(2)(a) (a) Employ the staff it deems necessary to administer this chapter, including but not limited to any chemist and veterinarian. The department may not contract for the services of any veterinarian or chemist unless the veterinarian or chemist has not had a conflict of interest under s. 562.025 (2) at any time during the 12 months immediately preceding the date on which the contract for such services is entered into.

562.02(2)(b) (b) Require a fidelity bond for the administrator and any other employee of the division of gaming or may purchase a bond which covers the administrator and all other employees of the division of gaming or designated employees of the division of gaming.

562.02(2)(c) (c) Conduct investigations and inquiries and subpoena any information, document or record which it deems necessary to carry out its duties.

562.02(2)(d) (d) Without a warrant, inspect any racetrack and examine any book or other record of a licensee subject to the rules promulgated under sub. (1) (h).

562.02(2)(e) (e) Exclude from any racetrack any person who:

562.02(2)(e)1. 1. Has been convicted of a violation of a law of this or another state or of the United States related to racing or other forms of gambling or to the mistreatment of animals;

562.02(2)(e)2. 2. Has had a license which was issued under s. 562.05 or under the laws related to racing of any other state suspended, revoked or denied; or

562.02(2)(e)3. 3. Is determined by the department to be a threat to the integrity of racing in this state.

562.02(2)(f) (f) Suspend or revoke any license or impose a forfeiture for any violation of this chapter or department rules relating to pari-mutuel racing. The department may suspend or revoke an occupational license issued under s. 562.05 (1) (d) or impose a forfeiture on that licensee under this paragraph if the stewards do not hold a meeting under s. 562.04 (1) (b) or hold a meeting but do not suspend the license or impose a forfeiture. Upon appeal, the department may change any action of the stewards under s. 562.04 (1) (b). Fifty percent of the moneys received under this paragraph shall be credited to the appropriation accounts under ss. 20.455 (2) (g) and 20.505 (8) (g).

562.02(2)(fm) (fm) Contract with the department of agriculture, trade and consumer protection for any services related to the duties of the department in ensuring the security and humane treatment of animals.

562.02(2)(g) (g) Create a 5-member advisory council, with members representing the racing industry and occupations licensed under s. 562.05 (1) (d), to advise the department on the administration of its powers and duties under this chapter. No member of that council may be reimbursed for any expense incurred in the performance of his or her duties or for any service as a member of that advisory council.

562.02(2)(h) (h) Inspect and conduct investigations of facilities in this state used for breeding or training animals for racing, for the purpose of obtaining compliance with laws relating to the humane treatment of animals.

562.02(4) (4) Except as provided under s. 562.05 (2m), the department shall issue a license under s. 562.05 (1) (a) to any person who satisfies the requirements of this chapter for such a license.

562.02 History History: 1987 a. 354; 1989 a. 31; 1991 a. 269, 315; 1995 a. 27 ss. 6951, 6952, 9123 (6pp); 1997 a. 27; 2003 a. 33.



562.025 Conflicts of interest.

562.025  Conflicts of interest.

562.025(1) (1) No employee in the division of gaming who performs any duty related to racing or the secretary, deputy secretary, or assistant deputy secretary of administration and no member of such a person's immediate family, as defined in s. 19.42 (7), may, while that person is employed or serves in such a capacity or for 2 years following the termination of his or her employment with the department after having served in such a capacity, do any of the following:

562.025(1)(a) (a) Hold a license or be employed by, or have any direct or indirect interest in, any corporation, partnership, limited liability company or association which holds such a license.

562.025(1)(b) (b) Be employed by or have any direct or indirect interest in any corporation, association, limited liability company or partnership which holds any contract, including but not limited to a concession contract, to supply goods or services to any licensee or at the location of any race.

562.025(1)(c) (c) Own, wholly or in part, or have any other interest in any animal which is entered in any race.

562.025(1)(d) (d) Wager or cause a wager to be made on any race.

562.025(1)(e) (e) Accept or agree to accept money or anything of value from anyone who holds a license or who is regulated by or holds any contract to supply goods or services to the department.

562.025(2) (2) No person under contract with the department and no employee of any person under contract with the department, other than a vendor or an employee of a vendor as defined in s. 565.01 (7), may do any of the following:

562.025(2)(a) (a) Hold any license, except a license covering the professional services being provided to the department, or be employed by or have any direct or indirect interest in any corporation, partnership, limited liability company or association which holds a license.

562.025(2)(b) (b) Have any direct or indirect interest in or be employed by any person who has any direct or indirect interest in any corporation, association, limited liability company or partnership which holds any contract, including but not limited to a concession contract, to supply goods or services to any licensee or at the location of any race.

562.025(2)(c) (c) Own, wholly or in part, or have any other interest in any animal which is entered in any race.

562.025(2)(d) (d) Wager or cause a wager to be made on any race.

562.025(2)(e) (e) Accept or agree to accept money or anything of value from any person who holds a license or who is regulated by the department or holds any contract to supply goods or services to the department other than the contract under which the person provides professional services.

562.025 History History: 1987 a. 354; 1989 a. 31; 1991 a. 269; 1993 a. 112, 213, 271; 1995 a. 27 s. 9123 (6pp); 1997 a. 27; 2013 a. 20.



562.03 Administrator.

562.03  Administrator.

562.03(1)(1)

562.03(1)(a)(a) The department shall appoint the administrator after a nationwide search for persons with experience in public gaming management and regulation and with knowledge of animal racing and pari-mutuel wagering.

562.03(1)(b) (b) Before appointing an administrator, the department shall, with the assistance of the department of justice, conduct a background investigation of the proposed administrator. The department shall require the proposed administrator to be photographed and fingerprinted on 2 fingerprint cards each bearing a complete set of the person's fingerprints. The department of justice may provide for the submission of the fingerprint cards to the federal bureau of investigation for the purposes of verifying the identity of the person fingerprinted and obtaining any record of his or her criminal arrests and convictions.

562.03(2) (2) The administrator may employ or provide by contract for the services of stewards, subject to the approval of the department. Any steward under a contract under this subsection shall be under a contract with the department.

562.03(3) (3)

562.03(3)(a)(a) The department may employ the staff it considers necessary to administer this chapter.

562.03(3)(b) (b) Before making an appointment under par. (a) and sub. (4), the department shall conduct a background investigation of the proposed employee and shall require that proposed employee to be photographed and fingerprinted on 2 fingerprint cards each bearing a complete set of the person's fingerprints. The department of justice may provide for the submission of the fingerprint cards to the federal bureau of investigation for the purposes of verifying the identity of the person fingerprinted and obtaining any record of his or her criminal arrests and convictions.

562.03(4) (4) The administrator shall appoint and supervise a chief steward.

562.03 History History: 1987 a. 354; 1989 a. 31; 1991 a. 269; 1993 a. 213; 1995 a. 27 ss. 6953, 9123 (6pp); 1997 a. 27.



562.04 Racing officials.

562.04  Racing officials.

562.04(1)(1)  Stewards.

562.04(1)(a)(a) Three stewards shall preside over races conducted at a racetrack not at a fair. At least 2 of those stewards shall be employees of the department or providing services to the department under a professional services contract. The rate of compensation of stewards serving under contract to the department shall be commensurate with the rate of compensation established for stewards employed by the department, but less than the rate established for the chief steward. Stewards presiding over a racetrack shall do all of the following:

562.04(1)(a)1. 1. Ensure that races are conducted under the rules of the department.

562.04(1)(a)2. 2. Supervise racing and the racetrack to ensure the integrity of races.

562.04(1)(a)3. 3. Certify the official results of races.

562.04(1)(a)4. 4. Settle any dispute arising from racing.

562.04(1)(a)5. 5. Perform any other duty assigned by the department.

562.04(1)(b) (b) If one or more stewards have reasonable cause to believe that a person holding a license under s. 562.05 (1) (d) has violated this chapter or rules of the department relating to pari-mutuel racing or engaged in any other conduct which in the opinion of the stewards adversely affects the integrity of racing, the following procedures apply:

562.04(1)(b)1. 1. The 3 stewards shall meet within 3 working days after any one of them has reasonable cause to believe that the alleged violation or conduct occurred.

562.04(1)(b)2. 2. The stewards shall notify the licensee of the time, date and location of the meeting, the specific conduct constituting the alleged offense and the right of the licensee to be present at the meeting, to address stewards at the meeting and to have counsel or an observer of the licensee's choosing present at the meeting.

562.04(1)(b)3. 3. A meeting of the stewards under this paragraph is not a contested case under s. 227.01 (3).

562.04(1)(b)4. 4. If at least 2 stewards determine that the violation or conduct has occurred, the stewards may, under the schedule established by the department under s. 562.02 (1) (f), suspend a license issued under s. 562.05 (1) (d) for a period not to exceed 90 days or impose a forfeiture not to exceed $2,000 or both; or recommend that the department suspend a license for more than 90 days or impose a forfeiture exceeding $2,000 or both. Fifty percent of the moneys received under this subdivision shall be credited to the appropriation accounts under ss. 20.455 (2) (g) and 20.505 (8) (g).

562.04(1)(b)5. 5. After the meeting under subd. 1., the stewards shall submit, in writing, all findings and conclusions from that meeting to the licensee and the department, including the sanctions, if any, imposed by the stewards and shall provide the licensee who is the subject of the meeting with a notice of his or her right to appeal the decision under subd. 6. Within 7 days after receiving the decision, the licensee shall pay any forfeitures imposed by the stewards, regardless of whether the decision is appealed or stayed under subd. 6.

562.04(1)(b)6. 6. Any person adversely affected by a decision issued under subd. 4. may appeal that decision to the department. The appeal shall be filed with the department within 7 days after receipt of that written decision. An appeal does not automatically stay the decision of the stewards. Any person may request that the administrator stay that decision pending the decision of the department on the appeal. If the administrator receives such a request and determines that the stay will not adversely affect public safety or welfare or the safety or welfare of an animal, the administrator shall order the stay. The procedure for the appeal under this subdivision is under ch. 227. If part or all of any forfeiture imposed under subd. 5. is refunded to the licensee under this subdivision, the refund shall include interest calculated at the rate of 9% per year on that amount. The decision of the department on the appeal shall be the final administrative decision on any action of the stewards under subd. 4.

562.04(2) (2) Other racing officials. The department shall, by rule, specify all of the following:

562.04(2)(a) (a) Racing officials, in addition to stewards, required for races conducted at a racetrack not at a fair.

562.04(2)(b) (b) All racing officials, including stewards, required for races conducted under a license issued under s. 562.05 (1) (c).

562.04(2)(c) (c) Qualifications for stewards serving under sub. (1) and for other racing officials serving under pars. (a) and (b).

562.04(2)(d) (d) A fee for the supervision of racing by stewards or other racing officials employed by or under contract with the department. Any moneys received under this paragraph shall be credited to the appropriation accounts under ss. 20.455 (2) (g) and 20.505 (8) (g).

562.04 History History: 1987 a. 354; 1989 a. 31; 1991 a. 269; 1993 a. 84; 1995 a. 27 s. 9123 (6pp); 1997 a. 27.



562.045 Qualifications of administrator, other employees and stewards.

562.045  Qualifications of administrator, other employees and stewards. Notwithstanding s. 111.321, no person may serve as an administrator or other employee of the division of gaming or as a steward employed by the department or under contract with the department if any of the following apply:

562.045(1) (1) The person has been convicted in a state or federal court of a felony, other than a felony conviction for an offense under subs. (3) to (6), for which he or she has not been pardoned under which his or her full civil rights are restored.

562.045(2) (2) The person has been charged with the violation of a state or federal law which is a felony if that charge has not been dismissed or settled in any other way.

562.045(3) (3) The person has been convicted of fraud or misrepresentation in connection with racing or animal breeding.

562.045(4) (4) The person has been convicted of a violation of any law of this or another state or of the United States related to racing, pari-mutuel wagering or any other form of gambling.

562.045(5) (5) The person has been convicted of a violation of any law of this or another state or of the United States related to the humane treatment of animals.

562.045(6) (6) The person has knowingly violated a rule or order of the department relating to pari-mutuel racing or any provision of this chapter, s. 182.020 or ch. 945.

562.045 History History: 1987 a. 354; 1989 a. 31; 1991 a. 269; 1995 a. 27 s. 9123 (6pp); 1997 a. 27.



562.05 Licenses.

562.05  Licenses.

562.05(1)(1) No person may engage in any of the following activities without a valid annual license issued by the department:

562.05(1)(a) (a) The ownership and operation of a racetrack at which pari-mutuel wagering is conducted.

562.05(1)(b) (b) The sponsorship and management of any race on which pari-mutuel wagering is conducted and which is not located at a fair.

562.05(1)(c) (c) The sponsorship and management of any horse race on which pari-mutuel wagering is conducted and which is located at a fair.

562.05(1)(d) (d) Any occupation required to be licensed under s. 562.02 (1) (am) or determined by the department under s. 562.02 (1) (am) to require a license.

562.05(1)(e) (e) The conduct of intertrack wagering.

562.05(1b) (1b) The department shall approve and conduct an examination to be administered to all applicants for a license under sub. (1) (d) to be a horse trainer. No license may be issued under sub. (1) (d) to a horse trainer unless the department determines that the applicant for the license is qualified as evidenced by the applicant's performance on the examination conducted under this subsection.

562.05(1c) (1c) If the applicant for a license under this section is an individual, the department may not issue or renew a license if the individual has not provided his or her social security number, unless the individual does not have a social security number and the applicant submits a statement made or subscribed under oath or affirmation as required under sub. (1e). If the applicant for a license under this section is not an individual, the department may not issue or renew a license if the person has not provided the person's federal employer identification number.

562.05(1e) (1e) If an applicant for a license under this section is an individual who does not have a social security number, the applicant shall submit to the department with his or her application a statement made or subscribed under oath or affirmation that the applicant does not have a social security number. The form of the statement shall be prescribed by the department of children and families. A license issued in reliance upon a false statement submitted under this subsection is invalid.

562.05(1g) (1g) A license issued under sub. (1) (a) may authorize the ownership and operation of a racetrack where horse racing is conducted, the ownership and operation of a racetrack not at a fair where dog racing is conducted or the ownership and operation of a racetrack not at a fair where both horse racing and dog racing are conducted. A license issued under sub. (1) (b) may authorize the sponsorship and management of horse races or dog races, or both horse races and dog races, at the same location.

562.05(1m) (1m) The department may not issue a license under sub. (1) (a) to (c) except after a public hearing.

562.05(2) (2) The department shall establish, by rule, the qualifications for any license required under sub. (1) and fix the fee for that license and any background investigation under sub. (7) related to that license. Any moneys received under this subsection shall be credited to the appropriation accounts under ss. 20.455 (2) (g) and 20.505 (8) (g).

562.05(2m) (2m) In issuing a license to own and operate a racetrack not at a fair, the department shall consider the competitive effects on any other licensee under sub. (1) (a) or (b). These competitive effects shall include, but not be restricted to, the impact on the economic viability of existing licensed racetracks and the jobs that have been created by such licensed racetracks.

562.05(3) (3) No person may hold more than one license issued under sub. (1) (a) and one license issued under sub. (1) (b) or (c). If the applicant for any of those licenses is a corporation, association, limited liability company or partnership, the department shall determine whether the applicant is the same person as another licensee for the purpose of applying this subsection. Nothing in this subsection prohibits any person with a license under sub. (1) from contracting for services with any other person with a license under sub. (1), subject to any rules promulgated by the department.

562.05(3m) (3m) The department may not accept an application for a license for a race under sub. (1) (c) unless the county board of the county in which that race will be conducted has approved the applicant's sponsorship and management of that race.

562.05(3r) (3r) The application for the first license under sub. (1) (a) to be issued for any location shall be accompanied by a resolution, supporting the proposed location of the racetrack and its ownership and operation by the applicant, which has been adopted, after a public hearing, by the governing body of the city, village or town where the racetrack is proposed to be located. A common council may not adopt such a resolution if an ordinance prohibiting the location of a racetrack at the proposed location has been adopted under s. 9.20 before May 3, 1988, or a petition for such an ordinance has been filed, under s. 9.20, before May 3, 1988. Except as provided in this subsection, no ordinance adopted under s. 9.20 or 66.0101 may prohibit the location of a racetrack in any city or village.

562.05(3w) (3w) Except as provided under subs. (3) to (3r), the department may issue a license under sub. (1) (a) if the department determines that all of the following conditions are met:

562.05(3w)(a) (a) At least 51% of the ownership interest in the racetrack is held by residents of this state.

562.05(3w)(b) (b) The license will not adversely affect the public health, welfare and safety.

562.05(3w)(c) (c) The racetrack will be operated in accordance with applicable laws.

562.05(3w)(d) (d) The applicant is qualified and financially able to operate a racetrack.

562.05(3wmr) (3wmr) If the condition under sub. (2m) is relevant to its decision, the department may consider secondary economic impacts of an applicant's proposal for a racetrack if the applicant proves by a preponderance of evidence that the alleged secondary impacts will enhance the success of the applicant's proposed racetrack and the location of the proposed racetrack would compliment existing development with the overall effect of increasing tourism and generating state revenues from out-of-state residents.

562.05(3wr) (3wr) The first license issued to each applicant under sub. (1) (a) for each racetrack expires after 5 years. Any subsequent license issued to the same applicant for that racetrack expires after one year.

562.05(3wt) (3wt) In the first license issued to each applicant under sub. (1) (a) for each racetrack, the department shall specify a date by which each of the types of racing authorized under the license shall begin at that racetrack. Upon request of the licensee, the department may change a specified date to an earlier or later date pursuant to rules of the department.

562.05(4) (4) Any application for a license to sponsor and manage a race shall be accompanied by a bond, in an amount determined by the department, which shall be sufficient to guarantee the payment of fees, taxes and other money due, including animal owners' purses and payouts on winning wagers.

562.05(4m) (4m) Except as provided in sub. (4), the department may issue a license under sub. (1) (b) if the department determines that all of the following conditions are met:

562.05(4m)(a) (a) The license will not adversely affect the public health, welfare and safety.

562.05(4m)(b) (b) The applicant will conduct races in accordance with applicable laws.

562.05(4m)(c) (c) The license will not create competition that will adversely affect any other licensee under sub. (1) (a) or (b).

562.05(5) (5)

562.05(5)(a)(a) No license may be issued under sub. (1) to any person to whom any of the following applies:

562.05(5)(a)1. 1. The person is in default on any payment required under this chapter or under any rule promulgated under this chapter or under any law of any other state related to pari-mutuel wagering or racing.

562.05(5)(a)2. 2. The person has been convicted of a felony within 20 years preceding the date of application in a state or federal court for which he or she has not been pardoned and restored to full civil rights or has been charged with the violation of a state or federal law which is a felony if that charge has not been dismissed or settled in any other way.

562.05(5)(a)3. 3. The person is or has been connected with or engaged in any business which is prohibited under the laws of this or another state or of the United States.

562.05(5)(a)4. 4. The person has been convicted of fraud or misrepresentation in connection with racing or animal breeding.

562.05(5)(a)5. 5. The person has been convicted of a violation of any law of this or another state or of the United States related to racing, pari-mutuel wagering or of any other form of gambling which is a serious violation, as defined by the department by rule.

562.05(5)(a)6. 6. The person has knowingly violated a rule or order of the department relating to pari-mutuel racing or any provision of this chapter or of ch. 27, 182 or 945.

562.05(5)(a)7. 7. The person has been convicted of a violation of any law of this or another state or of the United States related to the humane treatment of animals, including any rule promulgated under s. 562.02 (1) (b) or 562.105.

562.05(5)(a)8. 8. The person has accepted public money to construct or operate a racetrack in Wisconsin. This subdivision does not apply to any racetrack operated in conjunction with a county fair.

562.05(5)(a)9. 9. The person is delinquent in making court-ordered payments of child or family support, maintenance, birth expenses, medical expenses or other expenses related to the support of a child or former spouse, or fails to comply, after appropriate notice, with a subpoena or warrant issued by the department of children and families or a county child support agency under s. 59.53 (5) and relating to paternity or child support proceedings, as provided in a memorandum of understanding entered into under s. 49.857.

562.05(5)(a)10. 10. The person is liable for delinquent taxes, as certified by the department of revenue under s. 73.0301. Any person for whom a license is not issued under this paragraph for delinquent taxes is entitled to a notice under s. 73.0301 (2) (b) 1. b. and a hearing under s. 73.0301 (5) (a) but is not entitled to any other notice or hearing under this section.

562.05(5)(a)11. 11. The person is liable for delinquent unemployment insurance contributions, as certified by the department of workforce development under s. 108.227. Any person for whom a license is not issued under this paragraph for delinquent unemployment insurance contributions is entitled to a notice under s. 108.227 (2) (b) 1. b. and a hearing under s. 108.227 (5) (a) but is not entitled to any other notice or hearing under this section.

562.05(5)(b) (b)

562.05(5)(b)1.1. Except as provided in subd. 4., if the applicant is a partnership, par. (a) applies to the partnership and each partner of the partnership.

562.05(5)(b)1L. 1L. Except as provided in subd. 4., if the applicant is a limited liability company, par. (a) applies to the limited liability company and to each of its members.

562.05(5)(b)2. 2. Except as provided in subd. 4., if the applicant is an association, par. (a) applies to the association and each officer and director of the association.

562.05(5)(b)3. 3. Except as provided in subd. 4., if the applicant is a corporation, par. (a) applies to the corporation, each officer or director of the corporation and each owner, directly or indirectly, of any equity security or other ownership interest in the corporation.

562.05(5)(b)3m. 3m. Except as provided in subd. 4., if the applicant for a license under sub. (1) (c) is a corporation, par. (a) applies to each officer and director of the corporation.

562.05(5)(b)4. 4. A restriction under par. (a) 2. to 8. does not apply to a partnership, limited liability company, association or corporation if the department determines that the partnership, association, limited liability company or corporation has terminated its relationship with each individual whose actions directly contributed to the application of that restriction to the partnership, association, limited liability company or corporation.

562.05(5)(c) (c)

562.05(5)(c)1.1. Every application for a license under sub. (1) shall be accompanied by an affidavit which states that the applicant and any partner, member, officer, director and owner subject to par. (a), as specified in par. (b), and any other person with a present or future direct or indirect financial or management interest in the application, to the best of the applicant's knowledge, meets the qualifications under par. (a).

562.05(5)(c)2. 2. Except as otherwise provided in this subdivision, if after the application for a license is made or a license is issued any new officer, director, partner, member or owner subject to par. (a), as specified in par. (b), or any other new person with a present or future direct or indirect financial or management interest in the application or license joins the applicant or licensee, the applicant or licensee shall, within 5 working days, notify the department of the change and provide the affidavit under subd. 1. After an application for a license under sub. (1) (a) or (b) is made or after a license under sub. (1) (a) or (b) is issued, no ownership interest or right of ownership in the applicant or licensee may be transferred unless the applicant or licensee provides the affidavit under subd. 1. for the proposed new owner and the proposed new owner is approved by the department. The department shall conduct the background investigations required under sub. (7) of any new officer, director, partner, member, shareholder or proposed owner of an applicant or licensee named in a notice to the department under this subdivision.

562.05(6) (6) Every application for a license to own and operate a racetrack or for a license to sponsor and manage a race shall include a statement setting forth the assets and liabilities of the applicant.

562.05(6m) (6m)

562.05(6m)(a)(a)

562.05(6m)(a)1.1. An application for an intertrack wagering license shall identify each licensee under sub. (1) (b) on whose races the applicant proposes to conduct intertrack wagering and, except as provided in subd. 2., shall be accompanied by a statement, signed by each licensee that is identified in the application, giving consent to the applicant to conduct intertrack wagering on all races that are simulcast by the licensee during the licensee's race meeting.

562.05(6m)(a)2. 2. A licensee under sub. (1) (b) who signs a statement specified in subd. 1. is considered to have given consent to all applicants for intertrack wagering licenses to conducting intertrack wagering on all races that are simulcast by the licensee during the licensee's race meeting, and no similar statements signed by that licensee need be filed by other applicants for intertrack wagering licenses who propose to conduct intertrack wagering on those races.

562.05(6m)(b) (b) The department may not issue an intertrack wagering license unless the department determines that all of the following conditions are met:

562.05(6m)(b)1. 1. The applicant is licensed under sub. (1) (a) or (b).

562.05(6m)(b)2. 2. At least 250 race performances were conducted at the racetrack for which the applicant is licensed under sub. (1) (a) or (b) during the calendar year immediately preceding the year in which the applicant proposes to conduct intertrack wagering. The department may waive the requirement in this subdivision if the department determines that the waiver is in the public interest.

562.05(6m)(b)4. 4. The granting of the intertrack wagering license will not adversely affect the public health, welfare or safety.

562.05(6m)(c) (c) In considering whether to grant an intertrack wagering license, the department shall give due consideration to the best interests of the public and to maximizing revenue to the state.

562.05(6m)(d) (d) On each intertrack wagering license that the department issues, the department shall identify the racetrack at which intertrack wagering may be conducted, the times and number of days or specific dates, as determined by the department, during which intertrack wagering may be conducted, and the host track from which the simulcast of each race performance on which intertrack wagering may be conducted shall originate.

562.05(7) (7)

562.05(7)(a)(a) Except as provided under par. (ag), before the department issues a license under this section, the department, with the assistance of the department of justice, shall conduct a background investigation of the applicant for the license and of any of the following related to the applicant:

562.05(7)(a)1. 1. A partnership and each partner of the partnership.

562.05(7)(a)1L. 1L. A limited liability company and each of its members.

562.05(7)(a)2. 2. An association and each officer and director of the association.

562.05(7)(a)3. 3. A corporation, each officer or director of the corporation and each owner, directly or indirectly, of any equity security or other ownership interest in the corporation.

562.05(7)(ag) (ag) Paragraph (a) applies to any person required under s. 562.02 (1) (am) to have a license except for any person determined by the department under s. 562.02 (1) (am) to require a license. Before the department issues a license to any person determined by the department under s. 562.02 (1) (am) to require a license, the department may, with the assistance of the department of justice, conduct a background investigation of the applicant for that license and of any of the following related to the applicant:

562.05(7)(ag)1. 1. A partnership and each partner of the partnership.

562.05(7)(ag)1L. 1L. A limited liability company and each of its members.

562.05(7)(ag)2. 2. An association and each officer and director of the association.

562.05(7)(ag)3. 3. A corporation, each officer or director of the corporation and each owner, directly or indirectly, of any equity security or other ownership interest in the corporation.

562.05(7)(am) (am)

562.05(7)(am)1.1. The department shall require each person who is subject to an investigation under par. (a) and who is an individual to provide his or her social security number, unless the person is an individual who does not have a social security number and the person submits a statement made or subscribed under oath or affirmation as required under sub. (1e).

562.05(7)(am)2. 2. The department shall require each person who is subject to an investigation under par. (a) and who is not an individual to provide the person's federal employer identification number.

562.05(7)(b) (b) The department shall require any person subject to an investigation under par. (a) to be photographed and fingerprinted on 2 fingerprint cards each bearing a complete set of that person's fingerprints. The department of justice may provide for the submission of the fingerprint cards to the federal bureau of investigation for the purpose of verifying the identity of that person and obtaining any record of that person's criminal arrests and convictions.

562.05(7)(bg) (bg) The department may require any person subject to an investigation under par. (ag) to be photographed and fingerprinted on 2 fingerprint cards each bearing a complete set of that person's fingerprints. The department of justice may provide for the submission of the fingerprint cards to the federal bureau of investigation for the purpose of verifying the identity of that person and obtaining any record of that person's criminal arrests and convictions.

562.05(8) (8)

562.05(8)(a)(a) The department may revoke or suspend a license for good cause after notice and hearing under s. 227.44.

562.05(8)(b) (b) The department shall permanently revoke the license of any licensee whom the department determines under par. (a) has administered a medication or foreign substance to an animal in violation of s. 562.09 (1).

562.05(8)(c) (c) The department shall permanently revoke the license of any licensee who violates s. 562.105.

562.05(8)(d) (d) If required in a memorandum of understanding entered into under s. 49.857, the department shall suspend or restrict or not renew the license of any person who is delinquent in making court-ordered payments of child or family support, maintenance, birth expenses, medical expenses or other expenses related to the support of a child or former spouse or who has failed to comply, after appropriate notice, with a subpoena or warrant issued by the department of children and families or a county child support agency under s. 59.53 (5) and relating to paternity or child support proceedings.

562.05(8)(e) (e) The department shall revoke or not renew the license of any person who has been certified by the department of revenue under s. 73.0301 to be liable for delinquent taxes. Any person for whom a license is revoked or not renewed under this paragraph for delinquent taxes is entitled to a notice under s. 73.0301 (2) (b) 1. b. and a hearing under s. 73.0301 (5) (a) but is not entitled to any other notice or hearing under this section.

562.05(8)(f) (f) The department shall revoke or not renew the license of any person who has been certified by the department of workforce development under s. 108.227 to be liable for delinquent unemployment insurance contributions. Any person for whom a license is revoked or not renewed under this paragraph for delinquent unemployment insurance contributions is entitled to a notice under s. 108.227 (2) (b) 1. b. and a hearing under s. 108.227 (5) (a) but is not entitled to any other notice or hearing under this section.

562.05(8m) (8m)

562.05(8m)(a)(a) If the applicant for any license is an individual, the department shall disclose his or her social security number to the department of children and families for the purpose of administering s. 49.22, to the department of revenue for the purpose of requesting certifications under s. 73.0301, and to the department of workforce development for the purpose of requesting certifications under s. 108.227.

562.05(8m)(b) (b) If the applicant for any license is not an individual, the department shall disclose the person's federal employer identification number to the department of revenue for the purpose of requesting certifications under s. 73.0301 and to the department of workforce development for the purpose of requesting certifications under s. 108.227.

562.05(9) (9)

562.05(9)(a)(a) Every license issued under sub. (1) (b) or (c) shall set forth the time and number of days, or the specific dates, during which racing may be conducted under that license, as determined by the department.

562.05(9)(b) (b) A license under sub. (1) (c) may authorize horse races on days on which the fair is conducted and for 2 additional periods not to exceed 5 days each. Either or both of the additional periods may be consecutive with the days on which the fair is conducted. In assigning race days and race times under this paragraph, the department shall consider the competitive effects on licensees under sub. (1) (a) and (b).

562.05(10) (10) The department shall revoke the license issued under sub. (1) (a) of any person who accepts any public money to construct or operate a racetrack in Wisconsin. This subsection does not apply to any racetrack operated in conjunction with a county fair.

562.05(11) (11) In this section, "public money" means any direct or indirect gift, grant, financial assistance or guarantee by or from the federal government, state, any political subdivision of the state, or any authority or corporation authorized by the state to borrow funds for a public purpose.

562.05 History History: 1987 a. 354; 1989 a. 31, 56; 1991 a. 39, 269; 1993 a. 84, 112, 490; 1995 a. 27 s. 9123 (6pp); 1997 a. 27, 191, 237; 1999 a. 9; 1999 a. 150 s. 672; 2001 a. 38; 2005 a. 245; 2007 a. 20; 2013 a. 36.

562.05 AnnotationResidency under (3w) (a) discussed. 80 Atty. Gen. 124.



562.052 Employees at racetrack.

562.052  Employees at racetrack. At least 85% of the individuals employed by a licensee under s. 562.05 (1) (a) to (c), or by a person providing services under a contract with such a licensee, who work at the racetrack where races are held pursuant to the license shall have been residents of this state for at least one year immediately before their employment at the racetrack.

562.052 History History: 1987 a. 354.



562.056 Registration of greyhounds.

562.056  Registration of greyhounds. No dog which is of the greyhound breed may be entered in a race on which pari-mutuel wagering is conducted unless the dog is registered with the National Greyhound Association of Abilene, Kansas.

562.056 History History: 1987 a. 354; 1989 a. 31.



562.057 Simulcasting races; intertrack wagering.

562.057  Simulcasting races; intertrack wagering.

562.057(1)(1) An intertrack wagering licensee may accept wagers on races that are conducted at 2 or more host tracks during the same race day with the approval of the department.

562.057(3) (3) An intertrack wagering licensee is solely responsible for maintaining the pari-mutuel pools on the races on which the intertrack wagering licensee conducts intertrack wagering and for making all payouts on intertrack wagers. Each race performance on which intertrack wagering is conducted is considered a separate race day for purposes of ss. 562.065 and 562.08.

562.057(4) (4) Subject to sub. (4m), the department may permit a licensee under s. 562.05 (1) (b) to receive simulcast races from out-of-state racetracks, to conduct pari-mutuel wagering on those races and to commingle the licensee's wagering pools on those races with those of any out-of-state racetrack from which the licensee is permitted to receive simulcast races. The department may permit a licensee under s. 562.05 (1) (b) to simulcast races to any out-of-state legal wagering entity, and to commingle the licensee's wagering pools on those races with those of any out-of-state legal wagering entity to which the licensee is permitted to simulcast those races.

562.057(4m) (4m) The department may not permit a licensee under s. 562.05 (1) (b) to receive simulcast races under sub. (4) unless the department determines that all of the following conditions are met:

562.057(4m)(a) (a)

562.057(4m)(a)1.1. For a racetrack at which $25,000,000 or more was wagered during the calendar year immediately preceding the year in which the applicant proposes to conduct wagering on simulcast races, at least 250 race performances were conducted at the racetrack during that period.

562.057(4m)(a)2. 2. For a racetrack at which less than $25,000,000 was wagered during the calendar year immediately preceding the year in which the applicant proposes to conduct wagering on simulcast races, at least 200 race performances were conducted at the racetrack during that period.

562.057(4m)(c) (c) The conduct of wagering on simulcast races will not adversely affect the public health, welfare or safety.

562.057(5) (5) The department shall promulgate rules administering sub. (4).

562.057 History History: 1987 a. 354; 1989 a. 31; 1991 a. 39, 269, 315; 1995 a. 27 ss. 6954 to 6959, 9123 (6pp); 1997 a. 27; 2003 a. 33; 2005 a. 245.

562.057 Annotation This section, which permits licensed racetracks to simulcast races conducted at other racetracks, does not violate the article IV, section 24 (5), requirement of "on-track" betting. 77 Atty. Gen. 299.



562.06 Minors on racetracks; wagering prohibited.

562.06  Minors on racetracks; wagering prohibited.

562.06(1)(1)  Admission. Except as provided under subs. (2) and (3), no person under the age of 18 years may be admitted to a racetrack, or a track located at a fair where there is racing, unless accompanied by a parent, grandparent, greatgrandparent, guardian or spouse who is at least 18 years of age, or unless accompanied by another person at least 18 years of age with the written permission of the minor's parent or guardian.

562.06(2) (2) Employment. No person under the age of 16 years may be employed at a racetrack not at a fair. No person under the age of 16 years may be employed in any employment at a fair in any pari-mutuel wagering activity.

562.06(3) (3) Child care. Nothing in this section prohibits a licensee from operating a child care area at a track if the child care area is licensed by the department of children and families under s. 48.65.

562.06(4) (4) Placing a wager. No person under the age of 18 years may make a wager in any race or receive any payout on a wager.

562.06(5) (5) Accepting a wager; making a payout. No licensee may knowingly accept a wager from any person under the age of 18 years or make any payout on a wager to any person under the age of 18 years.

562.06 History History: 1987 a. 354; 1989 a. 31; 1995 a. 27 s. 9126 (19); 2007 a. 20; 2009 a. 185.



562.065 Types of pools, payouts and allocations of amounts wagered.

562.065  Types of pools, payouts and allocations of amounts wagered.

562.065(1)(1)  Types of pools; purses. The department shall promulgate rules governing types of pari-mutuel pools that are permitted on races and the payment and allocation of purses for races.

562.065(2) (2) Minimum wagers and payouts. The minimum wager which may be accepted by a licensee is $2. The minimum payout that a licensee may make on a wager is $2.20 on a $2 wager. A licensee may accept a $1 minimum wager on the outcome of a race having 3 or more wagering interests if the total amount wagered is at least $2.

562.065(3) (3) Allocations.

562.065(3)(a)(a) Deduction. From the total amount wagered on all animals selected to win, place or show in a race, a licensee under s. 562.05 (1) (b) and (c) shall deduct 17% or an amount approved by the department under s. 562.02 (1) (k) up to 20% and pay the balance, minus breakage, to winning ticket holders, except that for a multiple pool, the licensee shall deduct 23% or an amount approved by the department under s. 562.02 (1) (k) up to 25% and pay the balance, minus breakage, to winning ticket holders. Nothing in this paragraph prohibits the licensee from retaining amounts wagered in multiple pools which are required to be paid to winning ticket holders if there are no winning ticket holders, for the sole purpose of paying these amounts to winning ticket holders of subsequent races.

562.065(3)(b) (b) Purses.

562.065(3)(b)1.1. For horse races, from the total amount deducted under par. (a) on each race day, the licensee under s. 562.05 (1) (b) shall use at least an amount equal to 8% of the total amount wagered on each race day for purses for races held on that race day, except as provided in s. 562.057 (4). The licensee shall pay purses directly to the owner of a horse or, if a horse is leased, the licensee shall pay the purse directly to the lessor and lessee of the horse as agreed in a written lease agreement on file with the licensee.

562.065(3)(b)2. 2. For dog races, from the total amount deducted under par. (a) on each race day, the licensee under s. 562.05 (1) (b) shall use at least an amount equal to 4.5% of the total amount wagered on each race day for purses, except as provided in s. 562.057 (4). Purses shall be paid on or before Thursday of the calendar week immediately following the race day on which the purses are won. The licensee shall pay purses directly to the owner of a dog or, if a dog is leased, the licensee shall pay the purse directly to the lessor and lessee of the dog as agreed in a written lease agreement on file with the licensee.

562.065(3)(b)3. 3. In addition to the amounts required under subds. 1. and 2., if a licensee deducts under par. (a) more than 17% from the total amount wagered on all animals selected to win, place or show in a race or more than 23% from the total amount wagered on all animals for a multiple pool in a race, the licensee shall use for purses at least an amount that equals 4.5% of any amount that the licensee deducts as a result of increasing the deduction under par. (a) beyond the 17% and 23% levels.

562.065(3)(c) (c) Pari-mutuel tax.

562.065(3)(c)1.1. For horse races, from the total amount deducted under par. (a) on each race day, a licensee under s. 562.05 (1) (b) shall deposit with the department the following amounts:

562.065(3)(c)1.a. a. One percent of the total amount wagered on that race day if the total amount wagered on all previous race days during the year is more than $50,000,000 but not more than $100,000,000.

562.065(3)(c)1.b. b. Two percent of the total amount wagered on that race day if the total amount wagered on all previous race days during the year is more than $100,000,000 but not more than $150,000,000.

562.065(3)(c)1.c. c. Three percent of the total amount wagered on that race day if the total amount wagered on all previous race days during the year is more than $150,000,000.

562.065(3)(c)2g. 2g. For dog races, from the total amount deducted under par. (a) on each race day that is on or after January 1, 1993, a licensee under s. 562.05 (1) (b) shall deposit with the department the following amounts:

562.065(3)(c)2g.a. a. Two percent of the total amount wagered on that race day if the total amount wagered on all previous race days during the year is not more than $25,000,000.

562.065(3)(c)2g.b. b. Two and two-thirds percent of the total amount wagered on that race day if the total amount wagered on all previous race days during the year is more than $25,000,000 but not more than $100,000,000.

562.065(3)(c)2g.c. c. Four and two-thirds percent of the total amount wagered on that race day if the total amount wagered on all previous race days during the year is more than $100,000,000 but not more than $150,000,000.

562.065(3)(c)2g.d. d. Six and two-thirds percent of the total amount wagered on that race day if the total amount wagered on all previous race days during the year is more than $150,000,000 but not more than $200,000,000.

562.065(3)(c)2g.e. e. Seven and two-thirds percent of the total amount wagered on that race day if the total amount wagered on all previous race days during the year is more than $200,000,000 but not more than $250,000,000.

562.065(3)(c)2g.f. f. Eight and two-thirds percent of the total amount wagered on that race day if the total amount wagered on all previous race days during the year is more than $250,000,000.

562.065(3)(c)4. 4. Annually, not later than February 15, a licensee under s. 562.05 (1) (b) shall file with the department a statement computing the total amount paid to the department under subd. 1. during the immediately preceding year and the total amount wagered at races sponsored and managed by the licensee during that year. If the total amount paid to the department under subd. 1. exceeds the amount due under subd. 1. the department shall refund the difference to the licensee. If the total amount paid is less than the amount due the licensee shall remit the difference to the department.

562.065(3)(cm) (cm) Crediting of moneys. All moneys received under par. (c) shall be credited to the appropriation accounts under ss. 20.455 (2) (g) and 20.505 (8) (g).

562.065(3)(d) (d) General program operations.

562.065(3)(d)1.1. From the total amount deducted under par. (a) on each race day, a licensee under s. 562.05 (1) (b) shall deposit with the department an amount equal to 0.75% of the total amount wagered on that race day.

562.065(3)(d)2. 2. The department shall credit the money received under subd. 1. to the appropriation accounts under ss. 20.455 (2) (g) and 20.505 (8) (g).

562.065(3)(e) (e) Breakage. A licensee under s. 562.05 (1) (b) may retain 100% of the breakage for each race day.

562.065(3m) (3m) Allocations of amounts wagered at fairs.

562.065(3m)(a)(a) Deduction. From the total amount wagered, a licensee under s. 562.05 (1) (c) shall deduct 20% and pay the balance, minus breakage, to winning ticketholders. Nothing in this paragraph prohibits the licensee from retaining amounts wagered in multiple pools which are required to be paid to winning ticketholders if there are no winning ticketholders, for the sole purpose of paying those amounts to winning ticketholders of subsequent races.

562.065(3m)(b) (b) Purses. From the total amount deducted under par. (a) on each race day, the licensee under s. 562.05 (1) (c) shall use at least an amount equal to 8% of the total amount wagered on each race day for purses for races held on that race day.

562.065(3m)(c) (c) Payment by licensee to the department.

562.065(3m)(c)1.1. From the total amount of the deduction under par. (a) remaining after the payment of purses under par. (b), the licensee under s. 562.05 (1) (c) shall retain an amount equal to the licensee's costs related to pari-mutuel racing and wagering conducted under the license. The department shall, by rule, determine the costs which may be included under this subdivision and require auditing of these costs.

562.065(3m)(c)2. 2. The licensee may retain 50% of the amount of the deduction under par. (a) remaining after the payment of purses under par. (b), and the payment of the licensee's cost under subd. 1. The licensee shall deposit the remaining 50% of that amount with the department. The department shall credit moneys received under this subdivision to the appropriation accounts under ss. 20.455 (2) (g) and 20.505 (8) (g).

562.065(3m)(d) (d) Breakage. A licensee under s. 562.05 (1) (c) shall retain total breakage for each race day.

562.065(3r) (3r) Period for deposit by licensee. The licensee shall make the deposits required under subs. (3) (c) 1. and 2g. and (d) 1. and (3m) (c) 2. no later than 48 hours after the close of the race day or, if the 48-hour period does not include a business day, on the first business day immediately following the close of the race day.

562.065(4) (4) Unclaimed prizes. A licensee under s. 562.05 (1) (b) shall pay to the department 50% of any winnings on a race that are not claimed within 90 days after the end of the period authorized for racing in that year under s. 562.05 (9). The department shall credit moneys received under this subsection to the appropriation accounts under ss. 20.455 (2) (g) and 20.505 (8) (g). The licensee may retain the remaining 50% of the winnings.

562.065 History History: 1987 a. 354; 1989 a. 31, 314; 1991 a. 39, 269, 315; 1995 a. 27 ss. 6960 to 6967, 9123 (6pp); 1997 a. 27; 1999 a. 5; 2001 a. 16.



562.075 Horses foaled in this state; three-year-old horses.

562.075  Horses foaled in this state; three-year-old horses.

562.075(1)(1)  Horses foaled in this state. Every licensee to sponsor and manage horse races under s. 562.05 (1) (b) or (c) shall hold at least one race on every race day which is limited to horses foaled in this state, except that another race may be substituted if the licensee is unable, with reasonable effort, to attract sufficient competition for such a race. The department shall define, by rule, the term "foaled in this state".

562.075(2) (2) Three-year-old horses.

562.075(2)(a)(a) Definition. In this subsection, "3-year-old horse" means a horse which was foaled during the 3rd year immediately before the year in which the horse participates in a race.

562.075(2)(b) (b) Races. Every person licensed to sponsor and manage horse races under s. 562.05 (1) (b) or (c) shall hold at least one race, on every race day, which is limited to 3-year-old horses, which did not race during the prior 2 years. If the licensee is unable, with reasonable effort, to attract sufficient competition for such a race, another race may be substituted.

562.075 History History: 1987 a. 354; 1991 a. 269; 1995 a. 27 ss. 6968 to 6972, 9123 (6pp); 1997 a. 27.



562.08 Admissions tax.

562.08  Admissions tax.

562.08(1)(1) Every licensee under s. 562.05 (1) (a) or (e) shall collect 50 cents per person entering a racetrack as a spectator on each race day on which an admission fee is charged, including any person entering the racetrack as a spectator on a free pass or complimentary ticket.

562.08(2) (2) Quarterly, of the amount collected during the quarter under sub. (1), a licensee under s. 562.05 (1) (a) shall pay 50% to the county where the amount was collected and 50% to the city, village or town where the amount was collected.

562.08(3) (3) Each county, city, village and town receiving moneys under sub. (2) shall use at least part of the moneys to defray the costs of law enforcement, traffic control and other municipal expenditures incidental to the conduct of racing in that county, city, village or town and shall submit annually a report to the department showing how it has expended those moneys.

562.08 History History: 1987 a. 354; 1991 a. 39, 269; 1995 a. 27 s. 9123 (6pp); 1997 a. 27.



562.09 Medication of or tampering with race animals.

562.09  Medication of or tampering with race animals.

562.09(1)(1)  Department rules.

562.09(1)(a)(a) The department shall promulgate and enforce rules governing the administration of medication and foreign substances to animals at racetracks where there is racing and medical testing of those animals. The rules shall provide that no medication or foreign substance, as defined by the department, may be administered to an animal within 48 hours prior to its entry in a race and that no animal participating in a race may carry any medication or foreign substance in its body, except as provided in this paragraph. The rules may permit specified levels of the following medications or foreign substances to be present in the body of an animal participating in a race if it is determined by the department that the medication or foreign substance entered the body of the animal through the food chain: procaine and its metabolites; sulfa drugs and their metabolites; polyethylene glycol; and any other medication or foreign substance that may enter the body of an animal through the food chain and that the department determines will not affect the integrity of the race or will not be relevant to the wagering public if the medication or foreign substance is present in an animal participating in a race. The rules shall specify the permissible levels of those medications or foreign substances consistent with levels resulting from food ingestion and in a manner that enables the levels to be detected in a urine sample of the animal.

562.09(1)(b) (b) The department shall establish, by rule, the qualifications for any laboratory which the department uses for testing under this section.

562.09(2) (2) Testing and detention.

562.09(2)(a)(a) The owner or the agent or employee of the owner of any animal on a racetrack shall permit any member, steward, employee or other agent of the department to make any test which the department determines to be proper to determine if a medication or foreign substance has been administered to that animal in violation of sub. (1).

562.09(2)(b) (b)

562.09(2)(b)1.1. The department shall require, by rule, that every horse entered in a race be tested before the race to determine if a medication or foreign substance has been administered to the horse in violation of sub. (1). The rule shall require that every horse entered in a race shall be detained from the time the prerace test is administered until the horse leaves the detention area to proceed to the start of the race. The rules shall limit the persons who may be present when samples are taken for the tests and who may be present in the detention area and shall identify who those persons may be.

562.09(2)(b)2. 2. The department shall require, by rule, that immediately after every race at least one animal, as identified by the department rule, be tested to determine if a medication or foreign substance has been administered to the animal in violation of sub. (1). A steward or veterinarian employed by, under contract with or approved by the department may designate additional animals to be tested to determine whether a violation of sub. (1) has occurred.

562.09(2)(bm) (bm) The rules which the department applies at racetracks at fairs under pars. (a) and (b) and sub. (1) may differ from the rules which the department applies under pars. (a) and (b) and sub. (1) at other racetracks.

562.09(2)(c) (c) Any finding by the department that a medication or foreign substance has been administered to an animal in violation of sub. (1) is prima facie evidence of a violation of sub. (1).

562.09(2)(d) (d) The results of any test under this subsection shall be kept on file by the department for at least one year following the test.

562.09(2)(e) (e) The department shall establish, by rule, and charge fees for testing under this subsection. Fees received under this paragraph shall be credited to the appropriation accounts under ss. 20.455 (2) (g) and 20.505 (8) (g).

562.09(3) (3) Prohibited acts. No person may do any of the following:

562.09(3)(a) (a) Enter an animal in a race if the person knows or should know that a medication or foreign substance has been administered to that animal in violation of sub. (1).

562.09(3)(b) (b) Administer a medication or foreign substance to an animal in violation of sub. (1).

562.09(3)(c) (c) Willfully fail to disqualify an animal from competing in a race if the person has notice of any of the following:

562.09(3)(c)1. 1. That a medication or foreign substance has been administered to the animal in violation of sub. (1).

562.09(3)(c)2. 2. That the animal was not properly made available for any test or inspection required by the department.

562.09(3)(c)3. 3. That the animal has been suspended from a race under this chapter or under any rule promulgated under this chapter or under the laws of any other state.

562.09(3)(d) (d) Use, attempt to use or conspire to use a battery, buzzer, electrical, mechanical or other appliance for the purpose of stimulating or depressing an animal or affecting its performance in a race or workout.

562.09(3)(e) (e) Sponge the nostrils or windpipe of an animal.

562.09(3)(em) (em) Unless the person is a veterinarian, have in his or her possession on a racetrack or track located at a fair where there is racing any equipment for the hypodermic injection of an animal or any substance for hypodermic injection of an animal. The department may, by rule, permit the possession of an injectable substance or hypodermic equipment for the person's personal use.

562.09(3)(f) (f) Have in his or her possession on a racetrack any appliance which can be used to stimulate or affect the speed of an animal except a whip authorized by the department by rule or a spur authorized by the department by rule.

562.09(3)(g) (g) Use any method to affect the condition of an animal on a racetrack or to affect the performance of an animal in a race or workout in violation of this chapter or any rule promulgated under this chapter.

562.09 History History: 1987 a. 354; 1989 a. 31, 56; 1991 a. 269; 1995 a. 27 ss. 6975, 9123 (6pp); 1997 a. 27.



562.10 Prohibition on race dogs trained by live lures or bait.

562.10  Prohibition on race dogs trained by live lures or bait. No person may:

562.10(1) (1) Knowingly use any live lure or bait in a dog race or in training a dog for entry in any race.

562.10(2) (2) Enter or permit a dog to be entered in a race if that person knows or can reasonably be expected to know that the dog was trained with any live lure or bait.

562.10(3) (3) Enter or permit a dog to be entered in a race if that person knows or can reasonably be expected to know that the dog was trained in a state that does not prohibit the knowing use of live lures or bait in a dog race or in training a dog for entry in any race.

562.10 History History: 1987 a. 354.



562.105 Humane killing of dogs.

562.105  Humane killing of dogs. No person may kill or cause to be killed any dog which races in this state or was bred, whelped or trained in this state for racing, except by a humane chemical method, specified by the department by rule, which normally causes dogs to be rendered insensible to pain, is rapid and effective and is administered by a veterinarian.

562.105 History History: 1987 a. 354; 1991 a. 269; 1995 a. 27 s. 9123 (6pp); 1997 a. 27.



562.11 Prohibited wagering activities.

562.11  Prohibited wagering activities. No person may:

562.11(1) (1) Place any wager on a race at any location except at a racetrack.

562.11(2) (2) Facilitate off-track wagers or conduct an operation through which off-track wagers are transmitted to a racetrack. The acceptance of an intertrack wager at a racetrack that does not meet the criteria specified under s. 562.05 (6m) (b) 2. is considered to be the acceptance of an off-track wager and the facilitation of an off-track wager.

562.11(3) (3) Possess a counterfeit, altered or fraudulent wagering ticket on a race with intent to defraud.

562.11(4) (4) Counterfeit, alter or forge a wagering ticket on any race or pass such a ticket with intent to defraud.

562.11 History History: 1987 a. 354; 1989 a. 31; 1991 a. 39; 2005 a. 245.



562.12 Prohibited race activities.

562.12  Prohibited race activities. No person may:

562.12(1) (1) Race an animal under a name other than its registered name or out of the animal's proper class, as determined by the department by rule.

562.12(2) (2) Accept anything of value to alter or attempt to alter the outcome of a race.

562.12(3) (3) Bribe or extort, or attempt to bribe or extort, any member, employee or agent of the department or any other person having charge of or access to an animal on a racetrack.

562.12 History History: 1987 a. 354; 1991 a. 269; 1995 a. 27 s. 9123 (6pp); 1997 a. 27.



562.124 Snowmobile racing.

562.124  Snowmobile racing.

562.124(1g)(1g) In this section, "pari-mutuel" means a wagering system in which all persons who wager on any snowmobile that finishes in any position for which wagers are taken in a race share the total amount wagered on the race minus any deductions from the wagers on that race required under rules promulgated under sub. (2).

562.124(1m) (1m) The department may authorize on-track pari-mutuel wagering on snowmobile racing at times and places, as determined by the department, that do not conflict with animal racing authorized by this chapter.

562.124(2) (2) If the department authorizes on-track pari-mutuel wagering on snowmobile racing under sub. (1m), the department shall regulate the pari-mutuel wagering and shall promulgate all rules necessary to administer this section. The department may promulgate rules that require persons who conduct snowmobile racing to be licensed by the department and the department may charge a fee to any person licensed under this subsection to cover the costs of the department in regulating on-track pari-mutuel wagering on snowmobile racing. Through its rules, the department shall do everything necessary to ensure the public interest and protect the integrity of the sport of snowmobile racing. If the department charges a fee to a person licensed under this subsection, the department shall deposit the moneys received into the appropriation accounts under ss. 20.455 (2) (g) and 20.505 (8) (g).

562.124(3) (3) The department shall confer with representatives of the United States snowmobile association in developing rules to protect the integrity of the sport of snowmobile racing.

562.124(4) (4) If the department authorizes on-track pari-mutuel wagering on snowmobile racing, the department shall prepare and submit to the chief clerk of each house of the legislature under s. 13.172 (2) a report on whether any additional civil or criminal penalties are necessary to enforce its rules.

562.124 History History: 1987 a. 354; 1989 a. 31; 1991 a. 269; 1995 a. 27 s. 9123 (6pp); 1997 a. 27, 252; 1999 a. 5.



562.125 Department of justice enforcement authority.

562.125  Department of justice enforcement authority.

562.125(1)(1)  Investigations. The department of justice may investigate any activities by the department and the department's employees and contractors, or by the licensees and their employees and contractors, which affect the operation or administration of racing and on-track pari-mutuel wagering, and shall report suspected violations of state or federal law to the appropriate prosecuting authority.

562.125(1m) (1m) Subpoena power. For the purpose of an investigation under sub. (1), the attorney general may issue a subpoena to compel the production of any books, papers, correspondence, memoranda, agreements or other documents or records which the attorney general deems relevant or material to the investigation. Section 885.12 shall apply to any failure to obey a subpoena under this subsection.

562.125(2) (2) Prosecutions. The attorney general and district attorneys have concurrent jurisdiction to commence prosecutions for alleged violations of this chapter.

562.125 History History: 1987 a. 354; 1989 a. 31; 1991 a. 269; 1995 a. 27 s. 9123 (6pp); 1997 a. 252.



562.13 Penalties.

562.13  Penalties.

562.13(1)(1) Except as provided in subs. (2) to (4), whoever violates this chapter or any rules promulgated under this chapter shall forfeit not more than $10,000.

562.13(2) (2) Whoever does any of the following may be fined not more than $10,000 or imprisoned for not more than 9 months or both:

562.13(2)(a) (a) Makes a false statement in any application for a license.

562.13(2)(b) (b) Intentionally makes a false statement or material omission in an application for employment with the department.

562.13(2)(c) (c) Violates any provision under s. 562.025, 562.05 (1), 562.06 (5) or 562.11 (1).

562.13(3) (3) Whoever violates s. 562.11 (2) or (3) is guilty of a Class I felony.

562.13(4) (4) Whoever violates s. 562.09, 562.105, 562.11 (4) or 562.12 is guilty of a Class H felony.

562.13 History History: 1987 a. 354; 1991 a. 269; 1995 a. 27 s. 9123 (6pp); 1997 a. 252, 283; 2001 a. 109.






563. Bingo and raffle control.

563.02 Purpose.

563.02  Purpose. The legislature declares that:

563.02(1) (1) All phases of the conduct of bingo and raffles, except bingo games using free cards and donated prizes for which no payment of consideration is made by participants, should be closely controlled by appropriate laws and rules which should be strictly and uniformly enforced throughout this state.

563.02(2) (2) The conduct of bingo, raffles and all attendant activities, except bingo games using free cards and donated prizes for which no payment of consideration is made by participants, should be so regulated as to discourage commercialization of bingo and raffles in all forms and to ensure the maximum use of the profits of bingo exclusively for proper and legitimate expenditures.

563.02(3) (3) It is a matter of statewide concern to foster and support proper and legitimate expenditures and to prevent commercialized gambling, participation by criminal and other undesirable elements and diversion of funds from usage for proper and legitimate expenses.

563.02 History History: 1973 c. 156; 1975 c. 99; 1977 c. 426; 1987 a. 21; 1989 a. 147; 1991 a. 269 s. 779r; Stats. 1991 s. 563.02.

563.02 Annotation The state may not enforce bingo laws on Indian reservations. Oneida Tribe of Indians of Wisconsin v. State of Wisconsin, 518 F. Supp. 712 (1981).



563.03 Definitions.

563.03  Definitions. In this chapter:

563.03(1) (1) "Adult family home" has the meaning given in s. 50.01 (1).

563.03(1m) (1m) "Bingo" means a game of chance in which players pay a consideration in order to participate, in which 75 numbered objects are available for selection, and those objects actually selected are selected on a random basis, and in which each player participates by means of cards sold, rented or used only at the time and place of the game, each card containing 5 rows of 5 spaces each, each space printed with a number from 1 to 75, except the central space, which is marked "FREE". Winners are determined and prizes awarded on the basis of possessing a bingo card on which some combination of numbers are printed and conform to the numbered objects selected at random based on a predetermined winning arrangement. "Bingo" as used in this chapter shall not mean any game using free cards and donated prizes, if any, for which no payment of consideration is made by participants.

563.03(2) (2) "Bingo occasion" means a single gathering or session at which a series of successive bingo games is played.

563.03(3) (3) "Bingo supplies and equipment" means all cards, boards, sheets, markers, pads or other supplies, devices or equipment designed for use in the play of bingo.

563.03(4e) (4e) "Calendar" means a tabular register of days covering not less than one nor more than 12 calendar months that is used or intended to be used for a calendar raffle.

563.03(4m) (4m) "Calendar raffle" means a raffle for which a drawing is held and a prize awarded on each date specified in a calendar.

563.03(4s) (4s) "Community-based residential facility" has the meaning given in s. 50.01 (1g).

563.03(5) (5) "Department" means the department of administration.

563.03(5m) (5m) "Division of gaming" means the division of gaming in the department.

563.03(6) (6) "Extra regular card" means a nondisposable card which affords additional opportunities to play in a regular bingo game to be played at a bingo occasion.

563.03(6m) (6m) "Gambling place" has the meaning designated in s. 945.01 (4) (a).

563.03(7) (7) "Gross receipts" means total receipts received from the conduct of bingo including, but not limited to, receipts from the sale, rental or use of regular bingo cards, extra regular cards, special bingo cards and bingo supplies.

563.03(9) (9) "Licensed organization" means an organization licensed under this chapter to conduct bingo.

563.03(10) (10) "Limited period bingo" means the conduct of bingo for a period of not more than 4 out of 5 consecutive days in any one year at a festival, bazaar, picnic, carnival or similar special function conducted by a licensed organization.

563.03(11) (11) "Premises" means any room, hall, enclosure, tent or outdoor area in which bingo is being played.

563.03(12) (12) "Profit" means the gross receipts collected from one or more bingo occasions, less reasonable sums necessarily and actually expended for bingo supplies and equipment, prizes, utilities, license fees and taxes.

563.03(12c) (12c) "Progressive jackpot bingo" means a series of bingo games in which the prize is carried over to the succeeding game if no player wins a game within a specified number of calls.

563.03(12e) (12e) "Proper and legitimate expenditure" means an expenditure made by an organization for any of the following:

563.03(12e)(a) (a) Any purpose for which the organization is organized.

563.03(12e)(b) (b) The advancement, improvement or benefit of the organization, if the amount of the expenditure does not exceed the fair market value of the advancement, improvement or benefit.

563.03(12m) (12m) "Raffle" means a game of chance in which tickets or calendars are sold and a drawing for prizes is held.

563.03(13) (13) "Regular bingo card" means a nondisposable card issued to a person upon payment of the admission fee which affords a person the opportunity to participate in all regular games played at a bingo occasion.

563.03(14) (14) "Regular bingo game" means a bingo game in which a person, upon payment of an admission, is issued a regular bingo card and may purchase or rent extra regular cards.

563.03(14t) (14t) "Senior citizen community center" means a public place in which recreational or social activities are made available primarily to individuals who are 55 years of age or older.

563.03(15) (15) "Special bingo card" means a disposable, specially marked bingo card which affords a person the opportunity to participate in a special bingo game to be played at a bingo occasion.

563.03(16) (16) "Special bingo game" means any bingo game which is not a regular bingo game and which is played with special bingo cards.

563.03 History History: 1973 c. 156; 1975 c. 99; 1977 c. 426; 1979 c. 32, 34; 1983 a. 222; 1989 a. 147; 1991 a. 269 ss. 779s to 779w; Stats. 1991 s. 563.03; 1997 a. 27; 2005 a. 247; 2009 a. 28; 2011 a. 32.



563.04 General duties of the department.

563.04  General duties of the department. The department shall:

563.04(2) (2) Conduct hearings on the suspension or revocation of a license for violation of this chapter or any rules promulgated under it.

563.04(3) (3) Promulgate rules under ch. 227 relating to the issuance, renewal, amendment, suspension and revocation of bingo and raffle licenses and the conduct of bingo under this chapter.

563.04(4) (4) Approve and establish a standard set of bingo cards comprising a consecutively numbered series and prescribe by rule the manner in which such cards are to be reproduced and distributed to a licensed organization.

563.04(5) (5) Prescribe appropriate forms necessary to carry out this chapter.

563.04(6) (6) Issue, renew and amend licenses:

563.04(6)(a) (a) To organizations to conduct bingo.

563.04(6)(b) (b) To a member designated by the organization who is responsible for the gross receipts.

563.04(7) (7) Issue and renew licenses to suppliers of bingo supplies and equipment.

563.04(8) (8) Have power to temporarily suspend any license.

563.04(10) (10) Refer for investigation potential or actual violations of this chapter and rules promulgated under it to the district attorney of the county in which a bingo occasion will be or was held.

563.04(11) (11) Make a continuous study of the operation of this chapter to ascertain if there are defects herein which jeopardize or threaten to jeopardize the purpose of this chapter; and make a continuous study of the operation and administration of similar laws which may be in effect in other states.

563.04(13) (13) Establish the style, content and format of all licenses issued under this chapter.

563.04(14) (14) Promulgate rules relating to the sale of equal shares of single raffle tickets to one or more purchasers under a Class A raffle license under s. 563.92 (1m).

563.04 History History: 1973 c. 156; 1979 c. 34 ss. 1000, 2100 (45) (a); 1989 a. 31, 147; 1991 a. 39; 1991 a. 269 ss. 780d to 781p; Stats. 1991 s. 563.04; 1995 a. 27 s. 9123 (6pp); 1997 a. 27; 2001 a. 16.



563.05 Powers and duties of department.

563.05  Powers and duties of department.

563.05(2) (2) The department may promulgate rules requiring holders of licenses issued under this chapter to post a notice in a conspicuous place where a bingo occasion or raffle drawing is conducted describing the procedures for filing a complaint against the holder.

563.05(3) (3) The department may promulgate rules specifying the number of business days within which the department must review and make a determination on an application for a permit, as defined in s. 227.116 (1g), that is issued under this chapter.

563.05(4) (4) The department may promulgate rules defining procedures to be used by the department for receiving, filing and investigating complaints, for commencing disciplinary proceedings and for conducting hearings under this chapter.

563.05(5) (5) No employee in the division of gaming who performs any duty related to bingo or raffles or the secretary, deputy secretary, or assistant deputy secretary of administration and no member of such a person's immediate family, as defined in s. 19.42 (7), may, while that person is employed or serves in such a capacity or for 2 years following the termination of his or her employment with the department after having served in such a capacity, do any of the following:

563.05(5)(a) (a) Have any direct or indirect interest in any person who is licensed or required to be licensed under this chapter.

563.05(5)(b) (b) Accept or agree to accept money or any thing of value from any person who is licensed or required to be licensed under this chapter.

563.05 History History: 1991 a. 269 ss. 782ad, 782ah, 1110b, 1110d; Stats. 1991 s. 563.05; 1995 a. 27 ss. 6976, 9123 (6pp); 1997 a. 27; 1999 a. 5; 2011 a. 32; 2013 a. 20.



563.051 Bingo and raffle security.

563.051  Bingo and raffle security. The department may do any of the following:

563.051(1) (1) Provide all of the security services for the bingo and raffle operations under this chapter.

563.051(2) (2) Monitor the regulatory compliance of bingo and raffle operations under this chapter.

563.051(3) (3) Audit the bingo and raffle operations under this chapter.

563.051(4) (4) Investigate suspected violations of this chapter.

563.051(5) (5) Report suspected gaming-related criminal activity to the division of criminal investigation in the department of justice for investigation by that division.

563.051(6) (6) If the division of criminal investigation in the department of justice chooses not to investigate a report under sub. (5), coordinate an investigation of the suspected criminal activity with local law enforcement officials and district attorneys.

563.051 History History: 1997 a. 27.



563.055 Cancellation of license; reinstatement.

563.055  Cancellation of license; reinstatement.

563.055(1) (1) If the holder of a license issued under this chapter pays a fee required under s. 563.13 (4), 563.22 (2) or 563.92 (2) by check and the check is not paid by the bank upon which the check is drawn, the department may cancel the license on or after the 60th day after the department receives the notice from the bank, subject to sub. (2).

563.055(2) (2) At least 20 days before canceling a license, the department shall mail a notice to the holder that informs the holder that the check was not paid by the bank and that the holder's license may be canceled on the date determined under sub. (1) unless the holder does all of the following before that date:

563.055(2)(a) (a) Pays the fee for which the unpaid check was issued.

563.055(2)(b) (b) Pays the charge for an unpaid draft established by the depository selection board under s. 20.905 (2).

563.055(3) (3) Nothing in sub. (1) or (2) prohibits the department from extending the date for cancellation to allow the holder additional time to comply with sub. (2) (a) and (b).

563.055(4) (4) A cancellation of a license under this section completely terminates the license and all rights, privileges and authority previously conferred by the license.

563.055(5) (5) The department may reinstate a license that has been canceled under this section only if the previous holder complies with sub. (2) (a) and (b) and pays a $30 reinstatement fee.

563.055(6) (6) All moneys received under this section shall be credited to the appropriation account under s. 20.505 (8) (jm).

563.055 History History: 1989 a. 31; 1991 a. 269 s. 782ap; Stats. 1991 s. 563.055; 1995 a. 27 ss. 6976c, 9123 (6pp); 1997 a. 27; 1999 a. 5.



563.10 Rules governing commingling of receipts restricted.

563.10  Rules governing commingling of receipts restricted. Notwithstanding ss. 227.11 (2), 227.24 (1) (a) and 563.04 (3), the department may not promulgate any emergency rule relating to the commingling of bingo and raffle receipts unless it can clearly establish that commingling will occur without such rule and that the rule will effectively prevent commingling. The department shall set forth any such finding in its proposed rule. If upon review under s. 227.40, the court finds that the finding of fact upon which any emergency rule relating to such commingling is based is unsupported by clear and convincing evidence, the rule is invalid.

563.10 History History: 1979 c. 41; 1985 a. 182 ss. 55 (4), 57; 1991 a. 269 s. 782at; Stats. 1991 s. 563.10; 1995 a. 27 s. 9123 (6pp); 1997 a. 27.



563.11 License to conduct bingo.

563.11  License to conduct bingo.

563.11(1) (1) Any bona fide religious, charitable, service, fraternal or veterans organization or any organization, other than the state or any political subdivision of the state, to which contributions are deductible for federal income tax purposes or state income or franchise tax purposes, may apply to the department for a license to conduct bingo. In this subsection, "service organization" includes all of the following:

563.11(1)(b) (b) A community-based residential facility.

563.11(1)(c) (c) A senior citizen community center.

563.11(1)(d) (d) An adult family home.

563.11(2) (2)

563.11(2)(a)(a) Prior to applying for a license, an organization listed under sub. (1) shall:

563.11(2)(a)1. 1. Be incorporated in this state as a nonprofit corporation or organized in this state as a religious or nonprofit organization.

563.11(2)(a)2. 2. Have at least 15 members in good standing.

563.11(2)(a)3. 3. Conduct activities within this state in addition to the conduct of bingo.

563.11(2)(a)5. 5. Operate without profit to its members, and no part of the net earnings of such organization shall inure to the benefit of any private shareholder or individual.

563.11(2)(a)6. 6. Have been in existence for 3 years immediately preceding its application for a license, and shall have had during that 3-year period a membership actively engaged in making proper and legitimate expenditures.

563.11(2)(a)7. 7. Have received and used and shall continue to receive and use, for proper and legitimate expenditures, funds derived from sources other than from the conduct of bingo.

563.11(2)(b) (b) Paragraph (a) does not apply to any organization listed under sub. (1) (b) to (d).

563.11 History History: 1973 c. 156; 1989 a. 147; 1991 a. 39; 1991 a. 269 ss. 782bd, 782bh; Stats. 1991 s. 563.11; 2005 a. 22.

563.11 Annotation Loss of tax exempt status for income tax purposes does not necessarily imply that an organization is no longer nonprofit. 67 Atty. Gen. 255.



563.12 Bingo license application.

563.12  Bingo license application. Each applicant for a license to conduct bingo shall file with the department an application on a form prescribed by the department. Except as provided in s. 563.135, the application shall include:

563.12(1) (1) The name and address of the applicant.

563.12(2) (2) Sufficient facts relating to the incorporation or organization of the applicant to enable the department to determine if the applicant is eligible for a license under this subchapter.

563.12(3) (3) The name and address of each officer of the applicant organization.

563.12(4) (4) The place and date of each bingo occasion proposed to be conducted during the effective period of the license.

563.12(5) (5) The name and address of the owner of the premises in which bingo will be conducted and the approximate capacity of the premises.

563.12(7) (7) The name, date of birth and address of each supervising member for each bingo occasion who shall be an active member of the applicant organization and one or more of whom shall be present and in immediate charge of and responsible for the conduct of bingo games at each bingo occasion.

563.12(8) (8) The name of any licensed organization cosponsoring any bingo occasion.

563.12(9) (9) The name, address, date of birth and years of membership of an active member of the applicant organization who shall be responsible for the proper utilization of the gross receipts derived from the conduct of bingo.

563.12(11) (11) Other information which the department considers necessary to administer this chapter.

563.12 History History: 1973 c. 156; 1977 c. 418; 1981 c. 380; 1989 a. 147; 1991 a. 269 s. 782cd; Stats. 1991 s. 563.12; 1995 a. 27 s. 9123 (6pp); 1997 a. 27, 252.



563.13 Affidavits and fees.

563.13  Affidavits and fees. Except as provided in s. 563.135, an application for a license to conduct bingo shall be accompanied by:

563.13(2) (2) A sworn statement by the member designated as responsible for the proper utilization of gross receipts that no commission or other fee, salary, profits, compensation, reward or recompense will be paid to any person or organization and that all profits will be spent as provided under s. 563.51 (8).

563.13(4) (4) A $10 license fee for each bingo occasion proposed to be conducted and $5 for an annual license for each designated member responsible for the proper utilization of gross receipts. All moneys received under this subsection shall be credited to the appropriation account under s. 20.505 (8) (jm).

563.13 History History: 1973 c. 156; 1975 c. 99; 1979 c. 34; 1987 a. 21; 1989 a. 147; 1991 a. 269 s. 782ch; Stats. 1991 s. 563.13; 1995 a. 27 s. 9123 (6pp); 1995 a. 417; 1999 a. 5.



563.135 Bingo license application; community-based residential facilities, senior citizen community centers and adult family homes.

563.135  Bingo license application; community-based residential facilities, senior citizen community centers and adult family homes.

563.135(1) (1) An application for a license to conduct bingo for an organization listed under s. 563.11 (1) (b) to (d) shall be accompanied by a $5 license fee and a sworn statement by the owner or operator of the organization that all of the following rules shall apply to bingo conducted by the organization:

563.135(1)(a) (a) Only residents, guests of residents, and employees of the community-based residential facility or adult family home, or members, patrons, guests of members, and patrons and employees of the senior citizen community center, may play bingo.

563.135(1)(b) (b) Bingo may be played only as a recreational or social activity.

563.135(1)(c) (c) No admission fee may be charged to play bingo.

563.135(1)(d) (d) The total fee charged to a player for all bingo cards used by the player at a bingo occasion will not exceed $2 and the aggregate value of prizes awarded at the bingo occasion will equal the total amount of fees that are collected from all of the players at the bingo occasion.

563.135(1)(e) (e) Progressive jackpot bingo may not be played.

563.135(2m) (2m) All moneys received under sub. (1) shall be credited to the appropriation account under s. 20.505 (8) (jm).

563.135 History History: 1989 a. 147; 1991 a. 269 s. 782cp; Stats. 1991 s. 563.135; 1999 a. 5; 2005 a. 247.



563.14 Department determinations.

563.14  Department determinations. Upon receipt of an application for a license to conduct bingo, the department shall investigate the qualifications of the applicant and the merits of the application and before issuing a license shall determine that:

563.14(1) (1) The applicant is eligible to be licensed to conduct bingo under s. 563.11.

563.14(2) (2) The supervising member and member responsible for the proper utilization of gross receipts are active members of the applicant organization who, subject to ss. 111.321, 111.322 and 111.335, have never been convicted of a felony or, if convicted, have received a pardon or have been released from parole, extended supervision or probation for at least 5 years.

563.14(3) (3) The proposed bingo occasions will be conducted in accordance with this chapter and the rules promulgated under it.

563.14(6) (6) The profits from all bingo games conducted by the applicant organization are proposed to be used as provided under s. 563.51 (8).

563.14 History History: 1973 c. 156; 1975 c. 99; 1979 c. 34 s. 2100 (45) (a); 1981 c. 122, 380; 1981 c. 391 s. 211; 1987 a. 21; 1989 a. 147; 1991 a. 269 s. 782ct; Stats. 1991 s. 563.14; 1995 a. 27 s. 9123 (6pp); 1997 a. 27, 283.



563.15 Issuance of license to conduct bingo.

563.15  Issuance of license to conduct bingo.

563.15(1) (1) After making the determinations under s. 563.14, the department shall either notify the applicant organization in writing why a license is not being issued or issue a license to such applicant organization authorizing it to conduct bingo at the times and places set forth in the license. Except as provided in sub. (1m), a license issued under this subsection shall be effective for one year from the first day of the month of the first occasion listed on the license and may be renewed annually, except that an applicant organization may request that the license expire on the first day of any month within the one-year licensure period.

563.15(1m) (1m) A license issued under sub. (1) to an organization listed under s. 563.11 (1) (b) to (d) shall remain in effect unless it is canceled, suspended or revoked by the department or withdrawn by the organization.

563.15(3) (3) Each license, and all amendments thereto, shall be conspicuously displayed at the place where a bingo occasion is conducted and at all times during the conduct thereof so as to be easily readable by any patron of the bingo occasion.

563.15 History History: 1973 c. 156; 1975 c. 99; 1979 c. 34 s. 2100 (45) (a); 1981 c. 162, 209, 391; 1989 a. 147; 1991 a. 39; 1991 a. 269 ss. 782dd to 782dp; Stats. 1991 s. 563.15; 1995 a. 27 s. 9123 (6pp); 1997 a. 27.



563.16 Amendment of license to conduct bingo.

563.16  Amendment of license to conduct bingo. Upon application by a licensed organization, a license may be amended, if the subject matter of the amendment properly and lawfully could have been included in the original license. An application for an amendment to a license shall be filed and processed in the same manner as an original application. An application for the amendment of a license shall be accompanied by a $3 fee. If any application for amendment seeks approval of additional bingo occasions or designates a new member responsible for the proper utilization of gross receipts, the appropriate fee under s. 563.13 (4) also shall be paid. If the department approves an application for an amendment to a license, a copy of the amendment shall be sent to the applicant who shall attach it to the original license. All moneys received under this section shall be credited to the appropriation account under s. 20.505 (8) (jm).

563.16 History History: 1973 c. 156; 1979 c. 34; 1989 a. 147; 1991 a. 269 s. 782dt; Stats. 1991 s. 563.16; 1995 a. 27 s. 9123 (6pp); 1997 a. 27; 1999 a. 5.



563.17 Denial of application; hearing.

563.17  Denial of application; hearing. If the department denies a license to conduct bingo, within 30 days after receiving written notification of such denial, an applicant may demand in writing a hearing before the department upon the applicant's qualifications and the merit of the application. At the hearing, the burden of proof shall be on the applicant to establish his or her eligibility for a license. If, after the hearing, the department enters an order denying the application, the order shall set forth in detail the reasons for the denial. Upon entry of such an order or upon the expiration of the 30-day period during which a hearing may be demanded, the applicant's license fee shall be refunded less reasonable administrative costs. If the department approves the application, the department shall issue the license within 14 days after approval.

563.17 History History: 1973 c. 156; 1979 c. 34; 1989 a. 147; 1991 a. 269 s. 782ed; Stats. 1991 s. 563.17; 1995 a. 27 s. 9123 (6pp); 1997 a. 27.



563.18 Suspension or revocation.

563.18  Suspension or revocation.

563.18(1) (1) Proceedings to suspend or revoke a supplier's license or a license to conduct bingo shall be initiated by the department pursuant to the rules promulgated under s. 563.05 (4).

563.18(3) (3) The department's decision under this section is subject to judicial review under ch. 227.

563.18(4) (4) When a license under this subchapter is suspended or revoked by the department, the licensee shall immediately surrender the license to the department. A licensee whose license has been revoked may reapply for a license one year after the effective date of the revocation. If a license has been suspended under sub. (3), the department shall reinstate the license at the end of the period of suspension.

563.18(5) (5) A violation of any applicable law of this state or rule promulgated thereunder shall constitute grounds for suspension or revocation.

563.18 History History: 1973 c. 156; 1975 c. 198; 1979 c. 34 s. 2100 (45) (a); 1989 a. 147; 1991 a. 269 s. 782eh; Stats. 1991 s. 563.18; 1995 a. 27 s. 9123 (6pp); 1997 a. 27.

563.18 Annotation Board may not revoke license of an organization because of its membership policies regarding race. 67 Atty. Gen. 255.



563.21 Supplier's license.

563.21  Supplier's license. Any person intending to sell or distribute bingo supplies or equipment to a licensed organization shall apply to the department for a supplier's license.

563.21 History History: 1973 c. 156; 1989 a. 147; 1991 a. 269 s. 782ep; Stats. 1991 s. 563.21; 1995 a. 27 s. 9123 (6pp); 1997 a. 27.



563.22 Supplier's license application.

563.22  Supplier's license application.

563.22(1) (1) An application for a supplier's license shall be filed with the department on a form prescribed by the department. The application shall include:

563.22(1)(a) (a) The name and address of the applicant.

563.22(1)(b) (b) A designation of the type of business organization of the applicant and the date and place of its original establishment.

563.22(1)(c) (c) The name and address of each officer, director, shareholder, partner, member or other person with an ownership interest in the applicant business.

563.22(1)(d) (d) A statement showing the gross receipts realized in the preceding year on the sale or distribution of bingo supplies and equipment to licensed organizations.

563.22(1)(e) (e) The name and address of any supplier of bingo supplies and equipment to the applicant.

563.22(1)(f) (f) The number of years the applicant has been in the business of supplying bingo supplies and equipment.

563.22(1)(g) (g) If the applicant business is organized outside of this state, the name and address of a resident agent who is authorized to be served legal documents and receive notices, orders and directives of the department.

563.22(2) (2)

563.22(2)(a)(a) Each application for an initial supplier's license or for a renewal thereof shall be accompanied by a fee of $25.

563.22(2)(b) (b) When the supplier's license expires, the supplier shall pay a supplementary fee based on the supplier's gross sales of bingo supplies and equipment to licensed organizations during the preceding year. The supplementary fee shall be determined in accordance with the following schedule:

Amount of Gross Sales Fee

Less than $5,000 $10

Between $5,000 and $19,999 $50

Between $20,000 and $49,999 $200

Between $50,000 and $100,000 $500

More than $100,000 $1,000

563.22(2)(c) (c) All moneys received under this subsection shall be credited to the appropriation account under s. 20.505 (8) (jm).

563.22 History History: 1973 c. 156; 1979 c. 34; 1989 a. 147; 1991 a. 269 s. 782et; Stats. 1991 s. 563.22; 1993 a. 112; 1995 a. 27 s. 9123 (6pp); 1997 a. 27; 1999 a. 5.



563.24 Issuance of supplier's license.

563.24  Issuance of supplier's license. Upon receiving an application for a supplier's license, the department may require the applicant, or if the applicant is a corporation, limited liability company or partnership, its officers, directors, stockholders and members, to appear and testify under oath on the contents of the application. If the department determines that the supplier's license applicant possesses the requisite qualifications, a license shall be issued to the bingo supplier. A license issued under this section shall be effective for one year from the first day of the month of its issuance, and may be renewed annually. If the application is not approved, the department shall notify the applicant in writing of such action. Within 10 days after receipt of such notification, the applicant may demand a hearing before the department. At the hearing, the burden of proof shall be on the applicant to establish his or her qualifications and the merit of the application. The fee, less reasonable administrative costs, shall be refunded to the applicant upon entry of an order denying an application after hearing, or upon expiration of the period during which a hearing may be demanded.

563.24 History History: 1973 c. 156; 1979 c. 34; 1991 a. 269 s. 782fd; Stats. 1991 s. 563.24; 1993 a. 112; 1995 a. 27 s. 9123 (6pp); 1997 a. 27.



563.25 Supplier to notify department of changes.

563.25  Supplier to notify department of changes. During the pendency of an application for a supplier's license, the applicant shall immediately notify the department in writing of any change in the facts set forth in the application, including any change in any item in the application, in the organization, structure or mode of operation of the supplier's business and in the identity of persons named or required to be named in the application or the nature or extent of their interests. Within 10 days after any such change which occurs after the issuance of the license, the change shall be reported to the department. Failure to notify the department of such change shall constitute sufficient cause for denial of a pending license application or for suspension or revocation of a license which has been granted.

563.25 History History: 1973 c. 156; 1989 a. 147; 1991 a. 269 s. 782fh; Stats. 1991 s. 563.25; 1995 a. 27 s. 9123 (6pp); 1997 a. 27.



563.26 Maintenance of supplier's books and records.

563.26  Maintenance of supplier's books and records. Each licensed supplier shall maintain his or her books and records in such manner as to enable the department to determine the gross sales of bingo supplies and equipment to licensed organizations. Invoices for the sale of bingo supplies and equipment shall include the name and license number of the organization to which the supplies were sold, the date and amount of the sale and an enumeration of the items sold. Each licensed supplier and formerly licensed supplier shall maintain his or her books and records for not less than 4 years and shall make them available at reasonable times for examination by the department or its authorized representatives.

563.26 History History: 1973 c. 156; 1979 c. 34; 1983 a. 222; 1991 a. 269 s. 782fp; Stats. 1991 s. 563.26; 1995 a. 27 s. 9123 (6pp); 1997 a. 27.



563.27 Persons not eligible for supplier's license.

563.27  Persons not eligible for supplier's license. The following persons shall not be eligible for a supplier's license:

563.27(1) (1) Subject to ss. 111.321, 111.322 and 111.335, a person convicted of a felony who has not received a pardon or has not been released from parole, extended supervision or probation for at least 5 years.

563.27(2) (2) Subject to ss. 111.321, 111.322 and 111.335, a person who is or has been a professional gambler or gambling promoter or to whom s. 139.34 (1) (c) is applicable.

563.27(3) (3) A public officer or employee.

563.27(4) (4) A business in which a person disqualified under sub. (1), (2) or (3) is employed or active or in which a person is married or related in the first degree of kinship to such person who has an interest of more than 10% in the business.

563.27 History History: 1973 c. 156; 1981 c. 380; 1981 c. 391 s. 211; 1991 a. 269 s. 782ft; Stats. 1991 s. 563.27; 1997 a. 283.

563.27 Annotation One who sells or rents illegal gambling devices is a promoter under sub. (2). This section is constitutional. Wisconsin Bingo Supply & Equipment Co. v. Bingo Control Board, 88 Wis. 2d 293, 276 N.W.2d 716 (1979).



563.28 Suspension or restriction of a supplier's license for delinquent child support payments.

563.28  Suspension or restriction of a supplier's license for delinquent child support payments.

563.28(1) (1) If required in a memorandum of understanding entered into under s. 49.857, the department shall suspend or restrict the supplier's license of any person who is delinquent in making court-ordered payments of child or family support, maintenance, birth expenses, medical expenses or other expenses related to the support of a child or former spouse or who has failed to comply, after appropriate notice, with a subpoena or warrant issued by the department of children and families or a county child support agency under s. 59.53 (5) and relating to paternity or child support proceedings.

563.28(2) (2) The department shall disclose the social security number of any applicant for a supplier's license to the department of children and families for the purpose of administering s. 49.22.

563.28 History History: 1997 a. 191; 2007 a. 20.



563.285 Supplier's license and delinquent taxes or unemployment insurance contributions.

563.285  Supplier's license and delinquent taxes or unemployment insurance contributions.

563.285(1) (1) The department shall deny an application for the issuance or renewal of a license, or revoke a license already issued, if the department of revenue certifies under s. 73.0301 that the applicant or licensee is liable for delinquent taxes. An applicant for whom a license is not issued or renewed, or a licensee whose license is revoked, under this section for delinquent taxes is entitled to a notice under s. 73.0301 (2) (b) 1. b. and a hearing under s. 73.0301 (5) (a) but is not entitled to any other notice or hearing under this section.

563.285(1m) (1m) The department shall deny an application for the issuance or renewal of a license, or revoke a license already issued, if the department of workforce development certifies under s. 108.227 that the applicant or licensee is liable for delinquent unemployment insurance contributions. An applicant for whom a license is not issued or renewed, or a licensee whose license is revoked, under this section for delinquent unemployment insurance contributions is entitled to a notice under s. 108.227 (2) (b) 1. b. and a hearing under s. 108.227 (5) (a) but is not entitled to any other notice or hearing under this section.

563.285(2) (2)

563.285(2)(a)(a) If a licensee or an applicant for any license is an individual, the department shall disclose his or her social security number to the department of revenue for the purpose of requesting certifications under s. 73.0301 and to the department of workforce development for the purpose of requesting certifications under s. 108.227.

563.285(2)(b) (b) If a licensee or an applicant for any license is not an individual, the department shall disclose the person's federal employer identification number to the department of revenue for the purpose of requesting certifications under s. 73.0301 and to the department of workforce development for the purpose of requesting certifications under s. 108.227.

563.285 History History: 1997 a. 237; 2013 a. 36.



563.29 Supplier prohibitions.

563.29  Supplier prohibitions.

563.29(1) (1) No person shall sell or distribute bingo supplies or equipment to any licensed organization without first having obtained a supplier's license, but an organization which is or has been during the preceding 12 months, licensed to conduct bingo in this state may sell bingo supplies and equipment actually used by it in the conduct of bingo to another licensed organization.

563.29(2) (2) No person shall willfully make any materially false statement in an application for a supplier's license.

563.29(3) (3) No licensed supplier shall sell or distribute to a licensed organization any card unless it is identified in the standard set of bingo cards prescribed by the department.

563.29(5) (5) No person directly or indirectly connected with the manufacture, sale or distribution of bingo supplies or equipment, and no agent, servant or employee of such person, shall conduct, advise or assist in the conduct of bingo; render any service to anyone conducting or assisting in the conduct of bingo; or prepare any form required of a licensed organization pertaining to bingo.

563.29(6) (6) No licensed supplier, or the authorized agent, salesperson or representative of a licensed supplier, may, during the term of the license, sell or distribute bingo supplies or equipment to any person or organization other than a licensed supplier, licensed organization or organization using free cards and donated prizes, if any, for which no payment of consideration is made by participants.

563.29(7) (7) No licensed supplier, or the authorized agent, salesperson or representative of a licensed supplier, shall be present to transact business during the conduct of bingo.

563.29 History History: 1973 c. 156; 1979 c. 34; 1983 a. 171; 1989 a. 147; 1991 a. 269 s. 782gd; Stats. 1991 s. 563.29; 1995 a. 27 s. 9123 (6pp); 1997 a. 27.



563.51 Restrictions on the conduct of bingo.

563.51  Restrictions on the conduct of bingo.

563.51(1) (1)  Who conducts. Only a person licensed under s. 563.15 shall conduct bingo.

563.51(2t) (2t) Prohibited places. Bingo may not be conducted at a place owned, operated or controlled by a person who has been convicted of having operated a gambling place within the past 5 years.

563.51(4) (4) Sufficient space to play. Purchase of a bingo card shall entitle each player to a place with sufficient room in which to play.

563.51(7) (7) Equipment; supplies.

563.51(7)(a)(a) A licensed organization shall purchase or receive bingo supplies and equipment specifically designed or adapted for use in the conduct of bingo only from a licensed supplier or another licensed organization.

563.51(7)(b) (b) Any equipment used in the conduct of bingo shall be owned absolutely by the licensed organization or borrowed from another licensed organization without payment of any compensation therefor by the licensed organization.

563.51(7)(c) (c) The equipment and supplies used in the conduct of bingo shall be maintained in good repair and sound condition.

563.51(8) (8) Profits used for proper and legitimate expenditures. The profits from any bingo game shall be used exclusively for proper and legitimate expenditures of the licensed organization.

563.51(9) (9) Limitation on value of prizes.

563.51(9)(a)(a) Except as provided in paragraphs (b) and (c), no prize in a single bingo game shall exceed $500 and the aggregate value of prizes at any bingo occasion may not exceed $2,500.

563.51(9)(b) (b) The aggregate value of prizes at a bingo occasion may exceed $2,500 by the amount resulting from the awarding of minimum prizes under sub. (27).

563.51(9)(c) (c) The limits under par. (a) do not apply to progressive jackpot bingo.

563.51(10) (10) Prohibited prizes.

563.51(10)(a)(a) No licensed organization shall award any prize consisting of alcoholic or fermented malt beverages or an interest in real estate or securities.

563.51(10)(b) (b) No bonus or additional prizes shall be awarded on the basis of either a specific arrangement of the numbers or the type of card required to win a game. Except as provided for progressive jackpot bingo under s. 563.54, no prize shall be determined on the basis of a specified number of calls.

563.51(11) (11) Merchandise prizes. If any merchandise prize is awarded in a bingo game, its value shall be its current retail price. The current retail price of merchandise prizes donated to a licensed organization shall not be reported as an expenditure in its financial statement of bingo operations. No merchandise prize shall be redeemable or convertible into cash directly or indirectly by the licensed organization.

563.51(12) (12) Management and operation of bingo. No person shall receive remuneration for participating in the management or operation of any bingo game.

563.51(13) (13) Age limitations.

563.51(13)(a)(a) A minor may not play a bingo game conducted by a licensed organization unless an adult who is a relative of the minor by blood, marriage, or adoption, or the minor's guardian, is present in the building or on the premises while the minor plays the game.

563.51(13)(b) (b) A minor may not conduct or assist in the conduct of bingo.

563.51(14) (14) Only proper and legitimate expenditures permitted. No expenditures other than proper and legitimate expenditures may be made in connection with the conduct of bingo by a licensed organization.

563.51(15) (15) Regular bingo game fee. A fee of not more than $1 may be charged for admission to premises at which a regular bingo game is conducted. The fee entitles the person to participate, without additional charge, in all regular bingo games played at such bingo occasion, except that a fee of not more than $1 may be charged for each extra regular card.

563.51(16) (16) Winners and prizes; same day. Except as provided for progressive jackpot bingo under s. 563.54, each bingo winner shall be determined and every prize shall be awarded and delivered on the same day on which the bingo occasion is conducted.

563.51(18) (18) Sale of supplies, merchandise and refreshments. In addition to the sale of bingo supplies by the licensed organization or the sale of food or refreshments, merchandise may be sold on the premises where bingo is conducted when authorized by the licensed organization.

563.51(19) (19) Bingo cards; printing. Bingo cards shall be printed only on one side.

563.51(20) (20) Separate count of bingo cards. The licensed organization shall keep an accurate, separate count of the number of regular bingo cards, extra regular cards and special bingo cards which are sold, rented or used. Such information shall be available for inspection at the close of the bingo occasion.

563.51(21) (21) Price of bingo cards. Regular bingo cards, extra regular cards and special bingo cards shall each be assigned a specific price, and the price shall remain the same during a bingo occasion. At any time during a bingo occasion, a regular or extra regular card may be changed at no additional cost. Cards shall be sold or rented only on the premises at which bingo is being conducted. A price list shall be posted where the bingo cards are distributed, setting forth the price of each type of card. Only the posted price may be charged. The regular bingo cards and the extra regular cards shall be readily distinguishable from each other.

563.51(22) (22) Method of play.

563.51(22)(a)(a) The method of play in any bingo game and the utilization of bingo equipment and supplies shall be such that each player is afforded an equal opportunity to win.

563.51(22)(b) (b) The objects to be drawn shall be essentially the same in size, color, shape, weight, balance and all other characteristics, so that at all times during the conduct of bingo, each object possesses the capacity for equal agitation with any other object within the receptacle.

563.51(22)(c) (c) All 75 objects shall be present in the receptacle at the beginning of each bingo game.

563.51(22)(d) (d) The announcement of all numbers drawn shall be clearly audible to the players present.

563.51(22)(e) (e) When more than one room is used for any one bingo game, the receptacle and the caller and any assistant shall be in the room where the greatest number of players are present; and all numbers shall be announced in a manner clearly audible to the players in each room.

563.51(22)(f) (f) Once removed, no object shall be returned to the receptacle until after the conclusion of the game.

563.51(22)(g) (g) Immediately following the calling of each number in a bingo game, the caller shall turn that portion of the object which shows the number and letter to the players.

563.51(23) (23) Number arrangement announced; prizes announced and posted.

563.51(23)(a)(a) Except as provided in par. (b), the particular arrangement of numbers required to be covered in order to win and the amount of the prize for each game shall be clearly described and audibly announced to the players immediately before each game. Except as provided in par. (b), the amount of the prize for each bingo game also shall be posted where the bingo cards are distributed.

563.51(23)(b) (b) If the amount of the prize in a progressive jackpot bingo game under s. 563.54 is determined, at least in part, on the basis of card sales, the method for determining the amount of the prize must be clearly described, audibly announced, and posted as provided under par. (a), but the amount of the prize need not be announced or posted.

563.51(24) (24) Verification of winner.

563.51(24)(a)(a) The numbers appearing on the winning card at the time a winner is determined shall be verified in the immediate presence of at least one disinterested player.

563.51(24)(b) (b) At the time a winner is determined, any player may call for a verification of all numbers and of the objects remaining in the receptacle and not yet drawn. This verification shall be made in the immediate presence of the supervising member and at least one disinterested player.

563.51(26) (26) Limit on hours of bingo. No bingo game may commence before 7 a.m. or after 12 midnight, except as provided in s. 563.55.

563.51(27) (27) More than one winner. When more than one player is found to be the winner on the call of the same number in the same bingo game, a cash prize shall be divided equally among the winners. The licensed organization may elect to round off the prize to any amount between the next lower dollar and the next higher dollar. Any licensed organization may elect to set a minimum prize of not exceeding $10 for each winner. When equal division of a merchandise prize is not possible, identical substitute prizes whose aggregate retail value is approximately equal to that of the designated prize may be awarded or a cash prize equal to the retail value may be divided among the winners as provided in this subsection.

563.51(28) (28) Prohibited from playing. No licensed organization shall permit any person who is conducting or assisting in the conduct of bingo on a bingo occasion to participate as a player on that occasion.

563.51(29) (29) Bingo caller. No person may act as a caller in the conduct of any game of bingo unless the person:

563.51(29)(a) (a) Has been a member in good standing of the licensed organization, the auxiliary of the licensed organization or the parent organization or a member of the local unit of the religious organization which the licensed organization is a member of for at least one year immediately preceding the date of the game or is the spouse of such a member.

563.51(29)(b) (b) Subject to ss. 111.321, 111.322 and 111.335, has never been convicted of a felony or, if convicted, has been pardoned or released from probation, extended supervision or parole for at least 5 years.

563.51 History History: 1973 c. 156; 1975 c. 99; 1977 c. 418; 1979 c. 34, 172; 1981 c. 122, 209, 380; 1981 c. 391 s. 211; 1983 a. 35, 222; 1985 a. 128; 1987 a. 21; 1989 a. 31, 147; 1991 a. 269 s. 782gp; Stats. 1991 s. 563.51; 1997 a. 283; 2005 a. 247; 2009 a. 328.

563.51 Annotation A televised bingo program involving viewer participation violates this section and exposes the sponsoring organization and participating television station to prosecution under ss. 163.54 (now 563.73), 945.02 (3) and 945.03 (4) (now 945.03 (1m) (d)). 65 Atty. Gen. 80.

563.51 Annotation The state's interest in preventing organized crime infiltration of a tribal bingo enterprise does not justify state regulation in light of the compelling federal and tribal interest supporting it. California v. Cabazon Band of Indians, 480 U.S. 202 (1987).



563.52 Limited period bingo.

563.52  Limited period bingo.

563.52(1) (1) In this section, "licensee" means a person licensed to conduct limited period bingo.

563.52(4) (4) No admission fee shall be charged to play limited period bingo.

563.52(5) (5) A fee of not more than $1 per game may be charged for a single card to participate in limited period bingo.

563.52(6) (6) All other provisions in this chapter relating to regular bingo games shall apply to limited period bingo except as otherwise provided.

563.52 History History: 1973 c. 156; 1975 c. 99; 1989 a. 147; 1991 a. 269 s. 782hd; Stats. 1991 s. 563.52; 2005 a. 247.



563.53 Special bingo games.

563.53  Special bingo games. In addition to provisions in this chapter relating to regular bingo games, the following provisions shall apply to special bingo games:

563.53(1) (1) All special bingo cards shall be in a form approved by the department.

563.53(2) (2) Each special bingo card shall be used for one game only and shall be indelibly marked by the player while in use so as to render it void and unusable thereafter.

563.53(3) (3) A fee of not more than $1 may be charged for each special bingo card.

563.53 History History: 1973 c. 156; 1975 c. 99; 1991 a. 269 s. 782hh; Stats. 1991 s. 563.53; 1995 a. 27 s. 9123 (6pp); 1997 a. 27; 2005 a. 247.



563.54 Progressive jackpot bingo.

563.54  Progressive jackpot bingo.

563.54(1) (1) A player wins progressive jackpot bingo by covering all the numbers on his or her bingo card within a specified number of calls. The number of calls for the first game shall be at least 48. The number of calls shall increase by one in each succeeding game until a player wins the progressive jackpot bingo prize.

563.54(2) (2)

563.54(2)(a)(a) The starting prize for progressive jackpot bingo shall be any of the following:

563.54(2)(a)1. 1. Fifty percent of the card sales for the first progressive jackpot bingo game.

563.54(2)(a)2. 2. An amount specified before the start of play, not to exceed $500.

563.54(2)(b) (b) The prize for each succeeding game of progressive jackpot bingo shall be 50 percent of the card sales for the game plus the prize amount from the preceding game.

563.54(3) (3) After the specified number of calls for a game of progressive jackpot bingo are completed, if no person has won, the game shall continue until a player covers all of the numbers on his or her card and that player shall be awarded a consolation prize of not less than $100. The consolation prize may not be paid from the 50 percent of card sales used to fund the progressive jackpot bingo prize.

563.54(4) (4) No card for a game of progressive jackpot bingo may be sold after the game has begun.

563.54(5) (5) Once started, progressive jackpot bingo shall be played at each succeeding bingo occasion until a player wins a game of progressive jackpot bingo, except that progressive jackpot bingo may be played only once per day.

563.54(6) (6) Progressive jackpot bingo may be played only on special bingo cards.

563.54 History History: 2005 a. 247.



563.55 Local ordinances.

563.55  Local ordinances. Any political subdivision of this state may enact an ordinance that extends the hours during which bingo may be played under s. 563.51 (26).

563.55 History History: 1973 c. 156; 1989 a. 147; 1991 a. 269 s. 782hp; Stats. 1991 s. 563.55.



563.61 Report of bingo operations.

563.61  Report of bingo operations.

563.61(1) (1) Each licensed organization shall file with the department, on a form prescribed by the department, a semiannual report of bingo operations for each 6-month period beginning on the date on which the organization's license is issued. The report is due on the 60th day after the last day of the reporting period. The report shall be accompanied by the payment of the gross receipts tax due. The licensed organization shall retain a copy of the report for its permanent records. The report shall include:

563.61(1)(a) (a) The name and address of each supervising member and each member responsible for the proper utilization of gross receipts.

563.61(1)(b) (b) The date, hour and address of each bingo occasion held during the reporting period.

563.61(1)(c) (c) The number of games played at each bingo occasion held during the reporting period.

563.61(1)(d) (d) An itemized statement of the gross receipts from each bingo occasion held during the reporting period, including gross receipts from sales of regular bingo cards, extra regular cards, special game cards and sale of supplies.

563.61(1)(e) (e) An itemized statement of expenditures for each bingo occasion held during the reporting period, including amounts paid for prizes, bingo supplies and equipment, license fees and other expenses.

563.61(1)(em) (em) An itemized statement of expenditures, if any, made during the reporting period by the licensed organization for the advancement, improvement or benefit of the licensed organization.

563.61(1)(f) (f) A statement showing the balance in the licensed organization's bingo account and all deposits into and adjustments in the bingo account that were made during the reporting period.

563.61(1)(g) (g) The name of the depository and the title and number of the account.

563.61(2) (2) The report shall be signed by the member responsible for the proper utilization of gross receipts for the bingo occasion.

563.61(3) (3) If no bingo games are held on a date when a license authorizes them to be held, a report to that effect shall be filed with the department.

563.61 History History: 1973 c. 156; 1975 c. 99; 1977 c. 418; 1983 a. 222; 1987 a. 21; 1989 a. 147; 1991 a. 269 s. 782id; Stats. 1991 s. 563.61; 1995 a. 27 s. 9123 (6pp); 1997 a. 27.



563.62 Reports improperly filed.

563.62  Reports improperly filed.

563.62(1) (1) The department may refuse to renew a license of an organization found to be delinquent in filing its financial statement or found to have filed an incomplete statement of bingo operations.

563.62(2) (2) If a licensed organization fails to file a financial statement of bingo operations within 5 days after notification by the department of the delinquency, the department may suspend the license, pending the filing of the financial statement.

563.62(3) (3) If the financial statement filed by a licensed organization is not fully, accurately and truthfully completed, the department may refuse to renew a license or may suspend a license until such time as a statement in proper form has been filed.

563.62 History History: 1973 c. 156; 1977 c. 418; 1979 c. 34 s. 2100 (45) (a); 1991 a. 269 ss. 782ih; Stats. 1991 s. 563.62; 1995 a. 27 s. 9123 (6pp); 1997 a. 27.



563.63 Bingo account.

563.63  Bingo account.

563.63(1)(1) Each licensed organization shall maintain one account which shall be designated as the "bingo account" and which shall be a regular or interest-bearing checking, share draft or negotiable order of withdrawal account from which canceled checks, share drafts or negotiable orders of withdrawal, or microfilm copies of any of them, may be obtained. All gross receipts derived from the conduct of bingo shall be deposited into the bingo account. No other receipts may be deposited in a bingo account. Deposits shall be made within 5 days following the date of a bingo occasion. All accounts shall be maintained in a financial institution located in this state.

563.63(2) (2)

563.63(2)(a)(a) All withdrawals from the bingo account shall be by checks or other drafts having preprinted consecutive numbers, signed by the duly authorized person and made payable to a specific person. Except as permitted in par. (b), no such check or other draft shall be issued payable to "cash" or to "bearer".

563.63(2)(b) (b) If more than one player is declared to be the winner on the call of the same number in the same bingo game and an equal division of the cash prize is $10 or less for each winner, a check for the game total prize may be issued to "Cash—Game #—" and the winners paid with cash from that check.

563.63(3) (3) Checks or other drafts drawn on the bingo account shall be for one or more of the following purposes:

563.63(3)(a) (a) The payment of necessary and reasonable expenses incurred in connection with the conduct of bingo, including prizes, bingo supplies and equipment, utilities, license fees and taxes.

563.63(3)(b) (b) Proper and legitimate expenditures.

563.63(5) (5) Gross receipts derived from the conduct of bingo shall not be commingled with any other funds of the licensed organization. Except as permitted by sub. (3) (b), no part of such receipts shall be transferred to any other account maintained by the licensed organization.

563.63 History History: 1973 c. 156; 1975 c. 99; 1983 a. 222; 1985 a. 171; 1987 a. 21; 1989 a. 147; 1991 a. 269 s. 782ip; Stats. 1991 s. 563.63.



563.64 Bookkeeping and accounts.

563.64  Bookkeeping and accounts.

563.64(1) (1) Each licensed organization shall maintain a single entry or double entry bookkeeping system for the purpose of recording all receipts and expenditures in connection with the conduct of bingo and the disbursement of profits derived therefrom. Such bookkeeping system shall consist of a columnar book maintained on a calendar or fiscal year basis.

563.64(2) (2) The columnar book, deposit books, canceled checks, records of share drafts, check books, records of share accounts, records of negotiable orders of withdrawal, deposit slips, bank statements and copies of financial statements of bingo operations and all other books and accounts shall be maintained for not less than 4 years and shall be available at reasonable times for examination by the department or its authorized representative. The department may require the licensed organization to obtain microfilm copies of share drafts to the extent necessary for examination purposes. All documents supporting the entries made in the books of accounts shall be kept by the licensed organization for a period of not less than 4 years. Such documents shall include, but are not limited to, bank statements, canceled checks, records of share drafts, deposit slips and invoices for all expenditures.

563.64 History History: 1973 c. 156; 1985 a. 171; 1989 a. 147; 1991 a. 269 s. 782it; Stats. 1991 s. 563.64; 1995 a. 27 s. 9123 (6pp); 1997 a. 27.



563.65 Proper and legitimate expenditures; reimbursement and waiver.

563.65  Proper and legitimate expenditures; reimbursement and waiver. If a financial audit of a licensed organization shows that an expenditure of bingo funds was not a proper and legitimate expenditure and the department requests that the licensed organization reimburse the appropriate bingo account in an amount equal to the amount so expended, the licensed organization may appeal the request to the department. The department may waive or reduce the amount of any such reimbursement if the licensed organization presents evidence satisfactory to the department that the licensed organization acted in good faith and by mistake or inadvertently in so expending the funds.

563.65 History History: 1983 a. 222; 1989 a. 147; 1991 a. 269 s. 782jd; Stats. 1991 s. 563.65; 1995 a. 27 s. 9123 (6pp); 1997 a. 27.



563.66 Financial report to membership.

563.66  Financial report to membership.

563.66(1) (1) At least once a year, each licensed organization shall report the following information in writing to its membership regarding the bingo occasions which it has conducted:

563.66(1)(a) (a) The number of bingo occasions conducted.

563.66(1)(b) (b) The gross receipts.

563.66(1)(c) (c) The amount of prizes paid.

563.66(1)(d) (d) The net profit or loss.

563.66(1)(e) (e) The disposition of profits.

563.66(1)(f) (f) Any interest earned on profits deposited in interest-bearing accounts.

563.66(1)(g) (g) A summary of expenses incurred.

563.66(2) (2) The information reported under sub. (1) shall be incorporated into the minutes or records of each licensed organization. If a licensed organization is an auxiliary or affiliate of a parent organization, a copy of the written report shall be filed with the executive officer of the parent organization and incorporated into its minutes.

563.66 History History: 1973 c. 156; 1989 a. 147; 1991 a. 269 s. 782jh; Stats. 1991 s. 563.66.



563.68 Expenditure of bingo funds after cessation of bingo.

563.68  Expenditure of bingo funds after cessation of bingo. A licensed organization which has ceased to conduct bingo for any reason and has unexpended bingo funds shall disburse such funds in any of the following ways:

563.68(1) (1) As provided under s. 563.51 (8) within one year after the cessation of the conduct of bingo.

563.68(2) (2) In accordance with a plan of expenditure approved in advance by the department.

563.68 History History: 1973 c. 156; 1987 a. 21; 1989 a. 147; 1991 a. 269 s. 782jk; Stats. 1991 s. 563.68; 1995 a. 27 s. 9123 (6pp); 1997 a. 27.



563.69 Exemptions; community-based residential facilities, senior citizen community centers and adult family homes.

563.69  Exemptions; community-based residential facilities, senior citizen community centers and adult family homes. This subchapter does not apply to an organization listed under s. 563.11 (1) (b) to (d).

563.69 History History: 1989 a. 147; 1991 a. 269 s. 782jp; Stats. 1991 s. 563.69.



563.71 Duties of the department of justice.

563.71  Duties of the department of justice.

563.71(1) (1)  Investigatory proceeding.

563.71(1)(a)(a) Whenever the attorney general files with a circuit or supplemental court commissioner a statement that the attorney general believes that a violation of this chapter has occurred, the commissioner shall issue a subpoena for any person requested or named by the attorney general. Mileage and witness fees need not be paid in advance, but only verified claims for mileage and fees which are approved by the attorney general shall be paid out of the state treasury and charged to the appropriation under s. 20.455 (1) (d) and shall be the same rates as those paid witnesses in circuit court.

563.71(1)(b) (b) Testimony from persons subpoenaed under par. (a) shall be taken by a stenographic reporter and transcribed and read to or by the witness and subscribed to by the witness, unless the parties represented stipulate upon the record that the reading of the transcript of such testimony to or by the witness and his or her signature thereto are waived and that the transcript may be used with like force and effect as if read and subscribed by the witness. The attendance of the witness for the purpose of reading and subscribing to the transcript may be compelled in the same manner that his or her attendance to be examined may be compelled.

563.71(1)(c) (c) The supplemental court commissioner shall be entitled to the fees under s. 814.68 (1). All such fees and all other costs and expenses incident to such inquiry shall be paid out of the appropriation under s. 20.455 (1) (d).

563.71(2) (2) Violations a public nuisance. A violation of this chapter constitutes a public nuisance under ch. 823, irrespective of any criminal prosecution which may be or is commenced based on the same acts.

563.71(3) (3) Application. This section does not apply to subch. VIII.

563.71 History History: 1973 c. 156; Sup. Ct. Order, 67 Wis. 2d 585, 753 (1975); 1977 c. 29 s. 1656 (27); 1977 c. 187 s. 135; 1977 c. 273; 1977 c. 323 s. 16; 1977 c. 426; 1979 c. 34; 1981 c. 317 s. 2202; 1991 a. 269 s. 782kd; Stats. 1991 s. 563.71; 2001 a. 61.



563.72 Inspection for enforcement.

563.72  Inspection for enforcement. Any peace officer or district attorney, within their respective jurisdictions, or an authorized employee of the department, may, at all reasonable hours, enter the premises where a bingo occasion is being conducted and examine the books, papers and records of the licensed organization to determine if all proper taxes or fees imposed have been paid. Any refusal to permit such examination of the premises by the licensed organization, its agent or an employee or the person in charge of the premises to which the bingo license relates, constitutes sufficient grounds for the suspension or revocation of a license, and is punishable under s. 563.73 (2). In addition, such refusal constitutes sufficient grounds for any peace officer or other persons authorized under this section within their respective jurisdictions or authority to employ whatever reasonable action is necessary to conduct inspections permitted by this section.

563.72 History History: 1973 c. 156; 1979 c. 34 s. 2100 (45) (a); 1989 a. 147; 1991 a. 269 s. 782kh; Stats. 1991 s. 563.72; 1995 a. 27 s. 9123 (6pp); 1997 a. 27.



563.73 Penalties.

563.73  Penalties.

563.73(1)(1) Whoever violates s. 563.51 (1), (8) to (10), (12), (15) or (26) may be fined not more than $10,000 or imprisoned not more than 9 months or both.

563.73(2) (2) Whoever violates any other provision of this chapter may be fined not more than $5,000 or imprisoned not more than 90 days or both.

563.73(3) (3) The department of justice or the district attorney of the county where the violation occurs may commence an action in the name of the state to recover a civil forfeiture to the state of not more than $10,000 for the violation of any provision of this chapter.

563.73(4) (4) The department of justice, the department or the district attorney of a county of an actual or potential violation, after informing the department of justice, may commence an action in the circuit court in the name of the state to restrain any violation of any provision of this chapter. The court may, prior to entry of final judgment, make such an order or judgment as necessary to restore to any person any pecuniary loss suffered because of the acts or practices involved in the violation, provided proof thereof is submitted to the court. The department of justice may subpoena persons, require the production of books and other documents and request the department to exercise its authority to aid in the investigation of alleged violations of this section.

563.73(5) (5) This section does not apply to subch. VIII.

563.73 History History: 1973 c. 156; 1977 c. 426; 1989 a. 147 s. 45; Stats. 1989 s. 163.73; 1991 a. 269 s. 782kp; Stats. 1991 s. 563.73; 1995 a. 27 s. 9123 (6pp); 1997 a. 27.



563.80 Gross receipts tax.

563.80  Gross receipts tax.

563.80(1)(1) An occupational tax is imposed on those gross receipts of any licensed organization which are derived from the conduct of bingo, in the following amounts:

563.80(1)(a) (a) One percent of the first $30,000 in gross receipts received by a licensed organization during a year.

563.80(1)(b) (b) Two percent of the gross receipts received by a licensed organization during a year that exceed $30,000.

563.80(2m) (2m) All moneys received under sub. (1) shall be credited to the appropriation account under s. 20.505 (8) (jm).

563.80 History History: 1973 c. 156; 1991 a. 269 s. 782Ld; Stats. 1991 s. 563.80; 1997 a. 237; 1999 a. 5.



563.90 Qualified organizations.

563.90  Qualified organizations. Any local religious, charitable, service, fraternal or veterans organization or any organization to which contributions are deductible for federal income tax purposes or state income or franchise tax purposes, which has been in existence for one year immediately preceding its application for a license or which is chartered by a state or national organization which has been in existence for at least 3 years, may conduct a raffle upon receiving a license for the raffle event from the department. No other person may conduct a raffle in this state.

563.90 History History: 1977 c. 426; 1991 a. 39, 1991 a. 269 s. 782Lp; Stats. 1991 s. 563.90; 1995 a. 27 s. 9123 (6pp); 1997 a. 27.

563.90 Annotation The "local" requirement applies to all applicants, including tax-exempt organizations. Knights of Columbus v. Bingo Control Board, 151 Wis. 2d 404, 444 N.W.2d 447 (Ct. App. 1989).

563.90 Annotation Certain political organizations and subdivisions of the state may qualify for a raffle license. 67 Atty. Gen. 323.

563.90 AnnotationRaffle laws discussed. 75 Atty. Gen. 273 (1986).

563.90 AnnotationEligibility requirements for licensure discussed. 76 Atty. Gen. 115.



563.905 Definitions.

563.905  Definitions. In this subchapter:

563.905(1) (1) "Local organization" means an organization whose activities are limited to this state, to a specific geographical area within this state, or to a specific geographical area that is partly within this state and partly within another state.

563.905(2) (2) "Service organization" includes all of the following:

563.905(2)(a) (a) A labor organization, as defined in s. 5.02 (8m), whose jurisdiction is limited to a specific geographical area within the state.

563.905(2)(b) (b) A political party, as defined in s. 5.02 (13), except a state committee registered under s. 11.05 and organized exclusively for political purposes under whose name candidates appear on a ballot at any election.

563.905 History History: 1987 a. 240; 1989 a. 147; 1991 a. 269 s. 782Lt; Stats. 1991 s. 563.905; 2009 a. 316.



563.91 Limit.

563.91  Limit. No qualified organization under s. 563.90 may conduct more than 200 raffles or more than one calendar raffle during a year.

563.91 History History: 1977 c. 426; 1983 a. 222; 1989 a. 147; 1991 a. 269 s. 782md; Stats. 1991 s. 563.91.



563.92 License.

563.92  License.

563.92(1m)(1m) The department may issue a Class A license for the conduct of a raffle in which some or all of the tickets for that raffle are sold on days other than the same day as the raffle drawing and in which equal shares of a single ticket may be sold to one or more purchasers. The department may issue a Class B license for the conduct of a raffle in which all of the tickets for that raffle are sold on the same day as the raffle drawing.

563.92(2) (2) The fee for a raffle license shall be $25 and shall be remitted with the application. A raffle license shall be valid for 12 months and may be renewed as provided in s. 563.98 (1g). The department shall issue the license within 30 days after the filing of an application if the applicant qualifies under s. 563.90 and has not exceeded the limits of s. 563.91. All moneys received by the department under this subsection shall be credited to the appropriation account under s. 20.505 (8) (j).

563.92(4) (4) Proceedings to suspend or revoke a license to conduct raffles shall be initiated by the department pursuant to the rules promulgated under s. 563.05 (4).

563.92 History History: 1977 c. 426; 1979 c. 34 s. 2100 (45) (a); 1983 a. 222; 1989 a. 147; 1991 a. 39, 189; 1991 a. 269 s. 782mt; Stats. 1991 s. 563.92; 1991 a. 315; 1995 a. 27 ss. 6976d, 6976f, 9123 (6pp); 1997 a. 27; 1999 a. 5; 2001 a. 16.



563.93 The conduct of raffles under a Class A license.

563.93  The conduct of raffles under a Class A license. All of the following shall apply to the conduct of a raffle under a Class A license:

563.93(1) (1) All raffle tickets and all calendars shall be identical in form and include:

563.93(1)(a) (a) The number of the license issued by the department.

563.93(1)(b) (b) The name and address of the sponsoring organization.

563.93(1)(c) (c) The price of the ticket or calendar and the discounted price, if any, applicable to multiple ticket or calendar purchases.

563.93(1)(d) (d) A place for the purchaser to enter his or her name and address.

563.93(1)(e) (e) The date, time and place of the drawing or drawings.

563.93(1)(f) (f) A list of each prize to be awarded which has a retail value of $500 or more.

563.93(1s) (1s) Each raffle ticket and each calendar sold by an organization shall include a separate identification number, printed on both the purchaser's and the organization's portion of the ticket or calendar, numbered consecutively in relation to the other tickets or calendars for the same drawing.

563.93(2) (2) No raffle ticket may exceed $100 in cost.

563.93(2m) (2m) No calendar may exceed $10 in cost for each month covered by the calendar.

563.93(3) (3) No person may sell a raffle ticket or calendar unless authorized by an organization with a Class A license.

563.93(4) (4)

563.93(4)(a)(a) Except as provided in par. (b), tickets for a proposed raffle may not be offered for sale more than 270 days before the raffle drawing.

563.93(4)(b) (b) An organization that existed at least 5 years before the organization was issued a Class A license may offer tickets for sale for a proposed raffle up to one year before the date of the raffle drawing.

563.93(4m) (4m) The organization that conducts a raffle under a Class A license shall provide the purchaser of a raffle ticket or calendar the purchaser's portion of the ticket or calendar before the raffle drawing, but need not provide it to the purchaser at the time of purchase.

563.93(5) (5) All raffle drawings shall be held in public.

563.93(6) (6) All prizes shall be awarded. The purchaser of a ticket or calendar need not be present at the drawing to win a prize.

563.93(7) (7) If a raffle drawing is canceled, the organization shall refund the receipts to the ticket or calendar purchasers.

563.93(8) (8) The organization that holds a raffle drawing shall furnish a list of prize winners to each ticket or calendar holder who provides the organization with a self-addressed stamped envelope and requests the list.

563.93(9) (9) If a person who holds a Class A license sells equal shares of a single ticket to one or more purchasers, the person shall, prior to the raffle drawing for which the shares were sold, purchase any shares of the ticket that have not been sold.

563.93 History History: 1977 c. 426; 1983 a. 222; 1987 a. 399; 1989 a. 147; 1991 a. 269 s. 782nd; Stats. 1991 s. 563.93; 1993 a. 152; 1995 a. 27 ss. 6976m to 6976t, 9123 (6pp); 1997 a. 27; 2001 a. 16, 109; 2007 a. 206; 2009 a. 315.



563.935 The conduct of raffles under a Class B license.

563.935  The conduct of raffles under a Class B license. All of the following shall apply to the conduct of a raffle under a Class B license:

563.935(1) (1) All raffle tickets shall be identical in form.

563.935(2) (2) The tickets need not be numbered consecutively.

563.935(3) (3) No raffle ticket may exceed $10 in cost.

563.935(4) (4) No person may sell a raffle ticket unless authorized by an organization with a Class B license.

563.935(5) (5) All raffle drawings shall be held in public.

563.935(6) (6)

563.935(6)(a)(a) Except as provided in par. (b), the purchaser of a ticket must be present at the drawing to win a prize, unless the purchaser gives the ticket to another person who may claim the prize on behalf of the purchaser, but only if that other person is present at the drawing. If the purchaser of the ticket gives the ticket to another person to claim a prize on behalf of the purchaser, the organization conducting the raffle and the department shall not be held responsible or liable in any dispute regarding the ownership of the ticket.

563.935(6)(b) (b) Any organization conducting a raffle may, according to procedures determined by the organization, allow the purchaser of a ticket not to be present at the drawing to win a prize.

563.935(7) (7) All prizes shall be awarded.

563.935(8) (8) The time of the drawing and the prizes to be awarded, the prize amount or the methodology used to determine the prize amount shall be posted or announced before the drawing.

563.935(9) (9) If a raffle drawing is canceled, the organization shall refund the receipts to the ticket purchasers.

563.935(10) (10) A raffle under a Class B license to which all of the following apply is one raffle for purposes of s. 563.91:

563.935(10)(a) (a) More than one drawing is held and more than one prize is awarded on the same date and at the same location.

563.935(10)(b) (b) Drawings for each prize or group of prizes are made from a container specific to each prize or group of prizes.

563.935(10)(c) (c) The raffle ticket purchaser places his or her ticket in the container of his or her choice.

563.935 History History: 1995 a. 27, 301; 1997 a. 27; 2009 a. 317.



563.94 Profits.

563.94  Profits. All profits from raffles shall be used by the organization conducting the raffles to further the organization's purpose for existence and no salaries, fees or profit shall be paid to any other organization or individual in connection with the operation of a raffle. This section does not prohibit the printing of raffle tickets or calendars or the purchase of equipment or prizes for a raffle.

563.94 History History: 1977 c. 426; 1983 a. 222; 1989 a. 147; 1991 a. 269 s. 782nh; Stats. 1991 s. 563.94.



563.95 Denial of application; hearing.

563.95  Denial of application; hearing. Within 30 days after receiving written notification of a denial by the department of a license to conduct a raffle, an applicant may demand in writing a hearing before the department upon the applicant's qualifications and the merit of the application. At the hearing, the burden of proof shall be on the applicant to establish eligibility for a license. If, after the hearing, the department enters an order denying the application, the order shall set forth in detail the reasons for the denial. Upon entry of such an order or upon expiration of the 30-day period during which a hearing may be demanded, the applicant's license fee shall be refunded. If the department approves the application, the department shall issue the license within 14 days after approval.

563.95 History History: 1977 c. 426; 1979 c. 34; 1989 a. 147; 1991 a. 269 s. 782np; Stats. 1991 s. 563.95; 1995 a. 27 s. 9123 (6pp); 1997 a. 27.



563.97 Records.

563.97  Records. Each organization licensed to conduct raffles shall maintain a list of the names and addresses of all persons winning prizes with a retail value of $100 or more, and the prizes won, for at least 12 months after each raffle is conducted. The list shall be available at reasonable times for public examination and shall be provided to the department upon request.

563.97 History History: 1983 a. 222; 1991 a. 269 s. 782nt; Stats. 1991 s. 563.97; 1995 a. 27 s. 9123 (6pp); 1997 a. 27.



563.98 Annual financial reports; renewals.

563.98  Annual financial reports; renewals.

563.98(1) (1) Each organization licensed under this subchapter shall, on or before the last day of the 12th month beginning after the date on which the license is issued and on or before that same date in each subsequent year, report the following information in writing to the department regarding the raffles which it has conducted:

563.98(1)(a) (a) The number and dates of raffles conducted.

563.98(1)(b) (b) The receipts.

563.98(1)(c) (c) The amount of prizes paid.

563.98(1)(d) (d) The net profit or loss.

563.98(1)(e) (e) The other expenses paid.

563.98(1c) (1c) Upon request of any organization that conducts a raffle during the month in which the report under sub. (1) is due, the department may extend by not more than 30 days the deadline for submitting the report.

563.98(1g) (1g) An organization licensed under this subchapter may renew the license by submitting a $25 renewal fee with the report under sub. (1). All moneys received under this subsection shall be credited to the appropriation account under s. 20.505 (8) (j).

563.98(1m) (1m) Any organization that reports to the department under sub. (1) and that had total receipts from the conduct of raffles of more than $50,000 during the reporting period shall include in its report a list of the names and addresses of all persons winning prizes with a retail value of $100 or more, and the prizes won, during the reporting period.

563.98(2) (2) If a copy of the financial report is not filed or is not fully, accurately and truthfully completed, or if the fee specified in sub. (1g) is not paid, the department may refuse to renew a license or may suspend a license until the report in proper form has been filed or the fee is paid.

563.98 History History: 1977 c. 426; 1979 c. 34 s. 2100 (45) (a); 1983 a. 222; 1989 a. 147; 1991 a. 269 s. 782pd; Stats. 1991 s. 563.98; 1995 a. 27 s. 9123 (6pp); 1997 a. 27; 1999 a. 5.



563.99 Penalties.

563.99  Penalties.

563.99(1)(1) Any person who violates this subchapter shall be fined not more than $1,000 or imprisoned not more than 30 days or both.

563.99(2) (2) The district attorney of a county of an actual or potential violation may commence an action in circuit court in the name of the state to restrain any violation of this subchapter. The court may, prior to entry of final judgment, make such an order or judgment as necessary to restore to any person any pecuniary loss suffered because of the acts or practices involved in the violation.

563.99 History History: 1977 c. 426; 1979 c. 34; 1991 a. 269 s. 782ph; Stats. 1991 s. 563.99.






565. State lottery.

565.01 Definitions.

565.01  Definitions. In this chapter:

565.01(1) (1) "Administrator" means the administrator of the lottery division in the department.

565.01(1m) (1m) "Beneficial owner" has the meaning given under 17 CFR 240.13d-3.

565.01(2) (2) "Department" means the department of revenue, except as otherwise expressly provided.

565.01(2m) (2m) "Federal income tax number" means either a taxpayer identification number or a federal employer identification number, as required by the internal revenue service.

565.01(3m) (3m) "Instant lottery ticket services and supplies" means those lottery products and associated services commonly known as scratch-off or instant games based upon secure, preprinted lottery tickets.

565.01(4) (4) "Major procurement" means a procurement for materials, supplies, equipment or services which are unique to the lottery and not common to the ordinary operations of state agencies, including security services, prize payout agreements or annuity contracts and materials, supplies, equipment or services involving marketing, the printing of lottery tickets or lottery shares, the receiving or recording of a player's selection in any lottery game and the determination of winners of a lottery game.

565.01(4c) (4c) "Management consultation services" means any of the following services:

565.01(4c)(a) (a) The development of a specification related to a bid or competitive sealed proposal to supply goods or services to the department relating to the state lottery.

565.01(4c)(b) (b) The evaluation of a bid or competitive sealed proposal to supply goods or services to the department relating to the state lottery.

565.01(4c)(c) (c) Consultation regarding the administration or supervision of one or more functions relating to lottery management or operations.

565.01(4d) (4d) "Minority business" means a business certified by the department of administration under s. 16.287 (2).

565.01(4e) (4e) "Minority group member" has the meaning given in s. 16.287 (1) (f).

565.01(4f) (4f) "Multijurisdictional" means pertaining to another state of the United States of America, the District of Columbia, the Commonwealth of Puerto Rico or any territory or possession of the United States of America or the government of Canada or any province thereof.

565.01(4g) (4g) "On-line services and supplies" means those lottery products and associated services, including computerized transaction processing equipment, computerized retailer vending terminals, and those technologies necessary to maximize lottery revenues and minimize the lottery's total operating costs. The term does not include services related to instant lottery ticket services.

565.01(4n) (4n) "Personal representative" has the meaning given in s. 851.23.

565.01(4r) (4r) "Promotional advertising" means advertising which is for the purpose of inducing persons to purchase lottery tickets or lottery shares. "Promotional advertising" does not mean advertising which is designed to provide the public with information on any of the following:

565.01(4r)(a) (a) The fact that this state has a state lottery or participates in a multijurisdictional lottery.

565.01(4r)(b) (b) The locations where lottery tickets or lottery shares are sold.

565.01(4r)(c) (c) The price of lottery tickets or lottery shares.

565.01(4r)(d) (d) The prizes or prize structure of the lottery.

565.01(4r)(e) (e) The type of lottery game and an explanation of how it works.

565.01(4r)(f) (f) The time, date and place of conducting the lottery.

565.01(4r)(g) (g) The winning numbers, lottery tickets or lottery shares or the identity of winners and the amounts won.

565.01(4r)(h) (h) How the lottery is operated or how the net proceeds of the lottery are to be used.

565.01(5) (5) "Relative" means a spouse, child, stepchild, brother, stepbrother, sister, stepsister, parent or stepparent.

565.01(6) (6) "Retailer" means a person who sells lottery tickets or lottery shares on behalf of the department under the terms of a lottery retailer contract entered into under s. 565.10.

565.01(6m) (6m)

565.01(6m)(a)(a) "The state lottery" means an enterprise, including a multijurisdictional lottery in which the state participates, in which the player, by purchasing a ticket, is entitled to participate in a game of chance in which any of the following applies:

565.01(6m)(a)1. 1. The winning tickets are randomly predetermined and the player reveals preprinted numbers or symbols from which it can be immediately determined whether the ticket is a winning ticket entitling the player to win a prize as prescribed in the features and procedures for the game, including an opportunity to win a prize in a secondary or subsequent chance drawing or game.

565.01(6m)(a)2. 2. The ticket is evidence of the numbers or symbols selected by the player or, at the player's option, randomly selected by a computer, and the player becomes entitled to a prize as prescribed in the features and procedures for the game, including an opportunity to win a prize in a secondary or subsequent chance drawing or game, if some or all of the player's symbols or numbers are selected in a chance drawing or game, if the player's ticket is randomly selected by the computer at the time of purchase or if the ticket is selected in a chance drawing.

565.01(6m)(b) (b) "The state lottery" does not include any of the following games or games simulating any of the following games:

565.01(6m)(b)1. 1. Any game in which winners are selected based on the results of a race or sporting event.

565.01(6m)(b)2. 2. Any banking card game, including blackjack, baccarat or chemin de fer.

565.01(6m)(b)3. 3. Poker.

565.01(6m)(b)4. 4. Roulette.

565.01(6m)(b)5. 5. Craps or any other game that involves utilizing dice.

565.01(6m)(b)6. 6. Keno.

565.01(6m)(b)7. 7. Bingo 21, bingo jack, bingolet or bingo craps.

565.01(6m)(b)8. 8. Any game of chance that is played on a slot machine or any mechanical, electromechanical or electronic device that is generally available to be played at a gambling casino.

565.01(6m)(b)9. 9. Any game or device that is commonly known as a video game of chance or a video gaming machine or that is commonly known as or considered to be a video gambling machine, except a video device authorized by the department to permit the sale of tickets by retailers in a game authorized under par. (a) if all of the following apply:

565.01(6m)(b)9.a. a. The device does not determine whether the player has won a prize.

565.01(6m)(b)9.b. b. The device does not indicate whether the player has won a prize other than by verifying that the player's ticket or some or all of the player's symbols or numbers on the player's ticket have been selected in a chance drawing, or by verifying that the player's ticket has been randomly selected by a central system computer at the time of purchase.

565.01(6m)(b)10. 10. Any game that is similar to a game listed in this paragraph.

565.01(6m)(b)11. 11. Any other game that is commonly considered to be a form of gambling and is not, or is not substantially similar to, a game that the department has the authority to conduct under this chapter.

565.01(6m)(c) (c) This subsection shall not affect the provisions of any Indian gaming compact entered into before January 1, 1993, under s. 14.035.

565.01(7) (7) "Vendor" means any person who enters into a major procurement contract under s. 565.25.

565.01 History History: 1987 a. 119; 1989 a. 31, 99; 1991 a. 39, 189, 269, 321; 1995 a. 27 s. 9116 (5); 1997 a. 27; 1999 a. 194; 2011 a. 32; 2013 a. 20.

565.01 Annotation The purchase of a lottery ticket creates a binding contract with the state, the terms of which are governed by statute. Under sub. (6m) (a) 2., a player is entitled to a prize as prescribed in the "features and procedures for the game," which become a part of the contract. The player is assumed to know the applicable law and, thus, to know that the features and procedures specify the terms upon which a player is entitled to a prize. Brown v. State, 230 Wis. 2d 355, 602 N.W.2d 79 (Ct. App. 1999), 98-2662.



565.015 Advisory referendum on additional forms of gambling.

565.015  Advisory referendum on additional forms of gambling. After January 1, 1993, neither house of the legislature may pass any bill that authorizes the conduct of any game specified in s. 565.01 (6m) (b), 1991 stats., unless, prior to the passage of that bill and during the same legislative session, all of the following occur:

565.015(1) (1) A bill requiring a statewide advisory referendum on the question of whether the legislature should authorize the conduct of such a game has been enacted.

565.015(2) (2) The advisory referendum required under sub. (1) has been held.

565.015 History History: 1991 a. 321.



565.02 Lottery operations.

565.02  Lottery operations.

565.02(1)(1)

565.02(1)(a)(a) Prior to appointing an administrator, the department shall conduct a nationwide search to find the best, most qualified appointee and consider the business management experience, marketing experience, computer experience and lottery management experience of the applicants.

565.02(1)(b) (b) Notwithstanding s. 111.321, no person may serve as the administrator if he or she has been convicted of, or entered a plea of guilty or no contest to, any of the following:

565.02(1)(b)1. 1. A felony, other than a felony conviction for an offense under subds. 2. to 4., during the immediately preceding 10 years, unless the person has been pardoned.

565.02(1)(b)2. 2. A gambling-related offense.

565.02(1)(b)3. 3. Fraud or misrepresentation in any connection.

565.02(1)(b)4. 4. A violation of a provision of this chapter or rule of the department relating to the state lottery.

565.02(1)(c) (c) Before appointment of an administrator is made, the department, with the assistance of the department of justice, shall conduct a background investigation of the proposed administrator. The department shall require the proposed administrator to be photographed and fingerprinted on 2 fingerprint cards each bearing a complete set of the person's fingerprints. The department of justice may submit the fingerprint cards to the federal bureau of investigation for the purposes of verifying the identity of the person fingerprinted and obtaining records of his or her criminal arrests and convictions. The department shall reimburse the department of justice for the department's services under this paragraph.

565.02(2) (2)

565.02(2)(a)(a) The administrator shall perform the duties assigned to the administrator under this chapter and by the secretary of revenue.

565.02(2)(b) (b) The administrator shall appoint and supervise employees, as specified by the department by rule under sub. (3) (a), as necessary to carry out the duties of the administrator.

565.02(2)(c) (c) Notwithstanding s. 111.321, no person may be employed under par. (b) if he or she has been convicted of, or entered a plea of guilty or no contest to, any of the following:

565.02(2)(c)1. 1. A felony, other than a felony conviction for an offense under subd. 2. or 3., during the immediately preceding 10 years, unless the person has been pardoned.

565.02(2)(c)2. 2. A gambling-related offense.

565.02(2)(c)3. 3. A violation of a provision of this chapter or rule of the department relating to the state lottery.

565.02(2)(d) (d) Before appointment of employees is made under par. (b), the department, with the assistance of the department of justice, shall conduct a background investigation of the proposed employees. The department shall require the persons proposed as employees to be photographed and fingerprinted on 2 fingerprint cards each bearing a complete set of the person's fingerprints. The department of justice may submit the fingerprint cards to the federal bureau of investigation for the purposes of verifying the identity of the person fingerprinted and obtaining records of his or her criminal arrests and convictions. The department shall reimburse the department of justice for the department's services under this paragraph.

565.02(2)(e) (e) If requested by a lottery prize winner to provide a certification that lists the amounts of the lottery prize payments, if any, that the administrator is required to withhold under s. 565.30 (4), (5), (5m) and (5r), the administrator shall provide the certification.

565.02(2m) (2m) No applicant for employment or appointment under sub. (1) or (2) may intentionally make a false statement or material omission in an application for employment or appointment.

565.02(2r) (2r) The department may require a fidelity bond from the administrator or any other employee of the lottery division in the department.

565.02(3) (3) The department shall promulgate all of the following rules:

565.02(3)(a) (a) Establishing a plan of organizational structure for lottery division employees.

565.02(3)(b) (b) For the selection of retailers for contract which shall be based on objective criteria. The rule may not limit the number of retailers solely on the basis of the population of the city, town or village in which the retailers are located and shall include requirements relating to all of the following:

565.02(3)(b)1. 1. The financial responsibility of the retailer.

565.02(3)(b)2. 2. The security of the retailer and the retailer's business.

565.02(3)(b)3. 3. The accessibility of the location from which the retailer will sell lottery tickets or lottery shares to the public. Restrictions under s. 125.07 relating to presence of underage persons on premises licensed to sell alcohol beverages may not be used under this subdivision to deny a person a lottery retailer contract.

565.02(3)(b)4. 4. The sufficiency of existing retailers to serve public convenience.

565.02(3)(b)5. 5. The volume of expected lottery ticket and lottery shares sales.

565.02(3)(b)6. 6. Qualifications for retailers, in addition to those under this section, as determined by the department.

565.02(3)(b)7. 7. Ensuring that there will not be an undue concentration of retailers in any geographic area of the state.

565.02(3)(c) (c) Establishing requirements for information to be submitted with a bid or proposal by a person proposing to contract under s. 565.25.

565.02(3)(d) (d) Determining the types of lottery games to be offered under s. 565.27.

565.02(3)(f) (f) Defining "advertising" for the purposes of s. 565.32 (3).

565.02(3)(g) (g) Defining "lottery shares" for the purposes of this chapter.

565.02(3)(h) (h) Establishing the circumstances and procedures under which a retailer may not be reimbursed if he or she accepts and directly pays a prize on an altered or forged lottery ticket or lottery share.

565.02(3)(i) (i) Providing for terms of lottery retailer contracts for periods that are shorter than 3 years.

565.02(3)(j) (j) Requiring retailers to display a sign provided by the department under s. 565.27 (5) that provides notice that the top prizes in a scratch-off game have been claimed.

565.02(4) (4) The department may promulgate all of the following rules:

565.02(4)(a) (a) Implementing the provisions of this chapter.

565.02(4)(b) (b) Establishing an amount to be charged as an initial application fee, as an annual fee for contract continuation or as a fee for issuance of a certificate of authority under s. 565.10 (8).

565.02(4)(c) (c) Establishing qualifications for vendors in addition to those specified under s. 565.25 (3).

565.02(4)(d) (d) Requiring fidelity bonds from retailers.

565.02(4)(e) (e) Establishing requirements for advertising of the state lottery, and any multijurisdictional lotteries in which the state participates, that are in addition to those specified under s. 565.32.

565.02(4)(f) (f) Providing for payment of a rate of compensation that is higher than the basic compensation under s. 565.10 (14) (b) for retailers that are nonprofit organizations.

565.02(4)(g) (g) Establishing a program to provide for additional compensation, above the compensation provided under s. 565.10 (14) (b) 1. or 2., to be paid to retailers who meet certain performance goals identified by the department. Under this program, the total compensation provided to retailers may not exceed 1.0% of the gross revenues from the sale of lottery tickets and lottery shares.

565.02(6) (6) The department shall deposit all gross lottery revenues, as defined in s. 25.75 (1) (b), in the lottery fund.

565.02(7) (7) Not later than March 1 of each year, the department shall submit to the joint committee on finance a report that includes an estimate for that fiscal year and for the subsequent fiscal year of the gross revenues from the sale of lottery tickets and lottery shares, the total amount paid as prizes and the prize payout ratio for each type of lottery game offered, and an evaluation of the effect of prize payout ratios of lottery games on lottery sales, lottery operating costs and on maximizing the revenue available for the lottery and gaming property tax credit. If, within 14 working days after the date on which the committee receives the report, the cochairpersons of the committee notify the department that the committee has scheduled a meeting for the purpose of reviewing the department's proposed prize payouts, the department may proceed with its plans for the prize payouts for the subsequent fiscal year only upon approval of the plans by the committee. If the cochairpersons of the committee do not notify the department within 14 working days after the date on which the committee receives the report that the committee has scheduled a meeting for the purpose of reviewing the department's proposed prize payouts, the department's plans for the prize payouts for the subsequent fiscal year are considered approved by the committee.

565.02(8) (8) The department shall do all of the following:

565.02(8)(a) (a) Subject to s. 565.25, provide all of the security services for the gaming operations under this chapter.

565.02(8)(b) (b) Monitor the regulatory compliance of gaming operations under this chapter.

565.02(8)(c) (c) Audit the gaming operations under this chapter.

565.02(8)(d) (d) Investigate suspected violations of this chapter.

565.02(8)(e) (e) Report suspected gaming-related criminal activity to the division of criminal investigation in the department of justice for investigation by that division.

565.02(8)(f) (f) If the division of criminal investigation in the department of justice chooses not to investigate a report under par. (e), coordinate an investigation of the suspected criminal activity with local law enforcement officials and district attorneys.

565.02 History History: 1987 a. 119, 399; 1989 a. 31; 1991 a. 39, 269, 323; 1993 a. 16; 1995 a. 27; 1997 a. 27; 1999 a. 5, 9; 2005 a. 25.



565.05 Conflicts of interest.

565.05  Conflicts of interest.

565.05(1) (1) No employee in the lottery division of the department or the secretary, deputy secretary, or assistant deputy secretary of revenue may do any of the following:

565.05(1)(a) (a) Have a direct or indirect interest in, or be employed by, any vendor while serving as an employee in the lottery division of the department or as secretary, deputy secretary, or assistant deputy secretary of revenue for 2 years following the person's termination of service.

565.05(1)(b) (b) Have a direct or indirect interest in or be employed by a business which has entered into a retailer contract under s. 565.10.

565.05(1)(d) (d) Accept or agree to accept money or any other thing of value from any vendor, retailer or person who has submitted a bid, proposal or application to be a vendor or retailer.

565.05(2) (2) A vendor selected to provide management consultation services described under s. 565.01 (4c) (a) or (b) may not do any of the following:

565.05(2)(a) (a) Submit a bid or competitive sealed proposal with respect to those goods or services.

565.05(2)(b) (b) Have any ownership interest in or any partners, members or shareholders who have any ownership interest in any vendor that is under contract to supply or that submits a bid or competitive sealed proposal to supply those goods or services.

565.05 History History: 1987 a. 119; 1989 a. 99; 1991 a. 269; 1993 a. 112; 1995 a. 27; 1997 a. 27, 237; 2013 a. 20.



565.10 Retailer contract.

565.10  Retailer contract.

565.10(1)(1)  Selection of retailers; retailer contract. Under rules promulgated by the department under s. 565.02 (3) (b) and (4) (a), the administrator may contract with a person for the retail sale of lottery tickets or lottery shares. Retailers shall be selected for contract so as to provide adequate and convenient availability of lottery tickets and lottery shares to prospective buyers.

565.10(2) (2) Age restriction. No lottery retailer contract may be entered into with any person under 18 years of age. If the retailer is a partnership, this subsection applies to each partner of the partnership. If the retailer is a limited liability company, this subsection applies to each member of the limited liability company. If the retailer is an association or a corporation, this subsection applies to each officer and director of the association or corporation.

565.10(3) (3) Felony and other violations restriction; delinquent taxes and contributions restriction.

565.10(3)(a)(a) Notwithstanding s. 111.321, no lottery retailer contract may be entered into with a person if, during the immediately preceding 10 years, the person has been convicted of, or entered a plea of guilty or no contest to, any of the following, unless the person has been pardoned:

565.10(3)(a)1. 1. A felony.

565.10(3)(a)2. 2. Any gambling-related offense.

565.10(3)(a)3. 3. Fraud or misrepresentation in any connection.

565.10(3)(a)4. 4. A violation of this chapter or any rule promulgated under this chapter.

565.10(3)(b) (b) No lottery retailer contract may be entered into with a person who has been finally adjudged to be delinquent in the payment of taxes under ch. 71, 72, 76, 77, 78, or 139, who has been found delinquent in the payment of contributions to the unemployment reserve fund under s. 108.16 in a proceeding under s. 108.10, or who owes a payment to the uninsured employers fund under s. 102.82 or 102.85 (4) or to the work injury supplemental benefit fund under s. 102.49 (5) (a), 102.59 (2), or 102.60 (5) (b) if the person remains liable for those taxes, contributions, or payments at the time the person seeks to enter into the lottery retailer contract.

565.10(3)(c) (c)

565.10(3)(c)1.1. Except as provided in subd. 4., if the retailer is a partnership, pars. (a) and (b) apply to the partnership and each partner of the partnership.

565.10(3)(c)1L. 1L. Except as provided in subd. 4., if the retailer is a limited liability company, pars. (a) and (b) apply to the limited liability company and to each of its members.

565.10(3)(c)2. 2. Except as provided in subd. 4., if the retailer is an association, pars. (a) and (b) apply to the association and each officer and director of the association.

565.10(3)(c)3. 3. Except as provided in subd. 4., if the retailer is a corporation, pars. (a) and (b) apply to the corporation, each officer or director of the corporation and each owner, directly or indirectly, of any equity security or other ownership interest in the corporation. In the case of owners of publicly held securities of a publicly traded corporation, pars. (a) and (b) apply only to those persons who are beneficial owners of 5% or more of the publicly held securities.

565.10(3)(c)4. 4. The restrictions under par. (a) do not apply to the partnership, limited liability company, association or corporation if the department determines that the partnership, limited liability company, association or corporation has terminated its relationship with the partner, member, officer, director or owner who was convicted or entered the plea or with the partner, member, officer, director, owner or other individual whose actions directly contributed to the partnership's, limited liability company's, association's or corporation's conviction or entry of plea.

565.10(3m) (3m) False statement or material omission. No retailer or person seeking a contract under this section may intentionally make a false statement or material omission in any disclosure statement required to obtain, retain or renew a retailer contract.

565.10(4) (4) Exclusive business restriction. No lottery retailer contract may be entered into with any person who is engaged in business exclusively as a lottery ticket or lottery share retailer unless one of the following is true:

565.10(4)(a) (a) The retailer contract is a temporary retailer contract.

565.10(4)(b) (b) Subject to approval of each such retailer contract by the department, the retailer contract is with one of the following:

565.10(4)(b)1. 1. An individual who has a physical or mental disability which constitutes or results in a substantial handicap to his or her employment.

565.10(4)(b)2. 2. A group of individuals who have physical or mental disabilities which constitute or result in substantial handicaps to their employment.

565.10(4)(b)3. 3. A nonprofit organization, as defined in s. 108.02 (19), whose primary purpose is to provide service to or for individuals who have physical or mental disabilities which constitute or result in substantial handicaps to their employment.

565.10(5) (5) State agencies; government property.

565.10(5)(a)(a) In entering into a lottery retailer contract with state agencies, other than the department, and agencies of local units of government, the administrator shall attempt to minimize the competitive effect of sales by the state or local agencies on other retailers. An application for a retailer contract by a local unit of government shall be approved by the governing body of the local unit of government.

565.10(5)(b) (b) A lottery retailer contract may be entered into with a private person operating activities on state or local government property. The department shall give preference to an individual, group of individuals or nonprofit organization, as specified under sub. (4) (b), in entering into contracts under this paragraph.

565.10(7) (7) Length and sales authorization of contract.

565.10(7)(a)(a) Except as provided in par. (b), a lottery retailer contract shall be for a period of 3 years and shall specify whether the retailer is authorized to conduct lottery ticket sales on a year-round, seasonal or temporary basis.

565.10(7)(b) (b) The administrator may, under rules promulgated by the department, contract for a period that is shorter than 3 years in order to stagger lottery retailer contract expiration dates throughout a 3-year period.

565.10(8) (8) Contract fees. A contract entered into under this section may require payment of a nonrefundable initial application fee or a nonrefundable annual fee for continuation, or both, in an amount promulgated by the department by rule under s. 565.02 (4) (b). A separate nonrefundable fee, in an amount specified in rules promulgated under s. 565.02 (4) (b), may be required for each certificate of authority issued under sub. (11).

565.10(8m) (8m) Payment to department or contractor. Payment by a retailer to the department or to any contractor for lottery tickets or lottery shares shall be by check, bank draft, electronic fund transfer or other recorded means, as determined by the administrator. No payment under this subsection may be in cash.

565.10(9) (9) Contract not assignable or transferable. A lottery retailer contract may not be assigned or transferred from one person or location to another.

565.10(10) (10) Location of sales. A retailer may sell lottery tickets or lottery shares only at locations specified in the contract entered into under this section.

565.10(11) (11) Certificate of authority; required display. The department shall issue to each retailer a separate certificate of authority for each location from which the retailer may sell lottery tickets or lottery shares. Each retailer shall conspicuously display the certificate of authority on the premises where retail sales of lottery tickets or lottery shares are authorized under the certificate in a location which is accessible for public inspection.

565.10(12) (12) Certificate of authority not assignable or transferable. A certificate of authority may not be assigned or transferred from one person or location to another.

565.10(13) (13) Bond. The department may by rule under s. 565.02 (4) (d) require fidelity bonds from retailers. In lieu of a bond, the department may purchase blanket bonds covering all or selected retailers or may allow a retailer to deposit and maintain with the department interest-bearing or interest-accruing securities approved by the department. Such securities shall be held in trust by the department and shall have at all times a market value at least equal to the amount required by the department.

565.10(14) (14) Compensation.

565.10(14)(a)(a) In this subsection, "nonprofit organization" means a religious, charitable, service, fraternal or veterans organization or any organization, other than the state or a political subdivision of the state, to which contributions are deductible for federal income tax purposes or state income or franchise tax purposes, which meets all of the following criteria:

565.10(14)(a)1. 1. Is incorporated in this state as a nonprofit corporation or organized in this state as a religious or nonprofit organization.

565.10(14)(a)2. 2. Has been in existence for at least 3 years immediately preceding its application for a contract under this subsection.

565.10(14)(a)3. 3. Has at least 15 members in good standing.

565.10(14)(a)4. 4. Operates without profit to its members and no part of the net earnings of the organization inure to the benefit of any private shareholder or individual.

565.10(14)(a)5. 5. Conducts activities within this state in addition to selling lottery tickets or lottery shares.

565.10(14)(b) (b)

565.10(14)(b)1.1. The basic compensation to be paid to a retailer for the sale of a lottery ticket or lottery share described under s. 565.01 (6m) (a) 2. is 5.5% of the retail price of lottery tickets or lottery shares sold by the retailer.

565.10(14)(b)2. 2. The basic compensation to be paid to a retailer for the sale of a lottery ticket or lottery share described under s. 565.01 (6m) (a) 1. is 6.25% [6.5%] of the retail price of lottery tickets or lottery shares sold by the retailer.

565.10(14)(b)3m. 3m. The department may, in rules promulgated under s. 565.02 (4) (g), provide for additional compensation, above the compensation provided under subd. 1. or 2., to be paid to retailers who meet certain performance goals identified by the department.

565.10(14)(b)4. 4. The department may, in the rules promulgated under s. 565.02 (4) (f), provide for the payment of a higher rate of compensation to nonprofit organizations making sales under a contract issued on a temporary basis than the rate of compensation paid to other retailers.

565.10(15) (15) Remitting proceeds. A retailer shall daily, unless another frequency that is at least once every 60 days is provided by the department by rule, remit to the department the lottery proceeds from the sale of lottery tickets or lottery shares. The amount of compensation deducted by the retailer, if any, shall be indicated as a deduction from the total remitted.

565.10(16) (16) Displaying notification that prizes claimed. Each lottery retailer contract shall require the retailer to display a sign as provided by rule under s. 565.02 (3) (j) when the department notifies the retailer that the top prizes in a scratch-off game have been claimed.

565.10 History History: 1987 a. 119, 399; 1989 a. 172; 1991 a. 39, 269; 1993 a. 112; 1995 a. 27; 1997 a. 27; 1999 a. 9; 2005 a. 22, 25.



565.12 Retailer contract termination or suspension.

565.12  Retailer contract termination or suspension.

565.12(1)(1) A lottery retailer contract entered into under s. 565.10 may be terminated or suspended for a specified period if the department finds that the retailer has done any of the following:

565.12(1)(a) (a) Violated this chapter or any rule promulgated under this chapter.

565.12(1)(b) (b) Failed to meet any of the qualifications for being a retailer under s. 565.10 or rules promulgated under s. 565.02 (3) (b) or as specified by contract.

565.12(1)(c) (c) Endangered the security of the lottery.

565.12(1)(d) (d) Engaged in fraud, deceit, misrepresentation or other conduct prejudicial to public confidence in the lottery.

565.12(1)(e) (e) Failed to account accurately for lottery tickets, revenues or prizes or lottery shares, as required by the department, or is delinquent in remitting lottery ticket or lottery share revenues.

565.12(1)(f) (f) Performed any action constituting a reason for termination or suspension as specified in the contract, which shall include the following:

565.12(1)(f)1. 1. The intentional sale of lottery tickets or lottery shares to any person under the age of 18.

565.12(1)(f)2. 2. A violation of this chapter or any rule promulgated under this chapter.

565.12(2) (2) If the administrator determines that the immediate suspension or termination of a lottery retailer contract entered into under s. 565.10 is necessary to protect the public interest or the security, integrity or fiscal responsibility of the lottery, the administrator may, without prior notice or hearing, suspend for a specified period or terminate the lottery retailer contract by mailing to the retailer a notice of suspension or termination that includes a statement of the facts or conduct that warrant the suspension or termination and a notice that the retailer may, within 30 days after the date on which the notice of suspension or termination is mailed, have the suspension or termination reconsidered by the administrator. If, upon reconsideration, the administrator affirms the determination to suspend or terminate the lottery retailer contract, the retailer shall be afforded an opportunity for a hearing before the department to review the determination of the administrator.

565.12(3) (3) The department shall render the final decisions under s. 227.47 for all terminations and suspensions under subs. (1) and (2).

565.12 History History: 1987 a. 119; 1991 a. 39, 269; 1995 a. 27; 1997 a. 27.



565.15 Department retail outlet.

565.15  Department retail outlet. The department may establish and operate a lottery ticket or lottery share retail sales outlet or sell lottery tickets or lottery shares to the public at a special event. In considering whether to engage in direct retail sales, the department shall attempt to minimize the competitive effects of its sales on sales by other retailers.

565.15 History History: 1987 a. 119, 403; 1991 a. 269; 1995 a. 27.



565.17 Limitations on ticket and share sales and purchases.

565.17  Limitations on ticket and share sales and purchases.

565.17(1)(1)  Who may sell. Lottery tickets or lottery shares may not be sold by any person other than a retailer or the department.

565.17(2) (2) Price. No person may sell lottery tickets or lottery shares at a price other than the retail sales price established by the administrator under s. 565.27 (1) (b), except to the extent of any discount authorized by the administrator or the department.

565.17(3) (3) Cash sales. Lottery tickets or lottery shares may be sold only for cash.

565.17(4) (4) Age.

565.17(4)(a)(a) A person under 18 years of age may not purchase a lottery ticket or lottery share. This paragraph does not prohibit a person 18 years of age or older from giving a lottery ticket or lottery share to a person under 18 years of age.

565.17(4)(b) (b) No person may sell a lottery ticket or lottery share to a person under 18 years of age or to any other person knowing that the lottery ticket or lottery share is being purchased for a person under 18 years of age other than as a gift.

565.17(4)(c) (c) No person may pay a prize for a winning lottery ticket or lottery share to any person knowing that the purchaser was under 18 years of age or knowing that the lottery ticket or lottery share was purchased for a person under 18 years of age other than as a gift.

565.17(5) (5) Certain department employees.

565.17(5)(a)(a) No employee in the lottery division of the department or the secretary, deputy secretary, or assistant deputy secretary of revenue and no member of such a person's immediate family, as defined in s. 19.42 (7), may purchase a lottery ticket or lottery share.

565.17(5)(b) (b) No person may sell a lottery ticket or lottery share to a person knowing that the purchaser is prohibited from purchasing a lottery ticket or lottery share under par. (a).

565.17(5)(c) (c) No person may pay a prize for a winning lottery ticket or lottery share to any person knowing that the purchaser was prohibited from purchasing a lottery ticket or lottery share under par. (a).

565.17 History History: 1987 a. 119; 1991 a. 269; 1995 a. 27; 1997 a. 27, 237; 2013 a. 20.

565.17 Annotation A plan whereby a soft drink company would include a coupon for a Wisconsin lottery ticket with specified purchases and customers could redeem coupons for lottery tickets at retail lottery outlets would violate s. 100.16. 77 Atty. Gen. 303.



565.20 Retailer rental payments.

565.20  Retailer rental payments. If a retailer's rental payment for the premises described in a contract entered into under s. 565.10 is contractually computed, in whole or in part, on the basis of a percentage of retail sales and the computation of retail sales is not expressly defined, under the rental contract, to include sales of lottery tickets or lottery shares in the lottery under this chapter, any compensation received by the retailer under s. 565.10 (14) shall be considered the amount of the retail sales from the lottery tickets or lottery shares for the purposes of computing the rental payment.

565.20 History History: 1987 a. 119.



565.25 Contracting authority and purchasing procedures.

565.25  Contracting authority and purchasing procedures.

565.25(1)(1)  Definition. In this section, "department" means the department of administration.

565.25(1m) (1m) Scope of authority. Subject to approval by the secretary of revenue, the administrator may determine whether lottery functions shall be performed by department of revenue employees or by one or more persons under contract with the department of administration, except that no contract may provide for the entire management of the lottery or for the entire operation of the lottery by any private person. The department of administration may contract for management consultation services to assist in the management or operation of the lottery. The department of administration may not contract for financial auditing or security monitoring services, except that, if the department of administration delegates under s. 16.71 (1) to the department of revenue the authority to make a major procurement, the department of revenue may contract with the department of administration for warehouse and building protection services relating to the state lottery. If the department of administration delegates under s. 16.71 (1) to the department of revenue the authority to make a major procurement, the department of revenue shall assume the powers and duties of the department of administration and the administrator shall assume the powers and duties of the secretary of administration under this section and ss. 16.70 to 16.77, except under ss. 16.72 (4) (a), 16.76 (1) and 16.77 (1).

565.25(2) (2) Purchasing procedures.

565.25(2)(a)(a)

565.25(2)(a)1.1. Except as provided under s. 16.71 (1), the department shall make major procurements.

565.25(2)(a)2. 2. Notwithstanding the provisions of s. 16.75 (1) (a) relating to the lowest responsible bidder and s. 16.75 (2m) (g) relating to the most advantageous proposal, all contracts or orders under s. 16.75 (1) and (2m) shall be awarded on the basis of a formula specified by the department that weighs all of the following factors, to the extent applicable:

565.25(2)(a)2.a. a. The cost of the bid or proposal.

565.25(2)(a)2.b. b. The technical capability and expertise of the proposed vendor.

565.25(2)(a)2.c. c. The integrity, reliability and expertise of the proposed vendor in providing the items covered by the bid or proposal.

565.25(2)(a)2.d. d. The security for lottery operations provided under the bid or proposal.

565.25(2)(a)2.e. e. The financial stability of the proposed vendor.

565.25(2)(a)3. 3. In addition to the provisions of ss. 16.75 (3m) and 16.765 that apply to purchasing or contracting state agencies, in awarding orders or contracts, the department shall give preference to a bidder if at least 5% of the individuals employed by the bidder and any subcontractors to produce, distribute, supply or sell the materials, supplies, equipment or services under the order or contract are minority group members and are employed in the state.

565.25(2)(a)4. 4. The administrator shall develop specifications for major procurements. If security is a factor in the materials, supplies, equipment, property, or services to be purchased in any major procurement, then invitations for bids or competitive sealed proposals shall include specifications related to security. The administrator shall submit specifications for major procurement to the secretary of revenue for review and approval before the department of administration releases the specifications in invitations for bids or competitive sealed proposals. The department of administration shall require separate bids or separate competitive sealed proposals for management consultation services if the services are provided under contract as provided in sub. (1m).

565.25(2)(a)5. 5. The vendor shall disclose such information as is required by the department, by rule, with the vendor's submission of a bid or proposal for a major procurement.

565.25(2)(a)6. 6. If the department of administration delegates under s. 16.71 (1) to the department of revenue the authority to make a major procurement, the award of the major procurement contract is subject to the requirements in ss. 16.72 (4) (a) and 16.76 (1). Copies of requisitions and contracts for major procurements shall be maintained by the administrator and shall be subject to inspection and copying under subch. II of ch. 19.

565.25(2)(a)7. 7. No bill or statement for any purchase or engagement for the department of revenue relating to the state lottery may be paid until the bill or statement is approved by the administrator.

565.25(2)(c) (c) A major procurement contract under this subsection may be for any term deemed to be in the best interests of the state lottery or the multijurisdictional lottery in which the state participates, but the term and any provisions for renewal or extension shall be incorporated in the bid specifications or proposal solicitation and the contract document.

565.25(3) (3) Vendor qualifications.

565.25(3)(a)(a) No contract for a major procurement may be entered into with a person if, during the immediately preceding 10 years, the person has been convicted of, or entered a plea of guilty or no contest to, any of the following, unless the person has been pardoned:

565.25(3)(a)1. 1. A felony.

565.25(3)(a)2. 2. A gambling-related offense.

565.25(3)(a)3. 3. Fraud or misrepresentation in any connection.

565.25(3)(a)4. 4. A violation of this chapter or any rule promulgated under this chapter.

565.25(3)(b) (b)

565.25(3)(b)1.1. Except as provided in subd. 4., if the vendor is a partnership, par. (a) applies to the partnership and each partner of the partnership.

565.25(3)(b)1L. 1L. Except as provided in subd. 4., if the vendor is a limited liability company, par. (a) applies to the limited liability company and to each of its members.

565.25(3)(b)2. 2. Except as provided in subd. 4., if the vendor is an association, par. (a) applies to the association and each officer and director of the association.

565.25(3)(b)3. 3. Except as provided in subd. 4., if the vendor is a corporation, par. (a) applies to the corporation, each officer or director of the corporation and each owner, directly or indirectly, of any equity security or other ownership interest in the corporation. In the case of owners of publicly held securities of a publicly traded corporation, par. (a) only applies to those persons who are beneficial owners of 5% or more of the publicly held securities.

565.25(3)(b)4. 4. The restrictions under par. (a) do not apply to the partnership, limited liability company, association or corporation if the department determines that the partnership, limited liability company, association or corporation has terminated its relationship with the partner, member, officer, director or owner who was convicted or entered the plea or with the partner, member, officer, director, owner or other individual whose actions directly contributed to the partnership's, limited liability company's, association's or corporation's conviction or entry of plea.

565.25(3)(c) (c) No contract for a major procurement may be entered into unless the contract provides that the vendor has established or will, within a period of time specified in the contract, establish an office within the state from which the vendor will process, produce, distribute, supply or sell materials, supplies, equipment or services under the contract.

565.25(3)(d) (d) The vendor shall meet any additional qualifications established by rule under s. 565.02 (4) (c).

565.25(3m) (3m) False statement or material omission. No person proposing to contract for a major procurement may intentionally make a false statement or material omission in any disclosure statement required under sub. (2) (a) 5.

565.25(4) (4) Background investigations. The department of justice shall conduct a background investigation of any person proposing to contract or contracting for a major procurement and of all partners, members, officers, directors, owners and beneficial owners identified under sub. (3) (b). The department of justice may require the person and partners, members, officers, directors and shareholders identified under sub. (3) (b) to be photographed and fingerprinted on 2 fingerprint cards each bearing a complete set of the person's fingerprints. The department of justice may submit the fingerprint cards to the federal bureau of investigation for the purposes of verifying the identity of the persons fingerprinted and obtaining records of their criminal arrests and convictions. If the results of the background investigation disclose information specified in sub. (3) (a) with respect to the person, partner, member, officer, director, owner or beneficial owner, a contract with the vendor, if entered into prior to the disclosure, is void and the vendor shall forfeit any amount filed, deposited or established under sub. (5) (b). The department of revenue shall reimburse the department of justice for the department of justice's services under this subsection and shall obtain payment from the person proposing to contract or the vendor in the amount of the reimbursement.

565.25(5) (5) Financial responsibility.

565.25(5)(a)(a) In this subsection, "financial institution" has the meaning specified in s. 705.01 (3).

565.25(5)(b) (b) For a major procurement, the department may require from a person proposing to contract on a bid, conditioned upon signing the contract if awarded to the person, or on a contract award, conditioned upon performance under the contract or payment of subcontractors, any of the following:

565.25(5)(b)1. 1. The deposit with the department of a bond payable to the department, in an amount required by the department.

565.25(5)(b)2. 2. The deposit and maintenance with the department of interest-bearing or interest-accruing securities approved by the department, which shall be held in trust by the department and shall have at all times a market value equal to at least the amount required by the department.

565.25(5)(b)3. 3. The filing with the department and maintenance of an irrevocable letter of credit payable to and for the benefit of the department, in an amount required by the department.

565.25(5)(b)4. 4. The establishment with a financial institution of an escrow account, the terms, conditions and amount of which are established for the benefit of the department, in an amount required by the department.

565.25 History History: 1987 a. 119, 399; 1989 a. 31, 56, 99, 172, 345, 359; 1991 a. 39, 269, 315; 1993 a. 112; 1995 a. 27; 1997 a. 27; 2003 a. 33; 2005 a. 213.



565.27 Lottery games.

565.27  Lottery games.

565.27(1)(1)  Game features and procedures. Subject to this section, the rules promulgated under s. 565.02 (3) (d) and (4) (a) and approval by the secretary of revenue, the administrator shall determine the particular features of and procedures for each lottery game offered. The features and procedures shall be in writing, shall be accessible to the public and shall include all of the following:

565.27(1)(a) (a) The theme and name of the game.

565.27(1)(b) (b) The price of lottery tickets or lottery shares and any discount authorized for the price.

565.27(1)(c) (c) The prize structure, including the number and value of prizes.

565.27(1)(d) (d) The frequency of drawings or other winner selections.

565.27(1)(e) (e) The method of selecting winners.

565.27(1)(f) (f) The method of making payment to winners.

565.27(2) (2) Selecting winners.

565.27(2)(a)(a) The actual selection of any winning lottery ticket or lottery share may not be performed by an elected or appointed official or an employee of the lottery division in the department.

565.27(2)(b) (b) If drawings are used to select among winning numbers, to select among entries or to select among finalists, all of the following requirements shall be met:

565.27(2)(b)1. 1. The drawings shall be witnessed by an independent certified public accountant.

565.27(2)(b)2. 2. The drawings shall be open to the public.

565.27(2)(b)3. 3. The drawings shall be recorded on both videotape and audiotape.

565.27(2)(b)4. 4. Any equipment used for the drawing must be inspected by a certified public accountant and a department employee before and after the drawing, except that a department employee is not required to inspect the equipment if the drawing is used for a multijurisdictional lottery.

565.27(3) (3) Ticket and share numbers. Every lottery ticket and lottery share shall have a unique number that distinguishes the ticket or share from every other ticket or share in the lottery game.

565.27(4) (4) Lottery ticket appearance. No name of an elected or appointed official may appear on the lottery tickets of any lottery game.

565.27(5) (5) Notification that prizes in scratch-off game claimed. The department shall notify each retailer when the top prizes in a scratch-off game are claimed and shall provide retailers a sign for display that provides notice that the top prizes for a game have been claimed.

565.27 History History: 1987 a. 119; 1989 a. 31; 1991 a. 269, 321; 1995 a. 27; 1997 a. 27; 2005 a. 25.



565.28 Lottery prize payment option.

565.28  Lottery prize payment option.

565.28(1) (1)

565.28(1)(a)(a) A person who becomes entitled to receive payment of a lottery prize under s. 565.30 (1) on or after October 29, 1999, may elect to receive payment of the lottery prize in the form of a lump sum or in installments over a period of years if the lottery prize is payable over at least 10 years.

565.28(1)(b) (b) A person who chooses to make an election under par. (a) shall make the election no later than 60 days after becoming entitled to the lottery prize. An election made under par. (a) is final and may not be revoked.

565.28(1)(c) (c) If a person eligible to make an election under par. (a) does not make an election within 60 days after becoming entitled to a lottery prize, the administrator shall make payment in the form of an annuity.

565.28(2) (2)

565.28(2)(a)(a) A person who became entitled to receive payment of a lottery prize under s. 565.30 (1) on or before October 21, 1998, and who currently receives payment of the lottery prize in the form of an annuity may elect to change the form of payment to a lump sum if the lottery prize is payable over at least 10 years.

565.28(2)(b) (b) A person who chooses to make an election under par. (a) shall make the election no earlier than July 1, 1999, and no later than December 31, 2000. An election made under par. (a) is final and may not be revoked.

565.28 History History: 1999 a. 9.



565.30 Lottery prizes.

565.30  Lottery prizes.

565.30(1)(1)  Payment of prizes.

565.30(1)(a)(a) The administrator shall direct the payment of a prize, in the form elected under s. 565.28, if applicable, to the holder of the winning lottery ticket or lottery share or to a person designated under sub. (2), except that a prize may be paid to another person under a court order or, upon the death of a prize winner, any prize money that has not been paid shall be paid to the prize winner's estate.

565.30(1)(b) (b) If prize money, other than prize money from a multijurisdictional lottery, is being paid in the form of an annuity to a person at the time of his or her death, and if the personal representative of the deceased person's estate petitions the administrator within 18 months after November 1, 2013, or within 18 months after the date of death of the person, whichever is later, to have the remaining prize money paid in the form of a lump sum, the administrator shall direct that the payment be made as a lump sum.

565.30(1)(c) (c) If prize money, other than prize money from a multijurisdictional lottery, is being paid in the form of an annuity to a person, other than a prize winner, and if the person petitions the administrator within 18 months after November 1, 2013, or within 18 months after the date of the receipt of the first annuity payment by the person, whichever is later, to have the remaining prize money paid in the form of a lump sum, the administrator shall direct that the payment be made in a lump sum.

565.30(1)(d) (d) The administrator shall establish a procedure for submitting petitions under pars. (b) and (c).

565.30(1)(e) (e) The department, administrator, state and any contractor for materials, equipment or services of the game in which the prize is won are discharged of all liability upon payment of the prize to the holder of a winning lottery ticket or lottery share.

565.30(2) (2) Payment of prizes to minors. If the prize for a winning lottery ticket or lottery share given to a minor is less than $1,000, the administrator may make payment of the prize by delivering to an adult member of the minor's family, or to the minor's guardian, a check or draft payable to the minor. If the prize is $1,000 or more, the administrator shall make payment to the minor by paying or delivering the money to a broker or financial institution under s. 54.870 (1) (b).

565.30(2m) (2m) Prizes over years. If the prize for a winning lottery ticket or lottery share is monetary and is payable in installments over a period of years, any informational material about the lottery must state the number of years over which the prize shall be paid.

565.30(3) (3) Unclaimed prizes.

565.30(3)(a)(a) Period to claim.

565.30(3)(a)1.1. Except as provided in subd. 2., the holder of a winning lottery ticket or lottery share may claim a prize within 180 days after the drawing or other selection in which the prize is won.

565.30(3)(a)2. 2. The holder of a winning lottery ticket or lottery share for an instant game or scratch-off game may claim a prize within 180 days after the game's end date, as determined by the administrator.

565.30(3)(b) (b) Retailer bonuses. Any bonuses offered by the department to retailers who sell winning lottery tickets or lottery shares shall be paid to the retailer regardless of whether the prize is claimed if the retailer can be identified as the seller of the winning ticket or share.

565.30(3m) (3m) Value of certain prizes. A prize that is a lottery ticket or lottery share in the same lottery game in which the prize is won or in another lottery game shall, for prize structure accounting purposes, be valued at the same percentage of the retail price, as specified under s. 25.75 (3) (a), as are other prizes in the same lottery game in which the prize is won.

565.30(4) (4) Withholding of income taxes. The administrator shall withhold from lottery winnings any federal income taxes required to be withheld under 26 USC 3402 (q) (3) (B) and any state taxes required to be withheld under s. 71.67 (4) (a).

565.30(4m) (4m) Carry over of prize money. The department may carry over unexpended lottery prize money that is not unclaimed lottery prize money from one drawing of a game to another drawing of the same game.

565.30(5) (5) Withholding of delinquent state taxes, child support or debts owed the state. The administrator shall report the name, address and social security number or federal income tax number of each winner of a lottery prize equal to or greater than $1,000 and the name, address and social security number or federal income tax number of each person to whom a lottery prize equal to or greater than $1,000 has been assigned to the department of revenue to determine whether the payee or assignee of the prize is delinquent in the payment of state taxes under ch. 71, 72, 76, 77, 78 or 139 or, if applicable, in the court-ordered payment of child support or has a debt owing to the state. Upon receipt of a report under this subsection, the department of revenue shall first ascertain based on certifications by the department of children and families or its designee under s. 49.855 (1) whether any person named in the report is currently delinquent in court-ordered payment of child support and shall next certify to the administrator whether any person named in the report is delinquent in court-ordered payment of child support or payment of state taxes under ch. 71, 72, 76, 77, 78 or 139. Upon this certification by the department of revenue or upon court order the administrator shall withhold the certified amount and send it to the department of revenue for remittance to the appropriate agency or person. The department of revenue shall charge the winner or assignee of the lottery prize for the department of revenue's administrative expenses associated with withholding and remitting debt owed to a state agency and may withhold the amount of the administrative expenses from the prize payment. The administrative expenses received or withheld by the department of revenue shall be credited to the appropriation under s. 20.566 (1) (h). In instances in which the payee or assignee of the prize is delinquent both in payments for state taxes and in court-ordered payments of child support, or is delinquent in one or both of these payments and has a debt owing to the state, the amount remitted to the appropriate agency or person shall be in proportion to the prize amount as is the delinquency or debt owed by the payee or assignee.

565.30(5m) (5m) Withholding of child support, spousal support, maintenance or family support.

565.30(5m)(a)(a) The administrator shall report to the department of children and families the name, address and social security number of each winner of a lottery prize that is payable in installments and the name, address and social security number or federal income tax number of the person who has been assigned a lottery prize that is payable in installments. Upon receipt of the report, the department of children and families shall certify to the administrator whether any payee or assignee named in the report is obligated to provide child support, spousal support, maintenance or family support under s. 767.001 (1) (f) or (g), 767.225, 767.34, 767.511, 767.531, 767.56, 767.805 (4), 767.85, 767.863 (3), 767.89 (3), 767.893 (2m) or 948.22 (7) or ch. 769 and the amount required to be withheld from the lottery prize under s. 767.75. Subject to par. (b), the administrator shall withhold the certified amount from each payment made to the winner or assignee and remit the certified amount to the department of children and families.

565.30(5m)(b) (b) The administrator may not withhold from any payment to an assignee of a lottery prize any child support, spousal support, maintenance or family support specified in par. (a) that is owed by a winner of a lottery prize, nor may the administrator withhold from any payment to a winner any child support, spousal support maintenance or family support that is owed by an assignee.

565.30(5r) (5r) Withholding of assessments, fines, restitution and surcharges.

565.30(5r)(a)(a) Annually, the administrator shall provide each municipal court and clerk of circuit court in the state with a list of the winners or assignees of a lottery prize that is payable in installments. The list shall include each winner or assignee since the date of the previous list.

565.30(5r)(b) (b) Subject to par. (c), if the administrator receives a notice under s. 778.30 (2) (a), 800.095 (1) (c), or 973.05 (5) (a) of the assignment of lottery prizes under s. 778.30 (1) (c), 800.095 (1) (c), or 973.05 (4) (c) and determines that the person subject to the assignment is a winner or assignee of a lottery prize that is payable in installments, the administrator shall withhold the amount of the judgment that is the basis of the assignment from the next installment payment. The administrator shall submit the withheld amount to the court that issued the assignment. At the time of the submittal, the administrator shall charge the administrative expenses related to that withholding and submittal to the winner or assignee of the lottery prize and withhold those expenses from the balance of the installment payment. The administrator shall notify the winner or assignee of the reason that the amount is withheld from the installment payment. If the initial installment payment is insufficient to pay the judgment and administrative expenses, the administrator shall withhold and submit to the court an amount from any additional installment payments until the judgment and administrative expenses are paid in full and the assignment is no longer in effect. The administrative expenses received by the department shall be credited to the appropriation under s. 20.566 (1) (h).

565.30(5r)(c) (c) The administrator may not withhold from any payment to an assignee of a lottery prize the amount specified in par. (b) that is owed by a winner of a lottery prize, nor may the administrator withhold from any payment to a winner the amount specified in par. (b) that is owed by an assignee.

565.30(5t) (5t) Priority of withholding. The administrator shall withhold payments under this section from a winner or assignee of a lottery prize in the following order:

565.30(5t)(a) (a) For any federal or state taxes required to be withheld under sub. (4).

565.30(5t)(b) (b) For any delinquent state taxes, child support or debt owed the state required to be withheld under sub. (5).

565.30(5t)(c) (c) For any child support, spousal support, maintenance or family support required to be withheld under sub. (5m).

565.30(5t)(d) (d) For any assignment of lottery prizes required to be withheld under sub. (5r).

565.30(6m) (6m) Use of lottery prize as security for loan.

565.30(6m)(a)(a) Definition. In this subsection, "prize winner" means a person who has won a lottery prize and any other person who is authorized by law to use a lottery prize as security for a loan.

565.30(6m)(b) (b) Security for a loan. A prize winner may use a lottery prize or part of a lottery prize as security for a loan only pursuant to a court order issued under this subsection.

565.30(6m)(c) (c) Judicial process for using lottery prizes as security for loans. Any prize winner who intends to use part or all of a lottery prize as security for a loan shall petition the circuit court of the county in which the prize winner resides or the circuit court of Dane County for a court order confirming the use of a lottery prize as security for a loan. The circuit court of the county in which the prize winner resides or the circuit court of Dane County shall issue an order confirming the use of a lottery prize as security for a loan only if all of the following occur:

565.30(6m)(c)1. 1. The prize winner is represented by independent legal counsel.

565.30(6m)(c)2. 2. A copy of the contract that provides for using any part of the lottery prize as security for the loan is attached to the petition.

565.30(6m)(c)3. 3. The contract is executed by the prize winner, is subject to the laws of this state and provides that the prize winner has the right to cancel the contract until midnight of the 3rd business day after the date on which the prize winner entered into the contract.

565.30(6m)(c)4. 4. The prize winner attests, by sworn affidavit, that he or she is of sound mind, is not acting under duress and acknowledges that the state will not make any of the lottery prize payments or parts of lottery prize payments to the prize winner that are being used as security for the loan in the event the prize winner defaults on the loan.

565.30(6m)(c)5. 5. The prize winner, by sworn affidavit, provides the court with an accounting of all claims to, or judgments, liens, security interests, garnishments, assignments or attachments against, all or any part of the lottery prize payments.

565.30(6m)(c)6. 6. The prize winner provides the court a certification from the administrator that lists the amounts of the lottery prize payments, if any, that the administrator is required to withhold for the prize winner under subs. (4), (5), (5m) and (5r).

565.30(6m)(c)7. 7. The part of the lottery prize that is being used as security for the loan does not include the amounts of any withholdings specified under subs. (4), (5), (5m) and (5r).

565.30(6m)(c)8. 8. The court determines that the interest rate on the loan does not exceed the weekly prime rate for the week prior to the date on which the court received a copy of the contract, as reported by the federal reserve board in federal reserve statistical release H. 15, plus 6%. In making the calculation under this subdivision, the court shall subtract from the compensation received by the individual or organization making the loan any required fees or other costs charged the prize winner.

565.30(6m)(d) (d) Contents of court order. A court order issued under par. (c) shall include all of the following:

565.30(6m)(d)1. 1. The name of the prize winner.

565.30(6m)(d)2. 2. The prize winner's social security number if the prize winner is an individual, or federal income tax identification number if the prize winner is an organization.

565.30(6m)(d)3. 3. The name of the individual or organization that is making the loan to the prize winner.

565.30(6m)(d)4. 4. The social security number of the individual or the federal income tax identification number of the organization that is making the loan to the prize winner.

565.30(6m)(d)5. 5. If an individual is making the loan to the prize winner, the citizenship of the individual. If the individual is not a citizen of the United States of America, the order shall include the individual's resident alien number.

565.30(6m)(e) (e) Administration. Upon receipt of a court order issued under par. (c), the individual or organization making the loan shall provide a certified copy of the court order to the administrator. The administrator shall acknowledge receipt of the court order in writing to the individual or organization making the loan and shall make all lottery prize payments according to the terms specified in the court order. The administrator may charge an initial processing fee, in an amount determined by rule, to cover any costs associated with processing the lottery prize payments in accordance with the terms specified in the court order.

565.30(6r) (6r) Voluntary assignment of lottery prize.

565.30(6r)(a)(a) Definition. In this subsection, "assignor" means a lottery prizewinner or a person who has the right to assign all or part of a lottery prize.

565.30(6r)(b) (b) Voluntary assignment. An assignor may make a voluntary assignment of a lottery prize or part of a lottery prize only pursuant to a court order issued under this subsection.

565.30(6r)(c) (c) Judicial process for assignment. Any assignor who intends to voluntarily assign part or all of a lottery prize to any individual or organization shall petition the circuit court of the county in which the assignor resides or the circuit court of Dane County for a court order confirming the assignment. The circuit court of the county in which the assignor resides or the circuit court of Dane County shall issue an order confirming the assignment only if all of the following occur:

565.30(6r)(c)1. 1. The assignor is represented by independent legal counsel.

565.30(6r)(c)2. 2. A copy of the assignment is attached to the petition.

565.30(6r)(c)3. 3. The assignment is in writing, is executed by the assignor and is subject to the laws of this state.

565.30(6r)(c)3m. 3m. The contract for the assignment provides that the assignor has the right to cancel the contract until midnight of the 3rd business day after the date on which the assignor entered into the contract.

565.30(6r)(c)3r. 3r. The contract for the assignment provides that the assignor, from the proceeds received from the individual or organization to whom part or all of the lottery prize is assigned, agrees to pay in full any delinquent payments that may be owed by the assignor under subs. (4), (5), (5m) and (5r).

565.30(6r)(c)4. 4. The assignor attests, by sworn affidavit, that he or she is of sound mind, is not acting under duress and acknowledges that the state will not make any of the assigned lottery prize payments or parts of lottery prize payments to the assignor.

565.30(6r)(c)5. 5. The assignor, by sworn affidavit, provides the court with an accounting of all claims to, or judgments, liens, security interests, garnishments, assignments or attachments against, all or any part of the lottery prize payments.

565.30(6r)(c)6. 6. The assignment does not include the amounts of any withholdings specified under sub. (4), (5), (5m) or (5r).

565.30(6r)(c)7. 7. The assignor provides the court a certification from the administrator that lists the amounts of the lottery prize payments, if any, that the administrator is required to withhold for the assignor under subs. (4), (5), (5m) and (5r).

565.30(6r)(c)8. 8. The payment that the assignor will receive as compensation for the assignment is at least equal to the present value of the assigned lottery prize payments, discounted at a rate no greater than the weekly prime rate for the week prior to the date on which the court received a copy of the assignment, as reported by the federal reserve board in federal reserve statistical release H. 15, plus 6%. In making the calculation under this subdivision, the court shall subtract from the compensation received by the assignor any required fees or other costs charged the assignor.

565.30(6r)(c)9. 9. The individual or organization to whom part or all of the lottery prize is assigned specifies in an affidavit that the individual or organization agrees to report and pay any state income or franchise tax that is owed on any income or gain realized from the purchase and subsequent sale or redemption of any lottery prize.

565.30(6r)(c)10. 10. The individual or organization to whom part or all of the lottery prize is assigned specifies in an affidavit that the individual or organization agrees to withhold from any payment made to an assignor for the assignment of a lottery prize the amount calculated under s. 71.67 (5m) and agrees to deposit that amount as required under s. 71.67 (5m).

565.30(6r)(d) (d) Contents of court order. A court order issued under par. (c) shall include all of the following:

565.30(6r)(d)1. 1. The name of the prizewinner or the name of the assignor, if different from the prizewinner.

565.30(6r)(d)2. 2. The assignor's social security number if the assignor is an individual, or federal income tax identification number if the assignor is an organization.

565.30(6r)(d)3. 3. The name of the individual or organization to whom part or all of the lottery prize is assigned.

565.30(6r)(d)4. 4. The social security number of the individual or the federal income tax identification number of the organization to whom part or all of the lottery prize is assigned.

565.30(6r)(d)5. 5. If part or all of the lottery prize is assigned to an individual, the citizenship of the individual. If the individual is not a citizen of the United States of America, the order shall include the individual's resident alien number.

565.30(6r)(d)6. 6. The number of assigned lottery prize payments and the dates on which the assigned lottery prize payments are to be paid.

565.30(6r)(d)7. 7. The gross amount of each of the lottery prize payments that are subject to withholding for tax purposes and that are assigned.

565.30(6r)(e) (e) Administration of lottery prize assignment. Upon receipt of a court order issued under par. (c), the individual or organization to whom the lottery prize is assigned shall provide a certified copy of the court order to the administrator. The administrator shall acknowledge receipt of the court order in writing to the individual or organization to whom the lottery prize is assigned and shall make all lottery prize payments according to the terms specified in the court order. The administrator may charge an initial processing fee, in an amount determined by rule, to cover any costs associated with processing the lottery prize payments in accordance with the terms specified in the court order.

565.30(7) (7) Payment from terminals prohibited. If computer terminals or other devices are used to play lottery games, no coins or currencies may be dispensed, as prizes, to players from the terminals or devices.

565.30 History History: 1987 a. 119, 399; 1989 a. 31; 1989 a. 56 s. 259; 1989 a. 359; 1991 a. 269; 1993 a. 16, 481; 1995 a. 27 ss. 6981j, 6981k, 9126 (19); 1995 a. 225, 404; 1997 a. 3, 27, 35; 1997 a. 148 ss. 3 to 5; 1997 a. 191; 1999 a. 9, 185, 194; 2005 a. 387; 2005 a. 443 s. 265; 2007 a. 20; 2009 a. 402; 2011 a. 257; 2013 a. 20, 54.

565.30 Annotation Advising Lottery Winners. MacGregor & Gawart. Wis. Law. Aug. 1994.



565.32 Promotional advertising; advertising, ticket and share contents.

565.32  Promotional advertising; advertising, ticket and share contents.

565.32(1)(1)  Promotional advertising prohibition. The expenditure by the department or any other state agency of public funds or of revenues derived from lottery operations to engage in promotional advertising of the state lottery or any multijurisdictional lottery is prohibited.

565.32(2) (2) Promotional advertising by retailers or vendors.

565.32(2)(a)(a) A retailer or a combination of retailers, a vendor or a combination of vendors or a combination of retailers and vendors may engage in promotional advertising of the state lottery or any multijurisdictional lottery in which the state participates.

565.32(2)(b) (b) Promotional advertising by vendors under par. (a) shall clearly indicate that the advertising is paid for by the vendor.

565.32(3) (3) Required contents of advertising, tickets and shares.

565.32(3)(a)(a) Any advertising, as defined by the department by rule under s. 565.02 (3) (f), of the lottery which describes a specific lottery game and each lottery ticket and lottery share shall include:

565.32(3)(a)1. 1. Except for the games under subd. 2., the prize structure, the prize amounts and the odds of a specific lottery ticket or lottery share being selected as the winning lottery ticket or lottery share for each prize amount.

565.32(3)(a)2. 2. For games in which the amount of the winnings and the odds of winning are determined by the number of participants in the game, all of the following:

565.32(3)(a)2.a. a. An explanation that the amount of the winnings and the odds of winning are determined by the number of participants in the game.

565.32(3)(a)2.b. b. An explanation of the prize structure.

565.32(3)(a)2.c. c. Estimates of the amounts of prizes and the odds of a particular lottery ticket or lottery share winning each prize. The estimates of the prize amounts and the odds of a particular lottery ticket or lottery share winning each prize may be given as a range of values.

565.32 History History: 1987 a. 119; 1989 a. 31; 1991 a. 269; 1995 a. 27; 1997 a. 27.



565.37 Audits, financial reports and odds verification.

565.37  Audits, financial reports and odds verification.

565.37(1)(1)  Financial and performance audits. The department shall annually contract with the legislative audit bureau to conduct a financial audit of the transactions and accounts of the state lottery, and, to the extent of the department's participation, of any multijurisdictional lotteries in which the state participates, for the preceding fiscal year and shall, if the state auditor or the joint legislative audit committee directs that a performance audit be conducted, contract with the legislative audit bureau for a performance audit of the state lottery and, to the extent of the department's participation, of those multijurisdictional lotteries.

565.37(2) (2) Independent postaudit. At no less than 3-year intervals, the department may retain an independent certified public accountant to conduct a postaudit of all the lottery division's accounts and transactions. The department shall provide copies of each such postaudit to the legislative audit bureau and the department of justice.

565.37(3) (3) Department report. The department shall submit quarterly reports on the operation of the lottery to the chief clerk of each house of the legislature, for distribution to the legislature under s. 13.172 (2) and to the governor, attorney general, secretary of administration, secretary of state, and state auditor.

565.37(4) (4) Administrator report. The administrator shall submit monthly financial reports to the secretary of revenue.

565.37(5) (5) Verification of odds. The department shall contract with the legislative audit bureau to verify the odds on winning a lottery game that are represented by the department, a contractor or a retailer.

565.37(6) (6) Audit of lottery security. By July 1, 1990, and at least biennially thereafter, the department shall hire an independent firm to perform an audit of lottery security that is independent of any other audit under this section.

565.37 History History: 1987 a. 119; 1989 a. 31; 1991 a. 269; 1995 a. 27, 438; 1997 a. 27, 148; 2003 a. 33; 2013 a. 8.



565.40 Department of justice enforcement authority.

565.40  Department of justice enforcement authority.

565.40(1)(1)  Investigations. The department of justice may investigate any activities by vendors or employees in the department, which affect the operation or administration of the state lottery or any multijurisdictional lottery in which the state participates, and shall report suspected violations of state or federal law to the appropriate prosecuting authority.

565.40(1m) (1m) Subpoena power. For the purpose of an investigation under sub. (1), the attorney general may issue a subpoena to compel the production of any books, papers, correspondence, memoranda, agreements or other documents or records which the attorney general deems relevant or material to the investigation. Section 885.12 shall apply to any failure to obey a subpoena under this subsection.

565.40(2) (2) Prosecutions. The attorney general and district attorneys have concurrent jurisdiction to commence prosecutions for alleged violations of this chapter.

565.40 History History: 1987 a. 119; 1989 a. 31; 1991 a. 269; 1995 a. 27; 1997 a. 27.



565.45 Report on expense limitation.

565.45  Report on expense limitation. Before January 1, 2002, and every 2 years thereafter, the department shall submit a report to the chief clerk of each house of the legislature, for distribution to the legislature under s. 13.172 (2), on the effects on the operation of the lottery of the 10% expense limitation under s. 25.75 (3) (b).

565.45 History History: 1987 a. 119; 1991 a. 269; 1995 a. 27; 1997 a. 27; 1999 a. 9.



565.46 Minority advertising, procurements, retailers and hiring.

565.46  Minority advertising, procurements, retailers and hiring. The department shall promulgate rules establishing goals that attempt to increase the total amount of expenditures by the department for advertising, public relations and other procurements that are directed to minority businesses, the number of retailers that are minority businesses and the number of employees of the lottery division in the department who are minority group members.

565.46 History History: 1991 a. 39, 269; 1995 a. 27; 1997 a. 27.



565.48 Collection of unpaid liabilities.

565.48  Collection of unpaid liabilities. Any unpaid amount owed by a retailer to the department under this chapter shall be assessed, collected, and reviewed in the same manner as income taxes are assessed, collected, and reviewed under ch. 71.

565.48 History History: 2005 a. 25.



565.50 Penalties.

565.50  Penalties.

565.50(1)(1) Any person who violates s. 565.02 (2m), 565.05, 565.10 (3m), 565.17, 565.25 (3m) or 565.32 (1), (2) (b) or (3) or any rule promulgated under s. 565.02 (2m), 565.05, 565.10 (3m), 565.17, 565.25 (3m) or 565.32 (1), (2) (b) or (3) shall be fined not more than $10,000 or imprisoned for not more than 9 months or both.

565.50(2) (2) Any person who alters or forges a lottery ticket or share or intentionally utters or transfers an altered or forged lottery ticket or share is guilty of a Class I felony.

565.50(3) (3) Any person who possesses an altered or forged lottery ticket or share with intent to defraud shall be fined not more than $10,000 or imprisoned for not more than 9 months or both.

565.50 History History: 1987 a. 119; 1997 a. 283; 2001 a. 109.






569. Indian gaming.

569.01 Definitions.

569.01  Definitions. In this chapter:

569.01(1e) (1e) "Department" means the department of administration.

569.01(1g) (1g) "Indian gaming compact" means a compact entered into under s. 14.035.

569.01(1j) (1j) "Indian gaming facility" means a facility at which Indian gaming is conducted under an Indian gaming compact.

569.01(1m) (1m) "Indian gaming receipts" means any of the following:

569.01(1m)(a) (a) Moneys received by the state from Indian tribes as reimbursement for state costs of regulation of Indian gaming under Indian gaming compacts, except moneys received as direct reimbursements to the department of justice.

569.01(1m)(b) (b) Moneys received by the state from Indian gaming vendors and from persons proposing to be Indian gaming vendors as reimbursement for state costs of certification and background investigations under s. 569.04, except moneys received as direct reimbursements to the department of justice.

569.01(1m)(c) (c) Moneys received by the state from Indian tribes as reimbursement for state costs of gaming services and assistance provided by the state that are requested by an Indian tribe.

569.01(1m)(d) (d) Moneys received by the state from Indian tribes pursuant to an Indian gaming compact, except moneys received as direct reimbursements to the department of justice.

569.01(2) (2) "Indian gaming vendor" means a person who enters into a contract with an Indian tribe for materials, supplies, equipment or services which are unique to the gaming operations of the Indian tribe and not common to the other operations of the Indian tribe, including security services, management contractors, management consulting services regarding the administration, supervision or training of one or more functions relating to gaming management or operations, financing of facilities in which gaming is conducted except for financing by a state or federally chartered financial institution, prize payout agreements or annuity contracts and materials, supplies, equipment or services involving marketing, the printing of gaming tickets or receipts, the receiving or recording of a player's selection in any game conducted by the Indian tribe and the determination of winners of a game conducted by the Indian tribe.

569.01(3) (3) "Indian tribe" means a federally recognized Indian tribe in this state.

569.01(4) (4) "Net win" means the amount wagered at an Indian gaming facility, less the amount paid out in winnings at the Indian gaming facility.

569.01 History History: 1993 a. 16 ss. 3540, 3544; 1995 a. 27; 1997 a. 27; 1999 a. 9.



569.015 Indian gaming.

569.015  Indian gaming.

569.015(1)(1) The secretary of administration shall appoint a director of Indian gaming, who shall advise the secretary on matters relating to Indian gaming and who shall assist the department in performing the functions of the department under this chapter. The director of Indian gaming shall serve at the pleasure of the secretary of administration.

569.015(2) (2) The secretary of administration shall appoint an attorney, whose duties shall include advising the secretary of administration and the governor on any Indian gaming compacts that may be entered into under s. 14.035. The attorney shall serve at the pleasure of the secretary of administration.

569.015 History History: 1997 a. 27.



569.02 Indian gaming; general duties.

569.02  Indian gaming; general duties. Under the direction of the secretary of administration, the director of Indian gaming shall do all of the following:

569.02(1) (1) Coordinate all of the state's regulatory activities regarding Indian gaming.

569.02(2) (2) Function as an Indian gaming liaison between Indians, the general public and the state.

569.02(3) (3) Function as a clearinghouse for information on Indian gaming.

569.02(4) (4) Assist the governor in determining the types of gaming that may be conducted on Indian lands and in entering into Indian gaming compacts.

569.02(5) (5) On March 1 annually, for each payment of Indian gaming receipts, as described under s. 569.01 (1m) (d), received by the state from an Indian tribe in the prior calendar year, determine the amount to be transferred under s. 20.505 (8) (hm) to the appropriation account under s. 20.835 (2) (ka) by doing all of the following:

569.02(5)(a) (a) Dividing the net win in the prior calendar year at all of the Indian tribe's Indian gaming facilities at which pari-mutuel racing is conducted and at which pari-mutuel racing under ch. 562 was conducted on October 29, 1999, by the net win in the prior calendar year at all of the Indian tribe's Indian gaming facilities.

569.02(5)(b) (b) Multiplying the number calculated under par. (a) by the amount of Indian gaming receipts, as described under s. 569.01 (1m) (d), received by the state from the Indian tribe in the prior calendar year.

569.02 History History: 1991 a. 269; 1993 a. 16; 1995 a. 27 s. 9123 (6pp); 1997 a. 27; 1999 a. 9.

569.02 Annotation If any element of an Indian tribe's television bingo game occurs off the reservation, it is subject to prosecution under Wisconsin criminal law. 80 Atty. Gen. 332.



569.03 Indian gaming security.

569.03  Indian gaming security. The department may do any of the following:

569.03(1) (1) Provide all of the security services for the Indian gaming operations under this chapter.

569.03(2) (2) Monitor the regulatory compliance of Indian gaming operations under this chapter and under any Indian gaming compact entered into under s. 14.035.

569.03(3) (3) Audit the Indian gaming operations under this chapter.

569.03(4) (4) Investigate suspected violations of this chapter.

569.03(5) (5) Report suspected gaming-related criminal activity to the division of criminal investigation in the department of justice for investigation by that division.

569.03(6) (6) If the division of criminal investigation in the department of justice chooses not to investigate a report under sub. (5), coordinate an investigation of the suspected criminal activity with local law enforcement officials and district attorneys.

569.03 History History: 1997 a. 27.

569.03 Annotation The state's interest in preventing organized crime infiltration of tribal bingo enterprises does not justify state regulation in light of the compelling federal and tribal interest supporting it. California v. Cabazon Band of Indians, 480 U.S. 202 (1987).



569.04 Certification and background investigation of Indian gaming employees and vendors.

569.04  Certification and background investigation of Indian gaming employees and vendors.

569.04(1) (1) In accordance with an Indian gaming compact or with the regulations of or an agreement with the national Indian gaming commission, the department shall certify and conduct background investigations of a person proposing to be an Indian gaming vendor and of employees of Indian tribes who are engaged in the conduct of gaming.

569.04(2) (2) The department shall require the persons who are subject to the background investigations under sub. (1) to be photographed and fingerprinted on 2 fingerprint cards, each bearing a complete set of the person's fingerprints. Notwithstanding ss. 111.321, 111.322 and 111.335, the department of justice may submit the fingerprint cards to the federal bureau of investigation for the purpose of verifying the identity of the persons fingerprinted and obtaining records of their criminal arrests and convictions.

569.04(3) (3) If the results of a background investigation under this section disclose information that, under the Indian gaming compact, disqualifies the person from becoming an Indian gaming vendor, any certificate authorizing the person to be an Indian gaming vendor that was issued before that disclosure is void.

569.04 History History: 1991 a. 320; 1993 a. 16 ss. 3538, 3541 to 3543; 1995 a. 27 s. 9123 (6pp); 1995 a. 417; 1997 a. 27.



569.06 Indian gaming receipts.

569.06  Indian gaming receipts. Indian gaming receipts shall be credited to the appropriation accounts under ss. 20.455 (2) (gc) and 20.505 (8) (h) as specified under ss. 20.455 (2) (gc) and 20.505 (8) (h). Indian gaming receipts shall be credited to the appropriation account under s. 20.505 (8) (hm) in the amount necessary to make the transfers specified under s. 20.505 (8) (hm). Indian gaming receipts not otherwise credited to appropriation accounts under this section shall be paid into the general fund.

569.06 History History: 1993 a. 16; 1995 a. 27; 1997 a. 27; 1999 a. 9; 2003 a. 33.






600. Insurance — general provisions.

600.01 Scope of application.

600.01  Scope of application.

600.01(1) (1)  General.

600.01(1)(a)(a) Chapters 600 to 655 restrict otherwise legitimate business activity and what chs. 600 to 655 do not prohibit is permitted unless contrary to other provisions of the law of this state.

600.01(1)(b) (b) Unless otherwise expressly provided, chs. 600 to 646 do not apply to:

600.01(1)(b)1. 1. Reinsurance.

600.01(1)(b)2. 2. Death and disability benefits provided by an organization the principal purpose of which is not to provide such benefits but to seek charitable, educational, social or religious objectives not related thereto, if the organization does not incur a legal obligation to pay a specified amount.

600.01(1)(b)3. 3. Group or blanket insurance covering risks in this state if:

600.01(1)(b)3.a. a. Both the policyholder and the group exist primarily for purposes other than to procure insurance;

600.01(1)(b)3.am. am. The relationship or association between the policyholder and the group was not created for purposes of procuring insurance;

600.01(1)(b)3.b. b. The policyholder is not a Wisconsin corporation or other resident and does not have its principal office in Wisconsin;

600.01(1)(b)3.c. c. No more than 25% of the certificate holders or insureds are resident in this state;

600.01(1)(b)3.cm. cm. Exemption from the operation of chs. 600 to 646 is not determined by rule or order of the commissioner to be contrary to the public interest;

600.01(1)(b)3.d. d. On request of the commissioner, the insurer files with the commissioner a copy of the policy and a copy of each form of certificate; and

600.01(1)(b)3.e. e. The insurer agrees to pay taxes on the Wisconsin portion of the business on the same basis it would do if authorized to do business in this state, and provides the commissioner with such security as the commissioner deems necessary for the payment of such taxes.

600.01(1)(b)4. 4. Group or blanket insurance covering risks mainly outside this state if:

600.01(1)(b)4.a. a. Both the policyholder and the group exist primarily for purposes other than to procure insurance;

600.01(1)(b)4.am. am. The relationship or association between the policyholder and the group was not created for purposes of procuring insurance;

600.01(1)(b)4.b. b. The policyholder is not a Wisconsin corporation or other resident and does not have its principal office in Wisconsin; and

600.01(1)(b)4.c. c. Any Wisconsin residents insured under the policy are covered because their principal place of employment is outside the state.

600.01(1)(b)5. 5. Other business specified in rules promulgated by the commissioner on a finding that the transaction of such business in this state does not require regulation for the protection of the interests of Wisconsin insureds or public or for which it would be impracticable to require compliance with chs. 600 to 646, when necessary expenses and efforts are compared with the possible benefits.

600.01(1)(b)6. 6. Transactions directly procured through negotiations under s. 618.42, except as they are subject to taxation under s. 618.43.

600.01(1)(b)7. 7. Guarantees of the Wisconsin Health and Educational Facilities Authority under s. 231.35.

600.01(1)(b)8. 8. Guarantees of the Wisconsin Housing and Economic Development Authority under s. 234.68, 1995 stats., s. 234.69, 1995 stats., s. 234.765, 1995 stats., s. 234.82, 1995 stats., s. 234.87, 1995 stats., and ss. 234.67, 234.83, 234.84, 234.90, 234.905, 234.907 and 234.91.

600.01(1)(b)9. 9. The publication and clearinghouse activities described in subd. 9. c., the association undertaking those activities, with respect to those activities, and the association's periodic publication resulting from and furthering those activities if all of the following apply:

600.01(1)(b)9.a. a. The publication and clearinghouse activities are undertaken by an association that is organized not for profit for religious and charitable purposes.

600.01(1)(b)9.b. b. The publication activities of the association are limited to subscribers who are members of the same church or religious denomination.

600.01(1)(b)9.c. c. The publication activities of the association function as an organizational clearinghouse that matches subscribers to the publications of the association who have financial, physical or medical needs and subscribers to the publications of the association who desire to financially assist with those needs and who have a present ability to pay.

600.01(1)(b)9.d. d. Although the association, through its publications, may suggest voluntary payment levels between subscribers described in subd. 9. c., the association and the subscribers do not assume any risk or make any promise of payment by the association or any subscribers.

600.01(1)(b)9.e. e. The association provides to each subscriber a written monthly statement that lists the total dollar amount of qualified needs submitted for publication in the previous month and the total dollar amount of qualified needs submitted that were actually published and assigned for payment.

600.01(1)(b)9.f. f. On or accompanying all written materials distributed by or on behalf of the association, including applications, guidelines, promotional or informational materials and periodic publications, the association provides the following written disclaimer:

ATTENTION

This publication is not issued by an insurance company, nor is it offered through an insurance company. This publication does not guarantee or promise that your medical bills will be published or assigned to others for payment. Whether anyone chooses to pay your medical bills is entirely voluntary. This publication should never be considered a substitute for an insurance policy. Whether or not you receive any payments for medical expenses, and whether or not this publication continues to operate, you are responsible for the payment of your own medical bills.

600.01(1)(b)9.g. g. No payments between subscribers described in subd. 9. c. are made through the association.

600.01(1)(b)10. 10.

600.01(1)(b)10.a.a. Except as provided in subd. 10. b., long-term care services funded by the family care benefit, as defined in s. 46.2805 (4), that are provided by a care management organization that contracts with the department of health services under s. 46.284 and enrolls only individuals who are eligible under s. 46.286.

600.01(1)(b)10.b. b. The exemption under subd. 10. a. does not apply if the services offered by the care management organization include hospital, physician or other acute health care services.

600.01(1)(b)11. 11. Warrantors, sellers, or administrators of vehicle protection product warranties under s. 100.203.

600.01(1)(b)12. 12. Service contracts, as defined in s. 616.50 (11), or providers, service contract sellers, or administrators of service contracts under subch. III of ch. 616.

600.01(2) (2) Exceptions.

600.01(2)(a)(a) After a hearing, the commissioner may order an insurer to transfer the Wisconsin portion of the business under sub. (1) (b) 3. or 4. to an authorized insurer if it is written by an unauthorized one, or may subject any insurance under sub. (1) (b) 1. to 6. to chs. 600 to 646, on a finding that the foregoing conditions are not satisfied or that any circumstances require that the insurer be authorized to do business in this state or that the transactions be subject to chs. 600 to 646 in order to provide adequate protection to Wisconsin insureds and public. Coverage of a resident of this state is the doing of an insurance business in this state and subjects the insurer to the jurisdiction of the commissioner and of the courts of this state.

600.01(2)(b) (b) Group or blanket insurance described in sub. (1) (b) 3. and 4. is not exempt from ss. 632.745 to 632.749, 632.83 or 632.835 or ch. 633 or 635.

600.01 History History: 1971 c. 260; 1975 c. 375, 421; 1975 c. 422 s. 163; 1977 c. 203; 1979 c. 89, 102, 177; 1983 a. 358 s. 14; 1989 a. 31; 1989 a. 187 s. 29; 1989 a. 317, 336; 1991 a. 39, 69, 250, 309; 1993 a. 16; 1995 a. 116, 150, 289; 1997 a. 27, 35; 1999 a. 9, 155; 2001 a. 104; 2003 a. 302; 2007 a. 20 s. 9121 (6) (a); 2011 a. 226.

600.01 Annotation Legislative Council Note to (1) (a), 1975: There is a widespread but entirely erroneous notion that the provisions of the insurance code constitute, in general, an enabling act. On the contrary, insurance is an area of free contractual activity except as restricted by the insurance code. It is well to have that point of departure clearly established by the statutes. [Bill 642-S]

600.01 Annotation Excess-of-policy coverage clause in a reinsurance agreement constituted a liability insurance contract insuring against tortious failure to settle a claim and was not exempt from regulation under sub. (1) (b) 1. Ott v. All-Star Ins. Corp. 99 Wis. 2d 635, 299 N.W.2d 839 (1981).



600.02 Interpretive rules.

600.02  Interpretive rules. In chs. 600 to 655, unless the context indicates otherwise:

600.02(1) (1) "Includes" means "including but not limited to".

600.02(2) (2) Statements that a term "includes" or "excludes" something else are not definitions.

600.02(3) (3) References in s. 600.03 to particular sections only indicate where a term is especially relevant, and do not limit its application to such sections.

600.02 History History: 1971 c. 260; 1979 c. 89; 1989 a. 187 s. 29.



600.03 Definitions, usages and synonyms.

600.03  Definitions, usages and synonyms. In chs. 600 to 655, unless the context indicates otherwise:

600.03(1) (1) "Affiliate" of a person means any other person who controls, is controlled by, or is under common control with, the first person. A corporation is an affiliate of another corporation, regardless of ownership, if substantially the same group of persons manage the 2 corporations.

600.03(1r) (1r) "Agent" means an intermediary as defined in s. 628.02, other than a broker or surplus lines broker.

600.03(2) (2) "Alien insurer" means an insurer domiciled outside the United States. See also "nondomestic insurer". Compare "foreign insurer".

600.03(3) (3) "Articles" is synonymous with "articles of incorporation", which includes the original articles or special law or charter corresponding thereto, and all amendments, and includes restated articles. See also "bylaws". See s. 611.12.

600.03(4) (4) A "blanket insurance policy" is a group policy covering unscheduled classes of persons, with the persons insured to be determined by definition of the class with or without designation of the persons covered but without any individual underwriting.

600.03(5) (5) "Board" is synonymous with "board of trustees" and "board of directors", and means the group of persons vested with the management of a corporation, by whatever name designated.

600.03(6) (6) "Business plan" means the aggregate of the information that must be supplied to the commissioner under s. 611.13 (2) (j) and (k), s. 611.13 (2) (j) and (k) as incorporated by s. 614.13 (1), or s. 613.13 (1) (i) and (j).

600.03(7) (7) "Bylaws" means the rules, other than articles, adopted for the regulation or management of a corporation's affairs, by whatever name designated. See also "articles". See s. 611.12.

600.03(9) (9) "Certificate of authority" is synonymous with "license".

600.03(11) (11) "Commissioner" means the "commissioner of insurance" of this state, or the equivalent supervisory official of another jurisdiction.

600.03(12) (12) "Compulsory surplus" is the amount of assets in excess of liabilities an insurer is required to have under s. 623.11.

600.03(13) (13) "Control" means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract, by common management or otherwise. A person having a contract or arrangement giving that person control is deemed to be in control despite any limitations placed by law on the validity of the contract or arrangement. There is a rebuttable presumption of control if a person directly or indirectly owns, holds with the power to vote or holds proxies to vote more than 10% of the voting securities of another person, except that no person shall be presumed to control another person solely by reason of holding an official position with that person. "Control" has the same meaning in the terms "controlling", "controlled by" and "under common control with". See also "affiliate".

600.03(14) (14) "Corporation" means "insurance corporation".

600.03(15) (15) "Creditor" means a person having any claim, whether matured or unmatured, liquidated or unliquidated, secured or unsecured, absolute, fixed or contingent.

600.03(15m) (15m) "Directly procured insurance" means insurance procured under s. 618.42.

600.03(16) (16) "Director" is synonymous with "trustee".

600.03(17) (17) "Domestic insurer" means an insurer organized under the laws of this state.

600.03(18) (18) "Domiciliary state" means, except in ch. 645, the state in which an insurer is incorporated or organized or, in the case of an alien insurer, the state through which the insurer has made its entry into the United States.

600.03(19) (19) "Extraordinary dividend" means any dividend or distribution of cash or other property, other than a proportional distribution of an insurer's stock, the fair market value of which, together with that of other dividends paid or credited and distributions made within the preceding 12 months, exceeds the lesser of the following:

600.03(19)(a) (a) Ten percent of the insurer's surplus with regard to policyholders as of the preceding December 31.

600.03(19)(b) (b)

600.03(19)(b)1.1. With respect to a life insurer, the total net income of the insurer for the calendar year preceding the date of the dividend or distribution, minus realized capital gains for that calendar year.

600.03(19)(b)2. 2. With respect to an insurer other than a life insurer, the greater of the following:

600.03(19)(b)2.a. a. The net income of the insurer for the calendar year preceding the date of the dividend or distribution, minus realized capital gains for that calendar year.

600.03(19)(b)2.b. b. The aggregate of the net income of the insurer for the 3 calendar years preceding the date of the dividend or distribution, minus realized capital gains for those calendar years and minus dividends paid or credited and distributions made within the first 2 of the preceding 3 calendar years.

600.03(20) (20) "Foreign insurer" means an insurer domiciled in another state. See also "nondomestic insurer". Compare "alien insurer".

600.03(21) (21) "Form" means a policy, group certificate, or application prepared for general use and does not include one specially prepared for use in an individual case. See also "policy".

600.03(22) (22) "Franchise insurance" is insurance provided in individual policies through a mass marketing arrangement involving a defined class of persons related in some other way than through the purchase of insurance.

600.03(23) (23) A "group insurance policy" is a policy covering a group of persons, and issued to a policyholder in behalf of the group for the benefit of group members who are selected under procedures defined in the policy or agreements collateral thereto, with or without members of their families or dependents.

600.03(23c) (23c) "Health maintenance organization insurer" means an insurer that satisfies all of the following:

600.03(23c)(a) (a) Is licensed under ch. 611, 613 or 614, issued a certificate of authority under ch. 618 or organized under ss. 185.981 to 185.985.

600.03(23c)(b) (b) Has a certificate of authority, an amended certificate of authority or a statement of operations issued by the commissioner under s. 609.03 that restricts the insurer to engaging in only the types of insurance business described in s. 609.03 (3).

600.03(23g) (23g) "Individual practice association" means a person, other than a hospital, clinic or an individual physician or other individual health care provider, that does all of the following:

600.03(23g)(a) (a) Contracts with a health maintenance organization, limited service health organization or preferred provider plan, as defined in s. 609.01, to provide health care services.

600.03(23g)(b) (b) Provides health care services primarily through health care providers who are independent contractors or who are obligated to provide the services because of membership in the entity.

600.03(23m) (23m) "Initial expendable surplus" is the amount of surplus in addition to capital or minimum permanent surplus or both that an insurer obtains in its organizational process in accordance with s. 611.19, 613.19 or 614.19 and is not required to maintain thereafter.

600.03(23r) (23r) "Initial surplus" is the sum of minimum permanent surplus and initial expendable surplus.

600.03(24) (24) "Insolvency" means:

600.03(24)(a) (a) For an insurer organized or operating under ch. 612, the inability to pay any loss within 30 days after the due date specified in the first assessment notice issued under s. 612.54 (4) after the date of the loss, or any other uncontested debt as it becomes due, or the inability to replenish by timely assessment any required surplus.

600.03(24)(b) (b) For any other insurer, that it is unable to pay its debts or meet its obligations as they mature or that its assets do not exceed its liabilities plus the greater of any capital and surplus required by law to be constantly maintained or its authorized and issued capital stock. For purposes of this paragraph "assets" includes one-half of the maximum total assessment liability of the policyholders of the insurer, and "liabilities" includes reserves required by law. For policies issued on the basis of unlimited assessment liability, the maximum total liability, for purposes of determining solvency only, is the amount that could be obtained if there were 100% collection of an assessment at the rate of 10 mills.

600.03(25) (25)

600.03(25)(a)(a) "Insurance" includes any of the following:

600.03(25)(a)1. 1. Risk distributing arrangements providing for compensation of damages or loss through the provision of services or benefits in kind rather than indemnity in money.

600.03(25)(a)2. 2. Contracts of guaranty or suretyship entered into by the guarantor or surety as a business and not as merely incidental to a business transaction.

600.03(25)(a)3. 3. Plans established and operated under ss. 185.981 to 185.985.

600.03(25)(a)4. 4. Coverage, including stop-loss coverage, of an employer or plan sponsor relating to claims incurred under the employer's or plan sponsor's self-funded employee welfare benefit plan, as defined in 29 USC 1002 (1).

600.03(25)(b) (b) "Insurance" does not include a continuing care contract, as defined in s. 647.01 (2).

600.03(26) (26) "Insured" means any person to whom or for whose benefit an insurer makes a promise in an insurance policy. The term includes policyholders, subscribers, members and beneficiaries. This definition applies only to chs. 600 to 655 and does not apply to the use of the word in insurance policies.

600.03(27) (27) "Insurer" means any person or association of persons doing an insurance business as a principal, and includes, but is not limited to, fraternals, issuers of gift annuities, cooperative associations organized under s. 185.981, insurers operating under subch. I of ch. 616 and risk retention groups. It also includes any person purporting or intending to do an insurance business as a principal on his or her own account.

600.03(28) (28) "Intermediary" means an insurance marketing intermediary as defined in s. 628.02.

600.03(28g) (28g) "Long-term care insurance policy" means a disability insurance policy or certificate advertised, marketed, offered or designed primarily to provide coverage for care that is provided in institutional and community-based settings and that is convalescent or custodial care or care for a chronic condition or terminal illness. The term does not include a medicare supplement policy or medicare replacement policy or a continuing care contract, as defined in s. 647.01 (2).

600.03(28m) (28m) "Medicare" means 42 USC 1395 to 1395ss.

600.03(28p) (28p) "Medicare replacement policy" means to the extent permitted under federal law, any of the following:

600.03(28p)(a) (a) A disability insurance policy or certificate issued to a resident of this state pursuant to a contract between the federal health care financing administration and a federally qualified health maintenance organization or a federally certified competitive medical plan to provide health care benefits to persons eligible for medicare under 42 USC 1395f, 1395x and 1395mm.

600.03(28p)(b) (b) A medicare+choice plan, as defined in 42 USC 1395w-28 (b) (1), or a contract with a medicare+choice organization, as defined in 42 USC 1395w-28 (a) (1).

600.03(28p)(c) (c) A plan, contract or policy that the commissioner by rule determines is similar to, or supplements or replaces, a program described in par. (a) or (b).

600.03(28r) (28r) "Medicare supplement policy" means a disability insurance policy or certificate advertised, marketed or designed primarily to supplement benefits under medicare for the hospital, medical or surgical expenses of persons eligible for medicare.

600.03(29) (29) "Member" means a person having membership rights in a corporation. Any person may be a member of a corporation unless the law specifically provides otherwise. See also "insured".

600.03(30) (30) "Minimum capital" is the capital that a stock insurance corporation is required by statute or administrative determination to have and constantly to maintain. See s. 611.19.

600.03(30m) (30m) "Minimum permanent surplus" is the surplus that an insurance corporation is required by statute or administrative determination to have and constantly to maintain in accordance with s. 611.19, 613.19 or 614.19.

600.03(31) (31) "Mutual" means "mutual insurance corporation".

600.03(32) (32) "Nondomestic insurer" means a foreign or alien insurer. Compare "domestic insurer".

600.03(34) (34) "Office" means the office of the commissioner of insurance of this state.

600.03(35) (35) "Policy" means any document other than a group certificate used to prescribe in writing the terms of an insurance contract, including endorsements and riders and service contracts issued by motor clubs.

600.03(37) (37) "Policyholder" means the person who controls the policy by ownership, payment of premiums or otherwise. See also "insured".

600.03(38) (38) "Premium" means any consideration for an insurance policy, and includes assessments, membership fees or other required contributions or consideration, however designated.

600.03(39) (39) "Principal officers" of a corporation mean the officers designated under s. 611.12 (3), or corresponding sections of other chapters.

600.03(40) (40) "Proceedings" includes "actions" and "special proceedings" under s. 801.01.

600.03(41) (41) "Reciprocal" means any unincorporated association of persons, operating through an attorney in fact and exchanging insurance contracts with one another, which provide insurance coverage to each other thereunder.

600.03(41c) (41c) "Risk purchasing group" means a purchasing group as defined in 15 USC 3901 (a) (5).

600.03(41e) (41e) "Risk retention group" has the meaning given under 15 USC 3901 (a) (4).

600.03(41g) (41g) "Security surplus" is the amount of assets in excess of liabilities needed by a particular insurer to satisfy s. 623.12.

600.03(41m) (41m) "Service insurance corporation" means any corporation organized or operating under ch. 613.

600.03(42) (42) "State" means the same as in s. 990.01 (40) except that it also includes the Panama Canal Zone.

600.03(43) (43) "Stock corporation" means "stock insurance corporation".

600.03(44) (44) "Subsidiary" of a person means a stock corporation more than one-half the voting shares of which are owned by the person either alone or with its affiliates.

600.03(45) (45) "Surplus" means the excess of assets over the sum of capital and liabilities.

600.03(46) (46) "Town mutual" means a corporation organized or operating under ch. 612 and is synonymous with "town mutual insurance corporation".

600.03(47) (47) "Trustee" is synonymous with "director".

600.03(48) (48) "Unauthorized insurer" means any insurer not holding a valid certificate of authority to do an insurance business in this state, and any insurer holding a valid certificate, with respect to business not authorized by the certificate. "Unauthorized insurer" includes a surplus lines insurer.

600.03(49) (49) "Wholly owned subsidiary" of a person is a subsidiary all of the voting shares of which are owned by the person either alone or with its affiliates, except for the minimum number of shares required by the law of the subsidiary's domicile to be owned by directors or others.

600.03 History History: 1971 c. 260; 1973 c. 22; Sup. Ct. Order, 67 Wis. 2d 585, 776 (1975); 1975 c. 223, 371, 374, 375, 421; 1977 c. 339; 1979 c. 89 ss. 383, 543; 1979 c. 102 ss. 49 to 53, 236 (22); 1979 c. 177; 1981 c. 38, 82; 1983 a. 120, 189, 274, 358; 1985 a. 29; 1987 a. 167, 247; 1989 a. 23, 31; 1989 a. 187 s. 29; 1993 a. 201; 1995 a. 225; 1999 a. 30; 2001 a. 65; 2003 a. 261; 2007 a. 170; 2009 a. 28.

600.03 Annotation "Insurance" is not defined by sub. (25). Under s. 600.02 (2), statements that a term `includes' or `excludes' something else are not definitions. "Insurance" has a commonly understood meaning of being a contract that shifts the risk of loss in exchange for premiums. Sub. (25) was not unconstitutionally vague as applied to the facts of this case, nor was the use of the term "insurance" in other applicable sections of chs. 600 and 601. National Motorists Association v. Office of the Commissioner of Insurance, 2002 WI App 308, 259 Wis. 2d 240, 655 N.W.2d 179, 02-0511.



600.12 Construction.

600.12  Construction.

600.12(1)(1) Unless otherwise provided, chs. 600 to 655 shall be liberally construed to achieve the purposes stated therein. Unless expressly provided otherwise or clearly appearing from the context the purposes stated shall constitute an aid and guide to interpretation but not an independent source of power.

600.12(2) (2) If a provision of chs. 600 to 655 conflicts with another statutory provision, the provision of chs. 600 to 655 shall prevail.

600.12 History History: 1971 c. 260; 1979 c. 89 s. 543; 1979 c. 102, 177; 1983 a. 358 s. 14; 1989 a. 187 s. 29.



600.13 Orders relaxing restrictions.

600.13  Orders relaxing restrictions.

600.13(1) (1)  Issuance. After notice under sub. (2) and a hearing, the commissioner may issue an order freeing a person from any requirement of chs. 600 to 647 otherwise applicable to the person if the commissioner finds that the interests of residents, as defined in s. 647.01 (11), insureds, creditors and the public will not be endangered thereby.

600.13(2) (2) Publication. Unless the order is issued under specific authorization of another section of chs. 600 to 647, the notice preceding the hearing under sub. (1) and any such order shall be published as a class 1 notice, under ch. 985, in the official state newspaper before it is effective.

600.13 History History: 1971 c. 260; 1979 c. 89; 1979 c. 102 s. 236 (22); 1979 c. 177; 1983 a. 358 ss. 3, 14.






601. Insurance — administration.

601.01 Purposes.

601.01  Purposes. The purposes of chs. 600 to 655 are:

601.01(1) (1) To ensure the solidity of all insurers doing business in this state;

601.01(2) (2) To ensure that policyholders, claimants and insurers are treated fairly and equitably;

601.01(3) (3) To ensure that the state has an adequate and healthy insurance market, characterized by competitive conditions and the exercise of initiative;

601.01(4) (4) To provide for an office that is expert in the field of insurance, and able to enforce chs. 600 to 655;

601.01(5) (5) To encourage full cooperation of the office with other regulatory bodies, both of this and other states and of the federal government;

601.01(6) (6) To improve and thereby preserve state regulation of insurance;

601.01(7) (7) To maintain freedom of contract and freedom of enterprise so far as consistent with the other purposes of the law;

601.01(8) (8) To encourage self-regulation of the insurance enterprise;

601.01(9) (9) To encourage loss prevention as an aspect of the operation of the insurance enterprise;

601.01(10) (10) To keep the public informed on insurance matters; and

601.01(11) (11) To achieve the other purposes stated in chs. 600 to 655.

601.01 History History: 1971 c. 260; 1977 c. 339 ss. 27, 28, 43; 1979 c. 89, 102, 177; 1989 a. 187 s. 29.

601.01 Annotation Why process consumer complaints? A case study of the office of the commissioner of insurance of Wisconsin. Whitford, Kimball, 1974 WLR 639.



601.02 Definitions.

601.02  Definitions. In this chapter, unless the context indicates otherwise:

601.02(1) (1) "Adjuster" means any person who represents an insurer or an insured in negotiations for the settlement of a claim against the insurer arising out of the coverage provided by an insurance policy.

601.02(3) (3) "Agent" means an intermediary as defined in s. 628.02 (4).

601.02 History History: 1971 c. 260; 1975 c. 371.



601.04 Certificate of authority; fee.

601.04  Certificate of authority; fee.

601.04(1) (1)  Scope. This section applies to all insurers incorporated or organized under any law of this state except chs. 611, 612, 613 and 614.

601.04(2) (2) Requirement of license. No insurer or plan subject to this section may transact insurance business in this state without having in effect a certificate of authority.

601.04(3) (3) Licensing. The commissioner shall issue to any insurer or plan subject to this section a certificate of authority authorizing it to transact the business of insurance in this state if the commissioner is satisfied that it has met all requirements of law and that its methods and practices and the character and value of its assets will adequately safeguard the interests of its insureds and the public in this state. Each certificate shall be issued for a period of no longer than one year and shall expire on May 1. It may be renewed from year to year.

601.04(4) (4) Fees. Every insurer or plan obtaining or renewing its certificate shall pay the fee required by s. 601.31 (1) (b) or (c).

601.04 History History: 1971 c. 260; 1973 c. 22; 1975 c. 223, 373; 1977 c. 339 s. 6m; Stats. 1977 s. 601.04; 1979 c. 102 ss. 236 (6), 237; 1981 c. 41.



601.11 Personnel.

601.11  Personnel.

601.11(1)(1)  Deputy commissioner.

601.11(1)(a)(a) Appointment. The deputy commissioner shall be appointed subject to ss. 15.04 (2) and (3) and 15.73.

601.11(1)(b) (b) Acting commissioner. When the office of commissioner is vacant, or when the commissioner is unable to perform his or her duties because of mental or physical disability, the deputy commissioner shall be acting commissioner. The deputy commissioner shall have such other duties and powers as the commissioner delegates and assigns.

601.11(2) (2) Other personnel. Except for those employed under s. 601.14 (2) or otherwise specifically exempted, all personnel including staff attorneys shall be appointed under the classified service.

601.11 History History: 1977 c. 418.



601.12 Legal services.

601.12  Legal services.

601.12(1)(1)  Legal services. The attorney general shall allocate personnel as the legal needs of the office demand.

601.12(2) (2) Enforcement. Upon request of the commissioner, the attorney general shall proceed in any federal or state court or agency to recover any tax or fee related to insurance payable under the laws of this state and not paid when due, and any penalty or forfeiture authorized by chs. 600 to 655. Upon request of the commissioner, the attorney general or, in a proper case, the district attorney of any county, shall aid in any investigation, hearing or other procedure under chs. 600 to 655 and shall institute, prosecute and defend proceedings relating to the enforcement or interpretation of chs. 600 to 655, including any proceeding to which the state, or the insurance commissioner or any employee of the office, in the employee's official capacity, shall be a party or in which the commissioner or the employee is interested.

601.12 History History: 1975 c. 189; 1977 c. 339 s. 43; 1979 c. 89, 102, 177; 1983 a. 358 s. 14; 1989 a. 187 s. 29.



601.13 Financial services; deposits.

601.13  Financial services; deposits.

601.13(1) (1)  Receipt of deposits. Subject to the approval of the commissioner, the secretary of administration shall accept deposits or control of acceptable book-entry accounts from insurers and other licensees of the office as follows:

601.13(1)(a) (a) Deposits required or permitted by the laws of this state;

601.13(1)(b) (b) Deposits of domestic insurers or of alien insurers domiciled in this state if required by the laws of other states as prerequisite to authority to do an insurance business in other states; and

601.13(1)(c) (c) Deposits resulting from application of any retaliatory provisions.

601.13(2) (2) Terms of deposit. Unless otherwise provided by the law requiring or permitting the deposit, each deposit shall be held in trust: first, for the claimants under s. 645.68 (3); 2nd, for the claimants under s. 645.68 (3c); 3rd, for the claimants under s. 645.68 (3m); 4th, for the claimants under s. 645.68 (4); and thereafter, for all other creditors in the order of priority established by s. 645.68. No claim may be made against the deposit of an alien insurer unless the claim arises out of a transaction in the United States.

601.13(3) (3) Securities eligible. All deposits may consist of any of the securities authorized in this subsection. Each security must be approved by the commissioner, must be subject to disposition by the secretary of administration, and must not be available to any other person except as expressly provided by law. The authorized securities are:

601.13(3)(a) (a) Lawfully authorized bonds or other evidences of indebtedness which are the direct obligation of the United States or Canada or any state or province thereof.

601.13(3)(b) (b) Lawfully authorized bonds or other evidences of indebtedness which are the direct obligation of any county, city, village, town, school district or other governmental or civil division within the United States or Canada.

601.13(3)(c) (c) Lawfully authorized bonds or other evidences of indebtedness payable from and adequately secured by revenues specifically pledged therefor of the United States or Canada, or of any state or province, or of a commission, board or other instrumentality of one or more of them.

601.13(3)(d) (d) Interest-bearing notes of any savings bank or savings and loan association organized under the laws of this state.

601.13(3)(e) (e) Bonds or other securities of any savings and loan finance corporation organized under the laws of this state.

601.13(3)(f) (f) Investment shares of any savings bank or savings and loan association to the extent that they are or may be insured or guaranteed by the federal government, by the federal deposit insurance corporation or by any other agency of the United States.

601.13(3)(g) (g) Shares of corporations chartered or incorporated under section 5 of the homeowners' loan act of 1933.

601.13(3)(h) (h) Certificates of deposit of any bank organized under the laws of this state or of any national bank located in this state.

601.13(4) (4) Valuation. Securities held on deposit shall be valued under s. 623.03 for valuation of such investments of life insurers, or at market, whichever is lower.

601.13(5) (5) Receipt, inspection, and record. The secretary of administration shall deliver to the depositor a receipt for all securities deposited or held under the control of the secretary of administration and shall permit the depositor to inspect its physically held securities at any reasonable time. On application of the depositor the secretary of administration shall certify when required by any law of the United States or of any other state or foreign country or by the order of any court of competent jurisdiction that the deposit was made. The secretary of administration and the commissioner shall each keep a permanent record of securities deposited or held under the control of the secretary of administration and of any substitutions or withdrawals and shall compare records at least annually.

601.13(6) (6) Transfer of securities. No transfer of a deposited security, whether voluntary or by operation of law, is valid unless approved in writing by the commissioner and countersigned by the secretary of administration.

601.13(7) (7) Not subject to levy. No judgment creditor or other person shall levy upon any deposit held under this section.

601.13(8) (8) Interest and substitutions. Subject to s. 16.401 (11), a depositor shall, while solvent and complying with the laws of this state, be entitled:

601.13(8)(a) (a) To receive interest and cash dividends accruing on the securities held on deposit for its account; and

601.13(8)(b) (b) To substitute for deposited securities other eligible securities, as expressly approved by the commissioner.

601.13(9) (9) Voluntary excess deposit. A depositor may deposit eligible securities in excess of requirements to absorb fluctuations in value and to facilitate substitution of securities.

601.13(10) (10) Release of deposit. Upon approval of the commissioner, any deposit or part thereof shall be released upon the depositor's request to the extent permitted by law.

601.13(11) (11) Advance deposit of fees. With the approval of the commissioner, any person required to pay fees or assessments to the state through the commissioner may make a deposit with the secretary of administration from which the fees or assessments shall be paid on order of the commissioner not less than twice each year. Upon request by the depositor, any balance remaining shall be returned on the certificate of the commissioner that all fees and assessments have been paid to date.

601.13 History History: 1971 c. 40 s. 93; 1971 c. 260 s. 92 (6); 1977 c. 203 ss. 102, 103; 1977 c. 339 s. 43; 1979 c. 89, 102, 177; 1991 a. 221; 1999 a. 30; 2003 a. 33.



601.14 Supporting services.

601.14  Supporting services.

601.14(1)(1)  Offices. The department of administration shall provide suitable premises for the offices of the commissioner of insurance:

601.14(1)(a) (a) In the city of Madison; and

601.14(1)(b) (b) Elsewhere, if approved by the governor as necessary for the efficient operation of the office.

601.14(2) (2) Materials, supplies, equipment and contractual services. The department of administration shall provide the office with all materials, supplies, equipment and contractual services necessary for its efficient operation, including reasonable library facilities and books. Part-time or temporary services of professionals and experts shall be provided by the department of administration upon the recommendation of the commissioner, and may be provided without regard to the restrictions of subch. II of ch. 230.

601.14 History History: 1971 c. 307; 1977 c. 196 s. 131.



601.15 Oath.

601.15  Oath. The deputy commissioner shall take and file the official oath.



601.16 Official seal and signature.

601.16  Official seal and signature.

601.16(1) (1)  Seal. The commissioner need not have nor use an official seal. Any statutory or common law requirement that an official seal be affixed is satisfied by the signature of the commissioner.

601.16(2) (2) Signatures. Any signature of the commissioner may be in facsimile unless specifically required to be handwritten.

601.16 History History: 1977 c. 203 s. 103.



601.18 Delegation.

601.18  Delegation. Any power, duty or function vested in the commissioner by law may be exercised, discharged or performed by any employee of the office acting in the commissioner's name and by the commissioner's delegated authority. Any person whose own course of action in good faith depends upon proof of the validity of an asserted delegation is not obligated to act until the person is shown a written delegation with a handwritten signature of the commissioner or deputy commissioner.

601.18 History History: 1979 c. 102.



601.19 Organization of the office.

601.19  Organization of the office. The commissioner shall publish periodically in the Wisconsin administrative code an up-to-date chart and explanation of the organization of the commissioner's office, making clear the allocation of responsibility and authority among the staff.

601.19 History History: 1979 c. 102 s. 236 (14).



601.20 Advisory councils and committees.

601.20  Advisory councils and committees.

601.20(1) (1)  Authorization to form councils and committees. The commissioner may create advisory councils and committees under s. 15.04 (1) (c) to assist in dealing with regulatory problems. The commissioner may appoint members and may provide by rule for the creation, governance, duties and termination of any council or committee the commissioner establishes.

601.20 History History: 1975 c. 372, 375, 421; 1977 c. 196 s. 131; 1979 c. 102, 221.



601.31 Fees.

601.31  Fees.

601.31(1)(1) Except as provided in sub. (2m), the following fees, unless revised by the commissioner as provided in s. 601.32, shall be paid to the commissioner:

601.31(1)(a) (a) For filing documents for examination preliminary to initial licensing or for any other initial filing of documents required by law as a prerequisite for operating or otherwise providing services in this state, including the filing of articles of incorporation, the first declaration or statement, a certified copy of charter, and others:

601.31(1)(a)1. 1. Domestic and nondomestic insurers, $400.

601.31(1)(a)2. 2. Rate service organizations, $400.

601.31(1)(a)3. 3. Motor clubs, $400.

601.31(1)(a)4. 4. Licensees under ch. 615, $100.

601.31(1)(a)5. 5. Providers of services under ch. 647, $100.

601.31(1)(b) (b) For issuing a permit or certificate of authority:

601.31(1)(b)1. 1. Domestic and nondomestic insurers, $400.

601.31(1)(b)2. 2. Rate service organizations, $400.

601.31(1)(b)3. 3. Motor clubs, $400.

601.31(1)(b)4. 4. Licensees under ch. 615, $100.

601.31(1)(b)5. 5. Providers of services under ch. 647, $100.

601.31(1)(c) (c) Annually for continuation of a permit or certificate of authority:

601.31(1)(c)1. 1. Domestic and nondomestic insurers, $100.

601.31(1)(c)2. 2. Rate service organizations, $100.

601.31(1)(c)3. 3. Motor clubs, $100.

601.31(1)(c)4. 4. Licensees under ch. 615, $25.

601.31(1)(c)5. 5. Providers of services under ch. 647, $25.

601.31(1)(d) (d) For filing articles of amendment, domestic companies, $25.

601.31(1)(e) (e) For filing a copy of amendments to the articles of a nondomestic insurer, $25.

601.31(1)(f) (f) For filing articles of merger, $100.

601.31(1)(g) (g) For filing a copy of articles of merger of a nondomestic insurer, other than with a domestic corporation, $25.

601.31(1)(h) (h) For filing an application by a nondomestic insurer for amended certificate of authority to transact business in this state, $25.

601.31(1)(i) (i) For filing an application to reserve a corporate name, $25.

601.31(1)(j) (j) For filing a notice of transfer of a reserved corporate name, $25.

601.31(1)(k) (k) For filing an annual statement:

601.31(1)(k)1. 1. Domestic and nondomestic insurers, $100.

601.31(1)(k)2. 2. Rate service organizations, $100.

601.31(1)(k)3. 3. Motor clubs, $100.

601.31(1)(k)4. 4. Licensees under ch. 615, $25.

601.31(1)(k)5. 5. Providers of services under ch. 647, $25.

601.31(1)(k)6. 6. Domestic mutual insurance holding companies, $100.

601.31(1)(km) (km) For processing and maintaining registration records under s. 100.203 (2), a fee to be set by the commissioner by rule but not to exceed $250 annually.

601.31(1)(kr) (kr) For processing and maintaining license records under s. 616.54 (4), $400 upon initial licensure and $100 annually thereafter, unless the commission specifies a different amount by rule.

601.31(1)(L) (L) For issuing or enlarging the scope of a license, amounts to be set by the commissioner by rule but not to exceed:

601.31(1)(L)2. 2. Corporation, limited liability company or partnership intermediary, $100; and

601.31(1)(L)3. 3. Licensees authorized to place business under s. 618.41, $100.

601.31(1)(Lg) (Lg) For filing an original electronic resident intermediary license application following successful completion of any required prelicensing education or examination under s. 628.04, $10.

601.31(1)(Lp) (Lp) For certifying as an independent review organization under s. 632.835, $400.

601.31(1)(Lr) (Lr) For each biennial recertification as an independent review organization under s. 632.835, $100.

601.31(1)(m) (m) For regulating resident intermediaries and nonresident intermediaries, annually after the year in which the initial license is issued, amounts to be set by the commissioner by rule and paid at times and under procedures set by the commissioner.

601.31(1)(mc) (mc) For regulating a holder of a license to place business under s. 618.41, annually after the year in which the initial license is issued, an amount to be set by the commissioner by rule and paid at times and under procedures set by the commissioner, but not to exceed $100.

601.31(1)(mm) (mm) For initial issuance of a license as a provider under s. 632.69 (2) (b), $750.

601.31(1)(mp) (mp) For each annual renewal of a license as a provider under s. 632.69 (2) (j), $250.

601.31(1)(mr) (mr) For initial issuance of a license as a broker under s. 632.69 (2) (b), $750.

601.31(1)(ms) (ms) For each annual renewal of a license as a broker under s. 632.69 (2) (j), $250.

601.31(1)(n) (n) For appointing, or renewing an appointment of, an agent under s. 628.11, $16 annually for resident agents or $40 annually for nonresident agents, unless the commissioner sets a higher fee by rule, to be paid at times and under procedures set by the commissioner.

Effective date text (n) For appointing, or renewing an appointment of, an agent under s. 628.11, $16 annually for resident agents or $50 annually for nonresident agents, unless the commissioner sets a higher fee by rule, to be paid at times and under procedures set by the commissioner.

601.31(1)(nm) (nm) For issuing a license as an individual navigator under s. 628.92 (1), unless the commissioner specifies a different amount by rule:

601.31(1)(nm)1. 1. Initial issuance, $75.

601.31(1)(nm)2. 2. Annual renewal, $35.

601.31(1)(np) (np) For registering as a navigator entity under s. 628.92 (2), unless the commissioner specifies a different amount by rule:

601.31(1)(np)1. 1. Initial registration, $100.

601.31(1)(np)2. 2. Annual renewal, $100.

601.31(1)(o) (o) For examination of an applicant for a license as an insurance intermediary, an amount to be set by the commissioner by rule.

601.31(1)(p) (p) For substituted service of process on the commissioner under s. 601.72, $10.

601.31(1)(q) (q) For a copy of a paper filed in the commissioner's office, actual cost.

601.31(1)(r) (r) For preparation and furnishing of lists of insurers or intermediaries, actual cost.

601.31(1)(t) (t) For filing documents for examination preliminary to initial listing by the commissioner for surplus lines insurance under s. 618.41 (6) (d), $100.

601.31(1)(tc) (tc) For each annual listing by the commissioner for surplus lines insurance under s. 618.41 (6) (d), $500.

601.31(1)(w) (w) For initial issuance and for each annual renewal of a license as an administrator under ch. 633, $100.

601.31(1)(x) (x)

601.31(1)(x)1.1. For issuing approval to an organization to offer prelicensing or continuing education courses or programs for intermediaries under s. 628.04 (3), a fee to be set by the commissioner by rule, but not to exceed $500.

601.31(1)(x)2. 2. By organizations approved under subd. 1., for renewing the approval of such organizations, annually after the year in which the approval under subd. 1. is issued, an amount to be set and paid at times and under procedure set by the commissioner by rule, but not to exceed $100.

601.31(1)(x)3. 3. By organizations approved under subd. 1., for submitting, for initial approval or approval of any subsequent modification, each course for prelicensing or continuing education, a fee to be set by the commissioner by rule, but not to exceed $25 per credit hour.

601.31(1)(y) (y)

601.31(1)(y)1.1. For certifying a copy of an annual statement, an examination report, a certificate of authority or articles and bylaws, or amendments to any of those documents, $10.

601.31(1)(y)2. 2. For a duplicate certification that is requested at the same time as the certification under subd. 1., $5.

601.31(2) (2) Town mutuals and insurers operating under subch. I of ch. 616 are exempt from all provisions of this section except sub. (1) (b), (c) and (q).

601.31(2m) (2m) An individual who is eligible for the veterans fee waiver program under s. 45.44 is not required to pay a fee under sub. (1) for the issuance to the individual of any license, certificate, or permit specified in sub. (1).

601.31(3) (3) The commissioner may not increase fees under sub. (1) (m) above the amounts in effect on March 25, 1988, except for the purpose of funding projected expenses for the office's supervision of the insurance industry.

601.31 History History: 1971 c. 40 s. 93; 1971 c. 125, 260, 307; 1975 c. 223, 371, 373, 374, 421; 1979 c. 102 ss. 63 to 65, 237; 1979 c. 261, 355; 1981 c. 20 ss. 1739 to 1748, 2202 (26) (a); 1981 c. 38, 314; 1983 a. 358; 1985 a. 29; 1987 a. 27, 166; 1989 a. 31; 1991 a. 39; 1993 a. 112; 1995 a. 27, 371, 396; 1999 a. 9, 155; 2003 a. 261, 302; 2007 a. 169; 2009 a. 28, 342, 344; 2011 a. 209, 226; 2013 a. 20.

601.31 Annotation Legislative Council Note on sub. (2), 1979: In addition to some editorial corrections, this provision has been amended to apply s. 601.31 (2) [(1) (b)] and (3) [(1) (c)] to former ch. 185 insurers, now operating under subch. I of ch. 616. It also applies s. 601.31 (2) [(1) (b)] and (3) [(1) (c)] to town mutuals. The exemption of fraternals in sub. (25) from certain fees is not justified and is deleted. [Bill 21-S]



601.32 Supervision of industry, supplementary fee.

601.32  Supervision of industry, supplementary fee.

601.32(1)(1) If the moneys credited to s. 20.145 (1) (g) 1. under other sections of the statutes prove inadequate for the office's supervision of insurance industry program, the commissioner may increase any or all of the fees imposed by s. 601.31, or may in any year levy a special assessment on all domestic insurers, or both, for the general operation of that program.

601.32(2) (2) Any special assessment shall be in addition to all other taxes, fees, dues and charges and shall not exceed for any such company a maximum of 25 cents per $1,000 of gross premiums received by it during the preceding calendar year on direct insurance in this state, less returned premiums and cancellations.

601.32(3) (3) Any assessment made by the commissioner which is less than the maximum shall be prorated among said companies in the same proportion as if it were a maximum assessment. Any such assessment shall be paid to the commissioner on or before July 31 of each year.

601.32(4) (4) The commissioner may omit the levy of any assessment which would be smaller than the cost of processing and collecting it.

601.32 History History: 1975 c. 372 s. 41; 1977 c. 339; 1979 c. 102 ss. 66, 236 (4); 1983 a. 215; 2007 a. 20.



601.33 Exemption from taxation.

601.33  Exemption from taxation. Municipal insurance mutuals organized under s. 611.11 (4) are not subject to any taxes or fees except those imposed by ss. 601.31 and 601.32.

601.33 History History: 1977 c. 346.



601.41 General duties and powers.

601.41  General duties and powers.

601.41(1) (1)  Duties. The commissioner shall administer and enforce chs. 600 to 655 and ss. 59.52 (11) (c), 66.0137 (4) and (4m), 100.203, and 120.13 (2) (b) to (g) and shall act as promptly as possible under the circumstances on all matters placed before the commissioner.

601.41(2) (2) Powers. The commissioner shall have all powers specifically granted to the commissioner, or reasonably implied in order to enable the commissioner to perform the duties imposed by sub. (1).

601.41(3) (3) Rules.

601.41(3)(a)(a) The commissioner shall have rule-making authority under s. 227.11 (2).

601.41(3)(b) (b) The commissioner may, without the consent of the attorney general as required under s. 227.21 (2), adopt standards of the National Association of Insurance Commissioners by incorporating by reference in rules promulgated by the commissioner any materials published, adopted, or approved by the National Association of Insurance Commissioners, without reproducing the standards in full. The standards referred to in this paragraph do not include any model act or model regulation proposed or adopted by the National Association of Insurance Commissioners. Any materials of the National Association of Insurance Commissioners that are incorporated by reference in rules promulgated by the commissioner shall be obtainable from, and are only required to be kept on file at, the office, which shall be stated in any rule containing such an incorporation by reference. Nothing in this paragraph prohibits the commissioner from adopting standards of the National Association of Insurance Commissioners through incorporation by reference in rules in the manner provided under s. 227.21 (2).

601.41(4) (4) Enforcement proceedings.

601.41(4)(a)(a) The commissioner shall issue such prohibitory, mandatory, and other orders as are necessary to secure compliance with the law. An order requiring remedial measures or restitution may include any of the following:

601.41(4)(a)1. 1. Remedial measures or restitution under s. 628.347 (5).

601.41(4)(a)2. 2. Remedial measures or restitution to enforce s. 611.72 or ch. 617, including seizure or sequestering of voting securities of an insurer owned directly or indirectly by a person who has acquired or who is proposing to acquire voting securities in violation of s. 611.72 or ch. 617.

601.41(4)(b) (b) On request of any person who would be affected by an order under par. (a), the commissioner may issue a declaratory order to clarify the person's rights or duties.

601.41(5) (5) Informal hearings and public meetings. The commissioner may at any time hold informal hearings and public meetings, whether or not called hearings, for the purposes of investigation, the ascertainment of public sentiment, or informing the public. No effective rule or order may result from the hearing unless the requirements of ch. 227 are satisfied.

601.41(6) (6) Regulation of risk retention groups and risk purchasing groups.

601.41(6)(a)(a) The commissioner may by rule regulate the condition and conduct of risk retention groups and risk purchasing groups doing business in this state. The commissioner may by order prohibit a risk retention group or risk purchasing group from doing business in this state.

601.41(6)(b) (b) The regulation of risk retention groups and risk purchasing groups under ss. 601.72, 618.41, 618.415, 618.43, 628.02, 628.03 and 628.48 is in addition to any other provisions of chs. 600 to 655 which apply to risk retention groups or risk purchasing groups and does not authorize a risk retention group or risk purchasing group to do an insurance business except as permitted under chs. 600 to 655.

601.41(7) (7) Information and technical assistance to employees and former employees who lose health care coverage. The commissioner shall provide to employees and former employees who lose health care coverage under a group health insurance plan or self-insured health plan information and technical assistance regarding all of the following:

601.41(7)(a) (a) Any rights that the individuals may have under state or federal laws affecting health benefit plans, including laws that relate to portability or continuation coverage or conversion coverage under s. 632.897.

601.41(7)(b) (b) The availability of individual health benefit plans in the area in which the individual resides.

601.41(8) (8) Uniform employee application form.

601.41(8)(a)(a) In this subsection:

601.41(8)(a)1. 1. "Group health benefit plan" has the meaning given in s. 632.745 (9).

601.41(8)(a)2. 2. "Small employer" has the meaning given in s. 635.02 (7).

601.41(8)(a)3. 3. "Small employer insurer" has the meaning given in s. 635.02 (8).

601.41(8)(b) (b) In consultation with the appropriate advisory council or committee designated by the commissioner, the commissioner shall by rule develop a uniform employee application form that a small employer insurer must use when a small employer applies for coverage under a group health benefit plan offered by the small employer insurer. The commissioner shall revise the form at least every 2 years.

601.41(9) (9) Uniform claim processing form.

601.41(9)(a)(a) In this subsection, "health care provider" has the meaning given in s. 146.81 (1) (a) to (p).

601.41(9)(b) (b) If the federal government has not developed by July 1, 2003, a uniform claim processing form that must be used by all health care providers for submitting claims to insurers and by all insurers for processing claims submitted by health care providers, the commissioner shall develop, by December 31, 2003, a uniform claim processing form for that purpose.

601.41(10) (10) Uniform application for individual health insurance policies.

601.41(10)(a)(a) The commissioner shall by rule prescribe uniform questions and the format for applications, which may not exceed 10 pages in length, for individual major medical health insurance policies.

601.41(10)(b) (b) After the effective date of the rules promulgated under par. (a), an insurer may use only the prescribed questions and format for individual major medical health insurance policy applications. The commissioner shall publish a notice in the Wisconsin Administrative Register that states the effective date of the rules promulgated under par. (a).

601.41(10)(c) (c) For purposes of this subsection, an individual major medical health insurance policy includes health coverage provided on an individual basis through an association.

601.41(11) (11) Prelicensing training.

601.41(11)(a)(a) In this subsection:

601.41(11)(a)1. 1. "Instruction" means education, training, instruction, or other experience related to an occupation or profession.

601.41(11)(a)2. 2. "License" means a license, certificate, or permit issued by the commissioner under chs. 601 to 655 for an occupation or profession.

601.41(11)(b) (b) In connection with the issuance of a license, the commissioner shall count any relevant instruction that an applicant for a license has obtained in connection with military service, as defined in s. 111.32 (12g), toward satisfying any requirements for instruction for that license, if the applicant demonstrates to the satisfaction of the commissioner that the instruction obtained by the applicant is substantially equivalent to the instruction required for the license.

601.41 History History: 1977 c. 339 s. 43; 1979 c. 89, 102, 177; 1983 a. 358 s. 14; 1985 a. 29; 1985 a. 182 s. 57; 1987 a. 247; 1989 a. 187 s. 29; 1989 a. 201, 336; 1991 a. 39; 1993 a. 16; 1995 a. 201; 1997 a. 27, 51, 252; 1999 a. 150 s. 672; 2001 a. 16, 65, 109; 2003 a. 261, 302; 2005 a. 74, 249; 2007 a. 170; 2009 a. 28; 2011 a. 120; 2013 a. 20.

601.41 Annotation Sub. (4) gives the commissioner the authority to issue not only prohibitory and mandatory orders, but also other orders as are necessary to secure compliance with the law. There is no limitation on the nature of the other orders except that they be necessary to secure compliance with the law. Sub. (4) permitted the order of refunds when the commissioner determined that a company violated the law by selling its contracts without a certificate of authority. Homeward Bound Services, Inc. v. Office of the Insurance Commissioner, 2006 WI App 208, 296 Wis. 2d 481, 724 N.W. 2d 380, 05-1781.

601.41 Annotation Why process consumer complaints? A case study of the office of the commissioner of insurance of Wisconsin. Whitford, Kimball, 1974 WLR 639.



601.415 Miscellaneous duties.

601.415  Miscellaneous duties. The duties listed in this section are in addition to other duties imposed under chs. 600 to 655. Failure to list a specified power, duty or function of the commissioner in this section does not affect the validity of the power, duty or function.

601.415(1) (1) Joint survey committee on retirement systems. The commissioner or an experienced actuary in the office designated by the commissioner shall serve as a member of the joint survey committee on retirement systems under s. 13.50.

601.415(2) (2) Group insurance board. The commissioner shall serve as a member of the group insurance board under s. 15.165 (2).

601.415(3) (3) Wisconsin retirement board. The commissioner or an experienced actuary in the office designated by the commissioner shall serve as a member of the Wisconsin retirement board under s. 15.165 (3) (b).

601.415(5) (5) Cooperation with department of administration. The commissioner shall cooperate with the department of administration in placing insurance under s. 16.865 (4).

601.415(7) (7) Determination of variable interest rate adjustments. The commissioner shall approve indexes for variable interest rate adjustments under s. 138.055 (4) (c).

601.415(8) (8) Long-Term Care Partnership Program. The commissioner shall provide the certifications required under s. 49.45 (31) (b) 5. and shall cooperate with the department of health services in approving the training program under s. 49.45 (31) (c) for agents who sell long-term care insurance policies.

601.415(9) (9) Consumer credit law. The commissioner shall cooperate with the division of banking in the administration of ch. 424, shall determine the method for computation of refunds under s. 424.205, shall approve forms, schedules of premium rates and charges under s. 424.209 and shall issue rules or orders of compliance to insurers under s. 424.602.

601.415(10) (10) Petroleum product storage remedial action program rules. The commissioner shall promulgate the rules required under s. 292.63 (1m).

601.415(12) (12) Health Insurance Risk-Sharing Plan. The commissioner shall perform the duties specified to be performed by the commissioner in s. 149.13, 2011 stats., and under 2013 Wisconsin Act 20, section 9122 (1L) (b) 8.

601.415 History History: 1979 c. 102; 1981 c. 96, 314; 1983 a. 358 s. 14; 1985 a. 256; 1987 a. 27, 47, 247; 1989 a. 31; 1989 a. 187 s. 29; 1991 a. 243; 1995 a. 27, 462; 1997 a. 27; 2005 a. 74, 316; 2007 a. 20 ss. 3652m, 9121 (6) (a); 2009 a. 342; 2013 a. 20.



601.42 Reports and replies.

601.42  Reports and replies.

601.42(1g)(1g)  Reports. The commissioner may require any of the following from any person subject to regulation under chs. 600 to 655:

601.42(1g)(a) (a) Statements, reports, answers to questionnaires and other information, and evidence thereof, in whatever reasonable form the commissioner designates, and at such reasonable intervals as the commissioner chooses, or from time to time.

601.42(1g)(b) (b) Full explanation of the programming of any data storage or communication system in use.

601.42(1g)(c) (c) That information from any books, records, electronic data processing systems, computers or any other information storage system be made available to the commissioner at any reasonable time and in any reasonable manner.

601.42(1g)(d) (d) Statements, reports, answers to questionnaires or other information, or reports, audits or certification from a certified public accountant or an actuary approved by the commissioner, relating to the extent liabilities of a health maintenance organization insurer are or will be liabilities for health care costs for which an enrollee or policyholder of the health maintenance organization is not liable to any person under s. 609.91.

601.42(1r) (1r) Reports by individual practice associations. The commissioner may by rule require that an individual practice association submit to the commissioner information reasonably necessary to determine the financial condition of the individual practice association. The information required under this subsection may include, but is not limited to, financial statements of the individual practice association, except the commissioner may not require members of the individual practice association or other health care providers who contract with the individual practice association to submit individual financial statements.

601.42(2) (2) Forms. The commissioner may prescribe forms for the reports under subs. (1g) and (1r) and specify who shall execute or certify such reports. The forms for the reports required under sub. (1g) shall be consistent, so far as practicable, with those prescribed by other jurisdictions.

601.42(3) (3) Accounting methods. The commissioner may prescribe reasonable minimum standards and techniques of accounting and data handling to ensure that timely and reliable information will exist and will be available to the commissioner.

601.42(4) (4) Replies. Any officer, manager or general agent of any insurer authorized to do or doing an insurance business in this state, any person controlling or having a contract under which the person has a right to control such an insurer, whether exclusively or otherwise, any person with executive authority over or in charge of any segment of such an insurer's affairs, any individual practice association or officer, director or manager of an individual practice association, any insurance agent or other person licensed under chs. 600 to 646, any provider of services under a continuing care contract, as defined in s. 647.01 (2), any independent review organization certified or recertified under s. 632.835 (4) or any health care provider, as defined in s. 655.001 (8), shall reply promptly in writing or in other designated form, to any written inquiry from the commissioner requesting a reply.

601.42(5) (5) Verification. The commissioner may require that any communication made to the commissioner under this section be verified.

601.42(6) (6) Immunity.

601.42(6)(a)(a) In the absence of actual malice, no communication to the commissioner required by law or by the commissioner shall subject the person making it to an action for damages for defamation. This paragraph applies to communications received by the commissioner before May 11, 1990, or on or after June 1, 1994.

601.42(6)(b) (b) In the absence of actual malice, no communication to the commissioner or office required by law or by the commissioner shall subject the person making it to an action for damages for the communication. This paragraph applies to communications received by the commissioner or office on or after May 11, 1990, and before June 1, 1994.

601.42(7) (7) Experts. The commissioner may employ experts to assist the commissioner in an examination or in the review of any transaction subject to approval under chs. 600 to 646. The person that is the subject of the examination, or that is a party to a transaction under review, including the person acquiring, controlling or attempting to acquire the insurer, shall pay the reasonable costs incurred by the commissioner for the expert and related expenses.

601.42 History History: 1977 c. 339 s. 43; 1979 c. 89; 1979 c. 102 ss. 69, 236 (8), (21); 1979 c. 177; 1983 a. 358 ss. 9, 14; 1987 a. 247; 1989 a. 23; 1989 a. 187 ss. 1m, 29; 1989 a. 332; 1991 a. 316; 1997 a. 237; 1999 a. 30, 155.

601.42 Cross-reference Cross-reference: See also s. 623.02 as to standards for accounting rules.



601.422 Commercial liability insurance reports.

601.422  Commercial liability insurance reports.

601.422(1)(1)  Requirement. Each insurer authorized to write commercial liability insurance shall file an annual commercial liability insurance report complying with this section with the commissioner on or before May 1 of each year.

601.422(2) (2) Contents. The report filed under sub. (1) shall contain the name of the insurer and all of the following information, for each category or type of commercial liability insurance designated by the commissioner by rule and offered by the insurer, for policies covering insureds located in this state for each group of policies with effective dates within a particular calendar year:

601.422(2)(a) (a) The total dollar amount of premiums written and earned for primary coverage and for excess coverage.

601.422(2)(b) (b) The number of policies written.

601.422(2)(c) (c) The amount of reserves established for each of the following:

601.422(2)(c)1. 1. Reported claims.

601.422(2)(c)2. 2. Incurred but not reported claims.

601.422(2)(c)3. 3. Loss adjustment expenses.

601.422(2)(d) (d) Reported paid losses.

601.422(2)(e) (e) Net investment gain or loss and other income gain or loss allocated to each category or type, computed by the formula used in the annual insurance expenses exhibit for allocation among lines of business.

601.422(2)(f) (f) The actual expenses attributable to each category or type, reported separately as loss adjustment expenses and all other expenses.

601.422(2)(g) (g) Total number of claims reported.

601.422(2)(h) (h) Total number of claims closed without payment.

601.422(2)(i) (i) Total number of claims paid.

601.422(2)(j) (j) Total number of legal actions filed.

601.422(3) (3) Other insurance excluded. If commercial liability insurance coverage includes any insurance other than commercial liability insurance delivered as a part of a package with commercial liability insurance, only information relating to the commercial liability insurance portion of the coverage shall be included in the report filed under sub. (1).

601.422(4) (4) Period of report. The report filed under sub. (1) shall provide all required information updated as of the last day of the calendar year preceding the year in which the report is filed. The report shall include required information for policies with effective dates within calendar years beginning with calendar year 1988 and ending with the calendar year preceding the year in which the report is filed. Effective with filings in 1999, the report shall exclude required information for policies with effective dates within any calendar year commencing more than 10 years prior to January 1 of the year in which the report is filed.

601.422(5) (5) Summary. The commissioner shall provide a summary of the information contained in the 2 most recent filings of reports under sub. (1) in the biennial report to the governor and the legislature under s. 15.04 (1) (d).

601.422(6) (6) Rules, adjustments and exclusions. The commissioner may, by rule, establish the form of the report filed under sub. (1), including the manner of reporting the elements of the report. The commissioner may, by rule, require reports to include information in addition to that specified in this section. The commissioner may adjust the reporting requirements for any insurer for which the requirements of this section are burdensome. The commissioner may determine that no report need be filed if the commercial liability insurance issued by an insurer is of such a small amount that its reporting would be burdensome to the insurer or would be of no statistical significance.

601.422(7) (7) No liability or cause of action. There shall be no liability on the part of and no cause of action shall arise against an insurer or an insurer's agents or employees for reporting in good faith under this section, or against the commissioner or employees of the office for any good faith act or omission under this section.

601.422 History History: 1987 a. 27.



601.423 Social and financial impact reports.

601.423  Social and financial impact reports.

601.423(1) (1)  Definition. In this section, "health insurance mandate" means a statute of this state which requires an insurance policy, plan or contract to do any of the following:

601.423(1)(a) (a) Permit a person insured under the policy, plan or contract to obtain treatment or services from a particular type of health care provider, including, but not limited to, requiring a health maintenance organization, preferred provider plan, limited service health organization or other plan to select a particular type of health care provider for participation in the plan.

601.423(1)(b) (b) Provide coverage for the treatment of a particular disease, condition or other health care need.

601.423(1)(c) (c) Provide coverage of a particular type of health care treatment or service, or of equipment, supplies or drugs used in connection with a health care treatment or service.

601.423(1)(d) (d) Provide coverage for particular persons because of their relation to the insured or legal status with respect to the insured, or for any other reason.

601.423(2) (2) Preparation of report. The commissioner shall submit a report on the social and financial impact of any health insurance mandate, contained in any bill affecting an insurance policy, plan or contract, to the presiding officer of that house of the legislature in which the bill is introduced. At the discretion of the presiding officer, any such report may be printed and distributed as are amendments.

601.423(3) (3) Contents of report.

601.423(3)(a)(a) Social impact factors. Any report prepared under sub. (2) shall assess to the extent possible all of the following social impact factors which are relevant to the type of health insurance mandate created, expanded or continued by the bill:

601.423(3)(a)1. 1. The portion of this state's residents who use the treatments or services covered by the health insurance mandate.

601.423(3)(a)2. 2. The extent to which individuals under subd. 1. use these treatments or services.

601.423(3)(a)3. 3. The availability of insurance coverage for these treatments or services.

601.423(3)(a)4. 4. The number of persons who would be eligible for coverage under the health insurance mandate, and the availability of insurance coverage for these persons without the health insurance mandate.

601.423(3)(b) (b) Financial impact factors. Any report prepared under sub. (2) shall assess to the extent possible all of the following financial impact factors which are relevant to the type of health insurance mandate created, expanded or continued by the bill:

601.423(3)(b)1. 1. Whether the health insurance mandate may increase or decrease the costs of the treatments or services covered by the health insurance mandate.

601.423(3)(b)2. 2. Whether the health insurance mandate would increase the use of the treatments or services covered by the health insurance mandate.

601.423(3)(b)3. 3. Whether any increased use under subd. 2. would substitute for more expensive treatments or services.

601.423(3)(b)4. 4. The impact of the health insurance mandate on total costs of health care in this state.

601.423(3)(b)5. 5. Whether the health insurance mandate may increase the administrative costs to insurance companies and the premium costs to policyholders.

601.423 History History: 1987 a. 177.



601.425 Product liability insurance reports.

601.425  Product liability insurance reports.

601.425(1)(1)  Requirement. Each insurer authorized to write product liability insurance shall file an annual products liability insurance report complying with this section with the commissioner on or before May 1 of each year.

601.425(2) (2) Contents. The report filed under sub. (1) shall contain the name of the insurer and all of the following information for policies covering insureds located in this state for each group of policies with effective dates within a particular calendar year:

601.425(2)(a) (a) The total dollar amount of premiums earned for product liability insurance coverage both for primary coverage and for excess coverage.

601.425(2)(b) (b) The number of insureds from whom product liability insurance coverage premiums were collected.

601.425(2)(c) (c) The number and amount of all reserves established for all of the following:

601.425(2)(c)1. 1. Reported claims other than paid claims.

601.425(2)(c)2. 2. Paid claims that have not been paid in full.

601.425(2)(c)3. 3. Incurred but not reported claims.

601.425(2)(d) (d) The amounts paid in product liability claims.

601.425(2)(e) (e) Net investment gain or loss and other income gain or loss allocated to products liability insurance, computed by the formula used in the annual insurance expenses exhibit for allocation among lines of business.

601.425(2)(f) (f) The actual expenses attributable to product liability insurance reported separately as loss adjustment expenses and all other expenses.

601.425(2)(g) (g) Total number of claims reported.

601.425(2)(h) (h) Total claims closed without payment.

601.425(2)(i) (i) Total claims closed with payment.

601.425(2)(j) (j) Total number of legal actions filed.

601.425(2)(k) (k) Total number of verdicts or judgments for defendants.

601.425(2)(L) (L) Total number of verdicts or judgments for plaintiffs.

601.425(2)(m) (m) Total amounts awarded plaintiffs.

601.425(3) (3) Other insurance excluded. If product liability insurance coverage includes premises and operations insurance or any other insurance delivered as a part of a package with product liability insurance, only information relating to the product liability insurance portion of the coverage shall be included in the report filed under sub. (1).

601.425(4) (4) Period of report. The report filed under sub. (1) shall provide all required information updated as of the last day of the calendar year preceding the year in which the report is filed. The report shall include required information for policies with effective dates within calendar years beginning with calendar year 1979 and ending with the 2nd calendar year preceding the year in which the report is filed. Effective with filings in 1991, the report shall exclude required information for policies with effective dates within any calendar year commencing more than 11 years prior to January 1 of the year in which the report is filed.

601.425(5) (5) Summary. The commissioner shall provide a summary of the information contained in the 2 most recent filings of reports under sub. (1) in the biennial report to the governor and the legislature under s. 15.04 (1) (d).

601.425(6) (6) Rules, adjustments and exclusions. The commissioner may, by rule, establish the form of the report filed under sub. (1), including the manner of reporting the elements of the report. The commissioner may, by rule, require reports to include information in addition to that specified in this section. The commissioner may adjust the reporting requirements for any insurer for which the requirements of this section are burdensome. The commissioner may determine that no report need be filed if the product liability insurance issued by an insurer is of such a small amount that its reporting would be burdensome to the insurer or would be of no statistical significance.

601.425(7) (7) Public records. Notwithstanding subch. II of ch. 19, the commissioner shall make the reports filed under sub. (1) available to the public in a manner that does not reveal the name of any person, manufacturer or seller involved.

601.425(8) (8) No liability or cause of action. There shall be no liability on the part of and no cause of action shall arise against any insurer for reporting in good faith under this section or any insurer's agents or employees, or the commissioner for any good faith act or omission under this section.

601.425 History History: 1985 a. 314.



601.427 Medical malpractice insurance reports.

601.427  Medical malpractice insurance reports.

601.427(1)(1)  Requirement. Each insurer authorized to write medical malpractice insurance shall file an annual medical malpractice insurance report complying with this section with the commissioner on or before May 1 of each year.

601.427(2) (2) Contents. The report filed under sub. (1) shall contain the name of the insurer and all of the following information for policies covering residents of this state for each group of policies with effective dates within a particular calendar year:

601.427(2)(a) (a) The total dollar amount of premiums earned for medical malpractice insurance coverage both for primary coverage and for excess coverage.

601.427(2)(b) (b) The number of insureds from whom medical malpractice insurance coverage premiums were collected.

601.427(2)(c) (c) The number and amount of all reserves established for all of the following:

601.427(2)(c)1. 1. Reported claims other than paid claims.

601.427(2)(c)2. 2. Paid claims that have not been paid in full.

601.427(2)(c)3. 3. Incurred but not reported claims.

601.427(2)(d) (d) The amounts paid in medical malpractice claims.

601.427(2)(e) (e) Net investment gain or loss and other income gain or loss allocated to medical malpractice insurance, computed by the formula used in the annual insurance expenses exhibit for allocation among lines of business.

601.427(2)(f) (f) The actual expenses attributable to medical malpractice insurance reported as loss adjustment expenses and all other expenses.

601.427(2)(g) (g) Total number of claims reported.

601.427(2)(h) (h) Total claims closed without payment.

601.427(2)(i) (i) Total claims closed with payment.

601.427(2)(j) (j) Total number of legal actions filed.

601.427(2)(k) (k) Total number of verdicts or judgments for defendants.

601.427(2)(L) (L) Total number of verdicts or judgments for plaintiffs.

601.427(2)(m) (m) Total amounts awarded plaintiffs.

601.427(2m) (2m) Basis for reporting. The report filed under sub. (1) shall contain the information required under sub. (2) for each classification used for rating purposes, except that the information required by sub. (2) (c) 3., (e) and (f) shall be reported on a cumulative basis for all classifications.

601.427(3) (3) Other insurance excluded. If medical malpractice insurance coverage includes premises and operations insurance or any other insurance delivered as a part of a package with medical malpractice insurance, only information relating to the medical malpractice insurance portion of the coverage shall be included in the report filed under sub. (1).

601.427(4) (4) Period of report. The report filed under sub. (1) shall provide all required information updated as of the last day of the calendar year preceding the year in which the report is filed. The report shall include required information for policies with effective dates within calendar years beginning with calendar year 1979 and ending with the 2nd calendar year preceding the year in which the report is filed. Effective with filings in 1991, the report shall exclude required information for policies with effective dates within any calendar year commencing more than 11 years prior to January 1 of the year in which the report is filed.

601.427(5) (5) Summary. The commissioner shall provide a summary of the information contained in the 2 most recent filings of reports under sub. (1) in the biennial report to the governor and the legislature under s. 15.04 (1) (d).

601.427(6) (6) Rules, adjustments and exclusions. The commissioner may, by rule, establish the form of the report filed under sub. (1), including the manner of reporting the elements of the report. The commissioner may, by rule, require reports to include information in addition to that specified in this section. The commissioner may adjust the reporting requirements for any insurer for which the requirements of this section are burdensome. The commissioner may determine that no report need be filed if the medical malpractice insurance issued by an insurer is of such a small amount that its reporting would be burdensome to the insurer or would be of no statistical significance.

601.427(7) (7) Public records. Notwithstanding subch. II of ch. 19, the commissioner shall make the reports filed under sub. (1) available to the public in a manner that does not reveal the name of any person involved.

601.427(8) (8) No liability or cause of action. There shall be no liability on the part of and no cause of action shall arise against any insurer for reporting in good faith under this section or any insurer's agents or employees, or the commissioner for any good faith act or omission under this section.

601.427(9) (9) Commissioner's report. Within 2 years after May 25, 1995, and within 2 years thereafter, the commissioner shall submit a report to the legislature in the manner provided under s. 13.172 (2). The reports shall compare the data for the year before May 25, 1995, with the data for the years after May 25, 1995, to evaluate the effects that 1995 Wisconsin Act 10 has had on the following:

601.427(9)(a) (a) The number of health care providers practicing in Wisconsin.

601.427(9)(b) (b) The fees that health care providers pay under s. 655.27 (3).

601.427(9)(c) (c) The premiums that health care providers pay for health care liability insurance.

601.427 History History: 1985 a. 340; 1987 a. 247; 1995 a. 10.



601.428 Cancellation and rescission reports.

601.428  Cancellation and rescission reports. Beginning in 2009, every insurer that issues individual health insurance policies shall annually report to the commissioner the total number of individual health insurance policies that the insurer issued in the preceding year and the total number of individual health insurance policies with respect to which the insurer initiated or completed a cancellation or rescission in the preceding year.

601.428 History History: 2009 a. 28.



601.43 Examinations and alternatives.

601.43  Examinations and alternatives.

601.43(1) (1)  Power to examine.

601.43(1)(a)(a) Insurers, other licensees and other persons subject to regulation. Whenever the commissioner deems it necessary in order to inform himself or herself about any matter related to the enforcement of chs. 600 to 647, the commissioner may examine the affairs and condition of any licensee or permittee under chs. 600 to 647 or applicant for a license or permit, of any person or organization of persons doing or in process of organizing to do an insurance business in this state, and of any advisory organization serving any of the foregoing in this state.

601.43(1)(b) (b) Collateral examinations. So far as reasonably necessary for an examination under par. (a), the commissioner may examine the accounts, records, documents or evidences of transactions, so far as they relate to the examinee, of any of the following:

601.43(1)(b)1. 1. An officer, manager, general agent, employee, or person who has executive authority over or is in charge of any segment of the examinee's affairs.

601.43(1)(b)2. 2. A person controlling or having a contract under which the person has the right to control the examinee whether exclusively or with others.

601.43(1)(b)3. 3. A person who is under the control of the examinee, or a person who is under the control of a person who controls or has a right to control the examinee whether exclusively or with others.

601.43(1)(b)4. 4. An individual practice association which contracts with the examinee to provide health care services.

601.43(1)(c) (c) Availability of records. On demand every examinee under par. (a) shall make available to the commissioner for examination any of its own accounts, records, documents or evidences of transactions and any of those of the persons listed in par. (b). Failure to do so shall be deemed to be concealment of records under s. 645.41 (8), except that if the examinee is unable to obtain accounts, records, documents or evidences of transactions, failure shall not be deemed concealment if the examinee terminates immediately the relationship with the other person.

601.43(1)(d) (d) Delivery of records to the office. On order of the commissioner any licensee or permittee under chs. 600 to 647 shall bring to the office for examination such records as the order reasonably requires.

601.43(2) (2) Duty to examine.

601.43(2)(a)(a) Insurers and rate service organizations. The commissioner shall examine every domestic insurer and every licensed rate service organization.

601.43(2)(b) (b) On request. Whenever the commissioner is requested by verified petition signed by 25 persons interested as shareholders, policyholders or creditors of an insurer alleging that there are grounds for formal delinquency proceedings, the commissioner shall forthwith examine the insurer as to any matter alleged in the petition. Whenever the commissioner is requested to do so by the board of directors of a domestic insurer, the commissioner shall examine the insurer as soon as reasonably possible.

601.43(2)(c) (c) Specific requirements. The commissioner shall examine insurers as otherwise required by law.

601.43(3) (3) Audits or actuarial or other evaluations. In lieu of all or part of an examination under subs. (1) and (2), or in addition to it, the commissioner may order an independent audit by certified public accountants or an actuarial or other evaluation by actuaries or other experts approved by the commissioner of any person subject to the examination requirement. Any accountant, actuary or other expert selected is subject to rules respecting conflicts of interest promulgated by the commissioner. Any audit or evaluation under this section is subject to s. 601.44, so far as appropriate.

601.43(4) (4) Alternatives to examination. In lieu of all or part of an examination under this section, the commissioner may accept the report of an audit already made by certified public accountants or of an actuarial or other evaluation already made by actuaries or other experts approved by the commissioner, or the report of an examination made by the insurance department of another state or of the examination by another government agency in this state, the federal government or another state.

601.43(5) (5) Purpose and scope of examination. An examination may but need not cover comprehensively all aspects of the examinee's affairs and condition. The commissioner shall determine the exact nature and scope of each examination, and in doing so shall take into account all relevant factors, including but not limited to the length of time the examinee has been doing business, the length of time the examinee has been licensed in this state, the nature of the business being examined, the nature of the accounting records available and the nature of examinations performed elsewhere. The examination of an alien insurer shall be limited to insurance transactions and assets in the United States unless the commissioner orders otherwise after finding that extraordinary circumstances necessitate a broader examination.

601.43 History History: 1977 c. 203; 1977 c. 339 s. 43; 1979 c. 89; 1979 c. 102 ss. 70, 71, 236 (6), (9); 1979 c. 177; 1981 c. 20; 1983 a. 358; 1985 a. 29; 1987 a. 247; 1989 a. 23; 1999 a. 30.



601.44 Conducting examinations.

601.44  Conducting examinations.

601.44(1) (1)  Order of examination. For each examination under s. 601.43, the commissioner shall issue an order stating the scope of the examination and designating the examiner in charge. Upon demand a copy of the order shall be exhibited to the examinee.

601.44(2) (2) Access to examinee. Any examiner authorized by the commissioner shall, so far as necessary to the purposes of the examination, have access at all reasonable hours to the premises and to any books, records, files, securities, documents or property of the examinee and to those of persons under s. 601.43 (1) (b) so far as they relate to the affairs of the examinee.

601.44(3) (3) Cooperation. The officers, employees and agents of the examinee and of persons under s. 601.43 (1) (b) shall comply with every reasonable request of the examiners for assistance in any matter relating to the examination. No person may obstruct or interfere with the examination in any way other than by legal process.

601.44(4) (4) Correction of books. If the commissioner finds the accounts or records to be inadequate for proper examination of the condition and affairs of the examinee or improperly kept or posted, the commissioner may employ experts to rewrite, post or balance them at the expense of the examinee.

601.44(5) (5) Report on examination. The examiner in charge of an examination shall make a proposed report of the examination which shall include such information and analysis as is ordered in sub. (1), together with the examiner's recommendations. Preparation of the proposed report may include conferences with the examinee or the examinee's representatives at the option of the examiner in charge. The proposed report shall remain confidential until filed under sub. (6).

601.44(6) (6) Adoption and filing of examination report. The commissioner shall serve a copy of the proposed report upon the examinee. Within 20 days after service, the examinee may serve upon the commissioner a written demand for a hearing on the contents of the report. If a hearing is demanded, the commissioner shall give notice and hold a hearing under ch. 227, except that on demand by the examinee the hearing shall be private. Within 60 days after the hearing or if no hearing is demanded then within 60 days after the last day on which the examinee might have demanded a hearing, the commissioner shall adopt the report with any necessary modifications and file it for public inspection, or the commissioner shall order a new examination.

601.44(7) (7) Copy for examinee. The commissioner shall forward a copy of the examination report to the examinee immediately upon adoption, except that if the proposed report is adopted without change, the commissioner need only so notify the examinee.

601.44(8) (8) Copies for board. The examinee shall forthwith furnish copies of the adopted report to each member of its board.

601.44(9) (9) Copies for other persons. The commissioner may furnish, without cost or at a price to be determined by the commissioner, a copy of the adopted report to the insurance commissioner of each state in the United States and of each foreign jurisdiction in which the examinee is authorized to do business, and to any other interested person in this state or elsewhere.

601.44(10) (10) Report as evidence. In any proceeding by or against the examinee or any officer or agent thereof the examination report as adopted by the commissioner shall be admissible as evidence of the facts stated therein. In any proceeding commenced under ch. 645, the examination report whether adopted by the commissioner or not shall be admissible as evidence of the facts stated therein. In any proceeding by or against the examinee, the facts asserted in any report properly admitted in evidence shall be presumed to be true in the absence of contrary evidence.

601.44 History History: 1977 c. 203 s. 102; 1979 c. 102 ss. 72, 236 (6), (17); 1991 a. 316.



601.45 Examination costs.

601.45  Examination costs.

601.45(1)(1)  Costs to be paid by examinees. The reasonable costs of examinations under ss. 601.43 and 601.44 shall be paid by examinees except as provided in sub. (4), either on the basis of a system of billing for actual salaries and expenses of examiners and other apportionable expenses, including office overhead, or by a system of regular annual billings to cover the costs relating to a group of companies, or a combination of such systems, as the commissioner may by rule prescribe. Additional funding, if any, shall be governed by s. 601.32. The commissioner shall schedule annual hearings under s. 601.41 (5) to review current problems in the area of examinations.

601.45(2) (2) Duty to pay. The amount payable under sub. (1) shall become due 10 days after the examinee has been served a detailed account of the costs.

601.45(3) (3) Deposit. The commissioner may require any examinee, before or from time to time during an examination, to deposit with the secretary of administration such deposits as the commissioner deems necessary to pay the costs of the examination. Any deposit and any payment made under subs. (1) and (2) shall be credited to the appropriation account under s. 20.145 (1) (g) 1.

601.45(4) (4) Exemptions. On the examinee's request or on the commissioner's own motion, the commissioner may pay all or part of the costs of an examination from the appropriation under s. 20.145 (1) (g) 1., whenever the commissioner finds that because of the frequency of examinations or other factors, imposition of the costs would place an unreasonable burden on the examinee. The commissioner shall include in his or her annual report information about any instance in which the commissioner applied this subsection.

601.45(5) (5) Retaliation. Deposits and payments under this section shall not be deemed to be a tax or license fee within the meaning of any statute. If any other state charges a per diem fee for examination of examinees domiciled in this state, any examinee domiciled in that other state shall be required to pay the same fee when examined by the insurance office of this state.

601.45 History History: 1977 c. 29; 1979 c. 102; 1981 c. 20; 2003 a. 33; 2007 a. 20; 2011 a. 32.



601.46 Commissioner's records and reports.

601.46  Commissioner's records and reports.

601.46(1)(1)  Record maintenance. The commissioner shall maintain the records required by law and those necessary to provide for the continued effective operation of the office, to constitute an adequate and proper recording of its activities and to protect the rights of the people of this state. The records shall be preserved in the office except as provided in s. 16.61.

601.46(2) (2) Record of proceedings and activities. The commissioner shall maintain a permanent record of proceedings and important activities, including a concise statement of the condition of each insurer visited or examined, and including a record of all certificates of authority and licenses issued.

601.46(3) (3) Annual reports. Prior to September 1 of each year, the commissioner shall submit a report to the governor and to the chief clerk of each house of the legislature, for distribution to the legislature under s. 13.172 (2), which shall include, for the preceding calendar year:

601.46(3)(a) (a) The chart and explanation prepared under s. 601.19;

601.46(3)(b) (b) A general review of the insurance business in this state, including a report on emerging regulatory problems, developments and trends;

601.46(3)(c) (c) A summary of the complaints made to or processed by the office about insurers, agents and others connected with insurance, and information about their disposition;

601.46(3)(d) (d) A summary of rules promulgated and circular letters distributed;

601.46(3)(e) (e) A list of all insurers authorized to do business in this state during the year, with appropriate and useful information concerning them; including a list of insurers organized, admitted, merged or withdrawn;

601.46(3)(f) (f) A list of all revocations of licenses or certificates of authority and the reasons therefor;

601.46(3)(g) (g) The changes made in chs. 600 to 655;

601.46(3)(h) (h) A summary of receipts and expenses, including the information required to be included by s. 601.45 (4);

601.46(3)(i) (i) The kind and amount of insurance carried in all state insurance funds under chs. 604 to 607 together with the amount of premiums collected, the source and nature of any other income, and the disbursements made. The report shall state separately the premiums, losses, the kind and amount of insurance carried on state property, and on other than state property; and

601.46(3)(j) (j) Such other information on the general conduct and condition of insurers doing business in this state as the commissioner or the governor deems necessary or as is prescribed by law.

601.46(4) (4) Public inspection. All records and reports shall be open to public inspection unless specifically otherwise provided by statute or by rule.

601.46(5) (5) Copies of records. The commissioner shall provide to any person on request certified or uncertified copies of any record in the department that is open to public inspection.

601.46(6) (6) Audits. The commissioner shall reimburse the legislative audit bureau for the cost of audits required to be performed under s. 13.94 (1) (de).

601.46 History History: 1971 c. 40 ss. 82, 93; 1973 c. 117; 1975 c. 41 s. 52; 1977 c. 339 s. 43; 1979 c. 89, 102, 221; 1981 c. 20 s. 2202 (26) (c); 1983 a. 358 s. 14; 1987 a. 186; 1989 a. 187 s. 29; 1993 a. 16.



601.465 Nondisclosure of information.

601.465  Nondisclosure of information.

601.465(1m) (1m)  Types of information. The office may refuse to disclose and may prevent any other person from disclosing any of the following:

601.465(1m)(a) (a) Testimony, reports, records and information that are obtained, produced or created in the course of an inquiry under s. 601.42.

601.465(1m)(b) (b) Except as provided in s. 601.44 (6) to (10), testimony, reports, records and information that are obtained, produced or created in the course of an examination under s. 601.43.

601.465(1m)(c) (c) Testimony, reports, records, communications, and information that are obtained by the office from, or provided by the office to, any of the following, under a pledge of confidentiality or for the purpose of assisting or participating in monitoring activities or in the conduct of an inquiry, investigation, or examination:

601.465(1m)(c)1. 1. The National Association of Insurance Commissioners.

601.465(1m)(c)2. 2. An agent or employee of the National Association of Insurance Commissioners.

601.465(1m)(c)3. 3. The insurance commissioner of another state.

601.465(1m)(c)4. 4. An agent or employee of the insurance commissioner of another state.

601.465(1m)(c)5. 5. An international, federal, state or local regulatory or law enforcement agency.

601.465(1m)(c)6. 6. An agent or employee of an agency described in subd. 5.

601.465(2m) (2m) Waiver and applicability of the privilege. All of the following apply to the privilege under this section:

601.465(2m)(a) (a) The privilege may be waived only by the affirmative written and specific consent of the commissioner.

601.465(2m)(b) (b) The privilege may not be constructively waived.

601.465(2m)(c) (c) The privilege applies to testimony, reports, records, communications, and information obtained, created, or provided by any official, employee, or agent of the office for the purpose of assisting or participating in monitoring activities or in the conduct of an inquiry, investigation, or examination by, or coordinated through, the National Association of Insurance Commissioners.

601.465(2m)(d) (d) The privilege applies to testimony, reports, records, communications, and information in existence on or after April 9, 2008.

601.465 History History: 1991 a. 269; 1999 a. 30; 2003 a. 261; 2007 a. 170.



601.47 Publications.

601.47  Publications.

601.47(1)(1)  General. The commissioner may prepare books, pamphlets, and other publications relating to insurance and sell them in the manner and at the prices the commissioner determines. The cost of publication and distribution may be paid from the appropriation under s. 20.145 (1) (g) 1.

601.47(2) (2) Annual report. The commissioner shall determine the form for the report required in s. 601.46 (3) and shall have the report published in sufficient quantity to meet all requests for copies. The commissioner shall distribute copies upon request to any person who pays the price determined for the report under sub. (1).

601.47(3) (3) Free distribution. The commissioner may furnish free copies of the publications prepared under subs. (1) and (2) to public officers and libraries in this state and elsewhere. The cost of free distribution shall be charged to the appropriation under s. 20.145 (1) (g) 1.

601.47 History History: 1971 c. 125; 1979 c. 102 ss. 75, 236 (6); 2001 a. 16; 2007 a. 20.



601.48 Participation in organizations.

601.48  Participation in organizations.

601.48(1) (1)  National Association of Insurance Commissioners. The commissioner and the office of the commissioner shall maintain close relations with the commissioners of other states and shall participate in the activities and affairs of the National Association of Insurance Commissioners and other organizations so far as it will, in the judgment of the commissioner, enhance the purposes of chs. 600 to 655. The actual and necessary expenses incurred thereby shall be reimbursed out of the appropriation under s. 20.145 (1) (g) 1.

601.48(2) (2) Consultation in regulation. The commissioner may exchange information and data and consult with other persons in order to improve and carry out insurance regulation.

601.48 History History: 1977 c. 339 s. 43; 1979 c. 89; 1979 c. 102 s. 236 (14); 1979 c. 177; 1983 a. 358 s. 14; 1989 a. 187 s. 29; 2007 a. 20.



601.49 Access to records.

601.49  Access to records. The commissioner shall have access to the records of any agency of the state government or of any political subdivision thereof which the commissioner may wish to consult in discharging his or her duties.

601.49 History History: 1979 c. 102.



601.51 Provision of certified copies and notices.

601.51  Provision of certified copies and notices.

601.51(1)(1)  Certified copies. On request of any insurer authorized to do a surety business and its payment of the fee under s. 601.31 (1), the commissioner shall mail a certified copy of its certificate of authority to any designated public officer in this state who requires such a certificate before accepting a bond. That public officer shall file it. Whenever a certified copy has been furnished to a public officer it is unnecessary, while the certificate remains effective, to attach a copy of it to any instrument of suretyship filed.

601.51(2) (2) Notice of revocation of certificate. Whenever the commissioner revokes the certificate of authority of any insurer authorized to do a surety business, the commissioner shall immediately give notice thereof to each officer who was sent a certified copy under sub. (1).

601.51 History History: 1975 c. 375, 421; 1979 c. 102 s. 237; 1981 c. 20 s. 2202 (26) (a).

601.51 Annotation Legislative Council Note, 1975: This continues the substance of s. 204.04 (1) and (2). [Bill 642-S]



601.53 Insolvency notices.

601.53  Insolvency notices.

601.53(1)(1)  Insurers doing a surety business. Whenever any authorized insurer doing a surety business is placed in liquidation under ch. 645 or a similar law of another state or jurisdiction, the commissioner shall immediately notify the director of state courts. Upon receipt of the notice, the director of state courts shall notify each register in probate, probate registrar and clerk of circuit court, who shall notify and require every fiduciary that has filed a bond on which the company is surety to file a new bond with a different surety.

601.53(2) (2) Other. The commissioner as liquidator of an insurer shall send notices as provided in s. 645.47.

601.53 History History: 1975 c. 375, 421; 1977 c. 449 s. 497; 1989 a. 141; 1991 a. 144.

601.53 Annotation Legislative Council Note, 1975: Sub. (1) continues the substance of s. 204.04 (3). Sub. (2) is new and is a useful cross reference. [Bill 642-S]



601.55 Nondomestic insurers; additional requirements.

601.55  Nondomestic insurers; additional requirements. If another state or a foreign country requires domestic insurers doing business in that state or foreign country to deposit security, to pay a fee or tax not included in the computation under s. 76.66, to pay a fine or penalty or to comply with an obligation, prohibition or restriction that is in addition to or greater than requirements imposed by this state on nondomestic insurers doing a similar business in this state, this state may, as a condition for issuing a license to an insurer domiciled in that state or foreign country, impose a similar security requirement, fee, tax, fine, penalty, obligation, prohibition or restriction.

601.55 History History: 1989 a. 31.



601.56 Study and rules on standards for health insurers.

601.56  Study and rules on standards for health insurers.

601.56(1)(1)  Study.

601.56(1)(a)(a) The commissioner shall study whether, in their transactions with health care providers, compliance by health insurers with certain standards, such as standard codes, forms and formats, is likely to reduce the cost of health care administration. The study shall investigate compliance with standards in at least all of the following types of transactions between insurers and health care providers:

601.56(1)(a)1. 1. Confirmation of eligibility.

601.56(1)(a)2. 2. Pretreatment authorization.

601.56(1)(a)3. 3. Referral to specialty providers.

601.56(1)(a)4. 4. Coordination of benefits.

601.56(1)(b) (b) On or before February 1, 1994, the commissioner shall submit the results of the study to the legislature under s. 13.172 (2) and to the governor.

601.56(2) (2) Rules. If, as a result of the study under sub. (1), the commissioner determines that in transactions with health care providers compliance by health insurers with certain standards will likely reduce the cost of health care administration, the commissioner shall promulgate rules to establish and implement appropriate standards.

601.56 History History: 1993 a. 16.



601.57 Study and rules on health insurance identification cards.

601.57  Study and rules on health insurance identification cards.

601.57(1)(1)  Study.

601.57(1)(a)(a) The commissioner, in consultation with the department of health services, shall study the feasibility and cost-effectiveness of requiring every health insurer to issue to its insureds uniform machine-readable health insurance identification cards and to establish a computerized support system for the cards that will accept and respond to electronically conveyed requests from health care providers for information related to an insured, such as eligibility, coverages and authorizations. The study shall consider the feasibility and cost-effectiveness of including the medical assistance program under subch. IV of ch. 49 in the system of identification cards and the computerized support system and the feasibility of using those systems to coordinate the payment of benefits by health insurers and the medical assistance program.

601.57(1)(b) (b) On or before February 1, 1994, the commissioner shall submit the results of the study to the legislature under s. 13.172 (2) and to the governor.

601.57(2) (2) Rules. If, as a result of the study under sub. (1), the commissioner determines that a health insurance identification card system and its computerized support system are feasible and would be cost-effective, the commissioner shall promulgate rules to establish and implement the systems.

601.57 History History: 1993 a. 16; 1995 a. 27 ss. 7007, 9126 (19); 2007 a. 20 s. 9121 (6) (a).



601.58 Interstate insurance product regulation compact.

601.58  Interstate insurance product regulation compact. The interstate insurance product regulation compact is hereby enacted into law and entered into by this state with all other jurisdictions legally joining therein, in substantially the following form:

601.58(1) (1) Article I — Purposes. Through means of joint and cooperative action among the compacting states, the purposes of this compact include all of the following:

601.58(1)(a) (a) To promote and protect the interest of consumers of individual and group annuity, life insurance, disability income, and long-term care insurance products.

601.58(1)(b) (b) To develop uniform standards for insurance products covered under the compact.

601.58(1)(c) (c) To establish a central clearinghouse to receive and provide prompt review of insurance products covered under the compact and, in certain cases, advertisements related thereto, submitted by insurers authorized to do business in one or more compacting states.

601.58(1)(d) (d) To give appropriate regulatory approval to those product filings and advertisements satisfying the applicable uniform standard.

601.58(1)(e) (e) To improve coordination of regulatory resources and expertise between state insurance departments regarding the setting of uniform standards and review of insurance products covered under the compact.

601.58(1)(f) (f) To create the interstate insurance product regulation commission.

601.58(1)(g) (g) To perform these and such other related functions as may be consistent with the state regulation of the business of insurance.

601.58(2) (2) Article II — Definitions. In this compact:

601.58(2)(a) (a) "Advertisement" means any material designed to create public interest in a product or to induce the public to purchase, increase, modify, reinstate, borrow on, surrender, replace, or retain a policy, as more specifically defined in the rules and operating procedures of the commission.

601.58(2)(b) (b) "Bylaws" mean those bylaws established by the commission for its governance, or for directing or controlling the commission's actions or conduct.

601.58(2)(c) (c) "Commission" means the interstate insurance product regulation commission established by this compact.

601.58(2)(d) (d) "Commissioner" means the chief insurance regulatory official of a state, including, but not limited to, commissioner, superintendent, director, or administrator.

601.58(2)(e) (e) "Compacting state" means any state that has enacted this compact legislation and that has not withdrawn under sub. (14) (a) or been terminated under sub. (14) (g).

601.58(2)(f) (f) "Domiciliary state" means the state in which an insurer is incorporated or organized; or, in the case of an alien insurer, its state of entry.

601.58(2)(g) (g) "Insurer" means any entity licensed by a state to issue contracts of insurance for any of the lines of insurance covered by this section.

601.58(2)(h) (h) "Member" means the person chosen by a compacting state as its representative to the commission, or his or her designee.

601.58(2)(i) (i) "Noncompacting state" means any state that is not at the time a compacting state.

601.58(2)(j) (j) "Operating procedures" mean procedures promulgated by the commission implementing a rule, a uniform standard, or a provision of this compact.

601.58(2)(k) (k) "Product" means the form of a policy or contract, including any application, endorsement, or related form that is attached to and made a part of the policy or contract, and any evidence of coverage or certificate, for an individual or group annuity, life insurance, disability income, or long-term care insurance product that an insurer is authorized to issue.

601.58(2)(L) (L) "Rule" means a statement of general or particular applicability and future effect promulgated by the commission, including a uniform standard developed under sub. (7), designed to implement, interpret, or prescribe law or policy or describing the organization, procedure, or practice requirements of the commission, which shall have the force and effect of law in the compacting states.

601.58(2)(m) (m) "State" means any state, district, or territory of the United States of America.

601.58(2)(n) (n) "Third-party filer" means an entity that submits a product filing to the commission on behalf of an insurer.

601.58(2)(o) (o) "Uniform standard" means a standard adopted by the commission for a product line, pursuant to sub. (7), and shall include all of the product requirements in the aggregate; provided, that each uniform standard shall be construed, whether express or implied, to prohibit the use of any inconsistent, misleading, or ambiguous provisions in a product and the form of the product made available to the public shall not be unfair, inequitable, or against public policy as determined by the commission.

601.58(3) (3) Article III — Establishment of the Commission and Venue. The compacting states hereby create the interstate insurance product regulation commission. Pursuant to sub. (4), the commission will have the power to develop uniform standards for product lines, receive and provide prompt review of products filed therewith, and give approval to those product filings satisfying applicable uniform standards; provided, that it is not intended for the commission to be the exclusive entity for receipt and review of insurance product filings. Nothing herein shall prohibit any insurer from filing its product in any state wherein the insurer is licensed to conduct the business of insurance, and any such filing shall be subject to the laws of the state where filed. The commission is a body corporate and politic, and an instrumentality of the compacting states. The commission is solely responsible for its liabilities except as otherwise specifically provided in this compact. Venue is proper and judicial proceedings by or against the commission shall be brought solely and exclusively in a court of competent jurisdiction where the principal office of the commission is located.

601.58(4) (4) Article IV — Powers of the Commission. The commission shall have all of the following powers:

601.58(4)(a) (a) To promulgate rules, pursuant to sub. (7), which shall be binding in the compacting states to the extent and in the manner provided in this compact.

601.58(4)(b) (b) To exercise its rule-making authority and establish reasonable uniform standards for products covered under the compact, and advertisement related thereto, which shall have the force and effect of law and shall be binding in the compacting states, but only for those products filed with the commission; provided, that a compacting state shall have the right to opt out of such uniform standard pursuant to sub. (7), to the extent and in the manner provided in this compact; and provided further, that any uniform standard established by the commission for long-term care insurance products may provide the same or greater protections for consumers as, but shall not provide less than, those protections set forth in the National Association of Insurance Commissioners' Long-Term Care Insurance Model Act and Long-Term Care Insurance Model Regulation, respectively, adopted as of 2001. The commission shall consider whether any subsequent amendments to the National Association of Insurance Commissioners' Long-Term Care Insurance Model Act or Long-Term Care Insurance Model Regulation adopted by the National Association of Insurance Commissioners require amending of the uniform standards established by the commission for long-term care insurance products.

601.58(4)(c) (c) To receive and review in an expeditious manner products filed with the commission, and rate filings for disability income and long-term care insurance products, and give approval of those products and rate filings that satisfy the applicable uniform standard, where such approval shall have the force and effect of law and be binding on the compacting states to the extent and in the manner provided in the compact.

601.58(4)(d) (d) To receive and review in an expeditious manner advertisement relating to long-term care insurance products for which uniform standards have been adopted by the commission, and give approval to all advertisement that satisfies the applicable uniform standard. For any product covered under this compact, other than long-term care insurance products, the commission shall have the authority to require an insurer to submit all or any part of its advertisement with respect to that product for review or approval prior to use, if the commission determines that the nature of the product is such that an advertisement of the product could have the capacity or tendency to mislead the public. The actions of the commission as provided in this subsection shall have the force and effect of law and shall be binding in the compacting states to the extent and in the manner provided in the compact.

601.58(4)(e) (e) To exercise its rule-making authority and designate products and advertisement that may be subject to a self-certification process without the need for prior approval by the commission.

601.58(4)(f) (f) To promulgate operating procedures, pursuant to sub. (7), that shall be binding in the compacting states to the extent and in the manner provided in this compact.

601.58(4)(g) (g) To bring and prosecute legal proceedings or actions in its name as the commission; provided, that the standing of any state insurance department to sue or be sued under applicable law shall not be affected.

601.58(4)(h) (h) To issue subpoenas requiring the attendance and testimony of witnesses and the production of evidence.

601.58(4)(i) (i) To establish and maintain offices.

601.58(4)(j) (j) To purchase and maintain insurance and bonds.

601.58(4)(k) (k) To borrow, accept, or contract for services of personnel, including, but not limited to, employees of a compacting state.

601.58(4)(L) (L) To hire employees, professionals, or specialists, and elect or appoint officers, and to fix their compensation, define their duties and give them appropriate authority to carry out the purposes of the compact, and determine their qualifications; and to establish the commission's personnel policies and programs relating to, among other things, conflicts of interest, rates of compensation, and qualifications of personnel.

601.58(4)(m) (m) To accept any and all appropriate donations and grants of money, equipment, supplies, materials, and services, and to receive, utilize, and dispose of the same; provided, that at all times the commission shall strive to avoid any appearance of impropriety.

601.58(4)(n) (n) To lease, purchase, accept appropriate gifts or donations of, or otherwise own, hold, improve, or use, any property, real, personal, or mixed; provided, that at all times the commission shall strive to avoid any appearance of impropriety.

601.58(4)(o) (o) To sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal, or mixed.

601.58(4)(p) (p) To remit filing fees to compacting states as may be set forth in the bylaws, rules, or operating procedures.

601.58(4)(q) (q) To enforce compliance by compacting states with rules, uniform standards, operating procedures, and bylaws.

601.58(4)(r) (r) To provide for dispute resolution among compacting states.

601.58(4)(s) (s) To advise compacting states on issues relating to insurers domiciled or doing business in noncompacting jurisdictions, consistent with the purposes of this compact.

601.58(4)(t) (t) To provide advice and training to those personnel in state insurance departments responsible for product review, and to be a resource for state insurance departments.

601.58(4)(u) (u) To establish a budget and make expenditures.

601.58(4)(v) (v) To borrow money.

601.58(4)(w) (w) To appoint committees, including advisory committees comprising members, state insurance regulators, state legislators or their representatives, insurance industry and consumer representatives, and such other interested persons as may be designated in the bylaws.

601.58(4)(x) (x) To provide and receive information from, and to cooperate with, law enforcement agencies.

601.58(4)(y) (y) To adopt and use a corporate seal.

601.58(4)(z) (z) To perform such other functions as may be necessary or appropriate to achieve the purposes of this compact consistent with the state regulation of the business of insurance.

601.58(5) (5) Article V — Organization of the Commission.

601.58(5)(a)(a) Each compacting state shall have one member. Each member shall be qualified to serve in such capacity under the applicable law of the compacting state. Any member may be removed or suspended from office as provided by the law of the state from which he or she shall be appointed. Any vacancy occurring in the commission shall be filled in accordance with the laws of the compacting state wherein the vacancy exists. Nothing herein shall be construed to affect the manner in which a compacting state determines the election or appointment and qualification of its own commissioner.

601.58(5)(b) (b) Each member shall be entitled to one vote and shall have an opportunity to participate in the governance of the commission in accordance with the bylaws. Notwithstanding any provision herein to the contrary, no action of the commission with respect to the promulgation of a uniform standard shall be effective unless two-thirds of the members vote in favor thereof.

601.58(5)(c) (c) The commission shall, by a majority of the members, prescribe bylaws to govern its conduct as may be necessary or appropriate to carry out the purposes, and exercise the powers, of the compact, including, but not limited to:

601.58(5)(c)1. 1. Establishing the fiscal year of the commission.

601.58(5)(c)2. 2. Providing reasonable procedures for appointing and electing members, as well as holding meetings, of the management committee.

601.58(5)(c)3. 3. Providing reasonable standards and procedures for all of the following:

601.58(5)(c)3.a. a. The establishment and meetings of other committees.

601.58(5)(c)3.b. b. Governing any general or specific delegation of any authority or function of the commission.

601.58(5)(c)4. 4. Providing reasonable procedures for calling and conducting meetings of the commission that consist of a majority of commission members, ensuring reasonable advance notice of each such meeting, and providing for the right of citizens to attend each such meeting with enumerated exceptions designed to protect the public's interest, the privacy of individuals, and insurers' proprietary information, including trade secrets. The commission may meet in camera only after a majority of the entire membership votes to close a meeting en toto or in part. As soon as practicable, the commission must make public all of the following:

601.58(5)(c)4.a. a. A copy of the vote to close the meeting revealing the vote of each member with no proxy votes allowed.

601.58(5)(c)4.b. b. Votes taken during such meeting.

601.58(5)(c)5. 5. Establishing the titles, duties, and authority, and reasonable procedures for the election, of the officers of the commission.

601.58(5)(c)6. 6. Providing reasonable standards and procedures for the establishment of the personnel policies and programs of the commission. Notwithstanding any civil service or other similar laws of any compacting state, the bylaws shall exclusively govern the personnel policies and programs of the commission.

601.58(5)(c)7. 7. Promulgating a code of ethics to address permissible and prohibited activities of commission members and employees.

601.58(5)(c)8. 8. Providing a mechanism for winding up the operations of the commission and the equitable disposition of any surplus funds that may exist after the termination of the compact after the payment or reserving of all of its debts and obligations.

601.58(5)(d) (d) The commission shall publish its bylaws in a convenient form and file a copy thereof and a copy of any amendment thereto, with the appropriate agency or officer in each of the compacting states.

601.58(5)(e) (e) A management committee comprising no more than 14 members shall be established as follows:

601.58(5)(e)1. 1. One member from each of the 6 compacting states with the largest premium volume for individual and group annuities, life insurance, disability income, and long-term care insurance products, determined from the records of the National Association of Insurance Commissioners for the prior year.

601.58(5)(e)2. 2. Four members from those compacting states with at least 2 percent of the market based on the premium volume described in subd. 1., other than the 6 compacting states with the largest premium volume, selected on a rotating basis as provided in the bylaws.

601.58(5)(e)3. 3. Four members from those compacting states with less than 2 percent of the market, based on the premium volume described in subd. 1., with one selected from each of the 4 zone regions of the National Association of Insurance Commissioners as provided in the bylaws.

601.58(5)(f) (f) The management committee shall have such authority and duties as may be set forth in the bylaws, including, but not limited to, all of the following:

601.58(5)(f)1. 1. Managing the affairs of the commission in a manner consistent with the bylaws and purposes of the commission.

601.58(5)(f)2. 2. Establishing and overseeing an organizational structure within, and appropriate procedures for, the commission to provide for the creation of uniform standards and other rules, receipt and review of product filings, administrative and technical support functions, review of decisions regarding the disapproval of a product filing, and the review of elections made by a compacting state to opt out of a uniform standard; provided, that a uniform standard shall not be submitted to the compacting states for adoption unless approved by two-thirds of the members of the management committee.

601.58(5)(f)3. 3. Overseeing the offices of the commission.

601.58(5)(f)4. 4. Planning, implementing, and coordinating communications and activities with other state, federal, and local government organizations in order to advance the goals of the commission.

601.58(5)(g) (g) The commission shall elect annually officers from the management committee, with each having such authority and duties as may be specified in the bylaws.

601.58(5)(h) (h) The management committee may, subject to the approval of the commission, appoint or retain an executive director for such period, upon such terms and conditions, and for such compensation as the commission determines appropriate. The executive director shall serve as secretary to the commission, but may not be a member of the commission. The executive director shall hire and supervise such other staff as may be authorized by the commission.

601.58(5)(i) (i) A legislative committee comprising state legislators or their designees shall be established to monitor the operations of, and make recommendations to, the commission, including the management committee; provided, that the manner of selection and term of any legislative committee member shall be as set forth in the bylaws. Prior to the adoption by the commission of any uniform standard, revision to the bylaws, annual budget, or other significant matter as may be provided in the bylaws, the management committee shall consult with and report to the legislative committee.

601.58(5)(j) (j) The commission shall establish 2 advisory committees, one of which shall comprise consumer representatives independent of the insurance industry, and the other comprising insurance industry representatives.

601.58(5)(k) (k) The commission may establish additional advisory committees as its bylaws may provide for the carrying out of its functions.

601.58(5)(L) (L) The commission shall maintain its corporate books and records in accordance with the bylaws.

601.58(5)(m) (m) The members, officers, executive director, employees, and representatives of the commission shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property or personal injury or other civil liability caused by or arising out of or relating to any actual or alleged act, error, or omission that occurred, or that the person against whom the claim is made had a reasonable basis for believing occurred, within the scope of commission employment, duties, or responsibilities; provided, that nothing in this paragraph shall be construed to protect any such person from suit or liability for any damage, loss, injury, or liability caused by the intentional or willful and wanton misconduct of that person.

601.58(5)(n) (n) The commission shall defend any member, officer, executive director, employee, or representative of the commission in any civil action seeking to impose liability arising out of any actual or alleged act, error, or omission that occurred within the scope of commission employment, duties, or responsibilities, or that the person against whom the claim is made had a reasonable basis for believing occurred within the scope of commission employment, duties, or responsibilities; provided, that nothing herein shall be construed to prohibit that person from retaining his or her own counsel; and provided further, that the actual or alleged act, error, or omission did not result from that person's intentional or willful and wanton misconduct.

601.58(5)(o) (o) The commission shall indemnify and hold harmless any member, officer, executive director, employee, or representative of the commission for the amount of any settlement or judgment obtained against that person arising out of any actual or alleged act, error, or omission that occurred within the scope of commission employment, duties, or responsibilities, or that such person had a reasonable basis for believing occurred within the scope of commission employment, duties, or responsibilities; provided, that the actual or alleged act, error, or omission did not result from the intentional or willful and wanton misconduct of that person.

601.58(5)(p) (p) Section 893.80 does not apply to claims against the commission.

601.58(6) (6) Article VI — Meetings and Acts of the Commission.

601.58(6)(a)(a) The commission shall meet and take such actions as are consistent with the provisions of this compact and the bylaws.

601.58(6)(b) (b) Each member of the commission shall have the right and power to cast a vote to which that compacting state is entitled and to participate in the business and affairs of the commission. A member shall vote in person or by such other means as provided in the bylaws. The bylaws may provide for members' participation in meetings by telephone or other means of communication.

601.58(6)(c) (c) The commission shall meet at least once during each calendar year. Additional meetings shall be held as set forth in the bylaws.

601.58(7) (7) Article VII — Rules and Operating Procedures; Rule-making Functions of the Commission and Opting Out of Uniform Standards.

601.58(7)(a)(a) The commission shall promulgate reasonable rules, including uniform standards, and operating procedures in order to effectively and efficiently achieve the purposes of this compact. Notwithstanding the foregoing, in the event the commission exercises its rule-making authority in a manner that is beyond the scope of the purposes of this section, or the powers granted hereunder, then such an action by the commission shall be invalid and have no force and effect.

601.58(7)(b) (b) Rules and operating procedures shall be made pursuant to a rule-making process that conforms to the Model State Administrative Procedure Act of 1981 as amended, as may be appropriate to the operations of the commission. Before the commission adopts a uniform standard, the commission shall give written notice to all relevant state legislative committees in each compacting state responsible for insurance issues of its intention to adopt the uniform standard. The commission in adopting a uniform standard shall consider fully all submitted materials and issue a concise explanation of its decision.

601.58(7)(c) (c) A uniform standard shall become effective 90 days after its promulgation by the commission or such later date as the commission may determine; provided, that a compacting state may opt out of a uniform standard as provided in this subsection. "Opt out" shall be defined as any action by a compacting state to decline to adopt or participate in a promulgated uniform standard. All other rules and operating procedures, and amendments thereto, shall become effective as of the date specified in each rule, operating procedure, or amendment.

601.58(7)(d) (d)

601.58(7)(d)1.1. A compacting state may opt out of a uniform standard either by legislation or regulation duly promulgated by the insurance department under the compacting state's administrative procedure act. If a compacting state elects to opt out of a uniform standard by regulation, it must give written notice to the commission no later than 10 business days after the uniform standard is promulgated, or at the time the state becomes a compacting state, and find that the uniform standard does not provide reasonable protections to the citizens of the state, given the conditions in the state. The commissioner shall make specific findings of fact and conclusions of law, based on a preponderance of the evidence, detailing the conditions in the state that warrant a departure from the uniform standard and determining that the uniform standard would not reasonably protect the citizens of the state. The commissioner must consider and balance all of the following factors and find that the conditions in the state and needs of the citizens of the state outweigh all of the following factors:

601.58(7)(d)1.a. a. The intent of the legislature to participate in, and the benefits of, an interstate agreement to establish national uniform consumer protections for the products subject to this section.

601.58(7)(d)1.b. b. The presumption that a uniform standard adopted by the commission provides reasonable protections to consumers of the relevant product.

601.58(7)(d)2. 2. Notwithstanding subd. 1., a compacting state may, at the time of its enactment of this compact, prospectively opt out of all uniform standards involving long-term care insurance products by expressly providing for such opt out in the enacted compact, and such an opt out may not be treated as a material variance in the offer or acceptance of any state to participate in this compact. Such an opt out shall be effective at the time of enactment of this compact by the compacting state and shall apply to all existing uniform standards involving long-term care insurance products and those subsequently promulgated.

601.58(7)(e) (e) If a compacting state elects to opt out of a uniform standard, the uniform standard shall remain applicable in the compacting state electing to opt out until such time as the opt out legislation is enacted into law or the regulation opting out becomes effective. Once the opt out of a uniform standard by a compacting state becomes effective as provided under the laws of that state, the uniform standard shall have no further force or effect in that state unless and until the legislation or regulation implementing the opt out is repealed or otherwise becomes ineffective under the laws of the state. If a compacting state opts out of a uniform standard after the uniform standard has been made effective in that state, the opt out shall have the same prospective effect as provided under sub. (14) for withdrawals.

601.58(7)(f) (f) If a compacting state has formally initiated the process of opting out of a uniform standard by regulation, and while the regulatory opt out is pending, the compacting state may petition the commission, at least 15 days before the effective date of the uniform standard, to stay the effectiveness of the uniform standard in that state. The commission may grant a stay if it determines the regulatory opt out is being pursued in a reasonable manner and there is a likelihood of success. If a stay is granted or extended by the commission, the stay or extension thereof may postpone the effective date by up to 90 days, unless affirmatively extended by the commission; provided, that a stay may not be permitted to remain in effect for more than one year unless the compacting state can show extraordinary circumstances that warrant a continuance of the stay, including, but not limited to, the existence of a legal challenge that prevents the compacting state from opting out. A stay may be terminated by the commission upon notice that the rule-making process has been terminated.

601.58(7)(g) (g) Not later than 30 days after a rule or operating procedure is promulgated, any person may file a petition for judicial review of the rule or operating procedure; provided, that the filing of such a petition may not stay or otherwise prevent the rule or operating procedure from becoming effective unless the court finds that the petitioner has a substantial likelihood of success. The court shall give deference to the actions of the commission consistent with applicable law and shall not find the rule or operating procedure to be unlawful if the rule or operating procedure represents a reasonable exercise of the commission's authority.

601.58(8) (8) Article VIII — Commission Records and Enforcement.

601.58(8)(a)(a) The commission shall promulgate rules establishing conditions and procedures for public inspection and copying of its information and official records, except such information and records involving the privacy of individuals and insurers' trade secrets. The commission may promulgate additional rules under which it may make available to federal and state agencies, including law enforcement agencies, records and information otherwise exempt from disclosure, and may enter into agreements with such agencies to receive or exchange information or records subject to nondisclosure and confidentiality provisions.

601.58(8)(b) (b) Except as to privileged records, data, and information, the laws of any compacting state pertaining to confidentiality or nondisclosure may not relieve any compacting state commissioner of the duty to disclose any relevant records, data, or information to the commission; provided, that disclosure to the commission shall not be deemed to waive or otherwise affect any confidentiality requirement; and provided further, that, except as otherwise expressly provided in this section, the commission shall not be subject to the compacting state's laws pertaining to confidentiality and nondisclosure with respect to records, data, and information in its possession. Confidential information of the commission shall remain confidential after such information is provided to any commissioner.

601.58(8)(c) (c) The commission shall monitor compacting states for compliance with duly adopted bylaws, rules, including uniform standards, and operating procedures. The commission shall notify any noncomplying compacting state in writing of its noncompliance with commission bylaws, rules, or operating procedures. If a noncomplying compacting state fails to remedy its noncompliance within the time specified in the notice of noncompliance, the compacting state shall be deemed to be in default under sub. (14).

601.58(8)(d) (d) The commissioner of any state in which an insurer is authorized to do business, or is conducting the business of insurance, shall continue to exercise his or her authority to oversee the market regulation of the activities of the insurer in accordance with the provisions of the state's law. The commissioner's enforcement of compliance with the compact is governed by the following provisions:

601.58(8)(d)1. 1. With respect to the commissioner's market regulation of a product or advertisement that is approved by or certified to the commission, the content of the product or advertisement shall not constitute a violation of the provisions, standards, or requirements of the compact except upon a final order of the commission, issued at the request of a commissioner after prior notice to the insurer and an opportunity for hearing before the commission.

601.58(8)(d)2. 2. Before a commissioner may bring an action for violation of any provision, standard, or requirement of the compact relating to the content of an advertisement not approved by or certified to the commission, the commission, or an authorized commission officer or employee, must authorize the action. However, authorization pursuant to this subdivision does not require notice to the insurer, opportunity for hearing, or disclosure of requests for authorization or records of the commission's action on such requests.

601.58(9) (9) Article IX — Dispute Resolution. The commission shall attempt, upon the request of a member, to resolve any disputes or other issues that are subject to this compact and that may arise between 2 or more compacting states, or between compacting states and noncompacting states, and the commission shall promulgate an operating procedure providing for resolution of such disputes.

601.58(10) (10) Article X — Product Filing and Approval.

601.58(10)(a)(a) Insurers and 3rd-party filers seeking to have a product approved by the commission shall file the product with, and pay applicable filing fees to, the commission. Nothing in this section shall be construed to restrict or otherwise prevent an insurer from filing its product with the insurance department in any state wherein the insurer is licensed to conduct the business of insurance, and such filing shall be subject to the laws of the states where filed.

601.58(10)(b) (b) The commission shall establish appropriate filing and review processes and procedures pursuant to commission rules and operating procedures. Notwithstanding any provision herein to the contrary, the commission shall promulgate rules to establish conditions and procedures under which the commission will provide public access to product filing information. In establishing such rules, the commission shall consider the interests of the public in having access to such information, as well as protection of personal medical and financial information and trade secrets, that may be contained in a product filing or supporting information.

601.58(10)(c) (c) Any product approved by the commission may be sold or otherwise issued in those compacting states for which the insurer is legally authorized to do business.

601.58(11) (11) Article XI — Review of Commission Decisions Regarding Filings.

601.58(11)(a)(a) Not later than 30 days after the commission has given notice of a disapproved product or advertisement filed with the commission, the insurer or 3rd-party filer whose filing was disapproved may appeal the determination to a review panel appointed by the commission. The commission shall promulgate rules to establish procedures for appointing such review panels and provide for notice and hearing. An allegation that the commission, in disapproving a product or advertisement filed with the commission, acted arbitrarily, capriciously, or in a manner that is an abuse of discretion or otherwise not in accordance with the law, is subject to judicial review in accordance with sub. (3).

601.58(11)(b) (b) The commission shall have authority to monitor, review, and reconsider products and advertisement subsequent to their filing or approval upon a finding that the product does not meet the relevant uniform standard. Where appropriate, the commission may withdraw or modify its approval after proper notice and hearing, subject to the appeal process in par. (a).

601.58(12) (12) Article XII — Finance.

601.58(12)(a)(a) The commission shall pay or provide for the payment of the reasonable expenses of its establishment and organization. To fund the cost of its initial operations, the commission may accept contributions and other forms of funding from the National Association of Insurance Commissioners, compacting states, and other sources. Contributions and other forms of funding from other sources shall be of such a nature that the independence of the commission concerning the performance of its duties shall not be compromised.

601.58(12)(b) (b) The commission shall collect a filing fee from each insurer and 3rd-party filer filing a product with the commission to cover the cost of the operations and activities of the commission and its staff in a total amount sufficient to cover the commission's annual budget.

601.58(12)(c) (c) The commission's budget for a fiscal year may not be approved until it has been subject to notice and comment as set forth in sub. (7).

601.58(12)(d) (d) The commission shall be exempt from all taxation in and by the compacting states.

601.58(12)(e) (e) The commission may not pledge the credit of any compacting state, except by and with the appropriate legal authority of that compacting state.

601.58(12)(f) (f) The commission shall keep complete and accurate accounts of all its internal receipts, including grants and donations, and disbursements of all funds under its control. The internal financial accounts of the commission shall be subject to the accounting procedures established under its bylaws. The financial accounts and reports including the system of internal controls and procedures of the commission shall be audited annually by an independent certified public accountant. Upon the determination of the commission, but no less frequently than every 3 years, the review of the independent auditor shall include a management and performance audit of the commission. The commission shall make an annual report to the governor and legislature of each of the compacting states, which shall include a report of the independent audit. The commission's internal accounts shall not be confidential and such materials may be shared with the commissioner of any compacting state upon request; provided, that any work papers related to any internal or independent audit and any information regarding the privacy of individuals and insurers' proprietary information, including trade secrets, shall remain confidential.

601.58(12)(g) (g) No compacting state shall have any claim to or ownership of any property held by or vested in the commission or to any commission funds held pursuant to the provisions of this compact.

601.58(13) (13) Article XIII — Compacting States, Effective Date, and Amendment.

601.58(13)(a)(a) Any state is eligible to become a compacting state.

601.58(13)(b) (b) The compact shall become effective and binding upon legislative enactment of the compact into law by 2 compacting states; provided, that the commission shall become effective for purposes of adopting uniform standards for, reviewing, and giving approval or disapproval of, products filed with the commission that satisfy applicable uniform standards only after 26 states are compacting states or, alternatively, only after states representing greater than 40 percent of the premium volume for life insurance, annuity, disability income, and long-term care insurance products, based on records of the National Association of Insurance Commissioners for the prior year, are compacting states. Thereafter, it shall become effective and binding as to any other compacting state upon enactment of the compact into law by that state.

601.58(13)(c) (c) Amendments to the compact may be proposed by the commission for enactment by the compacting states. No amendment shall become effective and binding upon the commission and the compacting states unless and until all compacting states enact the amendment into law.

601.58(14) (14) Article XIV — Withdrawal, Default, and Termination.

601.58(14)(a)(a) Once effective, the compact shall continue in force and remain binding upon each and every compacting state; provided, that a compacting state may withdraw from the compact ("withdrawing state") by enacting a statute specifically repealing the statute that enacted the compact into law.

601.58(14)(b) (b) The effective date of withdrawal is the effective date of the repealing statute. The withdrawal shall not apply to any product filings approved or self-certified, or any advertisement of such products, on the date the repealing statute becomes effective, except by mutual agreement of the commission and the withdrawing state, unless the approval is rescinded by the withdrawing state as provided in par. (e).

601.58(14)(c) (c) The commissioner of the withdrawing state shall immediately notify the management committee in writing upon the introduction of legislation repealing this compact in the withdrawing state.

601.58(14)(d) (d) The commission shall notify the other compacting states of the introduction of such legislation within 10 days after its receipt of notice thereof.

601.58(14)(e) (e) The withdrawing state is responsible for all obligations, duties, and liabilities incurred through the effective date of withdrawal, including any obligations, the performance of which extend beyond the effective date of withdrawal, except to the extent those obligations may have been released or relinquished by mutual agreement of the commission and the withdrawing state. The commission's approval of products and advertisement prior to the effective date of withdrawal shall continue to be effective and be given full force and effect in the withdrawing state, unless formally rescinded by the withdrawing state in the same manner as provided by the laws of the withdrawing state for the prospective disapproval of products or advertisement previously approved under state law.

601.58(14)(f) (f) Reinstatement following withdrawal of any compacting state shall occur upon the effective date of the withdrawing state reenacting the compact.

601.58(14)(g) (g) If the commission determines that any compacting state has at any time defaulted ("defaulting state") in the performance of any of its obligations or responsibilities under this compact, the bylaws, or duly promulgated rules or operating procedures, then, after notice and hearing as set forth in the bylaws, all rights, privileges, and benefits conferred by this compact on the defaulting state shall be suspended from the effective date of default as fixed by the commission. The grounds for default include, but are not limited to, failure of a compacting state to perform its obligations or responsibilities and any other grounds designated in commission rules. The commission shall immediately notify the defaulting state in writing of the defaulting state's suspension pending a cure of the default. The commission shall stipulate the conditions and the time period within which the defaulting state must cure its default. If the defaulting state fails to cure the default within the time period specified by the commission, the defaulting state shall be terminated from the compact and all rights, privileges, and benefits conferred by this compact shall be terminated from the effective date of termination.

601.58(14)(h) (h) Product approvals by the commission or product self-certifications, or any advertisement in connection with such product, that are in force on the effective date of termination shall remain in force in the defaulting state in the same manner as if the defaulting state had withdrawn voluntarily under par. (a).

601.58(14)(i) (i) Reinstatement following termination of any compacting state requires a reenactment of the compact.

601.58(14)(j) (j) The compact dissolves effective upon the date of the withdrawal or default of the compacting state that reduces membership in the compact to one compacting state.

601.58(14)(k) (k) Upon the dissolution of this compact, the compact becomes null and void and shall be of no further force or effect, and the business and affairs of the commission shall be wound up and any surplus funds shall be distributed in accordance with the bylaws.

601.58(15) (15) Article XV — Severability and Construction.

601.58(15)(a)(a) The provisions of this compact shall be severable; and if any phrase, clause, sentence, or provision is deemed unenforceable, the remaining provisions of the compact shall be enforceable.

601.58(15)(b) (b) The provisions of this compact shall be liberally construed to effectuate its purposes.

601.58(16) (16) Article XVI — Binding Effect of Compact and Other Laws.

601.58(16)(a)(a) Nothing herein prevents the enforcement of any other law of a compacting state, except as provided in par. (b).

601.58(16)(b) (b) For any product approved by or certified to the commission, the rules, uniform standards, and any other requirements of the commission shall constitute the exclusive provisions applicable to the content, approval, and certification of such products. For advertisement that is subject to the commission's authority, any rule, uniform standard, or other requirement of the commission that governs the content of the advertisement shall constitute the exclusive provision that a commissioner may apply to the content of the advertisement. Notwithstanding the foregoing, no action taken by the commission shall abrogate or restrict any of the following:

601.58(16)(b)1. 1. The access of any person to state courts.

601.58(16)(b)2. 2. Remedies available under state law related to breach of contract, tort, or other laws not specifically directed to the content of the product.

601.58(16)(b)3. 3. State law relating to the construction of insurance contracts.

601.58(16)(b)4. 4. The authority of the secretary of agriculture, trade and consumer protection or the attorney general of the state, including, but not limited to, maintaining any actions or proceedings, as authorized by law.

601.58(16)(c) (c) All insurance products filed with individual states shall be subject to the laws of those states.

601.58(16)(d) (d) All lawful actions of the commission, including all rules and operating procedures promulgated by the commission, are binding upon the compacting states. All agreements between the commission and the compacting states are binding in accordance with their terms. Upon the request of a party to a conflict over the meaning or interpretation of commission actions, and upon a majority vote of the compacting states, the commission may issue advisory opinions regarding the meaning or interpretation in dispute.

601.58(16)(e) (e) In the event any provision of this compact exceeds the constitutional limits imposed on the legislature of any compacting state, the obligations, duties, powers, or jurisdiction sought to be conferred by that provision upon the commission shall be ineffective as to that compacting state, and such obligations, duties, powers, or jurisdiction shall remain in the compacting state and shall be exercised by the agency thereof to which such obligations, duties, powers, or jurisdiction are delegated by law in effect at the time this compact becomes effective.

601.58 History History: 2007 a. 168.



601.61 Auxiliary procedural powers.

601.61  Auxiliary procedural powers. The commissioner may administer oaths, take testimony, issue subpoenas and take depositions in connection with any hearing, meeting, examination, investigation or other proceeding that the commissioner may conduct.

601.61 History History: 1979 c. 102 s. 236 (6).



601.62 Hearings.

601.62  Hearings.

601.62(1)(1)  Hearing required. Whenever chs. 600 to 655 expressly so provide, the commissioner shall hold a hearing before issuing an order.

601.62(2) (2) Special insurance hearings. Chapter 227 shall apply to all hearings under chs. 600 to 655, except those for which special procedures are prescribed.

601.62(3) (3) Adjudicatory hearings. In addition to the requirements of ch. 227, the following provisions apply:

601.62(3)(a) (a) Subsequent hearings. Whenever an order is issued without a hearing, any person aggrieved by the order may demand a hearing within 30 days after the date on which the notice of the order was mailed. Failure to demand a hearing within the period prescribed therefor is waiver of a hearing. The demand shall be in writing and shall be served on the commissioner by delivering a copy to the commissioner or by leaving it at the commissioner's office. The commissioner shall thereupon hold a hearing not less than 10 nor more than 60 days after service of the demand.

601.62(3)(c) (c) Reduction and extension of periods. Upon request of the person demanding the hearing or of any other aggrieved person, the commissioner may reduce or extend the period prescribed by par. (a) for holding a hearing.

601.62(4) (4) Fees in investigations and hearings. The fees for stenographic services in investigations, examinations, and hearings may not exceed the sum provided for like services in the circuit court. The fees of officers, witnesses, interpreters, and stenographers on behalf of the commissioner or the state shall be paid by the secretary of administration, authorized by the certificate of the commissioner, and shall be charged to the appropriation under s. 20.145 (1) (g) 1.

601.62(5) (5) Immunity from prosecution.

601.62(5)(a)(a) No natural person is excused from attending and testifying or from producing any document or record before the commissioner, or from obedience to the subpoena of the commissioner, or from appearing in any proceeding instituted by the commissioner, on the ground that the testimony or evidence required from the person may tend to incriminate the person or subject the person to a penalty or forfeiture; but no such person may be criminally prosecuted for or on account of his or her testimony or evidence, after claiming privilege against self-incrimination, except that the person testifying is not exempt from prosecution and punishment for perjury, false swearing or contempt committed in testifying.

601.62(5)(b) (b) The immunity provided under par. (a) is subject to the restrictions under s. 972.085.

601.62 History History: 1975 c. 371; 1975 c. 414 ss. 27, 28; 1975 c. 421; 1977 c. 203 ss. 81, 82, 102; 1977 c. 339 ss. 30, 43; 1979 c. 89; 1983 a. 358 s. 14; 1989 a. 122; 1989 a. 187 s. 29; 1995 a. 396; 2003 a. 33; 2007 a. 20.

601.62 Annotation Legislative Council Note on sub. (5), 1975: This replaces ss. 207.13 and 201.53 (11) and (12) [repealed by this act]. Section 207.13 was in the unfair insurance business methods chapter but applied in terms "to any hearing". This new provision is even broader in proceedings covered. It is modeled after the securities act provision (s. 551.56 (3) of the statutes) with one phrase deleted because s. 601.18 makes it unnecessary, and other changes, some editorial and one limiting the scope of the immunity to criminal prosecution. Other similar provisions are to be found in s. 93.17 (department of agriculture), s. 97.20 (10) (same; food regulation), s. 111.07 (employment relations commission), 196.48 (public service commission), and s. 972.08 (criminal proceedings). Section 201.53 (11) and (12) only applied in terms to s. 201.53, which contained a miscellaneous group of provisions, mostly concerning unfair marketing practices, but it applied very broadly to all proceedings and, apparently, even informal requests for information. [Bill 16-S]



601.63 Notice and effective date of orders.

601.63  Notice and effective date of orders.

601.63(1) (1)  Notice to person addressed by order. Notice of any order by the commissioner shall be served under s. 227.48.

601.63(2) (2) Notification to agents of revocation of certificate of authority of insurer. Upon issuance of any order limiting, suspending or revoking an insurer's authority to do business in this state, the commissioner shall notify by mail all agents of the insurer of whom the commissioner has record. The commissioner shall also publish a class 1 notice of the order under ch. 985.

601.63(3) (3) Delay of effective date. Except as provided in sub. (4) or as expressly provided otherwise by statute, all orders of the commissioner shall take effect 10 days after notice under sub. (1) or at a later date specified in the order.

601.63(3m) (3m) Hearing request. If the order was issued without a hearing, any person aggrieved by the order may demand a hearing under s. 601.62 (3) (a). If no demand for a hearing is made within the prescribed time, the order is final.

601.63(4) (4) Suspension of order. Whenever a hearing is demanded under s. 601.62 (3) (a) or a rehearing is requested under s. 227.49, the commissioner may suspend the order or any part thereof until after the hearing or rehearing. If the commissioner refuses to suspend the order, any person aggrieved thereby may seek a court order under ch. 813 to restrain enforcement of the order until after the hearing or rehearing.

601.63(5) (5) Actions subject to approval or disapproval.

601.63(5)(a)(a) Required approval. Whenever the law requires the commissioner's approval for a certain action, the action is not effective until expressly approved. The approval is deemed refused if the commissioner does not act within 60 days after receiving the application for approval.

601.63(5)(b) (b) Reserved disapproval. Whenever the law provides that a certain action does not become effective if disapproved by the commissioner within a certain period, the action may be made effective prior to the expiration of the period by being affirmatively approved by the commissioner.

601.63(5)(c) (c) Specific provisions. Paragraphs (a) and (b) do not apply to the extent that the law specifically provides otherwise.

601.63 History History: 1971 c. 40 s. 93; Sup. Ct. Order, 67 Wis. 2d 585, 776 (1975); 1975 c. 218; 1975 c. 414 s. 28; 1977 c. 26; 1977 c. 203 ss. 83, 84, 104; 1979 c. 102; 1985 a. 182 s. 57; 1995 a. 396.



601.64 Enforcement procedure.

601.64  Enforcement procedure.

601.64(1) (1)  Injunctions and restraining orders. The commissioner may commence an action in circuit court in the name of the state to restrain by temporary or permanent injunction or by temporary restraining order any violation of chs. 600 to 655 or s. 149.13, 2011 stats., any rule promulgated under chs. 600 to 655, or any order issued under s. 601.41 (4). The commissioner need not show irreparable harm or lack of an adequate remedy at law in an action commenced under this subsection.

601.64(2) (2) Compulsive forfeitures. If a person does not comply with an order issued under s. 601.41 (4) within 2 weeks after the commissioner has given the person notice of the commissioner's intention to proceed under this subsection, the commissioner may commence an action for a forfeiture in such sum as the court considers just, but not exceeding $5,000 for each day that the violation continues after the commencement of the action until judgment is rendered. No forfeiture may be imposed under this subsection if at the time the action was commenced the person was in compliance with the order, nor for any violation of an order occurring while any proceeding for judicial review of the order was pending, unless the court in which the proceeding was pending certifies that the claim of invalidity or nonapplicability of the order was frivolous or a sham. If after judgment is rendered the person does not comply with the order, the commissioner may commence a new action for a forfeiture and may continue commencing actions until the person complies. The proceeds of all actions under this subsection, after deduction of the expenses of collection, shall be paid into the common school fund of the state.

601.64(3) (3) Forfeitures and civil penalties.

601.64(3)(a)(a) Restitutionary forfeiture. Whoever violates an effective order issued under s. 601.41 (4), any insurance statute or rule, or s. 149.13, 2011 stats., shall forfeit to the state twice the amount of any profit gained from the violation, in addition to any other forfeiture or penalty imposed.

Effective date text (a) Restitutionary forfeiture. Whoever violates an effective order issued under s. 601.41 (4), any insurance statute or rule, or s. 149.13 shall forfeit to the state twice the amount of any profit gained from the violation, in addition to any other forfeiture or penalty imposed.

601.64(3)(b) (b) Forfeiture for violation of order. Whoever violates an order issued under s. 601.41 (4) which is effective under s. 601.63 shall forfeit to the state not more than $1,000 for each violation. Each day that the violation continues is a separate offense.

601.64(3)(c) (c) Forfeiture for violation of statute or rule. Whoever violates an insurance statute or rule or s. 149.13, 2011 stats., intentionally aids a person in violating an insurance statute or rule or s. 149.13, 2011 stats., or knowingly permits a person over whom he or she has authority to violate an insurance statute or rule or s. 149.13, 2011 stats., shall forfeit to the state not more than $1,000 for each violation. If the statute or rule imposes a duty to make a report to the commissioner, each week of delay in complying with the duty is a new violation.

Effective date text (c) Forfeiture for violation of statute or rule. Whoever violates an insurance statute or rule or s. 149.13, intentionally aids a person in violating an insurance statute or rule or s. 149.13, or knowingly permits a person over whom he or she has authority to violate an insurance statute or rule or s. 149.13 shall forfeit to the state not more than $1,000 for each violation. If the statute or rule imposes a duty to make a report to the commissioner, each week of delay in complying with the duty is a new violation.

601.64(3)(d) (d) Procedure. The commissioner may order any person to pay a forfeiture imposed under this subsection or s. 601.65, which shall be paid into the common school fund. If the order is issued without a hearing, the affected person may demand a hearing under s. 601.62 (3) (a). If the person fails to request a hearing, the order is conclusive as to the person's liability. The scope of review for forfeitures ordered is that specified under s. 227.57. The commissioner may cause action to be commenced to recover the forfeiture. Before an action is commenced, the commissioner may compromise the forfeiture.

601.64(4) (4) Criminal penalty. Whoever intentionally violates or intentionally permits any person over whom he or she has authority to violate or intentionally aids any person in violating any insurance statute or rule of this state, s. 149.13, 2011 stats., or any effective order issued under s. 601.41 (4) is guilty of a Class I felony, unless a specific penalty is provided elsewhere in the statutes. Intent has the meaning expressed under s. 939.23.

601.64(5) (5) Revocation, suspension and limitation of licenses. Whenever a licensee of the office other than an insurer, a motor club, an adjuster or an insurance intermediary persistently or substantially violates chs. 600 to 646 or an order of the commissioner under s. 601.41 (4), or if the licensee's methods and practices in the conduct of business endanger, or financial resources are inadequate to safeguard, the legitimate interests of customers and the public, the commissioner may, after a hearing, in whole or in part revoke, suspend or limit the license.

601.64 History History: 1971 c. 260; Sup. Ct. Order, 67 Wis. 2d 585, 776 (1975); 1975 c. 218, 371, 421; 1977 c. 203; 1977 c. 339 s. 43; 1979 c. 89; 1979 c. 102 ss. 78, 236 (5); 1979 c. 177; 1985 a. 29; 1987 a. 167, 247; 1989 a. 332; 1995 a. 396; 1997 a. 27, 283; 2001 a. 109; 2003 a. 261; 2005 a. 74; 2013 a. 20.

601.64 Annotation Legislative Council Note on sub. (5), 1975: This amendment removes insurance intermediaries from the purview of the subsection. Under this act, revocation of an intermediary's license will be governed by s. 628.10 (2). [Bill 16-S]



601.65 Marketing firm forfeitures.

601.65  Marketing firm forfeitures.

601.65(1) (1) In this section "firm" means a person that markets insurance but does not include an insurer.

601.65(2) (2) A firm is liable for a forfeiture of not more than $1,000 for each violation by an insurance agent of a provision of, a rule promulgated under or an order issued under chs. 600 to 655 if the violation is in connection with an insurance policy or group certificate obtained or to be obtained through or from the firm and if any of the following applies:

601.65(2)(a) (a) The firm regularly utilizes the insurance agent to market insurance policies or group certificates.

601.65(2)(b) (b) The primary insurance marketing activities of the insurance agent are in connection with insurance policies or group certificates obtained or to be obtained through or from the firm.

601.65(2)(c) (c) The insurance agent is employed by or is under contract with the firm to market insurance policies or group certificates.

601.65(3) (3) If a provision of, a rule promulgated under or an order issued under chs. 600 to 655 imposes a duty to submit a periodic or recurring report to the commissioner, each week of delay in submitting the report constitutes a separate violation. Each day of continued violation of an order issued under s. 601.41 (4) constitutes a separate violation.

601.65 History History: 1985 a. 29.



601.71 Enforcement of policyholder rights.

601.71  Enforcement of policyholder rights. When the commissioner is satisfied that any nondomestic insurer which no longer has a certificate of authority in this state does or omits to do any act whereby the rights of policyholders who are residents of this state, or who hold contracts issued or delivered in this state, are adversely affected, or whereby its ability to carry out its contracts with those policyholders is impaired, the commissioner may, with the agreement of the attorney general, bring an action in the name of the state on behalf of all policyholders so situated for the purpose of enforcing their rights. The attorney general shall act as attorney for the state in the action and the expenses shall be borne as in other civil actions in behalf of the state. Upon service of the complaint the insurer shall file with the commissioner the names and addresses of all policyholders so situated. A notice of the action shall be mailed to every such policyholder either by the commissioner or by the insurer, as the commissioner determines. Any policyholder affected by the action may intervene.

601.71 History History: 1979 c. 102.



601.715 Registered agent for service of process.

601.715  Registered agent for service of process.

601.715(1)(1) Every authorized insurer shall continuously maintain in this state a registered agent for service of process, notice or demand on the insurer. The authorized insurer shall file the name and address of the registered agent with the commissioner. The registered agent may be any of the following:

601.715(1)(a) (a) A natural person who resides in this state.

601.715(1)(b) (b) A domestic corporation, nonstock corporation or limited liability company incorporated or organized in this state with a business office in this state.

601.715(1)(c) (c) A foreign corporation or limited liability company authorized to transact business in this state with a business office in this state.

601.715(2) (2)

601.715(2)(a)(a) An authorized insurer may change its registered agent by delivering to the commissioner for filing a statement of registered agent change that is signed by an officer of the insurer and that includes all of the following information:

601.715(2)(a)1. 1. The name and home office address of the authorized insurer.

601.715(2)(a)2. 2. The name of the registered agent, as changed.

601.715(2)(a)3. 3. The complete address of the registered agent, as changed.

601.715(2)(a)4. 4. Any other information that the commissioner may require.

601.715(2)(b) (b) An authorized insurer may change its registered agent no more than one time per year.

601.715(3) (3) A registered agent of an authorized insurer may change its registered agent address by doing all of the following:

601.715(3)(a) (a) Notifying in writing the authorized insurer for which the registered agent is acting.

601.715(3)(b) (b) Delivering to the commissioner for filing a statement that includes all of the following:

601.715(3)(b)1. 1. The name and home office address of the authorized insurer for which the registered agent is acting.

601.715(3)(b)2. 2. The complete new registered agent address.

601.715(3)(b)3. 3. An attached copy of the notice under par. (a).

601.715(4) (4)

601.715(4)(a)(a) A registered agent of an authorized insurer may resign by signing and delivering to the commissioner for filing a statement of resignation that includes all of the following information:

601.715(4)(a)1. 1. The name and home office address of the authorized insurer for which the registered agent is acting.

601.715(4)(a)2. 2. The name of the registered agent.

601.715(4)(a)3. 3. A statement that the registered agent resigns.

601.715(4)(b) (b) After filing the statement, the commissioner shall mail a copy to the authorized insurer under par. (a) 1.

601.715(4)(c) (c) The resignation is effective on the earlier of the following:

601.715(4)(c)1. 1. Sixty days after the commissioner receives the statement of resignation for filing.

601.715(4)(c)2. 2. The date on which the appointment of a successor registered agent is effective.

601.715(4m) (4m) Service on an insurer under this section shall be made by personally serving the process, notice or demand on the registered agent of the insurer. In lieu of delivery to the registered agent, the process, notice or demand may be left at the office of the registered agent with the person who is apparently in charge of the office.

601.715(5) (5) If an authorized insurer has no registered agent for service of process in this state or if the registered agent cannot with reasonable diligence be served, substituted service may be made on the commissioner under ss. 601.72 and 601.73. If substituted service is made on the commissioner, an affidavit attesting that the authorized insurer has no registered agent or that the registered agent could not with reasonable diligence be served shall be attached to the process, notice or demand that is served.

601.715(6) (6) Except as provided in sub. (5), this section does not limit or affect the right to serve summons, notice, orders, pleadings, demands or other process upon an authorized insurer in any other manner provided by law.

601.715 History History: 1995 a. 396; 1999 a. 30.



601.72 Service of process through state officer.

601.72  Service of process through state officer.

601.72(1)(1)  General. Under procedures specified in s. 601.73, the commissioner is by law constituted attorney, except in cases in which the proceeding is to be brought by the state against an insurer or intermediary other than a risk retention group or risk purchasing group, in which event the department of financial institutions is by law constituted attorney, to receive service of summons, notices, orders, pleadings and all other legal process relating to any court or administrative agency in this state for all of the following:

601.72(1)(a) (a) Authorized insurers. All insurers authorized to do business in this state, while authorized to do business in this state, and thereafter in any proceeding arising from or related to any transaction having any connection with this state, provided the requirements under s. 601.715 (5) are satisfied.

601.72(1)(b) (b) Surplus lines insurers. All insurers as to any proceeding arising out of any contract that is permitted by s. 618.41, or out of any certificate, cover note or other confirmation of such insurance.

601.72(1)(c) (c) Unauthorized insurers. All insurers or other persons doing an unauthorized insurance business in this state, including but not limited to risk purchasing groups, as to any proceeding arising out of the unauthorized transaction.

601.72(1)(d) (d) Risk purchasing groups and nonresident intermediaries. All risk purchasing groups or nonresident intermediaries as to any proceeding arising out of insurance activities within this state or out of insurance activities related to policies on risks within this state.

601.72(2) (2) Appointment of attorney. Except as provided in sub. (2m), every licensed insurer by applying for and receiving a certificate of authority, every surplus lines insurer by entering into a contract subject to the surplus lines law, and every unauthorized insurer by doing an insurance business in this state, is deemed to have irrevocably appointed the commissioner and department of financial institutions as the insurer's attorneys in accordance with sub. (1).

601.72(2m) (2m) Risk retention groups and risk purchasing groups. A risk retention group or risk purchasing group may not do an insurance business or engage in any insurance activity in this state until it registers with the commissioner and designates the commissioner as its agent for the purposes described in sub. (1). The commissioner may prescribe the form of registration under this subsection. If a risk retention group or risk purchasing group fails to designate the commissioner as required by this subsection, the commissioner is appointed agent for the risk retention group or risk purchasing group as provided in sub. (2).

601.72(3) (3) Others affected. The commissioner and department of financial institutions shall also be attorneys for the personal representatives, receivers, trustees, or other successors in interest of the persons specified in sub. (1).

601.72(4) (4) Fees. Litigants serving process on the commissioner under this section shall pay the fees specified in s. 601.31 (1) (p).

601.72(5) (5) Ordinary means of service. The right to substituted service under this section does not limit the right to serve summons, notice, orders, pleadings, demands or other process upon any person in any manner provided by law.

601.72 History History: 1995 a. 27, 396; 2001 a. 102.

601.72 Annotation Legislative Council Note on sub. (1) (d), 1975: Under s. 628.04 (created by this act), Wisconsin takes an important step in liberalizing prevailing licensing laws by not requiring residence for unrestricted Wisconsin intermediaries' licenses. As a correlative measure, however, the reach of the Wisconsin courts and administrative agencies is extended to all such nonresidents. [Bill 16-S]

601.72 Annotation The commissioner has the duty to accept service for all insurers, but does not have a duty to determine whether an insurer is a party to the action in which service is sought. Davies v. Heiman, 186 Wis. 2d 370, 520 N.W.2d 917 (Ct. App. 1994).



601.73 Procedure for service of process through state officer.

601.73  Procedure for service of process through state officer.

601.73(1)(1)  Requirements for effective service. Service upon the commissioner or department of financial institutions under s. 601.72 is service on the principal, if:

601.73(1)(a) (a) Two copies of the process are left in the hands or office of the commissioner or department of financial institutions respectively; and

601.73(1)(b) (b) The commissioner or department of financial institutions mails a copy of the process to the person served according to sub. (2) (b).

601.73(2) (2) Commissioner's action.

601.73(2)(a)(a) Records. The commissioner and department of financial institutions shall give receipts for and keep records of all process served through them.

601.73(2)(b) (b) Process mailed. The commissioner or department of financial institutions shall send immediately by certified mail to the person served, at the person's last-known principal place of business, residence or post-office address or at an address designated in writing by the person, one copy of any process received and shall retain the other copy.

601.73(2)(c) (c) Default judgment. No plaintiff or complainant is entitled to a judgment by default in any proceeding in which process is served under this section and s. 601.72 until the expiration of 45 days after the date of mailing of the process under par. (b). If the proceeding is to foreclose or otherwise enforce a lien or security interest, the plaintiff or complainant is not entitled to a judgment by default under this paragraph until the expiration of 20 days after the date of mailing of the process under par. (b).

601.73(3) (3) Proof of service. A certificate by the commissioner or the department of financial institutions, showing service made upon the commissioner or department of financial institutions, and attached to a copy of the process presented for that purpose is sufficient evidence of the service.

601.73 History History: 1971 c. 189; 1977 c. 203 ss. 87, 103; 1979 c. 102; 1989 a. 164; 1995 a. 27, 396; 1999 a. 76; 2001 a. 16.

601.73 Annotation Legislative Council Note, 1979: [Repeal of (1) (c)] In its original form, the procedures of ss. 601.72 and 601.73 for substituted service of process through the commissioner or secretary of state required, in s. 601.73 (1) (b), the serving party to also mail a copy of the process to the person served, as additional assurance that this substituted service would provide actual notice. Sub. (1) (c) then required filing of an affidavit of compliance with (1) (a) and (b) to make the service effective. It may have been cumbersome, but it was logical. Some time later, the requirement of mailing by the serving party was eliminated by an amendment (ch. 189, laws of 1971) that did not go through the Insurance Laws Revision Committee, and did not make the necessary collateral changes. It makes little sense for the serving party to have to provide an affidavit as to what the public official does under (1) (b). Moreover, under (1) (b) the service is not complete anyway unless the public official does perform the statutory duty. Thus, the affidavit seems unnecessary and, because service is not complete without mailing by the public official, no further requirement seems needed. The reasonable solution, therefore, is to repeal (1) (c). [Bill 146-S]

601.73 Annotation Section 801.15 (5) does not extend the time for answering a complaint served by substitute service under this section. Leonard v. Cattahach, 214 Wis. 2d 236, 571 N.W.2d 444 (Ct. App. 1997), 96-3167.



601.93 Payment of dues.

601.93  Payment of dues.

601.93(1g)(1g) In this section, "fire insurance" includes insurance against loss of or damage to:

601.93(1g)(a) (a) Notes, acceptances or any other valuable papers or documents, resulting from any cause, except while in the mail or in the custody or possession of and being transported by any carrier for hire; and

601.93(1g)(b) (b) Personal property of individuals when written under an all-risk type of policy commonly known as the "personal property floater", whenever these risks are written in conjunction with insurance against burglary or theft.

601.93(1m) (1m) Any insurer doing a fire insurance business in this state shall pay fire department dues equal to 2% of the amount of all premiums which, during the preceding calendar year, have been received by, or have been agreed to be paid to, the company for insurance against loss by fire, including insurance on property exempt from taxation.

601.93(2) (2) Every insurer doing a fire insurance business in this state shall, before March 1 in each year, file with the commissioner a statement, showing the amount of premiums upon fire insurance due for the preceding calendar year. Return premiums may be deducted in determining the premium on which the fire department dues are computed. Payments of quarterly installments of the total estimated payment for the then current calendar year under this subsection are due on or before April 15, June 15, September 15 and December 15. On March 1 the insurer shall pay any additional amounts due for the preceding calendar year. Overpayments will be credited on the amount due April 15. The commissioner shall, prior to May 1 each year, report to the department of safety and professional services the amount of dues paid under this subsection and to be paid under s. 101.573 (1).

601.93 History History: 1971 c. 154; 1975 c. 372 ss. 5, 38; 1975 c. 421; Stats. 1975 s. 601.93; 1977 c. 29; 1979 c. 34, 102, 177, 221; 1981 c. 20; 1987 a. 166; 1995 a. 27 ss. 7019, 9130 (4); 2001 a. 103; 2011 a. 32.



601.935 Penalties.

601.935  Penalties.

601.935(1)(1)  Late payment. An insurer that fails to make quarterly payments under s. 601.93 (2) of at least 25% of either the total fire dues paid for the previous calendar year or 80% of the actual fire dues for the current calendar year is liable, in addition to the amount due, for interest of 1.5% of the amount due and unpaid for each month or part of a month that the amount due, together with any interest, remains unpaid.

601.935(2) (2) Negligence. An insurer that fails to pay an amount due, or file a statement required, under s. 601.93 (2), unless the insurer shows that the failure is due to reasonable cause and not due to willful neglect, is liable for the greater of the following amounts:

601.935(2)(a) (a) Five hundred dollars.

601.935(2)(b) (b) Five percent of the amount due for each month or fraction of a month during which the failure continues, but not more than 25% of the amount due.

601.935 History History: 1987 a. 166.






604. State insurance funds; general principles.

604.01 Scope.

604.01  Scope. This chapter applies to all insurance funds operated by this state under chs. 605 to 607.

604.01 History History: 1973 c. 117; 1981 c. 20 s. 2202 (26) (c).



604.02 Continuation of funds.

604.02  Continuation of funds.

604.02(1) (1)  Existing funds. The following funds are continued:

604.02(1)(a) (a) The "local government property insurance fund" or "property fund".

604.02(1)(b) (b) The "state life insurance fund" or "life fund".

604.02 History History: 1973 c. 117; 1979 c. 221; 1981 c. 20, 314; 1987 a. 27.



604.03 Composition and integrity of funds.

604.03  Composition and integrity of funds.

604.03(1) (1)  Composition. Each fund consists of premium payments, earnings from investments, amounts recovered from reinsurers or under subrogation or contribution claims and any other income, less losses paid and expenses properly charged to the fund. Each fund shall be separately maintained and accounted for.

604.03(2) (2) Integrity of fund. Each fund is held in trust for the benefit of insureds and other proper claimants. It may not be spent for any other purposes of the state and may be borrowed by the state only pursuant to normal and usual investment practices under s. 604.05.

604.03 History History: 1973 c. 117.



604.04 Administration.

604.04  Administration.

604.04(1)(1)  Manager. Each fund under chs. 605 to 607 shall be administered by a manager who shall be the commissioner. In chs. 604 to 607, "manager" means the commissioner in his or her capacity as manager.

604.04(2) (2) Other personnel. The manager of a fund may employ such personnel as are necessary for proper administration. To the extent practicable, the manager shall manage the funds, issue policies and prepare reports in the same way that as commissioner he or she requires other insurers to do, except that periodic annual audits may not be required. The manager may make such reasonable rules for the administration of the funds as are necessary to implement the enabling statutes.

604.04(3) (3) Expenses. No full-time state officer or employee may receive additional compensation for services under chs. 604 to 607. Appropriate portions of the salaries of such persons who do work for the funds or supervise them, and other expenses including reasonable charges for state-owned or state-rented office space and the use of state-owned or state-rented office equipment shall be charged against each fund. Each fund shall pay to the commissioner amounts charged for organizational support services, which shall be credited to the appropriation account under s. 20.145 (1) (g) 2. Each fund shall also be charged a sum equivalent to the state premium tax that would be paid by a domestic mutual insurer organized or operating under ch. 611 and doing the same kind of insurance business, except that no such charge shall be made for the insurance of governmental units.

604.04(4) (4) Payment procedure. Any charges against a fund under sub. (3) shall be certified by the commissioner, audited by the department of administration under s. 16.53, and paid by the secretary of administration out of the appropriate fund in accordance with procedures of the department of administration.

604.04(5) (5) Advisory organization membership. The manager of a fund may have the fund join or subscribe to rate service organizations or other advisory organizations useful for the efficient operation of the fund.

604.04(6) (6) Reinsurance. The manager may procure such reinsurance for the fund as he or she considers necessary for its sound operation.

604.04(7) (7) Inspections. The manager may obtain such inspections and reports on risks insured in the fund as sound insurance practice requires.

604.04(8) (8) Nondisclosure of personal information. The manager may refuse to disclose, and may prevent any other person from disclosing, any personally identifiable information, as defined in s. 19.62 (5), that is obtained by the manager in the course of administering a fund under chs. 605 to 607.

604.04 History History: 1973 c. 117; 1979 c. 102 ss. 84, 236 (5), (13); 1981 c. 20 ss. 1759m, 2202 (26) (c); 2001 a. 65; 2003 a. 33; 2007 a. 20.



604.05 Investments.

604.05  Investments. Assets of all funds under chs. 605 to 607 shall be invested by the state investment board under s. 25.17. Each January 1 the secretary of administration shall credit each fund with earnings on the invested assets in each fund for the preceding 12 months. If any fund is indebted to the general fund of the state, the fund shall be charged, at the end of each calendar year, with interest on the indebtedness at the average rate earned by the state upon its deposits in public depositories during the period of indebtedness and that sum shall be credited to the general fund.

604.05 History History: 1973 c. 117; 1981 c. 20 s. 2202 (26) (c); 1983 a. 368; 2003 a. 33.



604.06 Custody of assets and liability.

604.06  Custody of assets and liability.

604.06(1) (1)  Custody. The secretary of administration has sole custody of all assets of funds under chs. 605 to 607.

604.06(2) (2) Liability. Neither the state nor any person is liable for any obligations of the funds, and the rights of creditors are solely against the assets of the funds, except as otherwise provided in chs. 605 to 607.

604.06 History History: 1973 c. 117; 1977 c. 203; 1981 c. 20 s. 2202 (26) (c); 2003 a. 33.



604.07 Bonds.

604.07  Bonds. The commissioner as manager of the funds and the secretary of administration shall file surety bonds, specifically conditioned on the performance of their duties under chs. 605 to 607, in amounts required by, and with sureties approved by, the governor.

604.07 History History: 1973 c. 117; 1981 c. 20 s. 2202 (26) (c); 2003 a. 33.






605. Local government property insurance fund.

605.01 Definitions.

605.01  Definitions. In this chapter, unless the context requires otherwise:

605.01(1) (1) "Local governmental unit" means any local governmental association, authority, board, commission, department, independent agency, institution, office, society or other body, including any city, county, town or village board or common council, school or library board, or board of control of a cooperative educational service agency.

605.01(2) (2) "Property fund" means the local government property insurance fund.

605.01 History History: 1973 c. 117, 333; 1979 c. 221; 1985 a. 335.



605.02 Kinds of property insured.

605.02  Kinds of property insured.

605.02(1) (1)  Property of local governmental units. Any local governmental unit may insure in the property fund its property or, subject to sub. (2), property for which it may be liable in the event of damage or destruction. Property insured under this section by a local governmental unit may not also be insured in any other manner unless the manager certifies that additional insurance is necessary, or unless the local governmental unit by resolution, a certified copy of which is filed with the manager, decides to insure specified personal property with insurers authorized to do business in this state.

605.02(2) (2) Requirements for nonowned property. The property fund may cover a building or structure specified in sub. (1) that is not owned by a local governmental unit only if all of the following conditions are met:

605.02(2)(a) (a) The building or structure is listed and described as a nonowned building or structure in the local governmental unit's statement of values.

605.02(2)(b) (b) The local governmental unit is contractually liable in the event that the building or structure is damaged or destroyed.

605.02(2)(c) (c) The building or structure is in the local governmental unit's care, custody, or control.

605.02(2)(d) (d) The building or structure is used for a legitimate governmental purpose.

605.02 History History: 1973 c. 117; 1979 c. 221; 2007 a. 170.



605.03 Coverage to be provided.

605.03  Coverage to be provided.

605.03(1) (1)  General.

605.03(1)(a)(a) Mandatory coverage. The property fund shall provide protection against fire and extended coverage perils. The coverage shall be at least as favorable as that customarily provided by policies filed with the commissioner for the use of private insurers in insuring comparable property.

605.03(1)(b) (b) Optional coverage. The fund may also provide additional protection against other named perils or may provide protection on an all-risk basis, on such terms as the manager prescribes.

605.03(1)(c) (c) Valuation basis. The fund may provide coverage on any appropriate valuation basis including actual cash value and replacement cost, and may cover loss from the lack of use of or reduction in the income from property caused by perils insured against.

605.03(1)(d) (d) Term of policy. The manager may prescribe the time periods for which coverage is to be provided.

605.03(1)(e) (e) Documents. The manager shall prepare policies and supplementary documents for the use of the fund in providing the coverage under pars. (a) and (b), but no such documents may be used by the fund if the commissioner would not approve them for the use of private insurers.

605.03(2) (2) Coinsurance. The manager may prescribe by rule the percentages of value or cost for which coverage may be provided.

605.03(3) (3) Deductibles. The manager may prescribe by rule that small losses in any one occurrence shall not be paid.

605.03 History History: 1973 c. 117; 2007 a. 168.



605.09 Restrictions on private insurance.

605.09  Restrictions on private insurance. After a lawful vote of the local governmental unit to insure under this chapter, no such unit may pay out any money to any private insurer nor incur any indebtedness against the unit to a private insurer for any insurance on any property of the unit or for which the unit may be legally liable if such insurance is available under this chapter, unless it is approved by the commissioner as necessary or unless it is insurance on personal property which the unit by resolution filed with the commissioner has decided to insure in insurance companies authorized to do business in this state.

605.09 History History: 1973 c. 117; 1975 c. 41; 1979 c. 221.



605.21 Manner of participation in property fund.

605.21  Manner of participation in property fund.

605.21(1)(1)  Placing insurance. The property fund shall insure property described in s. 605.02 after receipt from the clerk of the local governmental unit of a certified copy of the resolution authorizing insurance in the property fund. The clerk shall report to the manager each policy then in force upon such property, stating the property covered by the policy and the dates of issue and of expiration, the amounts and rates of insurance and the premiums. Property already insured shall become insured by the property fund as existing policies expire or are canceled. Thereafter the insurance on all property described in s. 605.02 shall be provided. Premiums shall be certified by the manager to the clerk of the appropriate unit.

605.21(2) (2) Premium payment. Upon receipt of certification of premium due, the premium shall be paid into the state treasury for the benefit of the property fund, within 60 days after the date of certification or the effective date of the policy, whichever is the later. Premiums for property insured effective at a later date shall be paid within 60 days after the effective date of each addition. The amount of a premium in default shall be a special charge against the local governing unit, and be included in the next certification of state taxes and charged and collected as other special charges are collected, with interest from the due date at a rate set by the commissioner by rule or, in the absence of a rule, at twice the most common prime rate charged by major banks in this state.

605.21(3) (3) Withdrawal from the property fund. Any local governmental unit may terminate its insurance in the property fund by a majority vote, and upon certifying such action to the manager the insurance in force in the fund shall terminate upon expiration of the policy unless the unit specifies an earlier date for termination. In case of removal or sale of property, the board may terminate the insurance on that property without terminating its entire insurance in the property fund.

605.21(4) (4) Insurance of personal property. All personal property of the local governing unit is insured and premiums therefor must be paid under this section except to the extent that coverage is excluded by resolution under s. 605.02 (1).

605.21 History History: 1973 c. 117, 333; 1979 c. 102, 221; 2007 a. 170.



605.23 Adjustment of losses.

605.23  Adjustment of losses.

605.23(1) (1)  Payment for losses. The manager shall determine within a reasonable time any loss on insured property owned by a local governmental unit or for which the unit is liable and promptly certify the amount to the department of administration, which shall issue a warrant on the property fund payable to the treasurer of the local governmental unit for the amount of the loss less any applicable amounts under s. 605.03 (2) or (3).

605.23(2) (2) Appraisal in case of disagreement. If there is disagreement between the manager and the local governmental unit as to the amount of the loss or damage to property covered by the property fund, the amount shall be determined by appraisal, upon the demand of the local governmental unit. The manager and the claimant shall each select a competent and disinterested appraiser and notify the other of the selection within 20 days of the demand. If either party fails to select an appraiser within the allotted time, the other party may request a court of record to appoint an appraiser. The appraisers shall first select a competent and disinterested umpire. If they do not agree on one within 15 days, then either party may request a judge of a court of record in the county in which the property is located to select a competent and disinterested umpire and the judge shall do so promptly. The appraisers shall then appraise the loss and damage, stating separately the actual cash value or other applicable basis of valuation and the loss or damage to each item. If they fail to agree they shall submit their differences to the umpire. An itemized award in writing of any 2 of the 3 when filed with the manager shall determine the amount of the insured value and of loss or damage. Each appraiser shall be paid by the party selecting that appraiser and other expenses of appraisal and of the umpire shall be paid by the parties equally.

605.23(3) (3) Considerations in ascertaining loss. The basic criterion for ascertaining the amount of any loss to property under this chapter is actual cash value, unless the property is insured for replacement cost. Obsolescence and plans for demolition are factors to be considered in determining actual cash value, and replacement cost shall not be paid if there are plans for demolition of the property.

605.23 History History: 1973 c. 117; 1979 c. 102, 221.



605.24 Recovery of losses from other parties.

605.24  Recovery of losses from other parties.

605.24(1) (1)  Suit by attorney general. Upon the request of the manager, the attorney general may proceed in the courts of any jurisdiction to recover from any responsible party other than an insured or any person using or dealing with the property in the course of the person's employment for the insured, for any loss or damage to any property covered by insurance under this chapter. Any recovery less expenses shall be paid into the property fund, but if the amount recovered less expenses exceeds that paid out by the fund, the difference shall be paid to the insured.

605.24(2) (2) Collection of reinsurance. The manager shall collect reinsurance due and pay the amount collected into the property fund.

605.24(3) (3) Right over against 3rd persons. The property fund may name other persons as additional persons protected under s. 605.02, but unless it does so the fund shall have any right of recovery by subrogation or otherwise against such persons that a private insurer would have and shall not lose such right because the governmental unit protected has after commencement of the coverage waived any right of recovery it would otherwise have had, or has thereafter contracted to assume the risk that general law would have placed elsewhere.

605.24 History History: 1973 c. 117; 1979 c. 102 s. 236 (15); 2005 a. 253.

605.24 Annotation There is nothing in either chs. 604 or 605, or anywhere else, that prohibits the Fund from voluntarily contracting away sub. (3) protection. Wisconsin State Local Government Property Insurance Fund v. Thomas A. Mason Company, 2008 WI App 49, 308 Wis. 2d 512, 748 N.W.2d 476, 07-1112.



605.30 Inadequacy of fund.

605.30  Inadequacy of fund. If the property fund does not have sufficient assets to pay claims that are due, the secretary of administration shall transfer from the general fund to the property fund an amount sufficient to pay the losses and shall pay the losses. The property fund shall thereafter repay the general fund this amount and the secretary of administration shall transfer the amount as soon as there are assets in the property fund.

605.30 History History: 1973 c. 117; 2003 a. 33.



605.35 Loan to general fund.

605.35  Loan to general fund. On or before June 30, 1992, the property fund shall make a loan of $10,000,000 to the general fund. Interest shall accrue on the principal balance at the average rate earned by the state on its deposits in public depositories during the period of the loan. The general fund shall repay the loan in 5 annual installments of $2,000,000 principal plus accrued interest, beginning on or before June 30, 1995.

605.35 History History: 1991 a. 269; 1991 a. 269 s. 1117g supplement; 1993 a. 16.

605.35 Annotation In an Opinion dated October 6, 1992 (80 Atty. Gen. 327), Attorney General James E. Doyle concluded that the Governor's partial veto of SECTION 1117g of Enrolled 1991 Senate Bill 483, which became 1991 Wisconsin Act 269, "did not result in a complete and workable law" and "therefore, was invalid."

605.35 Annotation Acting in its policy-board capacity under section 13.90 (1) of the statutes, the Joint Committee on Legislative Organization directed the Legislative Reference Bureau to publish this supplement to 1991 Wisconsin Act 269, showing SECTION 1117g of the act as contained in Enrolled 1991 Senate Bill 483 and without the markings indicating a partial veto by Governor Tommy G. Thompson.

605.35 AnnotationThe Governor's partial veto of section 1117g of 1991 Wisconsin Act 269 did not result in a complete and workable law. The partial veto, therefore, was invalid. Because the Governor's approval was not necessary for the bill to become law, the invalidity of the partial veto results in s. 605.35 being enforced as passed by the legislature. 80 Atty. Gen. 327.






607. State life insurance fund.

607.02 Scope of operation.

607.02  Scope of operation.

607.02(1)(1)  Types of policies permitted. Subject to sub. (2), the life fund may issue to any resident of the state any kind of life insurance with any riders or endorsements thereto that would be filed with the commissioner for issuance by private insurers authorized to do a life insurance business in this state. Coverages may be combined and granted in the same policy by the life fund to the same extent as by a private life insurer.

607.02(2) (2) Limits on policies from fund. No policies may be issued on any one risk exceeding $10,000 for residents of this state.

607.02 History History: 1973 c. 117; 2007 a. 168.



607.03 Nature of fund.

607.03  Nature of fund. Unless expressly provided otherwise, the life fund is subject as an insurer to chs. 600 to 646, except for chs. 610 to 618, 645, and 646, and is subject to all other laws applicable to insurers issuing life insurance, specifically including of the soldiers' and sailors' civil relief act of 1940, P.L. 76-861, and amendments thereto or reenactments thereof. Any policy entitled to benefits under that act shall be deemed amended to conform thereto. This section shall remain in force concurrently with that act of congress and amendments thereto or reenactments thereof.

607.03 History History: 1973 c. 117; 1979 c. 89 s. 543; 2001 a. 38.



607.04 Solicitation.

607.04  Solicitation. The life fund may not employ agents or solicitors and may not pay commissions for the procuring of insurance applications.

607.04 History History: 1973 c. 117.



607.07 Examination and underwriting.

607.07  Examination and underwriting.

607.07(1) (1)  Medical examinations. No medical examination need be required on an application for a policy. The manager may require a medical examination or other medical information in accordance with usual practices in the life insurance business. An application for a policy shall be reviewed after all required medical information is provided to the manager.

607.07(2) (2) Underwriting approval. The manager or the manager's designee shall pass upon all applications for insurance. If the application is accepted, the premium shall be paid into the life fund and a policy shall be issued, signed by the manager, promising payment out of the life fund without further liability on the part of the state.

607.07 History History: 1973 c. 117; 1975 c. 39 s. 732 (2); 1979 c. 102 s. 236 (19); 1987 a. 247.



607.15 Surplus distribution.

607.15  Surplus distribution. The net profits of the life fund shall be distributed annually among the policyholders, except that so far as is practicably possible, the ratio of surplus to assets shall be kept between 7% and 10%.

607.15 History History: 1973 c. 117.



607.21 Payments from life fund.

607.21  Payments from life fund. In addition to the payments under s. 604.04 (3), and the payments which become due under its policies, the life fund shall pay:

607.21(1) (1) A fee, to be determined by the manager, to the medical examiner for each medical examination made under s. 607.07 (1);

607.21(2) (2) The actual expense of inspection reports;

607.21(3) (3) The actual expense of adjustment of any loss or the defense or prosecution of any action; and

607.21(4) (4) A fee equal to 2% of net premiums collected to the department of administration for general services rendered by state administrative and legislative agencies which are not otherwise charged to the fund.

607.21 History History: 1973 c. 117.



607.22 Policy loans.

607.22  Policy loans.

607.22(1)(1)  General. Loans may be made on a policy to an aggregate amount which, together with accumulated interest at rates to be fixed from time to time by the commissioner, and applicable to all policies then in force, does not exceed the cash surrender value on the next policy anniversary on the basis of the premiums then paid. Any premium not paid when due shall be charged as a policy loan. When the unpaid loan and interest equals the cash surrender value, the policy shall terminate, but before that time the whole or any part of a loan may be repaid.

607.22(2) (2) Existing policies. The interest on loans on policies issued before April 1, 1977, shall be set under sub. (1) but may not exceed 6%. The interest on loans on policies issued on or after April 1, 1977, shall be set under sub. (1) but may not exceed 8%.

607.22 History History: 1973 c. 117; 1987 a. 247.






609. Defined network plans.

609.001 Joint ventures; legislative findings.

609.001  Joint ventures; legislative findings.

609.001(1) (1) The legislature finds that increased development of health maintenance organizations, preferred provider plans and limited service health organizations may have the effect of putting small, independent health care providers at a competitive disadvantage with larger health care providers. In order to avoid monopolistic situations and to provide competitive alternatives, it may be necessary for those small, independent health care providers to form joint ventures. The legislature finds that these joint ventures are a desirable means of health care cost containment to the extent that they increase the number of entities with which a health maintenance organization, preferred provider plan or limited service health organization may choose to contract and to the extent that the joint ventures do not violate state or federal antitrust laws.

609.001(2) (2) The legislature finds that competition in the health care market will be enhanced by allowing employers and organizations which otherwise act independently to join together in a manner consistent with the state and federal antitrust laws for the purpose of purchasing health care coverage for employees and members. These joint ventures will allow purchasers of health care coverage to obtain volume discounts when they negotiate with insurers and health care providers. These joint ventures should result in an improved business climate in this state because of reduced costs for health care coverage.

609.001 History History: 1985 a. 29.



609.01 Definitions.

609.01  Definitions. In this chapter:

609.01(1b) (1b) "Defined network plan" means a health benefit plan that requires an enrollee of the health benefit plan, or creates incentives, including financial incentives, for an enrollee of the health benefit plan, to use providers that are managed, owned, under contract with, or employed by the insurer offering the health benefit plan.

609.01(1c) (1c) "Emergency medical condition" has the meaning given in s. 632.85 (1) (a).

609.01(1d) (1d) "Enrollee" means, with respect to a defined network plan, preferred provider plan, or limited service health organization, a person who is entitled to receive health care services under the plan.

609.01(1g) (1g)

609.01(1g)(a)(a) Except as provided in par. (b), "health benefit plan" means any hospital or medical policy or certificate.

609.01(1g)(b) (b) "Health benefit plan" does not include any of the following:

609.01(1g)(b)1. 1. Coverage that is only accident or disability income insurance, or any combination of the 2 types.

609.01(1g)(b)2. 2. Coverage issued as a supplement to liability insurance.

609.01(1g)(b)3. 3. Liability insurance, including general liability insurance and automobile liability insurance.

609.01(1g)(b)4. 4. Worker's compensation or similar insurance.

609.01(1g)(b)5. 5. Automobile medical payment insurance.

609.01(1g)(b)6. 6. Credit-only insurance.

609.01(1g)(b)7. 7. Coverage for on-site medical clinics.

609.01(1g)(b)8. 8. Other similar insurance coverage, as specified in regulations issued by the federal department of health and human services, under which benefits for medical care are secondary or incidental to other insurance benefits.

609.01(1g)(b)9. 9. If provided under a separate policy, certificate or contract of insurance, or if otherwise not an integral part of the policy, certificate or contract of insurance: limited-scope dental or vision benefits; benefits for long-term care, nursing home care, home health care, community-based care, or any combination of those benefits; and such other similar, limited benefits as are specified in regulations issued by the federal department of health and human services under section 2791 of P.L. 104-191.

609.01(1g)(b)10. 10. Hospital indemnity or other fixed indemnity insurance or coverage only for a specified disease or illness, if all of the following apply:

609.01(1g)(b)10.a. a. The benefits are provided under a separate policy, certificate or contract of insurance.

609.01(1g)(b)10.b. b. There is no coordination between the provision of such benefits and any exclusion of benefits under any group health plan maintained by the same plan sponsor.

609.01(1g)(b)10.c. c. Such benefits are paid with respect to an event without regard to whether benefits are provided with respect to such an event under any group health plan maintained by the same plan sponsor.

609.01(1g)(b)11. 11. Other insurance exempted by rule of the commissioner.

609.01(1j) (1j) "Health care costs" means consideration for the provision of health care, including consideration for services, equipment, supplies and drugs.

609.01(1m) (1m) "Health care plan" has the meaning given under s. 628.36 (2) (a) 1.

609.01(2) (2) "Health maintenance organization" means a health care plan offered by an organization established under ch. 185 or 193, 611, 613 or 614 or issued a certificate of authority under ch. 618 that makes available to its enrollees, in consideration for predetermined periodic fixed payments, comprehensive health care services performed by providers participating in the plan.

609.01(3) (3) "Limited service health organization" means a health care plan offered by an organization established under ch. 185, 611, 613 or 614 or issued a certificate of authority under ch. 618 that makes available to its enrollees, in consideration for predetermined periodic fixed payments, a limited range of health care services performed by providers participating in the plan.

609.01(3m) (3m) "Participating" means, with respect to a physician or other provider, under contract with a defined network plan, preferred provider plan, or limited service health organization to provide health care services, items or supplies to enrollees of the defined network plan, preferred provider plan, or limited service health organization.

609.01(3r) (3r) "Physician" has the meaning given in s. 448.01 (5).

609.01(4) (4) "Preferred provider plan" means a health care plan offered by an organization established under ch. 185, 193, 611, 613, or 614 or issued a certificate of authority under ch. 618 that makes available to its enrollees, without referral and for consideration other than predetermined periodic fixed payments, coverage of either comprehensive health care services or a limited range of health care services, regardless of whether the health care services are performed by participating or nonparticipating providers.

609.01(4m) (4m) "Primary care physician" means a physician specializing in family medical practice, general internal medicine or pediatrics.

609.01(5) (5) "Primary provider" means a participating primary care physician, or other participating provider authorized by the defined network plan, preferred provider plan, or limited service health organization to serve as a primary provider, who coordinates and may provide ongoing care to an enrollee.

609.01(5m) (5m) "Provider" means a health care professional, a health care facility or a health care service or organization.

609.01(7) (7) "Standard plan" means a health care plan other than a health maintenance organization or a preferred provider plan.

609.01 History History: 1985 a. 29; 1989 a. 23; 1997 a. 237; 2001 a. 16; 2005 a. 441 ss. 107, 108; 2007 a. 96.

609.01 Annotation Under this section, an HMO enrollee has no personal liability for the costs of covered health care received. A hospital only has recourse against the HMO and may not assert its lien rights under this section against insurance proceeds paid by a tortfeasor's insurer to the HMO enrollee. Dorr v. Sacred Heart Hospital, 228 Wis. 2d 425, 597 N.W.2d 462 (Ct. App. 1999), 98-1772.

609.01 Annotation Sections 609.01 and 609.91 do not prohibit HMOs from asserting contractual subrogation rights with respect to actual medical expenses incurred by an HMO for medical care covered by the HMO's contract with an enrollee. Sub. (2) says that an HMO is an entity that makes available to its enrollees, in consideration for predetermined periodic fixed payments, comprehensive health care services but does not put in place a general limitation on all sources of funds available to HMOs. Torres v. Dean Health Plan, Inc. 2005 WI App 89, 282 Wis. 2d 725, 698 N.W.2d 107, 03-3274.



609.03 Indication of operations.

609.03  Indication of operations.

609.03(1) (1)  Certificate of authority. An insurer may apply to the commissioner for a new or amended certificate of authority that limits the insurer to engaging in only the types of insurance business described in sub. (3).

609.03(2) (2) Statement of operations. If an insurer is a cooperative association organized under ss. 185.981 to 185.985, the insurer may apply to the commissioner for a statement of operations that limits the insurer to engaging in only the types of insurance business described in sub. (3).

609.03(3) (3) Restrictions on operations.

609.03(3)(a)(a) An insurer that has a new or amended certificate of authority under sub. (1) or a statement of operations under sub. (2) may engage in only the following types of insurance business:

609.03(3)(a)1. 1. As a health maintenance organization.

609.03(3)(a)2. 2. As a limited service health organization.

609.03(3)(a)3. 3. In other insurance business that is immaterial in relation to, or incidental to, the insurer's business under subd. 1. or 2.

609.03(3)(b) (b) The commissioner may, by rule, define "immaterial" or "incidental", or both, for purposes of par. (a) 3. as a percentage of premiums, except the percentage may not exceed 10% of the total premiums written by the insurer.

609.03(4) (4) Removing restrictions. An amendment to a certificate of authority or statement of operations that removes the limitation imposed under this section is not effective unless the insurer, on the effective date of the amendment, complies with the capital, surplus and other requirements applicable to the insurer under chs. 600 to 645.

609.03 History History: 1989 a. 23.



609.05 Primary provider and referrals.

609.05  Primary provider and referrals.

609.05(1) (1) Except as provided in subs. (2) and (3), a limited service health organization, preferred provider plan, or defined network plan shall permit its enrollees to choose freely among participating providers.

609.05(2) (2) Subject to s. 609.22 (4) and (4m), a limited service health organization, preferred provider plan, or defined network plan may require an enrollee to designate a primary provider and to obtain health care services from the primary provider when reasonably possible.

609.05(3) (3) Except as provided in ss. 609.22 (4m), 609.65, and 609.655, a limited service health organization, preferred provider plan, or defined network plan may require an enrollee to obtain a referral from the primary provider designated under sub. (2) to another participating provider prior to obtaining health care services from that participating provider.

609.05 History History: 1985 a. 29; 1987 a. 366; 1989 a. 121; 1997 a. 237; 1999 a. 9; 2001 a. 16.



609.10 Standard plan and point-of-service option plan required.

609.10  Standard plan and point-of-service option plan required.

609.10(1)(1)

609.10(1)(ac) (ac) In this section, "point-of-service option plan" means a health maintenance organization or preferred provider plan that permits an enrollee to obtain covered health care services from a provider that is not a participating provider of the health maintenance organization or preferred provider plan under all of the following conditions:

609.10(1)(ac)1. 1. The nonparticipating provider holds a license or certificate that authorizes or qualifies the provider to provide the health care services.

609.10(1)(ac)2. 2. The health maintenance organization or preferred provider plan is required to pay the nonparticipating provider only the amount that the health maintenance organization or preferred provider plan would pay a participating provider for those health care services.

609.10(1)(ac)3. 3. The enrollee is responsible for any additional costs or charges related to the coverage.

609.10(1)(am) (am) Except as provided in subs. (2) to (4), an employer that offers any of its employees a health maintenance organization or a preferred provider plan that provides comprehensive health care services shall also offer the employees a standard plan that provides at least substantially equivalent coverage of health care expenses and a point-of-service option plan, as provided in pars. (b) and (c).

609.10(1)(b) (b) At least once annually, the employer shall provide the employees the opportunity to enroll in the health care plans under par. (am).

609.10(1)(c) (c) The employer shall provide the employees adequate notice of the opportunity to enroll in the health care plans under par. (am) and shall provide the employees complete and understandable information concerning the differences among the health maintenance organization or preferred provider plan, the standard plan and the point-of-service option plan.

609.10(2) (2) If, after providing an opportunity to enroll under sub. (1) (b) and the notice and information under sub. (1) (c), fewer than 25 employees indicate that they wish to enroll in the standard plan under sub. (1) (am), the employer need not offer the standard plan on that occasion.

609.10(3) (3) Subsection (1) does not apply to an employer that does any of the following:

609.10(3)(a) (a) Employs fewer than 25 full-time employees.

609.10(3)(b) (b) Offers its employees a health maintenance organization or a preferred provider plan only through an insurer that is a cooperative association organized under ss. 185.981 to 185.985 or only through an insurer that is restricted under s. 609.03 (3).

609.10(4) (4) Nothing in sub. (1) requires an employer to offer a particular health care plan to an employee if the health care plan determines that the employee does not meet reasonable medical underwriting standards of the health care plan.

609.10(5) (5) The commissioner may establish by rule standards in addition to any established under s. 609.20 for what constitutes adequate notice and complete and understandable information under sub. (1) (c).

609.10(6) (6) The commissioner shall promulgate rules necessary for the administration of the requirement to offer point-of-service option plans under sub. (1) (am).

609.10 History History: 1985 a. 29; 1997 a. 237; 1999 a. 9; 2001 a. 16.



609.17 Reports of disciplinary action.

609.17  Reports of disciplinary action. Every limited service health organization, preferred provider plan, and defined network plan shall notify the medical examining board or appropriate affiliated credentialing board attached to the medical examining board of any disciplinary action taken against a participating provider who holds a license or certificate granted by the board or affiliated credentialing board.

609.17 History History: 1985 a. 340; 1993 a. 107; 1997 a. 237; 2001 a. 16.



609.20 Rules for preferred provider and defined network plans.

609.20  Rules for preferred provider and defined network plans.

609.20(1m)(1m) The commissioner may promulgate rules relating to preferred provider plans and defined network plans for any of the following purposes, as appropriate:

609.20(1m)(a) (a) To ensure that enrollees are not forced to travel excessive distances to receive health care services.

609.20(1m)(b) (b) To ensure that the continuity of patient care for enrollees meets the requirements under s. 609.24.

609.20(1m)(c) (c) To define substantially equivalent coverage of health care expenses for purposes of s. 609.10 (1) (am).

609.20(1m)(d) (d) To ensure that employees offered a health maintenance organization or a preferred provider plan that provides comprehensive services under s. 609.10 (1) (am) are given adequate notice of the opportunity to enroll, as well as complete and understandable information under s. 609.10 (1) (c) concerning the differences among the health maintenance organization or preferred provider plan, the standard plan and the point-of-service option plan, as defined in s. 609.10 (1) (ac), including differences among providers available and differences resulting from special limitations or requirements imposed by an institutional provider because of its affiliation with a religious organization.

609.20(2m) (2m) Any rule promulgated under this chapter shall recognize the differences between preferred provider plans and other types of defined network plans, take into account the fact that preferred provider plans provide coverage for the services of nonparticipating providers, and be appropriate to the type of plan to which the rule applies.

609.20 History History: 1985 a. 29; 1997 a. 237; 1999 a. 9; 2001 a. 16.



609.22 Access standards.

609.22  Access standards.

609.22(1)(1)  Providers. A defined network plan shall include a sufficient number, and sufficient types, of qualified providers to meet the anticipated needs of its enrollees, with respect to covered benefits, as appropriate to the type of plan and consistent with normal practices and standards in the geographic area.

609.22(2) (2) Adequate choice. A defined network plan that is not a preferred provider plan shall ensure that, with respect to covered benefits, each enrollee has adequate choice among participating providers and that the providers are accessible and qualified.

609.22(3) (3) Primary provider selection. A defined network plan that is not a preferred provider plan shall permit each enrollee to select his or her own primary provider from a list of participating primary care physicians and any other participating providers that are authorized by the defined network plan to serve as primary providers. The list shall be updated on an ongoing basis and shall include a sufficient number of primary care physicians and any other participating providers authorized by the plan to serve as primary providers who are accepting new enrollees.

609.22(4) (4) Specialist providers.

609.22(4)(a)(a)

609.22(4)(a)1.1. If a defined network plan that is not a preferred provider plan requires a referral to a specialist for coverage of specialist services, the defined network plan that is not a preferred provider plan shall establish a procedure by which an enrollee may apply for a standing referral to a specialist. The procedure must specify the criteria and conditions that must be met in order for an enrollee to obtain a standing referral.

609.22(4)(a)2. 2. A defined network plan that is not a preferred provider plan may require the enrollee's primary provider to remain responsible for coordinating the care of an enrollee who receives a standing referral to a specialist. A defined network plan that is not a preferred provider plan may restrict the specialist from making any secondary referrals without prior approval by the enrollee's primary provider. If an enrollee requests primary care services from a specialist to whom the enrollee has a standing referral, the specialist, in agreement with the enrollee and the enrollee's primary provider, may provide primary care services to the enrollee in accordance with procedures established by the defined network plan that is not a preferred provider plan.

609.22(4)(a)3. 3. A defined network plan that is not a preferred provider plan must include information regarding referral procedures in policies or certificates provided to enrollees and must provide such information to an enrollee or prospective enrollee upon request.

609.22(4m) (4m) Obstetric and gynecologic services.

609.22(4m)(a)(a) A defined network plan that provides coverage of obstetric or gynecologic services may not require a female enrollee of the defined network plan to obtain a referral for covered obstetric or gynecologic benefits provided by a participating provider who is a physician licensed under ch. 448 and who specializes in obstetrics and gynecology, regardless of whether the participating provider is the enrollee's primary provider. Notwithstanding sub. (4), the defined network plan may not require the enrollee to obtain a standing referral under the procedure established under sub. (4) (a) for covered obstetric or gynecologic benefits.

609.22(4m)(b) (b) A defined network plan under par. (a) may not do any of the following:

609.22(4m)(b)1. 1. Penalize or restrict the coverage of a female enrollee on account of her having obtained obstetric or gynecologic services in the manner provided under par. (a).

609.22(4m)(b)2. 2. Penalize or restrict the contract of a participating provider on account of his or her having provided obstetric or gynecologic services in the manner provided under par. (a).

609.22(4m)(c) (c) A defined network plan under par. (a) shall provide written notice of the requirement under par. (a) in every policy or group certificate issued by the defined network plan.

609.22(5) (5) Second opinions. A defined network plan shall provide an enrollee with coverage for a 2nd opinion from another participating provider.

609.22(6) (6) Emergency care. Notwithstanding s. 632.85, if a defined network plan provides coverage of emergency services, with respect to covered benefits, the defined network plan shall do all of the following:

609.22(6)(a) (a) Cover emergency medical services for which coverage is provided under the plan and that are obtained without prior authorization for the treatment of an emergency medical condition.

609.22(6)(b) (b) Cover emergency medical services or urgent care for which coverage is provided under the plan and that is provided to an individual who has coverage under the plan as a dependent child and who is a full-time student attending school outside of the geographic service area of the plan.

609.22(7) (7) Telephone access. A defined network plan that is not a preferred provider plan shall provide telephone access for sufficient time during business and evening hours to ensure that enrollees have adequate access to routine health care services for which coverage is provided under the plan. A defined network plan that is not a preferred provider plan shall provide 24-hour telephone access to the plan or to a participating provider for emergency care, or authorization for care, for which coverage is provided under the plan.

609.22(8) (8) Access plan for certain enrollees. A defined network plan shall develop an access plan to meet the needs, with respect to covered benefits, of its enrollees who are members of underserved populations. If a significant number of enrollees of the plan customarily use languages other than English, the defined network plan shall provide access to translation services fluent in those languages to the greatest extent possible.

609.22 History History: 1997 a. 237; 1999 a. 9; 2001 a. 16.



609.24 Continuity of care.

609.24  Continuity of care.

609.24(1)(1)  Requirement to provide access.

609.24(1)(a)(a) Subject to pars. (b) and (c) and except as provided in par. (d), a defined network plan shall, with respect to covered benefits, provide coverage to an enrollee for the services of a provider, regardless of whether the provider is a participating provider at the time the services are provided, if the defined network plan represented that the provider was, or would be, a participating provider in marketing materials that were provided or available to the enrollee at any of the following times:

609.24(1)(a)1. 1. If the plan under which the enrollee has coverage has an open enrollment period, the most recent open enrollment period.

609.24(1)(a)2. 2. If the plan under which the enrollee has coverage has no open enrollment period, the time of the enrollee's enrollment or most recent coverage renewal, whichever is later.

609.24(1)(b) (b) Except as provided in par. (d), a defined network plan shall provide the coverage required under par. (a) with respect to the services of a provider who is a primary care physician for the following period of time:

609.24(1)(b)1. 1. For an enrollee of a plan with no open enrollment period, until the end of the current plan year.

609.24(1)(b)2. 2. For an enrollee of a plan with an open enrollment period, until the end of the plan year for which it was represented that the provider was, or would be, a participating provider.

609.24(1)(c) (c) Except as provided in par. (d), if an enrollee is undergoing a course of treatment with a participating provider who is not a primary care physician and whose participation with the plan terminates, the defined network plan shall provide the coverage under par. (a) with respect to the services of the provider for the following period of time:

609.24(1)(c)1. 1. Except as provided in subd. 2., for the remainder of the course of treatment or for 90 days after the provider's participation with the plan terminates, whichever is shorter, except that the coverage is not required to extend beyond the period specified in par. (b) 1. or 2., whichever applies.

609.24(1)(c)2. 2. If maternity care is the course of treatment and the enrollee is a woman who is in the 2nd or 3rd trimester of pregnancy when the provider's participation with the plan terminates, until the completion of postpartum care for the woman and infant.

609.24(1)(d) (d) The coverage required under this section need not be provided or may be discontinued if any of the following applies:

609.24(1)(d)1. 1. The provider no longer practices in the defined network plan's geographic service area.

609.24(1)(d)2. 2. The insurer issuing the defined network plan terminates or terminated the provider's contract for misconduct on the part of the provider.

609.24(1)(e) (e)

609.24(1)(e)1.1. An insurer issuing a defined network plan shall include in its provider contracts provisions addressing reimbursement to providers for services rendered under this section.

609.24(1)(e)2. 2. If a contract between a defined network plan and a provider does not address reimbursement for services rendered under this section, the insurer shall reimburse the provider according to the most recent contracted rate.

609.24(2) (2) Medical necessity provisions. This section does not preclude the application of any provisions related to medical necessity that are generally applicable under the plan.

609.24(3) (3) Hold harmless requirements. A provider that receives or is due reimbursement for services provided to an enrollee under this section is subject to s. 609.91 with respect to the enrollee, regardless of whether the provider is a participating provider in the enrollee's plan and regardless of whether the enrollee's plan is a health maintenance organization.

609.24(4) (4) Notice of provisions. A defined network plan shall notify all plan enrollees of the provisions under this section whenever a participating provider's participation with the plan terminates, or shall, by contract, require a participating provider to notify all plan enrollees of the provisions under this section if the participating provider's participation with the plan terminates.

609.24 History History: 1997 a. 237; 2001 a. 16.



609.30 Provider disclosures.

609.30  Provider disclosures.

609.30(1) (1)  Plan may not contract. A defined network plan may not contract with a participating provider to limit the provider's disclosure of information, to or on behalf of an enrollee, about the enrollee's medical condition or treatment options.

609.30(2) (2) Plan may not penalize or terminate. A participating provider may discuss, with or on behalf of an enrollee, all treatment options and any other information that the provider determines to be in the best interest of the enrollee. A defined network plan may not penalize or terminate the contract of a participating provider because the provider makes referrals to other participating providers or discusses medically necessary or appropriate care with or on behalf of an enrollee.

609.30 History History: 1997 a. 237; 2001 a. 16.



609.32 Quality assurance.

609.32  Quality assurance.

609.32(1)(1)  Standards; other than preferred provider plans. A defined network plan that is not a preferred provider plan shall develop comprehensive quality assurance standards that are adequate to identify, evaluate, and remedy problems related to access to, and continuity and quality of, care. The standards shall include at least all of the following:

609.32(1)(a) (a) An ongoing, written internal quality assurance program.

609.32(1)(b) (b) Specific written guidelines for quality of care studies and monitoring.

609.32(1)(c) (c) Performance and clinical outcomes-based criteria.

609.32(1)(d) (d) A procedure for remedial action to address quality problems, including written procedures for taking appropriate corrective action.

609.32(1)(e) (e) A plan for gathering and assessing data.

609.32(1)(f) (f) A peer review process.

609.32(1m) (1m) Procedure for remedial action; preferred provider plans. A preferred provider plan shall develop a procedure for remedial action to address quality problems, including written procedures for taking appropriate corrective action.

609.32(2) (2) Selection and evaluation of providers.

609.32(2)(a)(a) A defined network plan shall develop a process for selecting participating providers, including written policies and procedures that the plan uses for review and approval of providers. After consulting with appropriately qualified providers, the plan shall establish minimum professional requirements for its participating providers. The process for selection shall include verification of a provider's license or certificate, including the history of any suspensions or revocations, and the history of any liability claims made against the provider.

609.32(2)(b) (b) A defined network plan shall establish in writing a formal, ongoing process for reevaluating each participating provider within a specified number of years after the provider's initial acceptance for participation. The reevaluation shall include all of the following:

609.32(2)(b)1. 1. Updating the previous review criteria.

609.32(2)(b)2. 2. Assessing the provider's performance on the basis of such criteria as enrollee clinical outcomes, number of complaints and malpractice actions.

609.32(2)(c) (c) A defined network plan may not require a participating provider to provide services that are outside the scope of his or her license or certificate.

609.32 History History: 1997 a. 237; 2001 a. 16.



609.34 Clinical decision-making; medical director.

609.34  Clinical decision-making; medical director.

609.34(1)(1) A defined network plan that is not a preferred provider plan shall appoint a physician as medical director. The medical director shall be responsible for clinical protocols, quality assurance activities, and utilization management policies of the plan.

609.34(2) (2) A preferred provider plan may contract for services related to clinical protocols and utilization management. A preferred provider plan or its designee is required to appoint a medical director only to the extent that the preferred provider plan or its designee assumes direct responsibility for clinical protocols and utilization management policies of the plan. The medical director, who shall be a physician, shall be responsible for such protocols and policies of the plan.

609.34 History History: 1997 a. 237; 2001 a. 16.



609.35 Applicability of requirements to preferred provider plans.

609.35  Applicability of requirements to preferred provider plans. Notwithstanding ss. 609.22 (2), (3), (4), and (7), 609.32 (1), and 609.34 (1), a preferred provider plan that does not cover the same services when performed by a nonparticipating provider that it covers when those services are performed by a participating provider is subject to the requirements under ss. 609.22 (2), (3), (4), and (7), 609.32 (1), and 609.34 (1).

609.35 History History: 2001 a. 16.



609.36 Data systems and confidentiality.

609.36  Data systems and confidentiality.

609.36(1) (1)  Information and data reporting.

609.36(1)(a)(a) A defined network plan shall provide to the commissioner information related to all of the following:

609.36(1)(a)1. 1. The structure of the plan.

609.36(1)(a)2. 2. Health care benefits and exclusions.

609.36(1)(a)3. 3. Cost-sharing requirements.

609.36(1)(a)4. 4. Participating providers.

609.36(1)(b) (b) Subject to sub. (2), the information and data reported under par. (a) shall be open to public inspection under ss. 19.31 to 19.39.

609.36(2) (2) Confidentiality. A defined network plan shall establish written policies and procedures, consistent with ss. 51.30, 146.82, and 252.15, for the handling of medical records and enrollee communications to ensure confidentiality.

609.36 History History: 1997 a. 237; 2001 a. 16.



609.38 Oversight.

609.38  Oversight. The office shall perform examinations of insurers that issue defined network plans consistent with ss. 601.43 and 601.44. The commissioner shall by rule develop standards for defined network plans for compliance with the requirements under this chapter.

609.38 History History: 1997 a. 237; 2001 a. 16.



609.60 Optometric coverage.

609.60  Optometric coverage. Health maintenance organizations and preferred provider plans are subject to s. 632.87 (2m).

609.60 History History: 1985 a. 29.



609.65 Coverage for court-ordered services for the mentally ill.

609.65  Coverage for court-ordered services for the mentally ill.

609.65(1)(1) If an enrollee of a limited service health organization, preferred provider plan, or defined network plan is examined, evaluated, or treated for a nervous or mental disorder pursuant to a court order under s. 880.33 (4m) or (4r), 2003 stats., an emergency detention under s. 51.15, a commitment or a court order under s. 51.20, an order for protective placement or protective services under ch. 55, an order under s. 55.14 or 55.19 (3) (e), or an order under ch. 980, then, notwithstanding the limitations regarding participating providers, primary providers, and referrals under ss. 609.01 (2) to (4) and 609.05 (3), the limited service health organization, preferred provider plan, or defined network plan shall do all of the following:

609.65(1)(a) (a) If the provider performing the examination, evaluation, or treatment has a provider agreement with the limited service health organization, preferred provider plan, or defined network plan which covers the provision of that service to the enrollee, make the service available to the enrollee in accordance with the terms of the limited service health organization, preferred provider plan, or defined network plan and the provider agreement.

609.65(1)(b) (b) If the provider performing the examination, evaluation or treatment does not have a provider agreement with the limited service health organization, preferred provider plan, or defined network plan which covers the provision of that service to the enrollee, reimburse the provider for the examination, evaluation, or treatment of the enrollee in an amount not to exceed the maximum reimbursement for the service under the medical assistance program under subch. IV of ch. 49, if any of the following applies:

609.65(1)(b)1. 1. The service is provided pursuant to a commitment or a court order, except that reimbursement is not required under this subdivision if the limited service health organization, preferred provider plan, or defined network plan could have provided the service through a provider with whom it has a provider agreement.

609.65(1)(b)2. 2. The service is provided pursuant to an emergency detention under s. 51.15 or on an emergency basis to a person who is committed under s. 51.20 and the provider notifies the limited service health organization, preferred provider plan, or defined network plan within 72 hours after the initial provision of the service.

609.65(2) (2) If after receiving notice under sub. (1) (b) 2. the limited service health organization, preferred provider plan, or defined network plan arranges for services to be provided by a provider with whom it has a provider agreement, the limited service health organization, preferred provider plan, or plan is not required to reimburse a provider under sub. (1) (b) 2. for any services provided after arrangements are made under this subsection.

609.65(3) (3) A limited service health organization, preferred provider plan, or defined network plan is only required to make available, or make reimbursement for, an examination, evaluation, or treatment under sub. (1) to the extent that the limited service health organization, preferred provider plan, or defined network plan would have made the medically necessary service available to the enrollee or reimbursed the provider for the service if any referrals required under s. 609.05 (3) had been made and the service had been performed by a participating provider.

609.65 History History: 1987 a. 366; 1993 a. 316, 479; 1995 a. 27; 1997 a. 237; 2001 a. 16; 2005 a. 264, 387; 2007 a. 45.



609.655 Coverage of certain services provided to dependent students.

609.655  Coverage of certain services provided to dependent students.

609.655(1)(1) In this section:

609.655(1)(a) (a) "Dependent student" means an individual who satisfies all of the following:

609.655(1)(a)1. 1. Is covered as a dependent child under the terms of a policy or certificate issued by a defined network plan insurer.

609.655(1)(a)2. 2. Is enrolled in a school located in this state but outside the geographical service area of the defined network plan.

609.655(1)(b) (b) "Outpatient services" has the meaning given in s. 632.89 (1) (e).

609.655(1)(c) (c) "School" means a technical college; an institution within the University of Wisconsin System; and any institution of higher education that grants a bachelor's or higher degree.

609.655(2) (2) If a policy or certificate issued by a defined network plan insurer provides coverage of outpatient services provided to a dependent student, the policy or certificate shall provide coverage of outpatient services, to the extent and in the manner required under sub. (3), that are provided to the dependent student while he or she is attending a school located in this state but outside the geographical service area of the defined network plan, notwithstanding the limitations regarding participating providers, primary providers, and referrals under ss. 609.01 (2) and 609.05 (3).

609.655(3) (3) Except as provided in sub. (5), a defined network plan shall provide coverage for all of the following services:

609.655(3)(a) (a) A clinical assessment of the dependent student's nervous or mental disorders or alcoholism or other drug abuse problems, conducted by a provider described in s. 632.89 (1) (e) 2., 3., or 4. who is located in this state and in reasonably close proximity to the school in which the dependent student is enrolled and who may be designated by the defined network plan.

609.655(3)(b) (b) If outpatient services are recommended in the clinical assessment conducted under par. (a), the recommended outpatient services consisting of not more than 5 visits to an outpatient treatment facility or other provider that is located in this state and in reasonably close proximity to the school in which the dependent student is enrolled and that may be designated by the defined network plan, except as follows:

609.655(3)(b)1. 1. Coverage is not required under this paragraph if the medical director of the defined network plan determines that the nature of the treatment recommended in the clinical assessment will prohibit the dependent student from attending school on a regular basis.

609.655(3)(b)2. 2. Coverage is not required under this paragraph for outpatient services provided after the dependent student has terminated his or her enrollment in the school.

609.655(4) (4)

609.655(4)(a)(a) Upon completion of the 5 visits for outpatient services covered under sub. (3) (b), the medical director of the defined network plan and the clinician treating the dependent student shall review the dependent student's condition and determine whether it is appropriate to continue treatment of the dependent student's nervous or mental disorders or alcoholism or other drug abuse problems in reasonably close proximity to the school in which the student is enrolled. The review is not required if the dependent student is no longer enrolled in the school or if the coverage limits under the policy or certificate for treatment of nervous or mental disorders or alcoholism or other drug abuse problems have been exhausted.

609.655(4)(b) (b) Upon completion of the review under par. (a), the medical director of the defined network plan shall determine whether the policy or certificate will provide coverage of any further treatment for the dependent student's nervous or mental disorder or alcoholism or other drug abuse problems that is provided by a provider located in reasonably close proximity to the school in which the student is enrolled. If the dependent student disputes the medical director's determination, the dependent student may submit a written grievance under the defined network plan's internal grievance procedure established under s. 632.83.

609.655(5) (5)

609.655(5)(a)(a) A policy or certificate issued by a defined network plan insurer is required to provide coverage for the services specified in sub. (3) only to the extent that the policy or certificate would have covered the service if it had been provided to the dependent student by a participating provider within the geographical service area of the defined network plan.

609.655(5)(b) (b) Paragraph (a) does not permit a defined network plan to reimburse a provider for less than the full cost of the services provided or an amount negotiated with the provider, solely because the reimbursement rate for the service would have been less if provided by a participating provider within the geographical service area of the defined network plan.

609.655 History History: 1989 a. 121; 1993 a. 399; 1997 a. 237; 1999 a. 155; 2001 a. 16; 2009 a. 28.



609.70 Chiropractic coverage.

609.70  Chiropractic coverage. Limited service health organizations, preferred provider plans, and defined network plans are subject to s. 632.87 (3).

609.70 History History: 1987 a. 27; 1997 a. 237; 2001 a. 16.



609.71 Disclosure of payments.

609.71  Disclosure of payments. Limited service health organizations, preferred provider plans, and defined network plans are subject to s. 632.798.

609.71 History History: 2009 a. 146.



609.715 Coverage of alcoholism and other diseases.

609.715  Coverage of alcoholism and other diseases. Defined network plans are subject to s. 632.89.

609.715 History History: 2009 a. 218 s. 14; 2011 a. 260 s. 80.



609.75 Adopted children coverage.

609.75  Adopted children coverage. Limited service health organizations, preferred provider plans, and defined network plans are subject to s. 632.896. Coverage of health care services obtained by adopted children and children placed for adoption may be subject to any requirements that the limited service health organization, preferred provider plan, or defined network plan imposes under s. 609.05 (2) and (3) on the coverage of health care services obtained by other enrollees.

609.75 History History: 1989 a. 336; 1997 a. 237; 2001 a. 16.



609.755 Coverage of dependents.

609.755  Coverage of dependents. Limited service health organizations, preferred provider plans, and defined network plans are subject to s. 632.885.

609.755 History History: 2009 a. 28.



609.76 Coverage of student on medical leave.

609.76  Coverage of student on medical leave. Limited service health organizations, preferred provider plans, and defined network plans are subject to s. 632.895 (15).

609.76 History History: 2007 a. 36.



609.77 Coverage of breast reconstruction.

609.77  Coverage of breast reconstruction. Limited service health organizations, preferred provider plans, and defined network plans are subject to s. 632.895 (13).

609.77 History History: 1997 a. 27, 237; 2001 a. 16.



609.78 Coverage of treatment for the correction of temporomandibular disorders.

609.78  Coverage of treatment for the correction of temporomandibular disorders. Limited service health organizations, preferred provider plans, and defined network plans are subject to s. 632.895 (11).

609.78 History History: 1997 a. 27, 237; 2001 a. 16.



609.79 Coverage of hospital and ambulatory surgery center charges and anesthetics for dental care.

609.79  Coverage of hospital and ambulatory surgery center charges and anesthetics for dental care. Limited service health organizations, preferred provider plans, and defined network plans are subject to s. 632.895 (12).

609.79 History History: 1997 a. 27, 237; 2001 a. 16.



609.80 Coverage of mammograms.

609.80  Coverage of mammograms. Defined network plans are subject to s. 632.895 (8). Coverage of mammograms under s. 632.895 (8) may be subject to any requirements that the defined network plan imposes under s. 609.05 (2) and (3) on the coverage of other health care services obtained by enrollees.

609.80 History History: 1989 a. 129; 1997 a. 237; 2001 a. 16.



609.805 Coverage of contraceptives.

609.805  Coverage of contraceptives. Defined network plans are subject to s. 632.895 (17).

609.805 History History: 2009 a. 28.



609.81 Coverage related to HIV infection.

609.81  Coverage related to HIV infection. Limited service health organizations, preferred provider plans, and defined network plans are subject to s. 631.93. Defined network plans are subject to s. 632.895 (9).

609.81 History History: 1989 a. 201; 1989 a. 359 s. 389; 1997 a. 237; 2001 a. 16.



609.82 Coverage without prior authorization for emergency medical condition treatment.

609.82  Coverage without prior authorization for emergency medical condition treatment. Limited service health organizations, preferred provider plans, and defined network plans are subject to s. 632.85.

609.82 History History: 1997 a. 237; 2001 a. 16.



609.83 Coverage of drugs and devices.

609.83  Coverage of drugs and devices. Limited service health organizations, preferred provider plans, and defined network plans are subject to s. 632.853.

609.83 History History: 1997 a. 237; 2001 a. 16.



609.84 Experimental treatment.

609.84  Experimental treatment. Limited service health organizations, preferred provider plans, and defined network plans are subject to s. 632.855.

609.84 History History: 1997 a. 237; 2001 a. 16.



609.85 Coverage of lead screening.

609.85  Coverage of lead screening. Health maintenance organizations and preferred provider plans are subject to s. 632.895 (10).

609.85 History History: 1993 a. 450.



609.86 Coverage of hearing aids, cochlear implants, and related treatment for infants and children.

609.86  Coverage of hearing aids, cochlear implants, and related treatment for infants and children. Defined network plans are subject to s. 632.895 (16).

609.86 History History: 2009 a. 14.



609.87 Coverage of treatment for autism spectrum disorders.

609.87  Coverage of treatment for autism spectrum disorders. Defined network plans are subject to s. 632.895 (12m).

609.87 History History: 2009 a. 28.



609.875 Coverage of colorectal cancer screening.

609.875  Coverage of colorectal cancer screening. Defined network plans are subject to s. 632.895 (16m).

609.875 History History: 2009 a. 346 s. 8; 2011 a. 260 s. 80.



609.88 Coverage of immunizations.

609.88  Coverage of immunizations. Defined network plans are subject to s. 632.895 (14).

609.88 History History: 1999 a. 115; 2001 a. 16.



609.89 Written reason for coverage denial.

609.89  Written reason for coverage denial. Limited service health organizations, preferred provider plans, and defined network plans are subject to s. 631.17.

609.89 History History: 1999 a. 95; 2001 a. 16.



609.90 Restrictions related to domestic abuse.

609.90  Restrictions related to domestic abuse. Limited service health organizations, preferred provider plans, and defined network plans are subject to s. 631.95.

609.90 History History: 1999 a. 95; 2001 a. 16.



609.91 Restrictions on recovering health care costs.

609.91  Restrictions on recovering health care costs.

609.91(1)(1)  Immunity of enrollees and policyholders. Except as provided in sub. (1m) or (1p), an enrollee or policyholder of a health maintenance organization insurer is not liable for health care costs that are incurred on or after January 1, 1990, and that are covered under a policy or certificate issued by the health maintenance organization insurer, if any of the following applies:

609.91(1)(a) (a) The health care is provided by a provider who satisfies any of the following:

609.91(1)(a)1. 1. Is an affiliate of the health maintenance organization insurer.

609.91(1)(a)2. 2. Owns at least 5% of the voting securities of the health maintenance organization insurer.

609.91(1)(a)3. 3. Is entitled, alone or with one or more affiliates, to solely select one or more board members of the health maintenance organization insurer, or has an affiliate that is entitled to solely select one or more board members of the health maintenance organization insurer.

609.91(1)(a)4. 4. Is entitled to have one or more board members of the health maintenance organization insurer serve exclusively as a representative of the provider, one or more of the provider's affiliates or the provider and its affiliates, except this subdivision does not apply to an individual practice association or an affiliate of an individual practice association.

609.91(1)(a)5. 5. Is an individual practice association that is represented, or its affiliate is represented, on the board of the health maintenance organization insurer, and at least 3 of the board members of the health maintenance organization represent one or more individual practice associations.

609.91(1)(am) (am) The health care is provided by a provider under a contract with, or through membership in, a person who satisfies par. (a) 1., 2., 3., 4. or 5.

609.91(1)(b) (b) The health care is provided by a provider who is not subject to par. (a) or (am) and who does not elect to be exempt from this paragraph under s. 609.92, and the health care satisfies any of the following:

609.91(1)(b)1. 1. Is provided by a hospital or an individual practice association.

609.91(1)(b)2. 2. Is physician services provided under a contract with the health maintenance organization insurer or by a participating provider of the health maintenance organization insurer.

609.91(1)(b)3. 3. Is services, equipment, supplies or drugs that are ancillary or incidental to services described in subd. 2. and are provided by the contracting provider or participating provider.

609.91(1)(c) (c) The health care is provided by a provider who is not subject to par. (a), (am) or (b) with regard to that health care and who elects under s. 609.925 to be subject to this paragraph.

609.91(1)(d) (d) The liability is for the portion of health care costs that exceeds the amount that the health maintenance organization insurer has agreed, in a contract with the provider of the health care, to pay the provider for that health care.

609.91(1m) (1m) Immunity of medical assistance recipients. An enrollee, policyholder or insured under a policy issued by an insurer to the department of health services under s. 49.45 (2) (b) 2. to provide prepaid health care to medical assistance recipients is not liable for health care costs that are covered under the policy.

609.91(1p) (1p) Immunity for certain medicare recipients. An enrollee, policyholder, or insured under a policy issued by an insurer under Part C of Medicare under 42 USC 1395w-21 to 1395w-28 or Part D of Medicare under 42 USC 1395w-101 to 1395w-152 to provide prepaid health care, fee-for-service health care, or drug benefits to enrollees of Part C or Part D of Medicare is not liable for health care costs that are covered under the policy.

609.91(2) (2) Prohibited recovery attempts. No person may bill, charge, collect a deposit from, seek remuneration or compensation from, file or threaten to file with a credit reporting agency or have any recourse against an enrollee, policyholder or insured, or any person acting on their behalf, for health care costs for which the enrollee, policyholder or insured, or person acting on their behalf, is not liable under sub. (1), (1m), or (1p).

609.91(3) (3) Deductibles, copayments and premiums. Subsections (1) to (2) do not affect the liability of an enrollee, policyholder or insured for any deductibles, copayments or premiums owed under the policy or certificate issued by the health maintenance organization insurer or by the insurer described in sub. (1m) or (1p).

609.91(4) (4) Conditions not affecting the immunity. The immunity of an enrollee, policyholder or insured for health care costs, to the extent of the immunity provided under this section and ss. 609.92 to 609.935, is not affected by any of the following:

609.91(4)(a) (a) An agreement, other than a notice of election or termination of election in accordance with s. 609.92 or 609.925, entered into by the provider, the health maintenance organization insurer, the insurer described in sub. (1m) or (1p) or any other person, at any time, whether oral or written and whether implied or explicit, including an agreement that purports to hold the enrollee, policyholder or insured liable for health care costs.

609.91(4)(b) (b) A breach of or default on an agreement by the health maintenance organization insurer, the insurer described in sub. (1m) or (1p) or any other person to compensate the provider, directly or indirectly, for health care costs, including health care costs for which the enrollee, policyholder or insured is not liable under sub. (1), (1m), or (1p).

609.91(4)(c) (c) The insolvency of the health maintenance organization insurer or any person contracting with the health maintenance organization insurer or provider, or the commencement or the existence of conditions permitting the commencement of insolvency, delinquency or bankruptcy proceedings involving the health maintenance organization insurer or other person, including delinquency proceedings, as defined in s. 645.03 (1) (b), under ch. 645, despite whether the health maintenance organization insurer or other person has agreed to compensate, directly or indirectly, the provider for health care costs for which the enrollee or policyholder is not liable under sub. (1).

609.91(4)(cm) (cm) The insolvency of the insurer described in sub. (1m) or (1p) or any person contracting with the insurer or provider, or the commencement or the existence of conditions permitting the commencement of insolvency, delinquency or bankruptcy proceedings involving the insurer or other person, including delinquency proceedings, as defined in s. 645.03 (1) (b), under ch. 645, despite whether the insurer or other person has agreed to compensate, directly or indirectly, the provider for health care costs for which the enrollee, policyholder or insured is not liable under sub. (1m) or (1p).

609.91(4)(d) (d) The inability of the provider or other person who is owed compensation for health care costs to obtain compensation from the health maintenance organization insurer, the insurer described in sub. (1m) or (1p), or any other person for health care costs for which the enrollee, policyholder or insured is not liable under sub. (1), (1m), or (1p).

609.91(4)(e) (e) The failure of a health maintenance organization insurer to comply with s. 609.94.

609.91(4)(f) (f) Any other conditions or agreements, other than a notice of election or termination of election in accordance with s. 609.92 or 609.925, existing at any time.

609.91 History History: 1989 a. 23; 1995 a. 27 s. 9126 (19); 1997 a. 237; 2007 a. 20 s. 9121 (6) (a); 2009 a. 342.

609.91 Annotation Sections 609.01 and 609.91 do not prohibit HMOs from asserting contractual subrogation rights with respect to actual medical expenses incurred by an HMO for medical care covered by the HMO's contract with an enrollee. This section is replete with language immunizing enrollees and limiting their liability, but does not speak to the sources of funds available to HMOs, except to the extent that it limits funds HMOs may obtain from enrollees. Torres v. Dean Health Plan, Inc. 2005 WI App 89, 282 Wis. 2d 725, 698 N.W.2d 107, 03-3274.



609.92 Hospitals, individual practice associations and providers of physician services.

609.92  Hospitals, individual practice associations and providers of physician services.

609.92(1) (1)  Election of exemption. Except as provided in s. 609.93, a hospital, an individual practice association or other provider described in s. 609.91 (1) (b) may elect to be exempt from s. 609.91 (1) (b) for the purpose of recovering health care costs arising from health care provided by the hospital, individual practice association or other provider, if the conditions under sub. (2) or (3), whichever is applicable, are satisfied.

609.92(2) (2) Care provided under a contract. If the health care is provided under a written contract between a health maintenance organization insurer and the hospital, individual practice association or other provider, all of the following conditions must be met for the hospital, individual practice association or other provider to secure an exemption under sub. (1):

609.92(2)(a) (a) The contract must be in effect on the date that the health care is provided, and the health care must be provided in accordance with the terms of the contract.

609.92(2)(b) (b) The hospital, individual practice association or other provider must, within 30 days after entering into the contract, deliver to the office a written notice stating that the hospital, individual practice association or other provider elects to be exempt from s. 609.91 (1) (b). The notice shall comply with the rules, if any, promulgated under s. 609.935.

609.92(3) (3) Care provided without a contract. If the health care is not provided under a contract that satisfies sub. (2), all of the following conditions must be met for the hospital, individual practice association or other provider to secure an exemption under sub. (1):

609.92(3)(a) (a) The hospital, individual practice association or other provider must deliver to the office a notice stating that the hospital, individual practice association or other provider elects to be exempt from s. 609.91 (1) (b) with respect to a specified health maintenance organization insurer. The notice shall comply with the rules, if any, promulgated under s. 609.935.

609.92(3)(b) (b) If the health care is provided on or after January 1, 1990, and before January 1, 1991, the health care must be provided at least 60 days after the office receives the notice under par. (a).

609.92(3)(c) (c) If the health care is provided on or after January 1, 1991, the health care must be provided at least 90 days after the office receives the notice under par. (a).

609.92(4) (4) Termination of election. A hospital, individual practice association or other provider may terminate its election under sub. (2) or (3) by stating the termination date in the notice under sub. (2) or (3) or in a separate written termination notice filed with the office. The termination notice shall comply with the rules, if any, promulgated under s. 609.935. The termination is effective for any health care costs incurred after the termination date specified in the notice or the date on which the notice is filed, whichever is later.

609.92(5) (5) Provider of physician services. A provider who is not under contract with a health maintenance organization insurer and who is not a participating provider of a health maintenance organization insurer is not subject to s. 609.91 (1) (b) 2. with respect to health care costs incurred by an enrollee of that health maintenance organization insurer.

609.92 History History: 1989 a. 23; 1997 a. 237.



609.925 Election to be subject to restrictions.

609.925  Election to be subject to restrictions.

609.925(1)(1)  Notice of election. Except as provided in s. 609.93, a provider described in s. 609.91 (1) (c) is subject to s. 609.91 (1) (c) for purposes of recovering health care costs arising from health care provided by the provider, if the provider files with the office a written notice stating that the provider elects to be subject to s. 609.91 (1) (c) with respect to a specified health maintenance organization insurer. The notice shall comply with the rules, if any, promulgated under s. 609.935. The notice is effective on the date that it is received by the office or the date specified in the notice, whichever is later.

609.925(2) (2) Termination of election. A provider may terminate a notice of election under sub. (1) by stating the termination date in the notice of election or in a separate written termination notice filed with the office. The termination notice shall comply with the rules, if any, promulgated under s. 609.935. The termination date may not be earlier than 90 days after the office receives notice of termination, whether included in the notice of election or in a separate termination notice.

609.925(3) (3) Effective period of election. Section 609.91 applies to health care costs incurred on and after the effective date of the notice under sub. (1) or January 1, 1990, whichever is later, and until the termination date of the notice.

609.925 History History: 1989 a. 23.



609.93 Scope of election by an individual practice association or clinic.

609.93  Scope of election by an individual practice association or clinic.

609.93(1) (1)  Individual practice association. The election by an individual practice association under s. 609.92 to be exempt from s. 609.91 (1) (b) or the failure of the individual practice association to so elect applies to health care costs arising from health care provided by any provider, other than a hospital, under a contract with, or through membership in, the individual practice association. A provider, other than a hospital, may not exercise an election under s. 609.92 or 609.925 separately from an individual practice association with respect to health care costs arising from health care provided under a contract with, or through membership in, the individual practice association.

609.93(2) (2) Clinics.

609.93(2)(a)(a) The election by a clinic under s. 609.92 to be exempt from s. 609.91 (1) (b) with respect to services described in s. 609.91 (1) (b) 2. and 3. or the failure of the clinic to so elect, or the election by a clinic under s. 609.925 to be subject to s. 609.91 (1) (c) or the failure of the clinic to so elect, applies to health care costs arising from health care provided by any provider through the clinic. A provider may not exercise an election under s. 609.92 or 609.925 separately from the clinic with respect to health care costs provided through the clinic.

609.93(2)(b) (b) The commissioner may, by rule, specify the types of health care facilities or organizations that qualify as clinics for purposes of this subsection.

609.93 History History: 1989 a. 23.



609.935 Notices of election and termination.

609.935  Notices of election and termination.

609.935(1) (1)  In accordance with rules. If the commissioner promulgates rules governing the form or manner of filing a notice of election or termination notice under s. 609.92 or 609.925, a notice of election or termination notice filed after the rules take effect is not effective unless filed in accordance with the applicable rules.

609.935(2) (2) Effect of certain changes. The effectiveness of a notice of election or termination notice filed with the office under s. 609.92 or 609.925 is not affected by the renaming, reorganization, merger, consolidation or change in control of the provider, health maintenance organization insurer or any other person. The commissioner may, by rule, require a provider to amend a notice of election or termination notice if any of the events in this subsection or other changes affecting the accuracy of the information occur.

609.935 History History: 1989 a. 23.



609.94 Summary of restrictions.

609.94  Summary of restrictions.

609.94(1) (1) A health maintenance organization insurer shall deliver a written notice that complies with sub. (2) to all of the following:

609.94(1)(a) (a) Each provider that contracts with the health maintenance organization insurer to provide health care services, at the time that the health maintenance organization insurer and provider enter into a contract.

609.94(1)(b) (b) Each participating provider of the health maintenance organization insurer, at the time that the provider becomes a participating provider.

609.94(2) (2) The notice shall contain a summary of ss. 609.91 to 609.935 and 609.97 (1) and a statement that the health maintenance organization insurer files financial statements with the office which are available for public inspection. The commissioner may, by rule, specify a form for providing the notice required under this section. If the commissioner promulgates such a rule, any notice delivered on or after the effective date of the rule shall comply with the form specified by rule.

609.94 History History: 1989 a. 23; 1997 a. 237.



609.95 Minimum covered liabilities.

609.95  Minimum covered liabilities. A health maintenance organization insurer, whether first licensed or organized before, on or after July 1, 1989, shall maintain, on and after January 1, 1990, at least 65% of its liabilities for health care costs as covered liabilities.

609.95 History History: 1989 a. 23.



609.96 Initial capital and surplus requirements.

609.96  Initial capital and surplus requirements.

609.96(1)(1)  Minimum capital and permanent surplus.

609.96(1)(a)(a) Except as provided in par. (b), if a health maintenance organization insurer is first licensed or organized on or after July 1, 1989, the minimum capital or permanent surplus for the health maintenance organization insurer is $750,000.

609.96(1)(b) (b) The commissioner may require a greater amount or permit a lesser amount than that specified under sub. (1) by rule promulgated, or order issued, on or after July 1, 1989.

609.96(2) (2) Initial expendable surplus. A health maintenance organization insurer subject to sub. (1) shall have an initial expendable surplus, after payment of all organizational expenses, of at least 50% of the minimum capital or minimum permanent surplus required under sub. (1), or such other percentage as the commissioner specifies by rule promulgated, or order issued, on or after July 1, 1989.

609.96 History History: 1989 a. 23.



609.97 Compulsory and security surplus.

609.97  Compulsory and security surplus.

609.97(1) (1)  Amount of compulsory surplus. Except as otherwise provided by rule or order under sub. (2), a health maintenance organization insurer, whether first licensed or organized before, on or after July 1, 1989, shall maintain a compulsory surplus in an amount determined as follows:

609.97(1)(a) (a) Beginning on July 1, 1989, and ending on December 31, 1989, the compulsory surplus shall be equal to at least the greater of $200,000 or 3% of the premiums earned by the health maintenance organization insurer in the previous 12 months.

609.97(1)(b) (b) Beginning on January 1, 1990, and ending on December 31, 1991, the compulsory surplus shall be equal to at least the greater of $500,000 or:

609.97(1)(b)1. 1. If before January 1, 1991, 3% of the premiums earned by the health maintenance organization insurer in the previous 12 months.

609.97(1)(b)2. 2. If on or after January 1, 1991:

609.97(1)(b)2.a. a. If the percentage of the liabilities of the health maintenance organization insurer that are covered liabilities is less than 90%, 4.5% of the premiums earned by the health maintenance organization insurer in the previous 12 months.

609.97(1)(b)2.b. b. If the percentage of the liabilities of the health maintenance organization insurer that are covered liabilities is at least 90%, 3% of the premiums earned by the health maintenance organization insurer in the previous 12 months.

609.97(1)(c) (c) Beginning on January 1, 1992, the compulsory surplus shall be equal to at least the greater of $750,000 or:

609.97(1)(c)1. 1. If the percentage of the liabilities of the health maintenance organization insurer that are covered liabilities is less than 90%, 6% of the premiums earned by the health maintenance organization insurer in the previous 12 months.

609.97(1)(c)2. 2. If the percentage of the liabilities of the health maintenance organization insurer that are covered liabilities is at least 90%, 3% of the premiums earned by the health maintenance organization insurer in the previous 12 months.

609.97(2) (2) Modification by rule or order. The commissioner may require a greater amount or permit a lesser amount than that specified under sub. (1) by rule promulgated, or order issued, on or after July 1, 1989. The commissioner may consider the risks and factors described under s. 623.11 (1) (a) and (b) in promulgating a rule or issuing an order under this subsection.

609.97(3) (3) Amount of security surplus. A health maintenance organization insurer, whether first licensed or organized before, on or after July 1, 1989, shall maintain a security surplus in the amount set by the commissioner under s. 623.12.

609.97 History History: 1989 a. 23.



609.98 Special deposit.

609.98  Special deposit.

609.98(1)(1)  Definition. In this section, "premiums" has the meaning given under s. 646.51 (1c) (c).

609.98(2) (2) Duty; amount.

609.98(2)(a)(a) Before April 1, 1990, and before April 1 of each following year, a health maintenance organization insurer shall deposit under s. 601.13 an amount that is at least equal to the lesser of the following:

609.98(2)(a)1. 1. An amount necessary to establish or maintain a deposit equaling 1% of premiums written in this state by the health maintenance organization insurer in the preceding calendar year.

609.98(2)(a)2. 2. With respect to the amount due before April 1, 1990, 0.5% of premiums written in this state by the health maintenance organization insurer in the preceding calendar year, unless otherwise provided by rule or order under par. (b).

609.98(2)(a)3. 3. With respect to the amount due in the years after 1990, one-third of 1% of the premiums written in this state by the health maintenance organization insurer in the preceding calendar year, unless otherwise provided by rule or order under par. (b).

609.98(2)(b) (b) The commissioner may, by rule or order, require that the deposit under par. (a) be in an amount greater than that provided under par. (a) 2. or 3., but the commissioner may not require an amount exceeding the amount provided under par. (a) 1.

609.98(3) (3) Status of deposit. A deposit under this section is in addition to any deposit otherwise required or permitted by law or the commissioner. An amount deposited under this section is not available for the purpose of determining permanent capital or surplus, compulsory surplus or the financial condition, including insolvency, of the health maintenance organization insurer.

609.98(4) (4) Release of deposit. A deposit under this section may be released only with the approval of the commissioner under s. 601.13 (10) and only in any of the following circumstances:

609.98(4)(a) (a) To pay an assessment under s. 646.51 (3) (am).

609.98(4)(b) (b) To the extent that the amount on deposit exceeds 1% of premiums written in this state by the health maintenance organization insurer in the preceding calendar year and the deposit is not necessary to pay an assessment under s. 646.51 (3) (am).

609.98(4)(c) (c) To pay claimants and creditors as provided by s. 601.13 (2).

609.98 History History: 1989 a. 23; 2003 a. 261.






610. Insurers in general.

610.001 Purposes.

610.001  Purposes. The purposes of chs. 611 to 616 are:

610.001(1) (1) To provide an orderly procedure by which insurers may be created, governed and dissolved;

610.001(2) (2) To provide for procedures to merge, consolidate or convert various kinds of insurers;

610.001(3) (3) To provide for structure and management that will maximize democratic participation in the operation of insurers; and

610.001(4) (4) To prevent or control self-dealing by management in order to protect the interests of shareholders, policyholders, members, subscribers and the public.

610.001 History History: 1971 c. 260; 1979 c. 102 s. 237; 1979 c. 261.



610.01 Definitions.

610.01  Definitions. In chs. 610 to 620 and 644, unless the context requires otherwise:

610.01(1) (1) "Director" includes "trustee".

610.01(2) (2) "Officer" does not include "director".

610.01(3) (3) "Promoter stock" means shares issued by a domestic stock corporation under ss. 611.18 (2) (a) 2. and 611.32 (1), and shares issued within 5 years after the initial issuance of the certificate of authority, to incorporators, directors, principal officers, members of the families of any of these persons, and to any corporations controlled by, or any trustee acting in behalf of, any of these persons.

610.01(4) (4) In any provision of ch. 180 or 181 made applicable by any section of chs. 600 to 646, "department" shall be read "commissioner of insurance".

610.01 History History: 1971 c. 260; 1979 c. 102, 177; 1983 a. 189; 1995 a. 27; 1997 a. 227.



610.11 Qualified insurers.

610.11  Qualified insurers. No person may do an insurance business as defined in s. 618.02 (2) on the person's own account in this state, either in person, or through agents or brokers, or through the mail or any other method of communication, except:

610.11(1) (1) An insurer authorized to do business in this state, within the limits of its certificate of authority; or

610.11(2) (2) An insurer doing business under s. 618.41.

610.11 History History: 1971 c. 260; 1991 a. 316.



610.21 Other business.

610.21  Other business.

610.21(1)(1)  Prohibition for domestic insurers. No domestic insurer may engage, directly or indirectly, in any business other than insurance and business reasonably incidental to its insurance business, except as specifically authorized by s. 611.26 (4), 611.26 (4) as incorporated by s. 614.24 (1), or s. 613.26 or any other provision of chs. 600 to 646;except that a domestic insurer not restricted under s. 620.03 may engage directly in any activity to the extent it is authorized to do so through a subsidiary.

610.21(2) (2) Prohibition for nondomestic insurers. No nondomestic insurer may engage in this state in any business forbidden to a domestic insurer, nor may the insurer engage in such business elsewhere if:

610.21(2)(a) (a) The law of the insurer's domicile forbids an insurer to engage in such business; or

610.21(2)(b) (b) The statutes of this state specifically prohibit a nondomestic insurer to engage in such business elsewhere; or

610.21(2)(c) (c) The commissioner orders it to cease doing such business upon finding that doing such business is not consistent with the interests of its insureds, creditors or the public in this state; or that it gives the insurer a substantial competitive advantage in relation to domestic insurers.

610.21(3) (3) Incidental business. "Incidental business" includes:

610.21(3)(a) (a) The business of preparing and selling abstracts of title and related documents, if done by an insurer authorized to transact title insurance;

610.21(3)(b) (b) Business that could be done through ancillary subsidiaries authorized under s. 611.26 (3), or, in the case of a nondomestic insurer, through corporations that would be so authorized if the insurer were domestic.

610.21(4) (4) Annuities. For purposes of this section, "insurance" includes "annuities".

610.21 History History: 1971 c. 260; 1975 c. 373; 1979 c. 102, 177; 1981 c. 307.



610.23 Power to hold property in other than own name.

610.23  Power to hold property in other than own name. An insurer shall hold all investments and deposits of its funds in its own name except that:

610.23(1) (1) Custodial or trust arrangements. Securities kept under a custodial agreement or trust arrangement with a bank or banking and trust company may be issued in the name of a nominee of the bank or banking and trust company; and

610.23(2) (2) Bearer securities. Any insurer may acquire and hold securities in bearer form.

610.23 History History: 1975 c. 373.

610.23 Annotation Legislative Council Note, 1975: This section continues s. 201.24 (4), made applicable to all insurers. The power certainly exists under ss. 180.04 (17) and 181.04 (16) as incorporated in ss. 611.07 (1), 612.03 and 614.07 (1), but this section places it beyond doubt for all insurers and permits the repeal of s. 201.24 (4). [Bill 643-S]



610.24 Insurers as fundholders.

610.24  Insurers as fundholders. All assets shall be held, invested and disbursed for the use and benefit of the insurer and no policyholder, member or beneficiary may have or acquire individual rights in such assets or become entitled to any apportionment or the surrender of any part of such assets, except as provided in the contract. An insurer may create, maintain, invest, disburse and apply any special funds necessary to carry out any purpose permitted by the laws of this state and the articles and bylaws of the insurer.

610.24 History History: 1979 c. 102.



610.40 Continued effect of transitional provisions.

610.40  Continued effect of transitional provisions. Sections 610.41 to 610.53, 1981 stats., continue to apply to insurers affected by those sections before April 27, 1984.

610.40 History History: 1983 a. 215.



610.50 Vital records.

610.50  Vital records. An insurer or an employee, agent or attorney of an insurer is not subject to s. 69.24 (1) (a) for copying a certified copy of a vital record for the insurer's own internal administrative use in connection with the payment of insurance claims or benefits if the copy is marked "FOR ADMINISTRATIVE USE" and is retained in the files of the insurer or attorney.

610.50 History History: 1987 a. 247.



610.60 Electronic delivery of notices and documents.

610.60  Electronic delivery of notices and documents.

610.60(1)(1)  Definitions. In this section:

610.60(1)(a) (a) "Applicable law" means applicable statutory law and rules and regulations having the force of law.

610.60(1)(b) (b) "Deliver by electronic means" includes any of the following:

610.60(1)(b)1. 1. Delivery to an electronic mail address at which a party has consented to receive notices or documents.

610.60(1)(b)2. 2. Posting on an electronic network or site that is accessible via the Internet by using a mobile application, computer, mobile device, tablet, or any other electronic device and sending separate notice of the posting to a party, directed to the electronic mail address at which the party has consented to receive notice of the posting.

610.60(1)(c) (c) "Party" means a recipient of a notice or document required as part of an insurance transaction, including an applicant, an insured, or a policyholder.

610.60(2) (2) Electronic delivery permitted; equivalent to other methods.

610.60(2)(a)(a) Subject to par. (c), subs. (3) and (5) (b), and s. 137.12 (2r) (c), notice to a party, and any other document that is required under applicable law in an insurance transaction or that serves as evidence of insurance coverage, may be stored, presented, and delivered by electronic means, as long as the notice or other document meets the requirements of subch. II of ch. 137.

610.60(2)(b) (b) Delivery of a notice or document in accordance with this section shall be considered equivalent to any delivery method required under applicable law, including delivery by 1st class mail; 1st class mail, postage prepaid; certified mail; or registered mail.

610.60(2)(c) (c) If a provision of, or rule promulgated under, chs. 600 to 655 that requires a notice or document to be provided to a party expressly requires verification or acknowledgment of receipt of the notice or document, the notice or document may be delivered by electronic means only if the method used provides for verification or acknowledgment of receipt and the verification or acknowledgment of receipt can be documented.

610.60(3) (3) Conditions precedent for electronic delivery.

610.60(3)(a)(a) Unless sub. (5) (b) applies, an insurer may deliver notices and documents to a party by electronic means under this section if all of the following are satisfied:

610.60(3)(a)1. 1. The party affirmatively consented to that method of delivery and has not withdrawn the consent.

610.60(3)(a)2. 2. Before the party gave consent, the insurer provided the party with a statement of the hardware and software requirements for access to and retention of notices and documents delivered by electronic means.

610.60(3)(a)3. 3. The party consented electronically, or confirmed consent electronically, in a manner that reasonably demonstrates that the party is able to access information in the electronic form that the insurer will use for delivery of notices and documents by electronic means.

610.60(3)(a)4. 4. Before the party gave consent, the insurer provided the party with a clear and conspicuous statement informing the party of all of the following:

610.60(3)(a)4.a. a. The right or option of the party to have notices and documents provided or made available in paper or another nonelectronic form instead.

610.60(3)(a)4.b. b. The right of the party to withdraw consent to have notices and documents delivered by electronic means and any fees, conditions, or consequences that are imposed if consent is withdrawn.

610.60(3)(a)4.c. c. That the party's consent applies to any notices or documents that may be delivered by electronic means during the course of the relationship between the party and the insurer.

610.60(3)(a)4.d. d. After consent for delivery by electronic means is given, the means, if any, by which a party may obtain a paper copy of a notice or document that has been delivered by electronic means and the fee, if any, for the paper copy.

610.60(3)(a)4.e. e. The procedure a party must follow to withdraw consent to have notices and documents delivered by electronic means and to update information needed to contact the party electronically.

610.60(3)(b) (b) If the conditions under par. (a) or sub. (5) (b) are satisfied, the insurer may elect to deliver all notices and documents by electronic means or only those notices and documents selected by the insurer.

610.60(3)(c) (c) Even if the conditions under par. (a) or sub. (5) (b) are satisfied, the insurer may deliver any notice or document by 1st class mail; 1st class mail, postage prepaid; certified mail; or registered mail.

610.60(4) (4) Miscellaneous related provisions.

610.60(4)(a)(a) This section does not affect any requirement related to the content or timing of a notice or document required under applicable law.

610.60(4)(b) (b) The legal effectiveness, validity, or enforceability of any contract or policy of insurance executed by a party may not be denied solely because the contract or policy was delivered by electronic means if the insurer has obtained the electronic consent or confirmation of consent of the party in accordance with sub. (3) (a) 3. or has complied with sub. (5) (b).

610.60(4)(c) (c)

610.60(4)(c)1.1. A withdrawal of consent by a party becomes effective 30 days after the insurer receives the withdrawal.

610.60(4)(c)2. 2. A withdrawal of consent by a party does not affect the legal effectiveness, validity, or enforceability of a notice or document delivered by electronic means to the party before the withdrawal of consent becomes effective.

610.60(4)(d) (d) If an oral communication or a recording of an oral communication between a party and an insurer or an insurer's agent can be reliably stored and reproduced by the insurer, the oral communication or recording may qualify as a notice or document delivered by electronic means for purposes of this section. This paragraph does not apply to notices or documents that are required by applicable law to be in writing.

610.60(4)(e) (e) If a provision of, or rule promulgated under, chs. 600 to 655 requires a signature or a notice or document to be notarized, acknowledged, verified, or made under oath, the requirement is satisfied if the electronic signature of the person authorized to perform those acts, together with all other information required to be included by the provision, is attached to or logically associated with the signature, notice, or document.

610.60(4)(f) (f) Except as provided in par. (d), this section does not and may not be construed to modify, limit, or supersede the provisions of the federal Electronic Signatures in Global and National Commerce Act, 15 USC 7001 et seq., as amended.

610.60(4)(g) (g) If an insurer attempts to deliver a notice or document by electronic means to the most recent electronic mail address for the insured in the insurer's files and the insurer receives a notice that the delivery by electronic means has failed, the insurer shall deliver the notice or document by 1st class mail or by any other delivery method required for the notice or document by a provision of, or rule promulgated under, chs. 600 to 655.

610.60(5) (5) Effect on earlier electronic delivery.

610.60(5)(a)(a) This section does not apply to a notice or document delivered by an insurer by electronic means before December 14, 2013, to a party who, before that date, consented to receive a notice or document by electronic means otherwise allowed by applicable law.

610.60(5)(b) (b) If the consent of a party to receive certain notices or documents by electronic means is on file with an insurer before December 14, 2013, and, in accordance with this section, the insurer intends to deliver notices and documents to the party by electronic means, before delivering any additional notices or documents by electronic means, the insurer shall notify the party of all of the following:

610.60(5)(b)1. 1. The notices or documents that may be delivered by electronic means under this section that were not previously delivered by electronic means.

610.60(5)(b)2. 2. The party's right to withdraw consent to have any notices or documents delivered by electronic means.

610.60(6) (6) Posting of policies and endorsements on Internet. Notwithstanding subs. (1) to (5), in lieu of delivery to a policyholder, insured, or applicant for insurance by any other method, an insurer may post on the insurer's Internet site any standard policy, and any endorsements to such a policy, that do not contain personally identifiable information. An insurer that elects to post such a policy and any endorsements to the policy on its Internet site shall comply with all of the following requirements:

610.60(6)(a) (a) The policy and any endorsements must be accessible on the insurer's Internet site for as long as the policy is in effect.

610.60(6)(b) (b) After the policy terminates, the insurer must retain copies of the policy and any endorsements to the policy as provided in any provision of, or rule promulgated under, chs. 600 to 655, but must make the policy and any endorsements to the policy available upon the request of an insured for at least 3 years.

610.60(6)(c) (c) The policy and any endorsements must be posted in such a manner that the insured is able to print and save the policy and endorsements by using programs or applications that are widely available on the Internet and free to use.

610.60(6)(d) (d) The insurer must provide all of the following information in, or simultaneously with, each declarations page that is provided when the policy is initially issued and when it is renewed:

610.60(6)(d)1. 1. A description of the exact policy and endorsement forms purchased by the insured.

610.60(6)(d)2. 2. The method by which the insured may obtain, upon request and without charge, a paper copy of the policy and any endorsements to the policy, which paper copy must be sent to the insured by mail if the insured so requests.

610.60(6)(d)3. 3. The address of the Internet site where the policy and any endorsements to the policy are posted.

610.60(6)(e) (e) If the insurer makes any changes to the policy or an endorsement form, the insurer must provide notice to the insured of all of the following:

610.60(6)(e)1. 1. The change to the policy or endorsement form.

610.60(6)(e)2. 2. The insured's right to obtain and the method for obtaining, upon request and without charge, a paper copy of the policy or endorsement form, which paper copy must be sent to the insured by mail if the insured so requests.

610.60(6)(e)3. 3. The address of the Internet site where the policy or endorsement form is posted.

610.60(7) (7) Optional methods. Nothing in this section requires an insurer to deliver a notice or document by electronic means or to post policies and endorsements on an Internet site.

610.60 History History: 2013 a. 73.



610.61 Duty of life insurers to report abandoned property.

610.61  Duty of life insurers to report abandoned property. An insurer doing a life insurance business shall report under s. 177.17 any property presumed abandoned under s. 177.07.

610.61 History History: 1979 c. 102; 1983 a. 408 s. 16.



610.65 Uniform claim processing form.

610.65  Uniform claim processing form. Beginning no later than July 1, 2004, every insurer shall use the uniform claim processing form developed by the commissioner under s. 601.41 (9) (b) when processing a claim submitted by a health care provider, as defined in s. 146.81 (1) (a) to (p).

610.65 History History: 2001 a. 109; 2009 a. 28.



610.70 Disclosure of personal medical information.

610.70  Disclosure of personal medical information.

610.70(1)(1)  Definitions. In this section:

610.70(1)(a) (a) "Health care provider" means any person licensed, registered, permitted or certified by the department of health services or the department of safety and professional services to provide health care services, items or supplies in this state.

610.70(1)(b) (b) "Individual" means a natural person who is a resident of this state. For purposes of this paragraph, a person is a state resident if his or her last-known mailing address, according to the records of an insurer or insurance support organization, was in this state.

610.70(1)(c) (c)

610.70(1)(c)1.1. "Insurance support organization" means any person that regularly engages in assembling or collecting personal medical information about natural persons for the primary purpose of providing the personal medical information to insurers for insurance transactions, including the collection of personal medical information from insurers and other insurance support organizations for the purpose of detecting or preventing fraud, material misrepresentation or material nondisclosure in connection with insurance underwriting or insurance claim activity.

610.70(1)(c)2. 2. Notwithstanding subd. 1., "insurance support organization" does not include insurance agents, government institutions, insurers or health care providers.

610.70(1)(d) (d) "Insurance transaction" means any of the following involving insurance that is primarily for personal, family or household needs:

610.70(1)(d)1. 1. The determination of an individual's eligibility for an insurance coverage, benefit or payment.

610.70(1)(d)2. 2. The servicing of an insurance application, policy, contract or certificate.

610.70(1)(e) (e) "Medical care institution" means a facility, as defined in s. 647.01 (4), or any hospital, nursing home, community-based residential facility, county home, county infirmary, county hospital, county mental health center, adult family home, assisted living facility, rural medical center, hospice or other place licensed, certified or approved by the department of health services under s. 49.70, 49.71, 49.72, 50.02, 50.03, 50.032, 50.033, 50.034, 50.35, 50.52, 50.90, 51.04, 51.08, or 51.09 or a facility under s. 45.50, 51.05, 51.06, or 252.10 or under ch. 233, or licensed or certified by a county department under s. 50.032 or 50.033.

610.70(1)(f) (f)

610.70(1)(f)1.1. "Personal medical information" means information concerning an individual that satisfies all of the following:

610.70(1)(f)1.a. a. Relates to the individual's physical or mental health, medical history or medical treatment.

610.70(1)(f)1.b. b. Is obtained from a health care provider, a medical care institution, the individual or the individual's spouse, parent or legal guardian.

610.70(1)(f)2. 2. "Personal medical information" does not include information that is obtained from the public records of a governmental authority and that is maintained by an insurer or its representatives for the purpose of insuring title to real property located in this state.

610.70(2) (2) Disclosure authorization.

610.70(2)(a)(a) Any form that is used in connection with an insurance transaction and that authorizes the disclosure of personal medical information about an individual to an insurer shall comply with all of the following:

610.70(2)(a)1. 1. All instructions and other information contained in the form are presented in plain language.

610.70(2)(a)2. 2. The form is dated.

610.70(2)(a)3. 3. The form specifies the types of persons that are authorized to disclose information about the individual.

610.70(2)(a)4. 4. The form specifies the nature of the information that is authorized to be disclosed.

610.70(2)(a)5. 5. The form names the insurer, and identifies by generic reference representatives of the insurer, to whom the information is authorized to be disclosed.

610.70(2)(a)6. 6. The form specifies the purposes for which the information is being obtained.

610.70(2)(a)7. 7. Subject to par. (b), the form specifies the length of time for which the authorization remains valid.

610.70(2)(a)8. 8. The form advises that the individual, or an authorized representative of the individual, is entitled to receive a copy of the completed authorization form.

610.70(2)(b) (b)

610.70(2)(b)1.1. For an authorization under this subsection that will be used for the purpose of obtaining information in connection with an insurance policy application, an insurance policy reinstatement or a request for a change in policy benefits, the length of time specified in par. (a) 7. may not exceed 30 months from the date on which the authorization is signed.

610.70(2)(b)2. 2. For an authorization under this subsection that will be used for the purpose of obtaining information in connection with a claim for benefits under an insurance policy, the length of time specified in par. (a) 7. may not exceed the policy term or the pendency of a claim for benefits under the policy, whichever is longer.

610.70(3) (3) Access to recorded personal medical information.

610.70(3)(a)(a) If, after proper identification, an individual or an authorized representative of an individual submits a written request to an insurer for access to recorded personal medical information that concerns the individual and that is in the insurer's possession, within 30 business days after receiving the request the insurer shall do all of the following:

610.70(3)(a)1. 1. Inform the individual or authorized representative of the nature and substance of the recorded personal medical information in writing, by telephone or by any other means of communication at the discretion of the insurer.

610.70(3)(a)2. 2. At the option of the individual or authorized representative, permit the individual or authorized representative to inspect and copy the recorded personal medical information, in person and during the insurer's normal business hours, or provide by mail to the individual or authorized representative a copy of the recorded personal medical information. If the recorded personal medical information is in coded form, the insurer shall provide to the individual or authorized representative an accurate written translation in plain language.

610.70(3)(a)3. 3. Disclose to the individual or authorized representative the identities, if recorded, of any persons to whom the insurer has disclosed the recorded personal medical information within 2 years prior to the request. If the identities are not recorded, the insurer shall disclose to the individual or authorized representative the names of any insurance agents, insurance support organizations or other entities to whom such information is normally disclosed.

610.70(3)(a)4. 4. Provide to the individual or authorized representative a summary of the procedures by which the individual or authorized representative may request the correction, amendment or deletion of any recorded personal medical information in the possession of the insurer.

610.70(3)(b) (b) Notwithstanding par. (a), an insurer may, in the insurer's discretion, provide a copy of any recorded personal medical information requested by an individual or authorized representative under par. (a) to a health care provider who is designated by the individual or authorized representative and who is licensed, registered, permitted or certified to provide health care services with respect to the condition to which the information relates. If the insurer chooses to provide the information to the designated health care provider under this paragraph, the insurer shall notify the individual or authorized representative, at the time of disclosure, that the information has been provided to the health care provider.

610.70(3)(c) (c) An insurer is required to comply with par. (a) or (b) only if the individual or authorized representative provides a reasonable description of the information that is the subject of the request and if the information is reasonably easy to locate and retrieve by the insurer.

610.70(3)(d) (d) If an insurer receives personal medical information from a health care provider or a medical care institution with instructions restricting disclosure of the information under s. 51.30 (4) (d) 1. to the individual to whom the information relates, the insurer may not disclose the personal medical information to the individual under this subsection, but shall disclose to the individual the identity of the health care provider or a medical care institution that provided the information.

610.70(3)(e) (e) Any copy of recorded personal medical information provided under par. (a) or (b) shall include the identity of the source of the information if the source is a health care provider or a medical care institution.

610.70(3)(f) (f) An insurer may charge the individual a reasonable fee to cover the costs incurred in providing a copy of recorded personal medical information under par. (a) or (b).

610.70(3)(g) (g) The requirements for an insurer under this subsection may be satisfied by another insurer, an insurance agent, an insurance support organization or any other entity authorized by the insurer to act on its behalf.

610.70(3)(h) (h) The requirements under this subsection do not apply to information concerning an individual that relates to, and that is collected in connection with or in reasonable anticipation of, a claim or civil or criminal proceeding involving the individual.

610.70(4) (4) Correction, amendment or deletion of recorded personal medical information.

610.70(4)(a)(a) Within 30 business days after receiving a written request from an individual to correct, amend or delete any recorded personal medical information that is in the insurer's possession, an insurer shall do either of the following:

610.70(4)(a)1. 1. Comply with the request.

610.70(4)(a)2. 2. Notify the individual of all of the following:

610.70(4)(a)2.a. a. That the insurer refuses to comply with the request.

610.70(4)(a)2.b. b. The reasons for the refusal.

610.70(4)(a)2.c. c. That the individual has a right to file a statement as provided in par. (c).

610.70(4)(b) (b) An insurer that complies with a request under par. (a) shall notify the individual of that compliance in writing and furnish the correction, amendment or fact of deletion to all of the following:

610.70(4)(b)1. 1. Any person who may have received, within the preceding 2 years, the recorded personal medical information concerning the individual and who is specifically designated by the individual.

610.70(4)(b)2. 2. Any insurance support organization for which insurers are the primary source of personal medical information and to which the insurer, within the preceding 7 years, has systematically provided recorded personal medical information. This subdivision does not apply to an insurance support organization that does not maintain recorded personal medical information concerning the individual.

610.70(4)(b)3. 3. Any insurance support organization that furnished to the insurer the personal medical information that has been corrected, amended or deleted.

610.70(4)(c) (c) If an insurer refuses to comply with a request under par. (a) 1., the individual making the request may file with the insurer, an insurance agent or an insurance support organization any of the following:

610.70(4)(c)1. 1. A concise statement setting forth the information that the individual believes to be correct, relevant or fair.

610.70(4)(c)2. 2. A concise statement setting forth the reasons why the individual disagrees with the insurer's refusal to correct, amend or delete the recorded personal medical information.

610.70(4)(d) (d) If the individual files a statement under par. (c), the insurer shall do all of the following:

610.70(4)(d)1. 1. File any statement filed by the individual under par. (c) with the recorded personal medical information that is the subject of the request under par. (a) in such a manner that any person reviewing the recorded personal medical information will be aware of and have access to the statement.

610.70(4)(d)2. 2. In any subsequent disclosure by the insurer of the recorded personal medical information, clearly identify any matter in dispute and provide any statement filed by the individual under par. (c) that relates to the recorded personal medical information along with the information.

610.70(4)(d)3. 3. Furnish any statement filed by the individual under par. (c) to any person to whom the insurer would have been required to furnish a correction, amendment or fact of deletion under par. (b).

610.70(4)(e) (e) The requirements under this subsection do not apply to information concerning an individual that relates to, and that is collected in connection with or in reasonable anticipation of, a claim or civil or criminal proceeding involving the individual.

610.70(5) (5) Disclosure of personal medical information by insurers. Any disclosure by an insurer of personal medical information concerning an individual shall be consistent with the individual's signed disclosure authorization form, unless the disclosure satisfies any of the following:

610.70(5)(a) (a) Is otherwise authorized by the individual, or by a person who is authorized to consent on behalf of an individual who lacks the capacity to consent.

610.70(5)(b) (b) Is reasonably related to the protection of the insurer's interests in the assessment of causation, fault or liability or in the detection or prevention of criminal activity, fraud, material misrepresentation or material nondisclosure.

610.70(5)(c) (c) Is made to an insurance regulatory authority or in response to an administrative or judicial order, including a search warrant or subpoena, that is valid on its face.

610.70(5)(d) (d) Is otherwise permitted by law.

610.70(5)(e) (e) Is made for purposes of pursuing a contribution or subrogation claim.

610.70(5)(f) (f) Is made to a professional peer review organization, bill review organization, health care provider or medical consultant or reviewer for the purpose of reviewing the services, fees, treatment or conduct of a medical care institution or health care provider.

610.70(5)(g) (g) Is made to a medical care institution or health care provider for any of the following purposes:

610.70(5)(g)1. 1. Verifying insurance coverage or benefits.

610.70(5)(g)2. 2. Conducting an operations or services audit to verify the individuals treated by the health care provider or at the medical care institution.

610.70(5)(h) (h) Is made to a network plan that is offered by an insurer in order to make arrangements for coordinated health care in which personal medical information concerning an individual is available for providing treatment, making payment for health care under the plan and undertaking such plan operations as are necessary to fulfill the contract for provision of coordinated health care.

610.70(5)(i) (i) Is made to a group policyholder for the purpose of reporting claims experience or conducting an audit of the insurer's operations or services. Disclosure may be made under this paragraph only if the disclosure is reasonably necessary for the group policyholder to conduct the review or audit.

610.70(5)(j) (j) Is made for purposes of enabling business decisions to be made regarding the purchase, transfer, merger, reinsurance or sale of all or part of an insurance business.

610.70(5)(k) (k) Is made for purposes of actuarial or research studies or for accreditation or auditing. With respect to a disclosure made under this paragraph, any materials that allow for the identification of an individual must be returned to the insurer or destroyed as soon as reasonably practicable, and no individual may be identified in any actuarial, research, accreditation or auditing report.

610.70(5)(L) (L) Is made to the insurer's legal representative for purposes of claims review or legal advice or defense.

610.70(6) (6) Immunity.

610.70(6)(a)(a) A person is not liable to any person for any of the following:

610.70(6)(a)1. 1. Disclosing personal medical information in accordance with this section.

610.70(6)(a)2. 2. Furnishing personal medical information to an insurer or insurance support organization in accordance with this section.

610.70(6)(b) (b) Paragraph (a) does not apply to the disclosure or furnishing of false information with malice or intent to injure any person.

610.70(7) (7) Obtaining information under false pretenses.

610.70(7)(a)(a) Any person who knowingly and willfully obtains information about an individual from an insurer or insurance support organization under false pretenses may be fined not more than $25,000 or imprisoned for not more than 9 months or both.

610.70(7)(b) (b) Any person who knowingly and willfully obtains information about an individual from an insurer or insurance support organization under false pretenses shall be liable to the individual for actual damages to that individual, exemplary damages of not more than $25,000 and costs and reasonable actual attorney fees.

610.70 History History: 1997 a. 231; 1999 a. 9, 79; 2005 a. 22; 2007 a. 20 s. 9121 (6) (a); 2011 a. 32.






611. Domestic stock and mutual insurance corporations.

611.01 Definitions.

611.01  Definitions. In this chapter, unless the context requires otherwise, all of the following apply:

611.01(1) (1) Stock corporations. The definitions in s. 180.0103 (2), (3), (14), (15), and (17) apply to stock corporations.

611.01(2) (2) Mutual corporations. The definitions in s. 181.0103 (3) and (18) apply to mutuals.

611.01(3) (3) Applicability of other definitions. The definitions of ss. 600.03 and 610.01 apply to corporations under this chapter.

611.01 History History: 1971 c. 260; 1979 c. 102; 1983 a. 189 s. 329 (22); 1985 a. 195 s. 34; 1989 a. 303; 1997 a. 79; 2001 a. 103.



611.02 Scope and purposes.

611.02  Scope and purposes.

611.02(1)(1)  Scope.

611.02(1)(a)(a) Domestic insurers. This chapter applies to all insurance corporations organized under the laws of this state, except those expressly governed by other chapters.

611.02(1)(b) (b) Nondomestic insurers. Except as expressly provided, this chapter does not apply to nondomestic insurers.

611.02(2) (2) Purposes. The purposes of this chapter are:

611.02(2)(a) (a) To provide a complete, self-contained procedure for the formation of insurance corporations;

611.02(2)(b) (b) To assure the solidity of insurance corporations by providing an organizational framework to facilitate sound management, sound operation and sound regulation; and

611.02(2)(c) (c) To strengthen internal corporate democracy through as much stockholder and policyholder participation as is practicable.

611.02 History History: 1971 c. 260.



611.03 Orders imposing and relaxing restrictions.

611.03  Orders imposing and relaxing restrictions.

611.03(1)(1)  Orders imposing restrictions. The commissioner may subject an individual corporation not otherwise subject thereto to some or all of the restrictions of ss. 611.28, 611.29 (2), 611.32 (5), 611.33 (1) (a) and (2) (a) 1. and 2., 611.34, 611.54 (1) (b) and 617.22 (2), on a finding that its financial condition, management or other circumstance requires such additional regulation for the protection of the interests of insureds or the public.

611.03(2) (2) Orders eliminating restrictions. The commissioner may free a new corporation from any of the restrictions generally applicable only to new corporations under ss. 611.28, 611.29 (2), 611.32 (5), 611.33 (1) (a) and (2) (a) 1. and 2., 611.34, 611.54 (1) (b) and 617.22 (2), if the commissioner is satisfied that its financial condition, management and other circumstances assure that the interests of insureds and the public will not be endangered thereby.

611.03 History History: 1971 c. 260, 307; 1977 c. 203; 1979 c. 102.



611.07 General corporate powers and procedures.

611.07  General corporate powers and procedures.

611.07(1)(1)  Powers. Subject to s. 611.63, s. 180.0302 applies to stock corporations and s. 181.0302 (intro.), (1) to (15), (18) and (19) applies to mutuals.

611.07(2) (2) Effect of unauthorized corporate acts. Section 180.0304 applies to stock corporations and s. 181.0304 applies to mutuals, except that references to "attorney general" shall be read as "commissioner".

611.07(4) (4) Waiver of notice and informal action by shareholders, policyholders or directors. Sections 180.0704, 180.0706, 180.0821 and 180.0823 apply to stock corporations and ss. 181.0704, 181.0706, 181.0821 and 181.0823 apply to mutuals. Section 181.0821 also applies to a committee of the board of a mutual, except that references to "board" shall be read as "committee".

611.07(6) (6) Power to hold assets as trustee. A life insurance corporation may hold assets under s. 632.42 (1) as trustee or as general corporate assets.

611.07(7) (7) Correcting filed document. Section 180.0124 applies to stock corporations.

611.07 History History: 1971 c. 260; 1973 c. 128 ss. 25, 30; 1973 c. 184, 336; 1975 c. 373 s. 40; 1975 c. 375 s. 44; 1975 c. 422; 1979 c. 110; 1987 a. 13; 1989 a. 303; 1997 a. 79, 252.



611.10 Reservation of corporate name.

611.10  Reservation of corporate name. Sections 180.0402 and 180.0403 (2), (3) and (3m) apply to stock corporations and ss. 181.0402 and 181.0403 (2), (3) and (3m) apply to mutuals.

611.10 History History: 1971 c. 260; 1973 c. 128; 1981 c. 390 s. 252; 1989 a. 303; 1993 a. 331; 1997 a. 79.



611.11 Incorporators.

611.11  Incorporators.

611.11(1)(1)  General. Any number of corporate or adult natural persons may organize a corporation under this chapter.

611.11(2) (2) Closely held, subsidiary and affiliated corporations. One to 15 corporate or adult natural persons may organize a corporation under s. 611.22.

611.11(3) (3) Mutual reinsurance corporations. A mutual reinsurance corporation having the exclusive purpose of providing reinsurance for its member corporations may be organized by 15 or more mutuals under this chapter and town mutuals under ch. 612. The commissioner may exempt the corporation from any of the requirements of ss. 611.12 to 611.20 if the commissioner considers them unnecessary for the protection of the members.

611.11(4) (4) Municipalities.

611.11(4)(a)(a) In this subsection, "municipality" has the meaning given in s. 345.05 (1) (c).

611.11(4)(b) (b) Any number of municipalities or associations of municipalities or both may organize a municipal insurance mutual under s. 611.13, subject to s. 611.23, to provide any of the following for its members:

611.11(4)(b)1. 1. Worker's compensation insurance.

611.11(4)(b)2. 2. Liability insurance.

611.11(4)(b)3. 3. Risk management services.

611.11(4)(b)4. 4. Property insurance.

611.11 History History: 1971 c. 260; 1973 c. 243; 1977 c. 346; 1979 c. 102 ss. 236 (6), 237; 1981 c. 390 s. 252; 1995 a. 197; 2003 a. 78; 2009 a. 28; 2011 a. 32.



611.12 Articles and bylaws.

611.12  Articles and bylaws.

611.12(1)(1)  Stock corporations. Section 180.0202 applies to the articles of a stock corporation, except that:

611.12(1)(a) (a) The name of the corporation shall include the word "insurance" or a term of equivalent meaning, and shall comply with s. 180.0401 (2) to (4);

611.12(1)(am) (am) The articles shall include a statement that the corporation is organized under this chapter;

611.12(1)(b) (b) Authorized shares shall conform to s. 611.33 (1); and

611.12(1)(c) (c) The purposes of the corporation shall be limited to those permitted by s. 610.21.

611.12(2) (2) Mutuals. Section 181.0202 applies to the articles of a mutual, except that:

611.12(2)(a) (a) The name of the corporation shall include the words "mutual" and "insurance" or terms of equivalent meaning and shall comply with s. 181.0401 (2) to (4);

611.12(2)(am) (am) The articles shall include a statement that the corporation is organized under this chapter;

611.12(2)(b) (b) The articles shall include provision for mutual bonds if any are to be authorized, which shall conform to s. 611.33 (2) (a);

611.12(2)(c) (c) The purposes of the corporation shall be limited to those permitted in s. 610.21;

611.12(2)(d) (d) If assessable policies are permitted, the articles shall contain general provisions respecting assessment liabilities and procedures, including a provision specifying the classes of business on which assessment may be separately levied; and

611.12(2)(e) (e) The articles may specify those classes of persons who may be policyholders, or prescribe the procedure for establishing or removing restrictions on the classes of persons who may be policyholders, and the articles shall state that each policyholder is a member of the corporation.

611.12(3) (3) Principal officers. Sections 180.0840 and 180.0841 apply to stock corporations and ss. 181.0840 and 181.0841 apply to mutuals. Notwithstanding s. 180.0840 (1) or 181.0840 (1), the articles or bylaws shall specifically designate 3 or more offices, the holders of which shall be the principal officers of the corporation. Notwithstanding s. 180.0840 (3) or 181.0840 (3), the principal offices shall be held by at least 3 separate individuals.

611.12(4) (4) Bylaws. The bylaws of a domestic corporation shall comply with this chapter, and a copy of the bylaws and any amendments thereto shall be filed with the commissioner within 60 days after adoption. Subject to this subsection, to ss. 611.13 (2) (d) and (5) and 611.22 (4), ss. 180.0206 and 180.1020 to 180.1022 apply to stock corporations and ss. 181.0206, 181.0207 and 181.1021 apply to mutuals.

611.12 History History: 1971 c. 260; 1989 a. 303; 1997 a. 79; 1999 a. 85.



611.13 Organization permit and certificate of incorporation.

611.13  Organization permit and certificate of incorporation.

611.13(1)(1)  Permit required. No person may, in the case of a stock corporation, solicit subscriptions for its securities, or in the case of a mutual, solicit applications for qualifying insurance policies or subscriptions for mutual bonds or contribution notes, until the commissioner has issued an organization permit.

611.13(2) (2) Application for permit. The application for an organization permit shall be signed and acknowledged by or on behalf of each incorporator, and shall include or have attached:

611.13(2)(a) (a) The names, and for the preceding 10 years all addresses and all occupations of all incorporators and proposed directors and officers;

611.13(2)(b) (b) For all corporate incorporators, their articles and bylaws, a list of the names, addresses and occupations of all directors and principal officers, and for the 3 most recent years their annual financial statements and reports;

611.13(2)(c) (c) The proposed articles which shall be signed and acknowledged by or on behalf of each incorporator, and the proposed bylaws;

611.13(2)(d) (d) All agreements relating to the corporation to which any incorporator or proposed director or officer is a party;

611.13(2)(e) (e) The amount and sources of the funds available for organization expenses and the proposed arrangements for reimbursement and compensation of incorporators or other persons;

611.13(2)(f) (f) The proposed compensation of directors and officers;

611.13(2)(g) (g) The plan for solicitation of applications for qualifying insurance policies and for the corporation's securities;

611.13(2)(h) (h) The forms to be used for stock subscriptions, certificates for shares, applications for qualifying insurance policies, subscriptions for mutual bonds and contribution notes, and the forms for bonds and notes;

611.13(2)(i) (i) The proposed capital, or the proposed minimum permanent surplus, and the proposed initial surplus;

611.13(2)(j) (j) The plan for conducting the insurance business, including:

611.13(2)(j)1. 1. The geographical area in which business is intended to be done in the first 5 years;

611.13(2)(j)2. 2. The types of insurance intended to be written in the first 5 years;

611.13(2)(j)3. 3. The proposed marketing methods;

611.13(2)(j)4. 4. To the extent requested by the commissioner, the proposed method for the establishment of premium rates;

611.13(2)(k) (k) A projection of the anticipated operating results of the corporation at the end of each of the first 5 years of operation, based on reasonable assumptions of loss experience, premium and other income, operating expenses and acquisition costs; and

611.13(2)(L) (L) Such other relevant documents or information as the commissioner reasonably requires.

611.13(3) (3) Issuance of organization permit and of certificate of incorporation. The commissioner shall issue an organization permit and a certificate of incorporation if:

611.13(3)(a) (a) The commissioner finds that all requirements of law have been met;

611.13(3)(b) (b) The commissioner is satisfied that all natural persons who are incorporators, the directors and principal officers of corporate incorporators, and the proposed directors and officers of the corporation being formed are trustworthy and competent and collectively have the competence and experience to engage in the particular insurance business proposed; and

611.13(3)(c) (c) The commissioner is satisfied that the business plan is consistent with the interests of the corporation's potential insureds and of the public.

611.13(4) (4) Contents of permit. The organization permit shall specify the minimum capital or minimum permanent surplus required under s. 611.19, and may contain such other information as the commissioner deems necessary.

611.13(5) (5) Legal existence. Upon the issuance of the certificate of incorporation the legal existence of the corporation shall begin, the articles and bylaws shall become effective and the proposed directors and officers shall take office. The certificate shall be conclusive evidence of compliance with this section, except in a proceeding by the state against the corporation.

611.13 History History: 1971 c. 260; 1991 a. 316.



611.14 Powers under organization permit.

611.14  Powers under organization permit.

611.14(1) (1)  Stock corporations. While its organization permit is in effect a stock corporation may:

611.14(1)(a) (a) Register stock under s. 611.31, solicit subscriptions subject to s. 180.0620 (1) (a) and receive payment therefor in cash or, with the approval of the commissioner, in other property constituting a permitted investment under ch. 620, and issue receipts for such payment at values approved by the commissioner, but no shares may be issued until a certificate of authority is issued; and

611.14(1)(b) (b) Transact all other business necessary and appropriate for the organization of the planned insurance enterprise.

611.14(2) (2) Mutuals. While its organization permit is in effect a mutual may:

611.14(2)(a) (a) Register mutual bonds under s. 611.31, solicit applications for qualifying insurance policies under s. 611.19 (4) (c) and subscriptions for mutual bonds and contribution notes and receive payment therefor in cash or, with the approval of the commissioner, in property constituting a permitted investment under ch. 620, and issue receipts for such payment at values approved by the commissioner, but no policies or bonds may be issued until a certificate of authority is issued; and

611.14(2)(b) (b) Transact all other business necessary and appropriate in the organization of the planned insurance enterprise.

611.14 History History: 1971 c. 260, 307; 1989 a. 303.



611.15 Deposit of proceeds of subscriptions.

611.15  Deposit of proceeds of subscriptions. All funds, and the securities and documents representing interests in property, received by a stock corporation for stock subscriptions or by a mutual for applications for insurance policies or for mutual bond or contribution note subscriptions shall be deposited in the name of the corporation with a depository approved by the commissioner, subject to an escrow agreement approved by the commissioner under which withdrawals may be made only with the commissioner's approval.

611.15 History History: 1971 c. 260; 1979 c. 102 s. 236 (14).



611.16 Termination of organization permit and payment of organization expenses.

611.16  Termination of organization permit and payment of organization expenses.

611.16(1) (1)  Termination. The organization permit shall terminate upon:

611.16(1)(a) (a) Issuance of a certificate of authority under s. 611.20;

611.16(1)(b) (b) Revocation under sub. (2); or

611.16(1)(c) (c) Expiration of one year after issuance unless a good faith application for a certificate of authority has been filed with the commissioner. The commissioner may grant a reasonable extension if the commissioner reasonably expects that the corporation will be able to satisfy the requirements for a certificate of authority within the extended period.

611.16(2) (2) Revocation. The commissioner may revoke an organization permit if:

611.16(2)(a) (a) The commissioner finds, after a hearing, that because of changes in circumstances, or because the facts were not as represented in the application, the conditions for issuance of a permit are no longer satisfied; or

611.16(2)(b) (b) The commissioner denies an application for a certificate of authority and finds that the corporation cannot reasonably be expected to satisfy the requirements for a certificate of authority within the remaining term of the organization permit or any extension thereof under sub. (1) (c).

611.16(3) (3) Reimbursements and refunds.

611.16(3)(a)(a) General. Except in cases under pars. (b) and (c), if the organization permit is revoked or expires before a certificate of authority is granted, incorporators who have advanced money for the reasonable and authorized expenses of organization, including underwriting expenses, may be reimbursed in cash from the proceeds of shares or mutual bond or contribution note subscriptions under the organization permit, on itemized receipts audited by the commissioner. The total reimbursement shall not exceed 5% of the amount received from such sources. The remainder in the escrow account shall thereupon be distributed among such subscribers in proportion to their contributions, valued as of the time the contributions were made.

611.16(3)(b) (b) Violation of law. Reimbursement may be refused to any incorporator under par. (a) if the commissioner finds that in connection with the organization of the corporation the incorporator has willfully or negligently violated in a material way any provision of this chapter.

611.16(3)(c) (c) Assessable mutuals. No reimbursement may be made to any incorporator of a mutual under par. (a) until all advanced premiums collected under s. 611.19 (4) (c) have been repaid in full.

611.16(4) (4) End of legal existence. The legal existence of the corporation shall terminate upon completion of the payments under sub. (3).

611.16 History History: 1971 c. 260, 307; 1991 a. 316.



611.18 Incorporators' liability and organization expenses.

611.18  Incorporators' liability and organization expenses.

611.18(1)(1)  Liability. The incorporators shall be jointly and severally liable for all organizational and promotional expenses and liabilities incurred prior to the issuance of the certificate of authority.

611.18(2) (2) Reimbursement and compensation.

611.18(2)(a)(a) Stock corporations.

611.18(2)(a)1.1. `Expenses.' After issuance of the certificate of authority, incorporators of a stock corporation who have advanced money or incurred obligations for the reasonable and authorized expenses of organization including underwriting may be reimbursed in cash from the proceeds of shares subscribed to under the organization permit, on itemized receipts audited by the commissioner. Their total reimbursement may not exceed 10% of the amount received from subscribers.

611.18(2)(a)2. 2. `Personal services.' Incorporators may be compensated for the reasonable value of personal services actually performed by the issuance to them of shares not exceeding in value in the aggregate 10% of the amount received from the subscription for shares under the organization permit.

611.18(2)(a)3. 3. `Aggregate expenses and remuneration.' The aggregate payment under subds. 1. and 2. may not exceed 15% of the amount received for shares subscribed to under the organization permit, including the shares purchased under s. 611.32 (1) or (2), and shall conform to the statement made under s. 611.13 (2) (e).

611.18(2)(b) (b) Mutuals. After issuance of the certificate of authority, incorporators of a mutual who have advanced money or incurred obligations for the reasonable and authorized expenses of organization may be reimbursed in cash from the proceeds of subscriptions for mutual bonds and contribution notes, on itemized receipts audited by the commissioner. The total reimbursement may not exceed 15% of the amount received for the bonds and notes.

611.18 History History: 1971 c. 260.



611.19 Initial capital and surplus requirements.

611.19  Initial capital and surplus requirements.

611.19(1)(1)  Minimum capital and permanent surplus. The commissioner may by rule establish the minimum capital for a stock corporation or the minimum permanent surplus for a nonassessable mutual organized under this chapter. In the absence of such a rule, the minimum capital or minimum permanent surplus shall be $2,000,000 or such greater amount as the commissioner specifies by order.

611.19(2) (2) Initial expendable surplus. A corporation organized under this chapter shall have an initial expendable surplus, after payment of all organizational expenses, of at least 50% of the minimum capital or minimum permanent surplus specified under sub. (1), or such other percentage as the commissioner specifies by order.

611.19(4) (4) Assessable mutuals.

611.19(4)(a)(a) Reduced permanent surplus. An assessable mutual organized under this chapter need not have a permanent surplus if the assessment liability of its policyholders is unlimited. If assessments are limited to a specified amount or a specified multiple of annual advance premiums, the minimum permanent surplus shall be the amount that would be required under sub. (1) if the corporation were not assessable, reduced by an amount that reasonably reflects the value of the policyholders' assessment liability in satisfying the financial needs of the corporation.

611.19(4)(b) (b) Initial expendable surplus. An assessable mutual organized under this chapter shall have an initial expendable surplus of at least $100,000, after payment of all organizational expenses.

611.19(4)(c) (c) Initial applications; general. Except under pars. (d) and (e), no certificate of authority shall be issued to an assessable mutual until it has at least 400 bona fide applications for insurance from not less than 400 separate applicants on separate risks located in this state in each of the classes of business upon which assessments may be separately levied. A full year's premium shall be paid with each application and the aggregate premium shall be at least $50,000 for each such class. If at any time while the corporation is an assessable mutual, the business plan is amended to include an additional class of business on which assessments may be separately levied, identical requirements shall be applicable to each additional class.

611.19(4)(d) (d) Same; worker's compensation. Five employers or more may join in the formation of an assessable mutual to write only worker's compensation insurance if, instead of the requirements of par. (c), policies are simultaneously put into effect that cover at least 1,500 employees, counting no more than 300 for any employer. A full year's premium shall be paid by each employer, aggregating at least $100,000.

611.19(4)(e) (e) Initial surplus in lieu of initial applications. In place of initial applications and premium payments for any class of business, the corporation may provide the minimum permanent surplus and initial expendable surplus that the commissioner would require for a nonassessable mutual organizing to do that class of business under like conditions. The class of business shall nevertheless be assessable until conversion under s. 611.77 (1).

611.19(5) (5) Mutuals with open contracts. A mutual organized under this chapter need not have a permanent surplus if it issues only contracts the benefits of which may be reduced by action of the board if assets are not sufficient to provide the protection specified in the contracts. The terms and format of any such open contract provision must be approved by the commissioner before the mutual is given a certificate of incorporation.

611.19(6) (6) Providers' contracts. Any corporation under this chapter which promises in its policies to supply services in lieu of or in addition to indemnity, on a basis giving the insurer no option whether it will supply services or pay indemnity, shall maintain such contracts with providers that it can be reasonably expected that services will be provided as promised in its contracts.

611.19(7) (7) Reduction of minimum surplus. The commissioner may by order reduce the minimum amounts of surplus required under subs. (1) and (2) if in the commissioner's opinion the extent and nature of providers' contracts under sub. (6), financial guarantees and other support by financially sound private or public corporations, a pressing social need in a particular community for the formation of a mutual insurance corporation to provide needed insurance coverage, or other special circumstances, justify the proposed reduction in the required surplus. A person who will directly compete with the proposed insurer is aggrieved within the meaning of s. 601.62 (3) (a).

611.19(8) (8) Health maintenance organization insurer. This section does not apply to a health maintenance organization insurer that is subject to s. 609.96.

611.19 History History: 1971 c. 260; 1975 c. 147 s. 54; 1979 c. 261; 1985 a. 335; 1989 a. 23, 303.



611.20 Certificate of authority.

611.20  Certificate of authority.

611.20(1) (1)  Application. The corporation may apply for a certificate of authority at any time prior to the expiration of its organization permit. The application shall include a statement by a principal officer of any material changes that have already taken place or are likely to take place in the facts on which the issuance of the organization permit was based, and if any material changes are proposed in the business plan, the additional information about such changes that would be required if an organization permit were then being applied for.

611.20(2) (2) Issuance.

611.20(2)(a)(a) The commissioner shall issue a certificate of authority, if he or she finds:

611.20(2)(a)1. 1. That cash or property authorized under s. 611.14 (1) (a) has been received sufficient to satisfy the requirements of s. 611.19;

611.20(2)(a)2. 2. That there is no basis for revoking the organization permit under s. 611.16 (2); and

611.20(2)(a)3. 3. That all other applicable requirements of the law have been met.

611.20(2)(b) (b) The certificate of authority shall specify any limits placed on the insurance business that may be carried on by the corporation and may, within the powers given the commissioner by law, specify limits on its methods of operation.

611.20(3) (3) Effect. Upon the issuance of the certificate:

611.20(3)(a) (a) The board shall authorize and direct the issuance of shares, bonds or notes subscribed to under the organization permit, and of insurance policies upon qualifying applications made under the organization permit; and

611.20(3)(b) (b) The commissioner shall authorize the release to the corporation of all funds held in escrow under s. 611.15.

611.20(4) (4) Alteration of certificate of authority.

611.20(4)(a)(a) Upon application. A corporation may at any time apply to the commissioner for a new or amended certificate of authority, removing, altering or adding limits on its business or methods of operation. The application shall contain or be accompanied by so much of the information in s. 611.13 (2) as the commissioner reasonably requires. The commissioner shall issue the new certificate as requested if he or she finds:

611.20(4)(a)1. 1. That the corporation's capital and surplus are adequate to support the proposed operations under the new certificate; and

611.20(4)(a)2. 2. That the proposed business would not be contrary to the law or to the interests of insureds or the public.

611.20(4)(b) (b) By commissioner. If the commissioner issues a summary order under s. 645.21 against a corporation, he or she may also revoke the corporation's certificate and issue a new one with the limits the commissioner deems necessary.

611.20 History History: 1971 c. 260; 1979 c. 102 ss. 96, 236 (5); 1989 a. 303.



611.22 Accelerated organization procedure.

611.22  Accelerated organization procedure.

611.22(1) (1)  General requirements. The incorporators may apply for determination of the minimum capital or minimum permanent surplus under s. 611.19 and for a certificate of authority without first obtaining an organization permit if:

611.22(1)(a) (a) Their number is not more than 15; and

611.22(1)(b) (b) They purchase for their own accounts all the shares proposed to be issued in the case of a stock corporation, or in the case of a mutual they supply all the minimum permanent surplus and initial expendable surplus by contribution notes or otherwise.

611.22(2) (2) Contents of application. The application for a certificate of authority shall be accompanied by proof that the purchase price for the shares or the proceeds of contribution notes have been deposited on behalf of the proposed corporation or if other than money are held in trust for the proposed corporation and by so much of the information in s. 611.13 (2) as the commissioner reasonably requires.

611.22(3) (3) Issuance of certificates of incorporation and authority. The commissioner shall issue both a certificate of incorporation and a certificate of authority if:

611.22(3)(a) (a) The commissioner finds that all requirements of law have been met;

611.22(3)(b) (b) The commissioner is satisfied that all natural persons who are incorporators, the directors and principal officers of corporate incorporators, and the proposed directors and officers of the corporation being formed are trustworthy and competent and collectively have the competence and experience to engage in the particular insurance business proposed; and

611.22(3)(c) (c) The commissioner is satisfied that the business plan is consistent with the interests of the corporation's potential insureds and of the public.

611.22(4) (4) Legal existence. Upon the issuance of the certificate of incorporation the legal existence of the corporation shall begin, the articles and bylaws shall become effective and the proposed directors and officers shall take office. The certificate shall be conclusive evidence of compliance with this section, except in a proceeding by the state against the corporation.

611.22 History History: 1971 c. 260; 1991 a. 316.



611.223 Transfer of an insurer's place of domicile.

611.223  Transfer of an insurer's place of domicile.

611.223(1)(1)  Foreign insurer becomes a domestic insurer.

611.223(1)(a)(a) A foreign insurer which desires to become a domestic insurer may submit to the commissioner an application for a certificate of incorporation and a certificate of authority. The application shall comply with par. (b) and shall include or have attached any other relevant documents or information that the commissioner reasonably requires. Upon review of the application, the commissioner may issue a certificate of incorporation and certificate of authority if the commissioner determines that all of the following are satisfied:

611.223(1)(a)1. 1. The applicant is in compliance with the provisions of chs. 600 to 655 that apply to domestic insurers.

611.223(1)(a)2. 2. The directors and officers of the applicant are trustworthy and competent and collectively have the competence and experience to engage in the particular insurance business proposed.

611.223(1)(a)3. 3. The proposed business is consistent with the interests of insureds and the public.

611.223(1)(b) (b) The commissioner shall by rule specify the required contents and form of an application submitted under par. (a). In determining the required contents, the commissioner shall consider the information and documents which will permit the commissioner to determine whether the requirements of par. (a) 1. to 3. are satisfied.

611.223(1)(c) (c) The commissioner may by order relax one or more of the requirements of this subsection for a foreign insurer which desires to become a domestic insurer if, after a hearing conducted in accordance with ch. 227, the commissioner determines that the requirements are unnecessary to protect policyholders and the public because of the developed status of the foreign insurer.

611.223(2) (2) Domestic insurer becomes a foreign insurer. Upon approval by the commissioner, a domestic insurer may transfer its place of domicile to any other state in which it is admitted. As a condition of approving the transfer of domicile, the commissioner may require a special deposit, reinsurance or other protective measures by the insurer. After or simultaneous with the transfer of domicile, the insurer may apply under ch. 618 for authority to do business in this state as a foreign insurer.

611.223(3) (3) Effect on existing contracts. The transfer of an insurer's place of domicile under sub. (1) or (2) does not affect the obligations of the insurer under its existing insurance contracts or any other existing contracts.

611.223 History History: 1987 a. 247.



611.23 Municipal insurance mutuals.

611.23  Municipal insurance mutuals.

611.23(1) (1)  Applicable rules. On application by the organizers of a municipal insurance mutual under s. 611.11 (4), the commissioner may by order, after a hearing, relax any requirements of this chapter to facilitate the formation, financing and governance of the mutual. In the same order, the commissioner shall impose substitute requirements designed to implement the purposes of s. 611.02 (2) as elaborated in this chapter.

611.23(2) (2) Regulation. Except as provided in sub. (3), the provisions of chs. 600 to 646 that apply to other mutuals organized or operating under this chapter apply also to municipal insurance mutuals.

611.23(3) (3) Inapplicable provisions. Chapters 604 to 607, 612 to 619, 625 and 646 do not apply to such mutuals. The commissioner may by order, after a hearing, exempt such a mutual from any other provisions on a finding that they are unnecessary for the protection of the interests of the municipalities and their citizens.

611.23 History History: 1977 c. 346; 1979 c. 89; 1981 c. 20 s. 2202 (26) (c); 1995 a. 197.



611.24 Segregated accounts in general.

611.24  Segregated accounts in general.

611.24(1) (1)  Mandatory segregated accounts. A corporation shall establish segregated accounts for the following classes of insurance business, if it also does other classes of insurance business:

611.24(1)(a) (a) Mortgage guaranty insurance;

611.24(1)(am) (am) Unless the corporation is exempted by the commissioner by rule or order, financial guaranty insurance, if the corporation commences this class of insurance business on or after March 25, 1988, or if the corporation engages in this class of business on or after November 1, 1988; and

611.24(1)(b) (b) Life insurance including fixed and variable annuities. Disability insurance may be included in a life insurance account.

611.24(2) (2) Optional segregated accounts. With the approval of the commissioner, a corporation may establish a segregated account for any part of its business. The commissioner shall approve unless he or she finds that the segregated account would be contrary to the law or to the interests of any class of insureds.

611.24(3) (3) Special provisions for segregated accounts.

611.24(3)(a)(a) Capital and surplus. The commissioner shall specify in the certificate of authority of a newly organized corporation the minimum capital or the minimum permanent surplus and the initial expendable surplus to be provided for each segregated account. If a segregated account is established after a certificate of authority has been issued, the commissioner shall require the corporation to have and maintain an adequate amount of capital and surplus in the segregated account.

611.24(3)(b) (b) Identification. The income and assets attributable to a segregated account shall always remain identifiable with the particular account but unless the commissioner so orders, the assets need not be kept physically separate from other assets of the corporation. The income, gains and losses, whether or not realized, from assets attributable to a segregated account shall be credited to or charged against the account without regard to other income, gains or losses of the corporation.

611.24(3)(c) (c) Charges. Except under par. (e), assets attributable to a segregated account shall not be chargeable with any liabilities arising out of any other business of the corporation, nor shall any assets not attributable to the account be chargeable with any liabilities arising out of it, except under par. (i).

611.24(3)(d) (d) Incidental business. Incidental business done by a corporation under s. 610.21 may be done under the general account or under any segregated account approved by the commissioner. Expenses and income for such business shall be allocated among the general account and all segregated accounts in accordance with generally accepted accounting principles.

611.24(3)(e) (e) Delinquency proceedings. Each segregated account shall be deemed an insurer within the meaning of s. 645.03 (1) (f). A liquidation order under s. 645.42 for the general account or for any segregated account shall have effect as a rehabilitation order under s. 645.32 for all other accounts of the corporation. Claims remaining unpaid after completion of the liquidation under ch. 645 shall have liens on the interests of shareholders, if any, in all of the corporation's assets that are not liquidated, and the rehabilitator may transform the liens into ownership interests under s. 645.33 (5).

611.24(3)(f) (f) Ownership. Assets allocated to segregated accounts are the property of the corporation, which is not and shall not hold itself out to be a trustee of the assets.

611.24(3)(g) (g) Common assets. A corporation may own a particular asset in determinate proportions for segregated accounts, for its general account or as a trustee when acting as such within its legal powers.

611.24(3)(h) (h) Transfer. The corporation may by an identifiable act transfer assets for fair consideration among the segregated accounts, the general account and any trust accounts of the corporation.

611.24(3)(i) (i) Expenses, loans, and services. The general account of the corporation, or any segregated account, may for a fair consideration provide loans or guarantees in connection with, perform services for, or reinsure other accounts, subject to rules promulgated by the commissioner. Generally accepted accounting principles and realistic actuarial tables may be considered to ascertain what is a fair consideration. Notwithstanding s. 645.68, the commissioner may assign a general or segregated account obligation to a segregated account an order of distribution higher in priority than provided for under s. 645.68 (5).

611.24 History History: 1971 c. 260; 1979 c. 102 s. 236 (5); 1979 c. 109; 1981 c. 314 s. 146; 1987 a. 167; 2009 a. 342.



611.25 Special provisions for separate accounts for variable contracts.

611.25  Special provisions for separate accounts for variable contracts.

611.25(1)(1)  Terminology. Separate accounts under this section form a special category of segregated accounts and may be designated by any appropriate name the corporation wishes to use.

611.25(2) (2) Formation. With the approval of the commissioner, any corporation may establish one or more separate accounts and allocate to them any amounts paid or remitted to or held by the corporation under designated contracts or classes of contracts which amounts are to be applied to provide benefits payable partly or wholly in variable dollar amounts. Such amounts may also be applied to provide benefits in fixed and guaranteed dollar amounts and other incidental benefits.

611.25(3) (3) Special rights and procedures. To the extent necessary to comply with the federal investment company act of 1940, as now or later amended, or any rules issued thereunder, the corporation may adopt special procedures for the conduct of the business and affairs of a separate account, and may, for persons having beneficial interests therein, provide special voting and other rights, including special rights and procedures relating to investment policy, investment advisory services, selection of certified public accountants, and selection of a committee, the members of which need not be otherwise affiliated with the corporation, to manage the business and affairs of the account.

611.25(4) (4) Applicable general provisions. Separate accounts under this section are subject to s. 611.24 (3).

611.25 History History: 1971 c. 260.



611.26 Subsidiaries.

611.26  Subsidiaries.

611.26(1)(1)  Insurance subsidiaries. An insurance corporation may form or acquire subsidiaries to do any lawful insurance business. There is no limit on the amount of investment in such subsidiaries except that the commissioner may by order or rule establish a limit and, for purposes of ss. 623.11 and 623.12, the total value of the outstanding shares of such a subsidiary shall be deemed to equal the amount of surplus possessed by the subsidiary in excess of its security surplus, as determined by the commissioner under s. 623.12.

611.26(2) (2) Investment subsidiaries. An insurance corporation may form or acquire subsidiaries to hold or manage any assets that it might hold or manage directly. There is no limit on investment in such subsidiaries except that imposed by s. 620.23 (3).

611.26(3) (3) Ancillary subsidiaries.

611.26(3)(a)(a) Authorization. An insurance corporation may form or acquire subsidiaries to perform functions or provide services that are ancillary to its insurance operations. It may have up to 10% of its assets invested in such subsidiaries, unless the commissioner by order or rule provides otherwise.

611.26(3)(b) (b) Purposes. Subsidiaries are ancillary subsidiaries if they are engaged principally in one or more of the following:

611.26(3)(b)1. 1. Acting as an insurance agent.

611.26(3)(b)2. 2. Investing, reinvesting or trading in securities, or acting as a securities broker, dealer or marketing representative, for its own account or for the account of any affiliate.

611.26(3)(b)3. 3. Managing of investment companies registered under the federal investment company act of 1940, as amended, including related sales and services.

611.26(3)(b)4. 4. Providing investment advice and services.

611.26(3)(b)5. 5. Acting as administrative agent for a government instrumentality performing an insurance, public assistance or related function.

611.26(3)(b)6. 6. Providing services related to insurance operations, including accounting, actuarial, appraisal, auditing, claims adjusting, collection, data processing, loss prevention, premium financing, safety engineering and underwriting services.

611.26(3)(b)7. 7. Holding or managing property used by the corporation alone or with its affiliates for the convenient transaction of its business.

611.26(3)(b)8. 8. Providing such other services or performing such other activities as the commissioner may declare ancillary by rule.

611.26(3)(b)9. 9. Owning corporations which would be authorized as subsidiaries under subds. 1. to 8. and under subs. (1) and (2).

611.26(4) (4) Other subsidiaries. An insurance corporation may form or acquire other subsidiaries than those under subs. (1) to (3). The investment in such subsidiaries may be counted toward satisfaction of the compulsory surplus requirement of s. 623.11 and the security surplus standard of s. 623.12 to the extent that the investment is a part of the leeway investments of s. 620.22 (9) for the first $200,000,000 of assets or to the extent that the investment is within the limitations under s. 620.23 (2) (a) and (b) for other assets. The commissioner may limit investment in subsidiaries under this subsection by rule or order. Unless approved by the commissioner, an insurance corporation may not do any of the following:

611.26(4)(a) (a) Invest in one or more subsidiaries more than 10 percent of its assets or 50 percent of its capital and surplus, whichever is less.

611.26(4)(b) (b) Invest in one or more subsidiaries to the extent that the insurer's capital and surplus with regard to policyholders will not be reasonable in relation to the insurer's outstanding liabilities or adequate to meet the insurer's financial needs.

611.26(5) (5) Notice to commissioner. An insurance corporation shall notify the commissioner promptly of the formation or acquisition of any subsidiary under this section.

611.26 History History: 1971 c. 260; 1979 c. 279 s. 9; 1981 c. 307; 1999 a. 30; 2003 a. 261; 2007 a. 170.



611.28 Changes in business plan.

611.28  Changes in business plan.

611.28(1) (1)  Development stage. Within 5 years after the initial issuance of a certificate of authority no substantial change, alteration or amendment may be made in the business plan and the insurer may not substantially deviate from it unless notice of the proposed change is filed with the commissioner 30 days in advance of the proposed effective date. The commissioner may defer the effective date for an additional period not exceeding 30 days by written notice to the corporation before expiration of the initial 30-day period. The commissioner may, within the 30-day period or its extension, prohibit the proposed action if it is contrary to law or to the interests of insureds, creditors or the public in this state.

611.28(2) (2) Continuing control. The commissioner may by rule or order specify portions of the business plan to which the requirement of sub. (1) shall apply even after the initial 5-year period, if he or she finds after a hearing that it is required to protect the interests of insureds, creditors or the public in this state.

611.28 History History: 1971 c. 260; 1979 c. 102 s. 236 (5); 1991 a. 316.



611.29 Amendment of articles.

611.29  Amendment of articles.

611.29(1) (1)  Right to amend articles. A stock corporation may amend its articles under ss. 180.0726, 180.1001 to 180.1007, 180.1706, 180.1707 and 180.1708 (4) and a mutual may amend its articles under ss. 181.1001, 181.1002 (1), 181.1003, 181.1005 and 181.1006, except that papers required by those sections to be filed with the department of financial institutions shall instead be filed with the commissioner. Subject to sub. (3), the stock corporation or mutual may amend its articles in any desired respect including substantial changes of its original purposes. No amendment may be made contrary to s. 611.12 (1) to (3).

611.29(2) (2) Filing. For 5 years after the initial issuance of a certificate of authority, proposed amendments of the articles which are not changes in the business plan shall be filed with the commissioner at least 30 days before the amendment is submitted to the shareholders or policyholders for approval, or if such approval is not required, at least 30 days before the effective date.

611.29(3) (3) Articles of amendment; mutuals. In addition to the requirements of s. 181.1005, the articles of amendment of a mutual shall, if mail voting is used, state the number of policyholders voting by mail and the number of such policyholders voting for and against the amendment.

611.29(4) (4) Filing of articles of amendment. No amendment may become effective until the articles of amendment have been filed with the commissioner.

611.29(5) (5) Effect of amendment of articles. Section 180.1009 applies to stock corporations and s. 181.1008 applies to mutuals.

611.29 History History: 1971 c. 260; 1989 a. 303; 1997 a. 79.



611.31 Securities regulation.

611.31  Securities regulation.

611.31(1) (1)  Registration. No securities issued by a domestic insurance corporation may be sold by or for the corporation unless they are registered or exempt from registration under ch. 551.

611.31(2) (2) Approval by commissioner. Securities of a domestic insurance corporation may not be registered under ch. 551 without prior approval of the commissioner of insurance. Issuance of an organization permit under s. 611.13 constitutes such approval for the securities described in the permit.

611.31(3) (3) Holding companies. No issuer of securities which is being organized in this state or elsewhere solely or partly for the purpose of organizing a corporation under this chapter may register or sell its securities in this state unless it obtains an organization permit under s. 611.13. No security may be registered or sold in this state if there is any representation that an insurer will be organized or purchased in this state with the proceeds of the sale, unless the issuer obtains an organization permit under s. 611.13.

611.31(4) (4) Insider trading of securities.

611.31(4)(a)(a) Every person who is directly or indirectly the beneficial owner of more than 10% of any class of any equity security of a domestic stock insurance corporation, or who is a director or officer thereof, shall file in the office of the commissioner within 10 days after becoming a beneficial owner or a director or officer, and within 10 days after the close of any calendar month thereafter in which there has been a change in his or her ownership or office, a statement in the form prescribed by the commissioner, of the office and of all equity securities of the company of which the person is the beneficial owner, and of all changes in either.

611.31(4)(b) (b) For the purpose of preventing the unfair use of information which may have been obtained by such a beneficial owner or by a director or officer because of his or her relationship to the corporation, any profit realized by him or her from any purchase and sale or sale and purchase of any equity security of the corporation within any period of less than 6 months, unless the security was acquired in good faith in connection with a debt previously contracted, shall be recoverable by the corporation, irrespective of any intention by the beneficial owner, director or officer in entering into the transaction to hold the security purchased or not to repurchase the security sold for a period exceeding 6 months. Suit to recover the profit may be instituted in any court of competent jurisdiction by the corporation, or if the corporation fails to bring suit within 60 days after request or fails to prosecute it diligently thereafter by the owner of any security thereof, in the name and in behalf of the corporation; but no such suit may be brought more than 2 years after the date the profit was realized. This paragraph does not cover any transaction where the beneficial owner was not such both at the time of the purchase and sale, or the sale and purchase, of the security involved, nor does it cover any transaction which the commissioner by rule exempts as not comprehended within the purpose of this paragraph.

611.31(4)(c) (c) It is unlawful for any director or officer, or any beneficial owner subject to par. (a), to sell any equity security of the corporation, directly or indirectly, unless the director, officer or beneficial owner or the director's, officer's or beneficial owner's principal owns the security sold and either delivers it within 20 days after the sale or deposits it within 5 days after the sale in the mails or other usual channels of transportation. A person has not violated this paragraph if the person proves that despite the exercise of good faith the person was unable to deliver or deposit the securities within the specified times, or could only have done so with unreasonable inconvenience or expense.

611.31(4)(d) (d) Paragraph (b) does not apply to a purchase and sale or sale and purchase and par. (c) does not apply to a sale of any equity security of a domestic stock insurance corporation not then or earlier held by him or her in an investment account, by a dealer in the ordinary course of his or her business and incident to his or her establishment or maintenance of a primary or secondary market (otherwise than on an exchange as defined in the federal securities exchange act of 1934) for the security. The commissioner may by rule define and prescribe terms and conditions with respect to securities held in an investment account and transactions made in the ordinary course of business and incident to the establishment or maintenance of a primary or secondary market.

611.31(4)(e) (e) Paragraphs (a) to (c) do not apply to foreign or domestic arbitrage transactions unless made in contravention of rules the commissioner adopts in order to carry out this subsection.

611.31(4)(f) (f) Paragraphs (a) to (c) do not apply to equity securities of a corporation if:

611.31(4)(f)1. 1. The securities are registered, or are required to be registered, pursuant to s. 12 of the federal securities exchange act of 1934, as amended; or

611.31(4)(f)2. 2. The corporation did not have any class of its equity securities held of record by 100 or more persons on the last business day of the year preceding the year in which equity securities of the corporation would otherwise be subject to pars. (a) to (c).

611.31(4)(g) (g) In this subsection "equity security" means any stock or similar security; or any security convertible, with or without consideration, into such a security, or carrying any warrant or right to subscribe to or purchase such a security; or any such warrant or right; or any other security which the commissioner deems to be of similar nature and designates as an equity security by rules promulgated in the public interest or for the protection of investors.

611.31(5) (5) Proxy solicitation. No person may, in contravention of rules the commissioner promulgates for the protection of investors or the public, solicit or permit the use of his or her name to solicit any proxy or consent or authorization in respect of any equity security of a domestic stock corporation having 100 or more shareholders of record.

611.31(6) (6) Effect of reliance on commissioner's rule. No provision of sub. (4) imposing any liability applies to any act done or omitted in good faith in conformity with any rule of the commissioner, even if the rule is, after the act or omission, amended or rescinded or determined by judicial or other authority to be invalid.

611.31(7) (7) Effect of violation. A contract for subscription to or the purchase of shares in any corporation made in violation of this chapter or of ch. 551 is valid and enforceable against but not in favor of the corporation or the insider, except that the contract is valid and enforceable in favor of the corporation against an insider.

611.31 History History: 1971 c. 260; 1979 c. 102 ss. 97, 236 (13).



611.32 Promoter stock.

611.32  Promoter stock.

611.32(1)(1)  Mandatory purchase. During the period of effectiveness of the organization permit the incorporators, directors, and principal officers of a stock corporation shall among themselves subscribe and pay, at the public offering price, at least $100,000 in cash or in property of equivalent value approved by the commissioner, for shares offered by the corporation under the organization permit.

611.32(2) (2) Restrictions on issuance.

611.32(2)(a)(a) No person may subscribe for promoter stock on terms more favorable than those on which subscriptions are being solicited from the general public.

611.32(2)(b) (b) Except under this section and s. 611.18 (2) (a) 2., and except for stock dividends, no promoter stock may be issued for 5 years following the initial issuance of the certificate of authority, without the approval of the commissioner which may be granted by the commissioner only if he or she finds that:

611.32(2)(b)1. 1. The corporation is in need of additional capital; and

611.32(2)(b)2. 2. The value proposed to be given for the stock is fair to existing shareholders and has a reasonable relation to the current value of the outstanding shares.

611.32(2)(c) (c) This subsection shall not affect the exercise of preemptive rights.

611.32(3) (3) Restrictions on transfer.

611.32(3)(a)(a) Deposit in escrow. Shares of promoter stock and any stock received thereon as the result of a stock dividend, stock split or exercise of preemptive rights shall be deposited in escrow with a depository satisfactory to the commissioner under an agreement providing that the shares may not be transferred without the approval of the commissioner.

611.32(3)(b) (b) Release from escrow. If the corporation issues any life insurance policies, any shares subject to this section shall be released from escrow 5 years after issuance of the certificate of authority. In other cases, the shares shall be released from escrow 3 years after issuance of the certificate of authority.

611.32(4) (4) Approval.

611.32(4)(a)(a) Definition. In this subsection, "earned surplus" means the balance of the net profits, income, gains and losses of a corporation from the date of incorporation.

611.32(4)(b) (b) Conditions. Approval of the transfer of promoter stock under sub. (3) (a):

611.32(4)(b)1. 1. Shall be granted upon request if the corporation has made an addition to earned surplus in each of the 2 immediately preceding years of at least 6% of the capital raised by the sale of shares under the organization permit; and

611.32(4)(b)2. 2. May be granted upon a showing of hardship by the shareholder or the shareholder's estate or legatee, if the release from escrow of the shares or a portion thereof would not, in the commissioner's opinion, endanger the interests of insureds or the public.

611.32(5) (5) Options to purchase stock. For 3 years after the issuance of the certificate of authority, an option to purchase stock may be issued only pursuant to a plan approved by the commissioner.

611.32 History History: 1971 c. 260; 1979 c. 102 s. 236 (5); 1989 a. 303; 1991 a. 316.



611.33 Authorized securities.

611.33  Authorized securities.

611.33(1) (1)  Stock corporations.

611.33(1)(a)(a) Classes of shares. The articles of a stock corporation shall authorize the kinds of shares required by s. 180.0601 (3) and may authorize any kind of shares permitted by ss. 180.0601 (1), (2) and (4), 180.0602 and 180.0603, or of stock rights, and options permitted by s. 180.0624, except that:

611.33(1)(a)1. 1. Until one year after the initial issuance of a certificate of authority, the corporation may issue no shares and no other securities convertible into shares except for a single class of common stock that satisfies s. 180.0601 (3) and, with the approval of the commissioner, on terms that he or she considers fair, a single class of preferred stock for sale to no more than 15 shareholders;

611.33(1)(a)2. 2. After the first year and within 5 years after the initial issuance of a certificate of authority, no additional classes of shares may be issued, except after approval of the commissioner, who may approve only if he or she finds that existing shareholders will not be prejudiced.

611.33(1)(b) (b) Fractional shares or scrip. No fractional shares may be issued. Subject thereto, s. 180.0604 applies.

611.33(1)(c) (c) Consideration for shares, certificates and transfer restrictions. Sections 180.0621 and 180.0625 to 180.0627 apply.

611.33(1)(d) (d) Liability of shareholders, transferees and others. Section 180.0622 applies.

611.33(1)(e) (e) Shareholders' preemptive rights. Sections 180.0630 and 180.1705 apply.

611.33(2) (2) Mutuals.

611.33(2)(a)(a) Mutual bonds. The articles of a nonassessable mutual may authorize mutual bonds of one or more classes and shall specify the amount of each class of bonds the corporation is authorized to issue, their designations, preferences, limitations, rates of interest, relative rights and other terms, subject to the following provisions:

611.33(2)(a)1. 1. During the first year after the initial issuance of a certificate of authority, the corporation may issue only a single class of bonds with identical rights;

611.33(2)(a)2. 2. After the first year but within 5 years after the initial issuance of a certificate of authority, additional classes of bonds may be authorized after approval of the commissioner, who shall approve if he or she finds that policyholders and prior bondholders will not be prejudiced;

611.33(2)(a)3. 3. The rate of interest shall be fair and reasonable; and

611.33(2)(a)4. 4. The bonds shall bear a maturity date not later than 10 years from the date of issuance, when principal and accrued interest shall be due and payable, subject to par. (d).

611.33(2)(b) (b) Contribution notes. Any mutual may issue contribution notes if the commissioner approves. The commissioner may approve only if he or she finds that:

611.33(2)(b)3. 3. The notes will not be the subject of a public offering;

611.33(2)(b)4. 4. Their terms are not prejudicial to policyholders, holders of mutual bonds or of prior contribution notes; and

611.33(2)(b)5. 5. The mutual's articles or bylaws do not forbid their issuance.

611.33(2)(c) (c) Prohibited transactions. No mutual may:

611.33(2)(c)1. 1. If it has any outstanding obligations on mutual bonds or contribution notes, borrow on contribution notes from, or sell bonds to, any other insurer without approval of the commissioner; or

611.33(2)(c)2. 2. Make any loan to another insurer except a fully secured loan at usual market rates of interest.

611.33(2)(d) (d) Repayment. Payment of the principal or interest on mutual bonds or contribution notes may be made in whole or in part only after approval of the commissioner. Approval shall be given if all financial requirements of the issuer to do the insurance business it is then doing will continue to be satisfied after payment and if the interests of its insureds and the public are not endangered. In the event of liquidation under ch. 645 unpaid amounts of principal and interest on contribution notes shall be subordinated to the payment of principal and interest on any mutual bonds issued by the corporation at any time.

611.33(2)(e) (e) Other obligations. Nothing in this section prevents a mutual from borrowing money on notes which are its general obligations, nor from pledging any part of its disposable assets therefor.

611.33 History History: 1971 c. 260; 1973 c. 184; 1979 c. 102 ss. 98, 236 (5); 1989 a. 303; 2009 a. 342.



611.34 Corporate repurchase of shares.

611.34  Corporate repurchase of shares. No stock corporation may repurchase any of its own shares within 5 years after initial issuance of the certificate of authority, except pursuant to a plan for the repurchase which has been approved by the commissioner. After 5 years a stock corporation may repurchase its own shares under ss. 180.0631, 180.0640, and 180.1708 (2), but within 10 days after the end of any month in which it purchases more than one percent of any class of its outstanding shares the corporation shall report the price and the names of the registered shareholders from whom the shares are acquired and of any other persons beneficially interested, so far as the latter are known to the corporation. The corporation shall make a like report within 10 days after the end of any 3-month period in which it purchases more than 2 percent of any class of its outstanding shares or within 10 days after the end of any 12-month period in which it purchases more than 5 percent of any class of its outstanding shares.

611.34 History History: 1971 c. 260; 1989 a. 303; 2009 a. 177.



611.36 Number of shareholders.

611.36  Number of shareholders. Section 180.0142 applies to stock corporations for purposes of this chapter.

611.36 History History: 1989 a. 303.



611.40 Shareholders' meetings.

611.40  Shareholders' meetings.

611.40(1) (1)  Meetings, notices, quorums and voting. Sections 180.0701 to 180.0703, 180.0705, 180.0721 to 180.0727 and 180.1708 (3) apply to stock corporations. Each director of a stock corporation shall be elected by a plurality of the votes cast by the shares entitled to vote in the election at a meeting at which a quorum is present.

611.40(2) (2) Record date and voting lists. Sections 180.0707 and 180.0720 apply to stock corporations.

611.40(3) (3) Voting trust. Sections 180.0730 and 180.0731 apply to stock corporations.

611.40 History History: 1971 c. 260, 307; 1973 c. 184; 1989 a. 303; 1997 a. 35.



611.41 Communications to shareholders or policyholders and commissioner's attendance at meetings.

611.41  Communications to shareholders or policyholders and commissioner's attendance at meetings.

611.41(1)(1)  Copies of communications. The commissioner may by rule prescribe that copies of specified classes of communications circulated generally by a corporation to shareholders or policyholders shall be communicated to the commissioner at the same time.

611.41(2) (2) Attendance at meetings. The commissioner has the right to attend any shareholders' or policyholders' meeting.

611.41(3) (3) Exception. Subsection (2) and, so far as it relates to communications to shareholders, sub. (1) do not apply to stock corporations all of whose voting shares are owned by a single person, or all of whose shareholders are either members of the board or are represented on it.

611.41 History History: 1971 c. 260; 1979 c. 102 s. 236 (21).



611.42 Mutual policyholders' voting rights.

611.42  Mutual policyholders' voting rights.

611.42(1) (1)  General. Subject to this section and s. 611.53, ss. 181.0701, 181.0702, 181.0705 (1) to (4), 181.0722 (1) to (3), 181.0723, 181.0724 and 181.0727 apply to mutuals.

611.42(1e) (1e) Court-ordered meetings.

611.42(1e)(a)(a) The circuit court for the county where a mutual's principal office is located, or, if the mutual does not have its principal office in this state, where its registered office is located, may, after notice and an opportunity to be heard, order a meeting to be held on petition of a policyholder of the mutual who meets any of the following conditions:

611.42(1e)(a)1. 1. The policyholder is entitled to participate in an annual meeting and the annual meeting has not been held within 15 months after the mutual's last annual meeting.

611.42(1e)(a)2. 2. The policyholder has signed a demand for a special meeting that meets the requirements of s. 181.0702 and the mutual has failed to do any of the following:

611.42(1e)(a)2.a. a. Give notice of the special meeting within 30 days after the date that the demand was delivered to the mutual.

611.42(1e)(a)2.b. b. Hold the special meeting in accordance with the notice.

611.42(1e)(b) (b) The court may fix the time and place of the meeting. The court shall require that the meeting be called and conducted in accordance with the mutual's articles of incorporation and bylaws, in so far as possible, except that the court may do all of the following:

611.42(1e)(b)1. 1. Fix the quorum required for specific matters to be considered at the meeting or direct that the votes represented at the meeting constitute a quorum for action on those matters.

611.42(1e)(b)2. 2. Enter any other orders necessary to accomplish the purpose of the meeting.

611.42(1m) (1m) Record date. Section 181.0707 applies to mutuals.

611.42(2) (2) Voting rights.

611.42(2)(a)(a) Mandatory voting rights. Policyholders in all mutuals have the right to vote on conversion, voluntary dissolution, amendment of the articles and the election of all directors except public directors appointed under s. 611.53 (1). Directors may be divided into classes, and in that case one class shall be elected at least every 4 years for terms not exceeding 6 years.

611.42(2)(b) (b) Optional voting rights. The articles of any mutual may give the policyholders additional voting rights.

611.42(3) (3) Voting procedures. The articles or bylaws shall contain rules governing voting eligibility consistent with sub. (2) and voting procedures. No amendment to the rules may be effective until at least 30 days after it has been filed with the commissioner.

611.42(4) (4) Meetings and elections.

611.42(4)(a)(a) The articles may provide for regular or special meetings of the policyholders, or elections in lieu of meetings.

611.42(4)(b) (b) Notice of the time and place of regular meetings or elections shall be given to each policyholder by printing it conspicuously on each policy or in such other reasonable manner as the commissioner approves or requires.

611.42(5) (5) Representative assembly. The articles may provide that representatives or delegates be selected by the policyholders to represent specific geographical districts, or otherwise to represent defined classes of policyholders, determined on a reasonable basis. After the representative assembly has been selected by the policyholders, the assembly may choose replacements for members unable to complete their terms, if the articles so provide. The vote of a representative shall be treated as the vote of the policyholders he or she represents.

611.42 History History: 1971 c. 260; 1979 c. 102 s. 236 (5); 1997 a. 79.



611.43 Annual report to mutual policyholders.

611.43  Annual report to mutual policyholders. Every domestic mutual shall send to each policyholder requesting it an annual report which shall contain basic financial and operating data, information about important business and corporate developments, and such other information as the corporation wishes to include or as the commissioner by rule requires to be included in order to keep policyholders properly informed.

611.43 History History: 1971 c. 260.



611.51 Board of directors.

611.51  Board of directors.

611.51(1)(1)  General. Subject to this section, ss. 180.0801 and 180.0802 apply to stock corporations and ss. 181.0801 (1) and (2) and 181.0802 apply to mutuals.

611.51(2) (2) Number of directors.

611.51(2)(a)(a) General. Except under pars. (b) and (c), a corporation shall have at least 5 directors if no more than one director is an employee or representative of the corporation, and shall have at least 9 directors in other cases.

611.51(2)(b) (b) New corporations. During the first 5 years after initial issuance of a certificate of authority, a corporation shall have at least 5 directors.

611.51(2)(c) (c) Exception. The commissioner may by order reduce the number of directors required under this subsection, if he or she finds that it would be an unreasonable burden on the corporation to comply with the requirement and that the interests of policyholders and shareholders can be otherwise protected.

611.51(3) (3) Inside directors. Employees and representatives of a corporation may not constitute a majority of its board.

611.51(4) (4) Subsidiaries and closely held corporations. Subsections (2) (a) and (3) do not apply to an insurance subsidiary authorized under s. 611.26 (1) nor to a stock insurance corporation more than 95% of whose outstanding shares entitled to vote are owned by a single person or all of whose voting shareholders are either members of or are individually represented on the board.

611.51(5) (5) Classification of directors. If directors are divided into classes by the articles or the bylaws, no class may contain fewer than 3 members. Subject thereto, s. 180.0806 applies to stock corporations.

611.51(6) (6) Unlawful delegation. The board shall manage the business and affairs of the corporation and may not delegate its power or responsibility to do so, except to the extent authorized by ss. 180.0841, 181.0841, 611.56 and 611.67.

611.51(7) (7) Quorum and voting. Section 180.0824 applies to the board of a stock corporation and s. 181.0824 applies to the board of a mutual except as modified by s. 611.60.

611.51(8) (8) Place and notice of directors' meetings. Sections 180.0820, 180.0822 and 180.0823 apply to stock corporations. Sections 181.0820, 181.0822 and 181.0823 apply to mutuals.

611.51(9) (9) Books and records.

611.51(9)(a)(a) Stock corporations. Sections 180.1601 to 180.1620 apply to stock corporations.

611.51(9)(am) (am) Mutuals.

611.51(9)(am)1.1. Each mutual shall keep correct and complete books and records of account and shall also keep minutes of the proceedings of its policyholders, board of directors and committees having any authority of the board of directors. Each mutual shall keep at its principal office or at the office of its secretary a record giving the names and addresses of policyholders entitled to vote, or records showing where such information can be obtained.

611.51(9)(am)2. 2. Except for the records of the names and addresses of policyholders entitled to vote, all relevant books and records of a mutual may be inspected by any policyholder or the policyholder's agent or attorney for any proper purpose at any reasonable time. Inspection of the records of the names and addresses of policyholders of mutuals entitled to vote shall be permitted only for the purpose of communicating with other policyholders with regard to the nomination and election of candidates for the board or other corporate matters which may be submitted to a vote of the policyholders. No person may, directly or indirectly, use any information so obtained for any other purpose.

611.51(9)(am)3. 3. In any pending action or proceeding, or upon petition, a court of record in this state may, upon notice fixed by the court, hearing and a showing of proper cause, and upon suitable terms, order any books and records of account, minutes and records of policyholders of a mutual and any other pertinent documents in the mutual's possession, or transcripts from or duly authenticated copies thereof, to be brought within this state and kept at such place and for such time and for such purposes as may be designated in the order. A mutual failing to comply with an order under this subdivision is subject to involuntary dissolution under this chapter and all of its directors and officers may be punished for contempt of court for disobedience of the order.

611.51(9)(b) (b) Form of books, records or minutes. Any books, records or minutes may be in written form or in any other form capable of being converted into written form within a reasonable time.

611.51(9)(c) (c) Records of policyholders entitled to vote. Any provision of this chapter or of any articles or bylaws of a mutual, which requires the keeping of records concerning the names and addresses of policyholders entitled to vote shall be deemed to be complied with by the keeping of a record of the names of policyholders and the names and addresses of insureds or persons paying premiums. Any such provision which requires the mailing or sending of notices, reports, proposals, ballots or other materials to policyholders shall be deemed to be complied with if mailing thereof is made to the insured or the person paying premiums on the policy for delivery to the policyholder.

611.51 History History: 1971 c. 260; 1975 c. 373; 1979 c. 102 ss. 99, 236 (5); 1983 a. 321 s. 5; 1989 a. 303, 308, 359; 1991 a. 16; 1997 a. 35, 79.

611.51 Annotation Legislative Council Note to (2) (a), 1975: This amendment accommodates the needs of small corporations while continuing to satisfy the purposes for having large boards, as explained in the note to s. 611.51 (2) (a) in chapter 260, laws of 1971. [Bill 643-S]



611.52 Election and removal of directors and officers of stock corporations.

611.52  Election and removal of directors and officers of stock corporations.

611.52(1) (1)  Resignation and removal of officers. Sections 180.0843 and 180.0844 apply to stock corporations.

611.52(2) (2) Election. At each annual meeting of shareholders, the shareholders shall elect directors to hold office until the next succeeding annual election except as provided in sub. (3) or under s. 180.0806. Each director shall hold office for the term for which he or she is elected and until his or her successor is elected and qualified if qualification is required. Section 180.0804 applies to a stock corporation.

611.52(3) (3) Resignation and removal of directors. Sections 180.0807 to 180.0810 apply to stock corporations.

611.52 History History: 1971 c. 260; 1973 c. 184; 1979 c. 102; 1989 a. 303.



611.53 Selection and removal of directors and officers of mutuals.

611.53  Selection and removal of directors and officers of mutuals.

611.53(1)(1)  Public selection of directors. The articles of a mutual may provide that any number of the directors shall be public directors chosen under a plan proposed by the corporation and approved by the commissioner. The plan shall be designed to assure true public representation on the board. The persons to be nominated as directors shall be persons whose insurance business or general experience qualifies them to serve responsibly and impartially.

611.53(2) (2) Election of directors. Directors not to be chosen under sub. (1) shall be elected by the policyholders.

611.53(3) (3) Resignation, vacancies and removal of directors. Subject to subs. (1) and (2), ss. 181.0807 and 181.0811 apply to a mutual. A director may be removed from office for cause by an affirmative vote of a majority of the full board at a meeting of the board called for that purpose.

611.53(4) (4) Resignation, vacancies and removal of officers. Sections 181.0843 and 181.0844 apply to a mutual.

611.53 History History: 1971 c. 260; 1997 a. 79.



611.54 Supervision of management changes.

611.54  Supervision of management changes.

611.54(1)(1)  Report of selection.

611.54(1)(a)(a) General. The name of any person selected as a director or principal officer of a corporation, together with such pertinent biographical and other data as the commissioner requires by rule, shall be reported to the commissioner immediately after the selection.

611.54(1)(b) (b) New corporations. For 5 years after the initial issuance of a certificate of authority to a corporation, the commissioner may within 30 days after receipt of a report under par. (a) disapprove any person selected who fails to satisfy the commissioner that the person is trustworthy and has the competence, experience and freedom from conflict of interest necessary to discharge his or her responsibilities.

611.54(2) (2) Report of removal. Whenever a director or principal officer of a corporation is removed under s. 180.0843 (2), 181.0843 (2) or 611.53 (3), the removal shall be reported to the commissioner immediately together with a statement of the reasons for the removal.

611.54(3) (3) Removal by commissioner. If the commissioner finds, after a hearing, that a director or officer has a conflict of interest, is incompetent, untrustworthy or has willfully violated chs. 600 to 646, a rule promulgated under s. 601.41 (3) or an order issued under s. 601.41 (4), and that the conflict of interest, incompetence or the violation endangers the interests of insureds or of the public, the commissioner may order that the director or officer be removed.

611.54 History History: 1971 c. 260; 1979 c. 89, 102; 1989 a. 303; 1997 a. 79.



611.55 Continuity of management in emergencies.

611.55  Continuity of management in emergencies.

611.55(1)(1)  Purpose. The legislature declares it to be desirable for the general welfare and in particular for the welfare of insurance beneficiaries, policyholders, claimants and others that the business of domestic insurance corporations be continued even in a national emergency. The specific purpose of this section is to facilitate the continued operation of such corporations if a national emergency is caused by an attack on the United States or by a nuclear, atomic or other disaster which makes it impossible or impracticable for a corporation to conduct its business in strict accord with applicable provisions of law, its articles, bylaws or its charter.

611.55(2) (2) Emergency bylaws. The board of any corporation may at any time adopt emergency bylaws, subject to repeal or change by action of those having power to adopt regular bylaws, which shall be operative during such a national emergency and which may, notwithstanding any different provisions of the regular bylaws, or of the applicable statutes or of the corporation's articles or charter, make any provision that may be reasonably necessary for operation during the emergency.

611.55(3) (3) Emergency authorizations. If the board of a corporation has not adopted emergency bylaws, the following provisions shall become effective upon the occurrence of a national emergency:

611.55(3)(a) (a) Three directors shall constitute a quorum for the transaction of business at all meetings of the board.

611.55(3)(b) (b) Any vacancy on the board may be filled by a majority of the remaining directors, though less than a quorum, or by a sole remaining director.

611.55(3)(c) (c) If there are no surviving directors, but at least 3 officers of the corporation survive, the 3 officers with the longest term of service shall be the directors and shall possess all of the powers of the previous board and such powers as are granted herein or by subsequently enacted legislation. By majority vote such emergency board may elect other directors. If there are not at least 3 surviving officers, the commissioner shall appoint 3 persons as directors who shall possess all of the powers of the previous board and such powers as are granted herein or by subsequently enacted legislation, and these persons by majority vote may elect other directors.

611.55(4) (4) Succession list. At any time the board of a corporation may, by resolution, provide that in the event of such a national emergency and in the event of the death or incapacity of specified officers of the corporation, such officers shall be succeeded by the persons named or described in a succession list adopted by the board. The list may be on the basis of named persons or position titles, shall establish the order of priority and may prescribe the conditions under which the powers of the office shall be exercised.

611.55(5) (5) Home office. At any time the board of a corporation may, by resolution, provide that in the event of such a national emergency the home office or principal place of business shall be at a location named or described in the resolution. The resolution may provide for alternate locations and establish an order of preference.

611.55 History History: 1971 c. 260.



611.56 Committees of directors.

611.56  Committees of directors.

611.56(1) (1)  Appointment. If the articles or bylaws of a corporation so provide, the board by resolution adopted by a majority of the full board may designate one or more committees, each consisting of at least 3 directors serving at the pleasure of the board. The board may designate one or more directors as alternate members of any committee to substitute for any absent member at any meeting of the committee. Any committee under this section may include one or more nonvoting members who are not directors. The designation of a committee and delegation of authority to it shall not relieve the board or any director of any responsibility imposed by law.

611.56(2) (2) Delegation; major committees. When the board is not in session, a committee satisfying all of the requirements for the composition of a board under s. 611.51 (2) to (4) may exercise any of the powers of the board in the management of the business and affairs of the corporation, including action under ss. 611.60 and 611.61, to the extent authorized in the resolution or in the articles or bylaws; except that any such committee may include 7 or more directors if the corporation has 9 or more directors.

611.56(3) (3) Delegation; ordinary committees. When the board is not in session, a committee not satisfying the requirements of sub. (2) may exercise the powers of the board in the management of the business and affairs of the corporation to the extent authorized in the resolution or in the articles or bylaws, except action in respect to:

611.56(3)(a) (a) Compensation or indemnification of any person who is a director, principal officer or one of the 3 most highly paid employees, and any benefits or payments requiring shareholder or policyholder approval;

611.56(3)(b) (b) Approval of any contract required to be approved by the board under s. 611.60 or 611.61, or of any other transaction in which a director has a material interest adverse to the corporation;

611.56(3)(c) (c) Amendment of the articles or bylaws;

611.56(3)(d) (d) Merger under s. 611.72 or 611.73, stock exchanges under s. 611.71, conversion under s. 611.75 or 611.76, voluntary dissolution under s. 611.74 or transfer of business or assets under s. 611.78;

611.56(3)(e) (e) Any other decision requiring shareholder or policyholder approval;

611.56(3)(f) (f) Amendment or repeal of any action previously taken by the full board which by its terms is not subject to amendment or repeal by a committee;

611.56(3)(g) (g) Dividends or other distributions to shareholders or policyholders, other than in the routine implementation of policy determinations of the full board;

611.56(3)(h) (h) Selection of principal officers; and

611.56(3)(i) (i) Filling of vacancies on the board or any committee created under sub. (1) except that the articles or bylaws may provide for temporary appointments to fill vacancies on the board or any committee, the appointments to last no longer than the end of the next board meeting.

611.56(4) (4) Subsequent review. The full board or a major committee of the board authorized to do so under sub. (2) shall specifically review any transaction in which an officer has a material financial interest adverse to the corporation, at the next meeting following action by any ordinary committee.

611.56(5) (5) Quorum and voting. Section 180.0824 applies to a committee of the board of a stock corporation, except references to a committee "created under s. 180.0825" shall be read as a committee "created under this section". Sections 181.0821 and 181.0824 apply to a committee of the board of a mutual, except that references to "board" shall be read as "committee", "majority" in s. 181.0824 (1) shall mean a majority of the members of the board appointed to serve on the committee, and "majority" in s. 181.0824 (2) shall mean a majority of the members of the board appointed to serve on the committee who are present at the meeting.

611.56 History History: 1971 c. 260; 1973 c. 31; 1979 c. 102; 1989 a. 303; 1997 a. 79; 2003 a. 261.



611.57 Interlocking directorates and other relationships.

611.57  Interlocking directorates and other relationships. No person may simultaneously be a director or officer in one insurance corporation and a director, officer, employee or agent for another insurer if the effect is to lessen competition substantially or if the 2 insurers have materially adverse interests.

611.57 History History: 1971 c. 260; 1973 c. 128.



611.60 Transactions in which directors and others are interested.

611.60  Transactions in which directors and others are interested.

611.60(1)(1)  Voidable transactions. Any material transaction between an insurance corporation and one or more of its directors or officers, or between an insurance corporation and any other person in which one or more of its directors or officers or any person controlling the corporation has a material interest, is voidable by the corporation unless:

611.60(1)(a) (a) The transaction at the time it is entered into is reasonable and fair to the interests of the corporation; and

611.60(1)(b) (b) The transaction has, with full knowledge of its terms and of the interests involved, been approved in advance by the board or by the shareholders; and

611.60(1)(c) (c) The transaction has been reported to the commissioner immediately after such approval.

611.60(2) (2) Quorum and voting. Directors whose interest or status make the transaction subject to this section may be counted in determining a quorum for a board meeting approving a transaction under sub. (1) (b), but may not vote. Approval requires an affirmative vote of a majority of those present.

611.60(3) (3) Restricted transactions. The commissioner may by rule require that for any classes of transactions subject to sub. (1) which by their nature tend to be unreasonable or unfair to the interests of the corporation the report under sub. (1) (c) shall be submitted to the commissioner in advance of the proposed effective date. Such a transaction shall not be carried out even though approved under sub. (1) (b), until the commissioner approves the transaction, or does not disapprove it for failure to comply with sub. (1) (a) within 30 days after receiving the report under sub. (1) (c).

611.60(4) (4) Excepted transactions. This section does not apply to transactions subject to s. 611.61, nor to transactions made between an insurance corporation and its wholly owned subsidiary, nor to policies of insurance, other than reinsurance, issued in the normal course of business. Nothing in this section deprives any person of any rights accruing under a policy of insurance written at usual terms, other than reinsurance. The commissioner may by rule exempt other classes of transactions from the reporting requirement of sub. (1) (c), to the extent that the purposes of this section can be achieved without the report.

611.60 History History: 1971 c. 260; 1979 c. 102 s. 236 (21).



611.61 Transactions of insurers with affiliates.

611.61  Transactions of insurers with affiliates.

611.61(1)(1)  Restricted transactions. No transaction may be entered into between an insurer authorized to do business in this state and any affiliate unless:

611.61(1)(a) (a) The transaction at the time it is entered into is reasonable and fair to the interests of the insurer;

611.61(1)(b) (b) The books, accounts and records of each party to the transaction are kept in a manner that clearly and accurately discloses the nature and details of the transaction and in accordance with generally accepted accounting principles permits ascertainment of charges relating to the transaction; and

611.61(1)(c) (c) If the transaction is a reinsurance transaction, it is reported to the commissioner immediately if the insurer is a domestic corporation.

611.61(2) (2) Voidability. Transactions entered into by domestic corporations in violation of sub. (1) are voidable by the corporation.

611.61 History History: 1971 c. 260; 1979 c. 102.



611.62 Directors' and officers' liability and indemnification.

611.62  Directors' and officers' liability and indemnification.

611.62(1)(1)  Liability. Sections 180.0826 to 180.0828, 180.0832 and 180.0833 apply to stock corporations and ss. 181.0850 to 181.0855, except s. 181.0855 (2) (c), apply to mutuals.

611.62(2) (2) Indemnification. Sections 180.0850 to 180.0856, 180.0858 and 180.0859 apply to stock corporations and ss. 181.0871 to 181.0881 and 181.0889 apply to mutuals but no indemnification may be made until at least 30 days after notice to the commissioner, containing full details about the proposed indemnification.

611.62(3) (3) Insurance. Section 180.0857 applies to stock corporations and s. 181.0883 applies to mutuals.

611.62(4) (4) Derivative actions. Sections 180.0740 to 180.0747 and 180.1708 (3m) apply to stock corporations and ss. 181.0740 to 181.0747 apply to mutuals.

611.62 History History: 1971 c. 260, 307; 1973 c. 128; 1979 c. 102; 1987 a. 13; 1989 a. 303; 1997 a. 79.



611.63 Executive compensation.

611.63  Executive compensation.

611.63(1) (1)  General power. Subject to this section, ss. 180.0302 (11), (12) and (16) and 180.0811 apply to stock corporations and s. 181.0302 (11) to (14) applies to mutuals.

611.63(2) (2) Approval of board action by shareholders. Any benefits or payments to any director or officer on account of services rendered to a stock corporation more than 90 days before the agreement or decision to give the benefit or make the payment, and any new pension plan, profit-sharing plan, stock option plan or any amendment to an existing plan which so far as it pertains to any director or officer substantially increases the financial burden on the corporation shall be approved by a vote of the shareholders.

611.63(3) (3) Notice to commissioner. Any action taken by the board of a mutual insurance corporation on any of the subjects specified in sub. (1) shall be reported to the commissioner within 30 days.

611.63(4) (4) Annual report to commissioner. The amount of all direct and indirect remuneration for services, including retirement and other deferred compensation benefits and stock options, paid or accrued each year for the benefit of each director and each officer and employee whose remuneration exceeds an amount established by the commissioner, and for all directors and officers as a group shall be included in the annual report made to the commissioner.

611.63(5) (5) Prohibited criteria. No arrangement for compensation or other employment benefits for any director, officer or employee with decision-making power may be made if it would:

611.63(5)(a) (a) Measure the compensation or other benefits in whole or in part by any criteria that would create a financial inducement for him or her to act contrary to the best interests of the corporation; or

611.63(5)(b) (b) Have a tendency to make the corporation depend for continuance or soundness of operation upon continuation in his or her position of any director, officer or employee.

611.63(6) (6) Effect of rehabilitation and liquidation proceedings. If an order of rehabilitation or liquidation is issued under s. 645.32 or 645.42, the contractual obligations of the insurer for unperformed services of any director, principal officer or person in fact performing similar functions or having similar powers is thereupon terminated.

611.63 History History: 1971 c. 260; 1973 c. 128; 1979 c. 102 s. 236 (13), (20); 1989 a. 303; 1997 a. 79.



611.66 Exclusive agency contracts.

611.66  Exclusive agency contracts.

611.66(1) (1)  General. Except under sub. (2), no corporation may enter into any contract whereby any person is granted or obtains directly or indirectly the exclusive right or privilege of soliciting, producing or receiving a fee or commission on all or substantially all of the insurance business of the corporation or on all or substantially all of the insurance business of the corporation in this state.

611.66(2) (2) Subsidiaries. Subsection (1) does not apply to contracts in which a corporation is the exclusive agent of its insurance subsidiary authorized under s. 611.26 (1) or in which the subsidiary is the exclusive agent of the corporation.

611.66 History History: 1971 c. 260.



611.67 Management contract services.

611.67  Management contract services.

611.67(1) (1) In this section:

611.67(1)(a) (a) "Health maintenance organization" has the meaning given under s. 609.01 (2).

611.67(1)(b) (b) "Limited service health organization" has the meaning given under s. 609.01 (3).

611.67(1)(c) (c) "Management authority" means the authority to exercise any management control of the corporation or of its underwriting, loss adjustment, investment, general servicing or production function or other major corporate function.

611.67(1)(d) (d) "Preferred provider plan" has the meaning given under s. 609.01 (4).

611.67(2) (2) Except as provided in sub. (3), a corporation may not be a party to a contract which has the effect of delegating management authority to a person to the substantial exclusion of the board.

611.67(3) (3) An insurer that offers a health maintenance organization, limited service health organization or preferred provider plan may delegate management authority with regard to the health maintenance organization, limited service health organization or preferred provider plan to a person other than an officer, director or employee of the insurer if the person exercises the management authority according to the terms of a written contract between the insurer and the person and if the contract is filed with the commissioner and not disapproved by the commissioner under sub. (4).

611.67(4) (4)

611.67(4)(a)(a) The commissioner may disapprove a contract under sub. (3) within a 30-day period after the date of filing or within a reasonable extension period following the 30-day period if the extension period is specified by notice to the health care plan within the 30-day period.

611.67(4)(b) (b) The commissioner may disapprove a contract under sub. (3) only if the commissioner makes one of the findings specified in s. 618.22 (2).

611.67 History History: 1985 a. 29.



611.69 Dividends and other distributions.

611.69  Dividends and other distributions.

611.69(1) (1)  Distributions. Subject to the requirements of ss. 617.22 and 617.225, a stock corporation may make distributions under ss. 180.0623, 180.0640 and 180.1708 (2).

611.69(2) (2) Unclaimed dividends and distributions. Chapter 177 applies to stock corporations.

611.69 History History: 1971 c. 260; 1989 a. 303.



611.71 Acquisition of all of the shares or of a class of shares of an insurance corporation.

611.71  Acquisition of all of the shares or of a class of shares of an insurance corporation.

611.71(1) (1)  Exchange of shares permitted. A domestic stock insurance corporation may acquire, in the manner provided by this section, in exchange for its shares, all the shares, or all the shares of any class, of any other domestic stock insurance corporation, provided no law is violated by the acquisition.

611.71(2) (2) Offer. The acquiring corporation shall submit by 1st class mail to all holders of the shares to be acquired a written offer which shall:

611.71(2)(a) (a) Specify the shares to which the offer relates;

611.71(2)(b) (b) Prescribe the terms and conditions of the proposed exchange, including the method of acceptance and the manner of exchanging the shares;

611.71(2)(c) (c) Provide such information respecting both corporations as the commissioner prescribes by rule;

611.71(2)(d) (d) Contain a statement summarizing the rights of the shareholders under sub. (5) (b); and

611.71(2)(e) (e) Provide for the payment of cash or scrip in lieu of the issuance of fractional shares of the acquiring corporation.

611.71(3) (3) Copy of offer. One copy of the offer shall be filed with the commissioner immediately.

611.71(4) (4) Acceptance. The exchange shall be consummated if, within 120 days after the date of the mailing, the offer is accepted by the holders of not less than 90% of the shares of each class to which it relates. In ascertaining what percentage have accepted, shares may not be counted if at the date of mailing of the offer they were already held by, or by a nominee for, the acquiring corporation or any affiliate.

611.71(5) (5) Implementation. If there is acceptance satisfying sub. (4), the acquiring corporation shall, within 60 days:

611.71(5)(a) (a) Execute and file with the commissioner a certificate setting forth the acceptances; and

611.71(5)(b) (b) Give written notice of the satisfaction of the requirement, by registered or certified mail return receipt requested, to each holder of shares to which the offer relates who has not yet accepted the offer. The notice, the form of which must be approved by the commissioner, shall include, or be accompanied by, a statement that such shareholders may dissent from the offer by notification to the offeror within 120 days after the date of the mailing and be paid the fair value of their shares as determined under ss. 180.1325 and 180.1328 to 180.1331, and that failure so to notify the offeror shall be deemed acceptance of the offer. For purposes of s. 180.1325, notification to the offeror in accordance with this paragraph constitutes a demand for payment under s. 180.1323.

611.71(6) (6) Issuance of certificates or information statements. Upon the filing of the certificate under sub. (5) (a):

611.71(6)(a) (a) All shares in exchange for which shares of the acquiring corporation are issued shall become the property of the acquiring corporation, whether or not any certificates representing the shares have been surrendered for exchange;

611.71(6)(am) (am) If the articles of incorporation or bylaws of the acquired corporation require shares to be issued with certificates, the acquiring corporation shall be entitled to have new certificates for the shares under par. (a) registered in its name as the holder;

611.71(6)(b) (b) The acquiring corporation shall do all of the following:

611.71(6)(b)1. 1. Cause certificates for its shares to be issued and delivered to the holders of shares who have already accepted, and thereafter immediately upon acceptance to those who accept or are deemed to have accepted.

611.71(6)(b)2. 2. If the shares are issued without certificates, cause information statements that comply with s. 180.0626 (2) to be issued and delivered to the persons described in subd. 1.

611.71(6)(b)3. 3. Promptly make the cash payments provided in sub. (2) (e) or (5) (b); and

611.71(6)(c) (c) The acquiring corporation or a corporate fiduciary designated by it and acceptable to the commissioner, shall hold in trust, for delivery or payment to the persons entitled thereto but not at once located, the certificates or information statements for its shares and cash payable under sub. (2) (e) or (5) (b).

611.71(7) (7) Other exchange offers. This section does not prevent a person from making an offer to purchase the shares of an insurance corporation conditioned upon acceptance by holders of less than 90% of the shares to which the offer relates. Such an offer may be joined as an alternate offer with an offer made under this section; but the acquiring corporation shall have the right to avail itself of this section only if the requirements of subs. (1) to (6) are satisfied.

611.71(8) (8) Acquisition of a small minority of shares. If at least 90% of any class of shares of any domestic stock insurance corporation are held by any other domestic insurance corporation or its nominee, the owning corporation may proceed under subs. (2) and (5), even if the offer is accepted by less than the required number of shareholders.

611.71 History History: 1971 c. 260; 1973 c. 184; 1989 a. 303.



611.72 Merger or other acquisition of control of a stock insurance corporation.

611.72  Merger or other acquisition of control of a stock insurance corporation.

611.72(1) (1)  General. Subject to this section, ss. 180.1101, 180.1103 to 180.1106, 180.1706, 180.1707, and 180.1708 (5) apply to the merger of a domestic stock insurance corporation or its parent insurance holding corporation, except that papers required by those sections to be filed with the department of financial institutions shall instead be filed with the commissioner.

611.72(2) (2) Approval required. No proposed plan of merger under s. 180.1101 or 180.1104 or other plan for acquisition of control of any domestic stock insurance corporation or its parent insurance holding corporation participating in the transaction may be executed unless it has been approved by the commissioner.

611.72(3) (3) Grounds for disapproval. The commissioner shall approve the plan if the commissioner finds, after a hearing, unless a hearing is not required under sub. (3m), that it would not violate the law or be contrary to the interests of the insureds of any participating domestic corporation or of the Wisconsin insureds of any participating nondomestic corporation and that:

611.72(3)(a) (a) After the change of control, the domestic stock insurance corporation or any domestic stock insurance corporation controlled by the insurance holding corporation would be able to satisfy the requirements for the issuance of a license to write the line or lines of insurance for which it is presently licensed;

611.72(3)(b) (b) The effect of the merger or other acquisition of control would not be to create a monopoly or substantially to lessen competition in insurance in this state;

611.72(3)(c) (c) The financial condition of any acquiring party is not likely to jeopardize the financial stability of the domestic stock insurance corporation or its parent insurance holding corporation, or prejudice the interests of its Wisconsin policyholders;

611.72(3)(d) (d) The plans or proposals which the acquiring party has to liquidate the domestic stock insurance corporation or its parent insurance holding corporation, sell its assets, merge it with any person or make any other material change in its business or corporate structure or management, are fair and reasonable to policyholders of the domestic stock insurance corporation or in the public interest; and

611.72(3)(e) (e) The competence and integrity of those persons who would control the operation of the domestic stock insurance corporation or its parent insurance holding corporation are such that it would be in the interest of the policyholders of the corporation and of the public to permit the merger or acquisition of control.

611.72(3m) (3m) Hearing not required. A hearing is not required under sub. (3) before approval of a proposed plan of merger or other plan for acquisition of control if the proposed merger is with, or the proposed acquirer is, an affiliate of the insurer and the proposed merger or other acquisition of control does not change the controlling person of the insurer.

611.72(4) (4) Plans of exchange. Any domestic stock insurance corporation may adopt a plan of exchange of all the outstanding shares of its shareholders under which another stock insurance corporation, which acquires the shares, shall as consideration transfer its own shares or other securities issued by it or pay cash or other consideration, or pay or provide any combination of the foregoing types of consideration. The procedure for the adoption and approval of a plan of exchange and the rights of shareholders of the participating corporations shall be the same as for a merger under subs. (2) and (3).

611.72 History History: 1971 c. 260; 1973 c. 184; 1979 c. 94; 1989 a. 303; 1995 a. 27; 1999 a. 30; 2001 a. 44; 2003 a. 321; 2007 a. 170.



611.73 Merger of mutuals.

611.73  Merger of mutuals.

611.73(1)(1)  Authorization, domestic corporations.

611.73(1)(a)(a) In general. Any 2 or more domestic mutuals may merge under the procedures of this section and ss. 181.1105 and 181.1106, except that papers required by those sections to be filed with the department of financial institutions shall instead be filed with the commissioner.

611.73(1)(b) (b) Plan of merger and board resolution. The board of directors of each mutual shall, by resolution adopted by each such board, approve a plan of merger that includes all of the following:

611.73(1)(b)1. 1. The names of the mutuals proposing to merge and the name of the surviving mutual into which they propose to merge.

611.73(1)(b)2. 2. The terms and conditions of the proposed merger.

611.73(1)(b)3. 3. The respective interests and rights of the members of the merging mutuals in the surviving mutual.

611.73(1)(b)4. 4. Any change in the articles of incorporation of the surviving mutual to be effected by the merger.

611.73(1)(b)5. 5. Other provisions with respect to the proposed merger that are considered necessary and desirable.

611.73(1)(c) (c) Approval of merger. A plan of merger may be adopted only in the following manner:

611.73(1)(c)1. 1. If the articles of incorporation or bylaws of a merging mutual give members the right to vote on the merger, the board of directors of the mutual shall adopt a resolution approving the proposed plan and directing that it be submitted to a vote at a meeting of members, which may be either an annual or a special meeting. Written notice setting forth the proposed plan or summary of the plan shall be given to each member entitled to vote at the meeting within the time and in the manner provided in this chapter for the giving of notice of meetings of members. The proposed plan shall be adopted by at least two-thirds of the votes entitled to be cast by the members present or represented by proxy at the meeting.

611.73(1)(c)2. 2. If the articles of incorporation or bylaws of any merging mutual do not give the members the right to vote on the merger, a plan of merger shall be adopted at a meeting of the board of directors of each mutual by at least a majority of the directors in office.

611.73(1)(d) (d) Abandonment of merger. After approval under par. (c) and prior to the filing of the articles of merger, the merger may be abandoned pursuant to the provisions for abandonment, if any, set forth in the plan of merger.

611.73(2) (2) Authorization, domestic and foreign corporations.

611.73(2)(a)(a) In general. Any 2 or more domestic and foreign mutuals may merge if the merger is permitted by the laws of the state in which the foreign mutuals are organized. Each domestic mutual shall comply with the provisions of this section with respect to the merger of domestic corporations and each foreign mutual shall comply with the applicable provisions of the laws of the state under which it is organized.

611.73(2)(b) (b) Effect of merger. The effect of a merger under this subsection is the same as in the case of the merger of domestic mutuals, if the surviving mutual is to be governed by the laws of this state. If the surviving mutual is to be governed by the laws of a state other than this state, the effect of the merger is the same as in the case of the merger of domestic mutuals except as provided by the laws of that other state.

611.73(3) (3) Approval by the commissioner. The plan of merger shall be submitted to the commissioner for his or her approval after any necessary action by the boards and before any necessary action by the policyholders. The commissioner shall approve the plan unless he or she finds, after a hearing, that the proposed merger would be contrary to the law or to the interests of the insureds of any participating domestic corporation or the Wisconsin insureds of any participating nondomestic corporation.

611.73(4) (4) Voting by policyholders. The commissioner may order that the plan submitted to him or her under sub. (3) be amended to provide for voting by policyholders of any mutual involved.

611.73 History History: 1971 c. 260; 1973 c. 184; 1979 c. 102 ss. 105, 236 (20); 1995 a. 27; 1997 a. 79.



611.74 Voluntary dissolution of domestic insurance corporations.

611.74  Voluntary dissolution of domestic insurance corporations.

611.74(1)(1)  Plan of dissolution. At least 60 days prior to the submission to shareholders or policyholders of any proposed voluntary dissolution of an insurance corporation under s. 180.1402 or 181.1401 the plan shall be filed with the commissioner. The commissioner may require the submission of additional information to establish the financial condition of the corporation or other facts relevant to the proposed dissolution. If the shareholders or policyholders adopt the resolution to dissolve, the commissioner shall, within 30 days after the adoption of the resolution, begin to examine the corporation. The commissioner shall approve the dissolution unless, after a hearing, the commissioner finds that it is insolvent or may become insolvent in the process of dissolution. Subject to chs. 600 to 645, upon approval, the corporation may dissolve under ss. 180.1402 to 180.1408 and 180.1706, or ss. 181.1401 to 181.1407, except that papers required by those sections to be filed with the department of financial institutions shall instead be filed with the commissioner. Upon disapproval, the commissioner shall petition the court for liquidation or for rehabilitation under ch. 645.

611.74(2) (2) Conversion to involuntary liquidation. The corporation may at any time during the liquidation under ss. 180.1402 to 180.1408 or under ss. 181.1401 to 181.1407 apply to the commissioner to have the liquidation continued under the commissioner's supervision; thereupon the commissioner shall apply to the court for liquidation under s. 645.41 (10).

611.74(3) (3) Revocation of voluntary dissolution. If the corporation revokes the voluntary dissolution proceedings under ss. 180.1404 and 180.1706 or under s. 181.1404, a copy of the articles of revocation of dissolution prepared under s. 180.1404 or 181.1404 shall be filed with the commissioner.

611.74(4) (4) Distribution of assets of a mutual. No distribution may be made to policyholders in excess of the amounts to which they are entitled under s. 645.72 (4). Any excess over such amounts shall be paid into the state treasury to the credit of the common school fund.

611.74 History History: 1971 c. 260; 1973 c. 184; 1977 c. 203; 1979 c. 102; 1979 c. 109 s. 16; 1989 a. 303; 1991 a. 32; 1995 a. 27; 1997 a. 79.



611.75 Conversion of a domestic stock corporation into a mutual.

611.75  Conversion of a domestic stock corporation into a mutual. A domestic stock corporation may be converted into a domestic mutual as follows:

611.75(1) (1) Action by board. The board shall adopt a plan of conversion. Thereafter no additional shares of capital stock shall be issued except that stock options to purchase capital stock may continue to be issued under existing contracts and outstanding options may continue to be exercised until the conversion is executed under sub. (6).

611.75(2) (2) Plan of conversion.

611.75(2)(a)(a) The plan of conversion shall provide for the purchase by the corporation of all of its outstanding capital stock, at a price either specified in the plan or to be determined under a formula specified in the plan, for cash, specified debt securities to be issued by the corporation, or both. All holders of capital stock of the same class shall have the same rights under the plan. Shareholders may be given an election to take all or a portion of the price in the specified debt securities. Debt securities may be of any class authorized for mutual corporations under s. 611.33 (2).

611.75(2)(b) (b) The plan shall provide a fair procedure subject to the commissioner's supervision to value contractual obligations of the corporation, such as those relating to stock options, that must be terminated on the date of conversion and are compensable under sub. (6) (b).

611.75(3) (3) Approval requirement. No conversion may be effected unless the plan of conversion is approved by the commissioner. The corporation shall file with the plan so much of the information under s. 611.13 (2) for the new mutual as the commissioner reasonably requires.

611.75(4) (4) Condition for approval. The commissioner shall approve the conversion unless he or she finds, after a hearing, that:

611.75(4)(a) (a) The conversion would violate the law; or

611.75(4)(b) (b) Its terms are not fair to the shareholders or the policyholders; or

611.75(4)(c) (c) The resulting mutual would not meet the requirements for a certificate of authority under s. 611.20.

611.75(5) (5) Approval by shareholders. After the commissioner approves the plan of conversion, it shall be submitted to the shareholders for approval by the affirmative vote of a majority of each class of shares entitled to vote. Only shareholders of record on the date of the adoption under sub. (1) may vote.

611.75(6) (6) Conversion.

611.75(6)(a)(a) Continuation of corporation. If the shareholders approve the plan of conversion under sub. (5), the commissioner shall issue a new certificate of authority. The issuance of the certificate is the act of conversion, the corporation at once becomes a mutual and is no longer a stock corporation. The mutual shall be deemed to have been organized at the time the converted stock corporation was organized. The board shall thereupon implement the plan of conversion.

611.75(6)(b) (b) Termination of contract rights. Any contractual obligation inconsistent with the nature of a mutual, including any obligation to issue or to redeem stock options, shall terminate upon the act of conversion under par. (a), without compensation unless the obligation was legally binding before April 30, 1972.

611.75(7) (7) Expenses. The corporation may not pay compensation of any kind to any person other than regular salaries to existing personnel, in connection with the proposed conversion, other than for clerical and mailing expenses, except that with the commissioner's approval payment may be made at reasonable rates for printing costs and for legal and other professional fees for services actually rendered. All expenses of the conversion, including the expenses incurred by the commissioner and the prorated salaries of any insurance office staff members involved, shall be borne by the corporation being converted.

611.75 History History: 1971 c. 260; 1979 c. 102 s. 236 (5).



611.76 Conversion of a domestic mutual into a stock corporation.

611.76  Conversion of a domestic mutual into a stock corporation.

611.76(1)(1)  Conversion permitted.

611.76(1)(a)(a) General. Except under par. (b), a domestic mutual may be converted into a domestic stock corporation under subs. (2) to (11).

611.76(1)(b) (b) Conversion of related insurers. No domestic mutual that is affiliated with other mutuals may be converted into a stock corporation, unless all such affiliated mutuals are also converted at the same time, or the commissioner finds that the interests of the policyholders of the remaining mutuals can be permanently protected by limitations on the corporate powers of the new stock corporation or on its authority to do business, or otherwise.

611.76(1)(c) (c) Conversion and merger. A domestic mutual may adopt a plan of acquisition or merger as part of a plan of conversion under this section. The commissioner shall approve the plan of acquisition or merger as part of the plan of conversion unless grounds for disapproval exist under s. 611.72 (3).

611.76(2) (2) Resolution by the board. The board shall pass a resolution to the effect that such conversion is in the best interests of the policyholders. The resolution shall specify the reasons for and the purposes of the proposed conversion, and the manner in which the conversion is expected to benefit policyholders.

611.76(3) (3) Investigation by commissioner.

611.76(3)(a)(a) Application. The board shall file with the commissioner the resolution and any additional documents and information he or she reasonably requires, whereupon the commissioner shall order examination and appraisal of the corporation, unless he or she finds that:

611.76(3)(a)1. 1. The resolution is defective upon its face; or

611.76(3)(a)2. 2. The reason for or the purposes of the proposed conversion are contrary to law or to the interests of the policyholders or the public.

611.76(3)(b) (b) Examination. The commissioner shall cause to be made an examination of the company under s. 601.43 to determine its financial condition and whether it is operated in accordance with the law.

611.76(3)(c) (c) Appraisal. The commissioner shall appoint an appraisal committee, consisting of at least 3 qualified and disinterested persons with differing kinds of training, to determine the value of the corporation as of the date of the resolution in sub. (2) or, if sub. (4m) applies, as of the date of conversion. Members of the committee shall receive reasonable compensation and shall be reimbursed for reasonable expenses in discharging their duties. They may, as reasonably necessary, employ consultants to advise them on technical problems of the appraisal. The appraisal committee shall consider the assets and liabilities of the corporation, adjusting liabilities to take account of the amounts of any reserves in excess of or below realistic estimates, the value of the marketing organization, the value of goodwill, the going-concern value and any other factor having an influence on the value of the corporation, including, in the case of a mutual life insurance company, the estimated amount needed to continue to maintain dividend scales on policies under s. 632.62 (4) (b) at the same level after conversion as before conversion.

611.76(3)(d) (d) Presumption. In a proceeding under this section, any report adopted by an appraisal committee under par. (c) or examination report concerning the domestic mutual or its affiliate is admissible as evidence and the facts asserted in the reports are presumed to be true.

611.76(4) (4) Plan of conversion. The board may adopt a plan of conversion, which, unless sub. (4m) applies, shall specify:

611.76(4)(a) (a) The number of shares proposed to be authorized for the new stock corporation, their par value and the price at which they will be offered to policyholders, which price may not exceed one-half of the median equitable share of all policyholders under par. (b);

611.76(4)(b) (b) That each person who has been a policyholder and has paid premiums within 5 years prior to the resolution under sub. (2) shall be entitled without additional payment to so much common stock of the new stock corporation as his or her equitable share of the value of the converting corporation will purchase; that the equitable share shall be determined by the ratio which the net premium (gross premium less return premium and dividends paid) he or she has paid to the corporation during the 5 years immediately preceding the resolution under sub. (2) bears to the total net premiums received by the corporation during the same period; and that, if the equitable share is sufficient only for the purchase of a fraction of a share of stock, the policyholder shall have the option either to receive the value of the fractional share in cash or to purchase a full share by paying the balance in cash;

611.76(4)(bm) (bm) Notwithstanding par. (b), that each person who was a policyholder of a mutual life insurance company on the date of the resolution under sub. (2) or within 5 years prior to that date shall be entitled to an equitable share based on a formula which fairly reflects the policyholder's interest in the company and the policies and contracts issued by the company to the policyholder, and which takes into account premiums paid, cash surrender values, policy loans, reserves, surplus, benefits payable and other relevant factors; and that the equitable share shall be provided to the policyholders on a uniform basis approved by the commissioner in the form of common stock, cash, increased benefits, lower premiums or a combination of those forms;

611.76(4)(c) (c) The procedure for stock subscriptions which shall include a written offer to each such policyholder indicating his or her individual equitable share and the terms of subscription;

611.76(4)(d) (d) That no common stock under par. (b) or (dm) may be issued to persons other than the policyholders under par. (b) or the corporation under par. (dm) until all subscriptions by the policyholders and corporation, respectively, have been filled and that thereafter any new issue of stock for 5 years after the conversion shall first be offered to the persons who have become shareholders under par. (b) or (dm) in proportion to their interests under par. (b) or (dm);

611.76(4)(dm) (dm) Notwithstanding par. (b), whether the shares of common stock representing the equitable shares of the policyholders of a mutual life insurance company may, with the approval of the commissioner, be issued to a corporation organized under ch. 180 with the policyholders to be stockholders of the corporation and, if so issued, that each policyholder is entitled to his or her equitable share calculated under par. (bm) in shares of common stock of the corporation;

611.76(4)(e) (e) That no policyholder, other than a policyholder of a mutual life insurance company, may receive a distribution of shares valued in excess of the amount to which he or she is entitled under s. 645.72 (4). Any excess over that amount shall be distributed in shares to the state treasury for the benefit of the common school fund. After 5 years the shares may be sold by the secretary of administration at his or her discretion and the proceeds credited to the common school fund; and

611.76(4)(f) (f) Except with the approval of the commissioner, that during the first 5 years after the conversion the directors and officers of a mutual life insurance company and persons acting in concert with them may not, in the aggregate, acquire control over more than 5% of the common stock of the converted stock life insurance company, the corporation formed under par. (dm) or any other corporation which acquires control of more than 5% of the common stock of either the converted stock life insurance company or the corporation formed under par. (dm).

611.76(4m) (4m) Insurers in financially hazardous condition; plan of conversion. If grounds exist under s. 645.41 (2) or (4) for rehabilitation or liquidation of a domestic mutual or are reasonably expected to exist within one year, the board may adopt a plan of conversion which shall specify all of the following:

611.76(4m)(a) (a) That each person who has been a policyholder and has paid premiums within 5 years prior to the date the resolution is adopted under sub. (2) is entitled to receive his or her equitable share of the value of the domestic mutual, adjusted to reflect the condition of the domestic mutual immediately prior to the date of conversion; that the equitable share shall be determined by the ratio that the net premium paid by the policyholder during the 5 years immediately preceding the date of the adoption of the resolution under sub. (2) bears to the total net premium received by the domestic mutual during that period, unless the commissioner approves another method of determining equitable shares with the net premium to be calculated as gross premium less premium returned and dividends paid to policyholders; that each policyholder's equitable share may be distributed in any form including securities of the insurer or another person, debt instruments, property or cash; and that the value of the domestic mutual will be finally determined immediately prior to the date of conversion and with the approval of the commissioner.

611.76(4m)(b) (b) Any person who will, under the plan of conversion, acquire control of the domestic stock corporation and the manner in which this will occur.

611.76(4m)(c) (c) That sufficient capital will be contributed or other measures taken to remove any grounds for liquidation under s. 645.41 (2) or (4) and to reasonably assure that those grounds will not exist within the 5 years immediately following the date of conversion.

611.76(5) (5) Application for approval. The plan of conversion shall be submitted to the commissioner for approval, together with:

611.76(5)(a) (a) The proposed articles and bylaws of the new stock corporation which shall comply with s. 611.12;

611.76(5)(b) (b) So much of the information specified in s. 611.13 (2) as the commissioner reasonably requires;

611.76(5)(c) (c) A projection of the planned or anticipated financial situation of the new corporation for 5 years after the conversion.

611.76(6) (6) Hearing.

611.76(6)(a)(a) The commissioner shall hold a hearing after receipt of a plan of conversion, notice of which shall be mailed to the last-known address of each person who was a policyholder of the corporation on the date of the resolution under sub. (2), together with a copy of the plan of conversion or a copy of a summary of the plan, if the commissioner approves the summary, and any comment the commissioner considers necessary for the adequate information of policyholders. If the plan of conversion is submitted under sub. (4m), the hearing shall be held not less than 10 days nor more than 30 days after notice is mailed. Failure to mail notice to a policyholder does not invalidate a proceeding under this section if the commissioner determines the domestic mutual has substantially complied with this subsection and has attempted in good faith to mail notice to all policyholders entitled to notice.

611.76(6)(b) (b) With regard to a mutual life insurance company, the notice, the plan or a summary of the plan, and any comments under par. (a) shall also be mailed to the commissioner of every jurisdiction in which the mutual life insurance company is authorized to do any business.

611.76(6)(c) (c) Any policyholder under par. (a) and any commissioner under par. (b) may present written or oral statements at the hearing and may present written statements within a period after the hearing specified by the commissioner. The commissioner shall take statements presented under this paragraph into consideration in making the determination under sub. (7).

611.76(7) (7) Approval by commissioner.

611.76(7)(a)(a) The commissioner shall approve the plan of conversion unless he or she finds that the plan violates the law or is contrary to the interests of policyholders or the public.

611.76(7)(b) (b) In determining the interests of the policyholders and the public, the commissioner shall consider whether the reorganization would be detrimental to the safety and soundness of the insurer or the contractual rights and reasonable expectations of the persons who are policyholders on or before the effective date of the reorganization. The commissioner shall also take into consideration any conclusions and recommendations on the subject of such reorganizations published by recognized organizations of professional life insurance actuaries. The commissioner may by rule establish standards applicable to such reorganizations.

611.76(8) (8) Approval by policyholders. After approval under sub. (7), the conversion plan shall be submitted to a vote of the persons who were policyholders of the mutual on the date of the resolution under sub. (2).

611.76(9) (9) Conversion. If the policyholders approve the conversion under sub. (8), the commissioner shall issue a new certificate of authority. The issuance of the certificate is the act of conversion, the mutual at once becomes a stock corporation and is no longer a mutual. The stock corporation shall be deemed to have been organized at the time the converted mutual was organized. The directors, officers, agents and employees of the mutual shall continue in like capacity with the stock corporation.

611.76(10) (10) Expenses. The corporation may not pay compensation of any kind to any person other than regular salaries to existing personnel, in connection with the proposed conversion, other than for clerical and mailing expenses, except that with the commissioner's approval payment may be made at reasonable rates for printing costs and for legal and other professional fees for services actually rendered. All expenses of the conversion, including the expenses incurred by the commissioner and the prorated salaries of any insurance office staff members involved, shall be borne by the corporation being converted.

611.76(11) (11) Security regulation. The filing with the division of securities of a certified copy of the plan of conversion as approved by the commissioner constitutes registration under s. 551.305 of the securities authorized to be issued thereunder.

611.76 History History: 1971 c. 260; 1979 c. 102 ss. 107, 236 (5), (13); 1981 c. 314; 1983 a. 192, 215; 1985 a. 29, 215; 1995 a. 27; 1997 a. 79; 1999 a. 85; 2003 a. 33; 2007 a. 196.



611.77 Conversion of assessable to nonassessable and nonassessable to assessable mutuals.

611.77  Conversion of assessable to nonassessable and nonassessable to assessable mutuals.

611.77(1) (1)  Assessable to nonassessable. Whenever an assessable mutual accumulates enough surplus to satisfy the financial requirements for the operation of a nonassessable mutual under like conditions, it may apply for a certificate of authority authorizing it to sell nonassessable policies. The commissioner shall issue a certificate of authority designating it a nonassessable mutual if he or she finds that the applicant satisfies the requirements of the law and that the issuance of nonassessable policies will not endanger the interests of its insureds or the public. Policies issued thereafter shall be nonassessable; existing policies shall continue in effect and shall also become nonassessable.

611.77(2) (2) Nonassessable to assessable. A nonassessable mutual may apply to the commissioner for a certificate of authority designating it an assessable mutual. The commissioner shall issue the certificate if the law permits such a corporation to issue assessable policies and if he or she finds that the conversion will not endanger the interests of present or future insureds or of the public. All policies issued after conversion shall be assessable, and all policies in effect on the date of conversion shall be assessable except to the extent that there is a contract right then existing not to be assessed.

611.77 History History: 1971 c. 260; 1979 c. 102 s. 236 (5).



611.78 Transfer of business or assets.

611.78  Transfer of business or assets.

611.78(1) (1)  Sale, lease, exchange or mortgage of a stock corporation's assets. Except as modified by subs. (2) and (3), ss. 180.1202, 180.1706 and 180.1708 (6) apply to stock corporations.

611.78(1m) (1m) Sale, lease, exchange or mortgage of a mutual's assets.

611.78(1m)(a)(a) Except as modified by subs. (2) and (3), a sale, lease, exchange or other disposition of less than substantially all of the property and assets of a mutual, and the mortgage or pledge of any or all property and assets of a mutual, whether or not made in the usual and regular course of its affairs, may be made upon the terms and conditions authorized by the mutual's board of directors. Unless otherwise provided by the articles of incorporation, consent of the members is not required for a sale, lease, exchange or other disposition of property, or for a mortgage or pledge of property, authorized under this paragraph.

611.78(1m)(b) (b) A sale, lease, exchange or other disposition of all or substantially all of the property and assets of a mutual may be made upon such terms and conditions as may be authorized in the following manner:

611.78(1m)(b)1. 1. If the articles of incorporation give members the right to vote on the sale, lease, exchange or other disposition of all or substantially all of the mutual's property and assets, the board of directors shall adopt a resolution recommending the sale, lease, exchange or other disposition and directing that it be submitted to a vote at an annual or special meeting of the members. Written notice stating that the purpose, or one of the purposes, of the meeting is to consider the sale, lease, exchange or other disposition of all, or substantially all, of the property and assets of the mutual shall be given to each member entitled to vote at the meeting, within the time and in the manner provided by this chapter for providing notice of member meetings. At the meeting, the members may authorize the sale, lease, exchange or other disposition and may authorize the board of directors to fix any or all of the terms and conditions of the sale, lease, exchange or other disposition. The authorization shall be by the affirmative vote of at least two-thirds of the members present or represented by proxy at the meeting. After the authorization by a vote of the members, the board of directors, nevertheless, in its discretion, may abandon the sale, lease, exchange or other disposition, subject to the rights of 3rd parties under any contracts relating thereto, without further action or approval by the members.

611.78(1m)(b)2. 2. If the articles of incorporation do not give members the right to vote on the sale, lease, exchange or other disposition of all or substantially all of a mutual's property and assets, the sale, lease, exchange or other disposition may be authorized by the vote of the majority of the directors in office.

611.78(2) (2) Report to commissioner. Any action by which an insurance corporation proposes to transfer to another person or to reinsure any part of its insurance business, other than in the normal and usual course of business, or to sell, lease, exchange, mortgage, pledge or otherwise dispose of or encumber more than one-fourth of its assets, shall be reported to the commissioner not less than 30 days in advance of the proposed effective date. The commissioner may defer the effective date for an additional period not exceeding 30 days by written notice to the corporation before expiration of the initial 30-day period.

611.78(3) (3) Disapproval. The commissioner may, within the 30-day period or its extension, prohibit the proposed action if it is contrary to law or to the interests of insureds or the public or if it will make possible the circumvention of any of the requirements of ss. 611.71 to 611.77.

611.78 History History: 1971 c. 260; 1979 c. 102; 1989 a. 303; 1997 a. 79; 1999 a. 30.



611.785 Dissenters' rights.

611.785  Dissenters' rights. Sections 180.1301 to 180.1331 apply to stock corporations, except as provided in s. 611.71 (5) (b) with respect to a shareholder's right to dissent from a share exchange consummated under s. 611.71.

611.785 History History: 1989 a. 303.



611.79 Conversion of a domestic mutual life insurance company into a fraternal.

611.79  Conversion of a domestic mutual life insurance company into a fraternal. A domestic mutual life insurance company may be converted into a fraternal under ch. 614, as follows:

611.79(1) (1) Conversion plan. The board of directors of the company shall adopt a plan of conversion stating:

611.79(1)(a) (a) The reasons for and the purposes of the proposed action;

611.79(1)(b) (b) The proposed articles and bylaws for the new fraternal; and

611.79(1)(c) (c) The proposed procedure and estimated expenses for implementing the conversion.

611.79(2) (2) Approval by commissioner. The plan shall be filed with the commissioner for approval, together with so much of the information under s. 614.13 (2) as the commissioner reasonably requires. The commissioner shall approve the plan unless finding, after a hearing, that it would be contrary to the law, that the new fraternal would not satisfy the requirements for a certificate of authority under s. 611.20 as incorporated by s. 614.20, or that the plan would be contrary to the interests of policyholders or the public.

611.79(3) (3) Approval by members. After being approved by the commissioner, the plan shall be submitted to the policyholders for their approval.

611.79(4) (4) Report to commissioner. A copy of the resolution adopted by the members shall be filed with the commissioner, indicating the number of policyholders voting, the method of voting and the number of votes cast in favor of the plan.

611.79(5) (5) Certificate of authority. If all requirements of the law are met, the commissioner shall issue a certificate of authority for the new fraternal. Thereupon the mutual shall cease its legal existence and the corporate existence of the new fraternal shall begin, but it shall be deemed to have been incorporated as of the date the converted mutual was incorporated. The new fraternal shall have all the assets and be liable for all of the obligations of the converted mutual. The commissioner may grant a period not exceeding one year for adjustment to the requirements of ch. 614, specifying the extent to which particular provisions of ch. 614 do not apply.

611.79 History History: 1975 c. 373, 421.



611.94 Trustee of proceeds.

611.94  Trustee of proceeds. Section 632.42 applies to insurers doing a life insurance business.

611.94 History History: 1979 c. 102.






612. Town mutuals.

612.01 Purposes, scope, interpretation and definitions.

612.01  Purposes, scope, interpretation and definitions.

612.01(1)(1)  Purposes. The purposes of this chapter are:

612.01(1)(a) (a) To preserve and encourage cooperative low-cost insurance;

612.01(1)(b) (b) To establish a framework in which mutuality in its true sense can be preserved, and small mutual corporations can be kept viable;

612.01(1)(c) (c) To preserve and strengthen the interest of the members in and their control of town mutuals;

612.01(1)(d) (d) To enable town mutuals to satisfy as many of the essential insurance needs of their members as is consistent with the other objectives of chs. 600 to 646; and

612.01(1)(e) (e) To provide financial guaranties sufficient to ensure the solidity of town mutuals, and to encourage them to maintain adequate surpluses.

612.01(2) (2) Scope. Except as otherwise provided, this chapter applies to all corporations organized under this chapter.

612.01(3) (3) Interpretation. Whenever a section of ch. 611 is applied to town mutuals by this chapter, the portion to be applied is that portion applicable to a mutual under ch. 611.

612.01(4) (4) Applicable definitions. The definitions in ss. 181.0103 (3) and (18), 600.03 and 610.01 (1), (2) and (4) apply to town mutuals.

612.01 History History: 1973 c. 22; 1977 c. 339; 1979 c. 89, 102, 177; 1983 a. 189 s. 329 (22); 1983 a. 215; 1985 a. 189; 1997 a. 79.



612.02 Organization of town mutuals.

612.02  Organization of town mutuals.

612.02(1) (1)  Incorporating members. A town mutual may be organized by 100 or more adult natural persons each of whom owns an interest in a separate insurable risk in the territory described in sub. (2) (c), and each of whom agrees to insure those risks in the town mutual, at least against damage by fire.

612.02(2) (2) Articles of incorporation. The articles shall state:

612.02(2)(a) (a) The name of the corporation which shall contain the words "Town Mutual";

612.02(2)(b) (b) The address of the principal office, which may be designated as the residence or business office of the holder of a specified corporate office;

612.02(2)(c) (c) The territory within which the corporation plans to operate which may not exceed 8 contiguous counties, except that the commissioner may authorize a broader territory aggregating no more than 16 contiguous counties;

612.02(2)(d) (d) The types of insurance to be written which shall conform to s. 612.31;

612.02(2)(e) (e) The number of directors and the manner of their selection and of their replacement if there are interim vacancies;

612.02(2)(f) (f) The titles of the officers, their terms of office and the manner in which they are to be selected;

612.02(2)(g) (g) The procedures and quorum requirements for the annual and special meetings and the voting rights of the members;

612.02(2)(h) (h) The general conditions and procedures for levying assessments; and

612.02(2)(i) (i) The procedures for amending the articles and for adopting and amending bylaws.

612.02(3) (3) Model articles. The commissioner shall promulgate model articles of incorporation which may be used by any town mutual.

612.02(4) (4) Application for certificate of authority. The incorporating members shall file with the commissioner an application for a certificate of authority which shall be signed by or on behalf of each incorporating member and shall include or have attached:

612.02(4)(a) (a) The names and addresses of all incorporating members and, for the preceding 10 years, the names, all addresses and all occupations of all proposed directors and officers;

612.02(4)(b) (b) The proposed articles which shall be signed by each incorporating member, and the proposed bylaws;

612.02(4)(c) (c) The affidavit of 2 incorporating members stating that they are personally acquainted with all incorporating members and know them to be owners of property described under sub. (1) and to be the signers of the application and the articles;

612.02(4)(d) (d) All agreements relating to the corporation to which any incorporating member or any proposed director or officer is a party;

612.02(4)(e) (e) The amount and sources of the funds available for organization expenses and the proposed arrangements for reimbursement of incorporating members;

612.02(4)(f) (f) The proposed compensation of directors and officers;

612.02(4)(g) (g) The plan for conducting the insurance business including:

612.02(4)(g)1. 1. The types of insurance to be written;

612.02(4)(g)2. 2. The policy forms to be used initially;

612.02(4)(g)3. 3. The proposed methods for soliciting members;

612.02(4)(g)4. 4. The proposed methods for establishing premium rates and classifications for assessments; and

612.02(4)(g)5. 5. Any proposed reinsurance arrangements; and

612.02(4)(i) (i) Such other relevant documents or information as the commissioner reasonably requires.

612.02(5) (5) Initial surplus.

612.02(5)(a)(a) Requirement. The incorporating members shall pay in or procure an initial surplus in an amount at least as large as that specified by the commissioner. The amount specified by the commissioner shall be sufficient to permit the town mutual to commence business and to protect the members in case initial losses are unexpectedly high, but may not be less than $100,000 nor more than $200,000. The surplus may be provided by gifts or by contribution notes bearing interest at a rate approved by the commissioner and repayable under par. (c).

612.02(5)(b) (b) Factors determining amount of initial required surplus. In determining the amount of initial required surplus, the commissioner shall consider all factors relevant to the financial needs of the corporation, including the matters specified in sub. (4) (e) and (g), the number of incorporating members, the nature of their properties and financial position and the general economic situation.

612.02(5)(c) (c) Repayment of contribution notes. No payment on principal or interest on contribution notes may be made without approval of the commissioner. The commissioner shall approve if after payment there will remain surplus in an amount sufficient for the continuing needs of the corporation and to satisfy all other requirements of the law.

612.02(6) (6) Certificate of authority. The commissioner shall issue a certificate of authority if he or she:

612.02(6)(a) (a) Finds that all requirements of law have been met;

612.02(6)(b) (b) Is satisfied that the proposed directors and officers are trustworthy and individually competent for the tasks assigned them and that collectively they have the competence and experience to administer the affairs of the proposed town mutual;

612.02(6)(c) (c) Is satisfied that the total amount initially at risk and its distribution permit a sound insurance operation; and

612.02(6)(d) (d) Is satisfied that the business plan is consistent with the interests of the members and of the public.

612.02(7) (7) Contents of certificate. The certificate of authority shall specify the territories and types of insurance authorized and the surplus required under sub. (5).

612.02(8) (8) Effect of certificate. Upon issuance of the certificate of authority, the town mutual shall have legal existence.

612.02 History History: 1973 c. 22; 1979 c. 102 ss. 114, 236 (5), (7); 1985 a. 189.



612.03 General powers and effect of unauthorized corporate acts.

612.03  General powers and effect of unauthorized corporate acts. Sections 181.0302 (intro.), (1) to (8), (11) to (13), (18) and (19) and 181.0304 apply to town mutuals, except that references to "attorney general" shall be read as "commissioner". Section 181.0302 (7) is subject to s. 612.35.

612.03 History History: 1973 c. 22; 1979 c. 110; 1983 a. 192; 1987 a. 13; 1997 a. 79.



612.04 Amendments of articles, bylaws and business plan.

612.04  Amendments of articles, bylaws and business plan.

612.04(1)(1)  Right to amend articles and make and amend bylaws. Sections 181.0207 and 181.1001 apply to town mutuals. A town mutual may make and amend bylaws as provided by the articles or, in the absence of any such provision, in the same manner as the articles may be made or amended.

612.04(2) (2) Approval required. No change in the articles or bylaws or in the business plan is effective until approved by the commissioner, nor may a town mutual depart from its business plan except with the commissioner's approval. No change may be made inconsistent with s. 612.02 (2). Section 181.1008 applies to town mutuals.

612.04(3) (3) Grounds for disapproval. The commissioner shall approve the change unless he or she finds, after a hearing, that it would be:

612.04(3)(a) (a) Contrary to law; or

612.04(3)(b) (b) Inconsistent with the interests of the members or of the public.

612.04 History History: 1973 c. 22; 1977 c. 203; 1979 c. 102 ss. 115, 236 (5); 1997 a. 79.



612.10 Membership.

612.10  Membership.

612.10(1)(1)  Creation and duration of membership. Each policyholder is a member of the town mutual and has all the rights and duties of a member during the time his or her policy is in effect. The articles or bylaws may establish rules determining which of multiple policyholders on the same policy shall exercise voting rights or how such multiple policyholders may divide voting rights among them.

612.10(2) (2) Mortgagee not a member. A person having rights merely by reason of a mortgagee clause included in or attached to a policy does not thereby become a member.

612.10 History History: 1973 c. 22; 1979 c. 102 s. 236 (13).



612.11 Meetings of members.

612.11  Meetings of members.

612.11(1)(1)  Place of meetings. All meetings of members shall be held within the territorial limits of the town mutual, except under s. 612.21 (4).

612.11(2) (2) Notice of meeting.

612.11(2)(a)(a) Annual meeting. Notice of the time and place of the annual meeting shall be given to each member by printing it conspicuously on each policy or in any other reasonable manner that the commissioner approves. A change in time or place may be made by the board of directors by giving notice at least 10 days prior to the original date and 30 days prior to the new date.

612.11(2)(b) (b) Special meetings. Notice of special meetings shall be given to members at least 30 days prior to the date of the meeting, and shall state the proposed business to be brought before the meeting.

612.11(3) (3) Commissioner's right to attend. The commissioner may attend any meeting of members.

612.11 History History: 1973 c. 22; 1997 a. 79.



612.12 Voting rights of members.

612.12  Voting rights of members.

612.12(1) (1)  Matters subject to vote. Members of town mutuals shall have the right to vote on the following matters:

612.12(1)(a) (a) Election of directors;

612.12(1)(b) (b) Amendment of articles;

612.12(1)(c) (c) Merger, transfer of business under s. 612.24, conversion and voluntary dissolution;

612.12(1)(d) (d) Any decision by the town mutual to transact insurance for which reinsurance is required under s. 612.33 (2), unless such insurance is totally reinsured; and

612.12(1)(e) (e) Other matters specified in the articles or bylaws.

612.12(2) (2) Special notices and majorities. No resolution on any of the matters specified in sub. (1) (c) or (d) is effective unless notice of the matter has been given as required for a special meeting under s. 612.11 (2) (b); nor unless it is approved by at least 25 members and by two-thirds of the members voting on the resolution.

612.12(3) (3) Nominating procedures. The articles or bylaws may provide for nominating committees, and for their procedures. Nominations from the floor may not be excluded.

612.12(4) (4) Voting procedures.

612.12(4)(a)(a) Allocation of votes. Except under s. 612.10 (1), each member is entitled to one vote. No person may have more than one vote regardless of the number of policies issued to that person.

612.12(4)(b) (b) Proxies. No member may vote by proxy.

612.12(4)(c) (c) Mail voting. The articles or bylaws may provide that votes may be cast by mail, and may prescribe the voting procedure. If voting by mail is authorized, a ballot shall be sent to each member at least 30 days before the meeting at which the decision is to be made, setting out the exact question to be voted upon. A vote signed by a member and delivered before the meeting in accordance with the prescribed voting procedure is equivalent to a vote at the meeting. No question on which there is voting by mail may be amended in any way at the meeting.

612.12 History History: 1973 c. 22; 1991 a. 316; 1997 a. 79.



612.13 Directors and officers.

612.13  Directors and officers.

612.13(1) (1)  Number and classification. Town mutuals shall have at least 5 directors divided into 3 classes as nearly equal in size as possible.

612.13(1m) (1m) Inside directors.

612.13(1m)(a)(a) Beginning 2 years after April 30, 2004, all of the following apply:

612.13(1m)(a)1. 1. If a town mutual has fewer than 9 directors, no more than one director may be an employee or representative of the town mutual.

612.13(1m)(a)2. 2. Employees and representatives of a town mutual may not constitute a majority of its board.

612.13(1m)(b) (b) Notwithstanding par. (a), the commissioner may allow a town mutual an extension of up to one year to come into compliance with the requirements under par. (a).

612.13(2) (2) Election. At each annual meeting one class of directors shall be elected by and from among the members for a term of 3 years.

612.13(3) (3) Duties. The board shall manage the business and affairs of the corporation and shall not delegate its power or responsibility to any person except as specifically provided otherwise in this chapter.

612.13(4) (4) Adjustment committee. The directors shall annually appoint from their own number an adjustment committee of at least 3 persons, to adjust or supervise the adjustment of losses under s. 612.53.

612.13(5) (5) Directors' liability and indemnification. Directors who willfully neglect or refuse for 30 days to perform their duties under s. 612.54 shall be jointly and severally liable to any person sustaining loss by their nonfeasance. Section 611.62 applies to town mutuals.

612.13(6) (6) Removal.

612.13(6)(a)(a) Directors. A director may be removed from office for cause by an affirmative vote of a majority of the full board at a meeting of the board called for that purpose. The vote of two-thirds of the members of the town mutual present at a meeting called for the purpose may remove a director from office with or without cause.

612.13(6)(b) (b) Officers. Sections 181.0843 and 181.0844 apply to town mutuals.

612.13 History History: 1973 c. 22; 1997 a. 79; 2003 a. 261.



612.14 Reports.

612.14  Reports. The secretary and the treasurer shall present to the annual meeting written reports showing the condition of the town mutual on the previous December 31 and its activity during the preceding calendar year, including:

612.14(1) (1) The number of policies issued and in force by line of insurance;

612.14(2) (2) The aggregate amount insured by line of insurance;

612.14(3) (3) The amount of cash and other assets on hand;

612.14(4) (4) The amount received during the year from premiums, and the reserve for unearned premiums;

612.14(5) (5) The amounts received from each separate assessment;

612.14(6) (6) The amounts assessed but not collected;

612.14(7) (7) The amounts received from other sources;

612.14(8) (8) The amounts paid for losses;

612.14(9) (9) A detailed list of every item of expense, except that the report may summarize the expenses, if they are audited by a committee of members or by an independent person in a manner approved by the commissioner;

612.14(10) (10) The amount of losses incurred but not paid;

612.14(11) (11) Any other outstanding liabilities, including debit balances with spread loss organizations or other reinsurers; and

612.14(12) (12) Any other information required to be presented by the articles or bylaws or by the commissioner.

612.14 History History: 1973 c. 22.



612.15 Supervision of management changes.

612.15  Supervision of management changes.

612.15(1)(1)  Elections.

612.15(1)(a)(a) Report. The name and residence of each person selected as a director or officer of a town mutual, and such pertinent biographical data and financial information as the commissioner may reasonably require by rule, shall be reported to the commissioner immediately after the selection.

612.15(1)(b) (b) Disapproval. The commissioner, after a hearing called within 30 days after receipt of a report under par. (a), may disapprove any person selected who for any reason is unqualified to serve, who is not trustworthy or who lacks the competence and experience necessary to discharge his or her responsibilities.

612.15(2) (2) Report of removal. Whenever the board or a member's meeting removes a director or officer under s. 612.13 (6) or otherwise before the expiration of his or her term, the board shall promptly report to the commissioner the removal and a statement of the reasons therefor.

612.15(3) (3) Removal by commissioner. If the commissioner finds, after a hearing, that a director or officer is for any reason unqualified to serve, is incompetent or untrustworthy, or has willfully violated chs. 600 to 646, a rule promulgated under s. 601.41 (3) or an order issued under s. 601.41 (4), and that thereby the interests of members or of the public are endangered, the commissioner shall by order remove the director or officer.

612.15(4) (4) Changes of place of office. If the articles designate the residence or business address of a specified corporate officer as the place of the principal office of the town mutual, any change of such address shall be reported promptly to the commissioner.

612.15 History History: 1973 c. 22; 1979 c. 89; 1979 c. 102 s. 236 (13); 1991 a. 316.



612.16 Exclusive agency and management contracts.

612.16  Exclusive agency and management contracts. Sections 611.66 and 611.67 apply to town mutuals.

612.16 History History: 1973 c. 22.



612.18 Transactions with affiliates and in which directors and others are interested.

612.18  Transactions with affiliates and in which directors and others are interested. Sections 611.60 and 611.61 apply to town mutuals.

612.18 History History: 1973 c. 22; 1979 c. 102.



612.21 Merger of town mutuals.

612.21  Merger of town mutuals.

612.21(1) (1)  Conditions for merger. Two or more town mutuals authorized to operate in all or part of the same or in contiguous territories not exceeding 16 counties altogether may merge into one of the constituent town mutuals, or into a new town mutual, under the procedure provided in this section.

612.21(2) (2) Plan of merger. The board of each participating town mutual shall adopt the same plan of merger by resolution stating:

612.21(2)(a) (a) The reasons for and the purposes of the proposed action;

612.21(2)(b) (b) The proposed terms, conditions and procedures for and estimated expenses of implementing the merger;

612.21(2)(c) (c) The proposed name of the surviving or new town mutual and the location of its principal office; and

612.21(2)(d) (d) The proposed articles and bylaws for the surviving or new town mutual.

612.21(3) (3) Approval by commissioner. Each of the participating town mutuals shall file with the commissioner for approval a copy of the resolution and any explanatory statement proposed to be issued to the members, together with so much of the information under s. 612.02 (4) for the surviving or new town mutual as the commissioner reasonably requires. The commissioner shall approve the plan unless he or she finds, after a hearing, that it would be contrary to the law, or that the surviving or new town mutual would not satisfy the requirements for a certificate of authority under s. 612.02 (6), or that the plan would be contrary to the interests of insureds or of the public.

612.21(4) (4) Approval by members. After being approved by the commissioner under sub. (3), the plan shall be submitted for approval to the members of each participating town mutual in a special joint meeting to be held within the territorial limits of one of the participating town mutuals. The members of each town mutual shall vote separately.

612.21(6) (6) Reports to commissioner. Each participating town mutual shall file with the commissioner a copy of the resolution adopted under sub. (4), stating the number of members entitled to vote, the number of members voting and the number of votes cast in favor of the plan, stating separately in each case the mail votes and the votes cast in person.

612.21(7) (7) Certificate of authority. If the requirements of the law are met, the commissioner shall issue a certificate of authority to the surviving town mutual. Thereupon the nonsurviving town mutuals shall cease their legal existence. The surviving town mutual shall have all the assets and be liable for all of the obligations of each of the participating town mutuals.

612.21 History History: 1973 c. 22; 1979 c. 102; 1985 a. 189; 1991 a. 316; 1997 a. 79.



612.22 Merger of town mutuals and mutual insurance corporations.

612.22  Merger of town mutuals and mutual insurance corporations.

612.22(1)(1)  Conditions for merger. One or more town mutuals may merge with a single domestic mutual under ch. 611. If the domestic mutual is nonassessable, the surviving corporation shall be a mutual under ch. 611. If the domestic mutual is assessable, the surviving corporation may be either a mutual under ch. 611 or a town mutual under this chapter.

612.22(2) (2) Plan of merger. The board of each participating corporation shall adopt the same plan of merger under s. 181.1101 (2), by resolution stating:

612.22(2)(a) (a) The reasons for and the purposes of the proposed action;

612.22(2)(b) (b) The proposed terms, conditions and procedures for and estimated expenses of implementing the merger;

612.22(2)(c) (c) The proposed name of the surviving or new corporation and the location of its principal office; and

612.22(2)(d) (d) The proposed articles and bylaws for the surviving or new corporation.

612.22(3) (3) Approval by commissioner.

612.22(3)(a)(a) Each of the participating corporations shall file with the commissioner for approval a copy of the resolution and any explanatory material proposed to be issued to the members who have the right to vote on the merger under sub. (4), together with so much of the information under s. 611.13 (2) or 612.02 (4), whichever is appropriate, for the surviving or new corporation as the commissioner reasonably requires. The commissioner shall approve the plan unless he or she finds, after a hearing, that it would be contrary to the law, or that the surviving or new corporation would not satisfy the requirements for a certificate of authority under s. 611.20 or 612.02 (6), whichever is appropriate, or that the plan would be contrary to the interest of insureds or of the public.

612.22(3)(b) (b) If the surviving corporation will be a town mutual, the plan filed with the commissioner under par. (a) shall include a time schedule for bringing the surviving corporation into compliance with this chapter. The commissioner may approve a reasonable time schedule that does not exceed 3 years.

612.22(4) (4) Approval by members of the mutuals. After being approved by the commissioner under sub. (3), the plan shall be submitted for approval to the members of the participating town mutual or mutuals and to the members of the participating domestic mutual if the domestic mutual is assessable. The members of each participating mutual who have the right to vote on the merger shall vote separately.

612.22(6) (6) Reports to commissioner. Each participating mutual, the members of which have the right to vote under sub. (4), shall file with the commissioner a copy of the resolution adopted under sub. (4), stating the number of members entitled to vote, the number of members voting, and the number of votes cast in favor of the plan, stating separately in each case the mail votes and the votes cast in person.

612.22(7) (7) Certificate of authority. If the requirements of the law are met, the commissioner shall issue a certificate of authority to the surviving mutual. Thereupon the nonsurviving corporations shall cease their legal existence. The surviving mutual shall have all the assets and be liable for all of the obligations of each of the participating corporations.

612.22 History History: 1973 c. 22; 1979 c. 102; 1991 a. 316; 1997 a. 79; 2003 a. 261; 2009 a. 342.



612.23 Conversion of town mutuals into mutual insurance corporations.

612.23  Conversion of town mutuals into mutual insurance corporations. One or more town mutuals may be converted into a single mutual insurance corporation under ch. 611, as follows:

612.23(1) (1) Conversion plan. The board of each participating town mutual shall adopt the same plan of conversion by resolution stating:

612.23(1)(a) (a) The reasons for and the purposes of the proposed action;

612.23(1)(b) (b) The proposed terms, conditions and procedures for and estimated expenses of implementing the conversion;

612.23(1)(c) (c) The proposed name of the corporation; and

612.23(1)(d) (d) The proposed articles and bylaws.

612.23(2) (2) Approval by commissioner. The town mutuals shall file with the commissioner for approval the plan together with so much of the information under s. 611.13 (2) as the commissioner reasonably requires. The commissioner shall approve the plan unless the commissioner finds, after a hearing, that it would be contrary to the law, that the new mutual would not satisfy the requirements for a certificate of authority under s. 611.20 or that the plan would be contrary to the interests of insureds or of the public.

612.23(3) (3) Approval by members. After being approved by the commissioner, the plan shall be submitted to the members of each town mutual for their approval.

612.23(4) (4) Election of directors. A plan of conversion shall contain a provision for prompt election of directors if the plan goes into effect. If the plan is approved by the members of each town mutual, directors shall be elected promptly.

612.23(5) (5) Reports to commissioner. Each town mutual shall file with the commissioner a copy of the resolution adopted under sub. (3), stating the number of members entitled to vote, the number of members voting and the number of votes cast in favor of the plan, stating separately in each case the mail votes and the votes cast in person. Any election of directors under sub. (4) shall also be reported to the commissioner.

612.23(6) (6) Certificate of authority. If the requirements of the law are met, the commissioner shall issue a certificate of authority to the new mutual. Thereupon the nonsurviving town mutuals shall cease their legal existence, the corporate existence of any new mutual shall begin, and the directors elected under sub. (4) shall take office. The new mutual shall have all the assets and be liable for all of the obligations of each of the participating town mutuals. The commissioner may grant a period not exceeding one year for adjustment to the requirements of ch. 611, specifying the extent to which particular provisions of ch. 611 shall not apply.

612.23 History History: 1973 c. 22; 1979 c. 102.



612.24 Transfer of business.

612.24  Transfer of business.

612.24(1) (1)  Approval by members. No action by which a town mutual proposes to transfer to another person or to reinsure any part of its insurance business, other than in the normal and usual course of business, or to sell, lease, exchange, mortgage, pledge or otherwise dispose of all or substantially all of its assets, is effective unless approved by the members.

612.24(2) (2) Report to commissioner. The town mutual shall file with the commissioner a copy of any resolution under sub. (1) not less than 30 days in advance of the date of the action proposed to be taken under the resolution, with a statement of the number of members entitled to vote, the number of members voting and the number voting to approve the transfer, stating separately mail votes and votes cast in person. The commissioner may defer the effective date for an additional period not exceeding 30 days by written notice to the town mutual before the expiration of the initial 30-day period.

612.24(3) (3) Disapproval. The commissioner may, within the 30-day period or its extension, prohibit the proposed action if it is contrary to law or to the interests of insureds or the public or if it will make possible the circumvention of any of the requirements of chs. 600 to 646. The commissioner shall prohibit a transfer of all or substantially all of the business unless it is accompanied by a plan for voluntary dissolution under s. 612.25.

612.24 History History: 1973 c. 22; 1977 c. 203 s. 103; 1979 c. 89.



612.25 Voluntary dissolution of town mutuals.

612.25  Voluntary dissolution of town mutuals. A town mutual may be dissolved in the following way:

612.25(1) (1) Plan for dissolution. The board shall adopt a plan for dissolution stating:

612.25(1)(a) (a) The reasons for the proposed action;

612.25(1)(b) (b) The proposed terms, conditions and procedures for and estimated expenses of implementing the dissolution; and

612.25(1)(c) (c) The financial condition of the town mutual, in such detail as the commissioner reasonably requires.

612.25(2) (2) Submission to commissioner. The town mutual shall file with the commissioner the plan and any explanatory statement proposed to be issued to the members. The commissioner may require that any additional information reasonably necessary to enable the members to make a decision be added to the proposed explanatory statement.

612.25(3) (3) Approval by members and commissioner. The plan shall thereupon be submitted to the members. If the members adopt the plan, the corporation shall file with the commissioner for approval a copy of the resolution of the members, stating the number of members entitled to vote, the number of members voting and the number of votes cast in favor of the plan, stating separately the mail votes and the votes cast in person. The commissioner shall approve the plan unless he or she finds, after a hearing, that the town mutual is insolvent or may become insolvent in the process of dissolution unless it makes an assessment. If an assessment would be required, the commissioner shall institute proceedings under s. 645.41 (10).

612.25(4) (4) Implementation of plan. When the plan has been completely implemented, that fact shall be reported to the commissioner and the commissioner shall certify that the town mutual no longer has a legal existence.

612.25(5) (5) Conversion to ch. 645 liquidation. If it appears at any time that the approved dissolution plan cannot be implemented according to its terms, or that there are grounds for involuntary liquidation, the commissioner may petition under s. 645.41 for liquidation of the town mutual.

612.25 History History: 1973 c. 22; 1979 c. 102 ss. 120, 236 (6).



612.31 Authorized business.

612.31  Authorized business.

612.31(1)(1)  Property insurance.

612.31(1)(a)(a) General. Subject to other provisions of this section, a town mutual may insure a member against loss or damage from any cause to any property in which the member has an interest.

612.31(1)(b) (b) Extensions.

612.31(1)(b)1.1. Insurance authorized under par. (a) may include insurance against loss of use of or loss of income from property including interruption of business activity caused by loss or damage to the property.

612.31(1)(b)2. 2. Insurance authorized under par. (a) may include replacement cost coverage.

612.31(2) (2) Limitations on property insurance.

612.31(2)(a)(a) Windstorm and hail insurance.

612.31(2)(a)1.1. No town mutual may insure a member against loss to growing crops by windstorm or hail.

612.31(2)(a)2. 2. No town mutual may insure a member against loss to property by windstorm or hail unless approval of the members is obtained under s. 612.12.

612.31(2)(a)3. 3. A town mutual insuring a member against loss to property by windstorm or hail must obtain reinsurance under s. 612.33 (2) (a).

612.31(2)(b) (b) Burglary and plate glass. A town mutual may insure a member against loss of property by burglary or theft or against the breakage of glass whether in a specified location or in transit but may do so only as a coverage supplemental to fire and extended coverage insurance on the property.

612.31(2)(c) (c) Limitations by rule. The commissioner may by rule exclude any insurance authorized under sub. (1) or (3) if he or she finds that it cannot be successfully transacted by town mutuals without endangering the interests of insureds or the public.

612.31(3) (3) Nonproperty insurance. Subject to the voting requirement of s. 612.12 (1) (d) and the reinsurance requirement of s. 612.33 (2), a town mutual may include any of the following as supplementary coverage to property insurance written under sub. (1):

612.31(3)(a) (a) Liability insurance. Insurance against loss or damage for which the insured is liable caused by the sickness, personal injury or death of any other person or by loss or damage to the property of the other person.

612.31(3)(b) (b) Errors and omissions. Insurance against loss, expense and liability resulting from errors, omissions or neglect in the performance of any official, vocational or professional service, except loss or damage covered by par. (a).

612.31(3)(c) (c) Medical payments and other supplemental insurance. Insurance against loss, damage and expense, including loss of time, arising out of bodily injury to, or sickness, disease or death of the insured or another person, caused by accident, for which the insurer assumes an obligation to pay irrespective of the member's legal liability therefor.

612.31(4) (4) Excluded business. Town mutuals may not transact the following insurance business:

612.31(4)(a) (a) Life insurance and annuities;

612.31(4)(b) (b) Disability insurance except under sub. (3) (a) and (c);

612.31(4)(c) (c) Liability insurance except under sub. (3) (a) and (b);

612.31(4)(d) (d) Automobile liability insurance except under sub. (3) (a);

612.31(4)(e) (e) Worker's compensation insurance;

612.31(4)(f) (f) Elevator liability or steam boiler liability insurance;

612.31(4)(g) (g) Ocean marine insurance;

612.31(4)(h) (h) Inland marine insurance except as a supplementary coverage to property in a fixed location insured under sub. (1);

612.31(4)(i) (i) Fidelity or surety insurance;

612.31(4)(j) (j) Credit insurance;

612.31(4)(k) (k) Mortgage guaranty insurance;

612.31(4)(L) (L) Title insurance;

612.31(4)(m) (m) Assuming reinsurance, except under sub. (6); or

612.31(4)(n) (n) Loss, damage or liability caused by nuclear reaction or nuclear radiation or radioactive contamination, whether directly or indirectly resulting from an insured peril under the policy.

612.31(5) (5) Writing of proportional insurance. Two or more town mutuals may together write an insurance policy with each town mutual severally assuming a proportional share of the total coverage, if except for territorial limitations each participating town mutual has the power to write risks of the kind covered in the policy. One of the town mutuals that satisfies the territorial rules of s. 612.32 shall be designated by the policy as the originating insurer responsible for collecting the premiums and adjusting the losses on behalf of all participants. The policyholder shall be liable to assessments in each insurer but shall have voting rights only in the originating insurer. Each policy shall contain a provision advising the policyholder that there are other participating insurers and of his or her right to obtain their names, addresses and extent of their participation. Proportional insurance under this subsection is not reinsurance under sub. (4) (m) or s. 612.33 (1).

612.31(6) (6) Assuming reinsurance. One town mutual may assume reinsurance from another if:

612.31(6)(a) (a) The commissioner approves the assuming reinsurer as one qualified to assume reinsurance;

612.31(6)(b) (b) The commissioner approves the reinsurance contract in advance;

612.31(6)(c) (c) The portion of the insurance contract assumed is, apart from territorial limitations, within the insuring authority of the reinsurer as determined by this chapter and any rules promulgated hereunder; and

612.31(6)(d) (d) The ceding town mutual does not have voting rights in the reinsurer but pays the same advance premiums and is subject to assessment by the reinsurer on the same basis as members.

612.31(7) (7) Special requirements. The commissioner may, as a condition for transacting specified types of business, establish by rule special requirements concerning minimum surplus, the minimum number of members or insured risks, the operating territory, required reinsurance, and approval by a specified percentage of the members, so far as such requirements are necessary to protect the interests of insureds and the public.

612.31 History History: 1973 c. 22; 1975 c. 147 s. 54; 1975 c. 372; 1979 c. 102 s. 236 (5), (13); 1979 c. 110 s. 60 (11).



612.32 Territory.

612.32  Territory. No town mutual may insure any risks located outside the territory authorized in its articles, except:

612.32(1) (1) Real property outside territory. Town mutuals may insure real property and contents in villages and cities partially located in the specified territory, real property and contents owned by a member immediately adjoining and contiguous to land owned by the same member which is within the specified territory, and real property and contents used exclusively by the member and his or her family for recreational purposes.

612.32(2) (2) Temporary removal.

612.32(2)(a)(a) Farm property. A town mutual may provide coverage for livestock, farm products, farm machinery and farm vehicles while temporarily located, for a period not exceeding 6 months, outside its territory, subject to limitations in the policy or in the articles or bylaws with respect to the distance from the territory to which the property may be removed without suspension of the coverage.

612.32(2)(b) (b) Household property. A town mutual may provide coverage for household goods and effects and other personal property while temporarily removed from the location stated in the policy, whether within or outside the town mutual's territory.

612.32(3) (3) Nonproperty coverage. A town mutual may write nonproperty insurance under s. 612.31 (3) without regard to its territorial limits provided the coverage is included in a policy providing principally coverage under s. 612.31 (1) on property within its territory.

612.32(4) (4) Proportional insurance and reinsurance. Nothing in this section prevents a town mutual from participation in proportional insurance or reinsurance under s. 612.31 (5) or (6).

612.32 History History: 1973 c. 22; 1979 c. 102 s. 236 (13); 1979 c. 110 s. 60 (11); 1979 c. 355; 1981 c. 218; 1985 a. 189.



612.33 Reinsurance.

612.33  Reinsurance.

612.33(1)(1)  Permitted and prohibited reinsurance. A town mutual may cede reinsurance only under s. 612.31 (6), or to an insurer authorized to do business in this state under s. 612.71 or ch. 611 or 618, or under arrangements which are approved in advance by the commissioner and which are subject to the controls the commissioner prescribes.

612.33(2) (2) Required reinsurance.

612.33(2)(a)(a) Windstorm and hail insurance. If a town mutual provides coverage against windstorm or hail, or other perils involving a similar potential for catastrophic losses, which are designated by the commissioner by rule, it shall obtain reinsurance for each such risk or else stop-loss reinsurance with an insurer authorized to do such business in this state, to an extent or in an amount specified by the commissioner by rule. The commissioner may prescribe detailed requirements for such reinsurance by rule or by order.

612.33(2)(b) (b) Nonproperty insurance. To the extent that a town mutual provides insurance under s. 612.31 (3), it shall obtain reinsurance of at least a 90% proportional share of each risk with an insurer authorized to do such business in this state. The commissioner may permit a town mutual to retain a larger percentage if he or she finds that the interests of the members will not be endangered thereby, or may require it to reinsure a larger percentage if he or she finds that the interests of the members make it advisable. The commissioner may by rule require other reinsurance.

612.33(2)(c) (c) Information for policyholder. Each policy providing coverage reinsured under par. (a) or (b) where the reinsurance is specifically applicable to the policy shall contain a clause advising the policyholder of the existence of the reinsurance and of his or her right to obtain the name and address of the reinsurer and the terms of the reinsurance.

612.33(2)(d) (d) Contents of reinsurance contract. Each required reinsurance contract that is specifically applicable to particular direct policies shall contain the following provisions:

612.33(2)(d)1. 1. That any claimant who could recover from the town mutual may, if the town mutual would be unable to fully satisfy its financial obligations to the claimant, recover from the town mutual, the reinsurer, or both, and that the claimant may recover from the reinsurer in the same way that he or she could recover from the town mutual but only in the amount for which the reinsurer is liable according to the terms of the reinsurance contract; and

612.33(2)(d)2. 2. That there shall be no diminution in the amount recoverable from the reinsurer under subd. 1. as a result of any delinquency proceedings pertaining to the town mutual, nor as a result of a breach of the reinsurance contract by the town mutual.

612.33(2)(e) (e) Approval of reinsurance contract. Every reinsurance contract required under this subsection shall be on a form approved by the commissioner under s. 612.51. The commissioner shall approve the form unless he or she finds that it would be contrary to the law or to the interests of insureds or the public.

612.33 History History: 1973 c. 22; 1979 c. 102 ss. 121, 236 (5), (13); 1979 c. 110 s. 60 (11); 1985 a. 189; 2001 a. 65.



612.34 Rates.

612.34  Rates.

612.34(1)(1)  Regulation of assessments. Town mutuals need not file information under ch. 625 about special assessments unless ordered to do so by rule or order of the commissioner.

612.34(2) (2) Classifications. No classification plan for the purpose of determining premiums or assessment shares may be used unless it has been approved by the commissioner. The commissioner shall approve the plan unless he or she finds that it would be contrary to the law, including the standards of s. 625.11, or contrary to the interests of insureds or of the public.

612.34(3) (3) Mandatory advance premiums. Notwithstanding members' liability for subsequent assessments under s. 612.54, town mutuals shall charge advance premiums expected to be adequate for any insurance for which they must obtain reinsurance under s. 612.33 (2) (b).

612.34 History History: 1973 c. 22; 1979 c. 102 s. 236 (5).



612.35 Borrowing and repayment.

612.35  Borrowing and repayment. A town mutual may borrow money to pay losses or expenses, but before obtaining a loan which would bring its indebtedness, including debit balances from reinsurance arrangements under s. 612.33 (1) above 50% of its assets including assessments levied and collectible which are not overdue, it shall report the amount and purpose of the loan and all outstanding loans and debit balances to the commissioner. The commissioner may thereupon order the town mutual to levy an assessment to repay its indebtedness, establish a surplus, or both, within a reasonable time not less than 60 days after notice.

612.35 History History: 1973 c. 22.



612.36 Investments.

612.36  Investments.

612.36(1)(1)  General. Except as provided in sub. (2), town mutuals are subject to ch. 620 but shall be restricted as provided in s. 620.03 (1) unless individually exempted by the commissioner under s. 620.03 (2). In applying the restrictions of ch. 620 all assets of town mutuals shall be treated as if they were required to satisfy the compulsory surplus requirement, except to the extent that the commissioner by rule determines otherwise.

612.36(2) (2) Real estate. Section 620.23 (1) (c) does not apply to town mutuals. Except under s. 620.21 (2), no town mutual may own real estate that in the aggregate exceeds, in value measured at cost, one mill on the dollar of the insurance in force.

612.36 History History: 1973 c. 22; 1977 c. 339.

612.36 Annotation Legislative Council Note, 1977: Sub. (2) continues in effect that portion of s. 201.24 (2) that applies to town mutuals. [Bill 258-S]



612.51 Contract forms.

612.51  Contract forms.

612.51(2)(2)  Rules. The commissioner may by rule prescribe forms to be used for policies, applications or for particular clauses.

612.51(3) (3) Articles and bylaws. The articles and bylaws shall be attached to or clearly incorporated by reference in every policy issued by a town mutual. They may be incorporated by reference only if each new member is supplied a copy of them and each policy specifies how additional copies may be obtained.

612.51(4) (4) Limited coverage. Recovery as to any or all items of personal property insured under a policy may be limited to a percentage of the value at the time of the loss, by a clearly expressed statement to that effect in that policy.

612.51 History History: 1973 c. 22; 1975 c. 375; 1979 c. 102 s. 236 (5); 2007 a. 168.



612.52 Undertaking to pay premiums and assessments.

612.52  Undertaking to pay premiums and assessments. An applicant for insurance shall sign an undertaking agreeing to pay the advance premiums for any insurance on the applicant's behalf and any assessment which may be levied in accordance with the terms of the policy, the articles, the bylaws, the statutes, and the reasonable expenses of collecting the assessment and any reasonable penalties for nonpayment. The undertaking may provide that for such collection the applicant shall waive any exemptions otherwise applicable to the property covered by the policy.

612.52 History History: 1973 c. 22; 1979 c. 102; 1981 c. 218.



612.53 Loss adjustment.

612.53  Loss adjustment.

612.53(1)(1)  Rules. The commissioner may promulgate rules for loss adjustment procedures.

612.53(2) (2) Administration of oaths by secretary. The secretary of a town mutual may, without compensation, administer oaths and take acknowledgments necessary to adjust claims against the town mutual.

612.53 History History: 1973 c. 22.



612.54 Assessments.

612.54  Assessments.

612.54(1)(1)  Conditions for levying assessments.

612.54(1)(a)(a) Mandatory assessments. The board of a town mutual shall levy an assessment whenever the amount of any loss or expense that is due exceeds the assets or whenever any required surplus is impaired.

612.54(1)(b) (b) Optional assessments. The board may at any time levy assessments as provided in the articles, for the purpose of paying losses or expenses, repaying borrowed money or creating a reasonable surplus.

612.54(2) (2) Limitations on assessability. The commissioner may by order authorize a town mutual to limit assessability of policies to a multiple of the advance premium if the town mutual's surplus and business practices satisfy the commissioner of its solidity even with the limited assessability.

612.54(3) (3) Classification. Assessments may be levied at the same rate on all members or according to a classification plan approved under s. 612.34 (2). Assessments not exceeding the annual premium of the terminated policy may also be levied on persons whose membership has terminated within 4 months before the assessment, to pay losses incurred before the end of the month of termination of membership, to repay money borrowed to pay those losses and to pay other expenses.

612.54(4) (4) Notice. Notice of any assessment shall be sent by mail to each person subject to it, at least 30 days prior to the date it is payable. The notice shall state:

612.54(4)(a) (a) The rate of the assessment and the class of business or coverage to which it applies;

612.54(4)(b) (b) The reason for the assessment;

612.54(4)(c) (c) The amount to be paid by the individual person;

612.54(4)(d) (d) The date on which the assessment is due;

612.54(4)(e) (e) The person to whom payment is to be made; and

612.54(4)(f) (f) The consequences of failure to pay, as provided in sub. (5).

612.54(5) (5) Consequences of default.

612.54(5)(a)(a) Penalty. Every person who fails to pay his or her assessment within the time specified in the notice under sub. (4) shall pay to the town mutual a penalty of 2% of the assessment for each week or part thereof during which the assessment remains unpaid, until the accumulated penalty equals 100% of the assessment. Thereafter the amount of the assessment and accumulated penalty shall bear interest at the legal rate.

612.54(5)(b) (b) Termination of coverage. If, at the time of a loss, any assessment any part of which is to cover losses or expenses already incurred under the same policy or under a previous policy covering the same property and the same insureds has remained unpaid in any part for 30 days after it is due, the loss shall not be paid except to a mortgagee under a mortgagee clause that provides for payment despite policy defenses. The policy shall also terminate after the loss. This paragraph shall apply only to any assessment some part of which is to cover incurred losses or expenses.

612.54(5)(c) (c) Enforcement. An assessment shall constitute a personal obligation of each member and payment may be enforced by appropriate action.

612.54(6) (6) Notice to mortgagee. If losses under any policy are payable to a mortgagee despite default on an assessment and the assessment on the policy is not paid within the time specified in the notice to the member, the secretary shall, within 30 days after the expiration of such time, give like notice to the mortgagee. If the mortgagee pays the assessment within 20 days from the date of notice, the policy shall continue in force, as to the mortgagee's interest only, until the expiration of its regular term, subject to subsequent assessments of which the mortgagee is notified, and to cancellation by either party.

612.54 History History: 1973 c. 22; 1979 c. 102 s. 236 (13), (21); 1981 c. 218.



612.61 Licensing of agents.

612.61  Licensing of agents. Persons soliciting insurance for town mutuals shall comply with s. 628.05.

612.61 History History: 1973 c. 22; 1975 c. 371.

612.61 Annotation Legislative Council Note, 1975: Present s. 612.61 is replaced by s. 628.05, which is part of this act. The terms remain the same. It is preserved only as a cross reference to s. 628.05. [Bill 16-S]



612.70 Waiver of notice and informal action.

612.70  Waiver of notice and informal action. Sections 181.0704, 181.0706, 181.0821 and 181.0823 apply to town mutuals. Section 181.0821 applies to a committee of the board except that references to "board" shall be read as "committee".

612.70 History History: 1973 c. 22; 1997 a. 79.



612.71 Organization of reinsurance corporations.

612.71  Organization of reinsurance corporations.

612.71(1)(1)  Town mutual reinsurance corporations.

612.71(1)(a)(a) Organization. Fifteen or more town mutuals which together carry fire insurance with face amounts aggregating at least $200 million may, without complying with the requirements of ch. 611, organize a mutual reinsurance corporation under this chapter. The provisions of this chapter relating to town mutuals shall apply to the reinsurance corporation except as otherwise provided or implied by the context.

612.71(1)(b) (b) Termination. Failure of a corporation organized under this section or already in existence on May 24, 1973 to continue compliance with the requirements of par. (a) is a ground for liquidation under s. 645.41.

612.71(2) (2) Membership permitted. Any town mutual may apply for membership in any reinsurance corporation organized under this section.

612.71(3) (3) Authorized business. A town mutual reinsurance corporation organized under sub. (1) or already in existence may not do any business except reinsurance for town mutuals and business incidental thereto. It may only reinsure business required to be reinsured under s. 612.33 (2) (b) if it satisfies the requirements of ch. 611 for a corporation doing such business.

612.71 History History: 1973 c. 22.



612.81 Register of deeds.

612.81  Register of deeds. No town mutual need file any corporate documents with any register of deeds for corporation law or regulatory purposes. All such documents held by registers of deeds on May 24, 1973, may be disposed of under s. 59.43 (12) (b).

612.81 History History: 1973 c. 22; 1995 a. 201.






613. Service insurance corporations.

613.01 Definitions.

613.01  Definitions. In this chapter, unless the context requires otherwise:

613.01(1) (1) Articles of incorporation. "Articles of incorporation" has the meaning designated under s. 181.0103 (1).

613.01(2) (2) Board of directors. "Board of directors" has the meaning designated for "board" under s. 181.0103 (2).

613.01(3) (3) Bylaws. "Bylaws" has the meaning designated under s. 181.0103 (3).

613.01(4) (4) Director. "Director" includes "trustee".

613.01(4m) (4m) Insurer. In any provision of the statutes made applicable to service insurance corporations by this chapter, "insurer" includes service insurance corporations, and the technical terms used in those statutes shall be applicable to service insurance corporations despite the customary use of other parallel terms by service insurance corporations.

613.01(5) (5) Nonprofit corporation. "Nonprofit corporation" has the meaning designated under s. 181.0103 (17).

613.01(6) (6) Nonstock corporation. "Nonstock corporation" has the meaning designated under s. 181.0103 (18).

613.01(7) (7) Officer. "Officer" does not include "director".

613.01(8) (8) Department of financial institutions. In any provision of ch. 180 or 181 made applicable to service insurance corporations in this chapter, "department" means commissioner of insurance.

613.01 History History: 1975 c. 223; 1979 c. 102; 1983 a. 189 ss. 295, 296, 329 (22); 1995 a. 27; 1997 a. 79.



613.02 Scope and purposes.

613.02  Scope and purposes.

613.02(1)(1)  Scope.

613.02(1)(a)(a) This chapter applies only to corporations incorporated under the laws of this state. Corporations not incorporated under the laws of this state may not do business in this state under this chapter.

613.02(2) (2) Purposes. The purposes of this chapter are:

613.02(2)(a) (a) To create an effective and flexible legal framework within which insured service benefits may be provided with adequate protection to consumers;

613.02(2)(b) (b) To encourage innovation in insurance organization and marketing and the development of more economical and effective ways of providing services or combinations of indemnity and services;

613.02(2)(c) (c) To meet the special needs of service insurance corporations consistent so far as possible with the general framework of the corporation law of insurance; and

613.02(2)(d) (d) To ease the burden of payment for health care and other essential services by providing a method for creating alternative vehicles for providing them.

613.02 History History: 1975 c. 223; 1975 c. 224 s. 148m; 1975 c. 375, 422; 1977 c. 339; 1979 c. 102.



613.03 Applicability of other laws to service insurance corporations.

613.03  Applicability of other laws to service insurance corporations.

613.03(1)(1)  Chapter 181 generally inapplicable to service insurance corporations. Chapter 181 does not apply to service insurance corporations except as specifically made applicable by this chapter.

613.03(2) (2) Insurance corporation law. Whenever in this chapter a section, subsection or paragraph of ch. 611 is made applicable to service insurance corporations the application shall be of those portions of the section, subsection or paragraph of ch. 611 that apply to mutual corporations.

613.03(3) (3) Applicability of insurance laws. Except as otherwise specifically provided, service insurance corporations organized or operating under this chapter are subject to ss. 610.01, 610.11, 610.21, 610.23 and 610.24 and chs. 600, 601, 609, 617, 620, 623, 625, 627, 628, 631, 632, 635, 644 and 645 and to no other insurance laws.

613.03(4) (4) Health Insurance Risk-Sharing Plan. Service insurance corporations organized or operating under this chapter are subject to the requirements that apply to insurers and insurance under ch. 149.

613.03 History History: 1975 c. 223; 1979 c. 102 ss. 125, 126; 1979 c. 313; 1981 c. 38 s. 26; 1983 a. 215 s. 17; 1989 a. 23; 1991 a. 250; 1997 a. 27, 227; 2005 a. 74; 2013 a. 20.



613.04 Orders imposing and eliminating restrictions.

613.04  Orders imposing and eliminating restrictions.

613.04(1)(1)  Orders imposing restrictions. The commissioner may subject an individual corporation not otherwise subject thereto to some or all of the restrictions of ss. 613.28, 613.33 (1) (a) and (b) and 611.54 (1) (b) as incorporated by s. 613.54, if the commissioner finds that its financial condition, management or other circumstance requires such additional regulation for the protection of the interests of insureds or the public.

613.04(2) (2) Orders eliminating restrictions. The commissioner may free a new corporation from any of the restrictions generally applicable only to new corporations under ss. 613.28, 613.33 (1) (a) and (b) and 611.54 (1) (b) as incorporated by s. 613.54, if the commissioner is satisfied that its financial condition, management or other circumstance gives assurance that the interests of insureds and the public will not be endangered thereby.

613.04 History History: 1975 c. 223, 421.



613.07 General corporate powers and procedures.

613.07  General corporate powers and procedures.

613.07(1)(1)  Powers. Service insurance corporations have the powers specified under s. 181.0302.

613.07(2) (2) Effect of unauthorized corporate acts. Section 181.0304 applies to service insurance corporations.

613.07(4) (4) Waiver of notice and informal action by members or directors. Sections 181.0704 and 181.0706 apply to members of service insurance corporations and ss. 181.0821 and 181.0823 apply to the board of directors and committees of the board of directors of service insurance corporations.

613.07 History History: 1975 c. 223; 1979 c. 110; 1987 a. 13; 1997 a. 79.



613.10 Reserved and registered names.

613.10  Reserved and registered names. A service insurance corporation may reserve or register a corporate name as provided in ss. 181.0402 and 181.0403 (2), (3) and (3m).

613.10 History History: 1975 c. 223; 1997 a. 79.



613.11 Incorporators.

613.11  Incorporators. Any number of corporate or adult natural persons may organize a service insurance corporation under s. 613.13.

613.11 History History: 1975 c. 223.



613.12 Articles and bylaws.

613.12  Articles and bylaws.

613.12(1)(1)  Contents of articles. The articles of a service insurance corporation shall conform to s. 181.0202, except that:

613.12(1)(a) (a) The name of the corporation shall include descriptive terms to indicate the general nature of the services or care to be provided, or a trade name that is generally understood as indicating such service or care, and shall comply with s. 181.0401 (2) to (4);

613.12(1)(am) (am) The articles shall include a statement that the corporation is a service insurance corporation organized under this chapter.

613.12(1)(b) (b) The purposes of the corporation shall be limited to those permitted in s. 610.21;

613.12(1)(c) (c) The services to be provided or for which indemnity is to be paid shall be generally described and shall be of the same kind as the services ordinarily provided by any members of the corporation in their profession or business, or of the persons entitled to designate members, and services ancillary thereto;

613.12(1)(d) (d) The articles shall state whether members or other providers of services are subject to assessments for the purpose of paying operating costs or financial deficits, the general conditions and procedures for levying such assessments and any limitations on the assessments that may be levied;

613.12(1)(e) (e) The articles shall state, for corporations having members, how persons may become members and that only members may vote; and

613.12(1)(f) (f) The articles of a corporation not having members shall state how the directors of the corporation shall be selected.

613.12(2) (2) Bylaws. The bylaws of a service insurance corporation shall comply with this chapter, and with ss. 181.0206, 181.0207 and 181.1020 to 181.1022. A copy of any amendments to the bylaws shall be filed with the commissioner within 60 days after adoption.

613.12(3) (3) Principal officers. The articles or bylaws shall specifically designate 3 or more offices, the holders of which shall be the principal officers of the corporation. The principal offices shall be held by at least 3 separate natural persons.

613.12 History History: 1975 c. 223; 1997 a. 79.



613.13 Certificate of incorporation and authority.

613.13  Certificate of incorporation and authority.

613.13(1)(1)  Application. The application for a certificate of incorporation and authority shall be signed and acknowledged by or on behalf of each incorporator, and shall include or have attached:

613.13(1)(a) (a) The names, and for the preceding 10 years, all addresses and all occupations of all incorporators and proposed directors and officers.

613.13(1)(b) (b) For all corporate incorporators, their articles and bylaws, a list of the names, addresses and occupations of all directors and principal officers, and for the 3 most recent years their annual financial statements and reports.

613.13(1)(c) (c) The proposed articles which shall be signed and acknowledged by or on behalf of each incorporator, and the proposed bylaws.

613.13(1)(d) (d) All agreements relating to the corporation to which any incorporator or proposed director or officer is a party.

613.13(1)(e) (e) The amount and sources of the funds available for organization expenses and the proposed arrangements for reimbursement and compensation of incorporators or other persons.

613.13(1)(f) (f) The proposed compensation of directors and officers.

613.13(1)(g) (g) The forms to be used for any contracts between the corporation and its members or other persons concerning the provision of services to insureds.

613.13(1)(h) (h) The proposed minimum permanent surplus, and the proposed initial expendable surplus.

613.13(1)(i) (i) The plan for conducting the insurance business, including:

613.13(1)(i)1. 1. The geographical area in which business is intended to be done in the first 5 years.

613.13(1)(i)2. 2. The types of insurance intended to be written in the first 5 years including specification whether and to what extent indemnity rather than services are to be provided.

613.13(1)(i)3. 3. The proposed marketing methods.

613.13(1)(i)4. 4. To the extent requested by the commissioner, the proposed method for the establishment of premium rates and other charges to policyholders.

613.13(1)(j) (j) A projection of the anticipated operating results of the corporation at the end of each of the first 5 years of operation, based on reasonable assumptions of loss experience, premium and other income, operating expenses and acquisition costs.

613.13(1)(k) (k) Such other relevant documents or information as the commissioner reasonably requires.

613.13(2) (2) Issuance of certificate of incorporation and authority. The commissioner shall issue a certificate of incorporation and authority if:

613.13(2)(a) (a) The commissioner finds that all requirements of law have been met;

613.13(2)(b) (b) The commissioner is satisfied that all natural persons who are incorporators, the directors and principal officers of corporate incorporators, and the proposed directors and officers of the corporation being formed are trustworthy and competent and collectively have the competence and experience to engage in the particular insurance business proposed; and

613.13(2)(c) (c) The commissioner is satisfied that the business plan is consistent with the interests of the corporation's potential insureds and of the public.

613.13(3) (3) Contents of certificate of authority. The certificate of authority shall specify any limits placed on the insurance business that may be carried on by the corporation and may, within the powers given the commissioner by law, specify limits on its methods of operation.

613.13(4) (4) Legal existence. Upon the issuance of the certificate of incorporation and authority the legal existence of the corporation shall begin, the articles and bylaws shall become effective and the proposed directors and officers shall take office. The certificate is conclusive evidence of compliance with this section, except in a proceeding by the state against the corporation.

613.13 History History: 1975 c. 223, 421; 1979 c. 102.



613.19 Financial and contractual resources.

613.19  Financial and contractual resources.

613.19(1) (1)  Minimum permanent surplus. The commissioner may by rule establish the minimum permanent surplus for a corporation organized under this chapter. In the absence of such a rule, the minimum permanent surplus shall be $2,000,000 or such greater amount as the commissioner specifies by order.

613.19(2) (2) Initial expendable surplus. A corporation organized under this chapter shall have an initial expendable surplus, after payment of all organizational expenses, of at least 50% of the minimum permanent surplus specified under sub. (1), or such other percentage as the commissioner specifies by order.

613.19(3) (3) Providers' contracts. A service insurance corporation may make contracts with its members and other persons for the provision of services to policyholders in order to ensure performance of the insurance contracts to be issued. The selection of members and other providers with whom such contracts are made and the terms of the contracts, together with the surplus provided under subs. (1), (2) and (5), shall reflect the benefits and other terms provided in the insurance contracts and the number and distribution of existing and expected policyholders in such a way that it is reasonably to be expected that services will be provided as promised.

613.19(4) (4) Assessments against policyholders. There may not be any assessments against policyholders.

613.19(5) (5) Reduction of minimum surplus. The commissioner may by order reduce the minimum amounts of surplus required under subs. (1) and (2) if in the commissioner's opinion the extent and nature of providers' contracts under sub. (3), financial guarantees and other support by financially sound private or public corporations, a pressing social need in a particular community for the formation of a service insurance corporation, or other special circumstances, justify the proposed reduction in the required surplus. A person who will directly compete with the proposed insurer is aggrieved within the meaning of s. 601.62 (3) (a).

613.19(5m) (5m) Capital requirements rule. Notwithstanding subs. (1), (2) and (5), the commissioner shall promulgate a rule that establishes for a corporation that is organized under this chapter and that is not a health maintenance organization insurer the same compulsory and security surplus requirements that apply to a corporation that is organized under ch. 611, subject to ch. 646 and authorized to write the same line of business as a corporation that is organized under this chapter and that is not a health maintenance organization insurer.

613.19(6) (6) Health maintenance organization insurer. This section does not apply to a health maintenance organization insurer that is subject to s. 609.96.

613.19 History History: 1975 c. 223, 421; 1979 c. 261; 1985 a. 335; 1989 a. 23; 1995 a. 236.



613.20 Alteration of certificate of authority.

613.20  Alteration of certificate of authority.

613.20(1) (1)  Upon application. A service insurance corporation may at any time apply to the commissioner for a new or amended certificate of authority, removing, altering or adding limits on its business or methods of operation. The application shall contain or be accompanied by so much of the information in s. 613.13 (1) as the commissioner requires. The commissioner shall issue the new certificate as requested if the commissioner finds that the:

613.20(1)(a) (a) Corporation's surplus and providers' contracts are adequate to support the proposed operations under the new certificate; and

613.20(1)(b) (b) Proposed business would not be contrary to the law or to the interests of insureds or the public.

613.20(2) (2) By commissioner. If the commissioner issues a summary order under s. 645.21 against a corporation, the commissioner may also revoke the corporation's certificate and issue a new one with such limits as deemed necessary.

613.20 History History: 1975 c. 223, 421.



613.24 Segregated asset and special accounts.

613.24  Segregated asset and special accounts. Service insurance corporations are subject to ss. 611.24 and 611.25.

613.24 History History: 1975 c. 223.



613.26 Subsidiaries.

613.26  Subsidiaries. Service insurance corporations may act under s. 611.26.

613.26 History History: 1975 c. 223.



613.28 Changes in business plan.

613.28  Changes in business plan. Service insurance corporations are subject to s. 611.28.

613.28 History History: 1975 c. 223.



613.29 Amendment of articles.

613.29  Amendment of articles.

613.29(1) (1)  Right to amend articles. A service insurance corporation may amend its articles under ss. 181.1001 to 181.1007 in any desired respect including substantial changes of its original purposes not inconsistent with this chapter. No amendment may be made contrary to s. 613.12.

613.29(2) (2) Filing. For 5 years after the initial issuance of a certificate of authority, proposed amendments of the articles which are not changes in the business plan shall be filed with the commissioner at least 30 days before the amendment is submitted to the members for approval, or if such approval is not required, at least 30 days before the effective date. No amendment may become effective until the articles of amendment have been filed with the commissioner.

613.29(3) (3) Effect of amendment. Section 181.1008 applies to service insurance corporations.

613.29 History History: 1975 c. 223; 1997 a. 79.



613.31 Securities regulation.

613.31  Securities regulation.

613.31(1) (1)  Registration. No securities issued by a service insurance corporation may be sold by or for the corporation unless they are registered or exempt from registration under ch. 551.

613.31(2) (2) Approval by commissioner. Securities of a service insurance corporation may not be registered under ch. 551 without prior approval of the commissioner of insurance.

613.31 History History: 1975 c. 223.



613.33 Authorized securities.

613.33  Authorized securities.

613.33(1) (1)  Service insurance corporation bonds. The articles of a service insurance corporation may authorize service insurance corporation bonds of one or more classes and shall specify the amount of each class of bonds the corporation is authorized to issue, their designations, preferences, limitations, rates of interest and relative rights, subject to the following provisions:

613.33(1)(a) (a) During the first year after the initial issuance of a certificate of authority, the corporation may issue only a single class of bonds with identical rights.

613.33(1)(b) (b) After the first year but within 5 years after the initial issuance of a certificate of authority, additional classes of bonds may be authorized after approval of the commissioner, who shall approve on a finding that policyholders and prior bondholders will not be prejudiced.

613.33(1)(c) (c) The rate of interest shall be fair and reasonable.

613.33(1)(d) (d) The bonds shall bear a maturity date not later than 10 years from the date of issuance, when principal and accrued interest shall be due and payable, subject to sub. (4).

613.33(2) (2) Contribution notes. Any service insurance corporation may issue contribution notes if the commissioner approves. The commissioner may approve only on a finding that:

613.33(2)(a) (a) The notes will not be issued in denominations of less than $500, and no single issue will be sold to more than 15 persons;

613.33(2)(b) (b) No discount, commission or other fee will be paid or allowed;

613.33(2)(c) (c) The notes will not be the subject of a public offering;

613.33(2)(d) (d) Their terms are not prejudicial to policyholders, holders of service insurance corporation bonds or of prior contribution notes; and

613.33(2)(e) (e) The corporation's articles and bylaws do not forbid their issuance.

613.33(3) (3) Prohibited transactions. No service insurance corporation may:

613.33(3)(a) (a) If it has any outstanding obligations on service insurance corporation bonds or contribution notes, borrow on contribution notes from, or sell bonds to, any other insurer without approval of the commissioner; or

613.33(3)(b) (b) Make any loan to another insurer except a fully secured loan at usual market rates of interest.

613.33(4) (4) Repayment. Payment of the principal or interest on service insurance corporation bonds or contribution notes may be made in whole or in part only after approval by the commissioner. Approval shall be given if all financial requirements of the issuer to do the insurance business it is then doing will continue to be satisfied after payment and if the interests of its insureds and the public are not thereby endangered. In the event of liquidation under ch. 645, unpaid amounts of principal and interest on contribution notes shall be subordinated to the payment of principal and interest on any service insurance corporation bonds issued by the corporation at any time.

613.33(5) (5) Other obligations. Nothing in this section prevents a service insurance corporation from borrowing money on notes which are its general obligations, nor from pledging any part of its disposable assets therefor.

613.33 History History: 1975 c. 223, 421; 1979 c. 102.



613.40 Members and meetings.

613.40  Members and meetings. In a service insurance corporation that has members:

613.40(1) (1) Meetings of members. Sections 181.0160, 181.0701, 181.0702 and 181.0705 apply to service insurance corporations.

613.40(2) (2) Voting and quorum. Sections 181.0721, 181.0723 and 181.0724 apply to service insurance corporations and s. 181.0722 applies to service insurance corporations except as modified by ss. 613.72 (4) and 613.75 (2).

613.40(3) (3) Delegates. Section 181.0640 applies to service insurance corporations.

613.40 History History: 1975 c. 223; 1997 a. 79.



613.41 Communications to members or policyholders and attendance at meetings.

613.41  Communications to members or policyholders and attendance at meetings.

613.41(1) (1)  Copies of communications. The commissioner may by rule prescribe that copies of specified classes of communications circulated generally by a corporation to members or policyholders shall be communicated to the commissioner at the same time.

613.41(2) (2) Attendance at meetings. The commissioner may attend any members' or policyholders' meeting.

613.41 History History: 1975 c. 223, 421.



613.51 Board of directors.

613.51  Board of directors.

613.51(1)(1)  General. The affairs of a corporation shall be managed by a board of directors. Directors need not be residents of this state or members of the corporation unless the articles of incorporation or bylaws so require. The articles of incorporation or bylaws may prescribe other qualifications for directors.

613.51(2) (2) Number, selection and classification of directors. Section 611.51 (2) and the first sentence of s. 611.51 (5) apply to service insurance corporations. Sections 181.0803 to 181.0811 apply to service insurance corporations except as modified by ss. 613.53 and 613.54.

613.51(3) (3) Inside directors. Employees and representatives of a service insurance corporation may not constitute a majority of its board.

613.51(4) (4) Unlawful delegation. The board shall manage the business and affairs of the corporation and may not delegate its power or responsibility to do so, except to the extent authorized by ss. 181.0841 and 613.56.

613.51(5) (5) Quorum and voting. Section 181.0824 applies to service insurance corporations, except as modified by s. 613.60.

613.51(6) (6) Books and records. Sections 181.1601 to 181.1605 apply to service insurance corporations.

613.51(7) (7) Place and notice of directors' meetings. Sections 181.0820, 181.0822 and 181.0823 apply to service insurance corporations.

613.51 History History: 1975 c. 223; 1997 a. 79.



613.52 Officers.

613.52  Officers.

613.52(1)(1)  General. Sections 181.0840 and 181.0841 apply to service insurance corporations, as modified by s. 613.12 (3).

613.52(2) (2) Removal. Sections 181.0843 and 181.0844 apply to service insurance corporations.

613.52 History History: 1975 c. 223; 1997 a. 79.



613.53 Policyholder or public members of board of directors.

613.53  Policyholder or public members of board of directors. The articles may provide that any number of the directors shall be chosen from among the policyholders, the general public or both, under a plan designed to assure independent directors truly representing the interests of policyholders or the public interest. The persons to be named as directors under this section shall be persons whose experience and existing relationships qualify them to serve responsibly and impartially as independent policyholder or public directors.

613.53 History History: 1975 c. 223.



613.54 Supervision of management changes.

613.54  Supervision of management changes. Section 611.54 applies to service insurance corporations.

613.54 History History: 1975 c. 223.



613.55 Continuity of management in emergencies.

613.55  Continuity of management in emergencies. Section 611.55 applies to service insurance corporations.

613.55 History History: 1975 c. 223.



613.56 Committees of directors.

613.56  Committees of directors.

613.56(1) (1)  Appointment. If the articles or bylaws of a corporation so provide, the board by resolution adopted by a majority of the full board may designate one or more committees, each consisting of 3 or more directors serving thereon at the pleasure of the board. The board may designate one or more directors as alternate members of any committee to substitute for any absent member at any meeting of the committee. The designation of a committee and delegation of authority to it shall not relieve the board or any director of responsibility imposed by law.

613.56(2) (2) Delegation; major committees. When the board is not in session, a committee satisfying all of the requirements for the composition of a full board under s. 613.51 may exercise any of the powers of the board in the management of the business and affairs of the corporation, including action under ss. 611.60 and 611.61 as applied to service insurance corporations by s. 613.60, to the extent authorized in the resolution or in the articles or bylaws.

613.56(3) (3) Delegation; ordinary committees. When the board is not in session, a committee not satisfying the requirements of sub. (2) may exercise the powers of the board in the management of the business and affairs of the corporation to the extent authorized in the resolution or in the articles or bylaws, except action in respect to:

613.56(3)(a) (a) Compensation or indemnification of any person who is a director, principal officer or one of the 3 most highly paid employees, and any benefits or payments requiring member or policyholder approval;

613.56(3)(b) (b) Approval of any contract required to be approved by the board under ss. 611.60 and 611.61 as applied to service insurance corporations by s. 613.60, or of any other transaction in which a director has a material interest adverse to the corporation;

613.56(3)(c) (c) Amendment of the articles or bylaws;

613.56(3)(d) (d) Merger under s. 613.72, conversion under s. 613.75, voluntary dissolution under s. 613.74 or transfer of business or assets under s. 613.78;

613.56(3)(e) (e) Any other decision requiring member or policyholder approval;

613.56(3)(f) (f) Amendment or repeal of any action previously taken by the full board which by its terms is not subject to amendment or repeal by a committee;

613.56(3)(g) (g) Dividends or other distributions to members or policyholders, other than in the routine implementation of policy determinations of the full board;

613.56(3)(h) (h) Selection of principal officers; and

613.56(3)(i) (i) Filling of vacancies on the board or any committee created under sub. (1) except that the articles or bylaws may provide for temporary appointments to fill vacancies on the board or any committee, the appointments to last no longer than the end of the next board meeting.

613.56(4) (4) Subsequent review. The full board or a major committee of the board authorized to do so under sub. (2) shall specifically review any transaction in which an officer has a material financial interest adverse to the corporation, at the next meeting following action by any ordinary committee.

613.56(5) (5) Quorum and voting. Sections 181.0821 and 181.0824 apply to a committee of the board of a service insurance corporation, except that references to "board" shall be read as relating to "committee", references to "majority" in s. 181.0824 (1) shall be read as referring to a majority of the members appointed to serve on the committee, and references to "majority" in s. 181.0824 (2) shall be read as referring to a majority of the members appointed to serve on the committee who are present at the meeting.

613.56 History History: 1975 c. 223, 421; 1979 c. 102; 1997 a. 79.



613.57 Interlocking directorates and other relationships.

613.57  Interlocking directorates and other relationships. Section 611.57 applies to service insurance corporations.

613.57 History History: 1975 c. 223.



613.58 Policyholders' committee.

613.58  Policyholders' committee. A service insurance corporation's articles or bylaws may provide for a policyholders' committee, to be selected in a manner that will make its membership representative of the interests of policyholders. The policyholders' committee shall at the corporation's expense prepare an annual report to be filed with the commissioner. The corporation shall inform all policyholders of the availability of the report in a manner approved by the commissioner and shall send copies of the report to policyholders upon their request. A summary of the report prepared or approved by the committee and not exceeding 2,000 words shall be included with any annual report issued by the corporation to members or policyholders.

613.58 History History: 1975 c. 223.



613.60 Transactions with affiliates in which directors and others are interested.

613.60  Transactions with affiliates in which directors and others are interested. Sections 611.60 and 611.61 apply to service insurance corporations.

613.60 History History: 1975 c. 223; 1979 c. 102.



613.62 Directors' and officers' liability and indemnification.

613.62  Directors' and officers' liability and indemnification.

613.62(1)(1)  Liability. Sections 181.0833 and 181.0850 to 181.0855 apply to service insurance corporations.

613.62(2) (2) Indemnification. Sections 181.0871 to 181.0881 apply to service insurance corporations but no indemnification may be made until at least 30 days after notice to the commissioner, containing full details about the proposed indemnification.

613.62(3) (3) Insurance. Section 181.0883 applies to service insurance corporations.

613.62 History History: 1975 c. 223, 421; 1987 a. 13; 1997 a. 79.



613.63 Executive compensation.

613.63  Executive compensation.

613.63(1) (1)  Establishment of compensation. Section 181.0302 (11) to (14) applies to service insurance corporations, except as modified by ss. 613.60 and sub. (2).

613.63(2) (2) Restrictions. Subchapter XIII of ch. 181 and s. 611.63 (3) to (6) apply to service insurance corporations.

613.63 History History: 1975 c. 223; 1979 c. 102 s. 237; 1997 a. 79.



613.66 Exclusive agency contracts.

613.66  Exclusive agency contracts.

613.66(1) (1)  General. Except under sub. (2), no service insurance corporation may enter into any contract whereby any person is granted the exclusive right or privilege of soliciting, producing or receiving a fee or commission on all or substantially all of the insurance business of the corporation in this state.

613.66(2) (2) Subsidiaries. Subsection (1) does not apply to contracts in which a corporation is the exclusive agent of its insurance subsidiary authorized under s. 611.26 (1) as applied to service insurance corporations by s. 613.26, or in which the subsidiary is the exclusive agent of the corporation.

613.66 History History: 1975 c. 223.



613.67 Management contracts.

613.67  Management contracts. Section 611.67 applies to service insurance corporations.

613.67 History History: 1975 c. 223.



613.69 Distributions.

613.69  Distributions.

613.69(1)(1)  General. Subchapter XIII of ch. 181 applies to service insurance corporations.

613.69(2) (2) Notice to commissioner. No payments, other than the contractual compensation for services rendered to policyholders or payments to policyholders, officers and employees in the ordinary course of business, may be made to the members until 30 days after the proposed action has been reported to the commissioner.

613.69 History History: 1975 c. 223; 1997 a. 79.



613.72 Merger of service insurance corporations.

613.72  Merger of service insurance corporations.

613.72(1)(1)  Authorization. Any 2 or more domestic service insurance corporations may merge, if they provide services of the same or a related nature, or if the services complement one another or there are other reasons that make it reasonable for a single corporation to render both. A written plan of merger shall be prepared, setting forth all the terms of the proposed merger and its effect on policyholders and members of both corporations. The plan shall also contain the articles and bylaws of the proposed new corporation.

613.72(2) (2) Commissioner's approval required. No proposed merger plan under this section may be submitted to the members until the commissioner approves it.

613.72(3) (3) Grounds for disapproval. The commissioner shall approve the plan unless the commissioner finds, after a hearing, that it is contrary to the law or to the interests of insureds or of the public of this state.

613.72(4) (4) Members' approval required. The plan must be approved separately by two-thirds of the votes cast by the members of each corporation included in the plan.

613.72(5) (5) Application of ch. 181. Except as otherwise provided in this section, ss. 181.1101 to 181.1108 apply to service insurance corporations.

613.72 History History: 1975 c. 223, 421; 1979 c. 102; 1997 a. 79.



613.74 Voluntary dissolution of solvent service insurance corporations.

613.74  Voluntary dissolution of solvent service insurance corporations.

613.74(1)(1)  General. Sections 181.1401 to 181.1407 apply to service insurance corporations, except as provided in subs. (2) to (4).

613.74(2) (2) Plan of dissolution. At least 60 days prior to the submission to a vote of the members of any proposed voluntary dissolution of a service insurance corporation under s. 181.1401, the plan shall be filed with the commissioner. The commissioner may require the submission of such additional information as will establish the financial condition of the corporation or other facts relevant to the proposed dissolution. If the members adopt the resolution to dissolve, the commissioner shall, within 30 days after the adoption of the resolution, begin to examine the corporation. The commissioner shall approve the dissolution unless the commissioner finds, after a hearing, that it is insolvent or may become insolvent in the process of dissolution. Upon approval, the corporation may dissolve under ss. 181.1401 to 181.1407. Upon disapproval, the commissioner shall petition the court for liquidation or for rehabilitation under ch. 645.

613.74(3) (3) Conversion to involuntary liquidation. The corporation may at any time during the liquidation under ss. 181.1401 to 181.1407 apply to the commissioner to have the liquidation continued under the commissioner's supervision; thereupon the commissioner shall apply to the court for liquidation under s. 645.41 (10).

613.74(4) (4) Revocation of voluntary dissolution. If the corporation revokes the voluntary dissolution proceedings under s. 181.1404, a copy of the revocation of voluntary dissolution proceedings shall be filed with the commissioner.

613.74 History History: 1975 c. 223, 421; 1995 a. 417; 1997 a. 79.



613.75 Conversion of a service insurance corporation into a stock or mutual insurance corporation.

613.75  Conversion of a service insurance corporation into a stock or mutual insurance corporation.

613.75(1)(1)  Authorization. Any service insurance corporation may be converted into a stock insurance corporation under ch. 611 upon complying with sub. (2) and as much of s. 611.76 as is applicable, or into a mutual under ch. 611 upon complying with sub. (2) and s. 611.75.

613.75(2) (2) Approval by persons entitled to vote. The commissioner shall not issue an organization permit under s. 611.13 (3) or a certificate of authority under s. 611.22 (3) unless the conversion has been approved by a mail vote of at least two-thirds of those voting, including an affirmative vote of at least half of the members, or by a vote of at least two-thirds of the members present or represented by proxy at a special meeting called for that purpose.

613.75 History History: 1975 c. 223; 1979 c. 102.



613.78 Transfer of business or assets.

613.78  Transfer of business or assets.

613.78(1) (1)  General. Sections 181.1201 and 181.1202 apply to service insurance corporations except as modified by subs. (2) and (3).

613.78(2) (2) Report to commissioner. Any action by which a service insurance corporation proposes to transfer to another person or to reinsure any part of its insurance business, other than in the normal and usual course of business, or to sell, lease, exchange, mortgage, pledge or otherwise dispose of or encumber more than 25% of its assets, shall be reported to the commissioner not less than 30 days in advance of the proposed effective date. The commissioner may defer the effective date for an additional period not exceeding 30 days by written notice to the corporation before expiration of the initial 30-day period.

613.78(3) (3) Disapproval. The commissioner may, within the 30-day period or its extension under sub. (2), prohibit the proposed action if it is contrary to law, the interests of insureds or the public or if it will make possible the circumvention of any of the requirements of ss. 613.72 to 613.75.

613.78 History History: 1975 c. 223; 1997 a. 79.



613.80 Hospital service insurance corporations.

613.80  Hospital service insurance corporations.

613.80(1)(1)  Statement of purpose. This subsection is a guide to the interpretation and application of sub. (2). Payment for adequate health care services is a problem of great social importance, with many ramifications. New and better methods of payment for and delivery of health care services are needed. It is hereby stated to be the public policy of this state to encourage the formation of nonprofit hospital service insurance corporations under this chapter, on an economically sound basis, in the hope that they may ease the burden of payment for hospital services and health care for large numbers of the population, without any burden on the public treasury and free from the profit motive. If such corporations can contribute to the solution of such serious social and economic problems, they merit the support of the state. It is the policy of this state that such corporations should develop without changing the status of voluntary hospitals and that, by enabling many citizens to procure adequate hospital services for themselves, they should leave the hospitals more able to provide subsidized services to those unable to pay.

613.80(2) (2) Authorization. Nonprofit hospital service insurance corporations may be organized under this chapter to establish, maintain and operate service plans to implement sub. (1).

613.80(3) (3) Continuation. Any corporation existing under s. 182.032, 1973 stats., prior to May 5, 1976 is deemed to have been organized under this section.

613.80 History History: 1975 c. 223.



613.90 Vicarious liability.

613.90  Vicarious liability. No member of or other provider for a service insurance corporation is liable, solely by virtue of a relationship with the corporation or of the providers' contract, for any act, omission or default of the corporation or of any other member of or provider for the corporation.

613.90 History History: 1975 c. 223, 421.



613.92 Administrative agent.

613.92  Administrative agent. Service insurance corporations organized pursuant to the authorization under ss. 148.03, 447.13 and 613.80 may act as administrative agent for a government instrumentality performing an insurance, public assistance or related function.

613.92 History History: 1975 c. 223.






614. Insurance — fraternals.

614.01 Definitions.

614.01  Definitions.

614.01(1)(1) In this chapter:

614.01(1)(a) (a) A "fraternal", also called a "fraternal benefit society" or "mutual benefit society" is a corporation organized or operating under this chapter that:

614.01(1)(a)1. 1. Has no capital stock;

614.01(1)(a)2. 2. Exists solely for:

614.01(1)(a)2.a. a. The benefit of its members and their beneficiaries; and

614.01(1)(a)2.b. b. Any lawful social, intellectual, educational, charitable, benevolent, moral, fraternal, patriotic or religious purposes for the benefit of its members or the public, carried on through voluntary activity of its members in their local lodges or through institutional programs of the fraternal or its local lodges;

614.01(1)(a)3. 3. Has a lodge system;

614.01(1)(a)4. 4. Has a representative form of government; and

614.01(1)(a)5. 5. Provides insurance benefits authorized under this chapter.

614.01(1)(b) (b) The "laws" of a fraternal include its articles of incorporation and bylaws, however designated.

614.01(1)(c) (c) A "lodge system" exists only if all of the following conditions are met:

614.01(1)(c)1. 1. There is a supreme governing body.

614.01(1)(c)2. 2. Subordinate to the supreme governing body, there are local lodges, whatever the local lodges are called, into which natural persons are admitted as members in accordance with the laws of the fraternal.

614.01(1)(c)3. 3. The local lodges are required by the laws of the fraternal to hold regular meetings at least once every 3 months.

614.01(1)(c)4. 4. The local lodges engage regularly in programs involving member participation to implement the purposes of par. (a) 2. b.

614.01(1)(d) (d) A "representative form of government" exists if and only if the fraternal complies with s. 614.42.

614.01(5) (5) In any section of the statutes made applicable to fraternals by this chapter, the technical terms used in those statutes are applicable to fraternals despite the customary use of other parallel terms by fraternals.

614.01(6) (6) The definitions in ss. 181.0103 (3), (17) and (18), 600.03 and 610.01 (1), (2) and (4) apply to fraternals.

614.01 History History: 1975 c. 373; 1979 c. 102; 1983 a. 189 ss. 297, 329 (22), (25); 1997 a. 79; 2001 a. 103; 2003 a. 60.



614.02 Scope and purposes.

614.02  Scope and purposes.

614.02(1)(1)  Scope.

614.02(1)(a)(a) Domestic fraternals. This chapter applies to all fraternals organized under the laws of this state.

614.02(1)(b) (b) Nondomestic fraternals. Except as expressly provided in this chapter and in s. 618.26, this chapter does not apply to nondomestic fraternals.

614.02(2) (2) Purposes. The purposes of this chapter are:

614.02(2)(a) (a) To provide a complete, self-contained procedure for the formation of fraternals.

614.02(2)(b) (b) To assure the solidity of fraternals by providing an organizational framework to facilitate sound management, sound operation and sound regulation.

614.02(2)(c) (c) To strengthen internal fraternal democracy through as much member participation as is practicable.

614.02(2)(d) (d) To encourage the fulfillment of the special purposes of fraternals.

614.02 History History: 1975 c. 373.



614.03 Orders imposing and relaxing restrictions.

614.03  Orders imposing and relaxing restrictions.

614.03(1)(1)  Imposing restrictions. The commissioner may subject any fraternal not otherwise subject thereto to some or all of the restrictions of s. 611.28 (1) as incorporated by s. 614.28, s. 611.33 (2) (a) 1. and 2. as incorporated by s. 614.33, and s. 611.54 (1) (b) as incorporated by s. 614.54, and s. 614.29 (2).

614.03(2) (2) Orders eliminating restrictions. The commissioner may free a new fraternal from any or all of the restrictions generally applicable only to new fraternals under the provisions enumerated in sub. (1) if satisfied that its financial condition, management or other circumstances give assurance that the interests of insureds and the public will not be endangered thereby.

614.03 History History: 1975 c. 373, 421.



614.05 Applicability of other insurance laws to fraternals.

614.05  Applicability of other insurance laws to fraternals.

614.05(1)(1)  Chapters 611 and 619. No section of ch. 611 or 619 applies to fraternals unless it is specifically made applicable by this chapter.

614.05(2) (2) Applicable portions. Each other section of chs. 600 to 646 that applies to mutuals subject to ch. 611 also applies to domestic and nondomestic fraternals unless:

614.05(2)(a) (a) This chapter or the particular section provides otherwise; or

614.05(2)(b) (b) The particular section is inconsistent with a provision applying explicitly to fraternals, in this chapter or elsewhere.

614.05 History History: 1975 c. 373; 1979 c. 89; 1995 a. 27; 1997 a. 27.



614.07 General corporate powers and procedures.

614.07  General corporate powers and procedures.

614.07(1)(1)  Powers. Section 181.0302 applies to fraternals.

614.07(2) (2) Effect of unauthorized corporate acts. Section 181.0304 (1) and (2) applies to fraternals.

614.07(4) (4) Waiver of notice and informal action. Sections 181.0704, 181.0706, 181.0821 and 181.0823 apply to fraternals.

614.07 History History: 1975 c. 373; 1979 c. 110; 1987 a. 13; 1997 a. 79.



614.09 Reservation of corporate name.

614.09  Reservation of corporate name. Sections 181.0402 and 181.0403 (2), (3) and (3m) apply to fraternals, except that "department" shall be read "commissioner".

614.09 History History: 1975 c. 373; 1995 a. 27; 1997 a. 79.



614.10 Members and applicants in fraternals.

614.10  Members and applicants in fraternals.

614.10(1)(1)  Membership. A fraternal may admit any natural person to membership under such conditions and for such insurance and other benefits as its laws prescribe, subject to this chapter and other applicable laws. Members not having insurance cease to be members if the fraternal is converted to a mutual.

614.10(2) (2) Applicants authorized. Subject to s. 631.07, a fraternal may do any of the following:

614.10(2)(a) (a) In general. Provide insurance benefits to its members and, on the application of members, to others.

614.10(2)(b) (b) Children. Insure the lives or disability of children younger than the minimum age for membership in the fraternal but otherwise eligible for membership, on the application of some adult person.

614.10(2)(c) (c) Employees.

614.10(2)(c)1.1. In this paragraph, "employee" includes a former employee who is classified as a retired employee under a retirement plan or other written policy of a fraternal or of a subsidiary or other affiliate of a fraternal.

614.10(2)(c)2. 2. Notwithstanding s. 614.01 (1) (a) 2., provide insurance benefits to its employees and to employees of the fraternal's subsidiaries or other affiliates.

614.10(2)(c)3. 3. Notwithstanding s. 614.01 (1) (a) 2., on the application of an employee specified in subd. 2., provide insurance benefits to the employee's spouse or domestic partner under ch. 770 or a child of the employee who receives financial services or support from the employee.

614.10(3) (3) Children's lodges. A fraternal may organize lodges for children covered by insurance but not old enough for membership. Membership in local lodges is not required for such children, and they have no voting rights.

614.10(4) (4) Benefits pending membership. A fraternal may extend temporary or conditional insurance coverage to a nonmember who has applied for membership in the fraternal.

614.10 History History: 1975 c. 373; 1989 a. 336; 1997 a. 177; 2009 a. 28.



614.11 Incorporators.

614.11  Incorporators. Any number of corporate or adult natural persons may organize a fraternal under this chapter.

614.11 History History: 1975 c. 373.



614.12 Articles of incorporation and bylaws.

614.12  Articles of incorporation and bylaws.

614.12(1) (1)  Articles. The articles of incorporation shall set forth:

614.12(1)(a) (a) The name of the corporation, which shall include the word "fraternal" or words of equivalent meaning if the corporation was organized after June 19, 1976.

614.12(1)(b) (b) The location of the principal office of the fraternal, which shall be in this state.

614.12(1)(c) (c) The purposes of the corporation, which shall include one or more of the purposes specified in s. 614.01 (1) (a) 2. b., but shall otherwise be restricted to those permitted by s. 610.21.

614.12(1)(d) (d) The classes of members and the qualifications and rights of the members of each class.

614.12(1)(e) (e) A description of the fraternal's representative form of government, conforming to s. 614.42.

614.12(1)(f) (f) The manner in which local lodges or branches may be formed and the powers they shall have, or a statement that the formation and powers of local lodges or branches shall be provided for in the bylaws.

614.12(1)(g) (g) A provision for fraternal bonds if any are to be authorized, which shall conform to s. 614.33.

614.12(1)(h) (h) A provision for amendment of the articles, which shall conform to s. 614.29.

614.12(2) (2) Powers not enumerated. Section 181.0202 (2), (3) and (4) applies to fraternals.

614.12(3) (3) Principal officers. Sections 181.0840 and 181.0841 apply to fraternals. The articles or bylaws shall specifically designate 3 or more offices, the holders of which shall be the principal officers of the fraternal. The principal offices shall be held by at least 3 separate natural persons. The articles of incorporation or the bylaws may provide that any one or more officers of the fraternal shall be members of the board of directors. The officers of a fraternal may be designated by such titles as may be provided in the articles of incorporation or the bylaws. Any document required or permitted by this chapter to be signed by the president, vice president, secretary or assistant secretary may be signed by such officer as may be stated in the articles of incorporation or bylaws to correspond to the officer so required or permitted to sign.

614.12(4) (4) Bylaws. The bylaws shall comply with the provisions of this chapter, and a copy of the bylaws and any amendments to them shall be filed with the commissioner promptly after adoption, and notice of amendments to the bylaws shall be given promptly to members. Subject to this chapter, ss. 181.0206 and 181.1021 apply to fraternals.

614.12 History History: 1975 c. 373; 1979 c. 102; 1983 a. 189 s. 329 (25); 1983 a. 215; 1997 a. 79.



614.13 Organization permit and certificate of incorporation.

614.13  Organization permit and certificate of incorporation.

614.13(1)(1)  Section 611.13 applies to fraternals except that the word "mutual" shall be read "fraternal" and " s. 611.19" in s. 611.13 (4) shall be read "s. 614.19".

614.13(2) (2) The application for a permit shall include, in addition to those things required under s. 611.13 (2), a statement of the plan for fraternal activities and for the formation of a representative government under s. 614.42.

614.13 History History: 1975 c. 373.



614.14 Powers under organization permit and deposit of proceeds of subscriptions.

614.14  Powers under organization permit and deposit of proceeds of subscriptions. Sections 611.14 (2) and 611.15 apply to fraternals, except that the word "mutual" shall be read "fraternal" and except that there are no qualifying insurance policies as referred to in s. 611.14 (2) (a).

614.14 History History: 1975 c. 373.



614.16 Termination of organization permit and payment of organization expenses.

614.16  Termination of organization permit and payment of organization expenses. Section 611.16 (1), (2), (3) (a) and (b) and (4) applies to fraternals, except that the word "mutual" shall be read "fraternal" and " s. 611.20" shall be read "s. 614.20".

614.16 History History: 1975 c. 373; 1983 a. 192.



614.18 Incorporators' liability and organization expenses.

614.18  Incorporators' liability and organization expenses. Section 611.18 (1) and (2) (b) applies to fraternals, except that the word "mutual" shall be read "fraternal".

614.18 History History: 1975 c. 373.



614.19 Initial surplus requirements.

614.19  Initial surplus requirements.

614.19(1) (1)  Minimum permanent surplus. The commissioner may by rule establish the minimum permanent surplus for a fraternal organized under this chapter. In the absence of such a rule, the minimum permanent surplus shall be $2,000,000 or such greater amount as the commissioner specifies by order.

614.19(2) (2) Initial expendable surplus. A corporation organized under this chapter shall have an initial expendable surplus, after payment of all organizational expenses, of at least 50% of the minimum permanent surplus specified under sub. (1), or such other percentage as the commissioner specifies by order.

614.19(3) (3) Maintenance of solvency provision.

614.19(3)(a)(a) In this subsection:

614.19(3)(a)1. 1. "Insured employee" means an employee of a fraternal or of a subsidiary or other affiliate of a fraternal who is provided insurance benefits by the fraternal under s. 614.10 (2) (c) 2. but is not a member of the fraternal.

614.19(3)(a)2. 2. "Owner" means the owner of a policy or certificate issued by a fraternal in accordance with s. 614.10.

614.19(3)(b) (b) Except as provided in s. 614.24 (1m), every fraternal shall contain in its laws and in each certificate of insurance it issues, a provision, to which every certificate of insurance issued by the fraternal shall be subject, that if the financial position of the fraternal becomes impaired, the board of directors or the supreme governing body may, on an equitable basis, apportion the deficiency among the members of the fraternal, the insured employees or the owners, or any combination thereof. A member, insured employee or owner may then either pay the member's, insured employee's or owner's share of the deficiency, or accept the imposition of a lien on the certificate of insurance, to bear interest at the rate charged on policy loans under the certificate, compounded annually until paid, or may accept a proportionate reduction in benefits under the certificate. The fraternal may specify the manner of the election and which alternative is to be presumed if no election is made.

614.19(4) (4) Reduction of minimum surplus. The commissioner may, by order, reduce the minimum amounts of surplus required under subs. (1) and (2) if in the commissioner's opinion the extent and nature of providers' contracts, financial guarantees and other support by financially sound private or public corporations, a pressing social need in a particular community for the formation of a fraternal to provide needed insurance coverage, or other special circumstances, justify the proposed reduction in the required surplus. A person who will directly compete with the proposed fraternal is aggrieved within the meaning of s. 601.62 (3) (a).

614.19(5) (5) Health maintenance organization insurer. This section does not apply to a health maintenance organization insurer that is subject to s. 609.96.

614.19 History History: 1975 c. 373, 421; 1985 a. 335; 1987 a. 361; 1989 a. 23, 336; 1997 a. 177.



614.20 Certificate of authority.

614.20  Certificate of authority. Section 611.20 applies to fraternals, except that references to other sections in ch. 611 shall be read to refer to the corresponding sections in this chapter.

614.20 History History: 1975 c. 373; 1981 c. 390 s. 252.



614.22 Accelerated organization procedure.

614.22  Accelerated organization procedure. Section 611.22 applies to fraternals, except that the word "mutual" shall be read "fraternal".

614.22 History History: 1975 c. 373.



614.24 Segregated accounts, variable benefits and subsidiaries.

614.24  Segregated accounts, variable benefits and subsidiaries.

614.24(1)(1)  General. Sections 611.24 to 611.26 apply to fraternals.

614.24(1m) (1m) Variable benefits.

614.24(1m)(a)(a) Exemption to obtain federal approval. The commissioner shall issue a waiver exempting a policy, certificate of insurance or contract issued by a fraternal from ss. 614.19 (3) and 632.93 (2), as provided in par. (b), if all of the following conditions are satisfied:

614.24(1m)(a)1. 1. The policy, certificate of insurance or contract provides life insurance or annuity benefits in variable amounts.

614.24(1m)(a)2. 2. The fraternal submits to the commissioner written evidence that the federal securities and exchange commission will not approve the policy, certificate of insurance or contract unless it is exempt from all or part of the requirements of ss. 614.19 (3) and 632.93 (2).

614.24(1m)(b) (b) Extent of exemption. A waiver issued under par. (a) shall exempt a policy, certificate of insurance or contract from ss. 614.19 (3) and 632.93 (2) only to the extent necessary to obtain the federal security exchange commission's approval of the policy, certificate of insurance or contract.

614.24(2) (2) Special affiliates.

614.24(2)(a)(a) Local lodges. A local lodge may incorporate under ch. 181 or the corresponding law of the state where it is located, to carry out the noninsurance activities of the local lodge.

614.24(2)(b) (b) Institutions for carrying out fraternal activities. Corporations may be formed under ch. 181 to implement s. 614.82 (2).

614.24 History History: 1975 c. 373; 1987 a. 361.



614.28 Changes in business plan.

614.28  Changes in business plan. Section 611.28 applies to fraternals.

614.28 History History: 1975 c. 373.



614.29 Amendment of articles of incorporation.

614.29  Amendment of articles of incorporation.

614.29(1)(1)  Right to amend articles. The articles of a fraternal may provide for amendment by the supreme governing body or by the board of directors, and may provide also for amendment by the members by referendum. If amendment is by referendum, a majority of those members who vote must vote affirmatively. Votes cast within 60 days from the date of mailing of the ballots by the fraternal shall be counted. The timeliness of a vote is determined by the date of its mailing as proved by its postmark or other suitable evidence.

614.29(2) (2) Filing. For 5 years after the initial issuance of a certificate of authority, proposed amendments of the articles which are not changes in the business plan shall be filed with the commissioner at least 30 days before the amendment is submitted for approval to the members or to the supreme governing body, or if neither is required, at least 30 days before its effective date.

614.29(3) (3) Filing of articles of amendment. No amendment is effective until the articles of amendment are filed with the commissioner, together with a statement of the results of the voting on the amendment.

614.29(4) (4) Publication to members. Within 4 months after the filing of the articles of amendment with the commissioner, they shall be furnished to all members either by mail or under s. 614.41 (1).

614.29 History History: 1975 c. 373; 1979 c. 102; 2009 a. 342.



614.31 Securities regulation.

614.31  Securities regulation. Section 611.31 applies to fraternal bonds but does not apply to contribution notes, as they are defined in s. 611.33 as incorporated by s. 614.33.

614.31 History History: 1975 c. 373.



614.33 Authorized securities.

614.33  Authorized securities. Section 611.33 (2) applies to fraternals, except that the words "mutual" and "nonassessable mutual" shall be read "fraternal".

614.33 History History: 1975 c. 373.



614.41 Communications to members.

614.41  Communications to members.

614.41(1) (1)  Official publications. A fraternal may provide in its laws for an official publication in which any notice, report, or statement required by law to be given to members, including notice of election, may be published. It shall be printed conspicuously in the publication.

614.41(2) (2) Copies to commissioner. The commissioner may by rule prescribe that copies of specified classes of communications published generally to members, including the official publication, shall be communicated to the commissioner at the same time they are sent to the members.

614.41(3) (3) Duplicate publications. If the records of a fraternal show that 2 or more members have the same mailing address, an official publication mailed to one member is deemed to be mailed to all members at the same address unless a member requests a separate copy.

614.41 History History: 1975 c. 373, 421.



614.42 Representative form of government.

614.42  Representative form of government.

614.42(1)(1)  Supreme governing body. The fraternal shall have a supreme governing body consisting either of:

614.42(1)(a) (a) Board of directors. A board with some directors elected directly by the members or by their representatives in intermediate assemblies under sub. (2), and other directors prescribed in the fraternal's laws. The elected directors shall constitute a majority in number and not less than the number of votes required to amend those articles or bylaws of the fraternal that can be amended without consent of the members. The board shall meet at least quarterly to conduct the business of the fraternal. The elected directors shall be elected on a plan that ensures equal weight to each fraternal member's vote. Voting may be conducted by mail, by electronic means, or by any other method or combination of methods approved by the board and prescribed in the fraternal's bylaws.

614.42(1)(b) (b) Assembly. Delegates elected directly by the members or at intermediate assemblies or conventions of members or their representatives, together with other delegates prescribed in the fraternal's laws. The elected delegates shall constitute a majority in number and shall not have less than two-thirds of the votes and not less than the number of votes required to amend the articles or bylaws that can be amended without consent of the members. The assembly, whatever designated, shall meet at least once every 4 years and shall elect a board of directors to conduct the business of the fraternal between meetings of the assembly. The delegates making up the supreme governing body shall be elected on a plan that ensures equal weight to each fraternal member's vote.

614.42(2) (2) Intermediate assemblies. The laws of a fraternal may provide that delegates to intermediate assemblies may represent geographical districts or lodges or represent the members in defined classes determined on a reasonable basis and that the vote of a representative to an intermediate assembly shall be treated as the vote of the members represented.

614.42(3) (3) Voting procedure. No votes may be cast by proxy.

614.42 History History: 1975 c. 373, 421; 2009 a. 342.



614.43 Annual report to fraternal members.

614.43  Annual report to fraternal members. Every domestic fraternal shall send to each member having insurance or publish in the official publication under s. 614.41 (1) an annual report which shall contain basic financial and operating data, information about important business and corporate developments and such other information as the fraternal wishes to include or as the commissioner by rule requires it to include in order to keep members adequately informed.

614.43 History History: 1975 c. 373; 1979 c. 102.



614.51 Board of directors.

614.51  Board of directors.

614.51(1)(1)  General. Sections 181.0801 (1) and (2) and 181.0802 apply to fraternals, except that the supreme governing body may act as the board of directors if it meets at least quarterly. Section 611.51 (2) to (9) applies to fraternals, except that the word "mutual" shall be read "fraternal" and the references to other sections of ch. 611 shall be to the corresponding sections of this chapter.

614.51(2) (2) Terms of directors and officers. The terms of directors and officers may not exceed 4 years.

614.51 History History: 1975 c. 373; 1997 a. 79.



614.53 Removal of directors and officers and filling of vacancies.

614.53  Removal of directors and officers and filling of vacancies. A director may be removed from office for cause by an affirmative vote of a majority of the full board at a meeting of the board called for that purpose or may be removed under ss. 181.0843 (2) and 181.0844. Any vacancy occurring in the board, including a vacancy created by an increase in the number of directors, may be filled until the next succeeding regular election by the affirmative vote of a majority of the directors then in office, although less than a quorum. If the laws of the fraternal provide that at least two-thirds of the directors are elected by the members, elected director vacancies may be filled for the remainder of the terms for which there is a vacancy. If the vacancy is one to be filled in some manner other than by a regular election, the election by the board is effective only until a reasonable time has elapsed for choosing the director in that other manner. In the event that the board of directors ceases to exist and there are no members having voting rights, the members without voting rights shall thereupon have power to elect a new board. A director elected under this section to fill the unexpired term of an elected director is an elected director within the meaning of s. 614.42 (1) (a).

614.53 History History: 1975 c. 373; 1979 c. 102; 1997 a. 79.



614.54 Supervision of management changes.

614.54  Supervision of management changes. Section 611.54 applies to fraternals.

614.54 History History: 1975 c. 373.



614.55 Continuity of management in emergencies.

614.55  Continuity of management in emergencies. Section 611.55 applies to fraternals.

614.55 History History: 1975 c. 373.



614.56 Committees of directors.

614.56  Committees of directors. Section 611.56 applies to fraternals, except that reference therein to other sections of ch. 611 shall be to the corresponding sections of this chapter.

614.56 History History: 1975 c. 373.



614.57 Interlocking directorates and other relationships.

614.57  Interlocking directorates and other relationships. Section 611.57 applies to fraternals.

614.57 History History: 1975 c. 373.



614.60 Transactions with affiliates and in which directors and others are interested.

614.60  Transactions with affiliates and in which directors and others are interested. Sections 611.60 and 611.61 apply to fraternals except that local lodges are not required to keep detailed records under s. 611.61 (1) (b) if the fraternal does so.

614.60 History History: 1975 c. 373; 1979 c. 102.



614.62 Directors' liability and indemnification.

614.62  Directors' liability and indemnification. Section 611.62 applies to fraternals, except that the word "mutual" shall be read "fraternal".

614.62 History History: 1975 c. 373.



614.63 Executive compensation.

614.63  Executive compensation. Section 611.63 applies to fraternals, except that the word "mutual" shall be read "fraternal".

614.63 History History: 1975 c. 373.



614.66 Exclusive agency contracts and management contracts.

614.66  Exclusive agency contracts and management contracts. Sections 611.66 and 611.67 apply to fraternals, except that the reference to s. 611.26 (1) contained in s. 611.66 is to that section as incorporated by s. 614.24.

614.66 History History: 1975 c. 373; 1997 a. 252.



614.73 Merger and consolidation of fraternals.

614.73  Merger and consolidation of fraternals.

614.73(1)(1)  Authorization, domestic fraternals. Any 2 or more domestic fraternals may merge or consolidate under the provisions of subs. (3) and (4).

614.73(2) (2) Authorization, domestic and nondomestic fraternals. Any 2 or more domestic and nondomestic fraternals may merge or consolidate under the provisions of sub. (5).

614.73(3) (3) Procedure for domestic fraternals. The supreme governing body of each domestic fraternal proposing to merge or consolidate shall:

614.73(3)(a) (a) At least 60 days prior to the proposed action submit the text of the proposed contract to its members in the manner provided by s. 614.29 (4);

614.73(3)(b) (b) Approve the proposed consolidation or merger by a two-thirds vote; and

614.73(3)(c) (c) File with the commissioner a certified copy of the written contract containing in full the terms and conditions of the consolidation or merger, a sworn statement by the president and secretary or corresponding officers of each fraternal showing the financial condition of each on a date to be fixed by the commissioner but no earlier than the December 31 of the year preceding the proposed contract, and evidence of compliance with pars. (a) and (b).

614.73(4) (4) Issuance of certificate by commissioner. The commissioner shall issue a certificate approving the merger or consolidation, upon a finding that:

614.73(4)(a) (a) The contract conforms to the provisions of this chapter;

614.73(4)(b) (b) The parties to the proposed contract have complied with the provisions of sub. (3); and

614.73(4)(c) (c) The proposed contract is just and equitable to the members of each fraternal.

614.73(5) (5) Procedure for nondomestic fraternals. Where a nondomestic fraternal is a party to the proposed contract, the parties shall follow the procedure for domestic fraternals under subs. (3) and (4), but the commissioner may not issue a certificate of compliance until the parties file a certificate that the proposed contract has been approved in the manner provided by the laws of the jurisdiction under which the fraternal is incorporated, or, if such laws contain no procedure for approval, that the proposed contract has been approved by the commissioner of insurance for that jurisdiction.

614.73(6) (6) Effective date. The merger or consolidation is effective when the commissioner issues a certificate of approval.

614.73(7) (7) Effect of consolidation or merger. When the merger or consolidation is effective, the surviving or new fraternal shall have all the assets and be liable for all of the obligations of each of the participating fraternals.

614.73 History History: 1975 c. 373, 421; 1979 c. 102.



614.74 Voluntary dissolution of solvent domestic fraternals.

614.74  Voluntary dissolution of solvent domestic fraternals.

614.74(1)(1)  Plan of dissolution. At least 60 days prior to the submission to the supreme governing body or the members of any proposed voluntary dissolution, the proposal shall be filed with the commissioner. The commissioner may require the submission of additional information necessary to establish the financial condition of the fraternal or other facts relevant to the proposed dissolution. If the supreme governing body or the members adopt the resolution to dissolve by a majority of those voting or such larger number as the laws of the fraternal require, the commissioner shall, within 30 days after the adoption of the resolution, begin to examine the fraternal. The commissioner shall approve the dissolution unless finding, after a hearing, that it is insolvent or may become insolvent in the process of dissolution. Upon approval, the fraternal may dissolve under ss. 181.1401 to 181.1407. Upon disapproval, the commissioner shall petition the court for liquidation under s. 645.41 (10).

614.74(2) (2) Conversion to involuntary liquidation. The fraternal may at any time during the liquidation under ss. 181.1401 to 181.1407 apply to the commissioner to have the liquidation continued under the commissioner's supervision; thereupon the commissioner shall apply to the court for liquidation under s. 645.41 (10).

614.74(3) (3) Revocation of voluntary dissolution. If the fraternal revokes the voluntary dissolution proceedings under s. 181.1404, a copy of the revocation of voluntary dissolution proceedings shall be filed with the commissioner.

614.74 History History: 1975 c. 373, 421; 1979 c. 102; 1997 a. 79.



614.76 Voluntary conversion of fraternals to mutuals.

614.76  Voluntary conversion of fraternals to mutuals. A domestic fraternal may be converted into a mutual, as follows:

614.76(1) (1) Action by board or supreme governing body. The board or the supreme governing body shall adopt a plan of conversion stating:

614.76(1)(a) (a) The reasons for and the purposes of the proposed action;

614.76(1)(b) (b) The proposed terms, conditions and procedures and the estimated expenses of implementing the conversion;

614.76(1)(c) (c) The proposed name of the corporation; and

614.76(1)(d) (d) The proposed articles and bylaws.

614.76(2) (2) Disagreement. If the board and the supreme governing body disagree on the conversion plan, the decision of the latter shall govern.

614.76(3) (3) Approval by commissioner. The plan shall be filed with the commissioner for approval, together with so much of the information under s. 611.13 (2) as the commissioner reasonably requires. The commissioner shall approve the plan unless finding, after a hearing, that it would be contrary to the law, that the new mutual would not satisfy the requirements for a certificate of authority under s. 611.20 or that the plan would be contrary to the interests of members or the public.

614.76(4) (4) Approval by members. After being approved by the commissioner, the plan shall be submitted for approval to the persons who were voting members on the date of the commissioner's approval under sub. (3). At least a majority of the votes cast must be in favor of the plan, or a larger number if required by the laws of the fraternal.

614.76(5) (5) Officers and directors. The officers and directors of the fraternal shall be the initial officers and directors of the mutual.

614.76(6) (6) Report to commissioner. A copy of the resolution adopted under sub. (4) shall be filed with the commissioner, stating the number of members entitled to vote, the number voting, the method of voting and the number of votes cast in favor of the plan, stating separately the mail votes and the votes cast in person.

614.76(7) (7) Certificate of authority. If the requirements of the law are met, the commissioner shall issue a certificate of authority to the new mutual. Thereupon the fraternal shall cease its legal existence and the corporate existence of the new mutual shall begin, but it shall be deemed to have been incorporated as of the date the converted fraternal was incorporated. The new mutual shall have all the assets and be liable for all of the obligations of the converted fraternal. The commissioner may grant a period not exceeding one year for adjustment to the requirements of ch. 611, specifying the extent to which particular provisions of ch. 611 shall not apply.

614.76(8) (8) Expenses. The corporation may not pay compensation of any kind to existing personnel, in connection with the proposed conversion, other than regular salaries. With the commissioner's approval, payment may be made at reasonable rates for printing costs and for legal and other professional fees for services actually rendered. All expenses of the conversion, including the expenses incurred by the commissioner and the prorated salaries of any insurance office staff members involved, shall be borne by the corporation being converted.

614.76 History History: 1975 c. 373, 421.



614.77 Rehabilitation or involuntary conversion.

614.77  Rehabilitation or involuntary conversion. If the commissioner believes that a fraternal does not satisfy the requirements of this chapter, the commissioner shall call a hearing and upon a finding that the fraternal does not satisfy the requirements, the commissioner shall petition for rehabilitation under s. 645.31, for the purpose of rehabilitating the fraternal or, if that is not possible, of converting the fraternal to a mutual.

614.77 History History: 1975 c. 373, 421.



614.80 Tax exemption.

614.80  Tax exemption. Every domestic and nondomestic fraternal, except those that offer a health maintenance organization as defined in s. 609.01 (2) or a limited service health organization as defined in s. 609.01 (3) is exempt from all state, county, district, municipal and school taxes or fees, except the fees required by s. 601.31 (2), but is required to pay all taxes and special assessments on its real estate and office equipment, except as provided in ss. 70.11 (4) and 70.1105 (1).

614.80 History History: 1975 c. 373; 1979 c. 102 s. 237; 1995 a. 27; 1997 a. 35; 2001 a. 16.



614.82 Fraternal expenditures and activities.

614.82  Fraternal expenditures and activities.

614.82(1)(1)  Reports. Every fraternal shall report to the commissioner such information as the commissioner requires concerning expenditures made by the fraternal and other activities and programs of the fraternal or its members in fulfillment of the purposes of s. 614.01 (1) (a) 2. b. or in maintaining its fraternal character.

614.82(2) (2) Institutions for carrying out fraternal activities. A fraternal may create, maintain and operate social, intellectual, educational, charitable, benevolent, moral, fraternal, patriotic or religious institutions for the benefit of its members or their families or dependents or for children insured by the fraternal. For that purpose, it may own, hold or lease real or personal property within or outside of this state. No funeral or undertaking establishment may be owned or operated by the fraternal. All such property shall be reported in the annual statement or an appendix thereto but shall be given only nominal value in the statement. No profit may be made on such institutions, but the income and expenditures shall be reported separately in or as an appendix to the annual statement. Any such institution may be separately incorporated under ch. 181 and ownership of its stock shall be reported at nominal value.

614.82 History History: 1975 c. 373, 421; 1983 a. 189 s. 329 (25).



614.94 Fraternals as fundholders.

614.94  Fraternals as fundholders. Sections 610.24 and 611.94 apply to fraternals.

614.94 History History: 1975 c. 373; 1979 c. 102.



614.96 Exemption of fraternal benefits.

614.96  Exemption of fraternal benefits. No money or other benefit, charity, relief or aid to be paid, provided or rendered by any domestic or nondomestic fraternal is liable to attachment, garnishment or other process, or to be seized, taken, appropriated or applied by any legal or equitable process or operation of law to pay any debt or liability of a member or beneficiary, or any other person who may have a right thereunder, either before or after payment by the fraternal.

614.96 History History: 1975 c. 373.






615. Insurance — gift annuities.

615.03 Applicability of chapters 600 to 646

615.03  Applicability of chapters 600 to 646 to gift annuities.

615.03(1)(1)  General requirement of license. No person may issue an annuity to another person unless the issuer is:

615.03(1)(a) (a) An insurer authorized to do so under ch. 611 or 618;

615.03(1)(b) (b) A licensee under this chapter; or

615.03(1)(c) (c) A natural person who issues such an annuity to a relative by blood, marriage or adoption within the 3rd degree of kinship as computed according to s. 990.001 (16).

615.03(2) (2) General regulatory powers. All licensees under this chapter are subject to ch. 601.

615.03(3) (3) Delinquency proceedings. A segregated account under s. 615.10 is deemed an insurer within the meaning of s. 645.03 (1) (f), claims of annuitants are discharged under s. 645.68 (4) by purchase of an equivalent life annuity from an insurer authorized to do such business in this state. If claims of annuitants remain undischarged after completion of a liquidation under ch. 645, the liquidator has a claim against the other assets of the corporation for that deficit.

615.03(4) (4) Guaranty funds. Chapter 646 is not applicable to licensees under this chapter.

615.03(5) (5) Application of chapters 600 to 646. The commissioner may by rule or order impose on licensees under this chapter any other provisions of chs. 600 to 646 applicable to ch. 611 corporations, if necessary to protect the interests of annuitants or the public.

615.03 History History: 1975 c. 374; 1979 c. 89; 1981 c. 314 s. 146; 1997 a. 188; 1999 a. 32, 162; 2001 a. 38.



615.04 Application for certificate of authority to issue gift annuities.

615.04  Application for certificate of authority to issue gift annuities. A domestic or foreign corporation conducted without profit and engaged solely in bona fide charitable, religious, missionary, educational or philanthropic activities, which has been in active operation for at least 10 years, may apply to the commissioner for a certificate of authority to receive gifts of money or other property conditioned upon, or in return for, its agreement to pay an annuity to the donor or nominee or both. It shall include with its application any documents or information the commissioner reasonably requires.

615.04 History History: 1975 c. 374, 421.



615.05 Issuance of certificate of authority to issue gift annuities.

615.05  Issuance of certificate of authority to issue gift annuities. The commissioner shall issue a certificate applied for under s. 615.04 if:

615.05(1) (1) All requirements of the law have been met; and

615.05(2) (2) The commissioner is satisfied that the corporation is in a position properly to negotiate, execute and safeguard such annuity contracts.

615.05 History History: 1975 c. 374, 421.



615.06 Alteration or revocation of certificate of authority.

615.06  Alteration or revocation of certificate of authority. If the commissioner issues a summary order under s. 645.21 against an issuer corporation, the commissioner may revoke its certificate of authority or issue a new one with such limits as deemed necessary.

615.06 History History: 1975 c. 374, 421.



615.10 Segregated account.

615.10  Segregated account.

615.10(1)(1)  Required account. Every licensee under s. 615.05 shall maintain a segregated account for its gift annuities. The assets of the account shall at least equal in amount the sum of the reserves on its outstanding annuities, calculated on the basis of actuarial tables and assumptions approved by the commissioner, plus a surplus of 10% of the reserves or $100,000, whichever is greater. The required reserves may be reduced by an appropriate amount to reflect the reinsurance of risks by an insurer authorized to do such business in this state with direct liability of the reinsurer to the annuitant. The required surplus may also be reduced to the extent the commissioner considers appropriate, including to zero, if all risks are fully reinsured with direct liability of the reinsurer to the annuitant by an insurer authorized to issue annuities in this state.

615.10(2) (2) Identifiable assets. Section 611.24 (3) (b) and (f) applies to segregated accounts under this section.

615.10(3) (3) Liability. The assets of the segregated account are not liable for any debts of the licensee other than those incurred under this chapter.

615.10(4) (4) Liability of licensee's general assets. The general assets of the licensee are liable on annuities to the extent that the segregated fund is not adequate. If any provisions of the law prevent such assets from being thus liable or from being executed upon, the commissioner may require the licensee to increase its surplus under sub. (1) to an amount the commissioner considers adequate or may require that the segregated fund be incorporated as a life insurer under ch. 611.

615.10(5) (5) Investments. Assets of a segregated account under this section shall be invested in accordance with ch. 881.

615.10 History History: 1975 c. 374, 421; 2009 a. 33.



615.15 Transactions with affiliates and in which directors and others are interested.

615.15  Transactions with affiliates and in which directors and others are interested. Sections 611.60 and 611.61 apply to gift annuities.

615.15 History History: 1979 c. 102.






616. Miscellaneous insurers.

616.03 Designation of a mutual insurer as a school benefit insurer.

616.03  Designation of a mutual insurer as a school benefit insurer. A mutual insurer engaged in no activities other than those specified in s. 616.06 may apply to the commissioner for designation as a school benefit insurer. If the commissioner finds that the insurer is engaged in no other activities, the commissioner shall declare it to be a school benefit insurer. As long as the insurer's activities are thus restricted and it uses the term "school benefit" or its equivalent in its name, it is deemed to be operating under this subchapter, within the meaning of s. 601.31 (2) and shall have the tax exemptions under s. 616.10.

616.03 History History: 1979 c. 261; 1981 c. 314 s. 146.



616.06 Continuation of existing school benefit plans.

616.06  Continuation of existing school benefit plans. A plan directed by schools or school authorities in this state, which was organized under s. 185.991, 1977 stats., prior to May 11, 1980 and is operating on a nonprofit basis without capital stock, may continue to operate under this subchapter, if its purpose is exclusively to provide benefits for accidental injury to or accidental death of pupils attending the school.

616.06 History History: 1979 c. 261.



616.07 Certificate of authority.

616.07  Certificate of authority.

616.07(1) (1)  Issuance. Within 90 days after May 11, 1980, each plan authorized under s. 616.06 shall apply to the commissioner for a certificate of authority to continue the business it was doing on that date. The commissioner shall issue the certificate unless the commissioner finds after a hearing that the plan is in substantial or willful noncompliance with the law. No charge may be made for the initial issuance of the certificate under this subsection.

616.07(2) (2) Termination. A certificate issued under sub. (1) remains in force until it is revoked after a hearing for a substantial violation of chs. 600 to 646.

616.07 History History: 1979 c. 261; 1981 c. 314.



616.08 Organization of new insurers.

616.08  Organization of new insurers.

616.08(1) (1)  General. Except as provided in sub. (2), new insurers may be organized exclusively for the purposes stated in s. 616.06 pursuant to the procedures for mutual insurers specified in ch. 611.

616.08(2) (2) Exceptions.

616.08(2)(a)(a) Sections 611.24 to 611.26 do not apply to insurers organized under this section.

616.08(2)(b) (b) After issuance of the certificate of authority, incorporators of an insurer under this section who have advanced money or incurred obligations for the reasonable and authorized expenses of organization may be reimbursed in cash from the proceeds of subscriptions for bonds and contribution notes, on itemized receipts audited by the commissioner. The total reimbursement may not exceed 5% of the amount received for the bonds and notes.

616.08(2)(c) (c) Upon request by the incorporators, the commissioner may modify any requirements in the organizational process specified in ch. 611 if the commissioner considers the modification justified by the simplicity of the proposed operation or by the circumstances surrounding the organizational process.

616.08 History History: 1979 c. 261.



616.09 Applicability of other statutes.

616.09  Applicability of other statutes.

616.09(1) (1)  Existing organizations under s. 616.06.

616.09(1)(a)(a)

616.09(1)(a)1.1. Except as provided in subd. 2., plans authorized under s. 616.06 are not subject to chs. 600 to 646.

616.09(1)(a)2. 2. Plans authorized under s. 616.06 are subject to s. 610.21, 1977 stats., s. 610.55, 1977 stats., s. 610.57, 1977 stats., and ss. 628.34 to 628.39, 1977 stats., to chs. 600, 601, 620, 625, 627 and 645, to ss. 632.72, 632.755, 632.86 and 632.87 and to this subchapter except s. 616.08.

616.09(1)(b) (b) Plans authorized under s. 616.06 are subject to rules issued under s. 620.03 (3) which are applicable to life insurers.

616.09(1)(c) (c)

616.09(1)(c)1.1. Plans authorized under s. 616.06 are subject to ch. 185 or 193, as applicable, except that ss. 185.03 (5) and (6), 185.05 (1) (c), 185.55, 185.61, 185.62, 185.63, 185.64, 185.71 to 185.76, 185.81, 193.215 (2) (a) 2., 193.225, 193.301 (9), 193.801, 193.805, 193.905 to 193.971, and those provisions applicable to cooperatives or unincorporated cooperative associations with stock do not apply.

616.09(1)(c)2. 2. In all actions commenced after May 11, 1980, in those provisions of ch. 185 which apply under subd. 1. to plans authorized under s. 616.06, "department" shall be deemed to read "department of financial institutions and commissioner", except in s. 185.48, where "department" shall be deemed to read "commissioner".

616.09(1)(d) (d) Each plan authorized under s. 616.06 shall:

616.09(1)(d)1. 1. File with the commissioner for approval its rules and regulations and schedules of the benefits contemplated, together with the forms of agreement entered into with students, parents, guardians or others;

616.09(1)(d)2. 2. File with the commissioner its constitution and bylaws; and

616.09(1)(d)3. 3. Maintain sufficient reserves to discharge its obligations and for any prepayment of dues or fees collected.

616.09(2) (2) Corporations organized under s. 616.08.

616.09(2)(a)(a) Except as provided in par. (b), corporations organized under s. 616.08 are subject to all applicable provisions of chs. 600 to 646.

616.09(2)(b) (b) Corporations organized under s. 616.08 may elect to be subject to one or more of the following sections in place of corresponding provisions of ch. 611: s. 185.11, 185.12, 185.13, 185.14, 185.15, 185.38 or 185.45.

616.09 History History: 1979 c. 261; 1981 c. 205; 1981 c. 314 s. 144; 1987 a. 307, 403; 1991 a. 70; 1995 a. 27; 2005 a. 441; 2007 a. 96.



616.10 Exemption from taxation.

616.10  Exemption from taxation. Every mutual designated a school benefit insurer under s. 616.03, every plan authorized under s. 616.06, and every corporation organized under s. 616.08 is declared to be a charitable and benevolent corporation, and its property, real, personal and mixed, and its income and property transferred to it, are exempt from taxation as provided in ss. 70.11, 71.26 (1) (a) and 71.45 (1) (a).

616.10 History History: 1979 c. 261; 1987 a. 27 s. 3202 (47) (a); 1987 a. 312 s. 17; 2007 a. 20.



616.14 Limitations applicable to plans under s. 616.06.

616.14  Limitations applicable to plans under s. 616.06.

616.14(1)(1)  Governing body. The governing body of a plan shall be the same as the governing body of the sponsoring organization, but must have at least 3 members. If the governing body of the sponsoring organization consists of fewer than 3 members, the governing body of the sponsoring organization shall appoint to the governing body of the plan the number of persons necessary to comply with this subsection. Appointments under this subsection shall be made under rules adopted by the governing body of the sponsoring organization.

616.14(2) (2) Size. No plan under s. 616.03, 616.06 or 616.08 may operate unless the plan covers a number of students large enough to give stability to its loss experience.

616.14 History History: 1979 c. 261.



616.18 Restrictions on transactions.

616.18  Restrictions on transactions.

616.18(1) (1)  Voidable transactions. Any material transaction between a plan or corporation authorized under this subchapter and one or more of its management or members of its governing board, or with any person in a position to influence the vote of any member of its governing board or the decision of any of its management or with any person having power to control the plan or corporation is voidable by the plan or corporation unless:

616.18(1)(a) (a) The transaction at the time it is entered into is reasonable and fair to the interests of the plan or corporation and its members;

616.18(1)(b) (b) The transaction has, with full knowledge of its terms and of the interests involved, been approved in advance by the governing board or by the members; and

616.18(1)(c) (c) The transaction has been reported to the commissioner immediately after approval under par. (b).

616.18(2) (2) Excepted transactions.

616.18(2)(a)(a) This section does not apply to policies of insurance issued by the plan or corporation in the normal course of its business.

616.18(2)(b) (b) The commissioner may by rule exempt other classes of transactions from the reporting requirement of sub. (1) (c), if the purposes of this section can be achieved without the report.

616.18 History History: 1979 c. 261.



616.20 Conversion of plans under s. 616.06 to mutuals under ch. 611

616.20  Conversion of plans under s. 616.06 to mutuals under ch. 611 or service insurance corporations under ch. 613.

616.20(1)(1)  Authorization. Under a proposal proposed by the officers of a plan operating under s. 616.06 and approved by the commissioner and by a majority of the members voting, the plan may be converted to a mutual under ch. 611 or a service insurance corporation under ch. 613.

616.20(2) (2) Notice and voting rights. Voting on the conversion is required only if the bylaws provide for it. Voting shall be as provided in the bylaws. If voting is required, but there is no notice provision in the bylaws, the officers shall give notice of the plan to convert under sub. (1) to all members entitled to vote on the conversion at least 30 days before the plan is submitted to the members for a vote. Whether or not voting is required, any member who feels aggrieved by the conversion plan may communicate objections to the commissioner who shall give them consideration before approving the plan. If voting is required by the bylaws, the commissioner may not approve the plan until at least 60 days after notice has been given to all members and 30 days after the voting on the plan. In all cases the commissioner may approve the plan only if the conversion plan protects the legitimate interests of the members.

616.20(3) (3) Membership and ownership of assets. Members of the plan shall be the members of the mutual or service insurance corporation created by conversion under this section. Assets of the plan shall become assets of the new corporation, and all existing contracts shall become the contracts of the new corporation.

616.20(4) (4) Liability of officers. If the commissioner approves a conversion under this section, no officer is liable to any member for losses suffered solely as a result of the conversion.

616.20(5) (5) Fees. A new corporation formed under this section is not subject to the fees under s. 601.31 (1) or (2).

616.20 History History: 1979 c. 261.



616.50 Definitions.

616.50  Definitions. In this subchapter:

616.50(1) (1) "Administration" includes any of the following activities performed on behalf of a provider:

616.50(1)(a) (a) Approving or disapproving claims, paying claims, or controlling the claims adjustment process.

616.50(1)(b) (b) Arranging for or controlling the purchase of insurance associated with the offering of service contracts.

616.50(1)(c) (c) Maintaining records or submitting filings required under this subchapter on behalf of a provider.

616.50(1)(d) (d) Collecting provider fees from service contract sellers and remitting the provider fees to the provider.

616.50(2) (2) "Administrator" means a person appointed by a provider under s. 616.54 (1) to be responsible for any or all of the administration of service contracts and compliance with this subchapter.

616.50(3) (3) "Commissioner" means the commissioner of insurance.

616.50(4) (4) "Consumer" means an individual who buys other than for purposes of resale any tangible personal property that is distributed in commerce and that is normally used for personal, family, or household purposes and not for business or research purposes.

616.50(5) (5) "Maintenance agreement" means a contract of a specified duration that provides for scheduled maintenance only and does not include repair or replacement.

616.50(6) (6) "Motor vehicle manufacturer" means a person that does or satisfies any of the following:

616.50(6)(a) (a) Manufactures or produces motor vehicles and sells motor vehicles under its own name or label.

616.50(6)(b) (b) Is a subsidiary of the person that manufactures or produces motor vehicles.

616.50(6)(c) (c) Is a corporation that owns 100 percent of the person that manufactures or produces motor vehicles.

616.50(6)(d) (d) Manufactures or produces motor vehicles and sells motor vehicles under the trade name or label of another person that manufactures or produces motor vehicles.

616.50(6)(e) (e) Does not manufacture or produce motor vehicles but, pursuant to a written contract, licenses the use of its trade name or label to another person that manufactures or produces motor vehicles and that sells motor vehicles under the licensor's trade name or label.

616.50(7) (7) "Nonoriginal manufacturer's parts" means replacement parts for property that are not made for or by the original manufacturer of the property.

616.50(8) (8) "Provider" means a person that is contractually obligated to a service contract holder under the terms of a service contract.

616.50(9) (9) "Provider fee" means the consideration paid for a service contract.

616.50(10) (10) "Reimbursement insurance policy" means any of the following:

616.50(10)(a) (a) A policy of insurance issued to a provider under the terms of the insured service contracts issued or sold by the provider that, in the event of the provider's or administrator's nonperformance, will pay or perform on behalf of the provider or administrator all covered contractual obligations or services under the terms of the insured service contracts issued or sold by the provider.

616.50(10)(b) (b) A policy of insurance issued to a provider that provides the coverage specified in par. (a) and additional coverage that does not conflict with par. (a).

616.50(11) (11) "Service contract" means a contract or agreement for a separately stated consideration for a specific duration to perform the repair, replacement, or maintenance of property, or to provide indemnification for the repair, replacement, or maintenance of property, for the operational or structural failure of property, due to a defect in materials or workmanship, accidental damage from handling, or normal wear and tear, with or without additional provisions for incidental payment of indemnity under limited circumstances, including towing, rental, and emergency road service and road hazard protection. "Service contract" includes a contract or agreement that provides for any of the following:

616.50(11)(a) (a) The repair, replacement, or maintenance of property or indemnification for the repair, replacement, or maintenance of property for damage resulting from a power surge or interruption.

616.50(11)(b) (b) The repair or replacement or indemnification for the repair or replacement of a motor vehicle for the operational or structural failure of one or more parts or systems of the motor vehicle brought about by the failure of an additive product to perform as represented.

616.50(11)(c) (c) The repair or replacement of tires or wheels on a motor vehicle damaged as a result of coming into contact with road hazards including potholes, rocks, wood debris, metal parts, glass, plastic, curbs, or composite scraps.

616.50(11)(d) (d) The removal of dents, dings, or creases on a motor vehicle that can be repaired using the process of paintless dent removal without affecting the existing paint finish and without replacing vehicle body panels, sanding, bonding, or painting.

616.50(11)(e) (e) The repair or replacement of motor vehicle windshield chips or cracks.

616.50(11)(f) (f) The repair of damage to the interior components of a motor vehicle caused by wear and tear, but does not include the replacement of any part or component of a motor vehicle's interior.

616.50(12) (12) "Service contract holder" means a person who is the purchaser or holder of a service contract.

616.50(13) (13) "Service contract seller" means a person, including a real estate agent, who is engaged only in the selling or soliciting of a service contract, but who is not acting as a provider or involved in the administration of service contracts.

616.50(14) (14) "Warranty" means a warranty made solely by the manufacturer, importer, or seller of property or services without consideration, that is not negotiated or separated from the sale of the product or services, that is incidental to the sale of the product or services, and that guarantees indemnity for defective parts, mechanical or electrical breakdown, labor, or other remedial measures, such as repair or replacement of the property or repetition of services.

616.50 History History: 2011 a. 226.



616.52 Applicability.

616.52  Applicability.

616.52(1)(1) This subchapter does not apply to any of the following:

616.52(1)(a) (a) Warranties, as defined in s. 100.203 (1) (g), 100.205 (1) (g), or 616.50 (14).

616.52(1)(b) (b) Maintenance agreements.

616.52(1)(c) (c) Service contracts offered by public utilities on their devices for the transmission of public utility service to customers to the extent such service contracts are regulated by the public service commission.

616.52(1)(cm) (cm) Service contracts offered by cooperative associations organized under ch. 185, for the purpose of producing or furnishing heat, light, power, or water to their members, or by subsidiaries or affiliates of such cooperative associations.

616.52(1)(d) (d) Service contracts sold or offered for sale to persons other than consumers.

616.52(1)(e) (e) Service contracts for inside wire protection plans associated with the offering of telecommunications service, as defined in s. 182.017 (1g) (cq), or video service, as defined in 66.0420 (2) (y).

616.52(1)(f) (f) Service contracts with respect to commercial property used in the provision of telecommunications service, as defined in s. 182.017 (1g) (cq), or video service, as defined in 66.0420 (2) (y).

616.52(2) (2) Motor vehicle manufacturer's service contracts on the motor vehicle manufacturer's products are exempt from this subchapter, except for ss. 616.56 (1) to (3) and (6) to (16), 616.58, and 616.62, and motor vehicle manufacturers offering service contracts on the motor vehicle manufacturer's products are exempt from licensure under s. 616.54 (4).

616.52(3) (3) A person who holds a valid certificate of authority under s. Ins 15.01, Wis. Adm. Code may elect to do one of the following:

616.52(3)(a) (a) Continue to operate in this state under the certificate of authority. If the person makes such an election, s. Ins 15.01, Wis. Adm. Code shall continue to apply to the person and this section shall not apply to the person.

616.52(3)(b) (b) Apply for a license as a provider pursuant to s. 616.54 (4). If the person is licensed, this subchapter shall apply to the person and s. Ins 15.01, Wis. Adm. Code shall not apply to the person for any service contracts issued subsequent to licensure.

616.52 History History: 2011 a. 226.



616.54 Requirements for doing business.

616.54  Requirements for doing business.

616.54(1) (1)  Appointment of administrator. A provider may, but is not required to, appoint an administrator to be responsible for any or all of the administration of service contracts and compliance with this subchapter. Except as provided in s. 616.58 (2) (b), a provider shall be liable for the acts of an administrator appointed by the provider to assist with the administration of the provider's service contracts to the extent such acts relate to the provider's service contracts offered in or from this state. No person may act as an administrator of service contracts sold in this state unless the person registers with the commissioner by providing the following information:

616.54(1)(a) (a) The name, business address, and other information required by the commissioner for an employee or officer of the administrator that is designated by the applicant as the person responsible for the administration of service contracts in this state.

616.54(1)(b) (b) The location of the administrator's home office.

616.54(1)(c) (c) The names of the service contract providers for whom the administrator performs administration.

616.54(2) (2) Receipt and copy of contract. A service contract may not be issued, sold, or offered for sale in this state unless the provider of the service contract has done all of the following:

616.54(2)(a) (a) Provided a receipt for, or other written evidence of, the purchase of the service contract to the service contract holder.

616.54(2)(b) (b) Provided a copy of the service contract to the service contract holder within a reasonable period of time from the date of purchase.

616.54(3) (3) Sample contract. A provider shall provide a consumer with a complete sample copy of the service contract terms and conditions prior to the time of sale upon a request for the same by the consumer. A provider may comply with this subsection by providing the consumer with a complete sample copy of the terms and conditions or by directing the consumer to an Internet Web site containing a complete sample of the terms and conditions of the service contract.

616.54(4) (4) Licensure.

616.54(4)(a)(a) No person may act as a provider in this state unless the commissioner issues a license to the person under par. (c).

616.54(4)(b) (b) A person seeking to act as a provider in this state shall submit an application for licensure with the commissioner consisting of all of the following:

616.54(4)(b)1. 1. The applicant's name.

616.54(4)(b)2. 2. The applicant's full business address.

616.54(4)(b)3. 3. The applicant's telephone number.

616.54(4)(b)4. 4. The name and full business address of a person in this state designated for service of process.

616.54(4)(b)5. 5. A copy of the service contracts proposed to be sold in this state that comply with s. 616.56.

616.54(4)(b)6. 6. Documentation of compliance with sub. (5).

616.54(4)(b)7. 7. The names of any administrator appointed by the applicant to assist with the administration of the provider's service contract business in this state.

616.54(4)(b)8. 8. An initial licensure fee in the amount specified in s. 601.31 (1) (kr).

616.54(4)(c) (c) Upon receipt of an application that complies with par. (b) as determined by the commissioner, the commissioner shall issue a license to the applicant.

616.54(4)(d) (d) The information submitted with an applicant's application for licensure need only be updated by written notification to the commissioner if material changes occur in the license application on file with the commissioner.

616.54(4)(e) (e) By March 31 of each year after issuance of a license under par. (c), a provider shall pay the commissioner an annual fee in the amount specified in s. 601.31 (1) (kr).

616.54(5) (5) Assurance of performance; in general. In order to assure the faithful performance of a provider's obligations to its service contract holders, each provider shall be responsible for complying with the requirements specified in sub. (6) or (7).

616.54(6) (6) Assurance of performance; insurance.

616.54(6)(a)(a) A provider may satisfy sub. (5) by insuring all service contracts under a reimbursement insurance policy that has been filed with and approved by the commissioner under s. 631.20, that is issued by an insurer authorized to do business in this state, and that satisfies, at a minimum, all of the following:

616.54(6)(a)1. 1. The policy states that, if the provider covered under the policy does not provide, or reimburse or pay for, a service that is covered under a service contract insured under the policy within 60 days after a service contract holder provides proof of loss, or in the event of the provider's insolvency or other financial impairment, the service contract holder may file a claim with the insurer issuing the reimbursement insurance policy for reimbursement, payment, or provision of the service.

616.54(6)(a)2. 2. The policy states that the insurer issuing the policy shall assume full responsibility for administering and paying claims and other obligations under service contracts insured under the policy if the provider or designated administrator fails to do so.

616.54(6)(a)3. 3. The policy states that the insurer issuing the policy may not terminate or refuse to renew the policy unless the insurer has provided a written notice of termination or nonrenewal to the commissioner at least 60 days before the date of the termination or, in the case of nonrenewal, the expiration of the policy.

616.54(6)(b) (b) If a reimbursement insurance policy by which a provider is satisfying this subsection is terminated, cancelled, or not renewed for any reason, or if the insurer issuing the policy is not in compliance with applicable financial standards, all of the following apply:

616.54(6)(b)1. 1. The provider shall immediately notify the commissioner of the termination, cancellation, or nonrenewal of the policy, if applicable.

616.54(6)(b)2. 2. The provider shall cease selling service contracts in this state until the provider either files with the commissioner a new reimbursement insurance policy that covers its obligations under service contracts sold in the state and that satisfies the requirements under par. (a) or provides a deposit or irrevocable letter of credit in accordance with sub. (7).

616.54(6)(b)3. 3. If the commissioner so requests, the provider shall file with the commissioner copies of its audited financial statements or financial statements that are certified as accurate by a corporate officer of the provider if the provider does not have audited financial statements.

616.54(6)(c) (c) An insurer issuing a reimbursement insurance policy to a provider is considered to have received the premium for that insurance policy upon payment by a consumer of the fee for a service contract issued by the insured provider.

616.54(6)(d) (d) The termination or nonrenewal of a provider's reimbursement insurance policy does not reduce the insurer's responsibility with respect to service contracts issued by the provider before the date of the termination or, in the case of nonrenewal, the expiration of the policy.

616.54(6)(e) (e) Nothing in this subsection prevents, or limits the right of, an insurer that issued a reimbursement insurance policy to seek indemnification from or subrogation against a provider if the insurer pays or is obligated to pay the service contract holder any amount that the provider was obligated to pay under the service contract.

616.54(7) (7) Assurance of performance; deposit or irrevocable letter of credit.

616.54(7)(a)(a) A provider may satisfy sub. (5) by providing security to compensate any service contract holder who sustains a loss due to the failure of the provider to perform its obligations under a service contract as a result of insolvency or other financial impairment. The commissioner shall approve the amount and form of the security.

616.54(7)(b) (b) The security under this subsection shall be in one or a combination of the following forms:

616.54(7)(b)1. 1. A deposit of securities under s. 601.13 for the benefit of Wisconsin consumers.

616.54(7)(b)2. 2. An irrevocable letter of credit that is from a bank properly chartered by the federal government or any state, that is acceptable to the commissioner, and that is issued for a term of at least 5 years with provision for renewal 2 years before termination. The letter of credit shall be payable to the commissioner or the commissioner's designee for the benefit of Wisconsin consumers upon a finding by the commissioner that a provider is insolvent or financially impaired and unable to meet its obligations under service contracts issued in Wisconsin. The provider shall notify the commissioner in writing of the nonrenewal of a letter of credit within 30 days after receiving a notice of nonrenewal. No provider whose letter of credit has been nonrenewed may offer or sell or renew any service contract on or after the date of nonrenewal until the provider obtains security satisfying the requirements of this subsection or satisfies the requirements of sub. (6).

616.54(7)(c) (c) The security under this subsection shall be not less than $50,000 plus one of the following:

616.54(7)(c)1. 1. If the provider has not appointed an administrator under s. 616.54 (1), 15 percent of the provider fees collected from service contract holders for all unexpired service contracts in force in Wisconsin on January 1 of each year.

616.54(7)(c)2. 2. If the provider has appointed an administrator under s. 616.54 (1), 22.5 percent of the provider fees collected from service contract holders for all unexpired service contracts in Wisconsin on January 1 of each year.

616.54(7)(d) (d) The security under this subsection shall continue until released by the commissioner pursuant to a finding that it is not necessary for the reasonable protection of Wisconsin consumers.

616.54(8) (8) Financial statements. A provider using a deposit or irrevocable letter of credit as specified in sub. (7) to satisfy sub. (5) shall, by the end of the 5th month following the end of each fiscal year of the provider, submit financial statements for the fiscal year to the commissioner that are prepared on an accrual basis in accordance with generally accepted accounting principles and that are audited by an independent certified public accountant.

616.54(9) (9) Commissioner limitation. Except for the requirements specified in sub. (5), no other financial security requirements shall be required by the commissioner for providers.

616.54(10) (10) Payment of claims. A provider shall be subject to and shall pay claims under a service contract in accordance with s. 628.46 (1) and (2).

616.54(11) (11) Service contract sellers. A service contract seller is not subject to licensure or registration under this subchapter.

616.54 History History: 2011 a. 226.



616.56 Form filing and required disclosures.

616.56  Form filing and required disclosures.

616.56(1) (1) A service contract may not be marketed, sold, offered for sale, issued, made, proposed to be made, or administered in this state unless the service contract has been filed with and approved by the commissioner in a manner and format prescribed by the commissioner. Service contracts shall be filed in the final printed format or typed facsimile exactly as they will be offered for issuance or delivery in this state.

616.56(2) (2) Service contracts shall be written, printed, or typed in commonly understood language, shall be legible, appropriately divided, and captioned by their various sections, and their various sections shall be presented in a meaningful sequence. Contract filings shall be accompanied by a certificate of compliance and readability signed by an officer of the provider or administrator submitting the contract for review and approval.

616.56(3) (3) Service contracts shall contain the following statement printed in bold and capitalized type: "THIS CONTRACT IS SUBJECT TO LIMITED REGULATION BY THE OFFICE OF THE COMMISSIONER OF INSURANCE."

616.56(4) (4) Service contracts insured under a reimbursement insurance policy pursuant to s. 616.54 (6) shall contain a statement in substantially the following form: "Obligations of the provider under this service contract are insured under a service contract reimbursement insurance policy." The service contract shall state the name and address of the insurer; state that if a provider does not provide, or reimburse or pay for, a service that is covered under a service contract within 60 days after a contract holder provides proof of loss, or if the provider becomes insolvent or otherwise financially impaired, the contract holder may file a claim directly with the service contract reimbursement insurer for reimbursement, payment, or provision of the service; and state the instructions on how to file a claim.

616.56(5) (5) Service contracts not insured under a reimbursement insurance policy pursuant to s. 616.54 (6) shall contain a statement in substantially the following form: "Obligations of the provider under this service contract are backed by the full faith and credit of the provider."

616.56(6) (6) Service contracts shall state the name and address of the provider, and shall identify any administrator that is different from the provider, the service contract seller, and the service contract holder, if the name of the service contract holder has been furnished by the service contract holder. The identities of such parties are not required to be preprinted on the service contract and may be added to the service contract at the time of sale.

616.56(7) (7) Service contracts shall state the total purchase price and the terms under which the service contract is sold. The purchase price is not required to be preprinted on the service contract and may be negotiated at the time of sale with the service contract holder.

616.56(8) (8) Service contracts shall identify any applicable deductible amount.

616.56(9) (9) Service contracts shall specify the merchandise and services to be provided and any limitations, exceptions, or exclusions.

616.56(10) (10) Service contracts covering motor vehicles shall state whether the use of nonoriginal manufacturers' parts is allowed.

616.56(11) (11) Service contracts shall state any applicable restrictions governing the transferability of the service contract.

616.56(12) (12) Service contracts shall state the terms, restrictions, or conditions governing cancellation of the service contract by the provider prior to the termination or expiration date of the service contract. A service contract may be cancelled by a provider only for nonpayment of the provider fee, material misrepresentation by the contract holder to the provider or administrator, or substantial breach of duties by the service contract holder relating to the covered product or its use. A provider shall comply with all of the following when cancelling a service contract:

616.56(12)(a) (a) The provider shall mail a written notice to the service contract holder at the last-known address of the service contract holder contained in the records of the provider at least 5 days prior to cancellation by the provider.

616.56(12)(b) (b) The notice under par. (a) shall state the effective date of the cancellation and the reason for the cancellation.

616.56(12)(c) (c) If a service contract is cancelled by the provider for a reason other than nonpayment of the provider fee, the provider shall refund to the service contract holder 100 percent of the unearned pro rata provider fee, less any claims paid.

616.56(12)(d) (d) A provider may charge a reasonable administrative fee for cancellation, which may not exceed 10 percent of the provider fee.

616.56(13) (13) Service contracts shall set forth all of the obligations and duties of the service contract holder, including the duty to protect against any further damage and any requirement to follow the owner's manual.

616.56(14) (14) Service contracts shall state whether or not the service contract provides for or excludes consequential damages or preexisting conditions. Service contracts may, but are not required to, cover damage resulting from rust, corrosion, or damage caused by a noncovered part or system.

616.56(15) (15) Service contracts shall require the provider to permit the service contract holder to return the service contract within 20 days of the date the service contract was mailed to the service contract holder, or within 10 days of delivery if the service contract is delivered to the service contract holder at the time of sale, or within a longer period permitted under the service contract. Upon return of the service contract to the provider within the applicable period, if no claim has been made under the service contract prior to its return to the provider, the service contract is void and the provider shall refund to the service contract holder, or credit the account of the service contract holder, the full purchase price of the service contract. Unless otherwise stated in a service contract, the right to void a service contract under this paragraph is not transferable and shall apply only to the original service contract purchaser. If a provider does not pay or credit a refund within 45 days after the return of a service contract to the provider, the provider shall pay a 10 percent per month penalty of the refund amount outstanding which the provider shall add to amount of the refund.

616.56(16) (16) Service contracts shall provide that, subsequent to the period specified in sub. (15) for voiding a service contract or if a claim has been made under a service contract within such period, a service contract holder may cancel the service contract and the provider shall refund to the service contract holder 100 percent of the unearned pro rata provider fee, less any claims paid. A provider may charge a reasonable administrative fee for the cancellation, which may not exceed 10 percent of the provider fee.

616.56(17) (17) A service contract shall be subject to s. 631.85.

616.56(18) (18) In the event of a total loss of property covered by a service contract that is not covered by a replacement of the property pursuant to the terms of the contract, a service contract holder shall be entitled to cancel the service contract and receive a pro rata refund of any unearned provider fee, less any claims paid.

616.56 History History: 2011 a. 226; s. 35.17 correction in sub. (12).



616.58 Prohibited acts.

616.58  Prohibited acts.

616.58(1)(1)

616.58(1)(a) (a) A provider shall not use in its name used in this state the words "insurance," "casualty," "surety," or "mutual" or any other words descriptive of the insurance, casualty, or surety business; or a name deceptively similar to the name or description of any insurance or surety corporation, or to the name of any other provider. The word "guaranty" or a similar word may be used by a provider.

616.58(1)(b) (b) Paragraph (a) does not apply to a provider that was using any language prohibited under par. (a) in its name used in this state prior to April 20, 2012.

616.58(2) (2)

616.58(2)(a)(a) No provider, administrator, service contract seller, or provider's representative may make or cause to be made any communication relating to a service contract, the service contract business, insurance business, any insurer, any administrator, or any provider that contains false or misleading information, including information that is misleading due to incompleteness. Filing a report and, with intent to deceive a person examining it, making a false entry in a record or intentionally refraining from making a proper entry, are "communications" within the meaning of this paragraph. No provider or administrator may use any business name, slogan, emblem, or related device that is misleading or likely to cause the provider or administrator to be mistaken for another provider or administrator already in business.

616.58(2)(b) (b) If an administrator or representative of a provider distributes cards or documents, exhibits a sign, or publishes an advertisement that violates par. (a), having reference to a particular provider that the administrator or representative represents, such violation creates a rebuttable presumption that the violation was also committed by the provider.

616.58(3) (3) A person, including a bank, savings and loan association, lending institution, manufacturer, or seller of any product, shall not require the purchase of a service contract as a condition of a loan or a condition for the sale of any property, except that a person buying or selling a home may condition the purchase or sale of the home on the seller's or buyer's procurement of a service contract that covers the home.

616.58(4) (4) A motor vehicle service contract provider or its representative shall not, directly or indirectly, represent in any manner, whether by written solicitation or telemarketing, a false, deceptive, or misleading statement with respect to any of the following:

616.58(4)(a) (a) The provider's affiliation with a motor vehicle manufacturer.

616.58(4)(b) (b) The provider's possession of information regarding a motor vehicle owner's current motor vehicle manufacturer's original equipment warranty.

616.58(4)(c) (c) The expiration of a motor vehicle owner's current motor vehicle manufacturer's original equipment warranty.

616.58(4)(d) (d) A requirement that a motor vehicle owner purchase a new motor vehicle service contract with the provider in order to maintain coverage under the motor vehicle owner's current motor vehicle service contract or manufacturer's original equipment warranty.

616.58 History History: 2011 a. 226.



616.60 Record-keeping requirements.

616.60  Record-keeping requirements.

616.60(1) (1)

616.60(1)(a) (a) A provider shall keep accurate accounts, books, and records concerning transactions regulated under this subchapter.

616.60(1)(b) (b) A provider's accounts, books, and records shall include all of the following:

616.60(1)(b)1. 1. Copies of each type of service contract sold.

616.60(1)(b)2. 2. The name and address of each service contract holder that has furnished such information to the provider.

616.60(1)(b)3. 3. A list of the locations where service contracts are marketed, sold, or offered for sale in this state.

616.60(1)(b)4. 4. Written claims files that shall contain at least the dates, descriptions, and amounts paid or denied for claims related to the service contracts.

616.60(1)(b)5. 5. The effective date, expiration date, name of the seller, and provider fee paid for each service contract sold in this state.

616.60(1)(c) (c) Except as provided in sub. (2), a provider shall retain all records required to be maintained under this subsection for a service contract for at least one year after the period of coverage specified in the contract has expired.

616.60(1)(d) (d) The records required under this subsection may be, but are not required to be, maintained on a computer disk or other record-keeping technology. If the records are maintained in other than hard copy, the records shall be capable of duplication to electronic copy or legible hard copy at the request of the commissioner.

616.60(2) (2) A provider discontinuing business in this state shall maintain its records until it furnishes the commissioner satisfactory proof that it has discharged all obligations to service contract holders in this state.

616.60 History History: 2011 a. 226.



616.62 Enforcement.

616.62  Enforcement.

616.62(1)(1) The commissioner may conduct examinations of providers, administrators, servicer contract sellers, or other persons under ss. 601.43 to 601.45 to enforce the provisions of this subchapter and protect service contract holders in this state. Upon request of the commissioner, a provider shall make all accounts, books, and records concerning service contracts sold by or on behalf of the provider available to the commissioner which are necessary to enable the commissioner to reasonably determine compliance with this subchapter.

616.62(2) (2) The commissioner may take any action under ss. 601.41 and 601.61 to 601.73 that is necessary or appropriate to enforce the provisions of this subchapter and the commissioner's rules and orders and to protect service contract holders in this state. The commissioner may subject a provider to any reporting and replying requirement under s. 601.42.

616.62 History History: 2011 a. 226.



616.71 Motor club service; definitions.

616.71  Motor club service; definitions. As used in this subchapter, unless the context or subject matter otherwise requires:

616.71(1) (1) "Agent" means one who solicits the purchase of service contracts, as herein defined, or transmits for another any such contract, or application therefor, to or from the company, or acts or aids in any manner in the delivery or negotiation of any such contract, or in the renewal or continuance thereof.

616.71(2) (2) "Bail bond service" means any act by a company, as herein defined, the purpose of which is to furnish to, or procure for, any person accused of violation of any law of this state a cash deposit, bond or other undertaking required by law in order that the accused might enjoy personal freedom pending trial.

616.71(3) (3) "Buying and selling service" means any act by a company, as herein defined, whereby the holder of a service contract with any such company is aided in any way in the purchase or sale of an automobile.

616.71(4) (4) "Commissioner" means the commissioner of insurance, or the commissioner's assistants or deputies, or other persons authorized to act for the commissioner.

616.71(5) (5) "Company" means any person, firm, partnership, company, association or corporation engaged in selling, furnishing or procuring, as principal, for a consideration, motor club service.

616.71(6) (6) "Discount service" means any act by a company, as herein defined, resulting in the giving of special discounts, rebates or reductions of price on gasoline, oil, repairs, parts, accessories or service for motor vehicles, to holders of service contracts with any such company.

616.71(7) (7) "Emergency road service" means any act by a company, as herein defined, consisting of the adjustment, repair or replacement of the equipment, tires or mechanical parts of an automobile so as to permit it to be operated under its own power.

616.71(8) (8) "Financial service" means any act by a company, as herein defined, whereby loans or other advances of money, with or without security, are made to holders of service contracts with any such company.

616.71(9) (9) "Insurance service" means any act by a company, as herein defined, consisting of the selling or giving with a service contract, as herein defined, or as a result of membership in or affiliation with a company, as herein defined, a policy of insurance covering liability or loss by the holder of a service contract with any such company as the result of injury to the person of such service contract holder following an accident resulting from the ownership, maintenance, operation or use of a motor vehicle.

616.71(10) (10) "Legal service" means any act by a company, as herein defined, consisting of the hiring, retaining, engaging or appointing of an attorney or other person to give professional advice to, or represent, holders of service contracts with any such company, in any court, as the result of liability incurred by the right of action accruing to the holder of a service contract as a result of the ownership, operation, use or maintenance of a motor vehicle.

616.71(11) (11) "Map service" means any act by a company, as herein defined, by which road maps are furnished without cost to holders of service contracts with any such company.

616.71(12) (12) "Motor club service" means the rendering, furnishing or procuring of 3 or more of the following, to any person, in connection with that person's ownership, operation, use, or maintenance, of a motor vehicle, in consideration of that person's being or becoming a member of, affiliated with or entitled to membership or other motor club service from any company rendering, procuring or furnishing those services by virtue of any agreement or understanding with any such company:

616.71(12)(a) (a) Towing service.

616.71(12)(b) (b) Emergency road service.

616.71(12)(c) (c) Insurance service.

616.71(12)(d) (d) Bail bond service.

616.71(12)(e) (e) Legal service.

616.71(12)(f) (f) Discount service.

616.71(12)(g) (g) Financial service.

616.71(12)(h) (h) Buying and selling service.

616.71(12)(i) (i) Theft service.

616.71(12)(j) (j) Map service.

616.71(12)(k) (k) Touring service.

616.71(13) (13) "Service contract" means any written agreement whereby any company, as herein defined, for a consideration, promises to render, furnish, or procure for any other person, whether that person is a member of such company or otherwise, motor club service, as herein defined.

616.71(14) (14) "Theft service" means any act by a company, as herein defined, the purpose of which is to locate, identify or recover a motor vehicle, owned or controlled by the holder of a service contract with any such company, which has been, or may be, stolen, or to detect or apprehend the person guilty of such theft.

616.71(15) (15) "Touring service" means any act by a company, as herein defined, by which touring information is furnished without cost to holders of service contracts with any such company.

616.71(16) (16) "Towing service" means any act by a company, as herein defined, consisting of the drafting or moving of a motor vehicle from one place to another under other than its own power.

616.71 History History: 1977 c. 339 ss. 8, 44; Stats. 1977 s. 616.71; 1979 c. 355 s. 236; 1983 a. 189; 1987 a. 166; 1991 a. 316; 1993 a. 490; 1997 a. 254.



616.72 License to sell motor club service.

616.72  License to sell motor club service. No company shall sell or offer for sale any motor club service without first having deposited with the commissioner the sum of $25,000, in cash or securities approved by the commissioner, or, in lieu thereof, a bond in the form prescribed by the commissioner, payable to the state of Wisconsin, in the sum of $50,000, with corporate surety approved by the commissioner, conditioned upon the faithful performance in the sale or rendering of motor club service and payment of any fines or penalties levied against it for failure to comply with this chapter. Upon the depositing of such security with the commissioner, it shall be the duty of said commissioner to issue a certificate of authority to said company. The provisions of this section shall not affect or apply to any company heretofore organized which has been in continuous operation in this state for a period of more than 3 years immediately prior to May 24, 1933 and has a fully paid annual membership of more than 500 members within this state. The foregoing cash deposit or bond is not required in any instance as a penalty, but for the protection of the public only.

616.72 History History: 1977 c. 339 ss. 8, 44; Stats. 1977 s. 616.72.



616.74 Manner of obtaining company license; fee.

616.74  Manner of obtaining company license; fee.

616.74(1)(1) No certificate of authority shall be issued by the commissioner until the company has filed with the commissioner the following:

616.74(1)(a) (a) A formal application in such form and detail as the commissioner may require, executed under oath by its president or other principal officer;

616.74(1)(b) (b) A certified copy of its charter or articles of incorporation and its bylaws, if any;

616.74(1)(c) (c) A certificate from the department of financial institutions, if it is a nonprofit corporation, that it has complied with the corporation laws of this state; if it is a corporation the stock of which has been or is being sold to the general public, a certificate from the division of securities that it has complied with the requirements of the securities law of this state.

616.74(2) (2) No certificate of authority shall be issued by the commissioner until the company has paid to the commissioner the fee required by s. 601.31 (1) (b).

616.74(3) (3) Every certificate of authority issued hereunder shall expire annually on July 1, of each year, unless sooner revoked or suspended, as hereinafter provided.

616.74 History History: 1971 c. 307; 1977 c. 339 s. 8; Stats. 1977 s. 616.74; 1979 c. 102 s. 237; 1991 a. 316; 1995 a. 27.



616.76 Form of service contract.

616.76  Form of service contract. No service contract shall be executed, issued, or delivered in this state until the form thereof has been approved in writing by the commissioner.

616.76 History History: 1977 c. 339 s. 8; Stats. 1977 s. 616.76.



616.77 Execution of service contract.

616.77  Execution of service contract. Every service contract, executed, issued, or delivered in this state shall be made in duplicate, and shall be dated and signed by the company issuing the service contract and by the party purchasing the service contract, and one copy shall be kept by the company, and the other copy shall be delivered to the party purchasing the service contract.

616.77 History History: 1977 c. 339 s. 8; Stats. 1977 s. 616.77; 1987 a. 166.



616.78 Contents of contract.

616.78  Contents of contract. No service contract shall be executed, issued, or delivered in this state unless it contains the following:

616.78(1) (1) The exact corporate or other name of the company.

616.78(2) (2) The exact location of its home office and of its usual place of business in this state, giving street number and city.

616.78 History History: 1977 c. 339 s. 8; Stats. 1977 s. 616.78.



616.79 Only agents to solicit business.

616.79  Only agents to solicit business. No person shall solicit, or aid in the solicitation of, another person to purchase a service contract issued by a company not duly licensed under this subchapter.

616.79 History History: 1977 c. 339 ss. 8, 44; 1979 c. 355 s. 236.



616.80 Misrepresentations forbidden.

616.80  Misrepresentations forbidden. No company, and no officer or agent thereof, shall orally, or in writing, misrepresent the terms, benefits, or privileges of any service contract issued, or to be issued, by it.

616.80 History History: 1977 c. 339 s. 8; Stats. 1977 s. 616.80.



616.81 Company always bound by contract.

616.81  Company always bound by contract. Any service contract made, issued, or delivered contrary to any provision of this subchapter shall nevertheless be valid and binding on the company.

616.81 History History: 1977 c. 339 ss. 8, 44; Stats. 1977 s. 616.81; 1979 c. 355 s. 236.



616.82 Person exempted.

616.82  Person exempted. Nothing in this subchapter applies to an authorized attorney at law acting in the usual course of the profession, nor to any insurance company, bonding company, or surety company now or hereafter duly and regularly licensed and doing business as such under the laws of this state.

616.82 History History: 1977 c. 339 ss. 8, 44; Stats. 1977 s. 616.82; 1979 c. 89, 176; 1979 c. 355 s. 236.






617. Regulation of insurance holding companies and intercorporate transactions relating to insurers.

617.01 Construction and purpose.

617.01  Construction and purpose.

617.01(1) (1)  Construction. This chapter shall be liberally construed to achieve the purpose of sub. (2), which shall constitute an aid and guide to interpretation but not an independent source of power.

617.01(2) (2) Purpose. The purpose of this chapter is to protect the interests of insureds, stockholders and of the public against intercorporate transactions among affiliates that may affect the solidity of insurers authorized to do business in this state or otherwise be detrimental to protected interests.



617.03 Exemptions.

617.03  Exemptions. The commissioner may exempt any specified person or class of persons from this chapter or any provisions thereof, when the commissioner deems such exemption consistent with the purposes of this chapter and in the public interest.

617.03 History History: 1979 c. 102 s. 236 (6).



617.11 Reports on affiliates.

617.11  Reports on affiliates.

617.11(1) (1)  Information. Except as provided under subs. (2) and (2m), an insurer authorized to do business in this state, and a person attempting to acquire or having control of an insurer authorized to do business in this state, shall report to the commissioner the information concerning the insurer and its affiliates that the commissioner requires by rule. The commissioner may promulgate rules prescribing the timing of reports under this subsection, including, but not limited to, requiring periodic reporting and the form and procedure for filing reports.

617.11(2) (2) Exemption for certain insurers. Neither sub. (1) nor s. 617.21 (1) applies to a foreign insurer or an alien insurer, nor to a person attempting to acquire or having control of either, if the foreign insurer or alien insurer is subject to all of the following:

617.11(2)(a) (a) Laws, rules or regulations of the jurisdiction of its domicile that are substantially similar to or more stringent than sub. (1) and rules promulgated under sub. (1).

617.11(2)(b) (b) Beginning January 1, 1989, laws, rules or regulations of its domicile that are substantially similar to or more stringent than ss. 617.21 (1) and (3r) and 617.225 and rules promulgated under those sections.

617.11(2)(c) (c) Beginning January 1, 1989, laws, rules or regulations of the jurisdiction of its domicile that either:

617.11(2)(c)1. 1. Require it to report to that jurisdiction a material change in or addition to a report required under laws, rules or regulations under par. (a) within 15 days after the last day of the month during which it learns of the change or addition; or

617.11(2)(c)2. 2. Are substantially similar to or more stringent than s. 617.21 (2) to (3g) and rules promulgated under those subsections.

617.11(2m) (2m) Exemption if the insurer reports. Subsection (1) does not apply to a person attempting to acquire or having control of an insurer, if the insurer reports as required under sub. (1) on behalf of the person.

617.11(3) (3) Report for affiliates. One insurer may report on behalf of all affiliated insurers if it provides all the information that would be required if each insurer reported separately.

617.11(5) (5) Consent to jurisdiction. Every insurer authorized to do business in this state shall promptly submit to the commissioner a statement from each of its affiliates that owns stock in the insurer either directly or through intermediaries, that controls the insurer or that is a party to any transaction, dividend or distribution that the insurer is required to report under s. 617.21, to the effect that the affiliate agrees to be subject to the jurisdiction of the commissioner and the courts of this state for the purposes of this chapter. The commissioner may by rule require that such statements be submitted for other classes of affiliates if he or she finds that the interests of policyholders or the public so require.

617.11(6) (6) Information order. Notwithstanding subs. (2) and (2m), the commissioner may, by order, require any insurer authorized to do business in this state, or any person attempting to acquire or having control of the insurer, to report information under sub. (1) or other information to the commissioner.

617.11 History History: 1979 c. 102 s. 236 (2), (5); 1987 a. 167.



617.21 Transactions with affiliates.

617.21  Transactions with affiliates.

617.21(1) (1)  General requirements. Except as provided under s. 617.11 (2), neither an insurer authorized to do business in this state nor an affiliate of the insurer may enter into a transaction between the insurer and affiliate unless all of the following apply:

617.21(1)(a) (a) The transaction at the time it is entered into is reasonable and fair to the interests of the insurer.

617.21(1)(b) (b) The books, accounts and records of each party to the transaction are kept in a manner that clearly and accurately discloses the nature and details of the transaction and in accordance with generally accepted accounting principles permits ascertainment of charges relating to the transaction.

617.21(1)(c) (c) The insurer's surplus following any dividends or distributions to shareholders or a person having control of the insurer is reasonable in relation to the insurer's outstanding liabilities and adequate to its financial needs.

617.21(1)(d) (d) The transaction complies with any other standard that the commissioner prescribes by rule.

617.21(2) (2) Transactions of domestic insurers subject to disclosure.

617.21(2)(a)(a)

617.21(2)(a)1.1. Except as provided under sub. (3t), the commissioner may promulgate rules requiring a domestic insurer, a person attempting to acquire or having control of a domestic insurer and affiliates of a domestic insurer to report a transaction or a group or series of transactions, if all of the following are satisfied:

617.21(2)(a)1.a. a. The transaction is between a domestic insurer and a person attempting to acquire or having control of the domestic insurer or an affiliate of the domestic insurer, or the transaction directly or indirectly benefits the person or affiliate.

617.21(2)(a)1.b. b. The transaction is, or the group or series of transactions are, material to the domestic insurer.

617.21(2)(a)2. 2. Transactions which are material to a domestic insurer for the purposes of subd. 1. include, but are not limited to, management contracts, service contracts and cost-sharing arrangements.

617.21(2)(b) (b) Except as provided under sub. (3t), no domestic insurer, person attempting to acquire or having control of a domestic insurer or affiliate of the domestic insurer may enter into a transaction required to be reported to the commissioner under this subsection unless the domestic insurer, person and affiliate report the transaction to the commissioner in the form and by the date before the effective date of the transaction that are prescribed by the commissioner by rule. The commissioner may not require the transaction to be reported earlier than at least 30 days before the effective date.

617.21(3) (3) Disapproval. The commissioner may, within the period prescribed in sub. (2), disapprove any transaction reported under sub. (2) if the commissioner finds that it would violate the law or would be contrary to the interests of insureds, stockholders or the public.

617.21(3g) (3g) Transactions prohibited. Except as provided under sub. (3t), no domestic insurer, person attempting to acquire or having control of the insurer or affiliate of the insurer may enter into a transaction that is not reported as required under sub. (2) or that is disapproved by the commissioner under sub. (3).

617.21(3m) (3m) Voidable transactions. If a domestic insurer, person attempting to acquire or having control of the insurer or affiliate enters into a transaction in violation of this section, the insurer may void the transaction and obtain an injunction and recovery from the person or affiliate of the amount necessary to restore the insurer to its condition had the transaction not occurred. The commissioner may order an insurer to void the transaction, to commence an action against the person or affiliate or to take other action.

617.21(3r) (3r) Required surplus. The commissioner may promulgate rules for determining adequacy of surplus under this section.

617.21(3t) (3t) Exemption if insurer reports. Section 617.21 (2) to (3g) does not apply to a person attempting to acquire or having control of, or an affiliate of, an insurer, if the insurer reports as required under sub. (2) on behalf of the person or on behalf of the affiliate, and the transaction is not disapproved by the commissioner under sub. (3).

617.21 History History: 1977 c. 203 ss. 102, 104; 1979 c. 102 ss. 144, 236 (6), (20); 1983 a. 120; 1987 a. 167.



617.22 Dividends and other distributions.

617.22  Dividends and other distributions.

617.22(1) (1)  General. Any action by the board of a stock insurer authorized to do business in this state authorizing any distribution to shareholders other than a stock dividend shall be reported to the commissioner in writing. No payment may be made until at least 30 days after such report.

617.22(2) (2) New corporations. For 5 years after the initial issuance of a certificate of authority, no payment may be made under sub. (1) until at least 45 days after the report. The commissioner may extend the waiting period an additional 45 days by giving notice to the corporation not less than 5 days before expiration of the first 45-day period.

617.22(3) (3) Exemptions. If sub. (2) is inapplicable, no report need be made under sub. (1) of a distribution that is no more than 15% larger than for the corresponding period in the previous year.

617.22(4) (4) Special exemption for certain nondomestic insurers. A nondomestic insurer which does not have to report under s. 617.11 is only required to report dividends if so directed by the commissioner.

617.22 History History: 1979 c. 102 ss. 145, 236 (2).



617.225 Extraordinary dividends.

617.225  Extraordinary dividends.

617.225(1) (1) A domestic insurer may not pay an extraordinary dividend to its shareholders and an affiliate of the insurer may not accept an extraordinary dividend unless the insurer reports the extraordinary dividend to the commissioner at least 30 days before payment and the commissioner does not disapprove the extraordinary dividend within that period.

617.225(2) (2) The commissioner may promulgate rules under this section including, but not limited to, rules prescribing the form and content of and procedure for filing reports under this section.

617.225(3) (3) An insurer may declare an extraordinary dividend that is conditioned upon the insurer's compliance with sub. (1). A declaration of an extraordinary dividend under this subsection does not confer rights on a shareholder or affiliate unless sub. (1) is complied with and is void if the extraordinary dividend is disapproved by the commissioner.

617.225(4) (4) In addition to any remedies available under s. 617.23, an insurer may recover from an affiliate any extraordinary dividend paid in violation of this section.

617.225 History History: 1987 a. 167; 2003 a. 261.



617.23 Liability of affiliates.

617.23  Liability of affiliates.

617.23(1) (1)  Right of receiver to recover dividends paid. If an order for the liquidation, rehabilitation or conservation of an insurer authorized to do business in this state is entered under ch. 645, the receiver appointed under the order shall have a right to recover on behalf of the insurer the amount of distributions other than stock dividends paid by the insurer on its capital stock at any time during the 5 years preceding the petition for liquidation, rehabilitation or conservation, subject to the limitations of subs. (2) to (4).

617.23(2) (2) Dividend payments recoverable. No such dividend shall be recoverable if the insurer shows that when paid the distribution was lawful and reasonable, and that the insurer did not know and could not reasonably have known that the distribution might adversely affect the ability of the insurer to fulfill the obligations to claimants under its insurance contracts.

617.23(3) (3) Persons liable.

617.23(3)(a)(a) Affiliates at time of payment. Any person who was an affiliate of the insurer at the time the distributions were paid shall be liable up to the amount of distributions he or she received.

617.23(3)(b) (b) Affiliates at time of declaration of distribution. Any person who was an affiliate of the insurer at the time the distributions were declared shall be liable up to the amount of distributions he or she would have received if they had been paid immediately.

617.23(3)(c) (c) Joint and several liability. If under pars. (a) and (b) 2 persons are liable with respect to the same distributions, they shall be jointly and severally liable.

617.23(4) (4) Aggregate limitation. The maximum amount recoverable under this section is:

617.23(4)(a) (a) The amount needed in excess of all other available assets to pay all claims under the receivership.

617.23(4)(b) (b) Reduced by any amount already paid to receivers under similar laws of other states.

617.23(5) (5) Secondary liability. If any person liable under sub. (3) is insolvent, all its affiliates that controlled it at the time the dividend was paid are jointly and severally liable for any resulting deficiency in the amount recovered from the insolvent affiliate.

617.23 History History: 1977 c. 203 ss. 95, 103; 1979 c. 102 ss. 146, 236 (5); 1989 a. 359; 1997 a. 254.



617.25 Officers and directors.

617.25  Officers and directors.

617.25(1) (1) No director or officer of an insurer or of an affiliate of an insurer may permit, participate in or assent to a transaction or payment or acceptance of a dividend or distribution prohibited under this chapter.

617.25(2) (2) An officer or director of an insurer or of an affiliate of an insurer who knows, or reasonably should know, that the insurer or affiliate has entered into a transaction or paid a dividend or distribution that violates this chapter shall report the transaction, dividend or distribution to the commissioner in writing within 30 days after attaining that knowledge. Section 601.42 (6) applies to a report under this section and the report is confidential unless the commissioner finds it necessary to disclose the report for the purpose of enforcing this chapter.

617.25 History History: 1987 a. 167.






618. Nondomestic insurers.

618.01 Purposes.

618.01  Purposes. The purposes of this chapter are:

618.01(1) (1) To protect insureds, creditors and the public in this state by providing adequate standards and an orderly procedure for the authorization of nondomestic insurers;

618.01(2) (2) To prevent evasion by unauthorized insurers of the regulatory and tax laws of this state and to protect this state and its residents against loss from such action;

618.01(3) (3) To subject unauthorized insurers and other persons doing an insurance business in this state to the jurisdiction of the commissioner and the courts of this state;

618.01(4) (4) To protect authorized insurers from unfair competition by unauthorized insurers; and

618.01(5) (5) To provide an orderly method, under reasonable and practical safeguards, for procuring insurance from unauthorized insurers.

618.01 History History: 1971 c. 260.



618.02 Definitions.

618.02  Definitions. For the purposes of this chapter, unless the context indicates otherwise:

618.02(1) (1) "Directly procured insurance" means insurance procured under s. 618.42.

618.02(2) (2) "Doing an insurance business" includes:

618.02(2)(a) (a) Soliciting, making, or proposing to make an insurance contract;

618.02(2)(b) (b) Taking or receiving an application for insurance;

618.02(2)(c) (c) Collecting or receiving, in full or in part, an insurance premium;

618.02(2)(d) (d) Issuing or delivering an insurance policy except as a messenger not employed by the insurer or by an insurance agent or broker;

618.02(2)(e) (e) Inspecting risks, setting rates, disseminating information or advising on risk management in connection with the solicitation, negotiating, procuring or effectuation of insurance coverage;

618.02(2)(f) (f) Investigating, settling, adjusting or litigating claims;

618.02(2)(g) (g) In any way representing or assisting any person to do an insurance business or to procure insurance; and

618.02(2)(h) (h) Any other act generally regarded as doing an insurance business.

618.02(3) (3) "Doing an insurance business" does not include:

618.02(3)(a) (a) Acting as an attorney for a client; and

618.02(3)(b) (b) Acting as a full-time salaried employee of an insured in the capacity of an insurance buyer or manager.

618.02 History History: 1971 c. 260; 1981 c. 314.



618.11 Application.

618.11  Application. Any person, including the United States branch of an alien insurer, authorized to transact the business of insurance as an insurer in another jurisdiction may apply for a certificate of authority to do an insurance business in this state, using the forms prescribed by the commissioner. The applicant shall include the information and documents the commissioner requests, including the following unless the commissioner excludes any of them:

618.11(1) (1) A copy of the insurer's articles and bylaws;

618.11(2) (2) Financial statements for the most recent completed fiscal year, with an explanation of the bases of all valuations and computations, in such detail as the commissioner reasonably requires;

618.11(3) (3) A summary, as detailed as the commissioner reasonably requires, of the insurer's financial history for the preceding 10 years;

618.11(4) (4) The names of its directors and principal officers and all their addresses and occupations for the preceding 10 years;

618.11(5) (5) In the case of an alien insurer, the name of its United States manager and for the preceding 10 years all the manager's addresses and occupations; and if the manager is corporate the names, addresses and occupations of the manager's directors and principal officers and detailed financial statements of the manager;

618.11(6) (6) A schedule listing:

618.11(6)(a) (a) All jurisdictions in which it has done or been authorized to do an insurance business during the preceding 10 years;

618.11(6)(b) (b) All jurisdictions to which it has applied for authorization to do an insurance business during the preceding 10 years, and the dates and results of such applications;

618.11(6)(c) (c) All jurisdictions from which it has withdrawn during the preceding 10 years, and the reasons for its withdrawals;

618.11(6)(d) (d) All administrative or criminal actions, orders or proceedings to which it or any of its directors or principal officers have been subjected on account of an alleged violation of any law governing insurance operations in any jurisdiction during the preceding 10 years, or not involving insurance operations if it is a felony;

618.11(7) (7) A description of its present business operations, including the coverages written and the territories in which it does business, and including a statement that it is in compliance with s. 620.05, with such documentary evidence of compliance as the commissioner requires;

618.11(8) (8) A list of any significant statements, reports or other documents that have been prepared during the preceding 10 years for any insurance regulatory authority or for general distribution among creditors, shareholders, members, subscribers or policyholders;

618.11(9) (9) If it has actually transacted an insurance business for less than 5 years, a detailed history of the past and projection of the anticipated operating results at the end of each of the first 5 years of operation, based where known on actual data and otherwise on reasonable assumptions of loss experience, premium and other income, operating expenses and acquisition costs;

618.11(10) (10) A statement showing to what extent organizational and promotional expenses have been paid, and to what extent organizational procedures are incomplete;

618.11(11) (11) A certificate from the domiciliary regulatory authority and the state of entry into the United States, if any, that so far as known the applicant is sound and that there are no legitimate objections to its proposed operations in this state;

618.11(12) (12) The plan for conducting an insurance business in this state, including:

618.11(12)(a) (a) The geographical area in which business is intended to be done;

618.11(12)(b) (b) The types of insurance intended to be written;

618.11(12)(c) (c) The proposed marketing methods;

618.11(12)(d) (d) The proposed method for the establishment of premium rates; and

618.11(12)(e) (e) Copies of the policy and application forms intended to be used in this state;

618.11(13) (13) Any other information the commissioner reasonably requires; and

618.11(14) (14) Authorization to the commissioner or office to make inquiry of any person about the applicant, its manager under a management contract, its attorney in fact, its general agents, and any of the officers, directors or shareholders of any of them designated by the commissioner or office, and agreement by the applicant and any other persons so designated that in the absence of actual malice, no communication made in response to any such inquiry will subject the persons making it to an action for damages for the communication brought by the applicant or the designated person or a legal representative of either. No such action shall lie whether such agreement is made or not.

618.11 History History: 1971 c. 260; 1977 c. 339; 1989 a. 332.

618.11 Annotation Legislative Council Note, 1977: This amendment to sub. (7) and the creation of s. 620.05 replace s. 206.22. [Bill 258-S]



618.12 Certificate of authority.

618.12  Certificate of authority.

618.12(1) (1)  Issuance. The commissioner shall either issue a certificate of authority to an applicant under s. 618.11 or issue an order refusing the certificate which finds:

618.12(1)(a) (a) That not all requirements of the law have been met; or

618.12(1)(b) (b) That the applicant is either not sound, not reliable, not entitled to public confidence or cannot reasonably be expected to perform its obligations continuously in the future; or

618.12(1)(c) (c) That the applicant's directors and officers or, in the case of an alien insurer, its United States manager, are not sufficiently trustworthy, competent, experienced and free from conflict of interest to engage in the proposed business in this state and to comply continuously with the laws of this state; or

618.12(1)(d) (d) That the methods and practices to be used in doing business are not consistent with the interests of the applicant's insureds, creditors or the public in this state.

618.12(2) (2) Substitutes for legal requirements. If the commissioner finds that the applicant does not comply with all requirements of the law, the commissioner may after a hearing under s. 618.28 issue a certificate of authority if the purposes of each such requirement and the protection of insureds, creditors and the public in this state are otherwise achieved by:

618.12(2)(a) (a) A deposit in trust to be established and maintained under s. 601.13; or

618.12(2)(b) (b) A bond conditioned on the satisfaction of the purposes of the requirement and acceptable to the commissioner; or

618.12(2)(c) (c) Special limits on the applicant's business or methods of operation in this state or elsewhere; or

618.12(2)(d) (d) Additional or alternative protective devices that the commissioner considers satisfactory.

618.12(3) (3) Limits. The certificate of authority shall specify the terms of any deposit or bond required as a condition for authorization, any special limits placed on the insurer's business or methods of operation in this state, and any other restrictive terms imposed under sub. (2).

618.12(4) (4) Alteration of certificate. An insurer may at any time apply to the commissioner for a new certificate of authority, removing, altering or adding limits on its business or methods of operation. The application shall be accompanied by so much of the information under s. 618.11 as the commissioner reasonably requires. The commissioner shall issue the new certificate as requested if he or she would do so if an initial application were being made.

618.12 History History: 1971 c. 260; 1979 c. 102 s. 236 (5), (6).



618.14 Admission of nondomestic fraternals.

618.14  Admission of nondomestic fraternals.

618.14(1)(1)  Application. A nondomestic fraternal may apply for authorization to transact business in this state, by filing with the commissioner:

618.14(1)(a) (a) A certified copy of its articles and bylaws;

618.14(1)(b) (b) A power of attorney to the commissioner to receive service of process and other papers;

618.14(1)(c) (c) A certificate from the proper official in its home jurisdiction that the fraternal is authorized to transact business therein;

618.14(1)(d) (d) Each of its forms of contracts;

618.14(1)(e) (e) A statement of its business in the form required by the commissioner, showing that the business of the fraternal substantially complies with all the provisions of law relating to like domestic fraternals; and

618.14(1)(f) (f) Such other information as the commissioner may deem necessary.

618.14(2) (2) Examination. The commissioner shall examine the applicant fraternal.

618.14(3) (3) Certificate of authority. The commissioner shall grant a certificate of authority to do business in this state if the fraternal's condition and practices protect the interests of potential insureds, creditors and the public.

618.14 History History: 1975 c. 373.



618.21 Corporation law requirements from chs. 180, 610

618.21  Corporation law requirements from chs. 180, 610, 611 and 623 applicable to nondomestic corporations.

618.21(1)(1)  Strict compliance. No nondomestic corporation may be authorized to do business in this state unless it complies strictly with the following requirements:

618.21(1)(a) (a) Financial requirements. The financial requirements of ss. 611.19 and 623.11;

618.21(1)(b) (b) Other requirements. The requirements of s. 180.1506, the requirements of s. 611.41 (1) as modified by s. 611.41 (3), s. 611.54 (1) (a), the reporting requirement of s. 611.54 (2) whenever removal is made involuntarily under the law of the domicile, and s. 611.57; and

618.21(1)(c) (c) Requirements applicable to new corporations. For 5 years after the initial issuance of a certificate of authority in its domiciliary jurisdiction, the requirements of s. 611.29 (2); and if the corporation has transacted an insurance business for less than 5 years or has not paid in full all organizational and promotional expenses, it must still have initial expendable surplus considered by the commissioner to be adequate, subject to the limits of s. 611.19.

618.21(2) (2) Substantial compliance.

618.21(2)(a)(a) General. No nondomestic insurance corporation may be authorized to do business in this state unless it everywhere complies substantially with ss. 611.12 (2) (d), 611.24 and 611.25 except that the approval requirement of s. 611.25 (1) does not apply, and s. 611.26.

618.21(2)(b) (b) Corporate reorganization or transformation. When any corporate reorganization, transformation or liquidation of a nondomestic insurer is proposed by it or approved by the domiciliary commissioner or by another official act, notice shall be given to the commissioner promptly.

618.21(3) (3) Orders imposing and eliminating restrictions. The commissioner may issue orders under s. 611.03 that are applicable to nondomestic corporations.

618.21(4) (4) Other requirements. After a hearing, the commissioner may by order apply any provision of ch. 611 to a nondomestic corporation if the commissioner finds that it is necessary for the protection of the interests of its insureds, creditors or the public in this state.

618.21(5) (5) Fraternals. This section does not apply to fraternals.

618.21 History History: 1971 c. 260; 1973 c. 184; 1975 c. 373; 1983 a. 192; 1989 a. 303; 1991 a. 316; 1997 a. 79.

618.21 Annotation Legislative Council Note to sub. (5), 1975: A special section applies to fraternals. See s. 618.26. In contrast, s. 618.22 does not apply to fraternals. [Bill 643-S]



618.22 Exclusive agency and management contracts of nondomestic corporations.

618.22  Exclusive agency and management contracts of nondomestic corporations.

618.22(1) (1)  Filing of contract. No nondomestic insurer may be a party to any exclusive agency contract or management contract as defined in ss. 611.66 and 611.67 respectively, unless the contract is filed with the commissioner and not disapproved under this section within 30 days after filing, or such reasonable extended period as the commissioner may specify by notice given within the 30 days.

618.22(2) (2) Disapproval. The commissioner shall disapprove a contract under sub. (1) or s. 611.67 if he or she finds that:

618.22(2)(a) (a) It subjects the insurer to excessive charges; or

618.22(2)(b) (b) The contract extends for an unreasonable period of time; or

618.22(2)(c) (c) The contract does not contain fair and adequate standards of performance; or

618.22(2)(d) (d) The persons empowered under the contract to manage the company are not sufficiently trustworthy, competent, experienced and free from conflict of interest to manage the company with due regard for the interests of its insureds, creditors or the public; or

618.22(2)(e) (e) The contract contains provisions which impair the interests of its insureds, creditors or the public in this state.

618.22 History History: 1971 c. 260; 1979 c. 102 s. 236 (5); 1985 a. 29.



618.23 Requirements for nondomestic reciprocals.

618.23  Requirements for nondomestic reciprocals.

618.23(1)(1)  Conditions of authorization. No nondomestic reciprocal may be authorized to do business in this state unless under the laws of its domicile or the provisions of its power of attorney or otherwise it can sue and be sued in its own name, and the assets resulting from the exchange of insurance contracts can be reached by its creditors; and either:

618.23(1)(a) (a) Nonassessable reciprocals. If it issues only nonassessable policies, it meets all the financial requirements for a mutual corporation in like circumstances including surplus, whether unallocated or in subscribers' accounts, that is at least as great as the level specified by s. 623.11; or

618.23(1)(b) (b) Assessable reciprocals. If it issues any assessable policies, it meets all the requirements for a mutual corporation issuing assessable policies in like circumstances and its subscribers are liable to the exchange to the limit of their assessability without regard to the validity or collectibility of any assessment levied against other subscribers.

618.23(2) (2) Substitute for the liability under sub. (1) (b). Where the liability of subscribers does not satisfy sub. (1) (b), the commissioner may nevertheless authorize an assessable reciprocal if he or she is satisfied that practices are actually followed by the attorney in fact which ensure the capacity and willingness of all subscribers to pay assessments if called upon to do so, or which otherwise ensure the solidity of the operation.

618.23(3) (3) Corporation provisions applicable. To the extent consistent with the nature of a reciprocal, the provisions of ch. 611 that are made applicable to nondomestic mutual corporations by s. 618.21 apply to nondomestic reciprocals and the provisions and requirements applicable to principal officers of corporations apply to the attorneys in fact of reciprocal insurers.

618.23 History History: 1971 c. 260; 1979 c. 102 s. 236 (5).



618.24 Requirements for incorporated alien insurers.

618.24  Requirements for incorporated alien insurers.

618.24(1)(1)  Conditions for authorization. No incorporated alien insurer may be authorized to do business in this state unless:

618.24(1)(a) (a) It has operated for 5 years in its domicile or the commissioner finds other grounds for being confident that it will be solid during its formative period;

618.24(1)(b) (b) It supplies and commits itself to maintain in the United States a deposit or bond in an amount the commissioner deems sufficient to protect the interests of insureds, creditors and the public in this state; and

618.24(1)(c) (c) It files with the commissioner such agreement as the commissioner requires with respect to records, reports and submission to examinations, including an undertaking to keep its records, reports and other documents constantly available in full in the English language so far as they are relevant to its United States business, and an undertaking to keep records and make reports on United States business in a form satisfactory to the commissioner.

618.24(2) (2) Deposits. A deposit under sub. (1) (b) may be made as specified in s. 601.13 or with another trustee in this or another state approved by the commissioner. The deposit shall be in trust for such persons as the commissioner deems appropriate to achieve the purposes of sub. (1) (b). The trustees shall supply a certificate of the deposit in whatever form and at whatever intervals the commissioner reasonably requires.

618.24(3) (3) Bonds. A bond satisfies sub. (1) (b) if it is issued by an insurer authorized to do a surety business in this state and is conditioned on nonperformance of any obligation to such persons as the commissioner considers appropriate to achieve the purposes of sub. (1) (b). Each such bond shall cover any claims that arise out of occurrences prior to termination of the bond, and shall not be terminable on any ground without at least 30 days' notice to the commissioner. Each such bond shall be in such form and be renewed at such intervals as the commissioner reasonably requires.

618.24 History History: 1971 c. 260; 1979 c. 102 s. 236 (6).



618.25 Requirements for unincorporated nondomestic insurers.

618.25  Requirements for unincorporated nondomestic insurers. No nondomestic individual underwriter or syndicate may be authorized to do business in this state unless:

618.25(1) (1) It complies with such requirements stated in s. 618.24 as are applicable to an unincorporated insurer;

618.25(2) (2) It files undertakings with the commissioner to comply with legal controls and institutional practices for securing the performance of obligations that are functionally equivalent to those imposed on nondomestic insurance corporations, even if in detail the controls and practices are dissimilar; and

618.25(3) (3) The commissioner is satisfied that it keeps records and can supply information that will enable the commissioner to protect fully the interests of insureds, creditors and the public in this state.

618.25 History History: 1971 c. 260; 1979 c. 102 s. 236 (21).



618.26 Requirements for nondomestic fraternals.

618.26  Requirements for nondomestic fraternals.

618.26(1)(1)  Strict compliance. No nondomestic fraternal may be authorized to do business in this state unless it complies strictly with all of the following requirements:

618.26(1)(a) (a) Financial requirements. The financial requirements of ss. 614.19 and 623.11.

618.26(1)(b) (b) Other requirements. The requirements of s. 180.1506, 611.54 (1) (a) as incorporated by s. 614.54, the reporting requirement of s. 611.54 (2) as incorporated by s. 614.54 whenever removal is made involuntarily under the laws of the domicile, s. 611.57 as incorporated by s. 614.57, and ss. 614.10, 614.12 (1) (c), 614.41 (2) and 614.82 (1).

618.26(1)(c) (c) Requirements applicable to new fraternals. For 5 years after the initial issuance of a certificate of authority in its domiciliary jurisdiction, the requirements of s. 614.29 (2); and if the fraternal has transacted an insurance business for less than 5 years or has not paid in full all organizational and promotional expenses, it must still have initial expendable surplus considered by the commissioner to be adequate, subject to the limits of s. 614.19.

618.26(2) (2) Substantial compliance.

618.26(2)(a)(a) General. No nondomestic fraternal may be authorized to do business in this state unless it everywhere complies substantially with ss. 611.24 to 611.26 as incorporated by s. 614.24, except that the approval requirement of s. 611.25 (2) does not apply.

618.26(2)(b) (b) Corporate reorganization or transformation. When any corporate reorganization, transformation or liquidation of a nondomestic fraternal, or any levy to cover a deficiency under a law comparable to s. 614.19 (3), is proposed by it or approved by the domiciliary commissioner or by another official act, notice shall be given to the commissioner promptly.

618.26(3) (3) Orders imposing and eliminating restrictions. The commissioner may issue orders under s. 614.03 that are applicable to nondomestic fraternals.

618.26(4) (4) Other requirements. After a hearing, the commissioner may by order apply any provision of ch. 614 to a nondomestic fraternal upon a finding that it is necessary for the protection of the interests of its members, creditors or the public in this state.

618.26 History History: 1975 c. 373, 421; 1989 a. 303; 1999 a. 85.

618.26 Annotation Legislative Council Note, 1975: This section closely parallels s. 618.21. [Bill 643-S]



618.28 Exemptions from Wisconsin law.

618.28  Exemptions from Wisconsin law.

618.28(1) (1)  Exemptions. Any nondomestic insurer authorized to do business in this state may apply for and the commissioner may make an order exempting it from any requirement otherwise applicable to it, if the commissioner finds after a hearing:

618.28(1)(a) (a) That in the absence of the statutory requirement in this state the requirement would not be imposed on the insurer or on a similar Wisconsin insurer by the law of the insurer's domicile;

618.28(1)(b) (b) That exemption from the requirement will not endanger the interests of insureds, creditors or the public in this state; and

618.28(1)(c) (c) That the exemption will not give the insurer an unfair competitive advantage over domestic insurers.

618.28(2) (2) Notice and hearing. The hearing may not be held until at least 30 days after notice has been given to competing insurers authorized to do business in this state by publication in the administrative register or otherwise in a manner considered adequate by the commissioner. Any such insurer may appear in the hearing and state its position on sub. (1) (c).

618.28 History History: 1971 c. 260; 1991 a. 316.



618.31 Changes in business plan.

618.31  Changes in business plan.

618.31(1) (1)  Notification. Within 5 years after the initial issuance of a certificate of authority to a nondomestic insurer by its domiciliary jurisdiction no substantial change may be made in the business plan and the insurer may not substantially deviate from it unless notice of the proposed action is filed with the commissioner 30 days in advance of the proposed effective date. The commissioner at least 5 days before the proposed effective date may request that the effective date be deferred for an additional period not exceeding 30 days.

618.31(2) (2) Disapproval.

618.31(2)(a)(a) Applicability in this state. If the commissioner finds that effectiveness of the proposed change within this state would be contrary to the laws of this state or to the interests of insureds, creditors or the public in this state, the commissioner may prohibit the application of the change to this state.

618.31(2)(b) (b) Changes outside state. If the commissioner finds after a hearing that the application of the change outside of this state would endanger the interests of insureds, creditors or the public in this state, the commissioner may revoke the insurer's certificate of authority unless it agrees not to make such a change.

618.31 History History: 1971 c. 260; 1979 c. 102 s. 236 (6); 1991 a. 316.



618.32 Transfer of business.

618.32  Transfer of business.

618.32(1) (1)  Report to commissioner. Any action by which a nondomestic insurer proposes to transfer to another person or to reinsure any part of its insurance business in this state, other than in the normal and usual course of business, shall be reported to the commissioner not less than 30 days in advance of the proposed effective date. The commissioner may defer the effective date for an additional period not exceeding 30 days by written notice to the insurer before expiration of the initial 30-day period.

618.32(2) (2) Disapproval. The commissioner may, within the 30-day period or its extension, prohibit the proposed action if it would be contrary to the law or to the interests of insureds, creditors or the public in this state.

618.32 History History: 1971 c. 260.



618.34 Assessment by nondomestic company.

618.34  Assessment by nondomestic company. Every nondomestic mutual insurer authorized in this state shall, immediately after making an assessment upon any of its members in this state, notify the commissioner thereof with a statement of the condition of the insurer, setting forth the facts showing the necessity for the assessment. No such insurer may make or increase any assessment because of its inability to collect assessments from its members in other states in which its policies were written in violation of law.

618.34 History History: 1971 c. 260.



618.36 Release from regulation.

618.36  Release from regulation.

618.36(1) (1)  Continuance of regulation. A nondomestic insurer authorized under this chapter is subject to regulation under the applicable provisions of chs. 600 to 646 until released from regulation under this section.

618.36(2) (2) Application for release. A nondomestic insurer may apply for release from regulation by filing with the commissioner:

618.36(2)(a) (a) Its certificate of authority;

618.36(2)(b) (b) A schedule of its outstanding liabilities from policies issued in this state, to residents of this state, or on risks located in this state and from other business transactions in this state;

618.36(2)(c) (c) A plan for securing the discharge of such liabilities; and

618.36(2)(d) (d) Such other information as the commissioner reasonably requires.

618.36(3) (3) Release order. The commissioner shall release the insurer from regulation if he or she finds:

618.36(3)(a) (a) That the insurer has ceased to do any new business in this state;

618.36(3)(b) (b) That the discharge of existing liabilities to creditors in this state is sufficiently secured; and

618.36(3)(c) (c) That the release would not otherwise be prejudicial to the interests of insureds, creditors or the public in this state, or of all insureds, creditors and the public in the United States if this state is the state of entry of the insurer into the United States.

618.36(4) (4) Notification or publication. The commissioner may, before deciding on the release, require the insurer to notify all agents or other classes of potentially interested persons in a manner he or she prescribes, or in a manner he or she prescribes to publish at its own expense its intention to withdraw. The notice shall advise affected persons to communicate to the commissioner any objections they may have to the withdrawal.

618.36(5) (5) Deposits and subjection to jurisdiction. The commissioner may, as a prerequisite for releasing the insurer, require a deposit under s. 601.13, a bond issued by a surety authorized in this state, or other appropriate security or reinsurance in an amount sufficient to secure the proper discharge of the insurer's liabilities in this state. The commissioner may also require an agreement to remain subject to the jurisdiction of the commissioner and the courts of this state with respect to any matter arising out of business done in this state prior to the release.

618.36 History History: 1971 c. 260; 1977 c. 339; 1979 c. 89 s. 543; 1979 c. 102 s. 236 (5), (7).



618.37 Revocation of certificate of authority.

618.37  Revocation of certificate of authority. Whenever there are grounds for delinquency proceedings against a nondomestic insurer under ch. 645, the commissioner may, after a hearing, revoke, suspend or limit its certificate of authority. No such action shall affect insurance already issued and the insurer shall remain subject to regulation until released under s. 618.36.

618.37 History History: 1971 c. 260.



618.39 Assisting unauthorized insurers.

618.39  Assisting unauthorized insurers.

618.39(1) (1)  Conduct prohibited. No person may do an insurance business in this state if the person knows or should know that the result is or might be the illegal placement of insurance with an unauthorized insurer or the subsequent servicing of an insurance policy illegally placed with an unauthorized insurer.

618.39(2) (2) Personal liability for violation. Any person who violates sub. (1) is personally liable to any claimant under the policy for any damage proximately caused by the person's violation. That damage may include damage resulting from the necessity of replacing the insurance in an authorized insurer or the failure of the unauthorized insurer to perform the insurance contract.

618.39(3) (3) Standards by rule.

618.39(3)(a)(a) The office may by rule promulgate standards for any of the following:

618.39(3)(a)1. 1. Establishing that a person should know that the result of insurance business is or might be the illegal placement of insurance with an unauthorized insurer or the subsequent servicing of an insurance policy illegally placed with an unauthorized insurer.

618.39(3)(a)2. 2. Imposing requirements under s. 601.42 or 628.04 or sanctions or remedial measures under sub. (2) or s. 601.64, or any other applicable penalty or remedial provision of chs. 600 to 646, for a violation of this section.

618.39(3)(b) (b) Notwithstanding par. (a) 1., it is not necessary for the office to promulgate a rule under par. (a) 1. to establish that a person violated sub. (1).

618.39 History History: 1971 c. 260; 1975 c. 371, 421; 2001 a. 65.

618.39 Annotation Legislative Council Note, 1975: Sub. (2) is added as an effective sanction to suppress knowing placement of insurance with unauthorized insurers. It is adapted from Conn. Insurance Laws, Sec. 38-90. Insurance agents and others should guarantee performance of insurance contracts they negotiate knowingly with unlicensed insurers, unless legally negotiated under the surplus lines law. In addition, the sanctions of s. 601.64 apply to violators of this provision. [Bill 16-S]



618.40 Definitions.

618.40  Definitions. In this subchapter, unless the context requires otherwise:

618.40(1) (1) "Affiliated group" means all persons that control, are controlled by, or are under common control with, an insured.

618.40(2) (2) "Authorized insurer" means an insurer that is licensed, or authorized, to transact the business of insurance under the law of the home state.

618.40(3) (3) "Control" means, with respect to a person having control over another person, that the person does any of the following:

618.40(3)(a) (a) Directly or indirectly, or acting through one or more other persons, owns, controls, or has the power to vote 25 percent or more of any class of voting securities of a person.

618.40(3)(b) (b) Controls in any manner the election of a majority of the directors or trustees of a person.

618.40(4) (4)

618.40(4)(a)(a) Except as provided in par. (b), "home state" means, with respect to an insured, one of the following:

618.40(4)(a)1. 1. The state in which the insured maintains its principal place of business or, in the case of an insured who is an individual, the individual's principal residence.

618.40(4)(a)2. 2. If 100 percent of the insured risk is located outside of the state referred to in subd. 1., the state to which the greatest percentage of the insured's taxable premium for that insurance contract is allocated.

618.40(4)(b) (b) If more than one insured from an affiliated group are named insureds on a single surplus lines insurance contract, "home state" means the state, as determined under par. (a), of the member of the affiliated group that has the largest percentage of premium attributed to it under the insurance contract.

618.40(5) (5) "Premium tax" means, with respect to unauthorized insurance, any tax, fee, assessment, or other charge imposed by this state directly or indirectly based on any payment made as consideration for an insurance contract for such insurance, including premium deposits, assessments, registration fees, and any other compensation given in consideration for a contract of insurance.

618.40(6) (6) "Principal place of business" means, with respect to determining the home state of an insured, the state where the insured maintains its headquarters and where the insured's high-level officers direct, control, and coordinate the business activities of the insured.

618.40(7) (7) "Principal residence" means, with respect to determining the home state of an insured who is an individual, the state where the individual resides for the greatest number of days during a calendar year.

618.40(8) (8) "State" includes any state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, the Northern Mariana Islands, the Virgin Islands, and American Samoa.

618.40(9) (9) "Surplus lines broker" means a person that is licensed in a state to sell, solicit, or negotiate insurance on properties, risks, or exposures located or to be performed in that state with unauthorized insurers.

618.40(10) (10) "Surplus lines insurance" means any insurance to which all of the following apply:

618.40(10)(a) (a) This state is the home state of the insured.

618.40(10)(b) (b) The insurance is permitted under this subchapter to be placed through a surplus lines agent or broker with an unauthorized insurer eligible to accept the insurance.

618.40(11) (11) "Unauthorized insurance" means any insurance permitted in a state to be placed directly or through a surplus lines broker with an unauthorized insurer eligible to accept such insurance.

618.40 History History: 2011 a. 224.



618.41 Surplus lines insurance.

618.41  Surplus lines insurance.

618.41(1) (1)  General permission. A nondomestic insurer which has not obtained a certificate of authority to do business in this state under s. 618.12 may negotiate for and make insurance contracts with persons in this state and on risks located in this state, subject to the limitations and requirements specified in this section.

618.41(2) (2) Incidental acts permitted. With respect to contracts made under this section, the insurer may in this state also inspect risks to be insured, collect premiums and adjust losses, and do all other acts reasonably incidental to the contract.

618.41(3) (3) Solicitation prohibited. Nothing in subs. (1) and (2) permits the solicitation of business in this state by or on behalf of an insurer without a certificate of authority. The commissioner may by rule prescribe the manner in which insurance agents or brokers may advertise the availability of their services in procuring, on behalf of persons seeking insurance, contracts with insurers without a certificate of authority.

618.41(4) (4) Information to policyholder. The insurer and any agent or broker are obligated promptly to furnish the policyholder a statement in a form prescribed or approved by the commissioner, informing the policyholder that the insurer has not obtained a certificate of authority to do business in this state and is not regulated in this state except as provided in this section.

618.41(5) (5) Trade practices. With respect to contracts made under this section, nondomestic insurers are subject to s. 628.34 and rules promulgated thereunder.

618.41(6) (6) Prohibited and restricted surplus lines business.

618.41(6)(a)(a) Prohibited classes. The commissioner may by rule prohibit the making of contracts under sub. (1) in a specified class of insurance if authorized insurers provide an established market for the class in this state which is adequate and reasonably competitive with reputable unauthorized insurers.

618.41(6)(b) (b) Restricted classes. The commissioner may by rule place restrictions and limitations on and create special procedures for the making of contracts under sub. (1) for a specified class of insurance if there have been abuses of placements in the class or if the policyholders in the class, because of limited financial resources, business experience or knowledge, cannot be expected to protect their own interests adequately.

618.41(6)(c) (c) Exclusion of individual insurers. The commissioner may prohibit an individual insurer or group policyholder, including but not limited to a risk purchasing group, from making any contracts under sub. (1) or issuing evidence of coverage and may prohibit all insurance agents and brokers from dealing with the insurer or group policyholder, if:

618.41(6)(c)1. 1. It has willfully violated this section, ss. 610.11 (1), 628.34, or any rule promulgated under any of them; or

618.41(6)(c)2. 2. It has failed to pay the fees and taxes specified in s. 618.43; or

618.41(6)(c)3. 3. The commissioner has reason to believe that the insurer, or the insurer which issued the policy to a group policyholder, is in an unsound condition or the insurer or group policyholder is operated in a fraudulent, dishonest or incompetent manner or in violation of the law of its domicile.

618.41(6)(d) (d) Evaluations. The commissioner may issue lists of unauthorized nondomestic insurers whose solidity he or she believes to be doubtful or whose practices he or she believes to be objectionable. The commissioner may issue lists of unauthorized nondomestic insurers he or she believes to be reliable and solid. The commissioner may also issue other relevant evaluations of unauthorized insurers. No action may lie against the commissioner or any employee of the office for anything said in the issuance of such lists and evaluations.

618.41(6m) (6m) Rustproofing warranties insurance. An insurer issuing a policy of insurance under this section to cover a warranty, as defined in s. 100.205 (1) (g), shall comply with s. 632.18 and the policy shall be on a form approved by the commissioner under s. 631.20.

618.41(7) (7) Surplus lines agent's license.

618.41(7)(a)(a) The commissioner may, pursuant to s. 628.04 (2), issue to any licensed agent or broker a surplus lines license granting authority to procure insurance under this section.

618.41(7)(b) (b) The fee for issuance of a surplus lines license is the fee required by s. 601.31 (1) (L) 3.

618.41(7m) (7m) Risk purchasing groups; licensed agents. A natural person may not solicit, negotiate or obtain liability insurance for a risk purchasing group from an unauthorized insurer unless the natural person is licensed as a surplus lines agent under sub. (7).

618.41(8) (8) Surplus lines agents, brokers and group policyholders.

618.41(8)(a)(a) Responsibility. An agent or broker may not place insurance under this section with, and a person who offers liability insurance coverage under a group policy may not solicit the purchase of coverage under a group policy issued by, an unauthorized insurer if all of the following exist:

618.41(8)(a)1. 1. The insurer is financially unsound, engaging in unfair practices or otherwise substandard.

618.41(8)(a)2. 2. The agent, broker or other person fails to give the applicant written notice of the insurer's deficiencies.

618.41(8)(a)3. 3. The agent, broker or other person either knows of, or fails to adequately investigate, the insurer's financial condition and general reputation.

618.41(8)(b) (b) Retention of notice. An agent, broker or group policyholder shall keep in its office for at least 5 years any notice provided under par. (a) 2.

618.41(8)(c) (c) Financially sound. To be financially sound for purposes of par. (a) 1., an insurer must be able to satisfy standards comparable to those applied under the laws of this state to authorized insurers, unless this state is the insured's home state, in which case s. 618.416 applies.

618.41(9) (9) Requirements for surplus lines policies.

618.41(9)(a)(a) Required information. Every new or renewal insurance policy procured and delivered under this section shall bear the name and address of the insurance agent or broker who procured it and shall have stamped or affixed upon it the following: "This insurance contract is with an insurer which has not obtained a certificate of authority to transact a regular insurance business in the state of Wisconsin, and is issued and delivered as a surplus line coverage pursuant to s. 618.41 of the Wisconsin Statutes. Section 618.43 (1), Wisconsin Statutes, requires payment by the policyholder of 3 percent tax on gross premium."

618.41(9)(b) (b) Additional required information. The policy shall include a description of the subject of the insurance, and indicate the coverage, conditions and term of the insurance, the premium charged and premium taxes to be collected from the policyholder, and the name and address of the policyholder and insurer. If the direct risk is assumed by more than one insurer, the policy shall state the names and addresses of all insurers and the portion of the entire direct risk each has assumed.

618.41(10) (10) Issuance of evidence of insurance. Upon placing a new or renewal coverage under this section, the agent or broker shall promptly deliver to the policyholder or his or her agent evidence of the insurance consisting either of the policy as issued by the insurer or, if the policy is not then available, a certificate, cover note or other confirmation of insurance.

618.41(11) (11) Form regulation. The commissioner may by rule subject policies written under this section to as much of the regulation provided by chs. 600 to 646 and 655 for comparable policies written by authorized insurers as the commissioner finds to be necessary to protect the interests of insureds and the public in this state.

618.41(12) (12) Application when this state is not the insured's home state. The placement of insurance under this section is not subject to subs. (4), (7m), (8), (9), or (10) if this state is not the insured's home state and the placement complies with the laws of the insured's home state.

618.41 History History: 1971 c. 260; 1975 c. 371 ss. 45, 50; 1979 c. 89; 1979 c. 102 ss. 147, 236 (6), (13), (21), 237; 1981 c. 20 s. 2202 (26) (a); 1985 a. 29, 332; 1987 a. 247; 1989 a. 187 s. 29; 2009 a. 177; 2011 a. 224.

618.41 Annotation Independent actual notice to a policyholder, in the absence of stamping or affixing the information required under sub. (9) (a) to the policy, was insufficient. Combined Investigative v. Scottsdale Ins., 165 Wis. 2d 262, 477 N.W.2d 82 (Ct. App. 1991).



618.415 Group liability insurance issued by an unauthorized insurer.

618.415  Group liability insurance issued by an unauthorized insurer.

618.415(1)(1)  Notice before taking application. A person may not take an application for liability insurance coverage under a group liability insurance policy which is issued by an unauthorized insurer and which is for a risk that resides or is otherwise located in this state, unless before taking the application the person gives the applicant clear and prominent written notice of all of the following:

618.415(1)(a) (a) The insurer's deficiencies, if any, under s. 618.41 (8) (a) 1.

618.415(1)(b) (b) That the insurer has not obtained a certificate of authority in this state and is not regulated in this state.

618.415(1)(c) (c) That the risk is not protected by the Wisconsin insurance security fund.

618.415(1)(d) (d) Any other information required by the commissioner by rule.

618.415(2) (2) Notice in the evidence of insurance. A person may not provide liability insurance coverage under a group insurance policy which is issued by an unauthorized insurer to a member for a risk that resides or is otherwise located in this state, unless the evidence of insurance clearly and prominently includes all of the following:

618.415(2)(a) (a) The information and notice required under s. 618.41 (9).

618.415(2)(b) (b) That the risk is not protected by the Wisconsin insurance security fund.

618.415(2)(c) (c) Any other information required by the commissioner by rule.

618.415 History History: 1987 a. 247.



618.416 Qualification for placement of surplus lines insurance with an unauthorized insurer.

618.416  Qualification for placement of surplus lines insurance with an unauthorized insurer. An intermediary may not place surplus lines insurance under s. 618.41 with an unauthorized insurer if this state is the home state of the proposed insured, unless at the time of placement all of the following apply to the unauthorized insurer:

618.416(1) (1) If the unauthorized insurer is domiciled in a United States jurisdiction, the insurer satisfies all of the following:

618.416(1)(a) (a) In its domiciliary jurisdiction, the unauthorized insurer is authorized to write the type of insurance to be placed with the insurer.

618.416(1)(b) (b) Either the unauthorized insurer has capital and surplus or its equivalent under the laws of its domiciliary jurisdiction that equals the greater of either the minimum capital and surplus requirements under the laws of this state or $15,000,000 or the commissioner affirmatively finds that the unauthorized insurer's capital and surplus are acceptable. The commissioner's finding shall be based on factors that include quality of management, capital and surplus of any parent company, company underwriting profit and investment income trends, market availability, and company record and reputation within the industry. In no event may the commissioner find that the unauthorized insurer's capital and surplus are acceptable if the unauthorized insurer's capital and surplus are less than $4,500,000.

618.416(1)(c) (c) The unauthorized insurer provides to the commissioner, no more than 6 months after the close of the period reported on, a certified copy of its current annual statement that is filed and approved by the regulatory authority in the unauthorized insurer's domicile and certified by an accounting or auditing firm licensed in the jurisdiction of the unauthorized insurer's domicile.

618.416(2) (2) If the unauthorized insurer is an alien insurer, the insurer is listed on the quarterly listing of alien insurers maintained by the international insurers department of the National Association of Insurance Commissioners and meets additional requirements regarding the use of the list established by rule of the commissioner.

618.416 History History: 2011 a. 224.



618.42 Direct procurement of insurance.

618.42  Direct procurement of insurance.

618.42(1) (1)  Permitted direct procurement. Subject to the restrictions of this section, any person seeking insurance may obtain it if no agent or broker resident or doing business in this state is involved and if negotiations occur primarily outside this state. Negotiations by mail occur within this state if a letter is sent from or to an address in this state.

618.42(2) (2) Reports and taxation. Every policyholder who procures or renews insurance otherwise subject to chs. 600 to 646 and 655 from any insurer not authorized to do business in this state, other than insurance procured under s. 618.41 and the renewal of guaranteed renewable insurance lawfully issued outside this state, shall within 60 days after the insurance procured or renewed report to the commissioner in such form as he or she requires and pay the taxes specified by s. 618.43.

618.42(3) (3) Prohibited placement with unauthorized insurers.

618.42(3)(a)(a) Sales of personal property. Any insurance on personal property sold on the installment plan or under a conditional sales contract or equivalent security agreement under chs. 401 to 411 for which a charge is made to the buyer as a part of the consideration in the agreement of sale shall be placed with an insurer authorized to do business in this state.

618.42(3)(c) (c) Compulsory insurance. Whenever the law of this state requires a person to purchase insurance on risks in this state, the person shall obtain it from an insurer authorized to do business in this state, or under s. 618.41.

618.42 History History: 1971 c. 260; 1979 c. 89; 1979 c. 102 s. 236 (5), (8); 1981 c. 314; 1989 a. 187 s. 29; 1991 a. 148, 304, 315; 1993 a. 213.



618.43 Taxation of insurance written by unauthorized insurers.

618.43  Taxation of insurance written by unauthorized insurers.

618.43(1)(1)  Business subject to taxation.

618.43(1)(a)(a) Subject to par. (bc), insurers, agents, brokers, and policyholders are liable, as provided in sub. (2), for a premium tax of 3 percent of gross premiums charged for insurance, excluding annuities, if any of the following is satisfied:

618.43(1)(a)1. 1. The insurance is transacted under s. 618.41 (1) or 618.42.

618.43(1)(a)2. 2. The insurance is transacted by an unauthorized insurer which is a risk retention group.

618.43(1)(a)3. 3. The insurance is transacted by an unauthorized insurer for a risk purchasing group.

618.43(1)(bc) (bc) Notwithstanding any other provision of this section, with respect to premiums charged on policies issued or renewed on or after July 21, 2011, for insurance to which par. (a) applies, the tax under par. (a) is required only if the home state of the insured is this state, and it shall be levied on the entire gross premium charged, including premium attributable to those portions of the risk located outside of this state.

618.43(1)(c) (c) If the tax required under this subsection is not paid within the time prescribed under sub. (3), the commissioner shall impose a penalty of 25%, plus one percent per month from default until payment.

618.43(1)(d) (d) Any insurance business transacted in violation of the law is subject to a premium tax of 5 percent of gross premiums charged for the insurance.

618.43(2) (2) Payment of tax. The insurance agent or broker and the policyholder are jointly and severally liable for the payment of the tax required under sub. (1) on business written under s. 618.41 (1), and the insurer, insurance agent or broker and policyholder are jointly and severally liable for the payment of any other tax required under sub. (1). The tax shall ultimately be paid by the policyholder. Absorption of the tax by either the agent or broker or the insurer is an unfair method of competition under s. 628.34 (2) (b).

618.43(3) (3) Accounting and reporting. The commissioner shall by rule prescribe accounting and reporting forms and procedures for insurers, agents or brokers and policyholders for the purpose of determining the amount of the taxes owed, and the manner and time of payment.

618.43(4) (4) Applicability of tax law. Section 76.68 is applicable to any tax payable under this section.

618.43(5) (5) Exclusive nature. The tax under this section is in lieu of all other taxes on insurance business and of fire department dues.

618.43(6) (6) Allocation of tax. With respect to gross premiums charged on policies issued or renewed before July 21, 2011, if a policy covers risks that are only partially located in this state, the premium shall be reasonably allocated among the states on the basis of risk locations in computing the tax, except that all premiums received in this state or charged on policies written or negotiated in this state shall be taxable in full under this section, with a credit for any tax actually paid in another state to the extent of a reasonable allocation on the basis of risk locations.

618.43(7) (7) Taxes as trust funds. All premium taxes collected under this section by an agent or broker or by an insurer are the property of this state, to be held in trust for the state.

618.43(8) (8) Taxes as preferred claims. If the property of any agent or broker is seized upon any process in any court in this state, or when his or her business is suspended by the action of creditors or put into the hands of any assignee, receiver or trustee, all taxes and penalties due the state from him or her under this section are preferred claims and the state is to that extent a preferred creditor.

618.43 History History: 1971 c. 260; 1975 c. 371 s. 50; 1979 c. 102 ss. 148, 237; 1987 a. 247; 2001 a. 65; 2011 a. 224.



618.44 Effect of illegal contracts.

618.44  Effect of illegal contracts. An insurance contract entered into in violation of this chapter is unenforceable by, but enforceable against, the insurer. The terms of the contract are governed by chs. 600 to 646 and 655 and rules promulgated thereunder. If the insurer does not pay a claim or loss payable under the contract, any person who assisted in the procurement of the contract is liable to the insured for the full amount of the claim or loss, if the person knew or should have known the contract was illegal.

618.44 History History: 1971 c. 260; 1979 c. 89; 1979 c. 102 s. 236 (8); 1979 c. 177; 1989 a. 187 s. 29.



618.45 Servicing of contracts made out of state.

618.45  Servicing of contracts made out of state.

618.45(1)(1)  Servicing permitted. A nondomestic insurer which does not have a certificate of authority to do business in this state under s. 618.12 may in this state collect premiums and adjust losses and do all other acts reasonably incidental thereto, with respect to contracts lawfully made outside this state.

618.45(2) (2) Contract changes prohibited. Nothing in sub. (1) shall be interpreted to permit any renewal, extension, increase or other substantial change in the terms of any contract under sub. (1) unless:

618.45(2)(a) (a) It is permitted by s. 618.41; or

618.45(2)(b) (b) The contract is for life or disability insurance; or

618.45(2)(c) (c) It is permitted by a rule promulgated by the commissioner, under circumstances in which the interests of the policyholder and the public appear to be sufficiently protected.

618.45 History History: 1971 c. 260.



618.47 Defense of action by unauthorized person.

618.47  Defense of action by unauthorized person.

618.47(1)(1)  Conditions for filing. No pleading, notice, order or process in any court action or in any administrative proceeding before the commissioner instituted against an unauthorized person under ss. 601.72 or 601.73 may be filed by or on behalf of the unauthorized person unless the person either:

618.47(1)(a) (a) Deposits with the clerk of the court in which the action or proceeding is pending, or with the commissioner in administrative proceedings before the commissioner, bond with sureties in an amount fixed by the court or the commissioner, sufficient to secure the payment of any probable final judgment or order. The court, or the commissioner in administrative proceedings before the commissioner, may make an order dispensing with a deposit or bond where the person makes a satisfactory showing that in a state of the United States he or she maintains funds or securities, in trust or otherwise, sufficient and available to satisfy any probable final judgment or order; or

618.47(1)(b) (b) Procures proper authorization to do an insurance business in this state.

618.47(2) (2) Postponement. The court in any such action or proceeding, or the commissioner in any administrative proceeding before the commissioner, may order any postponement necessary to afford the unauthorized person reasonable opportunity to comply with sub. (1).

618.47(3) (3) Exception. Subsection (1) does not prevent an unauthorized person from filing a motion to quash a writ or to set aside service on the ground that he or she has not done an insurance business in this state.

618.47 History History: 1971 c. 260; 1979 c. 102 ss. 149, 236 (5), (8).



618.48 Attorney fees.

618.48  Attorney fees. In an action against an unauthorized person upon a contract of insurance issued in violation of this chapter, if the unauthorized person fails to make payment in accordance with the contract for 30 days after the payment is due and demand is made, and it appears to the court that the refusal was without reasonable cause, the court may allow the plaintiff a reasonable attorney fee and include the fee in any judgment that may be rendered in the action. Failure of the unauthorized person to defend any such action is prima facie evidence that the failure to pay was without reasonable cause. If the unauthorized person knew or should have known that the contract was in violation of this chapter, the court may also award punitive damages.

618.48 History History: 1971 c. 260.



618.49 Investigation, disclosure and taxation of insurance contracts.

618.49  Investigation, disclosure and taxation of insurance contracts.

618.49(1)(1)  Report on insurance. Whenever the commissioner has reason to believe that insurance has been effectuated by or for any person in this state with an unauthorized insurer, the commissioner may in writing order the person to produce for examination all insurance contracts and other documents evidencing insurance contracts and other documents evidencing insurance with both authorized and unauthorized insurers and to disclose to the commissioner the amount of insurance, name and address of each insurer, gross amount of premium and the name and address of any person who has assisted in the effectuation of the insurance.

618.49(2) (2) Uninsured property. The commissioner may order any owner of property situated in this state, other than property owned by a unit of government that maintains a public fire department and furnishes full fire protection for the property, to furnish in addition to the information furnished under sub. (1) information about amounts paid to or credited to any insurance fund or other reserve against loss or damage by fire. If the owner of the property has not insured it, the owner shall pay under s. 601.93 (2) an amount equal to 2% of the annual premium that would have been charged for insuring such property by authorized insurers using the rates promulgated by the rate service organization of which the state insurance fund is a member or subscriber under s. 604.04 (5), or which is designated for that purpose by the commissioner.

618.49 History History: 1971 c. 260; 1973 c. 336; 1975 c. 372 s. 41; 1975 c. 421; 1979 c. 34 s. 2102 (26) (a).



618.50 Reporting of illegal insurance.

618.50  Reporting of illegal insurance.

618.50(1) (1)  Adjusters' duty to report. Every person investigating or adjusting any loss or claim on a subject of insurance in this state shall promptly report to the commissioner every insurance policy or contract connected with his or her investigation or settlement, of which he or she knows, which has been entered into illegally by any insurer not authorized to transact business in this state.

618.50(3) (3) Exceptions. This section does not apply to transactions in this state involving a policy lawfully solicited, written, and delivered outside of this state covering only subjects of insurance not resident, located or expressly to be performed in this state at the time of issuance.

618.50 History History: 1971 c. 260; 1979 c. 102; 1981 c. 38.



618.61 Reciprocal enforcement of foreign decrees.

618.61  Reciprocal enforcement of foreign decrees.

618.61(1)(1)  Definitions. In this section:

618.61(1)(a) (a) "Foreign decree" means any decree or order of a court located in a reciprocal state, including a court of the United States located therein, against any insurer authorized to do business in this state.

618.61(1)(b) (b) "Reciprocal state" means any state the laws of which contain procedures substantially similar to those specified in this section for the enforcement of decrees or orders issued by courts located in other states against any insurer authorized to do business in the reciprocal state, and which in turn recognizes this state as a reciprocal state under its law.

618.61(2) (2) List of reciprocal states. The commissioner shall determine which states qualify as reciprocal states and shall maintain a list of them.

618.61(3) (3) Enforcement of Wisconsin decrees or orders. The attorney general upon request of the commissioner may proceed in the courts of this state or any other state to enforce an order or decision issued in this state in any court proceeding or in any administrative proceeding before the insurance commissioner.

618.61(4) (4) Enforcement of foreign decrees or orders.

618.61(4)(a)(a) Filing. A copy of any foreign decree authenticated in accordance with the statutes of this state may be filed in the office of the clerk of the circuit court for Dane County. The clerk, upon verifying with the commissioner that the decree or order qualifies as a "foreign decree", shall treat it in the same manner and it shall have the same effect as a decree of a circuit court of this state. It is subject to the same procedures, defenses and proceedings for reopening, vacating, or staying as a decree of a circuit court of this state and may be enforced or satisfied in like manner.

618.61(4)(b) (b) Notice of filing.

618.61(4)(b)1.1. At the time of the filing of the foreign decree, the filer shall deposit with the clerk of the court an affidavit setting forth the name and last-known post-office address of the defendant in this state.

618.61(4)(b)2. 2. Promptly upon the filing of the foreign decree and the affidavit, the clerk of circuit court shall mail notice of the filing of the foreign decree to the defendant at the address given and to the commissioner and shall note the mailing in the court record. In addition, the attorney general may mail a notice of the filing of the foreign decree to the defendant and to the commissioner or the commissioner may mail such a notice to the defendant, and either may file proof of mailing with the clerk of circuit court. Failure of the clerk of circuit court to mail notice of filing shall not affect the enforcement proceedings if the attorney general or commissioner has filed proof of mailing.

618.61(4)(b)3. 3. No execution or other process for enforcement of a foreign decree shall issue until 30 days after the decree is filed.

618.61(4)(c) (c) Stay.

618.61(4)(c)1.1. If the defendant shows the court that an appeal from the foreign decree is pending or will be taken, or that a stay of execution has been granted, the court shall stay enforcement of the foreign decree until the appeal is concluded, the time for appeal expires, or the stay of execution expires or is vacated, upon proof that the defendant has furnished the security for the satisfaction of the decree required by the state in which it was rendered.

618.61(4)(c)2. 2. If the defendant shows the court any ground upon which enforcement of a decree of any county or circuit court of this state would be stayed, the court shall stay enforcement of the foreign decree for an appropriate period, upon requiring the same security for satisfaction of the decree as is required in this state.

618.61(4)(d) (d) Fees. Any person filing a foreign decree shall pay to the clerk of court the same fees for any enforcement proceeding as are provided for decrees of the circuit courts.

618.61 History History: 1971 c. 260; 1977 c. 449; 1983 a. 189; 1995 a. 224.






619. Risk-sharing plans.

619.01 Mandatory risk-sharing plans.

619.01  Mandatory risk-sharing plans.

619.01(1) (1)  Mandatory plans.

619.01(1)(a)(a) Establishment of plans. If the commissioner finds after a hearing that in any part of this state automobile insurance, property insurance, health care liability insurance, liability insurance but not to include coverage for risks that are determined to be uninsurable, worker's compensation insurance, insurance coverage for foster homes, or insurance coverage for group homes is not readily available in the voluntary market, and that the public interest requires that availability, the commissioner may by rule either promulgate plans to provide such insurance coverages for any risks in this state that are equitably entitled to, but otherwise unable to obtain, that coverage, or may call upon the insurance industry to prepare plans for the commissioner's approval.

619.01(1)(b) (b) Purposes and contents of risk-sharing plans. The plan promulgated or prepared under par. (a) shall:

619.01(1)(b)1. 1. Give consideration to the need for adequate and readily accessible coverage, to alternative methods of improving the market affected, to the preferences of the insurers and agents, to the inherent limitations of the insurance mechanism, to the need for reasonable underwriting standards, and to the requirement of reasonable loss prevention measures;

619.01(1)(b)2. 2. Establish procedures that will create minimum interference with the voluntary market;

619.01(1)(b)3. 3. Spread the burden imposed by the facility equitably and efficiently within the industry; and

619.01(1)(b)4. 4. Establish procedures for applicants and participants to have grievances reviewed by an impartial body.

619.01(1)(c) (c) Persons required to participate.

619.01(1)(c)1.1. Each plan, except a health care liability insurance plan, a foster home protection insurance plan, or a group home protection insurance plan, shall require participation by all insurers doing any business in this state of the types covered by the specific plan and all agents licensed to represent those insurers in this state for the specified types of business, except that the commissioner may exclude classes of persons for administrative convenience or because it is not equitable or practicable to require them to participate in the plan.

619.01(1)(c)2. 2. Each health care liability insurance plan shall require participation by all insurers insuring persons in this state against liability resulting from personal injuries. Any deficit in a health care liability insurance plan in any year shall be recouped by actuarially sound rate increases which take into account any plan surplus and are applicable prospectively. Each plan shall maintain a surplus determined by the commissioner acting under ss. 623.11 and 623.12.

619.01(1)(c)3. 3. No county, town, village or city shall be required to participate in any municipal liability risk-sharing plan promulgated or approved by the commissioner under this section or be assessed for the cost of any such plan in which it is not participating.

619.01(1)(c)4. 4. A foster home protection insurance plan shall require participation by all insurers insuring persons in this state under policies described in subchs. I or III of ch. 632 and all agents licensed to represent such insurers in this state except that the commissioner may exclude classes of persons for administrative convenience or because it is not equitable or practicable to require them to participate in the plan.

619.01(1)(c)5. 5. A group home protection insurance plan shall require participation by all insurers insuring persons in this state under policies described in subchs. I or III of ch. 632 and all agents licensed to represent such insurers in this state except that the commissioner may exclude classes of persons for administrative convenience or because it is not equitable or practicable to require them to participate in the plan.

619.01(1)(d) (d) Voluntary participation. The plan may provide for optional participation by insurers not required to participate under par. (c).

619.01(1)(e) (e) Classifications and rates. Each plan shall provide for the method of classifying risks and making and filing rates applicable thereto.

619.01(2) (2) Basis of participation. The plan shall specify the basis of participation of insurers and agents and the conditions under which risks must be accepted.

619.01(3) (3) Duty to provide service. Every participating insurer and agent shall provide to any person seeking coverages of kinds available in the plans the services prescribed in the plans, including full information on the requirements and procedures for obtaining coverage under the plans whenever the business is not placed in the voluntary market.

619.01(4) (4) Commissions. The plan shall specify what commission rates shall be paid for business placed in the plans.

619.01(5) (5) Provision of marketing facilities. If the commissioner finds that the lack of cooperating insurers or agents in an area makes the functioning of the plan difficult, the commissioner may order that the plan set up branch service offices or take other appropriate steps to ensure that service is available.

619.01(6) (6) Transition. The existing assigned risk plan set up under s. 204.51 (2), 1967 stats., and the existing rejected risk plan set up under s. 205.15, 1967 stats., shall continue unless changed in accordance with this chapter.

619.01(7) (7) Health care liability policy limits.

619.01(7)(a)(a) Primary coverage plans. Health care liability insurance plans established under this paragraph shall provide minimum coverage to insureds in the amount of not less than $200,000 for each occurrence and $600,000 for all occurrences in any one policy year for occurrences before July 1, 1987, $300,000 for each occurrence and $900,000 for all occurrences in any one policy year for occurrences on or after July 1, 1987, and before July 1, 1988, $400,000 for each occurrence and $1,000,000 for all occurrences in any one policy year for occurrences on or after July 1, 1988, and before July 1, 1997, and $1,000,000 for each occurrence and $3,000,000 for all occurrences in any one policy year for occurrences on or after July 1, 1997, for the protection of persons who are legally entitled to recover damages from the insured for errors, omissions or neglect in the performance of the insured's professional services. If an insured has excess limits liability coverage or such coverage is available to the insured, the coverage provided under such plans shall be equal to the minimum level of such excess limits coverage. If the insured does not have excess limits liability coverage and such coverage is not available to the insured, the commissioner may establish minimum levels of coverage higher than the minimum limits specified in this paragraph for such plans.

619.01(7)(b) (b) Supplemental liability coverage plans. Health care liability insurance plans of the kind authorized under par. (a) may be established by the commissioner under this paragraph to provide coverage to supplement primary coverage provided by insurers authorized under ch. 611 or 618. Such plans may be in an amount no greater than $100,000 for each occurrence and $300,000 for all occurrences in any one policy year, but the total combined primary and supplemental coverage may not exceed the limits established by s. 655.23 (4).

619.01(8) (8) Health care liability policy provisions. Health care liability insurance plans established under this chapter may include liability coverages normally incidental to health care liability insurance if such coverage is not readily available in the voluntary market.

619.01(8m) (8m) Premium assessment. Health care liability plans established under this chapter shall pay a fee equal to 2% of net premiums collected to the department of administration for services from state agencies not otherwise charged to the plan.

619.01(9) (9) Foster home protection insurance. In this section "foster home protection insurance" means insurance coverage to protect persons who receive a license to operate a foster home under s. 48.62 (1) against the unique risks, determined by the commissioner, to which those persons are exposed. If the persons have insurance that covers any of those risks, the foster home protection insurance may insure against any or all of the other risks, and may provide additional or excess limits coverage for any or all of those risks.

619.01(10) (10) Group home protection insurance. In this section "group home protection insurance" means insurance coverage to protect persons who receive a license to operate a group home as provided in s. 48.625 against the unique risks, determined by the commissioner, to which such persons are exposed. If the persons have insurance which covers any of these risks, the group home protection insurance may insure against any or all of the other risks, and may provide additional or excess limits coverage for any or all of these risks.

619.01 History History: 1975 c. 2, 79; 1975 c. 147 s. 54; 1975 c. 199; 1977 c. 131, 172; 1979 c. 56, 57; 1979 c. 102 s. 236 (6); 1979 c. 177; 1983 a. 27, 158, 192; 1985 a. 135, 176, 335, 340; 1989 a. 56 s. 259; 1989 a. 187 s. 29; 1991 a. 315; 1993 a. 446; 1997 a. 11; 2009 a. 28.

619.01 Annotation Questions regarding plans under sub. (6) and boards governing them are discussed. 71 Atty. Gen. 127.



619.02 State contribution for federally reinsured losses.

619.02  State contribution for federally reinsured losses.

619.02(1)(1)  Assessment of insurers. The commissioner is authorized to assess each insurance company authorized to do business in this state an aggregate amount sufficient to provide a fund to reimburse the U.S. secretary of housing and urban development in the manner set forth in sec. 1223 (a) (1) of the national housing act as amended by sec. 1103 of the urban property protection and reinsurance act of 1968, P.L. 90-448, 82 Stat. 476. The assessment shall be on those lines reinsured during the current year in this state by the U.S. secretary of housing and urban development pursuant to such act. The assessment shall be in the proportion that the premiums earned during the preceding calendar year by each such company in this state bear to the aggregate premiums earned on those lines in this state by all insurers. The fund may be provided in whole or in part from appropriations by the legislature.

619.02(2) (2) Recoupment. Rates used by an insurer shall not be deemed excessive because they contain an amount reasonably calculated to recoup assessments made under this section.



619.03 Voluntary risk-sharing plans.

619.03  Voluntary risk-sharing plans. Insurers doing business within this state are authorized to prepare voluntary plans providing any specified kind, line or class of insurance coverage or subdivision or combination thereof for all or any part of this state in which such insurance is not readily available in the voluntary market and in which the public interest requires the availability of such coverage. Voluntary risk-sharing plans shall be submitted to the commissioner and if approved may be put into operation.

619.03 History History: 1979 c. 102; 1991 a. 315.



619.04 Mandatory health care liability risk-sharing plans.

619.04  Mandatory health care liability risk-sharing plans.

619.04(1)(1) The commissioner shall promulgate rules establishing a plan of health care liability coverage for health care providers as defined in s. 655.001 (8).

619.04(3) (3) The plan shall operate subject to the supervision and approval of a board of governors consisting of 3 representatives of the insurance industry appointed by and to serve at the pleasure of the commissioner, a person to be named by the State Bar Association, a person to be named by the Wisconsin Academy of Trial Lawyers, 2 persons to be named by the Wisconsin Medical Society, a person to be named by the Wisconsin Hospital Association, the commissioner or a designated representative employed by the office of the commissioner and 4 public members at least 2 of whom are not attorneys or physicians and are not professionally affiliated with any hospital or insurance company, appointed by the governor for staggered 3-year terms. The commissioner or the commissioner's representative shall be the chairperson of the board of governors. Board members shall be compensated at the rate of $50 per diem plus actual and necessary travel expenses.

619.04(5) (5) The plan shall offer professional health care liability coverage in a standard policy form. The plan shall include, but not be limited to, the following:

619.04(5)(a) (a) Rules for the classification of risks and rates which reflect past and prospective loss and expense experience in different areas of practice.

619.04(5)(b) (b) A rating plan which takes into consideration the loss and expense experience of the individual health care provider which resulted in the payment of money, by the plan or other sources, for damages arising out of the rendering of health care by the health care provider or an employee of the health care provider, except that an adjustment to a health care provider's premiums may not be made under this paragraph prior to the receipt of the recommendation of the injured patients and families compensation fund peer review council under s. 655.275 (5) (a) and the expiration of the time period provided, under s. 655.275 (7), for the health care provider to comment or prior to the expiration of the time period under s. 655.275 (5) (a).

619.04(5)(c) (c) Provisions as to rates for insureds who are semiretired or part-time professionals.

619.04(5m) (5m)

619.04(5m)(a)(a) Every rule under sub. (5) (b) shall provide for an automatic increase in a health care provider's premiums, except as provided in par. (b), if the loss and expense experience of the plan and other sources with respect to the health care provider or an employee of the health care provider exceeds either a number of claims paid threshold or a dollar volume of claims paid threshold, both as established in the rule. The rule shall specify applicable amounts of increase corresponding to the number of claims paid and the dollar volume of awards in excess of the respective thresholds.

619.04(5m)(b) (b) The rule shall provide that the automatic increase does not apply if the board determines that the performance of the injured patients and families compensation fund peer review council in making recommendations under s. 655.275 (5) (a) adequately addresses the consideration set forth in sub. (5) (b).

619.04(6) (6)

619.04(6)(a)(a) If the plan accumulates funds in excess of the surplus required under s. 619.01 (1) (c) 2. and incurred liabilities, including reserves for claims incurred but not yet reported, the board of governors shall return those excess funds to the insureds by means of refunds or prospective rate decreases.

619.04(6)(b) (b) The board of governors shall annually determine whether excess funds have accumulated.

619.04(6)(c) (c) If it determines that excess funds have accumulated, the board of governors shall specify the method and formula for distributing the excess funds.

619.04(9) (9) Neither the state nor the board of governors shall be liable for any obligation of the plan or of the injured patients and families compensation fund under s. 655.27. The board of governors and members of any committee or subcommittee thereof shall be immune from civil liability for acts or omissions while performing their duties under this section and s. 655.27.

619.04(10) (10) If the commissioner makes a finding under s. 619.01 (1) (a) with respect to health care providers other than those described in sub. (1), the commissioner may, with the approval of the board established under sub. (3), promulgate rules permitting those health care providers to obtain coverage under s. 619.01 from the plan established under this section.

619.04(11) (11) Upon dissolution of the plan under this section, any assets in excess of incurred liabilities shall be paid to the general fund.

619.04 History History: 1975 c. 37, 79, 199; 1977 c. 131; 1977 c. 203 s. 106; 1983 a. 158; 1983 a. 189 s. 329 (5); 1985 a. 340; 1987 a. 27; 1989 a. 187; 1991 a. 214, 315; 2003 a. 111.

619.04 Annotation The Wisconsin Health Care Liability Insurance Plan is not required to provide liability coverage to health care professionals who lose coverage as a result of insurer liquidation. A health care provider's sole recourse for loss caused by insurer liquidation is through the Wisconsin Insurance Security fund under ch. 646. Faber v. Musser, 207 Wis. 2d 132, 557 N.W.2d 808 (1997), 95-0968.






620. Insurance — investments.

620.01 Purpose and scope.

620.01  Purpose and scope.

620.01(1)(1)  Investment objectives. The purpose of this chapter is to protect and to further the interests of insureds, creditors and the public, by providing, with minimum interference with management initiative and judgment, standards for the development and administration of programs for the investment of the assets of insurers, which standards seek an optimal balance of the following objectives:

620.01(1)(a) (a) Safety of principal, and to the extent consistent therewith, maximum yield and growth;

620.01(1)(b) (b) Stability of value, except where higher risk and possible fluctuations of value are compensated by a commensurate increase in yield and growth possibilities, and either special reserves or surplus is available in sufficient amount to cover reasonably foreseeable fluctuations in value;

620.01(1)(c) (c) Sufficient liquidity to avoid the necessity in reasonably expected circumstances for selling assets at undue sacrifice;

620.01(1)(d) (d) Reasonable diversification with respect to geographical area, industry, maturity, types of investment, individual investments and other relevant variables; and

620.01(1)(e) (e) Reasonable relationship between liabilities and assets as to term and nature.

620.01(2) (2) Scope. Except as otherwise provided, this chapter and the rules promulgated to interpret and implement it, apply to all insurers authorized to do business in this state.

620.01 History History: 1971 c. 260.



620.02 Segregated account investments.

620.02  Segregated account investments.

620.02(1) (1)  General. Each segregated or separate account established under s. 611.24 or 611.25 shall be evaluated separately to determine compliance with this chapter.

620.02(2) (2) Variable benefit separate accounts.

620.02(2)(a)(a) General. The amounts allocated to each account created under s. 611.25 and accumulations thereon may be invested and reinvested without regard to any requirements or limitations prescribed by this chapter.

620.02(2)(b) (b) Guaranteed benefits. To the extent that the corporation's reserve liability, with regard to benefits guaranteed as to dollar amount and duration and funds guaranteed as to principal amount or stated rate of interest, is maintained in any separate account, a portion of the assets of the account at least equal to the reserve liability shall be invested in accordance with this chapter, or in accordance with such requirements as the commissioner prescribes by rule.

620.02(3) (3) Valuation of segregated account assets. Assets allocated to a segregated account shall be valued at their market value on the date of valuation, or if there is no readily available market, then in accordance with the applicable contract; but a portion of the assets of the account at least equal to the corporation's reserve liability with regard to the guaranteed benefits and funds referred to in sub. (2), if any, shall be reported separately and valued in accordance with the rules otherwise applicable to the corporation's assets or in accordance with rules promulgated under sub. (2). No securities valuation reserve or other reserve for fluctuation in the value of securities need be maintained for assets that do not have to comply with this chapter.

620.02 History History: 1971 c. 260.



620.03 Special investment restrictions.

620.03  Special investment restrictions.

620.03(1) (1)  Special restrictions for new insurers. For the first 5 years after obtaining a certificate of authority in this state, an insurer shall be subject to the following restrictions:

620.03(1)(a) (a) Procedural requirements. The commissioner may by rule prescribe for all or for certain classes of such insurers special procedural requirements including special reports, prior approval or subsequent disapproval of investments.

620.03(1)(b) (b) Substantive restrictions. The commissioner may by rule prescribe for all, or separately for different classes of, such insurers substantive restrictions on investments, including:

620.03(1)(b)1. 1. Specification of classes of assets that may not be counted toward satisfaction of the compulsory surplus requirement or the security surplus standard even though they may be counted for unrestricted corporations;

620.03(1)(b)2. 2. Specification of maximum amounts of assets that may be invested in any single investment, or any issue, class or group of classes of investments, expressed as percentages of total assets, capital, surplus, legal reserves or other variables;

620.03(1)(b)3. 3. Prescription of qualitative tests for investments and conditions under which investments may be made, including requirements of specified ratings from investment advisory services, listing on specified stock exchanges, collateral, marketability, the financial and legal status of the issuer and its earnings capacity, and currency matching.

620.03(2) (2) Exemptions. The commissioner may by order grant an insurer exemption from any restriction under sub. (1) to the extent that the commissioner is satisfied that the interests of insureds, creditors and the public of this state are sufficiently protected in other ways, such as by the investment regulation actually exercised in the domicile of a nondomestic insurer; or by other evidence of the solidity of the insurer and the competence of its management and its investment advisers.

620.03(3) (3) Extensions. The commissioner may by rule apply to a class of insurers any restriction of sub. (1), more than 5 years after issuance of a certificate of authority, if the commissioner finds that financial condition or management require additional investment regulation for the protection of the interests of insureds, creditors or the public in this state.

620.03 History History: 1971 c. 260; 1979 c. 102 s. 236 (6).



620.04 Specific orders.

620.04  Specific orders.

620.04(1)(1)  Additional restrictions. If the commissioner finds that by reason of investment conditions generally or of the financial condition or current investment practice of an individual insurer, the interests of insureds, creditors, or the public are or may be endangered, the commissioner may impose reasonable and temporary restrictions upon the investments of an individual insurer, including prohibition or divestment of a particular investment.

620.04(2) (2) Consent investments. The commissioner may count an asset toward satisfaction of the compulsory surplus requirement or the security surplus standard, or both, even if it does not conform to this chapter or rules promulgated thereunder, if the commissioner finds that counting it does not endanger the interests of insureds, creditors or the public.

620.04(3) (3) Alien investments. The commissioner may count toward satisfaction of the compulsory surplus requirement or the security surplus standard any assets in which an insurer must invest under the laws of a country other than the United States as a condition for doing business in that country if the commissioner finds that counting them does not endanger the interests of insureds, creditors or the public of this state.

620.04 History History: 1971 c. 260; 1979 c. 102 s. 236 (6); 1991 a. 316.



620.05 Protection against currency fluctuations.

620.05  Protection against currency fluctuations. Any insurer doing business that requires it to make payment in different currencies shall have investments in securities in each of such currencies in an amount that independently of all other investments meets the requirements of chs. 600 to 646 as applied separately to the insurer's obligations in each currency. The commissioner may by order exempt an insurer, or by rule a class of insurers, from this requirement if the obligations in other currencies are small enough that no significant problem for solidity would be created by substantial fluctuations in relative currency values.

620.05 History History: 1977 c. 339; 1979 c. 89.

620.05 Annotation Legislative Council Note, 1977: This and the amendment to s. 618.11 (7) replace s. 206.22, broadened, as is appropriate, to apply to all insurers.



620.12 Disposal of prohibited assets.

620.12  Disposal of prohibited assets.

620.12(1) (1)  Investments becoming illegal. The commissioner shall allow a reasonable time not longer than 10 years for disposal of any investment legally held on April 30, 1972, or of any investment legal when made but subsequently becoming illegal.

620.12(2) (2) Hardship cases. A reasonable time shall be allowed for disposal of assets if the investment was made by mistake or if forced sale of the asset would be contrary to the interests of insureds, creditors or the public of this state.

620.12 History History: 1971 c. 260.



620.21 Effect of investment restrictions.

620.21  Effect of investment restrictions.

620.21(1) (1)  General. Assets may be counted toward satisfaction of the compulsory surplus requirement or the security surplus standard only so far as they are invested in compliance with this chapter and applicable rules promulgated by the commissioner.

620.21(2) (2) Exemption from limitations for assets acquired in enforcing rights. Assets necessarily acquired in the bona fide enforcement of creditors' rights may be counted for the purposes of sub. (1) for 5 years after acquisition if real property and one year if not real property, even if they could not otherwise be counted under this chapter. The commissioner may allow reasonable extensions of such periods if replacement of the assets within the periods would not be possible without substantial loss.

620.21 History History: 1971 c. 260.



620.22 Permitted classes of investments.

620.22  Permitted classes of investments. Any of the following classes of investments may be counted for the purposes specified in s. 620.21, whether the investments are made by the insurer alone or as a participant in a partnership or joint venture:

620.22(1) (1) Bonds or other evidences of indebtedness of governmental units in the United States or Canada, or the instrumentalities of such governmental units, or of private corporations domiciled in the United States or Canada.

620.22(2) (2) Loans secured by mortgages, trust deeds, or other security interests in tangible property located in the United States or Canada or secured by insurance against default issued by a government insurance corporation of the United States or Canada or an insurer authorized to do business in this state.

620.22(3) (3) Preferred or common stock of any United States or Canadian corporation.

620.22(4) (4) Property needed for the convenient transaction of the insurer's business.

620.22(5) (5) Real property, together with the fixtures, furniture, furnishings, and equipment pertaining to the real property, that is located in the United States or Canada and that produces, or after suitable improvement can reasonably be expected to produce, substantial income.

620.22(6) (6) Loans upon the security of the insurer's own policies in amounts that are adequately secured thereby and that in no case exceed the surrender values of the policies.

620.22(7) (7) Investments in property and facilities for the development and production of solar or geothermal energy, fossil or synthetic fuel, or gasohol, including, but not limited to, ownership and control of such property and facilities, of up to 5% of the portion of the insurer's assets that exceeds $2 billion.

620.22(8) (8) Any other investments that the commissioner authorizes by rule.

620.22(9) (9) Investments not otherwise permitted by this section, and not specifically prohibited by statute, to the extent of not more than 5% of the first $500,000,000 of the insurer's assets plus 10% of the insurer's assets exceeding $500,000,000.

620.22 History History: 1971 c. 260; 1979 c. 279; 1981 c. 307; 2001 a. 103.



620.23 Limitations generally applicable.

620.23  Limitations generally applicable.

620.23(1) (1)  Class limitations. For the purposes of s. 620.21, the following limitations on classes of investments apply:

620.23(1)(a) (a) Investments authorized by s. 620.22 (1) which are not amortizable under applicable valuation rules, 5% of assets;

620.23(1)(b) (b) Investments authorized by s. 620.22 (4), 20% of assets in the case of nonassessable insurers, and 50% of the earned premium and assessments for the preceding calendar year in the case of assessable insurers;

620.23(1)(c) (c) Investments authorized by s. 620.22 (5), 20% of assets in the case of life insurers, and 10% of assets in the case of nonlife insurers; and

620.23(1)(d) (d) Investments by life insurers in common stock and in shares of mutual funds, 20% of assets.

620.23(2) (2) Individual limitations. For the purposes of s. 620.21, the following limits on investments apply:

620.23(2)(a) (a) Common stock. Common stock of a single corporation and its affiliates, other than subsidiaries of the types authorized under s. 611.26 (1) to (3) or mutual funds, 3% of assets;

620.23(2)(b) (b) Total investments. All securities of a single issuer and its affiliates, other than the government of the United States and subsidiaries of the types authorized under s. 611.26 (1) to (3), 10% of assets.

620.23(3) (3) Investment subsidiaries. For the purpose of determining compliance with the limitations of this chapter, the assets of subsidiaries under s. 611.26 (2) shall be deemed to be owned directly by the insurer and any other investors in proportion to the market value, or if there is no market, the reasonable value, of their interest in the subsidiaries.

620.23(4) (4) Effect of quantity limitations. To the extent that investments exceed the limitations specified in subs. (1) and (2), the excess may be assigned to the investment class authorized in s. 620.22 (9), until that limit is exhausted.

620.23(5) (5) Special rule for mutual funds and other investment companies. If the commissioner considers it desirable in order to get a proper evaluation of the investment portfolio of an insurer, the commissioner may require that investments in mutual funds or other investment companies be treated for purposes of this chapter as if the investor owned directly its proportional share of the assets owned by the mutual fund or investment company.

620.23 History History: 1971 c. 260; 1979 c. 102 s. 236 (6); 1979 c. 110 s. 60 (11); 1979 c. 279 s. 9; 1981 c. 307.



620.25 Relationship to other statutes.

620.25  Relationship to other statutes.

620.25(1) (1) This chapter shall prevail over any other statute purporting to authorize an insurer to make a particular investment if the other statute was enacted before May 13, 1980, and shall prevail over any statute enacted thereafter unless the latter negates the application of this section or of particular provisions in this chapter by specifically designating them by number.

620.25(2) (2) This section does not apply to ss. 234.26 and 615.10.

620.25 History History: 1979 c. 279; 2009 a. 33.



620.31 Valuation of assets.

620.31  Valuation of assets. For the purposes of this chapter, except as otherwise provided by chs. 600 to 646, all assets shall be valued as they are valued for purposes of the financial statements submitted under s. 601.42 (1g) (a), less the amount of any investment fluctuation reserves explicitly attributable to them.

620.31 History History: 1971 c. 260; 1979 c. 89; 1987 a. 247.



620.32 Investment valuation reserves.

620.32  Investment valuation reserves.

620.32(1) (1)  General. The commissioner may by rule, applicable to all or specified classes of insurers, provide for the establishment in reasonable amounts of investment valuation reserves that are necessary and appropriate to lessen the impact on surplus of the fluctuation of the values of specific classes of assets.

620.32(2) (2) Specific. The commissioner may by order require an individual insurer to establish investment valuation reserves in addition to those required for other insurers of the class to which the insurer belongs, to the extent that the financial condition of the insurer and the nature of its assets and liabilities or business require that such reserves be established for the adequate protection of its insureds.

620.32(3) (3) Uniformity. So far as reasonably possible, reserves required under sub. (1) shall correspond with those generally required in other states.

620.32 History History: 1971 c. 260.






623. Insurance — accounting and reserves.

623.01 Applicability.

623.01  Applicability. Except as otherwise provided, this chapter and the rules promulgated under it apply to all insurers authorized to do business in this state.

623.01 History History: 1979 c. 102.



623.02 Standards for accounting rules.

623.02  Standards for accounting rules. When promulgating accounting rules, the commissioner shall consider recommendations made by the National Association of Insurance Commissioners, generally accepted accounting principles both in the insurance industry and outside it, the requirements of the law and the needs of regulation, including detection of insolvency, and the needs for information of insureds, investors, and the public.

623.02 History History: 1973 c. 293.



623.03 Valuation of assets.

623.03  Valuation of assets. The commissioner shall promulgate rules for the valuation of assets to be reported on the statements submitted under s. 601.42 (1g) (a) as well as for other purposes. The commissioner may specify that certain classes of assets shall be valued at zero or given a nominal value, and when necessary to achieve the purposes of this section may specify different bases of valuation for different purposes.

623.03 History History: 1973 c. 293; 1979 c. 102 s. 236 (7); 1987 a. 247.



623.04 Valuation of liabilities.

623.04  Valuation of liabilities. The commissioner shall promulgate rules specifying the liabilities required to be reported by insurers in the financial statements submitted under s. 601.42 (1g) (a) and the methods of valuing them. In the case of life insurance such methods shall be consistent with s. 623.06.

623.04 History History: 1973 c. 293; 1977 c. 153 s. 6; 1977 c. 339 s. 44; 1987 a. 247.



623.06 Standard valuation law.

623.06  Standard valuation law.

623.06(1c) (1c) In this section, "qualified actuary" means a member in good standing of the American academy of actuaries who meets any other requirements that the commissioner may by rule specify.

623.06(1f) (1f) The commissioner shall annually value, or cause to be valued, the reserve liabilities (hereinafter called reserves) for all outstanding life insurance policies and annuity and pure endowment contracts of every life insurance company doing business in this state, except that in the case of an alien company, such valuation shall be limited to its United States business, and may certify the amount of any such reserves, specifying the mortality table or tables, rate or rates of interest and methods (net level premium method or other) used in the calculation of such reserves. In calculating such reserves, the commissioner may use group methods and approximate averages for fractions of a year or otherwise. In lieu of the valuation of the reserves herein required of any foreign or alien company, the commissioner may accept any valuation made, or caused to be made, by the insurance supervisory official of any state or other jurisdiction when such valuation complies with the minimum standard herein provided and if the official of such state or jurisdiction accepts as sufficient and valid for all legal purposes the certificate of valuation of the commissioner when such certificate states the valuation to have been made in a specified manner according to which the aggregate reserves would be at least as large as if they had been computed in the manner prescribed by the law of that state or jurisdiction.

623.06(1m) (1m)

623.06(1m)(a)(a)

623.06(1m)(a)1.1. For each year ending on or after December 31, 1996, every life insurance company doing business in this state shall submit to the commissioner, with its annual statement due by March 1 of the following year, an opinion by a qualified actuary as to whether the reserves and related actuarial items held in support of the policies and contracts specified by the commissioner by rule satisfy all of the following:

623.06(1m)(a)1.a. a. They are computed appropriately.

623.06(1m)(a)1.b. b. They are based on assumptions that satisfy contractual provisions.

623.06(1m)(a)1.c. c. They are consistent with prior reported amounts.

623.06(1m)(a)1.d. d. They comply with the applicable laws of this state.

623.06(1m)(a)2. 2. The commissioner shall by rule specify in detail the nature of the information required in the opinion under subd. 1. and may by rule require any additional information that the commissioner determines is necessary to the scope of the opinion.

623.06(1m)(b) (b)

623.06(1m)(b)1.1. Every life insurance company not exempted by rule shall include with the opinion required under par. (a) the opinion of the qualified actuary as to whether the reserves and related actuarial items held in support of the policies and contracts specified by the commissioner by rule, when considered in light of the assets held by the company with respect to the reserves and related actuarial items, including but not limited to the investment earnings on the assets and the considerations anticipated to be received and retained under the policies and contracts, make adequate provision for the company's obligations under the policies and contracts, including but not limited to the benefits under and expenses associated with the policies and contracts. The commissioner may by rule provide for a transition period for an insurance company to establish any higher reserves that the qualified actuary determines are necessary to make adequate provision for the company's obligations under the policies and contracts.

623.06(1m)(b)2. 2. An insurance company that is required to submit an opinion under subd. 1. shall have prepared by the qualified actuary who renders the opinion a memorandum in support of the opinion under subd. 1. The commissioner shall specify by rule the form and content of the memorandum. The insurance company shall provide the memorandum to the commissioner, at the commissioner's request, for his or her examination. After examination, the commissioner shall return the memorandum to the insurance company. The memorandum shall not be considered a record of the commissioner's office.

623.06(1m)(b)3. 3. If an insurance company fails to provide a supporting memorandum to the commissioner upon request within the period specified by rule, or if the commissioner determines that the supporting memorandum provided by an insurance company fails to meet the standards prescribed by rule or is otherwise unacceptable, the commissioner may retain a qualified actuary at the expense of the insurance company to review the opinion required under subd. 1. and the basis for the opinion and to prepare such supporting memorandum as the commissioner requires.

623.06(1m)(c) (c) The following provisions apply to an opinion required under par. (a) or (b):

623.06(1m)(c)1. 1. The opinion shall apply to all business in force, including individual and group health insurance plans, in form and substance acceptable to the commissioner as specified by rule.

623.06(1m)(c)2. 2. The opinion shall be based on standards adopted from time to time by the actuarial standards board established by the American academy of actuaries and on such additional standards as the commissioner may by rule prescribe.

623.06(1m)(c)3. 3. In the case of an opinion required to be submitted by a foreign or alien company, the commissioner may accept the opinion filed by that company with the insurance supervisory official of another state if the commissioner determines that the opinion reasonably meets the requirements applicable to a company domiciled in this state.

623.06(1m)(d) (d) Except for fraud or willful misconduct, a qualified actuary may not be held liable for damages to any person other than the insurance company or the commissioner for any act, error, omission, decision or conduct with respect to an opinion required under this subsection.

623.06(1m)(e) (e) The commissioner shall specify by rule any disciplinary action that the commissioner may take against an insurance company or a qualified actuary related to any of the requirements under this subsection.

623.06(1m)(f) (f)

623.06(1m)(f)1.1. The commissioner shall keep confidential any memorandum in support of, and any other material provided by an insurance company to the commissioner in connection with, an opinion required under this subsection. Any such memorandum or other material may not be made public and may not be subject to subpoena except for the purpose of defending an action seeking damages from any person on account of an act required under this subsection or required by a rule authorized or required under this subsection.

623.06(1m)(f)2. 2. The commissioner may release any such memorandum or other material with the written consent of the insurance company, or to the American academy of actuaries upon its request if the memorandum or other material is required for professional disciplinary proceedings and if the request sets forth procedures that are satisfactory to the commissioner for preserving the confidentiality of the memorandum or other material.

623.06(1m)(f)3. 3. A memorandum loses its confidentiality if the insurance company cites any portion of the memorandum for marketing purposes or before any governmental agency other than a state insurance department or if the insurance company releases any portion of the memorandum to the news media.

623.06(2) (2) Except as provided in subs. (2a) and (2m), the minimum standard for the valuation of all such policies and contracts issued prior to the effective date of this section [see sub. (8) and s. 632.43 (9)] shall be that provided by the laws in effect immediately prior to such date. Except as provided in subs. (2a) and (2m), the minimum standard for the valuation of all such policies and contracts issued on or after the effective date of this section shall be the commissioners reserve valuation methods defined in subs. (3) to (4m) and (7), with 3.5 percent interest, or in the case of policies and contracts, other than annuity and pure endowment contracts, issued on or after June 19, 1974, and prior to November 8, 1977, 4 percent interest, and for policies issued on or after November 8, 1977, 4.5 percent interest and the following tables:

623.06(2)(a) (a) For all ordinary policies of life insurance issued on the standard basis, excluding any disability and accidental death benefits in those policies, the commissioners 1941 standard ordinary mortality table for those policies issued before the operative date of s. 632.43 (6) (b), and the commissioners 1958 standard ordinary mortality table for those policies issued on or after the operative date of s. 632.43 (6) (b) and before the operative date of s. 632.43 (6m). For any category of those policies issued on female risks all modified net premiums and present values referred to in this section may be calculated according to an age not more than 6 years younger than the actual age of the insured.

623.06(2)(am) (am) For policies under par. (a) issued on or after the operative date of s. 632.43 (6m):

623.06(2)(am)1. 1. The commissioners 1980 standard ordinary mortality table;

623.06(2)(am)2. 2. At the election of the company for any one or more specified plans of life insurance, the commissioners 1980 standard ordinary mortality table with 10-year select mortality factors; or

623.06(2)(am)3. 3. Any ordinary mortality table adopted after 1980 by the National Association of Insurance Commissioners, that is approved by rule adopted by the commissioner for use in determining the minimum standard of valuation for those policies.

623.06(2)(b) (b) For all industrial life insurance policies issued on the standard basis, excluding any disability and accidental death benefits in those policies, the 1941 standard industrial mortality table for those policies issued before the operative date of s. 632.43 (6) (c), and for those policies issued on or after the operative date of s. 632.43 (6) (c) the commissioners 1961 standard industrial mortality table or any industrial mortality table adopted after 1980 by the National Association of Insurance Commissioners, that is approved by rule adopted by the commissioner for use in determining the minimum standard of valuation for those policies.

623.06(2)(c) (c) For individual annuity and pure endowment contracts, excluding any disability and accidental death benefits in such policies — the 1937 standard annuity mortality table or, at the option of the company, the annuity mortality table for 1949, ultimate, or any modification of either of these tables approved by the commissioner.

623.06(2)(d) (d) For group annuity and pure endowment contracts, excluding any disability and accidental death benefits in such policies — the group annuity mortality table for 1951, any modification of such table approved by the commissioner, or, at the option of the company, any of the tables or modifications of tables specified for individual annuity and pure endowment contracts.

623.06(2)(e) (e) For total and permanent disability benefits in or supplementary to ordinary policies or contracts issued on or after January 1, 1966, the tables of Period 2 disablement rates and the 1930 to 1950 termination rates of the 1952 disability study of the society of actuaries, with regard to the type of benefit, or any tables of disablement rates and termination rates adopted after 1980 by the National Association of Insurance Commissioners, that are approved by rule adopted by the commissioner for use in determining the minimum standard of valuation for those policies; for policies or contracts issued on or after January 1, 1961 and before January 1, 1966, either those tables or, at the option of the company, the Class (3) disability table (1926); and for policies issued before January 1, 1961, the Class (3) disability table (1926). Any such table shall, for active lives, be combined with a mortality table permitted for calculating the reserves for life insurance policies.

623.06(2)(f) (f) For accidental death benefits in or supplementary to policies issued on or after January 1, 1966, the 1959 accidental death benefits table or any accidental death benefits table adopted after 1980 by the National Association of Insurance Commissioners, that is approved by rule adopted by the commissioner for use in determining the minimum standard of valuation for those policies; for policies issued on or after January 1, 1961 and before January 1, 1966, either that table or, at the option of the company, the intercompany double indemnity mortality table; and for policies issued before January 1, 1961, the intercompany double indemnity mortality table. Either table shall be combined with a mortality table permitted for calculating the reserves for life insurance policies.

623.06(2)(g) (g) For group life insurance, life insurance issued on the substandard basis and other special benefits, such tables as may be approved by the commissioner.

623.06(2a) (2a) Except as provided in sub. (2m), the minimum standard for the valuation of all individual annuity and pure endowment contracts issued on or after the operative date of this subsection, as defined in sub. (2b), and for all annuities and pure endowments purchased on or after that operative date under group annuity and pure endowment contracts, shall be the commissioners reserve valuation methods defined in subs. (3) to (4m) and the following tables and interest rates:

623.06(2a)(a) (a) For individual annuity and pure endowment contracts issued prior to November 8, 1977, excluding any disability and accidental death benefits in such contracts — the 1971 individual annuity mortality table, or any modification of this table approved by the commissioner, and 6 percent interest for single premium immediate annuity contracts, and 4 percent interest for all other individual annuity and pure endowment contracts.

623.06(2a)(b) (b) For individual single premium immediate annuity contracts issued on or after November 8, 1977, excluding any disability and accidental death benefits in those contracts, the 1971 individual annuity mortality table or any individual annuity mortality table adopted after 1980 by the National Association of Insurance Commissioners, that is approved by rule adopted by the commissioner for use in determining the minimum standard of valuation for those contracts or any modification of either table approved by the commissioner, and 7.5 percent interest. For other individual annuity and pure endowment contracts issued on or after November 8, 1977, excluding any disability and accidental death benefits in those contracts, the 1971 individual annuity mortality table or any individual annuity mortality table adopted after 1980 by the National Association of Insurance Commissioners, that is approved by rule adopted by the commissioner for use in determining the minimum standard of valuation for those contracts, or any modification of either table approved by the commissioner, and 5.5 percent interest for single premium deferred annuity and pure endowment contracts and 4.5 percent interest for all other individual annuity and pure endowment contracts.

623.06(2a)(c) (c) For all annuities and pure endowments purchased prior to November 8, 1977, under group annuity and pure endowment contracts, excluding any disability and accidental death benefits purchased under such contracts — the 1971 group annuity mortality table, or any modification of this table approved by the commissioner, and 6 percent interest.

623.06(2a)(d) (d) For all annuities and pure endowments purchased on or after November 8, 1977, under group annuity and pure endowment contracts, excluding any disability and accidental death benefits in those contracts, the 1971 group annuity mortality table or any group annuity mortality table adopted after 1980 by the National Association of Insurance Commissioners, that is approved by rule adopted by the commissioner for use in determining the minimum standard of valuation for those annuities and pure endowments, or any modification of either table approved by the commissioner, and 7.5 percent interest.

623.06(2b) (2b) After June 19, 1974, any company may file with the commissioner a written notice of its election to comply with sub. (2a) after a specified date before January 1, 1979, which shall be the operative date of sub. (2a) for such company, but a company may elect a different operative date for individual annuity and pure endowment contracts from that elected for group annuity and pure endowment contracts. If a company makes no such election, the operative date of sub. (2a) for such company shall be January 1, 1979.

623.06(2m) (2m)

623.06(2m)(a)(a) In this subsection:

623.06(2m)(a)1. 1. "Change in fund basis" means a valuation basis under which the interest rate used to determine the minimum valuation standard applicable to each change in the fund held under an annuity or guaranteed interest contract is the calendar year valuation interest rate for the year of the change in the fund.

623.06(2m)(a)2. 2. "Guarantee duration" means:

623.06(2m)(a)2.a. a. For life insurance, the maximum number of years the life insurance can remain in force on a basis guaranteed in the policy or under options to convert to plans of life insurance with premium rates, nonforfeiture values or both which are guaranteed in the original policy.

623.06(2m)(a)2.b. b. For annuities and guaranteed interest contracts with cash settlement options, the number of years for which the contract guarantees interest rates in excess of the calendar year valuation interest rate for life insurance policies with a guarantee duration of more than 20 years.

623.06(2m)(a)2.c. c. For annuities and guaranteed interest contracts without cash settlement options, the number of years from the date of issue or date of purchase to the date annuity or guaranteed interest benefits are scheduled to begin.

623.06(2m)(a)3. 3. "I" means the applicable calendar year valuation interest rate determined under par. (c), rounded to the nearest 0.25 percent.

623.06(2m)(a)4. 4. "Issue year basis" means a valuation basis under which the interest rate used to determine the minimum valuation standard for the full duration of the annuity or guaranteed interest contract is the calendar year valuation interest rate for the year of issue or year of purchase of the annuity or guaranteed interest contract.

623.06(2m)(a)5. 5. "Moody's monthly average" means the corporate bond yield monthly average, as published by Moody's Investors Service, Inc.

623.06(2m)(a)6. 6. "Plan type A" means a policyholder may:

623.06(2m)(a)6.a. a. Withdraw funds with an adjustment to reflect changes in interest rates or asset values since receipt of the funds by the insurance company;

623.06(2m)(a)6.b. b. Withdraw funds without adjustment in installments over 5 years or more;

623.06(2m)(a)6.c. c. Withdraw funds as an immediate life annuity; or

623.06(2m)(a)6.d. d. Not withdraw funds.

623.06(2m)(a)7. 7. "Plan type B" means that a policyholder is subject to any of subd. 6. a., b. or d. At the end of the interest rate guarantee, funds may be withdrawn without the adjustment under subd. 6. a. in a single sum or installments over less than 5 years.

623.06(2m)(a)8. 8. "Plan type C" means a policyholder may withdraw funds before the end of the interest rate guarantee in a single sum or installments over less than 5 years without the adjustment under subd. 6. a. or subject to a fixed surrender charge stipulated in the contract as a percentage of the fund.

623.06(2m)(a)9. 9. "R" means the applicable reference interest rate determined under par. (f).

623.06(2m)(a)10. 10. "R1" means the lesser of R and 0.09.

623.06(2m)(a)11. 11. "R2" means the greater of R and 0.09.

623.06(2m)(a)12. 12. "W" means the applicable weighting factor determined under par. (e).

623.06(2m)(b) (b) Except as provided in par. (d), the formulas under par. (c) shall be used in determining the minimum standard for the valuation of all of the following:

623.06(2m)(b)1. 1. Life insurance policies issued in a calendar year on or after the operative date of s. 632.43 (6m).

623.06(2m)(b)2. 2. Individual annuity and pure endowment contracts issued in a calendar year after 1982.

623.06(2m)(b)3. 3. Annuities and pure endowments purchased in a calendar year after 1982 under group annuity and pure endowment contracts.

623.06(2m)(b)4. 4. The net increase in a calendar year after 1982, in amounts held under guaranteed interest contracts.

623.06(2m)(c) (c)

623.06(2m)(c)1.1. For life insurance, I = 0.03 + W (R1 - 0.03) + W/2 (R2 - 0.09).

623.06(2m)(c)2. 2. For single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and from guaranteed interest contracts with cash settlement options, I = 0.03 + W (R - 0.03).

623.06(2m)(c)3. 3. Except as provided under subd. 2., for annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on an issue year basis and having guarantee durations greater than 10 years, I = 0.03 + W (R1 - 0.03) W/2 (R2 - 0.09).

623.06(2m)(c)4. 4. Except as provided under subd. 2., for annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on an issue year basis and having guarantee durations not exceeding 10 years, I = 0.03 + W (R - 0.03).

623.06(2m)(c)5. 5. For annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, I = 0.03 + W (R - 0.03).

623.06(2m)(c)6. 6. For annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a change in fund basis, I = 0.03 + W (R - 0.03).

623.06(2m)(d) (d) Notwithstanding par. (c) 1., if the calendar year valuation interest rate determined under par. (c) 1. differs from the corresponding actual rate for similar policies issued in the immediately preceding calendar year by less than 0.5 percent, the calendar year valuation interest rate for those policies is the corresponding actual rate for the immediately preceding calendar year. For purposes of this paragraph, the calendar year valuation interest rate for policies issued in 1980 shall be determined using the reference interest rate for 1979 and shall be determined under this paragraph for subsequent calendar years notwithstanding s. 632.43 (6m).

623.06(2m)(e) (e)

623.06(2m)(e)1.1. For life insurance having a guarantee duration of:

623.06(2m)(e)1.a. a. Not more than 10 years, the weighting factor is 0.50.

623.06(2m)(e)1.b. b. More than 10 years and not more than 20 years, the weighting factor is 0.45.

623.06(2m)(e)1.c. c. More than 20 years, the weighting factor is 0.35.

623.06(2m)(e)2. 2. For single premium immediate annuities and annuity benefits involving life contingencies arising from other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, the weighting factor is 0.80.

623.06(2m)(e)3. 3. Except as provided in subd. 2., for annuities and guaranteed interest contracts valued on an issue year basis and having a guarantee duration of:

623.06(2m)(e)3.a. a. Not more than 5 years, the weighting factor is 0.80 for plan type A, 0.60 for plan type B and 0.50 for plan type C.

623.06(2m)(e)3.b. b. More than 5 years and not more than 10 years, the weighting factor is 0.75 for plan type A, 0.60 for plan type B and 0.50 for plan type C.

623.06(2m)(e)3.c. c. More than 10 years and not more than 20 years, the weighting factor is 0.65 for plan type A, 0.50 for plan type B and 0.45 for plan type C.

623.06(2m)(e)3.d. d. More than 20 years, the weighting factor is 0.45 for plan type A and 0.35 for plan types B and C.

623.06(2m)(e)4. 4. Except as provided in subd. 2., for annuities and guaranteed interest contracts valued on a change in fund basis, the weighting factor is that specified under subd. 3. increased by 0.15 for plan type A, 0.25 for plan type B and 0.05 for plan type C.

623.06(2m)(e)5. 5. Except as provided under subd. 2., for annuities and guaranteed interest contracts valued on an issue year basis, other than those with no cash settlement options, which do not guarantee interest on considerations received more than one year after issue or purchase and for annuities and guaranteed interest contracts valued on a change in fund basis which do not guarantee interest rates on considerations received more than 12 months beyond the valuation date, the weighting factor is that specified under subd. 3. or 4. increased by 0.05 for plan types A, B and C.

623.06(2m)(f) (f)

623.06(2m)(f)1.1. For life insurance, the reference interest rate is the lesser of the average over a period of 36 months and the average over a period of 12 months, ending on June 30 of the calendar year next preceding the year of issue, of Moody's monthly average.

623.06(2m)(f)2. 2. For single premium immediate annuities and for annuity benefits involving life contingencies arising from other annuities with cash settlement options and guaranteed interest contracts with cash settlement options, the reference interest rate is the average over a period of 12 months, ending on June 30 of the calendar year of issue or year of purchase, of Moody's monthly average.

623.06(2m)(f)3. 3. Except as provided under subd. 2., for annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on an issue year basis and having a guarantee duration in excess of 10 years, the reference interest is the lesser of the average over a period of 36 months and the average over a period of 12 months, ending on June 30 of the calendar year of issue or purchase, of Moody's monthly average.

623.06(2m)(f)4. 4. Except as provided under subd. 2., for annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on an issue year basis and having a guarantee duration of 10 years or less, the reference interest rate is the average over a period of 12 months, ending on June 30 of the calendar year of issue or purchase, of Moody's monthly average.

623.06(2m)(f)5. 5. For annuities with no cash settlement options and for guaranteed interest contracts with no cash settlement options, the reference interest rate is the average over a period of 12 months, ending on June 30 of the calendar year of issue or purchase, of Moody's monthly average.

623.06(2m)(f)6. 6. Except as provided under subd. 2., for annuities with cash settlement options and guaranteed interest contracts with cash settlement options, valued on a change in fund basis, the reference interest rate is the average over a period of 12 months, ending on June 30 of the calendar year of the change in the fund, of Moody's monthly average.

623.06(2m)(g) (g) If Moody's monthly average is no longer published, or if the national association of insurance commissioners determines that Moody's monthly average is no longer appropriate for the determination of the reference interest rate, an alternative method for determination of the reference interest rate, which is adopted by the National Association of Insurance Commissioners and approved by rule adopted by the commissioner, may be substituted.

623.06(2m)(h) (h) A company may elect to value guaranteed interest contracts with cash settlement options and annuities with cash settlement options on an issue year basis or a change in fund basis. Guaranteed interest contracts with no cash settlement options and other annuities with no cash settlement options must be valued on an issue year basis.

623.06(3) (3) Except as provided in subs. (4m) and (7), reserves according to the commissioners reserve valuation method, for the life insurance and endowment benefits of policies providing for a uniform amount of insurance and requiring the payment of uniform premiums shall be the excess, if any, of the present value, at the date of valuation, of such future guaranteed benefits provided for by such policies, over the then present value of any future modified net premiums therefor. The modified net premiums for any such policy shall be such uniform percentage of the respective contract premiums for such benefits that the present value, at the date of issue of the policy, of all such modified net premiums shall be equal to the sum of the then present value of such benefits provided for by the policy and the excess of par. (a) over par. (b), as follows:

623.06(3)(a) (a) A net level annual premium equal to the present value, at the date of issue, of such benefits provided for after the first policy year, divided by the present value, at the date of issue, of an annuity of one per year payable on the first and each subsequent anniversary of such policy on which a premium falls due; provided, that such net level annual premium shall not exceed the net level annual premium on the 19-year premium whole life plan for insurance of the same amount at an age one year higher than the age at issue of such policy.

623.06(3)(b) (b) A net one-year term premium for such benefits provided for in the first policy year.

623.06(3m) (3m)

623.06(3m)(a)(a) In this subsection:

623.06(3m)(a)1. 1. "Assumed ending date" means the first policy anniversary on which the sum of any endowment benefit and any cash surrender value then available is greater than the excess premium.

623.06(3m)(a)2. 2. "Excess premium" means the amount by which a contract premium in the first policy year exceeds the contract premium in the 2nd policy year.

623.06(3m)(b) (b) Except as provided under sub. (7), any life insurance policy issued on or after January 1, 1984, for which no comparable benefit is provided in the first year for an excess premium and which provides an endowment benefit or a cash surrender value or a combination of both in an amount greater than the excess premium, the reserve according to the commissioners reserve valuation method as of any policy anniversary occurring on or before the assumed ending date is the greater of the reserve on that policy anniversary calculated under sub. (3) and the reserve on that policy anniversary calculated under sub. (3) subject to the following computational assumptions:

623.06(3m)(b)1. 1. The value defined in sub. (3) (a) is reduced by 15 percent of the amount of the excess premium.

623.06(3m)(b)2. 2. All present values of benefits and premiums are determined without reference to premiums or benefits provided by the policy after the assumed ending date.

623.06(3m)(b)3. 3. The policy matures on the assumed ending date as an endowment.

623.06(3m)(b)4. 4. The cash surrender value provided on the assumed ending date is an endowment benefit.

623.06(3m)(c) (c) In making the comparison under par. (b) the mortality and interest bases stated in subs. (2) and (2m) shall be used.

623.06(4) (4) Reserves according to the commissioners reserve valuation method for the following shall be calculated by a method consistent with the principles of sub. (3), except that any extra premiums charged because of impairments or special hazards shall be disregarded in the determination of modified net premiums:

623.06(4)(a) (a) Life insurance policies providing for a varying amount of insurance or requiring the payment of varying premiums.

623.06(4)(b) (b) Group annuity and pure endowment contracts purchased under a retirement plan or plan of deferred compensation, established or maintained by an employer, including a partnership or sole proprietorship, or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under section 408 of the internal revenue code, as amended.

623.06(4)(c) (c) Disability and accidental death benefits in all policies and contracts.

623.06(4)(d) (d) All other benefits, except life insurance and endowment benefits in life insurance policies and benefits provided by all other annuity and pure endowment contracts.

623.06(4m) (4m) This subsection applies to all annuity and pure endowment contracts other than group annuity and pure endowment contracts purchased under a retirement plan or plan of deferred compensation, established or maintained by an employer, including a partnership or sole proprietorship, or by an employee organization, or by both, other than a plan providing individual retirement accounts or individual retirement annuities under section 408 of the Internal Revenue Code. Reserves according to the commissioners annuity reserve method for benefits under annuity or pure endowment contracts, excluding any disability and accidental death benefits in such contracts, shall be the greatest of the respective excesses of the present values, at the date of valuation, of the future guaranteed benefits, including guaranteed nonforfeiture benefits, provided for by such contracts at the end of each respective contract year, over the present value, at the date of valuation, of any future valuation considerations derived from future gross considerations, required by the terms of such contract, that become payable prior to the end of such respective contract year. The future guaranteed benefits shall be determined by using the mortality table, if any, and the interest rate specified in such contracts for determining guaranteed benefits. The valuation considerations are the portions of the respective gross considerations applied under the terms of such contracts to determine nonforfeiture values.

623.06(5) (5)

623.06(5)(a)(a) In no event may a company's aggregate reserves for all life insurance policies, excluding disability and accidental death benefits, issued on or after the effective date of this section, be less than the aggregate reserves calculated in accordance with the method set forth in subs. (3) to (4m) and (7) and the mortality table or tables and rate or rates of interest used in calculating nonforfeiture benefits for such policies.

623.06(5)(b) (b) In no event may a company's aggregate reserves for all policies, contracts and benefits be less than the aggregate reserves determined by a qualified actuary in an opinion under sub. (1m) (b) 1. to be necessary to make adequate provision for the company's obligations under the policies and contracts.

623.06(6) (6) Reserves for all policies and contracts issued prior to the effective date of this subsection may be calculated, at the option of the company, according to any standards that produce greater aggregate reserves for all such policies and contracts than the minimum reserves required by the laws in effect immediately prior to such date. Reserves for any category of policies, contracts or benefits as established by the commissioner, issued on or after the effective date of this subsection, may be calculated, at the option of the company, according to any standards that produce greater aggregate reserves for such category than those calculated according to the minimum standard herein provided, but the rate or rates of interest used for policies and contracts, other than annuity and pure endowment contracts, shall not be higher than the corresponding rate or rates of interest used in calculating any nonforfeiture benefits provided for therein. Any such company that at any time has adopted any standard of valuation producing greater aggregate reserves than those calculated according to the minimum standard herein provided may, with the approval of the commissioner, adopt any lower standard of valuation, but not lower than the minimum herein provided. For the purposes of this subsection, holding any additional reserves that a qualified actuary, in an opinion under sub. (1m) (b) 1., determined to be necessary to make adequate provision for the company's obligations under the policies and contracts shall not be considered the adoption of a higher standard of valuation.

623.06(7) (7)

623.06(7)(a)(a) If in any contract year the gross premium charged by any life insurance company on any policy or contract is less than the valuation net premium for the policy or contract calculated by the method used in calculating its reserve but using the minimum valuation standards of mortality and rate of interest under subs. (2) and (2m), the minimum reserve required for the policy or contract shall be the greater of either the reserve calculated according to the mortality table, rate of interest, and method actually used for the policy or contract, or the reserve calculated by the method actually used for the policy or contract but using the minimum valuation standards of mortality and rate of interest under subs. (2) and (2m) and replacing the valuation net premium by the actual gross premium in each contract year for which the valuation net premium exceeds the actual gross premium.

623.06(7)(b) (b)

623.06(7)(b)1.1. In this paragraph, "excess premium" means the amount by which a gross premium in the first policy year exceeds the gross premium in the 2nd policy year.

623.06(7)(b)2. 2. If a life insurance policy issued on or after January 1, 1984, provides no comparable benefit in the first year for an excess premium and provides an endowment benefit, cash surrender value or both in an amount greater than the excess premium, the minimum reserve at each policy anniversary is the greater of the minimum reserve under subs. (3) to (4) and the minimum reserve under par. (a).

623.06(7)(b)3. 3. For purposes of par. (a), the method used in calculating the reserve of a policy under subd. 2. is specified under subs. (3) to (4).

623.06(7)(c) (c) If a plan of life insurance provides for future determination of premiums based on recent estimates of future experience available at the time of the determination, or if the minimum reserves for a plan of life insurance or an annuity cannot be determined under subs. (3) to (4m) and this subsection, the commissioner shall by rule adopt a method for determining the minimum reserves for the plan or annuity. A rule adopted under this paragraph shall specify a method consistent with the principles of this section and appropriate in relation to the benefits and pattern of premiums for the plan or annuity.

623.06(8) (8) This section shall become effective on the same date as does s. 632.43. The provisions of this section shall supersede all provisions of law inconsistent or in conflict therewith.

623.06 History History: 1973 c. 303; 1977 c. 153 ss. 2, 4, 6; 1977 c. 273; 1977 c. 339 ss. 17, 44; Stats. 1977 s. 623.06; 1979 c. 110 s. 60 (13); 1981 c. 307 ss. 1x to 6, 13; 1989 a. 56; 1993 a. 490; 1995 a. 396; 1999 a. 85; 2001 a. 103; 2011 a. 257.



623.11 Amount of compulsory surplus.

623.11  Amount of compulsory surplus.

623.11(1) (1)  Determination of amount. Except as provided in sub. (3), the commissioner shall, when necessary, determine the amount of compulsory surplus that an insurer is required to have in order not to be financially hazardous under s. 645.41 (4), as an amount that will provide reasonable security against contingencies affecting the insurer's financial position that are not fully covered by reserves or by reinsurance.

623.11(1)(a) (a) Types of contingencies. The commissioner shall consider the risks of:

623.11(1)(a)1. 1. Increases in the frequency or severity of losses beyond the levels contemplated by the rates charged;

623.11(1)(a)2. 2. Increases in expenses beyond those contemplated by the rates charged;

623.11(1)(a)3. 3. Decreases in the value of or the return on invested assets below those planned on;

623.11(1)(a)4. 4. Changes in economic conditions that would make liquidity more important than contemplated and would force untimely sale of assets or prevent timely investments;

623.11(1)(a)5. 5. Currency devaluation to which the insurer may be subject; and

623.11(1)(a)6. 6. Any other contingencies the commissioner can identify which may affect the insurer's operations.

623.11(1)(b) (b) Controlling factors. In making the determination under this subsection, the commissioner shall take into account the following factors:

623.11(1)(b)1. 1. The most reliable information available as to the magnitude of the various risks under par. (a);

623.11(1)(b)2. 2. The extent to which the risks in par. (a) are independent of each other or are related, and whether any dependency is direct or inverse;

623.11(1)(b)3. 3. The insurer's recent history of profits or losses;

623.11(1)(b)4. 4. The extent to which the insurer has provided protection against the contingencies in other ways than the establishment of surplus, including redundancy of premiums; adjustability of contracts under their terms; investment valuation reserves whether voluntary or mandatory; appropriate reinsurance; the use of conservative actuarial assumptions to provide a margin of security; reserve adjustments after rate increases for policies written at earlier and less adequate rates; contingency or catastrophe reserves; diversification of assets and underwriting risks;

623.11(1)(b)5. 5. Independent judgments of the soundness of the insurer's operations, as evidenced by the ratings of reliable professional financial reporting services; and

623.11(1)(b)6. 6. Any other relevant factors.

623.11(2) (2) Rules. Except as provided in sub. (3), the commissioner may, subject to adjustment to the circumstances of individual insurers in accordance with the factors in sub. (1) (b), establish by rule minimum ratios for the compulsory surplus in relation to any relevant variables, including the following:

623.11(2)(a) (a) Amounts at risk;

623.11(2)(b) (b) Premiums written or premiums earned;

623.11(2)(c) (c) Liabilities;

623.11(2)(d) (d) Equity investments of all or certain kinds in combination with any of the variables under pars. (a) to (c).

623.11(3) (3) Health maintenance organization insurers. The amount of compulsory surplus required of a health maintenance organization insurer is the amount provided in s. 609.97.

623.11 History History: 1971 c. 260; 1979 c. 102; 1989 a. 23.



623.12 Amount of security surplus.

623.12  Amount of security surplus. The security surplus shall be set by the commissioner between 110% and 140% of the compulsory surplus. In setting the figure the commissioner may consider such factors as the size of the insurer, its recent experience, the volatility of the lines of insurance in which it engages and any other relevant factors.

623.12 History History: 1971 c. 260.



623.15 Fraternal rates and reserves.

623.15  Fraternal rates and reserves.

623.15(1) (1)  Nonreserve fraternals.

623.15(1)(a)(a) In this subsection, "owner" means the owner of a policy or certificate issued by a fraternal in accordance with s. 614.10.

623.15(1)(b) (b) A fraternal may be organized for the transaction of business on a plan set forth in the contract which provides for sufficient contributions by each owner in each year to pay the owner's share of the actual death claims of the year through advance payments graded according to any mortality table approved by the commissioner, without any reserve, or with such reserve as may accumulate from overpayments of individual owners, in which case each owner shall each year be informed of the owner's credit and of the cost of the owner's insurance.

623.15(2) (2) Rates. Every fraternal shall collect regular premiums for each coverage it provides at adequate rates that are approved by the commissioner or conform to standards set in rules promulgated by the commissioner.

623.15(3) (3) Reserves. The reserves of a fraternal are subject to the same requirements as those of ch. 611 insurers writing the same coverages except that the commissioner may authorize the use of suitable fraternal mortality tables or other appropriate tables instead of the tables used by ch. 611 insurers.

623.15 History History: 1975 c. 373, 421; 1989 a. 336; 1997 a. 177.

623.15 Annotation Legislative Council Note, 1975: Sub. (1) continues s. 208.18 with a change from a specified mortality table to one approved by the commissioner. A nonreserve society can be perfectly sound actuarially and should be permitted if it is. The natural premium basis contemplated by this section is sound but not very attractive in the market.

623.15 Annotation Sub. (2) continues in simplified form the provisions of s. 208.15 (1) and (2).

623.15 Annotation Sub. (3) much simplifies ss. 208.09 (2) (b) and (c) and 208.15 (4) and (5). [Bill 643-S]



623.21 Adjustment of reserves.

623.21  Adjustment of reserves. The commissioner may order an insurer to adjust its reserves if they do not bear an appropriate relationship to its obligations.

623.21 History History: 1973 c. 293.



623.34 Accounting for repurchased shares.

623.34  Accounting for repurchased shares. When a corporation acquires its own shares under s. 611.34 or in any other way, the acquired shares shall be accounted for as a deduction from capital and not as assets.

623.34 History History: 1979 c. 102.






625. Insurance — rate regulation.

625.01 Construction and purposes.

625.01  Construction and purposes.

625.01(1) (1)  Construction. This chapter shall be liberally construed to achieve the purposes stated in sub. (2), which shall constitute an aid and guide to interpretation but not an independent source of power.

625.01(2) (2) Purposes. The purposes of this chapter are:

625.01(2)(a) (a) To protect policyholders and the public against the adverse effects of excessive, inadequate or unfairly discriminatory rates;

625.01(2)(b) (b) To encourage, as the most effective way to produce rates that conform to the standards of par. (a), independent action by and reasonable price competition among insurers;

625.01(2)(c) (c) To provide formal regulatory controls for use if independent action and price competition fail;

625.01(2)(d) (d) To authorize cooperative action among insurers in the rate-making process, and to regulate such cooperation in order to prevent practices that tend to bring about monopoly or to lessen or destroy competition;

625.01(2)(e) (e) To encourage the most efficient and economic marketing practices; and

625.01(2)(f) (f) To regulate the business of insurance in a manner that will preclude application of federal antitrust laws.



625.02 Definitions.

625.02  Definitions. In this chapter, unless contrary to context:

625.02(1) (1) "Market segment" means any line or kind of insurance or, if it is described in general terms, any subdivision thereof or any class of risks or combination of classes.

625.02(2) (2) "Rate service organization" means any person, other than an employee of an insurer, who assists insurers in rate making or filing by:

625.02(2)(a) (a) Collecting, compiling and furnishing loss or expense statistics;

625.02(2)(b) (b) Recommending, making or filing rates or supplementary rate information; or by

625.02(2)(c) (c) Advising about rate questions, except as an attorney giving legal advice.

625.02(3) (3) "Supplementary rate information" includes any manual or plan of rates, statistical plan, classification, rating schedule, minimum premium, policy fee, rating rule, rate-related underwriting rule and any other information prescribed by rule of the commissioner.

625.02 History History: 1983 a. 189.



625.03 Scope of application.

625.03  Scope of application.

625.03(1m) (1m) This chapter applies to all kinds and lines of direct insurance written on risks or operations in this state by any insurer authorized to do business in this state, except:

625.03(1m)(a) (a) Ocean marine insurance;

625.03(1m)(b) (b) Worker's compensation insurance;

625.03(1m)(c) (c) Life insurance other than credit life insurance;

625.03(1m)(d) (d) Variable and fixed annuities; and

625.03(1m)(e) (e) Group and blanket accident and sickness insurance other than credit accident and sickness insurance.

625.03(7) (7) To the extent that ch. 424 is inconsistent with this chapter, ch. 424 shall apply.

625.03 History History: 1973 c. 3; 1975 c. 147 s. 54; 1975 c. 373; 1999 a. 85.

625.03 Annotation Legislative Council Note to sub. (3), 1975: Fraternals should be subjected to rate regulation to the same extent as and no farther than other insurers. [Bill 643-S]



625.04 Exemptions.

625.04  Exemptions. The commissioner may by rule exempt any person or class of persons or any market segment from any or all of the provisions of this chapter, if and to the extent that the commissioner finds their application unnecessary to achieve the purposes of this chapter.

625.04 History History: 1979 c. 102 s. 236 (6).



625.11 Rate standards.

625.11  Rate standards.

625.11(1)(1)  General. Rates shall not be excessive, inadequate or unfairly discriminatory, nor shall an insurer charge any rate which if continued will have or tend to have the effect of destroying competition or creating a monopoly.

625.11(2) (2) Excessiveness.

625.11(2)(a)(a) Competitive market. Rates are presumed not to be excessive if a reasonable degree of price competition exists at the consumer level with respect to the class of business to which they apply. In determining whether a reasonable degree of price competition exists, the commissioner shall consider all relevant tests including:

625.11(2)(a)1. 1. The number of insurers actively engaged in the class of business;

625.11(2)(a)2. 2. The existence of rate differentials in that class of business;

625.11(2)(a)3. 3. Whether long-run profitability for insurers generally of the class of business is unreasonably high in relation to its riskiness.

625.11(2)(b) (b) Noncompetitive market. If such competition does not exist, rates are excessive if they are likely to produce a long run profit that is unreasonably high in relation to the riskiness of the class of business, or if expenses are unreasonably high in relation to the services rendered.

625.11(3) (3) Inadequacy. Rates are inadequate if they are clearly insufficient, together with the investment income attributable to them, to sustain projected losses and expenses in the class of business to which they apply.

625.11(4) (4) Unfair discrimination. One rate is unfairly discriminatory in relation to another in the same class if it clearly fails to reflect equitably the differences in expected losses and expenses. Rates are not unfairly discriminatory because different premiums result for policyholders with like loss exposures but different expense factors, or like expense factors but different loss exposures, so long as the rates reflect the differences with reasonable accuracy. Rates are not unfairly discriminatory if they are averaged broadly among persons insured under a group, franchise or blanket policy.

625.11 Annotation Read together, ss. 625.11 and 625.22 provide that the insurance commissioner shall disapprove any rate that destroys competition, thus providing a regulatory remedy for rates that constitute restraints of trade and barring private rate-related suits for damages. Prentice v. Minnesota Title Ins. Co. 176 Wis. 2d 714, 500 N.W.2d 658 (1993).

625.11 Annotation There is no active state supervision of the organization established by title insurance companies to set uniform rates for its members and thus no "state-action immunity" for otherwise prohibited price-fixing engaged in by the member title insurers. FTC v. Ticor Title Insurance Co. 504 U.S. 621, 119 L. Ed. 2d 410 (1992).

625.11 Annotation There is no private right of action to enforce sub. (1). NAACP v. American Family Mutual Insurance Co. 978 F.2d 287 (1992).



625.12 Rating methods.

625.12  Rating methods. In determining whether rates comply with the standards under s. 625.11, the following criteria shall be applied:

625.12(1) (1) Basic factors in rates. Due consideration shall be given to all of the following that apply:

625.12(1)(a) (a) Past and prospective loss and expense experience within and outside of this state.

625.12(1)(b) (b) Catastrophe hazards and contingencies.

625.12(1)(c) (c) Trends within and outside of this state.

625.12(1)(d) (d) Loadings for leveling premium rates over time or for dividends or savings to be allowed or returned by insurers to their policyholders, members or subscribers.

625.12(1)(e) (e) Subject to s. 632.365, all other relevant factors, including the judgment of technical personnel.

625.12(2) (2) Classification. Risks may be classified in any reasonable way for the establishment of rates and minimum premiums, except that no classifications may be based on race, color, creed or national origin, and classifications in automobile insurance may not be based on physical condition or developmental disability as defined in s. 51.01 (5). Subject to s. 632.365, rates thus produced may be modified for individual risks in accordance with rating plans or schedules that establish reasonable standards for measuring probable variations in hazards, expenses, or both. Rates may also be modified for individual risks under s. 625.13 (2).

625.12(3) (3) Expenses. The expense provisions included in the rates to be used by an insurer may reflect the operating methods of the insurer and, so far as it is credible, its own expense experience.

625.12(4) (4) Profits. The rates may contain an allowance permitting a profit that is not unreasonable in relation to the riskiness of the class of business.

625.12 History History: 1975 c. 275; 1977 c. 418 s. 929 (55); 1979 c. 93; 1991 a. 279.



625.13 Filing of rates and consent to rate.

625.13  Filing of rates and consent to rate.

625.13(1) (1)  Filing procedure. Except as provided in sub. (2), every authorized insurer and every rate service organization licensed under s. 625.31 which has been designated by any insurer for the filing of rates under s. 625.15 (2) shall file with the commissioner all rates and supplementary rate information and all changes and amendments thereof made by it for use in this state within 30 days after they become effective.

625.13(2) (2) Consent to rate. Upon written application of the insured, stating the insured's reasons therefor, filed with and not disapproved by the commissioner within 10 days after filing, a rate in excess of that provided by a filing otherwise applicable may be applied to any specific risk. The rate may be disapproved without a hearing, subject to s. 601.62 (3). If disapproved, the rate otherwise applicable applies from the effective date of the policy, but the insurer may cancel the policy proportionally on 10 days' notice to the policyholder. If the insurer does not cancel the policy the insurer shall refund any excess premium from the effective date of the policy.

625.13 History History: 1979 c. 93, 177; 1983 a. 36.

625.13 Annotation Legislative Council Note, 1979: This amendment to sub. (2) legitimizes a practice that is virtually universal throughout the country. Although it was not specifically provided for in ch. 625, the Office of the Commissioner of Insurance has assumed that ch. 625 intended to continue it and has accepted and handled "consent to rate" filings much as it did prior to the enactment of ch. 625. Adoption of the amendment makes it clear that the department practice is appropriate. [Bill 20-S]



625.14 Filings open to inspection.

625.14  Filings open to inspection. Each filing and any supporting information filed under this chapter shall, as soon as filed, be open to public inspection at any reasonable time. Copies may be obtained by any person on request and upon payment of a reasonable charge therefor.



625.15 Delegation of rate making and rate filing obligation.

625.15  Delegation of rate making and rate filing obligation.

625.15(1)(1)  Rate making. An insurer may itself establish rates and supplementary rate information for one or more market segments based on the factors in s. 625.12 and, if the rates are for motor vehicle liability insurance, subject to s. 632.365, or the insurer may use rates and supplementary rate information prepared by a rate service organization, with average expense factors determined by the rate service organization or with such modification for its own expense and loss experience as the credibility of that experience allows.

625.15(2) (2) Rate filing. An insurer may discharge its obligation under s. 625.13 (1) by giving notice to the commissioner that it uses rates and supplementary rate information prepared by a designated rate service organization, with such information about modifications thereof as is necessary fully to inform the commissioner. The insurer's rates and supplementary rate information shall be those filed from time to time by the rate service organization, including any amendments thereto as filed, subject, however, to the modifications filed by the insurer.

625.15 History History: 1979 c. 177 s. 85; 1991 a. 279.



625.16 Loss ratios for certain disability policies.

625.16  Loss ratios for certain disability policies. The commissioner may by rule establish reasonable minimum standards for loss ratios of medicare supplement policies, medicare replacement policies and long-term care insurance policies. The standards shall be based on incurred claims experience and earned premiums and be in accord with accepted actuarial principles so that benefits will be reasonable in relation to the premiums charged.

625.16 History History: 1981 c. 82; 1985 a. 29; 1989 a. 31.



625.21 Delaying effect of rates.

625.21  Delaying effect of rates.

625.21(1) (1)  Rule instituting delayed effect. If the commissioner finds that competition is not an effective regulator of the rates charged or that a substantial number of companies are competing irresponsibly through the rates charged, or that there are widespread violations of this chapter, in any kind or line of insurance or subdivision thereof or in any rating class or rating territory, he or she may promulgate a rule requiring that in the kind or line of insurance or subdivision thereof or rating class or rating territory comprehended by the finding any subsequent changes in the rates or supplementary rate information be filed with the commissioner at least 15 days before they become effective. The commissioner may extend the waiting period for not to exceed 15 additional days by written notice to the filer before the first 15-day period expires.

625.21(2) (2) Supporting data. By rule, the commissioner may require the filing of supporting data as to any or all kinds or lines of insurance or subdivisions thereof or classes of risks or combinations thereof as the commissioner deems necessary for the proper functioning of the rate monitoring and regulating process. The supporting data shall include:

625.21(2)(a) (a) The experience and judgment of the filer, and, to the extent it wishes or the commissioner requires, of other insurers or rate service organizations;

625.21(2)(b) (b) Its interpretation of any statistical data relied upon;

625.21(2)(c) (c) Descriptions of the actuarial and statistical methods employed in setting the rates; and

625.21(2)(d) (d) Any other relevant matters required by the commissioner.

625.21(3) (3) Expiration of rule. A rule promulgated under sub. (1) shall expire no more than one year after issue. The commissioner may renew it after a hearing and appropriate findings under sub. (1).

625.21(4) (4) Supporting information. Whenever a filing is not accompanied by the information the commissioner requires under sub. (2), the commissioner may so inform the insurer and the filing shall be deemed to be made when the information is furnished.

625.21 History History: 1979 c. 102; 1991 a. 316.



625.22 Disapproval of rates.

625.22  Disapproval of rates.

625.22(1) (1)  Order in event of violation. If the commissioner finds after a hearing that a rate is not in compliance with s. 625.11, the commissioner shall order that its use be discontinued for any policy issued or renewed after a date specified in the order.

625.22(2) (2) Timing of order. The order under sub. (1) shall be issued within 30 days after the close of the hearing or within such reasonable time extension as the commissioner may fix.

625.22(3) (3) Approval of substituted rate. Within one year after the effective date of an order under sub. (1), no rate promulgated to replace a disapproved one may be used until it has been filed with the commissioner and not disapproved within 30 days thereafter.

625.22(4) (4) Interim rates. Whenever an insurer has no legally effective rates as a result of the commissioner's disapproval of rates or other act, the commissioner shall on request specify interim rates for the insurer that are high enough to protect the interests of all parties and may order that a specified portion of the premiums be placed in an escrow account approved by the commissioner. When new rates become legally effective, the commissioner shall order the escrowed funds or any overcharge in the interim rates to be distributed appropriately, except that refunds to policyholders that are trifling shall not be required.

625.22 History History: 1979 c. 102 s. 236 (6), (21); 1979 c. 110.

625.22 Annotation Read together, ss. 625.11 and 625.22 provide that the insurance commissioner shall disapprove any rate that destroys competition, thus providing a regulatory remedy for rates that constitute restraints of trade and barring private rate-related suits for damages. Prentice v. Minnesota Title Ins. Co. 176 Wis. 2d 714, 500 N.W.2d 658 (1993).



625.23 Special restrictions on individual insurers.

625.23  Special restrictions on individual insurers. The commissioner may by order require that a particular insurer file any or all of its rates and supplementary rate information 15 days prior to their effective date, if and to the extent that he or she finds, after a hearing, that the protection of the interests of its insureds and the public in this state requires closer supervision of its rates because of the insurer's financial condition or rating practices. The commissioner may extend the waiting period for any filing for not to exceed 15 additional days by written notice to the insurer before the first 15-day period expires. A filing not disapproved before the expiration of the waiting period shall be deemed to meet the requirements of this chapter, subject to the possibility of subsequent disapproval under s. 625.22.

625.23 History History: 1979 c. 102.



625.31 Operation and control of rate service organizations.

625.31  Operation and control of rate service organizations.

625.31(1)(1)  License required. No rate service organization shall provide any service relating to the rates of any insurance subject to this chapter, and no insurer shall utilize the services of such organization for such purposes unless the organization has obtained a license under s. 625.32.

625.31(2) (2) Availability of services. No rate service organization shall refuse to supply any services for which it is licensed in this state to any insurer authorized to do business in this state and offering to pay the fair and usual compensation for the services.



625.32 Licensing.

625.32  Licensing.

625.32(1)(1)  Application. A rate service organization applying for a license as required by s. 625.31 shall include with its application:

625.32(1)(a) (a) A copy of its constitution, charter, articles of organization, agreement, association or incorporation, and a copy of its bylaws, plan of operation and any other rules or regulations governing the conduct of its business;

625.32(1)(b) (b) A list of its members and subscribers;

625.32(1)(c) (c) The name and address of one or more residents of this state upon whom notices, process affecting it or orders of the commissioner may be served;

625.32(1)(d) (d) A statement showing its technical qualifications for acting in the capacity for which it seeks a license; and

625.32(1)(e) (e) Any other relevant information and documents that the commissioner may require.

625.32(2) (2) Change of circumstances. Every organization which has applied for a license under sub. (1) shall thereafter promptly notify the commissioner of every material change in the facts or in the documents on which its application was based.

625.32(3) (3) Granting of license. If the commissioner finds that the applicant and the natural persons through whom it acts are competent, trustworthy, and technically qualified to provide the services proposed, and that all requirements of law are met, he or she shall issue a license specifying the authorized activity of the applicant. The commissioner may not issue a license if the proposed activity would tend to create a monopoly or to lessen or destroy price competition.

625.32(4) (4) Duration. Licenses issued pursuant to this section shall remain in effect until the licensee withdraws from the state or until the license is suspended or revoked.

625.32(5) (5) Amendments to constitution and bylaws. Any amendment to a document filed under sub. (1) (a) shall be filed at least 30 days before it becomes effective. Failure to comply with this subsection shall be a ground for revocation of the license granted under sub. (3).

625.32 History History: 1979 c. 102.



625.33 Binding agreements by insurers.

625.33  Binding agreements by insurers. No insurer shall assume any obligation to any person other than a policyholder or other companies under common control to use or adhere to certain rates or rules, and no other person shall impose any penalty or other adverse consequence for failure of an insurer to adhere to certain rates or rules.



625.34 Recording and reporting of experience.

625.34  Recording and reporting of experience. The commissioner shall promulgate or approve reasonable rules, including rules providing statistical plans, for use thereafter by all insurers in the recording and reporting of loss and expense experience, in order that the experience of such insurers may be made available to the commissioner. No insurer shall be required to record or report its experience on a classification basis inconsistent with its own rating system. The commissioner may designate one or more rate service organizations to assist the commissioner in gathering such experience and making compilations thereof, which shall be made available to the public.

625.34 History History: 1979 c. 102 s. 236 (21).






626. Rate regulation in worker's compensation insurance.

626.02 Definitions.

626.02  Definitions. In this chapter, unless the context indicates otherwise:

626.02(1) (1) "Bureau" means the Wisconsin compensation rating bureau provided for in s. 626.06.

626.02(2) (2) "Rate service organization" has the meaning designated for the term under s. 625.02 (2).

626.02 History History: 1975 c. 148; 1983 a. 189.



626.03 Scope of application.

626.03  Scope of application. This chapter applies to all worker's compensation insurance written on risks or operations in this state, employers' liability insurance when written in connection with worker's compensation insurance or insurance covering any part of the liability of an employer exempted from insuring the employer's liability for compensation under s. 102.28.

626.03 History History: 1975 c. 148, 199.



626.06 Rating bureau.

626.06  Rating bureau. The Wisconsin compensation rating bureau is continued and every insurer writing any insurance specified under s. 626.03 is a member of it.

626.06 History History: 1975 c. 148.



626.09 General provisions concerning the bureau.

626.09  General provisions concerning the bureau.

626.09(1)(1)  Purposes. The bureau has the following purposes:

626.09(1)(a) (a) To establish, maintain and administer rules, regulations, classifications, rates and rating plans to govern the transaction of insurance included in s. 626.03;

626.09(1)(b) (b) To cooperate with other rate service organizations and with insurers in the development of rules, rates and rating plans and insurance policies and forms;

626.09(1)(c) (c) To secure and analyze statistical and other data required to accomplish these purposes;

626.09(1)(d) (d) To inspect and classify risks;

626.09(1)(e) (e) To file with the commissioner on behalf of its members every manual of classifications, rules and rates, every rating plan and every modification of any of them proposed for use in this state;

626.09(1)(f) (f) To assist the commissioner and insurers in the promotion of safety in industry; and

626.09(1)(g) (g) To assist in any matter necessary for the accomplishment of these purposes.

626.09(2) (2) Licensing. The bureau's license which it holds under s. 205.03 (2), 1973 stats., immediately prior to January 17, 1976 shall continue as its license under s. 625.32, and thereafter the bureau shall be treated as if it had applied for and had received a license under s. 625.32.

626.09(3) (3) Examinations. Sections 601.43 to 601.45 apply to the bureau.

626.09(4) (4) Fees. Section 601.31 (1) (c) 2. applies to the bureau.

626.09 History History: 1975 c. 148; 1979 c. 102 s. 237.



626.11 Rate standards.

626.11  Rate standards.

626.11(1)(1)  General. Rates determined under this chapter shall not be excessive, inadequate or unfairly discriminatory.

626.11(2) (2) Excessiveness. Rates determined under this chapter are not excessive merely because a reasonable margin is allowed for a profit.

626.11(3) (3) Adequacy. The commissioner shall approve a minimum adequate pure premium for each classification under which worker's compensation insurance is written. No insurer writing any insurance specified under s. 626.03 may use a pure premium less than that approved by the commissioner.

626.11 History History: 1975 c. 148, 199.



626.12 Rating methods.

626.12  Rating methods. In determining whether rates comply with the standards under s. 626.11, the following criteria shall be applied:

626.12(1) (1) Basic factors in rates. Due consideration shall be given to past and prospective loss and expense experience within and outside this state, to catastrophe hazards and contingencies, to a reasonable margin for profit, to dividends, savings or unabsorbed premium deposits allowed or returned by insurers to their policyholders, members or subscribers, and to all other relevant factors.

626.12(2) (2) Classification. Risks may be classified in any reasonable way for the establishment of rates and minimum premiums. Classification rates may be modified to produce rates for individual risks in accordance with rating plans which establish standards for measuring variations in hazards or expense provisions, or both. Such standards may measure any differences among risks that can be demonstrated to have a probable effect upon losses or expenses.

626.12(3) (3) Physical impairment. Rates or rating plans may not take into account the physical impairment of employees. Any employer who applies or promotes any oppressive plan of physical examination and rejection of employees or applicants for employment shall forfeit the right to experience rating. If the department of workforce development determines that grounds exist for such forfeiture it shall file with the commissioner a certified copy of its findings, which shall automatically suspend any experience rating credit for the employer. The department shall make the determination as prescribed in ss. 103.005 (5) (b) to (f), (6) to (11), (13) (b) to (d) and (16), so far as such subsections are applicable, subject to review under ch. 227. Restoration of an employer to the advantages of experience rating shall be by the same procedure.

626.12 History History: 1975 c. 148; 1995 a. 27 ss. 7037, 9130 (4); 1997 a. 3.



626.13 Approval of rates and rating plans.

626.13  Approval of rates and rating plans. The bureau shall file with the commissioner on behalf of its members every manual of classifications, rules and rates, every rating plan and every modification of any of them proposed for use in this state. Every such filing shall state its proposed effective date. The bureau shall also file the information upon which it supports the filings. All filings must comply with the law and shall not be effective nor used until approved by the commissioner. A filing that has been on file for 30 days is deemed to meet the requirements of ss. 626.11 and 626.12 unless the commissioner earlier disapproves in a written order.

626.13 History History: 1975 c. 148.



626.14 Filings open to inspection.

626.14  Filings open to inspection. Section 625.14 applies to rates filed under this chapter.

626.14 History History: 1975 c. 148.



626.22 Disapproval of rates.

626.22  Disapproval of rates.

626.22(1) (1)  Order in event of violation. If the commissioner finds after a hearing that a filing already in effect under s. 626.13 fails to meet the requirements of the law, the commissioner shall order that its use be discontinued for any policy issued or renewed after a date specified in the order.

626.22(2) (2) Timing of order. The commissioner shall issue an order under s. 626.13 within 30 days after the filing and issue an order under sub. (1) within 30 days after the close of the hearing. In either case the commissioner may extend the period for a reasonable time by written order prior to the expiration of the time limit.

626.22(3) (3) Interim rates. Whenever an insurer has no legally effective rates as a result of an order by the commissioner under s. 626.13 or sub. (1), the commissioner shall on request specify interim rates for the insurer and may order that a specified portion of the premiums be placed in an escrow account approved by the commissioner. When new rates become legally effective, the commissioner shall order the escrowed funds or any overcharge in the interim rates to be distributed appropriately, except that refunds that are trifling shall not be required.

626.22 History History: 1975 c. 148, 199; 1979 c. 110.



626.25 Use of rates.

626.25  Use of rates.

626.25(1)(1)  Approval required. No insurer writing any insurance specified under s. 626.03 may use a rate, rating plan or classification nor an expense loading not approved by the commissioner.

626.25(2) (2) Unfair discrimination. No insurer writing any insurance specified under s. 626.03 may make or charge any rate which discriminates unfairly between risks or classes, nor discriminates unfairly between risks in the application of rating plans, nor discriminates by granting to any employer insurance against other hazards except in accordance with its rates and rating plans filed and which are in effect for the insurer under ch. 625 nor at less than its legal rates for the insurance if that chapter is inapplicable.

626.25 History History: 1975 c. 148.



626.31 Operation and control of bureau.

626.31  Operation and control of bureau.

626.31(1) (1)  Bureau administration.

626.31(1)(a)(a) Organization. The bureau shall make bylaws for its government which, with amendments thereto, shall be filed with and approved by the commissioner before they are effective.

626.31(1)(b) (b) Representation. The rating committee shall consist of 10 members. Two members of the rating committee shall represent noninsurer, employer interests and shall be appointed by and serve at the pleasure of the governor. Of the remaining 8 members, 4 shall be chosen by stock insurers and 4 by mutual insurers. Both stock and mutual insurers shall be represented equally on all other committees, including the managing committee. Each member of a committee shall have one vote, with the commissioner deciding the matter in the event of a tie.

626.31(1)(c) (c) Charges and services. The services of the bureau shall be supplied to members without discrimination. Each member of the bureau shall pay an equitable share of the cost of operating the bureau.

626.31(2) (2) Information to be supplied.

626.31(2)(a)(a) Surveys. Upon demand the bureau shall furnish to any employer upon whose risk a survey has been made under s. 626.32 (2) and to any insurer full information about the survey.

626.31(2)(b) (b) Rates. The bureau shall, within a reasonable time after receiving a written request and upon payment of a reasonable charge, furnish information as to any rate to the insured affected by it or to an authorized representative.

626.31(3) (3) Review by bureau.

626.31(3)(a)(a) Cases where required. The following persons or their authorized representatives shall be heard by the bureau upon written request:

626.31(3)(a)1. 1. Any insurer or employer on any matter affecting the risk in connection with a survey under sub. (2) (a);

626.31(3)(a)2. 2. Any person aggrieved by the application of the bureau's rating system to the person;

626.31(3)(a)3. 3. Any member alleging discrimination as to services or charges of the bureau; and

626.31(3)(a)4. 4. Any municipality, as defined under s. 345.05 (1) (c), or any state department or agency.

626.31(3)(b) (b) Procedure for review.

626.31(3)(b)1.1. The bureau shall provide within this state a specified procedure for review of the matters under par. (a).

626.31(3)(b)2. 2. The commissioner may disapprove the procedure specified under subd. 1. if the commissioner finds that it does not provide adequate notice and fair hearing to the person asking for review.

626.31(3)(b)3. 3. The person asking for review may appeal to the commissioner under sub. (4) from a decision of the bureau or from its failure to provide a review and decision within 30 days after a written request therefor.

626.31(4) (4) Appeals from the bureau.

626.31(4)(a)(a) Cases where appeal is allowed. The following persons or their authorized representatives may petition the commissioner in writing for review of a bureau action or decision:

626.31(4)(a)1. 1. Any member aggrieved by an apportionment of costs made by the bureau under sub. (1) (c), or by the bureau's failure to make an apportionment;

626.31(4)(a)2. 2. Any member aggrieved by discrimination in the supplying of services by the bureau;

626.31(4)(a)3. 3. Any member aggrieved by the bureau's rejection of proposed changes in or additions to its filings that would affect the member;

626.31(4)(a)4. 4. Any insurer or employer aggrieved by findings made in a survey under sub. (2) (a); and

626.31(4)(a)5. 5. Any insurer, municipality, as defined under s. 345.05 (1) (c), any state department or agency or employer aggrieved by the application of the bureau's rating system to that person or agency.

626.31(4)(b) (b) Procedure for appeal.

626.31(4)(b)1.1. An appeal is initiated by a written petition to the commissioner, which must be filed within 30 days after the adverse decision of the bureau on review or, if the bureau has not announced a decision within the specified 30 days, within 60 days after the written request for review. If the bureau announces a decision after the specified 30 days but before filing of the petition, the petitioner has 30 days after announcement of the decision to petition the commissioner.

626.31(4)(b)2. 2. The commissioner shall give not less than 10 days' notice of hearing to the appellant and the bureau, and in cases under par. (a) 1., to all other members of the bureau.

626.31(4)(b)3. 3. Procedure in the hearing shall be as provided for other hearings before the commissioner.

626.31(4)(b)4. 4. The commissioner shall mail a copy of the commissioner's decision to the appellant and the bureau.

626.31(4)(c) (c) Relief authorized. The commissioner's decision shall be by order, with findings of fact and conclusions of law, which order may:

626.31(4)(c)1. 1. Approve the action or decision of the bureau;

626.31(4)(c)2. 2. Direct the bureau within a reasonable time the commissioner designates to give further consideration to the matter and to reach a conclusion consistent with the commissioner's order; or

626.31(4)(c)3. 3. Direct the bureau within a reasonable time the commissioner designates to take specified action consistent with the commissioner's findings.

626.31 History History: 1975 c. 148, 199; 1983 a. 189 s. 329 (31); 1989 a. 332.



626.32 Development of rates by bureau.

626.32  Development of rates by bureau.

626.32(1) (1)  Acquisition of information.

626.32(1)(a)(a) General. Every insurer writing any insurance specified under s. 626.03 shall report its insurance in this state to the bureau at least annually, on forms and under rules prescribed by the bureau. The bureau shall file, under rules promulgated by the department of workforce development, a record of such reports with that department. No such information may be made public by the bureau or any of its employees except as required by law and in accordance with its rules. No such information may be made public by the department of workforce development or any of its employees except as authorized by the bureau.

626.32(1)(b) (b) Payroll audits. Payroll audits by insurers shall show information classified under the statistical plan and shall be correct as to amount in each classification. The commissioner or the bureau may check any payroll audit and upon written complaint alleging facts that if true would create serious doubt about the accuracy of the payroll audit shall check it.

626.32(2) (2) Classifications and plans. The commissioner shall promulgate a statistical plan, which shall give due consideration to the rating system on file with the commissioner and seek to make the plan as uniform among the several states as is practicable. The statistical plan may be modified from time to time. It shall be used thereafter by each insurer in the recording and reporting under sub. (1) of its Wisconsin loss and country-wide expense experience. The rules and statistical plan may also provide for the recording and reporting of expense experience items which are specially applicable to this state. The bureau shall assign each compensation risk to its proper class, and its classification shall be used by all insurers writing any insurance specified under s. 626.03. On behalf of all members the bureau shall inspect and make a written survey of compensation risks to determine their proper classifications, shall maintain a record of its classification of risks and the written surveys of all risks inspected by it showing such facts as are material in the writing of insurance thereon.

626.32(3) (3) Aids in rate-making. The commissioner and every insurer and rate service organization may exchange information and experience data with insurance supervisory officials, insurers and rate service organizations in other states and may consult with them with respect to rate-making and the application of rates. The commissioner may designate one or more rate service organizations to assist the commissioner in gathering experience and making compilations thereof, and the compilations shall be made available to insurers and rating organizations.

626.32 History History: 1975 c. 148, 199; 1995 a. 27 s. 9130 (4); 1997 a. 3; 2001 a. 37.



626.35 Worker's compensation insurance contracts.

626.35  Worker's compensation insurance contracts.

626.35(1)(1)  Filing. An insurer who provides a contract under s. 102.31 (1) (a) or 102.315 (3), (4), or (5) (a) shall file with the bureau a copy of the contract, or other evidence of the contract as designated by the bureau, not more than 60 days after the effective date of the contract.

626.35(2) (2) Penalty. The bureau may assess a penalty, in accordance with a schedule adopted by the bureau, against an insurer who fails to comply with sub. (1).

626.35 History History: 1989 a. 64 s. 45; 1989 a. 332 ss. 1, 14; Stats. 1989 s. 626.35; 2007 a. 185.



626.51 Other rate service organizations.

626.51  Other rate service organizations. Any group, association or other organization which assists the bureau in rate-making by the collection and furnishing of loss and expense statistics or by the submission of recommendations is a rate service organization and shall be governed by ss. 625.31 and 625.32.

626.51 History History: 1975 c. 148.






627. Underwriting restrictions.

627.05 Classifications of insurance.

627.05  Classifications of insurance. The commissioner may by rule define and delimit lines and classes of insurance for any purposes within the commissioner's regulatory power, including:

627.05(1) (1) To delimit the underwriting powers of insurers doing business in this state;

627.05(2) (2) To provide a basis for determining the financial needs of insurers under s. 611.19 or comparable provisions of other chapters;

627.05(3) (3) To provide instructions for reports and replies under s. 601.42;

627.05(4) (4) To restrict combinations of lines or classes of insurance; and

627.05(5) (5) To determine which rules under ch. 632 are applicable.

627.05 History History: 1975 c. 372, 421; 1979 c. 221.



627.06 Combinations of policies.

627.06  Combinations of policies. Subject to any other provisions in this chapter, the commissioner may by rule establish standards for the combination of different kinds of coverages in policies and may specify whether premiums must be separately stated for each.

627.06 History History: 1975 c. 372; 1979 c. 221.



627.15 Indemnity agreements for surety corporation.

627.15  Indemnity agreements for surety corporation. Any insurer writing surety or fidelity insurance may contract for indemnity or security for any suretyship or fidelity obligation incurred by it; and any fiduciary from whom such an obligation is required or permitted by law may deposit any money and other property which the fiduciary has the power to make available for the indemnity or security with a responsible financial institution as depository in a manner that prevents the withdrawal or alienation thereof without the written consent of the surety or an order of a court or judge thereof having jurisdiction of the fiduciary, made on such notice to the surety as the court or judge may direct. The commissioner shall take the existence of a systematic practice of making such arrangements into account in assessing the financial condition of the insurer and its underwriting capacity and limits.

627.15 History History: 1975 c. 372, 421.



627.18 Variable contracts.

627.18  Variable contracts. No insurer may deliver within this state any contract providing life or annuity benefits in variable amounts until the insurer has satisfied the commissioner that its condition and methods of operation in connection with such contracts do not render its operation hazardous to the public or its policyholders in this state. In determining the qualification of an insurer requesting authority to deliver such contracts within the state, the commissioner shall consider, among other things:

627.18(1) (1) The history and financial condition of the insurer;

627.18(2) (2) The character, responsibility and general fitness of the insurer's officers and directors; and

627.18(3) (3) In the case of a nondomestic insurer, whether the regulation provided by the state of its domicile or the jurisdiction in which its head office is located provides protection to policyholders and the public substantially equal to that provided by chs. 600 to 646 and the rules issued thereunder.

627.18 History History: 1975 c. 372; 1979 c. 89.



627.23 Reinsurance.

627.23  Reinsurance.

627.23(1)(1)  Power to accept reinsurance. Except as limited by s. 612.33 in the case of town mutuals, an authorized insurer may assume as a reinsurer any risks it may write directly. Subject to chs. 611 to 618 or to any limitation imposed on a nondomestic insurer by law of its domicile, the commissioner may also authorize an insurer to accept as a reinsurer designated classes of risks it is not authorized to write directly.

627.23(2) (2) Power to cede reinsurance. Subject to s. 611.78, any authorized insurer may cede to any insurer authorized to assume it under chs. 611 to 618 and sub. (1) any liability it has undertaken on risks lawfully written under its certificate of authority. It may also cede reinsurance to any authorized agency of the federal government or of this state. Subject to rules promulgated by the commissioner for calculation of its reserves and its surplus, and subject to sub. (3), an authorized insurer may also cede reinsurance to an unauthorized insurer.

627.23(3) (3) Reinsurance in unsound reinsurer. No person may knowingly cede reinsurance or permit it to be ceded to any reinsurer not in sound financial condition. If the reinsurer is authorized to do business in this state or any other jurisdiction specified by the commissioner by rule, or is included on a list prepared by the commissioner or approved by the commissioner for that purpose, there is a rebuttable presumption that it is in sound financial condition.

627.23(4) (4) Assumption of unauthorized business. Any authorized reinsurer knowingly assuming from an unauthorized insurer risks that may lawfully be written only by an authorized insurer shall immediately report the facts respecting the transaction to the commissioner. The assuming reinsurer is liable for the tax and penalties specified in s. 618.43 (1), but may take credit therefor in its settlement of accounts with the ceding insurer, unless its agreement with the unauthorized ceding insurer took such taxes into account.

627.23(5) (5) Retirement from business. Any authorized reinsurer proposing to withdraw from a class of its business in this state, except by nonrenewal of existing contracts at their expiration, shall give the commissioner 60 days' written notice of its intention and shall not withdraw until after lapse of that time. This subsection does not apply to transactions involving an insignificant market share of the class of business in this state.

627.23 History History: 1975 c. 372, 421.

627.23 Annotation Absent proof that the agent knew, or should have known, of financial problems of the reinsurer from whom the agent procured insurance, the agent is not liable when the reinsurer later becomes insolvent. Master Plumbers Limited Mutual Liability Co. v. Cormany & Bird, Inc. 79 Wis. 2d 308, 255 N.W.2d 533 (1977).






628. Insurance marketing.

628.01 Purposes.

628.01  Purposes. The purposes of this chapter are:

628.01(1) (1) To encourage improvement in the professional competence of insurance intermediaries;

628.01(2) (2) To provide maximum freedom of marketing methods for insurance, consistent with the interests of the public in this state;

628.01(3) (3) To preserve and encourage competition at the consumer level;

628.01(4) (4) To limit the adverse effects of imperfect competition on the cost of insurance; and

628.01(5) (5) To regulate insurance marketing practices in conformity with the general purposes of chs. 600 to 655.

628.01 History History: 1975 c. 371; 1979 c. 89; 1989 a. 187 s. 29.



628.02 Definitions.

628.02  Definitions. In chs. 600 to 655, unless the context otherwise requires:

628.02(1) (1) Insurance marketing intermediaries.

628.02(1)(a)(a) Activities constituting intermediary. Except as provided under par. (b), a person is an "intermediary" if the person does or assists another in doing any of the following:

628.02(1)(a)1. 1. Solicits, negotiates or places insurance or annuities on behalf of an insurer or a person seeking insurance or annuities; or

628.02(1)(a)2. 2. Advises other persons about insurance needs and coverages.

628.02(1)(b) (b) Exceptions. The following persons are not intermediaries:

628.02(1)(b)1. 1. A regular salaried officer, employee or other representative of an insurer or licensed intermediary, other than a risk retention group or risk purchasing group, who devotes substantially all working time to activities other than those in par. (a), and who receives no compensation that is directly dependent upon the amount of insurance business obtained;

628.02(1)(b)2. 2. A regular salaried officer or employee of a person seeking to procure insurance, other than for members of a risk purchasing group, who receives no compensation that is directly dependent upon the amount of insurance coverage procured, with respect to such insurance;

628.02(1)(b)3. 3. A person who gives incidental advice in the normal course of a business or professional activity other than insurance consulting if neither the person nor the person's employer receives compensation directly or indirectly on account of any insurance transaction that results from that advice;

628.02(1)(b)4. 4. A person who without special compensation performs incidental services for another at the other's request without providing advice or technical or professional services of a kind normally provided by an intermediary;

628.02(1)(b)5. 5. A holder of a group insurance policy, or any other person involved in mass marketing, with respect to administrative activities in connection with such a policy, if he or she receives no compensation therefor beyond actual expenses, estimated on a reasonable basis;

628.02(1)(b)6. 6. A person who provides information, advice or service for the principal purpose of reducing loss or the risk of loss;

628.02(1)(b)7. 7. A person who gives advice or assistance without compensation, direct or indirect;

628.02(1)(b)7m. 7m. A person who acts solely as an agent, as defined in s. 616.71 (1); or

628.02(1)(b)8. 8. A representative of a common carrier who sells only over-the-counter, short-term travel accident ticket policies and baggage insurance.

628.02(1)(b)9. 9. A vendor, as defined in s. 632.975 (1) (i), or an employee or authorized representative of a vendor selling or offering portable electronics insurance under s. 632.975.

628.02(1)(b)9m. 9m. A person whose activities are limited to marketing, selling, or offering for sale a warranty contract, as defined in s. Ins 15.01 (4) (d), Wis. Adm. Code, maintenance agreement, as defined in s. 616.50 (5), or service contract, as defined in s. 616.50 (11).

628.02(3) (3) Insurance broker. An intermediary is an insurance broker if the intermediary acts in the procuring of insurance on behalf of an applicant for insurance or an insured, and does not act on behalf of the insurer except by collecting premiums or performing other ministerial acts.

628.02(4) (4) Insurance agent. An intermediary is an insurance agent if the intermediary acts as an intermediary other than as a broker.

628.02(4g) (4g) Managing general agent. An intermediary is a managing general agent if the intermediary does all of the following:

628.02(4g)(a) (a) Manages all or a portion of the insurance business of an insurer.

628.02(4g)(b) (b) Adjusts claims, negotiates reinsurance for the insurer or is affiliated or associated with a person who adjusts claims or negotiates reinsurance for the insurer.

628.02(4m) (4m) Reinsurance broker. A person is a reinsurance broker if the person solicits, negotiates or places reinsurance cessions or retrocessions on behalf of a ceding insurer.

628.02(4p) (4p) Reinsurance manager. A person is a reinsurance manager if the person has authority to bind, or manages, all or a portion of the assumed reinsurance business of an insurer.

628.02(5) (5) Surplus lines agent or broker. A surplus lines agent or broker is one licensed to place insurance with unauthorized insurers, under s. 628.04 (2).

628.02 History History: 1975 c. 371, 421; 1979 c. 89; 1981 c. 38, 314; 1987 a. 166, 247; 1989 a. 187 s. 29; 1991 a. 269; 2001 a. 38; 2011 a. 225, 226; s. 13.92 (1) (bm) 2.



628.03 Requirement of license.

628.03  Requirement of license.

628.03(1) (1)  General. No natural person may perform, offer to perform, or advertise any service as an intermediary in this state, unless the natural person obtains a license under s. 628.04 or 628.09, and no person may utilize the services of another as an intermediary if the person knows or should know that the other does not have a license as required by law. The licensing requirements of this subsection do not apply to a person who solely procures unauthorized insurance, as defined in s. 618.40 (11), that is not surplus lines insurance, as defined in s. 618.40 (10).

628.03(1m) (1m) Risk purchasing groups. No natural person may solicit, negotiate or obtain insurance on behalf of a risk purchasing group which does business in this state unless the natural person obtains a license under s. 628.04 or 628.09. A risk purchasing group may not allow a natural person to solicit, negotiate or obtain insurance on its behalf if the risk purchasing group knows that the natural person is not licensed as required by this subsection.

628.03(2) (2) Exemptions. The commissioner may by rule exempt certain classes of natural persons from the requirement of obtaining a license:

628.03(2)(a) (a) If the functions they perform do not require special competence or trustworthiness or the regulatory surveillance made possible by licensing; or

628.03(2)(b) (b) If other existing safeguards make regulation unnecessary.

628.03(3) (3) Validity of contract. No insurance contract is invalid as a result of a violation of this section.

628.03 History History: 1975 c. 371, 421; 1981 c. 38; 1987 a. 247; 2011 a. 224.



628.04 Issuance of license.

628.04  Issuance of license.

628.04(1)(1)  Conditions and qualifications. Except as provided in s. 628.095 or 628.097, the commissioner shall issue a license to act as an agent to any applicant who:

628.04(1)(a) (a) Subject to s. 601.31 (2m), pays the applicable fee;

628.04(1)(b) (b) Shows to the satisfaction of the commissioner:

628.04(1)(b)1. 1. That if a natural person, the applicant has the intent in good faith to do business as an intermediary or, if a corporation, partnership or limited liability company, has that intent and has included that purpose in the articles of incorporation, certificate of limited partnership or general partnership agreement or limited liability company operating agreement;

628.04(1)(b)2. 2. That if a natural person, the applicant is competent and trustworthy, or that if a partnership, limited liability company or corporation, all partners, members, directors or principal officers or persons in fact having comparable powers are competent and trustworthy, and that it will transact business in such a way that all acts that may only be performed by a licensed intermediary are performed exclusively by natural persons who are licensed under this section; and

628.04(1)(b)3. 3. That the applicant intends to comply with s. 628.51 with reference to compensation for effecting insurance upon the applicant's own property or other risk; and

628.04(1)(c) (c) If a nonresident, executes in a form acceptable to the commissioner an agreement to be subject to the jurisdiction of the commissioner and the courts of this state on any matter related to the applicant's insurance activities in this state, on the basis of service of process under ss. 601.72 and 601.73.

628.04(1c) (1c) Fingerprints. The commissioner may by rule require an applicant under sub. (1) who is a resident and a natural person to provide fingerprints as an additional condition for the granting of a license to act as an agent. The commissioner may use the fingerprints, if required, to conduct a state criminal history background investigation of the applicant and a national criminal history background investigation of the applicant with the federal bureau of investigation.

628.04(1m) (1m) Agent may act as broker. A licensed agent may act as an agent or as a broker.

628.04(2) (2) Surplus lines agents or brokers. Except as provided in s. 628.095 or 628.097, the commissioner may issue a license as an agent or broker authorized to place business under s. 618.41 if the applicant shows to the satisfaction of the commissioner that in addition to the qualifications necessary to obtain a general license under sub. (1), the applicant has the competence to deal with the problems of surplus lines insurance. The commissioner may by rule require an agent or broker authorized to place business under s. 618.41 to supply a bond not larger than $100,000, conditioned upon proper performance of obligations as a surplus lines agent or broker.

628.04(3) (3) Classification and examination. The commissioner may by rule prescribe classifications of intermediaries in addition to agent and surplus lines agent or broker, by kind of authority, or kind of insurance, or in other ways, and may prescribe different standards of competence, including examinations and educational prerequisites, for each class. The commissioner may by rule set prelicensing and annual continuing education standards, but may not require a licensed intermediary to complete a course of study requiring more than 30 hours, per license, of approved continuing education, including continuing education programs approved by the commissioner and presented by the insurers, in any 2-year period. The commissioner may approve courses or programs that an applicant for an intermediary's license may attend to fulfill a prelicensing education requirement, or that a licensed intermediary may attend to fulfill a continuing education requirement, and may approve organizations that may offer approved courses or programs. The commissioner may, by rule, exempt any class of intermediaries from the continuing education requirements. So far as practicable, the commissioner shall issue a single license to each individual intermediary for a single fee.

628.04(4) (4) Intermediaries representing nonprofit service plans. Intermediaries dealing with or representing nonprofit service plans must be licensed under ss. 628.03 and 628.04, and are subject to all provisions of this chapter.

628.04(5) (5) Managing general agents and reinsurance brokers and managers. The commissioner may, by rule, require every managing general agent that is not a natural person, every reinsurance broker and every reinsurance manager to obtain a license in order to do business in this state or with an insurer doing business in this state. The commissioner may, by rule, prescribe classifications for reinsurance brokers and managers, exemptions from the license requirement for managing general agents that are not natural persons, reinsurance brokers and reinsurance managers and grounds for suspension or revocation of a license. The commissioner shall consider the applicable model acts adopted by the National Association of Insurance Commissioners before promulgating rules under this section.

628.04 History History: 1975 c. 371, 421; 1977 c. 363; 1979 c. 154; 1981 c. 38; 1991 a. 269; 1993 a. 112; 1995 a. 27, 400; 1997 a. 191; 2007 a. 169; 2011 a. 209.



628.05 Licensing of town mutual agents.

628.05  Licensing of town mutual agents.

628.05(1) (1)  General exemption. Except as otherwise provided in sub. (2), or by rule promulgated by the commissioner, persons engaged in soliciting insurance exclusively for town mutuals are not subject to the licensing requirements of s. 628.03 (1).

628.05(2) (2) Agents soliciting insurance requiring reinsurance. No person may solicit any application for a contract providing coverage of the kind specified in s. 612.31 (3) unless the person first obtains a license to do so under this chapter. The license need be only for those coverages the town mutual is authorized to write and any examination of applicants shall be appropriately limited.

628.05 History History: 1975 c. 371, 421; 2011 a. 224.



628.06 Licensing of fraternal agents.

628.06  Licensing of fraternal agents.

628.06(1) (1)  General provision. Subject to sub. (2), an agent of a fraternal is subject to the same licensing requirements as an agent for any other insurer doing the same lines of business, unless the agent was an agent for a fraternal immediately prior to October 2, 1963, and is still such an agent on June 19, 1976. The agent's authority under this exception ceases upon ceasing, for however short a period, to be an agent for a fraternal.

628.06(2) (2) Part-time fraternal agents. An agent for one or more fraternals who devotes or intends to devote less than half-time to the solicitation of insurance business is not subject to the requirements of sub. (1). A person is presumed to have devoted half-time to the solicitation of insurance business if in the preceding calendar year the person procured life insurance contracts in a face amount in excess of $50,000, or, in the case of other kinds of insurance, on the persons of more than 25 individuals, and if the person received compensation therefor.

628.06 History History: 1975 c. 373, 421.

628.06 Annotation Legislative Council Note, 1975: These subsections continue the general thrust of s. 208.21. The grandfather clause is considerably restricted. The part-time exception in sub. (2) reflects the informal and nonprofessional nature of some of the marketing methods of the smaller fraternals; some question may be raised about the merits of the exception, but it reflects strongly held views. It clearly permits nonprofessional solicitation of new members by existing members, when no compensation is involved. [Bill 643-S]



628.07 Licensing of nonresidents.

628.07  Licensing of nonresidents. The commissioner may waive the requirement of an examination for a nonresident applicant under s. 628.04 if the jurisdiction of the applicant's residence has imposed upon the applicant requirements substantially as rigorous as those of this state and has enforced them with comparable rigor.

628.07 History History: 1975 c. 371, 421.



628.08 Changes in status of intermediaries.

628.08  Changes in status of intermediaries. Every change in the members of a partnership or a limited liability company or the principal officers of a corporation licensed as an intermediary, every significant change in management powers in the entity, and so far as it relates to competency or trustworthiness as an intermediary, every change in the status and relationships of a natural person licensed as an intermediary, shall be reported to the commissioner promptly by the intermediary, in such detail and form as the commissioner by rule prescribes.

628.08 History History: 1975 c. 371; 1993 a. 112.



628.09 Temporary licenses.

628.09  Temporary licenses.

628.09(1)(1)  Issuance of license. Except as provided in s. 628.095 or 628.097, the commissioner may issue a temporary license as an intermediary for a period of not more than 12 months to the personal representative of a deceased or mentally disabled intermediary, or to a person designated by an intermediary who is otherwise disabled or has entered active duty in the U.S. armed forces, in order to give time for more favorable sale of the goodwill of a business owned by the intermediary, for the recovery or return of the intermediary, or for the orderly training and licensing of new personnel for the intermediary's business.

628.09(2) (2) Limitation on authority. The commissioner may by order limit the authority of any temporary licensee in any way deemed necessary to protect insureds and the public. The commissioner may require the temporary licensee to have a suitable sponsor who is a licensed intermediary or insurer and who assumes full legal responsibility for all acts and omissions of the temporary licensee, may impose special bonding requirements and may impose other similar requirements designed to protect insureds and the public.

628.09(3) (3) Examinations. The commissioner may administer an examination as a prerequisite to the issuance of a temporary license.

628.09(4) (4) Duration of license. The commissioner may by order revoke a temporary license if the interests of insureds or the public are endangered. A temporary license may not be extended beyond the initial period specified under sub. (1). A temporary license may not continue after the owner or the personal representative disposes of the business.

628.09(5) (5) Fees. The fees for a temporary license are the same as for a permanent license.

628.09(6) (6) Status of temporary licensee. A temporary licensee is a fully qualified intermediary for all purposes other than the process of licensing, the duration of the license and the limits imposed under sub. (2).

628.09 History History: 1975 c. 371, 421; 1981 c. 38; 1997 a. 191; 2001 a. 65.



628.095 Social security and federal employer identification numbers on applications or at time of fee payment.

628.095  Social security and federal employer identification numbers on applications or at time of fee payment.

628.095(1)(1)  Required on applications. An application for a license issued under this subchapter or subch. V, or for registration under s. 628.92 (2), shall contain the applicant's social security number, if the applicant is a natural person unless the applicant does not have a social security number, or the applicant's federal employer identification number, if the applicant is not a natural person.

628.095(2) (2) Refusal to issue license or register. The commissioner may not issue a license, including a temporary license, under this subchapter or subch. V, or register a navigator entity under subch. V, unless the applicant provides his or her social security number, if the applicant is a natural person unless the applicant does not have a social security number, or provides the applicant's federal tax identification number, if the applicant is not a natural person.

628.095(3) (3) Required when annual fee paid. At the time that the annual fee is paid under s. 601.31 (1) (m), (nm) 2., or (np) 2., an intermediary or navigator who is a natural person shall provide his or her social security number unless the intermediary [or navigator] does not have a social security number, and an intermediary or navigator that is not a natural person shall provide its federal employer identification number, if the social security number or federal employer identification number was not provided on the application for the license or registration or previously when the annual fee was paid.

628.095(4) (4) Disclosure.

628.095(4)(a)(a) The commissioner shall disclose a social security number obtained under sub. (1) or (3) to the department of children and families in the administration of s. 49.22, as provided in a memorandum of understanding entered into under s. 49.857.

628.095(4)(b) (b) The commissioner may disclose any information received under sub. (1) or (3) to the department of revenue for the purpose of requesting certifications under s. 73.0301 and to the department of workforce development for the purpose of requesting certifications under s. 108.227.

628.095(5) (5) If applicant or intermediary or navigator has no social security number. If an applicant who is a natural person does not have a social security number, the applicant shall provide to the commissioner, along with the application for a license and on a form prescribed by the department of children and families, a statement made or subscribed under oath or affirmation that the applicant does not have a social security number. If an intermediary or navigator who is a natural person does not have a social security number, the intermediary or navigator shall provide to the commissioner, each time that the annual fee is paid under s. 601.31 (1) (m) or (nm) 2. and on a form prescribed by the department of children and families, a statement made or subscribed under oath or affirmation that the intermediary or navigator does not have a social security number.

628.095 History History: 1997 a. 191, 237; 1999 a. 9; 2007 a. 20; 2013 a. 20, 36.



628.097 Refusal to issue license; failure to pay support or to comply with subpoena or warrant; tax or unemployment insurance contribution delinquency.

628.097  Refusal to issue license; failure to pay support or to comply with subpoena or warrant; tax or unemployment insurance contribution delinquency.

628.097(1m)(1m)  For failure to pay support or to comply with subpoena or warrant. The commissioner shall refuse to issue to a natural person a license, including a temporary license, under this subchapter or subch. V if the natural person is delinquent in court-ordered payments of child or family support, maintenance, birth expenses, medical expenses, or other expenses related to the support of a child or former spouse, or if the natural person fails to comply, after appropriate notice, with a subpoena or warrant issued by the department of children and families or a county child support agency under s. 59.53 (5) and related to paternity or child support proceedings, as provided in a memorandum of understanding entered into under s. 49.857.

628.097(2m) (2m) For liability for delinquent taxes or unemployment insurance contributions. The commissioner shall refuse to issue a license, including a temporary license, under this subchapter or subch. V, or to register a navigator entity under subch. V, if the department of revenue certifies under s. 73.0301 that the applicant for the license or registration is liable for delinquent taxes or if the department of workforce development certifies under s. 108.227 that the applicant for the license is liable for delinquent unemployment insurance contributions.

628.097 History History: 1997 a. 191, 237; 2001 a. 65; 2007 a. 20; 2013 a. 20, 36; s. 13.92 (2) (i).



628.10 Termination of license.

628.10  Termination of license.

628.10(1) (1)  General. An intermediary's license issued under s. 628.04, or an individual navigator's license issued under s. 628.92 (1), remains in force until it is revoked or limited under sub. (2), until it is suspended under sub. (2) or s. 227.51 (3), until it is surrendered, or until the licensee dies or is in this state adjudicated incompetent.

628.10(2) (2) Revocation, suspension, and limitation of licenses.

628.10(2)(a)(a) For failure to comply with continuing education or annual training requirements. The license of any intermediary or individual navigator who fails to produce evidence of compliance with continuing education standards set by the commissioner or with annual training requirements is revoked, effective on the date on which the evidence of compliance is due. At least 60 days before that date, the commissioner shall send by 1st class mail to the intermediary's or navigator's address that is on file with the commissioner notice of the date by which the evidence of compliance is due and that the intermediary's or navigator's license will be revoked if the evidence is not received by that date. An intermediary or navigator whose license is revoked under this paragraph may have his or her license reinstated, or may be relicensed, as provided in sub. (5).

628.10(2)(am) (am) Nonpayment of fees. The license of an intermediary or individual navigator who fails to pay a fee when due is revoked, effective on the date on which the fee is due. At least 60 days before that date, the commissioner shall send by 1st class mail to the intermediary's or navigator's address that is on file with the commissioner notice of the date by which the fee is due and that the intermediary's or navigator's license will be revoked if timely payment is not made. An intermediary who is a natural person, or an individual navigator, whose license is revoked under this paragraph may have his or her license reinstated, or may be relicensed, as provided in sub. (5).

628.10(2)(b) (b) For other reasons. Except as provided in pars. (c) to (d), after a hearing, the commissioner may revoke, suspend, or limit in whole or in part the license of any intermediary or individual navigator if the commissioner finds that the licensee is unqualified as an intermediary or navigator, is not of good character, or has repeatedly or knowingly violated an insurance statute or rule or a valid order of the commissioner under s. 601.41 (4), or if the intermediary's or navigator's methods and practices in the conduct of business endanger, or financial resources are inadequate to safeguard, the legitimate interests of customers and the public. Nothing in this paragraph limits the authority of the commissioner to suspend summarily an intermediary's or individual navigator's license under s. 227.51 (3).

628.10(2)(c) (c) For failure to pay support or to comply with subpoena or warrant. The commissioner shall suspend or limit the license of an intermediary who is a natural person, the license of an individual navigator, or a temporary license of a natural person under s. 628.09, if the natural person is delinquent in court-ordered payments of child or family support, maintenance, birth expenses, medical expenses, or other expenses related to the support of a child or former spouse, or if the natural person fails to comply, after appropriate notice, with a subpoena or warrant issued by the department of children and families or a county child support agency under s. 59.53 (5) and related to paternity or child support proceedings, as provided in a memorandum of understanding entered into under s. 49.857. A natural person whose license or temporary license is suspended under this paragraph who satisfies the requirements under this paragraph for which the license was suspended may have his or her license or temporary license reinstated by satisfactorily completing a reinstatement application and paying the application fee for original licensure as specified by rule.

628.10(2)(cm) (cm) For liability for delinquent taxes or unemployment insurance contributions. The commissioner shall revoke the license of an intermediary or individual navigator, including a temporary license under s. 628.09, if the department of revenue certifies under s. 73.0301 that the intermediary or navigator is liable for delinquent taxes or if the department of workforce development certifies under s. 108.227 that the intermediary is liable for delinquent unemployment insurance contributions. An intermediary who is a natural person, or an individual navigator, whose license is revoked under this paragraph may have his or her license reinstated, or may be relicensed, as provided in sub. (5).

628.10(2)(cr) (cr) For providing false information in statement. The commissioner shall revoke the license of an intermediary or individual navigator, including a temporary license under s. 628.09, if the commissioner determines, after a hearing, that the intermediary or navigator provided false information in a statement provided under s. 628.095 (5) with the intermediary's or navigator's application or at the time that the annual fee was paid under s. 601.31 (1) (m) or (nm) 2.

628.10(2)(d) (d) For failure to provide social security number, federal employer identification number or statement. If an intermediary or individual navigator fails to provide a social security number or federal employer identification number as required under s. 628.095 (3) or a statement as required under s. 628.095 (5), the commissioner shall suspend or limit the license of the intermediary or navigator, effective the day following the last day on which the annual fee under s. 601.31 (1) (m) or (nm) 2. may be paid, if the commissioner has given the intermediary or navigator reasonable notice of when the fee must be paid to avoid suspension or limitation. If the intermediary or navigator provides the social security number, federal employer identification number, or statement within 60 days from the effective date of the suspension, the commissioner shall reinstate the intermediary's or navigator's license effective as of the date of suspension.

628.10(2)(e) (e) For changing state of residence. The license of an intermediary or individual navigator who changes residence from one state to another is revoked 60 days after the change of residence. The intermediary or navigator may be relicensed only after satisfying any requirements under s. 628.04 or 628.92 that are specified by the commissioner by rule.

628.10(3) (3) Delay for new application. An order revoking an intermediary's or individual navigator's license under sub. (2) (b) or (cr) may specify a time not to exceed 5 years within which the former intermediary or navigator may not apply for a new license. If no time is specified, the intermediary or navigator may not apply for 5 years.

628.10(5) (5) Reinstatement or relicensing after certain revocations.

628.10(5)(a)(a) Reinstatement within 12 months. An intermediary who is a natural person, or an individual navigator, whose license is revoked under sub. (2) (a), (am), or (cm) may have his or her license reinstated within 12 months after the date on which the license was revoked without having to satisfy any prelicensing education or examination requirements under s. 628.04 or any prelicensing training or examination requirements under s. 628.92 (7). To have his or her license reinstated, the intermediary or navigator must satisfy the requirement under sub. (2) (a), (am), or (cm) for which the license was revoked, satisfactorily complete a reinstatement application, and pay twice the amount of the applicable license renewal fee. The reinstatement is effective on the date on which the commissioner actually reinstates the license. If the intermediary or navigator is also a resident who is required to complete continuing education or annual training, the intermediary or navigator must have satisfied all previous continuing education or annual training requirements to have his or her license reinstated under this paragraph.

628.10(5)(b) (b) Relicensing required after 12 months. An intermediary or individual navigator specified in par. (a) whose license has been revoked for more than 12 months is not eligible to have his or her license reinstated under par. (a) but may apply for relicensing at any time after 12 months have elapsed from the date of revocation. To be relicensed, the intermediary or navigator must satisfy any requirements under s. 628.04 or 628.92 that are specified by the commissioner by rule.

628.10(5)(c) (c) Applicability. This subsection applies to all of the following:

628.10(5)(c)1. 1. Intermediaries whose licenses were revoked under sub. (2) (a), (am), or (cm) before April 9, 2008, regardless of whether an order under sub. (3) applies to the intermediary.

628.10(5)(c)2. 2. Intermediaries whose licenses are revoked under sub. (2) (a), (am), or (cm) on or after April 9, 2008.

628.10(5)(c)3. 3. Individual navigators whose licenses were revoked under sub. (2) (a), (am), or (cm) on or after July 2, 2013.

628.10 History History: 1975 c. 371, 421; 1977 c. 363; 1979 c. 102; 1981 c. 38; 1991 a. 214; 1995 a. 27; 1997 a. 191, 237; 1999 a. 9, 30; 2005 a. 387; 2007 a. 20, 169; 2009 a. 180, 342; 2013 a. 20, 36; s. 13.92 (2) (i).



628.11 Appointment of agents.

628.11  Appointment of agents. An insurer shall report to the commissioner at such intervals as the commissioner establishes by rule all appointments, including renewals of appointments, and all terminations of appointments of insurance agents to do business in this state, and shall pay the fees prescribed under s. 601.31 (1) (n).

628.11 History History: 1975 c. 371, 421; 1979 c. 102 s. 237; 1981 c. 20 s. 2202 (26) (a); 1995 a. 27; 2007 a. 169.



628.12 Liability of surplus lines insurer.

628.12  Liability of surplus lines insurer. If a surplus lines insurer has assumed a risk and if the premium therefor has been received by the surplus lines agent or broker who placed the insurance, then as between the insurer and the insured the insurer is deemed to have received the premium due to it for the coverage; and the insurer is liable to the insured for losses covered by the insurance and for unearned premiums upon cancellation of the insurance, whether or not the surplus lines agent or broker is indebted to the insurer. Each surplus lines insurer assuming a surplus lines risk under this section thereby subjects itself to the terms of this section.

628.12 History History: 1975 c. 371.



628.31 Sale of insurance through vending machines.

628.31  Sale of insurance through vending machines. No insurance policies may be sold by a vending machine except policies of personal travel accident insurance providing benefits for accidental bodily injury or accidental death.

628.31 History History: 1975 c. 371, 421; 1979 c. 102 s. 237; 1981 c. 20, 38.



628.32 Disclosure required.

628.32  Disclosure required.

628.32(1)(1) An intermediary may not accept compensation from an insured or from both an insured and another source due to the insured's purchase of insurance or for advice regarding the insured's insurance needs or coverage unless the intermediary, before the insured incurs an obligation to pay compensation, clearly and conspicuously and in writing discloses to the insured all of the following:

628.32(1)(a) (a) The amount of compensation to be paid by the insured, excluding commissions paid by the insurer to the intermediary.

628.32(1)(b) (b) If compensation will be paid by another source, the fact that the intermediary will also receive compensation from the other source.

628.32(2) (2) The commissioner may promulgate rules prescribing the form for disclosure under sub. (1).

628.32 History History: 1975 c. 371, 421; 1981 c. 38; 1987 a. 247.



628.34 Unfair marketing practices.

628.34  Unfair marketing practices.

628.34(1) (1)  Misrepresentation.

628.34(1)(a)(a) Conduct forbidden. No person who is or should be licensed under chs. 600 to 646, no employee or agent of any such person, no person whose primary interest is as a competitor of a person licensed under chs. 600 to 646, and no person on behalf of any of the foregoing persons may make or cause to be made any communication relating to an insurance contract, the insurance business, any insurer, or any intermediary that contains false or misleading information, including information that is misleading because of incompleteness. Filing a report and, with intent to deceive a person examining it, making a false entry in a record or willfully refraining from making a proper entry, are "communications" within the meaning of this paragraph. No intermediary or insurer may use any business name, slogan, emblem, or related device that is misleading or likely to cause the intermediary or insurer to be mistaken for another insurer or intermediary already in business. No intermediary may provide a misleading certificate of insurance.

628.34(1)(b) (b) Presumption of insurer's violation. If an insurance agent distributes cards or documents, exhibits a sign or publishes an advertisement which violates par. (a), having reference to a particular insurer that the agent represents, the agent's violation creates a rebuttable presumption that the violation was also committed by the insurer.

628.34(2) (2) Unfair inducements.

628.34(2)(a)(a) General. No insurer, no employee of an insurer, and no insurance intermediary may seek to induce any person to enter into an insurance contract or to terminate an existing insurance contract by offering benefits not specified in the policy, nor may any insurer make any agreement of insurance that is not clearly expressed in the policy to be issued. This subsection does not preclude the reduction of premiums by reason of expense savings, including commission reductions, resulting from any form of mass marketing.

628.34(2)(b) (b) Absorption of tax. No agent, broker or insurer may absorb the tax under s. 618.43 (2).

628.34(3) (3) Unfair discrimination.

628.34(3)(a)(a) No insurer may unfairly discriminate among policyholders by charging different premiums or by offering different terms of coverage except on the basis of classifications related to the nature and the degree of the risk covered or the expenses involved, subject to ss. 632.365, 632.746 and 632.748. Rates are not unfairly discriminatory if they are averaged broadly among persons insured under a group, blanket or franchise policy, and terms are not unfairly discriminatory merely because they are more favorable than in a similar individual policy.

628.34(3)(b) (b) No insurer may refuse to insure or refuse to continue to insure, or limit the amount, extent or kind of coverage available to an individual, or charge an individual a different rate for the same coverage because of a mental or physical disability except when the refusal, limitation or rate differential is based on either sound actuarial principles supported by reliable data or actual or reasonably anticipated experience, subject to ss. 632.746 to 632.7495.

628.34(4) (4) Restraint of competition. No person who is or should be licensed under chs. 600 to 646, no employee or agent of any such person, no person whose primary interest is as a competitor of a person licensed under chs. 600 to 646, and no one acting on behalf of any of the foregoing persons, may commit or enter into any agreement to participate in any act of boycott, coercion or intimidation tending to unreasonable restraint of the business of insurance or to monopoly in that business.

628.34(5) (5) Free choice of insurer. No person may restrict in the choice of an insurer or insurance intermediary another person required to pay the cost of insurance coverage whenever the procurement of insurance coverage is required as a condition for the conclusion of a contract or other transaction or for the exercise of any right under a contract. However, the person requiring the coverage may reserve the right to disapprove on reasonable grounds the insurer or the coverage selected. The form of corporate organization of an insurer authorized to do business in this state is not a reasonable ground for disapproval, and the commissioner may by rule specify that additional grounds are not reasonable.

628.34(6) (6) Extra charges. No person may make any charge other than premiums and premium financing charges for the protection of property or of a security interest in property, as a condition for obtaining, renewing or continuing the financing of a purchase of the property or the lending of money on the security of an interest in the property.

628.34(7) (7) Influencing employers. No insurer or insurance intermediary or employee or agent of either may, in connection with an insurance transaction, encourage, persuade or attempt to influence any employer to refuse employment to or to discharge any person arbitrarily or unreasonably.

628.34(8) (8) Use of official position. No person holding an elective, appointive or civil service position in federal, state or local government may use decision-making power or influence in that position to coerce the placement of insurance for any prospective policyholder through any particular intermediary or with any particular insurer.

628.34(9) (9) Refusal to return indicia of agency. No agent may refuse or fail to return promptly all indicia of agency to the principal on demand.

628.34(10) (10) Insurance security fund. No insurer or insurance intermediary may make use in any manner of the protection given policyholders by ch. 646 as a reason for buying insurance from the insurer or intermediary.

628.34(11) (11) Other unfair trade practices. No person may engage in any other unfair method of competition or any other unfair or deceptive act or practice in the business of insurance, as defined under sub. (12).

628.34(12) (12) Rules defining unfair trade practices. The commissioner may define specific unfair trade practices by rule, after a finding that they are misleading, deceptive, unfairly discriminatory, provide an unfair inducement, or restrain competition unreasonably.

628.34(13) (13) Marketing of wellness programs.

628.34(13)(a)(a) In this subsection, "wellness program" means a program that is designed to promote health or prevent disease through a reward to insured individuals and that meets the qualifications of 45 CFR 146.121 (f) (1) or (2).

628.34(13)(b) (b) Notwithstanding subs. (2) (a), (3), (7), and (11) and any rules promulgated under sub. (12), it is not a violation of this section for an insurer to advertise, market, offer, or operate a wellness program.

628.34 History History: 1975 c. 371, 421; 1979 c. 89, 109, 313, 355; 1991 a. 279; 1995 a. 289; 1997 a. 27, 237; 2009 a. 275; 2011 a. 224.

628.34 Annotation Any administrative rule requiring dissemination of cost disclosure information that is misleading due to incompleteness is beyond the scope of the insurance commissioner's authority in that it violates sub. (1) (a). Aetna Life Insurance Co. v. Mitchell, 101 Wis. 2d 90, 303 N.W.2d 639 (1981).

628.34 Annotation There is no private right of action to enforce sub. (3). NAACP v. American Family Mutual Insurance Co. 978 F.2d 287 (1992).



628.345 Prohibited practices during license revocation or surrender.

628.345  Prohibited practices during license revocation or surrender.

628.345(1)(1) In this section:

628.345(1)(a) (a) "Disciplinary period" means the period of time beginning on the effective date of the termination of the license of an intermediary under par. (b) 1. and ending on the date on which a new license is issued to the intermediary. The "disciplinary period" of a person under par. (b) 2., 3. or 4. is the disciplinary period of the intermediary under par. (b) 1. through which the person attains the status of "disciplined person".

628.345(1)(b) (b) "Disciplined person" means any of the following:

628.345(1)(b)1. 1. An intermediary whose license is revoked under s. 628.10 (2) (b) or surrendered under a stipulation.

628.345(1)(b)2. 2. An affiliate of an intermediary under subd. 1.

628.345(1)(b)3. 3. A person in which an intermediary under subd. 1. has, directly or indirectly, more than a 10% ownership interest.

628.345(1)(b)4. 4. An agent or employee of a person described in subd. 1., 2. or 3.

628.345(2) (2) During the disciplinary period of a disciplined person, the disciplined person may not be employed by, act as agent for, or be affiliated with, a person engaged in the business of an insurance intermediary.

628.345(3) (3) No person may do any of the following with respect to activities performed in this state:

628.345(3)(a) (a) Pay consideration to, or expenses of, a disciplined person that directly or indirectly relate to services performed as an intermediary by the disciplined person during the disciplinary period of the disciplined person.

628.345(3)(b) (b) Pay consideration to, or expenses of, a disciplined person that directly or indirectly relate to services performed as an intermediary by the person making the payment, or by an agent, employee or affiliate of that person, during the disciplinary period of the disciplined person.

628.345(3)(c) (c) Pay consideration to, or expenses of, a disciplined person for information directly or indirectly provided by the disciplined person during the disciplinary period of the disciplined person for the purpose of assisting in the sale of insurance.

628.345(3)(d) (d) Seek to obtain information from, or use information directly or indirectly provided by, a disciplined person during the disciplinary period of the disciplined person for the purpose of assisting in the sale of insurance.

628.345(3)(e) (e) During the disciplinary period of a disciplined person, permit the disciplined person to be present during solicitation of the sale of insurance, or knowingly solicit the sale of insurance with the assistance of the disciplined person, regardless of whether the disciplined person acts as an intermediary.

628.345(3)(f) (f) During the disciplinary period of a disciplined person, use or refer to an endorsement or referral by the disciplined person for the purpose of soliciting the sale of insurance.

628.345(4) (4)

628.345(4)(a)(a) Except as provided in par. (b), this section applies to all of the following:

628.345(4)(a)1. 1. A disciplined person for whom the disciplinary period is in effect on or after January 1, 1997.

628.345(4)(a)2. 2. That portion of a disciplinary period in effect on or after January 1, 1997, that occurs on and after January 1, 1997.

628.345(4)(b) (b) This section does not apply to an obligation incurred before January 1, 1997, for the payment of consideration to, or expenses of, a disciplined person related to services performed or information provided during the disciplinary period of the disciplined person but before January 1, 1997.

628.345 History History: 1995 a. 396.



628.347 Suitability in annuity transactions.

628.347  Suitability in annuity transactions.

628.347(1) (1)  Definitions. In this section:

628.347(1)(a) (a) "Annuity" means a fixed or variable annuity that is an insurance product that is individually solicited, whether the product is classified as an individual or group annuity.

628.347(1)(am) (am) "FINRA" means the Financial Industry Regulatory Authority or a succeeding agency.

628.347(1)(b) (b) "Recommendation" means advice provided by an insurance intermediary, or an insurer if no intermediary is involved, to an individual consumer that results in the purchase, exchange, or replacement of an annuity in accordance with that advice.

628.347(1)(d) (d) "Replacement" means a transaction in which a new annuity is to be purchased and it is known, or should be known to the proposing insurance intermediary, or to the proposing insurer if no intermediary is involved, that by reason of the transaction an existing policy or contract has been or is to be any of the following:

628.347(1)(d)1. 1. Lapsed, forfeited, surrendered or partially surrendered, assigned to the replacing insurer, or otherwise terminated.

628.347(1)(d)2. 2. Converted to reduced paid-up insurance, continued as extended term insurance, or otherwise reduced in value by the use of nonforfeiture benefits or other policy values.

628.347(1)(d)3. 3. Amended so as to effect either a reduction in benefits or a reduction in the term for which coverage would otherwise remain in force or for which benefits would otherwise be paid.

628.347(1)(d)4. 4. Reissued with a reduction in cash value.

628.347(1)(d)5. 5. Used in a financed purchase.

628.347(1)(e) (e) "Suitability information" means information that is reasonably appropriate to determine the suitability of a recommendation, including all of the following:

628.347(1)(e)1. 1. Age.

628.347(1)(e)2. 2. Annual income.

628.347(1)(e)3. 3. Financial situation and needs, including the financial resources used for the funding of the annuity.

628.347(1)(e)4. 4. Financial experience.

628.347(1)(e)5. 5. Financial objectives.

628.347(1)(e)6. 6. Intended use of the annuity.

628.347(1)(e)7. 7. Financial time horizon.

628.347(1)(e)8. 8. Existing assets, including investment and life insurance holdings.

628.347(1)(e)9. 9. Liquidity needs.

628.347(1)(e)10. 10. Liquid net worth.

628.347(1)(e)11. 11. Risk tolerance.

628.347(1)(e)12. 12. Tax status.

628.347(2) (2) Duties of insurers and insurance intermediaries with regard to recommendations and issuance of annuities.

628.347(2)(a)(a) In recommending to a consumer the purchase of an annuity, or the exchange of an annuity that results in an insurance transaction or series of insurance transactions, an insurance intermediary, or insurer if no intermediary is involved, shall have reasonable grounds to believe that the recommendation is suitable for the consumer on the basis of facts disclosed by the consumer as to his or her investments, other insurance products, and financial situation and needs, including the consumer's suitability information, and that all of the following are true:

628.347(2)(a)1. 1. The consumer has been reasonably informed of various features of the annuity, such as the potential surrender period and surrender charge, potential tax penalty if the consumer sells, exchanges, surrenders, or annuitizes the annuity, mortality and expense fees, investment advisory fees, potential charges for and features of riders, limitations on interest returns, insurance and investment components, and market risk.

628.347(2)(a)2. 2. The consumer would benefit from certain features of the annuity, such as tax-deferred growth, annuitization, or death or living benefit.

628.347(2)(a)3. 3. The particular annuity as a whole, the underlying subaccounts to which funds are allocated at the time of purchase or exchange of the annuity, and riders and similar product enhancements, if any, are suitable, and in the case of an exchange or replacement, the transaction as a whole is suitable, for the particular consumer based on his or her suitability information.

628.347(2)(a)4. 4. In the case of an exchange or replacement of an annuity, the exchange or replacement is suitable, including taking into consideration all of the following:

628.347(2)(a)4.a. a. Whether the consumer will incur a surrender charge, be subject to the commencement of a new surrender period, lose existing benefits, such as death, living, or other contractual benefits, or be subject to increased fees, investment advisory fees, or charges for riders and similar product enhancements.

628.347(2)(a)4.b. b. Whether the consumer would benefit from product enhancements and improvements.

628.347(2)(a)4.c. c. Whether the consumer has had another annuity exchange or replacement and, in particular, an exchange or replacement within the preceding 36 months.

628.347(2)(b) (b) Before making a recommendation described in par. (a), an insurance intermediary, or insurer if no intermediary is involved, shall make reasonable efforts to obtain the consumer's suitability information.

628.347(2)(bm) (bm) Except as permitted under par. (c), an insurer may not issue an annuity that is recommended by the insurer or its insurance intermediary to a consumer unless it is reasonable to believe that the annuity is suitable based on the consumer's suitability information.

628.347(2)(c) (c)

628.347(2)(c)1.1. Subject to subd. 2., neither an insurance intermediary nor an insurer has any obligation to a consumer under par. (a) or (bm) related to any annuity transaction if any of the following applies:

628.347(2)(c)1.a. a. Neither the insurance intermediary nor the insurer made a recommendation.

628.347(2)(c)1.b. b. The insurance intermediary or insurer made a recommendation but the recommendation was later found to have been prepared based on inaccurate material information provided by the consumer.

628.347(2)(c)1.c. c. The consumer refuses to provide relevant suitability information and the annuity transaction is not recommended.

628.347(2)(c)1.d. d. The consumer decides to enter into an annuity transaction that is not based on a recommendation of the insurer or the insurance intermediary.

628.347(2)(c)2. 2. An insurer's issuance of an annuity under circumstances specified in subd. 1. a. to d. shall be reasonable under all circumstances actually known to the insurer at the time the annuity is issued.

628.347(2)(dm) (dm) An insurance intermediary, or insurer if no intermediary is involved, shall at the time of sale do all of the following:

628.347(2)(dm)1. 1. Make a record of any recommendation subject to par. (a).

628.347(2)(dm)2. 2. Obtain a customer-signed statement documenting a customer's refusal, if any, to provide suitability information.

628.347(2)(dm)3. 3. If a customer decides to enter into an annuity transaction that is not based on the insurance intermediary's or insurer's recommendation, obtain a customer-signed statement acknowledging that the annuity transaction is not recommended by the intermediary or insurer.

628.347(3) (3) Insurer's supervisory responsibility.

628.347(3)(a)(a) An insurer shall establish a supervision system that is reasonably designed to achieve the insurer's and its insurance intermediaries' compliance with this section. Under the system, the insurer shall do at least all of the following:

628.347(3)(a)1. 1. Maintain reasonable procedures to inform its insurance intermediaries of the requirements of this section and incorporate the requirements of this section into relevant insurance intermediary training manuals.

628.347(3)(a)2. 2. Establish standards for insurance intermediary product training and maintain reasonable procedures to require its insurance intermediaries to comply with the requirements of sub. (4m).

628.347(3)(a)3. 3. Provide product-specific training and training materials that explain all material features of its annuity products to its insurance intermediaries.

628.347(3)(a)4. 4. Maintain procedures for review of each recommendation before issuance of an annuity that are designed to ensure that there is a reasonable basis to determine that a recommendation is suitable. An insurer's procedures may apply a screening system for the purpose of identifying selected transactions for additional review. An insurer's procedures may be accomplished electronically or through other means, including physical review. An electronic or other system may be designed to require additional review only of those transactions identified for additional review by the selection criteria.

628.347(3)(a)5. 5. Maintain reasonable procedures to detect recommendations that are not suitable, which may include confirmation of consumer suitability information, systematic customer surveys, interviews, confirmation letters, and programs of internal monitoring. Nothing in this subdivision prevents an insurer from complying with this subdivision by applying sampling procedures or by confirming suitability information after issuance or delivery of the annuity, or both.

628.347(3)(a)6. 6. Annually provide a report to senior management, including to the senior manager responsible for audit functions, that details a review, with appropriate testing, that is reasonably designed to determine the effectiveness of the supervision system, the exceptions found, and corrective action taken or recommended, if any.

628.347(3)(b) (b)

628.347(3)(b)1.1. Nothing in this subsection restricts an insurer from contracting for the performance of a function required under par. (a), including maintenance of procedures. An insurer is responsible for taking appropriate corrective action and may be subject to sanctions and penalties under subs. (5) and (6), regardless of whether the insurer contracts for the performance of a function and regardless of the insurer's compliance with subd. 2.

628.347(3)(b)2. 2. An insurer's supervision system under par. (a) shall include supervision of any contractual performance under this subsection, including all of the following:

628.347(3)(b)2.a. a. Monitoring and, as appropriate, conducting audits to ensure that the contracted function is properly performed.

628.347(3)(b)2.b. b. Annually obtaining a certification from a senior manager who has responsibility for the contracted function that the manager has a reasonable basis to represent, and does represent, that the function is properly performed.

628.347(3)(c) (c) An insurer is not required to include in its system of supervision an insurance intermediary's recommendations to consumers of products other than the annuities offered by the insurer.

628.347(3m) (3m) Prohibited acts of intermediary. An insurance intermediary may not dissuade, or attempt to dissuade, a consumer from doing any of the following:

628.347(3m)(a) (a) Truthfully responding to an insurer's request for confirmation of suitability information.

628.347(3m)(b) (b) Filing a complaint.

628.347(3m)(c) (c) Cooperating with the investigation of a complaint.

628.347(4) (4) Financial Industry Regulatory Authority rules.

628.347(4)(a)(a) Subject to pars. (b) and (c), sales made in compliance with FINRA requirements pertaining to suitability and supervision of annuity transactions satisfy the requirements under this section. Nothing in this subsection, however, limits the commissioner's ability to enforce this section, including conducting any investigation necessary for that enforcement.

628.347(4)(b) (b) For par. (a) to apply, an insurer must do all of the following:

628.347(4)(b)1. 1. Monitor the FINRA member broker-dealer using information collected in the normal course of an insurer's business.

628.347(4)(b)2. 2. Provide to the FINRA member broker-dealer information and reports that are reasonably appropriate to assist the FINRA member broker-dealer to maintain its supervision system.

628.347(4)(c) (c) This subsection applies to FINRA broker-dealer sales of variable annuities and fixed annuities if the suitability and supervision are similar to those applied to variable annuity sales.

628.347(4m) (4m) Insurance intermediary training.

628.347(4m)(a)(a) An insurance intermediary may not solicit the sale of an annuity product unless the insurance intermediary has adequate knowledge of the product to recommend the annuity and the insurance intermediary is in compliance with the insurer's standards for product training. An insurance intermediary may rely on insurer-provided product-specific training standards and materials to comply with this paragraph.

628.347(4m)(b) (b)

628.347(4m)(b)1.1.

628.347(4m)(b)1.a.a. An insurance intermediary who engages in the sale of annuity products shall complete a one-time training course approved by the commissioner and provided by an education provider approved by the commissioner.

628.347(4m)(b)1.b. b. Insurance intermediaries who hold a life insurance line of authority on May 1, 2011, and who desire to sell annuities must complete the requirements of this paragraph within 6 months after May 1, 2011. Individuals who obtain a life insurance line of authority on or after May 1, 2011, may not engage in the sale of annuities until they have completed the annuity training course required under this paragraph.

628.347(4m)(b)2. 2. The minimum length of the training required under this paragraph shall be sufficient to qualify for at least 4 continuing education credits, but may be longer.

628.347(4m)(b)3. 3. The training required under this paragraph shall include information on all of the following topics:

628.347(4m)(b)3.a. a. The types of annuities and various classifications of annuities.

628.347(4m)(b)3.b. b. Identification of the parties to an annuity.

628.347(4m)(b)3.c. c. How fixed, variable, and indexed annuity contract provisions affect consumers.

628.347(4m)(b)3.d. d. The application of income taxation of qualified and non-qualified annuities.

628.347(4m)(b)3.e. e. The primary uses of annuities.

628.347(4m)(b)3.f. f. Appropriate sales practices and replacement and disclosure requirements.

628.347(4m)(b)4. 4. Providers of annuity training courses intended to comply with this paragraph shall cover all of the topics listed under subd. 3. and may not present any marketing information or provide training on sales techniques or provide specific information about a particular insurer's products. Additional topics may be offered in conjunction with and in addition to those listed under subd. 3.

628.347(4m)(b)5. 5. A provider of an annuity training course intended to comply with this paragraph shall register as a continuing education provider in this state and comply with the rules and guidelines applicable to insurance intermediary continuing education courses as set forth in rules of the office governing intermediary continuing education requirements.

628.347(4m)(b)6. 6. Annuity training courses may be conducted and completed by classroom or self-study methods in accordance with rules of the office governing intermediary continuing education requirements.

628.347(4m)(b)7. 7. Providers of annuity training shall comply with the reporting requirements and shall issue certificates of completion in accordance with rules of the office governing intermediary continuing education requirements.

628.347(4m)(b)8. 8. Satisfaction of the training requirements of another state that are substantially similar to the requirements of this paragraph satisfies the training requirements of this paragraph in this state.

628.347(4m)(b)9. 9. An insurer shall verify that an insurance intermediary has completed the annuity training course required under this paragraph before allowing the intermediary to sell an annuity product for that insurer. An insurer may satisfy its responsibility under this subdivision by obtaining certificates of completion of the training course or obtaining reports provided by commissioner-sponsored database systems or vendors or from a reasonably reliable commercial database vendor that has a reporting arrangement with approved insurance education providers.

628.347(5) (5) Compliance; remedial measures. An insurer is responsible for compliance with this section. If a violation occurs, either because of the action or inaction of the insurer or its insurance intermediary, the commissioner may do any of the following:

628.347(5)(a) (a) Order an insurer to take reasonably appropriate corrective action for any consumer harmed by a violation of this section by the insurer or the insurer's insurance intermediary.

628.347(5)(b) (b) Order an insurance intermediary to take reasonably appropriate corrective action for any consumer harmed by a violation of this section by the insurance intermediary.

628.347(5)(c) (c) Order a general agent or independent agency that employs or contracts with an insurance intermediary to sell, or solicit the sale of, annuities to consumers to take reasonably appropriate corrective action for any consumer harmed by a violation of this section by the insurance intermediary.

628.347(5)(d) (d) Impose any appropriate penalties or sanctions.

628.347(6) (6) Penalties; mitigation.

628.347(6)(a)(a) Any person who violates this section is subject to the penalties provided under s. 601.64, suspension or revocation of a license or certificate of authority, and an order under s. 601.41 (4).

628.347(6)(c) (c) The commissioner may by rule provide for the reduction or elimination of a penalty under par. (a) for a violation of this section if corrective action is taken for the consumer promptly after the violation is discovered or the violation is not part of a pattern or practice.

628.347(7) (7) Record keeping.

628.347(7)(a)(a) An insurer and an insurance intermediary, including a general agent and an independent agency, shall maintain, or be able to make available to the commissioner, records of the information collected from a consumer and other information used in making a recommendation that was the basis for an insurance transaction for 6 years after the insurance transaction is completed by the insurer, except as otherwise permitted by the commissioner by rule. An insurer may, but is not required to, maintain records on behalf of an insurance intermediary, including a general agent and an independent agency.

628.347(7)(b) (b) Records that are required to be maintained under this section may be maintained in paper, photographic, microprocess, magnetic, or electronic media or by any process that accurately reproduces the actual document.

628.347(8) (8) Exemptions. This section does not apply to any of the following:

628.347(8)(a) (a) Direct response solicitations in which no recommendation is made based on information collected from the consumer.

628.347(8)(b) (b) Recommendations related to contracts used to fund any of the following:

628.347(8)(b)1. 1. An employee pension or welfare benefit plan that is covered by the federal Employee Retirement and Income Security Act.

628.347(8)(b)2. 2. A plan described in section 401 (a) or (k), 403 (b), or 408 (k) or (p) of the Internal Revenue Code, if the plan is established or maintained by an employer.

628.347(8)(b)3. 3. A government or church plan as defined in section 414 of the Internal Revenue Code, a government or church welfare benefit plan, or a deferred compensation plan of a state or local government or tax exempt organization under section 457 of the Internal Revenue Code.

628.347(8)(b)4. 4. A nonqualified deferred compensation arrangement established or maintained by an employer or plan sponsor.

628.347(8)(b)5. 5. A settlement or assumption of liability associated with personal injury litigation or any dispute or claim resolution process.

628.347(8)(b)6. 6. A formal prepaid funeral or burial contract.

628.347 History History: 2003 a. 261; 2007 a. 168; 2009 a. 343; 2011 a. 260.



628.348 Sale of long-term care insurance.

628.348  Sale of long-term care insurance.

628.348(1) (1)  Training requirement. On and after January 1, 2009, no person may solicit, negotiate, or sell long-term care insurance unless the person is a licensed intermediary and he or she has completed the initial training portion of the training program under s. 49.45 (31) (c) and completes the ongoing training under s. 49.45 (31) (c) every 24 months after completing the initial training.

628.348(2) (2) Insurer verification. Insurers providing long-term care insurance shall do all of the following:

628.348(2)(a) (a) Obtain from intermediaries selling long-term care insurance on behalf of the insurer verification that the intermediary is in compliance with the training requirements under sub. (1).

628.348(2)(b) (b) Maintain records related to the verifications obtained under par. (a).

628.348(2)(c) (c) Make the records under par. (b) available to the commissioner upon request.

628.348 History History: 2007 a. 20, 226.



628.35 Prohibition of exclusive contracts.

628.35  Prohibition of exclusive contracts. No insurer may make, enforce or participate in any contract or other arrangement for exclusive services of a health care provider that prevents or materially inhibits any other insurer authorized to do business in this state from entering into a contract or other arrangement with any health care provider of services that the other insurer has contracted to supply or for which it has promised indemnity under its insurance contracts, unless:

628.35(1) (1) The health care provider is an individual who is an employee of the insurer;

628.35(2) (2) The health care provider is a corporation owned by the insurer;

628.35(3) (3) The health care provider uses the insurer's name under a franchise arrangement; or

628.35(4) (4) The case is within a class for which the commissioner by rule establishes an exception after a finding that the contract or other arrangement does not seriously impede the effective operation of a legitimate insurance business by other insurers.

628.35 History History: 1975 c. 223, 371, 422.



628.36 Limitations on corporations supplying health care services.

628.36  Limitations on corporations supplying health care services.

628.36(1)(1)  Payment methods. Any corporation operating a voluntary health care plan may pay health care professionals on a salary, per patient or fee-for-service basis to provide health care to policyholders or beneficiaries of the corporation.

628.36(2) (2) Discrimination against professionals.

628.36(2)(a)(a) In this section:

628.36(2)(a)1. 1. "Health care plan" means an insurance contract providing coverage of health care expenses.

628.36(2)(a)2. 2. "Provider" means a health care professional, a health care facility or a health care service or organization.

628.36(2)(b) (b)

628.36(2)(b)1.1. Except for health maintenance organizations, preferred provider plans and limited service health organizations, no health care plan may prevent any person covered under the plan from choosing freely among providers who have agreed to participate in the plan and abide by its terms, except by requiring the person covered to select primary providers to be used when reasonably possible.

628.36(2)(b)2. 2. No provider may be required to participate exclusively in a health care plan as a condition of participation in it.

628.36(2)(b)3. 3. Except as provided in subd. 4., no provider may be denied the opportunity to participate in a health care plan, other than a health maintenance organization, a limited service health organization or a preferred provider plan, under the terms of the plan.

628.36(2)(b)4. 4. Any health care plan may exclude a provider from participation in the health care plan for cause related to the practice of his or her profession.

628.36(2)(b)5. 5. All health care plans, including health maintenance organizations, limited service health organizations and preferred provider plans are subject to s. 632.87 (3).

628.36(2m) (2m) Pharmaceutical services.

628.36(2m)(a)(a) In this subsection:

628.36(2m)(a)1. 1. "Health maintenance organization" has the meaning given in s. 609.01 (2).

628.36(2m)(a)2. 2. "Limited service health organization" has the meaning given in s. 609.01 (3).

628.36(2m)(a)2m. 2m. "Pharmaceutical services" do not include the administration of a drug product or device or vaccine under s. 450.035.

628.36(2m)(a)3. 3. "Preferred provider plan" has the meaning given in s. 609.01 (4).

628.36(2m)(e) (e)

628.36(2m)(e)1.1. A health maintenance organization, limited service health organization or preferred provider plan that provides coverage of pharmaceutical services when performed by one or more pharmacists who are selected by the organization or plan but who are not full-time salaried employees or partners of the organization or plan shall provide an annual period of at least 30 days during which any pharmacist registered under ch. 450 may elect to participate in the health maintenance organization, limited service health organization or preferred provider plan under its terms as a selected provider for at least one year.

628.36(2m)(e)2. 2. Except as provided in subd. 3., subd. 1. applies to health maintenance organizations on and after May 10, 1984. Except as provided in subd. 4., subd. 1. applies to limited service health organizations and preferred provider plans on or after April 28, 1990.

628.36(2m)(e)3. 3. If compliance with the requirements of subd. 1. during the period specified in subd. 2. would impair any provision of a contract between a health maintenance organization and any other person, and if the contract provision was in existence prior to May 10, 1984, then immediately after the expiration of all such contract provisions the health maintenance organization shall comply with the requirements of subd. 1.

628.36(2m)(e)4. 4. If compliance with the requirements of subd. 1. during the period specified in subd. 2. would impair any provision of a contract between a limited service health organization or preferred provider plan and any other person, and if the contract was in existence prior to April 28, 1990, then immediately after the expiration of all such contract provisions the limited service health organization or preferred provider plan shall comply with the requirements of subd. 1.

628.36(3) (3) Exemption by rule. By rule the commissioner may exempt from the application of any part of subs. (1) to (2m) plans which provide innovative approaches to the delivery of health care or which are designed to contain health care costs, and which cannot operate successfully consistent with all of the provisions in subs. (1) to (2m). The commissioner may promulgate such a rule only if on a finding that the interests of the public require such plans as an experiment, to supply health care services that are not otherwise available in adequate quantity or quality, or to contain health care costs. The promulgated rule shall be as narrow as is compatible with the success of the plans.

628.36(4) (4) Facilitating cost-effective provision of health care services.

628.36(4)(a)(a) The commissioner shall provide information and assistance to the department of employee trust funds, employers and their employees, providers of health care services and members of the public, as provided in par. (b), for the following purposes:

628.36(4)(a)1. 1. To facilitate the development and implementation of health care plans that provide innovative approaches to the delivery of health care services or that are designed to contain health care costs.

628.36(4)(a)2. 2. To increase the awareness and understanding among employers and their employees, providers of health care services and members of the public regarding the availability and nature of innovative or cost-effective health care plans.

628.36(4)(b) (b) The commissioner's responsibilities in accomplishing the purposes set forth in par. (a) shall include all of the following:

628.36(4)(b)1. 1. Assisting the department of employee trust funds in the development of health care plans under s. 40.51 (7).

628.36(4)(b)2. 2. Providing employers and their employees with information regarding the availability and nature of health care coverage that may be obtained under s. 40.51 (7).

628.36(4)(b)3. 3. Providing information to employers regarding how to proceed under s. 40.51 (7) to obtain health care coverage for their employees.

628.36(4)(b)4. 4. Providing information to employers and their employees and members of the public regarding the availability and nature of various kinds of health care plans, including their distinct and contrasting characteristics.

628.36(4)(b)5. 5. Providing information to employers and their employees, providers of health care services and members of the public regarding the relative effectiveness of various kinds of health care plans in containing health care costs.

628.36 History History: 1975 c. 223, 371, 422; 1983 a. 27, 192, 321, 396; 1985 a. 29; 1987 a. 27; 1989 a. 31, 215; 1991 a. 250; 1997 a. 27, 68; 1997 a. 237 s. 727m.



628.37 Preservation of professional relationships in professional services.

628.37  Preservation of professional relationships in professional services. No insurance plan related to or providing health care, legal or other professional services may alter the direct relationship and responsibility of professional persons to their patients or clients for the professional services rendered. All professional relationships are subject to the same rules of contract and tort law and professional ethics as if no insurance plan were involved.

628.37 History History: 1975 c. 223, 371, 422.



628.38 Disclosure requirements.

628.38  Disclosure requirements. The commissioner may by rule require insurers to deliver to prospective buyers of life or disability insurance, at a time specified in the rule, information consistent with ss. 601.01 and 628.34 that will improve their ability to select appropriate coverage.

628.38 History History: 1981 c. 82.



628.39 Extension of credit on premiums.

628.39  Extension of credit on premiums. The extension of credit to the insured upon a premium without interest for not exceeding 60 days from the effective date of the policy, or after that time with interest at not less than the legal rate nor more than 18% per year on the unpaid balance, is permissible. The payment of premiums on policies issued under a mass marketing program on an installment basis through payroll deductions is not an extension of credit.

628.39 History History: 1975 c. 371; 1979 c. 110 s. 60 (13); 1983 a. 215.



628.40 Effect of agent's appointment on insurer.

628.40  Effect of agent's appointment on insurer. Every insurer is bound by any act of its agent performed in this state that is within the scope of the agent's apparent authority, while the agency contract remains in force and after that time until the insurer has made reasonable efforts to recover from the agent its policy forms and other indicia of agency. Reasonable efforts shall include a formal demand in writing for return of the indicia, and notice to the commissioner if the agent does not comply with the demand promptly.

628.40 History History: 1975 c. 371, 421.



628.46 Timely payment of claims.

628.46  Timely payment of claims.

628.46(1) (1) Unless otherwise provided by law, an insurer shall promptly pay every insurance claim. A claim shall be overdue if not paid within 30 days after the insurer is furnished written notice of the fact of a covered loss and of the amount of the loss. If such written notice is not furnished to the insurer as to the entire claim, any partial amount supported by written notice is overdue if not paid within 30 days after such written notice is furnished to the insurer. Any part or all of the remainder of the claim that is subsequently supported by written notice is overdue if not paid within 30 days after written notice is furnished to the insurer. Any payment shall not be deemed overdue when the insurer has reasonable proof to establish that the insurer is not responsible for the payment, notwithstanding that written notice has been furnished to the insurer. For the purpose of calculating the extent to which any claim is overdue, payment shall be treated as being made on the date a draft or other valid instrument which is equivalent to payment was placed in the U.S. mail in a properly addressed, postpaid envelope, or, if not so posted, on the date of delivery. All overdue payments shall bear simple interest at the rate of 12% per year.

628.46(2) (2) Notwithstanding sub. (1), the payment of a claim shall not be overdue until 30 days after the insurer receives the proof of loss required under the policy or equivalent evidence of such loss. The payment of a claim shall not be overdue during any period in which the insurer is unable to pay such claim because there is no recipient who is legally able to give a valid release for such payment, or in which the insurer is unable to determine who is entitled to receive such payment, if the insurer has promptly notified the claimant of such inability and has offered in good faith to promptly pay said claim upon determination of who is entitled to receive such payment.

628.46(2m) (2m)

628.46(2m)(a)(a) Notwithstanding subs. (1) and (2) and except as provided in par. (b), a claim for payment for chiropractic services is overdue if not paid within 30 days after the insurer receives clinical documentation from the chiropractor that the services were provided unless, within those 30 days, the insurer provides to the insured and to the chiropractor the written statement under s. 632.875 (2).

628.46(2m)(b) (b) Paragraph (a) does not apply to any of the following:

628.46(2m)(b)1. 1. Worker's compensation insurance.

628.46(2m)(b)2. 2. Any line of property and casualty insurance except disability insurance. In this subdivision, "disability insurance" does not include uninsured motorist coverage, underinsured motorist coverage, or medical payment coverage.

628.46(3) (3) This section applies only to the classes of claims enumerated in s. 646.31 (2).

628.46 History History: 1975 c. 375; 1979 c. 109 s. 16; 1979 c. 110 s. 60 (13); 1981 c. 38 s. 24; Stats. 1981 s. 628.46; 2001 a. 16, 65.

628.46 Annotation Receipt of a legally binding offer to settle a claim against the insured is not required for the insured to have a claim against the insurer for bad-faith failure to settle. Alt v. American Family Mutual Insurance Co. 71 Wis. 2d 340, 237 N.W.2d 706 (1976).

628.46 Annotation An insured may bring a tort action against an insurer for failure to exercise good faith in settling the insured's claim. This section is unrelated to such a tort action. Anderson v. Continental Insurance Co. 85 Wis. 2d 675, 271 N.W.2d 368 (1978).

628.46 AnnotationThe tort of bad faith handling of a claim is discussed. Davis v. Allstate Ins. Co. 101 Wis. 2d 1, 303 N.W.2d 596 (1981).

628.46 Annotation A third-party claimant cannot assert a bad faith claim against an insurer. Kranzush v. Badger State Mutual Casualty Co. 103 Wis. 2d 56, 307 N.W.2d 256 (1981).

628.46 Annotation This section applies to service insurance corporations. Physicians Service Insurance Corp. v. Mitchell, 114 Wis. 2d 338, 338 N.W.2d 326 (Ct. App. 1983).

628.46 Annotation A jury's imposition of punitive damages and finding of bad faith is adequate to show that the insurer did not have reasonable proof that it was not responsible for a claim and supports an award of prejudgment interest under sub. (1). Upthegrove v. Lumbermans Mutual Insurance Co. 146 Wis. 2d 470, 431 N.W.2d 689 (Ct. App. 1988).

628.46 Annotation Interest under s. 807.01 (4) is not in addition to interest under sub. (1). Upthegrove v. Lumbermans Insurance Co. 152 Wis. 2d 7, 447 N.W.2d 367 (Ct. App. 1989).

628.46 Annotation This section makes no distinction between the payment of claims based on judgments and all other claims; a claim may be due under sub. (2) far in advance of a judgment or award. Fritsche v. Ford Motor Credit Co. 171 Wis. 2d 280, 491 N.W.2d 119 (Ct. App. 1992).

628.46 Annotation Whether to assess 12% interest is dependent on whether the insurer had reasonable proof establishing that it was not responsible for payment. U.S. Fire Insurance Co. v. Good Humor Corp. 173 Wis. 2d 804, 496 N.W.2d 730 (Ct. App. 1993).

628.46 Annotation This section applies to the insurance company of a negligent tortfeasor and, thus, allows the recovery of interest by a 3rd-party claimant. When there is clear liability, a sum certain owed, and written notice of both, the plain language of this section, incorporating by reference s. 646.31 (2), imposes 12% simple interest on overdue payments to 3rd-party claimants. Kontowicz v. American Standard Insurance Co. of Wisconsin, 2006 WI 48, 290 Wis. 2d 302, 714 N.W.2d 105, 03-2177.

628.46 Annotation An insurer's subrogation interest did not permit it to step into the insured's shoes to assert a 12% interest claim under the facts and circumstances of the case. Legal subrogation gives indemnity only, and an insurer who possesses a cause of action for subrogation cannot recover beyond the amount actually dispersed by it. Zurich American Insurance Company v. Wisconsin Physicians Services Insurance Corporation, 2007 WI App 259, 306 Wis. 2d 617, 743 N.W.2d 710, 06-2320.

628.46 Annotation "Reasonable proof" in sub. (1) means that amount of information that is sufficient to allow a reasonable insurer to conclude that it may not be responsible for payment of a claim. Generally, reasonable proof is equated with whether coverage is considered "fairly debatable." An insurer should not have been penalized for exercising its right to litigate when policy language was ambiguous, the court of appeals was divided on the question of coverage, the issue of coverage was one of 1st impression in this state, and administrative rules were subsequently modified to clarify required coverage. Froedtert Memorial Lutheran Hospital, Inc. v. National States Insurance Company, 2009 WI 33, 317 Wis. 2d 54, 765 N.W.2d 251, 07-0934.

628.46 AnnotationThis section applies to all insurers. Allison v. Ticor Title Ins. Co. 979 F.2d 1187 (1992).

628.46 Annotation Excess liability insurance. Griffin. 62 MLR 375 (1979).



628.48 Risk retention groups.

628.48  Risk retention groups.

628.48(1) (1)  Prohibited marketing. A risk retention group may not do any of the following:

628.48(1)(a) (a) Solicit or sell insurance to any person who is not eligible for membership in the risk retention group.

628.48(1)(b) (b) Solicit or sell insurance or otherwise operate if the risk retention group is in a hazardous financial condition or is financially impaired.

628.48(2) (2) Notice in policies. A risk retention group may not issue an insurance policy unless the following notice, in 10-point type, is included on the front page and declarations page of the policy:

Notice

This policy is issued by your risk retention group. Your risk retention group may not be subject to all of the insurance laws and regulations of your state. State insurance insolvency guaranty funds are not available for your risk retention group.

628.48 History History: 1987 a. 247.



628.49 Regulation of managing general agents, reinsurance brokers and managers and controlling producers.

628.49  Regulation of managing general agents, reinsurance brokers and managers and controlling producers. After considering the applicable model acts adopted by the National Association of Insurance Commissioners, the commissioner may promulgate rules that are reasonably necessary to regulate the business practices and transactions of the following:

628.49(1) (1) Managing general agents.

628.49(2) (2) Reinsurance brokers.

628.49(3) (3) Reinsurance managers.

628.49(4) (4) Intermediaries that control an insurer.

628.49 History History: 1991 a. 269.



628.51 Controlled business.

628.51  Controlled business. No intermediary may receive any compensation from an insurer for effecting insurance upon the intermediary's property, life or other risk unless during the preceding 12 months the intermediary had effected other insurance with the same insurer with aggregate premiums exceeding the premiums on the intermediary's risks.

628.51 History History: 1975 c. 371, 421.



628.61 Sharing commissions.

628.61  Sharing commissions.

628.61(1)(1)  Prohibition. No intermediary or insurer may pay any consideration, nor reimburse out-of-pocket expenses, to any natural person for services performed within this state as an intermediary if he or she knows or should know that the payee is not licensed under s. 628.04 or 628.09. No natural person may accept compensation for service performed as an intermediary unless the natural person is licensed under s. 628.04 or 628.09.

628.61(2) (2) Exceptions. This section does not prohibit:

628.61(2)(a) (a) The payment of deferred commissions to formerly licensed agent and broker intermediaries or their assignees; or

628.61(2)(b) (b) The proper exchange of business between agent and broker intermediaries lawfully licensed in this state.

628.61 History History: 1975 c. 371, 421; 1979 c. 102; 1981 c. 38.



628.78 Benefit plans for agents.

628.78  Benefit plans for agents. A domestic insurer may establish retirement, insurance and other benefit plans for agents on an actuarial basis approved by the commissioner.

628.78 History History: 1975 c. 371.



628.81 Filing of commission rates paid to agents and brokers.

628.81  Filing of commission rates paid to agents and brokers. Every insurer shall at or prior to the filing of its application for a certificate of authority file such information as the commissioner requests about the percentages and kinds of commissions paid to agents and brokers within this state, as well as the amounts of any fixed salaries if they are supplemented by commissions. It shall supply amended information promptly after any major change, and whenever the commissioner requests by rule or by order.

628.81 History History: 1975 c. 371.



628.90 Definitions.

628.90  Definitions. In this subchapter:

628.90(1) (1) "Exchange" means the American health benefit exchange, as described in 42 USC 18031.

628.90(2) (2) "Health benefit plan" has the meaning given in s. 632.745 (11).

628.90(3) (3)

628.90(3)(a)(a) Except as provided in par. (b), "navigator" means a natural person, or an entity that supervises or employs a natural person, who does all of the following:

628.90(3)(a)1. 1. Performs any of the activities and duties identified in 42 USC 18031 (i) and 45 CFR 155.210 on behalf of the exchange.

628.90(3)(a)2. 2. Receives funding to perform any of the activities and duties identified in 42 USC 18031 (i) and 45 CFR 155.210 on behalf of the exchange.

628.90(3)(b) (b) "Navigator" does not include a person acting as an insurance intermediary licensed under subch. II, but an insurance intermediary may apply to be licensed as a navigator under this subchapter.

628.90(4) (4) "Nonnavigator assister" means a natural person who has been designated by the exchange, or could reasonably be described as working at the behest of the exchange, as a nonnavigator assister, including an in-person assister, enrollment assister, application assister, or certified application counselor.

628.90 History History: 2013 a. 20.



628.91 Requirement of licensure or registration.

628.91  Requirement of licensure or registration. No natural person or entity may act as a navigator in this state unless licensed or registered as a navigator under s. 628.92.

628.91 History History: 2013 a. 20.



628.92 Issuance of license and registration.

628.92  Issuance of license and registration.

628.92(1) (1)  Individual license. A natural person applying for a navigator license shall make application to the commissioner on a form developed by the commissioner and shall declare under penalty of refusal, suspension, or revocation of the license that the statements made in the application are true, correct, and complete to the best of the individual's knowledge and belief. Before approving the application, the commissioner shall find that the person satisfies all of the following:

628.92(1)(a) (a) Is at least 18 years of age.

628.92(1)(b) (b) Resides in this state or maintains his or her principal place of business in this state.

628.92(1)(c) (c) Has completed the training and course of study requirements under sub. (7) and any training and course of study requirements mandated by the exchange.

628.92(1)(d) (d) Has successfully passed a written examination approved by the commissioner under sub. (7) that tests the applicant's knowledge concerning the duties and responsibilities of a navigator, the insurance laws and regulations of this state, and state public assistance programs and eligibility.

628.92(1)(e) (e) Has submitted a full set of fingerprints to the commissioner and successfully completed a regulatory and criminal history background investigation in a manner prescribed by the commissioner under sub. (6).

628.92(1)(f) (f) Possesses the requisite character, integrity, competency, and trustworthiness as determined in accordance with the criteria under the rules promulgated under s. 628.04.

628.92(1)(g) (g) Has not committed any act that the commissioner finds would warrant the denial, suspension, or revocation of a license under this subchapter.

628.92(1)(h) (h) Has identified the entity with which he or she is, or will be, affiliated and by which he or she is, or will be, supervised, if any.

628.92(1)(i) (i) Has paid the applicable licensing fee as set forth in s. 601.31 (1) (nm).

628.92(2) (2) Entity registration. An entity that acts or intends to operate as a navigator, supervises the activities of individual navigators, or receives funding to perform such activities shall first register as a navigator entity with the commissioner. This registration shall be on an application form developed by the commissioner, which shall include such documentation as the commissioner determines is necessary and appropriate. Before the commissioner may register the entity, the entity must establish to the satisfaction of the commissioner that it satisfies all of the following:

628.92(2)(a) (a) The entity has policies and procedures in place to ensure that all acts that may be performed only by a navigator or licensed intermediary are performed by persons who are appropriately licensed under this subchapter or subch. II, or both.

628.92(2)(b) (b) The entity will assume full legal responsibility for the acts of the individual navigators that it employs, supervises, or is affiliated with that are performed in this state and that are within the scope of the navigator's apparent authority.

628.92(2)(c) (c) The entity is sound, reliable, and entitled to public confidence.

628.92(2)(d) (d) The entity has paid the applicable registration fee as set forth in s. 601.31 (1) (np).

628.92(2)(e) (e) The entity has identified on the registration form a designated responsible individual navigator who is licensed under this subchapter.

628.92(3) (3) Documentation. The commissioner may require any documents necessary to verify the information contained in an application submitted under sub. (1) or (2).

628.92(4) (4) List of individual navigators. Upon initial registration, navigator entities shall, in a manner prescribed by the commissioner, provide the commissioner with a list of all individual navigators that it employs, supervises, or is affiliated with. Thereafter, the navigator entity shall provide updates, if any, to the list of individual navigators on a monthly basis. A navigator entity is bound by the acts of each individual navigator who has been, or should have been, reported under this subsection that are performed in this state and that are within the scope of the individual navigator's apparent authority.

628.92(5) (5) Financial responsibility requirement.

628.92(5)(a)(a) Each entity that is a navigator shall furnish a bond in an amount no less than $100,000 from an insurer authorized to do business in this state or provide other evidence of financial responsibility capable of protecting all persons against the wrongful acts, misrepresentations, errors, omissions, or negligence of the navigator.

628.92(5)(b) (b) An individual navigator not affiliated with an entity shall furnish a bond in an amount no less than $100,000 from an insurer authorized to do business in this state or provide other evidence of financial responsibility capable of protecting all persons against the wrongful acts, misrepresentations, errors, omissions, or negligence of the navigator.

628.92(5)(c) (c) The commissioner may by rule define the amount of the financial responsibility requirement and alternative requirements for complying with this section.

628.92(6) (6) Fingerprints and criminal and regulatory background check. Each applicant for licensure as an individual navigator shall provide fingerprints in a format specified by the commissioner and complete a criminal and regulatory background check as a condition for being granted a license to act as a navigator. The commissioner shall use the fingerprints to conduct a state criminal history background investigation of the applicant and a national criminal history background investigation of the applicant with the federal bureau of investigation.

628.92(7) (7) Training and examination. An individual navigator shall complete at least 16 hours of prelicensing training and satisfactorily complete an approved written examination for navigators before applying for an individual navigator's license. After licensure, an individual navigator shall complete a course of study of at least 8 hours of approved training every one-year period. The commissioner may approve and designate courses and programs that an applicant for a navigator's license may complete to fulfill the prelicensing training requirement or that a licensed navigator may complete to fulfill the annual training requirement. The commissioner may make arrangements, including contracting with an outside testing service or other appropriate entity, to administer examinations and collect fees.

628.92 History History: 2013 a. 20.



628.93 Other applicable provisions.

628.93  Other applicable provisions.

628.93(1) (1)  Social security and federal employer identification numbers on applications or at time of fee payment. Applicants for individual navigator licensure and navigator entity registration are subject to s. 628.095.

628.93(2) (2) Refusal to issue license; failure to pay support or to comply with subpoena or warrant; tax delinquency. Applicants for individual navigator licensure and navigator entity registration are subject to s. 628.097.

628.93(3) (3) Termination of license. Individual navigator licenses are subject to s. 628.10.

628.93 History History: 2013 a. 20.



628.95 Navigator and nonnavigator assister conduct.

628.95  Navigator and nonnavigator assister conduct.

628.95(1)(1)  General. For purposes of this subchapter, a navigator or nonnavigator assister, in the performance of its duties, shall be considered to be transacting the business of insurance.

628.95(2) (2) Prohibited practices. A navigator or nonnavigator assister may not do any of the following:

628.95(2)(a) (a) Receive compensation from an insurer who offers a health benefit plan or stop loss insurance or from a 3rd-party administrator.

628.95(2)(b) (b) Provide any information or services related to enrollment in health benefit plans or other insurance products not offered in the exchange.

628.95(2)(c) (c) Make or cause to be made any communication relating to the exchange, health benefit plans, an insurance contract, the insurance business, any insurer, any navigator, any nonnavigator assister, or any intermediary that contains false, deceptive, or misleading information, including information that is misleading because of incompleteness.

628.95(2)(d) (d) Provide advice about which health benefit plan is better or worse for a particular individual or employer.

628.95(2)(e) (e) Recommend a particular health benefit plan or insurer or advise consumers about which health benefit plan to choose.

628.95(2)(f) (f) Engage in any unfair method of competition or any other unfair, fraudulent, deceptive, or dishonest act or practice.

628.95(2)(g) (g) Receive compensation that is dependent, in whole or in part, on whether an individual enrolls in or renews a health benefit plan.

628.95(3) (3) Restitution. The commissioner may require that any person that violates this subchapter make restitution to any individual who suffers financial injury because of the violation of this subchapter.

628.95 History History: 2013 a. 20.



628.96 Nonnavigator assisters.

628.96  Nonnavigator assisters.

628.96(1) (1)  Registration required. Any entity that employs one or more nonnavigator assisters shall, in a manner prescribed by the commissioner, provide the commissioner with a list of all nonnavigator assisters that it employs, supervises, or is affiliated with upon the nonnavigator assisters first becoming authorized by the exchange to provide nonnavigator assistance. Thereafter, the entity shall provide updates, if any, to the list of nonnavigator assisters on a monthly basis. No nonnavigator assister may act as a nonnavigator assister in this state until registered with the commissioner. The commissioner may refuse to register any nonnavigator assister to which any of the following applies:

628.96(1)(a) (a) The nonnavigator assister does not possess the requisite character, integrity, competency, and trustworthiness as determined in accordance with the criteria under the rules promulgated under s. 628.04.

628.96(1)(b) (b) The nonnavigator assister has committed any act that the commissioner finds would warrant the denial, suspension, or revocation of a license or registration under this subchapter.

628.96(2) (2) Application counselors. In addition to the requirements of this section, certified application counselors, as established by 45 CFR 155.225, shall be required to meet the training and examination requirements set forth in s. 628.92 (7). Certified application counselors may also become licensed as individual navigators.

628.96(3) (3) Entity liability. An entity that employs, supervises, or is formally affiliated with a nonnavigator assister assumes legal responsibility for the acts of the nonnavigator assister that are performed in this state and that are within the scope of the nonnavigator assister's apparent authority to act as a nonnavigator assister on behalf of that entity.

628.96(4) (4) Exemption for government entities. This section does not apply to any government entity or any person acting on behalf of a government entity.

628.96 History History: 2013 a. 20.



628.98 Rules.

628.98  Rules. The commissioner may promulgate any rules necessary to carry out the purposes of this subchapter. Notwithstanding s. 227.24 (1) (a) and (3), the commissioner may promulgate rules under this section as emergency rules under s. 227.24 without providing evidence that promulgating a rule under this section as an emergency rule is necessary for the preservation of the public peace, health, safety, or welfare and without a finding of emergency.

628.98 History History: 2013 a. 20.






630. General public policy provisions applicable to insurers and others.

630.05 Political contributions.

630.05  Political contributions. Section 11.38 applies to:

630.05(1) (1) All insurers under s. 600.03 (27).

630.05(2) (2) Service insurance corporations under ch. 613.

630.05(3) (3) Cooperatives under s. 185.981 and insurers operating under subch. I of ch. 616.

630.05(4) (4) Motor clubs under ss. 616.71 to 616.82.

630.05 History History: 1979 c. 102; 1983 a. 189 s. 329 (25); 1983 a. 274.

630.05 Annotation Legislative Council Note, 1979: This section provides a convenient cross-reference to the general corporate provision and makes clear that it applies to all types of insurers. It replaces s. 610.55 which applied only to life insurance companies. That section was originally enacted by ch. 343, laws of 1906. Apparently, the provision has been generally ignored since that time, except for the filing of a special schedule to annual statements. A reason for ignoring the section appears to be the action of the 1905 legislature in passing a general prohibition against political contributions [ch. 492, laws of 1905]. [Bill 146-S]



630.10 Lobbying.

630.10  Lobbying. Subchapter III of ch. 13 applies to all persons subject to regulation under chs. 600 to 655.

630.10 History History: 1979 c. 102; 1981 c. 314; 1989 a. 187 s. 29.

630.10 Annotation Legislative Council Note, 1979: This section provides a convenient cross-reference to the laws regulating lobbying generally and makes clear that it applies to persons regulated under the insurance code.

630.10 Annotation It replaces s. 610.57 which applied only to life insurance companies. Section 610.57 has been a part of the statutes since passage of ch. 131, laws of 1907. It has been largely ignored in the belief that the general lobbying laws applied to insurance companies and others concerned with insurance matters, especially since adoption of ch. 609, laws of 1947, creating ss. 13.60 to 13.73. [Bill 146-S]



630.15 Prohibited relationships between life insurers and funeral directors or cemeteries.

630.15  Prohibited relationships between life insurers and funeral directors or cemeteries. No life insurer may invest directly in or, except as a loan secured by a mortgage on real estate or as a policy loan, lend money to a funeral director or cemetery or any association of funeral directors or cemeteries. No funeral director or cemetery or association of funeral directors or cemeteries may control a life insurer.

630.15 History History: 1979 c. 102.






631. Insurance contracts generally.

631.01 Application of statutes.

631.01  Application of statutes.

631.01(1) (1)  General. This chapter and ch. 632 apply to all insurance policies and group certificates delivered or issued for delivery in this state, on property ordinarily located in this state, on persons residing in this state when the policy or group certificate is issued, or on business operations in this state, except:

631.01(1)(a) (a) As provided in ss. 600.01 and 618.42;

631.01(1)(b) (b) On business operations in this state if the contract is negotiated outside this state and if the operations in this state are incidental or subordinate to operations outside this state, unless the contract is for a policy of insurance to cover a warranty, as defined in s. 100.205 (1) (g), in which case the provisions set forth in sub. (4m) apply; and

631.01(1)(c) (c) As otherwise provided in the statutes.

631.01(2) (2) Reinsurance. Sections 631.05, 631.15 (1), 631.41, 631.45 and 631.81 apply to contracts used in reinsurance; the commissioner may specify by rule that reinsurance contracts are subject to other provisions of this chapter and ch. 632 upon a finding that the interests of Wisconsin insureds, of ceding insurers domiciled in this state or of the public in this state so require.

631.01(3) (3) Ocean marine insurance. Sections 631.03 to 631.09, 631.15 (1) and (4), 631.20 (1), 631.27, 631.41 to 631.51, 631.64 to 631.81 and 631.85 apply to ocean marine insurance; the commissioner may specify by rule that ocean marine contracts are subject to other provisions of this chapter upon a finding that the interests of Wisconsin insureds or creditors or of the public in this state so require.

631.01(4) (4) Annuities and group policies for eleemosynary institutions. This chapter and ch. 632 do not apply to annuities or group policies that are provided on a basis as uniform nationally as state statutes permit to educational, scientific research, religious or charitable institutions organized without profit to any person, for the benefit of employees of such institutions. The commissioner may by order subject such contracts issued by a particular insurer to this chapter or ch. 632 or any portion of those provisions upon a finding, after a hearing, that the interests of Wisconsin insureds or creditors or the public of this state so require.

631.01(4m) (4m) Rustproofing warranties insurance. An insurer issuing a policy of insurance to cover a warranty, as defined in s. 100.205 (1) (g), shall comply with s. 632.18 and the policy shall be on a form approved by the commissioner under s. 631.20.

631.01(5) (5) Other exceptions. The commissioner may by rule exempt any class of insurance contract or insurer from any or all of the provisions of this chapter and ch. 632 if the interests of Wisconsin insureds or creditors or of the public of this state do not require such regulation.

631.01 History History: 1975 c. 375, 421; 1985 a. 29; 1987 a. 247; 1991 a. 250; 1995 a. 242; 1997 a. 27; 2007 a. 168; 2011 a. 224.

631.01 Annotation A stop-loss policy that provided that in case of catastrophic medical case, the employer would only be responsible for paying covered medical costs on an individual case up to the stop-loss amount with the insurer paying the costs above that amount, was not a contract of reinsurance exempt from this section. Edstrom Industries Inc. v. Companion Life, 516 F.3d 546 (2008).



631.02 Definition.

631.02  Definition. "Interest of the insured", when used in an insurance policy, includes the interest of the named insured and of any other person with whom the named insured holds the insured property in joint tenancy or as marital property.

631.02 History History: 1979 c. 102; 1983 a. 186.



631.03 Insurance in mutuals.

631.03  Insurance in mutuals. Any mutual under ch. 611 or 612 and any service corporation under ch. 613 may issue policies to any public or private corporation, board or association or to any unit of government, in any place in this state or elsewhere where it is authorized to do an insurance business. Any public or private corporation, board or association or unit of government in this state that is authorized to acquire insurance may make applications, enter into agreements for and hold policies in any mutual insurer or service corporation authorized under ch. 611, 612, 613 or 618.

631.03 History History: 1975 c. 375.



631.05 Oral contracts of insurance and binders.

631.05  Oral contracts of insurance and binders. No provision of chs. 600 to 646 and 655 may be interpreted to forbid an oral contract of insurance or issuance of a written binder. The insurer shall issue a policy as soon as reasonably possible after issuance of any binder or negotiation of an oral contract.

631.05 History History: 1975 c. 375; 1979 c. 89; 1989 a. 187 s. 29.



631.07 Insurable interest and consent.

631.07  Insurable interest and consent.

631.07(1) (1)  Insurable interest. No insurer may knowingly issue a policy to a person without an insurable interest in the subject of the insurance.

631.07(2) (2) Consent in life and disability insurance. Except under sub. (3), no insurer may knowingly issue an individual life or disability insurance policy to a person other than the one whose life or health is at risk unless the latter has given written consent to the issuance of the policy. Consent may be expressed by knowingly signing the application for the insurance with knowledge of the nature of the document, or in any other reasonable way.

631.07(3) (3) Cases where consent is unnecessary or may be given by another.

631.07(3)(a)(a) Consent unnecessary. A life or disability insurance policy may be taken out without consent in any of the following cases:

631.07(3)(a)1. 1. A person may obtain insurance on a dependent who does not have legal capacity.

631.07(3)(a)2. 2. A creditor may at the expense of the creditor obtain life or disability insurance on the debtor in an amount reasonably related to the amount of the debt.

631.07(3)(a)3. 3. A person may obtain a life or disability insurance policy on members of the person's family living with or dependent on the person.

631.07(3)(a)3m. 3m. A person may obtain a disability insurance policy on a child placed for adoption, as defined in s. 632.896 (1) (c), with the person.

631.07(3)(a)4. 4. A person may obtain a disability insurance policy on others that would merely indemnify against expenses the policyholder would be legally or morally obligated to pay.

631.07(3)(am) (am) Insurance for persons in international public service. The commissioner may promulgate rules permitting issuance of insurance for a limited term on the life or health of a person serving outside the continental United States in the public service of the United States, provided the policyholder is closely related by blood, marriage or adoption to the person whose life or health is insured.

631.07(3)(b) (b) Consent given by another. Consent may be given by another in the following cases:

631.07(3)(b)1. 1. A parent, a guardian of the person, or a person having legal custody as defined in s. 48.02 (12) may consent to the issuance of a policy on a dependent child.

631.07(3)(b)2. 2. A grandparent may consent to the issuance of life or disability insurance on a grandchild.

631.07(3)(b)3. 3. A court of general jurisdiction may give consent on ex parte application on the showing of any facts the court considers sufficient to justify such insurance.

631.07(4) (4) Effect of lack of insurable interest or consent. No insurance policy is invalid merely because the policyholder lacks insurable interest or because consent has not been given, but a court with appropriate jurisdiction may order the proceeds to be paid to someone other than the person to whom the policy is designated to be payable, who is equitably entitled thereto, or may create a constructive trust in the proceeds or a part thereof, subject to terms and conditions of the policy other than those relating to insurable interest or consent.

631.07 History History: 1975 c. 373, 375, 422; 1977 c. 354 s. 101; 1989 a. 336; 1999 a. 85; 1999 a. 162 s. 23; 2001 a. 38.

631.07 Annotation The proceeds of a casualty insurance policy purchased by a land contract vendee that named the vendor as mortgagee were properly awarded to the vendor under sub. (4) when, following confirmation of a strict foreclosure judgment against the vendee, the insured premises were destroyed by fire. Disrud v. Arnold, 167 Wis. 2d 177, 482 N.W.2d 114 (Ct. App. 1992).

631.07 Annotation A stockholder may have an insurable interest in corporate property. Heyden v. Safeco Title Insurance Co. 175 Wis. 2d 508, 498 N.W.2d 905 (Ct. App. 1993).



631.08 Mistakes in contracts.

631.08  Mistakes in contracts.

631.08(1) (1)  General. Except as otherwise provided in chs. 600 to 646 and 655, general contract law applies to mistakes in insurance contracts.

631.08(2) (2) Person to whom proceeds payable in property insurance. Mistake in designating the person to whom the insurance is payable in a policy of property insurance does not void the policy nor constitute a defense for the insurer unless the mistake was due to misrepresentation or concealment by the owner of the property or someone representing the owner in procuring the policy, or unless the company would not have issued or continued the policy if it had known the truth.

631.08 History History: 1975 c. 375, 421; 1979 c. 89; 1989 a. 187 s. 29.



631.09 Knowledge and acts of agents.

631.09  Knowledge and acts of agents.

631.09(1) (1)  Imputation of knowledge. An insurer is deemed to know any fact material to the risk or which breaches a condition of the policy, if the agent who bound the insurer or issued the policy or transmitted the application to the insurer knew it at the time the agent acted, or if thereafter any of the insurer's agents with whom the policyholder is then dealing as agent of the insurer learns it in the course of the agent's dealing with the policyholder, and knows that it pertains to a policy written by the insurer.

631.09(2) (2) Acts of agent. A failure by any policyholder or insured to perform an act required to perfect his or her rights under the policy, or failure to perform the act in the time and manner prescribed, does not affect the insurer's obligations under the policy if the failure was caused by an act, statement or representation or omission to perform a duty by an agent of the insurer who has apparent authority, whether or not the agent was within the actual scope of the agent's authority.

631.09(3) (3) Effect of notice to agent. Notice given by or on behalf of the policyholder or insured to any authorized agent of the insurer with particulars sufficient to identify the policy is notice to the insurer.

631.09(4) (4) Collusion. Subsections (1) and (2) do not apply if the agent and the policyholder or insured acted in collusion to deceive or defraud the insurer, or if the policyholder or insured knew the agent was acting beyond the scope of the agent's authority.

631.09(5) (5) Group policyholder not agent. No person is an agent of an insurer merely because the person is a policyholder of a group insurance policy.

631.09(6) (6) Liability under common law. This section does not diminish any liability of the insurer that would exist under common law.

631.09 History History: 1975 c. 375, 421.

631.09 Annotation Absent proof that an agent knew, or should have known, of financial problems of a reinsurer from whom the agent procured insurance, the agent is not liable when the reinsurer later becomes insolvent. Master Plumbers Mut. Liab. v. Cormany & Bird, 79 Wis. 2d 308, 255 N.W.2d 533 (1977).

631.09 Annotation When an insured elected to have open heart surgery after an agent indicated that the insurer would probably pay the bills, that action was sufficient reliance to estop the insurer from denying coverage. Nolden v. Mutual Benefit Life Insurance Co. 80 Wis. 2d 353, 259 N.W.2d 75 (1977).



631.11 Representations, warranties and conditions.

631.11  Representations, warranties and conditions.

631.11(1)(1)  Effect of negotiations for contract.

631.11(1)(a)(a) Statement or warranty. No statement, representation or warranty made by a person other than the insurer or an agent of the insurer in the negotiation for an insurance contract affects the insurer's obligations under the policy unless it is stated in any of the following:

631.11(1)(a)1. 1. The policy.

631.11(1)(a)2. 2. A written application signed by the person, provided that a copy of the written application is made a part of the policy by attachment or endorsement.

631.11(1)(a)3. 3. A written communication provided by the insurer to the insured within 60 days after the effective date of the policy.

631.11(1)(b) (b) Misrepresentation or breach of affirmative warranty. No misrepresentation, and no breach of an affirmative warranty, that is made by a person other than the insurer or an agent of the insurer in the negotiation for or procurement of an insurance contract constitutes grounds for rescission of, or affects the insurer's obligations under, the policy unless, if a misrepresentation, the person knew or should have known that the representation was false, and unless any of the following applies:

631.11(1)(b)1. 1. The insurer relies on the misrepresentation or affirmative warranty and the misrepresentation or affirmative warranty is either material or made with intent to deceive.

631.11(1)(b)2. 2. The fact misrepresented or falsely warranted contributes to the loss.

631.11(3) (3) Effect of failure of condition or breach of promissory warranty. No failure of a condition prior to a loss and no breach of a promissory warranty constitutes grounds for rescission of, or affects an insurer's obligations under, an insurance policy unless it exists at the time of the loss and either increases the risk at the time of the loss or contributes to the loss. This subsection does not apply to failure to tender payment of premium.

631.11(4) (4) Effect of insurer's knowledge.

631.11(4)(a)(a) Knowledge when policy issued. No misrepresentation made by or on behalf of a policyholder and no breach of an affirmative warranty or failure of a condition constitutes grounds for rescission of, or affects an insurer's obligations under, an insurance policy if at the time the policy is issued the insurer has either constructive knowledge of the facts under s. 631.09 (1) or actual knowledge. If the application is in the handwriting of the applicant, the insurer does not have constructive knowledge under s. 631.09 (1) merely because of the agent's knowledge.

631.11(4)(b) (b) Knowledge acquired after policy issued. If after issuance of an insurance policy an insurer acquires knowledge of sufficient facts to constitute grounds for rescission of the policy under this section or a general defense to all claims under the policy, the insurer may not rescind the policy and the defense is not available unless the insurer notifies the insured within 60 days after acquiring such knowledge of its intention to either rescind the policy or defend against a claim if one should arise, or within 120 days if the insurer determines that it is necessary to secure additional medical information.

631.11(4m) (4m) Life and disability contracts.

631.11(4m)(a)(a) Copy of application to be made available. The policyholder under a life or disability insurance policy and any person whose life or health is insured under the policy may request in writing a copy of the application if he or she did not receive the policy or a copy of it, or if the policy has been reinstated or renewed without attachment of a copy of the original application. If the insurer does not deliver or mail a copy as requested within 15 working days after receipt of the request by the insurer or its agent or, in the case of a group policy certificate holder, does not inform such person within the same period how he or she may inspect the policy and application during normal business hours at a place reasonably convenient to the certificate holder, nothing in the application affects the insurer's obligations under the policy to the person making the request. A person whose life or health is insured under a group life or disability insurance policy has the same right to request a copy of any document specified in par. (b), including the certificate.

631.11(4m)(b) (b) Statement or warranty. No statement, representation or warranty made by or on behalf of a particular certificate holder under a group life or disability insurance policy affects the insurer's obligations under the certificate unless it is stated in the certificate, or in a written document signed by the certificate holder, a copy of which is supplied to the certificate holder or the beneficiary whose rights would be affected.

631.11(5) (5) Fraternals. This section applies to fraternals, as defined in s. 614.01 (1) (a).

631.11(6) (6) Incontestability provisions. This section is subject to ss. 632.46 and 632.76.

631.11 History History: 1975 c. 375, 421; 1977 c. 339 s. 44; Stats. 1977 s. 641.11; 1983 a. 189 s. 329 (25); 1995 a. 259.

631.11 Annotation If a question on a form calls for the applicant's judgment or opinion as a lay person, any ambiguity should be construed against the insurer. Nolden v. Mutual Benefit Life Ins. Co. 80 Wis. 2d 353, 259 N.W.2d 75 (1977).

631.11 Annotation An insured's contradictory statements constituted a breach of the contractual duties of notice and cooperation. Dietz v. Hardware Dealers Mut. Fire Ins. Co. 88 Wis. 2d 496, 276 N.W.2d 808 (1979).

631.11 Annotation Third parties may recover against an insurer even though the insured's fraudulent application voided the policy under s. 631.11. Rauch v. American Family Insurance Co. 115 Wis. 2d 257, 340 N.W.2d 478 (1983).

631.11 Annotation Sub. (2) applies a reliance test to misrepresentations made in the negotiation or application for insurance, and not to statements made in proof of loss forms. Tempelis v. Aetna Casualty & Surety Co. 164 Wis. 2d 17, 473 N.W.2d 549 (Ct. App. 1991).

631.11 Annotation In order to make a written application form a part of an insurance policy by endorsement, the insurer must specifically write across the application itself that it is an endorsement and part of the policy. Smith v. Dodgeville Mutual Insurance Co. 212 Wis. 2d 226, 568 N.W.2d 31 (Ct. App. 1997), 96-3352.

631.11 Annotation Sub. (3) only applies to conditions subsequent to a policy becoming effective, not conditions precedent. Conditions to the making of the contract, conditions precedent, cannot be implicated by the statute because the policy has not yet come into existence. Fox v. Catholic Knights Ins. Society, 2003 WI 87, 263 Wis. 2d 207, 665 N.W.2d 181, 01-1469.

631.11 Annotation This section does not supersede the known-loss doctrine. That doctrine may apply whether or not the requirements of subs. (1) (b) and (4) (b) are met. American Family Family Mutual Ins. Co. v. Bateman, 2006 WI App 251, 297 Wis. 2d 828, 726 N.W.2d 678, 05-2219.

631.11 Annotation Sub. (1) (b) establishes the elements necessary to entitle an insurance company to rescind an insurance contract. There must be an affirmative warranty or misrepresentation, which is a question of law. Whether the statement was false, and whether the person making the statement knew, or should have known, that the statement was false are questions of fact. The burden of proof on an insurer seeking to rescind an insurance contract is clear and convincing evidence as to each element of the statute. Pum v. Wisconsin Physicians Service Insurance Corporation, 2007 WI App 10, 298 Wis. 2d 497, 727 N.W.2d 346, 05-3049.



631.13 Incorporation by reference.

631.13  Incorporation by reference. No insurance contract may contain any agreement or incorporate any provision not fully set forth in the policy or in an application or other document attached to and made a part of the policy at the time of its delivery except that:

631.13(1) (1) Rates. Any policy may by reference incorporate rate schedules and classifications of risks and short-rate tables filed with the commissioner; and

631.13(2) (2) Complex contracts. By rule or order or by approval of a form the commissioner may authorize for complex contracts incorporation by reference of provisions for administrative arrangements, premium schedules and payment procedures.

631.13 History History: 1975 c. 375.



631.15 Contract rights under noncomplying policies.

631.15  Contract rights under noncomplying policies.

631.15(1)(1)  Enforcement of policy terms. Except as otherwise specifically provided by statute, a policy is enforceable against the insurer according to its terms, even if it exceeds the authority of the insurer.

631.15(3m) (3m) Enforcement of statute and rule requirements. A policy that violates a statute or rule is enforceable against the insurer as if it conformed to the statute or rule.

631.15(4) (4) Reformation of contract. Upon written request of the policyholder or an insured whose rights under the policy are continuing and not transitory, an insurer shall reform and reissue its written policy to comply with the requirements of the law existing at the date of issue or last renewal of the policy.

631.15 History History: 1975 c. 375; 1987 a. 247.

631.15 Annotation When uninsured motorist coverage in the amount of $25,000 was contracted for, in violation of the requirement for $50,000 coverage under s. 632.32 (4m) (d), the higher level of coverage was read into the policy under sub. (3m), even though it was not reflected in the premium paid. Brunson v. Ward, 2001 WI 89, 245 Wis. 2d 163, 629 N.W.2d 140, 98-3002.



631.17 Written reason for coverage denial.

631.17  Written reason for coverage denial.

631.17(1) (1) In this section, "disability insurance policy" has the meaning given in s. 632.895 (1) (a).

631.17(2) (2) An insurer that denies coverage under an individual or group life or disability insurance policy or a certificate of group life or disability insurance shall advise the applicant or proposed insured in writing of the reasons for the denial.

631.17 History History: 1999 a. 95.



631.20 Filing and approval of forms.

631.20  Filing and approval of forms.

631.20(1) (1)  Filing.

631.20(1)(a)(a) No form subject to s. 631.01 (1), except as exempted under par. (c), sub. (1g), or s. 631.01 (2), (3), (4), or (5) or by rule under par. (b), may be used unless it has been filed with and approved by the commissioner and unless the insurer certifies that the form complies with chs. 600 to 655 and rules promulgated under chs. 600 to 655. It is deemed approved if it is not disapproved within 30 days after filing, or within a 30-day extension of that period ordered by the commissioner prior to the expiration of the first 30 days.

631.20(1)(b) (b) Subject to s. 655.24 (1), the commissioner may by rule exempt certain classes of policy forms from prior filing and approval.

631.20(1)(c) (c) Subject to sub. (1m), a form first used and not already filed under par. (a) on or after August 1, 2008, is exempt from par. (a) except for any of the following:

631.20(1)(c)1. 1. A form subject to s. 655.24 (1).

631.20(1)(c)2. 2. A form for a worker's compensation policy.

631.20(1)(c)3. 3. A form for a Medicare replacement policy or a Medicare supplement policy.

631.20(1)(c)4. 4. A form for a long-term care insurance policy, including a form for a nursing home or home health care policy.

631.20(1)(c)5. 5. A form filed under ch. 149.

631.20(1)(c)6. 6. A form issued by an insurer ordered by the commissioner under s. 601.41 (4) to file forms under par. (a). The commissioner may require an insurer to file forms under par. (a) to secure compliance with the law, including if the commissioner determines that the insurer violated sub. (1m).

631.20(1)(c)7. 7. A form that includes an appraisal or arbitration provision not specifically authorized by rule. The entire form, including the appraisal or arbitration provision, is subject to par. (a).

631.20(1)(c)8. 8. A form that contains a clause subject to s. 631.21, but only as to the clause.

631.20(1)(c)9. 9. A form for a policy of insurance to cover a warranty, as defined in s. 100.205 (1) (g).

631.20(1)(c)10. 10. A warranty contract form.

631.20(1)(c)11. 11. A form required to be filed under par. (a) by a rule promulgated by the commissioner.

631.20(1g) (1g) Exempt if approved by commission. A form for a product, as defined in s. 601.58 (2) (k), that is approved by or self-certified to, and not disapproved by, the Interstate Insurance Product Regulation Commission is exempt from subs. (1) (a) and (1m) (a), unless otherwise provided by a rule promulgated by the commissioner under s. 601.58.

631.20(1m) (1m) Use of certain forms.

631.20(1m)(a)(a) Except as exempted under sub. (1g) or s. 631.01 (2), (3), (4), or (5) or by a rule promulgated by the commissioner, an insurer may not, on or after August 1, 2008, use a form that is exempt from sub. (1) (a) under sub. (1) (c) unless the insurer does all of the following:

631.20(1m)(a)1. 1. Files the form with the commissioner 30 days before its use.

631.20(1m)(a)2. 2. Files the form in the manner and format, and with the attachments, prescribed by the commissioner.

631.20(1m)(a)3. 3. Certifies as required under par. (b) that the form complies with chs. 600 to 655 and rules promulgated under chs. 600 to 655. The commissioner may require an insurer to include specific compliance certifications.

631.20(1m)(b) (b) An insurer shall provide the certification under par. (a) 3. in the form prescribed by the commissioner. The certification shall be executed by a person who is an officer of the insurer and who is responsible for the form that is the subject of the filing. No insurer may file, and no insurer's officer may execute, a false certification.

631.20(2) (2) Grounds for disapproval. The commissioner may disapprove a form under sub. (1) (a) or (3) upon a finding:

631.20(2)(a) (a) That it is inequitable, unfairly discriminatory, misleading, deceptive, obscure or encourages misrepresentation, including cases where the form:

631.20(2)(a)1. 1. Is misleading because its benefits are too restricted to achieve the purposes for which the policy is sold;

631.20(2)(a)2. 2. Contains provisions whose natural consequence is to obscure or lessen competition;

631.20(2)(a)3. 3. Is unnecessarily verbose or complex in language; or

631.20(2)(a)4. 4. Is misleading, deceptive or obscure because of such physical aspects as format, typography, style, color, material or organization;

631.20(2)(b) (b) That it provides benefits or contains other provisions that endanger the solidity of the insurer;

631.20(2)(c) (c) That in the case of the policy, though not of riders and endorsements, it fails to provide the exact name of the insurer and the full address of its home office; or

631.20(2)(d) (d) That it violates a statute or a rule promulgated by the commissioner, or is otherwise contrary to law.

631.20(2)(e) (e) That its use would violate s. 631.22.

631.20(2)(f) (f) In the case of a policy form under ch. 149, that any of the following applies:

631.20(2)(f)1. 1. The benefit design is not comparable to a typical comprehensive individual health insurance policy offered in the private sector market in this state.

631.20(2)(f)2. 2. The benefit levels are not generally reflective of and commensurate with comprehensive health insurance coverage offered in the private individual market in the state.

631.20(2)(f)3. 3. The copayments, deductibles, and coinsurance are not actuarially equivalent to comprehensive individual plans and would create undue financial hardship.

631.20(2)(f)4. 4. It is inconsistent with the purpose of providing health care coverage to those unable to obtain coverage in the private market.

631.20(3) (3) Subsequent disapproval. Whenever the commissioner finds, after a hearing, that a form approved or deemed to be approved under sub. (1) (a), a form filed under sub. (1m), or a form subject to subsequent disapproval under s. 601.58 (14) should be disapproved under sub. (2), the commissioner may order that on or before a date not less than 30 nor more than 90 days after the order the use of the form shall be discontinued or appropriate changes shall be made.

631.20(4) (4) Contents of order of disapproval. The commissioner's disapproval must be in writing and constitutes an order. It must state the reasons for disapproval sufficiently explicitly that the insurer is provided reasonable guidance in reformulating its proposals.

631.20(5) (5) Explicit approval of certain clauses. General approval of a form under this section, or failure to disapprove, does not constitute approval of clauses specified in s. 631.21.

631.20(6) (6) Form that violates statute or rule.

631.20(6)(a)(a) The penalties under s. 601.64 (3) to (5) may not be imposed against an insurer for any of the following:

631.20(6)(a)1. 1. Using a form that does not comply with a statute or rule, including a rule or uniform standard adopted by the Interstate Insurance Product Regulation Commission, if the statute or rule was in effect on the date the form was approved or deemed to be approved under sub. (1) (a) or s. 601.58.

631.20(6)(a)2. 2. The use of a form solely based on a finding of the commissioner that the content of the form is misleading under s. 628.34 (1).

631.20(6)(b) (b) An insurer's use of a form that does not comply with a statute or rule, including a rule or uniform standard adopted by the Interstate Insurance Product Regulation Commission, that takes effect after the date the form was approved or deemed to be approved under sub. (1) (a) or s. 601.58 is a violation of the statute or rule, and the penalties under s. 601.64 may be imposed against the insurer using the form.

631.20(6)(c) (c) Except as provided in par. (a) 2., an insurer's use of a form filed under sub. (1m) that violates chs. 600 to 655 or rules promulgated under chs. 600 to 655 is a violation of the statute or rule, regardless of whether the form has been subsequently disapproved under sub. (3). The insurer is subject to the penalties and remedial orders provided under chs. 600 to 655, including ss. 601.41 (4) and 601.64.

631.20(7) (7) Surplus lines insurance. Except as provided in sub. (1) (c) 9. and s. 618.41 (6m), this section does not apply to a surplus lines insurance form issued under s. 618.41 before, on, or after April 20, 2012.

631.20 History History: 1975 c. 375, 421; 1979 c. 218; 1987 a. 247; 1999 a. 9; 2005 a. 74; 2007 a. 168; 2011 a. 224; 2013 a. 20.



631.21 Explicit approval required.

631.21  Explicit approval required.

631.21(1) (1)  Required approval. Despite filing or general approval of a form under s. 631.20, the following clauses may not be used even if contained in the form unless the commissioner gives explicit approval to them:

631.21(1)(a) (a) Expeditious notice. Clauses requiring more expeditious notice than 1st class mail, as provided in s. 631.81 (2).

631.21(1)(c) (c) Reinstatement fees. A schedule of reinstatement fees under s. 632.74, if made a part of the policy. Such a schedule need not be included in the contract but may be given approval as a separate document specifically made applicable to particular classes of policies.

631.21(2) (2) Effect of failure to obtain explicit approval. If an insurer fails to obtain explicit approval from the commissioner for the clauses under sub. (1), the clauses shall be null and void.

631.21 History History: 1975 c. 375; 1985 a. 280; 2007 a. 168.



631.22 Consumer insurance policy readability.

631.22  Consumer insurance policy readability.

631.22(1) (1) In this section "consumer insurance policy" means a life, disability, property or casualty insurance policy, or a certificate or a substitute for a certificate for group life, disability, property or casualty insurance coverage, which is issued to a person for a personal, family or household purpose and a copy of which is customarily, in the insurance industry, delivered or is required by law, rule or agreement to be delivered to the person obtaining insurance coverage.

631.22(2) (2) An insurer may provide a consumer insurance policy which is delivered to a person obtaining insurance coverage and is not exempt under sub. (5) only if the consumer insurance policy is coherent, written in commonly understood language, legible, appropriately divided and captioned by its various sections and presented in a meaningful sequence. The commissioner shall promulgate rules establishing standards for the determination of compliance with this subsection.

631.22(3) (3) This section does not apply to specific language or format required by state or federal law, rule or regulation.

631.22(4) (4) This section applies only to consumer insurance policies delivered on or after the date which is 6 months after May 8, 1980 except the commissioner may provide by rule that this section will not apply to specific types of consumer insurance policies until a later date which is not later than the date which is 2 years after May 8, 1980 if the commissioner determines that delayed application is necessary to prevent an unreasonable burden upon insurers issuing those types of consumer insurance policies.

631.22(5) (5) The commissioner may by rule exempt a type of consumer insurance policy from the application of this section if the commissioner finds that type of consumer insurance policy is generally understood by persons to whom it is delivered or that those persons are otherwise adequately protected.

631.22(6) (6) A violation of this section does not void or render voidable any portion of an insurance policy and is not a defense to an action under the insurance policy.

631.22 History History: 1979 c. 218.



631.23 Authorized clauses for insurance forms.

631.23  Authorized clauses for insurance forms.

631.23(1)(1)  Promulgation of clauses. The commissioner may not promulgate mandatory uniform clauses that preclude an insurer from filing its own forms under s. 631.20; the commissioner may only disapprove such forms on the basis of the criteria stated in that section. Subject thereto, the commissioner may promulgate authorized clauses by rule upon a finding that:

631.23(1)(a) (a) Price or coverage competition is ineffective because diversity in language or content makes comparison difficult;

631.23(1)(b) (b) Provision of language, content or form of specific clauses is necessary to provide certainty of meaning of those clauses;

631.23(1)(c) (c) Regulation of contract forms would be more effective or litigation would be substantially reduced if there were increased standardization of certain clauses; or

631.23(1)(d) (d) Reasonable minimum standards of insurance protection are needed for policies to serve a useful purpose.

631.23(2) (2) Degree of specificity. Any rule creating an authorized clause may prescribe that to be treated as an authorized clause there must be verbatim or substantial adherence to prescribed language, that certain standards or criteria must be met, or that certain drafting principles must be followed. The rules may also permit liberalization of prescribed language. If the proposed rule prescribed verbatim adherence, the commissioner shall make a finding that substantial adherence to the prescribed language is not sufficient and that liberalization of prescribed language will frustrate the purposes of the prescription. If an insurer uses authorized clauses as part of filed forms the commissioner may only disapprove those clauses under s. 631.20 upon a finding that improper combination of clauses makes them violate the criteria of s. 631.20.

631.23 History History: 1975 c. 375, 421; 1979 c. 221; 2007 a. 168.



631.24 Credit life and disability insurance.

631.24  Credit life and disability insurance. Section 631.20 does not apply to credit life and disability insurance forms which are subject to approval under s. 424.209.

631.24 History History: 1979 c. 102.



631.27 Rules of law as provisions of contracts.

631.27  Rules of law as provisions of contracts. By rule, the commissioner may require an insurer to insert in a policy any rule of law stated in chs. 600 to 646 and 655 that is applicable to the contents or interpretation of an insurance contract.

631.27 History History: 1975 c. 375; 1979 c. 89; 1989 a. 187 s. 29.



631.28 Notice of right to file complaint.

631.28  Notice of right to file complaint.

631.28(1) (1)  Requirement to provide notice. Every insurer shall provide notice to its policyholders and its insureds of the right to file a complaint with the office in the manner prescribed by rule under sub. (2).

631.28(2) (2) Contents by rule. The commissioner shall promulgate rules specifying the contents of a notice that insurers must disseminate under sub. (1), and when and in what manner the notice must be provided. The rules shall describe how a policyholder, insured or other person may make a complaint with the office about an insurer, an intermediary or other insurance matter. The rules may also specify the form, including the type size, in which insurers must present the notice.

631.28 History History: 1991 a. 154.



631.31 Clauses required to be on first page.

631.31  Clauses required to be on first page.

631.31(1) (1)  List of clauses. The following clauses of insurance policies shall appear on the first page of the policy:

631.31(1)(a) (a) Corporate name. The name of the insurer as required by s. 631.64;

631.31(1)(b) (b) Several liability. Information that 2 or more insurers undertake only several liability, as required by s. 631.41;

631.31(1)(c) (c) Assessability. That the policy is assessable as required by s. 631.65;

631.31(1)(d) (d) Variable benefits. A statement that benefits are variable, as required by s. 632.45 (1); and

631.31(1)(e) (e) Right to return policy. The right to return a disability insurance policy under s. 632.73, except that this clause may be conspicuously attached to the first page rather than printed on it.

631.31(2) (2) Manner of display. Clauses listed in sub. (1) shall be displayed conspicuously and separately from any other clauses.

631.31 History History: 1975 c. 375; 1981 c. 218.



631.36 Termination of insurance contracts by insurers.

631.36  Termination of insurance contracts by insurers.

631.36(1)(1)  Scope of application.

631.36(1)(a)(a) General. Except as otherwise provided in this section or in other statutes or by rule under par. (c), this section applies to all contracts of insurance based on forms that are subject to filing under s. 601.58 or 631.20.

631.36(1)(b) (b) Contracts more favorable to policyholder. The contract may provide terms more favorable to policyholders than are required by this section.

631.36(1)(c) (c) Exemption by rule. The commissioner may by rule totally or partially exempt from this section classes or parts of classes of insurance contracts if the policyholders do not need protection against arbitrary or unannounced termination.

631.36(1)(d) (d) Other rights. The rights provided by this section are in addition to and do not prejudice any other rights the policyholder may have at common law or under other statutes.

631.36(1)(e) (e) Rescission or reformation. This section does not apply to the rescission or reformation of any insurance contract.

631.36(2) (2) Midterm cancellation.

631.36(2)(a)(a) Permissible grounds. Except as provided by par. (c) and sub. (3) and s. 655.24 (2) (b), no insurance policy may be canceled by the insurer prior to the expiration of the agreed term except for failure to pay a premium when due or on grounds stated in the policy, which must be comprehended within one of the following classes:

631.36(2)(a)1. 1. Material misrepresentation;

631.36(2)(a)2. 2. Substantial change in the risk assumed, except to the extent that the insurer should reasonably have foreseen the change or contemplated the risk in writing the contract;

631.36(2)(a)3. 3. Substantial breaches of contractual duties, conditions or warranties; or

631.36(2)(a)4. 4. Attainment of the age specified as the terminal age for coverage, in which case the insurer may cancel by notice under par. (b) accompanied by a tender of a proportional return of premium.

631.36(2)(b) (b) Notice. No cancellation under par. (a) is effective until at least 10 days after the 1st class mailing or delivery of a written notice to the policyholder.

631.36(2)(c) (c) New policies. Paragraphs (a) and (b) do not apply to any insurance policy that has not been previously renewed if the policy has been in effect less than 60 days at the time the notice of cancellation is mailed or delivered. No cancellation under this paragraph is effective until at least 10 days after the 1st class mailing or delivery of a written notice to the policyholder. Subsections (6) and (7) do not apply to such a policy.

631.36(3) (3) Anniversary cancellation or alteration. A policy may be issued for a term longer than one year or for an indefinite term with a clause providing for cancellation by the insurer in the manner provided in sub. (4) (a) for nonrenewals, except the notice must be given at least 60 days prior to any anniversary date and an insurer may not cancel a policy solely because of the termination of an insurance marketing intermediary's contract with the insurer unless the insurer complies with sub. (4m). The clause may also provide for alteration of the terms or premium by the insurer as provided in sub. (5) (c), except the clause must then permit cancellation by the policyholders as provided in sub. (5) (c).

631.36(4) (4) Nonrenewal.

631.36(4)(a)(a) Notice required. Subject to subs. (2) and (3), a policyholder has a right to have the policy renewed, on the terms then being applied by the insurer to similar risks, for an additional period of time equivalent to the expiring term if the agreed term is one year or less, or for one year if the agreed term is longer than one year, unless at least 60 days prior to the date of expiration provided in the policy a notice of intention not to renew the policy beyond the agreed expiration date is mailed or delivered to the policyholder, or with respect to failure timely to pay a renewal premium a notice is given, not more than 75 days nor less than 10 days prior to the due date of the premium, which states clearly the effect of nonpayment of premium by the due date.

631.36(4)(am) (am) Prohibited nonrenewals. Notwithstanding par. (a) an insurer may not refuse to renew a policy solely because of the termination of an insurance marketing intermediary's contract with the insurer unless the insurer complies with sub. (4m).

631.36(4)(b) (b) Exceptions. This subsection does not apply if the policyholder has insured elsewhere, has accepted replacement coverage or has requested or agreed to nonrenewal, or if the policy is expressly designated as nonrenewable.

631.36(4m) (4m) Policy cancellation. An insurer may refuse to renew or may cancel a policy under sub. (3) or (4) solely because of the termination of an insurance marketing intermediary's contract with the insurer only if the notice of nonrenewal or cancellation contains an offer to continue or renew the policy with the insurer if the insurer receives a written request from the policyholder prior to the cancellation or renewal date. The insurer shall continue or renew the policy if a timely request is received unless the policyholder does not meet normal underwriting criteria.

631.36(5) (5) Renewal with altered terms.

631.36(5)(a)(a) General. Subject to pars. (b) and (d), if the insurer offers or purports to renew the policy but on less favorable terms or at higher premiums, the new terms or premiums take effect on the renewal date if the insurer sent by 1st class mail or delivered to the policyholder notice of the new terms or premiums at least 60 days prior to the renewal date. If the insurer notifies the policyholder within 60 days prior to the renewal date, the new terms or premiums do not take effect until 60 days after the notice is mailed or delivered, in which case the policyholder may elect to cancel the renewal policy at any time during the 60-day period. The notice shall include a statement of the policyholder's right to cancel. If the policyholder elects to cancel the renewal policy during the 60-day period, return premiums or additional premium charges shall be calculated proportionately on the basis of the old premiums. If the insurer does not notify the policyholder of the new premiums or terms as required by this subsection prior to the renewal date, the insurer shall continue the policy for an additional period of time equivalent to the expiring term and at the same premiums and terms of the expiring policy, except as permitted under sub. (2) or (3).

631.36(5)(b) (b) Exception. Paragraph (a) does not apply if the only change that is adverse to the policyholder is a premium increase and if either of the following applies to the premium increase:

631.36(5)(b)1. 1. The premium increase is less than 25% and is generally applicable to the class of business to which the policy belongs.

631.36(5)(b)2. 2. The premium increase results from a change based on action by the insured that alters the nature or extent of the risk insured against, including but not limited to a change in the classification or the units of exposure or increased policy coverage.

631.36(5)(c) (c) Anniversary alteration. Subject to par. (d), an insurer may alter the terms or premium of a policy issued for a term longer than one year or for an indefinite term on the anniversary date only if notice of less favorable terms or premiums is sent by 1st class mail or delivered to the policyholder at least 60 days prior to the anniversary date. If the insurer notifies the policyholder within 60 days prior to the anniversary date, the new terms or premiums do not take effect until 60 days after the notice is mailed or delivered, in which case the policyholder may elect to cancel the policy at any time during the 60-day period. The notice shall include a statement of the policyholder's right to cancel. If the policyholder elects to cancel the policy during the 60-day period, return premiums or additional premium charges shall be calculated proportionately on the basis of the old premiums. If the insurer does not notify the policyholder of the new premiums or terms as required by this subsection prior to the anniversary date, the insurer shall continue the policy until the next anniversary date or the renewal date, whichever is earlier, at the same premiums and terms as for the previous period, except as permitted under sub. (2) or (3).

631.36(5)(d) (d) Estimate. An insurer may give notice under par. (a) or (c) of a new premium by stating the actual amount or percentage increase to be charged. If the insurer cannot reasonably determine the actual amount or percentage increase 60 days prior to the renewal or anniversary date, the notice shall include a good faith estimate of the increase based on information that the insurer can reasonably obtain. If an estimate is stated, the insurer shall renew or continue the policy at a premium that does not exceed the increase stated in the notice except as permitted under sub. (5) (b).

631.36(6) (6) Information about grounds. A notice of cancellation or nonrenewal under sub. (2) (b) or (4) shall state with reasonable precision the facts on which the insurer's decision is based. No such notice is effective unless it so states the facts.

631.36(7) (7) Cancellation or nonrenewal notice.

631.36(7)(a)(a) Except as provided in par. (b), notice of cancellation or nonrenewal required under sub. (2) (b) or (4) is not effective unless the notice contains adequate instructions to the policyholder for applying for insurance through a risk-sharing plan under ch. 619, if a risk-sharing plan exists under ch. 619 for the kind of coverage being canceled or nonrenewed.

631.36(7)(b) (b) Paragraph (a) does not apply to a notice of cancellation or nonrenewal issued by the mandatory health care liability risk-sharing plan established under s. 619.04.

631.36(8) (8) Cancellation for nonpayment of premium. Subsections (6) and (7) do not apply if the ground for cancellation or nonrenewal is nonpayment of the premium and if the notice so states.

631.36(9) (9) Immunity. There is no liability on the part of and no cause of action of any nature arises against any insurer, its authorized representatives, its agents, its employees, or any firm, person or corporation furnishing to the insurer information relating to the reasons for cancellation or nonrenewal, for any statement made by them in complying or enabling the insurer to comply with this section, or for the provision of information pertaining thereto.

631.36 History History: 1975 c. 375, 421; 1977 c. 444 s. 11; 1979 c. 102; 1979 c. 110 s. 60 (11); 1981 c. 83; 1985 a. 335; 1989 a. 187, 332, 359; 1991 a. 315; 1995 a. 259; 1997 a. 27; 1999 a. 9; 2007 a. 168; 2013 a. 20.

631.36 Annotation Sub. (2) (c) applies to cancellation of a binder. Terry v. Mongin Insurance Agency, 105 Wis. 2d 575, 314 N.W.2d 349 (1982).

631.36 Annotation A policy did not lapse as the result of the insured's failure to pay a renewal premium before the policy's expiration date when the insurer failed to notify the insured of the nonrenewal or of the premium due. Sausen v. American Family Mutual Insurance Co. 121 Wis. 2d 653, 360 N.W.2d 565 (Ct. App. 1984).

631.36 Annotation This section governs cancellation and recision of insurance contracts. WHEDA v. Verex Assurance, Inc. 166 Wis. 2d 636, 480 N.W.2d 490 (1992).

631.36 Annotation The state was the policyholder of its employee group health policy and it, not the insureds, was entitled to notice of policy changes under sub. (5). Schaefer v. Physicians Plus Insurance Corp. 174 Wis. 2d 488, 497 N.W.2d 776 (Ct. App. 1993).

631.36 Annotation Sub. (5) requires notice of policy changes effected by the insurer, not changes effected by the legislature or the courts. Roehl v. American Family Mutual Insurance Co. 222 Wis. 2d 136, 585 N.W.2d 893 (Ct. App. 1998), 98-1207.

631.36 Annotation Under sub. (5), if an insurer offers to renew a policy on less favorable terms within 60 days of the renewal date, the insurer must inform the insured that the terms do not become effective until 60 days after the renewal is sent and that the insured has the same 60 days to cancel. Failure to comply requires the insurer to continue the prior policy terms for an additional period equal to the term of the expiring policy. Hanson v. Prudential Property & Casualty Insurance Co. 224 Wis. 2d 356, 591 N.W.2d 619 (Ct. App. 1999), 98-0692.

631.36 Annotation Sub. (5) does not apply to reducing clause changes that are not initiated by the insurer but come into effect by statutory change, even when the insurer gratuitously sends a renewal notice discussing the altered terms. Sukala v. Heritage Mutual Insurance Co. 2000 WI App 266, 240 Wis. 2d 65, 622 N.W.2d 457, 99-1339.

631.36 Annotation An insurer may effectively eliminate the policyholder's right to renewal if it provides valid notice of nonrenewal. If notice is not provided, the policyholder retains this right, and barring any application of an exception under sub. (4) (b), it may exercise its right to a renewal. Magyar v. Wisconsin Health Care Liability Insurance Plan, 2001 WI 41, 242 Wis. 2d 491, 625 N.W.2d 291, 98-3289.

631.36 Annotation Sub. (2) (c) contemplates 2 separate and distinct forms of notifying an insured of cancellation: postal mailing or personal delivery other than mailing. When the insurer informed the insured of its cancellation by mail, the trial court correctly measured the effective date of cancellation from the date of mailing. Schmitz v. Fire Insurance Exchange, 2005 WI App 76, 280 Wis. 2d 560, 696 N.W.2d 238, 04-1545.



631.37 Special cancellation provisions.

631.37  Special cancellation provisions. The following cancellation provisions apply to the policies specified, whether or not s. 631.36 is also applicable to them.

631.37(1) (1) Cancellation upon request of premium finance company. Section 138.12 (12) applies to cancellation on request of a premium finance company.

631.37(2) (2) Cancellation upon request of creditor. Section 424.303 applies to cancellation upon request of a creditor.

631.37(3) (3) Worker's compensation insurance. Sections 102.31 (2) and 102.315 (10) apply to the termination of worker's compensation insurance.

631.37(3m) (3m) Health care liability insurance. Section 655.24 (2) (b), (3) and (4) applies to the termination of a health care liability insurance policy.

631.37(4) (4) Special limitations on cancellation.

631.37(4)(a)(a) School bus insurance. Section 121.53 (4) applies to school bus insurance.

631.37(4)(b) (b) Insurance on common carriers. Section 194.41 (2) applies to insurance on common carriers.

631.37(4)(c) (c) Driver education motor vehicles. Section 341.267 (6) applies to motor vehicles used for driver education.

631.37(4)(d) (d) Insurance of juveniles. Section 343.15 (4) (a) applies to motor vehicle policies covering juveniles as described therein.

631.37(4)(e) (e) Motor vehicle liability policy. Section 344.34 applies to motor vehicle liability policies certified under s. 344.31.

631.37(4)(f) (f) Health care liability policy. Section 655.25 applies to insurance issued by the mandatory health care liability risk-sharing plan established under s. 619.04.

631.37(4)(g) (g) Warranty reimbursement insurance policy. Section 632.185 (2) (e) applies to warranty reimbursement insurance policies.

631.37 History History: 1979 c. 102 ss. 165, 166; 1985 a. 83; 1989 a. 187; 1991 a. 315; 1993 a. 363; 2003 a. 302; 2007 a. 185; 2009 a. 245.



631.41 Policies jointly issued.

631.41  Policies jointly issued. Two or more insurers may together issue a policy in which their liability is either several or joint and several. If it is several, the heading of the policy shall conspicuously so state and the policy shall conspicuously state the proportion or amount of premium to be paid to each insurer and the type and the proportion or amount of liability each insurer agrees to assume.

631.41 History History: 1975 c. 375.



631.43 Other insurance provisions.

631.43  Other insurance provisions.

631.43(1) (1)  General. When 2 or more policies promise to indemnify an insured against the same loss, no "other insurance" provisions of the policy may reduce the aggregate protection of the insured below the lesser of the actual insured loss suffered by the insured or the total indemnification promised by the policies if there were no "other insurance" provisions. The policies may by their terms define the extent to which each is primary and each excess, but if the policies contain inconsistent terms on that point, the insurers shall be jointly and severally liable to the insured on any coverage where the terms are inconsistent, each to the full amount of coverage it provided. Settlement among the insurers shall not alter any rights of the insured.

631.43(2) (2) Fraud as a defense. Subsection (1) does not affect the right of an insurer to defend against a claim under the policy on the ground of fraudulent misrepresentation.

631.43(3) (3) Exception. Subsection (1) does not affect the rights of insurers to limit, restrict, reduce, or exclude coverage under s. 632.32 (5) (b), (c), or (f) to (j).

631.43 History History: 1975 c. 375; 1979 c. 102; 1995 a. 21; 2009 a. 28; 2011 a. 14.

631.43 Annotation A clause providing that any amount payable under the insurer's policy would be reduced by monies paid by other insurance company's uninsured motorist coverage was not valid; therefore, the plaintiff was entitled to the entire benefits under both uninsured motorist provisions. Landvatter v. Globe Security Insurance Co. 100 Wis. 2d 21, 300 N.W.2d 875 (Ct. App. 1980).

631.43 Annotation An insurance policy provision that prohibits the stacking of uninsured motorist benefits against the same insurer is prohibited by sub. (1). Tahtinen v. MSI Insurance Co. 122 Wis. 2d 158, 361 N.W.2d 673 (1985).

631.43 Annotation Sub. (1) only prohibits the use of reducing clauses in indemnity coverages, not in underinsured motorist coverage. Kuehn v. Safeco Insurance Co. of America, 140 Wis. 2d 620, 412 N.W.2d 126 (Ct. App. 1987).

631.43 Annotation If a single insurance contract incorporates coverage for two vehicles, charging two separate premiums, two policies have been issued under s. 631.43. Krause v. Mass. Bay Insurance Co. 161 Wis. 2d 711, 468 N.W.2d 755 (Ct. App. 1991).

631.43 Annotation A fleet policy listing individual vehicles and assessing separate premiums for each is a separate policy for each vehicle and a single limit provision contained in the policy violates sub. (1). Carrington v. St. Paul Fire & Marine Insurance 169 Wis. 2d 211, 485 N.W.2d 267 (1992).

631.43 Annotation Carrington is extended to underinsured motorist coverage. An insured who pays separate premiums for each vehicle under a single policy can stack underinsured motorist coverage even though the policy contains a limit of liability clause. West Bend Mutual Insurance Co. v. Playman, 171 Wis. 2d 37, 489 N.W.2d 915 (1992).

631.43 Annotation Although a policy's limit of liability language has been held invalid under s. 631.43 for the purpose of preventing stacking, it is still valid for determining each policy's limit of liability. Schaefer v. General Cas. Co. 175 Wis. 2d 80, 498 N.W.2d 859 (Ct. App. 1993).

631.43 Annotation The lack of underinsured motorist coverage on an accident vehicle was irrelevant when the insured had the coverage on two other vehicles. Under sub. (1), a policy definition amounting to a "drive-other-car" exclusion is invalid. Rodey v. Stoner, 180 Wis. 2d 309, 509 N.W.2d 316 (Ct. App. 1993), Patraw v. American Family Mut. Ins. Co. 185 Wis. 2d 757, 519 N.W.2d 643 (Ct. App. 1994).

631.43 Annotation Liability coverages insuring against the risk of loss arising out of specified, owned vehicles do not insure against the same loss and thus sub. (1) does not apply to those coverages. Weimer v. Country Mutual Insurance Co. 211 Wis. 2d 848, 565 N.W.2d 595 (Ct. App. 1997), 96-1440.

631.43 Annotation The applicability of sub. (1) cannot be ascertained by resorting to historical definitions of indemnity and liability insurance. An analysis must be made of whether a particular policy promises to indemnify the insured against the same loss as another policy. Taylor v. Greatway Insurance Co. 2000 WI App 64, 233 Wis. 2d 703, 608 N.W.2d 722, 99-1329.

631.43 Annotation Sub. (1) did not invalidate a provision excluding coverage for a vehicle not owned by the driver but made regularly available to him when the owner's policy insured against losses arising from the use of the vehicle. The policies did not insure against the "same loss" within the meaning of sub. (1). Martin v. American Family Mutual Insurance Co. 2002 WI 40, 252 Wis. 2d 103, 643 N.W.2d 452, 00-2344.

631.43 Annotation Section 632.05 (2), the valued policy law, does not provide that an insured is entitled to the limits of all policies insuring a dwelling. Instead, sub. (1), the pro rata statute, specifically governs situations when two or more policies indemnify against the same loss. Absent the consent of the insurers, insureds are entitled to the full amount of their loss but not to the full amount of both policies if the combined limits exceed the actual loss. Wegner v. West Bend Mutual Insurance Company, 2007 WI App 18, 298 Wis. 2d 420, 728 N.W.2d 30, 05-3193.

631.43 Annotation Sub. (1) refers specifically to "other insurance" provisions. The accepted meaning of "other insurance" provisions does not include application to successive insurance policies. "Other insurance" refers only to two or more policies insuring the same risk, and the same interest, for the benefit of the same person, during the same period. The issue here was not which of two or more policies pays first, because they were not concurrent policies between competing insurers that applied to the same time period, but successive policies from the same insurer. Plastics Engineering Co. v. Liberty Mutual Insurance Co. 2009 WI 13, 315 Wis. 2d 556, 759 N.W.2d 613, 08-0333.

631.43 Annotation Stacking uninsured motorist coverage. Hannula, WBB Oct. 1985.



631.45 Limitations on loss to be borne by insurer.

631.45  Limitations on loss to be borne by insurer.

631.45(1)(1)  General. An insurance policy indemnifying an insured against loss may by clear language limit the part of the loss to be borne by the insurer to a specified or determinable maximum amount, to loss in excess of a specified or determinable amount, to a specified percentage of the loss, which may vary with the amount of the loss, or by a combination of these methods. If the policy covers various risks, different limitations may be provided separately for each risk if the policy clearly so states.

631.45(2) (2) Property coinsurance. A policy indemnifying an insured against loss of or damage to property may limit the part of the loss to be borne by the insurer to a percentage of the total loss that corresponds to the ratio of the insured sum to a specified percentage of the value of the insured property.

631.45 History History: 1975 c. 375.

631.45 Annotation Public policy does not prohibit insurance coverage for statutorily imposed multiple damages. Cieslewicz v. Mutual Service Casualty Insurance Co. 84 Wis. 2d 91, 267 N.W.2d 595 (1978).

631.45 Annotation Under the facts of the case, the insurer's tender of the policy limits into court did not relieve the insurer of its duty to defend the insured in the lawsuit. Gross v. Lloyds of London Insurance Co. 121 Wis. 2d 78, 358 N.W.2d 266 (1984).

631.45 Annotation Although a policy's limit of liability language has been held invalid under s. 631.43 for the purpose of preventing stacking, it is still valid for determining each policy's limit of liability. Schaefer v. General Cas. Co. 175 Wis. 2d 80, 498 N.W.2d 859 (Ct. App. 1993).



631.48 Nonwaiver clause.

631.48  Nonwaiver clause. An insurer may insert in any insurance policy a provision that no change in the policy is valid unless approved by an executive officer of the insurer, or unless the approval is endorsed on the policy or attached to it, or both, and that no agent has authority to change the policy or waive any of its provisions. This does not preclude a person claiming a right under the policy from relying on waiver or estoppel in an appropriate case.

631.48 History History: 1975 c. 375.



631.51 Dividends on policies.

631.51  Dividends on policies.

631.51(1) (1)  Life insurance and annuities. Section 632.62 applies to life insurance and annuities.

631.51(2) (2) Insurance, other than life insurance and annuities. Any insurer may distribute a portion of surplus attributable to policies other than life insurance or annuities, in amounts and with classifications the board of directors determines to be fair and reasonable. Such distribution may not be made contingent on the continuation of the policy or of premium payments except under s. 632.75 (2). A schedule explaining the basis for the distribution shall be filed with the commissioner prior to the distribution.

631.51(3) (3) When not specified in policy. Any insurer may distribute surplus to any class of policyholders even if those policies do not so provide. A schedule explaining the basis for the distribution shall be filed with the commissioner at least 30 days prior to the distribution.

631.51(4) (4) Combined dividends. It is permissible to provide an indivisible dividend to classes of policyholders having more than one type of policy, including a combination of life or annuities with other types of insurance.

631.51 History History: 1975 c. 375.



631.61 Group and blanket insurance.

631.61  Group and blanket insurance.

631.61(1) (1)  Certificates.

631.61(1)(a)(a) General. Except under par. (d), an insurer issuing a group insurance policy other than blanket shall, as soon as practicable after the coverage is effective, provide a certificate for each member of the insured group, except that only one certificate need be provided for the members of a family unit. The certificate shall contain a summary of the essential features of the insurance coverage, including any rights of conversion to an individual policy. Upon receiving a written request therefor, the insurer shall also inform any insured how the insured may inspect a copy of the policy during normal business hours at a place reasonably convenient to the insured.

631.61(1)(b) (b) Blanket insurance. The commissioner may by rule impose a similar requirement for any class of blanket insurance policies for which the commissioner finds that the group of persons covered is constant enough for such action to be practicable and not unreasonably expensive.

631.61(1)(c) (c) Method of providing certificates. The certificate shall be provided in a manner reasonably calculated to bring it to the attention of the certificate holder. The insurer may deliver or mail it directly to the certificate holder or may deliver or mail the certificates in bulk to the policyholder to transmit to certificate holders, unless the insurer has reason to believe that the policyholder will not promptly transmit the certificates. An affidavit by the insurer that it has mailed the certificates in the usual course of business creates a rebuttable presumption that it has done so. As an alternative to delivering or mailing the certificate, the insurer may make the certificate available electronically through an online internet or policyholder network Web site. If the insurer makes the certificate available electronically, the insurer shall do all of the following:

631.61(1)(c)1. 1. Request the policyholder to post the information, as well as instructions on how to access the certificate, in the policyholder's place of business or to publish the information and access instructions in a house organ that is reasonably calculated to bring the information to the attention of the certificate holders.

631.61(1)(c)2. 2. Provide notice to the policyholder of any subsequent change in the certificate and request the policyholder to notify the certificate holders of the change in the manner specified in subd. 1.

631.61(1)(c)3. 3. Provide a paper copy of the certificate to any certificate holder upon request.

631.61(1)(d) (d) Substitutes. The commissioner may by rule or order prescribe substitutes for delivery or mailing of certificates, including booklets describing the coverage, the posting of notices in the place of business, or publication in a house organ, if the substitutes are reasonably calculated to inform certificate holders of their rights.

631.61(2) (2) Effect of failure to issue certificates. Unless a certificate or an authorized substitute has been made available to the certificate holder as required by this section, no act or omission by the certificate holder after the coverage has become effective as to the certificate holder, other than intentionally causing the loss insured against, affects the insurer's obligations under the insurance contract.

631.61 History History: 1975 c. 375, 421; 2007 a. 170.



631.64 Corporate name.

631.64  Corporate name. Every insurance policy or annuity contract shall conspicuously display the name of the insurer on its first page.

631.64 History History: 1975 c. 375.



631.65 Assessable policies.

631.65  Assessable policies. Every assessable policy shall conspicuously display on the first page, separately from any other provision and in type at least as large as any used in the body of the policy, the words "This policy is assessable".

631.65 History History: 1975 c. 375; 1981 c. 218.



631.69 Insurance written in connection with finance plans.

631.69  Insurance written in connection with finance plans. Any insurance contract written in connection with a finance plan or other credit transaction shall contain provisions to protect the insured from overreaching by the insurer or by the creditor in connection with the insurance, including a provision that a copy of the complete policy or a certificate containing all of the essential terms be furnished to the debtor and that there shall be an appropriate surrender value or refund of unearned premium to the debtor calculated on a basis approved by the commissioner if the debt is paid or if the insurance contract is rewritten because the original finance plan or credit transaction is altered or a new plan or transaction is entered into with the same or an affiliated lender. This section is satisfied by compliance with the terms of ch. 424, if they are applicable.

631.69 History History: 1975 c. 375.



631.81 Notice and proof of loss.

631.81  Notice and proof of loss.

631.81(1) (1)  Timeliness of notice. Provided notice or proof of loss is furnished as soon as reasonably possible and within one year after the time it was required by the policy, failure to furnish such notice or proof within the time required by the policy does not invalidate or reduce a claim unless the insurer is prejudiced thereby and it was reasonably possible to meet the time limit.

631.81(2) (2) Method of giving notice. It is a sufficient service of notice or proof of loss if a 1st class postage prepaid envelope addressed to the insurer and containing the proper notice or proof is deposited in any U.S. post office within the time prescribed. The commissioner may expressly approve clauses requiring more expeditious methods of notice where that is reasonable.

631.81(3) (3) Meaning of insurer's acts. The acknowledgment by the insurer of the receipt of notice, the furnishing of forms for filing proofs of loss, the acceptance of such proofs, or the investigation of any claim are not alone sufficient to waive any of the rights of the insurer in defense of any claim arising under the insurance contract.

631.81 History History: 1975 c. 375.

631.81 Annotation An insured's contradictory statements constituted a breach of the contractual duties of notice and cooperation. Dietz v. Hardware Dealers Mutual Fire Insurance Co. 88 Wis. 2d 496, 276 N.W.2d 808 (1979).

631.81 Annotation When the insured fails to give notice within one year after the time required in the policy, there is a rebuttable presumption of prejudice, and the burden of proof shifts to the claimant to prove that the insurer was not prejudiced. Neff v. Pierzina, 2001 WI 95, 245 Wis. 2d 285, 629 N.W.2d 177, 99-1069.

631.81 Annotation The Federal Employee Retirement Income Security Act (ERISA) preempts state law related to any covered employee benefit plan, but does not preempt state regulation of insurance. This section regulates insurance and is not preempted. Bogusewski v. Life Insurance Co. of North America, 977 F. Supp. 1357 (1997).

631.81 Annotation An insurer is prejudiced by late notice when it has been denied the opportunity to have input into how the underlying claim is being defended. An insured may not assume that if its insurer had been given the opportunity to make a timely investigation, it would have produced the same result as that produced by the insured's own investigation or that any discovery that the insurer would have conducted would parallel that already conducted by the insured. Phoenix Contractors, Inc. v. Affiliated Capital Corporation, 2004 WI App 103, 273 Wis. 2d 736, 681 N.W.2d 310, 03-2259.



631.83 Limitation of actions.

631.83  Limitation of actions.

631.83(1) (1)  Statutory periods of limitation.

631.83(1)(a)(a) Fire insurance. An action on a fire insurance policy must be commenced within 12 months after the inception of the loss. This rule also applies to riders or endorsements attached to a fire insurance policy covering loss or damage to property or to the use of or income from property from any cause, and to separate windstorm or hail insurance policies.

631.83(1)(b) (b) Disability insurance. An action on disability insurance coverage must be commenced within 3 years from the time written proof of loss is required to be furnished.

631.83(1)(c) (c) Life claims based on absence of insured. Sections 813.22 to 813.34 apply to life insurance actions based on death in which absence is relied upon as evidence of death.

631.83(1)(d) (d) Other. Except as provided in this subsection or elsewhere in chs. 600 to 646 and 655, s. 893.43 applies to actions on insurance policies.

631.83(2) (2) General law applicable to limitation of actions. Except for the prescription of time periods under sub. (1) or elsewhere in chs. 600 to 646 and 655, the general law applicable to limitation of actions as modified by ch. 893 applies to actions on insurance policies.

631.83(3) (3) Prohibited clauses of policies. No insurance policy may:

631.83(3)(a) (a) Shorten periods of limitation. Limit the time for beginning an action on the policy to a time less than that authorized by the statutes;

631.83(3)(b) (b) Limit jurisdiction. Prescribe in what court action may be brought thereon; or

631.83(3)(c) (c) Proscribe action. Provide that no action may be brought.

631.83(4) (4) Minimum waiting period for action. No action may be brought against the insurer on an insurance policy to compel payment thereunder until at least 60 days after proof of loss has been furnished as required by the policy or such proof of loss has been waived, or the insurer has denied full payment, whichever is earlier. This subsection does not apply in any case in which the verified complaint alleges facts that would establish prejudice to the complainant by reason of such delay, other than the delay itself.

631.83(5) (5) Tolling of period of limitation. The period of limitation is tolled during the period in which the parties conducted an appraisal or arbitration procedure prescribed by the insurance policy or by law or agreed to by the parties.

631.83 History History: 1975 c. 375; 1979 c. 89, 102; 1983 a. 192; 1987 a. 247; 1989 a. 187 s. 29.

631.83 Annotation The term "fire insurance" covers indemnity insurance for losses to property caused by many perils other than fire. Villa Clement v. National Union Fire Insurance Co. of Pittsburgh, 120 Wis. 2d 140, 353 N.W.2d 369 (Ct. App. 1984).

631.83 Annotation Action by mortgagees of insured property against the insurer for paying the policy proceeds to the insured despite knowledge of the mortgagee's interest was not on the policy and was not barred by sub. (1) (a). Picus v. Citizens Security Mutual Insurance Co. 127 Wis. 2d 359, 379 N.W.2d 341 (Ct. App. 1985).

631.83 Annotation The s. 893.57 2-year statute of limitations governs the intentional tort of bad faith by an insurer. Warmka v. Hartland Cicero Mutual Insurance Co. 136 Wis. 2d 31, 400 N.W.2d 923 (1987).

631.83 Annotation "Inception of the loss" in sub. (1) (a) means the date on which the loss occurs, not the discovery date. Borgen v. Economy Preferred Ins. Co. 176 Wis. 2d 498, 500 N.W.2d 176 (Ct. App. 1993).

631.83 Annotation The failure of policyholders to give notice to an underinsurer of a settlement between the insured and the tortfeasor did not bar underinsured motorist coverage in the absence of prejudice to the insurer. There is a rebuttable presumption of prejudice when there is a lack of notice, with the burden on the insured to prove by the greater weight of the evidence that the insurer was not prejudiced. Ranes v. American Family Mutual Insurance Co. 219 Wis. 2d 49, 580 N.W.2d 197 (1998), 97-0441.

631.83 Annotation Sub. (2) clearly and unambiguously excepts the time limitations for fire insurance claims from the application of s. 893.12. Wieting Funeral Home of Chilton, Inc. v. Meridian Mutual Insurance Co. 2004 WI App 218 277 Wis. 2d 274, 690 N.W.2d 442, 04-0461.

631.83 Annotation An "agreement" by the parties to engage in an appraisal procedure under sub. (5) requires something more than a mere agreement to meet and discuss a dispute between the parties. Wieting Funeral Home of Chilton, Inc. v. Meridian Mutual Insurance Co. 2004 WI App 218, 277 Wis. 2d 274, 690 N.W.2d 442, 04-0461.

631.83 Annotation The key word in sub. (1) (a) is not loss, but inception. In a claim arising from damage to corn yield resulting from vandalism to a corn planter, the inception of that loss was the moment overfertilized seeds were planted with the vandalized corn planter. Bronsteatter & Sons, Inc. v. American Growers Insurance Company, 2005 WI App 192, 286 Wis. 2d 782, 703 N.W.2d 757, 05-0115.

631.83 Annotation Because all of the statutory language surrounding sub. (5), including the statute regulating arbitration and appraisals, applies only to first-party claims, sub. (5) tolls the period of limitation only as to claims by insureds against their insurer, not to claims by third parties against a tortfeasor's insurer. Thom v. OneBeacon Insurance Company, 2007 WI App 123, 300 Wis. 2d 607, 731 N.W.2d 657, 06-1617.



631.85 Appraisal or arbitration.

631.85  Appraisal or arbitration. An insurance policy may contain provisions for independent appraisal and compulsory arbitration, subject to the provisions of s. 631.20. If an approved policy provides for application to a court of record for the appointment of a disinterested appraiser, arbitrator, or umpire, any court of record of this state except the court of appeals or the supreme court may be requested to make an appointment. Upon appropriate request, the court shall make the appointment promptly. This section does not apply to a surplus lines insurance form issued under s. 618.41 before, on, or after April 20, 2012.

631.85 History History: 1975 c. 375; 1977 c. 187; 2011 a. 224.

631.85 Annotation Although s. 631.20 generally refers to forms, its procedure for approval of forms is applicable to arbitration clauses under this section. An arbitration clause not approved under this section is per se invalid. Appleton Papers, Inc. v. Home Indemnity Co. 2000 WI App 104, 235 Wis. 2d 39, 612 N.W.2d 760, 99-1567.



631.89 Restrictions on use of genetic test results.

631.89  Restrictions on use of genetic test results.

631.89(1)(1) In this section, "genetic test" means a test using deoxyribonucleic acid extracted from an individual's cells in order to determine the presence of a genetic disease or disorder or the individual's predisposition for a particular genetic disease or disorder.

631.89(2) (2) An insurer, the state with respect to a self-insured health plan, or a county, city, village or school board that provides health care services for individuals on a self-insured basis, may not do any of the following:

631.89(2)(a) (a) Require or request directly or indirectly any individual or a member of the individual's family to obtain a genetic test.

631.89(2)(b) (b) Require or request directly or indirectly any individual to reveal whether the individual or a member of the individual's family has obtained a genetic test or what the results of the test, if obtained by the individual or a member of the individual's family, were.

631.89(2)(bm) (bm) Require or request directly or indirectly a health care provider, as defined in s. 146.81 (1) (a) to (p), who is or may be providing or who has or may have provided health care services to an individual to reveal whether the individual or a member of the individual's family has obtained a genetic test or what the results of the test, if obtained by the individual or a member of the individual's family, were.

631.89(2)(c) (c) Condition the provision of insurance coverage or health care benefits on whether an individual or a member of the individual's family has obtained a genetic test or what the results of the test, if obtained by the individual or a member of the individual's family, were.

631.89(2)(d) (d) Consider in the determination of rates or any other aspect of insurance coverage or health care benefits provided to an individual whether an individual or a member of the individual's family has obtained a genetic test or what the results of the test, if obtained by the individual or a member of the individual's family, were.

631.89(3) (3)

631.89(3)(a)(a) Subsection (2) does not apply to an insurer writing life insurance coverage or income continuation insurance coverage.

631.89(3)(b) (b) An insurer writing life insurance coverage or income continuation insurance coverage that obtains information under sub. (2) (a) or (b) may not do any of the following:

631.89(3)(b)1. 1. Use the information contrary to sub. (2) (c) or (d) in writing a type of insurance coverage other than life or income continuation for the individual or a member of the individual's family.

631.89(3)(b)2. 2. Provide for rates or any other aspect of coverage that is not reasonably related to the risk involved.

631.89 History History: 1991 a. 269; 1997 a. 74; 2009 a. 28.



631.90 Restrictions on use of tests for HIV.

631.90  Restrictions on use of tests for HIV.

631.90(1) (1) In this section, "HIV test" has the meaning given in s. 252.01 (2m).

631.90(2) (2) With regard to policies issued or renewed on and after July 20, 1985, an insurer may not do any of the following:

631.90(2)(a) (a) Require or request directly or indirectly any individual to reveal whether the individual has obtained an HIV test or what the results of this test, if obtained by the individual, were.

631.90(2)(b) (b) Condition the provision of insurance coverage on whether an individual has obtained an HIV test or what the results of this test, if obtained by the individual, were.

631.90(2)(c) (c) Consider in the determination of rates or any other aspect of insurance coverage provided to an individual whether an individual has obtained an HIV test or what the results of this test, if obtained by the individual, were.

631.90(3) (3)

631.90(3)(a)(a) Subsection (2) does not apply with regard to an HIV test for use in the underwriting of individual life, accident and health insurance policies that the commissioner finds and designates by rule as sufficiently reliable for use in the underwriting of individual life, accident and health insurance policies.

631.90(3)(b) (b) Paragraph (a) does not authorize the use of an HIV test to discriminate in violation of s. 628.34 (3).

631.90 History History: 1985 a. 29, 73; 1987 a. 70 ss. 34, 36; 1989 a. 201 ss. 31, 36; 1995 a. 27 s. 9126 (19); 2007 a. 20 s. 9121 (6) (a); 2009 a. 209.



631.93 Prohibited provisions concerning HIV infection.

631.93  Prohibited provisions concerning HIV infection.

631.93(1)(1)  Definitions. In this section, "HIV infection" means the pathological state produced by a human body in response to the presence of HIV, as defined in s. 631.90 (1).

631.93(2) (2) Accident and health insurance. An accident or health insurance policy may not contain exclusions or limitations, including deductibles or copayments, for coverage of the treatment of HIV infection or any illness or medical condition arising from or related to HIV infection, unless the exclusions or limitations apply generally to other illnesses or medical conditions covered by the policy.

631.93(3) (3) Life insurance. A life insurance policy may not deny or limit benefits solely because the insured's death is caused, directly or indirectly, by HIV infection or any illness or medical condition arising from or related to HIV infection.

631.93 History History: 1989 a. 201.



631.95 Restrictions on insurance practices; domestic abuse.

631.95  Restrictions on insurance practices; domestic abuse.

631.95(1)(1)  Definitions. In this section:

631.95(1)(a) (a) "Abuse" has the meaning given in s. 813.122 (1) (a).

631.95(1)(b) (b) "Disability insurance policy" has the meaning given in s. 632.895 (1) (a).

631.95(1)(c) (c) "Domestic abuse" has the meaning given in s. 968.075 (1) (a).

631.95(2) (2) General prohibitions. Except as provided in sub. (3), an insurer may not do any of the following:

631.95(2)(a) (a) Refuse to provide or renew coverage to a person, or cancel a person's coverage, under an individual or group insurance policy or a certificate of group insurance on the basis that the person has been, or the insurer has reason to believe that the person is, a victim of abuse or domestic abuse or that a member of the person's family has been, or the insurer has reason to believe that a member of the person's family is, a victim of abuse or domestic abuse.

631.95(2)(b) (b) Refuse to provide or renew coverage to an employer or other group, or cancel an employer's or other group's coverage, under a group insurance policy on the basis that an employee or other group member has been, or the insurer has reason to believe that an employee or other group member is, a victim of abuse or domestic abuse or that a member of an employee's or other group member's family has been, or the insurer has reason to believe that a member of an employee's or other group member's family is, a victim of abuse or domestic abuse.

631.95(2)(c) (c) Use as a factor in the determination of rates or any other aspect of insurance coverage under an individual or group insurance policy or a certificate of group insurance the knowledge or suspicion that a person or an employee or other group member has been or is a victim of abuse or domestic abuse or that a member of the person's or an employee's or other group member's family has been or is a victim of abuse or domestic abuse.

631.95(2)(d) (d) Under an individual or group disability insurance policy or a certificate of group disability insurance, exclude or limit coverage of, or deny a claim for, health care services or items related to the treatment of injury or disease resulting from abuse or domestic abuse on the basis that a person or an employee or other group member has been, or the insurer has reason to believe that a person or an employee or other group member is, a victim of abuse or domestic abuse or that a member of the person's or an employee's or other group member's family has been, or the insurer has reason to believe that a member of the person's or an employee's or other group member's family is, a victim of abuse or domestic abuse.

631.95(2)(e) (e) Under an individual or group life insurance policy or a certificate of group life insurance, deny or limit benefits in the event that the death of the person whose life is insured results from abuse or domestic abuse on the basis that the person whose life is insured has been, or the insurer has reason to believe that the person whose life is insured is, a victim of abuse or domestic abuse or that a member of the family of the person whose life is insured has been, or the insurer has reason to believe that a member of the family of the person whose life is insured is, a victim of abuse or domestic abuse.

631.95(2)(f) (f) Under property insurance coverage that excludes coverage for loss or damage to property resulting from intentional acts, deny payment to an insured for a claim based on property loss or damage resulting from an act, or pattern, of abuse or domestic abuse if that insured did not cooperate in or contribute to the creation of the loss or damage and if the person who committed the act or acts that caused the loss or damage is criminally prosecuted for the act or acts. Payment to the innocent insured may be limited in accordance with his or her ownership interest in the property or reduced by payments to a mortgagee or other holder of a secured interest.

631.95(3) (3) Exceptions and qualifications related to prohibitions.

631.95(3)(a)(a) Disability insurance. In establishing premiums for an individual or group disability insurance policy or a certificate of group disability insurance, an insurer may inquire about a person's existing medical condition and, based on the opinion of a qualified actuary, as defined in s. 623.06 (1c), use information related to a person's existing medical condition, regardless of whether that condition is or may have been caused by abuse or domestic abuse.

631.95(3)(b) (b) Life insurance. With respect to an individual or group life insurance policy or a certificate of group life insurance, an insurer may, on the basis of information in medical, law enforcement or court records, or on the basis of information provided by the insured, policyholder or applicant for insurance, do any of the following:

631.95(3)(b)1. 1. Deny or limit benefits under such a policy or certificate to a beneficiary who is the perpetrator of abuse or domestic abuse that results in the death of the insured.

631.95(3)(b)2. 2. Refuse to issue such a policy or certificate that names as a beneficiary a person who is or was, or who the insurer has reason to believe is or was, a perpetrator of abuse or domestic abuse against the person who is to be the insured under the policy.

631.95(3)(b)3. 3. Refuse to name as a beneficiary under such a policy or certificate a person who is or was, or who the insurer has reason to believe is or was, a perpetrator of abuse or domestic abuse against the insured under the policy.

631.95(3)(b)4. 4. Refuse to issue such a policy or certificate to a person who is or was, or who the insurer has reason to believe is or was, a perpetrator of abuse or domestic abuse against the person who is to be the insured under the policy.

631.95(3)(b)5. 5. Refuse to issue such a policy or certificate to a person who lacks an insurable interest in the person who is to be the insured under the policy.

631.95(3)(b)6. 6. For purposes of underwriting; administering a claim under; or determining a person's eligibility for coverage, a benefit or payment under; such a policy or certificate; or for purposes of servicing such a policy or certificate or an application for such a policy or certificate; inquire about and use information related to a person's medical history or existing medical condition, regardless of whether that condition is or may have been caused by abuse or domestic abuse. Any adverse underwriting decision based on a person's medical history or medical condition must be made in conformity with sound actuarial principles or otherwise supported by actual or reasonably anticipated experience.

631.95(3)(c) (c) Disability income or long-term care insurance. With respect to an individual or group disability income or long-term care insurance policy or a certificate of group disability income or long-term care insurance, an insurer may, on the basis of information in medical, law enforcement or court records, or on the basis of information provided by the insured, policyholder or applicant for insurance, do any of the following:

631.95(3)(c)1. 1. Refuse to name as a beneficiary under such a policy or certificate a person who is or was, or who the insurer has reason to believe is or was, a perpetrator of abuse or domestic abuse against the insured under the policy.

631.95(3)(c)2. 2. Refuse to issue such a policy or certificate to a person who is or was, or who the insurer has reason to believe is or was, a perpetrator of abuse or domestic abuse against the person who is to be the insured under the policy.

631.95(3)(c)3. 3. Refuse to issue such a policy or certificate to a person who lacks an insurable interest in the person who is to be the insured under the policy.

631.95(3)(c)4. 4. For purposes of underwriting; administering a claim under; or determining a person's eligibility for coverage, a benefit or payment under; such a policy or certificate; or for purposes of servicing such a policy or certificate or an application for such a policy or certificate; inquire about and use information related to a person's medical history or existing medical condition, regardless of whether that condition is or may have been caused by abuse or domestic abuse. Any adverse underwriting decision based on a person's medical history or medical condition must be made in conformity with sound actuarial principles or otherwise supported by actual or reasonably anticipated experience.

631.95(4) (4) Immunity for insurers. An insurer is immune from any civil or criminal liability for any action taken under sub. (3) or for the death of, or injury to, an insured that results from abuse or domestic abuse.

631.95(5) (5) Use and disclosure of abuse information.

631.95(5)(a)(a) Except as provided in pars. (c) and (d) and sub. (3), no person employed by or contracting with an insurer may use, disclose or transfer information related to any of the following:

631.95(5)(a)1. 1. Whether an insured or applicant for insurance or a member of the insured's or applicant's family, or whether an employee or other group member of an insured or applicant for insurance or a member of the employee's or other group member's family, is or has been, or is with reason believed by the person employed by or contracting with the insurer to be or to have been, a victim of abuse or domestic abuse.

631.95(5)(a)2. 2. Whether an insured or applicant for insurance, or whether an employee or other group member of an insured or applicant for insurance, is a family member or associate of, or in a relationship with, a person who is or has been, or who the person employed by or contracting with the insurer has reason to believe is or has been, a victim of abuse or domestic abuse.

631.95(5)(a)3. 3. Whether an insured or an applicant for insurance employs a person who is or has been, or who the person employed by or contracting with the insurer has reason to believe is or has been, a victim of abuse or domestic abuse.

631.95(5)(b) (b) Except as provided in pars. (c) and (d), a person employed by or contracting with an insurer may not disclose or transfer information related to the telephone number or address or other location of any of the following individuals, if the person knows that the individual is or has been, or has reason to believe that the individual is or has been, a victim of abuse or domestic abuse:

631.95(5)(b)1. 1. An insured.

631.95(5)(b)2. 2. An applicant for insurance.

631.95(5)(b)3. 3. An employee of an insured or of an applicant for insurance.

631.95(5)(b)4. 4. A group member of an insured or of an applicant for insurance.

631.95(5)(b)5. 5. A member of the family of any of the individuals listed in subds. 1. to 4.

631.95(5)(c) (c) Paragraphs (a) and (b) do not apply if the use, disclosure or transfer of the information is made with the consent of the individual to whom the information relates or if the use, disclosure or transfer satisfies any of the following:

631.95(5)(c)1. 1. Is for a purpose related to the direct provision of health care services.

631.95(5)(c)2. 2. Is for a valid business purpose, including the disclosure or transfer of the information to any of the following:

631.95(5)(c)2.a. a. A reinsurer.

631.95(5)(c)2.b. b. A party to a proposed or consummated sale, transfer, merger or consolidation of all or part of the business of the insurer.

631.95(5)(c)2.c. c. Medical, underwriting or claims personnel under contract or affiliated with the insurer.

631.95(5)(c)2.d. d. An attorney representing the interests of the insurer.

631.95(5)(c)2.e. e. The policyholder or policyholder's assignee as a result of delivery of the policy.

631.95(5)(c)3. 3. Is in response to legal process.

631.95(5)(c)4. 4. Is required by a court order or an order of an entity with authority to regulate insurance, or is otherwise required by law.

631.95(5)(c)5. 5. Is required or authorized by the commissioner by rule.

631.95(5)(d) (d) Nothing in this subsection limits or precludes an insured or an applicant for insurance, or an employee or other group member of an insured or applicant for insurance, from obtaining his or her own insurance records from an insurer.

631.95 History History: 1999 a. 95.






632. Insurance contracts in specific lines.

632.05 Indemnity amounts.

632.05  Indemnity amounts.

632.05(1)(1)  Replacement cost of coverage. An insurer may agree in a property insurance policy to indemnify the insured for the amount it would cost to repair, rebuild or replace the damaged or destroyed insured property with new materials of like size, kind and quality.

632.05(2) (2) Total loss. Whenever any policy insures real property that is owned and occupied by the insured primarily as a dwelling and the property is wholly destroyed, without criminal fault on the part of the insured or the insured's assigns, the amount of the loss shall be taken conclusively to be the policy limits of the policy insuring the property.

632.05 History History: 1975 c. 375; 1979 c. 73, 177; 2001 a. 65.

632.05 Annotation Arson by one spouse did not bar the other from recovering fire insurance proceeds under a jointly owned policy that insured jointly owned property. Hedtcke v. Sentry Ins. Co. 109 Wis. 2d 461, 326 N.W.2d 727 (1982).

632.05 Annotation An administrative rule interpretation of sub. (2) that denies benefits solely on the basis of a past rental of the property would be unreasonable. Kohnen v. Wisconsin Mut. Ins. Co. 111 Wis. 2d 584, 331 N.W.2d 598 (Ct. App. 1983).

632.05 Annotation To have "occupied" a dwelling under sub. (2) requires actual and physical control. An inanimate entity such as an estate is incapable of occupying a dwelling under sub. (2). Drangstviet v. Auto-Owners Insurance Co. 195 Wis. 2d 592, 536 N.W.2d 189 (Ct. App. 1995), 95-0053.

632.05 Annotation Sub. (2) does not exclude any dwellings that are owned and occupied by the insured. A building need not be exclusively residential. Seider v. O'Connell, 2000 WI 76, 236 Wis. 2d 211, 612 N.W.2d 659, 98-1223.

632.05 Annotation Sub. (2), the valued policy law, does not provide that an insured is entitled to the limits of all policies insuring a dwelling. Instead, s. 631.43 (1), the pro rata statute, specifically governs situations when two or more policies indemnify against the same loss. Absent the consent of the insurers, insureds are entitled to the full amount of their loss but not to the full amount of both policies if the combined limits exceed the actual loss. Wegner v. West Bend Mutual Insurance Company, 2007 WI App 18, 298 Wis. 2d 420, 728 N.W.2d 30, 05-3193.

632.05 Annotation Sub. (2) does not exclude real property that is owned and occupied by the insured primarily as a dwelling solely because it is not the insured's primary residence, but to be covered under the statute the property must be "occupied by the insured primarily as a dwelling." Use is the core meaning of occupy in the context of this statute. The building must be used by the insured primarily as a residence. When the primary use of a building for at least 14 months before a fire had been renting it to others, sub. (2) did not apply. Cambier v. Integrity Mutual Insurance Company, 2007 WI App 200, 305 Wis. 2d 337, 738 N.W.2d 181, 06-3112.

632.05 Annotation Sub. (2) requires the insured building be "occupied by the insured primarily as a dwelling." The insured's use must bear a relationship to actually living in the dwelling. The fact that the building was being renovated and refurbished does not affect its status as a dwelling. Whether or not a person ever slept in a house is not dispositive of whether he or she occupied it. A dwelling does not cease to be occupied as a dwelling if the people living there temporarily vacate the dwelling for renovations or if a purchaser engages in renovations before moving in. Johnson v. Mt. Morris Mutual Insurance Company, 2012 WI App 3, 338 Wis. 2d 327, 809 N.W.2d 53, 10-2468.



632.07 Prohibiting requiring property insurance in excess of replacement value.

632.07  Prohibiting requiring property insurance in excess of replacement value. A lender may not require a borrower, as a condition of receiving or maintaining a loan secured by real property, to insure the property against risks to improvements on the real property in an amount that exceeds the replacement value or market value of the improvements, whichever is greater.

632.07 History History: 2007 a. 170.



632.08 Mortgage clause.

632.08  Mortgage clause. A provision for payment to a mortgagee or other owner of a security interest in property may be contained in or added by endorsement to any insurance policy protecting against loss or destruction of or damage to property. If the insurance covers real property, any loss not exceeding $500 shall be paid to the insured mortgagor despite the provision, unless the mortgagee is a named insured.

632.08 History History: 1975 c. 375; 1979 c. 102.



632.09 Choice of law.

632.09  Choice of law. Every insurance against loss or destruction of or damage to property in this state or in the use of or income from property in this state is governed by the law of this state.

632.09 History History: 1975 c. 375.



632.10 Definitions applicable to property insurance escrow.

632.10  Definitions applicable to property insurance escrow. In ss. 632.10 to 632.104:

632.10(1) (1) "Building and safety standards" means the requirements of chs. 101 and 145 and of any rule promulgated by the department of safety and professional services under ch. 101 or 145, and standards of a 1st class city relating to the health and safety of occupants of buildings.

632.10(2) (2) "Deliver" means delivery in person, or delivery by deposit with the U.S. postal service of certified or 1st class mail addressed to the recipient at the recipient's last-known address.

632.10(3) (3) "Final settlement" means the amount that an insurer owes under a property insurance policy to the named insured and other interests named in the policy for loss to any insured building or other structure affixed to land that is caused by fire or explosion, excluding any amount payable for loss to contents or other personal property, for loss of use or business interruption and any amount payable under liability coverage under the policy, and that is determined by any of the following means:

632.10(3)(a) (a) Acceptance of a proof of loss by the insurer.

632.10(3)(b) (b) Execution of a release by the named insured.

632.10(3)(c) (c) Acceptance of an arbitration award by the insurer and named insured.

632.10(3)(d) (d) Judgment of a court of competent jurisdiction.

632.10 History History: 1989 a. 347; 1995 a. 27 ss. 7041, 9116 (5); 2011 a. 32.



632.101 Policy terms.

632.101  Policy terms.

632.101(1)(1)  Affected policies. Except as provided in sub. (2), every property insurance policy issued or delivered in this state, including property insurance policies issued under the mandatory risk-sharing plan operating under s. 619.01, that insures real property located in a 1st class city against loss caused by fire or explosion shall provide for payment of any final settlement under the policy in the manner described in ss. 632.102 to 632.104.

632.101(2) (2) Excluded policies. Sections 632.10 to 632.104 do not apply to property insurance policies issued in any of the following circumstances:

632.101(2)(a) (a) By the local government property insurance fund under ch. 605.

632.101(2)(b) (b) On a one- or 2-family dwelling that is occupied by the named insured as a principal residence, if any of the following is satisfied:

632.101(2)(b)1. 1. The named insured gives proof of occupancy to the insurer by a valid Wisconsin operator's license.

632.101(2)(b)2. 2. If the named insured does not possess a valid Wisconsin operator's license, the named insured gives proof of occupancy to the 1st class city by documentation approved by the 1st class city. Upon acceptance of the proof, the 1st class city shall immediately notify the insurer that a policy issued on the property is exempt from ss. 632.10 to 632.104.

632.101 History History: 1989 a. 347; 1991 a. 315.



632.102 Payment of final settlement.

632.102  Payment of final settlement.

632.102(1) (1)  Withholding. An insurer shall withhold from payment a portion of the final settlement as determined under sub. (2), if all of the following apply:

632.102(1)(a) (a) The amount of the final settlement exceeds 50% of the total of all limits under all insurance policies covering the building and any other structure affixed to land that sustained the loss.

632.102(1)(b) (b) The total amount of all insurance covering the building and any other structure affixed to land that sustained the loss is at least $5,000.

632.102(2) (2) Amount withheld. The insurer shall withhold from payment of the final settlement an amount that is equal to the greater of the following:

632.102(2)(a) (a) Twenty-five percent of the final settlement.

632.102(2)(b) (b) The lesser of $7,500 or the limits under the policy for coverage of the building or other structure affixed to land that sustained the loss.

632.102(3) (3) Notice of withholding.

632.102(3)(a)(a) Within 10 days after withholding the amount determined under sub. (2), the insurer shall deliver written notice of the withholding to all of the following persons:

632.102(3)(a)1. 1. The building inspection official of the 1st class city in which the insured real property is located.

632.102(3)(a)2. 2. The named insured.

632.102(3)(a)3. 3. Any mortgagee or other lienholder who has an existing lien against the insured real property and who is named in the policy.

632.102(3)(a)4. 4. If the final settlement was determined by judgment, the court in which the judgment was entered, in addition to the persons described in subds. 1. to 3.

632.102(3)(b) (b) The notice of withholding shall include all of the following information:

632.102(3)(b)1. 1. The identity and address of the insurer.

632.102(3)(b)2. 2. The name and address of the named insured and each mortgagee or other lienholder entitled to notice under par. (a) 3.

632.102(3)(b)3. 3. The address of the insured real property.

632.102(3)(b)4. 4. The date of loss, policy number and claim number.

632.102(3)(b)5. 5. The amount of money withheld.

632.102(3)(b)6. 6. A summary of ss. 632.10 to 632.104, including a statement explaining all of the following:

632.102(3)(b)6.a. a. That for the 1st class city to qualify for reimbursement of expenses from the funds withheld under this section, the 1st class city must, after the loss occurs but within 90 days after delivery of the notice of withholding under this subsection, commence proceedings under s. 66.0413, 254.595 or 823.04 or under a local ordinance relating to demolition or abatement of nuisances or obtain a release signed by the named insured consenting to demolition with respect to the building or other structure; that if the 1st class city commences the proceedings or obtains the release within that time period, a part or all of the withheld funds may be used to defray the 1st class city's expenses; and that the withheld funds will be released to the named insured and other interests named in the policy if the 1st class city does not commence the proceedings or obtain the release within that time period.

632.102(3)(b)6.b. b. That the withheld funds may be released to the named insured and other interests named in the policy if an official of the 1st class city determines under s. 632.103 (3) that the building or other structure has been repaired or replaced or the site restored to a dust-free and erosion-free condition.

632.102(4) (4) Insurer's liability. In no event may an insurer be liable under a policy subject to ss. 632.10 to 632.104 for any amount greater than the lesser of the final settlement or the limits of liability set out in the policy.

632.102(5) (5) Immunity for insurer. No cause of action may arise against and no liability may be imposed upon an insurer or an agent or employee of an insurer for paying, withholding or transferring all or any portion of a final settlement as provided in ss. 632.10 to 632.104.

632.102 History History: 1989 a. 347; 1993 a. 27; 1995 a. 27; 1999 a. 150 s. 672.



632.103 Procedure for payment of withheld funds.

632.103  Procedure for payment of withheld funds.

632.103(1)(1)  Release to 1st class city.

632.103(1)(a)(a) To qualify for reimbursement of expenses under sub. (2), the 1st class city must do any of the following:

632.103(1)(a)1. 1. Commence proceedings under s. 66.0413, 254.595 or 823.04 or under a local ordinance relating to demolition or abatement of nuisances, with respect to the building or other structure for which the funds are withheld.

632.103(1)(a)2. 2. Obtain a release signed by the named insured consenting to demolition of the building or other structure with respect to which the funds are withheld.

632.103(1)(b) (b) The 1st class city shall commence proceedings under par. (a) 1. or obtain the release under par. (a) 2. after the occurrence of the loss to the building or other structure by fire or explosion but within 90 days after delivery of the notice of withholding under s. 632.102 (3).

632.103(1)(c) (c) When proceedings described in par. (a) 1. are commenced, the 1st class city shall notify, in writing, the insurer, the named insured and any mortgagee or other lienholder identified in the notice of withholding under s. 632.102 (3) (b) 2. that the proceedings are commenced.

632.103(1)(d) (d) The 1st class city shall release all interest in the amount withheld under s. 632.102 (2) and the insurer shall promptly pay that amount to the named insured and other interests named in the policy if any of the following occurs:

632.103(1)(d)1. 1. The 1st class city fails to commence proceedings described in par. (a) 1. or obtain a release described in par. (a) 2. within the period provided in par. (b).

632.103(1)(d)2. 2. The 1st class city fails to notify the insurer as provided in par. (c).

632.103(2) (2) Reimbursement of expenses.

632.103(2)(a)(a) If the 1st class city satisfies sub. (1) (a) and (b) and, if applicable, notifies the insurer as required in sub. (1) (c), the insurer shall promptly upon receiving the statement under par. (b) deliver to the 1st class city funds withheld from the named insured's final settlement under s. 632.102 (2), to the extent necessary to reimburse the 1st class city for any of the following expenses:

632.103(2)(a)1. 1. Costs incurred in the course of enforcing ss. 66.0413 and 66.0427 or a local ordinance relating to demolition, with respect to the building or other structure for which the funds are withheld.

632.103(2)(a)2. 2. Costs incurred in acting in accordance with a release signed by the named insured consenting to demolition of the building or other structure with respect to which the funds are withheld.

632.103(2)(a)3. 3. Costs incurred in abating a public nuisance under s. 254.595 or 823.04 or under a local ordinance relating to abating a public nuisance, with respect to the building or other structure for which the funds are withheld.

632.103(2)(a)4. 4. Reasonable administrative expenses incurred in connection with activities described in subds. 1. to 3., including but not limited to expenses for inspection, clerical, supervisory and attorney services.

632.103(2)(b) (b) The insurer may not release any withheld funds to the 1st class city under par. (a) unless the 1st class city delivers to the insurer and the named insured an itemized statement of the actual costs incurred under par. (a) 1. to 4.

632.103(2)(c) (c) The insurer shall promptly deliver to the named insured and other interests named in the policy any portion of the withheld funds that are not released to the 1st class city under par. (a).

632.103(3) (3) Release to named insured. Except as provided in sub. (2), the insurer shall promptly deliver to the named insured and other interests named in the policy the funds withheld from the named insured's final settlement under s. 632.102 (2) if the 1st class city delivers a notice to the insurer that the building inspection official of the 1st class city, or other person who is authorized by the 1st class city's governing body to represent the 1st class city, has inspected the insured real property and verifies any of the following:

632.103(3)(a) (a) That the damaged or destroyed portions of the building or other structure with respect to which the funds are withheld have been repaired or replaced in compliance with applicable building and safety standards, except to the extent that the withheld funds are needed to complete repair or replacement.

632.103(3)(b) (b) That the damaged or destroyed building or other structure with respect to which the funds are withheld and all remnants of the building or other structure have been removed from the land on which the building or other structure was situated and the site has been restored to a dust-free and erosion-free condition in compliance with applicable building and safety standards.

632.103 History History: 1989 a. 347; 1991 a. 32; 1993 a. 27; 1999 a. 150 ss. 663, 672.



632.104 Funds released to mortgagee.

632.104  Funds released to mortgagee.

632.104(1) (1)  First mortgage in default. The insurer shall release to a mortgagee funds withheld under s. 632.102, in an amount and within the period provided in sub. (2), if all of the following conditions are satisfied:

632.104(1)(a) (a) The mortgagee holds a first mortgage on the real property with respect to which the funds are being withheld, and the mortgage is in default.

632.104(1)(b) (b) The mortgage was executed before March 1, 1991.

632.104(1)(c) (c) The mortgagee delivers to the insurer a written request for release of the funds within 15 days after delivery of the notice of withholding under s. 632.102 (3).

632.104(2) (2) Amount released; timing. If sub. (1) is satisfied, the insurer shall release to the mortgagee all or any portion of the funds withheld with respect to the mortgaged property as is necessary to satisfy an outstanding first lien mortgage of the mortgagee. The insurer shall release the funds within 10 days after receiving the request under sub. (1) (c).

632.104 History History: 1989 a. 347.



632.14 Bonds need not be under seal.

632.14  Bonds need not be under seal. No suretyship obligation need be under seal unless a seal is required by the applicable federal law or law of another jurisdiction.

632.14 History History: 1975 c. 375.



632.17 Validity of surety bonds.

632.17  Validity of surety bonds.

632.17(1) (1)  Failure to file certificate. No instrument executed by an insurer authorized to do a surety business is ineffective because of failure to file the certificate of its authority to do business in this state or a certified copy thereof; but the officer with whom any instrument so executed has been filed or any person who might claim the benefit thereof may by written notice require the person filing the instrument to have a certified copy of the certificate of authority filed with the officer, and unless the copy is filed within 8 days after receipt of the notice the instrument does not satisfy the requirement that the instrument be supplied.

632.17(2) (2) Satisfaction of obligations to provide surety. An undertaking in appropriate terms issued by an insurer authorized to do a surety business satisfies and is complete compliance with any authorization or requirement in the law of this state respecting surety bonds, undertakings or other similar obligations, and shall be accepted as such by any official authorized to receive or empowered to require such an undertaking, subject to sub. (1).

632.17 History History: 1975 c. 375.



632.18 Rustproofing warranties insurance.

632.18  Rustproofing warranties insurance. A policy of insurance to cover a warranty, as defined in s. 100.205 (1) (g), shall fully cover the financial integrity of the warranty.

632.18 History History: 1985 a. 29.



632.185 Vehicle protection product warranty insurance policy.

632.185  Vehicle protection product warranty insurance policy.

632.185(1)(1) In this section:

632.185(1)(a) (a) "Vehicle protection product" has the meaning given in s. 100.203 (1) (e).

632.185(1)(b) (b) "Warrantor" has the meaning given in s. 100.203 (1) (f).

632.185(1)(c) (c) "Warranty" has the meaning given in s. 100.203 (1) (g).

632.185(1)(d) (d) "Warranty holder" has the meaning given in s. 100.203 (1) (h).

632.185(1)(e) (e) "Warranty reimbursement insurance policy" has the meaning given in s. 100.203 (1) (i).

632.185(2) (2) A warranty reimbursement insurance policy that is issued, sold, or offered for sale in this state shall meet all of the following conditions:

632.185(2)(a) (a) The policy is issued by an insurer authorized to do business in this state.

632.185(2)(b) (b) The policy states that the issuer of the policy will reimburse or pay on behalf of the warrantor all covered sums that the warrantor is legally obligated to pay or will provide the service that the warrantor is legally obligated to perform according to the warrantor's contractual obligations under the provisions of the insured warranties sold by the warrantor.

632.185(2)(c) (c) The policy states that if the warrantor does not provide payment due under the terms of the warranty within 60 days after the warranty holder has filed proof of loss according to the terms of the warranty, the warranty holder may file for a reimbursement directly with the issuer of the warranty reimbursement insurance policy.

632.185(2)(d) (d) The policy provides that the issuer of the warranty reimbursement insurance policy has received payment of the premium if the warranty holder paid for the vehicle protection product covered under the insured warranty and that the insurer's liability under the policy may not be reduced or relieved by a failure of the warrantor to report to the insurer the issuance of a warranty.

632.185(2)(e) (e) The policy contains the following provisions regarding cancellation:

632.185(2)(e)1. 1. The policy may not be canceled by the issuer until a written notice of cancellation has been mailed or delivered to the commissioner and the insured warrantor.

632.185(2)(e)2. 2. The cancellation of the policy does not reduce the issuer's responsibility with respect to warranties that apply to vehicle protection products sold prior to the date of cancellation.

632.185(2)(e)3. 3. If the warrantor has filed the policy with the commissioner and the issuer cancels the policy, the warrantor shall do one of the following:

632.185(2)(e)3.a. a. File a copy of a new policy with the commissioner, before the termination of the prior policy, providing no lapse in coverage following the termination of the prior policy.

632.185(2)(e)3.b. b. Discontinue acting as a warrantor as of the termination date of the policy until a new policy becomes effective and the commissioner accepts it.

632.185 History History: 2003 a. 302.



632.22 Required provisions of liability insurance policies.

632.22  Required provisions of liability insurance policies. Every liability insurance policy shall provide that the bankruptcy or insolvency of the insured shall not diminish any liability of the insurer to 3rd parties and that if execution against the insured is returned unsatisfied, an action may be maintained against the insurer to the extent that the liability is covered by the policy.

632.22 History History: 1975 c. 375.



632.23 Prohibited exclusions in aircraft insurance policies.

632.23  Prohibited exclusions in aircraft insurance policies. No policy covering any liability arising out of the ownership, maintenance or use of an aircraft, may exclude or deny coverage because the aircraft is operated in violation of air regulation, whether derived from federal or state law or local ordinance.

632.23 History History: 1975 c. 375.



632.24 Direct action against insurer.

632.24  Direct action against insurer. Any bond or policy of insurance covering liability to others for negligence makes the insurer liable, up to the amounts stated in the bond or policy, to the persons entitled to recover against the insured for the death of any person or for injury to persons or property, irrespective of whether the liability is presently established or is contingent and to become fixed or certain by final judgment against the insured.

632.24 History History: 1975 c. 375.

632.24 Annotation An excess-of-policy coverage clause in a reinsurance agreement constituted a liability insurance contract insuring against tortious failure to settle a claim. Ott v. All-Star Ins. Corp. 99 Wis. 2d 635, 299 N.W.2d 839 (1981).

632.24 Annotation Recovery limitations applicable to an insured municipality likewise applied to its insurer, notwithstanding higher policy limits and s. 632.24. Gonzalez v. City of Franklin, 137 Wis. 2d 109, 430 N.W.2d 747 (1987).

632.24 Annotation Insurers must plead and prove their policy limits prior to a verdict in order to restrict the judgment to the policy limits. Price v. Hart, 166 Wis. 2d 182, 480 N.W.2d 249 (Ct. App. 1991).

632.24 Annotation This section does not apply to actions in which the principal on a bond under s. 344.36 causes injury. That section requires obtaining a judgment against the principal before an action may be brought against the surety. Vansguard v. Progressive Northern Insurance Co. 188 Wis. 2d 584, 525 N.W.2d 146 (Ct. App. 1994).

632.24 Annotation There is neither a statutory nor a constitutional right to have all parties identified to a jury, but as a procedural rule, the court should in all cases apprise the jurors of the names of all the parties. Stoppleworth v. Refuse Hideway, Inc. 200 Wis. 2d 512, 546 N.W.2d 870 (Ct. App. 1996), 93-3182.

632.24 Annotation The insured stands in privity with the insurer under this section. There is but one wrong and but one cause of action. When liability cannot be imposed upon one, none can be imposed upon the other. Plaintiff's cashing of the defendant's insurer's settlement check demonstrated an accord and satisfaction of claims against the insured although the insured had not been named in the action. Parsons v. American Family Insurance Company, 2007 WI App 211, 305 Wis. 2d 630, 740 N.W.2d 399, 06-2481.

632.24 Annotation This section allows direct actions against a negligence insurer for negligence claims. It does not allow a plaintiff in a contract action to sue the defendant's insurer. Rogers v. Saunders, 2008 WI App 53, 309 Wis. 2d 238, 750 N.W.2d 477, 07-0306.

632.24 Annotation This section statute does not speak to whether the timely answer of an insured denying liability may inure to the benefit of a defaulting insurance company so as to preclude a judgment by default against it for the plaintiff's damages. The timely answer of the codefendant insureds denying the liability of all defendants did not preclude default judgment against the insurer on the issue of liability and damages upon the insurer's acknowledged default. Estate of Otto v. Physicians Insurance Company of Wisconsin, Inc. 2008 WI 78, 311 Wis. 2d 84, 751 N.W.2d 805, 06-1566.

632.24 Annotation This section applies to any policy of insurance covering liability, irrespective of whether that policy was delivered or issued for delivery in Wisconsin, so long as the accident or injury occurs in this state. Casper v. American International South Insurance Company, 2011 WI 81, 336 Wis. 2d 267, 800 N.W.2d 880, 06-1229.

632.24 Annotation The federal compulsory counterclaim rule precluded an action against an insurer under the state direct action statute when an action directly against the insured was barred by rule. Fagnan v. Great Central Ins. Co. 577 F.2d 418 (1978).

632.24 Annotation A breach of fiduciary duty was negligence for purposes of Wisconsin's direct action and direct liability statutes. Federal Deposit Insurance Co. v. MGIC Indemnity Corp. 462 F. Supp. 759 (1978).

632.24 Annotation An insurer's failure to join in an insured motorist's petition to remove the case to federal court necessitated a remand to state court. Padden v. Gallaher, 513 F. Supp. 770 (1981).



632.25 Limited effect of conditions in employer's liability policies.

632.25  Limited effect of conditions in employer's liability policies. Any condition in an employer's liability policy requiring compliance by the insured with rules concerning the safety of persons shall be limited in its effect in such a way that in the event of breach by the insured the insurer shall nevertheless be responsible to the injured person under s. 632.24 as if the condition has not been breached, but shall be subrogated to the injured person's claim against the insured and be entitled to reimbursement by the latter.

632.25 History History: 1975 c. 375.

632.25 Annotation "Condition" as used in this section does not refer to exclusion. Bortz v. Merrimac Mutual Insurance Co. 92 Wis. 2d 865, 286 N.W.2d 16 (Ct. App. 1979).



632.26 Notice provisions.

632.26  Notice provisions.

632.26(1)(1)  Required provisions. Every liability insurance policy shall provide:

632.26(1)(a) (a) That notice given by or on behalf of the insured to any authorized agent of the insurer within this state, with particulars sufficient to identify the insured, is notice to the insurer.

632.26(1)(b) (b) That failure to give any notice required by the policy within the time specified does not invalidate a claim made by the insured if the insured shows that it was not reasonably possible to give the notice within the prescribed time and that notice was given as soon as reasonably possible.

632.26(2) (2) Effect of failure to give notice. Failure to give notice as required by the policy as modified by sub. (1) (b) does not bar liability under the policy if the insurer was not prejudiced by the failure, but the risk of nonpersuasion is upon the person claiming there was no prejudice.

632.26 History History: 1979 c. 102.

632.26 Annotation Legislative Council Note, 1979: Subsection (1) is former s. 632.32 (1), altered in 2 ways: (1) to extend its coverage to all liability policies; and (2) to change "may" to "shall". The subsection is divided into 2 paragraphs for clarity.

632.26 Annotation The first change would strengthen the law. It is entirely new and seems a desirable extension.

632.26 Annotation The second change corrects an error. The word "shall" was used in the fourth draft of the bill that ultimately became ch. 375, laws of 1975, and was not changed in the addendum to the fourth draft, dated July 14, 1975. Those documents went to the insurance laws revision committee and then to the legislative council for action. Nothing appears in the minutes of the committee's meeting of July 14, 1975 to indicate that a change was made. But in LRB-6218/1 of 1975, "may" appears instead of "shall". That error, which was probably inadvertent and the source of which we have not been able to trace, was carried on into the final enactment.

632.26 Annotation Sub. (2) continues the second sentence of former s. 632.34 (4). Shifting it to s. 632.26, which is applicable to all liability insurance, broadens its application, but that seems desirable. The term "burden of proof" is changed to "risk of nonpersuasion" to tighten up the meaning. "Burden of proof" is a broad term that comprehends 2 separate concepts: (1) the burden of going forward with the evidence and (2) the burden of persuading the trier of fact, better termed the "risk of nonpersuasion". See McCormick, Evidence, (2nd ed.), at 784 n. 4 (1972). The statute is concerned with determining who wins when the totality of evidence is inconclusive, not with the burden of going forward, which ought to be settled on the basis of general principles. Indeed, since the insurer will have best (or the only) access to information about prejudice, it may be quite unfair to put the burden of going forward on the claimant.

632.26 Annotation Subs. (1) (b) and (2) are related. The first is a required provision in the policy. The 2nd is a rule of law. It is preferable not to go too far in inserting excuses into the policy. Sub. (1) (b) encourages the insured not to give up automatically if notice is not timely given, but insertion of sub. (2) into the policy would arguably encourage an unduly long delay that might prejudice both parties. [Bill 146-S]

632.26 Annotation When the insurer denied coverage within the time that the insured could have submitted her proofs in response to the insurer's request for more information, the insurer waived the defense of lack of notice. Ehlers v. Colonial Penn Insurance Co. 81 Wis. 2d 64, 259 N.W.2d 718 (1977).

632.26 Annotation The failure of policyholders to give notice to an underinsurer of a settlement between the insured and the tortfeasor does not bar underinsured motorist coverage in the absence of prejudice to the insurer. There is a rebuttable presumption of prejudice when there is a lack of notice, with the burden on the insured to prove by the greater weight of the evidence that the insurer was not prejudiced. Ranes v. American Family Mutual Insurance Co. 219 Wis. 2d 49, 580 N.W.2d 197 (1998), 97-0441.



632.32 Provisions of motor vehicle insurance policies.

632.32  Provisions of motor vehicle insurance policies.

632.32(1)(1)  Scope. Except as otherwise provided, this section applies to every policy of insurance issued or delivered in this state against the insured's liability for loss or damage resulting from accident caused by any motor vehicle, whether the loss or damage is to property or to a person.

632.32(2) (2) Definitions. In this section:

632.32(2)(ab) (ab) "Commercial automobile liability policy" means a liability insurance policy that is intended principally to provide primary coverage for the insured's liability arising out of the ownership, maintenance, or use of a motor vehicle in the insured's business or other commercial activities.

632.32(2)(ac) (ac) "Commercial liability policy" means any form of liability insurance policy, including a commercial or business package policy or a policy written on farm and agricultural operations, that is intended principally to provide primary coverage for the insured's general liability arising out of its business or other commercial activities, and that includes coverage for the insured's liability arising out of the ownership, maintenance, or use of a motor vehicle as only one component of the policy or as coverage that is only incidental to the principal purpose of the policy. "Commercial liability policy" does not include a worker's compensation policy or a commercial automobile liability policy.

632.32(2)(ag) (ag) "Governmental unit" has the meaning given in s. 50.33 (1r).

632.32(2)(am) (am) "Medical payments coverage" means coverage to indemnify for medical payments or chiropractic payments or both for the protection of all persons using the insured motor vehicle from losses resulting from bodily injury or death.

632.32(2)(at) (at) "Motor vehicle" means a self-propelled land motor vehicle designed for travel on public roads and subject to motor vehicle registration under ch. 341. A trailer or semitrailer that is designed for use with and connected to a motor vehicle shall be considered a single unit with the motor vehicle. "Motor vehicle" does not include farm tractors, well drillers, road machinery, or snowmobiles.

632.32(2)(b) (b) "Motor vehicle handler" means any of the following:

632.32(2)(b)1. 1. A motor vehicle dealer, as defined in s. 218.0101 (23) (a).

632.32(2)(b)2. 2. A lessor, as defined in s. 344.51 (1g) (a), or a rental company, as defined in s. 344.51 (1g) (c).

632.32(2)(b)3. 3. A repair shop, service station, storage garage or public parking place.

632.32(2)(be) (be) "Owned motor vehicle" means a motor vehicle that is owned by the insured or that is leased by the insured for a term of 6 months or longer.

632.32(2)(bh) (bh) "Phantom motor vehicle" means a motor vehicle to which all of the following apply:

632.32(2)(bh)1. 1. The motor vehicle is involved in an accident with a person who has uninsured motorist coverage.

632.32(2)(bh)2. 2. In the accident, the motor vehicle makes no physical contact with the insured or with a vehicle the insured is occupying.

632.32(2)(bh)3. 3. The identity of neither the operator nor the owner of the motor vehicle can be ascertained.

632.32(2)(cm) (cm) "Umbrella or excess liability policy" means an insurance contract providing at least $1,000,000 of liability coverage per person or per occurrence in excess of certain required underlying liability insurance coverage or a specified amount of self-insured retention.

632.32(2)(d) (d) "Underinsured motorist coverage" means coverage for the protection of persons insured under that coverage who are legally entitled to recover damages for bodily injury, death, sickness, or disease from owners or operators of underinsured motor vehicles.

632.32(2)(f) (f) "Uninsured motorist coverage" means coverage for the protection of persons insured under that coverage who are legally entitled to recover damages for bodily injury, death, sickness, or disease from owners or operators of uninsured motor vehicles.

632.32(2)(g) (g) "Uninsured motor vehicle" means a motor vehicle, other than a motor vehicle owned by a governmental unit, that is involved in an accident with a person who has uninsured motorist coverage and with respect to which, at the time of the accident, a bodily injury liability insurance policy is not in effect and the owner or operator has not furnished proof of financial responsibility for the future under subch. III of ch. 344 and is not a self-insurer under any other applicable motor vehicle law. "Uninsured motor vehicle" also includes any of the following motor vehicles, other than a motor vehicle owned by a governmental unit, involved in an accident with a person who has uninsured motorist coverage:

632.32(2)(g)1. 1. An insured motor vehicle, or a motor vehicle with respect to which the owner or operator is a self-insurer under any applicable motor vehicle law, if before or after the accident the liability insurer of the motor vehicle, or the self-insurer, is declared insolvent by a court of competent jurisdiction.

632.32(2)(g)2. 2. A phantom motor vehicle, if all of the following apply:

632.32(2)(g)2.a. a. The facts of the accident are corroborated by competent evidence that is provided by someone other than the insured or any other person who makes a claim against the uninsured motorist coverage as a result of the accident.

632.32(2)(g)2.b. b. Within 72 hours after the accident, the insured or someone on behalf of the insured reports the accident to a police, peace, or judicial officer or to the department of transportation or, if the accident occurs outside of Wisconsin, the equivalent agency in the state where the accident occurs.

632.32(2)(g)2.c. c. Within 30 days after the accident occurs, the insured or someone on behalf of the insured files with the insurer a statement under oath that the insured or a legal representative of the insured has a cause of action arising out of the accident for damages against a person whose identity is not ascertainable and setting forth the facts in support of the statement.

632.32(2)(g)3. 3. An unidentified motor vehicle involved in a hit-and-run accident with the person.

632.32(2)(h) (h) "Using" includes driving, operating, manipulating, riding in and any other use.

632.32(3) (3) Required provisions. Except as provided in sub. (5), every policy subject to this section issued to an owner shall provide that:

632.32(3)(a) (a) Coverage provided to the named insured applies in the same manner and under the same provisions to any person using any motor vehicle described in the policy when the use is for purposes and in the manner described in the policy.

632.32(3)(b) (b) Coverage extends to any person legally responsible for the use of the motor vehicle.

632.32(4) (4) Required uninsured motorist and medical payments coverages.

632.32(4)(a)(a) Except as provided in par. (d), every policy of insurance subject to this section that insures with respect to any motor vehicle registered or principally garaged in this state against loss resulting from liability imposed by law for bodily injury or death suffered by any person arising out of the ownership, maintenance, or use of a motor vehicle shall contain therein or supplemental thereto provisions for all of the following coverages:

632.32(4)(a)1. 1. Excluding a policy written by a town mutual organized under ch. 612, uninsured motorist coverage, in limits of at least $25,000 per person and $50,000 per accident.

632.32(4)(a)2. 2. Medical payments coverage, in the amount of at least $1,000 per person. Coverage written under this subdivision may be excess coverage over any other source of reimbursement to which the insured person has a legal right.

632.32(4)(bc) (bc) Notwithstanding par. (a) 2., the named insured may reject medical payments coverage. If one named insured rejects the coverage, the coverage need not be provided in a subsequent renewal policy issued by the same insurer unless a named insured under the policy requests it in writing.

632.32(4)(c) (c) Unless an insurer waives the right to subrogation, insurers making payment under any of the coverages under this subsection shall, to the extent of the payment, be subrogated to the rights of their insureds.

632.32(4)(d) (d) This subsection does not apply to a commercial liability policy if the coverage it provides for the insured's liability arising out of the maintenance or use of a motor vehicle is limited to coverage for motor vehicles that are not owned motor vehicles, or to an umbrella or excess liability policy. If a commercial liability policy or an umbrella or excess liability policy provides medical payments coverage or uninsured motorist coverage, however, the coverage must have limits of at least those specified in par. (a).

632.32 Cross-reference Cross-reference: See also s. Ins 6.77, Wis. adm. code.

632.32(4m) (4m) Underinsured motorist coverage.

632.32(4m)(a)(a) Except as provided in par. (e), an insurer writing policies that insure with respect to a motor vehicle registered or principally garaged in this state against loss resulting from liability imposed by law for bodily injury or death suffered by a person arising out of the ownership, maintenance, or use of a motor vehicle shall provide to one named insured under each such insurance policy that goes into effect after November 1, 2011, that is written by the insurer and that does not include underinsured motorist coverage written notice of the availability of underinsured motorist coverage, including a brief description of the coverage. An insurer is required to provide the notice required under this paragraph only one time and in conjunction with the delivery of the policy.

632.32(4m)(b) (b) Acceptance or rejection of underinsured motorist coverage by a person after being notified under par. (a) need not be in writing. The absence of a premium payment for underinsured motorist coverage is conclusive proof that the person has rejected such coverage. The rejection of such coverage by the person notified under par. (a) shall apply to all persons insured under the policy, including any renewal of the policy.

632.32(4m)(c) (c) If a person rejects underinsured motorist coverage after being notified under par. (a), the insurer is not required to provide such coverage under a policy that is renewed to the person by that insurer unless an insured under the policy subsequently requests such underinsured motorist coverage in writing.

632.32(4m)(d) (d) If an insured accepts underinsured motorist coverage, the insurer shall include the coverage in limits of at least $50,000 per person and $100,000 per accident.

632.32(4m)(e) (e) This subsection does not apply to a commercial liability policy if the coverage it provides for the insured's liability arising out of the maintenance or use of a motor vehicle is limited to coverage for motor vehicles that are not owned motor vehicles, or to an umbrella or excess liability policy. If a commercial liability policy or an umbrella or excess liability policy provides underinsured motorist coverage, however, the coverage must have limits of at least those specified in par. (d).

632.32(5) (5) Permissible provisions.

632.32(5)(a)(a) A policy may limit coverage to use that is with the permission of the named insured or, if the insured is an individual, to use that is with the permission of the named insured or an adult member of that insured's household other than a chauffeur or domestic servant. The permission is effective even if it violates s. 343.45 (2) and even if the use is not authorized by law.

632.32(5)(b) (b) If the policy is issued to anyone other than a motor vehicle handler, it may limit the coverage afforded to a motor vehicle handler or its officers, agents or employees to the limits under s. 344.01 (2) (d) and to instances when there is no other valid and collectible insurance with at least those limits whether the other insurance is primary, excess or contingent.

632.32(5)(c) (c) If the policy is issued to a motor vehicle handler, it may restrict coverage afforded to anyone other than the motor vehicle handler or its officers, agents or employees to the limits under s. 344.01 (2) (d) and to instances when there is no other valid and collectible insurance with at least those limits whether the other insurance is primary, excess or contingent.

632.32(5)(d) (d) If a motor vehicle covered by the policy is sold or transferred, the purchaser or transferee is not an additional insured unless the consent of the insurer is endorsed on the policy.

632.32(5)(e) (e) A policy may provide for exclusions not prohibited by sub. (6) or other applicable law. Such exclusions are effective even if incidentally to their main purpose they exclude persons, uses or coverages that could not be directly excluded under sub. (6) (b).

632.32(5)(f) (f) A policy may provide that, regardless of the number of policies involved, vehicles involved, persons covered, claims made, vehicles or premiums shown on the policy, or premiums paid, the limits for any coverage under the policy may not be added to the limits for similar coverage applying to other motor vehicles to determine the limit of insurance coverage available for bodily injury or death suffered by a person in any one accident.

632.32(5)(g) (g) A policy may provide that the maximum amount of uninsured motorist coverage, underinsured motorist coverage, or medical payments coverage available for bodily injury or death suffered by a person who was not using a motor vehicle at the time of an accident is the highest single limit of uninsured motorist coverage, underinsured motorist coverage, or medical payments coverage, whichever is applicable, for any motor vehicle with respect to which the person is insured.

632.32(5)(i) (i) A policy may provide that the limits under the policy for uninsured motorist coverage or underinsured motorist coverage for bodily injury or death resulting from any one accident shall be reduced by any of the following that apply:

632.32(5)(i)1. 1. Amounts paid by or on behalf of any person or organization that may be legally responsible for the bodily injury or death for which the payment is made.

632.32(5)(i)2. 2. Amounts paid or payable under any worker's compensation law.

632.32(5)(i)3. 3. Amounts paid or payable under any disability benefits laws.

632.32(5)(j) (j) A policy may provide that any coverage under the policy does not apply to a loss resulting from the use of a motor vehicle that meets all of the following conditions:

632.32(5)(j)1. 1. Is owned by the named insured, or is owned by the named insured's spouse or a relative of the named insured if the spouse or relative resides in the same household as the named insured.

632.32(5)(j)2. 2. Is not described in the policy under which the claim is made.

632.32(5)(j)3. 3. Is not covered under the terms of the policy as a newly acquired or replacement motor vehicle.

632.32(6) (6) Prohibited provisions.

632.32(6)(a)(a) No policy issued to a motor vehicle handler may exclude coverage upon any of its officers, agents or employees when any of them are using motor vehicles owned by customers doing business with the motor vehicle handler.

632.32(6)(b) (b) No policy may exclude from the coverage afforded or benefits provided:

632.32(6)(b)1. 1. Persons related by blood, marriage or adoption to the insured.

632.32(6)(b)2. 2.

632.32(6)(b)2.a.a. Any person who is a named insured or passenger in or on the insured vehicle, with respect to bodily injury, sickness or disease, including death resulting therefrom, to that person.

632.32(6)(b)2.b. b. This subdivision, as it relates to passengers, does not apply to a policy of insurance for a motorcycle as defined in s. 340.01 (32) or a moped as defined in s. 340.01 (29m) if the motorcycle or moped is designed to carry only one person and does not have a seat for any passenger.

632.32(6)(b)3. 3. Any person while using the motor vehicle, solely for reasons of age, if the person is of an age authorized to drive a motor vehicle.

632.32(6)(b)4. 4. Any use of the motor vehicle for unlawful purposes, or for transportation of liquor in violation of law, or while the driver is under the influence of an intoxicant or a controlled substance or controlled substance analog under ch. 961 or a combination thereof, under the influence of any other drug to a degree which renders him or her incapable of safely driving, or under the combined influence of an intoxicant and any other drug to a degree which renders him or her incapable of safely driving, or any use of the motor vehicle in a reckless manner. In this subdivision, "drug" has the meaning specified in s. 450.01 (10).

632.32(6)(c) (c) No policy may limit the time for giving notice of any accident or casualty covered by the policy to less than 20 days.

632.32 History History: 1975 c. 375, 421; 1979 c. 102, 104; 1979 c. 177 ss. 67, 68; 1979 c. 221; 1981 c. 284; 1983 a. 243, 459; 1985 a. 146 s. 8; 1995 a. 21, 448; 1997 a. 48; 1999 a. 31, 162; 2007 a. 168; 2009 a. 28, 342; 2011 a. 14, 224.

632.32 Annotation A "family exclusion clause" valid in the state of policy issuance will be given effect in Wisconsin. Knight v. Heritage Mutual Insurance Co. 71 Wis. 2d 821, 239 N.W.2d 348 (1976).

632.32 Annotation The concept of permissive use is the same regardless of whether it arises under the "any motor vehicle" coverage section of s. 344.33 (2) or the omnibuses coverage statute. Gross v. Joecks, 72 Wis. 2d 583, 241 N.W.2d 727 (1976).

632.32 Annotation A "fellow employee" exclusion clause is only valid if the tort-feasor and injured party are employees of the named insured and employer is required to provide worker's compensation coverage. Dahm v. Employers Mutual Liability Insurance Co. 74 Wis. 2d 123, 246 N.W.2d 131 (1976).

632.32 Annotation A spouse who was not party to the contract, reasonably believing that coverage existed after the insured spouse's death, must be given a grace period before having to comply with technical, not commonly known provisions of a policy. Handal v. American Farmers Mutual Casualty Co. 79 Wis. 2d 67, 255 N.W.2d 903 (1977).

632.32 Annotation Generally when a permissive user of a vehicle is the real owner of the car for all practical purposes, but not the named insured, and the permissive user grants permission for a 3rd person to use the vehicle, the named insured's permission is implied. American Family Mutual Insurance Co. v. Osusky, 90 Wis. 2d 142, 279 N.W.2d 719 (Ct. App. 1979).

632.32 Annotation Injury to a police officer who was stabbed while unloading beer cans from an automobile did not arise out of use of the automobile. Tomlin v. State Farm Mutual Auto. Insurance Co. 95 Wis. 2d 215, 290 N.W.2d 285 (1980).

632.32 Annotation Third parties may recover against an insurer even though the insured's fraudulent application voided the policy under s. 631.11. Rauch v. American Family Insurance Co. 115 Wis. 2d 257, 340 N.W.2d 478 (1983).

632.32 Annotation Arguments that "reduction clauses" in uninsured motorist provisions were invalid and that a release did not bar subsequent a claim against the insurer for bad faith were frivolous. Radlein v. Industrial Fire & Casualty Insurance Co. 117 Wis. 2d 605, 345 N.W.2d 874 (1984).

632.32 Annotation A "drive other car" exclusion that prohibited stacking of uninsured motorist benefits against the same insurer was voided by s. 631.43. Welch v. State Farm Mutual Automobile Insurance Co. 122 Wis. 2d 172, 361 N.W.2d 680 (1985).

632.32 Annotation A reducing clause in an uninsured motorist provision was voided by [former] sub. (4) (a). Nicholson v. Home Insurance Cos. 137 Wis. 2d 581, 405 N.W.2d 327 (1987).

632.32 Annotation Because uninsured motorist coverage is "personal and portable," the claimant was covered by a policy on a vehicle not involved in the accident. Parks v. Waffle, 138 Wis. 2d 70, 405 N.W.2d 690 (Ct. App. 1987).

632.32 Annotation Loss of consortium is not a separate bodily injury under a policy's "each person" limitation. Landsinger v. American Family Mutual Insurance Co. 142 Wis. 2d 138, 417 N.W.2d 899 (Ct. App. 1987).

632.32 Annotation An insurer could not avoid uninsured motorist coverage based on a policy provision excluding resident relatives who own their own car. Hulsey v. American Family Mutual Insurance Co. 142 Wis. 2d 639, 419 N.W.2d 288 (Ct. App. 1987).

632.32 Annotation A reducing clause and "regular use" exclusionary clause violated [former] sub. (4) (a). Niemann v. Badger Mutual Insurance Co. 143 Wis. 2d 73, 420 N.W.2d 378 (Ct. App. 1988).

632.32 Annotation An auto insurer who pays under an uninsured motorist provision is not a tortfeasor or tortfeasor's insurer against whom an injured insured's medical insurer may assert a subrogation claim. Employers Health Insurance v. General Casualty Company of Wisconsin, 161 Wis. 2d 937, 469 N.W.2d 172 (1991).

632.32 Annotation A policy may expand but not reduce uninsured motorist coverage. The policy, not the statute, determines coverage beyond the statutory requirements. Fletcher v. Aetna Casualty & Surety Co. 165 Wis. 2d 350, 477 N.W.2d 90 (Ct. App. 1991).

632.32 Annotation A policy cannot limit uninsured motorist coverage to occupants of vehicles. St. Paul Mercury Insurance Co. v. Zastrow, 166 Wis. 2d 423, 480 N.W.2d 8 (1992).

632.32 Annotation If the insurer of a vehicle becomes insolvent, the vehicle is uninsured under former sub. (4) (a) 2. even though an insurance guaranty association assumes the liability of the insolvent insurer. Fritsche v. Ford Motor Credit Co. 171 Wis. 2d 280, 491 N.W.2d 119 (Ct. App. 1992).

632.32 Annotation To take advantage of sub. (5) (c), a policy must include language that either says permissive users are restricted to the minimum statutory limits of liability or that users may not avail themselves of the policy unless there is no other valid collectible insurance. Carrell v. Wolken, 173 Wis. 2d 426, 496 N.W.2d 651 (Ct. App. 1992). See also Henry v. General Casualty Co. 225 Wis. 2d 849, 593 N.W.2d 913 (Ct. App. 1999), 98-2428; Pemper v. Hoel, 2004 WI App 67, 271 Wis. 2d 442, 677 N.W.2d 705, 03-2134.

632.32 Annotation A reducing clause that is unavailable to a tortfeasor and seeks to reduce uninsured motorist benefits by amounts received under worker's compensation is invalid. United Fire & Casualty Co. v. Kleppe, 174 Wis. 2d 637, 498 N.W.2d 226 (1993).

632.32 Annotation Adult members of a named insured's household are capable of giving themselves permission to drive under sub. (5). When the named insured is a corporation and the insurer knows the vehicle is owned by a corporation employee, the owner will be treated as the named insured under sub. (5). Home Insurance Co. v. Phillips, 175 Wis. 2d 104, 499 N.W.2d 193 (Ct. App. 1993).

632.32 Annotation When a premium has been paid for underinsured motorist coverage under which no benefits may ever be paid due to the application of policy definitions, the coverage is illusory and against public policy. Hoglund v. Secura Insurance, 176 Wis. 2d 265, 500 N.W.2d 354 (Ct. App. 1993).

632.32 Annotation Despite policy restrictions to the contrary, under sub. (3) separate coverage must be provided to both a named insured and an additional insured when both are actively negligent. Iaquinta v. Allstate Insurance Co. 180 Wis. 2d 661, 510 N.W.2d 715 (Ct. App. 1993).

632.32 Annotation [Former] sub. (4) (a) did not require the named insured in commercial fleet policies, if the named insured is a corporation or government entity, to be interpreted as including all of the entity's employees. Meyer v. City of Amery, 185 Wis. 2d 537, 518 N.W.2d 296 (Ct. App. 1994).

632.32 Annotation The uninsured motorist coverage requirements of s. 632.32 are inapplicable to self-insured entities under s. 344.16. Classified Insurance Co. v. Budget Rent-A-Car Inc. 186 Wis. 2d 476, 521 N.W.2d 478 (Ct. App. 1994).

632.32 Annotation Sub. (3) (a) does not apply to uninsured motorist coverage so that a permissive user is entitled to increased coverage limits purchased for specifically named persons not including the user. American Hardware Mutual Insurance Co. v. Steberger, 187 Wis. 2d 681, 523 N.W.2d 187 (Ct. App. 1994).

632.32 Annotation A medical insurer with subrogation rights may be an injured person under [former] sub. (4). An auto insurance policy providing that uninsured motorist coverage does not apply to persons claiming by right of subrogation, impermissibly reduces coverage that the statute mandates for injured persons. WEA Insurance Corp. v. Freiheit, 190 Wis. 2d 111, 527 N.W.2d 363 (Ct. App. 1994).

632.32 Annotation No policy issued pursuant to the ch. 344 financial responsibility statutes may exclude coverage for persons related by blood or marriage to the operator as mandated by s. 632.32 (6) (b) 1. Bindrim v. Colonial Ins. Co. 190 Wis. 2d 525, 527 N.W.2d 321 (1995).

632.32 Annotation This section does not prevent the exclusion of coverage of vehicles used solely on the insured's premises. Rea v. Transportation Ins. Co. 191 Wis. 2d 271, 528 N.W.2d 79 (Ct. App. 1995).

632.32 Annotation This section does not distinguish between an owner and a named insurer. A policy that excludes coverage to the owner of a vehicle covered by the policy violates this section. Kettner v. Wausau Insurance Cos. 191 Wis. 2d 724, 530 N.W.2d 399 (Ct. App. 1995).

632.32 Annotation When the insurer defines uninsurance as including underinsurance, all case law concerning an insurer's duties and limitations in an uninsurance situation apply. Kuhn v. Allstate Ins. Co. 193 Wis. 2d 50, 532 N.W.2d 124 (1995).

632.32 Annotation An uninsured motorist policy that restricted coverage to cases when the insured is "hit" or "struck" was void. A bite by a dog tied in a parked vehicle was the result of use of the vehicle and subject to coverage. Trampf v. Prudential Property & Casualty Co. 199 Wis. 2d 380, 544 N.W.2d 596 (Ct. App. 1996), 95-0264.

632.32 Annotation Under the subrogation provision of [former] sub. (4) (b), there is no requirement that the insurer plead setoff or file a counterclaim in order to recover payments made to or on behalf of its insured. Jones v. Aetna Casualty & Surety Co. 212 Wis. 2d 165, 567 N.W.2d 904 (Ct. App. 1997), 96-1183.

632.32 Annotation When the named insured is a corporation, but the insurer knows the covered vehicles are owned by individuals and used by family members, this section does not distinguish between the owner of the vehicle and the named insurer in determining coverage. Greene v. General Casualty Co. 216 Wis. 2d 152, 576 N.W.2d 56 (Ct. App. 1997), 96-2578.

632.32 Annotation [Former] sub. (4) does not prohibit the application of a policy arbitration clause to a disputed claim under the policy's uninsured motorist clause. Jones v. Poole, 217 Wis. 2d 116, 579 N.W.2d 739 (Ct. App. 1998), 97-1430.

632.32 Annotation Because a business operates under a variety of "d/b/a" designations and provides a spectrum of services, some of which qualify under sub. (5) (c) and some of which do not, does not operate to bar the coverage restrictions under that paragraph. That a policy names a "d/b/a" designation does not prevent looking to the entire legal entity to apply sub. (5) (c). Binon v. Great Northern Insurance Co. 218 Wis. 2d 26, 580 N.W.2d 370 (Ct. App. 1998), 97-0710.

632.32 Annotation Neither statutes nor case law expressly prohibit territorial limitations on uninsured motorist coverage. A clause restricting the territorial application of uninsured motorist coverage is valid. Clark v. American Family Mutual Insurance Co. 218 Wis. 2d 169, 577 N.W.2d 790 (1998), 97-0970.

632.32 Annotation No hit and run under [former] sub. (4) (a) 2. b. occurred when the insured's vehicle was struck by ice that dislodged from an unidentified truck as it passed. Dehnel v. State Farm Mutual Insurance Co. 231 Wis. 2d 14, 604 N.W.2d 575 (Ct. App. 1999), 98-3187.

632.32 Annotation [Former] sub. (4) required uninsured motorist coverage when a detached piece of an unidentified motor vehicle is propelled into the insured's motor vehicle by an unidentified motor vehicle. Theis v. Midwest Security Insurance Co. 2000 WI 15, 232 Wis. 2d 749, 606 N.W.2d 162, 98-2552.

632.32 Annotation Sub. (5) (j) allows "drive other car" exclusions in only very narrow and specific circumstances. It did not allow exclusion of uninsured motorist coverage for an insured injured while occupying a fire truck in the course of her employment. Blazekovic v. City of Milwaukee, 2000 WI 41, 234 Wis. 2d 587, 610 N.W.2d 467, 98-1821. See also Nischke v. Aetna Health Plans, 2008 WI App 190, 314 Wis. 2d 774, 763 N.W.2d 554, 08-0807.

632.32 Annotation Although only one parent was the named insured under an uninsured motorist insurance policy paying benefits for the wrongful death of their child, s. 895.04 requires payment of the proceeds to both parents. The purpose of the coverage is to reimburse the victim. If the victim is deceased the compensation must go to the victim's survivors, not to other insureds. Bruflat v. Prudential Property & Casualty Insurance Co. 2000 WI App 69, 233 Wis. 2d 523, 608 N.W.2d 371, 99-2049.

632.32 Annotation Neither sub. (6) nor s. 344.33 requires an automobile insurance policy to include motorcycle coverage. Beerbohm v. State Farm Mutual Automobile Insurance Co. 2000 WI App 105, 235 Wis. 2d 182, 612 N.W.2d 338, 99-1784.

632.32 Annotation No statute requires a self-insured entity under s. 344.16 to provide uninsured motorist coverage as part of the optional insurance it offers to its customers. Prophet v. Enterprise Rent-A-Car Company, Inc. 2000 WI App 171, 238 Wis. 2d 150, 617 N.W.2d 225, 99-0776.

632.32 Annotation A hit and run under former sub. (4) (a) 2. b. requires: 1) an unidentified motor vehicle that; 2) is involved in a "hit;" and 3) "runs" from the accident scene. Physical contact must be present. A hit and run occurs when an unidentified vehicle hits an intermediate vehicle, propelling it into the insured vehicle. Smith v. General Casualty Co. 2000 WI 127, 239 Wis. 2d 646, 619 N.W.2d 882, 98-1849.

632.32 Annotation This section applies only to policies issued and delivered in Wisconsin. Danielson v. Gasper, 2001 WI App 12, 240 Wis. 2d 633, 623 N.W.2d 182, 00-0950.

632.32 Annotation When underinsured motorist coverage in the amount of $25,000 was contracted for in violation of the requirement for $50,000 coverage under former sub. (4m) (d), the higher level of coverage was read into the policy under s. 631.15 (3m), even though it was not reflected in the premium paid. Brunson v. Ward, 2001 WI 89, 245 Wis. 2d 163, 629 N.W.2d 140, 98-3002.

632.32 Annotation The statute of limitations for subrogation claims under sub. (4) (a) 3. [now sub. (4) (c)]is the statute of limitations on the underlying tort. Schwittay v. Sheboygan Falls Mutual Insurance Co. 2001 WI App 140, 246 Wis. 2d 385, 630 N.W.2d 772, 00-2445.

632.32 Annotation Sub. (6) (a) was applicable to a general liability policy that contained an endorsement for non-owned liability coverage. Heritage Mutual Insurance Co. v. Wilber, 2001 WI App 247, 248 Wis. 2d 111, 635 N.W.2d 631, 01-0017.

632.32 Annotation An underinsured motorist provision that required the named insurer to be an occupant of an insured vehicle violated sub. (6) (b) 2. a. because the occupancy requirement had the effect of excluding coverage for a named insured. Mau v. North Dakota Insurance Reserve Fund, 2001 WI 134, 248 Wis. 2d 1031, 637 N.W.2d 45, 00-1369. See also Ruenger v. Soodsma, 2005 WI App 79, 281 Wis. 2d 228, 695 N.W.2d 840, 04-1795.

632.32 Annotation An underinsured motorist provision that required the named insurer to be an occupant of an insured vehicle was a "drive other car" exclusion under sub. (5) (j) because it had the effect of excluding coverage for a named insured not occupying the insured vehicle. Because the vehicle was a rental vehicle, it did not meet the requirement of sub. (5) (j) 1. that a vehicle subject to a permissible "drive other car" exclusion must be owned by a named insured or related party. Mau v. North Dakota Insurance Reserve Fund, 2001 WI 134, 248 Wis. 2d 1031, 637 N.W.2d 45, 00-1369.

632.32 Annotation For actions seeking coverage under an underinsured motorist policy, the statute of limitations begins to run from the date of loss, which is the date on which a final resolution is reached in the underlying claim against the tortfeasor, be it through denial of that claim, settlement, judgment, execution of releases, or other form of resolution, whichever is the latest. Yocherer v. Farmers Insurance Exchange, 2002 WI 41, 252 Wis. 2d 114, 643 N.W.2d 457, 00-0944.

632.32 Annotation Sub. (3) (b) does not extend policy-limits protection to both the tortfeasor and the person or persons vicariously liable for the tortfeasor's wrongdoing. A person to whom the negligence of another is imputed is not entitled to separate liability coverage. Folkman v. Quamme, 2003 WI 116, 264 Wis. 2d 571, 665 N.W.2d 857, 02-0261.

632.32 Annotation Sub. (6) (b) 2. a. only prohibits excluding coverage for certain individuals relating to the insured vehicle. An exclusion barring coverage for a non-owned vehicle is not prohibited. Gulmire v. St. Paul Fire and Marine Insurance Company, 2004 WI App 18, 269 Wis. 2d 501, 674 N.W.2d 629, 03-1199.

632.32 Annotation A self-insured city is not an insurer writing policies subject to former s. 632.32 (4m) (a) 1. and is not subject to the requirement to provide underinsured motorist coverage. Van Erden v. Sobczak, 2004 WI App 40, 271 Wis. 2d 163, 677 N.W.2d 718, 02-1595.

632.32 Annotation Sub. (3) extended coverage under an umbrella policy with an endorsement covering vehicles of the policy owners' daughter to include liability for an accident involving the daughter's car while being driven by a 3rd party with the daughter's permission. Dorbritz v. American Family Mutual Insurance Company, 2005 WI App 154, 284 Wis. 2d 442, 702 N.W.2d 406, 04-1896.

632.32 Annotation Sub. (3) (a) mandates that, except as provided in sub. (5), coverage provided to the named insured must apply in the same manner and under the same provisions to any person riding in any motor vehicle described in the policy. Sub. (3) (a) applies to uninsured motorist coverage, regardless of whether that coverage is categorized as liability or indemnity insurance. An insurer cannot cast its "other insurance" clause as an "exclusion" under subsection (5) (e) in order to save the clause from the requirements of subsection (3) (a). An "other insurance" clause that operated so that the policy provided primary coverage for a named insured while providing only excess coverage for an occupancy insured violated sub. (3) (a). Progressive Northern Insurance Co. v. Hall, 2006 WI 13, 288 Wis. 2d 282, 709 N.W.2d 46, 04-0688.

632.32 Annotation Neither sub. (3) (a) or (b) requires an insurance policy to provide separate limits of liability to both a person permissively using the covered vehicle and the named insured who is liable by statute for imputed negligence as a sponsor for a minor's driver license, for the minor's negligent operation of a vehicle. LaCount v. General Casualty Company of Wisconsin, 2006 WI 14, 288 Wis. 2d 358, 709 N.W.2d 418, 03-3258.

632.32 Annotation A full-service car wash where vehicles are serviced and driven by employees is a service station and therefore a statutory motor vehicle handler under sub. (2) (b). Rocker v. USAA Casualty Insurance Company, 2006 WI 26, 289 Wis. 2d 294, 711 N.W.2d 634, 04-0356.

632.32 Annotation The broad scope of the entire section is dependent upon whether a policy includes motor vehicle coverage, but each subsection can include provisions that exempt certain coverages from the scope as defined in sub. (1). An insurer cannot reduce the scope of the section simply because the motor vehicle coverage is issued as part of a comprehensive insurance policy. The statute can apply despite the fact that an insurer's policy excludes coverage for any vehicles owned by the insured, and no vehicles are specifically described in the policy. Under sub. (1), sub. (6) (a) applies to a policy that provides liability coverage for customers' automobiles while on or next to the premises. Rocker v. USAA Casualty Insurance Company, 2006 WI 26, 289 Wis. 2d 294, 711 N.W.2d 634, 04-0356.

632.32 Annotation Sub. (6) (b) 1. applies to underinsured motorist coverage when issued as part of a policy containing liability insurance. Vieau v. American Family Mutual Insurance Company, 2006 WI 31, 289 Wis. 2d 552, 712 N.W.2d 661, 04-1358.

632.32 Annotation When a tortfeasor injures more than one person in a single occurrence and the injured persons are not insured under the same underinsured motorist policy, a definition of an underinsured motor vehicle that compares the injured person's UIM limits to the limits of a tortfeasor's liability policy without regard to the amount the injured person actually receives from the tortfeasor's insurer is invalid under subs. (4m) [repealed 2009 Wis. Act 28, reenacted 2011 Wis. Act 14] and (5)(i). A UIM policy must provide a fixed level of UIM recovery that will be arrived at by combining payments made from all sources. Welin v. American Family Mutual Insurance Company, 2006 WI 81, 292 Wis. 2d 73, 717 N.W.2d 690, 04-1513.

632.32 Annotation The physical contact element for a hit-and-run accident under former sub. (4) (a) 2. b. requires: 1) a hit by the unidentified motor vehicle, or a part thereof, and 2) a hit to the insured's vehicle by another vehicle or part thereof, but not necessarily by the unidentified vehicle. DeHart v. Wisconsin Mutual Insurance Company, 2007 WI 91, 302 Wis. 2d 564, 734 N.W.2d 394, 05-2962.

632.32 Annotation Meyer instructs that a limitation on uninsured motorist (UM) coverage under a commercial policy does not violate [former] sub. (4) (a) as long as the restriction does not apply to the purchaser or policyholder, but only to its employees. There is nothing to indicate that the legislature sought to require UM coverage for employees under commercial fleet policies, whether the absence of coverage arises from the definition of the named insured, which did not include employees, or from the definition of "covered autos," which did not include employees' nonowned autos. Mittnacht v. St. Paul Fire and Casualty Insurance Co. 2009 WI App 51, 316 Wis. 2d 787, 767 N.W.2d 301, 08-1036.

632.32 Annotation "Motor vehicle described in the policy" under sub. (3) is not read to require the importation of a separate and broader definition of "covered auto" from a policy's liability insuring agreement into the policy's uninsured motorist insuring agreement. Mittnacht v. St. Paul Fire and Casualty Insurance Co. 2009 WI App 51, 316 Wis. 2d 787, 767 N.W.2d 301, 08-1036.

632.32 Annotation This section did not extend coverage to a rental car: 1) that the driver was not authorized to drive; 2) that he took without the express permission of either the owner of the car or the lessee of the car; 3) when the named insured in the insurance policy under which coverage was sought was not the owner of the car involved in the accident; and 4) when the adult resident who crashed the car was not a named insured under the insurance policy at issue. For the omnibus statute to require coverage, two factors must be met: 1) the rental vehicle must be a "motor vehicle described in the policy"; and 2) the use of the rental vehicle must be "for purposes and in the manner described in the policy." Neither fact was present. Venerable v. Adams, 2009 WI App 76, 318 Wis. 2d 784, 767 N.W.2d 386, 08-2188.

632.32 Annotation [Former] sub. (4) requires coverage when a detached piece of an unidentified motor vehicle is propelled into the insured's motor vehicle by an identified motor vehicle. There need not be first a "hit" and then a "run" for uninsured coverage. All that is required is that there be both a "hit" and a "run" (namely, a hit resulting from something done by the unidentified vehicle) in any sequence. Tomson v. American Family Mutual Insurance Company, 2009 WI App 150, 321 Wis. 2d 492, 775 N.W.2d 541, 08-2744.

632.32 Annotation A car-rental company issued a certificate of self-insurance under s. 344.16 and subject to liability limits under ss. 344.01 (2) (d) and. 344.51 was not a self-insurer for purposes of an underinsured motorist clause that excluded coverage for a vehicle owned or operated by a "self-insurer." Bethke v. Auto-Owners Insurance Company, 2013 WI 16, 345 Wis. 2d 533, 825 N.W.2d 482, 10-3153.

632.32 Annotation During the two-year period when both s. 632.32 (5) (j) and (6) (d), 2009 stats., authorizing certain "drive other car" exclusions and prohibiting antistacking provisions in uninsured motorist (UM) coverage were in force, "drive other car" exclusions could not prevent stacking of UM coverage limits for up to three vehicles owned by the same insured. Belding v. Demoulin, 2013 WI App 26, 346 Wis. 2d 160, 828 N.W.2d 890, 12-0829. Affirmed. 2014 WI 8, ___ Wis. 2d ___, ___ N.W.2d ___, 12-0829.

632.32 Annotation This section requires that any permissive user of an insured's vehicle must be extended coverage in the same manner as coverage is extended to the policyholder. The insurer of a party injured by a "permissive user" of the injured party's vehicle was required to defend and indemnify the tortfeasor's employer. Blasing v. Zurich American Ins. Co. 2013 WI App 27, 346 Wis. 2d 30, 827 N.W.2d 909, 12-0858.

632.32 Annotation A deputy sheriff who helped a motorist safely re-enter traffic in an area she was patrolling was, within the meaning of sub. (2) (c), "using" the car to avoid injury to the driver, other drivers in the traffic stream into which she was helping the driver merge, and pedestrians and was covered by the county's policy that provided underinsured-motorist coverage to "an insured ... while using an automobile within the scope of his or her employment or authority". Jackson v. Wisconsin County Mutual Insurance Corp. 2013 WI App 65, 348 Wis. 2d 203, 832 N.W.2d 163, 12-1644.

632.32 Annotation Uninsured motorist coverage: Wisconsin courts open up additional avenues of recovery. Dunphy. WBB Nov. 1982.

632.32 Annotation Politics & Wisconsin Automobile Insurance Law. Jaskulski. Wis. Law. Nov. 2010.

632.32 Annotation Wisconsin's New Automobile Insurance Law. End. Wis. Law. Oct. 2011.



632.34 Defense of noncooperation.

632.34  Defense of noncooperation. If a policy of automobile liability insurance provides a defense to the insurer for lack of cooperation on the part of the insured, the defense is not effective against a 3rd person making a claim against the insurer unless there was collusion between the 3rd person and the insured or unless the claimant was a passenger in or on the insured vehicle. If the defense is not effective against the claimant, after payment the insurer is subrogated to the injured person's claim against the insured to the extent of the payment and is entitled to reimbursement by the insured.

632.34 History History: 1975 c. 375, 421; 1979 c. 102, 104, 177.

632.34 Annotation Legislative Council Note, 1979: This provision is continued from former s. 632.34 (8). It is changed from a required provision of the policy to a rule of law. It is not the kind of rule that needs to be put in the policy to inform the policyholder. Indeed, the policyholder should receive no encouragement to fail to cooperate. This is a relaxation of present law. [Bill 146-S]

632.34 Annotation Prejudice is not a component of the defense of noncooperation. Schaefer v. Northern Assurance Co. 182 Wis. 2d 148, 513 N.W.2d 16 (Ct. App. 1994).



632.35 Prohibited rejection, cancellation and nonrenewal.

632.35  Prohibited rejection, cancellation and nonrenewal. No insurer may cancel or refuse to issue or renew an automobile insurance policy wholly or partially because of one or more of the following characteristics of any person: age, sex, residence, race, color, creed, religion, national origin, ancestry, marital status or occupation.

632.35 History History: 1975 c. 375; 1979 c. 102.



632.36 Accident in the course of business or employment.

632.36  Accident in the course of business or employment.

632.36(1)(1)  Rate and other terms. An insurer may increase or charge a higher rate for a motor vehicle liability insurance policy issued or renewed on or after April 16, 1982, on the basis of an accident which occurs while the insured is operating a motor vehicle in the course of the insured's business or employment, only if the policy covers the insured for liability arising in the course of the insured's business or employment. An insurer may issue or renew a motor vehicle liability insurance policy on or after November 1, 1989, on terms that are less favorable to the insured than would otherwise be offered, including but not limited to the rate, because of an accident which occurs while the insured is operating a motor vehicle in the course of the insured's business or employment, only if the policy covers the insured for liability arising in the course of the insured's business or employment.

632.36(2) (2) Cancellation or nonrenewal. An insurer may cancel a motor vehicle liability insurance policy that is issued or renewed on or after November 1, 1989, or refuse to renew a motor vehicle liability insurance policy on or after November 1, 1989, on the basis of an accident which occurs while the insured is operating a motor vehicle in the course of the insured's business or employment, only if the policy covers the insured for liability arising in the course of the insured's business or employment.

632.36 History History: 1981 c. 178; 1989 a. 31.



632.365 Use of emission inspection data in setting rates.

632.365  Use of emission inspection data in setting rates. An insurer may not use odometer reading data collected in the course of an inspection under s. 110.20 (6) or (7) as a factor in setting rates or premiums for a motor vehicle liability insurance policy or as a factor in altering rates or premiums during the term, or at renewal, of such a policy. However, an insurer may use such data as a basis for investigation into the number of miles that the motor vehicle is normally driven.

632.365 History History: 1991 a. 279; 1993 a. 213.



632.37 Motor vehicle glass repair practices; restriction on specifying vendor.

632.37  Motor vehicle glass repair practices; restriction on specifying vendor. An insurer that issues a motor vehicle insurance policy covering the repair or replacement of motor vehicle glass may not require, as a condition of that coverage, that an insured, or a 3rd party, making a claim under the policy for the repair or replacement of motor vehicle glass obtain services or parts from a particular vendor, or in a particular location, specified by the insurer.

632.37 History History: 1991 a. 269.



632.38 Nonoriginal manufacturer replacement parts.

632.38  Nonoriginal manufacturer replacement parts.

632.38(1)(1)  Definitions. In this section:

632.38(1)(a) (a) "Insured" means the person who owns the motor vehicle that is subject to repair or the person seeking the repair on behalf of the owner.

632.38(1)(b) (b) "Insurer's representative" means a person, excluding the person repairing the motor vehicle, who has agreed in writing to represent an insurer with respect to a claim.

632.38(1)(c) (c) "Motor vehicle" means any motor-driven vehicle required to be registered under ch. 341 or exempt from registration under s. 341.05 (2), including a demonstrator or executive vehicle not titled or titled by a manufacturer or a motor vehicle dealer. "Motor vehicle" does not mean a moped, semitrailer or trailer designed for use in combination with a truck or truck tractor.

632.38(1)(d) (d) "Nonoriginal manufacturer replacement part" means a replacement part that is not made by or for the manufacturer of an insured's motor vehicle.

632.38(1)(e) (e) "Replacement part" means a replacement for any of the nonmechanical sheet metal or plastic parts that generally constitute the exterior of a motor vehicle, including inner and outer panels.

632.38(2) (2) Notice of intended use. An insurer or the insurer's representative may not require directly or indirectly the use of a nonoriginal manufacturer replacement part in the repair of an insured's motor vehicle, unless the insurer or the insurer's representative provides to the insured the notice described in this subsection in the manner required in sub. (3) or (4). The notice shall be in writing and shall include all of the following information:

632.38(2)(a) (a) A clear identification of each nonoriginal manufacturer replacement part that is intended for use in the repair of the insured's motor vehicle.

632.38(2)(b) (b) The following statement in not smaller than 10-point type: "This estimate has been prepared based on the use of one or more replacement parts supplied by a source other than the manufacturer of your motor vehicle. Warranties applicable to these replacement parts are provided by the manufacturer or distributor of the replacement parts rather than by the manufacturer of your motor vehicle."

632.38(3) (3) Delivery of notice.

632.38(3)(a)(a) The notice described in sub. (2) shall appear on or be attached to the estimate of the cost of repairing the insured's motor vehicle if the estimate is based on the use of one or more nonoriginal manufacturer replacement parts and is prepared by the insurer or the insurer's representative. The insurer or the insurer's representative shall deliver the estimate and notice to the insured before the motor vehicle is repaired.

632.38(3)(b) (b) If the insurer or the insurer's representative directs the insured to obtain one or more estimates of the cost of repairing the insured's motor vehicle and the estimate approved by the insurer or the insurer's representative clearly identifies one or more nonoriginal manufacturer replacement parts to be used in the repair, the insurer or the insurer's representative shall assure delivery of the notice described in sub. (2) to the insured before the motor vehicle is repaired.

632.38(3)(c) (c) The insurer or the insurer's representative may not require the person repairing the motor vehicle to give the notice described in sub. (2).

632.38(3)(d) (d) Notwithstanding par. (b), if an insured authorizes repairs to begin prior to the approval by the insurer or the insurer's representative of an estimate that clearly identifies one or more nonoriginal manufacturer replacement parts to be used in the repair, the insurer or the insurer's representative shall send the written notice described in sub. (2) by mail to the insured's last-known address no later than 3 working days after the insurer or the insurer's representative receives the estimate.

632.38(4) (4) Notice by telephone. Notwithstanding sub. (3), notice of the intention to use nonoriginal manufacturer replacement parts in the repair of the insured's motor vehicle may be given by the insurer or the insurer's representative by telephone. If such notice is given, the insurer or insurer's representative shall send the written notice described in sub. (2) by mail to the insured's last-known address no later than 3 working days after the telephone contact.

632.38 History History: 1991 a. 176.



632.41 Prohibited provisions in life insurance.

632.41  Prohibited provisions in life insurance.

632.41(1)(1)  Assessable policies. No insurer may issue assessable life insurance policies under which assessments or calls may be made upon policyholders or others.

632.41(2) (2) Burial insurance. Except as provided in s. 632.415, no contract in which the insurer agrees to provide benefits to pay for any of the incidents of burial or other disposition of the body of a deceased may provide that the benefits are payable to a funeral director or any other person doing business related to burials.

632.41 History History: 1975 c. 373, 375, 422; 1979 c. 102; 1995 a. 295; 1999 a. 191.

632.41 Annotation Sub. (2) does not prohibit naming funeral director as beneficiary of life insurance policy in conjunction with separate agreement between insured and funeral director that proceeds will be used for funeral and burial expenses. 71 Atty. Gen. 7.

632.41 AnnotationPurpose of (2) is to prevent monopolistic or unfair trade practices. 76 Atty. Gen. 291.



632.415 Funeral policies.

632.415  Funeral policies.

632.415(1)(1) In this section, "multipremium funeral policy" means a life insurance policy sold under sub. (2) for which premiums to fund the policy are paid over time.

632.415(2) (2) A life insurance policy may provide for the assignment of the proceeds of the policy to a funeral director or operator of a funeral establishment if the insurance intermediary who sells or solicits the sale of the policy is not an agent of the funeral director or operator of the funeral establishment or if the assignment of proceeds is contingent on the provision of funeral merchandise or funeral services as provided for in a burial agreement that satisfies the requirements of s. 445.125 (3m) and rules promulgated by the funeral directors examining board under s. 445.125 (3m) (j) 1. b.

632.415(3) (3) A life insurance policy sold under sub. (2) shall permit the policyholder to designate a different beneficiary, upon written notice to the insurer, and a different funeral director or operator of a funeral establishment that is to receive the assignment of proceeds, after written notice to the current funeral director or operator of the funeral establishment.

632.415(4) (4)

632.415(4)(a)(a) An insurer may issue a multipremium funeral policy only if, at the time that the policy is issued, the face amount of the policy is not less than the value of funeral merchandise and services to be provided under a burial agreement under s. 445.125 (3m).

632.415(4)(b) (b) The death benefit under a multipremium funeral policy may not be less than the face amount of the policy unless all of the following apply:

632.415(4)(b)1. 1. The policy contains a detailed explanation of the lower death benefit, as well as full disclosure of the lower death benefit on the first page of the policy.

632.415(4)(b)2. 2. The applicant does not apply for, or qualify for, any full face amount multipremium funeral policy that the insurer offers.

632.415(4)(b)3. 3. The death benefit is not less than at least one of the following:

632.415(4)(b)3.a. a. Twenty-five percent of the face amount of the policy during the first year that the policy is in effect, 50% of the face amount of the policy during the 2nd year that the policy is in effect and the full face amount of the policy after the end of the 2nd year that the policy is in effect, but in no event less than the total of the premiums actually paid.

632.415(4)(b)3.b. b. During the first 2 years that the policy is in effect, an amount equal to the actual premiums paid plus simple interest at the rate of 3% per year, and, after the end of the 2nd year that the policy is in effect, the full face amount of the policy.

632.415(4)(c) (c) The period over which premiums may be payable under a multipremium funeral policy may not exceed the following applicable period:

632.415(4)(c)1. 1. Twenty years, if the insured is less 60 years of age when the policy is issued.

632.415(4)(c)2. 2. Ten years, if the insured is at least 60 years of age but less than 80 years of age when the policy is issued.

632.415(4)(c)3. 3. Five years, if the insured is at least 80 years of age when the policy is issued.

632.415(4)(d) (d) At the time that an applicant applies for coverage under a multipremium funeral policy, the insurance intermediary or other person selling or soliciting the sale of the policy shall disclose the maximum number of premium payments to be made over the life of the policy, the frequency of the premium payments and the amount of each premium payment.

632.415(4m) (4m) Proof of death for an insurance policy sold under sub. (2) may be established with an affidavit in the form prescribed under s. 69.02 (1) (c) if the insurer consents to receipt of the affidavit.

632.415(5) (5) Subject to subs. (3) and (4), the commissioner shall by rule establish minimum standards for claims payments, marketing practices and reporting practices for life insurance policies sold under sub. (2).

632.415 History History: 1999 a. 191 ss. 2 to 5; 2003 a. 167.



632.42 Trustee and deposit agreements in life insurance.

632.42  Trustee and deposit agreements in life insurance.

632.42(1)(1)  Trustee and other agreements. An insurer may hold as a part of its general assets the proceeds of any policy subject to this subchapter under a trust or other agreement upon such terms and restrictions as to revocation by the policyholder and control by the beneficiary and with such exemptions from the claims of creditors of the beneficiary as the insurer and the policyholder agree to in writing. An insurer may also receive funds in such amounts and upon such conditions, including the right of the policyholder to withdraw unused portions thereof, as the insurer and the policyholder agree to in writing:

632.42(1)(a) (a) Advance premiums. As premiums in advance upon policies or annuities subject to this subchapter; or

632.42(1)(b) (b) New policies. To accumulate for the purchase of future policies or annuities subject to this subchapter.

632.42(2) (2) Accumulation of funds. Any insurer may, in connection with life insurance or annuity contracts, accept funds remitted to it under an agreement for an accumulation of the funds for the purpose of providing annuities or other benefits, under such reasonable rules as are prescribed by the commissioner.

632.42 History History: 1975 c. 373, 375, 422.



632.43 Standard nonforfeiture law for life insurance.

632.43  Standard nonforfeiture law for life insurance.

632.43(1)(1) On and after January 1, 1948, no policy of life insurance, except as stated in sub. (8), shall be issued or delivered in this state unless it shall contain in substance the following provisions, or corresponding provisions which in the opinion of the commissioner are at least as favorable to the defaulting or surrendering policyholder as the minimum requirements under this section and are substantially in compliance with sub. (7m):

632.43(1)(a) (a) In the event of default in any premium payment, the company will grant, upon proper request not later than 60 days after the due date of the premium in default, a paid-up nonforfeiture benefit on a plan stipulated in the policy, effective as of the due date, of an amount specified in this section or an actuarially equivalent paid-up nonforfeiture benefit which provides a greater amount or longer period of death benefits or a greater amount or earlier payment of endowment benefits.

632.43(1)(b) (b) Upon surrender of the policy within 60 days after the due date of any premium payment in default after premiums have been paid for at least 3 full years in the case of ordinary insurance or 5 full years in the case of industrial insurance, the company will pay, in lieu of any paid-up nonforfeiture benefit, a cash surrender value of such amount as may be hereinafter specified.

632.43(1)(c) (c) A specified paid-up nonforfeiture benefit shall become effective as specified in the policy unless the person entitled to make such election elects another available option not later than 60 days after the due date of the premium in default.

632.43(1)(d) (d) If the policy shall have become paid up by completion of all premium payments or if it is continued under any paid-up nonforfeiture benefit which became effective on or after the third policy anniversary in the case of ordinary insurance or the fifth policy anniversary in the case of industrial insurance, the company will pay, upon surrender of the policy within 30 days after any policy anniversary, a cash surrender value of such amount as may be hereinafter specified.

632.43(1)(e) (e) For policies which cause on a basis guaranteed in the policy unscheduled changes in benefits or premiums, or which provide an option for changes in benefits or premiums other than a change to a new policy, a statement of the mortality table, interest rate, and method used in calculating cash surrender values and the paid-up nonforfeiture benefits available under the policy. For other policies, a statement of the mortality table and interest rate used in calculating the cash surrender values and the paid-up nonforfeiture benefits available under the policy and a table showing any cash surrender value or paid-up nonforfeiture benefit available under the policy on each policy anniversary during the shorter of the first 20 policy years or the term of the policy assuming that there are no dividends or paid-up additions credited to the policy and that there is no indebtedness to the company on the policy.

632.43(1)(f) (f) A statement that the cash surrender values and the paid-up nonforfeiture benefits available under the policy are not less than the minimum values and benefits required by or pursuant to the insurance law of the state in which the policy is delivered; an explanation of the manner in which the cash surrender values and the paid-up nonforfeiture benefits are altered by the existence of any paid-up additions credited to the policy or any indebtedness to the company on the policy; if a detailed statement of the method of computation of the values and benefits shown in the policy is not stated therein, a statement that such method of computation has been filed with the insurance supervisory official of the state in which the policy is delivered; and a statement of the method to be used in calculating the cash surrender value and paid-up nonforfeiture benefit available under the policy on any policy anniversary beyond the last anniversary for which such values and benefits are consecutively shown in the policy.

632.43(1)(g) (g) The company shall reserve the right to defer the payment of any cash surrender value for a period of 6 months after demand therefor with surrender of the policy.

632.43(1)(h) (h) Any of the foregoing provisions or portions thereof not applicable by reason of the plan of insurance may, to the extent inapplicable, be omitted from the policy.

632.43(2) (2)

632.43(2)(a)(a) Any cash surrender value under the policy on default of a premium payment due on any policy anniversary shall be not less than any excess of the then present value of any existing paid-up additions and future guaranteed benefits which would have been provided by the policy, if there had been no default, over the sum of the present value of the adjusted premiums under subs. (4) to (6m) corresponding to premiums which would have fallen due on and after the anniversary and the amount of any indebtedness to the company on the policy.

632.43(2)(b) (b) For a policy issued on or after the operative date of sub. (6m) providing by rider or supplemental provision supplemental life insurance or annuity benefits at the option of the insured on payment of an additional premium, any cash surrender value under the policy on default of a premium payment due on a policy anniversary shall be not less than the sum of the following:

632.43(2)(b)1. 1. The cash surrender value under par. (a) for the policy without the rider or supplemental provision.

632.43(2)(b)2. 2. The cash surrender value under par. (a) for a policy providing only the benefits of the rider or supplemental provision.

632.43(2)(c) (c) For a family policy issued on or after the operative date of sub. (6m) providing term insurance on the life of the spouse of the primary insured expiring before the spouse attains the age of 71, any cash surrender value under the policy on default of a premium payment due on a policy anniversary shall be not less than the sum of the following:

632.43(2)(c)1. 1. The cash surrender value under par. (a) for the policy without the term insurance on the life of the spouse.

632.43(2)(c)2. 2. The cash surrender value under par. (a) for a policy providing only the benefits of the term insurance on the life of the spouse.

632.43(2)(d) (d) Any cash surrender value available within 30 days after any policy anniversary under any policy paid-up by completion of all premium payments or any policy continued under any paid-up nonforfeiture benefit shall be not less than the then present value of any existing paid-up additions and future guaranteed benefits provided by the policy decreased by any indebtedness to the company on the policy.

632.43(3) (3) Any paid-up nonforfeiture benefit available under the policy in the event of default in a premium payment due on any policy anniversary shall be such that its present value as of such anniversary shall be at least equal to the cash surrender value then provided for by the policy or, if none is provided for, that cash surrender value which would have been required by this section in the absence of the condition that premiums shall have been paid for at least a specified period.

632.43(4) (4)

632.43(4)(a)(a) Except as provided in sub. (5) (b), the adjusted premiums for any policy shall be calculated on an annual basis and shall be such uniform percentage of the respective premiums specified in the policy for each policy year, excluding any extra premiums charged because of impairments or special hazards, that the present value, at the date of issue of the policy, of all adjusted premiums shall be equal to the sum of all of the following:

632.43(4)(a)1. 1. The then present value of the future guaranteed benefits provided for by the policy.

632.43(4)(a)2. 2. Two percent of the amount of insurance, if the insurance is uniform in amount, or of the equivalent uniform amount, as defined in sub. (5), if the amount of insurance varies with duration of the policy.

632.43(4)(a)3. 3. Forty percent of the adjusted premium for the first policy year.

632.43(4)(a)4. 4. Twenty-five percent of either the adjusted premium for the first policy year or the adjusted premium for a whole life policy of the same uniform or equivalent uniform amount with uniform premiums for the whole of life issued at the same age for the same amount of insurance, whichever is less.

632.43(4)(b) (b) In applying the percentages specified in par. (a) 3. and 4., no adjusted premium shall be considered to exceed 4% of the amount of insurance or uniform amount equivalent thereto. The date of issue of a policy for the purpose of this subsection and sub. (5) shall be the date as of which the rated age of the insured is determined.

632.43(5) (5)

632.43(5)(a)(a) In the case of a policy providing an amount of insurance varying with duration of the policy, the equivalent uniform amount thereof for the purpose of sub. (4) and this subsection shall be deemed to be the uniform amount of insurance provided by an otherwise similar policy, containing the same endowment benefits, if any, issued at the same age and for the same term, the amount of which does not vary with duration and the benefits under which have the same present value at the date of issue as the benefits under the policy; provided, that in the case of a policy providing a varying amount of insurance issued on the life of a child under age 10, the equivalent uniform amount may be computed as though the amount of insurance provided by the policy prior to the attainment of age 10 were the amount provided by such policy at age 10.

632.43(5)(b) (b) The adjusted premiums for any policy providing term insurance benefits by rider or supplemental policy provision shall be equal to: A) the adjusted premiums for an otherwise similar policy issued at the same age without such term insurance benefits, increased, during the period for which premiums for such term insurance benefits are payable, by B) the adjusted premiums for such term insurance, the foregoing items A) and B) being calculated separately and as specified in par. (a) and sub. (4) except that, for the purposes of sub. (4) (a) 2., 3. and 4., the amount of insurance or equivalent uniform amount of insurance used in the calculation of the adjusted premiums referred to in B) shall be equal to the excess of the corresponding amount determined for the entire policy over the amount used in the calculation of the adjusted premiums in A).

632.43(6) (6)

632.43(6)(a)(a) Except as otherwise provided in par. (b) or (c), all adjusted premiums and present values referred to in this section shall for all policies of ordinary insurance be calculated on the basis of the commissioners 1941 standard ordinary mortality table, except that for any category of ordinary insurance issued on female risks adjusted premiums and present values may be calculated according to an age not more than 3 years younger than the actual age of the insured, and such calculations for all policies of industrial insurance shall be made on the basis of the 1941 standard industrial mortality table. All calculations shall be made on the basis of the rate of interest, not exceeding 3.5 percent per year, specified in the policy for calculating cash surrender values and paid-up nonforfeiture benefits; provided, that in calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may not be more than 130 percent of the rates of mortality according to such applicable table. For insurance issued on a substandard basis, the calculation of any such adjusted premiums and present values may be based on such other table of mortality as may be specified by the company and approved by the commissioner.

632.43(6)(b) (b) In the case of ordinary policies issued on or after the operative date of this paragraph, all adjusted premiums and present values referred to in this section shall be calculated on the basis of the commissioners 1958 standard ordinary mortality table and the rate of interest, not exceeding 3.5% per year, specified in the policy for calculating cash surrender values and paid-up nonforfeiture benefits, provided that for any category of ordinary insurance issued on female risks adjusted premiums and present values may be calculated according to an age not more than 6 years younger than the actual age of the insured. In calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the commissioners 1958 extended term insurance table. For insurance issued on a substandard basis, the calculation of any such adjusted premiums and present values may be based on such other table of mortality as may be specified by the company and approved by the commissioner. After June 14, 1959, any company may file with the commissioner a written notice of its election to comply with the provisions of this paragraph after a specified date before January 1, 1966. After the filing of such notice, then upon such specified date, which shall be the operative date of this paragraph for such company, this paragraph shall become operative with respect to the ordinary policies thereafter issued by such company. If a company makes no such election, the operative date of this paragraph for such company shall be January 1, 1966.

632.43(6)(c) (c) In the case of industrial policies issued on or after the operative date of this paragraph as defined herein, all adjusted premiums and present values referred to in this section shall be calculated on the basis of the commissioners 1961 standard industrial mortality table and the rate of interest, not exceeding 3.5 percent per year, specified in the policy for calculating cash surrender values and paid-up nonforfeiture benefits; provided, that in calculating the present value of any paid-up term insurance with accompanying pure endowment, if any, offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those shown in the commissioners 1961 industrial extended term insurance table, and for insurance issued on a substandard basis, the calculations of any such adjusted premiums and present values may be based on such other table of mortality as is specified by the company and approved by the commissioner. After May 19, 1963, any company may file with the commissioner a written notice of its election to comply with this paragraph after a specified date before January 1, 1968. After the filing of such notice, then upon such specified date, which shall be the operative date of this paragraph for such company, this paragraph shall become operative with respect to the industrial policies thereafter issued by such company. If a company makes no such election, the operative date of this paragraph for such company shall be January 1, 1968.

632.43(6)(d) (d) A rate of interest not exceeding 5.5% per year may be used for ordinary policies or industrial policies, or both, issued on or after June 19, 1974, in lieu of the rate referred to in pars. (b) and (c).

632.43(6m) (6m)

632.43(6m)(a)(a) In this subsection:

632.43(6m)(a)1. 1. "Additional expense allowance" means the sum of the following:

632.43(6m)(a)1.a. a. One percent of any positive excess of the average amount of insurance at the beginning of each of the first 10 policy years after an unscheduled change in benefits or premiums, over the average amount of insurance before the change at the beginning of each of the first 10 policy years after the next most recent change or date of issue, if there was no previous change.

632.43(6m)(a)1.b. b. One-hundred twenty-five percent of any positive increase in the nonforfeiture net level premium.

632.43(6m)(a)2. 2. "Date of issue" means the date as of which the rated age of the insured is determined.

632.43(6m)(a)3. 3. "Nonforfeiture interest rate" means 125% of the applicable calendar year valuation interest rate under s. 623.06 rounded to the nearest 0.25%.

632.43(6m)(a)4. 4. "Nonforfeiture net level premium" means the present value at the date of issue of the guaranteed benefits provided by a policy divided by the present value at the date of issue of an annuity of one per year payable on the date of issue and each policy anniversary on which a premium is due.

632.43(6m)(a)5. 5. "Premiums" do not include amounts payable as extra premiums to cover impairments or special hazards or a uniform annual contract charge or policy fee specified in the policy in the method to be used in calculating cash surrender values and paid-up nonforfeiture benefits.

632.43(6m)(b) (b) Except as provided under par. (d), adjusted premiums shall be calculated on an annual basis and shall be such a uniform percentage of the future premiums specified in the policy for each policy year that the present value at the date of issue of the adjusted premiums is equal to the sum of the following:

632.43(6m)(b)1. 1. The present value at the date of issue of the future guaranteed benefits provided by the policy.

632.43(6m)(b)2. 2. One percent of any uniform amount of insurance or one percent of the average amount of insurance at the beginning of each of the first 10 policy years.

632.43(6m)(b)3. 3. One-hundred twenty-five percent of the nonforfeiture net level premium. For purposes of this subdivision, the nonforfeiture net level premium shall not exceed 4% of any uniform amount of insurance or 4% of the average amount of insurance at the beginning of each of the first 10 policy years.

632.43(6m)(c) (c) For policies which cause on a basis guaranteed in the policy unscheduled changes in benefits or premiums or which provide an option for changes in benefits or premiums other than a change to a new policy:

632.43(6m)(c)1. 1. The adjusted premiums and present values shall at the date of issue be calculated on the assumption that future benefits and premiums do not change and at the time of the change the future adjusted premiums, nonforfeiture net level premiums and present value shall be recalculated on the assumption that future benefits and premiums do not undergo further change.

632.43(6m)(c)2. 2. Except as provided under par. (d), the recalculated future adjusted premiums for the policy shall be such a uniform percentage of the future premiums specified in the policy for each policy year that the present value at the time of the change of the adjusted premiums is equal to the excess of the sum of the present value at the time of the change of the future guaranteed benefits provided by the policy and any additional expense allowance over any cash surrender value at the time of the change or present value at the time of the change of any paid-up nonforfeiture benefit.

632.43(6m)(c)3. 3. The recalculated nonforfeiture net level premium is equal to the sum of the nonforfeiture net level premium applicable before the change multiplied by the present value of an annuity of one per year payable on each anniversary of the policy on or after the date of the change on which a premium would have fallen due had the change not occurred, and the present value at the time of the change of the increase in future guaranteed benefits provided by the policy, divided by the present value at the time of the change of an annuity of one per year payable on each anniversary of the policy on or after the date of change on which a premium falls due.

632.43(6m)(d) (d) For a policy issued on a substandard basis which provides reduced graded amounts of insurance so that, in each policy year, the policy has the same tabular mortality cost as an otherwise similar policy issued on the standard basis which provides higher uniform amounts of insurance, adjusted premiums and present values for the substandard policy may be calculated as if it were issued to provide the higher uniform amounts of insurance on the standard basis.

632.43(6m)(e) (e) All adjusted premiums and present values under this section shall be calculated on the following bases:

632.43(6m)(e)1. 1. For ordinary insurance policies, the commissioners 1980 standard ordinary mortality table or, at the election of the company for any one or more specified plans of life insurance, the commissioners 1980 standard ordinary mortality table with 10-year select mortality factors.

632.43(6m)(e)2. 2. For industrial insurance policies, the commissioners 1961 standard industrial mortality table.

632.43(6m)(e)3. 3. For policies issued in a calendar year, a rate of interest not exceeding the nonforfeiture interest rate for policies issued in that calendar year, except that:

632.43(6m)(e)3.a. a. At the option of the company, calculations for all policies issued in a calendar year may be made on the basis of a rate of interest not exceeding the nonforfeiture interest rate for policies issued in the immediately preceding calendar year.

632.43(6m)(e)3.b. b. Under any paid-up nonforfeiture benefit or any paid-up dividend addition, any cash surrender value available shall be calculated on the basis of the mortality table and rate of interest used in determining the amount of the paid-up nonforfeiture benefit or paid-up dividend additions.

632.43(6m)(e)3.c. c. A company may calculate the amount of any guaranteed paid-up nonforfeiture benefit or any paid-up addition on the basis of an interest rate no lower than that specified in the policy for calculating cash surrender values.

632.43(6m)(e)3.d. d. In calculating the present value of any paid-up term insurance with any accompanying pure endowment offered as a nonforfeiture benefit, the rates of mortality assumed may be not more than those in the commissioners 1980 extended term insurance table for policies of ordinary insurance and not more than those in the commissioners 1961 industrial extended term insurance table for policies of industrial insurance.

632.43(6m)(e)3.e. e. For insurance issued on a substandard basis, the calculation of adjusted premiums and present values may be based on appropriate modifications of those tables.

632.43(6m)(e)3.f. f. Any ordinary mortality tables adopted after 1980 by the National Association of Insurance Commissioners, that are approved by rule adopted by the commissioner for use in determining the minimum nonforfeiture standard, may be substituted for the commissioners 1980 standard ordinary mortality table with or without 10-year select mortality factors or for the commissioners 1980 extended term insurance table.

632.43(6m)(e)3.g. g. Any industrial mortality tables adopted after 1980 by the National Association of Insurance Commissioners, that are approved by rule adopted by the commissioner for use in determining the minimum nonforfeiture standard, may be substituted for the commissioners 1961 standard industrial mortality table or the commissioners 1961 industrial extended term insurance table.

632.43(6m)(f) (f) Any refiling of nonforfeiture values or their methods of computation for any previously approved policy form which involves only a change in the interest rate or mortality table used to compute nonforfeiture values does not require refiling of any other provisions of that policy form.

632.43(6m)(g) (g) This subsection applies to all policies issued on or after the operative date under par. (h) and subs. (4) to (6) do not apply to policies issued on or after the operative date under par. (h).

632.43(6m)(h) (h) After May 1, 1982, any company may file with the commissioner a written notice of its election to comply with this subsection after a specified date before January 1, 1989, which shall be the operative date of this subsection for the company. If a company makes no election, the operative date of this subsection for the company is January 1, 1989.

632.43(6t) (6t)

632.43(6t)(a)(a) In this subsection, "plan" means a plan of life insurance:

632.43(6t)(a)1. 1. Providing for premiums based on recent estimates of future experience available on or near a premium due date; or

632.43(6t)(a)2. 2. For which the minimum nonforfeiture values cannot be determined under this section.

632.43(6t)(b) (b) No plan may be issued in this state unless the commissioner determines that:

632.43(6t)(b)1. 1. The benefits and pattern of premiums do not mislead prospective policyholders or insureds; and

632.43(6t)(b)2. 2. The benefits are substantially as favorable to policyholders and insureds as the minimum benefits required under this section.

632.43(6t)(c) (c) The commissioner shall by rule adopt a method consistent with the principles of this section for determining the minimum cash surrender values and paid-up nonforfeiture benefits provided by a plan.

632.43(7) (7) Any cash surrender value and any paid-up nonforfeiture benefit, available under the policy in the event of default in a premium payment due at any time other than on the policy anniversary, shall be calculated with allowance for the lapse of time and the payment of fractional premiums beyond the last preceding policy anniversary. All values under subs. (2) to (6m) may be calculated upon the assumption that any death benefit is payable at the end of the policy year of death. The net value of any paid-up additions, other than paid-up term additions, shall be not less than the amounts used to provide the additions. Notwithstanding sub. (2), additional benefits payable in the event of death or dismemberment by accident or accidental means, in the event of total and permanent disability, as reversionary annuity or deferred reversionary annuity benefits, as term insurance benefits provided by a rider or supplemental policy provision to which, if issued as a separate policy, this section would not apply, as term insurance on the life of a child or on the lives of children provided in a policy on the life of a parent of the child, if the term insurance expires before the child's age is 26, is uniform in amount after the child's age is one, and has not become paid up by reason of the death of a parent of the child, and as other policy benefits additional to life insurance and endowment benefits, and premiums for all of these additional benefits, shall be disregarded in ascertaining cash surrender values and nonforfeiture benefits required by this section, and none of these additional benefits may be required to be included in any paid-up nonforfeiture benefits.

632.43(7m) (7m)

632.43(7m)(a)(a) This subsection applies to all policies issued on or after January 1, 1984. Any cash surrender value available under the policy in the event of default in a premium payment due on any policy anniversary shall be in an amount which does not differ by more than 0.2% of any uniform amount of insurance or 0.2% of the average amount of insurance at the beginning of each of the first 10 policy years, from the sum of the following:

632.43(7m)(a)1. 1. The greater of zero and the basic cash value under par. (b) on the policy anniversary.

632.43(7m)(a)2. 2. The present value of any existing paid-up additions less the amount of any indebtedness to the company under the policy.

632.43(7m)(b) (b) The basic cash value is the present value of the future guaranteed benefits which would have been provided for by the policy, excluding any existing paid-up additions and before deduction of any indebtedness to the company, if there had been no default, less the present value on the policy anniversary of the nonforfeiture factors under par. (c) corresponding to premiums which would have fallen due on and after the policy anniversary. The effects on the basic cash value of supplemental life insurance or annuity benefits or of family coverage under subs. (2) or (4) to (6) shall be the same as the effects under subs. (2) or (4) to (6) on the cash surrender values under those subsections.

632.43(7m)(c) (c) The nonforfeiture factor for each policy year is an amount equal to a percentage of the adjusted premium under subs. (4) to (6m) for the policy year. Except as provided under par. (d), the percentage:

632.43(7m)(c)1. 1. Must be the same for each policy year between the 2nd policy anniversary and the later of the 5th policy anniversary and the first policy anniversary at which there is available a cash surrender value, before including any paid-up additions and before deducting any indebtedness, of at least 0.2% of any uniform amount of insurance or 0.2% of the average amount of insurance at the beginning of each of the first 10 policy years; and

632.43(7m)(c)2. 2. Must apply to at least 5 consecutive policy years after the latest of the policy anniversaries under subd. 1.

632.43(7m)(d) (d) No basic cash value may be less than the value which would be obtained if the adjusted premiums for the policy under sub. (6m) were substituted for the nonforfeiture factors in the calculation of the basic cash value.

632.43(7m)(e) (e) All adjusted premiums and present values under this subsection shall be calculated on the mortality and interest bases applicable to the policy under this section. The cash surrender values under this subsection include any endowment benefits provided by the policy.

632.43(7m)(f) (f) Any cash surrender value available other than in the event of default in a premium payment due on a policy anniversary, and the amount of any paid-up nonforfeiture benefit available in the event of default in a premium payment shall be determined by methods consistent with the methods under subs. (1) to (3), (6m) and (7). The amounts of any cash surrender values and of any paid-up nonforfeiture benefits granted in connection with additional benefits the same or similar to those under sub. (7) shall conform to the principles of this subsection.

632.43(8) (8)

632.43(8)(a)(a) This section does not apply to any:

632.43(8)(a)1. 1. Reinsurance.

632.43(8)(a)2. 2. Group insurance.

632.43(8)(a)3. 3. Pure endowment contract.

632.43(8)(a)4. 4. Annuity or reversionary annuity contract.

632.43(8)(a)5. 5. Term policy of uniform amount which provides no guaranteed nonforfeiture or endowment benefits of 20 years or less expiring before age 71, for which uniform premiums are payable during the entire term of the policy.

632.43(8)(a)6. 6. Term policy of decreasing amount, which provides no guaranteed nonforfeiture or endowment benefits, on which each adjusted premium, calculated under subs. (4) to (6m) is less than the adjusted premium calculated under subs. (4) to (6m) on a term policy of uniform amount providing no guaranteed nonforfeiture or endowment benefits, issued at the same age and for the same initial amount of insurance and for a term of 20 years or less expiring before age 71, for which uniform premiums are payable during the entire term of the policy.

632.43(8)(a)7. 7. Policy providing no guaranteed nonforfeiture or endowment benefits, for which any cash surrender value or present value of any paid-up nonforfeiture benefit, at the beginning of any policy year, calculated under subs. (2) to (6m), does not exceed 2.5% of the amount of insurance at the beginning of the same policy year.

632.43(8)(a)8. 8. Policy delivered outside this state through an agent or other representative of the company issuing the policy.

632.43(8)(b) (b) For purposes of this subsection, the age at expiry for a joint term life insurance policy is the age at expiry of the oldest life.

632.43(9) (9) After May 22, 1943, any company may file with the commissioner a written notice of its intention to comply with the provisions hereof after a specified date before January 1, 1948. After the filing of such notice, then upon such specified date, this section shall become fully effective with respect to policies thereafter issued by such company and all previously existing provisions of law inconsistent with this section shall become inapplicable to such policies. Except as herein provided, this section shall become effective January 1, 1948, and shall from and after said date supersede all provisions of law inconsistent or in conflict therewith.

632.43 History History: 1973 c. 303; 1977 c. 153 s. 1; 1977 c. 339 s. 15; Stats. 1977 s. 632.43; 1979 c. 110 s. 60 (13); 1981 c. 307; 1983 a. 189, 538; 1995 a. 225; 2009 a. 177.



632.435 Standard nonforfeiture law for individual deferred annuities.

632.435  Standard nonforfeiture law for individual deferred annuities.

632.435(1)(1) No contract of annuity shall be delivered or issued for delivery in this state unless it contains in substance the following provisions or corresponding provisions which in the opinion of the commissioner are at least as favorable to the contract holder:

632.435(1)(a) (a) Upon cessation of payment of considerations under a contract, or upon the written request of the contract owner, the company shall grant a paid-up annuity on a plan stipulated in the contract of such value as is specified in subs. (5) to (8) and (10).

632.435(1)(b) (b) If a contract provides for a lump sum settlement at maturity or at any other time, upon surrender of the contract at or prior to the commencement of any annuity payments, the company shall pay in lieu of any paid-up annuity benefit a cash surrender benefit of such amount as is specified in subs. (5), (6), (8), and (10). The company may reserve the right to defer the payment of such cash surrender benefit, for a period not exceeding 6 months after demand therefor with surrender of the contract, if the company receives written approval from the commissioner upon the company's written request, which shall address the deferral's necessity and equitability to all policyholders.

632.435(1)(c) (c) A statement of the mortality table, if any, and interest rates used in calculating any minimum paid-up annuity, cash surrender or death benefits that are guaranteed under the contract, together with sufficient information to determine the amounts of such benefits.

632.435(1)(d) (d) A statement that any paid-up annuity, cash surrender or death benefits that may be available under the contract are not less than the minimum benefits required by any statute of the state in which the contract is delivered and an explanation of the manner in which such benefits are altered by the existence of any additional amounts credited by the company to the contract, any indebtedness to the company on the contract or any prior withdrawals from or partial surrenders of the contract.

632.435(1)(e) (e) Notwithstanding the requirements of this subsection, any deferred annuity contract may provide that if no considerations have been received under a contract for a period of 2 years and the portion of the paid-up annuity benefit at maturity on the plan stipulated in the contract arising from considerations paid prior to such period would be less than $20 monthly, the company may terminate such contract by payment in cash of the then present value of such portion of the paid-up annuity benefit, calculated on the basis of the mortality table, if any, and interest rate specified in the contract for determining the paid-up annuity benefit, and by such payment shall be relieved of any further obligation under such contract.

632.435(4) (4)

632.435(4)(a)(a) In this subsection, "net considerations" means, for a given contract year, an amount equal to 87.5 percent of the gross considerations credited to the contract during that contract year.

632.435(4)(b) (b) The minimum nonforfeiture amount at or prior to the commencement of any annuity payments shall be equal to an accumulation up to such time, at one or more rates of interest as indicated in pars. (c) to (e), of the net considerations paid prior to such time, decreased by the sum of all of the following:

632.435(4)(b)1. 1. Any prior withdrawals from or partial surrenders of the contract accumulated at one or more rates of interest as indicated in pars. (c) to (e).

632.435(4)(b)2. 2. An annual contract charge of $50, accumulated at one or more rates of interest as indicated in pars. (c) to (e).

632.435(4)(b)3. 3. Any premium tax paid by the company for the contract, accumulated at one or more rates of interest as indicated in pars. (c) to (e).

632.435(4)(b)4. 4. The amount of any indebtedness to the company on the contract, including interest due and accrued.

632.435(4)(c) (c) The interest rate used to determine minimum nonforfeiture amounts shall be an annual rate of interest that is the lower of 3 percent and the higher of either of the following:

632.435(4)(c)1. 1. The 5-year constant maturity treasury rate reported by the federal reserve board as of a date, or average over a period, specified in the contract no longer than 15 months prior to the contract issue date or redetermination date under par. (d), less 125 basis points or, if the contract provides substantive participation in an equity indexed benefit during the period or term, the contract may increase the reduction by up to an additional 100 basis points to reflect the value of the equity index benefit, and rounded to the nearest one-twentieth of 1 percent.

632.435(4)(c)2. 2. One percent.

632.435(4)(d) (d) The interest rate determined under par. (c) shall apply for an initial period and may be redetermined for additional periods. The redetermination date, basis, and period, if any, shall be stated in the contract. The basis is the date or average over a specified period that produces the value of the 5-year constant maturity treasury rate to be used at each redetermination date. The method for determining the interest rate under par. (c) shall be specified in the contract if the interest rate will be reset.

632.435(4)(e) (e) The present value at the contract issue date, and at each redetermination date, of the additional reduction under par. (c) 1. for substantive participation in an equity index benefit may not exceed the market value of the benefit. The commissioner may require a demonstration that the present value of the additional reduction does not exceed the market value of the benefit. The commissioner may disallow or limit the additional reduction if the commissioner determines that the demonstration is unacceptable.

632.435(4)(f) (f) The commissioner may promulgate rules for the implementation of par. (e) and to provide for further adjustments to the calculation of minimum nonforfeiture amounts for contracts that provide substantive participation in an equity index benefit and for other contracts for which the commissioner determines adjustments are justified.

632.435(5) (5) Any paid-up annuity benefit available under a contract shall be such that its present value on the date annuity payments are to commence is at least equal to the minimum nonforfeiture amount on that date. Such present value shall be computed using the mortality table, if any, and the interest rate or rates specified in the contract for determining the minimum paid-up annuity benefits guaranteed in the contract.

632.435(6) (6) For contracts which provide cash surrender benefits, such cash surrender benefits available prior to maturity shall not be less than the present value as of the date of surrender of that portion of the maturity value of the paid-up annuity benefit which would be provided under the contract at maturity arising from considerations paid prior to the time of cash surrender reduced by the amount appropriate to reflect any prior withdrawals from or partial surrenders of the contract, such present value being calculated on the basis of an interest rate not more than one percent higher than the interest rate specified in the contract for accumulating the net considerations to determine such maturity value, decreased by the amount of any indebtedness to the company on the contract, including interest due and accrued, and increased by any existing additional amounts credited by the company to the contract. No cash surrender benefit shall be less than the minimum nonforfeiture amount at that time. The death benefit under such contracts shall be at least equal to the cash surrender benefit.

632.435(7) (7) For contracts which do not provide cash surrender benefits, the present value of any paid-up annuity benefit available as a nonforfeiture option at any time prior to maturity shall not be less than the present value of that portion of the maturity value of the paid-up annuity benefit provided under the contract arising from considerations paid prior to the time the contract is surrendered in exchange for, or changed to, a deferred paid-up annuity, such present value being calculated for the period prior to the maturity date on the basis of the interest rate specified in the contract for accumulating the net considerations to determine such maturity value, and increased by any existing additional amounts credited by the company to the contract. For contracts which do not provide any death benefits prior to the commencement of any annuity payments, such present values shall be calculated on the basis of such interest rate and the mortality table specified in the contract for determining the maturity value of the paid-up annuity benefit, but the present value of a paid-up annuity benefit shall be not less than the minimum nonforfeiture amount at that time.

632.435(8) (8) For the purpose of determining the benefits calculated under subs. (6) and (7), in the case of annuity contracts under which an election may be made to have annuity payments commence at optional maturity dates, the maturity date shall be deemed to be the latest date for which election shall be permitted by the contract, but shall not be deemed to be later than the anniversary of the contract next following the annuitant's 70th birthday or the 10th anniversary of the contract, whichever is later.

632.435(9) (9) Any contract which does not provide cash surrender benefits or does not provide death benefits at least equal to the minimum nonforfeiture amount prior to the commencement of any annuity payments shall include a statement in a prominent place in the contract that such benefits are not provided.

632.435(10) (10) Any paid-up annuity, cash surrender or death benefits available at any time, other than on the contract anniversary under any contract with fixed scheduled considerations, shall be calculated with allowance for the lapse of time and the payment of any scheduled considerations beyond the beginning of the contract year in which cessation of payment of considerations under the contract occurs.

632.435(11) (11) For any contract which provides within the same contract, by rider or supplemental contract provision, both annuity benefits and life insurance benefits that are in excess of the greater of cash surrender benefits or a return of the gross considerations with interest, the minimum nonforfeiture benefits shall be equal to the sum of the minimum nonforfeiture benefits for the annuity portion and the minimum nonforfeiture benefits, if any, for the life insurance portion computed as if each portion were a separate contract. Notwithstanding subs. (5) to (8) and (10), additional benefits payable in the event of total and permanent disability, as reversionary annuity or deferred reversionary annuity benefits or as other policy benefits additional to life insurance, endowment and annuity benefits, and considerations for all such additional benefits, shall be disregarded in ascertaining the minimum nonforfeiture amounts, paid-up annuity, cash surrender and death benefits that may be required by this section. The inclusion of such additional benefits shall not be required in any paid-up benefits, unless such additional benefits separately would require minimum nonforfeiture amounts, paid-up annuity, cash surrender and death benefits.

632.435(13) (13) This section does not apply to any reinsurance, group annuity purchased under a retirement plan or plan of deferred compensation established or maintained by an employer (including a partnership or sole proprietorship), an employee organization or both (other than a plan providing individual retirement accounts or individual retirement annuities under section 408 of the U.S. internal revenue code, as now or hereafter amended), premium deposit fund, variable annuity, investment annuity, immediate annuity, deferred annuity contract after annuity payments have commenced, reversionary annuity or any contract which is delivered outside this state through an agent or other representative of the company issuing the contract.

632.435 History History: 1977 c. 153; 1979 c. 110 s. 60 (13); 2003 a. 261.



632.44 Required provisions in life insurance.

632.44  Required provisions in life insurance.

632.44(1) (1)  Separate benefits. Every life insurance policy shall specify separately each benefit promised in the policy.

632.44(2) (2) Grace period. Every life insurance policy other than a group policy shall contain a provision entitling the policyholder to a grace period of not less than 31 days for the payment of any premium due except the first, during which the death benefit shall continue in force.

632.44(3) (3) Credit life.

632.44(3)(a)(a) Individual credit life insurance policies shall be for nonrenewable, nonconvertible, term insurance. This restriction does not apply when evidence of insurability is required nor when the credit transaction is for more than 5 years.

632.44(3)(b) (b) When the insured debtor has paid or has made an obligation to pay all or any part of the premium under an individual credit life insurance policy, the total charge to the debtor shall be shown in the policy issued to the insured debtor. However, the rate of charge to the debtor rather than the total charge may be shown where the indebtedness is variable from period to period and the premium is computed periodically on the outstanding balance. The policy shall contain provision for cancellation of insurance upon termination of indebtedness through prepayment and shall provide for a refund of any unearned charge to the debtor, computed on a formula filed with the commissioner.

632.44(3)(c) (c) The insurer shall fully control and be responsible for the settlement or adjustment of all claims.

632.44 History History: 1975 c. 375, 421.



632.45 Contracts providing variable benefits.

632.45  Contracts providing variable benefits.

632.45(1)(1)  Identification. Any contract issued under s. 611.25 or under any section of chs. 600 to 646 incorporating s. 611.25 by reference which provides for payment of benefits in variable amounts shall contain a statement of the essential features of the procedure to be followed by the insurer in determining the dollar amount of the variable benefits. It shall contain appropriate nonforfeiture benefits in lieu of those under s. 632.43 or 632.435 and a grace provision appropriate to such a contract in lieu of the provision required by s. 632.44. Any such individual contract and any such certificate issued under a group contract shall state that the dollar amount may decrease or increase and shall conspicuously display on its first page a statement that the benefits thereunder are on a variable basis, with a statement where in the contract the details of the variable provisions may be found.

632.45(2) (2) Amendments. Any contract under sub. (1) shall state whether it may be amended as to investment policy, voting rights, and conduct of the business and affairs of any segregated account. Subject to any preemptive provision of federal law, any such amendment is subject to filing under s. 631.20 and approval by a majority of the policyholders in the segregated account.

632.45(3) (3) Marketing plan. Contracts under sub. (1), if they are not forms, may be issued only within the terms of a general marketing plan approved by the commissioner. The marketing plan shall be designed to protect the interests of the policyholders in regard to any voting rights and operation of the segregated account and amendment of the contract.

632.45 History History: 1975 c. 375; 1977 c. 153 s. 6; 1977 c. 339 s. 44; 1979 c. 89, 102, 177; 1989 a. 332; 2007 a. 168.



632.46 Incontestability and misstated age.

632.46  Incontestability and misstated age.

632.46(1) (1)  Incontestability of individual policies. Except under sub. (3) or (4) or for nonpayment of premiums, no individual life insurance policy may be contested after it has been in force from the date of issue for 2 years during the lifetime of the person whose life is at risk.

632.46(2) (2) Incontestability of group policies. Except under sub. (3) or (4) or for nonpayment of premiums, no group life insurance policy may be contested after it has been in force for 2 years from its date of issue and no coverage of any insured thereunder may be contested on the basis of a statement made by the insured relative to his or her insurability after the coverage has been in force on the insured for 2 years during the lifetime of the insured. No such statement may be used to contest coverage unless contained in a written instrument signed by the insured person.

632.46(3) (3) Misstated age or sex.

632.46(3)(a)(a) Subject to par. (b), if the age or sex of the person whose life is at risk is misstated in an application for a policy of life insurance and the error is not adjusted during the person's lifetime the amount payable under the policy is what the premium paid would have purchased if the age or sex had been stated correctly.

632.46(3)(b) (b) If the person whose life is at risk was, at the time the insurance was applied for, beyond the maximum age limit designated by the insurer, the insurer shall refund at least the amount of the premiums collected under the policy.

632.46(4) (4) Disability coverages and additional accident benefits. Despite subs. (1) and (2), disability coverages and additional accident benefits may be contested at any time on the ground of fraudulent misrepresentation.

632.46 History History: 1975 c. 373, 375, 422; 1979 c. 102.



632.47 Assignment of life insurance rights.

632.47  Assignment of life insurance rights.

632.47(1) (1)  General. Except as provided in sub. (3), the owner of any rights under a life insurance policy or annuity contract may assign any of those rights, including any right to designate a beneficiary and the rights secured under s. 632.57 or any other statute. An assignment valid under general contract law vests the assigned rights in the assignee subject, so far as reasonably necessary for the protection of the insurer, to any provisions in the insurance policy or annuity contract inserted to protect the insurer against double payment or obligation.

632.47(2) (2) Relative rights of assignee and beneficiary. The rights of a beneficiary under a life insurance policy or annuity contract are subordinate to those of an assignee, unless the beneficiary was effectively designated as an irrevocable beneficiary prior to the assignment.

632.47(3) (3) Prohibition on assignment. Assignment may be expressly prohibited by any of the following:

632.47(3)(a) (a) A group contract providing annuities as retirement benefits.

632.47(3)(b) (b) An annuity contract that is subject to transferability restrictions under any federal or state tax, employee benefit or securities law.

632.47 History History: 1975 c. 373, 375, 422; 1999 a. 30.



632.475 Life insurance policy loans.

632.475  Life insurance policy loans.

632.475(1) (1)  Definitions. In this section:

632.475(1)(a) (a) "Policy" includes a life insurance policy, a certificate issued by a fraternal benefit society and an annuity contract.

632.475(1)(b) (b) "Policy loan" means a loan by an insurer, including a premium loan, secured by the cash surrender value of a policy issued by the insurer.

632.475(1)(c) (c) "Policy year" means a year beginning on the anniversary date of a policy.

632.475(2) (2) Interest rates. A policy providing for policy loans shall contain a provision for a maximum interest rate on the loans in accordance with one but not both of the following:

632.475(2)(a) (a) A provision permitting an adjustable maximum rate established from time to time by the insurer.

632.475(2)(b) (b) A provision permitting a specified rate not exceeding 12% per year.

632.475(3) (3) Adjustable maximum rate. The rate of interest charged on a policy loan under sub. (2) (a) shall not exceed the higher of the following:

632.475(3)(a) (a) The rate used to compute the cash surrender values under the policy during the applicable period plus 1% per year.

632.475(3)(b) (b) Moody's corporate bond yield monthly average, as published by Moody's Investors Service, Inc., or its successor, for the month ending 2 months before the rate is applied. If the monthly average is no longer published, a comparable average shall be substituted by the commissioner by rule.

632.475(4) (4) Frequency of changes. If the maximum rate of interest is determined under sub. (2) (a) the policy shall contain a provision setting forth the frequency at which the rate is to be determined for that policy.

632.475(5) (5) Intervals and limits on changes. The maximum rate of interest for a policy subject to sub. (2) (a) shall be determined at regular intervals at least once every 12 months, but not more frequently than once in any 3-month period. At the intervals specified in the policy:

632.475(5)(a) (a) The rate being charged may be changed as permitted under sub. (3) but no such change shall be less than 0.5% per year; and

632.475(5)(b) (b) The rate being charged must be reduced to or below the maximum rate as determined under sub. (3) whenever the maximum is lower than the rate being charged by 0.5% or more per year.

632.475(6) (6) Notice. The life insurer shall:

632.475(6)(a) (a) Notify the policyholder of the initial rate of interest on the loan at the time a policy loan is made, if the loan is not a premium loan.

632.475(6)(b) (b) Notify the policyholder with respect to premium loans of the initial rate of interest on the loan as soon as it is reasonably practical to do so after making the initial loan. Notice need not be given to the policyholder when a further premium loan is added, except as provided in par. (c).

632.475(6)(c) (c) Send to policyholders with loans 30 days' advance notice of any increase in the interest rate.

632.475(7) (7) Coverage continuation. No policy may terminate in a policy year as the sole result of a change in the loan interest rate during that policy year. The insurer shall maintain coverage until it would have terminated if there had been no change.

632.475(8) (8) Policy provisions. The pertinent provisions of subs. (2) and (4) shall be set forth in substance in the policies to which they apply.

632.475 History History: 1981 c. 51; 1983 a. 215; 2001 a. 103.



632.48 Designation of beneficiary.

632.48  Designation of beneficiary.

632.48(1) (1)  Powers of policyholders. Subject to s. 632.47 (2), no life insurance policy or annuity contract may restrict the right of a policyholder or certificate holder:

632.48(1)(a) (a) Irrevocable designation of beneficiary. To make at any time an irrevocable designation of beneficiary effective at once or at some subsequent time; or

632.48(1)(b) (b) Change of beneficiary. If the designation of beneficiary is not explicitly irrevocable, to change the beneficiary without the consent of the previously designated beneficiary. Subject to s. 853.17, as between the beneficiaries, any act that unequivocally indicates an intention to make the change is sufficient to effect it.

632.48(2) (2) Protection of insurer. An insurer may prescribe formalities to be complied with for the change of beneficiaries, but formalities prescribed under this subsection shall be designed only for the protection of the insurer. The insurer discharges its obligation under the insurance policy or certificate of insurance if it pays a properly designated beneficiary unless it has actual notice of either an assignment or a change in beneficiary designation made under sub. (1) (b). It has actual notice if the prescribed formalities are complied with or if the change in beneficiary has been requested in the form prescribed by the insurer and delivered to an intermediary representing the insurer.

632.48(3) (3) Notice of changes. An insurer that receives a request from the department of health services under s. 49.47 (4) (cr) 2. for notification shall comply with the request and notify the department of any changes to or payments made under the annuity contract to which the request for notification relates.

632.48 History History: 1975 c. 373, 375, 422; 1979 c. 93; 2007 a. 20 ss. 3666, 9121 (6) (a).

632.48 Annotation Legislative Council Note, 1979: The amendment to sub. (2) adds a situation in which the insured has acted reasonably in dealing with a representative of the insurer. As between the insurer and the insured, the burden should fall upon the insurer if the agent makes an error of this kind. The insurer, of course, may have a cause of action against its agent. [Bill 20-S]

632.48 Annotation Under the facts of the case, the decedent's oral instruction to his attorney to change a beneficiary was a sufficient "act" under sub. (1) (b) even though the new beneficiary was not designated with sufficient specificity. Empire General Life Insurance v. Silverman, 135 Wis. 2d 143, 399 N.W.2d 910 (1987).



632.50 Estoppel from medical examination.

632.50  Estoppel from medical examination. If under the rules of any insurer issuing life insurance, its medical examiner has authority to issue a certificate of health, or to declare the proposed insured acceptable for insurance, and so reports to the insurer or its agent, the insurer is estopped to set up in defense of an action on the policy issued thereon that the proposed insured was not in the condition of health required by the policy at the time of issue or delivery, or that there was a preexisting condition not noted in the certificate or report, unless the certificate or report was procured through the fraudulent misrepresentation or nondisclosure by the applicant or proposed insured.

632.50 History History: 1975 c. 375.

632.50 Annotation Estoppel under this section may apply against insurers who seek a medical examiner's opinion regarding fitness for insurance without establishing any formal rules regarding the examiner's authority. Grosse v. Protective Life Insurance Co. 182 Wis. 2d 97, 513 N.W.2d 592 (1994).



632.56 Required group life insurance provisions.

632.56  Required group life insurance provisions. Every group life insurance policy shall contain the following:

632.56(1) (1) Evidence of insurability. A provision setting forth any conditions under which the insurer reserves the right to require a person eligible for insurance to furnish evidence of individual insurability satisfactory to the insurer as a condition to part or all of that coverage.

632.56(2) (2) Misstatement of age. A provision specifying that an equitable adjustment of premiums or of benefits or of both will be made if the age of an insured person has been misstated and clearly stating the method of adjustment.

632.56(3) (3) Facility of payment. A provision that any sum becoming due by reason of the death of an insured person is payable to the beneficiary designated by the insured person, subject to policy provisions if there is no designated beneficiary, and to any right reserved by the insurer in the policy and set forth in the certificate to pay at its option a part of the sum not exceeding $1,000 to any person appearing to the insurer to be equitably entitled thereto by reason of having incurred funeral or other expenses incident to the last illness or death of the insured person. This subsection does not apply to a policy issued to a creditor to insure his or her debtors.

632.56(4) (4) Nonforfeiture. If it is not term insurance, equitable nonforfeiture provisions, but they need not be the same provisions as are in individual policies.

632.56(5) (5) Grace period. A provision that the policyholder is entitled to a grace period of not less than 31 days for the payment of any premium due except the first. During the grace period the death benefit coverage shall continue in force, unless the policyholder gives the insurer advance written notice of discontinuance in accordance with the terms of the policy. The policy may provide that the policyholder shall be liable to the insurer for the payment of a proportional premium for the time the policy was in force during the grace period.

632.56 History History: 1975 c. 375, 421; 1979 c. 110 s. 60 (11).



632.57 Conversion option in group and franchise life insurance.

632.57  Conversion option in group and franchise life insurance.

632.57(1)(1)  Scope of application. This section applies to all group life insurance policies other than credit life insurance policies and applies to franchise life insurance policies providing term insurance renewable only while the insured is a member of the franchise unit.

632.57(2) (2) Conversion right upon loss of eligibility. If the insurance, or any portion of it, on a person insured under a policy covered by this section ceases because of termination of employment or of membership in the class or franchise unit eligible for coverage, the insurer shall, upon written application and payment of the first premium within 31 days after the termination, issue to the person, without evidence of insurability, an individual policy providing benefits reasonably similar in type and amount to those of the group or franchise insurance, but which need not include disability or other supplementary benefits.

632.57(3) (3) Terms of conversion.

632.57(3)(a)(a) Form of policy. The individual policy shall, at the option of the applicant, be on any form then customarily issued by the insurer, except term insurance, at the age and for the amount applied for.

632.57(3)(b) (b) Amount of coverage. The individual policy shall, at the option of the applicant, be in an amount as large as in the group or franchise life insurance which ceases, less any amount of insurance which has then matured as an endowment payable to the insured person, whether in one sum or in installments or in the form of an annuity.

632.57(3)(c) (c) Premium rates. The premium on the individual policy shall be at the customary rate then applied generally by the insurer to policies in the form and amount of the individual policy, to the class of risk to which the person then belongs without applying individual underwriting considerations, except as to occupation or avocation, and to the person's age on the effective date of the individual policy.

632.57(4) (4) Conversion upon termination of group or franchise insurance. If the group or franchise policy terminates or is amended so as to terminate the insurance of any class of insured persons, the insurer shall, on written application and payment of the first premium within 31 days after the termination, issue to any person whose insurance is thus terminated or amended, after having been in effect for at least 5 years, an individual policy on the same conditions as in subs. (2) and (3), less the amount of any other group or franchise insurance made available to the person within 31 days thereafter as a consequence of the termination or amendment. The group policy may provide that the maximum amount of insurance available under this subsection is an amount not less than $2,000 without a conversion charge and an additional amount not less than $3,000 by paying the insurer's usual conversion charge on the additional amount.

632.57(5) (5) Extension of claims under group or franchise policy. If a person insured under the group or franchise policy dies during the conversion period under sub. (2) to (4) and before an individual policy is effective, the amount of life insurance which the person would have been entitled to have issued as an individual policy shall be payable as a claim under the group or franchise policy, whether or not the person has applied for the individual policy or paid the first premium.

632.57 History History: 1975 c. 375, 421; 2001 a. 103.



632.60 Limitation on credit life insurance.

632.60  Limitation on credit life insurance. Nothing in chs. 600 to 646 authorizes licensees under s. 138.09 to require or accept insurance not permitted under s. 138.09 (7) (h).

632.60 History History: 1975 c. 375; 1979 c. 89.



632.62 Participating and nonparticipating policies.

632.62  Participating and nonparticipating policies.

632.62(1)(1)  Authorization.

632.62(1)(a)(a) Stock insurers. A stock insurer may issue both participating and nonparticipating life insurance policies and annuity contracts, subject to this section.

632.62(1)(b) (b) Fraternals and mutual insurers. A fraternal or mutual insurer issuing life insurance policies may issue only participating policies, except for the following situations in which it may issue nonparticipating policies:

632.62(1)(b)1. 1. Paid-up, temporary, pure endowment insurance and annuity settlements provided in exchange for lapsed, surrendered or matured policies;

632.62(1)(b)2. 2. Annuities beginning within one year of the making of the contract; and

632.62(1)(b)3. 3. Such term insurance policies as the commissioner may exempt by rule.

632.62(2) (2) Participation. Every participating policy shall by its terms give its holder full right to participate annually in the part of the surplus accumulations from the participating business of the insurer that are to be distributed.

632.62(3) (3) Accounting. Every insurer issuing both participating and nonparticipating policies shall separately account for the 2 classes of business and no part of the amounts accumulated or credited to the participating class may be voluntarily transferred to the nonparticipating class.

632.62(4) (4) Dividend payments.

632.62(4)(a)(a) Deferred dividends. No life insurance policy or certificate may be issued in which the accounting, apportionment and distribution of surplus is deferred for a period longer than one year.

632.62(4)(b) (b) Payment. Every insurer doing a participating business shall annually ascertain the surplus over required reserves and other liabilities. After setting aside such contingency reserves as may be considered necessary and be lawful, such reasonable nondistributable surplus as is needed to permit orderly growth, making provision for the payment of reasonable dividends upon capital stock and such sums as are required by prior contracts to be held on account of deferred dividend policies, the remaining surplus shall be equitably apportioned and returned as a dividend to the participating policyholders or certificate holders entitled to share therein. A dividend may be conditioned on the payment of the succeeding year's premium only on the first and second anniversaries of the policy.

632.62 History History: 1975 c. 373, 375, 422; 1979 c. 102.

632.62 Annotation Sub. (4) (b) mandates how a divisible surplus is to be determined. After the surplus is determined, then and only then must the insurer decide how to equitably apportion the surplus. An allocation to annuity policyholders before determining the surplus is contrary to the terms of the statute. Noonan v. Northwestern Mutual Life Insurance Co. 2004 WI App 154, 276 Wis. 2d 33, 687 N.W.2d 254, 03-1432.



632.64 Certification of disability.

632.64  Certification of disability. For the purpose of insurance policies that they issue, insurers doing a life insurance business in this state shall afford equal weight to a certification of disability signed by a physician with respect to matters within the scope of the physician's professional license, to a certification of disability signed by a chiropractor with respect to matters within the scope of the chiropractor's professional license, and to a certification of disability signed by a podiatrist with respect to matters within the scope of the podiatrist's professional license. This section does not require an insurer to treat a certificate of disability as conclusive evidence of disability.

632.64 History History: 1981 c. 55; 2009 a. 113.



632.66 Annuity contracts without life contingencies.

632.66  Annuity contracts without life contingencies. The commissioner may by rule authorize insurers to issue annuity contracts which are without life contingencies. If the commissioner authorizes insurers to issue annuity contracts without life contingencies, the commissioner shall promulgate rules regulating those contracts.

632.66 History History: 1987 a. 247.



632.67 Effect of power of attorney for health care.

632.67  Effect of power of attorney for health care. Executing a power of attorney for health care under ch. 155 may not be used to impair in any manner the procurement of a life insurance policy or to modify the terms of an existing life insurance policy. A life insurance policy may not be impaired or invalidated in any manner by the exercise of a health care decision by a health care agent on behalf of a person whose life is insured under the policy and who has authorized the health care agent under ch. 155.

632.67 History History: 1989 a. 200.



632.69 Life settlements.

632.69  Life settlements.

632.69(1)(1)  Definitions. In this section:

632.69(1)(a) (a) "Advertisement" means any written, electronic, or printed communication or any communication made by means of recorded telephone messages or transmitted on radio, television, the Internet, or similar communications media, including film strips, motion pictures, and videos, published, disseminated, circulated, or placed, directly or indirectly, before the public in this state for the purpose of creating an interest in or inducing a person to purchase or sell, assign, devise, bequeath, or transfer the death benefit or ownership of a policy or an interest in a policy pursuant to a life settlement contract.

632.69(1)(b) (b) "Broker" means a person who, on behalf of an owner and for a fee, commission, or other valuable consideration, offers or attempts to negotiate life settlement contracts between an owner and one or more providers, or one or more brokers. "Broker" does not include an attorney or certified public accountant who is retained to represent the owner and whose compensation is not paid directly or indirectly by the provider or purchaser.

632.69(1)(c) (c) "Business of life settlements" means an activity involved in the offering soliciting, negotiating, procuring, effectuating, purchasing, investing in, financing, monitoring, tracking, underwriting, selling, transferring, assigning, pledging, hypothicating, or in any other manner, acquiring an interest in a policy by means of a life settlement contract.

632.69(1)(d) (d) "Chronically ill" means any of the following:

632.69(1)(d)1. 1. Being unable to perform at least 2 activities of daily living, including eating, toileting, transferring, bathing, dressing, or continence.

632.69(1)(d)2. 2. Requiring substantial supervision to monitor the health and safety of the individual due to his or her severe cognitive impairment.

632.69(1)(d)3. 3. Having a level of disability similar to that described in subd. 1., as defined by the U.S. department of health and human services.

632.69(1)(e) (e) "Financing entity" means a person whose principal activity related to a life settlement is providing funds to effect the life settlement contract or purchase of one or more policies and who has an agreement in writing with one or more providers to finance the acquisition of life settlement contracts, including an underwriter, placement agent, lender, purchaser of securities, purchaser of a policy from a life settlement provider, credit enhancer, or any entity that has a direct ownership in a policy that is the subject of a life settlement contract. "Financing entity" does not include an investor that is not an accredited investor, as defined in 17 CFR 230.501 (a), or a purchaser.

632.69(1)(f) (f) "Financing transaction" means a transaction in which a licensed provider obtains financing from a financing entity including any secured or unsecured financing, any securitization transaction, or any securities offering which is either registered or exempt from registration under federal and state securities law.

632.69(1)(g) (g) "Fraudulent life settlement act" includes all of the following:

632.69(1)(g)1. 1. Acts or omissions that are committed by any person, or that a person permits its employees or its agents to engage in, for the purpose of pecuniary gain, including any of the following:

632.69(1)(g)1.a. a. Presenting, causing to be presented, or preparing with the knowledge or belief that it will be presented to or by a provider, broker, purchaser, financing entity, insurer, insurance producer, or any other person, false material information, or concealing material information, as part of, in support of, or concerning a fact material to an application for the issuance of a life settlement contract or a policy; the underwriting of a life settlement contract or a policy; a claim for payment or benefit under a life settlement contract or a policy; premiums paid on an insurance policy; payments and changes in ownership or beneficiary made in accordance with the terms of a life settlement contract or a policy; the reinstatement or conversion of a policy; the solicitation, offer, effectuation, or sale of a life settlement contract or a policy; the issuance of written evidence of a life settlement contract or a policy; or a financing transaction.

632.69(1)(g)1.b. b. Employing any plan, device, scheme, or artifice to defraud in the business of life settlements.

632.69(1)(g)1.c. c. Failing to disclose to an insurer, if the request for such disclosure has been made by the insurer, that the prospective owner has undergone a life expectancy evaluation by any person or entity other than the insurer or its authorized representatives in connection with the issuance of the policy.

632.69(1)(g)2. 2. Any of the following acts that any person does, or permits its employees or agents to do, in the furtherance of a fraud or to prevent the detection of a fraud:

632.69(1)(g)2.a. a. Removing, concealing, altering, destroying, or sequestering from the commissioner the assets or records of a licensee or other person engaged in the business of life settlements.

632.69(1)(g)2.b. b. Misrepresenting or concealing the financial condition of a licensee, financing entity, insurer, or other person.

632.69(1)(g)2.c. c. Transacting the business of life settlements in violation of laws requiring a license, certificate of authority, or other legal authority for the transaction of the business of life settlements.

632.69(1)(g)2.d. d. Filing with the commissioner or the chief insurance regulatory official of another jurisdiction a document containing false information or otherwise concealing information about a material fact from the commissioner or official.

632.69(1)(g)3. 3. Embezzlement, theft, misappropriation, or conversion of monies, funds, premiums, credits, or other property of a life settlement provider, insurer, insured, owner, or any other person engaged in the business of life settlements or insurance.

632.69(1)(g)4. 4. Recklessly entering into, negotiating, brokering, or otherwise dealing in a life settlement contract, the subject of which is a life insurance policy that was obtained by presenting false information concerning any fact material to the policy or by concealing for the purpose of misleading another information concerning any fact material to the policy, where the person or persons intended to defraud the policy's issuer, the provider, or the owner.

632.69(1)(g)5. 5. Attempting to commit; assisting, aiding, or abetting in the commission of; or conspiring to commit the acts or omissions specified in this paragraph.

632.69(1)(g)6. 6. Misrepresenting the state of residence of an owner to be a state that does not have a law substantially similar to this section for the purpose of evading or avoiding the provisions of this section.

632.69(1)(g)7. 7. STOLI.

632.69(1)(h) (h) "Licensee" means a provider or broker that holds a license under sub. (2).

632.69(1)(i) (i) "Life expectancy" means the arithmetic mean, considering medical records and appropriate experiential data, of the number of months an insured under the policy to be settled can be expected to live.

632.69(1)(j) (j)

632.69(1)(j)1.1. "Life settlement" means an agreement regarding the terms under which compensation or any thing of value will be paid, which compensation or thing of value is less than the expected death benefit of the policy but greater than the cash surrender value or accelerated death benefit available under the policy at the time of the application for the life settlement, in return for the owner's present or future assignment, transfer, sale, devise, or bequest of the death benefit or any interest in a policy. "Life settlement" includes all of the following:

632.69(1)(j)1.a. a. The transfer for compensation or value of ownership or beneficial interest in a trust or other entity that owns a policy that insures the life of a person residing in this state, if the trust or other entity was formed or availed of for the principal purpose of acquiring one or more policies or certificates of insurance.

632.69(1)(j)1.b. b. A written agreement for a loan or other lending transaction, secured primarily by an individual or group policy.

632.69(1)(j)1.c. c. A premium finance loan made for a policy on, before, or after the date of issuance of the policy but only if the loan proceeds are not used solely to pay premiums for the policy and any costs or expenses incurred by the lender or the borrower in connection with the financing, or if the owner receives on the date of the premium finance loan a guarantee of the future life settlement value of the policy, or if the owner agrees on the date of the premium finance loan to sell the policy or any interest in its death benefit on any date following the issuance of the policy.

632.69(1)(j)2. 2. "Life settlement" does not include any of the following:

632.69(1)(j)2.a. a. A policy loan by a life insurance company pursuant to the terms of the policy or accelerated death provisions contained in the policy, whether issued with the original policy or as a rider.

632.69(1)(j)2.b. b. Except as provided in subd. 1. c., a premium finance loan or any loan made by a bank or other licensed financial institution, provided that neither default on such loan nor the transfer of the policy in connection with such default is pursuant to an agreement or understanding with any other person for the purpose of evading regulation under this section.

632.69(1)(j)2.c. c. A collateral assignment of a policy by an owner.

632.69(1)(j)2.d. d. A loan made by a lender that does not violate s. 138.12, if the loan is not described in subd. 1. c. and is not otherwise a life settlement contract.

632.69(1)(j)2.e. e. An agreement where all the parties are closely related to the insured by blood or law, or have a lawful substantial economic interest in the continued life, health, and bodily safety of the person insured, or are trusts or other entities established primarily for the benefit of such parties.

632.69(1)(j)2.f. f. Any designation, consent, or agreement by an insured who is an employee of an employer in connection with the purchase by the employer, or trust established by the employer, of life insurance on the life of the employee.

632.69(1)(j)2.g. g. A bona fide business succession planning arrangement between one or more shareholders in a corporation or between a corporation and one or more of its shareholders or one or more trusts established by or for the benefit of its shareholders; between one or more partners in a partnership or between a partnership and one or more of its partners or one or more trusts established by or for the benefit of its partners; or between one or more members in a limited liability company or between a limited liability company and one or more of its members or one or more trusts established by or for the benefit of its members.

632.69(1)(j)2.h. h. An agreement, contract, or transaction that the commissioner excludes by rule under sub. (20) (a) after determining that the agreement, contract, or transaction is not intended to be regulated by this section.

632.69(1)(k) (k) "Life settlement contract" means a written document providing for and establishing the terms of a life settlement.

632.69(1)(L) (L) "Owner" means the owner of a policy or a certificate holder under a group policy who resides in this state, unless the context requires otherwise, and enters or seeks to enter into a life settlement contract. "Owner" does not include any of the following:

632.69(1)(L)1. 1. A licensee under this section, including a producer acting as a broker under this section.

632.69(1)(L)2. 2. A qualified institutional buyer, as defined in 17 CFR 230.144A (a) (1).

632.69(1)(L)3. 3. A financing entity.

632.69(1)(L)4. 4. A special purpose entity.

632.69(1)(L)5. 5. A related provider trust.

632.69(1)(m) (m) "Policy" means an individual or group policy, certificate, contract, or arrangement of life insurance owned by a resident of this state, regardless of whether delivered or issued for delivery in this state.

632.69(1)(n) (n) "Premium finance loan" means a loan made primarily for the purpose of making premium payments on a policy that is secured by an interest in the policy.

632.69(1)(o) (o) "Producer" means any person licensed in this state as a resident or nonresident insurance intermediary or agent who has received qualification or authority for life insurance coverage or a life line of coverage pursuant to s. 628.04.

632.69(1)(p) (p) "Provider" means a person, other than an owner, that enters into or effectuates a life settlement contract with an owner. "Provider" does not include:

632.69(1)(p)1. 1. A bank, savings bank, savings and loan association, credit union, or other licensed lending institution that takes an assignment of a policy solely as collateral for a loan.

632.69(1)(p)2. 2. A premium finance company making premium finance loans and exempted by the commissioner from the licensing requirement under the premium finance law under s. 138.12 that takes an assignment of a policy solely as collateral for a loan.

632.69(1)(p)3. 3. The issuer of a policy.

632.69(1)(p)4. 4. An authorized or eligible insurer that provides stop loss coverage or financial guaranty insurance to a provider, purchaser, financing entity, special purpose entity, or related provider trust.

632.69(1)(p)5. 5. Any natural person who enters into or effectuates no more than one agreement in a calendar year for the transfer of a policy for any value less than the expected death benefit.

632.69(1)(p)6. 6. A special purpose entity.

632.69(1)(p)7. 7. A related provider trust.

632.69(1)(p)8. 8. A purchaser.

632.69(1)(p)9. 9. A person that the commissioner excludes by rule under sub. (20) (a) after determining that the definition is not intended to cover the person.

632.69(1)(q) (q) "Purchase agreement" means a contract or agreement entered into by a purchaser, to which the owner is not a party, to purchase a settled policy or an interest in a settled policy for the purpose of deriving an economic benefit.

632.69(1)(r) (r) "Purchaser" means a person who provides a sum of money as consideration for a policy or an interest in the death benefits of a policy, or a person who owns or acquires or is entitled to a beneficial interest in a trust that owns a life settlement contract or is the beneficiary of a policy that has been or will be the subject of a life settlement contract, for the purpose of deriving an economic benefit. "Purchaser" does not include any of the following:

632.69(1)(r)1. 1. A licensee.

632.69(1)(r)2. 2. An accredited investor, as defined in 17 CFR 230.501 (a), or qualified institutional buyer, as defined in 17 CFR 230.114A (a) (1).

632.69(1)(r)3. 3. A financing entity.

632.69(1)(r)4. 4. A special purpose entity.

632.69(1)(r)5. 5. A related provider trust.

632.69(1)(s) (s) "Recklessly" means in conscious and clearly unjustifiable disregard of a substantial likelihood of the existence of the relevant facts or risks, the disregard involving a gross deviation from acceptable standards of conduct.

632.69(1)(t) (t) "Related provider trust" means a trust that is established by a licensed provider or a financing entity for the sole purpose of holding the ownership or beneficial interest in purchased policies in connection with a financing transaction and that has a written agreement with the licensed provider under which the licensed provider is responsible for ensuring compliance with all statutory and regulatory requirements and under which the trust agrees to make all records and files relating to life settlement transactions available to the commissioner as if those records were maintained directly by the licensed provider.

632.69(1)(u) (u) "Settled" means, with respect to a policy, acquired by a provider under a life settlement contract.

632.69(1)(v) (v) "Special purpose entity" means a corporation, partnership, trust, limited liability company, or other similar entity formed solely to provide either direct or indirect access to institutional capital markets either for a financing entity or provider or in connection with a transaction in which the securities in the special purpose entity are either acquired by the owner or by a qualified institutional buyer, as defined in 17 CFR 230.114A (a) (1) or pay a fixed rate of return commensurate with established asset-backed institutional capital markets.

632.69(1)(w) (w) "Stranger-originated life insurance" or "STOLI" means an act, practice, plan, or arrangement, individually or in concert with others, to initiate a life insurance policy for the benefit of a 3rd-party investor who, at the time of policy origination, has no insurable interest in the insured. STOLI includes cases in which life insurance is purchased with resources or guarantees from or through a person or entity who, at the time of policy inception, could not lawfully initiate the policy by the person or entity, and in which, at the time of inception, there is an arrangement or agreement, whether verbal or written, to directly or indirectly transfer the ownership of the policy or the policy benefits to a 3rd party. Trusts that are created to give the appearance of insurable interest, and are used to initiate policies for investors, violate insurable interest laws under s. 631.07 and the common law prohibition against wagering on life. STOLI does not include a loan, agreement, assignment, arrangement, or transaction set forth in sub. (1) (j) 2.

632.69(1)(x) (x) "Terminally ill" means having an illness or sickness that can reasonably be expected to result in death in 24 months or less.

632.69(2) (2) Licensing requirements.

632.69(2)(a)(a)

632.69(2)(a)1.1. No person may act as a provider or broker for an owner, without holding a license from the commissioner.

632.69(2)(a)2. 2. A licensed attorney or a certified public accountant who is retained to represent the owner and whose compensation is not paid directly or indirectly by the provider or purchaser may negotiate life settlement contracts on behalf of the owner without having to obtain a license as a broker.

632.69(2)(b) (b) An applicant shall make an application for a license to the commissioner on a form prescribed by the commissioner. For a broker's license, the applicant shall submit the fee specified in s. 601.31 (1) (mr), subject to s. 601.31 (2m). For a provider's license, the applicant shall submit the fee specified in s. 601.31 (1) (mm), subject to s. 601.31 (2m).

632.69(2)(c) (c) The commissioner may not issue a license under this subsection unless the applicant provides his or her social security number or its federal employer identification number or, if the applicant does not have a social security number, a statement made or subscribed under oath or affirmation that the applicant does not have a social security number. An applicant who is providing a statement that he or she does not have a social security number, shall provide that statement along with the application for a license on a form prescribed by the department of children and families. A licensee shall provide to the commissioner the licensee's social security number, statement the licensee does not have the social security number, or federal employment identification number of the licensee at the time that the annual license renewal fee is paid, if not previously provided. The commissioner shall disclose a social security number obtained from an applicant or licensee to the department of children and families in the administration of s. 49.22, as provided in a memorandum of understanding entered into under s. 49.857. The commissioner may disclose the social security number or federal employment identification number of an applicant or licensee to the department of revenue for the purpose of requesting certifications under s. 73.0301 and to the department of workforce development for the purpose of requesting certifications under s. 108.227.

632.69(2)(d) (d)

632.69(2)(d)1.1. The commissioner shall refuse to issue or renew a license under this subsection if the person is delinquent in court-ordered payments of child or family support, maintenance, birth expenses, medical expenses, or other expenses related to the support of a child or former spouse, or if the person fails to comply, after appropriate notice, with a subpoena or warrant issued by the department of children and families or a county child support agency under s. 59.53 (5) and related to paternity or child support proceedings, as provided in a memorandum of understanding entered into under s. 49.857.

632.69(2)(d)2. 2. The commissioner shall refuse to issue or renew a license under this subsection if the department of revenue certifies under s. 73.0301 that the applicant for the license or renewal of the license is liable for delinquent taxes or if the department of workforce development certifies under s. 108.227 that the applicant for the license or renewal of the license is liable for delinquent unemployment insurance contributions.

632.69(2)(e) (e) The applicant shall provide information that the commissioner may require on forms prepared by the commissioner. The commissioner may require the applicant, at any time, to fully disclose the identity of its partners, officers, employees, and stockholders, except stockholders owning fewer than 10 percent of the shares of an applicant whose shares are publicly traded. The commissioner may refuse to issue a license if not satisfied that any officer, employee, stockholder, or partner who may materially influence the applicant's conduct meets the standards of this section.

632.69(2)(f) (f) A license issued to a partnership, corporation, or other entity authorizes all members, officers, and designated employees to act as a licensee under the license, if those persons are named in the application or any supplements to the application.

632.69(2)(g) (g) Upon the filing of an application and the payment of the license fee, the commissioner shall make an investigation of each applicant and shall issue a license if the commissioner finds that the applicant satisfies all of the following:

632.69(2)(g)1. 1. If applying for a provider license, has provided a detailed plan of operation.

632.69(2)(g)2. 2. Is competent and trustworthy and intends to transact its business in good faith.

632.69(2)(g)3. 3. Has a good business reputation and has either the experience, training, or education so as to be qualified in the business for which the license is applicable.

632.69(2)(g)4. 4.

632.69(2)(g)4.a.a. If applying for a provider license, has demonstrated evidence of financial responsibility in a format prescribed by the commissioner through either a surety bond executed and issued by an insurer authorized to issue surety bonds in this state or a deposit of cash, certificates of deposit, or securities or any combination of those in the amount of $250,000. Any surety bond issued under this subd. 4. a. shall be in the favor of this state and shall specifically authorize recovery by the commissioner on behalf of any person in this state who sustains damages as the result of erroneous acts, failure to act, conviction of fraud, or conviction of unfair practices by the provider. The commissioner shall accept as evidence of financial responsibility proof that financial instruments in accordance with the requirements in this subd. 4. a. have been filed in one state where the applicant is licensed as a provider.

632.69(2)(g)4.b. b. If applying for a broker license, has provided proof of the acquisition of a policy of professional liability insurance in an amount that is satisfactory to the commissioner.

632.69(2)(g)5. 5. If the applicant is a legal entity, is formed or organized under the laws of this state or is a foreign legal entity authorized to transact business in this state, or provides a certificate of good standing from the state of its domicile.

632.69(2)(g)6. 6. Has provided to the commissioner an antifraud plan that meets the requirements of sub. (15) (i).

632.69(2)(g)7. 7. Has completed the initial training course under sub. (3) (e).

632.69(2)(h) (h) The commissioner may request evidence of financial responsibility under par. (g) 4. from an applicant at any time the commissioner deems necessary.

632.69(2)(i) (i) The commissioner shall not issue any license to any nonresident applicant, unless a written designation of an agent for service of process is filed and maintained with the commissioner or unless the applicant has filed with the commissioner the applicant's irrevocable consent that any action against the applicant may be commenced against the applicant by service of process on the commissioner in accordance with the procedures set forth in ss. 601.72 and 601.73.

632.69(2)(j) (j) Licenses may be renewed annually on July 1 upon payment of the fee specified in s. 601.31 (1) (ms) by a broker, or the fee specified in s. 601.31 (1) (mp) by a provider. Failure to pay the fee by the renewal date shall result in the automatic revocation of the license.

632.69(2)(k) (k) Each licensee shall file with the commissioner on or before the first day of March of each year an annual statement containing the information required under sub. (6) (a) and any information the commissioner requires by rule.

632.69(2)(L) (L) A provider may not use any person to perform the functions of a broker unless the person holds a current, valid license as a broker.

632.69(2)(m) (m) A broker may not use any person to perform the functions of a provider unless the person holds a current, valid license as a provider.

632.69(2)(n) (n) A provider or broker shall provide to the commissioner new or revised information about officers, partners, directors, members, designated employees, or stockholders, except stockholders owning fewer than 10 percent of the shares of a provider or broker whose shares are publicly traded, within 30 days of the change.

632.69(2)(o) (o) The insurer that issued the policy that is the subject of a life settlement contract may not be held responsible for any act or omission of a broker or provider arising out of or in connection with the life settlement, unless the insurer receives compensation for the placement of a life settlement contract from the broker or provider or from a purchaser in connection with the life settlement contract.

632.69(3) (3) Training.

632.69(3)(a)(a) An individual applicant for a license under sub. (2) or a licensee who engages in the business of life settlements in this state shall receive training to ensure all of the following:

632.69(3)(a)1. 1. The individual understands the relation of life settlement transactions to the integrity of a comprehensive financial plan of an owner.

632.69(3)(a)2. 2. The individual has adequate knowledge to competently discuss the material aspects of life settlements with an owner.

632.69(3)(a)3. 3. The individual complies with the laws of this state relating to life settlements.

632.69(3)(b) (b) Training required under this subsection must be approved by the commissioner and provided by an education provider that is approved by the commissioner. The commissioner may approve the training required under this subsection for continuing education under s. 628.04 (3). Training required under this subsection shall not increase the credit hours of continuing education required by statute or rule. Certification and reporting of completion of the required training shall comply with the requirements of s. Ins 28.07, Wis. Adm. Code. Any person failing to meet the requirements of this subsection shall be subject to the penalties imposed by the commissioner.

632.69(3)(c) (c) The satisfaction of the training requirements of another state that are substantially similar to the requirements set forth in this subsection, and are approved by the commissioner, satisfy the requirements of this subsection.

632.69(3)(d) (d) Training provided under this subsection shall include all of the following topics, at a minimum:

632.69(3)(d)1. 1. Legal structuring of life settlements.

632.69(3)(d)2. 2. Legal relationships among the parties to a life settlement.

632.69(3)(d)3. 3. Required disclosures and privacy requirements.

632.69(3)(d)4. 4. Ethical considerations in selling, soliciting, and negotiating life settlements.

632.69(3)(d)5. 5. Contract requirements.

632.69(3)(d)6. 6. Advertising.

632.69(3)(d)7. 7. Remedies.

632.69(3)(d)8. 8. Licensing requirements.

632.69(3)(d)9. 9. Additional matters as determined by the commissioner.

632.69(3)(e) (e) An individual applicant for a license under sub. (2) shall complete an initial training course of not less than 8 hours. An electronic confirmation of completion of initial training shall accompany the application for initial licensure. A licensee shall complete training of not less than 4 hours every 24 months after the initial training course. A person who holds a license under s. 632.68, 2007 stats., on November 1, 2010, shall complete initial training within 6 months after November 1, 2010.

632.69(4) (4) License suspension, revocation, or refusal to renew.

632.69(4)(a)(a) The commissioner may suspend, revoke, or refuse to renew the license of any licensee if, after a hearing, the commissioner finds any of the following:

632.69(4)(a)1. 1. Any material misrepresentation in the application for the license.

632.69(4)(a)2. 2. That the licensee or any officer, partner, member, or director of the licensee is guilty of fraudulent or dishonest practices, is subject to a final administrative action, or is otherwise shown to be untrustworthy or incompetent to act as a licensee.

632.69(4)(a)3. 3. If the licensee is a provider, that the licensee demonstrates a pattern of unreasonably withholding payments to owners.

632.69(4)(a)4. 4. That the licensee no longer meets the requirements for licensure.

632.69(4)(a)5. 5. That the licensee or any officer, partner, member, or director of the licensee has been convicted of a felony or of any misdemeanor of which criminal fraud is an element or has pleaded other than not guilty with respect to any felony or any misdemeanor of which criminal fraud or moral turpitude is an element, regardless whether a judgment of conviction has been entered by the court.

632.69(4)(a)6. 6. If the licensee is a provider, that the licensee has entered into any life settlement contract the form of which has not been approved by the commissioner under this section.

632.69(4)(a)7. 7. If the licensee is a provider, that the licensee has failed to honor obligations set out in a life settlement contract.

632.69(4)(a)8. 8. If the licensee is a provider, that the licensee has assigned, transferred, or pledged a settled policy to a person other than a provider licensed in this state, a purchaser, an accredited investor as defined in 17 CFR 230.501 (a) or a qualified institutional buyer as defined in 17 CFR 230.144A (a) (1), a financing entity, a special purpose entity, or a related provider trust.

632.69(4)(a)9. 9. That the licensee or any officer, partner, member, or key management personnel has violated any of the provisions of this section.

632.69(4)(b) (b) Nothing in this subsection limits the authority of the commissioner to summarily suspend a license under s. 227.51 (3).

632.69(4)(c) (c) The commissioner shall suspend a license if the licensee is delinquent in court-ordered payments of child or family support, maintenance, birth expenses, medical expenses, or other expenses related to the support of a child or former spouse or if the licensee fails to comply, after appropriate notice, with a subpoena or warrant issued by the department of children and families or a county child support agency under s. 59.53 (5) that is related to paternity or child support proceedings, as provided in a memorandum of understanding entered into under s. 49.857.

632.69(4)(d) (d) The commissioner shall revoke the license of a licensee if the department of revenue certifies under s. 73.0301 that the licensee is liable for delinquent taxes or if the department of workforce development certifies under s. 108.227 that the licensee is liable for delinquent unemployment insurance contributions.

632.69(5) (5) Contract requirements.

632.69(5)(a)(a) No person may use a life settlement contract form or provide to an owner a disclosure statement form in this state unless first filed with and approved by the commissioner. The form is approved if the commissioner does not disapprove of the form within 30 days after filing or within a 30-day extension of that period ordered by the commissioner before the expiration of the first 30 days. To disapprove a form, the commissioner shall state in writing the reasons for disapproval sufficiently explicitly that the licensee is provided reasonable guidance in reformulating its forms. The commissioner shall disapprove a life settlement contract form or disclosure statement form if the commissioner determines the form or provisions contained in the form fail to meet the requirements of this section, are unreasonable, are contrary to the interests of the public, or are otherwise misleading or unfair to the owner.

632.69(5)(b) (b) No insurer may, as a condition of responding to a request for verification of coverage or in connection with the transfer of a policy under a life settlement contract, require that the owner, insured, provider, or broker sign any form, disclosure, consent, waiver, or acknowledgment that has not been expressly approved by the commissioner for use in connection with life settlement contracts in this state.

632.69(6) (6) Reporting requirements and privacy.

632.69(6)(a)(a)

632.69(6)(a)1.1. In addition to any other requirements, the annual statement that is filed with the commissioner shall specify the total number, aggregate face amount, and life settlement proceeds of policies settled during the immediately preceding calendar year, together with a breakdown of the information by policy issue year. The annual statement shall also include the names of the insurance companies whose policies have been settled and the brokers that were involved in settling the policies. Each provider shall provide in the annual statement any information about any policy settled within 5 years of policy issuance that the commissioner may prescribe by rule.

632.69(6)(a)2. 2. Information provided in the annual statement shall be limited to those transactions in which the owner is a resident of this state and shall not include individual transaction data regarding the business of life settlements or information that there is a reasonable basis to believe could be used to identify the owner or the insured.

632.69(6)(a)3. 3. Every provider that willfully fails to file an annual statement as required in this section, or willfully fails to reply within 30 days to a written inquiry by the commissioner regarding the annual statement, shall be subject to a forfeiture under s. 601.64 (3) (c) and to license suspension, revocation, or nonrenewal.

632.69(6)(b) (b) A provider, broker, insurance company, producer, information bureau, rating agency or company, or any other person with actual knowledge of an insured's identity, shall not disclose the identity of an insured or information that there is a reasonable basis to believe could be used to identify the insured or the insured's financial or medical information to any other person unless one of the following applies:

632.69(6)(b)1. 1. The disclosure is necessary to effect a life settlement contract between the owner and a provider, and the owner and insured have provided prior written consent to the disclosure.

632.69(6)(b)2. 2. The disclosure is necessary to effectuate a sale of life settlement contracts, or interests in life settlement contracts, as investments, if the sale is conducted in accordance with applicable state and federal securities law and if the owner and the insured have both provided prior written consent to the disclosure.

632.69(6)(b)3. 3. The disclosure is provided in response to an investigation or examination by the commissioner or any other governmental officer or agency or pursuant to the requirements of sub. (15).

632.69(6)(b)4. 4. The disclosure is a term or condition of the transfer of a policy by one provider to another provider. In such cases, the receiving provider shall be required to comply with the confidentiality requirements of this subsection.

632.69(6)(b)5. 5. The disclosure is necessary to allow the provider or broker or their authorized representatives to make contacts for the purpose of determining health status. For the purposes of this subdivision, "authorized representative" does not include any person who has or may have any financial interest in the life settlement contract other than a provider, broker, financing entity, related provider trust, or special purpose entity. A provider or broker shall require its authorized representative to agree in writing to adhere to the privacy provisions of this subsection.

632.69(6)(b)6. 6. The disclosure is required to purchase stop loss coverage.

632.69(6)(c) (c) Nonpublic personal information solicited or obtained in connection with a proposed or actual life settlement contract shall be subject to all applicable laws of this state relating to confidentiality of nonpublic personal information.

632.69(7) (7) Examinations and alternatives.

632.69(7)(a)(a) The commissioner may, whenever the commissioner determines it is necessary in order to be informed about any matter related to the enforcement of this section, examine the business and affairs of any licensee or applicant for a license, under the provisions of ss. 601.43 to 601.45.

632.69(7)(b) (b) The commissioner shall consider names and individual identification data for all owners, purchasers, and insureds private and confidential information and shall not disclose names or identification data unless the disclosure is to another regulator or is required by law.

632.69(7)(c) (c)

632.69(7)(c)1.1. A person required to be licensed by this section shall for 5 years retain, and make available to the commissioner for inspection at all reasonable times in accordance with s. 601.42, copies of all of the following:

632.69(7)(c)1.a. a. Proposed, offered, or executed life settlement contracts, purchase agreements, underwriting documents, policy forms, and applications from the date of the proposal, offer, or execution of a life settlement contract or purchase agreement, whichever is later.

632.69(7)(c)1.b. b. All checks, drafts, or other evidence and documentation related to the payment, transfer, deposit, or release of funds from the date of the financing transaction, life settlement, or purchase agreement.

632.69(7)(c)1.c. c. All other records and documents related to the requirements of this section.

632.69(7)(c)2. 2. Records required to be retained under subd. 1. must be legible and complete and may be retained in paper, photograph, microprocess, magnetic, mechanical or electronic media, or by any process that accurately reproduces or forms a durable medium for reproduction of a record.

632.69(8) (8) Disclosures to owner; disclosure to insured.

632.69(8)(a)(a)

632.69(8)(a)1.1. With each application for a life settlement, a provider or broker shall disclose to the owner, in a separate document that is signed by the owner and the provider or broker, at least all of the following information no later than the time the application for the life settlement is signed by all parties:

632.69(8)(a)1.a. a. That there are possible alternatives to life settlement contracts, including any accelerated death benefits or policy loans offered under the owner's policy.

632.69(8)(a)1.b. b. That the broker represents exclusively the owner, and not the insurer or the provider, and owes a fiduciary duty to the owner, including the duty to act according to the owner's instructions and in the best interest of the owner.

632.69(8)(a)1.c. c. That some or all of the proceeds of the life settlement may be taxable under federal income tax and state franchise and income tax laws, and the owner should seek assistance from a professional tax advisor.

632.69(8)(a)1.d. d. That proceeds from a life settlement may be subject to the claims of creditors.

632.69(8)(a)1.e. e. That receipt of proceeds from a life settlement may adversely affect the owner's eligibility for Medical Assistance or other government benefits or entitlements, and the owner should seek advice from the appropriate government agencies.

632.69(8)(a)1.f. f. That the owner has a right to rescind a life settlement contract before the earlier of 30 calendar days after the date upon which the life settlement contract is executed by all parties or 15 calendar days after the life settlement proceeds have been paid to the owner, as provided in sub. (11) (d). Rescission, if exercised by the owner, is effective only if both notice of the rescission is given and the owner repays all proceeds and any premiums, loans, and loan interest paid on account of the life settlement within the rescission period. If the insured dies during the rescission period, the life settlement contract is rescinded, subject to repayment by the owner or the owner's estate to the provider or purchaser of all life settlement proceeds, and any premiums, loans, and loan interest that have been paid by the provider or purchaser, which shall be repaid within 60 calendar days of the death of the insured.

632.69(8)(a)1.g. g. That funds will be sent to the owner within 3 business days after the provider has received the insurer's or group administrator's written acknowledgement that ownership of the policy or interest in the certificate has been transferred and the beneficiary has been designated.

632.69(8)(a)1.h. h. That entering into a life settlement contract may cause other rights or benefits, including conversion rights and waiver of premium benefits that may exist under the policy, to be forfeited by the owner, and the owner should seek assistance from a professional financial advisor.

632.69(8)(a)1.i. i. The language: "All medical, financial, or personal information solicited or obtained by a provider or broker about an insured, including the insured's identity or the identity of family members, a spouse, or a significant other, may be disclosed as necessary to effect the life settlement between the owner and provider. If you are asked to provide this information, you will be asked to consent to the disclosure. The information may be provided to someone who buys the policy or provides funds for the purchase. You may be asked to renew your permission to share information every 2 years."

632.69(8)(a)1.j. j. That, following execution of a life settlement contract, the insured may be contacted for the purpose of determining the insured's health status and to confirm the insured's residential or business street address and telephone number, or as otherwise allowed in this section. This contact shall be limited to once every 3 months if the insured has a life expectancy of more than one year and no more than once per month if the insured has a life expectancy of one year or less. All such contacts with the insured shall be made only by a provider licensed in the state in which the owner resided at the time of the life settlement, or by an authorized representative of the provider.

632.69(8)(a)2. 2. At the time the disclosures in subd. 1. are provided, the broker or provider shall provide to the owner a brochure describing the process of life settlements that is approved by the commissioner.

632.69(8)(b) (b) A provider shall disclose to the owner, either conspicuously displayed in the life settlement contract or in a separate document signed by the owner, at least all of the following information no later than the date the life settlement contract is signed by all parties:

632.69(8)(b)1. 1. The affiliation, if any, between the provider and the issuer of the policy to be settled.

632.69(8)(b)2. 2. The name, business address, and telephone number of the provider.

632.69(8)(b)3. 3. Any affiliation or contractual arrangements between the provider and the purchaser.

632.69(8)(b)4. 4. If a policy to be settled has been issued as a joint policy or involves family riders or any coverage of a life other than that of the insured under the policy to be settled, the possible loss of coverage on the other lives under the policy, together with a statement advising the owner to consult with the insurer issuing the policy for advice concerning the proposed life settlement.

632.69(8)(b)5. 5. The dollar amount of the current death benefit that will be payable to the provider under the policy. If known, the provider shall also disclose the availability of any additional guaranteed insurance benefits, the dollar amount of any accidental death and dismemberment benefits under the policy, and the extent to which the owner's interest in those benefits will be transferred as a result of the life settlement contract.

632.69(8)(b)6. 6. That the funds will be escrowed with an independent 3rd party during the transfer process; the name, business address, and telephone number of the independent 3rd party escrow agent; and that the owner may inspect or receive copies of the relevant escrow or trust agreements or documents.

632.69(8)(c) (c) A broker shall disclose to the owner, either conspicuously displayed in the life settlement contract or in a separate document signed by the owner, at least all of the following information no later than the date the life settlement contract is signed by all parties:

632.69(8)(c)1. 1. The name, business address, and telephone number of the broker.

632.69(8)(c)2. 2. A full, complete, and accurate description of all offers, counteroffers, acceptances, and rejections related to the proposed life settlement contract.

632.69(8)(c)3. 3. A written statement of any affiliation or contractual arrangement between the broker and any person making an offer in connection with the proposed life settlement contract.

632.69(8)(c)4. 4. The amount of the broker's compensation, including anything of value paid or given to the broker for the placement of the policy.

632.69(8)(c)5. 5. If any portion of the broker's compensation is taken from a proposed life settlement, the total amount of the life settlement offer and the percentage of the life settlement comprised by the broker's compensation.

632.69(8)(d) (d) If the provider transfers ownership or changes the beneficiary of the policy, the provider shall communicate in writing the change in ownership or beneficiary to the insured within 20 days after the change.

632.69(9) (9) Disclosures to purchaser.

632.69(9)(a)(a)

632.69(9)(a)1.1. A provider shall disclose to a purchaser, conspicuously displayed in the purchase agreement or in a separate document signed by the purchaser and provider, at least all of the following information prior to the date the purchase agreement is signed by all parties:

632.69(9)(a)1.a. a. That the purchaser will receive no returns, including dividends and interest, until the insured dies and a death claim payment is made.

632.69(9)(a)1.b. b. That the actual rate of return on a life settlement contract is dependent upon an accurate projection of the insured's life expectancy and the actual date of the insured's death and that an annual guaranteed rate of return is not determinable.

632.69(9)(a)1.c. c. That the settled policy should not be considered a liquid purchase since it is impossible to predict the exact timing of its maturity and the funds are not available until the death of the insured and that there is no established secondary market for resale of a settled policy by the purchaser.

632.69(9)(a)1.d. d. That the purchaser may lose all benefits or may receive substantially reduced benefits if the insurer goes out of business during the contract term of the life settlement investment.

632.69(9)(a)1.e. e. That the purchaser is responsible for payment of the insurance premiums or other costs related to the policy, if required by the terms of the purchase agreement, even if the insured returns to health, and that the payments may reduce the purchaser's return. If a party other than the purchaser is responsible for the payment, the name and address of the party responsible for payment shall be disclosed.

632.69(9)(a)1.f. f. The amount of the premiums, if applicable.

632.69(9)(a)1.g. g. The name, business address, and telephone number of the independent 3rd party providing escrow services and any relationship to the broker.

632.69(9)(a)1.h. h. The amount of any trust fees or expenses to be charged the purchaser.

632.69(9)(a)1.i. i. Whether the purchaser is entitled to a refund of all or part of the purchaser's investment under the purchase agreement if the policy is later determined to be null and void.

632.69(9)(a)1.j. j. That group policies may contain limitations or caps in the conversion rights, that additional premiums may have to be paid if the policy is converted, the name of the party responsible for payment of any additional premiums, and that if a group policy is terminated and replaced by another group policy, there may be no right to convert the original coverage.

632.69(9)(a)1.k. k. The risks associated with policy contestability, including the risk that the purchaser will have no claim or only a partial claim to death benefits should the insurer rescind the policy within the contestability period.

632.69(9)(a)1.L. L. Whether the purchaser will be the owner of the policy in addition to being the beneficiary, and if the purchaser is the beneficiary only and not also the owner, the special risks associated with that status, including the risk that the beneficiary may be changed or the premium may not be paid.

632.69(9)(a)1.m. m. The experience and qualifications of the person who determines the life expectancy of the insured, including in-house staff, independent physicians, and specialty firms that weigh medical and actuarial data, the information the projection is based on, and the relationship of the projection maker to the provider, if any.

632.69(9)(a)2. 2. At the time the disclosures in subd. 1. are provided, the provider shall provide to the purchaser a brochure approved by the commissioner describing the process of the purchase of a settled policy.

632.69(9)(b) (b) A provider shall disclose to a purchaser, in a document signed by the purchaser and provider, at least all of the following no later than at the time of the assignment, transfer, or sale of all of or an interest in a policy:

632.69(9)(b)1. 1. All the life expectancy certifications obtained by the provider in the process of determining the price to be paid to the owner.

632.69(9)(b)2. 2. Whether the premium payments or other costs related to the policy have been escrowed and, if so, the date upon which the escrowed funds will be depleted, whether the purchaser will be responsible for payment of premiums after the depletion of escrowed funds, and the amount of the premium if the purchaser is responsible for payment.

632.69(9)(b)3. 3. Whether the premiums or other costs related to the policy have been waived and, if so, whether the purchaser will be responsible for payment of the premiums if the insurer that issued the policy terminates the waiver after purchase and, if so, the amount of the premiums.

632.69(9)(b)4. 4. Whether the type of policy offered or sold is whole life, term life, universal life, a group policy, or another type of policy, any additional benefits contained in the policy, and the current status of the policy.

632.69(9)(b)5. 5. If the policy is term insurance, the special risks associated with term insurance including the purchaser's responsibility for additional premiums if the owner continues the term policy at the end of the current term.

632.69(9)(b)6. 6. Whether the policy is contestable.

632.69(9)(b)7. 7. Whether the insurer that issued the policy has any additional rights that could negatively affect or extinguish the purchaser's rights under the purchase agreement and, if so, what those rights are and under what conditions those rights are activated.

632.69(9)(b)8. 8. The name and address of the person responsible for monitoring the insured's condition, how often the monitoring is done, how the date of death is determined, and how and when the information will be transmitted to the purchaser.

632.69(10) (10) Disclosure to insurer. Before initiating a plan, transaction, or series of transactions, a broker or provider shall fully disclose to the insurer a plan, transaction, or series of transactions to which the broker or provider is a party to originate, renew, continue, or finance a policy with the insurer for the purpose of engaging in the business of life settlements at any time prior to, or during the first 5 years after, issuance of the policy.

632.69(11) (11) General requirements.

632.69(11)(a)(a)

632.69(11)(a)1.1. Before entering into a life settlement contract, a provider shall obtain all of the following:

632.69(11)(a)1.a. a. If the owner is the insured, a written statement from a licensed attending physician that the owner is of sound mind and under no constraint or undue influence to enter into a life settlement contract.

632.69(11)(a)1.b. b. A document in which the insured consents to the release of his or her medical records to a licensed provider, licensed broker, and the insurer that issued the policy covering the life of the insured.

632.69(11)(a)2. 2. Within 20 days after an owner executes documents necessary to transfer any rights under a policy or within 20 days after the owner enters any agreement, option, promise, or any other form of understanding, express or implied, to settle the policy, the provider shall give written notice to the insurer that issued the policy that the policy has or will become a settled policy.

632.69(11)(a)3. 3. The provider shall deliver a copy of the medical release required under subd. 1. b., a copy of the owner's application for the life settlement contract, the notice required under subd. 2., and a request for verification of coverage to the insurer that issued the policy that is the subject of the life settlement. The provider shall use a form created by the National Association of Insurance Commissioners for verification of coverage unless the commissioner develops and approves another form.

632.69(11)(a)4. 4. The insurer shall respond to a request for verification of coverage that is submitted on an approved form by a provider or broker within 30 calendar days after the date the request is received and shall indicate whether, based on the medical evidence and documents provided, the insurer intends to pursue an investigation regarding the validity of the insurance contract or possible fraud. The insurer shall accept a request for verification of coverage made on a form created by the National Association of Insurance Commissioners or any other form approved by the commissioner, and shall accept an original, facsimile, or electronic copy of the request and any accompanying signed authorization.

632.69(11)(a)5. 5. Before or at the time of execution of the life settlement contract, the provider shall obtain a witnessed document in which the owner does all of the following:

632.69(11)(a)5.a. a. Consents to the life settlement contract.

632.69(11)(a)5.b. b. Represents that he or she has a complete understanding of the life settlement contract.

632.69(11)(a)5.c. c. Represents that he or she has a complete understanding of the benefits of the policy.

632.69(11)(a)5.d. d. Acknowledges that he or she is entering into the life settlement contract freely and voluntarily.

632.69(11)(a)5.e. e. If applicable, acknowledges that the insured has a terminal or chronic illness and that the terminal or chronic illness or condition was diagnosed after the policy was issued.

632.69(11)(a)6. 6. If a broker performs any of the activities required in subd. 1., 2., 3., or 5., the provider shall be considered to have performed that activity.

632.69(11)(b) (b) All medical information solicited or obtained by any licensee shall be subject to the applicable provisions of state law relating to confidentiality of medical information, including s. 610.70.

632.69(11)(c) (c) All life settlement contracts entered into in this state shall provide the owner with an absolute right to rescind the contract before the earlier of 30 calendar days after the date on which the life settlement contract is executed by all parties or 15 calendar days after the life settlement proceeds have been sent to the owner as provided in par. (d). Rescission by the owner may be conditioned upon the owner both giving notice and repaying to the provider, within the rescission period, all proceeds of the settlement and any premiums, loans, and loan interest paid by or on behalf of the provider in connection with or as a consequence of the life settlement. If the insured dies during the rescission period, the life settlement contract is rescinded, subject to repayment, within 60 calendar days after the death of the insured, by the owner or the owner's estate to the provider or purchaser of all life settlement proceeds and any premiums, loans, and loan interest that have been paid by the provider or purchaser. If a life settlement contract is rescinded under this paragraph, ownership of the policy shall revert to the owner or the owner's estate if the owner is deceased, irrespective of any transfer of ownership of the policy by the owner, provider, or any other person. In the event of any rescission, if the provider has paid commissions or other compensation to a broker in connection with the rescinded life settlement contract, the broker shall refund the commissions and compensation to the provider within 5 business days following receipt of written demand from the provider, which demand shall be accompanied by the applicable document initiating the rescission within the rescission period, either the owner's notice of rescission or the notice of death of the insured.

632.69(11)(d) (d) The provider shall instruct the owner to send the executed documents required to effect the change in ownership, assignment, or change in beneficiary directly to the independent escrow agent. Within 3 business days after the date the independent escrow agent receives the documents, or after the date the provider receives the documents if the owner erroneously provides the documents directly to the provider, the provider shall pay or transfer the proceeds of the life settlement into an escrow or trust account that is maintained in a state or federally chartered financial institution whose deposits are insured by the Federal Deposit Insurance Corporation and managed by an independent trustee or escrow agent. Upon payment of the life settlement proceeds into the escrow account, the independent escrow agent shall deliver the original change in ownership, assignment, or change in beneficiary form to the provider or related provider trust or other designated representative of the provider. Upon the escrow agent's receipt of acknowledgement of the properly completed transfer of ownership, assignment, or designation of beneficiary from the insurer, the independent escrow agent shall pay the life settlement proceeds to the owner.

632.69(11)(e) (e) Failure to tender the life settlement proceeds to the owner within the time set forth in the disclosure under sub. (8) (a) 1. g., renders the life settlement contract voidable by the owner for lack of consideration until the time the proceeds are tendered to and accepted by the owner. Funds are sent by a provider to an owner as of the date that the escrow agent either releases funds for wire transfer to the owner or places a check for delivery to the owner via the U.S. postal service or other nationally recognized delivery service.

632.69(11)(f) (f) For the purpose of determining the health status of the insured after the life settlement has occurred, only the provider or broker licensed in this state or a person it authorizes may contact the insured. Contact with the insured shall be limited to once every 3 months for an insured with a life expectancy of more than one year, and to no more than once per month for an insured with a life expectancy or one year or less. The provider or broker shall explain the procedure for the contacts to the owner at the time the life settlement contract is entered into. The limitations in this paragraph do not apply to any contacts with an insured for reasons other than determining the insured's health status. Providers and brokers shall be responsible for the actions of a person they authorize to make the contact.

632.69(12) (12) Prohibited contracts; required form; acknowledgement; fiduciary duty.

632.69(12)(a)(a) No person may enter into a life settlement contract at any time before the application or issuance of a policy that is the subject of a life settlement contract or within a 5-year period commencing with the date of issuance of the policy unless any of the following conditions have been met:

632.69(12)(a)1. 1. The owner certifies to the provider that, within the 5-year period, the policy was issued upon the owner's exercise of conversion rights arising out of a group or individual policy, provided the total of the time covered under the conversion policy plus the time covered under the prior policy is at least 60 months. The time covered under the group policy shall be calculated without regard to any change in insurance carriers, if the coverage has been continuous and under the same group sponsorship.

632.69(12)(a)2. 2. The owner submits independent evidence to the provider that any of the following conditions have been met within the 5-year period:

632.69(12)(a)2.a. a. The owner or insured is terminally or chronically ill.

632.69(12)(a)2.b. b. The owner's spouse or child dies.

632.69(12)(a)2.c. c. The owner divorces his or her spouse.

632.69(12)(a)2.d. d. The owner retires from full-time employment.

632.69(12)(a)2.e. e. The owner becomes physically or mentally disabled and a physician determines that the disability prevents the owner from maintaining full-time employment.

632.69(12)(a)2.f. f. A final order, judgment, or decree is entered by a court of competent jurisdiction, on the application of a creditor of the owner, adjudicating the owner bankrupt or insolvent, approving a petition seeking reorganization of the owner, or appointing a receiver, trustee, or liquidator to all or a substantial part of the owner's assets.

632.69(12)(a)2.g. g. The sole beneficiary of the policy is a family member of the owner and the beneficiary dies.

632.69(12)(a)2.h. h. The owner is a charitable organization with an insurable interest that has received from the federal Internal Revenue Service a determination letter that is currently in effect stating that the charitable organization is described in section 501 (c) (3) of the Internal Revenue Code and is exempt from federal income taxation under section 501 (a) of the Internal Revenue Code.

632.69(12)(a)2.i. i. The owner or insured disposes of ownership interests in a closely held corporation pursuant to the terms of a buyout or other similar agreement in effect at the time the policy was initially issued.

632.69(12)(a)2.j. j. Other circumstances exist that are established as eligible exemptions by the commissioner by rule, including substantial adverse financial circumstances or other factors substantially affecting the owner.

632.69(12)(a)3. 3. The owner certifies to the provider that the owner is entering into a life settlement contract more than 2 years after the date of issuance of a policy and, with respect to the policy, at all times before the date that is 2 years after policy issuance all of the following conditions are met:

632.69(12)(a)3.a. a. Policy premiums are funded exclusively with unencumbered assets, including an interest in the policy being financed only to the extent of its net cash surrender value, provided by, or full recourse liability incurred by, the owner or a person described in sub. (1) (j) 2. e.

632.69(12)(a)3.b. b. There is no agreement or understanding with any other person to guarantee any liability or to purchase, or stand ready to purchase, the policy, including through an assumption or forgiveness of a loan.

632.69(12)(a)3.c. c. Neither the insured nor the policy has been evaluated for settlement.

632.69(12)(b) (b) Copies of the independent evidence described in par. (a) 2. and documents required by sub. (11) (a) shall be submitted to the insurer when the provider entering into a life settlement contract with an owner submits a request to the insurer for verification of coverage. The provider shall submit, along with the copies, a letter of attestation from the provider that the copies are true and correct copies of the documents received by the provider.

632.69(12)(c) (c) If the provider submits to the insurer a copy of the owner's certification under par. (a) 1. or 3. or independent evidence under par. (a) 2. when the provider submits a request to the insurer to effect the transfer of the policy to the provider, the copy conclusively establishes that the life settlement contract satisfies the requirements of this subsection and the insurer shall timely respond to the request.

632.69(12)(d) (d) No insurer may, as a condition of responding to a request for verification of coverage or effecting the transfer of a policy pursuant to a life settlement contract, require that the owner, insured, provider, or broker sign any form, disclosure, consent, or waiver that has not been expressly approved by the commissioner for use in connection with life settlement contracts in this state.

632.69(12)(e) (e) Upon receipt of a properly completed request for change of ownership or beneficiary of a policy, the insurer shall respond in writing within 30 calendar days with acknowledgement confirming that the change has been effected or specifying the reasons why the requested change cannot be processed.

632.69(12)(f) (f) A broker represents only the owner and owes a fiduciary duty to the owner to act according to the owner's instructions and in the best interest of the owner, notwithstanding the manner in which the broker is compensated.

632.69(13) (13) Prohibited practices and conflicts of interest.

632.69(13)(a)(a) No person may enter into a life settlement contract if the person knows or reasonably should have known that the policy that is the subject of the life settlement contract was obtained by means of a false, deceptive, or misleading application for the policy.

632.69(13)(b) (b) No person may engage in any transaction, practice, or course of business if the person knows or reasonably should know that the intent is to avoid the notice requirements of this section.

632.69(13)(c) (c) No person may engage in any fraudulent act or practice in connection with any transaction relating to any life settlement involving an owner.

632.69(13)(d) (d) No person may issue, solicit, market, or otherwise promote the purchase of a policy for the primary purpose of or with a primary emphasis on settling the policy.

632.69(13)(e) (e) No person may enter into a premium finance agreement with any person or agency, or any person affiliated with such person or agency, pursuant to which the person who is providing premium financing receives any proceeds, fees, or other consideration, directly or indirectly, from the policy or owner of the policy or any other person with respect to the premium finance agreement or any life settlement contract or other transaction related to the policy that is in addition to the amounts required to pay the principal, interest, and service charges related to policy premiums pursuant to the premium finance agreement or subsequent sale of the agreement. Any payments, charges, fees, or other amounts in addition to the amounts required to pay the principal, interest, and service charges related to policy premiums paid under the premium finance agreement shall be remitted to the original owner of the policy or to the owner's estate if the owner is not living at the time of the determination of the overpayment.

632.69(13)(f) (f) With respect to any life settlement contract or policy, no broker may knowingly solicit an offer from, effectuate a life settlement with, or make a sale to any provider, purchaser, financing entity, or related provider trust that is controlling, controlled by, or under common control with the broker unless the relationship is disclosed to the owner.

632.69(13)(g) (g) With respect to any life settlement contract or policy, no provider may knowingly enter into a life settlement contract with an owner, if, in connection with the life settlement contract, anything of value will be paid to a broker that is controlling, controlled by, or under common control with the provider or the purchaser, financing entity, or related provider trust that is involved in the life settlement contract unless the relationship is disclosed to the owner.

632.69(13)(h) (h) No life settlement promotional, advertising, or marketing materials may represent that the insurance is "free" for any period of time, or include any reference that would cause an owner to reasonably believe that the insurance is free for any period of time.

632.69(13)(i) (i) No producer, insurer, broker, or provider may make any statement or representation to an applicant or policyholder in connection with the sale or financing of a policy to the effect that the insurance is free or without cost to the policyholder for any period of time unless provided in the policy.

632.69(14) (14) Advertisements of life settlement contracts and purchase agreements.

632.69(14)(a)(a) This subsection applies to any advertising of life settlement contracts, purchase agreements, or related products or services intended for dissemination in this state, including Internet advertising viewed by persons located in this state.

632.69(14)(b) (b) If disclosure requirements are established by federal regulation, this subsection shall be interpreted so as to minimize or eliminate conflict with federal regulation.

632.69(14)(c) (c) The commissioner may require a broker or provider to submit advertising material at any time.

632.69(14)(d) (d) Every licensee shall establish and maintain a system of control over the content, form, and method of dissemination of all advertisements of its life settlement contracts, products, and services. All advertisements, regardless who wrote, created, designed, or presented the advertisement, shall be the responsibility of the licensee and the person who created or presented the advertisement. The system of control shall include regular routine notification of the requirements and procedures for approval prior to use of any advertisements not furnished by the licensee, at least once a year, to producers, brokers, and others authorized by the licensee who disseminate advertisements.

632.69(14)(e) (e) Advertisements shall be truthful and not misleading in fact or by implication. The form and content of an advertisement of a life settlement contract or purchase agreement, product, or service shall be sufficiently complete and clear so as to avoid deception. The advertisement may not have the capacity or tendency to mislead or deceive. The commissioner shall determine whether an advertisement has the capacity or tendency to mislead or deceive from the overall impression that the advertisement may be reasonably expected to create upon a person of average education or intelligence within the segment of the public to which it is directed.

632.69(14)(f) (f) Disclosures that are required under this subsection may not be minimized, rendered obscure, presented in an ambiguous fashion, or intermingled with the text of the advertisement so as to be confusing or misleading.

632.69(14)(g) (g) An advertisement may not do any of the following:

632.69(14)(g)1. 1. Omit material information or use words, phrases, statements, references, or illustrations if the omission or use has the capacity, tendency, or effect of misleading or deceiving an owner, purchaser, or prospective purchaser as to the nature or extent of any benefit, covered loss, premium payable, or state or federal tax consequences. A misleading statement is not remedied by any of the following:

632.69(14)(g)1.a. a. Making the life settlement contract or purchase agreement available for inspection prior to consummation of the sale.

632.69(14)(g)1.b. b. Offering to refund payment if the owner is not satisfied.

632.69(14)(g)1.c. c. Including in the life settlement contract or purchase agreement a "free look" period that satisfies or exceeds the requirements of law.

632.69(14)(g)2. 2. Use the name or title of a life insurance company or a policy unless the advertisement has been approved by the insurer.

632.69(14)(g)3. 3. Represent that premium payments will not be required on the policy that is the subject of a life settlement contract or purchase agreement in order to maintain the policy unless that is the fact.

632.69(14)(g)4. 4. State or imply that interest charged on an accelerated death benefit or loan is unfair, inequitable, or, in any manner, an incorrect or improper practice.

632.69(14)(g)5. 5. Use the words "free," "no cost," "without cost," "no additional cost," "at no extra cost," or similar words or phrases with respect to any benefit or services, unless true. An advertisement may specify the charge for a benefit or service or may state that a charge is included in the payment or use other appropriate language.

632.69(14)(g)6. 6. Use testimonials, appraisals, analyses, or endorsements in advertisements unless they are genuine; represent the current opinion of the author; are applicable to the life settlement contract or purchase agreement, product, or service advertised; and are reproduced with sufficient completeness to avoid misleading or deceiving prospective owners or purchasers as to the nature or scope of the testimonial, appraisal, analysis, or endorsement. Any financial interest in or benefit received from the licensee by the person making a testimonial, appraisal, or analysis, directly or indirectly, shall be prominently disclosed in the advertisement. If an endorsement refers to benefits received under a life settlement contract or purchase agreement, the licensee shall retain all pertinent information forming a basis of the endorsement for a period of 5 years following its use.

632.69(14)(g)7. 7. State or imply that a life settlement contract or purchase agreement, benefit, or service has been approved or endorsed by a group, society, association, or other organization unless that is the fact and unless any relationship between the organization and the licensee is disclosed. If the entity making the endorsement is owned, controlled, or managed by the licensee, or receives any payment or other consideration from the licensee for making an endorsement or testimonial, that fact must be disclosed in the advertisement.

632.69(14)(g)8. 8. Contain statistical information unless the information accurately reflects recent and relevant facts. An advertisement shall identify the source of all statistics used in the advertisement.

632.69(14)(g)9. 9. Disparage insurers, providers, brokers, producers, policies, services, or methods of marketing.

632.69(14)(g)10. 10. Omit the name of the actual licensee from any advertisement. No advertisement may use a trade name, group designation, name of the parent company of a licensee, name of a division of a life settlement licensee, service mark, slogan, symbol, or other device or reference if the advertisement would have the capacity or tendency to mislead or deceive as to the true identity of the licensee or to create the impression that any entity other than the licensee would have any responsibility for the financial obligation under a life settlement contract or purchase agreement.

632.69(14)(g)11. 11. Use any combination of words, symbols, or physical materials that by the their content, phraseology, shape, color, or other characteristics are so similar to a combination of words, symbols, or physical materials used by a government program or agency that they tend to mislead or deceive prospective owners or purchasers into believing the advertisement is in some manner connected with a government program or agency.

632.69(14)(g)12. 12. Exaggerate the fact that a licensee under this section is licensed in the state where the advertisement appears or suggest or imply that competing licensees may not be so licensed. An advertisement may ask the audience to consult the licensee's Web site or contact the office of the commissioner for licensing requirements and the status of a license.

632.69(14)(g)13. 13. Create the impression, directly or indirectly, that a licensee; its business practices or methods of operation; the merits, desirability, or advisability of any life settlement contract or purchase agreement; or any life insurance company are recommended, approved, or endorsed by any government entity.

632.69(14)(g)14. 14. Emphasize the speed with which the settlement will occur, except that the advertisement may disclose the average time from the completion of the application to the date of offer and from the acceptance of the offer to receipt of the settlement funds by the owner.

632.69(14)(g)15. 15. Emphasize the dollar amounts available to an owner, except that the advertisement may disclose the average purchase price as a percent of the face value obtained by owners contracting with the licensee during the prior 6 months.

632.69(14)(h) (h) The name of the licensee shall be clearly identified in all advertisements about the licensee or its life settlement contracts, purchase agreements, products, or services. If any specific life settlement contract or purchase agreement of a licensee is advertised, the contract or agreement shall be identified either by form number or other appropriate description. If an application is part of the advertisement, the name of the provider shall be shown on the application.

632.69(15) (15) Fraud prevention and control; fraudulent life settlement acts.

632.69(15)(a)(a) No person may commit a fraudulent life settlement act.

632.69(15)(b) (b) No person may knowingly or intentionally interfere with the enforcement of this subsection or sub. (13) or investigations of suspected or actual violations of this subsection or sub. (13).

632.69(15)(c) (c) No person in the business of life settlements may knowingly or intentionally permit any person convicted of a felony involving dishonesty or breach of trust to participate in the business of life settlements.

632.69(15)(d) (d)

632.69(15)(d)1.1. Life settlement contracts, purchase agreements, and applications for life settlements, regardless of the form of transmission, shall contain the following statement or a substantially similar statement: "Any person who knowingly presents false information in an application for insurance, a life settlement, or a purchase agreement may be subject to civil and criminal penalties."

632.69(15)(d)2. 2. A person may not use the lack of the statement required under subd. 1. as a defense to any prosecution for a violation of this subsection or sub. (13).

632.69(15)(e) (e)

632.69(15)(e)1.1. Any person engaged in the business of life settlements having knowledge or a reasonable belief that a violation of this subsection or sub. (13) is being, will be, or has been committed shall provide to the commissioner the information required by, and in a manner prescribed by, the commissioner.

632.69(15)(e)2. 2. Any other person having knowledge or a reasonable belief that a violation of this subsection or sub. (13) is being, will be, or has been committed may provide to the commissioner the information required by, and in a manner prescribed by, the commissioner.

632.69(15)(f) (f)

632.69(15)(f)1.1. In the absence of actual malice, no civil liability shall be imposed on and no cause of action shall arise from a person's furnishing information concerning suspected, anticipated, or completed violations of this subsection or sub. (13) or suspected, anticipated, or completed fraudulent insurance acts, if the information is provided to or received from any of the following:

632.69(15)(f)1.a. a. The commissioner or the commissioner's employees, agents, or representatives.

632.69(15)(f)1.b. b. Federal, state, or local law enforcement or regulatory officials or their employees, agents, or representatives.

632.69(15)(f)1.c. c. A person involved in the prevention and detection of fraud or that person's agents, employees, or representatives.

632.69(15)(f)1.d. d. The National Association of Insurance Commissioners, the Financial Industry Regulatory Authority, the North American Securities Administrators Association, or their employees, agents, or representatives or other regulatory body overseeing life insurance, life settlements, securities, or investment fraud.

632.69(15)(f)1.e. e. The life insurer that issued the policy covering the life of the insured.

632.69(15)(f)2. 2. This paragraph does not abrogate or modify common law or statutory privileges or immunities enjoyed by a person who supplies information concerning suspected, anticipated, or completed fraudulent acts related to life settlements or insurance.

632.69(15)(g) (g) Information, documents, and evidence provided under par. (e) or obtained by the commissioner in an investigation of suspected or actual violations of this subsection or sub. (13) shall be privileged and confidential, shall not be a public record, and shall not be subject to discovery or subpoena in a civil or criminal action. The commissioner may release information, documents, and evidence provided under par. (e) or obtained in an investigation of suspected or actual violations of this subsection or sub. (13) in administrative or judicial proceedings to enforce laws administered by the commissioner, to federal, state, or local law enforcement or regulatory agencies, to an organization established for the purpose of detecting and preventing fraud related to life settlements, to the National Association of Insurance Commissioners, or, at the discretion of the commissioner, to a person in the business of life settlements that is aggrieved by a violation of this subsection or sub. (13). Release by the commissioner of information, documents, and evidence as set forth in this paragraph does not abrogate, modify, or waive the privilege established in this paragraph.

632.69(15)(h) (h) This section does not do any of the following:

632.69(15)(h)1. 1. Preempt the authority or relieve the duty of law enforcement or regulatory agencies other than the commissioner to investigate, examine, and prosecute suspected violations of law.

632.69(15)(h)2. 2. Prevent or prohibit a person from disclosing voluntarily information concerning life settlement fraud to a law enforcement or regulatory agency other than the commissioner.

632.69(15)(h)3. 3. Limit the powers granted elsewhere by the laws of this state to the commissioner to investigate and examine possible violations of law and to take appropriate action.

632.69(15)(i) (i)

632.69(15)(i)1.1. Providers and brokers shall have in place antifraud initiatives reasonably calculated to detect, prosecute, and prevent violations of this subsection and sub. (13). The commissioner may modify the antifraud initiatives from time to time as necessary to ensure an effective antifraud program and to accomplish the purpose of this paragraph.

632.69(15)(i)2. 2. Antifraud initiatives shall include having fraud investigators, who may be employees of the provider or broker or who may be independent contractors, and an antifraud plan, which the provider or broker shall submit to the commissioner and which shall include all of the following:

632.69(15)(i)2.a. a. A description of the procedures that the provider or broker will use for detecting and investigating possible fraud and violations of this subsection and sub. (13) and for resolving material inconsistencies between medical records and insurance applications.

632.69(15)(i)2.b. b. A description of the procedures that the provider or broker will use for reporting possible violations of this subsection and sub. (13) to the commissioner.

632.69(15)(i)2.c. c. A description of the plan that the provider or broker will follow for antifraud education and training of underwriters and other personnel.

632.69(15)(i)2.d. d. A description or chart outlining the organizational arrangement of the antifraud personnel who are responsible for investigating and reporting possible violations of this subsection and sub. (13) and investigating unresolved material inconsistencies between medical records and insurance applications.

632.69(15)(i)3. 3. Antifraud plans submitted to the commissioner are privileged and confidential, are not a public record, and are not subject to discovery or subpoena in a civil or criminal action.

632.69(16) (16) Conflicts of law. If there is more than one owner on a single policy and the owners are residents of different states, a life settlement shall be governed by the law of the state in which the owner having the largest percentage ownership resides or, if the owners hold equal ownership, the state of residence of one owner agreed upon in writing by all owners.

632.69(17) (17) Fraternal benefit societies. Nothing in this section shall prohibit a fraternal benefit society under ch. 614 from enforcing the terms of its bylaws or rules regarding permitted beneficiaries and owners.

632.69(18) (18) Civil action. Any person damaged by a violation of this section may bring a civil action against the person committing the violation in a court of competent jurisdiction.

632.69(19) (19) Penalties. Any person who violates this section is subject to the penalties provided under s. 601.64, suspension or revocation of a license or certificate of authority, and an order under s. 601.41.

632.69(20) (20) Powers of commissioner. The commissioner may do any of the following:

632.69(20)(a) (a) Adopt rules implementing and administering this section.

632.69(20)(b) (b) Establish standards for evaluating the reasonableness of payments under life settlement contracts for persons who are terminally or chronically ill, including regulation of discount rates used to determine the amount paid in exchange for assignment, transfer, sale, devise, or bequest of a benefit under a policy insuring the life of a person who is terminally or chronically ill.

632.69(20)(c) (c) Establish appropriate licensing requirements and standards for continued licensure for providers and brokers.

632.69(20)(d) (d) Require a bond or other mechanism for financial accountability for providers and brokers.

632.69(20)(e) (e) Adopt rules governing the relationship and responsibilities of insurers, providers, and brokers during settlement of a policy.

632.69 History History: 2009 a. 344; 2011 a. 209; 2011 a. 260 s. 81; 2013 a. 36.



632.695 Applicability of general transfers at death provisions.

632.695  Applicability of general transfers at death provisions. Chapter 854 applies to transfers at death under life insurance policies and annuities.

632.695 History History: 1997 a. 188.



632.697 Benefits subject to department's right to recover.

632.697  Benefits subject to department's right to recover. Death benefits payable under a life insurance policy or an annuity are subject to the right of the department of health services to recover under s. 46.27 (7g), 49.496, 49.682, or 49.849 an amount equal to the medical assistance that is recoverable under s. 49.496 (3) (a), an amount equal to aid under s. 49.68, 49.683, or 49.685 that is recoverable under s. 49.682 (2) (a), or an amount equal to long-term community support services under s. 46.27 that is recoverable under s. 46.27 (7g) (c) 1. and that was paid on behalf of the deceased policyholder or annuitant.

632.697 History History: 2013 a. 20.



632.71 Estoppel from medical examination, assignability and change of beneficiary.

632.71  Estoppel from medical examination, assignability and change of beneficiary. Sections 632.47 to 632.50 apply to disability insurance policies.

632.71 History History: 1975 c. 373, 375, 422.



632.715 Reports of action against health care provider.

632.715  Reports of action against health care provider. Every insurer that has taken any action against a person who holds a license granted by the medical examining board or an affiliated credentialing board attached to the medical examining board shall notify the board or affiliated credentialing board of the action taken against the person if the action relates to unprofessional conduct or negligence in treatment by the person who holds the license.

632.715 History History: 1985 a. 340; 1993 a. 107.



632.72 Medical benefits or assistance; assignment.

632.72  Medical benefits or assistance; assignment.

632.72(1g)(1g) In this section:

632.72(1g)(a) (a) "Department or contract provider" means the department of health services, the county providing the medical benefits or assistance or a health maintenance organization that has contracted with the department of health services to provide the medical benefits or assistance.

632.72(1g)(b) (b) "Medical benefits or assistance" means health care services funded by a relief block grant, as defined in s. 49.001 (5p); medical assistance, as defined under s. 49.43 (8); or maternal and child health services under s. 253.05.

632.72(1r) (1r) The providing of medical benefits or assistance constitutes an assignment to the department or contract provider. The assignment shall be, to the extent of the medical benefits or assistance provided, for benefits to which the recipient would be entitled under any policy of health and disability insurance.

632.72(2) (2) An insurer may not impose on the department or contract provider, as assignee of a person who is covered under the policy of health and disability insurance and who is eligible for medical benefits or assistance, requirements that are different from those imposed on any other agent or assignee of a person who is covered under the policy of health and disability insurance.

632.72 History History: 1977 c. 29; 1985 a. 29; 1987 a. 27 s. 3202; 1989 a. 31, 173; 1991 a. 178, 214; 1993 a. 481; 1995 a. 27 ss. 7042 to 7046, 9126 (19); 1995 a. 407; 2007 a. 20 s. 9121 (6) (a); 2009 a. 28.



632.725 Standardization of health care billing and insurance claim forms.

632.725  Standardization of health care billing and insurance claim forms.

632.725(1) (1)  Definition. In this section, "health care provider" has the meaning given in s. 146.81 (1) (a) to (p).

632.725(2) (2) Rules for standardization of forms. The commissioner, in consultation with the department of health services, shall, by rule, do all of the following:

632.725(2)(a) (a) Establish a standardized billing format for health care services and require that a health care provider that provides health care services in this state use, by July 1, 1993, the standardized format for all printed billing forms.

632.725(2)(b) (b) Establish a standardized claim format for health care insurance benefits and require that an insurer that provides health care coverage to one or more residents of this state use, by July 1, 1993, the standardized format for all printed claim forms.

632.725(2)(c) (c) Establish a standardized explanation of benefits format for health care insurance benefits and require that an insurer that provides health care coverage to one or more residents of this state use, by July 1, 1993, the standardized format for all printed forms that contain an explanation of benefits. The rule shall also require that benefits be explained in easily understood language.

632.725(2)(d) (d) Establish a uniform statewide patient identification system in which each individual who receives health care services in this state is assigned an identification number. The standardized billing format established under par. (a) and the standardized claim format established under par. (b) shall provide for the designation of an individual's patient identification number.

632.725(3) (3) Proposals for legislation. The commissioner shall develop proposals for legislation for the use of the patient identification system established under sub. (2) (d) and for the implementation of the proposed uses, including any proposals for safeguarding patient confidentiality.

632.725 History History: 1991 a. 250; 1995 a. 27 s. 9126 (19); 2007 a. 20 s. 9121 (6) (a); 2009 a. 28.



632.726 Current procedural terminology code changes.

632.726  Current procedural terminology code changes.

632.726(1)(1) In this section, "current procedural terminology code" means a number established by the American Medical Association that a health care provider puts on a health insurance claim form to describe the services that he or she performed.

632.726(2) (2) If an insurer changes a current procedural terminology code that was submitted by a health care provider on a health insurance claim form, the insurer shall include on the explanation of benefits form the reason for the change to the current procedural terminology code and shall cite on the explanation of benefits form the source for the change.

632.726 History History: 2007 a. 20.



632.73 Right to return policy.

632.73  Right to return policy.

632.73(1) (1)  Right of return. A policyholder may return an individual or franchise disability policy within 10 days after receipt. If the policyholder does so, the contract is void, and all payments made under it shall be refunded. This subsection does not apply to medicare supplement policies, medicare replacement policies or long-term care insurance policies subject to sub. (2m).

632.73(2) (2) Notification. Subsection (1) shall in substance be conspicuously printed on the first page of each such policy or conspicuously attached thereto.

632.73(2m) (2m) Medicare supplement policies, medicare replacement policies and long-term care insurance policies. Medicare supplement policies, medicare replacement policies and long-term care insurance policies shall have a notice that complies with this subsection prominently printed on the first page of the policy or certificate, or attached thereto. The notice shall state that the policyholder or certificate holder shall have the right to return the policy or certificate within 30 days of its delivery to the policyholder or certificate holder and to have the premium refunded to the person who paid the premium if, after examination of the policy or certificate, the policyholder or certificate holder is not satisfied for any reason. The commissioner may by rule exempt from this subsection certain classes of medicare supplement policies, medicare replacement policies and long-term care insurance policies, if the commissioner finds the exemption is not adverse to the interests of policyholders and certificate holders.

632.73(3) (3) Exemptions.

632.73(3)(a)(a) Specified. This section does not apply to single premium nonrenewable policies issued for terms not greater than 6 months or covering accidents only or accidental bodily injuries only.

632.73(3)(b) (b) By rule. The commissioner may by rule permit exemptions from subs. (1) and (2) for additional classes or parts of classes of insurance where the right to return the policy would be impracticable or is not necessary to protect the policyholder's interests.

632.73 History History: 1975 c. 375, 421; 1981 c. 82; 1985 a. 29; 1985 a. 332 s. 253; 1989 a. 31.



632.74 Reinstatement of individual or franchise disability insurance policies.

632.74  Reinstatement of individual or franchise disability insurance policies.

632.74(1) (1)  Conditions of reinstatement. If an insurer, after termination of an individual or franchise disability insurance policy for nonpayment of premium, within one year after the termination accepts without reservation a premium payment, the policy is reinstated as of the date of the acceptance. There is no acceptance without reservation if the insurer delivers or mails a written statement of reservations within 45 days after receipt of the payment.

632.74(2) (2) Consequences of reinstatement. If a policy is reinstated under sub. (1) or if the insurer within one year after the termination issues to the policyholder a reinstatement policy, any losses resulting from accidents occurring or sickness beginning between the termination and the effective date of the reinstatement or the new policy are not covered, and no premium is payable for that period, except to the extent that the premium is applied to a reserve for future losses. The insurer may also charge a reinstatement fee in accordance with a schedule that has been filed with and expressly approved by the commissioner as not excessive and not unreasonably discriminatory. In all other respects, the reinstated or renewed contract shall be treated as an uninterrupted contract subject to any provisions which are endorsed on or attached to the contract in connection with the reinstatement and which are fully and prominently disclosed to the policyholder.

632.74 History History: 1975 c. 375; 1985 a. 280; 1987 a. 247.



632.745 Coverage requirements for group and individual health benefit plans; definitions.

632.745  Coverage requirements for group and individual health benefit plans; definitions. In this section and ss. 632.746 to 632.7495:

632.745(1) (1) "Affiliation period" means the period which, under the terms of health insurance coverage offered by a health maintenance organization, must expire before the health insurance coverage becomes effective.

632.745(2) (2) "Beneficiary" has the meaning given in section 3 (8) of the federal Employee Retirement Income Security Act of 1974.

632.745(3) (3) "Bona fide association" means an association that satisfies all of the following:

632.745(3)(a) (a) The association has been actively in existence for at least 5 years.

632.745(3)(b) (b) The association has been formed and maintained in good faith for purposes other than obtaining insurance.

632.745(3)(c) (c) The association does not condition membership in the association on any health status-related factor of an individual, including an employee of an employer or a dependent of an employee.

632.745(3)(d) (d) The association makes health insurance coverage offered through the association available to all members, regardless of any health status-related factor of those members or individuals eligible for coverage through a member.

632.745(3)(e) (e) The association does not make health insurance coverage offered through the association available other than in connection with a member of the association.

632.745(3)(f) (f) The association meets any additional requirements that are imposed by a rule of the commissioner designed to prevent the use of an association for risk segmentation.

632.745(4) (4)

632.745(4)(a)(a) Except as provided in par. (b), "creditable coverage" means coverage under any of the following:

632.745(4)(a)1. 1. A group health plan.

632.745(4)(a)2. 2. Health insurance.

632.745(4)(a)3. 3. Part A or part B of title XVIII of the federal Social Security Act.

632.745(4)(a)4. 4. Title XIX of the federal Social Security Act, except for coverage consisting solely of benefits under section 1928 of that act.

632.745(4)(a)5. 5. Chapter 55 of title 10 of the United States Code.

632.745(4)(a)6. 6. A medical care program of the federal Indian health service or of an American Indian tribal organization.

632.745(4)(a)7. 7. A state health benefits risk pool.

632.745(4)(a)8. 8. A health plan offered under chapter 89 of title 5 of the United States Code.

632.745(4)(a)9. 9. A public health plan, as defined in regulations issued by the federal department of health and human services.

632.745(4)(a)10. 10. A health coverage plan under section 5 (e) of the federal Peace Corps Act, 22 USC 2504 (e).

632.745(4)(b) (b) "Creditable coverage" does not include coverage consisting solely of coverage of excepted benefits, as defined in section 2791 (c) of P.L. 104-191.

632.745(5) (5)

632.745(5)(a)(a) Except as provided in par. (b), "eligible employee" means an employee who works on a permanent basis and has a normal work week of 30 or more hours. The term includes a sole proprietor, a business owner, including the owner of a farm business, a partner of a partnership and a member of a limited liability company if the sole proprietor, business owner, partner or member is included as an employee under a health benefit plan of an employer, but the term does not include an employee who works on a temporary or substitute basis.

632.745(5)(b) (b) For purposes of a group health benefit plan, or a self-insured health plan, that is offered by the state under s. 40.51 (6) or by the group insurance board under s. 40.51 (7), "eligible employee" has the meaning given in s. 40.02 (25).

632.745(6) (6)

632.745(6)(a)(a) "Employer" means any of the following:

632.745(6)(a)1. 1. An individual, firm, corporation, partnership, limited liability company or association that is actively engaged in a business enterprise in this state, including a farm business.

632.745(6)(a)2. 2. A municipality, as defined in s. 16.70 (8).

632.745(6)(a)2m. 2m. A long-term care district under s. 46.2895.

632.745(6)(a)3. 3. The state.

632.745(6)(b) (b) For purposes of this definition, all of the following apply:

632.745(6)(b)1. 1. All persons treated as a single employer under subsection (b), (c), (m) or (o) of section 414 of the Internal Revenue Code of 1986 shall be treated as one employer.

632.745(6)(b)2. 2. "Employer" includes any predecessor of an employer.

632.745(7) (7) "Enrollment date" means, with respect to an individual covered under a group health plan or health insurance, the date of enrollment of the individual under the plan or insurance or, if earlier, the first day of the waiting period for such enrollment.

632.745(8) (8) "Federal continuation provision" means any of the following:

632.745(8)(a) (a) Section 4980B of the Internal Revenue Code of 1986, except for section 4980B (f) (1) of that code insofar as it relates to pediatric vaccines.

632.745(8)(b) (b) Part 6 of subtitle B of title I of the federal Employee Retirement Income Security Act of 1974, except for section 609 of that act.

632.745(8)(c) (c) Title XXII of P.L. 104-191.

632.745(9) (9) "Group health benefit plan" means a health benefit plan that is issued by an insurer to or through an employer on behalf of a group consisting of at least 2 employees or a group including at least 2 eligible employees. The term includes individual health benefit plans covering eligible employees when 3 or more are sold to or through an employer.

632.745(10) (10) "Group health plan" means any of the following:

632.745(10)(a) (a) An employee welfare plan, as defined in section 3 (1) of the federal Employee Retirement Income Security Act of 1974, to the extent that the employee welfare plan provides medical care, including items and services paid for as medical care, to employees or to their dependents, as defined under the terms of the employee welfare plan, directly or through insurance, reimbursement, or otherwise.

632.745(10)(b) (b) Any program that would not otherwise be an employee welfare benefit plan and that is established or maintained by a partnership, to the extent that the program provides medical care, including items and services paid for as medical care, to present or former partners of the partnership or to their dependents, as defined under the terms of the program, directly or through insurance, reimbursement or otherwise.

632.745(11) (11)

632.745(11)(a)(a) Except as provided in par. (b), "health benefit plan" means any hospital or medical policy or certificate.

632.745(11)(b) (b) "Health benefit plan" does not include any of the following:

632.745(11)(b)1. 1. Coverage that is only accident or disability income insurance, or any combination of the 2 types.

632.745(11)(b)2. 2. Coverage issued as a supplement to liability insurance.

632.745(11)(b)3. 3. Liability insurance, including general liability insurance and automobile liability insurance.

632.745(11)(b)4. 4. Worker's compensation or similar insurance.

632.745(11)(b)5. 5. Automobile medical payment insurance.

632.745(11)(b)6. 6. Credit-only insurance.

632.745(11)(b)7. 7. Coverage for on-site medical clinics.

632.745(11)(b)8. 8. Other similar insurance coverage, as specified in regulations issued by the federal department of health and human services, under which benefits for medical care are secondary or incidental to other insurance benefits.

632.745(11)(b)9. 9. If provided under a separate policy, certificate or contract of insurance, or if otherwise not an integral part of the policy, certificate or contract of insurance: limited-scope dental or vision benefits; benefits for long-term care, nursing home care, home health care, community-based care, or any combination of those benefits; and such other similar, limited benefits as are specified in regulations issued by the federal department of health and human services under section 2791 of P.L. 104-191.

632.745(11)(b)10. 10. Hospital indemnity or other fixed indemnity insurance or coverage only for a specified disease or illness, if all of the following apply:

632.745(11)(b)10.a. a. The benefits are provided under a separate policy, certificate or contract of insurance.

632.745(11)(b)10.b. b. There is no coordination between the provision of such benefits and any exclusion of benefits under any group health plan maintained by the same plan sponsor.

632.745(11)(b)10.c. c. Such benefits are paid with respect to an event without regard to whether benefits are provided with respect to such an event under any group health plan maintained by the same plan sponsor.

632.745(11)(b)11. 11. Benefits that are provided under a separate policy, certificate or contract of insurance and that are medicare supplemental health insurance, as defined in section 1882 (g) (1) of the federal Social Security Act, coverage supplemental to the coverage provided under chapter 55 of title 10 of the United States Code or similar supplemental coverage provided as supplemental to coverage under a group health plan.

632.745(11)(b)12. 12. Other insurance exempted by rule of the commissioner.

632.745(12) (12) "Health insurance" includes health benefit plans but does not include group health plans.

632.745(13) (13) "Health maintenance organization" has the meaning given in s. 609.01 (2).

632.745(14) (14) "Health status-related factor" means any of the factors listed in s. 632.748 (1) (a).

632.745(15) (15) "Insurer" means an insurer that is authorized to do business in this state, in one or more lines of insurance that includes health insurance, and that offers health benefit plans covering individuals in this state or eligible employees of one or more employers in this state. The term includes a health maintenance organization, a preferred provider plan, as defined in s. 609.01 (4), an insurer operating as a cooperative association organized under ss. 185.981 to 185.985 and a limited service health organization, as defined in s. 609.01 (3).

632.745(16) (16) "Large employer" means, with respect to a calendar year and a plan year, an employer that employed an average of at least 51 employees on business days during the preceding calendar year, or that is reasonably expected to employ an average of at least 51 employees on business days during the current calendar year if the employer was not in existence during the preceding calendar year, and that employs at least 2 employees on the first day of the plan year.

632.745(17) (17) "Large group market" means the health insurance market under which individuals obtain health insurance coverage on behalf of themselves and their dependents, directly or through any arrangement, under a group health benefit plan maintained by a large employer.

632.745(18) (18) "Late enrollee" means, with respect to coverage under a group health plan or health insurance coverage, a participant, beneficiary or individual who enrolls under the plan or coverage at any time other than during any of the following:

632.745(18)(a) (a) The first period in which the individual is eligible to enroll under the plan or coverage.

632.745(18)(b) (b) A special enrollment period under s. 632.746 (6) or (7).

632.745(19) (19) "Network plan" means health insurance coverage of an insurer under which the financing and delivery of medical care, including items and services paid for as medical care, are provided, in whole or in part, through a defined set of providers under contract with the insurer.

632.745(20) (20) "Participant" has the meaning given in section 3 (7) of the federal Employee Retirement Income Security Act of 1974. "Participant" includes an individual who is, or may become, eligible to receive a benefit, or whose beneficiaries may be eligible to receive any such benefit, in connection with a group health plan or group health benefit plan if the individual is any of the following:

632.745(20)(a) (a) A partner in relation to a partnership and the group health plan or group health benefit plan is maintained by the partnership.

632.745(20)(b) (b) A self-employed individual with one or more employees who are participants in the group health plan or group health benefit plan and the group health plan or group health benefit plan is maintained by the self-employed individual.

632.745(21) (21) "Placed for adoption" or "placement for adoption" means, with respect to the placement for adoption of a child with a person, the assumption and retention by the person of a legal obligation for the total or partial support of the child in anticipation of the adoption of the child. A child's placement for adoption with a person terminates upon the termination of the person's legal obligation for support.

632.745(22) (22) "Plan sponsor" has the meaning given in section 3 (16) (B) of the federal Employee Retirement Income Security Act of 1974.

632.745(23) (23) "Preexisting condition exclusion" means, with respect to coverage, a limitation or exclusion of benefits relating to a condition of an individual that existed before the individual's date of enrollment for coverage.

632.745(24) (24) "Self-insured health plan" means a self-insured health plan of the state or a county, city, village, town or school district.

632.745(25) (25) "Small employer" has the meaning given in s. 635.02 (7).

632.745(26) (26) "Small group market" means the health insurance market under which individuals obtain health insurance coverage on behalf of themselves and their dependents, directly or through any arrangement, under a group health benefit plan maintained by, or obtained through, a small employer.

632.745(27) (27) "Waiting period" means, with respect to a group health plan or health insurance coverage and an individual who is a potential participant or beneficiary in the group health plan or who is potentially covered by the health insurance coverage, the period that must pass with respect to the individual before the individual is eligible for benefits under the terms of the plan or coverage.

632.745 History History: 1995 a. 289, 453; 1997 a. 27; 1999 a. 9; 2001 a. 38; 2007 a. 20, 170.



632.746 Preexisting condition; portability; restrictions; and special enrollment periods.

632.746  Preexisting condition; portability; restrictions; and special enrollment periods.

632.746(1) (1)

632.746(1)(a)(a) Subject to subs. (2) and (3), an insurer that offers a group health benefit plan may, with respect to a participant or beneficiary under the plan, impose a preexisting condition exclusion only if the exclusion relates to a condition, whether physical or mental, regardless of the cause of the condition, for which medical advice, diagnosis, care or treatment was recommended or received within the 6-month period ending on the participant's or beneficiary's enrollment date under the plan.

632.746(1)(b) (b) A preexisting condition exclusion under par. (a) may not extend beyond 12 months, or 18 months with respect to a late enrollee, after the participant's or beneficiary's enrollment date under the plan.

632.746(2) (2)

632.746(2)(a)(a) An insurer offering a group health benefit plan may not treat genetic information as a preexisting condition under sub. (1) without a diagnosis of a condition related to the information.

632.746(2)(b) (b) An insurer offering a group health benefit plan may not impose a preexisting condition exclusion relating to pregnancy as a preexisting condition.

632.746(2)(c) (c) Subject to par. (e), an insurer offering a group health benefit plan may not impose a preexisting condition exclusion with respect to an individual who is covered under creditable coverage on the last day of the 30-day period beginning with the day on which the individual is born.

632.746(2)(d) (d) Subject to par. (e), an insurer offering a group health benefit plan may not impose a preexisting condition exclusion with respect to an individual who is adopted or placed for adoption before attaining the age of 18 years and who is covered under creditable coverage on the last day of the 30-day period beginning with the day on which the individual is adopted or placed for adoption. This paragraph does not apply to coverage before the day on which the individual is adopted or placed for adoption.

632.746(2)(e) (e) Paragraphs (c) and (d) do not apply to an individual after the end of the first continuous period during which the individual was not covered under any creditable coverage for at least 63 days. For purposes of this paragraph, any waiting period or affiliation period for coverage under a group health plan or group health benefit plan shall not be taken into account in determining the period before enrollment in the group health plan or group health benefit plan.

632.746(3) (3)

632.746(3)(a)(a) The length of time during which any preexisting condition exclusion under sub. (1) may be imposed shall be reduced by the aggregate of the participant's or beneficiary's periods of creditable coverage on his or her enrollment date under the group health benefit plan.

632.746(3)(b) (b) With respect to enrollment of an individual under a group health plan or a group health benefit plan, a period of creditable coverage after which the individual was not covered under any creditable coverage for a period of at least 63 days before enrollment in the group health plan or group health benefit plan may not be counted. For purposes of this paragraph, the period specified in 2009 Wisconsin Act 11, section 9126 (2) (i), or any waiting period or affiliation period for coverage under the group health plan or group health benefit plan shall not be taken into account in determining the period before enrollment in the group health plan or group health benefit plan.

632.746(3)(c) (c) No period of creditable coverage before July 1, 1996, may be counted. Individuals who need to establish creditable coverage for periods before July 1, 1996, and who would have such coverage but for this paragraph may be given credit for creditable coverage for such periods through the presentation of documents or other means provided by the federal secretary of health and human services, consistent with section 104 of P.L. 104-191.

632.746(3)(d) (d)

632.746(3)(d)1.1. An insurer offering a group health benefit plan shall count a period of creditable coverage without regard to the specific benefits for which the individual had coverage during the period.

632.746(3)(d)2. 2. Notwithstanding subd. 1., an insurer offering a group health benefit plan may elect to apply par. (a) on the basis of coverage of benefits within each of several classes or categories of benefits specified in regulations issued by the federal department of health and human services under P.L. 104-191. The election shall be made on a uniform basis for all participants and beneficiaries. Under the election, an insurer shall count a period of creditable coverage with respect to any class or category of benefits if any level of benefits is covered within the class or category.

632.746(3)(d)3. 3. An insurer that makes an election under subd. 2. shall prominently state in any disclosure statements concerning the coverage offered, and to each employer at the time of the offer or sale of coverage, that the insurer has made the election and what the effect of the election is.

632.746(3)(e) (e) Periods of creditable coverage shall be established through the presentation of certifications described in sub. (4) or in any other manner specified in regulations issued by the federal department of health and human services under P.L. 104-191.

632.746(4) (4)

632.746(4)(a)(a) On and after October 1, 1996, an insurer that provides health benefit plan coverage shall provide the certification described in par. (b) upon the happening of any of the following events:

632.746(4)(a)1. 1. An individual ceases to be covered under the health benefit plan or otherwise becomes covered under a federal continuation provision. The certification required under this subdivision may be provided, to the extent practicable, at a time consistent with notices required under any applicable federal continuation provision or s. 632.897.

632.746(4)(a)2. 2. An individual ceases to be covered under a federal continuation provision.

632.746(4)(a)3. 3. Upon the request of an individual that is made not later than 24 months after the date of the cessation of the individual's coverage under subd. 1. or 2., whichever is later.

632.746(4)(b) (b) The certification required under this subsection shall be a written certification that includes all of the following information:

632.746(4)(b)1. 1. The period of creditable coverage of the individual under the health benefit plan and the coverage, if any, under the federal continuation provision.

632.746(4)(b)2. 2. The waiting period, if any, or affiliation period, if any, imposed with respect to the individual for coverage under the health benefit plan.

632.746(4)(c) (c) Upon the happening after June 30, 1996, and before October 1, 1996, of an event described in par. (a) 1. to 3., an insurer providing health benefit plan coverage shall provide a certification described in par. (b) if the individual with respect to whom the certification is provided requests the certification in writing.

632.746(4)(d) (d) If an individual seeks to establish creditable coverage with respect to a period for which a certification is not required because of the happening of an event described in par. (a) 1. to 3. before July 1, 1996, all of the following apply:

632.746(4)(d)1. 1. The individual may present other credible evidence of the coverage in order to establish the period of creditable coverage.

632.746(4)(d)2. 2. An insurer may not be subject to any penalty or enforcement action with respect to the crediting or not crediting of the individual's coverage under subd. 1. if the insurer has sought to comply in good faith with any applicable requirements under this subsection.

632.746(5) (5)

632.746(5)(a)(a) If an insurer that made an election under sub. (3) (d) 2. enrolls an individual for coverage under a group health benefit plan and the individual provides a certification under sub. (4), upon the request of that insurer or the group health benefit plan the insurer that issued the certification shall promptly disclose to the requesting insurer or group health benefit plan information on coverage of classes or categories of health benefits available under the coverage on which the certification was based.

632.746(5)(b) (b) The insurer providing the information may charge the requesting insurer or plan for the reasonable cost of disclosing the information.

632.746(5)(c) (c) An insurer providing information under this subsection shall comply with regulations issued by the federal department of health and human services under section 2701 (e) (3) of P.L. 104-191.

632.746(6) (6) An insurer offering a group health benefit plan shall permit an employee who is not enrolled but who is eligible for coverage under the terms of the group health benefit plan, or a participant's or employee's dependent who is not enrolled but who is eligible for coverage under the terms of the group health benefit plan, to enroll for coverage under the terms of the plan if all of the following apply:

632.746(6)(a) (a) The employee or dependent was covered under a group health plan or had health insurance coverage at the time coverage was previously offered to the employee or dependent.

632.746(6)(b) (b) The employee or participant stated in writing at the time coverage was previously offered that coverage under a group health plan or health insurance coverage was the reason for declining enrollment under the insurer's group health benefit plan. This paragraph applies only if the insurer required such a statement at the time coverage was previously offered and provided the employee or participant, at the time coverage was previously offered, with notice of the requirement and the consequences of the requirement.

632.746(6)(c) (c) The employee or dependent is currently covered under the group health plan or health insurance or, under the terms of the group health benefit plan, the employee or participant requests enrollment no later than 30 days after the date on which the coverage under par. (a) is exhausted or terminated.

632.746(7) (7)

632.746(7)(a)(a) If par. (b) applies, an insurer offering a group health benefit plan shall provide for a special enrollment period during which any of the following may occur:

632.746(7)(a)1. 1. A person who marries an individual and who is otherwise eligible for coverage may be enrolled under the plan as a dependent of the individual.

632.746(7)(a)2. 2. A person who is born to, adopted by or placed for adoption with, an individual may be enrolled under the plan as a dependent of the individual.

632.746(7)(a)3. 3. An individual who has met any waiting period applicable to becoming a participant under the plan, who is eligible to be enrolled under the plan and who failed to enroll during a previous enrollment period or such an individual's spouse, or both, may be enrolled under the plan.

632.746(7)(b) (b) An insurer under par. (a) is required to provide for a special enrollment period if all of the following apply:

632.746(7)(b)1. 1. The group health benefit plan makes coverage available for dependents of participants under the plan.

632.746(7)(b)2. 2. The individual is a participant under the plan, or the individual has met any waiting period applicable to becoming a participant under the plan and is eligible to be enrolled under the plan but failed to enroll during a previous enrollment period.

632.746(7)(b)3. 3. A person becomes a dependent of the individual through marriage, birth, adoption or placement for adoption.

632.746(7)(c) (c) A special enrollment period provided for under this subsection shall be for a period of not less than 30 days and shall begin on the later of either of the following:

632.746(7)(c)1. 1. The date dependent coverage is made available under the group health benefit plan.

632.746(7)(c)2. 2. The date of the marriage, birth, adoption or placement for adoption described in par. (a), whichever is applicable.

632.746(7)(d) (d) If an individual seeks to enroll a dependent during the first 30 days of a special enrollment period, the coverage of the dependent shall become effective on the following date:

632.746(7)(d)1. 1. If the person becomes a dependent through marriage, not later than the first day of the first month beginning after the date on which the completed request for enrollment is received.

632.746(7)(d)2. 2. If the person becomes a dependent through birth, the date of birth.

632.746(7)(d)3. 3. If the person becomes a dependent through adoption or placement for adoption, the date of the adoption or placement for adoption.

632.746(7m) (7m)

632.746(7m)(a)(a) In this subsection, "terms of the group health benefit plan" does not include any requirements under the group health benefit plan related to enrollment periods or waiting periods.

632.746(7m)(b) (b) An insurer offering a group health benefit plan shall permit, as provided in par. (c), an employee who is not enrolled but who is eligible for coverage under the terms of the group health benefit plan, or a participant's or employee's dependent who is not enrolled but who is eligible for coverage under the terms of the group health benefit plan, to enroll for coverage under the terms of the plan if all of the following apply:

632.746(7m)(b)1. 1. The employee or dependent is eligible for benefits under the Medical Assistance program under s. 49.471 or 49.472 or for coverage under the Badger Care health care program under s. 49.665.

632.746(7m)(b)2. 2. The department of health services will purchase coverage under the group health benefit plan on behalf of the employee or dependent because the department of health services has determined that paying the portion of the premium for which the employee is responsible will not be more costly than providing the medical assistance or the coverage under the Badger Care health care program, whichever is applicable.

632.746(7m)(c) (c) An insurer permitting an employee or dependent to enroll under this subsection shall provide for an enrollment period of not less than 30 days, beginning on the date on which the department of health services makes the determination under par. (b) 2.

632.746(8) (8)

632.746(8)(a)(a) A health maintenance organization that offers a group health benefit plan and that does not impose any preexisting condition exclusion under sub. (1) with respect to a particular coverage option may impose an affiliation period for that coverage option, but only if all of the following apply:

632.746(8)(a)1. 1. The affiliation period is applied uniformly without regard to any health status-related factors.

632.746(8)(a)2. 2. The affiliation period does not exceed 2 months, or 3 months with respect to a late enrollee.

632.746(8)(b) (b) A health maintenance organization that imposes an affiliation period under this subsection is not required to provide health care services or benefits during the affiliation period. A health maintenance organization may not charge a premium to a participant or beneficiary for any coverage that is provided during an affiliation period. An affiliation period shall begin on the enrollment date and run concurrently with any waiting period under the group health benefit plan.

632.746(8)(c) (c) A health maintenance organization under par. (a) may use methods other than those described in par. (a) to address adverse selection, if the methods are approved by the commissioner.

632.746(9) (9)

632.746(9)(a)(a) Except as provided in pars. (b) and (c), requirements used by an insurer in determining whether to provide coverage under a group health benefit plan to an employer, including requirements for minimum participation of eligible employees and minimum employer contributions, shall be applied uniformly among all employers that apply for or receive coverage from the insurer.

632.746(9)(b) (b) An insurer may do all of the following:

632.746(9)(b)1. 1. Vary its minimum participation requirements or minimum employer contribution requirements only by the size of the employer group based on the number of eligible employees.

632.746(9)(b)2. 2. Unless the commissioner by rule permits more frequent change, increase the minimum participation requirements or minimum employer contribution requirements no more than one time during a calendar year and, except as otherwise permitted under this subsection, only if the requirements are applied uniformly to all employers applying for coverage and to all renewing employers effective on the date of renewal.

632.746(9)(b)3. 3. Except as limited or restricted by rule of the commissioner, establish separate participation requirements or employer contribution requirements that uniformly apply to all employers that provide a choice of coverage to employees or their dependents. Except as limited or restricted by rule of the commissioner, an insurer may establish separate uniform requirements based on the number or type of choice of coverage provided by the employer.

632.746(9)(c) (c) Except as provided in par. (b), an insurer may vary requirements used by the insurer in determining whether to provide coverage under a group health benefit plan to a large employer, but only if the requirements are applied uniformly among all large employers that have the same number of eligible employees.

632.746(9)(d) (d) In applying minimum participation requirements with respect to an employer, an insurer may not count eligible employees who have other coverage that is creditable coverage in determining whether the applicable percentage of participation is met, except that an insurer may count eligible employees who have coverage under another health benefit plan that is sponsored by that employer and that is creditable coverage.

632.746(9)(e) (e) This subsection does not apply to a group health benefit plan offered by the state under s. 40.51 (6) or by the group insurance board under s. 40.51 (7).

632.746(10) (10)

632.746(10)(a)(a)

632.746(10)(a)1.1. Except as provided in rules promulgated under subd. 3. or 4., if an insurer offers a group health benefit plan to an employer, the insurer shall offer coverage to all of the eligible employees of the employer and their dependents. Except as provided in rules promulgated under subd. 3. or 4., an insurer may not offer coverage to only certain individuals in an employer group or to only part of the group, except for an eligible employee who has not yet satisfied an applicable waiting period, if any.

632.746(10)(a)2. 2. Except as provided in rules promulgated under subd. 3., if the state or a county, city, village, town or school district offers coverage under a self-insured health plan, it shall offer coverage to all of its eligible employees and their dependents. Except as provided in rules promulgated under subd. 3., the state or a county, city, village, town or school district may not offer coverage to only certain individuals in the employer group or to only part of the group, except for an eligible employee who has not yet satisfied an applicable waiting period, if any.

632.746(10)(a)3. 3. The secretary of employee trust funds, with the approval of the group insurance board, shall promulgate rules related to offering coverage to eligible employees under a group health benefit plan, or a self-insured health plan, offered by the state under s. 40.51 (6) or by the group insurance board under s. 40.51 (7). The rules shall conform to the intent of subds. 1. and 2. and may not allow the state or the group insurance board to refuse to offer coverage to an eligible employee or dependent for reasons related to health condition.

632.746(10)(a)4. 4. The commissioner may promulgate rules permitting exceptions to the requirement under subd. 1. for classes of eligible employees or their dependents. No rule promulgated under this subdivision may permit an insurer to refuse to offer to provide coverage to an eligible employee or his or her dependent for reasons related to health condition.

632.746(10)(b) (b)

632.746(10)(b)1.1. An insurer may not modify a group health benefit plan with respect to an employer or an eligible employee or dependent, through riders, endorsements or otherwise, to restrict or exclude coverage for certain diseases or medical conditions otherwise covered by the group health benefit plan.

632.746(10)(b)2. 2. The state or a county, city, village, town or school district may not modify a self-insured health plan with respect to an eligible employee or dependent, through riders, endorsements or otherwise, to restrict or exclude coverage for certain diseases or medical conditions otherwise covered by the self-insured health plan.

632.746(10)(b)3. 3. Nothing in this paragraph limits the authority of the group insurance board to fulfill its obligations as trustee under s. 40.03 (6) (d) or to design or modify procedures or provisions pertaining to enrollment, premium transmitted or coverage of eligible employees for health care benefits under s. 40.51 (1).

632.746 History History: 1997 a. 27; 2003 a. 33; 2007 a. 20 ss. 3679, 9121 (6) (a); 2009 a. 11.



632.747 Guaranteed acceptance.

632.747  Guaranteed acceptance.

632.747(1) (1)  Employee becomes eligible after commencement of coverage. Unless otherwise permitted by rule of the commissioner, if an insurer provides coverage under a group health benefit plan, the insurer shall provide coverage under the group health benefit plan to an eligible employee who becomes eligible for coverage after the commencement of the employer's coverage, and to the eligible employee's dependents, regardless of health condition or claims experience, if all of the following apply:

632.747(1)(a) (a) The employee has satisfied any applicable waiting period.

632.747(1)(b) (b) The employer agrees to pay the premium required for coverage of the employee under the group health benefit plan.

632.747(3) (3) State or municipal self-insured plans. If the state or a county, city, village, town or school district provides coverage under a self-insured health plan, it shall provide coverage under the self-insured health plan to an eligible employee who waived coverage during an enrollment period during which the employee was entitled to enroll in the self-insured health plan, regardless of health condition or claims experience, if all of the following apply:

632.747(3)(a) (a) The eligible employee was covered as a dependent under creditable coverage when he or she waived coverage under the self-insured health plan.

632.747(3)(b) (b) The eligible employee's coverage under the creditable coverage has terminated or will terminate due to a divorce from the insured under the creditable coverage, the death of the insured under the creditable coverage, loss of employment by the insured under the creditable coverage or involuntary loss of coverage under the creditable coverage by the insured under the creditable coverage.

632.747(3)(c) (c) The eligible employee applies for coverage under the self-insured health plan not more than 30 days after termination of his or her coverage under the creditable coverage.

632.747 History History: 1995 a. 289; 1997 a. 27.



632.748 Prohibiting discrimination.

632.748  Prohibiting discrimination.

632.748(1) (1)

632.748(1)(a)(a) Subject to subs. (3) and (4), an insurer may not establish rules for the eligibility of any individual to enroll, or for the continued eligibility of any individual to remain enrolled, under a group health benefit plan based on any of the following factors with respect to the individual or a dependent of the individual:

632.748(1)(a)1. 1. Health status.

632.748(1)(a)2. 2. Medical condition, including both physical and mental illnesses.

632.748(1)(a)3. 3. Claims experience.

632.748(1)(a)4. 4. Receipt of health care.

632.748(1)(a)5. 5. Medical history.

632.748(1)(a)6. 6. Genetic information.

632.748(1)(a)7. 7. Evidence of insurability, including conditions arising out of acts of domestic violence.

632.748(1)(a)8. 8. Disability.

632.748(1)(b) (b) For purposes of par. (a), rules for eligibility to enroll under a group health benefit plan include rules defining any applicable waiting periods for enrollment.

632.748(2) (2) An insurer offering a group health benefit plan may not require any individual, as a condition of enrollment or continued enrollment under the plan, to pay, on the basis of any health status-related factor with respect to the individual or a dependent of the individual, a premium or contribution that is greater than the premium or contribution for a similarly situated individual enrolled under the plan.

632.748(3) (3) To the extent consistent with s. 632.746, sub. (1) shall not be construed to do any of the following:

632.748(3)(a) (a) Require a group health benefit plan to provide particular benefits other than those provided under the terms of the plan.

632.748(3)(b) (b) Prevent a group health benefit plan from establishing limitations or restrictions on the amount, level, extent or nature of benefits or coverage for similarly situated individuals enrolled under the plan.

632.748(4) (4) Nothing in sub. (1) shall be construed to do any of the following:

632.748(4)(a) (a) Restrict the amount that an insurer may charge an employer for coverage under a group health benefit plan.

632.748(4)(b) (b) Prevent an insurer offering a group health benefit plan from establishing premium discounts or rebates, or from modifying otherwise applicable copayments or deductibles, in return for adherence to programs of health promotion and disease prevention.

632.748(4)(c) (c) Provide an exception from, or limit, the rate regulation under s. 635.05.

632.748 History History: 1997 a. 27.



632.749 Contract termination and renewability.

632.749  Contract termination and renewability.

632.749(1) (1)

632.749(1)(a)(a) Except as provided in subs. (2) to (4) and notwithstanding s. 631.36 (2) to (4m), an insurer that offers a group health benefit plan shall renew such coverage or continue such coverage in force at the option of the employer and, if applicable, plan sponsor.

632.749(1)(b) (b) At the time of coverage renewal, the insurer may modify a group health benefit plan issued in the large group market.

632.749(2) (2) Notwithstanding s. 631.36 (2) to (4m), an insurer may nonrenew or discontinue a group health benefit plan, but only if any of the following applies:

632.749(2)(a) (a) The plan sponsor has failed to pay premiums or contributions in accordance with the terms of the group health benefit plan or in a timely manner.

632.749(2)(b) (b) The plan sponsor has performed an act or engaged in a practice that constitutes fraud or made an intentional misrepresentation of material fact under the terms of the coverage.

632.749(2)(c) (c) The plan sponsor has failed to comply with a material plan provision that is permitted under law relating to employer contribution or group participation rules.

632.749(2)(d) (d) The insurer is ceasing to offer coverage in the market in which the group health benefit plan is included in accordance with sub. (3) and any other applicable state law.

632.749(2)(e) (e) In the case of a group health benefit plan that the insurer offers through a network plan, there is no longer an enrollee under the plan who resides, lives or works in the service area of the insurer or in an area in which the insurer is authorized to do business and, in the case of the small group market, the insurer would deny enrollment under the plan under s. 635.19 (2) (a) 1.

632.749(2)(f) (f) In the case of a group health benefit plan that is made available only through one or more bona fide associations, the employer ceases to be a member of the association on which the coverage is based. Coverage may be terminated if this paragraph applies only if the coverage is terminated uniformly without regard to any health status-related factor of any covered individual.

632.749(3) (3)

632.749(3)(a)(a) Notwithstanding s. 631.36 (2) to (4m), an insurer may discontinue offering in this state a particular type of group health benefit plan offered in either the large group market or the group market other than the large group market, but only if all of the following apply:

632.749(3)(a)1. 1. The insurer provides notice of the discontinuance to each employer and, if applicable, plan sponsor for whom the insurer provides coverage of this type in this state, and to the participants and beneficiaries covered under the coverage, at least 90 days before the date on which the coverage will be discontinued.

632.749(3)(a)2. 2. The insurer offers to each employer and, if applicable, plan sponsor for whom the insurer provides coverage of this type in this state the option to purchase from among all of the other group health benefit plans that the insurer offers in the market in which is included the type of group health benefit plan that is being discontinued, except that in the case of the large group market, the insurer must offer each employer and, if applicable, plan sponsor the option to purchase one other group health benefit plan that the insurer offers in the large group market.

632.749(3)(a)3. 3. In exercising the option to discontinue coverage of this particular type and in offering the option to purchase coverage under subd. 2., the insurer acts uniformly without regard to any health status-related factor of any covered participants or beneficiaries or any participants or beneficiaries who may become eligible for coverage.

632.749(3)(b) (b) Notwithstanding s. 631.36 (2) to (4m), an insurer may discontinue offering in this state all group health benefit plans in the large group market or in the group market other than the large group market, or in both such group markets, but only if all of the following apply:

632.749(3)(b)1. 1. The insurer provides notice of the discontinuance to the commissioner and to each employer and, if applicable, plan sponsor for whom the insurer provides coverage of this type in this state, and to the participants and beneficiaries covered under the coverage, at least 180 days before the date on which the coverage will be discontinued.

632.749(3)(b)2. 2. All group health benefit plans issued or delivered for issuance in this state in the affected market or markets are discontinued and coverage under such group health benefit plans is not renewed.

632.749(3)(b)3. 3. The insurer does not issue or deliver for issuance in this state any group health benefit plan in the affected market or markets before 5 years after the day on which the last group health benefit plan is discontinued under subd. 2.

632.749(4) (4) This section does not apply to a group health benefit plan offered by the state under s. 40.51 (6) or by the group insurance board under s. 40.51 (7).

632.749 History History: 1995 a. 289; 1997 a. 27.



632.7495 Guaranteed renewability of individual health insurance coverage.

632.7495  Guaranteed renewability of individual health insurance coverage.

632.7495(1)(1)

632.7495(1)(a)(a) Except as provided in subs. (2) to (4) and notwithstanding s. 631.36 (2) to (4m), an insurer that provides individual health benefit plan coverage shall renew such coverage or continue such coverage in force at the option of the insured individual and, if applicable, the association through which the individual has coverage.

632.7495(1)(b) (b) At the time of coverage renewal, the insurer may modify the individual health benefit plan coverage policy form as long as the modification is consistent with state law and effective on a uniform basis among all individuals with coverage under that policy form.

632.7495(2) (2) Notwithstanding s. 631.36 (2) to (4m), an insurer may nonrenew or discontinue the individual health benefit plan coverage of an individual, but only if any of the following applies:

632.7495(2)(a) (a) The individual or, if applicable, the association through which the individual has coverage has failed to pay premiums or contributions in accordance with the terms of the health insurance coverage or in a timely manner.

632.7495(2)(b) (b) The individual or, if applicable, the association through which the individual has coverage has performed an act or engaged in a practice that constitutes fraud or made an intentional misrepresentation of material fact under the terms of the health insurance coverage.

632.7495(2)(c) (c) The insurer is ceasing to offer individual health benefit plan coverage in accordance with sub. (3) and any other applicable state law.

632.7495(2)(d) (d) In the case of individual health benefit plan coverage that the insurer offers through a network plan, the individual no longer resides, lives or works in the service area or in an area in which the insurer is authorized to do business. Coverage may be terminated if this paragraph applies only if the coverage is terminated uniformly without regard to any health status-related factor of covered individuals.

632.7495(2)(e) (e) In the case of individual health benefit plan coverage that the insurer offers only through one or more bona fide associations, the individual ceases to be a member of the association on which the coverage is based. Coverage may be terminated if this paragraph applies only if the coverage is terminated uniformly without regard to any health status-related factor of covered individuals.

632.7495(2)(f) (f) The individual is eligible for medicare and the commissioner by rule permits coverage to be terminated.

632.7495(3) (3)

632.7495(3)(a)(a) Notwithstanding s. 631.36 (2) to (4m), an insurer may discontinue offering in this state a particular type of individual health benefit plan coverage, but only if all of the following apply:

632.7495(3)(a)1. 1. The insurer provides notice of the discontinuance to each individual for whom the insurer provides coverage of this type in this state and, if applicable, to the association through which the individual has coverage at least 90 days before the date on which the coverage will be discontinued.

632.7495(3)(a)2. 2. The insurer offers to each individual for whom the insurer provides coverage of this type in this state and, if applicable, to the association through which the individual has coverage the option to purchase any other type of individual health insurance coverage that the insurer offers for individuals.

632.7495(3)(a)3. 3. In electing to discontinue coverage of this particular type and in offering the option to purchase coverage under subd. 2., the insurer acts uniformly without regard to any health status-related factor of enrolled individuals or individuals who may become eligible for the type of coverage described under subd. 2.

632.7495(3)(b) (b) Notwithstanding s. 631.36 (2) to (4m), an insurer may discontinue offering individual health benefit plan coverage in this state, but only if all of the following apply:

632.7495(3)(b)1. 1. The insurer provides notice of the discontinuance to the commissioner and to each individual for whom the insurer provides individual health benefit plan coverage in this state and, if applicable, to the association through which the individual has coverage at least 180 days before the date on which the coverage will be discontinued.

632.7495(3)(b)2. 2. All individual health benefit plan coverage issued or delivered for issuance in this state is discontinued and coverage under such coverage is not renewed.

632.7495(3)(b)3. 3. The insurer does not issue or deliver for issuance in this state any individual health benefit plan coverage before 5 years after the day on which the last individual health benefit plan coverage is discontinued under subd. 2.

632.7495(4) (4) Except as the commissioner may provide by rule under sub. (5) and notwithstanding subs. (1) and (2) and s. 631.36 (4), an insurer is not required to renew individual health benefit plan coverage that complies with all of the following:

632.7495(4)(a) (a) The coverage is marketed and designed to provide short-term coverage as a bridge between coverages.

632.7495(4)(b) (b) The coverage has a term of not more than 12 months.

632.7495(4)(c) (c) The coverage term aggregated with all consecutive periods of the insurer's coverage of the insured by individual health benefit plan coverage not required to be renewed under this subsection does not exceed 18 months. For purposes of this paragraph, coverage periods are consecutive if there are no more than 63 days between the coverage periods.

632.7495(4)(d) (d) Rules promulgated by the commissioner under sub. (5).

632.7495(5) (5) The commissioner shall promulgate rules governing disclosures related to, and may promulgate rules setting standards for, the sale of individual health benefit plans that an insurer is not required to renew under sub. (4).

632.7495 History History: 1997 a. 27, 237; 2009 a. 28.



632.7497 Modifications at renewal.

632.7497  Modifications at renewal.

632.7497(1) (1) In this section, "individual major medical or comprehensive health benefit plan" includes coverage under a group policy that is underwritten on an individual basis and issued to individuals or families.

632.7497(2) (2) An insurer that issues an individual major medical or comprehensive health benefit plan shall, at the time of a coverage renewal, at the request of an insured, permit the insured to do either of the following:

632.7497(2)(a) (a) Change his or her coverage to any of the following:

632.7497(2)(a)1. 1. A different but comparable individual major medical or comprehensive health benefit plan currently offered by the insurer.

632.7497(2)(a)2. 2. An individual major medical or comprehensive health benefit plan currently offered by the insurer with more limited benefits.

632.7497(2)(a)3. 3. An individual major medical or comprehensive health benefit plan currently offered by the insurer with higher deductibles.

632.7497(2)(b) (b) Modify his or her existing coverage by electing an optional higher deductible, if any, under the individual major medical or comprehensive health benefit plan.

632.7497(3) (3)

632.7497(3)(a)(a) The insurer may not impose any new preexisting condition exclusion under the new or modified coverage under sub. (2) that did not apply to the insured's original coverage and shall allow the insured credit under the new or modified coverage for the period of original coverage.

632.7497(3)(b) (b) For the new or modified coverage, the insurer may not rate for health status other than on the insured's health status at the time the insured applied for the original coverage and as the insured disclosed on the original application.

632.7497(4) (4)

632.7497(4)(a)(a) Annually, the insurer shall mail to each insured under an individual major medical or comprehensive health benefit plan issued by the insurer, a notice that includes all of the following information:

632.7497(4)(a)1. 1. That the insured has the right to elect alternative coverage as described in sub. (2).

632.7497(4)(a)2. 2. A description of the alternatives available to the insured.

632.7497(4)(a)3. 3. The procedure for making the election.

632.7497(4)(b) (b) The insurer shall mail the notice under par. (a) not more than 3 months nor less than 60 days before the renewal date of the insured's plan.

632.7497(5) (5)

632.7497(5)(a)(a) Nothing in this section requires an insurer to issue alternative coverage under sub. (2) if the insured's coverage may be nonrenewed or discontinued under s. 632.7495 (2), (3) (b), or (4).

632.7497(5)(b) (b) Notwithstanding s. 600.01 (1) (b) 3. and 4., this section applies to a group health benefit plan described in s. 600.01 (1) (b) 3. or 4. if that group health benefit plan is an individual major medical or comprehensive health benefit plan as defined in sub. (1).

632.7497 History History: 2009 a. 28.



632.75 Prohibited provisions for disability insurance.

632.75  Prohibited provisions for disability insurance.

632.75(1)(1)  Death presumed from extended absence. Section 813.22 (1) applies to any disability insurance policy providing a death benefit.

632.75(2) (2) Dividends conditioned on continuation of policy or payment of premiums. Except on the first or second anniversary, no dividend payable on a disability insurance policy may be made contingent on the continuation of the policy or on premium payments.

632.75(3) (3) Prohibition of exclusion from coverage of certain dependent children. No disability insurance policy issued or renewed on or after April 30, 1980, may exclude or terminate from coverage any dependent child of an insured person or group member solely because the child does not reside with the insured person or group member. This subsection does not apply to a group policy, as defined in s. 632.897 (1) (c), or an individual policy, as defined in s. 632.897 (1) (cm), that is subject to s. 632.897 (10).

632.75(4) (4) Out-of-state service providers. Except as provided in s. 628.36, no disability insurance policy may exclude or limit coverage of health care services provided outside this state, if the services are provided within 75 miles of the insured's residence in a facility licensed or approved by the state where the facility is located.

632.75(5) (5) Payments for hospital services. No insurer may reimburse a hospital for patient health care costs at a rate exceeding the rate established under ch. 54, 1985 stats., or s. 146.60, 1983 stats., for care provided prior to July 1, 1987.

632.75 History History: 1975 c. 375; 1979 c. 221; 1981 c. 304; 1983 a. 27; 1985 a. 29 s. 3202 (27); 1987 a. 27; 1989 a. 31, 359.



632.755 Public assistance and early intervention services.

632.755  Public assistance and early intervention services.

632.755(1g)(1g)

632.755(1g)(a)(a) A disability insurance policy may not exclude a person or a person's dependent from coverage because the person or the dependent is eligible for assistance under ch. 49 or because the dependent is eligible for early intervention services under s. 51.44.

632.755(1g)(b) (b) A disability insurance policy may not terminate its coverage of a person or a person's dependent because the person or the dependent is eligible for assistance under ch. 49 or because the dependent is eligible for early intervention services under s. 51.44.

632.755(1g)(c) (c) A disability insurance policy may not provide different benefits of coverage to a person or the person's dependent because the person or the dependent is eligible for assistance under ch. 49 or because the dependent is eligible for early intervention services under s. 51.44 than it provides to persons and their dependents who are not eligible for assistance under ch. 49 or for early intervention services under s. 51.44.

632.755(2) (2) Benefits provided by a disability insurance policy shall be primary to those benefits provided under ch. 49 or under s. 51.44 or 253.05.

632.755 History History: 1985 a. 29; 1989 a. 173; 1991 a. 178, 214; 1995 a. 407; 1997 a. 27.



632.76 Incontestability for disability insurance.

632.76  Incontestability for disability insurance.

632.76(1)(1)  Avoidance for misrepresentations. No statement made by an applicant in the application for individual disability insurance coverage and no statement made respecting the person's insurability by a person insured under a group policy, except fraudulent misrepresentation, is a basis for avoidance of the policy or denial of a claim for loss incurred or disability commencing after the coverage has been in effect for 2 years. The policy may provide for incontestability even with respect to fraudulent misstatements.

632.76(2) (2) Preexisting diseases.

632.76(2)(a)(a) No claim for loss incurred or disability commencing after 2 years from the date of issue of the policy may be reduced or denied on the ground that a disease or physical condition existed prior to the effective date of coverage, unless the condition was excluded from coverage by name or specific description by a provision effective on the date of loss. This paragraph does not apply to a group health benefit plan, as defined in s. 632.745 (9), which is subject to s. 632.746.

632.76(2)(ac) (ac)

632.76(2)(ac)1.1. Notwithstanding par. (a), no claim or loss incurred or disability commencing after 12 months from the date of issue of an individual disability insurance policy, as defined in s. 632.895 (1) (a), may be reduced or denied on the ground that a disease or physical condition existed prior to the effective date of coverage, unless the condition was excluded from coverage by name or specific description by a provision effective on the date of the loss.

632.76(2)(ac)2. 2. Except as provided in subd. 3., an individual disability insurance policy, as defined in s. 632.895 (1) (a), other than a short-term policy subject to s. 632.7495 (4) and (5), may not define a preexisting condition more restrictively than a condition, whether physical or mental, regardless of the cause of the condition, for which medical advice, diagnosis, care, or treatment was recommended or received within 12 months before the effective date of coverage.

632.76(2)(ac)3. 3. Except as the commissioner provides by rule under s. 632.7495 (5), all of the following apply to an individual disability insurance policy that is a short-term policy subject to s. 632.7495 (4) and (5):

632.76(2)(ac)3.a. a. The policy may not define a preexisting condition more restrictively than a condition, whether physical or mental, regardless of the cause of the condition, for which medical advice, diagnosis, care, or treatment was recommended or received before the effective date of coverage.

632.76(2)(ac)3.b. b. The policy shall reduce the length of time during which a preexisting condition exclusion may be imposed by the aggregate of the insured's consecutive periods of coverage under the insurer's individual disability insurance policies that are short-term policies subject to s. 632.7495 (4) and (5). For purposes of this subd. 3. b., coverage periods are consecutive if there are no more than 63 days between the coverage periods.

632.76(2)(b) (b) Notwithstanding par. (a), no claim for loss incurred or disability commencing after 6 months from the date of issue of a medicare supplement policy, medicare replacement policy or long-term care insurance policy may be reduced or denied on the ground that a disease or physical condition existed prior to the effective date of coverage. Notwithstanding par. (ac) 2., a medicare supplement policy, medicare replacement policy, or long-term care insurance policy may not define a preexisting condition more restrictively than a condition for which medical advice was given or treatment was recommended by or received from a physician within 6 months before the effective date of coverage. Notwithstanding par. (a), if on the basis of information contained in an application for insurance a medicare supplement policy, medicare replacement policy, or long-term care insurance policy excludes from coverage a condition by name or specific description, the exclusion must terminate no later than 6 months after the date of issue of the medicare supplement policy, medicare replacement policy, or long-term care insurance policy. The commissioner may by rule exempt from this paragraph certain classes of medicare supplement policies, medicare replacement policies, and long-term care insurance policies, if the commissioner finds the exemption is not adverse to the interests of policyholders and certificate holders.

632.76 History History: 1975 c. 375, 421; 1981 c. 82; 1985 a. 29; 1989 a. 31; 1995 a. 289; 1997 a. 27; 2009 a. 28.

632.76 Annotation A generic exclusion of all diseases or conditions diagnosed or treated before issuance of the policy does not constitute exclusion by "name or specific description" under sub. (2). Peterson v. Equitable Life Assurance Society, 57 F. Supp. 2d 692 (1999).



632.77 Permitted provisions for disability insurance policies.

632.77  Permitted provisions for disability insurance policies. If any provisions are contained in a disability insurance policy dealing with the following subjects, they shall conform to the requirements specified:

632.77(1) (1) Change of occupation. Any provision respecting change of occupation may provide only for a lower maximum payment and for reduction of loss payments proportionate to the change in appropriate premium rates if the change is to a higher rated occupation, and must provide for retroactive reduction of premium rates from the date of change of occupation or the last policy anniversary date, whichever is the more recent, if the change is to a lower rated occupation.

632.77(2) (2) Misstatement of age. Any provision respecting misstatement of age may only provide for reduction of the loss payable to the amount that the premium paid would have purchased at the correct age.

632.77(3) (3) Limitations on payments. Any limitation on payments because of other insurance or because of the income of the insured must be in accordance with provisions approved by the commissioner by rule or explicitly approved in approving the policy form, but the commissioner may not promulgate a rule that conflicts with s. 632.755 nor approve a policy form that does not comply with s. 632.755.

632.77(4) (4) Facility of payment. Reasonable facility of payment clauses may be inserted. Payment in accordance with such clauses shall discharge the insurer's obligation to pay claims.

632.77 History History: 1975 c. 375; 1979 c. 102; 1985 a. 29.



632.775 Effect of power of attorney for health care.

632.775  Effect of power of attorney for health care.

632.775(1)(1)  Insurer may not require. An insurer may not require an individual to execute a power of attorney for health care under ch. 155 as a condition of coverage under a disability insurance policy.

632.775(2) (2) Effect on disability policies. Executing a power of attorney for health care under ch. 155 may not be used to impair in any manner the procurement of a disability insurance policy or to modify the terms of an existing disability insurance policy. A disability insurance policy may not be impaired or invalidated in any manner by the exercise of a health care decision by a health care agent on behalf of a person who is insured under the policy and who has authorized the health care agent under ch. 155.

632.775 History History: 1989 a. 200.



632.78 Required grace period for disability insurance policies.

632.78  Required grace period for disability insurance policies. Every disability insurance policy shall contain clauses providing for a grace period of at least 7 days for weekly premium policies, 10 days for monthly premium policies and 31 days for all other policies, for each premium after the first, during which the policy shall continue in force. In group and blanket policies the policy must provide for a grace period of at least 31 days unless the policyholder gives written notice of discontinuance prior to the date of discontinuance and in accordance with the policy terms. In group or blanket policies, the policy may provide for payment of a proportional premium for the period the policy is in effect during the grace period under this section.

632.78 History History: 1975 c. 375; 1977 c. 371; 1979 c. 75; 1979 c. 110 s. 60 (11); 1979 c. 221; 1981 c. 39.



632.79 Notice of termination of group hospital, surgical or medical expense insurance coverage due to cessation of business or default in payment of premiums.

632.79  Notice of termination of group hospital, surgical or medical expense insurance coverage due to cessation of business or default in payment of premiums.

632.79(1)(1)  Scope. This section shall apply to every group hospital, surgical or medical expense insurance policy or service plan purchased by or on behalf of an employer to provide coverage for employees and issued under s. 185.981 or by any insurer authorized under chs. 600 to 646 which has been delivered, renewed or is otherwise in force on or after June 12, 1976.

632.79(2) (2) Notice to policyholder or party responsible for payment of premiums.

632.79(2)(a)(a) Prior to termination of any group policy, plan or coverage subject to this section due to a cessation of business or default in payment of premiums by the policyholder, trust, association or other party responsible for such payment, the insurer or organization issuing the policy, contract, booklet or other evidence of insurance shall notify in writing the policyholder, trust, association or other party responsible for payment of premiums of the date as of which the policy or plan will be terminated or discontinued. At such time, the insurer or organization shall additionally furnish to the policyholder, trust, association or other party a notice form in sufficient number to be distributed to covered employees or members indicating what rights, if any, are available to them upon termination.

632.79(2)(b) (b) For purpose of notice and distribution to covered employees and members under par. (a), the administrator responsible for determining the persons covered and the premiums payable to the insurer or organization under any group policy or plan of disability insurance is responsible for providing such notices.

632.79(3) (3) Liability of insurer or service organization for payment of claims. Under any group policy or plan subject to this section, the insurer or organization shall be liable for all valid claims for covered losses prior to the expiration of any grace period specified in the group policy or plan.

632.79(5) (5) Notice exception. The notice requirements of this section shall not apply if a group policy or plan providing coverage to employees or members is terminated and immediately replaced by another policy or plan providing similar coverage to such employees or members.

632.79 History History: 1975 c. 352; Stats. 1975 s. 204.324; 1975 c. 422 s. 106; Stats. 1975 s. 632.79; 1979 c. 32, 221.



632.793 Notice of loss of primary insurance coverage due to age.

632.793  Notice of loss of primary insurance coverage due to age.

632.793(1)(1)  Notice to insured and employer. If an individual who is covered under a group disability insurance policy, as defined in s. 632.895 (1) (a), that is purchased by or on behalf of an employer to provide coverage for employees will lose primary coverage under the policy upon reaching age 65, the insurer issuing the policy shall provide written notice of the change in coverage status by regular mail to the individual and shall send a copy of the notice by regular mail to the employer. The insurer shall provide the notice not less than 30 nor more than 60 days before the individual becomes 65 years of age. The notice shall specify the date on which the insurance coverage will no longer be primary and shall inform the individual that he or she will be eligible for coverage under the federal medicare program at age 65.

632.793(2) (2) Applicability. Subsection (1) does not apply if the employer has at least 20 employees for each working day in at least 20 calendar weeks in the current year or the preceding year.

632.793 History History: 1993 a. 108.



632.795 Open enrollment upon liquidation.

632.795  Open enrollment upon liquidation.

632.795(1) (1)  Definition. In this section, "liquidated insurer" means an insurer ordered liquidated under ch. 645 or under similar laws of another jurisdiction.

632.795(2) (2) Coverage for group members. Except as provided in sub. (5) and unless otherwise provided by rule or order of the commissioner, an insurer described in sub. (3) shall permit insureds or enrolled participants of a liquidated insurer's group health care policy or plan to obtain coverage under a comprehensive group health care policy or plan offered by the insurer in the manner and under the terms required by sub. (4).

632.795(3) (3) Participating insurers. Subsection (2) applies to an insurer that participated in the most recent enrollment period in which the group members were able to choose among coverage offered by the liquidated insurer and coverage offered by one or more other insurers, if all of the following are satisfied:

632.795(3)(a) (a) Coverage under a comprehensive group health care policy or plan offered by the insurer was selected by one or more members of the group in the most recent enrollment period.

632.795(3)(b) (b) The most recent enrollment period occurred on or after July 1, 1989.

632.795(4) (4) Terms and offering of coverage.

632.795(4)(a)(a) An insurer subject to sub. (2) shall provide coverage under the same policy form and for the same premium as it originally offered in the most recent enrollment period, subject only to the medical underwriting used in that enrollment period. Unless otherwise prescribed by rule, the insurer may apply deductibles, preexisting condition limitations, waiting periods or other limits only to the extent that they would have been applicable had coverage been extended at the time of the most recent enrollment period and with credit for the satisfaction or partial satisfaction of similar provisions under the liquidated insurer's policy or plan. The insurer may exclude coverage of claims that are payable by a solvent insurer under insolvency coverage required by the commissioner or by the insurance regulator of another jurisdiction. Coverage shall be effective on the date that the liquidated insurer's coverage terminates.

632.795(4)(b) (b) An insurer subject to sub. (2) shall offer coverage to the group members, and the policyholder shall provide group members with the opportunity to obtain coverage, in the manner and within the time limits required by the commissioner by rule or order.

632.795(5) (5) Medical assistance enrollees. This section does not apply to persons enrolled in a health care plan offered by a liquidated insurer if the persons are enrolled in that plan under a contract between the department of health services and the liquidated insurer under s. 49.45 (2) (b) 2.

632.795 History History: 1989 a. 23; 1995 a. 27 s. 9126 (19); 2007 a. 20 s. 9121 (6) (a).



632.797 Disclosure of group health claims experience.

632.797  Disclosure of group health claims experience.

632.797(1)(1)

632.797(1)(a)(a) Except as provided in subs. (2) and (3), an insurer shall provide the policyholder of a group or blanket disability insurance policy, or an employer that provides health care coverage to its employees through a multiple-employer trust, with the policyholder's or the employer's aggregate group health claims experience for the current policy period, and for up to 2 policy periods immediately preceding the current policy period if the insurer provided coverage during those periods, upon request from the policyholder or employer.

632.797(1)(b) (b) The insurer shall provide the information under par. (a) no later than 30 days after receiving a request for that information from the policyholder or employer.

632.797(1)(c) (c) The insurer may not charge the policyholder or the employer for providing the information under par. (a) one time in a 12-month period.

632.797(1)(d) (d) Except for charging a fee under par. (c), an insurer may not change the rating methodology between community rating and experience rating or otherwise penalize a policyholder or employer for requesting the information under par. (a).

632.797(2) (2) An insurer is not required to provide the information under sub. (1) unless the policyholder or employer requesting the information provides coverage under the policy for at least 50 individuals, exclusive of individuals who have coverage under the policy as a dependent of another individual.

632.797(3) (3) Notwithstanding sub. (1), an insurer is not required to provide health claims experience under sub. (1) for any period of time that is before 18 months before the date on which the information is requested.

632.797(4) (4) Subsection (1) does not require that an insurer provide the policyholder of a group or blanket disability insurance policy, or an employer that provides health care coverage to its employees through a multiple-employer trust, with the health claims experience of an individual employee or insured.

632.797(5) (5) An insurer is not required under sub. (1) to provide information that identifies an individual or that is confidential under s. 146.82.

632.797(6) (6) An insurer that provides aggregate health claims experience information in compliance with this section is immune from civil liability for its acts or omissions in providing such information.

632.797 History History: 1993 a. 448; 2011 a. 32.



632.798 Out-of-pocket costs.

632.798  Out-of-pocket costs.

632.798(1)(1)  Definitions. In this section:

632.798(1)(a) (a) "Disability insurance policy" has the meaning given in s. 632.895 (1) (a).

632.798(1)(b) (b) "Health care provider" has the meaning given in s. 146.903 (1) (c) and includes a hospital, as defined in s. 50.33 (2).

632.798(1)(c) (c) "Insured" includes an enrollee under a self-insured health plan and a representative or designee of an insured or enrollee.

632.798(1)(d) (d) "Self-insured health plan" means a self-insured health plan of the state or a county, city, village, town, or school district.

632.798(2) (2) Provide estimate.

632.798(2)(a)(a) A self-insured health plan or an insurer that provides coverage under a disability insurance policy shall, at the request of an insured, provide to the insured a good faith estimate, as of the date of the request and assuming no medical complications or modifications in the insured's treatment plan, of the insured's total out-of-pocket cost according to the insured's benefit terms for a specified health care service in the geographic region in which the health care service will be provided.

632.798(2)(b) (b) An estimate provided by an insurer or self-insured health plan under this section is not a legally binding estimate of the out-of-pocket cost.

632.798(2)(c) (c) An insurer or self-insured health plan may not charge an insured for providing the information under this section.

632.798(2)(d) (d) Before providing the information requested under par. (a), the insurer or self-insured health plan may require the insured to provide in writing any of the following information:

632.798(2)(d)1. 1. The name of the health care provider providing the service.

632.798(2)(d)2. 2. The facility at which the service will be provided.

632.798(2)(d)3. 3. The date the service will be provided.

632.798(2)(d)4. 4. The health care provider's estimate of the charge for the service.

632.798(2)(d)5. 5. The codes for the service under the Current Procedural Terminology of the American Medical Association or under the Current Dental Terminology of the American Dental Association.

632.798(2)(e) (e) The requirement to provide the information requested under par. (a) does not apply if the health care provider providing the health care service is any of the following:

632.798(2)(e)1. 1. A health care provider that practices individually or in association with not more than 2 other individual health care providers.

632.798(2)(e)2. 2. A health care provider that is an association of 3 or fewer individual health care providers.

632.798 History History: 2009 a. 146.



632.80 Restrictions on medical payments insurance.

632.80  Restrictions on medical payments insurance. The provisions of this subchapter do not apply to medical payments insurance when it is a part of or supplemental to liability, steam boiler, elevator, automobile or other insurance covering loss of or damage to property, provided the loss, damage or expense arises out of a hazard directly related to such other insurance.

632.80 History History: 1975 c. 375.



632.81 Minimum standards for certain disability policies.

632.81  Minimum standards for certain disability policies. The commissioner may by rule establish minimum standards for benefits, claims payments, marketing practices, compensation arrangements and reporting practices for medicare supplement policies, medicare replacement policies and long-term care insurance policies. The commissioner may by rule exempt from the minimum standards certain types of coverage, if the commissioner finds the exemption is not adverse to the interests of policyholders and certificate holders.

632.81 History History: 1981 c. 82; 1985 a. 29; 1989 a. 31, 332.



632.82 Renewability of long-term care insurance policies.

632.82  Renewability of long-term care insurance policies. Notwithstanding s. 631.36 (2) to (5), the commissioner shall, by rule, require long-term care insurance policies that are issued on an individual basis to include a provision restricting the insurer's ability to terminate or alter the long-term care insurance policy except for nonpayment of premium. The rule may specify exceptions to the restriction, including exceptions that allow insurers to do any of the following:

632.82(1) (1) Change the rates charged on a long-term care insurance policy if the rate change is made on a class basis.

632.82(2) (2) Refuse to renew a long-term care insurance policy if conditions specified in the rule are satisfied. The conditions shall, at a minimum, require all of the following:

632.82(2)(a) (a) That the nonrenewal be on other than an individual basis.

632.82(2)(b) (b) That the insurer demonstrate to the commissioner that renewal will affect the insurer's solvency or loss experience as specified in the rule.

632.82 History History: 1989 a. 31.



632.825 Midterm termination of long-term care insurance policy by insured.

632.825  Midterm termination of long-term care insurance policy by insured.

632.825(1) (1)  Permitted cancellation and refund.

632.825(1)(a)(a) No insurer that provides coverage under a long-term care insurance policy may prohibit the insured under the policy from canceling the policy before the expiration of the agreed term.

632.825(1)(b) (b) If an insured under a long-term care insurance policy cancels the policy before the expiration of the agreed term, the insurer shall issue a prorated premium refund to the insured.

632.825(1)(c) (c) If an insured under a long-term care insurance policy dies during the term of the policy, the insurer shall issue a prorated premium refund to the insured's estate.

632.825(2) (2) Policy provision. Every long-term care insurance policy shall contain a provision that apprises the insured of the insured's right to cancel and the insurer's premium refund responsibilities under sub. (1).

632.825 History History: 1993 a. 207.



632.83 Internal grievance procedure.

632.83  Internal grievance procedure.

632.83(1) (1) In this section, "health benefit plan" has the meaning given in s. 632.745 (11), except that "health benefit plan" includes the coverage specified in s. 632.745 (11) (b) 10. and includes a policy, certificate or contract under s. 632.745 (11) (b) 9. that provides only limited-scope dental or vision benefits.

632.83(2) (2) Every insurer that issues a health benefit plan shall do all of the following:

632.83(2)(a) (a) Establish and use an internal grievance procedure that is approved by the commissioner and that complies with sub. (3) for the resolution of insureds' grievances with the health benefit plan.

632.83(2)(b) (b) Provide insureds with complete and understandable information describing the internal grievance procedure under par. (a).

632.83(2)(c) (c) Submit an annual report to the commissioner describing the internal grievance procedure under par. (a) and summarizing the experience under the procedure for the year.

632.83(3) (3) The internal grievance procedure established under sub. (2) (a) shall include all of the following elements:

632.83(3)(a) (a) The opportunity for an insured to submit a written grievance in any form.

632.83(3)(b) (b) Establishment of a grievance panel for the investigation of each grievance submitted under par. (a), consisting of at least one individual authorized to take corrective action on the grievance and at least one insured other than the grievant, if an insured is available to serve on the grievance panel.

632.83(3)(c) (c) Prompt investigation of each grievance submitted under par. (a).

632.83(3)(d) (d) Notification to each grievant of the disposition of his or her grievance and of any corrective action taken on the grievance.

632.83(3)(e) (e) Retention of records pertaining to each grievance for at least 3 years after the date of notification under par. (d).

632.83 History History: 1999 a. 155 ss. 8 to 17; Stats. 1999 s. 632.83.



632.835 Independent review of coverage denial determinations.

632.835  Independent review of coverage denial determinations.

632.835(1)(1)  Definitions. In this section:

632.835(1)(a) (a) "Adverse determination" means a determination by or on behalf of an insurer that issues a health benefit plan to which all of the following apply:

632.835(1)(a)1. 1. An admission to a health care facility, the availability of care, the continued stay or other treatment that is a covered benefit has been reviewed.

632.835(1)(a)2. 2. Based on the information provided, the treatment under subd. 1. does not meet the health benefit plan's requirements for medical necessity, appropriateness, health care setting, level of care or effectiveness.

632.835(1)(a)3. 3. Based on the information provided, the insurer that issued the health benefit plan reduced, denied or terminated the treatment under subd. 1. or payment for the treatment under subd. 1.

632.835(1)(a)4. 4. Subject to sub. (5) (c), the amount of the reduction or the cost or expected cost of the denied or terminated treatment or payment exceeds, or will exceed during the course of the treatment, $250.

632.835(1)(ag) (ag) "Coverage denial determination" means an adverse determination, an experimental treatment determination, a preexisting condition exclusion denial determination, or the rescission of a policy or certificate.

632.835(1)(b) (b) "Experimental treatment determination" means a determination by or on behalf of an insurer that issues a health benefit plan to which all of the following apply:

632.835(1)(b)1. 1. A proposed treatment has been reviewed.

632.835(1)(b)2. 2. Based on the information provided, the treatment under subd. 1. is determined to be experimental under the terms of the health benefit plan.

632.835(1)(b)3. 3. Based on the information provided, the insurer that issued the health benefit plan denied the treatment under subd. 1. or payment for the treatment under subd. 1.

632.835(1)(b)4. 4. Subject to sub. (5) (c), the cost or expected cost of the denied treatment or payment exceeds, or will exceed during the course of the treatment, $250.

632.835(1)(c) (c) "Health benefit plan" has the meaning given in s. 632.745 (11), except that "health benefit plan" includes the coverage specified in s. 632.745 (11) (b) 10.

632.835(1)(cm) (cm) "Preexisting condition exclusion denial determination" means a determination by or on behalf of an insurer that issues a health benefit plan denying or terminating treatment or payment for treatment on the basis of a preexisting condition exclusion, as defined in s. 632.745 (23).

632.835(1)(d) (d) "Treatment" means a medical service, diagnosis, procedure, therapy, drug or device.

632.835(2) (2) Review requirements; who may conduct.

632.835(2)(a)(a) Every insurer that issues a health benefit plan shall establish an independent review procedure whereby an insured under the health benefit plan, or his or her authorized representative, may request and obtain an independent review of a coverage denial determination made with respect to the insured.

632.835(2)(b) (b) If a coverage denial determination is made, the insurer involved in the determination shall provide notice to the insured of the insured's right to obtain the independent review required under this section, how to request the review, and the time within which the review must be requested. The notice shall include a current listing of independent review organizations certified under sub. (4). An independent review under this section may be conducted only by an independent review organization certified under sub. (4) and selected by the insured.

632.835(2)(bg) (bg) Notwithstanding par. (b), an insurer is not required to provide the notice under par. (b) to an insured until the insurer sends notice of the disposition of the internal grievance if all of the following apply:

632.835(2)(bg)1. 1. The health benefit plan issued by the insurer contains a description of the independent review procedure under this section, including an explanation of the insured's rights under par. (d), how to request the review, the time within which the review must be requested, and how to obtain a current listing of independent review organizations certified under sub. (4).

632.835(2)(bg)2. 2. The insurer includes on its explanation of benefits form a statement that the insured may have a right to an independent review after the internal grievance process and that an insured may be entitled to expedited independent review with respect to an urgent matter. The statement shall also include a reference to the section of the policy or certificate that contains the description of the independent review procedure as required under subd. 1. The statement shall provide a toll-free telephone number and Web site, if appropriate, where consumers may obtain additional information regarding internal grievance and independent review processes.

632.835(2)(bg)3. 3. For any coverage denial determination for which an explanation of benefits is not provided to the insured, the insurer provides a notice that the insured may have a right to an independent review after the internal grievance process and that an insured may be entitled to expedited, independent review with respect to an urgent matter. The notice shall also include a reference to the section of the policy or certificate that contains the description of the independent review procedure as required under subd. 1. The notice shall provide a toll-free telephone number and Web site, if appropriate, where consumers may obtain additional information regarding internal grievance and independent review processes.

632.835(2)(c) (c) Except as provided in par. (d), an insured must exhaust the internal grievance procedure under s. 632.83 before the insured may request an independent review under this section. Except as provided in sub. (9) (a), an insured who uses the internal grievance procedure must request an independent review as provided in sub. (3) (a) within 4 months after the insured receives notice of the disposition of his or her grievance under s. 632.83 (3) (d).

632.835(2)(d) (d) An insured is not required to exhaust the internal grievance procedure under s. 632.83 before requesting an independent review if any of the following apply:

632.835(2)(d)1. 1. The insured and the insurer agree that the matter may proceed directly to independent review under sub. (3).

632.835(2)(d)2. 2. Along with the notice to the insurer of the request for independent review under sub. (3) (a), the insured submits to the independent review organization selected by the insured a request to bypass the internal grievance procedure under s. 632.83 and the independent review organization determines that the health condition of the insured is such that requiring the insured to use the internal grievance procedure before proceeding to independent review would jeopardize the life or health of the insured or the insured's ability to regain maximum function.

632.835(2)(e) (e) Nothing in this section affects an insured's right to commence a civil proceeding relating to a coverage denial determination.

632.835(3) (3) Procedure.

632.835(3)(a)(a) To request an independent review, an insured or his or her authorized representative shall provide timely written notice of the request for independent review, and of the independent review organization selected, to the insurer that made or on whose behalf was made the coverage denial determination. The insurer shall immediately notify the commissioner and the independent review organization selected by the insured of the request for independent review. For each independent review in which it is involved, an insurer shall pay a fee to the independent review organization.

632.835(3)(b) (b) Within 5 business days after receiving written notice of a request for independent review under par. (a), the insurer shall submit to the independent review organization copies of all of the following:

632.835(3)(b)1. 1. Any information submitted to the insurer by the insured in support of the insured's position in the internal grievance under s. 632.83.

632.835(3)(b)2. 2. The contract provisions or evidence of coverage of the insured's health benefit plan.

632.835(3)(b)3. 3. Any other relevant documents or information used by the insurer in the internal grievance determination under s. 632.83.

632.835(3)(c) (c) Within 5 business days after receiving the information under par. (b), the independent review organization shall request any additional information that it requires for the review from the insured or the insurer. Within 5 business days after receiving a request for additional information, the insured or the insurer shall submit the information or an explanation of why the information is not being submitted.

632.835(3)(d) (d) An independent review under this section may not include appearances by the insured or his or her authorized representative, any person representing the health benefit plan or any witness on behalf of either the insured or the insurer.

632.835(3)(e) (e) In addition to the information under pars. (b) and (c), the independent review organization may accept for consideration any typed or printed, verifiable medical or scientific evidence that the independent review organization determines is relevant, regardless of whether the evidence has been submitted for consideration at any time previously. The insurer and the insured shall submit to the other party to the independent review any information submitted to the independent review organization under this paragraph and pars. (b) and (c). If, on the basis of any additional information, the insurer reconsiders the insured's grievance and determines that the treatment that was the subject of the grievance should be covered, or that the policy or certificate that was rescinded should be reinstated, the independent review is terminated.

632.835(3)(f) (f)

632.835(3)(f)1.1. If the independent review is not terminated under par. (e), the independent review organization shall, within 30 business days after the expiration of all time limits that apply in the matter, make a decision on the basis of the documents and information submitted under this subsection. The decision shall be in writing, signed on behalf of the independent review organization and served by personal delivery or by mailing a copy to the insured or his or her authorized representative and to the insurer. Except as provided in subd. 2., a decision of an independent review organization is binding on the insured and the insurer.

632.835(3)(f)2. 2. A decision of an independent review organization regarding a preexisting condition exclusion denial determination or a rescission is not binding on the insured.

632.835(3)(g) (g) If the independent review organization determines that the health condition of the insured is such that following the procedure outlined in pars. (b) to (f) would jeopardize the life or health of the insured or the insured's ability to regain maximum function, the procedure outlined in pars. (b) to (f) shall be followed with the following differences:

632.835(3)(g)1. 1. The insurer shall submit the information under par. (b) within one day after receiving the notice of the request for independent review under par. (a).

632.835(3)(g)2. 2. The independent review organization shall request any additional information under par. (c) within 2 business days after receiving the information under par. (b).

632.835(3)(g)3. 3. The insured or insurer shall, within 2 days after receiving a request under par. (c), submit any information requested or an explanation of why the information is not being submitted.

632.835(3)(g)4. 4. The independent review organization shall make its decision under par. (f) within 72 hours after the expiration of the time limits under this paragraph that apply in the matter.

632.835(3m) (3m) Standards for decisions.

632.835(3m)(a)(a) A decision of an independent review organization regarding an adverse determination or a preexisting condition exclusion denial determination must be consistent with the terms of the health benefit plan under which the adverse determination or preexisting condition exclusion denial determination was made.

632.835(3m)(b) (b) A decision of an independent review organization regarding an experimental treatment determination is limited to a determination of whether the proposed treatment is experimental. The independent review organization shall determine that the treatment is not experimental and find in favor of the insured only if the independent review organization finds all of the following:

632.835(3m)(b)1. 1. The treatment has been approved by the federal food and drug administration, if the treatment is subject to the approval of the federal food and drug administration.

632.835(3m)(b)2. 2. Medically and scientifically accepted evidence clearly demonstrates that the treatment meets all of the following criteria:

632.835(3m)(b)2.a. a. The treatment is proven safe.

632.835(3m)(b)2.b. b. The treatment can be expected to produce greater benefits than the standard treatment without posing a greater adverse risk to the insured.

632.835(3m)(b)2.c. c. The treatment meets the coverage terms of the health benefit plan and is not specifically excluded under the terms of the health benefit plan.

632.835(4) (4) Certification of independent review organizations.

632.835(4)(a)(a) The commissioner shall certify independent review organizations. An independent review organization must demonstrate to the satisfaction of the commissioner that it is unbiased, as defined by the commissioner by rule. An organization certified under this paragraph must be recertified on a biennial basis to continue to provide independent review services under this section.

632.835(4)(ag) (ag) An independent review organization shall have in operation a quality assurance mechanism to ensure the timeliness and quality of the independent reviews, the qualifications and independence of the clinical peer reviewers and the confidentiality of the medical records and review materials.

632.835(4)(ap) (ap) An independent review organization shall establish reasonable fees that it will charge for independent reviews and shall submit its fee schedule to the commissioner for a determination of reasonableness and for approval. An independent review organization may not change any fees approved by the commissioner more than once per year and shall submit any proposed fee changes to the commissioner for approval.

632.835(4)(b) (b) An organization applying for certification or recertification as an independent review organization shall pay the applicable fee under s. 601.31 (1) (Lp) or (Lr). Every organization certified or recertified as an independent review organization shall file a report with the commissioner in accordance with rules promulgated under sub. (5) (a) 4.

632.835(4)(c) (c) The commissioner may examine, audit or accept an audit of the books and records of an independent review organization as provided for examination of licensees and permittees under s. 601.43 (1), (3), (4) and (5), to be conducted as provided in s. 601.44, and with costs to be paid as provided in s. 601.45.

632.835(4)(d) (d) The commissioner may revoke, suspend or limit in whole or in part the certification of an independent review organization, or may refuse to recertify an independent review organization, if the commissioner finds that the independent review organization is unqualified or has violated an insurance statute or rule or a valid order of the commissioner under s. 601.41 (4), or if the independent review organization's methods or practices in the conduct of its business endanger, or its financial resources are inadequate to safeguard, the legitimate interests of consumers and the public. The commissioner may summarily suspend an independent review organization's certification under s. 227.51 (3).

632.835(4)(e) (e) The commissioner shall keep an up-to-date listing of certified independent review organizations and shall provide a copy of the listing to all of the following:

632.835(4)(e)1. 1. Every insurer that is subject to this section, at least quarterly.

632.835(4)(e)2. 2. Any person who requests a copy of the listing.

632.835(5) (5) Rules; report; adjustments.

632.835(5)(a)(a) The commissioner shall promulgate rules for the independent review required under this section. The rules shall include at least all of the following:

632.835(5)(a)1. 1. The application procedures for certification and recertification as an independent review organization.

632.835(5)(a)2. 2. The standards that the commissioner will use for certifying and recertifying organizations as independent review organizations, including standards for determining whether an independent review organization is unbiased.

632.835(5)(a)3. 3. Procedures and processes, in addition to those in sub. (3), that independent review organizations must follow.

632.835(5)(a)4. 4. What must be included in the report required under sub. (4) and the frequency with which the report must be filed with the commissioner.

632.835(5)(a)5. 5. Standards for the practices and conduct of independent review organizations.

632.835(5)(a)6. 6. Standards, in addition to those in sub. (6), addressing conflicts of interest by independent review organizations.

632.835(5)(b) (b) The commissioner shall annually submit a report to the legislature under s. 13.172 (2) that specifies the number of independent reviews requested under this section in the preceding year, the insurers and health benefit plans involved in the independent reviews and the dispositions of the independent reviews.

632.835(5)(c) (c) To reflect changes in the consumer price index for all urban consumers, U.S. city average, as determined by the U.S. department of labor, the commissioner shall at least annually adjust the amounts specified in sub. (1) (a) 4. and (b) 4.

632.835(6) (6) Conflict of interest standards.

632.835(6)(a)(a) An independent review organization may not be affiliated with any of the following:

632.835(6)(a)1. 1. A health benefit plan.

632.835(6)(a)2. 2. A national, state or local trade association of health benefit plans, or an affiliate of any such association.

632.835(6)(a)3. 3. A national, state or local trade association of health care providers, or an affiliate of any such association.

632.835(6)(b) (b) An independent review organization appointed to conduct an independent review and a clinical peer reviewer assigned by an independent review organization to conduct an independent review may not have a material professional, familial or financial interest with any of the following:

632.835(6)(b)1. 1. The insurer that issued the health benefit plan that is the subject of the independent review.

632.835(6)(b)2. 2. Any officer, director or management employee of the insurer that issued the health benefit plan that is the subject of the independent review.

632.835(6)(b)3. 3. The health care provider that recommended or provided the health care service or treatment that is the subject of the independent review, or the health care provider's medical group or independent practice association.

632.835(6)(b)4. 4. The facility at which the health care service or treatment that is the subject of the independent review was or would be provided.

632.835(6)(b)5. 5. The developer or manufacturer of the principal procedure, equipment, drug or device that is the subject of the independent review.

632.835(6)(b)6. 6. The insured or his or her authorized representative.

632.835(6m) (6m) Qualifications of clinical peer reviewers. A clinical peer reviewer who conducts a review on behalf of a certified independent review organization must satisfy all of the following requirements:

632.835(6m)(a) (a) Be a health care provider who is expert in treating the medical condition that is the subject of the review and who is knowledgeable about the treatment that is the subject of the review through current, actual clinical experience.

632.835(6m)(b) (b) Hold a credential, as defined in s. 440.01 (2) (a), that is not limited or restricted; or hold a license, certificate, registration or permit that authorizes or qualifies the health care provider to perform acts substantially the same as those acts authorized by a credential, as defined in s. 440.01 (2) (a), that was issued by a governmental authority in a jurisdiction outside this state and that is not limited or restricted.

632.835(6m)(c) (c) If a physician, hold a current certification by a recognized American medical specialty board in the area or areas appropriate to the subject of the review.

632.835(6m)(d) (d) Have no history of disciplinary sanctions, including loss of staff privileges but excluding temporary suspension of staff privileges due to incomplete records, taken or pending by the medical examining board or another regulatory body or by any hospital or government.

632.835(7) (7) Immunity.

632.835(7)(a)(a) A certified independent review organization is immune from any civil or criminal liability that may result because of an independent review determination made under this section. An employee, agent or contractor of a certified independent review organization is immune from civil liability and criminal prosecution for any act or omission done in good faith within the scope of his or her powers and duties under this section.

632.835(7)(b) (b) A health benefit plan that is the subject of an independent review and the insurer that issued the health benefit plan shall not be liable to any person for damages attributable to the insurer's or plan's actions taken in compliance with any decision regarding an adverse determination or an experimental treatment determination rendered by a certified independent review organization.

632.835(8) (8) Notice of sufficient independent review organizations.

632.835(8)(a)(a) Adverse and experimental treatment determinations. The commissioner shall make a determination that at least one independent review organization has been certified under sub. (4) that is able to effectively provide the independent reviews required under this section for adverse determinations and experimental treatment determinations and shall publish a notice in the Wisconsin Administrative Register that states a date that is 2 months after the commissioner makes that determination. The date stated in the notice shall be the date on which the independent review procedure under this section begins operating with respect to adverse determinations and experimental treatment determinations.

632.835(8)(b) (b) Preexisting condition exclusion denials and rescissions. The commissioner shall make a determination that at least one independent review organization has been certified under sub. (4) that is able to effectively provide the independent reviews required under this section for preexisting condition exclusion denial determinations and rescissions and shall publish a notice in the Wisconsin Administrative Register that states a date that is 2 months after the commissioner makes that determination. The date stated in the notice shall be the date on which the independent review procedure under this section begins operating with respect to preexisting condition exclusion denial determinations and rescissions.

632.835(9) (9) Applicability.

632.835(9)(a)(a) Adverse and experimental treatment determinations. The independent review required under this section with respect to an adverse determination or an experimental treatment determination shall be available to an insured who receives notice of the disposition of his or her grievance under s. 632.83 (3) (d) on or after December 1, 2000. Notwithstanding sub. (2) (c), an insured who receives notice of the disposition of his or her grievance under s. 632.83 (3) (d) on or after December 1, 2000, but before June 15, 2002, with respect to an adverse determination or an experimental treatment determination must request an independent review no later than 4 months after June 15, 2002.

632.835(9)(b) (b) Preexisting condition exclusion denials and rescissions. The independent review required under this section with respect to a preexisting condition exclusion denial determination or a rescission shall be available to an insured who receives notice of the disposition of his or her grievance under s. 632.83 (3) (d) on or after the date stated in the notice published in the Wisconsin Administrative Register by the commissioner under sub. (8) (b).

632.835 History History: 1999 a. 155; 2001 a. 65; 2009 a. 28, 276.



632.84 Benefit appeals under certain policies.

632.84  Benefit appeals under certain policies.

632.84(1) (1)  Definitions. In this section:

632.84(1)(a) (a) "Nursing home" has the meaning given in s. 50.01 (3).

632.84(1)(b) (b) "Nursing home insurance policy" means an individual or group insurance policy which provides coverage primarily for confinement or care in a nursing home.

632.84(2) (2) Review and appeal.

632.84(2)(a)(a) Except as provided in sub. (3), an insurer offering a medicare supplement policy, medicare replacement policy, nursing home insurance policy or long-term care insurance policy shall establish an internal procedure by which the policyholder or the certificate holder or a representative of the policyholder or the certificate holder may appeal the denial of any benefits under the medicare supplement policy, medicare replacement policy, nursing home insurance policy or long-term care insurance policy. The procedure established under this paragraph shall include all of the following:

632.84(2)(a)1. 1. The opportunity for the policyholder or certificate holder or a representative of the policyholder or certificate holder to submit a written request, which may be in any form and which may include supporting material, for review by the insurer of the denial of any benefits under the policy.

632.84(2)(a)2. 2. Within 30 days after receiving the request under subd. 1., disposition of the review and notification to the person submitting the request of the results of the review.

632.84(2)(b) (b) An insurer shall describe the procedure established under par. (a) in every policy, group certificate and outline of coverage issued in connection with a medicare supplement policy, medicare replacement policy, nursing home insurance policy or long-term care insurance policy.

632.84(2)(c) (c) If an insurer denies any benefits under a medicare supplement policy, medicare replacement policy, nursing home insurance policy or long-term care insurance policy, the insurer shall, at the time the insurer gives notice of the denial of any benefits, provide the policyholder and certificate holder with a written description of the appeal process established under par. (a).

632.84(2)(d) (d) An insurer offering a medicare supplement policy, medicare replacement policy, nursing home insurance policy or long-term care insurance policy shall annually report to the commissioner a summary of all appeals filed under this section and the disposition of those appeals.

632.84(3) (3) Exceptions. This section does not apply to a health maintenance organization, limited service health organization or preferred provider plan, as defined in s. 609.01.

632.84 History History: 1987 a. 156, 403; 1989 a. 31.



632.845 Prohibiting refusal to cover services because liability policy may cover.

632.845  Prohibiting refusal to cover services because liability policy may cover.

632.845(1) (1) In this section, "health care plan" has the meaning given in s. 628.36 (2) (a) 1.

632.845(2) (2) An insurer that provides coverage under a health care plan may not refuse to cover health care services that are provided to an insured under the plan and for which there is coverage under the plan on the basis that there may be coverage for the services under a liability insurance policy.

632.845 History History: 2009 a. 28.



632.85 Coverage without prior authorization for treatment of an emergency medical condition.

632.85  Coverage without prior authorization for treatment of an emergency medical condition.

632.85(1) (1) In this section:

632.85(1)(a) (a) "Emergency medical condition" means a medical condition that manifests itself by acute symptoms of sufficient severity, including severe pain, to lead a prudent layperson who possesses an average knowledge of health and medicine to reasonably conclude that a lack of immediate medical attention will likely result in any of the following:

632.85(1)(a)1. 1. Serious jeopardy to the person's health or, with respect to a pregnant woman, serious jeopardy to the health of the woman or her unborn child.

632.85(1)(a)2. 2. Serious impairment to the person's bodily functions.

632.85(1)(a)3. 3. Serious dysfunction of one or more of the person's body organs or parts.

632.85(1)(b) (b) "Health care plan" has the meaning given in s. 628.36 (2) (a) 1.

632.85(1)(c) (c) "Self-insured health plan" means a self-insured health plan of the state or a county, city, village, town or school district.

632.85(2) (2) If a health care plan or a self-insured health plan provides coverage of any emergency medical services, the health care plan or self-insured health plan shall provide coverage of emergency medical services that are provided in a hospital emergency facility and that are needed to evaluate or stabilize, as defined in section 1867 of the federal Social Security Act, an emergency medical condition.

632.85(3) (3) A health care plan or a self-insured health plan that is required to provide the coverage under sub. (2) may not require prior authorization for the provision or coverage of the emergency medical services specified in sub. (2).

632.85 History History: 1997 a. 155.



632.853 Coverage of drugs and devices.

632.853  Coverage of drugs and devices. A health care plan, as defined in s. 628.36 (2) (a) 1., or a self-insured health plan, as defined in s. 632.85 (1) (c), that provides coverage of only certain specified prescription drugs or devices shall develop a process through which a physician may present medical evidence to obtain an individual patient exception for coverage of a prescription drug or device not routinely covered by the plan. The process shall include timelines for both urgent and nonurgent review.

632.853 History History: 1997 a. 237.



632.855 Requirements if experimental treatment limited.

632.855  Requirements if experimental treatment limited.

632.855(1)(1)  Definitions. In this section:

632.855(1)(a) (a) "Health care plan" has the meaning given in s. 628.36 (2) (a) 1.

632.855(1)(b) (b) "Self-insured health plan" has the meaning given in s. 632.85 (1) (c).

632.855(2) (2) Disclosure of limitations. Subject to s. 632.87 (6), a health care plan or a self-insured health plan that limits coverage of experimental treatment shall define the limitation and disclose the limits in any agreement, policy or certificate of coverage. This disclosure shall include the following information:

632.855(2)(a) (a) Who is authorized to make a determination on the limitation.

632.855(2)(b) (b) The criteria the plan uses to determine whether a treatment, procedure, drug or device is experimental.

632.855(3) (3) Denial of treatment.

632.855(3)(am)(am) A health care plan or a self-insured health plan that receives a request for prior authorization of an experimental procedure that includes all of the required information upon which to make a decision shall, within 5 working days after receiving the request, issue a coverage decision. If the health care plan or self-insured health plan denies coverage of an experimental treatment, procedure, drug or device for an insured who has a terminal condition or illness, the health care plan or self-insured health plan shall, as part of its coverage decision, provide the insured with a denial letter that includes all of the following:

632.855(3)(am)1. 1. A statement setting forth the specific medical and scientific reasons for denying coverage.

632.855(3)(am)2. 2. Notice of the insured's right to appeal and a description of the appeal procedure.

632.855(3)(bm) (bm) A health care plan or a self-insured health plan may not deny coverage under par. (am) of an experimental treatment, procedure, drug, or device for an insured if the denial violates s. 632.87 (6).

632.855 History History: 1997 a. 237; 2005 a. 194.



632.857 Explanation required for restriction or termination of coverage.

632.857  Explanation required for restriction or termination of coverage. If an insurer restricts or terminates an insured's coverage for the treatment of a condition or complaint and, as a result, the insured becomes liable for payment for all of his or her treatment for the condition or complaint, the insurer shall provide on the explanation of benefits form a detailed explanation of the clinical rationale and of the basis in the policy, plan, or contract or in applicable law for the insurer's restriction or termination of coverage.

632.857 History History: 2007 a. 20.



632.86 Restrictions on pharmaceutical services.

632.86  Restrictions on pharmaceutical services.

632.86(1)(1) In this section:

632.86(1)(a) (a) "Disability insurance policy" has the meaning given in s. 632.895 (1) (a), except that the term does not include coverage under a health maintenance organization, as defined in s. 609.01 (2), a limited service health organization, as defined in s. 609.01 (3), a preferred provider plan, as defined in s. 609.01 (4), or a health care plan operated by a cooperative association organized under s. 185.981.

632.86(1)(b) (b) "Pharmaceutical mail order plan" means a plan under which prescribed drugs or devices are dispensed through the mail.

632.86(1)(c) (c) "Prescribed drug or device" has the meaning given in s. 450.01 (18).

632.86(2) (2) No group or blanket disability insurance policy that provides coverage of prescribed drugs or devices through a pharmaceutical mail order plan may do any of the following:

632.86(2)(a) (a) Exclude coverage, expressly or by implication, of any prescribed drug or device provided by a pharmacist or pharmacy selected by a covered individual if the pharmacist or pharmacy provides or agrees to provide prescribed drugs or devices under the terms of the policy and at the same cost to the insurer issuing the policy as a pharmaceutical mail order plan.

632.86(2)(b) (b) Contain coverage, deductible or copayment provisions for prescribed drugs or devices provided by a pharmacist or pharmacy selected by a covered individual that are different from the coverage, deductible or copayment provisions for prescribed drugs or devices provided by a pharmaceutical mail order plan.

632.86 History History: 1991 a. 70; 2009 a. 165.



632.87 Restrictions on health care services.

632.87  Restrictions on health care services.

632.87(1) (1) No insurer may refuse to provide or pay for benefits for health care services provided by a licensed health care professional on the ground that the services were not rendered by a physician as defined in s. 990.01 (28), unless the contract clearly excludes services by such practitioners, but no contract or plan may exclude services in violation of sub. (2), (2m), (3), (4), (5), or (6).

632.87(2) (2) No insurer may, under a contract or plan covering vision care services or procedures, refuse to provide coverage for vision care services or procedures provided by an optometrist licensed under ch. 449 within the scope of the practice of optometry, as defined in s. 449.01 (1), if the contract or plan includes coverage for the same services or procedures when provided by another health care provider.

632.87(2m) (2m)

632.87(2m)(a)(a) No health maintenance organization or preferred provider plan that provides vision care services or procedures within the scope of the practice of optometry, as defined in s. 449.01 (1), may do any of the following:

632.87(2m)(a)1. 1. Fail to provide to persons covered by the health maintenance organization or preferred provider plan, at the time of enrollment and annually thereafter, a listing of then participating vision care providers, including participating optometrists, setting forth the names of the vision care providers in alphabetical order by last name and their respective business addresses and telephone numbers, with the listing of participating vision care providers to be incorporated in any listing of all participating health care providers that includes the same information regarding all providers, if such listing is provided at the time of enrollment and annually thereafter, or with the listing of participating vision care providers otherwise to be provided separately.

632.87(2m)(a)2. 2. Fail to provide to persons covered by the health maintenance organization or preferred provider plan, at the time vision care services or procedures are needed, the opportunity to choose optometrists from the listing under subd. 1. from whom the persons may obtain covered vision care services and procedures within the scope of the practice of optometry, as defined in s. 449.01 (1).

632.87(2m)(a)3. 3. Fail to include as participating providers in the health maintenance organization or preferred provider plan optometrists licensed under ch. 449 in sufficient numbers to meet the demand of persons covered by the health maintenance organization or preferred provider plan for optometric services.

632.87(2m)(a)4. 4. When vision care services or procedures are deemed appropriate by the health maintenance organization or preferred provider plan, restrict or discourage a person covered by the health maintenance organization or preferred provider plan from obtaining covered vision care services or procedures, within the scope of the practice of optometry as defined in s. 449.01 (1), from participating optometrists solely on the basis that the providers are optometrists.

632.87(3) (3)

632.87(3)(a)(a) No policy, plan or contract may exclude coverage for diagnosis and treatment of a condition or complaint by a licensed chiropractor within the scope of the chiropractor's professional license, if the policy, plan or contract covers diagnosis and treatment of the condition or complaint by a licensed physician or osteopath, even if different nomenclature is used to describe the condition or complaint. Examination by or referral from a physician shall not be a condition precedent for receipt of chiropractic care under this paragraph. This paragraph does not:

632.87(3)(a)1. 1. Prohibit the application of deductibles or coinsurance provisions to chiropractic and physician charges on an equal basis.

632.87(3)(a)2. 2. Prohibit the application of cost containment or quality assurance measures to chiropractic services in a manner that is consistent with cost containment or quality assurance measures generally applicable to physician services and that is consistent with this section.

632.87(3)(b) (b) No insurer, under a policy, plan or contract covering diagnosis and treatment of a condition or complaint by a licensed chiropractor within the scope of the chiropractor's professional license, may do any of the following:

632.87(3)(b)1. 1. Restrict or terminate coverage for the treatment of a condition or a complaint by a licensed chiropractor within the scope of the chiropractor's professional license on the basis of other than an examination or evaluation by or a recommendation of a licensed chiropractor or a peer review committee that includes a licensed chiropractor.

632.87(3)(b)2. 2. Refuse to provide coverage to an individual because that individual has been treated by a chiropractor.

632.87(3)(b)3. 3. Establish underwriting standards that are more restrictive for chiropractic care than for care provided by other health care providers.

632.87(3)(b)4. 4. Exclude or restrict health care coverage of a health condition solely because the condition may be treated by a chiropractor.

632.87(3)(c) (c) An exclusion or a restriction that violates par. (b) is void in its entirety.

632.87(4) (4) No policy, plan or contract may exclude coverage for diagnosis and treatment of a condition or complaint by a licensed dentist within the scope of the dentist's license, if the policy, plan or contract covers diagnosis and treatment of the condition or complaint by another health care provider, as defined in s. 146.81 (1) (a) to (p).

632.87(5) (5) No insurer or self-insured school district, city or village may, under a policy, plan or contract covering gynecological services or procedures, exclude or refuse to provide coverage for Papanicolaou tests, pelvic examinations or associated laboratory fees when the test or examination is performed by a licensed nurse practitioner, as defined in s. 632.895 (8) (a) 3., within the scope of the nurse practitioner's professional license, if the policy, plan or contract includes coverage for Papanicolaou tests, pelvic examinations or associated laboratory fees when the test or examination is performed by a physician.

632.87(6) (6)

632.87(6)(a)(a)

632.87(6)(a)1.1. Except as provided in subd. 2., in this subsection, "routine patient care" means all of the following:

632.87(6)(a)1.a. a. All health care services, items, and drugs for the treatment of cancer.

632.87(6)(a)1.b. b. All health care services, items, and drugs that are typically provided in health care; including health care services, items, and drugs provided to a patient during the course of treatment in a cancer clinical trial for a condition or any of its complications; and that are consistent with the usual and customary standard of care, including the type and frequency of any diagnostic modality.

632.87(6)(a)2. 2. "Routine patient care" does not include the health care service, item, or investigational drug that is the subject of the cancer clinical trial; any health care service, item, or drug provided solely to satisfy data collection and analysis needs that are not used in the direct clinical management of the patient; an investigational drug or device that has not been approved for market by the federal food and drug administration; transportation, lodging, food, or other expenses for the patient or a family member or companion of the patient that are associated with travel to or from a facility providing the cancer clinical trial; any services, items, or drugs provided by the cancer clinical trial sponsors free of charge for any patient; or any services, items, or drugs that are eligible for reimbursement by a person other than the insurer, including the sponsor of the cancer clinical trial.

632.87(6)(b) (b) No policy, plan, or contract may exclude coverage for the cost of any routine patient care that is administered to an insured in a cancer clinical trial satisfying the criteria under par. (c) and that would be covered under the policy, plan, or contract if the insured were not enrolled in a cancer clinical trial.

632.87(6)(c) (c) A cancer clinical trial under par. (b) must satisfy all of the following criteria:

632.87(6)(c)1. 1. A purpose of the trial is to test whether the intervention potentially improves the trial participant's health outcomes.

632.87(6)(c)2. 2. The treatment provided as part of the trial is given with the intention of improving the trial participant's health outcomes.

632.87(6)(c)3. 3. The trial has therapeutic intent and is not designed exclusively to test toxicity or disease pathophysiology.

632.87(6)(c)4. 4. The trial does one of the following:

632.87(6)(c)4.a. a. Tests how to administer a health care service, item, or drug for the treatment of cancer.

632.87(6)(c)4.b. b. Tests responses to a health care service, item, or drug for the treatment of cancer.

632.87(6)(c)4.c. c. Compares the effectiveness of health care services, items, or drugs for the treatment of cancer with that of other health care services, items, or drugs for the treatment of cancer.

632.87(6)(c)4.d. d. Studies new uses of health care services, items, or drugs for the treatment of cancer.

632.87(6)(c)5. 5. The trial is approved by one of the following:

632.87(6)(c)5.a. a. A National Institute of Health, or one of its cooperative groups or centers, under the federal department of health and human services.

632.87(6)(c)5.b. b. The federal food and drug administration.

632.87(6)(c)5.c. c. The federal department of defense.

632.87(6)(c)5.d. d. The federal department of veterans affairs.

632.87(6)(d) (d)

632.87(6)(d)1.1. The coverage that may not be excluded under this subsection shall apply to all phases of a cancer clinical trial.

632.87(6)(d)2. 2. The coverage that may not be excluded under this subsection is subject to all terms, conditions, restrictions, exclusions, and limitations that apply to any other coverage under the policy, plan, or contract, including the treatment under the policy, plan, or contract of services performed by participating and nonparticipating providers.

632.87(6)(e) (e)

632.87(6)(e)1.1. Nothing in the subsection requires a policy, plan, or contract to offer; or prohibits a policy, plan, or contract from offering; cancer clinical trial services by a participating provider.

632.87(6)(e)2. 2. Nothing in this subsection requires services that are performed in a cancer clinical trial by a nonparticipating provider of a policy, plan, or contract to be reimbursed at the same rate as a participating provider of the policy, plan, or contract.

632.87 History History: 1975 c. 223, 371, 422; 1981 c. 205; 1983 a. 27; 1985 a. 29; 1987 a. 27; 1991 a. 39, 269; 1995 a. 412; 2005 a. 194; 2009 a. 28.

632.87 Annotation Legislative Council Note, 1975: This [sub. (1)] continues (and expands the scope of) s. 207.04 (1) (k) [repealed by this act], which does not deal with an unfair marketing practice but an unduly restrictive interpretation of an insurance contract. Presently it applies only to podiatrists but the same principles apply to all health care professionals. Since the legislature has licensed podiatrists (s. 448.10 et. seq.), as well as other health care professionals who are not physicians, applicable insurance contracts should provide benefits for their services or payment to them, as well as for those of physicians, unless they are specifically and clearly excluded by a policy which has been approved by the commissioner. But general principles of freedom of contract should be operative if the contract is clear enough. Parties negotiating for insurance coverage should be free to decide what kind of health care services they want and are willing to pay for. [Bill 16-S]



632.873 Restrictions relating to fees for dental services.

632.873  Restrictions relating to fees for dental services.

632.873(1)(1)  Definitions. In this section, unless the context requires otherwise:

632.873(1)(a) (a) "Covered service" means, with respect to dental or related services specified in a policy or plan that provides coverage for those services, a service provided by a dentist or at the direction of a dentist to an insured under the policy or an enrollee of the plan for which the policy or plan makes payment, administered consistently with policies traditionally governing covered services, or for which the policy or plan would make payment but for the application of contractual limitations of deductibles, copayments, coinsurance, waiting periods, annual maximums, lifetime maximums applicable to the same course of treatment, frequency limitations, or alternative benefit payments.

632.873(1)(b) (b) "Policy" means a policy, certificate, or contract of insurance that provides only limited-scope dental benefits.

632.873(1)(c) (c) "Related service" means a service that is commonly provided, by a dentist or at the direction of a dentist, in conjunction with a dental service.

632.873(2) (2) Prohibitions on setting fees.

632.873(2)(a)(a)

632.873(2)(a)1.1. A contract between an insurer offering a policy that provides coverage for dental and related services and a dentist for the provision of dental and related services to an insured under the policy may not require the dentist to provide a service to an insured under the policy at a fee set by the insurer unless the service is a covered service under the policy.

632.873(2)(a)2. 2. A policy that provides coverage for dental and related services may not provide nominal or de minimis coverage for a dental or related service for the sole purpose of avoiding the requirements under subd. 1.

632.873(2)(b) (b) An administrator providing 3rd-party administration services or a provider network for a plan that provides coverage for dental and related services may not require any dentist in the administrator's provider network that is eligible to provide services under the plan to charge set fees for dental or related services provided to enrollees of the plan that are not covered services under the plan.

632.873(3) (3) Prohibition on charges. A dentist who, under a contract with an insurer offering a policy that provides coverage for dental and related services, provides dental or related services to an insured under the policy may not charge the insured more than the dentist's usual nondiscounted fee for a dental or related service that is not a covered service under the policy.

632.873 History History: 2013 a. 26.



632.875 Independent evaluations relating to chiropractic treatment.

632.875  Independent evaluations relating to chiropractic treatment.

632.875(1)(1) In this section:

632.875(1)(a) (a) "Chiropractor" means a person licensed to practice chiropractic under ch. 446.

632.875(1)(b) (b) "Independent evaluation" means an examination or evaluation by or recommendation of a chiropractor or a peer review committee under s. 632.87 (3) (b) 1.

632.875(1)(c) (c) "Patient" means a person whose treatment by a chiropractor is the subject of an independent evaluation.

632.875(1)(d) (d) "Treating chiropractor" means a chiropractor who is treating a patient and whose treatment of the patient is the subject of an independent evaluation.

632.875(2) (2) If, on the basis of an independent evaluation, an insurer restricts or terminates a patient's coverage for the treatment of a condition or complaint by a chiropractor acting within the scope of his or her license and the restriction or termination of coverage results in the patient becoming liable for payment for his or her treatment, the insurer shall, within the time required under s. 628.46 (2m), provide to the patient and to the treating chiropractor a written statement that contains all of the following:

632.875(2)(a) (a) A statement that an independent evaluation has been conducted under s. 632.87 (3) (b) 1.

632.875(2)(b) (b) The name of the treating chiropractor.

632.875(2)(c) (c) The name of the patient.

632.875(2)(d) (d) A description of the insurer's internal appeal process that is available to the patient.

632.875(2)(e) (e) A statement indicating that the patient may, no later than 30 days after receiving the statement required under this subsection, request an internal appeal of the insurer's restriction or termination of coverage.

632.875(2)(f) (f) The address to which the patient should send the request for an appeal.

632.875(2)(g) (g) A detailed explanation of the clinical rationale and of the basis in the policy, plan, or contract or in applicable law for the insurer's restriction or termination of coverage.

632.875(2)(h) (h) A list of records and documents reviewed as part of the independent evaluation.

632.875(3) (3)

632.875(3)(a)(a) In this subsection, "claim" means a patient's claim for coverage, under a policy, plan or contract covering diagnosis and treatment of a condition or complaint by a licensed chiropractor within the scope of the chiropractor's professional license, the restriction or termination of which coverage is the subject of an independent evaluation.

632.875(3)(b) (b) A chiropractor who conducts an independent evaluation may not be compensated by an insurer based on a percentage of the dollar amount by which a claim is reduced as a result of the independent evaluation.

632.875(4) (4) Subject to sub. (2) (e), an insurer shall make available to a patient an internal procedure by which the patient may appeal an insurer's decision to restrict or terminate coverage.

632.875(5) (5) This section does not apply to any of the following:

632.875(5)(a) (a) Worker's compensation insurance.

632.875(5)(b) (b) Any line of property and casualty insurance except disability insurance. In this paragraph, "disability insurance" does not include uninsured motorist coverage, underinsured motorist coverage or medical payment coverage.

632.875 History History: 1995 a. 94; 2001 a. 16; 2007 a. 20.



632.88 Policy extension for handicapped children.

632.88  Policy extension for handicapped children.

632.88(1)(1)  Termination of coverage. Every hospital or medical expense insurance policy or contract that provides that coverage of a dependent child of a person insured under the policy shall terminate upon attainment of a limiting age for dependent children specified in the policy shall also provide that the age limitation may not operate to terminate the coverage of a dependent child while the child is and continues to be both:

632.88(1)(a) (a) Incapable of self-sustaining employment because of intellectual disability or physical handicap; and

632.88(1)(b) (b) Chiefly dependent upon the person insured under the policy for support and maintenance.

632.88(2) (2) Proof of incapacity. The insurer may require that proof of the incapacity and dependency be furnished by the person insured under the policy within 31 days of the date the child attains the limiting age, and at any time thereafter except that the insurer may not require proof more frequently than annually after the 2-year period immediately following attainment of the limiting age by the child.

632.88 History History: 1975 c. 375; 2011 a. 126.



632.885 Coverage of dependents.

632.885  Coverage of dependents.

632.885(1) (1)  Definitions. In this section:

632.885(1)(af) (af) "Eligible employer-sponsored plan" has the meaning given in 26 USC 5000A (f) (2).

632.885(1)(ar) (ar) "Grandfathered health plan" has the meaning given under section 1251 of the Patient Protection and Affordable Care Act (P.L. 111-148).

632.885(1)(at) (at) "Health insurance coverage" has the meaning given in 42 USC 300gg-91 (b) (1).

632.885(1)(b) (b) "Insured" includes an enrollee.

632.885(1)(c) (c) "Self-insured health plan" has the meaning given in s. 632.745 (24).

632.885(2) (2) Requirement to offer dependent coverage.

632.885(2)(a)(a) Subject to ss. 632.88 and 632.895 (5), and except as provided in pars. (b) and (c), every insurer that offers health insurance coverage that provides dependent coverage of children, and every self-insured health plan that provides dependent coverage of children, shall provide coverage for any child of an applicant or insured as a dependent of the applicant or insured if the child is under the age of 26.

632.885(2)(b) (b) Except as provided in par. (c), the coverage requirement under this section applies to an adult child who satisfies all of the following criteria:

632.885(2)(b)1. 1. The child is a full-time student, regardless of age.

632.885(2)(b)3. 3. The child was called to federal active duty in the national guard or in a reserve component of the U.S. armed forces while the child was attending, on a full-time basis, an institution of higher education.

632.885(2)(b)4. 4. The child was under the age of 27 years when called to federal active duty under subd. 3.

632.885(2)(c) (c) For any policy year or plan year beginning before January 1, 2014, health insurance coverage or a self-insured health plan described in par. (a) that is a grandfathered health plan is required to provide dependent coverage for an adult child described in par. (a) or (b) only if the child is not eligible for coverage under an eligible employer-sponsored plan other than the health insurance coverage or self-insured health plan.

632.885(3m) (3m) Defining dependent; uniform terms. An insurer or self-insured health plan described in sub. (2) may not do any of the following:

632.885(3m)(a) (a) Define "dependent" for purposes of eligibility for dependent coverage of children other than in terms of the relationship between a child and an applicant or insured.

632.885(3m)(b) (b) Vary the terms of coverage under the health insurance coverage or self-insured health plan on the basis of age except for children 26 years of age or older.

632.885 History History: 2009 a. 28; 2011 a. 32.



632.89 Coverage of mental disorders, alcoholism, and other diseases.

632.89  Coverage of mental disorders, alcoholism, and other diseases.

632.89(1)(1)  Definitions. In this section:

632.89(1)(a) (a) "Collateral" means a member of an insured's immediate family, as defined in s. 632.895 (1).

632.89(1)(at) (at) "Group health benefit plan" has the meaning given in s. 632.745 (9).

632.89(1)(b) (b) "Health benefit plan" has the meaning given in s. 632.745 (11).

632.89(1)(c) (c) "Hospital" means any of the following:

632.89(1)(c)1. 1. A hospital licensed under s. 50.35.

632.89(1)(c)2. 2. An approved private treatment facility as defined in s. 51.45 (2) (b).

632.89(1)(c)3. 3. An approved public treatment facility as defined in s. 51.45 (2) (c).

632.89(1)(d) (d) "Inpatient hospital services" means services for the treatment of nervous and mental disorders or alcoholism and other drug abuse problems that are provided in a hospital to a bed patient in the hospital.

632.89(1)(dm) (dm) "Licensed mental health professional" means a clinical social worker who is licensed under ch. 457, a marriage and family therapist who is licensed under s. 457.10, or a professional counselor who is licensed under s. 457.12.

632.89(1)(e) (e) "Outpatient services" means nonresidential services for the treatment of nervous or mental disorders or alcoholism or other drug abuse problems provided to an insured and, if for the purpose of enhancing the treatment of the insured, a collateral by any of the following:

632.89(1)(e)1. 1. A program in an outpatient treatment facility, if both are approved by the department of health services, the program is established and maintained according to rules promulgated under s. 51.42 (7) (b) and the facility is certified under s. 51.04.

632.89(1)(e)2. 2. A licensed physician who has completed a residency in psychiatry, in an outpatient treatment facility or the physician's office.

632.89(1)(e)3. 3. A psychologist licensed under ch. 455.

632.89(1)(e)4. 4. A licensed mental health professional practicing within the scope of his or her license under ch. 457 and applicable rules.

632.89(1)(em) (em) "Self-insured health plan" has the meaning given in s. 632.745 (24).

632.89(1)(f) (f) "Transitional treatment arrangements" means services for the treatment of nervous or mental disorders or alcoholism or other drug abuse problems that are provided to an insured in a less restrictive manner than are inpatient hospital services but in a more intensive manner than are outpatient services, and that are specified by the commissioner by rule under sub. (4).

632.89(2) (2) Required coverage for group plans.

632.89(2)(a)(a) Conditions covered. A group health benefit plan and a self-insured health plan shall provide coverage of nervous and mental disorders and alcoholism and other drug abuse problems if required by pars. (c) to (dm) and as provided in pars. (c) to (dm) and subs. (3) to (3f).

632.89(2)(c) (c) Coverage of inpatient hospital services. If a group health benefit plan or a self-insured health plan provides coverage of any inpatient hospital treatment, the plan shall provide coverage for inpatient hospital services for the treatment of conditions under par. (a).

632.89(2)(d) (d) Coverage of outpatient services. If a group health benefit plan or a self-insured health plan provides coverage of any outpatient treatment, the plan shall provide coverage for outpatient services for the treatment of conditions under par. (a).

632.89(2)(dm) (dm) Coverage of transitional treatment arrangements. If a group health benefit plan or a self-insured health plan provides coverage of any inpatient hospital treatment or any outpatient treatment, the plan shall provide coverage for transitional treatment arrangements for the treatment of conditions under par. (a).

632.89(3) (3) Limitations. For a group health benefit plan and a self-insured health plan that provide coverage of the treatment of nervous and mental disorders and alcoholism and other drug abuse problems, and for an individual health benefit plan that provides coverage of the treatment of nervous and mental disorders or alcoholism and other drug abuse problems, the exclusions and limitations; deductibles; copayments; coinsurance; annual and lifetime payment limitations; out-of-pocket limits; out-of-network charges; day, visit, or appointment limits; limitations regarding referrals to nonphysician providers and treatment programs; and duration or frequency of coverage limits under the plan may be no more restrictive for coverage of the treatment of nervous and mental disorders or alcoholism and other drug abuse problems than the most common or frequent type of treatment limitations applied to substantially all other coverage under the plan. The plan shall include in any overall deductible amount or annual or lifetime limit or out-of-pocket limit for the plan, expenses incurred for the treatment of nervous and mental disorders or alcoholism and other drug abuse problems.

632.89(3c) (3c) Exemption for cost increase.

632.89(3c)(a)(a) Notwithstanding sub. (3), an employer that provides health care coverage for its employees through a group health benefit plan or a self-insured health plan that provides coverage of the treatment of nervous and mental disorders and alcoholism and other drug abuse problems may elect for the employer's plan to be exempt from the requirements under sub. (3) during the plan year following any plan year in which, as a result of the requirements under sub. (3), there is an increase under the plan in the employer's total cost of coverage for the treatment of physical conditions and nervous and mental disorders and alcoholism and other drug abuse problems by a percentage that exceeds either of the following:

632.89(3c)(a)1. 1. Two percent in the first plan year in which the requirements apply.

632.89(3c)(a)2. 2. One percent in any plan year after the first plan year in which the requirements apply.

632.89(3c)(b) (b) A cost increase specified under par. (a) may not be determined until the employer's group health benefit plan or self-insured health plan has complied with the requirements under sub. (3) for at least the first 6 months of the plan year for which the increase is to be determined. The cost increase shall be determined, and certified, by a qualified actuary, as defined in s. 623.06 (1c). A copy of the actuary's determination, and all underlying documentation that the actuary relied on in making the determination, shall be filed with and, in accordance with rules promulgated by the commissioner, retained by the insurer issuing the group health benefit plan or by the self-insured health plan.

632.89(3c)(c) (c) A group health benefit plan or a self-insured health plan that qualifies for an exemption under par. (a) and for which the employer providing coverage under the plan has elected for the plan to be exempt from the requirements under sub. (3) during a plan year shall promptly notify all enrollees under the plan.

632.89(3c)(d) (d) Regardless of a cost increase as specified in par. (a), an employer may elect for the employer's plan to continue to be subject to the requirements under sub. (3). If an employer elects for the employer's plan to be exempt from the requirements under sub. (3), during the plan year in which it is exempt the group health benefit plan or self-insured health plan shall comply with the coverage requirements under s. 632.89 (2) (a) to (dm), 2007 stats.

632.89(3f) (3f) Exemption for small employers.

632.89(3f)(a)(a) Notwithstanding sub. (3), an employer that provides health care coverage for its employees through a group health benefit plan that provides coverage of the treatment of nervous and mental disorders and alcoholism and other drug abuse problems may elect for the employer's plan to be exempt from the requirements under sub. (3) during a plan year if, on the first day of the plan year, the employer will have fewer than 10 eligible employees, as defined in s. 632.745 (5).

632.89(3f)(b) (b) A group health benefit plan that qualifies for an exemption under par. (a) and for which the employer providing coverage under the plan has elected for the plan to be exempt from the requirements under sub. (3) during a plan year shall promptly notify all enrollees under the employer's plan. During the plan year in which it is exempt from the requirements under sub. (3), the group health benefit plan shall comply with the coverage requirements under s. 632.89 (2) (a) to (dm), 2007 stats.

632.89(3p) (3p) Availability of plan information. A group health benefit plan and a self-insured health plan that provide coverage of the treatment of nervous and mental disorders and alcoholism and other drug abuse problems, and an individual health benefit plan that provides coverage of the treatment of nervous and mental disorders or alcoholism and other drug abuse problems, shall, upon request, make available to any current or potential insured, participant, beneficiary, or contracting provider the criteria for determining medical necessity under the plan with respect to that coverage. If a group health benefit plan or a self-insured health plan that provides coverage of the treatment of nervous and mental disorders and alcoholism and other drug abuse problems denies any particular insured, participant, or beneficiary coverage for services for that treatment, or if an individual health benefit plan that provides coverage of the treatment of nervous and mental disorders or alcoholism and other drug abuse problems denies any particular insured coverage for services for that treatment, the plan shall, upon request, make the reason for the denial available to the insured, participant, or beneficiary, in addition to complying with s. 632.857, if applicable.

632.89(4) (4) Rules.

632.89(4)(a)(a) The commissioner shall specify by rule the services for the treatment of nervous or mental disorders or alcoholism or other drug abuse problems, including but not limited to day hospitalization, that are covered under sub. (2) (dm).

632.89(4)(b) (b)

632.89(4)(b)1.1. The commissioner shall promulgate rules for the administration of this section, including rules that specify the information that must be provided in the notices under subs. (3c) (c) and (3f) (b) and the manner in which the notices must be given, that specify who is responsible for the actuarial study and determination under sub. (3c) (b), and that specify retention requirements for the determination and underlying documentation. In promulgating the rules, the commissioner shall follow, as a minimum standard, any relevant federal regulations or guidelines that are in effect.

632.89(4)(b)2. 2. Using the procedure under s. 227.24, the commissioner may promulgate the rules under subd. 1. for the period before the effective date of any permanent rules promulgated under subd. 1., but not to exceed the period authorized under s. 227.24 (1) (c) and (2). Notwithstanding s. 227.24 (1) (a), (2) (b), and (3), the commissioner is not required to provide evidence that promulgating a rule under this subdivision as an emergency rule is necessary for the preservation of the public peace, health, safety, or welfare and is not required to make a finding of emergency for a rule promulgated under this subdivision.

632.89(4m) (4m) Liability to the state or county. For any insurance policy issued on or after January 1, 1981, any insurer providing hospital treatment coverage is liable to the state or county for any costs incurred for services an inpatient health care facility, as defined in s. 50.135 (1), or community-based residential facility, as defined in s. 50.01 (1g), owned or operated by a state or county, provides to a patient regardless of the patient's liability for the services, to the extent that the insurer is liable to the patient for services provided at any other inpatient health care facility or community-based residential facility.

632.89(5) (5) Exclusions.

632.89(5)(a)(a) Medicare. No insurer or other organization subject to this section is required to duplicate coverage available under the federal medicare program.

632.89(5)(b) (b) Certain health care plans. This section does not apply to a health care plan offered by a limited service health organization, as defined in s. 609.01 (3), or by a preferred provider plan, as defined in s. 609.01 (4), that is not a defined network plan, as defined in s. 609.01 (1b).

632.89(5)(c) (c) Coverage of autism treatment. This section does not apply to coverage of treatment for autism spectrum disorder, as defined in s. 632.895 (12m) (a) 1., to which s. 632.895 (12m) applies.

632.89 History History: 1975 c. 223, 224, 375; 1977 c. 203 s. 106; 1979 c. 175, 221; 1981 c. 20 s. 2202 (20) (q); 1981 c. 39 ss. 14, 15, 22; 1981 c. 314; 1983 a. 27; 1983 a. 189 s. 329 (5); 1985 a. 29, 176; 1987 a. 195, 403; 1991 a. 39, 250; 1993 a. 27, 270; 1995 a. 27 ss. 7047, 9126 (19); 1997 a. 27; 1999 a. 9; 2003 a. 178; 2007 a. 20 s. 9121 (6) (a); 2009 a. 28, 218.



632.895 Mandatory coverage.

632.895  Mandatory coverage.

632.895(1)(1)  Definitions. In this section:

632.895(1)(a) (a) "Disability insurance policy" means surgical, medical, hospital, major medical or other health service coverage but does not include hospital indemnity policies or ancillary coverages such as income continuation, loss of time or accident benefits.

632.895(1)(b) (b) "Home care" means care and treatment of an insured under a plan of care established, approved in writing and reviewed at least every 2 months by the attending physician, unless the attending physician determines that a longer interval between reviews is sufficient, and consisting of one or more of the following:

632.895(1)(b)1. 1. Part-time or intermittent home nursing care by or under the supervision of a registered nurse.

632.895(1)(b)2. 2. Part-time or intermittent home health services that are medically necessary as part of the home care plan, under the supervision of a registered nurse or medical social worker, which consist solely of caring for the patient.

632.895(1)(b)3. 3. Physical or occupational therapy or speech-language pathology or respiratory care.

632.895(1)(b)4. 4. Medical supplies, drugs and medications prescribed by a physician and laboratory services by or on behalf of a hospital, if necessary under the home care plan, to the extent such items would be covered under the policy if the insured had been hospitalized.

632.895(1)(b)5. 5. Nutrition counseling provided by or under the supervision of one of the following, where such services are medically necessary as part of the home care plan:

632.895(1)(b)5.a. a. A registered dietitian.

632.895(1)(b)5.b. b. A dietitian certified under subch. V of ch. 448, if the nutrition counseling is provided on or after July 1, 1995.

632.895(1)(b)6. 6. The evaluation of the need for and development of a plan, by a registered nurse, physician extender or medical social worker, for home care when approved or requested by the attending physician.

632.895(1)(c) (c) "Hospital indemnity policies" means policies which provide benefits in a stated amount for confinement in a hospital, regardless of the hospital expenses actually incurred by the insured, due to such confinement.

632.895(1)(d) (d) "Immediate family" means the spouse, children, parents, grandparents, brothers and sisters of the insured and their spouses.

632.895(2) (2) Home care.

632.895(2)(a)(a) Every disability insurance policy which provides coverage of expenses incurred for inpatient hospital care shall provide coverage for the usual and customary fees for home care. Such coverage shall be subject to the same deductible and coinsurance provisions of the policy as other covered services. The maximum weekly benefit for such coverage need not exceed the usual and customary weekly cost for care in a skilled nursing facility. If an insurer provides disability insurance, or if 2 or more insurers jointly provide disability insurance, to an insured under 2 or more policies, home care coverage is required under only one of the policies.

632.895(2)(b) (b) Home care shall not be reimbursed unless the attending physician certifies that:

632.895(2)(b)1. 1. Hospitalization or confinement in a skilled nursing facility would otherwise be required if home care was not provided.

632.895(2)(b)2. 2. Necessary care and treatment are not available from members of the insured's immediate family or other persons residing with the insured without causing undue hardship.

632.895(2)(b)3. 3. The home care services shall be provided or coordinated by a state-licensed or medicare-certified home health agency or certified rehabilitation agency.

632.895(2)(c) (c) If the insured was hospitalized immediately prior to the commencement of home care, the home care plan shall also be initially approved by the physician who was the primary provider of services during the hospitalization.

632.895(2)(d) (d) Each visit by a person providing services under a home care plan or evaluating the need for or developing a plan shall be considered as one home care visit. The policy may contain a limit on the number of home care visits, but not less than 40 visits in any 12-month period, for each person covered under the policy. Up to 4 consecutive hours in a 24-hour period of home health service shall be considered as one home care visit.

632.895(2)(e) (e) Every disability insurance policy which purports to provide coverage supplementing parts A and B of Title XVIII of the social security act shall make available and if requested by the insured provide coverage of supplemental home care visits beyond those provided by parts A and B, sufficient to produce an aggregate coverage of 365 home care visits per policy year.

632.895(2)(f) (f) This subsection does not require coverage for any services provided by members of the insured's immediate family or any other person residing with the insured.

632.895(2)(g) (g) Insurers reviewing the certified statements of physicians as to the appropriateness and medical necessity of the services certified by the physician under this subsection may apply the same review criteria and standards which are utilized by the insurer for all other business.

632.895(3) (3) Skilled nursing care. Every disability insurance policy filed after November 29, 1979, which provides coverage for hospital care shall provide coverage for at least 30 days for skilled nursing care to patients who enter a licensed skilled nursing care facility. A disability insurance policy, other than a medicare supplement policy or medicare replacement policy, may limit coverage under this subsection to patients who enter a licensed skilled nursing care facility within 24 hours after discharge from a general hospital. The daily rate payable under this subsection to a licensed skilled nursing care facility shall be no less than the maximum daily rate established for skilled nursing care in that facility by the department of health services for purposes of reimbursement under the medical assistance program under subch. IV of ch. 49. The coverage under this subsection shall apply only to skilled nursing care which is certified as medically necessary by the attending physician and is recertified as medically necessary every 7 days. If the disability insurance policy is other than a medicare supplement policy or medicare replacement policy, coverage under this subsection shall apply only to the continued treatment for the same medical or surgical condition for which the insured had been treated at the hospital prior to entry into the skilled nursing care facility. Coverage under any disability insurance policy governed by this subsection may be subject to a deductible that applies to the hospital care coverage provided by the policy. The coverage under this subsection shall not apply to care which is essentially domiciliary or custodial, or to care which is available to the insured without charge or under a governmental health care program, other than a program provided under ch. 49.

632.895(4) (4) Kidney disease treatment.

632.895(4)(a)(a) Every disability insurance policy which provides hospital treatment coverage on an expense incurred basis shall provide coverage for hospital inpatient and outpatient kidney disease treatment, which may be limited to dialysis, transplantation and donor-related services, in an amount not less than $30,000 annually, as defined by the department of health services under par. (d).

632.895(4)(b) (b) No insurer is required to duplicate coverage available under the federal medicare program, nor duplicate any other insurance coverage the insured may have. Other insurance coverage does not include public assistance under ch. 49.

632.895(4)(c) (c) Coverage under this subsection may not be subject to exclusions or limitations, including deductibles and coinsurance factors, which are not generally applicable to other conditions covered under the policy.

632.895(4)(d) (d) The department of health services may by rule impose reasonable standards for the treatment of kidney diseases required to be covered under this subsection, which shall not be inconsistent with or less stringent than applicable federal standards.

632.895(5) (5) Coverage of newborn infants.

632.895(5)(a)(a) Every disability insurance policy shall provide coverage for a newly born child of the insured from the moment of birth.

632.895(5)(b) (b) Coverage for newly born children required under this subsection shall consider congenital defects and birth abnormalities as an injury or sickness under the policy and shall cover functional repair or restoration of any body part when necessary to achieve normal body functioning, but shall not cover cosmetic surgery performed only to improve appearance.

632.895(5)(c) (c) If payment of a specific premium or subscription fee is required to provide coverage for a child, the policy may require that notification of the birth of a child and payment of the required premium or fees shall be furnished to the insurer within 60 days after the date of birth. The insurer may refuse to continue coverage beyond the 60-day period if such notification is not received, unless within one year after the birth of the child the insured makes all past-due payments and in addition pays interest on such payments at the rate of 5 1/2% per year.

632.895(5)(d) (d) If payment of a specific premium or subscription fee is not required to provide coverage for a child, the policy or contract may request notification of the birth of a child but may not deny or refuse to continue coverage if such notification is not furnished.

632.895(5)(e) (e) This subsection applies to all policies issued or renewed after May 5, 1976, and to all policies in existence on June 1, 1976. All policies issued or renewed after June 1, 1976, shall be amended to comply with the requirements of this subsection.

632.895(5m) (5m) Coverage of grandchildren. Every disability insurance policy issued or renewed on or after May 7, 1986, that provides coverage for any child of the insured shall provide the same coverage for all children of that child until that child is 18 years of age.

632.895(6) (6) Equipment and supplies for treatment of diabetes. Every disability insurance policy which provides coverage of expenses incurred for treatment of diabetes shall provide coverage for expenses incurred by the installation and use of an insulin infusion pump, coverage for all other equipment and supplies, including insulin or any other prescription medication, used in the treatment of diabetes, and coverage of diabetic self-management education programs. Coverage required under this subsection shall be subject to the same exclusions, limitations, deductibles, and coinsurance provisions of the policy as other covered expenses, except that insulin infusion pump coverage may be limited to the purchase of one pump per year and the insurer may require the insured to use a pump for 30 days before purchase.

632.895(7) (7) Maternity coverage. Every group disability insurance policy which provides maternity coverage shall provide maternity coverage for all persons covered under the policy. Coverage required under this subsection may not be subject to exclusions or limitations which are not applied to other maternity coverage under the policy.

632.895(8) (8) Coverage of mammograms.

632.895(8)(a)(a) In this subsection:

632.895(8)(a)1. 1. "Direction" means verbal or written instructions, standing orders or protocols.

632.895(8)(a)2. 2. "Low-dose mammography" means the X-ray examination of a breast using equipment dedicated specifically for mammography, including the X-ray tube, filter, compression device, screens, films and cassettes, with an average radiation exposure delivery of less than one rad mid-breast, with 2 views for each breast.

632.895(8)(a)3. 3. "Nurse practitioner" means an individual who is licensed as a registered nurse under ch. 441 or the laws of another state and who satisfies any of the following:

632.895(8)(a)3.a. a. Is certified as a primary care nurse practitioner or clinical nurse specialist by the American nurses' association or by the national board of pediatric nurse practitioners and associates.

632.895(8)(a)3.am. am. Holds a master's degree in nursing from an accredited school of nursing.

632.895(8)(a)3.b. b. Before March 31, 1990, has successfully completed a formal one-year academic program that prepares registered nurses to perform an expanded role in the delivery of primary care, includes at least 4 months of classroom instruction and a component of supervised clinical practice, and awards a degree, diploma or certificate to individuals who successfully complete the program.

632.895(8)(a)3.c. c. Has successfully completed a formal education program that is intended to prepare registered nurses to perform an expanded role in the delivery of primary care but that does not meet the requirements of subd. 3. b., and has performed an expanded role in the delivery of primary care for a total of 12 months during the 18-month period immediately before July 1, 1978.

632.895(8)(b) (b)

632.895(8)(b)1.1. Except as provided in subd. 2. and par. (f), every disability insurance policy that provides coverage for a woman age 45 to 49 shall provide coverage for that woman of 2 examinations by low-dose mammography performed when the woman is age 45 to 49, if all of the following are satisfied:

632.895(8)(b)1.a. a. Each examination by low-dose mammography is performed at the direction of a licensed physician or a nurse practitioner, except as provided in par. (e).

632.895(8)(b)1.b. b. The woman has not had an examination by low-dose mammography within 2 years before each examination is performed.

632.895(8)(b)2. 2. A disability insurance policy need not provide coverage under subd. 1. to the extent that the woman had obtained one or more examinations by low-dose mammography while between the ages of 45 and 49 and before obtaining coverage under the disability insurance policy.

632.895(8)(c) (c) Except as provided in par. (f), every disability insurance policy that provides coverage for a woman age 50 or older shall provide coverage for that woman of an annual examination by low-dose mammography to screen for the presence of breast cancer, if the examination is performed at the direction of a licensed physician or a nurse practitioner or if par. (e) applies.

632.895(8)(d) (d) Coverage is required under this subsection despite whether the woman shows any symptoms of breast cancer. Except as provided in pars. (b), (c) and (e), coverage under this subsection may only be subject to exclusions and limitations, including deductibles, copayments and restrictions on excessive charges, that are applied to other radiological examinations covered under the disability insurance policy.

632.895(8)(e) (e) A disability insurance policy shall cover an examination by low-dose mammography that is not performed at the direction of a licensed physician or a nurse practitioner but that is otherwise required to be covered under par. (b) or (c), if all of the following are satisfied:

632.895(8)(e)1. 1. The woman does not have an assigned or regular physician or nurse practitioner when the examination is performed.

632.895(8)(e)2. 2. The woman designates a physician to receive the results of the examination.

632.895(8)(e)3. 3. Any examination by low-dose mammography previously obtained by the woman was at the direction of a licensed physician or a nurse practitioner.

632.895(8)(f) (f) This subsection does not apply to any of the following:

632.895(8)(f)1. 1. A disability insurance policy that only provides coverage of certain specified diseases.

632.895(8)(f)2. 2. A health care plan offered by a limited service health organization, as defined in s. 609.01 (3).

632.895(8)(f)3. 3. A medicare replacement policy, a medicare supplement policy or a long-term care insurance policy.

632.895(9) (9) Drugs for treatment of HIV infection.

632.895(9)(a)(a) In this subsection, "HIV infection" means the pathological state produced by a human body in response to the presence of HIV, as defined in s. 631.90 (1).

632.895(9)(b) (b) Except as provided in par. (d), every disability insurance policy that is issued or renewed on or after April 28, 1990, and that provides coverage of prescription medication shall provide coverage for each drug that satisfies all of the following:

632.895(9)(b)1. 1. Is prescribed by the insured's physician for the treatment of HIV infection or an illness or medical condition arising from or related to HIV infection.

632.895(9)(b)2. 2. Is approved by the federal food and drug administration for the treatment of HIV infection or an illness or medical condition arising from or related to HIV infection, including each investigational new drug that is approved under 21 CFR 312.34 to 312.36 for the treatment of HIV infection or an illness or medical condition arising from or related to HIV infection and that is in, or has completed, a phase 3 clinical investigation performed in accordance with 21 CFR 312.20 to 312.33.

632.895(9)(b)3. 3. If the drug is an investigational new drug described in subd. 2., is prescribed and administered in accordance with the treatment protocol approved for the investigational new drug under 21 CFR 312.34 to 312.36.

632.895(9)(c) (c) Coverage of a drug under par. (b) may be subject to any copayments and deductibles that the disability insurance policy applies generally to other prescription medication covered by the disability insurance policy.

632.895(9)(d) (d) This subsection does not apply to any of the following:

632.895(9)(d)1. 1. A disability insurance policy that covers only certain specified diseases.

632.895(9)(d)2. 2. A health care plan offered by a limited service health organization, as defined in s. 609.01 (3).

632.895(9)(d)3. 3. A medicare replacement policy or a medicare supplement policy.

632.895(10) (10) Lead poisoning screening.

632.895(10)(a)(a) Except as provided in par. (b), every disability insurance policy and every health care benefits plan provided on a self-insured basis by a county board under s. 59.52 (11), by a city or village under s. 66.0137 (4), by a political subdivision under s. 66.0137 (4m), by a town under s. 60.23 (25), or by a school district under s. 120.13 (2) shall provide coverage for blood lead tests for children under 6 years of age, which shall be conducted in accordance with any recommended lead screening methods and intervals contained in any rules promulgated by the department of health services under s. 254.158.

632.895(10)(b) (b) This subsection does not apply to any of the following:

632.895(10)(b)1. 1. A disability insurance policy that covers only certain specified diseases.

632.895(10)(b)2. 2. A health care plan offered by a limited service health organization, as defined in s. 609.01 (3).

632.895(10)(b)3. 3. A long-term care insurance policy, as defined in s. 600.03 (28g).

632.895(10)(b)4. 4. A medicare replacement policy, as defined in s. 600.03 (28p).

632.895(10)(b)5. 5. A medicare supplement policy, as defined in s. 600.03 (28r).

632.895(11) (11) Treatment for the correction of temporomandibular disorders.

632.895(11)(a)(a) Except as provided in par. (e), every disability insurance policy, and every self-insured health plan of the state or a county, city, village, town or school district, that provides coverage of any diagnostic or surgical procedure involving a bone, joint, muscle or tissue shall provide coverage for diagnostic procedures and medically necessary surgical or nonsurgical treatment for the correction of temporomandibular disorders if all of the following apply:

632.895(11)(a)1. 1. The condition is caused by congenital, developmental or acquired deformity, disease or injury.

632.895(11)(a)2. 2. Under the accepted standards of the profession of the health care provider rendering the service, the procedure or device is reasonable and appropriate for the diagnosis or treatment of the condition.

632.895(11)(a)3. 3. The purpose of the procedure or device is to control or eliminate infection, pain, disease or dysfunction.

632.895(11)(b) (b)

632.895(11)(b)1.1. The coverage required under this subsection for nonsurgical treatment includes coverage for prescribed intraoral splint therapy devices.

632.895(11)(b)2. 2. The coverage required under this subsection does not include coverage for cosmetic or elective orthodontic care, periodontic care or general dental care.

632.895(11)(c) (c)

632.895(11)(c)1.1. The coverage required under this subsection may be subject to any limitations, exclusions or cost-sharing provisions that apply generally under the disability insurance policy or self-insured health plan.

632.895(11)(c)2. 2. Notwithstanding subd. 1., the coverage required under this subsection for diagnostic procedures and medically necessary nonsurgical treatment for the correction of temporomandibular disorders may not exceed $1,250 annually.

632.895(11)(d) (d) Notwithstanding par. (c) 1., an insurer or a self-insured health plan of the state or a county, city, village, town or school district may require that an insured obtain prior authorization for any medically necessary surgical or nonsurgical treatment for the correction of temporomandibular disorders.

632.895(11)(e) (e) This subsection does not apply to any of the following:

632.895(11)(e)1. 1. A disability insurance policy that covers only dental care.

632.895(11)(e)2. 2. A medicare supplement policy, as defined in s. 600.03 (28r).

632.895(12) (12) Hospital and ambulatory surgery center charges and anesthetics for dental care.

632.895(12)(a)(a) In this subsection, "ambulatory surgery center" has the meaning given in 42 CFR 416.2.

632.895(12)(b) (b) Except as provided in par. (d), every disability insurance policy, and every self-insured health plan of the state or a county, city, village, town or school district, shall cover hospital or ambulatory surgery center charges incurred, and anesthetics provided, in conjunction with dental care that is provided to a covered individual in a hospital or ambulatory surgery center, if any of the following applies:

632.895(12)(b)1. 1. The individual is a child under the age of 5.

632.895(12)(b)2. 2. The individual has a chronic disability that meets all of the conditions under s. 230.04 (9r) (a) 2. a., b. and c.

632.895(12)(b)3. 3. The individual has a medical condition that requires hospitalization or general anesthesia for dental care.

632.895(12)(c) (c) The coverage required under this subsection may be subject to any limitations, exclusions or cost-sharing provisions that apply generally under the disability insurance policy or self-insured plan.

632.895(12)(d) (d) This subsection does not apply to a disability insurance policy that covers only dental care.

632.895(12m) (12m) Treatment for autism spectrum disorders.

632.895(12m)(a)(a) In this subsection:

632.895(12m)(a)1. 1. "Autism spectrum disorder" means any of the following:

632.895(12m)(a)1.a. a. Autism disorder.

632.895(12m)(a)1.b. b. Asperger's syndrome.

632.895(12m)(a)1.c. c. Pervasive developmental disorder not otherwise specified.

632.895(12m)(a)2. 2. "Insured" includes an enrollee and a dependent with coverage under the disability insurance policy or self-insured health plan.

632.895(12m)(a)3. 3. "Intensive-level services" means evidence-based behavioral therapy that is designed to help an individual with autism spectrum disorder overcome the cognitive, social, and behavioral deficits associated with that disorder.

632.895(12m)(a)4. 4. "Nonintensive-level services" means evidence-based therapy that occurs after the completion of treatment with intensive-level services and that is designed to sustain and maximize gains made during treatment with intensive-level services or, for an individual who has not and will not receive intensive-level services, evidence-based therapy that will improve the individual's condition.

632.895(12m)(a)5. 5. "Physician" has the meaning given in s. 146.34 (1) (g).

632.895(12m)(b) (b) Subject to pars. (c) and (d), and except as provided in par. (e), every disability insurance policy, and every self-insured health plan of the state or a county, city, town, village, or school district, shall provide coverage for an insured of treatment for the mental health condition of autism spectrum disorder if the treatment is prescribed by a physician and provided by any of the following who are qualified to provide intensive-level services or nonintensive-level services:

632.895(12m)(b)1. 1. A psychiatrist, as defined in s. 146.34 (1) (h).

632.895(12m)(b)2. 2. A person who practices psychology, as described in s. 455.01 (5).

632.895(12m)(b)3. 3. A social worker, as defined in s. 252.15 (1) (er), who is certified or licensed to practice psychotherapy, as defined in s. 457.01 (8m).

632.895(12m)(b)3m. 3m. A behavior analyst who is licensed under s. 440.312.

632.895(12m)(b)4. 4. A paraprofessional working under the supervision of a provider listed under subds. 1. to 3m.

632.895(12m)(b)5. 5. A professional working under the supervision of an outpatient mental health clinic certified under s. 51.038.

632.895(12m)(b)6. 6. A speech-language pathologist, as defined in s. 459.20 (4).

632.895(12m)(b)7. 7. An occupational therapist, as defined in s. 448.96 (4).

632.895(12m)(c) (c)

632.895(12m)(c)1.1. The coverage required under par. (b) shall provide at least $50,000 for intensive-level services per insured per year, with a minimum of 30 to 35 hours of care per week for a minimum duration of 4 years, and at least $25,000 for nonintensive-level services per insured per year, except that these minimum coverage monetary amounts shall be adjusted annually, beginning in 2011, to reflect changes in the consumer price index for all urban consumers, U.S. city average, for the medical care group, as determined by the U.S. department of labor. The commissioner shall publish the new minimum coverage amounts under this subdivision each year, beginning in 2011, in the Wisconsin Administrative Register.

632.895(12m)(c)2. 2. Notwithstanding subd. 1., the minimum coverage monetary amounts or duration required for treatment under subd. 1., need not be met if it is determined by a supervising professional, in consultation with the insured's physician, that less treatment is medically appropriate.

632.895(12m)(d) (d) The coverage required under par. (b) may be subject to deductibles, coinsurance, or copayments that generally apply to other conditions covered under the policy or plan. The coverage may not be subject to limitations or exclusions, including limitations on the number of treatment visits.

632.895(12m)(e) (e) This subsection does not apply to any of the following:

632.895(12m)(e)1. 1. A disability insurance policy that covers only certain specified diseases.

632.895(12m)(e)2. 2. A health care plan offered by a limited service health organization, as defined in s. 609.01 (3), or by a preferred provider plan, as defined in s. 609.01 (4), that is not a defined network plan, as defined in s. 609.01 (1b).

632.895(12m)(e)3. 3. A long-term care insurance policy.

632.895(12m)(e)4. 4. A medicare replacement policy or a medicare supplement policy.

632.895(12m)(f) (f)

632.895(12m)(f)1.1. The commissioner shall by rule further define "intensive-level services" and "nonintensive-level services" and define "paraprofessional" for purposes of par. (b) 4. and "qualified" for purposes of providing services under this subsection. The commissioner may promulgate rules governing the interpretation or administration of this subsection.

632.895(12m)(f)2. 2. Using the procedure under s. 227.24, the commissioner may promulgate the rules under subd. 1. for the period before the effective date of the permanent rules promulgated under subd. 1., but not to exceed the period authorized under s. 227.24 (1) (c) and (2). Notwithstanding s. 227.24 (1) (a), (2) (b), and (3), the commissioner is not required to provide evidence that promulgating a rule under this subdivision as an emergency rule is necessary for the preservation of the public peace, health, safety, or welfare and is not required to provide a finding of emergency for a rule promulgated under this subdivision.

632.895(13) (13) Breast reconstruction.

632.895(13)(a)(a) Every disability insurance policy, and every self-insured health plan of the state or a county, city, village, town or school district, that provides coverage of the surgical procedure known as a mastectomy shall provide coverage of breast reconstruction of the affected tissue incident to a mastectomy.

632.895(13)(b) (b) The coverage required under par. (a) may be subject to any limitations, exclusions or cost-sharing provisions that apply generally under the disability insurance policy or self-insured health plan.

632.895(14) (14) Coverage of immunizations.

632.895(14)(a)(a) In this subsection:

632.895(14)(a)1. 1. "Appropriate and necessary immunizations" means the administration of vaccine that meets the standards approved by the U.S. public health service for such biological products against at least all of the following:

632.895(14)(a)1.a. a. Diphtheria.

632.895(14)(a)1.b. b. Pertussis.

632.895(14)(a)1.c. c. Tetanus.

632.895(14)(a)1.d. d. Polio.

632.895(14)(a)1.e. e. Measles.

632.895(14)(a)1.f. f. Mumps.

632.895(14)(a)1.g. g. Rubella.

632.895(14)(a)1.h. h. Hemophilus influenza B.

632.895(14)(a)1.i. i. Hepatitis B.

632.895(14)(a)1.j. j. Varicella.

632.895(14)(a)2. 2. "Dependent" means a spouse, an unmarried child under the age of 19 years, an unmarried child who is a full-time student under the age of 21 years and who is financially dependent upon the parent, or an unmarried child of any age who is medically certified as disabled and who is dependent upon the parent.

632.895(14)(b) (b) Except as provided in par. (d), every disability insurance policy, and every self-insured health plan of the state or a county, city, town, village or school district, that provides coverage for a dependent of the insured shall provide coverage of appropriate and necessary immunizations, from birth to the age of 6 years, for a dependent who is a child of the insured.

632.895(14)(c) (c) The coverage required under par. (b) may not be subject to any deductibles, copayments, or coinsurance under the policy or plan. This paragraph applies to a defined network plan, as defined in s. 609.01 (1b), only with respect to appropriate and necessary immunizations provided by providers participating, as defined in s. 609.01 (3m), in the plan.

632.895(14)(d) (d) This subsection does not apply to any of the following:

632.895(14)(d)1. 1. A disability insurance policy that covers only certain specified diseases.

632.895(14)(d)2. 2. A disability insurance policy that covers only hospital and surgical charges.

632.895(14)(d)3. 3. A health care plan offered by a limited service health organization, as defined in s. 609.01 (3), or by a preferred provider plan, as defined in s. 609.01 (4), that is not a defined network plan, as defined in s. 609.01 (1b).

632.895(14)(d)4. 4. A long-term care insurance policy, as defined in s. 600.03 (28g).

632.895(14)(d)5. 5. A medicare replacement policy, as defined in s. 600.03 (28p).

632.895(14)(d)6. 6. A medicare supplement policy, as defined in s. 600.03 (28r).

632.895(15) (15) Coverage of student on medical leave.

632.895(15)(a)(a) Subject to pars. (b) and (c), every disability insurance policy, and every self-insured health plan of the state or a county, city, town, village, or school district, that provides coverage for a person as a dependent of the insured because the person is a full-time student, including the coverage under s. 632.885 (2) (b), shall continue to provide dependent coverage for the person if, due to a medically necessary leave of absence, he or she ceases to be a full-time student.

632.895(15)(b) (b) A policy or plan is not required to continue coverage under par. (a) unless the person submits documentation and certification of the medical necessity of the leave of absence from the person's attending physician. The date on which the person ceases to be a full-time student due to the medically necessary leave of absence shall be the date on which the coverage continuation under par. (a) begins.

632.895(15)(c) (c) A policy or plan is required to continue coverage under par. (a) only until any of the following occurs:

632.895(15)(c)1. 1. The person advises the policy or plan that he or she does not intend to return to school full time.

632.895(15)(c)2. 2. The person becomes employed full time.

632.895(15)(c)3. 3. The person obtains other health care coverage.

632.895(15)(c)4. 4. The person marries and is eligible for coverage under his or her spouse's health care coverage.

632.895(15)(c)5. 5. Except for a person who has coverage as a dependent under s. 632.885 (2) (b), the person reaches the age at which coverage as a dependent who is a full-time student would otherwise end under the terms and conditions of the policy or plan.

632.895(15)(c)6. 6. Coverage of the insured through whom the person has dependent coverage under the policy or plan is discontinued or not renewed.

632.895(15)(c)7. 7. One year has elapsed since the person's coverage continuation under par. (a) began and the person has not returned to school full time.

632.895(16) (16) Hearing aids, cochlear implants, and related treatment for infants and children.

632.895(16)(a)(a) In this subsection:

632.895(16)(a)1. 1. "Cochlear implant" includes any implantable instrument or device that is designed to enhance hearing.

632.895(16)(a)2. 2. "Hearing aid" means any externally wearable instrument or device designed for or offered for the purpose of aiding or compensating for impaired human hearing and any parts, attachments, or accessories of such an instrument or device, except batteries and cords.

632.895(16)(a)3. 3. "Physician" has the meaning given in s. 448.01 (5).

632.895(16)(a)4. 4. "Self-insured health plan" means a self-insured health plan of the state or a county, city, village, town, or school district.

632.895(16)(a)5. 5. "Treatment" means services, diagnoses, procedures, surgery, and therapy provided by a health care professional.

632.895(16)(b) (b)

632.895(16)(b)1.1. Except as provided in par. (c), every disability insurance policy and every self-insured health plan shall provide the following coverages:

632.895(16)(b)1.a. a. Coverage of the cost of hearing aids and cochlear implants that are prescribed by a physician, or by an audiologist licensed under subch. II of ch. 459, in accordance with accepted professional medical or audiological standards, for a child covered under the policy or plan who is under 18 years of age and who is certified as deaf or hearing impaired by a physician or by an audiologist licensed under subch. II of ch. 459.

632.895(16)(b)1.b. b. Coverage of the cost of treatment related to hearing aids and cochlear implants, including procedures for the implantation of cochlear devices, for a child specified in subd. 1. a.

632.895(16)(b)2. 2. Coverage of the cost of hearing aids under this subsection is not required to exceed the cost of one hearing aid per ear per child more often than once every 3 years.

632.895(16)(b)3. 3. The coverage required under this subsection may be subject to any cost-sharing provisions, limitations, or exclusions, other than a preexisting condition exclusion, that apply generally under the disability insurance policy or self-insured health plan.

632.895(16)(c) (c) This subsection does not apply to any of the following:

632.895(16)(c)1. 1. A disability insurance policy that covers only certain specified diseases.

632.895(16)(c)2. 2. A disability insurance policy, or a self-insured health plan of the state or a county, city, town, village, or school district, that provides only limited-scope dental or vision benefits.

632.895(16)(c)3. 3. A health care plan offered by a limited service health organization, as defined in s. 609.01 (3), or by a preferred provider plan, as defined in s. 609.01 (4), that is not a defined network plan, as defined in s. 609.01 (1b).

632.895(16)(c)4. 4. A long-term care insurance policy.

632.895(16)(c)5. 5. A medicare replacement policy or a medicare supplement policy.

632.895(16)(c)5m. 5m. An individual health benefit plan that is not renewable and that has a specified termination date that, including any extensions that the policyholder may elect without the insurer's consent, is less than 12 months after the original effective date.

632.895(16m) (16m) Colorectal cancer screening.

632.895(16m)(a)(a) Except as provided in par. (c), every disability insurance policy, and every self-insured health plan of the state or a county, city, village, town, or school district, that provides coverage of any diagnostic or surgical procedures shall provide coverage of colorectal cancer examinations and laboratory tests, in accordance with guidelines specified by the commissioner by rule under par. (d) 1. and 3., for all of the following:

632.895(16m)(a)1. 1. An insured or enrollee who is 50 years of age or older.

632.895(16m)(a)2. 2. An insured or enrollee who is under 50 years of age and at high risk for colorectal cancer, as specified by the commissioner by rule under par. (d) 2. and 3.

632.895(16m)(b) (b) The coverage required under this subsection may be subject to any limitations, exclusions, or cost-sharing provisions that apply generally under the disability insurance policy or self-insured health plan.

632.895(16m)(c) (c) This subsection does not apply to any of the following:

632.895(16m)(c)1. 1. A disability insurance policy that covers only certain specified diseases.

632.895(16m)(c)2. 2. A health care plan offered by a limited service health organization, as defined in s. 609.01 (3), or by a preferred provider plan, as defined in s. 609.01 (4), that is not a defined network plan, as defined in s. 609.01 (1b).

632.895(16m)(c)3. 3. A disability insurance policy, or a self-insured health plan of the state or a county, city, town, village, or school district, that provides only limited-scope dental or vision benefits.

632.895(16m)(d) (d) The commissioner, in consultation with the secretary of health services and after considering nationally validated guidelines, including guidelines issued by the American Cancer Society for colorectal cancer screening, shall promulgate rules that do all of the following:

632.895(16m)(d)1. 1. Specify guidelines for the colorectal cancer screening that must be covered under this subsection.

632.895(16m)(d)2. 2. Specify the factors for determining whether an individual is at high risk for colorectal cancer.

632.895(16m)(d)3. 3. Periodically update the guidelines under subd. 1. and the factors under subd. 2., as medically appropriate.

632.895(17) (17) Contraceptives and services.

632.895(17)(a)(a) In this subsection, "contraceptives" means drugs or devices approved by the federal food and drug administration to prevent pregnancy.

632.895(17)(b) (b) Every disability insurance policy, and every self-insured health plan of the state or of a county, city, town, village, or school district, that provides coverage of outpatient health care services, preventive treatments and services, or prescription drugs and devices shall provide coverage for all of the following:

632.895(17)(b)1. 1. Contraceptives prescribed by a health care provider, as defined in s. 146.81 (1).

632.895(17)(b)2. 2. Outpatient consultations, examinations, procedures, and medical services that are necessary to prescribe, administer, maintain, or remove a contraceptive, if covered for any other drug benefits under the policy or plan.

632.895(17)(c) (c) Coverage under par. (b) may be subject only to the exclusions, limitations, or cost-sharing provisions that apply generally to the coverage of outpatient health care services, preventive treatments and services, or prescription drugs and devices that is provided under the policy or self-insured health plan.

632.895(17)(d) (d) This subsection does not apply to any of the following:

632.895(17)(d)1. 1. A disability insurance policy that covers only certain specified diseases.

632.895(17)(d)2. 2. A disability insurance policy, or a self-insured health plan of the state or a county, city, town, village, or school district, that provides only limited-scope dental or vision benefits.

632.895(17)(d)3. 3. A health care plan offered by a limited service health organization, as defined in s. 609.01 (3), or by a preferred provider plan, as defined in s. 609.01 (4), that is not a defined network plan, as defined in s. 609.01 (1b).

632.895(17)(d)4. 4. A long-term care insurance policy.

632.895(17)(d)5. 5. A Medicare replacement policy or a Medicare supplement policy.

632.895 History History: 1981 c. 39 ss. 4 to 12, 18, 20; 1981 c. 85, 99; 1981 c. 314 ss. 122, 123, 125; 1983 a. 36, 429; 1985 a. 29, 56, 311; 1987 a. 195, 327, 403; 1989 a. 129, 201, 229, 316, 332, 359; 1991 a. 32, 45, 123; 1993 a. 443, 450; 1995 a. 27 ss. 7048, 9126 (19); 1995 a. 201, 225; 1997 a. 27, 35, 75, 175, 237; 1999 a. 32, 115; 1999 a. 150 s. 672; 2001 a. 16, 82; 2007 a. 20 s. 9121 (6) (a); 2007 a. 36, 153; 2009 a. 14, 28, 282, 346; 2011 a. 260 s. 80.

632.895 Annotation The commissioner can reasonably construe sub. (3) to require an insurer to pay a facility's charge for care up to the maximum department of health and social services rate. Mutual Benefit v. Insurance Commissioner, 151 Wis. 2d 411, 444 N.W.2d 450 (Ct. App. 1989).

632.895 Annotation Sub. (2) (g) does not prohibit an insurer from contracting away the right to review medical necessity. The provision does not apply until the insurer has shown that its own determination is relevant to a insurance contract. Schroeder v. Blue Cross & Blue Shield, 153 Wis. 2d 165, 450 N.W.2d 470 (Ct. App. 1989).

632.895 Annotation Sub. (7) permits an insurer to exclude or limit certain services and procedures, as long as the exclusion or limitation applies to all policies. However, an insurer may not make routine maternity services that are generally covered under the policy unavailable to a specific subgroup of insureds, surrogate mothers, based solely on the insured's reasons for becoming pregnant or the method used to achieve pregnancy. Mercycare Ins. Co. v. Wisconsin Commissioner of Insurance, 2010 WI 87, 328 Wis. 2d 110, 786 N.W.2d 785, 08-2937.



632.896 Mandatory coverage of adopted children.

632.896  Mandatory coverage of adopted children.

632.896(1)(1)  Definitions. In this section:

632.896(1)(a) (a) "Department" means the department of health services.

632.896(1)(b) (b) "Disability insurance policy" has the meaning given in s. 632.895 (1) (a).

632.896(1)(c) (c) "Placed for adoption" means any of the following:

632.896(1)(c)1. 1. The department, a county department under s. 48.57 (1) (e) or (hm), or a child welfare agency licensed under s. 48.60 places a child in the insured's home for adoption and enters into an agreement under s. 48.63 (3) (b) 4. or 48.833 (1) or (2) with the insured.

632.896(1)(c)2. 2. The department, a county department under s. 48.57 (1) (e) or (hm), or a child welfare agency under s. 48.837 (1r) places, or a court under s. 48.837 (4) (d) or (6) (b) orders, a child placed in the insured's home for adoption.

632.896(1)(c)3. 3. A sending agency, as defined in s. 48.988 (2) (d), places a child in the insured's home under s. 48.988 for adoption, or a public child placing agency, as defined in s. 48.99 (2) (r), or a private child placing agency, as defined in s. 48.99 (2) (p), of a sending state, as defined in s. 48.99 (2) (w), places a child in the insured's home under s. 48.99 as a preliminary step to a possible adoption, and the insured takes physical custody of the child at any location within the United States.

632.896(1)(c)4. 4. The person bringing the child into this state has complied with s. 48.98, and the insured takes physical custody of the child at any location within the United States.

632.896(1)(c)5. 5. A court of a foreign jurisdiction appoints the insured as guardian of a child who is a citizen of that jurisdiction, and the child arrives in the insured's home for the purpose of adoption by the insured under s. 48.839.

632.896(2) (2) Adopted or placed for adoption. Every disability insurance policy that is issued or renewed on or after March 1, 1991, and that provides coverage for dependent children of the insured, as defined in the disability insurance policy, shall cover adopted children of the insured and children placed for adoption with the insured, on the same terms and conditions, including exclusions, limitations, deductibles and copayments, as other dependent children, except as provided in subs. (3) to (6).

632.896(3) (3) When coverage begins and ends.

632.896(3)(a)(a)

632.896(3)(a)1.1. Coverage of a child under this section shall begin on the date that a court makes a final order granting adoption of the child by the insured or on the date that the child is placed for adoption with the insured, whichever occurs first.

632.896(3)(a)2. 2. Subdivision 1. does not require coverage to begin before coverage is available under the disability insurance policy for other dependent children.

632.896(3)(b) (b) Coverage of a child placed for adoption with the insured is required under this section despite whether a court ultimately makes a final order granting adoption of the child by the insured. If adoption of a child who is placed for adoption with the insured is not finalized, the insurer may terminate coverage of the child when the child's adoptive placement with the insured terminates.

632.896(4) (4) Preexisting conditions. Notwithstanding ss. 632.746 and 632.76 (2) (a), a disability insurance policy that is subject to sub. (2) and that is in effect when a court makes a final order granting adoption or when the child is placed for adoption may not exclude or limit coverage of a disease or physical condition of the child on the ground that the disease or physical condition existed before coverage is required to begin under sub. (3).

632.896(6) (6) Notice to insurer. The disability insurance policy may require the insured to notify the insurer that a child is adopted or placed for adoption and to pay the insurer any premium or fees required to provide coverage for the child, within 60 days after coverage is required to begin under sub. (3). If the insured fails to give notice or make payment within 60 days as required by the disability insurance policy in accordance with this subsection, the disability insurance policy shall treat the adopted child or child placed for adoption no less favorably than it treats other dependents, other than newborn children, who seek coverage at a time other than when the dependent was first eligible to apply for coverage.

632.896 History History: 1989 a. 336; 1995 a. 27 s. 9126 (19); 1995 a. 289; 1997 a. 27; 2007 a. 20 s. 9121 (6) (a); 2007 a. 186; 2009 a. 339.



632.897 Hospital and medical coverage for persons insured under individual and group policies.

632.897  Hospital and medical coverage for persons insured under individual and group policies.

632.897(1) (1) In this section:

632.897(1)(ac) (ac) "Custodial parent" means the parent of a child who has been awarded physical placement with the child for more than 50% of the time.

632.897(1)(am) (am) "Dependent" means a person who is or would be covered as a dependent of a group member under the terms of the group policy including, but not limited to, age limits, if the group member continues or had continued as a member of the group.

632.897(1)(b) (b) "Employer" means the policyholder in the case of a group policy as defined in par. (c) 1. or 1m. and the sponsor in the case of a group policy as defined in par. (c) 2. or 3.

632.897(1)(c) (c) "Group policy" means:

632.897(1)(c)1. 1. An insurance policy issued by an insurer to a policyholder on behalf of a group whose members thereby receive hospital or medical coverage on either an expense incurred or service basis, other than for specified diseases or for accidental injuries;

632.897(1)(c)1m. 1m. A long-term care insurance policy issued by an insurer to a policyholder on behalf of a group;

632.897(1)(c)2. 2. An uninsured plan or program whereby a health maintenance organization, limited service health organization, preferred provider plan, labor union, religious community or other sponsor contracts to provide hospital or medical coverage to members of a group on either an expense incurred or service basis, other than for specified diseases or for accidental injuries; or

632.897(1)(c)3. 3. A plan or program whereby a sponsor arranges for the mass marketing of franchise insurance to members of a group related to one another through their relationship with the sponsor.

632.897(1)(cm) (cm) "Individual policy" means an insurance policy whereby an insured receives hospital or medical coverage on either an expense incurred or service basis, other than for specified diseases or for accidental injuries, and a long-term care insurance policy.

632.897(1)(d) (d) "Insurer" means the insurer in the case of a group policy as defined in par. (c) 1., 1m. or 3. and the sponsor in the case of a group policy as defined in par. (c) 2.

632.897(1)(e) (e) "Medicare" means coverage under both part A and part B of Title XVIII of the federal social security act, 42 USC 1395 et seq., as amended.

632.897(1)(em) (em) "Physical placement" has the meaning given in s. 767.001 (5).

632.897(1)(f) (f) "Terminated insured" means a person entitled to elect continued or conversion coverage under sub. (2) (b) or (9).

632.897(1m) (1m) Except as provided in sub. (10), this section applies to any group policy which would otherwise be exempt under s. 600.01 (1) (b) 3. if at least 150 of the certificate holders or insureds are residents of this state.

632.897(2) (2)

632.897(2)(a)(a) No group policy which provides coverage to the spouse of the group member may contain a provision for termination of coverage for the spouse solely as a result of a break in their marital relationship except by reason of the entry of a judgment of divorce or annulment of their marriage.

632.897(2)(b) (b) An insurer issuing or renewing a group policy on or after May 14, 1980 and every insurer on and after the date which is 2 years after May 14, 1980 shall permit the following persons who have been continuously covered under a group policy for at least 3 months to elect to continue group policy coverage under sub. (3) or to convert to individual coverage under sub. (4):

632.897(2)(b)1. 1. The former spouse of a group member who otherwise would terminate coverage because of divorce or annulment.

632.897(2)(b)2. 2. A group member who would otherwise terminate eligibility for coverage under the group policy other than a group member who terminates eligibility for coverage due to discharge for misconduct shown in connection with his or her employment.

632.897(2)(b)3. 3. The spouse or dependent of a group member if the group member dies while covered by the group policy and the spouse or dependent was also covered.

632.897(2)(c) (c) Group policy coverage of a terminated insured who is entitled under par. (b) to elect continued group policy coverage or conversion to individual coverage and coverage of the spouse and dependents of the terminated insured provided for in the group policy continues until the terminated insured is notified under par. (d) of the right to elect continued or conversion coverage if the premium for the coverage continues to be paid.

632.897(2)(d) (d) If the employer is notified to terminate the coverage for any of the reasons provided under par. (b), the employer shall provide the terminated insured written notification of the right to continue group coverage or convert to individual coverage and the payment amounts required for either continued or converted coverage including the manner, place and time in which the payments shall be made. This notice shall be given not more than 5 days after the employer receives notice to terminate coverage. The payment amount for continued group coverage may not exceed the group rate in effect for a group member, including an employer's contribution, if any, for a group policy as defined in sub. (1) (c) 1. or 1m. or the equivalent value of the monthly contribution of a group member to a group policy as defined in sub. (1) (c) 2. or the equivalent value of the monthly premium for franchise insurance as defined in sub. (1) (c) 3. The premium for converted coverage shall be determined in accordance with the insurer's table of premium rates applicable to the age and class of risks of each person to be covered under that policy and to the type and amount of coverage provided. The notice may be sent to the terminated insured's home address as shown on the records of the employer.

632.897(3) (3)

632.897(3)(a)(a) If the terminated insured or, with respect to a minor, the parent or guardian of the terminated insured, elects to continue group coverage and tenders to the employer the amount required within 30 days after receiving notice under sub. (2) (d), coverage of the terminated insured and, if the terminated insured is eligible for continued coverage under sub. (2) (b) 2., coverage of the covered spouse and dependents of the terminated insured shall continue without interruption and may not terminate unless one of the following occurs:

632.897(3)(a)1. 1. The terminated insured establishes residence outside this state.

632.897(3)(a)2. 2. The terminated insured fails to make timely payment of a required premium amount.

632.897(3)(a)3. 3. The terminated insured is eligible for continued coverage under sub. (2) (b) 1. and the group member through whom the former spouse originally obtained coverage is no longer eligible for coverage by the group policy.

632.897(3)(a)4. 4. The terminated insured becomes eligible for similar coverage under another group policy.

632.897(3)(b) (b) If the coverage of the terminated insured is terminated under par. (a) 3. and the group member through whom the terminated insured originally obtained coverage becomes eligible for coverage by a replacement group policy providing coverage to the same group, the former spouse shall have the right to coverage by the replacement group policy as provided in this subsection.

632.897(3)(c) (c) If the right of the terminated insured to continue group policy coverage is terminated under par. (a) 3. and the group member does not become eligible for coverage by a replacement group policy, the terminated insured has the right to convert to individual coverage under sub. (4), unless sub. (4) (d) applies.

632.897(3)(d) (d) If the right of the terminated insured to continue group policy coverage is terminated under par. (a) 1. the terminated insured, and a spouse or dependent of the terminated insured, if the terminated insured was eligible for continued group coverage under sub. (2) (b) 2. and the spouse or dependent was covered under the group policy, have the right to convert to individual coverage under sub. (4), unless sub. (4) (d) applies.

632.897(3)(e) (e) This subsection does not require coverage of expenses which are covered by medicare.

632.897(4) (4)

632.897(4)(a)(a) A terminated insured who elects conversion coverage under sub. (2) (b) or (3) (c) or (d), the spouse or dependent of such a terminated insured, if the terminated insured is eligible under sub. (2) (b) 2. and the spouse or dependent was covered under the group policy, and a terminated insured eligible under sub. (9) and his or her dependents are entitled to have the insurer issue to them, without evidence of insurability, individual coverage reasonably similar to the terminated coverage under the group policy or individual policy. Any probationary or waiting periods required by such individual coverage shall be considered as being met to the extent such limitations have been met under the prior group policy or individual policy.

632.897(4)(b) (b) The commissioner shall promulgate, by rule, 3 plans of individual coverage varying in degree of covered benefits to be offered as individual conversion policies. The insurer provides reasonably similar individual coverage if a person is offered his or her choice of the plans promulgated by the commissioner or is offered a high limit comprehensive plan of benefits regularly provided by the insurer for conversions and approved for this purpose by the commissioner. This paragraph does not apply if the policy being converted is a long-term care insurance policy.

632.897(4)(bm) (bm) The commissioner shall specify, by rule, the minimum standards that an individual conversion policy must satisfy if the policy being converted is a long-term care insurance policy. An insurer provides reasonably similar individual coverage to a person converting a long-term care insurance policy if the person is offered an individual conversion policy that complies with the rules promulgated under this paragraph.

632.897(4)(c) (c) If the first premium for conversion coverage is tendered to the insurer within 30 days after the notice of termination of group coverage, the individual conversion policy shall be issued with an effective date of the day following the termination of group or individual coverage.

632.897(4)(d) (d) This subsection does not require individual coverage to be offered by an insurer offering group policies only. This subsection does not require an insurer to issue an individual conversion policy covering a terminated insured or his or her spouse or dependent if benefits provided or available to the covered person under subds. 1. to 3., together with the converted policy's benefits, would result in overinsurance according to the insurer's standards for overinsurance, and these standards have been filed with and approved by the commissioner prior to use:

632.897(4)(d)1. 1. Similar benefits under another individual policy for which the terminated insured, spouse or dependent is eligible.

632.897(4)(d)2. 2. Similar benefits under a group policy for which the terminated insured, spouse or dependent is eligible.

632.897(4)(d)3. 3. Similar benefits for which the terminated insured, spouse or dependent is eligible by reason of any state or federal law.

632.897(5) (5) A notification of the group continuation and individual conversion privileges shall be included in each certificate of coverage for a group policy as defined in sub. (1) (c) 1., 1m. or 3. and in any evidence of coverage provided by a group policy as defined in sub. (1) (c) 2.

632.897(6) (6) If the terminated insured elects to continue group coverage as provided in this section, the insurer may require conversion to individual coverage by the terminated insured and his or her spouse and dependents 18 months after the terminated insured elects the group coverage except as provided in s. 103.10 (9) (d). The conditions, rights and procedures governing conversion under sub. (4) (a) apply to this conversion.

632.897(8) (8) Premium payments for continued group coverage required under this section shall be paid to the employer. The employer shall collect, and the insurer shall bill the employer for, those premiums. The insurer shall charge the claims experience of individuals covered under continued group coverage against the claims experience of the employer. An insurer is not required to issue a new certificate of insurance to an individual obtaining continued group coverage under this section.

632.897(9) (9)

632.897(9)(a)(a) No individual policy which provides coverage to the spouse of the insured may contain a provision for termination of coverage for the spouse solely as a result of a break in their marital relationship except by reason of the entry of a judgment of divorce or annulment of their marriage.

632.897(9)(b) (b) Every individual policy which contains a provision for the termination of coverage of the spouse of the insured upon divorce or annulment shall contain a provision to the effect that upon divorce or annulment the former spouse has the right to obtain individual coverage under sub. (4) and that coverage of the former spouse shall continue until he or she is notified of that right in accordance with par. (c) if the premium for the coverage continues to be paid by or on behalf of the former spouse. This individual coverage shall provide to the former spouse the option to include dependent children previously covered.

632.897(9)(c) (c) When the insurer is notified that the coverage of a spouse may be terminated because of a divorce or annulment, the insurer shall provide the former spouse written notification of the right to obtain individual coverage under sub. (4), the premium amounts required and the manner, place and time in which premiums may be paid. This notice shall be given not less than 30 days before the former spouse's coverage would otherwise terminate. The premium shall be determined in accordance with the insurer's table of premium rates applicable to the age and class of risk of every person to be covered and to the type and amount of coverage provided. If the former spouse tenders the first monthly premium to the insurer within 30 days after the notice provided by this paragraph, sub. (4) shall apply and the former spouse shall receive individual coverage commencing immediately upon termination of his or her coverage under the insured's policy.

632.897(10) (10)

632.897(10)(a)(a) No group policy or individual policy which provides coverage to dependent children of the group member or insured may deny eligibility for coverage to any child, or set a premium for any child which is different from that which is set for other dependent children, based solely on any of the following:

632.897(10)(a)1. 1. The fact that the child does not reside with the group member or insured or is dependent on another parent rather than the group member or insured.

632.897(10)(a)2. 2. The proportion of the child's support provided by the group member or insured.

632.897(10)(a)3. 3. The fact that the group member or insured does not claim the child as an exemption for federal income tax purposes under 26 USC 151 (c) (1) (B), or as an exemption for state income tax purposes under s. 71.07 (8) (b) or under the laws of another state, if a court order under s. 767.513 or the laws of another state assigns responsibility for the child's health care expenses to the group member or insured.

632.897(10)(a)4. 4. The fact that the child is a nonmarital child.

632.897(10)(a)5. 5. The fact that the child resides outside the insurer's geographical service area.

632.897(10)(am) (am) If a court orders an individual to provide coverage for health care expenses for a child of the individual and the individual is eligible for family coverage under a group policy or individual policy, the insurer shall do all of the following:

632.897(10)(am)1. 1. Provide family coverage under the group policy or individual policy for the individual's child, if eligible for coverage, without regard to any enrollment period restrictions that may apply under the policy.

632.897(10)(am)2. 2. Provide family coverage under the group policy or individual policy for the individual's child, if eligible for coverage, upon application by the individual, the child's other parent, the department of children and families or the county child support agency under s. 59.53 (5).

632.897(10)(am)3. 3. After the child is covered under the group policy or individual policy, and as long as the individual is eligible for family coverage under the policy, continue to provide coverage for the child unless the insurer receives satisfactory written evidence that the court order is no longer in effect or that the child has coverage under another group policy or individual policy that provides comparable health care coverage.

632.897(10)(b) (b) Paragraphs (a) and (am) do not prohibit an insurer from determining the eligibility of a group member's or insured's child for coverage under the group policy or individual policy, or the premium for that coverage, based on factors that are not prohibited by par. (a) 1. to 5. and that the insurer applies generally to determine the eligibility of children for coverage, and the premium for coverage, under the group policy or individual policy.

632.897(10)(bf) (bf) If an insurer provides coverage under a group policy or an individual policy for a child of a group member or an insured who is not the custodial parent of the child, the insurer shall do all of the following:

632.897(10)(bf)1. 1. Provide to the custodial parent of the child information related to the child's enrollment.

632.897(10)(bf)2. 2. Permit the custodial parent of the child, a health care provider that provides services to the child or the department of health services to submit claims for covered services without the approval of the parent who is the group member or insured.

632.897(10)(bf)3. 3. Pay claims directly to the health care provider, the custodial parent of the child or the department of health services, as appropriate.

632.897(10)(c) (c) This subsection applies to any group policy that would otherwise be exempt under s. 600.01 (1) (b) 3. if at least 25 of the certificate holders or insureds are residents of this state.

632.897(11) (11)

632.897(11)(a)(a) Notwithstanding subs. (2) to (10), the commissioner may promulgate rules establishing standards requiring insurers to provide continuation of coverage for any individual covered at any time under a group policy who is a terminated insured or an eligible individual under any federal program that provides for a federal premium subsidy for individuals covered under continuation of coverage under a group policy, including rules governing election or extension of election periods, notice, rates, premiums, premium payment, application of preexisting condition exclusions, election of alternative coverage, and status as an eligible individual, as defined in s. 149.10 (2t), 2011 stats.

Effective date text (a) Notwithstanding subs. (2) to (10), the commissioner may promulgate rules establishing standards requiring insurers to provide continuation of coverage for any individual covered at any time under a group policy who is a terminated insured or an eligible individual under any federal program that provides for a federal premium subsidy for individuals covered under continuation of coverage under a group policy, including rules governing election or extension of election periods, notice, rates, premiums, premium payment, application of preexisting condition exclusions, election of alternative coverage, and status as an eligible individual, as defined in s. 149.10 (2t).

632.897(11)(b) (b) The commissioner may promulgate the rules under par. (a) as emergency rules under s. 227.24. Notwithstanding s. 227.24 (1) (c), emergency rules promulgated under this paragraph may remain in effect for one year and may be extended under s. 227.24 (2). Notwithstanding s. 227.24 (1) (a) and (3), the commissioner is not required to provide evidence that promulgating a rule under this paragraph as an emergency rule is necessary for the preservation of the public peace, health, safety, or welfare and is not required to provide a finding of emergency for a rule promulgated under this paragraph.

632.897 History History: 1979 c. 285, 355; 1981 c. 41; 1983 a. 27, 274; 1985 a. 29; 1987 a. 287, 413; 1989 a. 31; 1993 a. 481; 1995 a. 27 s. 9126 (19); 1995 a. 201; 1997 a. 27, 191, 237; 1999 a. 9; 2005 a. 443 s. 265; 2007 a. 20 ss. 3689, 9121 (6) (a); 2009 a. 342; 2013 a. 20.

632.897 Cross-reference Cross-reference: See s. 49.45 (20) concerning exemption from continuation of group coverage.

632.897 Annotation The federal employee retirement income security act (ERISA) preempts any state law that relates to employee benefit plans. General Split Corp. v. Mitchell, 523 F. Supp. 427 (1981).

632.897 Annotation Wisconsin health insurance continuation/conversion law. Michal, WBB February 1982.



632.8985 Prohibiting abortion coverage.

632.8985  Prohibiting abortion coverage.

632.8985(1) (1) In this section, "abortion" has the meaning given in s. 253.10 (2) (a).

632.8985(2) (2) A qualified health plan, as defined in 42 USC 18021 (a), that is offered through any American health benefit exchange, as described in 42 USC 18031, that is operating in the state may not cover any abortion the performance of which is ineligible for funding under s. 20.927.

632.8985 History History: 2011 a. 218.



632.899 Medical savings accounts study.

632.899  Medical savings accounts study. If the federal government enacts legislation providing for a federal income tax exemption for amounts deposited in a medical savings account and for any interest, dividends or other gain that accrues in the account if redeposited in the account, the commissioner shall conduct a study, to be completed within 4 years after the enactment of the federal legislation, of individuals and groups that had coverage under a high cost-share health plan, as defined in s. 632.898 (1) (c), 1995 stats., and that terminated that coverage in order to enroll in a health benefit plan that was not a high cost-share health plan, as defined in s. 632.898 (1) (c), 1995 stats. The commissioner shall submit a report of all findings, conclusions and recommendations to the appropriate standing committees in the manner provided under s. 13.172 (3).

632.899 History History: 1997 a. 27; 2007 a. 96.



632.91 Definition.

632.91  Definition. In this subchapter:

632.91(1) (1) "Insured employee" means an employee of a fraternal or of a subsidiary or other affiliate of a fraternal who is provided insurance benefits by the fraternal under s. 614.10 (2) (c) 2. but is not a member of the fraternal.

632.91(2) (2) "Owner" means the owner of a policy or certificate issued by a fraternal in accordance with s. 614.10.

632.91 History History: 1989 a. 336; 1991 a. 189; 1997 a. 177.



632.93 The fraternal contract.

632.93  The fraternal contract.

632.93(1) (1)  Issuance of certificate. A fraternal shall issue to each owner a policy or certificate specifying the benefits provided and containing at least in substance all sections of the laws of the fraternal which might result in the termination of coverage or the reduction of benefits. The policy or certificate, any riders or endorsements attached thereto, the laws of the fraternal, and the application and declarations made in connection therewith and signed by the applicant, constitute the agreement between the fraternal and the owner, and the policy or certificate shall so state.

632.93(2) (2) Changes in laws of fraternals. Except as provided in s. 614.24 (1m), any changes in the laws of a fraternal made subsequent to the issuance of a policy or certificate bind the owner and any beneficiary under the policy or certificate as if they had been in force at the time of the application, so long as they do not destroy or diminish benefits promised in the policy or certificate.

632.93(3) (3) Proof of terms. Copies of any documents mentioned in subs. (1) and (2), certified by the secretary or corresponding officer of the fraternal, are evidence of the terms and conditions of the contract.

632.93(4) (4) Inapplicable provisions. Sections 631.13 and 632.44 (2) do not apply to fraternal contracts.

632.93(5) (5) Grace period. Every fraternal certificate shall contain a provision entitling the owner to a grace period of not less than one month, or 30 days at the fraternal's option, for the payment of any premium due except the first, during which the death benefit shall continue in force. A fraternal may specify in the grace period provision that the overdue premium will be deducted from the death benefit in the event of death before it is paid.

632.93(6) (6) Compliance with other provisions. If a fraternal's laws provide for expulsion or suspension of a member for any reason other than nonpayment of premium or under s. 632.46, the fraternal's insurance certificate shall contain a provision that if a member is expelled or suspended for any reason other than nonpayment of premium or under s. 632.46, the expelled member, or other owner who was provided insurance benefits under s. 614.10 on the application of the expelled member, has the right to maintain the policy in force by continuing payment of the required premium.

632.93(7) (7) Scope of application. This section applies to all contracts made by a fraternal beginning 6 months after December 18, 1979. A fraternal may elect to have this section apply at an earlier date, so long as it applies simultaneously to all such contracts and the fraternal gives the commissioner at least 30 days' notice of intention to adopt this section.

632.93 History History: 1975 c. 373; 1979 c. 102 ss. 179 to 182, 237; 1987 a. 361; 1989 a. 336; 1997 a. 177.



632.95 Fraud in obtaining membership.

632.95  Fraud in obtaining membership. Subject to s. 632.46, any certificate of membership secured by misrepresentation in or with reference to any application for membership or documentary or other proof for the purpose of obtaining membership in or noninsurance benefit from the fraternal is void, if the fraternal relied on it and it is either material or fraudulent.

632.95 History History: 1975 c. 373.

632.95 Annotation Legislative Council Note, 1975: This section continues the contractual portion of s. 208.38, edited with a change in meaning, to include nonfraudulent but material misrepresentation, and also to subject the provision to the rule of incontestability provided in s. 632.46. [Bill 643-S]



632.96 Beneficiaries in fraternal contracts.

632.96  Beneficiaries in fraternal contracts.

632.96(1) (1) Any owner may designate as beneficiary any person permitted by the laws of the fraternal. Those laws shall authorize the designation of the estate of a member or insured employee as beneficiary.

632.96(2) (2) Subject to sub. (1), s. 632.48 applies.

632.96 History History: 1975 c. 373, 421; 1989 a. 336; 1997 a. 177.

632.96 Annotation Legislative Council Note, 1975: Sub. (1) states a rule slightly more restrictive of the range of permitted beneficiaries than for commercial life insurance; this reflects the nature of the fraternal. Sub. (2) applies the general provision for life insurance, subject to sub. (1). [Bill 643-S]



632.97 Application of proceeds of credit insurance policy.

632.97  Application of proceeds of credit insurance policy. Payment to a creditor of any amounts insured under the terms of a credit insurance policy reduces the debt proportionately. This rule does not apply to an insurance policy on which the debtor pays no part of the premium, directly or indirectly.

632.97 History History: 1975 c. 375.



632.975 Portable electronics insurance.

632.975  Portable electronics insurance.

632.975(1) (1)  Definitions. In this section:

632.975(1)(a) (a) "Customer" means a person who purchases or leases a portable electronic device.

632.975(1)(b) (b) "Enrolled customer" means a customer who elects coverage under a portable electronics insurance policy issued to a vendor of portable electronics.

632.975(1)(c) (c) "Location" means any physical location in the state or any Internet site, call center site, or similar location directed to residents of the state.

632.975(1)(d) (d) "Portable electronics" or "portable electronic devices" means electronic devices that are portable in nature, including accessories and services related to the use of the device, and that have an insured value of less than $5,000.

632.975(1)(e) (e)

632.975(1)(e)1.1. "Portable electronics insurance" means insurance providing coverage for the repair or replacement of portable electronics that may provide coverage for a portable electronic device against any of the following causes of loss:

632.975(1)(e)1.a. a. Loss.

632.975(1)(e)1.b. b. Theft.

632.975(1)(e)1.c. c. Inoperability due to mechanical failure.

632.975(1)(e)1.d. d. Malfunction.

632.975(1)(e)1.e. e. Damage.

632.975(1)(e)1.f. f. Other similar causes of loss.

632.975(1)(e)2. 2. "Portable electronics insurance" does not include any of the following:

632.975(1)(e)2.a. a. A service contract or extended warranty providing coverage limited to the repair, replacement, or maintenance of property for the operational or structural failure of property due to a defect in materials, workmanship, accidental damage from handling, power surges, or normal wear and tear.

632.975(1)(e)2.b. b. A policy of insurance covering a vendor's or a manufacturer's obligations under a warranty.

632.975(1)(e)2.c. c. A homeowner's, renter's, private passenger automobile, commercial multi-peril, or similar insurance policy.

632.975(1)(f) (f) "Portable electronics insurance program" means the coverage options made available to customers of a vendor who elect to enroll for coverage of a portable electronic device under a policy of portable electronics insurance.

632.975(1)(g) (g) "Portable electronics transaction" means the sale or lease of a portable electronic device to a customer.

632.975(1)(h) (h) "Supervising entity" means a business entity that is a licensed insurer or licensed intermediary that is appointed by an insurer to supervise the administration of a portable electronics insurance program offered by a vendor to its customers.

632.975(1)(i) (i) "Vendor" means a person in the business of engaging in portable electronics transactions directly or indirectly.

632.975(2) (2) Authority.

632.975(2)(a)(a) Requirements. A vendor or an employee or authorized representative of a vendor may sell or offer portable electronics insurance to customers without holding a certificate of authority under s. 601.04 or a license as an intermediary only if all of the following apply:

632.975(2)(a)1. 1. The vendor complies with the requirements of this section.

632.975(2)(a)2. 2. The insurer issuing the portable electronics insurance either directly supervises, or appoints a supervising entity to supervise, the administration of the sale of portable electronics insurance, including development of a training program, as described under sub. (4), for employees and authorized representatives of the vendors.

632.975(2)(a)3. 3. The supervising entity, if any, maintains a registry of vendor locations at which an employee or authorized representative is authorized to sell or offer portable electronics insurance in this state. Upon request by the commissioner after providing 10 days' notice to the supervising entity, the supervising entity shall make available the registry for inspection and examination by the commissioner.

632.975(2)(a)4. 4. Any employee or authorized representative who intends to sell or offer portable electronics insurance to customers shall complete a training program under sub. (4).

632.975(2)(b) (b) Prohibited representations. No employee or authorized representative of a vendor of portable electronics may advertise, represent, or otherwise hold himself or herself out as a licensed insurance intermediary, if the employee or authorized representative does not hold a license as an intermediary in this state.

632.975(2)(c) (c) Scope. Compliance by a vendor with this section shall authorize any employee or authorized representative of a vendor to sell or offer coverage under a policy of portable electronics insurance to a customer at each location at which the vendor engages in portable electronics transactions.

632.975(2)(d) (d) Applicability of existing law. A vendor selling or offering portable electronics insurance is subject to ss. 601.41, 601.42, 601.61, 601.63, and 601.64, except that any forfeitures or penalties shall be in the amounts specified in sub. (3).

632.975(3) (3) Penalties. If a vendor of portable electronics or an employee or authorized representative of a vendor violates any provision of this section, the commissioner may do any of the following:

632.975(3)(a) (a) After notice and hearing conducted in accordance with s. 601.62, impose forfeitures not to exceed $500 per violation.

632.975(3)(b) (b) Order, under s. 601.41 (4), any of the following:

632.975(3)(b)1. 1. Suspension of the selling or offering of portable electronics insurance at the specific business location where the violation occurred.

632.975(3)(b)2. 2. Suspension of the selling or offering of portable electronics insurance by an employee or authorized representative of a vendor.

632.975(3)(b)3. 3. Suspension or revocation of the selling or offering of portable electronics insurance by a vendor in this state.

632.975(4) (4) Training. The insurer or supervising entity shall develop and administer the training program required under sub. (2) (a) 4. that complies with all of the following:

632.975(4)(a) (a) The insurer or supervising entity shall deliver training to employees and authorized representatives of a vendor who are directly engaged in selling or offering portable electronics insurance.

632.975(4)(b) (b) The insurer or supervising entity may provide the training in electronic form. If the training is in electronic form, the insurer or supervising entity shall implement a supplemental education program regarding portable electronics insurance that is conducted and overseen by licensed employees of the insurer or supervising entity.

632.975(4)(c) (c) The insurer or supervising entity shall provide to every employee and authorized representative of a vendor basic instruction about the portable electronics insurance offered to customers and the disclosures required under sub. (6).

632.975(5) (5) Compensation.

632.975(5)(a)(a) A vendor of portable electronics may not compensate an employee or authorized representative based primarily on the number of customers enrolled in portable electronics insurance coverage but the vendor may compensate an employee or authorized representative, in a manner that is incidental to his or her overall compensation, for activities related to the sale or offering of portable electronics insurance.

632.975(5)(b) (b)

632.975(5)(b)1.1. A vendor of portable electronics may bill and collect the charges for portable electronics insurance coverage.

632.975(5)(b)2. 2. The vendor shall separately itemize on the enrolled customer's bill any charge to the enrolled customer for coverage that is not included in the cost associated with the purchase or lease of the portable electronics.

632.975(5)(b)3. 3. If the portable electronics insurance coverage is included with the purchase or lease of a portable electronic device, the vendor shall clearly and conspicuously disclose to the enrolled customer that the coverage is included with the purchase or lease of the portable electronic device.

632.975(5)(b)4. 4. A vendor that bills and collects charges from an enrolled customer is not required to maintain those moneys in a segregated account if the insurer authorizes the vendor to hold those moneys in a manner other than a segregated account and if the vendor remits the moneys to the insurer or supervising entity within 60 days of receiving those moneys. The vendor shall consider all moneys received by that vendor from an enrolled customer for the sale of portable electronics insurance to be held in trust by that vendor in a fiduciary capacity for the benefit of the insurer.

632.975(5)(b)5. 5. The insurer or supervising entity may compensate the vendor for billing and collection services.

632.975(6) (6) Disclosures. At every location where portable electronics insurance is offered to customers, a vendor shall make available to prospective customers brochures or other written materials that contain all of the following:

632.975(6)(a) (a) A disclosure that portable electronics insurance may provide a duplication of coverage already provided by a customer's homeowner's insurance policy, renter's insurance policy, or other source of insurance coverage.

632.975(6)(b) (b) A statement that a customer is not required to enroll in portable electronics insurance as a condition of purchasing or leasing a portable electronic device.

632.975(6)(c) (c) A summary of the material terms of the portable electronics insurance coverage including all of the following:

632.975(6)(c)1. 1. The identity of the insurer.

632.975(6)(c)2. 2. The identity of the supervising entity, if any.

632.975(6)(c)3. 3. The amount of any applicable deductible and how to pay that deductible.

632.975(6)(c)4. 4. The benefits of coverage.

632.975(6)(c)5. 5. The key terms and conditions of coverage such as whether a portable electronic device covered under the policy may be repaired or replaced with parts or equipment of a similar make and model that are reconditioned or are nonoriginal manufacturer parts or equipment.

632.975(6)(d) (d) A summary of the process for filing a claim, including a description of how to return a portable electronic device and the maximum fee applicable in the event the enrolled customer fails to comply with any equipment return requirement.

632.975(6)(e) (e) A statement that the enrolled customer may cancel enrollment for coverage under a portable electronics insurance policy at any time and that upon cancellation the person paying the premium receives a refund of any applicable unearned premium.

632.975(7) (7) Permitted offering. A vendor may offer portable electronics insurance on a month to month or other periodic basis as a group or master commercial inland marine policy that is issued to a vendor of portable electronics for its enrolled customers.

632.975(8) (8) Underwriting. An insurer shall establish eligibility and underwriting standards for customers electing to enroll in coverage for each portable electronics insurance program offered by a vendor to its customers.

632.975(9) (9) Termination of insurance; changes to policy.

632.975(9)(a)(a) Except as provided in par. (c), an insurer may terminate or otherwise change the terms and conditions of a policy of portable electronics insurance only after providing the policyholder and all enrolled customers at least 30 days' notice before terminating the coverage or making the change.

632.975(9)(b) (b) If the insurer changes the terms and conditions in accordance with par. (a), the insurer shall provide the vendor policyholder with a revised policy or endorsement and shall provide each enrolled customer a revised certificate, endorsement, updated brochure, or other evidence indicating that a change in the terms and conditions has occurred and a summary of the material changes.

632.975(9)(c) (c)

632.975(9)(c)1.1. An insurer may terminate the enrollment of an enrolled customer under a portable electronics insurance policy after providing 15 days' notice if the insurer discovers that the enrolled customer committed fraud or made a material misrepresentation in obtaining coverage or in the presentation of a claim under the portable electronics insurance policy.

632.975(9)(c)2. 2. An insurer may immediately terminate the enrollment of an enrolled customer under a portable electronics insurance policy for any of the following reasons:

632.975(9)(c)2.a. a. The enrolled customer fails to pay the premium for the portable electronics insurance policy.

632.975(9)(c)2.b. b. The enrolled customer ceases to have an active service with the vendor of portable electronics.

632.975(9)(c)3. 3. An insurer may terminate the enrollment of an enrolled customer under a portable electronics insurance policy if the enrolled customer exhausts any aggregate limit of liability under the terms of the portable electronics insurance policy and the insurer sends notice of termination to the enrolled customer within 30 days after exhaustion of the limit. If the insurer does not send the notice within 30 days after exhaustion of the limit, the insurer shall continue the coverage notwithstanding the aggregate limit of liability until the insurer sends notice of termination to the enrolled customer.

632.975(9)(d) (d) If a portable electronics insurance policy is terminated by a vendor that owns the policy, the vendor shall mail or deliver, at least 30 days before the termination, written notice to each enrolled customer advising of the termination of the portable electronics insurance policy and the effective date of termination.

632.975(9)(e) (e) Any notice or correspondence with respect to coverage under a policy of portable electronics insurance that is required under this section or is otherwise required by law shall be in writing and may be mailed to the vendor at the mailing address of the vendor and to the enrolled customers at their last known mailing addresses on file with the insurer or delivered by electronic means to the vendor and enrolled customers. If the notice or correspondence is mailed, the insurer, or vendor, that mailed the notice or correspondence, shall maintain proof of mailing in a form authorized or accepted by the U.S. postal service or other commercial mail delivery service. If delivery of the notice or correspondence is by electronic means, the insurer shall use the electronic mail address specified by the vendor for that purpose and the insurer, or vendor, shall use the last known electronic mail address provided by each enrolled customer. An enrolled customer who provides an electronic mail address to the insurer or vendor consents to receive notices and correspondence by electronic means. If delivery is by electronic means, the insurer or vendor, whichever delivers the notice or correspondence, shall maintain proof of delivery.

632.975(9)(f) (f) A supervising entity may send any notice or correspondence required by this section or otherwise required by law. An insurer or vendor is not required to provide the notice or correspondence if it is provided by a supervising entity in a manner that complies with this section.

632.975 History History: 2011 a. 225; s. 35.17 correction in sub. (9) (e).



632.98 Worker's compensation insurance.

632.98  Worker's compensation insurance. Sections 102.31, 102.315, and 102.62 apply to worker's compensation insurance.

632.98 History History: 1975 c. 375, 421; 1979 c. 102; 2007 a. 185.



632.99 Certifications of disability.

632.99  Certifications of disability. For the purpose of insurance policies that they issue, every insurer doing a health or disability insurance business in this state shall afford equal weight to a certification of disability signed by a physician with respect to matters within the scope of the physician's professional license, to a certification of disability signed by a chiropractor with respect to matters within the scope of the chiropractor's professional license, and to a certification of disability signed by a podiatrist with respect to matters within the scope of the podiatrist's professional license. This section does not require an insurer to treat any certification of disability as conclusive evidence of disability.

632.99 History History: 1981 c. 55; 2009 a. 113.






633. Employee benefit plan administrators and principals.

633.01 Definitions.

633.01  Definitions. In this chapter:

633.01(1) (1) "Administrator" means a person who directly or indirectly solicits or collects premiums or charges or otherwise effects coverage or adjusts or settles claims for a plan, but does not include the following persons if they perform these acts under the circumstances specified for each:

633.01(1)(a) (a) An employer on behalf of its employees or the employees of a subsidiary or affiliated employer.

633.01(1)(b) (b) A union on behalf of its members.

633.01(1)(c) (c) A creditor on behalf of its debtor, if to obtain payment, reimbursement or other method of satisfaction from a plan for any part of a debt owed to the creditor by the debtor.

633.01(1)(d) (d) A financial institution that is subject to supervision or regulation in performing these acts by federal or other state authorities.

633.01(1)(e) (e) A company that issues credit cards and provides advances for, or collects premiums or charges from, its credit card holders, if the company does not adjust or settle claims.

633.01(1)(f) (f) An attorney who adjusts or settles claims in the normal course of practice or employment as an attorney, if the attorney does not collect charges or premiums.

633.01(1)(g) (g) An agent licensed in this state whose activities are limited to the sale of insurance.

633.01(1)(h) (h) An insurer authorized to do an insurance business in this state if the insurer performs these acts in the normal course of its insurance business.

633.01(2) (2) "Employee" means any of the following or a family member or dependent of any of the following:

633.01(2)(a) (a) An active or retired wage or salary earner whose services are or were used by an employer.

633.01(2)(b) (b) A member of a union, trust or association.

633.01(2)(c) (c) A college or university student.

633.01(2)(d) (d) A person receiving continued group coverage under s. 632.897.

633.01(3) (3) "Insured" means an employee who is a resident of this state and who is covered under a plan.

633.01(4) (4) "Plan" means an insured or wholly or partially self-insured employee benefit plan which by means of direct payment, reimbursement or other arrangement provides to one or more employees who are residents of this state benefits or services that include, but are not limited to, benefits for medical, surgical or hospital care, benefits in the event of sickness, accident, disability or death, or benefits in the event of unemployment or retirement.

633.01(5) (5) "Principal" means a person, including an insurer, that uses the services of an administrator to provide a plan.

633.01 History History: 1991 a. 39.



633.04 Written agreement required.

633.04  Written agreement required. An administrator may not administer a plan in the absence of a written agreement between the administrator and a principal. The administrator and principal shall each retain a copy of the written agreement for the duration of the agreement and for 5 years thereafter. The written agreement shall contain the following terms:

633.04(1) (1) That the administrator and principal shall each retain a copy of the written agreement as provided under this section.

633.04(2) (2) If a policy is issued to a trust, that the administrator shall retain a copy of the trust agreement for the duration of the trust agreement and for 5 years thereafter.

633.04(3) (3) If the principal is an insurer, that payments to an administrator shall be treated as provided in s. 633.05.

633.04(4) (4) That the administrator shall maintain and retain books and records pertaining to a principal dating back 5 years at all times or until delivered to the principal by the administrator, with the right of examination and audit as provided in s. 633.06 (1), and the right of inspection and any restrictions on the right of inspection, as provided in s. 633.06 (2).

633.04(5) (5) If the principal is an insurer, that advertising shall be approved as provided in s. 633.07.

633.04(6) (6) If the principal is an insurer, that the terms, as required by s. 633.08, specify any underwriting responsibilities which the insurer has delegated to the administrator.

633.04(7) (7) That funds shall be collected and received as provided in s. 633.09 (1), that funds shall be paid and deposited as provided in s. 633.09 (1), that fiduciary account records shall be maintained and provided as provided in s. 633.09 (2), that interest shall be treated as provided in s. 633.09 (3) or that other terms shall specify treatment of interest, that withdrawals for payments of claims are not permitted as provided in s. 633.09 (4) (a), and that other withdrawals are permitted only as provided under s. 633.09 (4) (b).

633.04(8) (8) That claims are to be paid as provided in s. 633.10.

633.04(9) (9) That compensation to an administrator shall be paid as provided in s. 633.11.

633.04(10) (10) That notification shall be given as provided in s. 633.12.

633.04(11) (11) That an administrator has been licensed as provided in s. 633.13 (1) or need not be licensed as provided in s. 633.13 (2).

633.04 History History: 1991 a. 39.



633.05 Payment to administrator.

633.05  Payment to administrator. If a principal is an insurer, payment to the administrator of a premium or charge by or on behalf of an insured is payment to the insurer, but payment of a return premium or claim by the insurer to the administrator is not payment to an insured until the payment is received by the insured. This section does not limit any right of the insurer against the administrator for failure to make payments to the insurer or an insured.

633.05 History History: 1991 a. 39.



633.06 Examination and inspection of books and records.

633.06  Examination and inspection of books and records.

633.06(1)(1) The commissioner may examine, audit or accept an audit of the books and records of an administrator as provided for examination of licensees under s. 601.43 (1), (3), (4) and (5), to be conducted as provided in s. 601.44, and with costs to be paid as provided in s. 601.45.

633.06(2) (2) A principal that uses an administrator may inspect the books and records of the administrator, subject to any restrictions set forth in ss. 146.81 to 146.835 and in the written agreement required under s. 633.04, for the purpose of enabling the principal to fulfill its contractual obligations to insureds.

633.06 History History: 1991 a. 39.



633.07 Approval of advertising.

633.07  Approval of advertising. An administrator may not use any advertising for a plan underwritten by an insurer unless the insurer approves the advertising in advance.

633.07 History History: 1991 a. 39.



633.08 Underwriting responsibilities.

633.08  Underwriting responsibilities. If a principal is an insurer, any underwriting responsibilities regarding eligibility that the insurer has delegated to an administrator shall be set forth in the written agreement required under s. 633.04.

633.08 History History: 1991 a. 39.



633.09 Accounts.

633.09  Accounts.

633.09(1)(1)  Moneys held in fiduciary capacity. An administrator shall hold in a fiduciary capacity all moneys that the administrator collects or receives on behalf of other persons. Within 2 business days after collection or receipt of such moneys, the administrator either shall pay the moneys to the persons entitled to them or shall deposit the moneys in a fiduciary account established and maintained by the administrator in a financial institution.

633.09(2) (2) Fiduciary account records. An administrator shall maintain fiduciary account records in accordance with generally accepted accounting principles. The administrator shall retain the fiduciary account records pertaining to a principal for at least 5 years beginning on the date of creation of the records. If an administrator deposits in a fiduciary account moneys that the administrator has collected on behalf of more than one principal, the administrator shall keep records of the account that clearly indicate deposits made under sub. (1) and withdrawals made under sub. (4) on behalf of each principal. Upon request by a principal, the administrator shall provide the principal copies of those portions of the records pertaining to deposits and withdrawals made on behalf of the principal and shall otherwise permit inspection by the principal as provided under s. 633.06 (2).

633.09(3) (3) Interest on deposits. Interest earned on moneys deposited in a fiduciary account is the property of the principal unless otherwise provided in the written agreement required under s. 633.04.

633.09(4) (4) Withdrawals from fiduciary account.

633.09(4)(a)(a) An administrator may not pay any claim by withdrawal from a fiduciary account.

633.09(4)(b) (b) An administrator may make the following payments from a fiduciary account:

633.09(4)(b)1. 1. To a principal, the funds belonging to the principal.

633.09(4)(b)2. 2. To a plan policyholder for payment to a principal, the funds belonging to the principal.

633.09(4)(b)3. 3. To an insured, the funds belonging to the insured.

633.09(4)(b)4. 4. To another account maintained in the name of a principal, the funds belonging to the principal.

633.09(4)(b)5. 5. To a claims paying account, the funds belonging to a principal for payment of claims owed by the principal.

633.09(4)(b)6. 6. To the administrator, commissions, fees or charges owed the administrator by a principal.

633.09 History History: 1991 a. 39.



633.10 Payment of claims.

633.10  Payment of claims. An administrator shall pay claims from funds paid to the claims paying account under s. 633.09 (4) (b) 5. on drafts or checks authorized in advance by the principal.

633.10 History History: 1991 a. 39.



633.11 Claim adjustment compensation.

633.11  Claim adjustment compensation. If an administrator adjusts or settles claims under a plan, the commission, fees or charges that the principal pays the administrator may not be based on the plan's loss experience. This section does not prohibit compensation based on the number or amount of premiums or charges collected, or the number or amount of claims paid or processed by the administrator.

633.11 History History: 1991 a. 39.



633.12 Notification required.

633.12  Notification required.

633.12(1) (1) An administrator shall prepare sufficient copies of a written notice approved in advance by the principal for distribution to all insureds of the principal and either shall distribute the copies to the insureds or shall provide the copies to the principal for distribution to the insureds. The written notice shall contain all of the following:

633.12(1)(a) (a) The names and addresses of the administrator and the principal.

633.12(1)(b) (b) An explanation of the respective rights and responsibilities of the administrator, the principal and the insureds.

633.12(1)(c) (c) A statement of the extent to which the plan is insured or self-insured, and an explanation of the terms "insured" and "self-insured".

633.12(2) (2) If an administrator collects premiums or charges from a person on behalf of a principal, at least once in every year, prior to collecting the premiums or charges, the administrator shall provide written notice to the person stating the amount of the premiums or charges.

633.12 History History: 1991 a. 39.



633.13 License required.

633.13  License required.

633.13(1)(1)  General. Except as provided in sub. (2), a person may not perform, offer to perform or advertise any service as an administrator unless the person has obtained a license under s. 633.14.

633.13(2) (2) Exemptions. The commissioner may exempt by rule certain classes of administrators from the requirement of sub. (1) if the commissioner determines any of the following:

633.13(2)(a) (a) That the functions that the administrators perform do not require special competence or trustworthiness or otherwise do not require the regulatory surveillance of a licensing requirement.

633.13(2)(b) (b) That other safeguards make a licensing requirement unnecessary.

633.13(3) (3) Responsibilities of principal. A principal may not use the services of an administrator unless the administrator furnishes proof of licensure under s. 633.14 or exemption under sub. (2).

633.13 History History: 1991 a. 39.



633.14 Issuance of license.

633.14  Issuance of license.

633.14(1)(1) The commissioner shall issue a license to act as an administrator to an individual who does all of the following:

633.14(1)(a) (a) Subject to s. 601.31 (2m), pays the fee under s. 601.31 (1) (w).

633.14(1)(b) (b) Supplies a bond meeting the specifications established under sub. (3).

633.14(1)(c) (c) Shows to the satisfaction of the commissioner all of the following:

633.14(1)(c)1. 1. That the person intends in good faith to act as an administrator in compliance with applicable laws of this state and rules and orders of the commissioner.

633.14(1)(c)2. 2. That the person is competent and trustworthy.

633.14(1)(c)3. 3. That the person is licensed to act as an agent.

633.14(1)(c)4. 4. If a nonresident, that the person has executed in a form acceptable to the commissioner an agreement to be subject to the jurisdiction of the commissioner and the courts of this state and rules and orders of the commissioner, with service of process as provided under ss. 601.72 and 601.73.

633.14(1)(d) (d) Provides his or her social security number, unless the individual does not have a social security number.

633.14(1)(e) (e) If an individual who does not have a social security number, provides on a form prescribed by the department of children and families a statement made or subscribed under oath or affirmation that he or she does not have a social security number.

633.14(2) (2) The commissioner shall issue a license to act as an administrator to a corporation, limited liability company or partnership that does all of the following:

633.14(2)(a) (a) Pays the fee under s. 601.31 (1) (w).

633.14(2)(b) (b) Supplies a bond meeting the specifications established under sub. (3).

633.14(2)(c) (c) Shows to the satisfaction of the commissioner all of the following:

633.14(2)(c)1. 1. That the corporation, limited liability company or partnership intends in good faith to act as an administrator through individuals designated under subd. 3. in compliance with applicable laws of this state and rules and orders of the commissioner.

633.14(2)(c)2. 2. That each officer, director, member, partner or other individual having comparable responsibilities in the corporation, limited liability company or partnership is competent and trustworthy.

633.14(2)(c)3. 3. That for each plan to be administered, the corporation, limited liability company or partnership has designated or will designate an individual in the corporation, limited liability company or partnership to directly administer the plan.

633.14(2)(c)4. 4. If not organized under the laws of this state, that the corporation, limited liability company or partnership has executed in a form acceptable to the commissioner an agreement to be subject to the jurisdiction of the commissioner and the courts of this state and rules and orders of the commissioner, with service of process as provided under ss. 601.72 and 601.73.

633.14(2)(d) (d) Provides its federal employer identification number.

633.14(2c) (2c)

633.14(2c)(a)(a) The commissioner shall disclose a social security number obtained under sub. (1) (d) to the department of children and families in the administration of s. 49.22, as provided in a memorandum of understanding entered into under s. 49.857.

633.14(2c)(b) (b) The commissioner may disclose any information received under sub. (1) (d) or (2) (d) or s. 633.15 (1m) to the department of revenue for the purpose of requesting certifications under s. 73.0301 and to the department of workforce development for the purpose of requesting certifications under s. 108.227.

633.14(2m) (2m)

633.14(2m)(a)(a) Notwithstanding sub. (1), the commissioner may not issue a license under this section if the individual applying for the license is delinquent in court-ordered payments of child or family support, maintenance, birth expenses, medical expenses or other expenses related to the support of a child or former spouse, or if the individual fails to comply, after appropriate notice, with a subpoena or warrant issued by the department of children and families or a county child support agency under s. 59.53 (5) and related to paternity or child support proceedings, as provided in a memorandum of understanding entered into under s. 49.857.

633.14(2m)(b) (b) Notwithstanding subs. (1) and (2), the commissioner may not issue a license under this section if the department of revenue certifies under s. 73.0301 that the applicant is liable for delinquent taxes or if the department of workforce development certifies under s. 108.227 that the applicant is liable for delinquent unemployment insurance contributions.

633.14(3) (3) The commissioner shall promulgate rules establishing the specifications that a bond supplied by an administrator under sub. (1) (b) or (2) (b) must satisfy to guarantee faithful performance of the administrator.

633.14 History History: 1991 a. 39; 1993 a. 112; 1997 a. 191, 237; 1999 a. 9; 2007 a. 20; 2011 a. 209; 2013 a. 36.



633.15 License; renewal, suspension, limitation, revocation, penalty.

633.15  License; renewal, suspension, limitation, revocation, penalty.

633.15(1)(1)  Annual renewal fee.

633.15(1)(a)(a) Payment. An administrator shall pay the annual renewal fee under s. 601.31 (1) (w) for each annual renewal of a license by the date specified by a schedule established under par. (b).

633.15(1)(b) (b) Schedule by rule. The commissioner shall promulgate rules establishing a schedule for payment of the annual renewal fee.

633.15(1m) (1m) Social security number, federal employer identification number or statement. At an annual renewal, an administrator shall provide his or her social security number, if the administrator is an individual unless he or she does not have a social security number, or its federal employer identification number, if the administrator is a corporation, limited liability company or partnership, if the social security number or federal employer identification number was not previously provided on the application for the license or at a previous renewal of the license. If an administrator who is an individual does not have a social security number, the individual shall provide to the commissioner, at each annual renewal and on a form prescribed by the department of children and families, a statement made or subscribed under oath or affirmation that the administrator does not have a social security number.

633.15(2) (2) Revocation, suspension, limitation.

633.15(2)(a)(a) Nonpayment of annual renewal fee or failure to provide social security number or federal employer identification number.

633.15(2)(a)1.1. If an administrator fails to pay the annual renewal fee as provided under sub. (1) or fails to provide a social security number, federal employer identification number or statement made or subscribed under oath or affirmation as required under sub. (1m), the commissioner shall suspend the administrator's license effective the day following the last day when the annual renewal fee may be paid, if the commissioner has given the administrator reasonable notice of when the fee must be paid to avoid suspension.

633.15(2)(a)2. 2. If, within 60 days from the effective date of suspension under subd. 1., an administrator pays the annual renewal fee or provides the social security number, federal employer identification number or statement made or subscribed under oath or affirmation, or both if the suspension was based upon a failure to do both, the commissioner shall reinstate the administrator's license effective as of the date of suspension.

633.15(2)(a)3. 3. If payment is not made or the social security number, federal employer identification number or statement made or subscribed under oath or affirmation is not provided within 60 days from the effective date of suspension under subd. 1., the commissioner shall revoke the administrator's license.

633.15(2)(a)4. 4. A person whose license has been revoked under subd. 3. may apply for a new license under s. 633.14 at any time.

633.15(2)(b) (b) Other reasons.

633.15(2)(b)1.1. Except as provided in pars. (c) to (e), the commissioner may revoke, suspend or limit the license of an administrator after a hearing if the commissioner makes any of the following findings:

633.15(2)(b)1.a. a. That the administrator is unqualified to perform the responsibilities of an administrator.

633.15(2)(b)1.b. b. That the administrator has repeatedly or knowingly violated an applicable law, rule or order of the commissioner.

633.15(2)(b)1.c. c. That the administrator's methods or practices in administering a plan endanger the interests of insureds or the public, or that the financial resources of the administrator are inadequate to safeguard the interests of insureds or the public.

633.15(2)(b)2. 2. A person whose license has been revoked under subd. 1. may apply for a new license under s. 633.14 only after the expiration of 5 years from the date of the order revoking the administrator's license, unless the order specifies a lesser period.

633.15(2)(c) (c) Failure to pay support or to comply with subpoena or warrant. The commissioner shall suspend, limit or refuse to renew a license issued under this section to an individual if the individual is delinquent in court-ordered payments of child or family support, maintenance, birth expenses, medical expenses or other expenses related to the support of a child or former spouse, or if the individual fails to comply, after appropriate notice, with a subpoena or warrant issued by the department of children and families or a county child support agency under s. 59.53 (5) and related to paternity or child support proceedings, as provided in a memorandum of understanding entered into under s. 49.857.

633.15(2)(d) (d) For liability for delinquent taxes or unemployment insurance contributions. The commissioner shall revoke or refuse to renew a license issued under s. 633.14 if the department of revenue certifies under s. 73.0301 that the licensee is liable for delinquent taxes or if the department of workforce development certifies under s. 108.227 that the licensee is liable for delinquent unemployment insurance contributions.

633.15(2)(e) (e) For providing false information in statement. The commissioner shall revoke a license issued under s. 633.14 (1) if the commissioner determines, after a hearing, that the licensee provided false information in a statement provided under sub. (1m) or s. 633.14 (1) (e).

633.15 History History: 1991 a. 39; 1997 a. 191, 237; 1999 a. 9; 2007 a. 20; 2013 a. 36.



633.16 Regulation.

633.16  Regulation. Nothing in this chapter gives the commissioner the authority to impose requirements on a plan that is exempt from state law under 29 USC 1144 (b).

633.16 History History: 1991 a. 39; Stats. 1991 s. 633.16.

633.16 Annotation The commissioner lacks authority to regulate administrators of self-funded or self-insured employee benefit plans. 80 Atty. Gen. 290.



633.17 Rule-making authority.

633.17  Rule-making authority. The commissioner shall promulgate rules necessary for the implementation of this chapter, in addition to the rules permitted under s. 633.13 (2) and required under ss. 633.14 (3) and 633.15 (1) (b).

633.17 History History: 1991 a. 39.






635. Small employer health insurance.

635.01 Scope.

635.01  Scope. This chapter applies to all group health insurance plans, policies or certificates, written on risks or operations in this state, providing coverage for employees of a small employer, or employees of a small employer and the employer, and to individual health insurance policies, written on risks or operations in this state, providing coverage for employees of a small employer, or employees of a small employer and the employer when 3 or more are sold to or through a small employer.

635.01 History History: 1991 a. 39; 1997 a. 27.



635.02 Definitions.

635.02  Definitions. In this chapter:

635.02(1) (1) "Base premium rate" means the lowest premium rate chargeable under a rating system to small employers with similar case characteristics and the same or similar benefit design characteristics in the same class of business.

635.02(1m) (1m) "Benefit design characteristics" means covered services, cost sharing, utilization management, managed care networks and other features that differentiate plan or coverage designs.

635.02(1p) (1p) "Bona fide association" has the meaning given in s. 632.745 (3).

635.02(2) (2) "Case characteristics" means the demographic, actuarially based characteristics of the employees of a small employer, and the employer, if covered, such as age, sex, and geographic location, used by a small employer insurer to determine premium rates for a small employer. "Case characteristics" does not include loss or claim history, health status, occupation, duration of coverage, or other factors related to claim experience.

635.02(3) (3) "Class of business" means all or a distinct grouping of small employers determined in accordance with rules promulgated by the commissioner under s. 635.05 (4).

635.02(3g) (3g) "Employer" has the meaning given in s. 632.745 (6).

635.02(3j) (3j) "Established geographic service area" means a geographic area within which a small employer insurer provides coverage and that has been approved by the commissioner.

635.02(3k) (3k) "Group health benefit plan" has the meaning given in s. 632.745 (9).

635.02(3m) (3m) "Health benefit plan" has the meaning given in s. 632.745 (11).

635.02(4m) (4m) "Midpoint rate" means the arithmetic average of the base premium rate and the corresponding highest premium rate.

635.02(4t) (4t) "Network plan" has the meaning given in s. 632.745 (19).

635.02(5) (5) "New business premium rate" means the premium rate charged or offered to small employers with similar case characteristics in the same class of business for newly issued health insurance with the same or similar benefit design characteristics.

635.02(6) (6) "Rating period" means the period, determined by a small employer insurer, during which a premium rate established by the small employer insurer remains in effect.

635.02(6m) (6m) "Restricted network provision" means a provision of a health benefit plan that conditions the payment of benefits, in whole or in part, on obtaining services or articles from health care providers that have contracted with the small employer insurer to provide health care services or articles to covered individuals.

635.02(7) (7)

635.02(7)(a)(a) "Small employer" means, with respect to a calendar year and a plan year, an employer that employed an average of at least 2 but not more than 50 employees on business days during the preceding calendar year, or that is reasonably expected to employ an average of at least 2 but not more than 50 employees on business days during the current calendar year if the employer was not in existence during the preceding calendar year, and that employs at least 2 employees on the first day of the plan year.

635.02(7)(b) (b) Notwithstanding par. (a), "small employer" does not include any of the following:

635.02(7)(b)1. 1. A health benefit purchasing cooperative under s. 185.99 that provides health care benefits for more than 50 individuals who are members or employees of one or more members.

635.02(7)(b)2. 2. A member of a cooperative specified in subd. 1.

635.02(7)(b)3. 3. A professional employer organization, as defined in s. 202.21 (5), or a professional employer group, as defined in s. 202.21 (4), that provides health care benefits to more than 50 employees performing services for a client, as defined in s. 202.21 (2).

635.02(7)(b)4. 4. A client of a professional employer organization or professional employer group specified in subd. 3., if the employees of the professional employer organization or professional employer group performing services for the client are offered health care benefits under a health benefit plan sponsored by the professional employer organization or professional employer group.

635.02(8) (8) "Small employer insurer" means an insurer that is authorized to do business in this state, in one or more lines of insurance that includes health insurance, and that offers group health benefit plans covering eligible employees of one or more small employers in this state, or that sells 3 or more individual health benefit plans to a small employer, covering eligible employees of the small employer. The term includes a health maintenance organization, as defined in s. 609.01 (2), a preferred provider plan, as defined in s. 609.01 (4), and an insurer operating as a cooperative association organized under ss. 185.981 to 185.985, but does not include a limited service health organization, as defined in s. 609.01 (3).

635.02(9) (9) "Small group market" has the meaning given in s. 632.745 (26).

635.02 History History: 1991 a. 39, 250; 1993 a. 112; 1995 a. 289, 453; 1997 a. 27; 2001 a. 16; 2005 a. 231; 2007 a. 189; 2013 a. 20.



635.05 Rate regulation.

635.05  Rate regulation. Notwithstanding ch. 625, the commissioner shall promulgate rules:

635.05(1) (1) Establishing restrictions on premium rates that a small employer insurer may charge a small employer such that the premium rates charged to small employers with similar case characteristics for the same or similar benefit design characteristics do not vary from the midpoint rate for those small employers by more than 35% of that midpoint rate.

635.05(2) (2) Establishing restrictions on increases in premium rates that a small employer insurer may charge a small employer such that:

635.05(2)(a) (a) The percentage increase in the premium rate for a new rating period does not exceed the sum of the following:

635.05(2)(a)1. 1. The percentage change in the new business premium rate measured from the first day of the prior rating period to the first day of the new rating period, or the percentage change in the base premium rate in the case of a class of business for which the small employer insurer is not issuing new policies.

635.05(2)(a)2. 2. An adjustment, not to exceed 15% per year, adjusted proportionally for rating periods of less than one year, for such rating factors as claim experience, health status, occupation, and duration of coverage, determined in accordance with the small employer insurer's rate manual or rating procedures.

635.05(2)(a)3. 3. An adjustment for a change in case characteristics or in benefit design characteristics, determined in accordance with the small employer insurer's rate manual or rating procedures.

635.05(2)(b) (b) The percentage increase in the premium rate for a new rating period for a policy issued before August 15, 1991, does not exceed the sum of par. (a) 1. and 3., unless premium rates are in compliance with the rules promulgated under sub. (1).

635.05(3) (3) Requiring the premium rate of a policy issued before August 15, 1991, to comply with the rules promulgated under sub. (1) no later than 3 years after August 15, 1991.

635.05(4) (4) Defining the terms necessary for compliance with this section.

635.05(5) (5) Ensuring that small employers are classified using objective criteria.

635.05(6) (6) Ensuring that rating factors are applied objectively and consistently within a class of business.

635.05(7) (7) Specifying the manner in which rates must be published under s. 635.12.

635.05 History History: 1991 a. 39, 250; 2001 a. 16.



635.10 Uniform employee application.

635.10  Uniform employee application. Beginning no later than August 1, 2003, every small employer insurer shall use the uniform employee application form developed by the commissioner by rule under s. 601.41 (8) (b) when a small employer applies for coverage under a group health benefit plan offered by the small employer insurer.

635.10 History History: 2001 a. 109.



635.11 Disclosure of rating factors and renewability provisions.

635.11  Disclosure of rating factors and renewability provisions.

635.11(1m)(1m) Before the sale of a plan or policy subject to this chapter, a small employer insurer shall disclose to a small employer all of the following:

635.11(1m)(a) (a) The small employer insurer's right to increase premium rates and the factors limiting the amount of increase.

635.11(1m)(b) (b) The extent to which benefit design characteristics and case characteristics affect premium rates.

635.11(1m)(c) (c) The extent to which rating factors and changes in benefit design characteristics and case characteristics affect changes in premium rates.

635.11(1m)(d) (d) The small employer's renewability rights.

635.11(1m)(e) (e) As part of the small employer insurer's solicitation and sales materials, the availability of the information under par. (f).

635.11(1m)(f) (f) Upon the request of the small employer, the following information:

635.11(1m)(f)1. 1. The provisions, if any, of the plan or policy relating to preexisting condition exclusions.

635.11(1m)(f)2. 2. The benefits and premiums available under all health insurance coverage offered by the small employer insurer for which the small employer is qualified.

635.11(2m) (2m) Information required to be disclosed under this section shall be provided in a manner that is understandable to a small employer and shall be sufficient to reasonably inform a small employer of the small employer's rights and obligations under the health insurance coverage.

635.11(3m) (3m) A small employer insurer is not required under this section to disclose information that is proprietary or trade secret information under applicable law.

635.11 History History: 1991 a. 39, 250, 315; 1997 a. 27.



635.12 Annual publication of rates.

635.12  Annual publication of rates. Every small employer insurer shall annually publish the small employer insurer's current new business premium rates. The rates shall be published in the manner and according to categories required by rule under s. 635.05 (7). New business premium rates for coverage under the health care coverage program under subch. X of ch. 40 shall be published as required under s. 40.98 (2) (d).

635.12 History History: 2001 a. 16.



635.13 Annual certification of compliance.

635.13  Annual certification of compliance.

635.13(1)(1)  Records. A small employer insurer shall maintain at its principal place of business complete and detailed records relating to its rating methods and practices and its renewal underwriting methods and practices, and shall make the records available to the commissioner upon request.

635.13(2) (2) Certification. A small employer insurer shall file with the commissioner on or before May 1 annually an actuarial opinion by a member of the American academy of actuaries certifying all of the following:

635.13(2)(a) (a) That the small employer insurer is in compliance with the rate provisions of s. 635.05.

635.13(2)(b) (b) That the small employer insurer's rating methods are based on generally accepted and sound actuarial principles, policies and procedures.

635.13(2)(c) (c) That the opinion is based on the actuary's examination of the small employer insurer's records and a review of the small employer insurer's actuarial assumptions and statistical methods used in setting rates and procedures used in implementing rating plans.

635.13 History History: 1991 a. 39, 250; 1997 a. 27.



635.15 Temporary suspension of rate regulation.

635.15  Temporary suspension of rate regulation. The commissioner may suspend the operation of all or any part of s. 635.05 with respect to one or more small employers for one or more rating periods upon the written request of a small employer insurer and a finding by the commissioner that the suspension is necessary in light of the financial condition of the small employer insurer or that the suspension would enhance the efficiency and fairness of the small employer health insurance market.

635.15 History History: 1991 a. 39, 250.



635.18 Fair marketing standards.

635.18  Fair marketing standards.

635.18(1) (1) Every small employer insurer shall actively market health benefit plan coverage to small employers in the state.

635.18(2) (2)

635.18(2)(a)(a) Except as provided in par. (b), a small employer insurer or an intermediary may not, directly or indirectly, do any of the following:

635.18(2)(a)1. 1. Discourage a small employer from applying, or direct a small employer not to apply, for coverage with the small employer insurer because of the health status, claims experience, industry, occupation or geographic location of the small employer.

635.18(2)(a)2. 2. Encourage or direct a small employer to seek coverage from another insurer because of the health status, claims experience, industry, occupation or geographic location of the small employer.

635.18(2)(b) (b) Paragraph (a) does not prohibit a small employer insurer or an intermediary from providing a small employer with information about an established geographic service area or a restricted network provision of the small employer insurer.

635.18(3) (3)

635.18(3)(a)(a) Except as provided in par. (b), a small employer insurer may not, directly or indirectly, enter into any contract, agreement or arrangement with an intermediary that provides for or results in compensation to an intermediary for the sale of a health benefit plan that varies according to the health status, claims experience, industry, occupation or geographic location of the small employer or eligible employees or dependents.

635.18(3)(b) (b) Payment of compensation on the basis of percentage of premium is not a violation of par. (a) if the percentage does not vary based on the health status, claims experience, industry, occupation or geographic area of the small employer or eligible employees or dependents.

635.18(4) (4) A small employer insurer may not terminate, fail to renew or limit its contract or agreement of representation with an intermediary for any reason related to the health status, claims experience, occupation or geographic location of the small employers or eligible employees or their dependents placed by the intermediary with the small employer insurer.

635.18(5) (5) A small employer insurer or an intermediary may not induce or otherwise encourage a small employer to separate or otherwise exclude an employee from health coverage or benefits provided in connection with the employee's employment.

635.18(6) (6) Denial by a small employer insurer of an application for coverage from a small employer shall be in writing and shall state the reason or reasons for the denial.

635.18(7) (7) A 3rd-party administrator that enters into a contract, agreement or other arrangement with a small employer insurer to provide administrative, marketing or other services related to the offering of health benefit plans to small employers in this state is subject to this chapter as if it were a small employer insurer.

635.18(8) (8) The commissioner may by rule establish additional standards to provide for the fair marketing and broad availability of health benefit plans to small employers in this state.

635.18 History History: 1991 a. 250, 315; 1997 a. 27.



635.19 Issuance of coverage in small group market.

635.19  Issuance of coverage in small group market.

635.19(1)(1)

635.19(1)(a)(a) Except as provided in subs. (2) to (6), a small employer insurer that offers a group health benefit plan in the small group market shall do all of the following:

635.19(1)(a)1. 1. Accept any small employer in the state that applies for such coverage.

635.19(1)(a)2. 2. Accept for enrollment under such coverage any eligible individual who applies for enrollment during the period in which the individual first becomes eligible to enroll under the terms of the group health benefit plan.

635.19(1)(a)3. 3. Place no restriction on an eligible individual under par. (b) that is inconsistent with s. 632.746 or 632.748.

635.19(1)(b) (b) For purposes of this section, whether an individual is an "eligible individual" in relation to a small employer shall be determined in accordance with all of the following:

635.19(1)(b)1. 1. The terms of the group health benefit plan under which the individual is applying for enrollment.

635.19(1)(b)2. 2. Rules of the small employer insurer offering the group health benefit plan under which the individual is applying for enrollment, which rules must apply uniformly in this state to small employers in the small group market.

635.19(1)(b)3. 3. All state laws that apply to small employer insurers and the small group market.

635.19(2) (2)

635.19(2)(a)(a) A small employer insurer that offers a group health benefit plan in the small group market through a network plan may do any of the following:

635.19(2)(a)1. 1. Limit the small employers that may apply for such coverage to those with eligible individuals who reside, live or work in the service area of the network plan.

635.19(2)(a)2. 2. Within the service area of the network plan, deny such coverage to small employers if the small employer insurer demonstrates to the commissioner all of the following:

635.19(2)(a)2.a. a. That the insurer does not have the capacity to deliver services adequately to enrollees of any additional groups because of its obligations to existing group contract holders and enrollees.

635.19(2)(a)2.b. b. That the insurer is applying this subdivision uniformly to all small employers without regard to the claims experience of those small employers or their employees or employees' dependents or any other health status-related factor of those employees or their dependents.

635.19(2)(b) (b) A small employer insurer that denies coverage under par. (a) 2. in any service area may not offer coverage in the small group market in that service area for 180 days after the date on which the coverage was denied.

635.19(3) (3)

635.19(3)(a)(a) A small employer insurer that offers a group health benefit plan in the small group market may deny small employers coverage under such a plan in the small group market if the small employer insurer demonstrates to the commissioner all of the following:

635.19(3)(a)1. 1. That the insurer does not have the financial reserves necessary to underwrite additional coverage.

635.19(3)(a)2. 2. That the insurer is applying this paragraph uniformly to all small employers in the small group market in the state in accordance with applicable state law and without regard to the claims experience of those small employers or their employees or employees' dependents or any other health status-related factor of those employees or their dependents.

635.19(3)(b) (b) A small employer insurer that denies coverage under par. (a) may not offer a group health benefit plan in the small group market in the state for 180 days after the date on which the coverage was denied or until the insurer demonstrates to the commissioner that the insurer has sufficient financial reserves to underwrite additional coverage, whichever is later.

635.19(4) (4) Subsection (1) shall not be construed to preclude a small employer insurer from establishing, for the offering of a group health benefit plan in the small group market, any of the following:

635.19(4)(a) (a) Rules or requirements relating to the minimum level or amount of small employer contribution toward the premium for the enrollment of participants and beneficiaries.

635.19(4)(b) (b) Rules or requirements relating to the minimum number or percentage of participants or beneficiaries that must be enrolled in relation to a specified number or percentage of eligible individuals or employees of a small employer.

635.19(5) (5) Subsection (1) does not apply to a group health benefit plan offered by a small employer insurer in the small group market if all of the following apply:

635.19(5)(a) (a) The group health benefit plan is offered in the small group market only through one or more bona fide associations.

635.19(5)(b) (b) The small employer insurer offering the group health benefit plan makes the coverage available to all members of a bona fide association regardless of any health status-related factors of the members or individuals eligible for coverage through the members.

635.19(5)(c) (c) The small employer insurer offering the group health benefit plan complies with any rules of the commissioner that are reasonably designed to prevent the use of an association for risk segmentation.

635.19(6) (6) The commissioner may by rule permit an exception to sub. (1) with respect to a small employer for which coverage is nonrenewed or discontinued for a reason specified under s. 632.749 (2) (a) or (b).

635.19 History History: 1997 a. 27.






644. Domestic mutual insurance holding companies.

644.02 Definitions.

644.02  Definitions.

644.02(1)(1) In this chapter, unless the context otherwise requires:

644.02(1)(a) (a) "Board" means the board of directors or board of trustees, as the case may be, of the converting insurance company.

644.02(1)(b) (b) "Converted insurance company" means an insurance company that converted under this chapter from a mutual insurance company to a stock insurance company, or from a service insurance corporation to a mutual insurance company and then to a stock insurance company, and formed a mutual holding company.

644.02(1)(c) (c) "Converted life insurance company" means a life insurance company that converted under this chapter from a mutual life insurance company to a stock insurance company and formed a mutual holding company.

644.02(1)(d) (d) "Converting insurance company" means a domestic mutual insurance company or a domestic service insurance corporation undergoing restructuring under this chapter.

644.02(1)(e) (e) "Dividend plan" means a plan to provide reasonable assurances as to the policyholder dividend scales of the participating individual policies and contracts of a converted insurance company in the life insurance business in force on the date specified in the dividend plan for which the insurer had an experience-based dividend scale payable in the year of the plan by creating any of the following:

644.02(1)(e)1. 1. Covenants of the converted insurance company or the mutual holding company, or both.

644.02(1)(e)2. 2. One or more closed blocks. Assets of the converted insurance company shall be allocated to the closed block in an amount that produces cash flows, together with anticipated revenues from the closed block business, expected to be sufficient to support the closed block business, including provision for payment of claims and those expenses and taxes specified in the dividend plan, and provision for continuation of the dividend scales in effect on the effective date of the restructuring under this chapter if the experience underlying such dividend scales continues. Any plan under this subdivision may provide for conditions under which the converted insurance company may cease to maintain any closed block and for the allocation of assets to that closed block.

644.02(1)(e)3. 3. A combination of subds. 1. and 2. or any other means of providing reasonable assurances that the commissioner approves.

644.02(1)(f) (f) "Dividend scales" means the equitable apportionment of divisible surplus by the board.

644.02(1)(g) (g) "Divisible surplus" means the annual distribution described in s. 632.62 (4) (b) as a payment made to policyholders as determined by the board.

644.02(1)(h) (h) "Intermediate stock holding company" means a corporation that satisfies all of the following:

644.02(1)(h)1. 1. The corporation was incorporated under ch. 180.

644.02(1)(h)2. 2. At least 51% of the corporation's voting stock is held directly or indirectly by a mutual holding company.

644.02(1)(h)3. 3. The corporation holds directly or indirectly at least 51% of the voting stock of a converted insurance company.

644.02(1)(i) (i) "Member" means any of the following:

644.02(1)(i)1. 1. For a converting mutual insurance company, a policyholder who, by the records of the converting insurance company and by its articles of incorporation and bylaws, is a holder of a membership interest in the converting insurance company.

644.02(1)(i)2. 2. For a converting service insurance corporation, a policyholder shown on the books and records of the converting insurance company on the effective date of the restructuring.

644.02(1)(j) (j) "Membership interests" means the voting rights of a member arising under the statutes and the articles of incorporation and bylaws of the converting insurance company, including the right to vote for the board and the right to vote on any plan of conversion, voluntary dissolution or amendment of the articles of incorporation. On and after the effective date of the restructuring, "membership interests" means the voting rights of a member arising under the statutes and the articles of incorporation and bylaws of the mutual holding company, including the right to vote for the board and the right to vote on any plan of conversion, voluntary dissolution or amendment of the articles of incorporation. "Membership interests" does not include members' rights in surplus, if any.

644.02(1)(k) (k) "Mutual holding company" means a mutual insurance holding company.

644.02(1)(L) (L) "Policyholder" means the person identified in the records of the converting insurance company or the converted insurance company under s. 611.51 (9) (c).

644.02(1)(m) (m) "Rights in surplus" means any rights of a member arising under the converting insurance company's articles of incorporation or ch. 611 to a return of the surplus in respect of policies or contracts of the converting insurance company that may exist with regard to the surplus not apportioned or declared by its board as divisible surplus, including rights of members to a distribution of such surplus in dissolution or conversion proceedings under ch. 611. On and after the effective date of the restructuring, "rights in surplus" means any rights of a member of the mutual holding company arising under its articles of incorporation or this chapter to the net worth of the mutual holding company, including rights of members of the mutual holding company to a distribution of any portion of the net worth of the mutual holding company in conversion proceedings under s. 644.25 or dissolution proceedings under s. 644.28 or 644.29. "Rights in surplus" shall not include any right to divisible surplus expressly conferred solely by the terms of an insurance policy or annuity contract.

644.02(1)(n) (n) "Voting stock" means stock of any class or any ownership interest having voting power for the election of directors, trustees or management. All references to a specified percentage of voting stock shall mean stock having the specified percentage of the voting power for the election of directors, trustees or management, including stock having such power only by reason of the happening of a contingency.

644.02(2) (2) Except when inconsistent with the definitions given in this chapter, the definitions of ss. 600.03 and 610.01 apply to this chapter. In the provisions of chs. 181 and 611 that are made applicable to this chapter or incorporated into this chapter by reference, all of the following apply:

644.02(2)(a) (a) "Corporation" includes a mutual holding company formed under this chapter.

644.02(2)(b) (b) "Department" means the commissioner.

644.02(2)(c) (c) "Mutual" includes a mutual holding company.

644.02(2)(d) (d) "Nonassessable mutual" includes a mutual holding company.

644.02(2)(e) (e) "Policyholder" includes a member.

644.02(2)(f) (f) "This chapter" includes this chapter.

644.02 History History: 1997 a. 227.



644.03 Scope and purposes.

644.03  Scope and purposes.

644.03(1)(1)  Scope. This chapter applies to all mutual insurance holding companies organized under the laws of this state.

644.03(2) (2) Purposes.

644.03(2)(a)(a) The purposes of this chapter are to provide complete, self-contained procedures for the formation of mutual insurance holding companies. Subject to par. (b), a corporation organized as a mutual insurance holding company under this chapter may be organized for any lawful purpose and shall hold directly or indirectly as a subsidiary at least one stock insurance company converted from a mutual insurance company or from a service insurance corporation that converted to a mutual insurance company. A mutual holding company is not an insurer.

644.03(2)(b) (b) A corporation organized as a mutual insurance holding company under this chapter may engage, directly or indirectly, in a business that is subject to regulation under another statute of this state only if not prohibited by, and subject to all limitations of, the other statute.

644.03 History History: 1997 a. 227.



644.04 Restructuring.

644.04  Restructuring.

644.04(1)(1) On the effective date of a restructuring under this chapter, all of the following shall occur:

644.04(1)(a) (a) The converting insurance company shall become a domestic stock insurance company.

644.04(1)(b) (b) All membership interests and rights in surplus of the converting insurance company shall be extinguished and the members of the converting insurance company shall become members of the mutual holding company in accordance with this chapter and the articles of incorporation and bylaws of the mutual holding company.

644.04(1)(c) (c) All shares of the voting stock of the converting insurance company shall be acquired and retained by the mutual holding company or, if created, an intermediate stock holding company.

644.04(1)(d) (d) All of the shares of voting stock of any intermediate stock holding company shall be acquired and retained by the mutual holding company.

644.04(2) (2) Any intermediate stock holding company created at the time of the restructuring to hold the stock of the converting insurance company shall be incorporated under ch. 180 and may engage in any business or activity permitted by ch. 180.

644.04(3) (3) The converted insurance company, subject to s. 611.33, and any intermediate stock holding company may thereafter issue to 3rd parties debt securities, stock other than voting stock and, subject to s. 644.15, voting stock, so long as all of the following are true:

644.04(3)(a) (a) No shares of stock representing more than 49% of the voting power of all issued and outstanding voting stock of either the converted insurance company or the intermediate stock holding company, if any, are issued to 3rd parties.

644.04(3)(b) (b) At least 51% of the voting stock of the converted insurance company is at all times owned by the mutual holding company or by the intermediate stock holding company, at least 51% of whose voting stock is held by the mutual holding company, and such 51% interests in the converted insurance company and any intermediate stock holding company are not conveyed, transferred, assigned, pledged, subjected to a security interest or lien, placed in a voting trust, encumbered or otherwise hypothecated or alienated by the mutual holding company or by the intermediate stock holding company. Any conveyance, transfer, assignment, pledge, security interest, lien, placement in a voting trust, encumbrance, or hypothecation or alienation of, in or on the 51% of the voting shares of the converted insurance company or the intermediate stock holding company in violation of this paragraph shall be void in inverse chronological order of the date of such conveyance, transfer, assignment, pledge, security interest, lien, placement in a voting trust, encumbrance, hypothecation or alienation as to the shares necessary to constitute 51% of such voting stock.

644.04(4) (4) For purposes of the calculations under this section and under s. 644.13, any issued and outstanding securities of the converted insurance company or any intermediate stock holding company that are convertible into voting stock are considered to be issued and outstanding voting stock.

644.04 History History: 1997 a. 227; 1999 a. 30.



644.05 General corporate powers and procedures.

644.05  General corporate powers and procedures.

644.05(1)(1)  Powers. Subject to s. 644.19 (2) and (3), s. 181.0302 (intro.), (1) to (15), (18) and (19) applies to mutual holding companies.

644.05(2) (2) Effect of unauthorized corporate acts. Section 181.0304 applies to mutual holding companies, except that, for purposes of this subsection, "attorney general" used in s. 181.0304 (3) means "commissioner".

644.05(4) (4) Waiver of notice and informal action by members or directors. Sections 181.0704, 181.0706, 181.0821 and 181.0823 apply to mutual holding companies. For purposes of this subsection, "board" used in s. 181.0821 includes "committee of the board of a mutual holding company".

644.05 History History: 1997 a. 227; 1999 a. 30.



644.06 Registered agent for service of process.

644.06  Registered agent for service of process. Sections 601.715, 601.72 (1) (a), (2) and (3) to (5) and 601.73 apply to mutual holding companies, except that, for purposes of this chapter, "authorized insurer" used in s. 601.715 means mutual holding company and "insurer" used in s. 601.72 (1) (a) and (2) means mutual holding company.

644.06 History History: 1997 a. 227.



644.07 Restructuring procedures.

644.07  Restructuring procedures.

644.07(1) (1)  Formation of mutual holding company.

644.07(1)(a)(a)

644.07(1)(a)1.1. A domestic mutual insurance company organized under ch. 611 may restructure by forming a mutual holding company in accordance with this section.

644.07(1)(a)2. 2. A domestic service insurance corporation organized under ch. 613 may restructure by simultaneously converting to a mutual insurance company that is subject to ch. 611 and forming a mutual holding company in accordance with this section.

644.07(1)(b) (b) The mutual holding company may use the word "mutual" in its name. The restructuring shall continue the corporate existence of the converting insurance company as a stock insurance company subsidiary of the mutual holding company or as a stock insurance company subsidiary of an intermediate stock holding company that is a subsidiary of the mutual holding company. The converted insurance company may continue to use the word "mutual" in its name if the name includes the abbreviation "SI" for stock insurer, or the words "stock insurer".

644.07(2) (2) Resolution of the board. The board shall pass a resolution to the effect that restructuring is fair and equitable to policyholders. The resolution shall specify the reasons for and the purposes of the proposed restructuring, and explain the manner in which the restructuring is expected to benefit policyholders.

644.07(3) (3) Adoption of plan. The board shall adopt a mutual holding company plan. The mutual holding company plan shall set forth the reasons for and the purposes of the proposed restructuring, explain how the restructuring is expected to benefit policyholders and provide for amending the converting insurance company's articles of incorporation to give effect to the restructuring from a mutual, nonstock corporation into a stock corporation.

644.07(4) (4) Submission of plan. The board shall submit the mutual holding company plan to the commissioner for approval, together with all of the following:

644.07(4)(a) (a) The proposed articles and bylaws of the mutual holding company, which shall comply with s. 644.09, of the converted insurance company, which shall comply with s. 611.12, and of any intermediate stock holding company.

644.07(4)(b) (b) So much of the following information pertaining to the mutual holding company as the commissioner reasonably requires:

644.07(4)(b)1. 1. The names and, for the preceding 10 years, all addresses and all occupations of all proposed directors and officers.

644.07(4)(b)2. 2. All agreements relating to the mutual holding company to which any proposed director or officer is a party.

644.07(4)(b)3. 3. The amount and sources of the funds available for organization expenses and initial operating expenses.

644.07(4)(b)4. 4. The proposed compensation of directors and officers.

644.07(4)(b)5. 5. The proposed capital.

644.07(4)(b)6. 6. A business plan of the mutual holding company for the first 5 years of operation.

644.07(4)(c) (c) Such other relevant documents or information as the commissioner reasonably requires.

644.07(5) (5) Plan contents.

644.07(5)(a)(a) The plan shall include all of the following:

644.07(5)(a)1. 1. A description of any plans for the initial sale of voting stock to 3rd parties by the converted insurance company or any intermediate stock holding company, or a statement that the converted insurance company or intermediate stock holding company has no current plans for the sale of voting stock.

644.07(5)(a)2. 2. A description of any plans for the transfer of assets and assumption of obligations, including any one or more subsidiaries of the converting insurance company, to the mutual holding company or to the intermediate stock holding company.

644.07(5)(b) (b)

644.07(5)(b)1.1. A plan for the initial sale of voting stock shall be adequately described under par. (a) 1. if it contains all of the following:

644.07(5)(b)1.a. a. A statement of intent to conduct an initial sale of voting stock of the converted insurance company or of any intermediate stock holding company within a specified time after the effective date of the restructuring.

644.07(5)(b)1.b. b. A description of the maximum percentage of the stock to be sold.

644.07(5)(b)1.c. c. A description of the process to be used in offering the stock and setting the initial sale price for the stock.

644.07(5)(b)1.d. d. A description of the rights of members to subscribe to the stock offering if the initial sale of voting stock by the converted insurance company or any intermediate stock holding company involves an initial public offering.

644.07(5)(b)1.e. e. Such other information as may be prescribed by the commissioner.

644.07(5)(b)2. 2. No plan for the initial sale of voting stock that is approved by policyholders as part of the approval of a mutual holding company conversion plan under sub. (8) or by members as part of an approval under s. 644.15 shall be effective for more than the specified time under subd. 1. a. after the effective date of the restructuring or the date on which the plan is approved by members under. s. 644.15 (1), whichever is applicable.

644.07(5m) (5m) Additional plan contents for service insurance corporations. If the converting insurance company is a service insurance corporation, in addition to satisfying the requirements under sub. (5), the plan shall state all of the following:

644.07(5m)(a) (a) That those persons who are policyholders of the converting service insurance corporation on the date of the resolution under sub. (2) and who remain policyholders on the record date established by the board for the vote under sub. (8) shall have the right to vote on the plan under sub. (8).

644.07(5m)(b) (b) That the members of the mutual holding company shall be those persons who are policyholders of the converting service insurance corporation on the effective date of the restructuring, and that thereafter membership shall be as provided in sub. (10) (d).

644.07(5m)(c) (c) Any other conditions that the commissioner may require relating to the company's conversion from a service insurance corporation to a mutual holding company.

644.07(6) (6) Hearing.

644.07(6)(a)(a) The commissioner or a hearing examiner designated by the commissioner shall hold a hearing after receipt of a mutual holding company plan.

644.07(6)(b) (b)

644.07(6)(b)1.1. Notice of the hearing shall be mailed by the converting insurance company not more than 60 days and not less than 10 days before the scheduled date of the hearing to the last-known address of each person who was a policyholder of the converting insurance company on the date of the resolution under sub. (2), together with a copy of the mutual holding company plan, or a copy of a summary of the plan if the commissioner approves the summary, and any comment that the commissioner considers necessary for the adequate information of policyholders. Failure to mail notice to a policyholder does not invalidate a proceeding under this subsection if the commissioner determines that the converting insurance company has substantially complied with this subdivision and has attempted in good faith to mail notice to all policyholders entitled to notice.

644.07(6)(b)2. 2. The notice, the plan or a summary of the plan and any comments under subd. 1. shall also be mailed by the converting insurance company not more than 60 days and not less than 10 days before the scheduled date of the hearing to the commissioner of every jurisdiction in which the converting insurance company is authorized to do any business.

644.07(6)(c) (c) In accordance with such hearing procedures as the commissioner or the designated hearing examiner may prescribe, any policyholder under par. (b) 1. and any commissioner under par. (b) 2. may present written or oral statements at the hearing and may present written statements within a period after the hearing specified by the commissioner or the hearing examiner. The commissioner shall take statements presented under this paragraph into consideration in making the determination under sub. (7).

644.07(7) (7) Approval by commissioner.

644.07(7)(a)(a) The commissioner shall approve the mutual holding company plan unless he or she finds that the plan violates the law, is not fair and equitable to policyholders or is contrary to the interests of policyholders or the public.

644.07(7)(b) (b) In considering the plan, the commissioner shall consider whether the restructuring would be detrimental to the safety and soundness of the converting insurance company or the contractual rights and reasonable expectations of the persons who are policyholders on the effective date of the restructuring. The commissioner may take into consideration any conclusions and recommendations on the subject of restructuring published by recognized organizations of professional insurance actuaries. The commissioner may by rule establish standards applicable to a restructuring under this chapter.

644.07(8) (8) Approval by policyholders. After approval under sub. (7), the mutual holding company plan shall be submitted at any regular or special meeting of policyholders to a vote of the persons who were policyholders of the converting insurance company on the date of the resolution under sub. (2), and who remain policyholders on the record date established for the vote by the board. Voting shall be in accordance with the articles or bylaws of the converting insurance company, but in no event shall there be less than 20 days' advance notice of any meeting for a vote on approval of a mutual holding company plan, and in no event shall the required vote to approve the plan be less than a majority of those policyholders voting. Notice of such meeting shall be sent to the last-known address of each such policyholder and may be included with any notice sent under sub. (6) (b) 1. Only proxies specifically related to the mutual holding company plan may be used for a vote on approval under this subsection.

644.07(9) (9) Amendment or withdrawal. At any time before the effective date of the restructuring, the converting insurance company may, by resolution of its board, amend the mutual holding company plan or withdraw the mutual holding company plan. The commissioner shall determine whether any amendment made after the public hearing under sub. (6) changes the mutual holding company plan in a manner that is materially disadvantageous to any of the policyholders of the converting insurance company and, in such case, may require a further public hearing on the plan as amended. If an amendment that the commissioner determines is materially disadvantageous to any of the policyholders is made after the plan has been approved by the policyholders, the plan as amended shall be submitted for reconsideration by the policyholders.

644.07(10) (10) Effect of restructuring.

644.07(10)(a)(a) Continuation of insurance corporation and commencement of existence of mutual holding company. If the policyholders approve the mutual holding company plan under sub. (8), the commissioner shall issue a new certificate of authority to the converting insurance company and a certificate of incorporation to the mutual holding company. Upon issuance of the certificate of incorporation, the legal existence of the mutual holding company shall begin, its articles and bylaws shall become effective and its proposed directors and officers shall take office. The issuance of the certificate of incorporation shall be conclusive evidence of compliance with this section. On the effective date of the restructuring, the converting insurance company shall at once become a stock corporation and is no longer a mutual. The converted insurance company shall be considered to have been organized at the time that the converting insurance company was organized. Except as otherwise provided in the plan, the trustees, directors, officers, agents and employees of the converting insurance company shall continue in like capacity with the converted insurance company.

644.07(10)(b) (b) Continuation of rights and obligations. The restructuring of the converting insurance company into a stock insurance company subsidiary of a mutual holding company or an intermediate stock holding company shall in no way annul, modify or change any of such insurer's existing suits, rights, contracts or liabilities, except with respect to the membership interests and rights in surplus, if any, in such insurer that are extinguished as provided in s. 644.04, and the corporate existence of the converting insurance company shall be continued in all respects. The converted insurance company, after restructuring, shall exercise all of the rights and powers and perform all of the duties conferred or imposed by law upon insurers writing the classes of insurance written by the converting insurance company before the effective date of the restructuring, and shall retain the rights and contracts existing prior to restructuring, except with respect to the membership interests and rights in surplus that were extinguished.

644.07(10)(c) (c) Effective date. The date upon which the commissioner issues the certificate of authority to the converted insurance company shall be the effective date of the restructuring unless a later time is designated in the mutual holding company plan.

644.07(10)(d) (d) Effect on policyholders. A policyholder who has a membership interest in the converting insurance company on the effective date of the restructuring shall become a member of the mutual holding company. Policyholders of policies or contracts that are issued by a converted insurance company after the effective date of its conversion under this section shall become members of the mutual holding company in accordance with the articles of incorporation and bylaws of the mutual holding company and the applicable provisions of this chapter immediately upon issuance of the policy. The articles and bylaws of the mutual holding company may provide that a policyholder of any other insurance company that is or becomes a subsidiary of the mutual holding company may become a member of the mutual holding company. In no event shall a person remain a member after he or she ceases to be a policyholder.

644.07(10)(e) (e) Nontransferability of membership interests. No member of a mutual holding company may transfer such member's membership interests in the mutual holding company or any right arising from such membership interests apart from the policy that gives rise to the membership interest.

644.07(10)(f) (f) Liability of member. A member of a mutual holding company is not, by virtue of being a member, personally liable for the acts, debts, liabilities or obligations of the mutual holding company.

644.07(10m) (10m) Effect on service insurance corporation of disapproval of plan. Notwithstanding sub. (1) (a) 2. and s. 644.02 (1) (b), if the converting insurance company is a service insurance corporation, and the commissioner disapproves the mutual holding company plan under sub. (7) or the policyholders disapprove the mutual holding company plan under sub. (8), the converting insurance company shall remain a service insurance corporation subject to ch. 613.

644.07(11) (11) Expenses. The converting insurance company may not pay compensation of any kind to any person in connection with the mutual holding company plan other than regular salaries to the company's personnel. This subsection does not prohibit the payment of reasonable fees and compensation to attorneys at law, accountants, financial advisers, actuaries or other consultants for services performed in the independent practice of their professions. All expenses of the restructuring, including the expenses incurred by the commissioner and the prorated salaries of any involved office staff members of the office of the commissioner of insurance, shall be borne by the converting insurance company.

644.07 History History: 1997 a. 227.



644.08 Reservation of corporate name.

644.08  Reservation of corporate name. Sections 181.0402 and 181.0403 (2), (3) and (3m) apply to mutual holding companies.

644.08 History History: 1997 a. 227; 1999 a. 30.



644.09 Articles, amendments, bylaws and principal officers.

644.09  Articles, amendments, bylaws and principal officers.

644.09(1)(1)  Articles. Section 181.0202 applies to the articles of a mutual holding company, except that all of the following apply:

644.09(1)(a) (a) The name of the mutual holding company shall include the word "mutual" and shall comply with s. 181.0401 (2) to (4).

644.09(1)(b) (b) The articles shall include provisions for mutual bonds, if any are to be authorized, which shall conform to s. 611.33 (2).

644.09(1)(c) (c) The purposes of the mutual holding company shall be limited to those permitted in this chapter.

644.09(1)(d) (d) Subject to s. 644.07 (10) (d), the articles may specify those classes of persons who may be members of the mutual holding company or may prescribe the procedure for establishing or removing restrictions on the classes of persons who may be members of the mutual holding company.

644.09(2) (2) Amendment of articles. A mutual holding company may amend its articles in the manner provided in ss. 181.1001, 181.1002 (1), 181.1003, 181.1005 and 181.1006, except that papers required by those sections to be filed with the department of financial institutions shall instead be filed with the commissioner. The articles may be amended in any desired respect, including substantial changes of its original purposes, except that no amendment may be made that is contrary to sub. (1). In addition to the requirements of s. 181.1005, the articles of amendment of a mutual holding company shall, if mail voting is used, state the number of members voting by mail and the number of such members voting for and against the amendment. No amendment may become effective until the articles of amendment have been filed with the commissioner. No amendment shall affect any existing cause of action in favor of or against such mutual holding company, any civil, criminal, administrative or investigatory proceeding to which the mutual holding company is a party or the existing rights of persons other than members. In the event that the corporate name is changed by amendment, no suit brought by or against such mutual holding company under its former name shall abate for that reason.

644.09(3) (3) Bylaws. The bylaws of a mutual holding company shall comply with this chapter. A copy of the bylaws and any amendments to the bylaws shall be filed with the commissioner within 60 days after adoption. Subject to this subsection, ss. 181.0206, 181.0207 and 181.1021 apply to mutual holding companies.

644.09(4) (4) Principal officers. Sections 181.0840 and 181.0841 apply to mutual holding companies.

644.09 History History: 1997 a. 227; 1999 a. 30.



644.10 Acquisition, merger or consolidation as part of the plan.

644.10  Acquisition, merger or consolidation as part of the plan.

644.10(1)(1) The converting insurance company may propose to acquire, or to merge or consolidate with, one or more domestic or foreign insurers, or both, as part of a mutual holding company plan under s. 644.07. The commissioner shall approve the acquisition, merger or consolidation as part of the mutual holding company plan and shall approve the continued corporate existence of any domestic insurer that is a party to the plan under this section as a subsidiary of the mutual holding company or any intermediate stock holding company, if any of the following applies:

644.10(1)(a) (a) In the case of a domestic stock corporation, no grounds for disapproval exist under s. 611.72 (3).

644.10(1)(b) (b) In the case of a domestic mutual, no grounds for disapproval exist under s. 611.73 (3) and the domestic mutual has complied with s. 644.07 (2) to (8). The converting insurance company and any domestic mutual that the converting insurance company proposes to acquire, or merge or consolidate with, may adopt one plan. The commissioner may combine the hearings required under s. 644.07 (6) for the converting insurance company and any domestic mutual that is the subject of the acquisition by, or merger or consolidation with, the converting insurance company. Section 644.07 (9), (10) (b) to (f) and (11) applies to a domestic mutual acquired by, merged into or consolidated with a converting insurance company under this section.

644.10(2) (2) Any foreign insurer acquired under a plan under this section may remain a foreign company after such acquisition and may be admitted to do business in this state if it meets the applicable requirements of ch. 618.

644.10 History History: 1997 a. 227.



644.11 Restructuring of domestic or foreign mutual with existing domestic mutual holding company.

644.11  Restructuring of domestic or foreign mutual with existing domestic mutual holding company.

644.11(1)(1)  Definition. In this section, "existing domestic mutual holding company" means a mutual holding company formed under this chapter.

644.11(2) (2) Domestic mutual reorganization.

644.11(2)(a)(a) Merger with existing domestic mutual holding company. A domestic mutual insurance company organized under ch. 611 may restructure by merging its policyholders' membership interests into an existing domestic mutual holding company in accordance with this section and any rules promulgated by the commissioner. The restructuring shall continue the corporate existence of the converting insurance company as a stock insurance company subsidiary of the existing domestic mutual holding company or as a stock insurance company subsidiary of an intermediate stock holding company.

644.11(2)(b) (b) Procedures applicable to converting insurance company. Sections 644.04 (3) and (4) and 644.07 (2) to (6), (8), (9), (10) (b) to (f), (10m) and (11) apply to a domestic mutual insurance company restructuring under this subsection.

644.11(2)(c) (c) Procedures applicable to existing domestic mutual holding company.

644.11(2)(c)1.1. The board of the existing domestic mutual holding company into which the converting insurance company's policyholders' membership interests are proposed to be merged under this subsection shall adopt a resolution approving the proposed plan of merger and directing that it be submitted to the commissioner for approval and to its members for a vote at a regular or special meeting. The existing domestic mutual holding company shall provide written notice of the meeting to each member in the manner provided under s. 644.07 (8) for notice to policyholders of a meeting for a vote on approval of a mutual holding company plan.

644.11(2)(c)2. 2. The commissioner may hold a hearing on the plan of merger prior to the meeting at which a vote of the members will be taken. A hearing under this subdivision may be combined with the hearing required under par. (b). The existing domestic mutual holding company shall provide written notice of the hearing to each member in the manner provided under s. 644.07 (6) (b) 1. for notice to policyholders of the hearing under s. 644.07 (6).

644.11(2)(c)3. 3. The commissioner shall approve the proposed plan of merger unless he or she finds that the plan is not fair and equitable to members or is contrary to the interests of members.

644.11(2)(c)4. 4. The proposed plan of merger shall be approved by the members of the existing domestic mutual holding company upon the affirmative vote of not less than a majority of those members voting in person or by proxy at the meeting required under subd. 1.

644.11(2)(d) (d) Commissioner issues new certificate of authority if approved. If under par. (b) the policyholders of the converting insurance company approve the plan of restructuring and under par. (c) the members of the existing domestic mutual holding company approve the plan of merger, the commissioner shall issue a new certificate of authority to the converting insurance company. The issuance of the certificate of authority shall be conclusive evidence of compliance with this subsection.

644.11(2)(e) (e) Effect of restructuring. On the effective date of the restructuring described in this subsection, all of the following shall occur:

644.11(2)(e)1. 1. The converting insurance company shall at once become a stock corporation organized and operating under ch. 611 and is no longer a mutual.

644.11(2)(e)2. 2. All membership interests and rights in surplus of the converting insurance company shall be extinguished and the members of the converting insurance company shall become members of the existing domestic mutual holding company in accordance with this chapter and the articles of incorporation and bylaws of the existing domestic mutual holding company.

644.11(2)(e)3. 3. All shares of the voting stock of the converting insurance company shall be acquired and retained by the existing domestic mutual holding company or any intermediate stock holding company, 51% or more of whose voting stock is owned by the existing domestic mutual holding company.

644.11(2)(e)4. 4. The converted insurance company shall be considered to have been organized at the time that the converting insurance company was organized.

644.11(2)(e)5. 5. Except as otherwise provided in the plan, the trustees, directors, officers, agents and employees of the converting insurance company shall continue in like capacity with the converted insurance company.

644.11(3) (3) Foreign mutual reorganization. A foreign mutual insurance company organized under the laws of any other state that, if a domestic corporation, would be organized under ch. 611 may restructure by merging its policyholders' membership interests into an existing domestic mutual holding company in accordance with rules promulgated by the commissioner and in compliance with the requirements of any other law or regulation that is applicable to the foreign mutual. The restructuring shall continue the corporate existence of the converting insurance company as a foreign stock insurance company subsidiary of the existing domestic mutual holding company or as a foreign stock insurance company subsidiary of an intermediate stock holding company. The restructuring foreign mutual insurance company may remain a foreign insurer after the restructuring and may be admitted to do business in this state if it meets the applicable requirements of ch. 618. A foreign mutual insurance company that is a party to the restructuring may at the same time redomesticate to this state by complying with the applicable requirements of this state and its state of domicile.

644.11 History History: 1997 a. 227.



644.12 Transfers of a mutual holding company's place of domicile to this state.

644.12  Transfers of a mutual holding company's place of domicile to this state.

644.12(1) (1) A mutual holding company that is domiciled in another state and that desires to become a domestic mutual holding company may submit to the commissioner an application for a certificate of incorporation. The application shall comply with rules promulgated under sub. (2) and shall include or have attached any other relevant documents or information that the commissioner reasonably requires. Upon review of the application, the commissioner may issue a certificate of incorporation if the commissioner determines that all the following are satisfied:

644.12(1)(a) (a) The applicant is in compliance with the provisions of this chapter that apply to domestic mutual holding companies.

644.12(1)(b) (b) The directors and officers of the applicant are trustworthy and competent and collectively have the competence and experience to engage in the business proposed.

644.12(1)(c) (c) The applicant's insurance company subsidiary that converted from a mutual has become a domestic insurer under s. 611.223.

644.12(2) (2) The commissioner shall by rule specify the required contents and form of an application under sub. (1). In determining the required contents, the commissioner shall consider the information and documents that will permit the commissioner to determine whether the requirements of sub. (1) (a) to (c) are satisfied.

644.12 History History: 1997 a. 227.



644.13 Restrictions on ownership.

644.13  Restrictions on ownership.

644.13(1) (1) In this section:

644.13(1)(a) (a) "Beneficial ownership", with respect to any voting stock, has the same meaning as provided by the rules administering section 16 of the Securities Exchange Act of 1934.

644.13(1)(b) (b) "Offer" means any of the following:

644.13(1)(b)1. 1. An offer to buy or acquire voting stock, or an interest in voting stock, for value.

644.13(1)(b)2. 2. A solicitation of an offer to sell voting stock, or an interest in voting stock, for value.

644.13(1)(b)3. 3. A tender offer for voting stock, or an interest in voting stock, for value.

644.13(1)(b)4. 4. A request or invitation for tenders of voting stock, or an interest in voting stock, for value.

644.13(2) (2)

644.13(2)(a)(a) Before the date that is one year after the initial sale to 3rd parties in a public offering of voting stock of the converted insurance company or any intermediate stock holding company, the directors, officers and other members of management of the mutual holding company, any intermediate stock holding company and the converted insurance company are prohibited from acquiring or offering to acquire, in any manner, the legal or beneficial ownership of any class of voting stock of the converted insurance company or intermediate stock holding company, except that this paragraph shall not in any way limit the rights of the directors, officers or other members of management to exercise subscription rights generally accorded to members of the mutual holding company.

644.13(2)(b) (b) Except as otherwise provided by the commissioner by rule, beginning on the date that is one year after the initial sale to 3rd parties of voting stock of the converted insurance company or any intermediate stock holding company, the directors, officers and other members of management of the mutual holding company, any intermediate stock holding company and the converted insurance company may not do any of the following:

644.13(2)(b)1. 1. Acting individually, directly or indirectly acquire or offer to acquire, in any manner, the legal or beneficial ownership of more than 5% of any class of voting stock of the converted insurance company or intermediate stock holding company.

644.13(2)(b)2. 2. In the aggregate, directly or indirectly acquire or offer to acquire, in any manner, the legal or beneficial ownership of more than 10% of any class of voting stock of the converted insurance company or intermediate stock holding company.

644.13(3) (3)

644.13(3)(a)(a) In the event of any violation of sub. (2), or of any action which, if consummated, might constitute such a violation, all voting stock of any intermediate stock holding company or the converted insurance company that is acquired by any person in excess of the maximum amount permitted to be acquired by such person under sub. (2) shall be considered to be nonvoting stock of any such intermediate stock holding company or converted insurance company, as the case may be.

644.13(3)(b) (b) In addition to the result specified in par. (a), the violation or action is subject to the enforcement procedures under s. 601.64.

644.13 History History: 1997 a. 227.



644.14 Member rights.

644.14  Member rights.

644.14(1)(1)  Communication to members; member voting. Subject to this section, ss. 611.41, 611.42 (1), (1e), (1m), (2), (3), (4) (a) and (5), 611.43 and 611.53 (2) apply to mutual holding companies.

644.14(2) (2) Notice of regular meetings and elections. Notice of the time and place of regular meetings or elections may be given to a member by printing such time and place conspicuously on each policy under which the member derives a membership interest, or in such other reasonable manner as the commissioner approves or requires.

644.14 History History: 1997 a. 227; 1999 a. 30.



644.15 Sale of voting stock; subscription rights; dividends.

644.15  Sale of voting stock; subscription rights; dividends.

644.15(1)(1)

644.15(1)(a) (a) No solicitation for the initial sale to 3rd parties of the voting stock of the converted insurance company or any intermediate stock holding company may be made without the approval of the commissioner under s. 611.31 (2) and without the approval of the commissioner and the members of the mutual holding company as follows:

644.15(1)(a)1. 1. If the mutual holding company plan includes a plan for the initial sale of voting stock, such approval shall be given at the time that the mutual holding company plan is approved under s. 644.07 (7) and (8).

644.15(1)(a)2. 2. If the mutual holding company plan does not include a plan for the initial sale of voting stock of the converted insurance company or any intermediate stock holding company, the board of the converted insurance company or any intermediate stock holding company, following the procedures under s. 644.07 (2) to (8), may adopt a plan for the initial sale of voting stock to 3rd parties at any future date.

644.15(1)(b) (b) Prior to every issue of voting stock of the converted insurance company and any intermediate stock holding company, the commissioner, in addition to the approval required under s. 611.31 (2), shall approve the price of the stock, or the procedure for setting and determining the price of the stock, as fair and equitable to the company issuing the stock.

644.15(2) (2) No initial public offering of voting stock of the converted insurance company or any intermediate stock holding company may be conducted unless the persons who were members of the mutual holding company at the time such offering was approved by resolution of the board are afforded subscription rights in conjunction with the stock offering.

644.15(3) (3) If the converted insurance company is a life insurance company, before any approval for the initial sale of voting stock is granted the commissioner shall find the dividend plan fair and equitable to policyholders.

644.15(4) (4) Dividends and other distributions to the shareholders of the converted insurance company or any intermediate stock holding company of a converted insurance company may not be made except in compliance with ss. 617.22 and 617.225.

644.15 History History: 1997 a. 227.



644.16 Board of directors, committees and records.

644.16  Board of directors, committees and records.

644.16(1)(1)  Board of directors. Subject to this section, ss. 181.0801 (1) and (2), 181.0802, 181.0811, 611.51 (2), (3), (5) and (8) and 611.53 (1) and (3) apply to mutual holding companies. Section 181.0824 applies to the board of a mutual holding company except as modified by s. 611.10. The board shall manage the business and affairs of the corporation and may not delegate its power or responsibility to do so, except to the extent authorized by ss. 181.0825 and 181.0841.

644.16(2) (2) Committees of directors. Section 181.0825 applies to mutual holding companies.

644.16(3) (3) Records.

644.16(3)(a)(a) Section 611.51 (9) (am) and (b) applies to mutual holding companies.

644.16(3)(b) (b) Any provision of this chapter or of the articles or bylaws of a mutual holding company that requires the keeping of records concerning the names and addresses of members entitled to vote shall be considered complied with by the keeping of a record of the names of policyholders of, and the names and addresses of insureds or persons paying premiums on the policies of, the converted insurance company. Any provision of this chapter or of the articles or bylaws of a mutual holding company that requires the mailing or sending of notices, reports, proposals, ballots or other materials to a member shall be considered complied with if such mailing is made to the insured or the person paying premiums on the policy of the converted insurance company, for delivery to the policyholder.

644.16(4) (4) Director conflicts of interest. Section 611.60 applies to mutual holding companies.

644.16 History History: 1997 a. 227; 1999 a. 30.



644.17 Removal of officers.

644.17  Removal of officers. Sections 181.0843 and 181.0844 apply to mutual holding companies.

644.17 History History: 1997 a. 227; 1999 a. 30.



644.18 Directors' and officers' liability and indemnification.

644.18  Directors' and officers' liability and indemnification.

644.18(1)(1)  Liability. Sections 181.0850 to 181.0855, except s. 181.0855 (2) (c), apply to mutual holding companies.

644.18(2) (2) Indemnification. Sections 181.0871 to 181.0881 and 181.0889 apply to mutual holding companies.

644.18(3) (3) Insurance. Section 181.0883 applies to mutual holding companies.

644.18(4) (4) Derivative actions. Sections 181.0740 to 181.0747 apply to mutual holding companies.

644.18 History History: 1997 a. 227; 1999 a. 30.



644.19 Executive compensation.

644.19  Executive compensation.

644.19(1) (1)  General. Section 611.63 (4) and (5) applies to mutual holding companies.

644.19(2) (2) Approval by members. A benefit plan or amendment to a benefit plan that proposes to provide benefits in the form of stock or stock options of a converted insurance company or any intermediate stock holding company to the directors or officers of the converted insurance company, intermediate stock holding company or mutual holding company may not take effect unless it is submitted to a vote of the members of the mutual holding company and approved by a majority of the members voting. Notice of a meeting at which a vote under this subsection will be taken shall be given in accordance with s. 644.14 (1) or (2).

644.19(3) (3) Notice to commissioner. The commissioner may by rule require that any action taken by the board of a mutual holding company, or the board of any intermediate stock holding company, on any of the subjects specified in s. 181.0302 (11) to (14) be reported to the commissioner within 30 days after the action is taken.

644.19 History History: 1997 a. 227; 1999 a. 30.



644.20 Management contract services.

644.20  Management contract services. A mutual holding company may not be a party to a contract that has the effect of delegating to a person, to the substantial exclusion of the board, the authority to exercise any management control of the mutual holding company or of any of its major corporate functions.

644.20 History History: 1997 a. 227.



644.21 Annual report of domestic mutual holding company.

644.21  Annual report of domestic mutual holding company. Each mutual holding company domiciled in this state shall file such annual report as may be prescribed by the commissioner by rule.

644.21 History History: 1997 a. 227.



644.22 Securities regulation.

644.22  Securities regulation. A membership interest in a domestic mutual holding company shall not constitute a security, as defined in s. 551.102 (28).

644.22 History History: 1997 a. 227; 2007 a. 196.



644.23 Authority to issue mutual bonds and contribution notes.

644.23  Authority to issue mutual bonds and contribution notes. Section 611.33 (2) (a), (b), (c) and (e) applies to mutual holding companies. In the event of dissolution under this chapter, unpaid amounts of principal and interest on contribution notes shall be subordinated to the payment of principal and interest on any mutual bonds issued by the mutual holding company at any time.

644.23 History History: 1997 a. 227.



644.24 Subsequent restructuring.

644.24  Subsequent restructuring. A mutual holding company, in conjunction with the converted insurance company and any intermediate stock holding company, may merge together and convert into a mutual insurance company if the requirements of ss. 611.72 and 611.75 are met and the members of the mutual holding company vote to approve the merger and conversion into a mutual insurance company.

644.24 History History: 1997 a. 227.



644.25 Conversion of domestic mutual holding company into a stock corporation.

644.25  Conversion of domestic mutual holding company into a stock corporation.

644.25(1) (1)  Conversion permitted and procedures. A mutual holding company formed by a converted insurance company under this chapter may convert into a stock corporation organized under ch.180. Subject to this section, s. 611.76 (1) to (3) and (5) to (11) applies to mutual holding companies.

644.25(2) (2) Plan of conversion.

644.25(2)(a)(a) In this subsection, "net premium" means gross premium less return premium and dividends paid.

644.25(2)(b) (b) The board of a domestic mutual holding company may adopt a plan of conversion that specifies all of the following:

644.25(2)(b)1. 1. The number of shares proposed to be authorized for the new stock corporation, their par value and the price at which they will be offered to members, which price may not exceed 50% of the median equitable share of all members under subd. 2.

644.25(2)(b)2. 2. That each member who has been a policyholder of a converted insurance company and has paid premiums within 5 years prior to the resolution passed by the board related to the conversion under this section shall be entitled without additional payment to so much common stock of the new stock corporation as his or her equitable share of the value of the converting mutual holding company will purchase.

644.25(2)(b)3. 3. That each member's equitable share shall be determined by the ratio that the net premium paid by such member to the converted insurance company during the 5 years immediately preceding the resolution specified in subd. 2. bears to the total net premium received by the converted insurance company during the same period.

644.25(2)(b)4. 4. That, if a member's equitable share is sufficient only for the purchase of a fraction of a share of stock, the member shall have the option either to receive the value of the fractional share in cash or to purchase a full share by paying the balance in cash.

644.25(2)(b)5. 5. That, notwithstanding subds. 2. to 4., each member who was a policyholder of a converted life insurance company on the date of the resolution specified in subd. 2. or within 5 years prior to that date shall be entitled to an equitable share based on a formula that fairly reflects the policyholder's interest in the company and the policies and contracts issued by the company to the policyholder, and that takes into account premiums paid, cash surrender values, policy loans, reserves, surplus benefits payable and other relevant factors.

644.25(2)(b)6. 6. That a member's equitable share shall be provided to the member on a uniform basis approved by the commissioner in the form of common stock, cash, increased benefits or lower premiums or a combination of those forms.

644.25(2)(b)7. 7. The procedure for stock subscriptions, which shall include a written offer to each such member indicating his or her individual equitable share and the terms of subscription.

644.25(2)(b)8. 8. That no common stock under subd. 2. may be issued to persons other than the members under subd. 2. until all subscriptions by the members have been filled and that thereafter any new issue of stock for 5 years after the conversion shall first be offered to the persons who have become shareholders under subd. 2. in proportion to their interests under subd. 2.

644.25(2)(b)9. 9. That no member, other than a member who is a policyholder of a converted life insurance company, may receive a distribution of shares valued in excess of the amount to which he or she is entitled under s. 645.72 (4) (b). Any excess over that amount shall be distributed in shares to the state treasury for the benefit of the common school fund. After 5 years the shares may be sold by the treasurer at his or her discretion and the proceeds credited to the common school fund.

644.25(2)(b)10. 10. That, except with the approval of the commissioner, during the first 5 years after the conversion under this section the directors and officers of a mutual holding company with a converted life insurance company subsidiary and persons acting in concert with them may not, in the aggregate, acquire control over more than 5% of the common stock of the converted mutual holding company or any other corporation that acquires control of more than 5% of the common stock of the converted mutual holding company.

644.25(3) (3) After conversion. Upon the conversion of a mutual holding company under this section, this chapter no longer applies to the mutual holding company, any intermediate stock holding company or the converted insurance company.

644.25 History History: 1997 a. 227.



644.26 Transfer of business or assets of mutual holding companies.

644.26  Transfer of business or assets of mutual holding companies.

644.26(1)(1) A sale, lease, exchange or other disposition of less than substantially all of the property and assets of a mutual holding company, and the mortgage or pledge of any or all property and assets of a mutual holding company, whether or not made in the usual and regular course of its affairs, may be made upon the terms and conditions authorized by the mutual holding company's board of directors. Unless otherwise provided by the articles of incorporation, consent of the members is not required for a sale, lease, exchange or other disposition of property, or for a mortgage or pledge of property, authorized under this subsection.

644.26(2) (2) A sale, lease, exchange or other disposition of all or substantially all of the property and assets of a mutual holding company may be made upon such terms and conditions as may be authorized in the following manner:

644.26(2)(a) (a) If the articles of incorporation give members the right to vote on the sale, lease, exchange or other disposition of all or substantially all of the mutual holding company's property and assets, the board of directors shall adopt a resolution recommending the sale, lease, exchange or other disposition and directing that it be submitted to a vote at an annual or special meeting of the members. Written notice stating that the purpose, or one of the purposes, of the meeting is to consider the sale, lease, exchange or other disposition of all or substantially all of the property and assets of the mutual holding company shall be given to each member entitled to vote at the meeting, within the time and in the manner provided by this chapter for providing notice of member meetings. At the meeting, the members may authorize the sale, lease, exchange or other disposition and may authorize the board of directors to fix any or all of the terms and conditions of the sale, lease, exchange or other disposition. The authorization shall be by the affirmative vote of at least two-thirds of the members present or represented by proxy at the meeting. After the authorization by a vote of the members, the board of directors, nevertheless, in its discretion, may abandon the sale, lease, exchange or other disposition, subject to the rights of 3rd parties under any contracts relating thereto, without further action or approval by the members.

644.26(2)(b) (b) If the articles of incorporation do not give members the right to vote on the sale, lease, exchange or other disposition of all or substantially all of a mutual holding company's property and assets, the sale, lease, exchange or other disposition may be authorized by the vote of the majority of the directors in office.

644.26 History History: 1997 a. 227; 1999 a. 30.



644.27 Merger and consolidation of mutual holding companies.

644.27  Merger and consolidation of mutual holding companies. Section 611.73 applies to mutual holding companies.

644.27 History History: 1997 a. 227.



644.28 Voluntary dissolution of domestic mutual holding companies.

644.28  Voluntary dissolution of domestic mutual holding companies.

644.28(1)(1)  Plan of dissolution. Subject to this section, ss. 181.1401 to 181.1407 apply to mutual holding companies.

644.28(2) (2) Approval by the commissioner.

644.28(2)(a)(a) At least 60 days prior to the submission to members of any proposed voluntary dissolution of a mutual holding company under s. 181.1401, the plan shall be filed with the commissioner. The commissioner may require the submission of additional information relevant to the effect of the proposed dissolution on the solvency of the converted insurance company. The commissioner shall approve the dissolution unless, after a hearing, the commissioner finds that dissolution of the mutual holding company would cause the converted insurance company to become insolvent, would be unfair or inequitable to the members of the mutual holding company or would not be in the best interests of the policyholders of the converted insurance company or the public.

644.28(2)(b) (b) The acquisition of the converted insurance company and any other insurance company owned directly or indirectly by a dissolving mutual holding company shall be subject to ss. 611.71 and 611.72 and ch. 617.

644.28(3) (3) Revocation of voluntary dissolution. If the mutual holding company revokes the voluntary dissolution proceedings under s. 181.1404, a copy of the resolution revoking the voluntary dissolution proceedings adopted under s. 181.1404 shall be filed with the commissioner.

644.28(4) (4) Filing and recording articles of dissolution and effect thereof. Upon approval by the commissioner under sub. (2) and by the members under s. 181.1401, the mutual holding company shall file articles of dissolution with the commissioner. When the articles are filed, the existence of the mutual holding company shall cease, except for the purpose of suits, other proceedings and appropriate corporate action of members, directors and officers as provided in this chapter and in ss. 181.1401 to 181.1407. Upon the filing of the articles, the commissioner may issue a certificate of dissolution.

644.28(5) (5) Distribution of assets. No distribution may be made to members of a mutual holding company in excess of the amounts to which they would be entitled under s. 645.72 (4) (b) had the converted insurance company not reorganized and formed a mutual holding company. Any excess over such amounts shall be paid into the state treasury to the credit of the common school fund.

644.28 History History: 1997 a. 227; 1999 a. 30.



644.29 Involuntary dissolution of domestic mutual holding companies.

644.29  Involuntary dissolution of domestic mutual holding companies. A mutual holding company may at any time during a voluntary dissolution under ss. 181.1401 to 181.1407 apply to the commissioner to have dissolution continued under the commissioner's supervision. Any distribution to members shall be limited in the same manner as under s. 644.28 (5) and any excess over such amounts shall be paid into the state treasury to the credit of the common school fund.

644.29 History History: 1997 a. 227; 1999 a. 30.






645. Insurers rehabilitation and liquidation.

645.01 Short title, construction and purpose.

645.01  Short title, construction and purpose.

645.01(1)(1)  Short title. This chapter may be cited as the "Insurers Rehabilitation and Liquidation Act".

645.01(2) (2) Construction: no limitation of powers. This chapter shall not be interpreted to limit the powers granted the commissioner by other provisions of the law.

645.01(3) (3) Liberal construction. This chapter shall be liberally construed to effect the purpose stated in sub. (4).

645.01(4) (4) Purpose. The purpose of this chapter is the protection of the interests of insureds, creditors, and the public generally, with minimum interference with the normal prerogatives of proprietors, through:

645.01(4)(a) (a) Early detection of any potentially dangerous condition in an insurer, and prompt application of appropriate corrective measures, neither unduly harsh nor subject to the kind of publicity that would needlessly damage or destroy the insurer;

645.01(4)(b) (b) Improved methods for rehabilitating insurers, by enlisting the advice and management expertise of the insurance industry;

645.01(4)(c) (c) Enhanced efficiency and economy of liquidation, through clarification and specification of the law, to minimize legal uncertainty and litigation;

645.01(4)(d) (d) Equitable apportionment of any unavoidable loss;

645.01(4)(e) (e) Lessening the problems of interstate rehabilitation and liquidation by facilitating cooperation between states in the liquidation process, and by extension of the scope of personal jurisdiction over debtors of the insurer outside this state; and

645.01(4)(f) (f) Regulation of the insurance business by the impact of the law relating to delinquency procedures and substantive rules on the entire insurance business.

645.01 History History: 1979 c. 89, 102, 177.

645.01 Annotation Although the circuit court had subject matter jurisdiction, because New Jersey has adopted insurance rehabilitation legislation similar to ch. 645 that seeks to satisfy the same policy objectives as ch. 645, the principal of comity required the court to yield to the rehabilitation court in New Jersey and dismiss the claim of a Wisconsin resident against the insurer. Isermann v. MBL Life Assurance Corp. 231 Wis. 2d 136, 605 N.W.2d 210 (Ct. App. 1999), 98-2846.



645.02 Persons covered.

645.02  Persons covered. The proceedings authorized by this chapter may be applied to all of the following:

645.02(1) (1) All insurers who are doing, or have done, an insurance business in this state, and against whom claims arising from that business may exist now or in the future.

645.02(2) (2) All insurers who purport to do an insurance business in this state.

645.02(3) (3) All insurers who have insureds resident in this state.

645.02(4) (4) All other persons organized or in the process of organizing with the intent to do an insurance business in this state.

645.02(5) (5) All service insurance corporations under ch. 613 and all fraternals as defined in s. 614.01.

645.02(6) (6) All licensees under ch. 615 or 616.

645.02(7) (7) All health maintenance organizations, limited service health organizations and preferred provider plans organized under ss. 185.981 to 185.985.

645.02 History History: 1975 c. 223, 373, 374; 1979 c. 93, 261, 355; 1985 a. 29.



645.03 Definitions.

645.03  Definitions.

645.03(1)(1)  General definitions. For the purposes of this chapter:

645.03(1)(a) (a) "Ancillary state" means any state other than a domiciliary state.

645.03(1)(b) (b) "Delinquency proceeding" means any proceeding commenced against an insurer for the purpose of liquidating, rehabilitating, reorganizing or conserving such insurer, and any summary proceeding under ss. 645.21 to 645.24.

645.03(1)(c) (c) "Domiciliary state" means the state in which an insurer is incorporated or organized or, in the case of an alien insurer, the state in which the insurer has, at the commencement of delinquency proceedings, the largest amount of its assets held in trust and on deposit for the benefit of policyholders and creditors in the United States.

645.03(1)(d) (d) "Fair consideration" is given for property or an obligation:

645.03(1)(d)1. 1. When in exchange for such property or obligation, as a fair equivalent therefor, and in good faith, property is conveyed or services are rendered or obligation is incurred or an antecedent debt is satisfied; or

645.03(1)(d)2. 2. When such property or obligation is received in good faith to secure a present advance or antecedent debt in amount not disproportionately small as compared to the value of the property or obligation obtained.

645.03(1)(e) (e) "General assets" means all property, real, personal or otherwise, not specifically mortgaged, pledged, deposited or otherwise encumbered for the security or benefit of specified persons or limited classes of persons, and as to specifically encumbered property the term includes all such property or its proceeds in excess of the amount necessary to discharge the sums secured thereby. Assets held in trust and on deposit for the security or benefit of all policyholders or all policyholders and creditors, in more than a single state, shall be treated as general assets.

645.03(1)(f) (f) "Insurer" means any person who is doing, has done, purports to do or is licensed to do an insurance business and is or has been subject to the authority of, or to liquidation, rehabilitation, reorganization or conservation by, a commissioner. For purposes of this chapter, all other persons included under s. 645.02 shall be deemed to be insurers.

645.03(1)(g) (g) "Preferred claim" means any claim with respect to which the law accords priority of payment from the general assets of the insurer.

645.03(1)(h) (h) "Receiver" means receiver, liquidator, rehabilitator or conservator, as the context requires.

645.03(1)(i) (i) "Reciprocal state" means any state other than this state in which in substance and effect ss. 645.42 (1), 645.83 (1) and (3), 645.84 and 645.86 to 645.89 are in force, and in which provisions are in force requiring that the commissioner be the receiver of a delinquent insurer, and in which some provision exists for the avoidance of fraudulent conveyances and preferential transfers.

645.03(1)(j) (j) "Secured claim" means any claim secured by mortgage, trust deed, pledge, deposit as security, escrow or otherwise, but not including special deposit claims or claims against general assets. The term also includes claims which have become liens upon specific assets by reason of judicial process, except where they have been invalidated.

645.03(1)(k) (k) "Special deposit claim" means any claim secured by a deposit made pursuant to law for the security or benefit of one or more limited classes of persons, but not including any claim secured by general assets.

645.03(1)(L) (L) "Transfer" includes the sale and every other method, direct or indirect, of disposing of or of parting with property or with an interest therein or with the possession thereof or of fixing a lien upon property or upon an interest therein, absolutely or conditionally, voluntarily or involuntarily, by or without judicial proceedings. The retention of a security title to property delivered to a debtor shall be deemed a transfer suffered by the debtor.

645.03(2) (2) Definitions applicable to proceedings involving surety insurance. If the subject of a rehabilitation or liquidation proceeding under this chapter is an insurer engaged in a surety business:

645.03(2)(a) (a) "Beneficiary" as used in this chapter includes an obligee of a bond.

645.03(2)(b) (b) "Insured" as used in this chapter includes both the principal and obligee of a bond.

645.03(2)(c) (c) "Policy" as used in this chapter includes a bond issued by a surety.

645.03(2)(d) (d) "Policyholder" as used in this chapter includes a principal on a bond.

645.03 History History: 1971 c. 260; 1979 c. 93; 1983 a. 189.



645.035 Bankruptcy petition is prohibited.

645.035  Bankruptcy petition is prohibited.

645.035(1) (1) In this section, "bankruptcy proceeding" means any proceeding under 11 USC 101 to 1330.

645.035(2) (2) No insurer may commence a bankruptcy proceeding in which the insurer is a debtor.

645.035(3) (3) No person, including an insurer, may commence a bankruptcy proceeding against an insurer.

645.035(4) (4) No board of directors, director or officer of an insurer may authorize the commencement of a bankruptcy proceeding in which the insurer is a debtor or the commencement of a bankruptcy proceeding against an insurer. Any act, resolution, filing or other matter that purports to authorize the commencement of a bankruptcy proceeding in which the insurer is a debtor or against an insurer is void and without effect.

645.035(5) (5) This section applies to all insurers, including but not limited to an insurer doing business as a health maintenance organization, as defined in s. 609.01 (2).

645.035 History History: 1989 a. 23.



645.04 Jurisdiction and venue.

645.04  Jurisdiction and venue.

645.04(1) (1)  Actions by commissioner. Except as provided in sub. (2) and s. 645.45 (1), no delinquency proceeding may be commenced under this chapter by anyone other than the commissioner of this state and no court has jurisdiction to entertain, hear or determine any proceeding commenced by any other person.

645.04(2) (2) Actions by judgment creditors.

645.04(2)(a)(a) The judgment creditors of 3 or more unrelated judgments may commence proceedings under the conditions and in the manner prescribed in this subsection, by serving notice upon the commissioner and the insurer of intention to file a petition for liquidation under s. 645.41 or 645.82. Each of the judgments must:

645.04(2)(a)1. 1. Have been rendered against the insurer by a court in this state having jurisdiction over the subject matter and the insurer;

645.04(2)(a)2. 2. Have been entered more than 60 days before the service of notice;

645.04(2)(a)3. 3. Not have been paid in full;

645.04(2)(a)4. 4. Not be the subject of a valid contract between the insurer and any judgment creditor for payment of the judgment, unless the contract has been breached by the insurer; and

645.04(2)(a)5. 5. Not be a judgment on which an appeal or review is pending.

645.04(2)(b) (b) If any one of the judgments in favor of a petitioning creditor remains unpaid for 30 days after service of the notice, and the commissioner has not then filed a petition for liquidation, the creditor may file in the name of the commissioner a verified petition for liquidation of the insurer under s. 645.41 or 645.82 alleging the conditions stated in this subsection. The commissioner shall be served and joined in the action.

645.04(3) (3) Exclusiveness of proceedings; arbitration clauses. No court of this state has jurisdiction to entertain, hear or determine any complaint praying for the dissolution, liquidation, rehabilitation, sequestration, conservation or receivership of any insurer, or praying for an injunction or restraining order or other relief preliminary to, incidental to or relating to such proceedings other than in accordance with this chapter. An arbitration provision of any contract with an insurer that is subject to a delinquency proceeding under subch. III is not enforceable unless the receiver elects to accept arbitration. Only the court that has jurisdiction of the delinquency proceeding may entertain, hear or determine any matter that otherwise would be subject to an arbitration provision.

645.04(4) (4) Change of venue. Venue for proceedings arising under this chapter shall be laid initially as specified in this chapter. All other actions and proceedings initiated by the receiver may be commenced and tried where the delinquency proceedings are then pending, or where venue would be laid by ss. 801.50 to 801.62 or other applicable law. All other actions and proceedings against the receiver shall be commenced and tried in the county where the delinquency proceedings are pending. At any time upon motion of any party, venue may be changed by order of the court or the presiding judge thereof to any other circuit court in this state, as the convenience of the parties and witnesses and the ends of justice may require. This subsection relates only to venue and is not jurisdictional.

645.04(5) (5) Personal jurisdiction, grounds for. In addition to other grounds for jurisdiction provided by the law of this state, a court of this state having jurisdiction of the subject matter has jurisdiction over a person served pursuant to s. 801.11 in an action brought by the receiver of a domestic insurer or an alien insurer domiciled in this state:

645.04(5)(a) (a) If the person served is obligated to the insurer in any way as an incident to any agency or brokerage arrangement that may exist or has existed between the insurer and the agent or broker, in any action on or incident to the obligation;

645.04(5)(b) (b) If the person served is a reinsurer who has at any time written a policy of reinsurance for an insurer against which a rehabilitation or liquidation order is in effect when the action is commenced, or is an agent or broker of or for the reinsurer, in any action on or incident to the reinsurance contract; or

645.04(5)(c) (c) If the person served is or has been an officer, manager, trustee, organizer, promoter or person in a position of comparable authority or influence in an insurer against which a rehabilitation or liquidation order is in effect when the action is commenced, in any action resulting from the relationship with the insurer.

645.04(6) (6) Change of forum. If the court on motion of any party finds that any action commenced under sub. (5) should as a matter of substantial justice be tried in a forum outside this state, the court may enter an order under s. 801.63 to stay further proceedings on the action in this state.

645.04 History History: Sup. Ct. Order, 67 Wis. 2d 585, 776 (1975); 1979 c. 93; 1979 c. 110; 1981 c. 390; 1989 a. 23.

645.04 Annotation The exercise of jurisdiction under sub. (5) over a foreign person obligated to a domestic receiver does not violate due process. Liquidation of All-Star Insurance Corporation, 110 Wis. 2d 72, 327 N.W.2d 648 (1983).



645.05 Injunctions and orders.

645.05  Injunctions and orders.

645.05(1) (1)  Injunctions in this state. Any receiver appointed in a proceeding under this chapter may at any time apply for and any court of general jurisdiction in this state may grant, under the relevant sections of ch. 813, such restraining orders, temporary and permanent injunctions, and other orders as are deemed necessary and proper to prevent:

645.05(1)(a) (a) The transaction of further business;

645.05(1)(b) (b) The transfer of property;

645.05(1)(c) (c) Interference with the receiver or with the proceedings;

645.05(1)(d) (d) Waste of the insurer's assets;

645.05(1)(e) (e) Dissipation and transfer of bank accounts;

645.05(1)(f) (f) The institution or further prosecution of any actions or proceedings;

645.05(1)(g) (g) The obtaining of preferences, judgments, attachments, garnishments or liens against the insurer or its assets;

645.05(1)(h) (h) The levying of execution against the insurer or its assets;

645.05(1)(i) (i) The making of any sale or deed for nonpayment of taxes or assessments that would lessen the value of the assets of the insurer;

645.05(1)(j) (j) The withholding from the receiver of books, accounts, documents or other records relating to the business of the insurer; or

645.05(1)(k) (k) Any other threatened or contemplated action that might lessen the value of the insurer's assets or prejudice the rights of policyholders, creditors or shareholders, or the administration of the proceeding.

645.05(2) (2) Injunctions elsewhere. The receiver may apply to any court outside of this state for the relief described in sub. (1).

645.05 History History: Sup. Ct. Order, 67 Wis. 2d 585, 776 (1975).



645.06 Costs and expenses of litigation.

645.06  Costs and expenses of litigation. In any proceeding or action brought by the commissioner or a receiver under this chapter, the court may award such costs and other expenses of litigation to the commissioner or receiver as justice requires, without regard to the limitations otherwise prescribed by law.

645.06 History History: 1989 a. 23.



645.07 Cooperation of officers and employees.

645.07  Cooperation of officers and employees.

645.07(1)(1)  Duty to cooperate. Any officer, manager, trustee or general agent of any insurer, any attorney representing an insurer on any matter, and any other person with executive authority over or in charge of any segment of the insurer's affairs shall cooperate with the commissioner in any proceeding under this chapter or any investigation preliminary or incidental to the proceeding. "To cooperate" includes:

645.07(1)(a) (a) To reply promptly in writing to any inquiry from the commissioner requesting a reply; and

645.07(1)(b) (b) To make available and deliver to the commissioner any books, accounts, documents or other records, or information or property of or pertaining to the insurer and in the person's possession, custody or control.

645.07(2) (2) Duty not to obstruct. No person may obstruct or interfere with the commissioner in the conduct of any delinquency proceeding or any investigation preliminary or incidental thereto.

645.07(3) (3) Right to defend. This section does not make it illegal to resist by legal proceedings the petition for liquidation or other delinquency proceedings, or other orders.

645.07(4) (4) Sanction. Any person included within sub. (1) who fails to cooperate with the commissioner, or any person who obstructs or interferes with the commissioner in the conduct of any delinquency proceeding or any investigation preliminary or incidental thereto, is subject to s. 601.64.

645.07 History History: 1979 c. 93; 1979 c. 102 ss. 196, 236 (15); 1979 c. 177.



645.08 Bonds; immunity.

645.08  Bonds; immunity.

645.08(1)(1)  Bonds. In any proceeding under this chapter the commissioner and the commissioner's deputies are responsible on their official bonds for the faithful performance of their duties. If the court deems it desirable for the protection of the assets, it may at any time require an additional bond from the commissioner or the commissioner's deputies.

645.08(2) (2) Immunity. No civil cause of action may arise against and no civil liability may be imposed upon the state, commissioner, special deputy commissioner, rehabilitator or liquidator, or their employees or agents, or the insurance security fund under ch. 646 or its agents, employees, directors or contributor insurers, for an act or omission by any of them in the performance of their powers and duties under this chapter or in the performance of their powers and duties relating to regulation of the capital or solvency of an insurer under chs. 600 to 646, including the compulsory or security surplus requirements under ch. 623. This subsection does not apply to a civil cause of action arising from an act or omission that is criminal under ch. 943. Such a cause of action, however, may be barred or limited by common law, sovereign immunity, governmental immunity or otherwise by law.

645.08 History History: 1979 c. 93; 1979 c. 102 s. 236 (14); 1989 a. 23; 1996 a. 396.

645.08 Annotation Sub. (2) does not bar a rehabilitation plan from extending immunity to individuals and entities not listed in this section. There is no such limiting language in the statute. Nickel v. Wells Fargo Bank, 2013 WI App 129, ___ Wis. 2d ___, ___ N.W.2d ___, 10-2022.



645.09 Commissioner's reports.

645.09  Commissioner's reports.

645.09(1) (1)  General report of proceedings. The commissioner may include in his or her annual report:

645.09(1)(a) (a) Formal proceedings. The names of the insurers proceeded against under ss. 645.31, 645.41, 645.45, 645.81, 645.82 and 645.84, and such other facts as indicate in reasonable detail the commissioner's formal proceedings under this chapter; and

645.09(1)(b) (b) Informal proceedings. Such facts as generally indicate the utilization and effectiveness of proceedings under ss. 645.21, 645.22 and 645.23.

645.09(2) (2) Special reports.

645.09(2)(a)(a) Causes of delinquency. The commissioner may include in his or her annual report, not later than the 2nd annual report following the initiation of any formal proceedings under this chapter, a detailed analysis of the basic causes and the contributing factors making the initiation of formal proceedings necessary, and may make recommendations for remedial legislation. For this purpose the commissioner may appoint a special assistant qualified in insurance, finance, and accounting to conduct the study and prepare the analysis, and may determine the special assistant's compensation, which shall be paid from the appropriation under s. 20.145 (1) (g) 1.

645.09(2)(b) (b) Final study. The commissioner may include in his or her annual report, not later than the 2nd annual report following discharge of the receiver, a detailed study of the delinquency proceeding for each insurer subjected to a formal proceeding, with an analysis of the problems faced and their solutions. The commissioner may also suggest alternative solutions, as well as other material of interest, for the purpose of assisting and guiding liquidators or rehabilitators in the future. For this purpose the commissioner may appoint a special assistant qualified to conduct the study and prepare the analysis, and may determine his or her compensation, which shall be paid from the appropriation under s. 20.145 (1) (g) 1.

645.09(3) (3) Reports on insurers subject to proceedings. The commissioner as receiver shall make and file annual reports and any other required reports for the companies proceeded against under ss. 645.31, 645.41, 645.45, 645.81, 645.82 and 645.84 in the manner and form and within the time required by law of insurers authorized to do business in this state, and under the same penalties for failure to do so.

645.09 History History: 1979 c. 102 ss. 197, 236 (13), (14); 1979 c. 221; 2007 a. 20.



645.10 Continuation of delinquency proceedings.

645.10  Continuation of delinquency proceedings. Every proceeding commenced before August 5, 1967 is deemed to have commenced under this chapter for the purpose of conducting the proceeding thereafter, except that in the discretion of the commissioner the proceeding may be continued, in whole or in part, as it would have been continued had this chapter not been enacted.



645.11 Effect of amendments of this chapter.

645.11  Effect of amendments of this chapter. Every proceeding commenced under this chapter before December 9, 1979, is subject to the amendments of this chapter by chapter 93, laws of 1979, except as to rights which have fully vested before December 9, 1979.

645.11 History History: 1979 c. 93, 109, 154.



645.21 Commissioner's summary orders.

645.21  Commissioner's summary orders.

645.21(1) (1)  Summary order after hearing. Whenever the commissioner has reasonable cause to believe, and determines, after a hearing held as prescribed in s. 601.62, that any insurer has committed or engaged in, or is committing or engaging in or is about to commit or engage in any act, practice or transaction, or is in or is about to get into a situation that would subject it to formal delinquency proceedings under this chapter, the commissioner may make and serve upon the insurer and any other persons involved, such orders other than seizure orders under ss. 645.22 and 645.23 as are reasonably necessary to correct, eliminate or remedy such conduct, condition or ground.

645.21(2) (2) Summary order before hearing. If the conditions of sub. (1) are satisfied, and if it appears to the commissioner that irreparable harm to the property or business of the insurer or to the interests of its policyholders, creditors or the public may occur unless the commissioner issues with immediate effect the orders described in sub. (1), the commissioner may make and serve such orders without notice and before hearing, simultaneously serving upon the insurer notice of hearing under s. 601.62.

645.21(4) (4) Judicial relief. If the commissioner issues a summary order before hearing under sub. (2), the insurer may at any time waive the commissioner's hearing and apply for immediate judicial relief by means of any remedy afforded by law without first exhausting administrative remedies. Subsequent to a hearing the insurer or any person whose interests are substantially affected is entitled to judicial review of any order issued by the commissioner.

645.21 History History: 1971 c. 42, 260; 1979 c. 93, 102, 177; 1991 a. 316.



645.22 Court's seizure order.

645.22  Court's seizure order.

645.22(1) (1)  Issuance. Upon the filing by the commissioner in any circuit court in this state of a verified petition alleging any ground that would justify a court order for a formal delinquency proceeding against an insurer under this chapter and that the interests of policyholders, creditors or the public will be endangered by delay, and setting out the order considered necessary by the commissioner, the court shall issue forthwith, ex parte and without a hearing, the requested order, which may do any of the following:

645.22(1)(a) (a) Direct the commissioner to take possession and control of all or a part of the property, books, accounts, documents and other records of an insurer and of the premises occupied by it for the transaction of its business.

645.22(1)(b) (b) Until further order of the court, enjoin the insurer and its officers, managers, agents, and employees from disposition of its property and from transaction of its business except with the written consent of the commissioner.

645.22(2) (2) Duration. The court shall specify in the order what its duration shall be, which shall be such time as the court deems necessary for the commissioner to ascertain the condition of the insurer. On motion of either party or on its own motion, the court may hold such hearings as it deems desirable after such notice as it deems appropriate, and may extend, shorten or modify the terms of the seizure order. The court shall vacate the seizure order if the commissioner fails to commence a formal proceeding under this chapter after having had a reasonable opportunity to do so. The issuance of an order of the court pursuant to a formal proceeding under this chapter vacates the seizure order.

645.22(3) (3) Anticipatory breach. Entry of a seizure order under this section does not constitute an anticipatory breach of any contract of the insurer.

645.22 History History: 1979 c. 93; 1995 a. 225; 1997 a. 35.



645.23 Commissioner's seizure order.

645.23  Commissioner's seizure order.

645.23(1) (1)  Issuance. If it appears to the commissioner that the interests of creditors, policyholders or the public will be endangered by the delay incident to asking for a court seizure order, then on any ground that would justify a court seizure order under s. 645.22, without notice and without applying to the court, the commissioner may issue a seizure order which must contain a verified statement of the grounds for the action. As directed by the seizure order, the commissioner's representatives shall forthwith take possession and control of all or part of the property, books, accounts, documents and other records of the insurer, and of the premises occupied by the insurer for the transaction of its business. The commissioner shall retain possession and control until the order is vacated or is replaced by an order of the court pursuant to a proceeding commenced under sub. (2) or a formal proceeding under this chapter.

645.23(2) (2) Judicial review. At any time after seizure under sub. (1), the insurer may apply to the circuit court for Dane County or for the county in which the insurer's principal office is located. The court shall thereupon order the commissioner to appear forthwith and shall proceed thereafter as if the order were a court seizure order issued under s. 645.22.

645.23(3) (3) Duty to assist commissioner. Every law enforcement officer shall assist the commissioner in making and enforcing any such seizure, and every sheriff's and police department shall furnish the commissioner with such deputies, patrolmen or officers as are necessary to assist in the seizure.

645.23(4) (4) Anticipatory breach. Entry of a seizure order under this section does not constitute an anticipatory breach of any contract of the insurer.

645.23 History History: 1979 c. 93, 102.



645.24 Conduct of hearings in summary proceedings.

645.24  Conduct of hearings in summary proceedings.

645.24(1)(1)  Confidentiality of commissioner's hearings. The commissioner shall hold all hearings in summary proceedings privately unless the insurer requests a public hearing, in which case the hearing shall be public.

645.24(2) (2) Confidentiality of court hearings. The court may hold all hearings in summary proceedings and judicial reviews thereof privately in chambers, and shall do so on request of the insurer proceeded against.

645.24(3) (3) Records. In all summary proceedings and judicial reviews thereof, all records of the company, other documents, and all office of the commissioner of insurance files and court records and papers, so far as they pertain to or are a part of the record of the summary proceedings, shall be and remain confidential except as is necessary to obtain compliance therewith, unless the court, after hearing arguments from the parties in chambers, orders otherwise, or unless the insurer requests that the matter be made public. Until the court order is issued, all papers filed with the clerk of the court shall be held by the clerk in a confidential file.

645.24(4) (4) Parties. If at any time it appears to the court that any person whose interest is or will be substantially affected by an order did not appear at the hearing and has not been served, the court may order that notice be given and the proceedings be adjourned to give the person opportunity to appear on just terms.

645.24(5) (5) Sanctions. Any person having possession or custody of and refusing to deliver any of the property, books, accounts, documents or other records of an insurer against which a seizure order or a summary order has been issued by the commissioner or by the court, is subject to s. 601.64.

645.24 History History: 1979 c. 93, 102.



645.31 Grounds for rehabilitation.

645.31  Grounds for rehabilitation. The commissioner may apply by verified petition to the circuit court for Dane County or for the county in which the principal office of the insurer is located for an order directing rehabilitation of a domestic insurer or an alien insurer domiciled in this state on any one or more of the following grounds:

645.31(1) (1) Any ground on which the commissioner may apply for an order of liquidation under s. 645.41, whenever he or she believes that the insurer may be successfully rehabilitated without substantial increase in the risk of loss to creditors of the insurer or to the public;

645.31(2) (2) That the commissioner has reasonable cause to believe that there has been embezzlement from the insurer, wrongful sequestration or diversion of the insurer's assets, forgery or fraud affecting the insurer or other illegal conduct in, by or with respect to the insurer, that if established would endanger assets in an amount threatening the solvency of the insurer;

645.31(3) (3) That information coming into the commissioner's possession has disclosed substantial and not adequately explained discrepancies between the insurer's records and the most recent annual report or other official company reports;

645.31(4) (4) That the insurer has failed to remove any person who in fact has executive authority in the insurer, whether an officer, manager, general agent, employee or other person, if the person has been found by the commissioner after notice and hearing to be dishonest or untrustworthy in a way affecting the insurer's business;

645.31(5) (5) That control of the insurer, whether by stock ownership or otherwise, and whether direct or indirect, is in one or more persons who are dishonest or untrustworthy;

645.31(6) (6) That any person who in fact has executive authority in the insurer, whether an officer, manager, general agent, employee or other person, has refused to be examined under oath by the commissioner concerning its affairs, whether in this state or elsewhere, and after reasonable notice of the fact the insurer has failed promptly and effectively to terminate the employment and status of the person and all his or her influence on management;

645.31(7) (7) That after demand by the commissioner the insurer has failed to submit promptly any of its own property, books, accounts, documents or other records, or those of any subsidiary or other affiliate within the control of the insurer, or those of any person having executive authority in the insurer so far as they pertain to the insurer, to reasonable inspection or examination by the commissioner or the commissioner's authorized representative. If the insurer is unable to submit the property, books, accounts, documents or other records of a person having executive authority in the insurer, it shall be excused from doing so if it promptly and effectively terminates the relationship of the person to the insurer;

645.31(8) (8) That less than 30 days after reporting the proposed action to the commissioner unless it is earlier approved by the commissioner, or after the action has been disapproved by the commissioner, the insurer has transferred, or attempted to transfer, substantially its entire property or business, or has entered into any transaction the effect of which is to merge, consolidate or reinsure substantially its entire property or business in or with the property or business of any other person;

645.31(9) (9) That the insurer or its property has been or is the subject of an application for the appointment of a receiver, trustee, custodian, conservator or sequestrator or similar fiduciary of the insurer or its property otherwise than as authorized under this chapter, and that such appointment has been made or is imminent, and that such appointment might oust the courts of this state of jurisdiction or prejudice orderly delinquency proceedings under this chapter;

645.31(10) (10) That within the previous year the insurer has willfully violated its charter or articles of incorporation or its bylaws or any insurance law or regulation of any state, or of the federal government, or any valid order of the commissioner under s. 645.21, or having become aware within the previous year of an unintentional violation has failed to take all reasonable steps to remedy the situation resulting from the violation and to prevent future violations;

645.31(11) (11) That the directors of the insurer are deadlocked in the management of the insurer's affairs and that the members or shareholders are unable to break the deadlock and that irreparable injury to the insurer, its creditors, its policyholders or the public is threatened by reason thereof;

645.31(12) (12) That the insurer has failed to pay for 60 days after due date any obligation to this state or any political subdivision thereof or any judgment entered in this state, except that such nonpayment shall not be a ground until 60 days after any good faith effort by the insurer to contest the obligation has been terminated, whether it is before the commissioner or in the courts;

645.31(13) (13) That the insurer has failed to file its annual report or other report within the time allowed by law, and after written demand by the commissioner has failed to give an adequate explanation immediately;

645.31(14) (14) That two-thirds of the board of directors, or the holders of a majority of the shares entitled to vote, or a majority of members or policyholders of an insurer subject to control by its members or policyholders, consent to rehabilitation under this chapter.

645.31(15) (15) That the insurer is a health maintenance organization insurer that has violated s. 609.95 or 609.98.

645.31 History History: 1971 c. 260; 1979 c. 93; 1979 c. 102 ss. 201, 236 (13), (14); 1989 a. 23.



645.32 Rehabilitation orders.

645.32  Rehabilitation orders.

645.32(1) (1)  Appointment of rehabilitator. An order to rehabilitate the business of a domestic insurer, or an alien insurer domiciled in this state, shall appoint the commissioner and his or her successors in office rehabilitator and shall direct the rehabilitator to take possession of the assets of the insurer and to administer them under the orders of the court. The recording of the order with any register of deeds in the state imparts the same notice as a deed, bill of sale or other evidence of title recorded with that register of deeds.

645.32(2) (2) Anticipatory breach. Entry of an order of rehabilitation does not constitute an anticipatory breach of any contracts of the insurer.

645.32 History History: 1979 c. 93; 1979 c. 102 s. 236 (13); 1993 a. 301.

645.32 Annotation Under s. 645.32 (1), an order to rehabilitate the business of an insurer "shall appoint the commissioner . . . rehabilitator and shall direct the rehabilitator to take possession of the assets of the insurer and to administer them under the orders of the court." In the context of insurance rehabilitations, a circuit court erroneously exercises its discretion when the circuit court exceeds its statutory authority or the court unreasonably substitutes the rehabilitator's beliefs for its own beliefs. The court will uphold the determinations made by the rehabilitator unless the rehabilitator abused his or her discretion. It is appropriate to afford great weight deference to the commissioner's interpretation and application of the statutes governing the rehabilitation of an insurer and other related statutes the commissioner is charged with administering. Nickel v. Wells Fargo Bank, 2013 WI App 129, ___ Wis. 2d ___, ___ N.W.2d ___, 10-2022.



645.33 Powers and duties of the rehabilitator.

645.33  Powers and duties of the rehabilitator.

645.33(1) (1)  Special deputy commissioner. The rehabilitator may appoint a special deputy commissioner to rehabilitate the insurer. The special deputy commissioner shall have all of the powers of the rehabilitator granted under this section. Subject to court approval, the rehabilitator shall make such arrangements for compensation as are necessary to obtain a special deputy commissioner of proven ability. The special deputy commissioner shall serve at the pleasure of the rehabilitator.

645.33(2) (2) General power. Subject to court approval, the rehabilitator may take the action he or she deems necessary or expedient to reform and revitalize the insurer. The rehabilitator shall have all the powers of the officers and managers, whose authority shall be suspended, except as they are redelegated by the rehabilitator. The rehabilitator shall have full power to direct and manage, to hire and discharge employees subject to any contract rights they may have, and to deal with the property and business of the insurer.

645.33(3) (3) Advice from experts. The rehabilitator may consult with and obtain formal or informal advice and aid of insurance experts.

645.33(4) (4) Pursuit of insurer's claims against insiders. If the rehabilitator finds that there has been criminal or tortious conduct or breach of any contractual or fiduciary obligation detrimental to the insurer by any person, the rehabilitator may pursue all appropriate legal remedies on behalf of the insurer.

645.33(5) (5) Reorganization plan. The rehabilitator may prepare a plan for the reorganization, consolidation, conversion, reinsurance, merger or other transformation of the insurer. Upon application of the rehabilitator for approval of the plan, and after such notice and hearing as the court prescribes, the court may either approve or disapprove the plan proposed, or may modify it and approve it as modified. If it is approved, the rehabilitator shall carry out the plan. In the case of a life insurer, the plan proposed may include the imposition of liens upon the equities of policyholders of the company, if all rights of shareholders are first relinquished. A plan for a life insurer may also propose imposition of a moratorium upon loan and cash surrender rights under policies, for such period and to such an extent as are necessary.

645.33(6) (6) Fraudulent transfers. The rehabilitator shall have the power to avoid fraudulent transfers under ss. 645.52 and 645.53.

645.33 History History: 1979 c. 93, 102; 2009 a. 342.

645.33 Annotation Under s. 645.32 (1), an order to rehabilitate the business of an insurer "shall appoint the commissioner . . . rehabilitator and shall direct the rehabilitator to take possession of the assets of the insurer and to administer them under the orders of the court." In the context of insurance rehabilitations, a circuit court erroneously exercises its discretion when the circuit court exceeds its statutory authority or the court unreasonably substitutes the rehabilitator's beliefs for its own beliefs. The court will uphold the determinations made by the rehabilitator unless the rehabilitator abused his or her discretion. It is appropriate to afford great weight deference to the commissioner's interpretation and application of the statutes governing the rehabilitation of an insurer and other related statutes the commissioner is charged with administering. Nickel v. Wells Fargo Bank, 2013 WI App 129, ___ Wis. 2d ___, ___ N.W.2d ___, 10-2022.

645.33 Annotation The legislature intended for rehabilitation proceedings to be informal and without cumbersome procedures. There is no statutory requirement in ch. 645 providing that a court must specify the facts upon which it relied in approving a rehabilitation plan. Upon submission of a plan for approval, a court "may either approve or disapprove the plan proposed, or may modify it and approve it as modified." Nothing more is required. Nickel v. Wells Fargo Bank, 2013 WI App 129, __ Wis. 2d __ _, ___ N.W.2d ___, 10-2022.

645.33 Annotation Wisconsin's rehabilitation statutory scheme does not require that policyholders fare as well in rehabilitation as they would in liquidation. The statutory scheme provides the commissioner with minimal guidance as to how to structure a rehabilitation plan and certainly no requirement that each plan must provide policyholders the liquidation value of their claims or the right to opt out and receive the liquidation value of their claims. Nickel v. Wells Fargo Bank, 2013 WI App 129, ___ Wis. 2d ___, ___ N.W.2d ___, 10-2022.

645.33 Annotation The rules of civil procedure, including the rules pertaining to discovery, do not apply to rehabilitation proceedings. Chapter 645 prescribes its own rules of procedure in insurer delinquency proceedings. The legislature did not intend to bind the court to the rules of civil procedure when applying these rules would transform an informal management task into a formal and cumbersome legal task. Nickel v. Wells Fargo Bank, 2013 WI App 129, ___ Wis. 2d ___, ___ N.W.2d ___, 10-2022.

645.33 Annotation Sub. (5) provides in broad and liberal terms that after a rehabilitation plan is filed with the circuit court for approval, the court may approve or disapprove the proposed plan, or modify it and approve it as modified after providing "notice and hearing as the court prescribes." This language permits the circuit court to establish procedures that are tailored to the procedural necessities presented by the circumstances of each rehabilitation proceeding. That means that the rehabilitation court has the discretion to grant or deny a motion to intervene. Nickel v. Wells Fargo Bank, 2013 WI App 129, ___ Wis. 2d ___, ___ N.W.2d ___, 10-2022.



645.34 Actions by and against rehabilitator.

645.34  Actions by and against rehabilitator.

645.34(1) (1)  Stays in pending litigation. On request of the rehabilitator, any court in this state before which any action or proceeding by or against an insurer is pending when a rehabilitation order against the insurer is entered shall stay the action or proceeding for such time as is necessary for the rehabilitator to obtain proper representation and prepare for further proceedings. The court that entered the rehabilitation order shall order the rehabilitator to take such action respecting the pending litigation as the court deems necessary in the interests of justice and for the protection of creditors, policyholders and the public. The rehabilitator shall immediately consider all litigation pending outside this state and shall petition the courts having jurisdiction over that litigation for stays whenever necessary to protect the estate of the insurer.

645.34(2) (2) Statutes of limitations on claims by insurer. The time between the filing of a petition for rehabilitation against an insurer and denial of the petition or an order of rehabilitation shall not be considered to be a part of the time within which any action may be commenced by the insurer. Any action by the insurer that might have been commenced when the petition was filed may be commenced for at least 60 days after the order of rehabilitation is entered.

645.34(3) (3) Statutes of limitations on claims against insurer. The time between the filing of a petition for rehabilitation against an insurer and the denial of the petition or an order of rehabilitation shall not be considered to be a part of the time within which any action may be commenced against the insurer. Any action against the insurer that might have been commenced when the petition was filed may be commenced for at least 60 days after the order of rehabilitation is entered or the petition is denied.



645.35 Termination of rehabilitation.

645.35  Termination of rehabilitation.

645.35(1) (1)  Transformation to liquidation. Whenever the rehabilitator believes that further attempts to rehabilitate an insurer would substantially increase the risk of loss to creditors, policyholders, or the public, or would be futile, the rehabilitator may petition the court for an order of liquidation. A petition under this subsection shall have the same effect as a petition under s. 645.41. The court shall permit the directors to defend against the petition and shall order payment from the estate of the insurer of such costs and other expenses of defense as justice requires.

645.35(2) (2) Order to return to company. The rehabilitator may at any time petition the court for an order terminating rehabilitation of an insurer. If the court finds that rehabilitation has been accomplished and that grounds for rehabilitation under s. 645.31 no longer exist, it shall order that the insurer be restored to possession of its property and the control of its business. The court may also make that finding and issue that order at any time upon its own motion.

645.35 History History: 1979 c. 102 s. 236 (10).



645.41 Grounds for liquidation.

645.41  Grounds for liquidation. The commissioner may apply by verified petition to the circuit court for Dane County or for the county in which the principal office of the insurer is located for an order directing him or her to liquidate a domestic insurer or an alien insurer domiciled in this state on any one or more of the following grounds:

645.41(1) (1) Any ground on which the commissioner may apply for an order of rehabilitation under s. 645.31, whenever the commissioner believes that attempts to rehabilitate the insurer would substantially increase the risk of loss to its creditors, its policyholders or the public, or would be futile, or that rehabilitation would serve no useful purpose;

645.41(2) (2) That the insurer is or is about to become insolvent;

645.41(3) (3) That the insurer is engaging in a systematic practice of reaching settlements with and obtaining releases from policyholders or 3rd-party claimants and then unreasonably delaying payment of or failing to pay the agreed upon settlements;

645.41(4) (4) That the insurer is in such condition that the further transaction of business would be hazardous, financially or otherwise, to its policyholders, its creditors or the public;

645.41(5) (5) That the insurer has not transacted the business of insurance during the previous 12 months or has transacted only a token insurance business during that period, although authorized to do so throughout that period, or that more than 12 months after incorporation it has failed to become authorized to do an insurance business;

645.41(6) (6) That within any part of the previous 12 months the insurer has systematically attempted to compromise with its creditors on the ground that it is financially unable to pay its claims in full;

645.41(7) (7) That the insurer has commenced, or within the previous year has attempted to commence, voluntary liquidation otherwise than under chs. 600 to 646;

645.41(8) (8) That the insurer has concealed records or assets from the commissioner or improperly removed them from the jurisdiction;

645.41(9) (9) That the insurer does not satisfy the requirements that would be applicable if it were seeking initial authorization to do an insurance business in this state, except for:

645.41(9)(a) (a) Requirements that are intended to apply only at the time the initial authorization to do business is obtained, and not thereafter; and

645.41(9)(b) (b) Requirements that are expressly made inapplicable by the laws establishing the requirements;

645.41(10) (10) That the holders of two-thirds of the shares entitled to vote, or two-thirds of the members or policyholders entitled to vote in an insurer controlled by its members or policyholders, have consented to a petition.

645.41 History History: 1975 c. 373; 1977 c. 339 s. 43; 1979 c. 89, 93; 1979 c. 102 s. 236 (6), (20); 1983 a. 215; 2005 a. 253.



645.42 Liquidation orders.

645.42  Liquidation orders.

645.42(1)(1)  Order to liquidate. An order to liquidate the business of a domestic insurer shall appoint the commissioner and his or her successors in office liquidator and shall direct the liquidator to take possession of the assets of the insurer and to administer them under the orders of the court. The liquidator is vested by operation of law with the title to all of the property, contracts, rights of action and books and records, wherever located, of the insurer ordered liquidated, and with all of the stock issued by the insurer and any cause of action that has or subsequently accrues to the holder of the stock, as of the date of the filing of the petition for liquidation. The liquidator may recover and reduce the same to possession except that ancillary receivers in reciprocal states shall have, as to assets located in their respective states, the rights and powers which are prescribed in s. 645.84 (3) for ancillary receivers appointed in this state as to assets located in this state. The recording of the order with any register of deeds in this state imparts the same notice as a deed, bill of sale or other evidence of title recorded with that register of deeds.

645.42(2) (2) Fixing of rights. Upon issuance of the order, the rights and liabilities of any such insurer and of its creditors, policyholders, shareholders, members and all other persons interested in its estate are fixed as of the date of filing of the petition for liquidation, except as provided in ss. 645.43 and 645.63.

645.42(3) (3) Alien insurer. An order to liquidate the business of an alien insurer domiciled in this state shall be in the same terms and have the same legal effect as an order to liquidate a domestic insurer, except that the assets and the business in the United States shall be the only assets and business included under the order.

645.42(4) (4) Declaration of insolvency. At the time of petitioning for an order of liquidation, or at any time thereafter, the commissioner may petition the court to declare the insurer insolvent, and after such notice and hearing as it deems proper, the court may make the declaration.

645.42 History History: 1979 c. 102; 1989 a. 23; 1993 a. 301.



645.43 Continuance of coverage.

645.43  Continuance of coverage.

645.43(1) (1) All insurance policies issued by the insurer shall continue in force:

645.43(1)(a) (a) For a period of 15 days from the date of entry of the liquidation order;

645.43(1)(b) (b) Until the normal expiration of the policy coverage;

645.43(1)(c) (c) Until the insured has replaced the insurance coverage with equivalent insurance in another insurer; or

645.43(1)(d) (d) Until the liquidator has effected a transfer of the policy obligation pursuant to s. 645.46 (8); whichever time is less.

645.43(2) (2) If the coverage continued under this section is replaced by insurance that is not equivalent, the coverage continued under this section shall be excess coverage over the replacement policy to the extent of the deficiency. Claims arising during the continuation of coverage shall be treated as if they arose immediately before the petition for liquidation. Coverage under this subsection shall not satisfy any legal obligation of the insured to carry insurance protection, whether the obligation is created by law or by contract.



645.44 Dissolution of insurer.

645.44  Dissolution of insurer. The commissioner may petition for an order dissolving the corporate existence of a domestic insurer or the U.S. branch of an alien insurer domiciled in this state at the time of the application for a liquidation order. If the court issues a liquidation order, it also shall order dissolution if the commissioner has petitioned for it. The court shall order dissolution of the corporation upon petition by the commissioner at any time after a liquidation order has been granted. If the dissolution has not previously occurred, it shall be effected by operation of law upon the discharge of the liquidator.

645.44 History History: 1979 c. 102.



645.45 Federal receivership.

645.45  Federal receivership.

645.45(1) (1)  Petition for federal receiver. Whenever in the commissioner's opinion, liquidation of a domestic insurer or an alien insurer domiciled in this state would be facilitated by a federal receivership, and when any ground exists upon which the commissioner might petition the court for an order of rehabilitation or liquidation under s. 645.31 or 645.41, or if an order of rehabilitation or liquidation has already been entered, the commissioner may request another commissioner or other willing resident of another state to petition any appropriate federal district court for the appointment of a federal receiver. The commissioner may intervene in any such action to support or oppose the petition, and may accept appointment as the receiver if he or she is so designated. So much of this chapter shall apply to the receivership as can be made applicable and is appropriate. Upon motion of the commissioner, the courts of this state shall relinquish all jurisdiction over the insurer for purposes of rehabilitation or liquidation.

645.45(2) (2) Compliance with federal requirements. If the commissioner is appointed receiver under this section, the commissioner shall comply with any requirements necessary to give him or her title to and control over the assets and affairs of the insurer.

645.45 History History: 1979 c. 102 ss. 205, 236 (5).



645.46 Powers of liquidator.

645.46  Powers of liquidator. The liquidator shall report to the court monthly, or at other intervals specified by the court, on the progress of the liquidation in whatever detail the court orders. Subject to the court's control, the liquidator may:

645.46(1) (1) Appoint a special deputy to act for the liquidator under this chapter, and determine the special deputy's compensation. The special deputy shall have all powers of the liquidator granted by this section. The special deputy shall serve at the pleasure of the liquidator.

645.46(2) (2) Appoint or engage employees and agents, legal counsel, actuaries, accountants, appraisers, consultants and other personnel deemed necessary to assist in the liquidation. Chapter 230 does not apply to such persons.

645.46(3) (3) Fix the compensation of persons under sub. (2), subject to the control of the court.

645.46(4) (4) Defray all expenses of taking possession of, conserving, conducting, liquidating, disposing of, or otherwise dealing with the business and property of the insurer. If the property of the insurer does not contain sufficient cash or liquid assets to defray the costs incurred, the liquidator may advance the costs so incurred out of the appropriation under s. 20.145 (1) (g) 1. Any amounts so paid shall be deemed expense of administration and shall be repaid for the credit of the office of the commissioner of insurance out of the first available moneys of the insurer.

645.46(5) (5) Hold hearings, subpoena witnesses and compel their attendance, administer oaths, examine any person under oath and compel any person to subscribe to his or her testimony after it has been correctly reduced to writing, and in connection therewith require the production of any books, papers, records or other documents which the liquidator deems relevant to the inquiry.

645.46(6) (6) Collect all debts and moneys due and claims belonging to the insurer, wherever located, and for this purpose institute timely action in other jurisdictions, in order to forestall garnishment and attachment proceedings against such debts; perform any other acts necessary or expedient to collect, conserve or protect its assets or property, including sell, compound, compromise or assign for purposes of collection, upon such terms and conditions as he or she deems best, any bad or doubtful debts; and pursue any creditor's remedies available to enforce his or her claims.

645.46(7) (7) Conduct public and private sales of the property of the insurer in a manner prescribed by the court.

645.46(8) (8) Cooperate with the fund created under ch. 646 in using assets of the estate to transfer policy obligations to a solid assuming insurer, if the transfer can be arranged without prejudice to applicable priorities under s. 645.68.

645.46(9) (9) Acquire, hypothecate, encumber, lease, improve, sell, transfer, abandon or otherwise dispose of or deal with any property of the insurer at its market value or upon fair and reasonable terms and conditions, except that no transaction involving property the market value of which exceeds $10,000 shall be concluded without express permission of the court. The liquidator also may execute, acknowledge and deliver any deeds, assignments, releases and other instruments necessary or proper to effectuate any sale of property or other transaction in connection with the liquidation. In cases where real property sold by the liquidator is located other than in the county where the liquidation is pending, the liquidator shall cause to be recorded with the register of deeds for the county in which the property is located the order of appointment.

645.46(10) (10) Borrow money on the security of the insurer's assets or without security and execute and deliver all documents necessary to that transaction for the purpose of facilitating the liquidation.

645.46(11) (11) Enter into such contracts as are necessary to carry out the order to liquidate, and affirm or disavow any contracts to which the insurer is a party.

645.46(12) (12) Continue to prosecute and institute in the name of the insurer or in his or her own name any suits and other legal proceedings, in this state or elsewhere, and abandon the prosecution of claims he or she deems unprofitable to pursue further. If the insurer is dissolved under s. 645.44, the liquidator may apply to any court in this state or elsewhere for leave to substitute himself or herself for the insurer as plaintiff.

645.46(13) (13) Prosecute any action which may exist in behalf of the creditors, members, policyholders or shareholders of the insurer against any officer of the insurer, or any other person.

645.46(14) (14) Remove any records and property of the insurer to the offices of the commissioner or to such other place as is convenient for the purposes of efficient and orderly execution of the liquidation.

645.46(15) (15) Deposit in one or more banks in this state such sums as are required for meeting current administration expenses and dividend distributions.

645.46(16) (16) Deposit with the investment board for investment under s. 25.14 all sums not currently needed, unless the court orders otherwise.

645.46(17) (17) File or record any necessary documents for record in the office of any register of deeds or record office in this state or elsewhere where property of the insurer is located.

645.46(18) (18) Assert all defenses available to the insurer as against 3rd persons, including statutes of limitations, statutes of frauds and the defense of usury. A waiver of any defense by the insurer after a petition for liquidation has been filed does not bind the liquidator.

645.46(19) (19) Exercise and enforce all the rights, remedies and powers of any creditor, shareholder, policyholder or member, including any power to avoid any transfer or lien that may be given by law and that is not included within ss. 645.52 to 645.54.

645.46(20) (20) Intervene in any proceeding wherever instituted that might lead to the appointment of a receiver or trustee, and act as the receiver or trustee whenever the appointment is offered.

645.46(21) (21) Enter into agreements with any receiver or commissioner of any other state relating to the rehabilitation, liquidation, conservation or dissolution of an insurer doing business in both states.

645.46(22) (22) Exercise all powers now held or hereafter conferred upon receivers by the laws of this state not inconsistent with this chapter.

645.46(23) (23) The enumeration in this section of the powers and authority of the liquidator is not a limitation upon the liquidator, and does not exclude the right to do other acts not herein specifically enumerated or otherwise provided for which are necessary or expedient for the accomplishment of or in aid of the purpose of liquidation.

645.46 History History: 1971 c. 164 s. 90; 1977 c. 196 s. 131; 1977 c. 273. 1979 c. 93; 1979 c. 102 ss. 206, 236 (11); 1979 c. 109; 1993 a. 301; 2007 a. 20.



645.47 Notice to creditors and others.

645.47  Notice to creditors and others.

645.47(1) (1)  Notice required.

645.47(1)(a)(a) General requirements. The liquidator shall give notice of the liquidation order as soon as possible by first class mail and either by telegram or telephone to the insurance commissioner of each jurisdiction in which the insurer is licensed to do business, by first class mail and by telephone to the department of workforce development of this state if the insurer is or has been an insurer of worker's compensation, by first class mail to all insurance agents having a duty under s. 645.48, by first class mail to the director of state courts under s. 601.53 (1) if the insurer does a surety business and by first class mail at the last-known address to all persons known or reasonably expected from the insurer's records to have claims against the insurer, including all policyholders. The liquidator also shall publish a class 3 notice, under ch. 985, in a newspaper of general circulation in the county in which the liquidation is pending or in Dane County, the last publication to be not less than 3 months before the earliest deadline specified in the notice under sub. (2).

645.47(1)(b) (b) Special requirements. Notice to agents shall inform them of their duties under s. 645.48 and inform them of what information they must communicate to insureds. Notice to policyholders shall include notice of impairment and termination of coverage under s. 645.43. When it is applicable, notice to policyholders shall include all of the following:

645.47(1)(b)1. 1. Notice of withdrawal of the insurer from the defense of any case in which the insured is interested.

645.47(1)(b)2. 2. Notice of the right to file a claim under s. 645.64 (2).

645.47(1)(b)3. 3. Information about the existence of a security fund under ch. 646.

645.47(1)(c) (c) Reports and further notice. Within 15 days of the date of entry of the order, the liquidator shall report to the court what notice has been given. The court may order such additional notice as it deems appropriate.

645.47(2) (2) Notice respecting claims filing. Notice to potential claimants under sub. (1) shall require claimants to file with the liquidator their claims together with proper proofs thereof under s. 645.62, on or before a date the liquidator specifies in the notice, which shall be no less than 6 months nor more than one year after entry of the order, except that the liquidator need not require persons claiming unearned premium and persons claiming cash surrender values or other investment values in life insurance and annuities to file a claim. The liquidator may specify different dates for the filing of different kinds of claims.

645.47(3) (3) Notice conclusive. If notice is given in accordance with this section, the distribution of the assets of the insurer under this chapter shall be conclusive with respect to all claimants, whether or not they received notice.

645.47 History History: 1971 c. 164 s. 85; 1975 c. 147 s. 54; 1975 c. 199; 1975 c. 375 s. 44; 1979 c. 93, 109; 1987 a. 325; 1991 a. 144; 1995 a. 27 s. 9130 (4); 1995 a. 225; 1997 a. 3.



645.48 Duties of agents.

645.48  Duties of agents.

645.48(1)(1)  Written notice. Every person who receives notice in the form prescribed in s. 645.47 that an insurer which the person represents as an independent agent is the subject of a liquidation order shall as soon as practicable give notice of the liquidation order. The notice shall be sent by first class mail to the last address contained in the agent's records to each policyholder or other person named in any policy issued through the agent by the company, if the agent has a record of the address of the policyholder or other person. A policy shall be deemed issued through an agent if the agent has a property interest in the expiration of the policy; or if the agent has had in his or her possession a copy of the declarations of the policy at any time during the life of the policy, except where the ownership of the expiration of the policy has been transferred to another. The written notice shall include the name and address of the insurer, the name and address of the agent, identification of the policy impaired and the nature of the impairment under s. 645.43. Notice by a general agent satisfies the notice requirement for any agents under contract to the general agent.

645.48(2) (2) Oral notice. So far as practicable, every insurance agent subject to sub. (1) shall give immediate oral notice, by telephone or otherwise, of the liquidation order to the same persons to whom the agent is obligated to give written notice. The oral notice shall include substantially the same information as the written notice.

645.48 History History: 1975 c. 371, 421; 1979 c. 102.



645.49 Actions by and against liquidator.

645.49  Actions by and against liquidator.

645.49(1) (1)  Termination of actions against insurer by order appointing liquidator. Upon issuance of any order appointing the commissioner liquidator of a domestic insurer or of an alien insurer domiciled in this state, all actions and all proceedings against the insurer whether in this state or elsewhere shall be abated and the liquidator shall not intervene in them, except as provided in this subsection. Whenever in the liquidator's judgment an action in this state has proceeded to a point where fairness or convenience would be served by its continuation to judgment, the liquidator may apply to the court for leave to defend or to be substituted for the insurer, and if the court grants the application, the action shall not be abated. Whenever in the liquidator's judgment, protection of the estate of the insurer necessitates intervention in an action against the insurer that is pending outside this state, with approval of the court the liquidator may intervene in the action. The liquidator may defend at the expense of the estate of the insurer any action in which he or she intervenes under this section at the expense of the estate of the insurer.

645.49(2) (2) Statutes of limitations on claims by insurer. The liquidator may, within 2 years subsequent to the entry of an order for liquidation or within such further time as applicable law permits, institute an action or proceeding on behalf of the estate of the insurer upon any cause of action against which the period of limitation fixed by applicable law has not expired at the time of the filing of the petition upon which such order is entered. Where, by any agreement, a period of limitation is fixed for instituting a suit or proceeding upon any claim or for filing any claim, proof of claim, proof of loss, demand, notice or the like, or where in any proceeding, judicial or otherwise, a period of limitation is fixed, either in the proceeding or by applicable law, for taking any action, filing any claim or pleading or doing any act, and where in any such case the period had not expired at the date of the filing of the petition, the liquidator may, for the benefit of the estate, take any such action or do any such act, required of or permitted to the insurer, within a period of 60 days subsequent to the entry of an order for liquidation, or within such further period as is permitted by the agreement, or in the proceeding or by applicable law, or within such further period as is shown to the satisfaction of the court not to be unfairly prejudicial to the other party.

645.49(3) (3) Statutes of limitations on claims against insurer. The time between the filing of a petition for liquidation against an insurer and the denial of the petition shall not be considered to be a part of the time within which any action may be commenced against the insurer. Any action against the insurer that might have been commenced when the petition was filed may be commenced for at least 60 days after the petition is denied.

645.49 History History: 1979 c. 102.



645.51 Collection and list of assets.

645.51  Collection and list of assets.

645.51(1) (1)  List of assets required. As soon as practicable after the liquidation order, the liquidator shall prepare in duplicate a list of the insurer's assets. The list shall be amended or supplemented as the court requires. One copy shall be filed in the office of the clerk of the court having jurisdiction over the liquidation proceedings and one copy shall be retained for the liquidator's files. All amendments and supplements shall be similarly filed.

645.51(2) (2) Liquidation of assets. The liquidator shall reduce the assets to a degree of liquidity that is consistent with the effective execution of the liquidation as rapidly and economically as he or she can.

645.51 History History: 1979 c. 102 s. 236 (5).



645.52 Fraudulent transfers prior to petition.

645.52  Fraudulent transfers prior to petition.

645.52(1) (1)  Definition and effect. Every transfer made or suffered and every obligation incurred by an insurer within one year prior to the filing of a successful petition for rehabilitation or liquidation under this chapter is fraudulent as to then existing and future creditors if made or incurred without fair consideration, or with actual intent to hinder, delay or defraud either existing or future creditors. A transfer made or an obligation incurred by an insurer ordered to be rehabilitated or liquidated under this chapter, which is fraudulent under this section, may be avoided by the receiver, except as to a person who in good faith is a purchaser, lienor or obligee for a present fair equivalent value; and except that any purchaser, lienor or obligee, who in good faith has given a consideration less than fair for such transfer, lien or obligation, may retain the property, lien or obligation as security for repayment. The court may, on due notice, order any such transfer or obligation to be preserved for the benefit of the estate, and in that event the receiver shall succeed to and may enforce the rights of the purchaser, lienor or obligee.

645.52(2) (2) Perfection of transfers.

645.52(2)(a)(a) Personal property. A transfer of property other than real property shall be deemed to be made or suffered when it becomes so far perfected that no subsequent lien obtainable by legal or equitable proceedings on a simple contract could become superior to the rights of the transferee under s. 645.54 (3).

645.52(2)(b) (b) Real property. A transfer of real property shall be deemed to be made or suffered when it becomes so far perfected that no subsequent bona fide purchaser from the insurer could obtain rights superior to the rights of the transferee.

645.52(2)(c) (c) Equitable liens. A transfer which creates an equitable lien shall not be deemed to be perfected if there are available means by which a legal lien could be created.

645.52(2)(d) (d) Transfer not perfected prior to petition. Any transfer not perfected prior to the filing of a petition for liquidation shall be deemed to be made immediately before the filing of the successful petition.

645.52(2)(e) (e) Actual creditors unnecessary. This subsection applies whether or not there are or were creditors who might have obtained any liens or persons who might have become bona fide purchasers.

645.52(3) (3) Fraudulent reinsurance transactions. Any transaction of the insurer with a reinsurer shall be deemed fraudulent and may be avoided by the receiver under sub. (1) if:

645.52(3)(a) (a) The transaction consists of the termination, adjustment or settlement of a reinsurance contract in which the reinsurer is released from any part of its duty to pay the originally specified share of losses that had occurred prior to the time of the transaction, unless the reinsurer gives a present fair equivalent value for the release; and

645.52(3)(b) (b) Any part of the transaction took place within one year prior to the date of filing of the petition through which the receivership was commenced.



645.53 Fraudulent transfers after petition.

645.53  Fraudulent transfers after petition.

645.53(1) (1)  Effect of petition: real property. After a petition for rehabilitation or liquidation, a transfer of any of the real property of the insurer made to a person acting in good faith shall be valid against the receiver if made for a present fair equivalent value or, if not made for a present fair equivalent value, then to the extent of the present consideration actually paid therefor, for which amount the transferee shall have a lien on the property so transferred. The recording of a copy of the petition for or order of rehabilitation or liquidation with the register of deeds in the county where any real property in question is located is constructive notice of the commencement of a proceeding in rehabilitation or liquidation. The exercise by a court of the United States or any state of jurisdiction to authorize or effect a judicial sale of real property of the insurer within any county in any state shall not be impaired by the pendency of such a proceeding unless the copy is recorded in the county prior to the consummation of the judicial sale.

645.53(2) (2) Effect of petition: personal property. After a petition for rehabilitation or liquidation and before either the receiver takes possession of the property of the insurer or an order of rehabilitation or liquidation is granted:

645.53(2)(a) (a) A transfer of any of the property of the insurer, other than real property, made to a person acting in good faith shall be valid against the receiver if made for a present fair equivalent value or, if not made for a present fair equivalent value, then to the extent of the present consideration actually paid therefor, for which amount the transferee shall have a lien on the property so transferred.

645.53(2)(b) (b) A person indebted to the insurer or holding property of the insurer may, if acting in good faith, pay the indebtedness or deliver the property or any part thereof to the insurer or upon his or her order, with the same effect as if the petition were not pending.

645.53(2)(c) (c) A person having actual knowledge of the pending rehabilitation or liquidation shall be deemed not to act in good faith unless he or she has reasonable cause to believe that the petition is not well founded.

645.53(2)(d) (d) A person asserting the validity of a transfer under this section shall have the burden of proof. Except as elsewhere provided in this section, no transfer by or in behalf of the insurer after the date of the petition for liquidation by any person other than the liquidator shall be valid against the liquidator.

645.53(3) (3) Negotiability. Nothing in this chapter shall impair the negotiability of currency or negotiable instruments.

645.53 History History: 1979 c. 102 s. 236 (5), (13).



645.54 Voidable preferences and liens.

645.54  Voidable preferences and liens.

645.54(1) (1)  Preferences.

645.54(1)(a)(a) Preference defined. A preference is a transfer of any of the property of an insurer to or for the benefit of a creditor, for or on account of an antecedent debt, made or suffered by the insurer within one year before the filing of a successful petition for liquidation under this chapter the effect of which transfer may be to enable the creditor to obtain a greater percentage of his or her debt than another creditor of the same class would receive. If a liquidation order is entered while the insurer is already subject to a rehabilitation order, transfers otherwise qualifying shall be deemed preferences if made or suffered within one year before the filing of the successful petition for rehabilitation or within 2 years before the filing of the successful petition for liquidation, whichever time is shorter.

645.54(1)(b) (b) Invalidation of preferences.

645.54(1)(b)1.1. Any preference may be avoided by the liquidator, if any of the following conditions is met:

645.54(1)(b)1.a. a. The insurer was insolvent at the time of the transfer.

645.54(1)(b)1.b. b. The transfer was made within 4 months before the filing of the petition.

645.54(1)(b)1.c. c. The creditor receiving the preference or to be benefited thereby or his or her agent acting with reference thereto had reasonable cause to believe at the time when the transfer was made that the insurer was insolvent or was about to become insolvent.

645.54(1)(b)1.d. d. The creditor receiving the preference was an officer, employee, attorney or other person who was in fact in a position of comparable influence in the insurer to an officer whether or not he or she held such position, or any shareholder holding directly or indirectly more than 5% of any class of any equity security issued by the insurer, or any other person with whom the insurer did not deal at arm's length.

645.54(1)(b)2. 2. If a preference is voidable, the liquidator may recover the property or, if the property has been converted, the liquidator may recover its value from any person who has received or converted the property, except a bona fide purchaser from or lienor of the debtor's transferee for a present fair equivalent value. If the bona fide purchaser or lienor has given less than fair equivalent value, he or she shall have a lien upon the property to the extent of the consideration actually given by him or her. If a preference by way of lien or security title is voidable, the court may on due notice order the lien or title to be preserved for the benefit of the estate, in which event the lien or title shall pass to the liquidator.

645.54(1)(c) (c) Indemnifications. Any payment to which s. 611.62 (2) applies is a preference and is voidable under par. (b) if made within the time period specified in par. (a). Payments made by insurers under s. 611.62 (3) are not preferences.

645.54(2) (2) Perfection of transfers.

645.54(2)(a)(a) Personal property. A transfer of property other than real property is deemed to be made or suffered when it becomes so far perfected that no subsequent lien obtainable by legal or equitable proceedings on a simple contract could become superior to the rights of the transferee.

645.54(2)(b) (b) Real property. A transfer of real property is deemed to be made or suffered when it becomes so far perfected that no subsequent bona fide purchaser from the insurer could obtain rights superior to the rights of the transferee.

645.54(2)(c) (c) Equitable liens. A transfer which creates an equitable lien is not deemed to be perfected if there are available means by which a legal lien could be created.

645.54(2)(d) (d) Transfers not perfected prior to petition. A transfer not perfected prior to the filing of a petition for liquidation shall be deemed to be made immediately before the filing of the successful petition.

645.54(2)(e) (e) Actual creditors unnecessary. This subsection applies whether or not there are or were creditors who might have obtained liens or persons who might have become bona fide purchasers.

645.54(3) (3) Liens by legal or equitable proceedings.

645.54(3)(a)(a) Definition. A lien obtainable by legal or equitable proceedings upon a simple contract is one arising in the ordinary course of a legal or equitable proceeding upon the filing of a decree or entry of a judgment or decree in the judgment and lien docket, or upon attachment, garnishment, execution or like process, whether before, upon or after judgment or decree and whether before or upon levy. It does not include liens which under applicable law are given a special priority over other liens which are prior in time.

645.54(3)(b) (b) When liens are superior. A lien obtainable by legal or equitable proceedings could become superior to the rights of a transferee, or a purchaser could obtain rights superior to the rights of a transferee within the meaning of sub. (2), if such consequences would follow only from the lien or purchase itself, or from the lien or purchase followed by any step wholly within the control of the respective lienholder or purchaser, with or without the aid of ministerial action by public officials. Such a lien could not, however, become superior and such a purchase could not create superior rights for the purpose of sub. (2) through any acts subsequent to the obtaining of such a lien or subsequent to such a purchase which require the agreement or concurrence of any 3rd party or which require any further judicial action, or ruling.

645.54(4) (4) Twenty-one day rule. A transfer of property for or on account of a new and contemporaneous consideration which is deemed under sub. (2) to be made or suffered after the transfer because of delay in perfecting it does not thereby become a transfer for or on account of an antecedent debt if any acts required by the applicable law to be performed in order to perfect the transfer as against liens or bona fide purchasers' rights are performed within 21 days or any period expressly allowed by the law, whichever is less. A transfer to secure a future loan, if such a loan is actually made, or a transfer which becomes security for a future loan shall have the same effect as a transfer for or on account of a new and contemporaneous consideration.

645.54(5) (5) Indemnifying transfers also voidable. If any lien deemed voidable under sub. (1) (b) has been dissolved by the furnishing of a bond or other obligation, the surety on which has been indemnified directly or indirectly by the transfer of or the creation of a lien upon any property of an insurer before the filing of a petition under this chapter which results in a liquidation order, the indemnifying transfer or lien shall also be deemed voidable.

645.54(6) (6) Avoidance of lien. The property affected by any lien deemed voidable under subs. (1) (b) and (5) is discharged from the lien, and that property and any of the indemnifying property transferred to or for the benefit of a surety shall pass to the liquidator, except that the court may on due notice order the lien to be preserved for the benefit of the estate and the court may direct that a conveyance be executed which is adequate to evidence the title of the liquidator.

645.54(7) (7) Hearings to determine rights. The court shall have summary jurisdiction of any proceeding by the liquidator to hear and determine the rights of any parties under this section. Reasonable notice of any hearing in the proceeding shall be given to all parties in interest, including the obligee of a releasing bond or other like obligation. Where an order is entered for the recovery of indemnifying property in kind or for the avoidance of an indemnifying lien, the court, upon application of any party in interest, shall in the same proceeding ascertain the value of the property or lien, and if the value is less than the amount for which the property is indemnity or than the amount of the lien, the transferee or lienholder may elect to retain the property or lien upon payment of its value, as ascertained by the court, to the liquidator within such reasonable times as the court fixes.

645.54(8) (8) Surety's liability discharged. The liability of a surety under a releasing bond or other like obligation shall be discharged to the extent of the value of the indemnifying property recovered or the indemnifying lien nullified and avoided or, where the property is retained under sub. (7) to the extent of the amount paid to the liquidator.

645.54(9) (9) Setoff of new advances. If a creditor has been preferred and afterward in good faith gives the insurer further credit without security of any kind, for property which becomes a part of the insurer's estate, the amount of the new credit remaining unpaid at the time of the petition may be set off against the preference which would otherwise be recoverable from him or her.

645.54(10) (10) Reexamination of attorney fees. If an insurer, directly or indirectly, within 4 months before the filing of a successful petition for liquidation under this chapter or at any time in contemplation of a proceeding to liquidate it, pays money or transfers property to an attorney at law for services rendered or to be rendered, the transaction may be examined by the court on its own motion or shall be examined by the court on petition of the liquidator and shall be held valid only to the extent of a reasonable amount to be determined by the court, and the excess may be recovered by the liquidator for the benefit of the estate.

645.54(11) (11) Personal liability.

645.54(11)(a)(a) Every officer, manager, employee, shareholder, member, subscriber, attorney or any other person acting on behalf of the insurer who knowingly participates in giving any preference when he or she has reasonable cause to believe the insurer to be or about to become insolvent at the time of the preference shall be personally liable to the liquidator for the amount of the preference. It is permissible to infer that there is reasonable cause to so believe if the transfer was made within 4 months before the date of filing of the successful petition for liquidation.

645.54(11)(b) (b) Every person receiving any property from the insurer or the benefit thereof as a preference voidable under sub. (1) (b) is personally liable therefor and is bound to account to the liquidator.

645.54(11)(c) (c) Nothing in this subsection prejudices any other claim by the liquidator against any person.

645.54 History History: 1971 c. 260; 1979 c. 93; 1979 c. 102 ss. 209, 236 (5), (13), (20); 1993 a. 490; 1995 a. 224, 225; 2005 a. 253.



645.55 Claims of holders of void or voidable rights.

645.55  Claims of holders of void or voidable rights.

645.55(1)(1)  Disallowance for failure to surrender property. No claims of a creditor who has received or acquired a preference, lien, conveyance, transfer, assignment or encumbrance, voidable under this chapter, may be allowed unless the creditor surrenders the preference, lien, conveyance, transfer, assignment or encumbrance. If the avoidance is effected by a proceeding in which a final judgment has been entered, the claim shall not be allowed unless the money is paid or the property is delivered to the liquidator within 30 days from the date of the entering of the final judgment, except that the court having jurisdiction over the liquidation may allow further time if there is an appeal or other continuation of the proceeding.

645.55(2) (2) Time for filing. A claim allowable under sub. (1) by reason of the avoidance, whether voluntary or involuntary, of a preference, lien, conveyance, transfer, assignment or encumbrance may be filed as an excused late filing under s. 645.61 if filed within 30 days from the date of the avoidance or within the further time allowed by the court under sub. (1).

645.55 History History: 1979 c. 93, 102.



645.56 Setoffs and counterclaims.

645.56  Setoffs and counterclaims.

645.56(1) (1)  Setoffs allowed in general. Mutual debts or mutual credits between the insurer and another person in connection with any action or proceeding under this chapter shall be set off and the balance only shall be allowed or paid, except as provided in sub. (2).

645.56(2) (2) Exceptions. No setoff or counterclaim may be allowed in favor of any person where:

645.56(2)(a) (a) The obligation of the insurer to the person would not at the date of the filing of a petition for liquidation entitle the person to share as a claimant in the assets of the insurer;

645.56(2)(b) (b) The obligation of the insurer to the person was purchased by or transferred to the person with a view to its being used as a setoff;

645.56(2)(c) (c) The obligation of the person is to pay an assessment levied against the members or subscribers of the insurer, or is to pay a balance upon a subscription to the capital stock of the insurer, or is in any other way in the nature of a capital contribution; or

645.56(2)(d) (d) The obligation of the person is to pay premiums, whether earned or unearned, to the insurer.

645.56 History History: 1979 c. 93, 102.



645.57 Assessments.

645.57  Assessments.

645.57(1)(1)  Report to court. As soon as practicable but not more than 2 years from the date of an order of liquidation under s. 645.42 of an insurer issuing assessable policies, including an insurer organized under ch. 612, the liquidator shall make a report to the court setting forth:

645.57(1)(a) (a) The reasonable value of the assets of the insurer;

645.57(1)(b) (b) The insurer's probable total liabilities; and

645.57(1)(c) (c) The probable aggregate amount of the assessment necessary to pay all claims of creditors and expenses in full, including expenses of administration and costs of collecting the assessment.

645.57(2) (2) Levy of assessment.

645.57(2)(a)(a) Upon the basis of the report provided in sub. (1), including any supplements and amendments thereto, the court may levy ex parte one or more assessments against all members of the insurer who are subject to assessment.

645.57(2)(b) (b) Subject to any applicable legal limits on assessability, the aggregate assessment shall be for the amount that the sum of the probable liabilities, the expenses of administration and the estimated cost of collection of the assessment exceeds the value of existing assets, with due regard being given to assessments that cannot be collected economically.

645.57(3) (3) Order to show cause. After levy of assessment under sub. (2), the court shall issue an order directing each member who has not paid the assessment pursuant to the order to show cause why the liquidator shall not have a judgment therefor. If a member of the insurer also appears to be indebted to the insurer apart from the assessment, the court, upon application of the liquidator, may also direct the member to show cause why the member should not pay the other indebtedness. Liability for such indebtedness shall be determined in the same manner and at the same time as the liability to pay the assessment.

645.57(4) (4) Notice. The liquidator shall give notice of the order to show cause by publication if so directed by the court and by first class mail to each member liable thereunder mailed at least 20 days before the return day of the order to show cause to the member's last-known address as it appears on the records of the insurer.

645.57(5) (5) Orders and hearings.

645.57(5)(a)(a) If a member does not appear and serve duly verified objections upon the liquidator upon the return day of the order to show cause under sub. (3), the court shall make an order adjudging the member liable to the liquidator for the amount of the assessment against the member and other indebtedness, under sub. (3), together with costs.

645.57(5)(b) (b) If on such return day, the member appears and serves duly verified objections upon the liquidator, the court may hear and determine the matter or may appoint a referee to hear it and make such order as the facts warrant. Any order made by a referee under this paragraph shall have the same force and effect as if it were a judgment of the court, subject to review by the court upon application within 30 days.

645.57(6) (6) Collection. The liquidator may enforce any order or collect any judgment under sub. (5) by any lawful means.

645.57 History History: 1973 c. 22 s. 12; 1979 c. 102; 1991 a. 316.



645.58 Reinsurer's liability; arbitration clauses.

645.58  Reinsurer's liability; arbitration clauses.

645.58(1)(1)  Liability. Except as provided in this subsection and in s. 646.35 (8) (e), the amount recoverable by the liquidator from a reinsurer shall not be reduced as a result of delinquency proceedings, regardless of any provision in the reinsurance contract or other agreement. Payment made directly to an insured or other creditor shall not diminish the reinsurer's obligation to the insurer's estate except when any of the following applies:

645.58(1)(a) (a) The reinsurance contract or other agreement specifically provides for another payee of the reinsurance in the event of delinquency proceedings, payment is made to the other payee, and the payment operates to extinguish the liability of the ceding insurer to the extent of the payment made by the reinsurer.

645.58(1)(b) (b) The reinsurer has assumed policy obligations of the ceding insurer as direct obligations of the reinsurer, payment is made to the payees under the policies, and the assumption operates to extinguish the liability of the ceding insurer to the extent assumed.

645.58(2) (2) Arbitration. After December 31, 1989, a domestic insurer may not enter into a reinsurance contract that contains an arbitration provision permitting its reinsurer to require arbitration of an action on or related to the contract when the domestic insurer is subject to a delinquency proceeding under this subchapter.

645.58 History History: 1989 a. 23; 2003 a. 44, 261.



645.59 Uncollected, unearned premiums.

645.59  Uncollected, unearned premiums. An agent or broker who is a resident of this state is not liable to the liquidator of a domestic or foreign insurer for the amount of any uncollected, unearned premium.

645.59 History History: 1987 a. 325.



645.60 Applicability of claims settlement provisions to loss claims.

645.60  Applicability of claims settlement provisions to loss claims. Sections 645.46 (18), 645.61 (2) and (3), 645.63 (1), (3), (4) and (6), 645.64 (3), 645.65, 645.71, 645.86 and 645.87 (2) do not apply to those loss claims that are subject to ch. 646 or to corresponding laws of other states that conform to s. 646.60 (1). In addition, ss. 645.61 (1), 645.62 (1), 645.63 (2), 645.64 (1), (2) and (4), 645.83 (3) and 645.87 (1) do not apply to those loss claims under contracts subject to s. 646.35 or to corresponding laws of other states that conform to ss. 646.35 and 646.60 (1).

645.60 History History: 1979 c. 109; 1985 a. 216.



645.61 Filing of claims.

645.61  Filing of claims.

645.61(1)(1)  Deadline for filing. Proof of all claims must be filed with the liquidator in the form required by s. 645.62 on or before the last day for filing specified in the notice required under s. 645.47, except that proof of claims under s. 645.68 (9) to (11) need not be filed at all, and proof of claims for unearned premiums and claims for cash surrender values or other investment values in life insurance and annuities need not be filed unless the liquidator expressly so requires.

645.61(2) (2) Excused late filings. For a good cause shown, the liquidator shall recommend and the court shall permit a claimant making a late filing to share in dividends, whether past or future, as if the claim were not late, to the extent that any such payment will not prejudice the orderly administration of the liquidation. Good cause includes but is not limited to the following:

645.61(2)(a) (a) That existence of a claim was not known to the claimant and which the claimant filed within 30 days after learning of it;

645.61(2)(b) (b) That a claim for unearned premiums or for cash surrender values or other investment values in life insurance or annuities which was not required to be filed was omitted from the liquidator's recommendations to the court under s. 645.71, and that it was filed within 30 days after the claimant learned of the omission;

645.61(2)(c) (c) That a transfer to a creditor was avoided under ss. 645.52 to 645.54 or was voluntarily surrendered under s. 645.55, and that the filing satisfies the conditions of s. 645.55;

645.61(2)(d) (d) That valuation under s. 645.67 of security held by a secured creditor shows a deficiency, which is filed within 30 days after the valuation; and

645.61(2)(e) (e) That a claim was contingent and became absolute, and was filed within 30 days after it became absolute.

645.61(3) (3) Unexcused late filings. The liquidator may consider any claim filed late which is not covered by sub. (2), and permit it to receive dividends, other than the first dividend, which are subsequently declared on any claims of the same or lower priority if the payment does not prejudice the orderly administration of the liquidation. The late-filing claimant shall receive, at each distribution, the same percentage of the amount allowed on the late claim as is then being paid to other claimants of the same priority plus the same percentage of the amount allowed on the late claim as is then being paid to claimants of any lower priority. This shall continue until the late claim has been paid in full.

645.61(4) (4) Filing of claims by funds. Claims by funds under s. 646.33 and corresponding provisions of funds of other jurisdictions that satisfy s. 646.60 (1) (b) shall be filed periodically by the funds pursuant to rules promulgated by the commissioner.

645.61 History History: 1971 c. 260; 1979 c. 93, 102, 109.



645.62 Proof of claim.

645.62  Proof of claim.

645.62(1)(1)  Contents of proof of claim.

645.62(1)(a)(a) Unless otherwise prescribed by the liquidator, a proof of claim shall consist of a verified statement that includes all of the following that are applicable:

645.62(1)(a)1. 1. The particulars of the claim, including the consideration given for it.

645.62(1)(a)2. 2. The identity and amount of the security on the claim.

645.62(1)(a)3. 3. The payments made on the debt, if any.

645.62(1)(a)4. 4. That the sum claimed is justly owing and that there is no setoff, counterclaim or defense to the claim.

645.62(1)(a)5. 5. Any right of priority of payment or other specific right asserted by the claimant.

645.62(1)(a)6. 6. A copy of any written instrument which is the foundation of the claim.

645.62(1)(a)7. 7. In the case of any 3rd-party claim based on a liability policy issued by the insurer, a conditional release of the insured pursuant to s. 645.64 (1).

645.62(1)(a)8. 8. The name and address of the claimant and the attorney, if any, who represents the claimant.

645.62(1)(b) (b) No claim need be considered or allowed if it does not contain all the information under par. (a) which may be applicable. The liquidator may require that a prescribed form be used and may require that other information and documents be included.

645.62(2) (2) Supplementary information. At any time the liquidator may request the claimant to present information or evidence supplementary to that required under sub. (1), and may take testimony under oath, require production of affidavits or depositions or otherwise obtain additional information or evidence.

645.62(3) (3) Conclusiveness of judgments. No judgment or order against an insured or the insurer entered after the filing of a successful petition for liquidation and no judgment or order against an insured or the insurer entered at any time by default or by collusion need be considered as evidence of liability or of the amount of damages. No judgment or order against an insured or the insurer entered within 4 months before the filing of the petition need be considered as evidence of liability or of the amount of damages.

645.62 History History: 1979 c. 102, 110; 1989 a. 23; 2005 a. 253.



645.63 Special claims.

645.63  Special claims.

645.63(1)(1)  Claims contingent on judgments. The claim of a 3rd party which is contingent only on the party's first obtaining a judgment against the insured shall be considered and allowed as if there were no such contingency.

645.63(2) (2) Claims under terminated policies. Any claim that would have become absolute if there had been no termination of coverage under s. 645.43, and which was not covered by insurance acquired to replace the terminated coverage, shall be allowed as if the coverage had remained in effect, unless at least 10 days before the insured event occurred either the claimant had actual notice of the termination or notice was mailed to the claimant as prescribed by s. 645.47 (1) or 645.48 (1). If allowed the claim shall share in distributions under s. 645.68 (8).

645.63(3) (3) Other contingent claims. A claim may be allowed even if contingent, if it is filed in accordance with s. 645.61 (2). It may be allowed and may participate in all dividends declared after it is filed, to the extent that it does not prejudice the orderly administration of the liquidation.

645.63(4) (4) Immature claims. Claims that are due except for the passage of time shall be treated as absolute claims are treated, except that where justice requires the court may order them discounted at the legal rate of interest.

645.63(5) (5) Claims under security fund. The board of the insurance security fund shall file a claim with the liquidator for all claims to which the fund has been subrogated under s. 646.33 (1).

645.63(6) (6) Claims under employment contracts with directors and others. Claims made under employment contracts by directors, principal officers or persons in fact performing similar functions or having similar powers are limited to payment for services rendered prior to the issuance of any order of rehabilitation or liquidation under s. 645.32 or 645.42.

645.63 History History: 1971 c. 260; 1979 c. 102 ss. 215, 236 (24); 1979 c. 109.

645.63 Annotation Sub. (1) governs technically contingent claims of 3rd parties, sub. (2) governs truly contingent claims, and sub. (3) governs other contingent claims, including technically contingent claims of those who are not 3rd parties. Bell Captain North v. Anderson, 112 Wis. 2d 396, 332 N.W.2d 860 (Ct. App. 1983).



645.64 Special provisions for 3rd-party claims.

645.64  Special provisions for 3rd-party claims.

645.64(1)(1)  Third party's claim. Whenever any 3rd party asserts a cause of action against an insured of an insurer in liquidation, the 3rd party may file a claim with the liquidator. The filing of the claim shall release the insured's liability to the 3rd party on that cause of action in the amount of the applicable policy limit, but the liquidator shall also insert in any form used for the filing of 3rd-party claims appropriate language to constitute such a release. The release shall be void if the insurance coverage is avoided by the liquidator.

645.64(2) (2) Insured's claim. Whether or not the 3rd party files a claim, the insured may file a claim on his or her own behalf in the liquidation. If the insured fails to file a claim by the date for filing claims specified in the order of liquidation or within 60 days after mailing of the notice required by s. 645.47 (1) (b), whichever is later, the insured is an unexcused late filer.

645.64(3) (3) Procedure for insured's claim.

645.64(3)(a)(a) The liquidator shall make recommendations to the court under s. 645.71 for the allowance of an insured's claim under sub. (2) after consideration of the probable outcome of any pending action against the insured on which the claim is based, the probable damages recoverable in the action and the probable costs and expenses of defense. After allowance by the court, the liquidator shall withhold any dividends payable on the claim, pending the outcome of litigation and negotiation with the insured. Whenever it seems appropriate, the liquidator shall reconsider the claim on the basis of additional information and amend the recommendations to the court. The insured shall be afforded the same notice and opportunity to be heard on all changes in the recommendation as in its initial determination. The court may amend its allowance as it thinks appropriate.

645.64(3)(b) (b) As claims against the insured are settled or barred, the insured shall be paid from the amount withheld the same percentage dividend as was paid on other claims of like priority, based on the lesser of the following:

645.64(3)(b)1. 1. The amount actually recovered from the insured by action or paid by agreement plus the reasonable costs and expenses of defense.

645.64(3)(b)2. 2. The amount allowed on the claims by the court.

645.64(3)(c) (c) After all claims are settled or barred, any sum remaining from the amount withheld shall revert to the undistributed assets of the insurer. Delay in final payment under this subsection shall not be a reason for unreasonable delay of final distribution and discharge of the liquidator.

645.64(4) (4) Multiple claims. If several claims founded upon one policy are filed, whether by 3rd parties or as claims by the insured under this section, and the aggregate allowed amount of the claims to which the same limit of liability in the policy is applicable exceeds that limit, each claim as allowed shall be reduced in the same proportion so that the total equals the policy limit. Claims by the insured shall be evaluated as in sub. (3). If any insured's claim is subsequently reduced under sub. (3), the amount thus freed shall be apportioned ratably among the claims that have been reduced under this subsection.

645.64 History History: 1979 c. 102; 1995 a. 225; 2005 a. 253.

645.64 Annotation Third parties and insureds are not required to file their claims with the liquidator. Riley v. Heil, 624 F. Supp. 695 (1985)



645.65 Disputed claims.

645.65  Disputed claims.

645.65(1)(1)  Notice of rejection and request for hearing. When a claim is denied in whole or in part by the liquidator, written notice of the determination and of the right to object shall be given promptly to the claimant and the claimant's attorney by first class mail at the address shown in the proof of claim. Within 60 days from the mailing of the notice, the claimant may file objections with the court. If objections are not filed within that period, the claimant may not further object to the determination.

645.65(2) (2) Notice of hearing. Whenever objections are filed with the court, the liquidator shall ask the court for a hearing as soon as practicable and give notice of the hearing by first class mail to the claimant or the claimant's attorney and to any other persons directly affected, not less than 10 nor more than 20 days before the date of the hearing. The matter may be heard by the court or by a court-appointed referee.

645.65 History History: 1979 c. 93, 102; 1991 a. 316.



645.66 Claims of surety.

645.66  Claims of surety. Whenever a creditor whose claim against an insurer is secured in whole or in part by the undertaking of another person fails to prove and file that claim, the other person may do so in the creditor's name, and is subrogated to the rights of the creditor, whether the claim has been filed by the creditor or by the other person in the creditor's name, to the extent that the other person discharges the undertaking. In the absence of an agreement with the creditor to the contrary, the other person shall not be entitled to any dividend until the amount paid to the creditor on the undertaking plus the dividends paid on the claim from the insurer's estate to the creditor equals the amount of the entire claim of the creditor. Any excess received by the creditor shall be held in trust for such other person.

645.66 History History: 1979 c. 93, 102, 177.



645.67 Secured creditors' claims.

645.67  Secured creditors' claims.

645.67(1) (1) The value of any security held by a secured creditor shall be determined in one of the following ways, as the court directs:

645.67(1)(a) (a) By converting the same into money according to the terms of the agreement pursuant to which the security was delivered to such creditor;

645.67(1)(b) (b) By agreement, arbitration, compromise or litigation between the creditor and the liquidator.

645.67(2) (2) The determination shall be under the supervision and control of the court. The amount so determined shall be credited upon the secured claim, and any deficiency shall be treated as an unsecured claim. If the claimant surrenders his or her security to the liquidator, the entire claim shall be allowed as if unsecured.

645.67 History History: 1979 c. 102 s. 236 (13).



645.68 Order of distribution.

645.68  Order of distribution. The order of distribution of claims from the insurer's estate shall be as stated in this section. The first $50 of the amount allowed on each claim in the classes under subs. (3) to (6), except for claims of the federal government under subs. (3) and (3c), shall be deducted from the claim and included in the class under sub. (8). Claims may not be cumulated by assignment to avoid application of the $50 deductible provision. Subject to the $50 deductible provision, every claim in each class shall be paid in full or adequate funds retained for the payment before the members of the next class receive any payment. No subclasses shall be established within any class. That portion of any loss for which indemnification is provided by other benefits or advantages recovered or recoverable by the claimant shall not be included in the classes under subs. (3) and (3m), other than benefits or advantages recovered or recoverable in discharge of familial obligations of support or by way of succession at death or as proceeds of life insurance, or as gratuities. No payment made by an employer to an employee shall be treated as a gratuity. The claims described in s. 645.69 are among the claims not subject to subs. (3) and (3m).

645.68(1) (1) Administration costs. The costs and expenses of administration, including but not limited to the following: the actual and necessary costs of preserving or recovering the assets of the insurer; compensation for all services rendered in the liquidation; any necessary filing fees; the fees and mileage payable to witnesses; and reasonable attorney fees.

645.68(3) (3) Loss claims. All claims under policies for losses incurred, including 3rd-party claims and federal, state, and local government claims, except the first $200 of losses otherwise payable to any claimant under this subsection other than the federal government. All claims under life insurance and annuity policies, whether for death proceeds, annuity proceeds, or investment values, shall be treated as loss claims. Claims may not be cumulated by assignment to avoid application of the $200 deductible provision.

645.68(3c) (3c) Federal government claims and interest. Claims of the federal government not included under sub. (3), and interest at the legal rate compounded annually on all claims in the class under this subsection, and on all claims of the federal government in the class under sub. (3), from the date of the petition for liquidation or the date on which the claim becomes due, whichever is later, until the date on which the dividend is declared.

645.68(3m) (3m) Certain injury claims. Claims against the insurer that are not under policies and that are for liability for bodily injury or for injury to or destruction of tangible property.

645.68(3r) (3r) Wages.

645.68(3r)(a)(a) Debts due to employees for services performed, not to exceed $1,000 to each employee which have been earned within one year before the filing of the petition for liquidation. Officers shall not be entitled to the benefit of this priority.

645.68(3r)(b) (b) Such priority shall be in lieu of any other similar priority authorized by law as to wages or compensation of employees.

645.68(3r)(c) (c) Notwithstanding pars. (a) and (b) and subs. (3), (3c) and (3m), if there are no claims of the federal government, the claims in the class under this subsection shall have priority over all claims in the classes under subs. (3) to (11).

645.68(4) (4) Unearned premiums and small loss claims. Claims under nonassessable policies for unearned premiums or other premium refunds and the first $200 of loss excepted by the deductible provision in sub. (3).

645.68(5) (5) Residual classification. All other claims, including claims of any state or local government, not falling within other classes under this section and claims described in s. 645.69. Claims, including those of any state or local governmental body, for a penalty or forfeiture, shall be allowed in this class only to the extent of the pecuniary loss sustained from the act, transaction or proceeding out of which the penalty or forfeiture arose, with reasonable and actual costs occasioned thereby. The remainder of such claims shall be postponed to the class of claims under sub. (8).

645.68(6) (6) Judgments. Claims based solely on judgments. If a claimant files a claim and bases it both on the judgment and on the underlying facts, the claim shall be considered by the liquidator who shall give the judgment such weight as he or she deems appropriate. The claim as allowed shall receive the priority it would receive in the absence of the judgment. If the judgment is larger than the allowance on the underlying claim, the remaining portion of the judgment shall be treated as if it were a claim based solely on a judgment.

645.68(7) (7) Interest on claims already paid. Interest at the legal rate compounded annually on all claims in the classes under subs. (1) to (6), except for claims of the federal government in the classes under subs. (3) and (3c), from the date of the petition for liquidation or the date on which the claim becomes due, whichever is later, until the date on which the dividend is declared. The liquidator, with the approval of the court, may make reasonable classifications of claims for purposes of computing interest, may make approximate computations and may ignore certain classifications and time periods that are trifling.

645.68(8) (8) Miscellaneous subordinated claims. The remaining claims or portions of claims not already paid, with interest as in sub. (7):

645.68(8)(a) (a) Except for claims of the federal government under subs. (3) and (3c), the first $50 of each claim in the classes under subs. (3) to (6) subordinated under this section.

645.68(8)(b) (b) Claims under s. 645.63 (2).

645.68(8)(c) (c) Claims subordinated by s. 645.90.

645.68(8)(d) (d) Claims filed late.

645.68(8)(e) (e) Portions of claims subordinated under sub. (5).

645.68(8)(f) (f) Claims or portions of claims payment of which is provided by other benefits or advantages recovered or recoverable by the claimant.

645.68(8)(g) (g) Any indemnification recovered as a voidable preference under s. 645.54 (1) (c).

645.68(9) (9) Bonds. The claims of the holders of bonds, under s. 611.33 (2) (a), 613.33 (1) or 614.33, including interest thereon.

645.68(10) (10) Contribution notes. The claims of the holders of contribution notes under ss. 611.33 (2) (b), 613.33 (2) and 614.33, including interest thereon.

645.68(11) (11) Proprietary claims. The claims of shareholders or other owners, including policyholders of a mutual insurance corporation within the limits of s. 645.72 (2).

645.68 History History: 1971 c. 260; 1979 c. 93; 1979 c. 102 s. 236 (5); 1979 c. 110; 1989 a. 23, 359; 1993 a. 490; 1999 a. 30; 2005 a. 253.

645.68 Annotation The priority system set forth in this section provides inflexible and cumbersome rules concerning the order of distribution of claims, and therefore, requiring its application to insurer rehabilitation would be contrary to the stated purpose of rehabilitation proceedings. Applying well-established principles of statutory construction, this section cannot be reasonably interpreted to apply to insurer rehabilitation proceedings. Nickel v. Wells Fargo Bank, 2013 WI App 129, ___ Wis. 2d ___, ___ N.W.2d ___, 10-2022.



645.69 Claims for certain health care costs.

645.69  Claims for certain health care costs. Unless a lower class is applicable, a claim is included among the claims that are subject to the classification under s. 645.68 (5) if the claim is any of the following:

645.69(1) (1) A claim against a health maintenance organization insurer or an insurer described in s. 609.91 (1m) or (1p) for health care costs, as defined in s. 609.01 (1j), for which an enrollee, as defined in s. 609.01 (1d), policyholder or insured of the health maintenance organization insurer or other insurer is not liable under ss. 609.91 to 609.935.

645.69(2) (2) A claim for health care costs, as defined in s. 609.01 (1j), for which an enrollee, as defined in s. 609.01 (1d), or policyholder of a health maintenance organization is not liable for any reason.

645.69 History History: 1989 a. 23; 1997 a. 237; 2009 a. 342.



645.71 Liquidator's recommendations to the court.

645.71  Liquidator's recommendations to the court.

645.71(1)(1)  Recommended claims. The liquidator shall review all claims duly filed in the liquidation and shall make all further investigation deemed necessary by the liquidator. The liquidator may compound, compromise or in any other manner negotiate the amount for which claims will be recommended to the court. Unresolved disputes shall be determined under s. 645.65. As often as practicable, the liquidator shall present to the court reports of claims against the insurer with his or her recommendations. The liquidator shall notify claimants of the liquidator's recommendations. The reports shall include the name and address of each claimant, the particulars of the claim and the amount of the claim finally recommended, if any. As soon as reasonably possible after the last day for filing claims, the liquidator shall present a list of all claims not already reported. If the insurer has issued annuities or life insurance policies, the liquidator shall report the persons to whom, according to the records of the insurer, amounts are owed as cash surrender values or other investment values and the amounts owed. If the insurer has issued policies on the advance premium plan, the liquidator shall report the persons to whom, according to the records of the insurer, unearned premiums are owed and the amounts owed.

645.71(2) (2) Allowance of claims. The court may approve, disapprove or modify any report on claims by the liquidator, except that the liquidator's agreements with other parties shall be final and binding on the court on claims of any size settled for $500 or less. No claim under a policy of insurance may be allowed for an amount in excess of the applicable policy limits.

645.71 History History: 1979 c. 93, 102.



645.72 Distribution of assets.

645.72  Distribution of assets.

645.72(1) (1)  Payments to creditors. Subject to ch. 646 and under the direction of the court, the liquidator shall pay dividends as promptly as possible to security funds under sub. (2) and to other creditors in a manner that will assure the proper recognition of priorities and a reasonable balance between the expeditious completion of the liquidation and the protection of unliquidated and undetermined claims, including 3rd-party claims. Distribution of assets in kind may be made at valuations set by agreement between the liquidator and the creditor and approved by the court.

645.72(2) (2) Payment of dividends to security funds. The liquidator shall pay dividends to security funds under sub. (1) to satisfy their subrogation claims under s. 646.33 or similar laws of other states, if the claims have been filed pursuant to rules established under s. 645.61 (4). The total dividends to security funds paid under this subsection may not exceed the total of the claims properly made by the funds under s. 645.61 (4). The liquidator shall pay dividends as frequently as practicable and in sums as large as possible without sacrificing of asset values by untimely disposition or inequitable allocation of available assets among the subrogated funds. The liquidator may protect against inequitable allocations by making payments to funds subject to binding agreements by the funds to repay any portions of the dividends found later to be in excess of an equitable allocation. If assets are available, the liquidator may also lend to security funds, subject to court approval.

645.72(3) (3) Reports to the court. The liquidator shall report to the court within 120 days after the issuance of the liquidation order under s. 645.42, and every 3 months thereafter, on the status of the assets and the payment of dividends and loans under sub. (2). The court may order the liquidator to pay dividends to security funds under sub. (2) more expeditiously to minimize the need for assessments under s. 646.51.

645.72(4) (4) Excess assets.

645.72(4)(a)(a) Upon liquidation of a domestic mutual insurance company, any assets held in excess of its liabilities and the amounts which may be paid to its members as provided under sub. (4) (b) shall be paid into the state treasury to the credit of the common school fund.

645.72(4)(b) (b) The maximum amount payable upon liquidation to any member for and on account of his or her membership in a domestic mutual insurance company, in addition to the insurance benefits promised in the policy, shall be the total of all premium payments made by the member with interest at the legal rate compounded annually.

645.72 History History: 1979 c. 102 s. 236 (13); 1979 c. 109 ss. 9 to 11, 16; 2005 a. 253.



645.73 Unclaimed and withheld funds.

645.73  Unclaimed and withheld funds.

645.73(1) (1)  Unclaimed funds. The liquidator, as provided in ch. 177, shall report and deliver to the secretary of revenue all unclaimed funds subject to distribution remaining in the liquidator's hands when he or she is ready to apply to the court for discharge, including the amount distributable to any creditor, shareholder, member or other person who is unknown or cannot be found or who is under disability with no person legally competent to receive a distributive share.

645.73(2) (2) Withheld funds. All funds withheld under s. 645.64 and not distributed shall upon discharge of the liquidator be deposited with the secretary of revenue and paid by the secretary in accordance with s. 645.64. Any sums remaining which under s. 645.64 would revert to the undistributed assets of the insurer shall be transferred to the secretary of revenue and become the property of the state under sub. (1), unless the commissioner petitions the court to reopen the liquidation under s. 645.75.

645.73 History History: 1979 c. 102 ss. 220, 236 (23); 1983 a. 408; 2013 a. 20.



645.74 Termination of proceedings.

645.74  Termination of proceedings.

645.74(1) (1)  Liquidator's application. When all assets justifying the expense of collection and distribution have been collected and distributed under this chapter, the liquidator shall apply to the court for discharge. The court may grant the discharge and make any other orders deemed appropriate, including an order to transfer to the state treasury for the common school fund any remaining funds that are uneconomic to distribute.

645.74(2) (2) Application by others. Any other person may apply to the court at any time for an order under sub. (1). If the application is denied, the applicant shall pay the costs and expenses of the liquidator in resisting the application, including a reasonable attorney's fee.



645.75 Reopening liquidation.

645.75  Reopening liquidation. After the liquidation proceeding has been terminated and the liquidator discharged, the commissioner or other interested party may at any time petition the court to reopen the proceedings for good cause, including the discovery of additional assets. If the court is satisfied that there is justification for reopening, it shall so order.



645.76 Disposition of records during and after termination of liquidation.

645.76  Disposition of records during and after termination of liquidation. Records of any insurer in the process of liquidation or completely liquidated under this chapter shall be disposed of by the public records board in the same manner as state records under s. 16.61.

645.76 History History: 1979 c. 93; 1981 c. 350 s. 13; 1985 a. 180 s. 30m; 1987 a. 147 s. 25; 1995 a. 27.

645.76 Annotation Legislative Council Note, 1979: This section makes disposition of the records of insurers subject to liquidation under this chapter subject to the procedures established in s. 16.61, a system which did not exist at the time the former s. 645.76 was created. [Bill 20-S]



645.77 External audit of receiver's books.

645.77  External audit of receiver's books. The court in which the proceeding is pending may, as it deems desirable, cause audits to be made of the books of the commissioner relating to any receivership established under this chapter, and a report of each audit shall be filed with the commissioner and with the court. The books, records and other documents of the receivership shall be made available to the auditor at any time without notice. The expense of each audit shall be considered a cost of administration of the receivership.



645.81 Conservation of property of foreign or alien insurers found in this state.

645.81  Conservation of property of foreign or alien insurers found in this state.

645.81(1) (1)  Grounds for petition. If a domiciliary liquidator has not been appointed, the commissioner may apply to the circuit court for Dane County by verified petition for an order directing him or her to conserve the property of an alien insurer not domiciled in this state or a foreign insurer on any one or more of the following grounds:

645.81(1)(a) (a) Any of the grounds in s. 645.31;

645.81(1)(b) (b) Any of the grounds in s. 645.41;

645.81(1)(c) (c) That any of its property has been sequestered by official action in its domiciliary state, or in any other state;

645.81(1)(d) (d) That enough of its property has been sequestered in a foreign country to give reasonable cause to fear that the insurer is or may become insolvent;

645.81(1)(e) (e) That its certificate of authority to do business in this state has been revoked or that none was ever issued, and that there are residents of this state with outstanding claims or outstanding policies.

645.81(2) (2) Terms of order. The court may issue the order in whatever terms it considers appropriate. The recording of the order with any register of deeds in this state imparts the same notice as a deed, bill of sale or other evidence of title recorded with that register of deeds.

645.81(3) (3) Transformation to liquidation or ancillary receivership. The conservator may at any time petition for and the court may grant an order under s. 645.82 to liquidate the assets of a foreign or alien insurer under conservation or, if appropriate, for an order under s. 645.84 to be appointed ancillary receiver.

645.81(4) (4) Order to return to company. The conservator may at any time petition the court for an order terminating conservation of an insurer. If the court finds that the conservation is no longer necessary, it shall order that the insurer be restored to possession of its property and the control of its business. The court may also make such finding and issue such order at any time upon its own motion.

645.81 History History: 1979 c. 102 s. 236 (20); 1993 a. 301; 1995 a. 225.



645.82 Liquidation of property of foreign or alien insurers found in this state.

645.82  Liquidation of property of foreign or alien insurers found in this state.

645.82(1) (1)  Grounds for petition. If no domiciliary receiver has been appointed, the commissioner may apply to the circuit court for Dane County by verified petition for an order directing the commissioner to liquidate the assets found in this state of a foreign insurer or an alien insurer not domiciled in this state, on any of the following grounds:

645.82(1)(a) (a) Any of the grounds in s. 645.31.

645.82(1)(b) (b) Any of the grounds in s. 645.41.

645.82(1)(c) (c) Any of the grounds in s. 645.81.

645.82(2) (2) Terms of order. If it appears to the court that the best interests of creditors, policyholders and the public so require, the court may issue an order to liquidate in whatever terms it considers appropriate. The recording of the order with any register of deeds in this state imparts the same notice as a deed, bill of sale or other evidence of title filed or recorded with that register of deeds.

645.82(3) (3) Conversion to ancillary proceeding. If a domiciliary liquidator is appointed in a reciprocal state while a liquidation is proceeding under this section, the liquidator under this section shall thereafter act as ancillary receiver under s. 645.84. If a domiciliary liquidator is appointed in a nonreciprocal state while a liquidation is proceeding under this section, the liquidator under this section may petition the court for permission to act as ancillary receiver under s. 645.84.

645.82(4) (4) Federal receivership. On the same grounds as are specified in sub. (1), the commissioner may petition any appropriate federal district court to be appointed receiver to liquidate that portion of the insurer's assets and business over which the court will exercise jurisdiction, or any lesser part thereof that the commissioner deems desirable for the protection of the policyholders and creditors in this state. The commissioner may accept appointment as federal receiver if another person files a petition.

645.82 History History: 1979 c. 102 s. 236 (21); 1993 a. 301.



645.83 Foreign domiciliary receivers in other states.

645.83  Foreign domiciliary receivers in other states.

645.83(1)(1)  Property rights and title: reciprocal state. The domiciliary liquidator of an insurer domiciled in a reciprocal state shall be vested by operation of law with the title to all of the property, contracts and rights of action, and all of the books, accounts and other records of the insurer located in this state. The date of vesting shall be the date of the filing of the petition, if that date is specified by the domiciliary law for the vesting of property in the domiciliary state; otherwise, the date of vesting shall be the date of entry of the order directing possession to be taken. The domiciliary liquidator shall have the immediate right to recover balances due from agents and to obtain possession of the books, accounts and other records of the insurer located in this state. The domiciliary liquidator may also recover the other assets of the insurer located in this state, subject to s. 645.84 (2).

645.83(2) (2) Property rights and title: state not a reciprocal state. If a domiciliary liquidator is appointed for an insurer not domiciled in a reciprocal state, the commissioner of this state shall be vested by operation of law with the title to all of the property, contracts and rights of action, and all of the books, accounts and other records of the insurer located in this state, at the same time that the domiciliary liquidator is vested with title in the domicile. The commissioner of this state may petition for a conservation or liquidation order under s. 645.81 or 645.82, or for an ancillary receivership under s. 645.84, or after approval by the circuit court for Dane County may transfer title to the domiciliary liquidator, as the interests of justice and the equitable distribution of the assets require.

645.83(3) (3) Filing claims. Claimants residing in this state may file claims with the liquidator or ancillary receiver, if any, in this state or with the domiciliary liquidator, if the domiciliary law permits. The claims must be filed on or before the last date fixed for the filing of claims in the domiciliary liquidation proceedings.

645.83 History History: 1979 c. 102.



645.84 Ancillary formal proceedings.

645.84  Ancillary formal proceedings.

645.84(1) (1)  Appointment of ancillary receiver in this state. If a domiciliary liquidator has been appointed for an insurer not domiciled in this state, the commissioner shall file a petition with the circuit court for Dane County requesting appointment as ancillary receiver in this state:

645.84(1)(a) (a) If the commissioner finds that there are sufficient assets of the insurer located in this state to justify the appointment of an ancillary receiver;

645.84(1)(b) (b) If 10 or more persons resident in this state having claims against the insurer file a petition with the commissioner requesting appointment of an ancillary receiver; or

645.84(1)(c) (c) If the protection of creditors or policyholders in this state so requires.

645.84(2) (2) Terms of order. The court may issue an order appointing an ancillary receiver in whatever terms it considers appropriate. The recording of the order with any register of deeds in this state imparts the same notice as a deed, bill of sale or other evidence of title filed or recorded with that register of deeds.

645.84(3) (3) Property rights and title: ancillary receivers in this state. When a domiciliary liquidator has been appointed in a reciprocal state, the ancillary receiver appointed in this state under sub. (1) shall have the sole right to recover all the assets of the insurer in this state not already recovered by the domiciliary liquidator, except that the domiciliary liquidator shall be entitled to and have the sole right to recover balances due from agents and the books, accounts and other records of the insurer. The ancillary receiver shall have the right to recover balances due from agents and books, accounts and other records of the insurer, if such action is necessary to protect the assets because of inaction by the domiciliary liquidator. The ancillary receiver shall, as soon as practicable, liquidate from their respective securities those special deposit claims and secured claims which are proved and allowed in the ancillary proceedings in this state, and shall pay the necessary expenses of the proceedings. The ancillary receiver shall promptly transfer all remaining assets to the domiciliary liquidator. Subject to this section, the ancillary receiver and the ancillary receiver's deputies shall have the same powers and be subject to the same duties with respect to the administration of assets as a liquidator of an insurer domiciled in this state.

645.84(4) (4) Property rights and title: foreign ancillary receivers. When a domiciliary liquidator has been appointed in this state, ancillary receivers appointed in reciprocal states shall have, as to assets and books, accounts and other records located in their respective states, corresponding rights and powers to those prescribed in sub. (3) for ancillary receivers appointed in this state.

645.84 History History: 1979 c. 102 ss. 222, 236 (6); 1993 a. 301.



645.85 Ancillary summary proceedings.

645.85  Ancillary summary proceedings. The commissioner in his or her sole discretion may institute proceedings under ss. 645.21 to 645.23 at the request of the commissioner or other appropriate official of the domiciliary state of any nondomestic insurer having property located in this state.

645.85 History History: 1979 c. 102.



645.86 Claims of nonresidents against insurers domiciled in this state.

645.86  Claims of nonresidents against insurers domiciled in this state.

645.86(1)(1)  Filing claims. In a liquidation proceeding begun in this state against an insurer domiciled in this state, claimants residing in foreign countries or in states not reciprocal states must file claims in this state, and claimants residing in reciprocal states may file claims either with the ancillary receivers, if any, in their respective states, or with the domiciliary liquidator. Claims must be filed on or before the last dates fixed for the filing of claims in the domiciliary liquidation proceeding.

645.86(2) (2) Proving claims. Claims belonging to claimants residing in reciprocal states may be proved either in the liquidation proceeding in this state as provided in this chapter, or in ancillary proceedings, if any, in the reciprocal states. If notice of the claim and opportunity to appear and be heard is afforded the domiciliary liquidator of this state as provided in s. 645.87 with respect to ancillary proceedings in this state, the final allowance of claims by the courts in ancillary proceedings in reciprocal states shall be conclusive as to amount and as to priority against special deposits or other security located in the ancillary states, but shall not be conclusive with respect to priorities against general assets under s. 645.68.



645.87 Claims of residents against insurers domiciled in reciprocal states.

645.87  Claims of residents against insurers domiciled in reciprocal states.

645.87(1) (1)  Filing claims. In a liquidation proceeding in a reciprocal state against an insurer domiciled in that state, claimants against the insurer who reside within this state may file claims either with the ancillary receiver, if any, in this state, or with the domiciliary liquidator. Claims must be filed on or before the last dates fixed for the filing of claims in the domiciliary liquidation proceeding.

645.87(2) (2) Proving claims. Claims belonging to claimants residing in this state may be proved either in the domiciliary state under the law of that state or in ancillary proceedings, if any, in this state. If a claimant elects to prove his or her claim in this state, the claimant shall file the claim with the court in the manner provided in ss. 645.61 and 645.62. The ancillary receiver shall make his or her recommendation to the court as under s. 645.71. The ancillary receiver also shall arrange a date for hearing if necessary under s. 645.65 and shall give notice to the liquidator in the domiciliary state, either by registered mail or by personal service at least 40 days prior to the date set for hearing. If the domiciliary liquidator, within 30 days after the giving of such notice, gives notice in writing to the ancillary receiver and to the claimant, either by registered mail or by personal service, of his or her intention to contest the claim, the domiciliary liquidator shall be entitled to appear or to be represented in any proceeding in this state involving the adjudication of the claim. The final allowance of the claim by the courts of this state shall be accepted as conclusive as to amount and as to priority against special deposits or other security located in this state.

645.87 History History: 1979 c. 102.



645.88 Attachment, garnishment and levy of execution.

645.88  Attachment, garnishment and levy of execution. During the pendency in this or any other state of a liquidation proceeding, whether called by that name or not, no action or proceeding that is in the nature of an attachment, garnishment or levy of execution or that would interfere with proceedings under this chapter or ch. 646 shall be commenced or maintained in this state or elsewhere against the delinquent insurer or its assets.

645.88 History History: 1985 a. 216.



645.89 Interstate priorities.

645.89  Interstate priorities.

645.89(1) (1)  Priorities. In a liquidation proceeding in this state involving one or more reciprocal states, the order of distribution of the domiciliary state shall control as to all claims of residents of this and reciprocal states. All claims of residents of reciprocal states shall be given equal priority of payment from general assets regardless of where such assets are located.

645.89(2) (2) Priority of special deposit claims. The owners of special deposit claims against an insurer for which a liquidator is appointed in this or any other state shall be given priority against the special deposits in accordance with the statutes governing the creation and maintenance of the deposits. If there is a deficiency in any deposit so that the claims secured by it are not fully discharged from it, the claimants may claim against a security fund or share in the general assets, but the sharing shall be deferred until general creditors having the same priority, and also claimants against other special deposits having the same priority who have received smaller percentages from their respective special deposits, have been paid percentages of their claims equal to the percentage paid from the special deposit.

645.89(3) (3) Priority of secured claims. The owner of a secured claim against an insurer for which a liquidator has been appointed in this or any other state may surrender the security for the claim and file the claim as a general creditor, or the claim may be discharged by resort to the security in accordance with s. 645.67, in which case the deficiency, if any, shall be treated as a claim against the general assets of the insurer or the appropriate security fund on the same basis as claims of unsecured creditors having the same priority.

645.89 History History: 1979 c. 102, 109.



645.90 Subordination of claims for noncooperation.

645.90  Subordination of claims for noncooperation. If an ancillary receiver in another state or foreign country, whether called by that name or not, fails to transfer to the domiciliary liquidator in this state any assets within his or her control other than special deposits, diminished only by the expenses of the ancillary receivership, if any, the claims filed in the ancillary receivership or with a security fund in that jurisdiction, other than special deposit claims or secured claims, shall be placed in the class of claims under s. 645.68 (8).

645.90 History History: 1979 c. 102 s. 236 (13); 1979 c. 109.






646. Insurance security fund.

646.01 Scope and purposes.

646.01  Scope and purposes.

646.01(1)(1)  Scope.

646.01(1)(a)(a) General. This chapter applies to:

646.01(1)(a)1. 1. All kinds and lines of direct insurance, except as provided in par. (b).

646.01(1)(a)2. 2. All insurers authorized to do business in this state except:

646.01(1)(a)2.a. a. Fraternals that are not health maintenance organization insurers.

646.01(1)(a)2.b. b. Assessable mutuals, including town mutuals.

646.01(1)(a)2.c. c. Mutual municipal insurers under s. 611.11 (4).

646.01(1)(a)2.d. d. Issuers of gift annuities under ch. 615.

646.01(1)(a)2.e. e. Limited service health organization insurers.

646.01(1)(a)2.f. f. Miscellaneous insurers and motor clubs under ch. 616.

646.01(1)(a)2.g. g. State insurance funds under chs. 604 to 607.

646.01(1)(a)2.h. h. Risk retention groups.

646.01(1)(a)2.i. i. Service insurance corporations that offer only dental or vision care.

646.01(1)(a)2.j. j. Nondomestic insurers that have not obtained a certificate of authority to do business in this state and that are doing business under s. 618.41 or 618.42.

646.01(1)(a)2.k. k. Risk-sharing plans under ch. 619.

646.01 Note k. Risk-sharing plans under chs. 149 and 619.

646.01(1)(a)2.L. L. The patients compensation fund under s. 655.27.

646.01(1)(b) (b) Exceptions. This chapter does not apply to any of the following:

646.01(1)(b)1. 1. Any portion of a life insurance policy or annuity contract that is not guaranteed by the insurer or under which the risk is borne by the policy or policyholder.

646.01(1)(b)2. 2. Title insurance.

646.01(1)(b)3. 3. Surety bonds, fidelity bonds and any other bonding obligations.

646.01(1)(b)4. 4. Bail bonds.

646.01(1)(b)5. 5. Mortgage guaranty, financial guaranty and other forms of insurance offering protection against investment risks.

646.01(1)(b)6. 6. Ocean marine insurance.

646.01(1)(b)7. 7. Credit insurance.

646.01(1)(b)8. 8. Product liability or completed operations liability insurance, and comprehensive general liability including either of these coverages, provided to a risk purchasing group or a member of a risk purchasing group.

646.01(1)(b)9. 9. Any self-funded, self-insured, or partially or wholly uninsured plan of an employer or other person to provide life insurance, annuity, or disability benefits to its employees or members to the extent that the plan is self-funded, self-insured, or uninsured.

646.01(1)(b)10. 10. Any liability for dividends or experience rating credits payable after the date of entry of the order of liquidation under an insurance or annuity contract, and any fees or allowances due any person, including the policyholder, in connection with service to or administration of the contract.

646.01(1)(b)11. 11. Any warranty or service contract.

646.01(1)(b)11m. 11m. Any contractual liability policy that is issued to a warrantor, warranty plan, warranty plan administrator, or service contract provider and that provides coverage of any liability or performance arising out of or in connection with a warranty or service contract.

646.01(1)(b)12. 12. Municipal bond insurance.

646.01(1)(b)13. 13. Any transaction or combination of transactions between a person, including affiliates of such person, and an insurer, including affiliates of such insurer, which involves the transfer of investment or credit risk unaccompanied by transfer of insurance risk.

646.01(1)(b)14. 14. A policy issued by an insurer to, or a contract entered into by an insurer with, a care management organization, as defined in s. 46.2805 (1), or the department of health services or any other governmental entity under any state law to provide prepaid health care to medical assistance recipients.

646.01(1)(b)15. 15. An unallocated annuity contract.

646.01(1)(b)16. 16. A contractual agreement that obligates an insurer to provide a book value accounting guarantee for defined contribution benefit plan participants by reference to a portfolio of assets that is owned by the benefit plan or its trustee, neither of which is an affiliate of the insurer.

646.01(1)(b)17. 17. Any liability under a policy or contract to the extent that it provides for interest or other changes in value that are to be determined by the use of an index or other external reference stated in the policy or contract and to the extent that the interest or other changes in value have not been credited to the policy or contract as of the date of the entry of the order of liquidation and are subject to forfeiture. If a policy's or contract's interest or other changes in value are credited less frequently than annually, for purposes of determining the values that have been credited and that are not subject to forfeiture, the interest or change in value determined by using the procedures specified in the policy or contract will be credited as if the contractual date of crediting interest or other changes in value was the date of entry of the order of liquidation and will not be subject to forfeiture.

646.01(1)(b)18. 18. The deductible, self-funded, or self-insured portion of a claim under a liability or worker's compensation insurance policy, regardless of the timing or method provided in the policy, endorsement, or any other agreement for payment of the deductible, self-funded, or self-insured amount by the insured. This subdivision does not apply to a worker's compensation insurance policy if the insured under the policy is a debtor under 11 USC 701, et seq., as of the deadline set by the liquidator for filing claims against the insolvent insurer.

646.01(1)(b)19. 19. A policy issued by an insurer to an enrollee under Title XVIII of the federal social security act, 42 USC 1395 to 1395ccc, or Title XIX of the federal social security act, 42 USC 1396 to 1396v, or a contract entered into by an insurer with the federal government or an agency of the federal government under Title XVIII or Title XIX of the federal social security act, to provide health care or prescription drug benefits to persons enrolled in Title XVIII or Title XIX programs.

646.01(2) (2) Purposes. The purposes of this chapter are:

646.01(2)(a) (a) To maintain public confidence in the promises of insurers by providing a mechanism for protecting insureds from excessive delay and loss in the event of liquidation of insurers and by assessing the cost of such protection among insurers; and

646.01(2)(b) (b) To provide where appropriate for the continuation of protection under policies and supplementary contracts of life insurance, disability insurance and annuities.

646.01 History History: 1971 c. 260; 1975 c. 373, 374, 422; 1979 c. 102, 109, 355; 1981 c. 20 s. 2202 (26) (c); 1983 a. 120; 1985 a. 216; 1987 a. 247, 325; 1989 a. 23; 1995 a. 27 s. 9130 (4); 1995 a. 236, 396; 1997 a. 35; 2003 a. 261; 2007 a. 20 s. 9121 (6) (a); 2007 a. 170; 2009 a. 342; 2011 a. 224; 2013 a. 20.

646.01 Annotation The purpose of this chapter is to protect insureds against losses caused by insolvent insurers. Insureds of insolvent insurers are protected against subrogation claims to the extent of their policy limits. Fireman's Fund v. Pitco Frialator, 145 Wis. 2d 526, 427 N.W.2d 417 (Ct. App. 1988).



646.03 Definitions.

646.03  Definitions. In this chapter, unless the context indicates otherwise:

646.03(1) (1) "Board" means the board of directors of the insurance security fund created by s. 646.12.

646.03(1m) (1m) "Direct insurance" does not include a policy or contract of reinsurance, except for the following:

646.03(1m)(a) (a) Reinsurance for which the reinsurer has issued assumption certificates under the reinsurance policy or contract.

646.03(1m)(b) (b) Reinsurance ceded by an assessable town mutual company.

646.03(2) (2) "Fund" means the insurance security fund created by s. 646.11.

646.03(2m) (2m) "Health maintenance organization" has the meaning given under s. 609.01 (2).

646.03(2p) (2p) "Insolvent insurer" means an insurer subject to this chapter that is placed under an order of liquidation by a court of competent jurisdiction with a finding of insolvency.

646.03(2r) (2r) "Limited service health organization" has the meaning given in s. 609.01 (3).

646.03(3) (3) "Liquidator" includes receiver or conservator.

646.03(4) (4) With respect to a life or disability insurance policy or an annuity contract, "owner" or "policyholder" means the person who is identified as the legal owner under the terms of the policy or contract or who is otherwise vested with legal title to the policy or contract through a valid assignment completed in accordance with the terms of the policy or contract and properly recorded as the owner on the books of the insurer. "Owner" or "policyholder" does not include a person with only a beneficial interest in a policy or contract.

646.03(4m) (4m) "Retained asset account" means any mechanism in which the settlement of proceeds payable under a life insurance policy is accomplished by the insurer or an entity acting on behalf of the insurer depositing the proceeds into an account with check or draft writing privileges, where those proceeds are retained by the insurer, under a written supplementary contract not involving annuity benefits.

646.03(5) (5) "Unallocated annuity contract" means an annuity contract or group annuity certificate that is not issued to and owned by an individual, except to the extent of any annuity benefits guaranteed to an individual by an insurer under the contract or certificate.

646.03 History History: 1979 c. 109, 110, 355; 1985 a. 29; 1995 a. 236; 2003 a. 261; 2009 a. 342; 2011 a. 224.



646.11 Organization and administration of fund.

646.11  Organization and administration of fund.

646.11(1)(1)  Organization. There is created an organization to be known as the "insurance security fund." All insurers subject to this chapter are contributors to the fund as a result of their authority to transact business in this state. The fund shall consist of all of the following:

646.11(1)(a) (a) All payments made by insurers under s. 646.51.

646.11(1)(b) (b) The earnings resulting from investments under s. 646.21 (2).

646.11(1)(c) (c) The amounts recovered under s. 645.72 (2) or a substantially similar law in the state of domicile of the insolvent insurer.

646.11(1)(d) (d) Amounts reimbursed to the fund through its subrogation and assignment rights.

646.11(1)(e) (e) Any other moneys received by the fund from time to time.

646.11(2) (2) Accounts. The fund shall be composed of 6 segregated accounts, one for life insurance, one for annuities, one for disability insurance other than policies issued or coverage provided by a health maintenance organization insurer, one for health maintenance organization insurers, one for all other kinds of insurance subject to this chapter and an administrative account.

646.11(3) (3) Expenses of fund. Necessary expenses of administration of the fund incurred in connection with actual liquidations or with continuation of contracts under s. 646.35 shall be charged to the appropriate account of the fund. All other expenses shall be charged to the administrative account.

646.11(4) (4) Liability. No contributor to the fund, person acting on the fund's behalf, insurer representative on the board, or alternate representative designated under s. 646.12 (1) (a) 3. is personally liable for any obligations of the fund. The rights of creditors are solely against the assets of the fund.

646.11(5) (5) Immunity. No cause of action of any nature may arise against and no liability may be imposed upon the fund or its agents, employees, directors, including alternate representatives designated under s. 646.12 (1) (a) 3., or contributor insurers, or the commissioner or the commissioner's agents, employees, or representatives, for any act or omission by any of them in the performance of their powers and duties under this chapter.

646.11 History History: 1979 c. 109, 221; 1983 a. 120; 1985 a. 216, 332; 1989 a. 23; 2003 a. 261; 2007 a. 170.



646.12 Administration of the fund.

646.12  Administration of the fund.

646.12(1) (1)  Composition of board.

646.12(1)(a)(a) Members.

646.12(1)(a)1.1. The fund shall be administered by a board of directors that shall consist of the attorney general, the state treasurer, and the commissioner, each of whom shall have full voting rights, and at least 9 but not more than 11 insurer representatives of domestic, foreign, and alien insurers subject to this chapter.

646.12(1)(a)2. 2. The commissioner shall appoint the insurer representative members for 3-year terms, after considering recommendations of the other board members currently serving terms. In recommending candidates to fill the positions, the board shall consider whether all insurers subject to this chapter are fairly represented, including property and casualty insurers, life and health insurers, health maintenance organizations and service insurance corporations, and domestic and nondomestic insurers.

646.12(1)(a)3. 3. Each appointed insurer representative may designate an alternate representative to represent the insurer at any meeting of the board. Any person serving as an alternate representative shall, while serving, have all of the powers and responsibilities of the appointed insurer representative.

646.12(1)(b) (b) Chairperson. The person to chair the board shall be elected by the members of the board annually at the first meeting after June 1.

646.12(2) (2) General powers and duties. The board shall:

646.12(2)(a) (a) Adopt rules for the administration of this chapter, including delegation of any part of its powers and its own procedures.

646.12(2)(b) (b) Create standing or special committees as needed. A minority of the members of any committee may be persons not members of the board.

646.12(2)(c) (c) Delegate to the committees any of its powers and duties under this chapter, subject to review and reconsideration by the board.

646.12(2)(d) (d) Employ or retain the personnel necessary to carry out the fund's duties and set compensation for the personnel. Personnel employed under this paragraph are not employees of the state and are not subject to s. 20.922 or ch. 230.

646.12(2)(e) (e) Advise and make recommendations to the commissioner on any matter related to the possible insolvency of an insurer covered by this chapter, and respond to any reasonable questions presented by the commissioner. Information, recommendations and advice under this subsection are privileged and confidential and are not open to public inspection under s. 19.35 (1).

646.12(2)(f) (f)

646.12(2)(f)1.1. Keep records of all meetings of the fund and of its subcommittees that involve discussions of the activities of the fund in carrying out its powers and duties under this chapter.

646.12(2)(f)2. 2. Keep confidential the records under subd. 1. pertaining to specific liquidation proceedings involving an insurer until the termination of the liquidation proceedings or until sooner ordered to make the records public by a court of competent jurisdiction.

646.12(2)(f)3. 3. Keep confidential the records under subd. 1. pertaining to specific rehabilitation proceedings involving an insurer unless ordered to make the records public by a court of competent jurisdiction.

646.12(2)(g) (g) Negotiate and contract with any liquidator to achieve the purposes of this chapter.

646.12(2)(h) (h) Perform other acts necessary to achieve the purposes of this chapter.

646.12(3) (3) Compensation. Members of the board and other committee members shall receive no compensation for services but may receive reimbursement for all reasonable and necessary expenses incurred in the performance of their respective duties as directors or as committee members.

646.12(4) (4) Other powers. The fund may join an organization consisting of one or more entities of other states performing comparable functions, in order to assist the fund in carrying out its powers and duties under this chapter and otherwise further the purposes of this chapter.

646.12 History History: 1979 c. 109, 355; 1985 a. 216; 1987 a. 325; 1989 a. 332; 1995 a. 236; 2003 a. 261; 2007 a. 170.



646.13 Special duties and powers of the fund related to loss claims.

646.13  Special duties and powers of the fund related to loss claims.

646.13(1)(1)  Duties. The fund shall:

646.13(1)(a) (a) Establish procedures and acceptable forms of proof for eligible claims, which shall correspond as closely as practicable with the corresponding rules under ch. 645.

646.13(1)(b) (b) Stand in the position of the insurer in the investigation, compromise, settlement, denial, and payment of claims under s. 646.31 and the defense of 3rd-party claims against insureds, subject to the limitations of s. 645.43. The fund shall consult and cooperate with the liquidator in carrying out these duties.

646.13(2) (2) Powers. The fund may:

646.13(2)(a) (a) Review settlements, releases and judgments to which the insurer or its insureds were parties to determine the extent to which they may be properly contested.

646.13(2)(b) (b) Exercise with respect to loss claims the powers that the liquidator has with respect to other claims under ch. 645 or a substantially similar law in the state of domicile of the insolvent insurer.

646.13(2)(c) (c) With respect to any action against an insurer which is in liquidation, exercise the powers of the liquidator under s. 645.49 (1) or a substantially similar law in the state of domicile of the insolvent insurer.

646.13(2)(d) (d) Have standing to appear in any liquidation proceedings in this state involving an insurer in liquidation, and have authority to appear or intervene before a court or agency of any other state having jurisdiction over an insolvent insurer, in accordance with the laws of that state, with respect to which the fund is or may become obligated or that has jurisdiction over any person or property against which the fund may have subrogation or other rights. Standing shall extend to all matters germane to the powers and duties of the fund, including proposals for reinsuring, modifying, or guaranteeing the policies or contracts of the insolvent insurer and the determination of the policies or contracts and contractual obligations.

646.13(2)(e) (e) Pursue salvage and subrogation with respect to paid covered claim obligations and retain any amounts recovered.

646.13(2)(f) (f) Appoint and direct legal counsel for the defense of covered claims under insurance policies.

646.13(2)(g) (g) Sue and be sued, make contracts, and borrow money necessary to carry out its duties, including money with which to pay claims under s. 646.31 or to continue coverage under s. 646.35. The fund may offer as security for such loans its claims against the liquidator or its power to levy assessments under this chapter.

646.13(3) (3) No duty or liability. The fund has no duty or liability with respect to any claim filed as follows:

646.13(3)(a) (a) With the liquidator under s. 645.61 after the original date for filing specified by the liquidator under s. 645.47 (2), unless the liquidator determines that the claim is considered to have been timely filed under s. 645.61 (2) and the claim participates fully in every distribution to the same extent as other timely filed claims in the same class.

646.13(3)(b) (b) With a liquidator or court under the laws of any other state after the original date for filing specified by the liquidator or court, unless the liquidator or court determines that the claim is considered to have been timely filed under a law substantially similar to s. 645.61 (2) and the claim participates fully in every distribution to the same extent as other timely filed claims in the same class.

646.13(3)(c) (c) Except for claims under life insurance policies, annuities, or noncancelable or guaranteed renewable disability insurance policies, and except for claims determined to be excused late filings as provided in pars. (a) and (b), if the original date for filing is extended by the liquidator or court, with a liquidator or court after the earlier of the following:

646.13(3)(c)1. 1. Eighteen months after the order of liquidation is entered.

646.13(3)(c)2. 2. The extended date for filing specified by the liquidator or court.

646.13(3)(d) (d) Except for claims under life insurance policies, annuities, or noncancelable or guaranteed renewable disability insurance policies, and except for claims determined to be excused late filings as provided in pars. (a) and (b), if no date for filing is set by the liquidator or court, with a liquidator or court after 18 months after the order of liquidation is entered.

646.13(4) (4) When duty to defend terminates. Any obligation of the fund to defend an insured ceases upon the fund's payment, by settlement or on a judgment, of an amount equal to the lesser of the fund's covered claim obligation limit or the applicable policy limit, subject to any express policy terms regarding tender of limits.

646.13 History History: 1979 c. 109; 1985 a. 216; 1987 a. 325; 1999 a. 30; 2003 a. 261; 2005 a. 253; 2007 a. 170; 2009 a. 342.



646.15 Proceedings involving insurers.

646.15  Proceedings involving insurers.

646.15(1) (1)  Injunctions and orders.

646.15(1)(a)(a) If an insurer is in liquidation, the fund may apply to the circuit court for Dane County for, and the court may grant, restraining orders, temporary and permanent injunctions, and other orders considered necessary and proper to prevent any of the following:

646.15(1)(a)1. 1. Interference with the fund or with its administrative proceedings.

646.15(1)(a)2. 2. The institution or further prosecution of any action or proceeding involving the insurer or in which the fund is obligated to defend a party.

646.15(1)(a)3. 3. The obtaining of a preference, judgment, garnishment or lien against the insurer or its assets.

646.15(1)(a)4. 4. Any other threatened or contemplated action that might prejudice the rights of policyholders or the administration of the liquidation or fund proceedings.

646.15(1)(b) (b) Upon granting an application under par. (a), the court may retain jurisdiction of any further proceeding or relief, as the court considers necessary and proper, involving the insurer.

646.15(2) (2) Exclusive proceedings. A court of this state does not have jurisdiction to entertain, hear or determine a proceeding or to grant relief if the proceeding or relief involves or is related to a nondomestic insurer which is in liquidation unless the court is so authorized under this chapter or ch. 645.

646.15 History History: 1987 a. 325; 1999 a. 30; 2003 a. 261.



646.16 Payment of deposits made for benefit of creditors.

646.16  Payment of deposits made for benefit of creditors.

646.16(1)(1) The commissioner shall promptly pay to the fund any deposit held in this state that was paid, as required by law or the commissioner, by the insolvent insurer for the benefit of creditors, including policyholders, and not turned over to the domiciliary liquidator upon the entry of a final order of liquidation of an insurer domiciled in this state or in a reciprocal state, as defined in s. 645.03 (1) (i). Of the amount paid to the fund under this subsection, the fund may retain the percentage determined by dividing the aggregate amount of policyholders' claims that are related to the insolvency and for which the fund has provided benefits under this chapter by the aggregate amount of all policyholders' claims in this state that are related to the insolvency. The fund shall remit the balance to the domiciliary liquidator.

646.16(2) (2) Any amount retained by the fund under sub. (1) shall be treated as a distribution of estate assets under s. 645.72 or a similar provision of the state of domicile of the insolvent insurer. Deposits subject to this section shall not be treated as deposits as security, escrow, or other security under s. 645.03 (1) (j).

646.16 History History: 2003 a. 261.



646.21 Custody and investment of assets.

646.21  Custody and investment of assets.

646.21(1) (1)  Custody. Except as provided in sub. (2), the board controls the assets of the fund. The board shall select regulated financial institutions in this state which receive deposits in which to establish and maintain accounts for assets needed on a current basis. If practicable, the accounts shall earn interest.

646.21(2) (2) Investment of assets. The board may request that assets of the fund not needed currently be invested by the investment board under s. 25.17. If so requested, the investment board shall invest those assets in investments with maturities and liquidity appropriate to the probable needs of the fund for money to perform its duties. All income attributable to the investments shall be credited to the fund, and both income and principal shall be transferred to the fund on request of the board. Assets held by the fund shall be invested in a similar manner.

646.21 History History: 1979 c. 109; 1983 a. 120; 2003 a. 261.



646.31 Eligible claims.

646.31  Eligible claims.

646.31(1)(1)  Conditions of eligibility. A claim is not eligible for payment from the fund unless it is an unpaid claim for a loss insured under the policy or annuity, or an unpaid claim under a supplementary contract providing for a retained asset account, and all of the following conditions are met:

646.31(1)(a) (a) Issued by authorized insurer. The claim arises out of an insurance policy or annuity issued by an insurer which was authorized to do business in this state either at the time the policy or annuity was issued or when the insured event occurred, and against which an order of liquidation, which is not stayed, has been entered by a court of competent jurisdiction in the insurer's domiciliary state.

646.31(1)(b) (b) Assessability of insurer.

646.31(1)(b)1.1. The claim arises out of business not exempt from assessment under s. 646.01 (1).

646.31(1)(b)2. 2. The claim does not arise out of business against which assessments are prohibited under any federal or state law.

646.31(1)(c) (c) Contact with state. The claim is a member of one of the classes of claims under sub. (2).

646.31(1)(cm) (cm) Termination of coverage. Except for claims under life insurance policies, annuities or noncancelable or guaranteed renewable disability insurance policies, the claim arises within 30 days after the order of liquidation is entered or before any of the following occur:

646.31(1)(cm)1. 1. The policy expires, if the expiration date is less than 30 days after the order of liquidation is entered.

646.31(1)(cm)2. 2. The insured replaces or cancels the policy, if either action is taken within 30 days after the order of liquidation is entered.

646.31(1)(d) (d) Exceptions. The claim is not any of the following:

646.31(1)(d)1. 1. Based solely on a judgment.

646.31(1)(d)2. 2. Made for interest on any claim.

646.31(1)(d)3. 3. Made under s. 645.63 (2).

646.31(1)(d)4. 4. Subordinated under s. 645.90.

646.31(1)(d)5. 5. An indemnification recovered as a voidable preference under s. 645.54 (1) (c).

646.31(1)(d)6. 6. Made by an affiliate of an insurer in liquidation.

646.31(1)(d)7. 7. A retrospective premium rate adjustment.

646.31(1)(d)8. 8. Made for health care costs, as defined in s. 609.01 (1j), for which an enrollee, as defined in s. 609.01 (1d), or policyholder of a health maintenance organization insurer is not liable under ss. 609.91 to 609.935.

646.31(1)(d)9. 9. Made for health care costs, as defined in s. 609.01 (1j), for which an enrollee, as defined in s. 609.01 (1d), or policyholder of a health maintenance organization is not liable for any reason.

646.31(1)(d)10. 10. Based on an obligation that does not arise under the express written terms of the policy or contract, including any of the following:

646.31(1)(d)10.a. a. A claim based on marketing materials.

646.31(1)(d)10.b. b. A claim based on misrepresentations regarding policy benefits.

646.31(1)(d)10.c. c. An extra-contractual claim, including a claim for punitive or exemplary damages.

646.31(1)(d)10.d. d. A claim for statutorily imposed multiple damages.

646.31(1)(d)10.e. e. A claim for penalties or consequential or incidental damages.

646.31(1)(d)10.f. f. A claim for bad faith damages.

646.31(1)(d)11. 11. In the case of a life or disability insurance policy or an annuity contract, based on side letters, riders, or other documents that do not meet or comply with applicable policy form filing or approval requirements.

646.31(2) (2) Classes of claims to be paid. No claim may be paid under this chapter unless the claim is in one of the following classes:

646.31(2)(a) (a) Residents.

646.31(2)(a)1.1. The claim of a policyholder, including a ceding assessable domestic insurer that is organized under ch. 612 and a domestic insurer that is a bona fide policyholder of the insurer in liquidation, who is a resident of this state under sub. (13).

646.31(2)(a)2. 2. Except for a claim of a beneficiary, assignee, or payee under a life or disability insurance policy or annuity contract, the claim of an insured, including a certificate holder, under a policy or annuity contract who is a resident of this state under sub. (13).

646.31(2)(b) (b) Certain nonresidents. The claim is made under a life or disability insurance policy or annuity contract subject to this section and issued by a domestic insurer and the claimant is a resident of another state that provides coverage similar to the coverage provided under this chapter but does not provide coverage for the claimant because the insurer was not licensed in that state at the time specified as a requirement for coverage under that state's guaranty association law.

646.31(2)(c) (c) Owners of property interests. The first-party claim of a person having an insurable interest in or related to property with a permanent location in this state at the time of the insured event.

646.31(2)(d) (d) Third-party claimants. A claim under a liability or workers' compensation insurance policy, if either the insured or the 3rd-party claimant was a resident of this state at the time of the insured event.

646.31(2)(e) (e) Assignees. The claim of a direct or indirect resident assignee, other than an insurer, of a person who except for the assignment could have claimed under par. (a), (b), (c) or (d).

646.31(2)(f) (f) Beneficiaries, assignees, and payees; life or disability policy or annuity contract. Except for a claim of a nonresident certificate holder under a group policy or contract, a claim made under a life or disability insurance policy or annuity contract by a resident or nonresident beneficiary, assignee or payee of a person who fulfills all of the following criteria:

646.31(2)(f)1. 1. The person is a policyholder of, or a certificate holder under, the life or disability insurance policy or annuity contract.

646.31(2)(f)2. 2. The person is a resident of this state or could have made a claim under par. (b).

646.31(2)(g) (g) Payees; structured settlement annuity.

646.31(2)(g)1.1. Notwithstanding par. (f), the claim of a payee, or of a beneficiary of a deceased payee, under a structured settlement annuity if the payee, or deceased payee's beneficiary, is a resident of this state, regardless of where the policyholder of the structured settlement annuity resides.

646.31(2)(g)2. 2. Notwithstanding pars. (b) and (f), the claim of a payee, or of a beneficiary of a deceased payee, under a structured settlement annuity if the payee, or deceased payee's beneficiary, is not a resident of this state, if neither the payee, or deceased payee's beneficiary, nor the policyholder of the structured settlement annuity is eligible for coverage by an organization that is comparable to the fund in the state of which the payee, or deceased payee's beneficiary, or the policyholder is a resident, and if either of the following applies:

646.31(2)(g)2.a. a. The policyholder is a resident of this state.

646.31(2)(g)2.b. b. The policyholder is not a resident of this state, but the insurer that issued the structured settlement annuity is domiciled in this state, and the state in which the policyholder resides has an organization that is comparable to the fund.

646.31(4) (4) Maximum claim.

646.31(4)(ag)(ag) For purposes of this subsection, "disability insurance" means comprehensive health insurance policies and major medical health insurance policies. "Disability insurance" does not include hospital indemnity; loss of time; accidental benefits; limited or specified benefit or other ancillary coverages; disability income insurance coverage; long-term care insurance coverage; insurance coverage that is supplemental to another insurance policy or program, including Medicare supplement insurance; or similar types of policies.

646.31(4)(ap) (ap) Except in regard to worker's compensation insurance and except as provided in par. (b), the obligation of the fund on a single risk, loss, or life, regardless of the number of policies or contracts, may not exceed $300,000, except that the aggregate liability of the fund for a single risk, loss, or life with respect to benefits for property insurance, liability insurance, and disability insurance, regardless of the number of those policies, may not exceed $500,000.

646.31(4)(b) (b) The fund is not obligated to pay a claimant an amount in excess of the loss obligation of the insurer in liquidation under the policy or coverage from which the claim arises.

646.31(6) (6) Collection from collateral sources.

646.31(6)(a)(a) The portion of an otherwise eligible loss claim for which indemnification is provided by other benefits or advantages, which may not be included in the classes of claims specified in s. 645.68 (intro.), may not be claimed from the fund under this chapter or from the insured or policyholder. The claimant must exhaust such collateral sources before pursuing payment from the fund. This paragraph does not apply to the claim of an insured or payee under a structured settlement annuity.

646.31(6)(b) (b) The fund may waive the application of par. (a) to claims under contracts subject to s. 646.35 (3), to the extent that the fund determines that application of par. (a) would be impracticable.

646.31(6)(c) (c) Any person having an eligible claim which also constitutes a claim or legal right of recovery under any governmental insurance or guaranty program shall first exhaust all rights under that program, and any amount payable on an eligible claim under this chapter shall be reduced by the amount of recovery under that program.

646.31(7) (7) Setoffs and counterclaims. Section 645.56 applies to the settlement of loss claims. The fund shall give the liquidator a reasonable opportunity to inform the fund of possible setoffs and counterclaims before paying loss claims.

646.31(8) (8) Notice to claimants. The fund shall provide notice under s. 645.47 (2) to those potential loss claimants to whom the fund is liable under the section, if the liquidator has not done so.

646.31(9) (9) Collection from other funds. A claim recoverable from more than one security fund shall be paid in the following order:

646.31(9)(a) (a) By any security fund with an obligation to pay all loss claims of the insurer.

646.31(9)(b) (b) If it is a first party claim for damage to property with a permanent location, by the fund of the location of the property.

646.31(9)(c) (c) If it is a workers' compensation claim, by the fund of the residence of the claimant.

646.31(9)(cm) (cm) If it is a liability claim, by the fund of the residence of the policyholder.

646.31(9)(d) (d) In any other case, by the fund of the residence of the insured.

646.31(9)(e) (e) Any other funds liable to pay.

646.31(9m) (9m) Recovery reduction. Any recovery under this chapter shall be reduced by the amount of recovery from any other security fund.

646.31(10) (10)  Temporary moratoriums. Before being obligated to make payments under this chapter to holders of life insurance or annuity contracts the fund may impose, with court approval, any of the following:

646.31(10)(a) (a) Temporary moratoriums or liens on payments of cash values and policy loans, or on any other right to withdraw funds held in conjunction with those policies or contracts, in addition to any contractual provisions for deferral of cash or policy loan value. If the court imposes a temporary moratorium or a moratorium charge on the payment of cash values or policy loans out of the assets of the insolvent insurer, or on any other right to withdraw, out of those assets, funds held in conjunction with those policies or contracts, the fund may defer the payment of cash values and policy loans and other rights to withdraw funds for the period of the moratorium or moratorium charge imposed by the court, except for any claims covered by the fund to be paid in accordance with a hardship procedure established by the liquidator and approved by the court.

646.31(10)(b) (b) Permanent policy or contract liens in connection with a guarantee, assumption, or reinsurance agreement, if the board finds that the amounts that may be assessed under this chapter are insufficient to ensure full and prompt performance of the fund's duties under this chapter, or that economic or financial conditions, as they affect insurers, are such that imposing such permanent policy or contract liens is in the public interest.

646.31(11) (11) Subrogation claims.

646.31(11)(a)(a) In this subsection:

646.31(11)(a)1. 1. "Health care costs" has the meaning given in s. 609.01 (1j).

646.31(11)(a)2. 2. "Insurance entity" means a reinsurer, an insurer, an insurance pool, or an underwriting association.

646.31(11)(b) (b) An insurance entity may not assert a claim against the fund for any amount due from the insurer to the insurance entity as subrogation, contribution, or indemnification recoveries or otherwise, except as provided in sub. (2) (a). An insurance entity that has paid a claim and thereby has become subrogated or otherwise entitled to the amount of that claim may assert that claim against the liquidator of the insurer in liquidation but not against the insured of the insurer in liquidation.

646.31(11)(c) (c) Notwithstanding par. (b), an insurance entity may assert a claim against the fund for health care costs if all of the following conditions are met:

646.31(11)(c)1. 1. The insurance entity paid the claim for health care costs under a disability insurance policy issued by the insurance entity.

646.31(11)(c)2. 2. The insurance entity is not obligated to pay the health care costs under the express terms of the disability insurance policy because the claim arose out of, or in the course of, the claimant's employment.

646.31(11)(c)3. 3. The claim is covered by a worker's compensation insurance policy and would otherwise be an eligible claim under this section.

646.31(12) (12) Net worth of insured. Except for claims under s. 646.35, payment of a first-party claim under this chapter to an insured whose net worth, as defined in s. 646.325 (1), exceeds $25,000,000 is limited to the amount by which the aggregate of the insured's claims that satisfy subs. (1) to (7), (9) and (9m) plus the amount, if any, recovered from the insured under s. 646.325 exceeds 10% of the insured's net worth.

646.31(13) (13) Residency. For purposes of determining residency in this section:

646.31(13)(a) (a) The residency of a claimant, insured, or policyholder that is not a natural person is the state in which the claimant's, insured's, or policyholder's principal place of business is located.

646.31(13)(b) (b) In the case of a life or disability insurance policy or an annuity contract, residency means residency at the time of the liquidation order. In the case of any other kind of insurance covered by this chapter, residency means residency at the time of the insured event.

646.31(13)(c) (c) A person's residency may be in only one state.

646.31(13)(d) (d) If a person who is a citizen of the United States is a resident of a foreign country, or of a possession, territory, or protectorate of the United States, that does not have an organization similar to the fund, the person's residency is the domicile of the insurer that issued the policy or contract.

646.31 History History: 1979 c. 109; 1983 a. 120 ss. 6 to 11, 19; 1985 a. 216; 1987 a. 325; 1989 a. 23, 31; 1995 a. 396; 1997 a. 237; 1999 a. 30; 2003 a. 261; 2005 a. 253; 2007 a. 170; 2009 a. 342; 2011 a. 224.

646.31 Annotation An offset under sub. (6) (a) must include amounts available to the claimant and not just amounts settled for. An offset of the policy limits of an applicable policy rather than the amount settled for was correct. Belongia v. Wisconsin Insurance Security Fund, 195 Wis. 2d 835, 537 N.W.2d 51 (Ct. App. 1995), 93-2622.

646.31 Annotation When a claim against the insured of an insolvent insurer was not filed until after the effective date of sub. (12), each of the insured's claims were subject to the sub. (12) net worth limitation. A. O. Smith Corp. v. Wisconsin Insurance Security Fund, 217 Wis. 2d 252, 580 N.W.2d 348 (Ct. App. 1998), 97-1517.

646.31 Annotation Town mutuals may recover as policyholders of their reinsurers under sub. (2) (a). Accordingly, the Fund has the authority to assess reinsurance companies of town mutuals, an authority it must exercise to ensure the Fund's solvency. American Eagle Insurance Company v. Wisconsin Insurance Security Fund, 2005 WI App 177, 286 Wis. 2d 689, 704 N.W.2d 44, 04-0274.

646.31 Annotation When an insurer becomes subrogated by paying medical expenses arising from injuries that are compensable under the worker's compensation statutes and the employer's worker's compensation insurance carrier is in liquidation, sub. (11) precludes LIRC from ordering the employer to reimburse the subrogated insurer for those expenses. Wisconsin Insurance Security Fund v. Labor and Industry Review Commission, 2005 WI App 242, 288 Wis. 2d 206, 707 N.W.2d 293, 04-2157.



646.32 Appeal and review.

646.32  Appeal and review.

646.32(1)(1)  Appeal. A claimant whose claim is reduced or declared ineligible shall promptly be given notice of the determination and of the right to object under this section. The claimant may appeal to the board within 30 days after the mailing of the notice. The board may appoint a committee of the board or a hearing examiner to decide any such appeal. The claimant may not pursue the claim in court except as provided in sub. (2).

646.32(2) (2) Review. Decisions of the board or its appointed committee or hearing examiner under sub. (1) are subject to judicial review in the circuit court for Dane County. A petition for judicial review shall be filed within 60 days of the decision.

646.32 History History: 1979 c. 109; 2003 a. 261; 2009 a. 342.



646.325 Recovery of amounts paid to 3rd parties.

646.325  Recovery of amounts paid to 3rd parties.

646.325(1)(1)  Definition. In this section, "net worth" means the amount of an insured's total assets less the insured's total liabilities at the end of the insured's fiscal year immediately preceding the date the liquidation order was entered, as shown on the insured's audited financial statement or other substantiated financial information acceptable to the fund in its sole discretion. "Net worth" includes the consolidated net worth of all of the corporate affiliates, subsidiaries, operating divisions, holding companies, parent entities, and, if the insured is privately owned, natural persons who have an ownership interest, shown as insureds or additional insureds on the policy issued by the insurer. If the insured is a natural person, "net worth" means the insured's total assets less the insured's total liabilities on December 31 immediately preceding the date the liquidation order was entered.

646.325(2) (2) Recovery from certain insureds and affiliates. Except as provided in sub. (3), the fund may recover from a person the costs and expenses incurred in defending a claim against the person by a 3rd party and the amount of any claim paid on behalf of the person to a 3rd party, if all of the following conditions are satisfied:

646.325(2)(a) (a) The person on whose behalf the claim was defended or paid is any of the following:

646.325(2)(a)1. 1. An insured whose net worth exceeds $25,000,000.

646.325(2)(a)2. 2. An affiliate of the insurer in liquidation.

646.325(2)(b) (b) Adjudication of the claim resulted in no liability obligation on the person to pay the claim of the 3rd party or payment of the claim satisfied all or part of the person's liability obligations to 3rd parties.

646.325(3) (3) Limitation. The total amount recovered from an insured described in sub. (2) (a) 1. plus the amount of the insured's claims that satisfy s. 646.31 (1) to (7), (9) and (9m) but are not eligible for payment under s. 646.31 (12) may not exceed 10% of the insured's net worth.

646.325(4) (4) Costs and fees. In addition to recovery under sub. (2), the fund may recover reasonable attorney fees, disbursements, and all other actual costs expended in pursuing recovery under sub. (2), plus interest calculated at the legal rate under s. 138.04, which shall begin to accrue on all amounts not paid within 30 days after the date of the fund's written notification to the insured of the amount due.

646.325 History History: 1987 a. 325; 2003 a. 261; 2009 a. 342.



646.33 Subrogation and cooperation.

646.33  Subrogation and cooperation.

646.33(1) (1)  Subrogation.

646.33(1)(a)(a) Upon payment to any loss claimant the fund is subrogated to the claimant's full right of recovery against the insurer and, to the same extent the insurer would have been subrogated, against any liquidator and any 3rd person. A person receiving benefits under this chapter thereby assigns to the fund the person's rights under, and any causes of action against any person for losses arising under, resulting from, or otherwise relating to, the covered policy or contract to the extent of the benefits received, regardless of whether the benefits are payments of or on account of contractual obligations, continuation of coverage, or the provision of substitute or alternative coverages.

646.33(1)(b) (b) The subrogation rights of the fund under this subsection have the same priority against the assets of the insolvent insurer as the claimant's rights with respect to the insurer.

646.33(1)(c) (c) In addition to the rights specified in pars. (a) and (b), the fund has all of the common law rights of subrogation and any other equitable or legal remedy that would have been available to the insolvent insurer or the claimant with respect to the covered policy or contract including, in the case of a structured settlement annuity, any rights of the owner, beneficiary, or payee of the annuity, to the extent of the benefits received under this chapter, against a person originally or by succession responsible for the losses that arise from the personal injury and that relate to the annuity or its payment.

646.33(1)(d) (d) If any provision of this subsection is invalid or ineffective for any reason with respect to any person or claim, the amount payable by the fund with respect to the related covered obligations shall be reduced by any amount realized by any other person with respect to the person or claim that is attributable to the covered policy or contract.

646.33(2) (2) Cooperation. The claimant shall cooperate with the fund in pursuing the fund's rights under sub. (1), including executing any necessary documents. If cooperation is withheld unreasonably, the fund may recover from the claimant any amount it has paid the claimant. The fund may require a claimant to execute a written assignment to it of the claimant's rights and causes of action relating to the covered policy or contract as a condition precedent to the receipt of any right or benefits under this chapter.

646.33(2m) (2m) Recovery.

646.33(2m)(a)(a) On recovery under this section, the fund may retain both the amount it has paid to the claimant and the amount it has expended to obtain the recovery and shall pay any balance to the claimant.

646.33(2m)(b) (b) If a claimant to whom the fund has provided benefits under this chapter recovers amounts with respect to which the fund has rights under this section, the claimant shall pay to the fund the portion of the recovery that is attributable to the covered policy or contract.

646.33(3) (3) Claims against liquidator.

646.33(3)(a)(a) The fund shall report periodically and whenever a reasonable request is made to any liquidator against whom subrogation rights exist under sub. (1) the claims paid and rejected together with estimates of unsettled claims made or anticipated against the fund.

646.33(3)(b) (b) As a creditor of the insolvent insurer, the fund shall be entitled to receive disbursements of assets out of marshaled assets, consistent with s. 645.72 and any substantially similar laws of other states, as a credit against obligations under this chapter. If, within 120 days after a final determination of an insurer's insolvency by the receivership court, the liquidator has not applied to the court for approval of a proposal for disbursement of assets out of marshaled assets to insurance guaranty associations having obligations because of the insolvency, the fund may apply to the receivership court, in accordance with the law of the insolvent insurer's domicile, for approval of its own proposal for disbursement of the assets.

646.33 History History: 1979 c. 109; 2003 a. 261; 2007 a. 170 ss. 35, 37.



646.35 Continuation of coverage.

646.35  Continuation of coverage.

646.35(1) (1)  Scope. This section applies to the following contracts when subject to this chapter:

646.35(1)(a) (a) Annuities.

646.35(1)(b) (b) Life insurance and supplementary contracts providing for retained asset accounts.

646.35(1)(c) (c) Disability insurance.

646.35(3) (3) Insurer in liquidation.

646.35(3)(am)(am) If an insurer that is subject to this chapter is in liquidation, the fund shall, subject to s. 646.31 (2), do either of the following:

646.35(3)(am)1. 1. Guarantee, assume, or reinsure, or cause to be guaranteed, assumed, or reinsured, the policies of the insolvent insurer within the scope of this section.

646.35(3)(am)2. 2. Assure performance of the contractual obligations of the insurer on such policies.

646.35(3)(bm) (bm) Whether the fund's duties under par. (am) are discharged by the fund under par. (am) 1. or 2. is at the fund's discretion. The fund shall provide moneys, pledges, loans, notes, guarantees, or other means reasonably necessary to discharge the duties under par. (am) 1. or 2.

646.35(4) (4) Claims against liquidator. The fund has a claim against the liquidator for reasonable payments made to discharge its duties under this section. If the fund and the liquidator disagree regarding the reasonableness of such payments, either may apply to the court to determine the question. Such payments shall have the same priority as the class of claims under s. 645.68 (3).

646.35(5) (5) Rate increases. The fund may increase any rates or premiums on policies during continuation of coverage under sub. (3) (am) 2. to the extent the policies permit the insurer to increase the rates or premiums. If the fund determines that the rates or premiums on policies that do not permit an increase or the rates or premiums as increased to the extent permitted by the policies are inadequate under s. 625.11 (3), the fund may offer the policyholders the option of terminating the coverage or continuing the coverage at adequate rates or premiums as determined by the fund.

646.35(6) (6) Limitations. In performing its duties under this section:

646.35(6)(a) (a) In the case of an annuity contract, the fund may limit its performance to payment of the then current value of the loss claim under s. 645.68 (3) as of the date of the order of liquidation, with interest to the date of payment, in lieu of the requirements of sub. (3).

646.35(6)(b) (b) In the case of a disability insurance policy that is neither guaranteed renewable nor noncancelable, the fund is not obligated to continue the policy in force beyond 30 days after the date the order of liquidation is entered, or 30 days after the date established in the liquidation order of another state, but may continue the coverage under any disability insurance policy for up to 180 days after the date of the liquidation order.

646.35(6)(bm) (bm) For coverages continued pursuant to par. (b), the fund may substitute a comprehensive health insurance policy for a health maintenance organization policy that is subject to sub. (3), and increase rates or premiums for the substituted coverage as provided in sub. (5).

646.35(6)(c) (c) In the case of a life insurance or annuity contract, the fund is not obligated to perform the responsibilities set forth in sub. (3) with respect to either of the following:

646.35(6)(c)1. 1. Any benefit payment liability, arising on or after the date of entry of the order of liquidation, to the extent that the rate of interest on which it is based or the interest rate, crediting rate, or similar factor determined by use of an index or other external reference stated in the policy or contract and employed in calculating returns or changes in value exceeds the rate of interest, which may not be less than zero, determined by subtracting 3 percentage points from the monthly corporate bond yield average, as most recently published by Moody's investors service or its successor.

646.35(6)(c)2. 2. Any benefit payment liability, arising before the date of entry of the order of liquidation, to the extent that the payment exceeds the rate of interest, which may not be less than zero, determined by subtracting 2 percentage points from the monthly corporate bond yield average, as published by Moody's investors service or its successor, when averaged over the 4-year period ending on the date of entry of the order of liquidation or averaged over such lesser period if the contract was issued less than 4 years before that date.

646.35(7) (7) Exclusion for coverage under another fund.

646.35(7)(a)(a) Notwithstanding s. 646.31 (9), the fund shall not provide coverage under this section to any person who, directly or indirectly, has coverage under any other state's security fund statutes.

646.35(7)(b) (b) In determining whether par. (a) applies in a situation in which a person could potentially be covered by security funds of more than one state, par. (a) shall be construed in conjunction with other states' laws in such a manner as to result in coverage for the person by only one security fund.

646.35(8) (8) Reinsurance.

646.35(8)(a)(a) In this subsection, "coverage date" means the date on which the fund becomes responsible for the obligations of an insolvent insurer.

646.35(8)(b) (b) At any time within one year after the coverage date, the fund may elect to succeed to the insolvent insurer's rights and obligations that accrue on or after the coverage date and that relate to contracts covered, in whole or in part, by the fund under one or more indemnity reinsurance agreements entered into by the insolvent insurer as a ceding insurer and selected by the fund. The election shall be effected by a notice to the liquidator and to any affected reinsurer. The fund may not exercise an election under this paragraph with respect to a reinsurance agreement that the liquidator has expressly disaffirmed.

646.35(8)(c) (c) With respect to each indemnity reinsurance agreement for which the fund makes an election under par. (b):

646.35(8)(c)1. 1. The fund shall be responsible for all unpaid premiums under the agreement, for periods both before and after the coverage date, and for the performance of all other obligations to be performed under the agreement after the coverage date, that relate in each case to contracts covered, in whole or in part, by the fund. The fund may charge contracts covered in part by the fund, through reasonable allocation methods, for the costs of reinsurance in excess of the obligations of the fund.

646.35(8)(c)2. 2. The fund is entitled to any amounts payable by the reinsurer under the agreement with respect to losses or events that occur in periods after the coverage date and that relate to contracts or contractual obligations covered, in whole or in part, by the fund. Upon receipt of any such amounts, the fund must pay to the beneficiary under the policy or contract on account of which the amounts were paid, the amount by which the benefits paid by the fund on account of the policy or contract less the retention of the insolvent insurer applicable to the loss or event is exceeded by the amount received by the fund.

646.35(8)(c)3. 3. Within 30 days after the election, the fund and the indemnity reinsurer must calculate the net balance due to or from the fund under the agreement as of the date of the election, giving full credit to all items paid by the insolvent insurer, the insurer's liquidator, and the indemnity reinsurer between the coverage date and the date of the election. The fund or the indemnity reinsurer shall pay the net balance due to the other within 5 days after the calculation is completed. The liquidator shall remit to the fund as promptly as practicable any amounts received by the liquidator that are due the fund under subd. 2.

646.35(8)(c)4. 4. If, within 60 days of the election, the fund pays all premiums due for periods both before and after the coverage date that relate to contracts covered, in whole or in part, by the fund, the reinsurer may not terminate the agreement insofar as it relates to contracts covered, in whole or in part, by the fund and may not set off against amounts due the fund any unpaid premium due for periods before the coverage date.

646.35(8)(d) (d) If the fund transfers its obligations to another insurer and the fund and other insurer agree, unless the fund has previously expressly determined in writing that it will not exercise an election under par. (b), the other insurer succeeds to the rights and obligations of the fund under pars. (b) and (c), regardless of whether the fund has exercised an election under par. (b). If the other insurer succeeds to the fund's rights and obligations under pars. (b) and (c):

646.35(8)(d)1. 1. The indemnity reinsurance agreements automatically terminate for new reinsurance, unless the indemnity reinsurer and the other insurer agree to the contrary.

646.35(8)(d)2. 2. On and after the date on which an indemnity reinsurance agreement is transferred to the other insurer, the fund is no longer obligated to pay beneficiaries the amounts specified in par. (c) 2. with respect to that agreement.

646.35(8)(e) (e) This subsection supersedes s. 645.58 (1), any applicable rules of the commissioner, and the provisions of any affected reinsurance agreement that provide for or require payment of reinsurance proceeds to the liquidator of the insolvent insurer on account of losses or events that occur after the coverage date. The liquidator remains entitled to any amounts payable by the reinsurer under the reinsurance agreement with respect to losses or events that occur before the coverage date, subject to any applicable setoff provisions.

646.35(8)(f) (f) Nothing in this subsection, except as expressly provided in this subsection:

646.35(8)(f)1. 1. Alters or modifies the terms or conditions of the indemnity reinsurance agreements of the insolvent insurer.

646.35(8)(f)2. 2. Abrogates or limits any rights of any reinsurer to rescind a reinsurance agreement.

646.35(8)(f)3. 3. Gives a policy owner or beneficiary an independent cause of action against an indemnity reinsurer that is not otherwise set forth in the indemnity reinsurance agreement.

646.35(9) (9) Coverage obligations. Notwithstanding sub. (3), in performing its obligations to provide coverage under this section, the fund is not required to guarantee, assume, reinsure, or perform, or cause to be guaranteed, assumed, reinsured, or performed, the contractual obligations of an insolvent insurer under a covered policy or contract that do not materially affect the economic values or economic benefits of the covered policy or contract.

646.35(10) (10) Board determinations. The board shall have discretion to determine the means by which the fund may economically and efficiently provide benefits under this section. If the board has arranged or offered to provide benefits to a person under a plan or arrangement that fulfills the fund's obligations under this section, the person is not entitled to any benefits from the fund in addition to or other than those provided under the plan or arrangement.

646.35 History History: 1979 c. 109; 1983 a. 120; 1985 a. 216; 1989 a. 23; 1995 a. 236; 2003 a. 261; 2005 a. 253; 2007 a. 168, 170; 2011 a. 224.



646.41 Tax exemption.

646.41  Tax exemption. The fund is exempt from payment of all fees and taxes levied by this state or any of its subdivisions or instrumentalities, except for fees and taxes levied by virtue of employment under s. 646.12 (2) (d).

646.41 History History: 1979 c. 109.



646.51 Assessments.

646.51  Assessments.

646.51(1c)(1c)  Definitions. In this section:

646.51(1c)(a) (a) "Authorize" means, with respect to assessments, to approve, by the adoption of a resolution by the board, that an assessment from insurers in a specified amount be called immediately or in the future. An assessment is authorized when the resolution is adopted by the board.

646.51(1c)(b) (b) "Call" means, with respect to assessments, to require payment, by the mailing of a notice to insurers by the fund, of an authorized assessment within the time set forth in the notice. An assessment is called when notice is mailed to insurers by the fund.

646.51(1c)(c) (c) "Premiums" means gross premiums and other considerations received for direct insurance and annuities, including considerations for a plan established under ss. 185.981 to 185.985, less return premiums and other considerations, dividends, and experience credits paid or credited to policyholders on such business. The term "premiums" does not include premiums or other considerations received for policies or contracts, or for portions of policies or contracts, for which coverage is not provided under this chapter, except that the amount of assessable premiums or other considerations shall not be reduced on account of limitations with respect to a single risk, loss, or life under s. 646.31 (4) or on account of interest limitations under s. 646.35 (6) (c).

646.51(1m) (1m) Duty to assess. As soon as practicable after a liquidation order has been issued, the board shall estimate separately for each of the accounts of s. 646.11 (2), the amounts necessary to make the payments provided by this chapter and shall authorize assessments separately for each account.

646.51(3) (3) Calculation.

646.51(3)(am)(am) General. Except as provided in pars. (b) and (c), assessments shall be calculated as follows:

646.51(3)(am)1. 1. For assessments authorized by the board before April 30, 2004, as a percentage of premium written in this state by each insurer in the classes protected by the accounts for the year preceding the year of entry of the order of liquidation.

646.51(3)(am)2. 2. For assessments authorized by the board on or after April 30, 2004, as a percentage of premium written in this state by each insurer in the classes protected by the accounts for the year preceding the year in which the assessment is authorized by the board.

646.51(3)(b) (b) Life and health. Except as provided in par. (c), with respect to annuity contracts or life or disability insurance policies, including policies issued by health maintenance organizations, assessments shall be calculated as a percentage of average annual premium received in this state by each insurer in the classes protected by the accounts for the 3 most recent years preceding the year of the entry of the order of liquidation.

646.51(3)(c) (c) Administrative assessments. The board may authorize assessments on a prorated or nonprorated basis to meet administrative costs and other expenses whether or not related to the liquidation or rehabilitation of a particular insurer. Nonprorated assessments may not exceed $500 per insurer in any year.

646.51(4) (4) Limits.

646.51(4)(a)(a) Subject to pars. (b) and (d), the total of all assessments for an amount authorized by the board under this section with respect to an insurer may not, in one calendar year, exceed 2 percent of the insurer's assessable premiums under sub. (3) (am) or (b) on the types of policies and contracts that are covered by the account.

646.51(4)(b) (b) If the maximum assessment under par. (a), together with the other assets of the fund in an account, does not provide in one year in the account an amount that is sufficient for the fund to meet its obligations, the board shall assess additional amounts in each succeeding year until the amounts available enable the fund to meet its obligations.

646.51(4)(c) (c) Assessments to meet the obligations of the fund with respect to an insurer in liquidation may not be authorized or called unless the board makes a finding that it is necessary for implementing the purposes of this chapter. Recognizing that exact determinations may not always be possible, the board shall endeavor to classify and calculate assessments with a reasonable degree of accuracy. No authorized assessment may be called if the assets held in the appropriate account of the fund are sufficient to cover all estimated payments for liquidations in progress.

646.51(4)(d) (d) If 2 or more assessments are authorized in one calendar year with respect to insurers placed in liquidation in different calendar years, the average annual premiums for purposes of the limitation in par. (a) shall be equal and limited to the higher of the 3-year annual premium average for the applicable account.

646.51(5) (5) Collection. After the rate of assessment has been fixed, the fund shall send to each insurer a statement of the amount it is to pay. The fund shall designate whether the assessments shall be made payable in one sum or in installments.

646.51(6) (6) Appeal and review. Within 30 days after the fund sends the statement under sub. (5), an insurer, after paying the assessment under protest, may appeal the assessment to the board or a committee thereof. The decision of the board or committee on the appeal is subject to judicial review in the circuit court for Dane County. A petition for judicial review shall be filed within 60 days of the board's or committee's decision.

646.51(7) (7) Recoupment or tax credit.

646.51(7)(a)(a) An insurer's premium rates are not excessive because they contain an amount reasonably calculated to recoup assessments called under this chapter.

646.51(7)(b) (b) If the premium rates on a class of business are fixed, so that it is not possible for an insurer to recoup its assessments by increasing premium rates on the class of business, the insurer may offset 20% of the amount of the Wisconsin portion of the assessment against its tax liabilities to this state, other than real property taxes, in each of the 5 calendar years following the year in which the assessment was paid.

646.51(7)(c) (c) If an insurer ceases doing business in this state, all assessments not yet offset may be offset against its tax liabilities to this state for the year it ceases doing business. If the offset exceeds the tax liabilities, no refund will be made and there will be no carry-forward of the deficit to later years.

646.51(7)(d) (d) Any amount available for credit against future tax liabilities under this subsection may be regarded as an asset of the insurer under rules promulgated by the commissioner.

646.51(8) (8) Abatement and deferral. The board may abate or defer the assessment of an insurer in whole or part if payment of the assessment would endanger the ability of the insurer to fulfill its contractual obligations. The amount by which an assessment is abated or deferred may be assessed under this section against other insurers. When the conditions that prompted the board to defer assessment of an insurer no longer exist, the insurer shall pay all assessments that were deferred in accordance with a repayment plan approved by the board.

646.51(9) (9) Obligation to contribute ceases.

646.51(9)(a)(a) Except as provided in par. (b), if an insurer's license or certificate of authority to do business in this state terminates or expires, the insurer's obligation to pay assessments under this section ceases beginning on the day after the insurer's license or certificate of authority terminates or expires.

646.51(9)(b) (b) An insurer whose license or certificate of authority to do business in this state terminates or expires remains liable after the termination or expiration to pay all of the following:

646.51(9)(b)1. 1. Assessments authorized or called before the insurer's license or certificate of authority terminated or expired.

646.51(9)(b)2. 2. Assessments authorized or called after the insurer's license or certificate of authority terminated or expired that relate to a liquidation order entered before the insurer's license or certificate of authority terminated or expired.

646.51 History History: 1979 c. 109; 1983 a. 120; 1985 a. 216; 1989 a. 23, 31; 1995 a. 396; 1999 a. 30; 2003 a. 261; 2007 a. 170; 2009 a. 342.

646.51 Annotation Sub. (7) is applicable to franchise taxes, income taxes, and fire department dues. Only Wisconsin assessments are used for offsets against Wisconsin taxes. Section 76.66 applies. If assessments are reimbursed, tax credits should be recaptured. 72 Atty. Gen. 17.



646.60 Claims by security funds.

646.60  Claims by security funds.

646.60(1) (1)  Recognition.

646.60(1)(a)(a) Settlements by the fund. The liquidator is bound by determinations and settlements of covered loss claims, and by payments of claims, made by the fund under this chapter.

646.60(1)(b) (b) Settlements by comparable funds. The liquidator is bound by determinations and settlements of covered loss claims, and by payments of claims, made by funds or organizations of other states that are comparable to the fund under this chapter if all of the following apply:

646.60(1)(b)1. 1. The laws of the other states give equivalent recognition to the determinations and settlements of loss claims, and to payments of claims, made by the fund.

646.60(1)(b)2. 2. If the same claim is reported as paid by 2 or more funds, payment shall be to the fund with a prior obligation under s. 646.31 (9).

646.60(2) (2) Priorities. The subrogation claims of funds under sub. (1) for settlements of claims, including expenses in settling them, have the priority the claims would have under s. 645.68.

646.60 History History: 1979 c. 109; 1999 a. 30; 2003 a. 261.



646.61 Disposal and transfer of assets.

646.61  Disposal and transfer of assets.

646.61(1) (1) After termination of all liquidations under any account of s. 646.11 (2), remaining assets in that account shall be redistributed among those who paid assessments under rules promulgated to ensure treatment that is as equitable to the contributing insurers as is practicable. Partial distributions may be made to insurers who were assessed after all claims against the fund arising from such liquidations have been paid.

646.61(2) (2) To meet the needs of the fund the fund may temporarily transfer assets from one account to another.

646.61 History History: 1979 c. 109; 1983 a. 120; 2003 a. 261.






647. Continuing care contracts.

647.01 Definitions.

647.01  Definitions. In this chapter:

647.01(2) (2) "Continuing care contract" means a contract entered into on or after January 1, 1985, to provide nursing services, medical services or personal care services, in addition to maintenance services, for the duration of a person's life or for a term in excess of one year, conditioned upon any of the following payments:

647.01(2)(a) (a) An entrance fee in excess of $10,000.

647.01(2)(b) (b) Providing for the transfer of at least $10,000 if the amount is expressed in dollars or 50% of the person's estate if the amount is expressed as a percentage of the person's estate to the service provider upon the person's death.

647.01(3) (3) "Entrance fee" means an initial or deferred transfer to a provider of a sum of money or other property, made or promised to be made by a person entering into a continuing care contract, that guarantees a person services under a continuing care contract.

647.01(4) (4) "Facility" means one or more places in which a provider undertakes to provide a person with nursing services, medical services or personal care services, in addition to maintenance services, under a continuing care contract.

647.01(5) (5) "Maintenance services" means food, shelter and laundry services.

647.01(6) (6) "Medical services" means those services pertaining to medical or dental care that are performed on behalf of patients by or at the direction of a physician licensed under ch. 448 or a dentist licensed under ch. 447.

647.01(7) (7) "Nursing services" means those services pertaining to the curative, restorative and preventive aspects of nursing care that are performed by or under the supervision of a nurse licensed under ch. 441, but does not include nursing services provided only on an emergency basis.

647.01(8) (8) "Personal care services" means assistance with meals, dressing, movement, bathing or other personal needs or maintenance, or other direct supervision and oversight of the physical and mental well-being of a person.

647.01(9) (9) "Provider" means a person who provides services under a continuing care contract.

647.01(10) (10) "Refund schedule" means a schedule of the varying amounts of an entrance fee that are refundable during specified periods of time.

647.01(11) (11) "Resident" means a person who resides in a facility.

647.01 History History: 1983 a. 358; 1987 a. 264; 1989 a. 187.



647.02 Permits.

647.02  Permits.

647.02(1)(1) No person may enter into a continuing care contract as a provider unless the person obtains a permit from the commissioner.

647.02(2) (2) The commissioner shall issue a permit to each applicant who has met all requirements of law and satisfies the commissioner that its methods and practices and the character and value of its assets will adequately safeguard the interests of its residents and the public, and who submits all of the following:

647.02(2)(a) (a) An application, in the manner required by the commissioner, signed by the applicant; or, if the applicant is a corporation, by the chief executive officer of the applicant; or, if the applicant is a limited liability company, by a member or manager.

647.02(2)(b) (b) The fee required under s. 601.31.

647.02(2)(c) (c) A copy of the proposed form of the continuing care contract to be entered into with residents.

647.02(2)(d) (d) Audited financial statements for the most recent fiscal year of the applicant including an income statement, a balance sheet and accompanying notes, all prepared in accordance with generally accepted accounting principles on a basis consistent with prior years.

647.02(2)(e) (e) A copy of the applicant's schedule of entrance and other fees.

647.02(2)(f) (f) A copy of the applicant's refund schedule.

647.02(2)(g) (g) The figure to be used by the provider as the actual or projected length of a resident's stay in the facility in the formula in the contract provision required under s. 647.05 (1m) (i) and supporting information showing how the figure was determined.

647.02(2)(h) (h) A list of each administrative, civil or criminal action, order and proceeding to which the applicant or any of the applicant's directors or principal officers have been subjected during the preceding 5 years due to an alleged violation of any state or federal law, regulation or rule, if any of the following occurs:

647.02(2)(h)1. 1. The alleged violation constitutes a felony; or

647.02(2)(h)2. 2. The alleged violation relates to the finances of a continuing care facility, a retirement community or a nursing home in any jurisdiction.

647.02(2)(i) (i) If the applicant has acted as a provider for fewer than 5 years, a detailed history and a projection of the operating results anticipated at the end of the first 5 years of operation based on available data or, if data are unavailable, on reasonable assumptions of entrance fees and other income, operating expenses and acquisition costs.

647.02(2)(j) (j) Any other information the commissioner reasonably requires by rule.

647.02(3) (3) Permits issued under this section are not transferable. If a facility is transferred to any person who seeks to act as a provider, the person shall comply with the requirements specified in sub. (2) in order to receive a permit as a provider. A permit issued under this section remains in effect until revoked, after a hearing, upon written findings of fact by the commissioner that any of the following has occurred:

647.02(3)(a) (a) The provider has violated any applicable law, rule or order.

647.02(3)(b) (b) The facility has been placed in receivership or liquidation under s. 647.06 (1).

647.02 History History: 1983 a. 358; 1993 a. 112; 2007 a. 20.



647.03 Powers and duties of the commissioner.

647.03  Powers and duties of the commissioner. The commissioner may:

647.03(1) (1) Promulgate rules that the commissioner finds are necessary to carry out the intent of this chapter.

647.03(2) (2) Use the authority granted under s. 601.41 (4) to ensure that a provider has sufficient financial resources to meet the needs of that provider and to meet the terms of its continuing care contracts and other obligations.

647.03 History History: 1983 a. 358.



647.04 Duties of providers.

647.04  Duties of providers. Each provider shall:

647.04(1) (1) Submit to the commissioner the fees required under s. 601.31 (1).

647.04(2) (2) Annually within 120 days after the close of the provider's fiscal year, submit to the commissioner audited financial statements for the provider's most recent fiscal year, including an income statement, a balance sheet and accompanying notes, all prepared in accordance with generally accepted accounting principles on a basis consistent with prior years.

647.04(3) (3) Submit a copy of the schedule of all entrance and other fees to the commissioner within 30 days after any change is made in the schedule.

647.04(4) (4) Submit a copy of the refund schedule to the commissioner within 30 days after any change is made in the schedule.

647.04(5) (5) Inform the commissioner of any change in the figure used by the provider as the actual or projected length of a resident's stay in the facility in the formula in the contract provision required under s. 647.05 (1m) (i) within 30 days after the change is made and submit supporting information showing how the change was determined.

647.04(6) (6) Make available to any resident or prospective resident, upon request, a copy of audited financial statements for the provider's most recent fiscal year, any examination reports on the provider prepared by the commissioner in the previous 12 months and a 5-year summary of the facility's entrance and other fee increases. If the facility has not been in operation for 5 years, the provider shall make available a summary of the fee increases for the years in which the facility has been operating and a summary of projected entrance and other fee increases for the next years so that there is a summary available spanning a 5-year period.

647.04(7) (7) Establish and use an internal grievance procedure for grievances between the provider and residents of his or her facility. The provider shall submit a copy of the grievance procedure to the commissioner for approval and shall at least annually inform each resident of the grievance procedure. Each grievance procedure shall, at minimum, provide for all of the following:

647.04(7)(a) (a) The opportunity for any resident to submit a written grievance in any form.

647.04(7)(b) (b) Prompt investigation of the grievance and its cause, and a hearing in situations in which one is needed.

647.04(7)(c) (c) Participation in the procedure by one or more individuals who are authorized by the provider to take corrective action.

647.04(7)(d) (d) Participation in the procedure by one or more residents in addition to the resident who submitted the grievance.

647.04(7)(dm) (dm) Participation by residents in the establishment of and the vote to elect members of a grievance panel that shall consist entirely of residents of the facility, shall present grievances on behalf of a resident to the facility's staff or administrator, to public officials or to any other person without fear of reprisal, and that shall join with other residents or individuals within or outside of the facility to work for improvements in resident care.

647.04(7)(e) (e) Notification to the resident who submitted the grievance of the disposition of his or her grievance and any corrective action that was ordered.

647.04(8) (8) Inform the commissioner of any proposed transfer of property if the total amount that would be transferred during any 12-month period exceeds 10% of the provider's assets.

647.04(9) (9) Comply with all applicable rules promulgated by the commissioner.

647.04 History History: 1983 a. 358; 1985 a. 29; 1989 a. 359; 2007 a. 20.



647.05 Continuing care contract provisions.

647.05  Continuing care contract provisions.

647.05(1m) (1m) A provider may not enter into a continuing care contract unless the contract:

647.05(1m)(a) (a) Is coherent, written in commonly understood language, legible, appropriately divided and captioned and presented in a meaningful manner. Each provider shall submit to the commissioner a copy of the form of the continuing care contract within 30 days after any change is made in that continuing care contract.

647.05(1m)(b) (b) Specifies what services are provided to the resident under the continuing care contract and what services are provided at an additional cost to the resident.

647.05(1m)(c) (c) Contains information about the status of a resident's claim against the facility's assets if the facility were to be liquidated.

647.05(1m)(d) (d) Includes a refund schedule.

647.05(1m)(e) (e) Specifies the circumstances and consequences of termination of the contract by either the provider or the resident.

647.05(1m)(f) (f) Provides that if a resident dies or the continuing care contract is terminated prior to occupancy or within the first 30 days after occupancy, the provider will refund at least the entrance fee less the cost of any reasonable refurbishing and less the cost of any care actually received by the resident that was not included in other charges by the provider.

647.05(1m)(g) (g) Provides that if a resident dies or the continuing care contract is terminated after the first 30 days of occupancy, but within the first 90 days of occupancy, the provider will refund at least 90% of the amount computed under par. (f).

647.05(1m)(h) (h) Provides that if the resident terminates the continuing care contract after the first 90 days of occupancy, the provider will refund to the resident a portion of the resident's entrance fee that is no less than the amount of refund indicated on the refund schedule that is in effect under the terms of the resident's continuing care contract.

647.05(1m)(i) (i) Provides that if the provider terminates the continuing care contract after the first 90 days of occupancy for reasons other than willful violation of the continuing care contract by the resident, the provider will refund to the resident a portion of the resident's entrance fee that is no less than the amount determined by subtracting the quotient of the resident's actual length of stay divided by the actual or projected average length of stay of residents in the facility from 1.0 and multiplying the result obtained by the resident's entrance fee, as those figures are specified in the resident's continuing care contract. This subsection does not apply if the provider terminates the continuing care contract because of the death of the resident.

647.05(2m) (2m) Subject to s. 49.455, a continuing care contract may require that, before a resident applies for medical assistance, the resident must spend on his or her care the resources declared for purposes of admission to the facility.

647.05 History History: 1983 a. 358; 2007 a. 20.



647.06 Receivership or liquidation.

647.06  Receivership or liquidation.

647.06(1) (1) A petition for appointment of a receiver or liquidator for a facility may be filed by a resident, a resident's guardian or the commissioner in the circuit court for the county in which the facility is located. If the court determines, after notice to the provider and a hearing, that a provider is not able to meet the terms of its continuing care contracts and other obligations, the court may appoint a receiver or liquidator and may set forth the powers, duties, compensation and liabilities of the receiver or liquidator.

647.06(2) (2) Any provider who voluntarily seeks to liquidate a facility shall notify the commissioner in advance.

647.06 History History: 1983 a. 358.



647.07 Penalties.

647.07  Penalties. Any provider who intentionally violates this chapter or rules promulgated under this chapter or who submits an application for a permit under s. 647.02 that intentionally contains a misstatement of fact is subject to a fine not to exceed $10,000 or imprisonment not to exceed 9 months or both.

647.07 History History: 1983 a. 358.



647.08 Inapplicable.

647.08  Inapplicable. This chapter does not apply to a provider that operates a facility that is created by and operated in accordance with a will and that is under the continuing supervision of a circuit court.

647.08 History History: 1983 a. 358.






648. Regulation of care management organizations.

648.01 Definitions.

648.01  Definitions. In this chapter:

648.01(1) (1) "Care management organization" means an entity described in s. 46.284 (3m).

648.01(2) (2) "Department" means the department of health services.

648.01(3) (3) "Enrollee" has the meaning given in s. 46.2805 (3).

648.01(4) (4) "Permittee" means a care management organization issued a permit under this chapter.

648.01 History History: 2009 a. 28.



648.03 Applicability of other laws.

648.03  Applicability of other laws. Notwithstanding s. 600.01 (1) (b) 10. a., ss. 600.01, 600.02, 600.03, and 600.12 apply to this chapter.

648.03 History History: 2009 a. 28.



648.05 Permit.

648.05  Permit.

648.05(1)(1)  Permit required. After December 31, 2009, no care management organization may provide services to its enrollees without a permit under this chapter.

648.05(2) (2) Application. A care management organization applying for a permit shall submit all of the following information in the format required by the commissioner:

648.05(2)(a) (a) The names, addresses and occupations of all controlling persons and directors and principal officers of the care management organization currently and for the preceding 10 years, unless the commissioner waives this requirement.

648.05(2)(b) (b) Business organization documents, including articles and bylaws if applicable.

648.05(2)(c) (c) A business plan approved by the department, including a projection of the anticipated operating results at the end of each of the next 3 years of operation, based on reasonable estimates of income and operating expenses.

648.05(2)(d) (d) Any other relevant documents or information that the commissioner reasonably requires after consulting with the department.

648.05(3) (3) Standards for issuing permit. The commissioner may issue a permit to the care management organization if the commissioner finds, after consulting with the department, all of the following:

648.05(3)(a) (a) All requirements of law have been met.

648.05(3)(b) (b) All the directors and principal officers or any controlling person are trustworthy and competent and collectively have the competence and experience to engage in the proposed services and are not excluded from participation under 42 USC 1320a-7 or 42 USC 1320a-7a.

648.05(3)(c) (c) The business plan is consistent with the interests of the care management organization's enrollees and the public.

648.05(4) (4) Suspension or revocation. The commissioner may suspend or revoke a permit issued under this chapter if the commissioner finds, after consulting with the department, any of the following:

648.05(4)(a) (a) The permittee violated a law or rule, including a rule establishing standards for the financial condition of care management organizations.

648.05(4)(b) (b) The permittee is in a financially hazardous condition.

648.05(4)(c) (c) The permittee is controlled or managed by persons who are incompetent or untrustworthy.

648.05(4)(d) (d) The permittee conceals records from the commissioner.

648.05(4)(e) (e) The permittee's business plan is not in the public interest or is not prudent.

648.05(4)(f) (f) The permittee ceases to be certified by or maintain a contract with the department.

648.05 History History: 2009 a. 28.



648.10 Powers and duties of the commissioner.

648.10  Powers and duties of the commissioner. The commissioner may do any of the following:

648.10(1) (1) Promulgate rules that are necessary to carry out the intent of this chapter, including, after consulting with the department, standards for the financial condition of care management organizations.

648.10(2) (2) Use the authority granted under ss. 601.41, 601.42, 601.43, 601.44, 601.61, 601.62, 601.63, and 601.64, including the authority to issue orders, to enforce this chapter and to ensure that a care management organization has sufficient financial resources.

648.10 History History: 2009 a. 28.



648.15 Reports and replies.

648.15  Reports and replies.

648.15(1)(1)  Reports. The commissioner may require from any care management organization any of the following:

648.15(1)(a) (a) Statements, reports, answers to questionnaires, and other information in whatever reasonable form the commissioner designates and at such reasonable intervals as the commissioner chooses, or from time to time.

648.15(1)(b) (b) Full explanation of the programming of any data storage or communication system in use.

648.15(1)(c) (c) Information from any books, records, electronic data processing systems, computers, or any other information storage system at any reasonable time in any reasonable manner.

648.15(1)(d) (d) Statements, reports, audits, or certification from a certified public accountant or an actuary approved by the commissioner.

648.15(2) (2) Forms. The commissioner, after consulting with the department, may prescribe forms for the reports under sub. (1) and specify who shall execute or certify such reports.

648.15(3) (3) Accounting methods. The commissioner, after consulting with the department, may prescribe reasonable minimum standards and techniques of accounting and data handling to ensure that timely and reliable information will exist and will be available to the commissioner.

648.15(4) (4) Replies. Any officer or manager of a care management organization, any person controlling or having a contract under which the person has a right to control a care management organization, whether exclusively or otherwise, or any person with executive authority over or in charge of any segment of such a care management organization's affairs, shall reply promptly in writing or in another designated form, to any written inquiry from the commissioner requesting a reply.

648.15(5) (5) Verification. The commissioner may require that any communication made to the commissioner under this section be verified.

648.15(6) (6) Immunity. In the absence of actual malice, no person shall be subject to damages in an action for defamation based on a communication to the commissioner required by law under this chapter or by the commissioner under this chapter.

648.15(7) (7) Experts. The commissioner may employ experts to assist the commissioner in an examination or in the review of any transaction subject to approval under this chapter. The care management organization that is the subject of the examination, or that is a party to a transaction under review, including the person acquiring, controlling, or attempting to acquire the care management organization, shall pay the reasonable costs incurred by the commissioner for the expert and related expenses.

648.15 History History: 2009 a. 28.



648.20 Examinations.

648.20  Examinations.

648.20(1)(1)  Power to examine.

648.20(1)(a)(a) To inform himself or herself about a matter related to the enforcement of this chapter, the commissioner may examine the affairs and condition of any permittee.

648.20(1)(b) (b) So far as reasonably necessary for an examination under par. (a), the commissioner may examine the accounts, records, or documents so far as they relate to the permittee, of any of the following:

648.20(1)(b)1. 1. An officer, manager, employee, or person who has executive authority over or is in charge of any segment of the permittee's affairs.

648.20(1)(b)2. 2. A person controlling or having a contract under which the person has the right to control the permittee whether exclusively or with others.

648.20(1)(b)3. 3. A person who is under the control of the permittee, or a person who is under the control of a person who controls or has a right to control the permittee whether exclusively or with others.

648.20(1)(c) (c) On demand, every permittee shall make available to the commissioner for examination any of its own accounts, records, documents, or evidences of transactions.

648.20(1)(d) (d) On order of the commissioner any examinee under this chapter shall bring to the office for examination such records as the order reasonably requires.

648.20(2) (2) Audits or actuarial or other evaluations. In lieu of all or part of an examination under sub. (1), or in addition to it, the commissioner may order an independent audit by certified public accountants or an actuarial or other evaluation by actuaries or other experts approved by the commissioner of any permittee. Any accountant, actuary, or other expert selected is subject to rules respecting conflicts of interest promulgated by the commissioner. Any audit or evaluation under this section is subject to s. 648.25, so far as applicable.

648.20(3) (3) Alternatives to examination. In lieu of all or part of an examination under this section, the commissioner may accept the report of an audit already made by certified public accountants or of an actuarial or other evaluation already made by actuaries or other experts approved by the commissioner, or the report of an examination made by another government agency in this state, the federal government, or another state.

648.20(4) (4) Purpose and scope of examination. An examination may but need not cover comprehensively all aspects of the permittee's affairs and condition. The commissioner shall determine the exact nature and scope of each examination, and in doing so shall take into account all relevant factors, including the length of time the permittee has been doing business, the length of time the permittee has been certified by the department, the nature of the business being examined, the nature of the accounting records available, and the nature of examinations performed elsewhere.

648.20 History History: 2009 a. 28.



648.25 Conducting examinations.

648.25  Conducting examinations.

648.25(1) (1)  Order of examination. For each examination under s. 648.20, the commissioner shall issue an order stating the scope of the examination and designating the examiner in charge. Upon demand, a copy of the order shall be provided to the examinee.

648.25(2) (2) Access to examinee. Any examiner authorized by the commissioner shall, for the purposes of the examination, have access at all reasonable hours to the premises and to any property of the examinee.

648.25(3) (3) Cooperation. The officers, employees, and agents of the examinee shall comply with every reasonable request of the examiners for assistance in any matter relating to the examination. No person may obstruct or interfere with the examination in any way other than by legal process.

648.25(4) (4) Correction of books. If the commissioner finds the accounts or records to be inadequate for proper examination of the condition and affairs of the permittee or improperly kept or posted, the commissioner may employ experts to rewrite, post, or balance them at the expense of the permittee.

648.25(5) (5) Report on examination. The examiner in charge of an examination shall make a proposed report of the examination, including information and analysis ordered in sub. (1), together with the examiner's recommendations. Preparation of the proposed report may include conferences with the examinee or the examinee's representatives at the option of the examiner in charge. The commissioner shall serve the final examination report on the examinee.

648.25(6) (6) Copies for board. The permittee shall furnish copies of the final examination report to each member of its board or governing body.

648.25(7) (7) Report as evidence. In any proceeding by or against the permittee or any officer or agent of the permittee the final examination report shall be admissible as evidence of the facts stated in the report. In any proceeding commenced under this chapter, the final examination report shall be admissible as evidence of the facts stated in the report. In any proceeding by or against the examinee, the facts asserted in any final examination report properly admitted in evidence shall be presumed to be true in the absence of contrary evidence.

648.25 History History: 2009 a. 28.



648.27 Costs.

648.27  Costs.

648.27(1)(1)  Costs to be paid by care management organizations. Permittees shall pay the reasonable estimate of costs of examinations under s. 648.20, of review of applications under s. 648.05, and of analysis and financial monitoring of care management organizations by the commissioner and the department, including overhead and fixed costs, by a system of regular annual billings.

648.27(2) (2) Determination of costs. Annually, the commissioner shall determine the estimated costs under sub. (1) for the commissioner and the department. The commissioner shall serve a request for payment on each permittee allocating the cost to each permittee in an amount that the commissioner determines reflects the permittee's proportionate share of projected enrollment in the department's annual contracting period.

648.27(3) (3) Payment deadline. The permittee shall pay the amount determined by the commissioner within 30 days of service of the request for payment under sub. (2).

648.27 History History: 2009 a. 28.



648.30 Nondisclosure of information.

648.30  Nondisclosure of information.

648.30(1) (1)  Types of information. The office may refuse to disclose and may prevent any other person from disclosing any of the following:

648.30(1)(a) (a) Testimony, reports, records, and information that are obtained, produced, or created in the course of an inquiry under s. 648.15.

648.30(1)(b) (b) Testimony, reports, records, and information that are obtained, produced, or created in the course of an examination under s. 648.20.

648.30(1)(c) (c) Testimony, reports, records, communications, and information that are obtained by the office from, or provided by the office to, any of the following, under a pledge of confidentiality or for the purpose of assisting or participating in monitoring activities or in the conduct of any inquiry, investigation, or examination:

648.30(1)(c)1. 1. The National Association of Insurance Commissioners.

648.30(1)(c)2. 2. An agent or employee of the National Association of Insurance Commissioners.

648.30(1)(c)3. 3. The insurance commissioner of another state.

648.30(1)(c)4. 4. An agent or employee of the insurance commissioner of another state.

648.30(1)(c)5. 5. An international, federal, state, or local regulatory or law enforcement agency, including the department.

648.30(1)(c)6. 6. An agent or employee of an agency described in subd. 5.

648.30(2) (2) Waiver and applicability of the privilege. Section 601.465 (2m) (a) to (d) applies to the privilege under sub. (1).

648.30 History History: 2009 a. 28.



648.35 Enforcement procedure.

648.35  Enforcement procedure.

648.35(1) (1)  Injunctions and restraining orders. The commissioner may commence an action in circuit court in the name of the state to restrain by temporary or permanent injunction or by temporary restraining order any violation of this chapter, any rule promulgated under this chapter, or any order issued under s. 648.10 (2). The commissioner need not show irreparable harm or lack of an adequate remedy at law in an action commenced under this subsection.

648.35(2) (2) Orders. The commissioner shall issue any orders under the procedures described in s. 601.63 and shall hold any hearings under the procedures described in s. 601.62.

648.35(3) (3) Compulsive forfeitures. If a person does not comply with an order issued under s. 648.10 (2) within 2 weeks after the commissioner has given the care management organization notice of the commissioner's intention to proceed under this subsection, the commissioner may commence an action for a forfeiture in such sum as the court considers just, but not exceeding $5,000 for each day that the violation continues after the commencement of the action until judgment is rendered. No forfeiture may be imposed under this subsection if at the time the action was commenced the care management organization was in compliance with the order, nor for any violation of an order occurring while any proceeding for judicial review of the order was pending, unless the court in which the proceeding was pending certifies that the claim of invalidity or nonapplicability of the order was frivolous or a sham. If after judgment is rendered the care management organization does not comply with the order, the commissioner may commence a new action for a forfeiture and may continue commencing actions until the person complies. The proceeds of all actions under this subsection, after deduction of the expenses of collection, shall be paid into the common school fund of the state.

648.35(4) (4) Forfeitures and civil penalties.

648.35(4)(a)(a) Restitutionary forfeiture. Whoever violates an order issued under s. 648.10 (2) that is effective under s. 601.63, any section of this chapter, or any rule relating to this chapter shall forfeit to the state twice the amount of any profit gained from the violation, in addition to any other forfeiture or penalty imposed.

648.35(4)(b) (b) Forfeiture for violation of order. Whoever violates an order issued under s. 648.10 (2) that is effective under s. 601.63 shall forfeit to the state not more than $1,000 for each violation. Each day that the violation continues is a separate offense.

648.35(4)(c) (c) Forfeiture for violation of statute or rule. Whoever violates, intentionally aids in violating, or knowingly permits a person over whom he or she has authority to violate a section of this chapter or a rule promulgated under this chapter shall forfeit to the state not more than $1,000 for each violation. If the section or rule violated imposes a duty to make a report to the commissioner, each week of delay in complying with the duty is a new violation.

648.35(4)(d) (d) Procedure. The commissioner may order any person to pay a forfeiture imposed under this subsection, which shall be paid into the common school fund. If the order is issued without a hearing, the affected person may demand a hearing through procedures described under s. 601.62 (3) (a). If the person fails to request a hearing, the order is conclusive as to the person's liability. The scope of review for forfeitures ordered is that specified under s. 227.57. The commissioner may cause an action to be commenced to recover the forfeiture. Before an action is commenced, the commissioner may compromise the forfeiture.

648.35(5) (5) Criminal penalty. Whoever intentionally violates or intentionally permits any person over whom he or she has authority to violate or intentionally aids any person in violating any section of this chapter, any rule promulgated to administer this chapter, or any order issued under s. 648.10 (2) that is effective under s. 601.63 is guilty of a Class I felony, unless a specific penalty is provided elsewhere in the statutes. Intent has the meaning expressed under s. 939.23.

648.35 History History: 2009 a. 28.



648.45 Affiliates of permittee.

648.45  Affiliates of permittee.

648.45(1) (1)  Information. A permittee and a person attempting to acquire or having control of a permittee, shall report to the commissioner the information concerning the permittee, its affiliates, and the person attempting to acquire control of the permittee that the commissioner requires by rule. The commissioner may promulgate rules prescribing the timing of reports under this subsection, including requiring periodic reporting and the form and procedure for filing reports.

648.45(2) (2) Report for affiliates. The permittee may report on behalf of all affiliated entities if it provides all the information that would be required if each affiliate reported separately.

648.45(3) (3) Consent to jurisdiction. Every permittee shall promptly submit to the commissioner a statement from each of its affiliates that the affiliate agrees to be subject to the jurisdiction of the commissioner and the courts of this state for the purposes of this chapter. A governmental unit is not subject to this requirement. The commissioner may exempt other affiliates from this subsection.

648.45(4) (4) Information order. The commissioner may, by order, require any permittee or any person attempting to acquire or having control of the permittee, to report information under sub. (1) or other information to the commissioner.

648.45(5) (5) Transactions with affiliates. Neither a permittee nor an affiliate of the permittee may enter into a transaction between the permittee and affiliate unless all of the following apply:

648.45(5)(a) (a) The transaction at the time it is entered into is reasonable and fair to the interests of the permittee.

648.45(5)(b) (b) The books, accounts, and records of each party to the transaction are kept in a manner that clearly and accurately discloses the nature and details of the transaction and, in accordance with generally accepted accounting principles, permits ascertainment of charges relating to the transaction.

648.45(5)(c) (c) The permittee's financial condition following any dividends or distributions to shareholders or a person having control of the permittee is reasonable in relation to the permittee's outstanding liabilities and is adequate to its financial needs.

648.45(5)(d) (d) The transaction complies with any other standard that the commissioner, after consulting with the department, prescribes by rule.

648.45(6) (6) Transactions subject to disclosure.

648.45(6)(a)(a) Affiliated transactions to be reported.

648.45(6)(a)1.1. The commissioner, after consulting with the department, may promulgate rules requiring a permittee, a person attempting to acquire or having control of a permittee, and affiliates of a permittee to report a transaction or a group or series of transactions, if all of the following are satisfied:

648.45(6)(a)1.a. a. The transaction is between a permittee and a person attempting to acquire or having control of the permittee or an affiliate of the permittee, or the transaction directly or indirectly benefits the person or affiliate.

648.45(6)(a)1.b. b. The transaction is, or the group or series of transactions are, material to the permittee.

648.45(6)(a)2. 2. Transactions that are material to a permittee for the purposes of subd. 1. include management contracts, service contracts, and cost-sharing arrangements. The commissioner, after consulting with the department, may prescribe by rule standards for determining whether a transaction is material under this subsection.

648.45(6)(a)3. 3. No permittee, person attempting to acquire or having control of a permittee, or affiliate of the permittee may enter into a transaction required to be reported to the commissioner under this subsection unless the permittee, person, and affiliate report the transaction to the commissioner in the form and by the date before the effective date of the transaction that are prescribed by the commissioner by rule, after consulting with the department. The commissioner may not require the transaction to be reported earlier than 30 days before the effective date of the transaction.

648.45(6)(b) (b) Disapproval. The commissioner may, within the period prescribed in par. (a) 3., disapprove any transaction reported under par. (a) if the commissioner finds, after consulting with the department, that it would violate the law or would be contrary to the interests of enrollees of the permittee, the department, or the public.

648.45(6)(c) (c) Transactions prohibited. No permittee, person attempting to acquire or having control of the permittee, or affiliate of the permittee may enter into a transaction that is not reported as required under par. (a) or that is disapproved by the commissioner under par. (b).

648.45(6)(d) (d) Voidable transactions. If a permittee, person attempting to acquire or having control of the permittee, or affiliate enters into a transaction in violation of this section, the permittee may void the transaction, obtain an injunction, and recover from the person or affiliate the amount necessary to restore the permittee to its condition had the transaction not occurred. The commissioner may order a permittee to void the transaction, to commence an action against the person or affiliate, or to take other action.

648.45(6)(e) (e) Required financial conditions. The commissioner, after consulting with the department, may promulgate rules for determining adequacy of financial condition under this section.

648.45(6)(f) (f) Exemption if permittee reports. Paragraph (a) does not apply to a person attempting to acquire or having control of, or an affiliate of, a permittee, if the permittee reports on behalf of the person or on behalf of the affiliate, and the transaction is not disapproved by the commissioner under par. (b).

648.45(7) (7) Dividends and distributions.

648.45(7)(a)(a) A permittee may not pay a dividend or distribution, and an affiliate of a permittee may not accept a dividend or distribution, unless the permittee reports the dividend or distribution to the commissioner at least 30 days before payment and the commissioner does not disapprove the dividend or distribution within that period.

648.45(7)(b) (b) The commissioner, after consulting with the department, may promulgate rules under this section that do any of the following:

648.45(7)(b)1. 1. Prescribe the form and content of and procedure for filing reports under this subsection.

648.45(7)(b)2. 2. Exempt dividends or distributions from the reporting requirement under par. (a) under conditions that the commissioner determines will not jeopardize the financial condition of the permittee.

648.45(7)(c) (c) A permittee may declare a dividend or distribution that is conditioned upon the permittee's compliance with this subsection. A declaration of a dividend or distribution under this subsection does not confer rights to the proposed recipient of the dividend or distribution unless this subsection is complied with and is void if the dividend or distribution is disapproved by the commissioner under par. (a).

648.45(7)(d) (d) In addition to any other remedies available, a permittee may recover from the recipient any dividend or distribution paid in violation of this subsection.

648.45(8) (8) Duties of officers and directors.

648.45(8)(a)(a) No director or officer of a permittee or of an affiliate of a permittee may permit, participate in, or assent to a transaction or payment or acceptance of a dividend or distribution prohibited under this chapter.

648.45(8)(b) (b) An officer or director of a permittee or of an affiliate of a permittee who knows, or reasonably should know, that the permittee or affiliate has entered into a transaction or paid a dividend or distribution that violates this chapter shall report the transaction, dividend, or distribution to the commissioner in writing within 30 days after attaining that knowledge. Section 648.15 (6) applies to a report under this section, and the report is confidential unless the commissioner finds it necessary to disclose the report for the purpose of enforcing this chapter.

648.45 History History: 2009 a. 28; 2011 a. 257 s. 56.



648.50 Management changes.

648.50  Management changes.

648.50(1)(1)  Approval required. No proposed plan of merger or other plan for acquisition of control of a permittee may be executed unless the commissioner, after consulting with the department, approves the plan.

648.50(2) (2) Grounds for approval. The commissioner shall approve the plan under this section if the commissioner finds, after a hearing, that it would not violate the law or be contrary to the interests of the public, the department, or the enrollees.

648.50(3) (3) Information required. A permittee shall report to the commissioner any changes in directors or principal officers after a permit is issued, together with biographical data on the new director or officer that the commissioner requires by rule.

648.50 History History: 2009 a. 28.



648.55 Commissioner's summary orders.

648.55  Commissioner's summary orders.

648.55(1) (1) The commissioner, after consulting with the department, may make and serve an order on a permittee, requiring it to stop providing services under the department contract, or to take corrective measures, without notice and before hearing, if it appears to the commissioner that irreparable harm to the property or business of the permittee or to the interests of its enrollees or the public, will occur unless the commissioner acts with immediate effect and one of the following applies:

648.55(1)(a) (a) The permittee is not in compliance with a rule establishing standards for the financial condition of care management organizations.

648.55(1)(b) (b) Grounds exist to suspend or revoke the permittee's permit.

648.55(2) (2) An order issued under this subsection is effective immediately.

648.55(3) (3) The permittee has the rights provided under s. 601.62. The commissioner may serve upon the permittee notice of hearing under the procedures under s. 601.62 simultaneously with service of the order under sub. (1).

648.55(4) (4) The commissioner may keep proceedings under this section confidential.

648.55 History History: 2009 a. 28.



648.65 Enrollee immunity.

648.65  Enrollee immunity.

648.65(1)(1)  Immunity. An enrollee of a care management organization is not liable for health care, service, equipment, or supply charges that are covered under the care management organization's contract with the department.

648.65(2) (2) Prohibited recovery attempts. No person may bill, charge, collect a deposit from, seek compensation from, file or threaten to file with a credit reporting agency with respect to, or have any recourse against an enrollee or any person acting on the enrollee's behalf, for any health care, service, equipment, or supply charges for which the enrollee or person acting on his or her behalf is not liable under sub. (1).

648.65(3) (3) Immunity not affected. The immunity of an enrollee under subs. (1) and (2) is not affected by any of the following:

648.65(3)(a) (a) A breach or default on an agreement by the care management organization or the failure of any person to compensate the provider.

648.65(3)(b) (b) The insolvency of the care management organization or any person contracting with the care management organization or the commencement or the existence of conditions permitting the commencement of insolvency, delinquency, or bankruptcy proceedings involving the care management organization or other person, regardless of whether the care management organization or other person has agreed to compensate, directly or indirectly, the provider for health care, services, equipment, or supplies for which the enrollee is not liable under sub. (1)

648.65(3)(c) (c) The inability of the provider or other person who is owed compensation for health care, services, equipment, or supplies to obtain compensation from the care management organization.

648.65 History History: 2009 a. 28.



648.75 Insolvency funding.

648.75  Insolvency funding.

648.75(1)(1)  Deposit required. A permittee shall deposit an amount established by the contract with the department, and not less than $250,000, using the procedures under. s. 601.13.

648.75(2) (2) Release of deposit. A deposit under this section may be released only with the approval of the commissioner, after consulting with the department, by the procedures under s. 601.13 (10) and only in one of the following circumstances:

648.75(2)(a) (a) To pay an assessment under sub. (3).

648.75(2)(b) (b) To pay creditors of the permittee according to the priority determined by the department if the permittee is insolvent, dissolves, or is subject to an insolvency proceeding, including a bankruptcy proceeding.

648.75(3) (3) Assessment. The department may assess an amount from each permittee's deposit for the purpose of funding arrangements for, or to pay expenses related to, services for enrollees of an insolvent or financially hazardous permittee. The department's assessment shall be allocated to each permittee's deposit in an amount that reflects the permittee's proportionate share of projected enrollment in the department's annual contracting period. The commissioner may authorize release, and the department of administration shall pay to the department the assessed amount for the purposes of this subsection.

648.75(4) (4) Restoration. A permittee shall restore its deposit that is subject to an assessment under sub. (3) within 30 days after the assessment, unless the office, after consulting with the department, authorizes a longer period, which shall not exceed 2 years.

648.75(5) (5) Recovery. The department may recover, and may file a claim or bring civil action to recover, from the insolvent or financially hazardous permittee any amount that the department assesses and pays under sub. (3). Any amount recovered shall be restored to each permittee's deposit in the same proportion as the assessment.

648.75 History History: 2009 a. 28.






655. Health care liability and injured patients and families compensation.

655.001 Definitions.

655.001  Definitions. In this chapter:

655.001(1) (1) "Board of governors" means the board created under s. 619.04 (3).

655.001(2) (2) "Claimant" means the person filing a request for mediation under s. 655.44 or 655.445.

655.001(4) (4) "Department" means the department of health services.

655.001(6) (6) "Fiscal year" means the period beginning on July 1 and ending on the following June 30.

655.001(7) (7) "Fund" means the injured patients and families compensation fund under s. 655.27.

655.001(7m) (7m) "Graduate medical education program" means a program approved by the medical examining board that provides postgraduate medical education and training for a person who possesses a diploma from a medical or osteopathic college or who has the equivalent education and experience from a foreign medical school recognized by the Education Commission for Foreign Medical Graduates.

655.001(7t) (7t) "Health care practitioner" means a health care professional, as defined in s. 180.1901 (1m), who is an employee of a health care provider described in s. 655.002 (1) (d), (e), (em), or (f) and who has the authority to provide health care services that are not in collaboration with a physician under s. 441.15 (2) (b) or under the direction and supervision of a physician or nurse anesthetist.

655.001(8) (8) "Health care provider" means a person to whom this chapter applies under s. 655.002 (1) or a person who elects to be subject to this chapter under s. 655.002 (2).

655.001(9) (9) "Nurse anesthetist" means a nurse licensed under ch. 441 or in a party state, as defined in s. 441.50 (2) (j), who is certified as a nurse anesthetist by the American association of nurse anesthetists.

655.001(10) (10) "Patient" means an individual who received or should have received health care services from a health care provider or from an employee of a health care provider acting within the scope of his or her employment.

655.001(10m) (10m) "Physician" means a medical or osteopathic physician licensed under ch. 448.

655.001(11) (11) "Principal place of practice" means any of the following:

655.001(11)(a) (a) The state in which a health care provider furnishes health care services to more than 50% of his or her patients in a fiscal year.

655.001(11)(b) (b) The state in which a health care provider derives more than 50% of his or her income in a fiscal year from the practice of his or her profession.

655.001(12) (12) "Representative" means the personal representative, spouse, parent, guardian, attorney or other legal agent of a patient.

655.001(13) (13) "Respondent" means the person alleged to have been negligent in a request for mediation filed under s. 655.44 or 655.445.

655.001(14) (14) "Self-insurance plan" means a plan approved by the commissioner to self-insure health care providers against medical malpractice claims in accordance with this chapter. A "self-insurance plan" may provide coverage to a single health care provider or affiliated health care providers.

655.001 History History: 1975 c. 37, 79; 1977 c. 26 s. 75; 1977 c. 131; 1977 c. 203 s. 106; Sup. Ct. Order, 88 Wis. 2d xiii (1979); 1979 c. 124, 185, 355; 1983 a. 189 s. 329 (5); 1985 a. 340; 1987 a. 27, 182, 264, 403; 1989 a. 187; 1991 a. 214; 1993 a. 473; 1995 a. 27 s. 9126 (19); 1999 a. 22; 2001 a. 52; 2003 a. 111; 2005 a. 36, 51; 2007 a. 20 s. 9121 (6) (a); 2013 a. 20.

655.001 Annotation Medical malpractice panels: The Wisconsin approach. Kravat. 61 MLR 55.

655.001 Annotation A summary of the new statutes governing medical malpractice. Saichek. WBB Oct. 1986.

655.001 Annotation Recent developments in Wisconsin medical malpractice law. 1974 WLR 893.

655.001 Annotation Testing the constitutionality of medical malpractice legislation: The Wisconsin medical malpractice act of 1975. 1977 WLR 838. See also: State ex rel. Strykowski v. Wilkie, 81 Wis. 2d 491, 261 N.W.2d 434 (1978).



655.002 Applicability.

655.002  Applicability.

655.002(1)(1)  Mandatory participation. Except as provided in s. 655.003, this chapter applies to all of the following:

655.002(1)(a) (a) A physician or a nurse anesthetist for whom this state is a principal place of practice and who practices his or her profession in this state more than 240 hours in a fiscal year.

655.002(1)(b) (b) A physician or a nurse anesthetist for whom Michigan is a principal place of practice, if all of the following apply:

655.002(1)(b)1. 1. The physician or nurse anesthetist is a resident of this state.

655.002(1)(b)2. 2. The physician or nurse anesthetist practices his or her profession in this state or in Michigan or a combination of both more than 240 hours in a fiscal year.

655.002(1)(b)3. 3. The physician or nurse anesthetist performs more procedures in a Michigan hospital than in any other hospital. In this subdivision, "Michigan hospital" means a hospital located in Michigan that is an affiliate of a corporation organized under the laws of this state that maintains its principal office and a hospital in this state.

655.002(1)(c) (c) A physician or nurse anesthetist who is exempt under s. 655.003 (1) or (3), but who practices his or her profession outside the scope of the exemption and who fulfills the requirements under par. (a) in relation to that practice outside the scope of the exemption. For a physician or a nurse anesthetist who is subject to this chapter under this paragraph, this chapter applies only to claims arising out of practice that is outside the scope of the exemption under s. 655.003 (1) or (3).

655.002(1)(d) (d) A partnership comprised of physicians or nurse anesthetists and organized and operated in this state for the primary purpose of providing the medical services of physicians or nurse anesthetists.

655.002(1)(e) (e) A corporation organized and operated in this state for the primary purpose of providing the medical services of physicians or nurse anesthetists.

655.002(1)(em) (em) Any organization or enterprise not specified under par. (d) or (e) that is organized and operated in this state for the primary purpose of providing the medical services of physicians or nurse anesthetists.

655.002(1)(f) (f) A cooperative health care association organized under s. 185.981 that operates nonprofit health care plans in this state and that directly provides services through salaried employees in its own facility.

655.002(1)(g) (g) An ambulatory surgery center that operates in this state.

655.002(1)(h) (h) A hospital, as defined in s. 50.33 (2) (a) and (c), that operates in this state.

655.002(1)(i) (i) An entity operated in this state that is an affiliate of a hospital and that provides diagnosis or treatment of, or care for, patients of the hospital.

655.002(1)(j) (j) A nursing home, as defined in s. 50.01 (3), whose operations are combined as a single entity with a hospital described in par. (h), whether or not the nursing home operations are physically separate from the hospital operations.

655.002(2) (2) Optional participation. All of the following may elect, in the manner designated by the commissioner by rule under s. 655.004, to be subject to this chapter:

655.002(2)(a) (a) A physician or nurse anesthetist for whom this state is a principal place of practice but who practices his or her profession fewer than 241 hours in a fiscal year, for a fiscal year, or a portion of a fiscal year, during which he or she practices his or her profession.

655.002(2)(b) (b) Except as provided in sub. (1) (b), a physician or nurse anesthetist for whom this state is not a principal place of practice, for a fiscal year, or a portion of a fiscal year, during which he or she practices his or her profession in this state. For a health care provider who elects to be subject to this chapter under this paragraph, this chapter applies only to claims arising out of practice that is in this state and that is outside the scope of an exemption under s. 655.003 (1) or (3).

655.002(2)(c) (c) A graduate medical education program that operates in this state. For a graduate medical education program that elects to be subject to this chapter under this paragraph, this chapter applies only to claims arising out of practice that is in this state and that is outside the scope of an exemption under s. 655.003 (1) or (3).

655.002 History History: 1987 a. 27; 1991 a. 214; 2005 a. 36, 51; 2009 a. 165.

655.002 Annotation In an action governed by ch. 655, no claim may be brought by adult children for loss of society and companionship of an adult parent; s. 895.04 is inapplicable to ch. 655 actions. Dziadosz v. Zirneski, 177 Wis. 2d 59, 501 N.W.2d 828 (Ct. App. 1993).

655.002 Annotation In an action governed by ch. 655, no recovery may be had by a parent for the loss of society and companionship of an adult child. Wells Estate v. Mt. Sinai Medical Center, 183 Wis. 2d 666, 515 N.W.2d 705 (1994).

655.002 Annotation Chapter 655 does not control all actions against HMO's. It applies only to negligent medical acts or decisions made in the course of rendering medical care. A bad faith tort action may be prosecuted against an HMO that has denied a request for coverage without a legal basis. McEvoy v. Group Health Cooperative, 213 Wis. 2d 507, 570 N.W.2d 397 (1997), 96-0908.



655.003 Exemptions for public employees and facilities and volunteers.

655.003  Exemptions for public employees and facilities and volunteers. Except as provided in s. 655.002 (1) (c), this chapter does not apply to a health care provider that is any of the following:

655.003(1) (1) A physician or a nurse anesthetist who is a state, county or municipal employee, or federal employee or contractor covered under the federal tort claims act, as amended, and who is acting within the scope of his or her employment or contractual duties.

655.003(2) (2) A facility that is exempt under s. 50.39 (3) or operated by any governmental agency.

655.003(3) (3) A physician or a nurse anesthetist who provides professional services under the conditions described in s. 146.89, with respect to those professional services provided by the physician or nurse anesthetist for which he or she is covered by s. 165.25 and considered an agent of the department, as provided in s. 165.25 (6) (b).

655.003 History History: 1989 a. 187, 206; 1991 a. 214.



655.004 Rule-making authority.

655.004  Rule-making authority. The director of state courts, department and commissioner may promulgate such rules under ch. 227 as are necessary to enable them to perform their responsibilities under this chapter.

655.004 History History: 1975 c. 37; Sup. Ct. Order, 88 Wis. 2d xiii (1979); 1987 a. 27; Stats. 1987 s. 655.004; 1989 a. 187 s. 28.



655.005 Health care provider employees.

655.005  Health care provider employees.

655.005(1) (1) Any person listed in s. 655.007 having a claim or a derivative claim against a health care provider or an employee of the health care provider, for damages for bodily injury or death due to acts or omissions of the employee of the health care provider acting within the scope of his or her employment and providing health care services, is subject to this chapter.

655.005(2) (2) The fund shall provide coverage, under s. 655.27, for claims against the health care provider or the employee of the health care provider due to the acts or omissions of the employee acting within the scope of his or her employment and providing health care services. This subsection does not apply to any of the following:

655.005(2)(a) (a) An employee of a health care provider if the employee is a physician or a nurse anesthetist or is a health care practitioner who is providing health care services that are not in collaboration with a physician under s. 441.15 (2) (b) or under the direction and supervision of a physician or nurse anesthetist.

655.005(2)(b) (b) A service corporation organized under s. 180.1903 by health care professionals, as defined under s. 180.1901 (1m), if the board of governors determines that it is not the primary purpose of the service corporation to provide the medical services of physicians or nurse anesthetists. The board of governors may not determine under this paragraph that it is not the primary purpose of a service corporation to provide the medical services of physicians or nurse anesthetists unless more than 50% of the shareholders of the service corporation are neither physicians nor nurse anesthetists.

655.005(2t) (2t) Subsection (2) does not affect the liability of a health care provider described in s. 655.002 (1) (d), (e), (em), or (f) for the acts of its employees.

655.005 History History: 1985 a. 340; 1987 a. 27; Stats. 1987 s. 655.005; 1989 a. 187; 1991 a. 214; 1993 a. 473; 1995 a. 167; 2001 a. 52; 2005 a. 36.

655.005 Annotation Although not a health care provider, because an unlicensed 1st-year resident physician was a borrowed employee of the hospital where the resident allegedly performed negligent acts, the relation of employer and employee existed between the resident and hospital, and accordingly, the resident was an employee of a health care provider within the meaning of ch. 655 and s. 893.55 (4). Phelps v. Physicians Insurance Company of Wisconsin, Inc. 2009 WI 74, 319 Wis. 2d 1, 768 N.W.2d 615, 06-2599.

655.005 Annotation Chapter 655 does not permit claims other than those listed in ss. 655.005 (1) and 655.007. Because ch. 655 exclusively governs all claims arising out of medical malpractice against health care providers and their employees, and because the legislature did not include bystander claims in s. 655.005 (1) or 655.007, negligent infliction of emotional distress claims arising out of medical malpractice are not actionable under Wisconsin law. Phelps v. Physicians Insurance Company of Wisconsin, Inc. 2009 WI 74, 319 Wis. 2d 1, 768 N.W.2d 615, 06-2599.



655.006 Remedy.

655.006  Remedy.

655.006(1)(1)

655.006(1)(a)(a) On and after July 24, 1975, every patient, every patient's representative and every health care provider shall be conclusively presumed to have accepted to be bound by this chapter.

655.006(1)(b) (b) Except as otherwise specifically provided in this chapter, this subsection also applies to minors.

655.006(2) (2) This chapter does not apply to injuries or death occurring, or services rendered, prior to July 24, 1975.

655.006 History History: 1975 c. 37; 1987 a. 27; Stats. 1987 s. 655.006.



655.007 Patients' claims.

655.007  Patients' claims. On and after July 24, 1975, any patient or the patient's representative having a claim or any spouse, parent, minor sibling or child of the patient having a derivative claim for injury or death on account of malpractice is subject to this chapter.

655.007 History History: 1975 c. 37, 199; 1983 a. 253; 1997 a. 89.

655.007 Annotation This chapter was inapplicable to a 3rd-party claim based on contract in which no bodily injury was alleged. Northwest General Hospital v. Yee, 115 Wis. 2d 59, 339 N.W.2d 583 (1983).

655.007 Annotation In this section "child" refers to a minor child. An adult child cannot assert a claim based on medical malpractice committed against the adult child's parent. Ziulkowski v. Nierengarten, 210 Wis. 2d 98, 565 N.W.2d 164 (Ct. App. 1997), 95-1708.

655.007 Annotation Section 893.55 (4) (f) makes the limits on damages applicable to medical malpractice death cases, but does not incorporate classification of wrongful death claimants entitled to bring such actions, which is controlled by this section. As such, adult children do not have standing to bring such an action. The exclusion of adult children does not violate equal protection. Czapinski v. St. Francis Hospital, Inc. 2000 WI 80, 236 Wis. 2d 316, 613 N.W.2d 120, 98-2437

655.007 Annotation A mother who suffers the stillbirth of her infant as a result of medical malpractice has a personal injury claim involving negligent infliction of emotional distress, which includes the distress arising from the injuries and stillbirth of her daughter, in addition to her derivative claim for wrongful death of the infant. That the sources of the mother's emotional injuries cannot be segregated does not mean that there is a single claim of medical malpractice subject to the single cap for noneconomic damages. Pierce v. Physicians Insurance Co. 2005 WI 14, 278 Wis. 2d 82, 692 N.W.2d 558, 01-2710.

655.007 Annotation Under s. 895.01 (1) (o) and sub. (2), a wrongful death claim does not survive the death of the claimant. In a non-medical malpractice wrongful death case, under sub. (2) a new cause of action is available to the next claimant in the statutory hierarchy. In a medical malpractice wrongful death case, eligible claimants under s. 655.007 are not subject to a statutory hierarchy like claimants under sub. (2). However, in a medical malpractice wrongful death case, adult children of the deceased are not listed as eligible claimants and are not eligible because of the exclusivity of s. 655.007, as interpreted in Czapinski. Lornson v. Siddiqui, 2007 WI 92, 302 Wis. 2d 519, 735 N.W.2d 55, 05-2315.

655.007 Annotation The plaintiff's claim that the hospital staff failed to adequately search his wife upon her return to an inpatient psychiatric unit when she carried in a gun and ammunition she used to kill herself alleged negligence in the performance of custodial care, not medical malpractice governed by ch. 655. While the decision to place the patient on the unit involved medical decisions made in the course of rendering professional medical care, the search itself was a matter of custodial care. The staff's search was not the result of special orders nor did it involve the exercise of professional medical judgment. Snyder v. Waukesha Memorial Hospital, Inc. 2009 WI App 86, 320 Wis. 2d 259, 768 N.W.2d 271, 08-1611.

655.007 Annotation A tortfeasor's insurer's subrogation claim against the injured party's doctor asserting that the doctor rendered unnecessary medical treatment for which the insurer was responsible amounts to an action for medical malpractice, which is governed by ch. 655. Neither the tortfeasor nor the insurer are patients or patient's representatives under this section and thus do not have standing to bring a malpractice claim. The application of ch. 655 to bar the insurer's subrogation claim does not violate equal protection guarantees. Konkel v. Acuity, 2009 WI App 132, 321 Wis. 2d 306, 775 N.W.2d 258, 08-2156.

655.007 Annotation Chapter 655 applies only to negligent medical acts or decisions made in the course of rendering professional medical care. To hold otherwise would exceed the bounds of the chapter and grant seeming immunity from non-ch. 655 suits to those with a medical degree. Plaintiff's claims arose from the discriminatory provision of medical care. Chapter 655 does not apply when the provider engages in discriminatory acts on the basis of a patient's disability. Rose v. Cahee, 727 F. Supp. 2d 728 (2010).



655.009 Actions against health care providers.

655.009  Actions against health care providers. An action to recover damages on account of malpractice shall comply with the following:

655.009(1) (1) Complaint. The complaint in such action shall not specify the amount of money to which the plaintiff supposes to be entitled.

655.009(2) (2) Medical expense payments. The court or jury, whichever is applicable, shall determine the amounts of medical expense payments previously incurred and for future medical expense payments.

655.009(3) (3) Venue. Venue in a court action under this chapter is in the county where the claimant resides if the claimant is a resident of this state, or in a county specified in s. 801.50 (2) (a) or (c) if the claimant is not a resident of this state.

655.009 History History: 1975 c. 37, 198, 199; 1983 a. 253; 1985 a. 340.

655.009 Annotation Discretionary changes of venue under s. 801.52 are applicable to actions under ch. 655. Hoffman v. Memorial Hospital of Iowa County, 196 Wis. 2d 505, 538 N.W.2d 627 (Ct. App. 1995), 94-2490.



655.01 Forms.

655.01  Forms. The director of state courts shall prepare and cause to be printed, and upon request furnish free of charge, such forms and materials as the director deems necessary to facilitate or promote the efficient administration of this chapter.

655.01 History History: 1975 c. 37, 199; Sup. Ct. Order, 88 Wis. 2d xiii (1979); 1989 a. 187 s. 28.



655.013 Attorney fees.

655.013  Attorney fees.

655.013(1)(1) With respect to any act of malpractice after July 24, 1975, for which a contingency fee arrangement has been entered into before June 14, 1986, the compensation determined on a contingency basis and payable to all attorneys acting for one or more plaintiffs or claimants is subject to the following unless a new contingency fee arrangement is entered into that complies with subs. (1m) and (1t):

655.013(1)(a) (a) The determination shall not reflect amounts previously paid for medical expenses by the health care provider or the provider's insurer.

655.013(1)(b) (b) The determination shall not reflect payments for future medical expense in excess of $25,000.

655.013(1m) (1m) Except as provided in sub. (1t), with respect to any act of malpractice for which a contingency fee arrangement is entered into on and after June 14, 1986, in addition to compensation for the reasonable costs of prosecution of the claim, the compensation determined on a contingency basis and payable to all attorneys acting for one or more plaintiffs or claimants is subject to the following limitations:

655.013(1m)(a) (a) Except as provided in par. (b), 33 1/3% of the first $1,000,000 recovered.

655.013(1m)(b) (b) Twenty-five percent of the first $1,000,000 recovered if liability is stipulated within 180 days after the date of filing of the original complaint and not later than 60 days before the first day of trial.

655.013(1m)(c) (c) Twenty percent of any amount in excess of $1,000,000 recovered.

655.013(1t) (1t) A court may approve attorney fees in excess of the limitations under sub. (1m) upon a showing of exceptional circumstances, including an appeal.

655.013(2) (2) An attorney shall offer to charge any client in a malpractice proceeding or action on a per diem or per hour basis. Any such agreement shall be made at the time of the employment of the attorney. An attorney's fee on a per diem or per hour basis is not subject to the limitations under sub. (1) or (1m).

655.013 History History: 1975 c. 37, 199; 1985 a. 340.



655.015 Future medical expenses.

655.015  Future medical expenses. If a settlement or judgment under this chapter resulting from an act or omission that occurred on or after May 25, 1995, provides for future medical expense payments in excess of $100,000, that portion of future medical expense payments in excess of an amount equal to $100,000 plus an amount sufficient to pay the costs of collection attributable to the future medical expense payments, including attorney fees reduced to present value, shall be paid into the fund. The commissioner shall develop by rule a system for managing and disbursing those moneys through payments for these expenses, which shall include a provision for the creation of a separate accounting for each claimant's payments and for crediting each claimant's account with a proportionate share of any interest earned by the fund, based on that account's proportionate share of the fund. The commissioner shall promulgate a rule specifying the criteria that shall be used to determine the medical expenses related to the settlement or judgment, taking into consideration developments in the provision of health care. The payments shall be made under the system until either the account is exhausted or the patient dies.

655.015 History History: 1975 c. 37; 1977 c. 29; 1979 c. 34, 154; 1983 a. 158; 1985 a. 340; 1991 a. 214; 1995 a. 10.



655.016 Claim by minor sibling for loss of society and companionship.

655.016  Claim by minor sibling for loss of society and companionship. Subject to s. 655.017, a sibling of a person who dies as a result of malpractice has a cause of action for damages for loss of society and companionship if the sibling was a minor at the time of the deceased sibling's death. This section does not affect any other claim available under this chapter.

655.016 History History: 1997 a. 89.



655.017 Limitation on noneconomic damages.

655.017  Limitation on noneconomic damages. The amount of noneconomic damages recoverable by a claimant or plaintiff under this chapter for acts or omissions of a health care provider if the act or omission occurs on or after April 6, 2006, and for acts or omissions of an employee of a health care provider, acting within the scope of his or her employment and providing health care services, for acts or omissions occurring on or after April 6, 2006, is subject to the limits under s. 893.55 (4) (d) and (f).

655.017 History History: 1985 a. 340; 1995 a. 10; 2005 a. 183.

655.017 Annotation A mother who suffers the stillbirth of her infant as a result of medical malpractice has a personal injury claim involving negligent infliction of emotional distress, which includes the distress arising from the injuries and stillbirth of her daughter, in addition to her derivative claim for wrongful death of the infant. That the sources of the mother's emotional injuries cannot be segregated does not mean that there is a single claim of medical malpractice subject to the single cap for noneconomic damages. Pierce v. Physicians Insurance Co. 2005 WI 14, 278 Wis. 2d 82, 692 N.W.2d 558, 01-2710.

655.017 Annotation Tort Reform: It's Not About Victims . . . It's About Lawyers. Scoptur. Wis. Law. June 1995.

655.017 Annotation Non-Economic-Damage Award Caps in Wisconsin: Why Ferdon Was (Almost) Right and the Law Is Wrong. Stutz. 2009 WLR 105.



655.019 Information needed to set fees.

655.019  Information needed to set fees. The department shall provide the director of state courts, the commissioner and the board of governors with information on hospital bed capacity and occupancy rates as needed to set fees under s. 655.27 (3) or 655.61.

655.019 History History: 1985 a. 340; 1989 a. 187 s. 28; 1991 a. 214.



655.23 Limitations of liability; proof of financial responsibility.

655.23  Limitations of liability; proof of financial responsibility.

655.23(3)(3)

655.23(3)(a) (a) Except as provided in par. (d), every health care provider either shall insure and keep insured the health care provider's liability by a policy of health care liability insurance issued by an insurer authorized to do business in this state or shall qualify as a self-insurer. Qualification as a self-insurer is subject to conditions established by the commissioner and is valid only when approved by the commissioner. The commissioner may establish conditions that permit a self-insurer to self-insure for claims that are against employees who are health care practitioners and that are not covered by the fund. An approved self-insurance plan may provide coverage for all affiliated health care providers under a controlling legal entity.

655.23(3)(b) (b) Each insurance company issuing health care liability insurance that meets the requirements of sub. (4) to any health care provider shall, at the times prescribed by the commissioner, file with the commissioner in a form prescribed by the commissioner a certificate of insurance on behalf of the health care provider upon original issuance and each renewal.

655.23(3)(c) (c) Each self-insured health care provider furnishing coverage that meets the requirements of sub. (4) shall, at the times and in the form prescribed by the commissioner, file with the commissioner a certificate of self-insurance and a separate certificate of insurance for each additional health care provider covered by the self-insured plan.

655.23(3)(d) (d) If a cash or surety bond furnished by a health care provider for the purpose of insuring and keeping insured the health care provider's liability was approved by the commissioner before April 25, 1990, par. (a) does not apply to the health care provider while the cash or surety bond remains in effect. A cash or surety bond remains in effect unless the commissioner, at the request of the health care provider or the surety, approves its cancellation.

655.23(4) (4)

655.23(4)(a)(a) A cash or surety bond under sub. (3) (d) shall be in amounts of at least $200,000 for each occurrence and $600,000 for all occurrences in any one policy year for occurrences before July 1, 1987, $300,000 for each occurrence and $900,000 for all occurrences in any one policy year for occurrences on or after July 1, 1987, and before July 1, 1988, and $400,000 for each occurrence and $1,000,000 for all occurrences in any one policy year for occurrences on or after July 1, 1988.

655.23(4)(b) (b)

655.23(4)(b)1.1. Except as provided in par. (c), before July 1, 1997, health care liability insurance may have provided either occurrence or claims-made coverage. The limits of liability shall have been as follows:

655.23(4)(b)1.a. a. For occurrence coverage, at least $200,000 for each occurrence and $600,000 for all occurrences in any one policy year for occurrences before July 1, 1987, $300,000 for each occurrence and $900,000 for all occurrences in any one policy year for occurrences on or after July 1, 1987, and before July 1, 1988, and $400,000 for each occurrence and $1,000,000 for all occurrences in any one policy year for occurrences on or after July 1, 1988, and before July 1, 1997.

655.23(4)(b)1.b. b. For claims-made coverage, at least $200,000 for each claim arising from an occurrence before July 1, 1987, regardless of when the claim is made, and $600,000 for all claims in any one reporting year for claims made before July 1, 1987, $300,000 for each claim arising from an occurrence on or after July 1, 1987, and before July 1, 1988, regardless of when the claim is made, and $900,000 for all claims in any one reporting year for claims made on or after July 1, 1987, and before July 1, 1988, and $400,000 for each claim arising from an occurrence on or after July 1, 1988, and before July 1, 1997, regardless of when the claim is made, and $1,000,000 for all claims in any one reporting year for claims made on or after July 1, 1988, and before July 1, 1997.

655.23(4)(b)2. 2. Except as provided in par. (c), on and after July 1, 1997, health care liability insurance may provide either occurrence or claims-made coverage. The limits of liability shall be as follows:

655.23(4)(b)2.a. a. For occurrence coverage, at least $1,000,000 for each occurrence and $3,000,000 for all occurrences in any one policy year for occurrences on or after July 1, 1997.

655.23(4)(b)2.b. b. For claims-made coverage, at least $1,000,000 for each claim arising from an occurrence on or after July 1, 1997, and $3,000,000 for all claims in any one reporting year for claims made on or after July 1, 1997.

655.23(4)(c) (c)

655.23(4)(c)1.1. Except as provided in subd. 2., self-insurance shall be in amounts of at least $200,000 for each occurrence and $600,000 for all occurrences in any one policy year for occurrences before July 1, 1987, $300,000 for each occurrence and $900,000 for all occurrences in any one policy year for occurrences on or after July 1, 1987, and before July 1, 1988, $400,000 for each occurrence and $1,000,000 for all occurrences in any one policy year for occurrences on or after July 1, 1988, and before July 1, 1997, and $1,000,000 for each occurrence and $3,000,000 for all occurrences in any one policy year for occurrences on or after July 1, 1997.

655.23(4)(c)2. 2. Notwithstanding subd. 1., in the discretion of a self-insured health care provider, self-insurance may be in an amount that is less than $1,000,000 but not less than $600,000 for each occurrence on or after July 1, 1997, and before July 1, 1999, and less than $1,000,000 but not less than $800,000 for each occurrence on or after July 1, 1999, and before July 1, 2001.

655.23(4)(d) (d) The commissioner may promulgate such rules as the commissioner considers necessary for the application of the liability limits under par. (b) to reporting years following termination of claims-made coverage, including rules that provide for the use of actuarial equivalents.

655.23(5) (5) While health care liability insurance, self-insurance or a cash or surety bond under sub. (3) (d) remains in force, the health care provider, the health care provider's estate and those conducting the health care provider's business, including the health care provider's health care liability insurance carrier, are liable for malpractice for no more than the limits expressed in sub. (4) or the maximum liability limit for which the health care provider is insured, whichever is higher, if the health care provider has met the requirements of this chapter.

655.23(5m) (5m) The limits set forth in sub. (4) shall apply to any joint liability of a physician or nurse anesthetist and his or her corporation, partnership, or other organization or enterprise under s. 655.002 (1) (d), (e), or (em).

655.23(6) (6) Any person who violates this section or s. 655.27 (3) (a) is subject to s. 601.64. For purposes of s. 601.64 (3) (c), each week of delay in compliance with this section or s. 655.27 (3) (a) constitutes a new violation.

655.23(7) (7) Each health care provider shall comply with this section and with s. 655.27 (3) (a) before exercising any rights or privileges conferred by his or her health care provider's license. The commissioner shall notify the board that issued the license of a health care provider that has not complied with this section or with s. 655.27 (3) (a). The board that issued the license may suspend, or refuse to issue or to renew the license of any health care provider violating this section or s. 655.27 (3) (a).

655.23(8) (8) No health care provider who retires or ceases operation after July 24, 1975, shall be eligible for the protection provided under this chapter unless proof of financial responsibility for all claims arising out of acts of malpractice occurring after July 24, 1975, is provided to the commissioner in the form prescribed by the commissioner.

655.23 History History: 1975 c. 37, 79, 199; 1977 c. 131; 1983 a. 158; 1985 a. 340; 1989 a. 56 s. 259; 1989 a. 187 ss. 14 to 19, 29; 1989 a. 332; 1991 a. 214; 1993 a. 473; 1997 a. 11; 2005 a. 36; 2013 a. 20.

655.23 Annotation An insurer is liable under sub. (5) up to its policy limits. Patients Fund v. St. Paul Ins. Co. 116 Wis. 2d 537, 342 N.W.2d 693 (1984).

655.23 Annotation That a self-insurance plan could have or should have been approved is irrelevant. Under sub. (3) (a) the plan must actually be approved for a provider to be qualified as a self-insurer. Patients Compensation Fund v. St. Mary's Hospital, 209 Wis. 2d 17, 561 N.W.2d 797 (Ct. App. 1997), 95-3294.

655.23 Annotation Any liability of a person who is not a health care provider under ch. 655, while doing a provider's business, together with the liability of the health care provider itself, is limited to the amount of primary coverage mandated by sub. (4). Since the Fund is obligated to pay any amounts above this limit, the Fund does not have subrogation rights against a non-provider, or his or her insurer. Patients Compensation Fund v. Lutheran Hospital, 223 Wis. 2d 439, 588 N.W.2d 35 (1999), 96-1344.

655.23 Annotation Pursuant to Lutheran Hospital, any liability for a nurse's negligence belongs to the responsible health care provider and its insurer. The provider's insurer may not seek contribution from the nurse, and thus it may not seek it from the employer who provided the nurse's services to the provider through a staffing agreement, or the employer's insurer. Rogers v. Saunders, 2008 WI App 53, 309 Wis. 2d 238, 750 N.W.2d 477, 07-0306.

655.23 Annotation This section is not preempted by federal law. Ophthalmic Mutual Insurance Co. v. Muisser, 143 F.3d 1062 (1998).



655.24 Insurance policy forms.

655.24  Insurance policy forms.

655.24(1) (1) No insurer may enter into or issue any policy of health care liability insurance until its policy form has been submitted to and approved by the commissioner under s. 631.20 (1) (a). The filing of a policy form by any insurer with the commissioner for approval shall constitute, on the part of the insurer, a conclusive and unqualified acceptance of all provisions of this chapter, and an agreement by it to be bound hereby as to any policy issued by it to any health care provider.

655.24(1m) (1m) Notwithstanding sub. (1), the issuance of a policy of health care liability insurance by an insurer to a health care provider constitutes, on the part of the insurer, a conclusive and unqualified acceptance of all of the provisions of this chapter, and an agreement by it to be bound under the provisions of this chapter as to any policy issued by it to a health care provider.

655.24(2) (2) Every policy issued under this chapter shall be deemed conclusively to provide all of the following:

655.24(2)(a) (a) That the insurer agrees to pay in full all of the following:

655.24(2)(a)1. 1. Attorney fees and other costs incurred in the settlement or defense of any claims.

655.24(2)(a)2. 2. Any settlement, arbitration award or judgment imposed against the insured under this chapter up to the limits expressed in s. 655.23 (4), or the maximum liability limit for which the health care provider is insured, whichever is greater.

655.24(2)(a)3. 3. Any portion or all of the interest, as determined by the board of governors, on an amount recovered against the insured under this chapter for which the insured is liable under s. 807.01 (4), 814.04 (4) or 815.05 (8).

655.24(2)(b) (b) That any termination of the policy by cancellation or nonrenewal is not effective as to patients claiming against those covered by the policy unless the insured has been notified as provided in sub. (3) and s. 631.36, except that an insurer may cancel a health care provider's policy under s. 631.36 (2) if the health care provider is no longer licensed to practice medicine or nursing.

655.24(3) (3) A notice of cancellation or nonrenewal that is required under sub. (2) (b) issued to a health care provider who is a natural person must inform the health care provider that his or her license to practice medicine or nursing may be suspended or not renewed if the health care provider has no insurance or insufficient insurance. The insurer shall retain a copy of each notice issued under sub. (2) (b) for not less than 10 years from the date of mailing or delivery of the notice and shall furnish a copy to the commissioner upon request.

655.24(4) (4) The insurer shall, upon termination of a policy of health care liability insurance issued under this chapter by cancellation or nonrenewal, notify the commissioner of the termination.

655.24 History History: 1975 c. 37; 1977 c. 131; 1985 a. 340; 1989 a. 187; 1991 a. 214; 1999 a. 9.

655.24 Annotation Based on sub. (2) (a) 3. and applicable administrative rules, the Fund's obligation to cover the amount of the judgment in excess of the policy or statutory limit is not triggered until the primary insurer's policy limits and supplemental payments, including interest, have been exhausted. Jandre v. Physicians Insurance Company of Wisconsin, 2010 WI App 136, 330 Wis. 2d 50, 792 N.W.2d 558, 08-1972. Affirmed on other grounds. 2012 WI 39, 340 Wis. 2d 31, 813 N.W.2d 627, 08-1972.



655.245 Insurance policy limitations.

655.245  Insurance policy limitations.

655.245(1) (1) No policy of health care liability insurance may permit a health care provider to reject any settlement agreed upon between the claimant and the insurer.

655.245(2) (2) A policy of health care liability insurance may permit the insurer to make payments for medical expenses prior to any determination of fault. Such payments are not an admission of fault. Such payments may be deducted from any judgment or arbitration award, but shall not be repaid regardless of the judgment or award. Nothing in this subsection shall restrict the insurer's right of comparative contribution or indemnity in accordance with the laws of this state.

655.245 Annotation History: 1975 c. 37.



655.25 Availability and effectiveness for health care liability insurance.

655.25  Availability and effectiveness for health care liability insurance. No policy of health care liability insurance written under the provisions of s. 619.04 may be canceled or nonrenewed except for nonpayment of premiums unless the health care provider's license is revoked by the appropriate licensing board. A health care provider whose license is revoked shall be permitted to buy out in cases of a claims-made policy.

655.25 History History: 1975 c. 37; 1995 a. 85.



655.26 Reports on claims paid.

655.26  Reports on claims paid.

655.26(1) (1) In addition to any information required by the commissioner under s. 601.42, by the 15th day of each month, each insurer that writes health care liability insurance in this state and each self-insurer approved under s. 655.23 (3) (a) shall report the following information to the medical examining board and the board of governors on each claim paid during the previous month for damages arising out of the rendering of health care services:

655.26(1)(a) (a) The name and address of the policyholder or self-insured entity and the name and address of any individual on whose behalf the claim was paid.

655.26(1)(b) (b) The profession of the individual or the type of facility or entity on whose behalf the claim was paid.

655.26(1)(c) (c) The health care provider's medical specialty, if the provider is a physician.

655.26(1)(d) (d) A description of the injury, including its cause and severity.

655.26(1)(e) (e) Whether the claim was paid as a result of a settlement, a patients compensation panel award or a court award.

655.26(1)(f) (f) The amount of the payment.

655.26(1)(g) (g) The number and amounts of any previous claims paid by the insurer or self-insurer for damages arising out of the rendering of health care services by the insured, the self-insurer or the employees of the insured or self-insurer. Only claims paid on or after July 20, 1985, are required to be reported under this paragraph.

655.26(1)(h) (h) Any additional information requested by the medical examining board or the board of governors.

655.26(2) (2) By the 15th day of each month, the board of governors shall report the information specified in sub. (1) to the medical examining board for each claim paid by the fund or from the appropriation under s. 20.145 (2) (a) during the previous month for damages arising out of the rendering of health care services by a health care provider or an employee of a health care provider.

655.26(3) (3) If more than one payment will be made on a claim, the first report filed under sub. (1) or (2) after the first payment is made on the claim shall include the total amount of the award or settlement and the projected schedule and amounts of payments.

655.26(4) (4) Any person who in good faith provides information to the medical examining board or the board of governors under this section is immune from civil liability for his or her acts or omissions in providing such information.

655.26 History History: 1985 a. 29, 340; 1989 a. 187; 1991 a. 214; 2007 a. 20.



655.27 Injured patients and families compensation fund.

655.27  Injured patients and families compensation fund.

655.27(1)(1)  Fund. There is created an injured patients and families compensation fund for the purpose of paying that portion of a medical malpractice claim which is in excess of the limits expressed in s. 655.23 (4) or the maximum liability limit for which the health care provider is insured, whichever limit is greater, paying future medical expense payments under s. 655.015, and paying claims under sub. (1m). The fund shall provide occurrence coverage for claims against health care providers that have complied with this chapter, and against employees of those health care providers, and for reasonable and necessary expenses incurred in payment of claims and fund administrative expenses. The coverage provided by the fund shall begin July 1, 1975. The fund shall not be liable for damages for injury or death caused by an intentional crime, as defined under s. 939.12, committed by a health care provider or an employee of a health care provider, whether or not the criminal conduct is the basis for a medical malpractice claim.

655.27(1m) (1m) Peer review activities.

655.27(1m)(a)(a) The fund shall pay that portion of a claim described in par. (b) against a health care provider that exceeds the limit expressed in s. 655.23 (4) or the maximum liability limit for which the health care provider is insured, whichever limit is greater.

655.27(1m)(b) (b) A health care provider who engages in the activities described in s. 146.37 (1g) and (3) shall be liable for not more than the limits expressed under s. 655.23 (4) or the maximum liability limit for which the health care provider is insured, whichever limit is greater, if he or she is found to be liable under s. 146.37, and the fund shall pay the excess amount, unless the health care provider is found not to have acted in good faith during those activities and the failure to act in good faith is found by the trier of fact, by clear and convincing evidence, to be both malicious and intentional.

655.27(2) (2) Fund administration and operation. Management of the fund shall be vested with the board of governors. The commissioner shall either provide staff services necessary for the operation of the fund or, with the approval of the board of governors, contract for all or part of these services. Such a contract is subject to ss. 16.753 and 16.765, but is otherwise exempt from subch. IV of ch. 16. The commissioner shall adopt rules governing the procedures for creating and implementing these contracts before entering into the contracts. At least annually, the contractor shall report to the commissioner and to the board of governors regarding all expenses incurred and subcontracting arrangements. If the board of governors approves, the contractor may hire legal counsel as needed to provide staff services. The cost of contracting for staff services shall be funded from the appropriation under s. 20.145 (2) (u). The fund shall pay to the commissioner amounts charged for organizational support services, which shall be credited to the appropriation account under s. 20.145 (1) (g) 2.

655.27(3) (3) Fees.

655.27(3)(a)(a) Assessment. Each health care provider shall pay an annual assessment, which, subject to pars. (b) to (br), shall be based on the following considerations:

655.27(3)(a)1. 1. Past and prospective loss and expense experience in different types of practice.

655.27(3)(a)2. 2. The past and prospective loss and expense experience of the fund.

655.27(3)(a)2m. 2m. The loss and expense experience of the individual health care provider which resulted in the payment of money, from the fund or other sources, for damages arising out of the rendering of medical care by the health care provider or an employee of the health care provider, except that an adjustment to a health care provider's fees may not be made under this subdivision prior to the receipt of the recommendation of the injured patients and families compensation fund peer review council under s. 655.275 (5) (a) and the expiration of the time period provided, under s. 655.275 (7), for the health care provider to comment or prior to the expiration of the time period under s. 655.275 (5) (a).

655.27(3)(a)3. 3. Risk factors for persons who are semiretired or part-time professionals.

655.27(3)(a)4. 4. For a health care provider described in s. 655.002 (1) (d), (e), (em), or (f), risk factors and past and prospective loss and expense experience attributable to employees of that health care provider other than employees licensed as a physician or nurse anesthetist.

655.27(3)(a)5. 5. The supplemental appropriation under s. 20.145 (2) (a) for payment of claims.

655.27(3)(am) (am) Assessments for peer review council. The fund, a mandatory health care liability risk-sharing plan established under s. 619.04, and a private health care liability insurer shall be assessed, as appropriate, fees sufficient to cover the costs of the injured patients and families compensation fund peer review council, including costs of administration, for reviewing claims paid by the fund or from the appropriation under s. 20.145 (2) (a), by the plan, and by the insurer, respectively, under s. 655.275 (5). The fees shall be set by the commissioner by rule, after approval by the board of governors, and shall be collected by the commissioner for deposit in the fund. The costs of the injured patients and families compensation fund peer review council shall be funded from the appropriation under s. 20.145 (2) (um).

655.27(3)(b) (b) Fees established.

655.27(3)(b)1.1. The commissioner, after approval by the board of governors, shall by rule set the fees under par. (a). The rule shall provide that fees may be paid annually or in semiannual or quarterly installments. In addition to the prorated portion of the annual fee, semiannual and quarterly installments shall include an amount sufficient to cover interest not earned and administrative costs incurred because the fees were not paid on an annual basis. This paragraph does not impose liability on the board of governors for payment of any part of a fund deficit.

655.27(3)(b)2. 2. With respect to fees paid by physicians, the rule shall provide for not more than 4 payment classifications, based upon the amount of surgery performed and the risk of diagnostic and therapeutic services provided or procedures performed.

655.27(3)(b)2m. 2m. In addition to the fees and payment classifications described under subds. 1. and 2., the commissioner, after approval by the board of governors, may by rule establish a separate payment classification for physicians satisfying s. 655.002 (1) (b) and a separate fee for nurse anesthetists satisfying s. 655.002 (1) (b) which take into account the loss experience of health care providers for whom Michigan is a principal place of practice.

655.27(3)(bg) (bg) Fee increase.

655.27(3)(bg)1.1. Every rule under par. (b) shall provide for an automatic increase in a health care provider's fees, except as provided in subd. 2., if the loss and expense experience of the fund and other sources with respect to the health care provider or an employee of the health care provider exceeds either a number of claims paid threshold or a dollar volume of claims paid threshold, both as established in the rule. The rule shall specify applicable amounts of increase corresponding to the number of claims paid and the dollar volume of awards in excess of the respective thresholds.

655.27(3)(bg)2. 2. The rule shall provide that the automatic increase does not apply if the board of governors determines that the performance of the injured patients and families compensation fund peer review council in making recommendations under s. 655.275 (5) (a) adequately addresses the consideration set forth in par. (a) 2m.

655.27(3)(br) (br) Limit on fees. Every rule setting fees for a particular fiscal year under par. (b) shall ensure that the fees assessed do not exceed the greatest of the following:

655.27(3)(br)1. 1. The estimated total dollar amount of claims to be paid during that particular fiscal year.

655.27(3)(br)2. 2. The fees assessed for the fiscal year preceding that particular fiscal year, adjusted by the commissioner of insurance to reflect changes in the consumer price index for all urban consumers, U.S. city average, for the medical care group, as determined by the U.S. department of labor.

655.27(3)(br)3. 3. Two hundred percent of the total dollar amount disbursed for claims during the calendar year preceding that particular fiscal year.

655.27(3)(c) (c) Collection and deposit of fees. Fees under pars. (a) and (b) and future medical expense payments specified for the fund under s. 655.015 shall be collected by the commissioner for deposit into the fund in a manner prescribed by the commissioner by rule.

655.27(3)(d) (d) Rule not effective; fees. If the rule establishing fees under par. (b) does not take effect prior to June 2 of any fiscal year, the commissioner may elect to collect fees as established for the previous fiscal year. If the commissioner so elects and the rule subsequently takes effect, the balance for the fiscal year shall be collected or refunded or the remaining semiannual or quarterly installment payments shall be adjusted except the commissioner may elect not to collect, refund or adjust for minimal amounts.

655.27(3)(e) (e) Podiatrist fees. The commissioner, after approval by the board of governors, may by rule assess fees against podiatrists for the purpose of paying the fund's portion of medical malpractice claims and expenses resulting from claims against podiatrists based on occurrences before July 1, 1986.

655.27(4) (4) Fund accounting and audit.

655.27(4)(a)(a) Moneys shall be withdrawn from the fund, or paid from the appropriation under s. 20.145 (2) (a), by the commissioner only upon vouchers approved and authorized by the board of governors.

655.27(4)(b) (b) All books, records and audits of the fund shall be open to the general public for reasonable inspection, with the exception of confidential claims information.

655.27(4)(c) (c) Persons authorized to receive deposits, withdraw, issue vouchers or otherwise disburse any fund moneys shall post a blanket fidelity bond in an amount reasonably sufficient to protect fund assets. The cost of such bond shall be paid from the fund.

655.27(4)(d) (d) Annually after the close of a fiscal year, the board of governors shall furnish a financial report to the commissioner. The report shall be prepared in accordance with accepted accounting procedures and shall include the present value of all claims reserves, including those for incurred but not reported claims as determined by accepted actuarial principles, and such other information as may be required by the commissioner. The board of governors shall furnish an appropriate summary of this report to all fund participants.

655.27(4)(e) (e) The board of governors shall submit a quarterly report to the state investment board and the department of administration projecting the future cash flow needs of the fund. The state investment board shall invest moneys held in the fund in investments with maturities and liquidity that are appropriate for the needs of the fund as reported by the board of governors in its quarterly reports under this paragraph. All income derived from such investments shall be credited to the fund.

655.27(4)(f) (f) The board of governors shall submit a functional and progress report to the chief clerk of each house of the legislature, for distribution to the appropriate standing committees under s. 13.172 (3), on or before March 1 of each year.

655.27(4)(g) (g) The board of governors may cede reinsurance to an insurer authorized to do business in this state under ch. 611, 613, 614 or 618 or pursue other loss funding management to preserve the solvency and integrity of the fund, subject to approval by the commissioner. The commissioner may prescribe controls over or other conditions on such use of reinsurance or other loss-funding management mechanisms.

655.27(5) (5) Claims procedures.

655.27(5)(a)(a)

655.27(5)(a)1.1. Any person may file a claim for damages arising out of the rendering of medical care or services or participation in peer review activities under s. 146.37 within this state against a health care provider or an employee of a health care provider. A person filing a claim may recover from the fund only if the health care provider or the employee of the health care provider has coverage under the fund, the fund is named as a party in the action, and the action against the fund is commenced within the same time limitation within which the action against the health care provider or employee of the health care provider must be commenced.

655.27(5)(a)2. 2. Any person may file an action for damages arising out of the rendering of medical care or services or participation in peer review activities under s. 146.37 outside this state against a health care provider or an employee of a health care provider. A person filing an action may recover from the fund only if the health care provider or the employee of the health care provider has coverage under the fund, the fund is named as a party in the action, and the action against the fund is commenced within the same time limitation within which the action against the health care provider or employee of the health care provider must be commenced. If the rules of procedure of the jurisdiction in which the action is brought do not permit naming the fund as a party, the person filing the action may recover from the fund only if the health care provider or the employee of the health care provider has coverage under the fund and the fund is notified of the action within 60 days of service of process on the health care provider or the employee of the health care provider. The board of governors may extend this time limit if it finds that enforcement of the time limit would be prejudicial to the purposes of the fund and would benefit neither insureds nor claimants.

655.27(5)(a)3. 3. If, after reviewing the facts upon which the claim or action is based, it appears reasonably probable that damages paid will exceed the limits in s. 655.23 (4), the fund may appear and actively defend itself when named as a party in an action against a health care provider, or an employee of a health care provider, that has coverage under the fund. In such action, the fund may retain counsel and pay out of the fund attorney fees and expenses including court costs incurred in defending the fund. The attorney or law firm retained to defend the fund shall not be retained or employed by the board of governors to perform legal services for the board of governors other than those directly connected with the fund. Any judgment affecting the fund may be appealed as provided by law. The fund may not be required to file any undertaking in any judicial action, proceeding or appeal.

655.27(5)(b) (b) It shall be the responsibility of the insurer or self-insurer providing insurance or self-insurance for a health care provider who is also covered by the fund to provide an adequate defense of the fund on any claim filed that may potentially affect the fund with respect to such insurance contract or self-insurance contract. The insurer or self-insurer shall act in good faith and in a fiduciary relationship with respect to any claim affecting the fund. No settlement exceeding an amount which could require payment by the fund may be agreed to unless approved by the board of governors.

655.27(5)(c) (c) It shall be the responsibility of any health care provider with a cash or surety bond in effect under s. 655.23 (3) (d) to provide an adequate defense of the fund on any malpractice claim filed or any claim filed under sub. (1m) that may potentially affect the fund. The health care provider shall act in good faith and in a fiduciary relationship with respect to any claim affecting the fund. No settlement exceeding an amount which could require payment by the fund may be agreed to unless approved by the board of governors.

655.27(5)(d) (d) A person who has recovered a final judgment or a settlement approved by the board of governors against a health care provider, or an employee of a health care provider, that has coverage under the fund may file a claim with the board of governors to recover that portion of such judgment or settlement which is in excess of the limits in s. 655.23 (4) or the maximum liability limit for which the health care provider is insured, whichever limit is greater. In the event the fund incurs liability for future payments exceeding $1,000,000 to any person under a single claim as the result of a settlement or judgment that is entered into or rendered under this chapter for an act or omission that occurred on or after May 25, 1995, the fund shall pay, after deducting the reasonable costs of collection attributable to the remaining liability, including attorney fees reduced to present value, the full medical expenses each year, plus an amount not to exceed $500,000 per year that will pay the remaining liability over the person's anticipated lifetime, or until the liability is paid in full. If the remaining liability is not paid before the person dies, the fund may pay the remaining liability in a lump sum. Payments shall be made from money collected and paid into the fund under sub. (3) and from interest earned thereon. For claims subject to a periodic payment made under this paragraph, payments shall be made until the claim has been paid in full, except as provided in s. 655.015. Periodic payments made under this paragraph include direct or indirect payment or commitment of moneys to or on behalf of any person under a single claim by any funding mechanism. No interest may be paid by the fund on the unpaid portion of any claim filed under this paragraph, except as provided under s. 807.01 (4), 814.04 (4) or 815.05 (8).

655.27(5)(e) (e) Claims filed against the fund shall be paid in the order received within 90 days after filing unless appealed by the fund. If the amounts in the fund are not sufficient to pay all of the claims, claims received after the funds are exhausted shall be paid from the appropriation under s. 20.145 (2) (a).

655.27(6) (6) Purpose and integrity of fund. The fund is established to curb the rising costs of health care by financing part of the liability incurred by health care providers as a result of medical malpractice claims and to ensure that proper claims are satisfied. The fund, including any net worth of the fund, is held in irrevocable trust for the sole benefit of health care providers participating in the fund and proper claimants. Moneys in the fund may not be used for any other purpose of the state.

655.27(7) (7) Actions against insurers, self-insurers or providers. The board of governors may bring an action against an insurer, self-insurer or health care provider for failure to act in good faith or breach of fiduciary responsibility under sub. (5) (b) or (c).

655.27 History History: 1975 c. 37, 79, 199; 1977 c. 29, 131; 1979 c. 34, 194; 1981 c. 20; 1983 a. 27, 158; 1985 a. 340; 1987 a. 27, 186, 247, 399; 1989 a. 102, 187, 332; 1991 a. 214, 315; 1993 a. 473; 1995 a. 10; 2001 a. 65; 2003 a. 111; 2005 a. 36, 410; 2007 a. 20.

655.27 Annotation The patients compensation fund has the authority to sue an insurer that refuses to contribute to the settlement of a claim against its insured. Wisconsin Patients Compensation Fund v. WHCLIP, 200 Wis. 2d 599, 547 N.W.2d 578 (1996), 95-0865.

655.27 Annotation The denial of a postverdict motion to add the fund to an action where an excess verdict was returned was appropriate. Granting the motion would have denied the fund's right under sub. (5) to appear and actively defend itself in the action. Goff v. Seldera, 202 Wis. 2d 601, 550 N.W.2d 144 (Ct. App. 1996), 95-0135.

655.27 Annotation Sub. (4) (b) does not provide an "explicit and unequivocal" exemption to the open records law. Any denial of an open records request under this section must state with "sufficient specificity" a public policy reason for refusing to release the requested records. Chavala v. Bubolz, 204 Wis. 2d 82, 552 N.W.2d 892 (Ct. App. 1996), 95-3120.

655.27 Annotation When a hospital's violation of the federal Emergency Medical Treatment and Active Labor Act for failure to provide treatment results from a negligent medical act or a decision made in rendering care, the Fund has an obligation to provide excess coverage. When the hospital's violation results from an economic decision, the fund has no duty to provide coverage. Burks v. St. Joseph Hospital, 227 Wis. 2d 811, 596 N.W.2d 391 (1999), 97-0466.

655.27 Annotation A medical malpractice plaintiff is required to name the fund as a party but may do so after the period prescribed in s. 893.55 has passed so long as the health care providers are sued before the statute of limitations has run. Anderson v. Sauk Prairie Memorial Hospital, 2000 WI App 108, 235 Wis. 2d 249, 612 N.W.2d 369, 99-2052.

655.27 Annotation The requirement in sub. (5) (b) that the primary insurer provide the fund an adequate defense does not require that the insurer's attorneys must assume an attorney-client relationship with the fund. Patients Compensation Fund v. Physicians Insurance Co. of Wisconsin, 2000 WI App 248, 239 Wis. 2d 360, 620 N.W.2d 457, 99-1322.

655.27 Annotation Under s. 895.045 (1), the liability of each person found to be less than 51% causally negligent is limited to the percentage of the total causal negligence attributed to that person. Thus insurers of doctor's less than 51% causally negligent can be liable for no more than their insureds. Estate of Capistrant v. Froedtert Memorial Lutheran Hospital, Inc. 2003 WI App 213, 267 Wis. 2d 455, 671 N.W.2d 400, 03-0014.

655.27 Annotation Health care providers have a constitutionally protected property interest in the fund. Sub. (6) defines the fund as an irrevocable trust, and the structure and purpose of the fund satisfy all the elements necessary to establish a formal trust. Because the health care providers are specifically named as beneficiaries of the trust, they have equitable title to the assets of the fund. The transfer of $200 million from the fund to another fund was an unconstitutional taking of private property without just compensation. Wisconsin Medical Society v. Morgan, 2010 WI 94, 328 Wis. 2d 469; 787 N.W.2d 22, 09-0728.



655.275 Injured patients and families compensation fund peer review council.

655.275  Injured patients and families compensation fund peer review council.

655.275(1) (1)  Definition. In this section, "council" means the injured patients and families compensation fund peer review council.

655.275(2) (2) Appointment. The board of governors shall appoint the members of the council. Section 15.09, except s. 15.09 (4) and (8), does not apply to the council. The board of governors shall designate the chairperson, vice chairperson and secretary of the council and the terms to be served by council members. The council shall consist of 5 persons, not more than 3 of whom are physicians who are actively engaged in the practice of medicine in this state. The chairperson shall be a physician and shall serve as an ex officio nonvoting member of the medical examining board.

655.275(3) (3) Meetings. The council shall meet at the call of the chairperson of the board of governors or the chairperson of the council. The council shall meet at the location determined by the person calling the meeting.

655.275(4) (4) Reports. The council shall submit to the chairperson of the board of governors, upon request of the chairperson but not more often than annually, a report on the operation of the council.

655.275(5) (5) Duties.

655.275(5)(a)(a) The council shall review, within one year of the date of first payment on the claim, each claim that is paid by the fund or from the appropriation under s. 20.145 (2) (a), by a mandatory health care liability risk-sharing plan established under s. 619.04, by a private health care liability insurer, or by a self-insurer for damages arising out of the rendering of medical care by a health care provider or an employee of the health care provider and shall make recommendations to all of the following:

655.275(5)(a)1. 1. The commissioner and the board of governors regarding any adjustments to be made, under s. 655.27 (3) (a) 2m., to fund fees assessed against the health care provider, based on the paid claim.

655.275(5)(a)2. 2. The commissioner and the board of governors regarding any adjustments to be made, under s. 619.04 (5) (b), to premiums assessed against a physician under a mandatory health care liability risk-sharing plan established under s. 619.04, based on the paid claim.

655.275(5)(a)3. 3. A private health care liability insurer regarding adjustments to premiums assessed against a physician covered by private insurance, based on the paid claim, if requested by the private insurer.

655.275(5)(b) (b) In developing recommendations under par. (a), the council may consult with any person and shall consult with the following:

655.275(5)(b)1. 1. If a claim was paid for damages arising out of the rendering of care by a physician, with at least one physician from the area of medical specialty of the physician who rendered the care and with at least one physician from the area of medical specialty of the medical procedure involved, if the specialty area of the procedure is different than the specialty area of the physician who rendered the care.

655.275(5)(b)2. 2. If a claim was paid for damages arising out of the rendering of care by a nurse anesthetist, with at least one nurse anesthetist.

655.275(6) (6) Fees. Fees sufficient to cover the council's costs, including costs of administration, shall be collected under s. 655.27 (3) (am).

655.275(7) (7) Notice of recommendation. The council shall notify the affected health care provider, in writing, of its recommendations to the commissioner, the board of governors or a private insurer made under sub. (5). The notice shall inform the health care provider that the health care provider may submit written comments on the council's recommendations to the commissioner, the board of governors or the private insurer within a reasonable period of time specified in the notice.

655.275(8) (8) Patient records. The council may obtain any information relating to any claim it reviews under this section that is in the possession of the commissioner or the board of governors. The council shall keep patient health care records confidential as required by s. 146.82.

655.275(9) (9) Immunity. Members of the council and persons consulting with the council under sub. (5) (b) are immune from civil liability for acts or omissions while performing their duties under this section.

655.275(10) (10) Members' and consultants' expenses. Notwithstanding s. 15.09 (6), any person serving on the council and any person consulting with the council under sub. (5) (b) shall be paid at a rate established by the commissioner by rule.

655.275 History History: 1985 a. 340; 1989 a. 187; 1991 a. 214, 315; 1999 a. 9; 2003 a. 111; 2007 a. 20, 108.



655.42 Establishment of mediation system.

655.42  Establishment of mediation system.

655.42(1) (1)  Legislative intent. The legislature intends that the mediation system provide the persons under sub. (2) with an informal, inexpensive and expedient means for resolving disputes without litigation and intends that the director of state courts administer the mediation system accordingly.

655.42(2) (2) Mediation system. The director of state courts shall establish a mediation system complying with this subchapter not later than September 1, 1986. The mediation system shall consist of mediation panels that assist in the resolution of disputes, regarding medical malpractice, between patients, their representatives, spouses, parents or children and health care providers.

655.42 History History: 1985 a. 340; 1989 a. 187 s. 28.



655.43 Mediation requirement.

655.43  Mediation requirement. The claimant and all respondents named in a request for mediation filed under s. 655.44 or 655.445 shall participate in mediation under this subchapter.

655.43 History History: 1985 a. 340.



655.44 Request for mediation prior to court action.

655.44  Request for mediation prior to court action.

655.44(1)(1)  Request and fee. Beginning September 1, 1986, any person listed in s. 655.007 having a claim or a derivative claim under this chapter for bodily injury or death because of a tort or breach of contract based on professional services rendered or that should have been rendered by a health care provider may file a request for mediation and shall pay the fee under s. 655.54.

655.44(2) (2) Content of request. The request for mediation shall be in writing and shall include all of the following information:

655.44(2)(a) (a) The claimant's name and city, village or town, county and state of residence.

655.44(2)(b) (b) The name of the patient.

655.44(2)(c) (c) The name and address of the health care provider alleged to have been negligent in treating the patient.

655.44(2)(d) (d) The condition or disease for which the health care provider was treating the patient when the alleged negligence occurred and the dates of treatment.

655.44(2)(e) (e) A brief description of the injury alleged to have been caused by the health care provider's negligence.

655.44(3) (3) Delivery or registered mail. The request for mediation shall be delivered in person or sent by registered mail to the director of state courts.

655.44(4) (4) Statute of limitations. Any applicable statute of limitations is tolled on the date the director of state courts receives the request for mediation if delivered in person or on the date of mailing if sent by registered mail. The statute remains tolled until 30 days after the last day of the mediation period under s. 655.465 (7).

655.44(5) (5) No court action commenced before mediation. Except as provided in s. 655.445, no court action may be commenced unless a request for mediation has been filed under this section and until the expiration of the mediation period under s. 655.465 (7).

655.44(6) (6) Notice of court action to director of state courts. A claimant who files a request for mediation under this section and who commences a court action after the expiration of the mediation period under s. 655.465 (7) shall send notice of the court action by 1st class mail to the director of state courts.

655.44 History History: 1985 a. 340; 1989 a. 187 s. 28.

655.44 Annotation A request for mediation of a claim naming only one doctor did not toll the statute of limitations applicable to claims against doctors not named in the mediation request. Dipple v. Wisconsin Patients Compensation Fund, 161 Wis. 2d 854, 468 N.W.2d 789 (Ct. App. 1991).

655.44 Annotation When a care provider was deceased, it was sufficient to name the deceased provider in the mediation request rather than a legal entity, such as the estate or the provider's insurer. In that case, the tolling of the statute of limitations under sub. (4) is effective against an insurer and the Wisconsin Patients Compensation Fund. Failure to name the fund as a party to an action brought against the insurer within the 30-day period under sub. (4) barred the claim against the fund. Geiger v. Wisconsin Health Care Liability Insurance Plan, 196 Wis. 2d 474, 538 N.W.2d 830 (Ct. App. 1995), 95-0692.

655.44 Annotation The limitation periods under s. 893.55 (1) (a) and (b) are both tolled by the filing of a request for mediation under sub. (4). Landis v. Physicians Insurance Company of Wis. Inc., 2001 WI 86, 245 Wis. 2d 1, 628 N.W.2d 893, 00-0330.

655.44 Annotation Sub. (5) does not mandate dismissal for filing an action before the expiration of the statutory mediation period. When a plaintiff fails to comply with sub. (5), the circuit court retains discretion to determine the appropriate sanction. Ocasio v. Froedtert Memorial Lutheran Hospital, 2002 WI 89, 254 Wis. 2d 367, 646 N.W.2d 381, 00-3056.

655.44 Annotation Nothing in the language of either s. 655.44 or 655.445 precluded the application of s. 655.44 to a mediation request filed under s. 655.445 when an action was filed but became a nullity due to failure to complete service. Young v. Aurora Medical Center, 2004 WI App 71, 272 Wis. 2d 300, 679 N.W.2d 549, 03-0224.

655.44 Annotation Delivery of a mediation request by regular mail is not determinative of the validity of the request. Geisel v. Odulio, 807 F. Supp. 500 (1992).

655.44 Annotation Failure to name the patient compensation fund in a mediation request did not exempt the fund from the tolling of the statute of limitations under sub. (4). Geisel v. Odulio, 807 F. Supp. 500 (1992).



655.445 Request for mediation in conjunction with court action.

655.445  Request for mediation in conjunction with court action.

655.445(1)(1)  Commencing action, request and fee. Beginning September 1, 1986, any person listed in s. 655.007 having a claim or a derivative claim under this chapter for bodily injury or death because of a tort or breach of contract based on professional services rendered or that should have been rendered by a health care provider shall, within 15 days after the date of filing an action in court, file a request for mediation. The request shall be prepared and delivered in person or sent by registered mail to the director of state courts, in the form and manner required under s. 655.44 (2) and (3), together with a notice that a court action has been commenced and the fee under s. 655.54 shall be paid.

655.445(2) (2) Scheduling. All time periods under s. 802.10 (3) are tolled on the date of filing the court action. The time periods remain tolled until the expiration of the mediation period under s. 655.465 (7).

655.445(3) (3) No court proceedings before mediation. For actions filed under sub. (1), no discovery may be made and no trial, pretrial conference or scheduling conference may be held until the expiration of the mediation period under s. 655.465 (7).

655.445 History History: 1985 a. 340; 1989 a. 187 s. 28; Sup. Ct. Order No. 95-04, 191 Wis. 2d xxi (1995).

655.445 Annotation The 15-day time limit for filing a request for mediation after commencement of court action is directory rather than mandatory. Eby v. Kozarek, 153 Wis. 2d 75, 450 N.W.2d 249 (1990).

655.445 Annotation Mailing is not the equivalent of filing. Mailing is to send postal matter. Filing entails delivery to the intended recipient. Hoffman v. Rankin, 2002 WI App 189, 256 Wis. 2d 678, 649 N.W.2d 350, 01-3202.

655.445 Annotation Nothing in the language of either s. 655.44 or 655.445 precluded the application of of s. 655.44 to a mediation request filed under s. 655.445 when an action was filed but became a nullity due to failure to complete service. Young v. Aurora Medical Center, 2004 WI App 71, 272 Wis. 2d 300, 679 N.W.2d 549, 03-0224.



655.45 Reports to licensing bodies.

655.45  Reports to licensing bodies.

655.45(1) (1) For the quarter beginning on July 1, 1986, and for each quarter thereafter, the director of state courts shall file reports complying with sub. (2) with the medical examining board, the physical therapy examining board, the podiatry affiliated credentialing board, the board of nursing and the department, respectively, regarding health care providers licensed by the respective bodies.

655.45(1m) (1m) For the quarter beginning on July 1, 1995, and for each quarter thereafter, the director of state courts shall file reports complying with sub. (2) with the dietitians affiliated credentialing board regarding health care providers certified by the dietitians affiliated credentialing board.

655.45(2) (2) The reports under subs. (1) and (1m) shall set forth all of the following:

655.45(2)(a) (a) The names of all health care providers who are named as defendants in court actions of which the director of state courts receives notice under s. 655.44 (6) or 655.445 (1) during the quarter.

655.45(2)(b) (b) Whether any court action of which the director of state courts received notice under s. 655.44 (6) or 655.445 (1) was disposed of by settlement, compromise, stipulation agreement, dismissal default or judgment during the quarter and the amount of the settlement or award to the claimant, if any, to the extent the director of state courts has any of the information under this paragraph.

655.45 History History: 1985 a. 340; 1989 a. 187 s. 28; 1993 a. 107, 443; 1997 a. 75, 175; 2009 a. 113, 149; 2011 a. 258.



655.455 Notice to health care providers and fund.

655.455  Notice to health care providers and fund. The director of state courts shall serve notice of a request for mediation upon all health care providers named in the request, at the respective addresses provided in the request, and upon the fund, by registered mail within 7 days after the director of state courts receives the request if delivered in person or within 10 days after the date of mailing of the request to the director of state courts if sent by registered mail.

655.455 History History: 1985 a. 340; 1989 a. 187 s. 28; 2001 a. 65.



655.465 Mediation panels; mediation period.

655.465  Mediation panels; mediation period.

655.465(1) (1)  Mediation panel for dispute. The director of state courts shall appoint the members of a mediation panel under sub. (2) and send notice to the claimant and all respondents by registered mail. The notice shall inform the claimant and all respondents of the names of the persons appointed to the mediation panel and the date, time and place of the mediation session. The director of state courts may change the date, time or place of the mediation session as necessary to accommodate the parties, subject to the requirement that the mediation session be held before the expiration of the mediation period under sub. (7).

655.465(2) (2) Appointment of mediators. Each mediation panel shall consist of the following members appointed by the director of state courts:

655.465(2)(a) (a) One public member who is neither an attorney nor a health care provider and who is selected from a list of public member mediators prepared every 2 years, or more frequently upon request of the director of state courts, by the governor or, if any person resigns or is unable to serve as a public member mediator, from a list of alternates prepared by the director of state courts.

655.465(2)(b) (b) One attorney who is licensed to practice law in this state.

655.465(2)(c) (c) One health care provider as follows:

655.465(2)(c)1. 1. Except as provided in subds. 4. and 5., if all respondents named in the request for mediation are physicians, a physician who is licensed to practice in this state and who is selected from a list prepared by a statewide organization of physicians designated by the director of state courts.

655.465(2)(c)2. 2. Except as provided in subds. 4. and 5., if none of the respondents named in the request for mediation is a physician, a health care provider who is licensed to practice in this state in the same health care field as the respondent and who is selected from a list prepared by the department or the examining board or affiliated credentialing board that regulates health care providers in that health care field.

655.465(2)(c)3. 3. Except as provided in subds. 4. and 5., if more than one respondent is named in the request for mediation at least one of whom is a physician and at least one of whom is not, a health care provider who is licensed to practice in this state and who is selected from the list under subd. 1. or 2., as determined by the director of state courts.

655.465(2)(c)4. 4. If the director of state courts determines that a list under subd. 1. or 2. is inadequate to permit the selection of an appropriate health care provider, a health care provider who is licensed to practice in this state and who is selected from an additional list prepared by the director of state courts.

655.465(2)(c)5. 5. If the director of state courts determines that lists under subds. 1. or 2. and 4. are inadequate to permit the selection of an appropriate health care provider for a particular dispute, a health care provider who is licensed to practice in this state and who is selected by the director of state courts.

655.465(3) (3) Filling vacancies. If a person appointed to a mediation panel under sub. (1) resigns from or is unable to serve on the mediation panel, the director of state courts shall appoint a replacement selected in the same manner as the predecessor appointee.

655.465(4) (4) Conflict of interest. No person may serve on a mediation panel if the person has a professional or personal interest in the dispute.

655.465(5) (5) Compensation. Each mediator shall be compensated $150 plus actual and necessary expenses for each day of mediation conducted. Compensation and expenses shall be paid out of the appropriation under s. 20.680 (2) (qm) upon such authorizations as the director of state courts may prescribe.

655.465(6) (6) Immunity and presumption of good faith.

655.465(6)(a)(a) A mediator is immune from civil liability for any good faith act or omission within the scope of the mediator's performance of his or her powers and duties under this subchapter.

655.465(6)(b) (b) It is presumed that every act or omission under par. (a) is a good faith act or omission. This presumption may be overcome only by clear and convincing evidence.

655.465(7) (7) Mediation period. The period for mediation shall expire 90 days after the director of state courts receives a request for mediation if delivered in person or within 93 days after the date of mailing of the request to the director of state courts if sent by registered mail, or within a longer period agreed to by the claimant and all respondents and specified by them in writing for purposes of applying ss. 655.44 (4) and (5) and 655.445 (3).

655.465 History History: 1985 a. 340; 1989 a. 187 s. 28; 1989 a. 359; 1993 a. 107.

655.465 Annotation A claimant's failure to participate in mediation within the 90-day period under sub. (7) does not require dismissal. The court may determine an appropriate sanction. Schulz v. Nienhuis, 152 Wis. 2d 434, 448 N.W.2d 655 (1989).

655.465 Annotation If a party wishes to reschedule a mediation session for a time outside the 90-day statutory period, the party must obtain a written agreement to do so. If a respondent requests a rescheduling without providing a mutually agreed upon date within the 90 days and no written agreement is obtained, the mediation period does not terminate until the rescheduled mediation session is completed. Seaquist v. Physicians Ins, Co. 192 Wis. 2d 530, 531 N.W.2d 437 (Ct. App. 1995).

655.465 Annotation Completion of mediation within the period under sub. (7) is not a jurisdictional prerequisite for maintenance of a medical malpractice suit. Bertorello v. St. Joseph's Hospital of Marshfield, 685 F. Supp. 192 (W. D. Wis. 1988).



655.54 Filing fee.

655.54  Filing fee. Requests for mediation filed with the director of state courts are subject to a filing fee of $11. The filing fee shall be paid into the mediation fund under s. 655.68.

655.54 History History: 1985 a. 340; 1989 a. 187 s. 28.



655.58 Mediation procedure.

655.58  Mediation procedure.

655.58(1)(1)  No record. Mediation shall be conducted without a stenographic record or any other transcript.

655.58(2) (2) No exams, subpoenas, oaths. No physical examinations or production of records may be ordered, no witnesses may be subpoenaed and no oaths may be administered in mediation, whether by a mediation panel or member thereof or as a result of application to a court by any person.

655.58(3) (3) No expert witnesses; panel consultants permitted.

655.58(3)(a)(a) Except as provided in par. (b), no expert witnesses, opinions or reports may be submitted or otherwise used in mediation.

655.58(3)(b) (b) The mediation panel or any member thereof may consult with any expert, and upon authorization of the director of state courts may compensate the expert from the appropriation under s. 20.680 (2) (qm).

655.58(4) (4) Patient records confidential except to parties. All patient health care records in the possession of a mediation panel shall be kept confidential by all members of the mediation panel and all other persons participating in mediation. Every person participating in mediation shall make available to one another and all members of the mediation panel all patient health care records of the patient named in the request for mediation that are in the person's possession.

655.58(5) (5) Counsel permitted. Any person participating in mediation may be represented by counsel authorized to act for his or her respective client.

655.58 History History: 1985 a. 340; 1989 a. 187 s. 28.



655.61 Funding.

655.61  Funding.

655.61(1)(1) The mediation fund created under s. 655.68 shall be financed from fees charged to health care providers. The director of state courts shall, by February 1 annually, determine the revenues needed for the operation of the mediation system during the succeeding fiscal year and inform the board of governors of that amount. The director of state courts shall also inform the board of governors of the number of requests for mediation involving each type of health care provider set out in s. 655.002 for the most recent fiscal year for which statistics are available. The board of governors shall, by rule, set fees to charge health care providers at a level sufficient to provide the necessary revenue.

655.61(1m) (1m) Notwithstanding sub. (1), the board of governors may exempt any type of health care provider set out in s. 655.002 from payment of the annual fee based on a low number of requests for mediation involving that type of health care provider.

655.61(2) (2) The annual fees under sub. (1) shall be collected in a manner prescribed by rule of the commissioner. The commissioner shall pay all money collected under sub. (1) into the mediation fund created under s. 655.68.

655.61 History History: 1985 a. 340; 1989 a. 187; 1991 a. 214.



655.68 Mediation fund.

655.68  Mediation fund.

655.68(1)(1)  Creation. There is created a mediation fund to pay the administrative expenses of the mediation system created under subch. VI.

655.68(2) (2) Administration and operation. Management of the mediation fund is vested with the director of state courts.

655.68(3) (3) Fees. The mediation fund is financed from fees generated under ss. 655.54 and 655.61.

655.68(4) (4) Accounting and financial reports.

655.68(4)(a)(a) Any person authorized to receive deposits, withdraw moneys, issue vouchers or otherwise disburse mediation fund moneys shall post a blanket fidelity bond in an amount reasonably sufficient to protect mediation fund assets. The cost of the bond shall be paid from the mediation fund.

655.68(4)(b) (b) The state investment board shall invest money held in the mediation fund in short-term, fixed-return, interest-bearing investments. All income derived from these investments returns to the mediation fund.

655.68(4)(c) (c) On or before March 1 annually, the director of state courts shall submit a report on the operation of the mediation system and on the status of the mediation fund to the chief clerk of each house of the legislature, for distribution to the appropriate standing committees under s. 13.172 (3).

655.68 History History: 1985 a. 340; 1987 a. 186; 1989 a. 187 s. 28; 1991 a. 214.






700. Interests in property.

700.01 Definitions.

700.01  Definitions. In this chapter, unless the context indicates otherwise:

700.01(1) (1) "Bill of sale" means an instrument evidencing a sale of tangible personal property which names the seller and buyer and describes the property sold.

700.01(2) (2) "Document of title" means a document which is evidence of ownership of certain kinds of personal property, tangible or intangible, the ownership of which may be transferred by transfer of the document; it includes but is not limited to an investment security, a negotiable instrument and a certificate of title to tangible personal property; it does not include items excepted in s. 700.22.

700.01(3) (3) "Instrument of transfer" means an instrument which is effective to transfer an interest in property; it includes but is not limited to a will, a deed, a contract to transfer, a real estate mortgage and an instrument creating a security interest in personal property under ch. 409.

700.01(4) (4) "Interest" means an interest in property.

700.01(5) (5) "Property" means real or personal property.

700.01(6) (6) "Successors in interest" means persons who obtain a reversionary interest by transfer or operation of law.

700.01(7) (7) "Transfer" means a transfer effective during the lifetime of the transferor or by reason of the transferor's death.

700.01 History History: 1983 a. 189; 1991 a. 316.

700.01 Cross-reference Cross-reference: See ss. 990.01 (27) and (35) which define real and personal property.



700.02 Classification of interests in property as to duration.

700.02  Classification of interests in property as to duration. Interests in property are classified as to duration as:

700.02(1) (1) A fee simple absolute;

700.02(2) (2) A defeasible fee simple which may be a fee simple determinable automatically expiring upon the occurrence of a stated event, a fee simple subject to a condition subsequent with a power in the transferor or the transferor's successors in interest to reacquire the fee by reason of a breach of the condition, or a fee simple with a remainder over to a person other than the transferor or the transferor's successors in interest to take effect upon the occurrence of a stated event; for purposes of this subsection, a stated event can be either the happening, or the nonhappening, of a specified occurrence, and can be either certain or not certain to happen;

700.02(3) (3) An interest for life, which may be created for the duration of a life or lives of one or more human beings;

700.02(4) (4) An interest for years, which is any interest the duration of which is described in units of a year or multiples or divisions thereof;

700.02(5) (5) A periodic interest, which will continue for successive periods of a year, or successive periods of a fraction of a year, unless terminated;

700.02(6) (6) An interest at will, which is terminable at the will of either the transferor or the transferee and has no designated period of duration.

700.02 History History: 1991 a. 316.



700.03 Classification of present and future interests.

700.03  Classification of present and future interests. Interests in property are classified as to time of enjoyment as:

700.03(1) (1) A present interest, which entitles the owner to the present possession or enjoyment of the benefits of property; or

700.03(2) (2) A future interest, which does not entitle the owner to possession or enjoyment of the benefits of property until a future time.



700.04 Classification of future interests.

700.04  Classification of future interests. Future interests are classified as:

700.04(1) (1) A reversionary interest left in the transferor or the transferor's successors in interest, either as a reversion, a possibility of reverter upon the simultaneous creation of a fee simple determinable, or a power of reacquisition; or

700.04(2) (2) An interest created in a person other than the transferor or the transferor's successors in interest, called a remainder, to take effect at the termination of a preceding interest created at the same time or without the intervention of such a preceding interest.

700.04 History History: 1991 a. 316.

700.04 Annotation When a conditional testamentary disposition failed, the court found a gift by implication rather than a reversionary interest that would have contravened the testator's intent. In re Trust of Pauly, 71 Wis. 2d 306, 237 N.W.2d 719 (1976).



700.05 Classification of remainders.

700.05  Classification of remainders. Remainders are classified as:

700.05(1) (1) Indefeasibly vested, if the interest is created in favor of one or more ascertained persons in being and is certain to become a present interest at some time in the future;

700.05(2) (2) Vested subject to open, if the interest is created in favor of a class of persons, one or more of whom are ascertained and in being, and if the interest is certain to become a present interest at some time in the future, but the share of the ascertained remaindermen is subject to diminution by reason of other persons becoming entitled to share as members of the class;

700.05(3) (3) Vested subject to complete defeasance, if the interest is created in favor of one or more ascertained persons in being and would become a present interest on the expiration of the preceding interests but may end or may be completely defeated as provided by the transferor at, before or after the expiration of the preceding interests;

700.05(4) (4) Subject to a condition precedent, if the interest is created in favor of one or more unborn or unascertained persons or in favor of one or more presently ascertainable persons upon the occurrence of an uncertain event.

700.05 History History: 1971 c. 66.



700.06 Interest for life of another; succession.

700.06  Interest for life of another; succession. An interest measured by the life of a person other than the owner of the interest passes on the death of the owner, if the owner's death is prior to the death of the person who is the measuring life, as an asset of the owner's estate and is realty or personalty according to the nature of the property subject to the interest.

700.06 History History: 1999 a. 85.



700.07 Transferability of future interests.

700.07  Transferability of future interests. A future interest is transferable during the lifetime of the owner and passes on the owner's death by will or under the law of intestate succession in the same manner as a present interest; but this section does not make an interest transferable if a valid condition or limitation restricts transfer, nor permit an interest to pass at death if the interest ends at death.

700.07 History History: 1991 a. 316.



700.08 Estate tail becomes fee simple; effect of gift over after attempted estate tail.

700.08  Estate tail becomes fee simple; effect of gift over after attempted estate tail. The use of language in an instrument appropriate to create a present or future interest in fee tail, such as to a named person "and the heirs of his body" or "and the heirs of her body" or "and his issue" or "and her issue", creates a present or future interest in fee simple. If the same instrument attempts to create a future interest after the interest that is made a fee simple by reason of this section, the future interest is valid.

700.08 History History: 1993 a. 486; 1999 a. 85.



700.09 Interest contingent on death without issue.

700.09  Interest contingent on death without issue. If an instrument transfers an interest expressly contingent upon the death of a person without "heirs of the body", "descendants", "issue", "children" or relatives described by other terms, the interest takes effect only if that person dies not having such a relative living at the time of death, or conceived then and born alive thereafter.

700.09 History History: 1991 a. 316.



700.10 Remainder to heirs of owner of life interest; abolition of rule in Shelley's case.

700.10  Remainder to heirs of owner of life interest; abolition of rule in Shelley's case. If an instrument purports to transfer an interest for life to one person and a remainder to that person's heirs or the heirs of that person's body, a remainder is created in that person's heirs or heirs of that person's body.

700.10 History History: 1991 a. 316.



700.11 Interests in "heirs" and the like.

700.11  Interests in "heirs" and the like.

700.11(1) (1) If a statute, inter vivos governing instrument, as defined in s. 700.27 (1) (c), or governing instrument, as defined in s. 854.01 (2), specifies that property is to be distributed to, or a future interest is to be created in, a designated individual's "heirs," "heirs at law," "next of kin," "relatives," "family," or a term that has a similar meaning, or if a class gift in favor of "descendants," "issue," or "heirs of the body" does not specify the manner in which the property is to be distributed among the class members, the property is distributed according to s. 854.22.

700.11(2) (2) The common law doctrine of worthier title is abolished under s. 854.22 (3). Situations in which the doctrine may have applied are governed by s. 854.22 (1).

700.11 History History: 1991 a. 316; 1997 a. 188; 2005 a. 216.



700.12 After-born persons included in class gift.

700.12  After-born persons included in class gift. With respect to membership in a class under a class gift, the status of a person who was born after the membership in the class was determined is governed by s. 854.21 (5).

700.12 History History: 1991 a. 316; 1997 a. 188.



700.13 Remainders presumed not to shorten prior interest; acceleration of remainders.

700.13  Remainders presumed not to shorten prior interest; acceleration of remainders.

700.13(1) (1) If an instrument transfers an interest for life or years and a future interest to take effect on a stated contingency not defeating or avoiding the prior interest transferred, and the stated contingency occurs before the normal termination of the prior interest transferred, the future interest takes effect at the normal termination of the prior interest.

700.13(2) (2) The effect of a renunciation or release of an interest for life or years is as provided in ss. 700.27 (8) and 854.13 (10).

700.13 History History: 2005 a. 216.



700.14 Indestructibility of contingent future interests.

700.14  Indestructibility of contingent future interests. No future interest is destroyed merely by the termination in any manner of any or all preceding interests before the happening of a contingency to which the future interest is subject.



700.15 Nominal conditions not enforced.

700.15  Nominal conditions not enforced. A condition imposed by the transferor is not enforceable if it is or becomes merely nominal and of no actual or substantial benefit to the transferor or other person in whose favor it is to be performed.



700.16 Perpetuities and suspension of power of alienation.

700.16  Perpetuities and suspension of power of alienation.

700.16(1)(1)

700.16(1)(a)(a) A future interest or trust is void if it suspends the power of alienation for longer than the permissible period. The permissible period is a life or lives in being plus a period of 30 years.

700.16(1)(b) (b) If the settlor of a living trust has an unlimited power to revoke, the permissible period is computed from termination of such power.

700.16(1)(c) (c) If a future interest or trust is created by exercise of a power of appointment, the permissible period is computed from the time the power of appointment is exercised if the power of appointment is a general power of appointment as defined in s. 702.02 (5) even if the general power of appointment is exercisable only by will. In the case of other powers of appointment the permissible period is computed from the time the power of appointment is created but facts at the time the power of appointment is exercised are considered in determining whether the power of alienation is suspended beyond a life or lives in being at the time of creation of the power of appointment plus 30 years.

Effective date text (c) If a future interest or trust is created by exercise of a power of appointment, the permissible period is computed from the time the power is exercised if the power is a general power as defined in s. 702.01 (3) even if the power is exercisable only by will; in the case of other powers the permissible period is computed from the time the power is created but facts at the time the power is exercised are considered in determining whether the power of alienation is suspended beyond a life or lives in being at the time of creation of the power plus 30 years.

700.16(2) (2) The power of alienation is suspended when there are no persons in being who, alone or in combination with others, can convey an absolute fee in possession of land, or full ownership of personalty.

700.16(3) (3) There is no suspension of the power of alienation by a trust or by equitable interests under a trust if the trustee has power to sell, either expressed or implied, or if there is an unlimited power to terminate in one or more persons in being.

700.16(4) (4) This section does not apply to limit any of the following:

700.16(4)(a) (a) Transfers, outright or in trust, for charitable purposes;

700.16(4)(b) (b) Transfers to literary or charitable corporations;

700.16(4)(bm) (bm) Transfers to a veteran's memorial organization under s. 84.09 (5r);

700.16(4)(c) (c) Transfers to any cemetery corporation, society or association;

700.16(4)(d) (d) Transfers, outright or in trust, to the state society of physicians and surgeons incorporated under the law of this state, when the transfer is for the advancement of medical science;

700.16(4)(e) (e) Transfers to any person pursuant to ch. 703; or

700.16(4)(f) (f) Employees' trusts created as part of a plan or contract as described in s. 815.18 (3) (j).

700.16(5) (5) The common-law rule against perpetuities is not in force in this state.

700.16 History History: Sup. Ct. Order, 67 Wis. 2d 585, 777 (1975); 1983 a. 189 s. 329 (26); 1989 a. 278; 1995 a. 406; 2013 a. 92.



700.17 Classification and characteristics of certain concurrent interests.

700.17  Classification and characteristics of certain concurrent interests.

700.17(1) (1)  Classification of concurrent interests. Interests in property may be owned concurrently by 2 or more persons as joint tenants or as tenants in common. A joint tenancy or tenancy in common established exclusively between spouses after the determination date is classified as provided under s. 766.60 (4) (b).

700.17(2) (2) Characteristics of joint tenancy.

700.17(2)(a)(a) Each of 2 or more joint tenants has an equal interest in the whole property for the duration of the tenancy, irrespective of unequal contributions at its creation. On the death of one of 2 joint tenants, the survivor becomes the sole owner; on the death of one of 3 or more joint tenants, the survivors are joint tenants of the entire interest. If a survivor disclaims under s. 854.13 (2) (b), the joint tenancy is severed as of the date of death with respect to the disclaimed interest.

700.17(2)(am) (am) Survivorship under par. (a) is governed by s. 854.03 (2).

700.17(2)(b) (b) If a joint tenant unlawfully and intentionally kills another joint tenant of the same property, the disposition of the deceased joint tenant's interest in the joint tenancy is governed by s. 854.14.

700.17(3) (3) Characteristics of tenancy in common. Each of 2 or more tenants in common has an undivided interest in the whole property for the duration of the tenancy. There is no right of survivorship incident to a tenancy in common, but a remainder may be created to vest ownership in the survivor of several persons who own as tenants in common other preceding interests, such as a life interest, in the same property.

700.17 History History: 1971 c. 66; 1981 c. 228; 1985 a. 37; 1987 a. 222; 1995 a. 360; 1997 a. 188; 1999 a. 85.

700.17 Annotation Rental income must be attributed to joint tenants in proportion to ownership. McManus v. Department of Revenue, 91 Wis. 2d 682, 283 N.W.2d 576 (1979).

700.17 Annotation Concurrent ownership; joint tenancy and tenancy in common. Talsky, 55 MLR 321.



700.18 Determination of cotenancy generally.

700.18  Determination of cotenancy generally. Two or more persons named as owners in a document of title, transferees in an instrument of transfer or buyers in a bill of sale are tenants in common, except as otherwise provided in s. 700.19 or ch. 766.

700.18 History History: 1991 a. 301.

700.18 Annotation A warranty deed to 2 grantees as "single persons" did not express an intent to classify the property as something other than survivorship marital property when the grantees subsequently married. The use of the phrase "single persons" simply described a fact: that at the time they purchased the vacant lot, the grantees were not married. "Single persons" does not represent a classification of property ownership of any kind, to wit, tenancy in common, joint tenancy, marital property, or any other recognized classification. Droukas v. Estate of Felhofer, 2014 WI App 6, ___ Wis. 2d ___, ___ N.W.2d ___, 13-0147.

700.18 Annotation Wisconsin's New Probate Code. Erlanger. Wis. Law. Oct. 1998.



700.19 Creation of joint tenancy.

700.19  Creation of joint tenancy.

700.19(1) (1)  Generally. The creation of a joint tenancy is determined by the intent expressed in the document of title, instrument of transfer or bill of sale. Any of the following constitute an expression of intent to create a joint tenancy: "as joint tenants", "as joint owners", "jointly", "or the survivor", "with right of survivorship" or any similar phrase except a phrase similar to "survivorship marital property".

700.19(2) (2) Husband and wife. If persons named as owners in a document of title, transferees in an instrument of transfer or buyers in a bill of sale are described in the document, instrument or bill of sale as husband and wife, or are in fact husband and wife, they are joint tenants, unless the intent to create a tenancy in common is expressed in the document, instrument or bill of sale. This subsection applies to property acquired before January 1, 1986, and, if ch. 766 does not apply when the property is acquired, to property acquired on or after January 1, 1986.

700.19(2m) (2m) Domestic partners. If persons named as owners in a document of title, transferees in an instrument of transfer, or buyers in a bill of sale are described in the document, instrument, or bill of sale as domestic partners under ch. 770, or are in fact domestic partners under ch. 770, they are joint tenants, unless the intent to create a tenancy in common is expressed in the document, instrument, or bill of sale.

700.19(3) (3) Comortgagees. If covendors owned realty as joint tenants and a purchase money mortgage names the covendors as mortgagees, the mortgagees are joint tenants, unless the purchase money mortgage expresses an intent that the mortgagees are tenants in common.

700.19(4) (4) Cofiduciaries. Notwithstanding s. 700.18 and subs. (1) to (3), co-personal representatives and cotrustees hold title to interests in property as joint tenants.

700.19(5) (5) Change in common law requirements. The common law requirements of unity of title and time for creation of a joint tenancy are abolished.

700.19 History History: 1971 c. 66; 1983 a. 186; 1991 a. 301; 2009 a. 28.

700.19 Annotation The common law requirement that a grantor cannot also be a grantee in a deed creating a joint tenancy is no longer the law in Wisconsin. Marchel v. Estate of Marchel, 2013 WI App 100, ___ Wis. 2d ___, ___ N.W.2d ___, 12-2131.

700.19 Annotation Nature of cotenancies and their taxation — death and gift. Sheedy, Sullivan, 56 MLR 3.



700.20 Extent of undivided interests in tenancy in common.

700.20  Extent of undivided interests in tenancy in common. The extent of the undivided interests of tenants in common for the duration of the tenancy is determined by the intent expressed in the document of title, instrument of transfer or bill of sale; if no intent is expressed in the document, instrument or bill of sale, tenants in common are presumed to own equal undivided interests for the duration of the tenancy.

700.20 History History: 1971 c. 66.



700.21 Covendors in contracts to transfer.

700.21  Covendors in contracts to transfer.

700.21(1) (1) If 2 or more persons are named as covendors in a contract to transfer an interest in property which they own as joint tenants, the purchase price is payable to them as joint tenants, unless the contract expresses a contrary intent. If 2 or more persons are named as covendors in a contract to transfer an interest in property which they own as tenants in common, the purchase price is payable to them according to their interests, unless the contract expresses a contrary intent.

700.21(2) (2) If 2 or more persons are named as covendors in a contract to transfer an interest in property which is owned by less than all of the covendors, the purchase price is payable to the owner or owners of the interest in property to which the contract relates, unless the contract expresses an intent that the purchase price is payable to the covendors as joint tenants or as tenants in common.

700.21 History History: 1971 c. 66.



700.215 Exception for equitable rights of cotenants and 3rd persons.

700.215  Exception for equitable rights of cotenants and 3rd persons. Nothing in ss. 700.17 to 700.21 prevents an equitable lien arising in favor of one cotenant against another tenant or tenants because of events occurring after the establishment of the cotenancy relationship nor prevents imposition of a constructive trust in favor of a 3rd person in an appropriate case.

700.215 History History: 1971 c. 66; 2005 a. 253.



700.22 Exception for bank deposits, checks, government bonds and vehicles.

700.22  Exception for bank deposits, checks, government bonds and vehicles.

700.22(1) (1)

700.22(1)(a)(a) In this subsection, "deposits" include checking accounts or instruments deposited into or drawn on checking accounts, savings accounts, certificates of deposit, investment shares or any other form of deposit.

700.22(1)(b) (b) Nothing in ss. 700.17 to 700.21 governs the determination of rights to deposits in banks, building and loan associations, savings banks, savings and loan associations, credit unions or other financial institutions.

700.22(2) (2) Nothing in ss. 700.17 to 700.21 applies to United States obligations to the extent they are governed by law of the United States.

700.22(3) (3) Nothing in ss. 700.17 to 700.21 governs the transfer of interest in a vehicle for purposes of s. 342.15 (1) (d).

700.22 History History: 1971 c. 66; 1991 a. 221; 1995 a. 421; 1999 a. 85.

700.22 Cross-reference Cross-reference: See ch. 705 for provisions applicable to multiple party accounts.

700.22 Annotation There is no sound reason for ascribing to joint checking accounts the attributes of a common-law joint tenancy other than survivorship. No tracing of assets is permissible. Estates of Beisbier, 47 Wis. 2d 409, 177 N.W.2d 919 (1970).



700.23 Liability among cotenants for rents and profits.

700.23  Liability among cotenants for rents and profits.

700.23(1)(1) The provisions of this section apply only in the absence of a valid agreement to the contrary between the cotenants. As used in this section, "proportionate share" means a share determined by the number of joint tenants, in the case of a joint tenancy, and the extent of a tenant in common's undivided interest, in the case of a tenancy in common.

700.23(2) (2) If land belonging to 2 or more cotenants is rented to a 3rd person, any cotenant may recover that cotenant's proportionate share of the net rents collected by another cotenant after deduction of property taxes, maintenance costs and any other proper charges relating to the property.

700.23(3) (3) If land belonging to such cotenants is occupied by one cotenant and not by another, any cotenant not occupying the premises may recover from the occupying cotenant:

700.23(3)(a) (a) A proportionate share of the reasonable rental value of the land accruing after written demand for rent if the occupying tenant manifests an intent to occupy the premises to the exclusion of the other cotenant or cotenants;

700.23(3)(b) (b) A proportionate share of the net profits if the occupying cotenant engages in mining, cutting of timber, removal of sand or gravel, or any similar operation resulting in diminution of the value of the premises. In such a case, the occupying cotenant must render an accounting to the other cotenant, showing all receipts and expenditures, and is entitled to deduct a reasonable amount for the value of services provided by the occupying cotenant; but any other cotenant may in the alternative elect to recover that cotenant's proportionate share of the amount which that cotenant can prove would have been received by licensing a 3rd party to carry on the same operation.

700.23(4) (4) If one cotenant has leased the premises from another cotenant, upon expiration of the lease it is presumed that the cotenant who has leased the premises from the other cotenant continues to hold over as provided in s. 704.25, unless that cotenant gives to the other cotenant prior to the expiration of the lease a written notice to the contrary, by one of the methods under s. 704.21.

700.23 History History: 1971 c. 66; 1991 a. 316.

700.23 Annotation Sub. (3) does not control all cases in which a nonoccupying cotenant asserts a claim against a cotenant in possession, and does not apply when a tenant has not been ousted from the property. Klawitter v. Klawitter, 2001 WI App 16, 240 Wis. 2d 685, 623 N.W.2d 169, 00-1464.



700.24 Death of a joint tenant; effect of liens.

700.24  Death of a joint tenant; effect of liens. A real estate mortgage, a security interest under ch. 409, or a lien under s. 72.86 (2), 1985 stats., or s. 71.91 (5) (b), or ch. 49 or 779 on or against the interest of a joint tenant does not defeat the right of survivorship in the event of the death of such joint tenant, but the surviving joint tenant or tenants take the interest such deceased joint tenant could have transferred prior to death subject to such mortgage, security interest, or statutory lien.

700.24 History History: 1971 c. 307 s. 118; 1975 c. 39; 1979 c. 32 s. 92 (9); 1987 a. 27 s. 3202 (47) (a); 1987 a. 312 s. 17; 1999 a. 9; 2013 a. 20.

700.24 Annotation The docketing of a judgment creates a lien upon the debtor's interest in joint tenancy property, but it does not, without levy and execution, sever the joint tenancy. If the debtor dies following docketing of the judgment, but prior to execution, the surviving joint tenant takes the entire interest in the property free of the judgment lien, as the debtor's interest in the property that was subject to the lien has been extinguished. Northern State Bank v. Toal, 69 Wis. 2d 50, 230 N.W.2d 153 (1975).

700.24 Annotation A decedent's one-half interest in joint property that was subject to a federal tax lien against the decedent becomes encumbered with the tax lien when it passes to the survivor. U.S. v. Librizzi, 108 F.3d 136 (1997).



700.25 Applicability of chapter.

700.25  Applicability of chapter. This chapter applies to interests in property in existence on July 1, 1971, and to interests in property created after such date. If application of any provision of this chapter to an interest in property in existence on July 1, 1971, is unconstitutional, it shall not affect application of the provision to an interest in property created after July 1, 1971.



700.26 Applicability of general transfers at death provisions.

700.26  Applicability of general transfers at death provisions. Chapter 854 applies to a transfer at death under an instrument of transfer.

700.26 History History: 1997 a. 188.



700.27 Disclaimer of transfers during life.

700.27  Disclaimer of transfers during life.

700.27(1) (1)  Definitions. In this section:

700.27(1)(a) (a) "Beneficiary under an inter vivos governing instrument" includes any person who receives or might receive property under the terms or legal effect of an inter vivos governing instrument.

700.27(1)(b) (b) "Extrinsic evidence" has the meaning given in s. 854.01 (1).

700.27(1)(c) (c) "Inter vivos governing instrument":

700.27(1)(c)1. 1. Means a gratuitous deed, inter vivos trust instrument, insurance policy, contract, inter vivos instrument that creates or exercises a power of appointment, or any other dispositive, appointive, or nominative instrument that transfers property other than a governing instrument as defined in s. 854.01 (2).

700.27(1)(c)2. 2. Includes an inter vivos gift that is not subject to a written instrument.

700.27(1)(d) (d) "Power of appointment" has the meaning given in s. 702.02 (6).

Effective date text (d) "Power" has the meaning given in s. 702.01 (4).

700.27(2) (2) Right to disclaim.

700.27(2)(a)(a) In general.

700.27(2)(a)1.1. In this paragraph, "person" includes a person who is unborn or whose identity is unascertained.

700.27(2)(a)2. 2. A person who is a recipient of property or beneficiary under an inter vivos governing instrument, donee of a power of appointment created by an inter vivos governing instrument, appointee under a power of appointment exercised by an inter vivos governing instrument, taker in default under a power of appointment created by an inter vivos governing instrument, or person succeeding to disclaimed property created by an inter vivos governing instrument may disclaim any property, including contingent or future interests or the right to receive discretionary distributions, by delivering a written instrument of disclaimer under this section.

Effective date text 2. A person who is a recipient of property or beneficiary under an inter vivos governing instrument, donee of a power created by an inter vivos governing instrument, appointee under a power exercised by an inter vivos governing instrument, taker in default under a power created by an inter vivos governing instrument, or person succeeding to disclaimed property created by an inter vivos governing instrument may disclaim any property, including contingent or future interests or the right to receive discretionary distributions, by delivering a written instrument of disclaimer under this section.

700.27(2)(b) (b) Partial disclaimer. Property transferred under an inter vivos governing instrument may be disclaimed in whole or in part, except that a partial disclaimer of property passing by an inter vivos governing instrument or by the exercise of a power of appointment may not be made if partial disclaimer is expressly prohibited by the inter vivos governing instrument or by the instrument exercising the power of appointment.

Effective date text (b) Partial disclaimer. Property transferred under an inter vivos governing instrument may be disclaimed in whole or in part, except that a partial disclaimer of property passing by an inter vivos governing instrument or by the exercise of a power may not be made if partial disclaimer is expressly prohibited by the inter vivos governing instrument or by the instrument exercising the power.

700.27(2)(c) (c) Spendthrift provision. The right to disclaim exists notwithstanding any limitation on the interest of the disclaimant in the nature of a spendthrift provision or similar restriction.

700.27(2)(d) (d) Disclaimer by a guardian or conservator. A guardian of the estate or a conservator appointed under ch. 880, 2003 stats., or ch. 54 may disclaim on behalf of his or her ward, with court approval, if the ward is entitled to disclaim under this section.

700.27(2)(e) (e) Disclaimer by an agent under power of attorney. An agent under a power of attorney may disclaim on behalf of the person who granted the power of attorney if all of the following apply:

700.27(2)(e)1. 1. The person who granted the power of attorney is entitled to disclaim under this section.

700.27(2)(e)2. 2. The power of attorney specifically grants the power to disclaim.

700.27(2)(f) (f) Disclaimer by trustee. The trustee of a trust named as a recipient of property under an inter vivos governing instrument may disclaim that property on behalf of the trust if the trust authorizes disclaimer by the trustee. If the trust does not authorize disclaimer by the trustee, the trustee's power to disclaim is subject to the approval of the court.

700.27(2)(g) (g) After death. A person's right to disclaim survives the person's death and may be exercised by the person's personal representative or special administrator upon receiving approval from the court having jurisdiction of the person's estate after hearing upon notice to all persons interested in the disclaimed property, if the personal representative or special administrator has not taken any action that would bar the right to disclaim under sub. (9).

700.27(2)(h) (h) Disclaimers of transfers at death. A person who is a recipient of property under a governing instrument, as defined in s. 854.01 (2), may disclaim the property as provided in s. 854.13.

700.27(3) (3) Instrument of disclaimer. The instrument of disclaimer must meet the provisions of subs. (4) and (5) and s. 854.13 (3) (a) to (c).

700.27(4) (4) Time for effective disclaimer.

700.27(4)(a)(a) Present interest. An instrument disclaiming a present interest shall be executed and delivered not later than 9 months after the effective date of the transfer under the inter vivos governing instrument. For cause shown, the period may be extended by a court of competent jurisdiction, either within or after the 9-month period, for such additional time as the court considers just.

700.27(4)(b) (b) Future interest. An instrument disclaiming a future interest shall be executed and delivered not later than 9 months after the event that determines that the taker of the property is finally ascertained and his or her interest indefeasibly fixed. For cause shown, the period may be extended by a court of competent jurisdiction, either within or after the 9-month period, for such additional time as the court considers just.

700.27(4)(c) (c) Future right to income or principal. Notwithstanding pars. (a) and (b), an instrument disclaiming the future right to receive discretionary or mandatory distributions of income or principal from any source may be executed and delivered at any time.

700.27(4)(d) (d) Persons under 21. Notwithstanding pars. (a) and (b), a person under 21 years of age may disclaim at any time not later than 9 months after the date on which the person attains 21 years of age.

700.27(4)(e) (e) Interests arising by disclaimer. Notwithstanding pars. (a) and (b), a person whose interest in property arises by disclaimer or by default of exercise of a power of appointment created by an inter vivos governing instrument may disclaim at any time not later than 9 months after the day on which the prior instrument of disclaimer is delivered, or the date on which the donee's power of appointment lapses.

Effective date text (e) Interests arising by disclaimer. Notwithstanding pars. (a) and (b), a person whose interest in property arises by disclaimer or by default of exercise of a power created by an inter vivos governing instrument may disclaim at any time not later than 9 months after the day on which the prior instrument of disclaimer is delivered, or the date on which the donee's power lapses.

700.27(5) (5) Delivery and filing of disclaimer.

700.27(5)(a)(a) Delivery. In addition to any requirements imposed by the inter vivos governing instrument, the instrument of disclaimer is effective only if, within the time specified under sub. (4), it is delivered to and received by any of the following:

700.27(5)(a)1. 1. The transferor of the property disclaimed.

700.27(5)(a)2. 2. The transferor's legal representative.

700.27(5)(a)3. 3. The holder of legal title to the property.

700.27(5)(b) (b) Delivery to trustee. If the trustee of any trust to which the interest or power of appointment relates does not receive the instrument of disclaimer under par. (a), a copy shall also be delivered to the trustee. Failure to deliver a copy of the instrument of disclaimer to the trustee within the time specified under sub. (4) does not affect the validity of any disclaimer.

Effective date text (b) Delivery to trustee. If the trustee of any trust to which the interest or power relates does not receive the instrument of disclaimer under par. (a), a copy shall also be delivered to the trustee. Failure to deliver a copy of the instrument of disclaimer to the trustee within the time specified under sub. (4) does not affect the validity of any disclaimer.

700.27(5)(c) (c) Recording. If real property or an interest in real property is disclaimed, a copy of the instrument of disclaimer may be recorded in the office of the register of deeds of the county in which the real estate is situated.

700.27(6) (6) Property not vested. The property disclaimed under this section shall be considered not to have been vested in, created in, or transferred to the disclaimant.

700.27(7) (7) Devolution.

700.27(7)(a)(a) In general. Subject to sub. (8), unless the inter vivos governing instrument provides otherwise, either expressly or as construed from extrinsic evidence, the disclaimed property devolves as if the disclaimant had died before the effective date of the transfer under the inter vivos governing instrument. If the disclaimed interest is a remainder contingent on surviving to the time of distribution, the disclaimed interest passes as if the disclaimant had died immediately before the time for distribution. If the disclaimant is an appointee under a power of appointment exercised by an inter vivos governing instrument, the disclaimed property devolves as if the disclaimant had died before the effective date of the exercise of the power of appointment. If the disclaimant is a taker in default under a power of appointment created by an inter vivos governing instrument, the disclaimed property devolves as if the disclaimant had predeceased the donee of the power of appointment.

Effective date text (a) In general. Subject to sub. (8), unless the inter vivos governing instrument provides otherwise, either expressly or as construed from extrinsic evidence, the disclaimed property devolves as if the disclaimant had died before the effective date of the transfer under the inter vivos governing instrument. If the disclaimed interest is a remainder contingent on surviving to the time of distribution, the disclaimed interest passes as if the disclaimant had died immediately before the time for distribution. If the disclaimant is an appointee under a power exercised by an inter vivos governing instrument, the disclaimed property devolves as if the disclaimant had died before the effective date of the exercise of the power. If the disclaimant is a taker in default under a power created by an inter vivos governing instrument, the disclaimed property devolves as if the disclaimant had predeceased the donee of the power.

700.27(7)(b) (b) Devolution to issue of the disclaimants. Unless the inter vivos governing instrument provides otherwise, either expressly or as construed from extrinsic evidence, if, by law or under the inter vivos governing instrument, the issue of the disclaimant would share in the disclaimed interest by any method of representation had the disclaimant died before the time the disclaimed interest would have taken effect in possession or enjoyment, the disclaimed interest passes only to the issue of the disclaimant who survive when the disclaimed interest takes effect in possession or enjoyment.

700.27(7)(c) (c) Disclaimer of a devisable future interest.

700.27(7)(c)1.1. In this paragraph, "devisable future interest" is a future interest that can be passed under the will of the person who holds the future interest.

700.27(7)(c)2. 2. If the disclaimed interest is a devisable future interest under the law governing the transfer, then the disclaimed interest devolves as if it were a nondevisable future interest.

700.27(8) (8) Acceleration of subsequent interests when preceding interest is disclaimed.

700.27(8)(a)(a) Subsequent interest not held by disclaimant. Unless the inter vivos governing instrument provides otherwise, either expressly or as construed from extrinsic evidence, upon the disclaimer of a preceding interest, a subsequent interest not held by the disclaimant and limited to take effect in possession or enjoyment after the termination of the interest that is disclaimed accelerates to take effect as if the disclaimant had died immediately before the time when the disclaimed interest would have taken effect in possession or enjoyment or, if the disclaimant is an appointee under a power of appointment and that power of appointment has been exercised, as if the disclaimant had died before the effective date of the exercise of the power of appointment.

Effective date text (a) Subsequent interest not held by disclaimant. Unless the inter vivos governing instrument provides otherwise, either expressly or as construed from extrinsic evidence, upon the disclaimer of a preceding interest, a subsequent interest not held by the disclaimant and limited to take effect in possession or enjoyment after the termination of the interest that is disclaimed accelerates to take effect as if the disclaimant had died immediately before the time when the disclaimed interest would have taken effect in possession or enjoyment or, if the disclaimant is an appointee under a power exercised by a power of appointment, as if the disclaimant had died before the effective date of the exercise of the power.

700.27(8)(b) (b) Subsequent interest held by disclaimant. Unless the inter vivos governing instrument provides otherwise, either expressly or as construed from extrinsic evidence, upon the disclaimer of a preceding interest, a subsequent interest held by the disclaimant does not accelerate.

700.27(9) (9) Bar. Actions that bar disclaimer are as provided in s. 854.13 (11g).

700.27(10) (10) Effect of disclaimer or waiver. The effect of the disclaimer on the disclaimant and any successors in interest is as provided in s. 854.13 (11p).

700.27(11) (11) Nonexclusiveness of remedy.

700.27(11)(a)(a) This section does not affect the right of a person to waive, release, disclaim, or renounce property under any other statute or the common law, or as provided in the creating instrument.

700.27(11)(b) (b) Any disclaimer that meets the requirements of section 2518 of the Internal Revenue Code, or the requirements of any other federal law relating to disclaimers, constitutes an effective disclaimer under this section or s. 854.13.

700.27(12) (12) Construction of effective date. In this section, the effective date of a transfer under an inter vivos governing instrument is the date on which the transfer is a completed gift for federal gift tax purposes.

700.27 History History: 2005 a. 216; 2009 a. 180; 2013 a. 92.



700.35 Renewable energy resource easements.

700.35  Renewable energy resource easements. In this section, "renewable energy resource easement" means an easement which limits the height or location, or both, of permissible development on the burdened land in terms of a structure or vegetation, or both, for the purpose of providing access for the benefited land to wind or sunlight passing over the burdened land. Every renewable energy resource easement shall be in writing and shall be subject to the same conveyancing and instrument recording requirements as other easements. Renewable energy resource easements shall run with the land benefited and burdened unless otherwise expressly stated therein.

700.35 History History: 1981 c. 354.



700.40 Uniform conservation easement act.

700.40  Uniform conservation easement act.

700.40(1) (1)  Definitions. In this section, unless the context otherwise requires:

700.40(1)(a) (a) "Conservation easement" means a holder's nonpossessory interest in real property imposing any limitation or affirmative obligation the purpose of which includes retaining or protecting natural, scenic or open space values of real property, assuring the availability of real property for agricultural, forest, recreational or open space use, protecting natural resources, maintaining or enhancing air or water quality, preserving a burial site, as defined in s. 157.70 (1) (b), or preserving the historical, architectural, archaeological or cultural aspects of real property.

700.40(1)(b) (b) "Holder" means either of the following:

700.40(1)(b)1. 1. Any governmental body empowered to hold an interest in real property under the laws of this state or the United States.

700.40(1)(b)2. 2. Any charitable corporation, charitable association or charitable trust, the purposes or powers of which include retaining or protecting the natural, scenic or open space values of real property, assuring the availability of real property for agricultural, forest, recreational or open space use, protecting natural resources, maintaining or enhancing air or water quality, or preserving the historical, architectural, archaeological or cultural aspects of real property.

700.40(1)(c) (c) "Third-party enforcement right" means a right provided in a conservation easement empowering a governmental body, charitable corporation, charitable association or charitable trust, which, although eligible to be a holder, is not a holder, to enforce any term of the easement.

700.40(2) (2) Creation, conveyance, acceptance and duration.

700.40(2)(a)(a) Except as otherwise provided in this section, a conservation easement may be created, conveyed, recorded, assigned, released, modified, terminated or otherwise altered or affected in the same manner as any other easement.

700.40(2)(b) (b) No right or duty in favor of or against a holder and no right in favor of a person having a 3rd-party enforcement right arises under a conservation easement prior to its acceptance by that holder and recordation of that acceptance.

700.40(2)(c) (c) Except as provided in sub. (3) (b), a conservation easement is unlimited in duration unless the conservation easement otherwise provides.

700.40(2)(d) (d) No conservation easement may impair an interest in real property existing at the time the conservation easement is created, unless the owner of that interest is a party to the conservation easement or consents to it.

700.40(3) (3) Actions.

700.40(3)(a)(a) An action affecting a conservation easement may be brought by any of the following:

700.40(3)(a)1. 1. An owner of an interest in the real property burdened by the conservation easement.

700.40(3)(a)2. 2. A holder of the conservation easement.

700.40(3)(a)3. 3. A person having a 3rd-party enforcement right.

700.40(3)(a)4. 4. A person authorized by other law.

700.40(3)(b) (b) This section does not affect the power of a court to modify or terminate a conservation easement in accordance with any principle of law or equity.

700.40(4) (4) Validity of conservation easement. A conservation easement is valid even though any of the following applies:

700.40(4)(a) (a) It is not appurtenant to an interest in real property.

700.40(4)(b) (b) It can be or is assigned to another holder.

700.40(4)(c) (c) It is not of a character recognized traditionally at common law.

700.40(4)(d) (d) It imposes a negative burden.

700.40(4)(e) (e) It imposes affirmative obligations upon the owner of any interest in the burdened property or upon the holder.

700.40(4)(f) (f) The benefit does not touch or concern real property.

700.40(4)(g) (g) There is not privity of estate or of contract.

700.40(5) (5) Effect on enforceable interests. Nothing in this section invalidates any interest, whether designated as a conservation easement, covenant, equitable servitude, restriction, easement or otherwise, which is otherwise enforceable under the laws of this state.

700.40(6) (6) Uniform application and construction. This section shall be applied and construed so as to make uniform the laws relating to conservation easements among states enacting substantially identical laws.

700.40 History History: 1981 c. 261; 1985 a. 316; 2005 a. 253.



700.41 Solar and wind access.

700.41  Solar and wind access.

700.41(1) (1)  Purpose. The purpose of this section is to promote the use of solar and wind energy by allowing an owner of an active or passive solar energy system or a wind energy system to receive compensation for an obstruction of solar energy by a structure outside a neighbor's building envelope as defined by zoning restrictions in effect at the time the solar collector or wind energy system was installed.

700.41(2) (2) Definitions. In this section:

700.41(2)(a) (a) "Building envelope" means the 3-dimensional area on a lot on which building is permitted, as defined by the existing ground level and by any applicable height restriction, setback requirement, side yard requirement or rear yard requirement, notwithstanding any provisions for variances, special exceptions or special or conditional uses in effect in the city, town or village in which the lot is located.

700.41(2)(b) (b) "Collector surface" means any part of a solar collector that absorbs solar energy for use in the collector's energy transformation process. "Collector surface" does not include frames, supports and mounting hardware.

700.41(2)(c) (c)

700.41(2)(c)1.1. "Obstruction" means any of the following:

700.41(2)(c)1.a. a. The portion of a building or other structure which blocks solar energy from a collector surface between the hours of 9 a.m. to 3 p.m. standard time if the portion of the building or structure is outside a building envelope in effect on the date of the installation of the solar collector.

700.41(2)(c)1.b. b. The portion of a building or other structure which blocks wind from a wind energy system if the portion of the building or structure is outside a building envelope in effect on the date of the installation of the wind energy system.

700.41(2)(c)2. 2. "Obstruction" does not include blockage by a pole, wire, television antenna or radio antenna.

700.41(2)(d) (d) "Solar collector" means a device, structure or a part of a device or structure a primary purpose of which is to transform solar energy into thermal, mechanical, chemical or electrical energy.

700.41(2)(e) (e) "Solar energy" has the meaning given under s. 66.0403 (1) (k).

700.41(2)(f) (f) "Solar energy system" has the meaning given under s. 13.48 (2) (h) 1. g.

700.41(2)(g) (g) "Standard time" has the meaning given under s. 66.0403 (1) (L).

700.41(2)(h) (h) "Wind energy system" has the meaning given in s. 66.0403 (1) (m).

700.41(3) (3) Damages. Except as provided under sub. (4), the owner of a solar energy system or a wind energy system is entitled to receive damages, court costs and reasonable attorney fees from any person who uses property which he or she owns or who permits any other person to use the property in any way which would create an obstruction of the owner's solar collector surface or wind energy system. The owner of the solar energy system or wind energy system shall have the burden of showing by a preponderance of the evidence the amount of the damages.

700.41(4) (4) Applicability.

700.41(4)(a)(a) The provisions of this section related to solar energy systems do not apply to any obstruction:

700.41(4)(a)1. 1. Existing on or before May 7, 1982.

700.41(4)(a)2. 2. For which a building permit was issued prior to installation of the solar collector, the solar energy to which is blocked by the obstruction.

700.41(4)(a)3. 3. Existing on or before the date of installation of the solar collector, the solar energy to which is blocked by the obstruction.

700.41(4)(b) (b) The provisions of this section related to wind energy systems do not apply to any obstruction:

700.41(4)(b)1. 1. Existing on or before May 7, 1994.

700.41(4)(b)2. 2. For which a building permit was issued before the installation of the wind energy system, the wind to which is blocked by the obstruction.

700.41(4)(b)3. 3. Existing on or before the date of installation of the wind energy system, the wind to which is blocked by the obstruction.

700.41 History History: 1981 c. 354; 1981 c. 391 s. 183; Stats. 1981 s. 700.41; 1983 a. 27 s. 2202 (57); 1985 a. 120; 1993 a. 414; 1999 a. 150 s. 672.

700.41 Annotation Wisconsin recognizes the power of the sun: Prah v. Maretti and the solar access act. 1983 WLR 1263.






701. Trusts.

701.01 Definitions.

701.01  Definitions. As used in this chapter, unless the context indicates otherwise:

701.01(1) (1) Beneficiary. "Beneficiary" means a person who has a beneficial interest in a trust.

701.01(2) (2) Charitable and private trust. To the extent that trust income or principal presently or in the future must be used by the trustee exclusively for a charitable purpose as defined in s. 701.10 (1), the trust is a "charitable trust"; any other trust is a "private trust", provided it is for the benefit of a person sufficiently identifiable to enforce the trust.

701.01(3) (3) Court. "Court" means the court having jurisdiction.

701.01(4) (4) Property. "Property" means an interest in real or personal property.

701.01(5) (5) Settlor. "Settlor" means a person who directly or indirectly creates a living or testamentary trust or adds property to an existing trust.

701.01(6) (6) Testamentary and living trust. "Testamentary trust" means a trust subject to the continuing jurisdiction of the court assigned to exercise probate jurisdiction; "living trust" means any other trust, including a testamentary trust removed to this state from another state.

701.01(7) (7) Trust. "Trust" means an express living or testamentary, private or charitable trust in property which arises as a result of a manifestation of intention to create it.

701.01(8) (8) Trustee. "Trustee" means a person holding in trust title to or holding in trust a power over property. "Trustee" includes an original, added or successor trustee.

701.01 History History: 1971 c. 66; 1977 c. 187 s. 135; 1977 c. 449; 1983 a. 189; 2013 a. 92.



701.02 Purposes for which trusts may be created.

701.02  Purposes for which trusts may be created. A trust may be created for any lawful purpose.

701.02 History History: 1993 a. 16, 437; 2013 a. 92.

701.02 Cross-reference Cross-reference: See s. 701.10 (1) which lists the purposes for which a charitable trust may be created.

701.02 Annotation Advantages of the revocable trust estate plan. Keydel, 1975 WBB No. 3.



701.03 Passive trusts abolished.

701.03  Passive trusts abolished. Except as provided in s. 706.08 (4), every trust, to the extent it is private and passive, vests no title or power in the trustee, but the beneficiary takes a title corresponding in extent to the beneficial interest given the beneficiary. A trust is passive if the title or power given the trustee is merely nominal and the creating instrument neither expressly nor by implication from its terms imposes active management duties on the trustee.

701.03 History History: 1989 a. 231; 2013 a. 92.

701.03 Annotation When a trustee has the duty of paying taxes and insurance, the trust is an active one. Kinzer v. Bidwill, 55 Wis. 2d 749, 201 N.W.2d 9 (1972).

701.03 Annotation This statute does not apply to living trusts. Section 701.07, which provides that a living trust cannot be deemed passive, controls. McMahon v. Standard Bank & Trust Co. 202 Wis. 2d 564, 550 N.W.2d 727 (Ct. App. 1996), 95-1303.



701.04 Purchase money resulting trusts abolished.

701.04  Purchase money resulting trusts abolished.

701.04(1)(1) If title to property is transferred to one person and all or part of the purchase price is furnished by another, the latter may not enforce a purchase money resulting trust.

701.04(2) (2) Creditors of the person furnishing all or part of the purchase price may enforce a resulting trust, in proportion to the amount of purchase price furnished, to the extent necessary to satisfy their demands, unless an intent to defraud creditors is disproved.

701.04(3) (3) Nothing in this section shall affect the right to enforce a valid express trust or to establish a constructive trust based on fraud, undue influence, breach of confidential relationship or other appropriate grounds.

701.04 History History: 2013 a. 92.



701.05 Title of trustee; interest of beneficiaries.

701.05  Title of trustee; interest of beneficiaries.

701.05(1)(1) Unless the creating instrument expressly limits the trustee to a lesser title or to a power, the trustee takes all title of the settlor or other transferor and holds such title subject to the trustee's fiduciary duties as trustee.

701.05(2) (2) If a trustee of a private trust has title to the trust property, a beneficiary has both a right to have the trustee perform the trustee's fiduciary duties and an equitable interest, present or future, in the trust property. If a trustee of a private trust holds only a power over property, a beneficiary has a right to have such trustee perform the trustee's fiduciary duties.

701.05(3) (3) In a private or charitable trust where the trustee takes all title of the settlor or other transferor and holds such title subject to the trustee's fiduciary duties as trustee, any interest expressly retained by the settlor or not effectively disposed of to others remains in the settlor, or the settlor's successors in interest, as an equitable reversionary interest and to this extent the settlor, or the settlor's successors, are beneficiaries of the trust. In a private trust where the trustee takes all title of the settlor or other transferor and holds such title subject to the trustee's fiduciary duties as trustee, any interest, present or future, created by the settlor in any other person is an equitable interest and such person is a beneficiary of the trust.

701.05 History History: 1971 c. 66; 1991 a. 316; 2013 a. 92.



701.06 Spendthrift provisions and rights of creditors of beneficiaries.

701.06  Spendthrift provisions and rights of creditors of beneficiaries.

701.06(1)(1)  Income beneficiaries. A settlor may expressly provide in the creating instrument that the interest in income of a beneficiary other than the settlor is not subject to voluntary or involuntary alienation. The income interest of such a beneficiary cannot be assigned and is exempt from claims against the beneficiary until paid over to the beneficiary pursuant to the terms of the trust.

701.06(2) (2) Principal beneficiaries. A settlor may expressly provide in the creating instrument that the interest in principal of a beneficiary other than the settlor is not subject to voluntary or involuntary alienation. The interest in principal of such a beneficiary cannot be assigned and is exempt from claims against the beneficiary, but a judgment creditor, after any payments of principal have become due or payable to the beneficiary pursuant to the terms of the trust, may apply to the court for an order directing the trustee to satisfy the judgment out of any such payments and the court in its discretion may issue an order for payment of part or all of the judgment.

701.06(3) (3) Disclaimer or renunciation not an assignment. A disclaimer or renunciation by a beneficiary of part or all of his or her interest under a trust shall not be considered an assignment under sub. (1) or (2).

701.06(4) (4) Claims for child support. Notwithstanding any provision in the creating instrument or subs. (1) and (2), upon application of a person having a valid order directing a beneficiary to make payment for support of the beneficiary's child, the court may:

701.06(4)(a) (a) If the beneficiary is entitled to receive income or principal under the trust, order the trustee to satisfy part or all of the claim out of part or all of payments of income or principal as they are due, presently or in the future;

701.06(4)(b) (b) In the case of a beneficiary under a discretionary trust, order the trustee to satisfy part or all of the claim out of part or all of future payments of income or principal which are to be made pursuant to the exercise of the trustee's discretion in favor of such beneficiary.

701.06(5) (5) Claims for public support. Notwithstanding any provision in the creating instrument or subs. (1) and (2), if the settlor is legally obligated to pay for the public support of a beneficiary under s. 46.10, 49.345, or 301.12 or the beneficiary is legally obligated to pay for the beneficiary's public support or that furnished the beneficiary's spouse or minor child under s. 46.10, 49.345, or 301.12, upon application by the appropriate state department or county official, the court may:

701.06(5)(a) (a) If such beneficiary is entitled to receive income or principal under the trust, order the trustee to satisfy part or all of the liability out of part or all of payments of income or principal as they are due, presently or in the future;

701.06(5)(b) (b) Except as otherwise provided in par. (c), in the case of a beneficiary under a discretionary trust, order the trustee to satisfy part or all of the liability out of part or all of future payments of income or principal which are to be made pursuant to the exercise of the trustee's discretion in favor of such beneficiary;

701.06(5)(c) (c) In the case of a beneficiary under a discretionary trust who is a settlor or a spouse or minor child of the settlor, order the trustee to satisfy part or all of the liability without regard to whether the trustee has then exercised or may thereafter exercise the trustee's discretion in favor of the beneficiary.

701.06(5m) (5m) Trust for disabled individual. Subsection (5) does not apply to any trust that is established for the benefit of an individual who has a disability which has continued or can be expected to continue indefinitely, substantially impairs the individual from adequately providing for his or her own care or custody, and constitutes a substantial handicap to the afflicted individual if the trust does not result in ineligibility for public assistance under ch. 49. A trustee of a trust which is exempt from claims for public support under this subsection shall notify the county department under s. 46.215 or 46.22 in the county where the disabled beneficiary resides of the existence of the trust.

701.06(6) (6) Settlor as beneficiary.

701.06(6)(a)(a) Notwithstanding any provision in the creating instrument and in addition to the remedies available under subs. (4) and (5) where the settlor is a beneficiary, upon application of a judgment creditor of the settlor, the court may, if the terms of the instrument require or authorize the trustee to make payments of income or principal to or for the benefit of the settlor, order the trustee to satisfy part or all of the judgment out of part or all of the payments of income or principal as they are due, presently or in the future, or which are payable in the trustee's discretion, to the extent in either case of the settlor's proportionate contribution to the trust.

701.06(6)(b) (b) A beneficiary of a trust may not be considered a settlor solely because of a lapse, waiver, or release of any of the following:

701.06(6)(b)1. 1. A power described under par. (c).

701.06(6)(b)2. 2. The beneficiary's right to withdraw part of the trust property, to the extent that the value of the property affected by the lapse, waiver, or release in any year does not exceed the greater of the amount in:

701.06(6)(b)2.a. a. Section 2041 (b) (2) or 2514 (e), Internal Revenue Code of 1986.

701.06(6)(b)2.b. b. Section 2503 (b), Internal Revenue Code of 1986.

701.06(6)(c) (c) A beneficiary of a trust is not a settlor, has not made a voluntary or involuntary transfer of the beneficiary's interest in the trust, or does not have the power to make a voluntary or involuntary transfer of the beneficiary's interest in the trust solely because the beneficiary holds or exercises, in any capacity, any of the following:

701.06(6)(c)1. 1. A presently exercisable power to consume, invade, appropriate, or distribute property to or for the benefit of the beneficiary if the power is any of the following:

701.06(6)(c)1.a. a. Exercisable only on consent of another person holding an interest adverse to the beneficiary's interest.

701.06(6)(c)1.b. b. Limited by an ascertainable standard, such as health, education, support, or maintenance of the beneficiary.

701.06(6)(c)2. 2. A presently exercisable power to appoint any property of the trust to or for the benefit of a person other than the beneficiary, a creditor of the beneficiary, the beneficiary's estate, or a creditor of the beneficiary's estate.

701.06(6)(c)3. 3. A testamentary power of appointment.

701.06(6)(c)4. 4. A presently exercisable right described in par. (b) 2.

701.06(6)(d) (d) A beneficiary of a trust is not a settlor solely because the beneficiary is entitled to nondiscretionary distributions from the trust.

701.06(7) (7) Subsequent modification of court's order. Any order entered by a court under sub. (4), (5) or (6) (a) is subject to modification upon application of an interested person.

701.06(8) (8) Exempt assets. Assets of a trust, to the extent they are exempt from claims of creditors under other statutes, shall not be subject to sub. (4), (5), or (6) (a).

701.06 History History: 1971 c. 66; 1977 c. 309, 418; 1985 a. 176; 1991 a. 316; 1997 a. 237; 2005 a. 216; 2007 a. 20; 2013 a. 92.

701.06 Cross-reference Cross-reference: See s. 701.07 (3) which deals with creditors' rights where a settlor retains powers over a living trust.

701.06 Annotation Trust income that is income to the beneficiary under federal tax law is subject to a child support order regardless of whether a distribution is made to the beneficiary. Grohmann v. Grohmann, 189 Wis. 2d 532, 525 N.W.2d 261 (1995).

701.06 Annotation In not revealing that he was a trust beneficiary, a father failed to make proper financial disclosure at the time of a divorce as was required by s. 767.127. The rationale of Grohmann is applicable to both grantor and nongrantor trusts if there is an obligation to report that trust's income as one's own because it is the obligation to report the income that makes the income reachable for calculations of a child support obligation. Stevenson v. Stevenson, 2009 WI App 29, 316 Wis. 2d 442, 765 N.W.2d 811, 07-2143.



701.065 Debts of decedents.

701.065  Debts of decedents.

701.065(1)(1)  Limitations on claims.

701.065(1)(a)(a)

701.065(1)(a)1.1. A trustee who has a duty or power to pay the debts of a decedent may publish in the county in which the decedent resided, as a class 3 notice, under ch. 985, a deadline for filing claims with the trustee. The deadline shall be the date that is 4 months after the date of the first insertion of the notice.

701.065(1)(a)2. 2. Except as provided in pars. (b) and (c), if the trustee satisfies the requirements for the publication of the notice under subd. 1., all claims, including claims of the state and any subdivision thereof, whether due or to become due, absolute or contingent, liquidated or unliquidated, are barred against the trustee, the trust property and any recipient of trust property unless filed with the trustee on or before the date specified in the notice under subd. 1.

701.065(1)(b) (b) Notwithstanding par. (a) 2., a claim that is not filed on or before the date specified in the notice under par. (a) 1. is not barred if any of the following apply:

701.065(1)(b)1. 1. The claim is a claim based on tort, on a marital property agreement that is subject to the time limitations under s. 766.58 (13) (b) or (c), on Wisconsin income, franchise, sales, withholding, gift, or death taxes, or on unemployment compensation contributions due or benefits overpaid; a claim for funeral or administrative expenses; a claim of this state under s. 46.27 (7g), 49.496, 49.682, or 49.849; or a claim of the United States.

701.065(1)(b)2. 2. All of the following circumstances exist:

701.065(1)(b)2.a. a. On or before the date specified in the notice under par. (a) 1., the trustee knew, or in the exercise of reasonable diligence should have known, of the existence of the potential claim and of the identity and mailing address of the potential claimant.

701.065(1)(b)2.b. b. At least 30 days before the date specified in the notice under par. (a) 1., the trustee had not given notice to the potential claimant of the final day for filing his or her claim.

701.065(1)(b)2.c. c. At least 30 days before the date specified in the notice under par. (a) 1., the claimant did not have actual knowledge of the date on which the claim would be barred.

701.065(1)(c) (c) If an action is pending against a decedent at the time of his or her death and the action survives, the plaintiff in that action may serve a notice of substitution of party defendant on the trustee and file proof of service of notice in the court. Filing of proof of service on or before the deadline for filing a claim under par. (a) 1. gives the plaintiff the same rights against the trust as the filing of a claim. A judgment in any such action constitutes an adjudication for or against the trust.

701.065(2) (2) Effect of statute of limitations. A trustee shall not pay a claim that was barred by a statute of limitations at the time of the decedent's death. A claim not barred by a statute of limitations at the time of the decedent's death shall not be barred thereafter by a statute of limitations if the claim is filed with the trustee on or before the deadline for filing a claim under sub. (1) (a) 1.

701.065(3) (3) Claims of creditors without notice.

701.065(3)(a)(a) A claim not barred by sub. (1) (a) 2. because of the operation of sub. (1) (b) 2. may be enforced against trust property only as provided in this subsection.

701.065(3)(b) (b) The claimant shall file the claim with the trustee within one year after the decedent's death and within 30 days after the earlier of the following:

701.065(3)(b)1. 1. The date that the trustee gives notice to the potential claimant of the deadline for filing a claim under sub. (1) (a) 1.

701.065(3)(b)2. 2. The date that the claimant first acquires actual knowledge of the deadline for filing a claim under sub. (1) (a) 1.

701.065(3)(c) (c) The claimant shall have the burden of establishing by the greater weight of the credible evidence that all of the circumstances under sub. (1) (b) 2. existed.

701.065(3)(d) (d) This subsection does not extend the time for commencement of a claim beyond the time provided by any statute of limitations applicable to that claim.

701.065(4) (4) Satisfaction of claim from other property. Failure of a claimant timely to file a claim as provided in this section does not bar the claimant from satisfying the claim, if not otherwise barred, from property other than trust property.

701.065 History History: 1997 a. 188; 1999 a. 9; 2013 a. 20, 92.



701.07 Living trusts.

701.07  Living trusts.

701.07(1)(1)  Validity. A living trust, otherwise valid, shall not be held invalid as an attempted testamentary disposition, a passive trust under s. 701.03, or a trust lacking a sufficient principal because:

701.07(1)(a) (a) It contains any or all of the following powers, whether exercisable by the settlor, another person or both:

701.07(1)(a)1. 1. To revoke, modify or terminate the trust in whole or in part;

701.07(1)(a)2. 2. To exercise a power or option over property in the trust or over interests made payable to the trust under an employee benefit plan, life insurance policy, or otherwise;

701.07(1)(a)3. 3. To direct, during the lifetime of the settlor or another, the person to whom or on whose behalf the income or principal shall be paid or applied;

701.07(1)(a)4. 4. To control the administration of the trust in whole or in part;

701.07(1)(a)5. 5. To add property or cause additional employee benefits, life insurance, or other interests to be made payable to the trust at any time.

701.07(1)(b) (b) The principal consists of a designation of the trustee as a primary or direct, secondary or contingent beneficiary under a will, employee benefit plan, life insurance policy or otherwise; or

701.07(1)(c) (c) The principal consists of assets of nominal value.

701.07(2) (2) Eligibility to receive assets. A living trust shall be eligible to receive property from any source.

701.07(3) (3) Creditors' rights. If a settlor retains a power to revoke, modify or terminate which is exercisable in the settlor's favor, except when such power is exercisable only in conjunction with a person having a substantial adverse interest, the trust property to the extent it is subject to such power is also subject to the claim of a creditor of the settlor. This subsection shall not apply to trust property to the extent it is exempt from claims of creditors under other statutes.

701.07 History History: 1971 c. 66; 1979 c. 110 s. 60 (4); 1991 a. 316; 2013 a. 92.

701.07 Cross-reference Cross-reference: See s. 701.06 (6) which deals with creditors' rights where the settlor is a beneficiary of the trust.

701.07 Annotation Section 701.03, which prohibits passive trusts, does not apply to living trusts. This statute, which provides that a living trust cannot be deemed passive, controls. McMahon v. Standard Bank & Trust Co. 202 Wis. 2d 564, 550 N.W.2d 727 (Ct. App. 1996), 95-1303.

701.07 Annotation Understanding Living Trusts. Moschella. Wis. Law. March 1992.

701.07 Annotation Informing the Public About Living Trusts. Twohig. Wis. Law. March 1992.



701.08 Transfers to living trusts.

701.08  Transfers to living trusts.

701.08(1) (1)  Validity and effect. The order of execution of a living trust instrument and a will or other instrument purporting to transfer or appoint property to the trust evidenced by the trust instrument shall be disregarded in determining the validity of the transfer or appointment. No reference in any will to a living trust shall cause assets in such trust to be included in property administered as part of the testator's estate; nor shall it cause the trust or any portion thereof to be treated as a testamentary trust.

701.08(2) (2) Governing terms. Property transferred or appointed by a will or by a beneficiary designation under an employee benefit plan, life insurance policy or other instrument permitting designation of a beneficiary to a living trust, the terms of which the testator or designator was the sole holder of a power to modify, shall be administered in accordance with the terms of the trust as they may have been modified prior to the testator's or designator's death, even though the will or beneficiary designation was not reexecuted or republished after exercise of the power to modify, unless the will or beneficiary designation expressly provides otherwise. Such property transferred or appointed to a living trust, which is subject to a power of modification requiring action or consent of a person other than the testator or designator, shall be administered in accordance with the terms of the trust instrument as they exist at the execution of the will or beneficiary designation, unless expressly otherwise provided. If the will or beneficiary designation expressly provides that the property shall be administered in accordance with the terms of the trust instrument as they may be modified thereafter, the will or beneficiary designation need not be reexecuted or republished after exercise of the power to modify.

701.08(3) (3) Disposition when no existing living trust. If at the death of a testator a living trust has been completely revoked, or otherwise terminated, a provision in the testator's will purporting to transfer or appoint property to such trust shall have the following effect, unless the will provides otherwise:

701.08(3)(a) (a) If the testator was a necessary party to the revocation or other termination of such trust, the provision in the testator's will shall be invalid;

701.08(3)(b) (b) If the testator was not a necessary party to the revocation or other termination of such trust, the provision in the testator's will shall be deemed to create a testamentary trust upon the terms of the living trust instrument at the time the will was executed or as otherwise provided where sub. (2) is applicable.

701.08 History History: 1971 c. 66; 1991 a. 316; 2013 a. 92.



701.09 Transfers to testamentary trusts.

701.09  Transfers to testamentary trusts.

701.09(1) (1)  Testamentary transfer to trust of another. A transfer or appointment by will shall not be held invalid because it is made to a trust created, or to be created, under the will of another person if the will of such other person was executed, or was last modified with respect to the terms of such trust, prior to the death of the person making the transfer or appointment and such other person's will is admitted to probate prior to, or within 2 years after, the death of the person making the transfer or appointment. Property included in such a transfer or appointment shall not be considered property subject to administration as part of the other person's estate but shall pass directly to that other person's testamentary trustee, be added to the designated trust and administered as a part thereof.

701.09(2) (2) Invalid testamentary transfer. If such a transfer or appointment by will is not accepted by the testamentary trustee of such other person or if no will of such other person which meets the conditions specified in sub. (1) is admitted to probate within the period therein limited, and if the will containing such transfer or appointment by will makes no alternative disposition of the assets, the will shall be construed as creating a trust upon the terms contained in the documents constituting the will of such other person as of the date of death of the person making the transfer or appointment by will.

701.09(3) (3) Life insurance proceeds transferred to trust of insured. A trustee named or to be named in the will of an insured person may be designated beneficiary of an insurance policy on the life of the insured if the designation is made in accordance with the terms of the policy. After admission of the insured's will to probate and issuance of letters to such trustee, the insurance proceeds shall be paid to the trustee to be administered in accordance with the terms of the trust as they exist at the death of the insured, and the proceeds may be commingled with other assets passing to the trust. Insurance proceeds paid to a testamentary trustee because of his or her designation as life insurance beneficiary shall not be subject to death tax to any greater extent than if the proceeds were payable to a beneficiary other than the insured's estate. The proceeds shall be inventoried for tax purposes only and shall not be subject to taxes, debts or charges enforceable against the estate or otherwise considered assets of the insured's estate to any greater extent than if the proceeds were payable to a beneficiary other than the insured's estate.

701.09(4) (4) Employee benefits transferred to trust of employee. A trustee named or to be named in the will of an employee covered by any employee benefit plan or contract described in s. 815.18 (3) (j) or any annuity or insurance contract purchased by an employer that is a religious, scientific, educational, benevolent or other corporation or association not organized or conducted for pecuniary profit may be designated payee of any benefits payable after the death of the employee if the designation is made in accordance with the terms of the plan or contract. After admission of the employee's will to probate and issuance of letters to the trustee, the death benefits shall be paid to the trustee to be administered in accordance with the terms of the trust as they exist at the death of the employee, and the benefits may be commingled with other assets passing to the trust. Death benefits paid to a testamentary trustee because of his or her designation as payee are not subject to the death tax to any greater extent than if the benefits were payable to a beneficiary other than the employee's estate. The benefits shall be inventoried for tax purposes only and are not subject to taxes, debts or charges enforceable against the estate or otherwise considered assets of the employee's estate to any greater extent than if the benefits were payable to a beneficiary other than the employee's estate.

701.09(5) (5) Transfer of other property. Property other than that described in subs. (3) and (4) may be made payable to or transferred to a trustee named or to be named in the will of the transferor.

701.09 History History: 1971 c. 66; Sup. Ct. Order, 67 Wis. 2d 585, 777 (1975); 1975 c. 218; 1987 a. 27; 1989 a. 278; 1991 a. 316; 2013 a. 92.



701.10 Charitable trusts.

701.10  Charitable trusts.

701.10(1)(1)  Validity. A charitable trust may be created for any of the following charitable purposes: relief of poverty, advancement of education, advancement of religion, promotion of health, governmental or municipal purposes or any other purpose the accomplishment of which is beneficial to the community. No gift to charity, in trust or otherwise, is invalid because of indefiniteness. If a particular charitable purpose is not indicated and the trustee is not expressly authorized by the creating instrument to select such a purpose, the trustee has an implied power to select one or more charitable purposes. If a particular charitable purpose is not indicated and no trustee is named in the creating instrument, the court may appoint a trustee with such an implied power to select or may direct that the property be transferred outright to one or more established charitable entities.

701.10(2) (2) Modification and termination.

701.10(2)(a)(a) If a purpose of a charitable trust is or becomes impractical, unlawful or impossible, the court may order the trust continued for one or more other charitable purposes designated by the settlor or, in the absence of such designation, order the property devoted to one or more other charitable purposes either by continuing the trust or by distributing the property to one or more established charitable entities. In determining the alternative plan for disposition of the property, the court shall take into account current and future community needs in the general field of charity within which the original charitable purpose falls, other charitable interest of the settlor, the amount of principal and income available under the trust and other relevant factors. The provisions of this subsection do not apply insofar as the settlor expressly provides in the creating instrument for an alternative disposition if the original trust fails; nor do they apply to gifts by several persons to a charitable entity on a subscription basis if the court finds that the donors intended their gifts to be limited to the original purpose and such purpose fails initially.

701.10(2)(b) (b) If any administrative provision of a charitable trust or part of a plan set forth by the settlor to achieve the settlor's charitable purpose is or becomes impractical, unlawful, inconvenient or undesirable, and a modification of such provision or plan will enable the trustee to achieve more effectively the basic charitable purpose, the court may by appropriate order modify the provision or plan.

701.10(2)(c) (c) If a charitable trust is or becomes uneconomic when principal and probable income, cost of administration and other relevant factors are considered, or in any event if the trust property is valued at less than $50,000, the court may terminate the trust and order outright distribution to an established charitable entity in the general field of charity within which the charitable purpose falls.

701.10(2)(d) (d) It is the purpose of this subsection to broaden the power of the courts to make charitable gifts more effective. In any situation not expressly covered the court shall liberally apply the cy pres doctrine.

701.10(2)(e) (e) The settlor if living, the trustee, the attorney general and an established charitable entity to which income or principal must be paid under the terms of the trust shall be persons interested in any proceeding under this subsection.

701.10(3) (3) Enforcement; notice to attorney general.

701.10(3)(a)(a) A proceeding to enforce a charitable trust may be brought by:

701.10(3)(a)1. 1. An established charitable entity named in the governing instrument to which income or principal must or may be paid under the terms of the trust;

701.10(3)(a)2. 2. The attorney general in the name of the state upon the attorney general's own information or, in the attorney general's discretion, upon complaint of any person;

701.10(3)(a)3. 3. Any settlor or group of settlors who contributed half or more of the principal; or

701.10(3)(a)4. 4. A cotrustee.

701.10(3)(b) (b) In a proceeding affecting a charitable trust, notice must be given to the attorney general, but, except as provided in sub. (2), notice need not be given where the income or principal must be paid exclusively to one or more established charitable entities named in the governing instrument.

701.10(4) (4) Established charitable entity. As used in this section, "established charitable entity" means a corporation, unincorporated association or trust operated exclusively for a charitable purpose defined in sub. (1).

701.10 History History: 1971 c. 66; 1991 a. 316; 1993 a. 160; 2013 a. 92.

701.10 Cross-reference Cross-reference: See s. 879.03 (2) (c) on notice to the attorney general of probate proceedings affecting a charitable trust.

701.10 Annotation A trust for residents of a city cannot be enlarged as to the area only because the trustees believe the original restriction has become unfair. In re Charitable Trust, Oshkosh Foundation, 61 Wis. 2d 432, 213 N.W.2d 54 (1973).

701.10 Annotation Construction of a trust's terms to allow the majority of the proceeds to be used for a college seminar series for clergy was impermissible when that construction would increase the class of beneficiaries and divert the trust purpose from one providing living facilities for the original beneficiaries into one primarily for the educational benefit of clergy. In re Petition of Downer Home, 67 Wis. 2d 55, 226 N.W.2d 444 (1975).

701.10 Annotation This section applies only to entities operated exclusively for charitable purposes. ABC for Health, Inc. v. Commissioner of Insurance, 2002 WI App 2, 250 Wis. 2d 56, 640 N.W.2d 510, 00-2944.

701.10 Annotation If a trust instrument provides a specified procedure for altering administrative provisions of the trust, there is no reason to suppose the legislature intended that sub. (2) (b) be used to override such a procedure. League of Women Voters v. Madison Community Foundation, 2005 WI App 239, 288 Wis. 2d 128, 707 N.W.2d 285, 04-2036.



701.105 Private foundations.

701.105  Private foundations.

701.105(1)(1)

701.105(1)(a)(a) In the administration of any trust which is a private foundation, as defined in section 509 of the internal revenue code, a charitable trust, as defined in section 4947 (a) (1) of the internal revenue code, or a split-interest trust as defined in section 4947 (a) (2) of the internal revenue code, all of the following acts shall be prohibited:

701.105(1)(a)1. 1. Engaging in any act of self-dealing as defined in section 4941 (d) of the internal revenue code, which would give rise to any liability for the tax imposed by section 4941 (a) of the internal revenue code.

701.105(1)(a)2. 2. Retaining any excess business holdings as defined in section 4943 (c) of the internal revenue code, which would give rise to any liability for the tax imposed by section 4943 (a) of the internal revenue code.

701.105(1)(a)3. 3. Making any investments which would jeopardize the carrying out of any of the exempt purposes of the trust, within the meaning of section 4944 of the internal revenue code, so as to give rise to any liability for the tax imposed by section 4944 (a) of the internal revenue code.

701.105(1)(a)4. 4. Making any taxable expenditures as defined in section 4945 (d) of the internal revenue code, which would give rise to any liability for the tax imposed by section 4945 (a) of the internal revenue code.

701.105(1)(b) (b) This subsection shall not apply either to those split-interest trusts or to amounts thereof which are not subject to the prohibitions applicable to private foundations by reason of the provisions of section 4947 of the internal revenue code.

701.105(2) (2) In the administration of any trust which is a private foundation as defined in section 509 of the internal revenue code, or which is a charitable trust as defined in section 4947 (a) (1) of the internal revenue code, there shall be distributed, for the purposes specified in the trust instrument, for each taxable year, amounts at least sufficient to avoid liability for the tax imposed by section 4942 (a) of the internal revenue code.

701.105(3) (3) Subsections (1) and (2) shall not apply to any trust to the extent that a court of competent jurisdiction shall determine that such application would be contrary to the terms of the instrument governing such trust and that the same may not properly be changed to conform to such subsections.

701.105(4) (4) Nothing in this section shall impair the rights and powers of the courts or the attorney general of this state with respect to any trust.

701.105 History History: 1971 c. 66; 1991 a. 39; 2013 a. 92.



701.11 Honorary trusts; cemetery trusts.

701.11  Honorary trusts; cemetery trusts.

701.11(1) (1) Except under sub. (2), where the owner of property makes a testamentary transfer in trust for a specific noncharitable purpose, and there is no definite or definitely ascertainable human beneficiary designated, no enforceable trust is created; but the transferee has power to apply the property to the designated purpose, unless the purpose is capricious. If the transferee refuses or neglects to apply the property to the designated purpose within a reasonable time and the transferor has not manifested an intention to make a beneficial gift to the transferee, a resulting trust arises in favor of the transferor's estate and the court is authorized to order the transferee to retransfer the property.

701.11(2) (2) A trust may be created for maintaining, keeping in repair and preserving any grave, tomb, monument, gravestone or any cemetery. Any cemetery company, association or corporation may receive property in trust for any of those purposes and apply the income from the trust to the purpose stated in the creating instrument.

701.11(3) (3)

701.11(3)(a)(a) A trust described in sub. (2) is invalid to the extent it was created for a capricious purpose or the purpose becomes capricious.

701.11(3)(b) (b) If the assets of any trust described in sub. (2) are valued at less than $5,000 and the court finds that the cost of operating the trust will probably defeat the intent of the settlor or if the trustee, including a cemetery company, association or corporation, named in the creating instrument is improperly described, the court may order distribution of the assets on terms which will as nearly as possible carry out the settlor's intention.

701.11 History History: 1989 a. 307; 2013 a. 92.



701.115 Future interests in revocable trusts.

701.115  Future interests in revocable trusts.

701.115(1) (1)

701.115(1)(a)(a) In par. (b), "revocable trust" means a trust that the grantor, at the time of death, was alone empowered to change or revoke, by law or under the instrument creating the trust, regardless of whether the grantor then had the capacity to exercise the power.

701.115(1)(b) (b) Unless a contrary intention is found, if a person has a future interest in property under a revocable trust and, under the terms of the trust, the person has the right to possession and enjoyment of the property at the grantor's death, the right to possession and enjoyment is contingent on the person's surviving the grantor. Extrinsic evidence may be used to show contrary intent.

701.115(2) (2) Survivorship under sub. (1) (b) is governed by s. 854.03.

701.115(3) (3) The rights of the issue of a predeceasing beneficiary under sub. (1) (b) are governed by s. 854.06.

701.115 History History: 1997 a. 188; 2005 a. 216; 2013 a. 92.



701.12 Revocation, modification and termination of trusts with consent of settlor.

701.12  Revocation, modification and termination of trusts with consent of settlor.

701.12(1) (1) By written consent of the settlor and all beneficiaries of a trust or any part thereof, such trust or part thereof may be revoked, modified or terminated, except as provided under s. 445.125 (1) (a) 2. to 4.

701.12(2) (2) For purposes of this section such consent may be given on behalf of a legally incapacitated, unascertained or unborn beneficiary by the court after a hearing in which the interests of such beneficiary are represented by a guardian ad litem. A guardian ad litem for such beneficiary may rely on general family benefit accruing to living members of the beneficiary's family as a basis for approving a revocation, modification or termination of a trust or any part thereof.

701.12(3) (3) Nothing in this section shall prevent revocation, modification, or termination of a trust pursuant to its terms or otherwise in accordance with law or prevent conversion of a trust to a unitrust under s. 701.20 (4g).

701.12 History History: 1971 c. 66; 1977 c. 40; 1979 c. 175 s. 53; 1979 c. 221 s. 2202 (45); 1981 c. 64; 1995 a. 295; 2005 a. 10; 2013 a. 92.

701.12 Annotation That s. 701.18 allows removing a trustee for cause does not prevent removal of a trustee under this section with the approval of the settlor and all beneficiaries, without showing cause. Weinberger v. Bowen, 2000 WI App 264, 240 Wis. 2d 55, 622 N.W.2d 471, 00-0903.



701.13 Modification and termination of trusts by court action.

701.13  Modification and termination of trusts by court action.

701.13(1)(1)  Anticipation of directed accumulation of income. When an accumulation of income is directed for the benefit of a beneficiary without other sufficient means to support or educate himself or herself, the court on the application of the beneficiary or the beneficiary's guardian may direct that a suitable sum from the income accumulated or to be accumulated be applied for the support or education of such person.

701.13(2) (2) Application of principal to income beneficiary. Unless the creating instrument provides to the contrary, if a beneficiary is entitled to income or to have it applied for the beneficiary's benefit, the court may make an allowance from principal to or for the benefit of such beneficiary if the beneficiary's support or education is not sufficiently provided for, taking into account all other resources available to the beneficiary.

701.13(3) (3) Termination. In the case of a living trust whose settlor is deceased and in the case of any testamentary trust, regardless in either case of spendthrift or similar protective provisions, a court with the consent of the trustee may order termination of the trust, in whole or in part, and the distribution of the assets that it considers appropriate if the court is satisfied that because of any substantial reason existing at the inception of a testamentary trust or, in the case of any trust, arising from a subsequent change in circumstances, including but not limited to the amount of principal in the trust, income produced by the trust and the cost of administering the trust, continuation of the trust, in whole or in part, is impractical. In any event, if the trust property is valued at less than $50,000, the court may order termination of the trust and the distribution of the assets that it considers appropriate.

701.13(4) (4) Marital deduction trusts. In a trust where the income beneficiary also has a general power of appointment as defined in s. 702.01 (3) or where all accumulated income and principal are payable to such beneficiary's estate, any termination, in whole or in part, of the trust under sub. (3) can only be ordered in favor of such beneficiary.

701.13(5) (5) Charitable trusts.

701.13(5)(a)(a) In this subsection, "participate or intervene in any political campaign" includes the publishing or distributing of statements.

701.13(5)(b) (b) Subsections (2) and (3) do not apply to a trust under which a future interest is indefeasibly vested in any of the following:

701.13(5)(b)1. 1. The United States or a political subdivision for exclusively public purposes.

701.13(5)(b)2. 2. A corporation that is organized exclusively for religious, charitable, scientific, literary or educational purposes, including the encouragement of art and the prevention of cruelty to children or animals, no part of the net earnings of which inures to the benefit of any private shareholder or individual and no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation, and that does not participate or intervene in any political campaign on behalf of any candidate for public office.

701.13(5)(b)3. 3. A trustee or a fraternal society, order or association operating under the lodge system, provided the principal or income of such trust is to be used by such trustee or by such fraternal society, order or association exclusively for religious, charitable, scientific, literary or educational purposes or for the prevention of cruelty to children and animals, and no substantial part of the activities of such trustee or of such fraternal society, order or association is carrying on propaganda or otherwise attempting to influence legislation, and such trustee or such fraternal society, order, or association does not participate or intervene in any political campaign on behalf of any candidate for public office.

701.13(5)(b)4. 4. Any veteran's organization incorporated by act of congress, or of its departments or local chapters or posts, no part of the net earnings of which inures to the benefit of any private shareholder or individual.

701.13(6) (6) Other applicable law. Nothing in this section shall prohibit modification or termination of any trust pursuant to its terms or limit the general equitable power of a court to modify or terminate a trust in whole or in part.

701.13 History History: 1971 c. 66; 1983 a. 189 s. 329 (26); 1991 a. 316; 1993 a. 143; 1999 a. 85; 2013 a. 92.



701.14 Circuit court procedure in trust proceedings.

701.14  Circuit court procedure in trust proceedings.

701.14(1)(1)  Generally. A proceeding in the circuit court involving a living or testamentary trust may be commenced by a trustee or other person interested in the trust and, except as otherwise provided in this chapter, all probate procedure governing circuit courts, so far as it may be applicable, shall apply to such proceeding.

701.14(2) (2) Notice. If notice of a trust proceeding to a person interested in the trust, to the person's representative or guardian ad litem as provided in s. 701.15 or to other persons, is required by law or deemed necessary by the court, the court shall order such notice to be given as prescribed in s. 879.05 except that service by publication shall not be required unless ordered by the court. The court may order both personal service and service by publication on designated persons. Proof of service shall be made as provided in s. 879.07. Persons interested in the trust, on behalf of themselves, or their representatives or guardians ad litem as provided in s. 701.15, on behalf of themselves and those whom they represent, may in writing waive service of notice and consent to the hearing of any matter without notice. Waiver of notice or an appearance by any person interested in the trust or the person's representative or guardian ad litem as provided in s. 701.15 is equivalent to timely service of notice.

701.14(3) (3) Attorney for person in military service. At the time of filing a petition for a trust proceeding, an affidavit shall be filed setting forth the name of any person interested in the proceeding who is actively engaged in the military service of the United States. Whenever it appears by the affidavit or otherwise that any person in the active military service of the United States is interested in any trust proceeding and is not represented by an attorney, or by an attorney-in-fact who is duly authorized to act on the person's behalf in the matter, the court shall appoint an attorney to represent the person and protect the person's interest.

701.14(4) (4) Venue. A proceeding involving a living trust shall be governed by ss. 801.50 to 801.62 so far as applicable and shall be regarded as a civil action for that purpose.

701.14 History History: 1971 c. 66; Sup. Ct. Order, 67 Wis. 2d 585, 777 (1975); 1977 c. 449 s. 497; 1991 a. 220, 316; 2013 a. 92.

701.14 Cross-reference Cross-reference: See s. 701.10 (3), which lists the persons who may start proceedings to enforce a charitable trust and requires notice be given to the attorney general of any proceeding affecting the trust.



701.15 Representation of others.

701.15  Representation of others. Except as otherwise provided in ss. 701.12 and 701.13 (1), in a trust proceeding in the circuit court:

701.15(1) (1) Power to create or extinguish. The sole holder or all coholders of a power of revocation or a general power of appointment as defined in s. 702.01 (3) may represent any or all persons whose interests are subject to such power.

701.15(2) (2) Guardian ad litem; virtual representation. Subject to sub. (1), the court may appoint a guardian ad litem for any person interested who is legally incapacitated, unascertained or unborn if such person is not already represented by a fiduciary having no adverse interest in the proceeding. A guardian ad litem may represent 2 or more such persons where they have a substantially identical interest in the proceeding. The court may dispense with or terminate the appointment of a guardian ad litem for such person if there is a legally competent person who is a party to the proceeding and has a substantially identical interest in it.

701.15 History History: 1971 c. 66; 1977 c. 449; 1983 a. 189 s. 329 (26); 2013 a. 92.

701.15 Annotation The decision to appoint a guardian ad litem under sub. (2) is discretionary. McGuire v. McGuire, 2003 WI App 44, 260 Wis. 2d 815, 660 N.W.2d 308, 02-0390.



701.16 Testamentary trustees.

701.16  Testamentary trustees.

701.16(1) (1)  Appointment of original trustee.

701.16(1)(a)(a) Trustee named in will. A trustee who is named or whose appointment is provided for in a will derives the authority to carry out the trust from the will and assumes the office of trustee upon the issuance of letters of trust by the court as provided in s. 856.29. A trustee named in a will may renounce the position by an instrument filed with the court having jurisdiction to admit the will to probate.

701.16(1)(b) (b) Other original trustee. If a testamentary trust is created which fails to name a trustee, or the named trustee refuses to accept the position or predeceases the settlor and no alternate trustee is named in the will nor effective provision made for appointment of an alternate trustee, the court shall appoint a suitable person as trustee. Letters of trust shall be issued to such trustee as provided in s. 856.29.

701.16(1)(c) (c) Special trustee. If it appears necessary, the court can appoint a special trustee until a regular trustee can be appointed. A special trustee may be appointed without notice and may be removed whenever the court so orders. Such special trustee shall give such bond as the court requires and shall have such powers as are conferred by the order of appointment and set forth in any letters of trust issued the special trustee.

701.16(1)(d) (d) Foreign trustee. If a trustee is authorized to carry out a trust created by will admitted to probate outside this state, but not also admitted to probate in this state, the foreign trustee may have recorded in the office of the register of deeds of a county in which part of the subject matter of the trust is located a certified copy of the letters of trust and filed with the register of probate of the same county a statement appointing the register of probate in his or her official capacity the trustee's resident agent for service of process. Thereafter the trustee may exercise all powers and have all the rights, remedies and defenses that the trustee would have if he or she received letters of trust from a circuit court of this state. Service of process shall be complete upon delivery of duplicate copies to the register of probate, one of which copies the register of probate shall promptly forward by registered mail to the foreign trustee.

701.16(2) (2) Bond. Prior to the issuance of letters of trust to an original testamentary trustee under sub. (1) or to a successor or added testamentary trustee under s. 701.17 (1), the court may require such trustee to give a bond in accordance with ch. 878 and conditioned on the faithful performance of such trustee's duties. If a settlor directs that a trustee serve without bond, the court shall give effect to this direction unless it determines that a bond is required by a change in the trustee's personal circumstances since the execution of the settlor's will. If the court requires a bond, and the trustee named in the will fails to furnish the required bond within a reasonable period of time after receiving notice of the bond requirement, the court may remove the trustee named in the will and appoint a successor trustee under s. 701.17. No bond shall be required of a trust company bank, state bank or national banking association which is authorized to exercise trust powers and which has complied with s. 220.09 or 223.02, nor shall a bond be required of a religious, charitable or educational corporation or society.

701.16(3) (3) Inventory. A testamentary trustee shall make and file a verified inventory of all property received from the settlor's personal representative or from any other source.

701.16(4) (4) Annual accounting.

701.16(4)(a)(a) A testamentary trustee is required to make and file a verified account annually with the court, except as provided in pars. (am) and (b). If the trustee is accounting on a calendar-year basis, the court may not require the trustee to file the annual account prior to April 15. Production of securities and other assets for examination is not necessary upon the filing of an annual account unless the court determines such production is necessary to ascertain the correctness of an account filed for a particular trust. In the case of a testamentary charitable trust a copy of the annual account filed with the court shall be filed with the attorney general.

701.16(4)(am) (am) The annual accounting requirements under par. (a) do not apply to corporate trustees or to corporate cotrustees if those trustees or cotrustees agree, in their initial consent to act as trustees or cotrustees or in a subsequent filing with the register in probate for the county that has jurisdiction over the trust, to provide annual accounts to all persons interested, as defined in s. 851.21, who request those accounts by writing to the trustee or cotrustee. Each request is effective until the requester withdraws it or is no longer a person interested. A corporate trustee or cotrustee may withdraw its agreement by notifying the appropriate register in probate of its intent to do so.

701.16(4)(b) (b) Except in the case of a testamentary charitable trust, the court may dispense with the requirement of an annual accounting where, due to the size or nature of the trust property, the duration of the trust, the relationship of the trustee to the beneficiaries or other relevant factors, compliance with such requirement is unnecessary or unduly burdensome on the trustee. Whether or not an annual accounting is required a beneficiary may petition the court to require an accounting and the trustee may petition for approval of the trustee's accounts on a periodic basis.

701.16(4)(c) (c) Notwithstanding pars. (a), (am) and (b) the court may require an accounting at any time.

701.16(4)(d) (d) Notwithstanding s. 879.47, trustees and cotrustees may submit to courts accounts in the format that they normally use for accounts submitted to beneficiaries under this subsection, if all of the information required by the court is included.

701.16(5) (5) Final accounting. A verified final account is required upon the termination of a testamentary trust. Upon the petition of a surviving or successor trustee, a beneficiary, a personal representative of a deceased trustee or on its own motion, the court may order a verified account filed upon the death, resignation or removal of a testamentary trustee. The court may require such proof of the correctness of a final account as it considers necessary.

701.16(6) (6) Discharge. No testamentary trustee or personal representative of a deceased trustee shall be discharged from further responsibility with respect to a testamentary trust until the court is satisfied upon notice and hearing that the requirements of this section have been met and it has received satisfactory proof that the trust property has been turned over to a successor or special trustee or, where the trust is terminated, distributed to the beneficiaries entitled to such property or turned over to a special trustee for distribution.

701.16 History History: 1971 c. 66; 1977 c. 449; 1979 c. 32; 1987 a. 220; 1991 a. 316; 2013 a. 92.

701.16 Cross-reference Cross-reference: See s. 223.12 which contains requirements which must be met before a foreign corporate trustee is qualified to act in this state.

701.16 Annotation See s. 701.23 (1), which provides for the discharge of a trustee when a testamentary trust is removed to another state.

701.16 Annotation Even during a hearing on discharge, a trustee's duty to affirmatively represent the beneficiaries' interests by disclosing relevant information remains, and a breach of this duty leaves the discharge open to attack. Hammes v. First National Bank & Trust Co. 79 Wis. 2d 355, 255 N.W.2d 555 (1977).

701.16 Annotation A trustee has a duty to the trust beneficiaries to ensure that the personal representative transfers all property to which the trust is entitled. Even when the same person acts as trustee and personal representative, the trustee has a duty to enforce claims the trust has against the personal representative. Old Republic Surety Co. v. Erlien, 190 Wis. 2d 400, 527 N.W.2d 389 (Ct. App. 1994).



701.17 Successor and added trustees.

701.17  Successor and added trustees.

701.17(1) (1)  Appointment of successor or added trustee. If there is a vacancy in the office of trustee because of the death, resignation or removal of a trustee, the court may appoint a successor trustee unless the creating instrument names or provides an effective method for appointing a successor. Upon the death of a sole trustee, title to the trust property does not pass to the trustee's personal representative but to the successor named in or appointed pursuant to the terms of the creating instrument or, in the case of a successor or special trustee appointed by the court, as provided in sub. (5). The court may in the exercise of a sound discretion appoint an additional trustee if necessary for the better administration of the trust, unless the creating instrument expressly prohibits such addition or provides an effective method for appointing an additional trustee. Subject to s. 701.16 (2), a successor or added testamentary trustee shall be issued letters of trust, at that trustee's request.

701.17(2) (2) Appointment of special trustee. If it appears necessary, the court may appoint a special trustee until a successor trustee can be appointed or, where a trust has terminated, to distribute the assets. A special trustee may be appointed without notice and may be removed whenever the court so orders. Such special trustee shall give such bond as the court requires and shall have the powers conferred by the order of appointment and set forth in any letters of trust issued the special trustee.

701.17(3) (3) Powers of successor or added trustee. Unless expressly prohibited in the creating instrument, all powers conferred upon the trustee by such instrument attach to the office and are exercisable by the trustee holding the office.

701.17(4) (4) Powers of cotrustees. If one of several trustees dies, resigns or is removed, the remaining trustees shall have all rights, title and powers of all the original trustees. If the creating instrument manifests an intent that a successor trustee be appointed to fill a vacancy, the remaining trustees may exercise the powers of all the original trustees until such time as a successor is appointed.

701.17(5) (5) Vesting of title. A special or successor trustee is vested with the title of the original trustee and an added trustee becomes a joint tenant with the existing trustee in all trust property. The court may order a trustee who resigns, is removed or is joined by an added trustee to execute such documents transferring title to trust property as may be appropriate to facilitate administration of the trust or may itself transfer title.

701.17 History History: 1971 c. 66; 1991 a. 316; 2013 a. 92.



701.18 Resignation and removal of trustees.

701.18  Resignation and removal of trustees.

701.18(1) (1)  Resignation. A trustee may resign in accordance with the terms of the creating instrument or petition the court to accept the trustee's resignation and the court may, upon notice and hearing, discharge the trustee from further responsibility for the trust upon such terms and conditions as are necessary to protect the rights of the beneficiaries and any cotrustee. In no event shall a testamentary trustee be discharged from further responsibility except as provided in s. 701.16 (6).

701.18(2) (2) Removal. A trustee may be removed in accordance with the terms of the creating instrument or the court may, upon its own motion or upon a petition by a beneficiary or cotrustee, and upon notice and hearing, remove a trustee who fails to comply with the requirements of this chapter or a court order, or who is otherwise unsuitable to continue in office. In no event shall a testamentary trustee be discharged from further responsibility except as provided in s. 701.16 (6).

701.18 History History: 1971 c. 66; 1991 a. 316; 2013 a. 92.

701.18 Annotation Trustees of an employees' profit-sharing plan who are also beneficiaries may not be removed simply because other beneficiaries have lost confidence in them or because they personally benefit in a minor way from a denial of benefits to a participant. Zimmermann v. Brennan, 56 Wis. 2d 623, 202 N.W.2d 923 (1973).

701.18 Annotation Although the will creating the trust provided that the trustee could resign without court approval, filing a petition for the appointment of a successor and approval of accounts invoked court jurisdiction and required the exercise of discretion regarding the trustee's resignation. Matter of Sherman B. Smith Family Trust, 167 Wis. 2d 196, 482 N.W.2d 118 (Ct. App. 1992).

701.18 Annotation That this section allows removing a trustee for cause does not prevent removal of a trustee under s. 701.12 with the approval of the settlor and all beneficiaries, without showing cause. Weinberger v. Bowen, 2000 WI App 264, 240 Wis. 2d 55, 622 N.W.2d 471, 00-0903.



701.19 Powers of trustees.

701.19  Powers of trustees.

701.19(1)(1)  Power to sell, mortgage or lease. In the absence of contrary or limiting provisions in the creating instrument, in the court order appointing a trustee or in a subsequent order, a trustee has complete power to sell, mortgage or lease trust property without notice, hearing or order. A trustee has no power to give warranties in a sale, mortgage or lease which are binding on the trustee personally. In this section "sale" includes an option or agreement to transfer for cash or on credit, exchange, partition or settlement of a title dispute; this definition is intended to broaden rather than limit the meaning of "sale". "Mortgage" means any agreement or arrangement in which trust property is used as security.

701.19(2) (2) Court authorization of administrative action.

701.19(2)(a)(a) In the absence of contrary or limiting provisions in the creating instrument, in any case where it is for the best interests of the trust, on application of the trustee or other interested person, the court may upon notice and hearing authorize or require a trustee to sell, mortgage, lease or otherwise dispose of trust property upon such terms and conditions as the court deems just and proper.

701.19(2)(b) (b) Despite contrary or limiting provisions in the creating instrument, upon application of a trustee or other interested person, a court may upon notice and hearing order the retention, investment, reinvestment, sale, mortgage, lease or other disposition of trust property if the court is satisfied that the original purpose of the settlor cannot be carried out, substantially performed or practically achieved for any reason existing at the inception of the trust or arising from any subsequent change in circumstances and the retention, investment, reinvestment, sale, mortgage, lease or other disposition of the property more nearly approximates the settlor's intention.

701.19(2)(c) (c) Unless authorized in the creating instrument, a trustee may not be interested as a purchaser, mortgagee or lessee of trust property unless such purchase, mortgage or lease is made with the written consent of all beneficiaries or with the approval of the court upon notice and hearing. A representative of a beneficiary, under s. 701.15, may give written consent for such beneficiary.

701.19(2)(d) (d) A trustee may not sell individually owned assets to the trust unless the sale is authorized in the creating instrument, made with the written consent of all beneficiaries or made with the approval of the court upon notice and hearing.

701.19(3) (3) When mandatory power deemed discretionary. If a creating instrument expressly or by implication directs a trustee to sell trust property and such property has not been sold for a period of 25 years after the creation of the trust, such direction to the trustee shall be deemed a discretionary power of sale.

701.19(4) (4) Continuation of business by court order.

701.19(4)(am)(am) In the absence of contrary or limiting provisions in the creating instrument, the circuit court may, where it is in the best interests of the trust, order the trustee to continue any business of a deceased settlor. The order may be issued without notice and hearing, in the court's discretion and, in any case, may provide:

701.19(4)(am)1. 1. For conduct of the business solely by the trustee, jointly with one or more of the settlor's surviving partners or as a corporation or limited liability company to be formed by the trustee;

701.19(4)(am)2. 2. As between the trust and the trustee, the extent of liability of the trust and the extent of the personal liability of the trustee for obligations incurred in the continuation of the business;

701.19(4)(am)3. 3. As between beneficiaries, the extent to which liabilities incurred in the continuation of the business are to be chargeable solely to a part of the trust property set aside for use in the business or to the trust as a whole; and

701.19(4)(am)4. 4. For the period of time for which the business may be conducted and any other conditions, restrictions, regulations, requirements and authorizations as the court orders.

701.19(4)(e) (e) Nothing in this subsection shall be construed as requiring a trustee to liquidate a business, including a business operated as a closely held corporation, when liquidating the business is not required by the creating instrument or other applicable law.

701.19(4m) (4m) Continuation of business by direction of settlor. If the settlor directs retention of a business that is among the trust's assets in the trust document or by other written means, a trustee may retain that business during the settlor's lifetime without liability.

701.19(5) (5) Formation of business entity. In the absence of contrary or limiting provisions in the creating instrument:

701.19(5)(a) (a) The court may by order authorize a trustee to become a partner under ch. 178 or 179 and transfer trust property to the partnership in return for a partnership interest.

701.19(5)(aL) (aL) The court may by order authorize a trustee to become a member of a limited liability company under ch. 183 and transfer trust property to the limited liability company in return for an ownership interest.

701.19(5)(b) (b) The court may by order authorize a trustee to organize a corporation for any purpose permitted by ch. 180, subscribe for shares of such corporation and transfer trust property to such corporation in payment for the shares subscribed.

701.19(5)(c) (c) The court may by order authorize a trustee to form a corporation for any purpose permitted by ch. 181.

701.19(5)(d) (d) An order under this subsection may in the court's discretion be issued without notice and hearing.

701.19(6) (6) Registration of securities in nominee. Unless prohibited in the creating instrument, a trustee may register securities in the name of a nominee.

701.19(7) (7) Proxy voting of stock. Unless the creating instrument contains an express prohibition or specifies the manner in which the trustee is to vote stock in a corporation or certificates of beneficial interest in an investment trust, the trustee may vote such stock or certificates by general or limited proxy, with or without power of substitution.

701.19(8) (8) Platting land. In the absence of contrary or limiting provisions in the creating instrument, the court may by order authorize a trustee to plat land which is part of the trust, either alone or together with other owners of such real estate. In such platting the trustee must comply with the same statutes, ordinances, rules and regulations which apply to a person who is platting the person's own land. The order under this subsection may in the court's discretion be issued without notice and hearing.

701.19(9) (9) Joint trustees.

701.19(9)(a)(a) In the absence of contrary or limiting provisions in the creating instrument, any power vested in 3 or more trustees may be exercised by a majority. This paragraph shall not apply to living trusts created prior to July 1, 1971, or to testamentary trusts contained in wills executed or last republished prior to that date.

701.19(9)(b) (b) A trustee who has not joined in exercising a power is not liable to an affected person for the consequences of the exercise unless the trustee has failed to discharge the trustee's duty to participate in the administration of the trust. A dissenting trustee is not liable for the consequences of an act in which the dissenting trustee joins at the direction of the majority of the trustees if the dissenting trustee's dissent is expressed in writing to the other trustees at or before the time of the joinder.

701.19(10) (10) Restriction on exercise of powers.

701.19(10)(a)(a) Except as provided in par. (c), a person may not exercise any of the following powers conferred upon him or her in his or her capacity as trustee:

701.19(10)(a)1. 1. The power to make discretionary distributions of trust principal or income if the distributions are to himself or herself or for the discharge of his or her legal obligations.

701.19(10)(a)2. 2. The power to make discretionary allocations of receipts or expenses as between principal and income if the allocations are in his or her favor.

701.19(10)(b) (b) If a power under par. (a) is conferred upon more than one person as trustee, a person who is not disqualified to act under par. (a) may exercise the power for the benefit of the person who is disqualified to act, unless the creating instrument expressly provides otherwise. A special trustee appointed by a court may exercise a power under par. (a) for the benefit of the disqualified person if no other trustee is qualified to exercise the power.

701.19(10)(c) (c) Paragraph (a) does not apply if any of the following applies:

701.19(10)(c)1. 1. The person is also the settlor of the trust, and the trust may be revoked or amended by the settlor.

701.19(10)(c)2. 2. The terms of the creating instrument specifically limit the scope of the power to expenditures and distributions of income or principal on the basis of an ascertainable standard relating to the person's health, maintenance, support, or education such that the person would not be subject to tax under section 2041 or 2514 of the Internal Revenue Code as a result of having or exercising the power.

701.19(10)(c)3. 3. The person is the spouse, widow, or widower of the settlor of the trust, and a marital deduction has been allowed for federal gift or estate tax purposes with respect to the trust property that is subject to the power.

701.19(10)(c)4. 4. The creating instrument negates the application of par. (a) with respect to the power or indicates that provisions that are similar to par. (a) do not apply.

701.19(10)(d) (d) Section 701.24 (3) governs the applicability of this statute.

701.19(11) (11) Protection of 3rd parties. With respect to a 3rd person dealing with a trustee or assisting a trustee in the conduct of a transaction, the existence of trust power and its proper exercise by the trustee may be assumed without inquiry. The 3rd person is not bound to inquire whether the trustee has power to act or is properly exercising the power; and a 3rd person, without actual knowledge that the trustee is exceeding the trustee's powers or improperly exercising them, is fully protected in dealing with the trustee as if the trustee possessed and properly exercised the powers the trustee purports to exercise. A 3rd person is not bound to assure the proper application of trust property paid or delivered to the trustee.

701.19 History History: 1971 c. 66; 1979 c. 175 s. 50; 1991 a. 316; 1993 a. 112, 160, 486; 1995 a. 336; 1999 a. 85; 2005 a. 216, 253; 2013 a. 92.

701.19 Cross-reference Cross-reference: See s. 112.01, the Uniform Fiduciaries Act on protection of third parties.

701.19 Cross-reference Cross-reference: See s. 112.02, which provides for suspending powers of a testamentary trustee in military service.

701.19 Cross-reference Cross-reference: Chapter 881 and s. 223.055 contain limitations on investments by trustees.

701.19 Annotation The loss of future profit to an estate through the disposal of a parcel is damage chargeable to the trustee or personal representative only if the parcel was not needed for liquidity. In re Estate of Meister, 71 Wis. 2d 581, 239 N.W.2d 52 (1976).

701.19 Annotation Fiduciary and estate liability in contract and in tort. Dubis, 55 MLR 297.



701.20 Principal and income.

701.20  Principal and income.

701.20(2) (2)  Definitions. In this section:

701.20(2)(a) (a) "Accounting period" means a calendar year, unless a fiduciary selects another 12-month period, and includes a portion of a calendar year or other 12-month period that begins when an income interest begins or that ends when an income interest ends.

701.20(2)(b) (b) "Beneficiary" means a person who has a beneficial interest in a trust or an estate and includes, in the case of a decedent's estate, an heir, a legatee, and a devisee and, in the case of a trust, an income beneficiary and a remainder beneficiary.

701.20(2)(c) (c) "Fiduciary" means a personal representative or a trustee and includes an executor, administrator, successor personal representative, special administrator, and a person performing substantially the same function as any of those.

701.20(2)(d) (d) "Income" means money or property that a fiduciary receives as current return from a principal asset. "Income" includes a portion of receipts from a sale, exchange, or liquidation of a principal asset, to the extent provided in subs. (10) to (24).

701.20(2)(e) (e) "Income beneficiary" means a person to whom net income of a trust is or may be payable.

701.20(2)(f) (f) "Income interest" means the right of an income beneficiary to receive all or part of net income, whether the terms of the trust require it to be distributed or authorize it to be distributed in the trustee's discretion.

701.20(2)(g) (g) "Mandatory income interest" means the right of an income beneficiary to receive net income that the terms of the trust require the fiduciary to distribute.

701.20(2)(h) (h) "Net income" means the total receipts allocated to income during an accounting period, minus the disbursements made from income during the period, plus or minus transfers under this section to or from income during the period.

701.20(2)(i) (i) "Person" means an individual; corporation; business trust; estate; trust; partnership; limited liability company; association; joint venture; government; governmental subdivision, agency, or instrumentality; public corporation; or any other legal or commercial entity.

701.20(2)(j) (j) "Principal" means property held in trust for distribution to a remainder beneficiary when the trust terminates or property held in trust in perpetuity.

701.20(2)(k) (k) "Remainder beneficiary" means a person entitled to receive principal when an income interest ends.

701.20(2)(L) (L) "Sui juris beneficiary" means a beneficiary not under a legal disability. The term includes all of the following:

701.20(2)(L)1. 1. A court-appointed guardian of a beneficiary who is adjudicated incompetent.

701.20(2)(L)2. 2. An agent for an incapacitated beneficiary.

701.20(2)(L)3. 3. A court-appointed guardian of a minor beneficiary's estate or, if there is no court-appointed guardian, the parents of the minor beneficiary.

701.20(2)(m) (m) "Terms of a trust" means the manifestation of the intent of a settlor or decedent with respect to a trust, expressed in a manner that admits of its proof in a judicial proceeding, whether by written or spoken words or by conduct.

701.20(2)(n) (n) "Trustee" includes an original, additional, or successor trustee, whether or not appointed or confirmed by a court.

701.20(3) (3) Fiduciary duties; general principles.

701.20(3)(a)(a) In allocating receipts and disbursements to income or principal or between income and principal, and with respect to any matter within the scope of subs. (5) to (9), a fiduciary:

701.20(3)(a)1. 1. Shall first administer a trust or estate in accordance with the terms of the trust or the will, even if there is a different provision in this section.

701.20(3)(a)2. 2. May administer a trust or estate by the exercise of a discretionary power of administration given to the fiduciary by the terms of the trust or the will, even if the exercise of the power produces a result different from a result required or permitted by this section.

701.20(3)(a)3. 3. Shall administer a trust or estate in accordance with this section if the terms of the trust or the will do not contain a different provision or do not give the fiduciary a discretionary power of administration.

701.20(3)(a)4. 4. Shall add a receipt or charge a disbursement to principal to the extent that the terms of the trust and this section do not provide a rule for allocating the receipt or disbursement to principal or income or between principal and income.

701.20(3)(b) (b) In exercising the power to adjust under sub. (4) (a) or a discretionary power of administration regarding a matter within the scope of this section, whether granted by the terms of a trust, a will, or this section, a fiduciary shall administer a trust or estate impartially, based on what is fair and reasonable to all of the beneficiaries, except to the extent that the terms of the trust or the will clearly manifest an intention that the fiduciary shall or may favor one or more of the beneficiaries. A determination in accordance with this section is presumed to be fair and reasonable to all of the beneficiaries.

701.20(4) (4) Trustee's power to adjust.

701.20(4)(a)(a) A trustee may adjust between principal and income to the extent the trustee considers necessary if the trustee invests and manages trust assets as a prudent investor, the terms of the trust describe the amount that may or must be distributed to a beneficiary by referring to the trust's income, and the trustee determines, after applying the rules in sub. (3) (a), that the trustee is unable to comply with sub. (3) (b).

701.20(4)(b) (b) In deciding whether and to what extent to exercise the power conferred by par. (a), a trustee shall consider all factors relevant to the trust and its beneficiaries, including the following factors to the extent they are relevant:

701.20(4)(b)1. 1. The nature, purpose, and expected duration of the trust.

701.20(4)(b)2. 2. The intent of the settlor.

701.20(4)(b)3. 3. The identity and circumstances of the beneficiaries.

701.20(4)(b)4. 4. The needs for liquidity, regularity of income, and preservation and appreciation of capital.

701.20(4)(b)5. 5. The assets held in the trust; the extent to which they consist of financial assets, interests in closely held enterprises, tangible and intangible personal property, or real property; the extent to which an asset is used by a beneficiary; and whether an asset was purchased by the trustee or received from the settlor.

701.20(4)(b)6. 6. The net amount allocated to income under the other subsections of this section and the increase or decrease in the value of the principal assets, which the trustee may estimate in the case of assets for which market values are not readily available.

701.20(4)(b)7. 7. Whether and to what extent the terms of the trust give the trustee the power to invade principal or accumulate income or prohibit the trustee from invading principal or accumulating income, and the extent to which the trustee has exercised a power from time to time to invade principal or accumulate income.

701.20(4)(b)8. 8. The actual and anticipated effect of economic conditions on principal and income and effects of inflation and deflation.

701.20(4)(b)9. 9. The anticipated tax consequences of an adjustment.

701.20(4)(c) (c) A trustee may not make an adjustment:

701.20(4)(c)1. 1. If possessing or exercising the power to make an adjustment would disqualify an estate tax or gift tax marital or charitable deduction in whole or in part.

701.20(4)(c)2. 2. That reduces the actuarial value of the income interest in a trust to which a person transfers property with the intent to qualify for a gift tax exclusion.

701.20(4)(c)3. 3. That changes the amount payable to a beneficiary as a fixed annuity or a fixed fraction of the value of the trust assets.

701.20(4)(c)4. 4. From any amount that is permanently set aside for charitable purposes under a will or the terms of a trust and for which an estate tax or gift tax charitable deduction has been taken unless both income and principal are so set aside.

701.20(4)(c)5. 5. If possessing or exercising the power to make an adjustment causes an individual to be treated as the owner of all or part of the trust for income tax purposes, and the individual would not be treated as the owner if the trustee did not possess the power to make an adjustment.

701.20(4)(c)6. 6. If possessing or exercising the power to make an adjustment causes all or part of the trust assets to be included for estate tax purposes in the estate of an individual and the assets would not be included in the estate of the individual if the trustee did not possess the power to make an adjustment.

701.20(4)(c)7. 7. If the trustee is a beneficiary of the trust.

701.20(4)(c)8. 8. If the trust has been converted under sub. (4g) to a unitrust.

701.20(4)(c)9. 9. If the trust is an express unitrust, as defined in sub. (4j) (a).

701.20(4)(d) (d) If par. (c) 5., 6., or 7. applies to a trustee and there is more than one trustee, a cotrustee to whom the provision does not apply may make the adjustment unless the terms of the trust do not permit the exercise of the power by that cotrustee.

701.20(4)(e) (e) A trustee may release the entire power conferred by par. (a) or may release only the power to adjust from income to principal or the power to adjust from principal to income if the trustee is uncertain about whether possessing or exercising the power will cause a result described in par. (c) 1. to 6. or if the trustee determines that possessing or exercising the power will or may deprive the trust of a tax benefit or impose a tax burden not described in par. (c). The release may be permanent or for a specified period, including a period measured by the life of an individual.

701.20(4)(f) (f) Terms of a trust that limit the power of a trustee to make an adjustment between principal and income do not affect the application of this subsection unless it is clear from the terms of the trust that the terms are intended to deny the trustee the power of adjustment conferred by par. (a).

701.20(4c) (4c) Notice to beneficiaries of proposed action.

701.20(4c)(b)(b) A trustee may, but is not required to, obtain approval of a proposed action under sub. (4) (a) by providing a written notice that complies with all of the following:

701.20(4c)(b)1. 1. Is given at least 30 days before the proposed effective date of the proposed action.

701.20(4c)(b)2. 2. Is given in the manner provided in ch. 879, except that notice by publication is not required.

701.20(4c)(b)3. 3. Is given to all sui juris beneficiaries who are any of the following:

701.20(4c)(b)3.a. a. Income beneficiaries currently eligible to receive income from the trust.

701.20(4c)(b)3.b. b. Eligible to receive, if no powers of appointment were exercised, income from the trust if the interest of all of those eligible to receive income under subd. 3. a. were to terminate immediately before the giving of notice.

701.20(4c)(b)3.c. c. A recipient, if no powers of appointment were exercised, of a distribution of principal if the trust were to terminate immediately before the giving of the notice.

701.20(4c)(b)4. 4. States that it is given in accordance with this subsection and discloses the following information:

701.20(4c)(b)4.a. a. The identification of the trustee.

701.20(4c)(b)4.b. b. A description of the proposed action.

701.20(4c)(b)4.c. c. The time within which a beneficiary may object to the proposed action, which shall be at least 30 days after the giving of the notice.

701.20(4c)(b)4.d. d. The effective date of the proposed action if no objection is received from any beneficiary within the time specified in subd. 4. c.

701.20(4c)(c) (c) If a trustee gives notice of a proposed action under this subsection, the trustee is not required to give notice to a sui juris beneficiary who consents to the proposed action in writing at any time before or after the proposed action is taken.

701.20(4c)(d) (d) A sui juris beneficiary may object to the proposed action by giving a written objection to the trustee within the time specified in the notice under par. (b) 4. c.

701.20(4c)(e) (e) A trustee may decide not to take a proposed action after the trustee receives a written objection to the proposed action or at any other time for any other reason. In that case, the trustee shall give written notice to the sui juris beneficiaries of the decision not to take the proposed action.

701.20(4c)(f) (f) If a trustee receives a written objection to a proposed action within the time specified in the notice under par. (b) 4. c., either the trustee or the beneficiary making the written objection may petition the court to have the proposed action approved, modified, or prohibited. In the court proceeding, the beneficiary objecting to the proposed action has the burden of proving that the proposed action should be modified or prohibited. A beneficiary who did not make the written objection may oppose the proposed action in the court proceeding.

701.20(4c)(g) (g) For purposes of this subsection, a proposed action under sub. (4) includes a course of action or a decision not to take action under sub. (4).

701.20(4g) (4g) Conversion to unitrust.

701.20(4g)(a)(a) Subject to par. (d), a trust may be converted to a unitrust in any of the following ways:

701.20(4g)(a)1. 1. By the trustee, at his or her own discretion or at the request of a beneficiary, if all of the following apply:

701.20(4g)(a)1.a. a. The trustee determines that the conversion will enable the trustee to better carry out the purposes of the trust.

701.20(4g)(a)1.b. b. The trustee provides notice in the same manner as provided in sub. (4c) (b) of the trustee's intention to convert the trust to a unitrust, and the notice advises how the unitrust will operate, including the fixed percentage under par. (c) 1. and any other initial determinations under par. (c) 4. that the trustee intends to follow.

701.20(4g)(a)1.c. c. There is at least one sui juris beneficiary under sub. (4c) (b) 3. a. and at least one other sui juris beneficiary under sub. (4c) (b) 3. b. or c.

701.20(4g)(a)1.d. d. Every sui juris beneficiary consents to the conversion to a unitrust in a writing delivered to the trustee.

701.20(4g)(a)1.e. e. The terms of the trust describe the amount that may or must be distributed by referring to the trust income.

701.20(4g)(a)2. 2. By a court on the petition of the trustee or a beneficiary, if all of the following apply:

701.20(4g)(a)2.a. a. The trustee or beneficiary has provided notice under sub. (4c) of the intention to request the court to convert the trust to a unitrust, and the notice advises how the unitrust will operate, including the fixed percentage under par. (c) 1. and any other initial determinations under par. (c) 4. that will be requested.

701.20(4g)(a)2.b. b. The court determines that the conversion to a unitrust will enable the trustee to better carry out the purposes of the trust.

701.20(4g)(b) (b) In deciding whether to convert the trust to a unitrust under par. (a) 1., the trustee shall consider all relevant factors under sub. (4) (b) 1. to 9.

701.20(4g)(c) (c)

701.20(4g)(c)1.1. If a trust is converted to a unitrust under this subsection by the trustee or a court, notwithstanding sub. (3) (a) 1. and 4. and s. 701.21 (4) the trustee shall make distributions in accordance with the creating instrument, except that any reference in the creating instrument to "income" means a fixed percentage of the net fair market value of the unitrust's assets, whether such assets otherwise would be considered income or principal under this section, averaged over a preceding period determined by the trustee, which is at least 3 years but not more than 5 years, or the period since the original trust was created, whichever is less.

701.20(4g)(c)2. 2.

701.20(4g)(c)2.a.a. Subject to subd. 2. b., if the trust is converted to a unitrust under par. (a) 1., the trustee shall determine the fixed percentage to be applied under subd. 1., and the notice under par. (a) 1. b. must state the fixed percentage. If the trust is converted to a unitrust under par. (a) 2., the court shall determine the fixed percentage to be applied under subd. 1.

701.20(4g)(c)2.b. b. Any fixed percentage under subd. 1. that is determined by a trustee may not be less than 3 percent nor more than 5 percent.

701.20(4g)(c)3. 3. After a trust is converted to a unitrust, the trustee may, subject to the notice requirement under sub. (4c) and with the consent of every sui juris beneficiary, do any of the following:

701.20(4g)(c)3.a. a. Convert the unitrust back to the original trust under the creating instrument.

701.20(4g)(c)3.b. b. Change the fixed percentage under subd. 1., subject to subd. 2. b.

701.20(4g)(c)4. 4. After a trust is converted to a unitrust, a trustee may determine or change any of the following:

701.20(4g)(c)4.a. a. The frequency of distributions during the year.

701.20(4g)(c)4.b. b. Standards for prorating a distribution for a short year in which a beneficiary's right to payments commences or ceases.

701.20(4g)(c)4.c. c. The effect on the valuation of the unitrust's assets of other payments from, or contributions to, the unitrust.

701.20(4g)(c)4.d. d. How, and how frequently, to value the unitrust's assets.

701.20(4g)(c)4.e. e. The valuation dates to use.

701.20(4g)(c)4.f. f. Whether to omit from the calculation of the value of the unitrust's assets unitrust property occupied by or in the possession of a beneficiary.

701.20(4g)(c)4.g. g. The averaging under subd. 1. to a different preceding period, which is at least 3 years but not more than 5 years.

701.20(4g)(c)4.h. h. Any other matters necessary for the proper functioning of the unitrust.

701.20(4g)(c)5. 5. The trustee may not deduct from a unitrust distribution expenses that would be deducted from income if the trust were not a unitrust.

701.20(4g)(c)6. 6. Unless otherwise provided by the creating instrument, the unitrust distribution is considered to have been paid from the following sources in the order of priority:

701.20(4g)(c)6.a. a. Net income, determined as if the trust were not a unitrust.

701.20(4g)(c)6.b. b. Ordinary income for federal income tax purposes that is not net income under subd. 6. a.

701.20(4g)(c)6.c. c. Net realized short-term capital gains for federal income tax purposes.

701.20(4g)(c)6.d. d. Net realized long-term capital gain for federal income tax purposes.

701.20(4g)(c)6.e. e. Principal.

701.20(4g)(c)7. 7. A court may, on the petition of the trustee or a beneficiary, do any of the following:

701.20(4g)(c)7.a. a. Change the fixed percentage that was determined under subd. 2. by the trustee or by a prior court order.

701.20(4g)(c)7.b. b. If necessary to preserve a tax benefit, provide for a distribution of net income, determined as if the trust were not a unitrust, that exceeds the unitrust distribution.

701.20(4g)(c)7.c. c. Average the valuation of the unitrust's assets over a period other than that specified in subd. 1.

701.20(4g)(c)7.d. d. Require the unitrust to be converted back to the original trust under the creating instrument.

701.20(4g)(c)8. 8. Conversion to a unitrust under this subsection does not affect a provision in the creating instrument that directs or authorizes the trustee to distribute principal or that authorizes a beneficiary to withdraw a portion or all of the principal.

701.20(4g)(d) (d)

701.20(4g)(d)1.1. A trust may not be converted under this subsection to a unitrust if any of the following applies:

701.20(4g)(d)1.a. a. The creating instrument specifically prohibits the conversion.

701.20(4g)(d)1.b. b. Payment of the unitrust distribution will change the amount payable to a beneficiary as a fixed annuity or a fixed fraction of the value of the trust assets.

701.20(4g)(d)1.c. c. The unitrust distribution will be made from any amount that is permanently set aside for charitable purposes under the creating instrument and for which an estate or gift tax charitable deduction has been taken, unless both income and principal are so set aside.

701.20(4g)(d)1.d. d. Converting to a unitrust will cause an individual to be treated as the owner of all or part of the trust for income tax purposes and the individual would not be treated as the owner if the trust were not converted.

701.20(4g)(d)1.e. e. Converting to a unitrust will cause all or a part of the trust assets to be subject to estate or gift tax with respect to an individual and the trust assets would not be subject to estate or gift tax with respect to the individual if the trust were not converted.

701.20(4g)(d)1.f. f. Converting to a unitrust will result in the disallowance of an estate or gift tax marital deduction that would be allowed if the trust were not converted.

701.20(4g)(d)1.g. g. A trustee is a beneficiary of the trust.

701.20(4g)(d)2. 2. Notwithstanding subd. 1., if a trust may not be converted to a unitrust solely because subd. 1. g. applies to a trustee, a cotrustee, if any, to whom subd. 1. g. does not apply may convert the trust to a unitrust under par. (a) 1., unless prohibited by the creating instrument, or a court may convert the trust to a unitrust under par. (a) 2. on the petition of a trustee or beneficiary.

701.20(4g)(e) (e) A trustee may release the power conferred by par. (a) 1. if the trustee is uncertain about whether possessing or exercising the power will cause a result described in par. (d) 1. b. to f. or if the trustee determines that possessing or exercising the power will or may deprive the trust of a tax benefit or impose a tax burden not described in par. (d) 1. The release may be permanent or for a specified period, including a period measured by the life of an individual.

701.20(4j) (4j) Express unitrusts.

701.20(4j)(a)(a) In this subsection "express unitrust" means any trust that by its governing instrument requires the distribution at least annually of a unitrust amount equal to a fixed percentage of the net fair market value of the trust's assets, valued at least annually, other than a trust solely for charitable purposes or a charitable split-interest trust under section 664 (d) or 170 (f) (2) (B) of the Internal Revenue Code.

701.20(4j)(b) (b) The following apply to an express unitrust:

701.20(4j)(b)1. 1. To the extent not otherwise provided for in the governing instrument, the unitrust amount of not less than 3 percent nor more than 5 percent may be determined by reference to the net fair market value of the trust's assets averaged over a preceding period determined by the trustee, which is at least 3 years but not more than 5 years.

701.20(4j)(b)2. 2. Distribution of such a fixed percentage unitrust amount of not less than 3 percent nor more than 5 percent is a distribution of all of the income of the unitrust and is an income interest.

701.20(4j)(b)3. 3. Such a distribution of a fixed percentage of not less than 3 percent nor more than 5 percent is a reasonable apportionment of the total return of the trust.

701.20(4j)(b)4. 4. A trust that provides for a fixed annual percentage payout in excess of 5 percent per year of the net fair market value of the trust is considered to be a 5 percent express unitrust, paying out all of the income of the unitrust, and to have paid out principal of the trust to the extent that the fixed percentage payout exceeds 5 percent per year.

701.20(4j)(b)5. 5. The governing instrument may grant discretion to the trustee to adopt a consistent practice of treating capital gains as part of the unitrust distribution, to the extent that the unitrust distribution exceeds the income determined as if the trust were not a unitrust, or it may specify the ordering of such classes of income.

701.20(4j)(b)6. 6. Unless the terms of the trust specifically provide otherwise, a distribution of the unitrust amount is considered to have been made from the following sources in the following order of priority:

701.20(4j)(b)6.a. a. Net income determined as if the trust were not a unitrust.

701.20(4j)(b)6.b. b. Ordinary income for federal income tax purposes that is not net income under subd. 6. a.

701.20(4j)(b)6.c. c. Net realized short-term capital gains for federal income tax purposes.

701.20(4j)(b)6.d. d. Net realized long-term capital gains for federal income tax purposes.

701.20(4j)(b)6.e. e. Principal.

701.20(4j)(b)7. 7. The trust document may provide that assets used by the trust beneficiary, such as a residence or tangible personal property, may be excluded from the net fair market value for computing the unitrust amount. Such use may be considered equivalent to the income or unitrust amount.

701.20(4j)(b)8. 8. In the absence of contrary provisions in the governing document of an express unitrust, the provisions of sub. (4g) (c) 1., 4., and 5. apply.

701.20(4k) (4k) Power to treat capital gains as part of a distribution. Unless prohibited by the governing instrument, a trustee may cause gains from the sale or exchange of trust assets, as determined for federal income tax purposes, to be taxed for federal income tax purposes as part of a distribution of income that has been increased by an adjustment from principal to income under sub. (4), of a unitrust distribution, of a fixed annuity distribution, or of a principal distribution to a beneficiary.

701.20(4m) (4m) Judicial review of discretionary power.

701.20(4m)(a)(a) Nothing in this section creates a duty to make an adjustment under sub. (4) or to convert a trust to a unitrust under sub. (4g). Unless it determines that the decision to make an adjustment or to convert to a unitrust was an abuse of the fiduciary's discretion, a court may not grant relief from any decision a fiduciary makes regarding the exercise of a discretionary power conferred by sub. (4) or (4g).

701.20(4m)(am) (am) An action taken under sub. (4) or (4g) is not an abuse of a fiduciary's discretion if the fiduciary gave written notice of the proposed action under sub. (4c) and did not receive a timely written objection to the notice. It is not an abuse of discretion not to exercise the power to adjust under sub. (4) or to convert under sub. (4g).

701.20(4m)(b) (b) A fiduciary's decision is not an abuse of discretion merely because the court would have exercised the power in a different manner or would not have exercised the power.

701.20(4m)(c) (c) If the court determines that a fiduciary has abused the fiduciary's discretion, the remedy shall be to restore the income and remainder beneficiaries to the positions that they would have occupied had the discretion not been abused, according to the following rules:

701.20(4m)(c)1. 1. To the extent that the abuse of discretion has resulted in no distribution to a beneficiary or in a distribution that is too small, the court shall order the fiduciary to distribute from the trust to the beneficiary an amount that the court determines will restore the beneficiary, in whole or in part, to the beneficiary's appropriate position.

701.20(4m)(c)2. 2. To the extent that the abuse of discretion has resulted in a distribution to a beneficiary that is too large, the court shall place the beneficiaries, the trust, or both, in whole or in part, in their appropriate positions by ordering the fiduciary to withhold an amount from one or more future distributions to the beneficiary who received the distribution that was too large or by ordering that beneficiary to return some or all of the distribution to the trust.

701.20(4m)(c)3. 3. To the extent that the court is unable, after applying subds. 1. and 2., to place the beneficiaries, the trust, or both in the positions that they would have occupied had the discretion not been abused, the court may order the fiduciary to pay an appropriate amount from its own funds to one or more of the beneficiaries, the trust, or both.

701.20(4m)(d) (d) Upon petition by the fiduciary, the court having jurisdiction over a trust shall determine whether a proposed exercise or nonexercise by the fiduciary of a discretionary power conferred under this section will result in an abuse of the fiduciary's discretion. The petition must describe the proposed exercise or nonexercise of the power and contain sufficient information to inform the beneficiaries of the reasons for the proposal, the facts upon which the fiduciary relies, and an explanation of how the income and remainder beneficiaries will be affected by the proposed exercise or nonexercise of the power. A beneficiary who challenges the proposed exercise or nonexercise of the power has the burden of establishing that it will result in an abuse of discretion.

701.20(5) (5) Determination and distribution of net income. In the case of an estate of a decedent or after an income interest in a trust ends, the following rules apply:

701.20(5)(a) (a) A fiduciary of an estate or of a terminating income interest shall determine the amount of net income and net principal receipts received from property specifically given to a beneficiary under the rules in subs. (7) to (30) that apply to trustees and the rules in par. (e). The fiduciary shall distribute the net income and net principal receipts to the beneficiary who is to receive the specific property.

701.20(5)(b) (b) A fiduciary shall determine the remaining net income of a decedent's estate or a terminating income interest under the rules in subs. (7) to (30) that apply to trustees and by:

701.20(5)(b)1. 1. Including in net income all income from property used to discharge liabilities.

701.20(5)(b)2. 2. Paying from income or principal, in the fiduciary's discretion, fees of attorneys, accountants, and fiduciaries; court costs and other expenses of administration; and interest on death taxes, but the fiduciary may pay those expenses from income of property passing to a trust for which the fiduciary claims an estate tax marital or charitable deduction only to the extent that the payment of those expenses from income will not cause the reduction or loss of the deduction.

701.20(5)(b)3. 3. Paying from principal all other disbursements made or incurred in connection with the settlement of a decedent's estate or the winding up of a terminating income interest, including debts, funeral expenses, disposition of remains, family allowances, and death taxes and related penalties that are apportioned to the estate or terminating income interest by the will, the terms of the trust, or applicable law.

701.20(5)(c) (c) A fiduciary shall distribute to a beneficiary, including a trustee, who receives a pecuniary amount not determined by a pecuniary formula interest at the legal rate set forth in s. 138.04 on any unpaid portion of the pecuniary amount for the period commencing one year after the decedent's death or after the income interest in the trust ends. The interest under this paragraph shall be distributed from net income determined under par. (b) or from principal to the extent that net income is insufficient. For purposes of this paragraph, the deferred marital property elective share amount elected by a surviving spouse under s. 861.02 (1) is a bequest of a specific amount of money not determined by a pecuniary formula.

701.20(5)(d) (d) A fiduciary shall distribute the net income remaining after distributions required by par. (c) in the manner described in sub. (6) to all other beneficiaries, including a beneficiary who receives a pecuniary amount determined by a pecuniary formula.

701.20(5)(e) (e) A fiduciary may not reduce principal or income receipts from property described in par. (a) because of a payment described in sub. (25) or (26) to the extent that the will, the terms of the trust, or applicable law requires the fiduciary to make the payment from assets other than the property or to the extent that the fiduciary recovers or expects to recover the payment from a 3rd party. The net income and principal receipts from the property are determined by including all of the amounts the fiduciary receives or pays with respect to the property, whether those amounts accrued or became due before, on, or after the date of a decedent's death or an income interest's terminating event, and by making a reasonable provision for amounts that the fiduciary believes the estate or terminating income interest may become obligated to pay after the property is distributed.

701.20(6) (6) Distribution to residuary and remainder beneficiaries.

701.20(6)(a)(a) Each beneficiary described in sub. (5) (d) is entitled to receive a portion of the net income equal to the beneficiary's fractional interest in undistributed principal assets, using values as of the distribution date. If a fiduciary makes more than one distribution of assets to beneficiaries to whom this subsection applies, each beneficiary, including one who does not receive part of the distribution, is entitled, as of each distribution date, to the net income the fiduciary has received after the date of death or terminating event or earlier distribution date but has not distributed as of the current distribution date.

701.20(6)(b) (b) In determining a beneficiary's share of net income, the following rules apply:

701.20(6)(b)1. 1. The beneficiary is entitled to receive a portion of the net income equal to the beneficiary's fractional interest in the undistributed principal assets immediately before the distribution date, including assets that later may be sold to meet principal obligations.

701.20(6)(b)2. 2. The beneficiary's fractional interest in the undistributed principal assets must be calculated without regard to property specifically given to a beneficiary and property required to pay pecuniary amounts not determined by a pecuniary formula.

701.20(6)(b)3. 3. The beneficiary's fractional interest in the undistributed principal assets must be calculated on the basis of the aggregate value of those assets as of the distribution date without reducing the value by any unpaid principal obligation.

701.20(6)(b)4. 4. The distribution date for purposes of this subsection may be the date as of which the fiduciary calculates the value of the assets if that date is reasonably near the date on which assets are actually distributed.

701.20(6)(c) (c) If a fiduciary does not distribute all of the collected but undistributed net income to each person as of a distribution date, the fiduciary shall maintain appropriate records showing the interest of each beneficiary in that net income.

701.20(6)(d) (d) A trustee may apply the rules in this subsection, to the extent that the trustee considers it appropriate, to net gain or loss realized after the date of death or terminating event or earlier distribution date from the disposition of a principal asset if this subsection applies to the income from the asset.

701.20(7) (7) When right to income begins and ends.

701.20(7)(a)(a) An income beneficiary is entitled to net income from the date on which the income interest begins. An income interest begins on the date specified in the terms of the trust or, if no date is specified, on the date an asset becomes subject to a trust or successive income interest.

701.20(7)(b) (b) An asset becomes subject to a trust:

701.20(7)(b)1. 1. On the date it is transferred to the trust in the case of an asset that is transferred to a trust during the transferor's life.

701.20(7)(b)2. 2. On the date of a testator's death in the case of an asset that becomes subject to a trust by reason of a will, even if there is an intervening period of administration of the testator's estate.

701.20(7)(b)3. 3. On the date of an individual's death in the case of an asset that a 3rd party transfers to a fiduciary because of the individual's death.

701.20(7)(c) (c) An asset becomes subject to a successive income interest on the day after the preceding income interest ends, as determined under par. (d), even if there is an intervening period of administration to wind up the preceding income interest.

701.20(7)(d) (d) An income interest ends on the day before an income beneficiary dies or another terminating event occurs, or on the last day of a period during which there is no beneficiary to whom a trustee may distribute income.

701.20(8) (8) Apportionment of receipts and disbursements when decedent dies or income interest begins.

701.20(8)(a)(a) A trustee shall allocate to principal an income receipt or disbursement other than one to which sub. (5) (a) applies if its due date occurs before a decedent dies in the case of an estate or before an income interest begins in the case of a trust or successive income interest.

701.20(8)(b) (b) A trustee shall allocate to income an income receipt or disbursement if its due date occurs on or after the date on which a decedent dies or an income interest begins and it is a periodic due date. An income receipt or disbursement must be treated as accruing from day to day if its due date is not periodic or it has no due date. The portion of the receipt or disbursement accruing before the date of death or an income interest begins must be allocated to principal and the balance must be allocated to income.

701.20(8)(c) (c) An item of income or an obligation is due on the date the payer is required to make a payment. If a payment date is not stated, there is no due date for the purposes of this section. Distributions to shareholders or other owners from an entity, as defined in sub. (10), are due on the date fixed by the entity for determining who is entitled to receive the distribution or, if no date is fixed, on the declaration date for the distribution. A due date is periodic for receipts or disbursements that must be paid at regular intervals under a lease or an obligation to pay interest or if an entity customarily makes distributions at regular intervals.

701.20(9) (9) Apportionment when income interest ends.

701.20(9)(a)(a) In this subsection, "undistributed income" means net income received before the date on which an income interest ends. "Undistributed income" does not include an item of income or expense that is due or accrued or net income that has been added or is required to be added to principal under the terms of the trust.

701.20(9)(b) (b) When a mandatory income interest ends, the trustee shall pay to a mandatory income beneficiary who survives that date, or to the estate of a deceased mandatory income beneficiary whose death causes the interest to end, the beneficiary's share of the undistributed income that is not disposed of under the terms of the trust unless the beneficiary has an unqualified power to revoke more than 5 percent of the trust immediately before the income interest ends. In the latter case, the undistributed income from the portion of the trust that may be revoked must be added to principal.

701.20(9)(c) (c) When a trustee's obligation to pay a fixed annuity or a fixed fraction of the value of the trust's assets ends, the trustee shall prorate the final payment if and to the extent required by applicable law to accomplish a purpose of the trust or its settlor relating to income, gift, estate, or other tax requirements.

701.20(10) (10) Character of receipts.

701.20(10)(a)(a) In this subsection, "entity" means a corporation, partnership, limited liability company, regulated investment company, real estate investment trust, common trust fund, or any other organization in which a trustee has an interest other than a trust or estate to which sub. (11) applies, a business or activity to which sub. (12) applies, or an asset-backed security to which sub. (24) applies.

701.20(10)(b) (b) Except as otherwise provided in this subsection, a trustee shall allocate to income money received from an entity.

701.20(10)(c) (c) A trustee shall allocate the following receipts from an entity to principal:

701.20(10)(c)1. 1. Property other than money.

701.20(10)(c)2. 2. Money received in one distribution or a series of related distributions in exchange for part or all of a trust's interest in the entity.

701.20(10)(c)3. 3. Money received in total or partial liquidation of the entity.

701.20(10)(c)4. 4. Money received from an entity that is a regulated investment company or a real estate investment trust if the money distributed is a capital gain dividend for federal income tax purposes.

701.20(10)(d) (d) Money is received in partial liquidation:

701.20(10)(d)1. 1. To the extent that the entity, at or near the time of a distribution, indicates that it is a distribution in partial liquidation.

701.20(10)(d)2. 2. If the total amount of money and property distributed in a distribution or series of related distributions is greater than 20 percent of the entity's gross assets, as shown by the entity's year-end financial statements immediately preceding the initial receipt.

701.20(10)(e) (e) Money is not received in partial liquidation, nor may it be taken into account under par. (d) 2., to the extent that it does not exceed the amount of income tax that a trustee or beneficiary must pay on taxable income of the entity that distributes the money.

701.20(10)(f) (f) A trustee may rely upon a statement made by an entity about the source or character of a distribution if the statement is made at or near the time of distribution by the entity's board of directors or other person or group of persons authorized to exercise powers to pay money or transfer property comparable to those of a corporation's board of directors.

701.20(11) (11) Distribution from trust or estate. A trustee shall allocate to income an amount received as a distribution of income from a trust or an estate in which the trust has an interest other than a purchased interest, and shall allocate to principal an amount received as a distribution of principal from such a trust or estate. If a trustee purchases an interest in a trust that is an investment entity, or a decedent or donor transfers an interest in such a trust to a trustee, sub. (10) or (24) applies to a receipt from the trust.

701.20(12) (12) Business and other activities conducted by trustee.

701.20(12)(a)(a) If a trustee who conducts a business or other activity determines that it is in the best interest of all the beneficiaries to account separately for the business or activity instead of accounting for it as part of the trust's general accounting records, the trustee may maintain separate accounting records for its transactions, whether or not its assets are segregated from other trust assets.

701.20(12)(b) (b) A trustee who accounts separately for a business or other activity may determine the extent to which its net cash receipts must be retained for working capital, the acquisition or replacement of fixed assets, and other reasonably foreseeable needs of the business or activity and the extent to which the remaining net cash receipts are accounted for as principal or income in the trust's general accounting records. If a trustee sells assets of the business or other activity, other than in the ordinary course of the business or activity, the trustee shall account for the net amount received as principal in the trust's general accounting records to the extent the trustee determines that the amount received is no longer required in the conduct of the business.

701.20(12)(c) (c) Activities for which a trustee may maintain separate accounting records include:

701.20(12)(c)1. 1. Retail, manufacturing, service, and other traditional business activities.

701.20(12)(c)2. 2. Farming.

701.20(12)(c)3. 3. Raising and selling livestock and other animals.

701.20(12)(c)4. 4. Management of rental properties.

701.20(12)(c)5. 5. Extraction of minerals and other natural resources.

701.20(12)(c)6. 6. Timber operations.

701.20(12)(c)7. 7. Activities to which sub. (23) applies.

701.20(13) (13) Principal receipts. A trustee shall allocate to principal:

701.20(13)(a) (a) To the extent not allocated to income under this section, assets received from a transferor during the transferor's lifetime, a decedent's estate, a trust with a terminating income interest, or a payer under a contract naming the trust or its trustee as beneficiary.

701.20(13)(b) (b) Money or other property received from the sale, exchange, liquidation, or change in form of a principal asset, including realized profit, subject to subs. (10) to (24).

701.20(13)(c) (c) Amounts recovered from 3rd parties to reimburse the trust because of disbursements described in sub. (26) (a) 7. or for other reasons to the extent not based on the loss of income.

701.20(13)(d) (d) Proceeds of property taken by eminent domain, but a separate award made for the loss of income with respect to an accounting period during which a current income beneficiary had a mandatory income interest is income.

701.20(13)(e) (e) Net income received in an accounting period during which there is no beneficiary to whom a trustee may or must distribute income.

701.20(13)(f) (f) Other receipts as provided in subs. (17) to (24).

701.20(14) (14) Rental property. To the extent that a trustee accounts for receipts from rental property in accordance with this subsection, the trustee shall allocate to income an amount received as rent of real or personal property, including an amount received for cancellation or renewal of a lease. An amount received as a refundable deposit, including a security deposit or a deposit that is to be applied as rent for future periods, must be added to principal and held subject to the terms of the lease and is not available for distribution to a beneficiary until the trustee's contractual obligations have been satisfied with respect to that amount.

701.20(15) (15) Obligation to pay money.

701.20(15)(a)(a) An amount received as interest, whether determined at a fixed, variable, or floating rate, on an obligation to pay money to the trustee, including an amount received as consideration for prepaying principal, must be allocated to income without any provision for amortization of premium.

701.20(15)(b) (b) A trustee shall allocate to principal an amount received from the sale, redemption, or other disposition of an obligation to pay money to the trustee more than one year after it is purchased or acquired by the trustee, including an obligation whose purchase price or value when it is acquired is less than its value at maturity. If the obligation matures within one year after the trustee purchases or acquires it, an amount received in excess of its purchase price or its value when the trust acquires it must be allocated to income.

701.20(15)(c) (c) This subsection does not apply to an obligation to which sub. (18), (19), (20), (21), (23), or (24) applies.

701.20(16) (16) Insurance policies and similar contracts.

701.20(16)(a)(a) Except as provided in par. (b), a trustee shall allocate to principal the proceeds of a life insurance policy or other contract in which the trust or its trustee is named as beneficiary, including a contract that insures the trust or its trustee against loss for damage to, destruction of, or loss of title to, a trust asset. The trustee shall allocate dividends on an insurance policy to income if the premiums on the policy are paid from income, and to principal if the premiums are paid from principal.

701.20(16)(b) (b) A trustee shall allocate to income proceeds of a contract that insures the trustee against loss of occupancy or other use by an income beneficiary, loss of income, or, subject to sub. (12), loss of profits from a business.

701.20(16)(c) (c) This subsection does not apply to a contract to which sub. (18) applies.

701.20(17) (17) Insubstantial allocations not required. If a trustee determines that an allocation between principal and income required by sub. (15) (b), (18), (19), (20), (21), or (24) is insubstantial, the trustee may allocate the entire amount to principal unless one of the circumstances described in sub. (4) (c) applies to the allocation. This power may be exercised by a cotrustee in the circumstances described in sub. (4) (d) and may be released for the reasons and in the manner described in sub. (4) (e). An allocation is presumed to be insubstantial if:

701.20(17)(a) (a) The amount of the allocation would increase or decrease net income in an accounting period, as determined before the allocation, by less than 10 percent.

701.20(17)(b) (b) The value of the asset producing the receipt for which the allocation would be made is less than 10 percent of the total value of the trust's assets at the beginning of the accounting period.

701.20(18) (18) Deferred compensation, annuities, and similar payments.

701.20(18)(a)(a) In this subsection, "payment" means a payment that a trustee may receive over a fixed number of years or during the life of one or more individuals because of services rendered or property transferred to the payer in exchange for future payments. The term includes a payment made in money or property from the payer's general assets or from a separate fund created by the payer, including a private or commercial annuity, an individual retirement account, and a pension, profit-sharing, stock-bonus, or stock-ownership plan.

701.20(18)(b) (b) To the extent that a payment is characterized as interest or a dividend or a payment made in lieu of interest or a dividend, a trustee shall allocate it to income. The trustee shall allocate to principal the balance of the payment and any other payment received in the same accounting period that is not characterized as interest, a dividend, or an equivalent payment.

701.20(18)(c) (c)

701.20(18)(c)1.1. In this paragraph, "plan income" means any of the following:

701.20(18)(c)1.a. a. With respect to payments received from a plan that maintains separate accounts or funds for its participants or account holders, such as defined contribution retirement plans, individual retirement accounts, Roth individual retirement accounts, and some types of deferred compensation plans, either the amount of the plan account or fund held for the benefit of the trust that, if the plan account or fund were a trust, would be allocated to income under pars. (b) and (d) for that accounting period, or 4 percent of the value of the plan account or fund on the first day of the accounting period. The trustee shall, in his or her discretion, choose the method of determining "plan income" under this subd. 1. a., and may change the method of determining "plan income" under this subd. 1. a. for any subsequent accounting period.

701.20(18)(c)1.b. b. With respect to payments received from a plan that does not maintain separate accounts or funds for its participants or account holders, such as defined benefit retirement plans and some types of deferred compensation plans, 4 percent of the total present value of the trust's interest in the plan as of the first day of the accounting period, based on reasonable actuarial assumptions as determined by the trustee.

701.20(18)(c)2. 2. For each accounting period of a trust in which the trust receives a payment but no part of any payment is allocated to income under par. (b), the trustee shall allocate to income that portion of the aggregate value of all payments received by the trustee in that accounting period that is equal to the amount of plan income that is attributable to the trust's interest in the plan from which payment is received for that accounting period. The trustee shall allocate the balance of any payments to principal.

701.20(18)(d) (d) If, to obtain an estate or gift tax marital deduction for an interest in a trust, a trustee must allocate more of a payment to income than provided for by this subsection, the trustee shall allocate to income the additional amount necessary to obtain the marital deduction.

701.20(18)(e) (e) This subsection does not apply to payments to which sub. (19) applies.

701.20(19) (19) Liquidating asset.

701.20(19)(a)(a) In this subsection, "liquidating asset" means an asset whose value will diminish or terminate because the asset is expected to produce receipts for a period of limited duration. The term includes a leasehold, patent, copyright, royalty right, and right to receive payments during a period of more than one year under an arrangement that does not provide for the payment of interest on the unpaid balance. The term does not include a payment subject to sub. (18), resources subject to sub. (20), timber subject to sub. (21), an activity subject to sub. (23), an asset subject to sub. (24), or any asset for which the trustee establishes a reserve for depreciation under sub. (27).

701.20(19)(b) (b) A trustee shall allocate to income 10 percent of the receipts from a liquidating asset and the balance to principal.

701.20(20) (20) Minerals, water, and other natural resources.

701.20(20)(a)(a) To the extent that a trustee accounts for receipts from an interest in minerals or other natural resources in accordance with this subsection, the trustee shall allocate them as follows:

701.20(20)(a)1. 1. If received as nominal delay rental or nominal annual rent on a lease, a receipt must be allocated to income.

701.20(20)(a)2. 2. If received from a production payment, a receipt must be allocated to income if and to the extent that the agreement creating the production payment provides a factor for interest or its equivalent. The balance must be allocated to principal.

701.20(20)(a)3. 3. If an amount received as a royalty, shut-in-well payment, take-or-pay payment, bonus, or delay rental is more than nominal, 90 percent must be allocated to principal and the balance to income.

701.20(20)(a)4. 4. If an amount is received from a working interest or any other interest not provided for in subd. 1., 2., or 3., 90 percent of the net amount received must be allocated to principal and the balance to income.

701.20(20)(b) (b) An amount received on account of an interest in water that is renewable must be allocated to income. If the water is not renewable, 90 percent of the amount must be allocated to principal and the balance to income.

701.20(20)(c) (c) This subsection applies whether or not a decedent or donor was extracting minerals, water, or other natural resources before the interest became subject to the trust.

701.20(20)(d) (d) If a trust owns an interest in minerals, water, or other natural resources on May 17, 2005, the trustee may allocate receipts from the interest as provided in this subsection or in the manner used by the trustee before May 17, 2005. If the trust acquires an interest in minerals, water, or other natural resources after May 17, 2005, the trustee shall allocate receipts from the interest as provided in this subsection.

701.20(21) (21) Timber.

701.20(21)(a)(a) To the extent that a trustee accounts for receipts from the sale of timber and related products in accordance with this subsection, the trustee shall allocate the net receipts:

701.20(21)(a)1. 1. To income to the extent that the amount of timber removed from the land does not exceed the rate of growth of the timber during the accounting periods in which a beneficiary has a mandatory income interest.

701.20(21)(a)2. 2. To principal to the extent that the amount of timber removed from the land exceeds the rate of growth of the timber or the net receipts are from the sale of standing timber.

701.20(21)(a)3. 3. To income or principal or between income and principal if the net receipts are from the lease of timberland or from a contract to cut timber from land owned by a trust, by determining the amount of timber removed from the land under the lease or contract and applying the rules in subds. 1. and 2.

701.20(21)(a)4. 4. To principal to the extent that advance payments, bonuses, and other payments are not allocated under subd. 1., 2., or 3.

701.20(21)(b) (b) In determining net receipts to be allocated under par. (a), a trustee shall deduct and transfer to principal a reasonable amount for depletion.

701.20(21)(c) (c) This subsection applies whether or not a decedent or transferor was harvesting timber from the property before it became subject to the trust.

701.20(21)(d) (d) If a trust owns an interest in timberland on May 17, 2005, the trustee may allocate net receipts from the sale of timber and related products as provided in this subsection or in the manner used by the trustee before May 17, 2005. If the trust acquires an interest in timberland after May 17, 2005, the trustee shall allocate net receipts from the sale of timber and related products as provided in this subsection.

701.20(22) (22) Property not productive of income.

701.20(22)(a)(a) If a marital deduction is allowed for all or part of a trust whose assets consist substantially of property that does not provide the surviving spouse with sufficient income from or use of the trust assets, and if the amounts that the trustee transfers from principal to income under sub. (4) and distributes to the spouse from principal in accordance with the terms of the trust are insufficient to provide the spouse with the beneficial enjoyment required to obtain the marital deduction, the spouse may require the trustee to make property productive of income, convert property within a reasonable time, or exercise the power conferred by sub. (4) (a). The trustee may decide which action or combination of actions to take.

701.20(22)(b) (b) In cases not governed by par. (a), proceeds from the sale or other disposition of an asset are principal without regard to the amount of income the asset produces during any accounting period.

701.20(23) (23) Derivatives and options.

701.20(23)(a)(a) In this subsection, "derivative" means a contract or financial instrument or a combination of contracts and financial instruments that gives a trust the right or obligation to participate in some or all changes in the price of a tangible or intangible asset or group of assets, or changes in a rate, an index of prices or rates, or another market indicator for an asset or a group of assets.

701.20(23)(b) (b) To the extent that a trustee does not account under sub. (12) for transactions in derivatives, the trustee shall allocate to principal receipts from and disbursements made in connection with those transactions.

701.20(23)(c) (c) If a trustee grants an option to buy property from the trust, whether or not the trust owns the property when the option is granted, grants an option that permits another person to sell property to the trust, or acquires an option to buy property for the trust or an option to sell an asset owned by the trust, and the trustee or other owner of the asset is required to deliver the asset if the option is exercised, an amount received for granting the option must be allocated to principal. An amount paid to acquire the option must be paid from principal. A gain or loss realized upon the exercise of an option, including an option granted to a settlor of the trust for services rendered, must be allocated to principal.

701.20(24) (24) Asset-backed securities.

701.20(24)(a)(a) In this subsection, "asset-backed security" means an asset whose value is based upon the right it gives the owner to receive distributions from the proceeds of financial assets that provide collateral for the security. The term includes an asset that gives the owner the right to receive from the collateral financial assets only the interest or other current return or only the proceeds other than interest or current return. The term does not include an asset to which sub. (10) or (18) applies.

701.20(24)(b) (b) If a trust receives a payment from interest or other current return and from other proceeds of the collateral financial assets, the trustee shall allocate to income the portion of the payment that the payer identifies as being from interest or other current return and shall allocate the balance of the payment to principal.

701.20(24)(c) (c) If a trust receives one or more payments in exchange for the trust's entire interest in an asset-backed security in one accounting period, the trustee shall allocate the payments to principal. If a payment is one of a series of payments that will result in the liquidation of the trust's interest in the security over more than one accounting period, the trustee shall allocate 10 percent of the payment to income and the balance to principal.

701.20(25) (25) Disbursements from income. A trustee shall make the following disbursements from income to the extent that they are not disbursements specified in sub. (5) (b) 2. or 3.:

701.20(25)(a) (a) One-half of the regular compensation of the trustee and of any person providing investment advisory or custodial services to the trustee.

701.20(25)(b) (b) One-half of all expenses for accountings, judicial proceedings, or other matters that involve both the income and remainder interests.

701.20(25)(c) (c) All of the other ordinary expenses incurred in connection with the administration, management, or preservation of trust property and the distribution of income, including interest, ordinary repairs, regularly recurring taxes assessed against principal, and expenses of a proceeding or other matter that concerns primarily the income interest.

701.20(25)(d) (d) Recurring premiums on insurance covering the loss of a principal asset or the loss of income from or use of the asset.

701.20(26) (26) Disbursements from principal.

701.20(26)(a)(a) A trustee shall make the following disbursements from principal:

701.20(26)(a)1. 1. The remaining one-half of the disbursements described in sub. (25) (a) and (b).

701.20(26)(a)2. 2. All of the trustee's compensation calculated on principal as a fee for acceptance, distribution, or termination, and disbursements made to prepare property for sale.

701.20(26)(a)3. 3. Payments on the principal of a trust debt.

701.20(26)(a)4. 4. Expenses of a proceeding that concerns primarily principal, including a proceeding to construe the trust or to protect the trust or its property.

701.20(26)(a)5. 5. Premiums paid on a policy of insurance not described in sub. (25) (d) of which the trust is the owner and beneficiary.

701.20(26)(a)6. 6. Estate, inheritance, and other transfer taxes, including penalties, apportioned to the trust.

701.20(26)(a)7. 7. Disbursements related to environmental matters, including reclamation, assessing environmental conditions, remedying and removing environmental contamination, monitoring remedial activities and the release of substances, preventing future releases of substances, collecting amounts from persons liable or potentially liable for the costs of those activities, penalties imposed under environmental laws or regulations and other payments made to comply with those laws or regulations, statutory or common law claims by 3rd parties, and defending claims based on environmental matters.

701.20(26)(b) (b) If a principal asset is encumbered with an obligation that requires income from that asset to be paid directly to the creditor, the trustee shall transfer from principal to income an amount equal to the income paid to the creditor in reduction of the principal balance of the obligation.

701.20(27) (27) Transfers from income to principal for depreciation.

701.20(27)(a)(a) In this subsection, "depreciation" means a reduction in value due to wear, tear, decay, corrosion, or gradual obsolescence of a fixed asset having a useful life of more than one year.

701.20(27)(b) (b) A trustee may transfer to principal a reasonable amount of the net cash receipts from a principal asset that is subject to depreciation, but may not transfer any amount for depreciation:

701.20(27)(b)1. 1. Of that portion of real property used or available for use by a beneficiary as a residence or of tangible personal property held or made available for the personal use or enjoyment of a beneficiary.

701.20(27)(b)2. 2. During the administration of a decedent's estate.

701.20(27)(b)3. 3. Under this subsection if the trustee is accounting under sub. (12) for the business or activity in which the asset is used.

701.20(27)(c) (c) An amount transferred to principal need not be held as a separate fund.

701.20(28) (28) Transfers from income to reimburse principal.

701.20(28)(a)(a) If a trustee makes or expects to make a principal disbursement described in this subsection, the trustee may transfer an appropriate amount from income to principal in one or more accounting periods to reimburse principal or to provide a reserve for future principal disbursements.

701.20(28)(b) (b) Principal disbursements to which par. (a) applies include the following, but only to the extent that the trustee has not been and does not expect to be reimbursed by a 3rd party:

701.20(28)(b)1. 1. An amount chargeable to income but paid from principal because it is unusually large, including extraordinary repairs.

701.20(28)(b)2. 2. A capital improvement to a principal asset, whether in the form of changes to an existing asset or the construction of a new asset, including special assessments.

701.20(28)(b)3. 3. Disbursements made to prepare property for rental, including tenant allowances, leasehold improvements, and brokers' commissions.

701.20(28)(b)4. 4. Periodic payments on an obligation secured by a principal asset to the extent that the amount transferred from income to principal for depreciation is less than the periodic payments.

701.20(28)(b)5. 5. Disbursements described in sub. (26) (a) 7.

701.20(28)(c) (c) If the asset whose ownership gives rise to the disbursements becomes subject to a successive income interest after an income interest ends, a trustee may continue to transfer amounts from income to principal as provided in par. (a).

701.20(29) (29) Income taxes.

701.20(29)(a)(a) A tax required to be paid by a trustee based on receipts allocated to income must be paid from income.

701.20(29)(b) (b) A tax required to be paid by a trustee based on receipts allocated to principal must be paid from principal, even if the tax is called an income tax by the taxing authority.

701.20(29)(c) (c) A tax required to be paid by a trustee on the trust's share of an entity's taxable income must be paid proportionately:

701.20(29)(c)1. 1. From income to the extent that receipts from the entity are allocated to income.

701.20(29)(c)2. 2. From principal to the extent that:

701.20(29)(c)2.a. a. Receipts from the entity are allocated to principal.

701.20(29)(c)2.b. b. The trust's share of the entity's taxable income exceeds the total receipts described in subds. 1. and 2. a.

701.20(29)(d) (d) For purposes of this subsection, receipts allocated to principal or income must be reduced by the amount distributed to a beneficiary from principal or income for which the trust receives a deduction in calculating the tax.

701.20(30) (30) Adjustments between principal and income because of taxes.

701.20(30)(a)(a) A fiduciary may make adjustments between principal and income to offset the shifting of economic interests or tax benefits between income beneficiaries and remainder beneficiaries which arise from:

701.20(30)(a)1. 1. Elections and decisions, other than those described in par. (b), that the fiduciary makes from time to time regarding tax matters.

701.20(30)(a)2. 2. An income tax or any other tax that is imposed upon the fiduciary or a beneficiary as a result of a transaction involving or a distribution from the estate or trust.

701.20(30)(a)3. 3. The ownership by an estate or trust of an interest in an entity whose taxable income, whether or not distributed, is includable in the taxable income of the estate or trust or of a beneficiary.

701.20(30)(b) (b) If the amount of an estate tax marital deduction or charitable contribution deduction is reduced because a fiduciary deducts an amount paid from principal for income tax purposes instead of deducting it for estate tax purposes, and as a result estate taxes paid from principal are increased and income taxes paid by an estate, trust, or beneficiary are decreased, each estate, trust, or beneficiary that benefits from the decrease in income tax shall reimburse the principal from which the increase in estate tax is paid. The total reimbursement must equal the increase in the estate tax to the extent that the principal used to pay the increase would have qualified for a marital deduction or charitable contribution deduction but for the payment. The proportionate share of the reimbursement for each estate, trust, or beneficiary whose income taxes are reduced must be the same as its proportionate share of the total decrease in income tax. An estate or trust shall reimburse principal from income.

701.20(31) (31) Limits on liability.

701.20(31)(a)(a) If a trustee sends to all beneficiaries a written communication relating to the trust, any action against the trustee that is based on the subject of the written communication shall be commenced within 2 years after the trustee sends the written communication or be barred.

701.20(31)(b) (b)

701.20(31)(b)1.1. A written communication is sent to a sui juris beneficiary on the date on which the written communication is delivered personally to the sui juris beneficiary or on the date on which the written communication is postmarked if mailed to the sui juris beneficiary at his or her last-known address.

701.20(31)(b)2. 2. A written communication is sent to a beneficiary who is not a sui juris beneficiary on the date on which the written communication is delivered personally to the beneficiary's parent or legal guardian or on the date on which the written communication is postmarked if mailed to the beneficiary's parent or legal guardian at his or her last-known address.

701.20(31)(c) (c) The identity of all of the beneficiaries shall be determined on the date on which the written communication is sent.

701.20(31)(d) (d) Paragraph (a) does not apply to an action based on fraud or misrepresentation with respect to the written communication.

701.20 History History: 1971 c. 40; 1977 c. 408; 1983 a. 189; 1985 a. 37; 1987 a. 27; 1987 a. 393 s. 53; 1991 a. 39; 1993 a. 112, 160; 1997 a. 188; 1999 a. 85; 2005 a. 10, 216; 2009 a. 180; 2013 a. 92.



701.21 Income payments and accumulations.

701.21  Income payments and accumulations.

701.21(1) (1)  Distribution of income. Except as otherwise determined by the trustee or a court under s. 701.20 (4g) with respect to unitrust distributions, if a beneficiary is entitled to receive income from a trust, but the creating instrument fails to specify how frequently it is to be paid, the trustee shall distribute at least annually the income to which such beneficiary is entitled.

701.21(2) (2) Permitted accumulations. No provision directing or authorizing accumulation of trust income shall be invalid.

701.21(3) (3) Charitable trust accumulations. A trust containing a direction or authorization to accumulate income from property devoted to a charitable purpose shall be subject to the general equitable supervision of the court with respect to any such accumulation of income, including its reasonableness, amount and duration.

701.21(4) (4) Disposition of accumulated income. Income not required to be distributed by the creating instrument, in the absence of a governing provision in the instrument, may in the trustee's discretion be held in reserve for future distribution as income or be added to principal subject to retransfer to income of the dollar amount originally transferred to principal; but at the termination of the income interest, any undistributed income shall be distributed as principal.

701.21 History History: 2005 a. 10; 2013 a. 92.



701.22 Distributions in kind by trustees; marital bequests.

701.22  Distributions in kind by trustees; marital bequests. In case of a division of trust assets into 2 or more trusts or shares, any distribution or allocation of assets as an equivalent of a dollar amount fixed by formula or otherwise shall be made at current fair market values unless the governing instrument expressly provided that another value may be used. If the governing instrument requires or permits a different value to be used, all assets available for distribution, including cash, shall, unless otherwise expressly provided, be so distributed that the assets, including cash, distributed as such an equivalent will be fairly representative of the net appreciation or depreciation in the value of the available property on the date or dates of distribution. A provision in the governing instrument that the trustee may fix values for purposes of distribution or allocation does not of itself constitute authorization to fix a value other than current fair market value.

701.22 History History: 2013 a. 92.

701.22 Annotation The valuation of assets for distribution is the current market value at the time of distribution. Estate of Naulin, 56 Wis. 2d 100, 201 N.W.2d 599 (1972).



701.23 Removal of trusts.

701.23  Removal of trusts.

701.23(1)(1)  Removal to foreign jurisdiction. Unless the creating instrument contains an express prohibition or provides a method of removal, a circuit court having jurisdiction of a trust created by a will admitted to probate in such court may, upon petition of a trustee or a beneficiary with the consent of the trustee and after a hearing as to which notice has been given to the trustee and other interested persons, order removal of such trust to another state where the court finds that such removal is in accord with the express or implied intention of the settlor, would aid the efficient administration of the trust or is otherwise in the best interests of the beneficiaries. Such order may be conditioned on the appointment of a trustee in the state to which the trust is to be removed and shall be subject to such other terms and conditions as the court deems appropriate for protection of the trust property and the interests of the beneficiaries. Upon receipt of satisfactory proof of compliance with all terms and conditions of the order, the court may discharge the local trustee from further responsibility in the administration of the trust.

701.23(2) (2) Removal to this state. Unless the creating instrument contains an express prohibition against removal or provides a method for removal, a court may, upon the petition of a foreign trustee or beneficiary with the consent of the trustee, appoint a local trustee to receive and administer trust property presently being administered in another state. The local trustee may be required to give bond conditioned on the faithful performance of his or her duties or to meet any other conditions required by a court in the other state before permitting removal of the trust to this state.

701.23 History History: 1977 c. 449 s. 497; 1993 a. 486; 2013 a. 92.



701.24 Applicability.

701.24  Applicability.

701.24(1)(1) Except as otherwise provided in sub. (3) and s. 701.19 (9) (a), ss. 701.01 to 701.19, 701.21, 701.22, and 701.23 are applicable to a trust existing on July 1, 1971, as well as a trust created after such date, and shall govern trustees acting under such trusts. If application of any provision of ss. 701.01 to 701.19, 701.21, 701.22, and 701.23 to a trust in existence on August 1, 1971, is unconstitutional, it shall not affect application of the provision to a trust created after that date.

701.24(2) (2) Section 701.20 applies to every trust or decedent's estate existing on May 17, 2005, and to every trust or decedent's estate created or coming into existence after that date, except as otherwise expressly provided in s. 701.20 or by the decedent's will or the terms of the trust. With respect to a trust or decedent's estate existing on May 17, 2005, s. 701.20 (5) to (30) shall apply at the beginning of the trust's or estate's first accounting period, as defined in s. 701.20 (2) (a), that begins on or after May 17, 2005.

701.24(3) (3) Sections 701.06 (6) (b), (c), and (d) and 701.19 (10) are applicable to a trust existing on April 11, 2006, as well as a trust created after that date, and shall govern trustees acting under such trusts. If application of any provision of s. 701.06 (6) (b), (c), or (d) or 701.19 (10) to a trust in existence on April 11, 2006, is unconstitutional, it shall not affect application of the provision to a trust created after that date.

701.24 History History: 1971 c. 66; 1977 c. 309; 2005 a. 10, 216; 2013 a. 92.



701.25 Applicability of general transfers at death provisions.

701.25  Applicability of general transfers at death provisions. Chapter 854 applies to transfers at death under trust instruments.

701.25 History History: 1997 a. 188; 2013 a. 92.

701.25 Annotation Wisconsin's New Probate Code. Erlanger. Wis. Law. Oct. 1998.



701.26 Disclaimers of nonprobate transfers.

701.26  Disclaimers of nonprobate transfers.

701.26(1) (1) A recipient may disclaim, under s. 854.13, any of the following:

701.26(1)(a) (a) All or part of an interest in a joint tenancy, upon the death of another joint tenant.

701.26(1)(b) (b) All or part of an interest in survivorship marital property, upon the death of the other spouse.

701.26(1)(c) (c) All or part of an interest that is created by a nontestamentary instrument and transferred at death, upon the death that causes the transfer.

701.26(1)(d) (d) All or part of any other interest transferred under a governing instrument, as defined in s. 854.01 (2).

701.26(2) (2) A recipient may disclaim, under s. 700.27, all or part of any interest transferred under an inter vivos governing instrument, as defined in s. 700.27 (1) (c).

701.26 History History: 1997 a. 188; 2005 a. 216; 2013 a. 92.



701.0101 Short title.

701.0101  Short title. This chapter may be cited as the Wisconsin Trust Code.

701.0101 History History: 2013 a. 92.



701.0102 Scope.

701.0102  Scope. This chapter applies to express, charitable or noncharitable, and testamentary or living trusts, and any trust created pursuant to a statute, judgment, or decree that requires the trust to be administered in the manner of an express trust. This chapter does not apply to any of the following:

701.0102(1) (1) A constructive or resulting trust.

701.0102(2) (2) A guardianship.

701.0102(3) (3) A conservatorship.

701.0102(4) (4) A custodial arrangement made pursuant to the Uniform Transfers to Minors Act under ss. 54.854 to 54.898 or the Uniform Custodial Trust Act under ss. 54.950 to 54.988.

701.0102(5) (5) A common trust or a collective investment fund.

701.0102(6) (6) A trust created by a depository agreement with a financial institution.

701.0102(7) (7) A trust made in connection with a business transaction, including a trust created under a bond indenture or collateral trust agreement or in connection with a structured finance transaction, a common law trust under s. 226.14, or a business trust.

701.0102(8) (8) A voting trust.

701.0102(9) (9) A fund maintained pursuant to court order in conjunction with a bankruptcy proceeding, business liquidation, or class action lawsuit.

701.0102(10) (10) A trust that is part of an employee benefit arrangement or an individual retirement account.

701.0102(11) (11) A trust established under a qualified tuition savings program or education savings account.

701.0102(12) (12) A trust account maintained on behalf of a client or customer by a licensed service professional, including a trust account maintained by an attorney or by a real estate broker.

701.0102(13) (13) Any other arrangement under which a person is a nominee or escrowee for another.

701.0102 History History: 2013 a. 92.



701.0103 Definitions.

701.0103  Definitions. In this chapter:

701.0103(1) (1) "Action," with respect to an act of a trustee, directing party, or trust protector, includes a failure to act.

701.0103(2) (2) "Ascertainable standard" means a standard relating to an individual's health, education, support, or maintenance within the meaning of section 2041 (b) (1) (A) or 2514 (c) (1) of the Internal Revenue Code.

701.0103(3) (3) "Beneficiary" means a person that satisfies any of the following:

701.0103(3)(a) (a) Has a present or future beneficial interest in a trust, vested or contingent.

701.0103(3)(b) (b) In a capacity other than that of trustee, trust protector, or a directing party, holds a power of appointment over trust property.

701.0103(4) (4) "Charitable trust" means a trust, or portion of a trust, created for a charitable purpose described in s. 701.0405 (1). This subsection does not apply in s. 701.1201.

701.0103(5) (5) "Conservator" means a person appointed by a court pursuant to s. 54.76.

701.0103(6) (6) "Directed trust property" means all or any portion of the property of a trust that is invested or managed by a directing party or is invested or managed at the direction of a directing party and for which the trustee has no investment or management responsibility.

701.0103(7) (7) "Directing party" means a person who, in a trust instrument or court order, is granted a power to direct a trustee's investment or distribution decisions or a power to make investment or distribution decisions regarding trust property and the power is granted to the person in a capacity other than as a trustee or a trust protector. For purposes of this subsection, a power of appointment is not a power to direct a trustee's investment or distribution decisions or a power to make investment or distribution decisions regarding trust property.

701.0103(8) (8) "Environmental law" means a federal, state, or local law, rule, regulation, or ordinance relating to protection or remediation of the environment.

701.0103(9) (9) "General power of appointment" has the meaning given in s. 702.02 (5).

701.0103(10) (10) "Guardian of the estate" means a person appointed by a court under s. 54.10 as a guardian of the estate of a minor or adult individual.

701.0103(11) (11) "Guardian of the person" means a person appointed by a court under s. 54.10 as a guardian of the person of a minor or adult individual.

701.0103(12) (12) "Incapacitated" means unable to receive and evaluate information effectively or to communicate decisions to such an extent that the individual lacks the capacity to manage his or her decisions.

701.0103(13) (13) "Individual with a disability" means an individual who meets one of the following tests:

701.0103(13)(a) (a) The individual receives social security, supplemental security income, or medical assistance benefits on the basis of being an individual who is disabled, as defined by the applicable program.

701.0103(13)(b) (b) The individual has a mental or physical impairment of a type and severity that would cause the individual to be considered an individual who is disabled for purposes of participating in the social security, supplemental security income, or medical assistance program, if the individual applied to be eligible for one of those programs based on disability, and if the individual's education, work record, and engagement in substantial gainful activity were disregarded. The fact that the individual is age 65 or older does not bar the individual from being considered an individual with a disability.

701.0103(14) (14) "Interests of the beneficiaries" means the beneficial interests provided in the terms of a trust.

701.0103(15) (15) "Internal Revenue Code" means the Internal Revenue Code of 1986, as amended, or such subsequent federal revenue law as may be in effect from time to time.

701.0103(16) (16) "Jurisdiction," with respect to a geographic area, includes a state or country.

701.0103(17) (17) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, government; governmental subdivision, agency, or instrumentality; public corporation; or any other legal or commercial entity.

701.0103(18) (18) "Power of appointment" has the meaning given in s. 702.02 (6).

701.0103(19) (19) "Power of withdrawal" means a presently exercisable general power of appointment but does not include any of the following:

701.0103(19)(a) (a) A power exercisable by a trustee and limited by an ascertainable standard.

701.0103(19)(b) (b) A power exercisable by another person only upon consent of a trustee or of a person holding an adverse interest.

701.0103(20) (20) "Property" means anything that may be the subject of ownership, whether real or personal or legal or equitable, or any interest therein.

701.0103(21) (21) "Qualified beneficiary" means a beneficiary who, on the date on which the beneficiary's qualification is determined, satisfies any of the following:

701.0103(21)(a) (a) Is a distributee or permissible distributee of trust income or principal.

701.0103(21)(b) (b) Without considering the existence or exercise of a power of appointment, other than a power of appointment that has been irrevocably exercised and notice of the exercise has been given to the trustee, would be any of the following:

701.0103(21)(b)1. 1. A distributee or permissible distributee of trust income or principal if the interests of the distributees described in par. (a) terminated on that date without causing the trust to terminate.

701.0103(21)(b)2. 2. A distributee or permissible distributee of trust income or principal if the trust terminated on that date.

701.0103(22) (22) "Revocable," as applied to a trust, means that the trust can be revoked by the settlor without the consent of the trustee or a person holding an adverse interest, regardless of whether the settlor is incapacitated.

701.0103(23) (23) "Settlor" means a person, including a testator, who creates or contributes property to a trust. If more than one person creates or contributes property to a trust, each person is a settlor of the portion of the trust property attributable to that person's contribution except to the extent another person has the power to revoke the trust or withdraw that portion.

701.0103(24) (24) "Special power of appointment" has the meaning given in s. 702.02 (7).

701.0103(25) (25) "Spendthrift provision" means a term of a trust that restrains either or both of a voluntary or involuntary transfer of a beneficiary's interest.

701.0103(26) (26) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, any territory or insular possession subject to the jurisdiction of the United States, and an Indian tribe, band, or nation recognized by federal law or formally acknowledged by a state.

701.0103(27) (27) "Terms of a trust" means the manifestation of the settlor's intent regarding a trust's provisions as expressed in the trust instrument or as may be established by other evidence that would be admissible in a judicial proceeding.

701.0103(28) (28) "Trustee" includes an original, additional, and successor trustee, and a cotrustee.

701.0103(29) (29) "Trust for an individual with a disability" means a trust that is established for the benefit of an individual with a disability of any age, if the assets of the trust would not be counted as resources of the individual with a disability for purposes of eligibility for medical assistance under subch. IV of ch. 49, if he or she applied for medical assistance and was otherwise eligible.

701.0103(30) (30) "Trust instrument" means an instrument, including any amendments or modifications to the instrument under s. 701.0111 or subch. IV, that is executed by the settlor that contains terms of a trust or is created under a statute, judgment, or decree that orders property to be transferred to a trustee to be administered for the benefit of a beneficiary.

701.0103(31) (31) "Trust protector" means a person who, in a trust instrument or court order, is granted a power, other than a power of appointment, in a capacity other than as a trustee or a directing party.

701.0103 History History: 2013 a. 92.



701.0104 Knowledge.

701.0104  Knowledge.

701.0104(1)(1) Subject to sub. (2), a person has knowledge of a fact if any of the following applies:

701.0104(1)(a) (a) The person has actual knowledge of the fact.

701.0104(1)(b) (b) The person has received a notice or notification of the fact.

701.0104(1)(c) (c) The person has reason to know the fact from all the facts and circumstances known to the person at the time in question.

701.0104(2) (2) An organization that conducts activities through employees has notice or knowledge of a fact involving a trust only from the time the information was received by an employee having responsibility to act for the trust, or would have been received by the employee if the organization had exercised reasonable diligence. An organization exercises reasonable diligence if it maintains reasonable routines for communicating significant information to the employee having responsibility to act for the trust and there is reasonable compliance with the routines. Reasonable diligence does not require an employee of the organization to communicate information unless the communication is part of the individual's regular duties or the individual knows a matter involving the trust would be materially affected by the information.

701.0104 History History: 2013 a. 92.



701.0105 Default and mandatory rules.

701.0105  Default and mandatory rules.

701.0105(1) (1) Except as otherwise provided in the terms of the trust, this chapter governs the duties and powers of trustees, directing parties, and trust protectors; relations among trustees, directing parties, and trust protectors; and the rights and interests of beneficiaries.

701.0105(2) (2) The terms of a trust prevail over any provision of this chapter except for the following:

701.0105(2)(a) (a) The requirements for creating a trust.

701.0105(2)(b) (b) The duty of a trustee or a directing party to act in good faith and in accordance with the terms and purposes of a trust instrument and the interests of the beneficiaries.

701.0105(2)(c) (c) The requirement that a trust and its terms be for the benefit of its beneficiaries, and that the trust have a purpose that is lawful.

701.0105(2)(d) (d) The power of a court to modify or terminate a trust under ss. 701.0410 to 701.0416.

701.0105(2)(e) (e) The effect of a spendthrift provision and the rights of certain creditors and assignees to reach a trust as provided in ss. 701.0501 to 701.0508.

701.0105(2)(f) (f) The power of the court under s. 701.0702.

701.0105(2)(g) (g) The power of the court under s. 701.0708 (2) to adjust a trustee's, directing party's, or trust protector's compensation specified in the terms of the trust.

701.0105(2)(h) (h) The effect of an exculpatory term under s. 701.1008.

701.0105(2)(i) (i) The rights under ss. 701.1010 to 701.1013 of a person other than a trustee or beneficiary.

701.0105(2)(j) (j) Periods of limitation for commencing a judicial proceeding.

701.0105(2)(k) (k) The power of the court to take such action and exercise such jurisdiction as may be necessary in the interests of justice.

701.0105(2)(L) (L) The jurisdiction of the court and venue for commencing a proceeding as provided in ss. 701.0202, 701.0203, and 701.0204.

701.0105(2)(m) (m) The jurisdiction of the court under ss. 701.0807 (4), 701.0808 (9), and 701.0818 (12).

701.0105(2)(n) (n) The legal capacity under s. 701.0818 (2) (c) in which a trust protector who is also serving as a trustee or a directing party must exercise any power granted to the trust protector.

701.0105 History History: 2013 a. 92; s. 35.17 correction in (2) (g).



701.0106 Common law of trusts; principles of equity.

701.0106  Common law of trusts; principles of equity. The common law of trusts and principles of equity supplement this chapter, except to the extent modified by this chapter or another statute of this state.

701.0106 History History: 2013 a. 92.



701.0107 Governing law.

701.0107  Governing law. The meaning and effect of the terms of a trust are determined by one of the following:

701.0107(1) (1) The law of the jurisdiction designated in the trust instrument.

701.0107(2) (2) In the absence of a controlling designation in the terms of a trust, the law of the jurisdiction having the most significant relationship to the matter at issue.

701.0107 History History: 2013 a. 92.



701.0108 Principal place of administration.

701.0108  Principal place of administration.

701.0108(1) (1) The principal place of administration of a trust is determined by any of the following:

701.0108(1)(a) (a) The designation in the trust instrument if any of the following applies:

701.0108(1)(a)1. 1. A trustee's usual place of business is located in the jurisdiction designated in the trust instrument.

701.0108(1)(a)2. 2. A trustee is a resident of the jurisdiction designated in the trust instrument.

701.0108(1)(a)3. 3. All or part of the administration of the trust occurs in the jurisdiction designated in the trust instrument.

701.0108(1)(a)4. 4. The trust instrument designates the jurisdiction where the settlor is domiciled at the time the trust instrument is executed.

701.0108(1)(b) (b) If the principal place of administration is not validly designated in the trust instrument under par. (a), the jurisdiction where the trustee's usual place of business is located or, if the trustee has no place of business, the jurisdiction where the trustee's residence is located.

701.0108(1)(c) (c) The jurisdiction selected by the trustee under sub. (3).

701.0108(2) (2)

701.0108(2)(a)(a) If a corporate trustee is designated as the trustee of a trust and the corporate trustee has offices in multiple states and performs administrative functions for the trust in multiple states, the corporate trustee may designate the corporate trustee's usual place of business by providing notice to the qualified beneficiaries, trust protectors, and directing parties. The notice is valid and controlling if the corporate trustee has a connection to the jurisdiction designated in the notice, including an office where trustee services are performed and the actual performance of some administrative functions for that particular trust in that particular jurisdiction. The subsequent transfer of some of the administrative functions of the corporate trustee to another state or states does not transfer the usual place of business as long as the corporate trustee continues to maintain an office and perform some administrative functions in the jurisdiction designated in the notice and the corporate trustee does not transfer the principal place of administration pursuant to sub. (4).

701.0108(2)(b) (b) If there are cotrustees, the trustee's usual place of business is determined by any of the following:

701.0108(2)(b)1. 1. If there is only one corporate trustee, the jurisdiction where the usual place of business of the corporate trustee is located.

701.0108(2)(b)2. 2. The jurisdiction where the usual place of business or the residence of any of the cotrustees is located as agreed to by all of the cotrustees with notice to the qualified beneficiaries, trust protectors, and directing parties.

701.0108(2)(b)3. 3. If the cotrustees cannot agree on a jurisdiction under subd. 2., and subd. 1. does not apply, by a court.

701.0108(3) (3) Without precluding the right of the court to approve or disapprove a transfer and subject to sub. (5), a trustee may, but has no affirmative duty to, transfer a trust's principal place of administration to another state or to a jurisdiction outside of the United States.

701.0108(4) (4) A trustee shall notify the qualified beneficiaries, trust protectors, and directing parties of a proposed transfer of a trust's principal place of administration not less than 30 days before initiating the transfer. The trustee shall include in the notice of proposed transfer all of the following:

701.0108(4)(a) (a) The name of the jurisdiction to which the principal place of administration is to be transferred.

701.0108(4)(b) (b) The mailing address, electronic mail address, if available, and telephone number at the new location at which the trustee can be contacted.

701.0108(4)(c) (c) An explanation of the reasons for the proposed transfer.

701.0108(4)(d) (d) The date on which the proposed transfer is anticipated to occur.

701.0108(4)(e) (e) The date, not less than 30 days after the giving of the notice, by which a qualified beneficiary, trust protector, or directing party must notify the trustee of an objection to the proposed transfer.

701.0108(5) (5) If a qualified beneficiary, trust protector, or directing party commences a judicial proceeding objecting to the proposed transfer on or before the date specified in the notice, a trustee may not act under sub. (3) without court approval to transfer a trust's principal place of administration until the judicial proceeding is resolved or withdrawn.

701.0108(6) (6) In connection with a transfer of a trust's principal place of administration, the trustee may transfer some or all of the trust property to a successor trustee designated in the terms of the trust or appointed pursuant to s. 701.0704.

701.0108(7) (7) The law of the trust's principal place of administration governs administrative matters related to the trust.

701.0108 History History: 2013 a. 92.



701.0109 Methods and waiver of notice.

701.0109  Methods and waiver of notice.

701.0109(1) (1) Notice to a person under this chapter or the sending of a document to a person under this chapter shall be accomplished in a manner reasonably suitable under the circumstances and likely to result in receipt of the notice or document. Permissible methods of notice or for sending a document include 1st class mail, personal delivery, delivery to the person's last known place of residence or place of business, or a properly directed electronic message.

701.0109(2) (2) Notice otherwise required under this chapter or a document otherwise required to be sent under this chapter does not need to be provided to a person whose identity or location is unknown to and not reasonably ascertainable by a trustee.

701.0109(3) (3) Notice under this chapter or the sending of a document under this chapter may be waived by the person to be notified or sent the document.

701.0109(4) (4) Notice of a judicial proceeding shall be given as provided in s. 701.0205.

701.0109 History History: 2013 a. 92.



701.0110 Others treated as qualified beneficiaries.

701.0110  Others treated as qualified beneficiaries.

701.0110(1)(1) A charitable organization that is expressly designated to receive distributions under the terms of a charitable trust and that is not subject to a right of substitution by the settlor or by any other party prior to the charitable organization becoming a distributee or permissible distributee of trust income or principal has the rights of a qualified beneficiary under this chapter if the charitable organization, on the date on which the charitable organization's qualification is being determined, satisfies one of the following:

701.0110(1)(a) (a) The charitable organization is a distributee or permissible distributee of trust income or principal.

701.0110(1)(b) (b) The charitable organization would be a distributee or permissible distributee of trust income or principal upon the termination of the interests of other distributees or permissible distributees then receiving or eligible to receive distributions.

701.0110(1)(c) (c) The charitable organization would be a distributee or permissible distributee of trust income or principal if the trust terminated on that date.

701.0110(2) (2) A person appointed to enforce a trust created for the care of an animal or another noncharitable purpose as provided in s. 701.0408 or 701.0409 has the rights of a qualified beneficiary under this chapter.

701.0110(3) (3) The attorney general of this state has the rights of a qualified beneficiary with respect to a charitable trust having its principal place of administration in this state only when the charitable interest to be represented would qualify under sub. (1) but no charitable organization has been expressly designated to receive distribution under the terms of a charitable trust.

701.0110 History History: 2013 a. 92.



701.0111 Nonjudicial settlement agreements.

701.0111  Nonjudicial settlement agreements.

701.0111(1) (1) In this section, "interested person" means a person whose consent would be required in order to achieve a binding settlement were the settlement to be approved by the court.

701.0111(2) (2) An interested person may be represented under this section as provided in subch. III.

701.0111(3) (3) Except as provided in sub. (4), an interested person may enter into a binding nonjudicial settlement agreement with respect to any matter involving a trust. A binding nonjudicial settlement agreement is considered part of the trust instrument.

701.0111(4) (4) A nonjudicial settlement agreement is valid only to the extent it includes terms and conditions that could be properly approved by a court under this chapter or other applicable law.

701.0111(5) (5) Except as provided in sub. (4), matters that may be addressed by a nonjudicial settlement agreement include any of the following:

701.0111(5)(a) (a) The interpretation or construction of the terms of the trust.

701.0111(5)(b) (b) The approval of a trustee's report or accounting or waiver of the preparation of a trustee's report or accounting.

701.0111(5)(c) (c) Direction to a trustee to perform or refrain from performing a particular act or the grant to a trustee of any necessary power.

701.0111(5)(d) (d) The resignation or appointment of a trustee.

701.0111(5)(e) (e) The determination of a trustee's compensation.

701.0111(5)(f) (f) The transfer of a trust's principal place of administration.

701.0111(5)(g) (g) The liability or release from liability of a trustee for an action relating to the trust.

701.0111(5)(h) (h) The criteria for distribution to a beneficiary where the trustee is given discretion.

701.0111(5)(i) (i) The resolution of disputes arising out of the administration or distribution of the trust.

701.0111(5)(j) (j) An investment action.

701.0111(5)(k) (k) The appointment of and powers granted to a directing party or a trust protector.

701.0111(5)(L) (L) Direction to a directing party or to a trust protector to perform or refrain from performing a particular act or the grant of a power to a directing party or trust protector.

701.0111(6) (6) Any interested person may request a court to approve a nonjudicial settlement agreement, to determine whether the representation as provided in subch. III was adequate, or to determine whether the agreement contains terms and conditions the court could have properly approved.

701.0111 History History: 2013 a. 92.



701.0201 Role of court in administration of trust.

701.0201  Role of court in administration of trust.

701.0201(1)(1) The court may intervene in the administration of a trust to the extent its jurisdiction is invoked by an interested person or as provided by law.

701.0201(2) (2) Unless ordered by the court upon a petition of a settlor, trustee, or qualified beneficiary requesting continuing judicial supervision, a trust is not subject to continuing judicial supervision.

701.0201(3) (3) A judicial proceeding involving a trust or the trust's administration may involve any of the following:

701.0201(3)(a) (a) Determining the validity of all or any part of a trust.

701.0201(3)(b) (b) Appointing or removing a trustee, directing party, or trust protector.

701.0201(3)(c) (c) Appointing a representative or guardian ad litem, as provided in s. 701.0305, whether or not any other judicial proceeding concerning the trust is pending.

701.0201(3)(d) (d) Reviewing and approving a fee of a trustee, directing party, or trust protector.

701.0201(3)(e) (e) Approving interim or final accounts.

701.0201(3)(f) (f) Ascertaining trust beneficiaries.

701.0201(3)(g) (g) Determining the existence or nonexistence of any immunity, power, privilege, duty, or right.

701.0201(3)(h) (h) Requesting trustee instructions.

701.0201(3)(i) (i) Obtaining a declaratory judgment.

701.0201(3)(j) (j) Seeking reformation or other equitable relief with respect to a trust.

701.0201(3)(k) (k) Resolving a question arising in the administration of a trust, including a question of construction of a trust instrument.

701.0201(3)(L) (L) Determining any other matter involving a trustee, directing party, trust protector, or beneficiary.

701.0201 History History: 2013 a. 92.



701.0202 Personal jurisdiction.

701.0202  Personal jurisdiction.

701.0202(1) (1) A trustee, trust protector, or directing party submits personally to the jurisdiction of the courts of this state regarding any matter involving the trust by accepting an appointment as a trustee, trust protector, or directing party of a trust having its principal place of administration in this state or by continuing to serve as the trustee, trust protector, or directing party of a trust after the principal place of administration of the trust is moved to this state.

701.0202(2) (2) With respect to a beneficiary's interest in a trust, the beneficiary of a trust having its principal place of administration in this state is subject to the jurisdiction of the courts of this state regarding any matter involving the trust. By accepting a distribution from a trust having its principal place of administration in this state, a recipient submits personally to the jurisdiction of the courts of this state regarding any matter involving the trust.

701.0202(3) (3) Notwithstanding any contractual provision or other agreement between the trustee and the agent to the contrary, by accepting the delegation of a trust function pursuant to s. 701.0807 or 881.01 (10), or otherwise, from the trustee of a trust having a principal place of administration in this state, the agent submits personally to the jurisdiction of the courts of this state regarding any matter involving the trust.

701.0202(4) (4) This section does not preclude other methods of obtaining jurisdiction over a trustee, directing party, trust protector, beneficiary, or other person receiving property from the trust.

701.0202 History History: 2013 a. 92.



701.0203 Subject matter jurisdiction.

701.0203  Subject matter jurisdiction.

701.0203(1) (1) The circuit court assigned to exercise probate jurisdiction has exclusive jurisdiction of proceedings in this state brought by a trustee, trust protector, directing party, or beneficiary concerning the administration of a trust. Except as otherwise provided in this chapter, and as applicable, the probate procedure described in ch. 879 applies to a proceeding brought by a trustee, trust protector, directing party, or beneficiary concerning the administration of a trust.

701.0203(2) (2) This section does not preclude judicial or nonjudicial alternative dispute resolution, including nonjudicial settlement agreements described in s. 701.0111.

701.0203 History History: 2013 a. 92.



701.0204 Venue.

701.0204  Venue.

701.0204(1)(1) Except as provided in sub. (2), venue for a judicial proceeding involving a trust may be in the county of this state in which the trust's principal place of administration is or will be located or, if the trust is a testamentary trust and the decedent's estate is not yet closed, in the county of this state in which the decedent's estate is being administered.

701.0204(2) (2) If a trust has no trustee, venue for a judicial proceeding for the appointment of a trustee is in any of the following:

701.0204(2)(a) (a) A county of this state in which a beneficiary resides.

701.0204(2)(b) (b) A county of this state in which any trust property is located.

701.0204(2)(c) (c) A county of this state in which the holder of trust property maintains an office.

701.0204(2)(d) (d) If the trust is a testamentary trust and the decedent's estate is not yet closed, in the county of this state in which the decedent's estate is being administered.

701.0204(3) (3) Venue for a judicial proceeding involving a trust is also governed by ss. 801.50 to 801.62, as applicable, and the proceeding is regarded as a civil action for that purpose.

701.0204 History History: 2013 a. 92.



701.0205 Notice.

701.0205  Notice. If notice of a judicial proceeding involving a trust to an interested person, to the person's representative or guardian ad litem, or to other persons, is required by law or deemed necessary by the court, the court shall order such notice to be given as prescribed in s. 879.05 except that service by publication may not be required unless ordered by the court. The court may order both personal service and service by publication on designated persons. Proof of service shall be made as provided in s. 879.07. Interested persons, on behalf of themselves, or their representatives or guardians ad litem, on behalf of the representative or guardian ad litem and the interested person the representative or guardian ad litem represents, may in writing waive service of notice and consent to the hearing of any matter without notice. Waiver of notice or an appearance by any interested person or the interested person's representative or guardian ad litem is equivalent to timely service of notice.

701.0205 History History: 2013 a. 92 s. 194.



701.0206 Attorney for person in military service.

701.0206  Attorney for person in military service. At the time of filing a petition for a judicial proceeding involving a trust, the petitioner shall file an affidavit setting forth the name of any interested person who is actively engaged in the military service of the United States. Whenever it appears by the affidavit or otherwise that any person in the active military service of the United States is an interested person and is not represented by an attorney, or by an attorney-in-fact who is duly authorized to act on the interested person's behalf in the matter, the court shall appoint an attorney to represent the interested person and protect the person's interest.

701.0206 History History: 2013 a. 92 s. 195.



701.0301 Representation: basic effect.

701.0301  Representation: basic effect.

701.0301(1) (1) Notice, information, an accounting, or a report given to a person who may represent and bind another person under this subchapter is a substitute for and has the same effect as notice, information, an accounting, or a report given directly to the other person.

701.0301(2) (2) The consent of a person who may represent and bind another person under this subchapter is binding on the person represented unless the person represented objects to the representation by notifying the trustee or the representative in writing before the consent would otherwise have become effective.

701.0301(3) (3) Except as provided in ss. 701.0411 and 701.0602, a person who under this subchapter may represent a settlor who lacks capacity may receive notice and may give a binding consent on the settlor's behalf.

701.0301(4) (4) A settlor may not represent and bind a beneficiary under this subchapter with respect to the termination or modification of a trust under s. 701.0411 (1).

701.0301(5) (5) A trustee is not liable for giving notice, information, an accounting, or a report to a beneficiary who is represented by another person under this subchapter and nothing in this subchapter prohibits the trustee from giving notice, information, an accounting, or a report to the person represented.

701.0301 History History: 2013 a. 92.



701.0302 Representation by holder of general power of appointment.

701.0302  Representation by holder of general power of appointment. To the extent there is no conflict of interest between a holder of a general power of appointment and a person represented with respect to the particular question or dispute, the holder may represent and bind the person whose interests, as a permissible appointee, a taker in default, or otherwise, are subject to the power.

701.0302 History History: 2013 a. 92.



701.0303 Representation by fiduciaries, parents, or a person appointed by a trustee.

701.0303  Representation by fiduciaries, parents, or a person appointed by a trustee. Except as provided in s. 701.0411, to the extent there is no conflict of interest between a representative and the person represented or among those being represented with respect to a particular question or dispute, all of the following apply:

701.0303(1) (1) A conservator may represent and bind the estate that the conservator controls.

701.0303(2) (2) Notwithstanding ss. 54.20 (2) and 54.25 (2), a guardian of the estate may represent and bind the ward and a guardian of the person may represent and bind the ward if a guardian of the estate of the ward has not been appointed.

701.0303(3) (3) An agent having authority to act with respect to the particular question or dispute may represent and bind the principal.

701.0303(4) (4) A trustee may represent and bind the beneficiaries of the trust, except as to matters relating to the administration or distribution of the trust.

701.0303(5) (5) A personal representative of a decedent's estate may represent and bind a person interested in the estate, except as to matters relating to the administration or distribution of the estate.

701.0303(6) (6) A parent may represent and bind the parent's minor or unborn child. If a disagreement arises between parents seeking to represent the same minor child or unborn child, representation is determined as follows:

701.0303(6)(a) (a) If only one parent is a beneficiary of the trust that is the subject of the representation, that parent may represent the minor child or unborn child.

701.0303(6)(b) (b) If both parents are beneficiaries of the trust that is the subject of the representation, the parent who is related to the settlor, other than by reason of being married to the other parent, may represent the minor child or unborn child.

701.0303(6)(c) (c) Subject to s. 701.0301 (4), if neither parent is a beneficiary of the trust that is the subject of the representation, the parent who is the settlor of the trust that is the subject of the representation may represent the minor child or unborn child.

701.0303(6)(d) (d) If neither parent is a beneficiary or settlor of the trust that is the subject of the representation, the parent who is related to the settlor, other than by reason of being married to the other parent, may represent the minor child or unborn child.

701.0303(7) (7) The order in which the representatives are listed in subs. (1) to (6) sets forth the priority that each such representative has relative to the others.

701.0303(8) (8) If there is no representation by a person having a substantially identical interest under s. 710.0304 [s. 701.0304], the trustee may appoint a representative to act if any of the following applies:

701.0303(8)(a) (a) There is no one permitted to act under subs. (1) to (6).

701.0303(8)(b) (b) All of the people entitled to act under subs. (1) to (6) have declined to act.

701.0303(8)(c) (c) The trustee determines that the otherwise available representation under subs. (1) to (6) might be inadequate.

701.0303 History History: 2013 a. 92.



701.0304 Representation by person having substantially identical interest.

701.0304  Representation by person having substantially identical interest. Unless otherwise represented with respect to a particular question or dispute, a minor, incapacitated, or unborn individual or a person whose identity or location is unknown and not reasonably ascertainable may be represented by and bound by another person having a substantially identical interest with respect to the particular question or dispute, but only to the extent there is no conflict of interest between the representative and the person represented with respect to the particular question or dispute.

701.0304 History History: 2013 a. 92.



701.0305 Appointment of representative by a court.

701.0305  Appointment of representative by a court.

701.0305(1)(1) If the court determines that an interest is not represented under this subchapter, or that the otherwise available representation might be inadequate, the court may appoint a representative or guardian ad litem to receive notice, give consent, and otherwise represent, bind, and act on behalf of the person who is not represented or whose representation might be inadequate. A representative or guardian ad litem may be appointed to represent several persons or interests.

701.0305(2) (2) A representative or guardian ad litem may act on behalf of the individual represented with respect to any matter arising under this chapter, whether or not a judicial proceeding concerning the trust is pending.

701.0305(3) (3) In making decisions, a representative or guardian ad litem may consider any general benefit accruing to the living members of the individual's family.

701.0305 History History: 2013 a. 92.



701.0401 Methods of creating a trust.

701.0401  Methods of creating a trust. A trust may be created by any of the following:

701.0401(1) (1) A transfer of property to another person as trustee during the settlor's lifetime, by will, or by other disposition taking effect upon the settlor's death.

701.0401(2) (2) A declaration by an owner of property that the owner holds identifiable property as trustee or declaration by any person who intends to create a trust with the expectation that property of the person or others will be transferred to the trust.

701.0401(3) (3) An exercise of a power of appointment in favor of a trustee.

701.0401(4) (4) A court pursuant to its statutory or equitable powers.

701.0401(5) (5) A guardian of the estate or conservator acting with authority of the court, a representative payee, or an agent under a power of attorney that expressly grants authority to create the trust.

701.0401(6) (6) Any other manner authorized by statute, regulation, common law, or other provision having the effect of law.

701.0401 History History: 2013 a. 92.



701.0402 Requirements for creation.

701.0402  Requirements for creation.

701.0402(1) (1) A trust is created only if all of the following are satisfied:

701.0402(1)(a) (a) The settlor of the trust has capacity, as defined in sub. (4), to create the trust, unless the trust is created by court order or by an agent, guardian of the estate, conservator, or representative payee with authority to act.

701.0402(1)(b) (b) The settlor indicates an intention to create the trust; or a statute, regulation, common law, other provision having the effect of law, judgment, or decree creates or authorizes the creation of a trust.

701.0402(1)(c) (c) The trust has a definite beneficiary or is one of the following:

701.0402(1)(c)1. 1. A charitable trust.

701.0402(1)(c)2. 2. A trust for the care of an animal, as provided in s. 701.0408.

701.0402(1)(c)3. 3. A trust for a noncharitable purpose, as provided in s. 701.0409.

701.0402(1)(d) (d) The trustee has duties to perform.

701.0402(1)(e) (e) The same person is not the sole trustee and sole beneficiary.

701.0402(2) (2) A beneficiary is definite if the beneficiary can be ascertained at the time the trust is created or in the future.

701.0402(3) (3) A power in a trustee or trust protector to select a beneficiary from an indefinite class is valid. If the power is not exercised within a reasonable time, the power fails and the property subject to the power passes to the persons who would have taken the property had the power not been conferred.

701.0402(4) (4) The capacity required to create a trust is the same as the capacity to make a will.

701.0402 History History: 2013 a. 92.



701.0403 Trusts created in other jurisdictions.

701.0403  Trusts created in other jurisdictions. A trust not created by will is validly created if its creation complies with the law of the jurisdiction in which the trust instrument was executed, or the law of the jurisdiction in which, at the time of creation, any of the following was satisfied:

701.0403(1) (1) The settlor was domiciled, had a place of abode, or was a national.

701.0403(2) (2) A trustee was domiciled or had a place of business.

701.0403(3) (3) Any trust property was located.

701.0403 History History: 2013 a. 92.



701.0404 Trust purposes.

701.0404  Trust purposes. A trust may be created only to the extent its purposes are lawful and possible to achieve. A trust and its terms must be for the benefit of its beneficiaries or for a noncharitable, but otherwise valid, purpose as described in s. 701.0409.

701.0404 History History: 2013 a. 92.



701.0405 Charitable purposes; enforcement.

701.0405  Charitable purposes; enforcement.

701.0405(1) (1) A charitable trust may be created for the relief of poverty, the advancement of education or religion, the promotion of health or governmental or municipal purposes, or other purposes the achievement of which is beneficial to the community.

701.0405(2) (2) If the terms of a charitable trust do not indicate a particular charitable purpose or beneficiary, or designate persons or procedures for selecting charitable purposes or beneficiaries, the court may select one or more charitable purposes or beneficiaries. The selection must be consistent with the settlor's intention to the extent it can be ascertained.

701.0405(3) (3) The settlor of a charitable trust or his or her designees, whether identified within or without the terms of the trust, or a charitable entity named in the trust instrument, or the attorney general, or a cotrustee, or such other person the court determines to have sufficient interest may maintain a proceeding to enforce the trust.

701.0405 History History: 2013 a. 92.



701.0406 Creation of trust induced by fraud, duress, or undue influence.

701.0406  Creation of trust induced by fraud, duress, or undue influence. A trust is void to the extent its creation was induced by fraud, duress, or undue influence.

701.0406 History History: 2013 a. 92.



701.0407 Evidence of oral trust.

701.0407  Evidence of oral trust. Except as required by a statute other than this chapter, a trust does not need to be evidenced by a trust instrument, but the creation of an oral trust and its terms may be established only by clear and convincing evidence.

701.0407 History History: 2013 a. 92.



701.0408 Trust for care of animal.

701.0408  Trust for care of animal.

701.0408(1) (1) A trust may be created to provide for the care of an animal alive during the settlor's lifetime. The trust terminates upon the death of the animal or, if the trust was created to provide for the care of more than one animal alive during the settlor's lifetime, upon the death of the last surviving animal.

701.0408(2) (2) A trust authorized by this section may be enforced by a person appointed in the terms of the trust or, if no person is so appointed, by a person appointed by the court. A person having an interest in the welfare of the animal may request the court to appoint a person to enforce the trust or to remove a person appointed under this subsection.

701.0408(3) (3) Property of a trust authorized by this section may be applied only to its intended use, except to the extent the court determines that the value of the trust property exceeds the amount required for the intended use. Property not required for the intended use must be distributed to the settlor, if then living, otherwise to the settlor's successors in interest.

701.0408 History History: 2013 a. 92.



701.0409 Noncharitable trust without ascertainable beneficiary.

701.0409  Noncharitable trust without ascertainable beneficiary. Except as otherwise provided in s. 701.0408 or by another statute, the following rules apply:

701.0409(1) (1) A trust may be created for a noncharitable purpose without a definite or definitely ascertainable beneficiary or for a noncharitable but otherwise valid purpose to be selected by the trustee.

701.0409(2) (2) A trust may be created for maintaining, keeping in repair, and preserving any grave, tomb, monument, gravestone, or any cemetery. Any cemetery authority under s. 157.061 (2) may receive property in trust for any of the purposes specified in this subsection and apply the income from the trust to the purpose stated in the trust instrument.

701.0409(3) (3) A trust authorized by this section may be enforced by a trust protector with the power to enforce the trust. If there is not a trust protector with the power to enforce the trust, a court may appoint a trust protector with the power to enforce the trust under s. 701.0818.

701.0409(4) (4) Property of a trust authorized by this section may be applied only to its intended use, except to the extent the court determines that the value of the trust property exceeds the amount required for the intended use. Property not required for the intended use must be distributed to the settlor, if then living, otherwise to the settlor's successors in interest.

701.0409 History History: 2013 a. 92.



701.0410 Modification or termination of trust; proceedings for approval or disapproval.

701.0410  Modification or termination of trust; proceedings for approval or disapproval.

701.0410(1) (1) In addition to the methods of termination prescribed by ss. 701.0411 to 701.0414, a trust terminates to the extent the trust is revoked or expires pursuant to its terms, no purpose of the trust remains to be achieved, or the purposes of the trust have become unlawful or impossible to achieve.

701.0410(2) (2) A proceeding to approve or disapprove a proposed modification or termination under ss. 701.0411 to 701.0416, or a proposed trust combination or division under s. 701.0417, may be commenced by a trustee or beneficiary, and a proceeding to approve or disapprove a proposed modification or termination under s. 701.0411 may be commenced by the settlor. The settlor of a charitable trust may maintain a proceeding to modify the trust under s. 701.0413. A trustee does not have standing to oppose a proposed modification or termination commenced under s. 701.0411 (1).

701.0410(3) (3) A trustee may not be compelled by a modification or termination under this section or under ss. 701.0411 to 701.0416 to make distributions to or for any beneficiary of a trust for an individual with a disability or to terminate the trust, during the lifetime of the individual with a disability. A court may modify the terms of a trust for an individual with a disability with retroactive effect or reform the terms of such trust to achieve the settlor's objective or, if because of circumstances not anticipated by the settlor, to otherwise further the purposes of the trust so that it does not result in trust property being countable as resources or income of the individual with a disability for purposes of public assistance.

701.0410 History History: 2013 a. 92.



701.0411 Modification or termination of noncharitable irrevocable trust by consent.

701.0411  Modification or termination of noncharitable irrevocable trust by consent.

701.0411(1) (1) A noncharitable irrevocable trust may be modified or terminated, with or without court approval, upon consent of the settlor and all beneficiaries, even if the modification or termination is inconsistent with a material purpose of the trust. A settlor's power to consent to a trust's modification or termination may be exercised by a representative under s. 701.0303 only if the representative is specifically authorized to consent to a trust's modification or termination under a power of attorney, the terms of the trust, or by a court under a guardianship or conservatorship.

701.0411(2) (2)

701.0411(2)(a)(a) A noncharitable irrevocable trust may be terminated upon consent of all of the beneficiaries if the court concludes that continuance of the trust is not necessary to achieve any material purpose of the trust.

701.0411(2)(b) (b) A noncharitable irrevocable trust may be modified upon consent of all of the beneficiaries if the court concludes that modification is not inconsistent with a material purpose of the trust.

701.0411(3) (3) A spendthrift provision in the terms of the trust is not presumed to constitute a material purpose of the trust.

701.0411(4) (4) A court may not compel a beneficiary to consent to a modification or termination to satisfy a creditor of the beneficiary.

701.0411(5) (5) Upon termination of a trust under sub. (1) or (2), the trustee shall distribute the trust property as agreed by the beneficiaries.

701.0411(6) (6) If not all of the beneficiaries consent to a proposed modification or termination of the trust under sub. (1) or (2), the modification or termination may be approved by the court if the court is satisfied that all of the following apply:

701.0411(6)(a) (a) If all of the beneficiaries had consented, the trust could have been modified or terminated under this section.

701.0411(6)(b) (b) The interests of a beneficiary who does not consent will be adequately protected.

701.0411(7) (7) A party proposing to modify or terminate a trust under sub. (1) or (2) shall give notice of the proposed modification or termination to the settlor, if living, the trustee, each trust protector, each directing party, and each beneficiary at least 30 days before the proposed effective date of the modification or termination.

701.0411 History History: 2013 a. 92.



701.0412 Modification or termination because of unanticipated circumstances or inability to administer trust effectively.

701.0412  Modification or termination because of unanticipated circumstances or inability to administer trust effectively.

701.0412(1)(1) The court may modify the administrative or dispositive terms of a trust or terminate the trust if, because of circumstances not anticipated by the settlor, modification or termination will further the purposes of the trust. To the extent practicable, the court shall make the modification in accordance with the settlor's probable intention.

701.0412(2) (2) The court may modify the administrative terms of a trust if continuation of the trust on its existing terms would be impracticable or wasteful or impair the trust's administration.

701.0412(3) (3) Upon termination of a trust under this section, the trustee shall distribute the trust property in a manner consistent with the purposes of the trust.

701.0412(4) (4) A party petitioning the court for action under this section shall give notice of the proceeding to the settlor, if living, the trustee, each trust protector, each directing party, and the qualified beneficiaries.

701.0412 History History: 2013 a. 92.



701.0413 Cy pres.

701.0413  Cy pres.

701.0413(1)(1) The purpose of this section is to broaden the power of the courts to make charitable gifts more effective. The court shall liberally apply the cy pres doctrine.

701.0413(2) (2) Except as provided in sub. (3), if a particular charitable purpose becomes unlawful, impracticable, impossible to achieve, or wasteful, all of the following apply:

701.0413(2)(a) (a) The trust does not fail, in whole or in part.

701.0413(2)(b) (b) The trust property does not revert to the settlor or the settlor's successors in interest.

701.0413(2)(c) (c) The court may apply the cy pres doctrine to modify or terminate the trust by directing that the trust property be applied or distributed, in whole or in part, in a manner consistent with the settlor's charitable purposes. In determining the alternative plan for disposition of the property under this paragraph, the court shall take into account current and future community needs in the general field of charity within which the original charitable purpose falls, other charitable interests of the settlor, the amount of principal and income available under the trust, and other relevant factors. A person with standing to enforce the terms of a charitable trust under s. 701.0405 (3) has standing to commence a proceeding under this paragraph. The attorney general is a necessary party in all proceedings under this paragraph.

701.0413(3) (3) A provision in the terms of a charitable trust that would result in distribution of the trust property to a noncharitable beneficiary prevails over the power of the court under sub. (2) to apply the cy pres doctrine to modify or terminate the trust only if, when the provision takes effect, the trust property is to revert to the settlor and the settlor is still living.

701.0413(4) (4) A party petitioning the court for action under this section shall give notice to the settlor, if living, the trustee, each trust protector, each directing party, the qualified beneficiaries, and any person with standing to enforce the terms of a charitable trust under s. 701.0405 (3).

701.0413 History History: 2013 a. 92.



701.0414 Modification or termination of uneconomic trust.

701.0414  Modification or termination of uneconomic trust.

701.0414(1)(1) In this section:

701.0414(1)(a) (a) "Adjustment reference number" means the consumer price index for all urban consumers, as published by the United States bureau of labor statistics, in effect on January 1 of the year in which an adjustment is to be made in accordance with sub. (3).

701.0414(1)(b) (b) "Base reference number" means the consumer price index for all urban consumers, as published by the United States bureau of labor statistics, in effect on January 1 of the base year.

701.0414(1)(c) (c) "Base year" means 2014.

701.0414(2) (2) After notice to the settlor, if living, each trust protector, each directing party, and the qualified beneficiaries, the trustee of a trust consisting of trust property having a total value less than $100,000 or a revised applicable figure, as determined under sub. (3), may terminate the trust if the trustee concludes that the value of the trust property is insufficient to justify the cost of administration.

701.0414(3) (3) The dollar amount specified in sub. (2) shall be adjusted to a revised applicable figure on July 1, 2019, and every 5 years thereafter. The revised applicable figure shall be determined as follows:

701.0414(3)(a) (a) Calculate the percentage change between the base reference number and the adjustment reference number for the year in which the adjustment is being made.

701.0414(3)(b) (b)

701.0414(3)(b)1.1. If the percentage change determined in par. (a) is a positive number, determine the revised applicable figure as follows:

701.0414(3)(b)1.a. a. Multiply $100,000 by the percentage change determined in par. (a), expressed as a decimal.

701.0414(3)(b)1.b. b. Round the product under subd. 1. a. to the nearest $1,000.

701.0414(3)(b)1.c. c. Add the value determined under subd. 1. b. to $100,000.

701.0414(3)(b)2. 2. If the percentage change determined in par. (a) is a negative number, determine the revised applicable figure as follows:

701.0414(3)(b)2.a. a. Multiply $100,000 by the absolute value of the percentage change determined in par. (a), expressed as a decimal.

701.0414(3)(b)2.b. b. Round the product under subd. 2. a. to the nearest $1,000.

701.0414(3)(b)2.c. c. Subtract the value determined under subd. 2. b. from $100,000.

701.0414(4) (4) The court may modify or terminate a trust or remove the trustee and appoint a different trustee if it determines that the value of the trust property is insufficient to justify the cost of administration even if the trust property has a total value in excess of the amount described in sub. (2).

701.0414(5) (5) Upon termination of a trust under this section, the trustee shall distribute the trust property in a manner consistent with the purposes of the trust.

701.0414(6) (6) This section does not apply to an easement for conservation or preservation.

701.0414(7) (7) A party petitioning the court for action under this section shall give notice of the proceeding to the settlor, if living, the trustee, each trust protector, each directing party, and the qualified beneficiaries.

701.0414 History History: 2013 a. 92.



701.0415 Reformation to correct mistakes.

701.0415  Reformation to correct mistakes. The court may reform the terms of a trust, even if unambiguous, to conform the terms to the settlor's intent if it is proved by clear and convincing evidence that both the settlor's intent and the terms of the trust were affected by a mistake of fact or law, whether in expression or inducement. A party petitioning the court for action under this section shall give notice of the proceeding to the settlor, if living, the trustee, each trust protector, each directing party, and the qualified beneficiaries.

701.0415 History History: 2013 a. 92.



701.0416 Modification to achieve settlor's tax objectives.

701.0416  Modification to achieve settlor's tax objectives. To achieve the settlor's tax objectives, the court may modify the terms of a trust in a manner that is not contrary to the settlor's probable intent. The court may provide that the modification has retroactive effect. A party petitioning the court for action under this section shall give notice of the proceeding to the settlor, if living, the trustee, each trust protector, each directing party, and the qualified beneficiaries.

701.0416 History History: 2013 a. 92.



701.0417 Combination and division of trusts.

701.0417  Combination and division of trusts.

701.0417(1) (1) After notice to each trust protector, each directing party, and the qualified beneficiaries, a trustee may do any of the following if the result does not impair rights of any beneficiary or adversely affect achievement of any trust purposes:

701.0417(1)(a) (a) Combine 2 or more trusts into a single trust.

701.0417(1)(b) (b) Divide a trust into 2 or more separate trusts.

701.0417(2) (2) Subject to the terms of the trust, the trustee may take into consideration differences in federal tax attributes and other pertinent factors in administering the trust property of any separate account or trust, in making applicable tax elections, and in making distributions. A separate trust created by severance under sub. (1) (b) is treated as a separate trust for all purposes from the date on which the severance is effective. The effective date of the severance may be retroactive to a date before the date on which the trustee exercises the power.

701.0417(3) (3) If a trustee combines 2 or more trusts into a single trust, the trustee shall identify which trust is the surviving trust.

701.0417(4) (4) In case of a division of a trust into 2 or more trusts, any distribution or allocation of assets as an equivalent of a dollar amount fixed by formula or otherwise shall be made at current fair market values unless the trust instrument expressly provided that another value may be used. If the trust instrument requires or permits a different value to be used, all property available for distribution, including cash, shall be distributed so that the property, including cash, is fairly representative of the net appreciation or depreciation in the value of the available property on the date or dates of distribution. A provision in the trust instrument that the trustee may fix values for purposes of distribution or allocation does not of itself constitute authorization to fix a value other than current fair market value.

701.0417 History History: 2013 a. 92 ss. 91, 294.



701.0418 Trustee's power to appoint assets to new trust.

701.0418  Trustee's power to appoint assets to new trust.

701.0418(1)(1)  Definitions. In this section:

701.0418(1)(a) (a) "Absolute power" means a power to invade trust assets for the benefit of a beneficiary that is not limited by a specific or ascertainable standard, whether or not the term "absolute" is used in the trust instrument. "Absolute power" includes a power to invade trust assets for the best interests, welfare, comfort, or happiness of a beneficiary.

701.0418(1)(b) (b) "First trust" means the trust from which assets are or may be appointed under sub. (2).

701.0418(1)(c) (c) "Second trust" means the trust or trusts to which assets are or may be appointed under sub. (2).

701.0418(2) (2) Power to appoint.

701.0418(2)(a)(a) Except as otherwise provided in this subsection and in subs. (3) and (5), a trustee who has the power to invade the principal of a first trust for the benefit of a beneficiary who is eligible to receive or entitled to the income of the first trust or entitled to an annuity or unitrust payment from the first trust may exercise the power by appointing part or all of the assets of the first trust in favor of a trustee of a 2nd trust if all of the following apply:

701.0418(2)(a)1. 1. The appointment of assets does not reduce any fixed income, annuity, or unitrust interest of a beneficiary.

701.0418(2)(a)2. 2. If the trustee's power to invade income or principal of the first trust is limited by a specific or ascertainable standard, the appointment of assets does not result in the trustee of the 2nd trust or any other person having a power to invade the income or principal of the 2nd trust that is broader than the trustee's power to invade income or principal of the first trust. This subdivision does not apply if the 2nd trust is a trust for an individual with a disability.

701.0418(2)(a)3. 3. One of the following applies:

701.0418(2)(a)3.a. a. The beneficiaries of the first trust are the same as the beneficiaries of the 2nd trust.

701.0418(2)(a)3.b. b. If the first trust grants the trustee the absolute power to invade principal, the 2nd trust includes only all or some of the beneficiaries of the first trust.

701.0418(2)(b) (b) Paragraph (a) applies to a trustee whether or not the trustee has an absolute power to invade principal and whether or not there is a current need to invade principal under the terms of the first trust.

701.0418(3) (3) Limitations on exercise of power. A trustee may not appoint assets to a 2nd trust under sub. (2) if any of the following applies:

701.0418(3)(a) (a) The trust instrument creating the first trust expressly prohibits the trustee from appointing assets of the first trust to a 2nd trust by reference to this section or by using the term "decanting."

701.0418(3)(b) (b) A contribution to the first trust qualified for a marital or charitable deduction for federal income, gift, or estate tax purposes under the Internal Revenue Code and one of the following applies:

701.0418(3)(b)1. 1. The 2nd trust contains a provision that, if included in the first trust, would have prevented the first trust from qualifying for the deduction or would have reduced the amount of the deduction.

701.0418(3)(b)2. 2. The 2nd trust does not contain a provision that was contained in the first trust that, if omitted from the first trust, would have prevented the first trust from qualifying for the deduction or would have reduced the amount of the deduction.

701.0418(3)(c) (c) The trustee has a beneficial interest in the first trust unless the 2nd trust is a trust for an individual with a disability, the trustee's only beneficial interest in the first trust is as a remainder beneficiary, and the trustee's beneficial interest in the 2nd trust is not greater than the trustee's beneficial interest in the first trust.

701.0418(3)(d) (d) The appointment of assets to a 2nd trust would impair currently exercisable withdrawal rights of a beneficiary of the first trust and one of the following applies:

701.0418(3)(d)1. 1. The withdrawal rights were granted to the beneficiary in a manner designed to allow contributions subject to the withdrawal rights to qualify for the federal gift tax annual exclusion.

701.0418(3)(d)2. 2. The terms of the 2nd trust would impair gifts previously made to the first trust from qualifying for the federal gift tax annual exclusion under section 2503 of the Internal Revenue Code.

701.0418(3)(e) (e) The appointment of assets to the 2nd trust would violate a rule against perpetuities applicable to the first trust or suspend a trustee's power of alienation over assets of the first trust in a manner that would cause all or a portion of the 2nd trust to be void.

701.0418(3)(f) (f) The appointment of assets to the 2nd trust under sub. (2) would impair the essential purpose of a trust for an individual with a disability.

701.0418(4) (4) Permissible terms of 2nd trust.

701.0418(4)(a)(a) Subject to pars. (b) to (d) and subs. (2), (3), and (5), the trustee of the first trust may create a 2nd trust instrument that includes terms that are intended to achieve any purpose, including terms that are intended to do any of the following:

701.0418(4)(a)1. 1. Correct a drafting error in the first trust.

701.0418(4)(a)2. 2. Clarify potentially ambiguous terms contained in the first trust.

701.0418(4)(a)3. 3. Change the age of distribution to a beneficiary of the first trust.

701.0418(4)(a)4. 4. Extend the duration of the first trust.

701.0418(4)(a)5. 5. Protect a beneficiary of the first trust, including protecting the beneficiary from self-destructive behavior.

701.0418(4)(a)6. 6. Allow the trustee of the 2nd trust to transfer trust assets to a community trust. In this subdivision, "community trust" means a master trust that is established and managed by a nonprofit organization that maintains sub-accounts for individual beneficiaries that each satisfy the definition of a trust for an individual with a disability.

701.0418(4)(a)7. 7. Add or remove a spendthrift trust provision to the first trust.

701.0418(4)(a)8. 8. Modify investment provisions contained in the first trust, including those relating to permissible investments, use of investment advisors, or self-dealing transactions.

701.0418(4)(a)9. 9. Change a present or future trustee of the first trust, including by defining the method by which a trustee or cotrustee may be appointed or removed and replaced.

701.0418(4)(a)10. 10. Appoint a trust protector of the 2nd trust and define the powers of the trust protector.

701.0418(4)(a)11. 11. Appoint a directing party of the 2nd trust and define the powers of the directing party.

701.0418(4)(a)12. 12. Change the principal place of administration of the first trust.

701.0418(4)(a)13. 13. Change the governing law of the first trust.

701.0418(4)(a)14. 14. Allow for the division of the first trust into 2 or more trusts.

701.0418(4)(a)15. 15. Allow for the merger of the first trust with one or more trusts.

701.0418(4)(a)16. 16. Add or modify an exculpatory provision for a trustee, trust protector, or directing party.

701.0418(4)(a)17. 17. Obtain desirable tax treatment, as determined by the trustee of the first trust, or to avoid adverse tax consequences, as determined by the trustee of the first trust, including provisions relating to grantor trust status under sections 671 to 679 of the Internal Revenue Code.

701.0418(4)(a)18. 18. Modify a power in the first trust to invade income and principal.

701.0418(4)(a)19. 19. Modify or eliminate a general or special power of appointment in the first trust.

701.0418(4)(b) (b) The trust instrument of the 2nd trust may include terms granting a beneficiary a general or special power of appointment only if the trustee of the first trust has the absolute power to invade income and principal.

701.0418(4)(c) (c)

701.0418(4)(c)1.1. The trust instrument of the 2nd trust may include terms that are intended to change terms of the first trust that are applicable to a beneficiary who is an individual with a disability only if the purpose of the change is to allow the beneficiary to qualify or continue to be qualified to receive public assistance.

701.0418(4)(c)2. 2. Subdivision 1. applies regardless of whether the first trust includes specific or ascertainable standards for distribution.

701.0418(4)(d) (d) The trust instrument of the 2nd trust may include a term that adopts or expands an exculpatory provision relating to the trustee only if one of the following applies:

701.0418(4)(d)1. 1. Any trustee of the first trust who would benefit from the adoption of the term in the 2nd trust abstains from the consideration and adoption of the term and the trustees of the first trust who would not benefit from the adoption of the term adopt the trust instrument of the 2nd trust.

701.0418(4)(d)2. 2. A court approves the trust instrument of the 2nd trust.

701.0418(5) (5) Procedural matters.

701.0418(5)(a)(a) A trustee shall appoint assets to a 2nd trust under sub. (2) by an instrument in writing that is signed and acknowledged by the trustee and shall include the written instrument with the records of the first and 2nd trusts. A trustee may appoint assets to a 2nd trust under sub. (2) upon notice, without court approval, under the procedure described in par. (b), or with court approval, under the procedure described in par. (c).

701.0418(5)(b) (b)

701.0418(5)(b)1.1. If a trustee chooses to proceed without a court order, the trustee shall give notice of the manner in which the trustee intends to appoint assets to a 2nd trust under sub. (2) to all of the following:

701.0418(5)(b)1.a. a. The qualified beneficiaries of the first trust.

701.0418(5)(b)1.b. b. Each trust protector appointed under the terms of the first trust.

701.0418(5)(b)1.c. c. Each directing party appointed under the terms of the first trust.

701.0418(5)(b)1.d. d. The settlor of the first trust, if living.

701.0418(5)(b)2. 2. To satisfy the trustee's notice obligation under this paragraph, a trustee shall provide each person entitled to receive notice under subd. 1. all of the following:

701.0418(5)(b)2.a. a. A copy of the proposed written instrument under which the trustee will appoint assets to a 2nd trust.

701.0418(5)(b)2.b. b. The proposed effective date of the appointment.

701.0418(5)(b)2.c. c. A copy of the trust instrument of the first trust.

701.0418(5)(b)2.d. d. A copy of the trust instrument of the 2nd trust.

701.0418(5)(b)3. 3. A trustee may not appoint assets to the 2nd trust until 30 days after the trustee provides notice as required under this paragraph unless every person who is entitled to receive notice under subd. 1. waives the 30-day notice period by delivering a signed written instrument to the trustee. A person's waiver of the 30-day notice period does not constitute that person's consent to the trustee's appointment of assets to a 2nd trust.

701.0418(5)(b)4. 4. If a person entitled to receive notice under subd. 1. delivers a written objection to the trustee before the effective date of the appointment of assets to a 2nd trust, the trustee may not appoint the assets to a 2nd trust, as specified in the trustee's notice, without obtaining court approval under par. (c) unless the written objection is withdrawn.

701.0418(5)(b)5. 5. If the trustee does not receive a written objection from any person entitled to receive notice under subd. 1. before the effective date of the appointment of assets to the 2nd trust or all written objections to the proposed appointment of assets to the 2nd trust are withdrawn, the trustee may appoint the assets to a 2nd trust, as specified in the notice.

701.0418(5)(c) (c)

701.0418(5)(c)1.1. If a trustee chooses to proceed with court approval, including after receiving a written objection to a proposed appointment of assets, the trustee shall petition a court to approve a proposed appointment of assets to a 2nd trust under sub. (2). The trustee shall provide notice of the petition to all qualified beneficiaries of the first trust, each trust protector appointed under the first trust, each directing party appointed under the first trust, and to the settlor of the first trust, if living. The trustee shall include in the notice of the petition the proposed effective date of the appointment of assets to a 2nd trust. The trustee shall also provide to each person who is entitled to receive notice under this paragraph a copy of the proposed instrument under which the trustee will appoint assets to a 2nd trust, the proposed effective date of the appointment, a copy of the trust instrument of the first trust, and a copy of the trust instrument of the 2nd trust.

701.0418(5)(c)2. 2. If a person who is entitled to receive notice under subd. 1. files an objection with the court, in determining whether to grant or deny a petition under subd. 1., the court shall consider all of the following:

701.0418(5)(c)2.a. a. The purpose of the proposed appointment of assets under sub. (2).

701.0418(5)(c)2.b. b. The reasons for any objection made by a person entitled to receive notice under subd. 1.

701.0418(5)(c)2.c. c. Changes in circumstances that have occurred since the creation of the first trust.

701.0418(5)(c)2.d. d. Whether the appointment of assets under sub. (2) complies with the requirements of this section.

701.0418(5)(c)3. 3. If no person who is entitled to receive notice under subd. 1. files an objection with the court or any objection that has been filed with the court is withdrawn, the court shall enter an order approving the appointment of assets under sub. (2) as set forth in the trustee's notice unless the court determines that the appointment of assets does not comply with the requirements of this section.

701.0418(6) (6) Subsequently discovered assets.

701.0418(6)(a)(a) The appointment of all of the assets of the first trust in favor of the trustee of the 2nd trust includes subsequently discovered assets otherwise belonging to the first trust and assets paid to or acquired by the first trust subsequent to the appointment in favor of the 2nd trust.

701.0418(6)(b) (b) Except as otherwise provided by the trustee of the first trust, the appointment of part but not all of the assets of the first trust in favor of the 2nd trust does not include subsequently discovered assets belonging to the first trust or assets paid to or acquired by the first trust subsequent to the appointment in favor of the 2nd trust, which remain the assets of the first trust.

701.0418(7) (7) Liability.

701.0418(7)(a)(a) This section does not create or imply a duty on a trustee to appoint assets to a 2nd trust under sub. (2). A trustee that does not appoint assets to a 2nd trust under sub. (2) is not liable for the failure to do so.

701.0418(7)(b) (b) A trustee who appoints assets to a 2nd trust under sub. (2) is not liable to any beneficiary for any loss related to the appointment unless the trustee did not appoint the assets in good faith.

701.0418(8) (8) Miscellaneous provisions.

701.0418(8)(a)(a) The appointment of assets to a 2nd trust under sub. (2) is not an exercise of a general power of appointment.

701.0418(8)(b) (b) A trustee may appoint assets to a 2nd trust under sub. (2) even if the first trust includes a spendthrift clause or a provision that prohibits amendment or revocation of the trust.

701.0418(8)(c) (c) This section does not limit a trustee who has a power to invade principal to appoint property in further trust to the extent the power arises under the terms of the first trust or under any other section of this chapter or under another provision of law or under common law.

701.0418(8)(d) (d) The restriction relating to a trustee under sub. (3) (c) does not preclude a cotrustee who does not have a beneficial interest in the first trust from appointing assets to a 2nd trust under sub. (2) even if the terms of the first trust, applicable law, or other circumstances would otherwise require the majority or unanimous action of the trustees of the first trust.

701.0418(8)(e) (e) For purposes of this section, if beneficiaries of a first trust are defined as a class of persons, the class shall include any person who falls within the class of persons after the trustee appoints assets to the 2nd trust.

701.0418(8)(f) (f) Notwithstanding s. 701.0103 (23), a trustee of a first trust who appoints assets to a 2nd trust under sub. (2) or creates a 2nd trust instrument under sub. (4) is not the settlor of the 2nd trust.

701.0418(8)(g) (g) To the extent a directing party or trust protector has the power to invade the principal of a first trust, as described in sub. (2), this section applies to the directing party or trust protector as if the directing party or trust protector is a trustee.

701.0418 History History: 2013 a. 92.



701.0419 Transfers to trusts.

701.0419  Transfers to trusts.

701.0419(1)(1)  Validity and effect. The order of execution of a trust instrument and a will or other instrument purporting to transfer or appoint property to the trust evidenced by the trust instrument shall be disregarded in determining the validity of the transfer or appointment. No reference in any will to a trust shall cause assets in such trust to be included in property administered as part of the testator's estate.

701.0419(2) (2) Governing terms. Property transferred or appointed by a will or by a beneficiary designation under an employee benefit plan, life insurance policy, or other instrument permitting designation of a beneficiary to a trust, shall be administered in accordance with the terms of the trust as the terms of the trust may have been modified prior to the testator's or designator's death, even though the will, beneficiary designation, or other instrument was not reexecuted or republished after exercise of the power to modify, unless the will, beneficiary designation, or other instrument expressly provides otherwise.

701.0419(3) (3) Disposition when no existing trust. If at the death of a testator a trust has been completely revoked, or otherwise terminated, a provision in the testator's will purporting to transfer or appoint property to the trust shall have the following effect, unless the will provides otherwise:

701.0419(3)(a) (a) If the testator was a necessary party to the revocation or other termination of the trust, the provision in the testator's will shall be invalid.

701.0419(3)(b) (b) If the testator was not a necessary party to the revocation or other termination of such trust, the provision in the testator's will shall be deemed to create a trust upon the terms of the trust instrument at the time the will was executed or as otherwise provided where sub. (2) is applicable.

701.0419 History History: 1971 c. 66; 1991 a. 316; 2013 a. 92 s. 132; Stats. 2013 s. 701.0419.



701.0501 Rights of beneficiary's creditor or assignee.

701.0501  Rights of beneficiary's creditor or assignee.

701.0501(1)(1)

701.0501(1)(a)(a) To the extent a beneficiary's interest is not protected by a spendthrift provision, the court may authorize a judgment creditor or an assignee of the beneficiary to reach the beneficiary's interest by attachment of present or future distributions to or for the benefit of the beneficiary or other means. The court may limit the award to such relief as is appropriate under the circumstances.

701.0501(1)(b) (b) This subsection does not apply to a trust for an individual with a disability.

701.0501(2) (2) A trustee is not liable to any creditor of a beneficiary for any distributions made to or for the benefit of the beneficiary if any of the following applies:

701.0501(2)(a) (a) The beneficiary's interest is protected by a spendthrift provision.

701.0501(2)(b) (b) The trust is a trust for an individual with a disability.

701.0501 History History: 2013 a. 92.



701.0502 Spendthrift provision.

701.0502  Spendthrift provision.

701.0502(1) (1) A spendthrift provision is valid only if any of the following applies:

701.0502(1)(a) (a) The beneficiary is a person other than the settlor and is not treated as the settlor under s. 701.0505 (2).

701.0502(1)(b) (b) The trust is a trust for an individual with a disability.

701.0502(2) (2) Subject to sub. (1), a term of a trust providing that the interest of a beneficiary is held subject to a spendthrift trust, or words of similar import, restrains both a voluntary and involuntary transfer of the beneficiary's interest.

701.0502(3) (3) A beneficiary may not transfer an interest in a trust in violation of a valid spendthrift provision and, except as otherwise provided in this subchapter, a creditor or assignee of the beneficiary may not attach, garnish, execute on, or otherwise reach the interest or a distribution by the trustee before its receipt by the beneficiary.

701.0502(4) (4) Real property or tangible personal property that is owned by the trust but that is made available for a beneficiary's occupancy or use in accordance with the trustee's authority under the trust instrument may not be considered to have been distributed by the trustee or received by the beneficiary for purposes of allowing a creditor or assignee of the beneficiary to reach the property.

701.0502 History History: 2013 a. 92.



701.0503 Exceptions to spendthrift provision.

701.0503  Exceptions to spendthrift provision.

701.0503(1) (1)  Claims for child support. Notwithstanding s. 701.0502, upon application of a person having a valid order directing a beneficiary to make payment for support of the beneficiary's child, the court may do any of the following:

701.0503(1)(a) (a) If the beneficiary is entitled to receive income or principal under the trust, order the trustee to satisfy part or all of the claim out of part or all of payments of income or principal as they are due, presently or in the future;

701.0503(1)(b) (b) If a beneficiary may receive income or principal at the trustee's discretion under the trust, order the trustee to satisfy part or all of the claim out of part or all of future payments of income or principal that are made pursuant to the exercise of the trustee's discretion in favor of such beneficiary.

701.0503(2) (2) Claims for public support. Notwithstanding s. 701.0502 and except as provided in sub. (3), if the settlor is legally obligated to pay for the public support of a beneficiary under s. 46.10, 49.345, or 301.12 or the beneficiary is legally obligated to pay for the beneficiary's public support or for support furnished to the beneficiary's spouse or minor child under s. 46.10, 49.345, or 301.12, upon application by the appropriate state department or county official, the court may do any of the following:

701.0503(2)(a) (a) If the beneficiary is entitled to receive income or principal under the trust, order the trustee to satisfy part or all of the liability out of part or all of payments of income or principal as they are due, presently or in the future;

701.0503(2)(b) (b)

701.0503(2)(b)1.1. Except as provided in subd. 2., if the beneficiary may receive income or principal at the trustee's discretion under the trust, order the trustee to satisfy part or all of the liability out of part or all of future payments of income or principal which are to be made pursuant to the exercise of the trustee's discretion in favor of the beneficiary.

701.0503(2)(b)2. 2. In the case of a beneficiary who may receive income or principal of the trust at the trustee's discretion and who is a settlor or a spouse or minor child of the settlor, order the trustee to satisfy part or all of the liability without regard to whether the trustee has then exercised or may thereafter exercise the trustee's discretion in favor of the beneficiary.

701.0503(3) (3) Trust for an individual with a disability. Subsection (2) does not apply to any trust for an individual with a disability.

701.0503(4) (4) Subsequent modification of court's order. Any order entered by a court under sub. (1) or (2) may be modified upon application of an interested person.

701.0503(5) (5) Exempt assets. Assets of a trust that are exempt from claims of creditors under other statutes are not subject to sub. (1) or (2).

701.0503 History History: 2013 a. 92 ss. 97, 102 to 112; Stats. 2013 s. 701.0503.

701.0503 Annotation Trust income that is income to the beneficiary under federal tax law is subject to a child support order regardless of whether a distribution is made to the beneficiary. Grohmann v. Grohmann, 189 Wis. 2d 532, 525 N.W.2d 261 (1995).

701.0503 Annotation In not revealing that he was a trust beneficiary, a father failed to make proper financial disclosure at the time of a divorce as was required by s. 767.127. The rationale of Grohmann is applicable to both grantor and nongrantor trusts if there is an obligation to report that trust's income as one's own because it is the obligation to report the income that makes the income reachable for calculations of a child support obligation. Stevenson v. Stevenson, 2009 WI App 29, 316 Wis. 2d 442, 765 N.W.2d 811, 07-2143.



701.0504 Discretionary trusts; effect of standard.

701.0504  Discretionary trusts; effect of standard.

701.0504(1)(1) For purposes of this subchapter, and except as provided in sub. (3), a beneficiary's interest in a trust that is subject to the trustee's discretion does not constitute an interest in property or an enforceable right even if the discretion is expressed in the form of a standard of distribution or the beneficiary is then serving as sole trustee or cotrustee.

701.0504(2) (2) Except as provided in this subchapter, a creditor or other claimant may not attach present or future distributions from a beneficiary's interest in property or an enforceable right, obtain an order from a court forcing the judicial sale of the interest or compelling the trustee to make distributions, or reach the interest or right by any other means, even if the trustee has abused the trustee's discretion.

701.0504(3) (3) Subsections (1) and (2) do not apply if a beneficiary is acting as sole trustee of a trust for his or her benefit and his or her discretion to make distributions to himself or herself is not limited by an ascertainable standard or the consent of a party holding an adverse interest to the beneficiary.

701.0504(4) (4)

701.0504(4)(a)(a) Except as provided in par. (b), this section does not limit the right of a beneficiary to maintain a judicial proceeding against a trustee for an abuse of discretion or failure to comply with a standard for distribution.

701.0504(4)(b) (b) The right of a beneficiary described in par. (a) may not be exercised by a creditor.

701.0504 History History: 2013 a. 92.



701.0505 Creditor's claim against settlor.

701.0505  Creditor's claim against settlor.

701.0505(1) (1)

701.0505(1)(a)(a) Whether or not the terms of a trust include a spendthrift provision and except as provided in par. (b), the following rules apply to claims of a settlor's creditors:

701.0505(1)(a)1. 1. During the lifetime of the settlor, the property of a revocable trust is subject to claims of the settlor's creditors.

701.0505(1)(a)2. 2. With respect to an irrevocable trust that is not a trust for an individual with a disability, upon application of a judgment creditor of the settlor, the court may, if the trust instrument requires or authorizes the trustee to make payments of income or principal to or for the settlor, order the trustee to satisfy part or all of the judgment out of part or all of the payments of income or principal as they are due, presently or in the future, or which are payable in the trustee's discretion. If a trust has more than one settlor, the amount the judgment creditor of a particular settlor may reach may not exceed the settlor's interest in the trust.

701.0505(1)(a)3. 3. After the death of a settlor, and subject to the settlor's right to direct the source from which liabilities will be paid, the property of a trust that was revocable at the settlor's death is subject to claims of the settlor's creditors, costs of administration of the settlor's estate, the expenses of the settlor's funeral and disposal of remains, and statutory allowances to a surviving spouse and children to the extent the settlor's probate estate is inadequate to satisfy those claims, costs, expenses, and allowances.

701.0505(1)(b) (b) Assets of a trust that are exempt from claims of creditors under other statutes are not subject to par. (a).

701.0505(2) (2) For purposes of this subchapter, all of the following apply:

701.0505(2)(a) (a) During the period the power may be exercised, the holder of a power of withdrawal is treated in the same manner as the settlor of a revocable trust to the extent of the property subject to the power.

701.0505(2)(b) (b) A beneficiary of a trust may not be considered a settlor solely because of a lapse, waiver, or release of any of the following:

701.0505(2)(b)1. 1. A power described under par. (c).

701.0505(2)(b)2. 2. The beneficiary's right to withdraw part of the trust property, to the extent that the value of the property affected by the lapse, waiver, or release in any year does not exceed the greater of the following:

701.0505(2)(b)2.a. a. The amount referenced in section 2041 (b) (2) or 2514 (e) of the Internal Revenue Code.

701.0505(2)(b)2.b. b. The amount referenced in section 2503 (b) of the Internal Revenue Code for each individual other than the beneficiary who makes a transfer to the trust or who is deemed to make a transfer to the trust pursuant to an election to split gifts under section 2513 (a) of the Internal Revenue Code.

701.0505(2)(c) (c) A beneficiary of a trust is not a settlor, has not made a voluntary or involuntary transfer of the beneficiary's interest in the trust, and does not have the power to make a voluntary or involuntary transfer of the beneficiary's interest in the trust solely because the beneficiary holds, exercises, or allows in any capacity, any of the following:

701.0505(2)(c)1. 1. A presently exercisable power to consume, invade, appropriate, or distribute property to or for the benefit of the beneficiary if the power is any of the following:

701.0505(2)(c)1.a. a. Exercisable only with the consent of another person holding an interest adverse to the beneficiary's interest.

701.0505(2)(c)1.b. b. Limited by an ascertainable standard of the beneficiary.

701.0505(2)(c)2. 2. A presently exercisable power to appoint any property of the trust to or for the benefit of a person other than the beneficiary, a creditor of the beneficiary, the beneficiary's estate, or a creditor of the beneficiary's estate.

701.0505(2)(c)3. 3. A testamentary power of appointment.

701.0505(2)(c)4. 4. A presently exercisable right described in sub. (2) (b).

701.0505(2)(d) (d) A beneficiary of a trust is not a settlor solely because the beneficiary is entitled to nondiscretionary distributions from the trust.

701.0505(2)(e) (e)

701.0505(2)(e)1.1. Contributions to the following trusts are not considered to have been contributed by the settlor:

701.0505(2)(e)1.a. a. An irrevocable marital trust that is treated as qualified terminable interest property under section 2523 (f) of the Internal Revenue Code if after the death of the settlor's spouse the settlor is a beneficiary of the trust or an irrevocable trust that receives property from the trust.

701.0505(2)(e)1.b. b. An irrevocable marital trust that is treated as a general power of appointment trust under section 2523 (e) of the Internal Revenue Code if after the death of the settlor's spouse the settlor is a beneficiary of the trust or an irrevocable trust that receives property from the trust.

701.0505(2)(e)1.c. c. An irrevocable trust for the settlor's spouse if after the death of the settlor's spouse the settlor is a beneficiary of the trust or an irrevocable trust that receives property from the trust.

701.0505(2)(e)1.d. d. An irrevocable trust for the benefit of a person, the settlor of which is the person's spouse, regardless of whether or when the person was the settlor of an irrevocable trust for the benefit of that spouse.

701.0505(2)(e)1.e. e. An irrevocable trust for the benefit of a person to the extent that the property of the trust was subject to a general power of appointment in another person.

701.0505(2)(e)2. 2. A person who would otherwise be treated as a settlor of a trust described in subd. 1. a. to e. is not treated as a settlor of the trust.

701.0505(2)(e)3. 3. For purposes of this paragraph, notwithstanding s. 701.0103 (3), "beneficiary" means a person who satisfies s. 701.0103 (3) (a) or (b) and who is designated in a trust instrument or through the exercise of a special or general power of appointment.

701.0505(3) (3) Any order entered by a court under this section is subject to modification upon application of an interested person.

701.0505 History History: 2013 a. 92 ss. 99, 108 to 110.



701.0506 Overdue distribution.

701.0506  Overdue distribution.

701.0506(1) (1) In this section, "mandatory distribution" means a distribution of income or principal that the trustee is required to make to a beneficiary under the terms of the trust, including a distribution upon termination of the trust. "Mandatory distribution" does not include a distribution subject to the exercise of the trustee's discretion even if any of the following applies:

701.0506(1)(a) (a) The discretion is expressed in the form of a standard of distribution.

701.0506(1)(b) (b) The terms of the trust authorizing a distribution couple language of discretion with language of direction.

701.0506(2) (2) Whether or not a trust contains a spendthrift provision, a creditor or assignee of a beneficiary may reach a mandatory distribution of income or principal, including a distribution upon termination of the trust, if the trustee has not made the distribution to the beneficiary within a reasonable time after the designated distribution date.

701.0506 History History: 2013 a. 92.



701.0507 Personal obligations of trustee.

701.0507  Personal obligations of trustee. Trust property is not subject to personal obligations of the trustee, even if the trustee becomes insolvent or bankrupt.

701.0507 History History: 2013 a. 92.



701.0508 Debts of decedents.

701.0508  Debts of decedents.

701.0508(1)(1)  Limitations on claims.

701.0508(1)(a)(a)

701.0508(1)(a)1.1. A trustee who has a duty or power to pay the debts of a decedent may publish in the county in which the decedent resided, as a class 3 notice, under ch. 985, a deadline for filing claims with the trustee. The deadline shall be the date that is 4 months after the date of the first insertion of the notice.

701.0508(1)(a)2. 2. Except as provided in pars. (b) and (c), if the trustee satisfies the requirements for the publication of the notice under subd. 1., all claims, including claims of any state and any of its subdivisions, whether due or to become due, absolute or contingent, liquidated or unliquidated, are barred against the trustee, the trust property and any recipient of trust property unless filed with the trustee on or before the date specified in the notice under subd. 1.

701.0508(1)(b) (b) Notwithstanding par. (a) 2., a claim that is not filed on or before the date specified in the notice under par. (a) 1. is not barred if any of the following apply:

701.0508(1)(b)1. 1. The claim is a claim based on tort, on a marital property agreement that is subject to the time limitations under s. 766.58 (13) (b) or (c), on Wisconsin income, franchise, sales, withholding, gift, or death taxes, or on unemployment compensation contributions due or benefits overpaid; a claim for funeral or administrative expenses; a claim of this state under s. 46.27 (7g), 49.496, 49.682, or 49.849; or a claim of the United States.

701.0508(1)(b)2. 2. All of the following circumstances exist:

701.0508(1)(b)2.a. a. On or before the date specified in the notice under par. (a) 1., the trustee knew, or in the exercise of reasonable diligence should have known, of the existence of the potential claim and of the identity and mailing address of the potential claimant.

701.0508(1)(b)2.b. b. At least 30 days before the date specified in the notice under par. (a) 1., the trustee had not given notice to the potential claimant of the final day for filing his or her claim.

701.0508(1)(b)2.c. c. At least 30 days before the date specified in the notice under par. (a) 1., the claimant did not have actual knowledge of the date on which the claim would be barred.

701.0508(1)(c) (c) If an action is pending against a decedent at the time of his or her death and the action survives, the plaintiff in that action may serve a notice of substitution of party defendant on the trustee and file proof of service of notice in the court. Filing of proof of service on or before the deadline for filing a claim under par. (a) 1. gives the plaintiff the same rights against the trust as the filing of a claim. A judgment in any such action constitutes an adjudication for or against the trust.

701.0508(2) (2) Effect of statute of limitations. A trustee shall not pay a claim that was barred by a statute of limitations at the time of the decedent's death. A claim not barred by a statute of limitations at the time of the decedent's death shall not be barred thereafter by a statute of limitations if the claim is filed with the trustee on or before the deadline for filing a claim under sub. (1) (a) 1.

701.0508(3) (3) Claims of creditors without notice.

701.0508(3)(a)(a) A claim not barred by sub. (1) (a) 2. because of the operation of sub. (1) (b) 2. may be enforced against trust property only as provided in this subsection.

701.0508(3)(b) (b) The claimant shall file the claim with the trustee within one year after the decedent's death and within 30 days after the earlier of the following:

701.0508(3)(b)1. 1. The date that the trustee gives notice to the potential claimant of the deadline for filing a claim under sub. (1) (a) 1.

701.0508(3)(b)2. 2. The date that the claimant first acquires actual knowledge of the deadline for filing a claim under sub. (1) (a) 1.

701.0508(3)(c) (c) The claimant shall have the burden of establishing by the greater weight of the credible evidence that all of the circumstances under sub. (1) (b) 2. existed.

701.0508(3)(d) (d) This subsection does not extend the time for commencement of a claim beyond the time provided by any statute of limitations applicable to that claim.

701.0508(4) (4) Satisfaction of claim from other property. Failure of a claimant timely to file a claim as provided in this section does not bar the claimant from satisfying the claim, if not otherwise barred, from property other than trust property.

701.0508 History History: 1997 a. 188; 1999 a. 9; 2013 a. 20; 2013 a. 92 ss. 118, 119; Stats. 2013 s. 701.0508.



701.0601 Capacity of settlor of revocable trust.

701.0601  Capacity of settlor of revocable trust. The capacity required to create, amend, revoke, or add property to a revocable trust, or to direct the actions of the trustee of a revocable trust, is the same as that required to make a will.

701.0601 History History: 2013 a. 92.



701.0602 Revocation or amendment of revocable trust.

701.0602  Revocation or amendment of revocable trust.

701.0602(1)(1) Unless the terms of a trust expressly provide that the trust is irrevocable, the settlor may revoke or amend the trust. This subsection does not apply to a trust created under an instrument executed before July 1, 2014.

701.0602(2) (2) If a revocable trust is created or funded by more than one settlor, all of the following apply:

701.0602(2)(a) (a) To the extent the trust consists of marital or community property, the trust may be revoked by either spouse acting alone but may be amended only by joint action of both spouses.

701.0602(2)(b) (b) To the extent the trust consists of property other than marital or community property, each settlor may revoke or amend the trust with regard to the portion of the trust property attributable to that settlor's contribution.

701.0602(2)(c) (c) Upon the revocation or amendment of the trust by fewer than all of the settlors, the trustee shall promptly notify the other settlors of the revocation or amendment.

701.0602(3) (3) A settlor may revoke or amend a revocable trust by any of the following means:

701.0602(3)(a) (a) By substantial compliance with a method provided in the terms of the trust.

701.0602(3)(b) (b) If the terms of the trust do not provide a method, by any of the following means:

701.0602(3)(b)1. 1. A later will or codicil that expressly refers to the trust or specifically devises property that would otherwise have passed according to the terms of the trust.

701.0602(3)(b)2. 2. Any other method manifesting clear and convincing evidence of the settlor's intent.

701.0602(4) (4) Upon revocation of a revocable trust, the trustee shall transfer the trust property as the settlor directs. However, with respect to marital or community property, the trustee shall transfer the property to both spouses as marital or community property.

701.0602(5) (5) A settlor's powers with respect to revocation, amendment, or distribution of trust property may be exercised by an agent under a power of attorney only to the extent expressly authorized by the terms of the power of attorney.

701.0602(6) (6) A guardian of the estate or a conservator of the settlor may exercise a settlor's powers with respect to revocation, amendment, or distribution of trust property only with the approval of the court supervising the guardianship or conservatorship.

701.0602(7) (7) A trustee who does not know that a trust has been revoked or amended is not liable for distributions made and other actions taken on the assumption that the trust had not been amended or revoked, or for distributions made pursuant to sub. (5).

701.0602 History History: 2013 a. 92.



701.0603 Settlor's powers; powers of withdrawal.

701.0603  Settlor's powers; powers of withdrawal.

701.0603(1)(1) While a trust is revocable, the rights of the beneficiaries are subject to the control of, and the duties of the trustee, a directing party, and a trust protector are owed exclusively to, the settlor.

701.0603(2) (2) If a revocable trust has more than one settlor, the duties of the trustee, a directing party, and a trust protector are owed to all of the settlors.

701.0603(3) (3) During the period in which a power of withdrawal may be exercised, the holder of the power has the rights of a settlor of a revocable trust under this section to the extent of the property subject to the power.

701.0603 History History: 2013 a. 92.



701.0604 Limitation on action contesting validity of revocable trust; distribution of trust property.

701.0604  Limitation on action contesting validity of revocable trust; distribution of trust property.

701.0604(1) (1) A person must commence a judicial proceeding to contest the validity of a trust that was revocable immediately before the settlor's death within the earlier of the following:

701.0604(1)(a) (a) One year after the settlor's death.

701.0604(1)(b) (b) Four months after the trustee sent the person a copy of the trust instrument and a notice informing the person of the trust's existence, of the trustee's name and address, and of the time allowed for commencing a proceeding. Except as provided in s. 701.0813 (2), a trustee is not liable to any person for not providing the information described in this paragraph.

701.0604(2) (2) Upon the death of the settlor of a trust that was revocable immediately before the settlor's death, the trustee may proceed to distribute the trust property in accordance with the terms of the trust. The trustee is not subject to liability for doing so unless one of the following applies:

701.0604(2)(a) (a) The trustee knows of a pending judicial proceeding contesting the validity of the trust.

701.0604(2)(b) (b) A potential contestant has notified the trustee of a possible judicial proceeding to contest the trust and a judicial proceeding is commenced within 60 days after the contestant sent the notification.

701.0604(3) (3) A beneficiary of a trust that is determined to have been invalid is liable to return any distribution received.

701.0604 History History: 2013 a. 92.



701.0701 Accepting or declining trusteeship.

701.0701  Accepting or declining trusteeship.

701.0701(1)(1) Except as provided in sub. (3), a person designated as trustee accepts the trusteeship by doing any of the following:

701.0701(1)(a) (a) Substantially complying with a method of acceptance provided in the terms of the trust.

701.0701(1)(b) (b) If the terms of the trust do not provide a method or the method provided in the terms is not expressly made exclusive, by accepting delivery of the trust property, exercising powers or performing duties as trustee, or otherwise indicating acceptance of the trusteeship.

701.0701(2) (2) A person designated as trustee who has not yet accepted the trusteeship may decline the trusteeship. A designated trustee who does not accept the trusteeship within a reasonable time after knowing of the designation is considered to have rejected the trusteeship.

701.0701(3) (3) A person designated as trustee, without accepting the trusteeship, may do any of the following:

701.0701(3)(a) (a) Act to preserve the trust property if, within a reasonable time after acting, the person sends a declination of the trusteeship in writing to the settlor or, if the settlor is dead or incapacitated, to the designated cotrustee, or, if none, to the successor trustee, or, if none, to a distributee or a permissible distributee of the trust.

701.0701(3)(b) (b) Inspect or investigate trust property to determine potential liability under environmental or other law or for any other purpose.

701.0701 History History: 2013 a. 92.



701.0702 Trustee's bond.

701.0702  Trustee's bond.

701.0702(1)(1) A trustee shall give bond to secure performance of the trustee's duties only if the court finds that a bond is needed to protect the interests of the beneficiaries or is required by the terms of the trust and the court has not dispensed with the requirement.

701.0702(2) (2) The court may specify the amount of a bond, its liabilities, and whether sureties are necessary. The court may modify or terminate a bond at any time.

701.0702(3) (3) A court may not require a bond from a trust company bank, state bank, or national bank that is authorized to exercise trust powers and that has complied with s. 220.09 or 223.02 nor shall a bond be required of a religious, charitable, or educational corporation or society.

701.0702 History History: 2013 a. 92.



701.0703 Cotrustees.

701.0703  Cotrustees.

701.0703(1)(1) Cotrustees may act only by majority decision.

701.0703(2) (2) If a vacancy occurs in a cotrusteeship, as provided under s. 701.0704, a majority of the remaining cotrustees may act for the trust.

701.0703(3) (3) A cotrustee shall participate in the performance of a trustee's function unless the cotrustee is unavailable to perform the function because of absence, illness, disqualification under other law, or the cotrustee is otherwise temporarily incapacitated or the cotrustee has properly delegated the performance of the function to another trustee.

701.0703(4) (4) If a cotrustee is unavailable to perform duties because of absence, illness, disqualification under other law, or the cotrustee is otherwise temporarily incapacitated, and prompt action is necessary to achieve the purposes of the trust or to avoid injury to the trust property, the remaining cotrustee or a majority of the remaining cotrustees may act for the trust.

701.0703(5) (5) A trustee may delegate to a cotrustee a function unless the delegation is expressly prohibited by the terms of the trust. Unless a delegation is irrevocable, a trustee may revoke a delegation previously made.

701.0703(6) (6) Except as provided in sub. (7), a trustee who does not join in an action of another trustee is not liable for the action.

701.0703(7) (7) Each trustee shall exercise reasonable care to do all of the following:

701.0703(7)(a) (a) Prevent a cotrustee from committing a material breach of trust.

701.0703(7)(b) (b) Compel a cotrustee to redress a material breach of trust.

701.0703(8) (8) A dissenting trustee who joins in an action at the direction of the majority of the trustees and who notified all cotrustees of the dissent at or before the time of the action is not liable for the action unless the action is a material breach of trust.

701.0703 History History: 2013 a. 92.



701.0704 Vacancy in trusteeship; appointment of successor.

701.0704  Vacancy in trusteeship; appointment of successor.

701.0704(1)(1) A vacancy in a trusteeship exists if any of the following occurs:

701.0704(1)(a) (a) A person designated as trustee declines the trusteeship.

701.0704(1)(b) (b) A person designated as trustee cannot be identified or does not exist.

701.0704(1)(c) (c) A trustee resigns.

701.0704(1)(d) (d) A trustee is disqualified or removed.

701.0704(1)(e) (e) A trustee dies.

701.0704(1)(f) (f) A guardian or conservator is appointed for an individual serving as trustee.

701.0704(2) (2) If one or more cotrustees remain in office, a vacancy in a trusteeship does not need to be filled. A vacancy in a trusteeship shall be filled if the trust has no remaining trustee.

701.0704(3) (3) A vacancy in a trusteeship that is required to be filled shall be filled in the following order of priority:

701.0704(3)(a) (a) By a person designated in the terms of the trust to act as successor trustee.

701.0704(3)(b) (b) By a person appointed by unanimous agreement of the qualified beneficiaries, except that, if the trust is a trust for an individual with a disability, the person appointed under this paragraph may not be the individual with a disability, his or her spouse, or a relative of the individual with a disability who is legally responsible for his or her support.

701.0704(3)(c) (c) By a person appointed by the court.

701.0704(4) (4) Whether or not a vacancy in a trusteeship exists or is required to be filled, the court may appoint an additional trustee, directing party, or trust protector whenever the court considers the appointment necessary for the administration of the trust.

701.0704 History History: 2013 a. 92.



701.0705 Resignation of trustee.

701.0705  Resignation of trustee.

701.0705(1) (1) A trustee may resign in any of the following manners:

701.0705(1)(a) (a) Upon at least 30 days' notice to the qualified beneficiaries, the settlor, if living, each cotrustee, each trust protector, and each directing party.

701.0705(1)(b) (b) With the approval of the court.

701.0705(2) (2) In approving a resignation, the court may issue orders and impose conditions reasonably necessary for the protection of the trust property.

701.0705(3) (3) Any liability of a resigning trustee or of any sureties on the trustee's bond for acts or omissions of the trustee is not discharged or affected by the trustee's resignation.

701.0705 History History: 2013 a. 92.



701.0706 Removal of trustee.

701.0706  Removal of trustee.

701.0706(1)(1) The settlor, a cotrustee, or a qualified beneficiary may request the court to remove a trustee, or a trustee may be removed by the court on its own initiative.

701.0706(2) (2) The court may remove a trustee if any of the following applies:

701.0706(2)(a) (a) The trustee has committed a material breach of trust.

701.0706(2)(b) (b) A lack of cooperation among cotrustees substantially impairs the administration of the trust.

701.0706(2)(c) (c) The court determines that removal of the trustee best serves the interests of the beneficiaries because of unfitness, unwillingness, or persistent failure of the trustee to administer the trust effectively.

701.0706(2)(d) (d) There has been a substantial change of circumstances or removal is requested by all of the qualified beneficiaries, the court finds that removal of the trustee best serves the interests of all of the beneficiaries and is not inconsistent with a material purpose of the trust, and a suitable cotrustee or successor trustee is available.

701.0706(3) (3) Pending a final decision on a request to remove a trustee, or in lieu of or in addition to removing a trustee, the court may order such appropriate relief under s. 701.1001 (2) as may be necessary to protect the trust property or the interests of the beneficiaries.

701.0706 History History: 2013 a. 92.



701.0707 Delivery of property by former trustee.

701.0707  Delivery of property by former trustee.

701.0707(1)(1) Unless a cotrustee remains in office or the court otherwise orders, and until the trust property is delivered to a successor trustee or other person entitled to it, a trustee who has resigned or been removed has the duties of a trustee and the powers necessary to protect the trust property.

701.0707(2) (2) A trustee who has resigned or been removed shall proceed expeditiously to deliver the trust property within the trustee's possession to the cotrustee, successor trustee, or other person entitled to it.

701.0707 History History: 2013 a. 92.



701.0708 Compensation of trustee.

701.0708  Compensation of trustee.

701.0708(1) (1) If the terms of a trust do not specify the trustee's compensation, a trustee is entitled to compensation that is reasonable under the circumstances.

701.0708(2) (2) If the terms of a trust specify the trustee's compensation or refer to another ascertainable source for determining that compensation, the trustee is entitled to be compensated as specified, but the court may allow more or less compensation if any of the following applies:

701.0708(2)(a) (a) The duties of the trustee are substantially different from those contemplated when the trust was created.

701.0708(2)(b) (b) The compensation specified by the terms of the trust would be unreasonably low or high.

701.0708(3) (3) If the trustee has rendered other services in connection with the administration of the trust, the trustee may receive reasonable compensation for the other services rendered, in addition to reasonable compensation as trustee.

701.0708 History History: 2013 a. 92.



701.0709 Reimbursement of expenses.

701.0709  Reimbursement of expenses.

701.0709(1) (1) A trustee is entitled to be reimbursed out of the trust property, with interest as appropriate, for all of the following:

701.0709(1)(a) (a) Expenses that were properly incurred in the administration of the trust.

701.0709(1)(b) (b) To the extent necessary to prevent unjust enrichment of the trust, expenses that were not properly incurred in the administration of the trust.

701.0709(2) (2) An advance by the trustee of money for the protection of the trust gives rise to a lien against trust property to secure reimbursement with reasonable interest.

701.0709 History History: 2013 a. 92.



701.0710 Title of trust property.

701.0710  Title of trust property. A settlor or transferor may effectively transfer property to a trust by placing legal title of the property in the name of the trustee, which shall include any successor trustee regardless of whether a successor trustee is referenced in the transfer document. A transfer that places legal title in the name of the trust itself places legal title in the name of the trustee.

701.0710 History History: 2013 a. 92.



701.0801 Duty to administer trust.

701.0801  Duty to administer trust. Upon acceptance of a trusteeship, the trustee shall administer the trust in good faith, in accordance with its terms and purposes and the interests of the beneficiaries, and in accordance with this chapter.

701.0801 History History: 2013 a. 92.



701.0802 Duty of loyalty.

701.0802  Duty of loyalty.

701.0802(1)(1) A trustee shall administer the trust solely in the interests of the beneficiaries.

701.0802(2) (2) Subject to the rights of persons dealing with or assisting the trustee as provided in s. 701.1012, a sale, encumbrance, or other transaction that involves the investment or management of trust property and is entered into by the trustee for the trustee's own personal account or that is otherwise affected by a conflict between the trustee's fiduciary and personal interests is voidable by a beneficiary affected by the transaction unless any of the following applies:

701.0802(2)(a) (a) The transaction was authorized by the terms of the trust.

701.0802(2)(b) (b) The transaction was approved by the court.

701.0802(2)(c) (c) The beneficiary did not commence a judicial proceeding within the time allowed by s. 701.1005.

701.0802(2)(d) (d) The beneficiary consented to the trustee's conduct, ratified the transaction, or released the trustee in compliance with s. 701.1009.

701.0802(2)(e) (e) The transaction involves a contract entered into or claim acquired by the trustee before the person became trustee.

701.0802(3) (3) A sale, encumbrance, or other transaction involving the investment or management of trust property is presumed to be affected by a conflict between personal and fiduciary interests if it is entered into by the trustee with any of the following:

701.0802(3)(a) (a) The trustee's spouse.

701.0802(3)(b) (b) The trustee's descendants, siblings, parents, or their spouses.

701.0802(3)(c) (c) An agent or attorney of the trustee.

701.0802(3)(d) (d) A corporation or other person or enterprise in which the trustee, or a person that owns a significant interest in the trustee, has an interest that might affect the trustee's best judgment.

701.0802(4) (4) A transaction not concerning trust property in which the trustee engages in the trustee's individual capacity involves a conflict between personal and fiduciary interests if the transaction concerns an opportunity properly belonging to the trust.

701.0802(5) (5) An investment by a trustee in securities of an investment company or investment trust to which the trustee, or its affiliate, provides services in a capacity other than as trustee is not presumed to be affected by a conflict between personal and fiduciary interests if the investment otherwise complies with the prudent investor rule in s. 881.01. In addition to receiving compensation for acting as trustee, the trustee may be compensated by the investment company or investment trust for providing those services out of fees charged to the trust. If the trustee receives compensation from the investment company or investment trust for providing investment advisory or investment management services, the trustee shall at least annually notify the persons entitled to receive a copy of the trustee's report under s. 701.0813 (3) of the rate and method by which that compensation was determined.

701.0802(6) (6) In voting shares of stock or in exercising powers of control over similar interests in other forms of enterprise, the trustee shall act in the best interests of the beneficiaries. If the trust is the sole owner of a corporation or other form of enterprise, the trustee shall elect or appoint directors or other managers who will manage the corporation or enterprise in the best interests of the beneficiaries.

701.0802(7) (7) This section does not preclude the following transactions, if fair to the beneficiaries:

701.0802(7)(a) (a) An agreement between a trustee and a beneficiary relating to the appointment or compensation of the trustee.

701.0802(7)(b) (b) Payment of reasonable compensation to the trustee.

701.0802(7)(c) (c) A transaction between a trust and another trust, a decedent's estate, a guardianship of the estate, a conservatorship, or a custodianship of which the trustee is a fiduciary or in which a beneficiary has an interest.

701.0802(7)(d) (d) A deposit of trust money in a regulated financial-service institution operated by the trustee.

701.0802(7)(e) (e) An advance by the trustee of money for the protection of the trust.

701.0802(8) (8) The court may appoint a trustee, trust protector, or directing party to make a decision with respect to any proposed transaction that might violate this section if entered into by the trustee.

701.0802 History History: 2013 a. 92.



701.0803 Impartiality.

701.0803  Impartiality. If a trust has 2 or more beneficiaries, the trustee shall act impartially in investing, managing, and distributing the trust property, giving due regard to the beneficiaries' respective interests and the purposes and terms of the trust.

701.0803 History History: 2013 a. 92.



701.0804 Prudent administration.

701.0804  Prudent administration. A trustee shall administer the trust as a prudent person would, by considering the purposes, terms, distributional requirements, and other circumstances of the trust. In satisfying this standard, the trustee shall exercise reasonable care, skill, and caution.

701.0804 History History: 2013 a. 92.



701.0805 Costs of administration.

701.0805  Costs of administration. In administering a trust, the trustee may incur only costs that are reasonable in relation to the trust property, the purposes of the trust, the skills of the trustee, and the complexity of the trust administration.

701.0805 History History: 2013 a. 92.



701.0806 Trustee's skills.

701.0806  Trustee's skills. A trustee who has special skills or expertise, or is named trustee in reliance upon the trustee's representation that the trustee has special skills or expertise, shall use those special skills or expertise.

701.0806 History History: 2013 a. 92.



701.0807 Delegation by trustee.

701.0807  Delegation by trustee.

701.0807(1) (1) A trustee may delegate duties and powers that a prudent trustee of comparable skills could properly delegate under the circumstances. The trustee shall exercise reasonable care, skill, and caution in each of the following:

701.0807(1)(a) (a) Selecting an agent.

701.0807(1)(b) (b) Establishing the scope and terms of the delegation, consistent with the purposes and terms of the trust.

701.0807(1)(c) (c) Periodically reviewing the agent's actions in order to monitor the agent's performance and compliance with the terms of the delegation.

701.0807(2) (2) In performing a delegated function, an agent owes a duty to the trust to exercise reasonable care to comply with the terms of the delegation.

701.0807(3) (3) A trustee who complies with sub. (1) is not liable to the beneficiaries or to the trust for an action of the agent to whom the function was delegated.

701.0807(4) (4) By accepting a delegation of powers or duties from the trustee of a trust that is subject to the law of this state, an agent submits to the jurisdiction of the courts of this state even if the terms of the delegation provide for a different jurisdiction or venue.

701.0807(5) (5) This section does not apply to a trustee's delegation of investment and management functions. A trustee's delegation of investment and management functions is governed by s. 881.01 (10).

701.0807 History History: 2013 a. 92.



701.0808 Powers to direct; directing parties.

701.0808  Powers to direct; directing parties.

701.0808(1) (1) While a trust is revocable, the trustee may follow a direction of the settlor that is contrary to the terms of the trust.

701.0808(2) (2) A settlor in a trust instrument, a court in a trust instrument or court order, or interested persons in a nonjudicial settlement agreement may appoint a directing party to direct the trustee on investment or distribution decisions or to make investment or distribution decisions regarding directed trust property. If a trustee acts in accordance with the direction of a directing party or fails to act due to lack of direction from a directing party, the trustee is not liable for any loss resulting directly or indirectly from any action taken or omitted with respect to the direction or lack of direction except for acts or omissions that are a result of the trustee's willful misconduct.

701.0808(3) (3) A trustee does not have a duty to do any of the following:

701.0808(3)(a) (a) Provide advice to, consult with, monitor, or evaluate a directing party's conduct.

701.0808(3)(b) (b) Inform or warn a beneficiary, a 3rd party, or a directing party that the trustee disagrees with any of the directing party's actions or directions.

701.0808(3)(c) (c) Prevent a directing party from giving a direction or taking any action.

701.0808(3)(d) (d) Compel a directing party to redress the directing party's actions or directions.

701.0808(4) (4) The administrative actions of a trustee related to matters within the scope of a directing party's power, including confirming that the directing party's directions have been carried out and recording and reporting actions taken pursuant to the directing party's direction, do not constitute either monitoring the directing party's actions or participating in the actions of the directing party.

701.0808(5) (5) A directing party is a fiduciary and is required to act in good faith with regard to the terms of the trust and the interests of the beneficiaries. A directing party is liable for any loss that results from a breach of any of the directing party's fiduciary duties.

701.0808(6) (6)

701.0808(6)(a)(a) A directing party may request information about the trust from the trustee and, if the requested information is related to a power granted to the directing party, the trustee shall provide the requested information to the directing party. If a trustee is bound by any confidentiality restrictions with respect to information requested by a directing party, the trustee may require that the directing party agree to be bound by the confidentiality restrictions before delivering such information to the directing party. A trustee is not liable to any beneficiary for any loss or damages resulting from the trustee providing information to the directing party that is related to the power granted to the directing party.

701.0808(6)(b) (b) Except as otherwise provided in this chapter, a trustee does not have a duty to provide any information to the directing party that the directing party does not request.

701.0808(7) (7) Payment or reimbursement of attorney fees and costs. A trustee shall, in accordance with s. 701.1004, pay or reimburse a directing party for attorney fees and costs to defend any claim made against the directing party.

701.0808(8) (8) Sections 701.0701, 701.0708, 701.0709, 701.1001 to 701.1003, and 701.1005 to 701.1010 apply to a directing party as if the directing party was a trustee.

701.0808(9) (9) A person who accepts an appointment as a directing party of a trust submits to the jurisdiction of the courts of this state, as provided in s. 701.0202 (1).

701.0808 History History: 2013 a. 92.



701.0809 Control and protection of trust property.

701.0809  Control and protection of trust property. A trustee shall take reasonable steps to take control of and protect the trust property.

701.0809 History History: 2013 a. 92.



701.0810 Record keeping and identification of trust property.

701.0810  Record keeping and identification of trust property.

701.0810(1)(1) A trustee shall keep adequate records of the administration of the trust.

701.0810(2) (2) A trustee shall keep trust property separate from the trustee's own property.

701.0810(3) (3) Except as otherwise provided in sub. (4), a trustee shall cause the trust property to be designated so that the interest of the trust, to the extent feasible, appears in records maintained by a party other than a trustee or beneficiary.

701.0810(4) (4) If the trustee maintains records clearly indicating the respective interests, a trustee may invest as a whole the property of 2 or more separate trusts.

701.0810 History History: 2013 a. 92.



701.0811 Enforcement and defense of claims.

701.0811  Enforcement and defense of claims. A trustee shall take reasonable steps to enforce claims of the trust known to the trustee and to defend claims against the trust known to the trustee.

701.0811 History History: 2013 a. 92.



701.0812 Collecting trust property; duties of successor trustees.

701.0812  Collecting trust property; duties of successor trustees.

701.0812(1)(1) A trustee shall take reasonable steps to compel a former trustee or other person to deliver trust property to the trustee, and to redress a breach of trust known to the trustee to have been committed by a trustee or former trustee, or a trust protector or former trust protector.

701.0812(2) (2) A successor trustee does not have a duty to examine the accounts of a former trustee.

701.0812 History History: 2013 a. 92.



701.0813 Duty to inform and report.

701.0813  Duty to inform and report.

701.0813(1) (1) A trustee shall keep the distributees or permissible distributees of trust income or principal, and other qualified beneficiaries who so request, reasonably informed about the administration of the trust. Unless unreasonable under the circumstances, a trustee shall promptly respond to a qualified beneficiary's request for information related to the administration of the trust.

701.0813(2) (2) A trustee shall do all of the following:

701.0813(2)(a) (a) Upon the request of a qualified beneficiary for a copy of the trust instrument, promptly furnish to the qualified beneficiary either a copy of the portions of the trust instrument relating to the interest of the qualified beneficiary or a copy of the trust instrument.

701.0813(2)(b) (b) Within a reasonable period of time after accepting a trusteeship, notify the qualified beneficiaries of the acceptance and of the trustee's name, address, and telephone number.

701.0813(2)(c) (c) Within a reasonable period of time after the date on which the trustee acquires knowledge of the creation of an irrevocable trust, or the date on which the trustee acquires knowledge that a formerly revocable trust has become irrevocable, whether by the death of the settlor or otherwise, notify the qualified beneficiaries of all of the following:

701.0813(2)(c)1. 1. The trust's existence.

701.0813(2)(c)2. 2. The identity of the settlor or settlors.

701.0813(2)(c)3. 3. The name, address, and telephone number of each directing party and trust protector.

701.0813(2)(c)4. 4. The right to request a copy of the documentation referred to in par. (a).

701.0813(2)(c)5. 5. The right to request information under sub. (1).

701.0813(2)(c)6. 6. The right to a trustee's report as provided in sub. (3).

701.0813(2)(d) (d) Notify the distributees or permissible distributees of trust income or principal, and other qualified beneficiaries who so request, of any change in the method or rate of the trustee's compensation.

701.0813(2)(e) (e) Upon receiving a petition to the court for action under ss. 701.0411 to 701.0416 that does not identify each trust protector and each directing party of the trust, notify the petitioning party of the identity of each trust protector and directing party, including the name, address, and telephone number of each trust protector and directing party, who is serving at the time the petition is filed.

701.0813(3) (3)

701.0813(3)(a)(a) At least annually and upon the termination of a trust, a trustee shall send to the distributees or permissible distributees of trust income or principal, and to other qualified beneficiaries who request it, all of the following:

701.0813(3)(a)1. 1. A report of the trust property, liabilities, receipts, and disbursements, including the source and amount of the trustee's compensation.

701.0813(3)(a)2. 2. A listing of the trust assets and, if feasible, their respective market values.

701.0813(3)(b) (b) Upon a vacancy in a trusteeship, unless a cotrustee remains in office, the former trustee shall send a report containing the information described under par. (a) 1. to the qualified beneficiaries. A personal representative or guardian may send the qualified beneficiaries a report containing the information described in par. (a) 1. on behalf of a deceased or incapacitated trustee.

701.0813(4) (4) A qualified beneficiary may waive the right to a trustee's report or other information otherwise required to be furnished under this section. A qualified beneficiary, with respect to future reports and other information, may withdraw a waiver previously given.

701.0813(5) (5) Subsections (2) (b) and (c) and (3) do not apply to a trustee who accepts a trusteeship before July 1, 2014, to an irrevocable trust created before July 1, 2014, or to a revocable trust that becomes irrevocable before July 1, 2014.

701.0813 History History: 2013 a. 92.



701.0814 Discretionary powers; tax savings.

701.0814  Discretionary powers; tax savings.

701.0814(1) (1) Notwithstanding the breadth of discretion granted to a trustee in the terms of the trust, including the use of such terms as "absolute," "sole," or "uncontrolled," the trustee shall exercise a discretionary power in good faith and in accordance with the terms and purposes of the trust and the interests of the beneficiaries. A court may not determine that a trustee abused its discretion merely because the court would have exercised the discretion in a different manner or would not have exercised the discretion.

701.0814(2) (2) Subject to sub. (4), and unless the terms of the trust expressly indicate that a provision of this subsection does not apply, all of the following apply:

701.0814(2)(a) (a) A person other than a settlor who is a beneficiary and a trustee, directing party, or trust protector of a trust that confers on the trustee, directing party, or trust protector a power to make discretionary distributions to or for the trustee's, directing party's, or trust protector's personal benefit may exercise the power only in accordance with an ascertainable standard.

701.0814(2)(b) (b) A trustee, directing party, or trust protector may not exercise a power to make discretionary distributions to satisfy a legal obligation of support that the trustee, directing party, or trust protector personally owes another person.

701.0814(3) (3) A power whose exercise is limited or prohibited by sub. (2) may be exercised by a majority of the remaining trustees, directing parties, or trust protectors whose exercise of the power is not so limited or prohibited. If the power of all trustees, directing parties, or trust protectors is so limited or prohibited, the court may appoint a trustee, directing party, or trust protector with authority to exercise the power.

701.0814(4) (4) Subsection (2) does not apply to any of the following:

701.0814(4)(a) (a) A power held by the settlor's spouse who is the trustee, directing party, or trust protector of a trust for which a marital deduction, as defined in section 2056 (b) (5) or 2523 (e) of the Internal Revenue Code, was previously allowed.

701.0814(4)(b) (b) A trust during a period when the trust may be revoked or amended by its settlor.

701.0814(4)(c) (c) A trust if contributions to the trust qualify for the annual exclusion under section 2503 (c) of the Internal Revenue Code.

701.0814 History History: 2013 a. 92.



701.0815 General powers of trustee.

701.0815  General powers of trustee.

701.0815(1) (1) A trustee, without authorization by the court, may exercise the following powers:

701.0815(1)(a) (a) Powers conferred by the terms of the trust.

701.0815(1)(b) (b) Except as limited by the terms of the trust, all of the following powers:

701.0815(1)(b)1. 1. All powers over the trust property that an unmarried, competent owner has over individually owned property.

701.0815(1)(b)2. 2. Any other powers appropriate to achieve the proper investment, management, and distribution of the trust property.

701.0815(1)(b)3. 3. Any other powers conferred by this chapter.

701.0815(2) (2) The exercise of a power is subject to the fiduciary duties prescribed by this chapter.

701.0815 History History: 2013 a. 92.



701.0816 Specific powers of trustee.

701.0816  Specific powers of trustee. Without limiting the authority conferred by s. 701.0815, a trustee may do all of the following:

701.0816(1) (1) Collect trust property and accept or reject additions to the trust property from a settlor or any other person.

701.0816(2) (2) Acquire or sell property, for cash or on credit, at public or private sale.

701.0816(3) (3) Exchange, partition, or otherwise change the character of trust property.

701.0816(4) (4) Deposit trust money in an account in a regulated financial-service institution.

701.0816(5) (5) Borrow money, with or without security, and mortgage or pledge trust property for a period within or extending beyond the duration of the trust.

701.0816(6) (6) With respect to an interest in a proprietorship, partnership, limited liability company, business trust, corporation, or other form of business or enterprise, continue the business or other enterprise and take any action that may be taken by shareholders, members, or property owners, including merging, dissolving, or otherwise changing the form of business organization or contributing additional capital.

701.0816(7) (7) With respect to a stock or other security, exercise the rights of an absolute owner, including the right to do any of the following:

701.0816(7)(a) (a) Vote, or give proxies to vote, with or without power of substitution, or enter into or continue a voting trust agreement.

701.0816(7)(b) (b) Hold a stock or other security in the name of a nominee or in other form without disclosure of the trust so that title may pass by delivery.

701.0816(7)(c) (c) Pay calls, assessments, and other sums chargeable or accruing against the stock or other security, and sell or exercise stock subscription or conversion rights.

701.0816(7)(d) (d) Deposit the stock or other security with a depository or other regulated financial-service institution.

701.0816(8) (8) With respect to an interest in real property, construct, or make ordinary or extraordinary repairs to, alterations to, or improvements in, buildings or other structures, demolish improvements, raze existing or erect new party walls or buildings, subdivide or develop land, dedicate land to public use or grant public or private easements, and make or vacate plats and adjust boundaries.

701.0816(9) (9) Enter into a lease for any purpose as lessor or lessee, including a lease or other arrangement for exploration and removal of natural resources, with or without the option to purchase or renew, for a period within or extending beyond the duration of the trust.

701.0816(10) (10) Grant an option involving a sale, lease, or other disposition of trust property or acquire an option for the acquisition of property, including an option exercisable beyond the duration of the trust, and exercise an option so acquired.

701.0816(11) (11) Insure the property of the trust against damage or loss and insure the trustee, the trustee's agents, any directing party, any trust protector, and the beneficiaries against liability arising from the administration of the trust.

701.0816(12) (12) Abandon or decline to administer property of no value or of insufficient value to justify its collection or continued administration.

701.0816(13) (13) With respect to possible liability for violation of environmental law, do any of the following:

701.0816(13)(a) (a) Inspect or investigate property the trustee holds or has been asked to hold, or property owned or operated by an organization in which the trustee holds or has been asked to hold an interest, for the purpose of determining the application of environmental law with respect to the property.

701.0816(13)(b) (b) Take action to prevent, abate, or otherwise remedy any actual or potential violation of any environmental law affecting property held directly or indirectly by the trustee, whether taken before or after the assertion of a claim or the initiation of governmental enforcement.

701.0816(13)(c) (c) Decline to accept property into trust or disclaim any power with respect to property that is or may be burdened with liability for violation of environmental law.

701.0816(13)(d) (d) Compromise claims against the trust that may be asserted for an alleged violation of environmental law.

701.0816(13)(e) (e) Pay the expense of any inspection, review, abatement, or remedial action to comply with environmental law.

701.0816(14) (14) Pay or contest any claim, settle a claim by or against the trust, and release, in whole or in part, a claim belonging to the trust.

701.0816(15) (15) Pay taxes; assessments; compensation of the trustee, a directing party, a trust protector, and employees and agents of the trust; and other expenses incurred in the administration of the trust.

701.0816(16) (16) Exercise elections with respect to federal, state, and local taxes.

701.0816(17) (17) Select a mode of payment under any employee benefit or retirement plan, annuity, or life insurance payable to the trustee, exercise rights thereunder, including exercise of the right to indemnification for expenses and against liabilities, and take appropriate action to collect the proceeds.

701.0816(18) (18) Make loans out of trust property, including loans to a beneficiary on terms and conditions the trustee considers to be fair and reasonable under the circumstances. The trustee has a lien on future distributions for repayment of loans under this subsection.

701.0816(19) (19) Pledge trust property to guarantee loans made by others to the beneficiary.

701.0816(20) (20) Appoint a trustee to act in another jurisdiction with respect to trust property located in the other jurisdiction, confer upon the appointed trustee all of the powers and duties of the appointing trustee, require that the appointed trustee furnish security, and remove any trustee so appointed.

701.0816(21) (21) Pay an amount distributable to a beneficiary who is under a legal disability or who the trustee reasonably believes is incapacitated, by paying it directly to the beneficiary, applying it for the beneficiary's benefit, or by doing any of the following:

701.0816(21)(a) (a) Paying the amount to the beneficiary's conservator or the beneficiary's guardian of the estate.

701.0816(21)(b) (b) Paying the amount to the beneficiary's custodian under the Uniform Transfers to Minors Act under ss. 54.854 to 54.898 or the Uniform Custodial Trust Act under ss. 54.950 to 54.988, and, for that purpose, creating a custodianship or custodial trust.

701.0816(21)(c) (c) If the trustee does not know of a conservator, guardian of the estate, custodian, or custodial trustee, paying the amount to an adult relative or other person having legal or physical care or custody of the beneficiary or to the guardian of the person of the beneficiary, to be expended on the beneficiary's behalf.

701.0816(21)(d) (d) Managing the amount as a separate fund on the beneficiary's behalf, subject to the beneficiary's continuing right to withdraw the distribution.

701.0816(22) (22) On distribution of trust property or the division or termination of a trust, make distributions in divided or undivided interests, allocate particular assets in proportionate or disproportionate shares, value the trust property for those purposes, and adjust for resulting differences in valuation.

701.0816(23) (23) Resolve a dispute concerning the interpretation of the trust or its administration by mediation, arbitration, or other procedure for alternative dispute resolution.

701.0816(24) (24) Prosecute or defend an action, claim, or judicial proceeding in any jurisdiction to protect trust property or the trustee, a directing party, or a trust protector in the performance of the trustee's, directing party's or trust protector's duties.

701.0816(25) (25) Sign and deliver contracts and other instruments that are useful to achieve or facilitate the exercise of the trustee's, directing party's or trust protector's powers.

701.0816(26) (26) On termination of the trust, exercise the powers appropriate to wind up the administration of the trust and distribute the trust property to the persons entitled to it.

701.0816(27) (27) Create or fund a plan under section 529 of the Internal Revenue Code, or other college savings vehicle, for a beneficiary's benefit.

701.0816 History History: 2013 a. 92.



701.0817 Distribution upon termination.

701.0817  Distribution upon termination.

701.0817(1) (1) Upon termination or partial termination of a trust, the trustee may send a proposal for distribution to the beneficiaries of the trust. The right of any beneficiary to whom the proposal is sent to object to the proposed distribution terminates if the beneficiary does not notify the trustee of an objection within 30 days after the proposal was sent but only if the proposal informed the beneficiary of the right to object and of the time allowed for objection.

701.0817(2) (2) Upon the occurrence of an event terminating or partially terminating a trust, the trustee shall proceed within a reasonable time to distribute the trust property to the persons entitled to it, subject to the right of the trustee to retain a reasonable reserve for the payment of debts, expenses, and taxes.

701.0817(3) (3) A release by a beneficiary of a trustee from liability for breach of trust is invalid to the extent any of the following applies:

701.0817(3)(a) (a) The release was induced by improper conduct of the trustee.

701.0817(3)(b) (b) The beneficiary, at the time of the release, did not know of the beneficiary's rights or of the material facts relating to the breach.

701.0817 History History: 2013 a. 92.



701.0818 Trust protectors.

701.0818  Trust protectors.

701.0818(1)(1)  Appointment. A settlor in a trust instrument, a court in a trust instrument or court order, or interested persons in a nonjudicial settlement agreement may provide for the appointment of a trust protector, whether referred to as a trust protector, another title, or no title. A trust protector has only the powers granted to the trust protector in the trust instrument, court order, or nonjudicial settlement agreement.

701.0818(2) (2) Trust protector powers; legal capacity.

701.0818(2)(a)(a) A settlor in a trust instrument, a court in a trust instrument or court order, or interested persons in a nonjudicial settlement agreement may specify the legal capacity in which a particular power is exercisable by a trust protector and whether a power granted to the trust protector in a capacity other than a fiduciary capacity must be exercised in good faith.

701.0818(2)(b) (b) If the settlor, court, or interested persons do not specify the legal capacity in which a particular power is exercisable by the trust protector, all of the following apply:

701.0818(2)(b)1. 1. The power is exercisable in a fiduciary capacity if it is a power to do any of the following:

701.0818(2)(b)1.a. a. Interpret or enforce the terms of the trust at the request of the trustee.

701.0818(2)(b)1.b. b. Review and approve the trustee's reports or accounting.

701.0818(2)(b)1.c. c. Resolve disputes between the trustee or a directing party and a beneficiary.

701.0818(2)(b)1.d. d. Consent to or veto distributions to a beneficiary.

701.0818(2)(b)1.e. e. Consent to or veto investment actions.

701.0818(2)(b)2. 2. If it is not a power described in subd. 1. a. to e., the power is exercisable in a nonfiduciary capacity, including a power to do any of the following:

701.0818(2)(b)2.a. a. Modify or amend the trust instrument to respond to opportunities related to, or changes in, restraints on alienation or other state laws restricting the terms of a trust, the distribution of trust property, or the administration of the trust.

701.0818(2)(b)2.b. b. Modify or amend the trust instrument to achieve a different tax status or to respond to changes in federal or state law.

701.0818(2)(b)2.c. c. Change the principal place of administration, the tax situs of the trust, or the governing law of the trust.

701.0818(2)(b)2.d. d. Eliminate or modify the interests of a beneficiary, add a new beneficiary or class of beneficiaries, or select a beneficiary from an indefinite class.

701.0818(2)(b)2.e. e. Modify the terms of a power of appointment granted under the trust.

701.0818(2)(b)2.f. f. Remove, replace, or appoint a trustee, trust protector, or directing party or a successor trustee, trust protector, or directing party.

701.0818(2)(b)2.g. g. Terminate the trust.

701.0818(2)(b)2.h. h. Appoint assets to a new trust under s. 701.0418.

701.0818(2)(b)2.i. i. Advise the trustee on matters concerning a beneficiary, including whether to provide information to a beneficiary under s. 701.0813.

701.0818(2)(b)2.j. j. Correct errors or ambiguities in the terms of the trust that might otherwise require court construction or defeat the settlor's intent.

701.0818(2)(b)3. 3. Notwithstanding subds. 1. and 2., a trust protector who is also the settlor may exercise any power granted to the trust protector in the trust protector's personal interests.

701.0818(2)(b)4. 4. Notwithstanding subd. 2., a trust protector who is also a qualified beneficiary may exercise any power granted to the trust protector that is exercisable in a nonfiduciary capacity in the trust protector's personal interests.

701.0818(2)(c) (c) Notwithstanding pars. (a) and (b) and any provision in the trust instrument to the contrary, a trust protector who is also serving as the trustee or a directing party shall exercise any power granted to the trust protector in a fiduciary capacity.

701.0818(3) (3) Trust protector duties.

701.0818(3)(a)(a) If a power is exercisable in a fiduciary capacity, the trust protector shall act in good faith and shall exercise the power in a manner that is consistent with the terms and purposes of the trust instrument, court order, or nonjudicial settlement agreement and the interests of the beneficiaries.

701.0818(3)(b) (b) If a power is exercisable in a nonfiduciary capacity, the trust protector shall act in good faith unless the trust instrument, court order, or nonjudicial settlement agreement provides otherwise.

701.0818(3)(c) (c) A trust protector does not have a duty to exercise its powers, to monitor the conduct of the trustee or a directing party, or to monitor changes in the law or circumstances of the beneficiaries.

701.0818(4) (4) Liability. A trust protector is liable for any loss that results from a breach of the trust protector's duties, except as follows:

701.0818(4)(a) (a) If the trust protector is also the settlor, the trust protector is not liable for any loss that results from a breach of the trust protector's duties.

701.0818(4)(b) (b) If the trust protector is also a qualified beneficiary, the trust protector is not liable for any loss that results from a breach of the trust protector's duties for a power that is exercised in a nonfiduciary capacity.

701.0818(5) (5) Resignation and release of powers. A trust protector may resign or release a power granted to the trust protector by giving written notice to the trustee and to any successor trust protector.

701.0818(6) (6) Prohibited actions. A trust protector may not exercise a power granted to the trust protector to do any of the following:

701.0818(6)(a) (a) Except as provided in sub. (2) (b) 3. and 4., create or expand any beneficial interest, power of appointment, right of withdrawal, or right to receive trust property as a result of the exercise of a power of appointment if the creation or expansion would benefit the trust protector, the trust protector's estate, the trust protector's creditors, or creditors of the trust protector's estate.

701.0818(6)(b) (b) Modify or amend a trust to do any of the following:

701.0818(6)(b)1. 1. Remove a requirement pursuant to 42 USC 1396p (d) (4) to pay back a governmental entity for benefits provided to the permissible beneficiary at the death of that beneficiary.

701.0818(6)(b)2. 2. Reduce or eliminate an income interest of an income beneficiary of any of the following trusts:

701.0818(6)(b)2.a. a. A trust for which a marital deduction has been taken for federal or state estate tax purposes under section 2056, 2056A, or 2523 of the Internal Revenue Code or any comparable provision of applicable state law, during the life of the settlor's spouse.

701.0818(6)(b)2.b. b. A charitable remainder trust under section 664 of the Internal Revenue Code, during the life of the noncharitable beneficiary.

701.0818(6)(b)2.c. c. A trust in which the settlor has a qualified interest under section 2702 (b) of the Internal Revenue Code, during any period in which the settlor is a beneficiary.

701.0818(6)(b)2.d. d. A trust for which an election as a qualified Subchapter S Trust under section 1361(d) of the Internal Revenue Code is in place.

701.0818(6)(c) (c) Modify any beneficial interest in a trust that qualified for a marital deduction or charitable deduction from federal or state estate tax in a manner that would have caused the trust not to qualify for the deduction.

701.0818(7) (7) Settlor rights. A trust protector is not subject to the direction of the settlor and the settlor may not bring a cause of action against the trust protector. A trust protector may consider a settlor's goals, objectives, and philosophies in establishing the trust and the trust's structure when exercising the powers granted to the trust protector and may do so regardless of whether the settlor is deceased.

701.0818(8) (8) Duties of a trustee and a directing party.

701.0818(8)(a)(a) A trustee and a directing party shall act in accordance with a trust protector's exercise of a power granted to the trust protector. A trustee and a directing party are not liable for acting in accordance with the trust protector's exercise of a power granted to the trust protector unless the attempted exercise is manifestly contrary to the power granted to the trust protector or the trustee or the directing party knows that the attempted exercise would constitute a serious breach of a duty that the trust protector owes to the beneficiaries of the trust.

701.0818(8)(b) (b) A trustee and a directing party do not have a duty to monitor the conduct of the trust protector, provide advice to or consult with the trust protector, or communicate with, warn, or apprise any beneficiary concerning instances in which the trustee or the directing party would or might have exercised the trustee's or the directing party's discretion in a manner different from the manner in which the trust protector exercised its discretion.

701.0818(9) (9) Right to information.

701.0818(9)(a)(a) A trust protector may request information about the trust from the trustee and, if the requested information is related to a power granted to the trust protector, the trustee shall provide the requested information to the trust protector. If a trustee is bound by any confidentiality restrictions with respect to information requested by a trust protector, the trustee may require that the trust protector agree to be bound by the confidentiality restrictions before delivering such information to the trust protector. A trustee is not liable to any beneficiary for any loss or damages resulting from the trustee providing information to the trust protector that is related to the power granted to the trust protector.

701.0818(9)(b) (b) Except as otherwise provided in this chapter, a trustee does not have to provide any information to the trust protector that the trust protector does not request.

701.0818(10) (10) Payment or reimbursement of attorney fees and costs. A trustee shall, in accordance with s. 701.1004, pay or reimburse a trust protector for attorney fees and costs to defend any claim made against the trust protector.

701.0818(11) (11) Application of other sections to trust protectors. Sections 701.0701, 701.0708, 701.0709, 701.1001 to 701.1003, and 701.1005 to 701.1010 apply to a trust protector as if the trust protector is the trustee.

701.0818(12) (12) Jurisdiction. A person who accepts an appointment as a trust protector of a trust submits to the jurisdiction of the courts of this state, as provided in s. 701.0202 (1).

701.0818 History History: 2013 a. 92.



701.0819 Marital deduction transfers.

701.0819  Marital deduction transfers.

701.0819(1) (1) For purposes of this section, "marital deduction transfer" means a lifetime or testamentary transfer of property that is intended to qualify for the marital deduction as indicated by the terms of the trust.

701.0819(2) (2) In interpreting, construing, or administering a trust instrument, absent a clear expression of intent by the settlor to the contrary, a trustee shall apply the following presumptions that may only be rebutted by clear and convincing evidence:

701.0819(2)(a) (a) The settlor intended to take advantage of tax deductions, exemptions, exclusions, and credits.

701.0819(2)(b) (b) The settlor intended that any transfer made to a spouse outright and free of trust qualify for the gift or estate tax marital deduction and is a marital deduction transfer.

701.0819(2)(c) (c) If the trust instrument refers to a trust as a marital trust, qualified terminable interest property trust, or spousal trust, or refers to qualified terminable interest property, section 2044, 2056, 2056A, or 2523 of the Internal Revenue Code, or a similar provision of applicable state law, the settlor intended that the trust and property passing to the trust qualify for the applicable gift or estate tax marital deduction and that the transfer qualifies for the marital deduction for federal and state gift or estate tax purposes.

701.0819(3) (3) If a trust receives a marital deduction transfer, the trust instrument shall be construed to comply with the marital deduction provisions of the Internal Revenue Code.

701.0819(4) (4) If a trust receives a marital deduction transfer, the trustee has all the powers, duties, and discretionary authority necessary to comply with the marital deduction provisions of the Internal Revenue Code. The trustee may not take any action or have any power that may impair the availability of the marital deduction, but this does not require the trustee to make the election under either section 2056 (b) (7), 2056A (a) (3), or 2523 (f) of the Internal Revenue Code.

701.0819 History History: 2013 a. 92.



701.0901 Application of the Wisconsin Prudent Investor Act.

701.0901  Application of the Wisconsin Prudent Investor Act. Except as provided in this subchapter, the investment management of the property of a trust is governed by ch. 881.

701.0901 History History: 2013 a. 92.



701.0902 Directed trust property.

701.0902  Directed trust property.

701.0902(1) (1) A directing party who has power over directed trust property shall do all of the following:

701.0902(1)(a) (a) Direct the trustee on the retention, purchase, sale, exchange, tender, encumbrance, or any other investment transaction of the directed trust property and the investment and reinvestment of principal and income.

701.0902(1)(b) (b) Direct the trustee with respect to the management, control, and voting powers, including voting proxies, of the directed trust property.

701.0902(1)(c) (c) Select and determine reasonable compensation of one or more outside investment advisors, managers, consultants, or counselors, which may include the trustee, and delegate investment authority to them pursuant to the investment delegation provisions under s. 881.01 (10).

701.0902(1)(d) (d) Determine the frequency of and methodology for valuing directed trust property and provide the value of property for which there is no readily available daily market value.

701.0902(2) (2) A trustee who has no power over directed trust property does not have a duty to do any of the following with respect to the directed trust property:

701.0902(2)(a) (a) Prepare or review investment policy statements.

701.0902(2)(b) (b) Perform investment or suitability reviews, inquiries, or investigations.

701.0902(2)(c) (c) Determine or verify the value of directed trust property for which there is no readily available daily market value.

701.0902(2)(d) (d) Monitor the conduct or investment performance of the directing party.

701.0902 History History: 2013 a. 92.



701.0903 Nonapplication of prudent investor rule to life insurance contracts owned by trusts.

701.0903  Nonapplication of prudent investor rule to life insurance contracts owned by trusts.

701.0903(1) (1) Notwithstanding s. 881.01, if a principal purpose of a trust is to hold a life insurance contract or to purchase a life insurance contract from contributions made to the trust, the trustee does not have a duty to determine whether the life insurance contract is or remains a proper investment of the trust. For purposes of this subsection, determining whether a life insurance contact is or remains a proper investment includes all of the following:

701.0903(1)(a) (a) Investigating the financial strength or changes in the financial strength of the life insurance company maintaining the life insurance contract.

701.0903(1)(b) (b) Determining whether to exercise any policy option, right, or privilege available under the life insurance contract.

701.0903(1)(c) (c) Diversifying the life insurance contract relative to any other life insurance contracts or any other assets of the trust.

701.0903(1)(d) (d) Inquiring about or investigating the health or financial condition of an insured.

701.0903(1)(e) (e) Preventing the lapse of a life insurance contract if the trust does not receive contributions or hold other readily marketable assets to pay the life insurance contract premiums.

701.0903(2) (2) A trustee is not liable for a loss that arises because the trustee did not take an action specified in sub. (1).

701.0903(4) (4) This section does not apply to a trust that was executed before July 1, 2014, unless the trustee notifies the qualified beneficiaries that the trustee elects to be governed by this section and provides the qualified beneficiaries with a copy of this section.

701.0903(5) (5) Subject to sub. (4), this section applies to a life insurance contract acquired, retained, or owned by a trustee before, on, or after July 1, 2014.

701.0903 History History: 2013 a. 92.



701.1001 Remedies for breach of trust.

701.1001  Remedies for breach of trust.

701.1001(1) (1) A violation by a trustee of a duty the trustee owes to a beneficiary is a breach of trust.

701.1001(2) (2) To remedy a breach of trust that has occurred or may occur, a court may do any of the following:

701.1001(2)(a) (a) Compel the trustee to perform the trustee's duties.

701.1001(2)(b) (b) Enjoin the trustee from committing a breach of trust.

701.1001(2)(c) (c) Compel the trustee to redress a breach of trust by paying money, restoring property, or other means.

701.1001(2)(d) (d) Order a trustee to account.

701.1001(2)(e) (e) Appoint an additional trustee, a directing party, or a trust protector having the duties and authority ordered by the court, including, in the case of an additional trustee, the authority to take possession of the trust property and administer the trust.

701.1001(2)(f) (f) Suspend the trustee.

701.1001(2)(g) (g) Remove the trustee as provided in s. 701.0706.

701.1001(2)(h) (h) Reduce the compensation of or deny compensation to the trustee.

701.1001(2)(i) (i) Subject to s. 701.1012, void an act of the trustee, impose a lien or a constructive trust on trust property, or trace trust property wrongfully disposed of and order recovery of the property or its proceeds.

701.1001(2)(j) (j) Order any other appropriate relief, whether provided elsewhere in this chapter, available at common law, or under equity principles.

701.1001 History History: 2013 a. 92.



701.1002 Damages for breach of trust; liability of successor trustee.

701.1002  Damages for breach of trust; liability of successor trustee.

701.1002(1)(1) A trustee who commits a breach of trust is liable to an affected beneficiary for the greater of the following:

701.1002(1)(a) (a) The amount required to restore the value of the trust property and trust distributions to what they would have been had the breach not occurred.

701.1002(1)(b) (b) The profit the trustee made by reason of the breach.

701.1002(2) (2) Except as otherwise provided in this subsection, if more than one trustee is liable to a beneficiary for a breach of trust, a trustee is entitled to contribution from the other trustee or trustees. A trustee is not entitled to contribution if the trustee was substantially more at fault than another trustee or if the trustee committed the breach of trust in bad faith or with reckless indifference to the purposes of the trust or the interests of the beneficiary. A trustee who received a benefit from the breach of trust is not entitled to contribution from another trustee to the extent of the benefit received.

701.1002(3) (3) A successor trustee is not liable for the acts and omissions of a former trustee or for the acts or omissions of any directing party or trust protector that are taken before the appointment of the successor trustee.

701.1002 History History: 2013 a. 92.



701.1003 Damages in absence of breach.

701.1003  Damages in absence of breach. Absent a breach of trust, a trustee is not liable to a beneficiary for a loss or depreciation in the value of trust property or for not having made a profit.

701.1003 History History: 2013 a. 92.



701.1004 Attorney fees and costs.

701.1004  Attorney fees and costs.

701.1004(1) (1) In a judicial proceeding involving the administration of a trust, the court, as justice and equity may require, may award costs and expenses, including reasonable attorney fees, to any party, to be paid by another party or from the trust that is the subject of the controversy.

701.1004(2) (2) Subject to sub. (3), if a trustee, directing party, or trust protector defends or prosecutes any proceeding in good faith, whether successful or not, the trustee, directing party, or trust protector is entitled to receive from the trust the necessary expenses and disbursements, including reasonable attorney fees, incurred. This subsection does not preclude a court from ordering another party to reimburse the trust for these expenses and disbursements as provided in sub. (1).

701.1004(3) (3)

701.1004(3)(a)(a) A trustee may pay costs or attorney fees incurred in any proceeding from the trust property without the approval of any person and without court authorization, unless the court orders otherwise as provided in par. (c).

701.1004(3)(b) (b) If a claim or defense based upon a breach of trust is made against a trustee, directing party, or trust protector in a proceeding, the trustee shall provide notice to each qualified beneficiary, directing party, and trust protector of the trustee's intention to pay costs or attorney fees incurred in the proceeding from the trust prior to making payment. The notice shall inform each qualified beneficiary, directing party, and trust protector of the right to apply to the court for an order prohibiting the trustee from paying attorney fees or costs from trust property. If a trustee is served with a motion for an order prohibiting the trustee from paying from the trust attorney fees or costs in the proceeding and the trustee pays attorney fees or costs from the trust before an order is entered on the motion, the trustee, directing party, or trust protector and their respective attorneys who have been paid attorney fees or costs from trust property are subject to the remedies in pars. (c) and (d).

701.1004(3)(c) (c)

701.1004(3)(c)1.1. If a claim or defense based upon breach of trust is made against a trustee, directing party, or trust protector in a proceeding, a party may move the court for an order to prohibit the trustee from paying costs or attorney fees from trust property.

701.1004(3)(c)2. 2. Except as provided in subd. 3., if the moving party demonstrates to the court that there is a reasonable basis for the court to find that a breach of trust occurred, the court shall enter an order prohibiting the payment of further attorney fees and costs from trust property and shall order attorney fees or costs previously paid from trust property in such proceeding to be refunded, unless the court finds good cause to allow attorney fees and costs to be paid from the trust. A trustee, directing party, or trust protector may offer evidence to rebut the evidence submitted to the court by the moving party.

701.1004(3)(c)3. 3. The court may defer ruling on a motion to prohibit a trustee from paying costs or attorney fees from trust property until discovery is taken by the parties.

701.1004(3)(c)4. 4. An order entered under this paragraph does not limit a trustee's, directing party's, or trust protector's right to seek an order allowing the payment of some or all of the attorney fees or costs incurred in the proceeding from trust property, including any fees required to be refunded, after the claim or defense is finally determined by the court. If a claim or defense based upon a breach of trust is withdrawn, dismissed, or resolved without a determination by the court that the trustee committed a breach of trust, after the entry of an order prohibiting payment of attorney fees and costs pursuant to this paragraph, the trustee may pay costs or attorney fees incurred in the proceeding from the trust property without further court authorization.

701.1004(3)(d) (d) If the court orders a refund under par. (c), the court may enter sanctions as are appropriate if a refund is not made as directed by the court, including striking defenses or pleadings filed by the trustee, directing party, or trust protector. Nothing in this paragraph limits other remedies and sanctions the court may employ for the failure to refund the trust in a timely manner.

701.1004(3)(e) (e) Subject to s. 701.1005, nothing in this subsection limits the power of the court to review fees and costs or the right of any interested persons to challenge fees and costs after payment, after an accounting, or after conclusion of the litigation.

701.1004(3)(f) (f) Notice under par. (b) is not required if the action or defense is later withdrawn or dismissed by the party that is alleging a breach of trust or resolved without a determination by the court that the trustee has not committed a breach of trust.

701.1004(4) (4) A provision of a trust instrument drafted or caused to be drafted by a trustee, directing party, or trust protector that modifies the application of this section in a manner favorable to the trustee, directing party, or trust protector and potentially detrimental to a beneficiary is invalid with respect to the trustee, directing party, or trust protector unless the trustee, directing party, or trust protector proves that the provision was fair under the circumstances existing at the time the trust instrument was signed and that the existence and contents of the provision were adequately communicated to the settlor.

701.1004 History History: 2013 a. 92.



701.1005 Limitation of action against trustee.

701.1005  Limitation of action against trustee.

701.1005(1) (1) A beneficiary may not commence a proceeding against a trustee for breach of trust more than one year after the date on which the beneficiary or a representative of the beneficiary was sent a report that adequately disclosed the existence of a potential claim for breach of trust.

701.1005(2) (2) A report adequately discloses the existence of a potential claim for breach of trust if it provides sufficient information so that the beneficiary or representative knows of the potential claim or should have inquired into its existence.

701.1005(3) (3) If sub. (1) does not apply, a proceeding by a beneficiary against a trustee for breach of trust must be commenced within 5 years after the first to occur of the following:

701.1005(3)(a) (a) The removal, resignation, or death of the trustee.

701.1005(3)(b) (b) The termination of the beneficiary's interest in the trust.

701.1005(3)(c) (c) The termination of the trust.

701.1005(4) (4) Subsections (1) and (3) do not apply to a claim for fraud. The time for asserting a claim for fraud is governed by applicable law.

701.1005 History History: 2013 a. 92.



701.1006 Reliance on trust instrument.

701.1006  Reliance on trust instrument. A trustee who acts in reasonable reliance on the terms of the trust as expressed in the trust instrument is not liable to a beneficiary for a breach of trust to the extent the breach resulted from the reliance.

701.1006 History History: 2013 a. 92.



701.1007 Event affecting administration or distribution.

701.1007  Event affecting administration or distribution. If the happening of an event, including marriage, divorce, performance of educational requirements, or death, affects the administration or distribution of a trust, a trustee who has exercised reasonable care to ascertain the happening of the event is not liable for a loss resulting from the trustee's lack of knowledge.

701.1007 History History: 2013 a. 92.



701.1008 Exculpation of trustee.

701.1008  Exculpation of trustee.

701.1008(1) (1) A term of a trust relieving a trustee of liability for breach of trust is unenforceable to the extent that it does any of the following:

701.1008(1)(a) (a) Relieves the trustee of liability for breach of trust committed in bad faith or with reckless indifference to the purposes of the trust or the interests of a beneficiary.

701.1008(1)(b) (b) Was inserted as the result of an abuse by the trustee of a fiduciary or confidential relationship with the settlor.

701.1008(2) (2) An exculpatory term drafted or caused to be drafted by the trustee is invalid as an abuse of a fiduciary or confidential relationship unless the trustee proves that the exculpatory term was fair under the circumstances existing at the time the trust instrument was signed and that the existence and contents of the exculpatory term were adequately communicated to the settlor.

701.1008 History History: 2013 a. 92.



701.1009 Beneficiary's consent, release, or ratification.

701.1009  Beneficiary's consent, release, or ratification. A trustee is not liable to a beneficiary for breach of trust if the beneficiary consented to the conduct constituting the breach, released the trustee from liability for the breach, or ratified the transaction constituting the breach, unless any of the following applies:

701.1009(1) (1) The consent, release, or ratification of the beneficiary was induced by improper conduct of the trustee.

701.1009(2) (2) At the time of the consent, release, or ratification, the beneficiary did not have knowledge of the beneficiary's rights or of the material facts relating to the breach.

701.1009 History History: 2013 a. 92.



701.1010 Limitation on personal liability of trustee.

701.1010  Limitation on personal liability of trustee.

701.1010(1)(1) Except as otherwise provided in the contract, a trustee is not personally liable on a contract properly entered into in the trustee's fiduciary capacity in the course of administering the trust if the trustee in the contract disclosed the fiduciary capacity.

701.1010(2) (2) A trustee is personally liable for torts committed in the course of administering a trust, or for obligations arising from ownership or control of trust property, including liability for violation of environmental law, only if the trustee is personally at fault.

701.1010 History History: 2013 a. 92.



701.1011 Interest as general partner.

701.1011  Interest as general partner.

701.1011(1) (1) Unless personal liability is imposed in the contract, a trustee who holds an interest as a general partner in a general or limited partnership is not personally liable on a contract entered into by the partnership after the trust's acquisition of the interest if the fiduciary capacity was disclosed in the contract.

701.1011(2) (2) A trustee who holds an interest as a general partner is not personally liable for torts committed by the partnership or for obligations arising from ownership or control of the interest unless the trustee is personally at fault.

701.1011(3) (3) If the trustee of a revocable trust holds an interest as a general partner, the settlor is personally liable for contracts and other obligations of the partnership as if the settlor were a general partner.

701.1011 History History: 2013 a. 92.



701.1012 Protection of person dealing with trustee.

701.1012  Protection of person dealing with trustee.

701.1012(1)(1) A person other than a beneficiary who in good faith assists a trustee, or who in good faith and for value deals with a trustee, without knowledge that the trustee is exceeding or improperly exercising the trustee's powers is protected from liability as if the trustee properly exercised the power.

701.1012(2) (2) A person other than a beneficiary who in good faith deals with a trustee is not required to inquire into the extent of the trustee's powers or the propriety of their exercise.

701.1012(3) (3) A person who in good faith delivers assets to a trustee does not need to ensure their proper application.

701.1012(4) (4) A person other than a beneficiary who in good faith assists a former trustee, or who in good faith and for value deals with a former trustee, without knowledge that the trusteeship has terminated is protected from liability as if the former trustee were still a trustee.

701.1012(5) (5) Comparable protective provisions of other laws relating to commercial transactions or transfer of securities by fiduciaries prevail over the protection provided by this section.

701.1012 History History: 2013 a. 92.



701.1013 Certification of trust.

701.1013  Certification of trust.

701.1013(1) (1) Instead of furnishing a copy of the trust instrument to a person other than a beneficiary, the trustee may furnish to the person a certification of trust containing the following information:

701.1013(1)(a) (a) That the trust exists and the date on which the trust instrument was executed.

701.1013(1)(b) (b) The identity of the settlor.

701.1013(1)(c) (c) The identity and address of the currently acting trustee.

701.1013(1)(d) (d) The powers of the trustee.

701.1013(1)(e) (e) The revocability or irrevocability of the trust and the identity of any person holding a power to revoke the trust.

701.1013(1)(f) (f) The authority of a cotrustee to sign or otherwise authenticate and whether all cotrustees or less than all cotrustees are required to sign or otherwise authenticate in order to exercise powers of the trustee.

701.1013(1)(g) (g) The manner in which title to trust property may be taken.

701.1013(2) (2) A certification of trust may be signed or otherwise authenticated by any trustee.

701.1013(3) (3) A trustee shall include in a certification of trust that the trust has not been revoked, modified, or amended in any manner that would cause the representations contained in the certification of trust to be incorrect.

701.1013(4) (4) A certification of trust does not need to contain the dispositive terms of a trust.

701.1013(5) (5) A recipient of a certification of trust may require the trustee to furnish copies of those excerpts from the original trust instrument and later amendments that designate the trustee and confer upon the trustee the power to act in the pending transaction.

701.1013(6) (6) A person who acts in reliance upon a certification of trust without knowledge that the representations contained therein are incorrect is not liable to any person for so acting and may assume without inquiry the existence of the facts contained in the certification. Knowledge of the terms of the trust may not be inferred solely from the fact that a copy of all or part of the trust instrument is held by the person relying upon the certification.

701.1013(7) (7) A person who in good faith enters into a transaction in reliance upon a certification of trust may enforce the transaction against the trust property as if the representations contained in the certification were correct.

701.1013(8) (8) A person making a demand for copies of the trust instrument or excerpts from the trust instrument, other than those excerpts described in sub. (5), in addition to a certification of trust is liable for costs, expenses, reasonable attorney fees and damages if the court determines that the person did not act in good faith in demanding the copies.

701.1013(9) (9) This section does not limit the right of a person to obtain a copy of the trust instrument in a judicial proceeding concerning the trust.

701.1013 History History: 2013 a. 92.



701.1101 Short title and scope.

701.1101  Short title and scope. This subchapter may be cited as the Wisconsin Uniform Principal and Income Act. Subject to s. 701.1206 (2) [s. 701.1205 (2)], this subchapter applies to a trust described in s. 701.0102 and an estate that is administered in this state.

701.1101 History History: 2013 a. 92.



701.1102 Definitions.

701.1102  Definitions. In this subchapter:

701.1102(1) (1) "Accounting period" means a calendar year, unless a fiduciary selects another 12-month period, and includes a portion of a calendar year or other 12-month period that begins when an income interest begins or that ends when an income interest ends.

701.1102(1g) (1g) "Asset" has the meaning given for property under s. 701.0103 (20).

701.1102(1m) (1m) Notwithstanding s. 701.0103 (3), "beneficiary" means a person who has a beneficial interest in a trust or an estate and includes, in the case of a decedent's estate, an heir, a legatee, and a devisee and, in the case of a trust, an income beneficiary and a remainder beneficiary.

701.1102(2) (2) "Fiduciary" means a personal representative or a trustee and includes an executor, administrator, successor personal representative, special administrator, and a person performing substantially the same function as any of those.

701.1102(3) (3) "Income" means money or property that a fiduciary receives as current return from a principal asset. "Income" includes a portion of receipts from a sale, exchange, or liquidation of a principal asset, to the extent provided in ss. 701.1115 to 701.1129.

701.1102(4) (4) "Income beneficiary" means a person to whom net income of a trust is or may be payable.

701.1102(5) (5) "Income interest" means the right of an income beneficiary to receive all or part of net income, whether the terms of the trust require it to be distributed or authorize it to be distributed in the trustee's discretion.

701.1102(6) (6) "Mandatory income interest" means the right of an income beneficiary to receive net income that the terms of the trust require the fiduciary to distribute.

701.1102(7) (7) "Net income" means the total receipts allocated to income during an accounting period, minus the disbursements made from income during the period, plus or minus transfers under this subchapter to or from income during the period.

701.1102(8) (8) "Principal" means property held in trust for distribution to a remainder beneficiary when the trust terminates or property held in trust in perpetuity.

701.1102(9) (9) "Remainder beneficiary" means a person who is a beneficiary under s. 701.0103 (21) (b).

701.1102 History History: 2013 a. 92 ss. 179, 180, 205 to 212, 214, 215.



701.1103 Fiduciary duties; general principles.

701.1103  Fiduciary duties; general principles.

701.1103(1) (1) In allocating receipts and disbursements to income or principal or between income and principal, and with respect to any matter within the scope of ss. 701.1110 to 701.1114, a fiduciary:

701.1103(1)(a) (a) Shall first administer a trust or estate in accordance with the terms of the trust or the will, even if there is a different provision in this subchapter.

701.1103(1)(b) (b) May administer a trust or estate by the exercise of a discretionary power of administration given to the fiduciary by the terms of the trust or the will, even if the exercise of the power produces a result different from a result required or permitted by this subchapter.

701.1103(1)(c) (c) Shall administer a trust or estate in accordance with this subchapter if the terms of the trust or the will do not contain a different provision or do not give the fiduciary a discretionary power of administration.

701.1103(1)(d) (d) Shall add a receipt or charge a disbursement to principal to the extent that the terms of the trust and this subchapter do not provide a rule for allocating the receipt or disbursement to principal or income or between principal and income.

701.1103(2) (2) In exercising the power to adjust under s. 701.1104 (1) or a discretionary power of administration regarding a matter within the scope of this subchapter, whether granted by the terms of a trust, a will, or this subchapter, a fiduciary shall administer a trust or estate impartially, based on what is fair and reasonable to all of the beneficiaries, except to the extent that the terms of the trust or the will clearly manifest an intention that the fiduciary shall or may favor one or more of the beneficiaries. A determination in accordance with this subchapter is presumed to be fair and reasonable to all of the beneficiaries.

701.1103 History History: 2013 a. 92 s. 217.



701.1104 Trustee's power to adjust.

701.1104  Trustee's power to adjust.

701.1104(1) (1) A trustee may adjust between principal and income to the extent the trustee considers necessary if the trustee invests and manages trust assets as a prudent investor, the terms of the trust describe the amount that may or must be distributed to a beneficiary by referring to the trust's income, and the trustee determines, after applying the rules in s. 701.1103 (1), that the trustee is unable to comply with s. 701.1103 (2).

701.1104(2) (2) In deciding whether and to what extent to exercise the power conferred by sub. (1), a trustee shall consider all factors relevant to the trust and its beneficiaries, including the following factors to the extent they are relevant:

701.1104(2)(a) (a) The nature, purpose, and expected duration of the trust.

701.1104(2)(b) (b) The intent of the settlor.

701.1104(2)(c) (c) The identity and circumstances of the beneficiaries.

701.1104(2)(d) (d) The needs for liquidity, regularity of income, and preservation and appreciation of capital.

701.1104(2)(e) (e) The assets held in the trust; the extent to which they consist of financial assets, interests in closely held enterprises, tangible and intangible personal property, or real property; the extent to which an asset is used by a beneficiary; and whether an asset was purchased by the trustee or received from the settlor.

701.1104(2)(f) (f) The net amount allocated to income under the other subsections of this section and the increase or decrease in the value of the principal assets, which the trustee may estimate in the case of assets for which market values are not readily available.

701.1104(2)(g) (g) Whether and to what extent the terms of the trust give the trustee the power to invade principal or accumulate income or prohibit the trustee from invading principal or accumulating income, and the extent to which the trustee has exercised a power from time to time to invade principal or accumulate income.

701.1104(2)(h) (h) The actual and anticipated effect of economic conditions on principal and income and effects of inflation and deflation.

701.1104(2)(i) (i) The anticipated tax consequences of an adjustment.

701.1104(3) (3) A trustee may not make an adjustment:

701.1104(3)(a) (a) If possessing or exercising the power to make an adjustment would disqualify an estate tax or gift tax marital or charitable deduction in whole or in part.

701.1104(3)(b) (b) That reduces the actuarial value of the income interest in a trust to which a person transfers property with the intent to qualify for a gift tax exclusion.

701.1104(3)(c) (c) That changes the amount payable to a beneficiary as a fixed annuity or a fixed fraction of the value of the trust assets.

701.1104(3)(d) (d) From any amount that is permanently set aside for charitable purposes under a will or the terms of a trust and for which an estate tax or gift tax charitable deduction has been taken unless both income and principal are so set aside.

701.1104(3)(e) (e) If possessing or exercising the power to make an adjustment causes an individual to be treated as the owner of all or part of the trust for income tax purposes, and the individual would not be treated as the owner if the trustee did not possess the power to make an adjustment.

701.1104(3)(f) (f) If possessing or exercising the power to make an adjustment causes all or part of the trust assets to be included for estate tax purposes in the estate of an individual and the assets would not be included in the estate of the individual if the trustee did not possess the power to make an adjustment.

701.1104(3)(g) (g) If the trustee is a beneficiary of the trust.

701.1104(3)(h) (h) If the trust has been converted under s. 701.1106 to a unitrust.

701.1104(3)(i) (i) If the trust is an express unitrust, as defined in s. 701.1107 (1).

701.1104(4) (4) If sub. (3) (e), (f), or (g) applies to a trustee and there is more than one trustee, a cotrustee to whom the provision does not apply may make the adjustment unless the terms of the trust do not permit the exercise of the power by that cotrustee.

701.1104(5) (5) A trustee may release the entire power conferred by sub. (1) or may release only the power to adjust from income to principal or the power to adjust from principal to income if the trustee is uncertain about whether possessing or exercising the power will cause a result described in sub. (3) (a) to (f) or if the trustee determines that possessing or exercising the power will or may deprive the trust of a tax benefit or impose a tax burden not described in sub. (3). The release may be permanent or for a specified period, including a period measured by the life of an individual.

701.1104(6) (6) Terms of a trust that limit the power of a trustee to make an adjustment between principal and income do not affect the application of this subsection unless it is clear from the terms of the trust that the terms are intended to deny the trustee the power of adjustment conferred by sub. (1).

701.1104 History History: 2013 a. 92 s. 218.



701.1105 Notice to beneficiaries of proposed action.

701.1105  Notice to beneficiaries of proposed action.

701.1105(1)(1) A trustee may, but is not required to, obtain approval of a proposed action under s. 701.1104 (1) by providing a written notice that complies with all of the following:

701.1105(1)(a) (a) Is given at least 30 days before the proposed effective date of the proposed action.

701.1105(1)(b) (b) Is given in the manner provided in ch. 879, except that notice by publication is not required.

701.1105(1)(c) (c) Is given to all qualified beneficiaries.

701.1105(1)(d) (d) States that it is given in accordance with this section and discloses the following information:

701.1105(1)(d)1. 1. The identification of the trustee.

701.1105(1)(d)2. 2. A description of the proposed action.

701.1105(1)(d)3. 3. The time within which a beneficiary may object to the proposed action, which shall be at least 30 days after the giving of the notice.

701.1105(1)(d)4. 4. The effective date of the proposed action if no objection is received from any beneficiary within the time specified in subd. 3.

701.1105(2) (2) If a trustee gives notice of a proposed action under this section, the trustee is not required to give notice to a qualified beneficiary who consents to the proposed action in writing at any time before or after the proposed action is taken.

701.1105(3) (3) A qualified beneficiary may object to the proposed action by giving a written objection to the trustee within the time specified in the notice under sub. (1) (d) 3.

701.1105(4) (4) A trustee may decide not to take a proposed action after the trustee receives a written objection to the proposed action or at any other time for any other reason. In that case, the trustee shall give written notice to the qualified beneficiaries of the decision not to take the proposed action.

701.1105(5) (5) If a trustee receives a written objection to a proposed action within the time specified in the notice under sub. (1) (d) 3., either the trustee or the qualified beneficiary making the written objection may petition the court to have the proposed action approved, modified, or prohibited. In the court proceeding, the qualified beneficiary objecting to the proposed action has the burden of proving that the proposed action should be modified or prohibited. A qualified beneficiary who did not make the written objection may oppose the proposed action in the court proceeding.

701.1105(6) (6) For purposes of this section, a proposed action under s. 701.1104 includes a course of action or a decision not to take action under s. 701.1104.

701.1105 History History: 2013 a. 92 ss. 219 to 223, 225 to 230.



701.1106 Conversion to unitrust.

701.1106  Conversion to unitrust.

701.1106(1) (1) Subject to sub. (4), a trust may be converted to a unitrust in any of the following ways:

701.1106(1)(a) (a) By the trustee, at his or her own discretion or at the request of a qualified beneficiary, if all of the following apply:

701.1106(1)(a)1. 1. The trustee determines that the conversion will enable the trustee to better carry out the purposes of the trust.

701.1106(1)(a)2. 2. The trustee provides notice in the same manner as provided in s. 701.1105 (1) of the trustee's intention to convert the trust to a unitrust, and the notice advises how the unitrust will operate, including the fixed percentage under sub. (3) (a) and any other initial determinations under sub. (3) (d) that the trustee intends to follow.

701.1106(1)(a)3. 3. Every qualified beneficiary consents to the conversion to a unitrust in a writing delivered to the trustee.

701.1106(1)(a)4. 4. The terms of the trust describe the amount that may or must be distributed by referring to the trust income.

701.1106(1)(b) (b) By a court on the petition of the trustee or a qualified beneficiary, if all of the following apply:

701.1106(1)(b)1. 1. The trustee or qualified beneficiary has provided notice under s. 701.1105 of the intention to request the court to convert the trust to a unitrust, and the notice advises how the unitrust will operate, including the fixed percentage under sub. (3) (a) and any other initial determinations under sub. (3) (d) that will be requested.

701.1106(1)(b)2. 2. The court determines that the conversion to a unitrust will enable the trustee to better carry out the purposes of the trust.

701.1106(2) (2) In deciding whether to convert the trust to a unitrust under sub. (1) (a) and in determining the fixed percentage under sub. (3) (b) 1., the trustee shall consider all relevant factors under s. 701.1104 (2) (a) to (i).

701.1106(3) (3)

701.1106(3)(a)(a) If a trust is converted to a unitrust under this section by the trustee or a court, notwithstanding s. 701.1103 (1) (a) and (d) and s. 701.1136 (4) the trustee shall make distributions in accordance with the trust instrument, except that any reference in the trust instrument to "income" means a fixed percentage of the net fair market value of the unitrust's assets, whether such assets otherwise would be considered income or principal under this subchapter, averaged over a preceding period determined by the trustee, which is at least 3 years but not more than 5 years, or the period since the original trust was created, whichever is less.

701.1106(3)(b) (b)

701.1106(3)(b)1.1. Subject to subd. 2., if the trust is converted to a unitrust under sub. (1) (a), the trustee shall determine the fixed percentage to be applied under par. (a), and the notice under sub. (1) (a) 2. must state the fixed percentage. If the trust is converted to a unitrust under sub. (1) (b), the court shall determine the fixed percentage to be applied under par. (a).

701.1106(3)(b)2. 2. Any fixed percentage under par. (a) that is determined by a trustee may not be less than 3 percent nor more than 5 percent.

701.1106(3)(c) (c) After a trust is converted to a unitrust, the trustee may, subject to the notice requirement under s. 701.1105 and with the consent of every qualified beneficiary, do any of the following:

701.1106(3)(c)1. 1. Convert the unitrust back to the original trust under the trust instrument.

701.1106(3)(c)2. 2. Change the fixed percentage under par. (a), subject to par. (b) 2.

701.1106(3)(d) (d) After a trust is converted to a unitrust, a trustee may determine or change any of the following:

701.1106(3)(d)1. 1. The frequency of distributions during the year.

701.1106(3)(d)2. 2. Standards for prorating a distribution for a short year in which a beneficiary's right to payments commences or ceases.

701.1106(3)(d)3. 3. The effect on the valuation of the unitrust's assets of other payments from, or contributions to, the unitrust.

701.1106(3)(d)4. 4. How, and how frequently, to value the unitrust's assets.

701.1106(3)(d)5. 5. The valuation dates to use.

701.1106(3)(d)6. 6. Whether to omit from the calculation of the value of the unitrust's assets unitrust property occupied by or in the possession of a beneficiary.

701.1106(3)(d)7. 7. The averaging under par. (a) to a different preceding period, which is at least 3 years but not more than 5 years.

701.1106(3)(d)8. 8. Any other matters necessary for the proper functioning of the unitrust.

701.1106(3)(e) (e) The trustee may not deduct from a unitrust distribution expenses that would be deducted from income if the trust were not a unitrust.

701.1106(3)(f) (f) Unless otherwise provided by the trust instrument, the unitrust distribution is considered to have been paid from the following sources in the order of priority:

701.1106(3)(f)1. 1. Net income, determined as if the trust were not a unitrust.

701.1106(3)(f)2. 2. Ordinary income for federal income tax purposes that is not net income under subd. 1.

701.1106(3)(f)3. 3. Net realized short-term capital gains for federal income tax purposes.

701.1106(3)(f)4. 4. Net realized long-term capital gain for federal income tax purposes.

701.1106(3)(f)5. 5. Principal.

701.1106(3)(g) (g) A court may, on the petition of the trustee or a qualified beneficiary, do any of the following:

701.1106(3)(g)1. 1. Change the fixed percentage that was determined under par. (b) by the trustee or by a prior court order.

701.1106(3)(g)2. 2. If necessary to preserve a tax benefit, provide for a distribution of net income, determined as if the trust were not a unitrust, that exceeds the unitrust distribution.

701.1106(3)(g)3. 3. Average the valuation of the unitrust's assets over a period other than that specified in par. (a).

701.1106(3)(g)4. 4. Require the unitrust to be converted back to the original trust under the creating instrument.

701.1106(3)(h) (h) Conversion to a unitrust under this section does not affect a provision in the trust instrument that directs or authorizes the trustee to distribute principal or that authorizes a beneficiary to withdraw a portion or all of the principal.

701.1106(4) (4)

701.1106(4)(a)(a) A trust may not be converted under this section to a unitrust if any of the following applies:

701.1106(4)(a)1. 1. The trust instrument specifically prohibits the conversion.

701.1106(4)(a)2. 2. Payment of the unitrust distribution will change the amount payable to a beneficiary as a fixed annuity or a fixed fraction of the value of the trust assets.

701.1106(4)(a)3. 3. The unitrust distribution will be made from any amount that is permanently set aside for charitable purposes under the creating instrument and for which an estate or gift tax charitable deduction has been taken, unless both income and principal are so set aside.

701.1106(4)(a)4. 4. Converting to a unitrust will cause an individual to be treated as the owner of all or part of the trust for income tax purposes and the individual would not be treated as the owner if the trust were not converted.

701.1106(4)(a)5. 5. Converting to a unitrust will cause all or a part of the trust assets to be subject to estate or gift tax with respect to an individual and the trust assets would not be subject to estate or gift tax with respect to the individual if the trust were not converted.

701.1106(4)(a)6. 6. Converting to a unitrust will result in the disallowance of an estate or gift tax marital deduction that would be allowed if the trust were not converted.

701.1106(4)(a)7. 7. A trustee is a beneficiary of the trust.

701.1106(4)(b) (b) Notwithstanding par. (a), if a trust may not be converted to a unitrust solely because par. (a) 7. applies to a trustee, a cotrustee, if any, to whom par. (a) 7. does not apply may convert the trust to a unitrust under sub. (1) (a), unless prohibited by the creating instrument, or a court may convert the trust to a unitrust under sub. (1) (b) on the petition of a trustee or qualified beneficiary.

701.1106(5) (5) A trustee may release the power conferred by sub. (1) (a) if the trustee is uncertain about whether possessing or exercising the power will cause a result described in sub. (4) (a) 2. to 6. or if the trustee determines that possessing or exercising the power will or may deprive the trust of a tax benefit or impose a tax burden not described in sub. (4) (a). The release may be permanent or for a specified period, including a period measured by the life of an individual.

701.1106(6) (6) Sections 701.0410 to 701.0418 do not apply to a conversion of a trust to a unitrust under this section.

701.1106 History History: 2013 a. 92 ss. 181, 231 to 235, 237 to 242.



701.1107 Express unitrusts.

701.1107  Express unitrusts.

701.1107(1)(1) In this section, "express unitrust" means any trust that by its trust instrument requires the distribution at least annually of a unitrust amount equal to a fixed percentage of the net fair market value of the trust's assets, valued at least annually, other than a trust solely for charitable purposes or a charitable split-interest trust under section 664 (d) or 170 (f) (2) (B) of the Internal Revenue Code.

701.1107(2) (2) The following apply to an express unitrust:

701.1107(2)(a) (a) To the extent not otherwise provided for in the trust instrument, the unitrust amount of not less than 3 percent nor more than 5 percent may be determined by reference to the net fair market value of the trust's assets averaged over a preceding period determined by the trustee, which is at least 3 years but not more than 5 years.

701.1107(2)(b) (b) Distribution of such a fixed percentage unitrust amount of not less than 3 percent nor more than 5 percent is a distribution of all of the income of the unitrust and is an income interest.

701.1107(2)(c) (c) Such a distribution of a fixed percentage of not less than 3 percent nor more than 5 percent is a reasonable apportionment of the total return of the trust.

701.1107(2)(d) (d) A trust that provides for a fixed annual percentage payout in excess of 5 percent per year of the net fair market value of the trust is considered to be a 5 percent express unitrust, paying out all of the income of the unitrust, and to have paid out principal of the trust to the extent that the fixed percentage payout exceeds 5 percent per year.

701.1107(2)(e) (e) The trust instrument may grant discretion to the trustee to adopt a consistent practice of treating capital gains as part of the unitrust distribution, to the extent that the unitrust distribution exceeds the income determined as if the trust were not a unitrust, or it may specify the ordering of such classes of income.

701.1107(2)(f) (f) Unless the terms of the trust specifically provide otherwise, a distribution of the unitrust amount is considered to have been made from the following sources in the following order of priority:

701.1107(2)(f)1. 1. Net income determined as if the trust were not a unitrust.

701.1107(2)(f)2. 2. Ordinary income for federal income tax purposes that is not net income under subd. 1.

701.1107(2)(f)3. 3. Net realized short-term capital gains for federal income tax purposes.

701.1107(2)(f)4. 4. Net realized long-term capital gains for federal income tax purposes.

701.1107(2)(f)5. 5. Principal.

701.1107(2)(g) (g) The trust instrument may provide that assets used by the trust beneficiary, such as a residence or tangible personal property, may be excluded from the net fair market value for computing the unitrust amount. Such use may be considered equivalent to the income or unitrust amount.

701.1107(2)(h) (h) In the absence of contrary provisions in the trust instrument of an express unitrust, the provisions of s. 701.1106 (3) (a), (d), and (e) apply.

701.1107 History History: 2013 a. 92 s. 243.



701.1108 Power to treat capital gains as part of a distribution.

701.1108  Power to treat capital gains as part of a distribution. Unless prohibited by the will or trust instrument, a fiduciary may cause gains from the sale or exchange of estate or trust property, as determined for federal income tax purposes, to be taxed for federal income tax purposes as part of a distribution of income that has been increased by an adjustment from principal to income under s. 701.1104, of a unitrust distribution, of a fixed annuity distribution, or of a principal distribution to a beneficiary.

701.1108 History History: 2013 a. 92 s. 244.



701.1109 Judicial review of discretionary power.

701.1109  Judicial review of discretionary power.

701.1109(1)(1) Nothing in this subchapter creates a duty to make an adjustment under s. 701.1104 or to convert a trust to a unitrust under s. 701.1106. Unless it determines that the decision to make an adjustment or to convert to a unitrust was an abuse of the fiduciary's discretion, a court may not grant relief from any decision a fiduciary makes regarding the exercise of a discretionary power conferred by s. 701.1104 or 701.1106.

701.1109(2) (2) An action taken under s. 701.1104 or 701.1106 is not an abuse of a fiduciary's discretion if the fiduciary gave written notice of the proposed action under s. 701.1105 and did not receive a timely written objection to the notice. It is not an abuse of discretion not to exercise the power to adjust under s. 701.1104 or to convert under s. 701.1106.

701.1109(3) (3) A fiduciary's decision is not an abuse of discretion merely because the court would have exercised the power in a different manner or would not have exercised the power.

701.1109(4) (4) If the court determines that a fiduciary has abused the fiduciary's discretion, the remedy shall be to restore the income and remainder beneficiaries to the positions that they would have occupied had the discretion not been abused, according to the following rules:

701.1109(4)(a) (a) To the extent that the abuse of discretion has resulted in no distribution to a beneficiary or in a distribution that is too small, the court shall order the fiduciary to distribute from the trust to the beneficiary an amount that the court determines will restore the beneficiary, in whole or in part, to the beneficiary's appropriate position.

701.1109(4)(b) (b) To the extent that the abuse of discretion has resulted in a distribution to a beneficiary that is too large, the court shall place the beneficiaries, the trust, or both, in whole or in part, in their appropriate positions by ordering the fiduciary to withhold an amount from one or more future distributions to the beneficiary who received the distribution that was too large or by ordering that beneficiary to return some or all of the distribution to the trust.

701.1109(4)(c) (c) To the extent that the court is unable, after applying pars. (a) and (b), to place the beneficiaries, the trust, or both in the positions that they would have occupied had the discretion not been abused, the court may order the fiduciary to pay an appropriate amount from its own funds to one or more of the beneficiaries, the trust, or both.

701.1109(5) (5) Upon petition by the fiduciary, the court having jurisdiction over a trust shall determine whether a proposed exercise or nonexercise by the fiduciary of a discretionary power conferred under this section will result in an abuse of the fiduciary's discretion. The petition must describe the proposed exercise or nonexercise of the power and contain sufficient information to inform the beneficiaries of the reasons for the proposal, the facts upon which the fiduciary relies, and an explanation of how the income and remainder beneficiaries will be affected by the proposed exercise or nonexercise of the power. A beneficiary who challenges the proposed exercise or nonexercise of the power has the burden of establishing that it will result in an abuse of discretion.

701.1109 History History: 2013 a. 92 ss. 245 to 250.



701.1110 Determination and distribution of net income.

701.1110  Determination and distribution of net income. In the case of an estate of a decedent or after an income interest in a trust ends, the following rules apply:

701.1110(1) (1) A fiduciary of an estate or of a terminating income interest shall determine the amount of net income and net principal receipts received from property specifically given to a beneficiary under the rules in ss. 701.1112 to 701.1135 that apply to trustees and the rules in sub. (5). The fiduciary shall distribute the net income and net principal receipts to the beneficiary who is to receive the specific property.

701.1110(2) (2) A fiduciary shall determine the remaining net income of a decedent's estate or a terminating income interest under the rules in ss. 701.1112 to 701.1135 that apply to trustees and by:

701.1110(2)(a) (a) Including in net income all income from property used to discharge liabilities.

701.1110(2)(b) (b) Paying from income or principal, in the fiduciary's discretion, fees of attorneys, accountants, and fiduciaries; court costs and other expenses of administration; and interest on death taxes, but the fiduciary may pay those expenses from income of property passing to a trust for which the fiduciary claims an estate tax marital or charitable deduction only to the extent that the payment of those expenses from income will not cause the reduction or loss of the deduction.

701.1110(2)(c) (c) Paying from principal all other disbursements made or incurred in connection with the settlement of a decedent's estate or the winding up of a terminating income interest, including debts, funeral expenses, disposition of remains, family allowances, and death taxes and related penalties that are apportioned to the estate or terminating income interest by the will, the terms of the trust, or applicable law.

701.1110(3) (3) A fiduciary shall distribute to a beneficiary, including a trustee, who receives a pecuniary amount not determined by a pecuniary formula related to a transfer tax interest at the legal rate set forth in s. 138.04 on any unpaid portion of the pecuniary amount for the period commencing one year after the decedent's death or after the income interest in the trust ends. The interest under this subsection shall be distributed from net income determined under sub. (2) or from principal to the extent that net income is insufficient. For purposes of this subsection, the deferred marital property elective share amount elected by a surviving spouse under s. 861.02 (1) is a bequest of a pecuniary amount not determined by a pecuniary formula related to a transfer tax.

701.1110(4) (4) A fiduciary shall distribute the net income remaining after distributions required under subs. (1) to (3) in the manner described in s. 701.1111 to all other beneficiaries, including a beneficiary who receives a pecuniary amount determined by a pecuniary formula related to a transfer tax.

701.1110(5) (5) A fiduciary may not reduce principal or income receipts from property described in sub. (1) because of a payment described in s. 701.1130 or 701.1131 to the extent that the will, the terms of the trust, or applicable law requires the fiduciary to make the payment from assets other than the property or to the extent that the fiduciary recovers or expects to recover the payment from a 3rd party. The net income and principal receipts from the property are determined by including all of the amounts the fiduciary receives or pays with respect to the property, whether those amounts accrued or became due before, on, or after the date of a decedent's death or an income interest's terminating event, and by making a reasonable provision for amounts that the fiduciary believes the estate or terminating income interest may become obligated to pay after the property is distributed.

701.1110 History History: 2013 a. 92 s. 251.



701.1111 Distribution to residuary and remainder beneficiaries.

701.1111  Distribution to residuary and remainder beneficiaries.

701.1111(1)(1) Each beneficiary described in s. 701.1110 (4) is entitled to receive a portion of the net income equal to the beneficiary's fractional interest in undistributed principal assets, using values as of the distribution date. If a fiduciary makes more than one distribution of assets to beneficiaries to whom this section applies, each beneficiary, including one who does not receive part of the distribution, is entitled, as of each distribution date, to the net income the fiduciary has received after the date of death or terminating event or earlier distribution date but has not distributed as of the current distribution date.

701.1111(2) (2) In determining a beneficiary's share of net income, the following rules apply:

701.1111(2)(a) (a) The beneficiary is entitled to receive a portion of the net income equal to the beneficiary's fractional interest in the undistributed principal assets immediately before the distribution date, including assets that later may be sold to meet principal obligations.

701.1111(2)(b) (b) The beneficiary's fractional interest in the undistributed principal assets must be calculated without regard to property specifically given to a beneficiary and property required to pay pecuniary amounts not determined by a pecuniary formula.

701.1111(2)(c) (c) The beneficiary's fractional interest in the undistributed principal assets must be calculated on the basis of the aggregate value of those assets as of the distribution date without reducing the value by any unpaid principal obligation.

701.1111(2)(d) (d) The distribution date for purposes of this section may be the date as of which the fiduciary calculates the value of the assets if that date is reasonably near the date on which assets are actually distributed.

701.1111(3) (3) If a fiduciary does not distribute all of the collected but undistributed net income to each person as of a distribution date, the fiduciary shall maintain appropriate records showing the interest of each beneficiary in that net income.

701.1111(4) (4) A trustee may apply the rules in this section, to the extent that the trustee considers it appropriate, to net gain or loss realized after the date of death or terminating event or earlier distribution date from the disposition of a principal asset if this section applies to the income from the asset.

701.1111 History History: 2013 a. 92 s. 252



701.1112 When right to income begins and ends.

701.1112  When right to income begins and ends.

701.1112(1)(1) An income beneficiary is entitled to net income from the date on which the income interest begins. An income interest begins on the date specified in the terms of the trust or, if no date is specified, on the date an asset becomes subject to a trust or successive income interest.

701.1112(2) (2) An asset becomes subject to a trust:

701.1112(2)(a) (a) On the date it is transferred to the trust in the case of an asset that is transferred to a trust during the transferor's life.

701.1112(2)(b) (b) On the date of a testator's death in the case of an asset that becomes subject to a trust by reason of a will, even if there is an intervening period of administration of the testator's estate.

701.1112(2)(c) (c) On the date of an individual's death in the case of an asset that a 3rd party transfers to a fiduciary because of the individual's death.

701.1112(3) (3) An asset becomes subject to a successive income interest on the day after the preceding income interest ends, as determined under sub. (4), even if there is an intervening period of administration to wind up the preceding income interest.

701.1112(4) (4) An income interest ends on the day before an income beneficiary dies or another terminating event occurs, or on the last day of a period during which there is no beneficiary to whom a trustee may distribute income.

701.1112 History History: 2013 a. 92 s. 253.



701.1113 Apportionment of receipts and disbursements when decedent dies or income interest begins.

701.1113  Apportionment of receipts and disbursements when decedent dies or income interest begins.

701.1113(1)(1) A trustee shall allocate to principal an income receipt or disbursement other than one to which s. 701.1110 (1) applies if its due date occurs before a decedent dies in the case of an estate or before an income interest begins in the case of a trust or successive income interest.

701.1113(2) (2) A trustee shall allocate to income an income receipt or disbursement if its due date occurs on or after the date on which a decedent dies or an income interest begins and it is a periodic due date. An income receipt or disbursement must be treated as accruing from day to day if its due date is not periodic or it has no due date. The portion of the receipt or disbursement accruing before the date of death or an income interest begins must be allocated to principal and the balance must be allocated to income.

701.1113(3) (3) An item of income or an obligation is due on the date the payer is required to make a payment. If a payment date is not stated, there is no due date for the purposes of this section. Distributions to shareholders or other owners from an entity, as defined in s. 701.1115, are due on the date fixed by the entity for determining who is entitled to receive the distribution or, if no date is fixed, on the declaration date for the distribution. A due date is periodic for receipts or disbursements that must be paid at regular intervals under a lease or an obligation to pay interest or if an entity customarily makes distributions at regular intervals.

701.1113 History History: 2013 a. 92 s. 254.



701.1114 Apportionment when income interest ends.

701.1114  Apportionment when income interest ends.

701.1114(1)(1) In this section, "undistributed income" means net income received before the date on which an income interest ends. "Undistributed income" does not include an item of income or expense that is due or accrued or net income that has been added or is required to be added to principal under the terms of the trust.

701.1114(2) (2) When a mandatory income interest ends, the trustee shall pay to a mandatory income beneficiary who survives that date, or to the estate of a deceased mandatory income beneficiary whose death causes the interest to end, the beneficiary's share of the undistributed income that is not disposed of under the terms of the trust unless the beneficiary has an unqualified power to revoke more than 5 percent of the trust immediately before the income interest ends. In the latter case, the undistributed income from the portion of the trust that may be revoked must be added to principal.

701.1114(3) (3) When a trustee's obligation to pay a fixed annuity or a fixed fraction of the value of the trust's assets ends, the trustee shall prorate the final payment if and to the extent required by applicable law to accomplish a purpose of the trust or its settlor relating to income, gift, estate, or other tax requirements.

701.1114 History History: 2013 a. 92 s. 255; s. 13.92 (1) (bm) 2.



701.1115 Character of receipts.

701.1115  Character of receipts.

701.1115(1) (1) In this section, "entity" means a corporation, partnership, limited liability company, regulated investment company, real estate investment trust, common trust fund, or any other organization in which a trustee has an interest other than a trust or estate to which s. 701.1116 applies, a business or activity to which s. 701.1117 applies, or an asset-backed security to which s. 701.1129 applies.

701.1115(2) (2) Except as otherwise provided in this section, a trustee shall allocate to income money received from an entity.

701.1115(3) (3) A trustee shall allocate the following receipts from an entity to principal:

701.1115(3)(a) (a) Property other than money.

701.1115(3)(b) (b) Money received in one distribution or a series of related distributions in exchange for part or all of a trust's interest in the entity.

701.1115(3)(c) (c) Money received in total or partial liquidation of the entity.

701.1115(3)(d) (d) Money received from an entity that is a regulated investment company or a real estate investment trust if the money distributed is a capital gain dividend for federal income tax purposes.

701.1115(4) (4) Money is received in partial liquidation:

701.1115(4)(a) (a) To the extent that the entity, at or near the time of a distribution, indicates that it is a distribution in partial liquidation.

701.1115(4)(b) (b) If the total amount of money and property distributed in a distribution or series of related distributions is greater than 20 percent of the entity's gross assets, as shown by the entity's year-end financial statements immediately preceding the initial receipt.

701.1115(5) (5) Money is not received in partial liquidation, nor may it be taken into account under sub. (4) (b), to the extent that it does not exceed the amount of income tax that a trustee or beneficiary must pay on taxable income of the entity that distributes the money.

701.1115(6) (6) A trustee may rely upon a statement made by an entity about the source or character of a distribution if the statement is made at or near the time of distribution by the entity's board of directors or other person or group of persons authorized to exercise powers to pay money or transfer property comparable to those of a corporation's board of directors.

701.1115 History History: 2013 a. 92 s. 256.



701.1116 Distribution from trust or estate.

701.1116  Distribution from trust or estate. A trustee shall allocate to income an amount received as a distribution of income from a trust or an estate in which the trust has an interest other than a purchased interest, and shall allocate to principal an amount received as a distribution of principal from such a trust or estate. If a trustee purchases an interest in a trust that is an investment entity, or a decedent or donor transfers an interest in such a trust to a trustee, s. 701.1115 or 701.1129 applies to a receipt from the trust.

701.1116 History History: 2013 a. 92 s. 257.



701.1117 Business and other activities conducted by trustee.

701.1117  Business and other activities conducted by trustee.

701.1117(1)(1) If a trustee who conducts a business or other activity determines that it is in the best interest of all the beneficiaries to account separately for the business or activity instead of accounting for it as part of the trust's general accounting records, the trustee may maintain separate accounting records for its transactions, whether or not its assets are segregated from other trust assets.

701.1117(2) (2) A trustee who accounts separately for a business or other activity may determine the extent to which its net cash receipts must be retained for working capital, the acquisition or replacement of fixed assets, and other reasonably foreseeable needs of the business or activity and the extent to which the remaining net cash receipts are accounted for as principal or income in the trust's general accounting records. If a trustee sells assets of the business or other activity, other than in the ordinary course of the business or activity, the trustee shall account for the net amount received as principal in the trust's general accounting records to the extent the trustee determines that the amount received is no longer required in the conduct of the business.

701.1117(3) (3) Activities for which a trustee may maintain separate accounting records include:

701.1117(3)(a) (a) Retail, manufacturing, service, and other traditional business activities.

701.1117(3)(b) (b) Farming.

701.1117(3)(c) (c) Raising and selling livestock and other animals.

701.1117(3)(d) (d) Management of rental properties.

701.1117(3)(e) (e) Extraction of minerals and other natural resources.

701.1117(3)(f) (f) Timber operations.

701.1117(3)(g) (g) Activities to which s. 701.1128 applies.

701.1117 History History: 2013 a. 92 s. 258.



701.1118 Principal receipts.

701.1118  Principal receipts. A trustee shall allocate to principal:

701.1118(1) (1) To the extent not allocated to income under this subchapter, assets received from a transferor during the transferor's lifetime, a decedent's estate, a trust with a terminating income interest, or a payer under a contract naming the trust or its trustee as beneficiary.

701.1118(2) (2) Money or other property received from the sale, exchange, liquidation, or change in form of a principal asset, including realized profit, subject to ss. 701.1115 to 701.1129.

701.1118(3) (3) Amounts recovered from 3rd parties to reimburse the trust because of disbursements described in s. 701.1131 (1) (g) or for other reasons to the extent not based on the loss of income.

701.1118(4) (4) Proceeds of property taken by eminent domain, but a separate award made for the loss of income with respect to an accounting period during which a current income beneficiary had a mandatory income interest is income.

701.1118(5) (5) Net income received in an accounting period during which there is no beneficiary to whom a trustee may or must distribute income.

701.1118(6) (6) Other receipts as provided in ss. 701.1122 to 701.1129.

701.1118 History History: 2013 a. 92 s. 259.



701.1119 Rental property.

701.1119  Rental property. To the extent that a trustee accounts for receipts from rental property in accordance with this section, the trustee shall allocate to income an amount received as rent of real or personal property, including an amount received for cancellation or renewal of a lease. An amount received as a refundable deposit, including a security deposit or a deposit that is to be applied as rent for future periods, must be added to principal and held subject to the terms of the lease and is not available for distribution to a beneficiary until the trustee's contractual obligations have been satisfied with respect to that amount.

701.1119 History History: 2013 a. 92 s. 260.



701.1120 Obligation to pay money.

701.1120  Obligation to pay money.

701.1120(1) (1) An amount received as interest, whether determined at a fixed, variable, or floating rate, on an obligation to pay money to the trustee, including an amount received as consideration for prepaying principal, must be allocated to income without any provision for amortization of premium.

701.1120(2) (2) A trustee shall allocate to principal an amount received from the sale, redemption, or other disposition of an obligation to pay money to the trustee more than one year after it is purchased or acquired by the trustee, including an obligation whose purchase price or value when it is acquired is less than its value at maturity. If the obligation matures within one year after the trustee purchases or acquires it, an amount received in excess of its purchase price or its value when the trust acquires it must be allocated to income.

701.1120(3) (3) This section does not apply to an obligation to which s. 701.1123, 701.1124, 701.1125, 701.1126, 701.1128, or 701.1129 applies.

701.1120 History History: 2013 a. 92 s. 261.



701.1121 Insurance policies and similar contracts.

701.1121  Insurance policies and similar contracts.

701.1121(1)(1) Except as provided in sub. (2), a trustee shall allocate to principal the proceeds of a life insurance policy or other contract in which the trust or its trustee is named as beneficiary, including a contract that insures the trust or its trustee against loss for damage to, destruction of, or loss of title to, a trust asset. The trustee shall allocate dividends on an insurance policy to income if the premiums on the policy are paid from income, and to principal if the premiums are paid from principal.

701.1121(2) (2) A trustee shall allocate to income proceeds of a contract that insures the trustee against loss of occupancy or other use by an income beneficiary, loss of income, or, subject to s. 701.1117, loss of profits from a business.

701.1121(3) (3) This section does not apply to a contract to which s. 701.1123 applies.

701.1121 History History: 2013 a. 92 s. 262.



701.1122 Insubstantial allocations not required.

701.1122  Insubstantial allocations not required. If a trustee determines that an allocation between principal and income required by s. 701.1120 (2), 701.1123, 701.1124, 701.1125, 701.1126, or 701.1129 is insubstantial, the trustee may allocate the entire amount to principal unless one of the circumstances described in s. 701.1104 (3) applies to the allocation. This power may be exercised by a cotrustee in the circumstances described in s. 701.1104 (4) and may be released for the reasons and in the manner described in s. 701.1104 (5). An allocation is presumed to be insubstantial if:

701.1122(1) (1) The amount of the allocation would increase or decrease net income in an accounting period, as determined before the allocation, by less than 10 percent.

701.1122(2) (2) The value of the asset producing the receipt for which the allocation would be made is less than 10 percent of the total value of the trust's assets at the beginning of the accounting period.

701.1122 History History: 2013 a. 92 s. 263.



701.1123 Deferred compensation, annuities, and similar payments.

701.1123  Deferred compensation, annuities, and similar payments.

701.1123(1)(1) In this section:

701.1123(1)(a) (a) "Marital deduction trust" means a trust for which an election to qualify for a marital deduction under section 2056 (b) (7), 2056A (a) (3), or 2523 (f) of the Internal Revenue Code has been made or a trust that qualified for the marital deduction under other provisions of section 2056 or 2523 of the Internal Revenue Code.

701.1123(1)(b) (b) "Payment" means an amount of money or property received by a trustee that is any of the following:

701.1123(1)(b)1. 1. Part of a series, or eligible to be part of a series, of distributions payable over a fixed number of years or during the life of one or more individuals because of services rendered or property transferred to the payer in exchange for the future distributions.

701.1123(1)(b)2. 2. Distributed from a plan, regardless of the reason for the distribution.

701.1123(1)(c) (c) "Plan" means a contractual, custodial, trust, or other arrangement that provides for distributions to a trust. "Plan" includes a private or commercial annuity, an individual retirement account, a Roth individual retirement account, a qualified retirement plan such as a pension, profit-sharing, stock-bonus, or stock-ownership plan, or any nonqualified deferred compensation plan.

701.1123(1)(d) (d) "Plan income" means any of the following:

701.1123(1)(d)1. 1. With respect to payments received from a plan that maintains separate accounts for its participants or account holders, either the amount of the separate account held for the benefit of the trust that, if the separate account were a trust, would be allocated to income for that accounting period, or 4 percent of the value of the plan account on the first day of the accounting period. The trustee shall choose the method of determining "plan income" under this subdivision, and may change the method of determining "plan income" under this subdivision for any subsequent accounting period.

701.1123(1)(d)2. 2. With respect to payments received from a plan that does not maintain separate accounts for its participants or account holders, 4 percent of the total present value of the trust's interest in the plan as of the first day of the accounting period, based on reasonable actuarial assumptions as determined by the trustee.

701.1123(1)(e) (e) "Separate account" means an account established or maintained under a plan under which income, gains, and losses, whether or not realized, from assets allocated to the account, are credited to or charged against the account without regard to other income, gains, or losses of the plan.

701.1123(2) (2) To the extent that a payment is characterized as interest, a dividend, or a payment made in lieu of interest or a dividend, a trustee shall allocate the payment to income. The trustee shall allocate to principal the balance of the payment and any other payment received in the same accounting period that is not characterized as interest, a dividend, or a payment in lieu of interest or a dividend.

701.1123(3) (3) For each accounting period of a trust in which the trust receives a payment but no part of any payment is allocated to income under sub. (2), the trustee shall allocate to income that portion of the aggregate value of all payments received by the trustee in that accounting period that is equal to the amount of plan income that is attributable to the trust's interest in the plan from which payment is received for that accounting period. The trustee shall allocate the balance of any payments to principal.

701.1123(4) (4)

701.1123(4)(a)(a) Notwithstanding sub. (3), a trustee of a marital deduction trust shall determine plan income for an accounting period as if the plan were a trust subject to this subchapter. If the trustee of a marital deduction trust cannot determine the plan income, the plan income is 4 percent of the total present value of the trust's income in the plan on the first day of the accounting period, based on reasonable actuarial assumptions as determined by the trustee of the marital deduction trust.

701.1123(4)(b) (b) Notwithstanding subs. (2) and (3), a trustee of a marital deduction trust shall allocate a payment from a plan to income to the extent of the plan income and distribute that amount to the surviving spouse. The trustee of the marital deduction trust shall allocate the balance of the payment to principal. Upon the request of the surviving spouse, the trustee of a marital deduction trust shall allocate principal to income to the extent the plan income exceeds payments made from the plan to the trust during the accounting period.

701.1123(4)(c) (c) Upon the request of the surviving spouse of the settlor, a trustee of a marital deduction trust shall demand that a person administering a plan distribute the plan income to the trust.

701.1123(5) (5) If, to obtain an estate or gift tax marital deduction for an interest in a trust, a trustee must allocate more of a payment to income than provided for by this section, the trustee shall allocate to income the additional amount necessary to obtain the marital deduction.

701.1123(6) (6) This section does not apply to a payment to which s. 701.1124 applies.

701.1123 History History: 2013 a. 92 ss. 182, 183, 264, 266 to 270.



701.1124 Liquidating asset.

701.1124  Liquidating asset.

701.1124(1)(1) In this section, "liquidating asset" means an asset whose value will diminish or terminate because the asset is expected to produce receipts for a period of limited duration. The term includes a leasehold, patent, copyright, royalty right, and right to receive payments during a period of more than one year under an arrangement that does not provide for the payment of interest on the unpaid balance. The term does not include a payment subject to s. 701.1123, resources subject to s. 701.1125, timber subject to s. 701.1126, an activity subject to s. 701.1128, an asset subject to s. 701.1129, or any asset for which the trustee establishes a reserve for depreciation under s. 701.1132.

701.1124(2) (2) A trustee shall allocate to income 10 percent of the receipts from a liquidating asset and the balance to principal.

701.1124 History History: 2013 a. 92 s. 271.



701.1125 Minerals, water, and other natural resources.

701.1125  Minerals, water, and other natural resources.

701.1125(1)(1) To the extent that a trustee accounts for receipts from an interest in minerals or other natural resources in accordance with this section, the trustee shall allocate them as follows:

701.1125(1)(a) (a) If received as nominal delay rental or nominal annual rent on a lease, a receipt must be allocated to income.

701.1125(1)(b) (b) If received from a production payment, a receipt must be allocated to income if and to the extent that the agreement creating the production payment provides a factor for interest or its equivalent. The balance must be allocated to principal.

701.1125(1)(c) (c) If an amount received as a royalty, shut-in-well payment, take-or-pay payment, bonus, or delay rental is more than nominal, 90 percent must be allocated to principal and the balance to income.

701.1125(1)(d) (d) If an amount is received from a working interest or any other interest not provided for in par. (a), (b), or (c), 90 percent of the net amount received must be allocated to principal and the balance to income.

701.1125(2) (2) An amount received on account of an interest in water that is renewable must be allocated to income. If the water is not renewable, 90 percent of the amount must be allocated to principal and the balance to income.

701.1125(3) (3) This section applies whether or not a decedent or donor was extracting minerals, water, or other natural resources before the interest became subject to the trust.

701.1125(4) (4) If a trust owns an interest in minerals, water, or other natural resources on May 17, 2005, the trustee may allocate receipts from the interest as provided in this section or in the manner used by the trustee before May 17, 2005. If the trust acquires an interest in minerals, water, or other natural resources after May 17, 2005, the trustee shall allocate receipts from the interest as provided in this section.

701.1125 History History: 2013 a. 92 s. 272.



701.1126 Timber.

701.1126  Timber.

701.1126(1)(1) To the extent that a trustee accounts for receipts from the sale of timber and related products in accordance with this section, the trustee shall allocate the net receipts:

701.1126(1)(a) (a) To income to the extent that the amount of timber removed from the land does not exceed the rate of growth of the timber during the accounting periods in which a beneficiary has a mandatory income interest.

701.1126(1)(b) (b) To principal to the extent that the amount of timber removed from the land exceeds the rate of growth of the timber or the net receipts are from the sale of standing timber.

701.1126(1)(c) (c) To income or principal or between income and principal if the net receipts are from the lease of timberland or from a contract to cut timber from land owned by a trust, by determining the amount of timber removed from the land under the lease or contract and applying the rules in pars. (a) and (b).

701.1126(1)(d) (d) To principal to the extent that advance payments, bonuses, and other payments are not allocated under par. (a), (b), or (c).

701.1126(2) (2) In determining net receipts to be allocated under sub. (1), a trustee shall deduct and transfer to principal a reasonable amount for depletion.

701.1126(3) (3) This section applies whether or not a decedent or transferor was harvesting timber from the property before it became subject to the trust.

701.1126(4) (4) If a trust owns an interest in timberland on May 17, 2005, the trustee may allocate net receipts from the sale of timber and related products as provided in this section or in the manner used by the trustee before May 17, 2005. If the trust acquires an interest in timberland after May 17, 2005, the trustee shall allocate net receipts from the sale of timber and related products as provided in this section.

701.1126 History History: 2013 a. 92 ss. 184, 274.



701.1127 Property not productive of income.

701.1127  Property not productive of income.

701.1127(1) (1) If a marital deduction is allowed for all or part of a trust whose assets consist substantially of property that does not provide the surviving spouse with sufficient income from or use of the trust assets, and if the amounts that the trustee transfers from principal to income under s. 701.1104 and distributes to the spouse from principal in accordance with the terms of the trust are insufficient to provide the spouse with the beneficial enjoyment required to obtain the marital deduction, the spouse may require the trustee to make property productive of income, convert property within a reasonable time, or exercise the power conferred by s. 701.1104 (1). The trustee may decide which action or combination of actions to take.

701.1127(2) (2) In cases not governed by sub. (1), proceeds from the sale or other disposition of an asset are principal without regard to the amount of income the asset produces during any accounting period.

701.1127 History History: 2013 a. 92 s. 275.



701.1128 Derivatives and options.

701.1128  Derivatives and options.

701.1128(1) (1) In this section, "derivative" means a contract or financial instrument or a combination of contracts and financial instruments that gives a trust the right or obligation to participate in some or all changes in the price of a tangible or intangible asset or group of assets, or changes in a rate, an index of prices or rates, or another market indicator for an asset or a group of assets.

701.1128(2) (2) To the extent that a trustee does not account under s. 701.1117 for transactions in derivatives, the trustee shall allocate to principal receipts from and disbursements made in connection with those transactions.

701.1128(3) (3) If a trustee grants an option to buy property from the trust, whether or not the trust owns the property when the option is granted, grants an option that permits another person to sell property to the trust, or acquires an option to buy property for the trust or an option to sell an asset owned by the trust, and the trustee or other owner of the asset is required to deliver the asset if the option is exercised, an amount received for granting the option must be allocated to principal. An amount paid to acquire the option must be paid from principal. A gain or loss realized upon the exercise of an option, including an option granted to a settlor of the trust for services rendered, must be allocated to principal.

701.1128 History History: 2013 a. 92 s. 276.



701.1129 Asset-backed securities.

701.1129  Asset-backed securities.

701.1129(1) (1) In this section, "asset-backed security" means an asset whose value is based upon the right it gives the owner to receive distributions from the proceeds of financial assets that provide collateral for the security. The term includes an asset that gives the owner the right to receive from the collateral financial assets only the interest or other current return or only the proceeds other than interest or current return. The term does not include an asset to which s. 701.1115 or 701.1123 applies.

701.1129(2) (2) If a trust receives a payment from interest or other current return and from other proceeds of the collateral financial assets, the trustee shall allocate to income the portion of the payment that the payer identifies as being from interest or other current return and shall allocate the balance of the payment to principal.

701.1129(3) (3) If a trust receives one or more payments in exchange for the trust's entire interest in an asset-backed security in one accounting period, the trustee shall allocate the payments to principal. If a payment is one of a series of payments that will result in the liquidation of the trust's interest in the security over more than one accounting period, the trustee shall allocate 10 percent of the payment to income and the balance to principal.

701.1129 History History: 2013 a. 92 s. 277.



701.1130 Disbursements from income.

701.1130  Disbursements from income. A trustee shall make the following disbursements from income to the extent that they are not disbursements specified in s. 701.1110 (2) (b) or (c):

701.1130(1) (1) One-half of the regular compensation of the trustee and of any person providing investment advisory or custodial services to the trustee.

701.1130(2) (2) One-half of all expenses for accountings, judicial proceedings, or other matters that involve both the income and remainder interests.

701.1130(3) (3) All of the other ordinary expenses incurred in connection with the administration, management, or preservation of trust property and the distribution of income, including interest, ordinary repairs, regularly recurring taxes assessed against principal, and expenses of a proceeding or other matter that concerns primarily the income interest.

701.1130(4) (4) Recurring premiums on insurance covering the loss of a principal asset or the loss of income from or use of the asset.

701.1130 History History: 2013 a. 92 s. 278.



701.1131 Disbursements from principal.

701.1131  Disbursements from principal.

701.1131(1) (1) A trustee shall make the following disbursements from principal:

701.1131(1)(a) (a) The remaining one-half of the disbursements described in s. 701.1130 (1) and (2).

701.1131(1)(b) (b) All of the trustee's compensation calculated on principal as a fee for acceptance, distribution, or termination, and disbursements made to prepare property for sale.

701.1131(1)(c) (c) Payments on the principal of a trust debt.

701.1131(1)(d) (d) Expenses of a proceeding that concerns primarily principal, including a proceeding to construe the trust or to protect the trust or its property.

701.1131(1)(e) (e) Premiums paid on a policy of insurance not described in s. 701.1130 (4) of which the trust is the owner and beneficiary.

701.1131(1)(f) (f) Estate, inheritance, and other transfer taxes, including penalties, apportioned to the trust.

701.1131(1)(g) (g) Disbursements related to environmental matters, including reclamation, assessing environmental conditions, remedying and removing environmental contamination, monitoring remedial activities and the release of substances, preventing future releases of substances, collecting amounts from persons liable or potentially liable for the costs of those activities, penalties imposed under environmental law and other payments made to comply with environmental law, statutory or common law claims by 3rd parties, and defending claims based on environmental matters.

701.1131(2) (2) If a principal asset is encumbered with an obligation that requires income from that asset to be paid directly to the creditor, the trustee shall transfer from principal to income an amount equal to the income paid to the creditor in reduction of the principal balance of the obligation.

701.1131 History History: 2013 a. 92 s. 279.



701.1132 Transfers from income to principal for depreciation.

701.1132  Transfers from income to principal for depreciation.

701.1132(1)(1) In this section, "depreciation" means a reduction in value due to wear, tear, decay, corrosion, or gradual obsolescence of a fixed asset having a useful life of more than one year.

701.1132(2) (2) A trustee may transfer to principal a reasonable amount of the net cash receipts from a principal asset that is subject to depreciation, but may not transfer any amount for depreciation:

701.1132(2)(a) (a) Of that portion of real property used or available for use by a beneficiary as a residence or of tangible personal property held or made available for the personal use or enjoyment of a beneficiary.

701.1132(2)(b) (b) During the administration of a decedent's estate.

701.1132(2)(c) (c) Under this section if the trustee is accounting under s. 701.1117 for the business or activity in which the asset is used.

701.1132(3) (3) An amount transferred to principal need not be held as a separate fund.

701.1132 History History: 2013 a. 92 s. 280.



701.1133 Transfers from income to reimburse principal.

701.1133  Transfers from income to reimburse principal.

701.1133(1)(1) If a trustee makes or expects to make a principal disbursement described in this section, the trustee may transfer an appropriate amount from income to principal in one or more accounting periods to reimburse principal or to provide a reserve for future principal disbursements.

701.1133(2) (2) Principal disbursements to which sub. (1) applies include the following, but only to the extent that the trustee has not been and does not expect to be reimbursed by a 3rd party:

701.1133(2)(a) (a) An amount chargeable to income but paid from principal because it is unusually large, including extraordinary repairs.

701.1133(2)(b) (b) A capital improvement to a principal asset, whether in the form of changes to an existing asset or the construction of a new asset, including special assessments.

701.1133(2)(c) (c) Disbursements made to prepare property for rental, including tenant allowances, leasehold improvements, and brokers' commissions.

701.1133(2)(d) (d) Periodic payments on an obligation secured by a principal asset to the extent that the amount transferred from income to principal for depreciation is less than the periodic payments.

701.1133(2)(e) (e) Disbursements described in s. 701.1131 (1) (g).

701.1133(3) (3) If the asset whose ownership gives rise to the disbursements becomes subject to a successive income interest after an income interest ends, a trustee may continue to transfer amounts from income to principal as provided in sub. (1).

701.1133 History History: 2013 a. 92 s. 281.



701.1134 Income taxes.

701.1134  Income taxes.

701.1134(1)(1) A tax required to be paid by a trustee based on receipts allocated to income must be paid from income.

701.1134(2) (2) A tax required to be paid by a trustee based on receipts allocated to principal must be paid from principal, even if the tax is called an income tax by the taxing authority.

701.1134(3) (3) A tax required to be paid by a trustee on the trust's share of an entity's taxable income must be paid as follows:

701.1134(3)(a) (a) From income to the extent that receipts from the entity are allocated only to income.

701.1134(3)(b) (b) From principal to the extent that receipts from the entity are allocated only to principal.

701.1134(3)(c) (c) Proportionately from principal and income to the extent that receipts from the entity are allocated to both income and principal.

701.1134(3)(d) (d) From principal to the extent that the tax exceeds the total receipts from the entity.

701.1134(4) (4) After applying subs. (1) to (3), the trustee shall adjust income or principal receipts to the extent that the trust's taxes are reduced because the trust receives a deduction for payments made to a beneficiary.

701.1134 History History: 2013 a. 92 ss. 185, 282 to 287.



701.1135 Adjustments between principal and income because of taxes.

701.1135  Adjustments between principal and income because of taxes.

701.1135(1)(1) A fiduciary may make adjustments between principal and income to offset the shifting of economic interests or tax benefits between income beneficiaries and remainder beneficiaries which arise from:

701.1135(1)(a) (a) Elections and decisions, other than those described in sub. (2), that the fiduciary makes from time to time regarding tax matters.

701.1135(1)(b) (b) An income tax or any other tax that is imposed upon the fiduciary or a beneficiary as a result of a transaction involving or a distribution from the estate or trust.

701.1135(1)(c) (c) The ownership by an estate or trust of an interest in an entity whose taxable income, whether or not distributed, is includable in the taxable income of the estate or trust or of a beneficiary.

701.1135(2) (2) If the amount of an estate tax marital deduction or charitable contribution deduction is reduced because a fiduciary deducts an amount paid from principal for income tax purposes instead of deducting it for estate tax purposes, and as a result estate taxes paid from principal are increased and income taxes paid by an estate, trust, or beneficiary are decreased, each estate, trust, or beneficiary that benefits from the decrease in income tax shall reimburse the principal from which the increase in estate tax is paid. The total reimbursement must equal the increase in the estate tax to the extent that the principal used to pay the increase would have qualified for a marital deduction or charitable contribution deduction but for the payment. The proportionate share of the reimbursement for each estate, trust, or beneficiary whose income taxes are reduced must be the same as its proportionate share of the total decrease in income tax. An estate or trust shall reimburse principal from income.

701.1135 History History: 2013 a. 92 s. 290.



701.1136 Income payments and accumulations.

701.1136  Income payments and accumulations.

701.1136(1)(1)  Distribution of income. Except as otherwise determined by the trustee or a court under s. 701.1106 with respect to unitrust distributions, if a beneficiary is entitled to receive income from a trust, but the trust instrument fails to specify how frequently it is to be paid, the trustee shall distribute at least annually the income to which such beneficiary is entitled.

701.1136(2) (2) Permitted accumulations. No provision directing or authorizing accumulation of income is invalid.

701.1136(3) (3) Charitable trust accumulations. A trust containing a direction or authorization to accumulate income from property devoted to a charitable purpose shall be subject to the general equitable supervision of the court with respect to any such accumulation of income, including its reasonableness, amount and duration.

701.1136(4) (4) Disposition of accumulated income. Income not required to be distributed by the trust instrument may, in the trustee's discretion, be held in reserve for future distribution as income or be added to principal subject to retransfer to income of the dollar amount originally transferred to principal. At the termination of the income interest, any undistributed income shall be distributed as principal.

701.1136 History History: 2005 a. 10; 2013 a. 92 s. 292; Stats. 2013 s. 701.1136.



701.1201 Private foundations.

701.1201  Private foundations.

701.1201(1)(1)

701.1201(1)(a)(a) In the administration of any trust that is a private foundation, as defined in section 509 of the Internal Revenue Code, a charitable trust, as described in section 4947 (a) (1) of the Internal Revenue Code, or a split-interest trust as described in section 4947 (a) (2) of the Internal Revenue Code, all of the following acts shall be prohibited:

701.1201(1)(a)1. 1. Engaging in any act of self-dealing, as defined in section 4941 (d) of the Internal Revenue Code, that would give rise to any liability for the tax imposed by section 4941 (a) of the Internal Revenue Code.

701.1201(1)(a)2. 2. Retaining any excess business holdings, as defined in section 4943 (c) of the Internal Revenue Code, that would give rise to any liability for the tax imposed by section 4943 (a) of the Internal Revenue Code.

701.1201(1)(a)3. 3. Making any investments that would jeopardize the carrying out of any of the exempt purposes of the trust, within the meaning of section 4944 of the Internal Revenue Code, so as to give rise to any liability for the tax imposed by section 4944 (a) of the Internal Revenue Code.

701.1201(1)(a)4. 4. Making any taxable expenditures, as defined in section 4945 (d) of the Internal Revenue Code, that would give rise to any liability for the tax imposed by section 4945 (a) of the Internal Revenue Code.

701.1201(1)(b) (b) This subsection does not apply either to those split-interest trusts or to amounts thereof that are not subject to the prohibitions applicable to private foundations by reason of the provisions of section 4947 of the Internal Revenue Code.

701.1201(2) (2) In the administration of any trust that is a private foundation, as defined in section 509 of the Internal Revenue Code, or that is a charitable trust, as described in section 4947 (a) (1) of the Internal Revenue Code, there shall be distributed, for the purposes specified in the trust instrument, for each taxable year, amounts at least sufficient to avoid liability for the tax imposed by section 4942 (a) of the Internal Revenue Code.

701.1201(3) (3) Subsections (1) and (2) do not apply to any trust to the extent that a court of competent jurisdiction determines that the application would be contrary to the terms of the trust and that the same may not properly be changed to conform to such subsections.

701.1201 History History: 1971 c. 66; 1991 a. 39; 2013 a. 92 ss. 174, 175; Stats. 2013 s. 701.1201.



701.1202 Electronic records and signatures.

701.1202  Electronic records and signatures. The provisions of this chapter governing the legal effect, validity, or enforceability of electronic records or signatures, and of contracts formed or performed with the use of such records or signatures conform to the requirements of section 102 of the federal Electronic Signatures in Global and National Commerce Act, 15 USC 7002, and supersede, modify, and limit the federal Electronic Signatures in Global and National Commerce Act, 15 USC 7001 to 7031.

701.1202 History History: 2013 a. 92.



701.1203 Uniformity of application and construction.

701.1203  Uniformity of application and construction. This chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.

701.1203 History History: 2013 a. 92.



701.1204 Applicability of general transfers at death provisions.

701.1204  Applicability of general transfers at death provisions. Chapter 854 applies to transfers at death under trust instruments.

701.1204 History History: 1997 a. 188; 2013 a. 92 s. 300; Stats. 2013 s. 701.1204.

701.1204 Annotation Wisconsin's New Probate Code. Erlanger. Wis. Law. Oct. 1998.



701.1205 Applicability.

701.1205  Applicability.

701.1205(1)(1) Except as otherwise provided in sub. (2) and ss. 701.0602, 701.0813, and 701.0903 (4), this chapter is applicable to a trust existing on July 1, 2014, as well as a trust created after such date, and shall govern trustees acting under such trusts. If application of any provision of this chapter to a trust in existence on July 1, 2014, is unconstitutional, it shall not affect application of the provision to a trust created after that date.

701.1205(2) (2) Subchapter XI of this chapter applies to a trust or decedent's estate existing on July 1, 2014, and to a trust or decedent's estate created or coming into existence after that date, except as otherwise expressly provided in subch. XI or by the decedent's will or the terms of the trust. With respect to a trust or decedent's estate existing on July 1, 2014, ss. 701.1110 to 701.1135 shall apply at the beginning of the trust's or estate's first accounting period, as defined in s. 701.1125 (2) (a) [s. 701.1102 (1)], that begins on or after July 1, 2014.

701.1205(3) (3)

701.1205(3)(a)(a) Except as provided in par. (b), this chapter applies to a judicial proceeding concerning a trust commenced before, on, or after July 1, 2014.

701.1205(3)(b) (b) If a court finds that application of a particular provision of this chapter to a judicial proceeding commenced before July 1, 2014, will substantially interfere with the effective conduct of the judicial proceedings or prejudice the rights of the parties, the particular provision of this chapter does not apply to that judicial proceeding and the court shall apply ch. 701, 2011 stats., as the court finds to be necessary to prevent interference with the effective conduct of the judicial proceeding and to avoid prejudicing the rights of the parties.

701.1205 History History: 1971 c. 66; 1977 c. 309; 2005 a. 10, 216; 2013 a. 92 ss. 191, 296 to 299; Stats. 2013 s. 701.1205.






702. Powers of appointment.

702.01 Definitions.

702.01  Definitions. As used in this chapter, unless the context indicates otherwise:

702.01(1) (1) "Creating instrument" means the will, trust agreement or other document which creates or reserves the power.

702.01(2) (2) "Donor" means the person who creates or reserves the power; "donee" means the person in whom the power is created or reserved; and "appointee" means the person to whom an interest is appointed.

702.01(3) (3) "General power" means a power exercisable in favor of the donee, the donee's estate, the donee's creditors or the creditors of the donee's estate, whether or not it is exercisable in favor of others. A power to appoint to any person or a power which is not expressly restricted as to appointees may be exercised in favor of the donee or the donee's creditors if exercisable during lifetime, and in favor of the donee's estate or the creditors of the donee's estate if exercisable by will.

702.01(4) (4) "Power" means a power of appointment over legal or equitable interests in real or personal property. A power of appointment is a power created or reserved by a person having property subject to his or her disposition which enables the donee of the power to designate, within such limits as may be prescribed, the transferees of the property or the shares or the interests in which it shall be received; it does not include a power of sale, a power of attorney, a power of revocation or a power exercisable by a trustee or other fiduciary in his or her fiduciary capacity.

702.01(5) (5) "Special power" means a power exercisable only in favor of one or more persons not including the donee, the donee's estate, the donee's creditors or the creditors of the donee's estate and, when exercisable in favor of a class, so limited in size by description of the class that in the event of nonexercise of the power a court can make distribution to persons within the class if the donor has failed to provide for this contingency.

702.01(6) (6) "Unclassified power" means a power which is neither a general power nor a special power as defined in this section.

702.01 History History: 1971 c. 66; 1983 a. 189; 1993 a. 486; 2013 a. 92.



702.02 Definitions.

702.02  Definitions. As used in this chapter, unless the context indicates otherwise:

702.02(1) (1) "Appointee" means the person to whom an interest is appointed.

702.02(2) (2) "Creating instrument" means the will, trust agreement, or other document which creates or reserves the power of appointment.

702.02(3) (3) "Donee" means the person in whom the power of appointment is created or reserved.

702.02(4) (4) "Donor" means the person who creates or reserves the power of appointment.

702.02(5) (5) "General power of appointment" means a power exercisable in favor of the donee, the donee's estate, the donee's creditors, or the creditors of the donee's estate, whether or not it is also exercisable in favor of others. A power to appoint to any person or a power of appointment that is not expressly restricted as to appointees may be exercised in favor of the donee or the donee's creditors if exercisable during lifetime, and in favor of the donee's estate or the creditors of the donee's estate if exercisable by will.

702.02(6) (6) "Power of appointment" means a power to appoint legal or equitable interests in real or personal property. A power of appointment is created or reserved by a person having property subject to his or her disposition which enables the donee of the power of appointment to designate, within such limits as may be prescribed, the transferees of the property or the shares or the interests in which it shall be received. A power of appointment does not include a power of sale, a power of attorney, a power of revocation, or a power exercisable by a trustee, a directing party, as defined in s. 701.0103 (7), another fiduciary in his or her fiduciary capacity, or a trust protector, as defined in s. 701.0103 (31).

702.02(7) (7) "Special power of appointment" means a power of appointment that is not a general power of appointment.

702.02 History History: 1971 c. 66; 1983 a. 189; 1993 a. 486; 2013 a. 92 ss. 302 to 310; Stats. 2013 s. 702.02.



702.03 Manifestation of intent to exercise a power of appointment.

702.03  Manifestation of intent to exercise a power of appointment.

702.03(1)(1) Unless the person who executed it had a contrary intention, if a creating instrument creates a power of appointment that expressly requires that the power of appointment be exercised by any type of reference to the power of appointment or its source, the donor's intention in requiring the reference is presumed to be to prevent an inadvertent exercise of the power of appointment. Extrinsic evidence, as defined in s. 854.01 (1), may be used to construe the intent.

702.03(2) (2) In the case of other powers of appointment, a creating instrument manifests an intent to exercise the power of appointment if the creating instrument purports to transfer an interest in the appointive property which the donee would have no power to transfer except by virtue of the power of appointment, even though the power of appointment is not recited or referred to in the creating instrument, or if the creating instrument either expressly or by necessary implication from its wording interpreted in light of the circumstances surrounding its drafting and execution manifests an intent to exercise the power of appointment. If there is a general power of appointment exercisable by will with no gift in default in the creating instrument, a residuary clause or other general language in the donee's will purporting to dispose of all of the donee's estate or property operates to exercise the power of appointment in favor of the donee's estate, but in all other cases such a clause or language does not in itself manifest an intent to exercise a power of appointment exercisable by will.

Effective date text 702.03 Manifestation of intent to exercise powers. (1) Unless the person who executed it had a contrary intention, if a governing instrument, as defined in s. 854.01 (2), or an inter vivos governing instrument, as defined in s. 700.27 (1) (c), creates a power of appointment that expressly requires that the power be exercised by any type of reference to the power or its source, the donor's intention in requiring the reference is presumed to be to prevent an inadvertent exercise of the power. Extrinsic evidence, as defined in s. 854.01 (1), may be used to construe the intent.

702.03 History History: 1997 a. 188; 2005 a. 216; 2013 a. 92.

702.03 Annotation Under the prior version of sub. (1) an executing instrument was required to contain both a specific reference to the power and expressly manifest an intent to exercise the power or transfer property. The current version recognizes that a specific power of appointment requirement creates a presumption that the specific reference was intended to prevent inadvertent exercise. This presumption can be overcome if it can be demonstrated that the donee had knowledge of and intended to exercise the power. Czaplewski v. Shepherd, 2012 WI App 116, 344 Wis. 2d 440, 823 N.W.2d 523, 11-2521.



702.05 Exercise of a power of appointment.

702.05  Exercise of a power of appointment.

702.05(1) (1)  Capacity to exercise a power of appointment. A power of appointment can be exercised only by a person who would have the capacity to transfer the property covered by the power of appointment.

Effective date text 702.05 Exercise of powers. (1) Capacity to exercise power. A power can be exercised only by a person who would have the capacity to transfer the property covered by the power.

702.05(2) (2) Kind of instrument and formalities of execution. A donee can exercise a power of appointment only by an instrument which meets the intent of the donor as to kind of instrument and formalities of execution. If the power of appointment is exercisable by will, this means a will executed with the formalities necessary for a valid will. A written instrument signed by the donee is sufficient if the donor fails to require any additional formalities or fails to indicate a will, but if the power of appointment is to appoint interests in land, it can be exercised only by an instrument executed with sufficient formalities for that purpose.

702.05(3) (3) Consent of 3rd persons. When the consent of the donor or of any other person is required by the donor for the exercise of a power of appointment, such consent must be expressed in the creating instrument exercising the power of appointment or in a separate written instrument, signed in either case by the persons whose consent is required. If any person whose consent is required dies or becomes legally incapable of consenting, the power of appointment may be exercised by the donee without the consent of that person unless the donor has manifested a contrary intent in the creating instrument.

702.05(4) (4) Power of appointment vested in 2 or more donees. Unless the donor manifests a contrary intent, when a power of appointment is vested in 2 or more persons, all must unite in its exercise, but if one or more of the donees dies, becomes incapable of exercising the power of appointment, or renounces, releases, or disclaims the power of appointment, the power of appointment may be exercised by the others.

702.05(5) (5) Presumption of nonexercise of a power of appointment. A personal representative, trustee, or other fiduciary who holds property subject to a power of appointment may administer that property as if the power of appointment was not exercised if the personal representative, trustee, or other fiduciary has no notice of the existence of any of the following within 6 months after the death of the donee of the power of appointment:

702.05(5)(a) (a) A document purporting to be a will of the donee of the power of appointment if the power of appointment is exercisable by a will.

702.05(5)(b) (b) Some other documentation of the donee purporting to exercise the power of appointment if the power of appointment is exercisable other than by a will.

702.05 History History: 1971 c. 66; 1977 c. 309; 2005 a. 253; 2013 a. 92.

702.05 Annotation A warranty deed grants a present fee simple interest. A purported reservation of a power of appointment in a warranty deed is ineffective. Powers may be reserved and a lesser interests granted, but not by warranty deed. Lucareli v. Lucareli, 2000 WI App 133, 237 Wis. 2d 487, 614 N.W.2d 60, 99-1679.



702.07 Power of appointment to be construed as exclusive.

702.07  Power of appointment to be construed as exclusive. The donee of any power of appointment may appoint the whole or any part of the appointive assets to any one or more of the permissible appointees and exclude others, except to the extent that the donor specifies either a minimum share or amount to be appointed to each permissible appointee or to designated appointees, or a maximum share or amount appointable to any one or more appointees.

Effective date text 702.07 Powers to be construed as exclusive. The donee of any power may appoint the whole or any part of the appointive assets to any one or more of the permissible appointees and exclude others, except to the extent that the donor specifies either a minimum share or amount to be appointed to each permissible appointee or to designated appointees, or a maximum share or amount appointable to any one or more appointees.

702.07 History History: 2013 a. 92.



702.08 Disclaimer of a power of appointment.

702.08  Disclaimer of a power of appointment. The donee of any power of appointment may disclaim all or part of the power of appointment as provided under s. 700.27 or 854.13.

Effective date text 702.08 Disclaimer of powers. The donee of any power may disclaim all or part of the power as provided under s. 700.27 or 854.13.

702.08 History History: 1977 c. 309; 1997 a. 188; 2005 a. 216; 2013 a. 92.



702.09 Release of a power of appointment.

702.09  Release of a power of appointment.

702.09(1) (1) Unless the creating instrument expressly provides that the power of appointment cannot be released or expressly restricts the time, manner, or scope of release, the donee of any power of appointment may do any of the following:

702.09(1)(a) (a) At any time completely release the donee's power of appointment.

702.09(1)(b) (b) At any time or times release the donee's power of appointment in any one or more of the following respects:

702.09(1)(b)1. 1. As to the whole or any part of the property which is subject thereto.

702.09(1)(b)2. 2. As to any one or more persons or objects, or classes of persons or objects, in whose favor such power of appointment is exercisable.

702.09(1)(b)3. 3. So as to limit in any other respect the extent to or manner in which the power of appointment may be exercised.

Effective date text 702.09 Release of powers. (1) Except as the creating instrument expressly provides that the power cannot be released or expressly restricts the time, manner or scope of release, the donee of any power may:

Effective date text (a) At any time completely release the donee's power;

Effective date text (b) At any time or times release the donee's power in any one or more of the following respects:

Effective date text 1. As to the whole or any part of the property which is subject thereto;

Effective date text 2. As to any one or more persons or objects, or classes of persons or objects, in whose favor such power is exercisable;

Effective date text 3. So as to limit in any other respect the extent to or manner in which it may be exercised.

702.09(2) (2) A release may be effected, either with or without consideration, by written instrument signed by the donee and delivered.

702.09(3) (3) Delivery of a release may be accomplished in any of the following manners, but this subsection is permissive and does not preclude a determination that a release has been delivered in some other manner:

702.09(3)(a) (a) Delivery to any person specified in the creating instrument.

702.09(3)(b) (b) Delivery to a trustee or to one of several trustees of the property to which the power of appointment relates, or filing with the court having jurisdiction over the trust.

702.09(3)(c) (c) Delivery to any person, other than the donee, who could be adversely affected by an exercise of the power of appointment.

702.09(3)(d) (d) Recording in the office of register of deeds in the county where the property is located.

Effective date text (a) Delivery to any person specified in the creating instrument;

Effective date text (b) Delivery to a trustee or to one of several trustees of the property to which the power relates, or filing with the court having jurisdiction over the trust;

Effective date text (c) Delivery to any person, other than the donee, who could be adversely affected by an exercise of the power; or

Effective date text (d) Recording in the office of register of deeds in the county where the property is located.

702.09 History History: 1993 a. 301, 486; 2013 a. 92.



702.11 Irrevocability of creation, exercise and release of a power of appointment.

702.11  Irrevocability of creation, exercise and release of a power of appointment. The creation, exercise or release of a power of appointment is irrevocable unless the power to revoke is reserved in the creation, exercise or release of the power of appointment.

Effective date text 702.11 Irrevocability of creation, exercise and release of powers. The creation, exercise or release of a power is irrevocable unless the power to revoke is reserved in the creation, exercise or release of the power.

702.11 History History: 2013 a. 92.



702.13 Recording instruments relating to a power of appointment.

702.13  Recording instruments relating to a power of appointment.

702.13(1)(1) Any of the following instruments relating to a power of appointment is entitled to be recorded as a conveyance upon compliance with s. 706.05 (1):

702.13(1)(a) (a) An instrument, other than a will, exercising a power of appointment.

702.13(1)(b) (b) An instrument expressing consent to exercise.

702.13(1)(c) (c) A disclaimer.

702.13(1)(d) (d) A release.

702.13(2) (2) If a power of appointment is exercised by a will, a certified copy of the will and of the certificate of probate thereof may be recorded.

Effective date text 702.13 Recording instruments relating to powers. (1) Any of the following instruments relating to powers is entitled to be recorded as a conveyance upon compliance with s. 706.05 (1):

Effective date text (a) An instrument, other than a will, exercising a power;

Effective date text (b) An instrument expressing consent to exercise;

Effective date text (c) A disclaimer;

Effective date text (d) A release.

702.13 History History: 1971 c. 41 s. 11; 1977 c. 309; 2013 a. 92.



702.15 Disposition when a special power of appointment is unexercised.

702.15  Disposition when a special power of appointment is unexercised. If the donee of a special power of appointment fails to exercise effectively the special power of appointment, the interests which might have been appointed under the special power of appointment pass in one of the following ways:

702.15(1) (1) If the creating instrument contains an express gift in default, then in accordance with the terms of such gift.

702.15(2) (2) If the creating instrument contains no express gift in default and does not clearly indicate that the permissible appointees are to take only if the donee exercises the special power of appointment, then to the permissible appointees equally, but if the special power of appointment is to appoint among a class such as "relatives," "issue," or "heirs," then to those persons who would have taken had there been an express gift to the described class.

702.15(3) (3)

702.15(3)(a)(a) Except as provided in par. (b), if the creating instrument contains no express gift in default and clearly indicates that the permissible appointees are to take only if the donee exercises the special power of appointment, then by reversion to the donor or the donor's estate.

702.15(3)(b) (b) If the creating instrument expressly states that there is no reversion in the donor, then any language in the creating instrument indicating or stating that the permissible appointees are to take only if the donee exercises the special power of appointment is to be disregarded and the interests shall pass in accordance with sub. (2).

Effective date text 702.15 Disposition when special power is unexercised. If the donee of a special power fails to exercise effectively the power, the interests which might have been appointed under the power pass:

702.15 History History: 1993 a. 486; 2013 a. 92.



702.17 Rights of creditors of the donee.

702.17  Rights of creditors of the donee.

702.17(1) (1)  General policy: general power of appointment. If the donee has a general power of appointment, any interest which the donee has power to appoint or has appointed is to be treated as property of the donee for purposes of satisfying claims of the donee's creditors, as provided in this section.

702.17(2) (2) During lifetime of the donee. If the donee has an unexercised general power of appointment, and can presently exercise the general power of appointment in favor of the donee or the donee's creditors, any creditor of the donee may by appropriate proceedings reach any interest which the donee could appoint, to the extent that the donee's individual assets are insufficient to satisfy the creditor's claim. Such an interest is to be treated as property of the donee within ch. 816. If the donee has exercised such a general power of appointment, the creditor can reach the appointed interests to the same extent that under the law relating to fraudulent conveyances the creditor could reach property which the donee has owned and transferred.

702.17(3) (3) At death of the donee.

702.17(3)(a)(a) Except as provided in par. (b), if the donee has at the time of the donee's death a general power of appointment, whether or not the donee exercises the general power of appointment, any creditor of the donee may reach any interest which the donee could have appointed or has appointed, to the extent that the claim of the creditor has been filed and allowed in the donee's estate or filed with and approved by the trustee of a trust that is revocable, as defined in s. 701.0103 (22), by the donee or jointly by the donee and the donee's spouse but not paid because the assets of the estate or revocable trust are insufficient.

702.17(3)(b) (b) If the donee fails to exercise a general power of appointment, in whole or in part, that the donee has at the time of the donee's death and neither the donee nor the donee's spouse is the donor of the power, a creditor of the donee may not reach an interest subject to the power, to the extent the power was not exercised.

702.17(4) (4) Assignment for benefit of creditors. Under a general assignment by the donee for the benefit of the donee's creditors, the assignee may exercise any right which a creditor of the donee would have under sub. (2).

702.17(5) (5) Third parties in good faith protected. Any person acting without actual notice of claims of creditors under this section incurs no liability to such creditors in transferring property which is subject to a power of appointment or which has been appointed; and a purchaser without actual notice and for a valuable consideration of any interest in property, legal or equitable, takes such interest free of any rights which a creditor of the donee might have under this section.

702.17(6) (6) General policy: special power of appointment. If the donee has a special power of appointment, property subject to the donee's special power of appointment is exempt from a claim of a creditor of the donee or the donee's estate.

Effective date text 702.17 Rights of creditors of the donee. (1) General policy. If the donee has either a general power or an unclassified power which is unlimited as to permissible appointees except for exclusion of the donee, the donee's estate, the donee's creditors and the creditors of the donee's estate, or a substantially similar exclusion, any interest which the donee has power to appoint or has appointed is to be treated as property of the donee for purposes of satisfying claims of the donee's creditors, as provided in this section.

702.17 History History: Sup. Ct. Order, 67 Wis. 2d 585, 777 (1975); 1975 c. 218; 1993 a. 486; 2013 a. 92.



702.19 Matters governed by common law.

702.19  Matters governed by common law. As to all matters within the scope of those sections of ch. 232, 1963 stats., which have been repealed, and not within this chapter or any other applicable statute, the common law is to govern. This section is not intended to restrict in any manner the meaning of any provision of this chapter or any other applicable statute.

702.19 History History: 1983 a. 192 s. 304.



702.21 Applicability of chapter.

702.21  Applicability of chapter. The provisions of this chapter are applicable to any power of appointment existing on May 16, 1965, as well as a power of appointment created after such date.

Effective date text 702.21 Applicability of chapter. The provisions of this chapter are applicable to any power existing on May 16, 1965, as well as a power created after such date.

702.21 History History: 2013 a. 92.



702.22 Applicability of general transfers at death provisions.

702.22  Applicability of general transfers at death provisions. Chapter 854 applies to transfers at death under an instrument that creates or exercises a power of appointment.

702.22 History History: 1997 a. 188.






703. Condominiums.

703.01 Condominium ownership act.

703.01  Condominium ownership act. This chapter shall be known as the "Condominium Ownership Act".

703.01 History History: 1977 c. 407.

703.01 Annotation State and federal regulation of condominiums. Minahan, 58 MLR 55.

703.01 Annotation Condominium conversion and tenant rights — Wisconsin statutes section 703.08: What kind of protection does it really provide. Wynn, 63 MLR 73 (1979).

703.01 Annotation Transferring Declarant Rights and Obligations Under the Wisconsin Condominium Ownership Act. Ishikawa. Wis. Law. Feb. 1992.

703.01 Annotation Wisconsin's Revised Condominium Ownership Act. Hinkston. Wis. Law. Sept. 2004.

703.01 Annotation Advising Prospective Owners of Troubled Condominium Projects. Ishikawa. Wis. Law. Oct. 2009.



703.02 Definitions.

703.02  Definitions. In this chapter, unless the context requires otherwise:

703.02(1b) (1b) "Addendum" means a condominium instrument that modifies a recorded condominium plat.

703.02(1h) (1h) "Amendment" means a condominium instrument that modifies a recorded condominium declaration.

703.02(1m) (1m) "Association" means all of a condominium's unit owners acting as a group, either through a nonstock, nonprofit corporation or an unincorporated association, in accordance with its bylaws and declaration.

703.02(2) (2) "Common elements" mean all of a condominium except its units.

703.02(3) (3) "Common expenses and common surpluses" mean the expenses and surpluses of an association.

703.02(4) (4) "Condominium" means property subject to a condominium declaration established under this chapter.

703.02(5) (5) "Condominium instruments" mean the declaration, plats and plans of a condominium together with any attached exhibits or schedules.

703.02(6) (6) "Conversion condominium" means a structure which, before the recording of a condominium declaration, was wholly or partially occupied by persons other than those who have contracted for the purchase of condominium units and those who occupy with the consent of the purchasers.

703.02(6m) (6m) "Correction instrument" means an instrument drafted by a licensed land surveyor that complies with the requirements of s. 59.43 (2m) and that, upon recording, corrects an error in a condominium plat. "Correction instrument" does not include an instrument of conveyance.

703.02(7) (7) "Declarant" means any owner who subjects his or her property to a condominium declaration established under this chapter. The term includes an assignee of the declarant under s. 703.09 (4).

703.02(8) (8) "Declaration" means the instrument by which a property becomes subject to this chapter, and that declaration as amended from time to time.

703.02(9) (9) "Expandable condominium" means a condominium to which additional property or units or both may be added in accordance with the provisions of a declaration and this chapter.

703.02(10) (10) "Limited common element" means a common element identified in a declaration or on a condominium plat as reserved for the exclusive use of one or more but less than all of the unit owners.

703.02(11) (11) "Majority" or "majority of unit owners" mean the condominium unit owners with more than 50% of the votes assigned to the units in the condominium declaration.

703.02(12) (12) "Mortgagee" means the holder of any recorded mortgage encumbering one or more units or a land contract vendor.

703.02(13) (13) "Person" means an individual, corporation, partnership, association, trustee or other legal entity.

703.02(14) (14) "Property" means unimproved land, land together with improvements on it or improvements without the underlying land. Property may consist of noncontiguous parcels or improvements.

703.02(14g) (14g) "Removal instrument" means an instrument that complies with the requirements of s. 59.43 (2m) and that removes property from the provisions of this chapter upon recording. "Removal instrument" does not include an instrument of conveyance.

703.02(14m) (14m) "Small condominium" means a condominium with no more than 12 units.

703.02(15) (15) "Unit" means a part of a condominium intended for any type of independent use, including one or more cubicles of air at one or more levels of space or one or more rooms or enclosed spaces located on one or more floors, or parts thereof, in a building. A unit may include 2 or more noncontiguous areas.

703.02(16) (16) "Unit number" means the number identifying a unit in a declaration.

703.02(17) (17) "Unit owner" means a person, combination of persons, partnership or corporation who holds legal title to a condominium unit or has equitable ownership as a land contract vendee.

703.02 History History: 1977 c. 407; 1985 a. 188; 1997 a. 333; 1999 a. 85; 2003 a. 283; 2007 a. 20.

703.02 Annotation The definition of "unit" under sub. (15) encompasses a property on which there is no constructed unit. Aluminium Industries v. Camelot Trails, 194 Wis. 2d 575, 535 N.W.2d 74 (Ct. App. 1995).

703.02 Annotation Small lock boxes were not "intended for any type of independent use" within the meaning of "unit" under sub. (15). Because there are no valid units, there could be no valid condominium units, and the conveyance of riparian rights to docks attempted to be transferred as common elements were not valid. ABKA Limited Partnership v. DNR, 2002 WI 106, 255 Wis. 2d 486, 648 N.W.2d 854, 99-2306.

703.02 Annotation Each unit identified in the condominium declaration is a unit for purposes of separate taxation under s. 703.21, regardless of whether the unit has been constructed. For purposes of identifying the "unit" as defined in sub. (15), a unit may exist without a building. The Saddle Ridge Corp. v. Board of Review for Town of Pacific, 2010 WI 47, 325 Wis. 2d 29, 784 N.W.2d 527, 07-2886.

703.02 Annotation Although the statutory definition of a "unit" under sub. (15) controls, it may be altered by other statutory provisions that look specifically to the declaration to define the substantive rights and obligations of unit owners. Section 703.15 (4) (d) 1. explicitly allows the declaration to determine the number of votes appurtenant to each platted unit. Northernaire Resort & Spa, LLC v. Northernaire Condominium Association, Inc. 2013 WI App 116, ___ Wis. 2d ___, ___ N.W.2d ___, 12-1707.



703.03 Application of chapter.

703.03  Application of chapter. This chapter applies only to property, a sole owner or all of the owners of which submit the property to the provisions of this chapter by duly executing and recording a declaration as provided in this chapter.

703.03 Annotation Master-planned communities are not part of the purpose behind ch. 703's promulgation. Master-planned communities are an entirely different type and level of development than condominiums. A condominium is a multiple-unit complex, the units of which are individually owned, each owner receiving a recordable deed to the individual unit purchased and sharing in joint ownership of any common grounds or passageways. A master-planned community is a private quasi-town that may include different types of homes, including condominiums, commercial property, private streets and parks, and other recreational facilities. Just because a master-planned community has condominiums as part of the plan, a covenant governing the community is not subject to ch. 703. Solowicz v. Forward Geneva National, 2010 WI 20, 323 Wis. 2d 556, 780 N.W.2d 111, 08-0010.

703.03 History History: 1977 c. 407.



703.04 Status of the units.

703.04  Status of the units. A unit, together with its undivided interest in the common elements, for all purposes constitutes real property.

703.04 History History: 1977 c. 407.



703.05 Ownership of units.

703.05  Ownership of units. A unit owner is entitled to the exclusive ownership and possession of his or her unit.

703.05 History History: 1977 c. 407.



703.06 Alterations prohibited.

703.06  Alterations prohibited. Except as otherwise provided in this chapter, no unit owner may make any alteration that would jeopardize the soundness or safety of the property, reduce the value thereof, impair any easement or hereditament, or change the exterior appearance of a unit or any other portion of the condominium not part of the unit.

703.06 History History: 1977 c. 407; 2003 a. 283.



703.07 Establishment of condominium.

703.07  Establishment of condominium.

703.07(1) (1) A condominium may only be created by recording condominium instruments with the register of deeds of the county where the property is located. A condominium declaration and plat shall be presented together to the register of deeds for recording.

703.07(2) (2) A condominium instrument, and all amendments, addenda and certifications of a condominium instrument, shall be recorded in every county in which any portion of the condominium is located, and shall be indexed in the name of the declarant and the name of the condominium. Subsequent instruments affecting the title to a unit which is physically located entirely within a single county shall be recorded only in that county, notwithstanding the fact that the common elements are not physically located entirely within that county. Subsequent amendments and addenda shall be indexed under the name of the condominium.

703.07(3) (3) All instruments affecting title to units shall be recorded and taxed as in other real property transactions.

703.07 History History: 1977 c. 407; 1997 a. 333.



703.08 Notice prior to conversion of residential property to condominium.

703.08  Notice prior to conversion of residential property to condominium.

703.08(1)(1) Residential real property may not be converted to a condominium unless the owner of the residential real property gives prior written notice of the conversion to each of the tenants of the building or buildings scheduled for conversion. During the 60-day period immediately following the date of delivery of the notice a tenant has the first right to purchase the unit, if the unit is offered for sale at any time during that period, for any of the following:

703.08(1)(a) (a) The price at which the unit is being offered on the market.

703.08(1)(b) (b) The price contained in any accepted offer to purchase the unit.

703.08(1)(c) (c) The price otherwise agreed to by the tenant and the seller.

703.08(2) (2) A tenant may not be required to vacate the property during the 120-day period immediately following the date of delivery of the notice required under sub. (1) except for:

703.08(2)(a) (a) Violation of a covenant in the lease; or

703.08(2)(b) (b) Nonpayment of rent.

703.08(3) (3) A tenant may waive in writing his or her first right of purchase under sub. (1), his or her right to remain on the property under sub. (2), or both.

703.08 History History: 1977 c. 407; 2003 a. 283.

703.08 Annotation Condominium conversion and tenant rights — Wisconsin statutes section 703.08: What kind of protection does it really provide. Wynn, 63 MLR 73 (1979).



703.09 Declaration.

703.09  Declaration.

703.09(1)(1) A condominium declaration shall contain:

703.09(1)(a) (a) The name and address of the condominium and the name shall include the word "condominium" or be followed by the words "a condominium".

703.09(1)(b) (b) A description of the land on which the condominium is, or is to be, located, together with a statement of the owner's intent to subject the property to the condominium declaration established under this chapter.

703.09(1)(c) (c) A general description of each unit, including its perimeters, location and any other data sufficient to identify it with reasonable certainty.

703.09(1)(d) (d) A general description of the common elements together with a designation of those portions of the common elements that are limited common elements and the unit to which the use of each is restricted. Fixtures designed to serve a single unit, located contiguous to the unit's boundaries, are deemed limited common elements appertaining to that unit exclusively and need not be shown or designated as limited common elements in the condominium instruments.

703.09(1)(e) (e) The percentage interests appurtenant to each unit.

703.09(1)(f) (f) The number of votes at meetings of the association of unit owners appurtenant to each unit.

703.09(1)(g) (g) Statement of the purposes for which the building and each of the units are intended and restricted as to use.

703.09(1)(h) (h) The name and address of the resident agent under s. 703.23.

703.09(1)(i) (i) Provision as to the percentage of votes by the unit owners which shall be determinative of whether to rebuild, repair, restore or sell the property in the event of damage or destruction of all or part of the property.

703.09(1)(j) (j) Any further details in connection with the property which the person executing the declaration deems desirable to set forth consistent with this chapter, except those provisions which are required to be included in the bylaws.

703.09(1c) (1c) A condominium declaration shall be signed by the owners of the property and any first mortgagee of the property or the holder of an equivalent security interest in the property in the same manner as required in conveyances of real property.

703.09(2) (2) Except as provided in sub. (4) and ss. 703.093, 703.13 (6) (c) and (d) and (8) (b), and 703.26, a condominium declaration may be amended with the written consent of at least two-thirds of the aggregate of the votes established under sub. (1) (f) or a greater percentage if provided in the declaration. An amendment becomes effective when it is recorded in the same manner as the declaration. The document submitting the amendment for recording shall state that the required consents and approvals for the amendment were received. A unit owner's written consent is not effective unless it is approved in writing by the first mortgagee of the unit, or the holder of an equivalent security interest, if any. Approval from the first mortgage lender or equivalent security interest holder, or the person servicing the first mortgage loan or its equivalent on a unit, constitutes approval of the first mortgagee or equivalent security interest holder under this subsection.

703.09(3) (3)

703.09(3)(a)(a) If an amendment to a condominium declaration has the effect of reducing the value of any unit owner's interest in any common element, including any limited common element, and increases the value of the declarant's or any other unit owner's interest in the common element or limited common element, then the declarant or other unit owner shall compensate the unit owner the value of whose interest is reduced in the amount of the reduction in value, either in cash or by other consideration acceptable to the unit owner.

703.09(3)(b) (b) A unit owner may waive the right to obtain compensation under par. (a) in writing.

703.09(3)(c) (c) Paragraph (a) does not apply to an expanding condominium under s. 703.26.

703.09(4) (4) A declarant may assign his or her rights and obligations as a declarant under this chapter by recording an amendment to the declaration that includes the assignment and an acceptance of the assignment that is signed by the assignee and acknowledged. A declarant may not assign under this subsection less than all of his or her rights and obligations as a declarant under this chapter.

703.09 History History: 1977 c. 407; 1985 a. 188, 332; 2003 a. 283.

703.09 Annotation An amendment of a condominium declaration that changed a common area to a limited common area but did not change the owners' percentage interests in the common areas did not require unanimous approval of all owners and was valid. Any reduction in value due to the change from common area was recoverable under s. 703.09 (3) (a) by the owners whose condominium value decreased due to the change. Newport Condominium Association v. Concord-Wisconsin, 205 Wis. 2d 577, 556 N.W.2d 775 (Ct. App. 1996), 95-0869.

703.09 Annotation A condominium complex may prohibit the rental of condominium units through an amendment to the bylaws. Nothing in sub. (1) (g) or in any other section of ch. 703 requires that all restrictions on use must be identified in the declaration. Section 703.10 (3) expressly authorizes the placement of additional use restrictions in condominium bylaws and does not contain limitations on the types of restrictions that can be implemented through bylaw amendments. As long as use restrictions do not conflict with the declaration or with state or federal law, they are valid and enforceable. Apple Valley Gardens Association, Inc. v. MacHutta, 2009 WI 28, 316 Wis. 2d 85, 763 N.W.2d 126, 07-0191.



703.093 Alternative procedure for amending declaration.

703.093  Alternative procedure for amending declaration.

703.093(1)(1) As an alternative to s. 703.09 (2), a condominium declaration may be amended under this section if at least two-thirds of the aggregate of the votes established under s. 703.09 (1) (f), or a greater percentage if provided in the declaration, consent to the amendment in writing and those consents are approved by the mortgagees or holders of equivalent security interests in the units. An amendment becomes effective when it is recorded in the same manner as the declaration.

703.093(2) (2) The association has 180 days to secure the required consents and approvals under this section, commencing with the recording of an affidavit with the register of deeds of the county in which the condominium is located. The affidavit shall do all of the following:

703.093(2)(a) (a) Set forth the text of the proposed amendment.

703.093(2)(b) (b) Provide the name and address of the senior executive officer of the association to whom inquiries should be directed with regard to the proposed amendment.

703.093(2)(c) (c) State that a notice was sent to each owner of record and each lender of record for each unit of the association on the date the affidavit is recorded.

703.093(2)(d) (d) Be signed by the senior executive officer of the association.

703.093(3) (3) Notice of a proposed amendment to a declaration under this section shall be mailed on the date the affidavit is recorded under sub. (2) to the owner of each condominium unit and to any mortgagee of, or holder of an equivalent security interest in, each unit, as identified in a title report prepared on the date the notice is sent.

703.093(4) (4) The notice mailed under sub. (3) shall do all of the following:

703.093(4)(a) (a) Contain a copy of the text of the proposed amendment and a current copy of this section.

703.093(4)(b) (b) Include a written ballot to be signed by the unit owner, identifying the unit casting the ballot and identifying each owner of record of that unit as of the date the affidavit is recorded under sub. (2). The ballot shall include a place for any mortgagee or equivalent security interest holder to whom notice is sent under sub. (3) to indicate its approval or objection under sub. (5) (b).

703.093(4)(c) (c) State that, if more than one person is an owner of the unit and the owners cannot agree how to cast the ballot, the unit's vote shall be treated as a vote in opposition to the proposed amendment.

703.093(4)(d) (d) State that a ballot signed by only one owner shall count as the ballot of that unit, unless more than one ballot is received by the association for that unit, in which case all ballots received for that unit must concur in the vote cast or the ballots, collectively, shall be treated as a vote in opposition to the proposed amendment by that unit.

703.093(4)(e) (e) State that the proposed amendment must be voted on as written and that no changes to the proposed amendment may be accomplished by this vote.

703.093(4)(f) (f) Include the address to which the completed ballot should be mailed or delivered.

703.093(5) (5)

703.093(5)(a)(a) The owner of each unit shall vote on the proposed amendment by signing the ballot before a notary public and by mailing the signed and notarized ballot or by personally delivering it to the association of unit owners at the applicable address specified under sub. (4) (f).

703.093(5)(b) (b) Each mortgagee or equivalent security interest holder receiving the notice under sub. (3) shall signify its approval or objection to the amendment by having an authorized person sign the ballot before a notary public and by returning the signed, notarized ballot to the association.

703.093(6) (6) The association may rely on the list of owners of record set forth in a title report obtained as of the date the affidavit is recorded under sub. (2), unless the association receives a written notice, signed and notarized by both the previous owner and the new owner, advising the association that ownership of the unit has changed. The association shall send a copy of the notice under sub. (3) to the new owner of a unit and any mortgagee or equivalent security interest holder promptly after receiving notice of the transfer of ownership. It is the responsibility of the new unit owner to comply with this section. If the previous owner had voted prior to the change in ownership, the new owner may execute the ballot included in the notice under sub. (3), which ballot, when returned by the new owner, shall supersede and replace any ballot cast by the previous owner if the required approval of any mortgagee or equivalent security interest holder is also timely received. The 180-day period applicable to receipt of the ballot for the unit shall be extended to a date 14 days after the ballot is mailed by the association if the ballot is mailed within 14 days before the end of the 180-day period.

703.093(7) (7) Any person acquiring a mortgage or equivalent security interest on a unit after the affidavit is recorded under sub. (2) may notify the association in writing of the mortgage or equivalent security interest lien, identifying the unit on which it holds a lien, and signify its approval of or objection to the proposed amendment to the declaration.

703.093(8) (8) If the association receives the required number of consents and approvals from unit owners and mortgagees and equivalent security interest holders within the required time after the affidavit is recorded under sub. (2), the senior executive officer of the association shall record an amendment in the office of the register of deeds of the county in which the condominium is located, setting forth the facts satisfying the requirements of this section and providing record notice to all interested persons that the declaration has been revised, effective upon the recording of the amendment, and restating the entire declaration, as amended.

703.093(9) (9) The association shall, for a period of 2 years following the recording of the amended declaration under sub. (8), retain on file and make available for inspection at the place where the condominium financial records are maintained all of the following:

703.093(9)(a) (a) The title report under sub. (6) relied upon by the association.

703.093(9)(b) (b) All of the ballots received by the association from unit owners.

703.093(9)(c) (c) All written approvals or objections received by the association from mortgagees and equivalent security interest holders.

703.093 History History: 2003 a. 283.

703.093 Annotation The doctrine of merger of title that: "No man can, technically, be said to have an easement in his own land. And the consequence is, that if the same person becomes owner in fee simple of both estates, the easement is extinguished," did not apply to extinguish easements created in a condominium declaration. Creation of a condominium is, by statute, a unilateral act by the owner in anticipation of a future sale. It does not involve any transfer of rights to a third party and does not create any new rights that can immediately merge back into the fee. Rather, it is a document defining rights to be sold in the future. Anderson v. Quinn, 2007 WI App 260, 306 Wis. 2d 686, 743 N.W.2d 492, 06-2462.



703.095 Modification and correction of recorded condominium instruments, amendments and addenda.

703.095  Modification and correction of recorded condominium instruments, amendments and addenda. A recorded condominium instrument, amendment or addendum may only be modified by recording an amendment, addendum or correction instrument, or by removal from the provisions of this chapter under s. 703.28 (1). The register of deeds may not record a correction instrument if it does not refer to the instrument being corrected and may not record amendments and addenda unless they are numbered consecutively and bear the name of the condominium as it appears in the declaration.

703.095 History History: 1997 a. 333.



703.10 Bylaws.

703.10  Bylaws.

703.10(1)(1)  Bylaws to govern administration. The administration of every condominium shall be governed by bylaws. Every unit owner shall comply strictly with the bylaws and with the rules adopted under the bylaws, as the bylaws or rules are amended from time to time, and with the covenants, conditions and restrictions set forth in the declaration or in the deed to the unit. Failure to comply with any of the bylaws, rules, covenants, conditions or restrictions is grounds for action to recover sums due, for damages or injunctive relief or both maintainable by the association or, in a proper case, by an aggrieved unit owner.

703.10(2) (2) Required particulars. The bylaws shall express at least the following particulars:

703.10(2)(a) (a) The form of administration, indicating whether the association shall be incorporated or unincorporated, and whether, and to what extent, the duties of the association may be delegated to a board of directors, manager or otherwise, and specifying the powers, manner of selection and removal of them.

703.10(2)(b) (b) The mailing address of the association.

703.10(2)(c) (c) The method of calling the unit owners to assemble; the attendance necessary to constitute a quorum at any meeting of the association; the manner of notifying the unit owners of any proposed meeting; who presides at the meetings of the association, who keeps the minute book for recording the resolutions of the association and who counts votes at meetings of the association.

703.10(2)(d) (d) The election by the unit owners of a board of directors of whom not more than one is a nonunit owner, the number of persons constituting the same and that the terms of at least one-third of the directors shall expire annually, the powers and duties of the board, the compensation, if any, of the directors, the method of removal from office of directors and whether or not the board may engage the services of a manager or managing agent.

703.10(2)(e) (e) The manner of assessing against and collecting from unit owners their respective shares of the common expenses.

703.10(2)(f) (f) The manner of borrowing money and acquiring and conveying property.

703.10(2m) (2m) Limitation on enforcement of certain provisions. No bylaw or rule adopted under a bylaw and no covenant, condition or restriction set forth in a declaration or deed to a unit may be applied to discriminate against an individual in a manner described in s. 106.50.

703.10(3) (3) Permissible additional provisions. The bylaws also may contain any other provision regarding the management and operation of the condominium, including any restriction on or requirement respecting the use and maintenance of the units and the common elements.

703.10(4) (4) Prohibiting voting by certain unit owners. The bylaws may contain a provision prohibiting any unit owner from voting at a meeting of the association if the association has recorded a statement of condominium lien on the person's unit and the amount necessary to release the lien has not been paid at the time of the meeting.

703.10(5) (5) Amendment. The bylaws may be amended by the affirmative vote of unit owners having 67% or more of the votes. Each particular set forth in sub. (2) shall be expressed in the bylaws as amended.

703.10(6) (6) Title to condominium units unaffected by bylaws. Title to a condominium unit is not rendered unmarketable or otherwise affected by any provision of the bylaws or by reason of any failure of the bylaws to comply with the provisions of this chapter.

703.10 History History: 1977 c. 407; 1987 a. 262; 1991 a. 295; 1995 a. 27; 1999 a. 82.

703.10 Annotation Because sub. (6) prohibits condominium bylaws from affecting the transfer of title to a condominium unit, a bylaw prohibiting the sale of any condominium unit to an owner who would not reside in the condominium unit could not be applied to prevent the confirmation of a foreclosure sale to the high bidder who admitted he would not occupy the premises. Bankers Trust Company of California, N.A. v. Bregant, 2003 WI App 86, 261 Wis. 2d 855, 661 N.W.2d 498, 02-2085.

703.10 Annotation A condominium complex may prohibit the rental of condominium units through an amendment to the bylaws. Nothing in s. 703.09 (1) (g) or in any other section of ch. 703 requires that all restrictions on use must be identified in the declaration. Sub. (3) expressly authorizes the placement of additional use restrictions in condominium bylaws and does not contain limitations on the types of restrictions that can be implemented through bylaw amendments. As long as use restrictions do not conflict with the declaration or with state or federal law, they are valid and enforceable. Apple Valley Gardens Association, Inc. v. MacHutta, 2009 WI 28, 316 Wis. 2d 85, 763 N.W.2d 126, 07-0191.

703.10 Annotation Bankers Trust reaffirmed that the proscription contained within sub. (6) is a protection of the title and is not a vehicle for a finding of impairment. Apple Valley Gardens Association, Inc. v. MacHutta, 2009 WI 28, 316 Wis. 2d 85, 763 N.W.2d 126, 07-0191.



703.105 Display of the United States flag and political signs.

703.105  Display of the United States flag and political signs.

703.105(1)(1) No bylaw or rule may be adopted or provision included in a declaration or deed that prohibits a unit owner from respectfully displaying the United States flag.

703.105(1m) (1m) No bylaw or rule may be adopted or provision included in a declaration or deed that prohibits a unit owner from displaying in his or her condominium a sign that supports or opposes a candidate for public office or a referendum question.

703.105(2) (2) Notwithstanding subs. (1) and (1m), bylaws or rules may be adopted that regulate the size and location of signs, flags and flagpoles.

703.105 History History: 2003 a. 161; 2005 a. 303.



703.11 Condominium plat.

703.11  Condominium plat.

703.11(1)(1)  To be filed for record. When any condominium instruments are recorded, the declarant shall file for record a condominium plat in a separate plat book maintained for condominium plats.

703.11(2) (2) Required particulars. A condominium plat may consist of one or more sheets and shall contain at least the following particulars:

703.11(2)(a) (a) The name of the condominium and county in which the property is located on each sheet of the plat. The name of the condominium must be unique in the county in which the condominium is located. If there is more than one sheet, each sheet shall be consecutively numbered and show the relation of that sheet number to the total number of sheets.

703.11(2)(am) (am) A blank space at least 2.5 inches by 2.5 inches in size on the first sheet for recording use by the register of deeds.

703.11(2)(b) (b) A survey of the property described in the declaration complying with minimum standards for property surveys adopted by the examining board of architects, landscape architects, professional engineers, designers and land surveyors and showing the location of any unit or building located or to be located on the property.

703.11(2)(c) (c) Plans that show the location of each building located or to be located on the property and, if there are units in a building, that show the perimeters, approximate dimensions, approximate square footage, and location of each unit in the building. Common elements shall be shown graphically to the extent feasible.

703.11(2)(d) (d) All survey maps and floor plans submitted for filing shall be legibly prepared with a binding margin of 1.5 inches on the left side and a one-inch margin on all other sides on durable white media that is 14 inches long by 22 inches wide with a permanent nonfading black image. The maps and plans shall be drawn to a convenient scale.

703.11(3) (3) Designation of units. Every unit shall be designated on the condominium plat by the unit number. Unit numbers may not contain more than 8 numerals and must be unique throughout the condominium.

703.11(4) (4) Surveyor's certificate. A condominium plat is sufficient for the purposes of this chapter if there is attached to or included in it a certificate of a licensed land surveyor authorized to practice that profession in this state that the plat is a correct representation of the condominium described and the identification and location of each unit and the common elements can be determined from the plat.

703.11(5) (5) Amendment. Except as provided in s. 703.265, amendment of a condominium plat by an addendum that is not included as part of an amendment to the declaration shall be accomplished in the same manner as an amendment to the declaration under s. 703.09 (2).

703.11 History History: 1977 c. 407; 1983 a. 497; 1993 a. 463, 465, 491; 1997 a. 300, 333; 2003 a. 283; 2005 a. 9, 41.



703.115 Local review of condominium instruments.

703.115  Local review of condominium instruments.

703.115(1)(1) A county may adopt an ordinance to require the review of condominium instruments before recording by persons employed by the county of recording or by a city, village or town that is located in whole or in part in the county of recording if the ordinance does all of the following:

703.115(1)(a) (a) Requires the review to be completed within 10 working days after submission of the condominium instrument and provides that, if the review is not completed within this period, the condominium instrument is approved for recording.

703.115(1)(b) (b) Provides that a condominium instrument may be rejected only if it fails to comply with the applicable requirements of ss. 703.095, 703.11 (2) (a), (c) and (d) and (3), 703.275 (5) and 703.28 (1m) or if the surveyor's certificate under s. 703.11 (4) is not attached to or included in the condominium plat.

703.115(1)(c) (c) If the person performing the review approves the condominium instrument, requires the person to certify approval in writing, accompanied by his or her signature and title.

703.115(2) (2) An ordinance adopted under this section may authorize the county to charge a fee that reflects the actual cost of performing the review.

703.115 History History: 1997 a. 333.



703.12 Description of units.

703.12  Description of units. A description in any deed or other instrument affecting title to any unit which makes reference to the letter or number or other appropriate designation on the condominium plat together with a reference to the condominium instruments shall be a good and sufficient description for all purposes.

703.12 History History: 1977 c. 407.

703.12 Annotation The requirements of ch. 236 may not be used to legally describe condominium units. 75 Atty. Gen. 94.



703.13 Percentage interests.

703.13  Percentage interests.

703.13(1) (1)  Undivided percentage interest in common elements. Every unit owner owns an undivided percentage interest in the common elements equal to that set forth in the declaration. Except as specifically provided in this chapter, all common elements shall remain undivided. Except as provided in this chapter, no unit owner, nor any other person, may bring a suit for partition of the common elements and any covenant or provision in any declaration, bylaws or other instrument to the contrary is void.

703.13(2) (2) Rights to common surpluses. Common surpluses shall be disbursed as provided under s. 703.16 (1).

703.13(3) (3) Liability for common expenses. Except for the specially assessed common expenses, the amount of all common expenses shall be assessed as provided under s. 703.16 (2).

703.13(4) (4) Change in percentage interest. The percentage interests shall have a permanent character and, except as specifically provided by this chapter, may not be changed without the written consent of all of the unit owners and their mortgagees. Any change shall be evidenced by an amendment to the declaration and recorded among the appropriate land records. The percentage interests may not be separated from the unit to which they appertain. Any instrument, matter, circumstance, action, occurrence or proceeding in any manner affecting a unit also shall affect, in like manner, the percentage interests appurtenant to the unit.

703.13(5) (5) Alterations within units.

703.13(5)(a)(a) A unit owner may make any improvements or alterations within his or her unit that do not impair the structural integrity or lessen the support of any portion of the condominium and that do not create a nuisance substantially affecting the use and enjoyment of other units or the common elements. A unit owner may not change the exterior appearance of a unit or of any other portion of the condominium without permission of the board of directors of the association.

703.13(5)(b) (b) Except to the extent prohibited by the condominium instruments, and subject to any restrictions and limitation specified therein, a unit owner acquiring an adjoining or adjoining part of an adjoining unit, may remove all or any part of any intervening partition or create doorways or other apertures therein, even if the partition may in whole or in part be a common element, if those acts do not impair the structural integrity or lessen the support of any portion of the condominium. The creation of doorways or other apertures is not deemed an alteration of boundaries.

703.13(5m) (5m) Improvements to limited common elements.

703.13(5m)(a)(a) If permitted by the condominium instruments and subject to par. (b) and to any restrictions or limitations specified in the condominium instruments, a unit owner may improve, including the enclosure of, the limited common elements appurtenant exclusively to that owner's unit if all of the following conditions are met:

703.13(5m)(a)1. 1. A statement describing the improvement, including a description of the project, the materials to be used, and the project's proposed impact on the appearance of the condominium, and identifying the project contractor is submitted to the board of directors of the association.

703.13(5m)(a)2. 2. The improvement will not interfere with the use and enjoyment of the units of other unit owners or the common elements or limited common elements of the condominium.

703.13(5m)(a)3. 3. The improvement will not impair the structural integrity of the condominium.

703.13(5m)(a)4. 4. Any change to the exterior appearance of the condominium is approved by the board of directors of the association.

703.13(5m)(b) (b) All costs and expenses of an improvement under this subsection and any increased costs of maintenance and repair of the limited common elements resulting from the improvement are the obligation of the unit owner. The unit owner shall protect the association and other unit owners from liens on property of the association or of other unit owners that otherwise might result from the improvement.

703.13(6) (6) Relocation of boundaries.

703.13(6)(a)(a) If any condominium instruments expressly permit a relocation of boundaries between adjoining units, those boundaries may be relocated in accordance with this section and any restrictions and limitations which the condominium instruments may specify.

703.13(6)(b) (b) If any unit owners of adjoining units whose mutual boundaries may be relocated desire to relocate those boundaries, the principal officer of the unit owners association, upon written application from those unit owners and after 30 days' written notice to all other unit owners, shall prepare and execute appropriate instruments.

703.13(6)(c) (c) An amendment to a declaration shall identify the units involved and shall state that the boundaries between those units are being relocated by agreement of the unit owners thereof. The amendment shall contain words of conveyance between those unit owners, and when recorded shall also be indexed in the name of the grantor and grantee. If the adjoining unit owners have specified in their written application the reallocation between their units of the aggregate undivided interest in the common elements appertaining to those units, the amendment to the declaration shall reflect that reallocation. An amendment to a declaration under this paragraph shall be adopted, at the option of the adjoining unit owners, either under s. 703.09 (2) or by the written consent of the owners of the adjoining units involved and the mortgagees of the adjoining units.

703.13(6)(d) (d) If the adjoining unit owners have specified in their written application a reasonable reallocation, as determined by the board of directors, of the number of votes in the association or liabilities for future common expenses not specially assessed, appertaining to their units, an amendment to the condominium instruments shall reflect those reallocations. An amendment to a declaration under this paragraph shall be adopted in the manner specified in par. (c).

703.13(6)(e) (e) Plats and plans showing the altered boundaries and the dimensions thereof between adjoining units, and their identifying numbers or letters, shall be prepared. The plats and plans shall be certified as to their accuracy in compliance with this subsection by a civil engineer, architect or licensed land surveyor authorized to practice his or her profession in the state.

703.13(6)(f) (f) After appropriate instruments have been prepared and executed, they shall be delivered promptly to the adjoining unit owners upon payment by them of all reasonable charges for the preparation thereof. Those instruments are effective when the adjoining unit owners have executed them and they are recorded in the name of the grantor and grantee. The recordation thereof is conclusive evidence that the relocation of boundaries did not violate the condominium instruments.

703.13(7) (7) Separation of units.

703.13(7)(a)(a) If any condominium instruments expressly permit the separation of a unit into 2 or more units, a separation shall be made in accordance with this section and any restrictions and limitations which the condominium instruments may specify.

703.13(7)(b) (b) The principal officer of the association, upon written application of a person proposing the separation of a unit (separator) and after 30 days' written notice to all other unit owners shall promptly prepare and execute appropriate instruments under this subsection. An amendment to the condominium instruments shall assign a new identifying number to each new unit created by the separation of a unit, shall allocate to those units, on a reasonable basis acceptable to the separator and the executive board all of the undivided interest in the common element and rights to use the limited common elements and the votes in the association formerly appertaining to the separated unit. The amendment shall reflect a proportionate allocation to the new units of the liability for common expenses and rights to common surpluses formerly appertaining to the subdivided unit.

703.13(7)(c) (c) Plats and plans showing the boundaries and dimensions separating the new units together with their other boundaries and their new identifying numbers or letters shall be prepared. The plats and plans shall be certified as to their accuracy and compliance with this subsection by a civil engineer, architect or licensed land surveyor authorized to practice his or her profession in the state.

703.13(7)(d) (d) After appropriate instruments have been prepared and executed, they shall be delivered promptly to the separator upon payment by him or her of all reasonable cost for their preparation. Those instruments are effective when the separator has executed them and they are recorded. The recording of the instruments is conclusive evidence that the separation did not violate any restrictions or limitation specified by the condominium instruments and that any reallocations made under this subsection were reasonable.

703.13(8) (8) Merger of units.

703.13(8)(a)(a) If any condominium instruments expressly permit the merger of 2 or more adjoining units into one unit, a merger shall be made in accordance with this subsection and any restrictions and limitations specified in the condominium instruments.

703.13(8)(b) (b) If the unit owners of adjoining units that may be merged desire to merge the units, the unit owners, after 30 days' written notice to all other unit owners, shall prepare and execute appropriate instruments under this subsection. An amendment to the condominium instruments shall assign a new identifying number to the new unit created by the merger of the units and shall allocate to the new unit all of the undivided interest in the common elements and rights to use the limited common elements and the votes in the association formerly appertaining to the separate units. The amendment shall reflect an allocation to the new unit of the liability for common expenses and rights to common surpluses formerly appertaining to the separate units. An amendment to a declaration under this paragraph shall be adopted either under s. 703.09 (2) or by the written consent of the owners of the units to be merged, the mortgagees of those units, if any, and the board of directors of the association.

703.13(8)(c) (c) Plats and plans showing the boundaries and dimensions of the new unit together with the new identifying number or letter shall be prepared. The plats and plans shall be certified as to their accuracy and compliance with this subsection by a civil engineer, architect, or licensed land surveyor authorized to practice in this state.

703.13(8)(d) (d) After appropriate instruments have been prepared and executed, they shall be delivered promptly to the owner or owners of the merged unit upon payment by the owner or owners of all reasonable costs for their preparation. Those instruments are effective when executed by the owner or owners of the merged unit and recorded in the office of the register of deeds of the county where the property is located. The recording of the instruments is conclusive evidence that the merger did not violate any restriction or limitation specified by the condominium instruments and that any reallocations made under this subsection were reasonable.

703.13 History History: 1977 c. 407; 1985 a. 332; 1987 a. 403; 2003 a. 283.

703.13 Annotation An amendment of a condominium declaration that changed a common area to a limited common area but did not change the owners' percentage interests in the common areas did not require unanimous approval of all owners and was valid. Any reduction in value due to the change from common area was recoverable under s. 703.09 (3) (a) by the owners whose condominium value decreased due to the change. Newport Condominium Association v. Concord-Wisconsin, 205 Wis. 2d 577, 556 N.W.2d 775 (Ct. App. 1996), 95-0869.



703.14 Use of common elements.

703.14  Use of common elements.

703.14(1) (1) The common elements may be used only for the purposes for which they were intended and, except as provided in the condominium instruments or bylaws, the common elements are subject to mutual rights of support, access, use and enjoyment by all unit owners. However, any portion of the common elements designated as limited common elements may be used only by the unit owner of the unit to which their use is limited in the condominium instruments and bylaws.

703.14(2) (2) The declaration or bylaws may allow any unit owner of a unit to which the use of any limited common element is restricted to grant by deed, subject to the rights of any existing mortgagee, the use of the limited common element to any other unit owner. Thereafter, the grantor has no further right to use the limited common element.

703.14 History History: 1977 c. 407.



703.15 Association of unit owners.

703.15  Association of unit owners.

703.15(1) (1)  Legal entity. The affairs of every condominium shall be governed by an association that, even if unincorporated, is constituted a legal entity for all purposes. Except for matters reserved to the association members or unit owners by this chapter, the declaration, or the bylaws, all policy and operational decisions of the association, including interpretation of the condominium instruments, bylaws, rules, and other documents relating to the condominium or the association, shall be made by its board of directors. This subsection does not affect the deference accorded to, or the standard of review of, an action of the board of directors by a court.

703.15(2) (2) Organization of association.

703.15(2)(a)(a) Establishment. Every declarant shall establish an association to govern the condominium not later than the date of the first conveyance of a unit to a purchaser. The association shall be organized as a profit or nonprofit corporation or as an unincorporated association. After it is organized, the membership of the association shall at all times consist exclusively of all of the unit owners.

703.15(2)(b) (b) Power and responsibility prior to establishment. Until an association is established, a declarant has the power and responsibility to act in all instances where this chapter, any other provision of the law, or the declaration require action by the association or its officers.

703.15(2)(c) (c) Declarant control.

703.15(2)(c)1.1. Except as provided in par. (d), a declarant may authorize the declarant or persons designated by him or her to appoint and remove the officers of the association or to exercise the powers and responsibilities otherwise assigned by the declaration or this chapter to the association or its officers. A declaration may not authorize any declarant control of the association for a period exceeding the earlier of any of the following:

703.15(2)(c)1.a. a. Ten years in the case of an expandable condominium.

703.15(2)(c)1.b. b. Three years in the case of any other condominium.

703.15(2)(c)1.c. c. Thirty days after the conveyance of 75% of the common element interest to purchasers.

703.15(2)(c)2. 2. The period of declarant control begins on the date that the first condominium unit is conveyed by a declarant to any person other than the declarant. If there is any other unit owner other than a declarant, a declaration may not be amended to increase the scope or the period of the declarant control.

703.15(2)(d) (d) Meeting to elect directors. Prior to the conveyance of 25% of the common element interest to purchasers, an association shall hold a meeting and the unit owners other than the declarant shall elect at least 25% of the directors of the executive board. Prior to the conveyance of 50% of the common element interest to purchasers, an association shall hold a meeting and the unit owners other than the declarant shall elect at least 33 1/3% of the directors of the executive board.

703.15(2)(e) (e) Calculation of percentage. The calculation of the percentage of common element interest conveyed to purchasers under pars. (c) and (d) shall be based on the percentage of undivided interest appertaining to each unit which has been conveyed assuming that all the units to be completed are included in the condominium.

703.15(2)(f) (f) Elections after expiration of declarant control. Not later than 45 days after the expiration of any period of declarant control, an association shall hold a meeting and the unit owners shall elect an executive board of at least 3 directors and officers of the association. The directors and officers shall take office upon election.

703.15(3) (3) Powers of the association.

703.15(3)(a)(a) Powers. An association has the power to:

703.15(3)(a)1. 1. Adopt budgets for revenues, expenditures and reserves and levy and collect assessments for common expenses from unit owners;

703.15(3)(a)2. 2. Employ and dismiss employees and agents;

703.15(3)(a)3. 3. Sue on behalf of all unit owners; and

703.15(3)(a)4. 4. Exercise any other power conferred by the condominium instruments or bylaws.

703.15(3)(b) (b) Conditional powers. Subject to any restrictions and limitations specified by the declaration, an association may:

703.15(3)(b)1. 1. Make contracts and incur liabilities, including borrowing funds in the name of the association in the manner specified in the bylaws under s. 703.10 (2) (f).

703.15(3)(b)2. 2. Regulate and impose charges for the use of common elements.

703.15(3)(b)3. 3. Cause additional improvements to be made as a part of the common elements.

703.15(3)(b)4. 4. Acquire, hold, encumber and convey any right, title or interest in or to real property.

703.15(3)(b)5. 5. Grant easements through or over the common elements.

703.15(3)(b)6. 6. Receive any income derived from payments, fees or charges for the use, rental or operation of the common elements.

703.15(3)(b)7. 7. Grant or withhold approval of any action by a unit owner or other person which would change the exterior appearance of the unit or of any other portion of the condominium.

703.15(3)(b)8. 8. Purchase goods and services jointly with other condominium associations or other persons.

703.15(4) (4) Roster of unit owners; meetings of association.

703.15(4)(a)(a) An association shall maintain a current roster of names and addresses of every unit owner to which notice of meetings of the association shall be sent.

703.15(4)(b) (b) Every unit owner shall furnish the association with his or her name and current mailing address. No unit owner may vote at meetings of the association until this information is furnished.

703.15(4)(c) (c) No regular or special meeting of the association may be held except on at least 10 days' written notice delivered or mailed to every unit owner at the address shown on the roster or unless waivers are duly executed by all unit owners.

703.15(4)(d) (d)

703.15(4)(d)1.1. At meetings of the association every unit owner is entitled to cast the number of votes appurtenant to his or her unit, as established in the declaration under s. 703.09 (1) (f). Unit owners may vote by proxy, but, the proxy is effective only for a maximum period of 180 days following its issuance, unless granted to a mortgagee or lessee. If only one of multiple owners of a unit is present at a meeting of the association, the owner is entitled to cast the votes allocated to that unit.

703.15(4)(d)2. 2. If more than one of the multiple owners is present, the votes allocated to that unit may be cast proportionally among the owners unless the condominium instruments expressly provide otherwise, but unanimous agreement is conclusively presumed if any one of them purports to cast the votes allocated to that unit without protest being made promptly by any of the others to the person presiding over the meeting or until any one of the multiple owners files a statement with the secretary of the association stating that thereafter the vote must be cast proportionally.

703.15(4)(e) (e) Unless otherwise provided in this chapter, and subject to provisions in the bylaws requiring a different majority, decisions of an association shall be made on a majority of votes of the unit owners present and voting.

703.15(5) (5) Unit owner's interest in association's property. No unit owner may have any right, title or interest in any property owned by the association other than as holder of a percentage interest in common elements appurtenant to its unit.

703.15 History History: 1977 c. 407; 1979 c. 110 s. 60 (12); 1995 a. 225; 2003 a. 283.

703.15 Annotation Although the statutory definition of a "unit" under s. 703.02 (15) controls, it may be altered by other statutory provisions that look specifically to the declaration to define the substantive rights and obligations of unit owners. Sub. (4) (d) 1. explicitly allows the declaration to determine the number of votes appurtenant to each platted unit. Northernaire Resort & Spa, LLC v. Northernaire Condominium Association, Inc. 2013 WI App 116, ___ Wis. 2d ___, ___ N.W.2d ___, 12-1707.

703.15 Annotation Advising Developers in Operating Community Associations. Pardon. Wis. Law. March 2004.



703.155 Master associations.

703.155  Master associations.

703.155(1)(1)  Definition. In this section, "master association" means a profit or nonprofit corporation or unincorporated association which exercises the powers under s. 703.15 (3) on behalf of one or more condominiums or for the benefit of the unit owners of one or more condominiums.

703.155(2) (2) Delegation. If a declaration provides that any of the powers described in s. 703.15 (3) are to be exercised by or may be delegated to a master association, all provisions of this chapter applicable to an association apply to the master association, except as modified by this section or the declaration.

703.155(3) (3) Powers limited. Unless a master association is the only association for a condominium under s. 703.15 (1), it may exercise the powers set forth in s. 703.15 (3) only to the extent expressly permitted in the declarations that are associated with the master association or expressly described in the delegations of power from those condominiums to the master association.

703.155(4) (4) Liability limited. If a declaration provides that the executive board may delegate certain powers to a master association, the members of the executive board have no liability for the acts or omissions of the master association with respect to the exercise of those powers following delegation.

703.155(5) (5) Unit owners; rights and responsibilities. The rights and responsibilities of unit owners with respect to the association set forth in s. 703.15 apply, in the conduct of the affairs of a master association, only to those persons under sub. (6) who elect the executive board of a master association, whether or not those persons are unit owners.

703.155(6) (6) Master association; election of executive board. Notwithstanding s. 703.15 (2) (f) and whether or not a master association is also an association described in s. 703.15 (1), the instrument creating the master association and the declaration of each condominium the powers of which are assigned by the declaration or delegated to the master association shall provide that the executive board of the master association shall be elected after the period of declarant control in any of the following ways:

703.155(6)(a) (a) All unit owners of all condominiums subject to the master association may elect all members of the executive board.

703.155(6)(b) (b) All members of the executive boards of all condominiums subject to the master association may elect all members of the executive board.

703.155(6)(c) (c) All unit owners of each condominium subject to the master association may elect specified members of the executive board.

703.155(6)(d) (d) All members of the executive board of each condominium subject to the master association may elect specified members of the executive board.

703.155(7) (7) Representation of condominium or noncondominium property. A master association may represent condominium or noncondominium property on behalf of one or more condominiums and property under a different form of ownership or for the benefit of the unit owners of one or more condominiums and the owners of other property.

703.155 History History: 1985 a. 188; 2003 a. 283.



703.16 Common expenses and common surpluses.

703.16  Common expenses and common surpluses.

703.16(1)(1)  Disposition of common surpluses. All common surpluses of the association shall be credited to the unit owners' assessments for common expenses in proportion to their percentage interests in the common elements or as otherwise provided in the declaration or shall be used for any other purpose as the association decides.

703.16(2) (2) Funds for payment of common expenses obtained by assessments.

703.16(2)(a)(a) Funds for the payment of common expenses and for the creation of reserves for the payment of future common expenses shall be obtained by assessments against the unit owners in proportion to their percentage interests in the common elements or as otherwise provided in the declaration.

703.16(2)(b) (b) During the period of declarant control of the association under s. 703.15 (2) (c), if any unit owned by the declarant is exempt from assessments for common expenses until the unit is sold, the total amount assessed against units that are not exempt from assessments may not exceed the amount that equals nonexempt units' budgeted share of common expenses, based on the anticipated common expenses set forth in the annual budget under s. 703.161 (2) (a). The declarant is liable for the balance of the actual common expenses.

703.16 History History: 1977 c. 407; 1991 a. 39; 1993 a. 453; 1995 a. 224, 227; 1997 a. 27, 250; 1999 a. 185; 2003 a. 283; s. 35.17 correction in (2) (title).

703.16 Annotation A condominium land contract recorded before the making of an assessment lien has priority as a first mortgage under sub. (6) (b). Towne Realty, Inc. v. Edwards, 156 Wis. 2d 344, 456 N.W.2d 651 (Ct. App. 1990).

703.16 Annotation The definition of "unit" under s. 703.01 (15) encompasses a property on which there is no constructed unit. Aluminium Industries v. Camelot Trails, 194 Wis. 2d 575, 535 N.W.2d 74 (Ct. App. 1995).

703.16 Annotation In a foreclosure action under sub. (8) based on a failure to pay condominium fees, s. 846.10 (1) could not be applied sensibly to require a statement of installments to become due because monthly assessments were in varying amounts. The 12-month redemption period under s. 846.10 (2) is applicable to such foreclosures. Geneva National Community Association, Inc. v. Friedman, 228 Wis. 2d 572, 598 N.W.2d 600 (Ct. App. 1999), 98-1010.



703.161 Annual budget.

703.161  Annual budget.

703.161(1)(1)  Application. This section applies to any condominium that includes at least one unit that is restricted to residential use.

703.161(2) (2) Requirement. An association annually shall adopt and distribute to all unit owners an annual budget setting forth all of the following:

703.161(2)(a) (a) All anticipated common expenses and any amounts to be allocated to a statutory reserve account under s. 703.163 and to any other funds for future expenditures.

703.161(2)(b) (b) The amount and purpose of any other anticipated association expenditure.

703.161(2)(c) (c) The amount in any statutory reserve account under s. 703.163 or any other funds held for future expenditures.

703.161(2)(d) (d) Any common surpluses.

703.161(2)(e) (e) The amount and source of any income, other than unit owner assessments.

703.161(2)(f) (f) The aggregate amount of any assessment to be levied against unit owners and the purpose of the assessment.

703.161 History History: 2003 a. 283.



703.163 Statutory reserve account.

703.163  Statutory reserve account.

703.163(1) (1)  Definitions. In this section:

703.163(1)(a) (a) "Reserve funds" means funds derived from assessments against unit owners that are deposited in a statutory reserve account. The term does not include funds for ordinary operations, including amounts held for operational contingencies.

703.163(1)(b) (b) "Statutory reserve account" means a separate account established under this section to hold reserve funds.

703.163(1)(c) (c) "Statutory reserve account statement" means a statement indicating whether a statutory reserve account has been established for a condominium and, if there is no statutory reserve account, how it is anticipated that future expenditures for the repair and replacement of common elements will be funded.

703.163(2) (2) Application; other reserve accounts not affected.

703.163(2)(a)(a)

703.163(2)(a)1.1. Except as provided in subds. 2. and 3., this section applies to condominiums consisting exclusively of units that are restricted to residential uses.

703.163(2)(a)2. 2. This section does not apply to a small condominium unless the declarant or the association, with the written consent of a majority of the unit votes, elects to be governed by this section.

703.163(2)(a)3. 3. This section applies to a condominium consisting of both residential and nonresidential units if the declarant or the association, with the written consent of a majority of the unit votes of the residential units and a majority of the unit votes of the nonresidential units, elects to be governed by this section.

703.163(2)(b) (b) This section does not affect a reserve account or a similar account existing on November 1, 2004, or a reserve account or similar account established on or after November 1, 2004, that is not a statutory reserve account.

703.163(3) (3) New condominiums; establishment of statutory reserve account by declarant.

703.163(3)(a)(a) Except as provided in par. (c), the declarant of a condominium that is created on or after November 1, 2004, shall establish a statutory reserve account when the condominium is created and shall execute a statutory reserve account statement. The declarant shall determine the annual amount to be assessed unit owners for reserve funds after considering the factors under sub. (7) (a) to (e) and, if the condominium is a conversion condominium with more than 4 units, the report prepared under s. 703.33 (2) (cm) 1.

703.163(3)(b) (b) Reserve fund assessments for the reserve account established under par. (a) may first be assessed on a particular unit when a certificate of occupancy has been issued that applies to that unit. The declarant may elect to defer payment of the accrued assessments for a particular unit until the first conveyance of that unit. The declarant may not defer payment of accrued reserve fund assessments for more than 5 years from the date the exterior construction of the building in which the unit is located is completed. The declarant is liable for all reserve fund assessments on a unit that accrue before the unit is conveyed. If there are accrued reserve fund assessments against a unit, the declarant shall disclose in writing to the first purchaser of the unit whether the declarant has included any accrued reserve fund assessments in the purchase price of the unit or, if not included, how any accrued assessment will be paid.

703.163(3)(c) (c) The declarant may elect not to establish a statutory reserve account under par. (a) at the time the condominium is created or, at any time thereafter, may elect to terminate a statutory reserve account during the period of declarant control under s. 703.15 (2) (c). An election under this paragraph shall be made by executing a statutory reserve account statement.

703.163(4) (4) New condominium; determination by association to establish statutory reserve account. If a declarant has elected under sub. (3) (c) not to establish a statutory reserve account or to terminate an account, establishment of a statutory reserve account shall be addressed at the first annual meeting of the association held after, or at a special meeting of the association held within one year after, the expiration of any period of declarant control under s. 703.15 (2) (c). A statutory reserve account is established under this subsection with the written consent of a majority of the unit votes. If a statutory reserve account is established under this subsection, the association shall execute a statutory reserve account statement.

703.163(5) (5) Existing condominiums; statutory reserve account unless elect otherwise. The association for a condominium created before November 1, 2004, shall, within 18 months after November 1, 2004, or within 18 months after the expiration of any period of declarant control under s. 703.15 (2) (c), whichever is later, establish a statutory reserve account unless the association, with the written consent of a majority of the unit votes, elects not to establish a statutory reserve account. Upon the establishment of or the election not to establish a statutory reserve account, the association shall execute a statutory reserve account statement.

703.163(6) (6) Election by association to establish or terminate statutory reserve account.

703.163(6)(a)(a) If an association elects not to establish a statutory reserve account under sub. (4) or (5), or if an association elects to terminate a statutory reserve account under par. (b), the association may at any time thereafter elect to establish a statutory reserve account with the written consent of a majority of the unit votes.

703.163(6)(b) (b) An association may, at any time with the written consent of a majority of the unit votes, terminate a statutory reserve account established under par. (a) or sub. (3) (a), (4), or (5) except that a statutory reserve account established by a declarant under sub. (3) (a) may not be terminated until after the expiration of any period of declarant control under s. 703.15 (2) (c).

703.163(6)(c) (c) Upon the establishment or termination of a statutory reserve account, the association shall execute a statutory reserve account statement.

703.163(7) (7) Reserve fund. If there is a statutory reserve account for the condominium, the annual budget adopted under s. 703.161 shall provide for reserve funds. Reserve funds may be used as provided in sub. (8). The association shall determine the amount to be assessed unit owners for reserve funds after considering all of the following:

703.163(7)(a) (a) The reserve funds currently in the statutory reserve account.

703.163(7)(b) (b) The estimated cost of repairing or replacing common elements, other than routine maintenance.

703.163(7)(c) (c) The estimated remaining useful life of common elements.

703.163(7)(d) (d) The approximate proportion of the estimated cost of repairing or replacing common elements that will be covered by the statutory reserve account and the approximate proportion that will be funded by other means.

703.163(7)(e) (e) Any other factor that the association considers relevant.

703.163(8) (8) Use of statutory reserve account.

703.163(8)(a)(a) Except as provided in par. (b), funds in a statutory reserve account may be used for the repair and replacement of common elements, other than routine maintenance.

703.163(8)(b) (b) Funds in a statutory reserve account may be used for normal repair or maintenance, customary services, or other operational costs in excess of amounts budgeted and any contingency funds available for these purposes, with the written consent of at least two-thirds of the unit votes. Funds from the statutory reserve account used under this paragraph must be replaced within 3 years from the date of withdrawal.

703.163(9) (9) Permitted investment of reserve funds. Reserve funds may be invested in any of the investments listed under s. 66.0603 (1m) (a).

703.163(10) (10) Liability immunity. No declarant, unit owner, association, or director, officer, manager, or employee of an association is liable in connection with the establishment or termination of, or decision not to establish or terminate, a statutory reserve account or for any deficiencies in the statutory reserve account that relate to the determination of amounts to be assessed for reserve funds. This subsection is in addition to any other liability protection available under law.

703.163(11) (11) Recording of statutory reserve account statement. Each statutory reserve account statement executed under this section shall bear the name of the condominium as it appears on the declaration, shall be prepared in the standard format for recorded documents under s. 59.43 (2m), and shall be recorded with the register of deeds of the county where the condominium instruments are recorded.

703.163 History History: 2003 a. 283.



703.165 Lien for unpaid common expenses, unpaid damages, and unpaid penalties.

703.165  Lien for unpaid common expenses, unpaid damages, and unpaid penalties.

703.165(1) (1)  Definition. In this section, "assessments" means regular and special assessments for common expenses and charges, fines, or assessments against specific units or unit owners for damages to the condominium or for penalties for violations of the declaration, bylaws, or association rules.

703.165(2) (2) Liability for assessments. A unit owner shall be liable for all assessments, or installments thereof, coming due while owning a unit, including any assessments coming due during the pendency of any claim by the unit owner against the association or during any period in which the unit is not occupied by the unit owner or is leased or rented to any other person. In a voluntary grant, the grantee shall be jointly and severally liable with the grantor for all unpaid assessments against the grantor for his or her share of the common expenses up to the time of the voluntary grant for which a statement of condominium lien is recorded, without prejudice to the rights of the grantee to recover from the grantor the amounts paid by the grantee for such assessments. Liability for assessments may not be avoided by waiver of the use or enjoyment of any common element or by abandonment of the unit for which the assessments are made.

703.165(3) (3) Assessments constitute lien. All assessments, until paid, together with interest on them and actual costs of collection, constitute a lien on the units on which they are assessed, if a statement of lien is filed within 2 years after the date the assessment becomes due. The lien is effective against a unit at the time the assessment became due regardless of when within the 2-year period it is filed. A statement of condominium lien is filed in the land records of the clerk of circuit court of the county where the unit is located, stating the description of the unit, the name of the record owner, the amount due and the period for which the assessment was due. The clerk of circuit court shall index the statement of condominium lien under the name of the record owner in the judgment and lien docket. The statement of condominium lien shall be signed and verified by an officer or agent of the association as specified in the bylaws and then may be filed. On full payment of the assessment for which the lien is claimed, the unit owner shall be entitled to a satisfaction of the lien that may be filed with the clerk of circuit court.

703.165(4) (4) Statement. Any grantee of a unit is entitled to a statement from the association or the executive board, setting forth the amount of unpaid assessments against the grantor. The grantee is not liable for, nor shall the unit conveyed be subject to a lien that is not filed under sub. (3) for, any unpaid assessment against the grantor in excess of the amount set forth in the statement. If an association or a board of directors does not provide such a statement within 10 business days after the grantee's request, they are barred from claiming under any lien that is not filed under sub. (3) prior to the request for the statement against the grantee.

703.165(5) (5) Priority of lien. A lien under this section is prior to all other liens except:

703.165(5)(a) (a) Liens of general and special taxes.

703.165(5)(b) (b) All sums unpaid on a first mortgage recorded prior to the making of the assessment.

703.165(5)(c) (c) Mechanic's liens filed prior to the making of the assessment.

703.165(5)(d) (d) All sums unpaid on any mortgage loan made under s. 45.80, 1989 stats.

703.165(5)(e) (e) A lien under s. 292.31 (8) (i) or 292.81.

703.165(6) (6) Interest on unpaid assessment. Any assessment, or installment thereof, not paid when due shall bear interest, at the option of the association, from the date when due until paid at a rate not exceeding the highest rate permitted by law as stated in the bylaws.

703.165(7) (7) Enforcement of lien. A lien may be enforced and foreclosed by an association or any other person specified in the bylaws, in the same manner, and subject to the same requirements, as a foreclosure of mortgages on real property in this state. An association may recover costs and actual attorney fees. An association may, unless prohibited by the declaration, bid on the unit at foreclosure sale and acquire, hold, lease, mortgage and convey the unit. Suit to recover a money judgment for unpaid common expenses shall be maintainable without foreclosing or waiving the lien securing the same. Suit for any deficiency following foreclosure may be maintained in the same proceeding. No action may be brought to foreclose the lien unless brought within 3 years following the recording of the statement of condominium lien. No action may be brought to foreclose the lien except after 10 days' prior written notice to the unit owner given by registered mail, return receipt requested, to the address of the unit owner shown on the books of the association.

703.165(8) (8) Form of statement of condominium lien. A statement of condominium lien is sufficient for the purposes of this chapter if it contains the following information and is substantially in the following form:

Statement of Condominium Lien

This is to certify that .................... owner(s) of unit No. ..... in .................... Condominium (is) (are) indebted to the association in the amount of $.......... as of .........., .... (year) for (his) (her) (its) (their) (proportionate share of common expenses of the Condominium) (damages to the condominium) (penalties for violation of condominium declaration, bylaws, or rules) for the period from (date) to (date), plus interest thereon at the rate of ....%, costs of collection, and actual attorney fees.

Association

By: ..........................

Officer's title (or agent)

Address

Phone number

I hereby affirm under penalties of perjury that the information contained in the foregoing Statement of Condominium Lien is true and correct to the best of my knowledge, information, and belief.

...............................

Officer (or agent)

703.165 History History: 2003 a. 283 ss. 31, 34; 2003 a. 326.

703.165 Annotation Sub. (5) (b) does not mean mean that the first mortgage recorded is the only mortgage lien superior to a condominium lien when the terms of the first recorded mortgage clearly stated that it was subordinate to another mortgage and the condominium lien was recorder after both mortgages. Sub. (5) (b) states that "a" first mortgage recorded prior to a condominium assessment is the only mortgage lien superior to a condominium lien. The statute does not say "the" first mortgage recorded prior to a condominium assessment is the only mortgage lien that is superior to a condominium lien. U.S. Bank, N.A., v. Landa, 2011 WI App 135, 337 Wis. 2d 179, 804 N.W.2d 835, 10-0303.



703.17 Insurance.

703.17  Insurance.

703.17(1)(1) An association shall obtain insurance for the property against loss or damage by fire and such other hazards for not less than full replacement value of the property insured and a liability policy covering all claims commonly insured against. Insurance coverage shall be written on the property in the name of the association as trustee for each of the unit owners in the percentages established in the declaration. Premiums shall be common expenses. Provisions for such insurance shall be without prejudice to the right of each unit owner to insure his or her own unit for personal benefit.

703.17(2) (2) Insurance proceeds shall first be disbursed by the trustees for the repair or restoration of the damaged common elements, and the unit owners and mortgagees shall not be entitled to receive payment of any portion of the insurance proceeds unless the association has determined not to rebuild, or the court has ordered partition of the condominium property, or there is a surplus of insurance proceeds after the common elements have been completely repaired or restored.

703.17 History History: 1977 c. 407; 1985 a. 332.



703.18 Repair or reconstruction.

703.18  Repair or reconstruction.

703.18(1) (1) A declaration shall provide for the repair or reconstruction of the common elements in the event of damage to all or part of the common elements of the condominium.

703.18(2) (2)

703.18(2)(a)(a) Unless otherwise provided in the declaration, in the event of damage to or destruction of common elements of a condominium, the association shall promptly undertake to repair or reconstruct it to a condition compatible with the remainder of the condominium. All cost of the repair or reconstruction in excess of available insurance proceeds shall be a common expense.

703.18(2)(b) (b) However, if a condominium is damaged to an extent more than the available insurance proceeds, the condominium shall be subject to an action for partition upon obtaining the written consent of the unit owners having 75% or more of the votes. In the case of partition, the net proceeds of sale together with any net proceeds of insurance shall be considered as one fund and shall be divided among all unit owners in proportion to their percentage interests in the common elements, and shall be distributed in accordance with the priority of interests in each unit.

703.18 History History: 1977 c. 407.



703.19 Eminent domain.

703.19  Eminent domain.

703.19(1)(1)  Definition. In this section, "taking under the power of eminent domain" includes any sale in settlement of any pending or threatened condemnation proceeding.

703.19(2) (2) Allocation of award; provisions in declaration or bylaws. A declaration or bylaws may provide for an allocation of any award for a taking under the power of eminent domain of all or part of the condominium. A declaration or bylaws also may provide for:

703.19(2)(a) (a) Reapportionment or other change of the percentage interests appurtenant to each unit remaining after any taking; and

703.19(2)(b) (b) Rebuilding, relocation or restoration of any improvements so taken in whole or in part.

703.19(3) (3) Allocation of award; in absence of provisions in declaration or bylaws. Unless otherwise provided for in a declaration or bylaws, any damages for a taking of all or part of a condominium shall be awarded as follows:

703.19(3)(a) (a) Every unit owner is entitled to the entire award for the taking of all or part of their respective unit and for consequential damages to their unit.

703.19(3)(b) (b) Any award for the taking of limited common elements shall be allocated to the unit owners of the units to which the use of those limited common elements is restricted in proportion to their respective percentage interests in the common elements.

703.19(3)(c) (c) In the event no reconstruction is undertaken, any award for the taking of common elements shall be allocated to all unit owners in proportion to their respective percentage interests in the common elements.

703.19(4) (4) Reconstruction following taking. Following the taking of all or a part of the common elements, an association shall promptly undertake to restore the improvements of the common elements to an architectural whole compatible with the existing structure. Any costs of such restoration in excess of the condemnation award shall be a common expense. However, if the taking under the power of eminent domain is to the extent where the remaining condominium portion has been diminished to the extent that reconstruction or restoration is not practical, a condominium shall be subject to an action for partition upon obtaining the written consent of the unit owners having 75% or more of the vote. In the case of partition, the net proceeds of sale, together with any net proceeds of the award for taking, shall be considered as one fund and shall be divided among all unit owners in proportion to their percentage interest in the common elements and shall be distributed in accordance with the priority of interests in each unit.

703.19(5) (5) Adjustment of percentage interests following taking; effect of taking on votes appurtenant to unit. Following the taking of all or a part of any unit, the percentage interests appurtenant to the unit shall be adjusted in proportion as provided in the condominium instruments or bylaws. The association promptly shall prepare and record an amendment to the declaration reflecting the new percentage interests appurtenant to the unit. Subject to sub. (7), following the taking of part of a unit, the votes appurtenant to that unit shall be appurtenant to the remainder of that unit, and following the taking of all of a unit, the right to vote appurtenant to the unit shall terminate.

703.19(6) (6) Priority in distribution of damages for each unit. All damages for each unit shall be distributed in accordance with the priority of interests at law or in equity in each respective unit.

703.19(7) (7) Taking not to include percentage interests or votes. A taking of all or part of a unit may not include any of the percentage interests or votes appurtenant to the unit.

703.19(8) (8) Preservation of the right of appeal. The owner of each unit taken may appeal the necessity of the taking and the condemnation award made for the taking. A unit owner may appeal the necessity of the taking, and the condemnation award made for the taking, of the owner's interest in the common elements. The unit owners having an interest in the ownership of limited common elements may individually or as a group appeal the necessity of the taking or the condemnation award made for the taking of the limited common elements.

703.19 History History: 1977 c. 407; 2003 a. 283, 326.



703.195 Acquisition of common elements by condemnors.

703.195  Acquisition of common elements by condemnors.

703.195(1)(1)  Definitions. In this section:

703.195(1)(a) (a) "Acquire" means to obtain title to real property by purchase or condemnation.

703.195(1)(b) (b) "Common elements" means all of a condominium except its units and any limited common elements.

703.195(1)(c) (c) "Condemnor" means a person specified in s. 32.01 (1) who has the authority to condemn property under ch. 32.

703.195(2) (2) Applicability. This section applies to the acquisition by a condemnor of a portion of the common elements of a condominium that is created 6 months or more after November 1, 2004. This section is in addition to any applicable provision in ch. 32.

703.195(3) (3) Notice to unit owners and association. A condemnor who seeks to acquire a portion of the common elements of a condominium and who wishes to negotiate with the association instead of with each unit owner shall notify the association and each unit owner of the proposed acquisition, in writing, at least 30 days before delivery of the appraisal required under s. 32.05 (2) (b) or 32.06 (2) (b). The notice to the unit owners shall be sent by certified mail, requesting a return receipt signed by the addressee only. Notice is deemed complete on the date the addressee acknowledges receipt. The notice required under this subsection is in addition to any notice required under s. 32.05 or 32.06 and shall be provided simultaneously with the pamphlets that are prepared under s. 32.26 (6) and provided under ss. 32.05 (2a) and 32.06 (2a). The condemnor is responsible for the expense of sending the notice under this subsection.

703.195(4) (4) Content of notice to unit owners. The notice to the unit owners required under sub. (3) shall, at a minimum, contain all of the following:

703.195(4)(a) (a) The name and address of the condemnor.

703.195(4)(b) (b) The legal description of the property to be acquired.

703.195(4)(c) (c) The public purpose for which the property is being acquired and a statement that the condemnor in good faith intends to use the property for that purpose.

703.195(4)(d) (d) The following statement in substantially identical language, in at least 12-point bold type, if printed, or in capital letters, if typewritten:

THIS NOTICE IS REQUIRED BY SECTION 703.195 OF THE WISCONSIN STATUTES. SECTION 703.195 OF THE WISCONSIN STATUTES PROVIDES THAT THE CONDOMINIUM ASSOCIATION OF WHICH YOU ARE A MEMBER MUST ACT AS YOUR AGENT TO CONVEY YOUR INTEREST IN THE AFFECTED PORTION OF THE CONDOMINIUM'S COMMON ELEMENTS IF YOU WISH. HOWEVER, YOU HAVE THE RIGHT TO NEGOTIATE WITH THE .... (NAME OF ACQUIRING AGENCY) ON YOUR OWN AND MAY REFUSE TO BE REPRESENTED BY THE ASSOCIATION.

IN ORDER FOR YOU TO PROCEED TO NEGOTIATE WITH THE .... (NAME OF ACQUIRING AGENCY) ON YOUR OWN, YOU MUST WITHIN 30 DAYS AFTER RECEIPT OF THIS NOTICE SIGN THIS DOCUMENT AT THE INDICATED LOCATION AND DEPOSIT IT IN THE UNITED STATES MAIL. .... (NAME OF ACQUIRING AGENCY) HAS ENCLOSED FOR YOUR CONVENIENCE A POSTAGE PRE-PAID, ADDRESSED ENVELOPE FOR THIS PURPOSE. FAILURE TO SIGN AND RETURN THIS NOTICE MEANS THAT YOU CONSENT TO THE ASSOCIATION ACTING AS YOUR AGENT TO NEGOTIATE AND CONVEY YOUR INTEREST IN THE AFFECTED PORTION OF THE CONDOMINIUM'S COMMON ELEMENTS.

IF THE ASSOCIATION ACTS AS YOUR AGENT, YOU WILL BE LEGALLY BOUND BY ANY DECISION OF THE ASSOCIATION'S BOARD OF DIRECTORS RELATING TO THE CONVEYANCE OF YOUR INTEREST IN THE AFFECTED PORTION OF THE CONDOMINIUM'S COMMON ELEMENTS. REGARDLESS OF WHETHER YOU CHOOSE TO NEGOTIATE ON YOUR OWN OR TO ALLOW THE ASSOCIATION OR ANY OTHER PERSON OR ENTITY TO NEGOTIATE ON YOUR BEHALF, YOU WILL RETAIN ALL RIGHTS TO CHALLENGE THE RIGHT OF CONDEMNATION, THE NECESSITY OF CONDEMNATION, OR ANY AMOUNT OF COMPENSATION AVAILABLE TO YOU UNDER CHAPTER 32 OF THE WISCONSIN STATUTES.

703.195(4)(e) (e) A prominent place for the unit owner to sign his or her name to indicate the unit owner's objection to the association acting as the agent for the unit owner in the conveyance of the common elements at issue.

703.195(5) (5) Method of objecting by unit owner. A unit owner who objects to the association acting as the agent for the owner shall indicate the objection as provided on the form under sub. (4) (e) and send the form, within 30 days after the notice under sub. (3) is received, to the condemnor by U.S. mail to the address indicated on the notice. The objection is made when the completed form is mailed to the condemnor. Before initiating negotiations with the unit owner under s. 32.05 (2a) or 32.06 (2a), the condemnor shall provide the association and those unit owners who have objected a written list of all of the unit owners who have objected.

703.195(6) (6) No objection by unit owner; association as agent. If a unit owner does not timely object under sub. (5), the unit owner is deemed to have consented to the association acting as the unit owner's agent in the conveyance of the common elements at issue and the association shall act as the agent for the unit owner in the conveyance to the condemnor of the unit owner's interest in the common elements at issue. Failure of the unit owner to object within the required time does not affect any other rights of the unit owner under ch. 32.

703.195(7) (7) Method of conveyance. The association shall execute any conveyance under this section as the agent for each of the unit owners who did not timely object under sub. (5). Those unit owners shall be identified, by name, on the conveyance.

703.195(8) (8) Objection by unit owner; unit owner retains rights. A unit owner who timely objects under sub. (5) retains all of his or her rights under ch. 32 with regard to the acquisition of the common elements at issue and to unit ownership.

703.195 History History: 2003 a. 283.



703.20 Books of receipts and expenditures.

703.20  Books of receipts and expenditures.

703.20(1)(1)  Record keeping; availability for examination. An association shall keep detailed, accurate records using standard bookkeeping procedures of the receipts and expenditures affecting the common elements, specifying and itemizing the maintenance and repair expenses of the common elements and any other expenses incurred. The records and the vouchers authorizing the payments shall be available for examination by the unit owners at convenient hours.

703.20(2) (2) Disclosure information. Within 10 days after a request by a seller other than the declarant, an association shall furnish the information necessary for the seller to comply with s. 703.33. The seller shall pay the association the actual costs of furnishing the information.

703.20(3) (3) Declarant responsibilities for records. During the period of declarant control under s. 703.15 (2) (c), the declarant is responsible for creating and maintaining the financial and operational records of the association and shall turn the records over to the directors elected under s. 703.15 (2) (f). During the period of declarant control under s. 703.15 (2) (c) and for one year thereafter, upon written request to the association by the lesser of 3 unit owners or the owners of 10% of the units, not including units owned by the declarant, the association shall arrange for an independent audit of its financial records at the association's expense. The cost of any audit requested within 36 months after the completion of a previous audit shall be paid for by the requesting unit owners.

703.20 History History: 1977 c. 407; 1985 a. 188; 2003 a. 283.



703.21 Separate taxation.

703.21  Separate taxation.

703.21(1)(1) Every unit and its percentage of undivided interest in the common elements shall be deemed to be a parcel and shall be subject to separate assessments and taxation by each assessing unit and special district for all types of taxes authorized by law including, but not limited to, special levies based on the value of property and special assessments. Neither the building, the property nor any of the common elements shall be deemed to be a parcel separate from the unit.

703.21(2) (2) The rights, duties and obligations of unit owners under this chapter shall inure to and be binding upon grantees under tax deeds and persons acquiring title by foreclosure of tax liens and their successors in interest.

703.21 History History: 1977 c. 407; 1979 c. 110.

703.21 Annotation Each unit identified in the condominium declaration is a unit for purposes of separate taxation under this section, regardless of whether the unit has been constructed. For purposes of identifying the "unit" as defined in s. 703.02 (15), a unit may exist without a building. The Saddle Ridge Corp. v. Board of Review for Town of Pacific, 2010 WI 47, 325 Wis. 2d 29, 784 N.W.2d 527, 07-2886.



703.22 Mechanics' and suppliers' liens.

703.22  Mechanics' and suppliers' liens.

703.22(1) (1) Subsequent to recording a declaration under this chapter and while the property remains subject to this chapter, any and all liens will exist only against individual units and the percentage of undivided interest in the common elements appurtenant to such unit, in the same manner and under the same conditions in every respect as liens or encumbrances may arise or be created upon or against any other separate parcel of real property subject to individual ownership.

703.22(2) (2) Any mechanics' lien or suppliers' lien under subch. I of ch. 779 arising as a result of repairs to or improvements of a unit by a unit owner shall be a lien only against the unit.

703.22(3) (3) Any mechanics' or suppliers' lien under subch. I of ch. 779 arising as a result of repairs to or improvements of the common elements, if authorized in writing by the association, shall be paid by the association as a common expense and until paid shall be a lien against each unit in proportion to its percentage interest in the common elements. On payment of the proportionate amount by any unit owner to the lienor or on the filing of a written undertaking in the manner specified by s. 779.08, the unit owner shall be entitled to a release of his or her unit from the lien and the association shall not be entitled to assess his or her unit for payment of the remaining amount due for the repairs or improvements.

703.22 History History: 1977 c. 407; 1979 c. 32 s. 92 (9); 2005 a. 204.

703.22 Annotation Because the statute is silent as to the amount each unit should pay when a blanket lien is filed, application of the equitable principal that the lien should be applied proportionately against each unit was appropriate. Torke/Wirth/Pujara v. Lakeshore Towers, 192 Wis. 2d 481, 531 N.W.2d 419 (Ct. App. 1995).



703.23 Resident agent; exemption of unit owners from liability.

703.23  Resident agent; exemption of unit owners from liability.

703.23(1)(1)  Appointment of resident agent; change in name or address. When any property is submitted to a condominium declaration, the declarant shall appoint a resident agent for the condominium who shall be a citizen and actual resident of the state or corporation duly registered or qualified to do business in the state. The declarant shall file the name and address of the resident agent with the department of financial institutions. The name or address of the resident agent may be changed by the association or other proper authority of the condominium in the same manner and to the same extent that names and addresses of registered agents may be changed by corporations. If the association is incorporated, the registered agent for the association shall be the registered agent for the condominium.

703.23(2) (2) Index of names and address of resident agents. The department of financial institutions shall keep an index of the names and addresses of resident agents and shall make the information available to the public on request.

703.23(3) (3) Suits brought by service on resident agent. Suit may be brought by service on the resident agent in actions against an association, or which arise through any cause relating to the common elements.

703.23(4) (4) Exemption of unit owners from liability for certain claims. Except in proportion to his or her percentage interest in the common elements, no unit owner personally is liable for damages as a result of injuries arising in connection with the common elements solely by virtue of his or her ownership of a percentage interest in the common elements, or for liabilities incurred by the association.

703.23 History History: 1977 c. 407; 1995 a. 27.



703.24 Remedies for violations by unit owner or tenant of a unit owner.

703.24  Remedies for violations by unit owner or tenant of a unit owner.

703.24(1)(1)  Definition. In this section, "violation" means failure to comply with this chapter or the declaration, bylaws, or association rules.

703.24(2) (2) Liability for unit owner violation. A unit owner who commits a violation is liable for any charges, fines, or assessments imposed by the association pursuant to the bylaws or association rules as a result of the violation and may be subject to a temporary or permanent injunction.

703.24(3) (3) Liability for violation by tenant.

703.24(3)(a)(a) If a tenant of a unit commits a violation that results in a charge, fine, or assessment imposed by the association pursuant to the bylaws or association rules, the tenant is liable for the charge, fine, or assessment.

703.24(3)(b) (b) If the association complies with the notice requirement of sub. (4), the owner of the unit occupied by the tenant when the violation occurred is liable for any charges, fines, or assessments imposed by the association for which the tenant is liable under par. (a) that are not paid by the tenant within 30 days after receiving the notice under sub. (4). This paragraph does not affect the liability of the tenant to the unit owner for any charges, fines, or assessments paid by the unit owner under this paragraph.

703.24(4) (4) Notice requirement for violation by tenant. If an association imposes a charge, fine, or assessment as a result of a violation by a tenant of a unit in the condominium, the association shall give notice to the tenant by any method under s. 704.21 (1) (a) to (e) and to the owner of the unit occupied by the tenant by any method under s. 704.21 (2) (a) to (d). The notice shall include all of the following:

703.24(4)(a) (a) The amount of charges, fines, or assessments for which the tenant is liable.

703.24(4)(b) (b) Notice that if the tenant fails to pay the association the amount for which the tenant is liable within 30 days after the tenant receives the notice, the owner is liable to the association for the amount unpaid by the tenant although the tenant may be liable to the unit owner for any amounts the unit owner pays.

703.24(5) (5) Other liability not affected. This section does not otherwise affect the liability of a unit owner or tenant who commits a violation.

703.24 History History: 1977 c. 407; 2003 a. 283.



703.25 Tort and contract liability.

703.25  Tort and contract liability.

703.25(1) (1) An action for tort alleging a wrong done by any agent or employee of a declarant or of an association, or in connection with the condition of any portion of a condominium which a declarant or an association has the responsibility to maintain, shall be brought against the declarant or the association, as the case may be. No unit owner shall be precluded from bringing such an action by virtue of its ownership of an undivided interest in the common elements or by reason of its membership in the association or its status as an officer.

703.25(2) (2) An action arising from a contract made by or on behalf of an association shall be brought against the association, or against the declarant if the cause of action arose during the exercise by the declarant of control reserved under the declaration. No unit owner shall be precluded from bringing such an action by reason of its membership in the association or its status as an officer.

703.25(3) (3) A judgment for money against an association shall be a lien against any property owned by the association, and against each of the condominium units in proportion to the liability of each unit owner for common expenses as established under the declaration in an amount not exceeding the market value of the unit, but not against any other property of any unit owner.

703.25 History History: 1977 c. 407.

703.25 Annotation Sections 703.25 (3) and 840.10 (1) permit the filing of a lis pendens in an action for a money judgment against a condominium association as a judgment will be a lien against each condominium unit although their owners are not defendants in the action. Interlaken Service Corporation v. Interlaken Condominium Association, 222 Wis. 2d 299, 588 N.W.2d 262 (Ct. App. 1998), 97-1107.



703.26 Expanding condominiums.

703.26  Expanding condominiums.

703.26(1) (1)  Declarant may reserve right to expand. A declarant may reserve the right to expand a condominium by subjecting additional property to the condominium declaration in such a manner that as each additional property is subjected to the condominium declaration, the percentage of undivided interests in the common elements of the preceding and new property shall be reallocated between the unit owners on the basis of the aggregate undivided interest in the common elements appertaining to the property.

703.26(2) (2) Conditions to which reservation subject. A reservation of the right to expand a condominium is subject to the conditions provided in this subsection.

703.26(2)(a) (a) A declaration establishing a condominium shall describe each parcel of property which may be added to the condominium.

703.26(2)(b) (b) A declaration establishing a condominium shall show the maximum number of units which may be added, and the percentage interests in the common elements, the liabilities for common expenses and the rights to common surpluses, and the number of votes appurtenant to each unit following the addition of property to the condominium, if added. The percentage interests in the common elements, the liabilities for common expenses and the rights to common surpluses, and the number of votes that each unit owner will have may be shown by reference to a formula or other appropriate method of determining them following each expansion of the condominium.

703.26(2)(c) (c) A condominium plat for an original condominium shall include, in general terms, the outlines of the land, buildings, and common elements of new property that may be added to the condominium.

703.26(2)(d) (d) In a declaration establishing a condominium, a right to expand the condominium may be reserved in the declaration for a period not exceeding 10 years from the date of recording of the declaration.

703.26(3) (3) Recordation of amendments to declaration and plat.

703.26(3)(a)(a) If the conditions of sub. (2) are complied with, property may be added to a condominium if the declarant records an amendment to the declaration, showing the new percentage interests of the unit owners, and the votes which each unit owner may cast in the condominium as expanded, and records an addendum to the condominium plat that includes the detail and information concerning the new property as required in the original condominium plat.

703.26(3)(b) (b) On recording of an amendment of a declaration and an addendum to a plat, each unit owner, by operation of law, has the percentage interests in the common elements, liabilities in the common expenses, rights to common surpluses, and shall have the number of votes, set forth in the amendment to the declaration. Following any expansion, the interest of any mortgagee shall attach, by operation of law, to the new percentage interests in the common elements appurtenant to the unit on which it is a lien.

703.26 History History: 1977 c. 407; 1997 a. 333.

703.26 Annotation Substantial compliance with formal requirements as permitted by s. 703.30 (2) is limited to the condominium status of the property and title of the unit owners. It does not apply to a project's status as an expanding condominium under this section. Rock Lake Estates Unit Owners Association, Inc. v. Town of Lake Mills, 195 Wis. 2d 348, 536 N.W.2d 415 (Ct. App. 1995), 94-2488.



703.265 Addendum to plat to reflect changes in building codes or zoning ordinances.

703.265  Addendum to plat to reflect changes in building codes or zoning ordinances.

703.265(1) (1) If the revision or adoption of a building code or zoning ordinance prevents or substantially affects the construction of a unit or common elements as platted, the declarant may reasonably modify the condominium plat, by addendum, to the extent necessary to comply with the code or ordinance in order to construct the unit or common elements.

703.265(2) (2) If the revision or adoption of a building code or zoning ordinance prevents or substantially affects the reconstruction of a unit or common element as platted, the declarant, unit owner, or association, as appropriate, may reasonably modify the condominium plat, by addendum, to the extent necessary to comply with the code or ordinance in order to reconstruct the unit or common elements.

703.265(3) (3) An addendum made under this section shall be recorded as provided under s. 703.095.

703.265 History History: 2003 a. 283.



703.27 Zoning and building regulations.

703.27  Zoning and building regulations.

703.27(1) (1) A zoning or other land use ordinance or regulations may not prohibit the condominium form of ownership or impose any requirements upon a condominium that it would not impose if the development were under a different form of ownership. No provision of a state or local building code may be applied differently to a building in a condominium than it would be applied if the building were under a different form of ownership unless the different application is expressly permitted in that provision and the different application is reasonably related to the nature of condominium ownership. No subdivision ordinance may apply to any condominium unless the ordinance is, by its express terms, applicable to condominiums and the application is reasonably related to the nature of condominium ownership.

703.27(2) (2) No county, city, or other jurisdiction may enact any law, ordinance, or regulation that would impose a greater burden or restriction on a condominium or provide a lower level of services to a condominium than would be imposed or provided if the condominium were under a different form of ownership.

703.27 History History: 1977 c. 407; 2003 a. 283.



703.275 Merger or consolidation of condominiums.

703.275  Merger or consolidation of condominiums.

703.275(1)(1)  Agreement; legal effect. Any 2 or more condominiums, including 2 or more small condominiums or any combination of small condominiums and other condominiums, by agreement of the unit owners as provided in this section, may be merged or consolidated into a single condominium. Unless the agreement otherwise provides, the condominium resulting from a merger or consolidation is, for all purposes, the legal successor of all of the preexisting condominiums and the operations and activities of all associations of the preexisting condominiums shall be merged or consolidated into a single association which shall hold all powers, rights, obligations, assets and liabilities of the preexisting associations. The resultant condominium must bear the name of one of the preexisting condominiums.

703.275(2) (2) Reallocation of interests.

703.275(2)(ac)(ac) In this subsection, "allocated interests" means the undivided percentage interest in the common elements, the liability for common expenses, and the number of votes at meetings of the association appurtenant to each unit.

703.275(2)(bc) (bc) The merger or consolidation agreement shall provide for the reallocation of the allocated interests among the units of the resultant condominium. The agreement may not change the ratio that exists before the merger or consolidation between the allocated interests of any unit and the allocated interests of any other unit in the same preexisting condominium. The agreement shall state one of the following:

703.275(2)(bc)1. 1. The reallocations or the formulas upon which they are based.

703.275(2)(bc)2. 2. The percentage of the total of allocated interests of the new condominium which are allocated to all of the units comprising each of the preexisting condominiums.

703.275(3) (3) Agreement; other provisions. The merger or consolidation agreement may contain any provisions consistent with this chapter in addition to those specified in sub. (2).

703.275(4) (4) Votes. The merger or consolidation agreement is effective if the agreement is approved by the unit owners of units to which at least 75% of the votes in each preexisting association are allocated. If the declaration of a preexisting association specifies that a percentage greater than 75% of the votes in that association is required to approve a merger or consolidation agreement, the greater percentage applies to the vote of that association. A declaration of a preexisting association may specify a smaller percentage and the smaller percentage applies to the vote of that association only if all of the units in the preexisting condominium are restricted exclusively to nonresidential uses.

703.275(5) (5) Recording. Both a restatement of the declaration of the resultant condominium that includes the merger agreement and an addendum to the condominium plat of the resultant condominium shall be recorded as provided in s. 703.07. The register of deeds shall reference the document number, volume and page of the plat of the resultant condominium on the plat of the preexisting condominium and shall note that the preexisting condominium has been merged.

703.275 History History: 1985 a. 188; 1997 a. 333; 2003 a. 283.



703.28 Removal from provisions of this chapter.

703.28  Removal from provisions of this chapter.

703.28(1)(1) All of the unit owners may remove all or any part of the property from the provisions of this chapter by a removal instrument, duly recorded, provided that the holders of all liens affecting any of the units consent thereto or agree, in either case by instruments duly recorded, that their liens be transferred to the percentage of the undivided interest of the unit owner in the property.

703.28(1m) (1m)

703.28(1m)(a)(a) If the merger of 2 or more condominiums under s. 703.275 would result in the creation of a new plat for the resultant condominium, the property of the preexisting condominiums shall first be removed from the provisions of this chapter by recording a removal instrument.

703.28(1m)(b) (b) Before a certified survey map, condominium plat, subdivision plat or other plat may be recorded and filed for the same property, the condominium shall first be removed from the provisions of this chapter by recording a removal instrument.

703.28(2) (2) Upon removal of any property from this chapter, the property shall be deemed to be owned in common by the unit owners. The undivided interest in the property owned in common which appertains to each unit owner shall be the percentage of undivided interest previously owned by the owner in the common elements.

703.28 History History: 1977 c. 407; 1997 a. 333; 1999 a. 96.



703.29 Removal no bar to subsequent resubmission.

703.29  Removal no bar to subsequent resubmission. The removal provided for in s. 703.28 shall in no way bar the subsequent resubmission of the property to this chapter.

703.29 History History: 1977 c. 407.



703.30 Rules of construction.

703.30  Rules of construction.

703.30(1) (1)  Certain rules of law not applicable. Neither the rule of law known as the rule against perpetuities nor the rule of law known as the rule restricting unreasonable restraints on alienation may be applied to defeat or invalidate any provision of this chapter or of any condominium instruments, bylaws or other instrument made pursuant to this chapter.

703.30(2) (2) Substantial conformity of condominium instruments and bylaws sufficient. The provisions of any condominium instruments and bylaws filed under this chapter shall be liberally construed to facilitate the creation and operation of the condominium. So long as the condominium instruments and bylaws substantially conform with the requirements of this chapter, no variance from the requirements shall affect the condominium status of the property in question nor the title of any unit owner to his or her unit, votes and percentage interests in the common elements and in common expenses and common surpluses.

703.30(3) (3) Provisions of condominium instruments and bylaws severable. All provisions of condominium instruments and bylaws are severable and the invalidity of one provision does not affect the validity of any other provision.

703.30(4) (4) Conflicts in provisions. If there is any conflict between any provisions of a declaration and provisions of a condominium plat or any provisions of the bylaws, the provisions of the declaration shall control. If there is any conflict between any provisions of any condominium instruments and any provisions of any bylaws, the provisions of the condominium instruments shall control. If there is any conflict between any provisions of any condominium instruments or any provisions of any bylaws and any provisions of this chapter, the provisions of this chapter shall control.

703.30(5) (5) Instruments construed together. Condominium instruments shall be construed together and are determined to incorporate one another to the extent that any requirement of this chapter applying to one instrument is satisfied if the deficiency can be corrected by reference to any of the others.

703.30 History History: 1977 c. 407.

703.30 Annotation The application of this section is limited to the condominium status of the property and title of the unit owners. It does not apply to a project's status as an expanding condominium under s. 703.26. Rock Lake Estates Unit Owners Association, Inc. v. Town of Lake Mills, 195 Wis. 2d 348, 536 N.W.2d 415 (Ct. App. 1995), 94-2488.



703.31 Personal application.

703.31  Personal application.

703.31(1) (1) All unit owners, tenants of the owners, employees of owners and tenants or any other persons that in any manner use property or any part thereof subject to this chapter shall be subject to this chapter and to the declaration and bylaws of the association adopted under this chapter.

703.31(2) (2) All agreements, decisions and determinations lawfully made by an association in accordance with the voting percentages established in this chapter, declaration or bylaws, shall be deemed to be binding on all unit owners.

703.31 History History: 1977 c. 407.



703.315 Lease or rental agreements for residential units.

703.315  Lease or rental agreements for residential units.

703.315(1)(1)  Definitions. In this section:

703.315(1)(a) (a) "Condominium rental agreement" means an agreement, whether oral or written, for the rental or lease of a residential condominium unit by the same tenant for a period of more than one month.

703.315(1)(b) (b) "Tenant" means any of the following:

703.315(1)(b)1. 1. A person occupying or entitled to present or future occupancy of a residential condominium unit under a condominium rental agreement.

703.315(1)(b)2. 2. A periodic tenant, as defined in s. 704.01 (2), of a residential condominium unit that pays rent on a month-to-month or greater recurring interval of time.

703.315(1)(c) (c) "Unit owner" means the owner of a unit that is rented or leased under a condominium rental agreement or by a periodic tenant.

703.315(2) (2) Agreement for compliance. Entering into a condominium rental agreement constitutes an agreement by the tenant, as a condition of the condominium rental agreement, to comply with this chapter, the rules and bylaws of the association, and the provisions of the declaration. Entitlement to occupancy of a unit as a periodic tenant, as described in sub. (1) (b) 2., constitutes an agreement by the periodic tenant, as a condition of the tenancy, to comply with this chapter, the rules and bylaws of the association, and the provisions of the declaration.

703.315(3) (3) Copy of written agreement to association. Within 5 business days after entering into or renewing a written condominium rental agreement, the unit owner shall provide a copy of the agreement to the association. The association shall keep a copy of any condominium rental agreement on file while the agreement is in effect.

703.315(4) (4) Contact of unit owner and tenant by association. The association may contact or give notice to the tenant or unit owner by:

703.315(4)(a) (a) Making the contact or giving the notice by the means indicated by the tenant or unit owner in writing to the association.

703.315(4)(b) (b) If par. (a) does not apply, by any method under s. 704.21 (1) (a) to (e), in the case of the tenant, or by any method under s. 704.21 (2) (a) to (d), in the case of the unit owner.

703.315(5) (5) Copy of condominium documents to tenant. Before a tenant occupies a unit, the unit owner shall provide a copy of the declaration and the association bylaws and rules to the tenant or place the information in the unit.

703.315(6) (6) Time share not covered. This section does not apply to a time-share unit governed under ch. 707.

703.315 History History: 2003 a. 283.



703.32 Easements and encroachments.

703.32  Easements and encroachments.

703.32(1) (1)  Presumption as to existing physical boundaries. Any existing physical boundaries of any unit or common elements constructed or reconstructed in substantial conformity with the condominium plat shall be conclusively presumed to be its boundaries, regardless of the shifting, settlement or lateral movement of any building and regardless of minor variations between the physical boundaries as described in the declaration or shown on the condominium plat and the existing physical boundaries of any such unit or common element. This presumption applies only to encroachments within the condominium.

703.32(2) (2) Encroachment as result of authorized construction, reconstruction or repair. If any portion of any common element encroaches on any unit or if any portion of a unit encroaches on any common element, as a result of the duly authorized construction, reconstruction or repair of a building, a valid easement for the encroachment and for the maintenance of the same shall exist so long as the building stands.

703.32(3) (3) Easements included in grant of unit. A grant or other disposition of a condominium unit shall include and grant and be subject to any easement arising under the provisions of this section without specific or particular reference to the easement.

703.32(4) (4) Association's right of entry to make repairs. An association shall have an irrevocable right and an easement to enter units to make repairs to common elements when the repairs reasonably appear necessary for public safety or to prevent damage to other portions of the condominium. Except in cases involving manifest danger to public safety or property, an association shall make a reasonable effort to give notice to the owner of any unit to be entered for the purpose of such repairs. No entry by an association for the purposes specified in this subsection may be considered a trespass.

703.32 History History: 1977 c. 407.



703.33 Disclosure requirements.

703.33  Disclosure requirements.

703.33(1) (1)  Material to be furnished by seller to purchaser before closing. Not later than 15 days prior to the closing of the sale of a unit to a member of the public, the seller shall furnish to the purchaser the following:

703.33(1)(a) (a) Copies of the proposed or existing declaration, the bylaws, and any rules or regulations.

703.33(1)(b) (b) A copy of the proposed or existing articles of incorporation of the association, if it is or is to be incorporated.

703.33(1)(c) (c) A copy of any proposed or existing management contract, employment contract or other contract affecting the use, maintenance or access of all or part of the condominium to which it is anticipated the unit owners or the association will be a party following closing.

703.33(1)(d) (d) A copy of the projected annual operating budget for the condominium including reasonable details concerning the estimated monthly payments by the purchaser for assessments, and monthly charges for the use, rental or lease of any facilities not part of the condominium.

703.33(1)(e) (e) A copy of any lease to which it is anticipated the unit owners or the association will be a party following closing.

703.33(1)(f) (f) A description of any contemplated expansion of the condominium with a general description of each stage of expansion and the maximum number of units that can be added to the condominium.

703.33(1)(g) (g) A copy of the floor plan of the unit together with the information that is necessary to show the location of the common elements and other facilities to be used by the unit owners and indicating which facilities will be part of the condominium and which facilities will be owned by others.

703.33(1)(h) (h) An executive summary setting forth in clear plain language the following information or location within the disclosure materials described in pars. (a) to (g) where the information may be found:

703.33(1)(h)1. 1. `Condominium identification.' The name of the condominium.

703.33(1)(h)2. 2. `Expansion plans.' A description of the declarant's expansion plan for the condominium and deadline for implementation and the identity of the condominium management during the expansion period.

703.33(1)(h)3. 3. `Governance.' The name and address of the condominium association; whether the association is self-managed or has hired or retained management; and the name, address, and telephone number of the individual or individuals who may be contacted regarding the condominium in general.

703.33(1)(h)4. 4. `Special amenities.' A description of any special amenities, such as an athletic club or golf course, and a statement of the obligation of a unit owner to join or support the amenity.

703.33(1)(h)5. 5. `Maintenance and repair of units.' A description of an owner's responsibilities for the repair and maintenance of the unit.

703.33(1)(h)6. 6. `Maintenance, repair, and replacement of common elements.' The identity of the person responsible for the maintenance, repair, and replacement of common elements and limited common elements and whether repairs or replacements will be funded from unit owner assessments, reserve funds, or both.

703.33(1)(h)7. 7. `Rental of units.' Whether unit owners may rent their units and any restrictions on rentals.

703.33(1)(h)8. 8. `Unit alterations.' A description of any rules, restrictions, or procedures governing a unit owner's authority to alter the unit or use or enclose limited common elements.

703.33(1)(h)9. 9. `Parking.' A description of the availability, restrictions, and costs of parking.

703.33(1)(h)10. 10. `Pets.' A description of rules relating to unit owners' pets.

703.33(1)(h)11. 11. `Reserves.' Whether the association maintains reserves for repairs and replacement of common elements beyond routine maintenance and, if so, whether a statutory reserve account under s. 703.163 is maintained.

703.33(1)(h)11m. 11m. `Fees on new units.' A description of any provisions exempting the declarant or modifying the declarant's obligation to pay assessments on the declarant's unsold units during the period of the declarant's control, and any other provisions in the declaration, bylaws, or budget addressing the levying and payment of assessments on units during the period of the declarant's control.

703.33(1)(h)11q. 11q. `Amendments.' An indication that a unit purchaser's rights and responsibilities may be altered by an amendment of the declaration or bylaws, and a description of the amendment process and requirements.

703.33(1)(h)12. 12. `Other restrictions or features.' At the option of the declarant or association a description of other restrictions or features of the condominium.

703.33(1m) (1m) Preparation of executive summary. The executive summary under sub. (1) (h) shall be prepared, and subsequently revised whenever a change is made in the disclosure materials described in sub. (1) (a) to (g) that requires a revision of a statement in the summary, by the declarant or the association, whichever is in control of the condominium when the executive summary is prepared or revised.

703.33(2) (2) Disclosure form. The materials required in sub. (1) shall be delivered to a prospective purchaser with cover sheet, index, and tables of contents as prescribed in this section. A cover sheet and index shall precede all other materials required in sub. (1). The executive summary required under sub. (1) (h) shall appear immediately following the index. A table of contents shall precede the section to which it applies.

703.33(2)(a) (a) Cover sheet. A cover sheet shall be of the same approximate size and shape as the majority of the disclosure materials required in sub. (1) and shall bear the title "Disclosure Materials" and shall contain the name and location of the condominium, the name and business address of the declarant, and the name and business address of the declarant's agent or, if the seller is not the declarant, the name and address of the seller. Following this information, but separate from it, there shall appear on the front of the cover sheet 3 statements in boldface type, or capital letters no smaller than the largest type on the page, in the following wording:

703.33(2)(a)1. 1. THESE ARE THE LEGAL DOCUMENTS COVERING YOUR RIGHTS AND RESPONSIBILITIES AS A CONDOMINIUM OWNER. IF YOU DO NOT UNDERSTAND ANY PROVISIONS CONTAINED IN THEM, YOU SHOULD OBTAIN PROFESSIONAL ADVICE.

703.33(2)(a)2. 2. THESE DISCLOSURE MATERIALS GIVEN TO YOU AS REQUIRED BY LAW MAY, WITH THE EXCEPTION OF THE EXECUTIVE SUMMARY, BE RELIED UPON AS CORRECT AND BINDING. FOR A COMPLETE UNDERSTANDING OF THE EXECUTIVE SUMMARY, CONSULT THE DISCLOSURE DOCUMENTS TO WHICH A PARTICULAR EXECUTIVE SUMMARY STATEMENT PERTAINS. ORAL STATEMENTS MAY NOT BE LEGALLY BINDING.

703.33(2)(a)3. 3. YOU MAY AT ANY TIME WITHIN 5 BUSINESS DAYS FOLLOWING RECEIPT OF THESE DOCUMENTS, OR FOLLOWING NOTICE OF ANY MATERIAL CHANGES IN THESE DOCUMENTS, CANCEL IN WRITING THE CONTRACT OF SALE AND RECEIVE A FULL REFUND OF ANY DEPOSITS MADE. IF THE SELLER DELIVERS LESS THAN ALL OF THE DOCUMENTS REQUIRED, YOU HAVE 5 BUSINESS DAYS FOLLOWING RECEIPT OF THE DOCUMENTS TO CANCEL IN WRITING THE CONTRACT OF SALE OR, IF THE SELLER DELIVERS A COVER SHEET AND INDEX, TO DELIVER A WRITTEN REQUEST FOR ANY MISSING DOCUMENTS. SEE THE INDEX, IF ANY, FOLLOWING THIS INFORMATION TO DETERMINE IF DOCUMENTS ARE MISSING. IF YOU TIMELY DELIVER A WRITTEN REQUEST FOR MISSING DOCUMENTS, YOU MAY, AT ANY TIME WITHIN 5 BUSINESS DAYS FOLLOWING THE EARLIER OF EITHER THE RECEIPT OF THE REQUESTED DOCUMENTS OR THE SELLER'S DEADLINE TO DELIVER THE REQUESTED DOCUMENTS, CANCEL IN WRITING THE CONTRACT OF SALE AND RECEIVE A FULL REFUND OF ANY DEPOSITS MADE. YOU HAVE NO FURTHER RIGHT TO CANCEL THE CONTRACT OF SALE BASED ON THE DOCUMENTS UNLESS THE DOCUMENTS ARE MATERIALLY CHANGED.

703.33(2)(b) (b) Index. Following the material required in par. (a), there shall appear an index of the disclosure materials. An index may begin on the cover sheet, if space permits, and be continued on the first and subsequent pages immediately following the cover sheet or may begin on the first page immediately following the cover sheet and continue on subsequent pages. An index shall be in substantially the following form:

The disclosure materials the seller is required by law to provide to each prospective condominium purchaser contains the following documents and exhibits:

703.33(2)(b)1c. 1c. `Executive summary.' The executive summary highlights for a buyer of a condominium unit essential information regarding the condominium. The executive summary begins on page ......

703.33(2)(b)1m. 1m. `Declaration.' The declaration establishes and describes the condominium, the units and the common areas. The declaration begins on page ......

703.33(2)(b)2. 2. `Bylaws.' The bylaws contain rules which govern the condominium and effect the rights and responsibilities of unit owners. The bylaws begin on page ......

703.33(2)(b)3. 3. `Articles of incorporation.' The operation of a condominium is governed by the association, of which each unit owner is a member. Powers, duties, and operation of an association are specified in its articles of incorporation. The articles of incorporation begin on page ......

703.33(2)(b)4. 4. ` Management or employment contracts.' Certain services are provided to the condominium through contracts with individuals or private firms. These contracts begin on page ......

703.33(2)(b)5. 5. `Annual operating budget.' The association incurs expenses for the operation of the condominium which are assessed to the unit owners. The operating budget is an estimate of those charges which are in addition to mortgage and utility payments. The budget begins on page ......

703.33(2)(b)6. 6. `Leases.' Units in this condominium are sold subject to one or more leases of property or facilities which are not a part of the condominium. These leases begin on page ......

703.33(2)(b)7. 7. `Expansion plans.' The declarant has reserved the right to expand the condominium in the future. A description of the plans for expansion and its effect on unit owners begins on page ......

703.33(2)(b)8. 8. `Floor plan and map.' The seller has provided a floor plan of the unit being offered for sale and a map of the condominium which shows the location of the unit you are considering and all facilities and common areas which are part of the condominium. The floor plan and map begin on page ......

703.33(2)(c) (c) Tables of contents and page numbers. In addition to an index required by par. (b), tables of contents for the declaration and bylaws shall be provided, identifying each section of these documents and providing a page number for each section. Each section of disclosure material required in sub. (1) shall, on the first page of that material, identify contents of that section but, with the exception of the declaration and bylaws, is not required to have a table of contents. Each section of disclosure material shall be separately identified by a letter, tab, or number. Pages within each section shall be consecutively numbered with an indication of the section as part of the pagination.

703.33(2)(cm) (cm) Statements; building code violations. Except with respect to a conversion condominium with 4 or fewer units, in addition to the other information required by this section, the declarant of a conversion condominium shall provide to each purchaser all of the following:

703.33(2)(cm)1. 1. A statement by the declarant, based on a report prepared by an independent architect or engineer, describing the present condition of those structural components and mechanical and electrical installations that are material to the use and enjoyment of the building.

703.33(2)(cm)2. 2. A statement by the declarant of the expected useful life of each item reported on in subd. 1. or a statement that no representations are made in that regard.

703.33(2)(cm)3. 3. A list of any outstanding notices of uncured violations of building code or other municipal regulations, together with the estimated cost of curing those violations.

703.33(2)(d) (d) Additions or exclusions. All materials required by this section shall be delivered to a prospective purchaser with disclosure materials required under sub. (1) except that articles of incorporation, leases and expansion plans of the index need not be included if they clearly do not apply.

703.33(3c) (3c) Delivery of incomplete set of disclosure materials. If the seller delivers disclosure materials that include the cover sheet and index required in sub. (2) (a) and (b), but that do not include all of the documents required under sub. (1), the purchaser shall have 5 business days from receipt of the disclosure materials to request in writing any documents that were required to be delivered under sub. (1), but that were not timely delivered. If no executive summary required under subs. (1) (h) and (1m) has been prepared, the seller may so inform the purchaser when the seller delivers the disclosure materials to the seller. The seller has 5 business days following receipt of the purchaser's request to deliver the requested documents to the purchaser.

703.33(3m) (3m) Change in material following delivery to purchaser. Any material furnished under sub. (1) may not be changed or amended following delivery to a purchaser, if the change or amendment would affect materially the rights of the purchaser, without first obtaining approval of the purchaser. A copy of amendments shall be delivered promptly to the purchaser.

703.33(4) (4) Purchaser's right to rescind contract of sale.

703.33(4)(a)(a) Any purchaser may at any time within 5 business days following receipt of all of the documents required under sub. (1) and within 5 business days following receipt of any amendment required under sub. (3m), rescind in writing a contract of sale without stating any reason and without any liability on his or her part.

703.33(4)(b) (b) If the disclosure materials delivered by the seller do not include all the documents required under sub. (1), the purchaser may rescind in writing a contract of sale without stating any reason and without any liability on his or her part as follows:

703.33(4)(b)1. 1. If the purchaser does not request in writing missing documents as provided under sub. (3c), or may not request missing documents because the seller did not provide both a cover sheet and index, the purchaser may rescind within 5 business days following receipt of the incomplete disclosure materials.

703.33(4)(b)2. 2. If the purchaser requests in writing missing documents as provided under sub. (3c), the purchaser may rescind within 5 business days following the earlier of receipt of the requested documents or the deadline, under sub. (3c), for the seller's delivery of the requested missing documents.

703.33(4)(c) (c) A purchaser who timely rescinds under par. (a) or (b) is entitled to the return of any deposits made under the contract.

703.33(4)(d) (d) If a purchaser does not timely rescind under par. (a) or (b), his or her right to rescind under this section is terminated.

703.33(5) (5) Untrue statement or omission of material fact. Any seller who in disclosing information required under subs. (1) and (2) makes any untrue statement of material fact or omits to state a material fact necessary in order to make statements made not misleading shall be liable to any person purchasing a unit from him or her. However, no action may be maintained to enforce any liability created under this section unless brought within one year after facts constituting a cause of action are or should have been discovered.

703.33(6) (6) Waiver of purchaser's right. Rights of purchasers under this section may not be waived in the contract of sale and any attempt to waive those rights is void. However, notwithstanding sub. (4) (d), if the purchaser proceeds to closing, the purchaser's right under this section to rescind is terminated.

703.33(7) (7) Sale of unit for nonresidential purposes. Requirements of this section do not apply to a sale of any unit which is primarily intended to be occupied and used for nonresidential purposes.

703.33(8) (8) Location of condominium immaterial. Requirements of this section shall apply to a sale of any unit offered for sale in this state without regard to the location of a condominium.

703.33(9) (9) Electronic disclosure. The information required under subs. (1) and (2) may be disclosed electronically in accordance with 15 USC 7001 (c) and any other requirements that are prescribed by law.

703.33 History History: 1977 c. 407; 1985 a. 188; 2003 a. 283; 2009 a. 357; 2011 a. 203.

703.33 Annotation Tips for Representing Condominium Sellers. Hagopian. Wis. Law. May 1993.



703.34 Blanket mortgages and other blanket liens affecting a unit at time of first conveyance.

703.34  Blanket mortgages and other blanket liens affecting a unit at time of first conveyance. As a condition to the first transfer of title to each unit:

703.34(1) (1) Every mortgage and other lien affecting such unit, including the undivided interest in the common areas and facilities appurtenant to such unit, shall be paid and satisfied of record;

703.34(2) (2) A unit being transferred and an undivided interest in the common areas and facilities appurtenant thereto shall be released by partial release duly recorded; or

703.34(3) (3) A mortgage or other lien shall provide for or be amended to provide for a release of the unit and the undivided interest in the common areas and facilities appurtenant thereto from the lien of a mortgage or other lien upon the payment of a sum certain.

703.34 History History: 1977 c. 407.



703.35 Termination of contracts and leases.

703.35  Termination of contracts and leases. If entered into before the officers elected by the unit owners under s. 703.10 take office, any management contract, employment contract, lease of recreational or parking areas or facilities, any contract or lease to which a declarant or any person affiliated with the declarant is a party and any contract or lease which is not bona fide or which was not commercially reasonable to unit owners when entered into under the circumstances then prevailing, may be terminated by the association or its executive board at any time without penalty upon not less than 90 days' notice to the other party thereto. This section does not apply to any lease the termination of which would terminate the condominium.

703.35 History History: 1977 c. 407.

703.35 Annotation To be terminable under this section as a "contract or lease to which a declarant or any person affiliated with the declarant is a party," the contract must presently bind the condominium association contractually to the person or entity that declared the condominium or to some person or entity affiliated with the declarant. Hunt Club Condominiums, Inc. v. Mac-Gray Services, Inc. 2006 WI App 167, 295 Wis. 2d 780, 721 N.W.2d 117, 05-1674.



703.36 Provisions requiring employment of declarant or vendor to effect sale.

703.36  Provisions requiring employment of declarant or vendor to effect sale. Any provision of a declaration or other instrument made pursuant to this chapter which requires the owner of a unit to engage or employ the declarant or any subsidiary or affiliate of the declarant for the purpose of effecting a sale or lease of any unit is void. Any provision of any contract for a sale of any unit which requires a purchaser to engage or employ the vendor or any subsidiary or affiliate of the vendor for the purpose of effecting a sale or lease of any unit is void. This section applies to declarations, instruments and contracts made prior to and after August 1, 1978.

703.36 History History: 1977 c. 407.



703.365 Small condominiums.

703.365  Small condominiums.

703.365(1)(1)  Applicability.

703.365(1)(a)(a) The declaration for a small condominium may provide that any or all of subs. (2) to (8) or any parts of those subsections apply to the small condominium.

703.365(1)(b) (b) If a declaration under par. (a) provides that any or all of subs. (2) to (8) or any parts of those subsections apply, then, except as provided in those subsections or parts of those subsections, this chapter applies to the small condominium in the same manner and to the same extent as to other condominiums.

703.365(2) (2) Declaration.

703.365(2)(a)(a) The declaration for a small condominium need not contain those provisions otherwise required under s. 703.09 (1) (e) to (g) and (i).

703.365(2)(b) (b) The undivided percentage interest in a small condominium is allocated equally among the units.

703.365(2)(c) (c) Each unit in a small condominium has one vote at meetings of the association.

703.365(2)(d) (d) Commercial activity is permitted in a small condominium that consists solely of units restricted to residential uses only to the extent that commercial activity is permitted in residences in a zoning ordinance adopted under s. 59.69, 60.61, 61.35, or 62.23.

703.365(2)(e) (e) All actions taken under this chapter that require a vote of units or unit owners must be approved by an affirmative vote or written consent of at least 75% of the unit votes of a small condominium, or a greater percentage if required by the declaration or this chapter.

703.365(3) (3) Bylaws.

703.365(3)(a)(a) Notwithstanding s. 703.10 (2) (a), all aspects of the management, operation, and duties of the association of a small condominium shall be delegated to the board of directors, which may retain a manager, including a master association under s. 703.155, for the small condominium, and the bylaws shall so specify.

703.365(3)(b) (b) Under s. 703.10 (2) (c), notice of meetings shall be given in a manner best calculated to assure that actual notice is received by the owners of all units of a small condominium, and the bylaws shall so specify.

703.365(3)(c) (c) Section 703.10 (2) (d) does not apply to a small condominium. The board of directors shall be composed of one representative from each unit, chosen by and from among the unit owners of that unit.

703.365(3)(d) (d) All actions taken by the board of directors of a small condominium under this chapter must be approved by an affirmative vote or written consent of at least 75% of the board.

703.365(3)(e) (e) Section 703.10 (4) does not apply to a small condominium.

703.365(3m) (3m) Agreement in lieu of bylaws. If approved by written consent of all of the unit votes of a small condominium, an agreement may be substituted for the bylaws under sub. (3). The terms of the agreement shall include the requirements of sub. (3) (a) to (d) and shall be consistent with this section. An amendment to an agreement may be made with the affirmative vote or written consent of all the unit votes of the small condominium.

703.365(4) (4) Condominium plat.

703.365(4)(a)(a) The survey under s. 703.11 (2) (b) shall be an as-built survey of the property described in the declaration, building, and other improvements on the land that are part of the small condominium.

703.365(4)(b) (b) The floor plans under s. 703.11 (2) (c) need only show the location and designation of each unit in the building and the limited common elements appurtenant to each unit of a small condominium. These plans may be supplemented by an agreement among all unit owners and mortgagees regarding the allocation of use and enjoyment of common elements, which agreement, in both its original and any amended form, shall be recorded.

703.365(5) (5) Association.

703.365(5)(a)(a) Under s. 703.15 (2), an association shall exist immediately upon establishment of a small condominium and the declarant shall have rights in the association only as an owner of a unit or units.

703.365(5)(b) (b) Directors of a small condominium shall be chosen in accordance with sub. (3) (c). The board of directors shall meet at least quarterly.

703.365(5)(c) (c) Unless included in the bylaws, s. 703.15 (4) (b) to (d) does not apply to a small condominium.

703.365(6) (6) Expenses; maintenance; operation.

703.365(6)(a)(a) Paragraphs (b) to (e) apply to a small condominium if any of the following criteria is met:

703.365(6)(a)1. 1. A proposed expenditure or action for the repair, maintenance or upkeep of the property, or for the operation of the property, is not approved by the board of directors and any unit owner believes the expenditure or action is necessary for the safety and proper use of the property or of the owner's unit.

703.365(6)(a)2. 2. An expenditure or action is approved by the board of directors and any unit owner believes the expenditure or action is contrary to the safety and proper use of the property or the owner's unit.

703.365(6)(b) (b) The unit owner or owners challenging a decision of the board of directors described under par. (a) 1. or 2. shall give written notice of the objection to all unit owners and mortgagees within 45 days after the decision but before any action is taken or expenditure is made. Upon receipt of this notice, the board of directors shall reconsider its decision and either affirm, reverse or modify the decision.

703.365(6)(c) (c) The unit owner or owners may challenge the decision after reconsideration by the board of directors under par. (b) only in an arbitration proceeding under ch. 788. Acceptance of a conveyance of a small condominium that is subject to pars. (b) to (e) is deemed to constitute an agreement by the unit owner to submit challenges to decisions of the board of directors to arbitration.

703.365(6)(d) (d) The board of directors, upon submission of the matter to arbitration as provided in par. (c), shall name a proposed arbitrator. The unit owner or owners may accept the proposed arbitrator or propose a different arbitrator. If there is no agreement on a single arbitrator, the 2 arbitrators shall select a 3rd person and the 3 shall serve as an arbitration panel chaired by the 3rd person. The expense of the arbitration shall be shared equally by the association and the unit owner or owners challenging the decision of the board of directors.

703.365(6)(e) (e) The arbitration award by the arbitration panel under par. (d) shall permit or prohibit the decision and the decision shall not be implemented, if it is an affirmative action, until the award is final unless there is a bona fide emergency requiring it.

703.365(7) (7) Expanding condominiums. Section 703.26 does not apply to a small condominium.

703.365(8) (8) Disclosure requirements. The disclosure required for a small condominium under s. 703.33 is limited to the disclosure required under s. 703.33 (1) (a) to (e), if applicable, and a copy of the condominium plat.

703.365 History History: 1985 a. 188, 332; 1995 a. 201; 2003 a. 283.



703.37 Interpretation.

703.37  Interpretation. For purposes of interpretation of this chapter, a condominium is a form of ownership, not a form of land use, and is not a subdivision as defined in ch. 236.

703.37 History History: 1977 c. 407; 2003 a. 283.

703.37 Annotation Condominiums are not a form of land use. A condominium unit set aside for commercial use runs afoul of a zoning ordinance prohibiting commercial use. When an intended commercial use did not comport with a town's zoning restrictions, approval of the condominium by the town was de facto rezoning. A town could not seek to avoid the restrictions of applicable extraterritorial zoning by aiming to define its action as something other than a zoning change. Village of Newburg v. Town of Trenton, 2009 WI App 139, 321 Wis. 2d 424, 773 N.W.2d 500, 08-2997.



703.38 Applicability to existing condominiums.

703.38  Applicability to existing condominiums.

703.38(1)(1) Except as otherwise provided in this section and s. 30.1335, this chapter is applicable to all condominiums, whether established before or after August 1, 1978. However, with respect to condominiums existing on August 1, 1978, the declaration, bylaws or condominium plat need not be amended to comply with the requirements of this chapter.

703.38(2) (2) Section 703.10 (5) is not applicable to a condominium existing on August 1, 1978 if the existing declaration or bylaws provide otherwise.

703.38(3) (3) Section 703.15 (4) (c) and (d) 2. are not applicable to a condominium existing on August 1, 1978 if the existing declaration or bylaws provide otherwise.

703.38(4) (4) Section 703.18 is applicable only to those condominiums which are damaged or destroyed on or after August 1, 1978.

703.38(5) (5) Section 703.19 is applicable only to those eminent domain proceedings filed on or after August 1, 1978.

703.38(6) (6) Unless a declarant elects to conform to the requirements of s. 703.26, s. 703.26 is not applicable to those condominiums created prior to August 1, 1978 under circumstances where the declarant reserved the right to expand the condominium.

703.38(7) (7) Section 703.33 is applicable only to contracts executed after August 1, 1978.

703.38(8) (8) Section 703.35 is applicable only to leases or management and similar contracts executed after August 1, 1978.

703.38(9) (9) Unless the declaration is amended as provided under s. 703.09 (2), 1983 stats., to provide otherwise, a condominium created prior to April 22, 1986, is subject to s. 703.09 (2), 1983 stats., rather than s. 703.09 (2).

703.38(10) (10)

703.38(10)(a)(a) Except as provided in par. (b), s. 703.02 (14m), 2001 stats., and s. 703.365, 2001 stats., apply to condominiums created on or after April 22, 1986, and before November 1, 2004, and to condominiums created before April 22, 1986, that elect to be subject to s. 703.02 (14m), 2001 stats., and s. 703.365, 2001 stats.

703.38(10)(b) (b) Sections 703.02 (14m) and 703.365 apply to condominiums created on or after November 1, 2004, and to condominiums created before November 1, 2004, that elect to be subject to ss. 703.02 (14m) and 703.365.

703.38 History History: 1977 c. 407; 1985 a. 188; 2003 a. 283; 2007 a. 20.






704. Landlord and tenant.

704.01 Definitions.

704.01  Definitions. In this chapter, unless the context indicates otherwise:

704.01(1) (1) "Lease" means an agreement, whether oral or written, for transfer of possession of real property, or both real and personal property, for a definite period of time. A lease is for a definite period of time if it has a fixed commencement date and a fixed expiration date or if the commencement and expiration can be ascertained by reference to some event, such as completion of a building. A lease is included within this chapter even though it may also be treated as a conveyance under ch. 706. An agreement for transfer of possession of only personal property is not a lease.

704.01(2) (2) "Periodic tenant" means a tenant who holds possession without a valid lease and pays rent on a periodic basis. It includes a tenant from day-to-day, week-to-week, month-to-month, year-to-year or other recurring interval of time, the period being determined by the intent of the parties under the circumstances, with the interval between rent-paying dates normally evidencing that intent.

704.01(3) (3) "Premises" mean the property covered by the lease, including not only the realty and fixtures, but also any personal property furnished with the realty.

704.01(3m) (3m) "Rental agreement" means an oral or written agreement between a landlord and tenant, for the rental or lease of a specific dwelling unit or premises, in which the landlord and tenant agree on the essential terms of the tenancy, such as rent. "Rental agreement" includes a lease. "Rental agreement" does not include an agreement to enter into a rental agreement in the future.

704.01(4) (4) "Tenancy" includes a tenancy under a lease, a periodic tenancy or a tenancy at will.

704.01(5) (5) "Tenant at will" means any tenant holding with the permission of the tenant's landlord without a valid lease and under circumstances not involving periodic payment of rent; but a person holding possession of real property under a contract of purchase or an employment contract is not a tenant under this chapter.

704.01 History History: 1983 a. 189; 1993 a. 486; 2007 a. 184.

704.01 Annotation Landlords' liability for defective premises: caveat lessee, negligence, or strict liability? Love, 1975 WLR 19.



704.02 Severability of rental agreement provisions.

704.02  Severability of rental agreement provisions. The provisions of a rental agreement are severable. If any provision of a rental agreement is rendered void or unenforceable by reason of any statute, rule, regulation, or judicial order, the invalidity or unenforceability of that provision does not affect other provisions of the rental agreement that can be given effect without the invalid provision.

704.02 History History: 2011 a. 143.



704.03 Requirement of writing for rental agreements and termination.

704.03  Requirement of writing for rental agreements and termination.

704.03(1)(1)  Original agreement. Notwithstanding s. 704.02, a lease for more than a year, or a contract to make such a lease, is not enforceable unless it meets the requirements of s. 706.02 and in addition sets forth the amount of rent or other consideration, the time of commencement and expiration of the lease, and a reasonably definite description of the premises, or unless a writing, including by means of electronic mail or facsimile transmission, signed by the landlord and the tenant sets forth the amount of rent or other consideration, the duration of the lease, and a reasonably definite description of the premises and the commencement date is established by entry of the tenant into possession under the writing. Sections 704.05 and 704.07 govern as to matters within the scope of such sections and not provided for in such written lease or contract.

704.03(2) (2) Entry under unenforceable lease. If a tenant enters into possession under a lease for more than one year which does not meet the requirements of sub. (1), and the tenant pays rent on a periodic basis, the tenant becomes a periodic tenant. If the premises in such case are used for residential purposes and the rent is payable monthly, the tenant becomes a month-to-month tenant; but if the use is agricultural or nonresidential, the tenant becomes a year-to-year tenant without regard to the rent-payment periods. Except for duration of the tenancy and matters within the scope of ss. 704.05 and 704.07, the tenancy is governed by the terms and conditions agreed upon. Notice as provided in s. 704.19 is necessary to terminate such a periodic tenancy.

704.03(3) (3) Assignment. An assignment by the tenant of a leasehold interest which has an unexpired period of more than one year is not enforceable against the assignor unless the assignment is in writing reasonably identifying the lease and signed by the assignor; and any agreement to assume the obligations of the original lease which has an unexpired period of more than one year is not enforceable unless in writing signed by the assignee.

704.03(4) (4) Termination of written lease prior to normal expiration date. An agreement to terminate a tenancy more than one year prior to the expiration date specified in a valid written lease is not enforceable unless it is in writing signed by both parties. Any other agreement between the landlord and tenant to terminate a lease prior to its normal expiration date, or to terminate a periodic tenancy or tenancy at will without the statutory notice required by s. 704.19 may be either oral or written. Nothing herein prevents surrender by operation of law.

704.03(5) (5) Proof. In any case where a lease or agreement is not in writing signed by both parties but is enforceable under this section, the lease or agreement must be proved by clear and convincing evidence.

704.03 History History: 1993 a. 486; 2011 a. 143.

704.03 Annotation If there is no written lease, section 704.07 applies to the obligation to make repairs. For there to be a remedy for a breach of a duty to repair other than that provided in s. 704.07, the obligation must be in a written lease signed by both parties. Halverson v. River Falls Youth Hockey Association, 226 Wis. 2d 105, 593 N.W.2d 895 (Ct. App. 1999), 98-2445.



704.05 Rights and duties of landlord and tenant in absence of written agreement to contrary.

704.05  Rights and duties of landlord and tenant in absence of written agreement to contrary.

704.05(1) (1)  When section applicable. So far as applicable, this section governs the rights and duties of the landlord and tenant in the absence of any inconsistent provision in writing signed by both the landlord and the tenant. Except as otherwise provided in this section, this section applies to any tenancy.

704.05(2) (2) Possession of tenant and access by landlord. Until the expiration date specified in the lease, or the termination of a periodic tenancy or tenancy at will, and so long as the tenant is not in default, the tenant has the right to exclusive possession of the premises, except as hereafter provided. The landlord may upon advance notice and at reasonable times inspect the premises, make repairs and show the premises to prospective tenants or purchasers; and if the tenant is absent from the premises and the landlord reasonably believes that entry is necessary to preserve or protect the premises, the landlord may enter without notice and with such force as appears necessary.

704.05(3) (3) Use of premises, additions or alterations by tenant. The tenant can make no physical changes in the nature of the premises, including decorating, removing, altering or adding to the structures thereon, without prior consent of the landlord. The tenant cannot use the premises for any unlawful purpose nor in such manner as to interfere unreasonably with use by another occupant of the same building or group of buildings.

704.05(4) (4) Tenant's fixtures. At the termination of the tenancy, the tenant may remove any fixtures installed by the tenant if the tenant either restores the premises to their condition prior to the installation or pays to the landlord the cost of such restoration. Where such fixtures were installed to replace similar fixtures which were part of the premises at the time of the commencement of the tenancy, and the original fixtures cannot be restored the tenant may remove fixtures installed by the tenant only if the tenant replaces them with fixtures at least comparable in condition and value to the original fixtures. The tenant's right to remove fixtures is not lost by an extension or renewal of a lease without reservation of such right to remove. This subsection applies to any fixtures added by the tenant for convenience as well as those added for purposes of trade, agriculture or business; but this subsection does not govern the rights of parties other than the landlord and tenant.

704.05(5) (5) Disposition of personalty left by tenant.

704.05(5)(a)(a) At the landlord's discretion.

704.05(5)(a)1.1. If a tenant removes from or is evicted from the premises and leaves personal property, the landlord may presume, in the absence of a written agreement between the landlord and the tenant to the contrary, that the tenant has abandoned the personal property and may, subject to par. (am) and s. 799.45 (3m), dispose of the abandoned personal property in any manner that the landlord, in its sole discretion, determines is appropriate.

704.05(5)(a)2. 2. If the landlord disposes of the property by private or public sale, the landlord may send the proceeds of the sale minus any costs of sale and any storage charges if the landlord has first stored the personalty to the department of administration for deposit in the appropriation under s. 20.505 (7) (h).

704.05(5)(am) (am) Exception for medical items. If the personal property that the tenant leaves behind is prescription medication or prescription medical equipment, the landlord shall hold the property for 7 days from the date on which the landlord discovers the property. After that time, the landlord may dispose of the property in the manner that the landlord determines is appropriate, but shall promptly return the property to the tenant if the landlord receives a request for its return before the landlord disposes of it.

704.05(5)(b) (b) Notice required if property is a manufactured or mobile home or a vehicle.

704.05(5)(b)1.1. In this paragraph:

704.05(5)(b)1.a. a. "Manufactured home" has the meaning given in s. 101.91 (2).

704.05(5)(b)1.b. b. "Mobile home" has the meaning given in s. 101.91 (10), but does not include a recreational vehicle, as defined in s. 340.01 (48r).

704.05(5)(b)1.c. c. "Titled vehicle" means a vehicle, as defined in s. 340.01 (74), for which a certificate of title has been issued by any agency of this state or another state.

704.05(5)(b)2. 2. If the tenant removes from or is evicted from the premises and leaves behind personal property that is a manufactured home, mobile home, or titled vehicle, before disposing of the abandoned property the landlord shall give notice of the landlord's intent to dispose of the property by sale or other appropriate means to all of the following:

704.05(5)(b)2.a. a. The tenant, personally or by regular or certified mail addressed to the tenant's last-known address.

704.05(5)(b)2.b. b. Any secured party of which the landlord has actual notice, personally or by regular or certified mail addressed to the secured party's last-known address.

704.05(5)(bf) (bf) Notice that landlord will not store property. If the landlord does not intend to store personal property left behind by a tenant, except as provided in par. (am), the landlord shall provide written notice to a tenant, when the tenant enters into or renews a rental agreement, that the landlord will not store any items of personal property that the tenant leaves behind when the tenant removes from, or if the tenant is evicted from, the premises, except as provided in par. (am). Notwithstanding pars. (a), (am), and (b), if the landlord has not provided to a tenant the notice required under this paragraph, the landlord shall comply with s. 704.05, 2009 stats., with respect to any personal property left behind by the tenant when the tenant removes from the premises, or if the tenant is evicted from the premises and the landlord notifies the sheriff under s. 799.45 (3m).

704.05(5)(c) (c) Rights of 3rd persons. The landlord's power to dispose as provided by this subsection applies to any property left on the premises by the tenant, whether owned by the tenant or by others. The power to dispose under this subsection applies notwithstanding any rights of others existing under any claim of ownership or security interest, but is subject to s. 321.62. The tenant or any secured party has the right to redeem the property at any time before the landlord has disposed of it or entered into a contract for its disposition by payment of any expenses that the landlord has incurred with respect to the disposition of the property.

704.05(5)(cm) (cm) Inapplicability to self-storage facilities. This subsection does not apply to a lessee of a self-storage unit or space within a self-storage facility under s. 704.90.

704.05 History History: 1993 a. 374, 486; 2001 a. 16; 2003 a. 33; 2005 a. 253; 2011 a. 32, 143; 2013 a. 76.

704.05 Annotation Any act of the landlord that so interferes with the tenant's enjoyment or possession of the premises as to render them unfit for occupancy for the purposes for which they were leased is an eviction releasing the tenant from the obligation to pay rent. First Wisconsin Trust Co. v. L. Wiemann Co. 93 Wis. 2d 258, 286 N.W.2d 360 (1980).

704.05 Annotation An allegation in a lessee's complaint that the premises were undamaged did not relieve the lessor of the burden to prove damages. Rivera v. Eisenberg, 95 Wis. 2d 384, 290 N.W.2d 539 (Ct. App. 1980).

704.05 Annotation Landlords' liability for defective premises: caveat lessee, negligence, or strict liability? Love, 1975 WLR 19.



704.06 Water heater thermostat settings.

704.06  Water heater thermostat settings. A landlord of premises which are subject to a residential tenancy and served by a water heater serving only that premises shall set the thermostat of that water heater at no higher than 125 degrees Fahrenheit before any new tenant occupies that premises or at the minimum setting of that water heater if the minimum setting is higher than 125 degrees Fahrenheit.

704.06 History History: 1987 a. 102.



704.07 Repairs; untenantability.

704.07  Repairs; untenantability.

704.07(1) (1)  Application of section. This section applies to any nonresidential tenancy if there is no contrary provision in writing signed by both parties and to all residential tenancies. An agreement to waive the requirements of this section in a residential tenancy, including an agreement in a rental agreement, is void. Nothing in this section is intended to affect rights and duties arising under other provisions of the statutes.

704.07(2) (2) Duty of landlord.

704.07(2)(a)(a) Except for repairs made necessary by the negligence of, or improper use of the premises by, the tenant, the landlord has a duty to do all of the following:

704.07(2)(a)1. 1. Keep in a reasonable state of repair portions of the premises over which the landlord maintains control.

704.07(2)(a)2. 2. Keep in a reasonable state of repair all equipment under the landlord's control necessary to supply services that the landlord has expressly or impliedly agreed to furnish to the tenant, such as heat, water, elevator, or air conditioning.

704.07(2)(a)3. 3. Make all necessary structural repairs.

704.07(2)(a)4. 4. Except for residential premises subject to a local housing code, and except as provided in sub. (3) (b), repair or replace any plumbing, electrical wiring, machinery, or equipment furnished with the premises and no longer in reasonable working condition.

704.07(2)(a)5. 5. For a residential tenancy, comply with any local housing code applicable to the premises.

704.07(2)(b) (b) If the premises are part of a building, other parts of which are occupied by one or more other tenants, negligence or improper use by one tenant does not relieve the landlord from the landlord's duty as to the other tenants to make repairs as provided in par. (a).

704.07(2)(bm) (bm) A landlord shall disclose to a prospective tenant, before entering into a rental agreement with or accepting any earnest money or security deposit from the prospective tenant, any building code or housing code violation to which all of the following apply:

704.07(2)(bm)1. 1. The landlord has actual knowledge of the violation.

704.07(2)(bm)2. 2. The violation affects the dwelling unit that is the subject of the prospective rental agreement or a common area of the premises.

704.07(2)(bm)3. 3. The violation presents a significant threat to the prospective tenant's health or safety.

704.07(2)(bm)4. 4. The violation has not been corrected.

704.07(2)(c) (c) If the premises are damaged by fire, water or other casualty, not the result of the negligence or intentional act of the landlord, this subsection is inapplicable and either sub. (3) or (4) governs.

704.07(3) (3) Duty of tenant.

704.07(3)(a)(a) If the premises are damaged, including by an infestation of insects or other pests, due to the acts or inaction of the tenant, the landlord may elect to allow the tenant to remediate or repair the damage and restore the appearance of the premises by redecorating. However, the landlord may elect to undertake the remediation, repair, or redecoration, and in such case the tenant must reimburse the landlord for the reasonable cost thereof; the cost to the landlord is presumed reasonable unless proved otherwise by the tenant.

704.07(3)(b) (b) Except for residential premises subject to a local housing code, the tenant is also under a duty to keep plumbing, electrical wiring, machinery and equipment furnished with the premises in reasonable working order if repair can be made at cost which is minor in relation to the rent.

704.07(3)(c) (c) A tenant in a residential tenancy shall comply with a local housing code applicable to the premises.

704.07(4) (4) Untenantability. If the premises become untenantable because of damage by fire, water or other casualty or because of any condition hazardous to health, or if there is a substantial violation of sub. (2) materially affecting the health or safety of the tenant, the tenant may remove from the premises unless the landlord proceeds promptly to repair or rebuild or eliminate the health hazard or the substantial violation of sub. (2) materially affecting the health or safety of the tenant; or the tenant may remove if the inconvenience to the tenant by reason of the nature and period of repair, rebuilding or elimination would impose undue hardship on the tenant. If the tenant remains in possession, rent abates to the extent the tenant is deprived of the full normal use of the premises. This section does not authorize rent to be withheld in full, if the tenant remains in possession. If the tenant justifiably moves out under this subsection, the tenant is not liable for rent after the premises become untenantable and the landlord must repay any rent paid in advance apportioned to the period after the premises become untenantable. This subsection is inapplicable if the damage or condition is caused by negligence or improper use by the tenant.

704.07 History History: 1981 c. 286; 1993 a. 213, 486, 491; 2001 a. 103; 2011 a. 143; 2013 a. 76.

704.07 Annotation The remedy provided to the lessor by sub. (3) does not exclude diminution of market value as an alternative method of computing damages, and although the former is to be preferred where the property is easily repairable and the latter where the injury does not destroy the property, evidence of each method may be introduced by either party with the lesser amount awardable as the proper measure of damages. Laska v. Steinpreis, 69 Wis. 2d 307, 231 N.W.2d 196 (1975).

704.07 Annotation A landlord must exercise ordinary care toward tenants and others on leased premises with permission. Pagelsdorf v. Safeco Insurance Co. of America, 91 Wis. 2d 734, 284 N.W.2d 55 (1979).

704.07 Annotation Sub. (3) (a) requires a tenant to pay for damage that the tenant negligently causes to a landlord's property regardless of whether the landlord or landlord's insurer initially pays for the damage. Bennett v. West Bend Mutual Insurance Co. 200 Wis. 2d 313, 546 N.W.2d 204 (Ct. App. 1996), 95-2673.

704.07 Annotation If there is no written lease, section 704.07 applies to the obligation to make repairs. For there to be a remedy for a breach of a duty to repair other than that provided in s. 704.07, the obligation must be in a written lease signed by both parties. Halverson v. River Falls Youth Hockey Association, 226 Wis. 2d 105, 593 N.W.2d 895 (Ct. App. 1999), 98-2445.

704.07 Annotation Sub. (2) does not authorize an independent cause of action for defective conditions that do not rise to the level of a health or safety hazard, but are nonetheless the result of the failure of a landlord to maintain equipment in a reasonable state of repair. Sub. (4) is the exclusive remedy for violations of sub. (2). Zehner v. Village of Marshall, 2006 WI App 6, 288 Wis. 2d 660, 709 N.W.2d 64, 04-2789.

704.07 Annotation Sub. (2) (a) 3. does not require the landlord to make all structural repairs, only all necessary structural repairs, and implies that the landlord will have some notice of the defect, latent or obvious, so that he or she can evaluate whether a repair is, in fact, a necessary repair. Raymaker v. American Family Mutual Insurance Co. 2006 WI App 117, 293 Wis. 2d 392, 718 N.W.2d 154, 05-1557.

704.07 Annotation Nothing in the history of the section suggests any intent by the legislature to impose negligence per se for a violation of this section. Rather, the legislature intended only to alter the common law rule to make the landlord and tenant more evenly share the duties of repair. Sub. (4) provides the tenant with the remedy of rent abatement if the landlord fails to fulfill his or her repair duties and to the extent the tenant is deprived of use of the premises, but this section does not provide a private cause of action. Raymaker v. American Family Mutual Insurance Co. 2006 WI App 117, 293 Wis. 2d 392, 718 N.W.2d 154, 05-1557.

704.07 Annotation An appliance that cannot be used as intended without creating a risk of fire or electrocution is not in reasonable working condition and constitutes a substantial violation materially affecting the health or safety of the tenant under sub. (4), entitling the tenant to rent abatement. Boelter v. Tschantz, 2010 WI App 18, 323 Wis. 2d 208, 779 N.W.2d 467, 09-1011.

704.07 Annotation The term "repair" does not extend to routine cleaning. Thus cleaning carpets at the end of a tenancy does not fall within the sphere of duties assigned to landlords under sub. (2). Because carpet cleaning is not a landlord's legally-prescribed duty, including a provision in a residential rental agreement requiring the tenant to have carpets professionally cleaned does not waive the landlord's legal obligation. This section is silent with regard to the imposition of cleaning responsibilities, as distinct from repairs, leaving the parties free to assign responsibilities through lease provisions. OAG 4-13.

704.07 Annotation Landlord and tenant law — the implied warranty of habitability in residential leases. 58 MLR 191.

704.07 Annotation Landlord no longer immune from tort liability for failure to exercise reasonable care in maintaining premises. 64 MLR 563 (1981).



704.08 Check-in sheet.

704.08  Check-in sheet. A landlord shall provide to a new residential tenant when the tenant commences his or her occupancy of the premises a check-in sheet that the tenant may use to make comments, if any, about the condition of the premises. The tenant shall be given 7 days from the date the tenant commences his or her occupancy to complete the check-in sheet and return it to the landlord. The landlord is not required to provide the check-in sheet to a tenant upon renewal of a rental agreement. This section does not apply to the rental of a plot of ground on which a manufactured home, as defined in s. 704.05 (5) (b) 1. a., or a mobile home, as defined in s. 704.05 (5) (b) 1. b., may be located.

704.08 History History: 2011 a. 143; 2013 a. 76.



704.09 Transferability; effect of assignment or transfer; remedies.

704.09  Transferability; effect of assignment or transfer; remedies.

704.09(1)(1)  Transferability of interest of tenant or landlord. A tenant under a tenancy at will or any periodic tenancy less than year-to-year may not assign or sublease except with the agreement or consent of the landlord. The interest of any other tenant or the interest of any landlord may be transferred except as the lease expressly restricts power to transfer. A lease restriction on transfer is construed to apply only to voluntary transfer unless there is an express restriction on transfer by operation of law.

704.09(2) (2) Effect of transfer on liability of transferor. In the absence of an express release or a contrary provision in the lease, transfer or consent to transfer does not relieve the transferring party of any contractual obligations under the lease, except in the special situation governed by s. 704.25 (5).

704.09(3) (3) Covenants which apply to transferee. All covenants and provisions in a lease which are not either expressly or by necessary implication personal to the original parties are enforceable by or against the successors in interest of any party to the lease. However, a successor in interest is liable in damages, or entitled to recover damages, only for a breach which occurs during the period when the successor holds his or her interest, unless the successor has by contract assumed greater liability; a personal representative may also recover damages for a breach for which the personal representative's decedent could have recovered.

704.09(4) (4) Same procedural remedies. The remedies available between the original landlord and tenant are also available to or against any successor in interest to either party.

704.09(5) (5) Consent as affecting subsequent transfers. If a lease restricts transfer, consent to a transfer or waiver of a breach of the restriction is not a consent or waiver as to any subsequent transfers.

704.09 History History: 1971 c. 211 s. 126; 1993 a. 486.



704.11 Lien of landlord.

704.11  Lien of landlord. Except as provided in ss. 704.90 and 779.43 or by express agreement of the parties, the landlord has no right to a lien on the property of the tenant; the common-law right of a landlord to distrain for rent is abolished.

704.11 History History: 1979 c. 32 s. 92 (9); 1987 a. 23 s. 2; 2011 a. 143.



704.13 Acts of tenant not to affect rights of landlord.

704.13  Acts of tenant not to affect rights of landlord. No act of a tenant in acknowledging as landlord a person other than the tenant's original landlord or the latter's successors in interest can prejudice the right of the original landlord or the original landlord's successors to possession of the premises.

704.13 History History: 1993 a. 486.



704.14 Notice of domestic abuse protections.

704.14  Notice of domestic abuse protections. A residential rental agreement shall include the following notice in the agreement or in an addendum to the agreement:

NOTICE OF DOMESTIC ABUSE PROTECTIONS

704.14(1) (1) As provided in section 106.50 (5m) (dm) of the Wisconsin statutes, a tenant has a defense to an eviction action if the tenant can prove that the landlord knew, or should have known, the tenant is a victim of domestic abuse, sexual assault, or stalking and that the eviction action is based on conduct related to domestic abuse, sexual assault, or stalking committed by either of the following:

704.14(1)(a) (a) A person who was not the tenant's invited guest.

704.14(1)(b) (b) A person who was the tenant's invited guest, but the tenant has done either of the following:

704.14(1)(b)1. 1. Sought an injunction barring the person from the premises.

704.14(1)(b)2. 2. Provided a written statement to the landlord stating that the person will no longer be an invited guest of the tenant and the tenant has not subsequently invited the person to be the tenant's guest.

704.14(2) (2) A tenant who is a victim of domestic abuse, sexual assault, or stalking may have the right to terminate the rental agreement in certain limited situations, as provided in section 704.16 of the Wisconsin statutes. If the tenant has safety concerns, the tenant should contact a local victim service provider or law enforcement agency.

704.14(3) (3) A tenant is advised that this notice is only a summary of the tenant's rights and the specific language of the statutes governs in all instances.

704.14 History History: 2013 a. 76.



704.15 Requirement that landlord notify tenant of automatic renewal clause.

704.15  Requirement that landlord notify tenant of automatic renewal clause. A provision in a lease of residential property that the lease shall be automatically renewed or extended for a specified period unless the tenant or either party gives notice to the contrary prior to the end of the lease is not enforceable against the tenant unless the lessor, at least 15 days but not more than 30 days prior to the time specified for the giving of such notice to the lessor, gives to the tenant written notice in the same manner as specified in s. 704.21 calling the attention of the tenant to the existence of the provision in the lease for automatic renewal or extension.

704.15 History History: 1993 a. 486.



704.16 Termination of tenancy for imminent threat of serious physical harm; changing locks.

704.16  Termination of tenancy for imminent threat of serious physical harm; changing locks.

704.16(1) (1)  Terminating tenancy by tenant. A residential tenant may terminate his or her tenancy and remove from the premises if both of the following apply:

704.16(1)(a) (a) The tenant or a child of the tenant faces an imminent threat of serious physical harm from another person if the tenant remains on the premises.

704.16(1)(b) (b) The tenant provides the landlord with notice in the manner provided under s. 704.21 and with a certified copy of any of the following:

704.16(1)(b)1. 1. An injunction order under s. 813.12 (4) protecting the tenant from the person.

704.16(1)(b)2. 2. An injunction order under s. 813.122 protecting a child of the tenant from the person.

704.16(1)(b)3. 3. An injunction order under s. 813.125 (4) protecting the tenant or a child of the tenant from the person, based on the person's engaging in an act that would constitute sexual assault under s. 940.225, 948.02, or 948.025, or stalking under s. 940.32, or attempting or threatening to do the same.

704.16(1)(b)4. 4. A condition of release under ch. 969 ordering the person not to contact the tenant.

704.16(1)(b)5. 5. A criminal complaint alleging that the person sexually assaulted the tenant or a child of the tenant under s. 940.225, 948.02, or 948.025.

704.16(1)(b)6. 6. A criminal complaint alleging that the person stalked the tenant or a child of the tenant under s. 940.32.

704.16(1)(b)7. 7. A criminal complaint that was filed against the person as a result of the person being arrested for committing a domestic abuse offense against the tenant under s. 968.075.

704.16(2) (2) Not liable for rent. If a residential tenant removes from the premises because of a threat of serious physical harm to the tenant or to a child of the tenant from another person and provides the landlord with a certified copy specified under sub. (1) and with notice that complies with s. 704.21, the tenant shall not be liable for any rent after the end of the month following the month in which he or she provides the notice or removes from the premises, whichever is later. The tenant's liability for rent under this subsection is subject to the landlord's duty to mitigate damages as provided in s. 704.29 (2).

704.16(3) (3) Termination of tenancy by landlord.

704.16(3)(a)(a) In this subsection:

704.16(3)(a)1. 1. "Community" has the meaning given in s. 710.15 (1) (ad).

704.16(3)(a)2. 2. "Manufactured home" has the meaning given in s. 101.91 (2).

704.16(3)(a)3. 3. "Mobile home" has the meaning given in s. 710.15 (1) (b).

704.16(3)(a)4. 4. "Offending tenant" is a tenant whose tenancy is being terminated under this subsection.

704.16(3)(b) (b) A landlord may terminate the tenancy of an offending tenant if all of the following apply:

704.16(3)(b)1. 1. The offending tenant commits one or more acts, including verbal threats, that cause another tenant, or a child of that other tenant, who occupies a dwelling unit in the same single-family rental unit, multiunit dwelling, or apartment complex, or a manufactured home or mobile home in the same community, as the offending tenant to face an imminent threat of serious physical harm from the offending tenant if the offending tenant remains on the premises.

704.16(3)(b)2. 2. The offending tenant is the named offender in any of the following:

704.16(3)(b)2.a. a. An injunction order under s. 813.12 (4) protecting the other tenant from the offending tenant.

704.16(3)(b)2.b. b. An injunction order under s. 813.122 protecting the child of the other tenant from the offending tenant.

704.16(3)(b)2.c. c. An injunction order under s. 813.125 (4) protecting the other tenant or the child of the other tenant from the offending tenant, based on the offending tenant's engaging in an act that would constitute sexual assault under s. 940.225, 948.02, or 948.025, or stalking under s. 940.32, or attempting or threatening to do the same.

704.16(3)(b)2.d. d. A condition of release under ch. 969 ordering the offending tenant not to contact the other tenant.

704.16(3)(b)2.e. e. A criminal complaint alleging that the offending tenant sexually assaulted the other tenant or the child of the other tenant under s. 940.225, 948.02, or 948.025.

704.16(3)(b)2.f. f. A criminal complaint alleging that the offending tenant stalked the other tenant or the child of the other tenant under s. 940.32.

704.16(3)(b)2.g. g. A criminal complaint that was filed against the offending tenant as a result of the offending tenant being arrested for committing a domestic abuse offense against the other tenant under s. 968.075.

704.16(3)(b)3. 3. The landlord gives the offending tenant written notice that complies with s. 704.21 requiring the offending tenant to vacate on or before a date that is at least 5 days after the giving of the notice. The notice shall state the basis for its issuance and the right of the offending tenant to contest the termination of tenancy in an eviction action under ch. 799. If the offending tenant contests the termination of tenancy, the tenancy may not be terminated without proof by the landlord by the greater preponderance of the credible evidence of the allegations against the offending tenant.

704.16(4) (4) Changing locks.

704.16(4)(a)(a) Subject to pars. (b) and (c), regardless of whether sub. (1) applies, at the request of a residential tenant who provides the landlord with a certified copy of a document specified in sub. (1) (b) 1. to 7., a landlord shall change the locks to the tenant's premises.

704.16(4)(b) (b) A landlord shall have the locks changed, or may give the tenant permission to change the locks, within 48 hours after receiving a request and certified copy under par. (a). The tenant shall be responsible for the cost of changing the locks. If the landlord gives the tenant permission to change the locks, within a reasonable time after any lock has been changed the tenant shall provide the landlord with a key for the changed lock.

704.16(4)(c) (c)

704.16(4)(c)1.1. If the person who is the subject of the document provided to the landlord under par. (a) is also a tenant of the specific premises for which the locks are requested to be changed, the landlord is not required to change the locks under this subsection unless the document provided by the tenant requesting that the locks be changed is any of the following:

704.16(4)(c)1.a. a. A document specified in sub. (1) (b) 1., 2., or 3. that directs the tenant who is the subject of the document to avoid the residence of the tenant requesting that the locks be changed.

704.16(4)(c)1.b. b. A document specified in sub. (1) (b) 4. that orders the tenant who is the subject of the document not to contact the tenant requesting that the locks be changed.

704.16(4)(c)2. 2. Nothing in this subsection shall be construed to relieve a tenant who is the subject of the document provided to the landlord under par. (a) from any obligation under a rental agreement or any other liability to the landlord.

704.16(4)(d) (d) A landlord is not liable for civil damages for any action taken to comply with this subsection.

704.16 History History: 2007 a. 184; 2009 a. 117; 2013 a. 76.



704.165 Termination of tenancy at death of tenant.

704.165  Termination of tenancy at death of tenant.

704.165(1) (1)

704.165(1)(a)(a) Except as provided in par. (b), if a residential tenant dies, his or her tenancy is terminated on the earlier of the following:

704.165(1)(a)1. 1. Sixty days after the landlord receives notice, is advised, or otherwise becomes aware of the tenant's death.

704.165(1)(a)2. 2. The expiration of the term of the rental agreement.

704.165(1)(b) (b) Notwithstanding s. 704.19, in the case of the death of a residential periodic tenant or tenant at will, the tenancy is terminated 60 days after the landlord receives notice, is advised, or otherwise becomes aware of the tenant's death.

704.165(2) (2) The deceased tenant or his or her estate is not liable for any rent after the termination of his or her tenancy. Any liability of the deceased tenant or his or her estate for rent under this subsection is subject to the landlord's duty to mitigate damages as provided in s. 704.29 (2).

704.165(3) (3) Nothing in this section relieves another adult tenant of the deceased tenant's premises from any obligation under a rental agreement or any other liability to the landlord.

704.165(4) (4) A landlord under this section may not contact or communicate with a member of the deceased tenant's family for the purpose of obtaining from the family member rent for which the family member has no liability.

704.165 History History: 2009 a. 323.



704.17 Notice terminating tenancies for failure to pay rent or other breach by tenant.

704.17  Notice terminating tenancies for failure to pay rent or other breach by tenant.

704.17(1) (1)  Month-to-month and week-to-week tenancies.

704.17(1)(a)(a) If a month-to-month tenant or a week-to-week tenant fails to pay rent when due, the tenant's tenancy is terminated if the landlord gives the tenant notice requiring the tenant to pay rent or vacate on or before a date at least 5 days after the giving of the notice and if the tenant fails to pay accordingly. A month-to-month tenancy is terminated if the landlord, while the tenant is in default in payment of rent, gives the tenant notice requiring the tenant to vacate on or before a date at least 14 days after the giving of the notice.

704.17(1)(b) (b) If a month-to-month tenant commits waste or a material violation of s. 704.07 (3) or breaches any covenant or condition of the tenant's agreement, other than for payment of rent, the tenancy can be terminated if the landlord gives the tenant notice requiring the tenant to vacate on or before a date at least 14 days after the giving of the notice.

704.17(1)(c) (c) A property owner may terminate the tenancy of a week-to-week or month-to-month tenant if the property owner receives written notice from a law enforcement agency, as defined in s. 165.83 (1) (b), or from the office of the district attorney, that a nuisance under s. 823.113 (1) or (1m) (b) exists in that tenant's rental unit or was caused by that tenant on the property owner's property and if the property owner gives the tenant written notice requiring the tenant to vacate on or before a date at least 5 days after the giving of the notice. The notice shall state the basis for its issuance and the right of the tenant to contest the termination of tenancy in an eviction action under ch. 799. If the tenant contests the termination of tenancy, the tenancy may not be terminated without proof by the property owner by the greater preponderance of the credible evidence of the allegation in the notice from the law enforcement agency or the office of the district attorney that a nuisance under s. 823.113 (1) or (1m) (b) exists in that tenant's rental unit or was caused by that tenant.

704.17(2) (2) Tenancies under a lease for one year or less, and year-to-year tenancies.

704.17(2)(a)(a) If a tenant under a lease for a term of one year or less, or a year-to-year tenant, fails to pay any installment of rent when due, the tenant's tenancy is terminated if the landlord gives the tenant notice requiring the tenant to pay rent or vacate on or before a date at least 5 days after the giving of the notice and if the tenant fails to pay accordingly. If a tenant has been given such a notice and has paid the rent on or before the specified date, or been permitted by the landlord to remain in possession contrary to such notice, and if within one year of any prior default in payment of rent for which notice was given the tenant fails to pay a subsequent installment of rent on time, the tenant's tenancy is terminated if the landlord, while the tenant is in default in payment of rent, gives the tenant notice to vacate on or before a date at least 14 days after the giving of the notice.

704.17(2)(b) (b) If a tenant under a lease for a term of one year or less, or a year-to-year tenant, commits waste or a material violation of s. 704.07 (3) or breaches any covenant or condition of the tenant's lease, other than for payment of rent, the tenant's tenancy is terminated if the landlord gives the tenant a notice requiring the tenant to remedy the default or vacate the premises on or before a date at least 5 days after the giving of the notice, and if the tenant fails to comply with such notice. A tenant is deemed to be complying with the notice if promptly upon receipt of such notice the tenant takes reasonable steps to remedy the default and proceeds with reasonable diligence, or if damages are adequate protection for the landlord and the tenant makes a bona fide and reasonable offer to pay the landlord all damages for the tenant's breach. If within one year from the giving of any such notice, the tenant again commits waste or breaches the same or any other covenant or condition of the tenant's lease, other than for payment of rent, the tenant's tenancy is terminated if the landlord, prior to the tenant's remedying the waste or breach, gives the tenant notice to vacate on or before a date at least 14 days after the giving of the notice.

704.17(2)(c) (c) A property owner may terminate the tenancy of a tenant who is under a lease for a term of one year or less or who is a year-to-year tenant if the property owner receives written notice from a law enforcement agency, as defined in s. 165.83 (1) (b), or from the office of the district attorney, that a nuisance under s. 823.113 (1) or (1m) (b) exists in that tenant's rental unit or was caused by that tenant on the property owner's property and if the property owner gives the tenant written notice requiring the tenant to vacate on or before a date at least 5 days after the giving of the notice. The notice shall state the basis for its issuance and the right of the tenant to contest the termination of tenancy in an eviction action under ch. 799. If the tenant contests the termination of tenancy, the tenancy may not be terminated without proof by the property owner by the greater preponderance of the credible evidence of the allegation in the notice from the law enforcement agency or the office of the district attorney that a nuisance under s. 823.113 (1) or (1m) (b) exists in that tenant's rental unit or was caused by that tenant.

704.17(2)(d) (d) This subsection does not apply to week-to-week or month-to-month tenants.

704.17(3) (3) Lease for more than one year.

704.17(3)(a)(a) If a tenant under a lease for more than one year fails to pay rent when due, or commits waste, or breaches any other covenant or condition of the tenant's lease, the tenancy is terminated if the landlord gives the tenant notice requiring the tenant to pay the rent, repair the waste, or otherwise comply with the lease on or before a date at least 30 days after the giving of the notice, and if the tenant fails to comply with the notice. A tenant is deemed to be complying with the notice if promptly upon receipt of the notice the tenant takes reasonable steps to remedy the default and proceeds with reasonable diligence, or if damages are adequate protection for the landlord and the tenant makes a bona fide and reasonable offer to pay the landlord all damages for the tenant's breach; but in case of failure to pay rent, all rent due must be paid on or before the date specified in the notice.

704.17(3)(b) (b) A property owner may terminate the tenancy of a tenant who is under a lease for a term of more than one year if the property owner receives written notice from a law enforcement agency, as defined in s. 165.83 (1) (b), or from the office of the district attorney, that a nuisance under s. 823.113 (1) or (1m) (b) exists in that tenant's rental unit or was caused by that tenant on the property owner's property and if the property owner gives the tenant written notice to vacate on or before a date at least 5 days after the giving of the notice. The notice shall state the basis for its issuance and the right of the tenant to contest the termination of tenancy in an eviction action under ch. 799. If the tenant contests the termination of tenancy, the tenancy may not be terminated without proof by the property owner by the greater preponderance of the credible evidence of the allegation in the notice from the law enforcement agency or the office of the district attorney that a nuisance under s. 823.113 (1) or (1m) (b) exists in that tenant's rental unit or was caused by that tenant.

704.17(4) (4) Form of notice and manner of giving. Notice must be in writing and given as specified in s. 704.21. If so given, the tenant is not entitled to possession or occupancy of the premises after the date of termination specified in the notice.

704.17(5) (5) Contrary provision in the lease. Provisions in the lease or rental agreement for termination contrary to this section are invalid except in leases for more than one year.

704.17 History History: 1981 c. 286; 1993 a. 139, 486; 1995 a. 267; 2005 a. 281; 2011 a. 143.

704.17 Annotation Only a limited number of defenses may be raised in an eviction action, including defenses as to the landlord's title to the premises and whether the eviction was in retaliation for the tenant's reporting housing violations, but not including violations of federal antitrust and state franchise laws — as well as public policy defenses. Clark Oil & Refining Corp. v. Leistikow, 69 Wis. 2d 226, 230 N.W.2d 736 (1975).

704.17 Annotation Absent notice of termination, the violation of the terms of a lease that required landlord permission for long-term guests did not result in the tenants losing their rights to possession of the property. Consequently the tenants' guests were on the premises with the legal possessor's permission and were not trespassers. Johnson v. Blackburn, 220 Wis. 2d 260, 582 N.W.2d 488 (Ct. App. 1998), 97-1414.



704.19 Notice necessary to terminate periodic tenancies and tenancies at will.

704.19  Notice necessary to terminate periodic tenancies and tenancies at will.

704.19(1) (1)  Scope of section. The following types of tenancies, however created, are subject to this section:

704.19(1)(a) (a) A periodic tenancy, whether a tenancy from year-to-year, from month-to-month, or for any other periodic basis according to which rent is regularly payable; and

704.19(1)(b) (b) A tenancy at will.

704.19(2) (2) Requirement of notice.

704.19(2)(a)(a) A periodic tenancy or a tenancy at will can be terminated by either the landlord or the tenant only by giving to the other party written notice complying with this section, unless any of the following conditions is met:

704.19(2)(a)1. 1. The parties have agreed expressly upon another method of termination and the parties' agreement is established by clear and convincing proof.

704.19(2)(a)2. 2. Termination has been effected by a surrender of the premises.

704.19(2)(a)3. 3. Subsection (6) applies.

704.19(2)(b) (b)

704.19(2)(b)1.1. A periodic tenancy can be terminated by notice under this section only at the end of a rental period. In the case of a tenancy from year-to-year the end of the rental period is the end of the rental year even though rent is payable on a more frequent basis.

704.19(2)(b)2. 2. Notwithstanding subd. 1., nothing in this section prevents termination of a tenancy before the end of a rental period because of an imminent threat of serious physical harm, as provided in s. 704.16, or for nonpayment of rent or breach of any other condition of the tenancy, as provided in s. 704.17.

704.19(3) (3) Length of notice. At least 28 days' notice must be given except in the following cases: If rent is payable on a basis less than monthly, notice at least equal to the rent-paying period is sufficient; all agricultural tenancies from year-to-year require at least 90 days' notice.

704.19(4) (4) Contents of notice. Notice must be in writing, formal or informal, and substantially inform the other party to the landlord-tenant relation of the intent to terminate the tenancy and the date of termination. A notice is not invalid because of errors in the notice which do not mislead, including omission of the name of one of several landlords or tenants.

704.19(5) (5) Effect of inaccurate termination date in notice. If a notice provides that a periodic tenancy is to terminate on the first day of a succeeding rental period rather than the last day of a rental period, and the notice was given in sufficient time to terminate the tenancy at the end of the rental period, the notice is valid; if the notice was given by the tenant, the landlord may require the tenant to remove on the last day of the rental period, but if the notice was given by the landlord the tenant may remove on the last day specified in the notice. If a notice specified any other inaccurate termination date, because it does not allow the length of time required under sub. (3) or because it does not correspond to the end of a rental period in the case of a periodic tenancy, the notice is valid but not effective until the first date which could have been properly specified in such notice subsequent to the date specified in the notice, but the party to whom the notice is given may elect to treat the date specified in the notice as the legally effective date. If a notice by a tenant fails to specify any termination date, the notice is valid but not effective until the first date which could have been properly specified in such notice as of the date the notice is given.

704.19(6) (6) Tenant moving out without notice. If any periodic tenant vacates the premises without notice to the landlord and fails to pay rent when due for any period, such tenancy is terminated as of the first date on which it would have terminated had the landlord been given proper notice on the day the landlord learns of the removal.

704.19(7) (7) When notice given. Notice is given on the day specified below, which is counted as the first day of the notice period:

704.19(7)(a) (a) The day of giving or leaving under s. 704.21 (1) (a) and (2) (a) and (b).

704.19(7)(b) (b) The day of leaving or affixing a copy or the date of mailing, whichever is later, under s. 704.21 (1) (b) and (c).

704.19(7)(c) (c) The 2nd day after the day of mailing if the mail is addressed to a point within the state, and the 5th day after the day of mailing in all other cases, under s. 704.21 (1) (d) and (2) (c).

704.19(7)(d) (d) The day of service under s. 704.21 (1) (e) and (2) (d).

704.19(7)(e) (e) The day of actual receipt by the other party under s. 704.21 (5).

704.19(8) (8) Effect of notice. If a notice is given as required by this section, the tenant is not entitled to possession or occupancy of the premises after the date of termination as specified in the notice.

704.19 History History: 1993 a. 486; 1995 a. 225; 2001 a. 103; 2007 a. 184.

704.19 Annotation A landlord cannot evict a tenant solely because the tenant has reported building code violations. Dickhut v. Norton, 45 Wis. 2d 389, 173 N.W.2d 297 (1970).

704.19 Annotation Retaliatory eviction as a defense. 54 MLR 239.

704.19 Annotation Landlords' liability for defective premises: caveat lessee, negligence, or strict liability? Love, 1975 WLR 19.



704.21 Manner of giving notice.

704.21  Manner of giving notice.

704.21(1) (1)  Notice by landlord. Notice by the landlord or a person in the landlord's behalf must be given under this chapter by one of the following methods:

704.21(1)(a) (a) By giving a copy of the notice personally to the tenant or by leaving a copy at the tenant's usual place of abode in the presence of some competent member of the tenant's family at least 14 years of age, who is informed of the contents of the notice;

704.21(1)(b) (b) By leaving a copy with any competent person apparently in charge of the rented premises or occupying the premises or a part thereof, and by mailing a copy by regular or other mail to the tenant's last-known address;

704.21(1)(c) (c) If notice cannot be given under par. (a) or (b) with reasonable diligence, by affixing a copy of the notice in a conspicuous place on the rented premises where it can be conveniently read and by mailing a copy by regular or other mail to the tenant's last-known address;

704.21(1)(d) (d) By mailing a copy of the notice by registered or certified mail to the tenant at the tenant's last-known address;

704.21(1)(e) (e) By serving the tenant as prescribed in s. 801.11 for the service of a summons.

704.21(2) (2) Notice by tenant. Notice by the tenant or a person in the tenant's behalf must be given under this chapter by one of the following methods:

704.21(2)(a) (a) By giving a copy of the notice personally to the landlord or to any person who has been receiving rent or managing the property as the landlord's agent, or by leaving a copy at the landlord's usual place of abode in the presence of some competent member of the landlord's family at least 14 years of age, who is informed of the contents of the notice;

704.21(2)(b) (b) By giving a copy of the notice personally to a competent person apparently in charge of the landlord's regular place of business or the place where the rent is payable;

704.21(2)(c) (c) By mailing a copy by registered or certified mail to the landlord at the landlord's last-known address or to the person who has been receiving rent or managing the property as the landlord's agent at that person's last-known address;

704.21(2)(d) (d) By serving the landlord as prescribed in s. 801.11 for the service of a summons.

704.21(3) (3) Corporation or partnership. If notice is to be given to a corporation notice may be given by any method provided in sub. (1) or (2) except that notice under sub. (1) (a) or (2) (a) may be given only to an officer, director, registered agent or managing agent, or left with an employee in the office of such officer or agent during regular business hours. If notice is to be given to a partnership, notice may be given by any method in sub. (1) or (2) except that notice under sub. (1) (a) or (2) (a) may be given only to a general partner or managing agent of the partnership, or left with an employee in the office of such partner or agent during regular business hours, or left at the usual place of abode of a general partner in the presence of some competent member of the general partner's family at least 14 years of age, who is informed of the contents of the notice.

704.21(4) (4) Notice to one of several parties. If there are 2 or more landlords or 2 or more cotenants of the same premises, notice given to one is deemed to be given to the others also.

704.21(5) (5) Effect of actual receipt of notice. If notice is not properly given by one of the methods specified in this section, but is actually received by the other party, the notice is deemed to be properly given; but the burden is upon the party alleging actual receipt to prove the fact by clear and convincing evidence.

704.21 History History: Sup. Ct. Order, 67 Wis. 2d 585, 777 (1975); 1993 a. 486.



704.22 Service of process in residential tenancy on nonresident party.

704.22  Service of process in residential tenancy on nonresident party.

704.22(1)(1) A party to a residential tenancy in this state who is not a resident of this state shall designate an agent to accept service of process in this state for an action involving the tenancy. The agent shall be a resident of this state or a corporation authorized to do business in this state. If a party is a corporation, the agent is the corporation's registered agent.

704.22(2) (2) Designation of an agent under sub. (1) shall be in writing and filed with the department of financial institutions.

704.22 History History: 1981 c. 300; 1995 a. 27.



704.23 Removal of tenant on termination of tenancy.

704.23  Removal of tenant on termination of tenancy. If a tenant remains in possession without consent of the tenant's landlord after termination of the tenant's tenancy, the landlord may in every case proceed in any manner permitted by law to remove the tenant and recover damages for such holding over.

704.23 History History: 1993 a. 486.



704.25 Effect of holding over after expiration of lease; removal of tenant.

704.25  Effect of holding over after expiration of lease; removal of tenant.

704.25(1)(1)  Removal and recovery of damages. If a tenant holds over after expiration of a lease, the landlord may in every case proceed in any manner permitted by law to remove the tenant and recover damages for such holding over.

704.25(2) (2) Creation of periodic tenancy by holding over.

704.25(2)(a)(a) Nonresidential leases for a year or longer. If premises are leased for a year or longer primarily for other than private residential purposes, and the tenant holds over after expiration of the lease, the landlord may elect to hold the tenant on a year-to-year basis.

704.25(2)(b) (b) All other leases. If premises are leased for less than a year for any use, or if leased for any period primarily for private residential purposes, and the tenant holds over after expiration of the lease, the landlord may elect to hold the tenant on a month-to-month basis; but if such lease provides for a weekly or daily rent, the landlord may hold the tenant only on the periodic basis on which rent is computed.

704.25(2)(c) (c) When election takes place. Acceptance of rent for any period after expiration of a lease or other conduct manifesting the landlord's intent to allow the tenant to remain in possession after the expiration date constitutes an election by the landlord under this section unless the landlord has already commenced proceedings to remove the tenant.

704.25(3) (3) Terms of tenancy created by holding over. A periodic tenancy arising under this section is upon the same terms and conditions as those of the original lease except that any right of the tenant to renew or extend the lease, or to purchase the premises, or any restriction on the power of the landlord to sell without first offering to sell the premises to the tenant, does not carry over to such a tenancy.

704.25(4) (4) Effect of contrary agreement. This section governs except as the parties agree otherwise either by the terms of the lease itself or by an agreement at any subsequent time.

704.25(5) (5) Holdover by assignee or subtenant. If an assignee or subtenant holds over after the expiration of the lease, the landlord may either elect to:

704.25(5)(a) (a) Hold the assignee or subtenant or, if he or she participated in the holding over, the original tenant as a periodic tenant under sub. (2); or

704.25(5)(b) (b) Remove any person in possession and recover damages from the assignee or subtenant or, if the landlord has not been accepting rent directly from the assignee or subtenant, from the original tenant.

704.25(6) (6) Notice terminating a tenancy created by holding over. Any tenancy created pursuant to this section is terminable under s. 704.19.

704.25 History History: 1983 a. 36.

704.25 Annotation Upon the landlord's acceptance of a holdover tenant's monthly rent payment, both parties were bound to a one-year tenancy, on the same terms and conditions as set forth in the expired lease. The existence of a one-year holdover tenancy does not mean, however, that the landlord could not subsequently accept a surrender of the premises from the tenant and release the tenant from his or her obligations as a holdover tenant. Vander Wielen v. Van Asten, 2005 WI App 220, 287 Wis. 2d 726, 706 N.W.2d 123, 04-1788.



704.27 Damages for failure of tenant to vacate at end of lease or after notice.

704.27  Damages for failure of tenant to vacate at end of lease or after notice. If a tenant remains in possession without consent of the tenant's landlord after expiration of a lease or termination of a tenancy by notice given by either the landlord or the tenant, or after termination by valid agreement of the parties, the landlord shall, at the landlord's discretion, recover from the tenant damages suffered by the landlord because of the failure of the tenant to vacate within the time required. In absence of proof of greater damages, the landlord shall recover as minimum damages twice the rental value apportioned on a daily basis for the time the tenant remains in possession. As used in this section, rental value means the amount for which the premises might reasonably have been rented, but not less than the amount actually paid or payable by the tenant for the prior rental period, and includes the money equivalent of any obligations undertaken by the tenant as part of the rental agreement, such as payment of taxes, insurance and repairs. Nothing in this section prevents a landlord from seeking and recovering any other damages to which the landlord may be entitled.

704.27 History History: 1993 a. 486; 2011 a. 143.

704.27 Annotation This section requires a minimum award of double rent when greater damages have not been proved. Vincenti v. Stewart, 107 Wis. 2d 651, 321 N.W.2d 340 (Ct. App. 1982).

704.27 Annotation "Rental value" includes only those obligations that the tenant is required to pay during a holdover period regardless of whether or not the tenant uses the premises. Univest Corp. v. General Split Corp. 148 Wis. 2d 29, 435 N.W.2d 234 (1989).



704.28 Withholding from and return of security deposits.

704.28  Withholding from and return of security deposits.

704.28(1)(1)  Standard withholding provisions. When a landlord returns a security deposit to a tenant after the tenant vacates the premises, the landlord may withhold from the full amount of the security deposit only amounts reasonably necessary to pay for any of the following:

704.28(1)(a) (a) Except as provided in sub. (3), tenant damage, waste, or neglect of the premises.

704.28(1)(b) (b) Unpaid rent for which the tenant is legally responsible, subject to s. 704.29.

704.28(1)(c) (c) Payment that the tenant owes under the rental agreement for utility service provided by the landlord but not included in the rent.

704.28(1)(d) (d) Payment that the tenant owes for direct utility service provided by a government-owned utility, to the extent that the landlord becomes liable for the tenant's nonpayment.

704.28(1)(e) (e) Unpaid monthly municipal permit fees assessed against the tenant by a local unit of government under s. 66.0435 (3), to the extent that the landlord becomes liable for the tenant's nonpayment.

704.28(1)(f) (f) Any other payment for a reason provided in a nonstandard rental provision document described in sub. (2).

704.28(2) (2) Nonstandard rental provisions. Except as provided in sub. (3), a rental agreement may include one or more nonstandard rental provisions that authorize the landlord to withhold amounts from the tenant's security deposit for reasons not specified in sub. (1) (a) to (e). Any such nonstandard rental provisions shall be provided to the tenant in a separate written document entitled "NONSTANDARD RENTAL PROVISIONS." The landlord shall specifically identify each nonstandard rental provision with the tenant before the tenant enters into a rental agreement with the landlord. If the tenant signs his or her name, or writes his or her initials, by a nonstandard rental provision, it is rebuttably presumed that the landlord has specifically identified the nonstandard rental provision with the tenant and that the tenant has agreed to it.

704.28(3) (3) Normal wear and tear. This section does not authorize a landlord to withhold any amount from a security deposit for normal wear and tear, or for other damages or losses for which the tenant cannot reasonably be held responsible under applicable law.

704.28(4) (4) Timing for return. A landlord shall deliver or mail to a tenant the full amount of any security deposit paid by the tenant, less any amounts that may be withheld under subs. (1) and (2), within 21 days after any of the following:

704.28(4)(a) (a) If the tenant vacates the premises on the termination date of the rental agreement, the date on which the rental agreement terminates.

704.28(4)(b) (b) If the tenant vacates the premises or is evicted before the termination date of the rental agreement, the date on which the tenant's rental agreement terminates or, if the landlord rerents the premises before the tenant's rental agreement terminates, the date on which the new tenant's tenancy begins.

704.28(4)(c) (c) If the tenant vacates the premises or is evicted after the termination date of the rental agreement, the date on which the landlord learns that the tenant has vacated the premises or has been removed from the premises under s. 799.45 (2).

704.28(5) (5) Application to residential tenancies. This section applies to residential tenancies only.

704.28 History History: 2011 a. 143; 2013 a. 76.



704.29 Recovery of rent and damages by landlord; mitigation.

704.29  Recovery of rent and damages by landlord; mitigation.

704.29(1)(1)  Scope of section. If a tenant unjustifiably removes from the premises prior to the effective date for termination of the tenant's tenancy and defaults in payment of rent, or if the tenant is removed for failure to pay rent or any other breach of a lease, the landlord can recover rent and damages except amounts which the landlord could mitigate in accordance with this section, unless the landlord has expressly agreed to accept a surrender of the premises and end the tenant's liability. Except as the context may indicate otherwise, this section applies to the liability of a tenant under a lease, a periodic tenant, or an assignee of either.

704.29(2) (2) Measure of recovery.

704.29(2)(a)(a) In this subsection, "reasonable efforts" mean those steps that the landlord would have taken to rent the premises if they had been vacated in due course, provided that those steps are in accordance with local rental practice for similar properties.

704.29(2)(b) (b) In any claim against a tenant for rent and damages, or for either, the amount of recovery is reduced by the net rent obtainable by reasonable efforts to rerent the premises. In the absence of proof that greater net rent is obtainable by reasonable efforts to rerent the premises, the tenant is credited with rent actually received under a rerental agreement minus expenses incurred as a reasonable incident of acts under sub. (4), including a fair proportion of any cost of remodeling or other capital improvements. In any case the landlord can recover, in addition to rent and other elements of damage, all reasonable expenses of listing and advertising incurred in rerenting and attempting to rerent, except as taken into account in computing the net rent under the preceding sentence. If the landlord has used the premises as part of reasonable efforts to rerent, under sub. (4) (c), the tenant is credited with the reasonable value of the use of the premises, which is presumed to be equal to the rent recoverable from the defendant unless the landlord proves otherwise. If the landlord has other similar premises for rent and receives an offer from a prospective tenant not obtained by the defendant, it is reasonable for the landlord to rent the other premises for the landlord's own account in preference to those vacated by the defaulting tenant.

704.29(3) (3) Burden of proof. The landlord must allege and prove that the landlord has made efforts to comply with this section. The tenant has the burden of proving that the efforts of the landlord were not reasonable, that the landlord's refusal of any offer to rent the premises or a part thereof was not reasonable, that any terms and conditions upon which the landlord has in fact rerented were not reasonable, and that any temporary use by the landlord was not part of reasonable efforts to mitigate in accordance with sub. (4) (c); the tenant also has the burden of proving the amount that could have been obtained by reasonable efforts to mitigate by rerenting.

704.29(4) (4) Acts privileged in mitigation of rent or damages. The following acts by the landlord do not defeat the landlord's right to recover rent and damages and do not constitute an acceptance of surrender of the premises:

704.29(4)(a) (a) Entry, with or without notice, for the purpose of inspecting, preserving, repairing, remodeling and showing the premises;

704.29(4)(b) (b) Rerenting the premises or a part thereof, with or without notice, with rent applied against the damages caused by the original tenant and in reduction of rent accruing under the original lease;

704.29(4)(c) (c) Use of the premises by the landlord until such time as rerenting at a reasonable rent is practical, not to exceed one year, if the landlord gives prompt written notice to the tenant that the landlord is using the premises pursuant to this section and that the landlord will credit the tenant with the reasonable value of the use of the premises to the landlord for such a period;

704.29(4)(d) (d) Any other act which is reasonably subject to interpretation as being in mitigation of rent or damages and which does not unequivocally demonstrate an intent to release the defaulting tenant.

704.29 History History: 1993 a. 486; 1995 a. 85.

704.29 Annotation Acceptance of the surrender of premises terminated the lease and deprived the landlord of the right to seek future rent. First Wisconsin Trust Co. v. L. Wiemann Co. 93 Wis. 2d 258, 286 N.W.2d 360 (1980).

704.29 Annotation A court's retention of jurisdiction to determine damages for rents not yet due is permitted. Mitigation expenses that may be recovered are limited to necessary expenses incurred and do not include compensation for time spent in mitigating damages. Kersten v. H.C. Prange Co. 186 Wis. 2d 49, 520 N.W.2d 99 (Ct. App. 1994).

704.29 Annotation A landlord may elect to accept the surrender of premises by a tenant, which terminates any further obligation of the tenant under the lease, but which also relieves the landlord from the obligation to apply payments from the new tenant to the former tenant's unpaid rental obligations. CCS North Henry, LLC v. Tully, 2001 WI App 8, 240 Wis. 2d 534, 624 N.W.2d 847, 00-0546.

704.29 Annotation Whenever a landlord does not, by word or deed, accept the surrender of leased premises following a tenant's removal, the landlord must mitigate damages by attempting to re-rent the premises. If a landlord elects to hold the tenant to the tenancy, the landlord's re-renting the premises to another cannot, standing alone, constitute an acceptance of surrender of the premises. A landlord's actions in dealing exclusively with a successor tenant, proposing a new long-term lease to the successor, accepting higher rent from the successor as called for in the proposed lease, and failing to communicate in any way to the tenant that she deemed him responsible for the remainder of the tenancy clearly evidenced an intent to accept the tenant's surrender of the premises. Vander Wielen v. Van Asten, 2005 WI App 220, 287 Wis. 2d 726, 706 N.W.2d 123, 04-1788.

704.29 Annotation A landlord has an obligation to rerent when a tenant breaches a lease. Specific performance is not a proper remedy. Chi-Mil. Corp. v. W. T. Grant Co. 422 F. Supp. 46 (1976).



704.31 Remedy on default in long terms; improvements.

704.31  Remedy on default in long terms; improvements.

704.31(1)(1) If there is a default in the conditions in any lease or a breach of the covenants thereof and such lease provides for a term of 30 years or more and requires the tenant to erect or construct improvements or buildings upon the land demised at the tenant's own cost and exceeding in value the sum of $50,000, and such improvements have been made and the landlord desires to terminate the lease and recover possession of the property described therein freed from all liens, claims or demands of such lessee, the landlord may, in case of any breach or default, commence an action against the tenant and all persons claiming under the tenant to recover the possession of the premises leased and proceed in all respects as if the action was brought under the statute to foreclose a mortgage upon real estate, except that no sale of the premises shall be ordered.

704.31(2) (2) The judgment shall determine the breach or default complained of, fix the amount due the landlord at such time, and state the several amounts to become due within one year from the entry thereof, and provide that unless the amount adjudged to be due from the tenant, with interest thereon as provided in the lease or by law, shall be paid to the landlord within one year from the entry thereof and the tenant shall, within such period, fully comply with the judgment requiring the tenant to make good any default in the conditions of the lease, that the tenant and those claiming under the tenant shall be forever barred and foreclosed of any title or interest in the premises described in the lease and that in default of payment thereof within one year from the entry of the judgment the tenant shall be personally liable for the amount thereof. During the one-year period ensuing the date of the entry of the judgment the possession of the demised premises shall remain in the tenant and the tenant shall receive the rents, issues and profits thereof; but if the tenant fails to comply with the terms of the judgment and the same is not fully satisfied, and refuses to surrender the possession of the demised premises at the expiration of said year, the landlord shall be entitled to a writ of assistance or execution to be issued and executed as provided by law.

704.31(3) (3) This section does not apply to a lease to which a local professional baseball park district created under subch. III of ch. 229 or the Fox River Navigational System Authority is a party.

704.31 History History: 1993 a. 486; 1995 a. 56; 2001 a. 16; 2009 a. 28; 2011 a. 10.



704.40 Remedies available when tenancy dependent upon life of another terminates.

704.40  Remedies available when tenancy dependent upon life of another terminates.

704.40(1) (1) Any person occupying premises as tenant of the owner of a life estate or any person owning an estate for the life of another, upon cessation of the measuring life, is liable to the owner of the reversion or remainder for the reasonable rental value of the premises for any period the occupant remains in possession after termination of the life estate. Rental value as used in this section has the same meaning as rental value defined in s. 704.27.

704.40(2) (2) The owner of the reversion or remainder can remove the occupant in any lawful manner including eviction proceedings under ch. 799 as follows:

704.40(2)(a) (a) If the occupant has no lease for a term, upon terminating the occupant's tenancy by giving notice as provided in s. 704.19;

704.40(2)(b) (b) If the occupant is in possession under a lease for a term, upon termination of the lease or one year after written notice to the occupant given in the manner provided by s. 704.21 whichever occurs first, except that a farm tenancy can be terminated only at the end of a rental year.

704.40(3) (3) The occupant must promptly after written demand give information as to the nature of the occupant's possession. If the occupant fails to do so, the reversioner or remainderman may treat the occupant as a tenant from month-to-month.

704.40 History History: 1979 c. 32 s. 92 (16); 1993 a. 486.



704.44 Residential rental agreement that contains certain provisions is void.

704.44  Residential rental agreement that contains certain provisions is void. Notwithstanding s. 704.02, a residential rental agreement is void and unenforceable if it does any of the following:

704.44(1m) (1m) Allows a landlord to do any of the following because a tenant has contacted an entity for law enforcement services, health services, or safety services:

704.44(1m)(a) (a) Increase rent.

704.44(1m)(b) (b) Decrease services.

704.44(1m)(c) (c) Bring an action for possession of the premises.

704.44(1m)(d) (d) Refuse to renew a rental agreement.

704.44(1m)(e) (e) Threaten to take any action under pars. (a) to (d).

704.44(2m) (2m) Authorizes the eviction or exclusion of a tenant from the premises, other than by judicial eviction procedures as provided under ch. 799.

704.44(3m) (3m) Provides for an acceleration of rent payments in the event of tenant default or breach of obligations under the rental agreement, or otherwise waives the landlord's obligation to mitigate damages as provided in s. 704.29.

704.44(4m) (4m) Requires payment by the tenant of attorney fees or costs incurred by the landlord in any legal action or dispute arising under the rental agreement. This subsection does not prevent a landlord or tenant from recovering costs or attorney fees under a court order under ch. 799 or 814.

704.44(5m) (5m) Authorizes the landlord or an agent of the landlord to confess judgment against the tenant in any action arising under the rental agreement.

704.44(6) (6) States that the landlord is not liable for property damage or personal injury caused by negligent acts or omissions of the landlord. This subsection does not affect ordinary maintenance obligations of a tenant under s. 704.07 or assumed by a tenant under a rental agreement or other written agreement between the landlord and the tenant.

704.44(7) (7) Imposes liability on a tenant for any of the following:

704.44(7)(a) (a) Personal injury arising from causes clearly beyond the tenant's control.

704.44(7)(b) (b) Property damage caused by natural disasters or by persons other than the tenant or the tenant's guests or invitees. This paragraph does not affect ordinary maintenance obligations of a tenant under s. 704.07 or assumed by a tenant under a rental agreement or other written agreement between the landlord and the tenant.

704.44(8) (8) Waives any statutory or other legal obligation on the part of the landlord to deliver the premises in a fit or habitable condition or to maintain the premises during the tenant's tenancy.

704.44(9) (9) Allows the landlord to terminate the tenancy of a tenant based solely on the commission of a crime in or on the rental property if the tenant, or someone who lawfully resides with the tenant, is the victim, as defined in s. 950.02 (4), of that crime.

704.44(10) (10) Allows the landlord to terminate the tenancy of a tenant for a crime committed in relation to the rental property and the rental agreement does not include the notice required under s. 704.14.

704.44 History History: 2007 a. 184; 2011 a. 143; 2013 a. 76.

704.44 Annotation A provision requiring the tenant to pay for professional carpet cleaning, in the absence of negligence or improper use by the tenant, does not render a rental agreement void under sub. (8). Because routine carpet cleaning is not a statutorily-imposed obligation of a landlord, assigning this responsibility to a tenant through a contractual provision does not render a rental agreement void. OAG 4-13.



704.45 Retaliatory conduct in residential tenancies prohibited.

704.45  Retaliatory conduct in residential tenancies prohibited.

704.45(1)(1) Except as provided in sub. (2), a landlord in a residential tenancy may not increase rent, decrease services, bring an action for possession of the premises, refuse to renew a lease or threaten any of the foregoing, if there is a preponderance of evidence that the action or inaction would not occur but for the landlord's retaliation against the tenant for doing any of the following:

704.45(1)(a) (a) Making a good faith complaint about a defect in the premises to an elected public official or a local housing code enforcement agency.

704.45(1)(b) (b) Complaining to the landlord about a violation of s. 704.07 or a local housing code applicable to the premises.

704.45(1)(c) (c) Exercising a legal right relating to residential tenancies.

704.45(2) (2) Notwithstanding sub. (1), a landlord may bring an action for possession of the premises if the tenant has not paid rent other than a rent increase prohibited by sub. (1).

704.45(3) (3) This section does not apply to complaints made about defects in the premises caused by the negligence or improper use of the tenant who is affected by the action or inaction.

704.45 History History: 1981 c. 286.



704.50 Disclosure duty; immunity for providing notice about the sex offender registry.

704.50  Disclosure duty; immunity for providing notice about the sex offender registry.

704.50(1) (1) Except as provided in sub. (2), a landlord or his or her agent has no duty to disclose to any person in connection with the rental of real property any information related to the fact that a particular person is required to register as a sex offender under s. 301.45 or any information about the sex offender registry under s. 301.45.

704.50(2) (2) If, in connection with the rental of real property, a person requests of a landlord or his or her agent information related to whether a particular person is required to register as a sex offender under s. 301.45 or any other information about the sex offender registry under s. 301.45, the landlord or agent has a duty to disclose such information, if the landlord or agent has actual knowledge of the information.

704.50(3) (3) Notwithstanding sub. (2), the landlord or agent is immune from liability for any act or omission related to the disclosure of information under sub. (2) if the landlord or agent in a timely manner provides to the person requesting the information written notice that the person may obtain information about the sex offender registry and persons registered with the registry by contacting the department of corrections. The notice shall include the appropriate telephone number and Internet site of the department of corrections.

704.50 History History: 1999 a. 89.



704.90 Self-service storage facilities.

704.90  Self-service storage facilities.

704.90(1) (1)  Definitions. In this section:

704.90(1)(a) (a) "Default" means the lessee fails to pay rent or other charges due under a rental agreement for a period of 7 consecutive days after the due date under the rental agreement.

704.90(1)(am) (am) "Last-known address" means the address provided by a lessee to an operator in the most recent rental agreement between the lessee and the operator or the address provided by a lessee to an operator in a written notice of a change of address, whichever address is provided later.

704.90(1)(b) (b) "Leased space" means a self-service storage unit or a space located within a self-service storage facility that a lessee is entitled to use for the storage of personal property on a self-service basis pursuant to a rental agreement and that is not rented or provided to the lessee in conjunction with property for residential use by the lessee.

704.90(1)(c) (c) "Lessee" means a person entitled to the use of a leased space, to the exclusion of others, under a rental agreement, or the person's sublessee, successor or assign.

704.90(1)(d) (d) "Operator" means the owner, lessor or sublessor of a self-service storage facility or of a self-service storage unit, an agent of any of them or any other person who is authorized by the owner, lessor or sublessor to manage the self-service storage facility or unit or to receive rent from a lessee under a rental agreement.

704.90(1)(e) (e) "Personal property" means movable property not affixed to land, including goods, wares, merchandise, motor vehicles, watercraft, household items and furnishings.

704.90(1)(f) (f) "Rental agreement" means a lease or agreement between a lessee and an operator that establishes or modifies any provisions concerning the use of a leased space, including who is entitled to the use of the leased space.

704.90(1)(g) (g) "Self-service storage facility" means real property containing leased spaces but does not include a warehouse or other facility if the operator of the warehouse or facility issues a warehouse receipt, bill of lading or other document of title for personal property stored in the leased spaces.

704.90(1)(h) (h) "Self-service storage unit" means a box, shipping container, or trailer that is leased by a tenant primarily for use as a storage space whether the box, shipping container, or trailer is located at a facility owned or operated by the owner or at a location designated by the tenant.

704.90(2) (2) Use of leased space.

704.90(2)(a)(a) An operator may not knowingly permit a leased space to be used for residential purposes.

704.90(2)(b) (b) A lessee may not use a leased space for residential purposes.

704.90(2m) (2m) Written rental agreement. Every rental agreement shall be in writing and shall contain a provision allowing the lessee to specify the name and last-known address of a person who, in addition to the lessee, the operator is required to notify under sub. (5) (b) 1. If the rental agreement contains a provision that places a limit on the value of property that is stored in the leased space, that provision shall be typed in bold type or underlined type of the same size as the remainder of the agreement.

704.90(3) (3) Lien and notice in rental agreement.

704.90(3)(a)(a) An operator has a lien on all personal property stored in a leased space for rent and other charges related to the personal property, including expenses necessary to the preservation, removal, storage, preparation for sale and sale of the personal property. The lien attaches as of the first day the personal property is stored in the leased space and is superior to any other lien on or security interest in the personal property except for a statutory lien or a security interest that is perfected by filing prior to the first day the personal property is stored in the leased space, a security interest in a vehicle perfected under ch. 342 or a security interest in a boat perfected under ch. 30.

704.90(3)(b) (b) A rental agreement shall state in boldface type that the operator has a lien on personal property stored in a leased space and that the operator may satisfy the lien by selling the personal property, as provided in this section, if the lessee defaults or fails to pay rent for the storage of personal property abandoned after the termination of the rental agreement.

704.90(3)(c) (c) If the rental agreement contains a limit on the value of property stored in the lessee's storage space, the limit shall be presumed to be the maximum value of the property stored in that space.

704.90(4) (4) Care and custody. Except as provided in the rental agreement and in this section, a lessee has exclusive care, custody and control of personal property stored in the lessee's leased space.

704.90(4b) (4b) Late fee.

704.90(4b)(a)(a) The operator may charge a reasonable late fee for each month a lessee does not pay rent by 5 weekdays after the rent is due if the amount of the late fee is contained in the rental agreement.

704.90(4b)(b) (b) A late fee of $20 or 20 percent of the monthly rental amount, whichever is greater, is presumed reasonable. An operator may charge a higher late fee but has the burden of proof that the higher late fee is reasonable.

704.90(4g) (4g) Default or failure to pay after termination. A lessee who defaults or fails to pay rent for the storage of personal property abandoned after the termination of the rental agreement is subject to the procedures and remedies in subs. (4r) to (9) and (12).

704.90(4r) (4r) Denial of access; removal and storage.

704.90(4r)(a)(a) If a lessee defaults, an operator may deny the lessee access to the personal property until the lessee redeems the personal property under sub. (5) (a).

704.90(4r)(b) (b) After the termination, by expiration or otherwise, of a rental agreement for the use of a leased space by a lessee, an operator may remove personal property remaining in the leased space and store the personal property at another site or within or outside the self-service storage facility or move the self-service storage unit to another site, or the operator may continue to store the personal property in the leased space, and the operator may deny the former lessee access to the personal property until the lessee redeems the personal property under sub. (5) (a). The operator may charge a reasonable rent for storage of the personal property, whether at another site or in the leased space. A former lessee who fails to pay the rent is subject to all procedures and remedies set forth in this section for default.

704.90(5) (5) Redemption and notice of opportunity to redeem.

704.90(5)(a)(a) At any time prior to disposal under sub. (5m) or sale under sub. (6), a lessee may redeem personal property by paying the operator any rent and other charges due. Upon receipt of such payment, the operator shall return the personal property, and thereafter the operator shall have no liability to any person with respect to such personal property.

704.90(5)(b) (b) An operator may not dispose of personal property under sub. (5m) or sell personal property under sub. (6) unless the operator first delivers the following 2 notices:

704.90(5)(b)1. 1. A first notice sent by regular mail to the last-known address of the lessee and the person, if any, specified in the rental agreement under sub. (2m) containing all of the following:

704.90(5)(b)1.a. a. Notification that the lessee is in default or has failed to pay rent for the storage of personal property abandoned after the termination of the rental agreement or both.

704.90(5)(b)1.b. b. A brief and general description of the personal property subject to the lien that is reasonably adequate to permit the lessee to identify it, except that any container including, but not limited to, a trunk, valise or box that is locked, fastened, sealed or tied in a manner which deters immediate access to its contents may be described as such without describing its contents.

704.90(5)(b)1.c. c. A notice of denial of access to the personal property if such denial is permitted under the terms of the rental agreement or under sub. (4r).

704.90(5)(b)1.d. d. The name, street address and telephone number of the operator whom the lessee may contact to redeem the personal property by paying the rent and other charges due.

704.90(5)(b)2. 2. A 2nd notice sent by certified mail or 1st class mail with a certificate of mailing to the last-known address of the lessee containing all of the following:

704.90(5)(b)2.a. a. A statement that the operator has a lien on personal property stored in a leased space.

704.90(5)(b)2.ag. ag. A brief and general description of the personal property subject to the lien that is reasonably adequate to permit the lessee to identify it, except that any container including, but not limited to, a trunk, valise or box that is locked, fastened, sealed or tied in a manner which deters immediate access to its contents may be described as such without describing its contents.

704.90(5)(b)2.am. am. A notice of denial of access to the personal property if such denial is permitted under the terms of the rental agreement or under sub. (4r).

704.90(5)(b)2.b. b. An itemized statement of the operator's claim for rent and other charges due as of the date of the notice and of additional rent and other charges that will become due prior to sale and the dates when they will become due.

704.90(5)(b)2.c. c. A demand for payment of the rent and other charges due within a time period not sooner than 14 days after the date of the notice.

704.90(5)(b)2.d. d. A statement that unless the rent and other charges are paid within the time period under subd. 2. c., the personal property may be disposed of if the fair market value of the property is less than $100 or will be sold, a specification of the date, time and place of the sale and a statement that if the property is sold the operator shall apply the proceeds of the sale first to satisfy the lien and shall report and deliver any balance to the secretary of revenue as provided under ch. 177.

704.90(5)(b)2.e. e. The name, street address and telephone number of the operator whom the lessee may contact to redeem the personal property by paying the rent and other charges due.

704.90(5m) (5m) Disposal of certain property. If the fair market value of the personal property that was stored in the lessee's leased space is less than $100, an operator may do any of the following:

704.90(5m)(a) (a) Donate the personal property to an organization described in section 501 (c) (3) of the Internal Revenue Code that is exempt from federal income tax under s. 501 (a) of the Internal Revenue Code.

704.90(5m)(b) (b) Dispose of the personal property in a solid waste facility.

704.90(5m)(c) (c) Have the personal property recycled.

704.90(5m)(d) (d) Dispose of the personal property in another manner that is reasonable under the circumstances.

704.90(6) (6) Sale, advertisement of sale and proceeds of sale.

704.90(6)(a)(a) After the expiration of the time period given in the 2nd notice under sub. (5) (b) 2. c., an operator may sell personal property that was stored in a lessee's leased space to satisfy the lien under sub. (3) (a) in the manner set forth in pars. (b) and (c) if all of the following conditions are met:

704.90(6)(a)2. 2. The operator has complied with the notice requirements under sub. (5) (b).

704.90(6)(a)3. 3. The lessee has failed to redeem the personal property under sub. (5) (a) within the time period specified in the notice under sub. (5) (b) 2. c.

704.90(6)(a)4. 4. An advertisement of the sale is published once a week for 2 consecutive weeks in a newspaper of general circulation where the self-service storage facility or unit is located.

704.90(6)(a)5. 5. The advertisement under subd. 4. contains all of the following:

704.90(6)(a)5.a. a. A brief and general description of the personal property reasonably adequate to permit its identification, as provided in the notices under sub. (5) (b).

704.90(6)(a)5.b. b. The address of the self-service storage facility or of the operator of the self-service storage unit and the name of the lessee.

704.90(6)(a)6. 6. The sale takes place not sooner than 15 days after the first publication under subd. 4.

704.90(6)(a)7. 7. The sale conforms to the terms of the notices under sub. (5) (b) and to any of the following:

704.90(6)(a)7.a. a. The personal property is offered either as a single parcel or multiple parcels at a public sale attended by 3 or more bidders.

704.90(6)(a)7.b. b. The personal property has been offered to at least 3 persons who deal in the type of personal property offered for sale and is sold in a private transaction.

704.90(6)(a)7.c. c. The personal property is sold in another manner that is commercially reasonable.

704.90(6)(a)8. 8. The sale is held at the self-service storage facility, at the self-service storage unit, or at the nearest suitable place to the place where the personal property is stored.

704.90(6)(b) (b) The operator shall apply the proceeds of the sale first to satisfy the lien under sub. (3) (a). The operator shall report and deliver any balance to the secretary of revenue as provided under ch. 177.

704.90(6)(c) (c) A purchaser in good faith of personal property sold takes the personal property free and clear of any rights of any person against whom the lien under sub. (3) (a) was valid and any rights of any other lienholder, regardless of any noncompliance with the requirements of this section by any person.

704.90(7) (7) Notice; presumption of delivery. Notice by mailing under sub. (5) (b) is presumed delivered if deposited with the U.S. postal service, properly addressed to the last-known address of the lessee or person specified in the rental agreement under sub. (2m) with postage prepaid.

704.90(8) (8) Supplemental nature of section. This section does not impair or affect in any way the right of parties to create liens by special contract or agreement, nor does it impair or affect any lien not arising under this section, whether the other lien is statutory or of any other nature.

704.90(9) (9) Rules. The department of agriculture, trade and consumer protection may promulgate rules necessary to carry out the purposes of this section.

704.90(10) (10) Penalties.

704.90(10)(a)(a) Except as provided in par. (b), any person who violates this section or any rule promulgated under this section may be required to forfeit not more than $1,000 for the first offense and may be required to forfeit not more than $3,000 for the 2nd or any later offense within a year. Each day of continued violation constitutes a separate offense. The period shall be measured by using the dates of the offenses which resulted in convictions.

704.90(10)(b) (b) Paragraph (a) does not apply to a lessee who violates sub. (4g) or (4r) (b) because he or she defaults or fails to pay rent for the storage of personal property abandoned after the termination of the rental agreement.

704.90(10)(c) (c) Forfeitures under par. (a) shall be enforced by action on behalf of the state by the department of justice or by the district attorney of the county where the violation occurs.

704.90(11) (11) Duties of the department of agriculture, trade and consumer protection.

704.90(11)(a)(a) Except as provided in par. (c), the department of agriculture, trade and consumer protection shall investigate alleged violations of this section and rules promulgated under sub. (9). To facilitate its investigations, the department may subpoena persons and records and may enforce compliance with the subpoenas as provided in s. 885.12.

704.90(11)(b) (b) Except as provided in par. (a), the department may, on behalf of the state, bring an action for temporary or permanent injunctive or other relief in any court of competent jurisdiction for any violation of this section or any rule promulgated under sub. (9).

704.90(11)(c) (c) This subsection does not apply to a lessee who violates sub. (4g) or (4r) (b) because he or she defaults or fails to pay rent for the storage of personal property abandoned after the termination of the rental agreement.

704.90(12) (12) Right to action for violation. In addition to the remedies otherwise provided by law, a lessee injured by a violation of this section or any rule promulgated under sub. (9) may bring a civil action to recover damages together with costs, disbursements and reasonable attorney fees, notwithstanding s. 814.04 (1), and any equitable relief as may be determined by the court.

704.90 History History: 1987 a. 23; 1991 a. 39; 1995 a. 27; 2005 a. 461; 2009 a. 380; 2011 a. 260 s. 80; 2013 a. 20.

704.90 Annotation "Any person injured" in sub. (12) is not limited to a "lessee" as defined in sub. (1) (c). This section protects the interests in personal property of persons who are authorized to store their property in a leased space pursuant to the rental agreement, whether or not they are lessees. Cook v. Public Storage, Inc. 2008 WI App 155, 314 Wis. 2d 426, 761 N.W.2d 645, 07-2077.

704.90 Annotation To construe "the address provided by a lessee to an operator in the most recent rental agreement" in sub. (1) (am), to mean the correct address actually provided by a lessee in an information form is more reasonable than to construe it to mean the incorrect address that the operator transferred to the rental agreement. It is more reasonable to place the responsibility on the operator to accurately transfer the address to the rental agreement than on the lessee to catch the operator's mistake. Cook v. Public Storage, Inc. 2008 WI App 155, 314 Wis. 2d 426, 761 N.W.2d 645, 07-2077.

704.90 Annotation "Provided by a lessee" in the definition of "last-known address" in sub. (1) (am), does not expressly require that the lessee provide the address in person. It is more reasonable to construe "the address provided by a lessee" to include an address provided by a person acting on behalf of the lessee who the operator knows is acting on the lessee's behalf than it is to restrict it to the lessee himself or herself. Cook v. Public Storage, Inc. 2008 WI App 155, 314 Wis. 2d 426, 761 N.W.2d 645, 07-2077.

704.90 Annotation While excess proceeds from sales under sub. (6) are presumed abandoned, nothing in ch. 177 suggests that this presumption may not be overcome. Nothing suggests that the holder may continue to hold the excess proceeds even if the person whose property was sold presents himself or herself in person to the holder or otherwise contacts the holder. Cook v. Public Storage, Inc. 2008 WI App 155, 314 Wis. 2d 426, 761 N.W.2d 645, 07-2077.

704.90 Annotation The attorney fees provision in sub. (12) is the incentive for private parties to bring actions to enforce this section. It is unreasonable to read this section to permit a contract provision to eliminate or reduce reasonable attorney fees. The same conclusion applies with respect to compensatory damages. A contract provision preventing punitive damages was against public policy. Cook v. Public Storage, Inc. 2008 WI App 155, 314 Wis. 2d 426, 761 N.W.2d 645, 07-2077.



704.95 Practices regulated by the department of agriculture, trade and consumer protection.

704.95  Practices regulated by the department of agriculture, trade and consumer protection. Practices in violation of s. 704.28 or 704.44 may also constitute unfair methods of competition or unfair trade practices under s. 100.20. However, the department of agriculture, trade and consumer protection may not issue an order or promulgate a rule under s. 100.20 that changes any right or duty arising under this chapter.

704.95 History History: 2011 a. 143; 2013 a. 76.






705. Multiple-party and agency accounts; nonprobate transfers at death; transfer on death security registration.

705.01 Definitions.

705.01  Definitions. As used in this subchapter, unless the context otherwise requires:

705.01(1) (1) "Account" means a contract of deposit of funds between a depositor and a financial institution, and includes a checking or savings account, certificate of deposit, share account and other like arrangement. All such contracts in which there are 2 or more parties or one or more agents shall be evidenced by a writing signed by each party making a deposit to the account, prior to or within a reasonable time after such deposit, containing language in substantially the form set forth in s. 705.02. For purposes of this subchapter, the term "account" does not include contracts established for the deposit of funds of a partnership, joint venture, or other association for business purposes, accounts controlled by one or more persons as the duly authorized agents or trustees for a corporation, limited liability company, unincorporated association, or charitable or civic organization, or regular fiduciary or trust accounts where the relationship is established other than by deposit agreement.

705.01(2) (2) "Agent" means a person who, by the terms of an account, has a present right, subject to request, to payment therefrom as agent for all of the parties to the account.

705.01(3) (3) "Financial institution" means any organization authorized to do business under state or federal laws relating to financial institutions, including, without limitation, banks and trust companies, savings banks, building and loan associations, savings and loan associations and credit unions.

705.01(4) (4) "Joint account" means an account, other than a marital account, payable on request to one or more of 2 or more parties whether or not mention is made of any right of survivorship. "Joint account" also means any account established with the right of survivorship on or after January 1, 1986, by 2 parties who claim to be husband and wife, which is payable on request to either or both of the parties.

705.01(4m) (4m) "Marital account" means an account established without the right of survivorship on or after January 1, 1986, by 2 parties who claim to be husband and wife, which is payable on request to either or both of the parties and which is designated as a marital account. An account established by those parties with the right of survivorship under s. 766.58 (3) (f) or 766.60 is a joint account.

705.01(5) (5) "Net contribution" of a party to a joint account as of any given time is the sum of all deposits made by or for the party, less all withdrawals made by or for the party which have not been paid to or applied for the use of any other party, plus a proportional share of any interest or dividends included in the current balance as adjusted to reflect time of deposit. It includes any proceeds of deposit life insurance added to the account by reason of the death of the party whose net contribution is in question.

705.01(6) (6) "Party" means a person who, by the terms of an account, has a present right, subject to request, to payment therefrom other than as agent. A beneficiary of a P.O.D. account is a party only after the account becomes payable to the beneficiary by reason of the beneficiary's surviving the original payee. A minor may be a party to an account, subject to the withdrawal restrictions of s. 705.04 (2). Unless the context indicates otherwise, "party" includes a guardian, conservator, personal representative or assignee, including an attaching creditor, of a party.

705.01(7) (7) "Payment" of sums on deposit includes withdrawal, payment on check or other order of a party, any pledge of sums on deposit by a party and any setoff, or reduction or other disposition of all or part of an account pursuant to a pledge.

705.01(8) (8) "P.O.D. account" means an account payable on request to one person during lifetime and on the person's death to one or more P.O.D. beneficiaries, or to one or more persons during their lifetimes and on the death of all of them to one or more P.O.D. beneficiaries. It includes an account in the name of one or more parties as trustee for one or more beneficiaries where the relationship is established by the form of the account and the deposit agreement with the financial institution and there is no subject of the trust other than the sums on deposit in the account. It includes a marital account for which a party named one or more P.O.D. beneficiaries for that party's interest.

705.01(9) (9) "P.O.D. Beneficiary" means a person designated on a P.O.D. account as one to whom all or part of the account is payable on request after the death of one or more parties.

705.01(10) (10) "Request" means a proper request for withdrawal, or a check or other order for payment, which complies with all conditions of the account, including special requirements concerning necessary signatures and regulations of the financial institution. Unless the signature card, passbook, contract or instrument evidencing the account clearly provides to the contrary, a request by all parties to a joint or marital account is required for payment if the account is designated with their names conjunctively joined by the word "and". If the financial institution conditions withdrawal or payment on advance notice, for purposes of this subchapter the request for withdrawal or payment is treated as immediately effective and a notice of intent to withdraw is treated as a request for withdrawal.

705.01(11) (11) "Sums on deposit" means the balance payable on a multiple-party account including interest, dividends, and any deposit life insurance proceeds added to the account by reason of the death of a party.

705.01 History History: 1973 c. 291; 1979 c. 110 s. 60 (11); 1983 a. 186; 1989 a. 331; 1993 a. 112, 486.

705.01 Annotation The definition of "party" in sub. (6) relates only to parties to an account and has nothing to do with the legal standing of named beneficiaries to sue the depositor's agent for negligence in failing to maintain a POD account. Brooks v. Bank of Wisconsin Dells, 161 Wis. 2d 39, 467 N.W.2d 187 (Ct. App. 1991).

705.01 Annotation A personal representative is not a "party" to an account held as a "joint account" by the decedent and another who survives; a bank who disburses the funds of the joint account to the personal representative is not entitled to immunity under s. 705.06 (2). In Matter of Estate of Martz, 171 Wis. 2d 89, 491 N.W.2d 772 (Ct. App. 1992).

705.01 Annotation Multiple-party and agency accounts. Evans, 1975 WBB No. 3.



705.02 Creation of multiple-party or agency relationship.

705.02  Creation of multiple-party or agency relationship.

705.02(1)(1) Provisions in substantially the following form contained in a signature card, passbook, contract or instrument evidencing an account shall be effective to create the multiple-party accounts described in this subchapter when conspicuously printed or typewritten immediately above or adjacent to the place for the signatures of the parties to the account:

705.02(1)(a) (a) Joint account: "THIS ACCOUNT/CERTIFICATE OF DEPOSIT IS JOINTLY OWNED BY THE PARTIES NAMED HEREON. UPON THE DEATH OF ANY OF THEM, OWNERSHIP PASSES TO THE SURVIVOR(S)."

705.02(1)(b) (b) P.O.D. account with single party: "THIS ACCOUNT/CERTIFICATE OF DEPOSIT IS OWNED BY THE PARTY NAMED HEREON. UPON THE DEATH OF SUCH PARTY, OWNERSHIP PASSES TO THE P.O.D. BENEFICIARY(IES) NAMED HEREON."

705.02(1)(c) (c) P.O.D. account with multiple parties: "THIS ACCOUNT/CERTIFICATE OF DEPOSIT IS JOINTLY OWNED BY THE PARTIES NAMED HEREON. UPON THE DEATH OF ANY OF THEM, OWNERSHIP PASSES TO THE SURVIVOR(S). UPON THE DEATHS OF ALL OF SUCH PARTIES, OWNERSHIP PASSES TO THE P.O.D. BENEFICIARY(IES) NAMED HEREON."

705.02(1)(d) (d) Marital account: "THIS ACCOUNT/CERTIFICATE OF DEPOSIT IS OWNED AS A MARITAL ACCOUNT BY THE PARTIES NAMED HEREON. UPON THE DEATH OF EITHER OF THEM, THE SURVIVOR OWNS 50% OF THE SUMS ON DEPOSIT."

705.02(1)(e) (e) Marital account with P.O.D. beneficiaries: "THIS ACCOUNT/CERTIFICATE OF DEPOSIT IS OWNED AS A MARITAL ACCOUNT BY THE PARTIES NAMED HEREON. UPON THE DEATH OF EITHER OF THEM, 50% OF THE SUMS ON DEPOSIT ARE OWNED BY THE SURVIVOR AND 50% ARE OWNED BY THE P.O.D. BENEFICIARY(IES) NAMED HEREON BY THE DECEASED PARTY."

705.02(2) (2) Provisions in substantially the following form contained in a signature card, passbook, contract or instrument evidencing an account shall be effective to create the agency relationship described in this subchapter when conspicuously printed or typewritten immediately above or adjacent to the place for the designation of the agent or agents, which designation shall be separately subscribed or initialed by all of the parties to the account: "TRANSACTIONS REGARDING THIS ACCOUNT/CERTIFICATE OF DEPOSIT MAY BE MADE BY THE AGENT(S) NAMED HEREON. NO PRESENT OR FUTURE OWNERSHIP OR RIGHT OF SURVIVORSHIP IS CONFERRED BY THIS DESIGNATION." In addition, if such designation makes specific reference to s. 705.05 (3) or otherwise provides that the authority of an agent shall be exercisable notwithstanding the legal disability of any party to the account, or if the designated agent is the spouse of a party, then the authority of such agent shall be governed by s. 705.05 (3).

705.02(3) (3) Any deposit made to an account created on or after July 1, 1975, and within the scope of this subchapter, which account is not evidenced by an agreement containing language in substantial conformity with this section, signed by the depositor in accordance with s. 705.01 (1), shall nonetheless be deemed to create either a single-party relationship, with agency, or a joint or P.O.D. relationship, with or without the designation of one or more agents, or a marital relationship if the account is created after January 1, 1986, in accordance with whatever competent evidence is available concerning the depositor's intent at the time the account was created. Such relationship may differ from that established by any other depositor. A deposit which is made in conformity with the language and signature requirements of this section and s. 705.01 (1) shall be deemed to create an account in accordance with this subchapter, with respect to such deposit and all other deposits by the same person, notwithstanding whatever relationships may be established by other depositors.

705.02 History History: 1973 c. 291; 1983 a. 186; 1989 a. 331.

705.02 Annotation An unauthenticated ledger and signature cards bearing the entry "P.O.D." to the plaintiff were not competent evidence of the decedent's intent to make a savings and loan account payable on death to the plaintiff. Bruckner v. Prairie Federal Savings & Loan Association, 81 Wis. 2d 215, 2the 60 N.W.2d 256 (1977).



705.03 Ownership during lifetime.

705.03  Ownership during lifetime. Unless there is clear and convincing evidence of a different intent:

705.03(1) (1) A joint account belongs, during the lifetime of all parties, to the parties without regard to the proportion of their respective contributions to the sums on deposit and without regard to the number of signatures required for payment. The application of any sum withdrawn from a joint account by a party thereto shall not be subject to inquiry by any person, including any other party to the account and notwithstanding such other party's minority or other disability, except that the spouse of one of the parties may recover under s. 766.70. No financial institution is liable to the spouse of a married person who is a party to a joint account for any sum withdrawn by any party to the account unless the financial institution violates a court order.

705.03(2) (2) A P.O.D. account belongs to the original payee during the original payee's lifetime and not to the P.O.D. beneficiary or beneficiaries. If 2 or more parties are named as original payees, during their lifetimes rights as between them are governed by sub. (1); and a surviving original payee may revoke or amend the P.O.D. beneficiary designation at will.

705.03(3) (3) A marital account belongs, during the lifetime of both parties, to the parties without regard to the proportion of their respective contributions to the sums on deposit or to the number of signatures required for payment. A party to a marital account may name one or more P.O.D. beneficiaries for that party's interest. No person may inquire about the application of any sums withdrawn from a marital account by a party to the account, except that if the parties are married to one another the other party to the account may recover under s. 766.70.

705.03 History History: 1973 c. 291; 1983 a. 186; 1993 a. 486.

705.03 Annotation Withdrawal of funds from a joint account by either party while both are alive may not later be subjected to inquiry by the other party's estate. Matter of Estate of Frank, 140 Wis. 2d 429, 410 N.W.2d 621 (Ct. App. 1987).

705.03 Annotation The transfer of separately owned property of one spouse into a joint account in both spouses' names changes the character of the ownership interest of the entire property to marital property. In Matter of Estate of Lloyd, 170 Wis. 2d 240, 487 N.W.2d 644 (Ct. App. 1992).

705.03 Annotation A guardian steps into the shoes of the ward and cannot prevent another party from withdrawing funds from a joint account. That a guardianship is established does not preclude a joint owner of an account from removing the funds. Family Services, Inc. v. Gary W. 2003 WI App 132, 265 Wis. 2d 681, 666 N.W.2d 84, 02-3139.

705.03 Annotation A joint checking account established under this section prior to the execution of a power of attorney creates a presumption of donative intent. When an agent acting under a power of attorney transfers funds deposited by the principal from a joint account for the agent's own use, a presumption of fraud is created. When these two conflicting and inconsistent presumptions coexist, the circuit court is free to make a determination based upon the facts and the credibility of the witnesses. Extrinsic evidence may be admissible to determine the intent of the parties. Russ v. Russ, 2007 WI 83, 302 Wis. 2d 264, 734 N.W.2d 874, 05-2492.



705.04 Right of survivorship.

705.04  Right of survivorship.

705.04(1) (1) Sums remaining on deposit at the death of a party to a joint account belong to the surviving party or parties as against the estate of the decedent unless there is clear and convincing evidence of a different intention at the time the account is created. If there are 2 or more surviving parties, their ownership interests during lifetime shall remain subject to s. 705.03 (1); and the right of survivorship continues between the surviving parties.

705.04(2) (2) If the account is a P.O.D. account, on the death of the original payee or the survivor of 2 or more original payees, all of the following apply:

705.04(2)(a) (a) If there is one P.O.D. beneficiary and he or she survives, he or she is entitled to payment of all sums remaining on deposit.

705.04(2)(b) (b) If there are 2 or more P.O.D. beneficiaries and they all survive, they are entitled to payment of the sums on deposit in accordance with any written instructions that the owner filed with the financial institution or, if the owner left no written instructions, to payment in equal shares.

705.04(2)(c) (c) If 2 or more persons succeed to ownership of the account, there is no further right of survivorship unless the terms of the account expressly provide for survivorship or for the account's continuance as a joint account.

705.04(2)(d) (d) Subject to the rights of financial institutions under s. 705.06 (1) (c), if any P.O.D. beneficiary predeceases the original payee or the survivor of 2 or more original payees, the amount to which the predeceased P.O.D. beneficiary would have been entitled passes to any of his or her issue who would take under s. 854.06 (3).

705.04(2)(e) (e) If no P.O.D. beneficiary or predeceased P.O.D. beneficiary's issue who would take under s. 854.06 (3) survives the death of all owners, the account belongs to the estate of the deceased sole owner or the estate of the last to die of multiple owners.

705.04(2)(f) (f) Payment may be made to a minor P.O.D. beneficiary only in accordance with a procedure approved under ch. 54.

705.04(2)(g) (g) If the P.O.D. account is a marital account, this section applies only to the 50 percent of the account not owned by the surviving spouse named as a party on the account.

705.04(2g) (2g) Notwithstanding subs. (1) and (2), the department of health services may collect, from funds of a decedent that are held by the decedent immediately before death in a joint account or a P.O.D. account, an amount equal to the medical assistance that is recoverable under s. 49.496 (3) (a), an amount equal to aid under s. 49.68, 49.683, or 49.685 that is recoverable under s. 49.682 (2) (a), or an amount equal to long-term community support services under s. 46.27 that is recoverable under s. 46.27 (7g) (c) 1. and that was paid on behalf of the decedent or the decedent's spouse.

705.04(2m) (2m) Unless a marital property agreement under s. 766.58 provides otherwise, after deducting all payments and certifications made under s. 404.405 50% of the sums remaining on deposit at the death of a party to a marital account belongs to and may, upon the maturity of the account, be withdrawn by the surviving spouse and 50% belongs to and may, upon the maturity of the account, be withdrawn by the decedent's estate. No financial institution is liable for any amount withdrawn under this subsection by a party who falsely claims to be the decedent's spouse.

705.04(3) (3) Subject to s. 853.15, a right of survivorship arising from the express terms of the account or under this section, or a P.O.D. beneficiary designation, cannot be changed by will. Any transfers resulting from the application of this section are not to be considered testamentary dispositions.

705.04(4) (4) As to any deposit made on or after January 1, 1986, a surviving spouse who is not a party to the account may recover under s. 766.70 (6).

705.04 History History: 1973 c. 291; 1983 a. 186; 1985 a. 37 s. 187; 1995 a. 27 ss. 7065 to 7065c, 9126 (19); 1999 a. 9; 2005 a. 216, 387; 2007 a. 20 s. 9121 (6) (a); 2007 a. 97; 2009 a. 177; 2013 a. 20.

705.04 Annotation A personal representative is not a "party" to an account held as a "joint account" by the decedent and another who survives; a bank who disburses the funds of the joint account to the personal representative is not entitled to immunity under s. 705.06 (2). In Matter of Estate of Martz, 171 Wis. 2d 89, 491 N.W.2d 772 (Ct. App. 1992).

705.04 Annotation An annuity that transferred ownership from the owner to a "co-annuitant" on the owner's death was a joint account under sub. (1). A joint account with right of survivorship will defeat a marital agreement that does not make the transfer. Reichel v. Jung, 2000 WI App 151, 237 Wis. 2d 853, 616 N.W.2d 118, 99-1211.

705.04 Annotation P.O.D.'s May Thwart Testator's Intent: It's What Mom Wanted. Devitt. Wis. Law. Mar. 2013.



705.05 Designation and powers of agent.

705.05  Designation and powers of agent.

705.05(1) (1) A party to an account, notwithstanding such party's minority, or if the account has multiple parties, all of them acting in concert, may appoint one or more agents for purposes of making withdrawals from the account. The authority of an agent to make withdrawals from an account may be terminated by any party to the account upon written notice to the financial institution, and this shall not preclude a party's liability for wrongful termination of such agency.

705.05(2) (2) The uses and purposes for which withdrawals may be made by an agent to an account shall be governed by agency principles of general application. The application of any sum withdrawn from an account shall only be subject to inquiry by a party to the account, and such party shall have the burden of proving breach of the agency relationship. A minor party may not disaffirm the appointment of an agent, but the period within which the minor party may inquire into the propriety of any withdrawal shall be governed by s. 893.16 or 893.18. Unless there is clear and convincing evidence of a different intent, if the agent is a spouse of a party, the sums so withdrawn may be used, but not by way of limitation, for the support and maintenance of either spouse or any common minor children.

705.05(3) (3) The parties to an account may provide, by the terms of the account or by independent written power of attorney which, if later, shall have precedence over the terms of the account, that the authority conferred upon an agent shall be exercisable notwithstanding any party's legal disability. In such case the authority of the agent is also exercisable notwithstanding later uncertainty as to whether a party is dead or alive. Absent a written direction to the contrary, the foregoing power of withdrawal shall exist without the necessity of written provision if the agent is the spouse of a party, but in such a case funds so withdrawn, the application of which may be inquired into only as provided in sub. (2), may only be used for the support and maintenance of either spouse and any common minor children. This subsection shall apply to all accounts created prior to and after July 1, 1975.

705.05 History History: 1973 c. 291; 1979 c. 323 s. 33; 1993 a. 486.



705.06 Protection of financial institutions.

705.06  Protection of financial institutions.

705.06(1) (1) In accordance with the terms of an account, and subject to this subchapter, ch. 112 and the duties prescribed for personal representatives in ch. 72 and unless otherwise ordered by a court of competent jurisdiction:

705.06(1)(a) (a) A financial institution may on request pay any sums on deposit in the account to any party or agent; and the financial institution shall not be required to look into the source of funds received for deposit or the proposed application of any funds withdrawn or requested to be withdrawn.

705.06(1)(b) (b) Any sums in a joint account may be paid, on request, to any party without regard to whether any other party is under legal disability or is deceased at the time the payment is requested.

705.06(1)(c) (c) Any sums in a P.O.D. account may be paid, on request, to the P.O.D. beneficiary upon presentation to the financial institution of proof of death showing that the P.O.D. beneficiary survived all persons named as original payees of the account. If more than one P.O.D. beneficiary is named and at least one of them is predeceased, sums in the account may be paid to the surviving P.O.D. beneficiary or beneficiaries upon presentation of proof of death of the other beneficiary, without regard to claims by the issue of a predeceased beneficiary under s. 705.04 (2) (d). If none of the named beneficiaries survive, the sums in the account may be paid to the estate of the deceased sole owner or the estate of the owner who was the last to die of multiple owners, without regard to claims by the issue of a predeceased beneficiary under s. 705.04 (2) (d). If the P.O.D. account is a marital account, this paragraph applies only to the 50 percent of the account not owned by the surviving spouse named as a party on the account.

705.06(1)(d) (d) Any sums in a marital account may be paid, on request, to either party without regard to whether the other party is under legal disability or is deceased, unless the financial institution receives actual notice that the other party is deceased. After receipt of actual notice of the death of one party to a marital account, the financial institution may pay on request not more than 50% of the sums on deposit to the surviving party, and 50% of that amount to the personal representative of the deceased party or if applicable to any P.O.D. beneficiary of the deceased party's interest, unless before payment is made the financial institution receives a verified statement under s. 865.201 or a certified copy of a certificate or recorded application concerning survivorship rights under s. 867.046, in which case the financial institution shall make payment as provided in that document.

705.06(2) (2) Payment made under this subchapter discharges the financial institution from all claims for amounts so withdrawn. If the institution has reason to believe that a dispute exists as to the rights of the parties to an account or their successors it may, but shall not be required to, refuse to pay funds in the account to any persons pending instructions from a court, or it may pay the proceeds to a court. An institution may but need not recognize the authority of an agent, other than one with continuing authority under s. 705.05 (3), until it knows of the fact of death or adjudication of incompetence of all parties appointing such agent and has reasonable opportunity to act.

705.06(3) (3) The protection provided by this section shall have no bearing on the rights of parties or their successors in disputes concerning the beneficial ownership of funds in or withdrawn from an account.

705.06 History History: 1973 c. 291; 1983 a. 186; 1987 a. 27; 1989 a. 331; 2005 a. 216.

705.06 Annotation A personal representative is not a "party" to an account held as a "joint account" by the decedent and another who survives; a bank who disburses the funds of the joint account to the personal representative is not entitled to immunity under this section. In Matter of Estate of Martz, 171 Wis. 2d 89, 491 N.W.2d 772 (Ct. App. 1992).

705.06 Annotation Joint bank accounts in Wisconsin. O'Flaherty, 53 MLR 118.



705.07 Rights of creditors.

705.07  Rights of creditors.

705.07(1)(1) Only the creditors of any living party to an account may subject the entire sums on deposit to their claims, as if such sums resulted solely from contributions made by the debtor party. If a joint or P.O.D. account requires the signatures of all of the parties for purposes of withdrawal, such account shall not be subject to the claims of creditors of a debtor party to the extent of the net contributions of the other parties to the account. Such other parties shall have the burden of proving their net contributions by clear and convincing evidence.

705.07(2) (2) For purposes of ch. 242, a debtor party shall be deemed to have made a transfer only at the time some other party withdraws all or part of the sums on deposit, or at the time of the debtor party's death as to sums not previously withdrawn. In the case of a withdrawal while the debtor party is living, the sole grounds for determining any such transfer to be fraudulent shall be whether the debtor party is or will be thereby rendered insolvent under s. 242.05 (1) or whether the debtor party is engaged or is about to engage in a business or transaction for which the assets remaining in the debtor party's hands after the transfer are unreasonably small under s. 242.04 (1) (b) 1. In the case of a transfer by reason of the death of the debtor party, the sole ground for determining any such transfer to be fraudulent shall be whether the debtor party's estate subject to administration is insolvent under s. 242.02. For purposes of this subsection, the amount transferred shall be deemed to consist of those assets which the creditors of the debtor party could have made subject to their claims immediately prior to the transfer, less any sums which such creditors could have made so subject to their claims immediately after the transfer.

705.07 History History: 1973 c. 291; 1987 a. 192.



705.08 Construction.

705.08  Construction. This subchapter shall be construed in such a manner as to ensure reasonable certainty of legal result for those who establish a multiple-party or agency account.

705.08 History History: 1973 c. 291; 1989 a. 331.



705.09 Applicability of general transfers at death provisions.

705.09  Applicability of general transfers at death provisions. Chapter 854 applies to transfers at death under this subchapter.

705.09 History History: 1997 a. 188.

705.09 Annotation Wisconsin's New Probate Code. Erlanger. Wis. Law. Oct. 1998.



705.10 Nonprobate transfers on death.

705.10  Nonprobate transfers on death.

705.10(1) (1) A provision for a nonprobate transfer on death in an insurance policy, contract of employment, bond, mortgage, promissory note, certificated or uncertificated security, account agreement, custodial agreement, deposit agreement, compensation plan, pension plan, individual retirement plan, employee benefit plan, trust, conveyance, deed of gift, marital property agreement, or other written instrument of a similar nature is nontestamentary. This subsection governs a written provision that:

705.10(1)(a) (a) Money or other benefits due, controlled by or owned by a decedent before death must be paid after the decedent's death to a person whom the decedent designates either in the instrument or in a separate writing, including a will executed either before or at the same time as the instrument, or later;

705.10(1)(b) (b) Money due or to become due under the instrument ceases to be payable in the event of death of the promisee or the promisor before payment or demand; or

705.10(1)(c) (c) Any property controlled by or owned by the decedent before death which is the subject of the instrument passes to a person whom the decedent designates either in the instrument or in a separate writing, including a will executed either before or at the same time as the instrument, or later.

705.10(2) (2) This section does not limit rights of creditors under other laws of this state.

705.10(3) (3) Chapter 854 applies to transfers at death under this section.

705.10(4) (4) A transfer under this section does not require confirmation in any procedure under s. 867.01, 867.02, or 867.03 or ch. 856 or 865. A transfer under this section may be confirmed under s. 867.046 (1m) or (2).

705.10 History History: 1989 a. 331; 1997 a. 188; 2005 a. 206 s. 5; 2005 a. 216 s. 35; Stats. 2005 s. 705.10; 2007 a. 97 s. 198.

705.10 Annotation An annuity is an "other written instrument" under sub. (1). A contractual arrangement that creates a nonprobate transfer of property subject to this section will defeat a marital agreement that does not make the transfer. Reichel v. Jung, 2000 WI App 151, 237 Wis. 2d 853, 616 N.W.2d 118, 99-1211.

705.10 Annotation No provision of s. 766.58 (3) or this section permits parties to ignore ch. 854, or to agree to prohibit court involvement in implementing a marital property agreement. That "Washington Will" provisions permit transfer of property without probate does not mean the legislature allowed parties to agree to no court involvement in implementing transfer of ownership and creating a reliable and public record of transfer. Maciolek v. City of Milwaukee Employees' Retirement System Annuity and Pension Board, 2006 WI 10, 288 Wis. 2d 62, 709 N.W.2d 360, 04-1254.

705.10 Annotation Wisconsin's New Probate Code. Erlanger. Wis. Law. Oct. 1998.



705.15 Nonprobate transfer of real property on death.

705.15  Nonprobate transfer of real property on death.

705.15(1)(1) An interest in real property that is solely owned, owned by spouses as survivorship marital property, or owned by 2 or more persons as joint tenants may be transferred without probate to a designated TOD beneficiary as provided in this section on the death of the sole owner or the last to die of the multiple owners.

705.15(2) (2) A TOD beneficiary may be designated on a deed that evidences ownership of the property interest in the owner or owners by including the words "transfer on death" or "pay on death," or the abbreviation "TOD" or "POD," after the name of the owner or owners of the property and before the name of the beneficiary or beneficiaries. The designation may be included on the original deed that passes the property interest to the owner or owners or may be made at a later time by the sole owner or all then surviving owners by executing and recording another deed that designates a TOD beneficiary. A TOD beneficiary designation is not effective unless the deed on which the designation is made is recorded.

705.15(3) (3) The designation of a TOD beneficiary on a deed does not affect ownership of the property until the owner's death. The designation may be canceled or changed at any time by the sole owner or all then surviving owners, without the consent of the beneficiary, by executing and recording another deed that designates a different beneficiary or no beneficiary. The recording of a deed that designates a TOD beneficiary or no beneficiary revokes any designation made in a previously recorded deed relating to the same property interest.

705.15(4) (4) On the death of the sole owner or the last to die of multiple owners, ownership of the interest in the real property passes, subject to any lien or other encumbrance, to the designated TOD beneficiary or beneficiaries who survive all owners and to any predeceased beneficiary's issue who would take under s. 854.06 (3). If no beneficiary or predeceased beneficiary's issue who would take under s. 854.06 (3) survives the death of all owners, the interest in the real property passes to the estate of the deceased sole owner or the estate of the last to die of the multiple owners.

705.15(5) (5) A TOD beneficiary's interest in the property on the death of the sole owner or the last to die of multiple owners may be confirmed as provided in s. 863.27, 865.201, or 867.046.

705.15(6) (6) Chapter 854 applies to transfers on death under this section.

705.15 History History: 2005 a. 206.



705.21 Definitions; transfer on death security registration.

705.21  Definitions; transfer on death security registration. In ss. 705.21 to 705.30:

705.21(2) (2) "Beneficiary form" means a registration of a security which indicates the present owner of the security and the intention of the owner regarding the person who will become the owner of the security upon the death of the owner.

705.21(5) (5) "Devisee" means any person designated in a will to receive a disposition of real or personal property.

705.21(6) (6) "Heir" has the meaning given in s. 851.09.

705.21(7) (7) "Personal representative" has the meaning given in s. 851.23.

705.21(8) (8) "Property" has the meaning given in s. 851.27.

705.21(9) (9) "Register", including its derivatives, means to issue a certificate showing the ownership of a certificated security or, in the case of an uncertificated security, to initiate or transfer an account showing ownership of securities.

705.21(10) (10) "Registering entity" means a person who originates or transfers a security title by registration, and includes a broker maintaining security accounts for customers and a transfer agent or other person acting for or as an issuer of securities.

705.21(11) (11) "Security" means a share, participation or other interest in property, in a business or in an obligation of an enterprise or other issuer, and includes a certificated security, an uncertificated security and a security account.

705.21(12) (12) "Security account" means any of the following:

705.21(12)(a) (a) A reinvestment account associated with a security, a securities account with a broker, a cash balance in a brokerage account, cash, cash equivalents, interest, earnings or dividends earned or declared on a security in an account, a reinvestment account or a brokerage account, whether or not credited to the account before the owner's death.

705.21(12)(am) (am) An investment management or custody account with a trust company or a trust division of a bank with trust powers, including the securities in the account, a cash balance in the account, and cash, cash equivalents, interest, earnings, or dividends earned or declared on a security in the account, whether or not credited to the account before the owner's death.

705.21(12)(b) (b) A cash balance or other property held for or due to the owner of a security as a replacement for or product of an account security, whether or not credited to the account before the owner's death.

705.21(13) (13) "State" includes any state of the United States, the District of Columbia, the commonwealth of Puerto Rico, and any territory or possession subject to the legislative authority of the United States.

705.21 History History: 1989 a. 331; 2005 a. 10.



705.22 Registration in beneficiary form; sole or joint tenancy ownership.

705.22  Registration in beneficiary form; sole or joint tenancy ownership. Only individuals whose registration of a security shows sole ownership by one individual or multiple ownership by 2 or more with right of survivorship, rather than as tenants in common, may obtain registration in beneficiary form. Multiple owners of a security registered in beneficiary form hold as joint tenants with right of survivorship, as tenants by the entireties, or as owners of community property held in survivorship form, and not as tenants in common.

705.22 History History: 1989 a. 331.



705.23 Registration in beneficiary form; applicable law.

705.23  Registration in beneficiary form; applicable law. A security may be registered in beneficiary form if the form is authorized by ss. 705.21 to 705.30 or a similar statute of the state of organization of the issuer or registering entity, the location of the registering entity's principal office, the office of its transfer agent or its office making the registration, or by ss. 705.21 to 705.30 or a similar statute of the law of the state listed as the owner's address at the time of registration. A registration governed by the law of a jurisdiction in which ss. 705.21 to 705.30 or similar legislation is not in force or was not in force when a registration in beneficiary form was made is nevertheless presumed to be valid and authorized as a matter of contract law.

705.23 History History: 1989 a. 331.



705.24 Origination of registration in beneficiary form.

705.24  Origination of registration in beneficiary form. A security, whether evidenced by certificate or account, is registered in beneficiary form if the registration includes a designation of a beneficiary to take the ownership at the death of the owner or the deaths of all multiple owners.

705.24 History History: 1989 a. 331.



705.25 Form of registration in beneficiary form.

705.25  Form of registration in beneficiary form. Registration in beneficiary form may be shown by the words "transfer on death" or the abbreviation "TOD" or by the words "pay on death" or the abbreviation "POD", after the name of the registered owner and before the name of a beneficiary.

705.25 History History: 1989 a. 331.



705.26 Effect of registration in beneficiary form.

705.26  Effect of registration in beneficiary form. The designation of a TOD beneficiary on a registration in beneficiary form does not affect ownership until the owner's death. A registration of a security in beneficiary form may be canceled or changed at any time by the sole owner or all then surviving owners, without the consent of the beneficiary.

705.26 History History: 1989 a. 331.



705.27 Ownership on death of owner.

705.27  Ownership on death of owner. Subject to the rights of the registering entity under s. 705.28 (2m), on the death of a sole owner or the last to die of multiple owners, ownership of securities registered in beneficiary form passes to the beneficiary or beneficiaries who survive all owners and to any predeceased beneficiary's issue who would take under s. 854.06 (3). On proof of death of all owners and compliance with any applicable requirements of the registering entity, a security registered in beneficiary form may be reregistered in the name of the successors to the ownership interest. Until division of the security after the death of all owners, multiple successors to the ownership interest hold their interests as tenants in common. If no beneficiary or predeceased beneficiary's issue who would take under s. 854.06 (3) survives the death of all owners, the security belongs to the estate of the deceased sole owner or the estate of the last to die of multiple owners.

705.27 History History: 1989 a. 331; 2005 a. 216.



705.28 Protection of registering entity.

705.28  Protection of registering entity.

705.28(1) (1) A registering entity is not required to offer or to accept a request for security registration in beneficiary form. If a registration in beneficiary form is offered by a registering entity, the owner requesting registration in beneficiary form assents to the protections given to the registering entity by ss. 705.21 to 705.30.

705.28(2) (2) By accepting a request for registration of a security in beneficiary form, the registering entity agrees that the registration will be implemented upon death of the deceased owner as provided in ss. 705.21 to 705.30.

705.28(2m) (2m) If more than one beneficiary is named and at least one beneficiary is predeceased, a security registered in beneficiary form may be reregistered in the name of the surviving beneficiary with a proof of death of the other beneficiary, without regard to claims by the issue of a predeceased beneficiary under s. 705.27 unless the registering entity receives written notice of a claim under sub. (3) (b). If none of the beneficiaries survive, a security registered in beneficiary form may be reregistered in the name of the estate of the deceased sole owner or the estate of the owner who was last to die of multiple owners, without regard to claims by the issue of a predeceased beneficiary under s. 705.27 unless the registering entity receives written notice of a claim under sub. (3) (b).

705.28(3) (3)

705.28(3)(a)(a) Subject to par. (b), a registering entity is discharged from all claims to a security by the estate, creditors, heirs or devisees of the deceased owner if it registers a transfer of a security in accordance with s. 705.27 and does so in good faith reliance on the registration, on ss. 705.21 to 705.30, and on information provided to it by affidavit of the personal representative of the deceased owner, or by the surviving beneficiary or by the surviving beneficiary's representatives, or other information available to the registering entity.

705.28(3)(b) (b) The protections provided in this subchapter do not extend to a reregistration or payment made after a registering entity has received written notice from a claimant to an interest in the security objecting to implementation of a registration in beneficiary form. No other notice or other information available to the registering entity affects its right to protection under this subchapter. If the registering entity has reason to believe that a dispute exists as to the rights of the parties to a security registered in beneficiary form or their successors, the registering entity may refuse to reregister the security pending instructions from a court.

705.28(4) (4) The protection provided by ss. 705.21 to 705.30 to the registering entity of a security does not affect the rights of beneficiaries in disputes between themselves and other claimants to ownership of the security transferred or its value or proceeds.

705.28 History History: 1989 a. 331; 2005 a. 216.



705.29 Nontestamentary transfer on death.

705.29  Nontestamentary transfer on death.

705.29(1) (1) A transfer on death resulting from a registration in beneficiary form is effective by reason of the contract regarding the registration between the owner and the registering entity and ss. 705.21 to 705.30 and is not testamentary.

705.29(2) (2) Sections 705.21 to 705.30 do not limit the rights of creditors of security owners against beneficiaries and other transferees under other laws of this state.

705.29 History History: 1989 a. 331.



705.30 Terms, conditions and forms for registration.

705.30  Terms, conditions and forms for registration.

705.30(1)(1) A registering entity offering to accept registrations in beneficiary form may establish the terms and conditions under which it will receive requests for registration in beneficiary form and for implementation of registrations in beneficiary form, including requests for cancellation of previously registered TOD beneficiary designations and requests for reregistration to effect a change of beneficiary. The terms and conditions so established may provide for proving death, avoiding or resolving a problem concerning fractional shares, designating primary and contingent beneficiaries, and substituting a named beneficiary's descendants to take in the place of the named beneficiary in the event of the beneficiary's death. Substitution may be indicated by appending to the name of the primary beneficiary the letters "LDPS", standing for "lineal descendants per stirpes". This designation substitutes a deceased beneficiary's descendants who survive the owner for a beneficiary who fails to so survive, the descendants to be identified and to share in accordance with the law of the beneficiary's domicile at the owner's death governing inheritance by descendants of an intestate. Other forms of identifying beneficiaries who are to take on one or more contingencies, and rules for providing proofs and assurances needed to satisfy reasonable concerns by registering entities regarding conditions and identities relevant to accurate implementation of registrations in beneficiary form, may be contained in a registering entity's terms and conditions.

705.30(2) (2) The following are illustrations of registrations in beneficiary form which a registering entity may authorize:

705.30(2)(a) (a) Sole owner — sole beneficiary: John S Brown TOD (or POD) John S Brown Jr.

705.30(2)(b) (b) Multiple owners — sole beneficiary: John S Brown Mary B Brown JT TEN TOD John S Brown Jr.

705.30(2)(c) (c) Multiple owners — primary and secondary (substituted) beneficiaries: John S Brown Mary B Brown, JT TEN TOD John S Brown Jr SUB BENE Peter Q Brown or John S Brown Mary B Brown JT TEN TOD John S Brown Jr LDPS.

705.30 History History: 1989 a. 331.



705.31 Applicability of general transfers at death provisions.

705.31  Applicability of general transfers at death provisions. Chapter 854 applies to transfers at death under this subchapter.

705.31 History History: 1997 a. 188.

705.31 Annotation Wisconsin's New Probate Code. Erlanger. Wis. Law. Oct. 1998.






706. Conveyances of real property; recording; titles.

706.001 Scope and construction.

706.001  Scope and construction.

706.001(1) (1) Subject to the exclusions in sub. (2), this chapter shall govern every transaction by which any interest in land is created, aliened, mortgaged, assigned or may be otherwise affected in law or in equity.

706.001(2) (2) Excluded from the operation of this chapter are transactions which an interest in land is affected:

706.001(2)(a) (a) By act or operation of law; or

706.001(2)(b) (b) By will; or

706.001(2)(bm) (bm) By nonprobate transfer on death under s. 705.15; or

706.001(2)(c) (c) By lease for a term limited to one year or less; or by contract or option to lease for such period which postpones the commencement of the agreed lease to a time not later than 60 days after the date of the contract or option; or by assignment, modification or termination of lease when, at the time such assignment, modification or termination is made, the unexpired term is limited to one year or less, and remains so limited under the lease as modified; except that instruments relating to such excluded transactions, if in recordable form, shall be entitled to record.

706.001(3) (3) This chapter shall be liberally construed, in cases of conflict or ambiguity, so as to effectuate the intentions of parties who have acted in good faith.

706.001 History History: 1999 a. 85 ss. 135, 138; 2005 a. 206.

706.001 Annotation Transactions in which an interest in land is affected by act or operation of law are excluded from operation of this chapter under sub. (2). The mortgage in this case was equitably assigned to the holder of the original note by operation of law upon transfer of the note. Therefore, equitable assignment of the mortgage was not barred by the statute of frauds under s. 706.02. Dow Family, LLC v. PHH Mortgage Corporation, 2013 WI App 114, ___ Wis. 2d ___, ___ N.W.2d ___, 13-0221.



706.01 Definitions.

706.01  Definitions. In this chapter:

706.01(4) (4) "Conveyance" means a written instrument, evidencing a transaction governed by this chapter, that satisfies the requirements of s. 706.02, subject to s. 706.25.

706.01(5) (5) "Conveyance of mineral interests" means any transaction under s. 706.001 (1) entered into for the purpose of determining the presence, location, quality or quantity of metalliferous minerals or for the purpose of mining, developing or extracting metalliferous minerals, or both. Any transaction under s. 706.001 (1) entered into by a mining company is rebuttably presumed to be a conveyance of mineral interests.

706.01(6) (6) "Grantor" means the person from whom an interest in lands passes by conveyance, including, without limitation, lessors, vendors, mortgagors, optionors, releasors, assignors and trust settlors of interest in lands, and "grantee" means the person to whom the interest in land passes. Whenever consistent with the context, reference to the interest of a party includes the interest of the party's heirs, successors, personal representatives and assigns.

706.01(7) (7) "Homestead", as used in this chapter, means the dwelling, and so much of the land surrounding it as is reasonably necessary for use of the dwelling as a home, but not less than one-fourth acre, if available, and not exceeding 40 acres.

706.01(7m) (7m) "Interest in minerals" means any fee simple interest in minerals beneath the surface of land that is:

706.01(7m)(a) (a) Separate from the fee simple interest in the surface of the land; and

706.01(7m)(b) (b) Created by an instrument transferring, granting, assigning or reserving the minerals.

706.01(7r) (7r) "Legal description" means a description of a specific parcel of real estate that is described in one of the following ways, whichever is appropriate:

706.01(7r)(a) (a) By one of the ways under s. 66.0217 (1) (c).

706.01(7r)(b) (b) By condominium name, unit number, and appurtenance number in a platted condominium development.

706.01(8) (8) "Metalliferous minerals" means naturally occurring minerals containing metal.

706.01(8m) (8m) "Mineral" means a naturally occurring substance recognized by standard authorities as mineral, whether metalliferous or nonmetalliferous.

706.01(9) (9) "Mining company" means any person or agent of a person who has a prospecting permit under s. 293.45 or a mining permit under s. 293.49 or 295.58.

706.01(10) (10) "Signed" includes any handwritten signature or symbol on a conveyance intended by the person affixing or adopting the signature or symbol to constitute an execution of the conveyance.

706.01 History History: 1971 c. 41; 1977 c. 253; 1983 a. 189, 455; 1993 a. 486; 1995 a. 227; 1999 a. 85; 2005 a. 41, 421; 2013 a. 1.

706.01 Annotation The doctrine of part performance is not an "operation of law" under sub. (2) (a) that excludes the application of ch. 706 to a transaction. Wyss v. Albee, 183 Wis. 2d 245, 515 N.W.2d 517 (Ct. App. 1994).

706.01 AnnotationSub. (3) applies to easements. Borek Cranberry Marsh v. Jackson County, 2010 WI 95, 328 Wis. 2d 613, 785 N.W.2d 615, 08-1144.

706.01 Annotation A necessary implication under sub. (3) is one that is so clear as to be express; it is a required implication. The words "heirs and assigns," or any similar language, are unnecessary under sub. (3) to indicate a transferable interest. As a matter of law, "Grantee" has the exact same meaning as "Grantee and his heirs and assigns" unless another meaning is expressly stated or implied. Therefore, "heirs and assigns" need not be construed as having any legal effect and the use of the term in a grant of water flowage rights and not in a grant of sand removal rights in the same deed did not create a necessary implication that the sand rights were non-transferable. Borek Cranberry Marsh v. Jackson County, 2010 WI 95, 328 Wis. 2d 613, 785 N.W.2d 615, 08-1144.



706.02 Formal requisites.

706.02  Formal requisites.

706.02(1)(1) Transactions under s. 706.001 (1) shall not be valid unless evidenced by a conveyance that satisfies all of the following:

706.02(1)(a) (a) Identifies the parties; and

706.02(1)(b) (b) Identifies the land; and

706.02(1)(c) (c) Identifies the interest conveyed, and any material term, condition, reservation, exception or contingency upon which the interest is to arise, continue or be extinguished, limited or encumbered; and

706.02(1)(d) (d) Is signed by or on behalf of each of the grantors; and

706.02(1)(e) (e) Is signed by or on behalf of all parties, if a lease or contract to convey; and

706.02(1)(f) (f) Is signed, or joined in by separate conveyance, by or on behalf of each spouse, if the conveyance alienates any interest of a married person in a homestead under s. 706.01 (7) except conveyances between spouses, but on a purchase money mortgage pledging that property as security only the purchaser need sign the mortgage; and

706.02(1)(g) (g) Is delivered. Except under s. 706.09, a conveyance delivered upon a parol limitation or condition shall be subject thereto only if the issue arises in an action or proceeding commenced within 5 years following the date of such conditional delivery; however, when death or survival of a grantor is made such a limiting or conditioning circumstance, the conveyance shall be subject thereto only if the issue arises in an action or proceeding commenced within such 5-year period and commenced prior to such death.

706.02(2) (2) A conveyance may satisfy any of the foregoing requirements of this section:

706.02(2)(a) (a) By specific reference, in a writing signed as required, to extrinsic writings in existence when the conveyance is executed; or

706.02(2)(b) (b) By physical annexation of several writings to one another, with the mutual consent of the parties; or

706.02(2)(c) (c) By several writings which show expressly on their faces that they refer to the same transaction, and which the parties have mutually acknowledged by conduct or agreement as evidences of the transaction.

706.02 History History: 1971 c. 211 s. 126; 1977 c. 177; 1999 a. 85.

706.02 Annotation There can be no waiver of the necessity of a spouse's joining in a deed of a homestead and no finding of agency will sustain the deed. Wangen v. Leum, 46 Wis. 2d 60, 174 N.W.2d 266 (1970).

706.02 Annotation In pleading a contract that is subject to the statute of frauds, it is not necessary to allege facts to establish that the contract complies with the statute or is within its exceptions. Ritterbusch v. Ritterbusch, 50 Wis. 2d 633, 184 N.W.2d 865 (1971).

706.02 Annotation An option to purchase land must be in writing and cannot be modified orally, but a seller may orally agree to accept payment in full rather than in installments. Kubnick v. Bohne, 56 Wis. 2d 527, 202 N.W.2d 400 (1972).

706.02 Annotation The test of undue influence to set aside a will is also applicable in order to void an inter vivos transfer due to undue influence. Ward v. Ward, 62 Wis. 2d 543, 215 N.W.2d 3 (1976).

706.02 Annotation Standing alone, an added provision in a 30-day option agreement to purchase real estate did not comply with the statute of frauds. Edlebeck v. Barnes, 63 Wis. 2d 240, 216 N.W.2d 551 (1974).

706.02 Annotation An oral contract for the conveyance of an interest in land is void unless there is a memorandum that conforms to the statute of frauds. Trimble v. Wis. Builders, Inc. 72 Wis. 2d 435, 241 N.W.2d 409 (1976).

706.02 Annotation When a contract for the sale of land with an indefinite description is taken out of the statute of frauds by part performance, extrinsic evidence admissible but for the statute of frauds may be introduced to provide the description. Clay v. Bradley, 74 Wis. 2d 153, 246 N.W.2d 142 (1976).

706.02 Annotation The question under sub. (1) (b) of whether property boundaries are identified to a reasonable certainty is for the jury to determine with the aid of all competent extrinsic evidence. Zapuchlak v. Hucal, 82 Wis. 2d 184, 262 N.W.2d 514 (1978).

706.02 Annotation The homestead defense under s. 706.02 (1) (f) is not defeated by s. 706.04, but a tort claim may exist against a signing spouse who misrepresents the non-signing spouse's acquiescence. Glinski v. Sheldon, 88 Wis. 2d 509, 276 N.W.2d 815 (1979).

706.02 Annotation The defense of the statute of frauds is waived if not raised in the trial court. Hine v. Vilter, 88 Wis. 2d 645, 277 N.W.2d 772 (1979).

706.02 Annotation A mortgage fraudulently executed by the use of a forged signature of one grantor was wholly void. State Bank of Drummond v. Christophersen, 93 Wis. 2d 148, 286 N.W.2d 547 (1980).

706.02 Annotation When a contract for the sale of land and personalty is not divisible, the contract is entirely void if this section is not satisfied. Spensley Feed v. Livingston Feed, 128 Wis. 2d 279, 381 N.W.2d 601 (Ct. App. 1985).

706.02 Annotation The homestead signature requirement of sub. (1) (f) must be waived affirmatively by actual signing of the mortgage. A failure to plead the statute of frauds as an affirmative defense did not constitute a waiver. Weber v. Weber, 176 Wis. 2d 1085, 501 N.W.2d 413 (1993).

706.02 Annotation A quitclaim deed of a married couple's homestead from one spouse to the other is not valid to alienate the grantor's interest in the property in any way that would eliminate either spouse's contractual obligations under a mortgage containing a valid dragnet clause. Schmidt v. Waukesha State Bank, 204 Wis. 2d 426, 555 N.W.2d 655 (Ct. App. 1996), 95-1850.

706.02 Annotation An in-court oral stipulation could create a mortgage interest in property, but a homestead conveyance must bear the conveyor's signatures. Because the stipulation lacked signatures, it was not a mortgage that could defeat the homestead exemption under s. 815.20. Equitable Bank, S.S.B. v. Chabron, 2000 WI App 210, 238 Wis. 2d 708, 618 N.W.2d 262, 99-2639.

706.02 Annotation If the language within the four corners of a deed is unambiguous, the court need look no further for the parties' intent. Eckendorf v. Austin, 2000 WI App 219, 239 Wis. 2d 69, 619 N.W.2d 129, 00-0713.

706.02 Annotation Spouses may affirmatively waive the homestead protection in sub. (1) (f) in a premarital agreement. Jones v. Estate of Jones, 2002 WI 61, 253 Wis. 2d 158, 646 N.W.2d 280, 01-1025.

706.02 Annotation A conveyance that "identifies the land" as required by sub. (1) means the conveyance must identify the property with "reasonable certainty." "Reasonable certainty" means that by the aid of the facts and circumstances surrounding the parties at the time the court can with reasonable certainty determine the land which is to be conveyed. It does not, however, necessarily require a legal description. Anderson v. Quinn, 2007 WI App 260, 306 Wis. 2d 686, 743 N.W.2d 492, 06-2462.

706.02 Annotation Parol evidence in the context of the statute of frauds does not operate to supply fatal omissions of a writing but rather to render the writing intelligible. A clear distinction must be drawn between the proper admission of extrinsic evidence for the purpose of applying the description to identified property versus the improper supplying of a description or adding to a description that on its face is insufficient. As the description "remaining acreage" was, on its face, insufficient to identify the specific property, parol evidence would not be admissible under the statute of frauds. 303, LLC v. Born, 2012 WI App 115, 344 Wis. 2d 364, 823 N.W.2d 269, 11-2368.

706.02 Annotation The statute of frauds does not bar a tort action for intentional misrepresentation. Winger v. Winger, 82 F.3d 140 (1996).



706.03 Agents, officers and guardians.

706.03  Agents, officers and guardians.

706.03(1) (1) In this section:

706.03(1)(a) (a) "Private corporation" means a corporation other than a public corporation.

706.03(1)(b) (b) "Public corporation" means this state, a county, town, city or village in this state, a subunit of the state, county, town, city or village, a special purpose district in this state or any state or municipal authority or similar organization financed in whole or in part by public funds.

706.03(1m) (1m) A conveyance signed by one purporting to act as agent for another shall be ineffective as against the purported principal unless such agent was expressly authorized, and unless the authorizing principal is identified as such in the conveyance or in the form of signature or acknowledgment. The burden of proving the authority of any such agent shall be upon the person asserting the same.

706.03(2) (2) Unless a different authorization is recorded under sub. (3) or is contained in the corporation's articles of incorporation, any one officer of a private corporation is authorized to sign conveyances in the corporate name. The absence of a corporate seal shall not invalidate any corporate conveyance. Public corporations shall authorize and execute conveyances as provided by law.

706.03(3) (3) Any private corporation may, by resolution of its governing board, duly adopted, certified and recorded in the office of the register of deeds of the county in which a conveyance executed by such corporation is to be recorded, authorize by name or title one or more persons, whether or not officers of such corporation, to execute conveyances, either generally or with specified limitation, in the name and on behalf of such corporation. After adoption and recording of such resolution and until recording of a resolution amending or revoking the same, conveyances may be executed on behalf of such corporation only in accordance with the terms thereof.

706.03(3m) (3m) A nonprofit association, as defined in s. 184.01 (2), may authorize a person to execute conveyances of estates or interests in real property by executing and filing a statement of authority under s. 184.05.

706.03(4) (4) A conveyance by a minor or an individual adjudicated incompetent in this state is effective only if executed by an authorized guardian on behalf of the minor or individual adjudicated incompetent. This restriction does not apply if the individual's adjudication of incompetency permits him or her to contract.

706.03 History History: 1971 c. 228; 1975 c. 393; 1977 c. 428; 1989 a. 303; 1991 a. 16, 173; 1997 a. 140; 2005 a. 387.

706.03 Annotation When a partner's actions in a transaction on behalf of a partnership fall within the express provisions of s. 178.06 (1), the partner is "an agent of the partnership" and s. 178.06 (1) controls. When the partner's actions do not fall within those provisions the partner "purports to act as an agent" and s. 706.03 controls. Wyss v. Albee, 193 Wis. 2d 101, 532 N.W.2d 444 (1995).

706.03 Annotation If the grantor's attorney-in-fact does not have authority to exercise the power of attorney in his or her own favor, any deed that the attorney-in-fact signs to himself or herself and others is void in its entirety under sub. (1m). Lucareli v. Lucareli, 2000 WI App 133, 237 Wis. 2d 487, 614 N.W.2d 60, 99-1679.



706.04 Equitable relief.

706.04  Equitable relief. A transaction which does not satisfy one or more of the requirements of s. 706.02 may be enforceable in whole or in part under doctrines of equity, provided all of the elements of the transaction are clearly and satisfactorily proved and, in addition:

706.04(1) (1) The deficiency of the conveyance may be supplied by reformation in equity; or

706.04(2) (2) The party against whom enforcement is sought would be unjustly enriched if enforcement of the transaction were denied; or

706.04(3) (3) The party against whom enforcement is sought is equitably estopped from asserting the deficiency. A party may be so estopped whenever, pursuant to the transaction and in good faith reliance thereon, the party claiming estoppel has changed his or her position to the party's substantial detriment under circumstances such that the detriment so incurred may not be effectively recovered otherwise than by enforcement of the transaction, and either:

706.04(3)(a) (a) The grantee has been admitted into substantial possession or use of the premises or has been permitted to retain such possession or use after termination of a prior right thereto; or

706.04(3)(b) (b) The detriment so incurred was incurred with the prior knowing consent or approval of the party sought to be estopped.

706.04 History History: 1993 a. 486.

706.04 Annotation A partnership created to deal in real estate is void unless conforming to the statute of frauds unless all parties have performed the contract, thus indicating their acquiescence in its terms. In re Estate of Schaefer, 72 Wis. 2d 600, 241 N.W.2d 607 (1976).

706.04 Annotation In an equity action seeking the conveyance of a farm under an oral agreement, the trial court properly ordered the conveyance under sub. (3) when the tenants gave up plans to build a home on other property, planted crops on the farm, and painted the interior of the farmhouse. Krauza v. Mauritz, 78 Wis. 2d 276, 254 N.W.2d 251 (1977).

706.04 Annotation Personal services to a vendor in reliance upon an oral agreement are not enough, standing alone, to constitute part performance. In the Matter of the Estate of Lade, 82 Wis. 2d 80, 260 N.W.2d 665 (1978).

706.04 Annotation Under sub. (3) (a), a grantee with knowledge of equitable estoppel against the grantor takes title subject to the estoppel. Brevig v. Webster, 88 Wis. 2d 165, 277 N.W.2d 321 (Ct. App. 1979).

706.04 Annotation The homestead defense under s. 706.02 (1) (f) is not defeated by s. 706.04, but a tort claim may exist against a signing spouse who misrepresents the non-signing spouse's acquiescence. Glinski v. Sheldon, 88 Wis. 2d 509, 276 N.W.2d 815 (1979).

706.04 Annotation Failure to execute a document can be cured under this section. The "unclean hands" defense is discussed. Security Pacific National Bank v. Ginkowski, 140 Wis. 2d 332, 410 N.W.2d 589 (Ct. App. 1987).

706.04 Annotation Once a deed has been properly executed and recorded, a court, in equity, may not alter the document when a party later expresses a different intent than was memorialized. Wynhoff v. Vogt, 2000 WI App 57, 233 Wis. 2d 673, 608 N.W.2d 400, 99-0103.

706.04 Annotation Section 706.04 does not refer to deficiencies under 706.03. Triple Interest, Inc. v. Motel 6, Inc. 414 F. Supp. 589.



706.05 Formal requisites for record.

706.05  Formal requisites for record.

706.05(1) (1) Subject to s. 59.43 (2m), every conveyance, and every other instrument which affects title to land in this state, shall be entitled to record in the office of the register of deeds of each county in which land affected thereby may lie.

706.05(2) (2) Except as different or additional requirements may be provided by law, every instrument offered for record shall:

706.05(2)(a) (a) Bear such signatures as are required by law;

706.05(2)(b) (b) Contain a form of authentication authorized by s. 706.06 or 706.07;

706.05(2)(c) (c) Identify, to the extent that the nature of the instrument permits, and in form and terms which permit ready entry upon the various books and indexes publicly maintained as land records of such county, the land to which such instrument relates and the parties or other persons whose interests in such land are affected. Except as provided in sub. (2m), identification may be either by the terms of the instrument or by reference to an instrument of record in the same office, naming the place where such record may be found.

706.05(2m) (2m)

706.05(2m)(a)(a) Except as provided in par. (b), any document submitted for recording or filing that is to be indexed in the real estate records, any document submitted for recording or filing that modifies an original mortgage or land contract and any subordination agreement submitted for recording or filing shall contain the full legal description of the property to which it relates if the document or subordination agreement is intended to relate to a particular parcel of land. The legal description may be included on the document or may be attached to the document. Any such document shall also contain the document number of any original mortgage or land contract that the document affects and, if given on the original mortgage or land contract, the volume and page numbers of the original mortgage or land contract.

706.05(2m)(b) (b) The requirement of a full legal description under par. (a) does not apply to:

706.05(2m)(b)1. 1. Descriptions of easements for the construction, operation or maintenance of electric, gas, railroad, water, telecommunications or telephone lines or facilities.

706.05(2m)(b)2. 2. Descriptions of property that is subject to liens granted on property thereafter acquired by a rural electric cooperative organized under ch. 185, by a telephone cooperative organized under ch. 185 or 193, by a pipeline company under s. 76.02 (5), by a public utility under s. 196.01 (5), by a railroad under s. 195.02 (1), or by a water carrier under s. 195.02 (5).

706.05(2m)(c) (c) The requirement under par. (a) does not affect the validity of liens under par. (b) 2.

706.05(3) (3) In addition to the requirements under sub. (2), every conveyance of mineral interests offered for record shall:

706.05(3)(a) (a) Fully disclose the terms and conditions of the agreement including both the financial arrangements and the exploration rights. Financial arrangements include the consideration exchanged for the interest in land, terms for payment, optional payments, royalty agreements and similar arrangements. Exploration rights include the conditions and extent of any surface and subsurface rights to the land, options to purchase further interest in the land, options to conduct mining operations and similar arrangements.

706.05(3)(b) (b) Fully disclose the parties including any principal, parent corporation, partner or business associate with an interest in the conveyance. This paragraph shall be interpreted to provide maximum disclosure of any person with an economic interest in the transaction.

706.05(4) (4) Any person who anticipates becoming a party to a number of conveyances of a given form may cause a prototype of such form to be recorded, accompanied by a certificate declaring the intention of the recording party to incorporate the terms of such prototype in future recorded conveyances by reference.

706.05(5) (5) Copies of instruments affecting title to land in this state, authenticated by certificate of any public officer, either of this or any other state or foreign country, in whose office the original is filed or recorded pursuant to law, may be recorded in every case in which the original would be entitled to record under this section.

706.05(6) (6) Except as may otherwise be expressly provided, no instrument shall be denied acceptance for record because of the absence of venue, seals, witnesses or other matter of form.

706.05(7) (7) Every instrument which the register of deeds shall accept for record shall be deemed duly recorded despite its failure to conform to one or more of the requirements of this section, provided the instrument is properly indexed in a public index maintained in the office of such register of deeds and recorded at length at the place there shown.

706.05(8) (8) A duly recorded certificate signed by or on behalf of the holder of record of any mortgage or other security interest in lands, and authenticated as provided by s. 706.06 or 706.07 identifying the mortgage or other interest and stating that the same has been paid or satisfied in whole or in part, shall be sufficient to satisfy such mortgage or other interest of record.

706.05(12) (12) Every conveyance of any interest in real property offered for recordation shall be accompanied by the form under s. 77.22 (2). If the property is subject to certification under s. 101.122 (4) (a), waiver under s. 101.122 (4) (b) or stipulation under s. 101.122 (4) (c), the documents of conveyance offered for recordation shall have appended the certificate required under s. 101.122 (4) (a), a waiver under s. 101.122 (4) (b) or a stipulation under s. 101.122 (4) (c).

706.05 History History: 1971 c. 211; 1977 c. 217, 253, 447; 1979 c. 221; 1983 a. 492 s. 3; 1985 a. 174; 1991 a. 66, 269; 1993 a. 145, 486; 1995 a. 110, 201; 1997 a. 35; 1999 a. 96; 2005 a. 179, 441; 2013 a. 66.

706.05 Annotation Under sub. (1), only instruments that affect an interest in land are entitled to be recorded. A land patent is the instrument by which the government conveys title to portions of the public domain to private individuals. "Land patents," "updates of land patent" and other, similarly-titled documents filed by private individuals that purport to be grants of private land from private individuals to themselves or other private individuals are not true land patents and are invalid on their face and not entitled to recording. OAG 4-12.



706.055 Conveyances of mineral rights.

706.055  Conveyances of mineral rights. The register of deeds shall record all conveyances of mineral interests in the index maintained under s. 59.43 (9).

706.055 History History: 1977 c. 253; 2009 a. 98.



706.057 Lapse and reversion of interests in minerals.

706.057  Lapse and reversion of interests in minerals.

706.057(1)(1)  Applicability. This section does not apply to an interest in minerals which is owned by the same person who owns the fee simple interest in the surface of the land above the interest in minerals.

706.057(2) (2) Use of an interest in minerals. In this section, an interest in minerals is used if any of the following occur:

706.057(2)(a) (a) Any minerals are mined in exploitation of the interest in minerals.

706.057(2)(b) (b) A conveyance of mineral interests is recorded under this chapter.

706.057(2)(c) (c) Any other conveyance evidencing a transaction by which the interest in minerals is created, aliened, reserved, mortgaged or assigned is recorded under this chapter.

706.057(2)(d) (d) Property taxes are paid on the interest in minerals by the owner of the interest in minerals.

706.057(2)(e) (e) The owner of the interest in minerals records a statement of claim under sub. (4) or (5) concerning the interest in minerals.

706.057(3) (3) Lapse.

706.057(3)(a)(a) Except as provided in par. (b) or (c), an interest in minerals lapses if the interest in minerals was not used during the previous 20 years.

706.057(3)(b) (b) An interest in minerals which was not used during the 20-year period prior to July 1, 1984, does not lapse if the interest in minerals is used within 3 years after July 1, 1984.

706.057(3)(c) (c) An interest in minerals which was used during the period from 17 to 20 years prior to July 1, 1984, does not lapse if the interest in minerals is used within 3 years after July 1, 1984.

706.057(4) (4) Statement of claim; recording; requirements. If the owner of an interest in minerals uses the interest in minerals by recording a statement of claim, the statement of claim shall comply with this subsection. The statement of claim shall contain the name and address of the owner of the interest in minerals, a description of the location and boundary of the interest in minerals and a reference to the recorded instrument which created the interest in minerals. The statement of claim shall be recorded with the register of deeds for the county in which the interest in minerals is located.

706.057(5) (5) Cure of lapse. The lapse of an interest in minerals under sub. (3) is cured if the owner of the interest in minerals records a statement of claim complying with all of the requirements of sub. (4) before the surface owner records a statement of claim under sub. (6) (a) or before a statement of claim takes effect under sub. (6) (b) 1., whichever is later.

706.057(6) (6) Claim of lapsed interest in minerals.

706.057(6)(a)(a) The owner of the land under which an interest in minerals exists may claim that portion of a lapsed interest in minerals which lies beneath the owner's land by recording a statement of claim. The statement of claim shall contain the name and address of the owner of the land under which the lapsed interest in minerals is located and a description of the land under which the interest in minerals is located. The statement of claim shall be recorded with the register of deeds for the county in which the land is located.

706.057(6)(b) (b)

706.057(6)(b)1.1. Except as provided in subd. 2., a statement of claim which is recorded under par. (a) before the lapse of the interest in minerals to which the claim applies takes effect when the interest in minerals lapses.

706.057(6)(b)2. 2. A statement of claim which is recorded under par. (a) before the lapse of the interest in minerals to which the claim applies is void 6 years after the statement of claim is recorded if the interest in minerals does not lapse within that 6-year period.

706.057(7) (7) Statement of claim; recording; register of deeds' duty. The register of deeds shall provide copies of the uniform form for statements of claim under subs. (4), (5) and (6). Upon receipt of a statement of claim under sub. (4), (5) or (6) in the office of the register of deeds, the register of deeds shall record the claim in a manner which will permit the existence of an interest in minerals to be determined by reference to the parcel or parcels of land above the interest in minerals. The claimant shall pay the recording fee under s. 59.43 (2).

706.057(9) (9) Determination of ownership.

706.057(9)(a)(a) The owner of an interest in minerals which is the subject of a claim under sub. (6) (a), within 3 years after the claim is recorded with the register of deeds or within 3 years after the claim takes effect as provided under sub. (6) (b) 1., whichever is later, may bring an action for a declaratory judgment or declaration of interest on the ownership of the interest in minerals. The action shall be commenced in the circuit court in the county where the interest in minerals is located.

706.057(9)(b) (b)

706.057(9)(b)1.1. If the court finds that the owner of the interest in minerals used the interest in minerals within the time limits specified under sub. (3) or that the owner of the interest in minerals recorded a claim under sub. (5) before the surface owner recorded a claim under sub. (6) (a) or before the claim took effect as provided under sub. (6) (b) 1., whichever is later, the court shall issue a judgment declaring that the interest in minerals is not lapsed.

706.057(9)(b)2. 2. If the court finds that the owner of the interest in minerals did not use the interest in minerals within the time limits specified under sub. (3) and did not record the claim under sub. (5) before the surface owner recorded the claim under sub. (6) (a) or before the claim took effect as provided under sub. (6) (b) 1. whichever is later, the court shall issue a judgment affirming the surface owner's claim.

706.057(9)(c) (c) Upon the issuance of a judgment affirming the surface owner's claim or, if no action is brought under par. (a), at the end of the 3-year period after the surface owner's claim is recorded or at the end of the 3-year period after the claim takes effect as provided under sub. (6) (b) 1., whichever is later, the ownership of the interest in minerals reverts to the owner of the land under which the lapsed interest in minerals is located and title to the interest in minerals is merged with the title to the surface of the land.

706.057(10) (10) Waiver; limitation. No person may waive or agree to waive the provisions of this section and any waiver or agreement of this type is void.

706.057 History History: 1983 a. 455; 1985 a. 29; 1995 a. 201.

706.057 Annotation Due process requires that every owner of a recorded interest, including a mineral interest under s. 706.057, be provided written notice of an application for a tax deed. 74 Atty. Gen. 59.

706.057 Annotation Under this section the owner of land under which mineral rights have lapsed must record a claim to the lapsed mineral rights in order to foreclose a separate mineral rights owner from curing the lapse. 79 Atty. Gen. 61.



706.06 Authentication.

706.06  Authentication.

706.06(1)(1) Any instrument may be acknowledged, or its execution otherwise authenticated by its signators, as provided by the laws of this state; or as provided in this section or s. 706.07.

706.06(2) (2) Any public officer entitled by virtue of his or her office to administer oaths, and any member in good standing of the State Bar of Wisconsin, may authenticate one or more of the signatures on an instrument relating to lands in this state, by endorsing the instrument "Acknowledged," "Authenticated," or "Signatures Guaranteed," or other words to similar effect, adding the date of authentication, his or her own signature, and his or her official or professional title. The endorsement, unless expressly limited, shall operate as an authentication of all signatures on the instrument; and shall constitute a certification that each authenticated signature is the genuine signature of the person represented; and, as to signatures made in a representative capacity, shall constitute a certification that the signer purported, and was believed, to be such representative.

706.06(3) (3) Affidavits shall be authenticated by a certificate of due execution of the instrument, executed by a person entitled to administer oaths.

706.06(4) (4) In addition to any criminal penalty or civil remedy otherwise provided by law, knowingly false authentication of an instrument shall subject the authenticator to liability in tort for compensatory and punitive damages caused thereby to any person.

706.06 History History: 1971 c. 211; 1973 c. 243; 1979 c. 110; 1983 a. 492 s. 3; 1993 a. 486; 2001 a. 103.



706.07 Uniform law on notarial acts.

706.07  Uniform law on notarial acts.

706.07(1) (1)  Definitions. In this section:

706.07(1)(a) (a) "Acknowledgment" means a declaration by a person that the person has executed an instrument for the purposes stated therein and, if the instrument is executed in a representative capacity, that the person signed the instrument with proper authority and executed it as the act of the person or entity represented and identified therein.

706.07(1)(b) (b) "In a representative capacity" means:

706.07(1)(b)1. 1. For and on behalf of a corporation, partnership, trust, or other entity, as an authorized officer, agent, partner, trustee, or other representative;

706.07(1)(b)2. 2. As a public officer, personal representative, guardian, or other representative, in the capacity recited in the instrument;

706.07(1)(b)3. 3. As an attorney in fact for a principal; or

706.07(1)(b)4. 4. In any other capacity as an authorized representative of another.

706.07(1)(c) (c) "Notarial act" means any act that a notary public of this state is authorized to perform, and includes taking an acknowledgment, administering an oath or affirmation, taking a verification upon oath or affirmation, witnessing or attesting a signature, certifying or attesting a copy, and noting a protest of a negotiable instrument.

706.07(1)(d) (d) "Notarial officer" means a notary public or other officer authorized to perform notarial acts.

706.07(1)(e) (e) "Verification upon oath or affirmation" means a declaration that a statement is true made by a person upon oath or affirmation.

706.07(2) (2) Notarial acts.

706.07(2)(a)(a) In taking an acknowledgment, the notarial officer must determine, either from personal knowledge or from satisfactory evidence, that the person appearing before the officer and making the acknowledgment is the person whose true signature is on the instrument.

706.07(2)(b) (b) In taking a verification upon oath or affirmation, the notarial officer must determine, either from personal knowledge or from satisfactory evidence, that the person appearing before the officer and making the verification is the person whose true signature is on the statement verified.

706.07(2)(c) (c) In witnessing or attesting a signature, the notarial officer must determine, either from personal knowledge or from satisfactory evidence, that the signature is that of the person appearing before the officer and named therein.

706.07(2)(d) (d) In certifying or attesting a copy of a document or other item, the notarial officer must determine that the proffered copy is a full, true, and accurate transcription or reproduction of that which was copied.

706.07(2)(e) (e) In making or noting a protest of a negotiable instrument, the notarial officer must determine the matters set forth in s. 403.505 (2).

706.07(2)(f) (f) A notarial officer has satisfactory evidence that a person is the person whose true signature is on a document if that person:

706.07(2)(f)1. 1. Is personally known to the notarial officer;

706.07(2)(f)2. 2. Is identified upon the oath or affirmation of a credible witness personally known to the notarial officer; or

706.07(2)(f)3. 3. Is identified on the basis of identification documents.

706.07(3) (3) Notarial acts in this state.

706.07(3)(a)(a) A notarial act may be performed within this state by the following persons of this state:

706.07(3)(a)1. 1. A notary public;

706.07(3)(a)2. 2. A judge, clerk or deputy clerk of a court of record;

706.07(3)(a)3. 3. A court commissioner;

706.07(3)(a)4. 4. A register of deeds or deputy register of deeds;

706.07(3)(a)5. 5. A municipal judge; or

706.07(3)(a)6. 6. A county clerk or deputy county clerk.

706.07(3)(b) (b) Notarial acts performed within this state under federal authority as provided in sub. (5) have the same effect as if performed by a notarial officer of this state.

706.07(3)(c) (c) The signature and title of a person performing a notarial act are prima facie evidence that the signature is genuine and that the person holds the designated title.

706.07(4) (4) Notarial acts in other jurisdictions of the United States.

706.07(4)(a)(a) A notarial act has the same effect under the law of this state as if performed by a notarial officer of this state, if performed in another state, commonwealth, territory, district, or possession of the United States by any of the following persons:

706.07(4)(a)1. 1. A notary public of that jurisdiction;

706.07(4)(a)2. 2. A judge, clerk, or deputy clerk of a court of that jurisdiction; or

706.07(4)(a)3. 3. Any other person authorized by the law of that jurisdiction to perform notarial acts.

706.07(4)(b) (b) Notarial acts performed in other jurisdictions of the United States under federal authority as provided in sub. (5) have the same effect as if performed by a notarial officer of this state.

706.07(4)(c) (c) The signature and title of a person performing a notarial act are prima facie evidence that the signature is genuine and that the person holds the designated title.

706.07(4)(d) (d) The signature and indicated title of an officer listed in par. (a) 1. or 2. conclusively establish the authority of a holder of that title to perform a notarial act.

706.07(5) (5) Notarial acts under federal authority.

706.07(5)(a)(a) A notarial act has the same effect under the law of this state as if performed by a notarial officer of this state if performed anywhere by any of the following persons under authority granted by the law of the United States:

706.07(5)(a)1. 1. A judge, clerk, or deputy clerk of a court.

706.07(5)(a)2. 2. A commissioned officer on active duty in the military service of the United States.

706.07(5)(a)3. 3. An officer of the foreign service or consular officer of the United States.

706.07(5)(a)4. 4. Any other person authorized by federal law to perform notarial acts.

706.07(5)(b) (b) The signature and title of a person performing a notarial act are prima facie evidence that the signature is genuine and that the person holds the designated title.

706.07(5)(c) (c) The signature and indicated title of an officer listed in par. (a) 1., 2. or 3. conclusively establish the authority of a holder of that title to perform a notarial act.

706.07(6) (6) Foreign notarial acts.

706.07(6)(a)(a) A notarial act has the same effect under the law of this state as if performed by a notarial officer of this state if performed within the jurisdiction of and under authority of a foreign nation or its constituent units or a multinational or international organization by any of the following persons:

706.07(6)(a)1. 1. A notary public or notary;

706.07(6)(a)2. 2. A judge, clerk, or deputy clerk of a court of record; or

706.07(6)(a)3. 3. Any other person authorized by the law of that jurisdiction to perform notarial acts.

706.07(6)(b) (b) An "apostille" in the form prescribed by the Hague convention of October 5, 1961, conclusively establishes that the signature of the notarial officer is genuine and that the officer holds the indicated office.

706.07(6)(c) (c) A certificate by a foreign service or consular officer of the United States stationed in the nation under the jurisdiction of which the notarial act was performed, or a certificate by a foreign service or consular officer of that nation stationed in the United States, conclusively establishes any matter relating to the authenticity or validity of the notarial act set forth in the certificate.

706.07(6)(d) (d) An official stamp or seal of the person performing the notarial act is prima facie evidence that the signature is genuine and that the person holds the indicated title.

706.07(6)(e) (e) An official stamp or seal of an officer listed in par. (a) 1. or 2. is prima facie evidence that a person with the indicated title has authority to perform notarial acts.

706.07(6)(f) (f) If the title of office and indication of authority to perform notarial acts appears either in a digest of foreign law or in a list customarily used as a source for that information, the authority of an officer with that title to perform notarial acts is conclusively established.

706.07(7) (7) Certificate of notarial acts.

706.07(7)(a)(a) A notarial act must be evidenced by a certificate signed and dated by a notarial officer. The certificate must include identification of the jurisdiction in which the notarial act is performed and the title of the office of the notarial officer and may include the official stamp or seal of office. If the officer is a notary public, the certificate must also indicate the date of expiration, if any, of the commission of office, but omission of that information may subsequently be corrected. If the officer is a commissioned officer on active duty in the military service of the United States, it must also include the officer's rank.

706.07(7)(b) (b) A certificate of a notarial act is sufficient if it meets the requirements of par. (a) and it:

706.07(7)(b)1. 1. Is in the short form set forth in sub. (8);

706.07(7)(b)2. 2. Is in a form otherwise prescribed by the law of this state;

706.07(7)(b)3. 3. Is in a form prescribed by the laws or regulations applicable in the place in which the notarial act was performed; or

706.07(7)(b)4. 4. Sets forth the actions of the notarial officer and those are sufficient to meet the requirements of the designated notarial act.

706.07(7)(c) (c) By executing a certificate of a notarial act, the notarial officer certifies that the officer has made the determination required by sub. (2).

706.07(8) (8) Short forms. The following short form certificates of notarial acts are sufficient for the purposes indicated, if completed with the information required by sub. (7) (a):

706.07(8)(a) (a) For an acknowledgment in an individual capacity:

State of ....

County of ....

This instrument was acknowledged before me on (date) by (name(s) of person(s)).

.... (Signature of notarial officer)

(Seal, if any)

.... Title (and Rank) [My commission expires: ....]

706.07(8)(b) (b) For an acknowledgment in a representative capacity:

State of ....

County of ....

This instrument was acknowledged before me on (date) by (name(s) of person(s)) as (type of authority, e.g., officer, trustee, etc.) of (name of party on behalf of whom instrument was executed).

.... (Signature of notarial officer)

(Seal, if any)

.... Title (and Rank) [My commission expires: ....]

706.07(8)(c) (c) For a verification upon oath or affirmation:

State of ....

County of ....

Signed and sworn to (or affirmed) before me on (date) by (name(s) of person(s) making statement).

.... (Signature of notarial officer)

(Seal, if any)

.... Title (and Rank) [My commission expires: ....]

706.07(8)(d) (d) For witnessing or attesting a signature:

State of ....

County of ....

Signed or attested before me on (date) by (name(s) of person(s)).

.... (Signature of notarial officer)

(Seal, if any)

.... Title (and Rank) [My commission expires: ....]

706.07(8)(e) (e) For attestation of a copy of a document:

State of ...

County of ....

I certify that this is a true and correct copy of a document in the possession of ....

Dated: ....

....(Signature of notarial officer)

(Seal, if any)

..... Title (and Rank) [My commission expires: ....]

706.07(9) (9) Notarial acts affected by this section. This section applies to notarial acts performed on or after November 1, 1984.

706.07(10) (10) Uniformity of application and construction. This section shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this section among states enacting it.

706.07(11) (11) Short title. This section may be cited as the uniform law on notarial acts.

706.07 History History: 1983 a. 492; 1989 a. 123; 1995 a. 449; 1999 a. 85.



706.08 Nonrecording, effect.

706.08  Nonrecording, effect.

706.08(1) (1)

706.08(1)(a)(a) Except for patents issued by the United States or this state, or by the proper officers of either, every conveyance that is not recorded as provided by law shall be void as against any subsequent purchaser, in good faith and for a valuable consideration, of the same real estate or any portion of the same real estate whose conveyance is recorded first.

706.08(1)(b) (b) A conveyance of mineral interests which is not recorded in the office of the register of deeds of the county in which the land is located, within 30 days after it is signed by the lessor, is void.

706.08(2) (2) Where a public tract index or abstract of title index is maintained, an instrument properly indexed therein and recorded at length at the place there shown shall be deemed to be duly recorded for purposes of this section, despite any error or omission in the process of including the instrument, or prior instruments in the same chain of title, in other records. Where an instrument is not properly indexed in such tract or abstract of title index, or where such index is not publicly maintained, the instrument shall be deemed to be duly recorded only if the instrument, together with prior instruments necessary to trace title by use of alphabetical indexes by names of parties, are properly indexed in such alphabetical indexes, and recorded at length at the places there shown. Wherever an instrument is duly recorded hereunder, its record shall be effective as of the date and hour at which it is shown by the general index to have been accepted for record.

706.08(3) (3) When an express trust is created, but its existence is not disclosed in a recorded conveyance to the trustee, the title of the trustee shall be deemed absolute as against the subsequent creditors of the trustee not having notice of the trust and as against purchasers from such trustee without notice and for a valuable consideration.

706.08(4) (4) It shall be conclusively presumed that a person is a trustee of a valid express trust and has full power of conveyance if all of the following occur:

706.08(4)(a) (a) The person is designated as trustee and holds an interest in land as trustee.

706.08(4)(b) (b) The person's authority and powers as trustee are not set forth in a recorded instrument.

706.08(4)(c) (c) The person conveys an interest in land as trustee to a good faith purchaser, as defined in s. 401.201 (2) (qm).

706.08(5) (5) When a conveyance purports to be absolute in terms, but is made or intended to be made defeasible by force of another instrument for that purpose, the original conveyance shall not be thereby defeated or affected as against any person other than the maker of the defeasance or the maker's heirs or devisees or persons having actual notice thereof, unless the instrument of defeasance has been recorded in the office of the register of deeds of the county where the lands lie.

706.08(6) (6) The recording of an assignment of a mortgage shall not in itself be deemed notice of such assignment to the mortgagor so as to invalidate any payment made to the mortgagee without actual notice of such assignment.

706.08(7) (7) No letter of attorney or other instrument containing a power to convey lands, when executed and recorded under this chapter, shall be deemed to be revoked by any act of the party by whom it was executed unless the instrument containing such revocation is also recorded in the same office in which the instrument containing the power was recorded, and such record shall import notice to all persons, including the agent named in said letter of attorney of the contents thereof. The death of the party executing such letter of attorney shall not operate as a revocation thereof as to the attorney or agent until the attorney or agent has notice of the death, or as to one who without notice of such death in good faith deals with the attorney or agent.

706.08 History History: 1977 c. 253; 1989 a. 231; 1993 a. 486; 1999 a. 85; 2009 a. 320.

706.08 Annotation An unrecorded conveyance, if delivered, is valid against judgment creditors since they are not bona fide creditors for value. West Federal Savings & Loan v. Interstate Investment, 57 Wis. 2d 690, 205 N.W.2d 361 (1973).

706.08 Annotation A purchaser having constructive notice that there may have been an unrecorded conveyance was not a "purchaser in good faith" under sub. (1) (a). Kordecki v. Rizzo, 106 Wis. 2d 713, 317 N.W.2d 479 (1982).

706.08 Annotation An original mortgagee's knowledge of a prior mortgage not properly of record will not be imputed to an assignee of the mortgage with no knowledge of the prior mortgage and does not render the assignee not a purchaser in good faith under sub. (1) (a) who cannot claim priority. The Bank of New Glarus v. Swartwood, 2006 WI App 224, 297 Wis. 2d 458, 725 N.W.2d 944, 05-0647.

706.08 Annotation "Good faith" for purposes of sub. (1) (a) exists only when there is no notice under s. 706.09. Anderson v. Quinn, 2007 WI App 260, 306 Wis. 2d 686, 743 N.W.2d 492, 06-2462.



706.085 Correction instruments.

706.085  Correction instruments.

706.085(1) (1)  Entitled to be recorded; purposes. An instrument correcting a previously recorded conveyance shall be entitled to record in accordance with s. 706.05 in the office of the register of deeds of the county in which the conveyance is recorded and shall include one or more of the following:

706.085(1)(a) (a) The correction of a legal description, including a distance; angle; direction; bearing; chord; lot, block, unit, or building number or letter; appurtenant easement; section number; township name or number; municipality, county, or state name; range number or meridian; certified survey map number; or subdivision or condominium name.

706.085(1)(b) (b) The addition, correction, or clarification of information other than a legal description, including any of the following information:

706.085(1)(b)1. 1. A party's name, including the spelling of the name; a first or middle name or initial; a name suffix, such as senior or junior; alternate names by which the party is known; or a description of an entity as a corporation, company, or similar identifier.

706.085(1)(b)2. 2. A party's marital status.

706.085(1)(b)3. 3. The date on which the conveyance was executed.

706.085(1)(b)4. 4. Whether the property is a homestead.

706.085(1)(b)5. 5. The tax parcel number.

706.085(1)(b)6. 6. The identity of the drafter.

706.085(1)(b)7. 7. The recording data for an instrument referenced in the conveyance.

706.085(1)(b)8. 8. The nature and purpose of the conveyance.

706.085(1)(b)9. 9. The title of the conveyance.

706.085(1)(b)10. 10. Facts relating to the acknowledgment or authentication.

706.085(1)(c) (c) The addition of an acknowledgment or authentication.

706.085(1)(d) (d) The disclaimer by a grantee under a deed of that party's interest in the real property that is the subject of the deed.

706.085(1)(e) (e) The addition of a mortgagee's consent or subordination.

706.085(2) (2) Execution requirements.

706.085(2)(a)(a) A correction instrument shall be acknowledged or authenticated in accordance with s. 706.06 or 706.07. It shall recite the document number of the conveyance, the names of the grantor and grantee, and, if given on the conveyance, the volume and page numbers.

706.085(2)(b) (b)

706.085(2)(b)1.1. Except as otherwise provided in this paragraph, a correction instrument that is executed after May 28, 2010, may be executed by a person having personal knowledge of the circumstances of the conveyance and of the facts recited in the correction instrument, including the grantor, the grantee, the person who drafted the conveyance that is the subject of the correction instrument, or the person who acted as the settlement agent in the transaction that is the subject of the conveyance, and shall recite the basis for the person's personal knowledge. A correction instrument that was executed before May 28, 2010, is not rendered ineffective by reason of the instrument's failure to recite that the maker had the knowledge or capacity required under this subdivision.

706.085(2)(b)2. 2. A correction instrument that makes the correction under sub. (1) (e) shall be signed by the consenting party, or an heir, successor, or assignee of the party.

706.085(2)(b)3. 3. A correction instrument that adds, removes, or replaces a divisible parcel in a conveyance shall be signed by the following persons:

706.085(2)(b)3.a. a. If the correction instrument supplies a lot, block, unit, or building number or letter that was omitted from a conveyance, by any party identified in subd. 1.

706.085(2)(b)3.b. b. If a parcel is being added to a conveyance that also correctly conveys other land, only by the grantor.

706.085(2)(b)3.c. c. If a parcel is being removed from a conveyance that also correctly conveys other land, only by the grantee.

706.085(2)(b)3.d. d. If a lot or unit number or letter is being corrected and the lot or unit incorrectly recited in the conveyance is also owned by the grantor, only by the grantee.

706.085(2)(b)3.e. e. If a lot, block, unit, or building number or letter is being corrected and the lot or unit incorrectly recited in the conveyance is not also owned by the grantor, by any party identified in subd. 1.

706.085(2)(c) (c) A person who executes and records a correction instrument shall send notice of that fact by 1st class mail to all parties to the transaction that was the subject of the conveyance at their last-known addresses.

706.085(3) (3) Effect of record. All of the following apply to the record of a correction instrument that complies with this section, or a certified copy of the record:

706.085(3)(a) (a) It is prima facie evidence of the facts stated in the instrument; is presumed to be true, subject to rebuttal; and constitutes notice to a purchaser under s. 706.09 of the facts recited in the instrument.

706.085(3)(b) (b) It may be asserted by a purchaser for a valuable consideration against any person making an adverse or inconsistent claim under s. 706.09 (1) (i).

706.085(4) (4) Previously recorded instruments are valid. Any instrument recorded before May 28, 2010, that purports to correct a previously recorded conveyance and that would have been a valid correction instrument under this section had this section been in effect when the instrument was recorded is hereby validated.

706.085 History History: 2009 a. 348.

706.085 Annotation Correcting Real Estate Documents. Andrew. Wis. Law. Oct. 2010.



706.09 Notice of conveyance from the record.

706.09  Notice of conveyance from the record.

706.09(1)(1)  When conveyance is free of prior adverse claim. A purchaser for a valuable consideration, without notice as defined in sub. (2), and the purchaser's successors in interest, shall take and hold the estate or interest purported to be conveyed to such purchaser free of any claim adverse to or inconsistent with such estate or interest, if such adverse claim is dependent for its validity or priority upon:

706.09(1)(a) (a) Nondelivery. Nondelivery, or conditional or revocable delivery, of any recorded conveyance, unless the condition or revocability is expressly referred to in such conveyance or other recorded instrument.

706.09(1)(b) (b) Conveyance outside chain of title not identified by definite reference. Any conveyance, transaction or event not appearing of record in the chain of title to the real estate affected, unless such conveyance, transaction or event is identified by definite reference in an instrument of record in such chain. No reference shall be definite which fails to specify, by direct reference to a particular place in the public land record, or, by positive statement, the nature and scope of the prior outstanding interest created or affected by such conveyance, transaction or event, the identity of the original or subsequent owner or holder of such interest, the real estate affected, and the approximate date of such conveyance, transaction or event.

706.09(1)(c) (c) Unrecorded extensions of interests expiring by lapse of time. Continuance, extension or renewal of rights of grantees, purchasers, optionees, or lessees under any land contract, option, lease or other conveyance of an interest limited to expire, absolutely or upon a contingency, within a fixed or determinable time, where 2 years have elapsed after such time, unless there is recorded a notice or other instrument referring to such continuance, extension or renewal and stating or providing a later time for the enforcement, exercise, performance or termination of such interest and then only if less than 2 years have elapsed after such later time. This paragraph shall not apply to life estates, mortgages or trust deeds, nor shall it inferentially extend any interest otherwise expiring by lapse of time.

706.09(1)(d) (d) Nonidentity of persons in chain of title. Nonidentity of persons named in, signing or acknowledging one or more related conveyances or instruments affecting real estate, provided the persons appear in such conveyances under identical names or under variants thereof, including inclusion, exclusion or use of: commonly recognized abbreviations, contractions, initials, or foreign, colloquial, or other equivalents; first or middle names or initials; simple transpositions which produce substantially similar pronunciation; articles or prepositions in names or titles; description of entities as corporations, companies, or any abbreviation or contraction of either; name suffixes such as senior or junior; where such identity or variance has appeared of record for 5 years.

706.09(1)(e) (e) Marital interests. Homestead of the spouse of any transferor of an interest in real estate, if the recorded conveyance purporting to transfer the homestead states that the person executing it is single, unmarried or widowed or fails to indicate the marital status of the transferor, and if the conveyance has, in either case, appeared of record for 5 years. This paragraph does not apply to the interest of a married person who is described of record as a holder in joint tenancy or of marital property with that transferor.

706.09(1)(f) (f) Lack of authority of officers, agents or fiduciaries. Any defect or insufficiency in authorization of any purported officer, partner, manager, agent, or fiduciary to act in the name or on behalf of any corporation, partnership, limited liability company, principal, trust, estate, minor, individual adjudicated incompetent, or other holder of an interest in real estate purported to be conveyed in a representative capacity, after the conveyance has appeared of record for 5 years.

706.09(1)(g) (g) Defects in judicial proceedings. Any defect or irregularity, jurisdictional or otherwise, in an action or proceeding out of which any judgment or order affecting real estate issued after the judgment or order has appeared of record for 5 years.

706.09(1)(h) (h) Nonexistence, incapacity or incompetency. Nonexistence, acts in excess of legal powers or legal incapacity or incompetency of any purported person or legal entity, whether natural or artificial, foreign or domestic, provided the recorded conveyance or instrument affecting the real estate shall purport to have been duly executed by such purported person or legal entity, and shall have appeared of record for 5 years.

706.09(1)(i) (i) Facts not asserted of record. Any fact not appearing of record, but the opposite or contradiction of which appears affirmatively and expressly in a conveyance, affidavit or other instrument of record in the chain of title of the real estate affected for 5 years. Such facts may, without limitation by noninclusion, relate to age, sex, birth, death, capacity, relationship, family history, descent, heirship, names, identity of persons, marriage, marital status, homestead, possession or adverse possession, residence, service in the armed forces, conflicts and ambiguities in descriptions of land in recorded instruments, identification of any recorded plats or subdivisions, corporate authorization to convey, and the happening of any condition or event which terminates an estate or interest.

706.09(1)(j) (j) Defects in tax deed. Nonexistence or illegality of any proceedings from and including the assessment of the real estate for taxation up to and including the execution of the tax deed after the tax deed has been of record for 5 years.

706.09(1)(k) (k) Interests not of record within 30 years. Any interest of which no affirmative and express notice appears of record within 30 years.

706.09(2) (2) Notice of prior claim. A purchaser has notice of a prior outstanding claim or interest, within the meaning of this section wherever, at the time such purchaser's interest arises in law or equity:

706.09(2)(a) (a) Affirmative notice. Such purchaser has affirmative notice apart from the record of the existence of such prior outstanding claim, including notice, actual or constructive, arising from use or occupancy of the real estate by any person at the time such purchaser's interest therein arises, whether or not such use or occupancy is exclusive; but no constructive notice shall be deemed to arise from use or occupancy unless due and diligent inquiry of persons using or occupying such real estate would, under the circumstances, reasonably have disclosed such prior outstanding interest; nor unless such use or occupancy is actual, visible, open and notorious; or

706.09(2)(b) (b) Notice of record within 30 years. There appears of record in the chain of title of the real estate affected, within 30 years and prior to the time at which the interest of such purchaser arises in law or equity, an instrument affording affirmative and express notice of such prior outstanding interest conforming to the requirements of definiteness of sub. (1) (b); or

706.09(2)(c) (c) Same. The applicable provisions of sub. (1) (c) to (k) requiring that an instrument remain for a time of record, have not been fully satisfied.

706.09(3) (3) When prior interest not barred. This section shall not be applied to bar or infringe any prior outstanding interest in real estate:

706.09(3)(a) (a) Public service corporations, railroads, electric cooperatives, trustees, natural gas companies, governmental units. While owned, occupied or used by any public service corporation, any railroad corporation as defined in s. 195.02 (1), any water carrier as defined in s. 195.02 (5), any electric cooperative organized and operating on a nonprofit basis under ch. 185, any natural gas company, as defined in 15 USC 717a (6), or any trustee or receiver of any such corporation, electric cooperative, or natural gas company, or any mortgagee or trust deed trustee or receiver thereof; nor any such interest while held by the United States, the state or any political subdivision or municipal corporation thereof; or

706.09(3)(b) (b) Unplatted, unimproved, unused, etc. Which, at the time such subsequent purchaser's interest arises, is unplatted, vacant and unoccupied, unused, unimproved and uncultivated; except that this paragraph shall not apply to prior interests dependent for validity or priority upon the circumstances described in sub. (1) (a), (b), (j) and (k).

706.09(4) (4) Chain of title: definition. The term "chain of title" as used in this section includes instruments, actions and proceedings discoverable by reasonable search of the public records and indexes affecting real estate in the offices of the register of deeds and in probate and of clerks of courts of the counties in which the real estate is located; a tract index shall be deemed an index where the same is publicly maintained.

706.09(5) (5) Construction. Nothing in this section shall be construed to raise or support any inference adverse or hostile to marketability of titles.

706.09(6) (6) Effective date. This section shall take effect and may be invoked by qualified purchasers without notice as defined in sub. (2) whose interests arise on or after July 1, 1968, and by their successors in interest thereafter.

706.09 History History: 1975 c. 94 s. 91 (16); 1979 c. 110; 1983 a. 186; 1987 a. 330; 1993 a. 112, 486, 496; 2005 a. 179, 387; 2009 a. 378, 379.

706.09 Annotation This section does not create or govern interests in land but deals with circumstances when a purchaser of land will be held to have notice of adverse interests. Interests arising through adverse possession or use are governed by ch. 893. Rock Lake Estates Unit Owners Association, Inc. v. Town of Lake Mills, 195 Wis. 2d 348, 536 N.W.2d 415 (Ct. App. 1995), 94-2488.

706.09 Annotation A purchaser of land has 3 sources of information from which to learn of rights to the land: 1) records in the office of register of deeds; 2) other public records that are usually not recorded, such as judgments and liens; and 3) the land itself, to find rights that arise by virtue of possession or use. The purchaser is chargeable with knowledge of the location of the land's boundaries as against 3rd persons. Hoey Outdoor Advertising, Inc. v. Ricci, 2002 WI App 231, 256 Wis. 2d 347, 653 N.W.2d 763, 01-2186.

706.09 Annotation Sub. (2) (b) does not require purchasers for value to find, in the absence of a proper recording, that an interest could possibly be discovered. Such a requirement would be contrary to the very purpose of the recording statutes, to ensure a clear and certain system of property conveyance. Associates Financial Services Company of Wisconsin, Inc. v. Brown, 2002 WI App 300, 258 Wis. 2d 915, 656 N.W.2d 56, 01-3416.

706.09 AnnotationSub. (1) (k) applies to easements. Turner v. Taylor, 2003 WI App 256, 268 Wis. 2d 628, 673 N.W.2d 716, 03-0705.

706.09 Annotation An original mortgagee's knowledge of a prior mortgage not properly of record will not be imputed to an assignee of the mortgage with no knowledge of the prior mortgage and does not render the assignee not a purchaser in good faith under s. 706.08 (1) (a) who cannot claim priority. The Bank of New Glarus v. Swartwood, 2006 WI App 224, 297 Wis. 2d 458, 725 N.W.2d 944, 05-0647.

706.09 Annotation The notice requirements in sub. (2) explain when use or occupancy gives a buyer a duty to inquire about rights held by others. Nothing in that section distinguishes between prescriptive rights and improperly recorded rights. Anderson v. Quinn, 2007 WI App 260, 306 Wis. 2d 686, 743 N.W.2d 492, 06-2462.

706.09 Annotation Marketable title and stale records: Clearing exceptions and closing deals. Halligan, WBB May, 1986.



706.095 Interspousal remedies.

706.095  Interspousal remedies. Nothing in this chapter limits a spouse's remedy against the other spouse under ch. 766 for misuse of marital property.

706.095 History History: 1983 a. 186.



706.10 Forms, construction.

706.10  Forms, construction.

706.10(1)(1) The several terms and forms of conveyance authorized by law or in common use in this state on July 1, 1971, shall have the same operation and effect under this chapter as formerly, except as this chapter may expressly provide to the contrary; but this section shall not preclude the adoption or use of other, different or more concise forms which conform to the requirements of this chapter.

706.10(2) (2) No conveyance shall be void for the reason that at the time of delivery thereof such lands are in actual possession of a person claiming under title adverse to the grantor.

706.10(3) (3) In conveyances of lands words of inheritance shall not be necessary to create or convey a fee, and every conveyance shall pass all the estate or interest of the grantor unless a different intent shall appear expressly or by necessary implication in the terms of such conveyance.

706.10(4) (4) A quitclaim deed shall pass all of the interest in or appurtenant to the land described which the grantor could lawfully convey, but shall not warrant or imply the existence, quantity or quality of any such interest.

706.10(5) (5) A conveyance by which the grantor contracts to warrant the land or its title shall be construed according to its terms, under rules of law for construction of contracts. A conveyance by which the grantor warrants the land or its title shall be construed, except as the terms of the conveyance may otherwise provide, to include covenants, for the benefit of the grantee, the grantee's heirs, successors and assigns, that the grantor at the time of conveyance is lawfully seized of the land; has good right to convey the same land or its title; that the same land or its title is free from all encumbrance; and that the grantor, the grantor's heirs and personal representatives will forever guarantee and defend the title and quiet possession of the land against all lawful claims whatever originating prior to the conveyance, except as the claims may arise out of open and notorious rights of easement, or out of public building, zoning or use restrictions.

706.10(6) (6) Except as provided in sub. (7) and except as otherwise provided by law, no warranty or covenant shall be implied in any conveyance, whether or not such conveyance contains special warranties or covenants. No mortgage shall be construed as implying a covenant for the payment of the sum thereby intended to be secured, and when there shall be no express covenant for such payment contained in the mortgage and no bond or other separate instrument to secure such payment shall have been given, the remedies of the mortgagee, shall be confined to the lands mentioned in the mortgage.

706.10(7) (7) In the absence of an express or necessarily implied provision to the contrary, a conveyance evidencing a transaction under which the grantor undertakes to improve the premises so as to equip them for grantee's specified use and occupancy, or to procure such improvement under grantor's direction or control, shall imply a covenant that such improvement shall be performed in a workmanlike manner, and shall be reasonably adequate to equip the premises for such use and occupancy.

706.10 History History: 1973 c. 243; 1979 c. 175; 1993 a. 486.

706.10 Annotation A subdivider-vendor must disclose material facts that are not readily discernible to a noncommercial purchaser. Ollerman v. O'Rourke Co., Inc. 94 Wis. 2d 17, 288 N.W.2d 95 (1980).

706.10 Annotation Sub. (5) confirms that the rules of contract construction are to be used in interpreting the covenants of a deed. The measure of damages for breach of a covenant is the common law measure of damages for breach of warranty of title. Schorsch v. Blader, 209 Wis. 2d 401, 563 N.W.2d 538 (Ct. App. 1997), 96-1220.

706.10 Annotation A warranty deed grants a present fee simple interest. A purported reservation of a power of appointment in a warranty deed is ineffective. Powers may be reserved and lesser interests granted, but not by warranty deed. Lucareli v. Lucareli, 2000 WI App 133, 237 Wis. 2d 487, 614 N.W.2d 60, 99-1679.

706.10 Annotation Performance in a "workmanlike manner" under sub. (7) requires a builder to perform work with the care and skill and provide suitable materials as contractors of reasonable prudence, skill, and judgment in similar construction would. Riverfront Lofts Condominium Owners Association v. Milwaukee/Riverfront Properties Limited Partnership, 236 F. Supp. 2d 918.

706.10 Annotation For the premises not to be "reasonably adequate for their intended use and occupancy" under sub. (7) a showing of negligence is not necessary. The defect must be fundamental to the habitability of the building. A defendant must meet a high standard to establish a disclaimer of the protections of sub. (7). Riverfront Lofts Condominium Owners Association v. Milwaukee/Riverfront Properties Limited Partnership, 236 F. Supp. 2d 918.

706.10 Annotation Builder-vendor liability for construction defects in houses. Kirschnik, 55 MLR 369.

706.10 Annotation Duty to disclose limited to commercial vendors. 64 MLR 547 (1981).



706.105 Applicability of general transfers at death provisions.

706.105  Applicability of general transfers at death provisions. Chapter 854 applies to transfers at death under a conveyance.

706.105 History History: 1997 a. 188.



706.11 Priority of certain mortgages, trust funds.

706.11  Priority of certain mortgages, trust funds.

706.11(1)(1) Except as provided in sub. (4), when any of the following mortgages has been duly recorded, it shall have priority over all liens upon the mortgaged premises and the buildings and improvements thereon, except tax and special assessment liens filed after the recording of such mortgage and except liens under ss. 292.31 (8) (i) and 292.81:

706.11(1)(a) (a) Any mortgage executed to a federal savings and loan association or state or federal savings bank.

706.11(1)(b) (b) Any mortgage executed to the department of veterans affairs under s. 45.352, 1971 stats.

706.11(1)(c) (c) Any mortgage assigned to or executed to any of the following:

706.11(1)(c)1. 1. The United States, this state or a county, city, village or town in this state, or an agency, department or other formally constituted subunit of any of the foregoing.

706.11(1)(c)2. 2. The Wisconsin Health and Educational Facilities Authority created under ch. 231, the Wisconsin Housing and Economic Development Authority created under ch. 234, or any other authority created by state law.

706.11(1)(d) (d) Any mortgage executed to a state or national bank or to a state or federally chartered credit union.

706.11(1)(e) (e) Any mortgage executed under s. 66.1103 to a trustee, as defined in s. 66.1103 (2) (n).

706.11(1)(f) (f) Any mortgage executed to a mortgage banker, as defined in s. 224.71 (3).

706.11(1)(g) (g) Any mortgage executed to an insurer licensed to do business in this state.

706.11(1)(h) (h) Any mortgage executed to a licensee under s. 138.09.

706.11(1m) (1m)

706.11(1m)(a)(a) In this subsection:

706.11(1m)(a)1. 1. "Commitment" means an agreement under which a mortgagee agrees to advance to the mortgagor or another person funds that will be secured by the mortgage.

706.11(1m)(a)2. 2. "Construction mortgage" means a mortgage that secures an obligation incurred for the construction of an improvement on land, including the acquisition cost of the land.

706.11(1m)(b) (b) An advance of funds, including accrued but unpaid interest on the advance, that is secured by a duly recorded mortgage specified in sub. (1) (a) to (d) or (f) to (h) and that is made after the mortgage has been recorded has the same priority as the mortgage if the advance is made before the mortgagee has actual knowledge of an intervening lien or, regardless of when the advance is made, if any of the following applies:

706.11(1m)(b)1. 1. The advance is made under a commitment that is entered into before the mortgagee has actual knowledge of an intervening lien, regardless of whether the advance was made after a default or other event outside of the mortgagee's control relieved the mortgagee of the obligation to advance funds under the commitment.

706.11(1m)(b)2. 2. The advance is made for the reasonable protection of the mortgagee's interest, including for the payment of real property taxes, property insurance or assessments or other maintenance charges imposed under a condominium declaration or a restrictive covenant.

706.11(1m)(b)3. 3. The mortgage is a construction mortgage that clearly states on the first page of the mortgage that it is a construction mortgage and the advance is made to enable completion of the contemplated improvement on the mortgaged premises.

706.11(2) (2) State savings and loan associations shall have the priorities specified under s. 215.21 (4).

706.11(3) (3) The proceeds of any such mortgage referred to in this section shall, when paid out by a state savings bank, federal savings bank, state savings and loan association or federal savings and loan association, or of any other mortgage from any other source and received by the owner of the premises or by any contractor or subcontractor performing the work and labor, forthwith constitute a trust fund only in the hands of such owner, contractor or subcontractor for the payment proportionally of all claims due and to become due or owing from such contractor or subcontractor for lienable labor and materials until all such claims have been paid, and shall not be a trust fund in the hands of any other person. This section shall not create a civil cause of action against any person other than such owner, contractor or subcontractor. The use of any of such moneys by any owner, contractor or subcontractor for any other purpose until all claims, except those which are the subject of a bona fide dispute, have been paid in full, or proportionally in cases of a deficiency, shall constitute theft by such owner, contractor or subcontractor of any moneys so misappropriated. The district attorney of the county where the premises are situated shall on the complaint of any aggrieved party prosecute such owner, contractor or subcontractor misappropriating such moneys for such theft.

706.11(4) (4) Subsection (1) does not apply to a 2nd mortgage assigned to or executed to the department of veterans affairs under s. 45.80 (4) (a) 1., 1989 stats., or s. 45.37 (3).

706.11 History History: 1971 c. 164; 1973 c. 208; 1975 c. 358, 409; 1979 c. 110 s. 60 (12); 1989 a. 231; 1991 a. 39, 221; 1993 a. 453; 1995 a. 27, 227; 1997 a. 27, 44; 1999 a. 150 s. 672; 2001 a. 104; 2007 a. 96.

706.11 Annotation The word "contractor" in sub. (3) includes an owner who acts as his own general contractor, and he can be held liable for conversion. Paulsen Lumber, Inc. v. Meyer, 47 Wis. 2d 621, 177 N.W.2d 884.

706.11 Annotation "Filed after the recording of such mortgage" in sub. (1) modifies "all liens." Marine Bank Appleton v. Hietpas, Inc. 149 Wis. 2d 587, 439 N.W.2d 604 (Ct. App. 1989).

706.11 Annotation "Lien" in this section does not include a lease. Grosskopf Oil, Inc. v. Winter, 156 Wis. 2d 575, 457 N.W.2d 514 (Ct. App. 1990).

706.11 Annotation Sub. (1) (d) applies to all state banks, not just Wisconsin chartered state banks. To hold otherwise would discourage banks chartered in states other than Wisconsin from lending money to investors hoping to invest in Wisconsin projects and likely trigger the cost of capital for Wisconsin projects to rise. Lowell Management Services, Inc. v. Security Bank of Kansas City, 2009 WI App 149, 321 Wis. 2d 589, 774 N.W.2d 811, 08-2533.



706.12 Uniform vendor and purchaser risk act.

706.12  Uniform vendor and purchaser risk act.

706.12(1)(1) Any contract made in this state for the purchase and sale of realty shall be interpreted as including an agreement that the parties shall have the following rights and duties, unless the contract expressly provides otherwise:

706.12(1)(a) (a) If, when neither the legal title nor the possession of the subject matter of the contract has been transferred, all or a material part thereof is destroyed without fault of the purchaser or is taken by eminent domain, the vendor cannot enforce the contract, and the purchaser is entitled to recover any portion of the price that the purchaser has paid.

706.12(1)(b) (b) If, when either the legal title or the possession of the subject matter of the contract has been transferred, all or any part thereof is destroyed without fault of the vendor or is taken by eminent domain, the purchaser is not thereby relieved from a duty to pay the price, nor is the purchaser entitled to recover any portion thereof that the purchaser has paid.

706.12(2) (2) This section shall be so construed as to make uniform the law of those states which enact it.

706.12(3) (3) This section may be cited as the uniform vendor and purchaser risk act.

706.12 History History: 1975 c. 422; 1993 a. 486.



706.13 Slander of title.

706.13  Slander of title.

706.13(1)(1) In addition to any criminal penalty or civil remedy provided by law, any person who submits for filing, entering in the judgment and lien docket or recording, any lien, claim of lien, lis pendens, writ of attachment, financing statement or any other instrument relating to a security interest in or the title to real or personal property, and who knows or should have known that the contents or any part of the contents of the instrument are false, a sham or frivolous, is liable in tort to any person interested in the property whose title is thereby impaired, for punitive damages of $1,000 plus any actual damages caused by the filing, entering or recording.

706.13(2) (2) This section applies to any person who causes another person to act in the manner specified in sub. (1).

706.13(3) (3) This section does not apply to a register of deeds or other government employee who acts in the course of his or her official duties and files, enters or records any instrument relating to title on behalf of another person.

706.13 History History: 1979 c. 221; 1995 a. 224; 1997 a. 27.

706.13 Annotation Enactment of this section did not create a cause of action nor destroy the common-law right of recovery. Schlytter v. Lesperance, 62 Wis. 2d 661, 215 N.W.2d 552 (1974).

706.13 Annotation When a lawsuit is commenced under this section, conditional rather than absolute privilege applies to the filing of a lis pendens. Kensington Development v. Israel, 142 Wis. 2d 894, 419 N.W.2d 241 (1988).

706.13 Annotation The filing of a lis pendens is not privileged when there is no relationship between the filing and the underlying action. Larson v. Zilz, 151 Wis. 2d 637, 445 N.W.2d 699 (Ct. App. 1989).

706.13 Annotation To recover for slander of title, it is not necessary in all cases to prove the loss of an actual sale. The trial court must consider whether it is reasonable under the circumstances to require proof that the slander prevented a particular sale, and if not, the court must determine the degree of particularity required. Tym v. Ludwig, 196 Wis. 2d 375, 538 N.W.2d 600 (Ct. App. 1995), 94-2859.



706.14 Transitional and curative provisions.

706.14  Transitional and curative provisions. The operation or effect of a conveyance made or recorded in accordance with the provisions of any prior law of this state, or thereafter validated, perfected or cured under any such prior law, shall not be impaired by any provision of this chapter.



706.15 Liens against public officials or employees.

706.15  Liens against public officials or employees. No lien may be filed, entered or recorded against the real or personal property of any official or employee of the state or any political subdivision of the state, relating to an alleged breach of duty by the official or employee, except after notice and a hearing before a court of record and a finding by the court that probable cause exists that there was a breach of duty.

706.15 History History: 1979 c. 221; 1995 a. 224.



706.20 Disclosure duty; immunity for providing notice about the sex offender registry.

706.20  Disclosure duty; immunity for providing notice about the sex offender registry.

706.20(1) (1) Except as provided in sub. (2), an owner of an interest in real property has no duty to disclose to any person in connection with the sale, exchange, purchase or rental of the real property any information related to the fact that a particular person is required to register as a sex offender under s. 301.45 or any information about the sex offender registry under s. 301.45.

706.20(2) (2) If, in connection with the sale, exchange, purchase or rental of real property, a person requests of an owner of an interest in the real property information related to whether a particular person is required to register as a sex offender under s. 301.45 or any other information about the sex offender registry under s. 301.45, the owner has a duty to disclose such information, if the owner has actual knowledge of the information.

706.20(3) (3) Notwithstanding sub. (2), the owner is immune from liability for any act or omission related to the disclosure of information under sub. (2) if the owner in a timely manner provides to the person requesting the information written notice that the person may obtain information about the sex offender registry and persons registered with the registry by contacting the department of corrections. The notice shall include the appropriate telephone number and Internet site of the department of corrections.

706.20 History History: 1999 a. 89.



706.25 Uniform real property electronic recording act.

706.25  Uniform real property electronic recording act.

706.25(1)(1)  Definitions. In this section:

706.25(1)(a) (a) "Document" means information that satisfies all of the following:

706.25(1)(a)1. 1. The information is inscribed on a tangible medium or it is stored in an electronic or other medium and is retrievable in perceivable form.

706.25(1)(a)2. 2. The information is eligible to be recorded in the land records maintained by the register of deeds.

706.25(1)(b) (b) "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities.

706.25(1)(c) (c) "Electronic document" means a document that is received by the register of deeds in an electronic form.

706.25(1)(d) (d) "Electronic signature" means an electronic sound, symbol, or process attached to or logically associated with a document and executed or adopted by a person with the intent to sign the document.

706.25(1)(e) (e) "Paper document" means a document that is received by the register of deeds in a form that is not electronic.

706.25(1)(f) (f) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government, or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

706.25(1)(g) (g) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

706.25(2) (2) Validity of electronic documents.

706.25(2)(a)(a) If a law requires, as a condition for recording, that a document be an original, be on paper or another tangible medium, or be in writing, the requirement is satisfied by an electronic document satisfying this section.

706.25(2)(b) (b) If a law requires, as a condition for recording, that a document be signed, the requirement is satisfied by an electronic signature.

706.25(2)(c) (c) A requirement that a document or a signature associated with a document be notarized, acknowledged, verified, witnessed, or made under oath is satisfied if the electronic signature of the person authorized to perform that act, and all other information required to be included, is attached to or logically associated with the document or signature. A physical or electronic image of a stamp, impression, or seal need not accompany an electronic signature.

706.25(3) (3) Recording of documents.

706.25(3)(a)(a) A register of deeds may do any of the following:

706.25(3)(a)1. 1. Receive, index, store, archive, and transmit electronic documents.

706.25(3)(a)2. 2. Provide for access to, and for search and retrieval of, documents and information by electronic means.

706.25(3)(a)3. 3. Convert paper documents accepted for recording into electronic form.

706.25(3)(a)4. 4. Convert into electronic form information recorded before the register of deeds began to record electronic documents.

706.25(3)(a)5. 5. Accept electronically any fee that the register of deeds is authorized to collect.

706.25(3)(a)6. 6. Agree with other officials of a state or a political subdivision thereof, or of the United States, on procedures or processes to facilitate the electronic satisfaction of prior approvals and conditions precedent to recording and the electronic payment of fees.

706.25(3)(b) (b) A register of deeds who accepts electronic documents for recording shall continue to accept paper documents as authorized by state law and shall place entries for both types of documents in the same index.

706.25(3)(c) (c) A register of deeds who performs any of the functions specified in this subsection shall do so in compliance with standards established by the electronic recording council and promulgated by rule under sub. (4).

706.25(3)(d) (d) Every document that a register of deeds accepts for recordation under this subsection shall be considered recorded despite its failure to conform to one or more of the requirements of this section or s. 59.43 (2m), if the document is properly indexed in a public index maintained in the office of the register of deeds.

706.25(4) (4) Administration and standards.

706.25(4)(a)(a) The electronic recording council shall adopt standards to implement this section. The department of administration shall promulgate by rule the standards adopted, amended, or repealed by the council under this paragraph.

706.25(4)(b) (b) To keep the standards and practices of registers of deeds in this state in harmony with the standards and practices of recording offices in other jurisdictions that enact substantially this section and to keep the technology used by registers of deeds in this state compatible with technology used by recording offices in other jurisdictions that enact substantially this section, the electronic recording council, so far as is consistent with the purposes, policies, and provisions of this section, in adopting, amending, and repealing standards shall consider all of the following:

706.25(4)(b)1. 1. Standards and practices of other jurisdictions.

706.25(4)(b)2. 2. The most recent standards promulgated by national standard-setting bodies, such as the Property Records Industry Association.

706.25(4)(b)3. 3. The views of interested persons and governmental officials and entities.

706.25(4)(b)4. 4. The needs of counties of varying sizes, populations, and resources.

706.25(4)(b)5. 5. The need for security protection to ensure that electronic documents are accurate, authentic, adequately preserved, and resistant to tampering.

706.25(4)(c) (c) The electronic recording council shall review the statutes related to real property and the statutes related to recording real property documents and shall recommend to the legislature any changes in the statutes that the council finds necessary or advisable.

706.25(5) (5) Uniformity of application and construction. In applying and construing this section, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among states that enact it.

706.25(6) (6) Relation to electronic signatures in global and national commerce act.

706.25(6)(a)(a) Except as provided in par. (b), this section modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 USC 7001, et seq.

706.25(6)(b) (b) This section does not modify, limit, or supersede 15 USC 7001 (c) or authorize electronic delivery of any of the notices described in 15 USC 7003 (b).

706.25(7) (7) Short title. This section may be cited as the Uniform Real Property Electronic Recording Act.

706.25 History History: 2005 a. 421; 2009 a. 98.






707. Time-share ownership.

707.02 Definitions.

707.02  Definitions. In this chapter:

707.02(1) (1) "Affiliate of a developer" means any person who controls, is controlled by or is under common control with a developer.

707.02(2) (2) "Association" means the association organized under s. 707.30 (2).

707.02(4) (4) "Campground" means real property that is available for use by campground members under a campground contract and is intended for camping or outdoor recreation, including the use of campsites and campground amenities by campground members, but does not include a manufactured and mobile home community as defined in s. 66.0435 (1) (cg).

707.02(5) (5) "Campground amenity" means a major recreational building or recreational facility at a campground, including a swimming pool, ski hill, marina, pier, tennis court, utility-serviced campsite, clubhouse, trading post or grocery store; but does not include an individual campsite or general campsite location, any minor recreational building or facility, horseshoe pit or other minor game or athletic court, or a nonrecreational building or facility, including a restroom, road, dump station or pumphouse.

707.02(6) (6) "Campground contract" means an agreement entered into within this state evidencing a campground member's ownership of a time-share easement in a campground.

707.02(7) (7) "Campground member" means a person who enters into a campground contract with a campground operator, or a transferee of a person who enters into a campground contract with a campground operator.

707.02(8) (8) "Campground operator" means a developer who is the owner or operator of a campground for which campground contracts are offered or sold.

707.02(9) (9) "Closing" means:

707.02(9)(a) (a) With respect to time-share estates, conveyance of legal or equitable title to the time share by delivery of a deed or contract to purchase to the purchaser.

707.02(9)(b) (b) With respect to time-share easements, delivery by all parties of the documents necessary to vest in the purchaser the rights to access and use of the time-share unit.

707.02(9m) (9m) "Controls" or "controlled by" means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of a person, whether through the ownership of voting securities, by contract, by common management or otherwise, including any of the following, unless the powers are held solely as security for an obligation and are not exercised:

707.02(9m)(a) (a) Owning or controlling more than 20% of the voting interest in a person.

707.02(9m)(b) (b) Controlling the election of a majority of the directors of a person.

707.02(9m)(c) (c) Contributing more than 20% of the capital of a person.

707.02(10) (10) "Conversion building" means a building that at any time before the disposition of any time share was occupied wholly or partially by persons other than purchasers and persons who occupied with the consent of purchasers.

707.02(11) (11) "Developer" means any person who offers to dispose of, or disposes of, an interest in a time share not previously disposed of or succeeds to any special developer right under s. 707.31.

707.02(12) (12) "Dispose" or "disposition" means a voluntary transfer of any legal or equitable interest in a time share, excluding the transfer or release of a security interest.

707.02(13) (13) "Dues payment" means the periodic fee paid by a campground member, other than the sales payment, for the purpose of using a campground, excluding fees charged for specific goods or services provided, such as campsite reservations, daily campsite rentals, equipment rentals or meals.

707.02(14) (14) "Manager" means any person, other than all time-share owners or the association, named or employed under the time-share instrument or project instrument to manage the time-share units.

707.02(15) (15) "Managing entity" means the manager or, if there is no manager, the association.

707.02(17) (17) "Offering" means any advertisement, inducement, solicitation or attempt to encourage any person to acquire a time share, other than as security for an obligation.

707.02(20) (20) "Project" means real property which is subject to a project instrument and contains more than one unit, including real property which contains units that are not time-share units.

707.02(21) (21) "Project instrument" means any document, recordable under s. 706.05, regulating the use, occupancy or disposition of units in an entire project, including any amendments to the document.

707.02(22) (22) "Purchaser" means any person, other than the developer, who by means of a voluntary transfer acquires a legal or equitable interest in a time share, other than as security for an obligation.

707.02(24) (24) "Time share" means a time-share estate, time-share easement, or time-share license.

707.02(25) (25) "Time-share easement" means an interest in property vesting in the purchaser and the purchaser's heirs, successors and assigns and evidencing a right to access to and use of a unit or any of several units during at least 4 separated periods over at least 4 years, including renewal options.

707.02(26) (26) "Time-share estate" means a right to occupy a unit during at least 4 separated periods over at least 4 years, together with a fee simple absolute interest or an interest for years in a time-share property.

707.02(27) (27) "Time-share expenses" means expenditures, fees, charges, liabilities or real property taxes incurred with respect to time shares by or on behalf of all time-share owners in a time-share property and imposed on the time-share units by the entity governing a project of which the time-share property is a part, together with any allocations to reserves, but excluding purchase money payable for time shares.

707.02(28) (28) "Time-share instrument" means a document creating or regulating time shares.

707.02(29) (29) "Time-share liability" means the liability for time-share expenses allocated to each time share under s. 707.21 (1) (e).

707.02(30) (30) "Time-share license" means a right to occupy a unit or any of several units under a license or lease agreement during at least 4 separated periods over at least 4 years, including renewal options, not coupled with an interest in property.

707.02(31) (31) "Time-share owner" means a person who is an owner or co-owner of a time share, other than as security for an obligation.

707.02(32) (32) "Time-share property" means one or more time-share units subject to the same time-share instrument, together with any real estate or rights to real estate appurtenant to those units.

707.02(33) (33) "Time-share unit" means a unit in which time shares exist.

707.02(34) (34) "Unit" means real property designated for separate occupancy and use.

707.02 History History: 1987 a. 399; 1999 a. 150 s. 672; 2007 a. 11, 18.



707.03 Status of time-share estates.

707.03  Status of time-share estates.

707.03(1) (1) A grant of an estate in a unit conferring the right of possession during a potentially infinite number of separated periods creates a fee simple absolute interest, and a grant of an estate in a unit conferring the right of possession during 4 or more separated periods over a finite number of years equal to at least 4, including renewal options, creates an interest for years.

707.03(2) (2) Each time-share estate constitutes for all purposes a separate estate in real property.

707.03 History History: 1987 a. 399.

707.03 Annotation A contract to purchase a time-share creates an interest in real estate, which, under s. 706.02 (1) must be signed by or on behalf of the grantor in order to be valid. Section 707.46 (1) (a) requires a time-share purchase contract to contain the actual date that the contract is executed by each party, which means that a valid time-share purchase contract must include the signature of both parties. Irrespective of any statutory right to cancel a valid contract, a party to an invalid contract may, under the common law, have it rescinded and be restored to the status quo. Ott v. Peppertree Resort Villas, Inc. 2006 WI App 77, 292 Wis. 2d 173, 716 N.W.2d 127, 04-1226.



707.05 Variation by agreement.

707.05  Variation by agreement. Except as otherwise provided in this chapter, the provisions of this chapter may not be varied by agreement, and rights conferred under this chapter may not be waived. A developer may not act under a power of attorney, or use any other device, to evade the limitations or prohibitions of this chapter or the time-share instrument.

707.05 History History: 1987 a. 399.



707.06 Unconscionable contract.

707.06  Unconscionable contract.

707.06(1) (1)  Unconscionability; remedy. If a court as a matter of law finds that any aspect of a contract relating to the use or ownership of a time share, any conduct directed against the purchaser by a party to the contract, or any result of the contract is unconscionable, the court shall, in addition to the remedy authorized in sub. (4), either refuse to enforce the contract against the purchaser, or so limit the application of any unconscionable aspect or conduct as to avoid any unconscionable result.

707.06(2) (2) Factors. Without limiting the scope of sub. (1), the court may consider, among other things, any of the following as pertinent to the issue of unconscionability:

707.06(2)(a) (a) That those engaging in the practice know of the inability of a party to receive benefits properly anticipated from the time share and related goods or services.

707.06(2)(b) (b) That there exists a gross disparity, at the time of contracting, between the price of the time share and related goods or services and their value as measured by the price at which similar time shares or related goods or services were readily obtainable or by other tests of true value, except that a disparity between the contract price and the value of the time share measured by the price at which similar time shares were readily obtainable in similar transactions does not, of itself, render the contract unconscionable.

707.06(2)(c) (c) That the practice may enable one party to take advantage of the inability of the other party reasonably to protect his or her interests by reason of physical or mental infirmities, illiteracy or inability to understand the language of the agreement, ignorance or lack of education or similar factors.

707.06(2)(d) (d) That the terms of the contract require a party to waive legal rights.

707.06(2)(e) (e) That the terms of the contract require a party to unreasonably jeopardize money or property beyond the money or property immediately at issue in the transaction.

707.06(2)(f) (f) That the natural effect of the practice would reasonably cause or aid in causing a party to misunderstand the true nature of the contract or his or her rights and duties under the contract.

707.06(2)(g) (g) That the writing purporting to evidence the obligation of the party under the contract contains terms or provisions or authorizes practices prohibited by law.

707.06(2)(h) (h) Definitions of unconscionability in statutes, rules, regulations, rulings and decisions of legislative, administrative or judicial bodies.

707.06(3) (3) Course of conduct. Any charge or practice expressly permitted by this chapter is not in itself unconscionable, but even though a practice or charge is authorized by this chapter, the totality of a party's conduct may show that such practice or charge is part of an unconscionable course of conduct.

707.06(4) (4) Other remedies. In addition to the protections afforded in sub. (1), a party shall be entitled upon a finding of unconscionability to recover from the person responsible for the unconscionable conduct a remedy in accordance with s. 707.57 (1).

707.06 History History: 1987 a. 399.



707.07 Obligation of good faith.

707.07  Obligation of good faith. Every contract or duty within this chapter imposes an obligation of good faith in its performance or enforcement.

707.07 History History: 1987 a. 399.



707.09 Conflicts with other laws.

707.09  Conflicts with other laws. If a conflict exists between this chapter and ch. 703, the provisions of this chapter prevail.

707.09 History History: 1987 a. 399.



707.10 Zoning and other regulation of time-share projects.

707.10  Zoning and other regulation of time-share projects.

707.10(1)(1)  Limitations; land use regulation. No zoning or other land use ordinance or regulation may prohibit time-share projects or impose any requirements upon a time-share project which it does not impose upon a physically identical development under a different form of ownership. No provision of a state or local building code may be applied differently to an improvement to real property in a time-share project than would be applied to a similar improvement under a different form of ownership.

707.10(2) (2) Limitations; other regulations. No county, city or other jurisdiction, other than the state, may impose a burden or restriction on a time-share project that is not imposed on all other property of similar character not part of a time-share project.

707.10 History History: 1987 a. 399.



707.11 Securities law; applicability.

707.11  Securities law; applicability. A time share created and marketed in accordance with this chapter is not a security under ch. 551 if a developer complies with ss. 707.38 (1m) and 707.49.

707.11 History History: 1987 a. 399.



707.20 Time shares in projects.

707.20  Time shares in projects.

707.20(1) (1) If all of the documents constituting a project instrument are recorded after June 1, 1988, time shares may not be created in any unit in the project unless expressly permitted by the project instrument, including an amendment to the project instrument under sub. (2).

707.20(2) (2) An amendment to a project instrument adopted under s. 707.39 (5) or (6) which is recorded after June 1, 1988, may not permit the creation of time shares unless the owner of each unit in the project, and the record owners of liens on each unit in the project, consent to the amendment.

707.20 History History: 1987 a. 399.



707.21 Time-share instrument.

707.21  Time-share instrument.

707.21(1) (1)  Contents. Except as provided in sub. (2), more than 12 time shares may be created in a single time-share property only by recording under sub. (3) a time-share instrument containing or providing for all of the following:

707.21(1)(a) (a) A sufficient description of the time-share property and the name or other identification of the project, if any, within which the time-share property is located.

707.21(1)(b) (b) A copy of or reference to a recorded project and time-share property plat required under s. 707.215.

707.21(1)(c) (c) The name of the county or counties in which the time-share property is located.

707.21(1)(d) (d) Identification of time periods by letter, name or number.

707.21(1)(e) (e) The time-share liability and any voting rights assigned to each time share.

707.21(1)(em) (em) A method for allocating real property taxes among the time-share owners and a method of giving notice to the time-share owners of an assessment and the amount of the property taxes, as required under s. 70.095.

707.21(1)(f) (f) If additional units may become part of the time-share property, the method of doing so and the formula for allocation and reallocation of the time-share liabilities and any voting rights.

707.21(1)(g) (g) The method of designating the insurance trustee required under s. 707.35 (4).

707.21(1)(h) (h) Allocation of time for maintenance of the time-share units.

707.21(1)(i) (i) Provisions for management by a managing entity or by the time-share owners.

707.21(2) (2) Exception for certain easements or licenses. If a time-share easement or a time-share license applies to units in more than one time-share property, the time-share instrument creating the time-share easement or the time-share license need not contain or provide for the matters specified in sub. (1) (a) to (h).

707.21(3) (3) Recording. Before the sale of any time share in a time-share property for which a time-share instrument is required under sub. (1), the developer shall record the time-share instrument and all amendments of the time-share instrument with the register of deeds of every county in which any portion of the time-share property is located. The time-share instrument shall be indexed in the name of the time-share property and the developer, and the index shall identify time-share estate owners and all transfers of time-share estates. Subsequent instruments affecting the title to a time-share unit which is physically located entirely within a single county shall be recorded only in that county, even if the common elements are not physically located entirely within that county. Subsequent amendments shall be indexed under the name of the developer.

707.21 History History: 1987 a. 399; 2007 a. 18.



707.215 Project and time-share property plat.

707.215  Project and time-share property plat.

707.215(1)(1)  Recording requirement. When a time-share instrument is recorded under s. 707.21 (3), the developer shall file for record a plat, as described in sub. (2), of the time-share property and the project, if any, within which the time-share property is located, except that if a plat of the project was previously recorded the developer need only file the information necessary to update the recorded plat.

707.215(2) (2) Required contents. A plat filed for recording under sub. (1) may consist of one or more sheets and shall contain at least all of the following:

707.215(2)(a) (a) On each sheet of the plat, the name of the project and time-share property and the county in which the project and time-share property are located. If there is more than one sheet, each sheet shall be consecutively numbered and show the relation of that sheet number to the total number of sheets.

707.215(2)(b) (b) A survey of the project and time-share property complying with minimum standards for property surveys adopted by the examining board, as defined in s. 443.01 (3), and showing the location of any time-share unit, unit or other building located or to be located on the property.

707.215(2)(c) (c) Diagrammatic floor plans of each building located or to be located on the property which show the approximate dimensions, floor area and location of each time-share unit and unit in a building. Common elements shall be shown graphically to the extent feasible.

707.215(3) (3) Form of maps and plans. All survey maps and floor plans submitted for recording shall be legibly prepared with a binding margin of 1.5 inches on the left side and a one-inch margin on all other sides on durable white media that is 14 inches in length and 22 inches in width with a permanent nonfading black image. The maps and plans shall be drawn to a convenient scale.

707.215(4) (4) Designation of time-share units and units. Every time-share unit and unit shall be designated on the plat by number or other appropriate designation.

707.215(5) (5) Surveyor's certificate. A plat is sufficient for the purposes of this chapter if attached to or included in the plat is a certificate of a land surveyor licensed to practice in this state, and the certificate provides all of the following:

707.215(5)(a) (a) That the plat is a correct representation of the project and the time-share property.

707.215(5)(b) (b) The identification and location of each time-share unit and each unit and the common elements can be determined from the plat.

707.215(6) (6) Nonapplicability. Chapter 236 does not apply to plats required under this section.

707.215 History History: 1987 a. 399; 2005 a. 41.



707.22 Allocation of time-share liability and voting rights.

707.22  Allocation of time-share liability and voting rights.

707.22(1)(1)  Allocation of expenses. The time-share instrument shall state the amount of, or formula used to determine, any time-share liability.

707.22(2) (2) Allocation of voting rights.

707.22(2)(a)(a) If the time-share instrument provides for voting, it shall allocate votes to each time-share unit and to each time share under par. (b), but shall not allocate votes to any other property or person.

707.22(2)(b) (b) The number of votes allocated to each time share shall be equal for all time shares or proportionate to each time share's value, as estimated by the developer, time-share liability or time-share unit size. The time-share instrument may specify matters as to which the votes shall be equal and other matters as to which votes shall be proportionate.

707.22(3) (3) Altering allocation. Except as otherwise provided under s. 707.21 (1) (f), the votes and time-share liability may not be altered without the unanimous consent of all time-share owners entitled to vote and voting either at a meeting or in an initiative or referendum in which at least 80% of the votes allocated to time shares are cast.

707.22(4) (4) Sum of expenses. Except for minor variations due to rounding, the sum of the time-share liabilities assigned to all time shares shall equal one, if stated as fractions, or 100% if stated as percentages. If a discrepancy occurs between the time-share liability or votes allocated to a time share and the result derived from the application of the formulas, the allocated time-share liability or vote prevails.

707.22 History History: 1987 a. 399.



707.23 Partition.

707.23  Partition. Notwithstanding ch. 842, no action for partition of a time-share unit may be maintained except as permitted by the time-share instrument or under s. 707.24 (3) (b).

707.23 History History: 1987 a. 399.



707.24 Termination of time shares.

707.24  Termination of time shares.

707.24(1) (1)  Termination by agreement. All time shares in a time-share property may be terminated only by agreement of the time-share owners having at least 80% of the time shares, except that the time-share instrument may require approval by a greater majority.

707.24(2) (2) Recording of agreement.

707.24(2)(a)(a) An agreement to terminate all time shares in a time-share property shall be evidenced by a termination agreement which meets the requirements of s. 706.05 (2) for recording, is signed by each of the time-share owners who agree to termination under sub. (1) and provides that the agreement will be void unless the agreement is recorded before a specified date.

707.24(2)(b) (b) A termination agreement shall be recorded in the office of the register of deeds of each county in which a portion of the time-share property is located and shall be effective only upon recordation.

707.24(3) (3) Agreement without sales contract.

707.24(3)(a)(a) Unless the termination agreement sets forth a sales contract described in sub. (4), title to an estate or interest in each time-share unit, equal to the sum of the time shares in the time-share unit, shall vest upon termination in the time-share owners of the time-share unit in proportion to their respective interests under sub. (6m) or (7), and liens on the time shares shall shift accordingly to encumber those interests.

707.24(3)(b) (b) Upon termination, an owner of an estate or interest in a time-share unit under par. (a) may maintain an action for partition under ch. 842.

707.24(4) (4) Agreement with sales contract. If the termination agreement sets forth the material terms of a contract or proposed contract under which an estate or interest in each time-share unit, equal to the sum of the time shares in the time-share unit, is to be sold and designates a trustee to effect the sale, title to that estate or interest shall vest upon termination in the trustee for the benefit of the time-share owners, to be transferred under the contract. Proceeds of the sale shall be distributed to time-share owners and lienholders under sub. (6).

707.24(5) (5) Rights and liabilities after termination. Except as otherwise specified in the termination agreement, if the former time-share owners or their trustee holds title to the estate or interest equal to the sum of the time shares, each former time-share owner and the time-share owner's successors in interest have the same rights with respect to occupancy in the former time-share unit that the former time-share owner would have had if termination had not occurred, together with the same liabilities and other obligations imposed under this chapter or the time-share instrument.

707.24(6) (6) Distribution of proceeds. After termination of all time shares in a time-share property and adequate provision for the payment of the claims of the creditors for time-share expenses, the proceeds shall be distributed to the former time-share owners and their successors in interest in proportion to their interests as determined under sub. (6m) or (7). The distribution shall consist of the proceeds of any sale under this section and the proceeds of any personalty or other funds held for the use and benefit of the former time-share owners. After termination, creditors of the association holding liens perfected against the time-share property before the termination may enforce those liens in the same manner as any other lienholder. All other creditors of the association shall be treated as if they had liens on time-share property which were perfected immediately before termination.

707.24(6m) (6m) Interests specified. The time-share instrument may specify the respective fractional or percentage interest in the estate or interest in each time-share unit equal to the sum of the time shares in the time-share unit that will be owned by each former time-share owner.

707.24(7) (7) Appraisals.

707.24(7)(a)(a) If the specification under sub. (6m) is not made, an appraisal under par. (b) of the fair market value of each time share shall be made not more than 180 days before the termination by one or more impartial qualified appraisers, selected either by the trustee designated in the termination agreement or by the managing entity if no trustee is designated.

707.24(7)(b) (b) The appraisal shall state the corresponding fractional or percentage interests calculated in proportion to those values and shall be made in accordance with all of the following:

707.24(7)(b)1. 1. If the termination agreement sets forth a sales contract described in sub. (4), each time share conferring a right of occupancy during a limited number of time periods shall be appraised as if the time until the date specified for the conveyance of the property had already elapsed.

707.24(7)(b)2. 2. If the termination agreement does not set forth a sales contract described in sub. (4), each time share conferring a right of occupancy during a limited number of time periods shall be appraised as if the date specified under sub. (2) had already elapsed.

707.24(7)(b)3. 3. The interest of each time-share owner is the value of the time share divided by the sum of the values of all time shares in the unit or units to which the time share applies.

707.24(7)(c) (c) A notice stating all values and corresponding interests determined under par. (b) and the return address of the sender shall be sent by certified or registered mail by the managing entity or by the trustee designated in the termination agreement to all time-share owners.

707.24(7)(d) (d) The appraisal governs the magnitude of each interest unless at least 25% of the time-share owners deliver, within 60 days after the notices required under par. (c) are mailed, written disapprovals to the sender of the notice or unless a court determines that the appraisal should be set aside.

707.24(8) (8) Foreclosure. Foreclosure or enforcement of a lien or encumbrance against all of the time shares in a time-share property does not, of itself, terminate those time shares.

707.24 History History: 1987 a. 399.



707.25 Use for sales purposes.

707.25  Use for sales purposes.

707.25(1) (1) Except as provided in sub. (2), a developer may maintain sales offices, management offices and models in the time-share property only if the time-share instrument so provides and specifies the rights of a developer with regard to the number, size, location and relocation of the offices. The developer may maintain signs on the time-share property advertising the time-share property.

707.25(2) (2) A developer's authority under sub. (1) is subject to restrictions in ordinances and the project instrument.

707.25 History History: 1987 a. 399.



707.26 Rights of secured lenders.

707.26  Rights of secured lenders. The time-share instrument may require that all or a specified number or percentage of holders of mortgages or equivalent security interests encumbering units or time shares approve specified actions of the unit owners, time-share owners, the developer or the managing entity as a condition to the effectiveness of those actions, but no requirement for approval may do any of the following:

707.26(1) (1) Control over administration. Deny or delegate control over the general administrative affairs of an association by the unit owners or time-share owners, or their elected representatives.

707.26(2) (2) Involvement in litigation. Prevent an association from commencing, intervening in or settling any litigation or proceeding or receiving and distributing insurance proceeds under s. 707.35.

707.26 History History: 1987 a. 399.



707.28 Foreclosure of time-share estates and licenses.

707.28  Foreclosure of time-share estates and licenses.

707.28(1)(1)  Definition. In this section, "foreclosing entity" means a person that holds a mortgage or a lien for assessments under s. 707.37 on a time-share estate and that seeks to foreclose the mortgage or lien.

707.28(2) (2) Available procedures.

707.28(2)(a)(a) Time-share estates. A mortgage or a lien for assessments under s. 707.37 on a time-share estate may be foreclosed in the same manner and subject to the same requirements as a foreclosure of mortgages on real property in this state or in the manner provided under this section.

707.28(2)(b) (b) Time-share licenses. A security interest in, or a lien for assessments under s. 707.37 on, a time-share license may be foreclosed under chs. 401 to 411.

707.28(3) (3) Nonjudicial time-share estate foreclosure procedure.

707.28(3)(a)(a) Notice of default; nonjudicial foreclosure.

707.28(3)(a)1.1. To foreclose a mortgage or a lien for assessments under s. 707.37 on a time-share estate under this section, a foreclosing entity shall first provide written notice to the time-share owner in default at the time-share owner's last-known address by certified mail, with return receipt requested, and by 1st class mail, subject to s. 707.38 (5).

707.28(3)(a)2. 2. The notice shall inform the time-share owner of his or her default and the amount that he or she owes to the foreclosing entity; that he or she has the right to a judicial foreclosure conducted in the manner provided in ch. 846; that, within 30 days from the date on which the notice was mailed under subd. 1., or 30 days from the last date the notice was mailed if the mailings were not on the same date, he or she may cure the default or object in writing to nonjudicial foreclosure; and that, if he or she does not timely cure the default or object to the nonjudicial foreclosure in writing, the foreclosing entity may proceed with a nonjudicial foreclosure.

707.28(3)(a)3. 3. The notice shall include, for use by the time-share owner, a separate form objecting to nonjudicial foreclosure that includes the address of the foreclosing entity.

707.28(3)(a)4. 4. If, within the 30-day period under subd. 2., the time-share owner returns the objection form under subd. 3. or otherwise objects in writing to the use of nonjudicial foreclosure, the foreclosing entity must use the procedure under ch. 846 to foreclose the mortgage or lien. However, if the time-share owner does not, within the 30-day period under subd. 2., object in writing to nonjudicial foreclosure, he or she waives his or her right to foreclosure conducted in the manner provided under ch. 846, and, if he or she does not within that 30-day period cure the default, the foreclosing entity may proceed with a foreclosure sale of the time-share estate by public auction as provided in this section.

707.28(3)(b) (b) Notice of sale; general requirements. The foreclosing entity shall provide notice of the foreclosure sale under this section as follows:

707.28(3)(b)1. 1.

707.28(3)(b)1.a.a. Except as provided in subd. 1. b., notice of the sale as provided in par. (c) or (d), whichever is applicable, must be published once in each of 3 successive weeks in a newspaper having general circulation in the county in which the time-share estate is located. The first publication must be no later than 30 days before the date of the sale, excluding the date of that first publication and the date of the sale.

707.28(3)(b)1.b. b. In lieu of publishing the notice of sale in a newspaper as provided in subd. 1. a., notice may be given by posting a copy of the notice of sale as provided in par. (c) or (d), whichever is applicable, for 3 successive weeks on the Internet and publishing, once a week for 3 successive weeks in a newspaper having general circulation in the county in which the time-share estate is located, a notice, in at least 10-point boldface type, that states at a minimum that the notice of sale for the foreclosure of the time-share estate is posted on the Internet, the Internet site where the notice is posted, and the name and street address of the property in which the time-share estate exists. The posting on the Internet shall begin on the same date as the first newspaper publication, which date must be no later than 30 days before the date of the sale, excluding the date of that first publication and the date of the sale.

707.28(3)(b)2. 2. At least 30 days before the date of the sale, excluding the date of the sale, written notice of the date, time, and place of the sale, which may be a copy of the notice under par. (c) or (d), whichever is applicable, must be mailed to all of the following:

707.28(3)(b)2.a. a. Subject to s. 707.38 (5), the time-share owner at the time-share owner's last-known address by certified mail, with return receipt requested, and by 1st class mail.

707.28(3)(b)2.b. b. All persons having a lien of record on the time-share estate by certified mail, with return receipt requested.

707.28(3)(b)3. 3. The notice provided to the time-share owner under subd. 2. a. must include the following language: "You are hereby notified that you have a right to petition the Circuit Court for _______ County (the county in which the time-share estate is located), with service on _________ (the foreclosing entity) and upon such bond as the Court may require, to enjoin the scheduled foreclosure sale."

707.28(3)(b)4. 4. If more than one time-share estate in the same time-share property will be sold at the foreclosure sale, all such time-share estates may be combined into one notice of sale, with one property description, as described in par. (c) or (d), whichever is applicable.

707.28(3)(b)5. 5. The notice of sale as provided in par. (c) or (d), whichever is applicable; published, or posted and published, and mailed in accordance with the requirements under this subsection; together with such other or further notice, if any; constitutes sufficient notice of the sale.

707.28(3)(c) (c) Form of notice to foreclose lien for assessments. The notice of foreclosure sale for foreclosing a lien for assessments under s. 707.37 on a time-share estate under this section shall be in substantially the following form:

NOTICE OF SALE OF TIME-SHARE ESTATE OR ESTATES UNDER CHAPTER 707 OF THE WISCONSIN STATUTES

By virtue of the (project instrument or time-share instrument, whichever is applicable) of the .... (name and address of the time-share property), and Chapter 707 of the Wisconsin Statutes establishing a lien for failure to pay assessments on the time-share estate (or estates, if more than one) held by the time-share owner (or owners, if more than one) listed below, the time-share estate (or estates, if more than one) will be sold at public auction, commencing at ...., on ...., 20.., at ...., Wisconsin.

(For each time-share estate, list the name and address of the time-share owner, a general description of the time-share estate, and the recording information for the deed or other instrument vesting the time-share estate in the time-share owner.)

TERMS OF SALE: (State the deposit amount to be paid by the buyer at the time and place of the sale and the times for payment of the balance or the whole, as the case may be. The time-share estates, if more than one, must be sold in individual lots unless there are no individual bidders, in which case they may be sold as a group.)

Other terms to be announced at the sale.

Signed ....

Holder of the lien or authorized agent.

707.28(3)(d) (d) Form of notice to foreclose mortgage lien. The notice of foreclosure sale for foreclosing a mortgage lien on a time-share estate under this section shall be in substantially the following form:

NOTICE OF SALE OF TIME-SHARE ESTATE OR ESTATES UNDER CHAPTER 707 OF THE WISCONSIN STATUTES

By virtue of Chapter 707 of the Wisconsin Statutes and the rights contained in a certain mortgage (or mortgages, if more than one) on the time-share estate (or estates, if more than one) given by the time-share owner (or owners, if more than one) set forth below for breach of the conditions of the mortgage (or mortgages, if more than one) and for the purpose of foreclosing, the time-share estate (or estates, if more than one) will be sold at public auction, commencing at ...., on ...., 20.., at ...., Wisconsin.

(For each time-share estate, list the name and address of the time-share owner, a general description of the time-share estate, the recording information for the deed or other instrument vesting the time-share estate in the time-share owner, and the recording information for the mortgage.)

TERMS OF SALE: (State the deposit amount to be paid by the buyer at the time and place of the sale and the times for payment of the balance or the whole, as the case may be. The time-share estates, if more than one, must be sold in individual lots unless there are no individual bidders, in which case they may be sold as a group.)

Other terms to be announced at the sale.

Signed ....

Holder of the mortgage or authorized agent.

707.28(3)(e) (e) Sale procedure.

707.28(3)(e)1.1. The foreclosure sale must take place on the time-share property in which the time-share estate exists or at another location in the same county in which that time-share property is located. The sale must be by public auction, conducted by an auctioneer registered under ch. 480 or by an attorney who is a member of the State Bar of Wisconsin. At his or her discretion, the auctioneer or attorney may dispense with the reading of the names of the time-share owners if there is more than one time-share owner, of the descriptions of the time-share estates if there is more than one time-share estate, and of the recording information if there is more than one instrument.

707.28(3)(e)2. 2. Upon the sale of the time-share estate, the time-share owner's right to redeem the time-share estate is extinguished. Unless the successful buyer is the time-share owner, the successful buyer at the foreclosure sale takes title to the time-share estate free and clear of any outstanding assessments owed by the previous time-share owner to the managing entity or other person specified in the project instrument or time-share instrument, but subject to municipal or other taxes and to any liens and encumbrances that were recorded prior to the recording of the mortgage or the assessment lien. A buyer at a foreclosure sale under this section is not required to complete the purchase if the time-share estate is subject to outstanding liens and encumbrances, other than those included in the notice of sale, that are not stated at the sale. The buyer shall have a period of 5 days from the foreclosure sale date to determine if the time-share estate is subject to any such liens or encumbrances.

707.28(3)(e)3. 3. No later than 10 days after the foreclosure sale date, the foreclosing entity shall deliver to the successful bidder a foreclosure deed or other appropriate instrument transferring title to the time-share estate and an affidavit in recordable form attesting that all requirements described in this section have been met. Within 30 days after the delivery of the foreclosure deed or other instrument of transfer and affidavit, the buyer shall record the foreclosure deed or other instrument of transfer and affidavit with the register of deeds of the county in which the time-share estate is located.

707.28(3)(e)4. 4. Subject to s. 707.38 (5), within 30 days after delivering the foreclosure deed or other instrument of transfer and affidavit to the buyer, the foreclosing entity shall mail by 1st class mail to the last-known address of the former time-share owner and to each party that held a lien or security interest junior to that of the foreclosing entity a notice detailing the results of the foreclosure sale.

707.28(3)(f) (f) Application of sale proceeds.

707.28(3)(f)1.1. No later than 30 days after the foreclosure sale, the foreclosing entity shall apply the proceeds of the sale first to the expenses of the sale and then to the amount owed to the foreclosing entity, as set forth in the notice to the former time-share owner under par. (a).

707.28(3)(f)2. 2. Any surplus after the payments under subd. 1. are made shall be applied as follows:

707.28(3)(f)2.a. a. If there are any parties that held a lien or security interest junior to that of the foreclosing entity, the foreclosing entity may make an equitable and proper distribution of the surplus to those parties, or may bring an action of interpleader, turn the surplus over to the court, name the parties with the junior liens or security interests, and ask the court to determine the proper distribution of the surplus. The foreclosing entity shall recover reasonable attorney fees in any interpleader action under this subd. 2. a.

707.28(3)(f)2.b. b. If no party held a lien or security interest junior to that of the foreclosing entity, or if all parties holding junior liens or security interests have been paid, any surplus shall be paid to the former time-share owner. If the foreclosing entity is unable to locate the former time-share owner within one year after the foreclosure sale, the foreclosing entity shall deliver the surplus to the secretary of revenue as provided under ch. 177.

707.28(4) (4) Waiver of deficiency. Any foreclosing entity that forecloses a mortgage or lien under this section waives the right to bring an action for any deficiency that may remain due to the foreclosing entity after the sale of the time-share estate.

707.28 History History: 2011 a. 102; 2013 a. 20.



707.30 Managing entity; association of unit owners.

707.30  Managing entity; association of unit owners.

707.30(1)(1)  Legal entity. Except as otherwise provided in this section, the affairs of every time-share property shall be managed by an association which, whether incorporated or unincorporated, is a legal entity for all purposes.

707.30(2) (2) Organization of association.

707.30(2)(a)(a) More than 12 time shares.

707.30(2)(a)1.1. If the number of time shares in a time-share property exceeds 12, the developer shall establish an association to govern the time-share property not later than the date of the first conveyance of a time share in the time-share property to a purchaser. The association shall be organized as a profit or nonprofit corporation or as an unincorporated association. After it is organized, the membership of the association shall at all times consist exclusively of all of the time-share owners.

707.30(2)(a)2. 2. If a developer does not establish an association under subd. 1., any interested party, including a time-share owner or a holder of a lien in the time-share property, may petition the circuit court in the county in which the time-share property is located to establish an association and prescribe the powers of the managing entity in accordance with sub. (5).

707.30(2)(b) (b) Twelve or fewer time shares. If the number of time shares in the time-share property is 12 or fewer, 3 or more time-share owners may form an association to manage the time-share property.

707.30(3) (3) Developer control period. Until an association is established under sub. (2) or unless time-share owners exercise the authority granted under sub. (6), the developer has the power and responsibility to act in all instances in which this chapter, any other provision of law, the time-share instrument or project instrument requires action by the association or its officers.

707.30(4) (4) Board of directors.

707.30(4)(a)(a) All powers of the association under sub. (5) shall be exercised by and under the authority of, and the business and affairs of the association shall be conducted by, a board of directors elected in accordance with pars. (b) to (d).

707.30(4)(b) (b) The developer or persons designated by the developer may appoint or remove the members of the association's board of directors, except as provided in par. (c).

707.30(4)(c) (c)

707.30(4)(c)1.1. Time-share owners other than the developer may elect no less than one-third of the members of the board of directors of the association when time-share owners other than the developer own 15% or more of the time shares in a time-share property.

707.30(4)(c)2. 2. Time-share owners other than the developer may elect no less than a majority of the members of the board of directors of an association when the first of any of the following occurs:

707.30(4)(c)2.a. a. Three years after 50% of the time shares in a time-share property have been conveyed to purchasers.

707.30(4)(c)2.b. b. Three months after 90% of the time shares in a time-share property have been conveyed to purchasers.

707.30(4)(c)2.c. c. All of the time shares that will ultimately be operated by the association have been completed, some of them have been conveyed to purchasers, and none of the others is being offered for sale by the developer in the ordinary course of business.

707.30(4)(c)2.d. d. Some of the time shares have been conveyed to purchasers and none of the others is being constructed or offered for sale by the developer in the ordinary course of business.

707.30(4)(c)3. 3. The developer or persons designated by the developer may not remove any member of the board of directors who was elected by the time-share owners.

707.30(4)(d) (d) Within 60 days after the time-share owners are entitled under par. (c) to elect a member or members of the board of directors of an association, the association shall call, upon not less than 30 days' nor more than 40 days' notice, a meeting of the time-share owners to elect the members of the board of directors. Any time-share owner may call and give notice of a meeting under this paragraph if the association fails to do so.

707.30(5) (5) Powers of managing entity.

707.30(5)(a)(a) Subject to par. (c) and the time-share instrument, the association may do any of the following:

707.30(5)(a)1. 1. Adopt, amend and repeal bylaws, rules and regulations.

707.30(5)(a)2. 2. Adopt and amend budgets for revenues, expenditures and reserves, and levy and collect assessments for time-share expenses from time-share owners.

707.30(5)(a)3. 3. Employ and dismiss employees, agents and independent contractors.

707.30(5)(a)4. 4. Commence, defend or intervene in court actions or administrative proceedings in its name on behalf of itself or 2 or more time-share owners on matters affecting the time-share property or time shares.

707.30(5)(a)5. 5. Make contracts and incur liabilities.

707.30(5)(a)6. 6. Regulate the use, maintenance, repair, replacement and modification of the time-share property.

707.30(5)(a)7. 7. Cause additional improvements to be made to the time-share property.

707.30(5)(a)8. 8. Impose charges for late payment of assessments and, after notice and an opportunity to be heard, levy reasonable fines for violations of the time-share instrument, bylaws and rules or regulations of the association.

707.30(5)(a)9. 9. Impose reasonable charges for the preparation of resale certificates required by s. 707.48 (2) or statements of unpaid assessments.

707.30(5)(a)10. 10. Exercise any other powers conferred by the time-share instrument or bylaws.

707.30(5)(a)11. 11. Impose and receive any payments, fees or charges for the use, rental or operation of the time-share property and for services provided to time-share owners.

707.30(5)(a)12. 12. Acquire, hold, encumber and convey in its name any right, title or interest in or to real or personal property.

707.30(5)(a)13. 13. Assign its right to future income, including the right to receive assessments for time-share expenses, but only to the extent that the time-share instrument expressly so provides.

707.30(5)(a)14. 14. Provide for the indemnification of its directors and officers and maintain directors' and officers' liability insurance.

707.30(5)(a)15. 15. Exercise all other powers that may be exercised in this state by legal entities of the same type as the association.

707.30(5)(a)16. 16. Exercise any other powers necessary and proper for the governance and operation of the association.

707.30(5)(b) (b) Except as otherwise provided in the time-share instrument, the manager, to the extent permitted by the management contract, may exercise the powers specified in par. (a) 1. to 11.

707.30(5)(c) (c)

707.30(5)(c)1.1. The time-share instrument may not impose limitations on the power of the association to deal with the developer which are more restrictive than the limitations imposed on the power of the association to deal with other persons.

707.30(5)(c)2. 2. If the time-share property is a part of a project, this section may not confer any powers on the managing entity, the developer or the time-share owners with respect to any portion of the project other than the units comprising the time-share property.

707.30(6) (6) Powers and responsibility if no managing entity. If the number of time shares in the time-share property is 12 or fewer and no managing entity is established, the time-share owners shall have all of the following:

707.30(6)(a) (a) The powers in sub. (5) (a) 1. to 11., subject to any restrictions and limitations specified by the time-share instrument. If the time-share instrument is silent with respect to the manner of exercise of any of these powers, the time-share owners may exercise the power only by unanimous action.

707.30(6)(b) (b) The responsibilities and liabilities of an association under ss. 707.33 and 707.34.

707.30(7) (7) Campgrounds excluded. This section does not apply to time-share property in which a campground member owns a time-share easement in a campground.

707.30 History History: 1987 a. 399.



707.31 Transfer of special developer rights.

707.31  Transfer of special developer rights.

707.31(1) (1)  Definition. In this section, "special developer right" means a developer's right to do any of the following:

707.31(1)(a) (a) Add more units to a time-share property under s. 707.21 (1) (f).

707.31(1)(b) (b) Maintain sales offices, management offices, models and signs under s. 707.25.

707.31(1)(c) (c) Appoint, control or serve as the managing entity.

707.31(2) (2) Requirements for transfer. No special developer right may be transferred except by an instrument executed by both the transferor and transferee which evidences the transfer and is recorded in every county in which any portion of the time-share property is located.

707.31(3) (3) Liability of transferor. Upon transfer of a special developer right, the liability of a transferor shall be as follows:

707.31(3)(a) (a) The transferor may not be relieved of any obligation or liability arising before the transfer, and the transferor shall remain liable for warranty obligations imposed upon him or her under s. 707.53. Lack of privity may not deprive a time-share owner of standing to maintain an action to enforce an obligation of the transferor.

707.31(3)(b) (b) If a successor to a special developer right is an affiliate of the developer, the transferor shall be jointly and severally liable with the successor for any obligations or liabilities of the successor relating to the time-share property.

707.31(3)(c) (c) If the transferor retains any special developer right but transfers other special developer rights to a successor who is not an affiliate of the developer, the transferor shall be liable for any obligations or liabilities imposed on a developer either by this chapter or by the time-share instrument relating to the retained special developer rights and arising after the transfer.

707.31(3)(d) (d) A transferor is not liable for any act or omission or any breach of a contractual or warranty obligation arising from the exercise of a special developer right by a successor developer who is not an affiliate of the transferor.

707.31(4) (4) Rights where foreclosure or tax sale.

707.31(4)(a)(a)

707.31(4)(a)1.1. Unless otherwise provided in a mortgage instrument or deed of trust, in case of foreclosure of a mortgage, tax sale, judicial sale, sale by a trustee under a deed of trust, or sale under bankruptcy or receivership proceedings, of any time shares owned by a developer in the time-share property, a person acquiring title to all of the time shares being foreclosed or sold shall succeed, depending upon his or her request, to one of the following:

707.31(4)(a)1.a. a. All special developer rights.

707.31(4)(a)1.b. b. Any rights reserved in the time-share instrument under s. 707.25 allowing the developer to maintain sales offices, management offices, models and signs.

707.31(4)(a)2. 2. The judgment or instrument conveying title shall provide for transfer of only those special developer rights requested under subd. 1.

707.31(4)(b) (b) Upon foreclosure, tax sale, judicial sale, sale by a trustee under a deed of trust, or sale under bankruptcy or receivership proceedings of all time shares in a time-share property owned by a developer, all of the following shall occur:

707.31(4)(b)1. 1. The right to appoint, control or serve as the managing entity shall terminate unless the judgment or instrument conveying title provides for transfer of all special developer rights to a successor developer.

707.31(4)(b)2. 2. The developer shall cease to have any other special developer rights.

707.31(5) (5) Rights, liabilities and duties of successor.

707.31(5)(a)(a) A successor to any special developer right who is an affiliate of a developer is subject to all obligations and liabilities imposed on the transferor by this chapter or the time-share instrument.

707.31(5)(b) (b)

707.31(5)(b)1.1. A successor to any special developer right, other than a successor described in par. (c) or (d), who is not an affiliate of a developer, is subject to any of the following obligations and liabilities imposed by this chapter or the time-share instrument:

707.31(5)(b)1.a. a. On a developer, which relate to a developer's exercise or nonexercise of special developer rights.

707.31(5)(b)1.b. b. On the successor's transferor, except as provided in subd. 2.

707.31(5)(b)2. 2. A successor described in subd. 1. is not subject to any of the following obligations and liabilities of the successor's transferor:

707.31(5)(b)2.a. a. Liability for misrepresentations by a previous developer.

707.31(5)(b)2.b. b. Warranty obligations on improvements made by any previous developer or made before the property became a time-share property.

707.31(5)(b)2.c. c. Breach of any fiduciary obligation by any previous developer or any developer's appointees.

707.31(5)(b)2.d. d. Any liability or obligation imposed on the transferor as a result of the transferor's acts or omissions after the transfer.

707.31(5)(c) (c) A successor to only the right to maintain sales offices, management offices, models and signs under s. 707.25, if the successor is not an affiliate of a developer, may not exercise any other special developer right and is not subject to any liability or obligation as a developer, except the obligation to provide a time-share disclosure statement and any liability arising as a result of providing the time-share disclosure statement.

707.31(5)(d) (d) If a successor to all special developer rights held by a transferor is not an affiliate of the developer and has succeeded to those rights by deed in lieu of foreclosure, judgment or an instrument conveying title to the time shares under sub. (4), the successor may declare in a recorded instrument the intention to hold those rights solely for transfer to another person. Thereafter, until transferring all special developer rights, that successor may not exercise any of those rights other than any right held by the transferor to appoint, control or serve as the managing entity, and any attempted exercise of those rights is void. During any period in which a successor may not exercise special developer rights under this paragraph, the successor is not subject to any liability or obligation as a developer other than liability for his or her acts and omissions in appointing, controlling or serving as the managing entity.

707.31(6) (6) Preservation of purchaser's claims and defenses.

707.31(6)(a)(a) Any claim or defense based on any written documentation which a purchaser may raise against the person who sold the time share to the purchaser is preserved against any assignee or successor to any of the following:

707.31(6)(a)1. 1. The contract of sale.

707.31(6)(a)2. 2. Any credit contract in connection with the sale of the time share which is executed by the purchaser and which may be retained by or assigned to the developer, an affiliate of the developer or a creditor having a contractual relationship with the developer.

707.31(6)(b) (b) Any recovery by a purchaser under par. (a) may not exceed the amounts paid by the purchaser under the contract.

707.31(6)(c) (c) Sellers and creditors shall include the following language in promissory notes executed in connection with the sale of time shares:

NOTICE

ANY HOLDER OF THIS CREDIT CONTRACT IS SUBJECT TO ALL CLAIMS AND DEFENSES WHICH THE DEBTOR COULD ASSERT AGAINST THE SELLER OF SERVICES OR PROPERTY OBTAINED PURSUANT TO THE CREDIT CONTRACT OR WITH THE PROCEEDS OF THE CREDIT CONTRACT. RECOVERY UNDER THE CREDIT CONTRACT BY THE DEBTOR MAY NOT EXCEED AMOUNTS PAID BY THE DEBTOR UNDER THE CREDIT CONTRACT.

707.31(7) (7) Extent of obligations. Nothing in this section subjects any successor to a special developer right to any claims against or other obligations of a transferor developer, other than claims and obligations arising under this chapter or any written documentation.

707.31 History History: 1987 a. 399.



707.32 Termination of contracts and leases of developer.

707.32  Termination of contracts and leases of developer.

707.32(1)(1)  Definition. In this section, "time-share property" does not include a campground.

707.32(1m) (1m) Authority of the association. The following contracts or leases relating to the time-share property which are entered into before the developer ceases under s. 707.30 (4) (c) to appoint a majority of the board of directors may be terminated without penalty by the association at any time after the developer ceases to appoint a majority of the board of directors, upon not less than 90 days' notice to the other party to the contract or lease:

707.32(1m)(a) (a) Any management contract, employment contract, or lease of recreational or parking areas or facilities.

707.32(1m)(b) (b) Any contract or lease between the managing entity and a developer or an affiliate of a developer.

707.32(1m)(c) (c) Any contract or lease that is not bona fide or was unconscionable to the time-share owners when entered into under the circumstances then prevailing.

707.32(2) (2) Applicability to leases. This section does not apply to a lease if termination of the lease would terminate the time-share property or reduce its size, unless the real estate subject to the lease was included in the time-share property for the purpose of avoiding the right to terminate a lease under this section.

707.32(3) (3) Action by time-share owner. If no association is established under s. 707.30 (2), any time-share owner, individually or on behalf of the class of time-share owners, may maintain an action under sub. (1m) to terminate a contract or lease of the developer relating to the time-share property.

707.32 History History: 1987 a. 399.



707.33 Upkeep of units.

707.33  Upkeep of units.

707.33(1)(1)  Responsibility of managing entity and required access.

707.33(1)(a)(a) Unless otherwise provided in the time-share instrument, the managing entity shall be responsible for maintenance, repair and replacement of the time-share units and any personal property available for use by time-share owners in conjunction with the time-share units, other than personal property separately owned by a time-share owner.

707.33(1)(b) (b) Each time-share owner shall afford access through the time-share unit reasonably necessary for the purposes described in par. (a), but the managing entity shall promptly repair any damage to the time-share unit or personal property in the time-share unit which results from the access required under this paragraph.

707.33(2) (2) Alteration of unit. Subject to the time-share instrument, a time-share owner may not change the appearance of a time-share unit without the consent of the managing entity.

707.33 History History: 1987 a. 399.



707.34 Tort and contract liability.

707.34  Tort and contract liability.

707.34(1) (1)  Actions against developer and the association.

707.34(1)(a)(a) An action in tort alleging a wrong done by a developer or a manager selected by the developer, or an agent or employee of either, in connection with any portion of the time-share property or other property which the developer or the manager has the responsibility to maintain may not be maintained against the association or any time-share owner other than a developer.

707.34(1)(b) (b) An action in tort alleging a wrong done by an association or by an agent or employee of the association or an action arising from a contract made by or on behalf of the association may be maintained only against the association.

707.34(1)(bm) (bm) If a tort or breach of contract action against an association under par. (b) is based upon conduct which occurred during any period of developer control, the developer is subject to liability for all unreimbursed losses suffered by the association or time-share owners, including costs and reasonable attorney fees notwithstanding s. 814.04 (1). Any statute of limitations affecting the right of action of the association or time-share owners under this paragraph is tolled until the period of developer control terminates.

707.34(1)(c) (c) No time-share owner may be precluded from bringing an action under this subsection because the person is a time-share owner or a member, officer or director of the association.

707.34(2) (2) Actions against time-share owner.

707.34(2)(a)(a) Except as provided in sub. (3), a time-share owner is personally liable for his or her acts and omissions.

707.34(2)(b) (b) Each time-share owner shall be liable to the association for any damage, except ordinary wear and tear, done to the time-share property by the time-share owner or a person using the time-share property under the rights of the time-share owner.

707.34(2)(c) (c) An action may not be maintained against a time-share owner merely because he or she owns a time share.

707.34(3) (3) Liability of volunteer directors and officers. A director or officer of an association who is not paid for services to the association is not personally liable for damages resulting solely because of his or her membership on the board or participation in association activities.

707.34(4) (4) Judgment lien. A judgment for money against an association shall be a lien against all of the time shares if properly entered in the judgment and lien docket under ch. 806, but, notwithstanding s. 806.15 (1), the judgment shall not constitute a lien against any other property of a time-share owner.

707.34 History History: 1987 a. 399; 1995 a. 224.



707.35 Insurance; repair or replacement of damaged property.

707.35  Insurance; repair or replacement of damaged property.

707.35(1)(1)  Required insurance. Beginning not later than when a developer offers a time share for sale in a time-share property in which the number of time shares exceeds 12, the managing entity shall maintain all of the following insurance, to the extent reasonably available and applicable and not otherwise unanimously agreed by the time-share owners or provided by the developer or by a person managing a project of which the time-share property is a part:

707.35(1)(a) (a) Property insurance on the time-share property and any personal property available for use by time-share owners in conjunction with the time-share property, other than personal property separately owned by a time-share owner, insuring against all risks of direct physical loss commonly insured against, for not less than full replacement value of the property insured, exclusive of items normally excluded from property insurance policies.

707.35(1)(b) (b) Liability insurance, including medical payments insurance, in an amount determined by the managing entity but not less than any amount specified in the time-share instrument, covering all occurrences commonly insured against for death, bodily injury and property damage arising out of or in connection with the use, ownership or maintenance of the time-share property and time-share units.

707.35(2) (2) Notice requirement. If the insurance under sub. (1) is not reasonably available, the managing entity shall promptly mail or hand deliver notice of that fact to all time-share owners.

707.35(2m) (2m) Inspection of policies. The managing entity shall make copies of all insurance policies carried under sub. (1) available for inspection by the time-share owners during normal business hours.

707.35(3) (3) Contents of policy. Each insurance policy carried under sub. (1) shall provide all of the following:

707.35(3)(a) (a) That each time-share owner is an insured person under the policy whether designated as an insured by being named individually or as part of a named group or otherwise, as the time-share owner's interest may appear.

707.35(3)(b) (b) That the insurer waives its right to subrogation under the policy against any time-share owner or members of the time-share owner's household.

707.35(3)(c) (c) That an act or omission by any time-share owner shall not void the policy or be a condition to recovery by any other person under the policy unless the time-share owner is acting within the scope of his or her authority on behalf of the association.

707.35(3)(d) (d) That the policy is primary insurance not contributing with any other insurance in the name of a time-share owner covering the same risk covered by the policy, and the other insurance in the name of a time-share owner applies only to loss in excess of the primary coverage.

707.35(4) (4) Insurance trustee.

707.35(4)(a)(a) Except as provided in par. (d), any loss covered by the property insurance required under sub. (1) (a) shall be adjusted with, and the insurance proceeds from that loss payable to, the insurance trustee designated in the time-share instrument. If a trustee has not been designated or if the designated trustee fails to serve, the managing entity shall be the insurance trustee.

707.35(4)(b) (b) Except as provided in par. (c), the insurance trustee shall hold any insurance proceeds in trust for time-share owners and lienholders as their interests may appear and be determined in accordance with s. 707.24.

707.35(4)(c) (c) Subject to sub. (7), the insurance trustee shall disburse insurance proceeds for the repair or restoration of the time-share property, and time-share owners and lienholders may not receive payment of any portion of the proceeds unless there is a surplus of proceeds after the property has been completely repaired or restored, or there is a termination under s. 707.24.

707.35(4)(d) (d) This subsection does not apply if the property insurance required under sub. (1) (a) is provided by a person managing a project of which the time-share property is a part.

707.35(5) (5) Other insurance protection.

707.35(5)(a)(a) The time-share instrument may require the managing entity to carry any other insurance and the managing entity may carry any other insurance deemed appropriate.

707.35(5)(b) (b) An insurance policy issued under sub. (1) may not prevent a time-share owner from obtaining insurance for the time-share owner's benefit.

707.35(6) (6) Certificates; cancellation.

707.35(6)(a)(a) An insurer that has issued an insurance policy under this section shall issue certificates or memoranda of insurance to any association and, upon written request, to any time-share owner, mortgagee or beneficiary under a deed of trust.

707.35(6)(b) (b) An insurer that has issued an insurance policy under this section may terminate the policy only as provided in s. 631.36, except that notice of cancellation or nonrenewal shall be mailed to the last-known address of the managing entity and each person to whom a certificate or memorandum of insurance has been issued.

707.35(7) (7) Damaged property; repair or replacement.

707.35(7)(a)(a) Any portion of the time-share property damaged or destroyed shall be repaired or replaced promptly by the managing entity unless any of the following occur:

707.35(7)(a)1. 1. Another person repairs or replaces it.

707.35(7)(a)2. 2. There is a termination under s. 707.24.

707.35(7)(a)3. 3. Repair or replacement would be illegal under any state or local health or safety statute or ordinance, including a zoning ordinance.

707.35(7)(a)4. 4. Fifty percent of the time-share owners of undamaged or undestroyed time-share units and 80% of the time-share owners of damaged or destroyed time-share units vote not to rebuild.

707.35(7)(a)5. 5. A decision not to rebuild the damaged property is made by another person empowered to make that decision.

707.35(7)(b) (b) Unless the time-share instrument provides otherwise, all of the following apply if the entire time-share property need not be repaired or replaced:

707.35(7)(b)1. 1. The insurance proceeds attributable to the damaged area shall be used to restore the damaged area to a condition compatible with the remainder of the property.

707.35(7)(b)2. 2. The insurance proceeds attributable to time-share units that are not rebuilt shall be distributed as if those units constituted a time-share property in which all time shares had been terminated under s. 707.24.

707.35(7)(c) (c) The cost of repair or replacement of the time-share property in excess of insurance proceeds and reserves shall be a time-share expense.

707.35(8) (8) Waiver. Notwithstanding s. 707.05, this section may be varied or waived in the case of a time-share property in which none of the time-share units may be used as dwellings or for recreational purposes.

707.35 History History: 1987 a. 399.



707.36 Disposition of surplus funds.

707.36  Disposition of surplus funds. Unless otherwise provided in the time-share instrument, any surplus funds derived from the time-share owners or from property belonging to the time-share owners or their association and held by a managing entity, which are remaining after payment of or provision for time-share expenses and any prepayment of reserves, shall be paid to the time-share owners in proportion to their time-share liabilities, credited to the owners to reduce their future time-share liabilities or used for any other purpose as the association decides.

707.36 History History: 1987 a. 399.



707.37 Assessments for time-share expenses; lien.

707.37  Assessments for time-share expenses; lien.

707.37(1)(1)  Liability for assessments.

707.37(1)(a)(a) Until assessments for time-share expenses are made against the time-share owners, the developer shall pay all time-share expenses.

707.37(1)(b) (b) When assessments for time-share expenses are made against the time-share owners, assessments for time-share expenses shall be made at least annually, based on a budget adopted at least annually by the managing entity and in accordance with the allocation set forth in the time-share instrument under s. 707.22 (1). Except as provided in pars. (c) to (f), no time-share owner may be excused from payment of his or her share of time-share expenses unless all of the time-share owners are excused from payment.

707.37(1)(c) (c) A developer may be excused from the payment of the developer's share of the time-share expenses which would have been assessed against the time shares during a stated period during which the developer has guaranteed to each purchaser in the time-share disclosure statement, or by agreement between the developer and a majority of the time-share owners other than the developer, that the assessment for time-share expenses imposed upon the time-share owners would not increase over a stated dollar amount. If the developer makes such a guarantee, the developer shall pay any amount of time-share expenses incurred during the guarantee period which was not produced by the assessments at the guarantee level from other time-share owners.

707.37(1)(d) (d) To the extent required by the time-share instrument, any time-share expense benefiting fewer than all of the time-share owners may be assessed only against the time-share owners benefited.

707.37(1)(e) (e) Assessments to pay any judgment against the association may be made only against the time shares in the time-share property when the judgment was entered, in proportion to their time-share liabilities.

707.37(1)(f) (f) If any time-share expense is caused by the misconduct of a time-share owner, the managing entity may assess that expense exclusively against that time-share owner's time share.

707.37(1m) (1m) Interest; reallocation.

707.37(1m)(a)(a) Any past due assessment or installment shall bear interest at the rate established by the managing entity or the time-share instrument.

707.37(1m)(b) (b) If time-share liabilities are reallocated, assessments for time-share expenses and any installment not yet due shall be recalculated in accordance with the reallocated time-share liabilities.

707.37(2) (2) Assessments constitute lien.

707.37(2)(a)(a) All assessments for time-share expenses, until paid, together with interest and actual costs of collection, constitute a lien on the time shares on which they are assessed, if a statement of time-share lien is filed under par. (b) within 2 years after the date on which the assessment becomes due. The lien shall be effective against a time share when the assessment became due regardless of when within the 2-year period it is filed.

707.37(2)(b) (b) A statement of time-share lien shall be filed in the land records of the office of the clerk of circuit court of the county where the time-share property is located, stating the description of the time-share property and the time share, the name of the time-share owner, the amount due and the period for which the assessment for time-share expenses was due. The clerk of circuit court shall index the statement of time-share lien under the name of the time-share owner in the judgment and lien docket. The statement of time-share lien shall be signed and verified by an officer or agent of the association as specified in the bylaws or, if there is no association, a representative of the time-share owners. On full payment of the assessment for which the lien is claimed, the time-share owner shall be entitled to a satisfaction of the lien that may be filed with the clerk of circuit court.

707.37(2m) (2m) Liability for assessments upon transfer. A time-share owner shall be liable for all time-share expenses assessed against the time-share owner and coming due while the time-share owner owns a time share and until the time-share owner notifies the managing entity in writing of the transfer of the time share. In a voluntary grant of a time share, the grantee shall be jointly and severally liable with the grantor for those time-share expenses which are assessed against the grantor up to the time of the voluntary grant and for which a statement of lien is filed under sub. (2), except as provided in sub. (3), without prejudice to the rights of the grantee to recover from the grantor the amounts paid by the grantee for the assessments. Liability for assessments may not be avoided by waiver of the use or enjoyment of any part of the time-share property or by abandonment of the time share for which the assessments are made.

707.37(3) (3) Statement of unpaid assessments. Any grantee of a time share is entitled to a statement from the managing entity setting forth the amount of unpaid assessments for time-share expenses against the grantor. The grantee is not liable for, nor shall the time share conveyed be subject to a lien which is not filed under sub. (2) for, any unpaid assessment against the grantor in excess of the amount set forth in the statement. If the managing entity does not provide the statement within 10 business days after the grantee's request, it is barred from claiming any lien against the grantee which is not filed under sub. (2) before the request for the statement.

707.37(4) (4) Priority of lien. A lien under sub. (2) is prior to other liens except all of the following:

707.37(4)(a) (a) Liens of general and special taxes.

707.37(4)(b) (b) All sums unpaid on a first mortgage on the time share which is recorded before the assessment is made.

707.37(4)(c) (c) Mechanic's liens filed before the assessment on the time-share unit, divided into the time share involved.

707.37(4)(d) (d) A lien under s. 292.31 (8) (i) or 292.81.

707.37(5) (5) Form of statement of time-share lien. A statement of time-share lien is sufficient for the purposes of this chapter if it contains the following information and is substantially in the following form:

STATEMENT OF TIME-SHARE LIEN

This is to certify that .... owner(s) of time share No. .... in ...., a time-share property (is) (are) indebted to ...., the managing entity, in the amount of $.... as of ...., .... (year) for (his) (her) (its) (their) proportionate share of time-share expenses for the period from (date) to (date), plus interest thereon at the rate of ....%, costs of collection, and actual attorney fees.

(Managing Entity)

By: ....

Officer's title (or agent)

Address ....

Phone number ....

I hereby affirm under penalties of perjury that the information contained in the foregoing Statement of Time-Share Lien is true and correct to the best of my knowledge, information and belief.

....

Officer (or agent)

707.37(6) (6) Enforcement of lien. A lien may be enforced and foreclosed by a managing entity, or any other person specified in the time-share instrument, in the manner provided in s. 707.28 (2). The managing entity may recover costs and actual attorney fees. The managing entity may, unless prohibited by the project instrument or time-share instrument, bid on the time share at foreclosure sale and acquire, hold, mortgage, and convey the time share. Suit to recover a money judgment for unpaid time-share expenses shall be maintainable without foreclosing or waiving the lien securing the time-share expenses. Except as provided in s. 707.28 (4), suit for any deficiency following foreclosure may be maintained in the same proceeding. No action may be brought to foreclose the lien unless brought within 3 years after the recording of the statement of time-share lien and, except as provided in s. 707.28 (3) (a) and (b), unless 10 days' prior written notice is given to the time-share owner by registered mail, return receipt requested, to the address of the time-share owner shown on the books of the managing entity.

707.37(7) (7) Financial records. A person who has a duty to make assessments for time-share expenses shall keep financial records sufficiently detailed to enable the person to comply with s. 707.48. All financial and other records shall be made reasonably available for examination by any time-share owner or the time-share owner's authorized agent.

707.37 History History: 1987 a. 399; 1993 a. 453; 1995 a. 224, 225, 227; 1997 a. 27, 35, 250, 252; 1999 a. 185; 2007 a. 18; 2011 a. 102.



707.38 Blanket encumbrances; liens.

707.38  Blanket encumbrances; liens.

707.38(1) (1)  Definition. In this section, "blanket encumbrance" means any mortgage, lien or other interest which secures or evidences an obligation to pay money or to convey or otherwise dispose of all or any part of a time-share property, affects the time-share property or time shares owned by more than one time-share owner and permits or requires the foreclosure or other disposition of the time-share property to which it attaches, but does not include any of the following:

707.38(1)(a) (a) A lien for taxes and assessments levied by a public body which are not yet due and payable.

707.38(1)(b) (b) A lien for common expenses in favor of a homeowners', condominium or community association which is not a judgment lien.

707.38(1)(c) (c) A lease.

707.38(1)(d) (d) A recorded agreement for the payment of reasonable fees or other compensation for management services performed on behalf of the time-share property.

707.38(1)(e) (e) Any interest arising from an agreement to sell or pledge the ownership interest in an individual time share.

707.38(1m) (1m) Nondisturbance agreement. If delivery of a time-share disclosure statement is required under s. 707.41 (2), a developer whose project is subject to a blanket encumbrance shall, before transferring a time share, obtain from the holder of the blanket encumbrance a nondisturbance agreement, which shall be recorded in the office of the register of deeds under s. 706.05, for the benefit of the purchaser and the purchaser's successors in interest, by which the holder agrees to all of the following:

707.38(1m)(a) (a) The holder's rights in the time-share property are subordinate to the rights of time-share owners upon recording of the nondisturbance agreement.

707.38(1m)(b) (b) The holder and any successor or assign, or any person who acquires the time-share property through foreclosure or by deed in lieu of foreclosure or in fulfillment of the blanket encumbrance, shall take the time-share property subject to the rights of time-share owners.

707.38(1m)(c) (c) The holder and any successor acquiring the time-share property under the blanket encumbrance may not use or cause the time-share property to be used in a manner which would prevent the time-share owners from using and occupying the time-share property in a manner contemplated by the project instrument and time-share instrument.

707.38(2) (2) Release from blanket encumbrance.

707.38(2)(a)(a) If a blanket encumbrance becomes effective against a time share after purchase of the time share, the time-share owner is entitled to a release of the time share from the blanket encumbrance upon payment of an amount proportionate to the ratio that the time-share owner's time-share liability bears to the total time-share liability of all time shares subject to the blanket encumbrance. Upon receipt of payment, the holder shall promptly deliver to the time-share owner a release of the blanket encumbrance covering that time share.

707.38(2)(b) (b) Upon release under par. (a) of a time share from a blanket encumbrance, the managing entity may not assess or have a lien against that time share for any portion of the expenses incurred in connection with the blanket encumbrance.

707.38(3) (3) Effect of other liens. Except as provided in s. 707.37 (2) to (6), after creation of a time-share property, all liens which are not blanket encumbrances exist only against individual time shares in the same manner and under the same conditions as liens or encumbrances may arise or be created upon or against separate parcels of real property owned in individual ownership.

707.38(4) (4) Lienholder's rights.

707.38(4)(a)(a) Except as provided in s. 707.37 (2) to (6), the holder of a lien against an individual time share in a time-share property shall have the lien rights preserved against a purchaser of the time share unless the purchaser objects and shows within the time specified in par. (b) that the project instrument is invalid, void or voidable.

707.38(4)(b) (b) The developer shall give a purchaser written notice, by certified mail or personal delivery, that the developer has assigned a receivable related to the time share to the lienholder and that the time-share owner has 30 days to object and show the invalidity or defect of the project instrument. A purchaser who fails to assert an objection as provided in this paragraph may not raise the issue in any later action for enforcement of the collection of the receivable or enforcement of the lien by the lienholder.

707.38(5) (5) Service of process. If a lien is to be foreclosed or enforced against all time shares in a time-share property, service of process in the action upon the managing entity, if any, shall constitute service upon all of the time-share owners for the purposes of foreclosure or enforcement. The managing entity shall promptly forward, by certified or registered mail, a copy of the process to each time-share owner at his or her last address known to the managing entity. The cost of forwarding shall be advanced by the holder of the lien and may be taxed as a cost of the enforcement proceeding. This notice does not suffice for the entry of a deficiency or other personal judgment against any time-share owner.

707.38 History History: 1987 a. 399.



707.39 Initiative, referendum and recall.

707.39  Initiative, referendum and recall.

707.39(1) (1)  Definitions. In this section:

707.39(1)(a) (a) "Owner" means a person who, other than as security for an obligation, is an owner or co-owner of a time share or is an owner or co-owner of a unit that is not a time-share unit.

707.39(1)(b) (b) "Time share" does not include a time-share easement in a campground.

707.39(1)(c) (c) "Unit" does not include real property in which a time-share easement in a campground exists.

707.39(2) (2) Applicability. This section applies only to a project in which at least 50% of the votes are allocated to time shares.

707.39(3) (3) Address list. For purposes of this section, the managing entity shall keep reasonably available for inspection and copying by any owner all addresses, known to it or to the developer, of all of the owners, with the principal permanent residence address of each indicated, if known. The managing entity shall revise continually the list of addresses based on any new information it obtains, and the developer shall keep the managing entity advised of any information which the developer has or obtains.

707.39(4) (4) General provisions.

707.39(4)(a)(a) Each ballot prepared under subs. (5) to (7) shall contain all of the following:

707.39(4)(a)1. 1. A statement that the ballot will not be counted unless signed by an owner.

707.39(4)(a)2. 2. The date, not less than 30 days nor more than 180 days after the date the ballot is mailed, by which the ballot must be received by the person to whom it is to be returned, and a statement that the ballot will not be counted unless received by that date.

707.39(4)(a)3. 3. The name and address of the person to whom the ballot is to be returned.

707.39(4)(a)4. 4. No material other than what is required by this section.

707.39(4)(b) (b) Each ballot mailed under subs. (5) to (7) shall be mailed to the principal permanent residence of the owner to whom it is addressed, if known to the person responsible for mailing it, and that person shall procure and keep reasonably available for inspection for at least one year after the vote is calculated a certificate of mailing for each ballot mailed and the original or a photocopy of each ballot returned by the date specified in par. (a) 2.

707.39(4)(c) (c) If the developer or a person on behalf of the developer communicates with an owner, other than as expressly authorized by sub. (5), (6) or (7), on the subject matter of any petition or ballot prepared under any of those subsections, the expense of that communication may not be assessed directly or indirectly in whole or in part to any owner other than the developer.

707.39(4)(d) (d) The vote allocated to any time share and to any unit other than a time-share unit shall be counted as having been cast in accordance with the ballot of any owner of that time share or unit. If the ballots of different owners of the same time share, or of the same unit other than a time-share unit, are not in accord with one another, the vote allocated to that time share or unit shall be divided in proportion to the number of owners of the time share or unit voting each way and shall be counted accordingly. Any ballot that is not signed by an owner or is not received by the date specified under par. (a) 2. is void.

707.39(4)(e) (e) The managing entity shall take action reasonably calculated to notify all owners of the resolution of any matter considered under sub. (5), (6) or (7).

707.39(4)(f) (f) No right or power of an owner under this section may be waived, limited or delegated by contract, power of attorney, proxy or otherwise, in favor of the developer, an affiliate of a developer, a managing entity or a designee of any of them.

707.39(4m) (4m) Amendment to project instrument. The project instrument may be amended by the owners by direct initiative under sub. (5) or by referendum under sub. (6). An amendment adopted under sub. (5) or (6) shall be promptly recorded by the managing entity with a statement of the vote and becomes effective upon recordation.

707.39(5) (5) Direct initiative by owners.

707.39(5)(a)(a) The owners may amend the project instrument or any unrecorded document governing the project, or approve or reject any proposed expenditure, in accordance with this subsection or in any manner permitted by the project instrument or document.

707.39(5)(b) (b) An owner may deliver to the managing entity a petition containing the language of a proposed amendment and signed by the owners of at least one time share or other estate or interest in each of a number of units to which at least 33 1/3% of the votes are allocated or any smaller percentage specified by the document to be amended. A writing of not more than 750 words in support of the proposal may be attached to the petition and mailed with the ballots under par. (c).

707.39(5)(c) (c) Within 20 days after receiving the petition under par. (b), the managing entity shall mail to each owner a ballot setting forth the language of the petition and affording an opportunity to approve or reject the proposal, together with a copy of the writing, if any, attached to the petition. A writing of not more than 750 words from the managing entity recommending approval or rejection of the proposal may be mailed with the ballots.

707.39(5)(d) (d)

707.39(5)(d)1.1. Within 10 days after the date specified under sub. (4) (a) 2., the managing entity shall examine the ballots that have been returned and determine the vote. A signature on the petition shall be treated for the purpose of sub. (4) (d) as a ballot from the signer indicating approval of the proposed amendment.

707.39(5)(d)2. 2. Except as provided in s. 707.20 (2), a simple majority of the votes counted shall be sufficient for the adoption of the proposal unless the document to be amended specifies a larger majority or, in the case of a proposed expenditure, the project instrument specifies a larger majority not exceeding 66 2/3%, except that no document may specify more than a simple majority for a proposal which the managing entity could effect unilaterally.

707.39(5)(d)3. 3. No proposal may be adopted by an initiative in which the ballots favoring the proposal represent less than 10% of the votes allocated to all owners.

707.39(5)(e) (e) A proposal adopted under this subsection may not be repealed or modified within 3 years after adoption except by another initiative under this subsection. After the 3-year period, the managing entity may not repeal or modify the result without the approval of the owners in a referendum under sub. (6). If the project instrument permits the managing entity to initiate a referendum for that purpose, no referendum may be initiated for that purpose more often than once every 3 years.

707.39(6) (6) Referendum of owners.

707.39(6)(a)(a) The owners may amend the project instrument by referendum, and the project instrument may specify other matters which the owners may determine by referendum and may permit the managing entity to select matters which the owners may determine by referendum.

707.39(6)(b) (b) If an amendment to a project instrument proposed by the managing entity, or other matter, is to be determined by referendum, the managing entity shall prepare and, not less than 30 days nor more than 180 days before the votes are to be counted, mail to each owner a ballot stating each matter to be determined and affording the opportunity to approve or reject each matter. The ballot may be accompanied by a writing of not more than 750 words from the managing entity recommending a particular decision.

707.39(6)(c) (c) Within 10 days after the date specified under sub. (4) (a) 2., the managing entity shall examine the ballots and determine the vote. Except as provided in s. 707.20 (2), a simple majority of the votes counted shall determine each matter in question unless the project instrument specifies a larger majority, but no matter may be determined by referendum unless the ballots favoring the majority decision represent at least 10% of the votes allocated to all owners.

707.39(7) (7) Recall of manager by owners.

707.39(7)(a)(a) In addition to any manner permitted by the project instrument, the owners may discharge the manager with or without cause in the manner provided by this subsection.

707.39(7)(b) (b)

707.39(7)(b)1.1. An owner may prepare a ballot affording the opportunity to indicate a preference between retaining the present manager and discharging the present manager in favor of a new manager. A writing of not more than 750 words supporting discharge of the manager may be attached to the ballot.

707.39(7)(b)2. 2. A copy of the ballot and of any writing that is to be mailed with the ballots shall be delivered to the manager. Not less than 10 days nor more than 30 days after the ballot and writing are delivered to the manager, the owner who prepared the ballot shall mail to each owner the ballot and writing, if any, supporting discharge, and a copy of any written reply from the manager of not more than 750 words.

707.39(7)(c) (c)

707.39(7)(c)1.1. Within 10 days after the date specified under sub. (4) (a) 2., the person who receives the ballots shall examine those that have been returned, determine the vote and promptly notify the manager of the result. If at least 66 2/3% of the vote, representing at least 33 1/3% of the votes allocated to all owners, favors discharging the manager, then all of the following shall occur:

707.39(7)(c)1.a. a. The developer shall be notified of the result and the ballots or photocopies of the ballots shall be given promptly to the manager.

707.39(7)(c)1.b. b. The developer shall diligently attempt to procure offers for management contracts from prospective managers. Any owner other than the developer also may attempt to procure such offers.

707.39(7)(c)2. 2. If the developer or any owner obtains an offer within 60 days after the date on which the vote was tabulated, the developer or owner shall promptly notify the developer and the owner who was responsible for tabulating the vote. If no offer is obtained from a prospective manager other than the current manager within the 60-day period, that period shall be extended for successive intervals of 30 days each until an offer is obtained.

707.39(7)(c)3. 3. At the end of any period under subd. 2. during which an offer from a prospective manager other than the current manager is obtained, the owner who prepared the ballot, or the developer if that owner so directs in a writing delivered to the developer, shall promptly prepare and mail to each owner a 2nd ballot stating the term and compensation provided by each offer that has been received and affording an opportunity to indicate a preference for any one of the offers or for retaining the current manager. A letter recommending that a particular offer be accepted or that the current manager be retained may accompany the ballot, and if the developer prepared the ballot, the developer shall enclose a copy of any letter submitted by the owner who was responsible for tabulating the vote.

707.39(7)(c)4. 4. The developer has no obligation under this paragraph and nothing need be delivered to the developer if the developer owned no estate or interest in any unit on the date that the first ballot was delivered to the manager and neither the developer nor the affiliates of the developer or the developer's appointees caused the current manager to be hired.

707.39(7)(d) (d) Within 10 days after the date specified under sub. (4) (a) 2., the person who receives the ballots prepared under par. (c) 3. shall examine the ballots that have been returned, determine the vote, notify the manager of the result, and hold the ballots available for inspection by the manager and any proposed manager for at least 30 days. If more votes favor accepting a particular offer rather than retaining the manager, the manager shall be discharged 90 days after being notified of the result, except that if the ballot prepared under par. (b) was delivered to the manager before the current term of the manager began, the manager is discharged immediately upon being notified of the result. The person who received the ballots prepared under par. (c) 3. shall accept on behalf of the owners the offer that received the largest number of votes. The expenses under a contract accepted under this paragraph are time-share expenses.

707.39(7)(e) (e) A manager discharged under this subsection is not entitled because of the discharge to any penalty or other charge payable directly or indirectly in whole or in part by any owner other than the developer.

707.39(7)(f) (f) If the manager is discharged under par. (d), the reasonable expenses incurred by the developer or any owner in obtaining offers and preparing and mailing ballots under this subsection, including reasonable attorney fees, shall be promptly collected by the managing entity from all owners as a time-share expense and paid to the developer or the owner.

707.39 History History: 1987 a. 399.



707.40 Applicability; exemptions.

707.40  Applicability; exemptions. This subchapter applies to all time shares subject to this chapter, except that ss. 707.41 to 707.45 and 707.48 do not apply to any of the following:

707.40(1) (1) The disposition of a time share in any of the following circumstances:

707.40(1)(a) (a) By gift.

707.40(1)(b) (b) By court order.

707.40(1)(c) (c) By a government or governmental agency.

707.40(1)(d) (d) By foreclosure or deed in lieu of foreclosure.

707.40(2) (2) The disposition of a time share if the purchaser may cancel at any time and for any reason without penalty.

707.40(3) (3) The disposition of a time share in a unit situated wholly outside this state under a contract executed wholly outside this state, if there has been no offering within this state.

707.40(4) (4) An offering by a developer of time shares in not more than one time-share unit at any one time.

707.40(5) (5) Disposition to one purchaser of a time-share property or all of the time shares in a time-share property.

707.40(6) (6) A transaction normal and customary in the hotel and motel business, including but not limited to acceptance of advance reservations, if the person engaging in the transaction operates or owns a motel or hotel substantially engaged in the business of accepting short-term, single reservation contracts with customers who obtain no associated long-term use rights.

707.40 History History: 1987 a. 399.



707.41 Time-share disclosure statement.

707.41  Time-share disclosure statement.

707.41(1) (1)  Preparation of statement.

707.41(1)(a)(a) Except as provided in par. (b), a developer, before offering an interest in a time-share unit, shall prepare a time-share disclosure statement conforming to the requirements of this section and, if applicable, ss. 707.42 to 707.45.

707.41(1)(b) (b) A developer may transfer responsibility for preparation of all or a part of the time-share disclosure statement to a successor developer or to a person in the business of selling real estate who intends to offer time shares in the time-share property for the person's own account. The developer shall provide the transferee with any information necessary to enable the transferee to fulfill the requirements of this section.

707.41(2) (2) Delivery of statement; single statement.

707.41(2)(a)(a) A developer or other person in the business of selling real estate who offers a time share for the person's own account to a purchaser shall deliver a time-share disclosure statement to a prospective purchaser in the manner prescribed in s. 707.47 (1).

707.41(2)(b) (b) If a time-share property is part of any other real estate venture in connection with the sale of which the delivery of a disclosure statement is required under the laws of this state, a single disclosure statement conforming to the requirements of this section and, if applicable, ss. 707.42 to 707.45, as those requirements relate to all real estate ventures in which the time-share property is located, and to any other requirements imposed under the laws of this state, may be prepared and delivered in lieu of providing 2 or more disclosure statements.

707.41(3) (3) Liability for statement. The person who prepared all or a part of the time-share disclosure statement is liable under ss. 707.47 and 707.57 for any false or misleading statement set forth in, or any omission of material fact from, that portion of the time-share disclosure statement which the person prepared.

707.41(4) (4) Contents of statement. A time-share disclosure statement shall contain or fully and accurately disclose all of the following:

707.41(4)(a) (a) A cover sheet bearing the title "Time-Share Disclosure Statement" and the name and principal business address of the developer and the developer's agent, if any, the name and location of the time-share property and the following 3 statements in boldface type or capital letters no smaller than the largest type on the page:

707.41(4)(a)1. 1. THESE ARE THE LEGAL DOCUMENTS COVERING YOUR RIGHTS AND RESPONSIBILITIES AS A TIME-SHARE OWNER. IF YOU DO NOT UNDERSTAND ANY PROVISIONS CONTAINED IN THEM, YOU SHOULD OBTAIN PROFESSIONAL ADVICE.

707.41(4)(a)2. 2. THESE DISCLOSURE MATERIALS GIVEN TO YOU AS REQUIRED BY LAW MAY BE RELIED UPON AS CORRECT AND BINDING. ORAL STATEMENTS MAY NOT BE LEGALLY BINDING.

707.41(4)(a)3. 3. YOU MAY CANCEL IN WRITING ANY CONTRACT FOR THE PURCHASE OF A TIME SHARE, WITHOUT ANY PENALTY OR OBLIGATION, WITHIN 5 BUSINESS DAYS FROM THE DATE YOU SIGN THE CONTRACT OR UNTIL 5 BUSINESS DAYS AFTER YOU RECEIVE THE TIME-SHARE DISCLOSURE STATEMENT, WHICHEVER IS LATER. IF YOU SO CANCEL THE CONTRACT, YOU ARE ENTITLED TO RECEIVE A FULL REFUND OF ANY DEPOSITS MADE, EXCEPT, IF YOU HAVE USED OR OCCUPIED THE TIME-SHARE PROPERTY FOR MORE THAN 12 HOURS, THE MANAGING ENTITY OR CAMPGROUND OPERATOR MAY SUBTRACT FROM DEPOSITS MADE A REASONABLE CHARGE TO COVER THE LENGTH OF STAY PLUS THE COST FOR DAMAGES TO THE TIME-SHARE PROPERTY DIRECTLY ATTRIBUTABLE TO YOU OR ANY MEMBER OF YOUR PARTY.

707.41(4)(b) (b) A general description of the time-share property and the time-share units, including the number of units in the time-share property and in any project of which it is a part, and the schedule of commencement and completion of all promised improvements as described in the time-share instrument, promotional materials, advertising and the time-share disclosure statements.

707.41(4)(c) (c) As to all units owned or offered by the developer in the same project, all of the following:

707.41(4)(c)1. 1. The types and number of units.

707.41(4)(c)2. 2. Identification of units that are time-share units.

707.41(4)(c)3. 3. The types and durations of the time shares.

707.41(4)(c)4. 4. The maximum number of units that may become part of the time-share property.

707.41(4)(c)5. 5. A statement of the maximum number of time shares that may be created or a statement that there is no maximum.

707.41(4)(d) (d) Copies and a brief narrative description of the significant features of the time-share instrument and any documents, other than plats and plans, referred to in the time-share instrument, copies of any contracts or leases to be signed by the purchaser at closing, and a brief narrative description of any contracts or leases that may be canceled by the association under s. 707.32.

707.41(4)(e) (e) The identity of the managing entity and the manner, if any, by which the developer may change the managing entity or its control.

707.41(4)(f) (f) A current balance sheet and budget for the association, if there is an association, either within or as an exhibit to the time-share disclosure statement. During the 12 months after the date of the first transfer to a purchaser the budget may be a projected budget. The budget shall include all of the following:

707.41(4)(f)1. 1. A statement of who prepared the budget and the budgetary assumptions concerning occupancy and inflation factors.

707.41(4)(f)2. 2. A statement of the amount, or a statement that there is no amount, included in the budget as a reserve for repairs and replacement.

707.41(4)(f)3. 3. A statement of any other reserves.

707.41(4)(f)4. 4. The projected time-share expenses by category of expenditure, for the time-share units.

707.41(4)(f)5. 5. The projected time-share liability for each time share.

707.41(4)(g) (g) A description of the nature and purposes of all charges, dues, maintenance fees and other expenses that may be assessed, the current amounts assessed and the method and formula for changes.

707.41(4)(h) (h) Any services provided by the developer or expenses paid by the developer which the developer expects may become a time-share expense, and the projected time-share liability attributable to each of those services or expenses for each time share.

707.41(4)(i) (i) Any initial or special fee due from the purchaser at closing and a description of the purpose of, and method of calculating, the fee.

707.41(4)(j) (j) A statement of the effect on the time-share owners of liens, defects or encumbrances on, or affecting the title to, the time-share units.

707.41(4)(k) (k) A description of any financing offered by the developer.

707.41(4)(L) (L) The terms and significant limitations of any warranties provided by the developer, including statutory warranties and limitations on the enforcement of the warranties or on damages.

707.41(4)(m) (m) If of significance to the time-share units, a statement of any unsatisfied judgments against the managing entity or the developer, the status of any pending suits involving the sale or management of real estate to which the managing entity or the developer or an affiliate of the developer is a defending party, and the status of any pending suits of which the developer has actual knowledge.

707.41(4)(n) (n) A statement that an amount equal to 50% of the deposits, as defined in s. 707.49 (1) (b), made in connection with the purchase of a time share will be held in an escrow account, except as provided in s. 707.49 (4), until all of the events listed in s. 707.49 (3) (b) 3. have occurred or any later time specified in the contract to purchase the time share, and that the full amount of the deposit, minus any amount that may be withheld under s. 707.47 (6) (b), will be returned to the purchaser if the purchaser cancels the contract under s. 707.47.

707.41(4)(o) (o) Any restraints on transfer of time shares or portions of time shares.

707.41(4)(p) (p) A description of the insurance coverage provided for the benefit of time-share owners in accordance with s. 707.35.

707.41(4)(q) (q) Any current or expected fees or charges to be paid by time-share owners for the use of any facilities related to the project.

707.41(4)(r) (r) The extent to which financial arrangements have been provided for completion of all promised improvements as described in the time-share instrument, promotional materials, advertising and the time-share disclosure statements.

707.41(4)(s) (s) The extent to which a time-share unit may become subject to a tax or other lien arising out of claims against other time-share owners of the same time-share unit.

707.41(4)(t) (t) A description of the rights and remedies provided in the time-share instrument to a time-share owner who is prevented from enjoying exclusive occupancy of a time-share unit by others, or a statement that there are none provided in the time-share instrument.

707.41(4)(u) (u) All unusual and material circumstances, features and characteristics of the project.

707.41 History History: 1987 a. 399.



707.42 Exchange or reciprocal program; additional requirements.

707.42  Exchange or reciprocal program; additional requirements.

707.42(1)(1)  Definitions. In this section:

707.42(1)(a) (a) "Exchange company" means a person operating an exchange program.

707.42(1)(b) (b) "Exchange program" means an arrangement where time-share owners exchange occupancy rights among themselves or with time-share owners of other time-share units or both.

707.42(1)(c) (c) "Reciprocal program" means an arrangement allowing a campground member to use one or more campgrounds, the owners of which are persons other than the campground operator who entered into the campground contract with the campground member.

707.42(2) (2) Exchange program; disclosures. If time-share owners are permitted or required to become members of or to participate in an exchange program, the time-share disclosure statement or a supplement delivered with the statement shall contain or fully and accurately disclose, in addition to the information required by s. 707.41 (4) and, if applicable, ss. 707.43 to 707.45, all of the following information:

707.42(2)(a) (a) Whether membership or participation in the exchange program by a time-share owner is voluntary or mandatory.

707.42(2)(b) (b) The name and address of the exchange company, whether the exchange company is an affiliate of the developer, and whether the exchange company or any of its officers or directors has any legal or beneficial interest in any developer or manager of any time-share property participating in the exchange program.

707.42(2)(c) (c) The names of all officers, directors and shareholders owning 5% or more of the outstanding stock of the exchange company.

707.42(2)(d) (d) The terms and conditions of the contractual relationship between the time-share owner and the exchange company.

707.42(2)(e) (e) The procedures whereby the contractual relationship between the time-share owner and the exchange company may be changed or terminated, and whether it may be terminated or otherwise affected by action or inaction of the developer or the managing entity or by other factors beyond the control of the time-share owner.

707.42(2)(f) (f) A complete and accurate description of all limitations, restrictions or priorities used in the operation of the exchange program, including limitations on exchanges based on the season, unit size or levels of occupancy, expressed in boldface type, and if the limitations, restrictions or priorities are not uniformly applied by the exchange program, a clear description of the manner in which they are applied.

707.42(2)(g) (g) The procedures to qualify for and effectuate exchanges and the manner in which exchanges are arranged by the exchange company.

707.42(2)(h) (h) Whether exchanges are arranged on a space-available basis and whether the exchange program guarantees fulfilling specific requests for exchanges.

707.42(2)(i) (i) Whether and under what circumstances a time-share owner, in dealing with the exchange company, may lose the use and occupancy of the time share in an exchange which the time-share owner properly applied for without being provided with substitute accommodations by the exchange company.

707.42(2)(j) (j) The fees or range of fees for participation by time-share owners in the exchange program, a statement of whether the fees may be altered by the exchange company and the circumstances under which changes in the fees may be made.

707.42(2)(k) (k) The name and address of the site of each time-share property, accommodation or facility that is participating in the exchange program.

707.42(2)(L) (L) The number of units in each time-share property participating in the exchange program that are available for occupancy and that qualify for participation in the program, expressed with the following numerical groupings: 1-5, 6-10, 11-20, 21-50, and 51 and over.

707.42(2)(m) (m) The number of time-share owners with respect to each time-share property who are eligible to participate in the exchange program expressed within the following numerical groups: 1-100, 101-249, 250-499, 500-999, and 1,000 and over.

707.42(2)(n) (n) The disposition made by the exchange company of time shares deposited with the exchange program by time-share owners eligible to participate in the exchange program and not used by the exchange company in effecting exchanges.

707.42(2)(o) (o) All of the following information, which shall be independently audited by an independent, certified public accountant or accounting firm in accordance with generally accepted accounting principles:

707.42(2)(o)1. 1. The number of time-share owners eligible to participate in the exchange program and a description of the relationship between the exchange company and time-share owners as either fee-paying or gratuitous.

707.42(2)(o)2. 2. The number of time-share properties, accommodations or facilities eligible to participate in the exchange program, categorized by those having a contractual relationship between the developer or the managing entity and the exchange company and those having solely a contractual relationship between the exchange company and time-share owners directly.

707.42(2)(o)3. 3. The percentage of confirmed exchanges, which shall be the number of exchanges confirmed by the exchange company divided by the number of exchanges properly applied for, together with a complete and accurate statement of the criteria used to determine whether an exchange request was properly applied for and the statement specified in sub. (4).

707.42(2)(o)4. 4. The number of time shares for which the exchange company has an outstanding obligation to provide an exchange to a time-share owner who relinquished a time share during the year in exchange for a time share in any future year.

707.42(2)(o)5. 5. The number of exchanges confirmed by the exchange company during the year.

707.42(3) (3) Delivery. If an exchange company offers an exchange program directly to the purchaser or time-share owner, the exchange company shall deliver to each purchaser or time-share owner the information set forth in sub. (2). This subsection does not apply to any renewal of the contract between a time-share owner and an exchange company, unless there are material changes in the information required by sub. (2) adversely affecting the interests of the time-share owner.

707.42(4) (4) Boldface statement. Each exchange company offering an exchange program to purchasers in this state shall include the following statement in boldface type on all promotional brochures, pamphlets, advertisements or other materials disseminated by the exchange company which also contain the percentage of confirmed exchanges described in sub. (2) (o) 3.: THE PERCENTAGE OF CONFIRMED EXCHANGES IS A SUMMARY OF THE EXCHANGE REQUESTS ENTERED WITH THE EXCHANGE COMPANY IN THE PERIOD REPORTED. THE PERCENTAGE OF CONFIRMED EXCHANGES DOES NOT INDICATE A PURCHASER'S PROBABILITIES OF BEING CONFIRMED TO ANY SPECIFIC CHOICE OR RANGE OF CHOICES, SINCE AVAILABILITY AT INDIVIDUAL LOCATIONS MAY VARY.

707.42(5) (5) Misrepresentation in exchange company information; representations by developer.

707.42(5)(a)(a) If the developer relies in good faith on information provided by others in making disclosures required by this section, the developer shall be responsible for a misrepresentation based upon that information only if the developer has knowledge of its falsity.

707.42(5)(b) (b) Except for written information provided to the developer by the exchange company, an exchange company is not liable for any of the following:

707.42(5)(b)1. 1. Representations made by the developer relating to the exchange program or the exchange company.

707.42(5)(b)2. 2. The use, delivery or publication by the developer of any information relating to the exchange program or the exchange company.

707.42(6) (6) Campgrounds; reciprocal program. A campground operator shall maintain any reciprocal program that is represented in a campground contract as available to a campground member when the campground contract is signed, except that the campground operator may cancel a reciprocal program if any of the following occurs:

707.42(6)(a) (a) The campground operator acquires for the use of campground members the number of campgrounds specified in the campground contract as constituting a replacement for the reciprocal program.

707.42(6)(b) (b) The term of the reciprocal program, as specified in the campground contract, expires.

707.42(6)(c) (c) The campground operator substitutes a comparable reciprocal program, as provided in the campground contract.

707.42 History History: 1987 a. 399.



707.43 Multilocation developer; additional requirements.

707.43  Multilocation developer; additional requirements.

707.43(1)(1)  Definition. As used in this section, "multilocation developer" means a developer creating or selling its own time shares in more than one time-share property under a program permitting time-share owners, by reservation or other similar procedure, to occupy time-share units in more than one time-share property.

707.43(2) (2) Additional requirements. If time-share owners are permitted or required to participate in a multilocation program, the time-share disclosure statement or a supplement delivered with the statement shall contain or fully and accurately disclose, in addition to the information required by s. 707.41 (4) and, if applicable, ss. 707.42, 707.44 and 707.45, all of the following information:

707.43(2)(a) (a) A complete and accurate description of the procedure to qualify for and effectuate use rights in time-share units in the multilocation program.

707.43(2)(b) (b) A complete and accurate description of all limitations, restrictions or priorities employed in the operation of the multilocation program, including limitations on reservations, use or entitlement rights based on the season, unit size, levels of occupancy or class of owner, expressed in boldface type, and, if the limitations, restrictions or priorities are not uniformly applied by the multilocation program, a clear description of the manner in which they are applied.

707.43(2)(c) (c) Whether use is arranged on a space-available basis and whether the multilocation developer guarantees fulfilling specific requests for use.

707.43(2)(d) (d) The name and address of the site of each time-share property included in the multilocation program.

707.43(2)(e) (e) The number of time-share units in each time-share property which is available for occupancy and all of the following about each such time-share unit:

707.43(2)(e)1. 1. The interest which the multilocation developer has in the time-share unit and, if less than fee ownership, a statement of all relevant terms of the multilocation developer's interest in the time-share unit.

707.43(2)(e)2. 2. Whether the time-share unit may be withdrawn from the multilocation program.

707.43(2)(f) (f) All of the following information, which shall be independently audited by an independent, certified public accountant or accounting firm in accordance with generally accepted accounting principles:

707.43(2)(f)1. 1. The number of time-share owners in the multilocation program.

707.43(2)(f)2. 2. For each time-share property in the multilocation program, the number of properly made requests for use of time-share units in the time-share property.

707.43(2)(f)3. 3. For each time-share property, the number of time-share owners who received the right to use a unit in the time-share property, expressed as a percentage of the time-share owners who properly requested such use in the time-share property.

707.43(2)(g) (g) The following statement in boldface type: THE PERCENTAGE OF TIME-SHARE OWNERS WHO RECEIVED THE RIGHT TO USE A UNIT IN THE TIME-SHARE PROPERTY DOES NOT INDICATE A PURCHASER'S PROBABILITIES OF BEING ABLE TO USE ANY TIME-SHARE UNIT, SINCE AVAILABILITY AT INDIVIDUAL LOCATIONS MAY VARY.

707.43 History History: 1987 a. 399.



707.44 Conversion building; additional requirements.

707.44  Conversion building; additional requirements.

707.44(1)(1)  Additional requirements. If a conversion building includes or will include one or more time-share units, is more than 10 years old and the developer or any affiliates of the developer own or control more than 50% of all units in the project, the time-share disclosure statement shall contain, in addition to the information required by s. 707.41 (4) and, if applicable, ss. 707.42, 707.43 and 707.45, all of the following information:

707.44(1)(a) (a) A statement by the developer, based on a report prepared by an independent registered architect or engineer, describing the present condition of all structural components and mechanical and electrical installations which are material to the use and enjoyment of the time-share units.

707.44(1)(b) (b) A statement by the developer of the expected useful life of each item reported on in par. (a) or a statement that no representations are made in that regard.

707.44(1)(c) (c) A list of any outstanding notices of uncorrected violations of building codes or other state and municipal regulations, together with the estimated cost of correcting those violations.

707.44(2) (2) Applicability. This section applies only to units which may be used as a dwelling or for recreational purposes or both.

707.44 History History: 1987 a. 399.



707.45 Amendments to statement.

707.45  Amendments to statement. A developer shall promptly amend all of the following:

707.45(1) (1) The time-share disclosure statement to report any material change in the information required by s. 707.41 or 707.44.

707.45(2) (2) The time-share disclosure statement or any supplement to the statement to report any material change known to the developer in the information required by s. 707.42, except that:

707.45(2)(a) (a) The developer shall report to purchasers any significant change in information required by s. 707.42 (2) (b), (c) and (k) that adversely affects purchasers' interests within 30 days after the change occurs, and if the developer reports the change as required, the developer is not liable to purchasers for any harm resulting because purchasers were not informed earlier of the change.

707.45(2)(b) (b) The information required by s. 707.42 (2) (m) to (o) shall be calculated, at a minimum, from the records of the exchange company, as defined in s. 707.42 (1) (a), for each calendar year and shall be available no later than July 1 of the succeeding year.

707.45(3) (3) The time-share disclosure statement or any supplement to the statement to report any material change in the information required by s. 707.43, except that the information required by s. 707.43 (2) (d) to (f) shall be calculated, at a minimum, from the records of the multilocation developer, as defined in s. 707.43 (1), for the preceding calendar year and shall be available no later than July 1 of the succeeding year.

707.45 History History: 1987 a. 399.



707.46 Contract; minimum requirements.

707.46  Contract; minimum requirements.

707.46(1)(1)  Required provisions. All contracts for the purchase of a time share shall contain at least all of the following provisions:

707.46(1)(a) (a) The actual date that the contract is executed by each party.

707.46(1)(b) (b) The name and address of the developer or seller and of any agent acting on behalf of the developer or seller, and, if different than the developer or seller, any owner of the land or buildings included in the project of which the time shares are a part.

707.46(1)(c) (c) The total financial obligation of the purchaser, including the initial purchase price and any additional charges to which the purchaser may be subject, such as financing, reservation and recreation charges and time-share expenses.

707.46(1)(d) (d) The projected date of completion of construction, as defined in s. 707.49 (1) (a), of each part of the project of which time shares are a part which is not completed at the time the purchase contract is executed.

707.46(1)(e) (e) A description of the nature and duration of the time share being sold.

707.46(1)(f) (f) A description of the purchaser's rights under s. 707.47.

707.46(2) (2) Campgrounds; additional provisions. In addition to the information required under sub. (1), a contract for the purchase of a time-share easement in a campground shall include all of the following information:

707.46(2)(a) (a) Any policy or other existing obligation to allow persons who are not campground members to use the campground or campground amenities.

707.46(2)(b) (b) The maximum ratio of campground contracts projected to be sold per campsite during the course of a campground contract.

707.46(3) (3) Recording.

707.46(3)(a)(a) A contract for the purchase of a time-share and any other instrument that is evidence of a purchase of a time-share is valid only if it is recorded.

707.46(3)(b) (b) Paragraph (a) does not apply to a contract for, or other instrument evidencing, the purchase of a time-share license.

707.46 History History: 1987 a. 399; 1999 a. 9; 2009 a. 133.



707.47 Purchaser's right to cancel.

707.47  Purchaser's right to cancel.

707.47(1) (1)  Provision of statement. A person required to deliver a time-share disclosure statement under s. 707.41 (2) shall, before transfer of a time share and no later than the date of any contract for the purchase of a time share, provide a prospective purchaser with a copy of the time-share disclosure statement and all amendments and supplements to the statement.

707.47(2) (2) Right to cancel. If delivery of a time-share disclosure statement is required under s. 707.41 (2), the purchaser may cancel a contract for the purchase of a time share until midnight of the 5th business day after whichever of the following is later:

707.47(2)(a) (a) The date that the contract is executed.

707.47(2)(b) (b) The date on which the purchaser receives the last of the documents required to be provided to the purchaser under sub. (1).

707.47(3) (3) Activity before cancellation period expires. No title may be recorded, deed delivered or deposit released until the cancellation period under sub. (2) has expired. Nothing in this subsection or sub. (4) precludes the execution of documents before the cancellation period expires, for delivery after the cancellation period expires.

707.47(4) (4) Waiver prohibited. The purchaser or any person on behalf of the purchaser may not waive the right to cancel under sub. (2).

707.47(5) (5) Notice of cancellation. If a purchaser elects to cancel a contract under sub. (2), the purchaser may do so by personally-delivering notice of the cancellation to the seller or by mailing the notice to the developer or to the developer's agent for service of process. If mailed, any notice of cancellation shall be considered given on the date that the notice is postmarked.

707.47(6) (6) Refund.

707.47(6)(a)(a) Cancellation under sub. (2) shall be without penalty, and, except as provided in par. (b), all payments made by the purchaser before cancellation shall be refunded within 20 days after receipt of the notice of cancellation or within 5 days after receipt of funds from the purchaser's cleared check, whichever is later.

707.47(6)(b) (b) If the purchaser has used or occupied the time-share property for more than 12 hours before cancellation, the funds to be returned to the purchaser may be reduced by a reasonable charge to cover the length of stay plus the cost for damages, if any, to the time-share property directly attributable to the purchaser's use or occupancy of the time share property.

707.47 History History: 1987 a. 399.



707.48 Resales of time shares.

707.48  Resales of time shares.

707.48(1) (1)  Required disclosures. Except as provided in s. 707.40 or except where delivery of a time-share disclosure statement is required under s. 707.41 (2), a seller of a time share shall furnish to the purchaser before execution of any contract for the purchase of a time share, or otherwise before the transfer of title, a copy of the time-share instrument, other than any plats or plans, and a certificate containing statements disclosing all of the following information:

707.48(1)(a) (a) The effect on the proposed transfer of any right of first refusal or other restraint on transfer of all or any portion of the time share.

707.48(1)(b) (b) The amount of the periodic time-share liability and any unpaid time-share expense or special assessment or other sums currently due and payable from the seller.

707.48(1)(c) (c) Any other fees payable by time-share owners.

707.48(1)(d) (d) Any judgments or other matters that are or may become liens against the time share or the time-share unit and the status of any pending suits that may result in those liens.

707.48(2) (2) Managing entity; preparation of certificate.

707.48(2)(a)(a) Except as provided in par. (b), the managing entity, within 10 days after a request by a time-share owner, shall furnish a certificate containing the information necessary to enable the time-share owner to comply with sub. (1).

707.48(2)(b) (b) If there is no managing entity, the time-share owner shall furnish the information specified in sub. (1).

707.48(3) (3) Liability; voiding contract.

707.48(3)(a)(a) A purchaser is not liable for any unpaid time-share liability or fee greater than the amount set forth in a certificate prepared under sub. (2).

707.48(3)(b) (b) A time-share owner is not liable to a purchaser for the failure or delay of the managing entity to provide the certificate in a timely manner or for any erroneous information provided by the managing entity and included in the certificate, except for information on judgment liens against the time share or the time-share unit.

707.48(3)(c) (c) A purchaser may void a purchase contract until the certificate, whether prepared by the managing entity or time-share owner, is provided and for 5 business days after the certificate is provided or until transfer of the time share, whichever occurs first.

707.48 History History: 1987 a. 399.



707.49 Deposits; escrow requirement.

707.49  Deposits; escrow requirement.

707.49(1) (1)  Definitions. In this section:

707.49(1)(a) (a) "Completion of construction" means that all accommodations of the time-share unit and all buildings, improvements and other facilities of the time-share property, including campground amenities, are available for use in a manner identical in all material respects to the manner portrayed by the time-share instrument, promotional materials, advertising and the time-share disclosure statements.

707.49(1)(b) (b) "Deposit" means any money or property given by a purchaser as earnest money, downpayment or other payment in connection with the purchase of a time share, whether the payment is intended to be applied toward the purchase price or other obligation or returned to the purchaser, but excluding any dues payment.

707.49(1)(c) (c) "Escrow account" means an account established solely for the purposes set forth in this section with a financial institution, as defined in s. 705.01 (3), which is located within this state and the accounts of which are insured by a governmental agency or instrumentality.

707.49(1)(d) (d) "Escrow agent" means any of the following:

707.49(1)(d)1. 1. A savings and loan association, savings bank, bank or trust company located in this state.

707.49(1)(d)2. 2. An attorney who is a member of the State Bar of Wisconsin.

707.49(1)(d)3. 3. A real estate broker licensed under ch. 452.

707.49(1)(d)4. 4. A title insurance company authorized to do business in this state.

707.49(2) (2) Escrow agent.

707.49(2)(a)(a) Designation. Except as provided in sub. (4), before the sale of any time shares in a project, the developer shall establish an escrow account and shall designate an escrow agent for the purpose of protecting the deposits of purchasers. All escrow agents shall be independent of the developer, and the developer, any affiliate of the developer or any officer, director, subsidiary or employee of the developer shall not serve as escrow agent.

707.49(2)(b) (b) Duties. An escrow agent designated under par. (a) shall do all of the following:

707.49(2)(b)1. 1. Maintain, in accordance with generally accepted accounting practices, separate books and records for each time share.

707.49(2)(b)2. 2. Maintain the accounts required by this section only in such a manner as to be under the direct supervision and control of the escrow agent.

707.49(2)(b)3. 3. Retain for 5 years all affidavits received under sub. (3) (b).

707.49(2)(b)4. 4. Upon receipt of conflicting demands for the escrowed funds or property, immediately and with the consent of all parties either submit the matter to arbitration or, by interpleader or otherwise, seek an adjudication of the matter in court.

707.49(3) (3) Escrow agreement; release of funds.

707.49(3)(a)(a) Until the deposit may be released from escrow under par. (b), an amount equal to 50% of the deposit shall be deposited in an escrow account under an escrow agreement.

707.49(3)(b) (b) The escrow agreement shall provide that the deposit may be released from escrow only as follows:

707.49(3)(b)1. 1. If a purchaser gives a valid notice of cancellation under s. 707.47 (5) or is otherwise entitled to cancel the sale, the deposit shall be returned to the purchaser under s. 707.47 (6).

707.49(3)(b)2. 2. After expiration of the cancellation period under s. 707.47 (2), if the purchaser defaults in the performance of his or her obligations under the contract to purchase, the developer shall provide an affidavit to the escrow agent requesting release of the escrowed deposit and shall provide a copy of the affidavit to the purchaser who has defaulted. The developer's affidavit shall include all of the following:

707.49(3)(b)2.a. a. A statement that the purchaser has defaulted and that the developer has not defaulted.

707.49(3)(b)2.b. b. A brief explanation of the nature of the default and the date of default.

707.49(3)(b)2.c. c. A statement that the developer is entitled under the contract to the deposit held by the escrow agent.

707.49(3)(b)2.d. d. A statement that the developer has not received from the purchaser any written notice of a dispute between the purchaser and developer or a claim by the purchaser to the escrowed deposit.

707.49(3)(b)3. 3. If no cancellation or default has occurred, the escrow agent may release the escrowed deposit upon presentation by the developer of an affidavit and, if the project is subject to a blanket encumbrance, as defined in s. 707.38 (1), a certified copy of a recorded nondisturbance agreement. The developer's affidavit shall state that all of the following have occurred:

707.49(3)(b)3.a. a. Expiration of the cancellation period.

707.49(3)(b)3.b. b. Completion of construction of the time-share unit and amenities or, if ownership is not related to a specific unit, completion of construction of sufficient units to provide appropriate use of the completed time-share units by the purchaser.

707.49(3)(b)3.c. c. Completion of the closing.

707.49(3)(b)3.d. d. Execution and recording of a nondisturbance agreement meeting the requirements of s. 707.38 (1m).

707.49(4) (4) Surety bond and other options. Instead of placing deposits in an escrow account, a developer may obtain a surety bond issued by a company authorized to do business in this state or obtain and maintain an irrevocable letter of credit or a similar arrangement, in an amount which at all times is not less than the amount of the deposits otherwise subject to the escrow requirements of this section. The bond, letter of credit or similar arrangement shall be filed with the department of agriculture, trade and consumer protection and made payable to the department of agriculture, trade and consumer protection for the benefit of aggrieved parties.

707.49 History History: 1987 a. 399; 1991 a. 221; 1995 a. 27; 2001 a. 103; 2005 a. 213.



707.50 Conversion building; tenants' rights.

707.50  Conversion building; tenants' rights.

707.50(1)(1)  Notice of conversion. A developer of a time-share property which includes all or part of a conversion building, and any person in the business of selling real estate for the person's own account who intends to offer time shares in a time-share property which includes all or part of a conversion building, shall give each residential tenant and residential subtenant in possession of the proposed time-share units 120 days' prior written notice of the conversion. The notice shall set forth generally the rights of tenants and subtenants under this section and shall be personally delivered to the unit or mailed to the tenant and subtenant at the address of the unit or any other mailing address provided by a tenant.

707.50(1m) (1m) Tenants' rights.

707.50(1m)(a)(a) A residential tenant or residential subtenant shall not be required to vacate the property during the notice period required under sub. (1) unless the tenancy is properly terminated under s. 704.17 or unless, with respect to a tenancy under a lease, as defined in s. 704.01 (1), the term of the lease expires.

707.50(1m)(b) (b) The terms of a residential tenancy may not be altered during the notice period required under sub. (1).

707.50(1m)(c) (c) Failure to give notice as required by this section is a defense to an action for possession.

707.50(2) (2) Notice of termination. If the notice provided under sub. (1) meets the requirements of s. 704.17 or 704.19, whichever may be applicable, and s. 704.21, the notice constitutes both a notice of conversion and notice of termination of tenancy.

707.50(3) (3) Priority of lease. Nothing in this section permits termination of a lease by a developer in violation of the terms of the lease.

707.50 History History: 1987 a. 399.



707.51 Protection of campground interests.

707.51  Protection of campground interests.

707.51(1)(1)  Increase in dues payments.

707.51(1)(a)(a) Except as provided in par. (b), the total amount of dues payments in any year required to be paid by a campground member may not be increased over the total amount of dues payments required during the previous year by a percentage greater than the percentage increase in the U.S. consumer price index for all urban consumers, U.S. city average, as determined by the U.S. department of labor for the previous year, plus 3%.

707.51(1)(b) (b) The limit on a dues payment increase provided in par. (a) does not apply if all of the following occur:

707.51(1)(b)1. 1. The campground operator proposes an increase greater than the limit.

707.51(1)(b)2. 2. The campground operator mails a ballot to each campground member to whom the increase would apply, at the campground member's last-known mailing address.

707.51(1)(b)3. 3. A majority of the campground members who return ballots approve the increase.

707.51(2) (2) Use of dues payments. Dues payments may not be used for any purposes other than those stated in the campground contract.

707.51(3) (3) Modification of campground rules.

707.51(3)(a)(a) Except as provided in par. (b), with respect to a campground located in this state, the campground operator may not, in any manner that significantly degrades or diminishes the rights of the majority of campground members, adversely modify any campground rules or regulations or adversely modify rights to or the scope or nature of any campground or campground amenity, unless occasioned by unanticipated emergency circumstances, in which case the modifications may be made for a period not to exceed 90 days.

707.51(3)(b) (b) Except as provided in par. (c), a campground operator may modify campground rules or regulations, or rights to or the scope or nature of a campground or campground amenity if all of the following occur:

707.51(3)(b)1. 1. The campground operator proposes a modification.

707.51(3)(b)2. 2. The campground operator mails a ballot to each campground member to whom the modification would apply, at the campground member's last-known mailing address.

707.51(3)(b)3. 3. A majority of the campground members who return ballots approve the modification.

707.51(3)(c) (c) A campground operator may not under par. (b) terminate a campground contract or suspend a campground member's right or privilege to use a campground or campground amenities.

707.51 History History: 1987 a. 399.



707.52 Campgrounds; breach by member.

707.52  Campgrounds; breach by member.

707.52(1) (1)  Termination for breach. A campground operator may not terminate a campground contract because of a campground member's breach of rules or regulations or terms or conditions of the campground contract, other than terms or conditions for installment payments of the purchase price or for dues payments, unless the campground member has been given at least 30 days' prior written notice of the breach and an opportunity within that period to cure the breach, and unless the breach constitutes any of the following:

707.52(1)(a) (a) A threat to others or to the property of others.

707.52(1)(b) (b) A repeated violation of rules or regulations or terms or conditions, after notice has been given of a previous breach.

707.52(1)(c) (c) A public nuisance.

707.52(1)(d) (d) An unreasonable infringement upon the rights of other campground members.

707.52(2) (2) Suspension. A campground operator, upon prior written notice, may immediately suspend a campground member's right or privilege to use campgrounds and campground amenities upon a breach of rules or regulations or terms or conditions under sub. (1) (a) to (d) or upon failure to make installment payments of the purchase price or to make dues payments.

707.52(3) (3) Termination; installment payments. A campground operator may not terminate a campground contract because of a campground member's failure to make installment payments of the purchase price unless the campground member has been given at least 30 days' prior written notice of the breach and an opportunity within that period to cure the breach.

707.52(4) (4) Termination; dues payments. A campground operator may not terminate a campground contract because of a campground member's failure to make dues payments unless the default continues for more than 6 months.

707.52(5) (5) Reinstating a campground contract. A campground operator may reinstate a campground contract that was terminated or suspended for failure to make installment payments of the purchase price or dues payments if the campground member pays all delinquent amounts, together with any interest or penalties specified in the campground contract.

707.52(6) (6) No unreasonable forfeiture. The termination of a campground contract because of a campground member's breach may not result in an unreasonable forfeiture of the amount of the purchase price already paid. During the first 5 years after a campground contract is signed, the campground operator may not retain a forfeiture, as the result of a campground member's breach, in an amount which exceeds that portion of the total purchase price which is equal to the percentage of the number of months the campground contract has been in effect during the first 5-year period plus 20% of the total purchase price.

707.52 History History: 1987 a. 399.



707.53 Warranties.

707.53  Warranties.

707.53(1)(1)  Express warranties of quality.

707.53(1)(a)(a) Express warranties made by any seller of a time share to a purchaser, if relied upon by the purchaser, are created as follows:

707.53(1)(a)1. 1. Any affirmation of fact or promise which relates to the time share, the time-share unit, rights appurtenant to either, area improvements that would directly benefit the time share or the right to use or have the benefit of facilities not located on the time-share unit, creates an express warranty that the time share, the time-share unit and related rights and uses will conform to the affirmation or promise.

707.53(1)(a)2. 2. Any model or description of the physical characteristics of the time-share property, including plans and specifications of or for improvements, creates an express warranty that the time-share property will conform to the model or description.

707.53(1)(a)3. 3. Any description of the quantity or extent of the real estate constituting the time-share property, including plats or surveys, creates an express warranty that the time-share property will conform to the description, subject to customary tolerances.

707.53(1)(a)4. 4. A provision that a purchaser may put a time-share unit only to a specified use is an express warranty that the specified use is lawful.

707.53(1)(b) (b) Neither formal words, such as "warranty" or "guarantee", nor a specific intention to make a warranty, is necessary to create an express warranty of quality, but a statement purporting to be merely an opinion or commendation of the time share, the time-share unit or the value of either does not create a warranty.

707.53(1)(c) (c) Any transfer of a time share transfers to the purchaser all express warranties of quality made by previous sellers.

707.53(2) (2) Implied warranties of quality.

707.53(2)(a)(a) A developer and any person in the business of selling real estate for the person's own account impliedly warrants all of the following:

707.53(2)(a)1. 1. That except for reasonable wear and tear a time-share unit will be in at least as good condition at the earlier of the time of the transfer or of the delivery of possession of the time-share unit as it was at the time of contracting.

707.53(2)(a)2. 2. That a time-share unit and any other real property that the time-share owners have a right to use in conjunction with the time-share unit are suitable for the ordinary uses of real estate of its type, and that any improvements made or contracted for by the developer or the person in the business of selling real estate for the person's own account, or made by any person before transfer, will be all of the following:

707.53(2)(a)2.a. a. Free from defective materials.

707.53(2)(a)2.b. b. Constructed in accordance with applicable law, according to sound engineering and construction standards, and in a workmanlike manner.

707.53(2)(b) (b) In addition to par. (a), a developer impliedly warrants to a purchaser of a time share that an existing use of the time-share unit, continuation of which is contemplated by the parties, does not violate applicable law at the earlier of the time of transfer or of the delivery of possession of the time-share unit.

707.53(2)(c) (c) For purposes of this subsection, improvements made or contracted for by an affiliate of a developer are made or contracted for by the developer.

707.53(2)(d) (d) Any transfer of a time share transfers to the purchaser all of the developer's implied warranties of quality.

707.53(3) (3) Accrual of actions.

707.53(3)(a)(a) Subject to par. (b), a cause of action for breach of warranty of quality, regardless of the purchaser's lack of knowledge of the breach, accrues, unless extended by agreement, as follows:

707.53(3)(a)1. 1. As to a unit, at the time of the first transfer of a time share in the unit by the seller to a bona fide purchaser.

707.53(3)(a)2. 2. As to other improvements, at the time each improvement is completed.

707.53(3)(b) (b) If a warranty of quality explicitly extends to future performance or duration of any improvement or component of the property, the cause of action accrues at the time the breach is discovered or at the end of the period for which the warranty explicitly extends, whichever is earlier.

707.53 History History: 1987 a. 399.



707.54 Labeling of promotional material.

707.54  Labeling of promotional material. If any improvement in the time-share property is not required to be built, no promotional material may be displayed or delivered to prospective purchasers which describes or portrays that improvement unless the description or portrayal of the improvement is conspicuously labeled or identified as "NEED NOT BE BUILT".

707.54 History History: 1987 a. 399.



707.55 Prohibited advertising and sales practices.

707.55  Prohibited advertising and sales practices. In connection with the offer or sale of a time share, no person may engage in any of the following practices:

707.55(1) (1) False or misleading statements. Making any assertion, representation or statement of material fact that is false, deceptive or misleading.

707.55(2) (2) Incentives. Making any assertion, representation or statement that any incentives, including discounts, special prices, merchandise awards, types of memberships or other financial benefits, are only available to a prospective purchaser for the remainder of the day on which the assertion, representation or statement is made, except that the person may state that the incentives are not guaranteed in the future and that they may be subject to negotiation in the future.

707.55(2m) (2m) Value of incentives. Making any assertion, representation or statement that an incentive or inducement to purchase has a specified price or value unless the incentive or inducement is customarily sold apart from the sale of a time share.

707.55(3) (3) Resale value. Misrepresenting the resale value of a time share.

707.55(4) (4) Financial investment. Representing a time share as a financial investment.

707.55(5) (5) Salespersons. Misrepresenting the identity, function or authority of a salesperson, including a time-share salesperson, as defined in s. 452.01 (9), or team of salespersons.

707.55(6) (6) Contradictory statements. Making any assertion, representation or statement of material fact which is inconsistent with or contradictory to the terms or provisions of the purchase contract or material provided with the purchase contract.

707.55(7) (7) Length of sales presentation. Misrepresenting the reasonably estimated length of any sales presentation by a salesperson, including a time-share salesperson, as defined in s. 452.01 (9), or team of salespersons.

707.55(8) (8) Seller's identity. Failing to clearly disclose the seller's identity and that time shares are being offered for sale at the beginning of an initial contact with a prospective purchaser, if the contact is initiated by or on behalf of a seller.

707.55(9) (9) Purpose of advertising material. Failing to include the following disclosure, in boldface type, on any printed advertising material, including any lodging certificate, gift, award, prize, premium or discount: THIS ADVERTISING MATERIAL IS BEING USED FOR THE PURPOSE OF SOLICITING THE SALE OF TIME-SHARE PROPERTY OR INTERESTS IN TIME-SHARE PROPERTY.

707.55(10) (10) Gifts and prizes. A mail or coupon promotion sent to residents of this state that offers any award, gift or prize for visiting a development or attending any sales presentation shall comply with the requirements of s. 100.171.

707.55(11) (11) Waiver. Entering into or requesting a person to enter into any agreement or stipulation that binds the person to waive compliance with this section or that requests the person to certify the absence of any misrepresentation or other violation of this section.

707.55 History History: 1987 a. 399; 1991 a. 269; 1997 a. 111; 2007 a. 18.



707.56 Developer's obligation to complete improvements.

707.56  Developer's obligation to complete improvements. The developer shall complete all promised improvements as described in the time-share instrument, promotional materials, advertising and the time-share disclosure statements. The developer shall be excused for the period or periods of delay in the completion of any promised improvement if delayed, hindered or prevented from doing so by causes beyond the developer's control, including any of the following:

707.56(1) (1) Labor disputes not caused by the developer.

707.56(2) (2) Riots.

707.56(3) (3) Civil commotion or insurrection.

707.56(4) (4) War or warlike operations.

707.56(5) (5) Governmental restrictions, regulations or control.

707.56(6) (6) Inability to obtain any materials or services.

707.56(7) (7) Fire or other casualties.

707.56(8) (8) Acts of God.

707.56(9) (9) Forces not under the control or supervision of the developer.

707.56 History History: 1987 a. 399.



707.57 Remedies and penalties.

707.57  Remedies and penalties.

707.57(1) (1)  Private remedies.

707.57(1)(a)(a) If a developer or any other person subject to this chapter fails to comply with this chapter or the time-share instrument, any person or class of persons adversely affected by the failure to comply has a claim for appropriate relief, including but not limited to damages, injunctive or declaratory relief, specific performance and rescission.

707.57(1)(b) (b) A person or class of persons entitled to relief under par. (a) is also entitled to recover costs, disbursements and reasonable attorney fees, notwithstanding s. 814.04 (1).

707.57(2) (2) Department of agriculture, trade and consumer protection authority.

707.57(2)(a)(a) The department of agriculture, trade and consumer protection, or any district attorney upon informing the department of agriculture, trade and consumer protection, may commence an action in circuit court in the name of the state to restrain by temporary or permanent injunction any violation of this chapter. Before entry of final judgment, the court may make such orders or judgments as may be necessary to restore to any person any pecuniary loss suffered because of the acts or practices involved in the action if proof of these acts or practices is submitted to the satisfaction of the court.

707.57(2)(b) (b) The department of agriculture, trade and consumer protection may conduct hearings, administer oaths, issue subpoenas and take testimony to aid in its investigation of violations of this chapter.

707.57(3) (3) Penalty. Any person who violates this chapter shall be required to forfeit not more than $5,000 for each offense. Forfeitures under this subsection shall be enforced by action on behalf of the state by the department of agriculture, trade and consumer protection or by the district attorney of the county where the violation occurs.

707.57(4) (4) Liberal construction. The remedies provided by this chapter shall be liberally administered.

707.57 History History: 1987 a. 399; 1995 a. 27.

707.57 Annotation That under sub. (1), any person or class of persons adversely affected by the failure to comply with ch. 707 has a claim does not require that a plaintiff must show some specific harm or pecuniary loss resulting from a seller's violations in order to obtain a remedy under sub. (1). The requirement that a plaintiff be adversely affected by a violation serves to exclude those who have not entered into a transaction with a time-share seller from bringing suit for the seller's violations of ch. 707. Ott v. Peppertree Resort Villas, Inc. 2006 WI App 77, 292 Wis. 2d 173, 716 N.W.2d 127, 04-1226.



707.58 Applicability to existing time shares.

707.58  Applicability to existing time shares.

707.58(1) (1) This chapter applies to all time shares created in units within this state on or after June 1, 1988, and to time shares created before June 1, 1988, as provided in subs. (2) to (12).

707.58(2) (2) Sections 707.03, 707.30 (5) (a) 1. to 9. and 14. to 16. and (c) 1., 707.35 (1) to (6) and (8), 707.36, 707.37, 707.38 (1), (2), (3) and (5), 707.40 and 707.50 to 707.52 apply to time shares created before June 1, 1988.

707.58(3) (3) Sections 707.06 and 707.07 apply to contracts relating to time shares created before June 1, 1988, if the contract is entered into on or after June 1, 1988.

707.58(4) (4) Section 707.23 applies to time-share units created before June 1, 1988, but s. 707.23 does not apply to actions for partition which are brought before June 1, 1988.

707.58(5) (5) Section 707.34 applies to actions relating to time shares created before June 1, 1988, if those actions accrued on or after June 1, 1988.

707.58(6) (6) Section 707.35 (7) applies to time-share property created before June 1, 1988, which is damaged or destroyed on or after June 1, 1988.

707.58(7) (7) Sections 707.38 (1m) and (4), 707.41 to 707.48 and 707.54 to 707.56 apply to time shares which were created before June 1, 1988, and which are sold on or after June 1, 1988.

707.58(8) (8) Section 707.49 applies to time shares created before June 1, 1988, with respect to deposits, as defined in s. 707.49 (1) (b), relating to those time shares which are received on or after June 1, 1988.

707.58(9) (9) Section 707.53 applies to time shares created before June 1, 1988, with respect to warranties relating to those time shares which are made on or after June 1, 1988.

707.58(10) (10) Section 707.57 applies to actions relating to time shares created before June 1, 1988, to the extent the time shares are subject to this chapter.

707.58(11) (11) Section 707.02 applies to time shares created before June 1, 1988 to the extent necessary to construe any of the provisions listed in subs. (2) to (10).

707.58(12) (12) The provisions listed in subs. (2) to (11) do not apply to time shares created before June 1, 1988, if the provision conflicts with any rights or obligations created by a time-share instrument, document transferring an estate or interest in real property, or contract, existing before June 1, 1988.

707.58(13) (13) The time-share instrument or similar document of a time-share property created before June 1, 1988, may be amended to accomplish any result permitted by this chapter if the amendment is adopted in conformity with the procedures and requirements specified by the time-share instrument or similar document. If the amendment grants to any person any rights, powers or privileges permitted by this chapter, all correlative obligations, liabilities and restrictions in this chapter also apply to that person.

707.58 History History: 1987 a. 399; 1989 a. 31.



707.59 Time-share units not within state.

707.59  Time-share units not within state.

707.59(1) (1) Except as provided in sub. (2), if time shares in a time-share unit located outside of this state are offered or sold in this state, the laws of the state where the time-share unit is located which relate to a general matter covered by this chapter apply to the offer or sale of those time shares in this state. If the state in which the time-share unit is located has no laws relating to a general matter covered by this chapter, the provision in this chapter relating to that matter applies to the offer or sale of those time shares in this state.

707.59(2) (2) Section 707.55 applies to any offer or sale of a time share in a time-share unit, whether the time-share unit is located in this state or outside this state.

707.59 History History: 1987 a. 399.






708. Mortgages and land contracts.

708.01 Effect of mortgage.

708.01  Effect of mortgage. A mortgage on real property creates a lien on the property mortgaged; except for the lien and subject to s. 708.11, the mortgagor retains the interest that the mortgagor had at the time of mortgage until that interest is divested by some later act.

708.01 History History: 1993 a. 486; 1995 a. 283.

708.01 Annotation An acceleration clause providing that a mortgage becomes due and payable, at the option of the mortgagee, if the mortgaged premises are leased or transferred without its written permission, while not contrary to public policy, is enforceable only in accord with equitable principles governing foreclosure actions. Mutual Federal Savings & Loan v. American Medical Services, 66 Wis. 2d 210, 223 N.W.2d 921 (1974).



708.02 Foreclosure; effect in lease.

708.02  Foreclosure; effect in lease. If property subject to lien created by mortgage or land contract is leased after the lien has attached, the lease is subject to termination at the time the interest of the lienor is terminated.



708.03 Prohibiting lender from designating attorney for mortgagor.

708.03  Prohibiting lender from designating attorney for mortgagor. A bank, savings bank, savings and loan association or other lender or lending agency requiring a borrower to give a mortgage on real estate as security for a loan or an existing indebtedness may not designate the attorney to represent the mortgagor's interest in connection with the giving of the mortgage if the mortgagor has or desires a different attorney for that purpose. Any person violating this section shall be fined not more than $100 for each violation.

708.03 History History: 1991 a. 221.



708.04 Removal of buildings from mortgaged premises.

708.04  Removal of buildings from mortgaged premises. The removal, without the consent of the mortgagee or the mortgagee's assigns, of any building from any real estate upon which there is an unsatisfied mortgage, properly recorded, shall not destroy the lien of such mortgage upon such removed building, but the mortgagee or the mortgagee's assigns shall be entitled to recover the possession of the same in an action of replevin, from any person, and wherever the same may be situated, without regard to the question of the adequacy of the real estate remaining to pay the mortgage debt. If such removal be made by the mortgagor or with the mortgagor's consent, all reasonable expense incurred in recovering such building shall be added to, and collected as a part of, the mortgage debt.

708.04 History History: 1993 a. 486.



708.05 Mortgages, power to sell under.

708.05  Mortgages, power to sell under. When a power to sell lands shall be given to the grantee in any mortgage or other conveyance intended to secure the payment of money the power shall be deemed a part of the security and shall vest in and may be executed by any person, who, by assignment or otherwise, shall become entitled to the money so secured to be paid.



708.07 Satisfaction of state mortgages.

708.07  Satisfaction of state mortgages. In any case where the records of the offices of the state treasurer and secretary of state fail to show any payments made upon any mortgage of real estate to the state or territory of Wisconsin since January 1, 1865, it shall be the duty of the state treasurer, on demand, to execute, acknowledge and deliver to the owner of all or any portion of the land conveyed by any such mortgage a satisfaction in due form of law acknowledging the satisfaction and discharge of such mortgage, and such satisfaction when so executed shall be conclusive evidence of the payment and discharge of such mortgage and the satisfaction of the lien thereby secured.



708.09 Purchase money mortgage defined.

708.09  Purchase money mortgage defined. A purchase money mortgage is one given as part of the transaction of purchase to the vendor of real estate for all or part of the purchase money or to a 3rd person who advances all or a part of the purchase money.

708.09 Annotation A purchase money mortgage executed at the time of delivery of the conveyance of legal title has priority, as to the property conveyed, over existing judgments and executions against the mortgagor-vendee, whether the mortgagee is the vendor or a 3rd party who furnishes the purchase price. Northern State Bank v. Toal, 69 Wis. 2d 50, 230 N.W.2d 153 (1975).



708.10 Loan funds at closings.

708.10  Loan funds at closings.

708.10(1) (1)  Definitions. In this section:

708.10(1)(a) (a) "Affiliate" means, with respect to any lender, any person that controls, is controlled by, or is under common control with, the lender.

708.10(1)(b) (b) "Borrower" means a person who borrows money from a lender to finance a transaction under a loan that is secured by a real estate mortgage.

708.10(1)(c) (c) "Lender" means all lenders identified under s. 706.11 (1), mortgage brokers, as defined under s. 224.71 (4), and savings and loan associations organized under ch. 215, except that "lender" does not include any federal, state or local unit of government or any agency, political subdivision or instrumentality of such a unit of government.

708.10(1)(d) (d) "Loan settlement" means the occurrence of all of the following:

708.10(1)(d)1. 1. The execution by the borrower of a promissory note, mortgage and any other documents that are required by the lender to be signed as a condition to the granting of a loan to the borrower.

708.10(1)(d)2. 2. The delivery of the proceeds of the loan to the borrower or to a 3rd party on behalf of the borrower.

708.10(1)(d)3. 3. If the borrower has a right to rescind the loan under federal or state law, the expiration of the borrower's right of recision.

708.10(1)(e) (e) "Qualified loan funds" means any of the following:

708.10(1)(e)1. 1. Wire transfer.

708.10(1)(e)2. 2. Cashier's check or teller's check.

708.10(1)(e)3. 3. A check that is negotiable, as defined in s. 403.104 (1), and on which the lender or an affiliate of the lender is the drawee, as defined in s. 403.103 (1) (b).

708.10(1)(e)4. 4. Transfer of the loan funds by the lender into an account maintained by the lender or an affiliate of the lender in favor of the settlement agent or borrower.

708.10(1)(f) (f) "Settlement agent" means a person retained by the lender who provides services that benefit the lender and borrower in a transaction and who receives and disburses money in connection with the transaction.

708.10(1)(g) (g) "Transaction" means a transaction under s. 706.001 (1), including a refinancing of an existing indebtedness that is secured by a mortgage on real property, except that "transaction" does not include an open end credit plan as defined under 15 USC 1602 (i).

708.10(1)(h) (h) "Wire transfer" means the electronic funds transfer system of the federal reserve banks. When funds are transferred by wire transfer, delivery of the funds is complete when a transaction number has been assigned to the wire transfer.

708.10(2) (2) Loan fund disbursal.

708.10(2)(a)(a) Except as provided in par. (b), if a settlement agent is to deliver qualified loan funds to the borrower in a transaction, or to a 3rd party on behalf of the borrower, a lender may not permit or require a borrower to complete a loan settlement unless the lender unconditionally delivers qualified loan funds to the settlement agent before or immediately on completion of the loan settlement.

708.10(2)(b) (b) If the lender and the borrower have agreed that less than all of the loan funds are to be disbursed at the loan settlement, the lender shall deliver qualified loan funds to the settlement agent only in the amount to be disbursed at the loan settlement.

708.10 History History: 1995 a. 394; 1997 a. 35, 145, 152; 1999 a. 85; 2009 a. 180.



708.11 Assignments of rents, leases and profits.

708.11  Assignments of rents, leases and profits.

708.11(1) (1) In this section, "assignment" means any assignment, pledge, transfer or any other conveyance of an interest in rents, leases or profits, whether contained in a mortgage, security agreement or other document executed by the assignor.

708.11(2) (2) When any debt or other obligation is secured by an assignment, the assignment shall be effective as to the assignor upon the execution and delivery of the assignment to the assignee. The assignment shall be perfected as to all subsequent purchasers, mortgagees, lien creditors, and all other 3rd parties for all purposes from the time and date of recording the assignment in the register of deeds office of the county in which the real property affected by the assignment is located. The assignment shall be governed by ch. 706 and shall be considered a conveyance for the purposes of ch. 706. An assignee who enforces an assignment in accordance with its terms shall not be considered to be a mortgagee in possession with attendant liability.

708.11(3) (3)

708.11(3)(a)(a) Unless otherwise agreed upon in writing, the assignee shall be entitled to enforce the assignment without the necessity of any of the following:

708.11(3)(a)1. 1. Furnishing notice to the assignor or any lessee.

708.11(3)(a)2. 2. Obtaining possession of the real property.

708.11(3)(a)3. 3. Impounding the rents.

708.11(3)(a)4. 4. Securing the appointment of a receiver.

708.11(3)(a)5. 5. Taking any other affirmative action.

708.11(3)(b) (b) Unless otherwise agreed upon in writing, the assignee may not exercise any right to collect rents or profits created under an assignment until the assignor is in default on the obligation to the assignee. Enforcement of the assignment shall not be considered a cure of an event of default not withstanding the collection of rents or profits in excess of any delinquent amounts due the assignee.

708.11(4) (4) Any tenant or lessee who, upon notice from an assignee, makes rent payments to the assignee in accordance with the terms of the assignment shall be given credit for the payment as if the payment had been made to the assignor, but nothing in this section shall affect the other rights and obligations of the assignor or the tenant or lessee as to one another.

708.11(5) (5) This section does not invalidate assignments of leases, rents or profits that were perfected by other means before May 9, 1996.

708.11 History History: 1995 a. 283.

708.11 Annotation Enforcing Assignments of Leases, Rents and Profits. Leibsle. Wis. Law. May 1996.



708.15 Mortgage satisfaction.

708.15  Mortgage satisfaction.

708.15(1) (1)  Definitions. In this section:

708.15(1)(a) (a) "Address for giving a notification" means, for the purpose of a particular type of notification, the most recent address provided in a document by the intended recipient of the notification to the person giving the notification, unless the person giving the notification knows of a more accurate address, in which case the term means that address.

708.15(1)(b) (b) "Day" means calendar day.

708.15(1)(c) (c) "Document" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

708.15(1)(d) (d) "Electronic" means relating to technology having electrical, digital, magnetic, wireless, optical, electromagnetic, or similar capabilities.

708.15(1)(e) (e) "Entitled person" means any of the following:

708.15(1)(e)1. 1. A person liable for payment or performance of the obligation secured by the real property described in a security instrument.

708.15(1)(e)2. 2. The landowner.

708.15(1)(e)3. 3. The settlement agent.

708.15(1)(f) (f) "Good faith" means honesty in fact and the observance of reasonable commercial standards of fair dealing.

708.15(1)(g) (g) "Landowner" or "owner" means a person that, before foreclosure, has the right of redemption in the real property described in a security instrument. The term does not include a person that holds only a lien on the real property.

708.15(1)(h) (h) "Notification" means a document containing information required under this section and signed by the person required to provide the information.

708.15(1)(i) (i) "Payoff amount" means the sum necessary to satisfy a secured obligation, as set forth in a payoff statement by the secured creditor.

708.15(1)(j) (j) "Payoff statement" means a document containing the information specified in sub. (3) (d).

708.15(1)(k) (k) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, public corporation, government, or governmental subdivision, agency, or instrumentality, or any other legal or commercial entity.

708.15(1)(L) (L) "Recording data" means the date, document number, volume and page number, if any, that indicate where a document is recorded in the office of the register of deeds under s. 59.43.

708.15(1)(m) (m) "Residential real property" means real property located in this state that is used primarily for personal, family, or household purposes and is improved by one to 4 dwelling units.

708.15(1)(n) (n) "Secured creditor" means a person that holds or is the beneficiary of a security interest or that is authorized both to receive payments on behalf of a person that holds a security interest and to record a satisfaction of the security instrument upon receiving full performance of the secured obligation. The term does not include a trustee under a security instrument.

708.15(1)(o) (o) "Secured obligation" means an obligation the payment or performance of which is secured by a security interest.

708.15(1)(p) (p) "Security instrument" means an agreement, however denominated, that creates or provides for an interest in real property to secure payment or performance of an obligation, whether or not it also creates or provides for a lien on personal property.

708.15(1)(q) (q) "Security interest" means an interest in real property created by a security instrument.

708.15(1)(r) (r) "Settlement agent" means the person responsible for the preparation of the settlement statement for the conveyance of real property.

708.15(1)(s) (s) "Sign" means, with present intent to authenticate or adopt a document, any of the following:

708.15(1)(s)1. 1. To execute or adopt a tangible symbol.

708.15(1)(s)2. 2. To attach to or logically associate with the document an electronic sound, symbol, or process.

708.15(1)(t) (t) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

708.15(1)(u) (u) "Submit for recording" means to deliver, with required fees and taxes, a document sufficient to be recorded under this section, to the office of the register of deeds under s. 59.43.

708.15(1)(v) (v) "Title insurance company" means an organization authorized to conduct the business of insuring titles to real property in this state.

708.15(2) (2) Notification: manner of giving and effective date.

708.15(2)(a)(a) A person gives a notification by doing any of the following:

708.15(2)(a)1. 1. Depositing it with the U.S. Postal Service with 1st class postage paid or with a commercially reasonable delivery service with cost of delivery provided, properly addressed to the recipient's address for giving a notification.

708.15(2)(a)2. 2. Sending it by facsimile transmission, electronic mail, or other electronic transmission to the recipient's address for giving a notification.

708.15(2)(a)3. 3. Causing it to be received at the address for giving a notification within the time that it would have been received if given in the manner provided in subd. 1.

708.15(2)(b) (b) A notification is effective at any of the following times:

708.15(2)(b)1. 1. The day after it is deposited with a commercially reasonable delivery service for overnight delivery.

708.15(2)(b)2. 2. Three days after it is deposited with the U.S. Postal Service, with 1st class mail with postage prepaid, or with a commercially reasonable delivery service for delivery other than by overnight delivery.

708.15(2)(b)3. 3. The day it is given, if given as provided in par. (a) 2.

708.15(2)(b)4. 4. The day it is received, if given by a method other than as provided in par. (a) 1. or 2.

708.15(2)(c) (c) If this section or a notification given under this section requires performance on or by a certain day and that day is a Saturday, Sunday, or legal holiday under the laws of this state or the United States, the performance is sufficient if performed on the next day that is not a Saturday, Sunday, or legal holiday.

708.15(3) (3) Payoff statement: request and content.

708.15(3)(a)(a) An entitled person, or an agent authorized by an entitled person to request a payoff statement, may give to the secured creditor a notification requesting a payoff statement for a specified payoff date not more than 30 days after the notification is given. The notification must contain all of the following:

708.15(3)(a)1. 1. The entitled person's name.

708.15(3)(a)2. 2. If given by a person other than an entitled person, the name of the person giving the notification and a statement that the person is an authorized agent of the entitled person.

708.15(3)(a)3. 3. A direction whether the statement is to be sent to the entitled person or that person's authorized agent.

708.15(3)(a)4. 4. The address, facsimile transmission number, or electronic mail or other electronic transmission address to which the secured creditor must send the statement.

708.15(3)(a)5. 5. Sufficient information to enable the secured creditor to identify the secured obligation and the real property encumbered by the security interest.

708.15(3)(b) (b) If a notification under par. (a) directs the secured creditor to send the payoff statement to a person identified as an authorized agent of the entitled person, the secured creditor must send the statement to the agent, unless the secured creditor knows that the entitled person has not authorized the request.

708.15(3)(c) (c)

708.15(3)(c)1.1. Except as provided in subd. 2., within 7 business days after the effective date of a notification that complies with par. (a) or, if the security interest encumbers real property that is not residential real property, within a reasonable longer time after the effective date of such a notification, the secured creditor shall issue a payoff statement and send it as directed under par. (a) 3. in the manner prescribed in sub. (2) for giving a notification.

708.15(3)(c)2. 2. If the person to whom the notification is given once held an interest in the secured obligation but has since assigned that interest, the person need not send a payoff statement but shall, within 7 business days after the effective date of the notification, give a notification of the assignment to the person to whom the payoff statement otherwise would have been sent, providing the name and address of the assignee.

708.15(3)(c)3. 3. A secured creditor that sends a payoff statement to the entitled person or the authorized agent may not claim that the notification did not satisfy par. (a).

708.15(3)(d) (d) A payoff statement must contain all of the following:

708.15(3)(d)1. 1. The date on which it was prepared and the payoff amount as of that date. If the entitled person or the person's authorized agent specifically requests it, the payoff statement shall include the amount by type of each fee, charge, or other sum included within the payoff amount.

708.15(3)(d)2. 2. The information reasonably necessary to calculate the payoff amount as of the requested payoff date, including the per diem interest amount, if applicable.

708.15(3)(d)3. 3. The payment cutoff time, if any, the address or place where payment, including payment by electronic transmission, if available, must be made, and any limitation as to the authorized method of payment.

708.15(3)(e) (e) A payoff statement may contain the amount of any fees authorized under this subsection not included in the payoff amount.

708.15(3)(f) (f) A secured creditor may not qualify a payoff amount or state that the payoff amount is subject to change before the payoff date.

708.15(3)(g) (g) A secured creditor must provide upon request one payoff statement without charge during any 2-month period. A secured creditor may charge a fee of $25 for each additional payoff statement requested during that 2-month period. However, a secured creditor may not charge a fee for providing a corrected payoff statement under sub. (4) (a).

708.15(3)(h) (h) Except as otherwise provided in sub. (7), if a secured creditor to which a notification has been given under par. (a) does not send a timely payoff statement that substantially complies with par. (d), the secured creditor is liable to the entitled person for any actual damages caused by the failure plus $500, but not punitive damages. A secured creditor that does not pay the damages provided in this paragraph within 30 days after receipt of a notification demanding payment may also be liable for reasonable attorney fees and costs.

708.15(4) (4) Understated payoff statement: correction; effect.

708.15(4)(a)(a) If a secured creditor determines that the payoff amount it provided in a payoff statement was understated, the secured creditor may send a corrected payoff statement. If the entitled person or the person's authorized agent receives and has a reasonable opportunity to act upon a corrected payoff statement before making payment, the corrected statement supersedes an earlier statement.

708.15(4)(b) (b) Subject to par. (c) 1., a secured creditor that sends a payoff statement containing an understated payoff amount may not deny the accuracy of the payoff amount as against any person that reasonably and detrimentally relies upon the understated payoff amount.

708.15(4)(c) (c) This section does not do any of the following:

708.15(4)(c)1. 1. Affect the right of a secured creditor to recover any sum that it did not include in a payoff amount from any person liable for payment of the secured obligation.

708.15(4)(c)2. 2. Limit any claim or defense that a person liable for payment of a secured obligation may have under law other than this section.

708.15(5) (5) Secured creditor to submit satisfaction for recording; liability for failure.

708.15(5)(a)(a) A secured creditor shall submit for recording a satisfaction of a security instrument within 30 days after the secured creditor receives full payment or performance of the secured obligation or payment as provided in a payoff statement under sub. (3) or a corrected payoff statement under sub. (4), whichever is applicable. If a security instrument secures a line of credit or future advances, the secured obligation is fully performed only if, in addition to full payment or performance of the secured obligation or payment as provided in a payoff statement under sub. (3) or a corrected payoff statement under sub. (4), the secured creditor has received a notification requesting the secured creditor to terminate the line of credit or containing a statement sufficient to terminate the effectiveness of the provision for future advances in the security instrument.

708.15(5)(b) (b) Except as otherwise provided in sub. (7), a secured creditor that is required to submit a satisfaction of a security instrument for recording and that does not do so by the end of the period specified in par. (a) is liable to the landowner for $500, plus any actual damages caused by the failure, but not punitive damages, and any reasonable attorney fees and court costs incurred.

708.15(5)(c) (c) Paragraph (b) applies to a secured creditor that receives full payment or performance of the secured obligation or payment as provided in a payoff statement under sub. (3) or a corrected payoff statement under sub. (4) on or after December 14, 2013. Section 706.05 (9) and (10), 2011 stats., applies to a secured creditor that received partial or full payment or performance of the secured obligation before December 14, 2013.

708.15(6) (6) Form and effect of satisfaction. A document is a satisfaction of a security instrument if it satisfies s. 706.05 (8).

708.15(7) (7) Limitation of secured creditor's liability. A secured creditor is not liable under this section if all of the following apply:

708.15(7)(a) (a) The secured creditor established a reasonable procedure to achieve compliance with its obligations under this section.

708.15(7)(b) (b) The secured creditor complied with that procedure in good faith.

708.15(7)(c) (c) The secured creditor was unable to comply with its obligations because of circumstances beyond its control.

708.15(8) (8) Satisfaction agent; notification to creditor of affidavit of satisfaction.

708.15(8)(a)(a) Only a title insurance company, acting directly or through an authorized agent, may serve as a satisfaction agent under this section. An affidavit of satisfaction under this section is valid only for security instruments recorded against residential real property.

708.15(8)(b) (b) Upon, or at any time after, full payment or performance of the secured obligation or payment as provided in a payoff statement under sub. (3) or a corrected payoff statement under sub. (4), a satisfaction agent acting for and with authority from the landowner may give the secured creditor a notification that the satisfaction agent may submit for recording an affidavit of satisfaction of the security instrument against residential real property. The notification must include all of the following:

708.15(8)(b)1. 1. The identity and mailing address of the satisfaction agent.

708.15(8)(b)2. 2. Identification of the security instrument for which a recorded satisfaction is sought, including the names of the original parties to the security instrument.

708.15(8)(b)3. 3. A statement that the satisfaction agent has reasonable grounds to believe all of the following:

708.15(8)(b)3.a. a. That the real property described in the security instrument is residential real property.

708.15(8)(b)3.b. b. That the person to which the notification is being given is the secured creditor.

708.15(8)(b)3.c. c. That the secured creditor has received full payment or performance of the secured obligation or payment as provided in a payoff statement under sub. (3) or a corrected payoff statement under sub. (4).

708.15(8)(b)4. 4. A statement that the satisfaction agent may sign and submit for recording an affidavit of satisfaction of the security instrument unless, within 30 days after the effective date of the notification, any of the following occurs:

708.15(8)(b)4.a. a. The secured creditor submits a satisfaction of the security instrument for recording.

708.15(8)(b)4.b. b. The satisfaction agent receives from the secured creditor a notification stating that the secured obligation remains unsatisfied, except that the satisfaction agent may submit for recording an affidavit of satisfaction even if the satisfaction agent receives a notification that the secured obligation remains unsatisfied if the satisfaction agent has reasonable grounds to believe that the person who paid the payoff amount reasonably and detrimentally relied upon an understated payoff amount.

708.15(8)(b)4.c. c. The satisfaction agent receives from the secured creditor a notification stating that the secured creditor has assigned the security instrument and identifying the name and address of the assignee.

708.15(8)(c) (c)

708.15(8)(c)1.1. A notification under par. (b) may be sent by a method authorized by and to the address specified in sub. (2); alternatively, a notification under par. (b) may be sent by a method authorized in sub. (2) to the electronic or other address provided by the secured creditor on a payoff statement under sub. (3) (d) 3., if different from the address specified in sub. (2).

708.15(8)(c)2. 2. A notification under par. (b) may be sent along with a notification, if any, to terminate a line of credit or future advances as provided in sub. (5) (a).

708.15(8)(d) (d) The satisfaction agent is presumed to be acting for, and with authority from, the entitled person if the satisfaction agent, directly or through an agent, assisted in completing full payment or performance of the secured obligation or payment as provided in a payoff statement under sub. (3) or a corrected payoff statement under sub. (4).

708.15(8)(e) (e) Nothing in this section requires a person to agree to serve as a satisfaction agent.

708.15(9) (9) Authorization to submit affidavit of satisfaction for recording; fees.

708.15(9)(a)(a) Subject to pars. (am), (b), and (c), a satisfaction agent may sign and submit for recording an affidavit of satisfaction of a security instrument against residential real property that complies with sub. (10) if either of the following applies:

708.15(9)(a)1. 1. The secured creditor has not, to the knowledge of the satisfaction agent, submitted for recording a satisfaction of a security instrument within 30 days after the effective date of a notification complying with sub. (8) (b).

708.15(9)(a)2. 2. The secured creditor authorizes the satisfaction agent to do so.

708.15(9)(am) (am) An affidavit of satisfaction is signed by the satisfaction agent only if it is signed by 2 persons who are employees of, and who have been authorized by, the title insurance company to sign an affidavit of satisfaction on behalf of the title insurance company acting as satisfaction agent.

708.15(9)(b) (b) A satisfaction agent may not sign and submit for recording an affidavit of satisfaction of a security instrument if it has received a notification under sub. (8) (b) 4. b. stating that the secured obligation remains unsatisfied, unless the satisfaction agent has reasonable grounds to believe that the person who paid the payoff amount reasonably and detrimentally relied upon an understated payoff amount.

708.15(9)(c) (c) If a satisfaction agent receives a notification under sub. (8) (b) 4. c. stating that the security instrument has been assigned, the satisfaction agent may not submit for recording an affidavit of satisfaction of the security instrument without doing both of the following:

708.15(9)(c)1. 1. Giving a notification of intent to submit for recording an affidavit of satisfaction to the identified assignee at the identified address.

708.15(9)(c)2. 2. Complying with sub. (8) with respect to the identified assignee.

708.15(9)(d) (d) A satisfaction agent may submit for recording an affidavit of satisfaction that complies with this section even if full payment or performance of the secured obligation or payment as provided in a payoff statement under sub. (3) or a corrected payoff statement under sub. (4) was made before December 14, 2013.

708.15(9)(e) (e) The satisfaction agent may charge a reasonable, one-time fee per real property transaction for sending the notification under sub. (8) and preparing and executing the affidavit of satisfaction. A fee charged by a satisfaction agent under this paragraph that does not exceed $75 is conclusively presumed to be reasonable.

708.15(10) (10) Content of affidavit of satisfaction. An affidavit of satisfaction of a security instrument against residential real property must do all of the following:

708.15(10)(a) (a) Identify the original parties to the security instrument, the secured creditor, the recording data for the security instrument, and, if necessary for proper indexing of the affidavit, a legal description of the real property identified in the security instrument.

708.15(10)(b) (b) State the basis upon which the entity on whose behalf the affidavit is signed is a satisfaction agent.

708.15(10)(c) (c) State that the persons signing the affidavit have reasonable grounds to believe that the real property described in the security instrument is residential real property.

708.15(10)(d) (d) State that the persons signing the affidavit have reasonable grounds to believe that the secured creditor has received either of the following:

708.15(10)(d)1. 1. Full payment or performance of the secured obligation.

708.15(10)(d)2. 2. Payment as provided in a payoff statement under sub. (3) or a corrected payoff statement under sub. (4).

708.15(10)(e) (e) State that the entity on whose behalf the affidavit is signed, acting with the authority of the owner of the real property described in the security instrument, gave notification to the secured creditor of its authorization to sign and submit for recording an affidavit of satisfaction.

708.15(10)(f) (f) State either of the following:

708.15(10)(f)1. 1. That the secured creditor authorized the entity on whose behalf the affidavit is signed to sign and record an affidavit of satisfaction.

708.15(10)(f)2. 2. That more than 30 days have elapsed since the effective date of the notification, and the persons signing the affidavit have no knowledge that the secured creditor has submitted a satisfaction of the security instrument for recording and either of the following apply:

708.15(10)(f)2.a. a. The persons signing the affidavit have not received a notification that the secured obligation remains unsatisfied.

708.15(10)(f)2.b. b. The persons signing the affidavit have received a notification that the secured obligation remains unsatisfied, but the persons signing the affidavit have reasonable grounds to believe that the person who paid the payoff amount reasonably and detrimentally relied upon an understated payoff amount.

708.15(10)(g) (g) Be signed by the satisfaction agent, as provided in par. (am) [sub. (9) (am)], and contain a form of authentication authorized by s. 706.06 or 706.07.

708.15(11) (11) Effect of affidavit of satisfaction.

708.15(11)(a)(a) An affidavit of satisfaction of a security instrument against residential real property that complies with the requirements of sub. (10) shall be entitled to record in accordance with s. 706.05 in the office of the register of deeds of the county in which the security instrument is recorded.

708.15(11)(b) (b) Upon recording, an affidavit substantially complying with the requirements of sub. (10) constitutes a satisfaction of the security instrument described in the affidavit.

708.15(11)(c) (c) The recording of an affidavit of satisfaction of a security instrument does not by itself extinguish any liability of a person for payment or performance of the secured obligation.

708.15(12) (12) Liability of satisfaction agent.

708.15(12)(a)(a) A satisfaction agent that records an affidavit of satisfaction of a security instrument erroneously is not liable to the secured creditor if the satisfaction agent properly complied with this section.

708.15(12)(b) (b) A satisfaction agent that records an affidavit of satisfaction of a security instrument with knowledge that the statements contained in the affidavit are false is liable to the secured creditor for any actual damages caused by the recording and reasonable attorney fees and costs. Nothing in this paragraph precludes any of the following:

708.15(12)(b)1. 1. A court from awarding punitive damages on account of the conduct.

708.15(12)(b)2. 2. The secured creditor from proceeding against the satisfaction agent under the law of this state other than this section.

708.15(12)(b)3. 3. The enforcement of any criminal statute prohibiting the conduct.

708.15(13) (13) Document of rescission: effect; liability for wrongful recording.

708.15(13)(a)(a) In this subsection, "document of rescission" means a document stating that an identified satisfaction or affidavit of satisfaction of a security instrument was recorded erroneously, the secured obligation remains unsatisfied, and the security instrument remains in force.

708.15(13)(b) (b) If a person records a satisfaction or affidavit of satisfaction of a security instrument in error, the person may execute and record a document of rescission. Upon recording, the document rescinds an erroneously recorded satisfaction or affidavit.

708.15(13)(c) (c) A recorded document of rescission has no effect on the rights of any of the following persons:

708.15(13)(c)1. 1. A person that acquired an interest in the real property described in a security instrument after the recording of the satisfaction or affidavit of satisfaction of the security instrument and before the recording of the document of rescission.

708.15(13)(c)2. 2. A person that would otherwise have priority over or take free of the lien created by the security instrument.

708.15(13)(d) (d) A person that erroneously or wrongfully records a document of rescission is liable to any person injured thereby for the actual damages caused by the recording and reasonable attorney fees and costs.

708.15(14) (14) Right of action not affected. Nothing in this section affects a person's right to bring an action under s. 847.09.

708.15 History History: 2013 a. 66.






709. Disclosures by owners of real estate.

709.001 Definitions.

709.001  Definitions. In this chapter:

709.001(1) (1) "Condominium unit" or "unit" has the meaning given for "unit" in s. 703.02 (15).

709.001(2) (2) "Dwelling unit" has the meaning given in s. 101.61 (1).

709.001(3) (3) "Public agency" has the meaning given in s. 66.0825 (3) (h).

709.001(4) (4) "Qualified 3rd party" has the meaning given in s. 452.23 (2) (b).

709.001(5) (5) "Real property" means either of the following:

709.001(5)(a) (a) Real property that includes 1 to 4 dwelling units, but excluding property that has not been inhabited.

709.001(5)(b) (b) Real property that does not include any buildings.

709.001(6) (6) "Time-share property" has the meaning given in s. 707.02 (32).

709.001 History History: 2011 a. 107.



709.01 Requirements for transfer.

709.01  Requirements for transfer.

709.01(1) (1) Except as provided in sub. (2), all persons who transfer real property located in this state, including a condominium unit and time-share property, by sale, exchange, or land contract, unless the transfer is exempt from the real estate transfer fee under s. 77.25, shall comply with ss. 709.02 to 709.04 and 709.06.

709.01(2) (2) Subsection (1) does not apply to any of the following persons, if those persons have never occupied the property transferred:

709.01(2)(a) (a) Personal representatives.

709.01(2)(b) (b) Trustees.

709.01(2)(c) (c) Conservators.

709.01(2)(d) (d) Fiduciaries who are appointed by, or subject to the supervision of, a court.

709.01 History History: 1991 a. 162; 1995 a. 180; 2011 a. 107.

709.01 Annotation Truth or Consequences? Residential Seller Disclosure Law. Conrad. Wis. Law. August 1992.

709.01 Annotation Protecting the Residential Seller. Young. Wis. Law. May 1993.



709.02 Disclosure.

709.02  Disclosure.

709.02(1)(1) In regard to transfers described in s. 709.01, the owner of the property shall furnish, not later than 10 days after acceptance of a contract of sale or option contract, to the prospective buyer of the property a completed copy of the report under s. 709.03 or 709.033, whichever is applicable, subject to s. 709.035, except that the owner may substitute for any entry information supplied by a licensed engineer, land surveyor, or structural pest control operator, by an individual who is a qualified 3rd party, or by a contractor about matters within the scope of the contractor's occupation, if the information is in writing and is furnished on time and if the entry to which it relates is identified, and except that the owner may substitute for any entry information supplied by a public agency. Information that substitutes for an entry on the report under s. 709.03 or 709.033 and that is supplied by a person specified in this section may be submitted and certified on a supplemental report prepared by the person, as long as the information otherwise satisfies the requirements under this section. A prospective buyer who does not receive a report within the 10 days may, within 2 business days after the end of that 10-day period, rescind the contract of sale or option contract by delivering a written notice of recision to the owner or to the owner's agent.

709.02(2) (2) In regard to a transfer of a condominium unit, if the owner is required under s. 709.01 to provide the information under sub. (1),the owner shall furnish, in addition to and at the same time as the information required under sub. (1), all the following information as an addendum to the report under s. 709.03 or 709.033:

709.02(2)(a) (a) The name of the condominium and the date the condominium was created by recording condominium instruments with the register of deeds under s. 703.07; the unit number of the property offered for sale; and the name, address, and telephone number of the seller or the seller's agent.

709.02(2)(b) (b) The name and address of the condominium association; a statement specifying whether the association is self-managed or has hired or retained management; and the name, address, and telephone number of the individual who may be contacted as a representative of the association regarding the sale, in particular, or the condominium, in general.

709.02(2)(c) (c) The amount of current condominium assessments, fees, special assessments, or other charges for which a unit owner is responsible and whether the current charges for the unit have been paid.

709.02(2)(d) (d) Unless excused by s. 703.365 (8), a copy of the executive summary required under s. 703.33 (1) (h).

709.02 History History: 1991 a. 162; 1995 a. 180; 1999 a. 150 s. 672; 2003 a. 283; 2011 a. 107, 203; s. 13.92 (2) (i).

709.02 Annotation There is nothing in s. 709.02 or 709.03 that requires a seller to provide details of specific safety and health hazards associated with any property defect. Sellers of real estate are required to disclose general descriptions of potential defects in the property. In the case of a natural gas pipeline, ch. 709 does not require a seller to disclose all potential problems that could foreseeably arise as a result of the pipeline's presence. Hoekstra v. Guardian Pipeline, LLC, 2006 WI App 245, 298 Wis. 2d 165, 726 N.W.2d 648, 03-2809.

709.02 Annotation Residential Real Property Disclosure Duties. Hinkston. Wis. Law. May, 2002.



709.03 Residential real estate condition report form.

709.03  Residential real estate condition report form. The report required under s. 709.02 with respect to real property as defined in s. 709.001 (5) (a) shall be in substantially the following form and shall include at least all of the following information:

REAL ESTATE CONDITION REPORT

DISCLAIMER

A. THIS CONDITION REPORT CONCERNS THE REAL PROPERTY LOCATED AT .... IN THE .... (CITY) (VILLAGE) (TOWN) OF ...., COUNTY OF ...., STATE OF WISCONSIN. THIS REPORT IS A DISCLOSURE OF THE CONDITION OF THAT PROPERTY IN COMPLIANCE WITH SECTION 709.02 OF THE WISCONSIN STATUTES AS OF .... (MONTH), .... (DAY), .... (YEAR). IT IS NOT A WARRANTY OF ANY KIND BY THE OWNER OR ANY AGENTS REPRESENTING ANY PRINCIPAL IN THIS TRANSACTION AND IS NOT A SUBSTITUTE FOR ANY INSPECTIONS OR WARRANTIES THAT THE PRINCIPALS MAY WISH TO OBTAIN.

OWNER'S INFORMATION

B. 1. In this form, "am aware" means have notice or knowledge. In this form, "defect" means a condition that would have a significant adverse effect on the value of the property; that would significantly impair the health or safety of future occupants of the property; or that if not repaired, removed or replaced would significantly shorten or adversely affect the expected normal life of the premises.

B. 2. The owner discloses the following information with the knowledge that, even though this is not a warranty, prospective buyers may rely on this information in deciding whether and on what terms to purchase the property. The owner hereby authorizes any agent representing any principal in this transaction to provide a copy of this statement, and to disclose any information in the statement, to any person in connection with any actual or anticipated sale of the property.

B. 3. The owner represents that to the best of his or her knowledge the responses to the following statements have been accurately noted as "yes", "no" or "not applicable" to the property being sold. If the owner responds to any statement with "yes", the owner shall provide, in the additional information area of this form, an explanation of the reason why the response to the statement is "yes".

B. 4. If the transfer is of a condominium unit, the property to which this form applies is the condominium unit, the common elements of the condominium and any limited common elements that may be used only by the owner of the condominium unit being transferred. - See PDF for table - See PDF for table

ADDITIONAL INFORMATION - See PDF for table - See PDF for table

OWNER'S CERTIFICATION

E. The owner certifies that the information in this report is true and correct to the best of the owner's knowledge as of the date on which the owner signs this report.

Owner .... Date ....

Owner .... Date ....

CERTIFICATION BY PERSON SUPPLYING INFORMATION

F. A person other than the owner certifies that he or she has supplied information on which the owner relied for this report and that that information is true and correct to the best of that person's knowledge as of the date on which the person signs this report.

Person .... Items .... Date ....

Person .... Items .... Date ....

Person .... Items .... Date ....

NOTICE REGARDING ADVICE OR INSPECTIONS

G. THE PROSPECTIVE BUYER AND THE OWNER MAY WISH TO OBTAIN PROFESSIONAL ADVICE OR INSPECTIONS OF THE PROPERTY AND TO PROVIDE FOR APPROPRIATE PROVISIONS IN A CONTRACT BETWEEN THEM WITH RESPECT TO ANY ADVICE, INSPECTIONS, DEFECTS OR WARRANTIES.

BUYER'S ACKNOWLEDGEMENT

H. 1. The prospective buyer acknowledges that technical knowledge such as that acquired by professional inspectors may be required to detect certain defects such as the presence of asbestos, building code violations and floodplain status.

H. 2. I acknowledge receipt of a copy of this statement.

Prospective buyer .... Date ....

Prospective buyer .... Date ....

Prospective buyer .... Date ....

709.03 History History: 1991 a. 162; 1995 a. 27 ss. 7067, 9116 (5), 9130 (4); 1995 a. 180; 2007 a. 121; 2009 a. 211; 2011 a. 32, 107.

709.03 Annotation There is nothing in s. 709.02 or 709.03 that requires a seller to provide details of specific safety and health hazards associated with any property defect. Sellers of real estate are required to disclose general descriptions of potential defects in the property. In the case of a natural gas pipeline, ch. 709 does not require a seller to disclose all potential problems that could foreseeably arise as a result of the pipeline's presence. Hoekstra v. Guardian Pipeline, LLC, 2006 WI App 245, 298 Wis. 2d 165, 295 Wis. 2d 298, 03-2809.



709.033 Vacant land disclosure report form.

709.033  Vacant land disclosure report form. The report required under s. 709.02 with respect to real property as defined in s. 709.001 (5) (b) shall be in substantially the following form and shall include at least all of the following information:

VACANT LAND DISCLOSURE REPORT

DISCLAIMER

A. THIS DISCLOSURE REPORT CONCERNS THE REAL PROPERTY LOCATED AT .... IN THE .... (CITY) (VILLAGE) (TOWN) OF ...., COUNTY OF ...., STATE OF WISCONSIN. THIS REPORT IS A DISCLOSURE OF THE CONDITION OF THAT PROPERTY IN COMPLIANCE WITH SECTION 709.02 OF THE WISCONSIN STATUTES AS OF .... (MONTH), .... (DAY), .... (YEAR). IT IS NOT A WARRANTY OF ANY KIND BY THE OWNER OR ANY AGENTS REPRESENTING ANY PRINCIPAL IN THIS TRANSACTION AND IS NOT A SUBSTITUTE FOR ANY INSPECTIONS OR WARRANTIES THAT THE PRINCIPALS MAY WISH TO OBTAIN.

OWNER'S INFORMATION

B. 1. In this form, "am aware" means have notice or knowledge. In this form, "defect" means a condition that would have a significant adverse effect on the value of the property; that would significantly impair the health or safety of future occupants of the property; or that if not repaired, removed, or replaced would adversely affect the use of the property.

B. 2. The owner discloses the following information with the knowledge that, even though this is not a warranty, prospective buyers may rely on this information in deciding whether and on what terms to purchase the property. The owner hereby authorizes any agent representing any principal in this transaction to provide a copy of this statement, and to disclose any information in the statement, to any person in connection with any actual or anticipated sale of the property.

B. 3. The owner represents that to the best of his or her knowledge the responses to the following statements have been accurately noted as "yes," "no," or "not applicable" to the property being sold. If the owner responds to any statement with "yes," the owner shall provide, in the additional information area of this form, an explanation of the reason why the response to the statement is "yes."

B. 4. If the transfer is of a condominium unit, the property to which this form applies is the condominium unit, the common elements of the condominium, and any limited common elements that may be used only by the owner of the condominium unit being transferred. - See PDF for table

ADDITIONAL INFORMATION - See PDF for table - See PDF for table - See PDF for table

NOTICE REGARDING SEX OFFENDER REGISTRY

E. The prospective buyer may obtain information about the sex offender registry and persons registered with the registry by contacting the Wisconsin Department of Corrections at (608) 240-5830 or by visiting http://www.widocoffenders.org.

OWNER'S CERTIFICATION

F. The owner certifies that the information in this report is true and correct to the best of the owner's knowledge as of the date on which the owner signs this report.

Owner ....                             Date ....

Owner ....                             Date ....

CERTIFICATION BY PERSON SUPPLYING INFORMATION

G. A person other than the owner certifies that he or she has supplied information on which the owner relied for this report and that that information is true and correct to the best of that person's knowledge as of the date on which the person signs this report.

Person ....            Items ....            Date ....

Person ....            Items ....            Date ....

Person ....            Items ....            Date ....

NOTICE REGARDING ADVICE OR INSPECTIONS

H. THE PROSPECTIVE BUYER AND THE OWNER MAY WISH TO OBTAIN PROFESSIONAL ADVICE OR INSPECTIONS OF THE PROPERTY AND TO PROVIDE FOR APPROPRIATE PROVISIONS IN A CONTRACT BETWEEN THEM WITH RESPECT TO ANY ADVICE, INSPECTIONS, DEFECTS, OR WARRANTIES.

BUYER'S ACKNOWLEDGEMENT

I. 1. The prospective buyer acknowledges that technical knowledge such as that acquired by professional inspectors may be required to detect certain defects such as floodplain status.

I. 2. I acknowledge receipt of a copy of this statement.

Prospective buyer ....                        Date ....

Prospective buyer ....                        Date ....

Prospective buyer ....                        Date ....

709.033 History History: 2011 a. 107; s. 35.17 correction in Form C. 18.



709.035 Amendments to report.

709.035  Amendments to report. If at any time after completing a report, whether the original or an amended report, but before acceptance of a contract of sale or option contract an owner obtains information or becomes aware of any condition that would change a response on the completed report, the owner shall submit to a prospective buyer, within the time required under s. 709.02, a complete amended report or an amendment to the previously completed report, along with a copy of the previously completed report if not already submitted to the prospective buyer, that states all of the following:

709.035(1) (1) The address of the property.

709.035(2) (2) The owner's name.

709.035(3) (3) The date of the report being amended.

709.035(4) (4) The number of any statement on the report that is affected by the new information.

709.035(5) (5) How the owner's original response to the statement is changed and, if the response is changed to "yes", an explanation of the reason why the response to the statement is "yes".

709.035 History History: 1995 a. 180.



709.04 Indication of compliance.

709.04  Indication of compliance. An owner shall indicate compliance with this chapter on the contract of sale or option contract, on the closing statement or in an addendum to one of those documents.

709.04 History History: 1991 a. 162; 1995 a. 180.



709.05 Right to rescind.

709.05  Right to rescind.

709.05(1)(1) Except as provided in sub. (2) (b), if a buyer receives a report after submission of a contract of sale or option contract to the owner or the owner's agent, the buyer may, after receipt of that report by the prospective buyer and before the applicable deadline, rescind in writing a contract of sale or option contract if a defect, as defined in the report, is disclosed, without any liability on his or her part, and a buyer is entitled to the return of any deposits or option fees paid in the transaction. A prospective buyer who receives a report that is incomplete or that contains an inaccurate assertion that an item is not applicable and who is not aware of the defects that the owner failed to disclose may, within 2 business days after receipt of that report, rescind in writing a contract of sale or option contract without any liability on his or her part and is entitled to the return of any deposits or option fees paid in the transaction.

709.05(2) (2)

709.05(2)(a)(a)

709.05(2)(a)1.1. Except as provided in subd. 2., a buyer may not rescind a contract of sale or option contract under this section if he or she receives a complete report before submitting the contract of sale or option contract to the owner or the owner's agent.

709.05(2)(a)2. 2. Unless par. (b) applies, a buyer under subd. 1. who, after submitting the contract of sale or option contract to the owner or the owner's agent, receives an amended report, or an amendment to the report previously received, that discloses a defect that was not disclosed in the report previously received may, after receipt of the amended report or amendment to the report and before the applicable deadline, rescind in writing the contract of sale or option contract and is entitled to the return of any deposits or option fees paid in the transaction.

709.05(2)(b) (b) A buyer may not rescind a contract of sale or option contract under this section on the basis of a defect disclosed in a report, amended report or amendment to a report if the buyer was aware, or had written notice, of the nature and extent of the defect at the time the contract of sale or option contract was submitted to the owner or the owner's agent.

709.05(3) (3) Rescissions under this section are timely if they are delivered to the owner or the owner's agent within 2 business days after the prospective buyer or the prospective buyer's agent receives the report, amended report or amendment to the report.

709.05(4) (4) The right to rescind under this section is the only remedy under this chapter.

709.05 History History: 1991 a. 162; 1995 a. 180.



709.06 Good faith.

709.06  Good faith. The owner shall perform each act, and make each disclosure, required by this chapter with honesty in fact.

709.06 History History: 1991 a. 162.



709.07 Liability precluded.

709.07  Liability precluded. An owner is not liable for an error or omission in a report under s. 709.03 or 709.033 if the owner had no knowledge of that error or omission, if the error or omission was based on information provided by a public agency, by a licensed engineer, land surveyor, structural pest control operator, or qualified 3rd party, or by a contractor about matters within the scope of the contractor's occupation.

709.07 History History: 1991 a. 162; 1999 a. 150 s. 672; 2011 a. 107.



709.08 Waiver.

709.08  Waiver. A buyer may waive in writing the right to rescind under s. 709.05. If a buyer proceeds to closing, the buyer's right to rescind under s. 709.05 is terminated. A buyer may waive in writing the right to receive the report required under s. 709.02.

709.08 History History: 1991 a. 162.






710. Miscellaneous property provisions.

710.01 Aliens may acquire lands.

710.01  Aliens may acquire lands. Subject to the limitations of s. 710.02 an alien may acquire and hold lands or any right thereto or interest therein by purchase, devise or descent, and the alien may convey, mortgage and devise the same; and if the alien shall die intestate the same shall descend to the alien's heirs; and in all cases such lands shall be held, conveyed, mortgaged or devised or shall descend in like manner and with like effect as if such alien were a native citizen of the state or of the United States.

710.01 History History: 1993 a. 486.



710.02 Limitation on nonresident aliens and corporations.

710.02  Limitation on nonresident aliens and corporations.

710.02(1)(1)  Limitation. The following persons may not acquire, own or hold any interest, directly or indirectly, except an interest used to secure repayment of a debt incurred in good faith, in more than 640 acres of land in this state:

710.02(1)(a) (a) Aliens not residents of a state of the United States.

710.02(1)(b) (b) Corporations not created under the laws of the United States or a state of the United States.

710.02(1)(c) (c)

710.02(1)(c)1.1. Corporations, limited liability companies, partnerships or associations having more than 20% of their stock, securities or other indicia of ownership held or owned by persons under par. (a) or (b).

710.02(1)(c)2. 2. Trusts having more than 20% of the value of their assets held for the benefit of persons under par. (a) or (b).

710.02(2) (2) Exceptions. Except as provided in sub. (3), sub. (1) does not apply to:

710.02(2)(a) (a) Subject to sub. (5), any person acquiring an interest in land by devise, inheritance or in the good faith collection of debts by due process of law.

710.02(2)(b) (b) Citizens, foreign governments or subjects of a foreign government whose rights to hold larger quantities of land are secured by treaty.

710.02(2)(c) (c) Railroad or pipeline corporations.

710.02(2)(d) (d) An exploration mining lease as defined in s. 107.001 (1) and land used for mining and associated activities under chs. 293 and 295.

710.02(2)(e) (e) Manufacturing activities specified under division D of the standard industrial classification manual published by the U.S. printing office, 1972 and later editions.

710.02(2)(f) (f) Mercantile activities specified under divisions C, E, F, G, H and I of the standard industrial classification manual published by the U.S. printing office, 1972 and later editions.

710.02(2)(g) (g) Leases for exploration or production of oil, gas, coal, shale and related hydrocarbons, including by-products of the production, and land used in connection with the exploration or production.

710.02(3) (3) Use of land restricted. Land in excess of 640 acres, acquired by a person listed under sub. (1) other than a person listed under sub. (2) (a), (b) or (c) for an activity listed under sub. (2) (d), (e), (f) or (g), may not be used directly or indirectly by that person for any activity not under sub. (2) (d), (e), (f) or (g). Pending the conversion and development of the land for a purpose permitted under sub. (2) (d), (e), (f) or (g), it may be used for agriculture or forestry purposes under a lease to a person not subject to sub. (1). Products of the land may be sold by the lessee to the owner of the land.

710.02(4) (4) Reporting requirements.

710.02(4)(a)(a) Any person filing a report required under 7 USC 3501 to 3508 shall file with the secretary of agriculture, trade and consumer protection a duplicate original of the report, together with both of the following:

710.02(4)(a)1. 1. The tax parcel number or full legal description of the lands acquired, owned or held.

710.02(4)(a)2. 2. If the interest in land is acquired, owned or held under an exception set forth in sub. (2), a statement which sets forth the specific exception and, if under sub. (2) (d), (e), (f) or (g), the timetable and plan for conversion and development to a purpose permitted under sub. (2) (d), (e), (f) or (g).

710.02(4)(b) (b) The secretary shall annually submit to the chief clerk of each house of the legislature, for distribution to the appropriate standing committees under s. 13.172 (3), a report summarizing information received under par. (a).

710.02(5) (5) Divestiture.

710.02(5)(a)(a) Interests exceeding 640 acres acquired by persons under sub. (1) shall be divested at the discretion of the holder to comply with sub. (1) within 4 years after:

710.02(5)(a)1. 1. Acquiring the interest, if the interest is described under sub. (2) (a) and the person is subject to sub. (1) (a) or (b).

710.02(5)(a)2. 2. Acquiring the interest or becoming subject to sub. (1) (c), whichever is later, if the person is subject to sub. (1) (c).

710.02(5)(b) (b) Land subject to divestiture under par. (a) may not be managed to cause undue levels of soil erosion or to injure the long-range productivity of the land. The attorney general may bring an action to enjoin these practices on the land.

710.02(6) (6) Forfeitures. Interests in lands in excess of 640 acres acquired or held in violation of this section are forfeited to the state. The holder of the interest shall determine which lands are to be forfeited to comply with sub. (1).

710.02(7) (7) Penalty for failure to report. Any person violating sub. (4) (a) shall forfeit not less than $500 nor more than $5,000.

710.02(8) (8) Enforcement. The attorney general shall enforce this section.

710.02(9) (9) Applicability. This section applies to interests in land acquired after July 1, 1982. No interest acquired before July 1, 1982, is subject to divestiture or forfeiture under this section.

710.02 History History: 1983 a. 335; 1987 a. 186; 1989 a. 31; 1993 a. 112; 2013 a. 1.

710.02 Annotation The rationale of s. 710.02, 1973 stats., which limited nonresident alien ownership of land, was premised upon potential detriment to the welfare of the community and was not so arbitrary as to deny equal protection. Lehndorff Geneva, Inc. v. Warren, 74 Wis. 2d 369, 246 N.W.2d 815 (1976).



710.03 Provision not retroactive.

710.03  Provision not retroactive. The title to any lands conveyed before May 3, 1887, or any lands which nonresident aliens may hold under s. 710.02 conveyed since that date, shall not be questioned nor in any manner affected by reason of the alienage of any person from or through whom such title may have been derived.



710.05 Adverse claim to account.

710.05  Adverse claim to account.

710.05(1) (1) In this section:

710.05(1)(a) (a) "Account" means credit of a depositor with a financial institution, and includes a demand deposit or savings account, certificate of deposit, share account, time deposit, open account and other similar arrangements.

710.05(1)(b) (b) "Depositor" means a person who, by agreement with a financial institution or by written power of attorney, has the right to issue orders or instructions concerning an account.

710.05(1)(c) (c) "Financial institution" means a state or national bank, trust company, savings bank, building and loan association, savings and loan association or credit union doing business in this state.

710.05(2) (2) Except as provided in ch. 112 or subch. I of ch. 705, notice to a financial institution of a claim to all or part of an account by any person other than a depositor of the account or the financial institution has no effect upon the rights and duties of the depositor or financial institution with respect to the account, and notwithstanding such notice or claim the financial institution may honor the orders and instructions of its depositor regarding the account without liability to the claimant until otherwise ordered by a court or administrative agency of appropriate jurisdiction.

710.05 History History: 1977 c. 430; 1989 a. 331.



710.07 Conveyances by life tenant.

710.07  Conveyances by life tenant. A conveyance made by a tenant for life or years purporting to grant a greater estate than the tenant possessed or could lawfully convey shall not work a forfeiture of the tenant's estate, but shall pass to the grantee all the estate which such tenant could lawfully convey.

710.07 History History: 1993 a. 486.



710.10 Removal of possessor of property.

710.10  Removal of possessor of property. In the following cases any person who holds possession of property, or the representatives or assigns of such person may be removed under ch. 799 or 843.

710.10(1) (1) A person holding in violation of s. 704.17 (4), or of s. 704.19 (8).

710.10(2) (2) A tenant at sufferance holding without permission.

710.10(3) (3) A possessor of property which has been sold upon foreclosure of a mortgage if the possessor's rights were extinguished by the foreclosure.

710.10(4) (4) A person who occupies or holds property under an agreement with the owner to occupy and cultivate it upon shares and the time fixed in the agreement for such occupancy has expired.

710.10 History History: 1971 c. 211; 1975 c. 198; 1979 c. 32 s. 92 (16); 1993 a. 486.



710.11 Transfer of land where dam exists.

710.11  Transfer of land where dam exists. A person may not accept the transfer of the ownership of a specific piece of land on which a dam is physically located unless the person complies with s. 31.14 (4).

710.11 History History: 1981 c. 246.

710.11 AnnotationThis section does not apply to cranberry dams. Tenpas v. DNR, 148 Wis. 2d 579, 436 N.W.2d 297 (1989).



710.12 Disclosure regarding managed forest land.

710.12  Disclosure regarding managed forest land. If real property, or any portion of the real property, that is being sold will, after the sale, continue to be subject to an order designating it as managed forest land under subch. VI of ch. 77, the owner of the property shall, no later than 10 days after the acceptance by the owner of the contract of sale or of the option contract, provide a written disclosure to the prospective buyer that the real property will continue to be subject to the order after the property is transferred. The disclosure shall explain that terms of orders designating managed forest land are for 25 or 50 years. The disclosure shall state that the division of forestry in the department of natural resources monitors management plan compliance under the managed forest land program, and shall provide information as to how to contact the division of forestry. The disclosure shall contain the following statement: "Changes you make to property that is subject to an order designating it as managed forest land, or to its use, may jeopardize your benefits under the program or may cause the property to be withdrawn from the program and may result in the assessment of penalties."

710.12 History History: 2009 a. 365.



710.15 Manufactured and mobile home community regulations.

710.15  Manufactured and mobile home community regulations.

710.15(1)(1)  Definitions. In this section:

710.15(1)(ad) (ad) " Community" means a tract of land containing 3 or more plots of ground upon which mobile homes or manufactured homes are located in exchange for the payment of rent or any other fee pursuant to a lease.

710.15(1)(ag) (ag) "Lease" means a written agreement between an operator and a resident establishing the terms upon which the mobile home or manufactured home may be located in the community or the resident may occupy a mobile home or manufactured home in the community.

710.15(1)(am) (am) "Manufactured home" has the meaning given in s. 101.91 (2).

710.15(1)(b) (b) "Mobile home" has the meaning given under s. 101.91 (10), but does not include a recreational vehicle, as defined in s. 340.01 (48r).

710.15(1)(c) (c) " Occupant" means a person who rents a mobile home or manufactured home in a community from an operator or who occupies a mobile home or manufactured home located on a plot of ground that is rented in a community from an operator.

710.15(1)(d) (d) "Operator" means a person engaged in the business of renting plots of ground or mobile homes or manufactured homes in a community to mobile home or manufactured home owners or occupants.

710.15(1)(f) (f) "Resident" means a person who rents a mobile home or manufactured home site in a community from an operator and who occupies the mobile home or site as his or her residence.

710.15(1m) (1m) Requirement and term of lease. Every agreement for the rental of a mobile home site or manufactured home site shall be by lease. Every lease shall be for a term of at least one year unless the resident or occupant requests a shorter term and the operator agrees to the shorter term.

710.15(2) (2) Rules included in lease. All community rules that substantially affect the rights or duties of residents or occupants or of operators, including community rules under sub. (2m) (b), shall be made a part of every lease between them.

710.15(2m) (2m) Emergency shelter disclosure.

710.15(2m)(a)(a) Every lease shall state whether the community contains an emergency shelter.

710.15(2m)(b) (b) If a community contains an emergency shelter under par. (a), the community rules shall state the location of the emergency shelter and procedures for its use.

710.15(3) (3) Prohibited consideration of age of mobile home or manufactured home.

710.15(3)(a)(a) An operator may not deny a resident the opportunity to enter into or renew, and may not include, exclude or alter any terms of, a lease to continue to locate a mobile home or manufactured home in the community solely or in any part on the basis of the age of the mobile home or manufactured home.

710.15(3)(b) (b) An operator may not require the removal of a mobile home or manufactured home from a community solely or in any part on the basis of the age of the mobile home or manufactured home, regardless of whether the ownership or occupancy of the mobile home or manufactured home has changed or will change.

710.15(4) (4) Prohibited consideration of change in ownership or occupancy of mobile home or manufactured home. An operator may not require the removal of a mobile home or manufactured home from a community solely or in any part because the ownership or occupancy of the mobile home or manufactured home has changed or will change. An operator may refuse to enter into an initial lease with a prospective resident or occupant for any other lawful reason.

710.15(4m) (4m) No interest in real estate; screening permitted. Neither sub. (3) (b) nor sub. (4) creates or extends any interest in real estate or prohibits the lawful screening of prospective residents and occupants by an operator.

710.15(5m) (5m) Termination of tenancy or nonrenewal of lease. Notwithstanding ss. 704.17 and 704.19, the tenancy of a resident or occupant in a community may not be terminated, nor may the renewal of the lease be denied by the community operator, except upon any of the following grounds:

710.15(5m)(a) (a) Failure to pay rent due, or failure to pay taxes or any other charges due for which the community owner or operator may be liable.

710.15(5m)(b) (b) Disorderly conduct that results in a disruption to the rights of others to the peaceful enjoyment and use of the premises.

710.15(5m)(c) (c) Vandalism or commission of waste of the property.

710.15(5m)(d) (d) A breach of any term of the lease.

710.15(5m)(e) (e) Violation of community rules that endangers the health or safety of others or disrupts the right to the peaceful enjoyment and use of the premises by others, after written notice to cease the violation has been delivered to the resident or occupant.

710.15(5m)(em) (em) Violation of federal, state or local laws, rules or ordinances relating to mobile homes or manufactured homes after written notice to cease the violation has been delivered to the resident or occupant.

710.15(5m)(f) (f) The community owner or operator seeks to retire the community permanently from the rental housing market.

710.15(5m)(g) (g) The community owner or operator is required to discontinue use of the community for the purpose rented as a result of action taken against the community owner or operator by local or state building or health authorities and it is necessary for the premises to be vacated to satisfy the relief sought by the action.

710.15(5m)(h) (h) The physical condition of the mobile home or manufactured home presents a threat to the health or safety of its occupants or others in the community or, by its physical appearance, disrupts the right to the enjoyment and use of the community by others.

710.15(5m)(i) (i) Refusal to sign a lease.

710.15(5m)(j) (j) Material misrepresentation in the application for tenancy.

710.15(5m)(k) (k) Other good cause.

710.15(5r) (5r) Notice requirements apply. The notice requirements of s. 704.17 (1) (a), (2) (a) and (3) apply to a termination of tenancy under sub. (5m) (a) and the notice requirements of s. 704.17 (1) (b), (2) (b) and (3) apply to a termination of tenancy under sub. (5m) (b) to (k).

710.15(5t) (5t) Termination of tenancy for threat of serious harm. Notwithstanding sub. (5m), nothing in this section prevents termination of a tenancy because of an imminent threat of serious physical harm, as provided in s. 704.16.

710.15 History History: 1985 a. 235; 1999 a. 150 s. 672; 2007 a. 11; 2013 a. 76.

710.15 Annotation Claims of improper termination of a mobile home tenancy are governed exclusively by s. 710.15 (5m). Where a government order requires a park owner to either abandon a failing septic system or replace it, the owner may elect to abandon the system and terminate the tenancy of the attached mobile home under sub. (5m) (g) or (k). Logterman v. Dawson, 190 Wis. 2d 90, 526 N.W.2d 768 (Ct. App. 1994).






750. Court of impeachment.

750.01 Administration of oaths.

750.01  Administration of oaths. The president and chief clerk of the senate are respectively authorized to administer to any member or officer of the senate any oath or affirmation as a member or officer of the court for the trial of impeachments, and to administer any oath or affirmation to any other person in any proceeding before such court.

750.01 History History: 1977 c. 187 s. 72; Stats. 1977 s. 750.01.



750.02 Process and rules.

750.02  Process and rules. The court for the trial of impeachments is authorized to issue, and enforce obedience to, any summons, subpoena or other process necessary to the exercise of its powers and authority; to provide in what form the same shall be issued, by whom and in what manner it shall be signed and attested, by whom it shall be executed and in what form return thereof shall be made; and make such further provisions and rules as may be necessary or convenient for the discharge of its functions or duties.

750.02 History History: 1977 c. 187 s. 72; Stats. 1977 s. 750.02.






751. Supreme court.

751.01 Terms of justices.

751.01  Terms of justices. The term of office of an elected justice of the supreme court commences on the August 1 next succeeding the justice's election.

751.01 History History: 1977 c. 187 s. 74; Stats. 1977 s. 751.01.



751.02 Employees.

751.02  Employees. The supreme court may authorize the employees it considers necessary for the execution of the functions of the supreme court and the court of appeals and the court reporting functions of the circuit courts and may designate titles, prescribe duties and fix compensation. Compensation and benefits of employees should be consistent with that paid to state employees in the classified service for services involving similar work and responsibility. Each justice and court of appeals judge may appoint and prescribe the duties of a secretary and a law clerk to assist the justice or judge in the performance of his or her duties. Each circuit judge may appoint a court reporter to serve in the court or branch of court to which he or she was elected or appointed if the reporter is certified as qualified by the director of state courts. A person appointed by the supreme court or a justice or court of appeals judge or a circuit judge serves at the pleasure of the court or the justice or judge.

751.02 History History: 1977 c. 187; 1981 c. 353.



751.025 Temporary use of court reporters.

751.025  Temporary use of court reporters. If the court reporter appointed by the judge is not available or if an additional court reporter is needed, the judge, in cooperation with the chief judge and court administrator for that judicial district, shall attempt to locate and use a court reporter from another branch of court before hiring a private court reporter.

751.025 History History: 1995 a. 27.



751.03 Assignment of judges.

751.03  Assignment of judges.

751.03(1) (1) The chief justice of the supreme court may assign any active supreme court justice, court of appeals judge or circuit judge to serve temporarily as a judge of the court of appeals or any circuit court to aid in the proper disposition of business in that court. The chief justice of the supreme court may designate and assign reserve judges under s. 753.075 to serve temporarily in the court of appeals or the circuit court for any county. While acting under a temporary assignment, an active or reserve justice or judge may exercise all the authority of the court to which he or she is assigned.

751.03(2) (2) The chief justice of the supreme court may exercise the authority under sub. (1) in regard to municipal courts for the purpose of:

751.03(2)(a) (a) Assigning a case in which a change of judge is requested under s. 757.19 (5) or is required under s. 800.05 to another municipal judge or, if none is available, transferring the case to circuit court.

751.03(2)(b) (b) Assigning cases in municipal court in which a municipal judge is incompetent, unable or fails to act, to another municipal judge, former municipal judge or former circuit judge. A judge to whom cases are so assigned may serve until the chief justice determines that the incompetency, inability or failure ceases, or until the term of the municipal judge expires or the vacancy is permanently filled under s. 8.50 (4) (fm), whichever occurs first. If no judge is available, the chief justice may transfer a case from municipal court to circuit court.

751.03(3) (3) The chief judge of any judicial administrative district may assign any circuit judge within the district to serve in any circuit court within the district.

751.03(4) (4)

751.03(4)(a)(a) If a judge before whom a reported proceeding has commenced is unable to proceed, the judge to whom the case is assigned may proceed with it upon certifying familiarity with the record and determining that proceedings in the case may be completed without prejudice to the parties. Otherwise the judge assigned may grant a new trial or rehearing.

751.03(4)(b) (b) If a judge before whom an action or proceeding has been tried is unable to proceed after a verdict is returned or findings of fact and conclusions of law are filed, the judge to whom the case is assigned may proceed with it unless satisfied that the duties cannot be performed without prejudice to the parties, in which event a new trial may be granted.

751.03(5) (5) Any assignment referred to in this section or SCR 70.23 may be requested or ordered by telephone to minimize disruption of court calendars and inconvenience to parties and witnesses.

751.03 History History: 1971 c. 46; 1977 c. 29, 135; 1977 c. 187 s. 84; 1977 c. 305, 447, 449; Stats. 1977 s. 751.03; 1979 c. 32 s. 92 (17); Sup. Ct. Order, 123 Wis. 2d xxi (1985); 1985 a. 304; Sup. Ct. Order, 141 Wis. 2d xiii (1987); Sup. Ct. Order, 146 Wis. 2d xxxiii (1988).



751.035 Assignment to a judicial panel; appeals.

751.035  Assignment to a judicial panel; appeals.

751.035(1)(1) Upon receiving notice under s. 801.50 (4m), the supreme court shall appoint a panel consisting of 3 circuit court judges to hear the matter. The supreme court shall choose one judge from each of 3 circuits and shall assign one of the circuits as the venue for all hearings and filings in the matter.

751.035(2) (2) Notwithstanding s. 801.58, no party may move for substitution of any circuit court judge assigned under this section.

751.035(3) (3) An appeal from any order or decision issued by the panel assigned pursuant to sub. (1) may be heard by the supreme court and may not be heard by a court of appeals for any district.

751.035 History History: 2011 a. 39.



751.04 Seal.

751.04  Seal. The supreme court shall have a seal and may direct and from time to time alter the inscription and devices thereon; and the department of administration shall procure such seal as may be ordered. The seal of the court now in use shall be the seal thereof until another is provided hereunder.

751.04 History History: 1977 c. 187 s. 86; Stats. 1977 s. 751.04.



751.05 Appellate jurisdiction.

751.05  Appellate jurisdiction. The supreme court has appellate jurisdiction only, except as otherwise provided by law or the constitution.

751.05 History History: 1977 c. 187 s. 76; Stats. 1977 s. 751.05.



751.06 Discretionary reversal.

751.06  Discretionary reversal. In an appeal in the supreme court, if it appears from the record that the real controversy has not been fully tried, or that it is probable that justice has for any reason miscarried, the court may reverse the judgment or order appealed from, regardless of whether the proper motion or objection appears in the record, and may direct the entry of the proper judgment or remit the case to the trial court for the entry of the proper judgment or for a new trial, and direct the making of such amendments in the pleadings and the adoption of such procedure in that court, not inconsistent with statutes or rules, as are necessary to accomplish the ends of justice.

751.06 History History: 1977 c. 187 s. 76; Stats. 1977 s. 751.06.

751.06 Annotation The court may reverse in the interest of justice even though proper motions or objections were not made. A judgment was reversed because the defendant's counsel persisted in asking questions that amounted to testimony on his part and because in arguing to the jury he commented on facts that he had observed. Lorenz v. Wolff, 45 Wis. 2d 407, 173 N.W.2d 129 (1970).

751.06 Annotation A general judgment creditor, having failed to timely appeal from a foreclosure judgment, was not entitled under this section to remand for a factual determination of a real, although perhaps untried, issue affecting the homestead exemption. Anchor Savings & Loan Association v. Week, 62 Wis. 2d 169, 213 N.W.2d 737 (1974).

751.06 Annotation A new trial was necessary because of the prosecution's failure to make full and fair pretrial disclosure to the defendant of exculpatory evidence. State v. Stanislawski, 62 Wis. 2d 730, 216 N.W.2d 8 (1974).

751.06 Annotation Requirements for a new trial upon the ground of newly discovered evidence are discussed. State v. Boyce, 75 Wis. 2d 452, 249 N.W.2d 758 (1977).

751.06 Annotation When a verdict form did not contain a special fact question regarding a major issue of the case, the real issues had not been tried. Schulz v. St. Mary's Hospital, 81 Wis. 2d 638, 260 N.W.2d 783 (1978).

751.06 Annotation Although failure to object at a conference under s. 805.13 to a substantive defect in the verdict constituted waiver, the failure to object did not preclude the court's consideration of the defect under s. 751.06. Clark v. Leisure Vehicles, Inc. 96 Wis. 2d 607, 292 N.W.2d 630 (1980). See also Air Wisconsin, Inc. v. North Central Airlines, Inc. 98 Wis. 2d 301, 296 N.W.2d 749 (1980).

751.06 Annotation When the credibility of a witness was a critical issue, exclusion under s. 906.08 (1) of the evidence offered was grounds for discretionary reversal. State v. Cuyler, 110 Wis. 2d 133, 327 N.W.2d 662 (1983).

751.06 Annotation The broad scope of the court's power of review is discussed. State v. Schumacher, 144 Wis. 2d 388, 424 N.W.2d 672 (1988).

751.06 Annotation Reversal on grounds that the real controversy was not fully tried is discussed. State v. Hicks, 202 Wis. 2d 150, 549 N.W.2d 435 (1996), 94-2256. See also State v. Jeffrey A. W. 2010 WI App 29, 323 Wis. 2d 541, 780 N.W.2d 231, 09-0645.

751.06 Annotation State v. Wyss: A new appellate standard for granting new trials in the interest of justice. 1987 WLR 171.

751.06 Annotation A Fearless Search for the Truth No Longer: State v. Henley and Its Destructive Impact on New Trials in the Interest of Justice. Mark. 2012 WLR 1367.



751.07 Writs.

751.07  Writs. In addition to the writs under article VII, section 3, of the constitution the supreme court may issue all writs necessary to enforce the administration of justice. One or more justices may issue writs in accordance with court rules or internal procedures.

751.07 History History: 1977 c. 187 s. 76; Stats. 1977 s. 751.07; 1983 a. 192.



751.08 Enforcement of judgments and determinations.

751.08  Enforcement of judgments and determinations. The supreme court has all power and authority to enforce its judgments and determinations and to exercise its jurisdiction as the supreme judicial tribunal of the state.

751.08 History History: 1977 c. 187.



751.09 Referral of issues of fact and damages.

751.09  Referral of issues of fact and damages. In actions where the supreme court has taken original jurisdiction, the court may refer issues of fact or damages to a circuit court or referee for determination.

751.09 History History: 1977 c. 187 s. 78; Stats. 1977 s. 751.09.



751.10 Decisions to be written; part of record; certification.

751.10  Decisions to be written; part of record; certification. The supreme court shall decide all cases in writing. One copy of each written decision or opinion delivered by the court or a justice in an action or proceeding in the court shall remain in the office of the clerk of the supreme court and one copy shall constitute a part of the record in the action or proceeding and shall be certified to a court of the United States to which the action or proceeding or record is certified or removed.

751.10 History History: 1977 c. 187 s. 79; Stats. 1977 s. 751.10; 1985 a. 29.



751.11 Wisconsin reports; distribution.

751.11  Wisconsin reports; distribution.

751.11(1) (1) The supreme court may make such provisions for publication of its opinions as it deems appropriate.

751.11(2) (2) The supreme court shall purchase sufficient copies of its reports to meet the requirements for distribution under ss. 16.79 (1), 35.84 and 35.85. The court shall reimburse the department of administration for all costs associated with the distribution of its reports, including, but not limited to, printing, mailing, handling, shipping and storage costs.

751.11(3) (3) The supreme court shall provide copies of its reports for any new judgeship of a court of record.

751.11 History History: 1975 c. 39; 1977 c. 187 s. 80; Stats. 1977 s. 751.11; 1979 c. 34; 1985 a. 29, 332.

751.11 Annotation A supreme court order reversing the court of appeals can establish the law of the case even if the supreme court states no reasons for the decision. Although this section requires decisions to be in writing, nothing in the rule mandates giving reasons. State v. Stuart, 2003 WI 73, 262 Wis. 2d 620, 664 N.W.2d 82, 01-1345.



751.12 Rules of pleading and practice.

751.12  Rules of pleading and practice.

751.12(1) (1) The state supreme court shall, by rules promulgated by it from time to time, regulate pleading, practice, and procedure in judicial proceedings in all courts, for the purposes of simplifying the same and of promoting the speedy determination of litigation upon its merits. The rules shall not abridge, enlarge, or modify the substantive rights of any litigant. The effective dates for all rules adopted by the court shall be January 1 or July 1. A rule shall not become effective until 60 days after its adoption. All rules promulgated under this section shall be printed by the state printer and paid for out of the state treasury, and the court shall direct the rules to be distributed as it considers proper.

751.12(2) (2) All statutes relating to pleading, practice, and procedure may be modified or suspended by rules promulgated under this section. No rule modifying or suspending statutes relating to pleading, practice, and procedure may be adopted until the court has held a public hearing with reference to the rule.

751.12(3) (3) Notice of public hearings shall be given by publication of a class 3 notice, under ch. 985, the expense of the publication to be paid out of the state treasury. Notice shall also be given in an official publication of the State Bar of Wisconsin, the notice to be published not more than 60 days nor less than 30 days before the date of hearing. The State Bar of Wisconsin shall not charge the state treasury for publication of this notice. Proposed rules, including changes, if any, in existing rules, shall be set forth in full in the notice.

751.12(4) (4) This section shall not abridge the right of the legislature to enact, modify, or repeal statutes or rules relating to pleading, practice, or procedure.

751.12(5) (5) The judicial council shall act in an advisory capacity to assist the court in performing its duties under this section.

751.12 History History: 1977 c. 187 s. 82; Stats. 1977 s. 751.12; 2001 a. 103.

751.12 Annotation Separation of constitutional powers and shared legislative and judicial functions relating to pleading and procedure are discussed. In Matter of E.B. 111 Wis. 2d 175, 330 N.W.2d 584 (1983).

751.12 Annotation The establishment of an effective date does not determine whether a statute will apply retroactively. Salzman v. DNR, 168 Wis. 2d 523, 484 N.W.2d 337 (Ct. App. 1992).

751.12 Annotation A rule adopted by this court in accordance with this section is numbered as a statute, is printed in the Wisconsin Statutes, may be amended by both the court and the legislature, has been described by this court as a statute promulgated under the court's rule-making authority, and has the force of law. Rao v. WMA Securities, Inc. 2008 WI 73, 310 Wis. 2d 623, 752 N.W.2d 220, 06-0813



751.15 Rules regarding the practice of law; delinquent support obligors.

751.15  Rules regarding the practice of law; delinquent support obligors.

751.15(1)(1) The supreme court is requested to enter into a memorandum of understanding with the department of children and families under s. 49.857.

751.15(2) (2) The supreme court is requested to promulgate rules that require each person who has a social security number, as a condition of membership in the state bar, to provide the board of bar examiners with his or her social security number, that require each person who does not have a social security number, as a condition of membership in the state bar, to provide the board of bar examiners with a statement made or subscribed under oath or affirmation on a form prescribed by the department of children and families that the person does not have a social security number, and that prohibit the disclosure of that number to any person except the department of children and families for the purpose of administering s. 49.22.

751.15(3) (3) The supreme court is requested to promulgate rules that deny, suspend, restrict or refuse to renew a license to practice law if the applicant or licensee fails to provide the information required under rules promulgated under sub. (2) or fails to comply, after appropriate notice, with a subpoena or warrant issued by the department of children and families or a county child support agency under s. 59.53 (5) and related to paternity or child support proceedings or if the department of children and families certifies that the applicant or licensee has failed to pay court-ordered payments of child or family support, maintenance, birth expenses, medical expenses or other expenses related to the support of a child or former spouse. The supreme court is also requested to promulgate rules that invalidate a license to practice law if issued in reliance upon a statement made or subscribed under oath or affirmation under rules promulgated under sub. (2) that is false.

751.15 History History: 1997 a. 191; 1999 a. 9, 32; 2007 a. 20.



751.153 Rules regarding the practice of law; waiver of fee for veterans.

751.153  Rules regarding the practice of law; waiver of fee for veterans. The supreme court is requested to promulgate a rule that waives, for an individual who is eligible for the veterans fee waiver program under s. 45.44, the initial fee for admission to the state bar or for a license to practice law.

751.153 History History: 2011 a. 209.



751.155 Rules regarding the practice of law; delinquent taxes and unemployment insurance contributions.

751.155  Rules regarding the practice of law; delinquent taxes and unemployment insurance contributions.

751.155(1)(1)  The supreme court is requested to enter into a memorandum of understanding with the department of revenue under s. 73.0301, and the supreme court is requested to enter into a memorandum of understanding with the department of workforce development under s. 108.227.

751.155(2) (2) The supreme court is requested to promulgate rules that require each person, as a condition of membership in the state bar, to provide the board of bar examiners with his or her social security number and that prohibit the disclosure of that number to any person except the department of revenue for the sole purpose of making certifications under s. 73.0301 and the department of workforce development for the sole purpose of making certifications under s. 108.227.

751.155(3) (3) The supreme court is requested to promulgate rules that deny an application for a license to practice law or revoke a license to practice law already issued if the applicant or licensee fails to provide the information required under rules promulgated under sub. (2), if the department of revenue certifies that the applicant or licensee is liable for delinquent taxes under s. 73.0301, or if the department of workforce development certifies that the licensee is liable for delinquent unemployment insurance contributions under s. 108.227.

751.155 History History: 1997 a. 237; 1999 a. 32 s. 336; 2013 a. 36.



751.20 Transfer authority.

751.20  Transfer authority. Notwithstanding s. 20.680 (2) (a) to (ke) and (4) (a) to (h), the supreme court may transfer money from the appropriations under 20.680 (2) (a) to (ke) and (4) (a) to (h) to the appropriation under s. 20.670 (1) (k) for the purposes of the judicial council under s. 758.13.

751.20 History History: 2011 a. 32.






752. Court of appeals.

752.01 Jurisdiction.

752.01  Jurisdiction.

752.01(1)(1) The court of appeals has appellate jurisdiction as provided by law.

752.01(2) (2) The court of appeals has original jurisdiction only to issue prerogative writs.

752.01(3) (3) The court of appeals may issue all writs necessary in aid of its jurisdiction.

752.01 History History: 1977 c. 187.

752.01 Annotation The court of appeals does not have jurisdiction to entertain an original action unrelated to its supervisory or appellate authority over circuit courts. State ex rel. Swan v. Elections Bd. 133 Wis. 2d 87, 394 N.W.2d 732 (1986).

752.01 Annotation Jurisdiction of the Wisconsin court of appeals. Hazeltine. 69 MLR 545 (1986).

752.01 Annotation A Shift in the Bottleneck: The Appellate Caseload Problem Twenty Years After the Creation of the Wisconsin Court of Appeals. Garlys. 1998 WLR 1547.

752.01 Annotation Wisconsin court of appeals: 1983 internal operating procedures. WBB Nov. 1983.



752.02 Supervisory authority.

752.02  Supervisory authority. The court of appeals has supervisory authority over all actions and proceedings in all courts except the supreme court.

752.02 History History: 1977 c. 187.

752.02 Annotation The court of appeals is authorized to exercise its supervisory authority over a chief judge who is ruling on a substitution request. James L.J. v. Walworth County Circuit Court, 200 Wis. 2d 496, 546 N.W.2d 460 (1996), 94-2043.



752.03 Number of judges.

752.03  Number of judges. There shall be 16 court of appeals judges. Three judges shall be elected from the district specified in s. 752.17, 4 judges shall be elected from each of the 2 districts specified in ss. 752.13 and 752.15 and 5 judges shall be elected from the district specified in s. 752.19.

752.03 History History: 1977 c. 187; 1985 a. 29; 1989 a. 63; 1991 a. 32, 71; 1993 a. 16; 2007 a. 97.



752.04 Elections.

752.04  Elections. Court of appeals judges shall be elected by district on an at-large basis for terms of 6 years. Terms shall commence on August 1 next succeeding each election and shall terminate on July 31. A court of appeals judge shall reside within the district in which he or she is elected. Only one court of appeals judge may be elected in a district in any year.

752.04 History History: 1977 c. 187.



752.05 Administrative headquarters.

752.05  Administrative headquarters. The court of appeals shall have administrative headquarters in Madison.

752.05 History History: 1977 c. 187.



752.07 Chief judge.

752.07  Chief judge. The supreme court shall appoint a court of appeals judge to be the chief judge of the court of appeals for a term of 3 years.

752.07 History History: 1977 c. 187.



752.11 Districts.

752.11  Districts.

752.11(1)(1) The court of appeals is divided into districts as follows:

752.11(1)(a) (a) District I consists of the judicial circuit for Milwaukee County.

752.11(1)(b) (b) District II consists of the judicial circuits for Kenosha, Racine, Walworth, Waukesha, Washington, Ozaukee, Sheboygan, Manitowoc, Fond du Lac, Green Lake, Winnebago and Calumet counties.

752.11(1)(c) (c) District III consists of the judicial circuits for Door, Kewaunee, Brown, Oconto, Marinette, Forest and Florence (a combined 2-county circuit), Outagamie, Menominee and Shawano (a combined 2-county circuit), Langlade, Marathon, Lincoln, Oneida, Vilas, Taylor, Price, Iron, Ashland, Bayfield, Sawyer, Rusk, Chippewa, Eau Claire, Trempealeau, Buffalo and Pepin (a combined 2-county circuit), Dunn, Pierce, St. Croix, Barron, Polk, Burnett, Washburn and Douglas counties.

752.11(1)(d) (d) District IV consists of the judicial circuits for Rock, Green, Jefferson, Dodge, Dane, Lafayette, Iowa, Grant, Richland, Crawford, Sauk, Columbia, Marquette, Waushara, Waupaca, Portage, Wood, Adams, Juneau, Jackson, Clark, Monroe, Vernon and La Crosse counties.

752.11(2) (2) The court shall hear cases in any city where it has chambers or where it is specifically required to sit and such other locations as the supreme court may designate by rule for the convenience of litigants.

752.11 History History: 1977 c. 187, 449.



752.13 District I.

752.13  District I. The court chambers for the court of appeals in district I are located in Milwaukee.

752.13 History History: 1977 c. 187.



752.15 District II.

752.15  District II. The court chambers for the court of appeals in district II are located in Waukesha. The court shall also sit in Fond du Lac and Racine.

752.15 History History: 1977 c. 187.



752.17 District III.

752.17  District III. The court chambers for the court of appeals in district III are located in Wausau. The court shall also sit in Eau Claire, Superior and Green Bay.

752.17 History History: 1977 c. 187.



752.19 District IV.

752.19  District IV. The court chambers for the court of appeals in district IV are located in Madison. The court shall also sit in La Crosse and Stevens Point.

752.19 History History: 1977 c. 187.



752.21 Venue.

752.21  Venue.

752.21(1)(1) Except as provided in sub. (2), a judgment or order appealed to the court of appeals shall be heard in the court of appeals district which contains the court from which the judgment or order is appealed.

752.21(2) (2) A judgment or order appealed from an action venued in a county designated by the plaintiff to the action as provided under s. 801.50 (3) (a) shall be heard in a court of appeals district selected by the appellant but the court of appeals district may not be the court of appeals district that contains the court from which the judgment or order is appealed.

752.21 History History: 1977 c. 187; 2011 a. 61.



752.31 Disposition of cases.

752.31  Disposition of cases.

752.31(1) (1) Except as otherwise provided in this section, the court of appeals shall sit in panels of 3 judges to dispose of cases on their merits.

752.31(2) (2) Appeals to or other proceedings in the court of appeals in the following types of cases shall be decided as specified in sub. (3):

752.31(2)(a) (a) Cases under ch. 799.

752.31(2)(b) (b) Municipal ordinance violation cases.

752.31(2)(c) (c) Cases involving violations of traffic regulations, as defined in s. 345.20 (1) (b), or nonmoving traffic violations, as defined in s. 345.28 (1), and cases under s. 343.305 and ch. 351.

752.31(2)(d) (d) Cases under chs. 51 and 55.

752.31(2)(e) (e) Cases under chs. 48 and 938.

752.31(2)(f) (f) Misdemeanors.

752.31(2)(g) (g) Cases involving civil forfeitures.

752.31(2)(h) (h) Cases involving contempt of court under ch. 785.

752.31(3) (3) A case specified under sub. (2) shall be decided by one court of appeals judge, except that any party on appeal or other proceeding in the court of appeals may move in writing to the chief judge of the court of appeals that the case be decided by a 3-judge panel. The chief judge may grant or deny the request ex parte. Oral arguments permitted on any appeal which is decided by a single court of appeals judge may be heard by telephone or in the county where the case or action originated.

752.31(4) (4) If a request for a 3-judge panel is granted under sub. (3), the district attorney handling the case under s. 978.05 (5) shall transfer all necessary files and papers relating to the case to the attorney general.

752.31 History History: 1977 c. 187; 1979 c. 32 s. 92 (16); 1979 c. 192; 1981 c. 152, 165, 391; 1983 a. 189 s. 329 (34); 1985 a. 29, 102; Sup. Ct. Order, 141 Wis. 2d xiii (1987); 1989 a. 31; 1991 a. 122; 1995 a. 77.

752.31 Annotation Sub. (3) is amended to clarify that a single-judge appeal is decided rather than heard by the judge. The prior statutory provision that, upon a timely request, a case specified in sub. (2) shall actually be heard in the county where the case or action originated remains unchanged. Language has also been added to sub. (3) to clarify that the procedure to request the chief judge of the court of appeals to have a single-judge case be decided by a 3-judge panel also applies to other proceedings in the court of appeals, which may include petitions for supervisory writs and original jurisdiction prerogative writs. [Bill 396-S]

752.31 Annotation Sub. (2) (d) and (3) provide that appeals in protective placement cases under ch. 55 are heard by a single court of appeals judge while the general rule under sub. (1) is that cases disposed of on the merits, including guardianship orders under ch. 54, are heard by a 3-judge panel. When an appeal is taken from a single action granting both a guardianship and protective placement petition, the appeal is to be decided by a 3-judge panel. Waukesha County v. Genevieve M. 2009 WI App 173, 322 Wis. 2d 131, 776 N.W.2d 640, 09-1755.



752.35 Discretionary reversal.

752.35  Discretionary reversal. In an appeal to the court of appeals, if it appears from the record that the real controversy has not been fully tried, or that it is probable that justice has for any reason miscarried, the court may reverse the judgment or order appealed from, regardless of whether the proper motion or objection appears in the record and may direct the entry of the proper judgment or remit the case to the trial court for entry of the proper judgment or for a new trial, and direct the making of such amendments in the pleadings and the adoption of such procedure in that court, not inconsistent with statutes or rules, as are necessary to accomplish the ends of justice.

752.35 History History: 1977 c. 187.

752.35 Annotation In relying solely on affidavits of persons who could have been produced at a postconviction hearing but were not, there was an insufficient basis on which the court of appeals could have exercised its discretion. State v. McConnohie, 113 Wis. 2d 362, 334 N.W.2d 903 (1983).

752.35 Annotation The court of appeals erred as matter of law in granting a new trial. Although a juror incompletely responded to material questions on voir dire, the litigant failed to demonstrate that the juror more probably than not was biased against the litigant. The criteria for discretionary reversal is discussed. State v. Wyss, 124 Wis. 2d 681, 370 N.W.2d 745 (1985).

752.35 Annotation The court of appeals error-correcting function is discussed. State v. Schumacher, 144 Wis. 2d 388, 424 N.W.2d 672 (1988).

752.35 Annotation In reviewing a discretionary reversal by the court of appeals, the supreme court uses the abuse of discretion standard. State v. Johnson, 149 Wis. 2d 418, 439 N.W.2d 122 (1989), confirmed, 153 Wis. 2d 121, 449 N.W.2d 845 (1990).

752.35 AnnotationThe court's authority under this section is discussed. Vollmer v. Luety, 156 Wis. 2d 1, 456 N.W.2d 797 (1990).

752.35 Annotation Discretionary reversal is not applicable to judicial review of LIRC orders under the Worker's Compensation Act, ch. 102. There is no power to reopen a matter that has been fully determined under the Act. Kwaterski v. LIRC, 158 Wis. 2d 112, 462 N.W.2d 534 (Ct. App. 1990).

752.35 Annotation An appeal of an unsuccessful collateral attack under s. 974.06 does not allow discretionary reversal of an order or judgment that was the subject of a collateral attack. State v. Allen, 159 Wis. 2d 53, 464 N.W.2d 426 (Ct. App. 1990). But see State v. Armstrong, 2005 WI 119, 283 Wis. 2d 639, 700 N.W.2d 98, 01-2789.

752.35 Annotation Reversal on grounds that the real controversy was not fully tried is discussed. State v. Hicks, 202 Wis. 2d 150, 549 N.W.2d 435 (1996), 94-2256. See also State v. Jeffrey A. W. 2010 WI App 29, 323 Wis. 2d 541, 780 N.W.2d 231, 09-0645.

752.35 Annotation This section does not apply to proceedings for judicial review under ch. 227. Habermehl Electric, Inc. v. DOT, 2003 WI App 39, 260 Wis. 2d 466, 659 N.W.2d 463, 02-1573.

752.35 Annotation State v. Wyss: A new appellate standard for granting new trials in the interest of justice. 1987 WLR 171.

752.35 Annotation A Fearless Search for the Truth No Longer: State v. Henley and Its Destructive Impact on New Trials in the Interest of Justice. Mark. 2012 WLR 1367.



752.37 Enforcement of judgments and determinations.

752.37  Enforcement of judgments and determinations. The court of appeals has all power and authority to enforce its judgments and determinations and to exercise its jurisdiction.

752.37 History History: 1977 c. 187.



752.39 Referral of issues of fact.

752.39  Referral of issues of fact. In actions where the court of appeals has taken original jurisdiction, the court may refer issues of fact to a circuit court or referee for determination.

752.39 History History: 1977 c. 187.



752.41 Decisions.

752.41  Decisions.

752.41(1)(1) In each case, the court of appeals shall provide a written opinion containing a written summary of the reasons for the decision made by the court.

752.41(2) (2) Officially published opinions of the court of appeals shall have statewide precedential effect.

752.41(3) (3) The supreme court shall determine by rule the manner in which the court of appeals determines which of its decisions shall be published.

752.41 History History: 1977 c. 187.

752.41 Annotation Only the supreme court has the power to overrule, modify, or withdraw language from a published opinion of the court of appeals. Cook v. Cook, 208 Wis. 2d 166, 560 N.W.2d 246 (1997), 95-1963.

752.41 Annotation The noncitation rule and the concept of stare decisis. Walther. 61 MLR 581 (1978).



752.61 State assumption of costs.

752.61  State assumption of costs. The state shall pay for all costs of implementation and operation of the court of appeals. Payments shall be made under s. 20.660.

752.61 History History: 1977 c. 187.






753. Circuit courts.

753.01 Term of office.

753.01  Term of office. The term of office of every elected circuit judge is 6 years and until the successor is elected and qualified, commencing with the August 1 next succeeding the election.

753.01 History History: 1975 c. 61, 178, 199, 422; 1977 c. 187 s. 92; Stats. 1977 s. 753.01; 1983 a. 538.

753.01 Annotation The legislature cannot, after a judge has been elected to a new branch, advance the starting date and the end of the judge's term. 58 Atty. Gen. 97.



753.016 Judicial circuit for Milwaukee County.

753.016  Judicial circuit for Milwaukee County.

753.016(1) (1) This section applies only in the judicial circuit for Milwaukee County.

753.016(2) (2) Court room; offices. The county board shall provide suitable court rooms and offices, the sheriff shall provide the necessary deputy sheriffs as attending officers under s. 59.27 (3) and the clerk of the circuit court shall provide a sufficient number of deputy clerks for all the judges and branches of the court.

753.016(3) (3) Department of family conciliation.

753.016(3)(a)(a) There is created a department of family conciliation under the direction and supervision of a director of family conciliation. The director shall:

753.016(3)(a)1. 1. Receive all marital complaints and make a proper disposition thereof;

753.016(3)(a)2. 2. Make investigations of the facts upon which to base warrants in the cases hereinbefore specified and in all other matters duly referred to said department;

753.016(3)(a)3. 3. Exercise such supervision in connection with the exercise by said court of its jurisdiction as the judges thereof may duly order.

753.016(3)(b) (b) All persons in this department shall keep such records as may be provided by law. The court may by order close the files of matters before the court if the court determines that publication of the matters is contrary to public policy. The court may make such other orders as may be in the interest of children in such matters and the public morals.

753.016(3)(c) (c) The department shall have such investigators as are authorized by the county board of supervisors of the county. The investigators shall be appointed by the county department under s. 46.215.

753.016(3)(e) (e) The county board of supervisors of the county shall provide for such assistants, stenographic and otherwise, as needed to assist the director of family conciliation in carrying out the purpose of subs. (3) to (5) particularly in regard to the proper disposal of marital complaints. The director and all other persons in the department shall be appointed by the county department under s. 46.215, except in cases otherwise expressly provided for.

753.016(3)(f) (f) All public officers in said county shall refer all domestic complaints made to them to said director of the department of domestic conciliation who shall dispose of all matters before it in proper manner.

753.016(4) (4) Equipment. The board of supervisors of said county shall furnish said courts and said department of family conciliation, the judges, officers and employees thereof with suitable accommodations, adequately centralized and consolidated, and with the necessary furniture and supplies and make provision for its necessary expenses and operation.

753.016(5) (5) Civil service. The board of supervisors and county civil service commission shall make suitable reclassifications in positions in said county to accomplish the purpose of subs. (3) to (5).

753.016 History History: 1975 c. 39, 199; 1977 c. 187 ss. 92, 135; 1977 c. 449; Stats. 1977 s. 753.016; 1979 c. 110 s. 60 (13); 1981 c. 96, 353; 1985 a. 176; 1995 a. 201.



753.03 Jurisdiction of circuit courts.

753.03  Jurisdiction of circuit courts. The circuit courts have the general jurisdiction prescribed for them by article VII of the constitution and have power to issue all writs, process and commissions provided in article VII of the constitution or by the statutes, or which may be necessary to the due execution of the powers vested in them. The circuit courts have power to hear and determine, within their respective circuits, all civil and criminal actions and proceedings unless exclusive jurisdiction is given to some other court; and they have all the powers, according to the usages of courts of law and equity, necessary to the full and complete jurisdiction of the causes and parties and the full and complete administration of justice, and to carry into effect their judgments, orders and other determinations, subject to review by the court of appeals or the supreme court as provided by law. The courts and the judges thereof have power to award all such writs, process and commissions, throughout the state, returnable in the proper county.

753.03 History History: 1977 c. 187 s. 92; Stats. 1977 s. 753.03; 1983 a. 192.

753.03 Annotation The circuit courts are constitutional courts with plenary jurisdiction. They do not depend solely upon statute for their powers. However in certain cases with vast social ramifications not addressed by statute, prudence requires the courts to refuse to exercise their jurisdiction. As such, circuit courts are prohibited from exercising jurisdiction regarding sterilization of incompetents. In Matter of Guardianship of Eberhardy, 102 Wis. 2d 539, 307 N.W.2d 881 (1981).

753.03 Annotation Because courts have exclusive criminal jurisdiction, criminal charges against a defendant were not collaterally estopped even though a parole revocation hearing examiner concluded that the defendant's acts did not merit parole revocation. State v. Spanbauer, 108 Wis. 2d 548, 322 N.W.2d 511 (Ct. App. 1982).



753.04 Writs, how issued; certiorari.

753.04  Writs, how issued; certiorari. All writs issued from the circuit court shall be in the name of the state of Wisconsin, shall bear date the day they are issued, be attested in the name of the judge of the circuit in which issued, and if there is no such judge, then in the name of the chief judge of the court of appeals or the chief justice of the supreme court, be returnable on a date certain which is not more than 60 days from the date of issuance, unless otherwise directed by law, by the judge or by rule of court, be signed by the clerk, sealed with the seal of the court and directed to some officer or person authorized to serve or execute the writs. All writs of certiorari issued to review any action taken by a county board, town board, common council of any city or board of trustees of any village, or any record lawfully in the custody of a county clerk, town clerk, city clerk or village clerk may be addressed to and served upon the proper county clerk, town clerk, city clerk or village clerk, respectively, who shall make return thereto.

753.04 History History: 1977 c. 187 s. 92; 1977 c. 449; Stats. 1977 s. 753.04.

753.04 Annotation A certiorari action exists only to test the validity of judicial or quasi-judicial determinations. It does not allow for answers, denials, or defenses by the respondent. Merkel v. Village of Germantown, 218 Wis. 2d 572, 581 N.W.2d 552 (Ct. App. 1998), 97-3347.



753.05 Seals.

753.05  Seals. The circuit courts in the several counties shall have seals, and they may direct and from time to time alter the inscriptions and devices thereon; and the respective county boards shall furnish such seals as shall be ordered; and when any such court shall be unprovided with a seal the judge may authorize the use of any temporary seal or of any device by way of seal until a seal shall be so provided. The seals now in use by said courts shall continue to be the seals thereof until others shall be provided according to law.

753.05 History History: 1977 c. 187 s. 92; Stats. 1977 s. 753.05.



753.06 Judicial circuits.

753.06  Judicial circuits. The state is divided into judicial circuits as follows:

753.06(1) (1) Within the 1st judicial administrative district.

753.06(1)(a)(a) Milwaukee County. The circuit has 47 branches.

753.06(2) (2) Within the 2nd judicial administrative district.

753.06(2)(a)(a) Kenosha County. The circuit has 7 branches. Commencing August 1, 2009, the circuit has 8 branches.

753.06(2)(b) (b) Racine County. The circuit has 10 branches.

753.06(2)(c) (c) Walworth County. The circuit has 4 branches.

753.06(3) (3) Within the 3rd judicial administrative district.

753.06(3)(a)(a) Jefferson County. The circuit has 4 branches.

753.06(3)(b) (b) Ozaukee County. The circuit has 3 branches.

753.06(3)(c) (c) Washington County. The circuit has 4 branches.

753.06(3)(d) (d) Waukesha County. The circuit has 12 branches.

753.06(4) (4) Within the 4th judicial administrative district.

753.06(4)(a)(a) Calumet County. The circuit has one branch.

753.06(4)(b) (b) Fond du Lac County. The circuit has 5 branches.

753.06(4)(c) (c) Manitowoc County. The circuit has 3 branches.

753.06(4)(d) (d) Sheboygan County. The circuit has 5 branches.

753.06(4)(e) (e) Winnebago County. The circuit has 6 branches.

753.06(5) (5) Within the 5th judicial administrative district.

753.06(5)(a)(a) Dane County. The circuit has 17 branches.

753.06(5)(b) (b) Green County. The circuit has one branch. Commencing August 1, 2009, the circuit has 2 branches.

753.06(5)(bn) (bn) Lafayette County. The circuit has one branch.

753.06(5)(c) (c) Rock County. The circuit has 7 branches.

753.06(6) (6) Within the 6th judicial administrative district.

753.06(6)(a)(a) Adams County. The circuit has one branch.

753.06(6)(am) (am) Clark County. The circuit has one branch.

753.06(6)(b) (b) Columbia County. The circuit has 3 branches.

753.06(6)(c) (c) Dodge County. The circuit has 3 branches. Commencing August 1, 2008, the circuit has 4 branches.

753.06(6)(d) (d) Green Lake County. The circuit has one branch.

753.06(6)(e) (e) Juneau County. The circuit has one branch. Commencing August 1, 2008, the circuit has 2 branches.

753.06(6)(f) (f) Marquette County. The circuit has one branch.

753.06(6)(g) (g) Portage County. The circuit has 3 branches.

753.06(6)(h) (h) Sauk County. The circuit has 3 branches.

753.06(6)(j) (j) Waushara County. The circuit has one branch.

753.06(6)(k) (k) Wood County. The circuit has 3 branches.

753.06(7) (7) Within the 7th judicial administrative district.

753.06(7)(a)(a) Buffalo and Pepin counties. The circuit has one branch.

753.06(7)(b) (b) Crawford County. The circuit has one branch.

753.06(7)(c) (c) Grant County. The circuit has 2 branches.

753.06(7)(d) (d) Iowa County. The circuit has one branch.

753.06(7)(e) (e) Jackson County. The circuit has one branch.

753.06(7)(f) (f) La Crosse County. The circuit has 4 branches. Commencing August 1, 1999, the circuit has 5 branches.

753.06(7)(h) (h) Monroe County. The circuit has 2 branches. Commencing August 1, 2010, the circuit has 3 branches.

753.06(7)(hm) (hm) Pierce County. The circuit has one branch.

753.06(7)(i) (i) Richland County. The circuit has one branch.

753.06(7)(j) (j) Trempealeau County. The circuit has one branch.

753.06(7)(k) (k) Vernon County. The circuit has one branch.

753.06(8) (8) Within the 8th judicial administrative district.

753.06(8)(a)(a) Brown County. The circuit has 8 branches.

753.06(8)(b) (b) Door County. The circuit has 2 branches.

753.06(8)(c) (c) Kewaunee County. The circuit has one branch.

753.06(8)(d) (d) Marinette County. The circuit has 2 branches.

753.06(8)(e) (e) Oconto County. The circuit has 2 branches.

753.06(8)(f) (f) Outagamie County. The circuit has 7 branches.

753.06(8)(g) (g) Waupaca County. The circuit has 3 branches.

753.06(9) (9) Within the 9th judicial administrative district.

753.06(9)(c)(c) Florence and Forest counties. The circuit has one branch.

753.06(9)(d) (d) Iron County. The circuit has one branch.

753.06(9)(e) (e) Langlade County. The circuit has one branch.

753.06(9)(f) (f) Lincoln County. The circuit has one branch. Commencing August 1, 1999, the circuit has 2 branches.

753.06(9)(g) (g) Marathon County. The circuit has 5 branches.

753.06(9)(h) (h) Menominee and Shawano counties. The circuit has 2 branches.

753.06(9)(i) (i) Oneida County. The circuit has 2 branches.

753.06(9)(j) (j) Price County. The circuit has one branch.

753.06(9)(k) (k) Taylor County. The circuit has one branch.

753.06(9)(L) (L) Vilas County. The circuit has one branch.

753.06(10) (10) Within the 10th judicial administrative district.

753.06(10)(a)(a) Ashland County. The circuit has one branch.

753.06(10)(am) (am) Barron County. The circuit has 2 branches. Commencing August 1, 2008, the circuit has 3 branches.

753.06(10)(b) (b) Bayfield County. The circuit has one branch.

753.06(10)(c) (c) Burnett County. The circuit has one branch.

753.06(10)(d) (d) Chippewa County. The circuit has 2 branches. Commencing August 1, 2008, the circuit has 3 branches.

753.06(10)(e) (e) Douglas County. The circuit has 2 branches.

753.06(10)(f) (f) Dunn County. The circuit has 2 branches.

753.06(10)(g) (g) Eau Claire County. The circuit has 5 branches.

753.06(10)(i) (i) Polk County. The circuit has 2 branches.

753.06(10)(j) (j) Rusk County. The circuit has one branch.

753.06(10)(k) (k) St. Croix County. The circuit has 3 branches. Commencing August 1, 2008, the circuit has 4 branches.

753.06(10)(L) (L) Sawyer County. The circuit has one branch.

753.06(10)(m) (m) Washburn County. The circuit has one branch.

753.06 History History: 1971 c. 263; 1977 c. 187 s. 92; 1977 c. 449; Stats. 1977 s. 753.06; 1981 c. 317; 1983 a. 506, 538; 1987 a. 75, 403; 1989 a. 65, 336; 1991 a. 32, 39, 71, 269; 1993 a. 213; 1995 a. 225; 1997 a. 27, 203; 1999 a. 9; 2001 a. 38; 2007 a. 20, 28.



753.061 Court; branch; judge.

753.061  Court; branch; judge.

753.061(1) (1) In each judicial circuit, each judgeship shall be given a branch number. Each branch constitutes a circuit court with all the powers and jurisdiction possessed by circuit courts in circuits having one judge only, and may be designated in all papers and proceedings either by its respective number or by the name of its presiding judge.

753.061(2) (2) The chief judge of the 1st judicial administrative district shall designate 2 circuit court branches that will primarily handle cases that involve a violation of ch. 961 involving a controlled substance included in schedule I or II under ch. 961 or a controlled substance analog of a controlled substance included in schedule I or II under ch. 961.

753.061(2m) (2m) The chief judge of the 1st judicial administrative district is authorized to designate 4 circuit court branches to primarily handle violent crime cases that involve a violation of s. 939.63, if a felony is committed while armed, and of ss. 940.01 to 940.03, 940.05, 940.06, 940.225, 943.23 (1g), and 943.32 (2). If the circuit court branches are designated under this subsection, 2 shall begin to primarily handle violent crime cases on September 1, 1991, and 2 shall begin to primarily handle violent crime cases on August 1, 1992.

753.061(5) (5) The state shall reimburse the county for the costs of operating one of the 2 circuit court branches designated under sub. (2m) that begin to primarily handle violent crime cases on September 1, 1991, including the one-time cost of courtroom construction. The costs reimbursable under this subsection shall be paid by the secretary of administration to the county treasurer pursuant to a voucher submitted by the clerk of circuit court to the director of state courts and shall be paid from the appropriation under s. 20.625 (1) (as). The amount reimbursable under this subsection may not exceed $383,100 in the 1991-92 fiscal year and $0 in the 1992-93 fiscal year.

753.061 History History: 1977 c. 449; 1979 c. 175; 1989 a. 121, 122; 1991 a. 39; 1993 a. 92; 1995 a. 27, 448; 2001 a. 109; 2003 a. 33.

753.061 Annotation Each court branch is endowed under sub. (1) with the full powers of a circuit court and has the same powers as every other branch. Drow v. Schwarz, 225 Wis. 2d 362, 592 N.W.2d 623 (1999), 97-1867.



753.065 Naturalization proceedings, venue.

753.065  Naturalization proceedings, venue. For the purposes of naturalization proceedings only, pursuant to federal statutes (8 USC 1421), the counties of this state shall be considered as one district. A resident of this state who petitions for naturalization may file the petition with the office of clerk of circuit court located in any of the following cities:

753.065(1) (1) Superior.

753.065(2) (2) Eau Claire.

753.065(3) (3) La Crosse.

753.065(4) (4) Wisconsin Rapids.

753.065(5) (5) Green Bay.

753.065(6) (6) Sheboygan.

753.065(7) (7) Ashland.

753.065(8) (8) Wausau.

753.065(10) (10) Janesville.

753.065(11) (11) Fond du Lac.

753.065(12) (12) Madison.

753.065(13) (13) Waukesha.

753.065(14) (14) Kenosha.

753.065(15) (15) Racine.

753.065(16) (16) Elkhorn.

753.065 History History: 1973 c. 12 s. 37; 1977 c. 187 s. 92; Stats. 1977 s. 753.065; 1981 c. 332.



753.07 Circuit judges; circuit court reporters; assistant reporters; salaries; retirement; fringe benefits.

753.07  Circuit judges; circuit court reporters; assistant reporters; salaries; retirement; fringe benefits.

753.07(1)(1)  Judges and court reporters. Persons serving as county court judges in this state on July 31, 1978, shall be denominated circuit court judges as provided in chapter 449, laws of 1977, section 491. Persons serving as county court reporters in this state on July 31, 1978, shall be circuit court reporters on August 1, 1978. Persons serving as assistant county court reporters for a court of record, authorized as full-time employees by a county board of supervisors and not paid on a per diem basis and who were employed in that capacity on February 1, 1978, shall be circuit court reporters on August 1, 1978. On August 1, 1978, and thereafter, all circuit court judges in this state shall receive compensation under s. 20.923, and as state employees shall be subject to chs. 40 and 230, except as otherwise provided in this section.

753.07(2) (2) Court personnel; Milwaukee County. Persons serving as circuit court judges and circuit court reporters for Milwaukee County on July 31, 1978, shall have the option of receiving compensation and continuing as participants in the retirement system established under chapter 201, laws of 1937, as follows:

753.07(2)(a) (a) The persons shall continue to receive salaries directly payable from the state in the same amount as they were receiving on July 31, 1978, and such salaries are subject to s. 40.05. The balance of the salaries authorized under ss. 230.12 and 751.02 for the judges and reporters shall be paid by the secretary of administration to the county treasurer pursuant to a voucher submitted by the clerk of circuit court to the director of state courts. The county treasurer shall pay the amounts directly to the judges and reporters and the amounts paid are subject to the retirement system established under chapter 201, laws of 1937.

753.07(2)(b) (b) The state shall pay to the county treasurer in the manner specified in par. (a) on behalf of the judges and reporters the required employer contribution rate as provided under s. 40.05. If the required employer contribution rate under the retirement system established under chapter 201, laws of 1937 is greater than the required employer contribution rate under s. 40.05, the state shall pay 50% of the difference to the county treasurer. For future retirement benefits, these judges and reporters shall be given the same consideration as other elected county officials and county employees under the county's retirement system.

753.07(3) (3) Same. Persons serving as county court judges, county court reporters and assistant county court reporters, as specified in sub. (1), for Milwaukee County on July 31, 1978, shall have the option of receiving compensation and continuing in the retirement system established under chapter 201, laws of 1937 as follows:

753.07(3)(a) (a) The salaries authorized under ss. 230.12 and 751.02 for the judges and reporters shall be paid by the secretary of administration to the county treasurer pursuant to a voucher submitted by the clerk of circuit court to the director of state courts. The county treasurer shall pay the amounts directly to the judges and reporters and the amounts paid shall be subject to the retirement system established under chapter 201, laws of 1937.

753.07(3)(b) (b) The state shall pay to the county treasurer in the manner specified in par. (a) on behalf of the judges and reporters the required employer contribution rate as provided under s. 40.05. If the required employer contribution rate under the retirement system established under chapter 201, laws of 1937 is greater than the required employer contribution rate under s. 40.05, the state shall pay 50% of the difference to the county treasurer. For future retirement benefits, the judges and reporters shall be given the same consideration as other elected county officials and county employees under the county's retirement system. Reporters covered under this subsection may be discharged only for cause and in connection therewith shall be afforded the same rights to a hearing and appeal as employees in the classified state service.

753.07(4) (4) Court personnel; options. As state employees, county court judges, county court reporters, and assistant county court reporters, as specified in sub. (1), who are denominated or become circuit court judges and reporters on August 1, 1978, and persons serving as circuit court judges and circuit court reporters for Milwaukee County on July 31, 1978, shall have the option of remaining as participants under county life and health insurance programs to the extent of their participation in such programs on February 1, 1978. The secretary of administration shall semiannually pay to the county treasurer, pursuant to a voucher submitted by the clerk of circuit court to the director of state courts, an amount equal to the state contribution for life and health insurance for other comparable state employees. The county shall pay the cost of any premiums for life and health insurance exceeding the sum of the state contribution and the employee contribution as required under the county programs.

753.07(5) (5) Exercised in writing. The options to remain under county programs under this section shall be exercised in writing on forms provided by the director of state courts not later than November 1, 1978, and the action shall apply retrospectively to August 1, 1978.

753.07(6) (6) Determination. In this section, "required employer contribution rate" means the total amount paid to the retirement fund for similar participants including actuarially determined current costs, any prior service amortization costs and any amount of employee contributions presently paid by the employer. These required employer contribution rates are subject to annual redetermination by the actuaries of the respective retirement systems; however, the contribution rates for elected public officials and other employees shall be determined separately when the calculations are actuarially available from the Wisconsin retirement system and adopted by the employee trust funds board.

753.07 History History: 1973 c. 90; 1977 c. 187 s. 92; 1977 c. 418 ss. 748, 749; 1977 c. 449; Stats. 1977 s. 753.07; Sup. Ct. Order, 88 Wis. 2d xiii (1979); 1981 c. 96 ss. 55, 56, 67; 1981 c. 353 ss. 6, 13; 2003 a. 33.



753.073 Expenses.

753.073  Expenses. A circuit judge shall be reimbursed by the state for actual and necessary itemized expenses incurred in the discharge of judicial duty outside the county of residence, and in attending meetings of the judicial conference or the committees thereof, and as a judge designated to serve on the judicial administrative committee or the subcommittees thereof.

753.073 History History: 1971 c. 254 s. 19; 1977 c. 187 ss. 92, 135; 1977 c. 273, 449; Sup. Ct. Order, 88 Wis. 2d xiii (1979).



753.075 Reserve judges; service.

753.075  Reserve judges; service.

753.075(1) (1)  Definitions. In this section:

753.075(1)(a) (a) "Permanent reserve judge" means a judge appointed by the chief justice to serve an assignment for a period of 6 months. Permanent reserve judges shall perform the same duties as other judges and may be reappointed for subsequent periods.

753.075(1)(b) (b) "Temporary reserve judge" means a judge appointed by the chief justice to serve such specified duties on a day-by-day basis as the chief justice may direct.

753.075(2) (2) Eligibility. The chief justice of the supreme court may appoint any of the following as a reserve judge:

753.075(2)(a) (a) Any person who has served a total of 6 or more years as a supreme court justice, a court of appeals judge or a circuit judge.

753.075(2)(b) (b) Any person who was eligible to serve as a reserve judge before May 1, 1992.

753.075(3) (3) Compensation.

753.075(3)(a)(a) Temporary reserve judges shall receive a per diem equal to 90 percent of the daily salary of a judge of the court to which the reserve judge is assigned. While serving outside the county in which they reside temporary reserve judges shall also receive actual and necessary expenses incurred in the discharge of judicial duties. This per diem compensation is not subject to s. 40.26 but the combined amount of this compensation and any other judicial compensation together with retirement annuities under the Wisconsin retirement system, the Milwaukee County retirement fund and other state, county, municipal, or other Wisconsin governmental retirement funds received by him or her during any one calendar year shall not exceed the yearly compensation of a circuit judge. The per diem compensation and actual and necessary expenses shall be paid from the appropriation under s. 20.625 (1) (a) when the judge is assigned to a circuit court and from the appropriation under s. 20.660 (1) (a) when the judge is assigned to the court of appeals.

753.075(3)(b) (b) Permanent reserve judges shall receive compensation equal to the compensation for the 6-month period of a judge of the court to which they are assigned. This compensation is not subject to s. 40.26 but the combined amount of this compensation and any other judicial compensation together with retirement annuities under the Wisconsin retirement system, the Milwaukee County retirement fund or other state, county, municipal or other Wisconsin governmental retirement funds received by him or her during any one calendar month shall not exceed one-twelfth of the yearly compensation of a circuit judge. Permanent reserve judges shall receive health insurance calculated under ss. 40.05 (4) and 40.52 (1) or (2) and vacation benefits calculated under s. 230.35 (1). Compensation for permanent reserve judges shall be paid from the appropriation under s. 20.625 (1) (b).

753.075 History History: 1971 c. 125, 211; 1973 c. 90; 1975 c. 224; 1977 c. 29; 1977 c. 187 s. 92; 1977 c. 418 ss. 749g, 749h; 1977 c. 449; Stats. 1977 s. 753.075; 1979 c. 34 s. 2102 (8) (a); 1979 c. 38; 1981 c. 20, 96; 1981 c. 187 s. 10; 1983 a. 27; 1983 a. 255 s. 6; 1987 a. 27, 143; 1989 a. 31; 1991 a. 39, 269; 1993 a. 16 ss. 3567, 3893; 1993 a. 402; 1997 a. 237; 2005 a. 403.

753.075 Annotation This section does not affect a presiding judge's powers and jurisdiction. Starke v. Village of Pewaukee, 85 Wis. 2d 272, 270 N.W.2d 219 (1978).



753.077 Preservation of judgments.

753.077  Preservation of judgments. All judgments of county courts which were entered prior to August 1, 1978, are judgments of the circuit court for the county where the judgment was entered. No such judgment may have any other effect than the judgment had when it was originally entered.

753.077 History History: 1977 c. 449.



753.09 Jury.

753.09  Jury. The jurors shall be summoned to appear at such time as the presiding judge directs.

753.09 History History: 1977 c. 187 s. 92; 1977 c. 449; Stats. 1977 s. 753.09.



753.10 Attendance of officers, pay; opening court.

753.10  Attendance of officers, pay; opening court.

753.10(3)(3) Unless otherwise directed by the presiding judge, no officer, other than the clerk, shall be paid for attending court or the judge if the court is not engaged in the trial of jury cases. Every officer attending court upon the order of the presiding judge shall have the same powers and authority as the sheriff, and shall be paid out of the county treasury, upon the certificate of the judge, compensation equal to that fixed by the county board. No such officer may be paid for any day when the court is not in session unless specially ordered by the presiding judge.

753.10(4) (4) When the court is opened by proclamation it shall be in the following words:

Hear ye! hear ye! hear ye! the circuit court for the county of .... is now open. Silence is commanded.

753.10 History History: 1977 c. 187 s. 92; 1977 c. 334; Stats. 1977 s. 753.10.



753.19 Operating costs; circuit court.

753.19  Operating costs; circuit court. The cost of operation of the circuit court for each county, except for the salaries of judges and court reporters provided to be paid by the state, and except for the cost assumed by the state under this chapter and chs. 40 and 230, and except as otherwise provided, shall be paid by the county.

753.19 History History: 1973 c. 81; 1975 c. 126, 199; 1977 c. 187 ss. 92, 135; 1977 c. 449; Stats. 1977 s. 753.19; 1981 c. 96.

753.19 Annotation The county in which proceedings are brought must pay the fee of an appointed guardian ad litem. Romasko v. Milwaukee, 108 Wis. 2d 32, 321 N.W.2d 123 (1982).

753.19 Annotation Services of appointed counsel for non-indigent individuals in civil commitment hearings should be paid for by the county. State ex. rel. Chiarkas v. Skow, 160 Wis. 2d 123, 465 N.W.2d 625 (1991).

753.19 Annotation The state public defender, not the county, was obligated to pay the costs of a necessary expert witnesses hired by an appointed private attorney without prior approval as required by rule. Payment of Witness Fees in State v. Huisman, 167 Wis. 2d 168, 482 N.W.2d 665 (Ct. App. 1992).



753.22 When court to be held.

753.22  When court to be held. If a matter appointed to be heard at a specified time is not heard at the time appointed, it stands continued and may be heard at any time, unless the court orders otherwise.

753.22 History History: 1977 c. 449.

753.22 Annotation Several factors are to be balanced in the discretionary decision whether to grant a continuance, including: (1) the length of the delay requested; (2) whether the lead counsel has associates prepared to act in his or her absence; (3) whether other continuances had been requested and received; (4) the convenience or inconvenience to the parties, witnesses, and the court; and (5) whether the delay seems to be for legitimate reasons. Rechsteiner v. Hazelden, 2008 WI 97, 313 Wis. 2d 542, 753 N.W.2d 496, 06-1521.



753.23 Night and Saturday sessions.

753.23  Night and Saturday sessions. In each circuit having 4 or more branches, at least one branch shall schedule and hold sessions at least one Saturday and 2 evenings after 6 p.m. per month. In each circuit having 2 or 3 branches, at least one branch shall hold one session per month on Saturday or in the evening after 6 p.m. In single branch circuits, Saturday and evening sessions may be held as the convenience of the litigants requires.

753.23 History History: 1977 c. 449.



753.24 Where court to be held.

753.24  Where court to be held.

753.24(1) (1) Circuit court shall be held regularly at the county seat.

753.24(2) (2) Provision may be made, by court rule, for holding court in any city, village or town in the county other than the county seat where the court finds that there are adequate facilities provided and there is sufficient business to warrant holding court.

753.24(3) (3) If court is held in a city or village located partly in the county from which the judge was elected and partly in another, the judge may hold court, except for trials of criminal offenses, anywhere in that city or village, the same as if it were entirely within the county from which he or she was elected.

753.24 History History: 1977 c. 449; 1993 a. 246.



753.26 Office and records to be kept at county seat.

753.26  Office and records to be kept at county seat. Except in branches Nos. 4, 5, and 7 of the circuit court for Rock County, every circuit judge in this state shall maintain in his or her office, at the county seat of the county in which the judge holds office, all of the books, papers, and records of the court. The office and the books, papers, and records of the circuit judge shall at all reasonable times be open to access and inspection by any person having any business with the books, papers, and records of the court, except as otherwise provided by law. Originals of judgments or orders made under circuit court jurisdiction of branches Nos. 4, 5, and 7 of the Rock County circuit court in Beloit, shall be kept at the county seat.

753.26 History History: 1977 c. 449; 1979 c. 65; 1987 a. 75; 2001 a. 103.



753.30 Clerk of circuit court; duties, powers.

753.30  Clerk of circuit court; duties, powers.

753.30(1) (1) The clerk of circuit court shall keep the books and records under s. 59.40 (2) (a) to (i) and ch. 799 and perform the duties under s. 59.40 (2) (j) to (q) for all matters in the circuit court except those under chs. 48, 54, and 851 to 879. In counties having only one circuit judge, the circuit judge, with the approval of the chief judge of the judicial administrative district, may appoint the clerk of court register in probate. The appointments are revocable at the pleasure of the circuit judge. Appointments and revocations shall be in writing and shall be filed in the office of the register in probate. If appointed for this purpose, the clerk has the powers and duties of registers in probate. In prosecutions of ordinance violations in the circuit court in counties having a population of 500,000 or more, an assistant chief deputy clerk appointed under sub. (3) (a), or one of his or her deputies, shall enter upon the records of the court a statement of the offense charged, which shall stand as the complaint, unless the court directs formal complaint be made. The defendant's plea shall be guilty or not guilty, and shall be entered as not guilty on failure to plead, which plea of not guilty shall put all matters in such case at issue, any other provisions of law notwithstanding.

753.30(2) (2) In counties with multibranch circuit courts, the clerk of circuit court may appoint one or more deputies for each branch. A deputy appointed to serve a particular branch may serve any other branch of the circuit court.

753.30(3) (3) In counties having a population of 500,000 or more the clerk of the circuit court shall:

753.30(3)(a) (a) Appoint, under ss. 63.01 to 63.16, an assistant chief deputy clerk for the exclusive handling of the clerk's work in all criminal and ordinance matters in circuit courts, but the clerk of the circuit court or such chief deputy clerk shall sign all extradition requisition papers as required by law.

753.30(3)(a)1. 1. The assistant chief deputy clerk or one of his or her deputies shall be present at each session of the circuit court assigned criminal and traffic cases and shall perform all ministerial acts required by and under the direction of the judges, and when the court is not in session, may take bail for the appearance of any person under arrest before the courts for a misdemeanor or a traffic violation, subject to revision by the courts; the clerk or one of his or her deputies, shall issue all processes under the clerk's hand and the seal of the court and attest it in the name of the judge, signing it by the title of office, and shall tax costs; the clerk or one of his or her deputies, may issue warrants upon complaint filed in writing and upon oath in all cases. The complaints, warrants, recognizance, commitments, attachments, venires, subpoenas and all other writs and papers in the courts shall be in substance in the form provided by rules duly adopted and published by the judicial conference.

753.30(3)(a)2. 2. In prosecutions of ordinance violations in the court, the clerk, or one of the clerk's deputies, shall enter upon the records of the court a statement of the offense charged, which shall stand as the complaint, unless the court directs formal complaint to be made; then the defendant's plea shall be guilty or not guilty, and shall be entered as not guilty on failure to plead, which plea of not guilty shall put all matters in the case at issue, any other provision of law notwithstanding.

753.30(3)(a)3. 3. The clerk and deputies and the police officers attending the circuit court branches assigned criminal and traffic cases and serving its process shall receive no fee.

753.30(3)(b) (b) Appoint, under ss. 63.01 to 63.16, an assistant chief deputy clerk of circuit court for the exclusive handling of the clerk's work in all civil matters in circuit court excluding probate and juvenile matters.

753.30(3)(c) (c) Appoint, under ss. 63.01 to 63.16, an assistant chief deputy clerk for the exclusive handling of the clerk's work in the branches of court assigned juvenile matters.

753.30(3)(d) (d) The clerk of the circuit court is the department head of the clerk of courts department of the circuit for the county, except branches assigned probate jurisdiction, as to all personnel, procurement, budget and related matters.

753.30(4) (4) The clerk of circuit court shall provide the medical examining board with a certified copy of an order of a circuit court in which a physician licensed under subch. II of ch. 448 is found negligent in treating a patient. The clerk of circuit court shall provide a certified copy of an order under this subsection no later than 7 business days after the entry of such a court order.

753.30 History History: 1977 c. 449; 1979 c. 32 s. 92 (16); 1995 a. 201; 1997 a. 311; 2005 a. 387.

753.30 Annotation A non-judicial officer performing a ministerial function at the behest of judge acting in his or her judicial capacity is entitled to absolute immunity from civil liability. Ford v. Kenosha County, 160 Wis. 2d 485, 466 N.W.2d 646 (1991).



753.32 Clerks, etc., not to be appraisers.

753.32  Clerks, etc., not to be appraisers. No clerk or other person employed in the office of any circuit judge may be appointed commissioner or appraiser in any matter that is within the jurisdiction of the judge or of the circuit court.

753.32 History History: 1977 c. 449.



753.34 Circuit court for Menominee and Shawano counties.

753.34  Circuit court for Menominee and Shawano counties.

753.34(1)(1) Menominee County shall not be organized separately for circuit court purposes, but is a part of a joint circuit court for Menominee and Shawano counties, which constitutes a single judicial district. No circuit judge for Menominee County may be elected separately, but the duly elected judges of the circuit court for Menominee and Shawano counties shall serve as judges of the circuit. The books, papers and records of the office of the judges shall be kept at the county seat of the county in which each has his or her principal office or, at the discretion of the judges, at either or both county seats.

753.34(2) (2) Each circuit judge for the circuit court for Menominee and Shawano counties may appoint a register in probate or may jointly appoint one register in probate to serve the court. If one register in probate serves the court, the office of the register in probate shall be in the city of Shawano.

753.34(3) (3) The qualified electors of Menominee County shall be eligible to vote at every election for circuit judge.

753.34(4) (4) The county boards of Menominee County and Shawano County shall enter into an agreement prorating the joint expenditures involved in conducting the circuit court, and for such purposes the county board of Menominee County may appropriate, levy and collect a sum each year sufficient to pay its share of the expenses; but no portion of the initial cost, or amortization of debt on the Shawano County courthouse or repair, maintenance or improvement of the same or items which are taxable costs between the parties shall be included as a joint expenditure for proration purposes. If the 2 county boards are unable to agree on prorating the joint expenditures involved, then the circuit court judges for the circuit court for Menominee and Shawano counties shall, under appropriate notice and hearing, determine the prorating of the expenditures, on the basis of the volume and character of work and responsibilities, to each county, under such procedure as they prescribe. If the circuit judges are unable to agree, the chief judge of the judicial administrative district shall make the determination.

753.34(5) (5) The court may order proceedings held at the county seat in Menominee County or at the county seat in Shawano County or other appropriate place. The proper place of trial of civil and criminal actions commenced in the court shall be the place in either county where the judge orders proceedings held.

753.34(6) (6) A single perspective juror list shall be prepared for the circuit court for Menominee and Shawano counties.

753.34(7) (7) All fines and all costs and fees collected in circuit court for Menominee and Shawano counties in causes of action arising out of Menominee County shall be accounted for and paid over under s. 59.40 (2) (m) to the county treasurer of Menominee County and in causes of action arising out of Shawano County shall be accounted for and paid over under s. 59.40 (2) (m) to the county treasurer of Shawano County.

753.34(8) (8) All process and pleadings and documents of the court shall be entitled, "Circuit Court for Menominee and Shawano Counties".

753.34 History History: 1977 c. 449; 1981 c. 317; 1995 a. 201; Sup. Ct. Order No. 96-08, 207 Wis. 2d xv (1997).



753.35 Rules of practice and trial court administration.

753.35  Rules of practice and trial court administration.

753.35(1)(1) A circuit court may, subject to the approval of the chief judge of the judicial administrative district, adopt and amend rules governing practice in that court that are consistent with rules adopted under s. 751.12 and statutes relating to pleading, practice, and procedure. The court shall file each adopted or amended rule with the clerk of circuit court. Except for a rule adopted or amended as an emergency rule, the court shall file an adopted or amended rule prior to the rule's effective date. The clerk of circuit court shall send a copy of the filed adopted or amended rule to the secretary of the local bar association in that circuit, the court administrator for that judicial administrative district, the State Bar of Wisconsin, the state law library, and the office of the director of state courts. A person may submit to the court written comments on a rule for the court's consideration in determining whether revision of the rule is needed. The clerk of circuit court shall print and make available to the public, at cost, all rules adopted or amended under this section.

753.35(2) (2) The chief judge of the judicial administrative district shall file a local rule of trial court administration adopted or amended under SCR 70.34 with the court administrator for the judicial administrative district. The chief judge of the judicial administrative district shall file the local rule prior to the rule's effective date. The court administrator for the judicial administrative district shall send a copy of the filed adopted or amended rule to the clerks of circuit court in the judicial administrative district, the secretaries of the local bar associations in the district, the State Bar of Wisconsin, the state law library, and the office of the director of state courts. A person may submit to the chief judge of the judicial administrative district written comments on a rule for the chief judge's consideration in determining whether revision of the rule is needed. The clerks of circuit court in the judicial administrative district shall print and make available to the public, at cost, all rules adopted under SCR 70.34.

753.35(3) (3) The State Bar of Wisconsin, the state law library, and the clerks of court to whom copies of rules are sent under this section shall serve as repositories of the rules sent to them under subs. (1) and (2).

753.35 History History: Sup. Ct. Order No. 93-14, 185 Wis. 2d xv (1994); Sup. Ct. Order No. 94-09, 187 Wis. 2d xix (1994); 1995 a. 225; 1997 a. 35; 2001 a. 103.






755. Municipal court.

755.001 Definitions.

755.001  Definitions. In this chapter:

755.001(1) (1) "Judge" means municipal judge.

755.001(2) (2) "Judicial administrative district" means the judicial administrative district having the largest portion of the population in the jurisdiction served by the judge.

755.001(3) (3) "Records" mean all of the records subject to SCR chapter 72.

755.001 History History: 1977 c. 305; 2009 a. 402.



755.01 Option of municipality.

755.01  Option of municipality.

755.01(1) (1) There is created and established in and for each city, town and village, a municipal court designated "Municipal Court for the .... (city, town or village) of .... (name of municipality)". A municipal court created under this subsection is a coequal branch of the municipal government, subject to the superintending authority of the supreme court, through the chief judge of the judicial administrative district. A court shall become operative and function after January 1, 2011, when the city council, town board, or village board adopts an ordinance or bylaw providing for the election of a judge and the operation and maintenance of the court, receives a certification from the chief judge of the judicial administrative district that the court meets the requirements under ss. 755.09, 755.10, 755.11, and 755.17, and provides written notification to the director of state courts of the adoption of the ordinance or bylaw. A permanent vacancy in the office of municipal judge shall be filled under s. 8.50 (4) (fm). Any municipal court established under this section is not a court of record. The court shall be maintained at the expense of the municipality. The municipal governing body shall determine the amount budgeted for court maintenance and operations. The budget of the municipal court shall be separate from, or contained on a separate line item from, the budget or line items of all other municipal departments.

755.01(2) (2) The governing body may by ordinance or bylaw abolish the municipal court as part of a consolidation under s. 66.0229 or at the end of any term for which the judge has been elected or appointed. The governing body may not abolish the municipal court while an agreement under sub. (4) is in effect.

755.01(3) (3) A municipality may establish as many branches of municipal court as it deems necessary.

755.01(4) (4) Two or more cities, towns or villages of this state may enter into an agreement under s. 66.0301 for the joint exercise of the power granted under sub. (1), except that for purposes of this subsection, any agreement under s. 66.0301 shall be effected by the enactment of identical ordinances by each affected city, town or village. Electors of each municipality entering into the agreement shall be eligible to vote for the judge of the municipal court so established. If a municipality enters into an agreement with a municipality that already has a municipal court, the municipalities may provide by ordinance or resolution that the judge for the existing municipal court shall serve as the judge for the joint court until the end of the term or until a special election is held under s. 8.50 (4) (fm). Each municipality shall adopt an ordinance or bylaw under sub. (1) prior to entering into the agreement. The contracting municipalities need not be contiguous and need not all be in the same county. Upon entering into or discontinuing such an agreement, the contracting municipalities shall each transmit a certified copy of the ordinance or bylaw effecting or discontinuing the agreement to the appropriate filing officer under s. 11.02 (3e) and to the director of state courts. When a municipal judge is elected under this subsection, candidates shall be nominated by filing nomination papers under s. 8.10 (6) (bm), and shall register with the filing officer specified in s. 11.02 (3e).

755.01 History History: 1977 c. 187 s. 94; 1977 c. 305; Stats. 1977 s. 755.01; 1985 a. 89, 304; 1987 a. 389; 1989 a. 274; 1997 a. 208; 1999 a. 150 s. 672; 1999 a. 182; 2001 a. 109; 2009 a. 402.



755.02 Term.

755.02  Term. The judges shall be elected at large for a term of 4 years unless a different term, not exceeding 4 years nor less than 2 years, is provided by charter ordinance enacted under s. 66.0101. The term shall commence on May 1 of the year of the judge's election.

755.02 History History: 1977 c. 187 s. 94; 1977 c. 273, 305, 447; Stats. 1977 s. 755.02; 2009 a. 402.



755.03 Oath and bond.

755.03  Oath and bond.

755.03(1)(1) The judge shall, after election or appointment, take and file the official oath as prescribed in s. 757.02 (1) and at the same time execute and file an official bond in an amount to be fixed by the governing body. The governing body shall pay the costs of the bond. No judge may act as such until he or she has complied with the requirements of sub. (2).

755.03(2) (2) Within 10 days after a municipal judge takes the oath, the judge shall file the oath and bond with the clerk of the city, town or village where the judge was elected or appointed. If the municipal judge is elected under s. 755.01 (4), the judge shall file copies of the oath and bond with each applicable municipal clerk. The judge shall file a certified copy of the oath with the office of director of state courts within the 10-day time period after the judge takes the oath.

755.03 History History: 1977 c. 187 s. 94; 1977 c. 305; Stats. 1977 s. 755.03; Sup. Ct. Order, 88 Wis. 2d xiii (1979); 1983 a. 192; 1985 a. 89, 304; 2009 a. 402.



755.04 Salary.

755.04  Salary. The governing body shall fix a salary for the judge. The salary may be increased by the governing body before the start of the 2nd or a subsequent year of service of the term of the judge, but shall not be decreased during a term. The salary of a municipal judge who is designated or appointed under s. 8.50 (4) (fm) or 800.06 shall be determined by contract between the municipality and the judge. The judge may not serve until the contract is entered into. Salaries may be paid annually or in equal installments as determined by the governing body, but no judge may be paid a salary for any time during the term during which the judge has not executed and filed his or her official bond or official oath, as required by s. 755.03.

755.04 History History: 1977 c. 187 s. 94; 1977 c. 305 s. 64; Stats. 1977 s. 755.04; 1985 a. 304; 2009 a. 402.



755.045 Jurisdiction.

755.045  Jurisdiction.

755.045(1)(1) A municipal court has exclusive jurisdiction over an action in which a municipality seeks to impose forfeitures for violations of municipal ordinances of the municipality that operates the court, except as follows:

755.045(1)(a) (a) If the action is transferred under s. 800.035 (5) (c) or 800.05 (3) to a court of record.

755.045(1)(b) (b) If equitable relief is demanded the plaintiff shall bring the action in a court of record.

755.045(1)(c) (c) Whenever the municipal court of a 1st class city in any county having a population of 500,000 or more is not in session, the circuit court has concurrent jurisdiction to hear municipal court cases.

755.045(2) (2) A municipal judge may issue civil warrants to enforce matters which are under the jurisdiction of the municipal court, as provided in ch. 800. Municipal judges are also authorized to issue inspection warrants under s. 66.0119.

755.045(3) (3) A municipal judge may order the payment of restitution for violations of ordinances that prohibit conduct that is the same as or similar to conduct prohibited by state statute punishable by fine or imprisonment or both. The judge shall use the restitution procedure under s. 800.093.

755.045 History History: 1977 c. 187 s. 94; 1977 c. 305; Stats. 1977 s. 755.045; 1979 c. 32 s. 92 (17); 1985 a. 179; 1989 a. 261; 1991 a. 40; 1999 a. 150; 2009 a. 402.



755.05 Territorial jurisdiction.

755.05  Territorial jurisdiction. Every judge has statewide jurisdiction as authorized by this chapter and ch. 800.

755.05 History History: 1977 c. 187 s. 94; 1977 c. 305 s. 64; Stats. 1977 s. 755.05; 1985 a. 89; 2009 a. 402.



755.06 Sessions of court.

755.06  Sessions of court. The municipal court shall be open daily or as determined by the judge and approved by the governing body.

755.06 History History: 1977 c. 187 s. 94; Stats. 1977 s. 755.06; 1983 a. 192 s. 303 (4); 2009 a. 402.



755.09 Office, where kept.

755.09  Office, where kept.

755.09(1)(1) The governing body of the city, village, or town shall provide the judge with an office or appropriate work space other than at a place prohibited under sub. (2).

755.09(2) (2) No judge may keep his or her office or hold court in any tavern, or in any room in which intoxicating liquors are sold, or in any room connecting with a tavern or room in which intoxicating liquors are sold.

755.09 History History: 1977 c. 187 s. 94; 1977 c. 305 s. 64; Stats. 1977 s. 755.09; 1997 a. 27; 2009 a. 402.



755.10 Employees.

755.10  Employees.

755.10(1)(1) Except as provided in sub. (2), the judge shall in writing appoint the personnel that are authorized by the council or board. The council or board shall authorize at least one clerk for each court. Except as provided in sub. (2), the hiring, termination, hours of employment, and work responsibilities of the court personnel, when working during hours assigned to the court, shall be under the judge's authority. Their salaries shall be fixed by the council or board. The clerks shall, before entering upon the duties of their offices, take the oath provided by s. 19.01 and give a bond if required by the council or board. The cost of the bond shall be paid by the municipality. Oaths and bonds of the clerks shall be filed with the municipal clerk.

755.10(2) (2) In the municipal court located in the city of Milwaukee the court administrator shall in writing appoint the personnel that are authorized by the council or board. In the municipal court located in the city of Milwaukee the hiring, termination, hours of employment, and work responsibilities of the court personnel, when working during hours assigned to the court, shall be under the court administrator's authority.

755.10 History History: 1977 c. 187 s. 94; Stats. 1977 s. 755.10; 1983 a. 192 s. 303 (4); 2009 a. 402; 2011 a. 260 s. 80.



755.11 Records.

755.11  Records. Every judge shall file and keep together all records in an action separate from all other records. The judge shall store all records in the office of the court clerk or in another appropriate facility designated by the council or board. Access to the records shall be restricted to court personnel except as authorized by the judge or by law. Nothing in this section is intended to restrict the ability of counsel or parties to read the records. The purchase or implementation of any electronic records management system used by the court shall be approved by the judge.

755.11 History History: 1977 c. 187 s. 94; Stats. 1977 s. 755.11; 1983 a. 192 s. 303 (4); 2009 a. 402.



755.12 Delivery of books to municipal clerk.

755.12  Delivery of books to municipal clerk. When a municipal court ceases to operate, the court records, books of account, case files, moneys and bonds belonging to the court shall be delivered to the municipal clerk within 10 days after the vacancy occurs by the person who is in possession. If the municipal court was established under s. 755.01 (4), the person shall separate the court records, books, files, moneys and bonds according to the municipalities involved and deliver them to the appropriate municipal clerk.

755.12 History History: 1977 c. 187 s. 94; Stats. 1977 s. 755.12; 1985 a. 89; 1995 a. 224.



755.13 Books demanded by municipal clerk.

755.13  Books demanded by municipal clerk. If any materials which should be delivered to the municipal clerk under s. 755.12 are not delivered within the time specified, the municipal clerk shall demand their delivery and may by action compel delivery.

755.13 History History: 1977 c. 187 ss. 94, 135; Stats. 1977 s. 755.13.



755.14 Duty of clerk on receipt of books.

755.14  Duty of clerk on receipt of books.

755.14(1) (1) When the municipal clerk receives the court records, books of account and case files of a municipal court which has ceased to operate, he or she shall within 10 days dispose of them as follows:

755.14(1)(a) (a) Deliver them to the clerk of the circuit court of that county if the municipality in which the municipal court was located was within one county.

755.14(1)(b) (b) Deliver the case files of the pending and appealable cases to the clerk of circuit court of the county where the court held office and certified copies of the court records for the past 12 months to the clerk of circuit court of every county in which the municipality lies, if the municipality in which the municipal court was located is in more than one county.

755.14(2) (2) For any pending or appealable cases, the bail shall be delivered along with the case file to the proper clerk of court. Any other moneys received under sub. (1) shall be delivered to the municipal treasurer as provided in s. 800.10 (2).

755.14 History History: 1977 c. 187 s. 94; 1977 c. 305 s. 65; 1977 c. 449 s. 497; Stats. 1977 s. 755.14; 1979 c. 32 s. 92 (17); 1981 c. 317 s. 2202; 1993 a. 246; 1995 a. 224.



755.15 Pending actions triable by court which receives books.

755.15  Pending actions triable by court which receives books. When any action is pending before a judge at the time his or her office becomes vacant and his or her books and records have been delivered to the circuit court, it may try the action and enter judgment as though the action was begun before it.

755.15 History History: 1977 c. 187 s. 94; 1977 c. 305 s. 64; 1977 c. 449 s. 497; Stats. 1977 s. 755.15; 2009 a. 402.



755.16 Continuance on vacancy; notice of trial.

755.16  Continuance on vacancy; notice of trial. All actions before any judge undetermined or appealable when his or her office becomes vacant are continued until the expiration of 10 days from the time when his or her books and records were delivered to the circuit court. The court shall give 3 days' notice to the parties to the action.

755.16 History History: 1977 c. 187 s. 94; 1977 c. 305 s. 64; 1977 c. 449 s. 497; Stats. 1977 s. 755.16; 2009 a. 402.



755.17 Municipal court decorum and facilities.

755.17  Municipal court decorum and facilities.

755.17(1) (1) A municipal judge shall wear a black robe while presiding in a municipal court except when exceptional circumstances exist.

755.17(1m) (1m) The clerk of the municipal court shall be attired in appropriate clothing and may not, while performing municipal court functions, wear anything that implies or indicates that he or she is a law enforcement officer.

755.17(2) (2) The governing body of the city, village, or town shall provide a courtroom for a municipal court, which shall be in an adequate facility. The courtroom shall be in a public building if a suitable public building is available within the municipality and shall be located in an area separate from the police department by design or signage. The courtroom shall be designed and furnished to create and promote the proper atmosphere of dignity and decorum for the operation of the court.

755.17(3) (3) All personnel employed by the court shall be located in an area separate and distinct from the police department by design or signage.

755.17(4) (4) Every municipal court shall have a telephone number or extension separate from the telephone number or extension of any other governmental department.

755.17 History History: 1977 c. 305; 2009 a. 402.



755.18 Municipal judge and court clerk training.

755.18  Municipal judge and court clerk training.

755.18(1)(1) Municipal court clerks and judges shall participate in a program of continuing education as required by the supreme court.

755.18(2) (2) Municipalities shall bear the cost of programs under sub. (1) provided by the court. All moneys collected by the supreme court under this section shall be deposited in s. 20.680 (2) (i).

755.18(3) (3) This section does not apply to a municipal judge appointed under s. 8.50 (4) (fm) nor to a former municipal judge or former circuit judge to whom cases are assigned under s. 800.06 during the 6-month period following the date on which the judge receives his or her initial assignment.

755.18 History History: 1983 a. 27; 1985 a. 304; 2009 a. 402.



755.19 Municipal court commissioners.

755.19  Municipal court commissioners.

755.19(1) (1)  Appointment. First class cities may create the office of municipal court commissioner. The municipal court commissioner shall be an attorney licensed to practice in this state and shall complete annual educational credits consistent with supreme court requirements for municipal judges. The common council shall establish the number of positions and set the term, the additional qualifications and the compensation for the office. The presiding judge of the municipal court shall be the appointing authority and may terminate the employment of a municipal court commissioner at will and without cause. The municipal court commissioner shall be supervised by the judge whose cases the commissioner is hearing. Each municipal court commissioner shall take and file the official oath in the office of the clerk of the municipal court of the 1st class city for which appointed before performing any duty of the office.

755.19(2) (2) Powers and duties. Under the supervision of a municipal judge, a municipal court commissioner may do all of the following:

755.19(2)(a) (a) Under ss. 800.035 and 800.095 (1), conduct initial appearances and receive noncontested forfeiture pleas, order the revocation or suspension of driving privileges and impose forfeitures, impose community service and restitution according to the schedule adopted by the municipal court where appointed, and issue dispositional and sanction orders pursuant to ch. 938.

755.19(2)(b) (b) Issue warrants for those who do not appear as scheduled or as summoned.

755.19(2)(c) (c) Conduct hearings on warrant returns.

755.19(2)(d) (d) Schedule indigency hearings.

755.19(2)(e) (e) Make a finding on the indigency of defendants.

755.19(2)(f) (f) Enforce alternative judgments for failure to comply with court orders.

755.19(2)(g) (g) Conduct court proceedings and exercise any power authorized by statute.

755.19(3) (3) New hearings and appeals of municipal court commissioner rulings. A motion for a new hearing or appeal of a contested ruling by a municipal court commissioner shall be filed with the municipal court no later than the 20th day after the commissioner makes the ruling. The motion shall be heard by the supervising municipal judge under the procedure consistent with the procedure adopted by the judicial district on motions to reopen judgments before the municipal court. Nothing in this subsection shall be construed as altering the time periods for filing a notice of appeal from a final judgment or filing a motion of relief from judgment.

755.19 History History: 1997 a. 27; 2009 a. 402.



755.21 Collection.

755.21  Collection. The governing body or court may contract with a collection agency for the collection of unpaid forfeitures, assessments, and surcharges under s. 66.0114 (1) (a). Collection under this section may not begin until the court refers the case to the collection agency. The contract shall provide that the collection agency shall be paid from the proceeds recovered by the collection agency. For each violation for which a forfeiture, assessment, or surcharge is imposed, the municipal court shall determine the amount to be distributed to each entity under s. 66.0114 (1) (bm) and (3) (b) and (c) as follows:

755.21(1) (1) Calculate the percentage of the total violation amount to which the entity is entitled before the collection agency is paid.

755.21(2) (2) Subtract from the amount collected for the violation the amount paid to the collection agency to collect the violation amount.

755.21(3) (3) Multiply the remainder under sub. (2) by the percentage under sub. (1).

755.21 History History: 2003 a. 140; 2005 a. 305; 2009 a. 402.






756. Juries.

756.001 State policy on jury service; opportunity and obligation to serve as juror.

756.001  State policy on jury service; opportunity and obligation to serve as juror.

756.001(1) (1) Trial by jury is a cherished constitutional right.

756.001(2) (2) Jury service is a civic duty.

756.001(3) (3) No person who is qualified and able to serve as a juror may be excluded from that service in any court of this state on the basis of sex, race, color, sexual orientation as defined in s. 111.32 (13m), disability, religion, national origin, marital status, family status, lawful source of income, age or ancestry or because of a physical condition.

756.001(4) (4) All persons selected for jury service shall be selected at random from the population of the area served by the circuit court. All qualified persons shall have an equal opportunity to be considered for jury service in this state and the obligation to serve as jurors when summoned under this chapter for that purpose. Any manual or automated method of selection that provides each qualified person with an equal probability of selection for jury service or that provides each prospective juror with an equal opportunity for assignment to a particular trial may be used.

756.001(5) (5) The presiding judge of each circuit court, or, if there is none, the circuit judge designated by the chief judge to supervise the jury system, shall be responsible for administering the jury system in that court and shall discharge that duty in an efficient, equitable and cost-effective manner, in accordance with this chapter. The clerk of circuit court, if delegated by and under the supervision of the judge responsible for administering the jury system, may select and manage juries under policies and rules established by the judges in that circuit court.

756.001 History History: 1991 a. 271; Sup. Ct. Order No. 96-08, 207 Wis. 2d xv (1997).

756.001 Annotation Wisconsin law does not permit a court to deliberately summon a greater number of potential jurors from some geographic areas than from others in an attempt to ensure that the racial and ethnic makeup of juries better reflects a representative cross-section of the community served by the court. Wisconsin law requires that all qualified persons have an equal opportunity to be randomly summoned for jury service. It does not permit a jury selection system that gives some persons greater, some lesser, opportunities to be summoned, depending on the area of the community where they live. OAG 3-08.



756.01 Definitions.

756.01  Definitions. In this chapter:

756.01(1) (1) "Juror" means a person summoned in compliance with this chapter or who has taken an oath or affirmation under s. 756.08 (1).

756.01(2) (2) "Jury" means the jurors and alternates sworn to hear a trial.

756.01(3) (3) "Jury array" means the annual list of prospective jurors in each county qualified as eligible to serve under s. 756.02.

756.01(4) (4) "Jury panel" means the jurors present for voir dire in a specific case.

756.01(5) (5) "Jury venire" means the jurors summoned for a date-specific term of service.

756.01(6) (6) "Jury year" means the calendar year beginning January 1 and ending December 31.

756.01 History History: Sup. Ct. Order No. 08-01, 2008 WI 102, filed 7-17-08, eff. 1-1-09.



756.02 Juror qualifications.

756.02  Juror qualifications. Every resident of the area served by a circuit court who is at least 18 years of age, a U.S. citizen and able to understand the English language is qualified to serve as a juror in that circuit unless that resident has been convicted of a felony and has not had his or her civil rights restored.

756.02 History History: Sup. Ct. Order No. 96-08, 207 Wis. 2d xv (1997).

756.02 Annotation An ability to understand the English language is necessary in order to satisfy the statutory requirements of ss. 756.02 and 756.04. If a juror cannot meet the statutory requirements, then the entire trial process may be nothing more than an "exercise in futility." A defendant was prejudiced when a juror was allowed to serve who was not qualified under the statutes and did not have a sufficient understanding of English to meaningfully participate in the trial process. State v. Carlson, 2003 WI 40, 261 Wis. 2d 97, 661 N.W.2d 51, 01-1136.

756.02 Annotation That a father and son had the same first and last names, middle initial, phone number, and address, the jury summons did not include any specific identifying information, and the son appeared and served on the jury when the summons was intended for the father, did not make the son an improper juror. State v. Turner, 2013 WI App 23, 346 Wis. 2d 229, 827 N.W.2d 654, 12-0297.



756.03 Excuse; deferral.

756.03  Excuse; deferral.

756.03(1)(1)  Excuse. The court to which a person is summoned for jury service may excuse the person from jury service if the court determines that the person cannot fulfill the responsibilities of a juror. The court shall not consider any structural limitations of a facility when making that determination.

756.03(2) (2) Deferral. The court to which a person is summoned for jury service may, upon request of that person, defer to a later date set by the court the period in which the person must serve if the court determines that service as a juror would entail undue hardship, extreme inconvenience or serious obstruction or delay in the fair and impartial administration of justice.

756.03(3) (3) Clerk authorized to grant. The judge responsible for administering the jury system in the circuit court may authorize the clerk of circuit court to grant excuses or deferrals under this section. The authorization may limit the grounds on which the clerk of circuit court may grant the excuse or deferral and may require persons seeking an excuse or deferral to document the basis for any excuse or deferral.

756.03 History History: Sup. Ct. Order No. 96-08, 207 Wis. 2d xv (1997).

756.03 Annotation Excusing and deferring prospective jurors under this section is one component of a circuit judge's obligation to administer the jury system. The judge may delegate the authority to the clerk of circuit court under sub. (3). The task need not be by a judge in court or with the prospective juror present in person, and may take place in advance of a particular trial. A defendant's presence cannot be required when the judge or clerk is acting in an administrative capacity under this section. State v. Gribble, 2001 WI App 227, 248 Wis. 2d 409, 636 N.W.2d 488, 00-1821.



756.04 Prospective juror lists; number; how compiled.

756.04  Prospective juror lists; number; how compiled.

756.04(2)(2) Jurors for all circuit courts shall be selected under ss. 756.04 to 756.07, subject to all of the following:

756.04(2)(a) (a) Each year, the office of the director of state courts shall compile a master list of potential jurors for use by the circuit courts of each county during the coming year. The master list shall be compiled as described in this section.

756.04(2)(b) (b) Each year, on a date agreed upon with the office of the director of state courts, the department of transportation shall compile a list that includes the name, address, county, date of birth, race, gender, identification number and renewal date of each person residing in the state who is licensed as a motor vehicle operator under ch. 343 or who has received an identification card under s. 343.50 or 343.51, and social security number, as permitted by law and any record sharing agreement between the department of transportation and the office of the director of state courts. The office of the director of state courts shall establish the format of the list by agreement with the department of transportation. The department of transportation shall transmit the list to the office of the director of state courts, without charge.

756.04(2)(c) (c) The office of the director of state courts may use any of the following lists in addition to the list provided by the department of transportation under par. (b) in order to create the master list of potential jurors compiled under par. (a). The director may each year request any of the following information from the custodians of that information:

756.04(2)(c)1. 1. A list of registered voters from the government accountability board.

756.04(2)(c)2. 2. A list of all natural persons that may have filed a state income tax return with the department of revenue.

756.04(2)(c)3. 3. A list of child support payors and payees from the department of workforce development.

756.04(2)(c)4. 4. A list of recipients of unemployment compensation from the department of workforce development.

756.04(2)(c)5. 5. A list of residents of this state issued approvals or licenses from the department of natural resources.

756.04(2)(d) (d) If the records listed in par. (c) are requested, the director of state courts may enter into a record sharing agreement with the custodian of the records. Any record sharing agreement shall be in writing for a prescribed period of time and shall identify data that would allow for a match of personally identifiable information on the list maintained by that custodian with personally identifiable information in the master list of potential jurors to the extent required to identify duplicate names and to determine current addresses of prospective jurors. Any list provided under par. (c) shall contain no data other than the data provided in par. (b). The agreement shall establish the format of the list and date of transmission of the list.

756.04(2)(e) (e) The lists of prospective jurors provided to the clerks of circuit courts shall contain only the name, address, gender, date of birth, race and county of residence of each prospective juror.

756.04(2)(f) (f) All social security numbers shall be kept secure from unauthorized access and shall not be provided to the clerk of circuit court and shall not be open to the public.

756.04(3m) (3m) From the statewide master list of potential jurors created under sub. (2), the office of the director of state courts shall provide each clerk of circuit court with a list of prospective jurors residing in the clerk's county to be used during the following jury year. The list for each county shall be created by randomly selecting from the master list of potential jurors the number of names of residents of the county requested by the clerk of circuit court for that year. The office of the director of state courts shall transmit the list of prospective jurors to each clerk, with a certification that the list was prepared in strict conformity with this chapter.

756.04(6) (6)

756.04(6)(am)(am) Using the list of prospective jurors provided by the office of the director of state courts under sub. (3m), the clerk of circuit court shall mail to every juror to be summoned, separately or together with the summons under s. 756.05, a juror qualification form requesting all of the following:

756.04(6)(am)1. 1. Information necessary to determine if the person is qualified to serve as a juror in that circuit court.

756.04(6)(am)2. 2. The race of the prospective juror.

756.04(6)(am)3. 3. The prospective juror's declaration that the responses are true to the best of his or her knowledge.

756.04(6)(bm) (bm) The juror qualification form shall be accompanied by instructions requiring the person to complete and return the form to the clerk of circuit court within 10 days of receiving it. The form shall include a notice that, if the person willfully misrepresents a material fact or willfully fails to return the completed form within 10 days after its receipt, or willfully fails to attend court without being excused by the court, the person may be sanctioned not more than $500.

756.04(6)(cm) (cm) The juror qualification form mailed to prospective jurors under par. (am) may be supplemented to request other information that the court requires to manage the jury system in an efficient manner, including information that may be sought during voir dire examination.

756.04(6)(dm) (dm) If a prospective juror is unable to fill out the juror qualification form mailed to the prospective juror under par. (am) and (cm), another person may complete the form and shall indicate why the person has done so. If it appears that there is an omission, ambiguity or error in a returned form, the clerk of circuit court shall return the form to the person with instructions to correct and return the form to the clerk of circuit court within 10 days after receiving the form.

756.04(9) (9)

756.04(9)(a)(a) During each year, the clerk of circuit court shall provide the court with a sufficient number of names of prospective jurors to meet the needs of the court. To create a jury array, the clerk of circuit court shall strike from the list provided by the office of the director of state courts under sub. (3m) the name of any person whose returned juror qualification form shows that the person is not qualified for jury service under s. 756.02.

756.04(9)(b) (b) The clerk of circuit court shall keep for public inspection a certified copy of the jury array under par. (a), indicating the city, village, or town of residence of each prospective qualified juror. Each year, the clerk of circuit court shall certify compliance with all provisions of this chapter that fall under the authority of the clerk of circuit court.

756.04(9)(c) (c) Except for those individual jurors whose service has been deferred or postponed to a time that falls within a new jury year, names of prospective jurors not qualified or not summoned at the end of a jury year shall be discarded.

756.04(10) (10) The clerk of circuit court shall keep computerized juror data secure against unauthorized access.

756.04(11) (11)

756.04(11)(a)(a) All completed juror qualification forms mailed to prospective jurors under sub. (6) (am) and supplemental information obtained under sub. (6) (cm) shall be confidential and shall be released only upon order of the court upon a showing of good cause. However, the completed juror qualification forms and supplemental information of jurors in the jury venire or jury panel when the trial is scheduled shall be made available to counsel and parties to the litigation upon request without a circuit court order. This information shall remain confidential and shall be used only for the purpose of the trial or any appeal. Counsel and parties may not retain copies of the qualification forms or supplemental information obtained under sub. (6) (am) and sub. (6) (cm).

756.04(11)(b) (b) A list of the names and city, village, or town of residence of each juror sworn to hear a trial shall be retained in the court file.

756.04 History History: 1973 c. 267, 272; 1977 c. 187 ss. 95, 135; 1977 c. 273, 318; 1977 c. 447 ss. 185, 210; 1977 c. 449; Stats. 1977 s. 756.04; 1979 c. 128; 1987 a. 151; 1991 a. 271; 1995 a. 27; Sup. Ct. Order No. 96-08, 207 Wis. 2d xv (1997); 2003 a. 214; Sup. Ct. Order No. 08-01, 2008 WI 102, filed 7-17-08, eff. 1-1-09.

756.04 Annotation An ability to understand the English language is necessary in order to satisfy the statutory requirements of ss. 756.02 and 756.04. If a juror cannot meet the statutory requirements, then the entire trial process may be nothing more than an "exercise in futility." A defendant was prejudiced when a juror was allowed to serve who was not qualified under the statutes and did not have a sufficient understanding of English to meaningfully participate in the trial process. State v. Carlson, 2003 WI 40, 261 Wis. 2d 97, 661 N.W.2d 51, 01-1136.

756.04 Annotation Wisconsin law does not permit a court to deliberately summon a greater number of potential jurors from some geographic areas than from others in an attempt to ensure that the racial and ethnic makeup of juries better reflects a representative cross-section of the community served by the court. Wisconsin law requires that all qualified persons have an equal opportunity to be randomly summoned for jury service. It does not permit a jury selection system that gives some persons greater, some lesser, opportunities to be summoned, depending on the area of the community where they live. OAG 3-08.



756.05 Jury summons, when and how issued.

756.05  Jury summons, when and how issued. At least 12 days before the first day on which a jury is required to be present, to create the jury venire, the clerk of circuit court shall randomly select a sufficient number of prospective jurors from the jury array created under s. 756.04 (9) who shall be summoned to appear before the court at an appropriate time for jury service. The summons may be served by 1st class mail or another method.

756.05 History History: Sup. Ct. Order No. 96-08, 207 Wis. 2d xv (1997); Sup. Ct. Order No. 08-01, 2008 WI 102, filed 7-17-08, eff. 1-1-09.



756.06 Jury selection.

756.06  Jury selection.

756.06(1)(1) Whenever an issue is to be tried before a jury, the clerk of circuit court shall randomly select names from the jury venire until the desired number is obtained to create the jury panel. The random selection of names may include the provision that jurors reporting for service who have not been considered for assignment to a panel be considered before other jurors are considered for a second panel.

756.06(2) (2)

756.06(2)(a)(a) A jury in a felony case shall consist of 12 persons unless both parties agree on a lesser number as provided in s. 972.02.

756.06(2)(am) (am) A jury in a misdemeanor case shall consist of 12 persons.

756.06(2)(b) (b) Except as provided in par. (c) and ss. 980.05 (2) and (2m) (c), 980.09 (3), and 980.095 (1), a jury in a civil case shall consist of 6 persons unless a party requests a greater number, not to exceed 12. The court, on its own motion, may require a greater number, not to exceed 12.

756.06(2)(c) (c) A jury in a case involving an offense for which a forfeiture may be imposed or in an inquest under s. 979.05 shall consist of 6 persons.

756.06(2)(d) (d) This subsection does not apply to cases under ch. 938.

756.06 History History: 1977 c. 187 s. 95; Stats. 1977 s. 756.06; Sup. Ct. Order No. 96-08, 207 Wis. 2d xv (1997); 2005 a. 434; Sup. Ct. Order No. 08-01, 2008 WI 102, 307 Wis. 2d xxxvi.



756.07 Insufficient jurors.

756.07  Insufficient jurors. When a sufficient number of jurors cannot be obtained for a trial from the jury venire supplied by the clerk of circuit court, the court may order the sheriff to bring before the court persons in the vicinity for determination by the court of their qualification and ability to serve as jurors for the particular trial.

756.07 History History: Sup. Ct. Order No. 96-08, 207 Wis. 2d xv (1997); Sup. Ct. Order No. 08-01, 2008 WI 102, 307 Wis. 2d xxxvi.



756.08 Oaths and affirmations.

756.08  Oaths and affirmations.

756.08(1) (1) The jurors selected to try the issues in the action or proceeding shall take an oath or affirmation to try the issues submitted to them and, unless discharged by the court, to give a verdict according to the law and the evidence given in court.

756.08(2) (2) When the issues have been submitted to the jury, a proper officer, subject to the direction of the court, shall swear or affirm that the officer will keep all jurors together in some private and convenient place until they have agreed on and rendered their verdict, are permitted to separate or are discharged by the court. While the jurors are under the supervision of the officer, he or she may not permit them to communicate with any person regarding their deliberations or the verdict that they have agreed upon, except as authorized by the court.

756.08 History History: Sup. Ct. Order No. 96-08, 207 Wis. 2d xv (1997).



756.25 Juror fees and mileage.

756.25  Juror fees and mileage.

756.25(1) (1) Every grand and petit juror summoned shall receive an amount, not less than $16, as fixed by the county board, for each day of attendance, and an amount equal to the mileage rate set under s. 20.916 (8) for each mile traveled each day in going and returning by the most usual route. A juror may not be paid for a day when the court is not in session unless payment is ordered by the court.

756.25(2) (2) The county board may pay jurors by the half-day. The payment shall be for 50% of the established daily pay under sub. (1) and may not affect the payment for mileage.

756.25(3) (3) Notwithstanding subs. (1) and (2), if the judges in any circuit have established a system under s. 756.28 in which jurors are summoned to serve for only one day or one trial, the county board may determine the amount to be paid jurors for the first day of attendance and the amount to be paid jurors for traveling to and from the court for the first day of attendance.

756.25(4) (4) When a juror has completed his or her service, the clerk of circuit court shall promptly initiate the procedure for payment of the juror's fees and mileage under s. 59.64 (1) (g) 1.

756.25 History History: 1973 c. 333; 1975 c. 224; 1977 c. 187 s. 95; 1977 c. 318, 449; Stats. 1977 s. 756.25; 1979 c. 128; 1987 a. 214, 398; 1991 a. 271; 1993 a. 16, 490; Sup. Ct. Order No. 96-08, 207 Wis. 2d xv (1997).



756.255 Leave of absence.

756.255  Leave of absence. An employer shall grant an employee a leave of absence without loss of time in service for the period of jury service. For the purpose of determining seniority or pay advancement, the status of the employee shall be considered uninterrupted by the jury service. No employer may use absence due to jury service as a basis for discharging an employee or for any disciplinary action against the employee. An employer who discharges or disciplines an employee in violation of this section may be fined not more than $200 and may be required to make full restitution to the aggrieved employee, including reinstatement and back pay. Except as otherwise provided in this section, restitution shall be in accordance with s. 973.20.

756.255 History History: Sup. Ct. Order No. 96-08, 207 Wis. 2d xv (1997).



756.28 Length of juror service; periods of required availability.

756.28  Length of juror service; periods of required availability.

756.28(1)(1)  One day or one trial. The judges in any circuit may establish a system in which a person summoned under s. 756.05 may not be required to serve or attend court for prospective service as a petit juror for more than one day in a specified period, unless more days are necessary to complete service in a particular case. The specified period may not be less than 2 nor more than 4 years. In circuits where judges have established such a system, a petit juror whose deliberation ends with a verdict may not be required to participate in a 2nd trial even though the juror may not have completed the first day of juror service at the time of commencement of the 2nd trial.

756.28(2) (2) General 4-year eligibility. In a county where a system has not been established under sub. (1), a person may be required to be available for service as a grand or petit juror only once in any 4-year period. The period for which any person may be required to be available for service may not exceed 31 consecutive days. No person may be required to serve, or attend court for prospective service, as a juror for a total of more than 5 days unless more days are necessary to complete service in a particular case.

756.28 History History: 1991 a. 271; Sup. Ct. Order No. 95-11, 206 Wis. 2d xiii (1996); Sup. Ct. Order No. 96-08, 207 Wis. 2d xv (1997).



756.30 Penalties.

756.30  Penalties.

756.30(1m)(1m)  Juror contempt procedure. Whoever does any of the following is subject to sanctions for contempt of court:

756.30(1m)(am) (am) Willfully misrepresents any material fact on a juror qualification form under s. 756.04 (6).

756.30(1m)(bm) (bm) Fails to return the completed juror qualification form within 10 days after receipt of the form.

756.30(1m)(cm) (cm) Fails to attend court after being lawfully summoned without being excused by the court.

756.30(2) (2) Clerk of circuit court; fraud. If the clerk of circuit court commits any fraud in the selection of jurors or prospective jurors, the clerk shall forfeit not more than $500 for each offense.

756.30(2m) (2m) Sanctions. A circuit court may impose a sanction for violation of sub. (1m) in an amount not to exceed $500. The sanction may be imposed by the court after hearing on an order to show cause why the prospective juror should not be held in contempt for failure to comply with the obligation of jury service. No costs, fees, or surcharges shall be imposed and the sanction shall be retained by the clerk of circuit court to offset juror costs.

756.30 History History: Sup. Ct. Order No. 96-08, 207 Wis. 2d xv (1997); Sup. Ct. Order No. 08-01, 2008 WI 102, 307 Wis. 2d xxxvi.






757. General provisions concerning courts of record, judges, attorneys and clerks.

757.001 Definitions.

757.001  Definitions. In this chapter:

757.001(1) (1) "Circuit court commissioner" means a person appointed under SCR 75.02 (1) and a supplemental court commissioner authorized under SCR 75.02 (3) to the limited extent of that authorization.

757.001(2) (2) "Supplemental court commissioner" means a person appointed under s. 757.675 (1).

757.001 History History: 2001 a. 61.



757.01 Powers of courts.

757.01  Powers of courts. The several courts of record of this state shall have power:

757.01(1) (1) To issue process of subpoena, requiring the attendance of any witness, residing or being in any part of this state, to testify in any matter or cause pending or triable in such courts.

757.01(2) (2) To administer oaths to witnesses in any such matter or cause, and in all other cases where it may be necessary in the exercise of the powers and duties of such court.

757.01(3) (3) To devise and make such writs and proceedings as may be necessary to carry into effect the powers and jurisdiction possessed by them.

757.01(4) (4) To exercise any of the powers and duties of a circuit court commissioner.

757.01 History History: 1977 c. 187 s. 96; Stats. 1977 s. 757.01; 2001 a. 61.



757.02 Justices and judges and municipal judges; oath of office; ineligibility to other office; salary; conservators of peace.

757.02  Justices and judges and municipal judges; oath of office; ineligibility to other office; salary; conservators of peace.

757.02(1)(1) Every person elected or appointed justice of the supreme court, judge of the court of appeals, judge of the circuit court or municipal judge, shall take, subscribe and file the following oath:

State of Wisconsin,

County of ....

I, the undersigned, who have been elected (or appointed) to the office of ...., but have not yet entered upon the duties thereof, do solemnly swear that I will support the constitution of the United States and the constitution of the state of Wisconsin; that I will administer justice without respect to persons and will faithfully and impartially discharge the duties of said office to the best of my ability. So help me God.

.... (Signature)

Subscribed and sworn to before me this .... day of ...., .... (year)

.... (Signature)

757.02(2) (2) The judge of any court of record in this state shall be ineligible to hold any office of public trust, except a judicial office, during the term for which he or she was elected or appointed.

757.02(3) (3) The judges of such courts shall be conservators of the peace, and have power to administer oaths and take the acknowledgments of deeds and other written instruments throughout the state.

757.02(5) (5) Except for retired judges appointed under s. 753.075, each supreme court justice, court of appeals judge and circuit court judge included under ch. 40 shall accrue sick leave at the rate established under s. 230.35 (2) for the purpose of credits under s. 40.05 (4) (b) and for premium payment determinations under s. 40.05 (4) and (5).

757.02 History History: 1977 c. 187 s. 96; 1977 c. 305 s. 64; 1977 c. 418, 449; Stats. 1977 s. 757.02; 1979 c. 32; 1981 c. 96, 353; 1987 a. 83; 1989 a. 355; 1997 a. 250.

757.02 Annotation The period of time constituting the "term for which elected" is set when a judge or justice is elected, and is thereafter unalterable by means of resignation. Wagner v. Milwaukee County Election Commission, 2003 WI 103, 263 Wis. 2d 709, 666 N.W.2d 816, 02-0375.



757.025 Judge to file affidavit as to work done to receive salary.

757.025  Judge to file affidavit as to work done to receive salary.

757.025(1)(1) No judge of a court of record may receive or be allowed to draw any salary, unless he or she first executes an affidavit stating that no cause or matter which has been submitted in final form to his or her court remains undecided that has been submitted for decision for 90 days, exclusive of the time that he or she has been actually disabled by sickness or unless extended by the judge under sub. (2). The affidavit shall be presented to and filed with every official who certifies in whole or in part, the judge's salary.

757.025(2) (2) If a judge is unable to complete a decision within the 90-day period specified in sub. (1), the judge shall so certify in the record and the period is thereupon extended for one additional period of not to exceed 90 days.

757.025 History History: 1977 c. 187 s. 96; Stats. 1977 s. 757.025.

757.025 Annotation This section is an intrusion by the legislature into the exclusively judicial area of judicial decision-making and, as such, is an unconstitutional violation of the separation of powers doctrine. In Matter of Complaint Against Grady, 118 Wis. 2d 762, 348 N.W.2d 559 (1984).



757.05 Penalty surcharge.

757.05  Penalty surcharge.

757.05(1)(1)  Levy of penalty surcharge.

757.05(1)(a)(a) Whenever a court imposes a fine or forfeiture for a violation of state law or for a violation of a municipal or county ordinance except for a violation of s. 101.123 (2) or (2m), for a financial responsibility violation under s. 344.62 (2), or for a violation of state laws or municipal or county ordinances involving nonmoving traffic violations, violations under s. 343.51 (1m) (b), or safety belt use violations under s. 347.48 (2m), there shall be imposed in addition a penalty surcharge under ch. 814 in an amount of 26 percent of the fine or forfeiture imposed. If multiple offenses are involved, the penalty surcharge shall be based upon the total fine or forfeiture for all offenses. When a fine or forfeiture is suspended in whole or in part, the penalty surcharge shall be reduced in proportion to the suspension.

757.05(1)(b) (b) If a fine or forfeiture is imposed by a court of record, after a determination by the court of the amount due, the clerk of the court shall collect and transmit the amount to the county treasurer as provided in s. 59.40 (2) (m). The county treasurer shall then make payment to the secretary of administration as provided in s. 59.25 (3) (f) 2.

757.05(1)(c) (c) If a fine or forfeiture is imposed by a municipal court, after a determination by the court of the amount due, the court shall collect and transmit the amount to the treasurer of the county, city, town, or village, and that treasurer shall make payment to the secretary of administration as provided in s. 66.0114 (1) (bm).

757.05(1)(d) (d) If any deposit of bail is made for a noncriminal offense to which this subsection applies, the person making the deposit shall also deposit a sufficient amount to include the surcharge under this subsection for forfeited bail. If bail is forfeited, the amount of the surcharge shall be transmitted monthly to the secretary of administration under this subsection. If bail is returned, the surcharge shall also be returned.

757.05(2) (2) Use of penalty surcharge moneys. All moneys collected from penalty surcharges under sub. (1) shall be credited to the appropriation account under s. 20.455 (2) (i). The moneys credited to the appropriation account under s. 20.455 (2) (j) and (ja) constitute the law enforcement training fund.

757.05 History History: 1999 a. 9 ss. 2292m, 2298, 3050m to 3050o; 1999 a. 72 s. 6; 1999 a. 150 s. 672; 2001 a. 16; 2003 a. 30, 33, 139, 268, 326, 327; 2005 a. 25, 60; 455; 2007 a. 96; 2009 a. 12, 28, 276; 2011 a. 258.



757.08 Vacancy in judgeship not to affect suits.

757.08  Vacancy in judgeship not to affect suits. No process, proceeding or action, civil or criminal, before any court of record shall be discontinued by the occurrence of any vacancy in the office of any judge or of all the judges of such court, nor by the election of any new judge or judges of any such court, but the persons so elected shall have power to continue, hear and determine such process, proceedings or action as their predecessors might have done if no new election had been held.

757.08 History History: 1977 c. 187 s. 96; Stats. 1977 s. 757.08.



757.10 Failure to adjourn.

757.10  Failure to adjourn. No omission to adjourn any such court may vitiate any proceedings in the court.

757.10 History History: 1977 c. 187 s. 96; 1977 c. 449; Stats. 1977 s. 757.10.



757.12 Adjournment to another place.

757.12  Adjournment to another place. Whenever it is deemed unsafe or inexpedient, by reason of war, pestilence or other public calamity, to hold any court at the time and place appointed therefor the justices or judges of the court may appoint any other place within the same county and any other time for holding court. All proceedings in the court may be continued at adjourned times and places and be of the same force and effect as if the court had continued its sessions at the place it was held before the adjournment. Every such appointment shall be made by an order in writing, signed by the justices or judges making the appointment, and shall be published as a class 1 notice, under ch. 985, or in such other manner as is required in the order.

757.12 History History: 1977 c. 187 s. 96; 1977 c. 449; Stats. 1977 s. 757.12.



757.13 Continuances; legislative privilege.

757.13  Continuances; legislative privilege. When a witness, party or an attorney for any party to any action or proceeding in any court or any commission, is a member of the Wisconsin legislature, in session, that fact is sufficient cause for the adjournment or continuance of the action or proceeding, and the adjournment or continuance shall be granted without the imposition of terms.

757.13 History History: 1977 c. 187 s. 96; Stats. 1977 s. 757.13; 1979 c. 34.

757.13 Annotation This section would violate the doctrine of separation of powers if construed to mandate the grant of a continuance or adjournment. Courts should consider, in the sound exercise of their discretion, that a witness, party, or party's attorney is a member of the legislature in session when that person seeks a continuance or adjournment for that reason and should accommodate the schedule of the legislature consistent with the demands of fairness and efficiency in the particular case. State v. Chvala, 2003 WI App 257, 268 Wis. 2d 451, 673 N.W.2d 401, 03-0746.



757.14 Sittings, public.

757.14  Sittings, public. The sittings of every court shall be public and every citizen may freely attend the same, except if otherwise expressly provided by law on the examination of persons charged with crime; provided, that when in any court a cause of a scandalous or obscene nature is on trial the presiding judge or justice may exclude from the room where the court is sitting all minors not necessarily present as parties or witnesses.

757.14 History History: 1977 c. 187 s. 96; Stats. 1977 s. 757.14.

757.14 Annotation Any citizen has the right to attend immunity hearings arising out of a John Doe proceeding. State ex rel. Newspapers, Inc. v. Circuit Court, 65 Wis. 2d 66, 221 N.W.2d 894 (1974).

757.14 Annotation It was an abuse of discretion to exclude the public from the voir dire of potential jurors. State ex rel. La Crosse Tribune v. Circuit Ct. 115 Wis. 2d 220, 340 N.W.2d 460 (1983).

757.14 Annotation Commitment hearings under s. 51.20 (12) are open unless the court grants the subject individual's motion for closure. State ex rel. Wisconsin State Journal v. Dane County Circuit Ct., 131 Wis. 2d 515, 389 N.W.2d 73 (Ct. App. 1986).

757.14 Annotation Public access to criminal trials in particular is protected by the 1st amendment. Globe Newspaper Co. v. Superior Court, 457 U.S. 596 (1982).



757.15 Holding court, effect of holidays.

757.15  Holding court, effect of holidays. A court may be open to transact business on the first day of the week and on a legal holiday in like manner and with like effect as upon any other day.

757.15 History History: 1975 c. 159; 1977 c. 54; 1977 c. 187 s. 96; 1977 c. 449; Stats. 1977 s. 757.15; 1989 a. 261.



757.18 Process, etc., to be in English.

757.18  Process, etc., to be in English. All writs, process, proceedings and records in any court within this state shall be in the English language, except that the proper and known names of process and technical words may be expressed in the language heretofore and now commonly used, and shall be made out on paper or parchment in a fair, legible character, in words at length and not abbreviated; but such abbreviations as are now commonly used in the English language may be used and numbers may be expressed by Arabic figures or Roman numerals in the usual manner.

757.18 History History: 1977 c. 187 s. 96; Stats. 1977 s. 757.18.



757.19 Disqualification of judge.

757.19  Disqualification of judge.

757.19(1) (1) In this section, "judge" includes the supreme court justices, court of appeals judges, circuit court judges and municipal judges.

757.19(2) (2) Any judge shall disqualify himself or herself from any civil or criminal action or proceeding when one of the following situations occurs:

757.19(2)(a) (a) When a judge is related to any party or counsel thereto or their spouses within the 3rd degree of kinship.

757.19(2)(b) (b) When a judge is a party or a material witness, except that a judge need not disqualify himself or herself if the judge determines that any pleading purporting to make him or her a party is false, sham or frivolous.

757.19(2)(c) (c) When a judge previously acted as counsel to any party in the same action or proceeding.

757.19(2)(d) (d) When a judge prepared as counsel any legal instrument or paper whose validity or construction is at issue.

757.19(2)(e) (e) When a judge of an appellate court previously handled the action or proceeding while judge of an inferior court.

757.19(2)(f) (f) When a judge has a significant financial or personal interest in the outcome of the matter. Such interest does not occur solely by the judge being a member of a political or taxing body that is a party.

757.19(2)(g) (g) When a judge determines that, for any reason, he or she cannot, or it appears he or she cannot, act in an impartial manner.

757.19(3) (3) Any disqualification that may occur under sub. (2) may be waived by agreement of all parties and the judge after full and complete disclosure on the record of the factors creating such disqualification.

757.19(4) (4) Any disqualification under sub. (2) in a civil or criminal action or proceeding must occur, unless waived under sub. (3), when the factors creating such disqualification first become known to the judge.

757.19(5) (5) When a judge is disqualified, the judge shall file in writing the reasons and the assignment of another judge shall be requested under s. 751.03.

757.19(6) (6) In addition to other remedies, an alleged violation under this section or abuse of the disqualification procedure shall be referred to the judicial commission.

757.19 History History: 1977 c. 135; 1977 c. 187 s. 96; 1977 c. 447, 449; Stats. 1977 s. 757.19; 1979 c. 175 s. 53; 1979 c. 221; 1985 a. 332.

757.19 Annotation Judges are disqualified only if they have acted as counsel for a party in the matter to be determined. Sturdevant v. State, 49 Wis. 2d 142, 181 N.W.2d 523 (1970).

757.19 Annotation A judge who represented the defendant as counsel in another phase of a criminal matter had no power to act as judge in hearing a related postconviction motion and should have, sua sponte, disqualified himself. Rainey v. State, 65 Wis. 2d 374, 222 N.W.2d 620 (1974).

757.19 Annotation Although the judge was apparently biased against defense counsel, the judge's refusal to recuse himself was harmless error under the facts of the case. State v. Walberg, 109 Wis. 2d 96, 325 N.W.2d 687 (1982).

757.19 Annotation Under sub. (2) (g) the self-disqualification decision is subjective, and review is limited to determining whether the judge concluded disqualification was necessary. State v. American TV & Appliance, 151 Wis. 2d 175, 443 N.W.2d 662 (1989).

757.19 Annotation That a judge's spouse was employed in the office of the district attorney, but had no connection to a particular case, did not require the judge's disqualification. State v. Harrell, 199 Wis. 2d 654, 546 N.W.2d 115 (1996), 94-1655.

757.19 Annotation The fact that the trial judge "witnesses" the actions of the jurors, witnesses, lawyers, and parties does not transform the judge into a "material witness" under sub. (2) (b). State v. Hampton, 217 Wis. 2d 614, 579 N.W.2d 260 (Ct. App. 1998), 95-0152.

757.19 Annotation A motion to vacate a supreme court decision on the grounds that a participating justice was disqualified, filed 1300 days after the decision was issued and 600 days after the facts on which the motion was based became known, was untimely and frivolous. Jackson v. Benson, 2002 WI 14, 249 Wis. 2d 681, 639 N.W.2d 545, 97-0270.

757.19 Annotation Sub. (2) (g) does not require disqualification when a person other than the judge objectively believes that there is an appearance that the judge is unable to act in an impartial manner. In re Estate of Sharpley, 2002 WI App 201, 257 Wis. 2d. 152, 653 N.W.2d 124, 01-2167.

757.19 Annotation When analyzing a judicial bias claim, there is a rebuttable presumption that the judge was fair, impartial, and capable of ignoring any biasing influences. The test for bias comprises two inquiries, one subjective and one objective, either of which can violate a defendant's due process right to an impartial judge. Actual bias on the part of the decision maker meets the objective test. The appearance of partiality can also offend due process. Every procedure that would offer a possible temptation to the average person as a judge not to hold the balance nice, clear, and true between the State and the accused, denies the latter due process of law. State v. Gudgeon, 2006 WI App 143, 295 Wis. 2d 189, 720 N.W.2d 114, 05-1528.

757.19 Annotation Absent a pervasive and perverse animus a judge may assess a case and potential arguments based on what he or she knows from the case in the course of the judge's judicial responsibilities. Opinions formed by the judge on the basis of facts introduced or events occurring in the course of current proceedings, or of prior proceedings, do not constitute a basis for a bias or partiality motion unless they display a deep-seated favoritism or antagonism that would make fair judgment impossible. State v. Rodriguez, 2006 WI App 163, 295 Wis. 2d 801, 722 N.W.2d 136, 05-1265.

757.19 Annotation A court's rejection of a plea does not in and of itself become a "personal interest in the outcome of the matter," and sub. (2) (f) is not implicated. State v. Conger, 2010 WI 56, 325 Wis. 2d 664, 797 N.W.2d 341, 08-0755.

757.19 Annotation In lieu of exclusive reliance on a judge's personal inquiry, or on appellate review of the judge's determination respecting actual bias, the due process clause has been implemented by objective standards that do not require proof of actual bias. In defining these standards the U.S. Supreme Court has asked whether, under a realistic appraisal of psychological tendencies and human weakness, the interest poses such a risk of actual bias or prejudgment that the practice must be forbidden if the guarantee of due process is to be adequately implemented. Caperton v. A. T. Massey Coal Co. 556 U.S. 868, 129 S. Ct. 2252, 2272, 173 L. Ed. 2d 1208 (2009).

757.19 Annotation There is a serious risk of actual bias, based on objective and reasonable perceptions, when a person with a personal stake in a particular case had a significant and disproportionate influence in placing the judge on the case by raising funds or directing the judge's election campaign when the case was pending or imminent. The inquiry centers on the contribution's relative size in comparison to the total amount of money contributed to the campaign, the total amount spent in the election, and the apparent effect the contribution had on the outcome of the election. Whether campaign contributions were a necessary and sufficient cause of a judge's victory is not the proper inquiry. Due process requires an objective inquiry into whether the contributor's influence on the election under all the circumstances would offer a possible temptation to the average judge to lead the judge not to hold the balance "nice, clear, and true." Caperton v. A. T. Massey Coal Co. 556 U.S. 868, 129 S. Ct. 2252, 2272, 173 L. Ed. 2d 1208 (2009).



757.22 Judge not to act as attorney, etc.; attorneys not to have office with judge.

757.22  Judge not to act as attorney, etc.; attorneys not to have office with judge.

757.22(1) (1) No judge, while holding office, may be in any manner engaged or act as attorney or counsel; and no judge or his or her clerk or any person employed by the judge in or about his or her office, court commissioner or other judicial officer shall be allowed to give advice to parties litigant in any matter or action pending before the judge or officer, or which the judge has reason to believe will be brought before him or her for decision, or draft or prepare any papers, including wills, or other proceedings relating to any such matter or action except when expressly authorized by law; and no court commissioner or other judicial officer may be allowed to demand or receive any fees or compensation for services as such commissioner or judicial officer, except those expressly authorized by law, upon penalty, for any violation hereof, of removal from office.

757.22(2) (2) No practicing attorney may hold office in the office of the clerk of any court in which he or she practices nor may he or she hold office in the same room with a judge.

757.22(3) (3) No practicing attorney may have his or her office in the same room with any district attorney, municipal judge or court commissioner, unless he or she is a partner of the district attorney, municipal judge or court commissioner, in which case he or she shall not practice as an attorney before the municipal judge or court commissioner nor act as attorney in any case in which it is the duty of the district attorney to appear or prosecute for the state; except that the law partner of any district attorney may, at the request of the district attorney, without fee or compensation therefor, assist the district attorney in the prosecution of any case on the part of the state.

757.22(4) (4) No law partner of any district attorney may act as a municipal judge or court commissioner in any case in which the state may be a party or defend in any court any person charged with any offense, or appear in any civil action against the state in which it is the duty of the district attorney to prosecute or appear for the state.

757.22(5) (5) Any attorney who violates sub. (2), (3) or (4), and any municipal judge or court commissioner who violates or knowingly permits any such violation, may be fined not to exceed $100 for each such offense.

757.22 History History: 1977 c. 187 s. 96; 1977 c. 305 ss. 52, 64; Stats. 1977 s. 757.22.

757.22 Annotation Under sub. (1), a judge may not draft or prepare legal papers even on a gratuitous basis. In re Van Susteren, 82 Wis. 2d 307, 262 N.W.2d 133 (1978).

757.22 Annotation A probate registrar is an official of the court. An attorney who serves as probate registrar is prohibited from practicing law in the court. 63 Atty. Gen. 55.



757.23 Court commissioner, when disqualified.

757.23  Court commissioner, when disqualified. A municipal, circuit, or supplemental court commissioner, or any judge acting as a court commissioner, shall not act or take part in the decision of, or make any order in any matter or proceeding in which he or she is a party, or in which his or her rights would be in any manner affected by his or her decision or order thereon, or in which he or she is interested, or in which his or her law partner, or any person connected with him or her as employer, employee or clerk, or in the law business in any manner, shall be interested or appear as a party, agent, attorney or counsel. Any municipal, circuit, or supplemental court commissioner or judge, acting as a court commissioner, violating this section shall forfeit $25 for each violation, and shall also be subject to removal from office.

757.23 History History: 1977 c. 187 s. 96; Stats. 1977 s. 757.23; 1997 a. 27; 2001 a. 61.



757.24 Liability of judicial officers.

757.24  Liability of judicial officers. Circuit judges and circuit and supplemental court commissioners shall be held personally liable to any party injured for any willful violation of the law in granting injunctions and appointing receivers, or for refusing to hear motions to dissolve injunctions and to discharge receivers if the motions are made in accordance with law or such rules as are promulgated by the supreme court.

757.24 History History: 1977 c. 187 s. 96; 1977 c. 449; Stats. 1977 s. 757.24; 2001 a. 61.



757.25 Money in court, how deposited.

757.25  Money in court, how deposited. The judge of any court of record on the application of a party to any action or proceeding therein who has paid $1,000 or more into court in the action or proceeding may order the money to be deposited in a safe depository until the further order of the court or judge thereof. After the money has been so deposited it shall be withdrawn only upon a check signed by the clerk of the court pursuant to whose order the deposit was made and upon an order made by the court or the judge thereof. The fee for the clerk's services for depositing and disbursing the money is prescribed in s. 814.61 (12) (a).

757.25 History History: 1977 c. 187 s. 96; Stats. 1977 s. 757.25; 1981 c. 317.

757.25 Annotation This section has two prerequisites for a fee under s. 814.61 (12) (a): 1) a party to the action has paid at least $1000 into court; and 2) the same party has obtained from the judge an order directing the clerk of court to deposit the money in a safe depository. HSBC Realty Credit Corporation v. City of Glendale, 2007 WI 94, 303 Wis. 2d 1, 734 N.W.2d 874, 05-1042.

757.25 AnnotationThis section applies only in those instances when court order exists. 73 Atty. Gen. 3.



757.26 Court officers, liability of to arrest.

757.26  Court officers, liability of to arrest. The officers of the several courts of record shall be liable to arrest and may be held to bail in the same manner as other persons, except during the actual sitting of any court of which they are officers; and when sued with any other person such officers shall be liable to arrest and may be held to bail as other persons during the sitting of the court of which they are officers. No attorney or counselor may be exempt from arrest during the sitting of a court of which he or she is an officer unless he or she is employed in some case pending and then to be heard in the court.

757.26 History History: 1977 c. 187 s. 96; Stats. 1977 s. 757.26.



757.293 Trust accounts required.

757.293  Trust accounts required.

757.293(1) (1) A member of the state bar shall not commingle the money or other property of a client with his or her own, and he or she shall promptly report to the client the receipt by him or her of all money and other property belonging to the client. Unless the client otherwise directs in writing, whenever an attorney collects any sum of money upon any action, claim or proceeding, either by way of settlement or after trial or hearing, he or she shall promptly deposit his or her client's funds in a bank, trust company, credit union, savings bank or savings and loan association, authorized to do business in this state, in an account separate from his or her own account and clearly designated as "Clients' Funds Account" or "Trust Funds Account", or words of similar import. The attorney, with the written consent of the client, may deposit the client's funds in a segregated client's trust account with all interest accruing thereon to the client. Unless the client otherwise directs in writing, securities of a client in bearer form shall be kept by the attorney in a safe deposit box at a bank, trust company, credit union, savings bank or savings and loan association authorized to do business in this state, which safe deposit box shall be clearly designated as "Clients' Account" or "Trust Account", or words of similar import, and be separate from the attorney's own safe deposit box.

757.293(2) (2) A member of the state bar shall maintain and preserve for at least 6 years complete records pertaining to client's funds or assets received by him or her which are required to be distributed or segregated by sub. (1). The records shall include his or her trust fund checkbooks and the stubs or copies thereof, statements of the account, vouchers and canceled checks or share drafts thereon or microfilm copies thereof and his or her account books showing dates, amounts and ownership of all deposits to and withdrawals by check or share draft or otherwise from the accounts, and all of the records shall be deemed to have public aspects as related to such member's fitness to practice law. Upon request of the board of attorneys professional responsibility, or upon direction of the supreme court, the records shall be submitted to the board for its inspection, audit, use and evidence under such conditions to protect the privilege of clients as the court may provide. The records, or an audit thereof, shall be produced at any disciplinary proceeding involving the attorney wherever material. Failure to produce the records shall constitute unprofessional conduct and grounds for disciplinary action.

757.293(3) (3) A member of the State Bar of Wisconsin shall file with the state bar annually, with payment of the member's state bar dues or upon other date as approved by the supreme court, a certificate stating whether the member is engaged in the private practice of law in Wisconsin and, if so, the name of each bank, trust company, credit union, savings bank, or savings and loan association in which the member maintains a trust account, safe deposit box, or both, as required by this section. A partnership or professional legal corporation may file one certificate on behalf of its partners, associates, or officers who are required to file under this section. The failure of a member to file the certificate required by this section is grounds for automatic suspension of the member's membership in the state bar in the same manner as provided in section 6 of rule 2 of the Rules of the State Bar of Wisconsin for nonpayment of dues. The filing of a false certificate is unprofessional conduct and is grounds for disciplinary action. The state bar shall supply to each member, with the annual dues statement or at other time as directed by the supreme court, a form on which the certification must be made and a copy of this section.

757.293 History History: Sup. Ct. Order, 48 Wis. 2d vii (1970); Sup. Ct. Order, 74 Wis. 2d ix, xvii (1976); 1977 c. 187 s. 96; 1977 c. 272; Stats. 1977 s. 757.293; Sup. Ct. Order, eff. 1-1-80; 1981 c. 319; 1983 a. 369; 1991 a. 221; 2001 a. 103.

757.293 Annotation The issuance by an attorney of 49 checks drawn upon his clients' trust account within a 13-month period, some for personal purposes or for loans to others, and all dishonored by the bank for lack of sufficient funds, constituted unprofessional conduct. State v. Stoveken, 68 Wis. 2d 716, 229 N.W.2d 224 (1975).



757.295 Barratry.

757.295  Barratry.

757.295(1)(1)  Soliciting legal business. Except as provided under SCR 20:7.1 to 20:7.5, no person may solicit legal matters or a retainer, written or oral, or any agreement authorizing an attorney to perform or render legal services.

757.295(2) (2) Solicitation of a retainer for an attorney. Except as provided under SCR 20:7.1 to 20:7.5, no person may communicate directly or indirectly with any attorney or person acting in the attorney's behalf for the purpose of aiding, assisting or abetting the attorney in the solicitation of legal matters or the procurement through solicitation of a retainer, written or oral, or any agreement authorizing the attorney to perform or render legal services.

757.295(3) (3) Employment by attorney of person to solicit legal matters. Except as provided under SCR 20:7.1 to 20:7.5, no attorney may employ any person for the purpose of soliciting legal matters or the procurement through solicitation of a retainer, written or oral, or of any agreement authorizing the attorney to perform or render legal services.

757.295(4) (4) Penalty. Any person guilty of any violation of this section shall be imprisoned not more than 6 months or fined not exceeding $500.

757.295 History History: 1977 c. 187 s. 96; 1977 c. 273, 357; 1977 c. 447 ss. 190, 210; Stats. 1977 s. 757.295; 1985 a. 135; 1997 a. 35.

757.295 Annotation Solicitation may be barred even though "speech" is component of that activity. Ohralik v. Ohio State Bar Assn. 436 U.S. 447 (1978).

757.295 Annotation An agreement that non-attorney would solicit clients for an attorney in violation of s. 757.295 in exchange for payment of 25% of the attorney's fee in violation of s. 757.45 was unenforceable on grounds of unjust enrichment or restitution. Abbott v. Marker, 2006 WI App 174, 295 Wis. 2d 636, 722 N.W.2d 162, 05-2853.



757.30 Penalty for practicing without license.

757.30  Penalty for practicing without license.

757.30(1)(1) Every person, who without having first obtained a license to practice law as an attorney of a court of record in this state, as provided by law, practices law within the meaning of sub. (2), or purports to be licensed to practice law as an attorney within the meaning of sub. (3), shall be fined not less than $50 nor more than $500 or imprisoned not more than one year in the county jail or both, and in addition may be punished as for a contempt.

757.30(2) (2) Every person who appears as agent, representative or attorney, for or on behalf of any other person, or any firm, partnership, association or corporation in any action or proceeding in or before any court of record, circuit or supplemental court commissioner, or judicial tribunal of the United States, or of any state, or who otherwise, in or out of court, for compensation or pecuniary reward gives professional legal advice not incidental to his or her usual or ordinary business, or renders any legal service for any other person, or any firm, partnership, association or corporation, shall be deemed to be practicing law within the meaning of this section.

757.30(3) (3) Every person who uses the words attorney at law, lawyer, solicitor, counselor, attorney and counselor, proctor, law, law office, or other equivalent words in connection with his or her name or any sign, advertisement, business card, letterhead, circular, notice, or other writing, document or design, the evident purpose of which is to induce others to believe or understand the person to be authorized to practice law or who in any other manner represents himself or herself either verbally or in writing, directly or indirectly, as authorized to practice law in this state, shall be deemed to be purporting to be licensed to practice law as an attorney within the meaning of this section.

757.30(4) (4) No person shall practice law in this state under any other given name or any other surname than that under which originally admitted to the bar of this or any other state, in any instance in which the board of bar examiners shall, after a hearing, find that practicing under the changed name operates to unfairly compete with another practitioner or to mislead the public as to identity or to otherwise result in detriment to the profession or the public. Any person violating this subsection shall be subject to the penalty provided in sub. (1). This subsection does not apply to a change of name resulting from marriage or divorce.

757.30 History History: 1977 c. 26; 1977 c. 187 s. 96; Stats. 1977 s. 757.30; 1979 c. 98; 1991 a. 32, 39; 1993 a. 490; 2001 a. 61.

757.30 Annotation When the record did not indicate that a tenant union provided inadequate, unethical, or complex legal advice to tenants, the tenant union information service was protected by free speech guarantees. Hopper v. Madison, 79 Wis. 2d 120, 256 N.W.2d 139 (1977).

757.30 Annotation A nonlawyer may not sign and file a notice of appeal on behalf of a corporation. To do so constitutes practicing law without a license in violation of s. 757.30 and voids the appeal. Requiring a lawyer to represent a corporation in filing the notice does not violate constitutional guarantees of equal protection, due process or the right of any suitor to prosecute or defend a suit personally. Jadair Inc. v. United States Fire Insurance Co. 209 Wis. 2d 187, 561 N.W.2d 718 (1997), 95-1946.

757.30 Annotation Section 799.06 (2) authorizes a non-lawyer employee to represent a party to a small claims action at the appellate as well as trial court level and is an exception to the rule stated in Jadair. Holz v. Busy Bees Contracting, Inc. 223 Wis. 2d 598, 589 N.W.2d 633 (Ct. App. 1998), 98-1076.

757.30 Annotation A nonlawyer's questioning of a witness on the state's behalf at a John Doe hearing, even if constituting the unauthorized practice of law, did not require exclusion of the testimony at trial. State v. Noble, 2002 WI 64, 253 Wis. 2d 206, 646 N.W.2d 38, 99-3271.

757.30 Annotation No exception was found under this section to permit an attorney unlicensed in this state to represent a person at a peer review hearing at which representation by legal counsel was allowed. Seitzinger v. Community Health Network, 2004 WI 28, 270 Wis. 2d 1, 676 N.W.2d 426, 02-2002.

757.30 Annotation Officers and employees of a bank are not illegally practicing law by filling out lease forms designed and prepared by the attorney representing the owner of the property being leased under a property management agreement between the owner and the bank. 60 Atty. Gen. 114.

757.30 Annotation Drafting of articles of incorporation constitutes the practice of law within meaning of (2). 65 Atty. Gen. 173.

757.30 AnnotationSub. (2) is inapplicable to practice in federal courts. United States v. Peterson, 550 F.2d 379.

757.30 Annotation Nonlawyer Practice: An Expanding Role. Tenenbaum. Wis. Law. Nov. 1994.

757.30 Annotation The Unauthorized Practice of Law: Court Tells Profession, Show Us the Harm. Zilavy & Chevrez. Wis. Law. Oct. 2005.

757.30 Annotation When Nonlawyers "Represent" LLCs. Mehl. Wis. Law. March 2009.



757.34 Attorney not to be bail, etc.

757.34  Attorney not to be bail, etc. No attorney practicing in this state shall be taken as bail or security on any undertaking, bond or recognizance in any action or proceeding, civil or criminal, nor shall any practicing attorney become surety on any bond or recognizance for any sheriff, constable, clerk of court or municipal judge.

757.34 History History: 1977 c. 187 s. 96; 1977 c. 305 s. 64; Stats. 1977 s. 757.34.



757.35 Blank process to attorneys.

757.35  Blank process to attorneys. The clerks of the courts of record may deliver to any attorney of their courts, in blank, any and all processes which may be requisite for the prosecution of or carrying on any action or special proceeding in such courts, or the enforcement of any order or judgment therein. All processes, so delivered, shall be signed by the clerk officially and have the seal of the court impressed thereon and may be completed by the attorney, and shall have the same force as if the same were perfected by the clerk.

757.35 History History: 1977 c. 187 s. 96; Stats. 1977 s. 757.35.



757.36 Lien on proceeds of action to enforce cause of action.

757.36  Lien on proceeds of action to enforce cause of action. Any person having or claiming a right of action, sounding in tort or for unliquidated damages on contract, may contract with any attorney to prosecute the action and give the attorney a lien upon the cause of action and upon the proceeds or damages derived in any action brought for the enforcement of the cause of action, as security for fees in the conduct of the litigation; when such agreement is made and notice thereof given to the opposite party or his or her attorney, no settlement or adjustment of the action may be valid as against the lien so created, provided the agreement for fees is fair and reasonable. This section shall not be construed as changing the law in respect to champertous contracts.

757.36 History History: 1977 c. 187 s. 96; Stats. 1977 s. 757.36.

757.36 Annotation An allegation of a retainer is not sufficient to imply an agreement for a lien; even if a written retainer agreement exists, there must be separate proof of a lien agreement. Weigel v. Grimmett, 173 Wis. 2d 263, 496 N.W.2d 206 (Ct. App. 1992).

757.36 Annotation This section does not create an attorney's lien on settlement proceeds in the absence of a contractual lien; if the contract is breached by the attorney an alternative lien is not created. McBride v. Wausau Insurance Co. 176 Wis. 2d 382, 500 N.W.2d 387 (Ct. App. 1993).



757.37 When action settled by parties, what proof to enforce lien.

757.37  When action settled by parties, what proof to enforce lien. If any such cause of action is settled by the parties thereto after judgment has been procured without notice to the attorney claiming the lien, the lien may be enforced and it shall only be required to prove the facts of the agreement by which the lien was given, notice to the opposite party or his or her attorney and the rendition of the judgment, and if any such settlement of the cause of action is had or effected before judgment therein, then it shall only be necessary to enforce the lien to prove the agreement creating the same, notice to the opposite party or his or her attorney and the amount for which the case was settled, which shall be the basis for the lien and it shall not be necessary to prove up the original cause of action in order to enforce the lien and suit.

757.37 History History: 1977 c. 187 s. 96; Stats. 1977 s. 757.37.

757.37 Annotation That an insurance company knew an attorney was working on a case did not mean the insurance company had notice that the attorney had a lien. Gerald R. Turner & Assoc. S. C. v. Moriarty, 25 F.3d 1356 (1994).



757.38 Consent of attorney in settlement of actions for personal injuries.

757.38  Consent of attorney in settlement of actions for personal injuries. No settlement or adjustment of any action which shall have been commenced to recover damages for any personal injury or for the death as a result of any personal injury in which an attorney shall have appeared for the person or persons having or claiming a right of action for such injury or death shall be valid, unless consented to in writing by such attorney or by an order of the court in which said action is brought approving of such settlement or adjustment.

757.38 History History: 1977 c. 187 s. 96; Stats. 1977 s. 757.38.



757.39 Judges may direct calendars to be printed.

757.39  Judges may direct calendars to be printed. The judges of the several courts of record having civil jurisdiction may, in their discretion, direct the respective clerks thereof to prepare printed calendars of the causes to be heard at the several terms, which shall be in the form and contain such matter as the judge may direct. The expense of the printing shall be paid out of the county treasury.

757.39 History History: 1977 c. 187 s. 96; Stats. 1977 s. 757.39.



757.40 Law library.

757.40  Law library. Any circuit judge may, whenever he or she deems it desirable, purchase or direct the clerk of the circuit court for any county in his or her circuit to purchase law books and subscribe for the periodical reports of any of the courts of the several states or territories or of the United States, for any county in his or her circuit, provided the cost of the books and reports, including pocket parts and continuing services, shall not exceed $1,500 for any county in one year, unless the board of supervisors of the county authorizes the expenditure of a larger sum. Whenever the purchase or subscription is made the clerk shall have each volume of books received stamped or branded with the name of the county and take charge of the same for the use of the courts, judges, attorneys and officers thereof. The cost of the volumes shall be paid by the county treasurer upon the presentation to him or her of the accounts therefor, certified to by the clerk of the circuit court and the circuit judge.

757.40 History History: 1977 c. 187 s. 96; Stats. 1977 s. 757.40.



757.41 Law library; Milwaukee County.

757.41  Law library; Milwaukee County.

757.41(1) (1) The county board of any county having a population of 250,000 or more may acquire by gift, purchase or otherwise, a law library and law books, and shall house the law library and additions in the courthouse or in suitable quarters elsewhere, and may make, and enforce by suitable penalties, rules and regulations for the custody, care and preservation of the books and other property contained in that library. The county board shall provide reasonable compensation for the law librarian and such assistants as are necessary for the proper care and maintenance of the library. Except as provided in sub. (2), the librarian and assistants shall be appointed as the county board determines, under ss. 63.01 to 63.17. The librarian shall perform all of the duties imposed by s. 757.40 upon the clerk of the circuit court of the county in which the library is located and that clerk has no responsibility under s. 757.40. The purchase of additional law books, legal publications, periodicals and works of reference for the library may be directed by each of the circuit judges of the county under s. 757.40. The library shall be kept open every day throughout the year, except Sundays and holidays, for such hours as the county board directs, but the county board may determine by ordinance that the library be closed on Saturdays. Attorneys and the general public shall be permitted to use the books in the library in the building housing the library under rules and regulations adopted by the county board.

757.41(2) (2) In any county with a population of 500,000 or more, the librarian shall be appointed in the unclassified service by the county executive, subject to confirmation by the county board. The librarian may be dismissed at any time by the county executive with the concurrence of a majority of the members-elect of the county board or by a majority of the members-elect of the county board with the concurrence of the county executive. If the county executive vetoes an action by the county board dismissing the librarian, the county board may override the veto by a two-thirds vote of its members-elect. Assistants shall be appointed as the county board determines, under ss. 63.01 to 63.17.

757.41 History History: 1971 c. 111; 1977 c. 187 ss. 96, 135; Stats. 1977 s. 757.41; 1987 a. 48.



757.45 Sharing of compensation by attorneys prohibited.

757.45  Sharing of compensation by attorneys prohibited. It is unlawful for any person to divide with or receive from, or to agree to divide with or receive from, any attorney or group of attorneys, whether practicing in this state or elsewhere, either before or after action brought, any portion of any fee or compensation, charged or received by such attorney or any valuable consideration or reward, as an inducement for placing or in consideration of having placed, in the hands of such attorney, or in the hands of another person, a claim or demand of any kind for the purpose of collecting such claim, or bringing an action thereon, or of representing claimant in the pursuit of any civil remedy for the recovery thereof; but this section does not apply to an agreement between attorneys and counselors at law when associated in the conduct of legal matters to divide between themselves the compensation to be received. Any person violating this section shall be fined not to exceed $500 or imprisoned not to exceed 6 months.

757.45 History History: 1977 c. 187 s. 96; Stats. 1977 s. 757.45.

757.45 Annotation An agreement that non-attorney would solicit clients for an attorney in violation of s. 757.295 in exchange for payment of 25% of the attorney's fee in violation of s. 757.45 was unenforceable on grounds of unjust enrichment or restitution. Abbott v. Marker, 2006 WI App 174, 295 Wis. 2d 636, 722 N.W.2d 162, 05-2853.



757.46 Reporter not to take statements of injured persons.

757.46  Reporter not to take statements of injured persons. No phonographic reporter for any court of record in the state of Wisconsin or any of his or her assistants may be employed by any person or corporation to take the statement of any injured or other person in any way relating to the manner in which the person was injured or killed or the extent of personal injuries, and any reporter or assistant violating this section shall be removed and shall not be permitted to testify in any court concerning any such statement taken in violation of this section. The taking, transcribing or reporting testimony given by deposition or otherwise according to law, is not prohibited by this section.

757.46 History History: 1977 c. 187 s. 96; Stats. 1977 s. 757.46.



757.47 Taxes of this state enforced in other states.

757.47  Taxes of this state enforced in other states.

757.47(1)(1) The courts of this state shall recognize and enforce the liability for taxes lawfully imposed by the laws of any other state which extends a like comity in respect of the liability for taxes lawfully imposed by the laws of this state, and the officials of such other state are authorized to bring action in the courts of this state for the collection of such taxes. The certificate of the secretary of state of such other state that such officials have the authority to collect the taxes sought to be collected by such action shall be conclusive proof of that authority.

757.47(2) (2) The attorney general is empowered to bring action in the courts of other states to collect taxes legally due the state.

757.47(3) (3) The term "taxes" as herein employed shall include:

757.47(3)(a) (a) Any and all tax assessments lawfully made whether they be based upon a return or other disclosure of the taxpayer, upon the information and belief of the taxing authority, or otherwise.

757.47(3)(b) (b) Any and all penalties lawfully imposed pursuant to a taxing statute.

757.47(3)(c) (c) Interest charges lawfully added to the tax liability which constitutes the subject of the action.

757.47 History History: 1977 c. 187 s. 96; Stats. 1977 s. 757.47.



757.48 Guardian ad litem must be an attorney.

757.48  Guardian ad litem must be an attorney.

757.48(1) (1)

757.48(1)(a) (a) Except as provided in s. 879.23 (4), in all matters in which a guardian ad litem is appointed by the court, the guardian ad litem shall be an attorney admitted to practice in this state. In order to be appointed as a guardian ad litem under s. 767.407, an attorney shall have completed 3 hours of approved continuing legal education that relates to the functions and duties of a guardian ad litem under ch. 767 and that includes training on the dynamics of domestic violence and the effects of domestic violence on victims of domestic violence and on children. In order to be appointed as a guardian ad litem under s. 54.40 (1), an attorney shall have complied with SCR chapter 36.

757.48(1)(b) (b) The guardian ad litem shall be allowed reasonable compensation for his or her services such as is customarily charged by attorneys in this state for comparable services. If the court orders a county to pay the compensation of the guardian ad litem, the amount ordered may not exceed the compensation paid to private attorneys under s. 977.08 (4m) (b). If the attorney of record is also the guardian ad litem, the attorney shall be entitled only to attorney fees and shall receive no compensation for services as guardian ad litem.

757.48(2) (2) If the statutes do not specify how the fee of the guardian ad litem is paid, the ward shall pay such fee. The court may, however, in cases involving real or personal property in which the ward claims or may have a right or interest, order payment out of such property.

757.48(3) (3) No guardian ad litem may be permitted to receive any assets or income of his or her ward, nor may any bond be required of a guardian ad litem, but all assets or income of the ward may be paid or delivered to the ward's guardian of the estate, subject to the exceptions of s. 54.12.

757.48(4) (4) No person shall be appointed guardian ad litem for a plaintiff without the written consent of the person appointed.

757.48 History History: Sup. Ct. Order, 50 Wis. 2d vii (1971) 1971 c. 211; 1977 c. 187 s. 96; 1977 c. 299, 447; Stats. 1977 s. 757.48; 1987 a. 355; 1993 a. 16; 1995 a. 27; 2003 a. 130; 2005 a. 387; 2005 a. 443 s. 265; 2007 a. 96.

757.48 Cross-reference Cross-reference: See s. 879.23 (4) for parent as guardian in probate matters.

757.48 Cross-reference Cross-reference: See SCR 35.015 for education requirements.

757.48 Annotation Sub. (1) (a) is void as an unconstitutional violation of the separation of powers. It interferes with the judiciary's exclusive authority to regulate the practice of law. Fiedler v. Wisconsin Senate, 155 Wis. 2d 94, 454 N.W.2d 770 (1990).

757.48 Annotation The courts' power to appropriate compensation for court-appointed counsel is necessary for the effective operation of the judicial system. In ordering compensation for court ordered attorneys, a court should abide by the s. 977.08 (4m) rate when it can retain qualified and effective counsel at that rate, but should order compensation at the rate under SCR 81.01 or 81.02 or a higher rate when necessary to secure effective counsel. Friedrich v. Dane County Circuit Ct. 192 Wis. 2d 1, 531 N.W.2d 32 (1995).



757.52 Guardian ad litem for persons not in being or unascertainable.

757.52  Guardian ad litem for persons not in being or unascertainable. In any action or proceeding the court may appoint a guardian ad litem for persons not in being or presently unascertainable, if the court has reason to believe that such appointment is necessary to protect the interests of such persons.

757.52 History History: Sup. Ct. Order, 50 Wis. 2d vii (1971); 1977 c. 187 s. 96; Stats. 1977 s. 757.52; 1985 a. 29 s. 3202 (23); 1993 a. 326.

757.52 Cross-reference Cross-reference: Compare s. 701.15 concerning guardians in trust matters.



757.54 Retention and disposal of court records.

757.54  Retention and disposal of court records.

757.54(1)(1) Except as provided in sub. (2), the retention and disposal of all court records and exhibits in any civil or criminal action or proceeding or probate proceeding of any nature in a court of record shall be determined by the supreme court by rule.

757.54(2) (2)

757.54(2)(a)(a) In this subsection:

757.54(2)(a)1. 1. "Custody" has the meaning given in s. 968.205 (1) (a).

757.54(2)(a)2. 2. "Discharge date" has the meaning given in s. 968.205 (1) (b).

757.54(2)(b) (b) Except as provided in par. (c), if an exhibit in a criminal action or a delinquency proceeding under ch. 938 includes any biological material that was collected in connection with the action or proceeding and that is either from a victim of the offense that was the subject of the action or proceeding or may reasonably be used to incriminate or exculpate any person for the offense, the court presiding over the action or proceeding shall ensure that the exhibit is retained until every person in custody as a result of the action or proceeding, or as a result of commitment under s. 980.06 that is based on a judgment of guilty or not guilty by reason of mental disease or defect in the action or proceeding, has reached his or her discharge date.

757.54(2)(bm) (bm) The court shall ensure that an exhibit to which par. (b) applies is retained in an amount and manner sufficient to develop a deoxyribonucleic acid profile, as defined in s. 939.74 (2d) (a), from the biological material contained in or included on the exhibit.

757.54(2)(c) (c) Subject to par. (e), the court may destroy an exhibit that includes biological material before the expiration of the time period specified in par. (b) if all of the following apply:

757.54(2)(c)1. 1. The court sends a notice of its intent to destroy the exhibit to all persons who remain in custody as a result of the criminal action, delinquency proceeding, or commitment under s. 980.06 and to either the attorney of record for each person in custody or the state public defender.

757.54(2)(c)2. 2. No person who is notified under subd. 1. does either of the following within 90 days after the date on which the person received the notice:

757.54(2)(c)2.a. a. Files a motion for testing of the exhibit under s. 974.07 (2).

757.54(2)(c)2.b. b. Submits a written request for retention of the exhibit to the court.

757.54(2)(c)3. 3. No other provision of federal or state law requires retention of the exhibit.

757.54(2)(d) (d) A notice provided under par. (c) 1. shall clearly inform the recipient that the exhibit will be destroyed unless, within 90 days after the date on which the person receives the notice, either a motion for testing of the exhibit is filed under s. 974.07 (2) or a written request for retention of the exhibit is submitted to the court.

757.54(2)(e) (e) If, after providing notice under par. (c) 1. of its intent to destroy an exhibit, a court receives a written request for retention of the exhibit, the court shall ensure that the exhibit is retained until the discharge date of the person who made the request or on whose behalf the request was made, subject to a court order issued under s. 974.07 (7), (9) (a), or (10) (a) 5., unless the court orders destruction or transfer of the exhibit under s. 974.07 (9) (b) or (10) (a) 5.

757.54 History History: Sup. Ct. Order, 136 Wis. 2d xi (1987); 2001 a. 16; 2005 a. 60.



757.55 Reporting testimony.

757.55  Reporting testimony. The supreme court shall determine, by rule, the civil and criminal actions and proceedings which shall be reported.

757.55 History History: 1981 c. 353.



757.57 Transcripts.

757.57  Transcripts.

757.57(2)(2) In any criminal action or proceeding the court may order, and when required by s. 973.08 the court shall order, a transcript of the testimony and proceedings to be made and certified by the reporter and filed with the clerk of court. Certified duplicates of transcripts prepared in compliance with s. 973.08 shall be filed with the warden or superintendent of the institution to which sentenced persons have been committed. The cost of the transcript is prescribed in s. 814.69 (1). In case of application for a pardon or commutation of sentence the duplicate transcript shall accompany the application.

757.57(5) (5) Except as provided in SCR 71.04 (4), every reporter, upon the request of any party to an action or proceeding, shall make a typewritten transcript, and as many copies thereof as the party requests, of the testimony and proceedings reported by him or her in the action or proceeding, or any part thereof specified by the party, the transcript and each copy thereof to be duly certified by him or her to be a correct transcript thereof. For the transcripts the reporter is entitled to receive the fees prescribed in s. 814.69 (1) (b) and (bm).

757.57 History History: 1977 c. 187 s. 96; Stats. 1977 s. 757.57; 1979 c. 32 s. 92 (4); Sup. Ct. Order, eff. 1-1-80; 1981 c. 317, 353, 389; 1987 a. 403 s. 256; 1995 a. 27; 2001 a. 16.



757.60 Judicial administrative districts.

757.60  Judicial administrative districts. The state is divided into judicial administrative districts for the purpose of administering the court system. Each district includes all the circuit courts within the district. The judicial administrative districts are as follows:

757.60(1) (1) The 1st district consists of Milwaukee County.

757.60(2) (2) The 2nd district consists of Kenosha, Racine and Walworth counties.

757.60(3) (3) The 3rd district consists of Jefferson, Ozaukee, Washington and Waukesha counties.

757.60(4) (4) The 4th district consists of Calumet, Fond du Lac, Manitowoc, Sheboygan and Winnebago counties.

757.60(5) (5) The 5th district consists of Dane, Green, Lafayette and Rock counties.

757.60(6) (6) The 6th district consists of Adams, Clark, Columbia, Dodge, Green Lake, Juneau, Marquette, Portage, Sauk, Waushara and Wood counties.

757.60(7) (7) The 7th district consists of Buffalo, Crawford, Grant, Iowa, Jackson, La Crosse, Monroe, Pepin, Pierce, Richland, Trempealeau and Vernon counties.

757.60(8) (8) The 8th district consists of Brown, Door, Kewaunee, Marinette, Oconto, Outagamie and Waupaca counties.

757.60(9) (9) The 9th district consists of Florence, Forest, Iron, Langlade, Lincoln, Marathon, Menominee, Oneida, Price, Shawano, Taylor and Vilas counties.

757.60(10) (10) The 10th district consists of Ashland, Barron, Bayfield, Burnett, Chippewa, Douglas, Dunn, Eau Claire, Polk, Rusk, St. Croix, Sawyer and Washburn counties.

757.60 History History: 1977 c. 449; Sup. Ct. Order, 84 Wis. 2d xiii (1978); Sup. Ct. Order, eff. 1-1-80; 1981 c. 317; 1995 a. 225.



757.66 Recovery of legal fees paid for indigent defendants.

757.66  Recovery of legal fees paid for indigent defendants. Whenever a county or the state has paid for legal representation of an indigent defendant and the county board or the department of justice so requires, the clerk of the court where representation for the indigent was appointed shall prepare, sign and record in the office of the register of deeds a certificate stating the name and residence of the indigent beneficiary, the amount paid by the county or the state for his or her legal representation, the date when paid, the court and county in which the case was heard and such other information as the county board directs. If a certificate is recorded within 6 months after payment is made by the county or the state it may, within the time after the recording provided by s. 893.86, commence an action to recover from the indigent defendant, or his or her estate if the action is commenced within the time set for filing claims by creditors, the amount paid by the county or the state for his or her legal representation. In any such action ss. 859.02 and 893.86, so far as applicable, may be pleaded in defense. The claim shall not take precedence over the allowances in ss. 861.31, 861.33 and 861.35. The district attorney or the department of justice, as applicable, shall commence and prosecute all actions and proceedings necessary under this section to make the recovery when it appears that the indigent defendant or his or her estate is able to pay the claim.

757.66 History History: 1971 c. 40 s. 93; 1977 c. 187 s. 96; Stats. 1977 s. 757.66; 1979 c. 323, 356; 1983 a. 302; 1989 a. 96; 1993 a. 301.

757.66 Annotation Recovery of legal defense fees from indigent defendants is discussed. James v. Strange, 407 U.S. 128.

757.66 Annotation Not Poor Enough: Why Wisconsin's System for Providing Indigent Defense is Failing. Velazquez-Aguilu. 2006 WLR 193.



757.67 Testimony of judge of kin to attorney.

757.67  Testimony of judge of kin to attorney. No judge of any court of record shall testify as to any matter of opinion in any action or proceeding in which any person related to such judge in the first degree shall be an attorney of record.

757.67 History History: Sup. Ct. Order, 59 Wis. 2d R1, R4 s. 6 (1973); Stats. 1973 s. 256.67; 1977 c. 187 s. 96; Stats. 1977 s. 757.67.



757.675 Supplemental court commissioners.

757.675  Supplemental court commissioners.

757.675(1) (1) In each county the circuit judges shall appoint such number of supplemental court commissioners as the proper transaction of business requires, except that in counties having a population of 200,000 or more each judge may appoint not more than 2 supplemental court commissioners and in counties having a population of less than 200,000 each judge shall, as nearly as possible, appoint an equal number of supplemental court commissioners within the county. In all counties the appointments shall be subject to the approval of a majority of the circuit judges for the county. Appointments shall be in writing and shall be filed in the office of the clerk of the circuit court. All supplemental court commissioners appointed after May 16, 1978, shall be attorneys licensed to practice in this state. The appointing judge may remove, at will and without cause, any supplemental court commissioner appointed by the judge or the judge's predecessor in office. Unless he or she is so removed, the term of each supplemental court commissioner shall continue until the expiration of the term of the appointing judge and until the successor of the commissioner is appointed and qualified. Each supplemental court commissioner shall take and file the official oath in the office of clerk of the circuit court of the county for which appointed before performing any duty of the office.

757.675(2) (2) Supplemental court commissioners may, under their own authority:

757.675(2)(a) (a) Officiate at marriage ceremonies throughout the state.

757.675(2)(b) (b) Issue subpoenas and attachments or other process to compel the attendance of witnesses, administer oaths and affidavits, take depositions and testimony when authorized by law or rule or order, and certify and report the depositions and testimony.

757.675(2)(c) (c) Issue the following writs returnable before a judge at a time set by the judge or the judge's clerk: habeas corpus; certiorari; ne exeat and alternative writs of mandamus.

757.675(2)(d) (d) Supervise accountings subsequent to a sale of land under ch. 75.

757.675(2)(e) (e) Issue subpoenas returnable before a judge on behalf of the Wisconsin department of justice for antitrust violations under s. 133.11 (1) or violations of ss. 563.02 to 563.80 under s. 563.71 (1).

757.675(2)(f) (f) Investigate and dispose of unclaimed property under ss. 171.04 to 171.06.

757.675(2)(g) (g) Except as provided in s. 757.69 (1) (p) 3., conduct a paternity proceeding according to the procedures set out in ch. 767 whenever a circuit court commissioner is specifically authorized to do so.

757.675(2)(h) (h) Conduct supplementary hearings on the present financial status of a debtor and exercise the powers of the court under ss. 816.04, 816.08 and 816.11.

757.675(2)(i) (i) Take and certify acknowledgments.

757.675(3) (3) In addition to the duties expressly set forth in sub. (2) (a) to (i), a supplemental court commissioner may perform other ministerial duties as required by a court.

757.675(4) (4) A supplemental court commissioner may transfer to a court any matter in which it appears that justice would be better served by such a transfer.

757.675(5) (5) A supplemental court commissioner shall refer to a court of record for appropriate action every alleged showing of contempt in the carrying out of the lawful decisions of the supplemental court commissioner.

757.675(6) (6) Supplemental court commissioners appointed under sub. (1) shall collect the fees prescribed in s. 814.68 (1).

757.675 History History: 2001 a. 61 ss. 83, 87, 89, 105, 106, 108.



757.68 Circuit court commissioners.

757.68  Circuit court commissioners.

757.68(1) (1) Subject to subs. (2m) to (5m), in every county organized for judicial purposes, the county board shall establish the number of circuit court commissioner positions necessary for the efficient administration of judicial business within the circuit courts of the county. The circuit court commissioners may be employed on a full-time or part-time basis. SCR chapter 75 shall govern the qualifications for, and appointment, supervision, training, evaluation, and discipline of, circuit court commissioners. Any person qualified and acting as a judicial court commissioner on August 1, 1978, shall be considered a circuit court commissioner and shall continue in the classified county civil service but any person appointed as a court commissioner after August 1, 1978, shall be in the unclassified civil service. Each circuit court commissioner shall take and file the official oath in the office of the clerk of the circuit court of the county for which appointed before performing any duty of the office.

757.68(2m) (2m)

757.68(2m)(a)(a) Counties other than Milwaukee.

757.68(2m)(a)1.1. `Appointment.' In each county, except in a county having a population of 500,000 or more, the chief judge of the judicial administrative district shall, by order filed in the office of the clerk of the circuit court on or before the first Monday of July of each year, appoint a circuit court commissioner to supervise the office of family court commissioner for the county.

757.68(2m)(a)2. 2. `Powers; civil service; oath; temporary appointment; assistants.' The circuit court commissioner appointed to supervise the office of family court commissioner is in addition to the maximum number of circuit court commissioners permitted by sub. (1). The circuit court commissioner supervising the office of family court commissioner, or any circuit court commissioner assisting in family matters, may be placed under a county civil service system by resolution of the county board.

757.68(2m)(b) (b) Milwaukee County. In counties having a population of 500,000 or more, there is created in the classified civil service a circuit court commissioner position to supervise the office of family court commissioner and such additional circuit court commissioner positions as the county board shall determine and authorize. Circuit court commissioners shall be appointed to these positions by the chief judge of the judicial administrative district under SCR 75.02 (1).

757.68(3m) (3m) The board of supervisors of any county may establish one or more circuit court commissioner positions on a part-time or full-time basis to assist in matters affecting juveniles. A circuit court commissioner under this subsection shall serve at the discretion of the chief judge.

757.68(4m) (4m) In counties having a population of 500,000 or more, there is created in the classified civil service a circuit court commissioner position to supervise the office of probate court commissioner and to assist the court in probate matters. In counties having a population of at least 100,000 but not more than 500,000, the county board may create a circuit court commissioner position to supervise the office of probate court commissioner and to assist in probate matters. That position may be in the classified civil service. If the chief judge delegates that authority to a judge assigned to probate jurisdiction, that judge may assign to the circuit court commissioner any matters over which the judge has jurisdiction, and the circuit court commissioner may determine such matters and may sign any order or certificate required by that determination.

757.68(5m) (5m) In counties having a population of 500,000 or more, the county board shall establish at least one circuit court commissioner position on a full-time basis to assist in small claims matters under ch. 799. In counties having a population of less than 500,000, the county board may establish one or more circuit court commissioner positions on a part-time or full-time basis to assist in small claims matters under ch. 799.

757.68(6) (6) The county board shall set the salary of persons appointed as circuit court commissioners. The county board shall furnish circuit court commissioners with necessary office space, furnishings, supplies, and services.

757.68(7) (7) The chief judge of the judicial administrative district may assign law clerks, bailiffs, and deputies to a circuit court commissioner. The chief judge shall supervise those law clerks, bailiffs, and deputies assigned to the court, except that the chief judge may delegate that authority.

757.68(8) (8) Each circuit court commissioner shall participate in programs of continuing circuit court commissioner education required by the supreme court. The supreme court shall charge a fee for the costs of the continuing education programs required under this subsection. All moneys collected under this subsection shall be credited to the appropriation account under s. 20.680 (2) (ga).

757.68 History History: 1973 c. 278; 1975 c. 39; 1975 c. 94 s. 3; 1975 c. 199; 1975 c. 430 s. 80; 1977 c. 187 s. 96; 1977 c. 323 ss. 7, 11; 1977 c. 345; 1977 c. 418 ss. 751, 752; 1977 c. 447 ss. 192 to 195; 1977 c. 449; Stats. 1977 s. 757.68; 1979 c. 32 s. 92 (16); 1981 c. 317 ss. 85pg, 2202; 1987 a. 151, 208; 2001 a. 61 ss. 10, 84 to 92, 113, 168, 170; 2001 a. 105 s. 73; 2009 a. 180.



757.69 Powers and duties of circuit court commissioners.

757.69  Powers and duties of circuit court commissioners.

757.69(1)(1) A circuit court commissioner may:

757.69(1)(a) (a) Direct a case to the proper court if the defendant wishes to enter a plea after intelligent waiver of rights.

757.69(1)(b) (b) In criminal matters issue summonses, arrest warrants or search warrants, determine probable cause to support a warrantless arrest, conduct initial appearances of persons arrested, set bail, inform the defendant in accordance with s. 970.02 (1), refer the person to the authority for indigency determinations specified under s. 977.07 (1), conduct the preliminary examination and arraignment, and, with the consent of both the state and the defendant, accept a guilty plea. If a court refers a disputed restitution issue under s. 973.20 (13) (c) 4., the circuit court commissioner shall conduct the hearing on the matter in accordance with s. 973.20 (13) (c) 4.

757.69(1)(c) (c) Conduct initial appearances in traffic cases and county ordinance cases, in traffic regulation cases and county ordinance cases receive noncontested forfeiture pleas, order the revocation or suspension of operating privileges and impose monetary penalties according to a schedule adopted by a majority of the judges of the courts of record within the county, and refer applicable cases to court for enforcement for nonpayment.

757.69(1)(d) (d) In small claims actions, conduct initial return appearance and conciliation conferences.

757.69(1)(e) (e) Conduct noncontested probate proceedings.

757.69(1)(f) (f) Issue warrants and capiases for those who do not appear as summoned.

757.69(1)(g) (g) When assigned to assist a court in juvenile matters:

757.69(1)(g)1. 1. Issue summonses and warrants.

757.69(1)(g)2. 2. Order the release or detention of children or expectant mothers of unborn children taken into custody.

757.69(1)(g)3. 3. Conduct detention and shelter care hearings.

757.69(1)(g)4. 4. Conduct preliminary appearances.

757.69(1)(g)5. 5. Conduct uncontested proceedings under s. 48.13, 48.133, 938.12, 938.13, or 938.18.

757.69(1)(g)6. 6. Enter into consent decrees.

757.69(1)(g)7. 7. Exercise the powers and perform the duties specified in par. (j) or (m), whichever is applicable, in proceedings under s. 813.122 or 813.125 in which the respondent is a child.

757.69(1)(g)8. 8. Conduct hearings under s. 48.21 or 938.21 and thereafter order a child or juvenile held in or released from custody.

757.69(1)(g)9. 9. Conduct hearings under s. 48.213 and thereafter order an adult expectant mother of an unborn child to be held in or released from custody.

757.69(1)(g)10. 10. Conduct plea hearings.

757.69(1)(g)11. 11. Conduct prehearing conferences.

757.69(1)(g)12. 12. Issue orders requiring compliance with deferred prosecution agreements.

757.69(1)(g)13. 13. Conduct all proceedings on petitions or citations under s. 938.125.

757.69(1)(g)14. 14. Conduct permanency reviews under s. 48.38 (5) or 938.38 (5) and permanency hearings under s. 48.38 (5m) or 938.38 (5m).

757.69(1)(h) (h) Hear petitions for commitment and conduct probable cause hearings under ss. 51.20, 51.45, 55.13, and 55.135, conduct reviews of guardianships under ch. 54 and reviews of protective placements and protective services under ch. 55, advise a person alleged to be mentally ill of his or her rights under the United States and Wisconsin constitutions, and, if the person claims or appears to be unable to afford counsel, refer the person to the authority for indigency determinations specified under s. 977.07 (1) or, if the person is a child, refer that child to the state public defender who shall appoint counsel for the child without a determination of indigency, as provided in s. 48.23 (4).

757.69(1)(i) (i) Conduct inquests under ch. 979.

757.69(1)(j) (j) Hold hearings, make findings and issue temporary restraining orders under s. 813.122 or 813.123.

757.69(1)(k) (k) Administer oaths, take, certify, and report depositions and testimony, take and certify acknowledgments, allow accounts, and fix the amount and approve the sufficiency of bonds.

757.69(1)(m) (m) Hold hearings, make findings, and issue temporary restraining orders and injunctions under s. 813.12 or 813.125.

757.69(1)(n) (n) Hold hearings, make findings and issue orders under s. 49.856 (4).

757.69(1)(o) (o) Hold hearings and issue orders on petitions under s. 173.23 (3).

757.69(1)(p) (p) When assigned to assist in matters affecting the family:

757.69(1)(p)1. 1. Preside at any hearing held to determine whether a judgment of divorce shall be granted, if both parties state that the marriage is irretrievably broken and that all material issues, including but not limited to division of property or estate, legal custody, physical placement, child support, spousal maintenance and family support, are resolved or if one party does not participate in the action for divorce. A circuit court commissioner may grant and enter judgment in any action over which he or she presides under this subdivision unless the judgment modifies an agreement between the parties on material issues. If the circuit court commissioner does not approve an agreement between the parties on material issues, the action shall be certified to the court for trial.

757.69(1)(p)2. 2. Conduct hearings and enter judgments in actions for enforcement of, or revision of judgment for, maintenance, custody, physical placement or visitation.

757.69(1)(p)3. 3. Except when prohibited by the chief judge of the judicial administrative district, conduct hearings and enter orders and judgments in actions to establish paternity, in actions to establish or enforce a child support or a family support obligation and in actions to revise orders or judgments for child support or family support.

757.69(1m) (1m) Circuit court commissioners assigned to assist a court in juvenile matters shall sit at the children's court center, the usual court facility for juvenile matters, or such other facility designated by the chief judge of the judicial administrative district. Those commissioners may not do any of the following:

757.69(1m)(a) (a) Conduct fact-finding or dispositional hearings except on petitions or citations under s. 938.125 and except as provided in sub. (1) (g) 5.

757.69(1m)(b) (b) Make dispositions other than approving consent decrees, ordering compliance with deferred prosecution agreements and ordering dispositions in uncontested proceedings under s. 48.13, 48.133, 938.12, or 938.13.

757.69(1m)(c) (c) Conduct hearings for the termination of parental rights or for adoptions.

757.69(1m)(d) (d) Make changes in placements of children, of juveniles, or of the expectant mothers of unborn children, or revisions or extensions of dispositional orders, except pursuant to petitions or citations under s. 938.125 and in uncontested proceedings under s. 48.13, 48.133, 938.12, or 938.13.

757.69(1m)(e) (e) Conduct hearings, make findings, or issue orders in proceedings under s. 48.977 or 48.978.

757.69(1m)(f) (f) Conduct waiver hearings under s. 938.18, except as provided in sub. (1) (g) 5.

757.69(1m)(g) (g) Make any dispositional order under s. 938.34 (4d), (4h), or (4m).

757.69(2) (2) A judge may refer to a circuit court commissioner cases in which:

757.69(2)(a) (a) The trial of an issue of fact requires the examination of an account, in which case the circuit court commissioner may be directed to report upon any specific question of fact involved therein.

757.69(2)(b) (b) The taking of an account is necessary for the information of the court before judgment or for carrying a judgment or order into effect.

757.69(2)(c) (c) A question of fact other than upon the pleadings arises.

757.69(2)(d) (d) Proposed findings of fact and conclusions of law are to be prepared pertaining to default mortgage and land contract foreclosures and mechanics liens.

757.69(2m) (2m) Circuit court commissioners may exercise, under their own authority, all of the powers listed under s. 757.675 (2) to (5).

757.69(2t) (2t) A circuit court commissioner shall cooperate with the county and the department to ensure that all dependent children receive reasonable and necessary child support.

757.69(8) (8) Any decision of a circuit court commissioner shall be reviewed by the judge of the branch of court to which the case has been assigned, upon motion of any party. Any determination, order, or ruling by a circuit court commissioner may be certified to the branch of court to which the case has been assigned, upon a motion of any party for a hearing de novo.

757.69 History History: 1977 c. 323, 449; 1979 c. 32; 1979 c. 89; 1979 c. 209 s. 4; 1979 c. 352, 356; 1983 a. 279; 1985 a. 126, 202, 234, 332; 1987 a. 3, 27, 71, 378, 398; 1989 a. 7, 12, 31, 246; Sup. Ct. Order, 158 Wis. 2d xxv (1990); 1991 a. 39, 269; 1993 a. 318, 451, 481; 1995 a. 77; 1997 a. 191, 192, 292; 1999 a. 32; 2001 a. 16; 2001 a. 61 ss. 93 to 109, 173, 175, 177, 180; 2001 a. 105; 2005 a. 264, 387; 2007 a. 45, 179; 2009 a. 79; 2011 a. 181.

757.69 Annotation Section 970.04 specifically limits the availability of a second preliminary examination in a criminal matter and precludes a request for a de novo hearing under the more general sub. (8). State v. Gillespie, 2005 WI App 35, 278 Wis. 2d 630, 693 N.W.2d 320, 04-1758.

757.69 Annotation A party who requests a hearing de novo under sub. (8) is entitled to a hearing that includes testimony from the parties and their witnesses. Stuligross v. Stuligross, 2009 WI App 25, 316 Wis. 2d 344, 763 N.W.2d 241, 08-0311.

757.69 Annotation The issuance of a search warrant is not an exercise of "[t]he judicial power," as that phrase is employed in Art. VII, s. 2. Instead, issuance of a valid search warrant requires that the individual be authorized by law to issue the warrant, that he or she be neutral and detached, and that the warrant be issued only upon a showing of probable cause. Sub. (1) (b) does not impermissibly intrude upon "[t]he judicial power" granted to the courts by Art. VII, s. 2 and is constitutional. State v. Williams, 2012 WI 59, 341 Wis. 2d 191, 814 NW 2d 460, 10-1551.

757.69 Annotation The provision in sub. (8) for a circuit court to conduct a "hearing de novo" on review of a court commissioner's order presupposes that the court commissioner has conducted a hearing. A de novo hearing is a new hearing of a matter, conducted as if the original hearing had not taken place. Thus, a local rule precluding a new hearing upon stipulation or default does nothing more than expressly advise as to the practical consequences of consenting to a court commissioner's order. Nehls v. Nehls, 2012 WI App 85, 343 Wis. 2d 499, 819 N.W.2d 335, 11-2330.



757.70 Hearings before court commissioners.

757.70  Hearings before court commissioners.

757.70(1) (1) All proceedings and hearings before a court commissioner shall be public and open to every citizen, except juvenile proceedings or when it is necessary for the court in which the action or proceeding is pending to impose by order restrictions under its inherent power to conduct proceedings in camera.

757.70(2) (2) All hearings before a circuit or supplemental court commissioner shall be held in the county courthouse or other court facilities provided by law. This provision does not apply to nontestimonial proceedings, supplementary hearings on the present financial status of a debtor under s. 757.675 (2) (h) or depositions taken before a circuit or supplemental court commissioner.

757.70 History History: 1977 c. 323; 2001 a. 61.



757.81 Definitions.

757.81  Definitions. In ss. 757.81 to 757.99:

757.81(1) (1) "Commission" means the judicial commission created by s. 757.83.

757.81(3) (3) "Judge" means a judge of any court established by or pursuant to article VII, section 2 or 14, of the constitution, or a supreme court justice.

757.81(4) (4) "Misconduct" includes any of the following:

757.81(4)(a) (a) Willful violation of a rule of the code of judicial ethics.

757.81(4)(b) (b) Willful or persistent failure to perform official duties.

757.81(4)(c) (c) Habitual intemperance, due to consumption of intoxicating beverages or use of dangerous drugs, which interferes with the proper performance of judicial duties.

757.81(4)(d) (d) Conviction of a felony.

757.81(5) (5) "Panel" means a judicial conduct and disability panel constituted under s. 757.87.

757.81(6) (6) "Permanent disability" means a physical or mental incapacity which impairs the ability of a judge or circuit or supplemental court commissioner to substantially perform the duties of his or her judicial office and which is or is likely to be of a permanent or continuing nature.

757.81 History History: 1977 c. 449; 1983 a. 378; 1991 a. 269; 1995 a. 77; 2001 a. 61.

757.81 Annotation The provisions for judicial disciplinary proceedings under ss. 757.81 to 757.99 are constitutional. In Matter of Complaint Against Seraphim, 97 Wis. 2d 485, 294 N.W.2d 485 (1980).

757.81 Annotation A violation of the code of judicial conduct is "willful" for purposes of sub. (4) when the judge's conduct was not the result of duress or coercion and when the judge knew or should have known that the conduct was prohibited by the code. Although a judge may commit a "willful" violation constituting judicial misconduct when the judge has no actual knowledge that his or her conduct is prohibited by the code, the judge's actual knowledge, or lack thereof, of the code is relevant to the issue of discipline. Wisconsin Judicial Commission v. Ziegler, 2008 WI 47, 309 Wis. 2d 253, 750 N.W.2d 710, 07-2066.



757.83 Judicial commission.

757.83  Judicial commission.

757.83(1)(1)  Membership; appointment; terms.

757.83(1)(a)(a) There is created a judicial commission of 9 members: 5 nonlawyers nominated by the governor and appointed with the advice and consent of the senate; one trial judge of a court of record and one court of appeals judge appointed by the supreme court; and 2 members of the State Bar of Wisconsin, who are not judges or court commissioners, appointed by the supreme court. The commission shall elect one of its members as chairperson.

757.83(1)(b) (b) The term of a member is 3 years, but a member shall not serve more than 2 consecutive full terms. A vacancy is filled by the appointing authority for the unexpired term. Members of the commission shall receive compensation of $25 per day for each day on which they were actually and necessarily engaged in the performance of their duties and shall be reimbursed for expenses necessarily incurred as members of the commission.

757.83(2) (2) Quorum; voting. A majority of the commission constitutes a quorum. The commission may issue a formal complaint or a petition only upon a finding of probable cause by a majority of the total membership not disqualified from voting. A member must be present to vote on the question of probable cause. A member shall not participate in any matter if a judge similarly situated would be disqualified in a court proceeding.

757.83(3) (3) Rules. The commission shall promulgate rules under ch. 227 for its proceedings.

757.83(4) (4) Staff. The judicial commission shall hire an executive director, and may hire one staff member, in the unclassified service. The executive director shall be a member of the State Bar of Wisconsin and shall provide staff services to the judicial commission.

757.83 History History: 1977 c. 449; 1979 c. 34, 154; 1983 a. 27, 378; 1987 a. 27; 1991 a. 269; 1995 a. 27; 2001 a. 103; 2007 a. 20.



757.85 Investigation; prosecution.

757.85  Investigation; prosecution.

757.85(1) (1)

757.85(1)(a) (a) The commission shall investigate any possible misconduct or permanent disability of a judge or circuit or supplemental court commissioner. Misconduct constitutes cause under article VII, section 11, of the constitution. Except as provided in par. (b), judges, circuit or supplemental court commissioners, clerks, court reporters, court employees and attorneys shall comply with requests by the commission for information, documents and other materials relating to an investigation under this section.

757.85(1)(b) (b) The judge or circuit or supplemental court commissioner who is under investigation is not subject to the request procedure under par. (a) but is subject to the subpoena procedure under sub. (2).

757.85(2) (2) The commission may issue subpoenas to compel the attendance and testimony of witnesses and to command the production of books, papers, documents or tangible things designated in the subpoena in connection with an investigation under this section.

757.85(3) (3) The commission may notify a judge or circuit or supplemental court commissioner that the commission is investigating possible misconduct by or permanent disability of the judge or circuit or supplemental court commissioner. Before finding probable cause, the commission shall notify the judge or circuit or supplemental court commissioner of the substance of the complaint or petition and afford the judge or circuit or supplemental court commissioner a reasonable opportunity to respond. If the judge or circuit or supplemental court commissioner responds, the commission shall consider the response before it finds probable cause.

757.85(4) (4) The commission may require a judge or circuit or supplemental court commissioner who is under investigation for permanent disability to submit to a medical examination arranged by the commission.

757.85(5) (5) The commission shall, upon a finding of probable cause that a judge or circuit or supplemental court commissioner has engaged or is engaging in misconduct, file a formal complaint with the supreme court. Upon a finding of probable cause that a judge or circuit or supplemental court commissioner has a permanent disability, the commission shall file a petition with the supreme court. If the commission requests a jury under s. 757.87 (1), the request shall be attached to the formal complaint or the petition.

757.85(6) (6) The commission shall prosecute any case of misconduct or permanent disability in which it files a formal complaint or a petition.

757.85(7) (7) Insofar as practicable, the procedures applicable to civil actions apply to proceedings under ss. 757.81 to 757.99 after the filing of a complaint or petition.

757.85 History History: 1977 c. 449; 1983 a. 192; 1983 a. 378 s. 11m; 1985 a. 332; 1987 a. 72; 1991 a. 269; 2001 a. 61.



757.87 Request for jury; panel.

757.87  Request for jury; panel.

757.87(1) (1) After the commission has found probable cause that a judge or circuit or supplemental court commissioner has engaged in misconduct or has a permanent disability, and before the commission files a formal complaint or a petition under s. 757.85 (5), the commission may, by a majority of its total membership not disqualified from voting, request a jury hearing. If a jury is not requested, the matter shall be heard by a panel constituted under sub. (3). The vote of each member on the question of a jury request shall be recorded and shall be available for public inspection under s. 19.35 after the formal complaint or the petition is filed.

757.87(2) (2) If a jury is requested under sub. (1), the hearing under s. 757.89 shall be before a jury selected under s. 805.08. A jury shall consist of 6 persons, unless the commission specifies a greater number, not to exceed 12. Five-sixths of the jurors must agree on all questions which must be answered to arrive at a verdict. A court of appeals judge shall be selected by the chief judge of the court of appeals to preside at the hearing, on the basis of experience as a trial judge and length of service on the court of appeals.

757.87(3) (3) A judicial conduct and permanent disability panel shall consist of either 3 court of appeals judges or 2 court of appeals judges and one reserve judge. Each judge may be selected from any court of appeals district including the potential selection of all judges from the same district. The chief judge of the court of appeals shall select the judges and designate which shall be presiding judge.

757.87 History History: 1977 c. 449; 1981 c. 335 s. 26; 1983 a. 378 ss. 8g, 11m; 1991 a. 269; 2001 a. 61.



757.89 Hearing.

757.89  Hearing. A record shall be kept of any hearing on a formal complaint or a petition. The allegations of the complaint or petition must be proven to a reasonable certainty by evidence that is clear, satisfactory and convincing. The hearing shall be held in the county where the judge or circuit or supplemental court commissioner resides unless the presiding judge changes venue for cause shown or unless the parties otherwise agree. If the hearing is by a panel, the panel shall make findings of fact, conclusions of law and recommendations regarding appropriate discipline for misconduct or appropriate action for permanent disability and file the findings, conclusions and recommendations with the supreme court. If a jury hearing is requested under s. 757.87 (1), the presiding judge shall instruct the jury regarding the law applicable to judicial misconduct or permanent disability, as appropriate. The presiding judge shall file the jury verdict and his or her recommendations regarding appropriate discipline for misconduct or appropriate action for permanent disability with the supreme court.

757.89 History History: 1977 c. 449; 1983 a. 378 s. 11m; 1991 a. 269; 2001 a. 61.



757.91 Supreme court; disposition.

757.91  Supreme court; disposition. The supreme court shall review the findings of fact, conclusions of law and recommendations under s. 757.89 and determine appropriate discipline in cases of misconduct and appropriate action in cases of permanent disability. The rules of the supreme court applicable to civil cases in the supreme court govern the review proceedings under this section.

757.91 History History: 1977 c. 449; 1983 a. 378 s. 11m.



757.93 Confidentiality of proceedings.

757.93  Confidentiality of proceedings.

757.93(1) (1)

757.93(1)(a) (a) All proceedings under ss. 757.81 to 757.99 relating to misconduct or permanent disability prior to the filing of a petition or formal complaint by the commission are confidential unless a judge or circuit or supplemental court commissioner waives the right to confidentiality in writing to the commission. Any such waiver does not affect the confidentiality of the identity of a person providing information under par. (b).

757.93(1)(b) (b) Any person who provides information to the commission concerning possible misconduct or permanent disability may request that the commission not disclose his or her identity to the judge or circuit or supplemental court commissioner prior to the filing of a petition or a formal complaint by the commission.

757.93(2) (2) If prior to the filing of a formal complaint or a petition an investigation of possible misconduct or permanent disability becomes known to the public, the commission may issue statements in order to confirm the pendency of the investigation, to clarify the procedural aspects of the disciplinary proceedings, to explain the right of the judge or circuit or supplemental court commissioner to a fair hearing without prejudgment, to state that the judge or circuit or supplemental court commissioner denies the allegations, to state that an investigation has been completed and no probable cause was found or to correct public misinformation.

757.93(3) (3) The petition or formal complaint filed under s. 757.85 by the commission and all subsequent hearings thereon are public.

757.93(4) (4) This section does not preclude the commission, in its sole discretion, from:

757.93(4)(a) (a) Referring to the director of state courts information relating to an alleged delay or an alleged temporary disability of a judge or circuit or supplemental court commissioner.

757.93(4)(b) (b) Referring to an appropriate law enforcement authority information relating to possible criminal conduct or otherwise cooperating with a law enforcement authority in matters of mutual interest.

757.93(4)(c) (c) Referring to an attorney disciplinary agency information relating to the possible misconduct or incapacity of an attorney or otherwise cooperating with an attorney disciplinary agency in matters of mutual interest.

757.93(4)(d) (d) Disclosing to the chief justice or director of state courts information relating to matters affecting the administration of the courts.

757.93(4)(e) (e) Issuing an annual report under s. 757.97.

757.93 History History: 1977 c. 449; 1983 a. 378 ss. 8r, 11m; 1987 a. 72; 1991 a. 269; 2001 a. 61.



757.94 Privilege; immunity.

757.94  Privilege; immunity.

757.94(1)(1) A complaint or communication alleging judicial misconduct or permanent disability with the commission, executive director, commission staff or panel and testimony in an investigation under this section is privileged.

757.94(2) (2) A presiding judge, executive director or a member of the commission, commission staff or panel is immune from civil liability for any conduct in the course of the person's official duties under ss. 757.81 to 757.99.

757.94 History History: 1977 c. 449; 1983 a. 27, 378.



757.95 Temporary suspension by supreme court.

757.95  Temporary suspension by supreme court. The supreme court may, following the filing of a formal complaint or a petition by the commission, prohibit a judge or circuit or supplemental court commissioner from exercising the powers of a judge or circuit or supplemental court commissioner pending final determination of the proceedings.

757.95 History History: 1977 c. 449; 1991 a. 269; 2001 a. 61.



757.97 Annual report.

757.97  Annual report. The commission shall issue an annual report on or before April 1 of each year which provides information on the number and nature of complaints received and their disposition, and the nature of actions it has taken privately concerning the conduct of judges or court commissioners. Information contained in the annual report shall be presented in a manner consistent with the confidentiality requirements under s. 757.93. The report shall be filed with the chief justice of the supreme court, the governor and the presiding officers of the senate and the assembly.

757.97 History History: 1983 a. 378; 1987 a. 72; 1991 a. 269.



757.99 Attorney fees.

757.99  Attorney fees. A judge or circuit or supplemental court commissioner against whom a petition alleging permanent disability is filed by the commission shall be reimbursed for reasonable attorney fees if the judge or circuit or supplemental court commissioner is found not to have a permanent disability. A judge or circuit or supplemental court commissioner against whom a formal complaint alleging misconduct is filed by the commission and who is found not to have engaged in misconduct may be reimbursed for reasonable attorney fees. Any judge or circuit or supplemental court commissioner seeking recovery of attorney fees authorized or required under this section shall file a claim with the claims board under s. 16.53.

757.99 History History: 1977 c. 449; 1981 c. 20; 1983 a. 378 s. 11m; 1991 a. 269; 2001 a. 61.






758. Judicial branch agencies and committees.

758.01 State law library.

758.01  State law library.

758.01(1)(1) The supreme court shall maintain a state law library for the use of officers and employees of this state, attorneys and the public. The supreme court may promulgate and enforce rules governing the use of the library and appoint and fix the compensation of a librarian and such staff as is necessary to operate the library.

758.01(2) (2) The supreme court may establish and charge fees for photocopying, microfilm copying, books, generation of copies of documents from optical disk or electronic storage, computer services and other services provided by the state law library. The fees are subject to the cost limitations under ss. 19.35 (3) and 20.908.

758.01 History History: 1971 c. 152 ss. 7, 40; 1971 c. 254 ss. 1, 2, 4 to 16; Stats. 1971 s. 257.01; 1977 c. 29; 1977 c. 187 s. 97; Stats. 1977 s. 758.01; Sup. Ct. Order, eff. 1-1-80; 1983 a. 27, 538; 1991 a. 39; 1995 a. 27.



758.02 Exchanges.

758.02  Exchanges. The state law librarian may effect exchanges of official documents listed in s. 35.84 with law libraries of other states and foreign governments.

758.02 History History: 1985 a. 29.



758.13 Judicial council.

758.13  Judicial council.

758.13(1)(1)  Membership; appointment; terms.

758.13(1)(a)(a) There is created a judicial council of 21 members as follows:

758.13(1)(a)1. 1. One supreme court justice designated by the supreme court.

758.13(1)(a)2. 2. One court of appeals judge designated by the court of appeals.

758.13(1)(a)3. 3. The director of state courts or his or her designee.

758.13(1)(a)4. 4. Four circuit judges designated by the judicial conference.

758.13(1)(a)5. 5. The chairpersons of the senate and the assembly committees dealing with judicial affairs or a member of each such committee designated by the respective chairperson.

758.13(1)(a)6. 6. The attorney general or his or her designee.

758.13(1)(a)7. 7. The chief of the legislative reference bureau or his or her designee.

758.13(1)(a)8. 8. The deans of the law schools of the University of Wisconsin and Marquette University or a member of the respective law school faculties designated by the deans.

758.13(1)(a)9. 9. The state public defender or his or her designee.

758.13(1)(a)10. 10. The president-elect of the State Bar of Wisconsin or a member of the board of governors of the state bar designated by the president-elect.

758.13(1)(a)11. 11. Three additional members of the state bar selected by the state bar to serve 3-year terms.

758.13(1)(a)12. 12. One district attorney appointed by the governor.

758.13(1)(a)13. 13. Two citizens at large appointed by the governor to serve 3-year terms.

758.13(1)(b) (b) The names of the judicial council members shall be certified to the secretary of state by the judicial council attorney. Members shall hold office until their successors have been selected. Members shall receive no compensation, but shall be reimbursed from the appropriation made by s. 20.670 (1) for expenses necessarily incurred by members in attending council meetings.

758.13(2) (2) Powers and duties. The council shall:

758.13(2)(a) (a) Observe and study the rules of pleading, practice and procedure, and advise the supreme court as to changes which will, in the council's judgment, simplify procedure and promote a speedy determination of litigation upon its merits.

758.13(2)(b) (b) Survey and study the organization, jurisdiction and methods of administration and operation of all the courts of this state.

758.13(2)(d) (d) Receive, consider and in its discretion investigate suggestions from any source pertaining to the administration of justice and to make recommendations.

758.13(2)(e) (e) Keep advised concerning the decisions of the courts relating to the procedure and practice therein and concerning pending legislation affecting the organization, jurisdiction, operation, procedure and practice of the courts.

758.13(2)(f) (f) Recommend to the legislature any changes in the organization, jurisdiction, operation and methods of conducting the business of the courts, including statutes governing pleading, practice, procedure and related matters, which can be put into effect only by legislative action.

758.13(2)(g) (g) Recommend to the supreme court, legislature and governor any changes in the organization, operation and methods of conducting the business of the courts that will improve the efficiency and effectiveness of the court system and result in cost savings.

758.13(3) (3) Organization.

758.13(3)(a)(a) The council shall elect a chairperson and vice chairperson.

758.13(3)(b) (b) The council may promulgate and modify rules for the conduct of its proceedings in the exercise of its powers. The council may meet at such time and place as it determines but at least once every 3 months. It shall meet upon call of the chairperson or a call signed by 5 members of the council. Eleven members shall constitute a quorum.

758.13(3)(c) (c) The council may appoint regular and special committees of its members to investigate and report upon any matters relating to its duties. The council or any committee thereof when so authorized by the council is empowered to hold public hearings at such times and places within the state as may be determined. Any member of the council or any committee thereof shall have the power to administer oaths to persons testifying before the council or committee. By subpoena issued over the signature of its chairperson or acting chairperson and served in the manner in which circuit court subpoenas are served, the council or any committee when authorized by the council, may summon and compel the attendance of witnesses. If any witnesses subpoenaed to appear before the council or committee thereof refuse to appear or answer inquiries propounded, the council or committee shall report the facts to the circuit court of Dane County and the court shall compel obedience to the subpoena.

758.13(3)(e) (e) The council may call upon any department of the state or any county or municipality thereof or any court for such facilities and data as may be available, and such departments, counties, municipalities and courts shall cooperate with the council to the fullest extent.

758.13(3)(f) (f) The council may make such reports as it deems proper or as are requested by the legislature or the supreme court. The council may publish such reports as it considers necessary.

758.13(3)(g) (g)

758.13(3)(g)1.1. In this paragraph:

758.13(3)(g)1.a. a. "Candidate" has the meaning given in s. 11.01 (1).

758.13(3)(g)1.b. b. "Contribution" has the meaning given in s. 11.01 (6).

758.13(3)(g)1.c. c. "Local office" has the meaning given in s. 5.02 (9).

758.13(3)(g)1.d. d. "State office" has the meaning give in s. 5.02 (23).

758.13(3)(g)2. 2. The judicial council may appoint outside of the classified service an attorney, who is a member in good standing of the State Bar of Wisconsin, who shall be strictly nonpartisan, and who shall not make a contribution to a candidate for state office or local office while employed by the judicial council, to provide staff services to the council.

758.13 History History: 1971 c. 254 ss. 1, 2, 4 to 16; Stats. 1971 s. 257.13; 1975 c. 39, 199; 1977 c. 187 s. 97; 1977 c. 325, 449; Stats. 1977 s. 758.13; Sup. Ct. Order, 88 Wis. 2d xiii (1979); 1983 a. 377; 1989 a. 31; 1995 a. 27; 2001 a. 103; 2005 a. 149; 2007 a. 20.



758.171 Judicial conference: uniform citation.

758.171  Judicial conference: uniform citation. The judicial conference shall adopt a uniform citation form for use as authorized under s. 968.085. A duly authenticated copy of this form shall be furnished to the secretary of state and kept on file in his or her office. The secretary of state shall transmit a copy of this form to the clerks of circuit court.

758.171 History History: 1983 a. 433.



758.18 Judicial conference: standard court forms.

758.18  Judicial conference: standard court forms.

758.18(1)(1) The judicial conference shall adopt standard court forms for use by parties and court officials in all civil and criminal actions and proceedings in the circuit court as provided in ss. 807.001 (1) and 971.025 (1). If an applicable court form has been adopted under sub. (2), that form may be used in lieu of the standard court form.

758.18(2) (2) At the request of the director of state courts, the judicial conference may adopt forms created for voluntary use by self-represented litigants in the circuit court. The judicial conference shall identify which forms are intended for voluntary use.

758.18(3) (3) The judicial conference may adopt translations of forms adopted under subs. (1) and (2). The judicial conference shall identify the forms to be translated and the languages to be used.

758.18 History History: Sup. Ct. Order No. 98-01, 228 Wis. 2d xiii (2000); Sup. Ct. Order No. 05-02, 2005 WI 41, 278 Wis. 2d xxxv; Sup. Ct. Order No. 05-04, 2005 WI 44, 278 Wis. 2d xxxix.

758.18 Annotation Court Orders Use of Standard Court Forms. Nispel. Wis. Law. Dec. 1999.



758.19 Director of state courts.

758.19  Director of state courts.

758.19(1) (1) The director of state courts shall be included within the Wisconsin retirement system and ch. 40 applies to the director as it applies to justices of the supreme court.

758.19(2) (2)

758.19(2)(a)(a) The director may establish and charge fees for the provision of services or sale of documents concerning any of the following:

758.19(2)(a)1. 1. Uniform court forms.

758.19(2)(a)2. 2. Computer generated special reports of court information data.

758.19(2)(a)3. 3. Photocopies.

758.19(2)(a)4. 4. Pamphlets.

758.19(2)(b) (b) The fees are subject to the cost limitations under ss. 19.35 (3) and 20.908.

758.19(4) (4) The director of state courts may develop, promote, coordinate and implement circuit court automated information systems that are compatible among counties using the moneys appropriated under s. 20.680 (2) (j). If the director of state courts provides funding to counties as part of the development and implementation of this system, the director of state courts may provide funding to counties with 1 or 2 circuit court judges for a minicomputer system only up to the level of funding that would have been provided had the county implemented a microcomputer system. In those counties with 1 or 2 circuit court judges, any costs incurred to implement a minicomputer system not funded under this subsection shall be paid by the county. Those counties may use that minicomputer system for county management information needs in addition to the circuit court automated information system use.

758.19(4m) (4m) The director of state courts may establish and charge fees for electronic filing of court documents under the circuit court automated information systems created under this section. The secretary of administration shall credit all moneys collected under this subsection to the appropriation account under s. 20.680 (2) (j).

758.19(5) (5)

758.19(5)(a)(a) In this subsection, "circuit court costs" means one or more of the following costs:

758.19(5)(a)1. 1. Juror fees under s. 59.64 (1) (g).

758.19(5)(a)2. 2. Fees for expert witnesses called by the guardian ad litem under s. 767.407 (6) if either or both parties are unable to pay those fees.

758.19(5)(a)3. 3. Witness fees set under s. 814.67 (1) (b) 1. and (c) for witnesses called by the circuit court on its own motion or called by, or subpoenaed at the request of, a district attorney, the state public defender or a private attorney appointed under s. 977.08. Nothing in this subdivision affects the determination of who is obligated to pay for fees set under s. 814.67 (1) (b) 1. and (c) for witnesses called by, or subpoenaed at the request of the state public defender or a private attorney appointed under s. 977.08.

758.19(5)(a)4m. 4m. Fees for expert witnesses appointed under s. 907.06 by the circuit court on its own motion or by the circuit court at the request of the district attorney, the state public defender or a private attorney appointed under s. 977.08 or by the circuit court upon agreement of the district attorney, the state public defender or a private attorney appointed under s. 977.08. Nothing in this subdivision affects the determination of who is obligated to pay fees for an expert witness appointed under s. 907.06.

758.19(5)(a)5. 5. Fees for witnesses or expert witnesses subpoenaed by the circuit court at the request of the district attorney, coroner or medical examiner under s. 979.06 (1) and (2).

758.19(5)(a)6. 6. Salary and fringe benefits for judicial assistants for circuit court judges.

758.19(5)(a)8. 8. Any other circuit court costs, except costs related to courtroom security, including security personnel, and costs related to rent, utilities, maintenance, rehabilitation and construction of circuit court facilities.

758.19(5)(am) (am) The director of state courts may create a uniform chart of accounts that each county shall be required to use for the recording of all financial transactions relating to the operation of circuit courts and may audit the information submitted under par. (e). If the director of state courts decides to create a uniform chart of accounts, he or she shall consult with the department of revenue regarding the creation of that chart.

758.19(5)(b) (b) From the appropriation under s. 20.625 (1) (d), the director of state courts shall make payments to counties totaling $9,369,800 within 30 days after October 29, 1999, and on every July 1 and January 1 thereafter, which the director of state courts shall distribute as follows:

758.19(5)(b)1. 1. For each circuit court branch in the county, $42,275.

758.19(5)(b)2. 2. In addition to the payment under subd. 1., for each county with one or less circuit court branches, $5,000 in the 1995-96 fiscal year and $10,000 in each fiscal year thereafter.

758.19(5)(b)3. 3. In addition to the payment under subd. 1., for each county with more than one circuit court branch, a payment equal to the county's proportion of the state population times the amount remaining after the payments are made under subds. 1. and 2.

758.19(5)(c) (c) For those counties that share the services of one or more circuit court branches, the director of state courts shall annually determine the proportional share of that circuit court branch for each county based on the circuit court branch case load in each county.

758.19(5)(d) (d) Except as provided in par. (e), no action is required of and no condition may be imposed on a county to receive a payment under par. (b), including applying for, submitting information in connection with, entering into a memorandum of understanding concerning or making any other agreement regarding the payment. Except as provided in pars. (f) and (g), the director of state courts may not withhold payment under par. (b) to a county.

758.19(5)(e) (e) No later than May 15, 2009, and no later than May 15 of each year thereafter, each county shall submit to the director of state courts, in a format that is established by the director of state courts, and in a manner that comports with the uniform chart of accounts under par. (am), information regarding the amount of actual circuit court costs that the county incurred in the previous calendar year and revenues collected or received by the circuit court in the previous calendar year.

758.19(5)(f) (f) A county that fails to meet the requirements under par. (e) is not eligible for a payment under par. (b) for one fiscal year, as defined in s. 237.01 (3), after the May 15 that the information was not provided, or until the information is provided, whichever is earlier. Except as provided in this paragraph and par. (g), the information regarding the amount of actual costs reported under par. (e) does not affect the amount paid to a county under par. (b).

758.19(5)(g) (g) Beginning with the submittal of information under par. (e) on July 1, 1995, if the director of state courts determines, based on the information submitted under par. (e), that the payment made to a county under par. (b) for any calendar year exceeds the circuit court costs incurred by the county for that calendar year, the director of state courts shall deduct the difference from the next payment under par. (b) made to that county after the director's determination. The difference shall be apportioned as provided in par. (c) among the other counties for payment under par. (b) to the other counties on that payment date. For purposes of this paragraph, the director of state courts shall treat the period beginning on August 13, 1993, and ending on December 31, 1994, as a calendar year and determine from the information submitted under par. (e) on July 1, 1994, and July 1, 1995, whether the payment to a county under par. (b) on January 1, 1994, exceeds the circuit court costs incurred by the county for the period beginning on August 13, 1993, and ending on December 31, 1994.

758.19(5)(h) (h) The director of state courts shall establish a description of the qualifications and duties of an individual who is a judicial assistant for purposes of this subsection. Nothing in this subsection requires a county to employ, to incur costs for salary and fringe benefits for, or to expend payments received under par. (b) for salary and fringe benefits for, judicial assistants for circuit court judges.

758.19(5)(i) (i) The director of state courts shall compile the information reported under par. (e) and, by October 1 annually, submit that information to the legislature under s. 13.172 (2) and to the governor.

758.19(6) (6)

758.19(6)(a)(a) In this subsection, "guardian ad litem costs" means the costs of guardian ad litem compensation that a county incurs under ch. 48, 54, 55, 767, or 938 or ch. 880, 2003 stats., that the county has final legal responsibility to pay, or that the county is unable to recover from another person and that does not exceed the per hour rate established for time spent in court by private attorneys under s. 977.08 (4m) (b).

758.19(6)(b) (b) From the appropriation under s. 20.625 (1) (e), the director of state courts, beginning on July 1, 1995, shall annually on July 1 pay the county's share, as determined under par. (c), of the total appropriation under s. 20.625 (1) (e) to defray a county's guardian ad litem costs. The payment shall be made only to those counties that submit the information required under par. (d) by the preceding May 15.

758.19(6)(c) (c)

758.19(6)(c)1.1. In this paragraph:

758.19(6)(c)1.a. a. "Court support services fee" means the fee under s. 814.85.

758.19(6)(c)1.b. b. "Judicial need" means the need for a circuit judge, calculated under the weighted caseload formula, based on case filings in the previous calendar year for those types of cases which the director of state courts determines are likely to involve significant guardian ad litem costs.

758.19(6)(c)1.c. c. "Weighted caseload formula" means the formula utilized by the director of state courts to assist in determining the comparative need for circuit court judges in this state, based on the number of cases filed in a given year and the judicial time needed to process the cases.

758.19(6)(c)2. 2. The amount paid to each county under par. (b) shall be the sum of the following amounts:

758.19(6)(c)2.a. a. The amount determined by dividing the number of circuit court branches in the county by the total number of circuit court branches in the state and multiplying that result by one-third of the total amount to be paid under par. (b).

758.19(6)(c)2.b. b. The amount determined by dividing the judicial need for the county by the total judicial need for all counties in this state and multiplying that result by one-third of the total amount to be paid under par. (b).

758.19(6)(c)2.c. c. The amount determined by dividing the amount of court support services fees charged and collected in the county in the previous calendar year by the total amount of court support services fees charged and collected in the state in the previous calendar year and multiplying that result by one-third of the total amount to be paid under par. (b).

758.19(6)(d) (d) Annually, no later than May 15, each county shall submit to the director of state courts, in a format that the director of state courts establishes, all of the following:

758.19(6)(d)1. 1. The total cost of guardian ad litem compensation that the county incurred under chs. 48, 54, 55, 767, and 938 and ch. 880, 2003 stats., in the previous calendar year.

758.19(6)(d)2. 2. The total guardian ad litem compensation that the county initially paid under chs. 48, 54, 55, 767, and 938 and ch. 880, 2003 stats., and that was recovered in the previous calendar year by the county from another responsible person.

758.19(6)(e) (e)

758.19(6)(e)1.1. No county may receive a payment under subd. 2. or par. (b) that results in the county receiving more than the total cost of guardian ad litem compensation that the county incurred and reported to the director of state courts under par. (d) 1.

758.19(6)(e)2. 2. After calculating the payment amount for each county under par. (c) 2., the director of state courts shall distribute any money remaining, after deducting the amount to be paid under par. (b), to those counties that reported as required under par. (d) and whose payment amount under par. (b) is less than the total cost of guardian ad litem compensation that the county incurred and reported to the director of state courts under par. (d) 1. The additional amount distributed to a county under this subdivision shall be determined by using the procedures under par. (c) 2., except that the sum to be used in the multiplication shall be the money remaining after deducting the amount to be paid under par. (b). The money to be distributed under this subdivision shall be added to the amount to be paid under par. (b) and made as a single payment to each county on July 1.

758.19(7) (7) The director of state courts shall adopt, revise biennially and submit to the cochairpersons of the joint committee on information policy and technology, the governor and the secretary of administration, no later than September 15 of each even-numbered year, a strategic plan for the utilization of information technology to carry out the functions of the courts and judicial branch agencies, as defined in s. 16.70 (5). The plan shall address the business needs of the courts and judicial branch agencies and shall identify all resources relating to information technology which the courts and judicial branch agencies desire to acquire, contingent upon funding availability, the priority for such acquisitions and the justification for such acquisitions. The plan shall also identify any changes in the functioning of the courts and judicial branch agencies under the plan.

758.19(8) (8)

758.19(8)(a)(a) From the appropriations under s. 20.625 (1) (c) and (k), the director of state courts shall reimburse counties up to 4 times each year for the actual expenses paid for interpreters required by circuit courts to assist persons with limited English proficiency under s. 885.38 (8) (a) 1. The amount of the maximum hourly reimbursement for court interpreters shall be as follows:

758.19(8)(a)1. 1. Forty dollars for the first hour and $20 for each additional 0.5 hour for qualified interpreters certified under the requirements and procedures approved by the supreme court.

758.19(8)(a)2. 2. Thirty dollars for the first hour and $15 for each additional 0.5 hour for qualified interpreters, as defined in s. 885.38 (1) (c).

758.19(8)(b) (b) To receive reimbursement under par. (a), a county must submit, on forms provided by the director of state courts, an accounting of the amount paid for expenses related to court interpreters that are eligible for reimbursement under par. (a). The forms must include expenses for the preceding 3-month period and must be submitted within 90 days after that 3-month period has ended. The director of state courts may not reimburse a county for any expenses related to court interpreters that are submitted after the 90-day period has ended. Reimbursement under par. (a) first applies to court interpreter expenses incurred on July 1, 2002.

758.19(9) (9) If a court of appeals judge is appointed to serve as a member of the governmental accountability candidate committee and the judge has good cause for declining to serve, the director of state courts shall accept from the judge a written communication setting forth the reasons why the judge cannot or should not serve and the judge shall then be excused from service. Upon receipt of the communication, the director shall notify the chief justice and the vacancy shall then be filled as provided in ss. 15.60 (2) and 17.20 (1).

758.19 History History: 1971 c. 254 ss. 1, 2, 4 to 16; Stats. 1971 s. 257.19; 1975 c. 37, 189, 199; 1977 c. 29; 1977 c. 187 ss. 97, 135; 1977 c. 305 s. 64; 1977 c. 449; Stats. 1977 s. 758.19; Sup. Ct. Order, 88 Wis. 2d xiii (1979); 1981 c. 96; 1983 a. 27; 1985 a. 29, 340; 1989 a. 31; 1991 a. 32, 39; 1993 a. 16, 206, 437, 491; 1995 a. 27, 77, 201, 225, 417; 1997 a. 27, 237; 1999 a. 9, 29; 2001 a. 16; 2003 a. 33, 139; 2005 a. 387; 2005 a. 443 s. 265; 2007 a. 1, 20; 2009 a. 28; 2011 a. 32.






765. Marriage.

765.001 Title, intent and construction of chs. 765 to 768

765.001  Title, intent and construction of chs. 765 to 768.

765.001(1)(1)  Title. Chapters 765 to 768 may be cited as "The Family Code".

765.001(2) (2) Intent. It is the intent of chs. 765 to 768 to promote the stability and best interests of marriage and the family. It is the intent of the legislature to recognize the valuable contributions of both spouses during the marriage and at termination of the marriage by dissolution or death. Marriage is the institution that is the foundation of the family and of society. Its stability is basic to morality and civilization, and of vital interest to society and the state. The consequences of the marriage contract are more significant to society than those of other contracts, and the public interest must be taken into account always. The seriousness of marriage makes adequate premarital counseling and education for family living highly desirable and courses thereon are urged upon all persons contemplating marriage. The impairment or dissolution of the marriage relation generally results in injury to the public wholly apart from the effect upon the parties immediately concerned. Under the laws of this state, marriage is a legal relationship between 2 equal persons, a husband and wife, who owe to each other mutual responsibility and support. Each spouse has an equal obligation in accordance with his or her ability to contribute money or services or both which are necessary for the adequate support and maintenance of his or her minor children and of the other spouse. No spouse may be presumed primarily liable for support expenses under this subsection.

765.001(3) (3) Construction. Chapters 765 to 768 shall be liberally construed to effect the objectives of sub. (2).

765.001 History History: 1979 c. 32 ss. 48, 92 (2); 1979 c. 175 s. 53; Stats. 1979 s. 765.001; 1983 a. 186.

765.001 Annotation A land contract that required a reconveyance to the husband's parents if he became divorced within 10 years was not against public policy. In re Terrill v. Terrill, 98 Wis. 2d 213, 295 N.W.2d 809 (Ct. App. 1980).

765.001 Annotation The family code does not preclude an unmarried cohabitant from asserting contract and property claims against the other cohabitant. Watts v. Watts, 137 Wis. 2d 506, 405 N.W.2d 303 (1987).

765.001 Annotation The obligation of support is imposed under s. 765.001 and is not relieved simply because s. 766.55 (2) (a) may not apply. Sinai Samaritan Medical Center, Inc. v. McCabe, 197 Wis. 2d 709, 541 N.W.2d 190 (Ct. App. 1995), 95-0012.

765.001 Annotation Under the unique circumstances of the case, including prior residence in a common-law marriage state, the marriage of a Hmong couple who were married in a traditional Hmong ceremony that was not certified by the former Laotian government was valid. Xiong v. Xiong, 2002 WI App 110, 255 Wis. 2d 693, 648 N.W.2d 900, 01-0844.

765.001 Annotation A wife's assets could be used to pay for her husband's appointed counsel. United States v. Conn, 645 F. Supp. 44 (E. D. Wis. 1986).

765.001 Annotation Same-Sex Divorce and Wisconsin Courts: Imperfect Harmony? Thorson. 92 MLR 617.



765.002 Definitions.

765.002  Definitions.

765.002(1)(1) Unless the context clearly indicates otherwise "member of the clergy" in this chapter means spiritual adviser of any religion, whether the adviser is termed priest, rabbi, minister of the gospel, pastor, reverend or any other official designation.

765.002(2) (2) In this chapter "church under his or her ministry" includes any congregation, parish or place of worship at which any member of the clergy is located or assigned and also any administrative, missionary, welfare or educational agency, institution or organization affiliated with any religious denomination or society in this state.

765.002(3) (3) In this chapter, "marriage certificate" means that portion of the marriage document designated as such, which includes the marriage license as well as the information concerning the marriage ceremony, signatures resulting from the ceremony and proof of filing.

765.002(4) (4) In this chapter, "marriage document" is that document consisting of the marriage license, the marriage certificate and the confidential information collected for statistical purposes only.

765.002(5) (5) In this chapter, "marriage license" means that portion of the marriage document designated as such, which is authorization for the marriage to take place.

765.002(6) (6) In chs. 765 to 768 "void" means null and void and not voidable.

765.002 History History: 1979 c. 32 s. 48; 1979 c. 89, 176, 177; Stats. 1979 s. 765.002; 1981 c. 20; 1991 a. 315.



765.01 A civil contract.

765.01  A civil contract. Marriage, so far as its validity at law is concerned, is a civil contract, to which the consent of the parties capable in law of contracting is essential, and which creates the legal status of husband and wife.

765.01 History History: 1979 c. 32 s. 48; Stats. 1979 s. 765.01.



765.02 Marriageable age; who may contract.

765.02  Marriageable age; who may contract.

765.02(1) (1) Every person who has attained the age of 18 years may marry if otherwise competent.

765.02(2) (2) If a person is between the age of 16 and 18 years, a marriage license may be issued with the written consent of the person's parents, guardian, custodian under s. 767.225 (1) or 767.41, or parent having the actual care, custody and control of the person. The written consent must be given before the county clerk under oath, or certified in writing and verified by affidavit or affirmation before a notary public or other official authorized to take affidavits. The written consent shall be filed with the county clerk at the time of application for a marriage license. If there is no guardian, parent or custodian or if the custodian is an agency or department, the written consent may be given, after notice to any agency or department appointed as custodian and hearing proper cause shown, by the court having probate jurisdiction.

765.02 History History: 1971 c. 149; 1971 c. 213 s. 5; 1975 c. 39, 94, 200; 1979 c. 32 ss. 48, 92 (4); Stats. 1979 s. 765.02; 1981 c. 20 s. 2200; 1999 a. 85; 2005 a. 443 s. 265.



765.03 Who shall not marry; divorced persons.

765.03  Who shall not marry; divorced persons.

765.03(1) (1) No marriage shall be contracted while either of the parties has a husband or wife living, nor between persons who are nearer of kin than 2nd cousins except that marriage may be contracted between first cousins where the female has attained the age of 55 years or where either party, at the time of application for a marriage license, submits an affidavit signed by a physician stating that either party is permanently sterile. Relationship under this section shall be computed by the rule of the civil law, whether the parties to the marriage are of the half or of the whole blood. A marriage may not be contracted if either party has such want of understanding as renders him or her incapable of assenting to marriage.

765.03(2) (2) It is unlawful for any person, who is or has been a party to an action for divorce in any court in this state, or elsewhere, to marry again until 6 months after judgment of divorce is granted, and the marriage of any such person solemnized before the expiration of 6 months from the date of the granting of judgment of divorce shall be void.

765.03 History History: 1971 c. 220; 1977 c. 8, 83, 203; 1979 c. 32 s. 48; Stats. 1979 s. 765.03.

765.03 Annotation A marriage can be declared null and void after the death of a spouse, although a marriage may not be annulled after the death of a party. Ellis v. Estate of Toutant, 2001 WI App 181, 247 Wis. 2d 400, 633 N.W.2d 692, 00-2535.

765.03 Annotation Chapter 765 sets out the criteria for a valid marriage in this state. Failure to meet one of these criteria often results in a void marriage. An action for declaratory judgment under s. 806.04 is the established mechanism for testing the validity of a marriage in an estate case because s. 806.04 explicitly provides standing for interested parties in an estate action. McLeod v. Mudlaff, 2013 WI 76, ___ Wis. 2d ___, ___ N.W.2d ___, 11-1176.



765.035 Validity of marriages of epileptics.

765.035  Validity of marriages of epileptics. All marriages, otherwise valid and legal, contracted prior to April 24, 1953, to which either party was an epileptic person are hereby validated and legalized in all respects as though such marriages had been duly and legally contracted in the first instance.

765.035 History History: 1979 c. 32 s. 48; Stats. 1979 s. 765.035.



765.04 Marriage abroad to circumvent the laws.

765.04  Marriage abroad to circumvent the laws.

765.04(1) (1) If any person residing and intending to continue to reside in this state who is disabled or prohibited from contracting marriage under the laws of this state goes into another state or country and there contracts a marriage prohibited or declared void under the laws of this state, such marriage shall be void for all purposes in this state with the same effect as though it had been entered into in this state.

765.04(2) (2) Proof that a person contracting a marriage in another jurisdiction was (a) domiciled in this state within 12 months prior to the marriage, and resumed residence in this state within 18 months after the date of departure therefrom, or (b) at all times after departure from this state, and until returning maintained a place of residence within this state, shall be prima facie evidence that at the time such marriage was contracted the person resided and intended to continue to reside in this state.

765.04(3) (3) No marriage shall be contracted in this state by a party residing and intending to continue to reside in another state or jurisdiction, if such marriage would be void if contracted in such other state or jurisdiction and every marriage celebrated in this state in violation of this provision shall be null and void.

765.04 History History: 1979 c. 32 s. 48; 1979 c. 176; Stats. 1979 s. 765.04.



765.05 Marriage license; by whom issued.

765.05  Marriage license; by whom issued. No person may be joined in marriage within this state until a marriage license has been obtained for that purpose from the county clerk of the county in which one of the parties has resided for at least 30 days immediately prior to making application therefor. If both parties are nonresidents of the state, the marriage license may be obtained from the county clerk of the county where the marriage ceremony is to be performed. If one of the persons is a nonresident of the county where the marriage license is to issue, the nonresident's part of the application may be completed and sworn to or affirmed before the person authorized to accept marriage license applications in the county and state in which the nonresident resides.

765.05 History History: 1979 c. 32 ss. 48, 92 (2); 1979 c. 89, 176, 177, 355; Stats. 1979 s. 765.05; 1981 c. 20, 142, 314; 1999 a. 85.

765.05 AnnotationResidency requirements are discussed. 80 Atty. Gen. 236.

765.05 Annotation Choice of Law: Will a Wisconsin Court Recognize a Vermont Civil Union? DeFranco. 85 MLR 251 (2001).



765.08 Application for marriage license.

765.08  Application for marriage license.

765.08(1) (1) Except as provided in sub. (2), no marriage license may be issued within 5 days of application for the marriage license.

765.08(2) (2) The county clerk may, at his or her discretion, issue a marriage license within less than 5 days after application if the applicant pays an additional fee of not more than $25 to cover any increased processing cost incurred by the county. The county clerk shall pay this fee into the county treasury.

765.08 History History: 1979 c. 32 s. 48; 1979 c. 176; Stats. 1979 s. 765.08; 1981 c. 20, 142; 2009 a. 28.



765.09 Identification of parties; statement of qualifications.

765.09  Identification of parties; statement of qualifications.

765.09(1)(1)

765.09(1)(a)(a) No application for a marriage license may be made by persons lawfully married to each other and no marriage license may be issued to such persons.

765.09(1)(b) (b) Paragraph (a) does not apply to persons whose marriage to one another is void under s. 765.03 (2) and who intend to intermarry under s. 765.21.

765.09(2) (2) No marriage license may be issued unless the application for it is subscribed by the parties intending to intermarry, contains the social security number of each party who has a social security number and is filed with the clerk who issues the marriage license.

765.09(3) (3)

765.09(3)(a)(a) Each applicant for a marriage license shall present satisfactory, documentary proof of identification and residence and shall swear to or affirm the application before the clerk who is to issue the marriage license or the person authorized to accept marriage license applications in the county and state where the party resides. The application shall contain the social security number of each party, as well as any other informational items that the department of health services directs. The portion of the marriage application form that is collected for statistical purposes only shall indicate that the address of the marriage license applicant may be provided by a county clerk to a law enforcement officer under the conditions specified under s. 765.20 (2).

765.09(3)(b) (b) Each applicant for a marriage license shall exhibit to the clerk a certified copy of a birth certificate, and each applicant shall submit a copy of any judgment or death certificate affecting the applicant's marital status. If any applicable birth certificate, death certificate or judgment is unobtainable, other satisfactory documentary proof of the requisite facts therein may be presented in lieu of the birth certificate, death certificate or judgment. Whenever the clerk is not satisfied with the documentary proof presented, he or she shall submit the presented proof to a judge of a court of record in the county of application for an opinion as to its sufficiency.

765.09 History History: 1977 c. 418; 1979 c. 32 s. 48; 1979 c. 221; Stats. 1979 s. 765.09; 1981 c. 20; 1985 a. 103; 1995 a. 27 s. 9126 (19); 1995 a. 469; 1997 a. 191; 1999 a. 85; 2007 a. 20 s. 9121 (6) (a); 2007 a. 214.



765.11 Objections to marriage.

765.11  Objections to marriage.

765.11(1) (1) If any parent, grandparent, child, or natural guardian of a minor applicant for a marriage license, any brother, sister, or guardian of either of the applicants for a marriage license, either of the applicants, the district attorney, or a circuit court commissioner believes that the statements of the application are false or insufficient, or that an applicant is adjudicated incompetent without the right to marry, that person may file with the court having probate jurisdiction in the county in which the marriage license is applied for, a petition under oath, setting forth the grounds of objection to the marriage, and asking for an order requiring the parties making the application to show cause why the marriage license should not be refused. Whereupon, the court, if satisfied that the grounds of objection are prima facie valid, shall issue an order to show cause as aforesaid, returnable as the court directs, but not more than 14 days after the date of the order, which shall be served forthwith upon the applicants for the marriage license residing in the state, and upon the clerk before whom the application has been made, and shall operate as a stay upon the issuance of the marriage license until further ordered; if either or both of the applicants are nonresidents of the state the order shall be served immediately upon the nonresident by publication of a class 1 notice, under ch. 985, in the county in which the application is pending, and by mailing a copy thereof to the nonresident at the address contained in the application.

765.11(2) (2) If, upon hearing, the court finds that the statements in the application are willfully false or insufficient, or that either or both of said parties are not competent in law to marry, the court shall make an order refusing the marriage license, and shall immediately report such matter to the district attorney. If said falseness or insufficiency is due merely to inadvertence, then the court shall permit the parties to amend the application so as to make the statements therein true and sufficient, and upon application being so amended, the marriage license shall be issued. If any party is unable to supply any of the information required in the application, the court may, if satisfied that such inability is not due to willfulness or negligence, order the marriage license to be issued notwithstanding such insufficiency. The costs and disbursements of the proceedings under this section shall rest in the discretion of the court, but none shall be taxed against any district attorney or circuit court commissioner acting in good faith.

765.11 History History: 1979 c. 32 s. 48; 1979 c. 176; Stats. 1979 s. 765.11; 1981 c. 20 ss. 1777v, 2200; 2001 a. 61; 2005 a. 387.



765.12 Marriage license, when authorized; corrections; contents.

765.12  Marriage license, when authorized; corrections; contents.

765.12(1)(1)

765.12(1)(a)(a) If ss. 765.02, 765.05, 765.08, and 765.09 are complied with, and if there is no prohibition against or legal objection to the marriage, the county clerk shall issue a marriage license. With each marriage license the county clerk shall provide a pamphlet describing the causes and effects of fetal alcohol syndrome.

765.12(1)(b) (b) If, after completion of the marriage license application, one of the applicants notifies the clerk in writing that any of the information provided by that applicant for the license is erroneous, the clerk shall notify the other applicant of the correction as soon as reasonably possible. If the marriage license has not been issued, the clerk shall prepare a new license with the correct information entered. If the marriage license has been issued, the clerk shall immediately send a letter of correction to the state registrar to amend the erroneous information.

765.12(1)(c) (c) If, after completion of the marriage license application, the clerk discovers that correct information has been entered erroneously, the clerk shall, if the marriage license has not been issued, prepare a new license with the correct information correctly entered. If the marriage license has been issued, the clerk shall immediately send a letter of correction to the state registrar to amend the erroneous information.

765.12(2) (2) The marriage license shall authorize the marriage ceremony to be performed in any county of this state within 30 days of issuance, excepting that where both parties are nonresidents of the state, the ceremony shall be performed only in the county in which the marriage license is issued. The officiating person shall determine that the parties presenting themselves to be married are the parties named in the marriage license. If aware of any legal impediment to such marriage, the person shall refuse to perform the ceremony. The issuance of a marriage license shall not be deemed to remove or dispense with any legal disability, impediment or prohibition rendering marriage between the parties illegal, and the marriage license shall contain a statement to that effect.

765.12 History History: 1977 c. 105; 1979 c. 32 ss. 48, 92 (2); 1979 c. 176, 196; Stats. 1979 s. 765.12; 1981 c. 20; 1985 a. 19; 2001 a. 16.



765.13 Form of marriage document.

765.13  Form of marriage document. The marriage document shall consist of the marriage license and the marriage license worksheet. The marriage license shall contain a notification of the time limits of the authorization to marry, a notation that the issue of the marriage license shall not be deemed to remove or dispense with any legal disability, impediment or prohibition rendering marriage between the parties illegal, and the signature of the county clerk, who shall acquire the information for the marriage document and enter it in its proper place when the marriage license is issued. The marriage license worksheet shall contain the social security number of each party, as well as any other information items that the department of health services determines are necessary and shall agree in the main with the standard form recommended by the federal agency responsible for national vital statistics. The county clerk shall transmit the marriage license worksheet to the state registrar within 5 days after the date of issuance of the marriage license.

765.13 History History: 1977 c. 418; 1979 c. 32 s. 48; Stats. 1979 s. 765.13; 1981 c. 20; 1995 a. 27 s. 9126 (19); 1997 a. 191; 2001 a. 16; 2007 a. 20 s. 9121 (6) (a).



765.14 Form of marriage document when solemnized by parties.

765.14  Form of marriage document when solemnized by parties. If the marriage is to be solemnized by the parties without an officiating person, as provided by s. 765.16 (3) the marriage document shall contain all those items and notations as required by s. 765.13.

765.14 History History: 1977 c. 418; 1979 c. 32 ss. 48, 92 (2); Stats. 1979 s. 765.14; 1981 c. 20.



765.15 Fee to county clerk.

765.15  Fee to county clerk. Each county clerk shall receive as a fee for each license granted the sum of $49.50, of which $24.50 shall become a part of the funds of the county, and $25 shall be paid into the state treasury. The county shall use $20 of the amount that it retains from each license fee only for expenses incurred under s. 767.405. The county may, but is not required to, use any or all of the remainder of the amount that it retains for education, training, or services related to domestic violence. Each county board may increase the license fee of $49.50 by any amount, which amount shall become a part of the funds of the county.

765.15 History History: 1971 c. 125; 1979 c. 32 s. 48; 1979 c. 176; Stats. 1979 s. 765.15; 1981 c. 20; 1985 a. 29; 1991 a. 269; 2003 a. 225; 2005 a. 443 s. 265; 2013 a. 20.



765.16 Marriage contract, how made; officiating person.

765.16  Marriage contract, how made; officiating person. Marriage may be validly solemnized and contracted in this state only after a marriage license has been issued therefor, and only by the mutual declarations of the 2 parties to be joined in marriage that they take each other as husband and wife, made before an authorized officiating person and in the presence of at least 2 competent adult witnesses other than the officiating person. The following are authorized to be officiating persons:

765.16(1) (1) Any ordained member of the clergy of any religious denomination or society who continues to be an ordained member of the clergy.

765.16(2) (2) Any licentiate of a denominational body or an appointee of any bishop serving as the regular member of the clergy of any church of the denomination to which the member of the clergy belongs, if not restrained from so doing by the discipline of the church or denomination.

765.16(3) (3) The 2 parties themselves, by mutual declarations that they take each other as husband and wife, in accordance with the customs, rules and regulations of any religious society, denomination or sect to which either of the parties may belong.

765.16(4) (4) Any judge of a court of record or a reserve judge appointed under s. 753.075.

765.16(5) (5) Any circuit court commissioner appointed under SCR 75.02 (1) or supplemental court commissioner appointed under s. 757.675 (1).

765.16(6) (6) Any municipal court judge.

765.16 History History: 1977 c. 323; 1979 c. 32 ss. 48, 92 (4); 1979 c. 176, 259; Stats. 1979 s. 765.16; 1981 c. 20 s. 2200; 1985 a. 29; 1991 a. 315; 1999 a. 85; 2001 a. 61.



765.17 Nonresident officiating person; sponsorship.

765.17  Nonresident officiating person; sponsorship. Any member of the clergy, licentiate or appointee named in s. 765.16 who is not a resident of this state may solemnize marriages in this state if he or she possesses at the time of the marriage a letter of sponsorship from a member of the clergy of the same religious denomination or society who has a church in this state under his or her ministry.

765.17 History History: 1979 c. 32 ss. 48, 92 (2); 1979 c. 176; Stats. 1979 s. 765.17; 1981 c. 142; 1991 a. 315.

765.17 Annotation "Church under his or her ministry" discussed. 60 Atty. Gen. 92.



765.19 Delivery and filing of marriage document.

765.19  Delivery and filing of marriage document. The marriage document, legibly and completely filled out with unfading black ink, shall be returned by the officiating person, or, in the case of a marriage ceremony performed without an officiating person, then by the parties to the marriage contract, or either of them, to the register of deeds of the county in which the marriage was performed within 3 days after the date of the marriage.

765.19 History History: 1977 c. 418; 1979 c. 32 s. 48; 1979 c. 221, 355; Stats. 1979 s. 765.19; 1981 c. 20; 1983 a. 221.



765.20 Records and forms.

765.20  Records and forms.

765.20(1)(1) The state registrar of vital statistics shall prescribe forms for blank applications, statement, consent of parents, affidavits, documents and other forms as are necessary to comply with the provisions of this chapter. The county clerk shall keep among the records in the office a suitable book called the marriage license docket and shall enter therein a complete record of the applications for and the issuing of all marriage licenses, and of all other matters which the clerk is required by this chapter to ascertain relative to the rights of any person to obtain a marriage license. An application may be recorded by entering into the docket the completed application form, with any portion collected only for statistical purposes removed. The marriage license docket shall be open for public inspection or examination at all times during office hours.

765.20(2) (2) A county clerk may provide the name of a marriage license applicant and, from the portion of the marriage application form that is collected for statistical purposes, as specified under sub. (1), may provide the address of the marriage license applicant to a law enforcement officer, as defined in s. 51.01 (11). A county clerk shall provide the name and, if it is available, the address, to a law enforcement officer who requests, in writing, the name and address for the performance of an investigation or the service of a warrant. If a county clerk has not destroyed the portion of the marriage license application form that is collected for statistical purposes, he or she shall keep the information on the portion confidential, except as authorized under this subsection. If a written request is made by a law enforcement officer under this subsection, the county clerk shall keep the request with the marriage license application form. If the county clerk destroys the marriage license application form, he or she shall also destroy the written request.

765.20 History History: 1979 c. 32 s. 48; 1979 c. 176; Stats. 1979 s. 765.20; 1981 c. 20; 1995 a. 469; 2001 a. 107.



765.21 Unlawful marriages void; validation.

765.21  Unlawful marriages void; validation. All marriages hereafter contracted in violation of ss. 765.02, 765.03, 765.04 and 765.16 shall be void, except as provided in ss. 765.22 and 765.23. The parties to any such marriage may validate the marriage by complying with the requirements of ss. 765.02 to 765.24 as follows:

765.21(1) (1) At any time, if the marriage is declared void under s. 765.02 or 765.16.

765.21(2) (2) No earlier than 6 months after the divorce judgment is granted, if the marriage is declared void under s. 765.03 (2).

765.21 History History: 1979 c. 32 s. 48; Stats. 1979 s. 765.21; 1985 a. 103, 135.



765.22 Immaterial irregularities as to authority of person officiating.

765.22  Immaterial irregularities as to authority of person officiating. No marriage hereafter contracted shall be void by reason of want of authority or jurisdiction in the officiating person solemnizing such marriage, if the marriage is in other respects lawful, and is consummated with the full belief on the part of the persons so married, or either of them, that they have been lawfully joined in marriage.

765.22 History History: 1979 c. 32 s. 48; Stats. 1979 s. 765.22.



765.23 Immaterial irregularities otherwise.

765.23  Immaterial irregularities otherwise. No marriage hereafter contracted shall be void either by reason of the marriage license having been issued by a county clerk not having jurisdiction to issue the same; or by reason of any informality or irregularity of form in the application for the marriage license or in the marriage license itself, or the incompetency of the witnesses to such marriage; or because the marriage may have been solemnized in a county other than the county prescribed in s. 765.12, or more than 30 days after the date of the marriage license, if the marriage is in other respects lawful and is consummated with the full belief on the part of the persons so married, or either of them, that they have been lawfully joined in marriage. Where a marriage has been celebrated in one of the forms provided for in s. 765.16, and the parties thereto have immediately thereafter assumed the habit and repute of husband and wife, and having continued the same uninterruptedly thereafter for the period of one year, or until the death of either of them, it shall be deemed that a marriage license has been issued as required by ss. 765.05 to 765.24 and 767.803.

765.23 History History: 1979 c. 32 ss. 48, 92 (2); Stats. 1979 s. 765.23; 1981 c. 20 s. 2200; 1981 c. 314 s. 146; 2005 a. 443 s. 265.



765.24 Removal of impediments to subsequent marriage.

765.24  Removal of impediments to subsequent marriage. If a person during the lifetime of a husband or wife with whom the marriage is in force, enters into a subsequent marriage contract in accordance with s. 765.16, and the parties thereto live together thereafter as husband and wife, and such subsequent marriage contract was entered into by one of the parties in good faith, in the full belief that the former husband or wife was dead, or that the former marriage had been annulled, or dissolved by a divorce, or without knowledge of such former marriage, they shall, after the impediment to their marriage has been removed by the death or divorce of the other party to such former marriage, if they continue to live together as husband and wife in good faith on the part of one of them, be held to have been legally married from and after the removal of such impediment and the issue of such subsequent marriage shall be considered as the marital issue of both parents.

765.24 History History: 1979 c. 32 ss. 48, 92 (2); Stats. 1979 s. 765.24; 1983 a. 447.

765.24 Annotation A 2nd marriage entered into while the plaintiff was already married will not be annulled when the plaintiff did not live with the 2nd husband after the first husband died. Smith v. Smith, 52 Wis. 2d 262, 190 N.W.2d 174 (1971).

765.24 Annotation Public policy favors upholding a marriage attacked as void by a 3rd party as well as by a party to a marriage. Corning v. Carriers Insurance Co. 88 Wis. 2d 17, 276 N.W.2d 310 (Ct. App. 1979).

765.24 Annotation The equitable doctrine of "clean hands" precluded the defendant from obtaining an annulment of a marriage to the plaintiff. A voidable marriage became valid upon the removal of the impediment to the marriage. Halker v. Halker, 92 Wis. 2d 645, 285 N.W.2d 745 (1979).

765.24 Annotation A husband was estopped from challenging the validity of his wife's divorce from her first husband. Schlinder v. Schlinder, 107 Wis. 2d 695, 321 N.W.2d 343 (Ct. App. 1982).



765.30 Penalties.

765.30  Penalties.

765.30(1)(1) The following may be fined not more than $10,000 or imprisoned for not more than 9 months or both:

765.30(1)(a) (a) Penalty for marriage outside the state to circumvent the laws. Any person residing and intending to continue to reside in this state who goes outside the state and there contracts a marriage prohibited or declared void under the laws of this state.

765.30(2) (2) The following may be fined not more than $10,000 or imprisoned for not more than 9 months or both:

765.30(2)(a) (a) Penalty for false statement. Any person who in any affidavit or statement made under s. 765.02 (2), 765.09 or 765.11, willfully and falsely swears, or who procures another to swear falsely in regard to any material fact relating to the competency of either or both of the parties applying for a marriage license, or as to the ages of such parties, if minors, or who falsely pretends to be the parent or guardian having authority to give consent to the marriage of such minor.

765.30(2)(b) (b) Penalty for unlawful issuance of marriage license. Any county clerk who knowingly issues a marriage license contrary to or in violation of this chapter.

765.30(2)(c) (c) Penalty for false solemnization of marriage. Any person, not being duly authorized by the laws of this state, who intentionally undertakes to solemnize a marriage in this state; or any person who intentionally participates in or in any way aids or abets any false or fictitious marriage.

765.30(3) (3) The following shall be fined not less than $100 nor more than $500, or imprisoned not more than 6 months, or both:

765.30(3)(a) (a) Penalty for unlawful solemnization of marriage. Any officiating person who solemnizes a marriage unless the contracting parties have first obtained a proper marriage license as heretofore provided; or unless the parties to such marriage declare that they take each other as husband and wife; or without the presence of 2 competent adult witnesses; or solemnizes a marriage knowing of any legal impediment thereto; or solemnizes a marriage more than 30 days after the date of the marriage license; or falsely certifies to the date of a marriage solemnized by the officiating person; or solemnizes a marriage in a county other than the county prescribed in s. 765.12.

765.30(3)(b) (b) Penalty for unlawful solemnization by parties. Where a marriage is solemnized without the presence of an officiating person if the parties to such marriage solemnize the same without the presence of 2 competent adult witnesses or more than 30 days after the date of the license; or falsely certify to the date of such marriage; or solemnize the same in a county other than the county prescribed in s. 765.12.

765.30(4) (4) The following shall be fined not less than $10 nor more than $200, or imprisoned not more than 3 months, or both:

765.30(4)(a) (a) Penalty for failure to file marriage certificate. Every officiating person, or persons marrying without the presence of an officiating person, as provided by s. 765.16 (3), who neglect or refuse to transmit the original marriage certificate, solemnized by the officiating person or the persons marrying, to the register of deeds of the county in which the marriage was performed within 3 days after the date of the marriage.

765.30(4)(b) (b) Penalty for violations relating to records. Any county clerk who refuses or neglects to enter upon the marriage license docket a complete record of each application, and of each marriage license issued from the clerk's office, immediately after the same has been made or issued, as the case may be, or fails to keep such marriage license docket open for inspection or examination by the public during office hours, or prohibits or prevents any person from making a copy or abstract of the entries in the marriage license docket.

765.30(5) (5) The following shall be fined not less than $10 nor more than $50:

765.30(5)(a) (a) Penalty for other violations. Any person violating any provision of this chapter for which no other penalty is provided.

765.30 History History: 1977 c. 418; 1979 c. 32 ss. 48, 92 (2); 1979 c. 176; Stats. 1979 s. 765.30; 1981 c. 20, 390; 1983 a. 221; 1993 a. 486; 1997 a. 283; 2001 a. 109.



765.31 Action to recover penalties.

765.31  Action to recover penalties. Any fine or forfeiture imposed under s. 765.30 may be recovered in the same manner as other debts are recovered with the usual costs, in any court of record in any county in this state in which the defendant may be found.

765.31 History History: 1979 c. 32 ss. 48, 92 (2); Stats. 1979 s. 765.31.






766. Property rights of married persons; marital property.

766.001 Liberal construction; intent.

766.001  Liberal construction; intent.

766.001(1) (1) This chapter is remedial in nature and shall be liberally construed, consistent with s. 766.96.

766.001(2) (2) It is the intent of the legislature that marital property is a form of community property.

766.001 History History: 1983 a. 186; 1985 a. 37.

766.001 Annotation Chapter 766, the Marital Property Act, does not supplant divorce property division provisions. In re Marriage of Kuhlman v. Kuhlman, 146 Wis. 2d 588, 432 N.W.2d 295 (Ct. App. 1988).

766.001 Annotation Anthology of articles and comments on the marital property act. 68 MLR No. 3 (1985).

766.001 Annotation A brief overview: The new Wisconsin marital property act. Weisberger and Wilcox. WBB July, 1984.

766.001 Annotation The marital property law. WBB July, 1984.

766.001 Annotation The trailer bill: A survey of the 1985 amendments to the Wisconsin marital property act. Furrh, WBB December, 1985.

766.001 Annotation Estate planning under Wisconsin's marital property act. Erlanger, Hughes and Weisberger, WBB February, 1986.



766.01 Definitions.

766.01  Definitions. In this chapter:

766.01(1) (1) "Acquiring" property includes reducing indebtedness on encumbered property and obtaining a lien on or security interest in property.

766.01(2) (2) "Appreciation" means a realized or unrealized increase in the value of property.

766.01(2m) (2m)

766.01(2m)(a)(a) Except as provided in pars. (b) and (c), "credit" means the right granted by a creditor to defer payment of a debt, incur debt and defer its payment or purchase property or services and defer payment for the property or services.

766.01(2m)(b) (b) If used in connection with a transaction governed under chs. 421 to 427, "credit" has the meaning specified in s. 421.301 (14).

766.01(2m)(c) (c) Paragraph (a) does not apply to s. 766.56 (2) (c) and (d).

766.01(2r) (2r)

766.01(2r)(a)(a) Except as provided in pars. (b) and (c), "creditor" means a person that regularly extends credit.

766.01(2r)(b) (b) If used in connection with a transaction governed under chs. 421 to 427, "creditor" has the meaning specified in s. 421.301 (16).

766.01(2r)(c) (c) Paragraph (a) does not apply to s. 766.55 (3) to (4m), 766.56 (2) (c) and (d) or 766.61 (4).

766.01(3) (3) "Decree" means a judgment or other order of a court.

766.01(3m) (3m) "Deferred employment benefit" means a benefit from a deferred employment benefit plan.

766.01(4) (4)

766.01(4)(a)(a) "Deferred employment benefit plan" means a plan, fund, program or other arrangement under which compensation or benefits from employment are expressly, or as a result of surrounding circumstances, deferred to a later date or the happening of a future event. "Deferred employment benefit plan" includes but is not limited to a pension, profit sharing or stock-bonus plan, an employee stock-ownership or stock-purchase plan, a savings or thrift plan, an annuity plan, a qualified bond-purchase plan, a self-employed retirement plan, a simplified employee pension and a deferred compensation agreement or plan.

766.01(4)(b) (b) "Deferred employment benefit plan" does not include life, health, accident or other insurance or a plan, fund, program or other arrangement providing benefits similar to insurance benefits, except to the extent that benefits under the plan:

766.01(4)(b)1. 1. Have a present value that is immediately realizable in cash at the option of the employee;

766.01(4)(b)2. 2. Constitute an unearned premium for the coverage;

766.01(4)(b)3. 3. Represent a right to compensation for loss of income during disability; or

766.01(4)(b)4. 4. Represent a right to payment of expenses incurred before time of valuation.

766.01(5) (5) "Determination date" means the last to occur of the following:

766.01(5)(a) (a) Marriage.

766.01(5)(b) (b) 12:01 a.m. on the date that both spouses are domiciled in this state.

766.01(5)(c) (c) 12:01 a.m. on January 1, 1986.

766.01(6) (6) "Disposition at death" means transfer of property by will, intestate succession, nontestamentary transfer or other means that takes effect at the transferor's death.

766.01(7) (7) "Dissolution" means termination of a marriage by a decree of dissolution, divorce, annulment or declaration of invalidity or entry of a decree of legal separation or separate maintenance. The term does not include a decree resulting from an action available under ch. 767 which is not an annulment, a divorce or a legal separation.

766.01(8) (8) "During marriage" means a period in which both spouses are domiciled in this state that begins at the determination date and ends at dissolution or at the death of a spouse.

766.01(9) (9)

766.01(9)(a)(a) Except as provided in pars. (b) to (d), property is "held" by a person only if a document of title to the property is registered, recorded or filed in a public office in the name of the person or a writing that customarily operates as a document of title to the type of property is issued for the property in the person's name.

766.01(9)(b) (b) An account is "held" by the person who, by the terms of the account, has a present right, subject to request, to payment from the account other than as an agent. Accounts that are so "held" include accounts under s. 705.01 (1) and brokerage accounts.

766.01(9)(c) (c) An uncertificated security, as defined under s. 408.102 (1) (r), is "held" by the person identified as the registered owner of the security upon books maintained for that purpose by or on behalf of the issuer. If the registered owner of an uncertificated security is identified as a brokerage account, the security is "held" as provided under par. (b).

766.01(9)(d) (d) The property rights, as specified and described in ss. 178.21 and 178.22, of a partner in a general partnership are "held" by the partner.

766.01(10) (10) "Income" means wages, salaries, commissions, bonuses, gratuities, payments in kind, deferred employment benefits, proceeds, other than death benefits, of any health, accident or disability insurance policy or of any plan, fund, program or other arrangement providing benefits similar to those forms of insurance, other economic benefits having value attributable to the effort of a spouse, dividends, dividends on life insurance and annuity contracts to the extent that the aggregate of the dividends exceeds the aggregate premiums paid, interest, income distributed from trusts and estates, and net rents and other net returns attributable to investment, rental, licensing or other use of property, unless attributable to a return of capital or to appreciation.

766.01(11) (11) "Management and control" means the right to buy, sell, use, transfer, exchange, abandon, lease, consume, expend, assign, create a security interest in, mortgage, encumber, dispose of, institute or defend a civil action regarding or otherwise deal with property as if it were property of an unmarried person.

766.01(12) (12) "Marital property agreement" means an agreement that complies with s. 766.58, 766.585, 766.587, 766.588 or 766.589. The term does not include the financial disclosure form under s. 766.588 (9) or 766.589 (10).

766.01(13) (13) A person has "notice" of a fact if the person has knowledge of it, receives a notification of it, or has reason to know that it exists from the facts and circumstances known to the person.

766.01(15) (15) "Property" means an interest, present or future, legal or equitable, vested or contingent, in real or personal property.

766.01(16) (16) "Written consent" means a document signed by a person against whose interests it is sought to be enforced.

766.01 History History: 1983 a. 186; 1985 a. 37; 1987 a. 393; 1991 a. 301; 1997 a. 297.

766.01 Annotation From Common Law Property to Community Property: Wisconsin's Marital Property Act Four Years Later. Erlanger and Weisberger. 1990 WLR 769.



766.03 Applicability.

766.03  Applicability.

766.03(1)(1) Except as provided in sub. (4) and ss. 766.58 (5), (11) and (12) and 766.585, this chapter first applies to spouses upon their determination date.

766.03(2) (2) After this chapter first applies to spouses, it continues to apply to spouses during marriage. Section 766.75 applies after a dissolution. If at the time of the death of a spouse both spouses are domiciled in this state, the provisions of this chapter which have application after the death of a spouse apply.

766.03(3) (3) The cessation of the application of this chapter because a spouse is no longer domiciled in this state does not by itself affect any property, right, interest or remedy acquired under this chapter by either spouse or by a 3rd party or the satisfaction of any obligation incurred by a spouse under this chapter.

766.03(4) (4) Section 766.97 applies to a spouse in this state whether or not that person is domiciled in this state.

766.03(5) (5) Any property, right, interest or remedy of a spouse or 3rd party acquired or property that is available to satisfy an obligation incurred on or after January 1, 1986, and before May 3, 1988, shall not be adversely affected by 1987 Wisconsin Act 393, sections 10, 11, 15, 16, 27, 29 and 32.

766.03(6) (6) This chapter does not affect the property available to satisfy an obligation incurred by a spouse that is attributable to an obligation arising when one or both spouses are not domiciled in this state or to an act or omission occurring when one or both spouses are not domiciled in this state.

766.03 History History: 1987 a. 393; 1991 a. 301.



766.15 Responsibility between spouses.

766.15  Responsibility between spouses.

766.15(1) (1) Each spouse shall act in good faith with respect to the other spouse in matters involving marital property or other property of the other spouse. This obligation may not be varied by a marital property agreement.

766.15(2) (2) Management and control by a spouse of that spouse's property that is not marital property in a manner that limits, diminishes or fails to produce income from that property does not violate sub. (1).

766.15 History History: 1983 a. 186.

766.15 Annotation Intentional misrepresentation is a breach of the duty of good faith for which the exclusive pre-divorce remedy is s. 766.70 (1). Gardner v. Gardner, 175 Wis. 2d 420, 499 N.W.2d 266 (Ct. App. 1993).



766.17 Variation by marital property agreement.

766.17  Variation by marital property agreement.

766.17(1)(1) Except as provided in ss. 766.15, 766.55 (4m), 766.57 (3) and 766.58 (2), a marital property agreement may vary the effect of this chapter.

766.17(2) (2) Section 859.18 (6) governs the effect of a marital property agreement upon property available for satisfaction of obligations after the death of a spouse.

766.17 History History: 1983 a. 186; 1985 a. 37.



766.31 Classification of property of spouses.

766.31  Classification of property of spouses.

766.31(1) (1)  General. All property of spouses is marital property except that which is classified otherwise by this chapter and that which is described in sub. (8).

766.31(2) (2) Presumption. All property of spouses is presumed to be marital property.

766.31(3) (3) Spouse's interest in marital property. Each spouse has a present undivided one-half interest in each item of marital property, subject to all of the following:

766.31(3)(a) (a) Terminable interest in deferred employment benefit plan. As provided in s. 766.62 (5), the marital property interest of the nonemployee spouse in a deferred employment benefit plan or in assets in an individual retirement account that are traceable to the rollover of a deferred employment benefit plan terminates at the death of the nonemployee spouse if he or she predeceases the employee spouse.

766.31(3)(b) (b) Division based on aggregate value at death.

766.31(3)(b)1.1. Spouses may provide in a marital property agreement that at the death of a spouse some or all of their marital property will be divided based on aggregate value rather than divided item by item. However, at the death of a spouse, a marital property agreement is not necessary for a division of marital property that is not item by item.

766.31(3)(b)2. 2. The surviving spouse and the successor in interest to the decedent's share of marital property may enter into an agreement providing that some or all of the marital property in which each has an interest will be divided based on aggregate value rather than divided item by item.

766.31(3)(b)3. 3. The surviving spouse and a distributee who is a successor in interest to all or part of the decedent's one-half interest in marital property may petition the court to approve an exchange of interests in the marital property authorized under subd. 1. or 2., but court approval of the exchange is not required for the agreement under subd. 1. or 2. to be effective. If the court approves the exchange, the surviving spouse and the distributee shall exchange their respective interests in 2 or more items of marital property and distribute the items in a manner to conform with the exchange. The exchange shall:

766.31(3)(b)3.a. a. Occur before the final distribution of the assets under the governing instrument;

766.31(3)(b)3.b. b. Be composed of items which are fairly representative of the appreciation and depreciation that has occurred since the date of death;

766.31(3)(b)3.c. c. Be composed of items having a fair market value at the time of exchange equal to what would have been distributed had no exchange request been made, including any money used in the exchange; and

766.31(3)(b)3.d. d. Be reported with a written description of each item, its basis and its fair market value at the time of exchange in the manner prescribed by the department of revenue.

766.31(4) (4) Classification of income. Except as provided under subs. (7) (a), (7p) and (10), income earned or accrued by a spouse or attributable to property of a spouse during marriage and after the determination date is marital property.

766.31(5) (5) Transfer to a trust. The transfer of property to a trust does not by itself change the classification of the property.

766.31(6) (6) Property owned at determination date.

766.31(6)(a)(a) Date of marriage same as determination date. If the date of marriage is the same as the determination date, the property owned at the determination date is individual property of the owning spouse.

766.31(6)(b) (b) Date of marriage prior to determination date. If the date of marriage precedes the determination date, the property owned at the determination date is not classified by this chapter but is subject to all of the following:

766.31(6)(b)1. 1. Subsections (8) and (9) govern property owned at the time of marriage.

766.31(6)(b)2. 2. Subsections (8) and (9) govern property acquired while the spouses were married but before the determination date if the property would have been individual property had it been acquired after the determination date.

766.31(6)(b)3. 3. Subsections (8) and (9) and s. 861.02 govern property acquired while the spouses were married but before the determination date if the property would have been marital property had it been acquired after the determination date.

766.31(7) (7) Individual property after determination date. Property acquired by a spouse during marriage and after the determination date is individual property if acquired by any of the following means:

766.31(7)(a) (a) By gift during lifetime or by a disposition at death by a 3rd person to that spouse and not to both spouses. A distribution of principal or income from a trust created by a 3rd person to one spouse is the individual property of that spouse unless the trust provides otherwise.

766.31(7)(b) (b) In exchange for or with the proceeds of other individual property of the spouse.

766.31(7)(c) (c) From appreciation of the spouse's individual property except to the extent that the appreciation is classified as marital property under s. 766.63.

766.31(7)(d) (d) By a decree, marital property agreement or reclassification under sub. (10) designating it as the individual property of the spouse.

766.31(7)(e) (e) As a recovery for damage to property under s. 766.70, except as specifically provided otherwise in a decree or marital property agreement.

766.31(7)(f) (f) As a recovery for personal injury except for the amount of that recovery attributable to expenses paid or otherwise satisfied from marital property and except for the amount attributable to loss of income during marriage.

766.31(7m) (7m) Personal injury damages; lost earnings. To the extent that marital property includes damages for loss of future income arising from a personal injury claim of a surviving spouse, the surviving spouse is entitled to receive as individual property that portion of the award that represents an income substitute after the death of the other spouse.

766.31(7p) (7p) Unilateral statement. Income attributable to all or specified property other than marital property, with respect to which a spouse has executed under s. 766.59 a statement unilaterally designating that income as his or her individual property, is individual property.

766.31(8) (8) Rights in property acquired before determination date. Except as provided otherwise in this chapter, the enactment of this chapter does not alter the classification and ownership rights of property acquired before the determination date or the classification and ownership rights of property acquired after the determination date in exchange for or with the proceeds of property acquired before the determination date.

766.31(9) (9) Treatment of property acquired before the determination date. Except as provided otherwise in this chapter and except to the extent that it would affect the spouse's ownership rights in the property existing before the determination date, during marriage the interest of a spouse in property owned immediately before the determination date is treated as if it were individual property.

766.31(10) (10) Reclassification. Spouses may reclassify their property by gift, conveyance, as defined in s. 706.01 (4), signed by both spouses, marital property agreement, written consent under s. 766.61 (3) (e) or unilateral statement under s. 766.59 and, if the property is a security, as defined in s. 705.21 (11), by an instrument, signed by both spouses, which conveys an interest in the security. If a spouse gives property to the other spouse and intends at the time the gift is made that the property be the individual property of the donee spouse, the income from the property is the individual property of the donee spouse unless a contrary intent of the donor spouse regarding the classification of income is established.

766.31 History History: 1983 a. 186; 1985 a. 37; 1987 a. 393; 1991 a. 301; 1993 a. 160; 2005 a. 216 ss. 39 to 52, 169, 173.

766.31 Annotation Marital property presumptions and tracing principals are applied. In Matter of Estate of Lloyd, 170 Wis. 2d 240, 487 N.W.2d 644 (Ct. App. 1992).

766.31 Annotation The marital property law does not reduce a non-negligent mother's wrongful death recovery for the father's contributory negligence in their child's death. Smith v. State Farm Fire & Casualty Co. 192 Wis. 2d 322, 531 N.W.2d 376 (Ct. App. 1995).

766.31 Annotation A quitclaim deed of a married couple's homestead from one spouse to the other is not valid to alienate the grantor's interest in the property in any way that would eliminate either spouse's contractual obligations under a mortgage containing a valid dragnet clause. Schmidt v. Waukesha State Bank, 204 Wis. 2d 426, 555 N.W.2d 655 (Ct. App. 1996), 95-1850.

766.31 Annotation The termination under sub. (3) of a marital property interest in pension benefits did not prevent the application of the equitable principle that a murderer should not profit from the crime. The trial court acted properly in imposing a constructive trust on the decedent's marital property interest in the murderer's pension benefits. Estate of Hackl v. Hackl, 231 Wis. 2d 43, 604 N.W.2d 579 (Ct. App. 1999), 99-0499.

766.31 Annotation Irreconcilable differences: Income from separate property under divorce law and under Wisconsin's marital property act. Bascom. 70 MLR 41 (1986).

766.31 Annotation The effects of the Wisconsin marital property act on trusts: Whose property is it? Kusky, WBB March, 1985.



766.51 Management and control of property of spouses.

766.51  Management and control of property of spouses.

766.51(1)(1) A spouse acting alone may manage and control:

766.51(1)(a) (a) That spouse's property that is not marital property.

766.51(1)(am) (am) Except as provided in subs. (2) and (3), marital property held in that spouse's name alone or not held in the name of either spouse.

766.51(1)(b) (b) Marital property held in the names of both spouses in the alternative, including marital property held in a form designating the holder by the words "(name of one spouse) or (name of other spouse)".

766.51(1)(d) (d) A policy of insurance if that spouse is designated as the owner on the records of the policy issuer.

766.51(1)(e) (e) Any right of an employee under a deferred employment benefit plan that accrues as a result of that spouse's employment.

766.51(1)(f) (f) A claim for relief vested in that spouse by other law.

766.51(1m) (1m)

766.51(1m)(a)(a) Notwithstanding any provision in this section except par. (b), for the purpose of obtaining an extension of credit for an obligation described under s. 766.55 (2) (b), a spouse acting alone may manage and control all of the marital property.

766.51(1m)(b) (b) Unless the spouse acting alone may otherwise under this section manage and control the property, the right to manage and control marital property under this subsection does not include the right to manage and control marital property described in s. 766.70 (3) (a) to (d) or the right to assign, create a security interest in, mortgage or otherwise encumber marital property.

766.51(2) (2) Spouses may manage and control marital property held in the names of both spouses other than in the alternative only if they act together.

766.51(3) (3) The right to manage and control marital property transferred to a trust is determined by the terms of the trust.

766.51(4) (4) The right to manage and control marital property permits gifts of that property, subject to remedies under this chapter.

766.51(5) (5) The right to manage and control marital property does not determine the classification of property of the spouses and does not rebut the presumption under s. 766.31 (2).

766.51(6) (6) The enactment of this chapter does not affect the right to manage and control any property of either or both spouses acquired before the determination date.

766.51(7) (7) A court may appoint a conservator or guardian under ch. 54 to exercise a disabled spouse's right to manage and control marital property.

766.51(8) (8) This section does not affect s. 706.02 (1) (f).

766.51(9) (9) If an executory contract for the sale of property is entered into by a person having the right of management and control of the property, the rights of all persons then having or thereafter acquiring an interest in the property under this chapter are subject to the terms of the executory contract. This subsection applies to contracts entered into before or after the determination date.

766.51(10) (10) At the death of a spouse if property described under s. 766.70 (3) (a), (b) or (d) is held by either spouse, but not in the names of both spouses, such property may be subject to the management and control of the holding spouse as provided under s. 857.015.

766.51 History History: 1983 a. 186; 1985 a. 37; 1987 a. 393; 2005 a. 387.



766.53 Gifts of marital property to 3rd persons.

766.53  Gifts of marital property to 3rd persons. A spouse acting alone may give to a 3rd person marital property that the spouse has the right to manage and control only if the value of the marital property given to the 3rd person does not aggregate more than either $1,000 in a calendar year, or a larger amount if, when made, the gift is reasonable in amount considering the economic position of the spouses. Any other gift of marital property to a 3rd person is subject to s. 766.70 (6) unless both spouses act together in making the gift. Under this section and for the purpose of s. 766.70 (6) (a), in the case of a gift of marital property by a spouse to a 3rd person in which the donor spouse has retained an interest, the gift shall be valued at the full value of the entire transfer of marital property, regardless of any retained interest or interest donated to the other spouse. For purposes of this section only, a gift of a life insurance policy by a spouse to a 3rd person shall be valued at the amount payable under the policy if the insured died at the time the gift was made.

766.53 History History: 1983 a. 186; 1985 a. 37.



766.55 Obligations of spouses.

766.55  Obligations of spouses.

766.55(1) (1) An obligation incurred by a spouse during marriage, including one attributable to an act or omission during marriage, is presumed to be incurred in the interest of the marriage or the family. A statement separately signed by the obligated or incurring spouse at or before the time the obligation is incurred stating that the obligation is or will be incurred in the interest of the marriage or the family is conclusive evidence that the obligation to which the statement refers is an obligation in the interest of the marriage or family, except that the existence of that statement does not affect any interspousal right or remedy.

766.55(2) (2) After the determination date all of the following apply:

766.55(2)(a) (a) A spouse's obligation to satisfy a duty of support owed to the other spouse or to a child of the marriage may be satisfied only from all marital property and all other property of the obligated spouse.

766.55(2)(b) (b) An obligation incurred by a spouse in the interest of the marriage or the family may be satisfied only from all marital property and all other property of the incurring spouse.

766.55(2)(bm) (bm) An obligation incurred by a spouse that is recoverable under s. 46.27 (7g), 49.496, 49.682, or 49.849 may be satisfied from all property that was the property of that spouse immediately before that spouse's death.

766.55(2)(c) (c)

766.55(2)(c)1.1. An obligation incurred by a spouse before or during marriage that is attributable to an obligation arising before marriage or to an act or omission occurring before marriage may be satisfied only from property of that spouse that is not marital property and from that part of marital property which would have been the property of that spouse but for the marriage.

766.55(2)(c)2. 2. An obligation incurred by a spouse before, on or after January 1, 1986, that is attributable to an obligation arising before January 1, 1986, or to an act or omission occurring before January 1, 1986, may be satisfied only from property of that spouse that is not marital property and from that part of marital property which would have been the property of that spouse but for the enactment of this chapter.

766.55(2)(cm) (cm) An obligation incurred by a spouse during marriage, resulting from a tort committed by the spouse during marriage, may be satisfied from the property of that spouse that is not marital property and from that spouse's interest in marital property.

766.55(2)(d) (d) Any other obligation incurred by a spouse during marriage, including one attributable to an act or omission during marriage, may be satisfied only from property of that spouse that is not marital property and from that spouse's interest in marital property, in that order.

766.55(2m) (2m) Unless the dissolution decree or any amendment to the decree so provides, no income of a nonincurring spouse is available for satisfaction of an obligation under sub. (2) (b) after entry of the decree. Marital property assigned to each spouse under that decree is available for satisfaction of such an obligation to the extent of the value of the marital property at the date of the decree. If a dissolution decree provides that the nonincurring spouse is responsible for satisfaction of the obligation, the obligation may be satisfied as if both spouses had incurred the obligation.

766.55(3) (3) This chapter does not alter the relationship between spouses and their creditors with respect to any property or obligation in existence on the determination date. An obligation of a guarantor, surety or indemnitor arising after the determination date under a guaranty or contract of indemnity or surety executed before the determination date is an obligation in existence on the determination date.

766.55(4) (4) Any written consent signed by a creditor which diminishes the rights of the creditor provided in this section is binding on the creditor.

766.55(4m) (4m) Except as provided under s. 766.56 (2) (c), no provision of a marital property agreement or of a decree under s. 766.70 adversely affects the interest of a creditor unless the creditor had actual knowledge of that provision when the obligation to that creditor was incurred or, in the case of an open-end plan, as defined under s. 766.555 (1) (a), when the plan was entered into. If a creditor obtains actual knowledge of a provision of a marital property agreement or decree after an obligation is incurred or an open-end plan is entered into, the provision does not adversely affect the interest of the creditor with respect to that obligation or plan, including any renewal, extension, modification or use of the obligation or plan. The effect of this subsection may not be varied by a marital property agreement or a decree. This subsection does not affect the application of ch. 706.

766.55(5) (5) This chapter does not affect the exemption of any property of spouses from availability for satisfaction of an obligation, provided by other law.

766.55(6) (6) Subsections (2) and (2m) and s. 859.18 do not affect the satisfaction of an obligation of a spouse from collateral or other security for that obligation.

766.55(7) (7) Property available under this chapter to satisfy an obligation of a spouse is available regardless of whether the property is located in this state or whether this chapter no longer applies because one or both spouses are no longer domiciled in this state.

766.55(8) (8) After the death of a spouse, property is available for satisfaction of obligations as provided in s. 859.18.

766.55 History History: 1983 a. 186; 1985 a. 37; 1987 a. 393; 2013 a. 20, 92.

766.55 Annotation Sub. (2) (c) bars the use of marital property income to satisfy pre-marital obligations, including modifications of support or maintenance under ch. 767. In re Marriage of Burger v. Burger, 144 Wis. 2d 514, 424 N.W.2d 691 (1988).

766.55 Annotation While sub. (2) (c) 2. precludes the state from satisfying a liable family member's pre-marital or pre-Act debt from a non-liable member's income, it does not preclude the department from considering the non-liable member's income in determining the liable member's ability to pay under ch. 46. In Interest of A.L.W. 153 Wis. 2d 412, 451 N.W.2d 416 (1990).

766.55 Annotation Under sub. (2) (cm) neither an innocent spouse nor an innocent spouse's insurer is liable for the tort obligations of a tortfeasor spouse. Bothe v. American Family Ins. Co., 159 Wis. 2d 378, 464 N.W.2d 109 (Ct. App. 1990).

766.55 Annotation The presumption that a debt is incurred in the interest of marriage does not apply to an obligation for support under sub. (2) (a), and thus sub. (2m) does not apply to obligations for spousal support. St. Marys Medical Center v. Brody, 186 Wis. 2d 100, 519 N.W.2d 713 (Ct. App. 1994).

766.55 Annotation The obligation of support is imposed under s. 765.001 and is not relieved simply because s. 766.55 (2) (a) may not apply. Sinai Samaritan Medical Center, Inc. v. McCabe, 197 Wis. 2d 709, 541 N.W.2d 190 (Ct. App. 1995), 95-0012.

766.55 Annotation The definition of "creditor" under s. 766.01 (2r) does not apply to sub. (4m). A judgment creditor is a creditor for purposes of sub. (4m) and must have notice of the marital property agreement at the time the misconduct resulting in the judgment occurred in order for the agreement to be effective against the creditor. The Journal Sentinel, Inc. v. Schultz, 2001 WI App 260, 248 Wis. 2d 791, 638 N.W.2d 76, 00-2595.

766.55 Annotation A creditor's right to reach property subject to division in a divorce is not determined by s. 767.255 [now s. 767.61], but is driven solely by the classification into which the obligation falls under this section. A restitution order imposed by a criminal judgment for conversion was an obligation resulting from a tort committed by the incurring spouse under sub. (2) (cm). Whether an obligation resulted from a tort requires examination of the spouse's conduct that gave rise to the claim made. An individual's conduct may constitute a tort without a civil judgment so concluding. Sokaogon Gaming Enterprise v. Curda-Derickson, 2003 WI App 167, 266 Wis. 2d 453, 668 N.W.2d 736, 02-0924.

766.55 Annotation Necessaries and family purpose debts. Rubenzer. Wis. Law. Oct. 1996.

766.55 Annotation After the Split: The Marital Property Act's Effects on Debt After Marriage. Pagel. Wis. Law. Nov. 2007.



766.555 Obligations of spouses under open-end plans.

766.555  Obligations of spouses under open-end plans.

766.555(1)(1) In this section:

766.555(1)(a) (a) "Open-end plan" means credit extended on an account pursuant to a plan under which the creditor may permit a spouse to make purchases or obtain loans, from time to time, directly from the creditor or indirectly by use of a credit card, check or other device, as the plan may provide.

766.555(1)(b) (b) "Open-end plan" includes only those open-end plans entered into by a person whose spouse is not a party to the account.

766.555(2) (2)

766.555(2)(a)(a) This subsection applies to spouses for whom the determination date is 12:01 a.m. on January 1, 1986.

766.555(2)(b) (b) Unless additional property is available under par. (c), an obligation incurred by a spouse on or after January 1, 1986, under an open-end plan entered into by that spouse before January 1, 1986, may be satisfied only from property of that spouse that is not marital property and from that part of marital property that would have been the property of that spouse but for the enactment of this chapter.

766.555(2)(c) (c)

766.555(2)(c)1.1. An obligation described under s. 766.55 (2) (b) incurred by a spouse on or after January 1, 1986, under an open-end plan entered into by that spouse before January 1, 1986, may be satisfied only from property of that spouse that is available under par. (b) and, if the creditor gives written notice complying with this paragraph to both spouses prior to the date the obligation is incurred, from all marital property.

766.555(2)(c)2. 2. The notice under subd. 1. shall describe the nature of the open-end plan and state that an obligation described under s. 766.55 (2) (b) that is incurred under the open-end plan may be satisfied from all marital property of the spouses, including the income of both spouses, and from the property of the incurring spouse that is not marital property.

766.555(2)(c)3. 3. The notice under subd. 1. is considered given on the date it is mailed by the creditor.

766.555(2)(c)4. 4. The notice under subd. 1. may be enclosed in an envelope addressed to the incurring spouse at the last-known address of that spouse appearing on the records of the creditor if a statement appears on the face of the envelope alerting both spouses that the envelope contains important information for both spouses.

766.555(3) (3)

766.555(3)(a)(a) This subsection applies to persons for whom the determination date is after 12:01 a.m., January 1, 1986.

766.555(3)(b) (b) Except as provided under par. (c), an obligation incurred by a spouse after the determination date for that spouse, under an open-end plan entered into by that spouse before that determination date, may be satisfied only from all property of that spouse that is not marital property and from that part of marital property which would have been the property of that spouse but for the enactment of this chapter.

766.555(3)(c) (c) An obligation described under s. 766.55 (2) (b) incurred by a spouse after the determination date for that spouse under an open-end plan entered into by that spouse before that determination date may be satisfied from all marital property and all other property of the incurring spouse.

766.555 History History: 1985 a. 37.



766.56 Credit transactions with married persons.

766.56  Credit transactions with married persons.

766.56(1)(1) If a spouse applies for credit that will result in an obligation described under s. 766.55 (2) (b), the creditor, in evaluating the spouse's creditworthiness, shall consider all marital property available under s. 766.55 (2) (b) to satisfy the obligation in the same manner that the creditor, in evaluating the creditworthiness of an unmarried credit applicant, considers the property of an unmarried credit applicant available to satisfy the obligation.

766.56(2) (2)

766.56(2)(a)(a) The recording, under s. 59.43 (1) (r), of a marital property agreement or a unilateral statement or revocation under s. 766.59 does not constitute actual or constructive notice to 3rd parties. This paragraph does not affect the application of ch. 706.

766.56(2)(b) (b) A creditor shall include in every written application for an extension of credit that is governed by chs. 421 to 427 a notice that no provision of a marital property agreement, a unilateral statement under s. 766.59 or a court decree under s. 766.70 adversely affects the interest of the creditor unless the creditor, prior to the time the credit is granted, is furnished a copy of the agreement, statement or decree or has actual knowledge of the adverse provision when the obligation to the creditor is incurred. The notice requirement under this paragraph does not apply to renewals, extensions or modifications or the use of an open-end credit plan.

766.56(2)(c) (c) If the applicant spouse in any credit transaction discloses the existence of a currently effective marital property agreement or a decree issued under s. 766.70 and provides a copy of it to the creditor prior to the time credit is granted or, in the case of an open-end plan, as defined under s. 766.555 (1) (a), prior to the time the open-end plan is entered into, the creditor is bound by any property classification, characterization of an obligation, or management and control right contained in the agreement or decree. If a spouse discloses the existence of an agreement or decree after credit is granted or an open-end plan is entered into, the creditor is not bound under this paragraph by the agreement or decree with respect to that obligation or open-end plan, including any renewals, extensions, modifications or use of the obligation or open-end plan.

766.56(2)(d) (d) When a person applies for credit, the creditor may inquire as to whether the person is married, unmarried or separated, under a decree of legal separation.

766.56(3) (3)

766.56(3)(a)(a) In this subsection, "extends credit" means that an open-end credit plan, as defined under s. 421.301 (27), is established after the determination date, or that credit other than open-end credit is extended after the determination date. The term does not include renewals, extensions, modifications or the use of an open-end credit plan. This subsection does not apply to an open-end credit plan described under s. 766.555 (2) or (3).

766.56(3)(b) (b) Except as provided in par. (c), if a creditor extends credit to a spouse in a credit transaction governed by chs. 421 to 427 and the extension of credit may result in an obligation described under s. 766.55 (2) (b), the creditor shall give the nonapplicant spouse written notice of the extension of credit before any payment is due. The notice requirement may be satisfied by providing a copy of the instrument, document, agreement or contract evidencing the obligation to pay or any required credit disclosure which is given to the applicant spouse, or by providing a separate writing briefly describing the nature of the credit extended. Notice is considered given on the date it is mailed to the address of the nonapplicant spouse provided to the creditor by the applicant spouse. If the applicant spouse informs the creditor that the spouses reside at the same address, the notice may be enclosed in an envelope addressed to the nonapplicant spouse or both spouses.

766.56(3)(c) (c) Notice is considered given under par. (b) if the nonapplicant spouse has actual knowledge that the credit is extended or waives the notice requirement in a signed writing.

766.56(4) (4)

766.56(4)(a)(a) Any financial organization or any other credit-granting commercial institution that violates sub. (1) is subject to the penalties under s. 138.20.

766.56(4)(b) (b) Except as provided in par. (c), a creditor that fails to give notice under sub. (2) (b) is liable to each applicant spouse in the amount of $25. Except as provided in par. (c), a creditor that fails to give notice under sub. (3) is liable to the nonapplicant spouse in the amount of $25.

766.56(4)(c) (c) A creditor is not subject to a penalty under par. (b) if the creditor shows by a preponderance of the evidence that failure to give notice was unintentional and resulted from a bona fide error notwithstanding the maintenance of procedures reasonably adapted to avoid such error.

766.56 History History: 1983 a. 186; 1985 a. 37 ss. 100 to 108, 187; 1995 a. 201.

766.56 Annotation A creditor's failure to provide the non-applicant spouse notice under sub. (3) (b) does not prevent the obligation from being classified as marital and does not affect the creditor's right to recovery. The non-applicant's only remedy is under sub. (4) (b). Park Bank-West v. Mueller, 151 Wis. 2d 476, 444 N.W.2d 754 (Ct. App. 1989).



766.565 Relationship to consumer act.

766.565  Relationship to consumer act.

766.565(1) (1) In this section, "open-end credit plan" has the meaning given under s. 421.301 (27). The term includes only those plans governed by chs. 421 to 427.

766.565(2) (2) Except as provided under sub. (6), this section does not impose any additional or separate notice requirements on a creditor.

766.565(3) (3) The spouse of a person who incurs an obligation described under s. 766.55 (2) (b) and governed by chs. 421 to 427 may exercise rights and remedies available to the incurring spouse under chs. 421 to 427.

766.565(4) (4) Section 422.305 does not apply to the spouse of a person who incurs an obligation described under s. 766.55 (2) (b) unless that spouse also signs the writing evidencing the credit transaction or a separate guarantee or similar instrument and unless the other requirements of s. 422.305 are met.

766.565(5) (5) The spouse of a person who establishes an open-end credit plan that may result in an obligation described under s. 766.55 (2) (b) may terminate the plan by giving written notice of termination to the creditor. A writing evidencing an open-end credit plan may include a provision that authorizes the creditor to declare the account balance due and payable upon receipt of notice of termination, notwithstanding s. 425.103 or 425.105. Notice of termination does not affect the liability of the incurring spouse or the availability of the incurring spouse's interest in marital property or other property of that spouse to satisfy obligations incurred under the open-end credit plan, both before and after the notice of termination. Subject to the limits under s. 422.4155 (1), the terminating spouse's interest in marital property continues to be available under s. 766.55 (2) (b) to satisfy obligations incurred in the interest of the marriage or family both before and after notice of the termination. A creditor may consider in its evaluation of subsequent applications for credit the fact that a prior open-end credit plan offered by the creditor and entered into by the applicant spouse has been terminated under this subsection.

766.565(6) (6) Written notice to a spouse under s. 422.415 (2) (a) or (c) concerning an increase in the rate of finance charge is not effective with respect to the interest of the nonincurring spouse in marital property unless notice is given to both spouses. Notice is considered given on the date it is mailed by the creditor. The notice may be enclosed in an envelope addressed to the incurring spouse at the last-known address of that spouse appearing on the records of the creditor if a statement appears on the face of the envelope alerting the spouses that the envelope contains important information for both spouses.

766.565(7) (7) With respect to consumer credit transactions, the division of banking may promulgate rules to interpret this chapter and chs. 421 to 427, consistent with the purposes and policies of this chapter and chs. 421 to 427.

766.565 History History: 1985 a. 37; 1995 a. 27.



766.57 Protection of bona fide purchasers dealing with spouses.

766.57  Protection of bona fide purchasers dealing with spouses.

766.57(1)(1) In this section:

766.57(1)(a) (a) "Bona fide purchaser" means a purchaser of property for value who was not knowingly a party to fraud or illegality affecting the interest of the spouses or other parties to the transaction, does not have notice of an adverse claim by a spouse and acted in the transaction in good faith.

766.57(1)(b) (b) "Purchase" means to acquire property by sale, lease, discount, negotiation, mortgage, pledge or lien, or otherwise to deal with property in a voluntary transaction other than a gift.

766.57(1)(c) (c) A purchaser gives "value" for property acquired in return for a binding commitment to extend credit, as security for or in total or partial satisfaction of a preexisting claim, by accepting delivery pursuant to a preexisting contract for purchase, or, generally, in return for any consideration sufficient to support a simple contract.

766.57(2) (2) Notice of the existence of a marital property agreement, a marriage or the termination of a marriage does not affect the status of a purchaser as a bona fide purchaser.

766.57(3) (3) Marital property purchased by a bona fide purchaser from a spouse having the right to manage and control the property under s. 766.51 is acquired free of any claim of the other spouse and of any claim asserted through or under the other spouse. The effect of this subsection may not be varied by a marital property agreement.

766.57 History History: 1983 a. 186; 1985 a. 37.



766.575 Protection of trustees dealing with spouses.

766.575  Protection of trustees dealing with spouses.

766.575(1)(1) In this section:

766.575(1)(a) (a) "Business day" has the meaning given under s. 421.301 (6).

766.575(1)(b) (b) "Governing instrument" means the contract or other instrument pursuant to which a trustee has possession or control of property. The term includes, in the case of trustees whose rights, duties and responsibilities are fixed by court order or statute or both, the court order and the applicable statutory provisions as modified by any court order, as they would apply if this chapter had not been enacted.

766.575(1)(c) (c) "Notice of claim" means a written notice, by or on behalf of a spouse, former spouse, surviving spouse or person claiming under a deceased spouse's disposition at death, that the person claims to be entitled to property in the trustee's possession or control, specifying the portion of property to which the claim relates.

766.575(1)(d) (d) "Property" includes, in addition to the meaning given under s. 766.01 (15), any proceeds of property, any income earned on property or derived from property and any income or proceeds derived from proceeds or income previously received and reinvested.

766.575(1)(e) (e) "Trustee" has the meaning given under s. 701.0103 (28).

Effective date text (e) "Trustee" has the meaning given under s. 701.01 (8).

766.575(2) (2) Except as provided in sub. (3), in a court order or in the terms of a trust, the classification of property in the possession or control of a trustee shall not affect the trustee's right and duty to administer, manage and distribute the property in accordance with the terms of the governing instrument and the trustee may rely on and act in accordance with those terms.

766.575(3) (3)

766.575(3)(a)(a) If at least 5 business days before distributing property in accordance with the terms of a governing instrument a trustee has received at its principal business office a notice of claim, the trustee shall notify the persons to whom the property would otherwise be distributed, whether as a matter of right or in the exercise of any discretion granted under the governing instrument, of the receipt of the notice of claim and shall suspend the distribution of the portion of property to which the claim relates for 14 business days.

766.575(3)(b) (b) If within 14 business days after receiving the notice of claim the trustee receives, as purporting to support the claim, a decree, marital property agreement or proof that a legal action has been commenced, including a copy of an election filed pursuant to s. 861.08 (1), to establish the validity of the claim, the trustee shall suspend distribution of the portion of the property to which the claim relates pending resolution of the validity of the claim.

766.575(3)(c) (c) If documentation purporting to support the claim is not submitted as described in par. (b), the trustee may proceed to distribute the property as if the notice of claim had not been received.

766.575(4) (4) A trustee is not liable to any person for any claim for damages as a result of distribution of property in accordance with the terms of the governing instrument prior to its receipt of a notice of claim under sub. (3) or for any damages claimed as a result of suspension of distribution under this section. A person who files a notice of claim under sub. (3) is not entitled to recover fees or expenses charged against such property by the trustee prior to or in connection with the establishment of the validity of his or her claim. A trustee shall pay interest or earnings which accrue during the suspension of any action under sub. (3).

766.575 History History: 1987 a. 393; 1997 a. 188; 2013 a. 92.



766.58 Marital property agreements.

766.58  Marital property agreements.

766.58(1) (1) A marital property agreement shall be a document signed by both spouses. Only the spouses may be parties to a marital property agreement. A marital property agreement is enforceable without consideration.

766.58(2) (2) A marital property agreement may not adversely affect the right of a child to support.

766.58(3) (3) Except as provided in ss. 766.15, 766.55 (4m), 766.57 (3) and 859.18 (6), and in sub. (2), in a marital property agreement spouses may agree with respect to any of the following:

766.58(3)(a) (a) Rights in and obligations with respect to any of either or both spouses' property whenever and wherever acquired or located.

766.58(3)(b) (b) Management and control of any of either or both spouses' property.

766.58(3)(c) (c) Disposition of any of either or both spouses' property upon dissolution or death or upon the occurrence or nonoccurrence of any other event.

766.58(3)(d) (d) Modification or elimination of spousal support, except as provided in sub. (9).

766.58(3)(e) (e) Making a will, trust or other arrangement to carry out the marital property agreement.

766.58(3)(f) (f) Providing that upon the death of either spouse any of either or both spouses' property, including after-acquired property, passes without probate to a designated person, trust or other entity by nontestamentary disposition. Any such provision in a marital property agreement is revoked upon dissolution of the marriage as provided in s. 767.375 (1). If a marital property agreement provides for the nontestamentary disposition of property, without probate, at the death of the 2nd spouse, at any time after the death of the first spouse the surviving spouse may amend the marital property agreement with regard to property to be disposed of at his or her death unless the marital property agreement expressly provides otherwise and except to the extent property is held in a trust expressly established under the marital property agreement.

766.58(3)(g) (g) Choice of law governing construction of the marital property agreement.

766.58(3)(h) (h) Any other matter affecting either or both spouses' property not in violation of public policy or a statute imposing a criminal penalty.

766.58(3m) (3m) Chapter 854 applies to transfers at death under a marital property agreement.

766.58(4) (4) A marital property agreement may be amended or revoked only by a later marital property agreement.

766.58(5) (5) Persons intending to marry each other may enter into a marital property agreement as if married, but the marital property agreement becomes effective only upon their marriage.

766.58(6) (6) A marital property agreement executed before or during marriage is not enforceable if the spouse against whom enforcement is sought proves any of the following:

766.58(6)(a) (a) The marital property agreement was unconscionable when made.

766.58(6)(b) (b) That spouse did not execute the marital property agreement voluntarily.

766.58(6)(c) (c) Before execution of the marital property agreement, that spouse:

766.58(6)(c)1. 1. Did not receive fair and reasonable disclosure, under the circumstances, of the other spouse's property or financial obligations; and

766.58(6)(c)2. 2. Did not have notice of the other spouse's property or financial obligations.

766.58(7) (7)

766.58(7)(a)(a) Unless the marital property agreement expressly provides otherwise, a marital property agreement that classifies a deferred employment benefit plan or an individual retirement account as marital property does not affect the operation of s. 766.62 (5).

766.58(7)(b) (b) Unless the marital property agreement expressly provides otherwise, marital property agreement that classifies as marital property the noninsured spouse's interest in a policy that designates the other spouse as the owner and insured does not affect the operation of s. 766.61 (7). In this paragraph, "owner" has the meaning given in s. 766.61 (1) (a) and "policy" has the meaning given in s. 766.61 (1) (c).

766.58(8) (8) The issue of whether a marital property agreement is unconscionable is for the court to decide as a matter of law. In the event that legal counsel is retained in connection with a marital property agreement the fact that both parties are represented by one counsel or that one party is represented by counsel and the other party is not represented by counsel does not by itself make a marital property agreement unconscionable or otherwise affect its enforceability.

766.58(9) (9)

766.58(9)(a)(a) Modification or elimination of spousal support during the marriage may not result in a spouse having less than necessary and adequate support, taking into consideration all sources of support.

766.58(9)(b) (b) If a marital property agreement modifies or eliminates spousal support so as to make one spouse eligible for public assistance at the time of dissolution of the marriage or termination of the marriage by death, the court may require the other spouse or the other spouse's estate to provide support necessary to avoid that eligibility, notwithstanding the marital property agreement.

766.58(10) (10) If the spouses agree in writing to arbitrate any controversies arising under this chapter or a marital property agreement, the arbitration agreement is enforceable under ch. 788.

766.58(11) (11) Married persons or persons intending to marry each other may record a marital property agreement in the county register of deeds office under s. 59.43 (1) (r).

766.58(12) (12)

766.58(12)(a)(a) A provision of a document signed before the determination date by spouses or unmarried persons who subsequently married each other, which provision affects the property of either of them and is enforceable by either of them without reference to this chapter, is not affected by this chapter except as provided otherwise in a marital property agreement made after the determination date.

766.58(12)(b) (b) If a provision or an amendment to a provision in a document described under par. (a) is intended to negate, apply or modify any right or obligation which may be acquired under 1983 Wisconsin Act 186, 1985 Wisconsin Act 37, or a community property system, the provision or amendment is enforceable after the determination date if the document was enforceable when executed or, if it is executed after April 4, 1984, either was enforceable when executed or would be enforceable if it were executed after the determination date.

766.58(12)(c) (c) This subsection does not affect a marital property agreement executed under s. 766.585.

766.58(13) (13)

766.58(13)(a)(a) With respect to a provision of a marital property agreement that is effective upon or after dissolution of the marriage or termination of the marriage by death, any statute of limitations applicable to enforcement of the provision is tolled until dissolution of the marriage or termination of the marriage by death, respectively.

766.58(13)(b) (b) After the death of a spouse, no action concerning a marital property agreement may be brought later than 6 months after the inventory is filed under s. 858.01. If an amended inventory is filed, the action may be brought within 6 months after the filing of the amended inventory if the action relates to information contained in the amended inventory that was not contained in a previous inventory.

766.58(13)(c) (c) The court may extend the 6-month period under par. (b) for cause if a motion for extension is made within the applicable 6-month period.

766.58(14) (14) Limitations on the effect of marital property agreements for state income tax purposes are set forth in ch. 71.

766.58 History History: 1983 a. 186; 1985 a. 37, 403; 1991 a. 301; 1993 a. 160, 213; 1995 a. 201; 1997 a. 188; 2005 a. 443 s. 265.

766.58 Annotation Whether property agreements are inequitable under s. 767.255 (11) [now s. 767.61 (3) (L)] is discussed. Button v. Button, 131 Wis. 2d 84, 388 N.W.2d 546 (1986).

766.58 Annotation An annuity that transferred ownership from the owner to a "co-annuitant" on the owner's death was a joint account under s. 705.04 (1) and a contractual agreement that creates a nonprobate transfer under s. 705.20 (1). Both will defeat a marital agreement that does not make the transfer. Reichel v. Jung, 2000 WI App 151, 237 Wis. 2d 853, 616 N.W.2d 118, 99-1211.

766.58 Annotation Spouses may affirmatively waive the homestead protection in s. 706.02 (1) (f) in a premarital agreement. Jones v. Estate of Jones, 2002 WI 61, 253 Wis. 2d 158, 646 N.W.2d 280, 01-1025.

766.58 Annotation No provision of sub. (3) or 705.20 permits parties to ignore ch. 854, or to agree to prohibit court involvement in implementing a marital property agreement. That "Washington Will" provisions permit transfer of property without probate does not mean the legislature allowed parties to agree to no court involvement in implementing transfer of ownership and creating a reliable and public record of transfer. Maciolek v. City of Milwaukee Employes' Retirement System Annuity and Pension Board, 2006 WI 10, 288 Wis. 2d 62, 709 N.W.2d 360, 04-1254.

766.58 Annotation Wisconsin's New Probate Code. Erlanger. Wis. Law. Oct. 1998.

766.58 Annotation A Decade Post-Button v. Button: Drafting Prenuptial Agreements. Garczynski. Wis. Law. Aug. 1999.



766.585 Marital property agreements before determination date.

766.585  Marital property agreements before determination date.

766.585(1)(1) After April 4, 1984, and before their determination date, spouses or unmarried persons who subsequently marry each other may execute a marital property agreement under s. 766.58, which is intended to apply only after their determination date, to the same extent that persons may execute a marital property agreement under s. 766.58 after their determination date. The marital property agreement does not apply before the persons' determination date. Upon application, the marital property agreement has the same effect as if executed after the persons' determination date.

766.585(2) (2) Notwithstanding the execution of the marital property agreement before the persons' determination date and notwithstanding the January 1, 1986, effective date of 1983 Wisconsin Act 186 and 1985 Wisconsin Act 37, the law in effect on the date when the marital property agreement applies, not on the date of execution of the marital property agreement, applies to the execution and enforceability or other legal effect of the marital property agreement.

766.585(3) (3) A document executed by spouses or unmarried persons who subsequently marry each other which is intended to apply in whole or in part before their determination date is governed by s. 766.58 (12).

766.585 History History: 1985 a. 37, 332.



766.587 Statutory individual property classification agreement.

766.587  Statutory individual property classification agreement.

766.587(1)(1)  Generally.

766.587(1)(a)(a) Spouses may execute a statutory individual property classification agreement under this section to classify all the property of the spouses, including property presently owned and property acquired in the future but before the agreement terminates, as the individual property of the owner. Ownership of the property of the spouses is determined as if it were December 31, 1985. Except as provided in this section, s. 766.58 applies to an agreement under this section. Persons intending to marry each other may execute an agreement as if married, but the agreement becomes effective only upon their marriage. The form of the agreement is set forth in sub. (7).

766.587(1)(b) (b) If, while an agreement is in effect, spouses acquire property as a joint tenancy exclusively between themselves or as survivorship marital property, the property is classified as the individual property of the owners and is owned as a joint tenancy. If, while an agreement is in effect, spouses acquire property held in a form as provided under s. 766.60 (1) or (2), the property is classified as the individual property of the owners and is owned as a tenancy in common.

766.587(2) (2) Execution. An agreement under this section is executed when signed by both spouses.

766.587(3) (3) Effective period.

766.587(3)(a)(a) An agreement under this section may be executed on or after January 1, 1986. If executed before January 1, 1986, it is effective on January 1, 1986, or upon the marriage of the parties, whichever is later. If executed on or after January 1, 1986, it is effective when executed or upon the marriage of the parties, whichever is later.

766.587(3)(b) (b) An agreement under this section terminates on January 1, 1987. Termination does not affect the classification of property acquired before termination. Property acquired after termination is classified as provided under this chapter.

766.587(4) (4) Enforceability. An agreement under this section is enforceable without the disclosure of a spouse's property or financial obligations to the other spouse.

766.587(5) (5) Effect on support and at divorce. An agreement under this section does not affect the duty of support that spouses have to each other or the determination of property division under s. 767.61 or of maintenance payments under s. 767.56.

766.587(6) (6) Rights of surviving spouse. Notwithstanding the fact that an agreement under this section is in effect at, or has terminated before, the death of a spouse who is a party to the agreement, the surviving spouse may elect under s. 861.02. For the purpose of the election, in addition to the property described in s. 851.055, property acquired during marriage and after the determination date which would have been marital property but for the agreement is deferred marital property.

766.587(7) (7) Statutory individual property classification agreement form. The following is the form for a statutory individual property classification agreement under this section:

NOTICE TO PERSONS WHO SIGN THIS AGREEMENT:

1. EFFECTIVE JANUARY 1, 1986, A NEW PROPERTY LAW, KNOWN AS THE MARITAL PROPERTY SYSTEM, GOVERNS THE PROPERTY RIGHTS OF MARRIED PERSONS IN WISCONSIN. UNDER THE MARITAL PROPERTY SYSTEM, EACH SPOUSE HAS A 50% OWNERSHIP INTEREST IN PROPERTY ACQUIRED DURING MARRIAGE DUE TO THE EFFORTS OF EITHER OR BOTH SPOUSES, SUCH AS WAGES, DEFERRED EMPLOYMENT BENEFITS, LIFE INSURANCE, INCOME FROM PROPERTY AND CERTAIN APPRECIATION OF PROPERTY. BY ENTERING INTO THIS AGREEMENT, YOU HAVE AGREED TO RELINQUISH YOUR RIGHTS TO AN AUTOMATIC OWNERSHIP INTEREST IN SUCH PROPERTY ACQUIRED DURING 1986.

2. CLASSIFICATION BY THIS AGREEMENT OF YOUR AND YOUR SPOUSE'S PROPERTY AS THE INDIVIDUAL PROPERTY OF THE OWNER MAY AFFECT YOUR ACCESS TO CREDIT, THE ACCUMULATION OF AND THE MANAGEMENT AND CONTROL OF PROPERTY BY YOU DURING YOUR MARRIAGE AND THE AMOUNT OF PROPERTY YOU HAVE TO DISPOSE OF AT YOUR DEATH.

3. THIS AGREEMENT TERMINATES ON JANUARY 1, 1987. IF YOU WISH TO CHANGE THIS AGREEMENT BEFORE JANUARY 1, 1987, OR IF YOU WISH TO CONTINUE TO CLASSIFY YOUR PROPERTY AS PROVIDED IN THIS AGREEMENT AFTER IT TERMINATES ON JANUARY 1, 1987, YOU MAY DO SO BY EXECUTING A NEW MARITAL PROPERTY AGREEMENT THAT COMPLIES WITH SECTION 766.58, WISCONSIN STATUTES.

4. THIS AGREEMENT DOES NOT AFFECT RIGHTS AT DIVORCE.

5. IN GENERAL, THIS AGREEMENT IS NOT BINDING ON CREDITORS UNLESS THE CREDITOR IS FURNISHED A COPY OF THE AGREEMENT BEFORE CREDIT IS EXTENDED. IN ADDITION, THIRD PARTIES OTHER THAN CREDITORS MIGHT NOT BE BOUND BY THIS AGREEMENT UNLESS THEY HAVE ACTUAL KNOWLEDGE OF THE TERMS OF THE AGREEMENT.

6. THIS AGREEMENT MAY AFFECT YOUR TAXES.

7. THIS AGREEMENT MAY AFFECT ANY PREVIOUS MARRIAGE AGREEMENT ENTERED INTO BY YOU AND YOUR SPOUSE.

8. THIS AGREEMENT DOES NOT ALTER THE LEGAL DUTY OF SUPPORT THAT SPOUSES HAVE TO EACH OTHER OR THAT A SPOUSE HAS TO HIS OR HER CHILDREN.

9. BOTH SPOUSES MUST SIGN THIS AGREEMENT. IF SIGNED BEFORE JANUARY 1, 1986, IT IS EFFECTIVE ON JANUARY 1, 1986, OR THE DATE THE PARTIES MARRY, WHICHEVER IS LATER. IF SIGNED ON OR AFTER JANUARY 1, 1986, IT IS EFFECTIVE ON THE DATE SIGNED OR THE DATE THE PARTIES MARRY, WHICHEVER IS LATER.

STATUTORY INDIVIDUAL
PROPERTY CLASSIFICATION AGREEMENT

(Pursuant to Section 766.587, Wisconsin Statutes)

This agreement is made and entered into by .... and ...., (husband and wife) (who intend to marry) (strike one).

The parties to this agreement agree to classify all their property, including property owned by them now and property acquired before January 1, 1987, as the individual property of the owning spouse, and agree that ownership of their property shall be determined as if it were December 31, 1985.

This agreement terminates on January 1, 1987.

Signature .... Date ....

Print Name

Here: ....

Address: ....

Signature .... Date ....

Print Name

Here: ....

Address: ....

[Note: Each spouse should retain a copy of the agreement for himself or herself.]

766.587(8) (8) Other means of classification. This section is not the exclusive means by which spouses may, before January 1, 1987, classify their property as the individual property of the owner.

766.587 History History: 1985 a. 37; 1987 a. 393 s. 53; 1997 a. 188; 2005 a. 443 s. 265.



766.588 Statutory terminable marital property classification agreement.

766.588  Statutory terminable marital property classification agreement.

766.588(1)(1)  Generally.

766.588(1)(a)(a) Spouses may execute an agreement under this section to classify the property of the spouses presently owned and property acquired, reclassified or created in the future, as marital property. Except as provided in this section, s. 766.58 applies to an agreement under this section. The form of the agreement is set forth in sub. (9). Persons intending to marry each other may execute an agreement as if married, but the agreement becomes effective only upon their determination date.

766.588(1)(b) (b) Notwithstanding an agreement under this section:

766.588(1)(b)1. 1. The marital property interest of the nonemployee spouse in a deferred employment benefit plan or in assets in an individual retirement account that are traceable to the rollover of a deferred employment benefit plan terminates at the death of the nonemployee spouse if he or she predeceases the employee spouse; and

766.588(1)(b)2. 2. The marital property interest of a decedent spouse in a life insurance policy which designates the surviving spouse as the owner and insured is limited as provided under s. 766.61 (7).

766.588(1)(c) (c)

766.588(1)(c)1.1. If property is held as survivorship marital property under s. 766.60 (5) (a) or 766.605 at the time an agreement under this section becomes effective, or if property is held as or acquired as survivorship marital property under s. 766.60 (5) (a) or 766.605 while an agreement is in effect, the property remains survivorship marital property as long as it is so held.

766.588(1)(c)2. 2. A joint tenancy which is held exclusively between the spouses when an agreement under this section becomes effective or while an agreement is in effect is survivorship marital property.

766.588(1)(c)3. 3. A tenancy in common which is held exclusively between the spouses when an agreement under this section becomes effective or while an agreement is in effect is marital property.

766.588(1)(c)4. 4. With respect to a tenancy in common or joint tenancy not described under subds. 2. and 3. in which at least one spouse is a tenant when an agreement under this section becomes effective or while an agreement is in effect, to the extent the incidents of the tenancy in common or joint tenancy conflict with or differ from the incidents of marital property, the incidents of the tenancy in common or of the joint tenancy, including the incident of survivorship, control.

766.588(1)(d) (d)

766.588(1)(d)1.1. In this paragraph:

766.588(1)(d)1.a. a. "Joint account" has the meaning given in s. 705.01 (4).

766.588(1)(d)1.b. b. "Marital account" has the meaning given in s. 705.01 (4m).

766.588(1)(d)2. 2. An agreement under this section does not defeat the survivorship feature of a joint account under s. 705.04 (1).

766.588(1)(d)3. 3. An agreement under this section does not affect the ownership, under s. 705.04 (2m), of sums remaining on deposit in a marital account at the death of a party to the account, regardless of when the agreement became effective or the marital account was established.

766.588(2) (2) Execution. An agreement under this section shall be signed by both parties to the agreement. An agreement under this section is executed when the signature of each party to the agreement is authenticated or acknowledged. The agreement executed shall conform to the requirements under sub. (9).

766.588(3) (3) Effective date and effective period.

766.588(3)(a)(a) An agreement under this section is effective when executed or upon the determination date, whichever is later.

766.588(3)(b) (b) If the spouses have not completed the financial disclosure form under sub. (9) before or contemporaneously with execution of the agreement, the agreement terminates 3 years after the date that both spouses have signed the agreement, unless terminated earlier by one of the spouses under sub. (4).

766.588(3)(c) (c) If the spouses have completed the financial disclosure form under sub. (9), the agreement terminates when the terms of the agreement no longer apply after dissolution or the death of a spouse, unless terminated earlier by one of the spouses under sub. (4).

766.588(3m) (3m) Limitation on execution of 3-year agreement. If spouses execute an agreement under this section which becomes effective for any period and if the spouses did not complete the financial disclosure form under sub. (9) for that agreement, the spouses may not execute a subsequent agreement under this section for the same marriage unless the financial disclosure form under sub. (9) is completed.

766.588(4) (4) Termination by one spouse.

766.588(4)(a)(a) An agreement under this section terminates 30 days after a notice of termination is given under par. (b) by one spouse to the other spouse. An example of a termination form is set forth in sub. (9).

766.588(4)(b) (b) Notice of termination is given to the other spouse on the date:

766.588(4)(b)1. 1. That a signed termination is personally delivered to the other spouse; or

766.588(4)(b)2. 2. That a signed termination is sent by certified mail to the address of the other spouse last known to the spouse giving notice of termination.

766.588(4)(c) (c) This subsection does not affect the ability to amend, revoke or supplement an agreement under this section by separate marital property agreement under s. 766.58 (4).

766.588(4)(d) (d) With respect to its effect on 3rd parties, a termination under this section shall be treated as a marital property agreement.

766.588(5) (5) Enforceability.

766.588(5)(a)(a) If the spouses do not complete the financial disclosure form under sub. (9), the agreement terminates as provided under sub. (3) (b) and the agreement is enforceable without the disclosure of a spouse's property or financial obligations.

766.588(5)(b) (b) If the spouses complete the financial disclosure form under sub. (9), the maximum duration of the agreement is 3 years after both spouses have signed the agreement if the spouse against whom enforcement is sought proves that the information on the disclosure form did not provide fair and reasonable disclosure, under the circumstances, of the other spouse's property or financial obligations. This paragraph applies notwithstanding the fact that a spouse had notice of the other spouse's property or financial obligations.

766.588(5)(c) (c) Section 766.58 (6) (c) does not apply to an agreement under this section.

766.588(6) (6) Effect on support and divorce. An agreement under this section does not affect any of the following:

766.588(6)(a) (a) The duty of support that spouses otherwise have to each other.

766.588(6)(b) (b) The determination of property division under s. 767.61.

766.588(6)(c) (c) The determination of maintenance payments under s. 767.56.

766.588(7) (7) Other means of classification. This section is not the exclusive means by which spouses may reclassify their property as marital property.

766.588(8) (8) Effect of termination. Termination of an agreement under sub. (3) or (4) does not affect the classification of property acquired before termination. Property acquired after termination is classified as provided under this chapter.

766.588(9) (9) Statutory terminable marital property classification agreement form. The language of a statutory terminable marital property classification agreement form shall be identical to the language included in the form set forth under this subsection. The format of a statutory terminable marital property classification agreement shall be substantially as follows:

Notice to persons who sign this agreement:

1. A PROPERTY LAW KNOWN AS THE MARITAL PROPERTY SYSTEM GOVERNS THE PROPERTY RIGHTS OF MARRIED PERSONS IN WISCONSIN. AFTER THE MARITAL PROPERTY SYSTEM APPLIES TO A MARRIED COUPLE, EACH SPOUSE HAS AN UNDIVIDED ONE-HALF OWNERSHIP INTEREST IN PROPERTY, SUCH AS WAGES, DEFERRED EMPLOYMENT BENEFITS, LIFE INSURANCE, INCOME FROM PROPERTY AND CERTAIN APPRECIATION OF PROPERTY, THEREAFTER ACQUIRED DURING MARRIAGE DUE TO THE EFFORTS OF EITHER OR BOTH SPOUSES. PROPERTY WHICH IS BROUGHT TO THE MARRIAGE AND PROPERTY WHICH IS ACQUIRED BY ONE SPOUSE DURING THE MARRIAGE BY GIFT OR INHERITANCE IS NOT MARITAL PROPERTY BUT IS SOLELY OWNED BY THE ACQUIRING SPOUSE. THIS AGREEMENT ALTERS THE LAW GOVERNING YOUR PROPERTY RIGHTS. THE PURPOSE OF THE FOLLOWING INFORMATION IS TO APPRISE YOU, IN VERY GENERAL TERMS, OF SOME OF THE MORE IMPORTANT ASPECTS AND POSSIBLE EFFECTS OF THIS AGREEMENT. THE INFORMATION IS NOT INTENDED TO BE A PRECISE OR COMPLETE RECITATION OF THE LAW APPLICABLE TO THIS AGREEMENT AND IS NOT A SUBSTITUTE FOR LEGAL ADVICE.

2. BY ENTERING INTO THIS AGREEMENT, YOU HAVE AGREED TO RELINQUISH YOUR RIGHTS TO A SOLE OWNERSHIP INTEREST IN YOUR SOLELY OWNED PROPERTY; HOWEVER, YOU ARE ACQUIRING AUTOMATIC, EQUAL OWNERSHIP RIGHTS, WITH YOUR SPOUSE, TO ALL PROPERTY THAT YOU AND YOUR SPOUSE OWN OR ACQUIRE.

3. THIS AGREEMENT MAY AFFECT:

A. YOUR ACCESS TO CREDIT AND THE PROPERTY AVAILABLE TO SATISFY OBLIGATIONS INCURRED BY YOU OR YOUR SPOUSE.

B. THE ACCUMULATION OF AND THE MANAGEMENT AND CONTROL OF PROPERTY BY YOU DURING YOUR MARRIAGE.

C. THE AMOUNT OF PROPERTY YOU HAVE TO DISPOSE OF AT YOUR DEATH.

D. YOUR TAXES.

E. ANY PREVIOUS MARRIAGE AGREEMENT ENTERED INTO BY YOU AND YOUR SPOUSE.

4. THIS AGREEMENT DOES NOT:

A. AFFECT RIGHTS AT DIVORCE.

B. ALTER THE LEGAL DUTY OF SUPPORT THAT SPOUSES HAVE TO EACH OTHER OR THAT A SPOUSE HAS TO HIS OR HER CHILDREN.

C. BY ITSELF PROVIDE THAT, UPON YOUR DEATH, YOUR MARITAL PROPERTY PASSES TO YOUR SURVIVING SPOUSE. IF THAT IS WHAT YOU INTEND, YOU ARE ENCOURAGED TO SEEK LEGAL ADVICE TO DETERMINE WHAT MUST BE DONE TO ACCOMPLISH THAT RESULT.

5. IN GENERAL, THIS AGREEMENT IS NOT BINDING ON CREDITORS UNLESS THE CREDITOR IS FURNISHED A COPY OF THE AGREEMENT BEFORE CREDIT IS EXTENDED. (It is not necessary to furnish a copy of the financial disclosure form.) IN ADDITION, THIRD PARTIES OTHER THAN CREDITORS MIGHT NOT BE BOUND BY THIS AGREEMENT UNLESS THEY HAVE ACTUAL KNOWLEDGE OF THE TERMS OF THE AGREEMENT.

6. IF YOU WISH TO AFFECT AN INTEREST IN YOUR REAL PROPERTY WITH THIS AGREEMENT, PARTICULARLY IN RELATION TO THIRD PARTIES, ADDITIONAL LEGAL PROCEDURES AND FORMALITIES MAY BE REQUIRED. IF YOU HAVE QUESTIONS REGARDING THE EFFECT OF THIS AGREEMENT ON YOUR REAL PROPERTY, YOU ARE URGED TO SEEK LEGAL ADVICE.

7. IF YOU DO NOT COMPLETE SCHEDULE "A", "FINANCIAL DISCLOSURE", AND THE AGREEMENT BECOMES EFFECTIVE, THE AGREEMENT TERMINATES 3 YEARS AFTER THE DATE THAT YOU BOTH HAVE SIGNED THE AGREEMENT AND YOU MAY NOT, EXECUTE A SUBSEQUENT STATUTORY TERMINABLE MARITAL PROPERTY CLASSIFICATION AGREEMENT WITH THE SAME SPOUSE DURING THE SAME MARRIAGE UNLESS YOU COMPLETE THE FINANCIAL DISCLOSURE FORM. IF YOU INTEND THAT THIS AGREEMENT EXTEND BEYOND 3 YEARS, EACH OF YOU, BEFORE SIGNING THE AGREEMENT, MUST DISCLOSE TO THE OTHER YOUR EXISTING PROPERTY AND YOUR EXISTING FINANCIAL OBLIGATIONS, BY COMPLETING SCHEDULE "A", "FINANCIAL DISCLOSURE". IF SCHEDULE "A" HAS BEEN FILLED OUT BUT, IN A LEGAL ACTION AGAINST YOU TO ENFORCE THE AGREEMENT, YOU SHOW THAT THE INFORMATION ON SCHEDULE "A" DID NOT PROVIDE YOU WITH FAIR AND REASONABLE DISCLOSURE UNDER THE CIRCUMSTANCES, THE DURATION OF THE AGREEMENT IS 3 YEARS AFTER BOTH PARTIES SIGNED THE AGREEMENT.

8. ONE SPOUSE MAY TERMINATE THIS AGREEMENT AT ANY TIME BY GIVING SIGNED NOTICE OF TERMINATION TO THE OTHER SPOUSE. THE AGREEMENT TERMINATES 30 DAYS AFTER NOTICE IS GIVEN.

9. TERMINATION OF THIS AGREEMENT DOES NOT BY ITSELF CHANGE THE CLASSIFICATION OF PROPERTY CLASSIFIED BY THE AGREEMENT.

10. THIS AGREEMENT MAY BE AMENDED, REVOKED OR SUPPLEMENTED BY A LATER MARITAL PROPERTY AGREEMENT.

11. BOTH PARTIES MUST SIGN THIS AGREEMENT AND THE SIGNATURES MUST BE AUTHENTICATED BY OR ACKNOWLEDGED BEFORE A NOTARY. THE AGREEMENT BECOMES EFFECTIVE ON THE DATE THAT YOU HAVE BOTH SIGNED IT, THE DATE THAT YOU MARRY, OR THE DATE ON WHICH YOU ARE BOTH DOMICILED IN WISCONSIN, WHICHEVER IS LATER. IF YOU ALTER THE LANGUAGE OF THE AGREEMENT ON THIS FORM THE AGREEMENT WILL NOT CONSTITUTE A STATUTORY TERMINABLE MARITAL PROPERTY CLASSIFICATION AGREEMENT (BUT IT MAY QUALIFY AS A GENERAL MARITAL PROPERTY AGREEMENT UNDER SECTION 766.58, WISCONSIN STATUTES).

12. EACH SPOUSE SHOULD RETAIN A COPY OF THIS AGREEMENT, INCLUDING ANY DISCLOSURE OF PROPERTY AND OBLIGATIONS, WHILE THE AGREEMENT IS IN EFFECT AND AFTER IT TERMINATES. RETENTION OF A COPY MAY BE IMPORTANT TO PROTECT INTERESTS ACQUIRED UNDER OR AFFECTED BY THE AGREEMENT.

13. IF AFTER ENTERING INTO THIS AGREEMENT ONE OR BOTH OF YOU ESTABLISH A DOMICILE OUTSIDE THIS STATE, YOU ARE URGED TO SEEK LEGAL ADVICE CONCERNING THE CONTINUED EFFECTIVENESS OF THIS AGREEMENT.

Statutory terminable marital
Property classification agreement

(Pursuant to Section 766.588, Wisconsin Statutes)

This agreement is entered into by .... and .... (husband and wife) (who intend to marry) (strike one). The parties hereby classify all of the property owned by them when this agreement becomes effective, and property acquired during the term of this agreement, as marital property.

One spouse may terminate this agreement at any time by giving signed notice of termination to the other spouse. Notice of termination by a spouse is given upon personal delivery or when sent by certified mail to the other spouse's last-known address. The agreement terminates 30 days after such notice is given.

The parties (have) (have not) (strike one) completed Schedule "A", "Financial Disclosure", attached to this agreement. If Schedule "A" has not been completed, the duration of this agreement is 3 years after both parties have signed the agreement. If Schedule "A" has been completed, the duration of this agreement is not limited to 3 years after it is signed.

IF THE DURATION OF THIS AGREEMENT IS NOT TO BE LIMITED TO 3 YEARS, MAKE SURE SCHEDULE "A", "FINANCIAL DISCLOSURE", IS COMPLETED AND THAT YOU HAVE REVIEWED THE SCHEDULE BEFORE SIGNING THE AGREEMENT. IF YOU AND YOUR SPOUSE HAVE PREVIOUSLY ENTERED INTO A STATUTORY TERMINABLE MARITAL PROPERTY CLASSIFICATION AGREEMENT WITH EACH OTHER WHICH WAS EFFECTIVE DURING YOUR PRESENT MARRIAGE AND YOU AND YOUR SPOUSE DID NOT COMPLETE SCHEDULE "A", YOU MAY NOT EXECUTE THIS AGREEMENT IF YOU DO NOT COMPLETE SCHEDULE "A".

Signature of One Spouse: ....

Date: ....

Print Name Here: ....

Residence Address: ....

(Make Sure Your Signature is Authenticated or Acknowledged Below.)

Authentication

Signature .... authenticated this .... day of ...., .... (year)

*....

TITLE: MEMBER STATE BAR OF WISCONSIN

(If not, .... authorized by s. 706.06, Wis. Stats.)

Acknowledgment

STATE OF WISCONSIN )

) ss.

.... County )

Personally came before me this .... day of ...., .... (year) the above named .... to me known to be the person who executed the foregoing instrument and acknowledge the same.

*....

Notary Public ...., .... County, Wisconsin.

My Commission is permanent.

(If not, state expiration date: ...., .... (year))

(Signatures may be authenticated or

acknowledged. Both are not necessary.)

*Names of persons signing in any capacity should be

typed or printed below their signatures.

Signature of Other Spouse: ....

Date: ....

Print Name Here: ....

Residence Address: ....

(Make Sure Your Signature is Authenticated or Acknowledged Below.)

Authentication

Signature .... authenticated this .... day of ...., .... (year)

*....

TITLE: MEMBER STATE BAR OF WISCONSIN

(If not, .... authorized by s. 706.06, Wis. Stats.)

Acknowledgment

STATE OF WISCONSIN )

) ss.

.... County )

Personally came before me this .... day of ...., .... (year) the above named .... to me known to be the person who executed the foregoing instrument and acknowledge the same.

*....

Notary Public ...., .... County, Wisconsin.

My Commission is permanent.

(If not, state expiration date: ...., .... (year))

(Signatures may be authenticated or

acknowledged. Both are not necessary.)

*Names of persons signing in any capacity should be

typed or printed below their signatures.

Termination of statutory terminable

marital property classification agreement

I UNDERSTAND THAT:

1. THIS TERMINATION TAKES EFFECT 30 DAYS AFTER MY SPOUSE IS NOTIFIED OF THE TERMINATION, AS PROVIDED UNDER SECTION 766.588 (4) OF THE WISCONSIN STATUTES.

2. THIS TERMINATION IS PROSPECTIVE; IT DOES NOT AFFECT THE CLASSIFICATION OF PROPERTY ACQUIRED BEFORE THE TERMINATION BECOMES EFFECTIVE. PROPERTY ACQUIRED AFTER THE TERMINATION BECOMES EFFECTIVE IS CLASSIFIED AS PROVIDED UNDER THE MARITAL PROPERTY LAW.

3. IN GENERAL, THIS TERMINATION IS NOT BINDING ON CREDITORS UNLESS THEY ARE PROVIDED A COPY OF THE TERMINATION BEFORE CREDIT IS EXTENDED.

The undersigned terminates the statutory terminable marital property classification agreement entered into by me and my spouse on .... (date last spouse signed the agreement) under section 766.588 of the Wisconsin Statutes.

Signature: ....

Date: ....

Print Name Here: ....

Residence Address: ....

Schedule "a"

Financial Disclosure

The following general categories of assets and liabilities are not all inclusive and if other assets or liabilities exist they should be listed. Assets should be listed according to which spouse has title (including assets owned by a spouse or the spouses with one or more third parties) and at their approximate market value.

Husband Wife Both Names

I. Assets

A. Real estate (gross value)

B. Stocks, bonds and mutual funds

C. Accounts at and certificates or

other instruments issued by

financial institutions

D. Mortgages, land contracts,

promissory notes and cash

E. Partnership interests

EL. Limited liability company interests.

F. Trust interests

G. Livestock, farm products, crops

H. Automobiles and other vehicles

I. Jewelry and personal effects

J. Household furnishings

K. Life insurance and annuities:

1. Face value

2. Cash surrender value

L. Retirement benefits (include value):

1. Pension plans

2. Profit sharing plans

3. HR-10 KEOGH plans

4. IRAs

5. Deferred compensation plans

M. Other assets not listed elsewhere

II. Obligations (total outstanding balance):

A. Mortgages and liens

B. Credit cards

C. Other obligations to financial

institutions

D. Alimony, maintenance and child

support (per month)

E. Other obligations (such as other obligations

to individuals, guarantees,

contingent liabilities)

III. Annual compensation for services:

(for example, wages and income from self-

employment; also include social security,

disability and similar income here)

(IF YOU NEED ADDITIONAL SPACE,

ADD ADDITIONAL SHEETS)

766.588 History History: 1987 a. 393; 1991 a. 301; 1993 a. 112, 160; 1997 a. 250; 2005 a. 443 s. 265.



766.589 Statutory terminable individual property classification agreement.

766.589  Statutory terminable individual property classification agreement.

766.589(1) (1)  Generally.

766.589(1)(a)(a) For purposes of determining ownership of property classified by an agreement under this section, a spouse owns property if the property is held by that spouse. If property classified by an agreement under this section is not held by either or both spouses, ownership of the property is determined as if the spouses were unmarried when the property was acquired.

766.589(1)(b) (b) Spouses may execute an agreement under this section to classify the marital property of the spouses presently owned and property acquired, reclassified or created in the future that would otherwise be marital property, as the individual property of the owner. At the death of the owning spouse, property classified by an agreement under this section is subject to the rights of the surviving spouse under sub. (7). Except as provided in this section, s. 766.58 applies to an agreement under this section. The form of the agreement is set forth in sub. (10). Persons intending to marry each other may execute an agreement as if married, but the agreement becomes effective only upon their determination date.

766.589(1)(c) (c)

766.589(1)(c)1.1. If at the time an agreement under this section is executed property is held as survivorship marital property, the property is classified as the individual property of the owners and is owned as a joint tenancy. If at the time an agreement under this section is executed property is held in a form as provided under s. 766.60 (1) or (2), the property is classified as the individual property of the owners and is owned as a tenancy in common. If while an agreement is in effect spouses acquire property as a joint tenancy exclusively between themselves or as survivorship marital property, the property is classified as the individual property of the owners and is owned as a joint tenancy. If while an agreement is in effect spouses acquire property as tenants in common exclusively between themselves, the spouses' respective ownership interests in the property are classified as the individual property of the owners. If while an agreement is in effect spouses acquire property held in a form as provided under s. 766.60 (1) or (2), the property is classified as the individual property of the owners and is owned as a tenancy in common. An agreement under this section does not affect the incidents under ch. 705 of a joint account, as defined in s. 705.01 (4).

766.589(1)(c)2. 2. For purposes of an agreement under this section, to the extent the incidents of a joint tenancy or tenancy in common conflict with or differ from the incidents of individual property, the incidents of the tenancy in common or joint tenancy, including the incident of survivorship, control.

766.589(2) (2) Execution. An agreement under this section shall be signed by both parties to the agreement. An agreement under this section is executed when the signature of each party to the agreement is authenticated or acknowledged. The agreement executed shall conform to the requirements under sub. (10).

766.589(3) (3) Effective date and effective period.

766.589(3)(a)(a) An agreement under this section is effective when executed or upon the determination date, whichever is later.

766.589(3)(b) (b) If the spouses have not completed the financial disclosure form under sub. (10) before or contemporaneously with execution of the agreement, the agreement terminates 3 years after the date that both spouses signed the agreement, unless terminated earlier by one of the spouses under sub. (4).

766.589(3)(c) (c) If the spouses have completed the financial disclosure form under sub. (10), the agreement terminates when the terms of the agreement no longer apply after dissolution or the death of a spouse, unless terminated earlier by one of the spouses under sub. (4).

766.589(3m) (3m) Limitation on execution of 3-year agreement. If spouses execute an agreement under this section which becomes effective for any period and, for that agreement, do not complete the financial disclosure form under sub. (10), the spouses may not execute a subsequent agreement under this section for the same marriage unless the financial disclosure form under sub. (10) is completed.

766.589(4) (4) Termination by one spouse; good faith duty.

766.589(4)(a)(a) An agreement under this section terminates 30 days after a notice of termination is given under par. (b) by one spouse to the other spouse. An example of a termination form is set forth in sub. (10).

766.589(4)(b) (b) Notice of termination is given to the other spouse on the date:

766.589(4)(b)1. 1. That signed termination is personally delivered to the other spouse; or

766.589(4)(b)2. 2. That signed termination is sent by certified mail to the address of the other spouse last known to the spouse giving notice of termination.

766.589(4)(c) (c) After notice of termination is given under this subsection and until the agreement terminates, each spouse shall act in good faith with respect to the other spouse in matters involving the property of the spouse who is required to act in good faith which is classified as individual property by the agreement. Management and control by a spouse of that property in a manner that limits, diminishes or fails to produce income from that property does not violate this paragraph.

766.589(4)(d) (d) This subsection does not affect the ability to amend, revoke or supplement an agreement under this section by separate marital property agreement under s. 766.58 (4).

766.589(4)(e) (e) With respect to its effect on 3rd parties, a termination under this section shall be treated as a marital property agreement.

766.589(5) (5) Enforceability.

766.589(5)(a)(a) If the spouses do not complete the financial disclosure form under sub. (10), the agreement terminates as provided under sub. (3) (b) and the agreement is enforceable without the disclosure of a spouse's property or financial obligations.

766.589(5)(b) (b) If the spouses complete the financial disclosure form under sub. (10), the maximum duration of the agreement is 3 years after both spouses have signed the agreement if the spouse against whom enforcement is sought proves that the information on the disclosure form did not provide fair and reasonable disclosure, under the circumstances, of the other spouse's property or financial obligations. This paragraph applies notwithstanding the fact that a spouse had notice of the other spouse's property or financial obligations.

766.589(5)(c) (c) Section 766.58 (6) (c) does not apply to an agreement under this section.

766.589(6) (6) Effect on support and divorce. An agreement under this section does not affect any of the following:

766.589(6)(a) (a) The duty of support that spouses otherwise have to each other.

766.589(6)(b) (b) The determination of property division under s. 767.61.

766.589(6)(c) (c) The determination of maintenance payments under s. 767.56.

766.589(7) (7) Rights of surviving spouse. Notwithstanding the fact that an agreement under this section is in effect at, or has terminated before, the time of death of a spouse who is party to the agreement, the surviving spouse may elect under s. 861.02. For the purpose of the election, in addition to the property described in s. 851.055, property acquired during marriage and after the determination date which would have been marital property but for the agreement is deferred marital property.

766.589(8) (8) Other means of classification. This section is not the exclusive means by which spouses may reclassify their marital property.

766.589(9) (9) Effect of termination. Termination of an agreement under sub. (3) or (4) does not affect the classification of property acquired before termination. Property acquired after termination is classified as provided under this chapter.

766.589(10) (10) Statutory terminable individual property classification agreement form. The language of a statutory terminable individual property classification agreement form shall be identical to the language included in the form set forth under this subsection. The format of a statutory terminable individual property classification agreement shall be substantially as follows:

Notice to persons who sign this agreement

1. A PROPERTY LAW KNOWN AS THE MARITAL PROPERTY SYSTEM GOVERNS THE PROPERTY RIGHTS OF MARRIED PERSONS IN WISCONSIN. AFTER THE MARITAL PROPERTY SYSTEM APPLIES TO A MARRIED COUPLE, EACH SPOUSE HAS AN UNDIVIDED ONE-HALF OWNERSHIP INTEREST IN PROPERTY, SUCH AS WAGES, DEFERRED EMPLOYMENT BENEFITS, LIFE INSURANCE, INCOME FROM PROPERTY AND CERTAIN APPRECIATION OF PROPERTY, THEREAFTER ACQUIRED DURING MARRIAGE DUE TO THE EFFORTS OF EITHER OR BOTH SPOUSES. THIS AGREEMENT ALTERS THE LAW GOVERNING YOUR PROPERTY RIGHTS. THE PURPOSE OF THE FOLLOWING INFORMATION IS TO APPRISE YOU, IN VERY GENERAL TERMS, OF SOME OF THE MORE IMPORTANT ASPECTS AND POSSIBLE EFFECTS OF THIS AGREEMENT. THE INFORMATION IS NOT INTENDED TO BE A PRECISE OR COMPLETE RECITATION OF THE LAW APPLICABLE TO THIS AGREEMENT AND IS NOT A SUBSTITUTE FOR LEGAL ADVICE.

2. BY ENTERING INTO THIS AGREEMENT, YOU HAVE AGREED TO RELINQUISH YOUR RIGHTS TO AN AUTOMATIC OWNERSHIP INTEREST IN PROPERTY ACQUIRED AS A RESULT OF SPOUSAL EFFORT DURING MARRIAGE AND THE TERM OF THE AGREEMENT; HOWEVER, YOU ARE ACQUIRING AUTOMATIC OWNERSHIP RIGHTS TO PROPERTY TITLED IN YOUR NAME.

3. THIS AGREEMENT MAY AFFECT:

A. YOUR ACCESS TO CREDIT AND THE PROPERTY AVAILABLE TO SATISFY OBLIGATIONS INCURRED BY YOU OR YOUR SPOUSE.

B. THE ACCUMULATION OF AND THE MANAGEMENT AND CONTROL OF PROPERTY BY YOU DURING YOUR MARRIAGE.

C. THE AMOUNT OF PROPERTY YOU HAVE TO DISPOSE OF AT YOUR DEATH.

D. YOUR TAXES.

E. ANY PREVIOUS MARRIAGE AGREEMENT ENTERED INTO BY YOU AND YOUR SPOUSE.

4. THIS AGREEMENT DOES NOT:

A. AFFECT RIGHTS AT DIVORCE.

B. ALTER THE LEGAL DUTY OF SUPPORT THAT SPOUSES HAVE TO EACH OTHER OR THAT A SPOUSE HAS TO HIS OR HER CHILDREN.

5. NOTWITHSTANDING THIS AGREEMENT, THE PROPERTY CLASSIFIED BY THIS AGREEMENT WHICH IS OWNED BY THE FIRST SPOUSE TO DIE IS SUBJECT TO CERTAIN ELECTIVE RIGHTS OF THE SURVIVING SPOUSE. YOU MAY BAR THESE ELECTIVE RIGHTS BY SEPARATE MARITAL PROPERTY AGREEMENT.

6. IN GENERAL, THIS AGREEMENT IS NOT BINDING ON CREDITORS UNLESS THE CREDITOR IS FURNISHED A COPY OF THE AGREEMENT BEFORE CREDIT IS EXTENDED. (IT IS NOT NECESSARY TO FURNISH A COPY OF THE FINANCIAL DISCLOSURE FORM.) IN ADDITION, THIRD PARTIES OTHER THAN CREDITORS MIGHT NOT BE BOUND BY THIS AGREEMENT UNLESS THEY HAVE ACTUAL KNOWLEDGE OF THE TERMS OF THE AGREEMENT.

7. IF YOU WISH TO AFFECT AN INTEREST IN YOUR REAL PROPERTY WITH THIS AGREEMENT, PARTICULARLY IN RELATION TO THIRD PARTIES, ADDITIONAL LEGAL PROCEDURES AND FORMALITIES MAY BE REQUIRED. IF YOU HAVE QUESTIONS REGARDING THE EFFECT OF THIS AGREEMENT ON YOUR REAL PROPERTY, YOU ARE URGED TO SEEK LEGAL ADVICE.

8. IF YOU DO NOT COMPLETE SCHEDULE "A", "FINANCIAL DISCLOSURE", AND THE AGREEMENT BECOMES EFFECTIVE, THE AGREEMENT TERMINATES 3 YEARS AFTER THE DATE THAT YOU BOTH HAVE SIGNED THE AGREEMENT AND YOU MAY NOT EXECUTE A SUBSEQUENT STATUTORY TERMINABLE INDIVIDUAL PROPERTY CLASSIFICATION AGREEMENT WITH THE SAME SPOUSE DURING THE SAME MARRIAGE UNLESS YOU COMPLETE THE FINANCIAL DISCLOSURE FORM. IF YOU INTEND THAT THIS AGREEMENT EXTEND BEYOND 3 YEARS, EACH OF YOU, BEFORE SIGNING THE AGREEMENT, MUST DISCLOSE TO THE OTHER YOUR EXISTING PROPERTY AND YOUR EXISTING FINANCIAL OBLIGATIONS, BY COMPLETING SCHEDULE "A", "FINANCIAL DISCLOSURE". IF SCHEDULE "A" HAS BEEN FILLED OUT BUT IN A LEGAL ACTION AGAINST YOU TO ENFORCE THE AGREEMENT YOU SHOW THAT THE INFORMATION ON SCHEDULE "A" DID NOT PROVIDE YOU WITH FAIR AND REASONABLE DISCLOSURE UNDER THE CIRCUMSTANCES, THE DURATION OF THE AGREEMENT IS 3 YEARS AFTER BOTH PARTIES SIGNED THE AGREEMENT.

9. ONE SPOUSE MAY TERMINATE THIS AGREEMENT AT ANY TIME BY GIVING SIGNED NOTICE OF TERMINATION TO THE OTHER SPOUSE. THE AGREEMENT TERMINATES 30 DAYS AFTER NOTICE IS GIVEN. IF SUCH NOTICE OF TERMINATION IS GIVEN BY ONE SPOUSE TO THE OTHER SPOUSE, EACH SPOUSE HAS A DUTY TO THE OTHER SPOUSE TO ACT IN GOOD FAITH IN MATTERS INVOLVING THE PROPERTY OF THE SPOUSE WHO IS REQUIRED TO ACT IN GOOD FAITH WHICH HAS BEEN CLASSIFIED AS INDIVIDUAL PROPERTY BY THIS AGREEMENT. THE GOOD FAITH DUTY CONTINUES UNTIL THE AGREEMENT TERMINATES (30 DAYS AFTER NOTICE IS GIVEN).

10. TERMINATION OF THIS AGREEMENT DOES NOT BY ITSELF CHANGE THE CLASSIFICATION OF PROPERTY CLASSIFIED BY THE AGREEMENT.

11. THIS AGREEMENT MAY BE AMENDED, REVOKED OR SUPPLEMENTED BY A LATER MARITAL PROPERTY AGREEMENT.

12. BOTH PARTIES MUST SIGN THIS AGREEMENT AND THE SIGNATURES MUST BE AUTHENTICATED OR ACKNOWLEDGED BEFORE A NOTARY. THE AGREEMENT BECOMES EFFECTIVE ON THE DATE THAT YOU HAVE BOTH SIGNED IT, THE DATE THAT YOU MARRY, OR THE DATE ON WHICH YOU ARE BOTH DOMICILED IN WISCONSIN, WHICHEVER IS LATER. IF YOU ALTER THE LANGUAGE OF THE AGREEMENT ON THIS FORM, THE AGREEMENT WILL NOT CONSTITUTE A STATUTORY TERMINABLE INDIVIDUAL PROPERTY CLASSIFICATION AGREEMENT (BUT IT MAY QUALIFY AS A GENERAL MARITAL PROPERTY AGREEMENT UNDER SECTION 766.58, WISCONSIN STATUTES).

13. EACH SPOUSE SHOULD RETAIN A COPY OF THIS AGREEMENT, INCLUDING ANY DISCLOSURE OF PROPERTY AND OBLIGATIONS, WHILE THE AGREEMENT IS IN EFFECT AND AFTER IT TERMINATES. RETENTION OF A COPY MAY BE IMPORTANT TO PROTECT INTERESTS ACQUIRED UNDER OR AFFECTED BY THE AGREEMENT.

14. IF AFTER ENTERING INTO THIS AGREEMENT ONE OR BOTH OF YOU ESTABLISH A DOMICILE OUTSIDE THIS STATE, YOU ARE URGED TO SEEK LEGAL ADVICE CONCERNING THE CONTINUED EFFECTIVENESS OF THIS AGREEMENT.

Statutory terminable individual
Property classification agreement
(Pursuant to Section 766.589, Wisconsin Statutes)

This agreement is entered into by .... and .... (husband and wife) (who intend to marry) (strike one). The parties hereby classify the marital property owned by them when this agreement becomes effective, and property acquired during the term of this agreement which would otherwise have been marital property, as the individual property of the owning spouse. The parties agree that ownership of such property shall be determined by the name in which the property is held and, if property is not held by either or both spouses, ownership shall be determined as if the parties were unmarried persons when the property was acquired.

Upon the death of either spouse the surviving spouse may, except as otherwise provided in a subsequent marital property agreement, and regardless of whether this agreement has terminated, elect against the property of the decedent spouse as provided in section 766.589 (7) of the Wisconsin Statutes.

One spouse may terminate this agreement at any time by giving signed notice of termination to the other spouse. Notice of termination by a spouse is given upon personal delivery or when sent by certified mail to the other spouse's last-known address. The agreement terminates 30 days after such notice is given.

The parties (have) (have not) (strike one) completed Schedule "A", "Financial Disclosure", attached to this agreement. If Schedule "A" has not been completed, the duration of this agreement is 3 years after both parties have signed the agreement. If Schedule "A" has been completed, the duration of this agreement is not limited to 3 years after it is signed.

IF THE DURATION OF THIS AGREEMENT IS NOT TO BE LIMITED TO 3 YEARS, MAKE SURE THAT SCHEDULE "A", "FINANCIAL DISCLOSURE", IS COMPLETED AND THAT YOU HAVE REVIEWED THE SCHEDULE BEFORE SIGNING THE AGREEMENT. IF YOU AND YOUR SPOUSE HAVE PREVIOUSLY ENTERED INTO A STATUTORY TERMINABLE INDIVIDUAL PROPERTY CLASSIFICATION AGREEMENT WITH EACH OTHER WHICH WAS EFFECTIVE DURING YOUR PRESENT MARRIAGE AND YOU AND YOUR SPOUSE DID NOT COMPLETE SCHEDULE "A", YOU MAY NOT EXECUTE THIS AGREEMENT IF YOU DO NOT COMPLETE SCHEDULE "A".

Signature of One Spouse: ....

Date: ....

Print Name Here: ....

Residence Address: ....

(Make Sure Your Signature is Authenticated or Acknowledged Below.)

Authentication

Signature .... authenticated this .... day of ...., .... (year)

*....

TITLE: MEMBER STATE BAR OF WISCONSIN

(If not, .... authorized by s. 706.06, Wis. Stats.)

Acknowledgment

STATE OF WISCONSIN )

) ss.

.... County )

Personally came before me this .... day of ...., .... (year) the above named .... to me known to be the person who executed the foregoing instrument and acknowledge the same.

*....

Notary Public ...., .... County, Wisconsin.

My Commission is permanent.

(If not, state expiration date: ...., .... (year))

(Signatures may be authenticated or

acknowledged. Both are not necessary.)

*Names of persons signing in any capacity should be

typed or printed below their signatures.

Signature of Other Spouse: ....

Date: ....

Print Name Here: ....

Residence Address: ....

(Make Sure Your Signature is Authenticated or Acknowledged Below.)

Authentication

Signature .... authenticated this .... day of ...., .... (year)

*....

TITLE: MEMBER STATE BAR OF WISCONSIN

(If not, .... authorized by s. 706.06, Wis. Stats.)

Acknowledgment

STATE OF WISCONSIN )

) ss.

.... County )

Personally came before me this .... day of ...., .... (year) the above named .... to me known to be the person who executed the foregoing instrument and acknowledge the same.

*....

Notary Public ...., .... County, Wisconsin.

My Commission is permanent.

(If not, state expiration date: ...., .... (year))

(Signatures may be authenticated or

acknowledged. Both are not necessary.)

*Names of persons signing in any capacity should

be typed or printed below their signatures.

Termination of

Statutory terminable individual

Property classification agreement

I UNDERSTAND THAT:

1. THIS TERMINATION TAKES EFFECT 30 DAYS AFTER MY SPOUSE IS NOTIFIED OF THE TERMINATION, AS PROVIDED UNDER SECTION 766.589 (4) OF THE WISCONSIN STATUTES.

2. THIS TERMINATION IS PROSPECTIVE; IT DOES NOT AFFECT THE CLASSIFICATION OF PROPERTY ACQUIRED BEFORE THE TERMINATION BECOMES EFFECTIVE. PROPERTY ACQUIRED AFTER THE TERMINATION BECOMES EFFECTIVE IS CLASSIFIED AS PROVIDED UNDER THE MARITAL PROPERTY LAW.

3. IN GENERAL, THIS TERMINATION IS NOT BINDING ON CREDITORS UNLESS THEY ARE PROVIDED A COPY OF THE TERMINATION BEFORE CREDIT IS EXTENDED.

The undersigned terminates the statutory terminable individual property classification agreement entered into by me and my spouse on .... (date last spouse signed the agreement) under section 766.589 of the Wisconsin Statutes.

Signature: ....

Date: ....

Print Name Here: ....

Residence Address: ....

Schedule "a"

Financial Disclosure

The following general categories of assets and liabilities are not all inclusive and if other assets or liabilities exist they should be listed. Assets should be listed according to which spouse has title (including assets owned by a spouse or the spouses with one or more third parties) and at their approximate market value.

Husband Wife Both Names

I. Assets:

A. Real estate (gross value)

B. Stocks, bonds and mutual funds

C. Accounts at and certificates and

other instruments issued by

financial institutions

D. Mortgages, land contracts,

promissory notes and cash

E. Partnership interests

EL. Limited liability company interests

F. Trust interests

G. Livestock, farm products, crops

H. Automobiles and other vehicles

I. Jewelry and personal effects

J. Household furnishings

K. Life insurance and annuities:

1. Face value

2. Cash surrender value

L. Retirement benefits (include value):

1. Pension plans

2. Profit sharing plans

3. HR-10 KEOGH plans

4. IRAs

5. Deferred compensation plans

M. Other assets not listed elsewhere

II. Obligations (total outstanding balance):

A. Mortgages and liens

B. Credit cards

C. Other obligations to financial

institutions

D. Alimony, maintenance and child

support (per month)

E. Other obligations (such as other obligations

to individuals guarantees,

contingent liabilities)

III. Annual compensation for services:

(for example, wages and income from

self-employment; also include social security,

disability and similar income here)

(IF YOU NEED ADDITIONAL SPACE,

ADD ADDITIONAL SHEETS.)

766.589 History History: 1987 a. 393; 1991 a. 301; 1993 a. 112; 1997 a. 188, 250; 2005 a. 443 s. 265.



766.59 Unilateral statement; income from nonmarital property.

766.59  Unilateral statement; income from nonmarital property.

766.59(1)(1) A spouse may unilaterally execute a written statement which classifies the income attributable to all or certain of that spouse's property other than marital property as individual property.

766.59(2) (2)

766.59(2)(a)(a) The statement is executed when signed by the executing spouse and acknowledged by a notary. If executed before January 1, 1986, the statement is effective on January 1, 1986, or at a later time if provided otherwise in the statement. If executed on or after January 1, 1986, the statement is effective when executed or at a later time if provided otherwise in the statement.

766.59(2)(b) (b) Within 5 days after the statement is signed, the executing spouse shall notify the other spouse of the statement's contents by personally delivering a copy to the other spouse or by sending a copy by certified mail to the other spouse's last-known address. Failure to give notice is a breach of the duty of good faith imposed by s. 766.15.

766.59(2)(c) (c) The executing spouse may record the statement in the county register of deeds office under s. 59.43 (1) (r).

766.59(3) (3) Any income of the property designated in the statement which accrues on or after the date the statement becomes effective and before a revocation under sub. (4) is individual property. However, a statement only affects income accrued during the marriage during which the statement was executed.

766.59(4) (4) A statement may be revoked in writing by the executing spouse. The revoking spouse shall notify the other spouse of the revocation by personally delivering a copy to the other spouse or by sending a copy by certified mail to the other spouse's last-known address. The revoking spouse may record the revocation in the county register of deeds office under s. 59.43 (1) (r).

766.59(5) (5) With respect to its effect on 3rd parties, a statement or a revocation shall be treated as if it were a marital property agreement.

766.59(6) (6) A person intending to marry may execute a statement under this section as if married. A statement executed by a person intending to marry is effective upon the marriage or at a later time if so provided in the statement. Within 5 days after the statement is executed, the person executing the statement shall notify the person whom he or she intends to marry or has married of the statement's contents by personally delivering a copy of the statement to that person or by sending a copy by certified mail to that person's address. Failure to give notice is a breach of the duty of good faith imposed by s. 766.15.

766.59 History History: 1985 a. 37; 1991 a. 301; 1995 a. 201.



766.60 Optional forms of holding property; survivorship ownership.

766.60  Optional forms of holding property; survivorship ownership.

766.60(1)(1) Spouses may hold marital property in a form that designates the holders of it by the words "(name of one spouse) or (name of other spouse) as marital property".

766.60(2) (2) Spouses may hold marital property in a form that designates the holder of it by the words "(name of one spouse) and (name of other spouse) as marital property".

766.60(3) (3) A spouse may hold individual property in a form that designates the holder of it by the words "(name of spouse) as individual property".

766.60(4) (4)

766.60(4)(a)(a) Spouses may hold property in any other form permitted by law, including but not limited to a concurrent form or a form that provides survivorship ownership. Except as provided in par. (b) and except with respect to any remedy a spouse has under this chapter, whether a tenancy in common or joint tenancy was created before or after the determination date, to the extent the incidents of the tenancy in common or joint tenancy conflict with or differ from the incidents of property classification under this chapter, the incidents of the tenancy in common or of the joint tenancy, including the incident of survivorship, control.

766.60(4)(b) (b)

766.60(4)(b)1.1. Except as provided in subd. 2. or in a marital property agreement under s. 766.58:

766.60(4)(b)1.a. a. If a document of title, instrument of transfer or bill of sale expresses an intent to establish a joint tenancy exclusively between spouses after the determination date, the property is survivorship marital property under sub. (5).

766.60(4)(b)1.b. b. If a document of title, instrument of transfer or bill of sale expresses an intent to establish a tenancy in common exclusively between spouses after the determination date, the property is marital property.

766.60(4)(b)2. 2. A joint tenancy or tenancy in common exclusively between spouses which is given to the spouses by a 3rd party after the determination date is survivorship marital property or marital property, respectively, unless the donor provides otherwise.

766.60(5) (5)

766.60(5)(a)(a) If the words "survivorship marital property" are used instead of the words "marital property" in the form described in sub. (1) or (2), the marital property so held is survivorship marital property. On the death of a spouse, the ownership rights of that spouse in the property vest solely in the surviving spouse by nontestamentary disposition at death. The first deceased spouse may not dispose at death of any interest in survivorship marital property. Holding marital property in a form described in sub. (1) or (2) does not alone establish survivorship ownership between the spouses with respect to the property held.

766.60(5)(b) (b) A real estate mortgage, a security interest under ch. 409 or a lien under s. 71.91 (5) (b) or ch. 49 or 779 on or against the interest of a spouse in survivorship marital property does not defeat the right of survivorship on the death of the spouse. The surviving spouse takes the interest of the deceased spouse subject to the mortgage, security interest or lien.

766.60(5)(c) (c) A judgment lien on the interest of a spouse in survivorship marital property does not defeat the right of survivorship on the death of the spouse. If execution on the judgment lien was issued before the spouse's death the surviving spouse takes the interest of the deceased spouse subject to the lien. If execution on the judgment lien was not issued before the spouse's death, the surviving spouse takes the interest of the deceased spouse free of the judgment lien, unless the judgment lien is on the interests of both spouses in the survivorship marital property and all of the property of the spouses was available under s. 766.55 to satisfy the obligation for which the judgment was rendered.

766.60 History History: 1983 a. 186; 1985 a. 37; 1987 a. 27 s. 3202 (47) (a); 1987 a. 312 s. 17; 1991 a. 301.

766.60 Annotation When land contract sellers who owned the property as survivorship marital property, received the property back from the buyers by quitclaim deed in lieu of foreclosure, the sellers' ownership interest could not be changed by the deed to other than survivorship property. Wonka v. Estate of Bierbrauer, 2001 WI App 274, 249 Wis. 2d 23, 637 N.W.2d 92, 01-0184.

766.60 Annotation A deed from one joint tenant in property as grantor to the grantor's spouse and the grantor as grantees is effective to both create survivorship marital property between the spouses in the grantor's undivided one-half of the property and to sever the joint tenancy between the original joint tenants in the property. Marchel v. Estate of Marchel, 2013 WI App 100, ___ Wis. 2d ___, ___ N.W.2d ___, 12-2131.



766.605 Classification of homestead.

766.605  Classification of homestead. A homestead acquired after the determination date which, when acquired, is held exclusively between spouses with no 3rd party is survivorship marital property if no intent to the contrary is expressed on the instrument of transfer or in a marital property agreement. A homestead may be reclassified under s. 766.31 (10).

766.605 History History: 1983 a. 186; 1987 a. 393; 1991 a. 301.

766.605 Annotation The statutory definitions of homestead in ss. 71.52 (3), 706.01 (7), and 990.01 (13) (a) control the meaning of homestead in this section and, accordingly, required a conclusion that the property in this case became a homestead when there was a dwelling on it, occupied by the parties, which occured after the determination date: the couple's wedding. As such, the homestead was "held exclusively" between them, as spouses, "when acquired" and was survivorship marital property under this section. Droukas v. Estate of Felhofer, 2014 WI App 6, ___ Wis. 2d ___, ___ N.W.2d ___, 13-0147.

766.605 Annotation A warranty deed to 2 grantees as "single persons" did not express an intent to classify the property as something other than survivorship marital property when the grantees subsequently married. The use of the phrase "single persons" simply described a fact: that at the time they purchased the vacant lot, the grantees were not married. "Single persons" does not represent a classification of property ownership of any kind, to wit, tenancy in common, joint tenancy, marital property, or any other recognized classification. Droukas v. Estate of Felhofer, 2014 WI App 6, ___ Wis. 2d ___, ___ N.W.2d ___, 13-0147.



766.61 Classification of life insurance policies and proceeds.

766.61  Classification of life insurance policies and proceeds.

766.61(1)(1) In this section:

766.61(1)(a) (a) "Owner" means a person appearing on the records of the policy issuer as the person having the ownership interest, or means the insured if no person other than the insured appears on those records as a person having that interest. In the case of group insurance, the term means the holder of each individual certificate of coverage under the group plan and does not include the person who contracted with the policy issuer on behalf of the group, regardless of whether that person is listed as the owner on the contract.

766.61(1)(b) (b) Except as provided in sub. (3) (e), "ownership interest" means the rights of an owner under a policy.

766.61(1)(c) (c) "Policy" means an insurance policy insuring the life of a spouse and providing for payment of death benefits at the spouse's death and, for purposes of sub. (3) (e), the term includes an insurance policy insuring the life of any individual and providing for payment of death benefits at the death of the insured. This paragraph does not apply to sub. (2).

766.61(1)(d) (d) "Proceeds" means the death benefit from a policy and all other economic benefits from it, whether they accrue or become payable as a result of the death of an insured person or upon the occurrence or nonoccurrence of another event.

766.61(2) (2)

766.61(2)(a)(a) In this subsection:

766.61(2)(a)1. 1. "Business day" has the meaning given under s. 421.301 (6).

766.61(2)(a)2. 2. "Notice of claim" means a written notice, by or on behalf of a spouse, former spouse, surviving spouse or a person claiming under a deceased spouse's disposition at death, that the person claims to be entitled to proceeds, payments or an interest in the policy.

766.61(2)(a)3. 3. "Policy" means an insurance policy insuring the life of a spouse or a life insurance policy of which a spouse is the owner.

766.61(2)(b) (b) Except as provided in par. (c):

766.61(2)(b)1. 1. A policy issuer may rely on and act in accordance with the issuer's policy and records. If a policy issuer makes payments or takes actions in accordance with the policy and the issuer's records, the issuer is not liable because of those payments or actions.

766.61(2)(b)2. 2. The classification of a policy or a portion of a policy as marital property has no effect on the policy issuer's duty to perform under the issuer's contract when making payment or taking action in accordance with the policy and the issuer's records.

766.61(2)(c) (c)

766.61(2)(c)1.1. If at least 5 business days before making payment or taking action in accordance with the issuer's policy and records, a policy issuer has received at its home office a notice of claim, the issuer shall notify the party directing the payment or action of the receipt of the notice of claim and shall not take any action on the policy for 14 business days.

766.61(2)(c)2. 2. If within 14 business days after receiving the notice of claim the issuer receives at its home office, as purporting to support the notice of claim, a decree, marital property agreement, written directive signed by the beneficiary and surviving spouse, consent under sub. (3) (e) or proof that a legal action has been filed, including a copy of an election filed pursuant to s. 861.08 (1), to secure an interest as evidenced in such a document, the issuer shall make payment or take action on the policy after the issuer receives from a court or from the claimant and the person directing action or payment written documentation indicating that the dispute has been resolved.

766.61(2)(c)3. 3. If documentation purporting to support the claim is not submitted as described under subd. 2., the policy issuer shall take action or make payment as if the notice of claim had not been received.

766.61(2)(d) (d) A policy issuer is not liable to any person for any claim for damages as a result of the issuer's suspension of policy action or the taking of any action pursuant to this subsection. A policy issuer shall pay interest which accrues during the suspension of any action under this subsection.

766.61(2m) (2m)

766.61(2m)(a)(a) In determining the marital property component of the ownership interest and proceeds of a policy under sub. (3), the date on which a policy becomes effective is the date of original issuance or coverage of the policy, whichever is earlier, if the policy is thereafter kept in force merely by continuing premium payments, without any further underwriting by the issuer. If additional underwriting is required after original issuance of the policy or if the amount of proceeds increases after original issuance as a result of unscheduled additional premiums paid by the policyholder, the effective date of the policy is the date on which the newly underwritten right to proceeds or the right to increased proceeds begins.

766.61(2m)(b) (b) In determining the marital property component of the ownership interest and proceeds of a group policy sponsored by an employer or association under sub. (3), the date on which the policy becomes effective is the date on which individual coverage begins, notwithstanding that the employer or association thereafter changes policy issuers or that the amount of coverage changes under the policy pursuant to the plan or benefit offered by the employer or association. If additional underwriting is required after original issuance of the policy, or if the coverage is provided by a different employer or association, the effective date of the policy is the date on which the newly underwritten or newly provided coverage begins.

766.61(3) (3) Except as provided in subs. (4) to (6):

766.61(3)(a) (a)

766.61(3)(a)1.1. Except as provided in subd. 2., the ownership interest and proceeds of a policy issued after the determination date which designates the insured as the owner are marital property, regardless of the classification of property used to pay premiums on the policy.

766.61(3)(a)2. 2. If after the issuance of a policy described under subd. 1. the insured or his or her spouse are at any time not domiciled in this state, the ownership interest and proceeds of the policy are mixed property. The marital property component of the ownership interest and proceeds is the amount which results from multiplying the entire ownership interest and proceeds by a fraction, the numerator of which is the period during marriage that the policy was in effect and the denominator of which is the entire period that the policy was in effect.

766.61(3)(b) (b) The ownership interest and proceeds of a policy issued before the determination date which designates the insured as the owner are mixed property if a premium on the policy is paid from marital property after the determination date, regardless of the classification of property used to pay premiums on that policy after the initial payment of a premium on it from marital property. The marital property component of the ownership interest and proceeds is the amount which results from multiplying the entire ownership interest and proceeds by a fraction, the numerator of which is the period during marriage that the policy was in effect after the date on which a premium was paid from marital property and the denominator of which is the entire period that the policy was in effect.

766.61(3)(c) (c)

766.61(3)(c)1.1. Except as provided in subd. 2., the ownership interest and proceeds of a policy which designates the spouse of the insured as the owner are individual property of its owner, regardless of the classification of property used to pay premiums on the policy.

766.61(3)(c)2. 2. If after the issuance of a policy described under subd. 1. the insured or his or her spouse are at any time not domiciled in this state, the ownership interest and proceeds of the policy are individual property and property that is other than individual or marital property. The individual property component of the ownership interest and proceeds is the amount which results from multiplying the entire ownership interest and proceeds by a fraction, the numerator of which is the entire period during which the policy was in effect less that period during which the insured or his or her spouse were at any time not domiciled in this state and the denominator of which is the entire period that the policy was in effect.

766.61(3)(d) (d) This chapter does not affect the ownership interest and proceeds of a policy that designates a person other than either spouse as the owner, if no premium on the policy is paid from marital property after the determination date. If a premium on the policy is paid from marital property after the determination date, the ownership interest and proceeds of the policy are in part property of the designated owner of the policy and in part marital property of the spouses, regardless of the classification of property used to pay premiums on that policy after the initial payment of a premium on it from marital property. The marital property component of the ownership interest and proceeds is the amount which results from multiplying the entire ownership interest and proceeds by a fraction, the numerator of which is the period during marriage that the policy was in effect after the date on which a premium was paid from marital property and the denominator of which is the entire period that the policy was in effect.

766.61(3)(e) (e) A written consent in which a spouse consents to the designation of another person as the beneficiary of the proceeds of a policy or consents to the use of property to pay premiums on a policy is effective, to the extent that the written consent provides, to relinquish or reclassify all or a portion of that spouse's interest in property used to pay premiums on the policy or in the ownership interest or proceeds of the policy without regard to the classification of property used by a spouse or another person to pay premiums on that policy. Unless the written consent expressly provides otherwise, a written consent under this paragraph is revocable in writing and is effective only with respect to the beneficiary named in it. Unless the written consent expressly provides otherwise, a revocation of a written consent is effective no earlier than the date on which it is signed by the revoking spouse and does not operate to reclassify any property which was reclassified or in which the revoking spouse relinquished an interest from the date of the consent to the date of revocation. In this paragraph, "ownership interest" includes the interests of a spouse in a policy who is not an owner under the policy.

766.61(3)(f) (f) Designation of a trust as the beneficiary of the proceeds of a policy with a marital property component does not by itself reclassify that component.

766.61(4) (4) This section does not affect a creditor's interest in the ownership interest or proceeds of a policy assigned to the creditor as security or payable to the creditor.

766.61(5) (5) The interest of a person as owner or beneficiary of a policy acquired under a decree or property settlement agreement incident to a prior marriage or to parenthood is not marital property, regardless of the classification of property used to pay premiums on that policy.

766.61(6) (6) This section does not affect the ownership interest or proceeds of a policy if neither spouse is designated as an owner in the policy or the policy issuer's records and no marital property is used to pay a premium on the policy.

766.61(7) (7) Except as provided in s. 854.14 (3m) (b) 2., if a noninsured spouse predeceases an insured spouse, the decedent spouse's marital property interest in a policy that designates the surviving spouse as the owner and insured is limited to a dollar amount equal to one-half of the marital property interest in the interpolated terminal reserve and in the unused portion of the term premium of the policy on the decedent spouse's date of death. All other rights of the decedent spouse in the ownership interest or proceeds of the policy, other than the marital property interest described in this subsection, terminate at the decedent spouse's death.

766.61(8) (8) This section does not apply to a policy held by a deferred employment benefit plan. Classification of a deferred employment benefit, regardless of the nature of the assets held by the deferred employment benefit plan, is determined under s. 766.62.

766.61 History History: 1983 a. 186; 1985 a. 37; 1987 a. 393; 1991 a. 301; 1997 a. 188; 2005 a. 216.



766.62 Classification of deferred employment benefits.

766.62  Classification of deferred employment benefits.

766.62(1)(1)

766.62(1)(a)(a) Except as provided in par. (b), a deferred employment benefit attributable to employment of a spouse occurring after the determination date is marital property.

766.62(1)(b) (b) A deferred employment benefit attributable to employment of a spouse occurring after the determination date is mixed property if, after the determination date and during the period of employment giving rise to the benefit, the employed spouse or his or her spouse are at any time not domiciled in this state. The marital property component of that mixed property is the amount which results from multiplying the entire benefit by a fraction, the numerator of which is the period of employment giving rise to the benefit that occurred after the determination date and during marriage and the denominator of which is the total period of employment giving rise to the benefit.

766.62(2) (2) A deferred employment benefit attributable to employment of a spouse occurring partly before and partly after the determination date is mixed property. The marital property component of that mixed property is the amount which results from multiplying the entire benefit by a fraction, the numerator of which is the period of employment giving rise to the benefit that occurred after the determination date and during marriage and the denominator of which is the total period of employment giving rise to the benefit.

766.62(2m) (2m) Unless provided otherwise in a decree or marital property agreement, a mixed property deferred employment benefit shall be valued as of a dissolution or an employee spouse's death.

766.62(3) (3) Ownership or disposition provisions of a deferred employment benefit plan which conflict with sub. (1) or (2) are ineffective between spouses or former spouses or between a surviving spouse and a person claiming under a deceased spouse's disposition at death.

766.62(4) (4)

766.62(4)(a)(a) If a deferred employment benefit plan administrator makes payments or takes actions in accordance with the plan and the administrator's records, the administrator is not liable because of those payments or actions.

766.62(4)(b) (b) If a deferred employment benefit plan administrator has reason to believe that a dispute exists as to the rights of parties, or their successors, to a deferred employment benefit, the deferred employment benefit plan administrator may do any of the following:

766.62(4)(b)1. 1. Deposit the benefit funds with a court having jurisdiction of the proceedings. The court shall hold the funds and, upon determination of the owner, shall order disbursement in accordance with the determination. Property deposited with the court discharges the deferred employment benefit plan administrator from all claims for the benefit funds.

766.62(4)(b)2. 2. Refuse to transfer any funds from the plan to any person until the administrator receives from a court written documentation that the dispute has been resolved.

766.62(4)(b)3. 3. Make a payment under par. (a).

766.62(4)(c) (c) The protection afforded a deferred employment benefit plan administrator under this subsection does not affect the rights of parties or their successors in disputes concerning the beneficial ownership of deferred employment benefits.

766.62(5) (5) Except as provided in s. 854.14 (3m) (c), if the nonemployee spouse predeceases the employee spouse, the marital property interest of the nonemployee spouse in all of the following terminates at the death of the nonemployee spouse:

766.62(5)(a) (a) A deferred employment benefit plan.

766.62(5)(b) (b) Assets in an individual retirement account that are traceable to the rollover of a deferred employment benefit plan.

766.62 History History: 1983 a. 186; 1985 a. 37 ss. 128, 187; 1987 a. 393; 1991 a. 301; 1993 a. 160; 2005 a. 216.

766.62 Annotation The termination under sub. (5) of a marital property interest in pension benefits did not prevent the application of the equitable principal that a murderer should not profit from the crime. The trial court acted properly in imposing a constructive trust on the decedent's marital property interest in the murderer's pension benefits. Estate of Hackl v. Hackl, 231 Wis. 2d 43, 604 N.W.2d 579 (Ct. App. 1999), 99-0499.



766.63 Mixed property.

766.63  Mixed property.

766.63(1)(1) Except as provided otherwise in ss. 766.61 and 766.62, mixing marital property with property other than marital property reclassifies the other property to marital property unless the component of the mixed property which is not marital property can be traced.

766.63(2) (2) Application by one spouse of substantial labor, effort, inventiveness, physical or intellectual skill, creativity or managerial activity to either spouse's property other than marital property creates marital property attributable to that application if both of the following apply:

766.63(2)(a) (a) Reasonable compensation is not received for the application.

766.63(2)(b) (b) Substantial appreciation of the property results from the application.

766.63 History History: 1983 a. 186; 1985 a. 37; 1991 a. 301.

766.63 Annotation Marital property presumptions and tracing principals are applied. In Matter of Estate of Lloyd, 170 Wis. 2d 240, 487 N.W.2d 644 (Ct. App. 1992).

766.63 Annotation If tracing of the marital component of a mixed asset is established under sub. (1) reclassification does not occur. Instead, a claim for reimbursement exists in favor of the marital estate measured by the enhanced value of the asset, not the marital amounts expended. Estate of Kobylski, 178 Wis. 2d 158, 503 N.W.2d 369 (Ct. App. 1993).

766.63 Annotation Under sub. (2) a party who applies substantial uncompensated labor to property may not recover if there is no resulting substantial appreciation. Estate of Kobylski, 178 Wis. 2d 158, 503 N.W.2d 369 (Ct. App. 1993).

766.63 Annotation Expenditures that result in the mere maintenance of property, including the payment of property taxes, do not result in marital property being created through mixing. Krueger v. Rodenberg, 190 Wis. 2d 367, 527 N.W.2d 381 (Ct. App. 1994).

766.63 Annotation If a nonmarital asset is mixed with marital property, tracing the nonmarital property to its nonmarital source preserves the traced component's nonmarital status. There is no requirement that the party tracing the nonmarital component also trace the mixing of the marital component. That the marital property was used to satisfy a nonmarital debt against the property does not change the nonmarital character of the traceable property. Bille v. Zuraff, 198 Wis. 2d 867, 543 N.W.2d 568 (Ct. App. 1995), 95-0007.

766.63 Annotation What Part of Yours is Mine?: The Creation of a Marital Property Ownership Interest by Improving Nonmarital Property Under Wisconsin's Marital Property Law. Knauss. 2005 WLR 855.



766.70 Remedies.

766.70  Remedies.

766.70(1)(1) A spouse has a claim against the other spouse for breach of the duty of good faith imposed by s. 766.15 resulting in damage to the claimant spouse's property. Except as otherwise provided in sub. (6), no spouse may commence an action under this subsection later than 6 years after acquiring actual knowledge of the facts giving rise to the claim.

766.70(2) (2) Upon request of a spouse, a court may order an accounting of the spouses' property and obligations and may determine rights of ownership in, beneficial enjoyment of or access to marital property and the classification of all property of the spouses.

766.70(3) (3) Upon request of a spouse, a court may order the name of the spouse added to marital property or to a document evidencing ownership of marital property held in the name of the other spouse alone except with respect to any of the following:

766.70(3)(a) (a) An interest in a partnership or joint venture held by the other spouse as a general partner or as a participant.

766.70(3)(aL) (aL) An interest in a limited liability company held by the other spouse as a member.

766.70(3)(b) (b) An interest in a professional corporation, professional association or similar entity held by the other spouse as a stockholder or member.

766.70(3)(c) (c) An asset of an unincorporated business if the other spouse is the only one of the spouses involved in operating or managing the business.

766.70(3)(d) (d) A corporation, the stock of which is not publicly traded. Under this paragraph, stock of a corporation is publicly traded if both of the following apply:

766.70(3)(d)1. 1. The stock is traded on a national stock exchange or quoted on the national association of securities dealers automated quotations system.

766.70(3)(d)2. 2. The employees, officers and directors of the corporation own, in the aggregate, less than 10% in value of the outstanding shares of the stock in the corporation.

766.70(3)(e) (e) Any other property if the addition would adversely affect the rights of a 3rd person.

766.70(4) (4)

766.70(4)(a)(a) If marital property has been or is likely to be substantially injured by the other spouse's gross mismanagement, waste or absence, upon request of a spouse a court may order any of the following:

766.70(4)(a)1. 1. A temporary or permanent limitation or termination of any of the other spouse's management and control rights in marital property.

766.70(4)(a)2. 2. A change in classification of marital property.

766.70(4)(a)3. 3. A division of the obligations of the spouses existing on the date of the request, after considering the classification of the obligation under s. 766.55 and the factors specified under ss. 767.56 and 767.61.

766.70(4)(a)4. 4. That all obligations incurred after the court order are the obligations of the incurring spouse and that the other spouse is not liable for, and his or her property is not available to satisfy, the obligations.

766.70(4)(a)5. 5. That any property acquired by either spouse after the court order is the individual property of the acquiring spouse.

766.70(4)(b) (b) The court may make any order under this subsection subject to any equitable condition.

766.70(4)(c) (c) This subsection does not apply to property described in sub. (3) (a), (b), (d) and (e).

766.70(5) (5) When marital property is used to satisfy an obligation other than an obligation under s. 766.55 (2) (a) or (b), the nonobligated spouse may request the court to order that he or she receive as individual property marital property equal in value to the marital property used to satisfy the obligations of the obligated spouse, subject to the rights of any 3rd party who relied upon the availability of the marital property to satisfy any obligation under s. 766.55 (2) (a) or (b) and subject to equitable considerations. No person may bring an action under this subsection later than one year after the obligation is satisfied.

766.70(6) (6)

766.70(6)(a)(a) Except as provided in pars. (b) and (c), if a gift of marital property during marriage by a spouse does not comply with s. 766.53, the other spouse may bring an action to recover the property or a compensatory judgment equal to the amount by which the gift exceeded the limit under s. 766.53. The other spouse may bring the action against the donating spouse, the gift recipient or both. The other spouse must commence the action within the earliest of one year after he or she has notice of the gift, one year after a dissolution or on or before the deadline for filing a claim under s. 859.01 after the death of either spouse. If the recovery occurs during marriage, it is marital property. If the recovery occurs after a dissolution or the death of either spouse, the recovery is limited to 50% of the recovery that would have been available if the recovery had occurred during marriage.

766.70(6)(b) (b)

766.70(6)(b)1.1. If a transfer of marital property to a 3rd person during marriage by a spouse acting alone becomes a completed gift upon the death of the spouse or if an arrangement during marriage involving marital property by a spouse acting alone is intended to be and becomes a gift to a 3rd person upon the death of the spouse, the surviving spouse may bring an action against the gift recipient to recover one-half of the gift of marital property. The surviving spouse may not commence an action under this paragraph later than one year after the death of the decedent spouse.

766.70(6)(b)2. 2. If the spouse entitled to a remedy under subd. 1. predeceases the donor spouse, no action may be commenced later than one year after the decedent's death. Except as provided in s. 766.61 (7), recovery in such an action is the same as if the donor spouse had predeceased the spouse entitled to recover, but is valued at the date of death of the spouse entitled to recover.

766.70(6)(c) (c)

766.70(6)(c)1.1. If a spouse acting alone makes a gift of marital property to a 3rd person during marriage in the form of a joint tenancy and the spouse and the 3rd person are joint tenants with respect to that property, the other spouse has a right of reimbursement against the donor spouse or the gift recipient or both with respect to that portion of the gift representing the quotient resulting from dividing the number of joint tenants other than the donor spouse by the total number of joint tenants, including the donor spouse. The other spouse must commence the action within the earliest of one year after he or she has notice of the gift, one year after a dissolution or one year after the death of either spouse.

766.70(6)(c)2. 2. If the gift of marital property under subd. 1. remains in the form of a joint tenancy, at the death of the tenant spouse the surviving spouse has a right of reimbursement against the decedent spouse's estate or the gift recipient or both with respect to one-half of that portion of the joint tenancy representing the quotient resulting from dividing one by the total number of joint tenants immediately before the death of the tenant spouse, valued at the date of death. The surviving spouse may not commence the action later than one year after the death of the decedent spouse. If the spouse entitled to a right of reimbursement under this subdivision predeceases the tenant spouse, the action may not be commenced later than one year after the decedent's death. The portion subject to the right of reimbursement in such an action is the same as if the tenant spouse had predeceased the spouse with the right of reimbursement, but is valued at the date of death of the spouse with the right of reimbursement.

766.70(7) (7) After the date of death within 90 days after the earlier of either the receipt of the inventory listing any life insurance policy or deferred employment benefit plan covered by s. 766.61 or 766.62, or the discovery of the existence of such a policy or plan, the surviving spouse may purchase the decedent's interest in the policy or plan from the decedent's estate at the interest's fair market value at the date of death, if all or part of the policy or plan is included in the decedent spouse's estate.

766.70(8) (8) Except as provided in sub. (6) and ss. 766.55 (4m), 766.56 (2) (c) and 766.57, no decree issued under this section may adversely affect the interest of a 3rd party.

766.70 History History: 1983 a. 186; 1985 a. 37 ss. 89, 130 to 139; 1987 a. 393; 1989 a. 96; 1991 a. 301; 1993 a. 112; 2005 a. 443 s. 265.

766.70 Annotation Intentional misrepresentation is a breach of the duty of good faith for which the exclusive pre-divorce remedy is s. 766.70 (1). Commencement of a divorce bars an action under this section. Gardner v. Gardner, 175 Wis. 2d 420, 499 N.W.2d 266 (Ct. App. 1993).

766.70 Annotation A divorce action terminates on the death of a spouse. After the death an order prohibiting an act in regard to marital property entered in the divorce may not be enforced under ch. 767. As the parties are legally married at the time of death, the sole remedy for resolving disputes over marital property lies under this section. Socha v. Socha, 204 Wis. 2d 474, 555 N.W.2d 152 (Ct. App. 1996), 95-1641.

766.70 Annotation A cause of action under this section requires that the complained of conduct arise as a result of the marital relationship and a breach of the good faith duty between spouses. Once a divorce is commenced, the claim must be resolved in divorce court. A cause of action between spouses arising outside the marital relationship, such as a stockbroker-client relationship, does not fall within this section and may be maintained independent of the divorce. Knafelc v. Dain Bosworth, Inc. 224 Wis. 2d 346, 591 N.W.2d 611 (Ct. App. 1999), 98-0067.

766.70 Annotation Under sub. (6) (b) 11., when an improper gift of marital property during marriage becomes effective upon the death of the spouse, the action is against the gift's recipient and must be commenced within one year of the spouse's death. A demand for formal proceedings in the decedent's probate estate did not serve as the commencement of an action to enforce a marital property right to a nonprobate asset. Further, as a spouse's one-half interest in marital property is not subject to administration, even if the demand for formal administration could be called commencing an action, that "action" had nothing to do with asserting the surviving spouse's marital property interest. Joyce v. Joyce, 2008 WI App 92, 312 Wis. 2d 745, 754 N.W.2d 515, 07-1751.



766.73 Invalid marriages.

766.73  Invalid marriages. If a marriage is invalidated by a decree, a court may apply so much of this chapter to the property of the parties to the invalid marriage as is necessary to avoid an inequitable result. This section does not apply if s. 767.61 applies to the action to invalidate the marriage.

766.73 History History: 1983 a. 186; 1985 a. 37; 2005 a. 443 s. 265.



766.75 Treatment of certain property at dissolution.

766.75  Treatment of certain property at dissolution. After a dissolution each former spouse owns an undivided one-half interest in the former marital property as a tenant in common, except as provided otherwise in a decree or an agreement entered into by the former spouses after dissolution.

766.75 History History: 1983 a. 186; 1985 a. 37.



766.95 Rules of construction.

766.95  Rules of construction. Unless displaced by this chapter, the principles of law and equity supplement its provisions.

766.95 History History: 1983 a. 186.



766.96 Uniformity of application and construction.

766.96  Uniformity of application and construction. This chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.

766.96 History History: 1983 a. 186.



766.97 Equal rights; common law disabilities.

766.97  Equal rights; common law disabilities.

766.97(1)(1) Women and men have the same rights and privileges under the law in the exercise of suffrage, freedom of contract, choice of residence, jury service, holding office, holding and conveying property, care and custody of children and in all other respects. The various courts and executive and administrative officers shall construe the statutes so that words importing one gender extend and may be applied to either gender consistent with the manifest intent of the legislature. The courts and executive and administrative officers shall make all necessary rules and provisions to carry out the intent and purpose of this subsection.

766.97(2) (2) Nothing in this chapter revives the common law disabilities on a woman's right to own, manage, inherit, transfer or receive gifts of property in her own name, to enter into contracts in her own name or to institute civil actions in her own name. Except as otherwise provided in this chapter and in other sections of the statutes controlling marital property or property of spouses that is not marital property, either spouse has the right to own and exclusively manage his or her property that is not marital property, enter into contracts with 3rd parties or with his or her spouse, institute and defend civil actions in his or her name and maintain an action against his or her spouse for damages resulting from that spouse's intentional act or negligence.

766.97(3) (3) The common law rights of a spouse to compel the domestic and sexual services of the other spouse are abolished. Nothing in this subsection affects a spouse's common law right to consortium or society and companionship.

766.97 History History: 1983 a. 186 ss. 47, 48; Stats. 1983 s. 766.97; 1985 a. 37.






767. Actions affecting the family.

767.001 Definitions.

767.001  Definitions. In this chapter:

767.001(1) (1) "Action affecting the family" means any of the following actions:

767.001(1)(a) (a) To affirm marriage.

767.001(1)(b) (b) Annulment.

767.001(1)(c) (c) Divorce.

767.001(1)(d) (d) Legal separation (formerly divorce from bed and board).

767.001(1)(e) (e) Custody.

767.001(1)(f) (f) For child support.

767.001(1)(g) (g) For maintenance payments.

767.001(1)(h) (h) For property division.

767.001(1)(i) (i) To enforce or modify a judgment or order in an action affecting the family granted in this state or elsewhere.

767.001(1)(j) (j) For periodic family support payments.

767.001(1)(k) (k) Concerning periods of physical placement or visitation rights to children, including an action to prohibit a move with or the removal of a child under s. 767.481 (3) (c).

767.001(1)(L) (L) To determine paternity.

767.001(1)(m) (m) To enforce or revise an order for support entered under s. 48.355 (2) (b) 4., 48.357 (5m) (a), 48.363 (2), 938.183 (4), 938.355 (2) (b) 4., 938.357 (5m) (a) or 938.363 (2).

767.001(1b) (1b) "Court" includes the circuit court commissioner when the circuit court commissioner has been authorized by law to exercise the authority of the court or has been delegated that authority as authorized by law.

767.001(1d) (1d) "Department" means the department of children and families.

767.001(1f) (1f) "Divorce" means dissolution of the marriage relationship.

767.001(1g) (1g) "Electronic communication" means time during which a parent and his or her child communicate by using communication tools such as the telephone, electronic mail, instant messaging, video conferencing or other wired or wireless technologies via the Internet, or another medium of communication.

767.001(1m) (1m) "Genetic test" means a test that examines genetic markers present on blood cells, skin cells, tissue cells, bodily fluid cells or cells of another body material for the purpose of determining the statistical probability of an alleged father's paternity.

767.001(1s) (1s) "Joint legal custody" means the condition under which both parties share legal custody and neither party's legal custody rights are superior, except with respect to specified decisions as set forth by the court or the parties in the final judgment or order.

767.001(2) (2) "Legal custody" means:

767.001(2)(a) (a) With respect to any person granted legal custody of a child, other than a county agency or a licensed child welfare agency under par. (b), the right and responsibility to make major decisions concerning the child, except with respect to specified decisions as set forth by the court or the parties in the final judgment or order.

767.001(2)(b) (b) With respect to the department or a county agency specified in s. 48.56 (1) or a licensed child welfare agency granted legal custody of a child, the rights and responsibilities specified under s. 48.02 (12).

767.001(2m) (2m) "Major decisions" includes, but is not limited to, decisions regarding consent to marry, consent to enter military service, consent to obtain a motor vehicle operator's license, authorization for nonemergency health care and choice of school and religion.

767.001(5) (5) "Physical placement" means the condition under which a party has the right to have a child physically placed with that party and has the right and responsibility to make, during that placement, routine daily decisions regarding the child's care, consistent with major decisions made by a person having legal custody.

767.001(6) (6) "Sole legal custody" means the condition under which one party has legal custody.

767.001 History History: 1987 a. 355; 1995 a. 100, 279, 404; 1997 a. 3, 27, 35; 2005 a. 174; 2005 a. 443 ss. 7, 8, 15, 16; 2007 a. 20.

767.001 Annotation Sub. (2m) confers the right to choose a child's religion on the custodial parent. Lange v. Lange, 175 Wis. 2d 373, N.W.2d (Ct. App. 1993).

767.001 Annotation A custodial parent's right to make major decisions for the children does not give that parent the right to decide whether the actions of the noncustodial parent are consistent with those decisions. Wood v. DeHahn, 214 Wis. 2d 221, 571 N.W.2d 186 (Ct. App. 1997), 96-3642.

767.001 Annotation Sub. (1) (i) allows all actions to modify a judgment in an action affecting marriage to be commenced in any court having jurisdiction under s. 767.01. 68 Atty. Gen. 106.



767.005 Scope.

767.005  Scope. This chapter applies to actions affecting the family.

767.005 History History: 2005 a. 443.



767.01 Jurisdiction.

767.01  Jurisdiction.

767.01(1)(1)  Generally. The circuit courts have jurisdiction of all actions affecting the family and have authority to do all acts and things necessary and proper in those actions and to carry their orders and judgments into execution as prescribed in this chapter. Except as provided in subs. (2) and (2m), jurisdiction may be exercised as provided under ch. 801.

767.01(2) (2) Paternity and child support. In an action to establish paternity or to establish or enforce a child support obligation, in regard to a child who is the subject of the action, a person is subject to the jurisdiction of the courts of this state as provided in s. 769.201 or 801.05.

767.01(2m) (2m) Child custody. All proceedings relating to the custody of children shall comply with the requirements of ch. 822.

767.01 History History: 1975 c. 39; 1977 c. 449; 1979 c. 32 s. 50; 1979 c. 196, 352; Stats. 1979 s. 767.01; 1987 a. 27; 1993 a. 326; 2005 a. 443 ss. 10 to 13; 2009 a. 321.

767.01 Cross-reference Cross-reference: See s. 765.001 for provision as to intent and construction of this chapter.

767.01 Annotation The trial court has broad authority to enforce its family court judgments and may employ any remedy customarily available to courts of equity. It was appropriate to direct the defendant to pay the plaintiff's medical expenses when the defendant had not converted an insurance policy as ordered under a divorce decree. Rotter v. Rotter, 80 Wis. 2d 56, 257 N.W.2d 861 (1977).

767.01 Annotation When a husband complied with the original court order to make property division installment payments, the court had no authority to order the husband to pay the wife's income tax on installments. Wright v. Wright, 92 Wis. 2d 246, 284 N.W.2d 894 (1979).

767.01 Annotation When possession of the party's homestead was awarded by the divorce judgment to the wife to be sold upon her death with the proceeds divided between the parties, the family court and probate court had concurrent jurisdiction. Morrissette v. Morrissette, 99 Wis. 2d 467, 299 N.W.2d 590 (Ct. App. 1980).

767.01 Annotation A circuit court does not have subject matter jurisdiction in a divorce action to determine attorney fees between an attorney and client that the attorney continues to represent in the divorce action. Stasey v. Stasey, 168 Wis. 2d 37, 483 N.W.2d 221 (1992).

767.01 Annotation The joinder of divorce and contract actions between spouses is not required. Caulfield v. Caulfield, 183 Wis. 2d 83, 515 N.W.2d 278 (Ct. App. 1994).

767.01 Annotation When one party to a divorce dies during the action the court loses jurisdiction, including jurisdiction to enforce prior orders. Socha v. Socha, 183 Wis. 2d 390, 515 N.W.2d 337 (Ct. App. 1994).

767.01 Annotation An injunction against a man, whose petition to establish himself as father of 2 children had been denied, to stay away from the children until they reach age 18 was within the court's power to enforce its judgments and orders. Paternity of C.A.S. & C.D.S. 185 Wis. 2d 468, 518 N.W.2d 285 (Ct. App. 1994).

767.01 Annotation A divorce action terminates on the death of a spouse. After the death an order prohibiting an act in regard to marital property entered in the divorce may not be enforced under ch. 767. As the parties are legally married at the time of death, the sole remedy for resolving disputes over marital property lies under s. 766.70. Socha v. Socha, 204 Wis. 2d 474, 555 N.W.2d 152 (Ct. App. 1996), 95-1641.

767.01 Annotation A family court has jurisdiction to hear equitable claims against 3rd parties that affect the rights of parties to a divorce, such as a claim against a 3rd-party title holder of property claimed to actually be part of the marital estate. Zabel v. Zabel, 210 Wis. 2d 336, 565 N.W.2d 240 (Ct. App. 1997), 96-3092.

767.01 Annotation There is no authority in this chapter to allow a name change for children in a divorce action. Jocius v. Jocius, 218 Wis. 2d 103, 580 N.W.2d 708 (Ct. App. 1998), 96-2746.

767.01 Annotation A cause of action under s. 766.70 requires that the complained of conduct arise as a result of the marital relationship and a breach of the good faith duty between spouses. Once a divorce is commenced, the claim must be resolved in divorce court. A cause of action between spouses arising outside the marital relationship, such as a stockbroker-client relationship, does not fall within s. 766.70 and may be maintained independent of the divorce. Knafelc v. Dain Bosworth, Inc. 224 Wis. 2d 346, 591 N.W.2d 611 (Ct. App. 1999), 98-0067.

767.01 Annotation Chapter 822, the Uniform Child Custody Jurisdiction Act, does not, in and of itself, establish a sufficient statutory basis for personal jurisdiction over a nonresident defendant in a paternity proceeding. Paula M.S. v. Neal A. R. 226 Wis. 2d 79, 593 N.W.2d 486 (Ct. App. 1999), 98-1158.

767.01 Annotation A common law action for unjust enrichment cannot be litigated in a divorce action. Dahlke v. Dahlke, 2002 WI App 282, 258 Wis. 2d 764, 654 N.W.2d 73, 02-0194.



767.041 Full faith and credit; comity.

767.041  Full faith and credit; comity.

767.041(1) (1)  Actions in courts of other states.

767.041(1)(a)(a) Full faith and credit shall be given in all courts of this state to a judgment in any action affecting the family, except an action relating to child custody, by a court of competent jurisdiction in another state, territory, or possession of the United States, when both spouses personally appear or when the respondent has been personally served. Full faith and credit shall also be given in all courts of this state to the amount of arrearages owed for nonpayment or late payment of a child support, family support, or maintenance payment under an order issued by a court of competent jurisdiction in another state, territory, or possession of the United States. A court in this state may not adjust the amount of arrearages owed except as provided in s. 767.59 (1m).

767.041(1)(b) (b) Full faith and credit shall be given in all courts of this state to a determination of paternity made by any other state, whether established through voluntary acknowledgment or an administrative or judicial process.

767.041(2) (2) Actions in courts of foreign countries. Any court of this state may recognize a judgment in any action affecting the family involving Wisconsin domiciliaries, except an action relating to child custody, by a court of competent jurisdiction in a foreign country, in accordance with the principles of international comity.

767.041(3) (3) Child custody actions. All matters relating to the effect of the judgment of another court concerning child custody are governed by ch. 822.

767.041 History History: 1977 c. 105; 1979 c. 32 s. 50; 1979 c. 352 s. 39; Stats. 1979 s. 767.21; 1989 a. 212; 1993 a. 481; 2005 a. 443 s. 82; Stats. 2005 s. 767.041.

767.041 Annotation Full faith and credit is not applicable when a decree or judgment is obtained in a jurisdiction outside of the U.S. Estate of Steffke, 65 Wis. 2d 199, 222 N.W.2d 628.

767.041 Annotation A Wisconsin court has equitable jurisdiction to decide issues of maintenance and property division when an out-of-state divorce judgment fails to address those issues. Haeuser v. Haeuser, 200 Wis. 2d 750, 548 N.W.2d 750 (Ct. App. 1996), 95-1087.



767.055 Uniform Divorce Recognition Act.

767.055  Uniform Divorce Recognition Act.

767.055(1) (1)  Effect of foreign divorce by state domiciliary. A divorce obtained in another jurisdiction is of no force or effect in this state if the court in the other jurisdiction lacks subject matter jurisdiction to hear the case because both parties to the marriage were domiciled in this state at the time the proceeding for the divorce was commenced.

767.055(2) (2) Proof. Proof that a person obtaining a divorce in another jurisdiction was domiciled in this state within 12 months prior to the commencement of the divorce proceeding and resumed residence in this state within 18 months after the date of the person's departure from this state, or that at all times after the person's departure from this state and until the person's return the person maintained a place of residence within this state, is prima facie evidence that the person was domiciled in this state when the divorce proceeding was commenced.

767.055(3) (3) Construction. This section shall be interpreted and construed so as to effectuate its general purpose to make uniform the law of those states that enact it.

767.055(4) (4) Title. This section may be cited as the Uniform Divorce Recognition Act.

767.055 History History: 1977 c. 105; 1979 c. 32 s. 50; Stats. 1979 s. 767.22; 1993 a. 486; 2005 a. 443 s. 85; Stats. 2005 s. 767.055.

767.055 Annotation Comity cannot be accorded a Mexican decree if no domicile existed in that foreign jurisdiction. Estate of Steffke, 65 Wis. 2d 199, 222 N.W.2d 628 (1974).



767.105 Information from the office of family court commissioner.

767.105  Information from the office of family court commissioner.

767.105(1)(1)  Information on available services. Upon the filing of an action affecting the family, the office of family court commissioner shall inform the parties of any services, including referral services, offered by the office of family court commissioner and by the director of family court services under s. 767.405.

767.105(2) (2) Other information on request. Upon request of a party to an action affecting the family, including a revision of judgment or order under s. 767.451 or 767.59:

767.105(2)(a) (a) The office of family court commissioner shall, with or without charge, provide the party with written information on the following, as appropriate to the action commenced:

767.105(2)(a)1. 1. The procedure for obtaining a judgment or order in the action.

767.105(2)(a)2. 2. The major issues usually addressed in such an action.

767.105(2)(a)3. 3. Community resources and family court services available to assist the parties.

767.105(2)(a)4. 4. The procedure for setting, modifying and enforcing child support awards or modifying and enforcing legal custody or physical placement judgments or orders.

767.105(2)(b) (b) The office of family court commissioner shall provide a party, for inspection or purchase, with a copy of the statutory provisions in this chapter generally pertinent to the action.

767.105 History History: 1977 c. 105, 271, 447, 449; 1979 c. 32 s. 50; 1987 a. 355; 2001 a. 61; 2005 a. 443 s. 43; Stats. 2005 s. 767.105.



767.117 Prohibited acts during pendency of action.

767.117  Prohibited acts during pendency of action.

767.117(1)(1)  Prohibitions. In an action affecting the family, the petitioner upon filing the petition, the joint petitioners upon filing the joint petition and the respondent upon service of the petition are prohibited from doing any of the following:

767.117(1)(a) (a) Harassing, intimidating, physically abusing or imposing any restraint on the personal liberty of the other party or a minor child of either of the parties.

767.117(1)(b) (b) If the action is one under s. 767.001 (1) (a), (b), (c), (d), (h), or (i), encumbering, concealing, damaging, destroying, transferring, or otherwise disposing of property owned by either or both of the parties, without the consent of the other party or an order of the court, except in the usual course of business, in order to secure necessities, or in order to pay reasonable costs and expenses of the action, including attorney fees.

767.117(1)(c) (c) Unless the action is one under s. 767.001 (1) (g) or (h), without the consent of the other party or an order of the court, establishing a residence with a minor child of the parties outside the state or more than 150 miles from the residence of the other party within the state, removing a minor child of the parties from the state for more than 90 consecutive days, or concealing a minor child of the parties from the other party.

767.117(2) (2) Duration of prohibitions. The prohibitions under sub. (1) shall apply until the action is dismissed, until a final judgment in the action is entered, or until the court orders otherwise.

767.117(3) (3) Violations.

767.117(3)(a)(a) Except as provided in par. (b), a party who violates any provision of sub. (1) may be proceeded against under ch. 785 for contempt of court.

767.117(3)(b) (b) An act in violation of sub. (1) (c) is not a contempt of court if the court finds that the action was taken to protect a party or a minor child of the parties from physical abuse by the other party and that there was no reasonable opportunity under the circumstances for the party to obtain an order under sub. (2) authorizing the action.

767.117 History History: 1993 a. 78; 2001 a. 61; 2005 a. 443 ss. 51, 64; Stats. 2005 s. 767.117.



767.127 Financial disclosure.

767.127  Financial disclosure.

767.127(1) (1)  Required disclosure. In an action affecting the family, except an action to affirm marriage under s. 767.001 (1) (a), the court shall require each party to furnish, on standard forms required by the court, full disclosure of all assets owned in full or in part by either party separately or by the parties jointly. Disclosure may be made by each party individually or by the parties jointly. Assets required to be disclosed include, but are not limited to, real estate, savings accounts, stocks and bonds, mortgages and notes, life insurance, retirement interests, interest in a partnership, limited liability company, or corporation, tangible personal property, future interests whether vested or nonvested, and any other financial interest or source. The court shall also require each party to furnish, on the same standard form, information pertaining to all debts and liabilities of the parties. The form used shall contain a statement in conspicuous print that complete disclosure of assets and debts is required by law and deliberate failure to provide complete disclosure constitutes perjury. The court shall require each party to attach to the disclosure form a statement reflecting income earned to date for the current year and the most recent statement under s. 71.65 (1) (a) that the party has received. The court may on its own initiative and shall at the request of either party require the parties to furnish copies of all state and federal income tax returns filed by them for the past 2 years, and may require copies of those returns for prior years.

767.127(1m) (1m) Health insurance information for minor child. In any action affecting the family that involves a minor child, the court shall require, in addition to the disclosure under sub. (1), that each party furnish the court with information regarding the types and costs of any health insurance policies or plans that are offered through each party's employer or other organization. This disclosure shall include a copy of any health care policy or plan that names the child as a beneficiary at the time that the disclosure is filed under sub. (2).

767.127(2) (2) Filing disclosure forms. Disclosure forms required under this section shall be filed within 90 days after the service of summons or the filing of a joint petition or at a time ordered by the court. Information on the forms shall be updated on the record to the date of hearing.

767.127(3) (3) Confidentiality of disclosed information.

767.127(3)(a)(a) Except as provided in par. (b), information disclosed under this section and under s. 767.54 is confidential and may not be made available to any person for any purpose other than the adjudication, appeal, modification, or enforcement of judgment of an action affecting the family of the disclosing parties.

767.127(3)(b) (b) The clerk of circuit court shall provide information from court records to the department under s. 59.40 (2) (p).

767.127(4) (4) Failure to timely file. If either party fails timely to file a complete disclosure statement as required by this section, the court may accept as accurate any information provided in the statement of the other party or obtained under s. 49.22 (2m) by the department or the county child support agency under s. 59.53 (5).

767.127(5) (5) Failure to disclose; constructive trust. If a party intentionally or negligently fails to disclose information required by sub. (1) and as a result any asset with a fair market value of $500 or more is omitted from the final distribution of property, the party aggrieved by the nondisclosure may at any time petition the court granting the annulment, divorce, or legal separation to declare the creation of a constructive trust as to all undisclosed assets, for the benefit of the parties and their minor or dependent children, if any, with the party in whose name the assets are held declared the constructive trustee. The trust shall include such terms and conditions as the court may determine. The court shall grant the petition upon a finding of a failure to disclose assets as required under sub. (1).

767.127 History History: 1977 c. 105; 1979 c. 32 ss. 50, 92 (4); 1979 c. 196; 1979 c. 352 s. 39; Stats. 1979 s. 767.27; 1985 a. 29; 1987 a. 413; 1993 a. 112, 481; 1995 a. 27 s. 9126 (19); 1995 a. 201, 404; 1997 a. 27, 35, 191; 2001 a. 16, 61, 105; 2005 a. 443 ss. 68, 121, 123; Stats. 2005 s. 767.127; 2011 a. 258.

767.127 Annotation In the event of a property division determined by arbitration, the closing of the arbitration record does not create a categorical exception under sub. (2) to alter the general rule of valuing property at the date of divorce, although the closing of the arbitration record could serve as the date of valuation. Franke v. Franke, 2004 WI 8, 268 Wis. 2d 360, 674 N.W.2d 832, 01-3316.

767.127 Annotation While under s. 767.61 (2) (a) 1. gifted property is generally not subject to division, that is not a hard and fast rule. It was not for a party to unilaterally decide not to disclose property because he or she believed it was not subject to division. Jezeski v. Jezeski, 2009 WI App 8, 316 Wis. 2d 178, 763 N.W.2d 176, 07-2823.

767.127 Annotation In not revealing that he was a trust beneficiary, a father failed to make proper financial disclosure at the time of a divorce as was required by this section. Under both grantor and nongrantor trusts if there is an obligation to report that trust's income as one's own, there is an obligation to report the income and that obligation makes the income reachable for calculations of child support. Stevenson v. Stevenson, 2009 WI App 29, 316 Wis. 2d 442, 765 N.W.2d 811, 07-2143.



767.13 Impoundment of record.

767.13  Impoundment of record. Except as provided in s. 767.127 (3), the record or evidence in an action affecting the family may not be impounded, and access to the record or evidence may not be refused, except by written order of the court for good cause shown. No person may permit a copy of any impounded record or evidence, or the substance of the record or evidence, to be taken by any person other than a party to the action or his or her attorney of record, unless a court orders otherwise.

767.13 History History: 1977 c. 105, 273; 1979 c. 32 s. 50; 1979 c. 352 s. 39; Stats. s. 767.19; 2005 a. 443 s. 76; Stats. 2005 s. 767.13.



767.16 Circuit court commissioner or law partner; when interested; procedure.

767.16  Circuit court commissioner or law partner; when interested; procedure. A circuit court commissioner assisting in matters affecting the family or a member of the commissioner's law firm may not appear in any action affecting the family in any court held in the county in which the circuit court commissioner is acting. If a circuit court commissioner or a member of the commissioner's law firm is interested in an action affecting the family and no other circuit court commissioner is available, the presiding judge shall appoint an attorney to act as circuit court commissioner in that action. The appointed attorney shall take and file the oath and receive the compensation provided by law.

767.16 History History: 1979 c. 32 ss. 50, 92 (4); 1979 c. 176; 1979 c. 352 s. 39; Stats. 1979 s. 767.16; 2001 a. 61; 2005 a. 443.



767.17 Review of circuit court commissioner decisions.

767.17  Review of circuit court commissioner decisions. A decision of a circuit court commissioner under this chapter is reviewable under s. 757.69 (8).

767.17 History History: 2005 a. 443.



767.18 Actions to affirm marriage.

767.18  Actions to affirm marriage. If the validity of a marriage is denied or doubted by either of the parties the other party may commence an action to affirm the marriage. The judgment in an action to affirm marriage shall declare the marriage valid or annul the marriage, and is conclusive upon all persons concerned.

767.18 History History: 1979 c. 32 s. 50; Stats. 1979 s. 767.04; 2005 a. 443 s. 24; Stats. 2005 s. 767.18.



767.201 Civil procedure generally governs.

767.201  Civil procedure generally governs. Except as otherwise provided in the statutes, chs. 801 to 847 govern procedure and practice in an action affecting the family. Except as provided in this chapter, chs. 801 and 802 apply to the content and form of the pleadings and summons in an action affecting the family.

767.201 History History: 2005 a. 443.



767.205 Parties; title of actions.

767.205  Parties; title of actions.

767.205(1) (1)  Parties. The party initiating an action affecting the family is the petitioner. The party responding to the action is the respondent. All references to "plaintiff" in chs. 801 to 807 apply to the petitioner, and all references to "defendant" in chs. 801 to 807 apply to the respondent. Both parties may initiate the petition together by signing and filing a joint petition. The parties to a joint petition are joint petitioners. The parties to a joint petition shall state in the petition that both parties consent to personal jurisdiction and waive service of summons.

767.205(2) (2) When the state is a real party in interest.

767.205(2)(a)(a) The state is a real party in interest within the meaning of s. 803.01 for purposes of establishing paternity, securing reimbursement of aid paid, future support and costs as appropriate in an action affecting the family in any of the following circumstances:

767.205(2)(a)1. 1. An action to establish paternity whenever there is a completed application for legal services filed with the child support program under s. 49.22 or whenever s. 767.80 (6m) or (6r) applies.

767.205(2)(a)2. 2. An action to establish or enforce a child support or maintenance obligation whenever there is a completed application for legal services filed with the child support program under s. 49.22.

767.205(2)(a)3. 3. Whenever aid under s. 48.57 (3m) or (3n), 48.645, 49.19, or 49.45 is provided on behalf of a dependent child or benefits are provided to the child's custodial parent under ss. 49.141 to 49.161.

767.205(2)(a)4. 4. Whenever aid under s. 48.57 (3m) or (3n), 48.645, 49.19, or 49.45 has, in the past, been provided on behalf of a dependent child, or benefits have, in the past, been provided to the child's custodial parent under ss. 49.141 to 49.161, and the child's family is eligible for continuing child support services under 45 CFR 302.33.

767.205(2)(b) (b)

767.205(2)(b)1.1. Except as provided in subd. 2., in any action affecting the family under a child support enforcement program, an attorney acting under s. 49.22 or 59.53 (5), including any district attorney or corporation counsel, represents only the state. Child support services provided by an attorney as specified in par. (a) do not create an attorney-client relationship with any other party.

767.205(2)(b)2. 2. Subdivision 1. does not apply to an attorney who is employed by the department under s. 49.22 or a county under s. 59.53 (5) or (6) (a) to act as the guardian ad litem of the minor child for the purpose of establishing paternity.

767.205(3) (3) Title of actions. An action affecting the family described in s. 767.001 (1) (a) to (d) or (g) to (k) shall be entitled "In re the marriage of A.B. and C.D.", except that an independent action for visitation under s. 767.43 (3) shall be entitled "In re visitation with A. B.". An action affecting the family described in s. 767.001 (1) (f) or (m) shall be entitled "In re the support of A.B.". A child custody action shall be entitled "In re the custody of A.B.".

767.205 History History: 1977 c. 418; 1979 c. 32 s. 50; 1979 c. 352 s. 39; Stats. 1979 s. 767.075; 1983 a. 27 s. 2202 (57); 1987 a. 413; 1989 a. 31; 1993 a. 326, 481; 1995 a. 27 s. 9126 (19); 1995 a. 201, 275, 289, 404; 1997 a. 35, 105; 2005 a. 443 ss. 30, 32, 37, 81; 2007 a. 20.

767.205 Annotation When parents each own a 1/2 interest in the future proceeds of real estate and the state contributes to child support, the court may not order the custodial parent to pay child support in the form of an accumulating real estate lien in favor of the state. State ex rel. v. Reible, 91 Wis. 2d 394, 283 N.W.2d 427 (Ct. App. 1979).

767.205 Annotation A mother is a necessary party in a paternity action brought by the state. Paternity of Joshua E. 171 Wis. 2d 327, 491 N.W.2d 136 (Ct. App. 1992).

767.205 Annotation A mother's and child's interests in a paternity action are not sufficiently identical to place them in privity for the purpose of res judicata. Chad M.G. v. Kenneth J.Z. 194 Wis. 2d 690, 535 N.W.2d 97 (Ct. App. 1995).

767.205 Annotation Sub. (2) (b) [now sub. (2) (b) 2.] allows a county corporation counsel to act as the guardian ad litem for a child in a paternity action so long as he or she only represents the child and does not represent the state in the action. Chad M.G. v. Kenneth J.Z. 194 Wis. 2d 690, 535 N.W.2d 97 (Ct. App. 1995).

767.205 Annotation Because a child has a right to bring an independent action for paternity under s. 767.45 [now s. 767.80], if the child was not a party to an earlier state instituted paternity action, it would be a violation of the child's due process rights to preclude the child from litigating the paternity issue. Mayonia M.M. v. Kieth N. 202 Wis. 2d 460, 551 N.W.2d 34 (Ct. App. 1996), 95-2838.



767.215 Initiating action; petition and response.

767.215  Initiating action; petition and response.

767.215(1)(1)  Initiation of action.

767.215(1)(a)(a) Either or both of the parties to the marriage may initiate the action. The party initiating the action or his or her attorney shall sign the petition. Both parties or their respective attorneys shall sign a joint petition.

767.215(1)(b) (b) The clerk of court shall provide without charge, to each person filing a petition requesting child support, a document setting forth the percentage standard established by the department under s. 49.22 (9) and listing the factors that a court may consider under s. 767.511 (1m).

767.215(1)(c) (c) The clerk of court shall provide, without charge, to each person filing a petition showing that the parties have a minor child, a copy of s. 767.41 (1m) or a parenting plan form if a standard form for parenting plans is used in the county.

767.215(2) (2) Petition content. Except as otherwise provided, in an action affecting the family, the petition shall state:

767.215(2)(a) (a) The name and birthdate of the parties, the date and place of marriage, and the facts relating to the residence of both parties.

767.215(2)(b) (b) The name and birthdate of each minor child of the parties and each other child born to the wife during the marriage, and whether the wife is pregnant.

767.215(2)(c) (c) If the relief requested is a divorce or a legal separation in which the parties do not file a petition under s. 767.315 (2), that the marriage is irretrievably broken, or, alternatively, that both parties agree that the marriage is irretrievably broken.

767.215(2)(cm) (cm) If the relief requested is a legal separation and the parties have filed a petition under s. 767.315 (2), that both parties agree that the marital relationship is broken.

767.215(2)(d) (d) Whether an action for divorce or legal separation by either of the parties has been at any time commenced, or is pending in any other court, in this state or elsewhere.

767.215(2)(dm) (dm) Whether either party was previously married and, if so, the manner in which the marriage was terminated, and, if terminated by court judgment, the name of the court that granted the judgment and the time and place the judgment was granted, if known.

767.215(2)(e) (e) Whether the parties have entered into a written agreement as to support, legal custody, and physical placement of the children, maintenance of either party, or property division. If so, the written agreement shall be attached.

767.215(2)(f) (f) The relief requested. If the relief requested is a legal separation, the petition shall state the specific reason for requesting that relief.

767.215(2)(h) (h) That during the pendency of the action, the parties are prohibited from, and may be held in contempt of court for, harassing, intimidating, physically abusing or imposing any restraint on the personal liberty of the other party or a minor child of either party.

767.215(2)(i) (i) If the action is one under s. 767.001 (1) (a), (b), (c), (d), (h), or (i), that during the pendency of the action, without the consent of the other party or an order of the court, the parties are prohibited from, and may be held in contempt of court for, encumbering, concealing, damaging, destroying, transferring, or otherwise disposing of property owned by either or both of the parties, except in the usual course of business, in order to secure necessities, or in order to pay reasonable costs and expenses of the action, including attorney fees.

767.215(2)(j) (j) Unless the action is one under s. 767.001 (1) (g) or (h), that during the pendency of the action the parties are prohibited from, and may be held in contempt of court for, doing any of the following without the consent of the other party or an order of the court:

767.215(2)(j)1. 1. Establishing a residence with a minor child of the parties outside the state or more than 150 miles from the residence of the other party within the state.

767.215(2)(j)2. 2. Removing a minor child of the parties from the state for more than 90 consecutive days.

767.215(2)(j)3. 3. Concealing a minor child of the parties from the other party.

767.215(2e) (2e) Relationship of petition to complaint. All references to a "complaint" in chs. 801 to 807 apply to petitions under this section.

767.215(2m) (2m) Summons, content.

767.215(2m)(a)(a) Except as provided in par. (b), if only one party initiates the action and the parties have minor children, the summons served on the other party:

767.215(2m)(a)1. 1. Shall include notification of the availability of information under s. 767.105 (2) and of the contents of s. 948.31.

767.215(2m)(a)2. 2. Shall be accompanied by a document, provided without charge by the clerk of court, setting forth the percentage standard established by the department under s. 49.22 (9) and listing the factors that a court may consider under s. 767.511 (1m).

767.215(2m)(a)3. 3. Shall be accompanied by a copy of s. 767.41 (1m) or a standard parenting plan form used in the county, provided without charge by the clerk of court.

767.215(2m)(b) (b) If service is by publication, notification regarding s. 948.31 may consist of references to the statute numbers and titles, and information relating to the percentage standard and the factors and completing and filing parenting plans need not be provided.

767.215(3) (3) Service. If only one party initiates the action, the other shall be served under ch. 801 and may serve a response or counterclaim within 20 days after the date of service, except that questions of jurisdiction may be raised at any time prior to judgment. Service shall be made upon the petitioner, and the original copy of the response shall be filed in court. If the parties together initiate the action with a joint petition, service of summons is not required.

767.215(4) (4) Extension of time for service.

767.215(4)(a)(a) Except as provided in par. (b) and s. 767.815, extension of time is governed by s. 801.15 (2).

767.215(4)(b) (b) The court may, upon the petitioner's demonstration of good cause, and without notice, order one additional 60-day extension for service of the initial papers in the action if the extension motion is made within 90 days after filing the initial papers. If the extension motion is not made within the 90-day period, the court may grant the motion only if it finds excusable neglect for failure to act and good cause shown for granting the extension.

767.215(5) (5) Social security numbers.

767.215(5)(a)(a) Except as provided in par. (am), when the petition under this section is filed with the court, the party filing the petition shall submit a separate form, furnished by the court, containing all of the following:

767.215(5)(a)1. 1. The name, date of birth, and social security number of each party.

767.215(5)(a)2. 2. The name, date of birth, and social security number of each minor child of the parties and of each child who was born to the wife during the marriage and who is a minor.

767.215(5)(am) (am) In an action to determine the paternity of a child, the party who filed the petition shall submit the form under par. (a) within 5 days after paternity is adjudicated.

767.215(5)(b) (b) A form submitted under this subsection shall be maintained with the confidential information required under s. 767.127 or maintained separately from the case file. The form may be disclosed only to the parties and their attorneys, a county child support enforcement agency, and any other person authorized by law or court order to have access to the information on the form.

767.215 History History: 1971 c. 220; 1977 c. 105; 1979 c. 32 ss. 50, 92 (4); 1979 c. 196; 1979 c. 352 s. 39; Stats. 1979 s. 767.085; 1985 a. 29; 1987 a. 332 s. 64; 1987 a. 355, 403; 1989 a. 31, 56, 132; 1993 a. 78, 481; 1995 a. 27 s. 9126 (19); 1995 a. 201, 404; 1997 a. 191; 2001 a. 61; 2005 a. 443 ss. 31, 46 to 49, 71, 83, 84; Stats. 2005 s. 767.215; 2007 a. 187; 2011 a. 32.



767.217 Notice to Child Support Program.

767.217  Notice to Child Support Program.

767.217(1) (1)  Notice of pleading or motion. In an action affecting the family in which either party is a recipient of benefits under ss. 49.141 to 49.161 or aid under s. 48.645, 49.19, or 49.45, each party shall, either within 20 days after serving the opposite party with a motion or pleading requesting the court to order or to modify a previous order relating to child support, maintenance, or family support, or before filing the motion or pleading in court, serve a copy of the motion or pleading on the county child support agency under s. 59.53 (5) of the county in which the action is begun.

767.217(2) (2) Notice of appeal. In an appeal of an action affecting the family in which support or maintenance of a child of any party is at issue, the person who initiates the appeal shall notify the department of the appeal by sending a copy of the notice of appeal to the department.

767.217(3) (3) Noncompliance. A judgment in an action affecting the family may not be granted unless this section is complied with or a court orders otherwise.

767.217 History History: 1977 c. 418; 1979 c. 32 s. 50; 1979 c. 196; 1979 c. 352 s. 39; Stats. 1979 s. 767.15; 1983 a. 27; 1987 a. 413; 1995 a. 27 s. 9126 (19); 1995 a. 201, 289, 404; 1997 a. 27, 35; 2001 a. 61; 2005 a. 443 s. 72; Stats. 2005 s. 767.217; 2007 a. 20.



767.225 Orders during pendency of action.

767.225  Orders during pendency of action.

767.225(1) (1)  Temporary orders. Except as provided in ch. 822, in an action affecting the family the court may, during the pendency of the action, make just and reasonable temporary orders concerning the following matters:

767.225(1)(a) (a) Upon request of one party, granting legal custody of the minor children to the parties jointly, to one party solely, or to a relative or agency specified under s. 767.41 (3), in a manner consistent with s. 767.41, except that the court may order sole legal custody without the agreement of the other party and without the findings required under s. 767.41 (2) (b) 2. An order under this paragraph is not binding on a final custody determination.

767.225(1)(am) (am) Upon the request of a party, granting periods of physical placement to a party in a manner consistent with s. 767.41. The court shall make a determination under this paragraph within 30 days after the request for a temporary order regarding periods of physical placement is filed.

767.225(1)(ap) (ap) Upon the request of a party, granting periods of electronic communication to a party in a manner consistent with s. 767.41. The court or circuit court commissioner shall make a determination under this paragraph within 30 days after the request for a temporary order regarding periods of electronic communication is filed.

767.225(1)(b) (b) Notwithstanding ss. 767.117 (1) (c) and 767.215 (2) (j), prohibiting the removal of minor children from the jurisdiction of the court.

767.225(1)(bm) (bm) Allowing a party to move with or remove a child after a notice of objection has been filed under s. 767.481 (2) (a).

767.225(1)(c) (c) Subject to s. 767.85, requiring either party or both parties to make payments for the support of minor children, which payment amounts must be expressed as a fixed sum unless the parties have stipulated to expressing the amount as a percentage of the payer's income and the requirements under s. 767.34 (2) (am) 1. to 3. are satisfied.

767.225(1)(d) (d) Requiring either party to pay for the maintenance of the other party. Maintenance under this paragraph may include the expenses and attorney fees incurred by the other party in bringing or responding to the action affecting the family.

767.225(1)(e) (e) Requiring either party to pay family support under s. 767.531.

767.225(1)(f) (f) Requiring either party to execute an assignment of income under s. 767.75 or an authorization for transfer under s. 767.76.

767.225(1)(g) (g) Requiring either party or both parties to pay debts or perform other actions in relation to the persons or property of the parties.

767.225(1)(h) (h) Notwithstanding ss. 767.117 (1) (b) and 767.215 (2) (i), prohibiting either party from disposing of assets within the jurisdiction of the court.

767.225(1)(i) (i) Requiring counseling of either party or both parties.

767.225(1)(k) (k) Subject to s. 767.85, requiring either party or both parties to maintain minor children as beneficiaries on a health insurance policy or plan.

767.225(1)(L) (L) Requiring either party or both parties to execute an assignment of income for payment of health care expenses of minor children.

767.225(1n) (1n) Considerations; stipulations; review.

767.225(1n)(a)(a) Before making a temporary order under sub. (1), the court shall consider those factors that the court is required by this chapter to consider before entering a final judgment on the same subject matter. In making a determination under sub. (1) (a) or (am), the court shall consider the factors under s. 767.41 (5) (am), subject to s. 767.41 (5) (bm).

767.225(1n)(b) (b)

767.225(1n)(b)1.1. If the court makes a temporary child support order that deviates from the amount of support that would be required by using the percentage standard established by the department under s. 49.22 (9), the court shall comply with the requirements of s. 767.511 (1n).

767.225(1n)(b)2. 2. If the court finds by a preponderance of the evidence that a party has engaged in a pattern or serious incident of interspousal battery, as described under s. 940.19 or 940.20 (1m), or domestic abuse, as defined in s. 813.12 (1) (am), and makes a temporary order awarding joint or sole legal custody or periods of physical placement to the party, the court shall comply with the requirements of s. 767.41 (6) (f) and, if appropriate, s. 767.41 (6) (g).

767.225(1n)(b)3. 3. If the court or circuit court commissioner requires one party to cover the child under a health insurance policy or plan under sub. (1) (k), the court or circuit court commissioner shall order the party to provide to the other party a health insurance identification card for the child. Section 767.513 (2m) (b) and (c) applies to a failure to comply with a temporary order under this subdivision.

767.225(1n)(c) (c) A temporary order under sub. (1) may be based upon the written stipulation of the parties, subject to the approval of the court. Temporary orders made by a circuit court commissioner may be reviewed by the court.

767.225(2) (2) Notice of motion for order. Notice of motion for an order or order to show cause under sub. (1) may be served at the time the action is commenced or at any time after commencement and shall be accompanied by an affidavit stating the basis for the request for relief.

767.225(3m) (3m) Availability of domestic abuse restraining order. If a circuit court commissioner believes that a temporary restraining order or injunction under s. 813.12 is appropriate in an action, the circuit court commissioner shall inform the parties of their right to seek the order or injunction and the procedure to follow. On a motion for such a restraining order or injunction, the circuit court commissioner shall submit the motion to the court within 5 working days.

767.225 History History: 1971 c. 149; 1971 c. 211 s. 126; 1971 c. 220, 307; 1975 c. 283; Sup. Ct. Order, 73 Wis. 2d xxxi (1976); 1977 c. 105; 1979 c. 32 ss. 50, 92 (4); 1979 c. 111, 196; 1979 c. 352 s. 39; Stats. 1979 s. 767.23; 1983 a. 27; 1983 a. 204 s. 22; 1983 a. 447; 1985 a. 29 s. 3202 (9); 1987 a. 355, 364, 413; 1989 a. 212; 1991 a. 39; 1993 a. 78, 481, 490; 1995 a. 27 ss. 7100h, 9126 (19); 1995 a. 70, 404; 1999 a. 9; 2001 a. 16, 61; 2003 a. 130, 326; 2005 a. 174, 342; 2005 a. 443 ss. 86 to 91; Stats. 2005 s. 767.225; 2007 a. 96.



767.235 Trial or hearing on judgment.

767.235  Trial or hearing on judgment.

767.235(1) (1)  Before court. In an action affecting the family, all hearings and trials to determine whether judgment shall be granted, except hearings under s. 757.69 (1) (p) 3., shall be before the court. Testimony shall be taken by the reporter and shall be transcribed and filed with the record if so ordered by the court. Custody proceedings have priority in being set for hearing.

767.235(2) (2) Appearance of litigants. Unless nonresidence in the state is shown by competent evidence, service is by publication, or the court for other good cause orders otherwise, both parties in actions affecting the family shall appear upon the final hearing or trial. An order of the court to that effect shall be procured by the moving party, and shall be served upon the nonmoving party before the hearing or trial. No order is required in the case of a joint petition.

767.235(3) (3) Exclusion from courtroom. The court may on its own motion, or on motion of any party to an action affecting the family, exclude from the courtroom all persons other than the parties, their attorneys and any guardians ad litem.

767.235 History History: 2005 a. 443 ss. 65, 67, 77, 93.



767.241 Award of attorney fees and other fees and costs.

767.241  Award of attorney fees and other fees and costs.

767.241(1)(1)  Court authority. The court, after considering the financial resources of both parties, may do the following:

767.241(1)(a) (a) Order either party to pay a reasonable amount for the cost to the other party of maintaining or responding to an action affecting the family and for attorney fees to either party.

767.241(1)(b) (b) If one party receives services under s. 49.22 or services provided by the state or county as a result of an assignment of income under s. 49.19, order the other party to pay any fee chargeable under s. 49.22 (6) or the cost of services rendered by the state or county under s. 49.19.

767.241(2) (2) Preaction and postaction fees. Any amount ordered under sub. (1) may include sums for legal services rendered and costs incurred prior to the commencement of the proceeding or after entry of judgment.

767.241(3) (3) To whom paid. The court may order that the amount be paid directly to the attorney or to the state or the county providing services under s. 49.22 or 49.19, who may enforce the order in its name.

767.241(4) (4) Payment by state or county.

767.241(4)(a)(a) Except as provided in par. (b), no court may order payment of costs under this section by the state or any county which may be a party to the action.

767.241(4)(b) (b) The court may order payment of costs under this section by the department or its designee, whichever is appropriate, in an action in which the court finds that the record of payments and arrearages kept by the department or its designee is substantially incorrect and that the department or its designee has failed to correct the record within 30 days after having received information that the court determines is sufficient for making the correction.

767.241 History History: 1977 c. 105; 1979 c. 32 s. 50; 1979 c. 352 s. 39; Stats. 1979 s. 767.262; 1983 a. 27; 1993 a. 481, 490; 1995 a. 201, 279, 404; 1997 a. 27, 35, 252; 2005 a. 443 ss. 99, 112; Stats. 2005 s. 767.241.

767.241 Annotation An allowance for the wife's attorney fees was not excessive when it was obvious that the court reasonably believed that a considerable portion of the attorney fees were attributable to the husband who, represented by 4 successive attorneys, caused a needlessly protracted trial, made numerous defense motions, and prosecuted a meritless appeal. Martin v. Martin, 46 Wis. 2d 218, 174 N.W.2d 468 (1970).

767.241 Annotation An allowance of $1,000 attorney fees on appeal, after the award of a generous property settlement, constituted a penalty for appealing. Molloy v. Molloy, 46 Wis. 2d 682, 176 N.W.2d 292 (1970).

767.241 Annotation Attorney fees on appeal depend on need, ability to pay, and whether there is a reasonable ground for the appeal. Klipstein v. Klipstein, 47 Wis. 2d 314, 177 N.W.2d 57 (1970).

767.241 Annotation An order for attorney fees is enforceable by contempt. The court cannot enter a judgment in favor of the attorney directly. Before a contempt order is issued, the defendant must have notice of an application by the spouse to whom the fees are payable. O'Connor v. O'Connor, 48 Wis. 2d 535, 180 N.W.2d 735 (1970).

767.241 Annotation Denial of the wife's motion for her husband to contribute to attorney fees to prosecute the wife's appeal was an abuse of discretion when the issues in the case were vigorously contested and in no way frivolous. Markham v. Markham, 65 Wis. 2d 735, 223 N.W.2d 616 (1974).

767.241 Annotation A circuit court does not have subject matter jurisdiction in a divorce action to determine attorney fees between an attorney and client who the attorney continues to represent in the divorce action. Stasey v. Stasey, 168 Wis. 2d 37, 483 N.W.2d 221 (1992).

767.241 Annotation Nonmarital assets may be considered in determining whether to order one party to contribute to the other's fees. Doerr v. Doerr, 189 Wis. 2d 112, 525 N.W.2d 745 (Ct. App. 1994).

767.241 Annotation The public policy that an innocent party who is the victim of overtrial should not be burdened with the payment of extra and unnecessary attorney fees occasioned by the other party under Ondrasek, 126 Wis. 2d at 484, is equally applicable with respect to guardian ad litem fees. Hottenroth v. Hetsko, 2006 WI App 249, 298 Wis. 2d 200, 727 N.W.2d 38, 05-1212.



767.251 Content, preparation, and approval of judgment.

767.251  Content, preparation, and approval of judgment.

767.251(1)(1)  Content. In an action affecting the family, if the court orders maintenance payments or other allowances for a party or children or retains jurisdiction in those matters, the written judgment shall include a statement that disobedience of the court order is punishable under ch. 785 by commitment to the county jail or house of correction until the judgment is complied with and the costs and expenses of the proceedings are paid or until the party committed is otherwise discharged, according to law. Final written agreements and stipulations of the parties shall, unless set forth in the judgment, be appended to the judgment and incorporated by reference.

767.251(2) (2) Preparation. The findings of fact, conclusions of law, and the written judgment shall be drafted by the petitioner unless the court otherwise directs, and shall be submitted to the court and filed with the clerk of the court within 30 days after judgment is granted.

767.251(3) (3) Approval. The draft findings, conclusions, and judgment shall be approved by all counsel appearing, including a guardian ad litem and county child support enforcement agency attorney, and any other person designated by the court or local rule. After necessary approvals are obtained, the findings of fact, conclusions of law, and judgment shall be submitted to the court.

767.251 History History: 2005 a. 443 ss. 169, 170.



767.264 Dismissal; vacation; substitution or withdrawal of attorney.

767.264  Dismissal; vacation; substitution or withdrawal of attorney.

767.264(1)(1)  Opportunity to respond. An action affecting the family may not be dismissed under s. 805.04 (1) unless all the parties who have appeared in the action have been served with a copy of the notice of dismissal and have had an opportunity to file a responsive pleading or motion.

767.264(2) (2) Attorney fees and other amounts owing.

767.264(2)(a)(a) Upon making an order for dismissal of, for substitution of attorney in, for withdrawal of attorney from, or for vacation of a judgment granted in an action affecting the family, the court shall, prior to or in its order, grant separate judgment in favor of an attorney who has appeared for a party to the action and in favor of a guardian ad litem for a party or a child for the amount of fees and disbursements to which the attorney or guardian ad litem is, in the court's judgment, entitled and against the party responsible for the fees and disbursements.

767.264(2)(b) (b) Upon making an order for dismissal of an action affecting the family or for vacation of a judgment granted in the order, the court shall, prior to or in its order of dismissal or vacation, preserve the right of the state or a political subdivision of the state to collect any arrearages, by an action under this chapter or under ch. 785, owed to the state if either party in the case was a recipient of aid under ch. 49.

767.264 History History: 2005 a. 443 ss. 33, 92, 114.

767.264 Annotation Sub. (3) (a) [now sub. (2) (a)] is strictly construed to apply to those situations expressly set forth in the statute, such as orders for dismissal, substitution of attorneys, and vacation of judgments, in actions affecting families. In other cases an action to recover legal fees may be instituted. Kotecki & Radtke, S.C. v. Johnson, 192 Wis. 2d 429, 531 N.W.2d 606 (Ct. App. 1995).

767.264 Annotation The only reasonable meaning of sub. (3) (a) [now sub. (2) (a)] is that it gives the court authority to enter a judgment for the fees owed by the client to an attorney who is permitted by order of the court to withdraw, regardless when or if the client retains another attorney to replace the withdrawing attorney in that action. Kohl v. DeWitt Ross & Stevens, 2005 WI App 196, 287 Wis. 2d 289, 704 N.W.2d 586, 04-0328.

767.264 Annotation The federal tax consequences of divorce. Meldman, Ryan, 57 MLR 229.



767.273 Allowances pending appeal.

767.273  Allowances pending appeal. In an action affecting the family pending in appellate court, an allowance for suit money, counsel fees, or disbursements in the court or for temporary maintenance or support payments to the spouse or the children during the pendency of the appeal may be made by the proper trial court upon motion made and decided after entry of the order or judgment appealed from and prior to the return of the record to appellate court. If the allowance is ordered before the appeal is taken, the order shall be conditioned upon the taking of the appeal and is not effective until the record is transmitted to appellate court.

767.273 History History: 1975 c. 94; 1977 c. 105; 1977 c. 187 s. 89; 1979 c. 32 s. 50; 1979 c. 352 s. 39; Stats. 1979 s. 767.39; Sup. Ct. Order, 146 Wis. 2d xiii (1988); 2005 a. 443 s. 176.



767.281 Filing procedures and orders for enforcement or modification of judgments or orders.

767.281  Filing procedures and orders for enforcement or modification of judgments or orders.

767.281(1) (1)  Applicability. This section applies to all enforcement or modification petitions, motions or orders to show cause filed for actions affecting the family under s. 767.001 (1) (i).

767.281(1m) (1m) Generally. Except as provided in sub. (2), if a petition, motion, or order to show cause requesting enforcement or modification of a judgment or order in an action affecting the family that was granted by a court of this state is filed in a county other than the county in which the judgment or order was rendered, the petitioner or party bringing the motion or order to show cause shall send a copy of the petition, motion, or order to show cause and summons to the clerk of the court in which the judgment or order was rendered. If a question arises as to which court should exercise jurisdiction, a conference involving both judges, all counsel, and guardians ad litem may be convened under s. 807.13 (3) to resolve the question. The petitioner shall send a copy of any order rendered pursuant to the petition, motion, or order to show cause to the clerk of the court in which the original judgment or order was rendered.

767.281(2) (2) Support or maintenance orders.

767.281(2)(a)(a) Except as provided in ch. 769, if the petition, motion or order to show cause is for enforcement or modification of a child support, family support or maintenance order, the petition, motion or order to show cause shall be filed in the county in which the original judgment or order was rendered or in the county where the minor children reside unless any of the following applies:

767.281(2)(a)1. 1. All parties, including the state or its delegate if support, support arrearages, costs or expenses are assigned under ch. 49, stipulate to filing in another county.

767.281(2)(a)2. 2. The court in the county which rendered the original judgment or order orders, upon good cause shown, the enforcement or modification petition, motion or order to show cause to be filed in another county.

767.281(2)(b) (b) If the parties have stipulated to filing in another county under par. (a) 1., the petitioner or party bringing the motion or order to show cause shall send a copy of the petition, motion or order to show cause and the summons to the clerk of court in the county in which the original judgment or order was rendered.

767.281(2)(c) (c) If the court in the county which rendered the original judgment or order orders the petition, motion or order to show cause to be filed in another county under par. (a) 2., the petitioner or party bringing the motion or order to show cause shall attach a copy of the order when filing the petition, motion or order to show cause in the other county.

767.281(4) (4) Support and maintenance payments to department. If a petition, motion or order to show cause for enforcement or modification of a child support, family support or maintenance order is filed and heard, regardless of whether it is filed and heard in a county other than the county in which the original judgment or order was rendered, any judgment or order enforcing or modifying the original judgment or order shall specify that payments of support or maintenance, and payments of arrearages in support or maintenance, if any, are payable to the department or its designee, whichever is appropriate.

767.281 History History: 1989 a. 212; 1993 a. 326, 481; 1995 a. 279; 1997 a. 27; 2005 a. 443 ss. 17 to 20, 126; Stats. 2005 s. 767.281.

767.281 Annotation Venue for a petition to modify or enforce an out-of-state custody decree is the county where the judgment is filed even though the judgment may be filed in any county. Sharp v. Sharp, 185 Wis. 2d 416, 518 N.W.2d 254 (Ct. App. 1994).



767.301 Residence requirements.

767.301  Residence requirements. No action to affirm marriage or for annulment under s. 767.001 (1) (a) or (b) may be brought unless at least one of the parties has been a bona fide resident of the county in which the action is brought for not less than 30 days next preceding the commencement of the action, or unless the marriage has been contracted within this state within one year prior to the commencement of the action. No action for divorce or legal separation under s. 767.001 (1) (c) or (d) may be brought unless at least one of the parties has been a bona fide resident of the county in which the action is brought for not less than 30 days next preceding the commencement of the action. No action for divorce under s. 767.001 (1) (c) may be brought unless at least one of the parties has been a bona fide resident of this state for not less than 6 months next preceding the commencement of the action.

767.301 History History: 2005 a. 443 s. 27.

767.301 Annotation When a divorce action was brought before the residency requirement was met, an action was never commenced and the petition could not be amended after the requirement was met. Siemering v. Siemering, 95 Wis. 2d 111, 288 N.W.2d 881 (Ct. App. 1980).



767.313 Annulment.

767.313  Annulment.

767.313(1)(1)  Grounds; when suit may be brought. A court may annul a marriage upon any of the following grounds:

767.313(1)(a) (a) A party lacked capacity to consent to the marriage at the time the marriage was solemnized, either because of age, because of mental incapacity or infirmity or because of the influence of alcohol, drugs, or other incapacitating substances, or a party was induced to enter into a marriage by force or duress, or by fraud involving the essentials of marriage. Suit may be brought by either party, or by the legal representative of a party lacking the capacity to consent, no later than one year after the petitioner obtained knowledge of the described condition.

767.313(1)(b) (b) A party lacks the physical capacity to consummate the marriage by sexual intercourse, and at the time the marriage was solemnized the other party did not know of the incapacity. Suit may be brought by either party no later than one year after the petitioner obtained knowledge of the incapacity.

767.313(1)(c) (c) A party was 16 or 17 years of age and did not have the consent of his or her parent or guardian or judicial approval, or a party was under 16 years of age. Suit may be brought by the underaged party or a parent or guardian at any time prior to the party's attaining the age of 18 years, but a parent or guardian must bring suit within one year of obtaining knowledge of the marriage.

767.313(1)(d) (d) The marriage is prohibited by the laws of this state. Suit may be brought by either party within 10 years of the marriage, except that the 10-year limitation shall not apply where the marriage is prohibited because either party has another spouse living at the time of the marriage and the impediment has not been removed under s. 765.24.

767.313(2) (2) Judicial proceeding required; no annulment after death. A judicial proceeding is required to annul a marriage. A marriage may not be annulled after the death of a party to the marriage.

767.313 History History: 1977 c. 105; 1979 c. 32 ss. 50, 92 (2); Stats. 1979 s. 767.03; 2005 a. 443 ss. 22, 23, 145; Stats. 2005 s. 767.313.

767.313 Annotation A remarriage, although unlawful in Wisconsin and dissolved through an annulment, is sufficient to terminate maintenance under s. 767.32 (3) [now s. 767.59 (2)]. The requirement that maintenance be terminated following remarriage is unconditional. Falk v. Falk, 158 Wis. 2d 184, 462 N.W.2d 547 (Ct. App. 1990).

767.313 Annotation Although a marriage may be "void," the marriage governs the parties' legal relations unless it is annulled. Sinai Samaritan Medical Center, Inc. v. McCabe, 197 Wis. 2d 709, 541 N.W.2d 190 (Ct. App. 1995), 95-0012.

767.313 Annotation Annulment is an appropriate remedy to void a marriage when the parties to the marriage are still alive, but it is not the exclusive remedy to challenge the validity of a marriage. The common law drew a distinction between an annulment and a declaration that a marriage was void, especially a declaration after the death of one of the parties. Statutes and case law have preserved that distinction. McLeod v. Mudlaff, 2013 WI 76, ___ Wis. 2d ___, ___ N.W.2d ___, 11-1176.



767.315 Grounds for divorce and legal separation.

767.315  Grounds for divorce and legal separation.

767.315(1)(1)  Irretrievable breakdown.

767.315(1)(a)(a) If both of the parties to a legal separation or divorce action by petition or otherwise have stated under oath or affirmation that the marriage is irretrievably broken, or if the parties have voluntarily lived apart continuously for 12 months or more immediately prior to commencement of the action and one party has so stated, the court, after hearing, shall make a finding that the marriage is irretrievably broken for purposes of s. 767.35 (1) (b) 1.

767.315(1)(b) (b) If the parties to a legal separation or divorce action have not voluntarily lived apart for at least 12 months immediately prior to commencement of the action and if only one party has stated under oath or affirmation that the marriage is irretrievably broken, the court shall consider all relevant factors, including the circumstances that gave rise to filing the petition and the prospect of reconciliation, and proceed as follows:

767.315(1)(b)1. 1. If the court finds no reasonable prospect of reconciliation, it shall make a finding that the marriage is irretrievably broken for purposes of s. 767.35 (1) (b) 1.

767.315(1)(b)2. 2. If the court finds that there is a reasonable prospect of reconciliation, it shall continue the matter for further hearing not fewer than 30 nor more than 60 days later, or as soon thereafter as the matter may be reached on the court's calendar, and may suggest to the parties that they seek counseling. The court, at the request of either party or on its own motion, may order counseling. At the adjourned hearing, if either party states under oath or affirmation that the marriage is irretrievably broken, the court shall make a finding whether the marriage is irretrievably broken for purposes of s. 767.35 (1) (b) 1.

767.315(2) (2) Breakdown of marital relationship. If both of the parties to a legal separation or divorce action by petition or otherwise have stated under oath or affirmation that the marital relationship is broken, the court, after hearing, shall make a finding that the marital relationship is broken for purposes of s. 767.35 (1) (b) 2.

767.315 History History: 2005 a. 443 ss. 66, 146.

767.315 Annotation Abolition of guilt in marriage dissolution: Wisconsin's adoption of no-fault divorce. 61 MLR 672 (1978).



767.317 Defenses abolished.

767.317  Defenses abolished. Previously existing defenses to divorce and legal separation, including but not limited to condonation, connivance, collusion, recrimination, insanity, and lapse of time, are abolished.

767.317 History History: 2005 a. 443 s. 50.



767.323 Suspension of proceedings to effect reconciliation.

767.323  Suspension of proceedings to effect reconciliation. During the pendency of an action for divorce or legal separation, the court may, upon written stipulation of both parties that they desire to attempt a reconciliation, enter an order suspending any and all orders and proceedings for such period, not exceeding 90 days, as the court determines advisable to permit the parties to attempt a reconciliation without prejudice to their respective rights. During the suspension period, the parties may resume living together as husband and wife and their acts and conduct do not constitute an admission that the marriage is not irretrievably broken or a waiver of the ground that the parties have voluntarily lived apart continuously for 12 months or more immediately prior to the commencement of the action. Suspension may be revoked upon the motion of either party by an order of the court. If the parties become reconciled, the court shall dismiss the action. If the parties are not reconciled after the period of suspension, the action shall proceed as though no reconciliation period was attempted.

767.323 History History: 1971 c. 220; 1977 c. 105; 1979 c. 32 s. 50; Stats. 1979 s. 767.082; 2005 a. 443 s. 44; Stats. 2005 s. 767.323.



767.331 Actions for certain interspousal remedies.

767.331  Actions for certain interspousal remedies. If a spouse has begun an action against the other spouse under s. 766.70 and either or both spouses subsequently bring an action under this chapter for divorce, annulment or legal separation, the actions may be consolidated by the court exercising jurisdiction under this chapter. If the actions are consolidated, to the extent the procedural and substantive requirements of this chapter conflict with the requirements under s. 766.70, this chapter controls. No action under s. 766.70 may be brought by a spouse against the other spouse while an action for divorce, annulment or legal separation is pending under this chapter.

767.331 History History: 2005 a. 443 s. 34.

767.331 Annotation The prohibition under sub. (7) [now s. 767.331] of commencing an action under s. 766.70 while a divorce, annulment, or legal separation action is pending is constitutional. Haack v. Haack, 149 Wis. 2d 243, 440 N.W.2d 794 (Ct. App. 1989).



767.335 Waiting period for final hearing or trial.

767.335  Waiting period for final hearing or trial. An action for divorce or legal separation may not be brought to final hearing or trial until the first of the following occurs:

767.335(1) (1) Generally. The expiration of 120 days after service of the summons and petition upon the respondent or the expiration of 120 days after the filing of the joint petition.

767.335(2) (2) Emergency. An order by the court, after consideration of the recommendation of a circuit court commissioner, directing an immediate hearing on the petition for the protection of the health or safety of either of the parties or of any child of the marriage or for other emergency reasons consistent with the policies of this chapter. The court shall, upon granting the order, specify the grounds for the order.

767.335 History History: 1977 c. 105; 1979 c. 32 ss. 50, 92 (4); 1979 c. 196; Stats. 1979 s. 767.083; 1987 a. 355; 2001 a. 61; 2005 a. 443 s. 45; Stats. 2005 s. 767.335.



767.34 Court-approved stipulation.

767.34  Court-approved stipulation.

767.34(1) (1)  Authority. The parties in an action for an annulment, divorce, or legal separation may, subject to the approval of the court, stipulate for a division of property, for maintenance payments, for the support of children, for periodic family support payments under s. 767.531, or for legal custody and physical placement, in case a divorce or legal separation is granted or a marriage annulled.

767.34(2) (2) Limitations on court approval.

767.34(2)(a)(a) A court may not approve a stipulation for child support or family support unless the stipulation provides for payment of child support determined in a manner consistent with s. 767.511 or 767.89.

767.34(2)(am) (am) A court may not approve a stipulation for expressing child support or family support as a percentage of the payer's income unless all of the following apply:

767.34(2)(am)1. 1. The state is not a real party in interest in the action under any of the circumstances specified in s. 767.205 (2) (a).

767.34(2)(am)2. 2. The payer is not subject to any other order, in any other action, for the payment of child or family support or maintenance.

767.34(2)(am)3. 3. All payment obligations included in the order, other than the annual receiving and disbursing fee under s. 767.57 (1e) (a), are expressed as a percentage of the payer's income.

767.34(2)(b) (b) A court may not approve a stipulation for a division of property that assigns substantially all of the property to one of the parties in the action if the other party in the action is in the process of applying for medical assistance under subch. IV of ch. 49 or if the court determines that it can be reasonably anticipated that the other party in the action will apply for medical assistance under subch. IV of ch. 49 within 30 months of the stipulation.

767.34 History History: 1971 c. 220; 1977 c. 105; 1979 c. 32 ss. 50, 92 (4); Stats. 1979 s. 767.10; 1985 a. 29; 1987 a. 355; 1993 a. 16; 1993 a. 490 s. 276; 1995 a. 27; 2001 a. 16; 2005 a. 443 ss. 54, 168; Stats. 2005 s. 767.34.

767.34 Annotation A trial court is not required to give effect to a property division agreement entered into before divorce proceedings are instituted. It should make its own determination of whether the agreement adequately provides for the parties. Ray v. Ray, 57 Wis. 2d 77, 203 N.W.2d 724 (1973).

767.34 Annotation There are 2 types of postnuptial agreements: 1) family settlement agreements that contemplate the continuation of the marriage, and 2) separation agreements that are made after separation or in contemplation of separation. The former are presumed binding on the parties under s. 767.255 (3) (L) [now s. 767.61 (3) (L)]. The latter are governed by s. 767.10 [now s. 767.34] and constitute a recommendation jointly made by the parties to the court regarding what the judgment provide. Evenson v. Evenson, 228 Wis. 2d 676, 598 N.W.2d 232 (Ct. App. 1999), 98-0803. See also Van Boxtel v. Van Boxtel, 2001 WI 40, 242 Wis. 2d 474, 625 N.W.2d 284, 99-0341.

767.34 Annotation An agreement made in contemplation of divorce, entered into after the parties agreed to the divorce, was subject to s. 767.10 [now s. 767.34], not s. 767.255 [now s. 767.61]. When a party withdrew his consent before court approval, the agreement was unenforceable. Ayres v. Ayres, 230 Wis. 2d 431, 602 N.W.2d 132 (Ct. App. 1999), 98-3450.

767.34 Annotation A trial court may refuse to incorporate a stipulation in a divorce judgment when a party repudiates his or her consent. A party is free to withdraw from a stipulation until it is incorporated in a judgment, and repudiation may render the stipulation nonexistent. Van Boxtel v. Van Boxtel, 2001 WI 40, 242 Wis. 2d 474, 625 N.W.2d 284, 99-0341.

767.34 Annotation The specific language of sub. (1) controls stipulations in divorces rather than the general language of s. 807.05. All agreements entered into after a divorce is filed are stipulations subject to sub. (1) and must be approved by the court. Polakowski v. Polakowski, 2003 WI App 20, 259 Wis. 2d 765, 657 N.W.2d 102, 02-1961.

767.34 Annotation A stipulation under this section is not a contract that would be binding on the parties once entered into, but is only a recommendation to the court. The court need not accept it but has a duty to decide whether that recommendation is a fair and reasonable resolution of the issues that the court wants to adopt. When a court adopts a stipulation, it does so on its own responsibility within it's discretion, and the provisions become the court's judgment. Once the court decides to do so, the right of a party to withdraw from the stipulation comes to an end. Hottenroth v. Hetsko, 2006 WI App 249, 298 Wis. 2d 200, 727 N.W.2d 38, 05-1212.

767.34 Annotation Before approving a stipulation, the circuit court is not required to take evidence and make an investigation in essentially the same manner as if the stipulated matters were contested. Under the facts of this case it was unnecessary to define the minimum requirements that must be met before a court approves a stipulation. Hottenroth v. Hetsko, 2006 WI App 249, 298 Wis. 2d 200, 727 N.W.2d 38, 05-1212.



767.35 Judgment of divorce or legal separation.

767.35  Judgment of divorce or legal separation.

767.35(1)(1)  When granted. A court shall grant a judgment of divorce or legal separation if all of the following conditions are met:

767.35(1)(a) (a) The requirements of this chapter as to residence and attendance at an educational program under s. 767.401 have been complied with.

767.35(1)(b) (b)

767.35(1)(b)1.1. In connection with a judgment of divorce or legal separation, the court finds that the marriage is irretrievably broken under s. 767.315 (1) (a) or (b) 1. or 2., unless subd. 2. applies.

767.35(1)(b)2. 2. In connection with a judgment of legal separation, the court finds that the marital relationship is broken under s. 767.315 (2).

767.35(1)(c) (c) To the extent that it has jurisdiction to do so, the court has considered and approved or made provision for legal custody and physical placement, the support of any child of the marriage entitled to support, the maintenance of either spouse, the support of the family under s. 767.531, and the disposition of property.

767.35(2) (2) Granting divorce or legal separation. When a party requests a legal separation rather than a divorce, the court shall grant a judgment of legal separation unless the other party requests a divorce, in which case the court shall hear and determine which judgment shall be granted.

767.35(3) (3) When divorce judgment effective. A judgment of divorce is effective when granted. A court granting a judgment of divorce shall inform the parties appearing in court that the judgment is effective when granted but that it is unlawful under s. 765.03 (2) for a party to marry again until 6 months after the judgment is granted.

767.35(4) (4) Revocation of legal separation judgment upon reconciliation. A judgment of legal separation shall provide that, if a reconciliation occurs at any time after the judgment, the parties may apply for a revocation of the judgment. Upon application for a revocation of the judgment, the court shall make such orders as may be just and reasonable.

767.35(5) (5) Conversion of legal separation to divorce. By stipulation of both parties, or upon motion of either party not earlier than one year after entry of a judgment of legal separation, the court shall convert the judgment to a judgment of divorce.

767.35(6) (6) Vacating or modifying divorce judgment as it affects marital status. So far as a judgment of divorce affects the marital status of the parties, the court may vacate or modify the judgment for sufficient cause shown, upon its own motion, or upon the application of both parties to the action, at any time within 6 months from the granting of the judgment. If the judgment is vacated it shall restore the parties to the marital relation that existed before the granting of the judgment. If a judgment of divorce is set aside under this subsection, the court shall order the record in the action impounded without regard to s. 767.13. After the record is impounded, the record may not be offered or admitted in whole or in part into evidence in any action or proceeding except by special order of the court of jurisdiction upon good cause shown in any paternity proceedings under this chapter or by special order of a court of record upon a showing of necessity to clear title to real estate.

767.35(7) (7) Divorce judgment revoked on remarriage of parties. When a judgment of divorce has been granted and the parties subsequently intermarry, the court, upon their joint application and upon satisfactory proof of the marriage, shall revoke all judgments and any orders that will not affect the right of 3rd persons. If the judgment is revoked, the court shall order the record impounded without regard to s. 767.13, and the record may not be offered or admitted, in whole or in part, into evidence in any action or proceeding except by special order of the court of jurisdiction upon good cause shown in a paternity proceeding under this chapter or by special order of a court of record upon a showing of necessity to clear title to real estate.

767.35 History History: 1971 c. 220; 1977 c. 105; 1979 c. 32 ss. 50, 92 (4); Stats. 1979 s. 767.07; 1987 a. 355; 1989 a. 132; 2005 a. 443 ss. 35, 36, 53, 172, 173, 174; Stats. 2005 s. 767.35; 2009 a. 180.

767.35 Annotation Sub. (2) [now sub. (6)] does not authorize vacating or modifying a finding of paternity of children determined in the original divorce judgment. E. v. E. 57 Wis. 2d 436, 204 N.W.2d 503 (1973).

767.35 Annotation Sub. (2) [now sub. (6)] provides no authority for reopening a divorce judgment as it relates to a property division. Conrad v. Conrad, 92 Wis. 2d 407, 284 N.W.2d 674 (1979).

767.35 Annotation The death of a party within 6 months of a divorce judgment did not void the judgment or divest the court of jurisdiction to order property division. Roeder v. Roeder, 103 Wis. 2d 411, 308 N.W.2d 904 (Ct. App. 1981).

767.35 Annotation A divorce judgment did not bar a wife's action against her former husband for torts allegedly committed during the marriage. Stuart v. Stuart, 143 Wis. 2d 347, 421 N.W.2d 505 (1988).

767.35 Annotation If the requirements of sub. (2) [now sub. (5)] are met, conversion to a divorce decree is mandatory. Bartz v. Bartz, 153 Wis. 2d 756, 452 N.W.2d 160 (Ct. App. 1989).



767.36 Copies of judgment to parties.

767.36  Copies of judgment to parties. At the time of filing a judgment for an annulment, divorce, or legal separation, the party who prepared the judgment shall furnish to the clerk of court 2 true copies of the judgment, including any attachments to the judgment referenced in the judgment, in addition to the original judgment. Until the copies are presented, the clerk may refuse to accept the judgment for filing. After the judgment is filed, the clerk shall mail a copy promptly to each party to the action at the last-known address, and the mailing shall be shown in the court record.

767.36 History History: 2005 a. 443 s. 171.



767.375 Effect on transfers at death.

767.375  Effect on transfers at death.

767.375(1) (1)  Revocation of death provisions in marital property agreement. Unless the judgment provides otherwise, a judgment of annulment, divorce or legal separation revokes a provision in a marital property agreement under s. 766.58 that provides for any of the following:

767.375(1)(a) (a) That, upon the death of either spouse, any of either or both spouses' property, including after-acquired property, passes without probate to a designated person, trust or other entity by nontestamentary disposition.

767.375(1)(b) (b) That one or both spouses will make a particular disposition in a will or other governing instrument, as defined in s. 854.01 (2).

767.375(2) (2) Revocation of revocable transfers at death. Unless sub. (1) applies, revocation of revocable transfers at death by a former spouse to the other former spouse, or to relatives of the other former spouse, under an instrument executed before the judgment of annulment, divorce or legal separation is governed by s. 854.15.

767.375 History History: 1991 a. 301; 1997 a. 188; 2005 a. 216; 2005 a. 443 s. 119; Stats. 2005 s. 767.375.



767.385 Maintenance, legal custody, and support when divorce or separation denied.

767.385  Maintenance, legal custody, and support when divorce or separation denied. If a judgment in an action for divorce or legal separation denies the divorce or legal separation, the court may make such order as the nature of the case renders just and reasonable for the legal custody of and periods of physical placement with any of the minor children, and for the maintenance of either spouse and support of the children by either spouse out of property or income. If the court orders child support under this section, the court shall determine the child support payments in a manner consistent with s. 767.511, regardless of the fact that a judgment of divorce or legal separation has not been entered.

767.385 History History: 1971 c. 220; 1979 c. 32 s. 50; Stats. 1979 s. 767.28; 1987 a. 355; 1993 a. 481; 2005 a. 443 s. 125; Stats. 2005 s. 767.385.



767.395 Name of spouse.

767.395  Name of spouse. Except as provided in s. 301.47, the court, upon granting a divorce, shall allow either spouse, upon request, to resume a former legal surname, if any.

767.395 History History: 1975 c. 94; 1979 c. 32 s. 50; Stats. 1979 s. 767.20; 2003 a. 52; 2005 a. 443 s. 78; Stats. 2005 s. 767.395.

767.395 Annotation Women's names in Wisconsin: In Re Petition of Kruzel. MacDougall, 1975 WBB No. 4.



767.401 Educational programs and classes.

767.401  Educational programs and classes.

767.401(1) (1)  Programs: effects of dissolution on children; parenting skills.

767.401(1)(a)(a) During the pendency of an action affecting the family in which a minor child is involved and in which the court determines that it is appropriate and in the best interest of the child, the court, on its own motion, may order the parties to attend a program specified by the court concerning the effects on a child of a dissolution of the marriage. If the court orders the parties to attend a program under this paragraph and there is evidence that one or both of the parties have engaged in interspousal battery, as described in s. 940.19 or 940.20 (1m), or domestic abuse, as defined in s. 813.12 (1) (am), the court may not require the parties to attend the program together or at the same time.

767.401(1)(b) (b) During the pendency of an action to determine the paternity of a child, or an action affecting the family for which the underlying action was an action to determine the paternity of a child, if the court determines that it is appropriate and in the best interest of the child, the court, on its own motion, may order either or both of the parties to attend a program specified by the court providing training in parenting or coparenting skills, or both.

767.401(1)(c) (c) A program under par. (a) or (b) shall be educational rather than therapeutic in nature and may not exceed a total of 4 hours in length. The parties shall be responsible for the cost, if any, of attendance at the program. The court may specifically assign responsibility for payment of any cost. No facts or information obtained in the course of the program, and no report resulting from the program, is admissible in any action or proceeding.

767.401(1)(d) (d) Notwithstanding s. 767.35 (1), the court may require the parties to an action affecting the family in which a minor child is involved to attend a program under par. (a) or (b) as a condition to the granting of a final judgment or order in the action affecting the family.

767.401(1)(e) (e) A party who fails to attend a program ordered under par. (a) or (b) or pay costs specifically ordered under par. (c) may be proceeded against under ch. 785 for contempt of court.

767.401(2) (2) Classes on parenting.

767.401(2)(a)(a) During the pendency of a divorce or paternity action, the court may order the parties to attend a class that is approved by the court and that addresses such issues as child development, family dynamics, how parental separation affects a child's development, and what parents can do to make raising a child in a separated situation less stressful for the child.

767.401(2)(b) (b) The court may not require the parties to attend a class under this subsection as a condition to the granting of the final judgment or order in the divorce or paternity action, however, the court may refuse to hear a custody or physical placement motion of a party who refuses to attend a class ordered under this subsection.

767.401(2)(c) (c)

767.401(2)(c)1.1. Except as provided in subd. 2., the parties shall be responsible for any cost of attending the class.

767.401(2)(c)2. 2. If the court finds that a party is indigent, any costs that would be the responsibility of that party shall be paid by the county.

767.401 History History: 1993 a. 225; 1997 a. 45; 1999 a. 9; 2001 a. 61; 2003 a. 130; 2005 a. 443 ss. 59 to 63, 180; Stats. 2005 s. 767.401.



767.405 Family court services.

767.405  Family court services.

767.405(1) (1)  Definitions. In this section:

767.405(1)(a) (a) "Mediation" means a cooperative process involving the parties and a mediator, the purpose of which is to help the parties, by applying communication and dispute resolution skills, define and resolve their own disagreements, with the best interest of the child as the paramount consideration.

767.405(1)(b) (b) "Mediator" means a person with special skills and training in dispute resolution.

767.405(1m) (1m) Director.

767.405(1m)(a)(a) Except as provided in par. (b) and subject to approval by the chief judge of the judicial administrative district, the circuit judge or judges in each county shall designate a person meeting the qualifications under sub. (4) as the director of family court services in that county.

767.405(1m)(b) (b) If 2 or more contiguous counties enter into a cooperative agreement under sub. (3) (b), the circuit judges for the counties involved shall, subject to approval by the chief judge of the judicial administrative district, designate a person meeting the qualifications under sub. (4) as the director of family court services for those counties.

767.405(1m)(c) (c) A county or counties may designate the supervisor of the office of family court commissioner as the director under par. (a) or (b).

767.405(2) (2) Duties. A director of family court services designated under sub. (1m) shall administer a family court services office if such an office is established under sub. (3) (a) or (b). Regardless of whether the office is established, the director shall:

767.405(2)(a) (a) Employ staff to perform mediation and to perform any legal custody and physical placement study services authorized under sub. (14), arrange and monitor staff training, and assign and monitor staff case load.

767.405(2)(b) (b) Contract under sub. (3) (c) with a person or public or private entity to perform mediation and to perform any legal custody and physical placement study services authorized under sub. (14).

767.405(2)(c) (c) Supervise and perform mediation and any legal custody and physical placement study services authorized under sub. (14), and evaluate the quality of the mediation or study services.

767.405(2)(d) (d) Administer and manage funding for family court services.

767.405(3) (3) Mediation provided. Mediation shall be provided in every county in this state by any of the following means:

767.405(3)(a) (a) A county may establish a family court services office to provide mediation in that county.

767.405(3)(b) (b) Two or more contiguous counties may enter into a cooperative agreement to establish one family court services office to provide mediation in those counties.

767.405(3)(c) (c) A director of family court services designated under sub. (1m) may contract with any person or public or private entity, located in a county in which the director administers family court services or in a contiguous county, to provide mediation in the county in which the person or entity is located.

767.405(4) (4) Mediator qualifications. Every mediator assigned under sub. (6) (a) shall have not less than 25 hours of mediation training or not less than 3 years of professional experience in dispute resolution. Every mediator assigned under sub. (6) (a) shall have training on the dynamics of domestic violence and the effects of domestic violence on victims of domestic violence and on children.

767.405(5) (5) Mediation referrals.

767.405(5)(a)(a) Except as provided in sub. (8) (b), in any action affecting the family, including a revision of judgment or order under s. 767.451 or 767.59, in which it appears that legal custody or physical placement is contested, the court shall refer the parties to the director of family court services for possible mediation of those contested issues. The court shall inform the parties of all of the following:

767.405(5)(a)1. 1. That the confidentiality of communications in mediation is waived if the parties stipulate under sub. (14) (c) that the person who provided mediation to the parties may also conduct the legal custody or physical placement study under sub. (14).

767.405(5)(a)2. 2. That the court may waive the requirement to attend at least one mediation session if the court determines that attending the session will cause undue hardship or would endanger the health or safety of one of the parties and the bases on which the court may make its determination.

767.405(5)(b) (b) If both parties to any action affecting the family wish to have joint legal custody of a child, either party may request that the court refer the parties to the director of family court services for assistance in resolving any problem relating to joint legal custody and physical placement of the child. Upon request, the court shall so refer the parties.

767.405(5)(c) (c) A person who is awarded periods of physical placement or a child of that person, a person with visitation rights, or a person with physical custody of a child may notify a circuit court commissioner of any problem he or she has relating to any of these matters. Upon notification, the circuit court commissioner may refer any person involved in the matter to the director of family court services for assistance in resolving the problem.

767.405(6) (6) Action upon referral.

767.405(6)(a)(a) Whenever a court refers a party to the director of family court services for possible mediation, the director shall assign a mediator to the case. The mediator shall provide mediation if he or she determines that it is appropriate. If the mediator determines that mediation is not appropriate, he or she shall so notify the court. Whenever a court refers a party to the director of family court services for any other family court service, the director shall take appropriate action to provide the service.

767.405(6)(b) (b) Any intake form that the family court services requires the parties to complete before commencement of mediation shall ask each party whether either of the parties has engaged in interspousal battery, as described in s. 940.19 or 940.20 (1m), or domestic abuse, as defined in s. 813.12 (1) (am).

767.405(7) (7) Private mediator. The parties to any action affecting the family may, at their own expense, receive mediation services from a mediator other than one who provides services under sub. (3). Parties who receive services from a mediator under this subsection shall sign and file with the director of family court services and with the court a written notice stating the mediator's name and the date of the first meeting with the mediator.

767.405(8) (8) Initial session of mediation required.

767.405(8)(a)(a) Except as provided in par. (b), in any action affecting the family, including an action for revision of judgment or order under s. 767.451 or 767.59, in which it appears that legal custody or physical placement is contested, the parties shall attend at least one session with a mediator assigned under sub. (6) (a) or contracted with under sub. (7) and, if the parties and the mediator determine that continued mediation is appropriate, no court may hold a trial of or a final hearing on legal custody or physical placement until after mediation is completed or terminated.

767.405(8)(b) (b) A court may, in its discretion, hold a trial or hearing without requiring attendance at the session under par. (a) if the court finds that attending the session will cause undue hardship or would endanger the health or safety of one of the parties. In making its determination of whether attendance at the session would endanger the health or safety of one of the parties, the court shall consider evidence of the following:

767.405(8)(b)1. 1. That a party engaged in abuse, as defined in s. 813.122 (1) (a), of the child, as defined in s. 48.02 (2).

767.405(8)(b)2. 2. Interspousal battery as described under s. 940.19 or 940.20 (1m) or domestic abuse as defined in s. 813.12 (1) (am).

767.405(8)(b)3. 3. That either party has a significant problem with alcohol or drug abuse.

767.405(8)(b)4. 4. Any other evidence indicating that a party's health or safety will be endangered by attending the session.

767.405(8)(c) (c) The initial session under par. (a) shall be a screening and evaluation mediation session to determine whether mediation is appropriate and whether both parties wish to continue in mediation. At the initial session, the mediator shall review with the parties the nonfinancial provisions that must be included in the parenting plan under s. 767.41 (1m).

767.405(9) (9) Prohibited issues in mediation. If mediation is provided by a mediator assigned under sub. (6) (a), no issue relating to property division, maintenance, or child support may be considered during the mediation unless all of the following apply:

767.405(9)(a) (a) The property division, maintenance or child support issue is directly related to the legal custody or physical placement issue.

767.405(9)(b) (b) The parties agree in writing to consider the property division, maintenance or child support issue.

767.405(10) (10) Powers and duties of mediator. A mediator assigned under sub. (6) (a) shall be guided by the best interest of the child and may do any of the following, at his or her discretion:

767.405(10)(a) (a) Include the counsel of any party or any appointed guardian ad litem in the mediation.

767.405(10)(b) (b) Interview any child of the parties, with or without a party present.

767.405(10)(c) (c) Require a party to provide written disclosure of facts relating to any legal custody or physical placement issue addressed in mediation, including any financial issue permitted to be considered.

767.405(10)(d) (d) Suspend mediation when necessary to enable a party to obtain an appropriate court order or appropriate therapy.

767.405(10)(e) (e) Terminate mediation if a party does not cooperate or if mediation is not appropriate or if any of the following facts exist:

767.405(10)(e)1. 1. There is evidence that a party engaged in abuse, as defined in s. 813.122 (1) (a), of the child, as defined in s. 48.02 (2).

767.405(10)(e)2. 2. There is evidence of interspousal battery as described under s. 940.19 or 940.20 (1m) or domestic abuse as defined in s. 813.12 (1) (am).

767.405(10)(e)3. 3. Either party has a significant problem with alcohol or drug abuse.

767.405(10)(e)4. 4. Other evidence which indicates one of the parties' health or safety will be endangered if mediation is not terminated.

767.405(12) (12) Mediation agreement.

767.405(12)(a)(a) Any agreement that resolves issues of legal custody or periods of physical placement between the parties and that is reached as a result of mediation under this section shall be prepared in writing, reviewed by the attorney, if any, for each party and by any appointed guardian ad litem, and submitted to the court to be included in the court order as a stipulation. Any reviewing attorney or guardian ad litem shall certify on the mediation agreement that he or she reviewed it, and the guardian ad litem, if any, shall comment on the agreement based on the best interest of the child. The mediator shall certify that the written mediation agreement accurately reflects the agreement made between the parties. The court may approve or reject the agreement, based on the best interest of the child. The court shall state in writing its reasons for rejecting an agreement.

767.405(12)(b) (b) If after mediation under this section the parties do not reach agreement on legal custody or periods of physical placement, the parties or the mediator shall so notify the court. Except as provided in s. 767.407 (1) (am), the court shall promptly appoint a guardian ad litem under s. 767.407. Regardless of whether the court appoints a guardian ad litem, the court shall, if appropriate, refer the matter for a legal custody or physical placement study under sub. (14). If the parties come to agreement on legal custody or physical placement after the matter has been referred for a study, the study shall be terminated. The parties may return to mediation at any time before any trial of or final hearing on legal custody or periods of physical placement. If the parties return to mediation, the county shall collect any applicable fee under s. 814.615.

767.405(13) (13) Powers of court. Except as provided in sub. (8), referring parties to mediation under this section does not affect the power of the court to make any necessary order relating to the parties during the course of the mediation.

767.405(14) (14) Legal custody and physical placement study.

767.405(14)(a)(a) A county or 2 or more contiguous counties shall provide legal custody and physical placement study services. The county or counties may elect to provide these services by any of the means set forth in sub. (3) with respect to mediation. Regardless of whether a county so elects, whenever legal custody or physical placement of a minor child is contested and mediation under this section is not used or does not result in agreement between the parties, or at any other time the court considers it appropriate, the court may order a person or entity designated by the county to investigate the following matters relating to the parties:

767.405(14)(a)1. 1. The conditions of the child's home.

767.405(14)(a)2. 2. Each party's performance of parental duties and responsibilities relating to the child.

767.405(14)(a)2m. 2m. Whether either party has engaged in interspousal battery, as described in s. 940.19 or 940.20 (1m), or domestic abuse, as defined in s. 813.12 (1) (am).

767.405(14)(a)3. 3. Any other matter relevant to the best interest of the child.

767.405(14)(b) (b)

767.405(14)(b)1.1. The person or entity investigating the parties under par. (a) shall complete the investigation, prepare a report of the results, and, at least 10 days before the report is introduced into evidence under subd. 2., submit the report to the court and to both parties. The court may review the report, but may not rely upon it as evidence before it is properly introduced under subd. 2.

767.405(14)(b)2. 2. The report under subd. 1. shall be offered in accordance with the rules of evidence and shall be a part of the record in the action if it is so offered and admitted into evidence.

767.405(14)(c) (c) No person who provided mediation to the parties under this section may investigate the parties under this subsection unless each party personally so consents by written stipulation after mediation has ended and after receiving notice from the person who provided mediation that consent waives the inadmissibility of communications in mediation under s. 904.085.

767.405 History History: 1987 a. 355; 1989 a. 56; 1991 a. 269; Sup. Ct. Order No. 93-03, 179 Wis. 2d xv; 1995 a. 275, 343; 1999 a. 9; 2001 a. 61, 109; 2003 a. 130; 2005 a. 443 ss. 8, 56, 57, 181; Stats. 2005 s. 767.405; 2007 a. 187; 2009 a. 187.

767.405 Annotation The director is an agent of the circuit court judges, and the director's statutory authority and responsibilities are to be carried out under the supervision of the circuit court judges. A collective bargaining agreement cannot trump such statutory, judicial branch authority because doing so would violate separation of powers principles. A collective bargaining agreement may not abrogate a statutory function of the judicial branch. Any such provisions in a collective bargaining agreement are invalid and unenforceable. Racine County v. International Association of Machinists and Aerospace Workers, 2008 WI 70, 310 Wis. 2d 508, 751 N.W.2d 312, 06-0964.



767.407 Guardian ad litem for minor children.

767.407  Guardian ad litem for minor children.

767.407(1)(1)  Appointment.

767.407(1)(a)(a) The court shall appoint a guardian ad litem for a minor child in any action affecting the family if any of the following conditions exists:

767.407(1)(a)1. 1. The court has reason for special concern as to the welfare of a minor child.

767.407(1)(a)2. 2. Except as provided in par. (am), the legal custody or physical placement of the child is contested.

767.407(1)(am) (am) The court is not required to appoint a guardian ad litem under par. (a) 2. if all of the following apply:

767.407(1)(am)1. 1. Legal custody or physical placement is contested in an action to modify legal custody or physical placement under s. 767.451 or 767.481.

767.407(1)(am)2. 2. The modification sought would not substantially alter the amount of time that a parent may spend with his or her child.

767.407(1)(am)3. 3. The court determines any of the following:

767.407(1)(am)3.a. a. That the appointment of a guardian ad litem will not assist the court in the determination regarding legal custody or physical placement because the facts or circumstances of the case make the likely determination clear.

767.407(1)(am)3.b. b. That a party seeks the appointment of a guardian ad litem solely for a tactical purpose, or for the sole purpose of delay, and not for a purpose that is in the best interest of the child.

767.407(1)(b) (b) The court may appoint a guardian ad litem for a minor child in any action affecting the family if the child's legal custody or physical placement is stipulated to be with any person or agency other than a parent of the child or, if at the time of the action, the child is in the legal custody of, or physically placed with, any person or agency other than the child's parent by prior order or by stipulation in this or any other action.

767.407(1)(c) (c) The attorney responsible for support enforcement under s. 59.53 (6) (a) may request that the court appoint a guardian ad litem to bring an action or motion on behalf of a minor who is a nonmarital child whose paternity has not been acknowledged under s. 767.805 (1) or a substantially similar law of another state or adjudicated for the purpose of determining the paternity of the child, and the court shall appoint a guardian ad litem, if any of the following applies:

767.407(1)(c)1. 1. Aid is provided under s. 48.57 (3m) or (3n), 48.645, 49.19, or 49.45 on behalf of the child, or benefits are provided to the child's custodial parent under ss. 49.141 to 49.161, but the state and its delegate under s. 49.22 (7) are barred by a statute of limitations from commencing an action under s. 767.80 on behalf of the child.

767.407(1)(c)2. 2. An application for legal services has been filed with the child support program under s. 49.22 on behalf of the child, but the state and its delegate under s. 49.22 (7) are barred by a statute of limitations from commencing an action under s. 767.80 on behalf of the child.

767.407(1)(d) (d) A guardian ad litem appointed under par. (c) shall bring an action or motion for the determination of the child's paternity if the guardian ad litem determines that the determination of the child's paternity is in the child's best interest.

767.407(1)(e) (e) Nothing in this subsection prohibits the court from making a temporary order under s. 767.225 that concerns the child before a guardian ad litem is appointed or before the guardian ad litem has made a recommendation to the court, if the court determines that the temporary order is in the best interest of the child.

767.407(2) (2) Time for appointment. The court shall appoint a guardian ad litem under sub. (1) (a) 1. or (b) whenever the court deems it appropriate. The court shall appoint a guardian ad litem under sub. (1) (a) 2. at the time specified in s. 767.405 (12) (b), unless upon motion by a party or its own motion the court determines that earlier appointment is necessary.

767.407(3) (3) Qualifications. The guardian ad litem shall be an attorney admitted to practice in this state. No person who is an interested party in a proceeding, appears as counsel in a proceeding on behalf of any party or is a relative or representative of an interested party may be appointed guardian ad litem in that proceeding.

767.407(4) (4) Responsibilities. The guardian ad litem shall be an advocate for the best interests of a minor child as to paternity, legal custody, physical placement, and support. The guardian ad litem shall function independently, in the same manner as an attorney for a party to the action, and shall consider, but shall not be bound by, the wishes of the minor child or the positions of others as to the best interests of the minor child. The guardian ad litem shall consider the factors under s. 767.41 (5) (am), subject to s. 767.41 (5) (bm), and custody studies under s. 767.405 (14). The guardian ad litem shall investigate whether there is evidence that either parent has engaged in interspousal battery, as described in s. 940.19 or 940.20 (1m), or domestic abuse, as defined in s. 813.12 (1) (am), and shall report to the court on the results of the investigation. The guardian ad litem shall review and comment to the court on any mediation agreement and stipulation made under s. 767.405 (12) and on any parenting plan filed under s. 767.41 (1m). Unless the child otherwise requests, the guardian ad litem shall communicate to the court the wishes of the child as to the child's legal custody or physical placement under s. 767.41 (5) (am) 2. The guardian ad litem has none of the rights or duties of a general guardian.

767.407(4m) (4m) Status hearing.

767.407(4m)(a)(a) Subject to par. (b), at any time after 120 days after a guardian ad litem is appointed under this section, a party may request that the court schedule a status hearing related to the actions taken and work performed by the guardian ad litem in the matter.

767.407(4m)(b) (b) A party may, not sooner than 120 days after a status hearing under this subsection is held, request that the court schedule another status hearing on the actions taken and work performed by the guardian ad litem in the matter.

767.407(5) (5) Termination and extension of appointment. The appointment of a guardian ad litem under sub. (1) terminates upon the entry of the court's final order or upon the termination of any appeal in which the guardian ad litem participates. The guardian ad litem may appeal, may participate in an appeal or may do neither. If an appeal is taken by any party and the guardian ad litem chooses not to participate in that appeal, he or she shall file with the appellate court a statement of reasons for not participating. Irrespective of the guardian ad litem's decision not to participate in an appeal, the appellate court may order the guardian ad litem to participate in the appeal. At any time, the guardian ad litem, any party or the person for whom the appointment is made may request in writing that the court extend or terminate the appointment or reappointment. The court may extend that appointment, or reappoint a guardian ad litem appointed under this section, after the final order or after the termination of the appeal, but the court shall specifically state the scope of the responsibilities of the guardian ad litem during the period of that extension or reappointment.

767.407(6) (6) Compensation. The guardian ad litem shall be compensated at a rate that the court determines is reasonable. The court shall order either or both parties to pay all or any part of the compensation of the guardian ad litem. In addition, upon motion by the guardian ad litem, the court shall order either or both parties to pay the fee for an expert witness used by the guardian ad litem, if the guardian ad litem shows that the use of the expert is necessary to assist the guardian ad litem in performing his or her functions or duties under this chapter. If both parties are indigent, the court may direct that the county of venue pay the compensation and fees. If the court orders a county to pay the compensation of the guardian ad litem, the amount ordered may not exceed the compensation paid to private attorneys under s. 977.08 (4m) (b). The court may order a separate judgment for the amount of the reimbursement in favor of the county and against the party or parties responsible for the reimbursement. The court may enforce its orders under this subsection by means of its contempt power.

767.407 History History: Sup. Ct. Order, 50Wis. 2d vii (1971); 1977 c. 105, 299; 1979 c. 32 ss. 50, 92 (4); 1979 c. 196; 1979 c. 352 s. 39; Stats. 1979 s. 767.045; 1987 a. 355; Sup. Ct. Order, 151 Wis. 2d xxv (1989); 1993 a. 16, 481; 1995 a. 27, 201, 289, 404; 1997 a. 105, 191; 1999 a. 9; 2001 a. 61; 2003 a. 130; 2005 a. 443 s. 25; Stats. 2005 s. 767.407; 2007 a. 20.

767.407 Annotation If both spouses have ability to pay, each should be required to contribute to the payment of the guardian ad litem's fee, with the percentage to be paid by each to be determined in the court's discretion. Tesch v. Tesch, 63 Wis. 2d 320, 217 N.W.2d 647 (1974).

767.407 Annotation When the guardian ad litem's report was timely disclosed to both parties, the trial court did not err in failing to introduce the report during a custody hearing. Allen v. Allen, 78 Wis. 2d 263, 254 N.W.2d 244 (1977).

767.407 Annotation An increase of visitation rights from 24 days to 75 days per year had sufficient impact upon the welfare of the children to require the appointment of a guardian ad litem. Bahr v. Galonski, 80 Wis. 2d 72, 257 N.W.2d 869 (1977).

767.407 Annotation The appointment of a guardian ad litem pursuant to sub. (1) and s. 891.39 (1) (a) is mandated when paternity is questioned and also when there are special concerns. Special concerns arise when a child's welfare is directly at issue, as is the case when an existing family is disrupted. Johnson v. Johnson, 157 Wis. 2d 490, 460 N.W.2d 166 (Ct. App. 1990).

767.407 Annotation A guardian ad litem may not be called as a witness in a custody proceeding. The G.A.L. is to communicate with the court as a lawyer for a party and to present information by presenting evidence. Hollister v. Hollister, 173 Wis. 2d 413, 496 N.W.2d 642 (Ct. App. 1992).

767.407 Annotation A guardian ad litem could act in a separate action involving the child outside of the court of original appointment even though another guardian ad litem had been appointed by the court when the separate action was brought. Interest of Brandon S.S. 179 Wis. 2d 114, 507 N.W.2d 94 (1993).

767.407 Annotation The court's power to appropriate compensation for court-appointed counsel is necessary for the effective operation of the judicial system. In ordering compensation for court-ordered attorneys, a court should abide by the s. 977.08 (4m) rate when it can retain qualified, effective counsel at that rate, but should order compensation at the rate under SCR 81.01 or 81.02 or a higher rate when necessary to secure effective counsel. Friedrich v. Dane County Circuit Ct. 192 Wis. 2d 1, 531 N.W.2d 32 (1995).

767.407 Annotation The denial of a child's request to intervene in a divorce action was correct. The guardian ad litem fulfills the requirement that a child is entitled to representation. Joshua K. v. Nancy K. 201 Wis. 2d 655, 549 N.W.2d 494 (Ct. App. 1996), 94-3420.

767.407 Annotation Quasi-judicial immunity extends to a guardian ad litem's negligent performance in a divorce proceeding. Paige K. B. v. Molepske, 219 Wis. 2d 418, 580 N.W.2d 289 (1998), 96-2620.

767.407 Annotation Under sub. (6), if only one of the parties is indigent, the court may not order the county or the indigent party to pay guardian ad litem fees. The court's only option is to order the non-indigent party to pay. Olmsted v. Circuit Court for Dane County, 2000 WI App 261, 240 Wis. 2d 197, 622 N.W.2d 29, 00-0620.

767.407 Annotation The quasi-judicial immunity of a guardian ad litem described in Paige K.B. applies only to liability for the negligent performance of his or her duties, not as a shield against court-imposed sanctions for failure to obey a court order. Reed v. Luebke, 2003 WI App 207, 267 Wis. 2d 596, 671 N.W.2d 304, 02-2211.

767.407 Annotation The guardian ad litem is an advocate for the child's best interest, not a fact-finder or a consultant for the court. A trial court may decide, in individual cases, to weigh the guardian's recommendation more heavily than the other statutory factors, but the court cannot rewrite the statute to create a fixed hierarchy of factors. Goberville v. Goberville, 2005 WI App 58, 280 Wis. 2d 405, 694 N.W.2d 405, 04-2440.

767.407 Annotation A circuit court may not, when the issue is contested, determine the primary placement of a child without appointing a guardian ad litem for the child. Because the interests affected by the absence of a guardian ad litem are the child's and not the parties', neither parent is empowered to waive a child's right to have its best interests represented and advocated for in a placement proceeding, and the court will decline to address the issue on the basis of either waiver or the doctrine of invited error. State v. Freymiller, 2007 WI App 6, 298 Wis. 2d 333, 727 N.W.2d 334, 05-2460.

767.407 Annotation The "why" behind appointing guardians ad litem for children in divorce proceedings. Podell, 57 MLR 103.



767.41 Custody and physical placement.

767.41  Custody and physical placement.

767.41(1) (1)  General provisions.

767.41(1)(a)(a) Subject to ch. 822, the question of a child's custody may be determined as an incident of any action affecting the family or in an independent action for custody. The effect of any determination of a child's custody is not binding personally against any parent or guardian unless the parent or guardian has been made personally subject to the jurisdiction of the court in the action as provided under ch. 801 or has been notified under s. 822.08, as provided in s. 822.06. Nothing in this chapter may be construed to foreclose a person other than a parent who has physical custody of a child from proceeding under ch. 822.

767.41(1)(b) (b) In rendering a judgment of annulment, divorce, legal separation, or paternity, or in rendering a judgment in an action under s. 767.001 (1) (e), 767.501, or 767.805 (3), the court shall make such provisions as it deems just and reasonable concerning the legal custody and physical placement of any minor child of the parties, as provided in this section.

767.41(1m) (1m) Parenting plan. Unless the court orders otherwise, in an action for annulment, divorce, or legal separation, an action to determine paternity, or an action under s. 767.001 (1) (e), 767.501, or 767.805 (3), in which legal custody or physical placement is contested, a party seeking sole or joint legal custody or periods of physical placement shall file a parenting plan with the court if the court waives the requirement to attend mediation under s. 767.405 (8) (b) or if the parties attend mediation and the mediator notifies the court under s. 767.405 (12) (b) that the parties have not reached an agreement. Unless the court orders otherwise, the parenting plan shall be filed within 60 days after the court waives the mediation requirement or the mediator notifies the court that no agreement has been reached. Except for cause shown, a party required to file a parenting plan under this subsection who does not timely file a parenting plan waives the right to object to the other party's parenting plan. A parenting plan shall provide information about the following questions:

767.41(1m)(a) (a) What legal custody or physical placement the parent is seeking.

767.41(1m)(b) (b) Where the parent lives currently and where the parent intends to live during the next 2 years. If there is evidence that the other parent engaged in interspousal battery, as described under s. 940.19 or 940.20 (1m), or domestic abuse, as defined in s. 813.12 (1) (am), with respect to the parent providing the parenting plan, the parent providing the parenting plan is not required to disclose the specific address but only a general description of where he or she currently lives and intends to live during the next 2 years.

767.41(1m)(c) (c) Where the parent works and the hours of employment. If there is evidence that the other parent engaged in interspousal battery, as described under s. 940.19 or 940.20 (1m), or domestic abuse, as defined in s. 813.12 (1) (am), with respect to the parent providing the parenting plan, the parent providing the parenting plan is not required to disclose the specific address but only a general description of where he or she works.

767.41(1m)(d) (d) Who will provide any necessary child care when the parent cannot and who will pay for the child care.

767.41(1m)(e) (e) Where the child will go to school.

767.41(1m)(f) (f) What doctor or health care facility will provide medical care for the child.

767.41(1m)(g) (g) How the child's medical expenses will be paid.

767.41(1m)(h) (h) What the child's religious commitment will be, if any.

767.41(1m)(i) (i) Who will make decisions about the child's education, medical care, choice of child care providers and extracurricular activities.

767.41(1m)(j) (j) How the holidays will be divided.

767.41(1m)(k) (k) What the child's summer schedule will be.

767.41(1m)(L) (L) Whether and how the child will be able to contact the other parent when the child has physical placement with the parent providing the parenting plan, and what electronic communication, if any, the parent is seeking.

767.41(1m)(Lm) (Lm) Whether equipment for providing electronic communication is reasonably available to both parents.

767.41(1m)(m) (m) How the parent proposes to resolve disagreements related to matters over which the court orders joint decision making.

767.41(1m)(n) (n) What child support, family support, maintenance or other income transfer there will be.

767.41(1m)(o) (o) If there is evidence that either party engaged in interspousal battery, as described under s. 940.19 or 940.20 (1m), or domestic abuse, as defined in s. 813.12 (1) (am), with respect to the other party, how the child will be transferred between the parties for the exercise of physical placement to ensure the safety of the child and the parties.

767.41(2) (2) Custody to party; joint or sole.

767.41(2)(a)(a) Subject to pars. (am) to (e), based on the best interest of the child and after considering the factors under sub. (5) (am), subject to sub. (5) (bm), the court may give joint legal custody or sole legal custody of a minor child.

767.41(2)(am) (am) Except as provided in par. (d), the court shall presume that joint legal custody is in the best interest of the child.

767.41(2)(b) (b) Except as provided in par. (d) and subject to par. (e), the court may give sole legal custody only if it finds that doing so is in the child's best interest and that either of the following applies:

767.41(2)(b)1. 1. Both parties agree to sole legal custody with the same party.

767.41(2)(b)2. 2. The parties do not agree to sole legal custody with the same party, but at least one party requests sole legal custody and the court specifically finds any of the following:

767.41(2)(b)2.a. a. One party is not capable of performing parental duties and responsibilities or does not wish to have an active role in raising the child.

767.41(2)(b)2.b. b. One or more conditions exist at that time that would substantially interfere with the exercise of joint legal custody.

767.41(2)(b)2.c. c. The parties will not be able to cooperate in the future decision making required under an award of joint legal custody. In making this finding the court shall consider, along with any other pertinent items, any reasons offered by a party objecting to joint legal custody. Evidence that either party engaged in abuse, as defined in s. 813.122 (1) (a), of the child, as defined in s. 48.02 (2), or evidence of interspousal battery, as described under s. 940.19 or 940.20 (1m), or domestic abuse, as defined in s. 813.12 (1) (am), creates a rebuttable presumption that the parties will not be able to cooperate in the future decision making required.

767.41(2)(c) (c) Except as provided in par. (d), the court may not give sole legal custody to a parent who refuses to cooperate with the other parent if the court finds that the refusal to cooperate is unreasonable.

767.41(2)(d) (d)

767.41(2)(d)1.1. Except as provided in subd. 4., if the court finds by a preponderance of the evidence that a party has engaged in a pattern or serious incident of interspousal battery, as described under s. 940.19 or 940.20 (1m), or domestic abuse, as defined in s. 813.12 (1) (am), pars. (am), (b), and (c) do not apply and there is a rebuttable presumption that it is detrimental to the child and contrary to the best interest of the child to award joint or sole legal custody to that party. The presumption under this subdivision may be rebutted only by a preponderance of evidence of all of the following:

767.41(2)(d)1.a. a. The party who committed the battery or abuse has successfully completed treatment for batterers provided through a certified treatment program or by a certified treatment provider and is not abusing alcohol or any other drug.

767.41(2)(d)1.b. b. It is in the best interest of the child for the party who committed the battery or abuse to be awarded joint or sole legal custody based on a consideration of the factors under sub. (5) (am).

767.41(2)(d)2. 2. If the court finds under subd. 1. that both parties engaged in a pattern or serious incident of interspousal battery, as described under s. 940.19 or 940.20 (1m), or domestic abuse, as defined in s. 813.12 (1) (am), the party who engaged in the battery or abuse for purposes of the presumption under subd. 1. is the party that the court determines was the primary physical aggressor. Except as provided in subd. 3., in determining which party was the primary physical aggressor, the court shall consider all of the following:

767.41(2)(d)2.a. a. Prior acts of domestic violence between the parties.

767.41(2)(d)2.b. b. The relative severity of the injuries, if any, inflicted upon a party by the other party in any of the prior acts of domestic violence under subd. 2. a.

767.41(2)(d)2.c. c. The likelihood of future injury to either of the parties resulting from acts of domestic violence.

767.41(2)(d)2.d. d. Whether either of the parties acted in self-defense in any of the prior acts of domestic violence under subd. 2. a.

767.41(2)(d)2.e. e. Whether there is or has been a pattern of coercive and abusive behavior between the parties.

767.41(2)(d)2.f. f. Any other factor that the court considers relevant to the determination under this subdivision.

767.41(2)(d)3. 3. If the court must determine under subd. 2. which party was the primary physical aggressor and one, but not both, of the parties has been convicted of a crime that was an act of domestic abuse, as defined in s. 813.12 (1) (am), with respect to the other party, the court shall find the party who was convicted of the crime to be the primary physical aggressor.

767.41(2)(d)4. 4. The presumption under subd. 1. does not apply if the court finds that both parties engaged in a pattern or serious incident of interspousal battery or domestic abuse but the court determines that neither party was the primary physical aggressor.

767.41(2)(e) (e)

767.41(2)(e)1.1. In this paragraph, "service member" means a member of the national guard or of a reserve unit of the U.S. armed forces.

767.41(2)(e)2. 2. If a party is a service member, the court may not consider as a factor in determining the legal custody of a child whether the service member has been or may be called to active duty in the U.S. armed forces and consequently is, or in the future will be or may be, absent from the service member's home.

767.41(3) (3) Custody to agency or relative.

767.41(3)(a)(a) If the interest of any child demands it, and if the court finds that neither parent is able to care for the child adequately or that neither parent is fit and proper to have the care and custody of the child, the court may declare the child to be in need of protection or services and transfer legal custody of the child to a relative of the child, as defined in s. 48.02 (15), to a county department, as defined under s. 48.02 (2g), to a licensed child welfare agency, or, in a county having a population of 500,000 or more, the department of children and families. If the court transfers legal custody of a child under this subsection, in its order the court shall notify the parents of any applicable grounds for termination of parental rights under s. 48.415. If the court transfers legal custody under this section to an agency, the court shall also refer the matter to the court intake worker, as defined in s. 48.02 (3), who shall conduct an inquiry under s. 48.24 to determine whether a petition should be filed under s. 48.13.

767.41(3)(am) (am) If the court transfers legal custody of a child under this subsection, the order transferring custody shall include a finding that placement of the child in his or her home would be contrary to the welfare of the child and a finding that reasonable efforts have been made to prevent the removal of the child from the home, while assuring that the health and safety of the child are the paramount concerns, unless any of the circumstances specified in s. 48.355 (2d) (b) 1. to 5. applies. If the legal custodian appointed under par. (a) is a county department, the court shall order the child into the placement and care responsibility of the county department as required under 42 USC 672 (a) (2) and shall assign the county department primary responsibility for providing services to the child. The court shall make the findings specified in this paragraph on a case-by-case basis based on circumstances specific to the child and shall document or reference the specific information on which those findings are based in the court order. A court order that merely references this paragraph without documenting or referencing that specific information in the court order or an amended court order that retroactively corrects an earlier court order that does not comply with this paragraph is not sufficient to comply with this paragraph.

767.41(3)(b) (b) If the legal custodian appointed under par. (a) is an agency, the agency shall report to the court on the status of the child at least once each year until the child reaches 18 years of age, is returned to the custody of a parent or is placed under the guardianship of an agency. The agency shall file an annual report no less than 30 days before the anniversary of the date of the order. An agency may file an additional report at any time if it determines that more frequent reporting is appropriate. A report shall summarize the child's permanency plan and the recommendations of the review panel under s. 48.38 (5), if any.

767.41(3)(c) (c) The court shall hold a hearing to review the permanency plan within 30 days after receiving a report under par. (b). At least 10 days before the date of the hearing, the court shall provide notice of the time, place, and purpose of the hearing to the agency that prepared the report; the child; the child's parents, guardian, and legal custodian; and the child's foster parent, the operator of the facility in which the child is living, or the relative with whom the child is living.

767.41(3)(d) (d) Following the hearing, the court shall make all of the determinations specified under s. 48.38 (5) (c) and, if it determines that an alternative placement is in the child's best interest, may amend the order to transfer legal custody of the child to another relative, other than a parent, or to another agency specified under par. (a).

767.41(3)(e) (e) The charges for care furnished to a child whose custody is transferred under this subsection shall be pursuant to the procedure under s. 48.36 (1) or 938.36 (1) except as provided in s. 767.57 (3).

767.41(4) (4) Allocation of physical placement.

767.41(4)(a)(a)

767.41(4)(a)1.1. Except as provided under par. (b), if the court orders sole or joint legal custody under sub. (2), the court shall allocate periods of physical placement between the parties in accordance with this subsection.

767.41(4)(a)2. 2. In determining the allocation of periods of physical placement, the court shall consider each case on the basis of the factors in sub. (5) (am), subject to sub. (5) (bm). The court shall set a placement schedule that allows the child to have regularly occurring, meaningful periods of physical placement with each parent and that maximizes the amount of time the child may spend with each parent, taking into account geographic separation and accommodations for different households.

767.41(4)(b) (b) A child is entitled to periods of physical placement with both parents unless, after a hearing, the court finds that physical placement with a parent would endanger the child's physical, mental or emotional health.

767.41(4)(c) (c) No court may deny periods of physical placement for failure to meet, or grant periods of physical placement for meeting, any financial obligation to the child or, if the parties were married, to the former spouse.

767.41(4)(cm) (cm) If a court denies periods of physical placement under this section, the court shall give the parent that was denied periods of physical placement the warning provided under s. 48.356.

767.41(4)(d) (d) If the court grants periods of physical placement to more than one parent, it shall order a parent with legal custody and physical placement rights to provide the notice required under s. 767.481 (1).

767.41(4)(e) (e) If the court grants periods of physical placement to more than one parent, the court may grant to either or both parents a reasonable amount of electronic communication at reasonable hours during the other parent's periods of physical placement with the child. Electronic communication with the child may be used only to supplement a parent's periods of physical placement with the child. Electronic communication may not be used as a replacement or as a substitute for a parent's periods of physical placement with the child. Granting a parent electronic communication with the child during the other parent's periods of physical placement shall be based on whether it is in the child's best interest and whether equipment for providing electronic communication is reasonably available to both parents. If the court grants electronic communication to a parent whose physical placement with the child is supervised, the court shall also require that the parent's electronic communication with the child be supervised.

767.41(5) (5) Factors in custody and physical placement determinations.

767.41(5)(am)(am) Subject to pars. (bm) and (c), in determining legal custody and periods of physical placement, the court shall consider all facts relevant to the best interest of the child. The court may not prefer one parent or potential custodian over the other on the basis of the sex or race of the parent or potential custodian. Subject to pars. (bm) and (c), the court shall consider the following factors in making its determination:

767.41(5)(am)1. 1. The wishes of the child's parent or parents, as shown by any stipulation between the parties, any proposed parenting plan or any legal custody or physical placement proposal submitted to the court at trial.

767.41(5)(am)2. 2. The wishes of the child, which may be communicated by the child or through the child's guardian ad litem or other appropriate professional.

767.41(5)(am)3. 3. The interaction and interrelationship of the child with his or her parent or parents, siblings, and any other person who may significantly affect the child's best interest.

767.41(5)(am)4. 4. The amount and quality of time that each parent has spent with the child in the past, any necessary changes to the parents' custodial roles and any reasonable life-style changes that a parent proposes to make to be able to spend time with the child in the future.

767.41(5)(am)5. 5. The child's adjustment to the home, school, religion and community.

767.41(5)(am)6. 6. The age of the child and the child's developmental and educational needs at different ages.

767.41(5)(am)7. 7. Whether the mental or physical health of a party, minor child, or other person living in a proposed custodial household negatively affects the child's intellectual, physical, or emotional well-being.

767.41(5)(am)8. 8. The need for regularly occurring and meaningful periods of physical placement to provide predictability and stability for the child.

767.41(5)(am)9. 9. The availability of public or private child care services.

767.41(5)(am)10. 10. The cooperation and communication between the parties and whether either party unreasonably refuses to cooperate or communicate with the other party.

767.41(5)(am)11. 11. Whether each party can support the other party's relationship with the child, including encouraging and facilitating frequent and continuing contact with the child, or whether one party is likely to unreasonably interfere with the child's continuing relationship with the other party.

767.41(5)(am)12. 12. Whether there is evidence that a party engaged in abuse, as defined in s. 813.122 (1) (a), of the child, as defined in s. 48.02 (2).

767.41(5)(am)12m. 12m. Whether any of the following has a criminal record and whether there is evidence that any of the following has engaged in abuse, as defined in s. 813.122 (1) (a), of the child or any other child or neglected the child or any other child:

767.41(5)(am)12m.a. a. A person with whom a parent of the child has a dating relationship, as defined in s. 813.12 (1) (ag).

767.41(5)(am)12m.b. b. A person who resides, has resided, or will reside regularly or intermittently in a proposed custodial household.

767.41(5)(am)13. 13. Whether there is evidence of interspousal battery as described under s. 940.19 or 940.20 (1m) or domestic abuse as defined in s. 813.12 (1) (am).

767.41(5)(am)14. 14. Whether either party has or had a significant problem with alcohol or drug abuse.

767.41(5)(am)15. 15. The reports of appropriate professionals if admitted into evidence.

767.41(5)(am)16. 16. Such other factors as the court may in each individual case determine to be relevant.

767.41(5)(bm) (bm) If the court finds under sub. (2) (d) that a parent has engaged in a pattern or serious incident of interspousal battery, as described under s. 940.19 or 940.20 (1m), or domestic abuse, as defined in s. 813.12 (1) (am), the safety and well-being of the child and the safety of the parent who was the victim of the battery or abuse shall be the paramount concerns in determining legal custody and periods of physical placement.

767.41(5)(c) (c) If a parent is a service member, as defined in sub. (2) (e) 1., the court may not consider as a factor in determining the legal custody of a child whether the service member has been or may be called to active duty in the U.S. armed forces and consequently is, or in the future will be or may be, absent from the service member's home.

767.41(6) (6) Final order.

767.41(6)(a)(a) If legal custody or physical placement is contested, the court shall state in writing why its findings relating to legal custody or physical placement are in the best interest of the child.

767.41(6)(am) (am) In making an order of joint legal custody, upon the request of one parent the court shall specify major decisions in addition to those specified under s. 767.001 (2m).

767.41(6)(b) (b) Notwithstanding s. 767.001 (1s), in making an order of joint legal custody, the court may give one party sole power to make specified decisions, while both parties retain equal rights and responsibilities for other decisions.

767.41(6)(c) (c) In making an order of joint legal custody and periods of physical placement, the court may specify one parent as the primary caretaker of the child and one home as the primary home of the child, for the purpose of determining eligibility for aid under s. 49.19 or benefits under ss. 49.141 to 49.161 or for any other purpose the court considers appropriate.

767.41(6)(d) (d) No party awarded joint legal custody may take any action inconsistent with any applicable physical placement order, unless the court expressly authorizes that action.

767.41(6)(e) (e) In an order of physical placement, the court shall specify the right of each party to the physical control of the child in sufficient detail to enable a party deprived of that control to implement any law providing relief for interference with custody or parental rights.

767.41(6)(f) (f) If the court finds under sub. (2) (d) that a party has engaged in a pattern or serious incident of interspousal battery, as described under s. 940.19 or 940.20 (1m), or domestic abuse, as defined in s. 813.12 (1) (am), the court shall state in writing whether the presumption against awarding joint or sole legal custody to that party is rebutted and, if so, what evidence rebutted the presumption, and why its findings relating to legal custody and physical placement are in the best interest of the child.

767.41(6)(g) (g) If the court finds under sub. (2) (d) that a party has engaged in a pattern or serious incident of interspousal battery, as described under s. 940.19 or 940.20 (1m), or domestic abuse, as defined in s. 813.12 (1) (am), and the court awards periods of physical placement to both parties, the court shall provide for the safety and well-being of the child and for the safety of the party who was the victim of the battery or abuse. For that purpose the court, giving consideration to the availability of services or programs and to the ability of the party who committed the battery or abuse to pay for those services or programs, shall impose one or more of the following, as appropriate:

767.41(6)(g)1. 1. Requiring the exchange of the child to occur in a protected setting or in the presence of an appropriate 3rd party who agrees by affidavit or other supporting evidence to assume the responsibility assigned by the court and to be accountable to the court for his or her actions with respect to the responsibility.

767.41(6)(g)2. 2. Requiring the child's periods of physical placement with the party who committed the battery or abuse to be supervised by an appropriate 3rd party who agrees by affidavit or other supporting evidence to assume the responsibility assigned by the court and to be accountable to the court for his or her actions with respect to the responsibility.

767.41(6)(g)3. 3. Requiring the party who committed the battery or abuse to pay the costs of supervised physical placement.

767.41(6)(g)4. 4. Requiring the party who committed the battery or abuse to attend and complete, to the satisfaction of the court, treatment for batterers provided through a certified treatment program or by a certified treatment provider as a condition of exercising his or her periods of physical placement.

767.41(6)(g)5. 5. If the party who committed the battery or abuse has a significant problem with alcohol or drug abuse, prohibiting that party from being under the influence of alcohol or any controlled substance when the parties exchange the child for periods of physical placement and from possessing or consuming alcohol or any controlled substance during his or her periods of physical placement.

767.41(6)(g)6. 6. Prohibiting the party who committed the battery or abuse from having overnight physical placement with the child.

767.41(6)(g)7. 7. Requiring the party who committed the battery or abuse to post a bond for the return and safety of the child.

767.41(6)(g)8. 8. Imposing any condition not specified in subds. 1. to 7. that the court determines is necessary for the safety and well-being of the child or the safety of the party who was the victim of the battery or abuse.

767.41(7) (7) Access to records.

767.41(7)(a)(a) Except under par. (b) or unless otherwise ordered by the court, access to a child's medical, dental and school records is available to a parent regardless of whether the parent has legal custody of the child.

767.41(7)(b) (b) A parent who has been denied periods of physical placement with a child under this section is subject to s. 118.125 (2) (m) with respect to that child's school records, s. 51.30 (5) (bm) with respect to the child's court or treatment records, s. 55.23 with respect to the child's records relating to protective services, and s. 146.835 with respect to the child's patient health care records.

767.41(7m) (7m) Medical and medical history information.

767.41(7m)(a)(a) In making an order of legal custody, the court shall order a parent who is not granted legal custody of a child to provide to the court medical and medical history information that is known to the parent. The court shall send the information to the physician or other health care provider with primary responsibility for the treatment and care of the child, as designated by the parent who is granted legal custody of the child, and advise the physician or other health care provider of the identity of the child to whom the information relates. The information provided shall include all of the following:

767.41(7m)(a)1. 1. The known medical history of the parent providing the information, including specific information about stillbirths or congenital anomalies in the parent's family, and the medical histories, if known, of the parents and siblings of the parent and any sibling of the child who is a child of the parent, except that medical history information need not be provided for a sibling of the child if the parent or other person who is granted legal custody of the child also has legal custody, including joint legal custody, of that sibling.

767.41(7m)(a)2. 2. A report of any medical examination that the parent providing the information had within one year before the date of the order.

767.41(7m)(am) (am) The physician or other health care provider designated under par. (a) shall keep the information separate from other records kept by the physician or other health care provider. The information shall be assigned an identification number and maintained under the name of the parent who provided the information to the court. The patient health care records of the child that are kept by the physician or other health care provider shall include a reference to that name and identification number. If the child's patient health care records are transferred to another physician or other health care provider or another health care facility, the records containing the information provided under par. (a) shall be transferred along with the child's patient health care records. Notwithstanding s. 146.819, the information provided under par. (a) need not be maintained by a physician or other health care provider after the child reaches age 18.

767.41(7m)(b) (b) Notwithstanding ss. 146.81 to 146.835, the information shall be kept confidential, except only as follows:

767.41(7m)(b)1. 1. The physician or other health care provider with custody of the information, or any other record custodian at the request of the physician or other health care provider, shall have access to the information if, in the professional judgment of the physician or other health care provider, the information may be relevant to the child's medical condition.

767.41(7m)(b)2. 2. The physician or other health care provider may release only that portion of the information, and only to a person, that the physician or other health care provider determines is relevant to the child's medical condition.

767.41(8) (8) Notice in judgment. A judgment which determines the legal custody or physical placement rights of any person to a minor child shall include notification of the contents of s. 948.31.

767.41 History History: 1971 c. 149, 157, 211; 1975 c. 39, 122, 200, 283; 1977 c. 105, 418; 1979 c. 32 ss. 50, 92 (4); 1979 c. 196; Stats. 1979 s. 767.24; 1981 c. 391; 1985 a. 70, 176; 1987 a. 332 s. 64; 1987 a. 355, 364, 383, 403; 1989 a. 56 s. 259; 1989 a. 359; 1991 a. 32; 1993 a. 213, 446, 481; 1995 a. 77, 100, 275, 289, 343, 375; 1997 a. 35, 191; 1999 a. 9; 2001 a. 109; 2003 a. 130; 2005 a. 101, 174, 264; 2005 a. 443 ss. 29, 94 to 98; Stats. 2005 s. 767.41; 2005 a. 471 ss. 1 to 5; 2007 a. 20; 2007 a. 96 ss. 141, 142; 2007 a. 97, 187; 2009 a. 28, 79.

767.41 Annotation It was reversible error for the court to make a custody award when the court should have recognized the rule of comity and declined to exercise its jurisdiction. Sheridan v. Sheridan, 65 Wis. 2d 504, 223 N.W.2d 557 (1974).

767.41 Annotation As a general matter, the child's best interests will be served by living with a parent. If circumstances compel a contrary conclusion, the interests of the child, not a supposed right of a parent to custody, controls. In a dispute between a father and a deceased mother's parents, the court erred in concluding that it must award custody to a natural parent unless the parent was unfit or unable to care for the children. LaChapell v. Mawhinney, 66 Wis. 2d 679, 225 N.W.2d 501 (1975).

767.41 Annotation The record of a temporary hearing may be relevant at a divorce hearing, but is not controlling, and neither party has the burden of proving a change in circumstances to warrant a change from the temporary order. Kuesel v. Kuesel, 74 Wis. 2d 636, 247 N.W.2d 72 (1976).

767.41 Annotation The trial court may not order a custodial parent to live in designated part of the state or else lose custody. Groh v. Groh, 110 Wis. 2d 117, 327 N.W.2d 655 (1983).

767.41 Annotation In a custody dispute between a parent and a 3rd party, unless the court finds that the parent is unfit or unable to care for the child, or that there are compelling reasons for denying custody to the parent, the court must grant custody to the parent. Barstad v. Frazier, 118 Wis. 2d 549, 348 N.W.2d 479 (1984).

767.41 Annotation A contract between a parent and a non-parent to transfer permanent custody is unenforceable. Interest of Z.J.H. 162 Wis. 2d 1002, 471 N.W.2d 202 (1991). But see Custody of H.S.H-K, 193 Wis. 2d 649, 533 N.W.2d 419 (1995) regarding unmarried persons contracting for visitation in a co-parenting agreement.

767.41 Annotation Revision of the statute to allow joint custody in cases in which both parties did not agree was not a "substantial change in circumstances" justifying a change to joint custody. Licary v. Licary, 168 Wis. 2d 686, 484 N.W.2d 371 (Ct. App. 1992).

767.41 Annotation Section 767.001 (2m) confers the right to choose a child's religion on the custodial parent. Reasonable restrictions on visitation to prevent subversion of this right do not violate the constitution. Lange v. Lange, 175 Wis. 2d 373, N.W.2d (Ct. App. 1993).

767.41 Annotation There is no authority to order a change of custody at an unknown time in the future upon the occurrence of some stated contingency. Koeller v. Koeller, 195 Wis. 2d 660, 536 N.W.2d 216 (Ct. App. 1995), 94-2834.

767.41 Annotation A custodial parent's right to make major decisions for the children does not give that parent the right to decide whether the actions of the noncustodial parent are consistent with those decisions. Wood v. DeHahn, 214 Wis. 2d 221, 571 N.W.2d 186 (Ct. App. 1997), 96-3642.

767.41 Annotation Neither sub. (4) (b) nor s. 767.325 (4) [now s. 767.451 (4)] permits a prospective order prohibiting a parent from requesting a change of physical placement in the future. Jocius v. Jocius, 218 Wis. 2d 103, 580 N.W.2d 708 (Ct. App. 1998), 96-2746.

767.41 Annotation Section 813.122 implicitly envisions a change of placement and custody if the trial court issues a child abuse injunction under that section against a parent who has custody or placement of a child under a divorce order or judgment. Scott M.H. v. Kathleen M.H. 218 Wis. 2d 605, 581 N.W.2d 564 (Ct. App. 1998), 97-0814.

767.41 Annotation Sub. (5) (b), while requiring consideration of the child's wishes, leaves to the court's discretion whether to allow the child to testify. That the child is a competent witness under s. 906.01 does not affect the court's discretion. Hughes v. Hughes, 223 Wis. 2d 111, 588 N.W.2d 346 (Ct. App. 1998), 97-3539.

767.41 Annotation Constitutional protections of a parent's right to his or her child do not prevent the application of the best interests of the child standard as the central focus of determining where the child shall live. "Best interests" and "safety" are not synonymous. Richard D. v. Rebecca G. 228 Wis. 2d 658, 599 N.W.2d 90 (Ct. App. 1999), 99-0433.

767.41 Annotation Sub. (4) requires allocation of placement between the parents. Before a court may deny a parent all placement or contact with a child, it must find that the contact would endanger the child's physical, mental, or emotional health. A parent who seeks to deny all contact by the other parent has the burden of proving the danger to the child. Wolfe v. Wolfe, 2000 WI App 93, 234 Wis. 2d 449, 610 N.W.2d 222, 99-2201.

767.41 Annotation There is no presumption of equal placement. While sub. (4) (a) 2. requires the court to provide for placement that allows the child to have regularly occurring, meaningful periods of physical placement with each parent, that is not tantamount to a presumption of equal placement. Keller v. Keller, 2002 WI App 161, 256 Wis. 2d 401, 647 N.W.2d 426, 01-2970.

767.41 Annotation While natural parents have a natural right to care and custody of their children, they do not have a fundamental right to equal placement periods after divorce. Arnold v. Arnold, 2004 WI App 62, 270 Wis. 2d 705, 679 N.W.2d 296, 03-1547.

767.41 Annotation A trial court may consider whether a parent's particular lifestyle choices have an impact on the best interests of a specific child. Findings regarding instability in living conditions must be based upon evidence specific to the individual case, not generalizations. A court's finding that a parent's living situation was unstable based primarily upon the trial court's negative view of her unmarried status was improper. Helling v. Lambert, 2004 WI App 93, 272 Wis. 2d 796, 681 N.W.2d 552, 03-1097

767.41 Annotation The sub. (2) (am) presumption that joint legal custody is in the child's best interest applies only in initial legal custody determinations, not in modification determinations. The presumption that the current custody and physical placement arrangement is in the child's best interest under s. 767.325 (1) (b) [now s. 767.451 (1) (b)] continues to apply in modification cases. Abbas v. Palmersheim, 2004 WI App 126, 275 Wis. 2d 311, 685 N.W.2d 546, 02-3390.

767.41 Annotation An agreement approved by the court and incorporated into the judgment that gave impasse-breaking authority to the guardian ad litem and family court counselor on the issue of which school a child was to attend was consistent with the public policy favoring settlement in divorce cases. The particular decision was not reviewable by the court, but the other parent could move to modify the grant of power under s. 767.325 [now s. 767.451]. Lawrence v. Lawrence, 2004 WI App 170, 276 Wis. 2d 403, 687 N.W.2d 748, 03-1699.

767.41 Annotation The court acted properly when it ordered child support under the standard percentage guideline, without a reduction under the shared-time payer provision, for a parent with care responsibility for 36% of overnight placements. Placement until 7:00 p.m. including an evening meal, is not equivalent to providing overnight placement for purposes of determining the amount of placement with a parent. Rumpff v. Rumpff, 2004 WI App 197, 276 Wis. 2d 606, 688 N.W.2d 699, 03-2646.

767.41 Annotation Under sub. (1m) each parent is entitled to a copy of the other's parenting plan. The trial court should not even consider custody and placement until both parties have had the opportunity to review each other's plans. Guelig v. Guelig, 2005 WI App 212, 287 Wis. 2d 472, 704 N.W.2d 916, 05-0346.

767.41 Annotation Sub. (1m) does not relieve the court of the obligation to articulate how its decision bears on the child's best interests if one parent, who does not timely file a parenting plan, waives the right to object to the other party's plan. Sub. (5) (am) requires the court to consider the child's best interests in absolute terms. Guelig v. Guelig, 2005 WI App 212, 287 Wis. 2d 472, 704 N.W.2d 916, 05-0346.

767.41 Annotation Sub. (4) (a) 2. does not require a court to grant each parent equal placement if the court determines that the placement should be modified. In making modification determinations, the circuit court is to maximize the amount of time a child spends with his or her parents within an overall placement schedule, taking into account the best interests of the child, the presumption of the status quo under s. 767.325 (1) and (2) [now s. 767.451], the general factors listed in this section, and the particular factors listed under sub. (5) (am) when relevant to the child. With respect to the modification of legal custody and physical placement orders, maximizing the amount of time cannot be equated with the notion of equal placement. Landwehr v. Landwehr, 2006 WI 64, 291 Wis. 2d 49, 715 N.W.2d 180, 03-2555.

767.41 Annotation In a custody dispute triggered by a petition for guardianship between a birth parent and a non-parent, the threshold inquiry is whether the parent is unfit, unable to care for the child, or there are compelling reasons for awarding custody to the non-parent. Consideration of a minor's nomination of a guardian presupposes that the need for a guardian has been established. If it is determined that the birth parent is fit and able to care for the child and no compelling reasons exist to appoint a non-parent guardian, then the minor's nomination of a guardian becomes moot. Nicholas C. L. v. Julie R. L. 2006 WI App 119, 293 Wis. 2d 819, 719 N.W.2d 508, 05-1754.

767.41 Annotation Enforcement of surrogacy agreements promotes stability and permanence in family relationships because it allows the intended parents to plan for the arrival of their child, reinforces the expectations of all parties to the agreement, and reduces contentious litigation. Because the agreement in this case was a valid, enforceable contract, the circuit court's exclusion of the agreement and decision to render a custody and placement order without consideration of the agreement constituted an erroneous exercise of discretion. Rosecky v. Schissel, 2013 WI 66, ___ Wis. 2d ___, ___ N.W.2d ___, 11-2166.

767.41 Annotation Groh is still good law, subject to the expanded authority granted over intrastate moves of 150 or more miles. Accordingly, the circuit court in this case had no authority to prospectively order a parent to not move beyond 45 miles from the marital home. By its enactment of s. 767.481, the legislature has made a judgment that moves of less than 150 miles are not subject to the best interests of the children standard. Rather than providing a court authority to prohibit geographical separation, sub. (4) (a) 2. presumes such separation exists and directs the court to consider the separation when establishing a placement schedule. Derleth v. Cordova, 2013 WI App 142, ___ Wis. 2d ___, ___ N.W.2d ___, 12-2018.

767.41 Annotation Custody — to which parent? Podell, Peck, First, 56 MLR 51.

767.41 Annotation The best interest of the child doctrine in Wisconsin custody cases. 64 MLR 343 (1980).

767.41 Annotation In the Interest of a Child: A Comparative Look at the Treatment of Children Under Wisconsin and Minnesota Custody Statutes. Walsh. 85 MLR 929 (2002).

767.41 Annotation Recent Changes in Wisconsin's Law Regarding Child Custody and Placement. Rue. 2001 WLR 1177.

767.41 Annotation Debating the Standard in Child Custody Placement Decisions. Molvig. Wis. Law. July 1998.

767.41 Annotation Wisconsin's Custody, Placement and Paternity Reform Legislation. Walther. Wis.Law. April 2000.



767.43 Visitation rights of certain persons.

767.43  Visitation rights of certain persons.

767.43(1) (1)  Petition, who may file. Except as provided in subs. (1m) and (2m), upon petition by a grandparent, greatgrandparent, stepparent or person who has maintained a relationship similar to a parent-child relationship with the child, the court may grant reasonable visitation rights to that person if the parents have notice of the hearing and if the court determines that visitation is in the best interest of the child.

767.43(1m) (1m) Exception; homicide conviction.

767.43(1m)(a)(a) Except as provided in par. (b), the court may not grant visitation rights under sub. (1) to a person who has been convicted under s. 940.01 of the first-degree intentional homicide, or under s. 940.05 of the 2nd-degree intentional homicide, of a parent of the child, and the conviction has not been reversed, set aside or vacated.

767.43(1m)(b) (b) Paragraph (a) does not apply if the court determines by clear and convincing evidence that the visitation would be in the best interests of the child. The court shall consider the wishes of the child in making the determination.

767.43(2) (2) Wishes of the child. Whenever possible, in making a determination under sub. (1), the court shall consider the wishes of the child.

767.43(2m) (2m) When special grandparent provision applicable. Subsection (3), rather than sub. (1), applies to a grandparent requesting visitation rights under this section if sub. (3) (a) to (c) applies to the child.

767.43(3) (3) Special grandparent visitation provision. The court may grant reasonable visitation rights, with respect to a child, to a grandparent of the child if the child's parents have notice of the hearing and the court determines all of the following:

767.43(3)(a) (a) The child is a nonmarital child whose parents have not subsequently married each other.

767.43(3)(b) (b) Except as provided in sub. (4), the paternity of the child has been determined under the laws of this state or another jurisdiction if the grandparent filing the petition is a parent of the child's father.

767.43(3)(c) (c) The child has not been adopted.

767.43(3)(d) (d) The grandparent has maintained a relationship with the child or has attempted to maintain a relationship with the child but has been prevented from doing so by a parent who has legal custody of the child.

767.43(3)(e) (e) The grandparent is not likely to act in a manner that is contrary to decisions that are made by a parent who has legal custody of the child and that are related to the child's physical, emotional, educational or spiritual welfare.

767.43(3)(f) (f) The visitation is in the best interest of the child.

767.43(3c) (3c) Action in which petition filed; alternatives. A grandparent requesting visitation under sub. (3) may file a petition to commence an independent action for visitation under this chapter or may file a petition for visitation in an underlying action affecting the family under this chapter that affects the child.

767.43(3m) (3m) Pretrial hearing; recommendation.

767.43(3m)(a)(a) A pretrial hearing shall be held before the court in an action under sub. (3). At the pretrial hearing the parties may present and cross-examine witnesses and present other evidence relevant to the determination of visitation rights. A record or minutes of the proceeding shall be kept.

767.43(3m)(b) (b) On the basis of the information produced at the pretrial hearing, the court shall evaluate the probability of granting visitation rights to a grandparent in a trial and shall so advise the parties. On the basis of the evaluation, the court may make an appropriate recommendation for settlement to the parties.

767.43(3m)(c) (c) If a party or the guardian ad litem refuses to accept a recommendation under this subsection, the action shall be set for trial.

767.43(3m)(d) (d) The informal hearing under this subsection may be terminated and the action set for trial if the court finds it unlikely that all parties will accept a recommendation under this subsection.

767.43(4) (4) Paternity determination. If the paternity of the child has not yet been determined in an action under sub. (3) that is commenced by a person other than a parent of the child's mother but the person filing the petition under sub. (3) has, in conjunction with that petition, filed a petition or motion under s. 767.80 (1) (k), the court shall make a determination as to paternity before determining visitation rights under sub. (3).

767.43(5) (5) Interference with visitation rights. Any person who interferes with visitation rights granted under sub. (1) or (3) may be proceeded against for contempt of court under ch. 785, except that a court may impose only the remedial sanctions specified in s. 785.04 (1) (a) and (c) against that person.

767.43(6) (6) Modification of order if homicide conviction.

767.43(6)(a)(a) If a person granted visitation rights with a child under this section is convicted under s. 940.01 of the first-degree intentional homicide, or under s. 940.05 of the 2nd-degree intentional homicide, of a parent of the child, and the conviction has not been reversed, set aside or vacated, the court shall modify the visitation order by denying visitation with the child upon petition, motion or order to show cause by a parent or guardian of the child, or upon the court's own motion, and upon notice to the person granted visitation rights.

767.43(6)(b) (b) Paragraph (a) does not apply if the court determines by clear and convincing evidence that the visitation would be in the best interests of the child. The court shall consider the wishes of the child in making that determination.

767.43 History History: 1971 c. 220; 1977 c. 105 ss. 35, 39; 1979 c. 32 ss. 50, 92 (4); Stats. 1979 s. 767.245; 1983 a. 447, 450; 1987 a. 355; 1995 a. 68; 1999 a. 9; 2005 a. 443 ss. 101, 183; Stats. 2005 s. 767.43.

767.43 Annotation Biological grandparents had no right to visitation following termination of their son's parental rights and adoption by the child's stepfather. Soergel v. Soergel, 154 Wis. 2d 564, 453 N.W.2d 624 (1990).

767.43 Annotation The visitation petition of a custodial parent's widow did not meet the criteria of sub. (1) when, prior to the custodial parent's death, the non-custodial parent had filed a motion to revise custody. Section 880.155 [now s. 54.56] governs visitation in the event of a parent's death. Cox v. Williams, 177 Wis. 2d 433, 502 N.W.2d 128 (1993).

767.43 Annotation A paternity case in which the court has retained postjudgment authority to enforce the judgment constitutes an underlying action under which a petition for grandparent visitation may be brought. Paternity of Nastassja L.H.-J. 181 Wis. 2d 666, 512 N.W.2d 189 (Ct. App. 1993).

767.43 Annotation An existing underlying action affecting the family does not alone provide standing to petition under this section. The underlying action must threaten the integrity of a family unit. An action under this section does not apply to intact families. Because the father figure in a household was not the biological or adoptive father of one of the children did not mean the family was not intact. Marquardt v. Hegemann-Glascock, 190 Wis. 2d 447, 526 N.W.2d 834 (Ct. App. 1994).

767.43 Annotation While this section does not apply outside the dissolution of a marriage, it does not preempt the consideration of visitation in circumstances not subject to the statute. A circuit court may consider visitation by a non-parent outside a marriage dissolution situation in the best interests of the child if the non-parent petitioner demonstrates a parent-like relationship with the child and shows a significant triggering event such as substantial interference with that relationship. Custody of H.S.H.-K. 193 Wis. 2d 649, 533 N.W.2d 419 (1995).

767.43 Annotation Public policy does not prohibit a court, relying on its equitable powers, to grant visitation outside this section on the basis of a co-parenting agreement between a biological parent and another when visitation is in the child's best interest. Custody of H.S.H.-K. 193 Wis. 2d 649, 533 N.W.2d 419 (1995).

767.43 Annotation When applying sub. (3), circuit courts must apply the presumption that a fit parent's decision regarding grandparent visitation is in the best interest of the child, but the court must still make its own assessment of the best interest of the child. Paternity of Roger D.H. 2002 WI App 35, 250 Wis. 2d 747, 641 N.W.2d 440, 00-3333.

767.43 Annotation Under Troxel v. Granville, 530 U.S. 57, the due process clause prevents a court from starting with a clean slate when assessing whether grandparent visitation is in the best interests of the child. Within the best interests framework, the court must afford a parent's decision special weight by applying a rebuttable presumption that the fit parent's decision regarding grandparent visitation is in the best interest of the child. It is up to the party advocating for nonparental visitation to rebut the presumption by presenting evidence that the offer is not in the child's best interests. Martin L. v. Julie R. L. 2007 WI App 37, 299 Wis. 2d 768, 731 N.W.2d 288, 06-0199.

767.43 Annotation When an existing informal arrangement was sufficient to maintain the established relationship between grandparents and children, state interference in the form of court-ordered placement with the grandparents was unwarranted. The question is not whether the additional time sought by the grandparents with their grandchildren might be good for all concerned. The questions are whether, under the facts of the case, the state should intervene to dictate to the parent with primary placement, that added visitation time is warranted, and, if so, which parent should forfeit a portion of his or her placement time to accommodate the grandparent visitation. Rogers v. Rogers, 2007 WI App 50, 300 Wis. 2d 532, 731 N.W.2d 532, 06-1766. See also Lubinski v. Lubinski, 2008 WI App 151, 314 Wis. 2d 395, 761 N.W.2d 676, 07-1701.

767.43 Annotation The award of overnights and a week during the summer in a grandparent visitation order under s. 54.56 was not contrary to law for being akin to a physical placement award found in divorce cases. There is no difference between the quantity of "physical placement" as that term is used in s. 767.001 (5) and the quantity of "visitation" as that word is used in s. 54.56. The proper amount of that time is a decision made by the family court in the best interests of the children. The quantity of time ordered does not depend on whether it is a visitation order or a physical placement order. Rick v. Opichka, 2010 WI App 23, 323 Wis. 2d 510, 780 N.W.2d 159, 09-0040.

767.43 Annotation When children visit their grandparents and stay with them as a guest, the grandparents have the responsibility to make routine daily decisions regarding the child's care but may not make any decisions inconsistent with the major decisions made by a person having legal custody. The same is true of a parent who does not have joint legal custody, but does have a right to physical placement. In both instances, the same rules apply: routine daily decisions may be made, but nothing greater. Rick v. Opichka, 2010 WI App 23, 323 Wis. 2d 510, 780 N.W.2d 159, 09-0040.

767.43 Annotation Under Holtzman v. Knott, 193 Wis. 2d 649 (1995), a circuit court may exercise its equitable powers to hear and grant visitation to a non-parent in circumstances when the ch. 767 non-parent visitation provisions do not apply. To apply these equitable powers a circuit court must determine that the petitioner has a "parent-like relationship" with the child and that a "significant triggering event" exists justifying state intervention in the child's relationship with a biological or adoptive parent. The triggering event required by Holtzman does not apply to cases brought under the special grandparent provision of sub. (3). Wohlers v. Broughton, 2011 WI App 122, 337 Wis. 2d 107, 805 N.W.2d 118, 09-0488.

767.43 Annotation Grandparent Visitation Rights. Rothstein. Wis. Law. Nov. 1992.

767.43 Annotation The Effect of C.G.F. and Section 48.925 on Grandparental Visitation Petitions. Hughes. Wis. Law. Nov. 1992.

767.43 Annotation Third-party Visitation in Wisconsin. Herman & Cooper. Wis. Law. March 2001.



767.44 Prohibiting visitation or physical placement if a parent kills other parent.

767.44  Prohibiting visitation or physical placement if a parent kills other parent.

767.44(1) (1)  When prohibited. Notwithstanding ss. 767.225 (1) (am), 767.41 (1), (4), and (5), 767.805 (4) (a), and 767.89 (3) and except as provided in sub. (2), in an action under this chapter that affects a minor child, a court may not grant to the child's parent visitation or physical placement rights with the child if the parent has been convicted under s. 940.01 of the first-degree intentional homicide, or under s. 940.05 of the 2nd-degree intentional homicide, of the child's other parent, and the conviction has not been reversed, set aside, or vacated.

767.44(2) (2) When not applicable. Subsection (1) does not apply if the court determines by clear and convincing evidence that the visitation or periods of physical placement would be in the best interests of the child. The court shall consider the wishes of the child in making the determination.

767.44 History History: 1999 a. 9; 2001 a. 61; 2005 a. 443 s. 102; Stats. 2005 s. 767.44.



767.451 Revision of legal custody and physical placement orders.

767.451  Revision of legal custody and physical placement orders. Except for matters under s. 767.461 or 767.481, the following provisions are applicable to modifications of legal custody and physical placement orders:

767.451(1) (1) Substantial modifications.

767.451(1)(a)(a) Within 2 years after final judgment. Except as provided under sub. (2), a court may not modify any of the following orders before 2 years after the final judgment determining legal custody or physical placement is entered under s. 767.41, unless a party seeking the modification, upon petition, motion, or order to show cause, shows by substantial evidence that the modification is necessary because the current custodial conditions are physically or emotionally harmful to the best interest of the child:

767.451(1)(a)1. 1. An order of legal custody.

767.451(1)(a)2. 2. An order of physical placement if the modification would substantially alter the time a parent may spend with his or her child.

767.451(1)(b) (b) After 2-year period.

767.451(1)(b)1.1. Except as provided under par. (a) and sub. (2), upon petition, motion or order to show cause by a party, a court may modify an order of legal custody or an order of physical placement where the modification would substantially alter the time a parent may spend with his or her child if the court finds all of the following:

767.451(1)(b)1.a. a. The modification is in the best interest of the child.

767.451(1)(b)1.b. b. There has been a substantial change of circumstances since the entry of the last order affecting legal custody or the last order substantially affecting physical placement.

767.451(1)(b)2. 2. With respect to subd. 1., there is a rebuttable presumption that:

767.451(1)(b)2.a. a. Continuing the current allocation of decision making under a legal custody order is in the best interest of the child.

767.451(1)(b)2.b. b. Continuing the child's physical placement with the parent with whom the child resides for the greater period of time is in the best interest of the child.

767.451(1)(b)3. 3. A change in the economic circumstances or marital status of either party is not sufficient to meet the standards for modification under subd. 1.

767.451(2) (2) Modification of substantially equal physical placement orders. Notwithstanding sub. (1):

767.451(2)(a) (a) If the parties have substantially equal periods of physical placement pursuant to a court order and circumstances make it impractical for the parties to continue to have substantially equal physical placement, a court, upon petition, motion, or order to show cause by a party, may modify the order if it is in the best interest of the child.

767.451(2)(b) (b) In any case in which par. (a) does not apply and in which the parties have substantially equal periods of physical placement pursuant to a court order, a court, upon petition, motion, or order to show cause of a party, may modify the order based on the appropriate standard under sub. (1). However, under sub. (1) (b) 2., there is a rebuttable presumption that having substantially equal periods of physical placement is in the best interest of the child.

767.451(2m) (2m) Modification of periods of physical placement for failure to exercise physical placement. Notwithstanding subs. (1) and (2), upon petition, motion or order to show cause by a party, a court may modify an order of physical placement at any time with respect to periods of physical placement if it finds that a parent has repeatedly and unreasonably failed to exercise periods of physical placement awarded under an order of physical placement that allocates specific times for the exercise of periods of physical placement.

767.451(3) (3) Modification of other physical placement orders. Except as provided under subs. (1) and (2), upon petition, motion or order to show cause by a party, a court may modify an order of physical placement which does not substantially alter the amount of time a parent may spend with his or her child if the court finds that the modification is in the best interest of the child.

767.451(3m) (3m) Reinstatement of former physical placement allocation and schedule. If a party is a service member, as defined in s. 767.41 (2) (e) 1., and the court modifies an order of physical placement on the basis that the service member has been or will be called to active duty in the U.S. armed forces, notwithstanding sub. (1) the court shall require in the order that the allocation of periods of physical placement and, if applicable, the physical placement schedule that were in effect before the modification are reinstated immediately upon the service member's discharge or release from active duty.

767.451(4) (4) Denial of physical placement. Upon petition, motion or order to show cause by a party or on its own motion, a court may deny a parent's physical placement rights at any time if it finds that the physical placement rights would endanger the child's physical, mental or emotional health.

767.451(4m) (4m) Denial of physical placement for killing other parent.

767.451(4m)(a)(a) Notwithstanding subs. (1) to (4), upon petition, motion or order to show cause by a party or on its own motion, a court shall modify a physical placement order by denying a parent physical placement with a child if the parent has been convicted under s. 940.01 of the first-degree intentional homicide, or under s. 940.05 of the 2nd-degree intentional homicide, of the child's other parent, and the conviction has not been reversed, set aside or vacated.

767.451(4m)(b) (b) Paragraph (a) does not apply if the court determines by clear and convincing evidence that physical placement with the parent would be in the best interests of the child. The court shall consider the wishes of the child in making the determination.

767.451(5) (5) Reasons for modification. If either party opposes modification or termination of a legal custody or physical placement order under this section the court shall state, in writing, its reasons for the modification or termination.

767.451(5m) (5m) Factors to consider.

767.451(5m)(a)(a) Subject to pars. (b) and (c), in all actions to modify legal custody or physical placement orders, the court shall consider the factors under s. 767.41 (5) (am), subject to s. 767.41 (5) (bm), and shall make its determination in a manner consistent with s. 767.41.

767.451(5m)(b) (b) In determining the best interest of the child under this section, in addition to the factor under s. 767.41 (5) (am) 12m., the court shall consider whether a stepparent of the child has a criminal record and whether there is evidence that a stepparent of the child has engaged in abuse, as defined in s. 813.122 (1) (a), of the child or any other child or neglected the child or any other child.

767.451(5m)(c) (c) In an action to modify a legal custody order, if a party is a service member, as defined in s. 767.41 (2) (e) 1., the court may not consider as a factor in making a determination whether the service member has been or may be called to active duty in the U.S. armed forces and consequently is, or in the future will be or may be, absent from the service member's home.

767.451(6) (6) Notice. No court may enter an order for modification under this section until notice of the petition, motion or order to show cause requesting modification has been given to the child's parents, if they can be found, and to any relative or agency having custody of the child.

767.451(6m) (6m) Parenting plan. In any action to modify a legal custody or physical placement order under sub. (1), the court may require the party seeking the modification to file with the court a parenting plan under s. 767.41 (1m) before any hearing is held.

767.451(7) (7) Transfer to department. The court may order custody transferred to the department only if the department agrees to accept custody. If the court orders custody transferred to the department, the order transferring custody shall include the findings and order specified in s. 767.41 (3) (am).

767.451(8) (8) Petition, motion, or order to show cause. A petition, motion, or order to show cause under this section shall include notification of the availability of information under s. 767.105 (2).

767.451 History History: 1987 a. 355, 364; 1995 a. 27 s. 9126 (19); 1999 a. 9; 2003 a. 130; 2005 a. 101; 2005 a. 443 ss. 160 to 162; Stats. 2005 s. 767.451; 2005 a. 471 ss. 6 to 8; 2007 a. 20; 2007 a. 96 ss. 143 to 146.

767.451 Annotation "Necessary" implies that a change of custody itself is needed because custodial conditions are harmful in some way to the best interest of the child. Millikin v. Millikin, 115 Wis. 2d 16, 339 N.W.2d 573 (1983).

767.451 Annotation The revision of s. 767.24 [now s. 767.41] allowing joint custody in cases where both parties did not agree was not a "substantial change in circumstances" justifying a change to joint custody. Licary v. Licary, 168 Wis. 2d 686, 484 N.W.2d 371 (Ct. App. 1992).

767.451 Annotation Sub. (1) (a) prohibits a change of custody solely to correct a mother's unreasonable interference with physical placement of the child with the father. Sub. (1) (a) provides a 2-year truce period. Judicial intervention during this period must be compelling. Paternity of Stephanie R.N. 174 Wis. 2d 745, 488 N.W.2d 235 (1993).

767.451 Annotation "Necessary" embodies at least 2 concepts: 1) that the modification must operate to protect the child from alleged harmful custodial conditions; and 2) that the physical or emotional harm threatened by the current custodial conditions must be severe enough to warrant modification. Paternity of Stephanie R.N. 174 Wis. 2d 745, 488 N.W.2d 235 (1993).

767.451 Annotation Section 767.325 does not limit a court's authority to hold a hearing or enter an order during the 2-year "truce period" with the order effective on the conclusion of the truce period. Paternity of Bradford J.B. 181 Wis. 2d 304, 510 N.W.2d 775 (Ct. App. 1993).

767.451 Annotation There is no authority to order a change of custody at an unknown time in the future upon the occurrence of some stated contingency. Koeller v. Koeller, 195 Wis. 2d 660, 536 N.W.2d 216 (Ct. App. 1995), 94-2834.

767.451 Annotation Sub. (1) (b) is inapplicable in guardianship litigation between a parent and a 3rd-party guardian. Howard M. v. Jean R. 196 Wis. 2d 16, 539 N.W.2d 104 (Ct. App. 1995), 94-0955.

767.451 Annotation Neither sub. (4) nor s. 767.24 (4) (b) [mow s. 767.41 (4) (b)] permits a prospective order prohibiting a parent from requesting a change of physical placement in the future. Jocius v. Jocius, 218 Wis. 2d 103, 580 N.W.2d 708 (Ct. App. 1998), 96-2746.

767.451 Annotation Sections 767.325 and 767.327 [now ss. 767.451 and 767.481] do not conflict. If one party files a notification of intention to move under s. 767.327, the other parent may file a motion to modify placement under s. 767.325, and the court may consider all relevant circumstances, including, but not limited to, the move. Hughes v. Hughes, 223 Wis. 2d 111, 588 N.W.2d 346 (Ct. App. 1998), 97-3539.

767.451 Annotation The sub. (1) prohibition against modification of placement orders applies to both primary placement and physical placement. Trost v. Trost, 2000 WI App 222, 239 Wis. 2d 1, 619 N.W.2d 105, 99-1236.

767.451 Annotation When a court denies a parent physical placement, it has the authority to impose conditions for regaining placement, which may include mental health treatment, anger management, individual or family counseling, and parenting training. Conditions imposed must be necessary to protect the child from the danger of physical, emotional, or mental harm if the child is placed with the parent. State v. Alice H. 2000 WI App 228, 239 Wis. 2d 194, 619 N.W.2d 151, 99-2812.

767.451 Annotation A change in amount of placement days does not, in and of itself, establish a substantial change in circumstances. State v. Beaudoin, 2001 WI App 42, 241 Wis. 2d 350, 625 N.W.2d 619, 00-0825.

767.451 Annotation By asking the trial court for what constituted a substantial modification of placement, the movant effectively conceded that there was a substantial change in circumstances to merit placement modification under sub. (1) (b) 1. and could not maintain a contrary position on appeal. Keller v. Keller, 2002 WI App 161, 256 Wis. 2d 401, 647 N.W.2d 426, 01-2970.

767.451 Annotation A divorce judgment effecting a prospective change in physical placement, contingent on an assessment of the children's needs, is invalid. A circuit court lacks authority to order a change of physical placement that is both prospective and contingent on the occurrence of an anticipated event. Custody and placement determinations must embody a sense of contemporaneity, whether in original or modification proceedings. Culligan v. Cindric, 2003 WI App 180, 266 Wis. 2d 534, 669 N.W.2d 175, 02-2275.

767.451 Annotation An order that modifies payments for child support is not an order substantially affecting physical placement as contemplated by sub. (1) (b). Parties have a right to informally agree to change their children's physical placement schedule. That a court order modifying child support acknowledges an informal agreement does not affect physical placement for purposes of this section, and the order to be considered under this section is that which set the placement schedule that was informally modified. Culligan v. Cindric, 2003 WI App 180, 266 Wis. 2d 534, 669 N.W.2d 175, 02-2275.

767.451 Annotation Sub. (1) (b) does not violate equal protection. Continuity in custody and placement circumstances is beneficial for children, which constitutes a compelling state interest, even when the mother originally acquired custody due to the sole legal custody presumption. Abbas v. Palmersheim, 2004 WI App 126, 275 Wis. 2d 311, 685 N.W.2d 546, 02-3390.

767.451 Annotation The s. 767.24 (2) (am) [now s. 767.41 (2) (am)] presumption that joint legal custody is in the child's best interest applies only in initial legal custody determinations, not in modification determinations. The presumption that the current custody and physical placement arrangement is in the child's best interest under sub. (1) (b) continues to apply in modification cases. Abbas v. Palmersheim, 2004 WI App 126, 275 Wis. 2d 311, 685 N.W.2d 546, 02-3390.

767.451 Annotation Under s. 767.24 (6) (b) [now s. 767.41 (6) (b)] the court may give one party with joint custody sole power to make specified decisions while both parties retain equal responsibility for others. Because sub. (1) permits a court to modify legal custody and physical placement, the court may modify the terms of the parties' joint custody in a manner that results in a change in the amount of time the child spends in the home of the parent having primary physical placement. The court was authorized to award one party authority to determine school enrollment and to permit that parent's choice of a boarding school although it reduced the amount of time the child spent with the other parent. Greene v. Hahn, 2004 WI App 214, 277 Wis. 2d 473, 689 N.W.2d 657, 03-3311.

767.451 Annotation That a child grows older does not, in and of itself, create a substantial change in circumstances. However, when the age change is from infant to adolescent and is accompanied by a pattern of adjustment difficulties, educational failure, and harmful or illegal behavior, and the parties are unable to agree on a major decision affecting the child's life, a substantial change in circumstances has been shown. Greene v. Hahn, 2004 WI App 214, 277 Wis. 2d 473, 689 N.W.2d 657, 03-3311.

767.451 Annotation Absent a motion, petition, or order to show cause brought by a party, as required by sub. (1) (b) 1., the trial court lacked authority to amend or modify the custody order from joint custody to sole legal custody. Pero v. Lucas, 2006 WI App 112, 293 Wis. 2d 781, 718 N.W.2d 184, 05-1180.

767.451 Annotation Section 767.24 (4) (a) 2. [now s. 767.41] does not require a court to grant each parent equal placement if the court determines that the placement should be modified. In making modification determinations, the circuit court is to maximize the amount of time a child spends with his or her parents within an overall placement schedule, taking into account the best interests of the child, the presumption of the status quo under subs. (1) and (2), the general factors listed in s. 767.24, and the particular factors listed under s. 767.24(5) (am) when relevant to the child. With respect to the modification of legal custody and physical placement orders, maximizing the amount of time cannot be equated with the notion of equal placement. Landwehr v. Landwehr, 2006 WI 64, 291 Wis. 2d 49, 715 N.W.2d 180, 03-2555.

767.451 Annotation As in sub. (1), a court is authorized to modify an order under sub. (3) only upon petition, motion, or order to show cause by a party. The statute does not authorize a court to modify a placement order on its own motion. Stumpner v. Cutting, 2010 WI App 65, 324 Wis. 2d 820, 783 N.W.2d 874, 09-0094.



767.461 Revisions agreed to by stipulation.

767.461  Revisions agreed to by stipulation. If after an initial order is entered under s. 767.41 the parties agree to a modification in an order of physical placement or legal custody and file a stipulation with the court that specifies the agreed upon modification, the court shall incorporate the terms of the stipulation into a revised order of physical placement or legal custody unless the court finds that the modification is not in the best interest of the child.

767.461 History History: 1987 a. 355; 2005 a. 443 s. 166; Stats. 2005 s. 767.461.

767.461 Annotation Acceptance of a stipulation is not mandatory. The trial court is not prohibited from examining the best interests of the child. Paternity of S.A. 165 Wis. 2d 530, 478 N.W.2d 21 (Ct. App. 1991).



767.471 Enforcement of physical placement orders.

767.471  Enforcement of physical placement orders.

767.471(1)(1)  Definitions. In this section:

767.471(1)(a) (a) "Moving party" means the parent filing a motion under this section, regardless of whether that parent was the petitioner in the action in which periods of physical placement were awarded under s. 767.41.

767.471(1)(b) (b) "Responding party" means the parent upon whom a motion under this section is served, regardless of whether that parent was the respondent in the action in which periods of physical placement were awarded under s. 767.41.

767.471(2) (2) Who may file. A parent who has been awarded periods of physical placement under s. 767.41 may file a motion under sub. (3) if any of the following applies:

767.471(2)(a) (a) The parent has had one or more periods of physical placement denied by the other parent.

767.471(2)(b) (b) The parent has had one or more periods of physical placement substantially interfered with by the other parent.

767.471(2)(c) (c) The parent has incurred a financial loss or expenses as a result of the other parent's intentional failure to exercise one or more periods of physical placement under an order allocating specific times for the exercise of periods of physical placement.

767.471(3) (3) Motion.

767.471(3)(a)(a) The motion shall allege facts sufficient to show the following:

767.471(3)(a)1. 1. The name of the moving party and that the moving party has been awarded periods of physical placement.

767.471(3)(a)2. 2. The name of the responding party.

767.471(3)(a)3. 3. That one or more of the criteria in sub. (2) apply.

767.471(3)(b) (b) The motion shall request the imposition of a remedy or any combination of remedies under sub. (5) (b) and (c). This paragraph does not prohibit a court from imposing a remedy under sub. (5) (b) or (c) if the remedy was not requested in the motion.

767.471(3)(c) (c) A court shall accept any legible motion for an order under this section.

767.471(3)(d) (d) The motion shall be filed under the principal action under which the periods of physical placement were awarded.

767.471(3)(e) (e) A motion under this section is a motion for remedial sanction for purposes of s. 785.03 (1) (a).

767.471(4) (4) Service on responding party; response. Upon the filing of a motion under sub. (3), the moving party shall serve a copy of the motion upon the responding party by personal service in the same manner as a summons is served under s. 801.11. The responding party may respond to the motion either in writing before or at the hearing under sub. (5) (a) or orally at that hearing.

767.471(5) (5) Hearing; remedies.

767.471(5)(a)(a) The court shall hold a hearing on the motion no later than 30 days after the motion has been served, unless the time is extended by mutual agreement of the parties or upon the motion of a guardian ad litem and the approval of the court. The court may, on its own motion or the motion of any party, order that a guardian ad litem be appointed for the child prior to the hearing.

767.471(5)(b) (b) If at the conclusion of the hearing the court finds that the responding party has intentionally and unreasonably denied the moving party one or more periods of physical placement or that the responding party has intentionally and unreasonably interfered with one or more of the moving party's periods of physical placement, the court:

767.471(5)(b)1. 1. Shall do all of the following:

767.471(5)(b)1.a. a. Issue an order granting additional periods of physical placement to replace those denied or interfered with.

767.471(5)(b)1.b. b. Award the moving party a reasonable amount for the cost of maintaining an action under this section and for attorney fees.

767.471(5)(b)2. 2. May do one or more of the following:

767.471(5)(b)2.a. a. If the underlying order or judgment relating to periods of physical placement does not provide for specific times for the exercise of periods of physical placement, issue an order specifying the times for the exercise of periods of physical placement.

767.471(5)(b)2.b. b. Find the responding party in contempt of court under ch. 785.

767.471(5)(b)2.c. c. Grant an injunction ordering the responding party to strictly comply with the judgment or order relating to the award of physical placement. In determining whether to issue an injunction, the court shall consider whether alternative remedies requested by the moving party would be as effective in obtaining compliance with the order or judgment relating to physical placement.

767.471(5)(c) (c) If at the conclusion of the hearing the court finds that the moving party has incurred a financial loss or expenses as a result of the responding party's failure, intentionally and unreasonably and without adequate notice to the moving party, to exercise one or more periods of physical placement under an order allocating specific times for the exercise of periods of physical placement, the court may issue an order requiring the responding party to pay to the moving party a sum of money sufficient to compensate the moving party for the financial loss or expenses.

767.471(5)(d) (d) Except as provided in par. (b) 1. a. and 2. a., the court may not modify an order of legal custody or physical placement in an action under this section.

767.471(5)(e) (e) An injunction issued under par. (b) 2. c. is effective according to its terms for the period of time that the moving party requests, but not more than 2 years.

767.471(6) (6) Enforcement assistance.

767.471(6)(a)(a) If an injunction is issued under sub. (5) (b) 2. c., upon request by the moving party the court shall order the sheriff to assist the moving party in executing or serving the injunction.

767.471(6)(b) (b) Within 24 hours after a request by the moving party, the clerk of the circuit court shall send a copy of an injunction issued under sub. (5) (b) 2. c. to the sheriff or to any other local law enforcement agency that is the central repository for orders and that has jurisdiction over the responding party's residence. If the responding party does not reside in this state, the clerk shall send a copy of the injunction to the sheriff of the county in which the circuit court is located.

767.471(6)(c) (c) The sheriff or other appropriate local law enforcement agency under par. (b) shall make available to other law enforcement agencies, through a verification system, information on the existence and status of any injunction issued under sub. (5) (b) 2. c. The information need not be maintained after the injunction is no longer in effect.

767.471(8) (8) Penalty. Whoever intentionally violates an injunction issued under sub. (5) (b) 2. c. is guilty of a Class I felony.

767.471 History History: 1999 a. 9; 2001 a. 61, 109; 2005 a. 443 s. 100; Stats. 2005 s. 767.471.

767.471 Annotation A successful party in a proceeding under this section is entitled to recover the guardian ad litem fees attributable to him or her as part of the cost of maintaining an action under sub. (5) (b) 1. b, insuring that the full cost of enforcing physical placement rights falls on the interfering parent, not on the aggrieved parent. Under s. 767.045 (6) [now s. 767.407 (6)], a circuit court may allocate guardian ad litem fees between the parties when it makes a finding that a respondent has intentionally and unreasonably denied physical placement or interfered with the petitioner's periods of physical placement. When it makes one or both of those findings, the court must then award the petitioner whatever amount it has allocated to the petitioner. Bernier v. Bernier, 2006 WI App 2, 288 Wis. 2d 743, 709 N.W.2d 453, 04-0625.

767.471 Annotation The award "of a reasonable amount for the cost of maintaining an action under this section and for attorney fees" under sub. (5) (b) is mandatory. Sub. (5) (b) does not require that documentation of attorney fees must be received into the evidentiary record of a hearing on the merits of a petition filed under that section in order for a court to make an award of attorney fees. Other cases establish that it is common practice for parties to litigate the amount of attorney fees in proceedings that follow a court's determination of the substantive issues. Borreson v. Yunto, 2006 WI App 63, 292 Wis. 2d 231, 713 N.W.2d 656, 05-0190.

767.471 Annotation A parent cannot delegate physical placement rights to another in his or her absence. Thus a father could not seek to enforce his physical placement with his son by transferring that placement to his current spouse. Lubinski v. Lubinski, 2008 WI App 151, 314 Wis. 2d 395, 761 N.W.2d 676, 07-1701.

767.471 Annotation Wisconsin's Custody, Placement and Paternity Reform Legislation. Walther. Wis.Law. April 2000.



767.481 Moving the child's residence within or outside the state.

767.481  Moving the child's residence within or outside the state.

767.481(1)(1)  Notice to other parent.

767.481(1)(a)(a) If the court grants periods of physical placement to more than one parent, it shall order a parent with legal custody of and physical placement rights to a child to provide not less than 60 days' written notice to the other parent, with a copy to the court, of his or her intent to:

767.481(1)(a)1. 1. Establish his or her legal residence with the child at any location outside the state.

767.481(1)(a)2. 2. Establish his or her legal residence with the child at any location within this state that is at a distance of 150 miles or more from the other parent.

767.481(1)(a)3. 3. Remove the child from this state for more than 90 consecutive days.

767.481(1)(b) (b) The parent shall send the notice under par. (a) by certified mail. The notice shall state the parent's proposed action, including the specific date and location of the move or specific beginning and ending dates and location of the removal, and that the other parent may object within the time specified in sub. (2) (a).

767.481(2) (2) Objection; prohibition; mediation.

767.481(2)(a)(a) Within 15 days after receiving the notice under sub. (1), the other parent may send to the parent proposing the move or removal, with a copy to the court, a written notice of objection to the proposed action.

767.481(2)(b) (b) If the parent who is proposing the move or removal receives a notice of objection under par. (a) within 20 days after sending a notice under sub. (1) (a), the parent may not move with or remove the child pending resolution of the dispute, or final order of the court under sub. (3), unless the parent obtains a temporary order to do so under s. 767.225 (1) (bm).

767.481(2)(c) (c) Upon receipt of a copy of a notice of objection under par. (a), the court shall promptly refer the parents for mediation or other family court services under s. 767.405 and may appoint a guardian ad litem. Unless the parents agree to extend the time period, if mediation or family court services do not resolve the dispute within 30 days after referral, the matter shall proceed under subs. (3) to (5).

767.481(3) (3) Standards for modification or prohibition if move or removal contested.

767.481(3)(a)(a)

767.481(3)(a)1.1. Except as provided under par. (b), if the parent proposing the move or removal has sole legal or joint legal custody of the child and the child resides with that parent for the greater period of time, the parent objecting to the move or removal may file a petition, motion or order to show cause for modification of the legal custody or physical placement order affecting the child. The court may modify the legal custody or physical placement order if, after considering the factors under sub. (5), the court finds all of the following:

767.481(3)(a)1.a. a. The modification is in the best interest of the child.

767.481(3)(a)1.b. b. The move or removal will result in a substantial change of circumstances since the entry of the last order affecting legal custody or the last order substantially affecting physical placement.

767.481(3)(a)2. 2. With respect to subd. 1.:

767.481(3)(a)2.a. a. There is a rebuttable presumption that continuing the current allocation of decision making under a legal custody order or continuing the child's physical placement with the parent with whom the child resides for the greater period of time is in the best interest of the child. This presumption may be overcome by a showing that the move or removal is unreasonable and not in the best interest of the child.

767.481(3)(a)2.b. b. A change in the economic circumstances or marital status of either party is not sufficient to meet the standards for modification under that subdivision.

767.481(3)(a)3. 3. Under this paragraph, the burden of proof is on the parent objecting to the move or removal.

767.481(3)(b) (b)

767.481(3)(b)1.1. If the parents have joint legal custody and substantially equal periods of physical placement with the child, either parent may file a petition, motion or order to show cause for modification of the legal custody or physical placement order. The court may modify an order of legal custody or physical placement if, after considering the factors under sub. (5), the court finds all of the following:

767.481(3)(b)1.a. a. Circumstances make it impractical for the parties to continue to have substantially equal periods of physical placement.

767.481(3)(b)1.b. b. The modification is in the best interest of the child.

767.481(3)(b)2. 2. Under this paragraph, the burden of proof is on the parent filing the petition, motion or order to show cause.

767.481(3)(c) (c)

767.481(3)(c)1.1. If the parent proposing the move or removal has sole legal or joint legal custody of the child and the child resides with that parent for the greater period of time or the parents have substantially equal periods of physical placement with the child, as an alternative to the petition, motion or order to show cause under par. (a) or (b), the parent objecting to the move or removal may file a petition, motion or order to show cause for an order prohibiting the move or removal. The court may prohibit the move or removal if, after considering the factors under sub. (5), the court finds that the prohibition is in the best interest of the child.

767.481(3)(c)2. 2. Under this paragraph, the burden of proof is on the parent objecting to the move or removal.

767.481(4) (4) Guardian ad litem; prompt hearing. After a petition, motion, or order to show cause is filed under sub. (3), the court shall appoint a guardian ad litem, unless s. 767.407 (1) (am) applies, and shall hold a hearing as soon as possible.

767.481(5) (5) Factors in court's determination. In making its determination under sub. (3), the court shall consider all of the following factors:

767.481(5)(a) (a) Whether the purpose of the proposed action is reasonable.

767.481(5)(b) (b) The nature and extent of the child's relationship with the other parent and the disruption to that relationship which the proposed action may cause.

767.481(5)(c) (c) The availability of alternative arrangements to foster and continue the child's relationship with and access to the other parent.

767.481(5m) (5m) Other factors. In making a determination under sub. (3):

767.481(5m)(a) (a) The court may consider the child's adjustment to the home, school, religion and community.

767.481(5m)(b) (b) The court may not use the availability of electronic communication as a factor in support of a modification of a physical placement order or in support of a refusal to prohibit a move.

767.481(6) (6) Notice required for other removals.

767.481(6)(a)(a) Unless the parents agree otherwise, a parent with legal custody and physical placement rights shall notify the other parent before removing the child from his or her primary residence for a period of not less than 14 days.

767.481(6)(b) (b) Notwithstanding par. (a), if notice is required under sub. (1), a parent shall comply with sub. (1).

767.481(6)(c) (c) Except as provided in par. (b), subs. (1) to (5) do not apply to a notice provided under par. (a).

767.481 History History: 1987 a. 355, 364; 1991 a. 32, 269; 1995 a. 70; 1999 a. 9; 2001 a. 61; 2005 a. 174; 2005 a. 443 s. 164; Stats. 2005 s. 767.481.

767.481 Annotation The trial court may not order a custodial parent to live in designated part of the state or else lose custody. Groh v. Groh, 110 Wis. 2d 117, 327 N.W.2d 655 (1983).

767.481 Annotation The sub. (5) factors are an addenda to the best interest of the child considerations under s. 767.24 [now s. 767.41] and are a reminder to the court to tailor the best interest of the child standard to problems unique to a removal situation. Kerkvliet v. Kerkvliet, 166 Wis. 2d 930, 480 N.W.2d 823 (Ct. App. 1992).

767.481 Annotation Sections 767.325 and 76.327 [now ss. 767.451 and 767.481] do not conflict. If one party files a notification of intent to move under s. 767.327 [now s. 767.481], the other parent may file a motion to modify placement under s. 767.325 [now s. 767.451], and the court may consider all relevant circumstances, including the move. Hughes v. Hughes, 223 Wis. 2d 111, 588 N.W.2d 346 (Ct. App. 1998), 97-3539.

767.481 Annotation There is no law prohibiting a parent with joint legal custody and physical placement from taking a child outside the state, including to a foreign country, for less than 90 days. When parents agree that one parent must move the court to prohibit the other from taking a particular trip with the children, the moving party has the burden of producing evidence and persuading the court that prohibiting the trip is in the children's best interests. Long v. Ardestani, 2001 WI App 46, 241 Wis. 2d 498, 624 N.W.2d 405, 00-1429.

767.481 Annotation Groh is still good law, subject to the expanded authority granted over intrastate moves of 150 or more miles. Accordingly, the circuit court in this case had no authority to prospectively order a parent not move beyond 45 miles from the marital home. By its enactment of this section, the legislature has made a judgment that moves of less than 150 miles are not subject to the best interests of the children standard. Rather than providing a court authority to prohibit geographical separation, s. 767.41 (4) (a) 2. presumes such separation exists and directs the court to consider the separation when establishing a placement schedule. Derleth v. Cordova, 2013 WI App 142, ___ Wis. 2d ___, ___ N.W.2d ___, 12-2018.

767.481 Annotation The circuit court's factual determination that the parent's homes were less than 150 miles apart, by considering a usual and direct route, was not clearly erroneous. Derleth v. Cordova, 2013 WI App 142, ___ Wis. 2d ___, ___ N.W.2d ___, 12-2018.

767.481 Annotation Wisconsin's Child Removal Law. Wis. Law. June 1993.



767.501 Actions to compel support.

767.501  Actions to compel support.

767.501(1) (1)  Definitions. In this section:

767.501(1)(a) (a) "Nonlegally responsible relative" means a relative who assumes responsibility for the care of a child without legal custody, but is not in violation of a court order. "Nonlegally responsible relative" does not include a relative who has physical custody of a child during a court-ordered visitation period.

767.501(1)(b) (b) "Relative" means any person connected with a child by blood, marriage or adoption.

767.501(2) (2) Who may commence; support determination.

767.501(2)(a)(a) If a person does not provide for the support and maintenance of his or her spouse or minor child, any of the following may commence a court action to compel the person to provide support and maintenance:

767.501(2)(a)1. 1. The person's spouse.

767.501(2)(a)2. 2. The minor child.

767.501(2)(a)3. 3. The person with legal custody of the child.

767.501(2)(a)4. 4. A nonlegally responsible relative.

767.501(2)(b) (b) The court in the action shall, under s. 767.511 or 767.56, determine the amount, if any, that the person should reasonably contribute to the support and maintenance of the spouse or child and how the sum shall be paid. The amount shall be expressed as a fixed sum unless the parties have stipulated to expressing the amount as a percentage of the payer's income and the requirements under s. 767.34 (2) (am) 1. to 3. are satisfied. The amount ordered to be paid may be modified by the court under s. 767.59 upon sufficient evidence.

767.501(2)(c) (c) The determination may be enforced by contempt proceedings, an account transfer under s. 767.76, or other enforcement mechanisms under s. 767.77.

767.501(2)(d) (d) In an action under this section, no filing fee or other costs are taxable to the person's spouse, the minor child, the person with legal custody, or the nonlegally responsible relative, but after the action has been commenced the court may order that all or part of any fees and costs incurred be paid by either party.

767.501(3) (3) Public assistance recipients; action by state. If the state or any subdivision of the state furnishes public aid to a spouse or dependent child for support and maintenance and the spouse, person with legal custody, or nonlegally responsible relative does not commence an action under this chapter for support or maintenance, the person in charge of county welfare activities, the county child support agency under s. 59.53 (5), or the department is a real party in interest under s. 767.205 (2) and shall commence an action under this section. An attorney employed by the state or a subdivision of the state may commence an action under this section. The title of the action shall be "In re the support or maintenance of A.B. (Child)".

767.501(4) (4) Legal custody and physical placement. Upon request of a party to an action under this section, the court may make orders concerning the legal custody and physical placement of any minor child of the parties in accordance with s. 767.41.

767.501 History History: 1971 c. 220; 1971 c. 307 s. 116; 1973 c. 237; 1975 c. 82; 1977 c. 105, 271; 1979 c. 32 ss. 50, 92 (4); Stats. 1979 s. 767.08; 1981 c. 317; 1983 a. 27; 1985 a. 29, 176; 1987 a. 413; 1989 a. 212; 1993 a. 481; 1995 a. 27 s. 9126 (19); 1995 a. 201, 404; 1997 a. 27, 35; 1999 a. 162; 2001 a. 16; 2005 a. 443 ss. 42, 216, 217; Stats. 2005 s. 767.501.

767.501 Annotation To find a party estopped from seeking a revision of a stipulation incorporated into a divorce judgment: 1) both parties must have entered into he stipulation knowingly and freely; 2) the overall settlement must be fair and equitable and not illegal or against public policy; and 3) one party subsequently seeks to be released form its terms on grounds that the court could not have entered the order it did without the parties agreement. Nichols v. Nichols, 162 Wis. 2d 96, 469 N.W.2d 619 (1991).

767.501 Annotation County child support agencies can initiate actions to compel support under this section without payment of a filing fee. 72 Atty. Gen. 72.



767.511 Child support.

767.511  Child support.

767.511(1)(1)  When ordered. When the court approves a stipulation for child support under s. 767.34, enters a judgment of annulment, divorce, or legal separation, or enters an order or a judgment in a paternity action or in an action under s. 767.001 (1) (f) or (j), 767.501, or 767.805 (3), the court shall do all of the following:

767.511(1)(a) (a) Order either or both parents to pay an amount reasonable or necessary to fulfill a duty to support a child. The support amount must be expressed as a fixed sum unless the parties have stipulated to expressing the amount as a percentage of the payer's income and the requirements under s. 767.34 (2) (am) 1. to 3. are satisfied.

767.511(1)(b) (b) Ensure that the parties have stipulated which party, if either is eligible, will claim each child as an exemption for federal income tax purposes under 26 USC 151 (c) (1) (B), or as an exemption for state income tax purposes under s. 71.07 (8) (b) or under the laws of another state. If the parties are unable to reach an agreement about the tax exemption for each child, the court shall make the decision in accordance with state and federal tax laws. In making its decision, the court shall consider whether the parent who is assigned responsibility for the child's health care expenses under s. 767.513 is covered under a health insurance policy or plan, including a self-insured plan, that is not subject to s. 632.897 (10) and that conditions coverage of a dependent child on whether the child is claimed by the insured parent as an exemption for purposes of federal or state income taxes.

767.511(1)(c) (c) In addition to ordering child support for a child under par. (a), assign as a support obligation responsibility for, and direct the manner of payment of, the child's health care expenses under s. 767.513.

767.511(1g) (1g) Consideration of financial information. In determining child support payments, the court may consider all relevant financial information or other information relevant to the parent's earning capacity, including information reported under s. 49.22 (2m) to the department or the county child support agency under s. 59.53 (5).

767.511(1j) (1j) Percentage standard generally required. Except as provided in sub. (1m), the court shall determine child support payments by using the percentage standard established by the department under s. 49.22 (9).

767.511(1m) (1m) Deviation from standard; factors. Upon request by a party, the court may modify the amount of child support payments determined under sub. (1j) if, after considering the following factors, the court finds by the greater weight of the credible evidence that use of the percentage standard is unfair to the child or to any of the parties:

767.511(1m)(a) (a) The financial resources of the child.

767.511(1m)(b) (b) The financial resources of both parents.

767.511(1m)(bj) (bj) Maintenance received by either party.

767.511(1m)(bp) (bp) The needs of each party in order to support himself or herself at a level equal to or greater than that established under 42 USC 9902 (2).

767.511(1m)(bz) (bz) The needs of any person, other than the child, whom either party is legally obligated to support.

767.511(1m)(c) (c) If the parties were married, the standard of living the child would have enjoyed had the marriage not ended in annulment, divorce or legal separation.

767.511(1m)(d) (d) The desirability that the custodian remain in the home as a full-time parent.

767.511(1m)(e) (e) The cost of child care if the custodian works outside the home, or the value of custodial services performed by the custodian if the custodian remains in the home.

767.511(1m)(ej) (ej) The award of substantial periods of physical placement to both parents.

767.511(1m)(em) (em) Extraordinary travel expenses incurred in exercising the right to periods of physical placement under s. 767.41.

767.511(1m)(f) (f) The physical, mental, and emotional health needs of the child, including any costs for health insurance as provided for under s. 767.513.

767.511(1m)(g) (g) The child's educational needs.

767.511(1m)(h) (h) The tax consequences to each party.

767.511(1m)(hm) (hm) The best interests of the child.

767.511(1m)(hs) (hs) The earning capacity of each parent, based on each parent's education, training and work experience and the availability of work in or near the parent's community.

767.511(1m)(i) (i) Any other factors which the court in each case determines are relevant.

767.511(1n) (1n) Deviation from standard; record. If the court finds under sub. (1m) that use of the percentage standard is unfair to the child or the requesting party, the court shall state in writing or on the record the amount of support that would be required by using the percentage standard, the amount by which the court's order deviates from that amount, its reasons for finding that use of the percentage standard is unfair to the child or the party, its reasons for the amount of the modification and the basis for the modification.

767.511(2) (2) Separate fund or trust. The court may protect and promote the best interests of the minor children by setting aside a portion of the child support which either party is ordered to pay in a separate fund or trust for the support, education and welfare of such children.

767.511(3) (3) Effect of physical placement violation. Violation of physical placement rights by the custodial parent does not constitute reason for failure to meet child support obligations.

767.511(4) (4) Age of child eligible for support. The court shall order either party or both to pay for the support of any child of the parties who is less than 18 years old, or any child of the parties who is less than 19 years old if the child is pursuing an accredited course of instruction leading to the acquisition of a high school diploma or its equivalent.

767.511(5) (5) Liability for past support. Subject to ss. 767.805 (4m) and 767.89 (4), liability for past support is limited to the period after the birth of the child.

767.511(6) (6) Interest on arrearage. Subject to sub. (6m), a party ordered to pay child support under this section shall pay simple interest at the rate of 1% per month on any amount in arrears that is equal to or greater than the amount of child support due in one month. Subject to sub. (6m), if the party no longer has a current obligation to pay child support, interest at the rate of 1% per month shall accrue on the total amount of child support in arrears, if any. Interest under this subsection is in lieu of interest computed under s. 807.01 (4), 814.04 (4), or 815.05 (8) and is paid to the department or its designee under s. 767.57. Except as provided in s. 767.57 (1m) and except as required under federal statutes or regulations, the department or its designee shall apply all payments received for child support as follows:

767.511(6)(a) (a) First, to payment of child support due within the calendar month during which the payment is received.

767.511(6)(b) (b) Second, to payment of unpaid child support due before the payment is received.

767.511(6)(c) (c) Third, to payment of interest accruing on unpaid child support.

767.511(6m) (6m) Pilot program on interest rate. The department may conduct a pilot program under which the interest that accrues on the amounts in arrears specified in sub. (6) and in s. 767.531 shall be at the rate of 0.5 percent per month instead of 1 percent per month. If the department conducts a pilot program under this subsection, the program may begin at any time after December 31, 2013, and the new rate shall apply to interest that accrues during that time.

767.511(7) (7) Effect of joint legal custody. An order of joint legal custody under s. 767.41 does not affect the amount of child support ordered.

767.511 History History: 1971 c. 157; 1977 c. 29, 105, 418; 1979 c. 32 ss. 50, 92 (4); 1979 c. 196; Stats. 1979 s. 767.25; 1981 c. 20; 1983 a. 27; 1985 a. 29; 1987 a. 27, 37, 355, 413; 1989 a. 31, 212; 1991 a. 39; 1993 a. 481; 1995 a. 27 ss. 7101, 7102, 9126 (19); 1995 a. 201, 279, 404; 1997 a. 27, 35, 191; 1999 a. 9, 32; 2001 a. 16, 61; 2005 a. 253, 342; 2005 a. 443 ss. 103, 105, 219; Stats. 2005 s. 767.511; 2009 a. 185; 2011 a. 32; 2013 a. 20.

767.511 Cross-reference Cross-reference: See also Wisconsin Administrative Code Citations published in the Wisconsin Administrative Code for a list of citations to cases citing chs. DCF 150, HSS 80, HFS 80, and DWD 40, the child support percentage of income standard.

767.511 Cross-reference Cross-reference: See also notes to s. 767.59 for decisions regarding postjudgment modifications.

767.511 Annotation A provision in a judgment as to the education of children past the age of majority, inserted pursuant to a stipulation of the parties, cannot later be challenged and can be enforced by contempt proceedings. Bliwas v. Bliwas, 47 Wis. 2d 635, 178 N.W.2d 35 (1970).

767.511 Annotation When parents each own a 1/2 interest in future proceeds of real estate and the state contributes to child support, the court may not order the custodial parent to pay child support in the form of an accumulating real estate lien in favor of the state. State ex rel. v. Reible, 91 Wis. 2d 394, 283 N.W.2d 427 (Ct. App. 1979).

767.511 Annotation The trial court abused its discretion by setting child support payments without considering the needs of the children or the payer's ability to pay. Edwards v. Edwards, 97 Wis. 2d 111, 293 N.W.2d 160 (1980).

767.511 Annotation A personal injury damage award to a noncustodial spouse can be considered as a change of circumstances justifying increased support. Sommer v. Sommer, 108 Wis. 2d 586, 323 N.W.2d 144 (Ct. App. 1982).

767.511 Annotation Sub. (6) imposes interest on arrearages existing on July 2, 1983, as well as on those accruing afterward. Greenwood v. Greenwood, 129 Wis. 2d 388, 385 N.W.2d 213 (Ct. App. 1986).

767.511 Annotation Federal Supplemental Security Income may not be considered to be an economic resource for purposes of computing a child support obligation. However, a seek-work order may be appropriate. Langlois v. Langlois, 150 Wis. 2d 101, 441 N.W.2d 286 (Ct. App. 1989).

767.511 Annotation Educational grants and loans, AFDC, and other child support are not economic resources for purposes of computing a child support obligation. Thibadeau v. Thibadeau, 150 Wis. 2d 109, 441 N.W.2d 281 (Ct. App. 1989).

767.511 Annotation Consideration of expenses incurred by a child as an adult, including education expenses, is error. Resong v. Vier, 157 Wis. 2d 382, 459 N.W.2d 591 (Ct. App. 1990).

767.511 Annotation A divorce stipulation waiving or setting a ceiling on child support and preventing modification is against public policy and will not be enforced. Ondrasek v. Tenneson, 158 Wis. 2d 690, 462 N.W.2d 915 (Ct. App. 1990).

767.511 Annotation The trial court's use of a computer program to analyze financial evidence was not error. Bisone v. Bisone, 165 Wis. 2d 114, 477 N.W.2d 59 (Ct. App. 1991).

767.511 Annotation A stepparent has no legal obligation to support a stepchild. Under appropriate circumstances the theory of equitable estoppel may apply to cases involving child support. Ulrich v. Cornell, 168 Wis. 2d 792, 484 N.W.2d 546 (1992).

767.511 Annotation In a joint custody situation, the parent with primary physical custody may be ordered to pay child support. Matz v. Matz, 166 Wis. 2d 326, 479 N.W.2d 245 (Ct. App. 1991).

767.511 Annotation The absence of a mortgage obligation is relevant to the assessment of a party's economic circumstances, but does not translate into imputed income under the applicable administrative rule. In Marriage of Zimmerman v. Zimmerman, 169 Wis. 2d 516, 485 N.W.2d 294 (Ct. App. 1992).

767.511 Annotation A support order against actual AFDC grants is prohibited by Thibadeau, but an order against earned income of one who also receives AFDC is not. In Support of B., L., T. & K. 171 Wis. 2d 617, 492 N.W.2d 350 (Ct. App. 1992).

767.511 Annotation No matter how corporate income is labeled, a family court may pierce the corporate shield if it is convinced the obligor's intent is to avoid financial obligations. Evjen v. Evjen, 171 Wis. 2d 677, 492 N.W.2d 360 (Ct. App. 1992).

767.511 Annotation The parties' extrajudicial agreement that child support payments be discontinued was enforceable via the doctrine of equitable estoppel. Harms v. Harms, 174 Wis. 2d 780, 498 N.W.2d 229 (1993).

767.511 Annotation The "serial family payer" rule adopted under the percentage standards referred to in sub. (1) [now sub. (1j)] is discussed. Brown v. Brown, 177 Wis. 2d 512, 503 N.W.2d 280 (Ct. App. 1993).

767.511 Annotation The mandatory percentage standards for determining support do not allow for deferred payments. Kelly v. Hougham, 178 Wis. 2d 546, 504 N.W.2d 440 (Ct. App. 1993).

767.511 Annotation An AFDC recipient assigns all rights to child support payments to the state. As such the payments may not be held in trust for the child under sub. (2). Paternity of Lachelle A.C. 180 Wis. 2d 708, 510 N.W.2d 718 (Ct. App. 1993).

767.511 Annotation A lump sum separation benefit received upon termination of employment was properly considered to be income subject to the percentage standards for support. Gohde v. Gohde, 181 Wis. 2d 770, 512 N.W.2d 199 (Ct. App. 1993).

767.511 Annotation In deciding not to apply the percentage standard, the court erred when it compared the parties available incomes after deducting the percentage amount from the payer's income, but failed to consider the assumed contribution of the same percentage by the payee. Kjelstrum v. Kjelstrum, 181 Wis. 2d 973, 512 N.W.2d 264 (Ct. App. 1994).

767.511 Annotation A trial court could not set child support at zero, convert post-divorce income to marital property and order that income to be held in trust to be distributed to the child when AFDC benefits ended. Luna v. Luna, 183 Wis. 2d 20, 515 N.W.2d 480 (Ct. App. 1994).

767.511 Annotation If the interests of the children and custodial parent are protected, parties are free to contract in a settlement agreement that the primary custodian will not have spending discretion over child support. Jacquart v. Jacquart, 183 Wis. 2d 372, 515 N.W.2d 539 (Ct. App. 1994).

767.511 Annotation An asset and its income stream may not be counted both as an asset in the property division and as part of the payer's income from which support is paid. Maley v. Maley, 186 Wis. 2d 125, 519 N.W.2d 717 (Ct. App. 1994).

767.511 Annotation Trust income that is income to the beneficiary under federal tax law is subject to a child support order regardless of whether a distribution is made to the beneficiary. Grohmann v. Grohmann, 189 Wis. 2d 532, 525 N.W.2d 261 (1995).

767.511 Annotation A minimum fixed child support amount, rather than the percentage standard, based on the payer's "potential income" was appropriate when the court found that the payer had a substantial potential to manipulate the amount of support. Doerr v. Doerr, 189 Wis. 2d 112, 525 N.W.2d 745 (Ct. App. 1994).

767.511 Annotation The trial court may consider the amount of time a child is placed with the paying parent and that parent's second family in setting support. Molstad v. Molstad, 193 Wis. 2d 602, 535 N.W.2d 63 (Ct. App. 1995).

767.511 Annotation The percentage standards may be used to generate future as well as present support. Paternity of Tukker M.O., 199 Wis. 2d 186, 544 N.W.2d 417 (1996), 93-1929.

767.511 Annotation The percentage standards presumptively apply in the case of a high income payee absent the payer's showing of unfairness by the greater weight of the credible evidence. Luciani v. Montemurro-Luciani, 199 Wis. 2d 280, 544 N.W.2d 561 (1996), 93-2899.

767.511 Annotation Sub. (6) makes interest on child support arrearages mandatory. A trial court has no discretion in awarding interest, even if it determines that to do so would be inequitable. Douglas County Child Support v. Fisher, 200 Wis. 2d 807, 547 N.W.2d 801 (Ct. App. 1996), 95-1960.

767.511 Annotation A court may consider earning capacity rather than actual earnings in determining child support and maintenance if it finds a parent's job choice voluntary and unreasonable. Sellers v. Sellers, 201 Wis. 2d 578, 549 N.W.2d 481 (Ct. App. 1996), 95-2730.

767.511 Annotation The fact that a party, by deliberate conduct, frustrates an accurate calculation of the party's income does not prevent the trial court from making the appropriate finding of fact. The court may make its findings based on the available evidence. Lellman v. Mott, 204 Wis. 2d 166, 554 N.W.2d 525 (Ct. App. 1996), 96-0618.

767.511 Annotation The court did not abuse its discretion in ruling against a request in a high income payer case for an increase in support according to the percentage standards when the court believed that the request was really a disguised claim for extra money to support the custodial parent's own lifestyle. Nelsen v. Candee, 205 Wis. 2d 632, 556 N.W.2d 789 (Ct. App. 1996), 95-2208.

767.511 Annotation In certain cases, such as with military retirement pay, an asset may be divided in the property division and its income stream considered as income in determining child support. Cook v. Cook, 208 Wis. 2d 166, 560 N.W.2d 246 (1997), 95-1963.

767.511 Annotation When a noncustodial parent seeks to impose a trust on arrearages owed under a pre-August 1, 1987 support order, that parent must demonstrate that the trust is in the child's best interest and, when the custodial parent does not agree to the trust, that the primary custodian was unwilling to or incapable of managing the support money. Cameron v. Cameron, 209 Wis. 2d 88, 562 N.W.2d 126 (1997), 95-0311.

767.511 Annotation Income disparity resulting from applying the percentage standards is only relevant if the payer can show inability to pay or that the income disparity will adversely affect the children or payer. Equalizing lifestyles between parents is not a support objective. The amount of discretionary income either parent will have to spend on their children is a secondary consideration. Raz v. Brown, 213 Wis. 2d 296, 570 N.W.2d 605 (Ct. App. 1997), 96-1997.

767.511 Annotation The repayment to the payer spouse of a loan made by him to a company that he owned was a proper addition to the payer's income available for support. It was properly found to be deferred compensation, which is included within the applicable definition of income. Raz v. Brown, 213 Wis. 2d 296, 570 N.W.2d 605 (Ct. App. 1997), 96-1997.

767.511 Annotation A stipulation for child support with no time limit or opportunity for review was against public policy and the payer was not estopped from seeking a modification due to a material change in circumstances. Krieman v. Goldberg, 214 Wis. 2d 163, 571 N.W.2d 425 (1997), 96-3489.

767.511 Annotation Absent a finding that an individual partner has authority to unilaterally control a partnership asset, partnership assets will be imputed as available income only in accordance with the partnership agreement. Health insurance premiums paid by a partnership are included in the partners income available for child support. Weis v. Weis, 215 Wis. 2d 135, 572 N.W.2d 123 (Ct. App. 1997), 96-3576.

767.511 Annotation The trial court properly exercised its discretion under sub. (1m) (i) by excluding from the application of the percentage standards the value of nonassignable trips received by the paying spouse as employment bonuses although the trips constituted taxable income. State v. Wall, 215 Wis. 2d 595, 573 N.W.2d 862 (Ct. App. 1997), 97-0826.

767.511 Annotation In concluding that a deviation from the percentage standards is warranted, all listed factors need not be applied. State v. Alonzo R. 230 Wis. 2d 17, 601 N.W.2d 328 (Ct. App. 1999), 98-3333.

767.511 Annotation The percentage standards under sub. (1j) include the shared-time payer formula in DWD 40.04 (2) [now DCF 150.04 (2)], Wis. Adm. Code, as well as the straight percentage standards in DWD 40.03 (1) [now DCF 150.03 (1)]. The shared-time formula applies if the payer will be assuming costs in proportion to the number of days the court is ordering placement with the parent. Randall v. Randall, 2000 WI App 98, 235 Wis. 2d 1, 612 N.W.2d 737, 99-0531.

767.511 Annotation Incarceration is a valid factor for a court to consider in setting child support because of the impact it may have on the payor's employability due to what may be voluntary and unreasonable acts. It was proper to base child support on earning capacity and to provide for an offset against the payor's property division payout to provide for payment of the support obligation. Modrow v. Modrow, 2001 WI App 200, 247 Wis. 2d 889, 634 N.W.2d 852, 00-1868.

767.511 Annotation Subs. (1j), (1m), and (1n) give the court authority to determine and order some amount for child support. While that authority implicitly includes the authority to determine the amount to be zero, it does not implicitly include the authority to order the parents to divide expenses for the children among themselves in particular ways as an alternative to ordering one parent to pay child support to the other. Zawistowski v. Zawistowski, 2002 WI App 86, 253 Wis. 2d 630, 644 N.W.2d 252, 01-0655.

767.511 Annotation This section makes no provision as to splitting child care costs beyond what is provided in the child support payments. The trial court erroneously exercised its discretion when, without addressing the sub. (1m) factors, it deviated from the child support percentage standards by ordering one party to pay one-half of the daycare expenses in addition to support required by the percentage standards. McLaren v. McLaren, 2003 WI App 125, 265 Wis. 2d 529, 665 N.W.2d 405, 02-2451.

767.511 Annotation A trial court may establish a trust from funds paid for child support for the purpose of funding a child's postminority educational expenses. Because the percentage standards presume a higher standard of living commensurate with the payer's higher income, a child is entitled to the money over and above his or her needs. A trust is in the child's best interests and puts the child in the same position as if in an intact high-income family. Further, consideration of "educational needs" under sub. (1m) (g) is broad enough to encompass the higher educational needs of the child. Kowalski v. Obst, 2003 WI App 218, 267 Wis. 2d 400, 671 N.W.2d 339, 03-0573.

767.511 Annotation Sub. (6) does not limit the authority a trial court would otherwise have to consider imposing interest on unpaid maintenance arrears. Cashin v. Cashin, 2004 WI App 92, 273 Wis. 2d 754, 681 N.W.2d 255, 03-1010.

767.511 Annotation When a spouse presented a challenge to the application of the percentage standards on fairness grounds and presented a developed argument based on evidence in support of that challenge, the trial court was required to perform the analysis of the relevant statutory factors in answer to that challenge. Maritato v. Maritato, 2004 WI App 138, 275 Wis. 2d 252, 685 N.W.2d 379, 03-2074

767.511 Annotation When information the payer spouse supplied did not permit more than an approximate determination of his true gross income, the court was not required to precisely subtract the amount the payer alleged he would have to pay to service a new debt. Derr v. Derr, 2005 WI App 63, 280 Wis. 2d 681, 696 N.W.2d 170, 03-2181.

767.511 Annotation The trial court erred when it ordered that child support be held open based upon the asset of the wife's Ph.D. in psychology and upon her imputed enhanced education income upon her expected, but as yet unattained, licensure to practice. Child support determinations are to be made upon the basis of the circumstances existing at the time of the divorce and a held-open determination indicates that an order for child support is not necessary based upon current circumstances. Weiler v. Boerner, 2005 WI App 64, 280 Wis. 2d 519, 695 N.W.2d 833, 03-2606.

767.511 Annotation When undistributed company earnings are at issue, the court must: 1) ascertain whether the child support payer has the ability to individually control or access the undistributed earnings, and 2) determine whether there is a valid business reason for the company's decision to retain the earnings. If the payer has the ability to individually control or access earnings and the company has no valid reason for retaining its earnings, the undistributed income can be considered when calculating the payer's child support obligation. Winters v. Winters, 2005 WI App 94, 281 Wis. 2d 798, 699 N.W.2d 229, 04-0747.

767.511 Annotation A lump sum payment as the result of a pension plan enhancement was gross income subject to the child support standards. There is no windfall exception to the application of child support to gross income. Absent a finding of unfairness, grounded in the specific facts of the case, and after considering all enumerated factors in sub. (1m) and any other factors relevant to the particular case, a trial court is not authorized to deviate from the percentage standards. Winkler v. Winkler, 2005 WI App 100, 282 Wis. 2d 746, 699 N.W.2d 652, 04-1231.

767.511 Annotation The circuit court erred when it upheld the court commissioner's decision to exclude overtime pay as a general policy without exception when applying the percentage standard. Overtime income clearly constitutes a portion of salary and wages, and Wisconsin law does not exclude overtime income in the application of the percentage standard. Jarman v. Welter, 2006 WI App 54, 289 Wis. 2d 857, 711 N.W.2d 705, 05-1616.

767.511 Annotation A provision providing that neither parent could request a change in the amount of child support payments for a period of at least 7 years from the date of the judgment entered, except in catastrophic circumstances was unenforceable. As is implicit from Ondrasek: any marital settlement agreement entered into by divorcing parties that purports to limit a child support payee's ability to seek a support modification upon a substantial change in circumstances is against public policy and cannot provide a basis to estop the payee from seeking a modification. Ondrasek is not limited to unilateral waivers of a payee's right to obtain increased child support. Wood v. Propeck, 2007 WI App 24, 299 Wis. 2d 470, 728 N.W.2d 757, 05-2674.

767.511 Annotation In not revealing that he was a trust beneficiary, a father failed to make proper financial disclosure at the time of a divorce as was required by s. 767.127. The rationale of Grohmann is applicable to both grantor and nongrantor trusts if there is an obligation to report that trust's income as one's own because it is the obligation to report the income that makes the income reachable for calculations of a child support obligation. Stevenson v. Stevenson, 2009 WI App 29, 316 Wis. 2d 442, 765 N.W.2d 811, 07-2143.

767.511 Annotation There is no basis upon which a trial court can reduce that support owed to a payor spouse's marital child based on nonchild-support amounts paid to the payee spouse's nonmarital child. However, the benefit received by the non marital child for amounts received from the payor spouse would be appropriately accounted for in the maintenance award or property division. Ladwig v. Ladwig, 2010 WI App 78, 325 Wis. 2d 497, 785 N.W.2d 664, 09-1202.

767.511 Annotation Ordinarily bonus income should be considered income when setting a child support order. In this case the trial court made the necessary findings to deviate from the child support guidelines when the court awarded a percentage of a future bonus to make up for a gap in support when no order was in effect, rather than applying the bonus to current support. Tierney v. Berger, 2012 WI App 91, 343 Wis. 2d 681, 820 N.W.2d 459, 11-0565.

767.511 Annotation While the statute suggests that child support orders be expressed as a fixed sum, it does not completely prohibit percentage orders. Permitting percentage orders on unknown future bonus income is an exception to the preferred method of having percentage orders expressed as a fixed sum. Tierney v. Berger, 2012 WI App 91, 343 Wis. 2d 681, 820 N.W.2d 459, 11-0565.

767.511 Annotation Federal preemption doctrine does not prohibit states from requiring payment of child support out of veterans' disability benefits. Rose v. Rose, 481 U.S. 619 (1987).

767.511 Annotation Poor Little Rich Kids: Revising Wisconsin's Child Support System to Accommodate High-Income Payers. Dodd. 83 MLR 807.

767.511 Annotation No-fault divorce: Tax consequences of support, maintenance and property settlement. Case, 1977 WBB 11.

767.511 Annotation A practitioner's approach to child support. Bailey. WBB June 1987.

767.511 Annotation HSS 80: New Rules for Child Support Obligations. Hickey. Wis. Law. April, 1995.

767.511 Annotation Which Came First? The Serial Family Payer Formula. Stansbury. Wis. Law. April, 1995.



767.513 Child health care expenses.

767.513  Child health care expenses.

767.513(1) (1)  Definition. In this section, "health insurance" does not include medical assistance provided under subch. IV of ch. 49.

767.513(2) (2) Responsibility and payment. In addition to ordering child support for a child under s. 767.511 (1), the court shall specifically assign responsibility for and direct the manner of payment of the child's health care expenses. In assigning responsibility for a child's health care expenses, the court shall consider whether a child is covered under a parent's health insurance policy or plan at the time the court approves a stipulation for child support under s. 767.34, enters a judgment of annulment, divorce, or legal separation, or enters an order or a judgment in a paternity action or in an action under s. 767.001 (1) (f) or (j), 767.501, or 767.805 (3), the availability of health insurance to each parent through an employer or other organization, the extent of coverage available to a child, and the costs to the parent for the coverage of the child. A parent may be required to initiate or continue health care insurance coverage for a child under this section. If a parent is required to do so, he or she shall provide copies of necessary program or policy identification to the custodial parent and is liable for any health care costs for which he or she receives direct payment from an insurer. This section shall not be construed to limit the authority of the court to enter or modify support orders containing provisions for payment of medical expenses, medical costs, or insurance premiums that are in addition to and not inconsistent with this section.

767.513(2m) (2m) Health insurance identification card.

767.513(2m)(a)(a) The court shall order a parent who is required to provide health insurance coverage for a child under this section to provide to the other parent a health insurance identification card evidencing the child's health insurance coverage.

767.513(2m)(b) (b) If the parent ordered to provide a health insurance identification card for the child fails to do so, the other parent may attempt to obtain a card for the child by presenting to the health insurance provider or to the employer through which the insurance is provided a copy of the order requiring the provision of a card.

767.513(2m)(c) (c) If the other parent is unable to obtain a health insurance identification card for the child in the manner provided in par. (b), the intentional failure to comply with the order to provide the card by the parent so ordered constitutes a contempt of court, punishable under ch. 785.

767.513(3) (3) Income withholding and assignment.

767.513(3)(a)(a) In directing the manner of payment of a child's health care expenses, the court may order that payment, including payment for health insurance premiums, be withheld from income and sent to the appropriate health care insurer, provider, or plan, as provided in s. 767.75 (3h), or sent to the department or its designee for disbursement to the person for whom the payment has been awarded if that person is not a health care insurer, provider, or plan. If the court orders income withholding and assignment for the payment of health care expenses, the court or county child support agency under s. 59.53 (5) shall send notice of assignment in the manner provided under s. 767.75 (2r) and may include the notice of assignment under this paragraph with a notice of assignment under s. 767.75. The department or its designee shall keep a record of all moneys received and disbursed for health care expenses that are directed to be paid to the department or its designee.

767.513(3)(b) (b) If the court orders a parent to initiate or continue health insurance coverage for a child under a health insurance policy that is available to the parent through an employer or other organization but the court does not specify the manner in which payment of the health insurance premiums shall be made, the court or county child support agency under s. 59.53 (5) may provide notice of assignment in the manner provided under s. 767.75 (2r) for the withholding from income of the amount necessary to pay the health insurance premiums. The notice of assignment under this paragraph may be sent with or included as part of any other notice of assignment under s. 767.75. A person who receives notice of assignment under this paragraph shall send the withheld health insurance premiums to the appropriate health care insurer, provider, or plan, as provided in s. 767.75 (3h).

767.513(4) (4) Health benefit plan; employer obligation. If the court orders a parent to provide coverage of the health care expenses of the parent's child and the parent is eligible for family coverage of health care expenses under a health benefit plan that is provided by an employer on an insured or on a self-insured basis, the employer shall do all of the following:

767.513(4)(a) (a) Permit the parent to obtain family coverage of health care expenses for the child, if eligible for coverage, without regard to any enrollment period or waiting period restrictions that may apply.

767.513(4)(b) (b) Provide family coverage of health care expenses for the child, if eligible for coverage, upon application by the parent, the child's other parent, the department, or the county child support agency under s. 59.53 (5), or upon receiving a notice under sub. (6) (a).

767.513(4)(bm) (bm) Notify the county child support agency under s. 59.53 (5) when coverage of the child under the health benefit plan is in effect and, upon request, provide copies of necessary program or policy identification to the child's other parent.

767.513(4)(c) (c) After the child has coverage under the employer's health benefit plan, and as long as the parent is eligible for family coverage under the employer's health benefit plan, continue to provide coverage for the child unless the employer receives satisfactory written evidence that the court order is no longer in effect or that the child has coverage of health care expenses under another health insurance policy or health benefit plan that provides comparable coverage of health care expenses.

767.513(5) (5) Recovery by state of 3rd party payments.

767.513(5)(a)(a) If a parent who has been ordered by a court to provide coverage of the health care expenses of a child who is eligible for medical assistance under subch. IV of ch. 49 receives payment from a 3rd party for the cost of services provided to the child but does not pay the health care provider for the services or reimburse the department or any other person who paid for the services on behalf of the child, the department may obtain a judgment against the parent for the amount of the 3rd-party payment.

767.513(5)(b) (b) Section 767.75 (4) applies to a garnishment based on a judgment obtained under par. (a).

767.513(6) (6) Change of employment; notice.

767.513(6)(a)(a) If a parent who provides coverage of the health care expenses of a child under an order under this section changes employers and that parent has a court-ordered child support obligation with respect to the child, the county child support agency under s. 59.53 (5) shall provide notice of the order to provide coverage of the child's health care expenses to the new employer and to the parent.

767.513(6)(b) (b) The notice provided to the parent shall inform the parent that coverage for the child under the new employer's health benefit plan will be in effect upon the employer's receipt of the notice. The notice shall inform the parent that he or she may, within 10 business days after receiving the notice, by motion request a hearing before the court on the issue of whether the order to provide coverage of the child's health care expenses should remain in effect. A motion under this paragraph may be heard by a circuit court commissioner. If the parent requests a hearing and the court determines that the order to provide coverage of the child's health care expenses should not remain in effect, the court shall provide notice to the employer that the order is no longer in effect.

767.513 History History: 2005 a. 443 ss. 104, 220; 2007 a. 96.

767.513 Annotation Orders assigning health care responsibility pursuant to s. 767.25 (4m) [now s. 767.513] are subject to revision under s. 767.32 [now s. 767.59]. Kuchenbecker v. Schultz, 151 Wis. 2d 868, 447 N.W.2d 80 (Ct. App. 1989).



767.521 Action by state for child support.

767.521  Action by state for child support. The state or its delegate under s. 49.22 (7) shall bring an action for support of a minor child under s. 767.001 (1) (f) or for paternity determination and child support under s. 767.80 if the child's right to support is assigned to the state under s. 48.57 (3m) (b) 2. or (3n) (b) 2., 48.645 (3), 49.145 (2) (s), 49.19 (4) (h) 1. b., or 49.775 (2) (bm) and all of the following apply:

767.521(1) (1) The child has been deprived of parental support by reason of the continued absence of a parent from the home.

767.521(2) (2) A court has not issued an order under s. 767.511 requiring the parent who is absent from the home to support the child.

767.521 History History: 1987 a. 27; 1995 a. 289, 404; 1997 a. 27, 105; 2005 a. 443 s. 38; Stats. 2005 s. 767.521; 2007 a. 20.



767.531 Family support.

767.531  Family support. The court may make a financial order designated "family support" as a substitute for child support orders under s. 767.511 and maintenance payment orders under s. 767.56. Subject to s. 767.511 (6m), a party ordered to pay family support under this section shall pay simple interest at the rate of 1% per month on any amount in arrears that is equal to or greater than the amount of child support due in one month. Subject to s. 767.511 (6m), if the party no longer has a current obligation to pay child support, interest at the rate of 1% per month shall accrue on the total amount of child support in arrears, if any. Interest under this section is in lieu of interest computed under s. 807.01 (4), 814.04 (4), or 815.05 (8) and is paid to the department or its designee under s. 767.57. Except as provided in s. 767.57 (1m), the department or its designee shall apply all payments received for family support as follows:

767.531(1) (1) First, to payment of family support due within the calendar month during which the payment is received.

767.531(2) (2) Second, to payment of unpaid family support due before the payment is received.

767.531(3) (3) Third, to payment of interest accruing on unpaid family support.

767.531 History History: 1977 c. 105; 1979 c. 32 ss. 50, 92 (4); Stats. 1979 s. 767.261; 1983 a. 27; 1985 a. 29; 1993 a. 481; 1995 a. 279; 1997 a. 27, 191; 1999 a. 9, 32; 2005 a. 443 s. 111; Stats. 2005 s. 767.531; 2013 a. 20.

767.531 Annotation This section does not limit the authority a trial court would otherwise have to consider imposing interest on unpaid maintenance arrears. Cashin v. Cashin, 2004 WI App 92, 273 Wis. 2d 754, 681 N.W.2d 255, 03-1010.

767.531 Annotation The circuit court must separately calculate child support and maintenance as a condition precedent to calculating family support. If the court applies the percentage guidelines when setting child support, it must set family support at an amount that results in a net payment, after state and federal taxes are paid, of no less than the child support as calculated under the guidelines. Even if a court makes detailed findings as to all of the factors for family support, the court erroneously exercises its discretion if it neglects to provide a rational explanation of how its findings lead to the support award. Vlies v. Brookman, 2005 WI App 158, 285 Wis. 2d 411, 701 N.W.2d 642, 04-0315.

767.531 Annotation It is evident from the statutory framework and the purpose of family support that at least a portion of family support ordered in any case involving minor children is child support. With respect to child support, any provision in a marital settlement agreement that purports to limit a child support payee's ability to seek a support modification upon a substantial change in circumstances is against public policy and cannot provide a basis to estop the payee from seeking a modification. Huhn v. Stuckmann, 2009 WI App 127, 321 Wis. 2d 169, 772 N.W.2d 744, 08-3102.



767.54 Required exchange of financial information.

767.54  Required exchange of financial information. In an action in which the court has ordered a party to pay child or family support under this chapter, including an action to revise a judgment or order under s. 767.59, the court shall require the parties annually to exchange financial information. Information disclosed under this section is subject to s. 767.127 (3). A party who fails to furnish information required by the court under this section may be proceeded against for contempt of court under ch. 785. If the court finds that a party has failed to furnish information required under this section, the court may award to the party bringing the action costs and, notwithstanding s. 814.04 (1), reasonable attorney fees.

767.54 History History: 2005 a. 443 s. 122.



767.55 Child support: employment-related orders.

767.55  Child support: employment-related orders.

767.55(1)(1)  Generally. In an action for modification of a child support order under s. 767.59 or an action in which an order for child support is required under s. 767.511 (1), 767.805 (4), or 767.89 (3), the court may order either or both parents of the child to seek employment or participate in an employment or training program.

767.55(2) (2) Noncustodial parent.

767.55(2)(a)(a) In this subsection, "custodial parent" means a parent who lives with his or her child for substantial periods of time.

767.55(2)(am) (am) In an action for modification of a child support order under s. 767.59, an action in which an order for child support is required under s. 767.511 (1), 767.805 (4), or 767.89 (3), or a contempt of court proceeding to enforce a child support or family support order in a county that contracts under s. 49.36 (2), the court may order a parent who is not a custodial parent to register for a work experience and job training program under s. 49.36 if all of the following conditions are met:

767.55(2)(am)1. 1. The parent is able to work full time.

767.55(2)(am)1m. 1m. If the parent resides in a county other than the county in which the court action or proceeding takes place, the parent resides in a county with a work experience and job training program under s. 49.36 and that county agrees to enroll the parent in the program.

767.55(2)(am)2. 2. The parent works, on average, less than 32 hours per week, and is not participating in an employment or training program which meets guidelines established by the department.

767.55(2)(am)3. 3. The parent's actual weekly gross income averages less than 40 times the federal minimum hourly wage under 29 USC 206 (a) (1) or the parent is earning less than the parent has the ability to earn, as determined by the court.

767.55(2)(b) (b) Under this subsection, the parent is presumed to be able to work full time. The parent has the burden of proving that he or she is not able to work full time.

767.55(2)(c) (c) If the court enters an order under par. (am), it shall order the parent to pay child support equal to the amount determined by applying the percentage standard established under s. 49.22 (9) or equal to the amount of child support that the parent was ordered to pay in the most recent determination of support under this chapter. The child support obligation ordered under this paragraph continues until the parent makes timely payment in full for 3 consecutive months or until the person participates in the program under s. 49.36 for 16 weeks, whichever occurs first. The court shall provide in its order that the parent shall make child support payments calculated under s. 767.511 (1j) or (1m) after the obligation to make payments ordered under this paragraph ceases.

767.55(3) (3) Absent parent.

767.55(3)(a)(a) In this subsection, "case involving a dependent child" means an action which meets all of the following criteria:

767.55(3)(a)1. 1. Is an action for modification of a child support order under s. 767.59 or an action in which an order for child support is required under s. 767.511 (1), 767.805 (4), or 767.89 (3).

767.55(3)(a)2. 2. The child's right to support is assigned to the state under s. 48.57 (3m) (b) 2. or (3n) (b) 2., 48.645 (3), or 49.19 (4) (h) 1. b.

767.55(3)(a)3. 3. The child has been deprived of parental support by reason of the continued absence of a parent from the home.

767.55(3)(b) (b) Except as provided in par. (c), in a case involving a dependent child, if the child's parent who is absent from the home is not employed, the court shall order that parent to do one or more of the following:

767.55(3)(b)1. 1. Register for work at a public employment office established under s. 106.09.

767.55(3)(b)2. 2. Apply for jobs.

767.55(3)(b)3. 3. Participate in a job training program.

767.55(3)(c) (c) An order is not required under par. (b) if the court makes written findings that there is good cause for not issuing the order.

767.55(3)(d) (d) Paragraph (b) does not limit the authority of a court to issue an order, other than an order under par. (b), regarding employment of a parent in an action for modification of a child support order under s. 767.59 or an action in which an order for child support is required under s. 767.511 (1), 767.805 (4), or 767.89 (3).

767.55(4) (4) Unemployed teenage parent.

767.55(4)(a)(a) In this subsection, "unemployed teenage parent" means a parent who satisfies all of the following criteria:

767.55(4)(a)1. 1. Is less than 20 years of age.

767.55(4)(a)2. 2. Is unemployed.

767.55(4)(a)3. 3. Is financially unable to pay child support.

767.55(4)(a)4. 4. Would be ordered to make payments for the support of a child but for subd. 3.

767.55(4)(b) (b) In an action for revision of a judgment or order providing for child support under s. 767.59 or an action in which an order for child support is required under s. 767.511 (1), 767.805 (4), or 767.89 (3), the court shall order an unemployed teenage parent to do one or more of the following:

767.55(4)(b)1. 1. Register for work at a public employment office established under s. 106.09.

767.55(4)(b)2. 2. Apply for jobs.

767.55(4)(b)3. 3. Participate in a job training program.

767.55(4)(b)4. 4. Pursue or continue to pursue an accredited course of instruction leading to the acquisition of a high school diploma or its equivalent if the unemployed teenage parent has not completed a recognized high school course of study or its equivalent, except that the court may not order the unemployed teenage parent to pursue instruction if the instruction requires the expenditure of funds by the unemployed teenage parent other than normal transportation and personal expenses.

767.55 History History: 2005 a. 443 ss. 40, 41, 107, 108, 135, 136, 223; 2007 a. 20.



767.553 Annual adjustments in support orders.

767.553  Annual adjustments in support orders.

767.553(1)(1)  When adjustment may be ordered.

767.553(1)(a)(a) An order for child or family support under this chapter may provide for an annual adjustment in the amount to be paid based on a change in the payer's income if the amount of child or family support is expressed in the order as a fixed sum and based on the percentage standard established by the department under s. 49.22 (9). No adjustment may be made under this section unless the order provides for the adjustment.

767.553(1)(b) (b) An adjustment under this section may not be made more than once in a year and shall be determined on the basis of the percentage standard established by the department under s. 49.22 (9).

767.553(1)(c) (c) In the order the court shall specify what information the parties must exchange to determine whether the payer's income has changed, and shall specify the manner and timing of the information exchange.

767.553(2) (2) Form for stipulating. If the court provides for an annual adjustment, the court shall make available to the parties, including the state if the state is a real party in interest under s. 767.205 (2) (a), a form approved by the court for the parties to use in stipulating to an adjustment of the amount of child or family support and to modification of any applicable income-withholding order. The form shall include an order, to be signed by the court, for approval of the stipulation of the parties.

767.553(3) (3) Income changes.

767.553(3)(a)(a) If the payer's income changes from the amount found by the court or stipulated to by the parties for the current child or family support order, the parties may implement an adjustment under this section by stipulating, on the form under sub. (2), to the changed income amount and the adjusted child or family support amount, subject to sub. (1) (b).

767.553(3)(b) (b) The stipulation form shall be signed by all parties, including the state if the state is a real party in interest under s. 767.205 (2) (a), and filed with the court. If the stipulation is approved, the order shall be signed by the court and implemented in the same manner as an order for a revision under s. 767.59. An adjustment under this subsection is effective as of the date on which the order is signed by the court.

767.553(4) (4) Implementation; when effective.

767.553(4)(a)(a) Any party, including the state if the state is a real party in interest under s. 767.205 (2) (a), may file a motion, petition, or order to show cause for implementation of an annual adjustment under this section if any of the following applies:

767.553(4)(a)1. 1. A party refuses to provide the information required by the court under sub. (1) (c).

767.553(4)(a)2. 2. The payer's income changes, but a party refuses to sign the stipulation for an adjustment in the amount of child or family support.

767.553(4)(b) (b) If the court determines after a hearing that an adjustment should be made, the court shall enter an order adjusting the child or family support payments by the amount determined by the court, subject to sub. (1) (b). An adjustment under this subsection may not take effect before the date on which the party responding to the motion, petition, or order to show cause received notice of the action under this subsection.

767.553(4)(c) (c) Notwithstanding par. (b), the court may direct that all or part of the adjustment not take effect until such time as the court directs, if any of the following applies:

767.553(4)(c)1. 1. The payee was seeking an adjustment and the payer establishes that extraordinary circumstances beyond his or her control prevent fulfillment of the adjusted child or family support obligation.

767.553(4)(c)2. 2. The payer was seeking an adjustment and the payee establishes that the payer voluntarily and unreasonably reduced his or her income below his or her earning capacity.

767.553(4)(c)3. 3. The payer was seeking an adjustment and the payee establishes that the adjustment would be unfair to the child.

767.553(4)(d) (d) If in an action under this subsection the court determines that a party has unreasonably failed to provide the information required under sub. (1) (c) or to provide the information on a timely basis, or unreasonably failed or refused to sign a stipulation for an annual adjustment, the court may award to the aggrieved party actual costs, including service costs, any costs attributable to time missed from employment, the cost of travel to and from court, and reasonable attorney fees.

767.553(5) (5) Revision or remedial sanctions.

767.553(5)(a)(a) Nothing in this section affects a party's right to file at any time a motion, petition, or order to show cause under s. 767.59 for revision of a judgment or order with respect to an amount of child or family support.

767.553(5)(b) (b) Nothing in this section affects a party's right to move the court for a finding of contempt of court or for remedial sanctions under ch. 785 if the other party unreasonably fails to provide or disclose information required under this section or unreasonably fails or refuses to sign a stipulation for an annual adjustment.

767.553 History History: 1981 c. 20; 1983 a. 27; 1993 a. 481; 1995 a. 27 s. 9126 (19); 1995 a. 404; 1997 a. 27; 2001 a. 16, 61, 105; 2005 a. 443 ss. 167, 224; Stats. 2005 s. 767.553.



767.56 Maintenance.

767.56  Maintenance. Upon a judgment of annulment, divorce, or legal separation, or in rendering a judgment in an action under s. 767.001 (1) (g) or (j), the court may grant an order requiring maintenance payments to either party for a limited or indefinite length of time after considering:

767.56(1) (1) The length of the marriage.

767.56(2) (2) The age and physical and emotional health of the parties.

767.56(3) (3) The division of property made under s. 767.61.

767.56(4) (4) The educational level of each party at the time of marriage and at the time the action is commenced.

767.56(5) (5) The earning capacity of the party seeking maintenance, including educational background, training, employment skills, work experience, length of absence from the job market, custodial responsibilities for children and the time and expense necessary to acquire sufficient education or training to enable the party to find appropriate employment.

767.56(6) (6) The feasibility that the party seeking maintenance can become self-supporting at a standard of living reasonably comparable to that enjoyed during the marriage, and, if so, the length of time necessary to achieve this goal.

767.56(7) (7) The tax consequences to each party.

767.56(8) (8) Any mutual agreement made by the parties before or during the marriage, according to the terms of which one party has made financial or service contributions to the other with the expectation of reciprocation or other compensation in the future, if the repayment has not been made, or any mutual agreement made by the parties before or during the marriage concerning any arrangement for the financial support of the parties.

767.56(9) (9) The contribution by one party to the education, training or increased earning power of the other.

767.56(10) (10) Such other factors as the court may in each individual case determine to be relevant.

767.56 History History: 1971 c. 220; 1973 c. 12 s. 37; 1977 c. 105; 1979 c. 32 ss. 50, 92 (4); 1979 c. 196; Stats. 1979 s. 767.26; 2005 a. 443 s. 110; Stats. 2005 s. 767.56.

767.56 Annotation While arrearages under a temporary order for alimony and attorney fees and costs that the husband is required to pay do not constitute part of a wife's division of the estate, they are a charge against the entire estate. Tesch v. Tesch, 63 Wis. 2d 320, 217 N.W.2d 647 (1974).

767.56 Annotation An obligation to support children is a factor in determining the amount of maintenance payments. Besaw v. Besaw, 89 Wis. 2d 509, 279 N.W.2d 192 (1979).

767.56 Annotation The trial court abused its discretion by denying a mother's choice to remain at home to care for small children. Hartung v. Hartung, 102 Wis. 2d 58, 306 N.W.2d 16 (1981).

767.56 Annotation The trial court abused its discretion by terminating maintenance without sufficiently addressing the factors under this section. Vander Perren v. Vander Perren, 105 Wis. 2d 219, 313 N.W.2d 813 (1982).

767.56 Annotation Compensation for a person who supports a spouse while the spouse is in school can be achieved through both property division and maintenance payments. Lundberg v. Lundberg, 107 Wis. 2d 1, 318 N.W.2d 918 (1982).

767.56 Annotation The trial court may begin its maintenance evaluation with the proposition that the dependent partner may be entitled to 50% of the total earnings of both parties. Bahr v. Bahr, 107 Wis. 2d 72, 318 N.W.2d 391 (1982).

767.56 Annotation The trial court may not consider marital misconduct as a relevant factor in granting maintenance payments. Dixon v. Dixon, 107 Wis. 2d 492, 319 N.W.2d 846 (1982).

767.56 Annotation It was improper to discontinue maintenance payments to a former wife solely upon the ground of her cohabitation with another man. Van Gorder v. Van Gorder, 110 Wis. 2d 188, 327 N.W.2d 674 (1983).

767.56 Annotation Three formulas were approved for calculating maintenance or property division awards in cases in which one spouse has contributed to the other's pursuit of an advanced degree. Haugan v. Haugan, 117 Wis. 2d 200, 343 N.W.2d 796 (1984).

767.56 Annotation An alcoholic spouse's refusal of treatment is relevant to the trial court's determination regarding a request for permanent maintenance. DeLaMatter v. DeLaMatter, 151 Wis. 2d 576, 445 N.W.2d 676 (Ct. App. 1989).

767.56 Annotation Military disability payments may be considered in assessing ability to pay maintenance. Weberg v. Weberg, 158 Wis. 2d 540, 463 N.W.2d 382 (Ct. App. 1990).

767.56 Annotation The trial court's use of a computer program to analyze financial evidence was not error. Bisone v. Bisone, 165 Wis. 2d 114, 477 N.W.2d 59 (Ct. App. 1991).

767.56 Annotation An award may be based on a percentage of the payer's income in "unusual circumstances." Unpredictable future income warrants a percentage award. Hefty v. Hefty, 172 Wis. 2d 124, 493 N.W.2d 33 (1992).

767.56 Annotation Maintenance furthers two objectives: 1) to support the recipient spouse in accordance with the needs and earning capacities of the parties; and 2) to ensure a fair and equitable financial agreement between the parties. In the interest of fairness, maintenance may exceed the recipient's budget. Hefty v. Hefty, 172 Wis. 2d 124, 493 N.W.2d 33 (1992).

767.56 Annotation Maintenance is measured by the parties' lifestyle immediately before the divorce and that they could anticipate enjoying if they were to stay married. The award may take into account income increases the parties could reasonably anticipate. Hefty v. Hefty, 172 Wis. 2d 124, 493 N.W.2d 33 (1992).

767.56 Annotation A maintenance award must account for the recipient's earning capacity and ability to be self-supporting at a level comparable to that during marriage. It is unfair to require one spouse to continue income production levels to maintain the standard of living of the other who chooses a decrease in production. Forester v. Forester, 174 Wis. 2d 78, 497 N.W.2d 78 (Ct. App. 1993).

767.56 Annotation Consideration of one spouse's solicitation to have the other murdered in denying maintenance did not violate the statutory scheme and was not an improper consideration of "marital misconduct." Brabec v. Brabec, 181 Wis. 2d 270, 510 N.W.2d 762 (1993).

767.56 Annotation A maintenance award based on equalization of income is not "self-evidently fair'' and does not meet the statutory objectives of support and fairness. Olson v. Olson, 186 Wis. 2d 287, 520 N.W.2d 284 (Ct. App. 1994).

767.56 Annotation An otherwise short-term marriage should not be considered a long-term marriage because there are children. Luciani v. Montemurro-Luciani, 191 Wis. 2d 67, 528 N.W.2d 477 (Ct. App. 1995).

767.56 Annotation One spouse's contribution of child-rearing services and family support while the other spouse completed an education program was not sufficient grounds for awarding compensatory maintenance. Luciani v. Montemurro-Luciani, 191 Wis. 2d 67, 528 N.W.2d 477 (Ct. App. 1995).

767.56 Annotation Leaving maintenance open due to potential future health problems of one spouse without expert testimony was proper, but failure to limit the order accordingly was improper. Grace v. Grace, 195 Wis. 2d 153, 536 N.W.2d 109 (Ct. App. 1995), 94-2653.

767.56 Annotation Post-divorce increases in a pension fund valued in a divorce should be treated as an income stream available for maintenance. Olski v. Olski, 197 Wis. 2d 237, 540 N.W.2d 412 (1995), 93-3332.

767.56 Annotation A court may consider earning capacity rather than actual earnings in determining child support and maintenance if it finds a spouse's job choice voluntary and unreasonable. Sellers v. Sellers, 201 Wis. 2d 578, 549 N.W.2d 481 (Ct. App. 1996), 95-2730.

767.56 Annotation When parties have been married to each other more than once, a trial court can look at the total years of marriage when determining maintenance. The trial court is not bound by the terms of maintenance in the first divorce and may look to current conditions in setting maintenance. Wolski v. Wolski, 210 Wis. 2d 183, 565 N.W.2d 196 (Ct. App. 1997), 96-0136.

767.56 Annotation A stipulation incorporated into a divorce judgment is in the nature of a contract. That a stipulation appears imprudent is not grounds for construction of an unambiguous agreement. Rosplock v. Rosplock, 217 Wis. 2d 22, 577 N.W.2d 32 (Ct. App. 1998), 96-3522.

767.56 Annotation The purpose of maintenance is, at least in part, to put the recipient in a solid financial position that allows the recipient to become self-supporting by the end of the maintenance period. That the recipient becomes employed and makes productive investments of property division proceeds and maintenance payments is not a substantial change in circumstances but an expected result of receiving maintenance. Rosplock v. Rosplock, 217 Wis. 2d 22, 577 N.W.2d 32 (Ct. App. 1998), 96-3522.

767.56 Annotation The trial court's exclusion of pension payments when considering income available to a maintenance recipient was correct when the pension had been awarded to the recipient as part of the property division and had no value outside of the payments made from it. Seidlitz v. Seidlitz, 217 Wis. 2d 82, 578 N.W.2d 638 (Ct. App. 1998), 97-0824.

767.56 Annotation When a reviewing court finds that a trial court erroneously exercised its discretion in awarding maintenance, the case should be remanded for the trial court to properly exercise its discretion. It was an abuse of discretion for a trial court to assume that a spouse is legally entitled to maintenance. King v. King, 224 Wis. 2d 235, 590 N.W.2d 480 (1999), 97-0994.

767.56 Annotation Equal income division is a reasonable starting point in determining maintenance, but the goal is the standard of living enjoyed during the marriage, not 50% of the total predivorce earnings. Maintenance may surpass 50% of the couple's predivorce income, but the payee is not entitled to live a richer lifestyle than that enjoyed during the marriage. Johnson v. Johnson, 225 Wis. 2d 513, 593 N.W.2d 827 (Ct. App. 1999), 98-2141.

767.56 Annotation Maintenance is not intended to provide a permanent annuity. Generally, limited-term maintenance provides funds for training intended to enable the recipient to be self-supporting by the end of the maintenance period, and may also be used to limit the responsibility of the payer to a certain time and to avoid future litigation. Absent a substantial change of circumstances, the parties may rightfully expect no change. The law of change of circumstances should not require a paying spouse to finance unwise financial decisions of the recipient. Murray v. Murray, 231 Wis. 2d 71, 604 N.W.2d 912 (Ct. App. 1999), 99-1369.

767.56 Annotation Under sub. (9), the contribution by one party to the other's eductions is not limited to contributions that arose only during the marital period. The court may freely consider the total contributions. Meyer v. Meyer, 2000 WI 132, 239 Wis. 2d 731, 620 N.W.2d 382, 99-0178.

767.56 Annotation It was not error for the trial court to consider under sub. (10) evidence of the parties having lived "separate lives" for much of their marriage. By not equalizing their incomes, the court in effect implemented what the parties had already agreed to in practice. Schmitt v. Schmitt, 2001 WI App 78, 242 Wis. 2d 565, 624 N.W.2d 14, 00-0695.

767.56 Annotation When a pension is divided by a qualified domestic relations order, and no value is assigned to either spouse's interest to be offset by other property awarded in the property division, a court is not prohibited by double-counting rules from considering pension distributions when determining maintenance. Wettstaedt v. Wettstaedt, 2001 WI App 94, 242 Wis. 2d 709, 625 N.W.2d 900, 00-3061.

767.56 Annotation A court's authority to order maintenance includes authority to impose obligations on the payee to ensure compliance with the payment order if those obligations are reasonably necessary to effect compliance with the payment order. Finley v. Finley, 2002 WI App 144, 256 Wis. 2d 508, 648 N.W.2d 536, 01-1705.

767.56 Annotation Sections 767.25 (6) and 767.261 [now ss. 767.511 (6) and 767.531] regarding a fixed amount of interest on child support do not limit the trial court's authority to consider imposing interest on unpaid maintenance. A trial court has discretionary authority under s. 767.01 (1) to impose interest on maintenance arrearages. If the court decides to impose interest, it is under the trial court's discretion to determine the amount to impose. Cashin v. Cashin, 2004 WI App 92, 273 Wis. 2d 754, 681 N.W.2d 255, 03-1010.

767.56 Annotation The general rule is that maintenance decisions are based on the parties' financial circumstances at the time the determination is made. A financial benefit flowing from one spouse's cohabitation with a 3rd party at the time of divorce is an appropriate consideration in setting maintenance. Woodard v. Woodard, 2005 WI App 65, 281 Wis. 2d 217, 696 N.W.2d 221, 03-3356.

767.56 Annotation A factual finding that one spouse's cohabitation relationship with a 3rd party was likely to end in the near future, supported by evidence in the record, might be an appropriate basis for disregarding the financial benefit from the relationship if the expected duration was so short that the benefit to the cohabiting spouse would be insignificant. A court's speculation that because a relationship was new and non-marital and could terminate at any time and that the boyfriend had no legal obligation of support was insufficient to support a finding that the relationship was likely to end in the near future. Woodard v. Woodard, 2005 WI App 65, 281 Wis. 2d 217, 696 N.W.2d 221, 03-3356.

767.56 Annotation The absence of a formal finding of a substantial change in circumstances is sufficient to establish an erroneous exercise of discretion. Hacker v. Hacker, 2005 WI App 211, 287 Wis. 2d 180, 704 N.W.2d 371, 05-0223.

767.56 Annotation Alcoholism is not equated with the kind of career choice on which the opinion in Forester turns, but is a disease that can limit or destroy an individual's earning capacity. An alcoholic spouse's refusal to obtain recommended treatment may be a relevant factor in a maintenance decision, but unsuccessful treatment is not the same as refusing treatment. Even if the court determines that a history of failed treatment is a relevant factor, the court's award must still reflect a proper concern for both objectives of maintenance — fairness and maintenance. Hacker v. Hacker, 2005 WI App 211, 287 Wis. 2d 180, 704 N.W.2d 371, 05-0223.

767.56 Annotation The court did not err in awarding maintenance out of the proceeds of a covenant not to compete that arose from the sale of shares determined to be a gift, and not subject to property division under s. 767.61 (2). The payments were in exchange for a service to be performed; refraining from doing business in a way that would be harmful to the purchasers. Grumbeck v. Grumbeck, 2006 WI App 215, 296 Wis. 2d 611, 723 N.W. 2d 778, 05-2512.

767.56 Annotation In setting maintenance, the trial court should have included in the calculation, income from the investments in which a spouse has a substantial ownership interest. That the entities are not producing income at the time of the divorce does not mean they should not be considered. Wright v. Wright, 2008 WI App 21, 307 Wis. 2d 156, 747 N.W.2d 690, 06-2111.

767.56 Annotation Parties with marital property agreements are not exempt from maintenance awards. Unless the agreement contains a waiver of maintenance rights as described in sub. (8), a court may conclude that a maintenance award is appropriate. Steinmann v. Steinmann, 2008 WI 43, 309 Wis. 2d 29, 749 N.W.2d 145, 05-1588.

767.56 Annotation Sub. (6) contemplates maintenance being awarded to help a former spouse maintain an opulent standard of living reasonably comparable to that enjoyed during the marriage. There is nothing requiring that such spouses first have contributed to the household or child rearing to a certain degree. Nor does the statute condition a court's order maintaining that standard of living upon it being the result of both incomes when one party received personal benefits from the use of corporate property. Steinmann v. Steinmann, 2008 WI 43, 309 Wis. 2d 29, 749 N.W.2d 145, 05-1588.

767.56 Annotation "Fairness" has a special meaning under the law of maintenance. A reasonable maintenance award is not measured by the average annual earnings over the duration of a long marriage but by the lifestyle that the parties enjoyed in the years immediately before the divorce and could anticipate enjoying if they were to stay married. When a recipient spouse can reasonably reach that lifestyle level by his or her own efforts following the expiration of limited-term maintenance, putting a time cap on the payment of maintenance may be appropriate. The payment of maintenance is not to be viewed as a permanent annuity. Heppner v. Heppner, 2009 WI App 90, 319 Wis. 2d 237, 768 N.W.2d 261, 08-2020.

767.56 Annotation Despite the trial court's recognition of the stay-at-home wife's expectations of what her lifestyle would have been after her husband retired, the trial court obliterated those expectations because it seemed to assume that it should cut off maintenance once the husband retired, as retirement would cut off his sources of income. By ending maintenance, the trial court ignored the applicable principles of fairness and erroneously exercised its discretion. If the former wife was to be able to enjoy the life she would have enjoyed if the parties had not divorced, she was entitled to maintenance even though her former husband retired. Heppner v. Heppner, 2009 WI App 90, 319 Wis. 2d 237, 768 N.W.2d 261, 08-2020.

767.56 Annotation Income received from the exercise of stock options that would be exercised after the divorce should be included in the income pool taken into consideration for the payment of maintenance. Heppner v. Heppner, 2009 WI App 90, 319 Wis. 2d 237, 768 N.W.2d 261, 08-2020.

767.56 Annotation A maintenance award in a marriage of medium duration that exceeds the length of the marriage is within the trial court's discretion. When deciding whether to limit maintenance, and for how long, the trial court must consider: 1) the ability of the recipient to become self-supporting by the end of the term at a standard of living reasonably comparable to that enjoyed before divorce; 2) the ability of the payor to continue support for an indefinite time; and 3) the need for the court to continue its jurisdiction concerning maintenance. Ladwig v. Ladwig, 2010 WI App 78, 325 Wis. 2d 497, 785 N.W.2d 664, 09-1202.

767.56 Annotation When valuing a business interest that is part of the marital estate for purposes of property division, a circuit court shall include the entire value of the salable professional goodwill attendant to the business interest. The circuit court did not double count the value of professional goodwill when it included the goodwill in the divisible marital estate, and then based a maintenance award on the professional spouse's expected future earnings. As with income from an income earning asset, income from a professional practice is separate from the value of the practice as it exists at the time of the property division and is properly considered in determining maintenance. McReath v. McReath, 2011 WI 66, 335 Wis. 2d 643, 800 N.W.2d 399, 09-0639.

767.56 Annotation Sub. (2) requires a court to consider the physical health of the parties and does not suggest that health problems that have been the subject of settlement proceeds may be ignored. There is no qualifier in s. 767.56 relieving parties of the requirement to support each other if one of the parties receives a monetary award for injuries received in an accident. Lemke v. Lemke, 2012 WI App 96, 343 Wis. 2d 748, 820 N.W.2d 470, 11-1974.

767.56 Annotation The trial court's conclusion that a payee spouse had shirked employment, requiring the termination of her family support, ignored the requirement in sub. (5) that the court consider the parties' "earning capacity." Once the court accepted an opinion regarding the payee's earning capacity, the court was required to compare the payee's earning capacity with the payor's, given the payor's actual earnings and payee's imputed earnings, to determine whether they were able to enjoy the lifestyle they enjoyed during their marriage. Lemke v. Lemke, 2012 WI App 96, 343 Wis. 2d 748, 820 N.W.2d 470, 11-1974.

767.56 Annotation The federal tax consequences of divorce. Meldman, Ryan, 57 MLR 229.

767.56 Annotation No-fault divorce: Tax consequences of support, maintenance and property settlement. Case, 1977 WBB 11.

767.56 Annotation See also notes to s. 767.59 for decisions regarding postjudgment modifications.



767.57 Maintenance, child support, and family support payments; fees.

767.57  Maintenance, child support, and family support payments; fees.

767.57(1)(1)  Payment to department.

767.57(1)(a)(a) All orders or judgments providing for temporary or permanent maintenance, child support, or family support payments shall direct that the payments be made to the department or its designee for the use of the person for whom the payments have been awarded. A party obtaining an order for temporary maintenance, child support, or family support payments shall promptly file the order, together with all pleadings in the action, with the clerk of court.

767.57(1)(b) (b) Upon request, after the filing of an order or judgment or the receipt of an interim disbursement order, the clerk of court shall advise the county child support agency under s. 59.53 (5) of the terms of the order or judgment within 2 business days after the filing or receipt. The county child support agency shall, within the time required by federal law, enter the terms of the order or judgment into the statewide support data system, as required by s. 59.53 (5) (b).

767.57(1)(c) (c) Except as provided in sub. (1m), the department or its designee shall disburse, and take receipts for, the money received under the judgment or order in the manner required by federal regulations, unless the department or its designee is unable to disburse the moneys because the moneys were paid by check or other draft drawn upon an account containing insufficient funds. All moneys received or disbursed under this section shall be entered in a record kept by the department or its designee. The record shall be open to inspection by the parties to the action, their attorneys, and the circuit court commissioner.

767.57(1)(d) (d) The department or its designee shall offer to every individual to whom child support or family support payments are disbursed under this section the option to receive a paper statement of account that will be sent to the individual whenever money is received on behalf of or disbursed to the individual under this section. The department or its designee may not charge an individual a fee for providing the statements of account.

767.57(1e) (1e) Receiving and disbursing fees.

767.57(1e)(a)(a) For receiving and disbursing maintenance, child support, or family support payments, including payments in arrears, and for maintaining the records required under sub. (1) (c), the department or its designee shall collect an annual fee of $65 from a party ordered to make payments. The court shall order each party ordered to make payments to pay the fee in each year for which payments are ordered or in which an arrearage in any of those payments is owed. In directing the manner of payment, the court shall order that the fee be withheld from income and sent to the department or its designee, as provided under s. 767.75. Fees under this paragraph shall be deposited in the appropriation account under s. 20.437 (2) (ja). At the time of ordering payment of the fee, the court shall notify each party ordered to make payments of the requirement to pay, and the amount of, the fee. If the fee under this paragraph is not paid when due, the department or its designee may not deduct the fee from any maintenance, child or family support, or arrearage payment, but may move the court for a remedial sanction under ch. 785.

767.57(1e)(b) (b)

767.57(1e)(b)1m.1m. The department or its designee may collect any unpaid fees under s. 814.61 (12) (b), 1997 stats., that are shown on the department's automated payment and collection system on December 31, 1998, and shall deposit all fees collected under this subdivision in the appropriation account under s. 20.437 (2) (ja). The department or its designee may collect unpaid fees under this subdivision through income withholding under s. 767.75 (2m). If the department or its designee determines that income withholding is inapplicable, ineffective, or insufficient for the collection of any unpaid fees under this subdivision, the department or its designee may move the court for a remedial sanction under ch. 785. The department or its designee may contract with or employ a collection agency or other person for the collection of any unpaid fees under this subdivision and, notwithstanding s. 20.930, may contract with or employ an attorney to appear in any action in state or federal court to enforce the payment obligation. The department or its designee may not deduct the amount of unpaid fees from any maintenance, child or family support, or arrearage payment.

767.57(1e)(b)2m. 2m. A clerk of court may collect any unpaid fees under s. 814.61 (12) (b), 1997 stats., that are owed to the clerk of court, or to his or her predecessor, and that were not shown on the department's automated payment and collection system on December 31, 1998, through income withholding under s. 767.75 (2m). If the clerk of court determines that income withholding is inapplicable, ineffective, or insufficient for the collection of any unpaid fees under this subdivision, the clerk of court may move the court for a remedial sanction under ch. 785.

767.57(1e)(c) (c) The department or its designee shall collect an annual fee of $25 from every individual receiving child support or family support payments. In applicable cases, the fee shall comply with all requirements under 42 USC 654 (6) (B). The department or its designee may deduct the fee from maintenance, child or family support, or arrearage payments. Fees collected under this paragraph shall be deposited in the appropriation account under s. 20.437 (2) (ja).

767.57(1h) (1h) Nonpayment; enforcement. If maintenance, child support, or family support payments are not paid to the department or its designee at the time provided in the judgment or order, the county child support agency under s. 59.53 (5) or a circuit court commissioner of the county shall take proceedings to secure the payment of the sum, including enforcement by contempt proceedings under ch. 785 or by other means. Copies of any order issued to compel the payment shall be mailed to the attorney, if any, who represented each party when the maintenance, child support, or family support payments were awarded. If any fees of officers in any of the proceedings, including the compensation of the circuit court commissioner at the rate of $50 per day unless the commissioner is on a salaried basis, is not collected from the person proceeded against, the fees shall be paid out of the county treasury upon the order of the presiding judge and the certificate of the department.

767.57(1m) (1m) Overpayment. If the department or its designee receives support or maintenance money that exceeds the amount due in the month in which it is received and the department or its designee determines that the excess amount is for support or maintenance due in a succeeding month, the department or its designee may hold the amount of overpayment that does not exceed the amount due in the next month for disbursement in the next month if any of the following applies:

767.57(1m)(a) (a) The payee or the payer requests that the overpayment be held until the month when it is due.

767.57(1m)(b) (b) The court has ordered that overpayments of child support, family support, or maintenance that do not exceed the amount of support or maintenance due in the next month may be held for disbursement in the next month.

767.57(1m)(c) (c) The party entitled to the support or maintenance money or a minor child of the party has applied for or is receiving aid under s. 48.645 or public assistance under ch. 49 and there is an assignment to the state under s. 48.645 (3) or 49.19 (4) (h) 1. b. of the party's right to the support or maintenance money.

767.57(1m)(cm) (cm) A kinship care relative or a long-term kinship care relative of the child who is entitled to the support money has applied for or is receiving kinship care payments or long-term kinship care payments for that child and there is an assignment to the state under s. 48.57 (3m) (b) 2. or (3n) (b) 2. of the child's right to the support money.

767.57(1m)(d) (d) The department or its designee determines that the overpayment should be held until the month when it is due.

767.57(2) (2) Procedure if recipient on public assistance. If a party entitled to maintenance or support, or both, is receiving public assistance under ch. 49, the party may assign the party's right to support or maintenance to the county department under s. 46.215, 46.22, or 46.23 granting the assistance. The assignment shall be approved by order of the court granting the maintenance or support. The assignment may not be terminated if there is a delinquency in the amount to be paid to the assignee of maintenance and support previously ordered without the written consent of the assignee or upon notice to the assignee and a hearing. When an assignment of maintenance or support, or both, has been approved by the order, the assignee shall be deemed a real party in interest within s. 803.01 solely for the purpose of securing payment of unpaid maintenance or support ordered to be paid, by participating in proceedings to secure the payment of unpaid amounts. Notwithstanding assignment under this subsection, and without further order of the court, the department or its designee, upon receiving notice that a party or a minor child of the parties is receiving aid under s. 48.645 or public assistance under ch. 49 or that a kinship care relative or long-term kinship care relative of the minor child is receiving kinship care payments or long-term kinship care payments for the minor child, shall forward all support assigned under s. 48.57 (3m) (b) 2. or (3n) (b) 2., 48.645 (3), 49.19 (4) (h) 1., or 49.45 (19) to the assignee under s. 48.57 (3m) (b) 2. or (3n) (b) 2., 48.645 (3), 49.19 (4) (h) 1., or 49.45 (19).

767.57(3) (3) Procedure if recipient institutionalized or confined.

767.57(3)(a)(a) If maintenance or support, or both, are ordered to be paid for the benefit of any individual who is committed by court order to an institution, who is in confinement, or whose legal custody is vested by court order under ch. 48 or 938 in an agency, department, relative, or other entity, the court may order that the maintenance or support be paid to the relative, agency, institution, welfare department, or other entity having legal or actual custody of the individual, and that it be used for the person's care and maintenance, without the appointment of a guardian in this state.

767.57(3)(b) (b) If a child who is the beneficiary of support under a judgment or order is placed by court order in a residential care center for children and youth, juvenile correctional institution, or state mental institution, the right of the child to support during the period of the child's confinement, including any right to unpaid support accruing during that period, is assigned to the state. If the judgment or order providing for the support of a child who is placed in a residential care center for children and youth, juvenile correctional institution, or state mental institution includes support for one or more other children, the support that is assigned to the state shall be the proportionate share of the child placed in the center or institution, except as otherwise ordered by the court or circuit court commissioner on the motion of a party.

767.57(4) (4) Procedure for certain child recipients. If an order or judgment providing for the support of one or more children not receiving aid under s. 48.57 (3m) or (3n), 48.645, or 49.19 includes support for a minor who is the beneficiary of aid under s. 48.57 (3m) or (3n), 48.645, or 49.19, any support payment made under the order or judgment is assigned to the state under s. 48.57 (3m) (b) 2. or (3n) (b) 2., 48.645 (3), or 49.19 (4) (h) 1. b. in the amount that is the proportionate share of the minor receiving aid under s. 48.57 (3m) or (3n), 48.645, or 49.19, except as otherwise ordered by the court on the motion of a party.

767.57(5) (5) Trustee or receiver may be appointed. The court may appoint a receiver or trustee, as necessary, to receive any payments ordered under this chapter, to invest and pay over the income for the maintenance of the spouse or the support and education of any of the children described in s. 767.511 (4), or to pay over the principal sum in the amount and at the times that the court directs. The court may require the receiver or trustee to post bond, with or without sureties, in the amount that the court directs.

767.57 History History: 1971 c. 41 s. 12; Sup. Ct. Order, 67 Wis. 2d 585, 775 (1975); 1975 c. 82, 200; 1975 c. 401 s. 4; 1977 c. 105 s. 59; 1977 c. 271, 418, 447; 1979 c. 32 ss. 50, 92 (4); 1979 c. 257 s. 17; Stats. 1979 s. 767.29; 1981 c. 20 s. 2202 (20) (m); 1983 a. 27, 302; 1985 a. 29, 176; 1991 a. 39; 1993 a. 481; 1995 a. 27 ss. 7104tm, 9126 (19), 9130 (4); 1995 a. 77, 279, 289, 404; 1997 a. 27, 35, 105, 191, 252; 1999 a. 9; 2001 a. 16, 59, 61, 105; 2005 a. 25, 387; 2005 a. 443 ss. 127 to 132, 144, 225; Stats. 2005 s. 767.57; 2007 a. 20, 96; 2009 a. 28, 180; 2013 a. 20.

767.57 Annotation A public welfare agency is entitled to collect unpaid alimony and support money that had accumulated prior to the effective date of an assignment under sub. (2) and prior to the assignor's receipt of public assistance. Schiavo v. Schiavo, 71 Wis. 2d 136, 237 N.W.2d 702 (1976).

767.57 Annotation The defense of laches is not available in an action or proceeding brought to secure enforcement of a child support order in a divorce action. Paterson v. Paterson, 73 Wis. 2d 150, 242 N.W.2d 907 (1976).



767.58 Notice of change of employer, address, and ability to pay; other information.

767.58  Notice of change of employer, address, and ability to pay; other information.

767.58(1) (1)  Support or maintenance order; notice requirements. Each order for child support, family support, or maintenance payments shall include an order that the payer and payee notify the county child support agency under s. 59.53 (5) of any change of address within 10 business days of such change. Each order for child support, family support, or maintenance payments shall also include an order that the payer notify the county child support agency under s. 59.53 (5) and the payee, within 10 business days, of any change of employer and of any substantial change in the amount of his or her income, including receipt of bonus compensation, affecting his or her ability to pay child support, family support, or maintenance. The order shall also include a statement that notification of any substantial change in the amount of the payer's income will not result in a change of the order unless a revision of the order under s. 767.59 or an annual adjustment of the child or family support amount under s. 767.553 is sought. An order under this subsection is enforceable under ch. 785.

767.58(2) (2) Information for child support agency. When an order is entered under sub. (1), each party shall provide to the county child support agency under s. 59.53 (5) his or her social security number, residential and mailing addresses, telephone number, operator's license number and the name, address and telephone number of his or her employer. A party shall advise the county child support agency under s. 59.53 (5) of any change in the information provided under this subsection within 10 business days after the change.

767.58 History History: 1977 c. 105; 1979 c. 32 s. 50; Stats. 1979 s. 767.263; 1989 a. 212; 1995 a. 279; 1997 a. 27, 191; 2001 a. 16; 2005 a. 443 ss. 113, 226; Stats. 2005 s. 767.58.



767.59 Revision of support and maintenance orders.

767.59  Revision of support and maintenance orders.

767.59(1)(1)  Definition. In this section, "support or maintenance order" means a judgment or order providing for child support under this chapter or s. 48.355 (2) (b) 4., 48.357 (5m) (a), 48.363 (2), 938.183 (4), 938.355 (2) (b) 4., 938.357 (5m) (a), 938.363 (2), or 948.22 (7), for maintenance payments under s. 767.56, for family support payments under this chapter, or for the appointment of trustees or receivers under s. 767.57 (5).

767.59(1c) (1c) Court authority.

767.59(1c)(a)(a) On the petition, motion, or order to show cause of either of the parties, the department, a county department under s. 46.215, 46.22, or 46.23, or a county child support agency under s. 59.53 (5) if an assignment has been made under s. 48.57 (3m) (b) 2. or (3n) (b) 2., 48.645 (3), 49.19 (4) (h), or 49.45 (19) or if either party or their minor children receive aid under s. 48.57 (3m) or (3n) or 48.645 or ch. 49, a court may, except as provided in par. (b), do any of the following:

767.59(1c)(a)1. 1. Revise and alter a support or maintenance order as to the amount and payment of maintenance or child support and the appropriation and payment of the principal and income of property held in trust.

767.59(1c)(a)2. 2. Make any judgment or order on any matter that the court might have made in the original action.

767.59(1c)(b) (b) A court may not revise or modify a judgment or order that waives maintenance payments for either party or a judgment or order with respect to final division of property.

767.59(1f) (1f) Support: substantial change in circumstances.

767.59(1f)(a)(a) Except as provided in par. (d), a revision under this section of a judgment or order as to the amount of child or family support may be made only upon a finding of a substantial change in circumstances.

767.59(1f)(b) (b) In an action under this section to revise a judgment or order with respect to the amount of child support, any of the following constitutes a rebuttable presumption of a substantial change in circumstances sufficient to justify a revision of the judgment or order:

767.59(1f)(b)1. 1. Commencement of receipt of aid to families with dependent children under s. 49.19 or participation in Wisconsin works under ss. 49.141 to 49.161 by either parent since the entry of the last child support order, including a revision of a child support order under this section.

767.59(1f)(b)2. 2. Unless the amount of child support is expressed in the judgment or order as a percentage of parental income, the expiration of 33 months after the date of the entry of the last child support order, including a revision of a child support order under this section.

767.59(1f)(b)3. 3. Failure of the payer to furnish a timely disclosure under s. 767.54.

767.59(1f)(b)4. 4. A difference between the amount of child support ordered by the court to be paid by the payer and the amount that the payer would have been required to pay based on the percentage standard established by the department under s. 49.22 (9) if the court did not use the percentage standard in determining the child support payments and did not provide the information required under s. 46.10 (14) (d), 49.345 (14) (d), 301.12 (14) (d), or 767.511 (1n), whichever is appropriate.

767.59(1f)(c) (c) In an action under this section to revise a judgment or order with respect to an amount of child support, any of the following may constitute a substantial change of circumstances sufficient to justify revision of the judgment or order:

767.59(1f)(c)1. 1. Unless the amount of child support is expressed in the judgment or order as a percentage of parental income, a change in the payer's income, evidenced by information received under s. 49.22 (2m) by the department or the county child support agency under s. 59.53 (5) or by other information, from the payer's income determined by the court in its most recent judgment or order for child support, including a revision of a child support order under this section.

767.59(1f)(c)2. 2. A change in the needs of the child.

767.59(1f)(c)3. 3. A change in the payer's earning capacity.

767.59(1f)(c)4. 4. Any other factor that the court determines is relevant.

767.59(1f)(d) (d) In an action under this section to revise a judgment or order with respect to child or family support, the court is not required to make a finding of a substantial change in circumstances to change to a fixed sum the manner in which the amount of child or family support is expressed in the judgment or order.

767.59(1k) (1k) Maintenance: change in cost of living. In an action under this section to revise maintenance payments, a substantial change in the cost of living for either party or as measured by the federal bureau of labor statistics may be sufficient to support a revision of the amount of maintenance, except that a change in an obligor's cost of living is not by itself sufficient if payments are expressed as a percentage of income.

767.59(1m) (1m) Payment revisions prospective. In an action under sub. (1c) to revise a judgment or order with respect to child support, maintenance payments, or family support payments, the court may not revise the amount of child support, maintenance payments, or family support payments due, or an amount of arrearages in child support, maintenance payments, or family support payments that has accrued, prior to the date that notice of the action is given to the respondent, except to correct previous errors in calculations.

767.59(1r) (1r) Credit to payer for certain payments. In an action under sub. (1c) to revise a judgment or order with respect to child support or family support, the court may grant credit to the payer against support due prior to the date on which the petition, motion, or order to show cause is served for payments made by the payer other than payments made as provided in s. 767.57 or 767.75, in any of the following circumstances:

767.59(1r)(b) (b) The payer shows by documentary evidence that the payments were made directly to the payee by check or money order, and shows by a preponderance of the evidence that the payments were intended for support and not intended as a gift to or on behalf of the child, or as some other voluntary expenditure, or for the payment of some other obligation to the payee.

767.59(1r)(c) (c) The payer proves by clear and convincing evidence, with evidence of a written agreement, that the payee expressly agreed to accept the payments in lieu of child or family support paid as provided in s. 767.57 or 767.75, not including gifts or contributions for entertainment.

767.59(1r)(d) (d) The payer proves by documentary evidence that, for a period during which unpaid support accrued, the child received benefits under 42 USC 402 (d) based on the payer's entitlement to federal disability insurance benefits under 42 USC 401 to 433. Any credit granted under this paragraph shall be limited to the amount of unpaid support that accrued during the period for which the benefits under 42 USC 402 (d) were paid.

767.59(1r)(e) (e) The payer proves by a preponderance of the evidence that the child lived with the payer, with the agreement of the payee, for more than 60 days beyond a court-ordered period of physical placement. Credit may not be granted under this paragraph if, with respect to the time that the child lived with the payer beyond the court-ordered period of physical placement, the payee sought to enforce the physical placement order through civil or criminal process or if the payee shows that the child's relocation to the payer's home was not mutually agreed to by both parents.

767.59(1r)(f) (f) The payer proves by a preponderance of the evidence that the payer and payee resumed living together with the child and that, during the period for which a credit is sought, the payer directly supported the family by paying amounts at least equal to the amount of unpaid court-ordered support that accrued during that period.

767.59(2) (2) Percentage standard required; exceptions.

767.59(2)(a)(a) Except as provided in par. (b) or (c), if the court revises a judgment or order with respect to child support payments, it shall do so by using the percentage standard established by the department under s. 49.22 (9).

767.59(2)(b) (b) Upon request by a party, the court may modify the amount of revised child support payments determined under par. (a) if, after considering the factors listed in s. 767.511 (1m), the court finds, by the greater weight of the credible evidence, that the use of the percentage standard is unfair to the child or to any of the parties.

767.59(2)(c) (c) If the court revises a judgment or order providing for child support that was entered under s. 48.355 (2) (b) 4., 48.357 (5m) (a), 48.363 (2), 938.183 (4), 938.355 (2) (b) 4., 938.357 (5m) (a) or 938.363 (2), the court shall determine child support in the manner provided in s. 49.345 (14) or 301.12 (14), whichever is applicable.

767.59(2s) (2s) Stipulation for revision of support. In an action under sub. (1c), the court may not approve a stipulation for the revision of a judgment or order with respect to an amount of child support or family support unless the stipulation provides for payment of an amount of child support or family support that is determined in the manner required under s. 46.10 (14), 49.345 (14), 301.12 (14), 767.511, 767.805 (4), or 767.89, whichever is appropriate.

767.59(2w) (2w) When revision effective. A revision of a judgment or order with respect to child support, family support, or maintenance payments has the effect of modifying the original judgment or order with respect to the payments to the extent of the revision from the date on which the order revising the payments is effective. The child support, family support, or maintenance payments modified by the order for revision shall cease to accrue under the original judgment or order from the date on which the order revising the payments is effective.

767.59(3) (3) Remarriage; vacating maintenance order. After a final judgment requiring maintenance payments has been rendered and the payee has remarried, the court shall, on application of the payer with notice to the payee and upon proof of remarriage, vacate the order requiring the payments.

767.59(4) (4) Review when the state is a real party in interest. In any case in which the state is a real party in interest under s. 767.205 (2), the department shall review the support obligation periodically and, if appropriate, petition the court for revision of the judgment or order with respect to the support obligation.

767.59(5) (5) Notice of child support information. A summons or petition, motion, or order to show cause under this section shall include notification of the availability of information under s. 767.105 (2).

767.59 History History: 1971 c. 220; 1977 c. 105 ss. 38, 48, 49; 1977 c. 418; 1979 c. 32 ss. 50, 92 (4); Stats. 1979 s. 767.32; 1981 c. 20 s. 2202 (20) (m); 1981 c. 314 s. 146; 1983 a. 27; 1985 a. 176; 1987 a. 27, 355, 413; 1989 a. 212; 1991 a. 39; 1993 a. 16, 481, 491; 1995 a. 27 s. 9126 (19); 1995 a. 77, 201, 225, 279, 289, 404, 417; 1997 a. 27, 35, 105, 191, 237, 273; 1999 a. 9, 103; 2001 a. 16, 61, 105; 2005 a. 443 ss. 147 to 159, 227, 228; Stats. 2005 s. 767.59; 2007 a. 20.

767.59 Cross-reference Cross-reference: See also Wisconsin Administrative Code Citations published in the Wisconsin Administrative Code for a list of citations to cases citing chs. DCF 150, HSS 80, HFS 80, and DWD 40, Wis. Adm. Code, the child support percentage of income standard.

767.59 Annotation That a child needs more support at age 6 than age 2 is sufficient to justify an increase in payments if the father is able to make them. Klipstein v. Klipstein, 47 Wis. 2d 314, 177 N.W.2d 57 (1970).

767.59 Annotation Although one parent took the children out of the state without court approval or letting the other know where the children could be visited, the court could not suspend payment of a support allowance without a hearing as to the effect on the children. Krause v. Krause, 58 Wis. 2d 499, 206 N.W.2d 589 (1973).

767.59 Annotation Even assuming the parties' agreement as to child support gave rise to contractual obligations, these obligations remained subject to modification by the court under this section. Vaccaro v. Vaccaro, 67 Wis. 2d 477, 227 N.W.2d 62 (1975).

767.59 Annotation While a divorced party owes no duty of sexual fidelity to the former spouse, cohabitation by the party can be a change of circumstances affecting the former spouse's responsibility to provide alimony, with the manner and extent of the cohabitation and surrounding circumstances to be considered in determining whether alimony payments should be modified. Taake v. Taake, 70 Wis. 2d 115, 233 N.W.2d 449 (1975).

767.59 Annotation A child support provision reducing payments proportionately as each of several minor children attains majority is not against public policy. Severson v. Severson, 71 Wis. 2d 382, 238 N.W.2d 116 (1976).

767.59 Annotation The trial court abused its discretion in denying the former husband's motion to terminate alimony by failing to consider the former wife's increased estate as the result of an inheritance. Lemm v. Lemm, 72 Wis. 2d 457, 241 N.W.2d 593 (1976).

767.59 Annotation The trial court abused its discretion by terminating maintenance without sufficiently addressing the factors under s. 767.26. Vander Perren v. Vander Perren, 105 Wis. 2d 219, 313 N.W.2d 813 (1982).

767.59 Annotation It was improper to discontinue maintenance payments to a former spouse solely upon the ground of cohabitation. Van Gorder v. Van Gorder, 110 Wis. 2d 188, 327 N.W.2d 674 (1983).

767.59 Annotation When a stipulation required maintenance payments during the wife's lifetime, the husband was estopped from requesting termination of payments under sub. (3) when the wife remarried. Rintelman v. Rintelman, 118 Wis. 2d 587, 348 N.W.2d 498 (1984).

767.59 Annotation A court may revise a judgment incorporating a stipulation regarding limited maintenance if the petition to revise is filed before expiration of a maintenance obligation. Fobes v. Fobes, 124 Wis. 2d 72, 368 N.W.2d 643 (1985).

767.59 Annotation A petition for revision filed 20 days after receipt of the final scheduled maintenance payment was properly dismissed as untimely. Lippstreu v. Lippstreu, 125 Wis. 2d 415, 373 N.W.2d 53 (Ct. App. 1985).

767.59 Annotation A state family court may modify the paying spouse's support obligation following his or her discharge in bankruptcy. Eckert v. Eckert, 144 Wis. 2d 770, 424 N.W.2d 759 (Ct. App. 1988).

767.59 Annotation Orders assigning health care responsibility pursuant to s. 767.25 (4m) are subject to revision under s. 767.32. Kuchenbecker v. Schultz, 151 Wis. 2d 868, 447 N.W.2d 80 (Ct. App. 1989).

767.59 Annotation It is within a trial court's discretion to apply the percentage standards to a child support revision. If applied to a remarried parent, gross income must be computed as if the remarried parent is still single. The trial court retains discretion to adjust the percentage calculation based on the circumstances. Abitz v. Abitz, 155 Wis. 2d 161, 455 N.W.2d 609 (1990).

767.59 Annotation A remarriage, though unlawful in Wisconsin and dissolved through annulment, is sufficient to terminate maintenance under sub. (3). The requirement that maintenance be terminated following remarriage is unconditional. Falk v. Falk, 158 Wis. 2d 184, 462 N.W.2d 547 (Ct. App. 1990).

767.59 Annotation A divorce stipulation waiving or setting a ceiling on child support and preventing modification is against public policy and will not be enforced. Ondrasek v. Tenneson, 158 Wis. 2d 690, 462 N.W.2d 915 (Ct. App. 1990).

767.59 Annotation A party is estopped from seeking a maintenance revision if the parties stipulated to permanent nonmodifiable maintenance that was part of a comprehensive settlement of all property and maintenance issues that was approved by the court and was fair and not illegal or against public policy at the time and relief is being sought on the grounds that the court did not have power to enter the order the parties had agreed to. Nichols v. Nichols, 162 Wis. 2d 96, 469 N.W.2d 619 (1991).

767.59 Annotation A divorce judgment provision waiving maintenance takes precedence over other provisions arguably reserving or awarding maintenance. Tyson v. Tyson, 162 Wis. 2d 551, 469 N.W.2d 913 (Ct. App. 1991).

767.59 Annotation In determining income for maintenance revision, investment income from property awarded in an equal property division may be included. Interest payments to the payee spouse under the division may not to be deducted. Hommel v. Hommel, 162 Wis. 2d 782, 471 N.W.2d 1 (1991).

767.59 Annotation Lottery proceeds won after a divorce may be considered a change in financial circumstances in determining whether a change in maintenance is justified. A maintenance award is to assure the recipient spouse a standard of living comparable to that enjoyed during the marriage. Gerrits v. Gerrits, 167 Wis. 2d 429, 482 N.W.2d 134 (Ct. App. 1992).

767.59 Annotation The absence of a mortgage obligation is relevant to the assessment of a party's economic circumstances, but does not translate into imputed income under the applicable administrative rule. Zimmerman v. Zimmerman, 169 Wis. 2d 516, 485 N.W.2d 294 (Ct. App. 1992).

767.59 Annotation When a paying spouse's termination of employment is voluntary, an order may be based on the spouse's earning capacity whether or not bad faith is shown. Roberts v. Roberts, 173 Wis. 2d 406, 496 N.W.2d 210 (Ct. App. 1992).

767.59 Annotation A paying spouse should be allowed a fair choice of livelihood even though an income reduction may result, but the spouse may be found to be shirking if the choice is not reasonable in light of the payer's support obligation. Van Offeren v. Van Offeren, 173 Wis. 2d 482, 496 N.W.2d 660 (Ct. App. 1992).

767.59 Annotation The parties' extrajudicial agreement that child support payments be discontinued was enforceable via the doctrine of equitable estoppel. Harms v. Harms, 174 Wis. 2d 780, 498 N.W.2d 229 (1993). But see Monicken v. Monicken, 226 Wis. 2d 119, 593 N.W.2d 509 (Ct. App. 1999), 98-2922.

767.59 Annotation The date when a maintenance order is vacated under sub. (3) is a discretionary determination based on the specific facts and equities of the case. Hansen v. Hansen, 176 Wis. 2d 327, 500 N.W.2d 357 (Ct. App. 1993).

767.59 Annotation In the absence of a specific agreement that maintenance payments continue after the payee's remarriage, the payer was not estopped from seeking termination upon the payee's remarriage. Jacobson v. Jacobson, 177 Wis. 2d 539, 502 N.W.2d 869 (Ct. App. 1993).

767.59 Annotation An agreement that the husband would complete his education when the wife completed hers and the wife's increased income upon completion of her education were both relevant to the husband's request for a change in support upon returning to graduate school full time. Kelly v. Hougham, 178 Wis. 2d 546, 504 N.W.2d 440 (Ct. App. 1993).

767.59 Annotation When a broadly worded settlement agreement required the payer to meet the children's current and changing needs rather than to pay a set amount or percentage, a change in the children's needs, although a change in circumstances, did not require a modification of child support to impose percentage guidelines when the court found those needs were being met. Jacquart v. Jacquart 183 Wis. 2d 372, 515 N.W.2d 539 (Ct. App. 1994).

767.59 Annotation Unlike an initial award of maintenance, a party seeking to change maintenance has the burden of proof. Haeuser v. Haeuser, 200 Wis. 2d 750, 548 N.W.2d 750 (Ct. App. 1996), 95-1087.

767.59 Annotation Under sub. (1r) a court is without discretion to grant credits against arrearages for direct payments made for child support regardless of when the order was entered. Douglas County Child Support v. Fisher, 200 Wis. 2d 807, 547 N.W.2d 801 (Ct. App. 1996), 95-1960.

767.59 Annotation A change in an administrative rule, absent a change in factual circumstances, is not grounds for modification a child support order. Beaupre v. Airriess, 208 Wis. 2d 238, 560 N.W.2d 285 (Ct. App. 1997), 96-0336.

767.59 Annotation When a support order is not based on the percentage standards, the passage of 33 months gives a party a prima facie claim under sub. (1) (b) 2. that child support should be modified, but the family court maintains it discretion whether the percentage guidelines should be applied. Zutz v. Zutz, 208 Wis. 2d 338, 559 N.W.2d 914 (Ct. App. 1997), 96-1136.

767.59 Annotation A stipulation incorporated into a divorce judgment is in the nature of a contract. That a stipulation appears imprudent is not grounds for construction of an unambiguous agreement. Rosplock v. Rosplock, 217 Wis. 2d 22, 577 N.W.2d 32 (Ct. App. 1998), 96-3522.

767.59 Annotation The purpose of maintenance is, at least in part, to put the recipient in a solid financial position that allows the recipient to become self-supporting by the end of the maintenance period. That the recipient becomes employed and makes productive investments of property division proceeds and maintenance payments is not a substantial change in circumstances, but an expected result of receiving maintenance. Rosplock v. Rosplock, 217 Wis. 2d 22, 577 N.W.2d 32 (Ct. App. 1998), 96-3522.

767.59 Annotation The limitation under sub. (1m) that a court may not revise the amount of child support due or the amount of arrearages restricts the court's authority to that of correcting mathematical errors only. State v. Jeffrie C. B. 218 Wis. 2d 145, 579 N.W.2d 69 (Ct. App. 1997), 97-2453.

767.59 Annotation Sub. (1r) modifies the common law. A court may grant credit for support payments not made in accordance with a judgment only under the circumstances enumerated under sub. (1r). Equitable estoppel does not apply. Monicken v. Monicken, 226 Wis. 2d 119, 593 N.W.2d 509 (Ct. App. 1999), 98-2922.

767.59 Annotation Once the court determined that a reduction in support was warranted, even though the reduction was based on a finding that the payment level was inequitable and not that the payer had an inability to pay, the court did not have authority to condition that reduction on payment of arrearages. Benn v. Benn, 230 Wis. 2d 301, 602 N.W.2d 65 (Ct. App. 1999), 98-2950.

767.59 Annotation If a motion seeks to clarify a court's ambiguous property division rather than revise or modify it, it is not barred by sub. (1) (a). Section 767.01 (1) [now s. 767.201] grants the power to effectuate a divorce judgment by construing an ambiguous provision of a final division of property. Washington v. Washington, 2000 WI 47, 234 Wis. 2d 689, 611 N.W.2d 261, 98-1234.

767.59 Annotation Equitable estoppel does not apply to prevent modification of a stipulation for nonmodifiable maintenance if at the time that the stipulation was entered into it violated public policy because it indefinitely burdened only one party with the entire risk of financial hardship. Patrickus v. Patrickus, 2000 WI App 255, 239 Wis. 2d 340, 620 N.W.2d 205, 99-3315.

767.59 Annotation Mere silence regarding whether interest was owed on a specified sum to be paid over time did not render a judgment ambiguous. Hutjens v. Hutjens, 2002 WI App 162, 256 Wis. 2d 255, 647 N.W.2d 448, 01-3061.

767.59 Annotation Incarceration is a change in circumstance sufficient to give a court competence to review a child support order, but should not be the sole determinative factor. Consideration of the nature of the criminal conduct is appropriate for an overall evaluation of the parent's behavior as it relates to ability and attitude toward paying child support. Rottscheit v. Dumler, 2003 WI 62, 262 Wis. 2d 292, 664 N.W.2d 525, 01-2213.

767.59 Annotation The test for a substantial change in circumstances is the same whether the issue of maintenance was originally stipulated to or contested. The correct test regarding modification considers fairness to both parties under all circumstances, not whether it is unjust or inequitable to alter the original award. A judge who reviews a request to modify a maintenance award should adhere to the findings of fact made by the circuit court. Education expenses for an adult child do not have to be considered by the modifying court when examining a party's budget, but can be. Rohde-Giovanni v. Baumgart, 2004 WI 27, 269 Wis. 2d 598, 676 N.W.2d 452, 01-3014.

767.59 Annotation A trial court's decision to deny an extension of maintenance, including deciding whether there is a substantial change in circumstances, is a discretionary decision. The trial court's decision on a substantial change in circumstances is upheld if there is a reasonable basis in the record for the trial court's decision. Cashin v. Cashin, 2004 WI App 92, 273 Wis. 2d 754, 681 N.W.2d 255, 03-1010.

767.59 Annotation During a maintenance modification proceeding, the appropriate comparison for any change in the parties' financial circumstances is to the facts that existed at the time of the most recent maintenance order, whether in the original divorce judgment or a subsequent modification. Neither issue or claims preclusion applies to a maintenance modification proceeding after a court has found the parties' financial circumstances to be substantially changed. Once a party has demonstrated a substantial change since the time of the operative maintenance award, a maintenance modification proceeding does not present the same issues or claims that were originally litigated. Kenyon v. Kenyon, 2004 WI 147, 277 Wis. 2d 47, 690 N.W.2d 251, 02-3041.

767.59 Annotation Retroactive applications of subs. (1m) and (1r) do not violate due process. Retroactive applications serve significant public purposes, while remedying general social and economic issues. Barbara B. v. Dorian H. 2005 WI 6, 277 Wis. 2d 378, 690 N.W.2d 849, 03-1877.

767.59 Annotation Generally, a final division of property is fixed for all time and is not subject to modification. Section 806.07 is applicable to divorce cases, but permits reopening of final judgments only in extraordinary circumstances. Post-divorce employer modification of a pension, years after a divorce, that was thoroughly negotiated and divided at the time of the divorce does not compel reopening the divorce judgment. Winkler v. Winkler, 2005 WI App 100, 282 Wis. 2d 746, 699 N.W.2d 652, 04-1231.

767.59 Annotation In shirking cases, when considering a spouse's conduct in voluntarily reducing his or her income, a court applies a test of reasonableness under the circumstances, balancing the needs of the parents and the needs of the child, both financial and otherwise, like child care and the ability of both parents to pay child support. Furthermore, under s. 767.25 (1m) (d) and (e) [now s. 767.511 (1m) (d) and (e)] after considering the listed economic factors, the desirability that the custodian remain in the home as a full-time parent, and the value of custodial services performed by the custodian if the custodian remains at home, the court may conclude that the percentage standard is unfair to the child or to any of the parties. Chen v. Warner, 2005 WI 55, 280 Wis. 2d 344, 695 N.W.2d 758, 03-0288.

767.59 Annotation Sub. (1r) (d) should not be construed to bar credit in a situation where a child support payor has made all requisite support payments. Paulhe v. Riley, 2006 WI App 171, 295 Wis. 2d 541, 722 N.W.2d 155, 05-2487.

767.59 Annotation A provision providing that neither parent could request a change in the amount of child support payments for a period of at least seven years from the date of the judgment entered, except in catastrophic circumstances was unenforceable. As is implicit from Ondrasek, 158 Wis. 2d 690: a marital settlement agreement entered into by divorcing parties that purports to limit in any way a child support payee's ability to seek a support modification upon a substantial change in circumstances is against public policy; it thus cannot provide a basis to estop the payee from seeking a modification. Ondrasek is not limited to unilateral waivers of a payee's right to obtain increased child support. Wood v. Propeck, 2007 WI App 24, 299 Wis. 2d 470, 728 N.W.2d 757, 05-2674.

767.59 Annotation A stipulation to make future support unmodifiable in the event of a placement change is against public policy and void. Motte v. Motte, 2007 WI App 111, 300 Wis. 2d 607, 731 N.W.2d 657, 05-2776.

767.59 Annotation While prohibiting the court from reducing arrearages, sub. (1m) does not prevent the parties from compromising or waiving them subject to court approval. Sub. (1m) applies in the case of an adversarial proceeding under this statute, and not to a court-approved joint stipulation. Motte v. Motte, 2007 WI App 111, 300 Wis. 2d 621, 731 N.W.2d 294, 05-2776.

767.59 Annotation A stipulation that sets a ceiling and bars any change in the maximum amount of child support defeats the statutory goal of providing for the child's best interests as parents are precluded from seeking a modification of an amount necessary for the child's best interests and is unenforceable and contrary to public policy. Frisch v. Henrichs, 2007 WI 102, 304 Wis. 2d 1, 736 N.W.2d 85, 05-0534.

767.59 Annotation To invoke equitable estoppel against a party seeking relief from a provision of a stipulation, the party must show: 1) that both parties entered into the stipulation freely and knowingly, 2) that the overall settlement is fair and equitable and not illegal or against public policy; and 3) that one party subsequently seeks to be released from its terms on the grounds that the court could not have entered the order it did without the parties' agreement. A 4-year prohibition preventing a payer from seeking a child support review for any reason contravened public policy was unenforceable. Jalovec v. Jalovec, 2007 WI App 206, 305 Wis. 2d 467, 739 N.W.2d 834, 06-1872.

767.59 Annotation One shorthand definition for a substantial change in circumstances is that it is some unforeseen event that occurs after an agreement has been executed. Jalovec v. Jalovec, 2007 WI App 206, 305 Wis. 2d 467, 739 N.W.2d 834, 06-1872.

767.59 Annotation There is no basis upon which a trial court can reduce that support owed to a payor spouse's marital child based on nonchild-support amounts paid to the payee spouse's nonmarital child. However, the benefit received by the non marital child for amounts received from the payor spouse would be appropriately accounted for in the maintenance award or property division. Ladwig v. Ladwig, 2010 WI App 78, 325 Wis. 2d 497, 785 N.W.2d 664, 09-1202.

767.59 Annotation Maintenance may be awarded after the death of the payor if the parties expressly agree by stipulation. When the judgment provided that "maintenance shall terminate on August 25, 2014 and said maintenance payments shall not be modifiable in either duration or amount under any circumstance, and, further, shall not be subject to revision as provided for in s. 767.32," the language was unambiguous in precluding modification in any circumstance, including death. Wagner v. Estate of Sobczak, 2011 WI App 159, 338 Wis. 2d 92, 808 N.W.2d 167, 10-0286.

767.59 Annotation There exists a framework governing child support stipulations and orders: 1) ceilings on child support payments are presumed to be invalid; 2) an unmodifiable floor on child support payments that is not limited in duration or that has an excessively long duration may violate public policy; 3) when the parties have entered into a stipulation for a limited period of time that the court has adopted, courts will attempt to give effect to the parties' intentions when the stipulation was entered into freely and knowingly, was fair and equitable when entered into, and is not illegal or violative of public policy; 4) courts retain the equitable power to consider circumstances in existence when the stipulation is challenged that were unforeseen by the parties when they entered into the stipulation if those circumstances adversely affect the best interests of the child. May v. May, 2012 WI 35, 339 Wis. 2d 626, 813 N.W.2d 179, 10-0177.

767.59 Annotation Sub. (1f) (b) 2.'s rebuttable presumption that arises at 33 months represents what the legislature has determined is a reasonable time to reconsider support. Beyond the legislature's rebuttable presumption of 33 months, case law suggests that stipulations lasting more than four years could be too lengthy. So too, stipulations that are not related to a point in time that reasonably would support a reevaluation of the parties' support obligations and needs may not meet with the approval of the circuit court. May v. May, 2012 WI 35, 339 Wis. 2d 626, 813 N.W.2d 179, 10-0177.



767.61 Property division.

767.61  Property division.

767.61(1)(1)  Division required. Upon every judgment of annulment, divorce, or legal separation, or in rendering a judgment in an action under s. 767.001 (1) (h), the court shall divide the property of the parties.

767.61(2) (2) Property subject to division.

767.61(2)(a)(a) Except as provided in par. (b), any property shown to have been acquired by either party prior to or during the course of the marriage in any of the following ways shall remain the property of that party and is not subject to a property division under this section:

767.61(2)(a)1. 1. As a gift from a person other than the other party.

767.61(2)(a)2. 2. By reason of the death of another, including, but not limited to, life insurance proceeds; payments made under a deferred employment benefit plan, as defined in s. 766.01 (4) (a), or an individual retirement account; and property acquired by right of survivorship, by a trust distribution, by bequest or inheritance or by a payable on death or a transfer on death arrangement under ch. 705.

767.61(2)(a)3. 3. With funds acquired in a manner provided in subd. 1. or 2.

767.61(2)(b) (b) Paragraph (a) does not apply if the court finds that refusal to divide the property will create a hardship on the other party or on the children of the marriage. If the court makes such a finding, the court may divest the party of the property in a fair and equitable manner.

767.61(3) (3) Presumption of equal division. The court shall presume that all property not described in sub. (2) (a) is to be divided equally between the parties, but may alter this distribution without regard to marital misconduct after considering all of the following:

767.61(3)(a) (a) The length of the marriage.

767.61(3)(b) (b) The property brought to the marriage by each party.

767.61(3)(c) (c) Whether one of the parties has substantial assets not subject to division by the court.

767.61(3)(d) (d) The contribution of each party to the marriage, giving appropriate economic value to each party's contribution in homemaking and child care services.

767.61(3)(e) (e) The age and physical and emotional health of the parties.

767.61(3)(f) (f) The contribution by one party to the education, training or increased earning power of the other.

767.61(3)(g) (g) The earning capacity of each party, including educational background, training, employment skills, work experience, length of absence from the job market, custodial responsibilities for children and the time and expense necessary to acquire sufficient education or training to enable the party to become self-supporting at a standard of living reasonably comparable to that enjoyed during the marriage.

767.61(3)(h) (h) The desirability of awarding the family home or the right to live therein for a reasonable period to the party having physical placement for the greater period of time.

767.61(3)(i) (i) The amount and duration of an order under s. 767.56 granting maintenance payments to either party, any order for periodic family support payments under s. 767.531 and whether the property division is in lieu of such payments.

767.61(3)(j) (j) Other economic circumstances of each party, including pension benefits, vested or unvested, and future interests.

767.61(3)(k) (k) The tax consequences to each party.

767.61(3)(L) (L) Any written agreement made by the parties before or during the marriage concerning any arrangement for property distribution; such agreements shall be binding upon the court except that no such agreement shall be binding where the terms of the agreement are inequitable as to either party. The court shall presume any such agreement to be equitable as to both parties.

767.61(3)(m) (m) Such other factors as the court may in each individual case determine to be relevant.

767.61(4) (4) Separate fund or trust option. In dividing the property of the parties under this section, the court may protect and promote the best interests of a child of the parties described under s. 767.511 (4) by setting aside a portion of the property in a separate fund or trust for the support, maintenance, education, and general welfare of the child.

767.61(5) (5) Related provisions of judgment. In a judgment described under sub. (1), the court shall do all of the following:

767.61(5)(a) (a) Direct that title to the property of the parties be transferred as necessary, in accordance with the division of property set forth in the judgment.

767.61(5)(b) (b) Include all of the following in the judgment:

767.61(5)(b)1. 1. Notification that it may be necessary for the parties to take additional actions in order to transfer interests in their property in accordance with the division of property set forth in the judgment, including such interests as interests in real property, interests in retirement benefits, and contractual interests.

767.61(5)(b)2. 2. Notification that the judgment does not necessarily affect the ability of a creditor to proceed against a party or against that party's property even though the party is not responsible for the debt under the terms of the judgment.

767.61(5)(b)3. 3. Notification that an instrument executed by a party before the judgment naming the other party as a beneficiary is not necessarily affected by the judgment and it may be necessary to revise the instrument if a change in beneficiary is desired.

767.61(6) (6) Recording judgment affecting real property sufficient. A certified copy of the portion of the judgment affecting title to real property, or a deed consistent with the judgment, shall be recorded in the office of the register of deeds of the county in which the real property is located.

767.61 History History: 1977 c. 105; 1979 c. 32 ss. 50, 92 (4); 1979 c. 196; Stats. 1979 s. 767.255; 1983 a. 186; 1985 a. 37; 1987 a. 355; 1993 a. 422; 2005 a. 443 ss. 109, 231, 232; Stats. 2005 s. 767.61.

767.61 Annotation Accounts receivable of a medical clinic in which the husband was a partner were properly viewed by the trial court as salary. Johnson v. Johnson, 78 Wis. 2d 137, 254 N.W.2d 198 (1977).

767.61 Annotation A veteran disability pension is to be considered as earned income and not as an asset to be divided between the parties. Leighton v. Leighton, 81 Wis. 2d 620, 261 N.W.2d 457 (1978).

767.61 Annotation There are at least 3 methods for valuing pension rights. Whether the use of any method is appropriate depends upon the status of the parties and whether the result is a reasonable valuation of the marital asset. Bloomer v. Bloomer, 84 Wis. 2d 124, 267 N.W.2d 235 (1978).

767.61 Annotation Support of stepchildren is a relevant factor in dividing marital property. Fuerst v. Fuerst, 93 Wis. 2d 121, 286 N.W.2d 861 (Ct. App. 1979).

767.61 Annotation Compensation for a person who supported a spouse while the spouse was in school can be achieved through both property division and maintenance payments. Lundberg v. Lundberg, 107 Wis. 2d 1, 318 N.W.2d 918 (1982).

767.61 Annotation A federal pension in lieu of social security must be included in a marital property division. Mack v. Mack, 108 Wis. 2d 604, 323 N.W.2d 153 (Ct. App. 1982).

767.61 Annotation Unless a divorce decree specifically terminates a spouse as the beneficiary of a life insurance policy and the insurance company is notified, the spouse's beneficiary status is not affected by the divorce decree. Bersch v. VanKleeck, 112 Wis. 2d 594, 334 N.W.2d 114 (1983).

767.61 Annotation The trial court may consider a cross-purchase formula in a partnership agreement in determining the value of the partnership interest, including professional goodwill. Lewis v. Lewis, 113 Wis. 2d 172, 336 N.W.2d 171 (Ct. App. 1983).

767.61 Annotation A lien on real estate awarded in a divorce judgment was a mortgage, not a judgment lien, even though the term "mortgage" was not used in the court order. Wozniak v. Wozniak, 121 Wis. 2d 330, 359 N.W.2d 147 (1984).

767.61 Annotation This section does not require a judge to terminate a joint tenancy. Lutzke v. Lutzke, 122 Wis. 2d 24, 361 N.W.2d 640 (1985).

767.61 Annotation The use of gift money to buy a home as joint tenants changed the character of the money from separate property to marital property. Weiss v. Weiss, 122 Wis. 2d 688, 365 N.W.2d 608 (Ct. App. 1985). See also Zirngibl v. Zirngibl, 165 Wis. 2d 130, 477 N.W.2d 637 (Ct. App. 1991).

767.61 Annotation A prenuptial agreement entered into prior to the adoption of sub. (11) [now sub. (3) (L)] was enforceable in a subsequent divorce. Hengel v. Hengel, 122 Wis. 2d 737, 365 N.W.2d 16 (Ct. App. 1985).

767.61 Annotation A premarital agreement intended to apply at death was not applicable to a divorce. Levy v. Levy, 130 Wis. 2d 523, 388 N.W.2d 170 (1986).

767.61 Annotation Whether property agreements are inequitable under sub. (11) [now sub. (3) (L)] is discussed. Button v. Button, 131 Wis. 2d 84, 388 N.W.2d 546 (1986).

767.61 Annotation A premarital agreement was inequitable because the parties did not fairly and reasonably disclose assets or have independent knowledge of one another's financial status. Schumacher v. Schumacher, 131 Wis. 2d 332, 388 N.W.2d 912 (1986).

767.61 Annotation A personal injury claim for medical malpractice is property subject to division. Richardson v. Richardson, 139 Wis. 2d 778, 407 N.W.2d 231 (1987).

767.61 Annotation The trial court may consider the former inherited status of divisible property although it has lost its exempt status through commingling. Schwartz v. Linders, 145 Wis. 2d 258, 426 N.W.2d 97 (Ct. App. 1988).

767.61 Annotation Increase in the value of inherited property attributable to the non-owning spouse's efforts is divisible property. It is not necessary for the non-owning spouse to show that a failure to divide the asset will result in a hardship to him or her. Haldemann v. Haldemann, 145 Wis. 2d 296, 426 N.W.2d 107 (Ct. App. 1988).

767.61 Annotation Chapter 766, the Marital Property Act, does not supplant the divorce property division provisions of ch. 767. Kuhlman v. Kuhlman, 146 Wis. 2d 588, 432 N.W.2d 295 (Ct. App. 1988).

767.61 Annotation Gifted and inherited property is subject to division in cases of hardship. A party seeking division bears the burden of showing that failure to divide will result in financial privation. Popp v. Popp, 146 Wis. 2d 778, 432 N.W.2d 600 (Ct. App. 1988).

767.61 Annotation A presumption exists that an injured party is entitled to all future payments under a structured settlement, but the payments are subject to the s. 767.255 [now s. 767.61] factors. Krebs v. Krebs, 148 Wis. 2d 51, 435 N.W.2d 240 (1989).

767.61 Annotation A property division may be modified under s. 806.07. However the supremacy clause prevents a division to be modified after a debt thereunder is discharged in bankruptcy. Spankowski v. Spankowski, 172 Wis. 2d 285, 493 N.W.2d 737 (Ct. App. 1992).

767.61 Annotation When gifted or inherited property has appreciated in value during the marriage due to the efforts of both spouses, the appreciation is a part of the marital estate. Schorer v. Schorer, 177 Wis. 2d 387, 501 N.W.2d 916 (Ct. App. 1993).

767.61 Annotation Determining fair market value of a closely-held corporation turns on the credibility of the experts as well as the methods and analyses employed by the witness. Schorer v. Schorer, 177 Wis. 2d 387, 501 N.W.2d 916 (Ct. App. 1993).

767.61 Annotation A buy-sell agreement may provide a method for determining the value of an interest in a partnership, but does not as a matter of law establish the value. Sharon v. Sharon, 178 Wis. 2d 481, 504 N.W.2d 415 (Ct. App. 1993).

767.61 Annotation Accounts receivable may be excluded from the marital estate if evidence indicates there is a link between the receivables and salary and that dividing the receivables would adversely affect the ability to pay support or maintain professional or personal obligations. Sharon v. Sharon, 178 Wis. 2d 481, 504 N.W.2d 415 (Ct. App. 1993).

767.61 Annotation While income from gifted property is subject to division, trust income received by a beneficiary with only a future interest in the trust corpus is a gift itself, not income from a gift, and not subject to division. Friebel v. Friebel, 181 Wis. 2d 285, 510 N.W.2d 767 (Ct. App. 1993).

767.61 Annotation A divorce decree that awarded 1/2 of the husband's pension to the wife divested the husband of that half interest. Although the husband had failed to effectuate the transfer as required by the divorce decree, the wife's half interest was not an asset in the husband's bankruptcy estate and there was no dischargeable debt to the wife. Dewey v. Dewey, 188 Wis. 2d 271, 525 N.W.2d 85 (Ct. App. 1994).

767.61 Annotation Hardship under sub. (2) (b) and "privation" under Popp requires something more than an inability to continue living at a predivorce standard. Fair and equitable is not the standard for including gifted and inherited property in a division. Doerr v. Doerr, 189 Wis. 2d 112, 525 N.W.2d 745 (Ct. App. 1994).

767.61 Annotation The offspring of gifted or inherited animals are not excluded from division by this section. If an asset no longer exists, a court cannot exclude it from the marital estate. Preuss v. Preuss, 195 Wis. 2d 95, 536 N.W.2d 101 (Ct. App. 1995), 94-1148.

767.61 Annotation Bonuses and fees, like regular income, are not divisible as property but are to be considered in determining a fair division or maintenance. Long v. Long, 196 Wis. 2d 691, 539 N.W.2d 134 (Ct. App. 1995), 94-2533.

767.61 Annotation The marital estate is usually valued as of the date of divorce, but when conditions over which a party has no control arise, the special circumstances may warrant deviation from the rule. Long v. Long, 196 Wis. 2d 691, 539 N.W.2d 134 (Ct. App. 1995), 94-2533.

767.61 Annotation For the character of inherited or gifted property to be changed to marital property subject to division, changes to the property as a result of the marital relationship, whether by labor or expenditures, must substantially increase its value. Spindler v. Spindler, 207 Wis. 2d 327, 558 N.W.2d 645 (Ct. App. 1996), 96-0591.

767.61 Annotation An uneven property division is not the only remedy to deal with squandering of marital assets. Equitable claims against 3rd parties that affect the rights of parties to the divorce, such as a claim against a 3rd-party title holder of property claimed to actually be part of the marital estate, may be appropriate. Zabel v. Zabel, 210 Wis. 2d 336, 565 N.W.2d 240 (Ct. App. 1997), 96-3092.

767.61 Annotation Income generated by an asset is separate and distinct from the asset itself. Income from the asset is also separate from the appreciation of the asset. As to property division, retained earnings, or the appreciation in value occasioned by the expenditure of the earnings, are a marital asset subject to division. Metz v. Keener, 215 Wis. 2d 626, 573 N.W.2d 865 (Ct. App. 1997), 97-1443.

767.61 Annotation Appellate review of a trial court's valuation of a closely-held business in a divorce action should proceed on the clearly erroneous standard. When the buyout provisions of a shareholder agreement did not replicate an arm's length transaction it was reasonable for the trial court to find that the buyout figure was not indicative of fair market value. Siker v. Siker, 225 Wis. 2d 522, 593 N.W.2d 830 (Ct. App. 1999), 98-0553.

767.61 Annotation There are 2 types of postnuptial agreements: 1) family settlement agreements that contemplate the continuation of the marriage, and 2) separation agreements that are made after separation in contemplation of a separation. The former are presumed to be binding on the parties under s. 767.255 (3) (L) [now s. 767.61 (3) (L)]. The latter are governed by s. 767.10 [now s. 767.34] and constitute a recommendation jointly made by the parties to the court regarding what the judgment should provide. Evenson v. Evenson, 228 Wis. 2d 676, 598 N.W.2d 232 (Ct. App. 1999), 98-0803. See also VanBoxtel v. VanBoxtel, 2001 WI 40, 242 Wis. 2d 474, 625 N.W.2d 284, 99-0341.

767.61 Annotation An agreement made in contemplation of divorce, entered into after the parties agreed to the divorce, was subject to s. 767.10 [now s. 767.34], not 767.255 [now s. 767.61]. When a party withdrew his consent before court approval, the agreement was unenforceable. Ayres v. Ayres, 230 Wis. 2d 431, 602 N.W.2d 132 (Ct. App. 1999), 98-3450.

767.61 Annotation A spouse's pension, whether or not existing before the marriage, is part of the marital estate subject to division. Award of the premarital portion of a pension to the spouse holding title was improper when there was not sufficient grounds for deviation from an equal property division. Hokin v. Hokin, 231 Wis. 2d 184, 605 N.W.2d 219 (Ct. App. 1999), 98-3680.

767.61 Annotation The fact that a property interest is contingent and not vested does not mean that it may be ignored in a property division. An insurance company deferred compensation plan for agents, although not a pension plan, was similar enough to a pension to be treated like one when dividing the marital estate. Garceau v. Garceau, 2000 WI App 7, 232 Wis. 2d 1, 606 N.W.2d 268, 98-3241.

767.61 Annotation If property has no fair market value, the court cannot place an independent value upon it, and it should not be included in the marital estate. A state employee's sick leave account has no fair market value as it has no cash value and is not transferable. Preiss v. Preiss, 2000 WI App 185, 238 Wis. 2d 368, 617 N.W.2d 514, 99-3261.

767.61 Annotation Section 40.08 (1) does not permit the division of a state employee's deferred compensation account. Preiss v. Preiss, 2000 WI App 185, 238 Wis. 2d 368, 617 N.W.2d 514, 99-3261.

767.61 Annotation When a farm that a divorcing couple did not own but had lived on for the first 13 years of their marriage was gifted to one spouse and the couple divorced shortly thereafter, the trial court erred when it determined the farm's increase in value after the gift resulted from the efforts of the marital partnership without considering whether the couple's efforts throughout the marriage served as a catalyst for the increase in value. Richmond v. Richmond, 2002 WI App 25, 250 Wis. 2d 647, 640 N.W.2d 220, 01-1064.

767.61 Annotation In agreeing to accept a percentage share of a variable asset in a property settlement, a party agrees to assume a proportionate share of any subsequent gains or losses until the asset is liquidated. Taylor v. Taylor, 2002 WI App 253, 258 Wis. 2d 290, 653 N.W.2d 524, 02-0118.

767.61 Annotation An unequal division of an asset based entirely upon an analysis of the parties' respective contributions to the marriage without addressing any of the other statutory factors applied an incorrect standard of law. Sub. (3) requires that any deviation from the presumptive equal property division be upon consideration of all statutory factors. The court may summarily conclude that certain of the factors are irrelevant, and failure to consider all the statutory factors might be harmless, particularly when the overlooked factors are only marginally relevant or not relevant at all. LeMere v. LeMere, 2003 WI 67, 262 Wis. 2d 426, 663 N.W.2d 789, 01-2204.

767.61 Annotation The circuit court's determination of inequity under sub. (3) (L), as is its property division determination under s. 767.255 [now s. 767.61], is discretionary. The record in this case supported a finding that enforcing the parties' prenuptial agreement was inequitable. Krejci v. Krejci, 2003 WI App 160, 266 Wis. 2d 284, 667 N.W.2d 780, 02-3376.

767.61 Annotation When there was no dispute that the parties intended to divide the value of pensions equally as of the time of the divorce, but were not able to identify a legal mechanism at the time to do so, the circuit court could impose a constructive trust on the pensions when the titled spouse died and the benefits were payable only to the titled spouse's subsequent spouse. Sulzer v. Diedrich, 2003 WI 90, 263 Wis. 2d 496, 664 N.W.2d 641, 02-0036.

767.61 Annotation A creditor's right to reach property subject to division in a divorce is not determined by this section but is driven solely by the classification into which the obligation falls under s. 766.55. Sokaogon Gaming Enterprise v. Curda-Derickson, 2003 WI App 167, 266 Wis. 2d 453, 668 N.W.2d 736, 02-0924.

767.61 Annotation Section 802.12 (3) (c) cannot limit a circuit court's power to consider the equity of agreements. However, circuit courts must give greater deference to an arbiter's award of a property division under s. 802.13 (3) (c) than they would to other types of agreements. Franke v. Franke, 2004 WI 8, 268 Wis. 2d 360, 674 N.W.2d 832, 01-3316.

767.61 Annotation A stock option contract, like an unvested pension, is not a mere gratuity, but an enforceable contract right. It is an economic resource, comparable to pensions and other employee benefits, and thus a form of property. The trial court did not misuse its discretion by declining to divide vested stocks options that had an exercise price in excess of the current market value of the stock or in valuing the vested portion of stock options at the difference between the market value of the stock and the exercise value. Maritato v. Maritato, 2004 WI App 138, 275 Wis. 2d 252, 685 N.W.2d 379, 685 N.W.2d 379, 03-2074

767.61 Annotation Although under Preiss sick leave accounts are non-divisible property because they cannot be sold or transferred and, therefore, have no fair market value, a sick leave account does have value to the owner and may be a consideration under sub. (3) (j) to justify deviation from an equal property division. Steiner v. Steiner, 2004 WI App 169, 276 Wis. 2d 290, 687 N.W.2d 740, 03-0931.

767.61 Annotation In the absence of any expert testimony or other evidence to the contrary, the court may rely on its knowledge and experience to engage in reasonable speculation regarding the anticipated tax impact on the present value of retirement assets. Rumpff v. Rumpff, 2004 WI App 197, 276 Wis. 2d 606, 688 N.W.2d 699, 03-2646.

767.61 Annotation A circuit court's decision on how to divide divisible property is discretionary. The application of sub. (2) (a) to non-divisible property is not discretionary but involves both fact finding and legal questions. The categorization of property as non-divisible under sub. (2) (a) does not necessarily dictate how that property will be treated when the court divides divisible property. Under some circumstances courts may avoid hardship or inequities that might result from according property non-divisible status. Derr v. Derr, 2005 WI App 63, 280 Wis. 2d 681, 696 N.W.2d 170, 03-2181.

767.61 Annotation When a gifted non-divisible asset was used as collateral for a loan used for the benefit of the marriage, both parties were liable for the debt, and marital funds were used to make payments on the debt, the debt was divisible. Putting property at risk by using it as collateral for a marital loan does not create a presumption that the owning spouse intended to donate part or all of the property to the marriage rendering it divisible. Derr v. Derr, 2005 WI App 63, 280 Wis. 2d 681, 696 N.W.2d 170, 03-2181.

767.61 Annotation Generally, a final division of property is fixed for all time and is not subject to modification. Section 806.07 is applicable to divorce cases, but permits reopening of final judgments only in extraordinary circumstances. Post-divorce employer modification of a pension, years after a divorce, that was thoroughly negotiated and divided at the time of the divorce does not compel reopening the divorce judgment. Winkler v. Winkler, 2005 WI App 100, 282 Wis. 2d 746, 699 N.W.2d 652, 04-1231.

767.61 Annotation The law does not require a party to a prospective divorce to take advantage of an opportunity to acquire property that would increase the value of the marital estate. Noble v. Noble, 2005 WI App 227, 287 Wis. 2d 699, 706 N.W.2d 166, 04-2933.

767.61 Annotation Since it was anticipated, based on testimony, that the payor spouse would sell or refinance real estate to make an equalization payment in the property division, there was no reason for the court to have considered the tax consequences of the payor's withdrawing the money from his IRA to make the payment. That the payor ultimately chose to raise funds through a method that resulted in significant penalties to himself was his erroneous exercise of discretion, not the trial court's. Scheuer v. Scheuer, 2006 WI App 38, 290 Wis. 2d 250, 711 N.W.2d 698, 04-3162.

767.61 Annotation To require a party to share in the debts created by a spouse's unjustified depletion of marital assets would constitute a failure to consider the total contribution of each of the parties to the marital estate. Chapter 767 makes recompense available when one spouse has mismanaged or dissipated assets. Depending on the circumstances of the case, one spouse's failure to pay tax debts can be considered the mismanagement or dissipation of assets and therefore marital waste. Covelli v. Covelli, 2006 WI App 121, 293 Wis. 2d 707, 718 N.W.2d 260, 05-1960.

767.61 Annotation Although a circuit court may consider substantial gifted assets when dividing the marital estate, it may not divide the marital estate to work a de facto splitting of those assets where there is no hardship. While substantial assets not subject to division by the court is a factor to be considered in departing from equal division of property under sub. (3), sub. (3) begins with the presumption that the marital estate should be evenly divided. Absent some special circumstances demonstrating that some unfairness would result from equal division, the presumption should stand. Grumbeck v. Grumbeck, 2006 WI App 215, 296 Wis. 2d 611, 723 N.W. 2d 778, 05-2512.

767.61 Annotation The court did not err in awarding maintenance out of the proceeds of a covenant not to compete that arose from the sale of shares already to be a gift, and not subject to property division under sub. (2). The payments were in exchange for a service to be performed; refraining from doing business in a way that would be harmful to the purchasers. Grumbeck v. Grumbeck, 2006 WI App 215, 296 Wis. 2d 611, 723 N.W. 2d 778, 05-2512.

767.61 Annotation The burden of proving that property is non-divisible lies with the party arguing that this property is exempt from division who must establish: 1) the original gifted or inherited status of the property; and 2) that the character and identity of the property has been preserved. The identity inquiry addresses whether the gifted or inherited asset has been preserved in some present identifiable form and is more a matter of tracing the asset. The character inquiry examines whether the owning spouse intended to donate non-divisible property to the marriage and is more clearly denoted as donative intent. Wright v. Wright, 2008 WI App 21, 307 Wis. 2d 156, 747 N.W.2d 690, 06-2111.

767.61 Annotation Retained earnings from a separate asset are usually considered to be a marital asset. However, in the instant case the trial court found that the current retained earnings of disputed stock were not income generated, but rather were insurance proceeds from the loss of an asset. When insurance proceeds compensate for the loss of a gifted asset, they are non-divisible. When insurance proceeds compensate for the loss of income, they are divisible. Wright v. Wright, 2008 WI App 21, 307 Wis. 2d 156, 747 N.W.2d 690, 06-2111.

767.61 Annotation Commingling of separate and marital property does not automatically taint the gifted asset. When it was undisputed that nothing has ever been withdrawn from a gifted account, it was very easy to trace the original gifted asset, despite the addition of a divisible dividend within the account, and the divisible dividend did not taint the status of the original gift. However, other unaccounted for deposits resulted in the transmutation of the account into a divisible account. Wright v. Wright, 2008 WI App 21, 307 Wis. 2d 156, 747 N.W.2d 690, 06-2111.

767.61 Annotation Tracing and transmutation principles may be applied to cases that do not involve gifted or inherited property. Tracing can identify such property as originally indivisible, but proof of donative intent can establish that the property's identity and character changed, and it was transmuted into divisible joint property. In particular, when separate property presumed to be indivisible is transmuted through a joint tenancy, it is effectively transferred to marital property, and tracing does not cause the property to revert back to its original separate property identity. Steinmann v. Steinmann, 2008 WI 43, 309 Wis. 2d 29, 749 N.W.2d 145, 05-1588.

767.61 Annotation Tracing is nothing more than the exercise of following an asset trail. If an asset, or component part of an asset, can be traced to a source, the court relies on other principles and rules to determine whether the traced asset is divisible or non-divisible. That the existence of subsequently purchased property can be traced to income generated by non-divisible property does not mean that the purchased property is non-divisible. Rather, once property is transferred from separate property to joint ownership, the property becomes part of the marital estate subject to division even if it is inherited property generally deemed indivisible. Steinmann v. Steinmann, 2008 WI 43, 309 Wis. 2d 29, 749 N.W.2d 145, 05-1588.

767.61 Annotation There were no reasonable grounds for reversing the circuit court's decision not to allocate debts based on future tax liability, the exact amount of which was a matter of speculation, based on the lower court's conclusion that the IRS is best qualified to determine what amount a divorcing couple owes the IRS. Steinmann v. Steinmann, 2008 WI 43, 309 Wis. 2d 29, 749 N.W.2d 145, 05-1588.

767.61 Annotation It was within the trial court's discretion whether to include as part of the marital estate subject to division stock options earned during the marriage that the trial court viewed as having no value at the time of divorce because the cost to exercise the options was greater than the price of the stock. The trial court erroneously exercised its discretion by excluding the options from division because it erroneously viewed their potential value as being almost solely a function of what the owner spouse would do in his business after the divorce, despite their decline in value having been caused largely by the broader economy, and largely ignored the fact that the options were earned while the parties were married. Heppner v. Heppner, 2009 WI App 90, 319 Wis. 2d 237, 768 N.W.2d 261, 08-2020.

767.61 Annotation When valuing a business interest that is part of the marital estate for purposes of property division, a circuit court shall include the entire value of the salable professional goodwill attendant to the business interest. The circuit court did not double count the value of professional goodwill when it included the goodwill in the divisible marital estate, and then based a maintenance award on the professional spouse's expected future earnings. As with income from an income earning asset, income from a professional practice is separate from the value of the practice as it exists at the time of the property division and is properly considered in determining maintenance. McReath v. McReath, 2011 WI 66, 335 Wis. 2d 643, 800 N.W.2d 399, 09-0639.

767.61 Annotation A retirement fund must be divided even if unvested at the time of divorce. When dividing an unvested fund, the rule is that the trial court must consider all the circumstances and evaluate the probability that the party who has a contingent right to a pension will eventually enjoy that pension. A court may not simply assign a value of zero to all contingent interests. Derleth v. Cordova, 2013 WI App 142, ___ Wis. 2d ___, ___ N.W.2d ___, 12-2018.

767.61 Annotation Federal law precludes a state court from dividing military nondisability retirement pay pursuant to state community property laws. McCarty v. McCarty, 453 U.S. 210 (1981).

767.61 Annotation An insured's beneficiary designation under servicemen's group life insurance policy prevailed over a constructive trust imposed by a state court. Ridgeway v. Ridgeway, 454 U.S. 46 (1981).

767.61 Annotation ERISA did not preempt a Wisconsin court order awarding a spouse 1/2 of a beneficiary's interest in a pension. Savings and Profit Sharing Fund of Sears Employees v. Gago, 717 F.2d 1038 (1983).

767.61 Annotation Dilemma v. Paradox: Valuation of an advanced degree upon dissolution of a marriage. Loeb and McCann, 66 MLR 495 (1983).

767.61 Annotation The recognition and valuation of professional goodwill in the marital estate. 66 MLR 697 (1983).

767.61 Annotation Enhanced value of a closely held corporation at the time of divorce: What role will Wisconsin's marital property act play? Podell, 69 MLR 82 (1985).

767.61 Annotation No-fault divorce: Tax consequences of support, maintenance and property settlement. Case, 1977 WBB 11.

767.61 Annotation Prenuptial and postnuptial agreements. Loeb, WBB March 1981.

767.61 Annotation Drafting enforceable marital agreements. Garczynski. WBB Sept. 1986.

767.61 Annotation The marital property act does not change Wisconsin's divorce law. Weisberger. WBB May 1987.

767.61 Annotation Transmutation: Finding extra property to divide in divorce. Kessler. Wis. Law. Aug. 1990.

767.61 Annotation Divorce Provisions in Opt-out Marital Property Agreements. Rasmussen. Wis. Law. April 1994.

767.61 Annotation A Decade Post-Button v. Button: Drafting Prenuptial Agreements. Garczynski. Wis. Law. July 1999.

767.61 Annotation A Primer on Dividing a Military Pension. Halling & Drefahl. Wis. Law. Aug. 1999.

767.61 Annotation When Lovebirds Split: Dividing the Retirement Nest Egg at Divorce — Properly Dividing Pension Benefits. Patel. Wis. Law. Oct. 2006.

767.61 Annotation When Lovebirds Split: Dividing the Retirement Nest Egg at Divorce — Dividing Wisconsin Retirement System Benefits. Dennison. Wis. Law. Oct. 2006.

767.61 Annotation Business Owners in Divorce: A Basic Overview. Krimmer. Wis. Law. June 2008.

767.61 Annotation Valuing Retirement Benefits in Divorce. Dennison. Wis. law. June 2012.

767.61 Annotation Valuing a Business in Divorce. Herman and Swartzber. Jan. 2014.



767.63 Disposed assets may be subject to division.

767.63  Disposed assets may be subject to division. In an action affecting the family, except an action to affirm marriage under s. 767.001 (1) (a), any asset with a fair market value of $500 or more that would be considered part of the estate of either or both of the parties if owned by either or both of them at the time of the action and that was transferred for inadequate consideration, wasted, given away, or otherwise unaccounted for by one of the parties within one year prior to the filing of the petition or the length of the marriage, whichever is shorter, is rebuttably presumed to be property subject to division under s. 767.61 and is subject to the disclosure requirement of s. 767.127. Transfers that resulted in an exchange of assets of substantially equivalent value need not be specifically disclosed if those assets are otherwise identified in the statement of net worth.

767.63 History History: 1977 c. 105; 1979 c. 32 ss. 50, 92 (4); 1979 c. 352 s. 39; Stats. 1979 s. 767.275; 2005 a. 443 s. 124; Stats. 2005 s. 767.63.



767.70 Child support enforcement: notice and service of process.

767.70  Child support enforcement: notice and service of process.

767.70(1)(1)  When satisfied. In an action under s. 767.001 (1) (i) to enforce or modify a judgment or order with respect to child support, due process requirements related to notice and service of process are satisfied if the court finds all of the following:

767.70(1)(a) (a) That a diligent effort was made to ascertain the location of the respondent.

767.70(1)(b) (b) That written notice of the action to the respondent has been delivered to the most recent residential address or employer address provided by the respondent under s. 767.58 (2) to the county child support agency under s. 59.53 (5).

767.70(2) (2) Rules on locating respondent. The department shall promulgate rules specifying the process that the department will use under sub. (1) (a) to ascertain the location of the respondent. Notwithstanding sub. (1) (b), the process specified in the rules shall utilize all reasonable means to which the department has access, including electronic means, interfaces with other programs, and information provided by the postmaster, for determining the current address of the respondent.

767.70 History History: 1997 a. 191; 2005 a. 443 s. 21; Stats. 2005 s. 767.70.



767.71 Reconciling percentage-expressed support orders.

767.71  Reconciling percentage-expressed support orders.

767.71(1)(1)  Request for determination.

767.71(1)(a)(a) In this section, "support order" means an order for child support under this chapter or s. 948.22 (7), an order for family support under this chapter, or a stipulation approved by the court for child support under this chapter.

767.71(1)(b) (b) If a support order is or has been expressed as a percentage of parental income, a party, including the state or a county child support agency under s. 59.53 (5) if the state is a real party in interest under s. 767.205 (2) (a), may request a determination under this section of the amount due under the order. The court may determine the amount due and, if ordered by the court, the county child support agency shall reconcile the amount due with payments actually made to determine if an arrearage exists.

767.71(2) (2) Notice and affidavit.

767.71(2)(a)(a) The party seeking the determination under this section shall file with the court a notice of reconciliation of account and a supporting affidavit. No later than 3 business days after filing, the party seeking the determination shall serve the notice and affidavit on all other parties, including the child support agency if the state is a real party in interest, by sending the notice and affidavit by regular mail to the last-known address provided under s. 767.58 (2), pursuant to s. 767.70.

767.71(2)(b) (b) The notice of reconciliation of account shall include all of the following:

767.71(2)(b)1. 1. The period of time for which the reconciliation is sought.

767.71(2)(b)2. 2. A statement that, unless a party requests a hearing no later than 20 business days after the date of the notice, the court may enter an order determining the amount due under the percentage-expressed order and may enter a repayment order that applies if the reconciliation of the amount due with payments made results in an arrearage.

767.71(2)(b)3. 3. The mailing address to which the request for a hearing must be delivered or mailed to schedule a hearing under sub. (3).

767.71(2)(c) (c) The supporting affidavit shall state the facts supporting a reasonable basis for determining the payer's income during the period of time for which the reconciliation is sought.

767.71(3) (3) If hearing held.

767.71(3)(a)(a) Within 10 business days after receiving a timely request for a hearing, the court shall set the matter for hearing. The court shall send notice of the date, time, and location of the hearing to the parties by regular mail at their last-known addresses.

767.71(3)(b) (b) At the hearing, the court may establish the appropriate charge under the percentage order by determining the amount of the payer's income that is subject to the percentage-expressed order during the period for which reconciliation is sought and applying the ordered percentage to that amount. The court may enter a repayment order that becomes effective if the reconciliation of the amount due with payments made results in an arrearage.

767.71(4) (4) If no hearing. If no party requests a hearing, the court shall review the supporting affidavit within 60 days of filing. If the court finds that the affidavit contains a reasonable basis for determining the payer's income during the period for which reconciliation is sought, the court may enter an order determining the amount due under the percentage-expressed order and may enter a repayment order that becomes effective if the reconciliation of the amount due with payments made results in an arrearage. The court shall send the order to the parties by regular mail to their last-known addresses.

767.71(5) (5) Enforcement. Any arrearage that exists as a result of the reconciliation of the amount due with payments made may be enforced under ch. 49 or this chapter.

767.71 History History: 2005 a. 443.



767.73 Delinquent child or family support; suspension of operating privilege.

767.73  Delinquent child or family support; suspension of operating privilege.

767.73(1) (1)  Authority to suspend.

767.73(1)(a)(a) In this subsection, "support payment" means a payment ordered for support under s. 767.521, support under s. 767.501, child support or family support under s. 767.225, child support under s. 767.511, family support under s. 767.531, revised child or family support under s. 767.59, child support under s. 767.863 (3), child support under s. 767.85, child support under s. 767.89, child support under s. 767.805 (4), child support under ch. 769, or child support under s. 948.22 (7).

767.73(1)(b) (b) If a person fails to pay a support payment that is 90 or more days past due and the court finds that the person has the ability to pay the amount ordered, the court may suspend the person's operating privilege, as defined in s. 340.01 (40), until the person pays all arrearages in full or makes payment arrangements that are satisfactory to the court, except that the suspension period may not exceed 2 years. If otherwise eligible, the person is eligible for an occupational license under s. 343.10 at any time.

767.73(2) (2) Notice of suspension to department of transportation. If a court orders suspension of a person's operating privilege under sub. (1) (b), the court shall notify the department of transportation, in the form and manner prescribed by the department. The notice to the department shall include the name and last-known address of the person against whom the support order was entered, certification by the court that the person has been notified of the entry of the support order and that there are arrearages in support payments that are 90 or more days past due, and the place where the arrearages may be paid. The notice shall also state that the person's operating privilege remains suspended until the person pays all arrearages in full or makes payment arrangements that are satisfactory to the court, except that the suspension period may not exceed 2 years.

767.73(3) (3) Notice of payment to department. If the person subsequently pays the full amount of the arrearages or makes payment arrangements that are satisfactory to the court, the court shall immediately notify the department of transportation of the payment in the form and manner prescribed by the department.

767.73(4) (4) Application to past arrearages. This section applies to support arrearages existing on or after October 1, 1996, regardless of when the arrearages accrued or when the order or judgment requiring the payment of support was entered.

767.73(5) (5) Relationship to other remedies. The remedy permitted under this section is in addition to any other remedies authorized by law.

767.73 History History: 1995 a. 401; 1997 a. 84, 191; 1999 a. 9, 32; 2005 a. 443 ss. 139, 140, 141, 236; Stats. 2005 s. 767.73.



767.75 Assignment of income for payment obligations.

767.75  Assignment of income for payment obligations.

767.75(1)(1)  Definitions. In this section:

767.75(1)(a) (a) "Employer" includes the state and its political subdivisions.

767.75(1)(b) (b) "Payment order" means an order for child support under this chapter, for maintenance payments under s. 767.225 or 767.56, for family support under this chapter, for costs ordered under s. 767.805 (4) or 767.89 (3), for support by a spouse under s. 767.001 (1) (f), or for maintenance payments under s. 767.001 (1) (g); an order for or obligation to pay the annual receiving and disbursing fee under s. 767.57 (1e) (a); an order for a revision in a judgment or order with respect to child support, maintenance, or family support payments under s. 767.59; a stipulation approved by the court for child support under this chapter; and an order for child or spousal support entered under s. 948.22 (7).

767.75(1f) (1f) Payment order as assignment of income. A payment order constitutes an assignment of all commissions, earnings, salaries, wages, pension benefits, benefits under ch. 102 or 108, lottery prizes that are payable in installments, and other money due or to be due in the future to the department or its designee. The assignment shall be for an amount sufficient to ensure payment under the order, obligation, or stipulation and to pay any arrearages due at a periodic rate not to exceed 50% of the amount of support due under the order, obligation, or stipulation so long as the addition of the amount toward arrearages does not leave the party at an income below the poverty line established under 42 USC 9902 (2).

767.75(1m) (1m) Obligation continuing. If a party's current obligation to pay maintenance, child support, spousal support, or family support terminates but the party has an arrearage in the payment of one or more of those payments or in the payment of the annual receiving and disbursing fee, any assignment under sub. (1f) continues in effect, in an amount up to the amount of the assignment before the party's current obligation terminated, until the arrearage is paid in full.

767.75(2h) (2h) Delayed withholding; failure to pay. If a court-ordered assignment, including the assignment specified under sub. (1f) for the payment of any arrearages due, does not require immediately effective withholding and a payer fails to make a required maintenance, child support, spousal support, family support, or annual receiving and disbursing fee payment within 10 days after its due date, within 20 days after the payment's due date the court or county child support agency under s. 59.53 (5) shall cause the assignment to go into effect by providing notice of the assignment in the manner provided under sub. (2r) and shall send a notice by regular mail to the last-known address of the payer. The notice sent to the payer shall inform the payer that an assignment is in effect and that the payer may, within a 10-day period after the notice is mailed, by motion request a hearing on the issue of whether the assignment should remain in effect. The court shall hold a hearing requested under this subsection within 10 working days after the date of receipt of the request. If at the hearing the payer establishes that the assignment is not proper because of a mistake of fact, the court may direct that the assignment be withdrawn. Either party may, within 15 working days after the date of a decision by a circuit court commissioner under this subsection, seek review of the decision by the court with jurisdiction over the action.

767.75(2m) (2m) Unpaid receiving and disbursing fees; assignment.

767.75(2m)(a)(a)

767.75(2m)(a)1.1. An obligation to pay unpaid fees under s. 767.57 (1e) (b) 1m. constitutes an assignment of all commissions, earnings, salaries, wages, pension benefits, benefits under ch. 102 or 108, lottery prizes that are payable in installments, and other money due or to be due in the future to the department or its designee.

767.75(2m)(a)2. 2. An obligation to pay unpaid fees under s. 767.57 (1e) (b) 2m. constitutes an assignment of all commissions, earnings, salaries, wages, pension benefits, benefits under ch. 102 or 108, lottery prizes that are payable in installments, and other money due or to be due in the future to the clerk of court to whom the fees are owed, or to his or her successor.

767.75(2m)(b) (b) The county child support agency under s. 59.53 (5) may cause an assignment under par. (a) to go into effect by providing notice of the assignment in the manner provided under sub. (2r) and sending a notice by regular mail to the last-known address of the payer. The notice sent to the payer shall inform the payer that an assignment is in effect and that the payer may, within a 10-day period after the notice is mailed, by motion request a hearing on the issue of whether the assignment should remain in effect. The court shall hold a hearing requested under this paragraph within 10 working days after the date of receipt of the request. If at the hearing the payer establishes that the assignment is not proper because of a mistake of fact, the court may direct that the assignment be withdrawn. The payer or the county child support agency may, within 15 working days after the date of a decision by a circuit court commissioner under this paragraph, seek review of the decision by the court with jurisdiction over the action.

767.75(2r) (2r) Notice of assignment to income source. Upon entry of each order for child support, maintenance, family support, support by a spouse, or the annual receiving and disbursing fee, and upon approval of each stipulation for child support, unless the court finds that income withholding is likely to cause the payer irreparable harm or unless s. 767.76 applies, the court or county child support agency under s. 59.53 (5) shall provide notice of the assignment by regular mail or by facsimile machine, as defined in s. 134.72 (1) (a), or other electronic means to the last-known address of the person from whom the payer receives or will receive money. The notice shall provide that the amount withheld may not exceed the maximum amount that is subject to garnishment under 15 USC 1673 (b) (2). If the department or its designee does not receive the money from the person notified, the court or county child support agency under s. 59.53 (5) shall provide notice of the assignment to any other person from whom the payer receives or will receive money. Notice under this subsection may be a notice of the court, a copy of the executed assignment, or a copy of that part of the court order directing payment.

767.75(3h) (3h) Duties of person receiving assignment notice. A person who receives notice of assignment under this section or s. 767.225 (1) (L) or 767.513 (3) or similar laws of another state shall withhold the amount specified in the notice from any money that person pays to the payer later than one week after receipt of notice of assignment. Within 5 days after the day the person pays money to the payer, the person shall send the amount withheld to the department or its designee or, in the case of an amount ordered withheld for health care expenses, to the appropriate health care insurer, provider, or plan. With each payment sent to the department or its designee, the person from whom the payer receives money shall report to the department or its designee the payer's gross income or other gross amount from which the payment was withheld. Except as provided in sub. (3m), for each payment sent to the department or its designee, the person from whom the payer receives money shall receive an amount equal to the person's necessary disbursements, not to exceed $3, which shall be deducted from the money to be paid to the payer. Section 241.09 does not apply to assignments under this section.

767.75(3m) (3m) Assignment of unemployment compensation benefits. Benefits under ch. 108 may be assigned and withheld only in the manner provided in s. 108.13 (4). Any order to withhold benefits under ch. 108 shall be for a fixed sum unless the court-ordered obligation on which the withholding order is based is expressed in the court order as a percentage of the payer's income, in which case an order to withhold benefits under ch. 108 shall be for a percentage of benefits payable. When money is to be withheld from these benefits, no fee may be deducted from the amount withheld and no fine may be levied for failure to withhold the money.

767.75(4) (4) Assignment priority. A withholding assignment or order under this section or s. 767.225 (1) (L) or 767.513 (3) has priority over any other assignment, garnishment, or similar legal process under state law.

767.75(6) (6) Failure to comply with assignment obligations.

767.75(6)(a)(a) Except as provided in sub. (3m), if after receipt of notice of assignment the person from whom the payer receives money fails to withhold the money or send the money to the department or its designee or the appropriate health care insurer, provider, or plan as provided in this section or s. 767.225 (1) (L) or 767.513 (3), the person may be proceeded against under the principal action under ch. 785 for contempt of court or may be proceeded against under ch. 778 and be required to forfeit not less than $50 nor more than an amount, if the amount exceeds $50, that is equal to 1% of the amount not withheld or sent.

767.75(6)(b) (b) If an employer who receives an assignment under this section or s. 767.225 (1) (L) or 767.513 (3) fails to notify the department or its designee within 10 days after an employee is terminated or otherwise temporarily or permanently leaves employment, the employer may be proceeded against under the principal action under ch. 785 for contempt of court.

767.75(6)(c) (c) No employer may use an assignment under this section or s. 767.225 (1) (L) or 767.513 (3) as a basis for the denial of employment to a person, the discharge of an employee, or any disciplinary action against an employee. An employer who denies employment or discharges or disciplines an employee in violation of this paragraph may be fined not more than $500 and may be required to make full restitution to the aggrieved person, including reinstatement and back pay. Except as provided in this paragraph, restitution shall be in accordance with s. 973.20. An aggrieved person may apply to the district attorney or to the department for enforcement of this paragraph.

767.75(6m) (6m) Conversion of certain support orders to fixed amount. A county child support agency under s. 59.53 (5) may convert a support amount in an order for income withholding under this section that is expressed as a percentage of income to the equivalent sum certain amount for purposes of enforcing a child support order in another state under subch. V or VI of ch. 769. Nothing in this subsection authorizes a change, or may be construed to change, the support obligation specified in the underlying child support order.

767.75(7) (7) Receipt of more than one notice of assignment. A person who receives more than one notice of assignment under sub. (3h) may send all money withheld to the department or its designee, whichever is appropriate, in a combined payment, accompanied by any information the department or its designee requires.

767.75(7m) (7m) Change in payroll period.

767.75(7m)(a)(a) In this subsection, "payroll period" has the meaning given in s. 71.63 (5).

767.75(7m)(b) (b) If after an assignment is in effect the payer's employer changes its payroll period, or the payer changes employers and the new employer's payroll period is different from the former employer's payroll period, the county child support agency under s. 59.53 (5) may, unless otherwise ordered by a judge, amend the withholding assignment or order so that all of the following apply:

767.75(7m)(b)1. 1. The withholding frequency corresponds to the new payroll period.

767.75(7m)(b)2. 2. The amounts to be withheld reflect the adjustment to the withholding frequency.

767.75(7m)(c) (c) The county child support agency shall provide notice of the amended withholding assignment or order by regular mail to the payer's employer and to the payer.

767.75 History History: 1971 c. 110; 1975 c. 94 s. 91 (3); 1975 c. 199; 1977 c. 105; 1979 c. 32 ss. 50, 92 (4); 1979 c. 196, 221; Stats. 1979 s. 767.265; 1981 c. 20, 186; 1983 a. 27, 384; 1985 a. 29; 1987 a. 38 s. 136; 1987 a. 332 s. 64; 1987 a. 398, 403; 1989 a. 31, 56, 212, 336; 1991 a. 287; 1993 a. 16, 326, 389, 481; 1995 a. 27 s. 9130 (4); 1995 a. 279, 404; 1997 a. 27, 191; 1999 a. 9; 2001 a. 16, 61, 105; 2005 a. 443 ss. 116 to 118, 237; Stats. 2005 s. 767.75.

767.75 Annotation The maximum amount subject to assignment to collect an arrearage is 50% of the support currently due. A 25% wage assignment for current support limits an assignment for arrearages to an additional 12.5% of wages. Schnetzer v. Schnetzer, 174 Wis. 2d 458, 497 N.W.2d 772 (Ct. App. 1993).

767.75 Annotation The assignment under sub. (1) does not require earnings to be withheld and therefore is not a garnishment subject to federal restrictions. Carpenter v. Mumaw, 230 Wis. 2d 384, 602 N.W.2d 536 (Ct. App. 1999), 98-2874.

767.75 Annotation The mandatory wage assignment provisions of this section are constitutional. 68 Atty. Gen. 106.



767.76 Account transfers.

767.76  Account transfers.

767.76(1)(1)  Authority of court to require. If the court determines that income withholding under s. 767.75 is inapplicable, ineffective, or insufficient to ensure payment under an order or stipulation specified in s. 767.75 (1), or that income withholding under s. 767.513 (3) is inapplicable, ineffective, or insufficient to ensure payment of a child's health care expenses, including payment of health insurance premiums, ordered under s. 767.513, the court may require the payer to identify or establish a deposit account, owned in whole or in part by the payer, that allows for periodic transfers of funds and to file with the financial institution at which the account is located an authorization for transfer from the account to the department or its designee. The authorization shall be provided on a standard form approved by the court and shall specify the frequency and the amount of transfer, sufficient to meet the payer's obligation under the order or stipulation, as required by the court. The authorization shall include the payer's consent for the financial institution or an officer, employee, or agent of the financial institution to disclose information to the court, county child support agency under s. 59.53 (5), department, or department's designee regarding the account for which the payer has executed the authorization for transfer.

767.76(2) (2) Transfer of funds by financial institutions. A financial institution that receives an authorization for transfer under sub. (1) shall transfer the amounts as specified in the authorization or shall transfer the amount available for transfer if at a time of transfer that amount is less than the amount specified in the authorization. The financial institution may accomplish the transfer by any lawful means, including payment by check, subject to the terms of the account. The financial institution may deduct from the payer's account for each transfer its usual fee for such fund transfers. If the account is closed or if no funds are available at a time of transfer, the financial institution shall notify the county child support agency under s. 59.53 (5) or the department or its designee, whichever is appropriate, within 10 days after the date on which the funds should have been transferred.

767.76(3) (3) Priority of transfer authorization. An authorization for transfer under sub. (1) has priority over any other authorization for transfer and over an assignment, garnishment or similar legal process under state law or the laws of another state.

767.76(4) (4) Revocation of transfer authorization. An authorization for transfer under sub. (1) may not be revoked except by court order.

767.76(5) (5) Authorized disclosure. A financial institution or an officer, employee, or agent of a financial institution may disclose information to the court, county child support agency under s. 59.53 (5), department, or department's designee concerning an account for which a payer has executed an authorization for transfer under sub. (1).

767.76(6) (6) Liability immunity. No financial institution or officer, employee or agent of a financial institution is liable to an account owner for any sum transferred, or for any information disclosed, in compliance with this section.

767.76 History History: 1993 a. 481; 1995 a. 279; 1997 a. 27; 1999 a. 9; 2001 a. 38, 61, 105; 2005 a. 443 ss. 120, 238; Stats. 2005 s. 767.76.



767.77 Enforcement of payment obligations.

767.77  Enforcement of payment obligations.

767.77(1) (1)  Definition. In this section, "payment obligation" means an obligation to pay support under s. 48.355 (2) (b) 4., 48.357 (5m) (a), 48.363 (2), 938.183 (4), 938.355 (2) (b) 4., 938.357 (5m) (a), or 938.363 (2), support or maintenance under s. 767.501, child support, family support, or maintenance under s. 767.225, child support under s. 767.511, maintenance under s. 767.56, family support under s. 767.531, attorney fees under s. 767.241, child support or a child's health care expenses under s. 767.85, paternity obligations under s. 767.805 (4), 767.863 (3), or 767.89, support arrearages under s. 767.71, or child or spousal support under s. 948.22 (7).

767.77(1m) (1m) Terms of payment. The court may order that a payment obligation be paid in the amounts and at the times that it considers expedient.

767.77(2) (2) Security for payment. The court may impose liability for a payment obligation as a charge upon specific real estate of the obligated party or may require that party to give sufficient security for payment. No charge upon real estate is effective until the order or judgment imposing liability or a certified copy of it is recorded in the office of the register of deeds in the county in which the real estate is situated.

767.77(3) (3) Noncompliance; enforcement. If a party fails to pay a payment ordered under sub. (1m) or to give security under sub. (2), the court may by any appropriate remedy enforce the judgment, or the order as if it were a final judgment, including any past due payment and interest. Appropriate remedies include but are not limited to:

767.77(3)(a) (a) Execution of the order or judgment.

767.77(3)(b) (b) Contempt of court under ch. 785.

767.77(3)(c) (c) Money judgment for past due payments.

767.77(3)(d) (d) Satisfaction under s. 811.23 of any property attached under ch. 811.

767.77(3)(e) (e) Garnishment under ch. 812.

767.77(3)(f) (f) For failure to pay child support or family support, satisfaction under s. 780.10 out of the proceeds of the sale of any ship, boat or vessel attached and sold under ch. 780.

767.77(4) (4) Information on boat ownership. Upon the request of a county, the department of natural resources shall provide the county with a list of the names and addresses of all of the owners of boats that have a valid certificate of number or registration that has been issued by the department under s. 30.52. The department shall prepare the list annually before May 31 of each year.

767.77 History History: 1971 c. 220; 1975 c. 401 s. 4; 1977 c. 105; 1979 c. 32 ss. 50, 92 (4); 1979 c. 196, 221; 1979 c. 257 s. 17; 1979 c. 355; Stats. 1979 s. 767.30; 1983 a. 27; 1985 a. 29; 1987 a. 332 s. 64; 1993 a. 481; 1995 a. 77, 287; 1997 a. 27, 191; 1999 a. 103; 2005 a. 443 ss. 137, 239; Stats. 2005 s. 767.77.

767.77 Annotation A court is justified in requiring the creation of a trust to secure the payment of support money when a spouse has a record of failing to obey prior court orders. Foregger v. Foregger, 48 Wis. 2d 512, 180 N.W.2d 578 (1970).

767.77 Annotation When parents each own a 1/2 interest in future proceeds of real estate and the state contributes to child support, the court may not order the custodial parent to pay child support in the form of an accumulating real estate lien in favor of the state. State ex rel. v. Reible, 91 Wis. 2d 394, 283 N.W.2d 427 (Ct. App. 1979).

767.77 Annotation The trial court had the power to order a parent to look for additional or alternative employment or be held in contempt. Proper contempt procedures are discussed. Dennis v. Dennis, 117 Wis. 2d 249, 344 N.W.2d 128 (1984).

767.77 Annotation There is no authority under this section to grant credits against arrearages. To grant a credit requires modification of the judgment under s. 767.32 [now s. 767.59]. Under s. 767.32 (1r) [now s. 767.59 (1r)] a court is without discretion to grant credits against arrearages for direct payments made for child support regardless of when the order was entered. Douglas County Child Support v. Fisher, 200 Wis. 2d 807, 547 N.W.2d 801 (Ct. App. 1996), 95-1960.



767.78 Enforcement; contempt proceedings.

767.78  Enforcement; contempt proceedings.

767.78(1) (1)  Definition. In this section, "financial obligation" means an obligation for payment incurred under s. 48.355 (2) (b) 4., 48.357 (5m) (a), 48.363 (2), 767.225, 767.241, 767.511, 767.531, 767.56, 767.61, 767.71, 767.805 (4), 767.85, 767.863 (3), 767.89, 938.183 (4), 938.355 (2) (b) 4., 938.357 (5m) (a), or 938.363 (2).

767.78(2) (2) Noncompliance; order to show cause. If a person has incurred a financial obligation and has failed within a reasonable time or as ordered by the court to satisfy the obligation, and the wage assignment proceeding under s. 767.75 and the account transfer under s. 767.76 are inapplicable, impractical, or unfeasible, the court may on its own initiative, and shall on the application of the receiving party, issue an order requiring the payer to show cause at a reasonable time specified in the order why he or she should not be subject to contempt of court under ch. 785.

767.78 History History: 1977 c. 105; 1979 c. 32 ss. 50, 92 (4); 1979 c. 196; 1979 c. 257 s. 17; Stats. 1979 s. 767.305; 1993 a. 481; 1995 a. 77; 1997 a. 27, 191; 1999 a. 103; 2005 a. 443 ss. 142, 143; Stats. 2005 s. 767.78.

767.78 Annotation Contempt is an appropriate means to enforce child support arrearages after a child has reached majority. Griffin v. Reeve, 141 Wis. 2d 699, 416 N.W.2d 612 (1987).

767.78 Annotation When a contemnor's liberty interests are at risk, he or she must be given an opportunity to show the court that the failure to comply with the purge conditions was not willful and intentional. V.J.H. v. C.A.B. 163 Wis. 2d 833, 472 N.W.2d 939 (Ct. App. 1991).



767.80 Determination of paternity.

767.80  Determination of paternity.

767.80(1) (1)  Who may bring action or file motion. The following persons may bring an action or file a motion, including an action or motion for declaratory judgment, for the purpose of determining the paternity of a child or for the purpose of rebutting the presumption of paternity under s. 891.405 or 891.41 (1):

767.80(1)(a) (a) The child.

767.80(1)(b) (b) The child's natural mother.

767.80(1)(c) (c) Unless s. 767.805 (1) applies, a male presumed to be the child's father under s. 891.405 or 891.41 (1).

767.80(1)(d) (d) A male alleged or alleging himself to be the father of the child.

767.80(1)(e) (e) The personal representative of a person specified under pars. (a) to (d) if that person has died.

767.80(1)(f) (f) The legal or physical custodian of the child.

767.80(1)(g) (g) This state whenever the circumstances specified in s. 767.205 (2) (a) apply, including the delegates of the state as specified in sub. (6).

767.80(1)(h) (h) This state as provided under sub. (6m).

767.80(1)(i) (i) A guardian ad litem appointed for the child under s. 48.235, 767.407 (1) (c), or 938.235.

767.80(1)(j) (j) A parent of a person listed under par. (b), (c) or (d), if the parent is liable or is potentially liable for maintenance of a child of a dependent person under s. 49.90 (1) (a) 2.

767.80(1)(k) (k) In conjunction with the filing of a petition for visitation with respect to the child under s. 767.43 (3), a parent of a person who has filed a declaration of paternal interest under s. 48.025 with respect to the child or a parent of a person who, before April 1, 1998, signed and filed a statement acknowledging paternity under s. 69.15 (3) (b) 3. with respect to the child.

767.80(1m) (1m) Venue. An action under this section may be brought in the county in which the child or the alleged father resides or is found or, if the father is deceased, in which proceedings for probate of his estate have been or could be commenced.

767.80(2) (2) Certain agreements not a bar to action. Regardless of its terms, an agreement made after July 1, 1981, other than an agreement approved by the court between an alleged or presumed father and the mother or child, does not bar an action under this section. Whenever the court approves an agreement in which one of the parties agrees not to commence an action under this section, the court shall first determine whether or not the agreement is in the best interest of the child. The court shall not approve any provision waiving the right to bring an action under this section if this provision is contrary to the best interests of the child.

767.80(3) (3) Stay if action before birth. If an action under this section is brought before the birth of the child, all proceedings shall be stayed until after the birth, except that service of process, service and filing of pleadings, the first appearance and the taking of depositions to preserve testimony may be done before the birth of the child.

767.80(4) (4) Child as party. The child may be a party to any action under this section.

767.80(5) (5) Petition.

767.80(5)(a)(a) In this subsection, "any alleged father" includes any male who has engaged in sexual intercourse with the child's mother during a possible time of conception of the child.

767.80(5)(b) (b) An action under this section may be joined with any other action for child support and is governed by the procedures specified in s. 767.205 relating to child support, except that the title of the action shall be "In re the paternity of A.B." The petition shall state the name and date of birth of the child if born or that the mother is pregnant if the child is unborn, the name of any alleged father, whether or not an action by any of the parties to determine the paternity of the child or rebut the presumption of paternity to the child has at any time been commenced, or is pending before any court, in this state or elsewhere. If a paternity judgment has been rendered, or if a paternity action has been dismissed, the petition shall state the court that rendered the judgment or dismissed the action, and the date and the place the judgment was granted if known. The petition shall also give notice of a party's right to request a genetic test under s. 49.225 or 767.84.

767.80(5)(c) (c) If a matter is referred under s. 48.299 (6) (a) or 938.299 (6) (a) to an attorney designated under sub. (6) (a), that attorney shall also include in the petition notification to the court that the matter was referred under s. 48.299 (6) (a) or 938.299 (6) (a).

767.80(5m) (5m) Applicable procedure; exceptions. Except as provided in ss. 767.805, 767.863 (3), 767.85, 767.893 (2) and (2m), and 769.401, unless a male is presumed the child's father under s. 891.41 (1), is adjudicated the child's father either under s. 767.89 or by final order or judgment of a court of competent jurisdiction in another state, or has acknowledged himself to be the child's father under s. 767.805 (1) or a substantially similar law of another state, no order or temporary order may be entered for child support, legal custody, or physical placement until the male is adjudicated the father using the procedure set forth in this subchapter, except s. 767.805. Except as provided in ss. 767.805, 767.85, and 769.401, the exclusive procedure for establishment of child support obligations, legal custody, or physical placement rights for a male who is not presumed the child's father under s. 891.41 (1), adjudicated the father, or acknowledged under s. 767.805 (1) or a substantially similar law of another state to be the father is by an action under this subchapter, except s. 767.805, or under s. 769.701. No person may waive the use of this procedure. If a presumption under s. 891.41 (1) exists, a party denying paternity has the burden of rebutting the presumption.

767.80(6) (6) Which attorney represents state.

767.80(6)(a)(a) The attorney responsible for support enforcement under s. 59.53 (6) (a) shall provide the representation for the state as specified under s. 767.205 (2) (a) in cases brought under this section.

767.80(6)(b) (b) The attorney under s. 59.53 (6) (a) is the only county attorney who may provide representation when the state delegates its authority under sub. (1) (g).

767.80(6)(c) (c) The attorney under s. 59.53 (6) (a) or any state attorney acting under par. (b) may not represent the state as specified under s. 767.205 (2) (a) in an action under this section and at the same time act as guardian ad litem for the child or the alleged child of the party.

767.80(6m) (6m) When action must be commenced. The attorney designated under sub. (6) (a) shall commence an action under this section on behalf of the state within 6 months after receiving notification under s. 69.03 (15) that no father is named on the birth certificate of a child who is a resident of the county if paternity has not been acknowledged under s. 767.805 (1) or a substantially similar law of another state or adjudicated, except in situations under s. 69.14 (1) (g) and (h) and as provided by the department by rule.

767.80(6r) (6r) Responsibilities of attorney upon referral.

767.80(6r)(a)(a) The attorney designated under sub. (6) (a) who receives a referral under s. 48.299 (6) (a) or 938.299 (6) (a) shall do all of the following:

767.80(6r)(a)1. 1. Give priority to matters referred under s. 48.299 (6) (a) or 938.299 (6) (a), including priority in determining whether an action should be brought under this section and, if the determination is that such an action should be brought, priority in bringing the action and in establishing the existence or nonexistence of paternity.

767.80(6r)(a)2. 2. As soon as possible, but no later than 30 days after the date on which the referral is received, notify the court that referred the matter of one of the following:

767.80(6r)(a)2.a. a. The date on which an action has been brought under this section or the approximate date on which such an action will be brought.

767.80(6r)(a)2.b. b. That a determination has been made that an action should not be brought under this section or, if such a determination has not been made, the approximate date on which a determination will be made as to whether such an action should be brought.

767.80(6r)(a)2.c. c. That the male designated in s. 48.299 (6) (a) or 938.299 (6) (a) has previously been excluded as the father of the child.

767.80(6r)(a)3. 3. If an action is brought under this section, notify the court that referred the matter as soon as possible of a judgment or order determining the existence or nonexistence of paternity.

767.80(6r)(b) (b) The attorney designated under sub. (6) (a) who receives a referral under s. 48.299 (7) or 938.299 (7) may bring an action under this section on behalf of the state and may give priority to the referral and notify the referring court in the same manner as is required under par. (a) when a matter is referred under s. 48.299 (6) (a) or 938.299 (6) (a).

767.80(7) (7) Clerk to provide document. The clerk of court shall provide without charge to each person bringing an action under this section, except to the state under sub. (1) (g) or (6m), a document setting forth the percentage standard established by the department under s. 49.22 (9) and listing the factors that a court may consider under s. 767.511 (1m).

767.80 History History: 1979 c. 352; 1981 c. 20 s. 2202 (20) (m); 1983 a. 447; 1985 a. 29; 1987 a. 27, 355, 399, 413; 1989 a. 31, 212; 1993 a. 326, 481; 1995 a. 27 s. 9126 (19); 1995 a. 68, 100, 201, 275, 404; 1997 a. 191; 1999 a. 9; 2001 a. 61; 2005 a. 443 ss. 12, 184, 241; Stats. 2005 s. 767.80; 2007 a. 97; 2009 a. 321.

767.80 Annotation A paternity proceeding may not be maintained posthumously. Estate of Blumreich, 84 Wis. 2d 545, 267 N.W.2d 870 (1978). See also Paternity of N.L.B. 140 Wis. 2d 400, 411 N.W.2d 144 (Ct. App. 1987).

767.80 Annotation Under the facts of the case, the nonbiological father was not equitably estopped from denying paternity or child support. Marriage of A. J. N. & J. M. N. 141 Wis. 2d 99, 414 N.W.2d 68 (Ct. App. 1987).

767.80 Annotation A posthumous paternity action is allowable if it is brought by the putative father's personal representative. Le Fevre v. Schreiber, 167 Wis. 2d 733, 482 N.W.2d 904 (1992).

767.80 Annotation A paternity action may not be used to challenge paternity previously decided in a divorce action. That paternity was not challenged in the divorce is irrelevant if it could have been litigated. Paternity of Nathan T. 174 Wis. 2d 352, 497 N.W.2d 740 (Ct. App. 1993).

767.80 Annotation The full faith and credit clause of the U.S. Constitution did not bar a petition to determine paternity when a paternity decree of another state would have been subject to collateral attack in that state. Paternity of R.L.L. 176 Wis. 2d 224, N.W.2d (Ct. App. 1993).

767.80 Annotation Because a child has a right to bring an independent action for paternity under sub. (1) (a), if the child was not a party to an earlier paternity action, it would be a violation of the child's due process rights to preclude the child from litigating the paternity issue. Mayonia M.M. v. Kieth N. 202 Wis. 2d 460, 551 N.W.2d 34 (Ct. App. 1996), 95-2838.

767.80 Annotation An alleged father has a statutory right to a determination of paternity. A hearing to determine whether the child's best interests would be served by a paternity proceeding is not authorized by statute. Thomas M.P. v. Kimberly J.L. 207 Wis. 2d 388, 558 N.W.2d 897 (Ct. App. 1996), 96-0697.

767.80 Annotation Section 893.88, limiting only an action for the establishment of paternity, does not preclude a motion for the purpose of determining paternity in a probate proceeding. DiBenedetto v. Jaskolski, 2003 WI App 70, 261 Wis. 2d 723, 661 N.W.2d 869, 01-2189.

767.80 Annotation Construing the discretionary authority of a personal representative under sub. (1) (e) in a way that allows preventing the definitive determination of heirs would undermine the principle that property of intestate deceased persons should descend to kindred of the blood and defeat a court's responsibility under s. 863.23 that persons who are the heirs of the decedent shall be determined by the court. DiBenedetto v. Jaskolski, 2003 WI App 70, 261 Wis. 2d 723, 661 N.W.2d 869, 01-2189.

767.80 Annotation In order for a putative biological father to have the necessary foundation for a constitutionally protected liberty interest in his putative paternity, he must have taken affirmative steps to assume his parental responsibilities for the child. Randy A. J. v. Norma I. J. 2004 WI 41, 270 Wis. 2d 384, 677 N.W.2d 630, 02-0469.

767.80 Annotation The competing interests of finality and fairness coalesce when considering sub. (1) (h) and principles of res judicata. Res judicata and collateral estoppel are founded on principles of fundamental fairness and should not deprive a party of the opportunity to have a full and fair determination of an issue. When the record demonstrated that an adjudicated father never had an opportunity for a full and fair determination of the question of paternity, res judicata should not have barred relief. Shanee Y. v. Ronnie J. 2004 WI App 58, 271 Wis. 2d 242, 677 N.W.2d 684, 03-1228.

767.80 Annotation Sub. (1) does not permit a man alleging he is the father to bring a paternity action for the sole purpose of establishing paternity of a stillborn so that he may bring a wrongful death action. The proper vehicle for determining parentage is a motion by the father under s. 885.23 for a determination of parentage within the pending wrongful death action. Shannon E. T. v. Alicia M. V.M. 2007 WI 29, 299 Wis. 2d 601, 728 N.W.2d 636, 05-0077.

767.80 Annotation Sub. (1) utilizes mandatory language requiring the state to initiate a paternity action when, as provided in sub. (6m), no father's name was listed on the birth certificate. Thus, according to the clear language of this statute, the state was obligated to commence a paternity action. A presumption of paternity under s. 891.41 does not alleviate the state of its obligations under sub. (1). State v. Robin M. W. 2008 WI App 60, 310 Wis. 2d 786, 750 N.W.2d 957, 07-1181.



767.803 Determination of marital children.

767.803  Determination of marital children. If the father and mother of a nonmarital child enter into a lawful marriage or a marriage which appears and they believe is lawful, except where the parental rights of the mother were terminated before either of these circumstances, the child becomes a marital child, is entitled to a change in birth certificate under s. 69.15 (3) (b), and shall enjoy all of the rights and privileges of a marital child as if he or she had been born during the marriage of the parents. This section applies to all cases before, on, or after its effective date, but no estate already vested shall be divested by this section and ss. 765.05 to 765.24 and 852.05. The children of all marriages declared void under the law are nevertheless marital children.

767.803 History History: 1979 c. 32 ss. 48, 92 (2); Stats. 1979 s. 765.25; 1979 c. 352; Stats. 1979 s. 767.60; 1981 c. 314 s. 146; 1983 a. 447; 1985 a. 315; 2005 a. 443 s. 229; Stats. 2005 s. 767.803.



767.805 Voluntary acknowledgment of paternity.

767.805  Voluntary acknowledgment of paternity.

767.805(1)(1)  Conclusive determination of paternity. A statement acknowledging paternity that is on file with the state registrar under s. 69.15 (3) (b) 3. after the last day on which a person may timely rescind the statement, as specified in s. 69.15 (3m), is a conclusive determination, which shall be of the same effect as a judgment, of paternity.

767.805(1m) (1m) Minor parent may not sign. A minor may not sign a statement acknowledging paternity.

767.805(2) (2) Rescission of acknowledgment.

767.805(2)(a)(a) A statement acknowledging paternity that is filed with the state registrar under s. 69.15 (3) (b) 3. may be rescinded as provided in s. 69.15 (3m) by a person who signed the statement as a parent of the child who is the subject of the statement.

767.805(2)(b) (b) If a statement acknowledging paternity is timely rescinded as provided in s. 69.15 (3m), a court may not enter an order specified in sub. (4) with respect to the male who signed the statement as the father of the child unless the male is adjudicated the child's father using the procedures set forth in this subchapter, except for this section.

767.805(3) (3) Actions when paternity acknowledged.

767.805(3)(a)(a) Unless the statement acknowledging paternity has been rescinded, an action affecting the family concerning custody, child support or physical placement rights may be brought with respect to persons who, with respect to a child, jointly signed and filed with the state registrar under s. 69.15 (3) (b) 3. as parents of the child a statement acknowledging paternity.

767.805(3)(b) (b) Except as provided in s. 767.407, in an action specified in par. (a) the court may appoint a guardian ad litem for the child and shall appoint a guardian ad litem for a party who is a minor, unless the minor party is represented by an attorney.

767.805(4) (4) Orders when paternity acknowledged. In an action under sub. (3) (a), if the persons who signed and filed the statement acknowledging paternity as parents of the child had notice of the hearing, the court shall make an order that contains all of the following provisions:

767.805(4)(a) (a) Orders for the legal custody of and periods of physical placement with the child, determined in accordance with s. 767.41.

767.805(4)(b) (b) An order requiring either or both of the parents to contribute to the support of any child of the parties who is less than 18 years old, or any child of the parties who is less than 19 years old if the child is pursuing an accredited course of instruction leading to the acquisition of a high school diploma or its equivalent, determined in accordance with s. 767.511.

767.805(4)(c) (c) A determination as to which parent, if eligible, shall have the right to claim the child as an exemption for federal tax purposes under 26 USC 151 (c) (1) (B), or as an exemption for state tax purposes under s. 71.07 (8) (b).

767.805(4)(d) (d)

767.805(4)(d)1.1. An order establishing the amount of the father's obligation to pay or contribute to the reasonable expenses of the mother's pregnancy and the child's birth. The amount established may not exceed one-half of the total actual and reasonable pregnancy and birth expenses. The order also shall specify the court's findings as to whether the father's income is at or below the poverty line established under 42 USC 9902 (2), and shall specify whether periodic payments are due on the obligation, based on the father's ability to pay or contribute to those expenses.

767.805(4)(d)2. 2. If the order does not require periodic payments because the father has no present ability to pay or contribute to the expenses, the court may modify the judgment or order at a later date to require periodic payments if the father has the ability to pay at that time.

767.805(4)(e) (e) An order requiring either or both parties to pay or contribute to the costs of the guardian ad litem fees and other costs.

767.805(4)(f) (f) An order requiring either party to pay or contribute to the attorney fees of the other party.

767.805(4m) (4m) Liability for past support.

767.805(4m)(a)(a) Subject to par. (b), liability for past support of the child shall be limited to support for the period after the day on which the petition, motion or order to show cause requesting support is filed in the action for support under sub. (3) (a), unless a party shows, to the satisfaction of the court, all of the following:

767.805(4m)(a)1. 1. That he or she was induced to delay commencing the action by any of the following:

767.805(4m)(a)1.a. a. Duress or threats.

767.805(4m)(a)1.b. b. Actions, promises or representations by the other party upon which the party relied.

767.805(4m)(a)1.c. c. Actions taken by the other party to evade proceedings under sub. (3) (a).

767.805(4m)(a)2. 2. That, after the inducement ceased to operate, he or she did not unreasonably delay in commencing the action.

767.805(4m)(b) (b) In no event may liability for past support of the child be imposed for any period before the birth of the child.

767.805(5) (5) Voiding determination.

767.805(5)(a)(a) A determination of paternity that arises under this section may be voided at any time upon a motion or petition stating facts that show fraud, duress or a mistake of fact. Except for good cause shown, any orders entered under sub. (4) shall remain in effect during the pendency of a proceeding under this paragraph.

767.805(5)(b) (b) If a court in a proceeding under par. (a) determines that the male is not the father of the child, the court shall vacate any order entered under sub. (4) with respect to the male. The court or the county child support agency under s. 59.53 (5) shall notify the state registrar, in the manner provided in s. 69.15 (1) (b), to remove the male's name as the father of the child from the child's birth certificate. No paternity action may thereafter be brought against the male with respect to the child.

767.805(6) (6) Applicability.

767.805(6)(a)(a) This section does not apply unless all of the following apply to the statement acknowledging paternity:

767.805(6)(a)1. 1. The statement is made on a form prescribed by the state registrar for use beginning on April 1, 1998.

767.805(6)(a)2. 2. The statement was signed and filed on or after April 1, 1998.

767.805(6)(a)3. 3. The statement contains an attestation clause showing that both parties, before signing the statement, received oral and written notice of the legal consequences of, the rights and responsibilities arising from and the alternatives to, signing the statement.

767.805(6)(b) (b) Parties who signed and filed a statement acknowledging paternity before April 1, 1998, may sign and file a new statement that fulfills the requirements under par. (a). The new statement supersedes any statement previously filed with the state registrar and has the effects specified in this section.

767.805(6)(c) (c) The notice requirements under s. 69.15 (3) (b) 3. apply to this section beginning with forms for the acknowledgment of paternity that are prescribed by the state registrar on April 1, 1998.

767.805 History History: 1993 a. 481; 1995 a. 100; 1997 a. 191; 1999 a. 9; 2001 a. 16, 61; 2005 a. 304; 2005 a. 443 ss. 233, 242; Stats. 2005 s. 767.805.

767.805 Annotation A Michigan Affidavit of Parentage was a conclusive determination of paternity in Wisconsin. The affidavit was not voided under sub. (5) (a) by a Wisconsin child support action in which tests found the signer of the affidavit not to be the biological father when there was no showing of fraud, duress, or a mistake of fact in relation to the signing of the affidavit. Sub. (5) (b) does not prevent the child from bringing a paternity action based on having been unrepresented at the original paternity proceeding. Daniel T. W. v. Joni K. W. 2009 WI App 13, 315 Wis. 2d 181, 762 N.W.2d 444, 08-0902.

767.805 Annotation Wisconsin's Custody, Placement and Paternity Reform Legislation. Walther. Wis. Law. April 2000.



767.813 Summons.

767.813  Summons.

767.813(1)(1)  Purpose. The summons shall state the purpose of the action.

767.813(2) (2) Signing. The process shall be signed by the clerk of the court or by the petitioner's attorney.

767.813(3) (3) Return date. Every summons shall specify a return date and time before the court. The clerk of the court shall set the date and hour at which the summons is returnable.

767.813(4) (4) Service. The summons and petition shall be served in the manner provided in s. 801.11 (1) (a) or (b) or, notwithstanding s. 990.001 (13), by registered or certified mail, with return receipt signed by the respondent.

767.813(5) (5) Forms. The summons shall be in substantially one of the following forms:

767.813(5)(a) (a) Mother as petitioner.

STATE OF WISCONSIN, CIRCUIT COURT: ....COUNTY

- See PDF for diagram

In re the Paternity of A. B.

STATE OF WISCONSIN

and

C. D. (Mother-Petitioner)

Address

City, State Zip Code File No. ...

, Petitioners

vs. S U M M O N S

E. F.

Address .... (Case Classification Type):.... (Code No.)

City, State Zip Code

, Respondent

- See PDF for diagram

THE STATE OF WISCONSIN, To the Respondent:

767.813(5)(a)1. 1. You have been sued. .... claims that you are the father of the child, .... born on .... (date), in .... (city) (county) (state). You must appear to answer this claim of paternity. Your court appearance is:

Date:

Time:

Room:

Judge or Circuit Court Commissioner:

Address:

767.813(5)(a)2. 2. If you do not appear, the court will enter a default judgment finding you to be the father.

767.813(5)(a)3. 3. If you plan to be represented by an attorney, you should contact the attorney prior to the court appearance listed above. If you are unable to afford an attorney, the court will appoint one for you only upon the genetic tests showing that you are not excluded as the father and the probability of your being the father is less than 99.0 percent.

767.813(5)(a)4. 4. You are also notified that interference with the custody of a child is punishable by a fine of up to $10,000 and imprisonment for up to 5 years. Section 948.31, stats.

767.813(5)(a)5. 5. The .... County Clerk of Circuit Court is an equal opportunity service provider. If you need assistance to access services in the courts or need material in an alternate format, please call .....

Dated: ...., .... (year)

Signed:.... ....

G. H., Clerk of Circuit Court

or

Petitioner's Attorney

State Bar No.: ....

Address: ....

City, State Zip Code: ....

Phone No.: ....

767.813(5)(b) (b) Alleged father as petitioner.

STATE OF WISCONSIN, CIRCUIT COURT: ....COUNTY

- See PDF for diagram

In re the Paternity of A. B.

C. D. (Alleged Father-Petitioner)

Address

City, State Zip Code File No. ...

, Petitioners

vs. S U M M O N S

E. F.

Address .... (Case Classification Type):.... (Code No.)

City, State Zip Code

, Respondent

- See PDF for diagram

THE STATE OF WISCONSIN, To the Respondent:

767.813(5)(b)1. 1. You have been sued. The petitioner .... claims that he may be the father of the child, .... born on .... (date), in .... (city) (county) (state). You must appear to answer this claim of paternity. Your court appearance is:

Date:

Time:

Room:

Judge or Circuit Court Commissioner:

Address:

767.813(5)(b)2. 2. If you do not appear, the court will enter a default judgment finding the petitioner .... to be the father. If you plan to be represented by an attorney, you should contact the attorney prior to the court appearance listed above.

767.813(5)(b)3. 3. The .... County Clerk of Circuit Court is an equal opportunity service provider. If you need assistance to access services in the court or need material in an alternate format, please call .... .

Dated: ...., .... (year)

Signed:.... ....

G. H., Clerk of Circuit Court

or

Petitioner's Attorney

State Bar No.: ....

Address: ....

City, State Zip Code: ....

Phone No.: ....

767.813(5)(c) (c) Nonparent as petitioner.

STATE OF WISCONSIN, CIRCUIT COURT: ....COUNTY

- See PDF for diagram

In re the Paternity of A. B.

C. D. (Nonparent-Petitioner)

Address

City, State Zip Code File No. ...

, Petitioners

vs. S U M M O N S

E. F.

Address .... (Case Classification Type):.... (Code No.)

City, State Zip Code

, Respondent

- See PDF for diagram

THE STATE OF WISCONSIN, To the Respondent

767.813(5)(c)1. 1. You have been sued. The petitioner .... claims that .... is the mother and .... may be the father of the child, .... born on .... (date), in .... (city) (county) (state). You must appear to answer this claim of paternity. Your court appearance is:

Date:

Time:

Room:

Judge or Circuit Court Commissioner:

Address:

767.813(5)(c)2. 2. If you do not appear, the court may enter a default judgment finding .... to be the father. If you plan to be represented by an attorney, you should contact the attorney prior to the court appearance listed above. If you are alleged to be the father and you are unable to afford an attorney, the court will appoint one for you only upon genetic tests showing that you are not excluded as the father and the probability of your being the father is less than 99.0 percent.

767.813(5)(c)3. 3. The .... County Clerk of Circuit Court is an equal opportunity service provider. If you need assistance to access services in the court or need material in an alternate format, please call .... .

Dated: ...., .... (year)

Signed:.... ....

G. H., Clerk of Circuit Court

or

Petitioner's Attorney

State Bar No.: ....

Address: ....

City, State Zip Code: ....

Phone No.: ....

767.813(5g) (5g) Notice. The notice to parties shall be attached to the summons. The notice shall be in boldface type and in substantially the following form:

NOTICE TO PARTIES

1. You are a party to a petition for paternity. A judgment of paternity legally designates the child in the case to be a child of the man found to be the father. It creates a legally recognized parent-child relationship between the man and the child. It creates the right of inheritance for the child, and obligates the man to support the child until the child reaches the age of 18, or the age of 19 if the child is enrolled full-time in high school or its equivalent. The failure by either parent to pay court-ordered support is punishable by imprisonment as a contempt of court or as a criminal violation.

2. A party to a paternity case has the right to be represented by an attorney. If you are unable to afford an attorney and you are a man who is named as the possible father of a child in a paternity case, the court will appoint an attorney for you only if the results of one or more genetic tests show that you are not excluded as the father and that the statistical probability of your being the father is less than 99.0 percent. In order to determine whether you are entitled to have an attorney appointed for you, you may call the following telephone number .... .

3. The petitioner in this case has the burden of proving by a clear and satisfactory preponderance of the evidence whether the man named as the possible father is the father. However, if genetic tests show that the man named is not excluded as the father, and show that the statistical probability that the man is the father is 99.0 percent or higher, that man is rebuttably presumed to be the father.

4. You may request genetic tests which will indicate the probability that the man named as the possible father is or is not the father of the child. The court will order genetic tests on a request by you, the state, or any other party. Any person who refuses to take court-ordered genetic tests may be punished for contempt of court.

5. The following defenses are available in a paternity case:

767.813(5g)(a) (a) The man named as a possible father of the child may claim that he was sterile or impotent at the time of conception.

767.813(5g)(b) (b) The mother may claim that she, or the man named as a possible father may claim that he, did not have sexual intercourse with the other party during the conceptive period (generally the period 8 to 10 months before the birth of the child).

767.813(5g)(c) (c) The mother or the man named as a possible father may claim that another man had sexual intercourse with the mother during the conceptive period.

767.813(5g)(c)6. 6. You have the right to request a jury trial on the issue of whether the named man is the father.

767.813(5g)(c)7. 7. If you fail to appear at any stage of the proceeding, including a scheduled court-ordered genetic test, the court may enter a default judgment finding the man claimed to be the father as the father.

767.813(5g)(c)8. 8. You must keep the clerk of court and child support agency informed of your current address at all times.

767.813(6) (6) Document. The summons served on the respondent shall be accompanied by a document, provided without charge by the clerk of court, setting forth the percentage standard established by the department under s. 49.22 (9) and listing the factors that a court may consider under s. 767.511 (1m).

767.813 History History: 1979 c. 352; 1981 c. 314; 1983 a. 447; 1985 a. 29; 1987 a. 27, 413; Sup. Ct. Order, 171 Wis. 2d xix (1992); 1993 a. 16, 481; 1995 a. 27 ss. 7112, 7113b, 9126 (19); 1995 a. 100, 404, 417; 1997 a. 35, 191, 250; 1999 a. 9; 2001 a. 61, 105; 2005 a. 443 ss. 185, 186, 190, 243, 244; Stats. 2005 s. 767.813.



767.814 Names on pleadings after paternity determined.

767.814  Names on pleadings after paternity determined. After paternity is determined by the court in an action or proceeding under this subchapter, any papers filed in, and any records of, the court relating to the action or proceeding may identify the parties by name instead of by initials.

767.814 History History: 2005 a. 443.



767.815 Enlargement of time in a paternity proceeding.

767.815  Enlargement of time in a paternity proceeding. The time for service of summons and petition under s. 801.02 (1) in a paternity proceeding may be extended as provided in either sub. (1) or (2):

767.815(1) (1) Good cause. Upon the petitioner's demonstration of good cause, the court may without notice order one additional 60-day extension for service of the summons and petition.

767.815(2) (2) Reasonable grounds; due diligence. The time for service may be extended until the date the summons and petition are actually served, if both of the following apply:

767.815(2)(a) (a) There are reasonable grounds to believe that before the time for service under s. 801.02 (1) or sub. (1) expired the respondent knew that the mother was pregnant and that the respondent may be the father.

767.815(2)(b) (b) Due diligence was exercised in attempting to serve the respondent, before he was actually served.

767.815 History History: 1983 a. 447; 2005 a. 443 ss. 191, 246; Stats. 2005 s. 767.815.



767.82 Paternity procedures.

767.82  Paternity procedures.

767.82(1) (1)  Appointment of guardian ad litem.

767.82(1)(a)(a) Except as provided in par. (b), the court may appoint a guardian ad litem for the child and shall appoint a guardian ad litem for a minor parent or minor who is alleged to be a parent in a paternity proceeding unless the minor parent or the minor alleged to be the parent is represented by an attorney.

767.82(1)(b) (b) The court shall appoint a guardian ad litem for the child if s. 767.407 (1) (a) or (c) applies or if the court has concern that the child's best interest is not being represented.

767.82(2) (2) Presumption. Presumption of paternity shall be as provided in ss. 891.39, 891.405 and 891.41 (1).

767.82(2m) (2m) Custody pending court order. If there is no presumption of paternity under s. 891.41 (1) or if paternity is acknowledged under s. 767.805 (1), the mother shall have sole legal custody of the child until the court orders otherwise.

767.82(3) (3) Time of conception; evidence. Evidence as to the time of conception may be offered as provided in s. 891.395.

767.82(4) (4) Discovery. Discovery shall be conducted as provided in ch. 804, except that no discovery may be obtained later than 30 days before the trial. No discovery may solicit information relating to the sexual relations of the mother occurring at any time other than the probable time of conception.

767.82(5) (5) Statute of limitations. The statute of limitations for commencing actions concerning paternity is as provided in s. 893.88.

767.82(6) (6) Arrest. The respondent in a paternity action may be arrested as provided in s. 818.02 (6).

767.82(7) (7) Appointment of trustee or guardian. The court may appoint a trustee or guardian to receive and manage money paid for the support of a minor child.

767.82(7m) (7m) When action has priority. The court shall give priority to an action brought under s. 767.80 if the petition under s. 767.80 (5) indicates that the matter was referred under s. 48.299 (6) (a) or 938.299 (6) (a) by a court assigned to exercise jurisdiction under chs. 48 and 938.

767.82(8) (8) Procedures applicable to other matters in action. In all other matters, paternity proceedings shall be governed by the procedures applicable to other actions affecting the family.

767.82 History History: 1979 c. 352; 1981 c. 391; 1983 a. 447; 1989 a. 212; 1993 a. 481; 1995 a. 275; 1997 a. 191; 1999 a. 9; 2005 a. 443 ss. 208, 247; Stats. 2005 s. 767.82.

767.82 Annotation A trust under sub. (7) is not restricted to cases in which the custodial parent is a spendthrift. Paternity of Tukker M.O. 189 Wis. 2d 440, 525 N.W.2d 793 (Ct. App. 1994). See also Paternity of Tukker M.O. 199 Wis. 2d 186, 544 N.W.2d 417 (1996), 93-1929.



767.83 Right to counsel.

767.83  Right to counsel.

767.83(1)(1)  Generally. At the pretrial hearing, at the trial, and in any other proceedings in any paternity action, any party may be represented by counsel. If the male respondent is indigent and the state is the petitioner under s. 767.80 (1) (g), the petitioner is represented by a government attorney as provided in s. 767.80 (6), or the action is commenced on behalf of the child by an attorney appointed under s. 767.407 (1) (c), counsel shall be appointed for the respondent as provided in ch. 977, subject to the limitations under sub. (2m), unless the respondent knowingly and voluntarily waives the appointment of counsel.

767.83(2) (2) Extent of appointed attorney's representation. An attorney appointed under sub. (1) who is appearing on behalf of a party in a paternity action shall represent that party, subject to the limitations under sub. (2m), in all issues and proceedings relating to the paternity determination. The appointed attorney may not represent the party in any proceeding relating to child support, legal custody, periods of physical placement or related issues.

767.83(2m) (2m) When appointed representation provided. Representation by an attorney appointed under sub. (1) shall be provided only after the results of any genetic tests have been completed and only if all of the results fail to show that the alleged father is excluded and fail to give rise to the rebuttable presumption under s. 767.84 (1m) that the alleged father is the father of the child.

767.83(3) (3) Appearance by state's attorney not affected. This section does not prevent an attorney responsible for support enforcement under s. 59.53 (6) (a) or any other attorney employed under s. 49.22 or 59.53 (5) from appearing in any paternity action as provided under s. 767.80 (6).

767.83 History History: 1979 c. 352; 1983 a. 27; 1987 a. 355; 1989 a. 31; 1993 a. 16, 481; 1995 a. 27, 100, 201, 404; 1997 a. 35, 191; 2005 a. 443 ss. 221, 248; Stats. 2005 s. 767.83.

767.83 Annotation A paternity respondent does not have a constitutional right to effective assistance of counsel. A paternity action is not a criminal prosecution. Paternity of P.L.S. 158 Wis. 2d 712, 463 N.W.2d 403 (Ct. App. 1990).



767.84 Genetic tests in paternity actions.

767.84  Genetic tests in paternity actions.

767.84(1) (1)  When test ordered; report.

767.84(1)(a)(a) The court may, and upon request of a party shall, require the child, mother, any male for whom there is probable cause to believe that he had sexual intercourse with the mother during a possible time of the child's conception, or any male witness who testifies or will testify about his sexual relations with the mother at a possible time of conception to submit to genetic tests. Probable cause of sexual intercourse during a possible time of conception may be established by a sufficient petition or affidavit of the child's mother or an alleged father, filed with the court, or after an examination under oath of a party or witness, when the court determines that an examination is necessary. The court is not required to order a person who has undergone a genetic test under s. 49.225 to submit to another test under this paragraph unless a party requests additional tests under sub. (2).

767.84(1)(b) (b) The genetic tests shall be performed by an expert qualified as an examiner of genetic markers present on the cells of the specific body material to be used for the tests, appointed by the court. A report completed and certified by the court-appointed expert stating genetic test results and the statistical probability of the alleged father's paternity based upon the genetic tests is admissible as evidence without expert testimony and may be entered into the record at the trial or pretrial hearing if all of the following apply:

767.84(1)(b)1. 1. At least 10 days before the trial or pretrial hearing, the party offering the report files it with the court and notifies all other parties of that filing.

767.84(1)(b)2. 2. At least 10 days before the trial or pretrial hearing, the department or county child support agency under s. 59.53 (5) notifies the alleged father of the results of the genetic tests and that he may object to the test results by submitting an objection in writing to the court no later than the day before the hearing.

767.84(1)(b)3. 3. The alleged father, after receiving the notice under subd. 2., does not object to the test results in the manner provided in the notice under subd. 2.

767.84(1m) (1m) Rebuttable presumption. If genetic tests ordered under this section or s. 49.225 show that the alleged father is not excluded and that the statistical probability of the alleged father's parentage is 99.0% or higher, the alleged father shall be rebuttably presumed to be the child's parent.

767.84(2) (2) Independent tests. The court, upon request by a party, shall order that independent tests be performed by other experts qualified as examiners of genetic markers present on the cells of the specific body material to be used for the tests. Additional tests performed by other experts of the same qualifications may be ordered by the court at the request of any party.

767.84(3) (3) Number and qualifications of experts. In all cases, the court shall determine the number and qualifications of the experts.

767.84(4) (4) Tests excluding paternity; refusal to submit to test. Genetic test results excluding an alleged father as the father of the child are conclusive evidence of nonpaternity and the court shall dismiss any paternity action with respect to that alleged father. Genetic test results excluding any male witness from possible paternity are conclusive evidence of nonpaternity of the male witness. Testimony relating to sexual intercourse or possible sexual intercourse of the mother with any person excluded as a possible father, as a result of a genetic test, is inadmissible as evidence. Refusal of a party to submit to a genetic test shall be disclosed to the fact finder. Refusal to submit to a genetic test ordered by the court is a contempt of the court for failure to produce evidence under s. 767.87 (5). If the action was brought by the child's mother but she refuses to submit herself or the child to genetic tests, the action shall be dismissed.

767.84(5) (5) Fees and costs. The fees and costs for genetic tests performed upon any person listed under sub. (1) shall be paid for by the county except as follows:

767.84(5)(a) (a) Except as provided in par. (b), at the close of the proceeding the court may order either or both parties to reimburse the county if the court finds that they have sufficient resources to pay the costs of the genetic tests.

767.84(5)(b) (b) If 2 or more identical series of genetic tests are performed upon the same person, regardless of whether the tests were ordered under this section or s. 49.225 or 767.863 (2), the court shall require the person requesting the 2nd or subsequent series of tests to pay for the series in advance, unless the court finds that the person is indigent.

767.84(6) (6) Calling certain witnesses; notice. Any party calling a male witness for the purpose of testifying that he had sexual intercourse with the mother at any possible time of conception shall provide all other parties with the name and address of the witness 20 days before the trial or pretrial hearing. If a male witness is produced at the hearing for the purpose stated in this subsection but the party calling the witness failed to provide the 20-day notice, the court may adjourn the proceeding for the purpose of taking a genetic test of the witness prior to hearing the testimony of the witness if the court finds that the party calling the witness acted in good faith.

767.84(7) (7) Notice of right to tests. The court shall ensure that all parties are aware of their right to request genetic tests under this section.

767.84 History History: 1979 c. 352; 1983 a. 447; 1987 a. 27; 1993 a. 481; 1995 a. 100; 1997 a. 191; 2005 a. 443 ss. 210, 211c, 212c, 249, 251; Stats. 2005 s. 767.84.

767.84 Annotation When initial blood tests excluded the alleged father and the state moved for additional tests under sub. (2), the trial court erred in denying the motion and dismissing the action under sub. (4). Paternity of S. J. K. 132 Wis. 2d 262, 392 N.W.2d 97 (Ct. App. 1986).

767.84 Annotation The chain of custody, or authentication, must be established prior to admission of evidence under sub. (1) (b). Paternity of J. S. C. 135 Wis. 2d 820, 400 N.W.2d 48 (Ct. App. 1986).

767.84 Annotation When the respondent failed to introduce evidence regarding the test, the trial court properly barred the respondent from attacking the test during closing argument. Paternity of M. J. B. 144 Wis. 2d 638, 425 N.W.2d 404 (1988).

767.84 Annotation DNA test results are admissible when the procedures meet the requirements for blood tests under sub. (1) (b). Paternity of J.L.K. 151 Wis. 2d 566, 445 N.W.2d 673 (Ct. App. 1989).

767.84 Annotation If more than one set of blood test results are presented, the sub. (1m) presumption is inapplicable if the statistical probability of only one test reaches the 99% level. Paternity of J.M.K. 160 Wis. 2d 429, 465 N.W.2d 833 (Ct. App. 1991).

767.84 Annotation When only one potential father named by the mother is not excluded by blood tests, sub. (4) does not prevent showing that the mother on several occasions did not name him as a person with whom she had sex during the conceptual period. Paternity of Jeremy D.L. 177 Wis. 2d 551, 503 N.W.2d 275 (Ct. App. 1993).

767.84 Annotation That sub. (1m) applies only to children born to a woman while she is married does not violate principles of equal protection. Thomas M.P. v. Kimberly J.L. 207 Wis. 2d 388, 558 N.W.2d 897 (Ct. App. 1996), 96-0697.

767.84 Annotation A mere denial of intercourse, when access during the conceptive period is established and no other potential fathers are identified, is sufficient to rebut the presumption under sub. (1m) for purposes of preventing entry of a summary judgment of paternity. State v. Michael J. W. 210 Wis. 2d 132, 565 N.W.2d 179 (Ct. App. 1997), 95-2917.

767.84 Annotation The term "statistical probability" in sub. (1m) means the probability determined by combining the results of all the different types of tests performed. State v. Michael J. W. 210 Wis. 2d 132, 565 N.W.2d 179 (Ct. App. 1997), 95-2917.

767.84 Annotation A genetic test showing another man to be the natural father rebuts the presumption under sub. (1m) and s. 891.41 that the spouse of the child's mother is the father, but equitable estoppel may be employed to preclude rebutting the presumption. The issue is whether the actions and inactions of the parties advocating the rebuttal of the marital presumption were so unfair as to preclude them from overcoming the public's interest in the marital presumption based on the results of genetic tests. Randy A. J. v. Norma I. J. 2004 WI 41, 270 Wis. 2d 384, 677 N.W.2d 630, 02-0469.

767.84 Annotation From here to paternity: Using blood analysis to determine parentage. Haas. WBB July 1988.



767.85 Temporary orders.

767.85  Temporary orders.

767.85(1)(1)  When required. At any time during the pendency of an action to establish the paternity of a child, if genetic tests show that the alleged father is not excluded and that the statistical probability of the alleged father's parentage is 99.0% or higher, on the motion of a party, the court shall make an appropriate temporary order for the payment of child support and may make a temporary order assigning responsibility for and directing the manner of payment of the child's health care expenses.

767.85(2) (2) Considerations. Before making any temporary order under sub. (1), the court shall consider those factors that the court is required to consider when granting a final judgment on the same subject matter. If the court makes a temporary child support order that deviates from the amount of support that would be required by using the percentage standard established by the department under s. 49.22 (9), the court shall comply with the requirements of s. 767.511 (1n).

767.85 History History: 1997 a. 191; 1999 a. 9; 2005 a. 443 ss. 209, 252; Stats. 2005 s. 767.85.



767.853 Paternity hearings and records; confidentiality.

767.853  Paternity hearings and records; confidentiality. Any hearing, discovery proceeding or trial relating to paternity determination shall be closed to any person other than those necessary to the action or proceeding. Any record of pending proceedings shall be placed in a closed file, except that:

767.853(1) (1) Pending proceeding. Access to the record of any pending proceeding involving the paternity of the same child shall be allowed to all of the following:

767.853(1)(a) (a) The child's parents.

767.853(1)(b) (b) The parties to that proceeding and their attorneys or their authorized representatives.

767.853(1)(c) (c) If the child is the subject of a proceeding under ch. 48 or 938, all of the following:

767.853(1)(c)1. 1. The court assigned to exercise jurisdiction under chs. 48 and 938 in which the proceeding is pending.

767.853(1)(c)2. 2. The parties to the proceeding under ch. 48 or 938 and their attorneys.

767.853(1)(c)3. 3. The person under s. 48.09 or 938.09 who represents the interests of the public in the proceeding under ch. 48 or 938.

767.853(1)(c)4. 4. A guardian ad litem for the child and a guardian ad litem for the child's parent.

767.853(1)(c)5. 5. Any governmental or social agency involved in the proceeding under ch. 48 or 938.

767.853(2) (2) Information access to department and child support agencies. The clerk of circuit court shall provide access to the record of any pending paternity proceeding to the department or any county child support agency under s. 59.53 (5) for purposes related to administering the child and spousal support and establishment of paternity and medical support liability program under ss. 49.22 and 59.53 (5), regardless of whether the department or county child support agency is a party to the proceeding.

767.853(3) (3) Past proceedings. Subject to s. 767.13, a record of a past proceeding is open to public inspection if all of the following apply:

767.853(3)(a) (a) Paternity was established in the proceeding.

767.853(3)(b) (b) The record is filed after May 1, 2000.

767.853(3)(c) (c) The record relates to a post-adjudication issue.

767.853 History History: 1979 c. 352; 1983 a. 447; 1985 a. 29; 1995 a. 27 s. 9126 (19); 1995 a. 201, 275, 404; 1997 a. 80, 252; 1999 a. 9; 2005 a. 443 ss. 222, 253; Stats. 2005 s. 767.853; 2007 a. 81.



767.855 Dismissal if adjudication not in child's best interest.

767.855  Dismissal if adjudication not in child's best interest. Except as provided in s. 767.863 (1m), at any time in an action to establish the paternity of a child, upon the motion of a party or guardian ad litem, the court or supplemental court commissioner under s. 757.675 (2) (g) may, with respect to a male, refuse to order genetic tests, if genetic tests have not yet been taken, and dismiss the action if the court or supplemental court commissioner determines that a judicial determination of whether the male is the father of the child is not in the best interest of the child.

767.855 History History: 1997 a. 191; 2001 a. 61; 2005 a. 443 s. 202; Stats. 2005 s. 767.855.

767.855 Annotation A court may dismiss an action to establish the paternity of a child under this section only if the court has not yet ordered the parties to submit to genetic testing. Randy A. J. v. Norma I. J. 2004 WI 41, 270 Wis. 2d 384, 677 N.W.2d 630, 02-0469.



767.86 Time of first appearance.

767.86  Time of first appearance. The first appearance under s. 767.863 may not be held until 30 days after service or receipt of the summons and petition unless the parties agree to an earlier date.

767.86 History History: 1987 a. 27; 1991 a. 313; 2005 a. 443 s. 193.



767.863 First appearance.

767.863  First appearance.

767.863(1)(1)  Notice to parties. If the respondent is present at a hearing prior to the determination of paternity, the court shall, at least one time at one such hearing, inform the parties of the items in s. 767.813 (5g).

767.863(1m) (1m) Paternity allegation by male other than husband; when determination not in best interest of child. In an action to establish the paternity of a child who was born to a woman while she was married, if a male other than the woman's husband alleges that he, not the husband, is the child's father, a party may allege that a judicial determination that a male other than the husband is the father is not in the best interest of the child. If the court or a supplemental court commissioner under s. 757.675 (2) (g) determines that a judicial determination of whether a male other than the husband is the father is not in the best interest of the child, no genetic tests may be ordered and the action shall be dismissed.

767.863(2) (2) Order for tests. If at the first appearance it appears from a sufficient petition or affidavit of the child's mother or an alleged father or from sworn testimony of the child's mother or an alleged father that there is probable cause to believe that any of the males named has had sexual intercourse with the mother during a possible time of the child's conception, the court may, or upon the request of any party shall, order any of the named persons to submit to genetic tests. The tests shall be conducted in accordance with s. 767.84. The court is not required to order a person who has undergone a genetic test under s. 49.225 to submit to another genetic test under this subsection unless a party requests additional tests under s. 767.84 (2).

767.863(3) (3) Orders if statement on file. At the first appearance, if a statement acknowledging paternity under s. 69.15 (3) (b) 1. or 3. that was signed and filed before April 1, 1998, is on file, the court may enter an order for child support, legal custody or physical placement and, if the respondent who filed the statement does not dispute his paternity, may enter a judgment of paternity.

767.863 History History: 1979 c. 352; 1983 a. 447 s. 34; Stats. 1983 s. 767.457; 1987 a. 27 ss. 2136t, 2137d, 2137e; Stats. 1987 s. 767.458; 1987 a. 403, 413; 1993 a. 16, 481; 1995 a. 100; 1997 a. 191; 2001 a. 61; 2005 a. 443 ss. 195 to 198, 254; Stats. 2005 s. 767.863.

767.863 Annotation Before dismissing a petition without considering the merits, sub. (1m) requires the trial court to conduct a hearing to determine the child's best interests. Paternity of T.R.B. 154 Wis. 2d 637, 454 N.W.2d 561 (Ct. App. 1990).

767.863 Annotation Sub. (1m) is constitutional. The court has an obligation to refuse to allow blood tests if the tests may result in a determination that the person alleging his paternity is the natural father and that determination would not be in the best interest of the children. Paternity of C.A.S. 161 Wis. 2d 1015, 468 N.W.2d 719 (1991).

767.863 Annotation In re Paternity of C.A.S. and C.D.S.: The New Status of Putative Fathers' Rights in Wisconsin. 1992 WLR 1669.



767.865 Deceased respondent.

767.865  Deceased respondent.

767.865(1)(1)  Who may appear.

767.865(1)(a)(a) The personal representative or, if there is no personal representative, a guardian ad litem in accordance with par. (b) may appear for a deceased respondent whenever an appearance by the respondent is required. The summons and petition shall be served on the personal representative of and guardian ad litem for the deceased respondent under s. 767.813 (3).

767.865(1)(b) (b) If the court determines that it is appropriate, the court may appoint a guardian ad litem for the deceased respondent for purposes of par. (a). Section 767.407 (3) and (5) applies to the guardian ad litem. The guardian ad litem shall represent the interests of the deceased respondent. The guardian ad litem shall be compensated at a rate that the court determines is reasonable. The court shall order the compensation to be paid from the deceased respondent's estate. If the moneys in the estate are not sufficient to pay all or part of the compensation, the court may direct that the county of venue pay the compensation. If the court orders a county to pay the compensation of the guardian ad litem, the amount ordered may not exceed the compensation paid to private attorneys under s. 977.08 (4m) (b).

767.865(2) (2) Genetic tests. If genetic material is available, without undue hardship, from a deceased respondent or a relative of the deceased respondent in an action for paternity, genetic tests shall be administered in accordance with s. 767.84. There is a rebuttable presumption that exhumation of the deceased respondent's body to obtain the genetic material for testing is an undue hardship under this subsection.

767.865 History History: 1993 a. 481; 2005 a. 443 ss. 199, 200, 255 to 257; Stats. 2005 s. 767.865.



767.87 Testimony and evidence relating to paternity.

767.87  Testimony and evidence relating to paternity.

767.87(1)(1)  Generally. Evidence relating to paternity, whether given at the trial or the pretrial hearing, may include, but is not limited to:

767.87(1)(a) (a) Evidence of sexual intercourse between the mother and alleged father at any possible time of conception or evidence of a relationship between the mother and alleged father at any time.

767.87(1)(b) (b) An expert's opinion concerning the statistical probability of the alleged father's paternity based upon the duration of the mother's pregnancy.

767.87(1)(c) (c) Genetic test results under s. 49.225, 767.84, or 885.23.

767.87(1)(cm) (cm) Genetic test results under s. 48.299 (6) (e) or 938.299 (6) (e).

767.87(1)(d) (d) The statistical probability of the alleged father's paternity based upon the genetic tests.

767.87(1)(e) (e) Medical, scientific or genetic evidence relating to the alleged father's paternity of the child based on tests performed by experts.

767.87(1)(f) (f) All other evidence relevant to the issue of paternity of the child, except as provided in subs. (2), (2m) and (3).

767.87(1m) (1m) Birth record required. If the child was born in this state, the petitioner shall present a certified copy of the child's birth certificate or a printed copy of the record from the birth database of the state registrar to the court, so that the court is aware of whether a name has been inserted on the birth certificate as the father of the child, at the earliest possible of the following:

767.87(1m)(a) (a) The initial appearance.

767.87(1m)(b) (b) The pretrial hearing.

767.87(1m)(c) (c) The trial.

767.87(1m)(d) (d) Prior to the entry of the judgment under s. 767.89.

767.87(2) (2) Admissibility of sexual relations by mother. Testimony relating to sexual relations or possible sexual relations of the mother any time other than the possible time of conception of the child is inadmissible in evidence, unless offered by the mother.

767.87(2m) (2m) Admissibility of certain medical and genetic information. Medical and genetic information filed with the department or the court under s. 48.425 (1) (am) or (2) is not admissible to prove the paternity of the child.

767.87(3) (3) Evidence of identified male not under jurisdiction. Except as provided in s. 767.84 (4), in an action against an alleged father, evidence offered by him with respect to an identified male who is not subject to the jurisdiction of the court concerning that male's sexual intercourse with the mother at or about the presumptive time of conception of the child is admissible in evidence only after the alleged father has undergone genetic tests and made the results available to the court.

767.87(4) (4) Immunity.

767.87(4)(a)(a) No person may be prosecuted or subjected to any penalty or forfeiture for or on account of any testimony or evidence given relating to the paternity of the child in any paternity proceeding, except for perjury committed in giving the testimony.

767.87(4)(b) (b) The immunity provided under par. (a) is subject to the restrictions under s. 972.085.

767.87(5) (5) Refusal to testify or produce evidence. Except as provided in sub. (6), upon refusal of any witness, including a party, to testify under oath or produce evidence, the court may order the witness to testify under oath and produce evidence concerning all relevant facts. The refusal of a witness, including a witness who has immunity under sub. (4), to obey an order to testify or produce evidence is a contempt of the court.

767.87(6) (6) When mother not compelled to testify.

767.87(6)(a)(a) Whenever the state brings the action to determine paternity pursuant to an assignment under s. 48.57 (3m) (b) 2. or (3n) (b) 2., 48.645 (3), 49.19 (4) (h) 1., or 49.45 (19), or receipt of benefits under s. 49.148, 49.155, 49.157, or 49.159, the natural mother of the child may not be compelled to testify about the paternity of the child if it has been determined that the mother has good cause for refusing to cooperate in establishing paternity as provided in 42 USC 602 (a) (26) (B) and the federal regulations promulgated pursuant to this statute, as of July 1, 1981, and pursuant to any rules promulgated by the department which define good cause in accordance with the federal regulations, as authorized by 42 USC 602 (a) (26) (B) in effect on July 1, 1981.

767.87(6)(b) (b) Nothing in par. (a) prevents the state from bringing an action to determine paternity pursuant to an assignment under s. 48.57 (3m) (b) 2. or (3n) (b) 2., 49.19 (4) (h) 1. or 49.45 (19), or receipt of benefits under s. 49.148, 49.155, 49.157 or 49.159, where evidence other than the testimony of the mother may establish the paternity of the child.

767.87(7) (7) Certain testimony of physician not privileged. Testimony of a physician concerning the medical circumstances of the pregnancy and the condition and characteristics of the child upon birth is not privileged.

767.87(8) (8) Burden of proof. The party bringing an action for the purpose of determining paternity or for the purpose of declaring the nonexistence of paternity presumed under s. 891.405 or 891.41 (1) shall have the burden of proving the issues involved by clear and satisfactory preponderance of the evidence.

767.87(9) (9) Artificial insemination; natural father. Where a child is conceived by artificial insemination, the husband of the mother of the child at the time of the conception of the child is the natural father of the child, as provided in s. 891.40.

767.87(10) (10) Record of mother's testimony admissible. A record of the testimony of the child's mother relating to the child's paternity, made as provided under s. 48.299 (8) or 938.299 (8), is admissible in evidence on the issue of paternity.

767.87(11) (11) Related costs admissible. Bills for services or articles related to the pregnancy, childbirth or genetic testing may be admitted into evidence and are prima facie evidence of the costs incurred for such services or articles.

767.87 History History: 1979 c. 352; 1981 c. 20 s. 2202 (20) (m); 1981 c. 359 ss. 13, 17; 1983 a. 447; 1987 a. 413; 1989 a. 31, 122, 212; 1993 a. 395, 481; 1995 a. 27 s. 9126 (19); 1995 a. 77, 100, 275, 289, 404; 1997 a. 27, 105, 191, 252; 1999 a. 185; 2005 a. 443 ss. 207, 258; Stats. 2005 s. 767.87; 2007 a. 20.

767.87 Annotation It is not necessary for an alleged father to produce evidence of who the real father is in order to sustain a verdict of non-paternity. State v. Michael J. W. 210 Wis. 2d 132, 565 N.W.2d 179 (Ct. App. 1997), 95-2917.



767.88 Pretrial paternity proceedings.

767.88  Pretrial paternity proceedings.

767.88(1) (1)  Procedure; evidence. A pretrial hearing shall be held before the court or a supplemental court commissioner under s. 757.675 (2) (g). A record or minutes of the proceeding shall be kept. At the pretrial hearing the parties may present and cross-examine witnesses, request genetic tests, and present other evidence relevant to the determination of paternity.

767.88(2) (2) Court evaluation and recommendation. On the basis of the information produced at the pretrial hearing, the court shall evaluate the probability of determining the existence or nonexistence of paternity in a trial and shall so advise the parties. On the basis of the evaluation, the court may make an appropriate recommendation for settlement to the parties. This recommendation may include any of the following:

767.88(2)(a) (a) That the action be dismissed with or without prejudice.

767.88(2)(b) (b) That the alleged father voluntarily acknowledge paternity of the child.

767.88(2)(c) (c) If the alleged father voluntarily acknowledges paternity of the child, that he agree to the duty of support, the legal custody of the child, periods of physical placement of the child and other matters as determined to be in the best interests of the child by the court.

767.88(3) (3) Acceptance of recommendation; judgment. If the parties accept a recommendation made in accordance with this section, judgment shall be entered accordingly.

767.88(4) (4) Recommendation refused and no tests taken. If a party or the guardian ad litem refuses to accept a recommendation made under this section and genetic tests have not yet been taken, the court shall require the appropriate parties to submit to genetic tests. After the genetic tests have been taken the court shall make an appropriate final recommendation.

767.88(5) (5) Final recommendation not accepted; trial. If the guardian ad litem or any party refuses to accept any final recommendation, the action shall be set for trial.

767.88(6) (6) Termination of informal hearing. The informal hearing may be terminated and the action set for trial if the court finds it unlikely that all parties would accept a recommendation in this section.

767.88 History History: 1979 c. 352; 1983 a. 447; 1987 a. 27; Sup. Ct. Order, 141 Wis. 2d xxxix (1987); 1987 a. 355; 1993 a. 481; 1995 a. 100; 2001 a. 61; 2005 a. 443 ss. 201, 259; Stats. 2005 s. 767.88.

767.88 Annotation The trial court may order a putative father to take a blood test only after determining at a pretrial hearing that paternity probably can be established at trial and that the establishment of paternity is in the best interests of the child. State ex rel. Scott v. Slocum, 109 Wis. 2d 397, 326 N.W.2d 118 (Ct. App. 1982).

767.88 Annotation Notwithstanding s. 804.12 (2) (a) 4., the trial court may find a party in civil contempt for refusing to submit to a blood test. Paternity of T.P.L. 120 Wis. 2d 328, 354 N.W.2d 759 (Ct. App. 1984).

767.88 Annotation Nothing in this section authorizes ordering a name change in the best interests of the child in a paternity judgement. Sub. (2) (c) only authorizes a court to make settlement recommendations in pretrial proceedings if paternity is acknowledged. Although s. 69.15 (1) (a) provides for changing a name according to an order in a paternity action, it does not provide authority to order a name change in a paternity action without complying with the procedural requirements for a name change under s. 786.36. Paternity of Noah J.M. 223 Wis. 2d 768, 590 N.W.2d 21 (Ct. App. 1998), 97-2353.



767.883 Trial.

767.883  Trial.

767.883(1)(1)  Two parts. The trial shall be divided into 2 parts, the first part dealing with the determination of paternity and the 2nd part dealing with child support, legal custody, periods of physical placement, and related issues. The main issue at the first part shall be whether the alleged or presumed father is or is not the father of the mother's child, but if the child was born to the mother while she was the lawful wife of a specified male the prior issue of whether the husband was not the father of the child shall be determined first, as provided under s. 891.39. The first part of the trial shall be by jury only if the defendant verbally requests a jury trial either at the initial appearance or pretrial hearing or requests a jury trial in writing prior to the pretrial hearing. The court may direct and, if requested by either party before the introduction of any testimony in the party's behalf, shall direct the jury to find a special verdict as to any of the issues specified in this section, except that the court shall make all of the findings enumerated in s. 767.89 (2) to (4). If the mother is dead, becomes insane, cannot be found within the jurisdiction, or fails to commence or pursue the action, the proceeding does not abate if any of the persons under s. 767.80 (1) makes a motion to continue. The testimony of the mother taken at the pretrial hearing may in any such case be read in evidence if it is competent, relevant, and material. The issues of child support, custody and visitation, and related issues shall be determined by the court either immediately after the first part of the trial or at a later hearing before the court.

767.883(2) (2) Jury size; verdict. If a jury is requested under sub. (1), the jury shall consist of 6 persons. No verdict is valid or received unless agreed to by at least 5 of the jurors.

767.883 History History: 1979 c. 352 s. 10; Stats. 1979 s. 767.50; 1983 a. 27, 447; 1987 a. 27, 355, 403; 1993 a. 481; 2001 a. 38; 2005 a. 443 ss. 214m, 260; Stats. 2005 s. 767.883.

767.883 Annotation A preponderance of the evidence standard of proof in paternity actions meets due process requirements. Rivera v. Minnich, 483 U.S. 574 (1987).



767.89 Paternity judgment.

767.89  Paternity judgment.

767.89(1)(1)  Effect of judgment or order. A judgment or order of the court determining the existence or nonexistence of paternity is determinative for all purposes.

767.89(2) (2) Report to state registrar.

767.89(2)(a)(a) The clerk of court or county child support agency under s. 59.53 (5) shall file with the state registrar, within 30 days after the entry of a judgment or order determining paternity, a report showing the names, dates, and birth places of the child and the father, the social security numbers of the mother, father, and child, and the maiden name of the mother on a form designated by the state registrar, along with the fee set forth in s. 69.22 (5), which the clerk of court or county child support agency shall collect.

767.89(2)(b) (b) If the clerk of court or county child support agency is unable to collect any of the following fees under par. (a), the department shall pay the fee and may not require the county or county child support agency to reimburse the department for the cost:

767.89(2)(b)1. 1. A fee for omitting the father's name on a birth certificate under s. 69.15 (3) (a) 1.

767.89(2)(b)2. 2. A fee for changing the father's name on a birth certificate under s. 69.15 (3) (a) 2.

767.89(2)(b)3. 3. A fee for inserting the father's name on a birth certificate under s. 69.15 (3) (a) 3.

767.89(3) (3) Content of judgment or order. A judgment or order determining paternity shall contain all of the following provisions:

767.89(3)(a) (a) An adjudication of the paternity of the child.

767.89(3)(b) (b) Orders for the legal custody of and periods of physical placement with the child, determined in accordance with s. 767.41.

767.89(3)(c) (c) An order requiring either or both of the parents to contribute to the support of any child of the parties who is less than 18 years old, or any child of the parties who is less than 19 years old if the child is pursuing an accredited course of instruction leading to the acquisition of a high school diploma or its equivalent, determined in accordance with s. 767.511.

767.89(3)(d) (d) A determination as to which parent, if eligible, shall have the right to claim the child as an exemption for federal tax purposes under 26 USC 151 (c) (1) (B), or as an exemption for state tax purposes under s. 71.07 (8) (b).

767.89(3)(e) (e)

767.89(3)(e)1.1. An order establishing the amount of the father's obligation to pay or contribute to the reasonable expenses of the mother's pregnancy and the child's birth. The amount established may not exceed one-half of the total actual and reasonable pregnancy and birth expenses. The order also shall specify the court's findings as to whether the father's income is at or below the poverty line established under 42 USC 9902 (2), and shall specify whether periodic payments are due on the obligation, based on the father's ability to pay or contribute to those expenses.

767.89(3)(e)2. 2. If the order does not require periodic payments because the father has no present ability to pay or contribute to the expenses, the court may modify the judgment or order at a later date to require periodic payments if the father has the ability to pay at that time.

767.89(3)(f) (f) An order requiring either or both parties to pay or contribute to the costs of the guardian ad litem fees, genetic tests as provided in s. 767.84 (5), and other costs.

767.89(3)(g) (g) An order requiring either party to pay or contribute to the attorney fees of the other party.

767.89(3m) (3m) Change of child's name.

767.89(3m)(a)(a) Upon the request of both parents, the court shall include in the judgment or order determining paternity an order changing the name of the child to a name agreed upon by the parents.

767.89(3m)(b) (b) Except as provided in par. (a), the court may include in the judgment or order determining paternity an order changing the surname of the child to a surname that consists of the surnames of both parents separated by a hyphen or, if one or both parents have more than one surname, of one of the surnames of each parent separated by a hyphen, if all of the following apply:

767.89(3m)(b)1. 1. Only one parent requests that the child's name be changed, or both parents request that the child's name be changed but each parent requests a different name change.

767.89(3m)(b)2. 2. The court finds that such a name change is in the child's best interest.

767.89(3m)(c) (c) Section 786.36 does not apply to a name change under this subsection.

767.89(4) (4) Liability for past support.

767.89(4)(a)(a) Subject to par. (b), liability for past support of the child is limited to support for the period after the day on which the petition in the action under s. 767.80 is filed, unless a party shows, to the satisfaction of the court, all of the following:

767.89(4)(a)1. 1. That he or she was induced to delay commencing the action by any of the following:

767.89(4)(a)1.a. a. Duress or threats.

767.89(4)(a)1.b. b. Actions, promises or representations by the other party upon which the party relied.

767.89(4)(a)1.c. c. Actions taken by the other party to evade paternity proceedings.

767.89(4)(a)2. 2. That, after the inducement ceased to operate, he or she did not unreasonably delay in commencing the action.

767.89(4)(b) (b) In no event may liability for past support of the child be imposed for any period before the birth of the child.

767.89(6) (6) Other applicable provisions. Sections 767.41, 767.43, 767.451, 767.57, 767.58, 767.59, 767.71, 767.75, 767.76, 767.77, and 767.78, where applicable, apply to a judgment or order under this section.

767.89(7) (7) Preparation of final papers. The court may order the attorney for the prevailing party to prepare findings of fact, conclusions of law and a judgment for the approval of the court.

767.89 History History: 1979 c. 352; 1983 a. 27, 192, 447; 1985 a. 29; 1985 a. 315 s. 22; 1987 a. 27, 37, 355, 413; 1989 a. 212; 1991 a. 39; 1993 a. 481; 1995 a. 27 ss. 7115, 7116, 9126 (19); 1995 a. 100, 201, 279, 375, 404; 1997 a. 27, 35, 191; 1999 a. 9; 2001 a. 16; 2005 a. 304; 2005 a. 443 ss. 218, 261; Stats. 2005 s. 767.89; 2007 a. 20.

767.89 Annotation Determining a father's support obligation by applying percentage standards is inappropriate when the children live in several households. Paternity of B. W. S. 131 Wis. 2d 301, 388 N.W.2d 615 (1986).

767.89 Annotation Regardless of whether a 15 year old boy's fathering of a child resulted from sexual assault as defined in criminal law, the trial court could find that intercourse and parenthood were voluntary for purposes of imposing child support. Whether nonconsent is a defense available to a putative father in a paternity action has not been determined. Paternity of J.L.H. 149 Wis. 2d 349, 411 N.W.2d 273 (Ct. App. 1989).

767.89 Annotation There is no statutory authority for an order requiring the mother to repay lying-in expenses paid by medical assistance. Paternity of N.L.M. 166 Wis. 2d 306, 479 N.W.2d 237 (Ct. App. 1991).

767.89 Annotation An order for payment of expert witness fees under sub. (3) is not limited by s. 814.04 (2). Paternity of Tiffany B. 173 Wis. 2d 864, 496 N.W.2d 711 (Ct. App. 1993).

767.89 Annotation Summary judgment is inappropriate when the presumptive conception period under s. 891.395 does not apply and there is no evidence establishing the period or when there is an untested male whom a reasonable fact finder could conclude had intercourse with the mother during the possible conceptive period. Paternity of Taylor R.T. 199 Wis. 2d 500, 544 N.W.2d 926 (Ct. App. 1996), 95-2411.

767.89 Annotation A father's lack of knowledge of a child's existence and resulting inability to visit and provide for the child may not be considered in deviating from the percentage standards for support. Support in a paternity action must be set exclusive of any marital property law principles. Brad Michael L. v. Lee D. 210 Wis. 2d 437, 564 N.W.2d 354 (Ct. App. 1997), 94-3050.

767.89 Annotation A court does not have authority to create a child support obligation directly to an adult child who has received a high school diploma at the time that person commences an action for support. Roberta Jo W. v. Leroy W. 218 Wis. 2d 225, 578 N.W.2d 185 (1998), 96-2753.

767.89 Annotation Nothing in this section authorizes ordering a name change in the best interests of the child in a paternity judgement. Although s. 69.15 (1) (a) provides for changing a name according to an order in a paternity action, it does not provide authority to order a name change in a paternity action without complying with the procedural requirements for a name change under s. 786.36. Paternity of Noah J.M. 223 Wis. 2d 768, 590 N.W.2d 21 (Ct. App. 1998), 97-2353.

767.89 Annotation A paternity judgment determines between two parties who pays what expenses; it does not bind creditors who were not parties. Dean Medical Center, S.C. v. Conners, 2000 WI App 202, 238 Wis. 2d 636, 618 N.W.2d 194, 99-2091.

767.89 Annotation The court's ability to order payment under sub. (3) (e) is contingent on the father's ability to pay. When it is undisputed that the father has no ability to pay at the time of the hearing, the court has no authority to set his obligation to pay lying-in expenses. Rusk County Department of Health and Human Services v. Thorson, 2005 WI App 37, 278 Wis. 2d 638, 693 N.W.2d 318, 04-2267.

767.89 Annotation HSS 80: New Rules for Child Support Obligations. Hickey. Wis. Law. April, 1995.

767.89 Annotation Which Came First? The Serial Family Payer Formula. Stansbury. Wis. Law. April, 1995.

767.89 Annotation Wisconsin's Custody, Placement and Paternity Reform Legislation. Walther. Wis.Law. April 2000.



767.893 Default and stipulated judgments.

767.893  Default and stipulated judgments.

767.893(1) (1)  Judgment when petitioner fails to appear or is unable to proceed. If a petitioner, other than the state, fails to appear and plead on the date set for the pretrial hearing or the date set for the trial or if the state is the petitioner and is unable to proceed on the date set for the pretrial hearing or the date set for the trial, the court may enter a judgment for the respondent dismissing the action, on the motion of the respondent or upon its own motion.

767.893(1m) (1m) Judgment when mother fails to appear. Notwithstanding sub. (1), a court may enter an order adjudicating the alleged father, or male alleging that he is the father, to be the father of the child under s. 767.89 if the mother of the child fails to appear at the first appearance, scheduled genetic test, pretrial hearing, or trial if sufficient evidence exists to establish the male as the father of the child.

767.893(2) (2) Judgment when respondent fails to appear.

767.893(2)(a)(a) Except as provided in sub. (2m), if a respondent is the alleged father and fails to appear at the first appearance, scheduled court-ordered genetic test, pretrial hearing, or trial, the court shall enter an order adjudicating the respondent to be the father and appropriate orders for support, legal custody, and physical placement. The orders shall be either served on the respondent or mailed by regular, registered, or certified mail, to the last-known address of the respondent.

767.893(2)(b) (b) A default judgment may not be entered under par. (a) if there is more than one person alleged in the petition to be the father, unless any of the following applies:

767.893(2)(b)1. 1. Only one of those persons fails to appear and all of the other male respondents have been excluded as the father.

767.893(2)(b)2. 2. The alleged father who fails to appear has had genetic tests under s. 49.225 or 767.84 showing that the alleged father is not excluded and that the statistical probability of the alleged father's parentage is 99.0 percent or higher.

767.893(2m) (2m) Judgment upon stipulation.

767.893(2m)(a)(a) At any time after service of the summons and petition, a respondent who is the alleged father may, with or without appearance in court and subject to the approval of the court, in writing acknowledge that he has read and understands the notice under s. 767.813 (5g) and stipulate that he is the father of the child and for child support payments, legal custody, and physical placement. The court may not approve a stipulation for child support unless it provides for payment of child support determined in a manner consistent with s. 767.511 or 767.89.

767.893(2m)(c) (c) If the court approves the stipulation, the court shall enter an order adjudicating the respondent to be the father as well as appropriate orders for support, legal custody and physical placement. The orders shall either be served on the respondent or mailed by regular, registered or certified mail to the last-known address of the respondent. The orders shall take effect upon entry if the respondent has so stipulated. If the respondent has not so stipulated, the orders shall take effect 30 days after service or 30 days after the date on which the orders were mailed unless, within that time, the respondent presents to the court evidence of good cause why the orders should not take effect.

767.893(3) (3) Motion to reopen. A default judgment, or a judgment upon stipulation unless each party appeared personally before the court at least one time during the proceeding, that is rendered under this section and that adjudicates a person to be the father of a child may be reopened:

767.893(3)(a) (a) At any time upon motion or petition for good cause shown.

767.893(3)(b) (b) Upon a motion under s. 806.07.

767.893(3)(c) (c) Within one year after the judgment upon motion or petition, except that a respondent may not reopen more than one default judgment or more than one such stipulated judgment on a particular case under this paragraph.

767.893(4) (4) Appeal. An appeal of a denial of the petition or motion to reopen shall be to the court of appeals.

767.893 History History: 1979 c. 352; 1983 a. 447; 1987 a. 27, 403, 413; 1989 a. 31, 56, 212; 1993 a. 481; 1995 a. 100; 1997 a. 191; 2001 a. 61; 2005 a. 443 ss. 203 to 205, 262; Stats. 2005 s. 767.893.

767.893 Annotation The respondent must appear personally under sub. (2) (a). An attorney's appearance is insufficient. Paternity of Tiffany B. 173 Wis. 2d 864, 496 N.W.2d 711 (Ct. App. 1993).



767.895 Motion to reopen judgment based on statement acknowledging paternity.

767.895  Motion to reopen judgment based on statement acknowledging paternity. A judgment which adjudicates a person to be the father of a child and which was based upon a statement acknowledging paternity that was signed and filed before April 1, 1998, may, if no trial was conducted, be reopened under any of the following circumstances:

767.895(1) (1) At any time upon motion or petition for good cause shown.

767.895(2) (2) Upon a motion under s. 806.07.

767.895(3) (3) Within one year after entry of the judgment upon motion or petition.

767.895 History History: 1987 a. 413; 1997 a. 191; 2005 a. 443 s. 206; Stats. 2005 s. 767.895.767.00






768. Actions abolished.

768.01 Actions for breach of promise, alienation of affection and criminal conversation abolished.

768.01  Actions for breach of promise, alienation of affection and criminal conversation abolished. All causes of action for breach of contract to marry, alienation of affections and criminal conversation are hereby abolished, except that this section shall not apply to contracts now existing or to causes of action which heretofore accrued.

768.01 History History: 1971 c. 220; 1979 c. 32 s. 51; Stats. 1979 s. 768.01.

768.01 Annotation This chapter does not bar actions for recovery of gifts conditioned on marriage, regardless of why the marriage did not occur. Brown v. Thomas, 127 Wis. 2d 318, 379 N.W.2d 868 (Ct. App. 1985).



768.02 Purpose.

768.02  Purpose. No act hereafter done within this state shall operate to give rise, either within or without this state, to any of the causes of action abolished by this chapter. No contract to marry, which shall hereafter be made in this state, shall operate to give rise, either within or without this state, to any cause of action for breach thereof, and any such acts and contracts are hereby rendered ineffective to support or give rise to any such causes of action, within or without this state.

768.02 History History: 1979 c. 32 s. 51; Stats. 1979 s. 768.02.



768.03 Unlawful to file or threaten actions barred.

768.03  Unlawful to file or threaten actions barred. It is unlawful for any person, either as a party or attorney, to commence, or threaten to commence, in any court in this state, any action, or to serve and file in such court or threaten to so do any process, pleading or paper, setting forth or seeking to recover a sum of money upon any cause of action abolished or barred by this chapter, whether such cause of action arose within or without this state.

768.03 History History: 1979 c. 32 s. 51; Stats. 1979 s. 768.03.



768.04 Time for filing actions.

768.04  Time for filing actions.

768.04(1) (1) All actions for breach of contract, now existing, to marry shall be commenced, and the process, pleading or paper setting forth the same filed, within 6 months of January 1, 1960 and, if not so commenced and filed, shall thereafter be barred.

768.04(2) (2) Actions for alienation of affection and criminal conversation accruing upon or prior to April 12, 1972 shall be commenced, and the process, pleading or paper setting forth the same filed, within 6 months after January 1, 1972, and, if not so commenced and filed, shall thereafter be barred.

768.04 History History: 1971 c. 220; 1979 c. 32 s. 51; Stats. 1979 s. 768.04.



768.05 Contracts executed as to such claims barred.

768.05  Contracts executed as to such claims barred.

768.05(1)(1) All contracts and instruments of every kind, which may hereafter be executed in this state in payment, satisfaction, settlement, or compromise of any claim or cause of action abolished or barred by this chapter, whether such claim or cause of action arose within or without this state, are declared to be contrary to the public policy of this state and void.

768.05(2) (2) No person shall cause, induce or procure any person to execute such contract or instrument, or to give, pay, transfer or deliver any money or thing of value in payment, satisfaction, settlement, or compromise of any such claim or cause of action, or to receive, take, or accept any such money or thing of value in such payment, satisfaction, settlement, or compromise.

768.05(3) (3) No person, either as a party or attorney, shall commence or cause to be commenced, in any court in this state, any proceeding or action seeking to enforce or recover upon such contract or instrument, knowing it to be such, whether the same has been executed within or without this state.

768.05(4) (4) This section shall not apply to the payment, satisfaction, settlement, or compromise of any causes of action which are not abolished or barred by this chapter, on any contracts or instruments heretofore executed, or to the bona fide holder in due course of any negotiable instrument which may be executed hereafter.

768.05 History History: 1979 c. 32 s. 51; Stats. 1979 s. 768.05.



768.06 Actions for recovery of property procured by fraud; corroboration required.

768.06  Actions for recovery of property procured by fraud; corroboration required. Actions for the recovery of property received by one party from the other after the alleged contract to marry and before the breach thereof, which was procured by such party by his or her fraud in representing to the other that he or she intended to marry the other and not to breach the contract to marry, are not barred by this chapter; but such actions must be commenced within the time provided by s. 893.41 or be barred. The cause must be shown by affirmative proof aside from the testimony of the party seeking the recovery.

768.06 History History: 1979 c. 32 s. 51; 1979 c. 323 s. 23; Stats. 1979 s. 768.06.



768.07 Penalty.

768.07  Penalty. Any person who violates any provision of this chapter may be fined not more than $10,000 or imprisoned for not more than 9 months or both.

768.07 History History: 1979 c. 32 s. 51; Stats. 1979 s. 768.07; 1997 a. 283; 2001 a. 109.



768.08 Construction.

768.08  Construction. This chapter shall be liberally construed to effectuate the object thereof.

768.08 History History: 1979 c. 32 s. 51; Stats. 1979 s. 768.08.






769. Uniform interstate family support act.

769.101 Definitions.

769.101  Definitions. In this chapter:

769.101(1) (1) "Child" means an individual, whether over or under the age of majority, who is or is alleged to be owed a duty of support by the individual's parent or who is or is alleged to be the beneficiary of a support order directed to the parent.

769.101(2) (2) "Child support order" means a support order for a child, including a child who has attained the age of majority under the law of the issuing state.

769.101(3) (3) "Duty of support" means an obligation imposed or imposable by law to provide support for a child, spouse or former spouse, including an unsatisfied obligation to provide support.

769.101(4) (4) "Home state" means the state in which a child lived with a parent or a person acting as parent for at least 6 consecutive months immediately preceding the time of the filing of a petition or comparable pleading for support or, if a child is less than 6 months old, the state in which the child lived from birth with any of them. A period of temporary absence of any of them is counted as part of the 6-month or other period.

769.101(5) (5) "Income" includes earnings or other periodic entitlements to money from any source and any other property subject to withholding for support under the law of this state.

769.101(6) (6) "Income-withholding order" means an order, notice or other legal process directed to an obligor's employer or other debtor to withhold support from the income of, or other money owed to, the obligor.

769.101(7) (7) "Initiating state" means a state from which a proceeding is forwarded, or in which a proceeding is filed for forwarding, to a responding state under this chapter or a law or procedure substantially similar to this chapter, or under a law or procedure substantially similar to the Uniform Reciprocal Enforcement of Support Act or the Revised Uniform Reciprocal Enforcement of Support Act.

769.101(8) (8) "Initiating tribunal" means the authorized tribunal in an initiating state.

769.101(9) (9) "Issuing state" means the state in which a tribunal issues a support order or renders a judgment determining parentage.

769.101(10) (10) "Issuing tribunal" means the tribunal that issues a support order or renders a judgment determining parentage.

769.101(11) (11) "Law" includes decisional and statutory law and rules and regulations having the force of law.

769.101(12) (12) "Obligee" means any of the following:

769.101(12)(a) (a) An individual to whom a duty of support is or is alleged to be owed or in whose favor a support order has been issued or a judgment determining parentage has been rendered.

769.101(12)(b) (b) A state or political subdivision to which the rights under a duty of support or support order have been assigned or which has independent claims based on financial assistance provided to an individual obligee.

769.101(12)(c) (c) An individual seeking a judgment determining parentage of the individual's child.

769.101(13) (13) "Obligor" means an individual, or the estate of a decedent, to whom any of the following applies:

769.101(13)(a) (a) The individual or decedent owes or is alleged to owe a duty of support.

769.101(13)(b) (b) The individual or decedent is alleged but has not been adjudicated to be a parent of a child.

769.101(13)(c) (c) The individual or decedent is liable under a support order.

769.101(14) (14) "Register" means to file a support order or judgment determining parentage with the clerk of court.

769.101(15) (15) "Registering tribunal" means a tribunal in which a support order is registered.

769.101(16) (16) "Responding state" means a state in which a proceeding is filed or to which a proceeding is forwarded for filing from an initiating state under this chapter or a law substantially similar to this chapter, or under a law or procedure substantially similar to the Uniform Reciprocal Enforcement of Support Act or the Revised Uniform Reciprocal Enforcement of Support Act.

769.101(17) (17) "Responding tribunal" means the authorized tribunal in a responding state.

769.101(18) (18) "Spousal-support order" means a support order for a spouse or former spouse of the obligor.

769.101(19) (19) "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico or any territory or insular possession subject to the jurisdiction of the United States. "State" includes all of the following:

769.101(19)(a) (a) An Indian tribe.

769.101(19)(b) (b) A foreign jurisdiction that has enacted a law or established procedures for issuance and enforcement of support orders that are substantially similar to the procedures under this chapter or to the procedures under the Uniform Reciprocal Enforcement of Support Act or the Revised Uniform Reciprocal Enforcement of Support Act.

769.101(20) (20) "Support enforcement agency" means a public official or agency authorized to seek any of the following:

769.101(20)(a) (a) Enforcement of support orders or laws relating to the duty of support.

769.101(20)(b) (b) Establishment or modification of child support.

769.101(20)(c) (c) Determination of parentage.

769.101(20)(d) (d) Location of obligors or their assets.

769.101(21) (21) "Support order" means a judgment, decree or order, whether temporary, final or subject to modification, for the benefit of a child, a spouse or a former spouse, that provides for monetary support, health care, arrearages or reimbursement, and that may include related costs and fees, interest, income withholding, attorney fees and other relief.

769.101(22) (22) "Tribunal" means a court, administrative agency or quasi-judicial entity authorized to establish, enforce or modify support orders or to determine parentage in this state or in an issuing or responding state.

Effective date text 769.101 Definitions. In this chapter:

Effective date text (a) The country or political subdivision has been declared under the law of the United States to be a foreign reciprocating country.

Effective date text (b) The country or political subdivision has established a reciprocal arrangement for child support with this state under s. 769.308 (2).

Effective date text (c) The country or political subdivision has enacted a law or established procedures for the issuance and enforcement of support orders that are substantially similar to the procedures under this chapter.

Effective date text (d) The country or political subdivision is one in which the convention is in force with respect to the United States.

Effective date text (a) An individual to whom a duty of support is or is alleged to be owed or in whose favor a support order or a judgment determining parentage of a child has been issued.

Effective date text (b) A foreign country, state, or political subdivision of a state to which the rights under a duty of support or support order have been assigned or which has independent claims based on financial assistance provided to an individual obligee in place of child support.

Effective date text (c) An individual seeking a judgment determining parentage of the individual's child.

Effective date text (d) A person that is a creditor in a proceeding under subch. VII.

Effective date text (a) The individual or decedent owes or is alleged to owe a duty of support.

Effective date text (b) The individual or decedent is alleged but has not been adjudicated to be a parent of a child.

Effective date text (c) The individual or decedent is liable under a support order.

Effective date text (d) The individual or decedent is a debtor in a proceeding under subch. VII.

Effective date text (a) Seek enforcement of support orders or laws relating to the duty of support.

Effective date text (b) Seek establishment or modification of child support.

Effective date text (c) Request determination of parentage of a child.

Effective date text (d) Attempt to locate obligors or their assets.

Effective date text (e) Request determination of the controlling child support order.

769.101 History History: 1993 a. 326; 1997 a. 27; 2009 a. 321.



769.102 Tribunal of this state.

769.102  Tribunal of this state. The courts and circuit and supplemental court commissioners are the tribunal of this state.

Effective date text 769.102 State tribunal and support enforcement agency. (1) The courts and circuit and supplemental court commissioners are the tribunal of this state.

769.102 History History: 1993 a. 326; 2001 a. 61; 2009 a. 321.



769.103 Remedies cumulative.

769.103  Remedies cumulative. Remedies provided by this chapter are cumulative and do not affect the availability of remedies under other law.

Effective date text 769.103 Remedies cumulative. (1) Remedies provided by this chapter are cumulative and do not affect the availability of remedies under other law.

Effective date text (a) Provide the exclusive method of establishing or enforcing a support order under the law of this state.

Effective date text (b) Grant a tribunal of this state jurisdiction to render judgment or issue an order relating to legal custody or physical placement of a child in a proceeding under this chapter.

769.103 History History: 1993 a. 326; 2009 a. 321.



769.105 Application of chapter to resident of foreign country and foreign support proceeding.

769.105  Application of chapter to resident of foreign country and foreign support proceeding.

769.105(1) (1) A tribunal of this state shall apply subchs. I to VI and, as applicable, subch. VII, to a support proceeding that involves any of the following:

769.105(1)(a) (a) A foreign support order.

769.105(1)(b) (b) A foreign tribunal.

769.105(1)(c) (c) An obligee, obligor, or child residing in a foreign country.

769.105(2) (2) A tribunal of this state that is requested to recognize and enforce a support order on the basis of comity may apply the procedural and substantive provisions of subchs. I to VI.

769.105(3) (3) Subchapter VII applies only to a support proceeding under the convention. In such a proceeding, if a provision of subch. VII is inconsistent with subchs. I to VI, subch. VII controls.

769.105 History History: 2009 a. 321.



769.201 Bases for jurisdiction over nonresident.

769.201  Bases for jurisdiction over nonresident. In a proceeding under this chapter to establish, enforce or modify a support order or to determine parentage, a tribunal of this state may exercise personal jurisdiction over a nonresident individual, or the individual's guardian or conservator, if any of the following applies:

769.201(1) (1) The individual is personally served with a summons or other notice within this state.

769.201(2) (2) The individual submits to the jurisdiction of this state by consent, by entering a general appearance or by filing a responsive document having the effect of waiving any contest to personal jurisdiction.

769.201(3) (3) The individual resided with the child in this state.

769.201(4) (4) The individual resided in this state and provided prenatal expenses or support for the child.

769.201(5) (5) The child resides in this state as a result of the acts or directives of the individual.

769.201(6) (6) The individual engaged in sexual intercourse in this state and the child may have been conceived by that act of intercourse.

769.201(7) (7) The individual asserted parentage in a declaration of paternal interest filed with the department of children and families under s. 48.025 or in a statement acknowledging paternity filed with the state registrar under s. 69.15 (3) (b) 1. or 3.

769.201(8) (8) There is any other basis consistent with the constitutions of this state and the United States for the exercise of personal jurisdiction.

Effective date text 769.201 Bases for jurisdiction over nonresident. (1m) In a proceeding to establish or enforce a support order or to determine parentage of a child, a tribunal of this state may exercise personal jurisdiction over a nonresident individual, or the individual's guardian or conservator, if any of the following applies:

Effective date text (a) The individual is personally served with a summons or other notice within this state.

Effective date text (b) The individual submits to the jurisdiction of this state by consent, by entering a general appearance or by filing a responsive document having the effect of waiving any contest to personal jurisdiction.

Effective date text (c) The individual resided with the child in this state.

Effective date text (d) The individual resided in this state and provided prenatal expenses or support for the child.

Effective date text (e) The child resides in this state as a result of the acts or directives of the individual.

Effective date text (f) The individual engaged in sexual intercourse in this state and the child may have been conceived by that act of intercourse.

Effective date text (g) The individual asserted parentage of a child in a declaration of paternal interest filed with the department of children and families under s. 48.025 or in a statement acknowledging paternity filed with the state registrar under s. 69.15 (3) (b) 1. or 3.

Effective date text (h) There is any other basis consistent with the constitutions of this state and the United States for the exercise of personal jurisdiction.

769.201 History History: 1993 a. 326; 1995 a. 27 s. 9126 (19); 2007 a. 20; 2009 a. 321.

769.201 Annotation When conception allegedly occurred in Florida and the non-resident alleged father visited Wisconsin only once following the birth, for an unspecified purpose, the child's residence in the state was an insufficient contact to subject the alleged father to the court's jurisdiction. State ex rel. N.R.Z. v. G.L.C. 152 Wis. 2d 97, 447 N.W.2d 533 (1989).

769.201 Annotation The predecessor of sub. (1m) (f), 767.01 (2) (b), 1989 stats., did not violate the due process clause. Paternity of C.A.K. 159 Wis. 2d 224, 464 N.W.2d 59 (Ct. App. 1990).



769.202 Procedure when exercising jurisdiction over nonresident.

769.202  Procedure when exercising jurisdiction over nonresident. A tribunal of this state exercising personal jurisdiction over a nonresident under s. 769.201 may apply s. 769.316 to receive evidence from another state and s. 769.318 to obtain discovery through a tribunal of another state. In all other respects, subchs. III to VII do not apply, and the tribunal shall apply the procedural and substantive law of this state, including the rules on choice of law other than those established by this chapter.

Effective date text 769.202 Duration of personal jurisdiction. Personal jurisdiction acquired by a tribunal of this state in a proceeding under this chapter or other law of this state relating to a support order continues as long as a tribunal of this state has continuing, exclusive jurisdiction to modify its order or continuing jurisdiction to enforce its order as provided by ss. 769.205, 769.206, and 769.211.

769.202 History History: 1993 a. 326; 2009 a. 321.



769.203 Initiating and responding tribunal of this state.

769.203  Initiating and responding tribunal of this state. Under this chapter, a tribunal of this state may serve as an initiating tribunal to forward proceedings to another state and as a responding tribunal for proceedings initiated in another state.

Effective date text 769.203 Initiating and responding tribunal of this state. Under this chapter, a tribunal of this state may serve as an initiating tribunal to forward proceedings to a tribunal of another state and as a responding tribunal for proceedings initiated in another state or a foreign country.

769.203 History History: 1993 a. 326; 2009 a. 321.



769.204 Simultaneous proceedings in another state.

769.204  Simultaneous proceedings in another state.

769.204(1)(1) A tribunal of this state may exercise jurisdiction to establish a support order if the petition or comparable pleading is filed after a petition or comparable pleading is filed in another state only if all of the following apply:

769.204(1)(a) (a) The petition or comparable pleading in this state is filed before the expiration of the time allowed in the other state for filing a responsive pleading challenging the exercise of jurisdiction by the other state.

769.204(1)(b) (b) The contesting party timely challenges the exercise of jurisdiction in the other state.

769.204(1)(c) (c) If relevant, this state is the home state of the child.

769.204(2) (2) A tribunal of this state may not exercise jurisdiction to establish a support order if the petition or comparable pleading is filed before a petition or comparable pleading is filed in another state if all of the following apply:

769.204(2)(a) (a) The petition or comparable pleading in the other state is filed before the expiration of the time allowed in this state for filing a responsive pleading challenging the exercise of jurisdiction by this state.

769.204(2)(b) (b) The contesting party timely challenges the exercise of jurisdiction in this state.

769.204(2)(c) (c) If relevant, the other state is the home state of the child.

Effective date text 769.204 Simultaneous proceedings. (1) A tribunal of this state may exercise jurisdiction to establish a support order if the petition or comparable pleading is filed after a petition or comparable pleading is filed in another state or a foreign country only if all of the following apply:

Effective date text (a) The petition or comparable pleading in this state is filed before the expiration of the time allowed in the other state or the foreign country for filing a responsive pleading challenging the exercise of jurisdiction by the other state or the foreign country.

Effective date text (b) The contesting party timely challenges the exercise of jurisdiction in the other state or the foreign country.

Effective date text (c) If relevant, this state is the home state of the child.

Effective date text (a) The petition or comparable pleading in the other state or foreign country is filed before the expiration of the time allowed in this state for filing a responsive pleading challenging the exercise of jurisdiction by this state.

Effective date text (b) The contesting party timely challenges the exercise of jurisdiction in this state.

Effective date text (c) If relevant, the other state or foreign country is the home state of the child.

769.204 History History: 1993 a. 326; 2009 a. 321.



769.205 Continuing, exclusive jurisdiction.

769.205  Continuing, exclusive jurisdiction.

769.205(1) (1) A tribunal of this state issuing a support order consistent with the law of this state has continuing, exclusive jurisdiction over a child support order for as long as this state remains the residence of the obligor, the individual obligee or the child for whose benefit the support order is issued, or until each individual party has filed written consent with the tribunal of this state for a tribunal of another state to modify the order and assume continuing, exclusive jurisdiction.

769.205(2) (2) A tribunal of this state issuing a child support order consistent with the law of this state may not exercise its continuing jurisdiction to modify the order if the order has been modified by a tribunal of another state pursuant to a law substantially similar to this chapter.

769.205(3) (3) If a child support order of this state is modified by a tribunal of another state pursuant to a law substantially similar to this chapter, a tribunal of this state loses its continuing, exclusive jurisdiction with regard to prospective enforcement of the order issued in this state, and may only do any of the following:

769.205(3)(a) (a) Enforce the order that was modified as to amounts accruing before the modification.

769.205(3)(b) (b) Enforce nonmodifiable aspects of that order.

769.205(3)(c) (c) Provide other appropriate relief for violations of that order that occurred before the effective date of the modification.

769.205(4) (4) A tribunal of this state shall recognize the continuing, exclusive jurisdiction of a tribunal of another state that has issued a child support order under a law substantially similar to this chapter.

769.205(5) (5) A temporary support order issued ex parte or pending resolution of a jurisdictional conflict does not create continuing, exclusive jurisdiction in the issuing tribunal.

769.205(6) (6) A tribunal of this state issuing a support order consistent with the law of this state has continuing, exclusive jurisdiction over a spousal support order throughout the existence of the support obligation. A tribunal of this state may not modify a spousal support order issued by a tribunal of another state having continuing, exclusive jurisdiction over that order under the law of that state.

Effective date text 769.205 Continuing, exclusive jurisdiction to modify child support order. (1) A tribunal of this state that has issued a child support order consistent with the law of this state has and shall exercise continuing, exclusive jurisdiction to modify its child support order if the order is the controlling order and any of the following applies:

Effective date text (a) At the time of the filing of a request for modification this state is the residence of the obligor, the individual obligee, or the child for whose benefit the support order is issued.

Effective date text (b) Even if this state is not the residence of the obligor, the individual obligee, or the child for whose benefit the support order is issued, the parties consent in a record or in open court that the tribunal of this state may continue to exercise jurisdiction to modify its order.

Effective date text (a) All of the parties who are individuals file consent in a record with the tribunal of this state that a tribunal of another state that has jurisdiction over at least one of the parties who is an individual or that is located in the state of residence of the child may modify the order and assume continuing, exclusive jurisdiction.

Effective date text (b) Its order is not the controlling order.

769.205 History History: 1993 a. 326; 2009 a. 321.



769.206 Enforcement and modification of support order by tribunal having continuing jurisdiction.

769.206  Enforcement and modification of support order by tribunal having continuing jurisdiction.

769.206(1) (1) A tribunal of this state may serve as an initiating tribunal to request a tribunal of another state to enforce or modify a support order issued in that state.

769.206(2) (2) A tribunal of this state having continuing, exclusive jurisdiction over a support order may act as a responding tribunal to enforce or modify the order. If a party subject to the continuing, exclusive jurisdiction of the tribunal no longer resides in the issuing state, in subsequent proceedings the tribunal may apply s. 769.316 to receive evidence from another state and s. 769.318 to obtain discovery through a tribunal of another state.

769.206(3) (3) A tribunal of this state that lacks continuing, exclusive jurisdiction over a spousal support order may not serve as a responding tribunal to modify a spousal support order of another state.

Effective date text 769.206 Continuing jurisdiction to enforce child support order. (1) A tribunal of this state that has issued a child support order consistent with the law of this state may serve as an initiating tribunal to request a tribunal of another state to enforce any of the following:

Effective date text (a) The order, if the order is the controlling order and has not been modified by a tribunal of another state that assumed jurisdiction pursuant to the Uniform Interstate Family Support Act.

Effective date text (b) A money judgment for arrears of support and interest on the order that accrued before a determination that an order of a tribunal of another state is the controlling order.

769.206 History History: 1993 a. 326; 2009 a. 321.



769.207 Recognition of controlling child support order.

769.207  Recognition of controlling child support order.

769.207(1c)(1c) If a proceeding is brought under this chapter and only one tribunal has issued a child support order, the child support order of that tribunal is controlling and must be recognized.

769.207(1m) (1m) If a proceeding is brought under this chapter, and 2 or more child support orders have been issued by tribunals of this state or another state with regard to the same obligor and child, a tribunal of this state shall apply the following rules in determining which child support order to recognize for purposes of continuing, exclusive jurisdiction:

769.207(1m)(a) (a) If only one of the tribunals would have continuing, exclusive jurisdiction under this chapter, the child support order of that tribunal is controlling and must be recognized.

769.207(1m)(b) (b) If more than one of the tribunals would have continuing, exclusive jurisdiction under this chapter, a child support order issued by a tribunal in the current home state of the child must be recognized, but if a child support order has not been issued in the current home state of the child, the child support order most recently issued is controlling and must be recognized.

769.207(1m)(c) (c) If none of the tribunals would have continuing, exclusive jurisdiction under this chapter, the tribunal of this state having jurisdiction over the parties must issue a child support order, which is controlling and must be recognized.

769.207(1r) (1r) If 2 or more child support orders have been issued for the same obligor and child and if the obligor or the individual obligee resides in this state, a party may request a tribunal of this state to determine which child support order controls and must be recognized under sub. (1m). The request must be accompanied by a certified copy of every child support order issued for the obligor and child that is in effect. Every party whose rights may be affected by a determination of which child support order controls must be given notice of the request for that determination.

769.207(2) (2) The tribunal that issued the order that is controlling and must be recognized under sub. (1c), (1m) or (1r) is the tribunal that has continuing, exclusive jurisdiction in accordance with s. 769.205.

769.207(3) (3) A tribunal of this state that determines by order which child support order is controlling under sub. (1m) (a) or (b), or that issues a new child support order that is controlling under sub. (1m) (c), shall include in that order the basis upon which the tribunal made its determination.

769.207(4) (4) Within 30 days after the issuance of an order determining which child support order is controlling, the party that obtained the order shall file a certified copy of the order with each tribunal that had issued or registered an earlier child support order. Failure of the party obtaining the order to file a certified copy of the order as required by this subsection subjects the party to appropriate sanctions by a tribunal in which the issue of failure to file arises, but that failure has no effect on the validity or enforceability of the controlling child support order.

Effective date text 769.207 Determination of controlling child support order. (1c) If a proceeding is brought under this chapter and only one tribunal has issued a child support order, the child support order of that tribunal is controlling and must be recognized.

Effective date text (a) If only one of the tribunals would have continuing, exclusive jurisdiction under this chapter, the child support order of that tribunal controls.

Effective date text (b) If more than one of the tribunals would have continuing, exclusive jurisdiction under this chapter, a child support order issued by a tribunal in the current home state of the child controls, or, if a child support order has not been issued in the current home state of the child, the child support order most recently issued controls.

Effective date text (c) If none of the tribunals would have continuing, exclusive jurisdiction under this chapter, the tribunal of this state shall issue a child support order, which controls.

Effective date text (a) The basis upon which the tribunal made its determination.

Effective date text (b) The amount of prospective support, if any.

Effective date text (c) The total amount of consolidated arrears and accrued interest, if any, under all of the orders after all payments made are credited as provided by s. 769.209.

769.207 History History: 1993 a. 326; 1997 a. 27; 2009 a. 321.



769.208 Multiple child support orders for 2 or more obligees.

769.208  Multiple child support orders for 2 or more obligees. In responding to multiple registrations or petitions for enforcement of 2 or more child support orders in effect at the same time with regard to the same obligor and different individual obligees, at least one of which was issued by a tribunal of another state, a tribunal of this state shall enforce those orders in the same manner as if the multiple orders had been issued by a tribunal of this state.

Effective date text 769.208 Child support orders for 2 or more obligees. In responding to registrations or petitions for enforcement of 2 or more child support orders in effect at the same time with regard to the same obligor and different individual obligees, at least one of which was issued by a tribunal of another state or a foreign country, a tribunal of this state shall enforce those orders in the same manner as if the orders had been issued by a tribunal of this state.

769.208 History History: 1993 a. 326; 2009 a. 321.



769.209 Credit for payments.

769.209  Credit for payments. Amounts collected and credited for a particular period pursuant to a support order issued by a tribunal of another state must be credited against the amounts accruing or accrued for the same period under a support order issued by the tribunal of this state.

Effective date text 769.209 Credit for payments. A tribunal of this state shall credit amounts collected for a particular period pursuant to any child support order against the amounts owed for the same period under any other child support order for support of the same child issued by a tribunal of this state, another state, or a foreign country.

769.209 History History: 1993 a. 326; 2009 a. 321.



769.210 Application of act to nonresident subject to personal jurisdiction.

769.210  Application of act to nonresident subject to personal jurisdiction. A tribunal of this state exercising personal jurisdiction over a nonresident in a proceeding under this chapter, under other law of this state relating to a support order, or recognizing a foreign support order may receive evidence from outside this state pursuant to s. 769.316, communicate with a tribunal outside this state pursuant to s. 769.317, and obtain discovery through a tribunal outside this state pursuant to s. 769.318. In all other respects, subchs. III to VI do not apply, and the tribunal shall apply the procedural and substantive law of this state.

769.210 History History: 2009 a. 321.



769.211 Continuing, exclusive jurisdiction to modify spousal support order.

769.211  Continuing, exclusive jurisdiction to modify spousal support order.

769.211(1) (1) A tribunal of this state issuing a spousal support order consistent with the law of this state has continuing, exclusive jurisdiction to modify the spousal support order throughout the existence of the support obligation.

769.211(2) (2) A tribunal of this state may not modify a spousal support order issued by a tribunal of another state or a foreign country having continuing, exclusive jurisdiction over that order under the law of that state or foreign country.

769.211(3) (3) A tribunal of this state that has continuing, exclusive jurisdiction over a spousal support order may serve as any of the following:

769.211(3)(a) (a) An initiating tribunal to request a tribunal of another state to enforce the spousal support order issued in this state.

769.211(3)(b) (b) A responding tribunal to enforce or modify its own spousal support order.

769.211 History History: 2009 a. 321.



769.301 Proceedings under this chapter.

769.301  Proceedings under this chapter.

769.301(1) (1) Except as otherwise provided in this chapter, this subchapter applies to all proceedings under this chapter.

769.301(2) (2) This chapter provides for all of the following proceedings:

769.301(2)(a) (a) Under subch. IV, establishment of an order for spousal support or child support.

769.301(2)(b) (b) Under subch. V, enforcement of a support order and income-withholding order of another state without registration.

769.301(2)(c) (c) Under subch. VI, registration of an order for spousal support or child support of another state for enforcement.

769.301(2)(d) (d) Under subch. II, modification of an order for child support or spousal support issued by a tribunal of this state.

769.301(2)(e) (e) Under subch. VI, registration of an order for child support of another state for modification.

769.301(2)(f) (f) Under subch. VII, determination of parentage.

769.301(2)(g) (g) Under subch. II, assertion of jurisdiction over nonresidents.

769.301(3) (3) An individual petitioner or a support enforcement agency may commence a proceeding authorized under this chapter by filing a petition in an initiating tribunal for forwarding to a responding tribunal or by filing a petition or a comparable pleading directly in a tribunal of another state that has or can obtain personal jurisdiction over the respondent.

Effective date text 769.301 Proceedings under this chapter. (1) Except as otherwise provided in this chapter, this subchapter applies to all proceedings under this chapter.

769.301 History History: 1993 a. 326; 2009 a. 321.



769.302 Action by minor parent.

769.302  Action by minor parent. A minor parent, or a guardian or other legal representative of a minor parent, may maintain a proceeding on behalf of or for the benefit of the minor's child. Notwithstanding s. 767.407 (1) or 803.01 (3), the court may appoint a guardian ad litem for the minor's child, but the court need not appoint a guardian ad litem for a minor parent who maintains such a proceeding unless the proceeding is one for the determination of parentage, in which case the court or a circuit court commissioner shall appoint a guardian ad litem for a minor parent within this state who maintains such a proceeding or for a minor within this state who is alleged to be a parent, as provided in s. 767.82 (1).

Effective date text 769.302 Action by minor parent. A minor parent, or a guardian or other legal representative of a minor parent, may maintain a proceeding on behalf of or for the benefit of the minor's child.

769.302 History History: 1993 a. 326; 2001 a. 61; 2005 a. 443 s. 265; 2009 a. 321.



769.303 Application of law of this state.

769.303  Application of law of this state. Except as otherwise provided by this chapter, a responding tribunal of this state shall do all of the following:

769.303(1) (1) Apply the procedural and substantive law, including the rules on choice of law, generally applicable to similar proceedings originating in this state and may exercise all powers and provide all remedies available in those proceedings.

769.303(2) (2) Determine the duty of support and the amount payable in accordance with the law and support guidelines of this state.

769.303 History History: 1993 a. 326.



769.304 Duties of initiating tribunal.

769.304  Duties of initiating tribunal.

769.304(1) (1) Upon the filing of a petition authorized by this chapter, an initiating tribunal of this state shall forward 3 copies of the petition and its accompanying documents to the responding tribunal or appropriate support enforcement agency in the responding state, or if the identity of the responding tribunal is unknown, to the state information agency of the responding state with a request that they be forwarded to the appropriate tribunal and that receipt be acknowledged.

769.304(2) (2) If a responding state has not enacted this chapter or a law or procedure substantially similar to this chapter, a tribunal of this state may issue a certificate or other documents and make findings required by the law of the responding state. If the responding state is a foreign jurisdiction, the tribunal may specify the amount of support sought and provide other documents necessary to satisfy the requirements of the responding state.

Effective date text 769.304 Duties of initiating tribunal. (1) Upon the filing of a petition authorized by this chapter, an initiating tribunal of this state shall forward the petition and its accompanying documents to the responding tribunal or appropriate support enforcement agency in the responding state, or, if the identity of the responding tribunal is unknown, to the state information agency of the responding state with a request that they be forwarded to the appropriate tribunal and that receipt be acknowledged.

769.304 History History: 1993 a. 326; 1997 a. 27; 2009 a. 321.



769.305 Duties and powers of responding tribunal.

769.305  Duties and powers of responding tribunal.

769.305(1)(1) Whenever a responding tribunal of this state receives a petition or comparable pleading from an initiating tribunal or directly under s. 769.301 (3), it shall cause the petition or pleading to be filed and notify the petitioner, or if the petition was filed by a support enforcement agency, notify the support enforcement agency by any federally approved transmittal system, where and when it was filed.

769.305(2) (2) A responding tribunal of this state, to the extent otherwise authorized by law, may do any of the following:

769.305(2)(a) (a) Issue or enforce a support order, modify a child support order or render a judgment to determine parentage.

Effective date text (a) Establish or enforce a support order, modify a child support order, determine the controlling child support order, or determine parentage of a child.

769.305(2)(b) (b) Order an obligor to comply with a support order specifying the amount and the manner of compliance.

Effective date text (b) Order an obligor to comply with a support order, specifying the amount and the manner of compliance.

769.305(2)(c) (c) Order income withholding.

769.305(2)(d) (d) Determine the amount of any arrearages and specify a method of payment.

769.305(2)(e) (e) Enforce orders by civil or criminal contempt or both.

769.305(2)(f) (f) Set aside property for satisfaction of the support order.

769.305(2)(g) (g) Place liens and order execution on the obligor's property.

769.305(2)(h) (h) Order an obligor to keep the tribunal informed of the obligor's current residential address, telephone number, employer, address of employment and telephone number at the place of employment.

Effective date text (h) Order an obligor to keep the tribunal informed of the obligor's current residential address, electronic mail address, telephone number, employer, address of employment, and telephone number at the place of employment.

769.305(2)(i) (i) Issue an order under s. 818.02 (6) for the arrest of an obligor who has failed after proper notice to appear at a hearing ordered by the tribunal and enter the order for arrest in any local and state computer systems for criminal warrants.

769.305(2)(j) (j) Order the obligor to seek appropriate employment by specified methods.

769.305(2)(k) (k) Award reasonable attorney fees and other fees and costs.

769.305(2)(L) (L) Grant any other available remedy.

769.305(3) (3) A responding tribunal of this state shall include in a support order issued under this chapter, or in the documents accompanying the order, the calculations on which the support order is based.

769.305(4) (4) A responding tribunal of this state may not condition the payment of a support order issued under this chapter upon compliance by a party with provisions for visitation.

769.305(5) (5) If a responding tribunal of this state issues an order under this chapter, the tribunal shall send a copy of the order to the petitioner and the respondent and to the initiating tribunal, if any.

769.305(6) (6) If requested to enforce a support order, arrears, or judgment or modify a support order stated in a foreign currency, a responding tribunal of this state shall convert the amount stated in the foreign currency to the equivalent amount in dollars under the applicable official or market exchange rate as publicly reported.

769.305 History History: 1993 a. 326; 1995 a. 225; 1997 a. 27; 2009 a. 321.



769.306 Inappropriate tribunal.

769.306  Inappropriate tribunal. If a petition or comparable pleading is received by an inappropriate tribunal of this state, it shall forward the pleading and accompanying documents to an appropriate tribunal in this state or another state and notify the petitioner, or if the petition was filed by a support enforcement agency, notify the support enforcement agency by any federally approved transmittal system, where and when the pleading was sent.

Effective date text 769.306 Inappropriate tribunal. If a petition or comparable pleading is received by an inappropriate tribunal of this state, the tribunal shall forward the pleading and accompanying documents to an appropriate tribunal of this state or another state and notify the petitioner where and when the pleading was sent.

769.306 History History: 1993 a. 326; 1997 a. 27; 2009 a. 321.



769.307 Duties of support enforcement agency.

769.307  Duties of support enforcement agency.

769.307(1) (1) A support enforcement agency of this state, upon request, shall provide services to a petitioner in a proceeding under this chapter.

769.307(2) (2) A support enforcement agency that is providing services to the petitioner shall do all of the following as appropriate:

769.307(2)(a) (a) Take all steps necessary to enable an appropriate tribunal in this state or another state to obtain jurisdiction over the respondent.

769.307(2)(b) (b) Request an appropriate tribunal to set a date, time and place for a hearing.

769.307(2)(c) (c) Make a reasonable effort to obtain all relevant information, including information as to income and property of the parties.

769.307(2)(d) (d) Within 10 days, exclusive of Saturdays, Sundays and legal holidays, after receipt of a written notice from an initiating, responding or registering tribunal, send a copy of the notice to the petitioner.

769.307(2)(e) (e) Within 10 days, exclusive of Saturdays, Sundays and legal holidays, after receipt of a written communication from the respondent or the respondent's attorney, send a copy of the communication to the petitioner.

769.307(2)(f) (f) Notify the petitioner if jurisdiction over the respondent cannot be obtained.

769.307(3) (3) This chapter does not create a relationship of attorney and client or other fiduciary relationship between a support enforcement agency or the attorney for the agency and the individual being assisted by the agency nor does this chapter affect an attorney-client relationship or a fiduciary relationship that arises under other law.

Effective date text 769.307 Duties of support enforcement agency. (1) A support enforcement agency of this state, upon request, shall provide services to a petitioner in a proceeding under this chapter.

Effective date text (a) Take all steps necessary to enable an appropriate tribunal of this state, another state, or a foreign country to obtain jurisdiction over the respondent.

Effective date text (b) Request an appropriate tribunal to set a date, time and place for a hearing.

Effective date text (c) Make a reasonable effort to obtain all relevant information, including information as to income and property of the parties.

Effective date text (d) Within 2 days, exclusive of Saturdays, Sundays, and legal holidays, after receipt of notice in a record from an initiating, responding, or registering tribunal, send a copy of the notice to the petitioner.

Effective date text (e) Within 2 days, exclusive of Saturdays, Sundays, and legal holidays, after receipt of communication in a record from the respondent or the respondent's attorney, send a copy of the communication to the petitioner.

Effective date text (f) Notify the petitioner if jurisdiction over the respondent cannot be obtained.

Effective date text (a) Ensure that the order to be registered is the controlling order.

Effective date text (b) If 2 or more child support orders exist and the identity of the controlling order has not been determined, ensure that a request for such a determination is made in a tribunal having jurisdiction to do so.

769.307 History History: 1993 a. 326; 1997 a. 27; 2009 a. 321.



769.308 Duty of attorney general.

769.308  Duty of attorney general. If the attorney general determines that the support enforcement agency is neglecting or refusing to provide services to an individual, the attorney general may order the agency to perform its duties under this chapter or may provide those services directly to the individual.

Effective date text 769.308 Duty of attorney general. (1) If the attorney general determines that the support enforcement agency is neglecting or refusing to provide services to an individual, the attorney general may order the agency to perform its duties under this chapter or may provide those services directly to the individual.

769.308 History History: 1993 a. 326; 2009 a. 321.



769.309 Private counsel.

769.309  Private counsel. An individual may employ private counsel to represent the individual in proceedings authorized by this chapter.

769.309 History History: 1993 a. 326.



769.31 Duties of state information agency.

769.31  Duties of state information agency.

769.31(1) (1) The department of children and families is the state information agency under this chapter.

769.31(2) (2) The state information agency shall do all of the following:

769.31(2)(a) (a) Compile and maintain a current list, including addresses, of the tribunals in this state that have jurisdiction under this chapter and any support enforcement agencies in this state and transmit a copy to the state information agency of every other state.

769.31(2)(b) (b) Maintain a register of tribunals and support enforcement agencies received from other states.

Effective date text (b) Maintain a register of names and addresses of tribunals and support enforcement agencies received from other states.

769.31(2)(c) (c) Forward to the appropriate tribunal in the place in this state in which the individual obligee or the obligor resides, or in which the obligor's property is believed to be located, all documents concerning a proceeding under this chapter received from an initiating tribunal or the state information agency of the initiating state.

Effective date text (c) Forward to the appropriate tribunal in the county in this state in which the obligee who is an individual or the obligor resides, or in which the obligor's property is believed to be located, all documents concerning a proceeding under this chapter received from another state or a foreign country.

769.31(2)(d) (d) Obtain information concerning the location of the obligor and the obligor's property within this state not exempt from execution by such means as postal verification and federal or state locator services, examination of telephone directories, requests for the obligor's address from employers and examination of governmental records, including, to the extent not prohibited by other law, those relating to real property, vital statistics, law enforcement, taxation, motor vehicles, driver's licenses and social security.

769.31 History History: 1993 a. 326; 1995 a. 27 s. 9126 (19); 1995 a. 404; 1997 a. 3; 2007 a. 20; 2009 a. 321.



769.311 Pleadings and accompanying documents.

769.311  Pleadings and accompanying documents.

769.311(1)(1) A petitioner seeking to establish or modify a support order or to determine parentage in a proceeding under this chapter must verify the petition. Unless otherwise ordered under s. 769.312, the petition or accompanying documents must provide, so far as known, the names, residential addresses, social security numbers and dates of birth of the obligor and the obligee and the name, sex, residential address, social security number and date of birth of each child for whom support is sought. The petition must be accompanied by a certified copy of any support order in effect. The petition may include any other information that may assist in locating or identifying the respondent.

769.311(2) (2) The petition must specify the relief sought. The petition and accompanying documents must conform substantially with the requirements imposed by the forms mandated by federal law for use in cases filed by a support enforcement agency.

769.311 History History: 1993 a. 326; 2009 a. 321.



769.312 Nondisclosure of information in exceptional circumstances.

769.312  Nondisclosure of information in exceptional circumstances. Upon a finding, which may be made ex parte, that the health, safety or liberty of a party or child would be unreasonably put at risk by the disclosure of identifying information, or if an existing order so provides, a tribunal shall order that the address of the child or party or other identifying information not be disclosed in a pleading or other document filed in a proceeding under this chapter.

Effective date text 769.312 Nondisclosure of information in exceptional circumstances. If a party alleges in an affidavit or a pleading under oath that the health, safety, or liberty of a party or child would be jeopardized by the disclosure of specific identifying information, that information must be sealed and may not be disclosed to the other party or the public. After a hearing in which a tribunal takes into consideration the health, safety, or liberty of the party or child, the tribunal may order disclosure of information that the tribunal determines to be in the interest of justice.

769.312 History History: 1993 a. 326; 2009 a. 321.



769.313 Costs and fees.

769.313  Costs and fees.

769.313(1)(1) The petitioner may not be required to pay a filing fee or other costs.

769.313(2) (2) If an obligee prevails, a responding tribunal may assess against an obligor filing fees, reasonable attorney fees, other costs and necessary travel and other reasonable expenses incurred by the obligee and the obligee's witnesses. The tribunal may not assess fees, costs or expenses against the obligee or the support enforcement agency of either the initiating or the responding state, except as provided by other law. Attorney fees may be taxed as costs and may be ordered paid directly to the attorney, who may enforce the order in the attorney's own name. Payment of support owed to the obligee has priority over fees, costs and expenses.

769.313(3) (3) The tribunal shall order the payment of costs and reasonable attorney fees if it determines that a hearing was requested primarily for delay. In a proceeding under subch. VI, a hearing is presumed to have been requested primarily for delay if a registered support order is confirmed or enforced without change.

769.313 History History: 1993 a. 326; 2009 a. 321.



769.314 Limited immunity of petitioner.

769.314  Limited immunity of petitioner.

769.314(1) (1) Participation by a petitioner in a proceeding before a responding tribunal, whether in person, by private attorney or through services provided by the support enforcement agency, does not confer personal jurisdiction over the petitioner in another proceeding.

769.314(2) (2) A petitioner is not amenable to service of civil process while physically present in this state to participate in a proceeding under this chapter.

769.314(3) (3) The immunity granted by this section does not extend to civil litigation based on acts unrelated to a proceeding under this chapter committed by a party while present in this state to participate in the proceeding.

Effective date text 769.314 Limited immunity of petitioner. (1) Participation by a petitioner in a proceeding under this chapter before a responding tribunal, whether in person, by private attorney, or through services provided by the support enforcement agency, does not confer personal jurisdiction over the petitioner in another proceeding.

769.314 History History: 1993 a. 326; 2009 a. 321.



769.315 Nonparentage as defense.

769.315  Nonparentage as defense. A party whose parentage of a child has been previously determined by or under law may not plead nonparentage as a defense to a proceeding under this chapter.

769.315 History History: 1993 a. 326.



769.316 Special rules of evidence and procedure.

769.316  Special rules of evidence and procedure.

769.316(1)(1) The physical presence of the petitioner in a responding tribunal of this state is not required for the establishment, enforcement or modification of a support order or the rendition of a judgment determining parentage.

769.316(2) (2) A verified petition, affidavit, document substantially complying with federally mandated forms, or a document incorporated by reference in any of them, not excluded under the hearsay rule if given in person, is admissible in evidence if given under oath by a party or witness residing in another state.

769.316(3) (3) A copy of the record of child support payments certified as a true copy of the original by the custodian of the record may be forwarded to a responding tribunal. The copy is evidence of facts asserted in it and is admissible to show whether payments were made.

769.316(4) (4) Copies of bills for testing for parentage, or for prenatal and postnatal health care of the mother and child, or copies of reports of medical assistance payments under subch. IV of ch. 49 for such testing or prenatal and postnatal health care, furnished to the adverse party at least 10 days before trial, are admissible in evidence to prove the amount of the charges billed or the amount of the medical assistance paid and that the charges or payments were reasonable, necessary and customary.

769.316(5) (5) Documentary evidence transmitted from another state to a tribunal of this state by telephone, telecopier or other means that do not provide an original writing may not be excluded from evidence on an objection based on the means of transmission.

769.316(6) (6) In a proceeding under this chapter, a tribunal of this state may permit a party or witness residing in another state to be deposed or to testify by telephone, audiovisual means or other electronic means at a designated tribunal or other location in that state. A tribunal of this state shall cooperate with tribunals of other states in designating an appropriate location for the deposition or testimony.

769.316(7) (7) If a party called to testify at a civil hearing refuses to answer on the ground that the testimony may be self-incriminating, the trier of fact may draw an adverse inference from the refusal.

769.316(8) (8) A privilege against disclosure of communications between spouses does not apply in a proceeding under this chapter.

769.316(9) (9) The defense of immunity based on the relationship of husband and wife or parent and child does not apply in a proceeding under this chapter.

Effective date text 769.316 Special rules of evidence and procedure. (1) The physical presence of a nonresident party who is an individual in a tribunal of this state is not required for the establishment, enforcement, or modification of a support order or the rendition of a judgment determining parentage of a child.

769.316 History History: 1993 a. 326; 1995 a. 27; 2009 a. 321.



769.317 Communications between tribunals.

769.317  Communications between tribunals. A tribunal of this state may communicate with a tribunal of another state in writing, or by telephone or other means, to obtain information concerning the laws of that state, the legal effect of a judgment, decree or order of that tribunal and the status of a proceeding in the other state. A tribunal of this state may furnish similar information by similar means to a tribunal of another state.

Effective date text 769.317 Communications between tribunals. A tribunal of this state may communicate with a tribunal outside this state in a record or by telephone, electronic mail, or other means, to obtain information concerning the laws, the legal effect of a judgment, decree, or order of that tribunal, and the status of a proceeding. A tribunal of this state may furnish similar information by similar means to a tribunal outside this state.

769.317 History History: 1993 a. 326; 2009 a. 321.



769.318 Assistance with discovery.

769.318  Assistance with discovery. A tribunal of this state may do all of the following:

769.318(1) (1) Request a tribunal of another state to assist in obtaining discovery.

769.318(2) (2) Upon request, compel a person over whom it has jurisdiction to respond to a discovery order issued by a tribunal of another state.

Effective date text 769.318 Assistance with discovery. A tribunal of this state may do all of the following:

769.318 History History: 1993 a. 326; 2009 a. 321.



769.319 Receipt and disbursement of payments.

769.319  Receipt and disbursement of payments. A support enforcement agency, its designee or a tribunal of this state shall disburse promptly any amounts received under a support order, as directed by the order. The agency, its designee or the tribunal shall furnish to a requesting party or tribunal of another state a certified statement by the custodian of the record of the amounts and dates of all payments received.

Effective date text 769.319 Receipt and disbursement of payments. (1) A support enforcement agency, its designee, or a tribunal of this state shall disburse promptly any amounts received under a support order, as directed by the order. The agency, its designee, or the tribunal shall furnish to a requesting party or tribunal of another state or a foreign country a certified statement by the custodian of the record of the amounts and dates of all payments received.

Effective date text (a) Direct that the support payment be made to the support enforcement agency in the state in which the obligee is receiving services.

Effective date text (b) Issue and send to the obligor's employer a conforming income-withholding order or an administrative notice of change of payee, reflecting the redirected payments.

769.319 History History: 1993 a. 326; 1997 a. 27; 2009 a. 321.



769.401 Petition to establish support order.

769.401  Petition to establish support order.

769.401(1) (1) If a support order entitled to recognition under this chapter has not been issued, a responding tribunal of this state may issue a support order if any of the following applies:

769.401(1)(a) (a) The individual seeking the order resides in another state.

769.401(1)(b) (b) The support enforcement agency seeking the order is located in another state.

769.401(2) (2) The tribunal may issue a temporary child support order if any of the following applies:

769.401(2)(a) (a) The respondent has signed a verified statement acknowledging parentage.

769.401(2)(b) (b) The respondent has been determined by or under law to be the parent.

769.401(2)(c) (c) There is other clear and convincing evidence that the respondent is the child's parent.

769.401(3) (3) Upon finding, after notice and an opportunity to be heard, that an obligor owes a duty of support, the tribunal shall issue a support order directed to the obligor and may issue other orders under s. 769.305.

Effective date text 769.401 Petition to establish support order. (1) If a support order entitled to recognition under this chapter has not been issued, a responding tribunal of this state with personal jurisdiction over the parties may issue a support order if any of the following applies:

Effective date text (a) The individual seeking the order resides outside this state.

Effective date text (b) The support enforcement agency seeking the order is located outside this state.

Effective date text (a) A presumed father of the child.

Effective date text (b) An individual who is petitioning to have his paternity adjudicated.

Effective date text (c) An individual who has been identified as the father of the child through genetic testing.

Effective date text (d) An alleged father of the child who has declined to submit to genetic testing.

Effective date text (e) An individual who has been shown by clear and convincing evidence to be the father of the child.

Effective date text (f) An individual who has acknowledged paternity of the child under s. 767.805.

Effective date text (g) The mother of the child.

Effective date text (h) An individual who has been ordered to pay child support in a previous proceeding and the order has not been reversed or vacated.

769.401 History History: 1993 a. 326; 2009 a. 321.



769.402 Proceeding to determine parentage.

769.402  Proceeding to determine parentage. A tribunal of this state authorized to determine parentage of a child may serve as a responding tribunal in a proceeding to determine parentage of a child brought under this chapter or a law or procedure substantially similar to this chapter.

769.402 History History: 2009 a. 321.



769.501 Employer's receipt of income-withholding order of another state.

769.501  Employer's receipt of income-withholding order of another state. An income-withholding order issued in another state may be sent to the obligor's employer without first filing a petition or comparable pleading or registering the income-withholding order with a tribunal of this state.

Effective date text 769.501 Employer's receipt of income-withholding order of another state. An income-withholding order issued in another state may be sent by or on behalf of the obligee, or by the support enforcement agency, to the obligor's employer without first filing a petition or comparable pleading or registering the income-withholding order with a tribunal of this state.

769.501 History History: 1993 a. 326; 1997 a. 27; 2009 a. 321.



769.502 Employer's compliance with income-withholding order of another state.

769.502  Employer's compliance with income-withholding order of another state.

769.502(1) (1) Upon receipt of an income-withholding order under s. 769.501, the obligor's employer shall immediately provide a copy of the order to the obligor.

769.502(2) (2) The employer shall treat an income-withholding order issued in another state that appears to be regular on its face as if it had been issued by a tribunal of this state.

769.502(3) (3) Except as provided in sub. (4) and s. 769.503, the employer shall withhold and distribute the funds as directed in the income-withholding order by complying with the terms of the order, as applicable, that specify any of the following:

769.502(3)(a) (a) The duration and amount of periodic payments of current child support, stated as a sum certain.

769.502(3)(b) (b) The person or agency designated to receive payments and the address to which the payments are to be forwarded.

769.502(3)(c) (c) Medical support, whether in the form of periodic cash payments, stated as a sum certain, or the provision of health insurance coverage for the child under a policy available through the obligor's employment.

769.502(3)(d) (d) The amounts of periodic payments of fees and costs for a support enforcement agency, the issuing tribunal or the obligee's attorney, stated as sums certain.

769.502(3)(e) (e) The amount of periodic payments of arrears and interest on arrears, stated as a sum certain.

769.502(4) (4) The employer shall comply with the law of the state of the obligor's principal place of employment for withholding from income with respect to all of the following:

769.502(4)(a) (a) The employer's fee for processing an income-withholding order.

769.502(4)(b) (b) The maximum amount permitted to be withheld from the obligor's income.

769.502(4)(c) (c) The time periods within which the employer must implement the income-withholding order and forward the child support payment.

769.502 History History: 1993 a. 326; 1997 a. 27.



769.503 Compliance with multiple income-withholding orders.

769.503  Compliance with multiple income-withholding orders. If an obligor's employer receives multiple orders to withhold support from the earnings of the same obligor, the employer shall be considered to have satisfied the terms of the multiple orders if the employer complies with the law of the state of the obligor's principal place of employment to establish the priorities for withholding and allocating income withheld for multiple child support obligees.

769.503 History History: 1997 a. 27.



769.504 Immunity from civil liability.

769.504  Immunity from civil liability. An employer that complies with an income-withholding order issued in another state in accordance with this subchapter is not subject to civil liability to any individual or agency with regard to the employer's withholding of child support from an obligor's income.

769.504 History History: 1997 a. 27.



769.505 Penalties for noncompliance.

769.505  Penalties for noncompliance. An employer that willfully fails to comply with an income-withholding order issued by another state and received for enforcement is subject to the same penalties that may be imposed for noncompliance with an income-withholding order issued by a tribunal of this state.

Effective date text 769.505 Penalties for noncompliance. An employer that willfully fails to comply with an income-withholding order issued in another state and received for enforcement is subject to the same penalties that may be imposed for noncompliance with an income-withholding order issued by a tribunal of this state.

769.505 History History: 1997 a. 27; 2009 a. 321.



769.506 Contest by obligor.

769.506  Contest by obligor.

769.506(1)(1) An obligor may contest the validity or enforcement of an income-withholding order issued in another state and received directly by an employer in this state in the same manner as if the order had been issued by a tribunal of this state. Section 769.604 applies to the contest.

769.506(2) (2) The obligor shall give notice of the contest to all of the following:

769.506(2)(a) (a) A support enforcement agency providing services to the obligee.

769.506(2)(b) (b) Each employer that has directly received an income-withholding order.

769.506(2)(c) (c) Except as provided in par. (d), the person or agency designated to receive payments in the income-withholding order.

769.506(2)(d) (d) If no person or agency is designated to receive payments in the income-withholding order, the obligee.

769.506 History History: 1997 a. 27 ss. 5118 to 5120, 5125, 5126; 2009 a. 321.



769.507 Administrative enforcement of orders.

769.507  Administrative enforcement of orders.

769.507(1) (1) A party seeking to enforce a support order or an income-withholding order, or both, issued by a tribunal of another state may send the documents required for registering the order to a support enforcement agency of this state.

769.507(2) (2) Upon receipt of the documents, the support enforcement agency, without initially seeking to register the order, shall consider and, if appropriate, use any administrative procedure authorized by the law of this state to enforce a support order or an income-withholding order, or both. If the obligor does not contest administrative enforcement, the order need not be registered. If the obligor contests the validity or administrative enforcement of the order, the support enforcement agency shall register the order as provided in this chapter.

769.507 History History: 1997 a. 27; 2009 a. 321.



769.601 Registration of order for enforcement.

769.601  Registration of order for enforcement. A support order or an income-withholding order issued by a tribunal of another state may be registered in this state for enforcement.

Effective date text 769.601 Registration of order for enforcement. A support order or an income-withholding order issued in another state or a foreign support order may be registered in this state for enforcement.

769.601 History History: 1993 a. 326; 2009 a. 321.



769.602 Procedure to register order for enforcement.

769.602  Procedure to register order for enforcement.

769.602(1)(1) A support order or income-withholding order of another state may be registered in this state by sending all of the following documents and information to the appropriate tribunal in this state:

769.602(1)(a) (a) A letter of transmittal to the tribunal requesting registration and enforcement.

769.602(1)(b) (b) Two copies, including one certified copy, of all orders to be registered, including any modification of an order.

769.602(1)(c) (c) A sworn statement by the party seeking registration or a certified statement by the custodian of the records showing the amount of any arrearage.

Effective date text (c) A sworn statement by the person requesting registration or a certified statement by the custodian of the records showing the amount of any arrearage.

769.602(1)(d) (d) The name of the obligor and any of the following that are known:

769.602(1)(d)1. 1. The obligor's address and social security number.

769.602(1)(d)2. 2. The name and address of the obligor's employer and any other source of income of the obligor.

769.602(1)(d)3. 3. A description and the location of property of the obligor in this state not exempt from execution.

769.602(1)(e) (e) Except as provided in s. 769.312, the name and address of the obligee and, if applicable, the agency or person to whom support payments are to be remitted.

769.602(2) (2) On receipt of a request for registration, the registering tribunal shall cause the order to be filed as a foreign judgment, together with one copy of the documents and information, regardless of their form.

769.602(3) (3) A petition or comparable pleading seeking a remedy that must be affirmatively sought under other law of this state may be filed at the same time as the request for registration or later. The pleading must specify the grounds for the remedy sought.

769.602(4) (4) If 2 or more orders are in effect, the person requesting registration must do all of the following:

769.602(4)(a) (a) Furnish to the tribunal a copy of every support order that is asserted to be in effect in addition to the documents specified in this section.

769.602(4)(b) (b) Specify the order that is alleged to be the controlling order, if any.

769.602(4)(c) (c) Specify the amount of the consolidated arrears, if any.

769.602(5) (5) A request for a determination of which is the controlling order may be filed separately or with a request for registration and enforcement or for registration and modification. The person requesting registration shall give notice of the request to each party whose rights may be affected by the determination.

769.602 History History: 1993 a. 326; 2009 a. 321.



769.603 Effect of registration for enforcement.

769.603  Effect of registration for enforcement.

769.603(1) (1) A support order or income-withholding order issued in another state is registered when the order is filed in the registering tribunal of this state.

769.603(2) (2) A registered order issued in another state is enforceable in the same manner and is subject to the same procedures as an order issued by a tribunal of this state.

769.603(3) (3) Except as otherwise provided in this subchapter, a tribunal of this state shall recognize and enforce, but may not modify, a registered order if the issuing tribunal had jurisdiction.

Effective date text 769.603 Effect of registration for enforcement. (1) A support order or income-withholding order issued in another state or a foreign support order is registered when the order is filed in the registering tribunal of this state.

769.603 History History: 1993 a. 326; 2009 a. 321.



769.604 Choice of law.

769.604  Choice of law.

769.604(1)(1) The law of the issuing state governs the nature, extent, amount and duration of current payments and other obligations of support and the payment of arrearages under the order.

769.604(2) (2) In a proceeding for arrearages, the statute of limitations under the laws of this state or of the issuing state, whichever is longer, applies.

Effective date text 769.604 Choice of law. (1) Except as otherwise provided in sub. (4), the law of the issuing state or foreign country governs all of the following:

Effective date text (a) The nature, extent, amount, and duration of current payments under a registered support order.

Effective date text (b) The computation and payment of arrearages and accrual of interest on the arrearages under the support order.

Effective date text (c) The existence and satisfaction of other obligations under the support order.

769.604 History History: 1993 a. 326; 2009 a. 321.



769.605 Notice of registration of order.

769.605  Notice of registration of order.

769.605(1) (1) Whenever a support order or income-withholding order issued in another state is registered, the registering tribunal shall notify the nonregistering party. The notice must be accompanied by a copy of the registered order and the documents and relevant information accompanying the order.

769.605(2) (2) The notice must inform the nonregistering party of all of the following:

769.605(2)(a) (a) That a registered order is enforceable as of the date of registration in the same manner as an order issued by a tribunal of this state.

769.605(2)(b) (b) That a hearing to contest the validity or enforcement of the registered order must be requested within 20 days after the date of mailing or personal service of the notice.

769.605(2)(c) (c) That failure to contest the validity or enforcement of the registered order in a timely manner will result in confirmation of the order and enforcement of the order and the alleged arrearages and precludes further contest of that order with respect to any matter that could have been asserted.

769.605(2)(d) (d) The amount of any alleged arrearages.

769.605(3) (3) Upon registration of an income-withholding order for enforcement, the registering tribunal shall notify the obligor's employer under s. 767.75 (2r).

Effective date text 769.605 Notice of registration of order. (1) Whenever a support order or income-withholding order issued in another state or a foreign support order is registered, the registering tribunal of this state shall notify the nonregistering party. The notice must be accompanied by a copy of the registered order and the documents and relevant information accompanying the order.

Effective date text (a) That a registered support order is enforceable as of the date of registration in the same manner as an order issued by a tribunal of this state.

Effective date text (b) That a hearing to contest the validity or enforcement of the registered order must be requested within 20 days after the date of mailing or personal service of the notice unless the registered order is under s. 769.707.

Effective date text (c) That failure to contest the validity or enforcement of the registered order in a timely manner will result in confirmation of the order and enforcement of the order and the alleged arrearages.

Effective date text (d) The amount of any alleged arrearages.

Effective date text (a) Identify the 2 or more orders and the order alleged by the registering party to be the controlling order and the consolidated arrearages, if any.

Effective date text (b) Notify the nonregistering party of the right to a determination of which is the controlling order.

Effective date text (c) State that the procedures provided in sub. (2) apply to the determination of which is the controlling order.

Effective date text (d) State that failure to contest the validity or enforcement of the order alleged to be the controlling order in a timely manner may result in confirmation that the order is the controlling order.

769.605 History History: 1993 a. 326; 1997 a. 27; 2005 a. 443 s. 265; 2009 a. 321.



769.606 Procedure to contest validity or enforcement of registered order.

769.606  Procedure to contest validity or enforcement of registered order.

769.606(1)(1) A nonregistering party seeking to contest the validity or enforcement of a registered order in this state shall request a hearing within 20 days after the date of mailing or personal service of notice of the registration. The nonregistering party may seek to vacate the registration, to assert any defense to an allegation of noncompliance with the registered order or to contest the remedies being sought or the amount of any alleged arrearages as provided in s. 769.607.

769.606(2) (2) If the nonregistering party fails to contest the validity or enforcement of the registered order in a timely manner, the order is confirmed by operation of law.

769.606(3) (3) If a nonregistering party requests a hearing to contest the validity or enforcement of the registered order, the registering tribunal shall schedule the matter for hearing and give notice to the parties of the date, time and place of the hearing.

Effective date text 769.606 Procedure to contest validity or enforcement of registered support order. (1) A nonregistering party seeking to contest the validity or enforcement of a registered support order in this state shall request a hearing within the time required by s. 769.605. The nonregistering party may seek to vacate the registration, to assert any defense to an allegation of noncompliance with the registered order, or to contest the remedies being sought or the amount of any alleged arrearages as provided in s. 769.607.

769.606 History History: 1993 a. 326; 1997 a. 27; 2009 a. 321.



769.607 Contest of registration or enforcement.

769.607  Contest of registration or enforcement.

769.607(1) (1) A party contesting the validity or enforcement of a registered order or seeking to vacate the registration has the burden of proving one or more of the following defenses:

769.607(1)(a) (a) That the issuing tribunal lacked personal jurisdiction over the contesting party.

769.607(1)(b) (b) That the order was obtained by fraud.

769.607(1)(c) (c) That the order has been vacated, suspended or modified by a later order.

769.607(1)(d) (d) That the issuing tribunal has stayed the order pending appeal.

769.607(1)(e) (e) That there is a defense under the law of this state to the remedy sought.

769.607(1)(f) (f) That full or partial payment has been made.

769.607(1)(g) (g) That the statute of limitations under s. 769.604 (2) precludes enforcement of some or all of the arrearages.

769.607(2) (2) If a party presents evidence establishing a full or partial defense under sub. (1), a tribunal may stay enforcement of the registered order, continue the proceeding to permit production of additional relevant evidence or issue other appropriate orders. An uncontested portion of the registered order may be enforced by all remedies available under the law of this state.

769.607(3) (3) If the contesting party does not establish a defense under sub. (1) to the validity or enforcement of the order, the registering tribunal shall issue an order confirming the order.

Effective date text 769.607 Contest of registration or enforcement. (1) A party contesting the validity or enforcement of a registered support order or seeking to vacate the registration has the burden of proving one or more of the following defenses:

Effective date text (a) That the issuing tribunal lacked personal jurisdiction over the contesting party.

Effective date text (b) That the order was obtained by fraud.

Effective date text (c) That the order has been vacated, suspended or modified by a later order.

Effective date text (d) That the issuing tribunal has stayed the order pending appeal.

Effective date text (e) That there is a defense under the law of this state to the remedy sought.

Effective date text (f) That full or partial payment has been made.

Effective date text (g) That the statute of limitations under s. 769.604 (2) precludes enforcement of some or all of the arrearages.

Effective date text (h) That the alleged controlling order is not the controlling order.

769.607 History History: 1993 a. 326; 2009 a. 321.

769.607 Annotation Section 804.12, which allows the court to dismiss an action as a sanction for discovery violations, applies to actions involving a contest of registration or enforcement of child support orders under this section. Granting a motion for dismissal, however, without addressing whether the violations were egregious constituted an erroneous exercise of discretion. Halko v. Halko, 2005 WI App 99, 281 Wis. 2d 825, 698 N.W.2d 832, 04-1228.



769.608 Confirmed order.

769.608  Confirmed order. Confirmation of a registered order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.

Effective date text 769.608 Confirmed order. Confirmation of a registered support order, whether by operation of law or after notice and hearing, precludes further contest of the order with respect to any matter that could have been asserted at the time of registration.

769.608 History History: 1993 a. 326; 2009 a. 321.



769.609 Procedure to register child support order of another state for modification.

769.609  Procedure to register child support order of another state for modification. A party or support enforcement agency seeking to modify, or to modify and enforce, a child support order issued in another state shall register that order in this state in the same manner as provided in ss. 769.601 to 769.604 if the order has not been registered. A petition for modification may be filed at the same time as a request for registration, or later. The pleading must specify the grounds for modification.

Effective date text 769.609 Procedure to register child support order of another state for modification. A party or support enforcement agency seeking to modify, or to modify and enforce, a child support order issued in another state shall register that order in this state in the same manner as provided in ss. 769.601 to 769.608 if the order has not been registered. A petition for modification may be filed at the same time as a request for registration, or later. The pleading must specify the grounds for modification.

769.609 History History: 1993 a. 326; 2009 a. 321.



769.61 Effect of registration for modification.

769.61  Effect of registration for modification. A tribunal of this state may enforce a child support order of another state registered for purposes of modification, in the same manner as if the order had been issued by a tribunal of this state, but the registered order may be modified only if the requirements of s. 769.611 have been met.

Effective date text 769.61 Effect of registration for modification. A tribunal of this state may enforce a child support order of another state registered for purposes of modification, in the same manner as if the order had been issued by a tribunal of this state, but the registered support order may be modified only if the requirements of s. 769.611 or 769.613 have been met.

769.61 History History: 1993 a. 326; 2009 a. 321.



769.611 Modification of child support order of another state.

769.611  Modification of child support order of another state.

769.611(1)(1) After a child support order issued in another state has been registered in this state, unless s. 769.613 applies the responding tribunal of this state may modify that child support order only if, after notice and hearing, it finds at least one of the following:

769.611(1)(a) (a) That all of the following requirements are met:

769.611(1)(a)1. 1. The child, the individual obligee and the obligor do not reside in the issuing state.

769.611(1)(a)2. 2. A petitioner who is a nonresident of this state seeks modification.

769.611(1)(a)3. 3. The respondent is subject to the personal jurisdiction of the tribunal of this state.

769.611(1)(b) (b) That an individual party or the child is subject to the personal jurisdiction of the tribunal and that all of the individual parties have filed a written consent in the issuing tribunal providing that a tribunal of this state may modify the child support order and assume continuing, exclusive jurisdiction over the child support order. However, if the issuing state is a foreign jurisdiction that has not enacted this chapter, the written consent of the individual party residing in this state is not required for the tribunal to assume jurisdiction to modify the child support order.

769.611(2) (2) Modification of a registered child support order is subject to the same requirements, procedures and defenses as apply to the modification of an order issued by a tribunal of this state, and the order may be enforced and satisfied in the same manner.

769.611(3) (3) A tribunal of this state may not modify any aspect of a child support order that may not be modified under the law of the issuing state. If 2 or more tribunals have issued child support orders for the same obligor and child, the child support order that is controlling and must be recognized under s. 769.207 establishes the nonmodifiable aspects of the support order.

769.611(4) (4) Upon issuance of an order modifying a child support order issued in another state, a tribunal of this state becomes the tribunal of continuing, exclusive jurisdiction.

Effective date text 769.611 Modification of child support order of another state. (1) After a child support order issued in another state has been registered in this state, unless s. 769.613 applies a tribunal of this state may, upon petition, modify that child support order if, after notice and hearing, it finds one of the following:

Effective date text (a) That all of the following requirements are met:

Effective date text 1. The child, the obligee who is an individual, and the obligor do not reside in the issuing state.

Effective date text 2. A petitioner who is a nonresident of this state seeks modification.

Effective date text 3. The respondent is subject to the personal jurisdiction of the tribunal of this state.

Effective date text (b) That this state is the residence of the child, or a party who is an individual is subject to the personal jurisdiction of the tribunal of this state, and that all of the parties who are individuals have filed consents in a record in the issuing tribunal providing that a tribunal of this state may modify the child support order and assume continuing, exclusive jurisdiction.

769.611 History History: 1993 a. 326; 1997 a. 27; 2009 a. 321.

769.611 Annotation Unless the specific conditions listed in this section are satisfied, the court may not modify a child support order even though the court has subject matter jurisdiction. Cepukenas v. Cepukenas, 221 Wis. 2d 166, 584 N.W.2d 227 (Ct. App. 1998), 97-1815.



769.612 Recognition of order modified in another state.

769.612  Recognition of order modified in another state. A tribunal of this state shall recognize a modification of its earlier child support order by a tribunal of another state that assumed jurisdiction under a law substantially similar to this chapter and, upon request, except as otherwise provided in this chapter, shall do all of the following:

769.612(1) (1) Enforce the order that was modified only as to amounts accruing before the modification.

769.612(2) (2) Enforce only nonmodifiable aspects of that order.

769.612(3) (3) Provide other appropriate relief only for violations of that order that occurred before the effective date of the modification.

769.612(4) (4) Recognize the modifying order of the other state, upon registration, for the purpose of enforcement.

Effective date text 769.612 Recognition of order modified in another state. If a child support order issued by a tribunal of this state is modified by a tribunal of another state that assumed jurisdiction under the Uniform Interstate Family Support Act, all of the following apply to a tribunal of this state:

769.612 History History: 1993 a. 326; 2009 a. 321.



769.613 Jurisdiction to modify support order of another state when individual parties reside in this state.

769.613  Jurisdiction to modify support order of another state when individual parties reside in this state.

769.613(1)(1) If all of the individual parties reside in this state and the child does not reside in the issuing state, a tribunal of this state has jurisdiction to enforce and to modify the issuing state's child support order in a proceeding to register that order.

769.613(2) (2) A tribunal of this state exercising jurisdiction as provided in sub. (1) shall apply the provisions of this subchapter and subchs. I and II to the enforcement or modification proceeding. Subchapters III to V, VII and VIII do not apply, and the tribunal shall apply the procedural and substantive law of this state.

Effective date text 769.613 Jurisdiction to modify child support order of another state when individual parties reside in this state. (1) If all of the parties who are individuals reside in this state and the child does not reside in the issuing state, a tribunal of this state has jurisdiction to enforce and to modify the issuing state's child support order in a proceeding to register that order.

769.613 History History: 1997 a. 27; 2009 a. 321.



769.614 Notice to issuing tribunal of modification.

769.614  Notice to issuing tribunal of modification. Within 30 days after issuance of a modified child support order, the party obtaining the modification shall file a certified copy of the modified child support order with the issuing tribunal that had continuing, exclusive jurisdiction over the earlier child support order, and in each tribunal in which the party knows that the earlier child support order has been registered. Failure of the party obtaining the modified child support order to file a certified copy as required by this section subjects the party to appropriate sanctions by a tribunal in which the issue of failure to file arises, but that failure has no effect on the validity or enforceability of the modified child support order of the new tribunal of continuing, exclusive jurisdiction.

769.614 History History: 1997 a. 27 s. 5133; Stats. 1997 s. 769.614.



769.615 Jurisdiction to modify child support order of foreign country.

769.615  Jurisdiction to modify child support order of foreign country.

769.615(1)(1) Except as provided in s. 769.711, if a foreign country lacks or refuses to exercise jurisdiction to modify its child support order under its laws, a tribunal of this state may assume jurisdiction to modify the child support order and bind all individuals who are subject to the personal jurisdiction of the tribunal whether the consent to modification of a child support order otherwise required of the individual under s. 769.611 has been given or whether the individual seeking modification is a resident of this state or of the foreign country.

769.615(2) (2) An order issued by a tribunal of this state modifying a foreign child support order under this section is the controlling order.

769.615 History History: 2009 a. 321.



769.616 Procedure to register child support order of foreign country for modification.

769.616  Procedure to register child support order of foreign country for modification. A party or support enforcement agency seeking to modify, or to modify and enforce, a foreign child support order not under the convention may register that order in this state under ss. 769.601 to 769.608 if the order has not been registered. A petition for modification may be filed at the same time as a request for registration, or at another time. The petition must specify the grounds for modification.

769.616 History History: 2009 a. 321.



769.701 Proceeding to determine parentage.

769.701  Proceeding to determine parentage.

769.701(1) (1) A tribunal of this state may serve as an initiating or responding tribunal in a proceeding brought under this chapter or a law substantially similar to this chapter, the Uniform Reciprocal Enforcement of Support Act or the Revised Uniform Reciprocal Enforcement of Support Act to determine that the petitioner is a parent of a particular child or to determine that a respondent is a parent of that child.

769.701(2) (2) In a proceeding to determine parentage, a responding tribunal of this state shall apply the procedural and substantive law of this state and the rules of this state on choice of law.

769.701 History History: 1993 a. 326; 1997 a. 27.

769.701 Note SUBCHAPTER VII

769.701 Note SUPPORT PROCEEDING UNDER CONVENTION

Effective date text 769.701 Definitions. In this subchapter:

Effective date text 1. It is enforceable as a support order in the country of origin.

Effective date text 2. It has been either of the following:

769.701 Note a. Formally drawn up or registered as an authentic instrument by a foreign tribunal.

769.701 Note b. Authenticated by, or concluded, registered, or filed with a foreign tribunal.

Effective date text 3. It may be reviewed and modified by a foreign tribunal.

Effective date text (b) "Foreign support agreement" includes a maintenance arrangement or authentic instrument under the convention.

769.701 History History: 2009 a. 321.

Effective date text 769.702 Applicability. This subchapter applies only to a support proceeding under the convention. In such a proceeding, if a provision of this subchapter is inconsistent with subchs. I to VI, this subchapter controls.

769.701 History History: 2009 a. 321.

Effective date text 769.703 Relationship of governmental entity to United States central authority. The department is recognized as the agency designated by the United States central authority to perform specific functions under the convention.

769.701 History History: 2009 a. 321.

Effective date text 769.704 Initiation by department of support proceeding under convention. (1) In a support proceeding under this subchapter, the department shall do all of the following:

Effective date text (a) Transmit and receive applications.

Effective date text (b) Initiate or facilitate the institution of a proceeding regarding an application in a tribunal of this state.

Effective date text (a) Recognition or recognition and enforcement of a foreign support order.

Effective date text (b) Enforcement of a support order issued or recognized in this state.

Effective date text (c) Establishment of a support order if there is no existing order, including, if necessary, determination of parentage of a child.

Effective date text (d) Establishment of a support order if recognition of a foreign support order is refused under s. 769.708 (2) (b), (d), or (i).

Effective date text (e) Modification of a support order of a tribunal of this state.

Effective date text (f) Modification of a support order of a tribunal of another state or a foreign country.

Effective date text (a) Recognition of an order suspending or limiting enforcement of an existing support order of a tribunal of this state.

Effective date text (b) Modification of a support order of a tribunal of this state.

Effective date text (c) Modification of a support order of a tribunal of another state or a foreign country.

769.701 History History: 2009 a. 321.

Effective date text 769.705 Direct request. (1) A petitioner may file a direct request seeking establishment or modification of a support order or determination of parentage of a child. In the proceeding, the law of this state applies.

Effective date text (a) A security, bond, or deposit is not required to guarantee the payment of costs and expenses.

Effective date text (b) An obligee or obligor that in the issuing country has benefited from free legal assistance is entitled to benefit, at least to the same extent, from any free legal assistance provided for by the law of this state under the same circumstances.

769.701 History History: 2009 a. 321.

Effective date text 769.706 Registration of convention support order. (1) Except as otherwise provided in this subchapter, a party who is an individual or a support enforcement agency seeking recognition of a convention support order shall register the order in this state as provided in subch. VI.

Effective date text (a) A complete text of the support order or an abstract or extract of the support order drawn up by the issuing foreign tribunal, which may be in the form recommended by the Hague Conference on Private International Law.

Effective date text (b) A record stating that the support order is enforceable in the issuing country.

Effective date text (c) If the respondent did not appear and was not represented in the proceedings in the issuing country, a record attesting, as appropriate, either that the respondent had proper notice of the proceedings and an opportunity to be heard or that the respondent had proper notice of the support order and an opportunity to be heard in a challenge or appeal on fact or law before a tribunal.

Effective date text (d) A record showing the amount of arrears, if any, and the date the amount was calculated.

Effective date text (e) A record showing a requirement for automatic adjustment of the amount of support, if any, and the information necessary to make the appropriate calculations.

Effective date text (f) If necessary, a record showing the extent to which the applicant received free legal assistance in the issuing country.

769.701 History History: 2009 a. 321.

Effective date text 769.707 Contest of registered convention support order. (1) Except as otherwise provided in this subchapter, ss. 769.605 to 769.608 apply to a contest of a registered convention support order.

Effective date text (a) The tribunal is bound by the findings of fact on which the foreign tribunal based its jurisdiction.

Effective date text (b) The tribunal may not review the merits of the order.

769.701 History History: 2009 a. 321; 2011 a. 257 s. 55.

Effective date text 769.708 Recognition and enforcement of registered convention support order. (1) Except as otherwise provided in sub. (2), a tribunal of this state shall recognize and enforce a registered convention support order.

Effective date text (a) Recognition and enforcement of the order is manifestly incompatible with public policy, including the failure of the issuing tribunal to observe minimum standards of due process, which include notice and an opportunity to be heard.

Effective date text (b) The issuing tribunal lacked personal jurisdiction consistent with s. 769.201.

Effective date text (c) The order in not enforceable in the issuing country.

Effective date text (d) The order was obtained by fraud in connection with a matter of procedure.

Effective date text (e) A record transmitted in accordance with s. 769.706 lacks authenticity or integrity.

Effective date text (f) A proceeding between the same parties and having the same purpose is pending before a tribunal of this state and that proceeding was the first to be filed.

Effective date text (g) The order is incompatible with a more recent support order involving the same parties and having the same purpose, if the more recent support order is entitled to recognition and enforcement under this chapter in this state.

Effective date text (h) Payment, to the extent alleged arrears have been paid in whole or in part.

Effective date text (i) In a case in which the respondent neither appeared nor was represented in the proceeding in the issuing foreign country, if either of the following applies:

Effective date text 1. If the law of that country provides for prior notice of proceedings, the respondent did not have proper notice of the proceedings and an opportunity to be heard.

Effective date text 2. If the law of that country does not provide for prior notice of the proceedings, the respondent did not have proper notice of the order and an opportunity to be heard in a challenge or appeal on fact or law before a tribunal.

Effective date text (j) The order was made in violation of s. 769.711.

Effective date text (a) The tribunal may not dismiss the proceeding without allowing a reasonable time for a party to request the establishment of a new convention support order.

Effective date text (b) The department shall take all appropriate measures to request a child support order for the obligee if the application for recognition and enforcement was received under s. 769.704.

769.701 History History: 2009 a. 321.

Effective date text 769.709 Partial enforcement. If a tribunal of this state does not recognize and enforce a convention support order in its entirety, it shall enforce any severable part of the order. An application or direct request may seek recognition and partial enforcement of a convention support order.

769.701 History History: 2009 a. 321.

Effective date text 769.710 Foreign support agreement. (1) Except as otherwise provided in subs. (3) and (4), a tribunal of this state shall recognize and enforce a foreign support agreement registered in this state.

Effective date text (a) A complete text of the foreign support agreement.

Effective date text (b) A record stating that the foreign support agreement is enforceable as a decision in the issuing country.

Effective date text (a) Recognition and enforcement of the agreement is manifestly incompatible with public policy.

Effective date text (b) The agreement was obtained by fraud or falsification.

Effective date text (c) The agreement is incompatible with a support order involving the same parties and having the same purpose in this state, another state, or a foreign country, if the support order is entitled to recognition and enforcement under this chapter in this state.

Effective date text (d) The record submitted under sub. (2) lacks authenticity or integrity.

769.701 History History: 2009 a. 321.

Effective date text 769.711 Modification of convention child support order. (1) A tribunal of this state may not modify a convention child support order if the obligee remains a resident of the foreign country where the support order was issued, unless any of the following applies:

Effective date text (a) The obligee submits to the jurisdiction of a tribunal of this state, either expressly or by defending on the merits of the case without objecting to the jurisdiction at the first available opportunity.

Effective date text (b) The foreign tribunal lacks or refuses to exercise jurisdiction to modify its support order or issue a new support order.

769.701 History History: 2009 a. 321.

Effective date text 769.712 Personal information; limit on use. Personal information gathered or transmitted under this subchapter may be used only for the purposes for which it was gathered or transmitted.

769.701 History History: 2009 a. 321.

Effective date text 769.713 Record in original language; English translation. A record filed with a tribunal of this state under this subchapter must be in the original language and, if not in English, must be accompanied by an English translation.

769.701 History History: 2009 a. 321.



769.801 Grounds for rendition.

769.801  Grounds for rendition.

769.801(1) (1) For purposes of this subchapter, "governor" includes an individual performing the functions of governor or the executive authority of a state covered by this chapter.

769.801(2) (2) The governor of this state may do any of the following:

769.801(2)(a) (a) Demand that the governor of another state surrender an individual found in the other state who is charged criminally in this state with having failed to provide for the support of an obligee.

769.801(2)(b) (b) On the demand by the governor of another state, surrender an individual found in this state who is charged criminally in the other state with having failed to provide for the support of an obligee.

769.801(3) (3) A provision for extradition of individuals not inconsistent with this chapter applies to the demand even if the individual whose surrender is demanded was not in the demanding state when the crime was allegedly committed and has not fled from that state.

769.801 History History: 1993 a. 326.



769.802 Conditions of rendition.

769.802  Conditions of rendition.

769.802(1) (1) Before making demand that the governor of another state surrender an individual charged criminally in this state with having failed to provide for the support of an obligee, the governor of this state may require a prosecutor of this state to demonstrate that at least 60 days previously the obligee had initiated proceedings for support under this chapter or that the proceeding would be of no avail.

769.802(2) (2) If, under this chapter or a law substantially similar to this chapter, the Uniform Reciprocal Enforcement of Support Act or the Revised Uniform Reciprocal Enforcement of Support Act, the governor of another state makes a demand that the governor of this state surrender an individual charged criminally in that state with having failed to provide for the support of a child or other individual to whom a duty of support is owed, the governor may require a prosecutor to investigate the demand and report whether a proceeding for support has been initiated or would be effective. If it appears that a proceeding would be effective but has not been initiated, the governor may delay honoring the demand for a reasonable time to permit the initiation of a proceeding.

769.802(3) (3) If a proceeding for support has been initiated and the individual whose rendition is demanded prevails, the governor may decline to honor the demand. If the petitioner prevails and the individual whose rendition is demanded is subject to a support order, the governor may decline to honor the demand if the individual is complying with the support order.

769.802 History History: 1993 a. 326; 1997 a. 27; 2009 a. 321.



769.901 Uniformity of application and construction.

769.901  Uniformity of application and construction. This chapter shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among states enacting it.

Effective date text 769.901 Uniformity of application and construction. In applying and construing this chapter, consideration must be given to the need to promote uniformity of the law with respect to the subject of this chapter among states enacting it.

769.901 History History: 1993 a. 326; 2009 a. 321.



769.903 Severability clause.

769.903  Severability clause. If any provision of this chapter or its application to any person or circumstance is held invalid, the invalidity does not affect other provisions or applications of this chapter that can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

Effective date text 769.903 Severability.

769.903 History History: 1993 a. 326; 2009 a. 321.



769.904 Notice of treaty ratification.

769.904  Notice of treaty ratification. As soon as possible after the United States deposits the instrument of ratification for The Hague Convention on the International Recovery of Child Support and Other Forms of Family Maintenance with the Hague Conference on Private International Law, the department of children and families shall publish a notice in the Wisconsin Administrative Register that states the date on which the instrument of ratification was deposited.

769.904 History History: 2009 a. 321.






770. Domestic partnership.

770.001 Declaration of policy.

770.001  Declaration of policy. The legislature finds that it is in the interests of the citizens of this state to establish and provide the parameters for a legal status of domestic partnership. The legislature further finds that the legal status of domestic partnership as established in this chapter is not substantially similar to that of marriage. Nothing in this chapter shall be construed as inconsistent with or a violation of article XIII, section 13, of the Wisconsin Constitution.

770.001 History History: 2009 a. 28.

770.001 Annotation This chapter does not violate not violate article XIII, section 13, of the Wisconsin Constitution, the marriage amendment. The "legal status" of a domestic partnership is not "substantially similar" to the legal status of marriage. Appling v. Doyle, 2013 WI App 3, 345 Wis. 2d 762, 826 N.W.2d 666, 11-1572.

770.001 Annotation Understanding Domestic Partnerships in Wisconsin. Sweet. Wis. Law. Nov. 2009.



770.01 Definitions.

770.01  Definitions. In this chapter:

770.01(1) (1) "Domestic partner" means an individual who has signed and filed a declaration of domestic partnership in the office of the register of deeds of the county in which he or she resides.

770.01(2) (2) "Domestic partnership" means the legal relationship that is formed between 2 individuals under this chapter.

770.01 History History: 2009 a. 28.



770.05 Criteria for forming a domestic partnership.

770.05  Criteria for forming a domestic partnership. Two individuals may form a domestic partnership if they satisfy all of the following criteria:

770.05(1) (1) Each individual is at least 18 years old and capable of consenting to the domestic partnership.

770.05(2) (2) Neither individual is married to, or in a domestic partnership with, another individual.

770.05(3) (3) The 2 individuals share a common residence. Two individuals may share a common residence even if any of the following applies:

770.05(3)(a) (a) Only one of the individuals has legal ownership of the residence.

770.05(3)(b) (b) One or both of the individuals have one or more additional residences not shared with the other individual.

770.05(3)(c) (c) One of the individuals leaves the common residence with the intent to return.

770.05(4) (4) The 2 individuals are not nearer of kin to each other than 2nd cousins, whether of the whole or half blood or by adoption.

770.05(5) (5) The individuals are members of the same sex.

770.05 History History: 2009 a. 28.



770.07 Application and declaration.

770.07  Application and declaration.

770.07(1) (1)

770.07(1)(a)(a) Individuals who wish to form a domestic partnership shall apply on or after the 31st day beginning after July 1, 2009, for a declaration of domestic partnership to the county clerk of the county in which at least one of the individuals has resided for at least 30 days immediately before applying.

770.07(1)(b) (b)

770.07(1)(b)1.1. Except as provided in subd. 2., the county clerk may not issue a declaration of domestic partnership until at least 5 days after receiving the application for the declaration of domestic partnership.

770.07(1)(b)2. 2. The county clerk may, at his or her discretion, issue a declaration of domestic partnership less than 5 days after application if the applicant pays an additional fee of not more than $10 to cover any increased processing cost incurred by the county. The county clerk shall pay this fee into the county treasury.

770.07(1)(c) (c) No declaration of domestic partnership may be issued unless the application for it is subscribed to by the parties intending to form the domestic partnership; it contains the social security number of each party who has a social security number; and it is filed with the clerk who issues the declaration of domestic partnership.

770.07(1)(d) (d)

770.07(1)(d)1.1. Each party shall present satisfactory, documentary proof of identification and residence and shall swear, or affirm, to the application before the clerk who is to issue the declaration of domestic partnership. In addition to the social security number of each party who has a social security number, the application shall contain such informational items as the state registrar of vital statistics directs. The portion of the application form that is collected for statistical purposes only shall indicate that the address of an applicant may be provided by a county clerk to a law enforcement officer under the conditions specified under s. 770.18 (2).

770.07(1)(d)2. 2. Each applicant shall exhibit to the clerk a certified copy of a birth certificate, and each applicant shall submit a copy of any judgment, certificate of termination of domestic partnership, or death certificate affecting the domestic partnership status. If any applicable birth certificate, death certificate, notice of termination of domestic partnership, or judgment is unobtainable, other satisfactory documentary proof may be presented instead. Whenever the clerk is not satisfied with the documentary proof presented, he or she shall submit the proof, for an opinion as to its sufficiency, to a judge of a court of record in the county of application.

770.07(2) (2) If sub. (1) and s. 770.05 are complied with, the county clerk shall issue a declaration of domestic partnership. With each declaration of domestic partnership the county clerk shall provide a pamphlet describing the causes and effects of fetal alcohol syndrome. After the application for the declaration of domestic partnership is filed, the clerk shall, upon the sworn statement of either of the applicants, correct any erroneous, false, or insufficient statement in the application that comes to the clerk's attention and shall notify the other applicant of the correction, as soon as reasonably possible.

770.07 History History: 2009 a. 28.



770.10 Completion and filing of declaration.

770.10  Completion and filing of declaration. In order to form the legal status of domestic partners, the individuals shall complete the declaration of domestic partnership, sign the declaration, having their signatures acknowledged before a notary, and submit the declaration to the register of deeds of the county in which they reside. The register of deeds shall record the declaration and forward the original to the state registrar of vital statistics.

770.10 History History: 2009 a. 28.



770.12 Terminating a domestic partnership.

770.12  Terminating a domestic partnership.

770.12(1) (1)

770.12(1)(a)(a) A domestic partner may terminate the domestic partnership by filing a completed notice of termination of domestic partnership form with the county clerk who issued the declaration of domestic partnership and paying the fee under s. 770.17. The notice must be signed by one or both domestic partners and notarized.

770.12(1)(b) (b) If the notice under par. (a) is signed by only one of the domestic partners, that individual must also file with the county clerk an affidavit stating either of the following:

770.12(1)(b)1. 1. That the other domestic partner has been served in writing, in the manner provided under s. 801.11, that a notice of termination of domestic partnership is being filed with the county clerk.

770.12(1)(b)2. 2. That the domestic partner seeking termination has been unable to locate the other domestic partner after making reasonable efforts and that notice to the other domestic partner has been made by publication as provided in sub. (2).

770.12(2) (2) If a domestic partner who is seeking to terminate the domestic partnership is unable to find the other domestic partner after making reasonable efforts, the domestic partner seeking termination may provide notice by publication in a newspaper of general circulation in the county in which the residence most recently shared by the domestic partners is located. The notice need not be published more than one time.

770.12(3) (3) Upon receiving a completed, signed, and notarized notice of termination of domestic partnership, the affidavit under sub. (1) (b) if required, and the fee under s. 770.17, the county clerk shall issue to the domestic partner filing the notice of termination a certificate of termination of domestic partnership. The domestic partner shall submit the certificate of termination of domestic partnership to the register of deeds of the county in which the declaration of domestic partnership is recorded. The register of deeds shall record the certificate and forward the original to the state registrar of vital statistics.

770.12(4) (4)

770.12(4)(a)(a) Except as provided in par. (b), the termination of a domestic partnership is effective 90 days after the certificate of termination of domestic partnership is recorded under sub. (3).

770.12(4)(b) (b) If a party to a domestic partnership enters into a marriage that is recognized as valid in this state, the domestic partnership is automatically terminated on the date of the marriage.

770.12 History History: 2009 a. 28.



770.15 Forms.

770.15  Forms.

770.15(1)(1) The application and declaration of domestic partnership under s. 770.07 and the notice of termination of domestic partnership and certificate of termination of domestic partnership under s. 770.12 shall contain such information as the state registrar of vital statistics determines is necessary. The form for the declaration of domestic partnership shall require both individuals forming a domestic partnership to sign the form and attest to satisfying all of the criteria under s. 770.05 (1) to (5).

770.15(2) (2) The state registrar of vital statistics shall prepare the forms under sub. (1) and distribute the forms in sufficient quantities to each county clerk.

770.15 History History: 2009 a. 28.



770.17 Fees to county clerk.

770.17  Fees to county clerk. Each county clerk shall receive as a fee for each declaration of domestic partnership issued and for each certificate of termination of domestic partnership issued the same amount that the clerk receives for issuing a marriage license under s. 765.15. Of the amount that the clerk receives under this section, the clerk shall pay into the state treasury the same amount that the clerk pays into the state treasury from the fee collected for issuing a marriage license. The remainder shall become a part of the funds of the county.

770.17 History History: 2009 a. 28; 2013 a. 20.



770.18 Records.

770.18  Records.

770.18(1)(1) The county clerk shall keep among the records in the office a suitable book called the declaration of domestic partnership docket and shall enter therein a complete record of the applications for and the issuing of all declarations of domestic partnership, and of all other matters which the clerk is required by this chapter to ascertain related to the rights of any person to obtain a declaration of domestic partnership. An application may be recorded by entering into the docket the completed application form, with any portion collected only for statistical purposes removed. The declaration of domestic partnership docket shall be open for public inspection or examination at all times during office hours.

770.18(2) (2) A county clerk may provide the name of a declaration of domestic partnership applicant and, from the portion of the application form that is collected for statistical purposes, as specified under sub. (1), may provide the address of the declaration of domestic partnership applicant to a law enforcement officer, as defined in s. 51.01 (11). A county clerk shall provide the name and, if it is available, the address, to a law enforcement officer who requests, in writing, the name and address for the performance of an investigation or the service of a warrant. If a county clerk has not destroyed the portion of the declaration of domestic partnership application form that is collected for statistical purposes, he or she shall keep the information on the portion confidential, except as authorized under this subsection. If a written request is made by a law enforcement officer under this subsection, the county clerk shall keep the request with the declaration of domestic partnership application form. If the county clerk destroys the declaration of domestic partnership application form, he or she shall also destroy the written request.

770.18 History History: 2009 a. 28.






775. Actions against state.

775.01 Actions against state; bond.

775.01  Actions against state; bond. Upon the refusal of the legislature to allow a claim against the state the claimant may commence an action against the state by service as provided in s. 801.11 (3) and by filing with the clerk of court a bond, not exceeding $1,000, with 2 or more sureties, to be approved by the attorney general, to the effect that the claimant will indemnify the state against all costs that may accrue in such action and pay to the clerk of court all costs, in case the claimant fails to obtain judgment against the state.

775.01 History History: Sup. Ct. Order, 67 Wis. 2d 585, 775 (1975); 1975 c. 218; 1979 c. 32 s. 53; Stats. 1979 s. 775.01.

775.01 Annotation The bond requirement of s. 775.01 may be waived under s. 814.29 (1). Boldt v. State, 101 Wis. 2d 566, 305 N.W.2d 133 (1981).

775.01 Annotation Legislative adjournment before action on a bill authorizing payment of a claim constitutes refusal of the claim and satisfies the condition precedent for commencing an action. Cross-claimants are also required to meet the statutory conditions precedent. This section allows actions on a debt but does not allow tort actions or actions based on equity, including actions for unjust enrichment. CleanSoils Wisconsin, Inc. v. DOT, 229 Wis. 2d 600, 599 N.W.2d 903 (Ct. App. 1999), 98-3374.

775.01 Annotation A claim subject to this section must be presented to the legislature, in the form of a bill, and rejected before suit may be filed on the claim. The procedure is not optional. Brown v. State, 230 Wis. 2d 355, 602 N.W.2d 79 (Ct. App. 1999), 98-2662.

775.01 Annotation A breach of contract claim seeking damages for lost profits and expenses incurred is not a claim within the meaning of this section. The relevant inquiry here is whether the breach of contract claim is an action of debt or indebitatus assumpsit. "Debt," for which an action of debt will lie, is a specific sum of money that is due or owing from one to another. Koshick v. State, 2005 WI App 232, 287 Wis. 2d 608, 706 N.W.2d 174, 05-0539.



775.04 Judgment, how paid.

775.04  Judgment, how paid. No execution shall issue against the state on any judgment, but whenever a final judgment against the state shall have been obtained in any such action the clerk shall make and furnish to the department of administration a duly certified transcript of such judgment; and the department of administration shall thereupon audit the amount of damages and costs therein awarded, and the same shall be paid out of the state treasury.

775.04 History History: 1979 c. 32 s. 53; Stats. 1979 s. 775.04.



775.05 Compensation for innocent convicts.

775.05  Compensation for innocent convicts.

775.05(1) (1) The claims board shall hear petitions for the relief of innocent persons who have been convicted of a crime.

775.05(2) (2) Any person who is imprisoned as the result of his or her conviction for a crime in any court of this state, of which crime the person claims to be innocent, and who is released from imprisonment for that crime after March 13, 1980, may petition the claims board for compensation for such imprisonment. Upon receipt of the petition, the claims board shall transmit a copy thereof to the prosecutor who prosecuted the petitioner and the judge who sentenced the petitioner for the conviction which is the subject of the claim, or their successors in office, for the information of these persons.

775.05(3) (3) After hearing the evidence on the petition, the claims board shall find either that the evidence is clear and convincing that the petitioner was innocent of the crime for which he or she suffered imprisonment, or that the evidence is not clear and convincing that he or she was innocent.

775.05(4) (4) If the claims board finds that the petitioner was innocent and that he or she did not by his or her act or failure to act contribute to bring about the conviction and imprisonment for which he or she seeks compensation, the claims board shall find the amount which will equitably compensate the petitioner, not to exceed $25,000 and at a rate of compensation not greater than $5,000 per year for the imprisonment. Compensation awarded by the claims board shall include any amount to which the board finds the petitioner is entitled for attorney fees, costs and disbursements. If the claims board finds that the amount it is able to award is not an adequate compensation it shall submit a report specifying an amount which it considers adequate to the chief clerk of each house of the legislature, for distribution to the legislature under s. 13.172 (2).

775.05(5) (5) The claims board shall keep a complete record of its proceedings in each case and of all the evidence. The findings and the award of the claims board shall be subject to review as provided in ch. 227.

775.05 History History: 1979 c. 32 s. 53; 1979 c. 126, 176; Stats. 1979 s. 775.05; 1987 a. 186.

775.05 Annotation When there was no evidence in support of the claimant's conviction, and he was innocent as a matter of law, the Claims Board's finding to the contrary was inexplicable. Turnpaugh v. State of Wisconsin Claims Board, 2012 WI App 72, 342 Wis. 2d 182, 816 N.W.2d 920, 11-2365.

775.05 Annotation Incarceration in a jail is imprisonment within the meaning of this section. Turnpaugh v. State of Wisconsin Claims Board, 2012 WI App 72, 342 Wis. 2d 182, 816 N.W.2d 920, 11-2365.

775.05 Annotation Compensation for the Unjustly Imprisoned: A Model for Reform in Wisconsin. Fite. 2005 WLR 1181.

775.05 Annotation Exonerees' Hardships After Freedom. Delaney, Findley, & Sullivan. Wis. Law. Feb. 2010.



775.06 Payment toward state employee judgments.

775.06  Payment toward state employee judgments.

775.06(1)(1) The claims board shall hear petitions from law enforcement officers employed by the state who have judgments against them for damages caused while in their line of duty where they acted in good faith and who have incurred charges for counsel fees and costs in defending said action.

775.06(2) (2) Any such judgment debtor may petition the claims board, setting forth the amount of the judgment, fees and costs which the debtor must pay, the facts and circumstances causing the damages resulting in the judgment and the reasons for claiming relief under this section.

775.06(3) (3) Upon receipt of such petitions the claims board shall fix a time and place for hearing the matter and give notice thereof to the petitioner.

775.06(4) (4) Upon the hearing the record of the trial in which the judgment was had may be presented to the claims board but the findings, conclusions and determination and the award of, or the denial thereof by the claims board, shall be based on all the evidence and circumstances submitted to it which bear on the petition.

775.06(5) (5) If from its findings of fact the claims board concludes that the petitioner was in line of duty as a law enforcement officer of the state and acted in good faith at the time of the transaction in question, the claims board shall award and certify to the petitioner the amount of the judgment which the petitioner must pay; if the claims board further finds that the counsel fees and costs claimed by the petitioner are reasonable and that the contract of employment was in accordance with law and was not made with any other state officer, employee, or agent, the claims board shall further award and certify to the petitioner the amount of said counsel fees and costs; the entire award shall be from the appropriation made by s. 20.505 (4) (d), but not to exceed $5,000.

775.06(6) (6) If the claims board shall find that the amount it is able to award will not be adequate it shall submit a report of the amount of the difference to the chief clerk of each house of the legislature, for distribution to the legislature under s. 13.172 (2), for action by the legislature.

775.06(7) (7) The claims board shall keep a complete record of its proceedings in each case and of all the evidence. The findings, conclusions, determination and award shall be subject to review as provided in ch. 227.

775.06 History History: 1979 c. 32 s. 53; 1979 c. 34 s. 2102 (1) (c); 1979 c. 176; Stats. 1979 s. 775.06; 1981 c. 20 s. 2202 (1) (b); 1987 a. 186.

775.06 Cross-reference Cross-reference: See s. 895.46 for general provision for payment of judgments against public officers or employees.



775.10 State party defendant; judgment.

775.10  State party defendant; judgment. The state may be made a party defendant in any action for a declaration of interests under s. 841.01 or between other parties, when necessary to the proper determination of their rights. The complaint shall set forth with particularity the nature of the interest or lien of the state. But no judgment for the recovery of money or personal property or costs shall be rendered in any such action against the state.

775.10 History History: 1973 c. 189 s. 8; Sup. Ct. Order, 67 Wis. 2d 585, 775 (1975); 1979 c. 32 s. 53; Stats. 1979 s. 775.10.

775.10 Annotation An action for specific performance of a real estate purchase agreement is not an action for a declaration of interest in real estate. A specific performance action is a suit under Art. IV, s. 27 to which the legislature has not consented and is not permitted against the state. Erickson Oil Products, Inc. v. DOT, 184 Wis. 2d 36, 516 N.W.2d 755 (Ct. App. 1994).



775.11 Payment of state employee attorney fees in certain cases.

775.11  Payment of state employee attorney fees in certain cases.

775.11(1)(1) Any state employee against whom charges are filed under s. 940.29, and who is subsequently found not guilty, shall be reimbursed by the state for reasonable attorney fees and costs in defending such action.

775.11(2) (2) Claims against the state under this section shall be filed with the claims board as provided in s. 775.06.

775.11(3) (3) On receipt of such a claim the claims board shall determine whether the claim is authorized by this section and if so shall determine the amount of attorney fees and costs incurred and shall allow such attorney fees and costs as in its judgment are reasonable.

775.11 History History: 1979 c. 32 ss. 53, 92 (5); Stats. 1979 s. 775.11; 1993 a. 490.






778. Collection of forfeitures.

778.01 Action for forfeitures.

778.01  Action for forfeitures. Where a forfeiture imposed by statute shall be incurred it may be recovered in a civil action unless the act or omission is punishable by fine and imprisonment or by fine or imprisonment. The word forfeiture, as used in this chapter, includes any penalty, in money or goods.

778.01 History History: 1979 c. 32 s. 56; Stats. 1979 s. 778.01.

778.01 Cross-reference Cross-reference: For forfeitures imposed by city or village ordinance, see s. 66.0114.

778.01 Annotation For a forfeiture action to accrue against a nonresident owner of a building that is in violation of the state building code, the violator should receive notice of the violations. Notice need not be actual, but must be reasonably calculated to inform the building owner with respect to the violation. State v. James, 47 Wis. 2d 600, 177 N.W.2d 864 (1970).

778.01 Annotation The definition of forfeiture in this section applies only to ch. 288 [now ch. 778]. State v. Mando Enterprises, Inc. 56 Wis. 2d 801, 203 N.W.2d 64 (1973).

778.01 Annotation This section does not preclude prosecution under a statute punishable only by forfeiture in the same action with criminal charges. State v. Johnston, 184 Wis. 2d 794, 518 N.W.2d 759 (1994).

778.01 Annotation A judgment for payment of a forfeiture can be docketed, accumulates interest at 12%, and may be enforced through collection remedies available in other civil proceedings. OAG 2-95.



778.015 Applicability in circuit court.

778.015  Applicability in circuit court. This chapter applies to actions in circuit court. The procedure in ss. 778.14, 778.15 and 778.18 and ch. 800 applies to actions in municipal court.

778.015 History History: 1977 c. 305; 1977 c. 449 s. 497; 1979 c. 32 ss. 56, 92 (8), (17); Stats. 1979 s. 778.015.



778.02 Action in name of state; complaint; attachment.

778.02  Action in name of state; complaint; attachment. Every such forfeiture action shall be in the name of the state of Wisconsin, and it is sufficient to allege in the complaint that the defendant is indebted to the plaintiff in the amount of the forfeiture claimed, according to the provisions of the statute that imposes it, specifying the statute, plus costs, fees, and surcharges imposed under ch. 814. If the statute imposes a forfeiture for several offenses or delinquencies, the complaint shall specify the particular offense or delinquency for which the action is brought, with a demand for judgment for the amount of the forfeiture, plus costs, fees, and surcharges imposed under ch. 814. If the defendant is a nonresident of the state, an attachment may issue.

778.02 History History: 1977 c. 29; 1979 c. 32 s. 56; Stats. 1979 s. 778.02; 1987 a. 27; 1989 a. 107; 1991 a. 39; 1993 a. 16; 1997 a. 27; 1999 a. 9; 2001 a. 16; 2003 a. 139.



778.027 Prosecution decisions based on contributions to certain organizations or agencies and government attorney conduct.

778.027  Prosecution decisions based on contributions to certain organizations or agencies and government attorney conduct. A prosecutor or an attorney representing the state or a political subdivision of the state may not, in exchange for a person's payment of money, other than restitution, to any organization or agency, dismiss or amend a citation or complaint alleging a violation that provides for a forfeiture or elect not to initiate an action or special proceeding based on such a violation.

778.027 History History: 1999 a. 58, 186; 2007 a. 84.

778.027 Annotation A prosecutor may engage in negotiations relating to a defendant's reimbursement of blood withdrawal expenses, but a prosecutor may not, as a result of a defendant's payment or offer of payment of blood withdrawal expenses, dismiss or amend the charge, citation, or complaint or forego the initiation of a criminal prosecution, action, or special proceeding based on the violation. OAG 11-09.



778.03 Complaint to recover forfeited goods.

778.03  Complaint to recover forfeited goods. In an action to recover property forfeited by any statute it shall be sufficient to allege in the complaint that the property has been forfeited, specifying the statute, with a demand of judgment for the delivery of the property, or the value of the property and for payment of the costs, fees, and surcharges imposed under ch. 814.

778.03 History History: 1977 c. 29; 1979 c. 32 s. 56; Stats. 1979 s. 778.03; 1987 a. 27; 1989 a. 107; 1991 a. 39; 1993 a. 16; 1997 a. 27; 1999 a. 9; 2001 a. 16; 2003 a. 139.



778.04 Plaintiffs; costs.

778.04  Plaintiffs; costs. In case a portion of any forfeiture belongs or is payable to any person, the person may join with the state as plaintiff; and in such case, if judgment is rendered for the defendant, it shall be against such person solely. Such person may be compelled to give security for costs as in ordinary civil actions.

778.04 History History: 1979 c. 32 s. 56; 1979 c. 176; Stats. 1979 s. 778.04.



778.06 Action for what sum.

778.06  Action for what sum. When a forfeiture is imposed, not exceeding a specific sum or when it is not less than one sum or more than another, the action may be brought for the highest sum specified, plus costs, fees, and surcharges imposed under ch. 814; and judgment may be rendered for such sum as the court or jury shall assess or determine to be proportionate to the offense.

778.06 History History: 1977 c. 29; 1979 c. 32 s. 56; Stats. 1979 s. 778.06; 1987 a. 27; 1989 a. 107; 1991 a. 39; 1993 a. 16; 1997 a. 27; 1999 a. 9; 2001 a. 16; 2003 a. 139.

778.06 Annotation When a city neither disputed its violation of an order nor denied that the state was entitled to a forfeiture to the extent of its violation of the order, it was error for the trial court to utilize this section to justify the imposition of a forfeiture less than the statutory minimum. State v. City of Monona, 63 Wis. 2d 67, 216 N.W.2d 230 (1974).



778.09 Judgment, costs, commitment of defendant.

778.09  Judgment, costs, commitment of defendant. Where judgment is recovered pursuant to this chapter it shall include costs and direct that if the judgment is not paid the defendant, if an individual, shall be imprisoned in the county jail for a specified time, not exceeding 6 months, or until otherwise discharged pursuant to law. The commitment shall issue, as in ordinary criminal actions, and the defendant shall not be entitled to the liberties of the jail.

778.09 History History: 1979 c. 32 s. 56; Stats. 1979 s. 778.09; 1997 a. 254.



778.10 Municipal forfeitures, how recovered.

778.10  Municipal forfeitures, how recovered. All forfeitures imposed by any ordinance or regulation of any county, town, city, or village, or of any other domestic corporation may be sued for and recovered, under this chapter, in the name of the county, town, city, village, or corporation. It is sufficient to allege in the complaint that the defendant is indebted to the plaintiff in the amount of the forfeiture claimed, specifying the ordinance or regulation that imposes it, plus costs, fees, and surcharges imposed under ch. 814. If the ordinance or regulation imposes a penalty or forfeiture for several offenses or delinquencies, the complaint shall specify the particular offenses or delinquency for which the action is brought, with a demand for judgment for the amount of the forfeiture, plus costs, fees, and surcharges imposed under ch. 814. All moneys collected on the judgment shall be paid to the treasurer of the county, town, city, village, or corporation, except that all jail surcharges imposed under ch. 814 shall be paid to the county treasurer.

778.10 History History: 1977 c. 29; 1979 c. 32 s. 56; Stats. 1979 s. 778.10; 1987 a. 27; 1989 a. 107; 1991 a. 39; 1993 a. 16; 1997 a. 27; 1999 a. 9; 2001 a. 16; 2003 a. 139.

778.10 Annotation A judgment for payment of a forfeiture can be docketed, accumulates interest at 12%, and may be enforced through collection remedies available in other civil proceedings. OAG 2-95.



778.103 Traffic regulation forfeitures; how recovered.

778.103  Traffic regulation forfeitures; how recovered. Where there is a conflict with this chapter, the procedure in ch. 345 shall be followed in actions to recover forfeitures for the violation of traffic regulations as defined in s. 345.20, and the procedures in ss. 345.28 and 345.34 to 345.47 shall be followed in actions to recover forfeitures for nonmoving traffic violations as defined in s. 345.28 (1).

778.103 History History: 1971 c. 278; 1979 c. 32 s. 56; Stats. 1979 s. 778.103; 1981 c. 165.



778.104 Department of natural resources forfeitures; how recovered.

778.104  Department of natural resources forfeitures; how recovered. If there is a conflict with this chapter, the procedure in ss. 23.50 to 23.85 shall be followed in actions to recover forfeitures for the violation of those natural resources laws enumerated in s. 23.50.

778.104 History History: 1975 c. 365; 1979 c. 32 s. 56; Stats. 1979 s. 778.104.



778.105 Disposition of forfeitures.

778.105  Disposition of forfeitures. Revenues from forfeitures imposed by any court or any branch thereof for the violation of any municipal or county ordinance shall be paid to the municipality or county. Costs, fees, and surcharges imposed under ch. 814 shall be paid as required by that chapter.

778.105 History History: 1977 c. 29; 1979 c. 32 s. 56; Stats. 1979 s. 778.105; 1987 a. 27; 1989 a. 107; 1991 a. 39; 1993 a. 16; 1997 a. 27; 1999 a. 9; 2001 a. 16; 2003 a. 139.



778.11 Duty of town officers.

778.11  Duty of town officers. The chairperson of the town shall cause an action to be commenced under this chapter for the recovery of any forfeiture which he or she knows or has reason to believe has been incurred in the town, if the forfeiture is recoverable before a municipal court, and every other town officer knowing or having reason to believe that any forfeiture has been incurred shall forthwith notify the town chairperson.

778.11 History History: 1977 c. 305; 1979 c. 32 s. 56; Stats. 1979 s. 778.11; 1989 a. 56 s. 258.



778.12 Duty of district attorney.

778.12  Duty of district attorney. The town chairperson shall forthwith notify the district attorney of the county of every forfeiture which he or she knows, has reason to believe or which he or she has been so informed has been incurred in the town, which cannot be recovered before a municipal court, who shall forthwith cause an action to be commenced for the recovery thereof as well as for the recovery of every forfeiture which he or she otherwise knows or has reason to believe has been incurred; and the district attorney shall attend to and conduct any action so commenced by the chairperson, when requested by him or her so to do.

778.12 History History: 1977 c. 305; 1979 c. 32 s. 56; Stats. 1979 s. 778.12; 1989 a. 56 s. 258.



778.13 Forfeitures collected, to whom paid.

778.13  Forfeitures collected, to whom paid. All moneys collected in favor of the state for forfeiture, except the portion to be paid to any person who sues with the state, plus costs, fees, and surcharges imposed under ch. 814, shall be paid by the officer who collects the forfeiture, costs, fees, and surcharges to the treasurer of the county within which the forfeiture was incurred within 20 days after its receipt. In case of any failure in the payment, the county treasurer may collect the payment of the officer by action, in the name of the office and upon the official bond of the officer, with interest at the rate of 12% per year from the time when it should have been paid.

778.13 History History: 1977 c. 29; 1979 c. 32 s. 56; 1979 c. 110 s. 60 (13); Stats. 1979 s. 778.13; 1983 a. 192; 1987 a. 27; 1989 a. 107; 1991 a. 39; 1993 a. 16; 1997 a. 27; 1999 a. 9; 2001 a. 16; 2003 a. 139.



778.135 Campaign finance, lobbying, and ethics forfeitures; how recovered.

778.135  Campaign finance, lobbying, and ethics forfeitures; how recovered. Notwithstanding s. 778.13, whenever any action or proposed action by the government accountability board under s. 5.05 (1) (c) is settled as a result of agreement between the parties without approval of the court, the moneys accruing to the state on account of such settlement shall be paid to the board and deposited with the secretary of administration.

778.135 History History: 1977 c. 427; 1979 c. 32 ss. 56, 92 (8); Stats. 1979 s. 778.135; 1999 a. 182; 2003 a. 33; 2007 a. 1.



778.14 Treasurers to collect.

778.14  Treasurers to collect. Every town, village and city treasurer shall demand of and recover from each municipal judge of the town, village or city, respectively, all moneys received by the municipal judge upon judgments rendered in actions under this chapter, and every municipal judge shall, on demand of a town, village or city treasurer, produce to the treasurer the court record for examination and all process and papers concerning or in the actions. In case of refusal or neglect by the municipal judge to pay over promptly the moneys upon demand the treasurer shall cause an action to be instituted for the recovery of the moneys against the municipal judge and the sureties upon the municipal judge's official bond.

778.14 History History: 1977 c. 305; 1979 c. 32 s. 56; Stats. 1979 s. 778.14; 1995 a. 224.



778.15 Payment to county treasurer.

778.15  Payment to county treasurer. On or before the first Monday of February in each year every such town, village and city treasurer shall pay to the treasurer of the county all moneys so collected by him or her accruing to the state, taking a receipt therefor; and at the same time shall file with the county clerk of the county a statement, upon oath, containing the names of the municipal judges of the town, village and city, respectively, the amount of moneys so collected from each, the date of collection, the name of the defendant in each case, the cause of action and date of the summons and judgment.

778.15 History History: 1977 c. 305; 1979 c. 32 s. 56; Stats. 1979 s. 778.15.



778.16 Neglect of duty.

778.16  Neglect of duty. The treasurer of any town, village or city who neglects or refuses to perform any of the duties required by this chapter shall, upon conviction, be punished by imprisonment in the county jail not less than 3 nor more than 6 months or by fine not less than $50 nor more than $300, or both. The county treasurer shall forthwith bring an action upon the bond of such treasurer, against the treasurer and sureties, for the recovery of any moneys which he or she has neglected or refused to pay over as required by this chapter.

778.16 History History: 1979 c. 32 s. 56; 1979 c. 176, 355; Stats. 1979 s. 778.16.



778.17 Statement to county board; payment to state.

778.17  Statement to county board; payment to state. Every county treasurer shall, on the first day of the annual meeting of the county board, submit to it a verified statement of all moneys received by the county treasurer during the year next preceding from town, village, and city treasurers under this chapter, containing the names of such treasurers, the amount received from each, and the date of receipt. The county clerk shall deduct all expenses incurred by the county in recovering such forfeitures from the aggregate amount so received, and shall immediately certify to the county treasurer the amount of clear proceeds of such forfeitures, so ascertained, who shall pay the same to the secretary of administration.

778.17 History History: 1979 c. 32 s. 56; 1979 c. 176; Stats. 1979 s. 778.17; 2003 a. 33.



778.18 Penalty upon municipal judge.

778.18  Penalty upon municipal judge. If any municipal judge, of his or her own will, dismisses any action brought before the judge under this chapter, unless by order of the district attorney or attorney general or the person joined as plaintiff with the state, or renders a lesser judgment therein than is prescribed by law, or releases or discharges any such judgment or part thereof without payment or collection, the judge and the judge's sureties shall be liable, in an action upon the judge's bond, for the full amount of the forfeitures imposed by law or of the forfeiture imposed by the judge and for the costs, fees, and surcharges imposed under ch. 814, or for an amount equal to the amount in which any such judgment or any part thereof is released or discharged. If any municipal judge gives time or delay to any person against whom any such judgment is rendered by the judge, or takes any bond or security for its future payment, the judge and the judge's sureties shall also be liable for the payment of the judgment upon the judge's bond.

778.18 History History: 1977 c. 29; 1979 c. 32 s. 56; Stats. 1979 s. 778.18; 1987 a. 27; 1989 a. 107; 1991 a. 39; 1993 a. 16; 1997 a. 27; 1999 a. 9; 2001 a. 16; 2003 a. 139.



778.19 Recovery of property forfeited to state.

778.19  Recovery of property forfeited to state. If property is forfeited to this state or to any officer for its use, an action for the recovery of the property may be brought in circuit court.

778.19 History History: 1977 c. 449; 1979 c. 32 s. 56; Stats. 1979 s. 778.19.



778.195 Clerk's fees.

778.195  Clerk's fees. Fees in forfeiture actions under this chapter are prescribed in s. 814.63.

778.195 History History: 1981 c. 317.



778.20 Who liable for costs.

778.20  Who liable for costs. In all actions brought under s. 778.10 the town, city, village or corporation in whose name such action is brought shall be liable for the costs of prosecution; and, if judgment be for defendant, for all the costs of the action, and judgment shall be entered accordingly. In all other actions brought under the provisions of this chapter, except as provided in s. 778.04, the county in which the forfeiture was incurred shall be liable for the costs of the prosecution, and, if judgment be for defendant, for all the costs of the action.

778.20 History History: 1979 c. 32 ss. 56, 92 (8); Stats. 1979 s. 778.20.



778.25 Citation procedure for certain limited violations.

778.25  Citation procedure for certain limited violations.

778.25(1)(1)

778.25(1)(a)(a) The citation procedures established by this section may be used only in an action to recover a forfeiture:

778.25(1)(a)1. 1. Under s. 125.07 (4) (a) or (b), 125.085 (3) (b), or 125.09 (2) or under a local ordinance strictly conforming to one of those statutes brought against an adult in circuit court or against a minor in the court assigned to exercise jurisdiction under chs. 48 and 938.

778.25(1)(a)1m. 1m. Under s. 961.573 (2), 961.574 (2), or 961.575 (2) brought against a minor in the court assigned to exercise jurisdiction under chs. 48 and 938 or under a local ordinance enacted under s. 59.54 (25m) or 66.0107 (1) (bp) brought against an adult in circuit court or against a minor in the court assigned to exercise jurisdiction under chs. 48 and 938.

778.25(1)(a)2. 2. Under s. 947.013 (1m) or a local ordinance strictly conforming to s. 947.013 (1m) brought against an adult in circuit court.

778.25(1)(a)3. 3. Under s. 167.32 or under a local ordinance strictly conforming to s. 167.32 brought against an adult in circuit court.

778.25(1)(a)4. 4. Under s. 254.92 or under a local ordinance strictly conforming to s. 254.92 brought against an adult in circuit court or against a minor in the court assigned to exercise jurisdiction under chs. 48 and 938.

778.25(1)(a)5. 5. Under administrative rules promulgated by the board of regents under s. 36.11 (1) (c) brought against an adult in circuit court or against a minor in the court assigned to exercise jurisdiction under chs. 48 and 938.

778.25(1)(a)6. 6. Under an administrative rule promulgated by the department of administration under s. 16.846 brought against an adult in circuit court or against a minor in the court assigned to exercise jurisdiction under chs. 48 and 938.

778.25(1)(a)7. 7. Under s. 101.122 (7) (d).

778.25(1)(a)8. 8. Under s. 173.41 (15) (b).

778.25(1)(b) (b) The citation form provided by this section may serve as the initial pleading for the action and, except as provided in par. (c), is adequate process to give a court jurisdiction over the person if the citation is filed with the court.

778.25(1)(c) (c) If served as provided under s. 801.11, the citation form issued under par. (a) 7. is adequate process to give a court jurisdiction over the person.

778.25(2) (2) A citation under this section shall be signed by the issuing agent or officer or by an officer who has authority to make arrests for the violation and shall contain substantially the following information:

778.25(2)(a) (a) The name, address and date of birth of the defendant and the name and address of the defendant's parents or guardian, if a minor.

778.25(2)(b) (b) The name and department of the issuing agent or officer.

778.25(2)(c) (c) The violation alleged, the time and place of occurrence, a statement that the defendant committed the violation, the statute, rule or ordinance violated and a designation of the violation in language which can be readily understood.

778.25(2)(d) (d) A date, time and place for the court appearance, and a notice to appear.

778.25(2)(f) (f) Provisions for deposit in lieu of a court appearance.

778.25(2)(g) (g) Notice that if the defendant makes a deposit and fails to appear in court at the time fixed in the citation, the failure to appear will be considered tender of a plea of no contest and submission to a forfeiture, plus costs, fees, and surcharges imposed under ch. 814, not to exceed the amount of the deposit. The notice shall also state that the court may decide to summon the defendant or, if the defendant is an adult, issue an arrest warrant for the defendant rather than accept the deposit and plea.

778.25(2)(i) (i) Notice that the defendant may by mail prior to the court appearance enter a plea of not guilty and request another date for a court appearance.

778.25(2)(j) (j) Notice that if the defendant does not make a deposit and fails to appear in court at the time fixed in the citation, the court may consider the nonappearance to be a plea of no contest and enter judgment accordingly or the court may issue a summons or an arrest warrant.

778.25(2)(k) (k) Any other pertinent information.

778.25(3) (3) If a person is issued a citation under this section, the person may deposit the amount of money that the issuing agent or officer directs by mailing or delivering the deposit and a copy of the citation to the clerk of court of the county where the violation occurred or the office or headquarters of the agent or officer who issued the citation prior to the court appearance date. The basic amount of the deposit shall be determined under a deposit schedule established by the judicial conference. The judicial conference shall annually review and revise the schedule. In addition to the basic amount determined by the schedule, the deposit shall include costs, fees, and surcharges imposed under ch. 814.

778.25(5) (5) A person receiving a deposit shall prepare a receipt in triplicate showing the purpose for which the deposit is made, stating that the defendant may inquire at the office of the clerk of court regarding the disposition of the deposit, and notifying the defendant that if he or she fails to appear in court at the time fixed in the citation he or she will be deemed to have tendered a plea of no contest and submitted to a forfeiture, plus costs, fees, and surcharges imposed under ch. 814, not to exceed the amount of the deposit which the court may accept. The original of the receipt shall be delivered to the defendant in person or by mail. If the defendant pays by check, the check is the receipt.

778.25(7) (7) If a citation is issued to a minor the issuing agency shall, within 7 days, mail or deliver a copy of the citation to the child's parent or guardian.

778.25(8) (8) If a defendant issued a citation under this section fails to appear in court at the time fixed in the citation or by subsequent postponement, the following procedure applies:

778.25(8)(a) (a)

778.25(8)(a)1.1. If the defendant has not made a deposit, the court may consider the nonappearance to be a plea of no contest and enter judgment accordingly or the court may issue a summons or an arrest warrant, except if the defendant is a minor the court shall proceed under s. 938.28. Chapter 938 governs taking and holding a minor in custody.

778.25(8)(a)2. 2. If the court considers the nonappearance to be a plea of no contest and enters judgment accordingly, the court shall promptly mail a copy or notice of the judgment to the defendant. The judgment shall allow the defendant not less than 20 working days from the date the judgment copy or notice is mailed to pay the forfeiture, plus costs, fees, and surcharges imposed under ch. 814.

778.25(8)(b) (b) If the defendant has made a deposit, the citation may serve as the initial pleading and the defendant shall be considered to have tendered a plea of no contest and submitted to a forfeiture, plus costs, fees, and surcharges imposed under ch. 814, not exceeding the amount of the deposit. The court may either accept the plea of no contest and enter judgment accordingly, or reject the plea and issue a summons or arrest warrant, except that if the defendant is a minor the court shall proceed under s. 938.28. Chapter 938 governs taking and holding a minor in custody.

778.25(8)(c) (c) If the court accepts a plea of no contest, the defendant may move within 90 days after the date set for appearance to withdraw the plea of no contest, open the judgment, and enter a plea of not guilty if the defendant shows to the satisfaction of the court that failure to appear was due to mistake, inadvertence, surprise, or excusable neglect. If a party is relieved from the plea of no contest, the court or judge may order a written complaint or petition to be filed. If on reopening the defendant is found not guilty, the court shall delete the record of conviction and shall order the defendant's deposit returned.

778.25(9) (9) If a citation or summons is issued to a defendant under this section and he or she is unable to appear in court on the day specified, the defendant may enter a plea of not guilty by mailing a letter stating that inability to the court at the address indicated on the citation. The letter must show the defendant's return address. The letter may include a request for trial during normal daytime business hours. Upon receipt of the letter, the court shall reply by notice to the defendant's address setting forth a time and place for trial, and the time shall be during normal business hours if so requested. The date of the trial shall be at least 10 days after the date on which the court sent the notice. Nothing in this subsection forbids the setting of the trial at any time convenient to all parties concerned.

778.25(10) (10) An officer collecting moneys for a forfeiture, plus costs, fees, and surcharges imposed under ch. 814, under this section shall pay the same to the appropriate municipal or county treasurer within 20 days after their receipt by the officer, except that all jail surcharges imposed under ch. 814 shall be paid to the county treasurer. If the officer fails to make timely payment, the municipal or county treasurer may collect the payment from the officer by an action in the treasurer's name of office and upon the official bond of the officer, with interest at the rate of 12% per year from the time when it should have been paid.

778.25 History History: 1979 c. 331, 359; 1981 c. 79 s. 18; 1981 c. 317; 1983 a. 74 ss. 30, 32; 1983 a. 336; 1985 a. 254; 1987 a. 27, 336, 399; 1989 a. 31, 121, 179; 1991 a. 134, 194; 1995 a. 77, 174, 352, 448; 1997 a. 27, 288, 290; 1999 a. 9; 2001 a. 75; 2003 a. 139, 193; 2005 a. 116, 306; 2009 a. 90.

778.25 Annotation Civil discovery procedures are available to persons subject to an action to recover a forfeiture commenced under this section because the legislature has not prescribed a different procedure for such forfeitures. State v. Bausch, 2014 WI App 12, ___ Wis. 2d ___, ___ N.W.2d ___, 13-0752.



778.26 Citation procedure; violation of land trespass laws.

778.26  Citation procedure; violation of land trespass laws.

778.26(1)(1) The citation procedures established by this section may be used only in an action to recover a forfeiture under s. 943.13. The citation form provided by this section may serve as the initial pleading for the action and is adequate process to give a court jurisdiction over the person if the citation is filed with the circuit court.

778.26(2) (2) A citation under this section shall be signed by an officer who has authority to make arrests for the violation and shall contain substantially the following information:

778.26(2)(a) (a) The name, address and date of birth of the defendant.

778.26(2)(b) (b) The name and department of the issuing officer.

778.26(2)(c) (c) The violation alleged, the time and place of occurrence, a statement that the defendant committed the violation, the statute violated and a designation of the violation in language which can be readily understood by a person making a reasonable effort to do so.

778.26(2)(d) (d) A date, time and place for the court appearance, and a notice to appear.

778.26(2)(e) (e) The maximum forfeiture, plus costs, fees, and surcharges imposed under ch. 814, for which the defendant is liable.

778.26(2)(f) (f) Provisions for deposit and stipulation in lieu of a court appearance.

778.26(2)(g) (g) Notice that, if the defendant makes a deposit and fails to appear in court at the time specified in the citation, the failure to appear will be considered tender of a plea of no contest and submission to a forfeiture, plus costs, fees, and surcharges imposed under ch. 814, not to exceed the amount of the deposit. The notice shall also state that the court, instead of accepting the deposit and plea, may decide to summon the defendant or may issue an arrest warrant for the defendant upon failure to respond to a summons.

778.26(2)(h) (h) Notice that, if the defendant makes a deposit and signs the stipulation, the stipulation will be treated as a plea of no contest and submission to a forfeiture, plus costs, fees, and surcharges imposed under ch. 814, not to exceed the amount of the deposit. The notice shall also state that the court, instead of accepting the deposit and stipulation, may decide to summon the defendant or issue an arrest warrant for the defendant upon failure to respond to a summons, and that the defendant may, at any time prior to or at the time of the court appearance date, move the court for relief from the effect of the stipulation.

778.26(2)(i) (i) Notice that the defendant may, by mail prior to the court appearance, enter a plea of not guilty and request another date for a court appearance.

778.26(2)(j) (j) Notice that if the defendant does not make a deposit and fails to appear in court at the time specified in the citation, the court may issue a summons or an arrest warrant.

778.26(3) (3) A defendant issued a citation under this section may deposit the amount of money that the issuing officer directs by mailing or delivering the deposit and a copy of the citation prior to the court appearance date to the clerk of the circuit court in the county where the violation occurred or to the sheriff's office or police headquarters of the officer who issued the citation. The basic amount of the deposit shall be determined under a deposit schedule established by the judicial conference. The judicial conference shall annually review and revise the schedule. In addition to the basic amount determined by the schedule, the deposit shall include the costs, fees, and surcharges imposed under ch. 814.

778.26(4) (4) A defendant may make a stipulation of no contest by submitting a deposit and a stipulation in the manner provided by sub. (3) prior to the court appearance date. The signed stipulation is a plea of no contest and submission to a forfeiture, plus the costs, fees, and surcharges imposed under ch. 814, not to exceed the amount of the deposit.

778.26(5) (5) Except as provided by sub. (6), a person receiving a deposit shall prepare a receipt in triplicate showing the purpose for which the deposit is made, stating that the defendant may inquire at the office of the clerk of the circuit court regarding the disposition of the deposit, and notifying the defendant that if he or she fails to appear in court at the time specified in the citation he or she shall be considered to have tendered a plea of no contest and submitted to a forfeiture, plus costs, fees, and surcharges imposed under ch. 814, not to exceed the amount of the deposit and that the court may accept the plea. The original of the receipt shall be delivered to the defendant in person or by mail. If the defendant pays by check, the canceled check is the receipt.

778.26(6) (6) The person receiving a deposit and stipulation of no contest shall prepare a receipt in triplicate showing the purpose for which the deposit is made, stating that the defendant may inquire at the office of the clerk of the circuit court regarding the disposition of the deposit, and notifying the defendant that if the stipulation of no contest is accepted by the court the defendant will be considered to have submitted to a forfeiture, plus costs, fees, and surcharges imposed under ch. 814, not to exceed the amount of the deposit. Delivery of the receipt shall be made in the same manner as provided in sub. (5).

778.26(7) (7) If a defendant issued a citation under this section fails to appear in court at the time specified in the citation or by subsequent postponement, the following procedure applies:

778.26(7)(a) (a) If the defendant has not made a deposit, the court may issue a summons or an arrest warrant.

778.26(7)(b) (b) If the defendant has made a deposit, the citation may serve as the initial pleading and the defendant shall be considered to have tendered a plea of no contest and submitted to a forfeiture, plus costs, fees, and surcharges imposed under ch. 814, not to exceed the amount of the deposit. The court may either accept the plea of no contest and enter judgment accordingly, or reject the plea and issue a summons. If the defendant fails to appear in response to the summons, the court shall issue an arrest warrant. If the court accepts the plea of no contest, the defendant may, within 90 days after the date set for appearance, move to withdraw the plea of no contest, open the judgment, and enter a plea of not guilty if the defendant shows to the satisfaction of the court that failure to appear was due to mistake, inadvertence, surprise, or excusable neglect. If a defendant is relieved from the plea of no contest, the court may order a written complaint or petition to be filed. If on reopening the defendant is found not guilty, the court shall delete the record of conviction and shall order the defendant's deposit returned.

778.26(7)(c) (c) If the defendant has made a deposit and stipulation of no contest, the citation serves as the initial pleading and the defendant shall be considered to have tendered a plea of no contest and submitted to a forfeiture, plus costs, fees, and surcharges imposed under ch. 814, not to exceed the amount of the deposit. The court may either accept the plea of no contest and enter judgment accordingly, or reject the plea and issue a summons or an arrest warrant. After signing a stipulation of no contest, the defendant may, at any time prior to or at the time of the court appearance date, move the court for relief from the effect of the stipulation. The court may act on the motion, with or without notice, for cause shown by affidavit and upon just terms, and relieve the defendant from the stipulation and the effects of the stipulation.

778.26(8) (8) If a citation or summons is issued to a defendant under this section and he or she is unable to appear in court on the day specified, the defendant may enter a plea of not guilty by mailing a letter stating that inability to the judge at the address indicated on the citation. The letter must show the defendant's return address. The letter may include a request for trial during normal daytime business hours. Upon receipt of the letter, the judge shall reply by letter to the defendant's address setting a time and place for trial. The time shall be during normal business hours if so requested. The date of the trial shall be at least 10 days from the date the letter was mailed by the judge. Nothing in this subsection forbids the setting of the trial at any time convenient to all parties concerned.

778.26(9) (9) An officer who collects a forfeiture, and costs, fees, and surcharges imposed under ch. 814, under this section shall pay the money to the county treasurer within 20 days after its receipt. If the officer fails to make timely payment, the county treasurer may collect the payment from the officer by an action in the treasurer's name of office and upon the official bond of the officer, with interest at the rate of 12% per year from the time when it should have been paid.

778.26 History History: 1983 a. 418; 1987 a. 27; 1997 a. 27; 2003 a. 139.



778.30 Collection of forfeitures and related charges by assignment.

778.30  Collection of forfeitures and related charges by assignment.

778.30(1)(1) In addition to the procedures under s. 23.795 or 345.47 or under this chapter for the collection of forfeitures, costs, assessments, surcharges, municipal court judgments, or restitution payments if a defendant fails to pay the forfeiture, costs, assessment, surcharge, municipal court judgment, or restitution payment within the period specified by the circuit court, the court may do any of the following:

778.30(1)(a) (a) Issue a judgment for the unpaid amount and direct the clerk of circuit court to file and docket a transcript of the judgment, without fee. If the court issues a judgment for the unpaid amount, the clerk of circuit court shall send to the defendant at his or her last-known address written notification that a civil judgment has been issued for the unpaid forfeiture, costs, assessment, surcharge or restitution payment. The judgment has the same force and effect as judgments docketed under s. 806.10.

778.30(1)(b) (b) Issue an order assigning not more than 25% of the defendant's commissions, earnings, salaries, wages, pension benefits, benefits under ch. 102, and other money due or to be due in the future to the clerk of circuit court for payment of the unpaid forfeiture, costs, or restitution fees or surcharges. In this paragraph, "employer" includes the state and its political subdivisions.

778.30(1)(c) (c) Issue an order assigning lottery prizes won by a defendant whose name is on the list supplied to the clerk of circuit court under s. 565.30 (5r) (a), for payment of the unpaid forfeiture, costs, assessment, surcharge or restitution payment.

778.30(1)(d) (d) A child support withholding assignment or order listed under s. 767.75 (4) has priority over any assignment under this section.

778.30(2) (2)

778.30(2)(a)(a)

778.30(2)(a)1.1. Upon entry of the assignment under sub. (1) (b), unless the court finds that income withholding is likely to cause the defendant irreparable harm, the clerk of circuit court shall provide notice of the assignment by regular mail to the last-known address of the person from whom the defendant receives or will receive money. If the clerk of circuit court does not receive the money from the person notified, the clerk of circuit court shall provide notice of the assignment to any other person from whom the defendant receives or will receive money. Notice of an assignment under sub. (1) (b) shall inform the intended recipient that, if a prior assignment under sub. (1) (b) has been received relating to the same defendant, the recipient is required to notify the clerk of circuit court that sent the subsequent notice of assignment that another assignment has already been received. A notice of assignment shall include a form permitting the recipient to designate on the form that another assignment has already been received.

778.30(2)(a)2. 2. If, after receiving the annual list under s. 565.30 (5r) (a), the clerk of circuit court determines that a person identified in the list may be subject to an assignment under sub. (1) (c), the clerk shall inform the court of that determination. If the court issues an order under sub. (1) (c), the clerk of circuit court shall send the notice of that order to the administrator of the lottery division of the department of revenue, including a statement of the amount owed under the judgment and the name and address of the person owing the judgment. The court shall notify the administrator of the lottery division of the department of revenue when the judgment that is the basis of the assignment has been paid in full.

778.30(2)(a)3. 3. Notice under this paragraph may be a notice of the court, a copy of the executed assignment or a copy of that part of the court order which directs payment.

778.30(2)(b) (b) For each payment made under the assignment under sub. (1) (b), the person from whom the defendant under the order receives money shall receive an amount equal to the person's necessary disbursements, not to exceed $3, which shall be deducted from the money to be paid to the defendant.

778.30(2)(c) (c) A person who receives notice of the assignment under sub. (1) (b) shall withhold the amount specified in the notice from any money that person pays to the defendant later than one week after receipt of the notice of assignment. Within 5 days after the day on which the person pays money to the defendant, the person shall send the amount withheld to the clerk of circuit court that provided the notice. If the person has already received a notice of an assignment under sub. (1) (b) related to the same defendant, the person shall retain the later assignment and withhold the amount specified in that assignment after the last of any prior assignments is paid in full. Within 10 days of receipt of the later notice, the person shall notify the clerk of circuit court that sent the notice that the person has received a prior notice of an assignment under sub. (1) (b). Section 241.09 does not apply to assignments under this section.

778.30(2)(d) (d) If after receipt of notice of assignment under par. (a) 1. the person from whom the defendant receives money fails to withhold the money or send the money to the clerk of circuit court as provided in this subsection, the person may be proceeded against under the principal action under ch. 785 for contempt of court or may be proceeded against under this chapter and be required to forfeit not less than $50 nor more than an amount, if the amount exceeds $50, that is equal to 1% of the amount not withheld or sent.

778.30(2)(e) (e) If an employer who receives notice of an assignment under sub. (1) (b) fails to notify the clerk of circuit court within 10 days after an employee is terminated or after the employee temporarily or permanently leaves the employer's employment, the employer may be proceeded against under the principal action under ch. 785 for contempt of court.

778.30(3) (3) Compliance by the person from whom the defendant receives money with the order under sub. (1) (b) operates as a discharge of the person's liability to the defendant as to that portion of the defendant's commissions, earnings, salaries, wages, benefits or other money so affected.

778.30(4) (4) No employer may use an assignment under sub. (1) (b) as a basis for the denial of employment to a defendant, the discharge of an employee or any disciplinary action against an employee. An employer who denies employment or discharges or disciplines an employee in violation of this subsection may be fined not more than $500 and may be required to make full restitution to the aggrieved person, including reinstatement and back pay. Restitution shall be in accordance with s. 973.20. An aggrieved person may apply to the district attorney or to the department of workforce development for enforcement of this subsection.

778.30(5) (5)

778.30(5)(a)(a) In this subsection, "payroll period" has the meaning given in s. 71.63 (5).

778.30(5)(b) (b) If after an assignment of earnings is in effect the defendant's employer changes its payroll period, or the defendant changes employers and the new employer's payroll period is different from the former employer's payroll period, the clerk of circuit court may, unless otherwise ordered by a judge, amend the withholding assignment or order so that all of the following apply:

778.30(5)(b)1. 1. The withholding frequency corresponds to the new payroll period.

778.30(5)(b)2. 2. The amounts to be withheld reflect the adjustment to the withholding frequency.

778.30(5)(c) (c) The clerk of circuit court shall provide notice of the amended withholding assignment or order under this subsection by regular mail to the defendant's employer and to the defendant.

778.30 History History: 1997 a. 148; 2003 a. 139; 2005 a. 253; 2005 a. 443 s. 265; 2009 a. 402.






779. Liens.

779.01 Construction liens.

779.01  Construction liens.

779.01(1)(1)  Name of law. This subchapter may be referred to as the construction lien law.

779.01(2) (2) Definitions. In this subchapter unless the context or subject matter requires otherwise:

779.01(2)(a) (a) "Improve" or "improvement" includes any building, structure, erection, fixture, demolition, alteration, excavation, filling, grading, tiling, planting, clearing, landscaping, repairing, or remodeling which is built, erected, made or done on or to land for its benefit. This enumeration is intended as an extension rather than a limitation of the normal meaning and scope of "improve" and "improvement".

779.01(2)(am) (am) "Labor" includes any wages and related contributions for state employment taxes, worker's compensation and unemployment compensation insurance, and other fringe benefits.

779.01(2)(b) (b) "Lien claimant" means any person who claims a lien under this section pursuant to a contract for improvement of land entered into by an owner of the land.

779.01(2)(bm) (bm) "Materials" includes any construction materials, supplies, tools, fixtures, equipment, machinery, vehicles, fuel, and energy.

779.01(2)(c) (c) "Owner" means the owner of any interest in land who, personally or through an agent, enters into a contract, express or implied, for the improvement of the land. Agency will be presumed, in the absence of clear and convincing evidence to the contrary, between employer and employee, between spouses, between joint tenants and among tenants in common, but there shall be a similar presumption against agency in all other cases.

779.01(2)(d) (d) "Prime contractor" means any of the following:

779.01(2)(d)1. 1. A person, other than a laborer, but including an architect, professional engineer, construction manager, surveyor, or other service provider, employed by the owner, who enters into a contract with an owner of land who is not personally the prime contractor as defined in subd. 2. to improve the land, or who takes over from a prime contractor the uncompleted contract.

779.01(2)(d)2. 2. An owner of land who acts personally as prime contractor in improving such land.

779.01(2)(e) (e) "Serve" or "served" means personal delivery, delivery by registered or certified mail, service in a manner described for service of a summons under s. 801.14, or any other means of delivery in which the recipient makes written confirmation of the delivery; except that in s. 779.15, with respect to serving the state, "serve" or "served" means delivery by registered or certified mail.

779.01(3) (3) Extent and character of lien. Any person who performs, furnishes, or procures any work, labor, service, materials, plans, or specifications, used or consumed for the improvement of land, and who complies with s. 779.02, shall have a lien therefor on all interests in the land belonging to its owners. The lien extends to all contiguous land of the owner, but if the improvement is located wholly on one or more platted lots belonging to the owner, the lien applies only to the lots on which the improvement is located.

779.01(4) (4) Priority of construction lien. The lien provided in sub. (3) shall be prior to any lien which originates subsequent to the visible commencement in place of the work of improvement, except as otherwise provided by ss. 215.21 (4) (a), 292.31 (8) (i), 292.81 and 706.11 (1) and (1m). When new construction is the principal improvement involved, commencement is considered to occur no earlier than the beginning of substantial excavation for the foundations, footings or base of the new construction, except where the new construction is to be added to a substantial existing structure, in which case the commencement is the time of the beginning of substantial excavation or the time of the beginning of substantial preparation of the existing structure to receive the added new construction, whichever is earlier. The lien also shall be prior to any unrecorded mortgage given prior to the commencement of the work of improvement, if the lien claimant has no actual notice of the mortgage before the commencement. Lien claimants who perform, furnish, or procure any labor, services, materials, plans, or specifications for an improvement prior to the visible commencement of the work of improvement shall have lien rights, but shall have only the priority accorded to other lien claimants.

779.01(5) (5) Assignment of lien, garnishment. Assignment of a claim or right to a lien or any part thereof by a prime contractor, or garnishment by the creditor of a prime contractor, subcontractor, supplier, service provider, laborer or mechanic, shall not operate to compel the owner, prime contractor, subcontractor, supplier, or service provider to pay the assignee or creditor until the lien claims of subcontractors, suppliers, service providers, and laborers under this subchapter have either been paid in full, matured by notice and filing or expired. If such claims become liens, the owner, prime contractor, subcontractor, supplier, or service provider shall be compelled to pay such assignee or creditor only what remains due in excess of such liens.

779.01 History History: 1973 c. 231; 1979 c. 32 ss. 57, 92 (9); 1979 c. 176; Stats. 1979 s. 779.01; 1983 a. 189; 1993 a. 453; 1995 a. 225, 227; 1997 a. 27, 35, 44, 252; 2005 a. 204.

779.01 Annotation A lien did not accrue by virtue of a surveyor's placement of stakes indicating the street layout, although performed before the mortgage was recorded, as staking is not a visible commencement of improvement work. Mortgage Associates v. Monona Shores, 47 Wis. 2d 171, 177 N.W.2d 340 (1970).

779.01 Annotation Public policy does not require that financial institutions notify contractors that the owner is or may be in default. Mortgage Associates v. Monona Shores, 47 Wis. 2d 171, 177 N.W.2d 340 (1970).

779.01 Annotation In a complaint seeking to foreclose a construction lien on a municipal arena, allegations that the lessee of the arena was acting as the city's agent in contracting for improvements to the arena was sufficient to withstand demurrer. James W. Thomas Construction Co., Inc. v. Madison, 79 Wis. 2d 345, 255 N.W.2d 551 (1977).

779.01 Annotation An architects' lien was unenforceable prior to the visible commencement of construction. Goebel v. National Exchangors, Inc. 88 Wis. 2d 596, 277 N.W.2d 755 (1979).

779.01 Annotation A prospective buyer under a purchase contract was not an "owner" under sub. (2) (d). C. R. Stocks, Inc. v. Blakely's Matterhorn, Inc. 90 Wis. 2d 118, 279 N.W.2d 499 (Ct. App. 1979).

779.01 Annotation A lien for work performed after the owner's ex-spouse docketed a judgment against the owner related back to earlier work completed and paid in full under a different contract. Estate of Riese v. Weber, 132 Wis. 2d 215, 389 N.W.2d 640 (Ct. App. 1986).

779.01 Annotation Construction lien claimants' rights against purchase contract interests: The role of equitable conversion. 1980 WLR 615.



779.02 Notice required to preserve lien rights; exceptions; saving clause; obligations of contractors.

779.02  Notice required to preserve lien rights; exceptions; saving clause; obligations of contractors.

779.02(1)(1)  Exceptions to notice requirement. The notice required to be given by lien claimants under sub. (2) shall not be required to be given in the following cases only:

779.02(1)(a) (a) By any laborer or mechanic employed by any prime contractor or subcontractor.

779.02(1)(b) (b) By any lien claimant who has contracted directly with the owner for the labor, services, materials, plans, or specifications performed, furnished, or procured, unless the claimant is a prime contractor subject to the notice requirement of sub. (2) (a).

779.02(1)(c) (c) By any lien claimant performing, furnishing, or procuring labor, services, materials, plans, or specifications for an improvement in any case where more than 4 family living units are to be provided or added by such work of improvement, if the improvement is wholly residential in character, or in any case where the improvement is partly or wholly nonresidential in character.

779.02(1)(d) (d) By any prime contractor who is personally an owner of the land to be improved, by any corporate prime contractor of which an owner of the land is an officer or controlling shareholder, by any prime contractor who is an officer or controlling shareholder of a corporation which is an owner of the land or by any corporate prime contractor managed or controlled by substantially the same persons who manage or control a corporation which is an owner of the land.

779.02(1)(e) (e) By any lien claimant, other than a prime contractor, who performs, furnishes, or procures labor, services, materials, plans, or specifications for an improvement on a project on which the prime contractor is not required to give notice under this section.

779.02(2) (2) Notice to owner, lender, and supplier.

779.02(2)(a)(a) Every prime contractor who enters into a contract with the owner for a work of improvement on the owner's land and who has contracted or will contract with any subcontractors, suppliers, or service providers to perform, furnish, or procure labor, services, materials, plans, or specifications for the work of improvement shall include in any written contract with the owner the notice required by this paragraph, and shall provide the owner with a copy of the written contract. If no written contract for the work of improvement is entered into, the notice shall be prepared separately and served on the owner or authorized agent within 10 days after the first labor, services, materials, plans, or specifications are performed, furnished, or procured for the improvement by or pursuant to the authority of the prime contractor. The notice, whether included in a written contract or separately given, shall be in at least 8-point bold type, if printed, or in capital letters, if typewritten. It shall be in substantially the following language: "As required by the Wisconsin construction lien law, claimant hereby notifies owner that persons or companies performing, furnishing, or procuring labor, services, materials, plans, or specifications for the construction on owner's land may have lien rights on owner's land and buildings if not paid. Those entitled to lien rights, in addition to the undersigned claimant, are those who contract directly with the owner or those who give the owner notice within 60 days after they first perform, furnish, or procure labor, services, materials, plans or specifications for the construction. Accordingly, owner probably will receive notices from those who perform, furnish, or procure labor, services, materials, plans, or specifications for the construction, and should give a copy of each notice received to the mortgage lender, if any. Claimant agrees to cooperate with the owner and the owner's lender, if any, to see that all potential lien claimants are duly paid".

779.02(2)(b) (b) Every person other than a prime contractor who performs, furnishes, or procures labor, materials, plans, or specifications for an improvement shall have the lien and remedy under this subchapter only if within 60 days after performing, furnishing, or procuring the first labor, services, materials, plans, or specifications the person serves a written notice, in 2 signed copies, on the owner or authorized agent at the last-known post-office address. The owner or agent shall provide a copy of the notice received, within 10 days after receipt, to any mortgage lender who is furnishing or is to furnish funds for construction of the improvement to which the notice relates. The notice to the owner shall be in substantially the following language, with blanks accurately filled in: "As a part of your construction contract, your prime contractor or claimant has already advised you that those who perform, furnish, or procure labor, services, materials, plans, or specifications for the work will be notifying you. The undersigned first performed, furnished, or procured labor, services, materials, plans, or specifications on .... (give date) for the improvement now under construction on your real estate at .... (give legal description, street address or other clear description). Please give your mortgage lender the extra copy of this notice within 10 days after you receive this, so your lender, too, will know that the undersigned is included in the job".

779.02(2)(c) (c) If any prime contractor required to give the notice prescribed in par. (a) fails to give notice as required, the prime contractor does not have the lien and remedy provided by this subchapter unless the prime contractor pays all of the prime contractor's obligations to its subcontractors, suppliers, and service providers in respect to the work of improvement within the time periods under s. 779.06 and until the time for notice under par. (b) has elapsed and either none of its subcontractors, suppliers, or service providers gives notice as a lien claimant under par. (b) or all of its subcontractors, suppliers, and service providers have waived all lien rights in full under s. 779.05.

779.02(2)(d) (d) Every mortgage lender making an improvement or construction loan shall make reasonable inquiry of the owner as to whether any notices required by this subsection have been given. A lender is not required to pay out any loan proceeds unless or until the prime contractor has given any notice required of the prime contractor by this subsection.

779.02(2)(e) (e) If the owner or lender complains of any insufficiency of any notice, the burden of proof is upon the owner or lender to show that he or she has been misled or deceived by the insufficiency. If there is more than one owner, giving the notice required to any one owner or authorized agent is sufficient. In addition, every prime contractor and subcontractor, at the time of purchasing or contracting for any materials to be used in any of the cases enumerated in s. 779.01, shall upon request deliver to the supplier a description of the real estate upon which the materials are to be used and the name and post-office address of the owner and authorized agent, if any. Failure to receive such description and name and address does not relieve a supplier who asserts a lien from the requirement of giving timely notice.

779.02(3) (3) Failure to give notice; saving clause. Any lien claimant, other than the prime contractor, who fails to give a notice as required by sub. (2) (b) shall have no lien on the land or improvement to which the failure relates. Any claimant who serves a late but otherwise proper notice on the owner or authorized agent shall have the lien provided by s. 779.01 for any labor, services, materials, plans, or specifications performed, furnished, or procured after the late notice is actually received by the owner. The burden of proving that labor, services, materials, plans, or specifications for which a lien is claimed were furnished after that date is on the lien claimant.

779.02(4) (4) Notice and filing requirements in s. 779.06 unaffected. Nothing in this section shall be construed to relieve any lien claimant of the notice and filing requirements under s. 779.06.

779.02(5) (5) Theft by contractors. The proceeds of any mortgage on land paid to any prime contractor or any subcontractor for improvements upon the mortgaged premises, and all moneys paid to any prime contractor or subcontractor by any owner for improvements, constitute a trust fund only in the hands of the prime contractor or subcontractor to the amount of all claims due or to become due or owing from the prime contractor or subcontractor for labor, services, materials, plans, and specifications used for the improvements, until all the claims have been paid, and shall not be a trust fund in the hands of any other person. The use of any such moneys by any prime contractor or subcontractor for any other purpose until all claims, except those which are the subject of a bona fide dispute and then only to the extent of the amount actually in dispute, have been paid in full or proportionally in cases of a deficiency, is theft by the prime contractor or subcontractor of moneys so misappropriated and is punishable under s. 943.20. If the prime contractor or subcontractor is a corporation, limited liability company, or other legal entity other than a sole proprietorship, such misappropriation also shall be deemed theft by any officers, directors, members, partners, or agents responsible for the misappropriation. Any of such misappropriated moneys which have been received as salary, dividend, loan repayment, capital distribution or otherwise by any shareholder, member, or partner not responsible for the misappropriation shall be a civil liability of that person and may be recovered and restored to the trust fund specified in this subsection by action brought by any interested party for that purpose. Except as provided in this subsection, this section does not create a civil cause of action against any person other than the prime contractor or subcontractor to whom such moneys are paid. Until all claims are paid in full, have matured by notice and filing or have expired, such proceeds and moneys shall not be subject to garnishment, execution, levy or attachment.

779.02(6) (6) Prime contractors to defend lien actions. Where a lien is filed under this subchapter by any person other than the prime contractor, the prime contractor shall defend any action thereon at personal expense, and during the pendency of the action the owner may withhold from the prime contractor the amount for which the lien was filed and sufficient to defray the costs of the action. In case of judgment against the owner, the owner may deduct from any amount due to the prime contractor the amount of the judgment and if the judgment exceeds the amount due, the owner may recover the difference from the prime contractor. This subsection does not apply if the lien is the result of the failure of the owner to pay the prime contractor.

779.02(7) (7) Wrongful use of materials. Any prime contractor or any subcontractor furnishing materials who purchases materials on credit and represents at the time of making the purchase that the materials are to be used in a designated building or other improvement and thereafter uses or causes them to be used in the construction of any improvement other than that designated, without the written consent of the seller, may be fined not more than $300 or imprisoned not more than 3 months.

779.02(8) (8) Wage payments to laborer apply to earlier work. In any situation where a laborer or mechanic employed by any prime contractor or subcontractor has wage payments due and has worked on more than one improvement for the employer during the period for which the wages are due, and a payment of less than all wages due is made, the payment is deemed to apply to the unpaid work in chronological sequence starting with the earliest unpaid time, unless the laborer agrees in writing that the payment shall be applied in a different way.

779.02 History History: 1973 c. 229, 231; 1975 c. 409; 1979 c. 32 ss. 57, 92 (9); 1979 c. 110 s. 60 (12); 1979 c. 176, 355; Stats. 1979 s. 779.02; 1983 a. 362; 1995 a. 395; 2005 a. 204.

779.02 Annotation It is not necessary to show that the defendant received benefits from a misappropriation of trust funds in order for the plaintiff to recover. A showing of wrongful intent is not required to establish civil liability under sub. (5). Burmeister Woodwork Co. v. Friedel, 65 Wis. 2d 293, 222 N.W.2d 647 (1974).

779.02 Annotation When the defendant lessor had not paid the lessee for improvements to the lessor's property by the lessee's contractor, the contractor had a claim for unjust enrichment against the defendant even though the contractor lost its lien rights against the defendant by failing to give the notice required under sub. (2) (a). S & M Rotogravure Service, Inc. v. Baer, 77 Wis. 2d 454, 252 N.W.2d 913 (1977).

779.02 Annotation Intent to defraud must be proved when criminal sanctions are sought under sub. (5). State v. Blaisdell, 85 Wis. 2d 172, 270 N.W.2d 69 (1978).

779.02 Annotation Because an entire project was covered by one contract, 3 buildings on 3 adjoining lots constituted a single improvement under sub. (1) (c). Cline-Hanson, Inc. v. Esselman, 107 Wis. 2d 381, 319 N.W.2d 829 (1982).

779.02 Annotation "Improvement" in sub. (1) (c) applies to remodeling. "Usable square footage" in sub. (1) (c) includes all floor area within the outside walls; columns, walls, stairs, and partitions are not deducted. Sullivan Brothers, Inc. v. State Bank of Union Grove, 107 Wis. 2d 641, 321 N.W.2d 545 (Ct. App. 1982).

779.02 Annotation Sub. (5) does not require that payments be made directly from the owner to subcontractors for a trust to be created. Money deposited into a bank did not lose its trust fund status. Kraemer Bros. v. Pulaski State Bank, 138 Wis. 2d 395, 406 N.W.2d 379 (1987).

779.02 Annotation A trust fund under sub. (5) is created when an owner constructively pays an insolvent contractor by delivering money to the clerk of court seeking a declaratory judgment as to distribution. A subcontractor need not preserve lien rights. Wis. Dairies Coop. v. Citizens Bank, 160 Wis. 2d 758, 467 N.W.2d 124 (1991).

779.02 Annotation A violation of sub. (5) may be found without showing that the prime contractor intended to permanently deprive laborers and suppliers of compensation. The intent required is to use the moneys subject to a trust inconsistent with the purpose of the trust. State v. Sobkowiak, 173 Wis. 2d 327, 496 N.W.2d 620 (Ct. App. 1992).

779.02 Annotation Under sub. (5), a corporate officer who had the power and authority to ensure that corporate affairs were properly managed and who did not receive a personal benefit may be personally responsible for a misappropriation. Capen Wholesale, Inc. v. Probst, 180 Wis. 2d 354, 509 N.W.2d 120 (Ct. App. 1993).

779.02 Annotation The prime contractor's duty under sub. (6) to defend the property owners against subcontractors' lien claims is not altered because the prime contractor is also owed money. Torke/Wirth/Pujara v. Lakeshore Towers, 192 Wis. 2d 481, 531 N.W.2d 419 (Ct. App. 1995).

779.02 Annotation The exemption under sub. (1) (c) to the notice requirement for improvements when more than 4 residential units are provided is not restricted to the actual provision of the dwellings, but also applies to improvements that facilitate providing the dwellings when the improvements are not provided to each living unit separately but are provided to a project as a whole. Riverwood Park, Inc. v. Central Ready-Mixed Concrete, Inc. 195 Wis. 2d 821, 536 N.W.2d 722 (Ct. App. 1995), 94-2413.

779.02 Annotation The test for a violation of sub. (5) is whether all the money received by the contractor was paid for labor and materials used for contracted improvements. It is not whether an individual subcontractor received its full billed amount. Capital City Sheet Metal, Inc. v. Voytovich, 217 Wis. 2d 683, 578 N.W.2d 643 (Ct. App. 1998), 97-1588.

779.02 Annotation When a lien claimant's work was essential to allow an improvement to be used for its intended purpose and the improved area exceeded 10,000 square feet, the work "provided" 10,000 square feet of space to the facility under sub. (1) (c) and the claimant was exempt from the sub. (2) lien notice requirement. U.S. Fire Protection v. St. Michael's Hospital, 221 Wis. 2d 410, 585 N.W.2d 659 (Ct. App. 1998), 97-3426.

779.02 Annotation Under sub. (5), a misuse of contractor trust funds can form the basis of a prosecution for criminal theft by contractor under s. 943.20. Because s. 943.20 qualifies for treble damages under s. 895.80, treble damages are available for theft by contractor under sub. (5), provided that the elements of both the civil and the criminal statutes, including the specific criminal intent element required by s. 943.20, are proven to the civil preponderance burden of proof. Tri-Tech Corporation of America v. Americomp Services, Inc. 2002 WI 88, 254 Wis. 2d 418, 646 N.W.2d 822, 00-3195.

779.02 Annotation While money cannot be used for purposes outside of the project, that does not end contractors' responsibilities under the statute. Using the money to pay themselves in full while other subcontractors have not been paid proportionally constitutes using money for a non-statutory purpose. State v. Keyes, 2008 WI 54, 309 Wis. 2d 516, 750 N.W.2d 30, 04-1104.

779.02 Annotation Monies paid to the trustee in bankruptcy of an insolvent contractor are not trust funds. In re Mercury Heating Co. 322 F. Supp. 1161 (1971).

779.02 Annotation Wisconsin's Construction Trust Fund Statute: Protecting Against Theft by Contractor. Hinkston. Wis. Law. May 2005.



779.03 Lien valid unless waived by claimant personally, or unless payment bond furnished.

779.03  Lien valid unless waived by claimant personally, or unless payment bond furnished.

779.03(1) (1)  No agreement by other than claimant may invalidate lien. Subject to s. 779.05, a lien claimant may waive the lien given by s. 779.01 by a writing signed by the lien claimant, but no action by nor agreement between any other persons shall invalidate the lien, other than payment in full to the claimant for the labor, services, materials, plans, or specifications to which the lien claim relates.

779.03(2) (2) Payment bond may eliminate lien rights. In any case where the prime contractor, pursuant to agreement with the owner, has furnished a payment bond under s. 779.035, all liens provided by s. 779.01 except those of any prime contractor do not exist, ss. 779.02 (1) to (4) and (6) and 779.06 do not apply and all claimants who have no lien shall follow the requirements and procedures specified in ss. 779.035 and 779.036.

779.03 History History: 1973 c. 230; 1979 c. 32 ss. 57, 92 (9); Stats. 1979 s. 779.03; 1993 a. 486; 2005 a. 204.



779.035 Form of contract; payment bond; remedy.

779.035  Form of contract; payment bond; remedy.

779.035(1)(1) To eliminate lien rights as provided in s. 779.03 (2), the contract between the owner and the prime contractor for the construction of the improvement shall contain a provision for the payment by the prime contractor of all claims for labor, services, materials, plans, or specifications performed, furnished, procured, used, or consumed, except plans or specifications furnished by the architect, professional engineer or surveyor employed by the owner, in making such improvement and performing the work of improvement. The contract shall not be effective to eliminate lien rights unless the prime contractor gives a bond issued by a surety company licensed to do business in this state. The bond shall carry a penalty for unpaid claims of not less than the contract price, and shall be conditioned for the payment to every person entitled thereto of all the claims for labor, services, materials, plans, and specifications performed, furnished, or procured under the contract and subsequent amendments thereto, to be used or consumed in making the improvement or performing the work of improvement as provided in the contract and subsequent amendments thereto. The bond shall be approved by the owner and by any mortgage lender furnishing funds for the construction of the improvement. No assignment, modification or change in the contract, or change in the work covered thereby, or any extension of time for completion of the contract shall release the sureties on the bond.

779.035(2) (2)

779.035(2)(a)(a) Except as provided in par. (b), any party in interest may, not later than one year after the completion of the contract for the construction of the improvement, maintain an action in his or her own name against the prime contractor and the sureties upon the bond for the recovery of any damages sustained by reason of the failure of the prime contractor to comply with the contract or with the contract between the prime contractor and subcontractors. If the amount realized on the bond is insufficient to satisfy all of the claims of the parties in full, it shall be distributed among the parties proportionally.

779.035(2)(b) (b)

779.035(2)(b)1.1. Except as provided in subd. 2., a subcontractor, supplier, or service provider may maintain an action under par. (a) only if the subcontractor, supplier, or service provider has notified the prime contractor in writing that the subcontractor, supplier, or service provider was performing, furnishing, or procuring labor, services, materials, plans, or specifications for the construction of the improvement. The notice must be provided no later than 60 days after the date on which the subcontractor, supplier, or service provider first performed, furnished, or procured the labor, services, materials, plans, or specifications.

779.035(2)(b)2. 2. A notice under subd. 1. is not required if any of the following applies:

779.035(2)(b)2.a. a. The contract for performing, furnishing, or procuring the labor, services, materials, plans, or specifications does not exceed $5,000.

779.035(2)(b)2.b. b. The action is brought by an employee of the prime contractor, the subcontractor or the supplier.

779.035(2)(b)2.c. c. The subcontractor, supplier, or service provider is listed in a written contract, or in a document appended to a written contract, between a subcontractor, supplier, or service provider and the prime contractor.

779.035(3) (3) In any case in which the improvement contract and bond have been prepared and executed pursuant to sub. (1) upon inquiry by any subcontractor, supplier, service provider, laborer, or mechanic performing, furnishing, or procuring labor, services, materials, plans, or specifications for said improvement, the prime contractor and the owner shall so advise the person making the inquiry and shall give the person reasonable opportunity to inspect and examine the contract and bond.

779.035 History History: 1973 c. 230; 1979 c. 32 ss. 57, 92 (9); 1979 c. 110 s. 60 (12); 1979 c. 176; Stats. 1979 s. 779.035; 1991 a. 200; 1993 a. 213; 1995 a. 395; 2005 a. 204.

779.035 Annotation A provision in a contractor's payment bond requiring a supplier of a subcontractor to provide notice to the prime contractor within 90 days after supplying materials in order to secure his rights under the payment bond was not inconsistent with the one-year statute of limitations provided by sub. (2), which was also incorporated into the agreement, and hence was not contrary to public policy. R.C. Mahon Co. v. Hedrich Construction Co. 69 Wis. 2d 456, 230 N.W.2d 621 (1975).

779.035 Annotation The liability of a prime contractor for damages to employees of a subcontractor under s. 779.14 (2) did not include wage penalties under s. 66.293 [now 66.0903] (3). Consent to be a named a party under s. 66.293 (3) may occur after one year when the action is for damages under s. 66.293 in the name of the plaintiffs and other similarly situated employees and was filed within the one-year time period. Strong v. C.I.R., Inc. 184 Wis. 2d 619, 516 N.W.2d 719 (1994).



779.036 Contracts with payment bond; lien; notice; duty of owner and lender.

779.036  Contracts with payment bond; lien; notice; duty of owner and lender.

779.036(1) (1) In any case in which an improvement is constructed or to be constructed pursuant to a contract and payment bond under s. 779.035, any person performing, furnishing, or procuring labor, services, materials, plans, or specifications to be used or consumed in making the improvement, to any prime contractor or subcontractor shall have a lien on the money or other payment due or to become due the prime contractor or subcontractor therefor, if the lienor, before payment is made to the prime contractor or subcontractor, serves a written notice of the lienor's claim on the owner or authorized agent and on any mortgage lender furnishing funds for the construction of the improvement. Upon receipt of the notice, the owner and lender shall assure that a sufficient amount is withheld to pay the claim and, when it is admitted or not disputed by the prime contractor or subcontractor involved or established under sub. (3), shall pay the claim and charge it to the prime contractor or subcontractor as appropriate. Any owner or lender violating this duty shall be liable to the claimant for the damages resulting from the violation. There shall be no preference among lienors serving such notices.

779.036(2) (2) A copy of the notice provided in sub. (1) also shall be served by the lienor, within 7 days after service of the notice upon the owner and lender, upon the prime contractor or subcontractor.

779.036(3) (3) If the prime contractor or subcontractor does not dispute the claim by serving written notice on the owner and the lien claimant within 30 days after service of written notice under sub. (2), the amount claimed shall be paid over to the claimant on demand and charged to the prime contractor or subcontractor pursuant to sub. (1). If the prime contractor or subcontractor disputes the claim, the right to a lien and to the moneys in question shall be determined in an action brought by the claimant or the prime contractor or subcontractor. If the action is not brought within 3 months from the time the notice required by sub. (1) is served, the lien rights under this section are barred.

779.036(4) (4)

779.036(4)(a)(a) When the total lien claims exceed the sum due the prime contractor or subcontractor concerned and where the prime contractor or subcontractor has not disputed the amounts of the claims filed, the owner with the concurrence of the lender shall determine on a proportional basis who is entitled to the amount being withheld and shall serve a written notice of the determination on all claimants and the prime contractor or subcontractor. Unless an action is commenced by a claimant or by the prime contractor or subcontractor within 20 days after the service of said notice, the money shall be paid out in accordance with the determination and the liability of the owner and lender to any claimant shall cease.

779.036(4)(b) (b) If an action is commenced, all claimants, the owner and the lender shall be made parties. Such action shall be brought within 6 months after completion of the work of improvement or within the time limit prescribed by par. (a), whichever is earlier.

779.036(4)(c) (c) Within 10 days after the filing of a certified copy of the judgment in any such action with the owner and lender, the money due the prime contractor or subcontractor shall be paid to the clerk of court to be distributed in accordance with the judgment.

779.036 History History: 1979 c. 32 ss. 57, 92 (9); 1979 c. 110 s. 60 (11); 1979 c. 176; Stats. 1979 s. 779.036; 2005 a. 204.

779.036 Annotation The initial availability to the supplier of a lien under this section on payments made to a subcontractor, did not preclude the bringing of an action on the payment bond since nothing in the statute itself indicates it is to be an exclusive remedy, and the legislative history indicates it was intended as a supplementary remedy to the supplier's rights under the payment bond provided for in s. 779.035. R.C. Mahon Co. v. Hedrich Construction Co. 69 Wis. 2d 456, 230 N.W.2d 621 (1975).

779.036 Annotation A construction lien protects employee benefits in addition to hourly wages. Plumber's Local 458 v. Howard Immel, 151 Wis. 2d 233, 445 N.W.2d 43 (Ct. App. 1989).



779.04 Claims assignable; notice; prior payment.

779.04  Claims assignable; notice; prior payment. All claims for liens and right to recover therefor under this subchapter are assignable. Notice in writing of such assignment may be served upon the owner of the property affected and all payments made by the owner before service of such notice shall discharge the debt to the amount paid. The assignee may file petitions for such liens and may bring an action in the assignee's name to enforce the same, subject to the limitations in s. 779.01 (5).

779.04 History History: 1979 c. 32 ss. 57, 92 (9); 1979 c. 176; Stats. 1979 s. 779.04.



779.05 Waivers of lien.

779.05  Waivers of lien.

779.05(1)(1) Any document signed by a lien claimant or potential claimant and purporting to be a waiver of construction lien rights under this subchapter, is valid and binding as a waiver whether or not consideration was paid therefor and whether the document was signed before or after the labor, services, materials, plans, or specifications were performed, furnished, or procured, or contracted for. Any ambiguity in such document shall be construed against the person signing it. Any waiver document shall be deemed to waive all lien rights of the signer for all labor, services, materials, plans, or specifications performed, furnished, or procured, or to be performed, furnished, or procured, by the claimant at any time for the improvement to which the waiver relates, except to the extent that the document specifically and expressly limits the waiver to apply to a particular portion of such labor, services, materials, plans, or specifications. A lien claimant or potential lien claimant of whom a waiver is requested is entitled to refuse to furnish a waiver unless paid in full for the labor, services, materials, plans, or specifications to which the waiver relates. A waiver furnished is a waiver of lien rights only, and not of any contract rights of the claimant otherwise existing.

779.05(2) (2) A promissory note or other evidence of debt given for any lienable claim shall not be deemed a waiver of lien rights unless the note or other instrument is received as payment and expressly declares that receipt thereof is a waiver of lien rights.

779.05 History History: 1979 c. 32 s. 57; Stats. 1979 s. 779.05; 2005 a. 204.

779.05 Annotation Public improvement liens under this section are subject to the waiver provision of s. 289.05 (1) [now s. 779.05 (1)]. Since waiver of a public improvement lien disposes of the lien itself, the refiling of a claim for lien after a waiver was a nullity and the fact that the claim was not disputed following refiling did not revive the lien. Druml Co., Inc. v. New Berlin, 78 Wis. 2d 305, 254 N.W.2d 265 (1977).

779.05 Annotation Section 779.135 (1) voids a contract provision that requires a subcontractor to waive its right to a construction lien before it can get paid. Section 779.05 (1) specifically allows a subcontractor who has signed a contract containing a lien waiver provision to refuse to furnish the waiver unless paid in full for the work or material to which the waiver relates. Thus a subcontractor facing a void construction lien waiver contract provision has a choice: it can either tender a lien waiver prior to being paid or refuse to do so until it is paid. Tri-State Mechanical, Inc. v. Northland College, 2004 WI App 100, 273 Wis. 2d 471, 681 N.W.2d 302, 03-2182.



779.06 Filing claim and beginning action; notice required before filing; contents of claim document.

779.06  Filing claim and beginning action; notice required before filing; contents of claim document.

779.06(1)(1) No lien under s. 779.01 shall exist and no action to enforce a lien under s. 779.01 shall be maintained unless within 6 months from the date the lien claimant performed, furnished, or procured the last labor, services, materials, plans, or specifications, a claim for the lien is filed in the office of the clerk of circuit court of the county in which the lands affected by the lien lie, and unless within 2 years from the date of filing a claim for lien an action is brought and summons and complaint filed. A lien claimant shall serve a copy of the claim for lien on the owner of the property on which the lien is placed within 30 days after filing the claim. A claim for a lien may be filed and entered in the judgment and lien docket, and action brought, notwithstanding the death of the owner of the property affected by the action or of the person with whom the original contract was made, with like effect as if he or she were then living.

779.06(2) (2) No lien claim may be filed or action brought thereon unless, at least 30 days before timely filing of the lien claim, the lien claimant serves on the owner a written notice of intent to file a lien claim. The notice is required to be given whether or not the claimant has been required to and has given a previous notice pursuant to s. 779.02. Such notice shall briefly describe the nature of the claim, its amount and the land and improvement to which it relates.

779.06(3) (3) Such a claim for lien shall have attached thereto a copy of any notice given in compliance with s. 779.02 and a copy of the notice given in compliance with sub. (2), and shall contain a statement of the contract or demand upon which it is founded, the name of the person against whom the demand is claimed, the name of the claimant and any assignee, the last date of performing, furnishing, or procuring any labor, services, materials, plans, or specifications, a legal description of the property against which the lien is claimed, a statement of the amount claimed and all other material facts in relation thereto. Such claim document shall be signed by the claimant or attorney, need not be verified, and in case of action brought, may be amended, as pleadings are.

779.06 History History: 1979 c. 32 ss. 57, 92 (9); 1979 c. 176; Stats. 1979 s. 779.06; 1995 a. 224; 2005 a. 204.

779.06 Annotation Personal service under sub. (2) is subject to a less stringent standard than service of a summons. Notice under sub. (2) may be given by an agent of a claimant. Kruse v. Miller Brewing Co. 89 Wis. 2d 522, 279 N.W.2d 198 (1979).

779.06 Annotation The limitation period under sub. (1) commenced on the date the claimant furnished the last materials for the project, although the claimant supplied 2 succeeding subcontractors and the 2nd subcontractor paid in full. Fredrick Redi-Mix, Inc. v. Thomson, 96 Wis. 2d 715, 292 N.W.2d 528 (1980).

779.06 Annotation When a contractor gave a lien notice to the initial owner when work commenced and had no notice of a subsequent transfer of title, the contractor's lien rights prevailed against subsequent owners who received no lien notice. Wes Podany Const. Co., Inc. v. Nowicki, 120 Wis. 2d 319, 354 N.W.2d 755 (Ct. App. 1984).

779.06 Annotation Mail service under sub. (2) is completed upon mailing. Torke/Wirth/Pujara v. Lakeshore Towers, 192 Wis. 2d 481, 531 N.W.2d 419 (Ct. App. 1995).

779.06 Annotation Sub. (3) does not restrict when amendments to lien claims can be made. It only provides that if an amendment is made after an action is brought, the lien claim may be amended in the same manner as pleadings. Torke/Wirth/Pujara v. Lakeshore Towers, 192 Wis. 2d 481, 531 N.W.2d 419 (Ct. App. 1995).

779.06 Annotation A subcontractor's liens are not protected by incorporation into the prime contractor's lien if the subcontractor makes an independent claim. If the subcontractor brings a lien claim independent from the prime contractor, it is required to follow the procedures required for all claimants under the statutes. Torke/Wirth/Pujara v. Lakeshore Towers, 192 Wis. 2d 481, 531 N.W.2d 419 (Ct. App. 1995).



779.07 Judgment and lien docket.

779.07  Judgment and lien docket.

779.07(1) (1) Every clerk of circuit court shall keep a judgment and lien docket in which shall be entered, immediately upon filing, the proper entries under the appropriate headings specified in this subsection, relative to each claim for lien filed, opposite the names of the persons against whom the lien is claimed. The names shall be entered alphabetically. Each page in the judgment and lien docket shall be divided into 9 columns, with headings in the following sequence to the respective columns, as follows:

779.07(1)(a) (a) Name of person against whom lien is claimed.

779.07(1)(b) (b) Name of claimant or assignee.

779.07(1)(c) (c) Attorney for claimant.

779.07(1)(d) (d) Last date of performing, furnishing, or procuring labor, services, materials, plans, or specifications.

779.07(1)(e) (e) Description of copies of notices attached to claim when filed.

779.07(1)(f) (f) Date and time of filing claim.

779.07(1)(g) (g) Description of property.

779.07(1)(h) (h) Amount claimed.

779.07(1)(i) (i) Satisfaction.

779.07(2) (2) The judgment and lien docket shall be presumptive evidence of the correctness of its entries.

779.07 History History: 1979 c. 32 s. 57; Stats. 1979 s. 779.07; 1993 a. 486; 1995 a. 224; 2005 a. 204.



779.08 Release of lien; undertaking.

779.08  Release of lien; undertaking.

779.08(1) (1) The person against whom a lien is claimed or any other interested party may file with the clerk of court in whose office the claim for lien is filed an undertaking executed by a surety to the effect that the person against whom the lien is claimed shall pay the amount of the claim and all costs and damages which may be awarded against that person on account of the lien or in lieu thereof deposit with the clerk of the court a sum of money, certified check or negotiable government bonds in par value equal to 125% of the claim for lien. The court in which any action to foreclose the lien may be brought shall determine any question of sufficiency of the surety if exception is taken thereto by the lien claimant within 10 days after notice of the filing of such undertaking or deposit of other security and may upon notice and upon motion of any party, order any sum of money deposited to be invested. The clerk of court shall remove the lien from the judgment and lien docket upon the court's order approving the surety in substitution for the lien. The depositor shall be entitled to any income from the investments, certified check or negotiable U.S. government bonds deposited and the clerk shall pay the income to the depositor without order when received or, in the case of coupons, as the income becomes due.

779.08(2) (2) If an undertaking is furnished, it shall be accompanied by the affidavit of the surety which states that the surety is worth, over and above all debts and liabilities in property within this state not exempt from execution, an amount in the aggregate equal to 125% or more of the amount of the claim for lien.

779.08(3) (3) The person against whom the lien is claimed or other interested party depositing the security shall cause to be served upon the lien claimant a notice of the filing of the undertaking or deposit of other security and, if an undertaking, a copy thereof, which notice shall state where and when the undertaking was filed or the security was deposited.

779.08(4) (4) Any action brought after the furnishing of security or pending at the time of the furnishing thereof in accordance with this section shall proceed as if no security had been furnished, except that after the time within which exceptions may be taken to the security, or pursuant to order of the court upon any exception so taken, the clerk shall satisfy the claim for lien of record and discharge any lis pendens filed, and except that the lien thereupon shall attach to the security and the amount adjudged due in the proceeding for foreclosure thereof shall be satisfied out of the security, and the property described in the lien claim shall thenceforth be entirely free of the lien and shall in no way be involved in subsequent proceedings.

779.08(5) (5) If no action to foreclose the lien is brought within the time specified by s. 779.06 (1), the clerk of circuit court in whose office the undertaking or other security was filed or deposited shall on request, and without notice, return the undertaking or security to the party filing or depositing it.

779.08 History History: 1979 c. 32 ss. 57, 92 (9); 1979 c. 176; Stats. 1979 s. 779.08; 2005 a. 204.

779.08 Annotation By its plain language, the patent purpose of the release bond is to allow a property owner whose property is the subject of a construction lien or a general contractor, acting on the owner's behalf, to substitute a bond for the property. Because the effect of the release bond procedure is to free the real property from the effect of the claim and lien and any action brought to foreclose such a lien and because a lien foreclosure action is an in rem proceeding, unless personal judgment can otherwise be rendered against the property owner, the owner of the liened property is entitled to a judgment of dismissal from a lien foreclosure action. Hunzinger Construction v. SCS of Wisconsin, 2005 WI App 47, 280 Wis. 2d 230, 694 N.W.2d 487, 04-0657.



779.09 Foreclosure of lien; procedure; parties.

779.09  Foreclosure of lien; procedure; parties. In the foreclosure of liens mentioned in s. 779.01, ch. 846 shall control as far as applicable unless otherwise provided in this subchapter. All persons having filed claims for liens under s. 779.01 may join as plaintiffs, and if any do not join they may be made defendants. All persons having liens subsequent to such lien may be joined as defendants. If any person who is a proper party is not a party to the action the person may, at any time before judgment, be made a defendant, and any person who after the commencement of the action obtains a lien or becomes a purchaser may, at any time before judgment, be made a defendant.

779.09 History History: 1973 c. 189 s. 20; Sup. Ct. Order, 67 Wis. 2d 585, 775 (1975); 1975 c. 218; 1979 c. 32 ss. 57, 92 (9); Stats. 1979 s. 779.09.

779.09 Annotation Section 840.10 (1) (a) imposes the requirement of recording a lis pendens on the plaintiff who files a complaint and on a defendant seeking relief on a counterclaim or a cross-complaint, which contains a legal description of the real estate. A defendant construction lien claimant is not a plaintiff, and no cross-claim is necessary in order for a defendant construction lien claimant to obtain a determination of the amount due it and an order for sale in a lien foreclosure action. There is no logical rationale for imposing the requirements of s. 840.10 (1) (a) on a defendant construction lien claimant because it unnecessarily files a cross-claim seeking relief it is entitled to under ss. 779.09 to 779.11. Carolina Builders Corporation v. Dietzman, 2007 WI App 201, 304 Wis. 2d 773, 739 N.W.2d 53, 06-3180.



779.10 Judgment.

779.10  Judgment. The judgment shall adjudge the amount due to each claimant who is a party to the action. It shall direct that the interest of the owner in the premises at the commencement of the performing, furnishing, or procuring the labor, services, materials, plans, or specifications for which liens are given and which the owner has since acquired, or so much thereof as is necessary, be sold to satisfy the judgment, and that the proceeds be brought into court with the report of sale to abide the order of the court. If the premises can be sold in parcels without injury to the parties, the court may adjudge that the sale be so made. If the plaintiff fails to establish a lien upon the premises but does establish a right to recover for labor, services, materials, plans, or specifications, the plaintiff may have a judgment against the party liable.

779.10 History History: 1979 c. 32 s. 57; 1979 c. 176; Stats. 1979 s. 779.10; 2005 a. 204.



779.11 Distribution of proceeds of sale.

779.11  Distribution of proceeds of sale. The several claimants whose liens were established in the action shall be paid without priority among themselves. If the sum realized at the sale under s. 779.10 is insufficient after paying the costs of the action and the costs of making the sale to pay the liens in full they shall be paid proportionally.

779.11 History History: 1979 c. 32 ss. 57, 92 (9); 1979 c. 110 s. 60 (12); Stats. 1979 s. 779.11.



779.12 Sale; notice and report; deficiency judgment; writ of assistance.

779.12  Sale; notice and report; deficiency judgment; writ of assistance.

779.12(1)(1) All sales under judgments in accordance with s. 779.10 shall be noticed, conducted and reported in the manner provided for the sale of real estate upon execution and shall be absolute and without redemption. In case such sale is confirmed, the deed given thereon shall be effectual to pass to the purchaser all that interest in the premises which is directed to be sold.

779.12(2) (2) If any deficiency arises upon the sale in the payment of the sums adjudged to be due to any lien claimant, the court, upon confirming the sale, may render judgment for the deficiency if demanded in the pleadings against the defendant legally liable to pay the deficiency. The judgment may be entered in the judgment and lien docket and enforced in the same manner that ordinary judgments are. The purchasers at the sale shall be entitled to a writ of assistance under s. 815.63 to obtain possession of the premises sold.

779.12 History History: Sup. Ct. Order, 67 Wis. 2d 585, 775 (1975); 1979 c. 32 ss. 57, 92 (9); Stats. 1979 s. 779.12; 1995 a. 224.



779.13 Satisfaction of judgment or lien; correction of errors.

779.13  Satisfaction of judgment or lien; correction of errors.

779.13(1)(1) Every lien claimant, or the attorney who executed and filed a claim for lien on the claimant's behalf, who has received satisfaction or tender of the claim with the costs of any action brought on the claim shall, at the request of any person interested in the premises affected and on payment of the costs of satisfying the same, execute and deliver the necessary satisfaction to the interested person. On filing the satisfaction with the clerk of circuit court, the clerk of circuit court shall enter satisfaction of the claim on the judgment and lien docket. Failure to execute and deliver the satisfaction or to satisfy the lien on the judgment and lien docket shall render the person so refusing liable to pay to the person requiring the satisfaction a sum equal to one-half of the sum claimed in the claim for lien.

779.13(2) (2) Every lien claimant, or the attorney who executed and filed a claim for lien on the claimant's behalf, who has received from any person interested in the premises described in the claim a written statement that the premises described in the claim are not in fact the premises on which the claimant performed, furnished, or procured the labor, services, materials, plans, or specifications to which the claim relates together with a written demand that the claim be satisfied of record shall, if in fact the statement of such person about the mistaken description is true, promptly satisfy the lien claim of record at the lien claimant's expense. Failure to satisfy the lien claim of record within a reasonable time, if in fact the statement asserting the mistaken description is true, shall render the person so failing liable to pay to the person demanding the satisfaction a sum equal to one-half of the sum claimed in the claim for lien.

779.13 History History: 1979 c. 32 s. 57; 1979 c. 176; Stats. 1979 s. 779.13; 1995 a. 224; 2005 a. 204.



779.135 Construction contracts, form of contract.

779.135  Construction contracts, form of contract. The following provisions in contracts for the improvement of land in this state are void:

779.135(1) (1) Provisions requiring any person entitled to a construction lien to waive his or her right to a construction lien or to a claim against a payment bond before he or she has been paid for the labor, services, materials, plans, or specifications that he or she performed, furnished, or procured.

779.135(2) (2) Provisions making the contract subject to the laws of another state or requiring that any litigation, arbitration or other dispute resolution process on the contract occur in another state.

779.135(3) (3) Provisions making a payment to a prime contractor from any person who does not have a contractual agreement with the subcontractor, supplier, or service provider a condition precedent to a prime contractor's payment to a subcontractor , supplier, or service provider. This subsection does not prohibit contract provisions that may delay a payment to a subcontractor until the prime contractor receives payment from any person who does not have a contractual agreement with the subcontractor, supplier, or service provider.

779.135 History History: 1993 a. 213 ss. 164, 165; Stats. 1993 s. 779.135; 2005 a. 204.

779.135 Annotation Section 779.135 (1) voids a contract provision that requires a subcontractor to waive its right to a construction lien before it can get paid. Section 779.05 (1) specifically allows a subcontractor who has signed a contract containing a lien waiver provision to refuse to furnish the waiver unless paid in full for the work or material to which the waiver relates. Thus a subcontractor facing a void construction lien waiver contract provision with a choice: it can either tender a lien waiver prior to being paid or refuse to do so until it is paid. Tri-State Mechanical, Inc. v. Northland College, 2004 WI App 100, 273 Wis. 2d 471, 681 N.W.2d 302, 03-2182.

779.135 Annotation A contractual forum selection clause requiring litigation in another state contravened sub. (2) and was void. McCloud Construction, Inc. v. Home Depot USA, Inc. 149 F. Supp. 2d 695 (2001).



779.14 Public works, form of contract, bond, remedy.

779.14  Public works, form of contract, bond, remedy.

779.14(1)(1)  Definition. In this section, "subcontractor, supplier, or service provider" means the following:

779.14(1)(a) (a) Any person who has a direct contractual relationship, expressed or implied, with the prime contractor or with any subcontractor of the prime contractor to perform, furnish, or procure labor, services, materials, plans, or specifications, except as provided in par. (b).

779.14(1)(b) (b) With respect to contracts entered into under s. 84.06 (2) for highway improvements, any person who has a direct contractual relationship, expressed or implied, with the prime contractor to perform, furnish, or procure labor, services, materials, plans, or specifications.

779.14(1e) (1e) Contract requirements regarding duties of prime contractor.

779.14(1e)(a)(a) All contracts involving $10,000 or more for performing, furnishing, or procuring labor, services, materials, plans, or specifications, when the same pertains to any public improvement or public work shall contain a provision for the payment by the prime contractor of all claims for labor, services, materials, plans, or specifications performed, furnished, procured, used, or consumed that pertain to the public improvement or public work.

779.14(1e)(b) (b) All contracts that are in excess of $30,000, as indexed under sub. (1s), and that are for performing, furnishing, or procuring labor, services, materials, plans, or specifications for a public improvement or public work shall contain a provision under which the prime contractor agrees, to the extent practicable, to maintain a list of all subcontractors, suppliers, and service providers performing, furnishing, or procuring labor, services, materials, plans, or specifications under the contract.

779.14(1m) (1m) Payment and performance assurance requirements.

779.14(1m)(c)(c) State contracts. The following requirements apply to contracts with the state for performing, furnishing, or procuring labor, services, materials, plans, or specifications for a public improvement or public work:

779.14(1m)(c)1. 1. In the case of a contract with a contract price exceeding $10,000, as indexed under sub. (1s), but not exceeding $100,000, as indexed under sub. (1s):

779.14(1m)(c)1.a. a. The contract shall include a provision which allows the state to make direct payment to subcontractors or to pay the prime contractor with checks that are made payable to the prime contractor and to one or more subcontractors. This subd. 1. a. does not apply to any contract entered into by the state under authority granted under chs. 84, 85 and 86. This subd. 1. a. also does not apply to any contract with a town, city, village, county or school district for the construction, improvement, extension, repair, replacement or removal of a transportation facility, as defined under s. 84.185 (1) (d); bikeway, as defined under s. 84.60 (1) (a); bridge; parking lot or airport facility.

779.14(1m)(c)1.b. b. The contract shall comply with written standards established by the department of administration. Written standards established under this subd. 1. b. shall include criteria for determining whether the contract requires payment or performance assurances and, if so, what payment or performance assurances are required.

779.14(1m)(c)2. 2. In the case of a contract with a contract price exceeding $100,000, as indexed under sub. (1s), but not exceeding $250,000, as indexed under sub. (1s):

779.14(1m)(c)2.a. a. The contract shall include a provision which allows the state to make direct payment to subcontractors or to pay the prime contractor with checks that are made payable to the prime contractor and to one or more subcontractors. This subd. 2. a. does not apply to any contract entered into by the state under authority granted under chs. 84, 85 and 86. This subd. 2. a. also does not apply to any contract with a town, city, village, county or school district for the construction, improvement, extension, repair, replacement or removal of a transportation facility, as defined under s. 84.185 (1) (d); bikeway, as defined under s. 84.60 (1) (a); bridge; parking lot or airport facility.

779.14(1m)(c)2.b. b. The contract shall require the prime contractor to provide a payment and performance bond meeting the requirements of par. (e), unless the department of administration allows the prime contractor to substitute a different payment assurance for the payment and performance bond. The department of administration may allow a prime contractor to substitute a different payment and performance assurance for the payment and performance bond only after the contract has been awarded and only if the substituted payment and performance assurance is for an amount at least equal to the contract price and is in the form of a bond, an irrevocable letter of credit or an escrow account acceptable to the department of administration. The department of administration shall establish written standards under this subd. 2. b. governing when a different payment and performance assurance may be substituted for a payment and performance bond under par. (e).

779.14(1m)(c)3. 3. In the case of a contract with a contract price exceeding $250,000, as indexed under sub. (1s), the contract shall require the prime contractor to obtain a payment and performance bond meeting the requirements under par. (e).

779.14(1m)(d) (d) Local government contracts. The following requirements apply to contracts, other than contracts with the state, for performing, furnishing, or procuring labor, services, materials, plans, or specifications for a public improvement or public work:

779.14(1m)(d)1. 1. In the case of a contract with a contract price exceeding $10,000, as indexed under sub. (1s), but not exceeding $50,000, as indexed under sub. (1s):

779.14(1m)(d)1.a. a. The contract shall include a provision which allows the governmental body that is authorized to enter into the contract to make direct payment to subcontractors or to pay the prime contractor with checks that are made payable to the prime contractor and to one or more subcontractors. This subd. 1. a. does not apply to any contract with a town, city, village, county or school district for the construction, improvement, extension, repair, replacement or removal of a transportation facility, as defined under s. 84.185 (1) (d); bikeway, as defined under s. 84.60 (1) (a); bridge; parking lot or airport facility.

779.14(1m)(d)1.b. b. The contract shall comply with written standards established by the public body authorized to enter into the contract. Written standards established under this subd. 1. b. shall include criteria for determining whether the contract requires payment or performance assurances and, if so, what payment or performance assurances are required.

779.14(1m)(d)2. 2. In the case of a contract with a contract price exceeding $50,000, as indexed under sub. (1s), but not exceeding $100,000, as indexed under sub. (1s):

779.14(1m)(d)2.a. a. The contract shall include a provision which allows the governmental body that is authorized to enter into the contract to make direct payment to subcontractors or to pay the prime contractor with checks that are made payable to the prime contractor and to one or more subcontractors. This subd. 2. a. does not apply to any contract with a town, city, village, county or school district for the construction, improvement, extension, repair, replacement or removal of a transportation facility, as defined under s. 84.185 (1) (d); bikeway, as defined under s. 84.60 (1) (a); bridge; parking lot or airport facility.

779.14(1m)(d)2.b. b. Except as provided in sub. (4), the contract shall require the prime contractor to provide a payment and performance bond meeting the requirements of par. (e), unless the public body authorized to enter into the contract allows the prime contractor to substitute a different payment assurance for the payment and performance bond. The public body may allow a prime contractor to substitute a different payment and performance assurance for the payment and performance bond only if the substituted payment and performance assurance is for an amount at least equal to the contract price and is in the form of a bond, an irrevocable letter of credit or an escrow account acceptable to the public body. The public body shall establish written standards under this subd. 2. b. governing when a different payment and performance assurance may be substituted for a payment and performance bond under par. (e).

779.14(1m)(d)3. 3. Except as provided in sub. (4), in the case of a contract with a contract price exceeding $100,000, as indexed under sub. (1s), the contract shall require the prime contractor to obtain a payment and performance bond meeting the requirements under par. (e).

779.14(1m)(e) (e) Bonding requirements.

779.14(1m)(e)2.2. A bond required under par. (c) or (d) shall carry a penalty of not less than the contract price, and shall be conditioned for all of the following:

779.14(1m)(e)2.a. a. The faithful performance of the contract.

779.14(1m)(e)2.b. b. The payment to every person, including every subcontractor, supplier, or service provider, of all claims that are entitled to payment for labor, services, materials, plans, or specifications performed, furnished, or procured for the purpose of making the public improvement or performing the public work as provided in the contract and sub. (1e) (a).

779.14(1m)(e)3. 3. A bond required under par. (c) shall be approved for the state by the state official authorized to enter the contract. A bond required under par. (d) shall be approved for a county by its corporation counsel, for a city by its mayor, for a village by its president, for a town by its chairperson, for a school district by its president and for any other public board or body by the presiding officer thereof.

779.14(1m)(e)4. 4. No assignment, modification or change of the contract, change in the work covered thereby or extension of time for the completion of the contract may release the sureties on a bond required under par. (c) or (d).

779.14(1m)(e)5. 5. Neither the invitation for bids nor the person having power to approve the prime contractor's bond may require that a bond required under par. (c) or (d) be furnished by a specified surety company or through a specified agent or broker.

779.14(1m)(f) (f) Direct purchase contracts. Paragraphs (c) and (d) do not apply to a contract for the direct purchase of materials by the state or by a local unit of government.

779.14(1s) (1s) Indexing of contract thresholds. If a dollar amount is to be indexed under this subsection, the department of workforce development shall adjust the dollar amount biennially, the first adjustment to be made not sooner than December 1, 1998. The adjustment shall be in proportion to any change in construction costs since June 17, 1998, under this subsection, or the last adjustment whichever is later. No adjustment shall be made for a biennium, if the adjustment to be made would be less than 5%.

779.14(2) (2) Actions on a performance and payment bond.

779.14(2)(a)(a) Except as provided in par. (am), no later than one year after the completion of work under the contract, any party in interest, including any subcontractor, supplier, or service provider, may maintain an action in that party's name against the prime contractor and the sureties upon the bond for the recovery of any damages sustained by reason of any of the following:

779.14(2)(a)1. 1. Failure of the prime contractor to comply with the contract.

779.14(2)(a)2. 2. Except as provided in subd. 3., failure of the prime contractor or a subcontractor of the prime contractor to comply with a contract, whether express or implied, with a subcontractor, supplier, or service provider for performing, furnishing, or procuring labor, services, materials, plans, or specifications for the purpose of making the public improvement or performing the public work that is the subject of the contract with the governmental entity.

779.14(2)(a)3. 3. With respect to contracts entered into under s. 84.06 (2) for highway improvements, failure of the prime contractor to comply with a contract, whether express or implied, with a subcontractor, supplier, or service provider of the prime contractor for performing, furnishing, or procuring labor, services, materials, plans, or specifications for the purpose of making the highway improvement that is the subject of the contract with the governmental entity.

779.14(2)(am) (am)

779.14(2)(am)1.1. Except as provided in subd. 2., a subcontractor, supplier, or service provider may maintain an action under par. (a) only if the subcontractor, supplier, or service provider has served a written notice on the prime contractor that the subcontractor, supplier, or service provider has performed, furnished, or procured, or will perform, furnish, or procure labor, services, materials, plans, or specifications to the public work or improvement. The notice must be served no later than 60 days after the date on which the subcontractor, supplier, or service provider first performed, furnished, or procured the labor, services, materials, plans, or specifications.

779.14(2)(am)2. 2. A notice under subd. 1. is not required if any of the following applies:

779.14(2)(am)2.a. a. The contract for performing, furnishing, or procuring the labor, services, materials, plans, or specifications does not exceed $5,000.

779.14(2)(am)2.b. b. The action is brought by an employee of the prime contractor, subcontractor, supplier, or service provider.

779.14(2)(am)2.c. c. The subcontractor, supplier, or service provider is listed in the list required to be maintained under sub. (1e) (b) or in a written contract, or in a document appended to a written contract, between a subcontractor, supplier, or service provider and the prime contractor.

779.14(2)(b) (b) If the amount realized on the bond is insufficient to satisfy all claims of the parties in full, it shall be distributed among the parties proportionally.

779.14(3) (3) Actions by a county. In an action by a county upon the bond all persons for whose protection it was given and who make claim thereunder may be joined in the action. The county highway commissioner may take assignments of all demands and claims for labor, services, materials, plans, or specifications and enforce the same in the action for the benefit of the assignors, and the judgment may provide the manner in which the assignors shall be paid.

779.14(4) (4) Bonding exemption. A contract with a local professional football stadium district under subch. IV of ch. 229 is not required under sub. (1m) (d) 2. b. or 3. to include a provision requiring the prime contractor to provide or obtain a payment and performance bond or other payment assurance.

779.14 History History: 1973 c. 90; 1975 c. 147 s. 54; 1975 c. 224; 1977 c. 418; 1979 c. 32 s. 57; 1979 c. 110 s. 60 (12); 1979 c. 176; Stats. 1979 s. 779.14; 1985 a. 225; 1987 a. 399; 1989 a. 31, 290; 1995 a. 395, 432; 1997 a. 27, 39, 237; 1999 a. 167; 2005 a. 204; s. 35.17 correction in sub. (1s).

779.14 Annotation A subcontractor can maintain an action against the prime contractor and the prime contractor's surety if the claim is brought within one year after completion of work on the principal contract. Honeywell, Inc. v. Aetna Casualty & Surety Co. 52 Wis. 2d 425, 190 N.W.2d 499 (1971).

779.14 Annotation In a complaint seeking to foreclose a construction lien on a municipal arena, an allegation that the lessee of the arena was acting as the city's agent in contracting for improvements to the arena was sufficient to withstand a demurrer. James W. Thomas Const. Co., Inc. v. Madison, 79 Wis. 2d 345, 255 N.W.2d 551 (1977).

779.14 Annotation The liability of a prime contractor for damages to employees of a subcontractor under s. 779.14 (2) did not include wage penalties under s. 66.293 (3) [now 66.0903 (3).] Consent to be a named party under s. 66.293 (3) may occur after one year when the action is for damages under s. 66.293 in the name of the plaintiffs and other similarly situated employees and was filed within the one-year time period. Strong v. C.I.R., Inc. 184 Wis. 2d 619, 516 N.W.2d 719 (1994).

779.14 Annotation A prime contractor is responsible for and must provide a bond in the amount of its own contract, not in the amount of the total of all prime contractors together. Golden Valley Supply Company v. American Insurance Company, 195 Wis. 2d 866, 537 N.W.2d 58 (Ct. App. 1995), 95-0357.

779.14 Annotation Completion of work under a contract under sub. (2) occurs when a contractor has completed the work, not when the work is accepted. Arbor Vitae-Woodruff Joint School District No. 1 v. Gulf Insurance Co. 2002 WI App 24, 250 Wis. 2d 637, 639 N.W.2d 788, 01-0993.

779.14 Annotation The deletion of sub. (1m) (b) 1., 1995 stats., which specifically required a municipality to require a prime contractor to furnish a bond did not eliminate municipal liability in the event the municipality fails to ensure the existence of a contractor's bond. Holmen Concrete Products v. Hardy Construction Co. 2004 WI App 165, 276 Wis. 2d 126, 686 N.W.2d 705, 03-3335.



779.15 Public improvements; lien on money, bonds, or warrants due the prime contractor; duty of officials.

779.15  Public improvements; lien on money, bonds, or warrants due the prime contractor; duty of officials.

779.15(1)(1) Any person who performs, furnishes, procures, manages, supervises, or administers any labor, services, materials, plans, or specifications used or consumed in making public improvements or performing public work, to any prime contractor, except in cities of the 1st class, shall have a lien on the money or bonds or warrants due or to become due the prime contractor therefor, if the lienor, before payment is made to the prime contractor, serves a written notice of the claim on the debtor state, county, town, or municipality. The debtor shall withhold a sufficient amount to pay the claim and, when it is admitted by the prime contractor or established under sub. (3), shall pay the claim and charge it to the prime contractor. Any officer violating the duty hereby imposed shall be liable on his or her official bond to the claimant for the damages resulting from the violation. There shall be no preference between the lienors serving the notices.

779.15(2) (2) Service of the notice under sub. (1) shall be made upon the clerk of the municipality or in the clerk's absence upon the treasurer. If any of the money due the prime contractor is payable by the state, service of the notice under sub. (1) shall be served upon the state department, board, or commission having jurisdiction over the work. A copy of the notice shall be served concurrently upon the prime contractor.

779.15(3) (3) If a valid lien exists under sub. (1) and the prime contractor does not dispute the claim within 30 days after service on the prime contractor of the notice provided in sub. (2), by serving written notice on the debtor state, county, town, or municipality and the lien claimant, the amount claimed shall be paid over to the claimant on demand and charged to the prime contractor pursuant to sub. (1). If the prime contractor disputes the claim, the right to a lien and to the moneys in question shall be determined in an action brought by the claimant or the prime contractor. If the action is not brought within 3 months from the time the notice required by sub. (1) is served, and notice of bringing the action filed with the officer with whom the claim is filed, the lien rights are barred.

779.15(4) (4)

779.15(4)(a)(a) When the total of the lien claims exceeds the sum due the prime contractor and where the prime contractor has not disputed the amounts of the claims filed, the debtor state, county, town or municipality, through the officer, board, department or commission with whom the claims are filed, shall determine on a proportional basis who is entitled to the money and shall notify all claimants and the prime contractor in writing of the determination. Unless an action is commenced by a claimant or by the prime contractor within 20 days after the mailing of the notice, the money shall be paid out in accordance with the determination and the liability of the state, county, town or municipality to any lien claimant shall cease.

779.15(4)(b) (b) If an action is commenced, all claimants shall be made parties and the action shall be commenced within 3 months after acceptance of the work by the proper public authority except as otherwise herein provided.

779.15(4)(c) (c) Within 10 days after the filing of a certified copy of judgment in any such action with the officers with whom the notice authorized by sub. (1) is filed, the money due the prime contractor shall be paid to the clerk of court to be distributed in accordance with the judgment.

779.15 History History: 1975 c. 147 s. 54; 1975 c. 199, 224, 422; 1979 c. 32 s. 57; 1979 c. 176; Stats. 1979 s. 779.15; 1997 a. 39; 2005 a. 204.

779.15 Annotation A public improvement lien under this section is subject to the waiver provision of s. 289.05 (1) [now s. 779.05 (1)]. Since waiver of a public improvement lien disposes of the lien itself, the refiling of a claim for a lien after a waiver was a nullity and the fact that the claim was not disputed following the refiling did not revive the lien. Druml Co., Inc. v. New Berlin, 78 Wis. 2d 305, 254 N.W.2d 265 (1977).

779.15 Annotation In a complaint seeking to foreclose a construction lien on a municipal arena, an allegation that the lessee of the arena was acting as the city's agent in contracting for improvements to the arena was sufficient to withstand a demurrer. James W. Thomas Const. Co., Inc. v. Madison, 79 Wis. 2d 345, 255 N.W.2d 551 (1977).



779.155 Judgment creditors, attachment of funds due to public contractors.

779.155  Judgment creditors, attachment of funds due to public contractors.

779.155(1) (1)  Limitations. This section does not apply to cases covered by s. 812.42. Demands covered by s. 779.15 have priority over judgments filed under this section. The remedies afforded by s. 779.15 and by this section are complementary.

779.155(2) (2) Certified copies of judgments filed. In this section, "municipality" includes city, village, county, town, school district, technical college district and any quasi municipal corporation. When the state or any municipality is indebted to any prime contractor, the owner of a judgment against the prime contractor may attach the debt by filing a certified copy of his or her judgment in the manner and subject to the conditions and limitations of this section. If the debt is owed by the state upon a contract for public improvements, the certified copy shall be filed with the officer, board, department or commission having jurisdiction over the work. Otherwise, the copy shall be filed with the department of administration. If the debt is owed by a municipality, the copy shall be filed with the municipal clerk or corresponding officer. The judgment creditor shall promptly notify the judgment debtor of the filing, within the time and as provided by s. 812.07 for service upon the defendant.

779.155(3) (3) Payment to judgment creditor; exception. Except as to prime contractors on public works, the proper officers of the state or municipality shall pay the judgment out of moneys due the prime contractor or which become due the prime contractor, but no payment shall be made until 30 days after the creditor has filed with such officers proof that the contractor had been notified of the filing of a copy of the judgment against the contractor.

779.155(4) (4) Same; funds due public prime contractors. When the state or a municipality is indebted to a prime contractor for public improvements, payment shall not be made to the judgment creditor until 3 months after final completion and acceptance of the public work and then only out of moneys due the prime contractor in excess of unpaid lienable claims having priority under s. 779.15.

779.155(5) (5) Adjustment of lien claims.

779.155(5)(a)(a) For the purpose of administering this section, sworn statements of the prime contractor setting forth the unpaid lien claims that have been or may be filed under s. 779.15 may be accepted by the proper officer, board, department, or commission, unless the judgment creditor or other interested person gives written notice that an action is pending to determine whether specified lien claims were incurred in performing the public work and the amount thereof, or to determine priorities in which event payments shall await the result of the action.

779.155(5)(b) (b) Within 10 days after filing the certified copy of the judgment under sub. (2), the prime contractor shall file the sworn statement in duplicate, with the proper officer, board, department or commission, who shall immediately furnish the judgment creditor with one of the statements. The judgment creditor shall have 10 days from the receipt thereof in which to serve the notice of pendency of the court action.

779.155(6) (6) Payments to judgment creditor. After the expiration of the 3-month period, the moneys due the prime contractor in excess of unpaid lienable expenses and claims incurred in performing the public work shall be paid to the judgment creditor, but not exceeding the amount due on the judgment.

779.155(7) (7) Priority of judgments over assignments. Any judgment filed under this section has priority over an assignment made by the prime contractor after the commencement of the action in which the judgment was obtained.

779.155 History History: 1971 c. 154; Sup. Ct. Order, 67 Wis. 2d 585, 775 (1975); 1975 c. 218; 1979 c. 32 ss. 57, 92 (9); 1979 c. 176; Stats. 1979 s. 779.155; 1993 a. 80, 399, 486; 1999 a. 185; 2001 a. 38; 2005 a. 204.



779.16 Theft by contractors.

779.16  Theft by contractors. All moneys, bonds or warrants paid or to become due to any prime contractor or subcontractor for public improvements are a trust fund only in the hands of the prime contractor or subcontractor to the amount of all claims due or to become due or owing from the prime contractor or subcontractor for labor, services, materials, plans, and specifications performed, furnished, or procured for the improvements, until all the claims have been paid, and shall not be a trust fund in the hands of any other person. The use of any such moneys by any prime contractor or subcontractor for any other purpose until all claims, except those which are the subject of a bona fide dispute and then only to the extent of the amount actually in dispute, have been paid in full or proportionally in cases of a deficiency, is theft by the prime contractor or subcontractor of moneys so misappropriated and is punishable under s. 943.20. If the prime contractor or subcontractor is a corporation, limited liability company, or other legal entity other than a sole proprietorship, such misappropriation also shall be deemed theft by any officers, directors, members, partners, or agents responsible for the misappropriation. Any of such misappropriated moneys which have been received as salary, dividend, loan repayment, capital distribution or otherwise by any shareholder, member, or partner not responsible for the misappropriation shall be a civil liability of that person and may be recovered and restored to the trust fund specified in this subsection by action brought by any interested party for that purpose. Except as provided in this subsection, this section shall not create a civil cause of action against any person other than the prime contractor or subcontractor to whom such moneys are paid or become due. Until all claims are paid in full, have matured by notice and filing or have expired, such money, bonds and warrants shall not be subject to garnishment, execution, levy or attachment.

779.16 History History: 1973 c. 231; 1975 c. 409; 1979 c. 32 s. 57; Stats. 1979 s. 779.16; 2005 a. 204.

779.16 Annotation A fiduciary relationship exists between a prime contractor and subcontractor when the prime contractor has received payment for a public improvement. Loehrke v. Wanta Builders, 151 Wis. 2d 695, 445 N.W.2d 717 (Ct. App. 1989).

779.16 Annotation Misappropriation of funds under this section was a nondischargeable debt in bankruptcy. Matter of Thomas, 729 F.2d 502 (1984).



779.17 Release of funds on filing bond.

779.17  Release of funds on filing bond. At any time after the service of a notice of lien claim or filing of judgment or pending the determination of any action commenced thereunder, the prime contractor shall be entitled to the release of any moneys due the prime contractor under the contract upon filing a bond, executed by a surety company duly authorized to transact business in this state, with the public authority having jurisdiction over the work, guaranteeing that the prime contractor will pay any judgment of the court rendered in favor of the lien claimant and all judgments filed. Such bond shall be in an amount sufficient to insure payment of the lien claims and judgments, and shall be approved as to form and amount by the public authority.

779.17 History History: 1979 c. 32 s. 57; 1979 c. 176; Stats. 1979 s. 779.17; 2005 a. 204.



779.18 Log liens; priority.

779.18  Log liens; priority.

779.18(1)(1) Any person who, personally or by a beast or machine or vehicle, performs any services in cutting, hauling, running, felling, piling, driving, rafting, booming, cribbing, towing, sawing, peeling, kiln drying or manufacturing logs, timber, stave bolts, heading staves, pulp wood, cordwood, firewood, railroad ties, piling, telegraph poles, telephone poles, fence posts, paving timber, tan or other barks or in preparing wood for or manufacturing charcoal shall have a lien upon the material for the amount owing for the services, which shall take precedence of all other claims, liens or encumbrances thereon or sales thereof.

779.18(2) (2) The right of lien given by this section survives any change in the property through manufacture and the lienor has a lien upon the manufactured product as though the services had been performed directly thereon.

779.18 History History: 1979 c. 32 s. 57; 1979 c. 176; Stats. 1979 s. 779.18; 1981 c. 370.



779.19 Petition for log lien; filing same.

779.19  Petition for log lien; filing same. No demand for the services may become a lien unless a petition therefor is signed and verified by the claimant or by someone in the claimant's behalf setting forth the nature of the demand, the amount claimed, a description of the property upon which the lien is claimed and that the petitioner claims a lien thereon. The petition shall be filed in the office of the clerk of the circuit court of the county in which the services or some part thereof were performed within 3 months after the last day of performing continuous services, and the services shall be deemed continuous notwithstanding a change of ownership in the property on which the lien is claimed. The clerk shall receive the fee prescribed in s. 814.61 (5) for filing the petition.

779.19 History History: 1979 c. 32 s. 57; 1979 c. 176; Stats. 1979 s. 779.19; 1981 c. 317.



779.20 Action to enforce log lien; parties; costs; change of venue.

779.20  Action to enforce log lien; parties; costs; change of venue.

779.20(1)(1) An action to enforce any lien under s. 779.18 may be brought in the circuit court of the county where the petition is filed. This claim shall cease to be a lien unless an action to foreclose it is commenced within 4 months after filing the petition. If the claim is not due at the time of filing the petition the time when the claim will become due shall be stated in the petition, and in this case the claim shall not cease to be a lien until 30 days after the claim has become due and until 4 months after the filing of the petition.

779.20(2) (2) Where the property subject to such lien has been taken from the county where such work was done the lienor may bring an action to foreclose the lien in any county where said property may be found. In all foreclosure actions the person liable for such claim shall be made defendant and any other person claiming to own or have any interest in such property may be made a defendant, but shall not be liable for costs unless defending the action. In actions appealed from municipal court no change of venue shall be allowed except for prejudice of the judge or of the people.

779.20 History History: 1977 c. 449; 1979 c. 32 ss. 57, 92 (9); 1979 c. 176; Stats. 1979 s. 779.20.



779.21 Attachment, affidavit for; undertaking; service of writ.

779.21  Attachment, affidavit for; undertaking; service of writ.

779.21(1)(1) The plaintiff in this action may have remedy by attachment of the property upon which the lien is claimed as in personal actions; this attachment may be issued, served and returned and like proceedings had thereon including the release of any attached property as in personal actions. The affidavit for the attachment must state that the defendant who is personally liable is indebted to the plaintiff in the sum named, above all setoffs, for services which entitle the plaintiff to a lien, describe the property on which it is claimed that the services were performed and that the plaintiff has filed the petition for a lien pursuant to law. No other fact need be stated. No order may be made by any court or any judge thereof requiring an undertaking or security for costs except upon 10 days' notice to the plaintiff.

779.21(2) (2) The writ of attachment shall direct the officer to attach the property described or so much thereof as shall be necessary to satisfy the sum claimed to be due and to hold the same subject to further proceedings in the action. The officer shall make return but it shall not be necessary for the officer to make an inventory or appraisal of the property attached; the officer shall pay any charges that may be due for booming or driving the property attached, and the amount paid shall be taxed as costs. Where personal service of the summons and writ of attachment cannot be made service shall be made as provided for service of summons on nonresidents or persons who cannot be found as in other actions.

779.21 History History: 1977 c. 449; 1979 c. 32 s. 57; 1979 c. 176; Stats. 1979 s. 779.21.



779.24 Lien for camp supplies.

779.24  Lien for camp supplies. All persons furnishing supplies necessary for the performing of the labor and services upon any property mentioned in s. 779.18, at the request of the person engaging such labor or services, shall have the right of lien therefor and may enforce the same by action as herein provided for the enforcement of liens upon logs and timber.

779.24 History History: 1979 c. 32 ss. 57, 92 (9); Stats. 1979 s. 779.24.



779.25 Lien for joint log driving.

779.25  Lien for joint log driving. When logs or timber of different owners are so intermixed that they cannot be conveniently separated for driving and either owner neglects to make the necessary provision for driving them any other owner may drive all such logs or timber to the destination and shall receive reasonable compensation for driving the logs of the owner so neglecting and shall have a lien for such compensation and may enforce the same as provided for the enforcement of liens upon logs or timber.

779.25 History History: 1979 c. 32 s. 57; Stats. 1979 s. 779.25.



779.26 Lien of improvement companies.

779.26  Lien of improvement companies. Every company whose charter authorizes it to collect tolls on logs, lumber or timber shall have a lien thereon, with the remedies herein given to enforce liens for labor and services in respect to logs or timber.

779.26 History History: 1979 c. 32 s. 57; Stats. 1979 s. 779.26.



779.28 Execution.

779.28  Execution. In actions to enforce liens on property mentioned in s. 779.18 the execution, in addition to the directions of ordinary executions upon judgments for money, shall direct that the property upon which a lien is found to exist or so much thereof as may be necessary for such purpose be sold to satisfy the judgment.

779.28 History History: 1979 c. 32 ss. 57, 92 (9); Stats. 1979 s. 779.28.



779.29 Intervention.

779.29  Intervention. In an action for the enforcement of a lien upon property under s. 779.18 a person not a party may, at any time before sale of the property upon which a lien is claimed, become a party defendant by filing with the clerk of the court where the action is pending an affidavit made in behalf of or by the person that the person is the owner of or of some interest in the property upon which a lien is claimed and believes that the claim for lien is invalid. Upon filing this affidavit the person may defend this action so far as a claim for a lien is concerned. If judgment has been previously rendered for a lien, the person may move the court for relief from the judgment within 20 days after the filing of the affidavit. The right to file an affidavit shall not extend beyond one year from the rendition of the judgment.

779.29 History History: 1979 c. 32 ss. 57, 92 (9); 1979 c. 176; Stats. 1979 s. 779.29; 1983 a. 219.



779.30 Undertaking by intervenor; procedure.

779.30  Undertaking by intervenor; procedure. The filing of an affidavit under s. 779.29 shall not stay execution unless the intervenor files an undertaking, with 2 or more sureties, who shall each justify in a sum equal to double the amount of the judgment, conditioned that if the plaintiff establishes the right to a lien on the property they will pay the amount of judgment in the plaintiff's favor with costs; the undertaking shall be approved by the judge of the court; and upon filing it all proceedings upon the judgment shall be stayed during the pendency of the proceedings. If execution has been previously issued the same shall, upon presenting to the officer in whose custody it may be a certified copy of the affidavit and undertaking, be returned, and all property in which the intervenor claims an interest that may have been levied upon shall be released from the levy. If upon the trial the plaintiff recovers judgment of lien upon this property the judgment may be entered against the intervenor and sureties; but if the plaintiff does not establish the right to a lien the intervenor shall recover judgment for costs.

779.30 History History: 1979 c. 32 ss. 57, 92 (9); 1979 c. 176; Stats. 1979 s. 779.30; 1983 a. 219.



779.31 Cook's lien.

779.31  Cook's lien. The person who prepares or serves the food for persons while they are performing lienable services upon any property mentioned in s. 779.18, at the request of their employer shall have the right of lien therefor the same as those persons.

779.31 History History: 1975 c. 94 s. 91 (9); 1979 c. 32 ss. 57, 92 (9); Stats. 1979 s. 779.31.



779.32 Commission liens.

779.32  Commission liens.

779.32(1)(1)  Definitions. In this section:

779.32(1)(a) (a) "Broker" means a real estate broker licensed under ch. 452.

779.32(1)(b) (b) "Commercial real estate" means any real property other than any of the following:

779.32(1)(b)1. 1. Real property containing 8 or fewer dwelling units.

779.32(1)(b)2. 2. Real property that is zoned for residential purposes and that does not contain any buildings or structures.

779.32(1)(b)3. 3. Real property that is zoned for agricultural purposes.

779.32(1)(c) (c) "Financial institution" has the meaning given in s. 214.01 (1) (jn).

779.32(1)(d) (d) "Tenant representation agreement" means an agency agreement between a broker and a person that grants the broker the right to represent the person in the lease of commercial real estate.

779.32(2) (2) Lien. If a broker complies with the notice requirements under sub. (3) and perfects the lien under sub. (4), all of the following apply:

779.32(2)(a) (a) If the broker has earned a commission under a written commercial real estate listing contract, the broker has a lien for the unpaid amount of the commission against the commercial real estate, or the interest in commercial real estate, that is listed with the broker under the contract.

779.32(2)(b) (b) If the broker has earned a commission under a written commercial real estate buyer agency agreement or tenant representation agreement, the broker has a lien for the unpaid amount of the commission against the commercial real estate, or the interest in commercial real estate, that is acquired as a result of the agreement.

779.32(2)(c) (c) If the broker has earned compensation from the owner or landlord under a written agreement for the lease or management of commercial real estate or under a tenant representation agreement, the broker has a lien for the unpaid amount of the compensation against the commercial real estate for which the leasing or management services were provided under the agreement.

779.32(2m) (2m) Notice of lien rights.

779.32(2m)(a)(a) To claim a lien under sub. (2), the broker shall notify the person who owes the commission or compensation described in sub. (2) (a), (b), or (c) in writing of the right to claim a lien under this section. A broker shall include the notice required under this subsection in the commercial real estate listing contract, commercial real estate buyer agreement, tenant representation agreement, or written agreement for the lease or management of commercial real estate.

779.32(2m)(b) (b) The notice required under this subsection shall be in substantially the following form:

NOTICE: A broker has the authority under section 779.32 of the Wisconsin Statutes to file a broker lien for commissions or compensation earned but not paid when due against the commercial real estate, or the interest in the commercial real estate, that is the subject of this agreement.

779.32(3) (3) Notice of interest. In addition to the requirements of sub. (2m), to claim a lien under sub. (2) (a) or (b), the broker shall record a written notice of interest under this section at the office of the register of deeds for the county in which the commercial real estate is located. A notice required under this subsection shall contain the name of each party to the agreement under which the interest is claimed, the date that the agreement was entered into and a description of the commercial real estate that is subject to the lien rights. A notice required under this subsection shall be provided within the following time periods:

779.32(3)(a) (a) In the case of a lien under sub. (2) (a), at least 30 days before the conveyance of the commercial real estate subject to the listing contract.

779.32(3)(b) (b) In the case of a lien under sub. (2) (b), at least 30 days before the conveyance of the commercial real estate subject to the buyer agency agreement.

779.32(4) (4) Perfection of lien.

779.32(4)(a)(a) A lien under this section is perfected when a broker records a lien in the office of the register of deeds for the county in which the commercial real estate is located. The lien must be perfected no later than the following:

779.32(4)(a)1. 1. In the case of a lien under sub. (2) (a) or (b), 30 days after the date that the conveyance documents are recorded with the register of deeds in the county where the real property, that is the subject of the listing contract or buyer agency agreement, is located.

779.32(4)(a)2. 2. In the case of a lien under sub. (2) (c), 90 days after the later of the following:

779.32(4)(a)2.a. a. The date that the broker earns a commission or compensation that gives rise to a lien under this section. For purposes of this subd. 2. a., a commission or compensation is considered earned on the date that payment of it is due under the lease, tenant representation agreement, or management agreement.

779.32(4)(a)2.b. b. The date that the broker receives notice that he or she has earned a commission or compensation that gives rise to a lien under this section. For purposes of this subd. 2. b., a commission or compensation is considered earned on the date that the payment of it is due under the lease, tenant representation agreement, or management agreement.

779.32(4)(b) (b) The lien shall be signed by the broker and shall include all of the following information:

779.32(4)(b)1. 1. The name and license number of the broker.

779.32(4)(b)2. 2. The name of the owner or acquirer of the commercial real estate that is subject to the lien.

779.32(4)(b)3. 3. The legal description of the commercial real estate that is subject to the lien.

779.32(4)(b)4. 4. The amount of the lien at the time the lien is recorded.

779.32(4)(c) (c) A broker shall mail a copy of the lien to the owner or acquirer of the commercial real estate that is subject to the lien within 72 hours after the recording of the lien under par. (a). A lien under this section is effective only from the date that it is perfected under this subsection.

779.32(4)(d) (d) A lien that is perfected under this subsection by a broker secures all unpaid commissions or compensation that is due that broker with respect to the commercial real estate subject to that lien, regardless of whether the commission or compensation was earned at the time the lien was recorded.

779.32(4m) (4m) Duty of register of deeds. If a lien meets the requirements under sub. (4), the register of deeds shall accept the lien for recording. The register of deeds shall index the lien under the name of the owner or acquirer of the commercial real estate who is subject to the lien. If the register of deeds maintains a tract index, the register of deeds shall also index the lien under the legal description of the real estate against which a lien is claimed.

779.32(5) (5) Priority. A lien under this section shall have priority over all other liens on the commercial real estate, except tax and special assessment liens, liens created under subch. I of ch. 779, purchase money mortgages, liens that are filed or recorded before the lien under this section is perfected and any other lien given priority under the law.

779.32(8) (8) Satisfaction of the lien.

779.32(8)(a)(a) Upon the request of any person interested in the real estate that is the subject of a lien under this section, the broker shall execute and deliver a satisfaction of lien to the interest party, if one of the following conditions is met:

779.32(8)(a)1. 1. The person owing the commission or compensation pays the broker in full the amount specified in the lien.

779.32(8)(a)2. 2. The person owing the commission or compensation pays an amount equal to 125% of the commission or compensation owed into the trust account of the broker, the trust account of any attorney who does not represent any party to the dispute and who is in good standing with the State Bar of Wisconsin, or to a mutually agreed-upon 3rd party. The moneys shall be held in escrow until disbursed pursuant to the written mutual agreement of the parties or pursuant to a court order.

779.32(8)(a)3. 3. If the parties to the contract or agreement giving rise to the lien agree to binding arbitration regarding the disputed commission or compensation and if the parties to the contract or agreement, other than the broker, agree to pay all of the costs of the arbitration.

779.32(8)(am) (am) The satisfaction of lien shall include the information listed in sub. (4) (b) 1. to 3.

779.32(8)(b) (b) The satisfaction of lien shall be recorded with the register of deeds.

779.32(8)(c) (c) A broker is liable to a person requesting a lien satisfaction under this subsection for a sum equal to 50% of the sum claimed in the lien claim, if the broker does not provide the requested satisfaction within 30 days of the later of the following:

779.32(8)(c)1. 1. The date on which the request is received by the broker.

779.32(8)(c)2. 2. If the satisfaction is required under par. (a) 1., the date on which the broker receives payment in full of the amount specified in the lien.

779.32(8)(c)3. 3. If the satisfaction is required under par. (a) 2., the date on which the broker receives evidence that the requirements under par. (a) 2. have been met.

779.32(8)(c)4. 4. If the satisfaction is required under par. (a) 3., the date on which the broker receives the agreement to binding arbitration.

779.32(8)(c)5. 5. If the satisfaction is required under par. (a) 3., the date on which the broker receives evidence of payment of the arbitrator's fee.

779.32(9) (9) Extinguishment of notice of interest. A notice of interest expires and is extinguished if a new notice of interest is not recorded under sub. (3) within 2 years after the recording of the original notice of interest. A notice of interest may be rescinded by the recording of a notice with the register of deeds in the county where the real property is located, indicating that the broker is no longer claiming an interest under this section. A broker shall record a notice rescinding the notice of interest if the contract or agreement under which the interest was created expires or is terminated.

779.32(10) (10) Foreclosure of lien; procedure, parties. In the foreclosure of a lien under this section, ch. 846 shall control as far as applicable. All persons who have recorded a lien under this section may join as plaintiffs, and if any do not join they may be made defendants. All persons having liens subsequent to such lien may be joined as defendants. If any person who is a proper party is not a party to the action the person may, at any time before judgment, be made a defendant, and any person who after the commencement of the action obtains a lien or becomes a purchaser may, at any time before judgment, be made a defendant.

779.32(11) (11) Waiver of lien. A broker may waive the lien under this section in writing signed by the broker, but no action or agreement between any other persons may invalidate the lien, other than the payment in full to the broker of the commission or compensation to which the lien relates.

779.32 History History: 1997 a. 309; 2001 a. 103; 2009 a. 348.



779.35 Mining liens.

779.35  Mining liens. Any person who performs any labor or services for any employer engaged in or organized for the purpose of mining, smelting or manufacturing ores or minerals, and any bona fide holder of any draft, time check or order for the payment of money due for that labor, issued or drawn by the employer, shall have a lien for the wages due in the amount due on the draft, check or order. The lien shall be upon all of the personal property connected with the mining, smelting or manufacturing industry belonging to the employer, including the ores or products of the mine or manufactory, and, subject to s. 779.36 (2), all of the employer's interest in any real estate connected with the mining, smelting or manufacturing business. The lien under this section shall take precedence of all other debts, judgments, decrees, liens or mortgages against the employer, except liens accruing for taxes, fines or penalties and liens under ss. 292.31 (8) (i) and 292.81, subject to the exceptions and limitations contained in this subchapter.

779.35 History History: 1979 c. 32 s. 57; 1979 c. 176; Stats. 1979 s. 779.35; 1993 a. 453; 1995 a. 227; 1997 a. 27, 254.



779.36 Extent of lien; filing claim.

779.36  Extent of lien; filing claim.

779.36(1) (1) Subject to sub. (2), the lien under s. 779.35 extends only to the amount of the interest in the real property held by the employer. In case of the employer's death or insolvency, or of the sale or transfer of the employer's interest in the works, mines, manufactories or business, all moneys that may be due for wages to any miner, mechanic or laborer shall be a lien upon all of the property and shall be preferred and first paid out of the proceeds of the sale.

779.36(2) (2) No claim for wages shall be a lien under s. 779.35 upon any real estate unless the claim is filed in the office of the clerk of the circuit court of the county in which the real estate, upon which a lien is claimed, is situated. The claim shall be filed within 60 days after the draft, time check or order upon which the claim is founded is due and payable, in the manner that claims for mechanics' liens are required to be filed.

779.36 History History: 1979 c. 32 s. 57; 1979 c. 176; Stats. 1979 s. 779.36; 1997 a. 254.



779.37 Satisfaction of lien.

779.37  Satisfaction of lien. If an attachment, execution or similar writ shall be issued against any employer engaged in a business described in s. 779.35, any miner, laborer, mechanic or other person who is entitled to claim a lien under s. 779.35 may give notice in writing of the lien claim and the amount of the lien claimed, verified by affidavit, to the officer holding the writ at any time before the actual sale of the property that is subject to the writ. The officer shall retain out of the sale proceeds a sufficient sum to satisfy all lien claims, which sum shall be held by the officer, subject to the order of the circuit court.

779.37 History History: 1979 c. 32 ss. 57, 92 (9); Stats. 1979 s. 779.37; 1993 a. 486; 1997 a. 254.



779.38 Effect of mortgage.

779.38  Effect of mortgage. No mortgage or other instrument by which a lien is created shall operate to impair or postpone the lien and preference given and secured to the wages and moneys mentioned in s. 779.35; provided, that no lien of any mortgage or judgment entered before such labor is performed shall be affected or impaired by such lien.

779.38 History History: 1979 c. 32 ss. 57, 92 (9); Stats. 1979 s. 779.38.



779.39 Foreclosure of lien.

779.39  Foreclosure of lien. The liens and preferences given by ss. 779.35 to 779.38 may be foreclosed in the same manner as mechanics' liens, and all provisions of these statutes relating to the foreclosure thereof shall apply to the foreclosure of the liens so given, so far as such provisions are applicable.

779.39 History History: 1979 c. 32 ss. 57, 92 (9); Stats. 1979 s. 779.39.



779.40 Liens for labor in quarry.

779.40  Liens for labor in quarry.

779.40(1) (1) Any person who shall perform any labor for an employer not the owner of the real estate, engaged in quarrying, crushing, cutting or otherwise preparing stone for use or for manufacturing lime and any bona fide holder of any draft, time check or order for the payment of money due for any such labor issued by such employer, shall have a lien for wages owed and for the amount due on such draft, check or order upon the personal property connected with such industry owned by such employer, including interest in the product of such quarry or factory and machinery and other personal property used in the operation of such quarry or factory, and all interest in any lease of the real estate connected with such business, which lien shall take precedence of all other debts, judgments, decrees, liens or mortgages against such employer, except taxes, fines or penalties and mortgages or judgments recorded or entered before such labor is performed and except liens under ss. 292.31 (8) (i) and 292.81.

779.40(2) (2) The wages shall become a lien upon the property and material mentioned in this section upon filing with the clerk of the circuit court of the county in which the labor is performed within 60 days after the first of the services shall be rendered, a petition signed by the claimant and verified in behalf of or by the claimant under oath, setting forth the nature of the debt for which the lien is claimed, the amount claimed, a description of the property upon which the lien is claimed and that the petitioner claims a lien thereon pursuant to law. The clerk shall receive the fee prescribed in s. 814.61 (5) for filing the petition.

779.40(3) (3) The provisions of ss. 779.20 and 779.21 shall govern the foreclosure of the liens here given so far as such provisions are applicable.

779.40 History History: 1979 c. 32 ss. 57, 92 (9); 1979 c. 176; Stats. 1979 s. 779.40; 1981 c. 317; 1993 a. 453; 1995 a. 225, 227; 1997 a. 27, 35, 252.



779.41 Mechanic's liens.

779.41  Mechanic's liens.

779.41(1)(1) Every mechanic and every keeper of a garage or shop, and every employer of a mechanic who transports, makes, alters, repairs or does any work on personal property at the request of the owner or legal possessor of the personal property, has a lien on the personal property for the just and reasonable charges therefor, including any parts, accessories, materials or supplies furnished in connection therewith and may retain possession of the personal property until the charges are paid. The lien provided by this section is subject to the lien of any security interest in the property which is perfected as provided by law prior to the commencement of the work for which a lien is claimed unless the work was done with the express consent of the holder of the security interest, but only for charges in excess of $1,500 except if the personal property is:

779.41(1)(a) (a) A trailer or semitrailer designed for use with a road tractor, for charges in excess of $4,500.

779.41(1)(b) (b) Road machinery, including mobile cranes and trench hoes, farm tractors, machines of husbandry, or off-highway construction vehicles and equipment, for charges in excess of $7,500.

779.41(1)(c) (c) A motor vehicle not included under par. (a) or (b) with a manufacturer's gross weight rating, including, with respect to road tractors, a manufacturer's gross weight rating for the combined carrying capacity of the tractor and trailer, of:

779.41(1)(c)1. 1. More than 10,000 and less than 20,000 pounds, for charges in excess of $3,000.

779.41(1)(c)2. 2. 20,000 pounds or more but less than 40,000 pounds, for charges in excess of $6,000.

779.41(1)(c)3. 3. 40,000 pounds or more but less than 60,000 pounds, for charges in excess of $9,000.

779.41(1)(c)4. 4. 60,000 pounds or more, for charges in excess of $12,000.

779.41(1m) (1m) Annually, on January 1, the department of agriculture, trade and consumer protection shall adjust the dollar amounts identified under sub. (1) (intro.), (a), (b) and (c) 1. to 4. by the annual change in the consumer price index, as determined under s. 16.004 (8) (e) 1., and publish the adjusted figures.

779.41(1s) (1s)

779.41(1s)(a)(a) Subsection (1), as it applies to a mechanic, mechanic's employer or keeper of a garage or shop, applies to a boat mechanic, boat mechanic's employer, person who tows a boat or keeper of a marina or shop at which boats are repaired, except as follows:

779.41(1s)(a)1. 1. The lien provided by this subsection is subject to the lien of any security interest in the boat that is perfected as provided by law prior to the commencement of the work for which the lien is claimed unless the work was done with the express consent of the holder of the security interest, but only for charges in excess of $1,200.

779.41(1s)(a)2. 2. Within 30 days after the charges for the work become past due, the person claiming a lien under this subsection shall send written notice to the owner of the boat and the holder of the senior lien on the boat informing them that they must take steps to obtain the release of the boat. To reclaim the boat, the owner or the senior lienholder must pay all charges that have a priority over other security interests under this subsection and all reasonable storage charges on the boat that have accrued after 60 days from the date that the charges for the work became past due. A reasonable effort to notify the owner and the holder of the senior lien satisfies the notice requirement under this subdivision. Failure to make a reasonable effort to notify the owner and the senior lienholder renders void any lien to which the person may be entitled under this subsection.

779.41(1s)(b) (b) A lien under this subsection is in addition to any remedy available under ch. 780.

779.41(2) (2) Every keeper of a garage or repair shop who alters, repairs, or does any work on any detached accessory, fitting, or part of an automobile, a truck, a motorcycle, a moped, a motor bicycle or similar motor vehicle, a bicycle, or an electric personal assistive mobility device, at the request of the owner or legal possessor thereof, shall have a lien upon and may retain possession of any such accessory, fitting, or part until the charges for such alteration, repairing, or other work have been paid. If the detached article becomes attached to such motor vehicle, bicycle, or electric personal assistive mobility device while in the possession of the keeper, the keeper has a lien on the motor vehicle, bicycle, or electric personal assistive mobility device under sub. (1).

779.41(3) (3) Insofar as the possessory right and lien of the person performing labor and services under this section are released, relinquished and lost by the removal of property upon which a lien has accrued, it is prima facie evidence of intent to defraud if upon the removal of such property, the person removing the property issues any check or other order for the payment of money in payment of the indebtedness secured by the lien, and thereafter stops payment on the check or order. This subsection does not apply when a check is stopped because the product is improperly repaired or improperly serviced and the product has been returned to the person performing the labor or services for proper repair or service.

779.41 History History: 1971 c. 333; 1979 c. 32 s. 57; 1979 c. 176, 252; Stats. 1979 s. 779.41; 1983 a. 243; 1987 a. 399; 1995 a. 107, 331; 1997 a. 35; 2001 a. 90.

779.41 Cross-reference Cross-reference: See s. 779.48 (2) for method of enforcing a mechanics' lien.

779.41 Annotation The lien of a garage keeper who did not obtain the consent of the lienholder to make the repairs was limited to the statutory amount, and the garage keeper could not claim more under a theory of unjust enrichment. Industrial Credit Co. v. Inland G. M. Diesel, 51 Wis. 2d 520, 187 N.W.2d 157 (1971).

779.41 Annotation Upon a conditional release of personal property by the lienor, the lien is enforceable against all parties except a bona fide purchaser for value or a subsequent levying creditor with no notice of the lien. M&I Western State Bank v. Wilson, 172 Wis. 2d 357, 493 N.W.2d 387 (Ct. App. 1992).

779.41 Annotation The legislature did not create a crime or invoke criminal penalties in enacting sub. (3), which renders stopping payment on a check used to pay for certain repairs to personal property "prima facie evidence of intent to defraud." This section could operate to establish prima facie evidence of only one of the elements of the crime of theft defined in s. 943.20 (1) (d). 63 Atty. Gen. 81.



779.415 Liens on vehicles for towing and storage.

779.415  Liens on vehicles for towing and storage.

779.415(1c) (1c) In this section, "vehicle" has the meaning given in s. 29.001 (87).

779.415(1g) (1g)

779.415(1g)(a)(a) Every motor carrier holding a permit to perform vehicle towing services, every licensed motor vehicle salvage dealer, and every licensed motor vehicle dealer who performs vehicle towing services or stores a vehicle, when such towing or storage is performed at the direction of a traffic officer or the owner of the vehicle, shall, subject to sub. (1m) (b), have a lien on the vehicle for reasonable towing and storage charges, and may retain possession of the vehicle, until such charges are paid. If the vehicle is subject to a lien perfected under ch. 342, a towing lien shall have priority only to the extent of $100 for a vehicle having a manufacturer's gross weight rating of 20,000 pounds or less and $350 for a vehicle having a manufacturer's gross weight rating of more than 20,000 pounds and a storage lien shall have priority only to the extent of $10 per day but for a total amount of not more than $600 for a vehicle having a manufacturer's gross weight rating of 20,000 pounds or less and $25 per day but for a total amount of not more than $1,500 for a vehicle having a manufacturer's gross weight rating of more than 20,000 pounds. If the value of the vehicle exceeds $750, the lien may be enforced under s. 779.48 (2). If the value of the vehicle does not exceed $750, the lien may only be enforced by sale or junking as provided in sub. (2).

779.415(1g)(b) (b) If the vehicle is towed or stored under the directions of a traffic officer, any personal property within the vehicle shall be released to the owner of the vehicle as provided under s. 349.13 (5) (b) 2. No additional charge may be assessed against the owner for the removal or release of the personal property within the vehicle.

779.415(1g)(c) (c) Annually, on January 1, the department of agriculture, trade and consumer protection shall adjust the dollar amounts identified under par. (a) by the annual change in the consumer price index, as determined under s. 16.004 (8) (e) 1., and publish the adjusted figures.

779.415(1m) (1m)

779.415(1m)(a)(a) Within 30 days after taking possession of a vehicle, every motor carrier, licensed motor vehicle salvage dealer, and licensed motor vehicle dealer under sub. (1g) shall send written notice to the owner of the vehicle and the holder of the senior lien on the vehicle informing them that they must take steps to obtain the release of the vehicle.

779.415(1m)(b) (b) To repossess the vehicle, the senior lienholder must pay all towing and storage charges that have a priority under sub. (1g) (a) and all reasonable storage charges that have accrued after 60 days from the date on which possession of the vehicle was taken. Failure to notify the senior lienholder as provided in par. (a) renders void, with respect to the senior lienholder, any lien to which the motor carrier, licensed motor vehicle salvage dealer, or licensed motor vehicle dealer would otherwise be entitled under sub. (1g).

779.415(2) (2) At least 20 days prior to sale or junking, notice thereof shall be given by certified mail to the person shown to be the owner of the vehicle in the records of the department of transportation and to any person who has a lien on such vehicle perfected under ch. 342, stating that unless the vehicle owner or the owner's agent pays all reasonable towing and storage charges for the vehicle within said 20 days the vehicle will be exposed for sale or junked, as the case may be. If the proceeds of the sale exceed the charges, the balance shall be paid to the holder of the senior lien perfected under ch. 342, and if none, then to the owner as shown in the records of the department of transportation.

779.415 History History: 1977 c. 29 s. 1654 (7) (b); 1977 c. 273; 1979 c. 32 ss. 57, 92 (9); Stats. 1979 s. 779.415; 1983 a. 213, 445; 1989 a. 320; 1995 a. 62; 2009 a. 201.



779.42 Obtaining mechanic's services by misrepresentation of interest in personal property.

779.42  Obtaining mechanic's services by misrepresentation of interest in personal property. Any person who, for the purpose of inducing any mechanic, or keeper of a garage or shop, or the employer of a mechanic to transport, make, alter, repair or do any work on any personal property, makes any misrepresentation as to the nature or extent of the person's interest in said property or as to any lien upon said property shall be fined not more than $200 or imprisoned not more than 6 months or both.

779.42 History History: 1979 c. 32 s. 57; 1979 c. 176; Stats. 1979 s. 779.42.



779.43 Liens of keepers of hotels, livery stables, garages, marinas and pastures.

779.43  Liens of keepers of hotels, livery stables, garages, marinas and pastures.

779.43(1) (1) As used in this section:

779.43(1)(a) (a) "Boarding house" includes a house or other building where regular meals are generally furnished or served to 3 or more persons at a stipulated amount for definite periods of one month or less.

779.43(1)(b) (b) "Lodging house" includes any house or other building where rooms or lodgings are generally rented to 3 or more persons received or lodged for hire, or any part of a house or other building that is let for sleep at stipulated rentals for definite periods of one month or less, whether any or all of the rooms or lodgings are let or used for light housekeeping or not, except that duplex flats or apartment houses actually divided into residential units shall not be considered lodging houses.

779.43(1)(c) (c) "Marina" includes any property used for the storage, repair or mooring of boats, whether on land or in water.

779.43(2) (2)

779.43(2)(a)(a) Except as provided in par. (b), every keeper of an inn, hotel, boarding house or lodging house shall have a lien upon and may retain possession of all baggage and other effects brought into the place by any guest, boarder or lodger, whether the baggage and effects are the property of or under the control of the guest, boarder or lodger, or are the property of any other person liable for the board and lodging for the proper charges owing the keeper for board, lodging and other accommodation furnished to or for a guest, boarder or lodger, and for all moneys loaned, not exceeding $50, and for extras furnished at the written request signed by the guest, boarder or lodger, until the charges are paid. Any execution or attachment levied upon the baggage or effects shall be subject to the lien given by this section and the costs of satisfying it.

779.43(2)(b) (b) The lien given by this section does not cover charges for alcohol beverages nor the papers of any soldier, sailor or marine that are derived from and evidence of military or naval service or adjusted compensation, compensation, pension, citation medal or badge.

779.43(3) (3) Subject to sub. (4), every keeper of a garage, marina, livery or boarding stable, and every person pasturing or keeping any carriages, automobiles, boats, harness or animals, and every person or corporation, municipal or private, owning any airport, hangar or aircraft service station and leasing hangar space for aircraft, shall have a lien thereon and may retain the possession thereof for the amount due for the keep, support, storage or repair and care thereof until paid. But no garage or marina keeper shall exercise the lien upon any automobile or boat unless the keeper gives notice of the charges for storing automobiles or boats on a signed service order or by posting in some conspicuous place in the garage or marina a card that is easily readable at a distance of 15 feet.

779.43(4) (4)

779.43(4)(a)(a) The lien of a marina keeper under this section is subject to the lien of any security interest in the boat that is perfected as provided by law prior to the commencement of the services for which the lien is claimed unless the services were done with the express consent of the holder of the security interest, but only for charges in excess of $1,200.

779.43(4)(b) (b) Within 30 days after the charges for the services of a marina keeper become past due, the marina keeper shall send written notice to the owner of the boat and the holder of the senior lien on the boat informing them that they must take steps to obtain the release of the boat. To reclaim the boat, the owner or the senior lienholder must pay all charges that have a priority over other security interests under par. (a) and all reasonable storage charges on the boat that have accrued after 60 days from the date that the charges for the services became past due. A reasonable effort to notify the owner and the holder of the senior lien satisfies the notice requirement under this paragraph. Failure to make a reasonable effort to notify the owner and the senior lienholder renders void any lien to which the marina keeper may be entitled under this section.

779.43(4)(c) (c) A lien of a marina keeper under this section is in addition to any remedy available under ch. 780.

779.43 History History: 1979 c. 32 s. 57; 1979 c. 176; Stats. 1979 s. 779.43; 1981 c. 79 s. 17; 1995 a. 331; 1997 a. 254.

779.43 Annotation No garage keeper's lien is imposed under sub. (3) when storage occurs without an owner's consent. Bob Ryan Leasing v. Sampair, 125 Wis. 2d 266, 371 N.W.2d 405 (Ct. App. 1985).

779.43 Annotation A lien under sub. (3) is contingent on possession and is a possessory lien under s. 409.333 (1) with priority over a security interest. Premier Community Bank v. Schuh, 2010 WI App 111, 329 Wis. 2d 146, 789 N.W.2d 388, 09-1722.

779.43 Annotation Following transfer of ownership of a vehicle in possession of a garage keeper, for the garage keeper to have a lien on the vehicle under sub. (3) enforceable against the new owner, two criteria must have been met: 1) the garage keeper must have satisfied the notice requirements of sub. (3); and 2) the bailment of the vehicle must have been with the new owner's consent. The consent required by Bob Ryan is necessarily limited. While a party might consent expressly, for example by signing a work order, a party might also consent impliedly. Toyota Motor Credit Corporation v. North Shore Collision, LLC, 2011 WI App 38, 332 Wis. 2d 201, 796 N.W.2d 832, 10-0761.



779.44 Liens of consignees.

779.44  Liens of consignees. Every consignee of property shall have a lien thereon for any money advanced or negotiable security given by the consignee to or for the use of the person in whose name the shipment of such property is made, and for any money or negotiable security received by such person for personal use unless the consignee shall, before advancing any such money, or giving such security, or before it is so received for personal use, have notice that such person is not the actual owner thereof.

779.44 History History: 1979 c. 32 s. 57; 1979 c. 176; Stats. 1979 s. 779.44.

779.44 Annotation A consignment need not be for the purpose of sale. A tender of the amount due must be made and is not waived merely by an excessive demand for payment made in good faith and in ignorance of the scope of the lien. Power Transmission Equipment Corp. v. Beloit Corp. 55 Wis. 2d 540, 201 N.W.2d 13 (1972).



779.45 Liens of factors, brokers, etc.

779.45  Liens of factors, brokers, etc. Every factor, broker or other agent entrusted by the owner with the possession of any bill of lading, customhouse permit, warehouse receipt or other evidence of the title to personal property, or with the possession of personal property for the purpose of sale or as security for any advances made or liability incurred by the factor, broker or agent in reference to such property, shall have a lien upon such personal property for all such advances, liability incurred or commissions or other moneys due for services as such factor, broker or agent, and may retain the possession of such property until such advances, commissions or moneys are paid or such liability is discharged.

779.45 History History: 1979 c. 32 s. 57; 1979 c. 176; Stats. 1979 s. 779.45.



779.46 Jeweler's lien.

779.46  Jeweler's lien. Every jeweler, watchmaker or silversmith who shall do any work on any article at the request of the owner or legal possessor of such property, shall have a lien upon and may retain the possession of such article until the charges for alteration, repair or other work have been paid.

779.46 History History: 1979 c. 32 s. 57; Stats. 1979 s. 779.46.



779.47 Plastics fabricator's lien.

779.47  Plastics fabricator's lien.

779.47(1) (1)  Definitions. In this section:

779.47(1)(a) (a) "Plastics fabricator" means a person who uses toolings to fabricate or manufacture plastic products or a person who makes or provides toolings for use in the fabrication or manufacture of plastic products.

779.47(1)(b) (b) "Toolings" includes masters, models, patterns, tools, dies, molds, jigs, fixtures, forms and designs that are used in the fabrication or manufacture of plastic products.

779.47(2) (2) Lien. Subject to sub. (2m), a plastics fabricator shall have a lien on all toolings and plastic products in the plastics fabricator's possession that belong to the customer for the amount owed the plastics fabricator by the customer for toolings or for plastics fabrication processing or work. The plastics fabricator may retain possession of the toolings until the amount owed is paid or satisfied.

779.47(2m) (2m) Attachment and perfection. A lien under sub. (2) attaches and is perfected 30 days after the date on which plastic products are delivered to the customer unless the customer notifies the plastics fabricator within that time period that the products failed to meet an approved quality control plan, the products deviated from approved samples or the products deviated from previously accepted parts and the customer returns the products within 60 days after the date on which the products are delivered to the customer.

779.47(3) (3) Priority. A lien under sub. (2) does not take priority over an existing perfected security interest.

779.47 History History: 1993 a. 328.



779.48 Enforcement.

779.48  Enforcement.

779.48(1)(1) Every person given a lien by ss. 779.43 to 779.46, except s. 779.43 (3), or as bailee for hire, carrier, warehouse keeper or pawnee or otherwise, by common law, may, in case the claim remain unpaid for 3 months and the value of the property affected thereby does not exceed $100, sell such property at public auction and apply the proceeds of such sale to the claim and the expenses of such sale. Notice in writing, of the time and place of the sale and of the amount claimed to be due shall be given to the owner of such property personally or by leaving the same at the owner's place of abode, if a resident of this state, and if not, by publication thereof, in the county in which such lien accrues, as a class 3 notice, under ch. 985. If such property exceeds in value $100, then such lien may be enforced against the same by action.

779.48(2) (2) Every person given a lien by ss. 779.41 and 779.43 (3) may in case the claim remains unpaid for 2 months after the debt is incurred, and a person given a lien under s. 779.47 (2) may if the claim remains unpaid 90 days after the lien is perfected, enforce such lien by sale of the property substantially in conformity with subch. VI of ch. 409 and the lien claimant shall have the rights and duties of a secured party thereunder. When such sections are applied to the enforcement of such lien the word debtor or equivalent when used therein shall be deemed to refer to the owner of the property and any other person having an interest shown by instrument filed as required by law or shown in the records of the department of transportation, and the word indebtedness or equivalent shall include all claims upon which such lien is based.

779.48 History History: 1977 c. 29 s. 1654 (7) (b); 1979 c. 32 ss. 57, 92 (9); 1979 c. 176; Stats. 1979 s. 779.48; 1983 a. 500 s. 43; 1993 a. 328; 2001 a. 10; 2005 a. 336.

779.48 Annotation Requirements of a common law lien are discussed. Even though some of the goods are returned, the lien may exist on the balance retained for the whole amount due. Moynihan Associates, Inc. v. Hanisch, 56 Wis. 2d 185, 201 N.W.2d 534 (1972).



779.485 Special tools.

779.485  Special tools.

779.485(1)(1)  Definitions. In this section:

779.485(1)(a) (a) "Customer" means a person who does any of the following:

779.485(1)(a)1. 1. Causes a special tool builder to design, develop, manufacture, assemble, or otherwise make a special tool.

779.485(1)(a)2. 2. Orders a product from a manufacturer that is produced with a special tool or causes a manufacturer to use a special tool.

779.485(1)(b) (b) "Intellectual property" means a design, program, or process.

779.485(1)(c) (c) "Manufacturer" means a person who uses a special tool as part of the person's manufacturing process.

779.485(1)(d) (d) "Manufacturer's lien" means a lien described in sub. (3) (b).

779.485(1)(e) (e) "Special tool" means a tool, die, jig, gauge, gauging fixture, metal casting, pattern, forging, machinery, ferrous or nonferrous machined part, or intellectual property used for the purpose of designing, developing, manufacturing, assembling, or fabricating a metal part.

779.485(1)(f) (f) "Special tool builder" means a person who designs, develops, manufactures, fabricates, or assembles a special tool.

779.485(1)(g) (g) "Special tool builder's lien" means a lien described in sub. (2) (a) 1.

779.485(2) (2) Special tool builders.

779.485(2)(a)(a) Lien.

779.485(2)(a)1.1. A special tool builder who does all of the following has a lien on a special tool in the amount that a customer or manufacturer owes the special tool builder for designing, developing, manufacturing, fabricating, assembling, repairing, or modifying the special tool:

779.485(2)(a)1.a. a. Permanently records on the special tool the special tool builder's name, street address, city, and state, or other traceable identification.

779.485(2)(a)1.b. b. Files a financing statement for the special tool under subch. V of ch. 409.

779.485(2)(a)2. 2. A special tool builder's lien attaches and is perfected on the date that both of the requirements specified in subd. 1. a. and b. are satisfied.

779.485(2)(a)3. 3. A special tool builder retains a special tool builder's lien even if the special tool builder does not have physical possession of the special tool for which the lien is claimed.

779.485(2)(a)4. 4. A special tool builder's lien remains valid until the first of any of the following occurs:

779.485(2)(a)4.a. a. The customer or manufacturer pays the special tool builder the amount for which the special tool builder's lien is claimed.

779.485(2)(a)4.b. b. The financing statement is terminated.

779.485(2)(b) (b) Priority. An attached and perfected special tool builder's lien has priority over any other lien that subsequently attaches to the special tool.

779.485(2)(c) (c) Enforcement.

779.485(2)(c)1.1. A special tool builder may not enforce a special tool builder's lien unless the builder provides notice in writing to the customer, manufacturer, or both that owes the builder the amount for which the special tool builder's lien is claimed. The notice shall be delivered personally or by registered mail, return receipt requested, to the last-known address of the customer, manufacturer, or both and shall state that the builder is claiming a lien for the amount that customer, manufacturer, or both owes the special tool builder for designing, developing, manufacturing, fabricating, assembling, repairing, or modifying the special tool and that the builder demands payment for the amount. Except as provided in subd. 2., if the special tool builder is not paid the amount claimed within 90 days after either the customer or, if applicable, the manufacturer receives the notice, whichever is later, the builder has the right to possession of the special tool and the builder may enforce the right by any available judicial procedure or by taking possession of the special tool without judicial process, but only if the taking is done without breach of the peace.

779.485(2)(c)2. 2. If the postal service returns any notice required under subd. 1. as undeliverable, the special tool builder may enforce the right to possession under subd. 1. no sooner than 90 days after the special tool builder publishes, under ch. 985, a class 1 notice of the intended enforcement of the right to possession in a newspaper of general circulation in the place where the special tool is last known to be located and in the place of the last-known address of any person for which the postal service returns a notice as undeliverable.

779.485(3) (3) Manufacturers.

779.485(3)(a)(a) Transfer of interest.

779.485(3)(a)1.1. Unless otherwise agreed by a customer and manufacturer in writing, all rights, title, and interest of a customer in a special tool that a manufacturer has used to produce parts ordered by the customer or that the customer has caused a manufacturer to use are transferred to the manufacturer for the purpose of destroying the special tool, if all of the following are satisfied:

779.485(3)(a)1.a. a. The special tool has been in the possession of the manufacturer during the one-year period beginning after the manufacturer's last use of the special tool.

779.485(3)(a)1.b. b. The customer has not claimed possession of the special tool before the expiration of the one-year period specified in subd. 1. a.

779.485(3)(a)1.c. c. After the expiration of the one-year period specified in subd. 1. a., the manufacturer provides written notice by registered mail, return receipt requested, to an address designated in writing by the customer or, if the customer has made no such designation, to the customer's last-known address, that indicates that the manufacturer intends to terminate the customer's rights, title, and interest in the special tool and transfer those rights, title, and interest to the manufacturer as provided in this paragraph.

779.485(3)(a)1.d. d. The customer has not, within 120 days after the date that the manufacturer receives the return receipt of notice specified in subd. 1. c. or within 120 days after the manufacturer provides notice if no return receipt is received within that period, claimed possession of the special tool or agreed to other arrangements with the manufacturer for storage of the special tool.

779.485(3)(a)2. 2. The one-year period specified in subd. 1. a. applies retroactively to special tools last used before April 29, 2006.

779.485(3)(a)3. 3. This paragraph does not apply to a special tool that is titled to, and in the possession of, a manufacturer. This paragraph may not be construed to grant a customer any right, title, or interest in a special tool.

779.485(3)(b) (b) Lien. A manufacturer has a lien on any special tool in the manufacturers' possession belonging to a customer for the amount due the manufacturer from the customer for work performed with the special tool or for making or improving the special tool. A manufacturer may retain possession of the special tool until the amount due is paid.

779.485(3)(c) (c) Enforcement.

779.485(3)(c)1.1. A manufacturer may not enforce a manufacturers' lien unless the manufacturer provides notice in writing to the customer, delivered personally or by registered mail to the last-known address of the customer, that states that the manufacturer is claiming a lien for the amount due described in par. (b). Except as provided in subd. 2., if the manufacturer is not paid the amount due within 90 days after the customer receives the notice, and if the manufacturer is still in possession of the special tool, the manufacturer may sell the special tool at public auction under par. (d).

779.485(3)(c)2. 2. If the postal service returns a notice under subd. 1. as undeliverable and if the manufacturer is still in possession of the special tool, the manufacturer may sell the special tool at public auction under par. (d) no sooner than 90 days after the special tool builder publishes, under ch. 985, a class 1 notice of the sale in a newspaper of general circulation in the place of the last-known address of the customer.

779.485(3)(d) (d) Public auction.

779.485(3)(d)1.1. A manufacturer may not sell a special tool at public auction unless the manufacturer has provided, by registered mail, return receipt requested, the customer and any other person, including a special tool builder, who has perfected by filing a security interest in the special tool, a notice that includes all of the following:

779.485(3)(d)1.a. a. A statement that the manufacturer intends to sell the special tool no sooner than 60 days after receipt of the notice.

779.485(3)(d)1.b. b. A description of the special tool.

779.485(3)(d)1.c. c. The time and place of the public auction.

779.485(3)(d)1.d. d. An itemized statement of the amount for which the manufacturer's lien is claimed.

779.485(3)(d)1.e. e. A statement that any product produced by the manufacturer with the special tool complies with the quality and quantity ordered by the customer.

779.485(3)(d)2. 2. Except as provided in subd. 3., a manufacturer may sell a special tool at public auction no sooner than 60 days after the customer's or other person's receipt of the notice specified in subd. 1., whichever is later, except that, if the postal service returns any of the notices as undeliverable, the manufacturer may sell the special tool no sooner than 60 days after the manufacturer publishes, under ch. 985, a class 1 notice of the intended sale, that includes the information specified in subd. 1., in a newspaper of general circulation in the place where the manufacturer is holding the special tool for sale, in the place of the customer's last-known address, and in the place of the other person's last-known address.

779.485(3)(d)3. 3. If a customer disagrees with the statement specified in subd. 1. e. that is included in a notice, the customer may notify the manufacturer of the disagreement in writing by registered mail, return receipt requested. If a manufacturer receives a notification under this subdivision before the date of the public auction, the manufacturer may not sell the special tool at public auction until after the disagreement is resolved.

779.485(3)(e) (e) Proceeds. The proceeds of a sale of a special tool under par. (d) shall, if applicable, first be paid to a prior lienholder who has perfected a lien in an amount sufficient to extinguish that lien. Any excess proceeds shall next be paid to the manufacturer in an amount sufficient to extinguish the manufacturer's lien. Any remainder shall be paid to the customer.

779.485 History History: 2005 a. 336.



779.49 Lien of owner of breeding animal or methods.

779.49  Lien of owner of breeding animal or methods.

779.49(1)(1)

779.49(1)(a) (a) Except as provided in par. (b), every owner of a stallion, jackass or bull, or semen from a stallion, jackass or bull, kept and used for breeding purposes shall have a lien upon any dam served and upon any offspring gotten by the animal, or by means of artificial insemination for the sum stipulated to be paid for the service of the dam. The owner of the stallion, jackass or bull, used to service, or semen used to artificially inseminate, the dam may seize and take possession of the dam and offspring or either without process at any time before the offspring is one year old, in case the price agreed upon for the service remains unpaid, and sell the offspring at public auction. The sale of the offspring shall be upon 10 days' notice, to be posted in at least 3 public places in the town where the service was rendered. The proceeds of the sale shall be applied to the payment of the amount due for the service and the expenses of the seizure and sale. The residue, if any, shall be returned to the party entitled to it.

779.49(1)(b) (b) No lien given under this subsection shall be effective for any purpose against an innocent purchaser or mortgagee of the offspring or the dam of the offspring for value unless the owner having a claim for the service records with the register of deeds of the county where the owner of the dam served resides a statement showing that the service has been rendered and the amount due for the service.

779.49(2) (2) Any person who sells, disposes of or gives a mortgage upon any dam which to the person's knowledge has been served by a stallion, jackass or bull, or artificially inseminated with semen owned by another, the fee for which has not been paid, and who has not given written information to the purchaser or mortgagee of the fact of the service or artificial insemination, shall be guilty of a misdemeanor and upon conviction shall be fined not more than $10 or imprisoned for not more than 60 days.

779.49 History History: 1979 c. 32 s. 57; 1979 c. 176; Stats. 1979 s. 779.49; 1993 a. 301; 1997 a. 254.



779.50 Lien for threshing, husking, baling; enforcement.

779.50  Lien for threshing, husking, baling; enforcement.

779.50(1)(1)

779.50(1)(a) (a) Every person who threshes grain, cuts, shreds, husks or shells corn or bales hay or straw by machine for another shall have a lien upon the grain, corn, hay or straw for the value of the services to the extent that the person contracting for the services has an interest in the grain, corn, hay or straw, from the date of the commencement of the service.

779.50(1)(b) (b) The lien given under par. (a) may be foreclosed at any time within 6 months from the date of the last charge for the services described in par. (a) as long as the charges remain unpaid. For the purpose of foreclosing the lien, the lien claimant may take possession of so much of the grain, corn, hay or straw as shall be necessary to pay for the services and the expenses of enforcing the lien, for the services, and sell the grain, corn, hay or straw at public auction. The auction shall be held upon notice of not less than 10 nor more than 15 days from the date of the seizure of the grain, corn, hay or straw under this paragraph.

779.50(2) (2) Notice of such sale shall be given personally and by posting in at least three public places in the town where the debtor resides, and also in the town where such sale is to be made; and if such debtor is a nonresident of the state, in the town where such grain, corn, hay or straw, or some part thereof, was threshed, cut, husked, shelled or baled, and apply the proceeds of such sale to the payment of such service, together with the expenses of such seizure and sale, returning the residue to the party entitled thereto.

779.50(3) (3) The lien created by this section shall be preferred to all other liens and encumbrances, but does not apply to an innocent purchaser for value unless such lien is recorded in the office of the register of deeds of the county where the services were performed within 15 days from the date of the completion of such service.

779.50(4) (4) The costs and expenses of seizure and sale under this section shall be as follows:

779.50(4)(a) (a) For seizing grain, corn, hay or straw, 50 cents.

779.50(4)(b) (b) For posting each notice, 12 cents.

779.50(4)(c) (c) For serving each notice of sale, 25 cents.

779.50(4)(d) (d) For every copy of a notice of sale delivered on request, 12 cents.

779.50(4)(e) (e) For each mile actually traveled, going and returning to serve any notice; or to give or post notices of sale, 10 cents.

779.50(4)(f) (f) For conducting the sale of the grain, corn, hay or straw, 50 cents.

779.50(4)(g) (g) For collecting and paying over all sums upon the sale, 5 percent of the sums collected or $10, whichever is less.

779.50(4)(h) (h) All necessary expenses incurred in taking possession of and preserving any grain, corn, hay or straw.

779.50 History History: 1979 c. 32 s. 57; 1979 c. 176; Stats. 1979 s. 779.50; 1993 a. 301; 1997 a. 254; 2007 a. 96.



779.70 Maintenance liens.

779.70  Maintenance liens.

779.70(1)(1) Any corporation organized under the laws of this state as a nonprofit, membership corporation for the purpose of maintaining, improving, policing or preserving properties in which its members shall have common rights of usage and enjoyment, including, without limitation because of specific enumeration, private (not public) parks, plazas, roads, paths, highways, piers, docks, playgrounds, tennis courts, beaches, water pumping plant and connecting pipes or sewer plant and connecting pipes, shall have the power to prepare and annually submit to its membership a budget of the expenditures which it proposes to make for the ensuing year. Such budget shall include the expenses of maintaining the necessary organization of the corporation including salaries to officers, fees paid for auditing the books of the corporation and for necessary legal services and counsel fees to the governing board thereof.

779.70(2) (2)

779.70(2)(a)(a) Upon the adoption and approval of the annual budget by a majority of the members entitled to vote as established by the articles of incorporation and bylaws of the corporation and by rules validly adopted by resolution of the governing board of the corporation, at a regular meeting or adjournment thereof, or upon the approval of a special assessment under par. (e), the governing board of the corporation may levy an assessment not in excess of 8 mills on each dollar of assessed valuation, to be known as a maintenance assessment, against all of the lots, the ownership of which entitles the owner thereof to the use and enjoyment of the properties controlled by the corporation, but the limitation of 8 mills on each dollar of assessed valuation shall not apply in any case in which the property owners or their predecessors in title have, by written contract, or by the terms of their deeds of conveyance, assumed and agreed to pay the costs of maintaining those properties in which the owners have common rights of usage and enjoyment.

779.70(2)(b) (b) The assessment levied under this section shall be equal in amount against each parcel of contiguous lots under common ownership and with one dwelling house in a parcel, with the assessment prorated among the lots in the parcel, or equal in rate against the assessed value of each lot or equal in amount against each lot, at the option of the governing board as it directs each year, except as provided in pars. (c) and (d), and shall be levied at the same time once in each year upon all lots. Assessed value shall include the value of the land comprising the lot and the improvements thereon.

779.70(2)(c) (c) The governing board shall apportion the cost of operating water or sewer plants and facilities thereof and separate such costs from the other expenses of the budget and shall include the expenses of water and sewer plant maintenance only in the levy against those lots which may be improved with a dwelling house on the date when the levy is ordered, and no portion of such cost shall be assessed against the vacant lots or the owners thereof. In computing the cost of operating water or sewer line facilities thereof, reasonable reserves may be set up for depreciation of facilities.

779.70(2)(d) (d) If property owners or their predecessors in title have, by written contract, or by the terms of their deeds of conveyance, agreed to pay unequal amounts, dues or assessments to maintain those properties in which the owners have common rights of usage and enjoyment and if those amounts, dues or assessments which are not based on assessed valuations do not vary more than $25 between lots, then the governing board may apportion the costs of maintaining those properties in proportion to the amounts, dues or assessments specified in the agreement.

779.70(2)(e) (e) The governing board of a corporation may call a special meeting upon at least 5 days' written notice for the purpose of making a special assessment. The nature of the proposed special assessment shall be included in the notice. A majority of members entitled to vote shall constitute a quorum for a special meeting, and a majority of members entitled to vote who are present at the special meeting shall determine a question.

779.70(3) (3) The governing board of a corporation described in sub. (1) shall declare the assessments levied under sub. (2) due and payable at any time after 30 days from the date of the levy. The corporation's secretary or other officer shall notify the owner of every lot so assessed of the action taken by the board, the amount of the assessment of each lot owned by such owner and the date on which the assessment becomes due and payable. The secretary shall mail the notice by U.S. mail, postage prepaid, to the owner at the owner's last-known post-office address.

779.70(4) (4) In the event that an assessment levied under sub. (2) against any lot remains unpaid for a period of 60 days from the date of the levy, the governing board of the levying corporation may, in its discretion, file a claim for a maintenance lien against the lot. All of the following apply to a claim for lien under this subsection:

779.70(4)(a) (a) The claim may be filed at any time within 6 months from the date of the levy.

779.70(4)(b) (b) The claim shall be filed in the office of the clerk of the circuit court of the county in which the lands affected by the levy lie.

779.70(4)(c) (c) The claim shall contain a reference to the resolution authorizing the levy and the date of the resolution, the name of the claimant or assignee, the name of the person against whom the assessment is levied, a description of the property affected by the levy and a statement of the amount claimed.

779.70(4)(d) (d) The claim shall be signed by the claimant or the claimant's attorney, need not be verified, and may be amended, in case an action is brought, by court order, as pleadings may be.

779.70(5) (5) The clerk of circuit court shall enter each claim for a maintenance lien in the judgment and lien docket immediately after the claim is filed in the same manner that other liens are entered. The date of levy of assessment will appear on the judgment and lien docket instead of the last date of performance of labor or furnishing materials.

779.70(6) (6) When the corporation, described in sub. (1) has so filed its claim for lien upon a lot it may foreclose the same by action in the circuit court having jurisdiction thereof, and ss. 779.09, 779.10, 779.11, 779.12 and 779.13 shall apply to proceedings undertaken for the enforcement and collection of maintenance liens as described in this subsection.

779.70 History History: 1977 c. 316, 449; 1979 c. 32 ss. 57, 92 (9); 1979 c. 176; Stats. 1979 s. 779.70; 1989 a. 31; 1995 a. 224; 1997 a. 254.



779.71 Disposition of articles left for laundering, dry cleaning, repair, storage.

779.71  Disposition of articles left for laundering, dry cleaning, repair, storage.

779.71(1) (1) Any garment, clothing, wearing apparel or household goods remaining in the possession of a person, firm, partnership or corporation, on which laundering, cleaning, pressing, glazing or dyeing has been done or upon which alteration or repairs have been made, or on which materials or supplies have been used or furnished, for a period of 6 months or more, may be sold to pay the reasonable or agreed charges and the cost of notifying the owner, after giving notice of said sale as specified in sub. (3) to such owner. Property that is to be placed in storage after any of the services or labors mentioned herein are performed shall not be affected by the provisions of this subsection.

779.71(2) (2) All garments, clothing, wearing apparel or household goods placed in storage, or on which any of the services or labors mentioned in sub. (1) have been performed and then placed in storage by agreement and remaining in the possession of a person without the reasonable or agreed charges having been paid for a period of more than 18 months, may be sold to pay said charges after giving notice of said sale as specified in sub. (3) to such owner, provided that where property was delivered to be cleaned, pressed, glazed or dyed, and left for storage in addition to having such work done, it shall not be so sold unless at the time of delivery the owner was given a receipt for such property containing a statement that the property will be sold when such 18 months have elapsed unless called for within such 18 months' period. Persons operating as warehouses or warehouse keepers shall not be affected by this subsection.

779.71(3) (3) The mailing of a registered letter, with a return address marked thereon, addressed to the owner at their address given at the time of the delivery of the article or articles to a person, firm, partnership or corporation rendering any of the services or labors as set out in this section, stating the time and place of sale, shall constitute notice. Said notice shall be posted or mailed at least 30 days before the date of sale. The costs of posting or mailing said letter shall be added to the charges.

779.71(4) (4) The person, firm, partnership or corporation to whom the charges are payable, shall, from the proceeds of sale, deduct the charges due plus the costs of notifying the owner and shall hold the overplus, if any, subject to the order of the owner and shall immediately thereafter mail to the owner at the owner's address, if known, a notice of the sale, the amount of overplus, if any, due the owner, and at any time within 12 months, upon demand by the owner, pay to the owner said sums of overplus.

779.71(5) (5) All persons, firms, partnerships or corporations taking advantage of this section must keep posted in a prominent place in their receiving office or offices at all times 2 notices which shall read as follows: "All articles cleaned, pressed, glazed, laundered, washed, altered or repaired and not called for in 6 months will be sold to pay charges". "All articles stored by agreement and charges not having been paid for 18 months will be sold to pay charges".

779.71 History History: 1979 c. 32 s. 57; 1979 c. 176; Stats. 1979 s. 779.71; 1983 a. 500 s. 43.



779.80 Hospital liens.

779.80  Hospital liens.

779.80(1)(1) Every corporation, association or other organization operating as a charitable institution and maintaining a hospital in this state shall have a lien for services rendered, by way of treatment, care or maintenance, to any person who has sustained personal injuries as a result of the negligence, wrongful act or any tort of any other person.

779.80(2) (2) Such lien shall attach to any and all rights of action, suits, claims, demands and upon any judgment, award or determination, and upon the proceeds of any settlement which such injured person, or legal representatives might have against any such other person for damages on account of such injuries, for the amount of the reasonable and necessary charges of such hospital.

779.80(3) (3) No such lien shall be effective unless a written notice containing the name and address of the injured person, the date and location of the event causing such injuries, the name and location of the hospital, and if ascertainable by reasonable diligence, the names and addresses of the persons alleged to be liable for damages sustained by such injured person, shall be filed in the office of the clerk of circuit court in the county in which such injuries have occurred, or in the county in which such hospital is located, or in the county in which suit for recovery of such damages is pending, prior to the payment of any moneys to such injured person or legal representatives, but in no event later than 60 days after discharge of such injured person from the hospital.

779.80(3)(a) (a) The clerk of circuit court shall enter all hospital liens in the judgment and lien docket, including the name of the injured person, the date of the event causing the injury and the name of the hospital or other institution making the claim. The clerk of circuit court shall receive the fee prescribed in s. 814.61 (5) for entering each lien.

779.80(3)(b) (b) Within 10 days after filing of the notice of lien, the hospital shall send by certified mail or registered mail or serve personally a copy of such notice with the date of filing thereof to or upon the injured person and the person alleged to be liable for damages sustained by such injured person, if ascertained by reasonable diligence. If such hospital fails to give notice if the name and address of the person injured or the person allegedly liable for the injury are known or should be known, the lien shall be void.

779.80(3)(c) (c) The hospital shall also serve a copy of such notice, as provided in par. (b), to any insurer which has insured such person alleged to be liable for the injury against such liability, if the name and address may be ascertained by reasonable diligence.

779.80(4) (4) After filing and service of the notice of lien, no release of any judgment, claim or demand by the injured person shall be valid as against such lien, and the person making any payment to such injured person or legal representatives as compensation for the injuries sustained shall, for a period of one year from the date of such payment, remain liable to the hospital for the amount of such lien.

779.80(5) (5) Such lien shall not in any way prejudice or interfere with any lien or contract which may be made by such injured person or legal representatives with any attorney or attorneys for legal services rendered with respect to the claim of the injured person or legal representatives against the person alleged to be liable for such injury. Said lien shall also be subservient to actual taxable court costs, and actual disbursements made by the attorney in prosecuting the court action.

779.80(6) (6) No hospital is entitled to any lien under this section if the person injured is eligible for compensation under ch. 102 or any other worker's compensation act.

779.80 History History: 1975 c. 147 s. 54; 1979 c. 32 s. 57; 1979 c. 89; 1979 c. 102 s. 236 (3); 1979 c. 176; Stats. 1979 s. 779.80; 1981 c. 317; 1991 a. 179; 1995 a. 224.

779.80 Annotation Under s. 609.91, an HMO enrollee has no personal liability for the costs of covered health care received. A hospital only has recourse against the HMO and may not assert its lien rights under this section against insurance proceeds paid by a tortfeasor's insurer to the HMO enrollee. Dorr v. Sacred Heart Hospital, 228 Wis. 2d 425, 597 N.W.2d 462 (Ct. App. 1999), 98-1772.

779.80 Annotation The circuit court did not err in interpreting federal Medicare law to allow a hospital to enforce a lien under this section after expiration of the time period within which the hospital could have billed Medicare for the plaintiff's treatment. Laska v. General Casualty Company of Wisconsin, 2013 WI App 42, 347 Wis. 2d 356, 830 N.W.2d 252, 10-2410.



779.85 Definitions.

779.85  Definitions. In ss. 779.85 to 779.94:

779.85(1) (1) "Creditor" has the meaning set forth in s. 421.301 (16).

779.85(2) (2) "Customer" means a person who seeks or acquires maintenance on behalf of himself or herself or another person for personal, family, household or agricultural purposes.

779.85(3) (3) "Goods" has the meaning set forth in s. 402.105 (1) (c) except that this term does not include a "motor vehicle" as defined in s. 218.0101 (22).

779.85(4) (4) "Maintenance" means any repair or other services to be performed on goods after the goods have been initially delivered to the premises designated by a customer following its sale, but this term does not include installation, set up charges or delivery charges.

779.85(5) (5) "Prepaid maintenance agreement" means any agreement in which a customer agrees to make prepayment for maintenance to be performed by a seller.

779.85(6) (6) "Prepayment" means any full or partial payment received by a seller or an obligation incurred by a customer to a creditor or to a seller or to a seller's assignee for maintenance to be performed by a seller if payment is made before the maintenance is rendered or received. This term does not include prepayment for maintenance under an insurance policy. Except with regard to a warranty under s. 101.953, this term does not include prepayment for maintenance to be provided under a manufacturer's warranty on goods or maintenance unless there is a prepayment made for maintenance to be rendered under the warranty separate from the payment for the goods themselves.

779.85(7) (7) "Regulated prepaid maintenance agreement" means a prepaid maintenance agreement meeting the following requirements:

779.85(7)(a) (a) The total prepayment exceeds $100; and

779.85(7)(b) (b) The total period during which the seller is obligated to provide maintenance exceeds one year whether the obligation is initially for more than one year or is extended or renewed beyond one year.

779.85 History History: 1977 c. 296; 1979 c. 32 ss. 57, 92 (9); Stats. 1979 s. 779.85; 1983 a. 189 s. 329 (24), (30); 1999 a. 9, 31.



779.86 Records.

779.86  Records. A seller shall retain records for 60 days following completion of the time period for which prepaid maintenance is to be performed under a prepaid maintenance agreement including but not limited to records showing the amount of prepayment, the period for which maintenance is to be performed, all contracts relating to such maintenance and all records pertaining to the escrow account or bond required under s. 779.87.

779.86 History History: 1977 c. 296; 1979 c. 32 ss. 57, 92 (9); Stats. 1979 s. 779.86.



779.87 Escrow account or bond requirement.

779.87  Escrow account or bond requirement.

779.87(1)(1)  Requirement. A seller who enters a regulated prepaid maintenance agreement shall either maintain an escrow account or maintain a bond.

779.87(2) (2) Escrow account.

779.87(2)(a)(a) Surety. If a seller maintains an escrow account, all proceeds received under any regulated prepaid maintenance agreement shall be deposited in the escrow account for the benefit of any customer who suffers a loss of prepayments for maintenance due to the bankruptcy or cessation of business by the seller.

779.87(2)(b) (b) Not to be commingled. The seller shall not commingle the proceeds received under a regulated prepaid maintenance agreement with any other funds and any other funds which are commingled become a part of and shall be deposited in the escrow account. The seller may aggregate the proceeds received under several prepaid maintenance agreements in one escrow account.

779.87(2)(c) (c) Interest. The seller may withdraw and retain for his or her own use any interest payments received on the escrow account.

779.87(2)(d) (d) Not to be used prior to discharge. The seller may not withdraw or use the proceeds received under a regulated prepaid maintenance agreement which are deposited in an escrow account prior to the discharge of the prepaid maintenance lien under s. 779.91.

779.87(2)(e) (e) Not subject to attachment. Until all prepaid maintenance liens are discharged, the escrow account is not subject to garnishment, execution, levy, attachment or foreclosure except as provided under s. 779.92.

779.87(3) (3) Bond.

779.87(3)(a)(a) Surety. If a seller maintains a bond, it shall be issued by a surety company licensed to do business in this state.

779.87(3)(b) (b) Amount; filed. The principal sum of the bond shall be $25,000 at all times. A copy of the bond shall be filed with the department of financial institutions.

779.87(3)(c) (c) For benefit of customer. The bond shall be in favor of the state for the benefit of any customer who suffers a loss of prepayments for maintenance due to the bankruptcy or cessation of business by the seller. Any customer claiming against the bond may maintain an action against the seller and the surety.

779.87(3)(d) (d) Surety's obligation. If the seller fails to perform maintenance under a regulated prepaid maintenance agreement, the surety shall either perform or procure the performance of that maintenance or pay the customer the amount of the prepayment made under the agreement.

779.87(3)(e) (e) No lien. If a seller maintains a bond under this subsection, a customer does not have a prepaid maintenance lien under s. 779.88.

779.87 History History: 1977 c. 296; 1979 c. 32 ss. 57, 92 (9); Stats. 1979 s. 779.87; 1995 a. 27.



779.88 Prepaid maintenance lien.

779.88  Prepaid maintenance lien. Except as provided under s. 779.87 (3), a customer who makes a prepayment under a regulated prepaid maintenance agreement has a lien designated as a prepaid maintenance lien in the amount of the prepayment on all the proceeds contained in the escrow account, including all after acquired proceeds. This lien is preferred to all other liens, security interests and claims on such proceeds except other prepaid maintenance liens which attached at an earlier time.

779.88 History History: 1977 c. 296; 1979 c. 32 ss. 57, 92 (9); Stats. 1979 s. 779.88.



779.89 Attachment and preservation.

779.89  Attachment and preservation. All prepaid maintenance liens attach at the time of the first prepayment and shall be preserved from the time the lien attaches. It is not necessary to file or record any notice of the lien in order to preserve or perfect the lien although a customer may file this lien in the manner prescribed for perfecting liens under subch. III of ch. 409 regarding debtors who are located in this state.

779.89 History History: 1977 c. 296; 1979 c. 32 s. 57; Stats. 1979 s. 779.89; 2001 a. 10.



779.90 Notice of existence of lien.

779.90  Notice of existence of lien. A person is deemed to have notice of a prepaid maintenance lien if:

779.90(1) (1) That person has actual knowledge or reason to know that the lien exists on the seller's property;

779.90(2) (2) That person has reason to know that the seller regularly demands or accepts prepayments for maintenance;

779.90(3) (3) The seller engages in a type of business that generally requests or demands prepayment for maintenance; or

779.90(4) (4) The lien was filed as permitted in s. 779.89.

779.90 History History: 1977 c. 296; 1979 c. 32 ss. 57, 92 (9); Stats. 1979 s. 779.90.



779.91 Discharge of lien.

779.91  Discharge of lien.

779.91(1)(1) A prepaid maintenance lien is discharged by:

779.91(1)(a) (a) Returning the amount of the prepayment to the customer who made the prepayment;

779.91(1)(b) (b) The expiration of the time period for the performance of all contract or other obligations secured by the prepayment; or

779.91(1)(c) (c) Lapse of the right to maintain an action.

779.91(2) (2) Upon discharge of a prepaid maintenance lien, any customer who filed the lien as permitted in s. 779.89 is subject to the requirements of s. 409.513.

779.91 History History: 1977 c. 296; 1979 c. 32 ss. 57, 92 (9); Stats. 1979 s. 779.91; 2001 a. 10.



779.92 Enforceability of lien.

779.92  Enforceability of lien. A prepaid maintenance lien is enforceable from the time it attaches until it is discharged. Any enforcement and foreclosure of a prepaid maintenance lien shall be in one civil action and shall be against the proceeds of the escrow account.

779.92 History History: 1977 c. 296; 1979 c. 32 s. 57; Stats. 1979 s. 779.92.



779.93 Duties of the department of agriculture, trade and consumer protection.

779.93  Duties of the department of agriculture, trade and consumer protection.

779.93(1) (1) The department of agriculture, trade and consumer protection shall investigate violations of this subchapter and attempts to circumvent this subchapter. The department of agriculture, trade and consumer protection may subpoena persons and records to facilitate its investigations, and may enforce compliance with such subpoenas as provided in s. 885.12.

779.93(2) (2) The department of agriculture, trade and consumer protection may in behalf of the state or in behalf of any person who holds a prepaid maintenance lien:

779.93(2)(a) (a) Bring an action in any court of competent jurisdiction to enforce and foreclose a prepaid maintenance lien under s. 779.92.

779.93(2)(b) (b) Bring an action for temporary or permanent injunctive or other relief in any court of competent jurisdiction for any violation of this chapter or attempt to circumvent this chapter. The court may in its discretion, prior to the entry of final judgment, award restitution to any customer suffering loss because of violations of this subchapter if proof of that loss is submitted to the satisfaction of the court.

779.93(2)(c) (c) Bring an action in any court of competent jurisdiction for recovery of civil forfeitures against any seller who violates this subchapter.

779.93 History History: 1977 c. 296; 1979 c. 32 ss. 57, 92 (9); Stats. 1979 s. 779.93; 1995 a. 27.



779.94 Penalties.

779.94  Penalties.

779.94(1)(1)  Generally. A person who violates this subchapter shall forfeit not less than $100 nor more than $10,000 for each violation.

779.94(2) (2) Misuse of escrow funds. The use of the proceeds in an escrow account by a seller for any purpose prior to the discharge of the prepaid maintenance lien is theft by the seller and is punishable under s. 943.20. If the seller is a corporation, such misuse is also deemed theft by any officer, director or agent of the corporation responsible for the misappropriation. Any of the misappropriated proceeds which have been received as salary, dividend, loan repayment, capital distribution or otherwise by any shareholder of the corporation not responsible for the misappropriation is a civil liability of the shareholder and may be recovered and restored to the escrow account by action brought by any interested party.

779.94 History History: 1977 c. 296; 1979 c. 32 s. 57; Stats. 1979 s. 779.94.



779.97 Uniform federal lien registration act.

779.97  Uniform federal lien registration act.

779.97(1) (1)  Scope. This section applies only to:

779.97(1)(a) (a) Federal tax liens; and

779.97(1)(b) (b) Other federal liens, if any act of congress or any regulation adopted under an act of congress requires or permits notices of such liens to be filed in the same manner as notices of federal tax liens.

779.97(2) (2) Place of filing.

779.97(2)(a)(a) Notices of liens, certificates and other notices affecting federal tax liens or other federal liens shall be filed under this section.

779.97(2)(b) (b) Notices of liens upon real property for obligations payable to the United States, and certificates and notices affecting the liens shall be filed in the office of the register of deeds of the county in which real property subject to the liens is situated.

779.97(2)(c) (c) Notices of liens upon personal property, whether tangible or intangible, for obligations payable to the United States and certificates and notices affecting the liens shall be filed as follows:

779.97(2)(c)1. 1. If the person against whose interest the lien applies is a partnership or a corporation, as defined in 26 USC 7701 (a) (2) and (3), whose principal executive office is in this state, with the department of financial institutions.

779.97(2)(c)2. 2. If the person against whose interest the lien applies is a trust not covered under subd. 1., with the department of financial institutions.

779.97(2)(c)3. 3. If the person against whose interest the lien applies is the estate of a decedent, with the department of financial institutions.

779.97(2)(c)4. 4. In all other cases in the office of the register of deeds of the county where the person against whose interest the lien applies resides at the time of filing of the notice of lien.

779.97(3) (3) Execution of notices and certificates. Certification of notices of liens, certificates or other notices affecting federal liens by the secretary of the U.S. treasury, by the secretary's designee or by any other official or entity of the United States responsible for filing or certifying notice of any other lien entitles them to be filed and no other attestation, certification or acknowledgment is necessary.

779.97(4) (4) Duties of filing officer.

779.97(4)(a)(a) If a notice of federal tax lien or a notice of revocation of a certificate of release is presented to the filing officer who is:

779.97(4)(a)1. 1. With the department of financial institutions, the filing officer shall cause the notice to be dealt with in accordance with s. 409.519 as if the notice were a financing statement within the meaning of chs. 401 to 411; or

779.97(4)(a)2. 2. Any other officer described in sub. (2), the officer shall make the endorsements required under s. 59.43 (1) (e) and (f) and forthwith file or record the notice and enter it in the index under s. 59.43 (9). Notices under this subdivision are subject to s. 59.43 (4) (a).

779.97(4)(b) (b)

779.97(4)(b)1.1. If a refiling of a notice of lien is presented to the department of financial institutions for filing, the filing officer shall cause the refiled notice of federal lien to be dealt with in accordance with s. 409.519 as if the refiling were a continuation statement within the meaning of chs. 401 to 411.

779.97(4)(b)2. 2. If a certificate of release is presented to the department of financial institutions for filing, the filing officer shall cause the certificate to be dealt with in accordance with s. 409.513 as if the certificate were a termination statement within the meaning of chs. 401 to 411, and the filing officer may remove the notice of federal lien and any related refiling of a notice of lien, certificate of nonattachment, discharge or subordination from the files at any time after receipt of the certificate of release, but the department of financial institutions shall keep the certificate of release or a microfilm or other photographic record or optical disk or electronic record of the certificate of release in a file, separate from those containing currently effective notices of liens, for a period of 30 years after the date of filing of the certificate of release.

779.97(4)(b)3. 3. If a certificate of discharge is presented to the department of financial institutions for filing, the filing officer shall cause the certificate to be dealt with as if the certificate were an amendment that deletes collateral within the meaning of chs. 401 to 411.

779.97(4)(b)4. 4. If a certificate of nonattachment or subordination of any lien is presented to the department of financial institutions for filing, the filing officer shall cause the certificate to be dealt with as if the certificate were an amendment that deletes collateral within the meaning of chs. 401 to 411.

779.97(4)(c) (c)

779.97(4)(c)1.1. If a refiled notice of federal lien or a certificate of nonattachment, discharge or subordination is presented for filing to any other filing officer specified in sub. (2), the officer shall permanently attach the refiled notice or the certificate to the original notice of lien and shall enter the refiled notice or certificate with the date of filing in any alphabetical federal lien index on the line where the original notice of lien is entered.

779.97(4)(c)2. 2. Except as otherwise provided in this subdivision, if a certificate of release or other document associated with a recorded notice of federal tax lien is presented for filing or recording with any other filing officer specified in sub. (2), the officer shall treat the certificate or document in the same manner as a notice filed or recorded under par. (a) 2. The officer shall also reference the certificate or document to the recorded notice of federal lien by document number in the index maintained under s. 59.43 (9).

779.97(4)(e) (e) Upon request of any person, the filing officer shall issue a certified copy of any notice of federal lien or any related refiling of a notice of lien, certificate of nonattachment, discharge or subordination filed on or after February 1, 1968. The officer may charge the fee specified under s. 59.43 (2) (b) for the copy. If the filing officer is the department of financial institutions, the filing officer shall include the information concerning the notice of federal lien, or notice or certificate affecting a federal lien, in the information communicated or otherwise made available in response to a request under s. 409.523 (3), and the fee charged shall be that charged in accordance with s. 409.525.

779.97(5) (5) Fees.

779.97(5)(a)(a) The fee for filing and indexing each notice of lien or certificate or notice affecting the lien is the fee specified under s. 59.43 (2) (ag).

779.97(5)(b) (b) The officer shall bill the district directors of internal revenue on a monthly basis for fees for documents filed by them.

779.97(6) (6) Uniformity of application and construction. This section shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this section among those states which enact it.

779.97(7) (7) Short title. This section may be cited as the Uniform Federal Lien Registration Act.

779.97(8) (8) Tax liens and notices filed on or before February 1, 1968. Filing officers with whom notices of federal tax liens, certificates and notices affecting such liens have been filed on or before February 1, 1968 shall, after that date, continue to maintain a file labeled "federal tax lien notices filed prior to ...." containing notices and certificates filed in numerical order of receipt. If a notice was filed on or before February 1, 1968 any certificate or notice affecting the lien shall be filed in the same office.

779.97 History History: 1977 c. 29, 418; 1979 c. 89, 177, 223, 312, 355; Stats. 1979 s. 779.97; 1991 a. 39, 148, 304, 315; 1993 a. 70, 172, 214; 1995 a. 27, 201, 417; 2001 a. 10; 2003 a. 206.



779.98 Payment of prior real estate liens.

779.98  Payment of prior real estate liens.

779.98(1) (1) Any person having a lien on real estate against which there is a prior lien may pay any or all of the items in sub. (2). The amounts paid shall be added to the payor's lien, with interest from the date of payment at the same rate as when paid, or if no rate was provided for prior to such payment, at the legal rate of interest. Interest on amounts paid for items described in sub. (2) (d) shall be computed at the rate under s. 74.77. All sums so paid shall be collected as a part of and in the same manner as is the lien by virtue of which said payments are made and be entitled to the same priority.

779.98(2) (2) The items, any or all of which may be paid under sub. (1), are as follows:

779.98(2)(a) (a) Any past due or defaulted principal or interest of a prior lien.

779.98(2)(b) (b) Any interest or amortized installment due under a prior lien.

779.98(2)(c) (c) Premiums and assessment on insurance policies necessary to protect the security of the lienor making such payments or of any prior lien and authorized under the terms of either such lien.

779.98(2)(d) (d) Taxes or special assessments due and unpaid on any realty covered by the lien with interest, penalties and costs.

779.98(2)(e) (e) Any portion of a prior lien.

779.98(2)(f) (f) Any charge for improvements or any other item authorized by statutes or by the terms of any prior lien.

779.98(3) (3) Payments made under sub. (1) shall be proved by the affidavit of the person making the payment or the person's agent or attorney, giving the items paid, the dates when paid and the description of the real estate on which the lien is claimed, shall have priority over any liens which were subsequent to the lien of the person making the payment at the date of such payments, and shall also have priority over any lien filed after such affidavit is recorded with the register of deeds of the county where the land is located. Said payments shall also be prior to any liens filed before the recording of such affidavit if such filing was made with knowledge of such payments.

779.98(4) (4) The payments may be made during the period in which any lien is being enforced, or during the redemption period. An affidavit of the payments as provided in sub. (3) may be recorded with the register of deeds, and a copy of the affidavit shall be furnished by the sheriff at least 5 days before the expiration of the redemption period.

779.98(5) (5) If the lienor at the time of making such payment has an equal priority with other lienors, and the property securing such liens does not sell for a sufficient sum to pay all liens, the person making such payments shall be repaid the amounts thereof before the other equal lienors receive any share in the proceeds of such sale.

779.98 History History: 1987 a. 378 s. 76; Stats. 1987 s. 779.98; 1987 a. 403; 1993 a. 301, 486.






780. Liens against vessels.

780.01 Liens against vessels.

780.01  Liens against vessels. Every ship, boat or vessel used in navigating the waters of this state shall be liable for and the claims or demands hereinafter mentioned shall constitute a lien on such ship, boat or vessel, which shall take precedence of all other claims or liens thereon:

780.01(1) (1) For all debts contracted by the master, owner, agent or consignee thereof on account of supplies furnished for the use of such ship, boat or vessel, or on account of work done or services rendered on board of such ship, boat or vessel, or on account of labor done or materials furnished by mechanics, tradesmen or others in and for building, repairing, fitting out, furnishing or equipping such ship, boat or vessel, or on account of any indebtedness for insurance effected upon such ship, boat or vessel, the engines, machinery, sails, rigging, tackle, apparel or furniture thereof, against any fire or marine risk.

780.01(2) (2) For all sums due for wharfage, towage or anchorage of such ship, boat or vessel within this state.

780.01(3) (3) For all demands or damages accruing from the nonperformance or malperformance of any contract of affreightment or any contract touching the transportation of persons or property entered into by the master, agent, owner or consignee of the ship, boat or vessel on which such contract is to be performed.

780.01(4) (4) For all damages arising from injuries done to persons or property by such ship, boat or vessel; but no person employed as master, or otherwise, on board of any such ship, boat or vessel to collect or receive freights or passage money shall have any lien as provided in this chapter or be entitled to an action in accordance with its provisions. Such lien may be enforced by proceedings in admiralty or in the cases herein mentioned as prescribed in this chapter.

780.01(5) (5) For all arrearages owed by the owner in child support ordered under s. 48.355 (2) (b) 4., 48.357 (5m) (a), 48.363 (2), 938.183 (4), 938.355 (2) (b) 4., 938.357 (5m) (a), 938.363 (2) or 948.22 (7) or ch. 767 or 769 or in family support ordered under ch. 767.

780.01 History History: 1979 c. 32 s. 58; 1979 c. 176; Stats. 1979 s. 780.01; 1995 a. 287; 1999 a. 103.



780.02 Receiving note not to waive lien.

780.02  Receiving note not to waive lien. The receiving of the note or other evidence of indebtedness of the owner, master, agent or consignee of such ship, boat or vessel for any such claim or demand shall not affect the right of the party to a lien under this chapter unless expressly received in payment therefor and so specified therein.

780.02 History History: 1979 c. 32 s. 58; 1979 c. 176; Stats. 1979 s. 780.02.



780.03 Owner personally liable.

780.03  Owner personally liable. The owner or owners of any such ship, boat or vessel shall be personally liable for the payment of every debt and for every demand or claim arising under s. 780.01 (1), (2) or (5). Such liability for a debt, demand or claim arising under s. 780.01 (1) or (2) shall not in any way impair or affect the liability that may exist against the master, agent or consignee for the same debt or demand.

780.03 History History: 1979 c. 32 ss. 58, 92 (10); Stats. 1979 s. 780.03; 1995 a. 287.



780.04 Attachment; affidavit for.

780.04  Attachment; affidavit for.

780.04(1) (1) In all cases where the owner of any ship, boat or vessel is personally liable for any claim mentioned in s. 780.01, the claimant, the claimant's personal representatives or the claimant's assigns may, in an action against the owner of the ship, boat or vessel for the recovery of the claim, have a writ of attachment, by virtue of which all right and title that the owner had in the ship, boat or vessel at the time that the claim accrued or at any time thereafter may be attached to secure the payment of the claim.

780.04(2) (2) Before any attachment under this section is issued in any action, the plaintiff or someone in the plaintiff's behalf shall make and file in the action an affidavit stating all of the following:

780.04(2)(a) (a) That the defendant in the action is indebted to the plaintiff or has a claim or demand against the plaintiff in a specified amount, over and above all legal set-offs.

780.04(2)(b) (b) That the indebtedness owed by the defendant is due for or accrued or arose out of or upon one or more of the causes specified in s. 780.01, specifying the cause.

780.04(2)(c) (c) The name of the ship, boat or vessel, if any, and, if not, then a description of the ship, boat or vessel.

780.04(2)(d) (d) That the action in which the attachment is applied for was commenced within 12 months after the claimant's debt, demand or claim accrued or became payable.

780.04(3) (3) No affidavit, except that required under sub. (2), shall be required for the issuance of an attachment under this section.

780.04(4) (4)

780.04(4)(a)(a) Except as provided in par. (b) or as otherwise provided in this chapter, the proceedings upon an attachment issued under this section shall be the same as provided in ch. 811.

780.04(4)(b) (b) No attachment shall be issued under this section unless the amount claimed in the affidavit filed under sub. (2) exceeds $100.

780.04 History History: Sup. Ct. Order, 67 Wis. 2d 585, 775 (1975); 1979 c. 32 ss. 58, 92 (10); 1979 c. 176; Stats. 1979 s. 780.04; 1981 c. 390; 1993 a. 486; 1997 a. 254.



780.05 When undertaking not required.

780.05  When undertaking not required. In case the plaintiff's claim arises out of or is founded upon any of the causes under s. 780.01 (1) or (5) the plaintiff shall not be required to give the undertaking required by s. 811.06 unless required so to do by an order of the court or judge; and no such order shall be made unless the defendant or someone in the defendant's behalf shall make an affidavit showing that he or she has a good and valid defense in whole or in part to the claim or demand of the plaintiff, setting forth the nature of the defense; and where the defense is only to a portion of the claim, before any such order shall be made the defendant shall pay or tender to the plaintiff that portion of the claim to which there is no defense; such payment or tender shall not affect the jurisdiction of the court or prevent a recovery by the plaintiff of the same costs, disbursements and charges as the plaintiff would have been entitled to had not the amount of the plaintiff's claim been reduced by such payment. No such order shall be made except upon one day's notice to the plaintiff, accompanied by copies of the affidavits and other papers upon which it is founded.

780.05 History History: Sup. Ct. Order, 67 Wis. 2d 585, 775 (1975); 1975 c. 218, 422; 1979 c. 32 ss. 58, 92 (10); Stats. 1979 s. 780.05; 1995 a. 287.



780.06 Attachment, what to direct.

780.06  Attachment, what to direct. Such writ of attachment, when issued by the circuit court, shall command the officer to whom the same is directed to attach and safely keep the ship, boat or vessel named or described in the affidavit, its tackle, apparel and furniture, if to be found within the officer's county, to satisfy the plaintiff's demand, with costs and expenses. The issuing of such writ of attachment shall not exclude the right to an attachment against the other property of the defendant under ch. 811.

780.06 History History: Sup. Ct. Order, 67 Wis. 2d 585, 775 (1975); 1975 c. 218; 1979 c. 32 s. 58; Stats. 1979 s. 780.06; 1989 a. 359.



780.09 Vessel, how released.

780.09  Vessel, how released.

780.09(1) (1) Whenever any ship, boat or vessel, or its tackle, apparel or furniture, has been seized by virtue of any attachment issued under this chapter the defendant or any other person in the defendant's behalf may file with the court that issued the attachment, at any time before a final judgment, an undertaking with at least 2 sureties, to the effect that the defendant will pay to the plaintiff on demand any judgment that may be rendered in the plaintiff's favor, not exceeding double the amount claimed by the plaintiff in the affidavit.

780.09(2) (2) Such undertaking shall be of no effect unless accompanied by the affidavit of the sureties, in which each surety shall state that the surety is worth a certain sum, mentioned in the affidavit, over and above all debts and liabilities, in property within this state, not by law exempt from execution, and which sum sworn to by the sureties shall, in the aggregate, amount to the sum specified in the undertaking; and the sureties shall, upon notice, justify in like manner as upon bail or arrest. Upon filing the undertaking the clerk of the court shall make an order discharging the property attached, and upon delivery to the officer having the ship, boat or vessel in custody of a certified copy of such order the officer shall deliver the property attached to the person obtaining such order.

780.09 History History: 1979 c. 32 s. 58; 1979 c. 176; Stats. 1979 s. 780.09; 1997 a. 254.



780.10 Findings and judgment; execution.

780.10  Findings and judgment; execution. In all actions under this chapter, unless the defendant or someone in the defendant's behalf shall have given the undertaking prescribed in s. 780.09, the court or jury who shall try the same or make an assessment of damages therein shall find whether or not such debt or damages are due for or accrued or arose out of or upon any of the causes mentioned in s. 780.01, and specify such cause and the date when the same became due or accrued in the verdict or finding. If such court or jury shall find that such debt or damages are for any of the causes specified in s. 780.01 and that the defendant is liable to the plaintiff therefor then the court shall render judgment accordingly, and that the amount of such debt or damages so found, together with the costs, charges and disbursements, are a lien upon such ship, boat or vessel to the extent of the interest of the defendant therein at the time the same became due or accrued or at any time thereafter, and the execution issued thereon may, in addition to the directions contained in other executions against the property of a defendant, direct that such interest of the defendant in such ship, boat or vessel, its tackle, apparel and furniture be sold to satisfy such judgment, and the same shall be sold accordingly; but if the court or jury shall find that the amount due the plaintiff for such debt or damages is not for any of the causes mentioned in s. 780.01 or if the defendant shall have given such undertaking the plaintiff shall only be entitled to judgment as in other civil actions.

780.10 History History: 1979 c. 32 ss. 58, 92 (10); 1979 c. 176; Stats. 1979 s. 780.10; 1981 c. 390 s. 252; 1989 a. 359.






781. Extraordinary remedies.

781.01 Extraordinary remedy as final judgment or provisional remedy.

781.01  Extraordinary remedy as final judgment or provisional remedy. The remedy available by a writ of mandamus, prohibition, quo warranto, certiorari or habeas corpus may be granted by the final judgment or allowed as a provisional remedy in an action or proceeding. The use of a writ is not necessary. This section does not alter the nature of any extraordinary remedy or the scope of the proceedings, including without limitation the relief available, discovery, the availability of jury trial and the burden of proof.

781.01 History History: 1981 c. 289.



781.02 Temporary relief.

781.02  Temporary relief. A plaintiff in an action or proceeding seeking an extraordinary remedy may request, by motion, temporary relief pending disposition of the action or proceeding. Procedure on the motion is governed by s. 801.15 (4) unless the plaintiff establishes that an emergency exists, in which event the court may rule on the motion ex parte.

781.02 History History: 1981 c. 289; 1989 a. 56.



781.03 Transmittal of record.

781.03  Transmittal of record.

781.03(1) (1) In an action or proceeding seeking an extraordinary remedy for which a record must be reviewed, the defendant shall cause the record to be transmitted to the clerk of court in which the action or proceeding is pending or shall give notice of the pendency of the action to the person in possession of the record. The person in possession of the record shall transmit the record to the clerk upon receipt of the notice.

781.03(2) (2) If the party seeking the extraordinary remedy is incarcerated, whoever transmits the record to the clerk shall forthwith provide a copy of the record so transmitted to the incarcerated party, except as such transmittal may be limited by the court upon motion for good cause. If the incarcerated party is represented by an attorney in the matter, the copy of the record shall be provided to the attorney rather than the incarcerated party. The cost of preparing and forwarding the copy shall not be taxed against a petitioner who has filed and received approval of an affidavit under s. 814.29 (1).

781.03 History History: 1981 c. 289; Sup. Ct. Order, 149 Wis. 2d xv (1989).



781.04 Habeas corpus.

781.04  Habeas corpus.

781.04(1)(1) In an action or proceeding seeking the remedy available by habeas corpus, the court may admit the prisoner to bail in accordance with ch. 969.

781.04(2) (2) If the prisoner is detained upon any criminal accusation, no order for discharge may be made until sufficient notice of the time and place of the hearing on the application is given to the district attorney of the county in which the action or proceeding is pending.

781.04 History History: 1981 c. 289.

781.04 Annotation Sub. (2) applies the substance of s. 782.26, stats., to all actions and proceedings for the remedy available by habeas corpus. [Bill 613-A]






782. Habeas corpus.

782.01 Habeas corpus, who to have; definitions.

782.01  Habeas corpus, who to have; definitions.

782.01(1)(1) Every person restrained of personal liberty may prosecute a writ of habeas corpus to obtain relief from such restraint subject to ss. 782.02 and 974.06.

782.01(2) (2) Any person confined in any hospital or institution as mentally ill or committed for treatment of alcoholism under s. 51.45 (13) may prosecute such writ, and the question of mental illness or need for treatment shall be determined by the court or judge issuing the same. If such court or judge decides that the person is mentally ill or in need of treatment such decision shall not bar the prosecution of such writ a 2nd time if it is claimed that such person has been restored to reason or is no longer in need of treatment.

782.01(3) (3) In this chapter, unless the context requires otherwise, judge includes the supreme court, the court of appeals and circuit courts and each justice and judge thereof and circuit and supplemental court commissioners; and prisoner includes every person restrained of personal liberty; and imprisoned includes every such restraint, and respondent means the person on whom the writ is to be served.

782.01 History History: 1971 c. 57; 1973 c. 198; 1977 c. 187, 449; 1979 c. 32 ss. 59, 92 (11); 1979 c. 176; Stats. 1979 s. 782.01; 2001 a. 61.

782.01 Annotation Habeas corpus is a proper remedy with which to challenge the personal jurisdiction of a trial court over a criminal defendant and to challenge a ruling on a motion to suppress evidence when constitutional issues are involved. State ex rel. Warrender v. Kenosha County Ct. 67 Wis. 2d 333, 227 N.W.2d 450 (1975).

782.01 Annotation A prevailing plaintiff in a habeas corpus proceeding may not be awarded costs. State ex rel. Korne v. Wolke, 79 Wis. 2d 22, 255 N.W.2d 446 (1977).

782.01 Annotation A defendant released after making a deposit was not "restrained" under sub. (1). State ex rel. Kelley v. Posner, 91 Wis. 2d 301, 282 N.W.2d 633 (Ct. App. 1979).

782.01 Annotation Habeas corpus is available to persons released on personal recognizance bonds. State ex rel. Wohlfahrt v. Bodette, 95 Wis. 2d 130, 289 N.W.2d 366 (Ct. App. 1980).

782.01 Annotation A court had no jurisdiction under s. 974.06, relating to post-conviction procedure, to hear a challenge of the computation of a prisoner's good time. Habeas corpus is the proper avenue of relief. State v. Johnson, 101 Wis. 2d 698, 305 N.W.2d 188 (Ct. App. 1981).

782.01 Annotation The procedure for a writ of habeas corpus is discussed. State ex rel. LeFebre v. Abrahamson, 103 Wis. 2d 197, 307 N.W.2d 186 (1981).

782.01 Annotation Comity between circuit courts was not a sufficient reason to refuse to issue a writ but, under the facts of the case, the penalty for refusing to issue the writ under s. 782.09 was inappropriate. J.V. v. Barron, 112 Wis. 2d 256, 332 N.W.2d 796 (1983).

782.01 Annotation Habeas corpus is available to a petitioner to challenge a criminal complaint and to test the sufficiency of evidence for bindover. State ex rel. McCaffrey v. Shanks, 124 Wis. 2d 216, 369 N.W.2d 743 (Ct. App. 1985). See also State ex rel. Cornellier v. Black, 144 Wis. 2d 745, 425 N.W.2d 21 (Ct. App. 1988).

782.01 Annotation A question of statutory interpretation may be considered on a writ of habeas corpus only if noncompliance with the statute at issue resulted in the restraint of the petitioner's liberty in violation of the constitution or the court's jurisdiction. State ex rel. Hager v. Marten, 226 Wis. 2d 687, 594 N.W.2d 791 (1999), 97-3841.

782.01 Annotation Because it is an extraordinary writ, habeas corpus relief is available only when the petitioner demonstrates: 1) restraint of his or her liberty, 2) the restraint was imposed contrary to constitutional protections or by a body lacking jurisdiction, and 3) no other adequate remedy available at law. A petition for a writ of habeas corpus will not be granted if the petitioner asserts a claim that could have been raised during a prior appeal if the petitioner offers no valid reason to excuse the failure. State v. Pozo, 2002 WI App 279, 258 Wis. 2d 796, 654 N.W.2d 12, 02-0127.

782.01 Annotation A claim for ineffective assistance of postconviction counsel must be filed with the circuit court either as a s. 974.06 motion or as a petition for a writ of habeas corpus. A defendant arguing ineffective assistance of appellate counsel, conversely, may not seek relief under s. 974.06 and must instead petition the court of appeals for a writ of habeas corpus. State v. Starks, 2013 WI 69, ___ Wis. 2d ___, ___ N.W.2d ___, 10-0425.



782.02 Who not entitled to.

782.02  Who not entitled to. No person shall be entitled to prosecute such writ who shall have been committed or detained by virtue of the final judgment or order of any competent tribunal of civil or criminal jurisdiction or by virtue of any execution issued upon such order or judgment; but no order of commitment for any alleged contempt or upon proceedings as for contempt to enforce the rights or remedies of any party shall be deemed a judgment or order within the meaning of this section; nor shall any attachment or other process issued upon any such order be deemed an execution within the meaning of this section.

782.02 History History: 1979 c. 32 s. 59; Stats. 1979 s. 782.02.



782.03 Petition for writ.

782.03  Petition for writ. Application for the writ shall be by petition, signed either by the prisoner or by some person in his or her behalf, and may be made to the supreme court, the court of appeals or the circuit court of the county, or to any justice or judge of the supreme court, court of appeals or circuit court or to any circuit or supplemental court commissioner, within the county where the prisoner is detained; or if there is no judge within the county, or for any cause he or she is incapable of acting, or has refused to grant the writ, then to some judge residing in an adjoining county; but every application, made by or on behalf of a person sentenced to the state prisons, must contain a copy of any motion made under s. 974.06 and shall indicate the disposition of the motion and the court in which the disposition was made. If no motion was made, the petition shall so state.

782.03 History History: 1977 c. 187, 449; 1979 c. 32 s. 59; Stats. 1979 s. 782.03; 2001 a. 61.

782.03 Annotation A defendant's prejudicial deprivation of appellate counsel, be it the fault of the attorney or the appellate court, is properly remedied by a petition for habeas corpus in the supreme court. State ex rel. Fuentes v. Court of Appeals, 225 Wis. 2d 446, 593 N.W.2d 48 (1999), 98-1534.



782.04 Petition; contents.

782.04  Petition; contents. Such petition must be verified and must state in substance:

782.04(1) (1) That the person in whose behalf the writ is applied for is restrained of personal liberty, the person by whom imprisoned and the place where, naming both parties, if their names are known, or describing them if they are not.

782.04(2) (2) That such person is not imprisoned by virtue of any judgment, order or execution specified in s. 782.02.

782.04(3) (3) The cause or pretense of such imprisonment according to the best of petitioner's knowledge and belief.

782.04(4) (4) If the imprisonment is by virtue of any order or process a copy thereof must be annexed, or it must be averred that, by reason of such prisoner being removed or concealed a demand of such copy could not be made or that such demand was made and a fee of $1 therefor tendered to the person having such prisoner in custody, and that such copy was refused.

782.04(5) (5) In what the illegality of the imprisonment consists.

782.04 History History: 1979 c. 32 ss. 59, 92 (11); 1979 c. 176; Stats. 1979 s. 782.04.



782.05 Application to officer in another county.

782.05  Application to officer in another county. Whenever application for any such writ is made to any officer not residing within the county where the prisoner is detained the officer shall require proof, by oath of the party appearing or by other sufficient evidence, that there is no officer in such county authorized to grant the writ or if there is one that the officer is absent or has refused to grant such writ, or for some cause, to be specifically set forth, is incapable of acting; and if such proof is not produced the application shall be denied.

782.05 History History: 1979 c. 32 s. 59; 1979 c. 176; Stats. 1979 s. 782.05.



782.06 Writ granted without delay.

782.06  Writ granted without delay. The court or judge to whom such petition shall be properly presented shall grant the same without delay unless it shall appear from the petition or from the documents annexed that the party applying therefor is prohibited from prosecuting the same.

782.06 History History: 1979 c. 32 s. 59; Stats. 1979 s. 782.06.



782.07 Form of writ.

782.07  Form of writ.

782.07(1)(1) Such writ shall be substantially in the following form:

The state of Wisconsin: To the sheriff, etc. (or A. B.):

You are hereby commanded to have C. D., by you imprisoned and detained, as it is said, together with the time and cause of such imprisonment, (by whatever name the said C. D. shall be called or charged), before [here name the court or judge], at, etc., on, etc. (or immediately after the receipt of the writ), to do and receive what shall then and there be considered concerning the said C. D.

Witness, etc.

782.07(2) (2) Every such writ shall be made returnable forthwith or at a day certain, as the case may require; when not issued by the court shall be endorsed with a certificate that the same has been allowed, with the date of such allowance, signed by the judge allowing the same.

782.07 History History: 1979 c. 32 s. 59; Stats. 1979 s. 782.07.



782.08 Writ, when sufficient.

782.08  Writ, when sufficient. Such writ shall not be disobeyed for any defect in form. It shall be sufficient:

782.08(1) (1) If the person having the custody of the prisoner is designated, either by name of office, if any, or by the person's name, or if both names are unknown or uncertain the person may be described by an assumed name or title. Anyone who is served with the writ is considered the person to whom it is directed, although it is directed to the person by a wrong name or description or to any other person.

782.08(2) (2) If the person who is directed to be produced be designated by name, or if the person's name be uncertain or unknown, he or she may be described in any other way so as to designate the person intended.

782.08 History History: 1979 c. 32 s. 59; 1979 c. 176; Stats. 1979 s. 782.08; 1993 a. 486; 1997 a. 254.



782.09 Refusal of writ.

782.09  Refusal of writ. Any judge who refuses to grant a writ of habeas corpus, when legally applied for, is liable to the prisoner in the sum of $1,000.

782.09 History History: 1979 c. 32 s. 59; 1979 c. 176, 355; Stats. 1979 s. 782.09.

782.09 Annotation Comity between circuit courts was not a sufficient reason to refuse to issue a writ but, under the facts of the case, the penalty under this section was inappropriate. J.V. v. Barron, 112 Wis. 2d 256, 332 N.W.2d 796 (1983).

782.09 Annotation The filing of a petition for a writ with the clerk of courts is a prerequisite to an action against a judge under this section. Maier v. Byrnes, 121 Wis. 2d 258, 358 N.W.2d 833 (Ct. App. 1984).



782.10 Writ, who may serve.

782.10  Writ, who may serve. Such writ can only be served by an elector of the state and shall be served as follows:

782.10(1) (1) By delivering a copy of the same to the person to whom it is directed.

782.10(2) (2) If such person cannot be found, by being left at the jail or other place in which the prisoner may be confined, with any underofficer or other person of proper age having charge of such prisoner.

782.10(3) (3) If the person on whom the writ ought to be served hides or refuses admittance to the party attempting to serve the writ, by affixing the copy, in some conspicuous place on the outside of the house or other place where the prisoner is confined.

782.10(4) (4) The person serving the writ shall make due and prompt return thereof with proof of service.

782.10 History History: 1979 c. 32 s. 59; 1979 c. 176; Stats. 1979 s. 782.10.



782.11 Petitioner, when to pay charges.

782.11  Petitioner, when to pay charges. When such writ is directed to any person other than an officer, it may require as a duty to be performed, in order to render the service thereof effectual, that the charges of bringing up such prisoner shall be paid by the petitioner, and in such case the writ shall specify the amount of such charges so to be paid, which shall not exceed the fees allowed by law to sheriffs for similar services.

782.11 History History: 1979 c. 32 s. 59; Stats. 1979 s. 782.11.



782.12 Service of writ, when complete.

782.12  Service of writ, when complete. Except where service is made under s. 782.10 (3), the service of a writ of habeas corpus is not complete until the party serving the writ tenders to the custodian of the prisoner, if an officer, the fees allowed for bringing up the prisoner, nor unless, when required by the officer, the party shall also give the officer a bond in double the sum for which the prisoner is detained, if detained for a specific sum of money, and if not, then in the sum of $1,000, conditioned that the obligor will pay the charges of carrying back the prisoner if remanded and that the prisoner will not escape, either going to or returning from the place to which taken, and if the prisoner is not in the custody of an officer, and the writ requires that the charges of bringing up the prisoner shall be paid by the petitioner, then until the charges have been tendered to the respondent.

782.12 History History: 1979 c. 32 ss. 59, 92 (11); 1979 c. 176; Stats. 1979 s. 782.12.



782.13 Return to writ.

782.13  Return to writ. Whenever a complete service of such writ shall have been made, the person upon whom it was served, having the custody of the prisoner, whether such writ be directed to the person or not, shall obey and make return to such writ and such prisoner shall be produced at the time and place specified therein.

782.13 History History: 1979 c. 32 s. 59; 1979 c. 176; Stats. 1979 s. 782.13.



782.14 Return, what to state.

782.14  Return, what to state. The respondent shall state in the return:

782.14(1) (1) Whether the prisoner is in the respondent's custody or power.

782.14(2) (2) If the prisoner is in the respondent's custody or power the authority and true cause of such imprisonment, setting forth the same at large.

782.14(3) (3) If the prisoner be detained by virtue of any written authority a copy thereof shall be annexed to the return and the original shall be produced to the court or judge before whom the same is returnable.

782.14(4) (4) If the respondent shall have had the prisoner in the respondent's power or custody at any time, but has transferred such custody to another, the return shall state particularly to whom, at what time, for what cause and by what authority such transfer took place. The return must be signed by the person making it and shall be verified by oath.

782.14 History History: 1979 c. 32 s. 59; 1979 c. 176; Stats. 1979 s. 782.14.



782.15 Prisoner produced, exception.

782.15  Prisoner produced, exception. The respondent shall bring the prisoner, according to the command of such writ, except in the case of sickness as provided in s. 782.29.

782.15 History History: 1979 c. 32 ss. 59, 92 (11); Stats. 1979 s. 782.15.



782.16 Obedience to writ compelled.

782.16  Obedience to writ compelled. If any person upon whom such writ shall have been duly served shall refuse or neglect to obey the same, within the time required, and no sufficient excuse shall be shown for such refusal or neglect the court or judge before whom such writ is returnable shall, upon proof of such service, forthwith issue an attachment against such person, directed to the sheriff of any county, commanding the sheriff forthwith to apprehend such person and to bring the person before such court or judge. The person so brought shall be committed to the county jail until making return to such writ and comply with any order that may be made in relation to the prisoner.

782.16 History History: 1979 c. 32 s. 59; 1979 c. 176; Stats. 1979 s. 782.16.



782.17 Attachment of sheriff.

782.17  Attachment of sheriff. If a sheriff neglects to make return to such writ the attachment may be directed to any coroner or other person to be designated therein, who shall execute the same; and such sheriff may be committed to the jail of any county other than the sheriff's own.

782.17 History History: 1979 c. 32 s. 59; 1979 c. 176; Stats. 1979 s. 782.17.



782.18 Attachment may issue.

782.18  Attachment may issue. In case of attachment an order may be issued to the officer or other person to whom such attachment is directed, commanding the officer or person to bring, forthwith, before the court or judge, the party for whose benefit such writ was allowed, who shall thereafter remain in the custody of such officer or other person, until discharged, bailed or remanded. In the execution of such attachment or order, the person executing it may call to the person's aid the power of the county.

782.18 History History: 1979 c. 32 s. 59; 1979 c. 176; Stats. 1979 s. 782.18.



782.19 Return may be traversed.

782.19  Return may be traversed. The prisoner may move to strike the return or may deny any of the material facts set forth in the return to the writ or allege any fact to show either that the imprisonment is unlawful or that the prisoner is entitled to a discharge, which allegations and denials shall be verified by oath; and the court or judge shall proceed in a summary way to examine into the facts contained in the return and to hear the allegations and proofs of the parties in support of such imprisonment or against the same.

782.19 History History: Sup. Ct. Order, 67 Wis. 2d 585, 762 (1975); 1975 c. 218; 1979 c. 32 s. 59; Stats. 1979 s. 782.19.



782.20 When party discharged.

782.20  When party discharged. If no legal cause be shown for such imprisonment or restraint or for the continuance thereof the court or judge shall make a final order discharging such party from the custody or restraint.

782.20 History History: 1979 c. 32 s. 59; 1979 c. 176; Stats. 1979 s. 782.20.



782.21 When remanded.

782.21  When remanded. The court or judge must make a final order to remand the prisoner if it shall appear that the prisoner is detained in custody either:

782.21(1) (1) By virtue of process issued by any court or judge of the United States, in a case where such court or judge has exclusive jurisdiction; or

782.21(2) (2) By virtue of the final judgment or order of any competent court of civil or criminal jurisdiction or of any execution issued upon such judgment or order; or

782.21(3) (3) For any contempt, specially and plainly charged in the commitment by some court, officer or body having authority to commit for the contempt so charged; and

782.21(4) (4) That the time during which such party may be legally detained has not expired.

782.21 History History: 1979 c. 32 s. 59; 1979 c. 176; Stats. 1979 s. 782.21.



782.22 Discharge if in custody under process.

782.22  Discharge if in custody under process.

782.22(1) (1) If it appear that the prisoner is in custody by virtue of civil process of any court or issued by any officer in the course of judicial proceedings before the officer such prisoner can be discharged in the following cases only:

782.22(1)(a) (a) Where the jurisdiction of such court or officer has been exceeded, either as to matter, place, law or person.

782.22(1)(b) (b) Where, although the original imprisonment was lawful, yet by some act, omission or event which has taken place afterward the prisoner is entitled to be discharged.

782.22(1)(c) (c) Where the process is void.

782.22(1)(d) (d) When the process was issued in a case not allowed by law.

782.22(1)(e) (e) Where the person having the custody of the prisoner is not empowered by law to detain the prisoner; or

782.22(1)(f) (f) Where the process is not authorized by any judgment or order of any court nor by any provision of law.

782.22(2) (2) But no court or judge, on the return of such writ, shall inquire into the legality or justice of any judgment, order or execution specified in s. 782.21.

782.22 History History: 1979 c. 32 s. 59, 92 (11); 1979 c. 176; Stats. 1979 s. 782.22; 1993 a. 486.



782.23 Prisoner, when bailed.

782.23  Prisoner, when bailed. If it appear that the prisoner has been legally committed for crime or if the prisoner appears, by the testimony offered with the return upon the hearing thereof, to be guilty of crime, although the commitment is irregular, the court or judge before whom the prisoner is brought shall release the prisoner on bail, if bailable and good bail be offered, or shall remand the prisoner.

782.23 History History: 1979 c. 32 s. 59; 1979 c. 176; Stats. 1979 s. 782.23.



782.24 Prisoner, when remanded.

782.24  Prisoner, when remanded. If the prisoner is not entitled to discharge and is not bailed the court or judge shall remand the prisoner to the custody from which taken, if the person who had custody is legally entitled to custody; if not so entitled, the prisoner shall be committed to his or her legal custodian.

782.24 History History: 1979 c. 32 s. 59; 1979 c. 176; Stats. 1979 s. 782.24.



782.25 Custody of prisoner pending proceedings.

782.25  Custody of prisoner pending proceedings. Until judgment be given upon the return the court or judge before whom the prisoner is brought may either commit the prisoner to the custody of the sheriff or place the prisoner in such care or under such custody as age and other circumstances may require.

782.25 History History: 1979 c. 32 s. 59; 1979 c. 176; Stats. 1979 s. 782.25.



782.26 Interested person notified.

782.26  Interested person notified. When it appears from the return to such writ that the prisoner is in custody on any process under which any other person has an interest in continuing imprisonment no order shall be made for discharge until it shall appear that the interested person or attorney, if the person has one, if to be found within the county, shall have sufficient notice of the time and place at which writ is returnable.

782.26 History History: 1979 c. 32 s. 59; 1979 c. 176; Stats. 1979 s. 782.26.



782.27 Notice to district attorney.

782.27  Notice to district attorney. When the prisoner is detained upon any criminal accusation no order for discharge shall be made until sufficient notice of the time and place at which such writ shall have been returned or shall be made returnable shall be given to the district attorney of the county, if to be found within the county.

782.27 History History: 1979 c. 32 s. 59; 1979 c. 176; Stats. 1979 s. 782.27.



782.28 Transfer from circuit court commissioner.

782.28  Transfer from circuit court commissioner. If the writ is returnable before a circuit court commissioner, either party may make a request for transfer to the court in which the matter is filed. Upon receipt of such request the circuit court commissioner shall forthwith transmit all papers and records in the proceedings to the court.

782.28 History History: 1977 c. 135; 1979 c. 32 s. 59; Stats. 1979 s. 782.28; 2001 a. 61.



782.29 Proceedings in absence of prisoner; appearance by attorney.

782.29  Proceedings in absence of prisoner; appearance by attorney. When from sickness or infirmity the prisoner cannot without danger be brought before the court or judge before whom the writ is made returnable the respondent may state that fact in the return, verifying the same by oath. If satisfied of the truth of such allegation and the return is otherwise sufficient, the court or judge shall proceed to dispose of the matter. The prisoner may appear by attorney and plead to the return. If it appears that the prisoner is illegally imprisoned the court or judge shall order discharge forthwith; but if it appears that the person is legally imprisoned and is not entitled to bail all further proceedings thereon shall cease.

782.29 History History: 1979 c. 32 s. 59; 1979 c. 176; Stats. 1979 s. 782.29.



782.30 Order of discharge, how enforced, action for damages.

782.30  Order of discharge, how enforced, action for damages. Obedience to any final order discharging or directing the discharge of any prisoner may be enforced by the court making the order by attachment, in the manner provided for a neglect to make a return to a writ of habeas corpus and with the like effect in all respects. The person who is guilty of disobedience of the order shall be liable to the prisoner in the sum of $1,250 for damages, in addition to any special damages that the prisoner may have sustained.

782.30 History History: 1979 c. 32 s. 59; Stats. 1979 s. 782.30; 1997 a. 254.



782.31 Nonliability of officers.

782.31  Nonliability of officers. No officer shall be liable for obeying any final order discharging or directing the discharge of any prisoner.

782.31 History History: 1979 c. 32 s. 59; Stats. 1979 s. 782.31.



782.32 Reimprisonment for same cause; when cause not same.

782.32  Reimprisonment for same cause; when cause not same. No person who has been discharged by the final order of any court or officer upon a writ of habeas corpus issued pursuant to the provisions of this chapter shall be again imprisoned, restrained or kept in custody for the same cause; but it shall not be deemed the same cause:

782.32(1) (1) If the person has been discharged from a commitment on a criminal charge and is afterwards committed for the same offense by the legal order or process of the court wherein the person is bound by recognizance to appear or in which the person is informed against, indicted or convicted for the same offense; or

782.32(2) (2) If after a discharge for defect of proof or for any material defect in the commitment in any criminal case the prisoner be again arrested on sufficient proof and committed by legal process for the same offense; or

782.32(3) (3) If in a civil action the party has been discharged for any illegality in the judgment or process hereinbefore specified and is afterward imprisoned by legal process for the same cause or action; or

782.32(4) (4) If in any civil action the person has been discharged from commitment on mesne process and shall be afterwards committed on execution in the same cause or on mesne process in any other cause after such first action shall have been discontinued.

782.32 History History: 1979 c. 32 s. 59; 1979 c. 176; Stats. 1979 s. 782.32.

782.32 Cross-reference Cross-reference: Effect of release on habeas corpus upon term of imprisonment, see s. 973.16.



782.33 Warrant in lieu of writ.

782.33  Warrant in lieu of writ. Whenever it shall appear by satisfactory proof that any person is held in illegal imprisonment and that there is good reason to believe that the person will be carried out of the state or suffer some irreparable injury before the person can be relieved by habeas corpus, the judge may issue a warrant, reciting the facts and directed to any sheriff, constable or other person, commanding him or her to take such prisoner and forthwith to bring the prisoner before the judge, to be dealt with according to law.

782.33 History History: 1979 c. 32 s. 59; 1979 c. 176; Stats. 1979 s. 782.33.



782.34 Order of arrest.

782.34  Order of arrest. When the proof mentioned in s. 782.33 shall also be sufficient to justify an arrest of the person having such prisoner in custody, as for a criminal offense committed in the taking or detaining of such prisoner, the warrant shall also contain an order for the arrest of such person for such offense.

782.34 History History: 1979 c. 32 ss. 59, 92 (11); 1979 c. 176; Stats. 1979 s. 782.34.



782.35 Warrant, how executed.

782.35  Warrant, how executed. Any officer or person to whom such warrant shall be directed shall execute the same by bringing the prisoner therein named and the person who detained the prisoner, if so commanded by the warrant, before the officer issuing the same; and thereupon the person detaining such prisoner shall make return in like manner and the like proceedings shall be had as if a writ of habeas corpus had been issued in the first instance.

782.35 History History: 1979 c. 32 s. 59; Stats. 1979 s. 782.35; 1993 a. 486.



782.36 Proceedings for unlawful detention.

782.36  Proceedings for unlawful detention. If the person having such prisoner in custody shall be brought before such officer as for a criminal offense the person shall be examined, committed, bailed or discharged by such officer in like manner as in other criminal cases of the like nature.

782.36 History History: 1979 c. 32 s. 59; 1979 c. 176; Stats. 1979 s. 782.36.



782.37 Penalty for refusing papers.

782.37  Penalty for refusing papers. If any officer or other person refuses to deliver a copy of any order, warrant, process or other authority, by which the officer or other person detains any person, to anyone who demands the copy and who tenders the fees for the copy, the officer or other person shall be liable to the person so detained in the sum of $200, to be recovered in an action.

782.37 History History: 1979 c. 32 s. 59; Stats. 1979 s. 782.37; 1993 a. 486; 1997 a. 254.



782.38 Reimprisoning party discharged.

782.38  Reimprisoning party discharged. Any person who shall recommit, imprison or restrain of liberty or cause to be recommitted, imprisoned or restrained of liberty for the same cause except as provided in s. 782.32, any person discharged by a final order upon a writ of habeas corpus or who shall knowingly assist or aid therein, shall be liable to the prisoner in the sum of $1,250 damages, and shall be guilty of a misdemeanor and be punished as provided by s. 782.39.

782.38 History History: 1979 c. 32 ss. 59, 92 (11); 1979 c. 176; Stats. 1979 s. 782.38.



782.39 Concealment of person entitled to writ.

782.39  Concealment of person entitled to writ. Any person who has custody of or power over a person who is entitled to a writ of habeas corpus or for whose relief such a writ has been issued, who shall, with the intent to elude the service of such writ or to avoid the effect thereof, transfer such prisoner to the custody or control of another, or conceal the prisoner or change the place of confinement and every person who assists in so doing shall be fined not more than $1,000 or imprisoned not more than 6 months or both.

782.39 History History: 1979 c. 32 s. 59; 1979 c. 176; Stats. 1979 s. 782.39.



782.44 Prisoner brought for trial or as witness.

782.44  Prisoner brought for trial or as witness. This chapter does not restrain the power of courts to issue a writ of habeas corpus, to bring before them any prisoner for trial or as a witness.

782.44 History History: 1979 c. 32 s. 59; Stats. 1979 s. 782.44.

782.44 Annotation The trial court in determining whether to grant the writ should weigh the interest of the prisoner in presenting testimony in person against the state's interest in maintaining the prisoner's confinement. Eight listed factors are to be considered. State ex rel. Rilla v. Dodge County Circuit Court 76 Wis. 2d 429, 251 N.W.2d 476 (1977).

782.44 Annotation Whether to proceed with civil litigation or to hold it in abeyance while a party is incarcerated depends on the nature of the case, the practical concerns raised by the prisoner's appearance, and the alternative methods available to provide the prisoner with access to the hearing. Schmidt v. Schmidt, 212 Wis. 2d 405, 569 N.W.2d 74 (Ct. App. 1997), 96-3699.

782.44 Annotation A writ of habeas corpus prosequendum does not constitute a detainer subject to the requirements of the Interstate Agreement on Detainers, s. 976.05. State v. Eesley, 225 Wis. 2d 248, 591 N.W.2d 846 (1999), 97-1839.



782.45 Witness fees, inmates of state institutions.

782.45  Witness fees, inmates of state institutions.

782.45(1)(1) If an inmate of any public institution is brought into court in response to a writ of habeas corpus or subpoena, the institution shall be reimbursed for the time of the officer conducting the inmate and the actual and necessary traveling expenses incurred in taking the inmate into court on the process and returning the inmate to the institution. The superintendent of the institution shall file with the clerk of the court a statement of the expenses. The clerk shall certify the expenses to the county treasurer, who shall pay to the superintendent of the institution the amount so certified, but in a civil action, such expenses shall be paid by the party requesting the presence of the inmate.

782.45(2) (2) In lieu of the procedure under sub. (1) the department of health services and the department of corrections, upon 48 hours' advance notice, shall release to any sheriff having a suitable jail approved by the department of corrections for this purpose any prisoner upon presentation of a writ of habeas corpus to the warden or superintendent of the institution which is detaining the inmate. The sheriff shall be informed in advance where the sheriff may assume custody of the inmate and the sheriff then shall be in charge of the inmate and be responsible for the inmate's custody. During the time that an inmate is absent from the state institution and in the custody of the sheriff the inmate shall be entitled to credit for time served on the existing sentence and such credit under s. 302.11 that he or she was eligible to receive while an inmate of the state institution. The sheriff shall be responsible for segregating the inmate in the jail from other prisoners and the county shall be liable for all expenses attendant to his or her detention including medical care. The inmate while in the custody of the sheriff shall not be permitted to have visitors or to receive mail except as authorized and approved by the warden or superintendent of the state institution which formerly detained the inmate but shall be entitled to confer with counsel during reasonable hours without restriction. After the court has determined that the inmate is no longer needed or required, the sheriff shall promptly return the inmate to the institution to which detained prior to the release to the sheriff for appearance in court.

782.45 History History: 1979 c. 32 s. 59; 1979 c. 110; Stats. 1979 s. 782.45; 1989 a. 31; 1995 a. 27 s. 9126 (19); 2007 a. 20 s. 9121 (6) (a).

782.45 Annotation The state must transport prisoners to federal courts on the same basis as to state courts. Matter of Warden of Wisconsin State Prison, 541 F.2d 177 (1976).

782.45 Annotation The state may not deny an indigent prisoner the right to appear in court to defend a divorce action brought against him unless he pays expenses. Brant v. Powers, 339 F. Supp. 65 (1972).



782.46 Habeas corpus not available to prisoners passing through this state.

782.46  Habeas corpus not available to prisoners passing through this state. The officers of all other states, territories and countries are given the right to hold and convey all persons in their custody and charged with or convicted of crime into and through the state of Wisconsin. It shall be a sufficient answer to a writ of habeas corpus sued out in this state by any such person so in custody that the officer holds the person in custody by authority of a warrant or a commitment of such other state, territory or country, a copy of which warrant or commitment shall be attached to the answer of such officer.

782.46 History History: 1979 c. 32 s. 59; 1979 c. 176; Stats. 1979 s. 782.46.






783. Mandamus and prohibition.

783.01 Mandamus, return to first writ.

783.01  Mandamus, return to first writ. Mandamus is a civil action. The writ of mandamus shall specify the time within which the defendant shall make return thereto. Before such time expires the defendant may move to quash the writ and such motion shall be deemed a motion to dismiss the complaint under s. 802.06 (2).

783.01 History History: Sup. Ct. Order, 67 Wis. 2d 585, 762 (1975); 1979 c. 32 s. 60; Stats. 1979 s. 783.01.

783.01 Annotation The necessity of resolving by construction an apparent ambiguity in statutes to arrive at the nature of the duty sought to be compelled does not preclude resort to mandamus as a remedy. Morrissette v. DeZonia, 63 Wis. 2d 429, 217 N.W.2d 377 (1974).

783.01 Annotation Mandamus lies to compel an official to perform prescribed duties that are clear and unequivocal when the responsibility to act is imperative and the petitioner shows substantial damage will result from failure to perform the act. Burns v. City of Madison, 92 Wis. 2d 232, 284 N.W.2d 631 (1979).

783.01 Annotation It is an abuse of discretion to compel an action through mandamus when the duty to act is not clear and unequivocal and requires the exercise of discretion. A writ of mandamus to compel town officials to enforce ordinances was properly denied. Vretenar v. Hebron, 144 Wis. 2d 655, 424 N.W.2d 714 (1988).



783.02 Pleadings and proceedings.

783.02  Pleadings and proceedings. Whenever a return is made to the writ the plaintiff may move to strike the return. Otherwise the defenses alleged in the return shall be deemed controverted and like proceedings shall be had as in other civil actions.

783.02 History History: Sup. Ct. Order, 67 Wis. 2d 585, 762 (1975); 1979 c. 32 s. 60; Stats. 1979 s. 783.02.



783.03 Issues of fact; election cases, trial of.

783.03  Issues of fact; election cases, trial of.

783.03(1) (1) Issues of fact in mandamus proceedings instituted in the supreme court shall be tried in the circuit court of the county within which the cause of action arose or in such other county as the supreme court, for cause shown, may order, and the circuit courts may try the issues of fact and may summon a jury for that purpose and prescribe the manner of summoning the jury.

783.03(2) (2) In mandamus against a board of canvassers in the supreme court to compel the execution and delivery of a certificate of election to any person claiming to have been elected state senator or member of the assembly, or United States senator or representative in congress, or presidential elector, the court may if deemed necessary inquire into the facts of such election, irrespective of the election returns, and determine who received the greater number of legal votes cast, and the certificate issued in pursuance of such determination shall be the only lawful certificate of election to such office, and any other certificate of election to the same office shall be null and void. Such issue of fact may be tried as hereinbefore provided or according to such rules as the court may prescribe.

783.03 History History: 1977 c. 449; 1979 c. 32 s. 60; Stats. 1979 s. 783.03; 1993 a. 184.



783.04 Damages and costs.

783.04  Damages and costs. If judgment be for the plaintiff, the plaintiff shall recover damages and costs.

783.04 History History: 1979 c. 32 s. 60; 1979 c. 176; Stats. 1979 s. 783.04.



783.05 Recovery to bar another action.

783.05  Recovery to bar another action. A recovery of damages by virtue of this chapter against any party who shall have made a return to a writ of mandamus shall be a bar to any other action against the same party for the making of such return.

783.05 History History: 1979 c. 32 s. 60; Stats. 1979 s. 783.05.



783.07 Fine or imprisonment.

783.07  Fine or imprisonment. Whenever a peremptory mandamus is directed to any public officer, body, board or person commanding the performance of any duty specially enjoined by law and the officer or person or any member of the body or board has, without just excuse, refused or neglected to perform the duty so enjoined, the officer, person or member of the body or board is guilty of a Class H felony.

783.07 History History: 1979 c. 32 s. 60; 1979 c. 176; Stats. 1979 s. 783.07; 1981 c. 20; 1997 a. 283; 2001 a. 109.



783.08 Writs of prohibition, how issued.

783.08  Writs of prohibition, how issued. Writs of prohibition issued out of the supreme court shall be applied for upon relation or affidavits filed in the same manner as for writs of mandamus; and if the cause shown shall appear to the court to be sufficient a writ shall be thereupon issued, which shall command the court and party to whom it shall be directed to desist and refrain from any further proceedings in the action or matter specified therein until a day therein named to be fixed by the court and the further order of such court thereon; and then to show cause why they should not be absolutely restrained from any further proceedings in such action or matter.

783.08 History History: 1979 c. 32 s. 60; Stats. 1979 s. 783.08.

783.08 Annotation In an action for a writ of prohibition to prevent a state agency from conducting a hearing on grounds that the agency had no jurisdiction, the trial court abused its discretion in denying the writ after concluding the agency did not have jurisdiction. Judicial review after allowing the agency to proceed on the merits, although allowed, would have been grossly inadequate, the required extraordinary harm being "inherent in the situation." State ex rel. DPI v. DILHR, 68 Wis. 2d 677, 229 N.W.2d 591 (1975).

783.08 Annotation In seeking a writ of prohibition to restrain a county court from proceeding to trial in a traffic violation case, the petitioner failed to meet her burden of alleging facts sufficient to show the inadequacy of an appeal, extraordinary hardship, and a clear absence of jurisdiction when: 1) the speeding violation was a routine matter of minor significance both in terms of possible sanction and time involved; 2) there was nothing to indicate that appeal would not be an adequate method of correcting any errors in the proceeding; and 3) the asserted grounds for dismissal required basic changes in Wisconsin law, which the court had no clear duty to overturn. State ex rel. Prentice v. County Court, 70 Wis. 2d 230, 234 N.W.2d 283 (1975).

783.08 Annotation A writ of prohibition is an extraordinary remedy available to courts as part of their supervisory jurisdiction over inferior tribunals. A circuit court may exercise its supervisory authority over a state agency to prevent the agency from exceeding its statutory authority. A writ of prohibition will issue only when the duty of the court below is plain and there is a clear refusal to meet that duty or a clear intent to disregard it. The petitioner must also show that ordinary remedies are inadequate and that extraordinary hardship will result if the writ does not issue. City of Madison v. DWD, 2002 WI App 199, 257 Wis. 2d 348, 651 N.W.2d 292, 01-1910. Reversed on other grounds. 2003 WI 76, 262 Wis. 2d 652, 664 N.W.2d 584, 01-1910.

783.08 Annotation A writ of prohibition is the appropriate remedy to restrain the exercise of judicial functions outside or beyond the jurisdiction of a court, or to restrain an official acting in a judicial capacity, when great hardship would otherwise result. Individual Subpoenaed to Appear at Waukesha County John Doe Case No. 2003 JD 001 v. Davis, 2005 WI 70, 281 Wis. 2d 431, 697 N.W.2d 803, 04-1804.



783.09 Service and return of.

783.09  Service and return of. Such writ shall be served upon the court and party to whom it shall be directed in the same manner as a writ of mandamus; and a return shall in like manner be made thereto by such court, which may be enforced by attachment.

783.09 History History: 1979 c. 32 s. 60; Stats. 1979 s. 783.09.



783.10 Proceedings on adoption of return.

783.10  Proceedings on adoption of return. If the party to whom such writ of prohibition shall have been directed shall, by an instrument in writing to be signed by the party and annexed to such return, adopt the same return and rely upon the matters therein contained as sufficient cause why such court should not be restrained, as mentioned in the writ, said party shall thenceforth be deemed the defendant in such matter; and the person prosecuting such writ may take issue or move to strike the matters so relied upon by such defendant; and the like proceedings shall be had for the trial of issues of law or fact joined between the parties and for the rendering of judgment thereupon as in personal actions.

783.10 History History: Sup. Ct. Order, 67 Wis. 2d 585, 763 (1975); 1975 c. 218; 1979 c. 32 s. 60; Stats. 1979 s. 783.10.



783.11 Proceedings if return not adopted.

783.11  Proceedings if return not adopted. If the party to whom such writ of prohibition shall be directed shall not adopt such return, as above provided, the party prosecuting such writ shall bring on the argument of such return, as upon a rule to show cause, and may, by personal affidavit and other proofs, controvert the matters set forth in such return.

783.11 History History: 1979 c. 32 s. 60; 1979 c. 176; Stats. 1979 s. 783.11.



783.12 Judgment.

783.12  Judgment. The court, after hearing the proofs and allegations of the parties, shall render judgment either that a prohibition absolute, restraining the said court and party from proceeding in such action or matter, do issue, or a writ of consultation, authorizing the court and party to proceed in the action or matter in question.

783.12 History History: 1979 c. 32 s. 60; Stats. 1979 s. 783.12.



783.13 Judgment if return adopted.

783.13  Judgment if return adopted. If the party to whom such first writ of prohibition shall be directed shall adopt the return of the court thereto, as above provided, and judgment shall be rendered for the party prosecuting such writ, a prohibition absolute shall be issued; but if judgment be given against such party a writ of consultation shall be issued as above provided.

783.13 History History: 1979 c. 32 s. 60; Stats. 1979 s. 783.13.






784. Quo warranto.

784.01 Remedy by civil action; forms.

784.01  Remedy by civil action; forms. The remedies heretofore obtainable by writs of scire facias and quo warranto and by proceedings by information in the nature of quo warranto may be obtained by civil action, and it shall not be necessary to sue out such writs in form; but this section shall not prevent the use by the supreme court of writs and proceedings in the forms hitherto used in such cases in such court.

784.01 History History: 1979 c. 32 s. 61; Stats. 1979 s. 784.01.



784.02 How tried.

784.02  How tried. In actions of quo warranto and scire facias, the court may summon a jury and prescribe the manner of summoning the jury.

784.02 History History: 1977 c. 449; 1979 c. 32 s. 61; Stats. 1979 s. 784.02.



784.03 Relator, when to be joined as plaintiff.

784.03  Relator, when to be joined as plaintiff. When an action shall be brought by the attorney general by virtue of this chapter, on the relation or information of a person having an interest in the question, the name of such person shall be joined with the state as plaintiff.

784.03 History History: 1979 c. 32 s. 61; Stats. 1979 s. 784.03.



784.04 When action may be brought.

784.04  When action may be brought.

784.04(1) (1) An action may be brought by the attorney general in the name of the state, upon his or her own information or upon the complaint of any private party, against the parties offending in the following cases:

784.04(1)(a) (a) When any person shall usurp, intrude into or unlawfully hold or exercise any public office, civil or military, or any franchise within this state, or any office in a corporation created by the authority of this state; or

784.04(1)(b) (b) When any public officer, civil or military, shall have done or suffered an act which, by the provisions of law, shall work a forfeiture of office; or

784.04(1)(c) (c) When any association or number of persons shall act, within this state, as a corporation without being duly incorporated.

784.04(2) (2) Such action may be brought in the name of the state by a private person on personal complaint when the attorney general refuses to act or when the office usurped pertains to a county, town, city, village, school district or technical college district.

784.04 History History: 1971 c. 154; 1979 c. 32 s. 61; 1979 c. 176; Stats. 1979 s. 784.04; 1993 a. 399.

784.04 Annotation A competitive interest is sufficient to confer standing to sue in quo warranto. State ex rel. 1st Nat. Bank v. M & I Peoples Bank, 95 Wis. 2d 303, 290 N.W.2d 321 (1980).

784.04 Annotation Both a neighboring city and a landowner-taxpayer in a town had standing in a quo warranto challenge to the incorporation of a town. City of Waukesha v. Salbashian, 128 Wis. 2d 334, 382 N.W.2d 52 (1986).

784.04 Annotation A recount under s. 9.01 is the exclusive remedy for challenging mistakes in canvassing an election. Actions in quo warranto are precluded. Shroble v. Prusener, 185 Wis. 2d 103, 517 N.W.2d 169 (1994).



784.05 When defendant held to bail.

784.05  When defendant held to bail. If the action is brought against a person for usurping an office, the attorney general or person complaining, in addition to the statement of the cause of action, may also set forth in the complaint the name of the person rightfully entitled to the office, with a statement of the person's right to the office. In such case, upon proof by affidavit that the defendant has received fees or emoluments belonging to the office and by means of his or her usurpation of the office, an order may be granted by a judge of the circuit court, by a judge of the court of appeals or by a justice of the supreme court, if the action is pending therein, for the arrest of the defendant and holding him or her to bail; and thereupon the defendant shall be arrested and held to bail in the manner and with the same effect and subject to the same rights and liabilities as in other civil actions when the defendant is subject to arrest.

784.05 History History: 1977 c. 187; 1979 c. 32 s. 61; Stats. 1979 s. 784.05.



784.06 Pleading.

784.06  Pleading. In an action brought to determine the right to any office, in every case where the defendant has the official certificate of election to the office, the complaint shall state in what respect such certificate was improperly or illegally issued; and if any party claims that illegal votes were cast at the election for the office, that party shall state in the pleading the names of the persons whom the party claims cast illegal votes which were counted, and in what such illegality consists, and the election district where such illegal votes were cast, and the number of legal votes cast for each claimant, respectively; if the party claims that lawful votes were tendered and not received, the names of such voters and the election district where tendered shall be alleged; if the party claims lawful votes were rejected by the canvassers, the number and election district where so rejected shall be alleged, together with the number which it is claimed should have been counted for claimant. And if it be alleged by either party that the entire vote of any town, municipal corporation or election district was illegal, that party's pleading shall specify the grounds of such alleged illegality.

784.06 History History: 1971 c. 304; 1979 c. 32 s. 61; 1979 c. 176; Stats. 1979 s. 784.06.



784.07 Proceedings on motion to dismiss; continuance.

784.07  Proceedings on motion to dismiss; continuance. In all such actions brought to determine the right to an office in the circuit courts, if the defendant moves to dismiss the complaint under s. 802.06 (2) the issue raised by the motion shall have preference upon the calendar and be tried before the other issues thereon. If the motion is sustained the plaintiff or relator may amend the complaint within 24 hours. If the motion is overruled the defendant shall serve an answer to the complaint within 24 hours unless, upon cause shown, further time therefor is granted to either party by the court. The issue as finally made shall be tried. No continuance of any such cause may be granted upon the defendant's application unless the defendant shows the absence of a witness or other testimony and the facts which the defendant expects to prove by the witness or other testimony and they are deemed material by the court. The plaintiff or relator may traverse or offer counterevidence to the facts set forth in the application for a continuance.

784.07 History History: Sup. Ct. Order, 67 Wis. 2d 585, 763 (1975); 1975 c. 218; 1977 c. 449; 1979 c. 32 s. 61; Stats. 1979 s. 784.07.



784.08 Judgment.

784.08  Judgment. In every such case such judgment shall be rendered upon the right of the defendant and also upon the right of the party so alleged to be entitled, or only upon the right of the defendant, as justice shall require. When the action shall not be terminated during the term of the office in controversy it may notwithstanding be prosecuted to completion and judgment rendered, which shall determine the right which any party had to the office.

784.08 History History: 1979 c. 32 s. 61; Stats. 1979 s. 784.08.



784.09 Relator to take office and demand books.

784.09  Relator to take office and demand books. If judgment is in favor of the person alleged to be entitled the person is entitled, after taking the oath of office and executing the official bond required by law, to assume the execution of the office. It is the person's duty immediately thereafter to demand of the defendant in the action all the books and papers in the defendant's custody or power belonging to the office.

784.09 History History: 1979 c. 32 s. 61; 1979 c. 176; Stats. 1979 s. 784.09.



784.10 Delivery of books, etc.

784.10  Delivery of books, etc. If the defendant shall refuse or neglect to deliver over such books or papers pursuant to the demand the defendant is guilty of a misdemeanor, and the same proceedings shall be had and with the same effect to compel the delivery of such books and papers as are provided by law.

784.10 History History: 1979 c. 32 s. 61; 1979 c. 176; Stats. 1979 s. 784.10.



784.11 Damages.

784.11  Damages. If the judgment be rendered upon the right of the person so alleged to be entitled in favor of such person the person may recover by action the damages the person has sustained by reason of the usurpation by the defendant of the office from which such defendant has been excluded.

784.11 History History: 1979 c. 32 s. 61; 1979 c. 176; Stats. 1979 s. 784.11.



784.12 Parties defendant.

784.12  Parties defendant. When several persons claim to be entitled to the same office or franchise one action may be brought against all such persons in order to try their respective rights to such office or franchise.

784.12 History History: 1979 c. 32 s. 61; Stats. 1979 s. 784.12.



784.13 Judgment if office, franchise or privilege usurped.

784.13  Judgment if office, franchise or privilege usurped. When a defendant against whom an action has been brought under this chapter shall be adjudged guilty of usurping or intruding into or unlawfully holding or exercising any office, franchise or privilege, judgment shall be rendered that the defendant be excluded from the office, franchise or privilege and that the plaintiff recover costs against the defendant. The court may also, in its discretion, fine the defendant a sum not exceeding $2,000, which fine, when collected, shall be paid into the treasury of the state.

784.13 History History: 1979 c. 32 s. 61; Stats. 1979 s. 784.13; 1997 a. 254.






785. Contempt of court.

785.01 Definitions.

785.01  Definitions. In this chapter:

785.01(1) (1) "Contempt of court" means intentional:

785.01(1)(a) (a) Misconduct in the presence of the court which interferes with a court proceeding or with the administration of justice, or which impairs the respect due the court;

785.01(1)(b) (b) Disobedience, resistance or obstruction of the authority, process or order of a court;

785.01(1)(bm) (bm) Violation of any provision of s. 767.117 (1);

785.01(1)(c) (c) Refusal as a witness to appear, be sworn or answer a question; or

785.01(1)(d) (d) Refusal to produce a record, document or other object.

785.01(2) (2) "Punitive sanction" means a sanction imposed to punish a past contempt of court for the purpose of upholding the authority of the court.

785.01(3) (3) "Remedial sanction" means a sanction imposed for the purpose of terminating a continuing contempt of court.

785.01 History History: 1979 c. 257; 1983 a. 189; 1993 a. 78; 2005 a. 443 s. 265.

785.01 Annotation When a father ordered to pay support and annually provide financial records to his ex-spouse only provided the records the day before a contempt hearing, it was no longer possible to produce the information in a timely manner as was required. The circumstances made full compliance with the court's order impossible, and partial compliance with the court's order was ineffectual. Unless the court is able to fashion an alternative purge condition to compensate the mother and children for their loss, they and the court will be defeated. Frisch v. Henrichs, 2007 WI 102, 304 Wis. 2d 1, 736 N.W.2d 85, 05-0534.

785.01 Annotation There need not be a specific injunction against a particular action to apply contempt sanctions to an order. An order that requires specific conduct, either to do, or to refrain from, specific actions, can be enforced by contempt. Neither sub. (1) nor case law requires that an order contain the specific term "enjoin" or "injunction" to allow the court to use contempt powers to enforce its orders, nor is the possibility of a separate civil action a bar to use of contempt to enforce a court order. Carney v. CNH Health & Welfare Plan, 2007 WI App 205, 305 Wis. 2d 443, 740 N.W.2d 625, 06-1529.

785.01 Annotation To allow a successor corporation to defend contempt based upon its agent's ignorance of court orders in the possession of the successor corporation and binding on both the predecessor and successor corporations would make a mockery of court orders. Understandable sympathy for an individual agent, when the agent acts in good faith, but without knowledge of what is in the files the agent is charged to administer, would permit easy corporate avoidance of responsibility by simply hiring a new employee with no actual knowledge of the order. Carney v. CNH Health & Welfare Plan, 2007 WI App 205, 305 Wis. 2d 443, 740 N.W.2d 625, 06-1529.



785.02 Power of court to punish for contempt of court.

785.02  Power of court to punish for contempt of court. A court of record may impose a remedial or punitive sanction for contempt of court under this chapter.

785.02 History History: 1979 c. 257.

785.02 Annotation A juvenile was improperly held in contempt of court when the court did not sufficiently consider less restrictive alternative dispositions. A juvenile may be found in contempt and incarcerated subject to enumerated conditions. In Interest of D.L.D. 110 Wis. 2d 168, 327 N.W.2d 682 (1983).

785.02 Annotation A contemnor whose liberty interests are at risk must be given an opportunity to show the court that the failure to comply with purge conditions was not willful and intentional. V.J.H. v. C.A.B. 163 Wis. 2d 833, 472 N.W.2d 939 (Ct. App. 1991).

785.02 Annotation Necessary conditions for imposition of summary contempt are enumerated. Extreme intoxication of a criminal defendant at a sentencing hearing was properly punished by summary contempt. Shepard v. Outagamie County Circuit Court, 189 Wis. 2d 279, 525 N.W.2d 769 (Ct. App. 1994).

785.02 Annotation When dealing with a payment as a remedial sanction to compensate a party for a loss suffered as a result of contempt, it is possible for there to be a purge condition without a sanction or for the purge condition to be the same as the sanction. Frisch v. Henrichs, 2007 WI 102, 304 Wis. 2d 1, 736 N.W.2d 85, 05-0534.

785.02 Annotation Courts may hold juveniles in contempt of court. The limited circumstances under which the sanction of imprisonment may be imposed is discussed. 70 Atty. Gen. 98.

785.02 Annotation Contempt of court: Wisconsin's erasure of the blurred distinction between civil and criminal contempt. 66 MLR 369 (1983).



785.03 Procedure.

785.03  Procedure.

785.03(1)(1)  Nonsummary procedure.

785.03(1)(a)(a) Remedial sanction. A person aggrieved by a contempt of court may seek imposition of a remedial sanction for the contempt by filing a motion for that purpose in the proceeding to which the contempt is related. The court, after notice and hearing, may impose a remedial sanction authorized by this chapter.

785.03(1)(b) (b) Punitive sanction. The district attorney of a county, the attorney general or a special prosecutor appointed by the court may seek the imposition of a punitive sanction by issuing a complaint charging a person with contempt of court and reciting the sanction sought to be imposed. The district attorney, attorney general or special prosecutor may issue the complaint on his or her own initiative or on the request of a party to an action or proceeding in a court or of the judge presiding in an action or proceeding. The complaint shall be processed under chs. 967 to 973. If the contempt alleged involves disrespect to or criticism of a judge, that judge is disqualified from presiding at the trial of the contempt unless the person charged consents to the judge presiding at the trial.

785.03(1)(c) (c) Joint hearing and trial. The court may hold a hearing on a motion for a remedial sanction jointly with a trial on a complaint seeking a punitive sanction.

785.03(2) (2) Summary procedure. The judge presiding in an action or proceeding may impose a punitive sanction upon a person who commits a contempt of court in the actual presence of the court. The judge shall impose the punitive sanction immediately after the contempt of court and only for the purpose of preserving order in the court and protecting the authority and dignity of the court.

785.03(3) (3) Appeal. A defendant aggrieved by a determination under this chapter may appeal in accordance with s. 809.30 if the proceeding was prosecuted by the state.

785.03 History History: 1979 c. 257; 1983 a. 377.

785.03 Annotation Juvenile courts must follow the procedures in ch. 785 when exercising contempt powers. Contempt Finding Against B.L.P. 118 Wis. 2d 33, 345 N.W.2d 510 (Ct. App. 1984).

785.03 Annotation A contempt proceeding prosecuted by a family court commissioner under s. 767.29 (1) [now s. 767.57 (1)] was "prosecuted by the state" within the meaning of sub. (3). Biel v. Biel, 130 Wis. 2d 335, 387 N.W.2d 295 (Ct. App. 1986).

785.03 Annotation A contemnor has the right to allocution in summary contempt proceedings. Contempt in State v. Dewerth, 139 Wis. 2d 544, 407 N.W.2d 862 (1987).

785.03 Annotation When a trial court had no personal knowledge of the circumstances surrounding a subpoenaed witness's failure to appear, summary procedures were inappropriate. Matter of Contempt in State v. Levin, 146 Wis. 2d 166, 430 N.W.2d 718 (Ct. App. 1988).

785.03 Annotation A summary contempt proceeding is not "prosecuted by the state" and an appeal is pursuant to s. 808.04 (1). Matter of Contempt in State v. Simmons, 150 Wis. 2d 178, 441 N.W.2d 308 (Ct. App. 1989).

785.03 Annotation An attorney's tardiness is not contempt committed in the actual presence of the court. Summary procedures under sub. (2) are unavailable. Gower v. Marinette County Circuit Court, 154 Wis. 2d 1, 452 N.W.2d 354 (1990).

785.03 Annotation A sentence requiring imprisonment for a definite period of time without the possibility of purging through compliance with a court order is permitted only via punitive sanction proceedings. State ex rel. N.A. v. G.S., 156 Wis. 2d 338, 456 N.W.2d 867 (Ct. App. 1990).

785.03 Annotation Defense counsel's audible remark, "ridiculous," uttered upon entry of the sentence against her client sufficiently impinged on the court's ability to discharge its duties. Summary contempt was warranted, but failure to allow allocution rendered the order unenforceable. Olivetto v. Crawford County Circuit Court, 194 Wis. 2d 419, 533 N.W.2d 819 (1995).

785.03 Annotation A remedial sanction must be purgeable. A punitive sanction need not be purgeable but may only be imposed after provision of a due process, proceeding under sub. (1) (b). In re Paternity of Cy C. J. 196 Wis. 2d 964, 539 N.W.2d 703 (Ct. App. 1995), 94-3375.

785.03 Annotation A nonsummary contempt motion is a part of the underlying action from which it arises. The time for requesting judicial substitution runs from the commencement of the action, not from receipt of notice of the contempt proceeding. James L. J. v. Walworth County Circuit Court, 200 Wis. 2d 496, 546 N.W.2d 460 (1996), 94-2043.

785.03 Annotation When a defendant's liberty is threatened in a remedial contempt action, the court must advise the defendant of the right to appointed counsel if the defendant is indigent. The circuit court must initiate a colloquy clearly conveying the right to the defendant and inquiring whether the defendant believes himself or herself indigent. State v. Pultz, 206 Wis. 2d 112, 556 N.W.2d 708 (1996), 94-2806.

785.03 Annotation Because a guardian ad litem's allegedly contumacious act or omission had nothing to do with the violation of a pretrial, scheduling, or procedural order, the circuit court's authority to sanction the guardian ad litem for noncompliance with its substantive order directing the disposition of a minors' settlement proceeds was more firmly grounded in sub. (1) (a) rather than s. 805.03. Reed v. Luebke, 2003 WI App 207, 267 Wis. 2d 596, 671 N.W.2d 304, 02-2211.

785.03 Annotation Remedial sanctions under sub. (1) (a) are sanctions imposed for the purpose of terminating a continuing contempt of court. For a remedial sanction to be entertained, there must be a motion to the court by an aggrieved person other than the trial court. Upon the filing of a motion seeking remedial sanctions for contempt, an on-the-record hearing must be held for due process purposes and the evidence must support findings that the contemnor engaged in intentional disobedience, resistance, or obstruction of the authority, process, or order of a court. Reed v. Luebke, 2003 WI App 207, 267 Wis. 2d 596, 671 N.W.2d 304, 02-2211.



785.04 Sanctions authorized.

785.04  Sanctions authorized.

785.04(1) (1)  Remedial sanction. A court may impose one or more of the following remedial sanctions:

785.04(1)(a) (a) Payment of a sum of money sufficient to compensate a party for a loss or injury suffered by the party as the result of a contempt of court.

785.04(1)(b) (b) Imprisonment if the contempt of court is of a type included in s. 785.01 (1) (b), (bm), (c) or (d). The imprisonment may extend only so long as the person is committing the contempt of court or 6 months, whichever is the shorter period.

785.04(1)(c) (c) A forfeiture not to exceed $2,000 for each day the contempt of court continues.

785.04(1)(d) (d) An order designed to ensure compliance with a prior order of the court.

785.04(1)(e) (e) A sanction other than the sanctions specified in pars. (a) to (d) if it expressly finds that those sanctions would be ineffectual to terminate a continuing contempt of court.

785.04(2) (2) Punitive sanction.

785.04(2)(a)(a) Nonsummary procedure. A court, after a finding of contempt of court in a nonsummary procedure under s. 785.03 (1) (b), may impose for each separate contempt of court a fine of not more than $5,000 or imprisonment in the county jail for not more than one year or both.

785.04(2)(b) (b) Summary procedure. A court, after a finding of contempt of court in a summary procedure under s. 785.03 (2), may impose for each separate contempt of court a fine of not more than $500 or imprisonment in the county jail for not more than 30 days or both.

785.04(3) (3) Past conduct. A punitive sanction may be imposed for past conduct which was a contempt of court even though similar present conduct is a continuing contempt of court.

785.04 History History: 1979 c. 257; 1993 a. 78.

785.04 Annotation A court may award attorney fees and other litigation costs under sub. (1) (a). Town of Seymour v. City of Eau Claire, 112 Wis. 2d 313, 332 N.W.2d 821 (Ct. App. 1983).

785.04 Annotation Purge conditions must be within the power of the contemnor and must be reasonably related to the cause or nature of the contempt. Larsen v. Larsen, 159 Wis. 2d 672, 465 N.W.2d 225 (Ct. App. 1990).



785.05 Limitation on imprisonment.

785.05  Limitation on imprisonment. In any case in which the contempt of court is based upon interference with visitation rights granted under s. 48.925 (1), or upon failure to respond to a citation, summons or warrant under s. 345.28 or any other failure to pay or to appear in court for a nonmoving traffic violation, the court may not impose imprisonment as a sanction under this chapter.

785.05 History History: 1981 c. 165; 1991 a. 191.



785.06 Court commissioners, municipal courts and administrative agencies.

785.06  Court commissioners, municipal courts and administrative agencies. A court commissioner, municipal court or state administrative agency conducting an action or proceeding or a party to the action or proceeding may petition the circuit court in the county in which the action or proceeding is being conducted for a remedial or punitive sanction specified in s. 785.04 for conduct specified in s. 785.01 in the action or proceeding.

785.06 History History: 1979 c. 257.

785.06 Annotation Section 767.29 (1) [now s. 767.57 (1)] specifically authorizes a family court commissioner to initiate a contempt action to enforce a child support order pursuant to s. 785.06. State ex rel. Stedman v. Rohner, 149 Wis. 2d 146, 438 N.W.2d 585 (1989).



785.07 Contempt orders imposing confinement.

785.07  Contempt orders imposing confinement. A contempt order imposing confinement shall be issued by a judge.

785.07 History History: 1977 c. 323; 1979 c. 32 s. 50; Stats. 1979 s. 767.40; 2005 a. 443 s. 178; Stats. 2005 s. 785.07.






786. Disposition of lands of wards; specific performance; change of names; establish heirships.

786.01 Conveyance of lands held in trust by persons under disability.

786.01  Conveyance of lands held in trust by persons under disability. Whenever any minor or individual adjudicated incompetent is seized or possessed of any lands or interest in any lands by way of mortgage or in trust only for others, the circuit court of the proper county may, upon the petition of the guardian of the minor or individual adjudicated incompetent or of any person in any way interested in the real estate, make an order authorizing or compelling the minor or individual adjudicated incompetent to convey and assure the lands or interest in the lands to any person entitled thereto, in such manner as the court directs.

786.01 History History: 1977 c. 449; 1979 c. 32 s. 63; Stats. 1979 s. 786.01; 2005 a. 387.



786.02 Specific performance of contract of individual adjudicated incompetent.

786.02  Specific performance of contract of individual adjudicated incompetent. A circuit court may authorize or compel the specific performance of any contract made by any individual who is adjudicated incompetent before performance of the contract, on the complaint or petition of the guardian of the individual adjudicated incompetent or of any other person interested in the contract.

786.02 History History: 1977 c. 449; 1979 c. 32 s. 63; Stats. 1979 s. 786.02; 2005 a. 387.



786.03 Specific performance; order; appeal.

786.03  Specific performance; order; appeal. No order authorizing or directing any such conveyance or the performance of any such contract shall be made until after hearing the parties and being satisfied that such conveyance ought to be made or such contract ought to be performed. The court may, by such order, direct the guardian of such individual adjudicated incompetent, or a special guardian appointed in such proceeding, to do any act which is necessary to carry such order into effect. The court may further direct that the reasonable expenses of the proceedings be paid out of the proceeds of the sale. No appeal shall lie from such order unless notice of intention to appeal shall be filed with the court within 10 days after date of the order. The court may enforce such order by any proper proceedings.

786.03 History History: 1979 c. 32 s. 63; Stats. 1979 s. 786.03; 2005 a. 387.



786.04 Specific performance; conveyance; warranties.

786.04  Specific performance; conveyance; warranties. The court may require the guardian to convey the real estate which such individual adjudicated incompetent might or ought to have conveyed if still competent. Where such individual contracted before incompetency to convey real estate by warranty deed, the guardian shall convey by warranty deed subject to any exceptions set forth in the individual's contract to convey. The guardian shall not be personally liable because of any breach of such warranty, but such warranty deed shall have the same effect for all purposes as if the individual adjudicated incompetent had executed it at such time while competent. This section is applicable where an individual adjudicated incompetent before incompetency made an assignment of a contract to convey real estate but did not deed to the assignee the title to the premises covered by the contract.

786.04 History History: 1979 c. 32 s. 63; 1979 c. 176; Stats. 1979 s. 786.04; 2005 a. 387.



786.05 Specific performance; recording order; effect.

786.05  Specific performance; recording order; effect. A certified copy of such judgment directing such conveyance, which is recorded in the office of the register of deeds in the county where the lands lie, shall be prima facie evidence of the correctness of the proceedings and of the authority of the guardian to convey. Every such conveyance shall be as effectual in passing the estate as if the individual adjudicated incompetent were then competent and executed the conveyance.

786.05 History History: 1979 c. 32 s. 63; Stats. 1979 s. 786.05; 2005 a. 387.



786.06 Realty of wards; grounds for mortgage, sale, lease.

786.06  Realty of wards; grounds for mortgage, sale, lease. Any real estate, or interest therein belonging to a minor or to an individual adjudicated incompetent may be sold, mortgaged or leased:

786.06(1) (1) When the personal property and the income of the real estate of such minor or individual adjudicated incompetent are together insufficient for the payment of his or her debts or for the maintenance and education of himself or herself and family;

786.06(2) (2) When the interests of such minor or individual adjudicated incompetent require or will be substantially promoted by such disposition on account of such real estate or interest therein being exposed to waste or dilapidation, or being unproductive, or for other peculiar reasons or circumstances.

786.06 History History: 1979 c. 32 s. 63; 1979 c. 176; Stats. 1979 s. 786.06; 2005 a. 387.



786.07 Realty of wards or individuals adjudicated incompetent; application for sale or encumbrance.

786.07  Realty of wards or individuals adjudicated incompetent; application for sale or encumbrance. The application for the disposition must be made to the circuit court of the county in which the real estate or some part thereof is situated or to the circuit court of the county in which the guardian for the minor or individual adjudicated incompetent has been appointed, by petition of the guardian of the minor or of the individual or by any relative or other person in behalf of either. The petition must be verified and must set forth the facts which would authorize the selling, mortgaging or leasing of the real estate or some part of the real estate for one or more of the reasons set forth in s. 786.06. If the real estate sold or some part of the real estate is situated in a county other than that in which the proceeding is taken, a certified copy of the order confirming the sale containing the name of the purchaser, the selling price and a description of the property sold shall be recorded in the office of the register of deeds of the county in which the real estate or any part of the real estate is situated. When the minor or individual adjudicated incompetent has a guardian and the application is to any court other than the court in which the guardian was appointed, notice of hearing of the application shall be given by mailing a copy of the notice to the judge of the court that appointed the guardian, and also to the guardian, unless he or she is the petitioner, at least 10 days before the date of the hearing.

786.07 History History: 1977 c. 449; 1979 c. 32 ss. 63, 92 (14); Stats. 1979 s. 786.07; 2005 a. 387.



786.08 Realty of wards; guardian; bond; prosecution of breach.

786.08  Realty of wards; guardian; bond; prosecution of breach.

786.08(1)(1)

786.08(1)(a) (a) When the application is made on behalf of a minor or individual adjudicated incompetent, who has no guardian, the court shall appoint some suitable person special guardian of the minor or individual in the proceeding; the special guardian shall give a bond to the judge of the court, to be filed with the clerk of the circuit court, in such sum, with such sureties, and in such form as the circuit court or judge directs, conditioned for the faithful performance of the trust reposed, for paying over, investing or accounting for all moneys that shall be received by the guardian, according to law and for observance of the directions of the court in relation to the trust.

786.08(1)(b) (b) When the minor shall have a guardian, the guardian may be appointed special guardian in said matter; or, the guardian, as such, may be authorized and empowered to act in and conduct such proceedings in the same manner, and with the same provisions as to an additional guardian's bond, as is provided in said proceedings for the conduct thereof by the guardian of individuals adjudicated incompetent.

786.08(2) (2) When the application is made on behalf of an individual adjudicated incompetent, the guardian of the individual shall, in the discretion of the court, give a bond to the judge of the court to be filed with the clerk of the circuit court, in such sum, additional to the guardian's original bond, as the court deems necessary, with such sureties and such conditions for the faithful performance of trust reposed as prescribed by this section.

786.08(3) (3) In case of the breach of the conditions of such bond, it may be prosecuted for the benefit of the party injured without any direction therefor.

786.08 History History: 1977 c. 449; 1979 c. 32 s. 63; Stats. 1979 s. 786.08; 2005 a. 387.



786.09 Inquiry relative to sale or encumbrance.

786.09  Inquiry relative to sale or encumbrance. Upon the presentation of such petition and the filing of such bond the court or the presiding judge may proceed in a summary manner to inquire into the merits of such application or make an order referring it to some suitable person as referee to inquire into and report upon the matters contained in such petition, whose duty it shall be to examine into the truth of the representations made, to hear the parties interested in the property or otherwise interested in the application and report thereupon with all convenient speed.

786.09 History History: 1979 c. 32 s. 63; Stats. 1979 s. 786.09.



786.10 Order for lease, mortgage, sale.

786.10  Order for lease, mortgage, sale. If, after an examination of the matter by the court or judge to which application is made, without a reference, or on the coming in of the report of the referee, and on examination of the matter, it shall satisfactorily appear that a disposition of any part of the real estate of such minor or individual adjudicated incompetent or any interest therein is necessary and proper, for any of the causes mentioned in s. 786.06 such court or judge shall make an order directing and authorizing the guardian to contract for the leasing, mortgaging, or sale of such real estate or interest therein or of such part thereof as the court or judge shall deem proper in such manner and with such restrictions as shall be deemed expedient.

786.10 History History: 1979 c. 32 ss. 63, 92 (14); Stats. 1979 s. 786.10; 2005 a. 387.



786.11 Contract for lease, mortgage, sale; approval.

786.11  Contract for lease, mortgage, sale; approval. No lease, mortgage or sale shall be made until an agreement therefor shall have been entered into by such guardian subject to the approval of the proper court or judge. Upon the confirmation of such agreement by such court or judge the guardian must execute a lease, mortgage or deed as directed by the order of confirmation. The guardian, general or special, may expend usual and customary brokers' fees, as well as necessary expenditures for abstracting, title insurance, survey, revenue stamps and other necessary costs and expenses in connection with the sale, all subject to review and approval by the court.

786.11 History History: 1979 c. 32 s. 63; Stats. 1979 s. 786.11.



786.12 Wards; acquisition or other disposal of real estate.

786.12  Wards; acquisition or other disposal of real estate. Under this chapter, the court in which a guardian has been appointed for a minor or an individual adjudicated incompetent may, in addition to the provisions of this chapter, make any disposition of the real estate of the ward or authorize the purchase in the name of the ward of any real estate in this state if the court determines that the proposed disposition or purchase will substantially promote the interests of the ward.

786.12 History History: 1979 c. 32 s. 63; Stats. 1979 s. 786.12; 2005 a. 387.



786.13 Platting realty of wards before sale.

786.13  Platting realty of wards before sale. Whenever an order shall have been made for the sale of any such real estate and it shall be made to appear to the court or judge that the interest of the minor or other ward would be promoted by platting such real estate the court or judge may, by order, authorize the guardian either alone or together with the cotenants, if any, or other owners, to make and acknowledge a plat of such real estate in the manner prescribed in ch. 236. A plat made pursuant to such order, certified and acknowledged in manner and form prescribed in ch. 236 and approved by the court or presiding judge, shall be as valid and effectual as if made by the minor when of full age or by the individual adjudicated incompetent before the adjudication. After such plat shall have been duly made and recorded such guardians may make separate sales of any lot or lots, according to such plat, or of such ward's interest therein in the manner above prescribed.

786.13 History History: 1979 c. 32 s. 63; Stats. 1979 s. 786.13; 2005 a. 387.



786.14 Realty of wards; will or conveyance not disregarded.

786.14  Realty of wards; will or conveyance not disregarded. No real estate or interest therein shall be sold, mortgaged or leased under the provisions of this chapter contrary to the provisions of any will by which the same was devised or of any conveyance by which the same was transferred to the minor or individual adjudicated incompetent.

786.14 History History: 1979 c. 32 s. 63; Stats. 1979 s. 786.14; 2005 a. 387.



786.15 Realty of wards, validity of the conveyance.

786.15  Realty of wards, validity of the conveyance. Every deed, mortgage, lease or other conveyance made in good faith by the guardian of a minor or individual adjudicated incompetent, pursuant to any order or judgment of a circuit court, made under the provisions of this chapter, shall be as valid and effectual as if made by the minor when of full age or by the individual adjudicated incompetent before the adjudication.

786.15 History History: 1977 c. 449; 1979 c. 32 s. 63; Stats. 1979 s. 786.15; 2005 a. 387.

786.15 Annotation A conveyance of a ward's real property by a guardian acting pursuant to court order is binding upon the ward beyond the time of the latter's majority. An option is a "conveyance" within the meaning of this section. Clear View Estates, Inc. v. Veitch, 67 Wis. 2d 372, 227 N.W.2d 84 (1975).



786.16 Realty of wards; effect of sale; proceeds realty.

786.16  Realty of wards; effect of sale; proceeds realty. No sale of the real estate of any minor or individual adjudicated incompetent shall give to the minor or individual any other or greater interest or estate in the proceeds of such sale than the minor or individual had in the estate so sold; but the said proceeds shall be deemed real estate of the same nature as the property sold.

786.16 History History: 1979 c. 32 s. 63; 1979 c. 176; Stats. 1979 s. 786.16; 2005 a. 387.



786.17 Realty of wards, proceeds, how applied; accounts.

786.17  Realty of wards, proceeds, how applied; accounts.

786.17(1)(1) The court shall make an order for the application and disposition of the proceeds of any such sale or mortgage, and of the income derived from the investment thereof and of the rent accruing upon any such lease, and direct the investment of any portion thereof belonging to the minor or individual adjudicated incompetent that is not needed for the payment of debts or the immediate support of the individual and the individual's family, so as to secure the same for the benefit of the minor or individual, and shall direct a return of the investment to be made on oath as soon as possible, and shall require accounts to be rendered periodically by any guardian or other person who may be entrusted with the disposition of the proceeds or the income thereof.

786.17(2) (2) If a guardian or other person fails or neglects to make a proper return or to render such accounts as the order of the circuit court requires the court may find the guardian or other person in default.

786.17 History History: 1977 c. 449; 1979 c. 32 s. 63; Stats. 1979 s. 786.17; 2005 a. 387.



786.18 Ward's estate is subject to particular estates.

786.18  Ward's estate is subject to particular estates.

786.18(1)(1) If the real estate or interest therein of any minor or any individual adjudicated incompetent that is directed to be sold is subject to an estate for life or for years in the whole or any part thereof the order for the sale may, in the discretion of the court or presiding judge, direct that such estate shall be sold, with the reversionary estate or interest of the minor or individual.

786.18(2) (2) After a sale under sub. (1), the court or judge shall ascertain the present value of the estate and direct the payment of the sum in gross, or the investment of the proceeds or the proper portion of the proceeds and the payment of the interest to the person having the particular estate until the expiration of the estate.

786.18 History History: 1979 c. 32 s. 63; Stats. 1979 s. 786.18; 1985 a. 29; 2005 a. 387.



786.19 Ward's particular estate, disposition.

786.19  Ward's particular estate, disposition. Where the interest of the minor or individual adjudicated incompetent in real estate consists of an estate for life or for years the court or presiding judge may, by order, authorize the guardian to join with the individual holding the reversionary estate in a conveyance of the property to which such interest attaches, so as to fully convey the particular estate, on receiving from the proceeds of the sale a gross sum in satisfaction of such estate or such proceeds or the proper portion thereof to be invested, and the interest thereon paid to the individual having the estate until the termination thereof; in either case the amount to be ascertained as prescribed in s. 786.18. When the proceeds or a proportionate part of such proceeds is received by the guardian for investment, the order of the court or presiding judge must provide for the investment thereof until termination of the particular estate, and then for the payment thereof to the individual entitled thereto.

786.19 History History: 1979 c. 32 ss. 63, 92 (14); 1979 c. 176; Stats. 1979 s. 786.19; 2005 a. 387.



786.20 Minor, ward of the court.

786.20  Minor, ward of the court. From the time of application on behalf of a minor having no guardian for the disposition of property, the minor shall be considered the ward of the court in which the application is made, so far as it relates to property, its proceeds and income.

786.20 History History: 1979 c. 32 s. 63; 1979 c. 176; Stats. 1979 s. 786.20; 2005 a. 387.



786.21 Estate of individual adjudicated incompetent, management.

786.21  Estate of individual adjudicated incompetent, management. The real estate of an individual adjudicated incompetent may not be leased for more than 5 years, or mortgaged or disposed of otherwise than is authorized and directed by this chapter.

786.21 History History: 1979 c. 32 s. 63; Stats. 1979 s. 786.21; 1997 a. 254; 2005 a. 387.



786.25 Nonresident wards, foreign guardian to convey estate; special guardian.

786.25  Nonresident wards, foreign guardian to convey estate; special guardian.

786.25(1) (1) If a minor or individual adjudicated incompetent residing outside this state owns any right, title, or interest in or to any real estate in this state and has a guardian or conservator who has been appointed in the state, territory, district, or country where he or she resides and no guardian appointed in this state, the foreign guardian or conservator may file a copy of the appointment, authenticated so as to make the same receivable in evidence, in the circuit court for the county in which the real estate of the minor or individual adjudicated incompetent is situated.

786.25(2) (2) Upon filing of the appointment under sub. (1) and proper application, the foreign guardian or conservator may be licensed by the court or presiding judge to lease, mortgage, or sell the real estate of his or her ward in the county under sub. (1), or any portion thereof, or interest therein, in the same manner and upon the same terms and conditions and for the same purposes as prescribed in this chapter in the case of a guardian appointed in this state. The court, or the presiding judge thereof, may, upon the petition of such foreign guardian or conservator, appoint some suitable person residing in this state, special guardian of the minor or individual adjudicated incompetent to make the lease, mortgage, or sale in the manner provided by this chapter.

786.25(3) (3) In case a special guardian shall be appointed the moneys arising from such lease, mortgage or sale shall be paid out and disposed of or invested as may be directed by the court or judge appointing such special guardian. The duly authenticated copy of the appointment of any guardian or conservator appointed in any other state, district, territory, or country together with a duly authenticated copy of the appointment of the special guardian of such minor or individual adjudicated incompetent, shall also be properly recorded and tract indexed at the ward's expense in the office of the register of deeds of the county in which such real estate is situated.

786.25 History History: 1977 c. 449; 1979 c. 32 s. 63; Stats. 1979 s. 786.25; 1993 a. 486; 2005 a. 387.



786.26 Future estates may be sold.

786.26  Future estates may be sold. Any real estate or interest therein which may at any time in the future be owned or possessed by any after-born child or by any person, whether in being or not, known or unknown, who shall or may become interested therein under and by virtue of any deed or other instrument, or by any last will and testament, may be sold, mortgaged, leased or otherwise disposed of as provided in ss. 786.26 to 786.35.

786.26 History History: 1979 c. 32 ss. 63, 92 (14); Stats. 1979 s. 786.26.



786.27 Future estates, application for sale.

786.27  Future estates, application for sale. The application for the disposition may be made to the circuit court for the county in which the real estate or some part or interest therein is situated, by the verified petition of any one or more of the parties having any title to or interest in the land. If any petitioners are minors, the petition shall be signed by their general guardian. The petition must set forth facts which would authorize the selling, mortgaging, leasing or otherwise disposing of the real estate or some part thereof, or interest therein, for one or more of the reasons set forth in s. 786.06. The lands or interests therein shall be sold, mortgaged, leased or otherwise disposed of in such manner as will best promote the interests of those concerned, whether in being or not, and whether their interests are present or contingent. Notice of the application shall be given to all parties having any title to or interest in the lands, who are living at the time of the petition, except those who have joined in the petition at least 10 days prior to the date of the hearing of the application, by service of the same as provided in ch. 801 for the service of the summons in a civil action.

786.27 History History: Sup. Ct. Order, 67 Wis. 2d 585, 775 (1975); 1977 c. 449; 1979 c. 32 ss. 63, 92 (14); Stats. 1979 s. 786.27.



786.28 Future estates, sale, referee bond.

786.28  Future estates, sale, referee bond. Upon the application being made, the circuit court must appoint some suitable person as referee, under whose direction the sale, mortgaging, leasing or other disposition of the lands or interest shall be made, which referee shall give a bond to the court in such amount, with such sureties and in such form as the court directs, conditioned as provided in s. 786.08. All proceedings had prior to June 7, 1913, under this chapter in county courts not having civil jurisdiction are hereby legalized.

786.28 History History: 1977 c. 449; 1979 c. 32 ss. 63, 92 (14); Stats. 1979 s. 786.28.



786.29 Future estates, sale, examination and report.

786.29  Future estates, sale, examination and report. Upon the filing of the bond, the circuit court may proceed in a summary manner to inquire into the merits of the application, or make an order directing the referee to inquire into and report upon the matters contained in the petition, and he or she shall examine the representations made, hear the parties interested in the property or otherwise interested in the application, and report thereupon with all convenient speed.

786.29 History History: 1977 c. 449; 1979 c. 32 s. 63; Stats. 1979 s. 786.29.



786.30 Future estates, order for disposition.

786.30  Future estates, order for disposition. If, after the summary examination or on the coming in of the report of the referee, and on examination of the matter it shall satisfactorily appear that a sale, mortgage, lease or other disposition of the whole or any part of the real estate or interest therein is necessary or proper, the circuit court shall make an order directing the sale, mortgaging, leasing or other disposition of the real estate or interest therein or of such part thereof as the court deems proper to be made by the referee, in such manner and with such restrictions as deemed expedient.

786.30 History History: 1977 c. 449; 1979 c. 32 s. 63; Stats. 1979 s. 786.30.



786.31 Future estates, approval of conveyance.

786.31  Future estates, approval of conveyance. No such sale, mortgage, lease or other disposition of the property may be made until an agreement therefor is entered into by the referee, subject to the approval of the circuit court. Upon the confirmation of such agreement by the court, the referee must execute a deed, mortgage, lease or other instrument of conveyance as directed by the said order of confirmation.

786.31 History History: 1977 c. 449; 1979 c. 32 s. 63; Stats. 1979 s. 786.31.



786.32 Future estates, approved conveyance vests title.

786.32  Future estates, approved conveyance vests title. Every deed, mortgage, lease or other conveyance made in good faith by the referee pursuant to any order or judgment of the circuit court, made under ss. 786.26 to 786.35, is valid and effectual to vest in the purchaser, mortgagee, lessee or other party under the conveyance, a good and sufficient title as against all persons having, or who may have, any title to or interest or estate in the lands, whether in being or not, under or by virtue of the terms of any deed or other instrument, or under and by virtue of any last will and testament, and the court may require any or all parties who are living having any interest in the lands to join the referee in the execution of the instrument of conveyance and release all their interests therein.

786.32 History History: 1977 c. 449; 1979 c. 32 ss. 63, 92 (14); Stats. 1979 s. 786.32.



786.33 Proceeds deemed real estate.

786.33  Proceeds deemed real estate. No sale, mortgage, lease or other conveyance made as aforesaid of the real estate or any interest therein of any person, whether in being or not, shall give to such person any other or greater interest or estate in the proceeds of such sale, mortgaging or other disposition of said lands or interest therein than the person had in the estate so sold or disposed of but the said proceeds shall be deemed real estate of the same nature as the property sold.

786.33 History History: 1979 c. 32 s. 63; 1979 c. 176; Stats. 1979 s. 786.33.



786.34 Future estates, proceeds placed in trust.

786.34  Future estates, proceeds placed in trust. The proceeds of the sale, mortgage, lease or other conveyance of the real estate, after payment under the direction of the circuit court of the costs and expenses of the proceedings, shall be paid to some designated trustee, and held, invested and disposed of in such manner and for such time as designated by the court for the benefit of such persons as may be or become interested in the lands or interests under and by virtue of the deed or other instrument or the will and testament, and the proceeds, as well as the interest and income thereof, shall at all times abide the order of the court.

786.34 History History: 1977 c. 449; 1979 c. 32 s. 63; Stats. 1979 s. 786.34.



786.35 Future estates, disposal, proceeding in rem.

786.35  Future estates, disposal, proceeding in rem. The proceeding under ss. 786.26 to 786.35 shall be deemed to be a proceeding in rem against the land or interest therein, and the final order providing for the sale, mortgaging, leasing or other disposition of the same shall operate directly on said land and shall be as valid, effectual and binding as though the party to be affected thereby were then living or had a present vested interest in the same.

786.35 History History: 1979 c. 32 ss. 63, 92 (14); Stats. 1979 s. 786.35.



786.36 Changing names, court procedure.

786.36  Changing names, court procedure.

786.36(1) (1) Except as provided in sub. (3) or s. 301.47, any resident of this state, whether a minor or adult, upon petition to the circuit court of the county where he or she resides and upon filing a copy of the notice required under s. 786.37 (1), with proof of publication, may, if no sufficient cause is shown to the contrary, have his or her name changed or established by order of the court. Subject to sub. (1m), if the person whose name is to be changed is a minor under the age of 14 years, the petition may be made by whichever of the following is applicable:

786.36(1)(a) (a) Both parents, if they are living, or the survivor of them.

786.36(1)(b) (b) The guardian or person having legal custody of the minor, if both parents are dead or if the parental rights of both parents have been terminated by judicial proceedings.

786.36(1)(c) (c) The minor's mother, if the minor is a nonmarital child who is not adopted or whose parents do not subsequently intermarry under s. 767.803 and if paternity of the minor has not been established.

786.36(1m) (1m)

786.36(1m)(a)(a)

786.36(1m)(a)1.1. Subject to subd. 2., the name of a minor under 14 years of age who has 2 living parents may be changed on the petition of one parent if, in addition to filing a copy of the notice required under s. 786.37 (1), with proof of publication, the petitioning parent files proof of service as required under s. 786.37 (2) and the nonpetitioning parent does not appear at the hearing on the petition or otherwise answer the petition.

786.36(1m)(a)2. 2. If the nonpetitioning parent cannot be found or provided with notice, the name of a minor under 14 years of age who has 2 living parents may be changed on the petition of one parent if, in addition to meeting the filing requirements under subd. 1., the petitioning parent has made a reasonable attempt to find and provide notice to the nonpetitioning parent, but with reasonable diligence the nonpetitioning parent cannot be found or provided with notice, and the nonpetitioning parent does not appear at the hearing or otherwise answer the petition.

786.36(1m)(b) (b) If the nonpetitioning parent appears at the hearing on the petition or otherwise answers the petition and shows that he or she has not abandoned the minor, as described in s. 48.415 (1) (a) 3., (b), and (c), or failed to assume parental responsibility for the minor, as described in s. 48.415 (6), the court shall require the consent of the nonpetitioning parent before changing the name of the minor.

786.36(2) (2) Except as provided in sub. (2m), the order shall be entered at length upon the records of the court and a certified copy of the record shall be recorded in the office of the register of deeds of the county, who shall make an entry in a book to be kept by the register. The fee for recording a certified copy is the fee specified under s. 59.43 (2) (ag). If the person whose name is changed or established was born or married in this state, the clerk of the court shall send to the state registrar of vital statistics, on a form designed by the state registrar of vital statistics, an abstract of the record, duly certified, accompanied by the fee prescribed in s. 69.22, which fee the clerk of court shall charge to and collect from the petitioner. The state registrar of vital statistics shall then correct the birth record, marriage record or both, and direct the register of deeds and local registrar to make similar corrections on their records.

786.36(2m) (2m)

786.36(2m)(a)(a) Except as provided in par. (b), if the court determines that, pursuant to s. 786.37 (4), publication of the petition is not required, all records related to the petitioner's name change shall be confidential and are exempt from disclosure under s. 19.35 (1). The court shall transmit to the register of deeds a form that states the petitioner's former name and states that the new name is confidential and may not be disclosed except pursuant to par. (b). The fee for recording a certified copy is the fee specified under s. 59.43 (2) (ag). If the person whose name is changed or established was born in this state, the clerk of the court shall send to the state registrar of vital statistics, on a form designed by the state registrar of vital statistics, an abstract of the record, duly certified, accompanied by the fee prescribed in s. 69.22, which fee the clerk of court shall charge to and collect from the petitioner. The state registrar of vital statistics shall then correct the birth record and, upon request by the petitioner and payment by the petitioner of the fees required under s. 69.22, issue to the petitioner the number of certified copies of the corrected birth record requested by the petitioner.

786.36(2m)(b) (b) Notwithstanding ss. 69.20 and 69.21, information that is confidential under this subsection may not be disclosed by the state registrar of vital statistics, the register of deeds, or a local registrar except pursuant to a court order. A court may order disclosure of confidential information upon good cause shown and upon determining that the safety of the petitioner is not jeopardized by disclosure.

786.36(3) (3) No person engaged in the practice of any profession for which a license is required by the state may change his or her given name or his or her surname to any other given name or any other surname than that under which the person was originally licensed in the profession in this or any other state, in any instance in which the state board or commission for the particular profession, after a hearing, finds that practicing under the changed name operates to unfairly compete with another practitioner or misleads the public as to identity or otherwise results in detriment to the profession or the public. This prohibition against a change of name by a person engaged in the practice of any profession does not apply to any person legally qualified to teach in the public schools in this state, nor to a change of name resulting from marriage or divorce, nor to members of any profession for which there exists no state board or commission authorized to issue licenses or pass upon the qualifications of applicants or hear complaints respecting conduct of members of the profession.

786.36(4) (4) Any change of name other than as authorized by law is void.

786.36 History History: 1973 c. 263; 1977 c. 449; 1979 c. 32 ss. 63, 92 (14); 1979 c. 221; Stats. 1979 s. 786.36; 1981 c. 245; 1983 a. 447; 1985 a. 315 s. 22; 1993 a. 301; 1995 a. 201; 1999 a. 83; 2003 a. 52, 65, 326; 2005 a. 443 s. 265; 2011 a. 274.

786.36 Annotation Although a woman may adopt the surname of her husband subsequent to marriage by customarily using that name, there is no common law, case law, or statutory requirement in Wisconsin that she do so. If the woman continues to use her antenuptial surname, her name is unchanged by the fact that marriage has occurred. In re Petition of Kruzel, 67 Wis. 2d 138, 226 N.W.2d 458 (1975).

786.36 Annotation The state's interest in identifying a convicted felon by his current name during incarceration and while on parole was sufficient cause to deny a name change petition. Williams v. Racine County Circuit Court, 197 Wis. 2d 841, 541 N.W.2d 514 (Ct. App. 1995), 94-2930.

786.36 Annotation Wisconsin recognizes the common law right to change one's name through consistent and continuous use as long as the change is not effected for a fraudulent purpose. State v. Hansford, 219 Wis. 2d 226, 580 N.W.2d 171 (1998), 97-0885.

786.36 Annotation Although s. 69.15 (1) (a) provides for changing a name according to an order in a paternity action, it does not provide authority to order a name change in a paternity action without complying with the procedural requirements for a name change under this section. Paternity of Noah J.M. 223 Wis. 2d 768, 590 N.W.2d 21 (Ct. App. 1998), 97-2353.

786.36 Annotation A legal name change gives a person a positive right to use that new name. That positive right may be relinquished by the person's conduct in the carrying of his or her name. If the person uses another name, others have the right to call the person by that other name and to create and file documents under that name. State v. Tiggs, 2002 WI App 181, 256 Wis. 2d 739, 649 N.W.2d 709, 01-2685.

786.36 Annotation In the Name of the Father: Wisconsin's Antiquated Approach to Child Name Change in Post-Divorce and Paternity Proceedings. Ritterbusch. 83 MLR 279.

786.36 Annotation Women's names in Wisconsin: In Re Petition of Kruzel. MacDougall, 1975 WBB No. 4.



786.37 Change of name, notice of petition.

786.37  Change of name, notice of petition.

786.37(1) (1) Before petitioning the court to change or establish a name, the petitioner shall publish a class 3 notice under ch. 985 stating the nature of the petition and when and where the petition will be heard.

786.37(2) (2) If the petition is for the name change of a minor under 14 years of age who has 2 living parents and if the petition is being made by one parent of the minor, the petitioner shall, in addition to publishing the notice under sub. (1), serve a copy of the notice and petition on the nonpetitioning parent in the same manner as a summons is served under s. 801.11 (1).

786.37(3) (3) This section does not apply to the name change of a minor if the parental rights to the minor of both parents have been terminated, guardianship and legal custody of the minor have been transferred under subch. VIII of ch. 48, the minor has been placed in a permanent foster home, and the guardian and legal custodian of the minor have petitioned to change the minor's name to the name or names of the minor's foster parents.

786.37(4) (4) Subsection (1) does not apply if the petitioner shows, by a preponderance of the evidence, that publication of his or her petition could endanger him or her and that he or she is not seeking a name change in order to avoid a debt or conceal a criminal record.

786.37 History History: 1975 c. 261; 1979 c. 32 s. 63; 1979 c. 330 s. 13; Stats. 1979 s. 786.37; 1987 a. 403; 1993 a. 446; 2003 a. 65; 2009 a. 28; 2011 a. 274.



786.50 Limitation of action to recover estate sold.

786.50  Limitation of action to recover estate sold. An action for the recovery of any estate sold by a guardian on a cause of action which accrues prior to July 1, 1980 may not be maintained by the ward or by any person claiming under the ward unless it is commenced within 5 years after the termination of the guardianship. Minors and others under legal disability at the time when the cause of action subject to this section accrues may commence their action at any time within 5 years after the removal of the disability.

786.50 History History: 1979 c. 32 s. 63; 1979 c. 176; 1979 c. 323 s. 24; Stats. 1979 s. 786.50.



786.52 When sale not avoided.

786.52  When sale not avoided. A sale of real estate by a guardian is not avoided by any irregularity in the proceedings if it appears that the guardian was licensed to make the sale by the circuit court having jurisdiction; that the guardian gave a bond which was approved by the court before the sale if a bond was required; that the guardian gave the notice of the time and place of sale as prescribed by law; that the premises were sold accordingly and the sale confirmed by the court, and that the premises are held by one who purchased them in good faith.

786.52 History History: 1977 c. 449; 1979 c. 32 s. 63; Stats. 1979 s. 786.52.



786.54 Liability for neglect.

786.54  Liability for neglect. If there is any neglect or misconduct in the proceedings of the guardian in relation to a sale, by which any person interested in the estate is damaged, the aggrieved party may recover in an action on the bond of the guardian or otherwise.

786.54 History History: 1979 c. 32 s. 63; Stats. 1979 s. 786.54.



786.56 When sale valid.

786.56  When sale valid. The validity of a sale made by a guardian may not be questioned by any person claiming under any title that is not derived from or through the deceased persons or the ward, on account of any irregularity in the proceedings if it appears that the guardian was licensed to make the sale by a court having jurisdiction and that the guardian did accordingly execute and acknowledge, in legal form, a deed for the conveyance of the premises.

786.56 History History: 1979 c. 32 s. 63; 1979 c. 176; Stats. 1979 s. 786.56.



786.58 Liability for fraud.

786.58  Liability for fraud. A guardian who fraudulently sells real estate of the ward, contrary to the provisions of law, is liable in double the value of the land sold as damages, to be recovered in an action by any person having an inheritance therein.

786.58 History History: 1979 c. 32 s. 63; 1979 c. 176; Stats. 1979 s. 786.58.






788. Arbitration.

788.01 Arbitration clauses in contracts enforceable.

788.01  Arbitration clauses in contracts enforceable. A provision in any written contract to settle by arbitration a controversy thereafter arising out of the contract, or out of the refusal to perform the whole or any part of the contract, or an agreement in writing between 2 or more persons to submit to arbitration any controversy existing between them at the time of the agreement to submit, shall be valid, irrevocable and enforceable except upon such grounds as exist at law or in equity for the revocation of any contract. This chapter shall not apply to contracts between employers and employees, or between employers and associations of employees, except as provided in s. 111.10, nor to agreements to arbitrate disputes under s. 292.63 (6s) or 230.44 (4) (bm).

788.01 History History: 1979 c. 32 s. 64; Stats. 1979 s. 788.01; 1993 a. 16; 1997 a. 237, 254; 2001 a. 38; 2013 a. 20.

788.01 Annotation An insurer's refusal to either pay the plaintiff's claim under the uninsured motorist provision of its automobile policy or to submit to arbitration under an arbitration clause that could be invoked by either party constituted a breach of the contract and a waiver of the insurer's right to later demand arbitration. Collicott v. Economy Fire and Casualty Co. 68 Wis. 2d 115, 227 N.W.2d 668 (1975).

788.01 Annotation Failure to comply with provisions of ch. 298 [now ch. 788] constitutes waiver of the contractual right to arbitration. State ex rel. Carl v. Charles, 71 Wis. 2d 85, 237 N.W.2d 29 (1976).

788.01 Annotation If the intent of the parties is not clearly expressed, the court favors construing an arbitration agreement as statutory rather than common law arbitration. Stradinger v. City of Whitewater, 89 Wis. 2d 19, 277 N.W.2d 827 (1979).

788.01 Annotation Although courts have common law jurisdiction to enforce arbitration awards generally, they cannot enforce an award against the state absent express legislative authorization. State ex rel. Teaching Assistants Associates v. UW-Madison 96 Wis. 2d 492, 292 N.W.2d 657 (Ct. App. 1980). But see also the note to State v. P.G. Miron Const. Co.

788.01 Annotation Municipal labor arbitration is within the scope of ch. 788. Milwaukee District Council 48 v. Milwaukee Sewerage Commission, 107 Wis. 2d 590, 321 N.W.2d 309 (Ct. App. 1982).

788.01 Annotation Insurance coverage is a proper matter for arbitration. Maryland Casualty Co. v. Seidenspinner, 181 Wis. 2d 950, 512 N.W.2d 186 (Ct. App. 1994).

788.01 Annotation Sovereign immunity is not applicable to arbitration and there need not be specific statutory authority for the state to be subject to the arbitration provisions of ch. 788. State v. P.G. Miron Construction Co. 181 Wis. 2d 1045, 512 N.W.2d 499 (1994).

788.01 Annotation Preclusion doctrines preventing rehearing of identical claims are applicable to a limited extent in arbitration cases. Dane County v. Dane County Union Local 65, 210 Wis. 2d 267, 565 N.W.2d 540 (Ct. App.1997), 96-0359.

788.01 Annotation Whether the parties agreed to submit an issue to arbitration is a question of law for the courts to decide. Kimberly Area School District v. Zdanovec, 222 Wis. 2d 27, 586 N.W.2d 41 (Ct. App. 1998), 98-0783.

788.01 Annotation The trial court erred in ruling that the unavailability of the arbitrator named in an agreement resulted in a dissolution of the agreement's arbitration provision. When the primary purpose of the dispute resolution provision in the agreement is to arbitrate disputes that arise between the parties, the unavailability of the named arbitrator does not nullify an arbitration provision. Madison Teachers, Inc. v. Wisconsin Education Association Council, 2005 WI App 180, 285 Wis. 2d 737, 703 N.W.2d 711, 04-1053.

788.01 Annotation The designation of a specific arbitration service and the incorporation of its rules governing all aspects of arbitration was integral to the parties' alternate dispute resolution (ADR) agreement to a degree as integral as the agreement to arbitrate itself. In light of a consent judgment effectively barring the arbitration service from arbitration, the ADR agreement failed altogether. Riley v. Extendicare Health Facilities, Inc. 2013 WI App 9, 345 Wis. 2d 804, 826 N.W.2d 398, 12-0311.

788.01 Annotation Commercial arbitration agreements: let the signers beware. 61 MLR 466.



788.015 Agreement to arbitrate real estate transaction disputes.

788.015  Agreement to arbitrate real estate transaction disputes. A provision in any written agreement between a purchaser or seller of real estate and a real estate broker, or between a purchaser and seller of real estate, to submit to arbitration any controversy between them arising out of the real estate transaction is valid, irrevocable and enforceable except upon any grounds that exist at law or in equity for the revocation of any agreement. The agreement may limit the types of controversies required to be arbitrated and specify a term during which the parties agree to be bound by the agreement.

788.015 History History: 1991 a. 163.



788.02 Stay of action to permit arbitration.

788.02  Stay of action to permit arbitration. If any suit or proceeding be brought upon any issue referable to arbitration under an agreement in writing for such arbitration, the court in which such suit is pending, upon being satisfied that the issue involved in such suit or proceeding is referable to arbitration under such an agreement, shall on application of one of the parties stay the trial of the action until such arbitration has been had in accordance with the terms of the agreement, providing the applicant for the stay is not in default in proceeding with such arbitration.

788.02 History History: 1979 c. 32 s. 64; Stats. 1979 s. 788.02.

788.02 Annotation Commencing litigation did not waive a contractual right to arbitration. J.J. Andrews, Inc. v. Midland, 164 Wis. 2d 215, 474 N.W.2d 756 (Ct. App. 1991).

788.02 Annotation The right to arbitrate may be waived. Conduct that allows an action to proceed to a point where the purpose of arbitration is frustrated estops a party from claiming a right to arbitration. Meyer v. Classified Ins. Corp. 179 Wis. 2d 386, 507 N.W.2d 149 (Ct. App. 1993).



788.03 Court order to arbitrate; procedure.

788.03  Court order to arbitrate; procedure. The party aggrieved by the alleged failure, neglect or refusal of another to perform under a written agreement for arbitration may petition any court of record having jurisdiction of the parties or of the property for an order directing that such arbitration proceed as provided for in such agreement. Five days' notice in writing of such application shall be served upon the party in default. Service thereof shall be made as provided by law for the service of a summons. The court shall hear the parties, and upon being satisfied that the making of the agreement for arbitration or the failure to comply therewith is not in issue, the court shall make an order directing the parties to proceed to arbitration in accordance with the terms of the agreement. If the making of the arbitration agreement or the failure, neglect or refusal to perform the same is in issue, the court shall proceed summarily to the trial thereof. If no jury trial is demanded, the court shall hear and determine such issue. Where such an issue is raised, either party may, on or before the return day of the notice of application, demand a jury trial of such issue, and upon such demand the court shall make an order referring the issue to a jury summoned and selected under s. 756.06. If the jury finds that no agreement in writing for arbitration was made or that there is no default in proceeding thereunder, the proceeding shall be dismissed. If the jury finds that an agreement for arbitration was made in writing and that there is a default in proceeding thereunder, the court shall make an order summarily directing the parties to proceed with the arbitration in accordance with the terms thereof.

788.03 History History: Sup. Ct. Order, 67 Wis. 2d 585, 775 (1975); 1977 c. 187 s. 135; 1979 c. 32 s. 64; Stats. 1979 s. 788.03; Sup. Ct. Order No. 96-08, 207 Wis. 2d xv (1997).

788.03 Annotation An insured who acceded to the insurer's refusal to arbitrate the insured's uninsured motorist claim until after the insured's passengers' claims were litigated was not an "aggrieved party" within the meaning of this section. Worthington v. Farmers Insurance Exchange, 77 Wis. 2d 508, 253 N.W.2d 76 (1977).

788.03 Annotation In the absence of a reservation of rights, "partial participation" in the arbitration process may estop a party from challenging an arbitration agreement. Pilgrim Investment Corp. v. Reed, 156 Wis. 2d 677, 457 N.W.2d 544 (Ct. App. 1990).

788.03 Annotation This section is only available when an underlying lawsuit has not yet been filed. When a lawsuit has been commenced, a party may not use the special procedure outlined in this section to compel arbitration. The party may still seek an order to arbitrate, but it must do so in the court where the underlying lawsuit is pending, not by initiating a separate action. The Payday Loan Store of Wisconsin Inc. v. Krueger, 2013 WI App 25, 346 Wis. 2d 237, 828 N.W.2d 587, 12-0751.



788.04 Arbitrators, how chosen.

788.04  Arbitrators, how chosen.

788.04(1) (1) If, in the agreement, provision is made for a method of naming or appointing an arbitrator or arbitrators or an umpire that method shall be followed. If no method is provided in the agreement, or if a method is provided and any party thereto fails to make use of the method, or if for any other reason there is a lapse in the naming of an arbitrator or arbitrators or an umpire, or in filling a vacancy, then upon the application of either party to the controversy, the court specified in s. 788.02 or the circuit court for the county in which the arbitration is to be held shall designate and appoint an arbitrator, arbitrators or umpire, as the case or sub. (2) may require, who shall act under the agreement with the same force and effect as if specifically named in the agreement; and, except as provided in sub. (2) or unless otherwise provided in the agreement, the arbitration shall be by a single arbitrator.

788.04(2) (2) A panel of arbitrators, consisting of 3 persons shall be appointed to arbitrate actions to recover damages for injuries to the person arising from any treatment or operation performed by or any omission by any person who is required to be licensed, registered or certified to treat the sick as defined in s. 448.01 (10).

788.04(2)(a) (a) One arbitrator shall be appointed by the court from a list of attorneys with trial experience. The list shall be prepared and periodically revised by the State Bar of Wisconsin.

788.04(2)(b) (b) One arbitrator shall be appointed by the court from lists of health professionals prepared and periodically revised by the appropriate statewide organizations of health professionals. The lists shall designate the specialty, if any, of each health professional listed. The organizations of health professionals shall assist the court to determine the appropriate specialty of the arbitrator for each action to be arbitrated.

788.04(2)(c) (c) One arbitrator who is not an attorney or a health professional shall be appointed by the court.

788.04(2)(d) (d) Any person appointed to the arbitration panel may disqualify himself or herself or be disqualified by the court if any reason exists which requires disqualification. A substitute member of the arbitration panel shall be chosen in the same manner as the person disqualified was chosen.

788.04(2)(e) (e) No member of the panel may participate in any subsequent court proceeding on the action arbitrated as either a counsel or a witness unless the court deems the member's testimony necessary for hearings under s. 788.10 or 788.11.

788.04 History History: 1975 c. 43, 199; 1977 c. 26 s. 75; 1977 c. 418 s. 929 (41); 1977 c. 449; 1979 c. 32 ss. 64, 92 (15); Stats. 1979 s. 788.04; 2001 a. 103.



788.05 Court procedure.

788.05  Court procedure. Any application to the court hereunder shall be made and heard in the manner provided by law for the making and hearing of motions, except as otherwise herein expressly provided.

788.05 History History: 1979 c. 32 s. 64; Stats. 1979 s. 788.05.



788.06 Hearings before arbitrators; procedure.

788.06  Hearings before arbitrators; procedure.

788.06(1)(1) When more than one arbitrator is agreed to, all of the arbitrators shall hear the case unless all parties agree in writing to proceed with a lesser number.

788.06(2) (2) Any arbitrator may issue a subpoena under ch. 885 or may furnish blank forms therefor to a representative for any party to the arbitration. The representative may issue a subpoena under s. 805.07. The arbitrator or representative who issues the subpoena shall sign the subpoena and provide that the subpoena is served as prescribed in s. 805.07 (5). If any person so served neglects or refuses to obey the subpoena, the issuing party may petition the circuit court for the county in which the hearing is held to impose a remedial sanction under ch. 785 in the same manner provided for witnesses in circuit court. Witnesses and interpreters attending before an arbitration shall receive fees as prescribed in s. 814.67.

788.06 History History: 1985 a. 168.



788.07 Depositions.

788.07  Depositions. Upon petition, approved by the arbitrators or by a majority of them, any court of record in and for the county in which such arbitrators, or a majority of them, are sitting may direct the taking of depositions to be used as evidence before the arbitrators, in the same manner and for the same reasons as provided by law for the taking of depositions in suits or proceedings pending in the courts of record in this state.

788.07 History History: 1979 c. 32 s. 64; Stats. 1979 s. 788.07.

788.07 Annotation Arbitrators have no inherent authority to dictate the scope of discovery. Absent an express agreement, the parties are limited to the procedure for depositions, as described in this section. Borst v. Allstate Insurance Company, 2006 WI 70, 291 Wis. 2d 361, 717 N.W.2d 42, 04-2004.

788.07 Annotation For a party in arbitration to enjoy discovery outside of that allowed by this section, an insurance policy must provide for it expressly, explicitly, specifically, and in a clearly drafted clause. For a policy to adequately describe the discovery mechanisms to be used at arbitration it must indicate in the policy that the mechanisms are in fact discovery mechanisms and that they are meant to be available at arbitration. A provision stating that "local rules of law as to procedure and evidence will apply" was not an explicit, specific, and clearly drafted reference to ch. 804 or to any other discovery rules. Marlowe v. IDS Property Casualty Insurance Company, 2013 WI 29, 346 Wis. 2d 450, 828 N.W.2d 812, 11-2067.

788.07 Annotation Borst Clarifies Arbitration Procedures. Frankel. Wis. Law. Dec. 2006.



788.08 Written awards.

788.08  Written awards. The award must be in writing and must be signed by the arbitrators or by a majority of them.

788.08 History History: 1979 c. 32 s. 64; Stats. 1979 s. 788.08.



788.09 Court confirmation award, time limit.

788.09  Court confirmation award, time limit. At any time within one year after the award is made any party to the arbitration may apply to the court in and for the county within which such award was made for an order confirming the award, and thereupon the court must grant such an order unless the award is vacated, modified or corrected under s. 788.10 or 788.11. Notice in writing of the application shall be served upon the adverse party or the adverse party's attorney 5 days before the hearing thereof.

788.09 History History: 1979 c. 32 s. 64; Stats. 1979 s. 788.09; 1981 c. 390; 1993 a. 486.

788.09 Annotation The time limit under s. 788.13 does not apply when the prevailing party moves to confirm under s. 788.09 and the adverse party wishes to raise objections under ss. 788.10 and 788.11. Milwaukee Police Association v. Milwaukee, 92 Wis. 2d 145, 285 N.W.2d 119 (1979).



788.10 Vacation of award, rehearing by arbitrators.

788.10  Vacation of award, rehearing by arbitrators.

788.10(1)(1) In either of the following cases the court in and for the county wherein the award was made must make an order vacating the award upon the application of any party to the arbitration:

788.10(1)(a) (a) Where the award was procured by corruption, fraud or undue means;

788.10(1)(b) (b) Where there was evident partiality or corruption on the part of the arbitrators, or either of them;

788.10(1)(c) (c) Where the arbitrators were guilty of misconduct in refusing to postpone the hearing, upon sufficient cause shown, or in refusing to hear evidence pertinent and material to the controversy; or of any other misbehavior by which the rights of any party have been prejudiced;

788.10(1)(d) (d) Where the arbitrators exceeded their powers, or so imperfectly executed them that a mutual, final and definite award upon the subject matter submitted was not made.

788.10(2) (2) Where an award is vacated and the time within which the agreement required the award to be made has not expired, the court may, in its discretion, direct a rehearing by the arbitrators.

788.10 History History: 1979 c. 32 s. 64; Stats. 1979 s. 788.10.

788.10 Annotation A court may order arbitrators to hear further testimony without establishing a new panel. Gallagher v. Schernecker, 60 Wis. 2d 143, 208 N.W.2d 437 (1973).

788.10 Annotation The interjection of a new contract time period in an amended final offer after the petition is filed presents a question beyond the statutory jurisdiction of the arbitrators. Milwaukee Deputy Sheriffs' Association v. Milwaukee County, 64 Wis. 2d 651, 221 N.W.2d 673 (1974).

788.10 Annotation Arbitration awards are presumptively valid, and an award may not be attacked on the grounds that a portion of it could conceivably be allocable to an allegedly improper item. Scherrer Construction Co. v. Burlington Mem. Hosp. 64 Wis. 2d 720, 221 N.W.2d 855 (1974).

788.10 Annotation Contacts between the arbitrator and one party outside the presence of the other do not in themselves justify vacating an award to the party involved if the challenger does not demonstrate either improper intent or influence by clear and convincing evidence. Manitowoc v. Manitowoc Police Department, 70 Wis. 2d 1006, 236 N.W.2d 231 (1975).

788.10 Annotation An arbitrator exceeded his authority under sub. (1) (d) in determining that the discharge of a city employee for a violation of an ordinance residency requirement was not for just cause within the meaning of the collective bargaining agreement. WERC v. Teamsters Local No. 563, 75 Wis. 2d 602, 250 N.W.2d 696 (1977).

788.10 Annotation An arbitrator did not exceed his powers by adopting a ministerial-substantive distinction in determining the scope of the unfettered management function provided by agreement. The arbitrator did exceed his powers by ordering maintenance of past practice without finding that the agreement required such action. Milwaukee Professional Fire Fighters Local 215 v. Milwaukee, 78 Wis. 2d 1, 253 N.W.2d 481 (1977).

788.10 Annotation Arbitrators did not exceed their authority by arbitrating a grievance under a "discharge and nonrenewal" clause of a collective bargaining agreement when the contract offered by the board was signed by a teacher after deleting the title "probationary contract" and the board did not accept this counteroffer or offer the teacher a 2nd contract. Joint School District No. 10 v. Jefferson Education Association, 78 Wis. 2d 94, 253 N.W.2d 536 (1977).

788.10 Annotation Although the report of an arbitrator did not explicitly mention a counterclaim, the trial court did not err in determining that the denial of the counterclaim was implicit in the report. The failure of the arbitrator to set forth theories or support finding is not grounds for objection to the arbitrator's award. McKenzie v. Warmka, 81 Wis. 2d 591, 260 N.W.2d 752 (1978).

788.10 Annotation The disclosure requirements for neutral arbitrators regarding the vacation of an award under sub. (1) (b) are discussed. Richco Structures v. Parkside Village, Inc. 82 Wis. 2d 547, 263 N.W.2d 204 (1978).

788.10 Annotation Courts should apply one standard of review of arbitration awards under municipal collective bargaining agreements. Madison Metropolitan School District v. WERC, 86 Wis. 2d 249, 272 N.W.2d 314 (Ct. App. 1978).

788.10 Annotation The time limit under s. 788.13 does not apply when the prevailing party moves to confirm under s. 788.09 and an adverse party wishes to raise objections under ss. 788.10 and 788.11. Milwaukee Police Association v. Milwaukee, 92 Wis. 2d 145, 285 N.W.2d 119 (1979).

788.10 Annotation An arbitrator appointed under a specific contract had no power to make awards under successor contracts not in existence at the time the grievance was submitted. Milwaukee Board of School Directors v. Milwaukee Teachers' Education Association, 93 Wis. 2d 415, 287 N.W.2d 131 (1980).

788.10 Annotation An arbitrator exceeded his authority by directing that the grievant be transferred when the contract reserved transfer authority to the city and chief of police. Milwaukee v. Milwaukee Police Association 97 Wis. 2d 15, 292 N.W.2d 841 (1980).

788.10 Annotation Although a contract gave management the right to determine job description classifications, the arbitrator did not exceed his authority by overruling management's determination that an employee with 8 years of job experience was not qualified for promotion to a job requiring 2 years of college "or its equivalent as determined by management." Oshkosh v. Union Local 796-A, 99 Wis. 2d 95, 299 N.W.2d 210 (1980).

788.10 Annotation The burden of proving "evident partiality" of an arbitrator was not met when the apparently biased remarks of the arbitrator represented merely an initial impression, not a final conclusion. Diversified Management Services v. Slotten, 119 Wis. 2d 441, 351 N.W.2d 176 (Ct. App. 1984).

788.10 Annotation An award was vacated for "evident partiality" because the arbitrator failed to disclose past employment with the entity supplying a party's counsel. Spooner Dist. v. N. W. Educators, 136 Wis. 2d 263, 401 N.W.2d 578 (1987).

788.10 Annotation A party cannot complain to the courts that an arbitrator acted outside the scope of his authority if an objection was not raised before the arbitrator. DePue v. Mastermold, Inc. 161 Wis. 2d 697, 468 N.W.2d 750 (Ct. App. 1991).

788.10 Annotation A party disputing the existence of an agreement to arbitrate may choose not to participate in arbitration and may challenge the existence of the agreement by motion to vacate the award under sub. (10) (d). Scholl v. Lundberg, 178 Wis. 2d 259, 504 N.W.2d 115 (Ct. App. 1993).

788.10 Annotation If arbitrators had a reasonable basis for not following case law, the arbitrators' decision will not be interfered with by the court. Lukowski v. Dankert, 184 Wis. 2d 142, 515 N.W.2d 883 (1994).

788.10 Annotation "Evident partiality" under sub. (1) (b) exists only when a reasonable person knowing previously undisclosed information would have such doubts about the arbitrator's impartiality that the person would have taken action on the information. DeBaker v. Shah, 194 Wis. 2d 104, 533 N.W.2d 464 (1995).

788.10 Annotation This section does not prevent the vacation of an arbitration award on the basis of a manifest disregard of the law. Employers Insurance of Wausau v. Lloyd's London, 202 Wis. 2d 673, 552 N.W.2d 420 (Ct. App. 1996), 95-2930.

788.10 Annotation An arbitrator's award that relied on oral testimony with no formal record, rather than the wording of the prevailing party's proposal, was not final and definite as required by sub. (1) (d). LaCrosse Professional Police Association v. City of LaCrosse, 212 Wis. 2d 90, 568 N.W.2d 20 (Ct. App. 1997), 96-2741.

788.10 Annotation That an arbitrator made a mistake by erroneously rejecting a valid legal defense does not provide grounds for vacating an award unless the arbitrator deliberately disregarded the law. Flexible Manufacturing Systems v. Super Products Corp. 86 F.3d 96 (1996).

788.10 Annotation Courts may vacate an arbitration award that was procured by fraud, but should be hesitant to do so in order to protect the finality of arbitration decisions. To merit vacation of the award, the plaintiff must demonstrate: 1) clear and convincing evidence of fraud, 2) that the fraud materially relates to an issue involved in the arbitration, and 3) that due diligence would not have prompted the discovery of the fraud during or prior to the arbitration. Steichen v. Hensler, 2005 WI App 117, 283 Wis. 2d 755, 701 N.W.2d 1, 03-2990

788.10 Annotation Evident partiality under sub. (1) (b) cannot be avoided simply by a full disclosure and a declaration of impartiality. The circuit court must vacate an arbitration award under sub. (1) (b) due to evident partiality if, based on evidence that is clear, plain, and apparent, a reasonable person would have serious doubts about the impartiality of the arbitrator. An ongoing attorney-client relationship between an insurer and its named arbitrator is of such a substantial nature that a reasonable person would have serious doubts about the partiality of the arbitrator. Therefore, as a matter of law, the arbitrator was evidently partial and the arbitration award must be vacated. Borst v. Allstate Insurance Company, 2006 WI 70, 291 Wis. 2d 361, 717 N.W.2d 42, 04-2004.

788.10 Annotation A presumption of impartiality among all arbitrators, whether named by the parties or not, is adopted. This presumption may be rebutted, and an arbitrator may act as a non-neutral when the parties contract for non-neutral arbitrators or the arbitration rules otherwise provide for non-neutral arbitrators. Borst v. Allstate Insurance Company, 2006 WI 70, 291 Wis. 2d 361, 717 N.W.2d 42, 04-2004.

788.10 Annotation Sub. (1) (d) requires a court to vacate an arbitrator's award when the arbitrator exceeds his or her powers. Arbitration awards must be vacated when they conflict with governing law, as set forth in the constitution, a statute, or case law interpreting the constitution or a statute. Racine County v. International Association of Machinists and Aerospace Workers, 2008 WI 70, 310 Wis. 2d 508, 751 N.W.2d 312, 06-0964.

788.10 Annotation Courts will vacate an award when arbitrators exceeded their powers through perverse misconstruction, positive misconduct, a manifest disregard of the law, or when the award is illegal or in violation of strong public policy. When there is no contractual language that would allow for the arbitrator's construction, there is no reasonable foundation for the award. In such a case, the arbitrator perversely misconstrues the contract and exceeds the authority granted by the collective bargaining agreement. Baldwin-Woodville Area School Dist. v. West Central Education Association, 2009 WI 51, 317 Wis. 2d 691, 766 N.W.2d 591, 08-0519. See also Milwaukee Police Supervisors' Organization v. City of Milwaukee, 2012 WI App 59, 341 Wis. 2d 361; 815 N.W.2d 391, 11-1174.

788.10 Annotation The arbitration panel's decision in this case was properly modified by the circuit court under ss. 788.10 and 788.11 because the arbitrators exceeded their authority by failing to fully review and apply the supreme court's decisions on the collateral source rule and the law of damages. Orlowski v. State Farm Mutual Automobile Insurance Company, 2012 WI 21, 339 Wis. 2d 1, 810 N.W.2d 775, 09-2848.

788.10 Annotation A party involved in an arbitration proceeding must ordinarily wait until the arbitrators have reached a final decision on the award to be given, if any, before turning to the circuit courts. Courts that have permitted interlocutory review during an arbitration proceeding have done so only in rare circumstances that present a compelling reason to depart from the normal practice, balancing the need for efficient and orderly arbitration proceedings with the need for an occasional exception to accommodate especially urgent or potentially irreparably prejudicial matters that demand the immediate attention of the courts. Marlowe v. IDS Property Casualty Insurance Company, 2013 WI 29, 346 Wis. 2d 450, 828 N.W.2d 812, 11-2067.

788.10 Annotation Borst Clarifies Arbitration Procedures. Frankel. Wis. Law. Dec. 2006.



788.11 Modification of award.

788.11  Modification of award.

788.11(1) (1) In either of the following cases the court in and for the county wherein the award was made must make an order modifying or correcting the award upon the application of any party to the arbitration:

788.11(1)(a) (a) Where there was an evident material miscalculation of figures or an evident material mistake in the description of any person, thing or property referred to in the award;

788.11(1)(b) (b) Where the arbitrators have awarded upon a matter not submitted to them unless it is a matter not affecting the merits of the decision upon the matters submitted;

788.11(1)(c) (c) Where the award is imperfect in matter of form not affecting the merits of the controversy.

788.11(2) (2) The order must modify and correct the award, so as to effect the intent thereof and promote justice between the parties.

788.11 History History: 1979 c. 32 s. 64; Stats. 1979 s. 788.11.

788.11 Annotation The intent of the parties controls a determination under sub. (1) (b) whether a matter was submitted to the arbitrator. Milwaukee Professional Fire Fighters Local 215 v. Milwaukee, 78 Wis. 2d 1, 253 N.W.2d 481 (1977).

788.11 Annotation A court had no jurisdiction to vacate or modify an award if grounds under s. 788.10 or 788.11 did not exist. Milwaukee Police Association v. Milwaukee, 92 Wis. 2d 175, 285 N.W.2d 133 (1979).

788.11 Annotation The arbitration panel's decision in this case was properly modified by the circuit court under ss. 788.10 and 788.11 because the arbitrators exceeded their authority by failing to fully review and apply the supreme court's decisions on the collateral source rule and the law of damages. Orlowski v. State Farm Mutual Automobile Insurance Company, 2012 WI 21, 339 Wis. 2d 1, 810 N.W.2d 775, 09-2848.



788.12 Judgment.

788.12  Judgment. Upon the granting of an order confirming, modifying or correcting an award, judgment may be entered in conformity therewith in the court wherein the order was granted.

788.12 History History: 1979 c. 32 s. 64; Stats. 1979 s. 788.12.

788.12 Annotation There is no statutory authority for awarding costs to a party in an arbitration proceeding. Finkenbinder v. State Farm Mutual Insurance Co. 215 Wis. 2d 145, 572 N.W.2d 501 (Ct. App. 1997), 97-0357.



788.13 Notice of motion to change award.

788.13  Notice of motion to change award. Notice of a motion to vacate, modify or correct an award must be served upon the adverse party or attorney within 3 months after the award is filed or delivered, as prescribed by law for service of notice of a motion in an action. For the purposes of the motion any judge who might make an order to stay the proceedings in an action brought in the same court may make an order, to be served with the notice of motion, staying the proceedings of the adverse party to enforce the award.

788.13 History History: 1979 c. 32 s. 64; 1979 c. 176; Stats. 1979 s. 788.13.

788.13 Annotation The time limit under s. 788.13 does not apply when the prevailing party moves to confirm under s. 788.09 and an adverse party wishes to raise objections under ss. 788.10 and 788.11. Milwaukee Police Association v. Milwaukee, 92 Wis. 2d 145, 285 N.W.2d 119 (1979).

788.13 Annotation Under federal labor law, this section governs challenges to arbitration decisions. Teamsters Local No. 579 v. B&M Transit, Inc. 882 F. 2d 274 (1989).



788.14 Papers filed with motion regarding award; entry of judgment, effect of judgment.

788.14  Papers filed with motion regarding award; entry of judgment, effect of judgment.

788.14(1) (1) Any party to a proceeding for an order confirming, modifying or correcting an award shall, at the time the order is filed with the clerk of circuit court for the entry of judgment thereon, also file the following papers with the clerk of circuit court:

788.14(1)(a) (a) The agreement, the selection or appointment, if any, of an additional arbitrator or umpire, and each written extension of the time, if any, within which to make the award;

788.14(1)(b) (b) The award;

788.14(1)(c) (c) Each notice, affidavit or other paper used upon an application to confirm, modify or correct the award, and a copy of each order of the court upon such an application.

788.14(2) (2) The judgment shall be entered in the judgment and lien docket as if it was rendered in an action.

788.14(3) (3) The judgment so entered shall have the same force and effect, in all respects, as, and be subject to all the provisions of law relating to, a judgment in an action; and it may be enforced as if it had been rendered in an action in the court in which it is entered.

788.14 History History: 1979 c. 32 s. 64; Stats. 1979 s. 788.14; 1995 a. 224.

788.14 Annotation Section 806.07 (1) can be used to reopen judgments confirming arbitration awards. Under sub. (3), a judgment confirming an arbitration award shall "have the same force and effect, in all respects, as, and be subject to all the provisions of law relating to, a judgment in an action." Sands v. Menard, Inc. 2013 WI App 47, 347 Wis. 2d 446, 831 N.W.2d 805, 12-0286.



788.15 Appeal from order or judgment.

788.15  Appeal from order or judgment. An appeal may be taken from an order confirming, modifying, correcting or vacating an award, or from a judgment entered upon an award, as from an order or judgment in an action.

788.15 History History: 1979 c. 32 s. 64; Stats. 1979 s. 788.15.



788.17 Title of act.

788.17  Title of act. This chapter may be referred to as "The Wisconsin Arbitration Act".

788.17 History History: 1979 c. 32 s. 64; Stats. 1979 s. 788.17.



788.18 Not retroactive.

788.18  Not retroactive. The provisions of this chapter shall not apply to contracts made prior to June 19, 1931.

788.18 History History: 1979 c. 32 s. 64; Stats. 1979 s. 788.18.






799. Procedure in small claims actions.

799.01 Applicability of chapter.

799.01  Applicability of chapter.

799.01(1) (1)  Exclusive use of small claims procedure. Except as provided in ss. 799.02 (1) and 799.21 (4) and except as provided under sub. (2), the procedure in this chapter is the exclusive procedure to be used in circuit court in the following actions:

799.01(1)(a) (a) Eviction actions. Actions for eviction as defined in s. 799.40 regardless of the amount of rent claimed therein.

799.01(1)(am) (am) Return of earnest money. Actions for the return of earnest money tendered pursuant to a contract for purchase of real property, including a condominium unit, as defined in s. 703.02 (15), and time-share property, as defined in s. 707.02 (32), that includes 1 to 4 dwelling units, as defined in s. 101.61 (1), by sale, exchange or land contract unless the transfer is exempt from the real estate transfer fee under s. 77.25 regardless of the amount claimed.

799.01(1)(b) (b) Forfeitures. Actions to recover forfeitures except as a different procedure is prescribed in chs. 23, 66, 345 and 778, or elsewhere, and such different procedures shall apply equally to the state, a county or a municipality regardless of any limitation contained therein.

799.01(1)(c) (c) Replevins. Actions for replevin under ss. 810.01 to 810.13 where the value of the property claimed does not exceed $10,000.

799.01(1)(cm) (cm) Arbitration. Actions for the confirmation, vacation, modification or correction of an arbitration award where arbitration was in settlement of a controversy arising out of a transaction for the purchase of real property, including a condominium unit, as defined in s. 703.02 (15), and time-share property, as defined in s. 707.02 (32), that includes 1 to 4 dwelling units, as defined in s. 101.61 (1), by sale, exchange or land contract regardless of the amount of that award.

799.01(1)(cr) (cr) Third-party complaints, personal injury claims, and tort claims. Third-party complaints, personal injury claims, and actions based in tort, where the amount claimed is $5,000 or less.

799.01(1)(d) (d) Other civil actions. Other civil actions where the amount claimed is $10,000 or less, if the actions or proceedings are:

799.01(1)(d)1. 1. For money judgments only except for cognovit judgments which shall be taken pursuant to s. 806.25; or

799.01(1)(d)2. 2. For attachment under ch. 811 and garnishment under subch. I of ch. 812, except that s. 811.09 does not apply to proceedings under this chapter; or

799.01(1)(d)3. 3. To enforce a lien upon personalty.

799.01(2) (2) Permissive use of small claims procedure. A taxing authority may use the procedure in this chapter in an action to recover a tax from a person liable for that tax where the amount claimed, including interest and penalties, is $10,000 or less. This chapter is not the exclusive procedure for those actions.

799.01 History History: Sup. Ct. Order, 67 Wis. 2d 585, 776 (1975); 1975 c. 325, 365, 422; 1977 c. 449 s. 497; 1979 c. 32 ss. 66, 92 (16); 1979 c. 175 s. 53; Stats. 1979 s. 799.01; 1983 a. 228; 1987 a. 208, 378, 403; 1989 a. 31, 359; 1991 a. 163; 1993 a. 80, 181; 1995 a. 27; 2011 a. 32.

799.01 Annotation This section does not authorize the court to grant injunctional relief. County of Columbia v. Bylewski, 94 Wis. 2d 153, 288 N.W.2d 129 (1980).

799.01 Annotation The $5,000 small claims limitation applies to pecuniary loss, but not to costs and fees associated with the loss. Reusch v. Roob, 2000 WI App 76, 234 Wis. 2d 270, 610 N.W.2d 168, 98-3102.

799.01 Annotation A plaintiff may elect to sue in small claims court when actual damages exceed $5,000. The small claims award limitation is a limit on recovery, not a bar that denies the court jurisdiction over cases in which the plaintiff's actual damages exceed $5,000. When a trial court finds that a small claims plaintiff's actual damages exceed the statutory award limit of $5,000, the court should apply any reduction for comparative negligence to the damages found before applying the statutory limit. Bryhan v. Pink, 2006 WI App 110, 294 Wis. 2d 347, 718 N.W.2d 112, 05-1030.



799.02 Counterclaims and cross complaints.

799.02  Counterclaims and cross complaints.

799.02(1) (1) If a counterclaim or cross complaint is filed, which arises out of the transaction or occurrence that is the subject matter of the plaintiff's claim and which is beyond the limitations of s. 799.01, the person filing the same shall pay the fee prescribed in s. 814.62 (3) (b), and the entire matter shall be tried under chs. 801 to 847 procedure, except that the counterclaim or cross complaint shall be deemed denied and a responsive pleading thereto is not required unless ordered by the court and the requirements for appearance by the parties shall be governed by s. 799.06 (2).

799.02(2) (2) If a counterclaim or cross complaint is filed, which does not arise out of the same transaction or occurrence that is the subject matter of the plaintiff's claim and which is beyond the limitations of s. 799.01, the court shall dismiss the same and proceed under this chapter.

799.02(3) (3) If a counterclaim or cross complaint is filed that is beyond the limitations of s. 799.01, the person filing the counterclaim or cross complaint shall mail a notice to the plaintiff or the plaintiff's attorney, if any, at the address listed on the summons. The notice shall be mailed on the same day the counterclaim or cross complaint is filed and shall inform the plaintiff of all of the following:

799.02(3)(a) (a) That a counterclaim or cross complaint has been filed in the action.

799.02(3)(b) (b) That as a result of that filing the entire matter may be tried under chs. 801 to 847 procedure.

799.02(3)(c) (c) That the summons, specifying the time and date the parties are required to appear at court, may no longer apply.

799.02(3)(d) (d) The telephone number of the appropriate clerk of circuit court that the plaintiff may call to find out if he or she should still appear in court at the time and date listed on the summons.

799.02(3)(e) (e) That a copy of the counterclaim or cross complaint will be served on the plaintiff or the plaintiff's attorney within 60 days after filing.

799.02 History History: Sup. Ct. Order, 67 Wis. 2d 585, 776 (1975); 1979 c. 32 ss. 66, 92 (16); 1979 c. 89, 177; Stats. 1979 s. 799.02; 1981 c. 317; 1987 a. 208.



799.03 Definition.

799.03  Definition. In this chapter unless otherwise designated, "court" means circuit court and "court" does not mean circuit court commissioner.

799.03 History History: 1977 c. 345; 1977 c. 449 s. 497; 1979 c. 32 ss. 64, 92 (16); Stats. 1979 s. 799.03; 1983 a. 228; 2001 a. 61.



799.04 Relation of this chapter to other procedural rules.

799.04  Relation of this chapter to other procedural rules.

799.04(1)(1)  General. Except as otherwise provided in this chapter, the general rules of practice and procedure in chs. 750 to 758 and 801 to 847 shall apply to actions and proceedings under this chapter. Any judicial proceeding authorized to be conducted under s. 807.13 may be so conducted in actions under this chapter.

799.04(2) (2) Forms. Except as otherwise provided in this subsection and this chapter, the forms specified in chs. 801 to 847 shall be used. Forms shall be uniform, concisely written and readily understandable by members of the public. Summons and complaint forms shall be made available to the public by the clerk of court and, in counties having a population of 500,000 or more, the summons shall have all provisions printed in both English and Spanish.

799.04 History History: Sup. Ct. Order, 67 Wis. 2d 776; 1977 c. 345; 1979 c. 32 ss. 66, 92 (16); 1979 c. 89; Stats. 1979 s. 799.04; Sup. Ct. Order, 141 Wis. 2d xiii (1987).



799.05 Summons.

799.05  Summons.

799.05(1)(1)  Contents. The summons shall state the nature of the demand substantially in the terms of one or more of the provisions of s. 799.01, and, except as provided in ss. 806.30 to 806.44, the dollar amount of damages, if any, the last-known address of the parties and the name, state bar number, if any, address and telephone number of plaintiff's attorney, if any. The caption shall include the standardized description of the case classification type and associated code number as approved by the director of state courts.

799.05(2) (2) Signing. The process shall be signed by the clerk or by any attorney duly authorized to practice law in this state and shall be issued by the clerk only to a person authorized to appear under s. 799.06 (2), and not otherwise.

799.05(3) (3) Return date.

799.05(3)(a)(a) Every summons shall specify a return date and time.

799.05(3)(b) (b) Except in eviction actions, the return date for a summons served upon a resident of this state shall be not less than 8 days nor more than 30 days from the issue date, and service shall be made not less than 8 days prior to the return date. In eviction actions, the return date for a summons served upon a resident of this state shall be not less than 5 days nor more than 25 days from the issue date, and service shall be made not less than 5 days prior to the return date.

799.05(3)(c) (c) The return date for a summons served upon a nonresident of this state shall be not less than 20 days from the issue date.

799.05(3)(d) (d) The clerk shall set the day and hour at which the summons is returnable.

799.05(4) (4) Clerk to furnish time of return. If a summons is signed by an attorney, the attorney shall obtain from the clerk of court the hour and date within the limits of sub. (3) on which to make the summons returnable.

799.05(5) (5) Noting date of mailing. After a copy of the summons has been mailed, the clerk shall note the date of mailing on the original.

799.05(6) (6) Form. Except as provided in s. 799.22 (4) (b) 3., the summons shall be substantially in the following form:

STATE OF WISCONSIN CIRCUIT COURT: ....County

A. B.

Address

City, State Zip Code File No. ....

, Plaintiff

vs. S U M M O N S - SMALL CLAIMS

C. D.

Address .... (Case Classification Type): .... (Code No.)

City, State Zip Code

, Defendant

THE STATE OF WISCONSIN, to the Defendant:

You are hereby summoned to appear and plead to the Plaintiff's complaint in the above court at .... in the (city) (village) of ...., on the .... day of ...., .... (year), at .... o'clock (a.m.) (p.m.). [A copy of the complaint is hereto attached.] [The Plaintiff will state his or her demand on that date.] In case of your failure to appear, a judgment may be rendered against you in accordance with the demands made by the Plaintiff. The nature of the demand being made upon you is .... (state in terms of s. 799.01 of the Wisconsin Statutes) and the amount of damages, if any, demanded is .....

Dated: ...., ....(year)

Signed: .... ....

E. F., Clerk of Circuit Court

or

G. H., Plaintiff's Attorney

State Bar No.: ....

Address: ....

City, State Zip Code: ....

Phone No.: ....

799.05(7) (7) Form; circuit court commissioner. Except as provided in s. 799.22 (4) (b) 3., in counties in which a circuit court commissioner is assigned to assist in small claims matters, the summons shall be substantially in the following form:

STATE OF WISCONSIN CIRCUIT COURT: .... COUNTY

A. B.

Address

City, State Zip Code File No. ....

, Plaintiff

vs. S U M M O N S (SMALL CLAIMS)

C.D.

Address

City, State Zip Code

, Defendant

THE STATE OF WISCONSIN, to the Defendant:

You are being sued for:

.... Eviction

.... Return of Property

.... Confirmation, vacation, modification or correction of arbitration award

.... $........

If you wish to dispute this matter, you must then be in Room ...., of the .... (County) County Courthouse, .... (address), .... (city), Wisconsin before .... o'clock (a.m.) (p.m.), on ...., .... (year). If you do not appear, a judgment may be given to the person suing you for what that person is asking.

You are encouraged to bring with you all papers and documents relating to this matter, but there is no need to bring witnesses at this time.

Dated at .... County, Wisconsin, this .... day of ...., .... (year)

Signed: .... ....

E. F., Clerk of Circuit Court

or

G. H., Plaintiff's Attorney

State Bar No.: ....

Address: ....

City, State Zip Code: ....

Phone No.: ....

799.05 History History: 1977 c. 345; 1977 c. 449 s. 497; 1979 c. 32 ss. 66, 92 (16); 1979 c. 108; 1979 c. 176 s. 85; 1979 c. 177 s. 85; Stats. 1979 s. 799.05; Sup. Ct. Order, 130 Wis. 2d xi; 1987 a. 142, 208, 403; 1989 a. 56; 1991 a. 163, 236; Sup. Ct. Order, 171 Wis. 2d xix (1992); 1993 a. 80; 1997 a. 250; 2001 a. 61; 2013 a. 76.



799.06 Actions; how commenced, pleadings, appearances.

799.06  Actions; how commenced, pleadings, appearances.

799.06(1)(1)  Pleadings. All pleadings except the initial complaint may be oral. Any circuit court may by rule require written pleadings and any judge or circuit court commissioner may require written pleadings in a particular case.

799.06(2) (2) A person may commence and prosecute or defend an action or proceeding under this chapter and may appear in his, her, or its own proper person or by an attorney regularly authorized to practice in the courts of this state. Under this subsection, a person is considered to be acting in his, her, or its own proper person if the appearance is by a member, as defined in s. 183.0102 (15), agent, or authorized employee of the person, or by an agent of the member or an authorized employee of the agent. An assignee of any cause of action under this chapter shall not appear by a full-time authorized employee, unless the employee is an attorney regularly authorized to practice in the courts of this state.

799.06(3) (3) The complaint in an eviction action shall conform to s. 799.41. The complaint in other actions under this chapter shall be in writing and shall be substantially in the following form:

STATE OF WISCONSIN CIRCUIT COURT: .... COUNTY

A. B.

Address

City, State Zip Code File No. ....

, Plaintiff

vs. C O M P L A I N T

C. D.

Address .... (Case Classification Type): .... (Code No.)

City, State Zip Code

, Defendant

For the Plaintiff's claim against Defendant, Plaintiff states that:

1. Plaintiff's injuries or losses occurred on or about .... (month and day), .... (year), and under the following circumstances (brief statement of the facts of plaintiff's claim):

2. Wherefore, Plaintiff demands judgment for (return of property) (confirmation, vacation, modification or correction of arbitration award) (the sum of $....) plus attorney fees, if any, costs of this suit and such other relief as the court deems proper.

Signed: ....

A. B., Plaintiff

or

E. F., Plaintiff's Attorney

State Bar No.: ....

Address: ....

City, State Zip Code: ....

Phone No.: ....

799.06 History History: Sup. Ct. Order, 67 Wis. 2d 585, 764 (1975); 1977 c. 449 s. 497; 1979 c. 32 ss. 66, 92 (16); 1979 c. 108; Stats. 1979 s. 799.06; 1987 a. 208; 1991 a. 163; Sup. Ct. Order, 171 Wis. 2d xix (1992); 1997 a. 250; 2001 a. 61; 2013 a. 76.

799.06 Annotation Sub. (2) authorizes a non-lawyer employee to represent a party to a small claims action at the appellate as well as trial court level. Holz v. Busy Bees Contracting, Inc. 223 Wis. 2d 598, 589 N.W.2d 633 (Ct. App. 1998), 98-1076.



799.07 File of summons; forfeiture tickets; warrants.

799.07  File of summons; forfeiture tickets; warrants. The clerk shall keep a file of summons issued by the clerk, of forfeiture tickets filed with the clerk, and of warrants for arrests issued by the clerk.

799.07 History History: 1979 c. 32 s. 66; Stats. 1979 s. 799.07; 1993 a. 486.



799.09 Public information.

799.09  Public information. Information regarding the existence, location and hours of the circuit court's small claims system shall be disseminated and publicized throughout the county by the clerk of court. Each county shall produce and make available to all litigants in small claims actions publications explaining the procedures to be followed by litigants in small claims actions.

799.09 History History: 1977 c. 345, 449; 1979 c. 32 s. 66; Stats. 1979 s. 799.09; 1987 a. 208.



799.10 Case file, court record.

799.10  Case file, court record.

799.10(1) (1)  Clerk to maintain court record and case file. The clerk of circuit court shall maintain a court record of small claims cases, and a case file for each case in which there are papers other than the ones listed in s. 799.07 to be filed.

799.10(2) (2) Entries; what to contain. Entries in the court record shall include:

799.10(2)(a) (a) The number of the case;

799.10(2)(b) (b) The title of every action including the full names of the parties and their addresses, if known. If service is by mail, the clerk shall also enter the date when the summons is mailed to any defendant, and the name of the person to whom mailed;

799.10(2)(c) (c) The names of attorneys, if any, appearing in the action;

799.10(2)(d) (d) Type of action by reference to s. 799.01;

799.10(2)(e) (e) Nature of plea in forfeiture actions;

799.10(2)(f) (f) The judgment or final order entered, date of entering it and the amount of forfeiture or damages, costs and fees due to each person separately;

799.10(2)(g) (g) Satisfaction of forfeiture, or commitment for nonpayment of forfeiture or judgment;

799.10(2)(h) (h) The date of mailing notice of entry of judgment or final order as provided in s. 799.24;

799.10(2)(i) (i) Such additional entries as may be necessary to supply essential information not contained in the case file or reporter's record.

799.10(3) (3) Correcting court record. The judge has power at any time to order the court record corrected or any omission or additional entry supplied if the judge is satisfied that an error or omission exists or that one or more additional entries are needed.

799.10(4) (4) Time of court record entries. Entries in the court record shall be made not later than the time of the entry of the judgment or final order, or as soon thereafter as possible. No court record entries need be made in uncontested cases where the action is for a money forfeiture charging violation of a parking regulation.

799.10 History History: 1979 c. 32 ss. 66, 92 (16); 1979 c. 176; Stats. 1979 s. 799.10; 1995 a. 224.



799.11 Venue.

799.11  Venue.

799.11(1)(1) The venue of actions in which the procedure of this chapter is used is as follows:

799.11(1)(a) (a) In actions for garnishment, any county in which the garnishee resides or, if not a resident of the state, is found; or, the county in which the summons in the principal action has issued or where the judgment therein is entered.

799.11(1)(b) (b) In any claim arising out of a consumer transaction, as defined in s. 421.301 (13), or a consumer credit transaction, as defined in s. 421.301 (10), in the county specified by s. 421.401.

799.11(1)(c) (c) In actions for a forfeiture, the county in which the act occurred on which the action for forfeiture is based.

799.11(1)(d) (d) In actions to recover a tax, the county in which the tax was levied.

799.11(1)(e) (e) In all other actions, the county specified by s. 801.50.

799.11(2) (2) If there are several defendants, and if venue is based on residence, venue may be in the county of residence of any one of them.

799.11(3) (3) When, in any action under this chapter, it appears from the return of service of the summons or otherwise that the county in which the action is pending is not a proper place of trial and that another county would be a proper place of trial, the court or circuit court commissioner shall, on motion of a party or its own motion, transfer the action to that county unless the defendant appears and waives the improper venue. The clerk of the court to which the action is transferred shall issue a new notice of return date upon payment of the fee required by s. 814.61 (2) (a).

799.11 History History: 1979 c. 32 ss. 66, 92 (16); Stats. 1979 s. 799.11; 1981 c. 300; 1981 c. 390 s. 252; 1983 a. 228, 389, 538; 1987 a. 208; 2001 a. 61.



799.12 Service of summons.

799.12  Service of summons.

799.12(1)(1) Except as otherwise provided in this chapter, all provisions of chs. 801 to 847 with respect to jurisdiction of the persons of defendants, the procedure of commencing civil actions, and the mode and manner of service of process, shall apply to actions and proceedings under this chapter.

799.12(2) (2) Any circuit court may by rule authorize the service of summons in some or all actions under this chapter by mail under sub. (3) in lieu of personal or substituted service under s. 801.11.

799.12(3) (3) If authorized by court rule under sub. (2), service may be made by mail by leaving the original and necessary copies of the summons with the clerk of court, together with the fee prescribed in s. 814.62 (4). The court shall require the use of certified mail with return receipt requested for all eviction cases for which service by mail is authorized under sub. (2), and for all other cases may by rule require the use of certified mail with return receipt requested. Whenever the use of certified mail is required, the additional fee prescribed in s. 814.62 (4) shall be paid for each defendant. The clerk shall mail a copy to each defendant at the last-known address as specified in the summons. Service of the summons is considered completed when it is mailed, unless the envelope enclosing the summons has been returned unopened to the clerk prior to the return date. All mailing of summonses shall be done in envelopes upon which the clerk's return address appears, with a request to return to that address. Service by mail to obtain a personal judgment shall be limited to the county where the action is commenced.

799.12(4) (4) If with reasonable diligence the defendant cannot be served by personal or substituted service under s. 801.11, or if mailed service is authorized under sub. (2) and the envelope enclosing the summons is returned unopened to the clerk, service may be made by mailing and publication under sub. (6). The clerk shall issue a new return date allowing timely publication of a class 1 notice under ch. 985.

799.12(5) (5) Section 345.09 shall not apply to actions under this chapter.

799.12(6) (6)

799.12(6)(a)(a) Service by mailing and publication authorized under sub. (4) may be made as provided in s. 801.11 (1) (c) or as provided in this subsection.

799.12(6)(b) (b) If the defendant's post-office address can be ascertained with reasonable diligence, service may be made by mailing to the defendant a copy of the summons at or immediately prior to the publication of the summons or a notice under par. (c) as a class 1 notice under ch. 985.

799.12(6)(c) (c) If the defendant's post-office address cannot be ascertained with reasonable diligence, the mailing may be omitted and service may be made by publishing as a class 1 notice under ch. 985 a notice in substantially the following form, except as provided in s. 799.22 (4) (b) 3.:

SMALL CLAIMS SUMMONS NUMBER ....

....(Defendant's Name)

....(Defendant's Address, if known)

You are being sued by .... (plaintiff's name) in the small claims court for .... County, .... (room number, address and telephone number of the court). A hearing will be held at .... o'clock (a.m.) (p.m.), on ...., .... (year). If you do not appear, a judgment may be given to the person suing you. [A copy of the claim has been mailed to you at the address above.]

799.12(7) (7) Any circuit court may by rule authorize service of the summons and complaint prior to filing and authentication thereof, provided the appropriate fee under s. 814.62 is paid before the summons is issued and the summons is not reusable for a different defendant.

799.12 History History: Sup. Ct. Order, 67 Wis. 2d 585, 776 (1975); 1977 c. 449 s. 497; 1979 c. 32 ss. 66, 92 (16); 1979 c. 89, 176; Stats. 1979 s. 799.12; 1981 c. 317; 1987 a. 208; Sup. Ct. Order No. 95-10, 195 Wis. 2d xv (1996); 1997 a. 250; 2013 a. 76.



799.14 Failure of actual notice of suit by mail.

799.14  Failure of actual notice of suit by mail.

799.14(1) (1)  Petition; hearing; trial on merits. In any action, where service of summons is made by mailing, a defendant, at any time within 15 days of receiving actual knowledge of the pendency of the action or of the entry of judgment against the defendant, if judgment has been entered, but not more than one year after judgment was entered, may, by written verified petition, on forms provided by the court, petition to set aside the judgment if one has been entered and for an opportunity to be heard upon the merits. Thereupon the court shall set the matter for hearing at a time that will give the parties reasonable opportunity to appear and, if judgment has been entered, shall stay all proceedings on the judgment. At the time of the hearing the questions raised by the petition shall first be heard and determined by the court. If the court grants the petition, the court shall proceed to try the matter upon the merits or, if judgment has been entered, shall vacate the judgment and proceed to try the matter upon the merits. If the court denies the petition, it shall, if judgment has been entered, revoke its order staying proceedings thereon or, if a judgment has not been entered, it may give the defendant opportunity to be heard upon the merits.

799.14(2) (2) Effect of actual appearance. This section shall not apply to a defendant who actually appeared and submitted to the jurisdiction of the court without filing application as provided in sub. (1).

799.14 History History: 1979 c. 32 s. 66; 1979 c. 176; Stats. 1979 s. 799.14; 1999 a. 85.



799.16 Actions in rem or quasi in rem; limitation on judgment.

799.16  Actions in rem or quasi in rem; limitation on judgment.

799.16(1)(1)  Basis. In proceedings in rem or quasi in rem no judgment shall be entered against a defendant for an amount in excess of the value of the property unless based on personal or substituted service as provided in s. 799.12 (1), or unless the defendant appears without objecting to the jurisdiction of the court over defendant's person.

799.16(2) (2) Adjournment and publication. When the defendant has not been served with personal or substituted service pursuant to s. 799.12 (1) and does not waive the defense of lack of jurisdiction over the person under s. 802.06 (8) and the court has jurisdiction over the property, service may be made on the defendant by publication. If service is to be made by publication, the proceeding shall be adjourned to a day certain by the court, and a notice in substantial conformity with sub. (4) shall be published as a class 1 notice, under ch. 985.

799.16(3) (3) Adjournment, posting and mailing in eviction actions. In eviction actions, when the defendant has not been served with personal or substituted service pursuant to s. 799.12 (1) and does not waive the defense of lack of jurisdiction over the person under s. 802.06 (8), service may be made as follows:

799.16(3)(a) (a) If the summons is returned more than 7 days prior to the return date with proof that the defendant cannot be served with personal or substituted service within the state under s. 799.12 (1), the plaintiff may, at least 7 days prior to the return date, affix a copy of the summons and complaint onto some part of the premises where it may be conveniently read. At least 5 days prior to the return date an additional copy of the summons and complaint shall also be mailed to the defendant at the last-known address, even if it is the premises which are the subject of the action.

799.16(3)(b) (b) In all other cases where the summons and complaint are returned with proof that the defendant cannot be served with personal or substituted service within the state under s. 799.12 (1), the court shall, on the return date, adjourn the case to a day certain not less than 7 days from the return date, and the plaintiff shall affix a notice in substantial conformity with sub. (4) (c) onto some part of the premises where it may be conveniently read. At least 5 days prior to the return date, an additional copy of said notice, together with a copy of the summons and complaint, shall be mailed to the defendant at the last-known address, even if it is the premises which are the subject of the action.

799.16(3)(c) (c) Before judgment is entered after service is made under this section, the plaintiff shall file proof of compliance with this section.

799.16(4) (4) Forms.

799.16(4)(a)(a) Notice in attachment and garnishment.

STATE OF WISCONSIN

CIRCUIT COURT

.... COUNTY

TO:

You are hereby notified that (an attachment) (a garnishment) has been issued against you and your property (attached) (garnisheed) to satisfy the demand of .... amounting to $ .....

Now, unless you shall appear in the circuit court, of .... County, located in the courthouse in .... (municipality), before Judge ...., or before any judge to whom the action may be assigned, on .... (date), at .... (time), judgment will be rendered against you and your property sold or applied to pay the debt as provided by law.

Dated .... , ..... (year)

.... Plaintiff

By .... Plaintiff's Attorney

799.16(4)(b) (b) Notice in replevin.

STATE OF WISCONSIN

CIRCUIT COURT

.... COUNTY

TO:

You are hereby notified that a replevin action has been issued to recover the possession of the following described goods and chattels, to wit: .... of which I, the plaintiff, am entitled to possess, but which you have (unjustly taken) (unlawfully detained) from me.

Now, unless you shall appear in the circuit court, of .... County, located in the courthouse in .... (municipality), before Judge ...., or before any judge to whom the action may be assigned, on .... (date), at .... (time), judgment will be rendered against you for the delivery of said property to me and for damages for the (taking and) detention thereof and for costs.

Dated .... , .... (year)

.... Plaintiff

By .... Plaintiff's Attorney

799.16(4)(c) (c) Notice in eviction.

STATE OF WISCONSIN

CIRCUIT COURT

.... COUNTY

TO:

Take notice that an eviction action has been commenced against you to recover the possession of the following described premises ...., of which I, the plaintiff, am entitled to possession, but which you have unlawfully detained from me.

Unless you appear and defend on the .... day of ...., .... (year), at .... o'clock ..M., in the circuit court of .... county, located in the courthouse in the city of ...., before the Honorable ...., a Judge of said court, or before any judge to whom the action may be assigned, judgment may be rendered against you for the restitution of said premises and for costs.

Dated: ...., .... (year)

.... Plaintiff

By .... Plaintiff's Attorney

799.16 History History: Sup. Ct. Order, 67 Wis. 2d 575, 764 (1975); 1975 c. 218; 1977 c. 449 s. 497; 1979 c. 32 ss. 66, 92 (16); 1979 c. 110 s. 60 (7); 1979 c. 176; Stats. 1979 s. 799.16; 1987 a. 208; 1993 a. 213, 246, 491; Sup. Ct. Order No. 95-10, 195 Wis. 2d xv (1996); 1997 a. 250.



799.20 Answer; counterclaim and cross complaint.

799.20  Answer; counterclaim and cross complaint.

799.20(1)(1)  Pleading on return date or adjourned date. On the return date of the summons or any adjourned date thereof the defendant may answer, move to dismiss under s. 802.06 (2) or otherwise respond to the complaint.

799.20(2) (2) Cross complaint. In the case of more than one defendant, any cross complaint by one defendant against another who has appeared shall be made or filed on the return date or any adjourned date.

799.20(4) (4) Inquiry of defendant who appears on return date. If the defendant appears on the return date of the summons or any adjourned date thereof, the court or circuit court commissioner shall make sufficient inquiry of the defendant to determine whether the defendant claims a defense to the action. If it appears to the court or circuit court commissioner that the defendant claims a defense to the action, the court or circuit court commissioner shall schedule a trial of all the issues involved in the action, unless the parties stipulate otherwise or the action is subject to immediate dismissal. In a residential eviction action, the court or circuit court commissioner shall hold and complete a court or jury trial of the issue of possession of the premises involved in the action within 30 days of the return date of the summons or any adjourned date thereof, unless the parties stipulate otherwise or the action is subject to immediate dismissal.

799.20 History History: Sup. Ct. Order, 67 Wis. 2d 585, 765 (1975); 1977 c. 449; 1979 c. 32 s. 66; Stats. 1979 s. 799.20; 1987 a. 208; 2001 a. 61; 2013 a. 76.



799.205 Substitution of judge.

799.205  Substitution of judge.

799.205(1) (1) Any party to a small claims action or proceeding may file a written request with the clerk of courts for a substitution of a new judge for the judge assigned to the case. The written request shall be filed on the return date of the summons or within 10 days after the case is scheduled for trial. If a new judge is assigned to the trial of a case, a request for substitution must be made within 10 days of receipt of notice of assignment, provided that if the notice of assignment is received less than 10 days prior to trial, the request for substitution must be made within 24 hours of receipt of the notice and provided that if notification is received less than 24 hours prior to trial, the action shall proceed to trial only upon stipulation of the parties that the assigned judge may preside at the trial of the action. Upon filing the written request, the filing party shall forthwith mail a copy thereof to all parties to the action and to the original judge.

799.205(2) (2) After the written request has been filed, the original judge shall have no further jurisdiction in the action or proceeding except to determine if the request is correct as to form and timely filed. If no determination is made within 7 days, the clerk shall refer the matter to the chief judge for the determination and reassignment of the action as necessary. If the request is correct as to form and timely filed, the named judge shall be disqualified and shall promptly request assignment of another judge under s. 751.03.

799.205(3) (3) Except as provided in sub. (4), no party is entitled to file more than one such written request in any one action, and any single such request shall not name more than one judge. For purposes of this subsection, parties united in interest and pleading together shall be considered as a single party, but the consent of all such parties is not needed for the filing by one such party of a written request.

799.205(4) (4) If upon an appeal from a judgment or order or upon a writ of error the appellate court orders a new trial or reverses or modifies the judgment or order as to any or all of the parties in a manner such that further proceedings in the trial court are necessary, any party may file a request under sub. (1) within 20 days after the entry of the judgment or decision of the appellate court whether or not another request was filed prior to the time the appeal or writ of error was taken.

799.205 History History: 1971 c. 46, 137, 296, 307; 1977 c. 135; 1977 c. 187 s. 135; 1977 c. 449; 1979 c. 32 s. 66; Stats. 1979 s. 799.205; 1987 a. 151.



799.206 Return date proceedings before court commissioner.

799.206  Return date proceedings before court commissioner.

799.206(1)(1) In counties establishing a circuit court commissioner position under s. 757.68 (5m), all actions and proceedings commenced under this chapter shall be returnable before a circuit court commissioner appointed under s. 757.68 (1) and SCR chapter 75. In any other county, a circuit court commissioner may conduct return date proceedings if delegated such authority under s. 757.69 (1) (d).

799.206(2) (2) Judgment on failure to appear may be entered by the circuit court commissioner or the clerk upon the return date as provided in s. 799.22.

799.206(3) (3) When all parties appear in person or by their attorneys on the return date in an eviction, garnishment, or replevin action and any party claims that a contest exists, the matter shall be forthwith scheduled for a hearing, to be held as soon as possible before a judge and in the case of an eviction action, not more than 30 days after the return date.

799.206(4) (4) Except as provided in sub. (3), the circuit court commissioner shall hear all matters using the procedures set forth in s. 799.207.

799.206 History History: 1977 c. 345; 1979 c. 32 ss. 66, 92 (16); Stats. 1979 s. 799.206; 1987 a. 208; 2001 a. 61; 2013 a. 76.



799.207 Proceedings before circuit court commissioner.

799.207  Proceedings before circuit court commissioner.

799.207(1)(1)

799.207(1)(a)(a) Any circuit court commissioner assigned to assist in small claims matters may hold a conference with the parties or their attorneys or both on the return date, examine pleadings and identify issues.

799.207(1)(b) (b) Except as provided in par. (e), a decision shall be rendered by the circuit court commissioner on the return date if there is time available for a hearing, the parties do not intend to call witnesses, and the parties agree to such a hearing. If for any of the reasons stated in this paragraph, the matter cannot be heard on the return date, an adjourned date shall be set.

799.207(1)(c) (c) The proceedings shall be conducted as provided in s. 799.209.

799.207(1)(d) (d) A record of the proceeding shall be made and shall be limited to the time and location of the hearing, the parties, witnesses and attorneys present and the decision.

799.207(1)(e) (e) If the circuit court commissioner cannot reach a decision on the return or adjourned date, the commissioner shall mail the decision to each party within 30 days of the date of the hearing.

799.207(2) (2) The circuit court commissioner's decision shall become a judgment 11 days after rendering, if oral, and 16 days after mailing, if written, except that:

799.207(2)(a) (a) Default judgments will have immediate effect.

799.207(2)(b) (b) Either party may file a demand for trial within 10 days from the date of an oral decision or 15 days from the date of mailing of a written decision to prevent the entry of the judgment.

799.207(3) (3)

799.207(3)(a)(a) There is an absolute right to have the matter heard before the court if the requirements of this section are complied with.

799.207(3)(b) (b) The circuit court commissioner shall give each of the parties a form and instructions which shall be used for giving notice of an election to have the matter heard by the court.

799.207(3)(c) (c) The demand for trial must be filed with the court and mailed to the other parties within 10 days from the date of an oral decision or 15 days from the date of mailing of a written decision. Mailing of the notice and proof of such mailing is the responsibility of the party seeking review.

799.207(3)(d) (d) Notice of a demand for trial may also be given in writing and filed by either of the parties at the time of an oral decision.

799.207(4) (4) Following the timely filing of a demand for trial, the court shall mail a trial date to all of the parties.

799.207(5) (5) A timely filing of a demand for trial shall result in a new trial before the court on all issues between the parties.

799.207 History History: 1977 c. 345; 1979 c. 32 s. 66; 1979 c. 110; Stats. 1979 s. 799.207; Sup. Ct. Order, 141 Wis. 2d xiii (1987); 1987 a. 208; 2001 a. 61.



799.208 Pretrial conference.

799.208  Pretrial conference. In any action under this chapter, the pretrial conference may be conducted by telephone as provided in s. 807.13 (3) at the discretion of the court and may be conducted on the trial date.

799.208 History History: Sup. Ct. Order, 141 Wis. 2d xiii (1987).



799.209 Procedure.

799.209  Procedure. At any trial, hearing or other proceeding under this chapter:

799.209(1) (1) The court or circuit court commissioner shall conduct the proceeding informally, allowing each party to present arguments and proofs and to examine witnesses to the extent reasonably required for full and true disclosure of the facts.

799.209(2) (2) The proceedings shall not be governed by the common law or statutory rules of evidence except those relating to privileges under ch. 905 or to admissibility under s. 901.05. The court or circuit court commissioner shall admit all other evidence having reasonable probative value, but may exclude irrelevant or repetitious evidence or arguments. An essential finding of fact may not be based solely on a declarant's oral hearsay statement unless it would be admissible under the rules of evidence.

799.209(3) (3) The court or circuit court commissioner may conduct questioning of the witnesses and shall endeavor to ensure that the claims or defenses of all parties are fairly presented to the court or circuit court commissioner.

799.209(4) (4) The court or circuit court commissioner shall establish the order of trial and the procedure to be followed in the presentation of evidence and arguments in an appropriate manner consistent with the ends of justice and the prompt resolution of the dispute on its merits according to the substantive law.

799.209 History History: 1987 a. 208; 1991 a. 269; 2001 a. 61.



799.21 Trial.

799.21  Trial.

799.21(1)(1)  Determination of method of trial. In the absence of a jury demand, trial shall be to the court.

799.21(2) (2) Trial by court. If trial is to the court, the case may, with the consent of all the parties, be tried on the return day.

799.21(3) (3) Trial by jury.

799.21(3)(a)(a) Any party may, upon payment of the fees prescribed in ss. 814.61 (4) and 814.62 (3) (e), file a written demand for trial by jury. If no party demands a trial by jury, the right to trial by jury is waived forever. In eviction actions, the demand shall be filed at or before the time of joinder of issue; in all other actions within 20 days thereafter.

799.21(3)(b) (b) In counties in which a circuit court commissioner is assigned to assist in small claims matters, except in eviction actions which shall be governed by par. (a), demand for trial by jury shall be made at the time a demand for trial is filed. If the party requesting a trial does not request a jury trial, any other party may request a jury trial by filing the request with the court and mailing copies to all other parties within 15 days from the date of mailing of the demand for trial or the date on which personal notice of demand is given, whichever is applicable. If no party demands a trial by jury, the right to trial by jury is waived forever. The fees prescribed in ss. 814.61 (4) and 814.62 (3) (e) shall be paid when the demand for a trial by jury is filed.

799.21(4) (4) Jury procedure. If there is a demand for a trial by jury, the judge or circuit court commissioner shall place the case on the trial calendar and a jury of 6 persons shall be chosen as provided in s. 345.43 (3) (b). The parties shall proceed as if the action had originally been begun as a proceeding under chs. 801 to 807, except that the court is not required to provide the jury with one complete set of written instructions under s. 805.13 (4) and the requirements for appearance by the parties shall be governed by s. 799.06 (2).

799.21 History History: Sup. Ct. Order, 67 Wis. 2d 585, 776 (1975); 1977 c. 345, 449; 1979 c. 32 s. 66; 1979 c. 128; Stats. 1979 s. 799.21; 1981 c. 317; 1987 a. 208; 2001 a. 61.

799.21 Annotation Requiring the payment of a jury fee did not violate the right to a trial by jury. County of Portage v. Steinpreis, 104 Wis. 2d 466, 312 N.W.2d 731 (1981).



799.213 Arbitration actions.

799.213  Arbitration actions. Chapter 788 applies to actions relating to the confirmation, vacation, modification or correction of an arbitration award.

799.213 History History: 1991 a. 163.



799.215 Trial by court, findings and judgment.

799.215  Trial by court, findings and judgment. Upon a trial of an issue of fact by the court, its decision shall be given either orally immediately following trial or in writing and filed with the clerk within 60 days after submission of the cause, and shall state separately the facts found and the conclusions of law thereon; and judgment shall be entered accordingly.

799.215 History History: 1979 c. 32 s. 66; Stats. 1979 s. 799.215.



799.22 Judgment on failure to appear or answer.

799.22  Judgment on failure to appear or answer.

799.22(1)(1)  When plaintiff fails to appear. If the plaintiff fails to appear on the return date or on the date set for trial, the court may enter a judgment for the defendant dismissing the action, on motion of the defendant or on its own motion.

799.22(2) (2) When defendant fails to appear. If the defendant fails to appear on the return date or on the date set for trial, the court may enter a judgment upon due proof of facts which show the plaintiff entitled thereto.

799.22(3) (3) Plaintiff's proof where action arose on contract for recovery of money. In any action arising on contract for the recovery of money only, if the defendant fails to appear and answer or to appear at the time set for trial, the plaintiff may file with the judge or clerk a verified complaint, or an affidavit of the facts, or may offer sworn testimony or other evidence to the clerk or judge, and either may enter judgment thereon.

799.22(4) (4) Pleading in lieu of appearance.

799.22(4)(a)(a) Any circuit court may by rule permit a defendant to join issue in any of the actions specified in s. 799.01 without appearing on the return date by answering, either by mail or by telephone, within such time and in such manner as the rule permits.

799.22(4)(am) (am) If the defendant is a nonresident of this state, the circuit court shall adopt a rule to permit the defendant to join issue in any of the actions specified in s. 799.01 without appearing on the return date by answering by mail, in such manner as the rule permits, and if the court adopts a rule under par. (a) to permit the defendant to join issue without appearing on the return date by answering by telephone, then the defendant shall also be permitted to join issue by answering by telephone, in such manner as the rule permits.

799.22(4)(b) (b) If a court adopts a rule under par. (a), then all of the following apply:

799.22(4)(b)1. 1. The existence of the rule shall be deemed an appearance by the plaintiff in that court on the return date for purposes of sub. (1).

799.22(4)(b)2. 2. A proper answer by the defendant under the rule shall be deemed an appearance by the defendant in that court on the return date for purposes of sub. (2).

799.22(4)(b)3. 3. Any summons under s. 799.05 (6) or (7) or 799.12 (6) (c) and any notice under s. 799.16 (4) shall notify the defendant of the option to answer without appearing in court on the return date and the methods of answering permitted by the rule.

799.22 History History: 1979 c. 32 s. 66; Stats. 1979 s. 799.22; 1987 a. 208; 1989 a. 56.



799.225 Dismissal of pending actions.

799.225  Dismissal of pending actions. The court may without notice dismiss any action or proceeding, in which issue has not been joined, which is not otherwise disposed by judgment or stipulation and order within 6 months from the original return date.

799.225 History History: 1979 c. 32 s. 66; Stats. 1979 s. 799.225.



799.24 Judgment.

799.24  Judgment.

799.24(1)(1)  Entry of judgment or order; notice of entry thereof. When a judgment or an order is rendered, the judge, circuit court commissioner or clerk of circuit court shall immediately enter it in the court record and note the date thereof which shall be the date of entry of judgment or order. The clerk of circuit court, except in municipal and county forfeiture actions, shall mail a notice of entry of judgment to the parties or their attorneys at their last-known address within 5 days of its entry. Upon payment of the exact amount of the fee prescribed in s. 814.62 (3) (c), the clerk of circuit court shall enter the judgment in the judgment and lien docket.

799.24(2) (2) Applicability of s. 806.15. Section 806.15 shall apply with respect to judgments entered in the judgment and lien docket.

799.24(3) (3) Stipulated dismissal. Prior to the entry of judgment, upon stipulation of the parties to a schedule for compliance with the stipulation, the court or circuit court commissioner may enter a stipulated judgment of dismissal in lieu thereof. Any such judgment may be vacated without notice to the obligated party, and the unsatisfied portion thereof entered, upon application by the prevailing party and proof by affidavit of noncompliance with the terms of the stipulation.

799.24 History History: Sup. Ct. Order, 67 Wis. 2d 585, 776 (1975); 1977 c. 345; 1979 c. 32 s. 66; Stats. 1979 s. 799.24; 1981 c. 317; 1983 a. 302 s. 8; 1987 a. 208; 1995 a. 224; 1997 a. 27; 2001 a. 61.

799.24 Annotation When written notice of entry of judgment showed an incorrect date of entry, the time to appeal under s. 808.04 (1) was not shortened to 45 days. Mock v. Czemierys, 113 Wis. 2d 207, 336 N.W.2d 188 (Ct. App. 1983).

799.24 Annotation A judgment for payment of a forfeiture can be docketed, accumulates interest at 12%, and may be enforced through collection remedies available in other civil proceedings. OAG 2-95.



799.25 Costs.

799.25  Costs. The clerk shall without notice to the parties tax and insert in the judgment as costs in favor of the party recovering judgment the following:

799.25(1) (1) Filing fee. The fee prescribed in s. 814.62 (3) (a), if paid.

799.25(3) (3) Mailing fee. The mailing fee prescribed in s. 814.62 (4), if paid.

799.25(5) (5) Garnishee fee. Any garnishee fee paid.

799.25(6) (6) Service fees and other charges. Lawful fees or charges paid to the sheriff, constable or other person for serving the summons or any other document, and charges paid to the sheriff in connection with the execution of any writ of restitution.

799.25(7) (7) Witness fees. Amounts necessarily paid out for witness fees, including travel, as prescribed in s. 814.67. The fees for witnesses and their travel shall not exceed 50% of the amount recovered unless an order is entered specifying the amount to be paid in excess of 50% and the reasons therefor.

799.25(9) (9) Jury fee. The fee prescribed in ss. 814.61 (4) and 814.62 (3) (e) for a jury if demanded under s. 799.21 (3).

799.25(10) (10) Attorney fees.

799.25(10)(a)(a) Attorney fees as provided in s. 814.04 (1) and (6), except if the amount of attorney fees is otherwise specified by statute.

799.25(10)(b) (b) In an action of replevin and attachment the value of the property recovered shall govern the amount of the attorney fees taxable. In an action of eviction the attorney fees taxable shall be $10 plus such sum as is taxable under par. (a) on account of the recovery of damages.

799.25(10)(c) (c) If judgment is for the defendant, the amount claimed in the complaint, the value of the property sought to be recovered or the amount recovered on the defendant's counterclaim, in the court's discretion, shall govern the amount of the attorney fees that the defendant shall recover, and the defendant is not entitled to recover for cost items the defendant has not advanced.

799.25(10)(d) (d) No attorney fees may be taxed in behalf of any party unless the party appears by an attorney other than himself or herself.

799.25(11) (11) Additional costs. Additional costs as may be allowed to a municipality under s. 814.63 (2).

799.25(12) (12) Security for costs. When security for costs shall be ordered pursuant to s. 814.28, the maximum amount allowed shall be $50.

799.25(13) (13) Additional costs and disbursements. The court may permit additional costs and disbursements to be taxed pursuant to ch. 814.

799.25 History History: 1971 c. 32; Sup. Ct. Order, 67 Wis. 2d 585, 773 (1975); 1977 c. 187, 449; 1979 c. 32 ss. 66, 92 (16); 1979 c. 176; Stats. 1979 s. 799.25; 1981 c. 317 ss. 85sn to 85sz, 2202; 1981 c. 365, 391; 1987 a. 208; 1989 a. 359; 1993 a. 490.

799.25 Annotation A court commissioner lacked jurisdiction over a counterclaim alleging a frivolous action, and the commissioner's order finding the claim not frivolous was void. Hessenius v. Schmidt, 102 Wis. 2d 697, 307 N.W.2d 232 (1981).



799.255 Small claims fees.

799.255  Small claims fees. In actions under this chapter, the clerk shall collect the fees prescribed in s. 814.62.

799.255 History History: 1981 c. 317.



799.26 Money damages; disclosure of assets requested.

799.26  Money damages; disclosure of assets requested.

799.26(1)(1) When a judgment for money damages is entered under this chapter, the court or circuit court commissioner shall order the judgment debtor to execute under penalty of contempt a disclosure statement and to mail or deliver that statement to the judgment creditor or to the clerk of circuit court in the county where the judgment is entered within 15 days of entry of judgment unless the judgment is sooner satisfied. The statement shall disclose, as of the date of judgment, the debtor's name, residence address, employers and their addresses, any real property interests owned by the debtor, cash on hand, financial institutions in which the judgment debtor has funds on deposit, whether the debtor's earnings are totally exempt from garnishment under s. 812.34 (2) (b), and such other information as required by the schedules adopted under sub. (3).

799.26(1m) (1m) If the judgment debtor complies with sub. (1) by mailing or delivering the disclosure statement to the clerk of circuit court, the judgment debtor shall mail or deliver a copy of that disclosure statement to the judgment creditor.

799.26(2) (2) Failure to comply with an order under sub. (1) is punishable by a remedial sanction under ch. 785. Execution of a disclosure statement and delivery of the disclosure statement to the clerk of circuit court or sheriff upon service of a motion for contempt is compliance with the order.

799.26(3) (3) The judicial conference shall adopt standard schedules for the disclosure required by sub. (1), which shall inform judgment debtors of the requirements of this section, the sanctions for nondisclosure or fraudulent misrepresentation, a general description of garnishment and execution, and information about the types of assets and income which are exempt from the claims of creditors. The judicial conference shall also adopt a standard form pleading invoking the contempt powers of the court under sub. (2), copies of which may be obtained by judgment creditors without charge from the clerk.

799.26 History History: 1987 a. 208; 1991 a. 182; 1993 a. 80; 2001 a. 61.



799.27 Adjournments.

799.27  Adjournments.

799.27(1)(1)  On request. Except in eviction actions, a party who appears on the return date shall be given, on request, an adjournment of at least 7 days, or such longer period as the court grants. In eviction actions, no adjournments shall be granted except for cause shown under sub. (2) and (3), unless with the consent of the plaintiff.

799.27(2) (2) For cause. For good cause shown to the court by either party, the court may extend the time within which any act may be done, except the time for the taking of an appeal.

799.27(3) (3) Same; terms. No continuance under sub. (2) shall be granted, unless by consent of the parties, except upon such terms as the court deems just.

799.27 History History: 1979 c. 32 s. 66; Stats. 1979 s. 799.27.



799.28 New trial.

799.28  New trial.

799.28(1)(1)  Motions for new trial. Motions for new trial in the trial court are governed by s. 805.15. A motion for a new trial must be made and heard within 20 days after the verdict is rendered, unless the court extends the time as provided in s. 801.15 (2) (b). If the motion is not decided within 10 days of the date of hearing, it shall be deemed denied. The entry of judgment by the court without deciding a pending motion for a new trial shall be deemed a denial of the motion.

799.28(2) (2) Newly discovered evidence. A motion to set aside a verdict or to open up a judgment and for a new trial founded upon newly discovered evidence may be heard upon affidavits and the proceedings in the action. Such a motion may be made at any time within one year from the verdict or finding. The order granting or denying the motion shall be in writing and shall specify the grounds for granting the new trial, or state the court's reasons for denying it.

799.28 History History: Sup. Ct. Order, 67 Wis. 2d 585, 765 (1975); 1979 c. 32 s. 66; Stats. 1979 s. 799.28.



799.29 Default judgments.

799.29  Default judgments.

799.29(1)(1)  Motion to reopen.

799.29(1)(a)(a) There shall be no appeal from default judgments, but the trial court may, by order, reopen default judgments upon notice and motion or petition duly made and good cause shown.

799.29(1)(b) (b) In ordinance violation cases, the notice of motion must be made within 20 days after entry of judgment. In ordinance violation cases, default judgments for purposes of this section include pleas of guilty, no contest and forfeitures of deposit.

799.29(1)(c) (c) In other actions under this chapter, the notice of motion must be made within 12 months after entry of judgment unless venue was improper under s. 799.11. The court shall order the reopening of a default judgment in an action where venue was improper upon motion or petition duly made within one year after the entry of judgment.

799.29(2) (2) Stipulations. The court, judge or municipal judge having trial jurisdiction to recover a forfeiture may, with or without notice, for good cause shown by affidavit and upon just terms, within 30 days after the stipulation has been entered into, relieve any person from the stipulation or any order, judgment or conviction entered or made thereon. Where the stipulation was made without appearance in or having been filed in court, the court, judge or municipal judge may order a written complaint to be filed and set the matter for trial. The stipulation or a copy shall, in such cases, be filed with the court, judge or municipal judge and costs and fees shall be taxed as provided by law.

799.29 History History: 1979 c. 32 s. 66; 1979 c. 110 s. 60 (6); Stats. 1979 s. 799.29; 1983 a. 228; 1985 a. 332; 1987 a. 208; 2003 a. 138.

799.29 Annotation Sub. (1) provides the exclusive procedure for reopening a default judgment in small claims proceedings. King v. Moore, 95 Wis. 2d 686, 291 N.W.2d 304 (Ct. App. 1980).



799.30 Appeal.

799.30  Appeal. An appeal of a judgment or order under this chapter shall be to the court of appeals.

799.30 History History: Sup. Ct. Order, 67 Wis. 2d 585, 776 (1975); 1975 c. 218; 1977 c. 187; 1979 c. 32 s. 66; Stats. 1979 s. 799.30.



799.40 Eviction actions.

799.40  Eviction actions.

799.40(1)(1)  When commenced. A civil action of eviction may be commenced by a person entitled to the possession of real property, or by that person's agent authorized in writing, to remove therefrom any person who is not entitled to either the possession or occupancy of such real property.

799.40(1m) (1m) Acceptance of rent or other payment. If a landlord commences an action under this section against a tenant whose tenancy has been terminated for failure to pay rent or for any other reason, the action under this section may not be dismissed because the landlord accepts past due rent or any other payment from the tenant after serving notice of default or after commencing the action.

799.40(2) (2) Joinder of other claims. The plaintiff may join with the claim for restitution of the premises any other claim against the defendant arising out of the defendant's possession or occupancy of the premises.

799.40(3) (3) Exception. Nothing in this section shall affect ss. 704.09 (4) and 704.19.

799.40(4) (4) Stay of proceeding.

799.40(4)(a)(a) The court shall stay the proceedings in a civil action of eviction if the tenant applies for emergency assistance under s. 49.138. The tenant shall inform the court of the outcome of the determination of eligibility for emergency assistance. The stay remains in effect until the tenant's eligibility for emergency assistance is determined and, if the tenant is determined to be eligible, until the tenant receives the emergency assistance.

799.40(4)(b) (b) The court shall stay the proceedings in a civil action of eviction against a foreclosed homeowner, as defined in s. 846.40 (1) (b), under the circumstances and as provided in s. 846.40 (9).

799.40 History History: 1979 c. 32 s. 66; 1979 c. 176; Stats. 1979 s. 799.40; 1991 a. 39; 1995 a. 289; 2009 a. 2; 2011 a. 143; 2013 a. 76.

799.40 Annotation Any act of the landlord that renders the premises unfit for occupancy relieves the tenant from the obligation of paying rent. Constructive eviction can only take place when the tenant abandons the premises within a reasonable time after a substantial breach of the lease. First Wisconsin Trust Co. v. L. Wiemann Co. 93 Wis. 2d 258, 286 N.W.2d 360 (1980).

799.40 Annotation Implicit in the sub. (4) mandate that a stay is required until the tenant receives the emergency assistance is a requirement that the tenant seek and find suitable permanent housing within a reasonable period of time and that the stay will remain in effect for only a reasonable period of time as determined by the judge under the circumstances in each individual case. McQuestion v. Crawford, 2009 WI App 35, 316 Wis. 2d 494, 765 N.W.2d 822, 08-1096.

799.40 Annotation Eviction practice in Wisconsin. Boden. 54 MLR 298.

799.40 Annotation Burden of proof required to establish defense of retaliatory eviction. 1971 WLR 939.

799.40 Annotation Tenant eviction protection and takings clause. Manheim. 1989 WLR 925 (1989).



799.41 Complaint in eviction actions.

799.41  Complaint in eviction actions.

799.41(1) (1) The complaint shall be in writing and subscribed by the plaintiff or attorney in accordance with s. 802.05. The complaint shall identify the parties and the real property which is the subject of the action and state the facts which authorize the removal of the defendant. The description of real property is sufficient, whether or not it is specific, if it reasonably identifies what is described. A description by street name and number is sufficient. If the complaint relates only to a portion of described real estate, that portion shall be identified. If a claim in addition to the claim for restitution is joined under s. 799.40 (2), the claim shall be separately stated. The prayer shall be for the removal of the defendant or the property or both and, if an additional claim is joined, for the other relief sought by the plaintiff.

799.41(2) (2) If the eviction seeks to remove a tenant whose tenancy is terminated as the result of a foreclosure judgment and sale under s. 708.02, the complaint shall identify the action as an eviction of the tenant due to a foreclosure action.

799.41 History History: Sup. Ct. Order, 67 Wis. 2d 585, 766 (1975); 1975 c. 218; 1979 c. 32 ss. 66, 92 (16); Stats. 1979 s. 799.41; 1987 a. 403; 2009 a. 28.



799.42 Service and filing in eviction actions.

799.42  Service and filing in eviction actions. The complaint shall be served with the summons when service is had under s. 799.12 (1), (2), or (3).

799.42 History History: 1979 c. 32 ss. 66, 92 (16); Stats. 1979 s. 799.42; 1987 a. 208; 2013 a. 76.



799.43 Defendant's pleading in eviction actions.

799.43  Defendant's pleading in eviction actions. The defendant may plead to the complaint orally or in writing, except that if the plaintiff's title is put in issue by the defendant, the answer shall be in writing and subscribed in the same manner as the complaint. Within the limitation of s. 799.02 the defendant may counterclaim provided that in construing s. 799.02 as applied to eviction actions, any claim related to the rented property shall be considered as arising out of the transaction or occurrence which is the subject matter of the plaintiff's claim.

799.43 History History: Sup. Ct. Order, 67 Wis. 2d 585, 766 (1975); 1975 c. 218; 1979 c. 32 ss. 66, 92 (16); Stats. 1979 s. 799.43.

799.43 Annotation Counterclaims relating to oral agreements to pay increased rent, unfair trade practices, oral guarantees, and interference with quiet enjoyment were properly dismissed as extrinsic to a lease. Scalzo v. Anderson, 87 Wis. 2d 834, 275 N.W.2d 894 (1979).



799.44 Order for judgment; writ of restitution.

799.44  Order for judgment; writ of restitution.

799.44(1)(1)  Order for judgment. In an eviction action, if the court finds that the plaintiff is entitled to possession, the court shall immediately enter an order for judgment for the restitution of the premises to the plaintiff. If an additional cause of action is joined under s. 799.40 (2) and plaintiff prevails thereon, the court shall enter judgment for such other relief as the court orders. Judgment shall be entered accordingly as provided in s. 799.24.

799.44(2) (2) Writ of restitution. At the time of ordering judgment for the restitution of premises, the court shall immediately order that a writ of restitution be issued, and the writ may be delivered to the sheriff for execution in accordance with s. 799.45. No writ shall be executed if received by the sheriff more than 30 days after its issuance.

799.44(3) (3) Stay of writ of restitution. At the time of ordering judgment, upon application of the defendant with notice to the plaintiff, the court may, in cases where it determines hardship to exist, stay the issuance of the writ by a period not to exceed 30 days from the date of the order for judgment. Any such stay shall be conditioned upon the defendant paying all rent or other charges due and unpaid at the entry of judgment and upon the defendant paying the reasonable value of the occupancy of the premises, including reasonable charges, during the period of the stay upon such terms and at such times as the court directs. The court may further require the defendant, as a condition of such stay, to give a bond in such amount and with such sureties as the court directs, conditioned upon the defendant's faithful performance of the conditions of the stay. Upon the failure of the defendant to perform any of the conditions of the stay, the plaintiff may file an affidavit executed by the plaintiff or attorney, stating the facts of such default, and the writ of restitution may forthwith be issued.

799.44(4) (4) Writ of restitution; form and contents. The writ of restitution shall be in the name of the court, sealed with its seal, signed by its clerk, directed to the sheriff of the county in which the real property is located, and in substantially the following form:

(Venue and caption)

THE STATE OF WISCONSIN To the Sheriff of .... County:

The plaintiff, ...., of .... recovered a judgment against the defendant, ...., of ...., in an eviction action in the Circuit Court of .... County, on the .... day of ...., .... (year), to have restitution of the following described premises:

.... (description as in complaint), located in .... County, Wisconsin.

YOU ARE HEREBY COMMANDED To immediately remove the defendant, ...., from the said premises and to restore the plaintiff, ...., to the possession thereof. You are further commanded to remove from said premises all personal property not the property of the plaintiff, and to store and dispose of the same according to law, and to make due return of this writ within ten days.

Witness the Honorable ...., Judge of the said Circuit Court, this .... day of ...., .... (year)

.... Clerk

799.44 History History: 1977 c. 449 s. 497; 1979 c. 32 ss. 66, 92 (16); 1979 c. 176; Stats. 1979 s. 799.44; 1997 a. 250; 2013 a. 76.



799.445 Appeal.

799.445  Appeal. An appeal in an eviction action shall be initiated within 15 days of the entry of judgment or order as specified in s. 808.04 (2). An order for judgment for restitution of the premises under s. 799.44 (1) or for denial of restitution is appealable as a matter of right under s. 808.03 (1) within 15 days after the entry of the order for judgment for restitution or for denial of restitution. An order for judgment for additional causes of action is appealable as a matter of right under s. 808.03 (1) within 15 days after the entry of the order for judgment for the additional causes of action. No appeal by a defendant of an order for judgment for restitution of the premises may stay proceedings on the judgment unless the appellant serves and files with the notice of appeal an undertaking to the plaintiff, in an amount and with surety approved by the judge who ordered the entry of judgment. The undertaking shall provide that the appellant will pay all costs and disbursements of the appeal which may be taxed against the appellant, obey the order of the appellate court upon the appeal and pay all rent and other damages accruing to the plaintiff during the pendency of the appeal. Upon service and filing of this undertaking, all further proceedings in enforcement of the judgment appealed from are stayed pending the determination of the appeal. Upon service by the appellant of a copy of the notice and appeal and approved undertaking upon the sheriff holding an issued but unexecuted writ of restitution or of execution, the sheriff shall promptly cease all further proceedings pending the determination of the appeal. If the tenant fails to pay rent when due, or otherwise defaults in the terms of the undertaking, the payment guaranteed by the undertaking with surety shall be payable immediately to the plaintiff and shall not be held in escrow by the court. Upon the failure of the tenant to pay rent when due, or upon other default by the tenant in the terms of the undertaking, the stay of proceedings shall be dismissed and the sheriff shall immediately execute the writ of restitution.

799.445 History History: 1983 a. 219 s. 39; 1993 a. 466.

799.445 Annotation A tenant in an eviction may move for reconsideration of the judgment under s. 805.17 (3), but must take an appeal from the judgment within the time for appeal in this section. The time for filing an appeal under s. 805.17 (3) does not apply. Highland Manor Associates v. Bast, 2003 WI 152, 268 Wis. 2d 1, 672 N.W.2d 709, 02-2799.



799.45 Execution of writ of restitution; disposal of personal property.

799.45  Execution of writ of restitution; disposal of personal property.

799.45(1)(1)  When executed. Upon delivery of a writ of restitution to the sheriff, and after payment to the sheriff of the fee required by s. 814.70 (8), the sheriff shall execute the writ. If the plaintiff, or the plaintiff's attorney or agent, does not notify the sheriff under sub. (3m) that the plaintiff or his or her agent will remove and store or dispose of the property, the sheriff may require that prior to the execution of any writ of restitution the plaintiff deposit a reasonable sum representing the probable cost of removing the defendant's property chargeable to the plaintiff under s. 814.70 (8) and (10) and of the services of deputies under s. 814.70 (8). In case of dispute as to the amount of the required deposit, the amount of that deposit shall be determined by the court under s. 814.70 (10).

799.45(2) (2) How executed; duties of sheriff. In executing the writ of restitution the sheriff shall:

799.45(2)(a) (a) Remove from the premises described in the writ the person of the defendant and all other persons found upon the premises claiming under the defendant, using such reasonable force as is necessary.

799.45(2)(b) (b) If the plaintiff or his or her agent does not notify the sheriff under sub. (3m) that the plaintiff or his or her agent will remove and store or dispose of the personal property, remove or supervise removal from the premises described in the writ, using such reasonable force as may be necessary, all personal property found in the premises not the property of the plaintiff.

799.45(2)(bg) (bg) If requested by the plaintiff or his or her agent, assist the plaintiff or his or her agent in the removal, under sub. (3m), of all personal property found in the premises described in the writ, not the property of the plaintiff, using such reasonable force as may be necessary.

799.45(2)(c) (c) Exercise ordinary care in the removal or supervision of removal of all persons from the premises, in the removal or supervision of removal of personal property under par. (b), and in the handling and storage of all property removed from the premises under par. (b).

799.45(3) (3) Manner of removal and disposition of removed goods by sheriff.

799.45(3)(a)(a) In accomplishing the removal of property from the premises described in the writ, the sheriff is authorized to engage the services of a mover or trucker unless the plaintiff notifies the sheriff under sub. (3m) that the plaintiff will remove and store or dispose of the property.

799.45(3)(b) (b) Except as provided in par. (c), the property removed from such premises under this subsection shall be taken to some place of safekeeping within the county selected by the sheriff. Within 3 days of the removal of the goods, the sheriff shall mail a notice to the defendant as specified in sub. (4) stating the place where the goods are kept and shall deliver to the defendant any receipt or other document required to obtain possession of the goods. Warehouse or other similar receipts issued with respect to goods stored by the sheriff under this subsection shall be taken in the name of the defendant. All expenses incurred for storage and other like charges after delivery by the sheriff to a place of safekeeping shall be the responsibility of the defendant. Any person accepting goods from the sheriff for storage under this subsection shall have all of the rights and remedies accorded by law against the defendant personally and against the property stored for the collection of such charges, including the lien of a warehouse under s. 407.209. Risk of damages to or loss of such property shall be borne by the defendant after delivery by the sheriff to the place of safekeeping.

799.45(3)(c) (c) When, in the exercise of ordinary care, the sheriff determines that property to be removed from premises described in the writ is without monetary value, the sheriff may deliver or cause the same to be delivered to some appropriate place established for the collection, storage, and disposal of refuse. In such case the sheriff shall notify the defendant as specified in sub. (4) of the place to which the goods have been delivered within 3 days of the removal of the goods. The exercise of ordinary care by the sheriff under this subsection does not include searching apparently valueless property for hidden or secreted articles of value.

799.45(3)(d) (d) All of the rights and duties of the sheriff under this section may be exercised by or delegated to any of the deputies.

799.45(3m) (3m) Alternative disposition of property by plaintiff. When delivering a writ of restitution to the sheriff, as a complete alternative to the procedure for disposition of the property under sub. (3), the plaintiff or his or her attorney or agent may notify the sheriff that the plaintiff or the plaintiff's agent will be responsible for the removal and storage or disposal of the property that is found in the premises described in the writ and that does not belong to the plaintiff in accordance with s. 704.05 (5). If the sheriff is notified that the plaintiff or the plaintiff's agent will be responsible for the removal and storage or disposal of the property under this subsection, the sheriff shall, if requested by the plaintiff or his or her agent, supervise the removal and handling of the property by the plaintiff or the plaintiff's agent.

799.45(4) (4) Manner of giving notice to defendant. All notices required by sub. (3) to be given to the defendant by the sheriff shall be in writing and shall be personally served upon the defendant or mailed to the defendant at the last-known address, even if such address be the premises which are the subject of the eviction action.

799.45(5) (5) Return of writ; taxation of additional costs.

799.45(5)(a)(a) Within 10 days of the receipt of the writ, the sheriff shall execute the writ and perform all of the duties required by this section and return the same to the court with the sheriff's statement of the expenses and charges incurred in the execution of the writ and paid by the plaintiff.

799.45(5)(b) (b) Upon receipt of the returned writ and statement from the sheriff, the clerk shall tax and insert in the judgment as prescribed by s. 799.25 the additional costs incurred by the plaintiff.

799.45 History History: 1979 c. 32 ss. 66, 92 (16); 1979 c. 176; Stats. 1979 s. 799.45; 1981 c. 317 s. 2202; 1983 a. 500 s. 43; 1993 a. 486; 1997 a. 317; 2009 a. 322; 2013 a. 76.

799.45 Annotation A sheriff was liable in his official capacity for actions of a deputy executing an untimely writ of restitution. Wolf-Lillie v. Sonquist, 699 F.2d 864 (1983).

799.45 Annotation Warehousemen's liens may constitutionally be enforced against tenants dispossessed under s. 299.45, 1977 stats. [now s. 799.45]. Wegwart v. Eagle Movers, Inc. 441 F. Supp. 872.






800. Municipal court procedure.

800.001 Definitions.

800.001  Definitions. In this chapter:

800.001(1) (1) "Judicial administrative district" means the judicial administrative district having the largest portion of the population in the jurisdiction served by the municipal court.

800.001(2) (2) "Municipality" means the city, village, or town that governs the municipal court, or if more than one city, village, or town has agreed jointly to establish a municipal court under s. 755.01, "municipality" means the city, village, or town where the violation occurred.

800.001 History History: 1987 a. 389; 2009 a. 402.



800.01 Commencement of action.

800.01  Commencement of action.

800.01(1) (1) In municipal court, ordinance violation cases are commenced when the complaint or citation is filed with or transmitted to the court.

800.01(2) (2) The municipal court has jurisdiction over a defendant when any of the following conditions is met:

800.01(2)(a) (a) The defendant is served with a citation or a summons and complaint as provided under s. 801.11 (1) (a) to (c), (5), and (6).

800.01(2)(b) (b) The defendant is arrested and brought before the court personally or through interactive video and audio transmission conducted in accordance with the rules of the supreme court.

800.01(2)(c) (c) The defendant voluntarily appears before the court.

800.01(2)(d) (d) The court finds that the defendant has acknowledged receipt of the citation or summons and complaint.

800.01(2)(e) (e) The summons and complaint or citation are sent to the defendant by 1st class mail.

800.01(2m) (2m) The law enforcement officer or municipal employee who serves the summons shall indicate the method of service on the copy of the documents filed or transmitted to the court.

800.01(3) (3) If the action is commenced by a citation under s. 800.02 (2) (a), a deposit may be taken from the defendant. The defendant may be released on his or her own recognizance. A nonresident defendant who does not make a deposit may be detained in jail to be brought before the court at the earliest opportunity.

800.01 History History: 1977 c. 305; 1979 c. 32 s. 68; Stats. 1979 s. 800.01; 1987 a. 389; 1989 a. 170, 261; 1993 a. 437; 1995 a. 27; 1999 a. 9; 2009 a. 402.

800.01 Annotation Due process does not require commencing a municipal ordinance action by a summons. Haas V. Wisconsin, 241 F. Supp. 2d 922 (2003).

800.01 Annotation Uniformity in Municipal Courts. Gramling. Wis. Law. Aug. 2010.



800.02 Form of citation, complaint, summons and warrant in municipal ordinance violation cases.

800.02  Form of citation, complaint, summons and warrant in municipal ordinance violation cases.

800.02(1)(1)  Action. An action in municipal court for violation of a municipal ordinance is a civil action, and the forfeiture or penalty imposed by any ordinance of the municipality may be collected in an action in the name of the municipality.

800.02(2) (2) Form of citation or complaint.

800.02(2)(a)(a) The citation or complaint shall contain the name of a law enforcement officer, attorney representing the municipality, or, if applicable, a conservation warden. In addition, the governing body of a municipality authorized to adopt the use of citations or complaints may designate by ordinance or resolution other municipal officials who are authorized to issue and be named in citations or complaints with respect to ordinances which are directly related to the official responsibilities of the officials. Officials granted the authority to issue and be named in citations and complaints may delegate, with the approval of the governing body, the authority to employees. Authority delegated to an official or employee may be revoked only in the same manner by which it is conferred.

800.02(2)(ag) (ag) The citation or complaint shall contain substantially the following information:

800.02(2)(ag)1. 1. The name, address and date of birth of the defendant.

800.02(2)(ag)1m. 1m. The identification of any permit issued to the defendant, or license number of the defendant, if applicable.

800.02(2)(ag)2. 2. The name and department of the issuing officer.

800.02(2)(ag)3. 3. The violation alleged, the time and place of the occurrence of the violation, a statement that the defendant committed the violation, the ordinance violated, and a description of the violation in language that can be readily understood.

800.02(2)(ag)4. 4. A notice to appear at a date, time and place for the court appearance, and a statement as to whether the appearance is mandated by the judge.

800.02(2)(ag)5. 5. Provisions for amount of deposit and stipulation in lieu of a court appearance, if applicable.

800.02(2)(ag)6. 6. Notice that the defendant may make a deposit and thereby obtain release if an arrest has been made.

800.02(2)(ag)7. 7. Notice that the defendant may, in writing, prior to the court appearance, enter a plea of not guilty.

800.02(2)(ag)8. 8. Notice that, if the defendant makes a deposit and fails to appear in court at the time fixed in the citation, the defendant is deemed to have tendered a plea of no contest and submits to a forfeiture, plus costs, fees, and surcharges imposed under ch. 814, not to exceed the amount of the deposit. The notice shall also state that the court may decide to summon the defendant rather than accept the deposit and plea.

800.02(2)(ag)9. 9. Notice that if the defendant does not make a deposit and fails to appear in court at the time fixed in the citation, the court may issue a summons or a warrant for the defendant's arrest or may enter a default judgment against the defendant.

800.02(2)(ag)9m. 9m. In an action against a corporation organized under ch. 180 or 181, or against a limited liability company organized under ch. 183, a statement of the corporate or company existence and whether the corporation or company is a domestic or foreign corporation or limited liability company.

800.02(2)(ag)10. 10. Any other pertinent information.

800.02(2)(am) (am) In 1st class cities, all of the written information required under par. (a), except the information under par. (ag) 1. to 4., 9m., and 10., shall be printed in Spanish on a separate sheet attached to the citation or provided in Spanish on the citation.

800.02(2)(b) (b) Except for parking violations, in traffic regulation actions in municipal court, the uniform traffic citation specified in s. 345.11 shall be used in lieu of the citation form specified in par. (ag). In actions for violations of local ordinances enacted in accordance with s. 23.33 (11) (am) or 30.77, the citation form specified in s. 23.54 shall be used in lieu of the citation form specified in par. (ag).

800.02(4) (4) Summons form.

800.02(4)(a)(a) The summons shall be signed by a municipal judge or by the attorney who is prosecuting the case in municipal court and shall contain the following information:

800.02(4)(a)1. 1. The title of the cause, specifying the name of the court and county in which the action is brought and the names of all parties to the action.

800.02(4)(a)2. 2. A direction summoning and requiring the defendant to appear in a specified court on a particular date not less than 10 days following service of the summons to answer the accompanying citation or complaint.

800.02(4)(a)3. 3. A notice that in case of failure to appear, judgment may be rendered against the defendant according to the demand of the citation or complaint, or the court may issue a warrant for the defendant's arrest.

800.02(4)(b) (b) In 1st class cities, all of the written information required under par. (a) shall be printed in Spanish on a separate sheet attached to the summons or provided in Spanish on the summons.

800.02(5) (5) Warrant form. The warrant shall be in the name of the state of Wisconsin, shall be directed to all law enforcement officers in the state, may be addressed to any law enforcement officer in the state, may specify geographical limits for enforcement of the warrant, and shall be signed by the municipal judge who authorizes its issuance or contain a computer-generated facsimile of the judge's signature. A municipal judge may authorize the issuance of a warrant under this chapter by using a computer or other electronic media. The municipal judge shall make the authorization so that it is accessible to the attorney for the municipality and law enforcement officers. A law enforcement officer shall convert the municipal judge's authorization to a paper copy of the warrant before serving the warrant. The warrant shall contain or have attached to it the following information:

800.02(5)(a) (a) The name of the defendant.

800.02(5)(b) (b) The offense alleged.

800.02(5)(c) (c) A copy of the citation or complaint.

800.02(5)(d) (d) A finding of probable cause that the defendant committed the offense.

800.02(5)(e) (e) A command to arrest the defendant and bring him or her before the municipal judge or other municipal judge or judge of the county.

800.02(5)(f) (f) The date of issuance.

800.02(6) (6) Authority to arrest without a warrant. A person may be arrested without a warrant for the violation of a municipal ordinance if the arresting officer has reasonable grounds to believe that the person is violating or has violated the ordinance.

800.02 History History: 1977 c. 305; 1979 c. 22; 1979 c. 32 s. 68; 1979 c. 266; Stats. 1979 s. 800.02; 1981 c. 317; 1983 a. 535; 1987 a. 27; 1987 a. 200 s. 4; 1987 a. 389; 1989 a. 170; 1991 a. 39, 40; 1993 a. 16, 112, 320, 437; 1997 a. 27; 1999 a. 9; 2001 a. 16; 2003 a. 139; 2009 a. 402; 2013 a. 107.



800.025 Amended citation and complaint.

800.025  Amended citation and complaint. A citation or complaint under s. 800.02 may be amended by the municipality prior to the initial appearance of the defendant. A copy of the amended citation or complaint shall be served personally on the defendant or sent to the defendant by 1st class mail. Otherwise, the citation or complaint may be amended, upon notice and an opportunity to be heard, at the discretion of the court. At trial, the court may amend a citation or complaint to conform to the evidence. If the court amends the citation or complaint to conform to the evidence, the court shall allow both parties an opportunity to present evidence with respect to the amended citation or complaint.

800.025 History History: 1981 c. 225; 2009 a. 402.



800.035 Initial appearance.

800.035  Initial appearance.

800.035(1)(1) A defendant may make an initial appearance in person or by submitting a written response to the citation or complaint except when the judge has required an appearance under s. 800.02 (2) (ag) 4.

800.035(2) (2) If a defendant appears in person, all of the following shall occur:

800.035(2)(a) (a) The court shall, either orally or in writing, do all of the following:

800.035(2)(a)1. 1. Inform the defendant of each charge and explain the range of penalties for each charge.

800.035(2)(a)2. 2. Inform the defendant that he or she may plead guilty, not guilty, or no contest or may request a continuance.

800.035(2)(a)3. 3. Inform the defendant of the right to a jury trial on charges filed under an ordinance in conformity with s. 346.63 (1) or (5).

800.035(2)(a)4. 4. Inform the defendant that if he or she is unable to pay the forfeiture, costs, fees, or surcharges due to poverty, he or she may request an installment payment, community service, or a stay of the judgment.

800.035(2)(b) (b) The defendant shall enter a plea or request a continuance.

800.035(2)(c) (c) If the defendant refuses to enter a plea or request a continuance, the court shall enter a plea of not guilty on the defendant's behalf.

800.035(2)(d) (d) If the defendant pleads guilty or no contest, the court may find the defendant guilty of the offense to which the plea is entered and render judgment as provided under s. 800.09, and then determine if the defendant is unable to pay the judgment because of poverty, as that term is used in s. 814.29 (1) (d).

800.035(2)(e) (e) If the defendant pleads not guilty and a trial is not held immediately, the court shall schedule the case for a pretrial conference under s. 800.045, further proceedings, or trial, at the discretion of the court.

800.035(2m) (2m) A municipal court shall appoint a guardian ad litem or social worker certified or licensed under ch. 457 for any defendant that the court has reason to believe lacks substantial mental capacity to understand the proceedings or assist in his or her defense. The person appointed under this paragraph shall assist the court in making a determination concerning the defendant's mental capacity. If the court determines that the defendant lacks the mental capacity to understand the proceedings or assist in his or her defense, the court shall suspend the proceedings. The cost of the guardian ad litem or social worker shall be paid by the municipality or municipalities that established the court. The governing body may by ordinance or bylaw authorize the appointment of a guardian ad litem by the municipal judge in any other matter within the jurisdiction of the municipal court.

800.035(3) (3) If the defendant submits a written response to the citation or complaint and enters a plea of guilty or no contest, the court shall proceed under sub. (2) (d).

800.035(4) (4) If the defendant submits a written response to the citation or complaint and enters a plea of not guilty, the court shall proceed under sub. (2) (e).

800.035(5) (5)

800.035(5)(a)(a) If a defendant is charged with a violation of an ordinance in conformity with s. 346.63 (1) or (5), the municipality may, by ordinance, require the defendant to appear in person before the court.

800.035(5)(b) (b) If a person fails to make a required personal appearance under this subsection and the judge issues an arrest warrant, the law enforcement agency that filed or transmitted the uniform traffic citation shall file a detailed description of the warrant with the department of justice.

800.035(5)(c) (c) If a defendant charged with a violation of an ordinance that is in conformity with s. 346.63 (1) or (5) pleads not guilty and within 10 days after entry of the plea requests a jury trial and pays the required fees, the municipal judge shall promptly transmit all papers and fees in the cause to the clerk of the circuit court of the county where the violation occurred for a jury trial under s. 345.43. The plea of not guilty and request for jury trial may be made in writing. If the person refused to take a test under s. 343.305 (3) and requested a hearing under s. 343.305 (9) to determine if the person's refusal was proper, the papers and fees involved in that action shall be transferred to the same circuit court, which shall conduct the refusal hearing. Upon receipt of the request, the circuit court shall set a time for trial. Any deposit made personally or in writing is forfeited upon nonappearance at the time set for trial. The required fee for a jury is prescribed in s. 814.61 (4).

800.035(6) (6) In all cases, a defendant may enter a plea of no contest and provide a deposit at any time before the initial appearance.

800.035(7) (7)

800.035(7)(a)(a) A municipal judge may release a defendant without a deposit.

800.035(7)(b) (b) If the municipal judge determines that the defendant should not be released under par. (a), the municipal judge shall release the defendant on a deposit in the amount established for the violation. If the judge in a 1st class city determines that a defendant appearing before the judge through interactive video and audio transmission should not be released under par. (a), the judge shall inform the defendant that he or she has the right to appear personally before a judge for a determination, not prejudiced by the first appearance, as to whether he or she should be released without a deposit. On failure of the defendant to make a deposit under this paragraph, he or she may be committed to jail, for not more than 48 hours, only if the judge finds that there is a reasonable basis to believe the person will not appear in court.

800.035(8) (8) If the defendant does not appear, but has made a deposit in the amount set for the violation, he or she is deemed to have tendered a plea of no contest and submits to a forfeiture, plus costs, fees, and surcharges imposed under ch. 814, not exceeding the amount of the deposit. The court may impose any other penalties allowed by law. The court may either accept the plea of no contest and enter judgment accordingly, or reject the plea and issue a summons. If the court finds that the violation meets the conditions in s. 800.093 (1), the court may summon the alleged violator into court to determine if restitution shall be ordered under s. 800.093. If the defendant fails to appear in response to the summons, the court may issue a warrant under s. 968.09. If the defendant has made a deposit but does appear, the court shall allow the defendant to withdraw the plea of no contest.

800.035(9) (9) If a defendant does not appear at the initial appearance and has not made a deposit in the amount set for the violation, upon proof of jurisdiction under s. 800.01 (2), the court may either enter a default judgment under s. 800.09 or issue a warrant or summons to bring the defendant before the court. If a warrant is issued for a defendant under this subsection, the defendant may be detained in jail, for not more than 48 hours, prior to the initial appearance.

800.035 History History: 2009 a. 402 ss. 19, 72, 76, 79 to 82; 2011 a. 260 s. 80.



800.037 Deposit amount and schedule.

800.037  Deposit amount and schedule. The deposit in traffic cases shall be made as provided in s. 345.26. In boating cases, the deposit shall be made as provided in s. 23.66 and 23.67. The municipal court, with the approval of the governing body of the municipality, shall set the deposit schedule for all other cases. The deposit amount in the schedule may not exceed the maximum penalty established by the municipality for the offense, plus costs, fees, and surcharges imposed under ch. 814.

800.037 History History: 2009 a. 402.



800.045 Pretrial conferences.

800.045  Pretrial conferences.

800.045(1) (1) The municipal judge may schedule a pretrial conference. Upon agreement of the parties, the parties may waive a pretrial conference.

800.045(2) (2) If the defendant does not appear at the pretrial conference, the court may proceed under s. 800.035 (8) or (9).

800.045(3) (3) If the parties reach an agreement, the agreement shall be submitted to the court for the court's approval. If an agreement is not reached, or if the court does not approve an agreement, the court shall schedule the action for further proceedings.

800.045 History History: 2009 a. 402.



800.05 Substitution or disqualification of municipal judge.

800.05  Substitution or disqualification of municipal judge.

800.05(1)(1) A defendant may file a written request for a substitution of a new judge for the municipal judge assigned to the trial of that case. The written request shall be filed not later than 7 days after the initial appearance in person or by an attorney. The municipal judge against whom a request has been filed may set initial bail and accept a plea of not guilty.

800.05(3) (3) Upon receipt of the written request under sub. (1), the original judge shall have no further jurisdiction in the case except as provided in sub. (1) and except to determine if the request was made timely and in proper form. Upon such a determination, or if no determination is made within 7 days, the court shall transfer the matter to the chief judge of the judicial administrative district for the determination and reassignment of the action as necessary. If the request is determined to be proper, the case shall be transferred as provided in s. 751.03 (2). Upon transfer, the municipal judge shall immediately transmit to the appropriate court all the records in the action. Upon receipt of the records, the new judge shall specify the court's location in which the case will be heard. In all such cases, the parties shall remain the same, the prosecutor of the transferring court shall be responsible for prosecution in the new court, and the judgment, if any, shall be payable to the transferring court.

800.05(4) (4)

800.05(4)(a)(a) If a new judge is assigned to the trial of the action, and the defendant has not exercised the right to substitute an assigned judge, a written request for the substitution of the new judge may be filed within 7 days after the giving of actual notice or sending of the notice of assignment to the defendant or the defendant's attorney. If the notice occurs within 48 hours of the trial, or if there has been no notification, the defendant may make an oral or written request for substitution prior to the commencement of the proceedings.

800.05(4)(b) (b) If upon an appeal from a judgment or order or upon a writ of error the appellate court orders a new trial or reverses or modifies the judgment or order in a manner such that further proceedings in the municipal court are necessary, the person charged with a violation may file a request under sub. (1) within 20 days after the entry of the judgment or decision of the appellate court whether or not another request was filed prior to the time the appeal or writ of error was taken.

800.05(5) (5) If the municipal judge disqualifies himself or herself under s. 757.19 or SCR 60.04, the case shall be transferred under sub. (3).

800.05 History History: 1977 c. 305, 447; 1977 c. 449 s. 496; 1979 c. 32 ss. 68, 92 (17); Stats. 1979 s. 800.05; 1987 a. 151; 2009 a. 402.



800.06 Illness, absence or vacancy; pending actions triable by court which receives papers; continuance on vacancy and notice of trial.

800.06  Illness, absence or vacancy; pending actions triable by court which receives papers; continuance on vacancy and notice of trial.

800.06(1) (1) If any municipal judge is to be temporarily absent or is sick or disabled, the municipal judge may, by written request, subject to the order of the chief judge of the judicial administrative district, designate another municipal judge from any municipality within the state to perform his or her duties for a period not to exceed 30 days.

800.06(2) (2) If any municipal judge is incompetent, unable or fails to act, s. 751.03 (2) applies. The parties and their attorneys shall be notified of the transfer to another judge.

800.06(3) (3) Notwithstanding s. 751.03 (2), if there is a permanent vacancy in the office of municipal judge, the chief judge of the judicial administrative district may designate another municipal judge to perform the duties of the office until the municipal governing body fills the vacancy by temporary appointment under s. 8.50 (4) (fm). The municipal judge designated under this subsection may exercise all of the authority of the municipal court to which he or she is assigned.

800.06 History History: 1977 c. 305; 1977 c. 449 s. 497; 1979 c. 32 ss. 68, 92 (17); Stats. 1979 s. 800.06; 1985 a. 304; 1987 a. 151; 1993 a. 384; 1995 a. 224; 2009 a. 402.



800.065 Reserve municipal judges.

800.065  Reserve municipal judges.

800.065(1) (1)  Definitions. In this section, " reserve municipal judge" means a former municipal judge who has complied with s. 755.03 and is appointed by the chief judge of the former municipal judge's judicial administrative district to perform such specified duties on a day-by-day basis as the chief judge may direct.

800.065(2) (2) Eligibility. Any of the following persons may serve as a temporary reserve judge:

800.065(2)(a) (a) A person who has served a total of 8 or more years as a municipal judge.

800.065(2)(b) (b) A person who has served 4 or more years as a municipal judge and who was not defeated at the most recent time he or she sought election to judicial office.

800.065(3) (3) Compensation. Notwithstanding s. 755.04, reserve municipal judges under this section shall receive compensation in an amount agreed to by contract between the municipality and the reserve municipal judge.

800.065(4) (4) Training. All persons serving as reserve municipal judges under this section are subject to s. 755.18.

800.065 History History: 1987 a. 389; 2009 a. 402.



800.07 Discovery in municipal court.

800.07  Discovery in municipal court. Neither party is entitled to pretrial discovery in any action in municipal court, including refusal hearings held by a municipal court under s. 343.305 (9), except that if the defendant moves for pretrial discovery within 30 days after the initial appearance in person or by an attorney, the court may order that the defendant be allowed to inspect documents, including lists of names and addresses of witnesses, if available, and to test under s. 804.09, under such conditions as the court prescribes, any devices used by the plaintiff to determine whether a violation has been committed. The defendant may move for pretrial discovery at any other time upon a showing of cause for that discovery.

800.07 History History: 1977 c. 305; 1979 c. 32 s. 68; Stats. 1979 s. 800.07; 1987 a. 389; 2003 a. 199; 2009 a. 402.



800.08 Procedure at trial.

800.08  Procedure at trial.

800.08(1)(1) At trial the plaintiff shall provide a prosecutor who is an attorney authorized or licensed to practice law in this state. The plaintiff shall first offer evidence in support of the citation or complaint. The defendant may offer evidence after the plaintiff has rested. If the plaintiff and the defendant have offered evidence upon the citation or complaint, the parties may then respectively offer rebuttal testimony only, unless the court permits them to offer evidence upon their original case. Both parties shall have the opportunity to question all witnesses.

800.08(2) (2)

800.08(2)(a)(a) Before testifying, every witness shall be required to declare that he or she will testify truthfully, by oath or affirmation administered in a form calculated to awaken his or her conscience and impress the witness with the duty to testify truthfully.

800.08(2)(b) (b) The oath may be administered by the judge or his or her designee substantially in the following form: Do you solemnly swear that the testimony you shall give in this matter shall be the truth, the whole truth and nothing but the truth, so help you God.

800.08(2)(c) (c) Every person who declares that he or she has conscientious scruples against taking the oath, or swearing in the usual form, shall make a solemn declaration or affirmation, which may be in the following form: Do you solemnly, sincerely and truly declare and affirm that the testimony you shall give in this matter shall be the truth, the whole truth and nothing but the truth; and this you do under the pains and penalties of perjury.

800.08(2)(d) (d) The assent to the oath or affirmation by the person making it may be manifested by the uplifted hand.

800.08(3) (3) The standard of proof for conviction of any person charged with violation of any municipal ordinance shall be evidence that is clear, is satisfactory, and convinces the judge to a reasonable certainty.

800.08(4) (4) Except as provided in s. 938.17 (2) (h) 3., the court shall be bound by the rules of evidence specified in chs. 901 to 911.

800.08(5) (5) If a defendant does not appear at trial, the court may enter a default judgment under s. 800.09.

800.08 History History: 1977 c. 305; 1979 c. 32 ss. 68, 92 (17); Stats. 1979 s. 800.08; 1997 a. 205; 2009 a. 402; 2013 a. 107.



800.085 Telephone and audiovisual proceedings.

800.085  Telephone and audiovisual proceedings. At any proceeding under this chapter, a party, witness, or interpreter may appear by telephone or by audiovisual means if any of the following apply:

800.085(1) (1) The parties so stipulate and the court approves.

800.085(2) (2) The court finds good cause after considering the factors under s. 807.13 (2) (c).

800.085 History History: 2009 a. 402.



800.09 Judgment.

800.09  Judgment.

800.09(1b)(1b) If the court finds a defendant guilty, the court may render judgment by ordering any of the following:

800.09(1b)(a) (a) A forfeiture, plus costs, fees, and surcharges imposed under ch. 814.

800.09(1b)(b) (b) Community service work.

800.09(1b)(c) (c) An operating privilege suspension or revocation if authorized by law.

800.09(1b)(d) (d) Other dispositions authorized by law.

800.09(1b)(e) (e) For juveniles, dispositions authorized under s. 938.17 (2).

800.09(1d) (1d) The court shall apply any payment received on a judgment that includes restitution to first satisfy any payment of restitution ordered, then to pay the forfeiture, costs, fees, and surcharges.

800.09(1g) (1g) The court may defer payment of any judgment or provide for installment payments. At the time that the judgment is rendered, the court shall inform the defendant, orally and in writing, of the date by which restitution and the payment of the forfeiture, plus costs, fees, and surcharges imposed under ch. 814, must be made, and of the possible consequences of failure to do so in timely fashion, including imprisonment, as provided in s. 800.095, or suspension of the defendant's motor vehicle operating privilege, as provided in sub. (1b) (c), if applicable. In addition, the court shall inform the defendant, orally and in writing, that the defendant should notify the court if he or she is unable to pay the judgment because of poverty, as that term is used in s. 814.29 (1) (d), and that he or she may request community service in lieu of payment of the judgment. If the defendant is not present, the court shall ensure that the information is sent to the defendant by mail. If the defendant is present and the court, using the criteria in s. 814.29 (1) (d), determines that the defendant is unable to pay the judgment because of poverty, the court shall provide the defendant with an opportunity to pay the judgment in installments, taking into account the defendant's income, or to perform community service in lieu of payment of the judgment. In 1st class cities, all of the written information required by this subsection shall be printed in English and Spanish and provided to each defendant.

800.09(1j) (1j) If the court orders the defendant to perform community service work in lieu of making restitution or of paying the forfeiture, surcharges, fees and costs, or both, the court may order that the defendant perform community service work for a public agency or a nonprofit charitable organization that is approved by the court and agreed to by the public agency or nonprofit charitable organization. Community service work may be in lieu of restitution only if also agreed to by the person to whom restitution is owed. The number of hours of community service work required may not exceed the number determined by dividing the amount owed on the forfeiture by the minimum wage established under ch. 104 for adults in nonagriculture, nontipped employment. The court shall ensure that the defendant is provided a written statement of the terms of the community service order and that the community service order is monitored.

800.09(3) (3)

800.09(3)(a)(a) If the operating privilege of a defendant is suspended under this section or s. 800.095, the court may terminate that suspension and substitute an installment payment plan for paying the amount of the judgment that takes into account the defendant's income.

800.09(3)(b) (b) If the operating privilege of a defendant is suspended under this section or s. 800.095, the court shall terminate that suspension and substitute an installment payment plan for the payment of the amount of the judgment that takes into account the defendant's income if all of the following conditions apply:

800.09(3)(b)1. 1. The defendant is unable to pay the judgment in full because of poverty, as that term is used in s. 814.29 (1) (d).

800.09(3)(b)2. 2. The defendant has not previously failed to comply with an installment payment plan ordered under this section that takes into account the defendant's income.

800.09(3)(c) (c) If the defendant fails to comply with an installment payment plan ordered under this subsection, the court shall reinstate the suspension of the defendant's operating privilege.

800.09 History History: 1977 c. 305; 1979 c. 32 s. 68; Stats. 1979 s. 800.09; 1981 c. 317; 1985 a. 179; 1987 a. 27, 389; 1987 a. 399 s. 494u; 1989 a. 107; 1991 a. 39, 40, 189; 1993 a. 16; 1997 a. 27, 84; 1999 a. 9, 185; 2001 a. 16; 2003 a. 139; 2009 a. 17, 103, 402; 2011 a. 257.

800.09 Annotation Section 343.30 (5) does not preclude the suspension of operating privileges under s. 800.09 or 800.095. Suspension of operating privileges for failure to pay non-traffic forfeitures is not an unconstitutional exercise of the police power or an unconstitutionally excessive fine. City of Milwaukee v. Kilgore, 193 Wis. 2d 168, 532 N.W.2d 690 (1995).

800.09 Annotation An award of costs of prosecution does not include actual attorney fees. Town of Wayne v. Bishop, 210 Wis. 2d 218, 565 N.W.2d 201 (Ct. App. 1997), 95-2387.

800.09 Annotation A municipal court is not authorized to subpoena persons outside of the state; thus the court cannot order an out of state defendant to appear in person. There is no inherent authority in the court authorizing such an order. City of Sun Prairie v. Davis, 226 Wis. 2d 738, 595 N.W.2d 635 (1999), 97-1651.



800.093 Restitution.

800.093  Restitution.

800.093(1)(1) The court, in addition to ordering any payment authorized by law, may order a defendant to make full or partial restitution under this section to any victim or, if the victim is deceased, to his or her estate if the court finds all of the following:

800.093(1)(a) (a) The defendant is guilty of violating a nontraffic ordinance or an ordinance authorizing restitution under s. 346.65 (2r).

800.093(1)(b) (b) The violation resulted in damage to the property of or physical injury to a person other than the defendant.

800.093(2) (2) Restitution ordered under this section is enforceable in a civil action by the victim named in the order to receive restitution. A court may not order a defendant to pay more than the amount specified in s. 799.01 (1) (d) in restitution under this section.

800.093(3) (3) If the violation resulted in damage to or loss or destruction of property, the restitution order may require that the defendant do one of the following:

800.093(3)(a) (a) Return the property to the owner or owner's designee.

800.093(3)(b) (b) If return of the property under par. (a) is impossible, impractical or inadequate, pay the owner or owner's designee, subject to the limit in sub. (2), the reasonable repair or replacement cost or the greater of the following:

800.093(3)(b)1. 1. The value of the property on the date of its damage, loss or destruction.

800.093(3)(b)2. 2. The value of the property on the date judgment is rendered, less the value of any part of the property returned, as of the date of its return. The value of retail merchandise shall be its retail value.

800.093(4) (4) If the violation resulted in physical injury, the restitution order may require that the defendant do one or more of the following, subject to the limit in sub. (2):

800.093(4)(a) (a) Pay an amount equal to the cost of necessary medical and related professional services and devices relating to physical, psychiatric or psychological care and treatment.

800.093(4)(b) (b) Reimburse the injured person for income lost as a result of the violation.

800.093(4)(c) (c) If the injured person's sole employment at the time of the injury was performing the duties of a homemaker, pay an amount sufficient to reimburse the person for any payments made to another to perform those duties from the date of the injury and to ensure that the duties are continued until the person is able to resume performance of the duties.

800.093(5) (5) The restitution order may require that the defendant do one or more of the following, subject to the limit in sub. (2):

800.093(5)(a) (a) Pay all special damages, but not general damages, including, but without limitation because of enumeration, the money equivalent of loss resulting from property taken, destroyed, broken or otherwise harmed and out-of-pocket losses, such as medical expenses, substantiated by evidence in the record, that could be recovered in a civil action against the defendant for his or her conduct in the commission of the violation.

800.093(5)(b) (b) Pay an amount equal to the income lost, and reasonable out-of-pocket expenses incurred, by the person against whom the violation was committed as a result of the commencement of the action or of cooperating in the investigation and prosecution of the violation.

800.093(5)(c) (c) If justice so requires, reimburse any insurer, surety or other person who has compensated a victim for a loss otherwise compensable under this section.

800.093(6) (6) If the court orders that restitution be paid to more than one person, the court may direct the sequence in which payments are to be made. The court shall order that all restitution to victims be made before restitution to other persons. If more than one defendant is ordered to make payments to the same person, the court may apportion liability between the defendants or specify joint and several liability. If the court specifies that 2 or more defendants are jointly and severally liable, the court shall distribute any overpayments so that each defendant, as closely as possible, pays the same proportion of the ordered restitution.

800.093(7) (7) Restitution ordered under this section does not limit or impair the right of a victim to sue and recover damages from the defendant in a civil action. The fact that restitution was required or made is not admissible as evidence in that civil action and has no legal effect on the merits of the civil action. Any restitution made by payment or community service shall be set off against any judgment in favor of the victim in a civil action arising out of the facts or events that were the basis for the restitution. The court trying that civil action shall hold a separate hearing to determine the validity and amount of any setoff asserted by the defendant.

800.093(8) (8)

800.093(8)(a)(a) The court, in determining whether to order restitution and the amount thereof, shall consider all of the following:

800.093(8)(a)1. 1. The amount of loss suffered by any victim as a result of the violation.

800.093(8)(a)2. 2. The financial resources of the defendant.

800.093(8)(a)3. 3. The present and future earning ability of the defendant.

800.093(8)(a)4. 4. The needs and earning ability of the defendant's dependents.

800.093(8)(a)5. 5. Any other factors which the court deems appropriate.

800.093(8)(b) (b) If the court finds that the conditions in sub. (1) are met, the court may hold the restitution hearing at the time of any appearance by the defendant before the court or may summon the defendant to appear to determine if restitution shall be ordered. The court shall give the victim an opportunity to present evidence and arguments pertaining to the factor specified in par. (a) 1. The court shall give the defendant the opportunity to present evidence and arguments on the factors specified in par. (a). The victim has the burden of demonstrating by the preponderance of the evidence the amount of loss sustained as a result of the violation. The defendant has the burden of demonstrating by the preponderance of the evidence the factors specified in par. (a) 2. to 5. When hearing evidence as to the factors specified in par. (a), the court may waive the rules of practice, procedure, pleading and evidence, except provisions relating to privileged communications and personal transactions or communication with a decedent or mentally ill person.

800.093 History History: 1991 a. 40; 1995 a. 156; 2009 a. 402.



800.095 Nonpayment of monetary judgment.

800.095  Nonpayment of monetary judgment.

800.095(1) (1) If the defendant fails to pay a monetary judgment ordered by the court, the court may order any one of the following, or any combination of the following, except as provided in sub. (3):

800.095(1)(a) (a) Suspension of the defendant's operating privilege until the defendant pays the judgment, but not to exceed 2 years. If the court orders suspension under this paragraph, all of the following apply:

800.095(1)(a)1. 1. The court shall notify the department of transportation of the suspension for failure to pay the judgment. If the defendant pays the judgment, the court shall notify the department of transportation of the payment within 7 days in the form and manner prescribed by the department.

800.095(1)(a)2. 2. The court may order the suspension concurrent or consecutive to any other suspensions or revocations. If the court fails to specify whether the suspension is consecutive or concurrent, the department of transportation shall implement the suspension concurrent with any other suspensions or revocations.

800.095(1)(a)3. 3. If the judgment remains unpaid at the end of the 2-year suspension, the court may not order a further suspension of operating privileges in relation to the outstanding judgment.

800.095(1)(a)3m. 3m. If the court terminates the defendant's suspension as the result of the defendant's agreement to a payment plan or community service and the defendant is later suspended because he or she defaults on that plan or service, the new suspension shall be reduced by the amount of time that the suspension was served before being terminated by the court.

800.095(1)(a)4. 4. Serving the complete 2-year suspension of the defendant's operating privilege does not relieve the defendant of the responsibility to pay the judgment.

800.095(1)(a)5. 5. During the period of operating privilege suspension under this paragraph, the defendant may request the court to reconsider the order of suspension based on an inability to pay the judgment because of poverty, as that term is used in s. 814.29 (1) (d). The court shall consider the defendant's request. If the court determines that the inability to pay the judgment is because of poverty, the court shall withdraw the suspension and grant the defendant further time to pay or withdraw the suspension and order one or more other sanctions set forth in this subsection, including community service.

800.095(1)(a)6. 6. This paragraph does not apply if the judgment was entered solely for a violation of an ordinance unrelated to the violator's operation of a motor vehicle unless the judgment is ordered under ch. 938. Nonmoving traffic offenses, as defined in s. 345.28 (1) (c), are related to the violator's operation of a motor vehicle.

800.095(1)(b) (b)

800.095(1)(b)1.1. That the defendant be imprisoned until the forfeiture, assessments, surcharge, and costs are paid. If the court orders imprisonment under this subdivision, all of the following apply:

800.095(1)(b)1.a. a. The maximum period of imprisonment shall be 90 days for any one judgment, and the defendant shall receive credit against the amount owed at the rate of at least $50 for each day of imprisonment, including imprisonment following an arrest but prior to the court making a finding under subd. 2.

800.095(1)(b)1.b. b. The court may impose a term of imprisonment under this subdivision that is either concurrent with or consecutive to any other term of imprisonment imposed at the same time or any term of imprisonment imposed by any court.

800.095(1)(b)2. 2. No defendant may be imprisoned under subd. 1. unless the court makes one of the following findings:

800.095(1)(b)2.a. a. Either at sentencing or thereafter, that the defendant has the ability to pay the judgment within a reasonable time. If a defendant meets the criteria in s. 814.29 (1) (d), the defendant shall be presumed unable to pay under this subsection and the court shall either suspend or extend payment of the judgment or order community service.

800.095(1)(b)2.b. b. The defendant has failed, without good cause, to perform the community service authorized under this subsection or s. 800.09.

800.095(1)(b)2.c. c. The defendant has failed to attend an indigency hearing offered by the court to provide the defendant with an opportunity to determine whether he or she has the ability to pay the judgment.

800.095(1)(b)2.d. d. The defendant has failed, without good cause, to complete an assessment or treatment program related to alcohol or drugs that was ordered in lieu of a monetary forfeiture.

800.095(1)(b)3. 3. The defendant shall be committed to a jail or a house of correction in the county in which the cause of action arose. The defendant shall be eligible for privileges under s. 303.08. The municipality shall pay the expenses incurred by the county to imprison the defendant.

800.095(1)(c) (c)

800.095(1)(c)1.1. In this paragraph, "employer" includes the state and the political subdivisions of the state.

800.095(1)(c)2. 2. Assignment to the municipal court of not more than 25 percent of the defendant's commissions, earnings, salaries, wages, pension benefits unless otherwise exempt, benefits under ch. 102, and other money due or to be due to the defendant, including lottery prizes, for payment of the unpaid forfeiture, costs, surcharge, fees, or restitution.

800.095(1)(c)3. 3. Upon entry of the assignment under subd. 2., unless the court finds that income withholding is likely to cause the defendant irreparable harm, the court shall provide notice of the assignment by regular mail to the last-known address of the person from whom the defendant receives or will receive money. If the municipal court does not receive the money from the person notified, the court shall provide notice of the assignment to any other person from whom the defendant receives or will receive money. Notice of an assignment under subd. 2. shall inform the intended recipient that, if a prior assignment under subd. 2. or s. 778.30 (1) or 973.05 (4) has been received relating to the same defendant, the recipient is required to notify the municipal court that sent the subsequent notice of assignment that another assignment has already been received. A notice of assignment shall include a form permitting the recipient to designate on the form that another assignment has already been received.

800.095(1)(c)4. 4. If, after receiving the annual list under s. 565.30 (5r) (a), the municipal court determines that a person identified in the list may be subject to an assignment under subd. 2., the court shall send the notice of that order to the administrator of the lottery division of the department of revenue, including a statement of the amount owed under the judgment and the name and address of the person owing the judgment. The municipal court shall notify the administrator of the lottery division of the department of revenue when the judgment that is the basis of the assignment has been paid in full.

800.095(1)(c)5. 5. Notice under this paragraph may be a notice of the court, a copy of the executed assignment or a copy of that part of the court order that directs payment.

800.095(1)(c)6. 6. For each payment made under the assignment under subd. 2., the person from whom the defendant under the order receives money shall receive an amount equal to the person's necessary disbursements, not to exceed $3, which shall be deducted from the money to be paid to the defendant.

800.095(1)(c)7. 7. A person who receives notice of the assignment under this paragraph shall withhold the amount specified in the notice from any money that person pays to the defendant later than one week after receipt of the notice of assignment. Within 5 days after the day on which the person pays money to the defendant, the person shall send the amount withheld to the municipal court of the jurisdiction providing notice. If the person has already received a notice of an assignment under this paragraph or s. 778.30 (2) or 973.05 (5), the person shall retain the later assignment and withhold the amount specified in that assignment after the last of any prior assignments is paid in full. Within 10 days of receipt of the later notice, the person shall notify the municipal court that sent the notice that the person has received a prior notice of an assignment under subd. 2. Section 241.09 does not apply to assignments under this section.

800.095(1)(c)8. 8. If after receipt of notice of assignment under this paragraph the person from whom the defendant receives money fails to withhold the money or send the money to the municipal court as provided in this paragraph, the person may be proceeded against under the principal action under s. 800.12 for contempt of court or may be proceeded against under ch. 778 and be required to forfeit not less than $50 nor more than an amount, if the amount exceeds $50, that is equal to 1 percent of the amount not withheld or sent.

800.095(1)(c)9. 9. If an employer who receives notice of an assignment under this paragraph fails to notify the municipal court within 10 days after an employee is terminated or otherwise temporarily or permanently leaves the employer's employment, the employer may be proceeded against under the principal action under s. 800.12 for contempt of court.

800.095(1)(c)10. 10. Compliance by the person from whom the defendant receives money with the order operates as a discharge of the person's liability to the defendant as to that portion of the defendant's commission, earnings, salaries, wages, benefits, or other money so affected.

800.095(1)(c)11. 11. No employer may use an assignment under subd. 2. as a basis for the denial of employment to a defendant, the discharge of an employee, or any disciplinary action against an employee. An employer who denies employment or discharges or disciplines an employee in violation of this subdivision may be fined not more than $500 and may be required to make full restitution to the aggrieved person, including reinstatement and back pay. Restitution shall be in accordance with s. 973.20. An aggrieved person may apply to the district attorney or to the department of workforce development for enforcement of this subdivision.

800.095(1)(c)12. 12.

800.095(1)(c)12.a.a. In this subdivision, "payroll period" has the meaning given in s. 71.63 (5).

800.095(1)(c)12.b. b. If after an assignment is in effect the defendant's employer changes its payroll period, or the defendant changes employers and the new employer's payroll period is different from the former employer's payroll period, the municipal court may amend the withholding assignment or order so that the withholding frequency corresponds to the new payroll period and the amounts to be withheld reflect the adjustment to the withholding frequency.

800.095(1)(c)13. 13. The municipal court shall provide notice of the amended withholding assignment or order under subd. 12. by regular mail to the defendant's employer and to the defendant.

800.095(1)(d) (d) That the defendant perform community service work for a public agency or nonprofit charitable organization approved by the court and agreed to by the agency or nonprofit charitable organization. If the community service work is in lieu of restitution, then the person to whom restitution is owed must agree; the defendant shall be given credit at the rate of not less than the minimum wage established under ch. 104 for adults in nonagriculture, nontipped employment for each one hour of community service completed. The defendant shall be given a written statement of the community service order. Nothing in this paragraph makes the defendant an employee or agent of the court or the municipality. The defendant shall be responsible for providing the court with proof that the community service hours have been completed.

800.095(2) (2) At any time prior to imprisonment under sub. (1) (b), the defendant may request a review of any findings made under sub. (1) (b) 2.

800.095(3) (3) Subsection (1) (a) and (b) does not apply to orders for restitution under s. 800.093 or in cases where service of the summons and complaint or citation is made by mail as authorized in s. 800.01 (2) (e).

800.095(4) (4) The court may, at any time, authorize payment of the monetary judgment by installment payments, or may modify, suspend, or permanently stay the monetary judgment, or order that the judgment be satisfied by community service.

800.095(5) (5) The court may employ a collection company to collect the judgment under s. 755.21.

800.095(6) (6) The court or collection company may obtain payment through a setoff against the defendant's tax refund under s. 71.935.

800.095(7) (7) In addition to the procedures under this section, a municipality may enforce the judgment in the same manner as for a judgment in an ordinary civil action.

800.095(8) (8) In addition to the procedures under this section, a municipal court may order the transfer of any of the defendant's money or property that the municipality is holding and that is unclaimed by the defendant for more than one year to pay any forfeitures, fees, costs, or surcharges that the defendant failed to pay the municipality.

800.095 History History: 1987 a. 389; 1987 a. 399 s. 494u; 1989 a. 31; 1991 a. 40; 1995 a. 27; 1997 a. 84, 250; 1999 a. 9 ss. 3083m, 3263; 1999 a. 185; 2005 a. 192; 2009 a. 17, 402.

800.095 Annotation Section 343.30 (5) does not preclude the suspension of operating privileges under s. 800.09 or 800.095. Suspension of operating privileges for failure to pay non-traffic forfeitures is not an unconstitutional exercise of the police power or an unconstitutionally excessive fine. City of Milwaukee v. Kilgore, 193 Wis. 2d 168, 532 N.W.2d 690 (1995).

800.095 Annotation This section authorizes incarceration of defendants for noncompliance with with default judgments entered by the municipal court. The power is not restricted to ordinance violations with statutory counterparts. Incarceration under this section is not imprisonment for debt or involuntary servitude. Haas v. Wisconsin, 241 F. Supp. 2d 922 (2003).



800.10 Fees and costs in municipal court.

800.10  Fees and costs in municipal court.

800.10(1) (1) Fees and costs in municipal court are prescribed in ch. 814.

800.10(2) (2) All forfeitures, fees, surcharges, and costs paid to a municipal court under a judgment before a municipal judge shall be reported and paid to the municipal treasurer within 30 days after receipt of the money by the municipal court. The treasurer shall disburse the fees as provided in ch. 814.

800.10 History History: 1981 c. 317; 1987 a. 27; 1991 a. 39; 1993 a. 16; 1999 a. 9; 2001 a. 16; 2003 a. 139; 2009 a. 402.



800.11 Municipal court record and transcript entries.

800.11  Municipal court record and transcript entries.

800.11(1)(1) Every municipal court shall keep a court record in which the court shall enter, in actions to which they relate:

800.11(1)(a) (a) The title of every action commenced before the municipal court, including the name and address of the defendant;

800.11(1)(b) (b) The process issued, date and place where it issued, when returnable and the return of the officer;

800.11(1)(c) (c) A brief statement of the charges, including the nature and time of the offense and the section of law violated;

800.11(1)(d) (d) Every adjournment, stating at whose request and to what time;

800.11(1)(e) (e) The date and time trial was held;

800.11(1)(f) (f) The names of witnesses sworn, stating at whose request;

800.11(1)(g) (g) The judgment rendered by the municipal court, including the penalties imposed, the date of rendering judgment and the costs assessed in the action;

800.11(1)(h) (h) The record of contempt convictions under s. 800.12;

800.11(1)(i) (i) The amount of bail and names and addresses of sureties, if any;

800.11(1)(j) (j) The time of ordering any stay of execution;

800.11(1)(k) (k) The time of issuing execution and the name of the officer to whom delivered;

800.11(1)(m) (m) The return of every execution and when made and every renewal of an execution, with the date thereof;

800.11(1)(n) (n) The date and reason of removal of the action to another court;

800.11(1)(o) (o) The date of giving transcript of judgment;

800.11(1)(p) (p) The date of an appeal made from judgment; and

800.11(1)(q) (q) All motions made in the action, the decision thereon and all other proceedings in the action which the municipal court may think useful.

800.11(2) (2) Failure of the municipal court to keep a court record properly shall not affect the jurisdiction of the municipal court or render the judgment void.

800.11(3) (3) The transcript of judgment shall contain the following:

800.11(3)(a) (a) The name and location of the court.

800.11(3)(b) (b) The title of action.

800.11(3)(c) (c) The name and address of the defendant.

800.11(3)(d) (d) The date of judgment.

800.11(3)(e) (e) The amount of judgment, costs and fees.

800.11(3)(f) (f) The certification that it is a true copy of the judgment.

800.11(4) (4) If the municipal judge is elected under s. 755.01 (4), the court shall keep separate court records for each municipality.

800.11 History History: 1977 c. 305; 1979 c. 32 ss. 68, 92 (17); Stats. 1979 s. 800.11; 1985 a. 89; 1995 a. 224; 2009 a. 402.



800.115 Relief from judgment.

800.115  Relief from judgment.

800.115(1) (1) A defendant may within 6 months after the judgment is entered move for relief from the judgment because of mistake, inadvertence, surprise, or excusable neglect.

800.115(2) (2) Any party, including the court on its own motion, may at any time move to reopen the judgment under s. 806.07 (1) (c), (d), (g), or (h).

800.115(3) (3) Nothing in this section shall prevent the parties from stipulating and the court approving the reopening of a judgment for any other reason justifying relief from operation of the judgment.

800.115(4) (4) The court may impose costs on the motion as allowed under s. 814.07.

800.115(5) (5) Upon receiving or making a motion under this section, the court shall provide notice to all parties and schedule a hearing on the motion.

800.115 History History: 1987 a. 389; 2009 a. 402.

800.115 Annotation Only a defendant may seek relief under this section. However a municipal court has the inherent authority to vacate a void judgment irrespective of the statute's requirements for reopening a judgment. City of Kenosha v. Jensen, 184 Wis. 2d 91, 516 N.W.2d 4 (Ct. App. 1994).



800.12 Municipal court contempt procedure.

800.12  Municipal court contempt procedure.

800.12(1) (1) In this section, "contempt of court" means any of the following intentional acts:

800.12(1)(a) (a) Misconduct in the presence of the court that interferes with the court proceeding or with the administration of justice, or that impairs the respect due the court.

800.12(1)(b) (b) Refusal of a witness to appear without reasonable excuse.

800.12(2) (2) A judge may impose a forfeiture in an amount not to exceed $200 for a contempt of court.

800.12(3) (3) For a contempt of court described in sub. (1) (a), the judge may impose imprisonment in the county jail for not more than 7 days and impose a forfeiture. These penalties shall be imposed immediately after the contempt of court has occurred and only under the following conditions:

800.12(3)(a) (a) For the purpose of preserving order in the court and protecting the authority and dignity of the court.

800.12(3)(b) (b) After allowing the person who committed the contempt of court an opportunity to address the court.

800.12(4) (4) For a contempt of court described in sub. (1) (b), the judge may do any of the following:

800.12(4)(a) (a) Issue a warrant to bring the witness before the court for the contempt and to testify.

800.12(4)(b) (b) In addition to ordering the witness to pay a forfeiture under sub. (2), the judge may order the witness to pay all costs of the witness's apprehension.

800.12 History History: 1977 c. 305; 1979 c. 32 s. 68; 1979 c. 257; Stats. 1979 s. 800.12; 1987 a. 27; 1989 a. 107; 1991 a. 39; 1993 a. 16; 1997 a. 27; 1999 a. 9; 2001 a. 16; 2003 a. 139; 2009 a. 402.



800.13 Recording in municipal court.

800.13  Recording in municipal court.

800.13(1) (1) Every proceeding in which testimony is taken under oath or affirmation in a municipal court shall be recorded by electronic means for purposes of appeal.

800.13(2) (2) Notwithstanding sub. (1), a municipal court is not a court of record.

800.13 History History: 1977 c. 305; 1979 c. 32 s. 68; 1979 c. 237; Stats. 1979 s. 800.13; 2009 a. 402.



800.14 Appeal from municipal court decision.

800.14  Appeal from municipal court decision.

800.14(1)(1) Appeals from judgments, decisions on motions brought under s. 800.115, or determinations regarding whether the defendant is unable to pay the judgment because of poverty, as that term is used in s. 814.29 (1) (d), may be taken by either party to the circuit court of the county where the offense occurred. The appellant shall appeal by giving the municipal judge and other party written notice of appeal within 20 days after the judgment or decision. No appeals may be taken from default judgments.

800.14(2) (2) On appeal by the defendant, the defendant shall execute a bond, at the discretion of the municipal judge, to the municipal court with or without surety, approved by the municipal judge, that if the judgment is affirmed in whole or in part the defendant shall pay the judgment and all costs awarded on appeal.

800.14(3) (3) On meeting the requirements for appeal, execution on the judgment of the municipal court or enforcement of the order of the municipal court shall be stayed until the final disposition of the appeal.

800.14(4) (4) An appeal from a judgment where a trial has been held shall be on the record unless, within 20 days after notice of appeal has been filed with the municipal court under sub. (1), either party requests that a new trial be held in circuit court. The new trial shall be conducted by the court without a jury unless either party requests a 6-person jury trial and posts the jury fee under s. 814.61 (4) within 10 days after the order for a new trial.

800.14(5) (5) If there is no request or motion under sub. (4), or if the appeal is from a judgment or decision in which a trial has not been held, the appeal shall be based upon a review of the proceedings in the municipal court. The municipal court shall transmit to the circuit court a copy of the entire record, including any electronic recording created under s. 800.13 (1). When testimony has been recorded in the municipal court, the municipal court shall order the preparation of a transcript of the proceedings, at the cost of the appellant, from the electronic recording and shall certify the transcript and transmit it with the record. An appellant shall, within 20 days after notice of appeal, submit payment of the estimated cost of the transcript, as determined by the municipal court, but shall be responsible for the actual cost of preparing the transcript. A defendant claiming an inability to pay with regard to the bond or the transcript fee may petition the municipal court for a waiver. A defendant claiming an inability to pay with regard to the appeal fee or jury fee may petition the circuit court for a waiver.

800.14(6) (6) The disposition of the appeal shall be certified to the municipal court by the circuit court within 30 days of the judgment of the circuit court. If the disposition requires payment of a forfeiture by the defendant, the forfeiture and all costs, fees, and surcharges shall be payable to the municipality.

800.14 History History: 1977 c. 305; 1979 c. 32 ss. 68, 92 (17); 1979 c. 237; Stats. 1979 s. 800.14; 1981 c. 317 s. 2202; 1987 a. 389; 2005 a. 191; 2009 a. 402.

800.14 Annotation Review under sub. (5) is analogous to appellate review of a trial to the court under s. 805.17 (2). Village of Williams Bay v. Metzl, 124 Wis. 2d 356, 369 N.W.2d 186 (Ct. App. 1985).

800.14 Annotation When a municipal court found the defendant guilty of OWI and dismissed a blood alcohol count charge without finding guilt, the defendant's appeal of the OWI conviction did not give the circuit court jurisdiction to hear the BAC charge absent an appeal of the dismissal. Town of Menasha v. Bastian, 178 Wis. 2d 191, 503 N.W.2d 382 (Ct. App. 1993).

800.14 Annotation There is no statutory or constitutional requirement that a circuit court must hold a hearing or request briefs when conducting a transcript review under sub. (5). This section, when considered as a whole, affords municipal court appellants a meaningful right to be heard. City of Middleton v. Hennen, 206 Wis. 2d 347, 557 N.W.2d 818 (Ct. App. 1996), 95-3054.

800.14 Annotation Appealing Municipal Court Judgments to Circuit Court. Andregg. Wis. Law. March 2006.






801. Civil procedure — commencement of action and venue.

801.01 Kinds of proceedings; scope of chs. 801 to 847

801.01  Kinds of proceedings; scope of chs. 801 to 847.

801.01(1)(1)  Kinds. Proceedings in the courts are divided into actions and special proceedings. "Action", as used in chs. 801 to 847, includes "special proceeding" unless a specific provision of procedure in special proceedings exists.

801.01(2) (2) Scope. Chapters 801 to 847 govern procedure and practice in circuit courts of this state in all civil actions and special proceedings whether cognizable as cases at law, in equity or of statutory origin except where different procedure is prescribed by statute or rule. Chapters 801 to 847 shall be construed to secure the just, speedy and inexpensive determination of every action and proceeding.

801.01(3) (3) Effective dates.

801.01(3)(a)(a) Chapters 801 to 803 shall apply to all actions commenced on or after January 1, 1976.

801.01(3)(b) (b) Chapters 804 to 807 shall apply to all actions pending or commenced on or after January 1, 1976, except those actions in which trial has commenced prior to January 1, 1976, as to which the statutes and rules in effect prior to January 1, 1976, shall continue to apply.

801.01(3)(c) (c) Amendments and repeals of sections outside of chs. 801 to 807 shall be effective as follows:

801.01(3)(c)1. 1. Amendments and repeals effected in order to conform with provisions in chs. 801 to 803 shall apply to all actions commenced on or after January 1, 1976.

801.01(3)(c)2. 2. Amendments and repeals other than those effected in order to conform with provisions in chs. 801 to 803 shall take effect on January 1, 1976, as to all actions then pending or thereafter commenced, except as provided in par. (b).

801.01 History History: Sup. Ct. Order, 67 Wis. 2d 585, 588 (1975); 1977 c. 449; 1979 c. 89; 1981 c. 390.

801.01 Annotation Chapters 801 to 847 apply to in rem actions under s. 161.555 [now 961.555] and under s. 801.07 may not be brought against an inanimate object as sole "defendant." State v. One 1973 Cadillac, 95 Wis. 2d 641, 291 N.W.2d 626 (Ct. App. 1980).

801.01 Annotation An "action" includes special proceedings such as probate. In Matter of Estate of Martz, 171 Wis. 2d 89, 491 N.W.2d 772 (Ct. App. 1992).

801.01 Annotation The applicability of chs. 801 to 847 in civil actions is not determined by a "mere alleged incompatibility" of statutes. Without an explicit or implicit prescription by the statute of a "different procedure," chs. 801 to 847 are applicable in civil proceedings. State v. Brown, 215 Wis. 2d 716, 573 N.W.2d 884 (Ct. App. 1997), 96-1211.

801.01 Annotation Summary judgment procedure is inconsistent with, and unworkable in, ch. 345 forfeiture proceedings. State v. Schneck, 2002 WI App 239, 257 Wis. 2d 704, 652 N.W.2d 434, 02-0513.

801.01 AnnotationSummary judgment is inapplicable in ch. 343 hearings. State v. Baratka, 2002 WI App 288, 258 Wis. 2d 342, 654 N.W.2d 875, 02-0770.

801.01 Annotation The new Wisconsin rules of civil procedure: Chapters 801-803. Clausen and Lowe. 59 MLR 1.



801.02 Commencement of action.

801.02  Commencement of action.

801.02(1) (1) Except as provided in s. 20.931 (5) (b), a civil action in which a personal judgment is sought is commenced as to any defendant when a summons and a complaint naming the person as defendant are filed with the court, provided service of an authenticated copy of the summons and of the complaint is made upon the defendant under this chapter within 90 days after filing.

801.02(2) (2) A civil action in which only an in rem or quasi in rem judgment is sought is commenced as to any defendant when a summons and a complaint are filed with the court, provided service of an authenticated copy of the summons and of either the complaint or a notice of object of action under s. 801.12 is made upon the defendant under this chapter within 90 days after filing.

801.02(3) (3) The original summons and complaint shall be filed together. The authenticated copies shall be served together except:

801.02(3)(a) (a) In actions in which a personal judgment is sought, if the summons is served by publication, only the summons need be published, but a copy of the complaint shall be mailed with a copy of the summons as required by s. 801.11, and;

801.02(3)(b) (b) In actions in which only an in rem or quasi in rem judgment is sought, the summons may be accompanied by a notice of object of action pursuant to s. 801.12 in lieu of a copy of the complaint and, when the summons is served by publication, only the summons need be published, but a copy of the complaint or notice of object of action shall be mailed with the copy of the summons as required by s. 801.12.

801.02(4) (4) No service shall be made under sub. (3) until the action has been commenced in accordance with sub. (1) or (2).

801.02(5) (5) An action seeking a remedy available by certiorari, quo warranto, habeas corpus, mandamus or prohibition may be commenced under sub. (1), by service of an appropriate original writ on the defendant named in the writ if a copy of the writ is filed forthwith, or by filing a complaint demanding and specifying the remedy, if service of an authenticated copy of the complaint and of an order signed by the judge of the court in which the complaint is filed is made upon the defendant under this chapter within the time period specified in the order. The order may specify a time period shorter than that allowed by s. 802.06 for filing an answer or other responsive pleading.

801.02(6) (6) Fees payable upon commencement of a civil action shall be paid to the clerk at the time of filing.

801.02(7) (7)

801.02(7)(a)(a) In this subsection:

801.02(7)(a)1. 1. "Correctional institution" means any state or local facility that incarcerates or detains any adult accused of, charged with, convicted of, or sentenced for any crime. A correctional institution includes a Type 1 prison, as defined in s. 301.01 (5), a Type 2 prison, as defined in s. 301.01 (6), a county jail and a house of correction.

801.02(7)(a)2. 2. "Prisoner" means any person who is incarcerated, imprisoned or otherwise detained in a correctional institution or who is arrested or otherwise detained by a law enforcement officer. "Prisoner" does not include any of the following:

801.02(7)(a)2.a. a. A person committed under ch. 980.

801.02(7)(a)2.b. b. A person bringing an action seeking relief from a judgment terminating parental rights.

801.02(7)(a)2.c. c. A person bringing an action seeking relief from a judgment of conviction or a sentence of a court, including an action for an extraordinary writ or a supervisory writ seeking relief from a judgment of conviction or a sentence of a court or an action under s. 809.30, 809.40, 973.19, 974.06 or 974.07.

801.02(7)(a)2.d. d. A person bringing an action under s. 809.50 seeking relief from an order or judgment not appealable as of right that was entered in a proceeding under ch. 980 or in a case specified under s. 809.30 or 809.40.

801.02(7)(a)2.e. e. A person who is not serving a sentence for the conviction of a crime but who is detained, admitted or committed under ch. 51 or 55 or s. 971.14 (2) or (5).

801.02(7)(a)3. 3. "Prison or jail conditions" means any matter related to the conditions of confinement or to the effects of actions by government officers, employees or agents on the lives of prisoners.

801.02(7)(b) (b) No prisoner may commence a civil action or special proceeding, including a petition for a common law writ of certiorari, with respect to the prison or jail conditions in the facility in which he or she is or has been incarcerated, imprisoned or detained until the person has exhausted all available administrative remedies that the department of corrections has promulgated by rule or, in the case of prisoners not in the custody of the department of corrections, that the sheriff, superintendent or other keeper of a jail or house of correction has reduced to writing and provided reasonable notice of to the prisoners.

801.02(7)(bm) (bm) A prisoner commencing an action or special proceeding shall first comply with the provisions of s. 893.80 or 893.82 unless one of the following applies:

801.02(7)(bm)1. 1. The prisoner is filing a petition for a common law writ of certiorari.

801.02(7)(bm)2. 2. The prisoner is commencing an action seeking injunctive relief and the court finds that there is a substantial risk to the prisoner's health or safety.

801.02(7)(c) (c) At the time of filing the initial pleading to commence an action or special proceeding, including a petition for a common law writ of certiorari, related to prison or jail conditions, a prisoner shall include, as part of the initial pleading, documentation showing that he or she has exhausted all available administrative remedies. The documentation shall include copies of all of the written materials that he or she provided to the administrative agency as part of the administrative proceeding and all of the written materials the administrative agency provided to him or her related to that administrative proceeding. The documentation shall also include all written materials included as part of any administrative appeal. The court shall deny a prisoner's request to proceed without the prepayment of fees and costs under s. 814.29 (1m) if the prisoner fails to comply with this paragraph or if the prisoner has failed to exhaust all available administrative remedies.

801.02(7)(d) (d) If the prisoner seeks leave to proceed without giving security for costs or without the payment of any service or fee under s. 814.29, the court shall dismiss any action or special proceeding, including a petition for a common law writ of certiorari, commenced by any prisoner if that prisoner has, on 3 or more prior occasions, while he or she was incarcerated, imprisoned, confined or detained in a jail or prison, brought an appeal, writ of error, action or special proceeding, including a petition for a common law writ of certiorari, that was dismissed by a state or federal court for any of the reasons listed in s. 802.05 (4) (b) 1. to 4. The court may permit a prisoner to commence the action or special proceeding, notwithstanding this paragraph, if the court determines that the prisoner is in imminent danger of serious physical injury.

801.02 History History: Sup. Ct. Order, 67 Wis. 2d 585, 589 (1975); 1975 c. 218; 1981 c. 289, 317; 1995 a. 27; 1997 a. 133, 187; 2001 a. 16; Sup. Ct. Order No. 03-06A, 2005 WI 86, 280 Wis. 2d xiii; 2007 a. 20.

801.02 Annotation Pursuant to sub. (5), a certiorari action may be commenced in three ways: 1) under sub. (1) by summons and complaint; 2) by service of an appropriate writ; or 3) by filing a complaint and serving it along with an order, in lieu of a summons, upon the defendant. Nickel River Investments v. LaCrosse Review Board, 156 Wis. 2d 429, 457 N.W.2d 333 (Ct. App 1990). See also Tobler v. Door County, 158 Wis. 2d 19, 461 N.W.2d 775 (1990).

801.02 Annotation The test to determine whether defects in summons and complaints are fatal is set forth. The trial court has jurisdiction if the error is technical and the complainant can show that the defendant was not prejudiced. When the error is fundamental, no jurisdiction may attach. American Family Mutual Insurance v. Royal Ins. Co. 167 Wis. 2d 524, 481 N.W.2d 629 (1992).

801.02 Annotation A summons that designated an attorney to receive the defendant's answer, but was signed by the plaintiff, was technically defective and did not deprive the court of personal jurisdiction. Dungan v. County of Pierce, 170 Wis. 2d 89, 486 N.W.2d 77 (Ct. App. 1992).

801.02 Annotation Sub. (1) applies to the service of amended complaints. Archambault v. A-C Product Liability Trust, 205 Wis. 2d 400, 556 N.W.2d 392 (Ct. App. 1996), 95-3266.

801.02 Annotation A summons served by publication under sub. (3) must be authenticated. When an authenticated copy of the summons was published, but an unauthenticated copy was mailed, together with authenticated copies of the original summons and complaint, there was a technical, but no fundamental, error. Burnett v. Hill, 207 Wis. 2d 110, 557 N.W.2d 800 (1997), 94-2011.

801.02 Annotation An inmate challenging the calculation of his mandatory release date is not seeking relief from a judgment of conviction or a sentence of a court, does not fall within sub. (7) (a) 2. c., and is therefore a "prisoner" within the meaning of sub. (7) who must comply with the requirements of that subsection. State ex rel. Stinson v. Morgan, 226 Wis. 2d 100, 593 N.W.2d 924 (Ct. App. 1999), 98-2971.

801.02 Annotation For a document to be filed, it must be properly deposited with the clerk under s. 59.40 (2). "Properly" connotes complying with formality or correctness, but is not susceptible to exact definition. The delivery of papers to the clerk at his home after business hours was too far removed from legislative guidelines to be considered properly deposited. Granado v. Sentry Insurance, 228 Wis. 2d 794, 599 N.W.2d 62 (Ct. App. 1999), 98-3675.

801.02 Annotation The sub. (7) (d) dismissals rule does not apply when a prisoner has sufficient prison trust funds to pay the filing fee in full. A court order under s. 814.29 (1m) (d) is required to release the funds. State ex rel. Coleman v. Sullivan, 229 Wis. 2d 804, 601 N.W.2d 335 (Ct. App. 1999), 98-2599.

801.02 Annotation The definition of "correctional institution" in sub. (7) (a) 1. does not include an out-of-state county jail and therefore a Wisconsin inmate sent to such a jail is not a prisoner under sub. (7) (a) 2. State ex rel. Speener v. Gudmanson, 2000 WI App 78, 234 Wis. 2d 461, 610 N.W.2d 136, 99-0568.

801.02 Annotation Sub. (7) (d), as applied to the petitioner, did not violate the constitutional guarantees of access to the courts or equal protection. State ex rel. Khan v. Sullivan, 2000 WI App 109, 235 Wis. 2d 260, 613 N.W.2d 203, 99-2102.

801.02 Annotation A petitioner who seeks to overturn the revocation of probation by a writ of certiorari is a prisoner under sub. (7) (a) 2. A probation revocation is not analogous to a judgment of conviction or a sentence, and a writ of certiorari challenging revocation is not subject to the exclusion under sub. (7) (a) 2. c. State ex rel. Cramer v. Wisconsin Court of Appeals, 2000 WI 86, 236 Wis. 2d 473, 613 N.W.2d 591, 99-1089.

801.02 Annotation An appeal is not included in "any action or special proceeding" that is subject to dismissal under sub. (7) (d). State ex rel. Adell v. Smith, 2000 WI App 188, 238 Wis. 2d 655, 618 N.W.2d 208, 00-0070.

801.02 Annotation Sub. (7), 95-96 stats., did not apply to a petition for a writ of certiorari seeking judicial review of a probation revocation by the department of administration. State ex rel. Mentek v. Schwarz, 2001 WI 32, 242 Wis. 2d 94, 624 N.W.2d 150, 99-0182.

801.02 Annotation The requirement of exhaustion of administrative remedies under sub. (7) (b) is applicable to a case advancing a constitutional challenge. There is no common law futility exception. This section also controls over s. 227.40, which in some cases allows obtaining a declaratory judgment without exhausting all administrative remedies. State ex rel. Hensley v. Endicott, 2001 WI 105, 245 Wis. 2d 607, 629 N.W.2d 686, 00-0076.

801.02 Annotation Neither s. 801.02 (1) nor s. 801.11 allows a defendant who is being sued in a dual capacity, personally and officially, to be served in only one of those capacities. When an officer of a company received service on behalf of the company, receiving one copy of a summons and complaint, but was not served as an individual, although named individually, there was no jurisdiction over him as an individual. Useni v. Boudron, 2003 WI App 98, 264 Wis. 2d 783, 662 N.W.2d 672, 02-1475.

801.02 Annotation Sub. (7) (d) plainly provides that a dismissal must be of an appeal, writ of error, action, or special proceeding to be counted as a dismissal, and a partial dismissal — i.e., the dismissal of a claim or claims from a suit that proceeds on one or more viable claims — is not the dismissal of an action. Thus, a partial dismissal cannot be counted as dismissal of an action under sub. (7) (d). Henderson v. Raemisch, 2010 WI App 114, 329 Wis. 2d 109, 790 N.W.2d 242, 09-1850.

801.02 Annotation When the complaint served on the defendant was unsigned, even though it was nonetheless authenticated by the clerk of courts, and the complaint on file with the trial court was signed, the filing of the signed summons and complaint properly commenced the lawsuit, and the authenticated copy served on the defendant gave the defendant sufficient notice to that effect. Mahoney v. Menard Inc. 2011 WI App 128, 337 Wis. 2d 170, 805 N.W.2d 728, 10-1637.

801.02 Annotation Timely Service Abroad in Diversity Suits. La Fave. Wis.Law. Nov. 2000.



801.03 Jurisdiction; definitions.

801.03  Jurisdiction; definitions. In this chapter, the following words have the designated meanings:

801.03(1) (1) "Defendant" means the person named as defendant in a civil action, and where in this chapter acts of the defendant are referred to, the reference attributes to the defendant any person's acts for which acts the defendant is legally responsible. In determining for jurisdiction purposes the defendant's legal responsibility for the acts of another, the substantive liability of the defendant to the plaintiff is irrelevant.

801.03(2) (2) "Person" means any natural person, partnership, association, and body politic and corporate.

801.03(3) (3) "Plaintiff" means the person named as plaintiff in a civil action, and where in this chapter acts of the plaintiff are referred to, the reference attributes to the plaintiff the acts of an agent within the scope of the agent's authority.

801.03 History History: Sup. Ct. Order, 67 Wis. 2d 585, 591 (1975); 1975 c. 218; 1983 a. 189.

801.03 Annotation Illegal aliens have the right to sue in Wisconsin for injuries negligently inflicted upon them. Arteaga v. Literski, 83 Wis. 2d 128, 265 N.W.2d 148 (1978).



801.04 Jurisdictional requirements for judgments against persons, status and things.

801.04  Jurisdictional requirements for judgments against persons, status and things.

801.04(1) (1)  Jurisdiction of subject matter required for all civil actions. A court of this state may entertain a civil action only when the court has power to hear the kind of action brought. The power of the court to hear the kind of action brought is called "jurisdiction of the subject matter". Jurisdiction of the subject matter is conferred by the constitution and statutes of this state and by statutes of the United States; it cannot be conferred by consent of the parties. Nothing in chs. 801 to 847 affects the subject matter jurisdiction of any court of this state.

801.04(2) (2) Personal jurisdiction. A court of this state having jurisdiction of the subject matter may render a judgment against a party personally only if there exists one or more of the jurisdictional grounds set forth in s. 801.05 or 801.06 and in addition either:

801.04(2)(a) (a) A summons is served upon the person pursuant to s. 801.11; or

801.04(2)(b) (b) Service of a summons is dispensed with under the conditions in s. 801.06.

801.04(3) (3) Jurisdiction in rem or quasi in rem. A court of this state having jurisdiction of the subject matter may render a judgment in rem or quasi in rem upon a status or upon a property or other thing pursuant to s. 801.07 and the judgment in such action may affect the interests in the status, property or thing of all persons served pursuant to s. 801.12 with a summons and complaint or notice of object of action as the case requires.

801.04 History History: Sup. Ct. Order, 67 Wis. 2d 585, 591 (1975); 1979 c. 89.

801.04 Annotation A court having jurisdiction may decline to exercise it if there are sufficient policy reasons to do so. Jones v. Jones, 54 Wis. 2d 41, 194 N.W.2d 627 (1972).

801.04 Annotation State courts, including small claims courts, have a constitutional obligation to hear and decide 42 USC s. 1983 cases whether or not the federal right asserted is pendent to a state claim. Terry v. Kolski, 78 Wis. 2d 475, 254 N.W.2d 704 (1977).

801.04 Annotation A prior adult proceeding that litigated the question of the respondent's age collaterally estopped the state from relitigating the same question in juvenile court. The juvenile court has subject matter jurisdiction of the case. In Interest of H.N.T. 125 Wis. 2d 242, 371 N.W.2d 395 (Ct. App. 1985).

801.04 Annotation Subject to limited exceptions, complainants in 42 USC 1983 actions need not exhaust administrative remedies prior to being brought in state court. Casteel v. Vaade, 167 Wis. 2d 1, 481 N.W.2d 277 (1992).

801.04 Annotation State court jurisdiction. 1978 WLR 533.



801.05 Personal jurisdiction, grounds for generally.

801.05  Personal jurisdiction, grounds for generally. A court of this state having jurisdiction of the subject matter has jurisdiction over a person served in an action pursuant to s. 801.11 under any of the following circumstances:

801.05(1) (1) Local presence or status. In any action whether arising within or without this state, against a defendant who when the action is commenced:

801.05(1)(a) (a) Is a natural person present within this state when served; or

801.05(1)(b) (b) Is a natural person domiciled within this state; or

801.05(1)(c) (c) Is a domestic corporation or limited liability company; or

801.05(1)(d) (d) Is engaged in substantial and not isolated activities within this state, whether such activities are wholly interstate, intrastate, or otherwise.

801.05(2) (2) Special jurisdiction statutes. In any action which may be brought under statutes of this state that specifically confer grounds for personal jurisdiction over the defendant.

801.05(3) (3) Local act or omission. In any action claiming injury to person or property within or without this state arising out of an act or omission within this state by the defendant.

801.05(4) (4) Local injury; foreign act. In any action claiming injury to person or property within this state arising out of an act or omission outside this state by the defendant, provided in addition that at the time of the injury, either:

801.05(4)(a) (a) Solicitation or service activities were carried on within this state by or on behalf of the defendant; or

801.05(4)(b) (b) Products, materials or things processed, serviced or manufactured by the defendant were used or consumed within this state in the ordinary course of trade.

801.05(5) (5) Local services, goods or contracts. In any action which:

801.05(5)(a) (a) Arises out of a promise, made anywhere to the plaintiff or to some 3rd party for the plaintiff's benefit, by the defendant to perform services within this state or to pay for services to be performed in this state by the plaintiff; or

801.05(5)(b) (b) Arises out of services actually performed for the plaintiff by the defendant within this state, or services actually performed for the defendant by the plaintiff within this state if such performance within this state was authorized or ratified by the defendant; or

801.05(5)(c) (c) Arises out of a promise, made anywhere to the plaintiff or to some 3rd party for the plaintiff's benefit, by the defendant to deliver or receive within this state or to ship from this state goods, documents of title, or other things of value; or

801.05(5)(d) (d) Relates to goods, documents of title, or other things of value shipped from this state by the plaintiff to the defendant on the defendant's order or direction; or

801.05(5)(e) (e) Relates to goods, documents of title, or other things of value actually received by the plaintiff in this state from the defendant without regard to where delivery to carrier occurred.

801.05(6) (6) Local property. In any action which arises out of:

801.05(6)(a) (a) A promise, made anywhere to the plaintiff or to some 3rd party for the plaintiff's benefit, by the defendant to create in either party an interest in, or protect, acquire, dispose of, use, rent, own, control or possess by either party real property situated in this state; or

801.05(6)(b) (b) A claim to recover any benefit derived by the defendant through the use, ownership, control or possession by the defendant of tangible property situated within this state either at the time of the first use, ownership, control or possession or at the time the action is commenced; or

801.05(6)(c) (c) A claim that the defendant return, restore, or account to the plaintiff for any asset or thing of value which was within this state at the time the defendant acquired possession or control over it.

801.05(7) (7) Deficiency judgment on local foreclosure or resale. In any action to recover a deficiency judgment upon a mortgage note or conditional sales contract or other security agreement executed by the defendant or predecessor to whose obligation the defendant has succeeded and the deficiency is claimed either:

801.05(7)(a) (a) In an action in this state to foreclose upon real property situated in this state; or

801.05(7)(b) (b) Following sale of real property in this state by the plaintiff under ch. 846; or

801.05(7)(c) (c) Following resale of tangible property in this state by the plaintiff under ch. 409.

801.05(8) (8) Director, officer or manager of a domestic corporation or limited liability company. In any action against a defendant who is or was an officer, director or manager of a domestic corporation or domestic limited liability company where the action arises out of the defendant's conduct as such officer, director or manager or out of the activities of such corporation or limited liability company while the defendant held office as a director, officer or manager.

801.05(9) (9) Taxes or assessments. In any action for the collection of taxes or assessments levied, assessed or otherwise imposed by a taxing authority of this state after July 1, 1960.

801.05(10) (10) Insurance or insurers. In any action which arises out of a promise made anywhere to the plaintiff or some 3rd party by the defendant to insure upon or against the happening of an event and in addition either:

801.05(10)(a) (a) The person insured was a resident of this state when the event out of which the cause of action is claimed to arise occurred; or

801.05(10)(b) (b) The event out of which the cause of action is claimed to arise occurred within this state, regardless of where the person insured resided.

801.05(11) (11) Certain marital actions. In addition to personal jurisdiction under sub. (1) and s. 801.06, in any action affecting the family, except for actions under ch. 769, in which a personal claim is asserted against the respondent commenced in the county in which the petitioner resides at the commencement of the action when the respondent resided in this state in marital relationship with the petitioner for not less than 6 consecutive months within the 6 years next preceding the commencement of the action and the respondent is served personally under s. 801.11. The effect of any determination of a child's custody shall not be binding personally against any parent or guardian unless the parent or guardian has been made personally subject to the jurisdiction of the court in the action as provided under this chapter or has been notified under s. 822.08 as provided in s. 822.06.

801.05(12) (12) Personal representative. In any action against a personal representative to enforce a claim against the deceased person represented where one or more of the grounds stated in subs. (2) to (11) would have furnished a basis for jurisdiction over the deceased had the deceased been living and it is immaterial under this subsection whether the action had been commenced during the lifetime of the deceased.

801.05(13) (13) Joinder of claims in the same action. In any action brought in reliance upon jurisdictional grounds stated in subs. (2) to (11) there cannot be joined in the same action any other claim or cause against the defendant unless grounds exist under this section for personal jurisdiction over the defendant as to the claim or cause to be joined.

801.05 History History: Sup. Ct. Order, 67 Wis. 2d 585, 592 (1975); 1975 c. 218; 1977 c. 105, 203, 418; 1979 c. 196; 1979 c. 352 s. 39; 1993 a. 112, 326, 486; 2005 a. 130.

801.05 Annotation Jurisdiction over a foreign executor under sub. (12) cannot be based on substantial activities in Wisconsin under sub. (1) (d). Rauser v. Rauser, 47 Wis. 2d 295, 177 N.W.2d 115 (1970).

801.05 Annotation In an action against an Illinois corporate defendant and its officer alleging fraudulent advertising, the trial court possessed jurisdiction over the officer when the answer to the complaint admitted corporate advertising in newspapers circulated in Wisconsin, the contacting of Wisconsin residents responding to the advertisements, and the taking of earnest money deposits when testimony indicated that the defendant had participated in one such transaction in the state. State v. Advance Marketing Consultants, Inc. 66 Wis. 2d 706, 225 N.W.2d 887 (1975).

801.05 Annotation Wisconsin courts may issue in personam orders that may operate on out-of-state property. Dalton v. Meister, 71 Wis. 2d 504, 239 N.W.2d 9 (1976).

801.05 Annotation The trial court was entitled to consider the complaint and answer in determining whether the court had jurisdiction. Merco Distributing Corp. v. O & R Engines, Inc. 71 Wis. 2d 792, 239 N.W.2d 97 (1976).

801.05 Annotation A manufacturer having no dealers or distributors in Wisconsin was amenable to jurisdiction under sub. (4) by virtue of magazine advertisement solicitations and out-of-state sales to Wisconsin residents. Fields v. Playboy Club of Lake Geneva, Inc. 75 Wis. 2d 644, 250 N.W.2d 311 (1977).

801.05 Annotation Findings of the facts requisite for jurisdiction under sub. (4) (b) may properly be made by reasonable inference from facts proven in the record. Stevens v. White Motor Corp. 77 Wis. 2d 64, 252 N.W.2d 88 (1977).

801.05 Annotation Standards of the "long-arm" statute prima facie meet due process requirements. Schmitz v. Hunter Machinery Co. 89 Wis. 2d 388, 279 N.W.2d 172 (1979).

801.05 Annotation The burden of proof is on the plaintiff to establish jurisdiction under this section. Lincoln v. Seawright, 104 Wis. 2d 4, 310 N.W.2d 596 (1981).

801.05 Annotation Substantially higher "doing business" contacts under sub. (1) (d) are required when a nonresident plaintiff brings a foreign cause of action. Vermont Yogurt v. Blanke Baer Fruit & Flavor, 107 Wis. 2d 603, 321 N.W.2d 315 (Ct. App. 1982).

801.05 Annotation Sub. (11) provides 3 independent sources of personal jurisdiction that must be considered in the disjunctive. McAleavy v. McAleavy, 150 Wis. 2d 26, 440 N.W.2d 566 (1989).

801.05 Annotation Telephone calls received by a defendant do not, standing alone, constitute sufficient contact to establish a basis for personal jurisdiction. Dietrich v. Patients Compensation Board, 169 Wis. 2d 471, 485 N.W.2d 614 (Ct. App. 1992).

801.05 Annotation A non-resident corporate officer alleged to have committed fraud or misrepresentation is subject to Wisconsin jurisdiction only if some act or omission was committed in Wisconsin. Pavlic v. Woodrum, 169 Wis. 2d 585, 486 N.W.2d 533, (Ct. App. 1992).

801.05 Annotation The term "service activities" under sub. (4) (a) requires that a defendant be engaged in some type of regular ongoing or repetitive activities in Wisconsin. Two meetings does not constitute service activities carried on with in the state. Housing Horizons, LLC v. Alexander Company, Inc. 2000 WI App 9, 232 Wis. 2d 178, 606 N.W.2d 263, 98-3635.

801.05 Annotation "Process" in sub. (4) (b) means subjecting something to a particular system of handling to effect a particular result and preparing something for market or other commercial use by subjecting it to a process. Kopke v. A. Hartrodt S.R.L. 2001 WI 99, 245 Wis. 2d 396, 629 N.W.2d 662, 99-3144.

801.05 Annotation A stream of commerce theory that it is not unreasonable to subject a nonresident manufacturer or distributor to suit if the sale of a product is not simply an isolated occurrence but arises from efforts to serve, directly or indirectly, the market for the product in the state, is applicable in determining whether sufficient minimum contacts exist for jurisdiction to be found. Kopke v. A. Hartrodt S.R.L. 2001 WI 99, 245 Wis. 2d 396, 629 N.W.2d 662, 99-3144.

801.05 Annotation Sub. (1) (d) may be a basis for personal jurisdiction over a respondent in a divorce and is not restricted to business or employment related activities. Bushelman v. Bushelman, 2001 WI App 124, 246 Wis. 2d 317, 629 N.W.2d 795, 00-0670.

801.05 Annotation The presumption of compliance with due process arising from this section may be rebutted by a defendant. There is a 5-factor test to analyze the substantiality of the defendant's contacts for due process purposes: the quantity, nature, and quality of the contacts, the source of the cause of action and its connection with those contacts, the interest of the state in the action, and convenience to the parties. Bushelman v. Bushelman, 2001 WI App 124, 246 Wis. 2d 317, 629 N.W.2d 795, 00-0670.

801.05 Annotation If a person is induced by false representations to come within the jurisdiction of a court for the purpose of obtaining service of process upon him or her, it is an abuse of legal process, and the service will be set aside. Service on a person who enters the state to engage in settlement talks will not be set aside in the absence of an agreement that service will not be attempted. Manitowoc Western Company, Inc. v. Montonen, 2002 WI 21, 250 Wis. 2d 452, 639 N.W.2d 726, 00-0420.

801.05 Annotation Traditional personal jurisdiction is not required in child custody proceedings. Child custody proceedings under ch. 822 are valid even in the absence of minimum contacts over an out-of-state parent. Section 801.05 (11) provides sufficient due process protection to out-of-state parents based on notice and an opportunity to be heard. Tammie J. C. v. Robert T. R. 2003 WI 61, 262 Wis. 2d 217, 663 N.W.2d 734, 01-2787.

801.05 Annotation In analyzing the quality of a defendant's contacts within the state, personal visits are the highest quality of contact. The next highest quality of contact is personal contact of another type. Druschel v. Cloeren, 2006 WI App 190, 295 Wis. 2d 858, 723 N.W. 2d 430, 05-2575.

801.05 Annotation Minimum contacts require the defendant's conduct and connection with the forum state are such that he or she should reasonably anticipate being haled into court there. The concept that the contacts of an individual, made as an agent of a business, do not count toward the minimum contacts required for personal jurisdiction, commonly referred to as the fiduciary shield doctrine, has not been adopted in Wisconsin. Druschel v. Cloeren, 2006 WI App 190, 295 Wis. 2d 858, 723 N.W. 2d 430, 05-2575.

801.05 Annotation The constitutional touchstone of long-arm jurisdiction is whether a defendant purposefully availed itself of the privilege of conducting activities within the forum state. If the defendant's efforts are purposefully directed toward another state's resident, jurisdiction may not be avoided merely because he or she did not physically enter the forum state. A substantial amount of business is transacted solely by mail and wire communications across state lines, making physical presence unnecessary. Stayart v. Hance, 2007 WI App 204, 747 N.W. 2d 149, 06-1418.

801.05 Annotation Sub. (1) (d) plainly requires the circuit court to analyze a defendant's contacts at the time the action is commenced. It was error for the circuit court to analyze the defendant's contacts preceding the commencement of the action. FL Hunts, LLC v. Wheeler, 2010 WI App 10, 322 Wis. 2d 738, 780 N.W.2d 529, 08-2506.

801.05 Annotation Courts consider 5 factors when analyzing whether a defendant has substantial contacts under sub. (1) (d): 1) the quantity of the contacts; 2) the quality of the contacts; 3) the source of the contacts and their connection with the cause of action; 4) the state's interest; and 5) the convenience of the parties. FL Hunts, LLC v. Wheeler, 2010 WI App 10, 322 Wis. 2d 738, 780 N.W.2d 529, 08-2506.

801.05 Annotation To determine whether an action relates to goods shipped from this state in a breach of contract action under sub. (5) (d), the court analyzes the contract's provisions and the complaint's allegations. Jurisdiction was not appropriate under sub. (5) (d) in this case because the action did not relate to the equipment the plaintiff provided the defendant. This case involved an employment contract, and not a sales contract, that made only one passing reference to equipment and lacked provisions traditionally included in sales contracts. FL Hunts, LLC v. Wheeler, 2010 WI App 10, 322 Wis. 2d 738, 780 N.W.2d 529, 08-2506.

801.05 Annotation Absent control by a parent corporation sufficient to cause a court to disregard the separate corporate identities of the parent and a subsidiary corporation, the activities of the subsidiary are insufficient to subject its nonresident parent corporation to general personal jurisdiction under sub. (1) (d). In assessing corporate separateness, Wisconsin courts have focused most directly on the amount of control that one corporation exercises or has the right to exercise over the other; whether both corporations employ independent decision-making; whether corporate formalities are observed; whether the corporations operate as one corporation; and whether observing the corporate separateness facilitates fraud. Rasmussen v. General Motors Corporation, 2011 WI 52, 335 Wis. 2d 1, 803 N.W.2d 623, 07-0035.

801.05 Annotation The meaning of "to the defendant" in sub. (5) (d) includes shipping goods from Wisconsin to third parties at the defendant's order or direction. Johnson Litho Graphics of Eau Claire, Ltd. v. James M. Sarver, 2012 WI App 107, 344 Wis. 2d 374, 824 N.W.2d 127, 10-1441.

801.05 Annotation Two questions govern whether the exercise of personal jurisdiction comports with due process: 1) whether the defendant purposefully established minimum contacts in Wisconsin; and 2) if so, whether the defendant's contacts in Wisconsin comport with notions of fair play and substantial justice, in light of relevant factors. The plaintiff carries the initial burden of showing that the defendant purposefully established minimum contacts with the state, and, if so, the burden then shifts to that the defendant to present a compelling case that the presence of some other considerations would render jurisdiction unreasonable. Johnson Litho Graphics of Eau Claire, Ltd. v. James M. Sarver, 2012 WI App 107, 344 Wis. 2d 374, 824 N.W.2d 127, 10-1441.

801.05 Annotation To make the determination of fair play and substantial justice under the due process analysis, the court considers five factors: 1) the forum state's interest in adjudicating the dispute; 2) the plaintiff's interest in obtaining convenient and effective relief; 3) the burden on the defendant; 4) the interstate judicial system's interest in obtaining the most efficient resolution of controversies; and, 5) the shared interest of the several states in furthering fundamental substantive social policies. When there is a strong showing that the nonresident defendant purposefully availed itself of the benefits and protections of Wisconsin law, a lower showing of fairness suffices to permit personal jurisdiction. Johnson Litho Graphics of Eau Claire, Ltd. v. James M. Sarver, 2012 WI App 107, 344 Wis. 2d 374, 824 N.W.2d 127, 10-1441.

801.05 Annotation Foreign subsidiaries of a United States parent corporation are not amenable to suit in state court on claims unrelated to any activity of the subsidiaries in the forum state. Goodyear Dunlop Tires Operations, S. A. v. Brown, 564 U. S. ____, 178 L. Ed. 2d 1152, 131 S. Ct. 858 (2011).

801.05 Annotation A father's acquiescence in his daughter's desire to live with her mother in California did not confer jurisdiction over the father in California courts. Kulko v. California Superior Court, 436 U.S. 84 (1978).

801.05 Annotation A state may not exercise quasi in rem jurisdiction over a defendant having no forum contacts by attacking a contractual obligation of the defendant's insurer licensed in the state. Rush v. Savchuk, 444 U.S. 320 (1980).

801.05 Annotation When an accident involving only Wisconsin residents occurred in Wisconsin, the fact that the decedent had been employed in Minnesota conferred jurisdiction on the Minnesota courts and Minnesota insurance law was applicable. Allstate Ins. Co. v. Hague, 449 U.S. 302 (1981).

801.05 Annotation When an out-of-state defendant placed an order in Wisconsin, but conducted no other activities in the state, the minimum contacts test was not satisfied. Lakeside Bridge & Steel v. Mountain State Const. 597 F.2d 596 (1979).

801.05 Annotation A New York corporation was subject to the long-arm statute when agents of the corporation made 2 visits to the state in connection with business on which the claim was based. Wisconsin Electrical Manufacturing Co., Inc. v. Pennant Products, 619 F.2d 676 (1980).

801.05 Annotation The Wisconsin circuit court had exclusive jurisdiction over trust assets in Illinois, making removal to Wisconsin federal district court improper. Norton v. Bridges, 712 F.2d 1156 (1983).

801.05 Annotation "Processed" under sub. (4) (b) included a distributor's purchase and sale of goods in the normal course of distribution of those goods. Nelson By Carson v. Park Industries, Inc. 717 F.2d 1120 (1983).

801.05 Annotation A buyer's inspection of goods before shipment from the state was sufficient contact for jurisdiction. Afram Export Corp. v. Metallurgiki Halyps, S.A. 772 F.2d 1358 (1985).

801.05 Annotation An act or omission occurring outside the state with consequences in the state does not fit the tort provisions of sub. (3). Services within the state under sub. (5) do not include the purchase of insurance from a state company. Federated Rural Electric Ins. v. Inland Power & Light, 18 F.3d 389 (1994).

801.05 Annotation Jurisdiction in an action for misrepresentation in the sale of a boat did not exist when the only contact was that the boat would be operated partly in Wisconsin and that the seller wrote a letter to the Wisconsin buyer confirming the already existing contract. McCalla v. A. J. Industries, Inc. 352 F. Supp. 544 (1973).

801.05 Annotation The fact that a Virginia corporation was a distributor for a Wisconsin corporation in Virginia is not enough to justify an action in Wisconsin. Watral v. Murphy Diesel Co. 358 F. Supp. 968 (1973).

801.05 Annotation A Texas company that ordered a turbine from a Wisconsin manufacturer and sent representatives to Wisconsin twice was subject to Wisconsin jurisdiction. Nordberg Division, Rex Chainbelt, Inc. v. Hudson Engineering Corp. 361 F. Supp. 903 (1973).

801.05 Annotation An action for injuries sustained by the plaintiff while using a machine manufactured by the defendant in France and sold to the plaintiff's employer was an action for personal injury based on breach of warranty and strict liability under subs. (4) and (5) (c). Davis v. Mercier-Freres, 368 F. Supp. 498 (1973).

801.05 Annotation Service upon a nonresident defendant's father at the father's residence was insufficient for the exercise of personal jurisdiction over the nonresident, despite claimed actual notice, when no attempt was made to comply with s. 345.09. Chilcote v. Shertzer, 372 F. Supp. 86 (1974).

801.05 Annotation The court had jurisdiction over an insurer under sub. (1) (d) based on settlement negotiations conducted by an adjuster, and the insurer was estopped from asserting its no-action clause. Kirchen v. Orth, 390 F. Supp. 313 (1975).

801.05 Annotation The court had in-personam jurisdiction by virtue of sub. (5) (b) and (e) when the defendant made initial contact with the plaintiff, sent its president to Milwaukee to solicit the plaintiff's participation in the transaction, delivered documentation of title to the subject property to the plaintiff in Milwaukee, accepted payment in Milwaukee, and executed a lease agreement in Milwaukee. Ridge Leasing Corp. v. Monarch Royalty, Inc. 392 F. Supp. 573 (1975).

801.05 Annotation To determine whether a particular nonresident is "doing business" within this state, the court must consider the party's overall activities within the state, past and present, not at some fixed point in time. Modern Cycle Sales, Inc. v. Burkhardt-Larson Co. 395 F. Supp. 587 (1975).

801.05 Annotation Actions of out-of-state police officials in continuously soliciting the plaintiff's arrest by a "fugitive from justice notice" entered into an FBI computer data base, representing to Wisconsin authorities that extradition was desired and requesting that the plaintiff be arrested was sufficient minimum contact with Wisconsin to permit the exercise of personal jurisdiction. Maney v. Ratcliff, 399 F. Supp. 760 (1975).

801.05 Annotation Infrequent use of Wisconsin roads by an Idaho trucking corporation did not constitute "continuous and systematic" activity necessary to confer jurisdiction under this section. Ladwig v. Trucks Ins. Exch. 498 F. Supp. 161 (1980).

801.05 Annotation A foreign corporation is not subject to jurisdiction in Wisconsin when the sole basis for assertion of jurisdiction was unilateral activity of the resident plaintiff. Jadair, Inc. v. Walt Keeler Co., Inc. 508 F. Supp. 879 (1981).

801.05 Annotation In applying the test under sub. (1) (d), the court looks to the defendant's general contacts with the forum state, not merely its contacts arising out of the specific transaction at issue. Jadair v. Van Lott, Inc. 512 F. Supp. 1141 (1981).

801.05 Annotation The defendant's attorney's delivery of checks in the state was insufficient contact to confer jurisdiction under this section. Sed, Inc. v. Bohager/Goodhues, Inc. 538 F. Supp. 196 (1982).

801.05 Annotation Contracts for services and contracts for goods are distinguished. L.B. Sales Corp. v. Dial Mfg., Inc. 593 F. Supp. 290 (1984).

801.05 Annotation A single sale in the state was insufficient contact to confer personal jurisdiction. Uni-Bond, LTD. v. Schultz, 607 F. Supp. 1361 (1985).

801.05 Annotation A parent-subsidiary relationship is sufficient to confer jurisdiction over the parent for long-arm purposes so long as the subsidiary carries on sufficient activities in the state. Hayeland v. Jaques, 847 F. Supp 630 (1994).

801.05 Annotation This section is intended to reach to the fullest extent allowed under the due process clause. Farby Glove & Mitten Co. v. Spitzer, 908 F. Supp. 625 (1995).

801.05 Annotation Foreseeability that the defendant's actions in one state may cause injury in Wisconsin does not amount to causing a local act. The consequences of an act alone do not establish jurisdiction over the defendant under sub. (3). Nelson v. Bulso, 979 F. Supp 1239 (1997).

801.05 Annotation In order for solicitation activities to trigger personal jurisdiction the solicitor must anticipate receiving a financial benefit from the activity. Knot Just Beads v. Knot Just Beads, Inc. 217 F. Supp. 2d 932 (2002).

801.05 Annotation The fiduciary shield doctrine, which denies personal jurisdiction over an individual whose presence and activity in a state were solely on behalf of an employer or other principal, was not found to be a part of Wisconsin law. Norkol/Fibercore, Inc. v. Grubb, 279 F.3d 993 (2003).

801.05 Annotation The state may not assert quasi in rem jurisdiction over an insurance company's contractual obligations to defend and indemnify its insured. 64 MLR 374 (1980).

801.05 Annotation Stacking the deck: Wisconsin's application of Leflar's choice-influencing considerations to torts choice-of-law cases. White. 1985 WLR 401.

801.05 Annotation Wisconsin's `Stream of Commerce' Theory of Personal Jurisdiction. La Fave. Wis. Law. Nov. 2002.



801.06 Personal jurisdiction, grounds for without service of summons.

801.06  Personal jurisdiction, grounds for without service of summons. A court of this state having jurisdiction of the subject matter may, without a summons having been served upon a person, exercise jurisdiction in an action over a person with respect to any counterclaim asserted against that person in an action which the person has commenced in this state and also over any person who appears in the action and waives the defense of lack of jurisdiction over his or her person as provided in s. 802.06 (8). An appearance to contest the basis for in rem or quasi in rem jurisdiction under s. 802.06 (2) (a) 3. without seeking any other relief does not constitute an appearance within the meaning of this section.

801.06 History History: Sup. Ct. Order, 67 Wis. 2d 585, 596 (1975); 1975 c. 218; 1993 a. 213.



801.07 Jurisdiction in rem or quasi in rem, grounds for generally.

801.07  Jurisdiction in rem or quasi in rem, grounds for generally. A court of this state having jurisdiction of the subject matter may exercise jurisdiction in rem or quasi in rem on the grounds stated in this section. A judgment in rem or quasi in rem may affect the interests of a defendant in the status, property or thing acted upon only if a summons has been served upon the defendant pursuant to s. 801.12. Jurisdiction in rem or quasi in rem may be invoked in any of the following cases:

801.07(1) (1) When the subject of the action is real or personal property in this state and the defendant has or claims a lien or interest, actual or contingent, therein, or the relief demanded consists wholly or partially in excluding the defendant from any interest or lien therein. This subsection shall apply when any such defendant is unknown.

801.07(2) (2) When the action is to foreclose, redeem from or satisfy a mortgage, claim or lien upon real estate within this state.

801.07(3) (3) When the defendant has property within this state which has been attached or has a debtor within the state who has been garnisheed. Jurisdiction under this subsection may be independent of or supplementary to jurisdiction acquired under subs. (1) and (2).

801.07(4) (4) When the action is to declare property within this state a public nuisance.

801.07(5) (5) When the action is an action affecting the family under s. 767.001 (1) (a) to (d) and when the residence requirements of s. 767.301 have been met, a court having subject matter jurisdiction may exercise jurisdiction quasi in rem to determine questions of status if the respondent has been served under s. 801.11 (1). Notwithstanding s. 801.11 (intro.), the court need not have grounds for personal jurisdiction under s. 801.05 in order to make a determination of the status of a marriage under this subsection.

801.07 History History: Sup. Ct. Order, 67 Wis. 2d 585, 597 (1975), 758; 1977 c. 418; 1979 c. 32 s. 92 (4); 1979 c. 352 s. 39; 1993 a. 213; 2001 a. 42; 2005 a. 443, s. 265.

801.07 Annotation This section requires that in rem actions under s. 161.555 [now s. 961.555] must be commenced against a person having an interest in property seized under s. 161.55 [now s. 961.55]. State v. One 1973 Cadillac, 95 Wis. 2d 641, 291 N.W.2d 626 (Ct. App. 1980).

801.07 Annotation For quasi in rem jurisdiction under sub. (5), minimum contacts between the defendant and the state are necessary. Mendez v. Hernandez-Mendez, 213 Wis. 2d 217, 570 N.W.2d 563 (Ct. App. 1997), 96-1731.

801.07 Annotation Sub. (3) applies when a settlement offer is made at least 20 days before trial. When a dispute is resolved by arbitration there is no trial and sub. (3) does not apply. Lane v. Williams, 2000 WI App 263, 240 Wis. 2d 255, 621 N.W.2d 922, 00-0852.

801.07 Annotation It is apparent that the legislature intended to empower the courts with the authority to determine the status of a marriage even if personal jurisdiction over one of the parties is lacking. In adding the final sentence of sub. (5), the legislature chose not to remove the requirement of personal jurisdiction for determinations involving other property or status subject to jurisdiction under this section. Had the legislature intended to remove the requirement of personal jurisdiction for divorce decisions involving property, it could have written the amendment more expansively. Montalvo v. U.S. Title and Closing Services, LLC, 2013 WI App 8, 345 Wis. 2d 653, 827 N.W.2d 635, 12-0102.

801.07 Annotation The minimum contacts standard for quasi in rem jurisdiction is discussed. Shaffer v. Heitner, 433 U.S. 186 (1977).

801.07 Annotation Posting a notice of eviction on an apartment door did not satisfy minimum requirements of due process. Greene v. Lindsey, 456 U.S. 444 (1982).



801.08 Objection to personal jurisdiction.

801.08  Objection to personal jurisdiction.

801.08(1) (1) All issues of fact and law raised by an objection to the court's jurisdiction over the person or property as provided by s. 802.06 (2) shall be heard by the court without a jury in advance of any issue going to the merits of the case. If, after such a hearing on the objection, the court decides that it has jurisdiction, the case may proceed on the merits; if the court decides that it lacks jurisdiction, the defendant shall be given the relief required by such decision.

801.08(2) (2) Factual determinations made by the court in determining the question of personal jurisdiction over the defendant shall not be binding on the parties in the trial of the action on the merits.

801.08(3) (3) No guardian or guardian ad litem may, except as provided in this subsection, waive objection to jurisdiction over the person of the ward. If no objection to the jurisdiction of the court over the person of the ward is raised pursuant to s. 802.06 (2), the service of an answer or motion by a guardian or guardian ad litem followed by a hearing or trial shall be equivalent to an appearance and waiver of the defense of lack of jurisdiction over the person of the ward.

801.08 History History: Sup. Ct. Order, 67 Wis. 2d 585, 598 (1975); 1979 c. 110 s. 60 (7); Sup. Ct. Order, 101 Wis. 2d xi.

801.08 Annotation A jurisdiction dispute may not be resolved on motion. Merco Distributing Corp. v. O & R Engines, Inc. 71 Wis. 2d 792, 239 N.W.2d 97 (1976).

801.08 Annotation An order denying a motion to dismiss for lack of personal jurisdiction is appealable by permission under s. 808.03 (2). Heaton v. Independent Mortuary Corp. 97 Wis. 2d 379, 294 N.W.2d 15 (1980).

801.08 Annotation An order denying a motion to dismiss based on jurisdiction under s. 801.08 (1) is not a final order and is not appealable as of right under s. 808.03 (1). Grulkowski v. DOT 97 Wis. 2d 615, 294 N.W.2d 43 (Ct. App. 1980).

801.08 Annotation The trial court erred in denying plaintiff's request for an evidentiary hearing. The plaintiff has no burden to prove jurisdictional facts prior to a hearing. Henderson v. Milex Products, Inc. 125 Wis. 2d 141, 370 N.W.2d 291 (Ct. App. 1985).

801.08 Annotation Conducting pretrial discovery does not constitute "going to the merits of the case" under sub. (1) and does not waive an objection raised under s. 802.06 (2). Honeycrest Farms v. Brave Harvestore Systems, 200 Wis. 2d 256, 546 N.W.2d 192 (Ct. App. 1996), 95-1789.



801.09 Summons, contents of.

801.09  Summons, contents of. The summons shall contain:

801.09(1) (1) The title of the cause, specifying the name of the court in which the action is brought, the name of the county designated by the plaintiff as the place of trial, the standardized description of the case classification type and associated code number as approved by the director of state courts and the names and addresses of the parties to the action, plaintiff and defendant.

801.09(2) (2) A direction to the defendant summoning and requiring defendant to serve upon the plaintiff's attorney, whose address shall be stated in the summons, either an answer to the complaint if a copy of the complaint is served with the summons or a demand for a copy of the complaint. The summons shall further direct the defendant to serve the answer or demand for a copy of the complaint within the following periods:

801.09(2)(a) (a)

801.09(2)(a)1.1. Except as provided in subds. 2. and 3., within 20 days, exclusive of the day of service, after the summons has been served personally upon the defendant or served by substitution personally upon another authorized to accept service of the summons for the defendant.

801.09(2)(a)2. 2. If the defendant is the state or an officer, agent, employee, or agency of the state, as to that defendant, within 45 days, exclusive of the day of service, after the summons has been served personally upon the defendant or served by substitution personally upon another authorized to accept service of the summons for the defendant.

801.09(2)(a)3. 3. Within 45 days, exclusive of the day of service, after the summons has been served personally upon the defendant or served by substitution personally upon another authorized to accept service of the summons for the defendant, if any of the following applies:

801.09(2)(a)3.a. a. A defendant in the action is an insurance company.

801.09(2)(a)3.b. b. Any cause of action raised in the complaint is founded in tort.

801.09(2)(b) (b) Within 40 days after a date stated in the summons, exclusive of such date, if no such personal or substituted personal service has been made, and service is made by publication. The date so stated in the summons shall be the date of the first required publication.

801.09(3) (3) A notice that in case of failure to serve an answer or demand for a copy of the complaint within the time fixed by sub. (2), judgment will be rendered against the defendant according to the demand of the complaint. The summons shall be subscribed with the handwritten signature of the plaintiff or attorney with the addition of the post-office address at which papers in the action may be served on the plaintiff by mail, plaintiff's or attorney's telephone number, and, if by an attorney, the attorney's state bar number, if any. If the plaintiff is represented by a law firm, the summons shall contain the name and address of the firm and shall be subscribed with the handwritten signature and state bar number, if any, of one attorney who is a member or associate of such firm. When the complaint is not served with the summons and the only relief sought is the recovery of money, whether upon tort or contract, there may, at the option of the plaintiff, be added at the foot a brief note specifying the sum to be demanded by the complaint.

801.09(4) (4) There may be as many authenticated copies of the summons and the complaint issued to the plaintiff or counsel as are needed for the purpose of effecting service on the defendant. Authentication shall be accomplished by the clerk's placing a filing stamp indicating the case number on each copy of the summons and the complaint.

801.09 History History: Sup. Ct. Order, 67 Wis. 2d 585, 598 (1975); Sup. Ct. Order, 67 Wis. 2d viii; 1975 c. 218; Sup. Ct. Order, 112 Wis. 2d xi; Sup. Ct. Order, 171 Wis. 2d xxv; 1993 a. 365, 486; 1997 a. 133, 187; 2001 a. 16; 2005 a. 442.

801.09 Cross-reference Cross-reference: See s. 802.06 (1) for provision giving the state 45 days to serve an answer.

801.09 Annotation When a defective summons does not prejudice the defendant, non-compliance with sub. (2) (a) is not jurisdictional error. Canadian Pacific Ltd. v. Omark-Prentice Hydraulics, 86 Wis. 2d 369, 272 N.W.2d 407 (Ct. App. 1978).

801.09 Annotation Failure to name a party in the summons means that the court has no authority over that party regarding the case. Prejudice need not be shown. Bulik v. Arrow Realty, Inc., 148 Wis. 2d 441, 434 N.W.2d 853 (Ct. App. 1988).

801.09 Annotation An unsigned summons served with a signed complaint is a technical defect, which in the absence of prejudice does not deny the trial court personal jurisdiction. Gaddis v. LaCrosse Products, Inc. 198 Wis. 2d 396, 542 N.W.2d 454 (1996), 94-2121.

801.09 Annotation A stamped reproduction of a signature does not satisfy sub. (3), and correcting the signature a year after receiving notice of the defect is not timely under s. 802.05 (1) (a). The error must be promptly corrected or else the certification statute and the protection it was intended to afford is rendered meaningless. Novak v. Phillips, 2001 WI App 156, 246 Wis. 2d 673, 631 N.W.2d 635, 00-2416. See also Schaefer v. Riegelman, 2002 WI 18, 250 Wis. 2d 494, 639 N.W.2d N.W.2d 715, 00-2157, reversing the holding of Novak that the error was technical and not fundamental.

801.09 Annotation A summons and complaint signed by an attorney not licensed in the state contained a fundamental defect that deprived the circuit court of jurisdiction even though the signature was made on behalf and at the direction of a licensed attorney. Schaefer v. Riegelman, 2002 WI 18, 250 Wis. 2d 494, 639 N.W.2d N.W.2d 715, 00-2157.

801.09 Annotation Default judgment entered immediately after the trial court permitted amendment of the pleadings to correct the defendant's name was void because the original summons and complaint named the wrong corporate entity, the defendant's parent. The general rule is that if a misnomer or misdescription does not leave in doubt the identity of the party intended to be sued, or, even when there is room for doubt as to identity, if service of process is made on the party intended to be sued, the misnomer or misdescription may be corrected by amendment at any stage of the suit, and a judgment taken by default is enforceable. However, if the amendment is to bring in a new party, it will be refused. Johnson v. Cintas Corporation, 2011 WI App 5, 331 Wis. 2d 51, 794 N.W.2d 475, 09-2549.

801.09 Annotation A wholly owned subsidiary of a corporation is a legal entity that exists independently of the parent. The failure to name the subsidiary in a summons and complaint when the subsidiary was the correct party constituted a fundamental defect that precluded the circuit court of personal jurisdiction over the subsidiary, regardless of whether or not the defect prejudiced the subsidiary. It is irrelevant that the summons and complaint was served upon the registered agent for the subsidiary and the subsidiary might have had knowledge that it was meant to be a party. Johnson v. Cintas Corporation, 2011 WI App 5, 331 Wis. 2d 51, 794 N.W.2d 475, 09-2549.



801.095 Summons form.

801.095  Summons form. The summons shall be substantially in one of the forms specified in subs. (1) to (4). The applicable form depends on the type of service and on whether a complaint is served with the summons, in accordance with s. 801.09. The forms are:

801.095(1) (1) Personal service; complaint attached.

STATE OF WISCONSIN CIRCUIT COURT: .... COUNTY

A. B.

Address

City, State Zip Code File No. ....

, Plaintiff

vs. S U M M O N S

C. D.

Address .... (Case Classification Type): .... (Code No.)

City, State Zip Code

, Defendant

THE STATE OF WISCONSIN, To each person named above as a Defendant:

You are hereby notified that the Plaintiff named above has filed a lawsuit or other legal action against you. The complaint, which is attached, states the nature and basis of the legal action.

Within (20) (45) days of receiving this summons, you must respond with a written answer, as that term is used in chapter 802 of the Wisconsin Statutes, to the complaint. The court may reject or disregard an answer that does not follow the requirements of the statutes. The answer must be sent or delivered to the court, whose address is ...., and to ...., Plaintiff's attorney, whose address is ..... You may have an attorney help or represent you.

If you do not provide a proper answer within (20) (45) days, the court may grant judgment against you for the award of money or other legal action requested in the complaint, and you may lose your right to object to anything that is or may be incorrect in the complaint. A judgment may be enforced as provided by law. A judgment awarding money may become a lien against any real estate you own now or in the future, and may also be enforced by garnishment or seizure of property.

Dated: ...., .... (year)

Signed: .... ....

A. B., Plaintiff

or

E. F., Plaintiff's Attorney

State Bar No.: ....

Address: ....

City, State Zip Code: ....

Phone No: ....

801.095(2) (2) Personal service; no complaint attached.

STATE OF WISCONSIN CIRCUIT COURT: .... COUNTY

A. B.

Address

City, State Zip Code File No. ....

, Plaintiff

vs. S U M M O N S

C. D.

Address .... (Case Classification Type): .... (Code No.)

City, State Zip Code

, Defendant

THE STATE OF WISCONSIN, To each person named above as a Defendant:

You are hereby notified that the Plaintiff named above has filed a lawsuit or other legal action against you.

Within (20) (45) days of receiving this summons, you must respond with a written demand for a copy of the complaint. The demand must be sent or delivered to the court, whose address is ...., and to ...., Plaintiff's attorney, whose address is ..... You may have an attorney help or represent you.

If you do not demand a copy of the complaint within (20) (45) days, the court may grant judgment against you for the award of money or other legal action requested in the complaint, and you may lose your right to object to anything that is or may be incorrect in the complaint. A judgment may be enforced as provided by law. A judgment awarding money may become a lien against any real estate you own now or in the future, and may also be enforced by garnishment or seizure of property.

Dated: ...., .... (year)

Signed: .... ....

A. B., Plaintiff

or

E. F., Plaintiff's Attorney

State Bar No.: ....

Address: ....

City, State Zip Code: ....

Phone No.: ....

801.095(3) (3) No personal service; complaint served at the same time.

STATE OF WISCONSIN CIRCUIT COURT: .... COUNTY

A. B.

Address

City, State Zip Code File No. ....

, Plaintiff

vs. S U M M O N S

C. D.

Address .... (Case Classification Type): .... (Code No.)

City, State Zip Code

, Defendant

THE STATE OF WISCONSIN, To each person named above as a Defendant:

You are hereby notified that the Plaintiff named above has filed a lawsuit or other legal action against you. The complaint, which is also served upon you, states the nature and basis of the legal action.

Within 40 days after ...., .... (year), you must respond with a written answer, as that term is used in chapter 802 of the Wisconsin Statutes, to the complaint. The court may reject or disregard an answer that does not follow the requirements of the statutes. The answer must be sent or delivered to the court, whose address is ...., and to ...., Plaintiff's attorney, whose address is ..... You may have an attorney help or represent you.

If you do not provide a proper answer within 40 days, the court may grant judgment against you for the award of money or other legal action requested in the complaint, and you may lose your right to object to anything that is or may be incorrect in the complaint. A judgment may be enforced as provided by law. A judgment awarding money may become a lien against any real estate you own now or in the future, and may also be enforced by garnishment or seizure of property.

Dated: ...., .... (year)

Signed: .... ....

A. B., Plaintiff

or

E. F., Plaintiff's Attorney

State Bar No.: ....

Address: ....

City, State Zip Code: ....

Phone No: ....

801.095(4) (4) No personal service; complaint not served at the same time.

STATE OF WISCONSIN CIRCUIT COURT: .... COUNTY

A. B.

Address

City, State Zip Code File No. ....

, Plaintiff

vs. S U M M O N S

C. D.

Address .... (Case Classification Type): .... (Code No.)

City, State Zip Code

, Defendant

THE STATE OF WISCONSIN, To each person named above as a Defendant:

You are hereby notified that the plaintiff named above has filed a lawsuit or other legal action against you.

Within 40 days after ...., .... (year), you must respond with a written demand for a copy of the complaint. The demand must be sent or delivered to the court, whose address is ...., and to ...., Plaintiff's attorney, whose address is ..... You may have an attorney help or represent you.

If you do not demand a copy of the complaint within 40 days, the court may grant judgment against you for the award of money or other legal action requested in the complaint, and you may lose your right to object to anything that is or may be incorrect in the complaint. A judgment may be enforced as provided by law. A judgment awarding money may become a lien against any real estate you own now or in the future, and may also be enforced by garnishment or seizure of property.

Dated: ...., .... (year)

Signed: .... ....

A. B., Plaintiff

or

E. F., Plaintiff's Attorney

State Bar No.: ....

Address: ....

City, State Zip Code: ....

Phone No: ....

801.095 History History: 1983 a. 323; Sup Ct. Order, 171 Wis. 2d xix (1992); 1997 a. 187, 250; 1999 a. 32, 186; 2001 a. 16; 2005 a. 442.



801.10 Summons, by whom served.

801.10  Summons, by whom served.

801.10(1) (1)  Who may serve. An authenticated copy of the summons may be served by any adult resident of the state where service is made who is not a party to the action. Service shall be made with reasonable diligence.

801.10(1m) (1m) Service by certain nonresidents. Notwithstanding sub. (1), an adult who is not a party to the action and who resides in Illinois, Iowa, Michigan, or Minnesota may serve an authenticated copy of the summons in this state.

801.10(2) (2) Endorsement. At the time of service, the person who serves a copy of the summons shall sign the summons and shall indicate thereon the time and date, place and manner of service and upon whom service was made. If the server is a sheriff or deputy sheriff, the server's official title shall be stated. Failure to make the endorsement shall not invalidate a service but the server shall not collect fees for the service.

801.10(3) (3) Proof of service. The person making service shall make and deliver proof of service to the person on whose behalf service was made who shall promptly file such proof of service. Failure to make, deliver, or file proof of service shall not affect the validity of the service.

801.10(4) (4) Proof if service challenged. If the defendant appears in the action and challenges the service of summons upon the defendant, proof of service shall be as follows:

801.10(4)(a) (a) Personal or substituted personal service shall be proved by the affidavit of the server indicating the time and date, place and manner of service; that the server is an adult resident of the state of service or, if service is made in this state, an adult resident of this state or of Illinois, Iowa, Michigan, or Minnesota and is not a party to the action; that the server knew the person served to be the defendant named in the summons; and that the server delivered to and left with the defendant an authenticated copy of the summons. If the defendant is not personally served, the server shall state in the affidavit when, where and with whom the copy was left, and shall state such facts as show reasonable diligence in attempting to effect personal service on the defendant. If the copy of the summons is served by a sheriff or deputy sheriff of the county in this state where the defendant was found, proof may be by the sheriff's or deputy's certificate of service indicating time and date, place, manner of service and, if the defendant is not personally served, the information required in the preceding sentence. The affidavit or certificate constituting proof of service under this paragraph may be made on an authenticated copy of the summons or as a separate document.

801.10(4)(b) (b) Service by publication shall be proved by the affidavit of the publisher or printer, or the foreman or principal clerk, stating that the summons was published and specifying the date of each insertion, and by an affidavit of mailing of an authenticated copy of the summons, with the complaint or notice of the object of the action, as the case may require, made by the person who mailed the same.

801.10(4)(c) (c) The written admission of the defendant, whose signature or the subscription of whose name to such admission shall be presumptive evidence of genuineness.

801.10 History History: Sup. Ct. Order, 67 Wis. 2d 585, 600 (1975); 1975 c. 218; Sup. Ct. Order, 92 Wis. 2d xiii (1979); 2005 a. 439.

801.10 Annotation A party is required to show strict compliance with the requirements of this section when service is challenged. Dietrich v. Elliot, 190 Wis. 2d 816, 528 N.W.2d 17 (Ct. App. 1995).

801.10 Annotation Service by a nonresident constitutes a fundamental defect compelling dismissal for lack of jurisdiction. Bendimez v. Neidermire, 222 Wis. 2d 356, 588 N.W.2d 55 (Ct. App. 1998), 98-0656.

801.10 Annotation Sub. (4) does not require the affiant to have first hand knowledge of how the documents were authenticated, nor does it require that the affiant's statements must be unqualified; it requires that the affiant affirm that an authenticated copy of the summons was served. State v. Boyd, 2000 WI App 208, 238 Wis. 2d 693, 618 N.W.2d 251, 99-2633.

801.10 Annotation The trial court was not required to find excusable neglect for failing to file a timely answer due to a process server's failure to endorse and date the summons and complaint as required under s. 801.10 (2) when the failure to answer in a timely manner amounted to nothing more than carelessness and inattentiveness on the part of the parties involved. Williams Corner Investors, LLC v. Areawide Cellular, LLC, 2004 WI App 27, 269 Wis. 2d 682, 676 N.W.2d 168, 03-0824.



801.11 Personal jurisdiction, manner of serving summons for.

801.11  Personal jurisdiction, manner of serving summons for. A court of this state having jurisdiction of the subject matter and grounds for personal jurisdiction as provided in s. 801.05 may exercise personal jurisdiction over a defendant by service of a summons as follows:

801.11(1) (1) Natural person. Except as provided in sub. (2) upon a natural person:

801.11(1)(a) (a) By personally serving the summons upon the defendant either within or without this state.

801.11(1)(b) (b) If with reasonable diligence the defendant cannot be served under par. (a), then by leaving a copy of the summons at the defendant's usual place of abode:

801.11(1)(b)1. 1. In the presence of some competent member of the family at least 14 years of age, who shall be informed of the contents thereof;

801.11(1)(b)1m. 1m. In the presence of a competent adult, currently residing in the abode of the defendant, who shall be informed of the contents of the summons; or

801.11(1)(b)2. 2. Pursuant to the law for the substituted service of summons or like process upon defendants in actions brought in courts of general jurisdiction of the state in which service is made.

801.11(1)(c) (c) If with reasonable diligence the defendant cannot be served under par. (a) or (b), service may be made by publication of the summons as a class 3 notice, under ch. 985, and by mailing. If the defendant's post-office address is known or can with reasonable diligence be ascertained, there shall be mailed to the defendant, at or immediately prior to the first publication, a copy of the summons and a copy of the complaint. The mailing may be omitted if the post-office address cannot be ascertained with reasonable diligence.

801.11(1)(d) (d) In any case, by serving the summons in a manner specified by any other statute upon the defendant or upon an agent authorized by appointment or by law to accept service of the summons for the defendant.

801.11(2) (2) Natural person under disability. Upon a natural person under disability by serving the summons in any manner prescribed in sub. (1) upon the person under disability and, in addition, where required by par. (a) or (b), upon a person therein designated. A minor 14 years of age or older who is not adjudicated incompetent and not otherwise under guardianship is not a person under disability for purposes of this subsection.

801.11(2)(a) (a) Where the person under disability is a minor under the age of 14 years, summons shall be served separately in any manner prescribed in sub. (1) upon a parent or guardian having custody of the child, or if there is none, upon any other person having the care and control of the child. If there is no parent, guardian or other person having care and control of the child when service is made upon the child, then service of the summons shall also be made upon the guardian ad litem after appointment under s. 803.01.

801.11(2)(b) (b) Where the person under disability is known by the plaintiff to be under guardianship of any kind, a summons shall be served separately upon the guardian in any manner prescribed in sub. (1), (5) or (6). If no guardian has been appointed when service is made upon a person alleged by the plaintiff to be incompetent to have charge of the person's affairs, then service of the summons shall be made upon the guardian ad litem after appointment under s. 803.01.

801.11(3) (3) State. Upon the state, by delivering a copy of the summons and of the complaint to the attorney general or leaving them at the attorney general's office in the capitol with an assistant or clerk.

801.11(4) (4) Other political corporations or bodies politic.

801.11(4)(a)(a) Upon a political corporation or other body politic, by personally serving any of the specified officers, directors, or agents:

801.11(4)(a)1. 1. If the action is against a county, the chairperson of the county board or the county clerk;

801.11(4)(a)2. 2. If against a town, the chairperson or clerk thereof;

801.11(4)(a)3. 3. If against a city, the mayor, city manager or clerk thereof;

801.11(4)(a)4. 4. If against a village, the president or clerk thereof;

801.11(4)(a)5. 5. If against a technical college district, the district board chairperson or secretary thereof;

801.11(4)(a)6. 6. If against a school district or school board, the president or clerk thereof; and

801.11(4)(a)7. 7. If against any other body politic, an officer, director, or managing agent thereof.

801.11(4)(b) (b) In lieu of delivering the copy of the summons to the person specified, the copy may be left in the office of such officer, director or managing agent with the person who is apparently in charge of the office.

801.11(5) (5) Domestic or foreign corporations or limited liability companies, generally. Upon a domestic or foreign corporation or domestic or foreign limited liability company:

801.11(5)(a) (a) By personally serving the summons upon an officer, director or managing agent of the corporation or limited liability company either within or without this state. In lieu of delivering the copy of the summons to the officer specified, the copy may be left in the office of such officer, director or managing agent with the person who is apparently in charge of the office.

801.11(5)(b) (b) If with reasonable diligence the defendant cannot be served under par. (a), then the summons may be served upon an officer, director or managing agent of the corporation or limited liability company by publication and mailing as provided in sub. (1).

801.11(5)(c) (c) By serving the summons in a manner specified by any other statute upon the defendant or upon an agent authorized by appointment or by law to accept service of the summons for the defendant.

801.11(5)(d) (d) If against any insurer, to any agent of the insurer as defined by s. 628.02. Service upon an agent of the insurer is not valid unless a copy of the summons and proof of service is sent by registered mail to the principal place of business of the insurer within 5 days after service upon the agent. Service upon any insurer may also be made under par. (a).

801.11(6) (6) Partners and partnerships. A summons shall be served individually upon each general partner known to the plaintiff by service in any manner prescribed in sub. (1), (2) or (5) where the claim sued upon arises out of or relates to partnership activities within this state sufficient to subject a defendant to personal jurisdiction under s. 801.05 (2) to (10). A judgment rendered under such circumstances is a binding adjudication individually against each partner so served and is a binding adjudication against the partnership as to its assets anywhere.

801.11 History History: Sup. Ct. Order, 67 Wis. 2d 585, 602 (1975); 1975 c. 218; 1977 c. 339 s. 43; 1979 c. 89, 102, 177; 1983 a. 192 s. 303 (2); 1985 a. 225; Sup. Ct. Order, 130 Wis. 2d xix (1986); 1993 a. 112, 184, 265, 399, 491; 1997 a. 140; 1999 a. 32; 2005 a. 387.

801.11 Cross-reference Cross-reference: As to service on corporation, see also s. 180.0504.

801.11 Annotation There is no requirement in cases of substituted service that the affidavit recite that the process server used "reasonable diligence" in attempting to make personal service, but substituted service after 2 calls when the defendant was not found, with no effort to learn where the defendant was, was not sufficient to support jurisdiction. Heaston v. Austin, 47 Wis. 2d 67, 176 N.W.2d 309 (1970).

801.11 Annotation When a village was a defendant, service was void when it was made upon the clerk's spouse in the clerk's absence. Town of Washington v. Village of Cecil, 53 Wis. 2d 710, 193 N.W.2d 674 (1972).

801.11 Annotation "Apparently in charge of the office" in sub. (5) (a) refers to what is apparent to the process server. When a receptionist referred the process server to her superior, who did not send the server to the proper office, the server could serve the superior, particularly since the superior had accepted service of process in other actions without objection by the company. Keske v. Square D Co. 58 Wis. 2d 307, 206 N.W.2d 189 (1973).

801.11 Annotation When personal jurisdiction is challenged under the "long arm" statutes, the burden is on the plaintiff to prove prima facie the facts supporting jurisdiction. A plaintiff who relies on sub. (5) is required to establish as a predicate that the defendant entered into some consensual agreement with the plaintiff that contemplated a substantial contact in Wisconsin. Afram v. Balfour, Maclaine, Inc. 63 Wis. 2d 702, 218 N.W.2d 288 (1974).

801.11 Annotation No presumption of due service was raised when an affidavit of service under sub. (5) (a) did not identify the person served as the one specified in sub. (5) (a). Danielson v. Brody Seating Co. 71 Wis. 2d 424, 238 N.W.2d 531 (1976).

801.11 Annotation The prerequisite "due diligence" for service by publication was not established, despite the sheriff's affidavit, when a husband could have ascertained his wife's address by contacting any one of several relatives or in-laws. West v. West, 82 Wis. 2d 158, 262 N.W.2d 87 (1978).

801.11 Annotation A county civil service commission is a "body politic" under sub. (4) (a) 7. Watkins v. Milwaukee County Civil Service Comm. 88 Wis. 2d 411, 276 N.W.2d 775 (1979).

801.11 Annotation The exact identity and job title of the person upon whom service was made was not critical to whether the person was "apparently in charge of office" under sub. (5) (a). Horrigan v. State Farm Ins. Co. 106 Wis. 2d 675, 317 N.W.2d 474 (1982).

801.11 Annotation "Reasonable diligence" under sub. (1) is discussed. Welty v. Heggy, 124 Wis. 2d 318, 369 N.W.2d 763 (Ct. App. 1985).

801.11 Annotation Indian tribal sovereignty is not infringed by service of process in a state action made on tribal lands. Landerman v. Martin, 191 Wis. 2d 788, 530 N.W.2d 62 (Ct. App. 1995).

801.11 Annotation Service of process on some of the partners in a general partnership is sufficient to properly commence a civil action against the partnership that will be binding on the partnership assets and the partners served. CH2M Hill, Inc. v. Black & Veatch, 206 Wis. 2d 370, 557 N.W.2d 829 (Ct. App. 1996), 95-2619.

801.11 Annotation The existence of a parent-subsidiary corporate relationship does not automatically establish the subsidiary as an agent of the parent for purposes of receiving process. Prom v. Sumitomo Rubber Industries, Ltd. 224 Wis. 2d 743, 592 N.W.2d 657 (Ct. App. 1999), 98-0938.

801.11 Annotation A corporation whose offices were located on the 23rd floor of an office building was not properly served under sub. (5) (a) when the papers were left with a security guard in the building lobby who stated that he was authorized to accept service. Bar Code Resources v. Ameritech, Inc. 229 Wis. 2d 287, 599 N.W.2d 872 (Ct. App. 1999), 98-1314.

801.11 Annotation Service on a limited partnership is governed by sub. (6), not ch. 179. Sub. (6) requires service upon all the general partners known to the plaintiff. When the only person served was a maintenance man, service was insufficient. Carmain v. Affiliated Capital Corporation, 2002 WI App 271, 258 Wis. 2d 378, 654 N.W.2d 265, 01-3077.

801.11 Annotation Neither s. 801.02 (1) nor s. 801.11 allows a defendant who is being sued in a dual capacity, personally and officially, to be served in only one of those capacities. When an officer of a company received service on behalf of the company, receiving one copy of a summons and complaint, but was not served as an individual, although named individually, there was no jurisdiction over the officer as an individual. Useni v. Boudron, 2003 WI App 98, 264 Wis. 2d 783, 662 N.W.2d 672, 02-1475.

801.11 Annotation Personal jurisdiction over a body politic may be obtained by service of the summons and complaint on an officer, director, or managing agent, or substitute service on a "person who is apparently in charge of the office." Service on a nonparty, even when it occurs erroneously in reliance on the mistaken direction of a person in the office of the defendant, does not constitute service on the defendant. Hagen v. City of Milwaukee Employee's Retirement System Annuity and Pension Board, 2003 WI 56, 262 Wis. 2d 113, 663 N.W.2d 268, 01-3198.

801.11 Annotation Sub. (1) (d) permits substituted service on a natural person's agent who has actual express authority to accept service of summons for the principal. Apparent authority does not satisfy the requirement that the agent be "authorized by appointment" to accept service of summons. Mared Industries, Inc. v. Mansfield, 2005 WI 5, 277 Wis. 2d 350, 690 N.W.2d 835, 03-0097.

801.11 Annotation "Managing agent" as it appears in sub. (5) relates to an agent having general supervision of the affairs of the corporation. "Superintendent" and "managing agent" have corresponding meanings in the statute. Both terms relate to a person possessing and exercising the right of general control, authority, judgment, and discretion over the business or affairs of the corporation, either everywhere or in a particular branch or district. Richards v. First Union Securities, Inc. 2006 WI 55, 290 Wis. 2d 620, 714 N.W.2d 913, 04-1877.

801.11 Annotation The guiding principle in reasonable diligence cases is that, when pursuing any leads or information reasonably calculated to make personal service possible, the plaintiff must not stop short of pursuing a viable lead or, in other words, stop short of the place where if the diligence were continued it might reasonably be expected to uncover an address of the person on whom service is sought. Loppnow v. Bielik, 2010 WI App 66, 324 Wis. 2d 803, 783 N.W.2d 450, 09-0747.

801.11 Annotation Chapter 801 explicitly applies to a certiorari action initiated by the filing of a summons and complaint. Special circumstances cannot establish personal jurisdiction in a certiorari action when the defendant has not been served in accordance with this section. Bergstrom v. Polk County, 2011 WI App 20, 331 Wis. 2d 678, 795 N.W.2d 482, 09-2572.

801.11 Annotation Publication of the summons and complaint in this case failed to meet the requirements of sub. (1) (c), requiring vacation of a default judgment. While the plaintiff asserted that the newspaper used was the predominant newspaper to publish legal notices in the Milwaukee Metropolitan area, it failed to provide any evidence to that effect. The undisputed record as it stood at the time of the default judgment failed to establish that publication in a newspaper "printed and published daily in the City of Milwaukee, in said county" would have been likely to provide notice to a resident of Menomonee Falls in Waukesha county. PHH Mortgage Corporation v. Scott P. Mattfeld, 2011 WI App 62, 333 Wis. 2d 129, 799 N.W.2d 455, 10-0612.

801.11 Annotation Admission of service by an assistant attorney general or a clerk specifically designated for that purpose by the attorney general will constitute service of process within the meaning of sub. (3). 63 Atty. Gen. 467.

801.11 Annotation Service on a nonresident defendant's father at the father's residence was insufficient for the exercise of personal jurisdiction over the nonresident, despite claimed actual notice, when no attempt was made to comply with s. 345.09. Chilcote v. Shertzer, 372 F. Supp. 86 (1974).



801.12 Jurisdiction in rem or quasi in rem, manner of serving summons for; notice of object of action.

801.12  Jurisdiction in rem or quasi in rem, manner of serving summons for; notice of object of action.

801.12(1) (1) A court of this state exercising jurisdiction in rem or quasi in rem pursuant to s. 801.07 may affect the interests of a defendant in such action only if a summons and either a copy of the complaint or a notice of the object of the action under sub. (2) have been served upon the defendant as follows:

801.12(1)(a) (a) If the defendant is known, defendant may be served in the manner prescribed for service of a summons in s. 801.11, but service in such a case shall not bind the defendant personally to the jurisdiction of the court unless some ground for the exercise of personal jurisdiction exists.

801.12(1)(b) (b) If the defendant is unknown the summons may be served by publication thereof as a class 3 notice, under ch. 985.

801.12(2) (2) The notice of object of action shall be subscribed by the plaintiff or attorney and shall state the general object of the action, a brief description of all the property affected by it, if it affects specific real or personal property, the fact that no personal claim is made against such defendant, and that a copy of the complaint will be delivered personally or by mail to such defendant upon request made within the time fixed in s. 801.09 (2). If a defendant upon whom such notice is served unreasonably defends the action the defendant shall pay costs to the plaintiff.

801.12 History History: Sup. Ct. Order, 67 Wis. 2d 585, 606 (1975); 1975 c. 218.

801.12 Annotation Personal jurisdiction in fact, in addition to statutorily acceptable service, is a condition precedent to the exercise of jurisdiction in rem or quasi in rem upon a status or upon a property. Montalvo v. U.S. Title and Closing Services, LLC, 2013 WI App 8, 345 Wis. 2d 653, 827 N.W.2d 635, 12-0102.



801.13 Summons; when deemed served.

801.13  Summons; when deemed served. A summons is deemed served as follows:

801.13(1) (1) A summons served personally upon the defendant or by substituted personal service upon another authorized to accept service of the summons for the defendant is deemed served on the day of service.

801.13(2) (2) A summons served by publication is deemed served on the first day of required publication.

801.13 History History: Sup. Ct. Order, 67 Wis. 2d 585, 607 (1975).



801.14 Service and filing of pleadings and other papers.

801.14  Service and filing of pleadings and other papers.

801.14(1)(1) Every order required by its terms to be served, every pleading unless the court otherwise orders because of numerous defendants, every paper relating to discovery required to be served upon a party unless the court otherwise orders, every written motion other than one which may be heard ex parte, and every written notice, appearance, demand, offer of judgment, undertaking, and similar paper shall be served upon each of the parties. No service need be made on parties in default for failure to appear except that pleadings asserting new or additional claims for relief against them shall be served upon them in the manner provided for service of summons in s. 801.11.

801.14(2) (2) Whenever under these statutes, service of pleadings and other papers is required or permitted to be made upon a party represented by an attorney, the service shall be made upon the attorney unless service upon the party in person is ordered by the court. Service upon the attorney or upon a party shall be made by delivering a copy or by mailing it to the last-known address, or, if no address is known, by leaving it with the clerk of the court. Delivery of a copy within this section means: handing it to the attorney or to the party; transmitting a copy of the paper by facsimile machine to his or her office; or leaving it at his or her office with a clerk or other person in charge thereof; or, if there is no one in charge, leaving it in a conspicuous place therein; or, if the office is closed or the person to be served has no office, leaving it at his or her dwelling house or usual place of abode with some person of suitable age and discretion then residing therein. Service by mail is complete upon mailing. Service by facsimile is complete upon transmission. The first sentence of this subsection shall not apply to service of a summons or of any process of court or of any paper to bring a party into contempt of court.

801.14(3) (3) In any action in which there are unusually large numbers of defendants, the court, upon motion or on its own initiative, may order that service of the pleadings of the defendants and replies thereto need not be made as between the defendants and that any cross claim, counterclaim, or matter constituting an avoidance or affirmative defense contained therein shall be deemed to be denied or avoided by all other parties and that the filing of any such pleading and service thereof upon the plaintiff constitutes due notice of it to the parties. A copy of every such order shall be served upon the parties in such manner and form as the court directs.

801.14(4) (4) All papers after the summons required to be served upon a party, except as provided in s. 804.01 (6), shall be filed with the court within a reasonable time after service. The filing of any paper required to be served constitutes a certification by the party or attorney effecting the filing that a copy of such paper has been timely served on all parties required to be served, except as the person effecting the filing may otherwise stipulate in writing.

801.14(6) (6) If an action pertaining to the subject matter of the compact authorized under s. 304.16 may affect the powers, responsibilities, or actions of the interstate commission, as defined in s. 304.16 (2) (f), the plaintiff shall deliver or mail a copy of the complaint to the interstate commission at its last-known address.

801.14 History History: Sup. Ct. Order, 67 Wis. 2d 585, 607 (1975); 1975 c. 218; Sup. Ct. Order, 130 Wis. 2d xix (1986); Sup. Ct. Order, 161 Wis. 2d xvii (1991); 2001 a. 96; 2007 a. 97.

801.14 Annotation Once an action has been commenced, service of the summons and complaint has been made on the defendant, and an attorney has appeared on behalf of the defendant, an amended complaint may be served on the defendant's attorney. Bell v. Employers Mutual Casualty Co. 198 Wis. 2d 347, 541 N.W.2d 824 (Ct. App. 1995), 095-0301.

801.14 Annotation A motion to dismiss with prejudice cannot be heard ex parte and should be granted only on finding egregious conduct or bad faith. Failure to obtain personal service with due diligence does not amount to egregious conduct or bad faith. Haselow v. Gauthier, 212 Wis. 2d 580, 569 N.W.2d 97 (Ct. App. 1997), 96-3589.

801.14 Annotation An amended complaint that makes no reference to or incorporates any of the original complaint supersedes the original complaint when the amended complaint is filed in court. When such a complaint was filed prior to the time for answering the original complaint had run, it was improper to enter a default judgment on the original complaint. Holman v. Family Health Plan, 227 Wis. 2d 478, 596 N.W.2d 358 (1999), 97-1490.

801.14 Annotation A party in default for failing to answer an original complaint cannot answer an amended complaint, thereby attempting to cure its default, unless the amended complaint relates to a new or additional claim for relief. Ness v. Digital Dial Communications, Inc. 227 Wis. 2d 592, 596 N.W.2d 365 (1999), 96-3436.

801.14 Annotation A receptionist who accepted the receipt of pleadings delivered to an attorney's office by a delivery service was a person in charge of the office within the meaning of sub. (2) and the papers had been properly "delivered." Varda v. General Motors Corporation, 2001 WI App 89, 242 Wis. 2d 756, 626 N.W.2d 346, 00-1720.

801.14 Annotation A circuit court may not enter a default judgment against a defendant on grounds that the defendant failed to file an answer with the court "within a reasonable time after service" under sub. (4) unless the court first determines that the late filing prejudiced either the plaintiff or the court. Split Rock Hardwoods, Inc. v. Lumber Liquidators, Inc. 2002 WI 66, 253 Wis. 2d 238, 646 N.W.2d 19, 00-1100.



801.145 Form of papers.

801.145  Form of papers.

801.145(1)(1) Except for exhibits and wills, the size of all papers filed in court shall be no larger than 8 1/2 inches by 11 inches.

801.145(2) (2) The clerk of circuit court or register in probate shall return any paper not in conformity with sub. (1) to the person or party attempting to file it.

801.145 History History: Sup. Ct. Order, 120 Wis. 2d xv (1984).



801.15 Time.

801.15  Time.

801.15(1)(1)

801.15(1)(a)(a) In this subsection, "holiday" means any day that is a holiday provided in s. 230.35 (4) (a) or a statewide legal holiday provided in s. 995.20 or both, and a full day on Good Friday.

801.15(1)(b) (b) Notwithstanding ss. 985.09 and 990.001 (4), in computing any period of time prescribed or allowed by chs. 801 to 847, by any other statute governing actions and special proceedings, or by order of court, the day of the act, event or default from which the designated period of time begins to run shall not be included. The last day of the period so computed shall be included, unless it is a day the clerk of courts office is closed. When the period of time prescribed or allowed is less than 11 days, Saturdays, Sundays and holidays shall be excluded in the computation.

801.15(2) (2)

801.15(2)(a)(a) When an act is required to be done at or within a specified time, the court may order the period enlarged but only on motion for cause shown and upon just terms. The 90 day period under s. 801.02 may not be enlarged. If the motion is made after the expiration of the specified time, it shall not be granted unless the court finds that the failure to act was the result of excusable neglect. The order of enlargement shall recite by its terms or by reference to an affidavit in the record the grounds for granting the motion.

801.15(2)(b) (b) The time within which a motion challenging the sufficiency of the evidence or for a new trial must be decided shall not be enlarged except for good cause. The order of extension must be made prior to the expiration of the initial decision period.

801.15(2)(c) (c) The time for initiating an appeal under s. 808.04, for deciding motions after verdict under s. 805.16 (3), and for making motions for reconsideration under s. 805.17 (3) or for relief from judgment or order under s. 48.46 (2) or 806.07 may not be enlarged.

801.15(4) (4) A written motion, other than one which may be heard ex parte, and notice of the hearing thereof shall be served not later than 5 days before the time specified for the hearing, unless a different period is fixed by statute or by order of the court. Such an order may for cause shown be made on ex parte motion. When a motion is supported by affidavit, the affidavit shall be served with the motion; and opposing affidavits may be served not later than one day before the hearing, unless the court permits them to be served at some other time. All written motions shall be heard on notice unless a statute or rule permits the motion to be heard ex parte.

801.15(5) (5) Whenever a party has the right or is required to do some act or take some proceedings within a prescribed period after the service of a notice or other paper upon the party:

801.15(5)(a) (a) If the notice or paper is served by mail, 3 days shall be added to the prescribed period.

801.15(5)(b) (b) If the notice or paper is served by facsimile transmission and such transmission is completed between 5 p.m. and midnight, 1 day shall be added to the prescribed period.

801.15 History History: Sup. Ct. Order, 67 Wis. 2d 585, 610 (1975); 1975 c. 218; Sup. Ct. Order, 73 Wis. 2d xxxi (1976); 1977 c. 187 s. 135; 1977 c. 449; 1979 c. 89; 1983 a. 192 s. 304; 1985 a. 145; Sup Ct. Order, 130 Wis. 2d xi (1986); 1985 a. 332; Sup. Ct. Order, 136 Wis. 2d xxv (1987); Sup. Ct. Order, 146 Wis. 2d xxxiii (1988); Sup. Ct. Order, 160 Wis. 2d xiv (1991); Sup. Ct. Order, 161 Wis. 2d xvii (1991); Sup. Ct. Order No. 94-05, 183 Wis. 2d xix; 1997 a. 187; 2005 a. 155.

801.15 Cross-reference Cross-reference: See s. 32.05 (4) for exception to provision for added time in case of mailing.

801.15 Annotation A court has no authority to enlarge the time in which to file a complaint. Pulchinski v. Strnad, 88 Wis. 2d 423, 276 N.W.2d 781 (1979).

801.15 Annotation Error based on late service and filing of an affidavit was waived by the failure to object at a hearing. In re Spring Valley Meats, Inc. 94 Wis. 2d 600, 288 N.W.2d 852 (1980).

801.15 Annotation Notice of entry of judgment was "given" under s. 806.06 (5) when it was mailed. Sub. (5) was inapplicable. Bruns v. Muniz, 97 Wis. 2d 742, 295 N.W.2d 112 (Ct. App. 1980).

801.15 Annotation The trial court abused its discretion in enlarging the time to file an answer when the answer was served 9 days after the deadline. Hedtcke v. Sentry Ins. Co. 109 Wis. 2d 461, 326 N.W.2d 727 (1982).

801.15 Annotation Time computations under ss. 32.05 (10) (a) and 32.06 (10) are controlled by s. 801.15 (1), not s. 990.001 (4). In Matter of Petition of Electric Power Co. 110 Wis. 2d 649, 329 N.W.2d 186 (1983).

801.15 Annotation Service of an answer was timely under the terms of a courtesy agreement. Oostburg Bank v. United Savings, 130 Wis. 2d 4, 386 N.W.2d 53 (1986).

801.15 Annotation Time periods under s. 805.16 may not be enlarged by showing excusable neglect under s. 801.15 (2) (a). Brookhouse v. State Farm Mutual Insurance Co. 130 Wis. 2d 166, 387 N.W.2d 82 (Ct. App. 1986).

801.15 Annotation The trial court lost jurisdiction to decide motions after verdict by consecutively extending the time for its decision under sub. (2) (b). Ford Motor Co. v. Lyons, 137 Wis. 2d 397, 405 N.W.2d 354 (Ct. App. 1987).

801.15 Annotation Because a courtesy agreement was made after default, the court did not abuse its discretion by insisting on compliance with sub. (2) (a). Clark County v. B.T.U. Structures, 144 Wis. 2d 11, 422 N.W.2d 910 (Ct. App. 1988).

801.15 Annotation The trial court had discretion to allow a jury trial when fees under s. 814.61 (4) were not timely paid. Chitwood v. A. O. Smith Harvestore, 170 Wis. 2d 622, 489 N.W.2d 697 (Ct. App. 1992).

801.15 Annotation While clerical error is not always excusable, it is not as a matter of law inexcusable neglect. Sentry Insurance v. Royal Insurance Co. 196 Wis. 2d 907, 539 N.W.2d 911 (Ct. App. 1995), 94-3428.

801.15 Annotation Trial courts have discretion to shorten the 5-day notice requirement for motions. Schopper v. Gehring, 210 Wis. 2d 208, 565 N.W.2d 187 (Ct. App. 1997), 96-2782.

801.15 AnnotationSub. (2) (a) is applicable to excusable neglect by a trial judge. State v. Elliot, 203 Wis. 2d 95, 551 N.W.2d 850 (Ct. App. 1996), 96-0012.

801.15 Annotation Excusable neglect is conduct that might have been the act of a reasonably prudent person under the same circumstances. A court must look beyond the cause of the neglect to the interests of justice, considering both the need to afford litigants a day in court and to ensure prompt adjudication. Whether the dilatory party acted in good faith, whether the opposing party was prejudiced, and whether prompt remedial action took place are factors to consider. An attorney who relied on an oral courtesy agreement whose terms were not disputed and promptly filed for an extension acted with excusable neglect. Rutan v. Miller, 213 Wis. 2d 94, 570 N.W.2d 54 (Ct. App. 1997), 97-0547.

801.15 Annotation Under sub. (1) (b) the last day is included in determining time periods unless it is "a day the clerk of courts office is closed." Whether or not the day is a "holiday" under sub. (1) (a) is not relevant. Klingbeil v. Perschke, 228 Wis. 2d 421, 596 N.W.2d 488 (Ct. App. 1999), 99-0488.

801.15 Annotation A courtesy extension agreement is not required to be in writing, but a court may consider the lack of documentation in making a determination as to whether an agreement existed. Connor v. Connor, 2001 WI 49, 243 Wis. 2d 279, 627 N.W.2d 182, 99-0157.

801.15 Annotation The trial court erroneously exercised its discretion by entering default judgment without hearing offered testimony on the question of whether an oral courtesy agreement existed and, if so, what the agreement provided. Johnson Bank v. Brandon Apparel Group, Inc. 2001 WI App 159, 246 Wis. 2d 828, 632 N.W.2d 107.

801.15 Annotation The trial court court was not required to find excusable neglect for failing to file a timely answer due to a process server's failure to endorse and date the summons and complaint as required under s. 801.10 (2) when the failure to answer in a timely manner amounted to nothing more than carelessness and inattentiveness on the part of the parties involved. While prompt remedial action after the expiration of the statutory time limit is a material factor bearing on whether relief should be granted, it does not eliminate the requirement that a dilatory party demonstrate excusable neglect for its initial failure to meet the statutory deadline. Williams Corner Investors, LLC v. Areawide Cellular, LLC, 2004 WI App 27, 269 Wis. 2d 682, 676 N.W.2d 168, 03-0824.

801.15 Annotation In the absence of excusable neglect, the court is not obligated to address the interests of justice. Estate of Otto v. Physicians Insurance Company of Wisconsin, Inc. 2007 WI App 192, 305 Wis. 2d 198, 739 N.W.2d 599, 06-1566. Affirmed on other grounds, 2008 WI 78, 311 Wis. 2d 84, 751 N.W.2d 805, 06-1566.

801.15 Annotation The excusable neglect standard set forth in sub. (2) (a) does not apply to untimely motions to enlarge scheduling order deadlines. Rather, s. 802.10 provides the applicable standards and procedures courts apply to such motions. Parker v. Wisconsin Patients Compensation Fund, 2009 WI App 42, 317 Wis. 2d 460, 767 N.W.2d 272, 07-1542.

801.15 Annotation Sub. (1) is not a proper vehicle for a criminal defendant to seek a new trial in the interest of justice. During the appellate process under ss. 809.30 and 974.02, defendants may also appeal to the discretionary power of the court of appeals to order a new trial in the interest of justice under s. 752.35 and to the supreme court in an appeal under s. 751.06. State v. Henley, 2010 WI 97, 328 Wis. 2d 544, 787 N.W.2d 350, 08-0697.

801.15 Annotation Precedent has set an extremely high bar to reverse excusable neglect determinations. A court cannot reject out-of-hand the possibility that a packet was actually "lost in the mail," although courts should be skeptical of glib claims that attribute fault to the United States Postal Service. Courts should carefully scrutinize what steps an organization has taken to avoid such mishaps, how quickly the organization responds when it discovers its delinquency, and whether its delay has caused prejudice to the plaintiffs. Casper v. American International South Insurance Company, 2011 WI 81, 336 Wis. 2d 267, 800 N.W.2d 880, 06-1229.

801.15 Annotation Sub. (1) (b) is not applicable to an appeal before an administrative agency. Baker v. Department of Health Services, 2012 WI App 71, 2012 WI App 71, 342 Wis. 2d 174, 816 N.W.2d 337, 11-1529.

801.15 Annotation Avoiding and obtaining relief from default judgments. Parlee, WBB April, 1985.



801.16 Filing.

801.16  Filing.

801.16(1)(1) The filing of pleadings and other papers with the court as required by these statutes shall be made by filing them with the clerk of circuit court. The judge may require that the person filing the papers provide a copy to the judge.

801.16(2) (2) For papers that do not require a filing fee:

801.16(2)(a) (a) A court may adopt a local rule, if it is approved by the chief judge, that permits the filing of papers with the clerk of circuit court by facsimile transmission to a plain-paper facsimile machine at a telephone number designated by the court. To provide uniformity, any local rule shall specify a 15-page limit for a facsimile transmission, unless an exception is approved by the assigned judge or court commissioner on a case-by-case basis.

801.16(2)(b) (b) If no rule has been adopted under par. (a), the assigned judge or court commissioner may permit a party or attorney in a specific matter to file papers with the clerk of circuit court by facsimile transmission to a plain-paper facsimile machine at a telephone number designated by the assigned judge or court commissioner.

801.16(2)(c) (c) If the facsimile transmission exceeds 15 pages or is filed in the absence of a local rule, the party or attorney shall certify that the assigned judge or court commissioner has approved the facsimile transmission.

801.16(2)(d) (d) If papers are transmitted to a plain-paper facsimile machine of a noncourt agency, party, or company for the receipt, transmittal, and delivery to the clerk of circuit court, the clerk of circuit court shall accept the papers for filing only if the transmission complies with the local rule or has been approved by the assigned judge or court commissioner and certified by the party or attorney.

801.16(2)(e) (e) Facsimile papers are considered filed upon receipt by the clerk of circuit court and are the official record of the court and may not be substituted. No additional copies may be sent. The clerk of circuit court shall discard any duplicate papers subsequently received by the clerk of circuit court, assigned judge, or court commissioner.

801.16(2)(f) (f) Papers filed by facsimile transmission completed after regular business hours of the clerk of circuit court's office are considered filed the next business day.

801.16 History History: Sup. Ct. Order, 161 Wis. 2d xvii (1991); Sup. Ct. Order No. 94-11, 187 Wis. 2d xxiii; Sup. Ct. Order No. 00-09, 2001 WI 33, 241 Wis. 2d xix.

801.16 Annotation A notice of appeal does not require a filing fee and may be filed by facsimile transmission under sub. (2). State v. Sorenson, 2000 WI 43, 234 Wis. 2d 648, 611 N.W.2d 240, 98-3107.

801.16 Annotation Under sub. (1), the filing of pleadings and other papers with the court shall be made by filing them with the clerk of circuit court. The circuit court should have rejected an affidavit and proposed order submitted by a child support agency that was submitted directly and exclusively to the judge. Teasdale v. Marinette County Child Support Agency, 2009 WI App 152, 321 Wis. 2d 647, 775 N.W.2d 123, 08-2827.



801.17 Electronic filing.

801.17  Electronic filing.

801.17(1)(1)  Definitions. In this section:

801.17(1)(a) (a) "Clerk of court" means the official circuit court recordkeeper for the case in question, which may be the clerk of circuit court, juvenile clerk, or register in probate for that county.

801.17(1)(b) (b) "Document" means a pleading, form, notice, motion, order, affidavit, paper exhibit, brief, judgment, writ of execution, or other filing. For purposes of this rule, a document includes the transmittal page submitted with the filing.

801.17(1)(c) (c)

801.17(1)(c)1.1. "Electronic filing system" means a web-based system established by the director of state courts for the purpose of filing documents with a circuit court, automatically integrating them into the consolidated court automation program case management system, and electronically serving them on the parties.

801.17(1)(c)2. 2. "Electronic filing" does not include submission by electronic mail, facsimile, floppy disks, or other electronic methods.

801.17(1)(d) (d) "Electronic filing system administrator" means an individual appointed by the director of state courts to receive information and take action as necessary to run the electronic filing system.

801.17(1)(e) (e) "Electronic signature" means an electronic sound, symbol, or process attached to or logically associated with a document, that can be executed or adopted by the user with the intent to sign the document.

801.17(1)(f) (f) "Initiating document" means a summons and complaint, petition, application, citation, criminal complaint, or any other document filed to commence a court action.

801.17(1)(g) (g) "Traditional methods" means those methods of filing and serving documents, other than electronic filing, provided under statutes and local rules.

801.17(1)(h) (h) "Transmittal page" means a page generated by the electronic filing system containing the case management information necessary to transmit and file a document.

801.17(1)(i) (i) "User" means an individual who has registered to use the electronic filing system under section (3).

801.17(2) (2) Scope.

801.17(2)(a)(a) The director of state courts shall implement an electronic filing system for the Wisconsin circuit courts.

801.17(2)(b) (b) Use of the electronic filing system is voluntary. Parties or their attorneys may choose to participate in the electronic filing system on a case-by-case basis. Parties or attorneys who choose not to participate shall file, serve, and receive paper documents by traditional methods.

801.17(2)(c) (c) Any action that may be brought in circuit court may be brought using electronic filing, subject to the ability of the electronic filing system to accept the documents. This section does not guarantee anyone the right to file electronically.

801.17(2)(d) (d) The procedures in this section shall be interpreted in a manner consistent with existing procedural rules.

801.17(3) (3) Registration requirements.

801.17(3)(a)(a) The following individuals may register for access to the electronic filing system:

801.17(3)(a)1. 1. Licensed Wisconsin attorneys.

801.17(3)(a)2. 2. Attorneys appearing under SCR 10.03 (4).

801.17(3)(a)3. 3. Parties to an action who are not represented by an attorney.

801.17(3)(a)4. 4. Full-time employees authorized under s. 799.06 (2).

801.17(3)(b) (b) Users of the electronic filing system shall be individuals, not law firms, agencies, corporations, or other groups.

801.17(3)(c) (c) Users shall register through the electronic filing system Web site by executing a user agreement governing the terms of use of the electronic filing system. To register, users must have the capability to produce, file, and receive electronic documents meeting the technical requirements of the electronic filing system. By registering, users agree to electronically file all documents to the extent the electronic filing system can accept them.

801.17(3)(d) (d) Upon completion of a properly executed user agreement, the electronic filing system shall assign to the user a confidential, secure access code. The access code shall be used only by the user to whom it is assigned and by any agents or employees that the user authorizes. Upon learning that the confidentiality of the access code has been inadvertently or improperly disclosed, the user shall immediately report that fact through the electronic filing system.

801.17(3)(e) (e) Users shall notify the electronic filing system within 10 days of any change in the information provided for registration. Attorneys shall notify the electronic filing system within 10 days of beginning representation of a formerly self-represented user.

801.17(3)(f) (f) Nonresident attorneys may register following court approval of a motion to appear pro hac vice under SCR 10.03 (4).

801.17(3)(g) (g) The same access code shall be used for all cases on which the user is an attorney or a party. The user's access code shall expire 6 months from the last activity on any case for which the user is registered. The electronic filing system may reset access codes and electronic signatures as needed for administrative and security purposes.

801.17(3)(h) (h) Users who wish to stop using the electronic filing system in a particular case must notify the director of state courts through the electronic filing system. The electronic filing system shall generate a notice to all parties that traditional methods must be used for this party for future filings and service.

801.17(3)(i) (i) The electronic filing system may provide a method for filing documents by individuals who are not parties to the case, such as witnesses seeking protective orders, intervenors, and amicus curiae. It may also provide a method for submitting reports by individuals who are not parties to the case, such as presentence investigators and social workers.

801.17(4) (4) Time and effect of electronic filing.

801.17(4)(a)(a) The electronic filing system is an agent of the circuit court for purposes of electronic filing, receipt, service, and retrieval of electronic documents.

801.17(4)(b) (b) When a document is submitted by a user to the electronic filing system, the electronic filing system shall transmit it to the appropriate clerk of court in the county where the case is filed. The electronic filing system shall issue a confirmation that submission to the electronic filing system is complete.

801.17(4)(c) (c) The clerk of court may review the document to determine if the document should be accepted for filing. If the clerk accepts the document, the document shall be considered filed with the court at the time the original submission to the electronic filing system was complete. Upon acceptance, the electronic filing system shall issue a confirmation with the date and time of the original submission to serve as proof of filing. If the clerk rejects the document, the document shall not become part of the court record and the filer shall receive notification of the rejection. The filer may be required to refile the document.

801.17(4)(d) (d) The date the document is considered filed shall be determined by the regular designated business hours of the clerk of court. Any document submitted to the electronic filing system before the close of regular business hours shall be considered filed on that date, so long as it is subsequently accepted by the clerk upon review. A document submitted after the close of regular business hours shall be considered filed the next business day. The electronic filing system shall note the date and time the document is submitted.

801.17(4)(e) (e) Whenever a party has the right or duty to do some act within a prescribed period after the service of a document on the party, one day shall be added to the prescribed period if the document is served through the electronic filing system between 5 p.m. and 12 midnight.

801.17(4)(f) (f) The calculation of time for reply under other statutes and rules is neither expanded nor contracted by this section.

801.17(4)(g) (g) The electronic filing system shall receive electronic filings 24 hours per day except when undergoing maintenance or repair.

801.17(5) (5) Commencement of action.

801.17(5)(a)(a) If the clerk of court accepts an initiating document for filing, the clerk of court shall assign a case number and authenticate the document as provided in sub. (10). The electronic filing system shall send a notice to the filer that the filing has been accepted and is available through the electronic filing system Web site.

801.17(5)(b) (b) Initiating documents shall be served by traditional methods unless the responding party has consented in writing to accept electronic service or service by some other method. Initiating documents shall be served together with a notice to the responding party stating that the case has been electronically filed and giving instructions for how to use the electronic filing system if the responding party chooses to do so.

801.17(5)(c) (c) A responding party or attorney for a responding party may register to use the electronic filing system as provided by this section. After registering to use the electronic filing system, the responding party or attorney shall also register as a user on the particular case. A notice indicating the new user will be sent to the other users on the case.

801.17(6) (6) Filing and service of subsequent documents.

801.17(6)(a)(a) Filing of documents other than initiating documents through the electronic filing system shall cause a notice of activity to be sent to the electronic mail account of the other users who are parties to the action. Users shall access filed documents through the electronic filing system.

801.17(6)(b) (b) For documents that do not require personal service, the notice of activity is valid and effective service on the other users and shall have the same effect as traditional service of a paper document, except as provided in par. (d).

801.17(6)(c) (c) Documents requiring personal service shall be served by traditional methods unless the responding party has consented in writing to accept electronic service or service by some other method.

801.17(6)(d) (d) If a notice of activity sent to a user's electronic mail account is rejected or returned undeliverable, the electronic filing system shall automatically notify the filing party. The filing party shall then serve the document on that user by traditional methods. The user whose electronic mail account rejected the notice shall be treated as a nonregistered party until the party corrects the problem and reregisters with the electronic filing system.

801.17(6)(e) (e) Unrepresented parties or attorneys who are not users shall be served by traditional methods. The clerk shall maintain a list indicating which unrepresented parties or attorneys are to be served electronically and which are to be served by traditional methods.

801.17(6)(f) (f) An unrepresented party or attorney may submit a request to the clerk of court to begin electronic filing of documents after commencement of the case. The decision to allow electronic filing of documents after the case has been commenced is in the sole discretion of the clerk of court. If the request is granted, the requester shall register under this section and shall send a notice to the other parties by traditional methods stating that the case has been electronically filed and shall include instructions for how to use the electronic filing system if the other parties choose to do so.

801.17(6)(g) (g) Subpoenas may be electronically generated consistent with s. 805.07 and ch. 885, and shall bear the electronic signature of the issuing attorney or court official. Subpoenas shall be served by traditional methods unless the responding party has consented in writing to accept electronic service or service by some other method.

801.17(6)(h) (h) The electronic filing system shall not be used for the electronic exchange of discovery materials and other communications between the parties that are not intended to be filed with the court. Discovery materials that are not filed with the court through the electronic filing system may be exchanged electronically between the parties by mutual consent, consistent with s. 804.01.

801.17(7) (7) Payment of fees.

801.17(7)(a)(a) Users shall make any payment due to the clerk of court through the electronic filing system unless otherwise ordered by the court or unless special arrangements are made with the clerk of court. Documents that require payment of a fee are not considered filed until the fee is paid or a waiver of the fee is granted. The electronic filing system shall establish one or more methods for electronic payment.

801.17(7)(b) (b) Users may submit a request for waiver of fees under s. 814.29 (1), using a form provided by the electronic filing system for that purpose.

801.17(7)(c) (c) The electronic filing system shall deposit the fees due to the clerk of court in the clerk's account.

801.17(7)(d) (d) Users may be charged a convenience fee for use of the electronic filing system, as provided by s. 758.19 (4m).

801.17(8) (8) Format and content of documents.

801.17(8)(a)(a) To the extent practicable, the user shall format all electronically filed documents in accordance with statutes and local rules governing formatting of paper documents, including page limits.

801.17(8)(b) (b) Users shall provide any case management information needed to transmit and file the document. The electronic filing system shall reject the document for failure to include information in any one of the mandatory fields identified by the system.

801.17(8)(c) (c) The electronic filing system may set limits on the length or number of exhibits. Exhibits rejected by the system for this reason shall be filed and served by traditional methods. Leave of court may be granted for traditional filing and service in appropriate cases.

801.17(8)(d) (d) Users shall maintain the original of each electronically filed document in electronic form until final disposition of the case and expiration of all time for appeal.

801.17(9) (9) Official record.

801.17(9)(a)(a) Electronically filed documents have the same force and effect as documents filed by traditional methods.

801.17(9)(b) (b) For documents that have been electronically filed, the electronic version constitutes the official record. No paper copy of an electronically filed document shall be sent to the court.

801.17(9)(c) (c) The clerk of court may maintain the official court record in electronic format or in a combination of electronic and nonelectronic formats. Documents filed by traditional methods shall be electronically scanned and made part of the official record. The clerk of court may discard the paper copy pursuant to SCR 72.03 (3). If a document submitted by traditional methods is not of sufficient graphical quality to be legible when electronically scanned into the electronic filing system, the clerk shall maintain the document in paper format.

801.17(9)(d) (d) Any official court record containing electronically filed documents must meet the operational standards set by SCR 72.05 for electronic records.

801.17(9)(e) (e) The clerk of court shall make the public portions of the electronic record available through a public access terminal located in the clerk's office. The clerk of court shall charge for copies of pages from the electronic record under ss. 814.61 (10) and 814.66 (1) (h).

801.17(9)(f) (f) Certified copies of an electronic record shall be obtainable from the clerk of court's office by traditional methods, as provided by s. 889.08.

801.17(9)(g) (g) If a document is filed by traditional methods, the submitting party shall file a copy of that document and not the original paper document. The court may require the submitting party to produce the original paper document if validity of the signature or document is challenged.

801.17(10) (10) Authentication. Electronic placement of the clerk's filing stamp and case number on each copy of an initiating document constitutes authentication under the statutes and court rules. An authenticated copy may be printed from the consolidated court automation program case management system by the clerk of court or from the electronic filing system by the filing party.

801.17(11) (11) Notarization and oaths.

801.17(11)(a)(a) If a document is required to be notarized, acknowledged, verified, or made under oath, the requirement is satisfied if the electronic signature of the person authorized to administer the oath or to make the notarization, acknowledgment, or verification, together with all other information required to be included by other applicable law, is attached to or logically associated with the document. A physical or electronic image of a stamp, impression, or seal need not accompany the electronic signature. The electronic signature and notary seal may be applied to the document's transmittal page.

801.17(11)(b) (b) Notaries public who hold valid appointments under ch. 137 may register with the electronic filing system for authorization to notarize electronically filed documents. To register, notaries must be able to meet the technical requirements of the electronic filing system. Upon receipt of a properly executed notary agreement, the electronic filing system shall assign to the notary a confidential electronic signature and seal. The notary signature and seal shall be used only by the notary to whom it is assigned. Upon learning that the confidentiality of the signature and seal have been inadvertently or improperly disclosed, the notary shall immediately report that fact through the electronic filing system Web site.

801.17(11)(c) (c) Documents notarized by traditional methods may be filed through the electronic filing system if a handwritten signature and physical seal appear on the original document. The user shall submit a scanned copy of the notarized document to the electronic filing system, and the court shall maintain the scanned document as the official court record. The court may require the submitting party to produce the original paper document if validity of the notarization is challenged.

801.17(11)(d) (d) Other officers authorized by law to perform notarial acts may do so by application of their electronic signatures if those signatures are already provided through the electronic filing system.

801.17(11)(e) (e) The electronic signature and seal provided for notaries public by the electronic filing system satisfy the self-authentication provisions of s. 909.02.

801.17(12) (12) Signatures of users.

801.17(12)(a)(a) Users shall be provided with an electronic signature that can be executed by the user with the intent to sign a document. The electronic signature shall be treated as the user's personal original signature for all purposes under the statutes and court rules. Each document electronically signed shall bear that person's name, mailing address, telephone number, and state bar number if applicable. If a statute requires a signature at a particular location on a form, the user shall insert the user's printed name and an indication that the document has been electronically signed. The electronic signature may be applied to the document's transmittal page.

801.17(12)(b) (b) A summons and complaint, petition, or other initiating document that is electronically signed in compliance with this section bears a sufficient signature under s. 802.05.

801.17(12)(c) (c) An electronic signature shall be used only by the user to whom it is assigned. Upon learning that the confidentiality of the electronic signature has been inadvertently or improperly disclosed, the user shall immediately report that fact through the electronic filing system.

801.17(12)(d) (d) Attorneys are responsible for electronically filed documents to the same extent as for paper filings. Attorneys using the electronic filing system are subject to sanctions under s. 802.05 and contempt procedures under ch. 785, and are subject to discipline for any violation of a duty to the court under the supreme court rules.

801.17(12)(e) (e) Self-represented parties are responsible for electronically filed documents to the same extent as for paper filings. Self-represented parties using the electronic filing system are subject to sanctions under s. 802.05 and contempt procedures under ch. 785.

801.17(12)(f) (f) Documents containing signatures of third parties, such as affidavits, may be filed through the electronic filing system if a handwritten signature appears on the original document. The user shall submit a scanned copy of the signed document to the electronic filing system, and the court shall maintain the scanned signature as the official court record. The court may require the submitting party to produce the original paper document if validity of the signature is challenged.

801.17(12)(g) (g) If a document bearing a signature is filed by traditional methods, the filing party shall file a copy of that document and not the original paper document, as provided by sub. (9).

801.17(13) (13) Signatures of court officials.

801.17(13)(a)(a) If the signature of a court official is required on a document, an electronic signature may be used. The electronic signature shall be treated as the court official's personal original signature for all purposes under Wisconsin statutes and court rules. Where a nonelectronic signature would be located on a particular order, form, letter, or other document, the official's printed name shall be inserted.

801.17(13)(b) (b) The electronic signature of a court official shall be used only by the official to whom it is assigned and by such designees as the official may authorize. The court official is responsible for any use of his or her electronic signature by an authorized designee.

801.17(13)(c) (c) A court official may delegate the use of his or her electronic signature to an authorized designee pursuant to the security procedures of the consolidated court automation program case management system. Upon learning that the confidentiality of the electronic signature has been inadvertently or improperly disclosed, the court official shall immediately report that fact to the consolidated court automation program. Court officials shall safeguard the security of their electronic signatures and exercise care in delegating the electronic signature.

801.17(14) (14) Confidential information.

801.17(14)(a)(a) The confidentiality of an electronic record, or an electronic or paper copy thereof, is the same as for the equivalent paper record. The electronic filing system may permit access to confidential information only to the extent provided by law. No person in possession of a confidential electronic record, or an electronic or paper copy thereof, may release the information to any other person except as provided by law.

801.17(14)(b) (b) If a document is confidential, it shall be identified as confidential by the submitting party when it is filed. The electronic filing system may require users to enter certain information, such as social security numbers, in confidential fields. The clerk of court is not required to review documents to determine if confidential information is contained within them.

801.17(14)(c) (c) If a user seeks court approval to make a document confidential, the user may electronically file the document under temporary seal pending court approval of the user's motion to seal.

801.17(14)(d) (d) The electronic filing system shall place a visible mark on documents identified as confidential.

801.17(15) (15) Technical failures.

801.17(15)(a)(a) A user whose filing is made untimely as a result of a technical failure may seek appropriate relief from the court as follows:

801.17(15)(a)1. 1. If the failure is caused by the court electronic filing system, the court shall grant appropriate relief upon satisfactory proof of the cause.

801.17(15)(a)2. 2. If the failure is not caused by the court electronic filing system, the court may grant appropriate relief upon satisfactory proof of the cause. Parties are responsible for timely filing of electronic documents to the same extent as filing of paper documents, with similar consequences for missed deadlines.

801.17(15)(b) (b) This subsection shall be liberally applied to avoid prejudice to any person using the electronic filing system in good faith.

801.17 History History: Sup. Ct. Order No. 06-08, 2008 WI 36, 305 Wis. 2d xxv; Sup. Ct. Order No. 08-20, 2008 WI 106, 307 Wis. 2d xv; 2009 a. 276; Sup. Ct. Order No. 12-05, 2012 WI 112, filed 11-1-12, eff. 1-1-13.

801.17 Annotation Sub. (6) does not apply the general rule that most documents are considered served when they are mailed. Although documents are considered filed when they are accepted by the clerk and posted to the electronic filing website, the parties are notified of the posting by a notice sent to an electronic mail account. Because electronic mail is not yet as reliable as the United States Post Office, this subsection requires the filing party to revert to traditional service if the electronic mail notice is returned as undeliverable.

801.17 Annotation Sub. (6) (f) provides that the clerk of court may allow an existing case to be converted to electronic filing upon the request of a party, but the clerk is not required to do so.

801.17 Annotation Sub. (7) provides that most routine fees be paid electronically, including filing, motion, and docketing fees, fines and forfeitures, court costs, and court-ordered attorney fees. Larger fees and deposits, such as condemnation awards, may be paid by other methods if ordered by the court or agreed to by the clerk of court. Attorneys should consult the Rules of Professional Conduct, SCR 20:1.15 (e), with respect to the restrictions on electronic transactions from trust accounts.

801.17 Annotation Sub. (9) requires parties filing documents by traditional methods, such as by hand delivery or by mail, to submit copies instead of original documents, to allow the clerk to eliminate the paper file. Discarding the paper copy is consistent with the rule governing facsimile copies, s. 801.16 (2) (e), which provides that the faxed copy is the official record, and the original, if received, should be discarded. The rule does not require the submitting party to retain original paper documents. If there is likely to be a challenge to the validity of a signature or exhibit, parties may be well-advised to keep the original paper document. For a high-volume law practice, the economics may not support keeping paper originals when the remainder of the file is electronic, and parties may prefer to assume the risk of failure of proof.

801.17 AnnotationSCR 72.03 (3) provides that even when the clerk of court has electronically stored a court file, the clerk may not destroy the paper file until the time specified under SCR 72.03 (3) has expired.

801.17 Annotation Sub. (10) provides that electronic authentication satisfies the authentication requirements of Wisconsin Statutes, including ss. 801.02, 801.09 (4), and 909.02 (8). Statutory authentication requirements must be met upon filing of the summons and complaint in order to confer jurisdiction on the court. American Family Mut. Ins. Co. v. Royal Ins. Co., 167 Wis. 2d 524, 534 (1992). The purpose of authentication is to give assurance by the clerk that copies served are true copies of filed documents and to provide the case number for future reference. J.M.S. v. Benson, 91 Wis. 2d 526, 532 (Ct. App. 1979), rev'd on other grounds, 98 Wis. 2d 406 (1980). The security and verifiability provided by the electronic filing system satisfy the purposes of the authentication requirements under statutes and case law.

801.17 Annotation Sub. (11) is intended to satisfy the standards for electronic notarization set by ss. 137.19 (the Uniform Electronic Transactions Act) and 706.25 (2) (c) (the Uniform Real Property Electronic Recording Act). The rule should be interpreted flexibly to the extent that technical standards for electronic notarization evolve.

801.17 Annotation The function of the notary is to witness the signature and to administer an oath when one is required. See ss. 706.07; 887.01; 887.03; Kellner v. Christian, 197 Wis. 2d 183, 191 (1995). Notarial acts as defined by s. 706.07 (1) (c) include the ability to administer oaths, take acknowledgments and verifications, and authenticate or certify documents. The intent of this section is to allow notaries to perform traditional notarial functions using alternate technology, and to make them responsible for electronic notarization to the same extent they are responsible for traditional notarization. These functions may be performed not only by notaries public but also by a judge, clerk or deputy clerk of a court of record, or a court commissioner under s. 706.07 (3). This section provides that the electronic signature of one of these officials may be applied to a certificate of notarial acts certifying that the function was performed.

801.17 Annotation This section does not require the submitting party to retain original paper documents or exhibits bearing the notary's seal and signature. If there is likely to be a challenge to the validity of the notarization, parties may be well-advised to keep the paper copies. The court may require a party to produce the original paper document if validity of the notarization is challenged.

801.17 Annotation Sub. (12) adopts the definition of electronic signature appearing in ss. 137.11 (8) and 706.25 (1) (d). Consistent with s. 137.15 (4), it provides that if a law requires a signature, an electronic signature applied through the electronic filing system satisfies that requirement.

801.17 Annotation The Wisconsin legislature has affirmed the trend toward acceptance of electronic signatures in government records and commercial transactions. At the request of the Wisconsin Director of State Courts, 2003 Wisconsin Act 294 (the Uniform Electronic Transactions Act) exempted court filings from coverage in order to allow the court to develop its own technical and legal standards. This section now allows the electronic signing and filing of those documents described in s. 137.12 (2m), as well as all other documents filed with the court.

801.17 Annotation Compliance with this section satisfies the signature requirements of ss. 801.09 (3), 802.05 (1), and 805.07 (4) (a), as well as all other statutes and rules relating to court documents. Appellate decisions have reasoned that counsel's personal signature is necessary to confer jurisdiction on the court, to assure that the pleadings are well-grounded in law and fact, and to prevent the unauthorized practice of law. See Schaefer v. Riegelman, 2002 WI 18, 250 Wis. 2d 494, 512-13; Novak v. Phillips, 2001 WI App 156, 246 Wis. 2d 673, 680-81; Jadair, Inc. v. U.S. Fire Insurance Co., 209 Wis. 2d 187, 211-12 (1997). For users of the electronic filing system, the identification procedures, security, and personal accountability provided by these rules are deemed to satisfy the purposes of a handwritten signature and all other signature requirements.

801.17 Annotation The intent of this section is to make attorneys and self-represented parties responsible for electronic filings to the same extent they are responsible for paper filings. For that reason, the rule does not include a provision allowing attorneys to reveal their electronic signatures to office staff so the staff can apply the signature; the attorney must review each electronically filed document and apply his or her electronic signature personally. The courts and the Office of Lawyer Regulation have a range of sanctions and disciplinary measures that will serve as an adequate deterrent to any misuse of electronic signatures.

801.17 Annotation This section does not require the submitting party to retain original paper documents bearing handwritten signatures. If there is likely to be a challenge to the validity of the signature, the submitting party may be well-advised to keep the original document.

801.17 Annotation Sub. (13) provides electronic signatures for those court officials whose duties require them to sign documents in circuit court case files, including circuit court judges, clerks of circuit court, registers in probate, juvenile clerks, and circuit court commissioners appointed under s. 757.68 and SCR 75.02 (1). Electronic signatures may also be provided for the chief justice and the director of state courts to use for assignment of judges pursuant to SCR 70.23 and 70.24. A district court administrator may be the designee of a chief judge for purposes of judicial assignment.

801.17 Annotation Under this section, court officials may allow an authorized staff member to apply the official's electronic signature at the official's specific direction. Appellate decisions have reasoned that counsel's personal signature is necessary to confer jurisdiction on the court, to assure that the pleadings are well-grounded in law and fact, and to prevent the unauthorized practice of law. No case has examined the signature requirements for court officials, and the reasoning behind previous decisions seems inapplicable. Each court official remains responsible for reviewing, revising and approving the document before the electronic signature is applied, and should be held accountable as if the document were signed personally. The electronic signature shall be applied in accordance with the provisions of SCR 70.42.

801.17 Annotation Sub. (14) provides that the electronic filing system shall protect those case types made confidential by statutes. Within an open case type, certain documents may be sealed by statute, such as presentence reports, financial disclosure forms, psychological evaluations, and certain health care records. This section places the burden on the submitting party to identify those documents as confidential. Confidential information may also be contained within an otherwise open document, such as a trade secret; the burden is on the filing party to move to seal those documents. As an added protection, the electronic filing system will mark confidential documents in a way that will be visible on the computer screen and when the documents are printed.

801.17 Annotation Sub. (15) addresses technical failures of the court's electronic filing system or the user's electronic systems. Technical failures may include an error in the transmission of the document to the electronic filing system or to a served party, a failure to process the document upon receipt by the electronic filing system, or erroneous exclusion of a party from the service list by the electronic filing system.

801.17 Annotation Correction of technical failures should generally be allowed in order to encourage the use of the electronic filing system. Correction should be automatic where the user can demonstrate that the problem was caused by the court's electronic filing system. The electronic filing system will generate a report if needed for a user to document the problem. Where the failure is caused by the user's electronic systems (such as electronic mail, word processing, or a database program) or by external forces (such as problems with the user's Internet service provider or power outages), the court has the discretion to correct the problem. The court should consider what consequences would follow a missed deadline for traditional filings, caused by forces such as malfunctioning equipment or traffic delays. The committee considered limiting the court's discretion to correct technical errors in the filing of initiating documents, where untimely filing is a jurisdictional issue, but decided against creating a bright-line rule because of occasional exceptions such as St. John's Home of Milwaukee v. Continental Casualty Co., 147 Wis. 2d 764, 788-89 (Ct. App. 1988) and Granado v. Sentry Ins., 228 Wis. 2d 794, 799 (Ct. App. 1999).

801.17 Annotation Paperless Courts: E-Filing in Wisconsin Circuit Courts. Bousquet & Vandercook. Wis. Law. July 2008.



801.50 Venue in civil actions or special proceedings.

801.50  Venue in civil actions or special proceedings.

801.50(1)(1) A defect in venue shall not affect the validity of any order or judgment.

801.50(2) (2) Except as otherwise provided by statute, venue in civil actions or special proceedings shall be as follows:

801.50(2)(a) (a) In the county where the claim arose;

801.50(2)(b) (b) In the county where the real or tangible personal property, or some part thereof, which is the subject of the claim, is situated;

801.50(2)(c) (c) In the county where a defendant resides or does substantial business; or

801.50(2)(d) (d) If the provisions under par. (a) to (c) do not apply, then venue shall be in any county designated by the plaintiff.

801.50(3) (3)

801.50(3)(a)(a) Except as provided in pars. (b) and (c), all actions in which the sole defendant is the state, any state board or commission, or any state officer, employee, or agent in an official capacity shall be venued in the county designated by the plaintiff unless another venue is specifically authorized by law.

801.50(3)(b) (b) All actions relating to the validity or invalidly of a rule shall be venued as provided in s. 227.40 (1).

801.50(3)(c) (c) An action commenced by a prisoner, as defined under s. 801.02 (7) (a) 2., in which the sole defendant is the state, any state board or commission, or any state officer, employee, or agent in an official capacity shall be venued in Dane County unless another venue is specifically authorized by law.

801.50(3m) (3m) Venue in an action under s. 323.60 (8) or (9) related to hazardous substance releases shall be in the county as provided under s. 323.60 (10).

801.50(4) (4) Venue of an action seeking a remedy available by habeas corpus shall be in the county:

801.50(4)(a) (a) Where the plaintiff was convicted or sentenced if the action seeks relief from a judgment of conviction or sentence under which the plaintiff's liberty is restrained.

801.50(4)(b) (b) Where the liberty of the plaintiff is restrained if the action seeks relief concerning any other matter relating to a restraint on the liberty of the plaintiff.

801.50(4m) (4m) Venue of an action to challenge the apportionment of any congressional or state legislative district shall be as provided in s. 751.035. Not more than 5 days after an action to challenge the apportionment of a congressional or state legislative district is filed, the clerk of courts for the county where the action is filed shall notify the clerk of the supreme court of the filing.

801.50(5) (5) Venue of an action for certiorari to review a probation, extended supervision, or parole revocation, a denial by a program review committee under s. 302.113 (9g) of a petition for modification of a bifurcated sentence, or a refusal of parole shall be the county in which the relator was last convicted of an offense for which the relator was on probation, extended supervision, or parole or for which the relator is currently incarcerated.

801.50(5c) (5c) Venue of an action for certiorari brought by the department of corrections under s. 302.113 (9) (d) or 302.114 (9) (d) to review a decision to not revoke extended supervision shall be in the county in which the person on extended supervision was convicted of the offense for which he or she is on extended supervision.

801.50(5m) (5m) Venue of an action arising from a consumer credit transaction, as defined in s. 421.301 (10), shall be in any county specified in s. 421.401 (1).

801.50(5p) (5p) Venue of an environmental pollution action brought by a person who is not a resident of this state against a commission created under s. 200.23 shall be in the county which contains the 1st class city that is located wholly or partially within the applicable district created under s. 200.23.

801.50(5r) (5r) Venue of an action under s. 813.12 growing out of domestic abuse shall be in the county in which the cause of action arose, where the petitioner or the respondent resides or where the petitioner is temporarily living.

801.50(5s) (5s) Venue of an action under s. 813.122 or 813.125 shall be in the county in which the cause of action arose or where the petitioner or the respondent resides.

801.50(5t) (5t) Except as otherwise provided in ss. 801.52 and 971.223 (1) and (2), venue in a civil action to impose a forfeiture upon a resident of this state for a violation of chs. 5 to 12, subch. III of ch. 13, or subch. III of ch. 19, or for a violation of any other law arising from or in relation to the official functions of the subject of the investigation or any matter that involves elections, ethics, or lobbying regulation under chs. 5 to 12, subch. III of ch. 13, or subch. III of ch. 19, shall be in circuit court for the county where the defendant resides. For purposes of this subsection, a person other than a natural person resides within a county if the person's principal place of operation is located within that county. This subsection does not affect which prosecutor has responsibility under s. 978.05 (2) to prosecute civil actions arising from violations under s. 971.223 (1).

801.50(5v) (5v) Venue of an action under s. 165.76 (6) shall be in any of the following counties:

801.50(5v)(a) (a) The county where the respondent resides.

801.50(5v)(b) (b) The county in which a court order requiring the respondent to submit a biological specimen to the state crime laboratories for deoxyribonucleic acid analysis was entered.

801.50(5v)(c) (c) The county in which any court proceeding was held that resulted in a requirement that the respondent submit a biological specimen to the state crime laboratories for deoxyribonucleic acid analysis.

801.50(6) (6) Venue under this section may be changed under s. 801.52.

801.50 History History: 1983 a. 204, 228, 389, 538; 1985 a. 234, 291; 1987 a. 208; 1993 a. 318, 319; 1997 a. 283; 1999 a. 150 s. 672; 2001 a. 30 s. 108; 2001 a. 109; 2007 a. 1; 2009 a. 28, 42, 261; 2011 a. 21, 38, 39, 61.

801.50 Cross-reference Cross-reference: See s. 813.02 (4) for exception to sub. (1) as to venue.

801.50 Annotation "Substantial business" under sub. (2) (c) is discussed. Enpro Assessment Corp. v. Enpro Plus, Inc. 171 Wis. 2d 542, 492 N.W.2d 325 (Ct. App. 1992).

801.50 Annotation "Where the liberty of the plaintiff is restrained" under sub. (4) (b) is the county where the plaintiff is confined. State ex rel. Frederick v. McCaugherty, 173 Wis. 2d 222, 496 N.W.2d 327 (Ct. App. 1992).

801.50 Annotation A certiorari proceeding to review a probation revocation must be heard in the circuit court of conviction, but it need not be heard by the same branch. Drow v. Schwarz, 225 Wis. 2d 362, 592 N.W.2d 623 (1999), 97-1867.

801.50 Annotation Sections 801.50 and 801.51, the general venue statutes, do not apply to actions arising from consumer credit transactions. Rather, the venue provision in s. 421.401 applies. Brunton v. Nuvell Credit Corporation, 2010 WI 50, 325 Wis. 2d 135, 785 N. W. 2d 302, 07-1253.

801.50 Annotation Wisconsin's revised venue statutes. Fullin, WBB September, 1984.



801.51 Challenges to improper venue.

801.51  Challenges to improper venue. Any party may challenge venue, on the grounds of noncompliance with s. 801.50 or any other statute designating proper venue, by filing a motion for change of venue:

801.51(1) (1) At or before the time the party serves his or her first motion or responsive pleading in the action.

801.51(2) (2) After the time set forth in sub. (1), upon a showing that despite reasonable diligence, the party did not discover the grounds therefor at or before that time.

801.51 History History: 1983 a. 228.

801.51 Annotation Sections 801.50 and 801.51, the general venue statutes, do not apply to actions arising from consumer credit transactions. Rather, the venue provision in s. 421.401 applies. Brunton v. Nuvell Credit Corporation, 2010 WI 50, 325 Wis. 2d 135, 785 N.W.2d 302, 07-1253.



801.52 Discretionary change of venue.

801.52  Discretionary change of venue. The court may at any time, upon its own motion, the motion of a party or the stipulation of the parties, change the venue to any county in the interest of justice or for the convenience of the parties or witnesses, except that venue in a civil action to impose a forfeiture for a violation of chs. 5 to 12, subch. III of ch. 13, or subch. III of ch. 19 or for a violation of any other law arising from or in relation to the official functions of the subject of the investigation or any matter that involves elections, ethics, or lobbying regulation under chs. 5 to 12, subch. III of ch. 13, or subch. III of ch. 19, may be changed only as provided in s. 971.223 (1) and (2) or in the same manner that is authorized for a change in the venue of a criminal trial under s. 971.22. This section does not apply to proceedings under ch. 980.

801.52 History History: 1983 a. 228; 2005 a. 434; 2007 a. 1; 2009 a. 180.



801.53 Determination of motion for change of venue.

801.53  Determination of motion for change of venue. Motions under ss. 801.51 and 801.52 shall be determined on the basis of proofs submitted by the parties unless the court orders a hearing or oral argument. Oral argument shall be heard by telephonic conference unless the court otherwise orders for cause shown.

801.53 History History: 1983 a. 228.



801.54 Discretionary transfer of civil actions to tribal court.

801.54  Discretionary transfer of civil actions to tribal court.

801.54(1)(1)  Scope. In a civil action where a circuit court and a court or judicial system of a federally recognized American Indian tribe or band in Wisconsin ("tribal court") have concurrent jurisdiction, this rule authorizes the circuit court, in its discretion, to transfer the action to the tribal court under sub. (2m) or when transfer is warranted under the factors set forth in sub. (2). This rule does not apply to any action in which controlling law grants exclusive jurisdiction to either the circuit court or the tribal court.

801.54(2) (2) Discretionary transfer. When a civil action is brought in the circuit court of any county of this state, and when, under the laws of the United States, a tribal court has concurrent jurisdiction of the matter in controversy, the circuit court may, on its own motion or the motion of any party and after notice and hearing on the record on the issue of the transfer, cause such action to be transferred to the tribal court. The circuit court must first make a threshold determination that concurrent jurisdiction exists. If concurrent jurisdiction is found to exist, unless all parties stipulate to the transfer, in the exercise of its discretion the circuit court shall consider all relevant factors, including but not limited to:

801.54(2)(a) (a) Whether issues in the action require interpretation of the tribe's laws, including the tribe's constitution, statutes, bylaws, ordinances, resolutions, or case law.

801.54(2)(b) (b) Whether the action involves traditional or cultural matters of the tribe.

801.54(2)(c) (c) Whether the action is one in which the tribe is a party, or whether tribal sovereignty, jurisdiction, or territory is an issue in the action.

801.54(2)(d) (d) The tribal membership status of the parties.

801.54(2)(e) (e) Where the claim arises.

801.54(2)(f) (f) Whether the parties have by contract chosen a forum or the law to be applied in the event of a dispute.

801.54(2)(g) (g) The timing of any motion to transfer, taking into account the parties' and court's expenditure of time and resources, and compliance with any applicable provisions of the circuit court's scheduling orders.

801.54(2)(h) (h) The court in which the action can be decided most expeditiously.

801.54(2)(i) (i) The institutional and administrative interests of each court.

801.54(2)(j) (j) The relative burdens on the parties, including cost, access to and admissibility of evidence, and matters of process, practice, and procedure, including where the action will be heard and decided most promptly.

801.54(2)(k) (k) Any other factors having substantial bearing upon the selection of a convenient, reasonable and fair place of trial.

801.54(2m) (2m) Tribal child support programs. The circuit court may, on its own motion or the motion of any party, after notice to the parties of their right to object, transfer a post-judgment child support, custody or placement provision of an action in which the state is a real party in interest pursuant to s. 767.205 (2) to a tribal court located in Wisconsin that is receiving funding from the federal government to operate a child support program under Title IV-D of the federal Social Security Act (42 U.S.C. 654 et al.). The circuit court must first make a threshold determination that concurrent jurisdiction exists. If concurrent jurisdiction is found to exist, the transfer will occur unless a party objects in a timely manner. Upon the filing of a timely objection to the transfer the circuit court shall conduct a hearing on the record considering all the relevant factors set forth in sub. (2).

801.54(3) (3) Stay of proceeding in circuit court. When a circuit court transfers an action to tribal court under this rule, the circuit court shall enter an order to stay further proceedings on the action in circuit court. Jurisdiction of the circuit court continues over the parties to a proceeding in which a stay has been ordered under this section until a period of 5 years has elapsed since the last order affecting the stay was entered in the court. At any time during which jurisdiction of the court continues over the parties to the proceedings, the court may, on motion and notice to the parties, subsequently modify the stay order and take any further action in the proceeding as the interests of justice require. When jurisdiction of the court over the parties and the proceeding terminates by reason of the lapse of 5 years following the last court order in the action, the clerk of the court in which the stay was granted shall without notice enter an order dismissing the action.

801.54(4) (4) Appeals. The decision of a circuit court to transfer an action to tribal court may be appealed as a matter of right under s. 808.03 (1).

801.54(5) (5) Effect of transfer. When a circuit court orders the transfer of an action to tribal court under this rule, the circuit court shall retain the circuit court filing fee and shall transmit to the tribal court a copy of all circuit court records in the action.

801.54(6) (6) Powers, rights and obligations unaffected. Nothing in this rule is intended to alter, diminish, or expand the jurisdiction of the circuit courts or any tribal court, the sovereignty of the state or any federally recognized American Indian tribe or band, or the rights or obligations of parties under state, tribal, or federal law.

801.54 History History: Sup. Ct. Order No. 07-11, 2008 WI 114, filed 7-31-08, eff. 1-1-09; Sup. Ct. Order No. 07-11A, 2009 WI 63, 307 Wis. 2d xxi.

801.54 Annotation A court that is considering transferring a case to a tribal court under the tribal transfer statute must conduct a two-part analysis. It must make a clear record of its findings and conclusions regarding concurrent jurisdiction, as well as an analysis of all of the rule's relevant factors on the facts presented. Kroner v. Oneida Seven Generations Corporation, 2012 WI 88, 342 Wis. 2d 626, 819 N.W.2d 264, 10-2533.



801.56 Change of venue if judge disqualified by interest.

801.56  Change of venue if judge disqualified by interest. When the judge is a party or interested in any action in the judge's court or is related to or has been of counsel for either party, the court or the presiding judge thereof shall, upon application of either party, and may without such application, change the place of trial or call in another judge as provided in s. 801.58. The fact that the judge is a taxpayer does not disqualify the judge.

801.56 History History: Sup. Ct. Order, 67 Wis. 2d 585, 757, 777 (1975); 1975 c. 218; Stats. 1975 s. 801.56.



801.58 Substitution of judge.

801.58  Substitution of judge.

801.58(1) (1) Any party to a civil action or proceeding may file a written request, signed personally or by his or her attorney, with the clerk of courts for a substitution of a new judge for the judge assigned to the case. The written request shall be filed preceding the hearing of any preliminary contested matters and, if by the plaintiff, not later than 60 days after the summons and complaint are filed or, if by any other party, not later than 60 days after service of a summons and complaint upon that party. If a new judge is assigned to the trial of a case, a request for substitution must be made within 10 days of receipt of notice of assignment, provided that if the notice of assignment is received less than 10 days prior to trial, the request for substitution must be made within 24 hours of receipt of the notice and provided that if notification is received less than 24 hours prior to trial, the action shall proceed to trial only upon stipulation of the parties that the assigned judge may preside at the trial of the action. Upon filing the written request, the filing party shall forthwith mail a copy thereof to all parties to the action and to the named judge.

801.58(2) (2) When the clerk receives a request for substitution, the clerk shall immediately contact the judge whose substitution has been requested for a determination of whether the request was made timely and in proper form. If the request is found to be timely and in proper form, the judge named in the request has no further jurisdiction and the clerk shall request the assignment of another judge under s. 751.03. If the judge named in the substitution request finds that the request was not timely and in proper form, that determination may be reviewed by the chief judge of the judicial administrative district, or by the chief judge of an adjoining judicial administrative district if the judge named in the request is the chief judge, if the party who made the substitution request files a written request for review with the clerk no later than 10 days after the determination by the judge named in the request. If no determination is made by the judge named in the request within 7 days, the clerk shall refer the matter to the chief judge of the judicial administrative district or to the chief judge of an adjoining judicial administrative district, if the judge named in the request is the chief judge, for determination of whether the request was made timely and in proper form and reassignment as necessary. The newly assigned judge shall proceed under s. 802.10 (1).

801.58(3) (3) Except as provided in sub. (7), no party may file more than one such written request in any one action, nor may any single such request name more than one judge. For purposes of this subsection parties united in interest and pleading together shall be considered as a single party, but the consent of all such parties is not needed for the filing by one of such party of a written request.

801.58(4) (4) Upon the filing of an agreement signed by all parties to a civil action or proceeding, by the original judge for which a substitution of a new judge has been made, and by the new judge, the civil action or proceeding and pertinent records shall be transferred back to the original judge.

801.58(5) (5) In addition to other substitution of judge procedures, in probate matters a party may file a written request specifically stating the issue in a probate proceeding for which a request for substitution of a new judge has been made. The judge shall thereupon be substituted in relation to that issue but after resolution of the issue shall continue with the administration of the estate. If a person wishes to file a written request for substitution of a new judge for the entire proceeding, subs. (1) to (4) shall apply.

801.58(6) (6)

801.58(6)(a)(a) In probate matters ss. 801.59 to 801.62 apply, except that upon the substitution of any judge, the case shall be referred to the register in probate, who shall request assignment of another judge under s. 751.03 to attend and hold court in such matter.

801.58(6)(b) (b) Ex parte orders, letters, bonds, petitions and affidavits may be presented to the assigned judge, by mail or in person, for signing or approving, wherever the judge may be holding court, who shall execute or approve the same and forthwith transmit the same to the attorney who presented it, for filing with the circuit court of the county where the records and files of the matter are kept.

801.58(7) (7) If upon an appeal from a judgment or order or upon a writ of error the appellate court orders a new trial or reverses or modifies the judgment or order as to any or all of the parties in a manner such that further proceedings in the trial court are necessary, any party may file a request under sub. (1) within 20 days after the filing of the remittitur in the trial court whether or not another request was filed prior to the time the appeal or writ of error was taken.

801.58 History History: 1971 c. 46, 138, 296; Sup. Ct. Order, 67 Wis. 2d 585, 757 (1975); Stats. 1975 s. 801.58; 1977 c. 135 ss. 7, 15, 16; 1977 c. 187 s. 135; Sup. Ct. Order, 82 Wis. 2d ix (1978); 1977 c. 449; 1979 c. 175 ss. 50, 53; 1981 c. 137; 1987 a. 68.

801.58 Annotation A right can be waived by participation in preliminary motions in which the judge is allowed to receive evidence that of necessity is used and weighed in deciding ultimate issues. Pure Milk Products Coop. v. NFO, 64 Wis. 2d 241, 219 N.W.2d 564 (1974).

801.58 Annotation The Bacon-Bahr rule, which interprets this section to bar substitution in proceedings to modify support or custody orders, applies only to cases in which the judge has been previously involved. State ex rel. Tarney v. McCormack, 99 Wis. 2d 220, 298 N.W.2d 552 (1980).

801.58 Annotation A substitution of judge request may be filed with a deputy clerk. In Matter of Civil Contempt of Kroll, 101 Wis. 2d 296, 304 N.W.2d 175 (Ct. App. 1981).

801.58 Annotation An added party may request a substitution within 60 days of service if the added party has not actually participated in preliminary contested matters. City of La Crosse v. Jiracek Cos., Inc. 108 Wis. 2d 684, 324 N.W.2d 440 (Ct. App. 1982).

801.58 Annotation The 10-day period for substitution under sub. (1) is triggered by receipt of actual notice that the new judge has been assigned. State ex rel. Laborers Union v. Kenosha Cir. Ct. 112 Wis. 2d 337, 332 N.W.2d 832 (Ct. App. 1983).

801.58 Annotation Sub. (7) creates an unqualified right to substitution when further trial court proceedings are necessary after remand from an appellate court. State ex rel. Oman v. Hunkins, 120 Wis. 2d 86, 352 N.W.2d 220 (Ct. App. 1984).

801.58 Annotation "Further proceedings" under ss. 801.58 (7) and 808.08 (3) have the same definition. State ex rel. Ondrasek v. Circuit Ct. 133 Wis. 2d 177, 394 N.W.2d 912 (Ct. App. 1986).

801.58 Annotation If parties are united in interest and plead together and one presents its views in a preliminary contested matter, all united parties are barred from moving for substitution. Carkel, Inc. v. Lincoln County Circuit Court, 141 Wis. 2d 257, 414 N.W.2d 640 (1987). See also DeWitt Ross & Stevens v. Galaxy Gaming and Racing, 2003 WI App 190, 267 Wis. 2d 233, 670 N.W.2d 74, 02-0359. Affirmed on other grounds, 2004 WI 92, 273 Wis. 2d 577, 682 N.W.2d 839, 02-0359.

801.58 Annotation When the trial court is ordered to clarify its ruling in a divorce matter on remand, the Bacon-Bahr rule applies and no substitution under (7) is permitted. Parrish v. Kenosha County Circuit Ct. 148 Wis. 2d 700, 436 N.W.2d 608 (1989).

801.58 Annotation Because an ex parte restraining order is not issued in the context of a contested proceeding, a substitution request may be granted subsequent to the entry of an order and prior to a hearing on the merits. Threlfall v. Town of Muscoda, 152 Wis. 2d 308, 448 N.W.2d 274 (Ct. App. 1989).

801.58 Annotation A request for substitution is not allowed when a recommitment hearing under s. 51.20 (13) (g) 3. is before the same judge who conducted the original commitment proceeding. Serocki v. Clark County Circuit Court, 163 Wis. 2d 152, 471 N.W.2d 49 (1991).

801.58 Annotation The requirement of sub. (1) that substitution requests be filed preceding the hearing of any "preliminary contested matters" applies to requests filed under sub. (5). A motion to compel discovery constitutes a "preliminary contested matter." State ex rel. Sielen v. Circuit Court for Milwaukee County, 176 Wis. 2d 101, 499 N.W.2d 651 (1993).

801.58 Annotation A nonsummary contempt motion is a part of the underlying action from which it arises, and the time allowed for requesting judicial substitution runs from the commencement of the action not from receipt of notice of the contempt proceeding. James L.J. v. Walworth County Circuit Court, 200 Wis. 2d 496, 546 N.W.2d 460 (1996), 94-2043.

801.58 Annotation The court of appeals is authorized to exercise its supervisory authority over a chief judge who is ruling on a substitution request. James L.J. v. Walworth County Circuit Court, 200 Wis. 2d 496, 546 N.W.2d 460 (1996), 94-2043.

801.58 Annotation The right to judicial substitution applies to ch. 980 proceedings. State v. Brown, 215 Wis. 2d 716, 573 N.W.2d 884 (Ct. App. 1997), 96-1211.

801.58 Annotation When a judge normally presides in one county but is assigned by substitution to a case filed in another county, the filing and entry for appeal purposes occur when the document comes into the possession of the clerk of court in the county in which the case was commenced. State v. Williams, 230 Wis. 2d 50, 601 N.W.2d 838 (Ct. App. 1999), 98-3338.

801.58 Annotation The only time a chief judge may become involved in the substitution process under sub. (2) is if a circuit court denies a substitution request for not being timely or properly filed. State ex rel. J.H. Findorff v. Circuit Court for Milwaukee County, 2000 WI 30, 233 Wis. 2d 428, 608 N.W.2d 679, 97-3452.

801.58 Annotation If a circuit court may exercise discretion in discharging its duties on remand, the court must engage in "further proceedings" under sub. (7), entitling the parties to the right of substitution. If the remand requires a specific action that requires no exercise of discretion by the trial court, no substitution is allowed. State ex rel. J.H. Findorff v. Circuit Court for Milwaukee County, 2000 WI 30, 233 Wis. 2d 428, 608 N.W.2d 679, 97-3452.

801.58 Annotation Review by the chief judge under sub. (2) is a prerequisite to appeal a denial of a request for substitution. A chief judge may review a denial only if a timely request for review is made. Paternity of Daniel L.G. 2002 WI App 47, 250 Wis. 2d 667, 641 N.W.2d 175, 01-1219.

801.58 Annotation Because two insurance companies' policies for the same insured were in effect on different dates and provided different types of coverages, they would not be similarly affected by the court's determination of when damages occurred. As determination of the dates would eliminate the possibility of coverage by one company and raise the possibility of coverage by the other, the two companies were not united in interest under sub. (3) although they shared some interests in the case. Cincinnati Insurance Company v. Milwaukee County, 2003 WI 57, 262 Wis. 2d 99, 663 N.W.2d 275, 02-2756.

801.58 Annotation For a motion hearing to be a "preliminary contested matter" for purposes of sub. (1), the dispositive question is whether the hearing concerned a substantive issue that went to the merits of the case. A hearing on a motion that depositions be suspended sought to narrow the scope of discovery and thus addressed a substantive issue that affected the presentation of the case. DeWitt Ross & Stevens v. Galaxy Gaming and Racing, 2003 WI App 190, 267 Wis. 2d 233, 670 N.W.2d 74, 02-0359. Affirmed on other grounds. 2004 WI 92, 273 Wis. 2d 577, 682 N.W.2d 839, 02-0359.

801.58 Annotation The civil peremptory substitution statute. Seaburg, WBB January, 1986.



801.59 Assigned judge.

801.59  Assigned judge. In any case where another judge has been assigned under s. 751.03 to hear a particular action or proceeding, the clerk of circuit court shall forthwith notify all parties to the action or proceeding, by mail or telephone, noting in the case file the time notice was sent or given and, if notice is given by telephone, the person with whom he or she spoke. If a written request for a substitution of a new judge is filed with regard to an assigned judge, it shall be filed within 7 days after notice of the assignment has been received. A copy of the written request shall be mailed forthwith to all parties and to the named judge.

801.59 History History: 1971 c. 296; Sup. Ct. Order, 67 Wis. 2d 585, 757 (1975); 1977 c. 187 s. 135; Sup. Ct. Order, 141 Wis. 2d xiii (1987).



801.61 Proceedings after order for change of venue.

801.61  Proceedings after order for change of venue. When the place of trial is changed all process, pleadings and other papers, and copies of all entries and minutes of the clerk in such action shall be certified and transmitted by such clerk to the clerk of the court to which the trial is changed, with a statement of fees. Such fees shall be paid before transmission by the party procuring such change, except in the case mentioned in s. 801.51, in which case the plaintiff shall pay such fees and the change shall be complete on the making of the order. The change, in other cases, shall be complete on filing the papers transmitted. If such transmission and filing be not made within 20 days from the making of the order to change the place of trial, unless such time be extended, the moving party shall lose the right to the change except in the case mentioned in s. 801.51, and no order for a change for the same cause shall thereafter be made and the moving party shall pay the costs of the application within 10 days after the expiration of said 20 days; but the other party may, within 40 days from the time of making of the order granting the change, pay the clerk fees and have the papers certified and transmitted to the court mentioned in such order.

801.61 History History: Sup. Ct. Order, 67 Wis. 2d 585, 757 (1975), 777; 1975 c. 218, 422; Stats. 1975 s. 801.61; 1983 a. 228 s. 16.



801.62 Conclusiveness of change of venue; second motion.

801.62  Conclusiveness of change of venue; second motion. After trial in the court to which the action has been changed, the proceedings for the change shall be conclusive unless a motion to remand was made before the trial commences. If after the transmission of the papers an order changing the place of trial is reversed or set aside the effect shall be to change the place of trial back. After the transmission of the papers back to the original court on the reversal or setting aside of the order, a party may renew the application for a change of venue within 20 days. The renewed application shall be treated as the original application.

801.62 History History: Sup. Ct. Order, 67 Wis. 2d 585, 757 (1975); 1975 c. 218; Stats. 1975 s. 801.62; 1977 c. 449.



801.63 Stay of proceeding to permit trial in a foreign forum.

801.63  Stay of proceeding to permit trial in a foreign forum.

801.63(1)(1)  Stay on initiative of parties. If a court of this state, on motion of any party, finds that trial of an action pending before it should as a matter of substantial justice be tried in a forum outside this state, the court may in conformity with sub. (3) enter an order to stay further proceedings on the action in this state. A moving party under this subsection must stipulate consent to suit in the alternative forum and waive right to rely on statutes of limitation which may have run in the alternative forum after commencement of the action in this state. A stay order may be granted although the action could not have been commenced in the alternative forum without consent of the moving party.

801.63(2) (2) Time for filing and hearing motion. The motion to stay the proceedings shall be filed prior to or with the answer unless the motion is to stay proceedings on a cause raised by counterclaim, in which instance the motion shall be filed prior to or with the reply. The issues raised by this motion shall be tried to the court in advance of any issue going to the merits of the action and shall be joined with objections, if any, raised by answer or motion pursuant to s. 802.06 (2). The court shall find separately on each issue so tried and these findings shall be set forth in a single order.

801.63(3) (3) Scope of trial court discretion on motion to stay proceedings. The decision on any timely motion to stay proceedings pursuant to sub. (1) is within the discretion of the court in which the action is pending. In the exercise of that discretion the court may appropriately consider such factors as:

801.63(3)(a) (a) Amenability to personal jurisdiction in this state and in any alternative forum of the parties to the action;

801.63(3)(b) (b) Convenience to the parties and witnesses of trial in this state and in any alternative forum;

801.63(3)(c) (c) Differences in conflict of law rules applicable in this state and in any alternative forum; or

801.63(3)(d) (d) Any other factors having substantial bearing upon the selection of a convenient, reasonable and fair place of trial.

801.63(4) (4) Subsequent modification of order to stay proceedings. Jurisdiction of the court continues over the parties to a proceeding in which a stay has been ordered under this section until a period of 5 years has elapsed since the last order affecting the stay was entered in the court. At any time during which jurisdiction of the court continues over the parties to the proceedings, the court may, on motion and notice to the parties, subsequently modify the stay order and take any further action in the proceeding as the interests of justice require. When jurisdiction of the court over the parties and the proceeding terminates by reason of the lapse of 5 years following the last court order in the action, the clerk of the court in which the stay was granted shall without notice enter an order dismissing the action.

801.63(5) (5) Motions under this section may be heard on the record as prescribed in s. 807.13.

801.63 History History: Sup. Ct. Order, 67 Wis. 2d 585, 612 (1975), 758, 777; 1975 c. 218; Stats. 1975 s. 801.63; Sup. Ct. Order, 141 Wis. 2d xiii (1987); Sup. Ct. Order, 151 Wis. 2d xvii (1989).

801.63 Annotation A motion to stay a Wisconsin action or transfer the case to an Iowa court where an action arising out of the same accident was pending was properly denied when the parties were different and because of Iowa law the plaintiff would lose substantial rights. Littmann v. Littmann, 57 Wis. 2d 238, 203 N.W.2d 901 (1973).

801.63 Annotation A court ordinarily should adjudicate the litigation before it and the plaintiff's choice of a forum should rarely be disturbed unless the balance is strongly in favor of the defendant. A trial of the cause should be permitted in another state only upon a convincing showing that the trial in Wisconsin is likely to result in a substantial injustice. U.I.P. Corp. v. Lawyers Title Insurance Corp. 65 Wis. 2d 377, 222 N.W.2d 638 (1974).

801.63 Annotation A party seeking a stay must show not only that trial in the forum state will be inconvenient and unjust but also that trial in another forum is both more convenient and just. U.I.P. Corp. v. Lawyers Title Insurance Corp. 82 Wis. 2d 616, 264 N.W.2d 525 (1978).

801.63 Annotation Section 801.63 does not control inconvenient forum motions in custody proceedings. Mayer v. Mayer, 91 Wis. 2d 342, 283 N.W.2d 591 (Ct. App. 1979).



801.64 Legislative findings; 2007 Wisconsin Act 1.

801.64  Legislative findings; 2007 Wisconsin Act 1. The legislature finds that providing under 2007 Wisconsin Act 1 for the place of trial in the county where the offender resides is consistent with the legislature's authority under article I, section 7, of the constitution and with previous acts by the legislature providing for the place of trial in counties other than where the elements of the offense may have occurred. The legislature further finds that allowing defendants charged with violating offenses covered by 2007 Wisconsin Act 1 to request a trial in the county where the offense occurred is consistent with the protections in article I, section 7, of the constitution. The legislature finds that violations of offenses covered by 2007 Wisconsin Act 1 are violations of the public trust that should be adjudicated in the county where the offender resides so the individuals who the defendant interacts with daily, serves, or represents as a public official or candidate and whose trust was violated by the offense will judge the defendant's guilt or innocence. The legislature further finds that to so provide is consistent with equal protection of the laws under article I, section 1, of the constitution. The legislature finds the venue provision in 2007 Wisconsin Act 1 represents an appropriate balance between the rights of the defendant and the need to prevent and prosecute civil and criminal offenses covered by 2007 Wisconsin Act 1.

801.64 History History: 2007 a. 1.






802. Civil procedure — pleadings, motions and pretrial practice.

802.01 Pleadings allowed; form of motions.

802.01  Pleadings allowed; form of motions.

802.01(1) (1)  Pleadings. There shall be a complaint and an answer; a reply to a counterclaim denominated as such; an answer to a cross claim, if the answer contains a cross claim; a 3rd-party complaint, if a person who was not an original party is summoned under s. 803.05, and a 3rd-party answer, if a 3rd-party complaint is served. No other pleading shall be allowed, except that the court may order a further pleading to a reply or to any answer.

802.01(2) (2) Motions.

802.01(2)(a)(a) How made. An application to the court for an order shall be by motion which, unless made during a hearing or trial, shall be made in writing, shall state with particularity the grounds therefor, and shall set forth the relief or order sought. The requirement of writing is fulfilled if the motion is stated in a written notice of the hearing of the motion. Unless specifically authorized by statute, orders to show cause shall not be used.

802.01(2)(b) (b) Supporting papers. Copies of all records and papers upon which a motion is founded, except those which have been previously filed or served in the same action or proceeding, shall be served with the notice of motion and shall be plainly referred to therein. Papers already filed or served shall be referred to as papers theretofore filed or served in the action. The moving party may be allowed to present upon the hearing, records, affidavits or other papers, but only upon condition that opposing counsel be given reasonable time in which to meet such additional proofs should request therefor be made.

802.01(2)(c) (c) Recitals in orders. All orders, unless they otherwise provide, shall be deemed to be based on the records and papers used on the motion and the proceedings theretofore had and shall recite the nature of the motion, the appearances, the dates on which the motion was heard and decided, and the order signed. No other formal recitals are necessary.

802.01(2)(d) (d) Formal requirements. The rules applicable to captions, signing and other matters of form of pleadings apply to all motions and other papers in an action, except that affidavits in support of a motion need not be separately captioned if served and filed with the motion. The name of the party seeking the order or relief and a brief description of the type of order or relief sought shall be included in the caption of every written motion.

802.01(2)(e) (e) When deemed made. In computing any period of time prescribed or allowed by the statutes governing procedure in civil actions and special proceedings, a motion which requires notice under s. 801.15 (4) shall be deemed made when it is served with its notice of motion.

802.01(3) (3) Demurrers and pleas abolished. Demurrers and pleas shall not be used.

802.01 History History: Sup. Ct. Order, 67 Wis. 2d 585, 614 (1975); Sup. Ct. Order, 104 Wis. 2d xi (1981); Sup. Ct. Order, 171 Wis. 2d xix (1992); 2005 a. 253; 2007 a. 97.

802.01 Annotation In the absence of an answer to a cross claim and in the absence of any other responsive pleadings, a court may deem facts alleged in the cross claim and submissions filed in connection with a summary judgment motion admitted for purposes of summary judgment. Daughtry v. MPC Systems, Inc. 2004 WI App 70, 272 Wis. 2d 260, 679 N.W.2d 808, 02-2424.



802.02 General rules of pleading.

802.02  General rules of pleading.

802.02(1) (1)  Contents of pleadings. A pleading or supplemental pleading that sets forth a claim for relief, whether an original or amended claim, counterclaim, cross claim or 3rd-party claim, shall contain all of the following:

802.02(1)(a) (a) A short and plain statement of the claim, identifying the transaction or occurrence or series of transactions or occurrences out of which the claim arises and showing that the pleader is entitled to relief.

802.02(1)(b) (b) A demand for judgment for the relief the pleader seeks.

802.02(1m) (1m) Relief demanded.

802.02(1m)(a)(a) Relief in the alternative or of several different types may be demanded. With respect to a tort claim seeking the recovery of money, the demand for judgment may not specify the amount of money the pleader seeks.

802.02(1m)(b) (b) This subsection does not affect any right of a party to specify to the jury or the court the amount of money the party seeks.

802.02(2) (2) Defenses; form of denials. A party shall state in short and plain terms the defenses to each claim asserted and shall admit or deny the averments upon which the adverse party relies. If the party is without knowledge or information sufficient to form a belief as to the truth of an averment, the party shall so state and this has the effect of a denial. Denials shall fairly meet the substance of the averments denied. The pleader shall make the denials as specific denials of designated averments or paragraphs, but if a pleader intends in good faith to deny only a part or a qualification of an averment, the pleader shall specify so much of it as is true and material and shall deny only the remainder.

802.02(3) (3) Affirmative defenses. In pleading to a preceding pleading, a party shall set forth affirmatively any matter constituting an avoidance or affirmative defense including but not limited to the following: accord and satisfaction, arbitration and award, assumption of risk, contributory negligence, discharge in bankruptcy, duress, estoppel, failure of a condition subsequent, failure or want of consideration, failure to mitigate damages, fraud, illegality, immunity, incompetence, injury by fellow servants, laches, license, payment, release, res judicata, statute of frauds, statute of limitations, superseding cause, and waiver. When a party has mistakenly designated a defense as a counterclaim or a counterclaim as a defense, the court, if justice so requires, shall permit amendment of the pleading to conform to a proper designation. If an affirmative defense permitted to be raised by motion under s. 802.06 (2) is so raised, it need not be set forth in a subsequent pleading.

802.02(4) (4) Effect of failure to deny. Averments in a pleading to which a responsive pleading is required, other than those as to the fact, nature and extent of injury and damage, are admitted when not denied in the responsive pleading, except that a party whose prior pleadings set forth all denials and defenses to be relied upon in defending a claim for contribution need not respond to such claim. Averments in a pleading to which no responsive pleading is required or permitted shall be taken as denied or avoided.

802.02(5) (5) Pleadings to be concise and direct; consistency.

802.02(5)(a)(a) Each averment of a pleading shall be simple, concise, and direct. No technical forms of pleading or motions are required.

802.02(5)(b) (b) A party may set forth 2 or more statements of a claim or defense alternatively or hypothetically, either in one claim or defense or in separate claims or defenses. When 2 or more statements are made in the alternative and one of them if made independently would be sufficient, the pleading is not made insufficient by the insufficiency of one or more of the alternative statements. A party may also state as many separate claims or defenses as the party has regardless of consistency and whether based on legal or equitable grounds. All statements shall be made subject to the obligations set forth in s. 802.05.

802.02(6) (6) Construction of pleadings. All pleadings shall be so construed as to do substantial justice.

802.02 History History: Sup. Ct. Order, 67 Wis. 2d 585, 616 (1975); 1975 c. 218; Sup. Ct. Order, 82 Wis. 2d ix (1978); Sup. Ct. Order, 104 Wis. 2d xi (1981); 1987 a. 256; 1993 a. 486.

802.02 Cross-reference Cross-reference: See s. 806.01 (1) (c) for effect of demand for judgment or want of such demand in the complaint in case of judgment by default.

802.02 Cross-reference Cross-reference: See ss. 891.29 and 891.31 as to the effect of not denying an allegation in the complaint of corporate or partnership existence.

802.02 Annotation Sub. (2) does not authorize denials for lack of knowledge or information solely to obtain delay. An answer that does so is frivolous under [former] s. 814.025 (3) (b). First Federated Savings Bank v. McDonah, 143 Wis. 2d 429, 422 N.W.2d 113 (Ct. App. 1988).

802.02 Annotation Insurers must plead and prove their policy limits prior to a verdict to restrict the judgment to the policy limits. Price v. Hart, 166 Wis. 2d 182, 480 N.W.2d 249 (Ct. App. 1991).

802.02 Annotation A claim for punitive damages on a tort claim is subject to sub. (1m) (a). A demand for a specific amount in violation of sub. (1m) (a) is a nullity. Apex Electronics Corp. v. Gee, 217 Wis. 2d 378, 577 N.W.2d 23 (1998), 97-0353.

802.02 Annotation The effect of the court striking a defendant's answer is that the defendant failed to deny the plaintiff's allegations and, therefore, is deemed to have admitted them. An insured's answers do not inure to an insurers benefit. Such a proposition is contrary to the direct action statute, s. 632.24. Estate of Otto v. Physicians Insurance Company of Wisconsin, Inc. 2007 WI App 192, 305 Wis. 2d 198, 739 N.W.2d 599, 06-1566. Affirmed, 2008 WI 78, 311 Wis. 2d 84, 751 N.W.2d 805, 06-1566.



802.03 Pleading special matters.

802.03  Pleading special matters.

802.03(1) (1)  Capacity. It is not necessary to aver the capacity of a party to sue or be sued or the authority of a party to sue or be sued in a representative capacity or the legal existence of an organized association of persons that is made a party. If a party desires to raise an issue as to the legal existence of any party or the capacity of any party to sue or be sued or the authority of a party to sue or be sued in a representative capacity, the party shall do so by specific negative averment which shall include such supporting particulars as are peculiarly within the pleader's knowledge, or by motion under s. 802.06 (2).

802.03(2) (2) Fraud, mistake and condition of mind. In all averments of fraud or mistake, the circumstances constituting fraud or mistake shall be stated with particularity. Malice, intent, knowledge, and other condition of mind of a person may be averred generally.

802.03(3) (3) Conditions precedent. In pleading the performance or occurrence of conditions precedent in a contract, it shall not be necessary to state the facts showing such performance or occurrence, but it may be stated generally that the party duly performed all the conditions on his or her part or that the conditions have otherwise occurred or both. A denial of performance or occurrence shall be made specifically and with particularity. If the averment of performance or occurrence is controverted, the party pleading performance or occurrence shall be bound to establish on the trial the facts showing such performance or occurrence.

802.03(4) (4) Official document or act. In pleading an official document or official act it is sufficient to aver that the document was issued or the act done in compliance with the law.

802.03(5) (5) Judgment. In pleading a judgment or decision of a domestic or foreign court, judicial or quasi-judicial tribunal, or of a board or officer, it is sufficient to aver the judgment or decision without setting forth matter showing jurisdiction to render it.

802.03(6) (6) Libel or slander. In an action for libel or slander, the particular words complained of shall be set forth in the complaint, but their publication and their application to the plaintiff may be stated generally.

802.03(7) (7) Sales of goods, etc. In an action involving the sale and delivery of goods or the performing of labor or services, or the furnishing of materials, the plaintiff may set forth and number in the complaint the items of the plaintiff's claim and the reasonable value or agreed price of each. The defendant by the answer shall indicate specifically those items defendant disputes and whether in respect to delivery or performance, reasonable value or agreed price. If the plaintiff does not so plead the items of the claim, the plaintiff shall deliver to the defendant, within 10 days after service of a demand therefor in writing, a statement of the items of the plaintiff's claim and the reasonable value or agreed price of each.

802.03(8) (8) Time and place. For the purpose of testing the sufficiency of a pleading, averments of time and place are material and shall be considered like all other averments of material matter.

802.03(9) (9) Foreclosure. In an action for foreclosure of real property, the complaint may not name a tenant of residential real property as a defendant unless the tenant has a lien or ownership interest in the real property.

802.03 History History: Sup. Ct. Order, 67 Wis. 2d 585, 619 (1975); 1975 c. 218; 2009 a. 28.

802.03 Annotation Sub. (8) subjects claims lacking averments of time to motions for a more definite statement and not to motions to dismiss for failure to state a claim. Schweiger v. Loewi & Co., Inc. 65 Wis. 2d 56, 221 N.W.2d 882 (1974).

802.03 Annotation The "American rule" of absolute judicial immunity from liability for libel or slander provides that writings made by an attorney of record in a pending lawsuit apply in this state if the statements made are relevant to the matters being considered and are made in a procedural context recognized as affording absolute privilege. Converters Equip. Corp. v. Condes Corp. 80 Wis. 2d 257, 258 N.W.2d 712 (1977).

802.03 Annotation When a libel action is based on conduct rather than words, sub. (6) is not applicable. Starobin v. Northridge Lakes Development Co. 94 Wis. 2d 1, 287 N.W.2d 747 (1980).

802.03 Annotation Sub. (2) does not prevent the trial court from amending the pleadings to conform with the evidence pursuant to s. 802.09 as long as the parties either consent or have the chance to submit additional proof. Maiers v. Wang, 192 Wis. 2d 115, 531 N.W.2d 54 (1995).

802.03 Annotation Sub. (2) requires specification of the time, place, and content of an alleged false representation. Allegations were too general that did not specify the particular individuals who made the representations and did not specify where, when, and to whom the representations were made. Friends of Kenwood v. Green, 2000 WI App 217, 239 Wis. 2d 78, 619 N.W.2d 271, 00-0680.



802.04 Form of pleadings.

802.04  Form of pleadings.

802.04(1)(1)  Caption. Every pleading shall contain a caption setting forth the name of the court, the venue, the title of the action, the file number, and a designation as in s. 802.01 (1). If a pleading contains motions, or an answer or reply contains cross claims or counterclaims, the designation in the caption shall state their existence. In the complaint the caption of the action shall include the standardized description of the case classification type and associated code number as approved by the director of state courts, and the title of the action shall include the names and addresses of all the parties, indicating the representative capacity, if any, in which they sue or are sued and, in actions by or against a corporation, the corporate existence and its domestic or foreign status shall be indicated. In pleadings other than the complaint, it is sufficient to state the name of the first party on each side with an appropriate indication of other parties. Every pleading commencing an action under s. 814.61 (1) (a) or 814.62 (1) or (2) and every complaint filed under s. 814.61 (3) shall contain in the caption, if the action includes a claim for a money judgment, a statement of whether the amount claimed is greater than the amount under s. 799.01 (1) (d).

802.04(2) (2) Paragraphs; separate statements. All averments of claim or defense shall be made in numbered paragraphs, the contents of each of which shall be limited as far as practicable to a statement of a single set of circumstances; and a paragraph may be referred to by number in all succeeding pleadings. Each claim founded upon a separate transaction or occurrence and each defense other than denials shall be stated in a separate claim or defense whenever a separation facilitates the clear presentation of the matters set forth. A counterclaim must be pleaded as such and the answer must demand the judgment to which the defendant supposes to be entitled upon the counterclaim.

802.04(3) (3) Adoption by reference; exhibits. Statements in a pleading may be adopted by reference in a different part of the same pleading or in another pleading or in any motion. A copy of any written instrument which is an exhibit to a pleading is a part thereof for all purposes.

802.04 History History: Sup. Ct. Order, 67 Wis. 2d 585, 621 (1975); 1975 c. 218; Sup. Ct. Order, 171 Wis. 2d xix (1992); 1995 a. 27; 2007 a. 97.



802.05 Signing of pleadings, motions, and other papers; representations to court; sanctions.

802.05  Signing of pleadings, motions, and other papers; representations to court; sanctions.

802.05(1) (1)  Signature. Every pleading, written motion, and other paper shall be signed by at least one attorney of record in the attorney's individual name, or, if the party is not represented by an attorney, shall be signed by the party. Each paper shall state the signer's address and telephone number, and state bar number, if any. Except when otherwise specifically provided by rule or statute, pleadings need not be verified or accompanied by affidavit. An unsigned paper shall be stricken unless omission of the signature is corrected promptly after being called to the attention of the attorney or party.

802.05(2) (2) Representations to court. By presenting to the court, whether by signing, filing, submitting, or later advocating a pleading, written motion, or other paper, an attorney or unrepresented party is certifying that to the best of the person's knowledge, information, and belief, formed after an inquiry reasonable under the circumstances, all of the following:

802.05(2)(a) (a) The paper is not being presented for any improper purpose, such as to harass or to cause unnecessary delay or needless increase in the cost of litigation.

802.05(2)(b) (b) The claims, defenses, and other legal contentions stated in the paper are warranted by existing law or by a nonfrivolous argument for the extension, modification, or reversal of existing law or the establishment of new law.

802.05(2)(c) (c) The allegations and other factual contentions stated in the paper have evidentiary support or, if specifically so identified, are likely to have evidentiary support after a reasonable opportunity for further investigation or discovery.

802.05(2)(d) (d) The denials of factual contentions stated in the paper are warranted on the evidence or, if specifically so identified, are reasonably based on a lack of information or belief.

802.05(3) (3) Sanctions. If, after notice and a reasonable opportunity to respond, the court determines that sub. (2) has been violated, the court may impose an appropriate sanction upon the attorneys, law firms, or parties that have violated sub. (2) or are responsible for the violation in accordance with the following:

802.05(3)(a) (a) How initiated.

802.05(3)(a)1.1. `By motion.' A motion for sanctions under this rule shall be made separately from other motions or requests and shall describe the specific conduct alleged to violate sub. (2). The motion shall be served as provided in s. 801.14, but shall not be filed with or presented to the court unless, within 21 days after service of the motion or such other period as the court may prescribe, the challenged paper, claim, defense, contention, allegation, or denial is not withdrawn or appropriately corrected. If warranted, the court may award to the party prevailing on the motion reasonable expenses and attorney fees incurred in presenting or opposing the motion. Absent exceptional circumstances, a law firm shall be held jointly responsible for violations committed by its partners, associates, and employees.

802.05(3)(a)2. 2. `On court's initiative.' On its own initiative, the court may enter an order describing the specific conduct that appears to violate sub. (2) and directing an attorney, law firm, or party to show cause why it has not violated sub. (2) with the specific conduct described in the court's order.

802.05(3)(b) (b) Nature of sanction; limitations. A sanction imposed for violation of this rule shall be limited to what is sufficient to deter repetition of such conduct or comparable conduct by others similarly situated. Subject to the limitations in subds. 1. and 2., the sanction may consist of, or include, directives of a nonmonetary nature, an order to pay a penalty into court, or, if imposed on motion and warranted for effective deterrence, an order directing payment to the movant of some or all of the reasonable attorney fees and other expenses incurred as a direct result of the violation subject to all of the following:

802.05(3)(b)1. 1. Monetary sanctions may not be awarded against a represented party for a violation of sub. (2) (b).

802.05(3)(b)2. 2. Monetary sanctions may not be awarded on the court's initiative unless the court issues its order to show cause before a voluntary dismissal or settlement of the claims made by or against the party that is, or whose attorneys are, to be sanctioned.

802.05(3)(c) (c) Order. When imposing sanctions, the court shall describe the conduct determined to constitute a violation of this rule and explain the basis for the sanction imposed.

802.05(4) (4) Prisoner litigation.

802.05(4)(a)(a) A court shall review the initial pleading as soon as practicable after the action or special proceeding is filed with the court if the action or special proceeding is commenced by a prisoner, as defined in s. 801.02 (7) (a) 2.

802.05(4)(b) (b) The court may dismiss the action or special proceeding under par. (a) without requiring the defendant to answer the pleading if the court determines that the action or special proceeding meets any of the following conditions:

802.05(4)(b)1. 1. The action or proceeding is frivolous, as determined by a violation of sub. (2).

802.05(4)(b)2. 2. The action or proceeding is used for any improper purpose, such as to harass, to cause unnecessary delay or to needlessly increase the cost of litigation.

802.05(4)(b)3. 3. The action of proceeding seeks monetary damages from a defendant who is immune from such relief.

802.05(4)(b)4. 4. The action or proceeding fails to state a claim upon which relief may be granted.

802.05(4)(c) (c) If a court dismisses an action or special proceeding under par. (b) the court shall notify the department of justice or the attorney representing the political subdivision, as appropriate, of the dismissal by a procedure developed by the director of state courts in cooperation with the department of justice.

802.05(4)(d) (d) The dismissal of an action or special proceeding under par. (b) does not relieve the prisoner from paying the full filing fee related to that action or special proceeding.

802.05(5) (5) Inapplicability to discovery. Subsections (1) to (3) do not apply to disclosures and discovery requests, responses, objections, and motions that are subject to ss. 804.01 to 804.12.

802.05 History History: Sup. Ct. Order, 67 Wis. 2d 585, 622 (1975); 1975 c. 218; 1987 a. 256; Sup. Ct. Order, 161 Wis. 2d xvii (1991); Sup. Ct. Order, 171 Wis. 2d xix (1992); 1997 a. 133; Sup. Ct. Order No. 03-06, 2005 WI 38, 278 Wis. 2d xiii; Sup. Ct. Order No. 03-06A, 2005 WI 86, 280 Wis. 2d xiii; 2005 a. 253.

802.05 Annotation The rule retains the principle that attorneys and pro se litigants have an obligation to the court to refrain from conduct that frustrates the aims of Rule 1. The revision broadens the scope of this obligation, but places greater constraints on the imposition of sanctions and should reduce the number of motions for sanctions presented to the court. New subdivision (d) removes from the ambit of this rule all discovery requests, responses, objections, and motions subject to the provisions of Rule 26 through 37.

802.05 Annotation The sentence in the former rule relating to the effect of answers under oath is no longer needed and has been eliminated. The provision in the former rule that signing a paper constitutes a certificate that it has been read by the signer also has been eliminated as unnecessary. The obligations imposed under subdivision (b) obviously require that a pleading, written motion, or other paper be read before it is filed or submitted to the court.

802.05 Annotation The rule applies only to assertions contained in papers filed with or submitted to the court. It does not cover matters arising for the first time during oral presentations to the court, when counsel may make statements that would not have been made if there had been more time for study and reflection. However, a litigant's obligations with respect to the contents of these papers are not measured solely as of the time they are filed with or submitted to the court, but include reaffirming to the court and advocating positions contained in those pleadings and motions after learning that they cease to have any merit. For example, an attorney who during a pretrial conference insists on a claim or defense should be viewed as "presenting to the court" that contention and would be subject to the obligations of subdivision (b) measured as of that time. Similarly, if after a notice of removal is filed, a party urges in federal court the allegations of a pleading filed in state court (whether as claims, defenses, or in disputes regarding removal or remand), it would be viewed as "presenting" — and hence certifying to the district court under Rule 11 — those allegations.

802.05 Annotation The certification with respect to allegations and other factual contentions is revised in recognition that sometimes a litigant may have good reason to believe that a fact is true or false but may need discovery, formal or informal, from opposing parties or third persons to gather and confirm the evidentiary basis for the allegation. Tolerance of factual contentions in initial pleadings by plaintiffs or defendants when specifically identified as made on information and belief does not relieve litigants from the obligation to conduct an appropriate investigation into the facts that is reasonable under the circumstances; it is not a license to join parties, make claims, or present defenses without any factual basis or justification. Moreover, if evidentiary support is not obtained after a reasonable opportunity for further investigation or discovery, the party has a duty under the rule not to persist with that contention. Subdivision (b) does not require a formal amendment to pleadings for which evidentiary support is not obtained, but rather calls upon a litigant not thereafter to advocate such claims or defenses.

802.05 Annotation The certification is that there is (or likely will be) "evidentiary support" for the allegation, not that the party will prevail with respect to its contention regarding the fact. That summary judgment is rendered against a party does not necessarily mean, for purposes of this certification, that it had no evidentiary support for its position. On the other hand, if a party has evidence with respect to a contention that would suffice to defeat a motion for summary judgment based thereon, it would have sufficient "evidentiary support" for purposes of Rule 11.

802.05 Annotation Denials of factual contentions involve somewhat different considerations. Often, of course, a denial is premised upon the existence of evidence contradicting the alleged fact. At other times a denial is permissible because, after an appropriate investigation, a party has no information concerning the matter or, indeed, has a reasonable basis for doubting the credibility of the only evidence relevant to the matter. A party should not deny an allegation it knows to be true; but it is not required, simply because it lacks contradictory evidence, to admit an allegation that it believes is not true.

802.05 Annotation The changes in subdivisions (b)(3) and (b)(4) will serve to equalize the burden of the rule upon plaintiffs and defendants, who under Rule 8(b) are in effect allowed to deny allegations by stating that from their initial investigation they lack sufficient information to form a belief as to the truth of the allegation. If, after further investigation or discovery, a denial is no longer warranted, the defendant should not continue to insist on that denial. While sometimes helpful, formal amendment of the pleadings to withdraw an allegation or denial is not required by subdivision (b).

802.05 Annotation Arguments for extensions, modifications, or reversals of existing law or for creation of new law do not violate subdivision (b)(2) provided they are "nonfrivolous." This establishes an objective standard, intended to eliminate any "empty-head pure-heart" justification for patently frivolous arguments. However, the extent to which a litigant has researched the issues and found some support for its theories even in minority opinions, in law review articles, or through consultation with other attorneys should certainly be taken into account in determining whether paragraph (2) has been violated. Although arguments for a change of law are not required to be specifically so identified, a contention that is so identified should be viewed with greater tolerance under the rule.

802.05 Annotation The court has available a variety of possible sanctions to impose for violations, such as striking the offending paper; issuing an admonition, reprimand, or censure; requiring participation in seminars or other educational programs; ordering a fine payable to the court; referring the matter to disciplinary authorities (or, in the case of government attorneys, to the Attorney General, Inspector General, or agency head), etc. See Manual for Complex Litigation, Second, s. 42.3. The rule does not attempt to enumerate the factors a court should consider in deciding whether to impose a sanction or what sanctions would be appropriate in the circumstances; but, for emphasis, it does specifically note that a sanction may be nonmonetary as well as monetary. Whether the improper conduct was willful, or negligent; whether it was part of a pattern of activity, or an isolated event; whether it infected the entire pleading, or only one particular count or defense; whether the person has engaged in similar conduct in other litigation; whether it was intended to injure; what effect it had on the litigation process in time or expense; whether the responsible person is trained in the law; what amount, given the financial resources of the responsible person, is needed to deter that person from repetition in the same case; what amount is needed to deter similar activity by other litigants: all of these may in a particular case be proper considerations. The court has significant discretion in determining what sanctions, if any, should be imposed for a violation, subject to the principle that the sanctions should not be more severe than reasonably necessary to deter repetition of the conduct by the offending person or comparable conduct by similarly situated persons.

802.05 Annotation Since the purpose of Rule 11 sanctions is to deter rather than to compensate, the rule provides that, if a monetary sanction is imposed, it should ordinarily be paid into court as a penalty. However, under unusual circumstances, particularly for (b)(1) violations, deterrence may be ineffective unless the sanction not only requires the person violating the rule to make a monetary payment, but also directs that some or all of this payment be made to those injured by the violation. Accordingly, the rule authorizes the court, if requested in a motion and if so warranted, to award attorney's fees to another party. Any such award to another party, however, should not exceed the expenses and attorneys' fees for the services directly and unavoidably caused by the violation of the certification requirement. If, for example, a wholly unsupportable count were included in a multi-count complaint or counterclaim for the purpose of needlessly increasing the cost of litigation to an impecunious adversary, any award of expenses should be limited to those directly caused by inclusion of the improper count, and not those resulting from the filing of the complaint or answer itself. The award should not provide compensation for services that could have been avoided by an earlier disclosure of evidence or an earlier challenge to the groundless claims or defenses. Moreover, partial reimbursement of fees may constitute a sufficient deterrent with respect to violations by persons having modest financial resources. In cases brought under statutes providing for fees to be awarded to prevailing parties, the court should not employ cost-shifting under this rule in a manner that would be inconsistent with the standards that govern the statutory award of fees, such as stated in Christiansburg Garment Co. v. EEOC, 434 U.S. 412 (1978).

802.05 Annotation The sanction should be imposed on the persons — whether attorneys, law firms, or parties — who have violated the rule or who may be determined to be responsible for the violation. The person signing, filing, submitting, or advocating a document has a nondelegable responsibility to the court, and in most situations is the person to be sanctioned for a violation. Absent exceptional circumstances, a law firm is to be held also responsible when, as a result of a motion under subdivision (c)(1)(A), one of its partners, associates, or employees is determined to have violated the rule. Since such a motion may be filed only if the offending paper is not withdrawn or corrected within 21 days after service of the motion, it is appropriate that the law firm ordinarily be viewed as jointly responsible under established principles of agency. This provision is designed to remove the restrictions of the former rule. Cf. Pavelic & LeFlore v. Marvel Entertainment Group, 493 U.S. 120 (1989) (1983 version of Rule 11 does not permit sanctions against law firm of attorney signing groundless complaint).

802.05 Annotation The revision permits the court to consider whether other attorneys in the firm, co-counsel, other law firms, or the party itself should be held accountable for their part in causing a violation. When appropriate, the court can make an additional inquiry in order to determine whether the sanction should be imposed on such persons, firms, or parties either in addition to or, in unusual circumstances, instead of the person actually making the presentation to the court. For example, such an inquiry may be appropriate in cases involving governmental agencies or other institutional parties that frequently impose substantial restrictions on the discretion of individual attorneys employed by it.

802.05 Annotation Sanctions that involve monetary awards (such as a fine or an award of attorney's fees) may not be imposed on a represented party for causing a violation of subdivision (b)(2), involving frivolous contentions of law. Monetary responsibility for such violations is more properly placed solely on the party's attorneys. With this limitation, the rule should not be subject to attack under the Rules Enabling Act. See Willy v. Coastal Corp., 503 U.S. 131 (1992); Business Guides, Inc. v. Chromatic Communications Enter. Inc., 498 U.S. 533 (1991). This restriction does not limit the court's power to impose sanctions or remedial orders that may have collateral financial consequences upon a party, such as dismissal of a claim, preclusion of a defense, or preparation of amended pleadings.

802.05 Annotation Explicit provision is made for litigants to be provided notice of the alleged violation and an opportunity to respond before sanctions are imposed. Whether the matter should be decided solely on the basis of written submissions or should be scheduled for oral argument (or, indeed, for evidentiary presentation) will depend on the circumstances. If the court imposes a sanction, it must, unless waived, indicate its reasons in a written order or on the record; the court should not ordinarily have to explain its denial of a motion for sanctions. Whether a violation has occurred and what sanctions, if any, to impose for a violation are matters committed to the discretion of the trial court; accordingly, as under current law, the standard for appellate review of these decisions will be for abuse of discretion. See Cooter & Gell v. Hartmarx Corp., 496 U.S. 384 (1990) (noting, however, that an abuse would be established if the court based its ruling on an erroneous view of the law or on a clearly erroneous assessment of the evidence).

802.05 Annotation The revision leaves for resolution on a case-by-case basis, considering the particular circumstances involved, the question as to when a motion for violation of Rule 11 should be served and when, if filed, it should be decided. Ordinarily the motion should be served promptly after the inappropriate paper is filed, and, if delayed too long, may be viewed as untimely. In other circumstances, it should not be served until the other party has had a reasonable opportunity for discovery. Given the "safe harbor" provisions discussed below, a party cannot delay serving its Rule 11 motion until conclusion of the case (or judicial rejection of the offending contention).

802.05 Annotation Rule 11 motions should not be made or threatened for minor, inconsequential violations of the standards prescribed by subdivision (b). They should not be employed as a discovery device or to test the legal sufficiency or efficacy of allegations in the pleadings; other motions are available for those purposes. Nor should Rule 11 motions be prepared to emphasize the merits of a party's position, to exact an unjust settlement, to intimidate an adversary into withdrawing contentions that are fairly debatable, to increase the costs of litigation, to create a conflict of interest between attorney and client, or to seek disclosure of matters otherwise protected by the attorney-client privilege or the work-product doctrine. As under the prior rule, the court may defer its ruling (or its decision as to the identity of the persons to be sanctioned) until final resolution of the case in order to avoid immediate conflicts of interest and to reduce the disruption created if a disclosure of attorney-client communications is needed to determine whether a violation occurred or to identify the person responsible for the violation.

802.05 Annotation The rule provides that requests for sanctions must be made as a separate motion, i.e., not simply included as an additional prayer for relief contained in another motion. The motion for sanctions is not, however, to be filed until at least 21 days (or such other period as the court may set) after being served. If, during this period, the alleged violation is corrected, as by withdrawing (whether formally or informally) some allegation or contention, the motion should not be filed with the court. These provisions are intended to provide a type of "safe harbor" against motions under Rule 11 in that a party will not be subject to sanctions on the basis of another party's motion unless, after receiving the motion, it refuses to withdraw that position or to acknowledge candidly that it does not currently have evidence to support a specified allegation. Under the former rule, parties were sometimes reluctant to abandon a questionable contention lest that be viewed as evidence of a violation of Rule 11; under the revision, the timely withdrawal of a contention will protect a party against a motion for sanctions.

802.05 Annotation To stress the seriousness of a motion for sanctions and to define precisely the conduct claimed to violate the rule, the revision provides that the "safe harbor" period begins to run only upon service of the motion. In most cases, however, counsel should be expected to give informal notice to the other party, whether in person or by a telephone call or letter, of a potential violation before proceeding to prepare and serve a Rule 11 motion.

802.05 Annotation As under former Rule 11, the filing of a motion for sanctions is itself subject to the requirements of the rule and can lead to sanctions. However, service of a cross motion under Rule 11 should rarely be needed since under the revision the court may award to the person who prevails on a motion under Rule 11 — whether the movant or the target of the motion — reasonable expenses, including attorney's fees, incurred in presenting or opposing the motion.

802.05 Annotation The power of the court to act on its own initiative is retained, but with the condition that this be done through a show cause order. This procedure provides the person with notice and an opportunity to respond. The revision provides that a monetary sanction imposed after a court-initiated show cause order be limited to a penalty payable to the court and that it be imposed only if the show cause order is issued before any voluntary dismissal or an agreement of the parties to settle the claims made by or against the litigant. Parties settling a case should not be subsequently faced with an unexpected order from the court leading to monetary sanctions that might have affected their willingness to settle or voluntarily dismiss a case. Since show cause orders will ordinarily be issued only in situations that are akin to a contempt of court, the rule does not provide a "safe harbor" to a litigant for withdrawing a claim, defense, etc., after a show cause order has been issued on the court's own initiative. Such corrective action, however, should be taken into account in deciding what — if any — sanction to impose if, after consideration of the litigant's response, the court concludes that a violation has occurred.

802.05 Annotation Rule 11 is not the exclusive source for control of improper presentations of claims, defenses, or contentions. It does not supplant statutes permitting awards of attorney's fees to prevailing parties or alter the principles governing such awards. It does not inhibit the court in punishing for contempt, in exercising its inherent powers, or in imposing sanctions, awarding expenses, or directing remedial action authorized under other rules or under 28 U.S.C. s. 1927. See Chambers v. NASCO, 501 U.S. 32 (1991). Chambers cautions, however, against reliance upon inherent powers if appropriate sanctions can be imposed under provisions such as Rule 11, and the procedures specified in Rule 11 — notice, opportunity to respond, and findings — should ordinarily be employed when imposing a sanction under the court's inherent powers. Finally, it should be noted that Rule 11 does not preclude a party from initiating an independent action for malicious prosecution or abuse of process.

802.05 Annotation This section does not allow a "good faith" defense, but imposes an affirmative duty of reasonable inquiry before filing. A party prevailing on appeal in defense of an award under this section is entitled to a further award without showing that the appeal itself is frivolous under s. 809.25 (3). Riley v. Isaacson, 156 Wis. 2d 249, 456 N.W.2d 619 (Ct. App. 1990).

802.05 Annotation An unsigned summons served with a signed complaint is a technical defect, which in the absence of prejudice does not deny the trial court personal jurisdiction. This section places a personal obligation on the attorney to assure that there are grounds for the contents of the pleading, which is satisfied by the signing of the complaint. Gaddis v. LaCrosse Products, Inc. 198 Wis. 2d 396, 542 N.W.2d 454 (1996), 94-2121.

802.05 Annotation The return of a writ of certiorari is an "other document" under this section. Attorney failure to verify its correctness before signing the return was ground for sanctions. State ex rel. Campbell v. Town of Delavan, 210 Wis. 2d 239, 565 N.W.2d 209 (Ct. App. 1997), 96-1291.

802.05 Annotation In determining the reasonableness of an attorney's inquiry, a court must consider: 1) the amount of time the attorney had to investigate the claims; 2) the extent to which the attorney had to rely on the client for the underlying facts; 3) whether the case was accepted from another attorney; 4) the complexity of the facts; and 5) whether discovery would benefit the factual record. At minimum some affirmative investigation is required. Belich v. Szymaszek, 224 Wis. 2d 419, 592 N.W.2d 254 (Ct. App. 1999), 97-3447.

802.05 Annotation The incorporation of this section by s. 814.025 allows the trial court on a motion filed under s. 814.025 to award attorney fees based on both sections. Belich v. Szymaszek, 224 Wis. 2d 419, 592 N.W.2d 254 (Ct. App. 1999), 97-3447.

802.05 Annotation A plaintiff need not as a matter of course exhaust outside sources of information before embarking on formal discovery. However, a plaintiff may not rely on formal discovery to establish the factual basis of its cause of action, thereby escaping the mandates of ss. 802.05 and 814.025, when the required factual basis could be established without discovery. Jandrt v. Jerome Foods, Inc. 227 Wis. 2d 531, 597 N.W.2d 744 (1999), 98-0885.

802.05 Annotation The standard for determining whether a claim may be dismissed under sub. (3) (b) 4. is the same standard applied in a normal civil case for failure to state a claim upon which relief can be granted. A case should be dismissed only if it is quite clear that under no circumstances can a plaintiff recover. State ex rel. Adell v. Smith, 2001 WI App 168, 247 Wis. 2d 260, 633 N.W.2d 231, 00-0070.

802.05 Annotation A stamped reproduction of a signature does not satisfy s. 801.09 (3), and correcting the signature a year after receiving notice of the defect is not timely under sub. (1) (a). The error must be promptly corrected, or else the certification statute and the protection it was intended to afford is rendered meaningless. Novak v. Phillips, 2001 WI App 156, 246 Wis. 2d 673, 631 N.W.2d 635, 00-2416. See also Schaefer v. Riegelman, 2002 WI 18, 250 Wis. 2d 494, 639 N.W.2d N.W.2d 715, 00-2157 reversing the holding of Novak that the error was technical and not fundamental.

802.05 Annotation A summons and complaint signed by an attorney not licensed in the state contained a fundamental defect that deprived the circuit court of jurisdiction even though the signature was made on behalf and at the direction of a licensed attorney. Schaefer v. Riegelman, 2002 WI 18, 250 Wis. 2d 494, 639 N.W.2d N.W.2d 715, 00-2157.

802.05 Annotation The failure to sign a notice of appeal can be corrected and does not compel immediate dismissal. State v. Seay, 2002 WI App 37, 250 Wis. 2d 761, 641 N.W.2d 437, 00-3490.

802.05 Annotation The handwritten signature on a summons and complaint of an attorney of record who had been suspended from the practice of law was a fundamental defect. The defect was not cured when an amended complaint was filed with new counsel's signature but when no amended or corrected summons was ever filed. Town of Dunkirk v. City of Stoughton, 2002 WI App 280, 258 Wis. 2d 805, 654 N.W.2d 488, 02-0166.

802.05 Annotation The circuit court's sua sponte dismissal of a petition for a writ of certiorari did not violate the right to due process or equal protection. Due process was satisfied because of constructive notice under sub. (3) (b), together with post-dismissal procedures available to the prisoner. Equal protection was satisfied because the initial pleading review procedure satisfied the rational basis test. Schatz v. McCaughtry, 2003 WI 80, 263 Wis. 2d 83, 664 N.W.2d 596, 01-0793.

802.05 Annotation When petitioners and their counsel knew events related in their petition had not occurred when the petition was signed and sworn to and had not occurred when they filed the petition with the court, the trial court could reasonably decide that constituted a violation of the obligation to make a reasonable inquiry to insure that their petition was well-grounded in fact. The court properly rejected their rationale that the event did come about as expected. Robinson v. Town of Bristol, 2003 WI App 97, 264 Wis. 2d 318, 667 N.W.2d 14, 02-1247.

802.05 Annotation Sub. (1) expressly authorizes sanctions against a represented client who has not signed a pleading and does not require the signing attorney to personally have the improper purpose. Lack of evidence that a signing attorney was or should have been aware the client was using the complaint for an improper purpose does not result in the conclusion that the complaint was not used for an improper purpose, but is relevant to whom to sanction. Wisconsin Chiropractic Association v. Chiropractic Examining Board, 2004 WI App 30, 269 Wis. 2d 837, 676 N.W.2d 580, 03-0933.

802.05 Annotation In order to confer jurisdiction on the court of appeals, a notice of appeal filed by counsel must contain the handwritten signature of an attorney authorized to practice law in Wisconsin. Counsel cannot delegate the duty to affix a signature on a notice of appeal to a person not authorized to practice law in Wisconsin. When a notice of appeal is not signed by an attorney when an attorney is required, the notice of appeal is fundamentally defective and cannot confer jurisdiction. Brown v. MR Group, LLC 2004 WI App 121, 274 Wis. 2d 804, 683 N.W.2d 804, 03-2309.

802.05 Annotation To avoid permitting prisoners to easily avoid the judicial screening requirement that is central to the purpose s. 802.05 (3), prisoners may not amend their initial pleadings as a matter of course under s. 802.09 (1). A prisoner's amendment of an initial pleading is subject to the judicial screening requirement of s. 802.05 (3), and a court must review the proposed amended pleading under that subsection before granting the prisoner leave to amend. Lindell v. Litscher, 2005 WI App 39, 280 Wis. 2d 159, 694 N.W.2d 396, 03-2477.

802.05 Annotation If a pleading that does not conform to the subscription requirement of sub. (1) (a) is characterized as containing a fundamental defect that normally deprives the court of jurisdiction, that pleading is curable. Rabideau v. Stiller, 2006 WI App 155, 295 Wis. 2d 417, 720 N.W.2d 108, 05-2868.

802.05 Annotation The Effect of Jandrt on Satellite Litigation. Geske & Gleisner. Wis. Law. May 2000.

802.05 Annotation Frivolous Sanction Law in Wisconsin. Geske & Gleisner. Wis. Law. Feb. 2006.

802.05 Annotation This section is a procedural rule and procedural rules generally have retroactive application. However, this section, as affected by Supreme Court Order 03-06, is not to be applied retroactively when the new rule diminishes a contract, disturbs vested rights, or imposes an unreasonable burden on the party charged with complying with the new rule's requirements. Trinity Petroleum, Inc. v. Scott Oil Company, Inc. 2007 WI 88, 302 Wis. 2d 299, 735 N.W.2d 1, 05-2837.

802.05 Annotation Sub. (3) (a) 1. requires the party seeking sanctions to first serve the motion on the potentially sanctionable party, who then has 21 days to withdraw or appropriately correct the claimed violation. The movant cannot file a motion for sanctions unless that time period has expired without a withdrawal or correction. A postjudgment sanctions motion does not comply with sub. (3) (a) 1. It would wrench both the language and the purpose of the rule to permit an informal warning to substitute for service of the motion. Ten Mile Investments, LLC v. Sherman, 2007 WI App 253, 306 Wis. 2d 799, 743 N.W.2d 442, 06-0353.

802.05 Annotation Under sub. (1), every motion filed in court must be signed by an attorney or it shall be stricken. Sub. (1) required the circuit court to strike from the record an affidavit and proposed order submitted by a child support agency that was not executed by an attorney. Teasdale v. Marinette County Child Support Agency, 2009 WI App 152, 321 Wis. 2d 647, 775 N.W.2d 123, 08-2827.



802.06 Defenses and objection; when and how presented; by pleading or motion; motion for judgment on the pleadings.

802.06  Defenses and objection; when and how presented; by pleading or motion; motion for judgment on the pleadings.

802.06(1)(1)  When presented. Except when a court dismisses an action or special proceeding under s. 802.05 (4), a defendant shall serve an answer within 20 days after the service of the complaint upon the defendant. If a guardian ad litem is appointed for a defendant, the guardian ad litem shall have 20 days after appointment to serve the answer. A party served with a pleading stating a cross claim against the party shall serve an answer thereto within 20 days after the service upon the party. The plaintiff shall serve a reply to a counterclaim in the answer within 20 days after service of the answer. The state or an agency of the state or an officer, employee, or agent of the state shall serve an answer to the complaint or to a cross claim or a reply to a counterclaim within 45 days after service of the pleading in which the claim is asserted. If any pleading is ordered by the court, it shall be served within 20 days after service of the order, unless the order otherwise directs. If a defendant in the action is an insurance company, or if any cause of action raised in the original pleading, cross claim, or counterclaim is founded in tort, the periods of time to serve a reply or answer shall be 45 days. The service of a motion permitted under sub. (2) alters these periods of time as follows, unless a different time is fixed by order of the court: if the court denies the motion or postpones its disposition until the trial on the merits, the responsive pleading shall be served within 10 days after notice of the court's action; or if the court grants a motion for a more definite statement, the responsive pleading shall be served within 10 days after the service of the more definite statement.

802.06(2) (2) How presented.

802.06(2)(a)(a) Every defense, in law or fact, except the defense of improper venue, to a claim for relief in any pleading, whether a claim, counterclaim, cross claim, or 3rd-party claim, shall be asserted in the responsive pleading thereto if one is required, except that the following defenses may at the option of the pleader be made by motion:

802.06(2)(a)1. 1. Lack of capacity to sue or be sued.

802.06(2)(a)2. 2. Lack of jurisdiction over the subject matter.

802.06(2)(a)3. 3. Lack of jurisdiction over the person or property.

802.06(2)(a)4. 4. Insufficiency of summons or process.

802.06(2)(a)5. 5. Untimeliness or insufficiency of service of summons or process.

802.06(2)(a)6. 6. Failure to state a claim upon which relief can be granted.

802.06(2)(a)7. 7. Failure to join a party under s. 803.03.

802.06(2)(a)8. 8. Res judicata.

802.06(2)(a)9. 9. Statute of limitations.

802.06(2)(a)10. 10. Another action pending between the same parties for the same cause.

802.06(2)(b) (b) A motion making any of the defenses in par. (a) 1. to 10. shall be made before pleading if a further pleading is permitted. Objection to venue shall be made in accordance with s. 801.51. If a pleading sets forth a claim for relief to which the adverse party is not required to serve a responsive pleading, the adverse party may assert at the trial any defense in law or fact to that claim for relief. If on a motion asserting the defense described in par. (a) 6. to dismiss for failure of the pleading to state a claim upon which relief can be granted, or on a motion asserting the defenses described in par. (a) 8. or 9., matters outside of the pleadings are presented to and not excluded by the court, the motion shall be treated as one for summary judgment and disposed of as provided in s. 802.08, and all parties shall be given reasonable opportunity to present all material made pertinent to such a motion by s. 802.08.

802.06(3) (3) Judgment on the pleadings. After issue is joined between all parties but within time so as not to delay the trial, any party may move for judgment on the pleadings. Prior to a hearing on the motion, any party who was prohibited under s. 802.02 (1m) from specifying the amount of money sought in the demand for judgment shall specify that amount to the court and to the other parties. If, on a motion for judgment on the pleadings, matters outside the pleadings are presented to and not excluded by the court, the motion shall be treated as one for summary judgment and disposed of as provided in s. 802.08, and all parties shall be given reasonable opportunity to present all material made pertinent to the motion by s. 802.08.

802.06(4) (4) Preliminary hearings. The defenses specifically listed in sub. (2), whether made in a pleading or by motion, the motion for judgment under sub. (3) and the motion to strike under sub. (6) shall be heard and determined before trial on motion of any party, unless the judge to whom the case has been assigned orders that the hearing and determination thereof be deferred until the trial. The hearing on the defense of lack of jurisdiction over the person or property shall be conducted in accordance with s. 801.08.

802.06(5) (5) Motion for more definite statement. If a pleading to which a responsive pleading is permitted is so vague or ambiguous that a party cannot reasonably be required to frame a responsive pleading, the party may move for a more definite statement before interposing a responsive pleading. The motion shall point out the defects complained of and the details desired. If the motion is granted and the order of the court is not obeyed within 10 days after notice of the order or within such other time as the court may fix, the court may strike the pleading to which the motion was directed or make such order as it deems just.

802.06(6) (6) Motion to strike. Upon motion made by a party before responding to a pleading or, if no responsive pleading is permitted upon motion made by a party within 20 days after the service of the pleading upon the party or upon the court's own initiative at any time, the court may order stricken from any pleading any insufficient defense or any redundant, immaterial, impertinent, scandalous, or indecent matter. If a defendant in the action is an insurance company, if any cause of action raised in the original pleading, cross-claim, or counterclaim is founded in tort, or if the moving party is the state or an officer, agent, employee, or agency of the state, the 20-day time period under this subsection is increased to 45 days.

802.06(7) (7) Consolidation of defenses in motions. A party who makes a motion under this section may join with it any other motions herein provided for and then available to the party. If a party makes a motion under this section but omits therefrom any defense or objection then available to the party which this section permits to be raised by motion, the party shall not thereafter make a motion based on the defense or objection so omitted, except a motion as provided in sub. (8) (b) to (d) on any of the grounds there stated.

802.06(8) (8) Waiver or preservation of certain defenses.

802.06(8)(a)(a) A defense of lack of jurisdiction over the person or the property, insufficiency of process, untimeliness or insufficiency of service of process or another action pending between the same parties for the same cause is waived only if any of the following conditions is met:

802.06(8)(a)1. 1. The defense is omitted from a motion in the circumstances described in sub. (7).

802.06(8)(a)2. 2. The defense is neither made by motion under this section nor included in a responsive pleading.

802.06(8)(b) (b) A defense of failure to join a party indispensable under s. 803.03 or of res judicata may be made in any pleading permitted or ordered under s. 802.01 (1), or by motion before entry of the final pretrial conference order. A defense of statute of limitations, failure to state a claim upon which relief can be granted, and an objection of failure to state a legal defense to a claim may be made in any pleading permitted or ordered under s. 802.01 (1), or by a motion for judgment on the pleadings, or otherwise by motion within the time limits established in the scheduling order under s. 802.10 (3).

802.06(8)(c) (c) If it appears by motion of the parties or otherwise that the court lacks jurisdiction of the subject matter, the court shall dismiss the action.

802.06(8)(d) (d) A defense of lack of capacity may be raised within the time permitted under s. 803.01.

802.06(9) (9) Telephone hearings. Oral argument permitted on motions under this section may be heard as prescribed in s. 807.13 (1).

802.06 History History: Sup. Ct. Order, 67 Wis. 2d 585, 623 (1975); 1975 c. 218; Sup. Ct. Order, 73 Wis. 2d xxxi; Sup. Ct. Order, 82 Wis. 2d ix; 1977 c. 260; 1977 c. 447 ss. 196, 210; 1979 c. 110 ss. 51, 60 (7); 1979 c. 323 s. 33; 1981 c. 390 s. 252; Sup. Ct. Order, 112 Wis. 2d xi (1983); 1983 a. 228 s. 16; Sup. Ct. Order, 141 Wis. 2d xiii (1987); 1987 a. 256; 1993 a. 213; Sup. Ct. Order No. 95-04, 191 Wis. 2d xxi (1995); 1995 a. 225, 411; 1997 a. 133, 187; 1999 a. 32; 2001 a. 16; Sup. Ct. Order No. 03-06A, 2005 WI 86, 280 Wis. 2d xiii; 2005 a. 442; 2007 a. 97.

802.06 Annotation A motion under sub. (2) (f) [now (2) (a) 6.] usually will be granted only when it is quite clear that under no condition can the plaintiff recover. Wilson v. Continental Insurance Cos. 87 Wis. 2d 310, 274 N.W.2d 679 (1979).

802.06 Annotation Under sub. (2) (f) [now (2) (a) 6.], a claim should only be dismissed if it is clear from the complaint that under no condition can the plaintiff recover. Morgan v. Pennsylvania General Insurance Co. 87 Wis. 2d 723, 275 N.W.2d 660 (1979).

802.06 Annotation A plaintiff need not prima facie prove jurisdiction prior to a evidentiary hearing under sub. (4). Bielefeldt v. St. Louis Fire Door Co. 90 Wis. 2d 245, 279 N.W.2d 464 (1979).

802.06 Annotation Since facts alleged in the complaint stated a claim for abuse of process, the complaint was improperly dismissed under sub. (2) (f) [now (2) (a) 6.] even though an abuse of process claim was not pleaded or argued in the trial court. Strid v. Converse, 111 Wis. 2d 418, 331 N.W.2d 350 (1983).

802.06 Annotation Counsel's appearance and objection, affidavit, and trial brief were adequate to raise the issue of defective service of process. If not in form, in substance those actions were the equivalent of a motion under sub. (2). Honeycrest Farms, Inc. v. A. O. Smith Corp. 169 Wis. 2d 596, 486 N.W.2d 539 (Ct. App. 1992).

802.06 Annotation Pleading failure to secure proper jurisdiction, or alternatively failure to obtain proper service, was sufficient to challenge the sufficiency of a summons and complaint served without proper authentication. Studelska v. Avercamp, 178 Wis. 2d 457, 504 N.W.2d 125 (Ct. App. 1993).

802.06 Annotation Motions for sanctions under this section must be filed prior to the entry of judgment. Northwest Wholesale Lumber v. Anderson, 191 Wis. 2d 278, 528 N.W.2d 502 (Ct. App. 1995).

802.06 Annotation A party does not waive the defense of lack of jurisdiction when 2 answers are filed on its behalf by 2 different insurers and only one raises the defense. Honeycrest Farms v. Brave Harvestore Systems, 200 Wis. 2d 256, 546 N.W.2d 192 (Ct. App. 1996), 95-1789.

802.06 Annotation Trial courts have the authority to convert a motion to dismiss to a motion for summary judgment when matters outside the pleadings are considered. Schopper v. Gehring, 210 Wis. 2d 208, 565 N.W.2d 187 (Ct. App. 1997), 96-2782.

802.06 Annotation A defendant may file a motion to dismiss for failure to state a claim after filing an answer. A defendant who raises the defenses of failure to state a claim or the statute of limitations in an answer does not forfeit the right to bring those defenses on for disposition by subsequent motion. Eternalist Foundation, Inc. v. City of Platteville, 225 Wis. 2d 759, 593 N.W.2d 84 (Ct. App. 1999), 98-1944.

802.06 Annotation Sub. (2) (b) requires the court to notify parties of its intent to convert a motion to dismiss for failure to state a claim to one for summary judgment and to provide the parties a reasonable opportunity to present material made pertinent by the application of s. 802.08. CTI of Northeast Wisconsin, LLC v. Herrell, 2003 WI App 19, 259 Wis. 2d 756, 656 N.W.2d 794, 02-1881.

802.06 Annotation Sub. (8) (b), as applied to certiorari proceedings in which there is no pretrial conference, allows a party who has unsuccessfully moved to dismiss on other grounds to still seek dismissal grounded on claims preclusion at any time before the court has considered the merits of the petitioner's claims. Barksdale v. Litscher, 2004 WI App 130, 275 Wis. 2d 493, 685 N.W.2d 493, 03-0841.

802.06 Annotation The plaintiff is normally entitled to an evidentiary hearing when a defendant challenges personal jurisdiction, even if the plaintiff does not demonstrate that an evidentiary hearing is necessary. The burden of going forward with the evidence, as well as the burden of persuasion, on the issue of jurisdiction is on the plaintiff. There is no rule that the plaintiff's burden to prove prima facie the facts supporting jurisdiction must be met by affidavit or in any manner prior to the evidentiary hearing. Kavanaugh Restaurant Supply, Inc. v. M.C.M. Stainless Fabricating, Inc. 2006 WI App 236, 297 Wis. 2d 532, 724 N.W.2d 893, 06-0043.

802.06 Annotation Section 802.06 (2) (b) serves as an exception to the summary judgment procedure laid out in s. 802.08. Section 802.06 (2) (b) allows the circuit court to convert a defendant's motion to dismiss for failure to state a claim into a summary judgment motion when the defendant has not filed an answer even though s. 802.08 requires that the pleadings be complete before a court can review a summary judgment motion. Alliance Laundry Systems LLC v. Stroh Die Casting Co., Inc. 2008 WI App 180, 315 Wis. 2d 143, 763 N.W.2d 167, 07-2857.

802.06 Annotation Sub. (2) (b) requires the court to provide both parties with reasonable notice that it will or might convert a motion to dismiss into a summary judgment motion, but it does not require the court to request additional briefs or affidavits. Notice depends on the facts in each case and need not state that the court will, in fact, convert. Alliance Laundry Systems LLC v. Stroh Die Casting Co., Inc. 2008 WI App 180, 315 Wis. 2d 143, 763 N.W.2d 167, 07-2857.



802.07 Counterclaim and cross claim.

802.07  Counterclaim and cross claim.

802.07(1) (1)  Counterclaim. A defendant may counterclaim any claim which the defendant has against a plaintiff, upon which a judgment may be had in the action. A counterclaim may or may not diminish or defeat the recovery sought by the opposing party. Except as prohibited by s. 802.02 (1m), the counterclaim may claim relief exceeding in amount or different in kind from that sought in the pleading of the opposing party.

802.07(2) (2) Counterclaim maturing or acquired after pleading. A claim which either matured or was acquired by the pleader after serving the pleading may, with the permission of the court, be presented as a counterclaim by supplemental pleading.

802.07(3) (3) Cross claim. A pleading may state as a cross claim any claim by one party against a coparty if the cross claim is based on the same transaction, occurrence, or series of transactions or occurrences as is the claim in the original action or as is a counterclaim therein, or if the cross claim relates to any property that is involved in the original action. Except as prohibited by s. 802.02 (1m), the cross claim may include a claim that the party against whom it is asserted is or may be liable to the cross claimant for all or part of a claim asserted in the action against the cross claimant.

802.07(4) (4) Joinder of additional parties. Persons other than those made parties to the original action may be made parties to a counterclaim or cross claim in accordance with ss. 803.03 to 803.05.

802.07(5) (5) Separate trials; separate judgments. If the court orders separate trials as provided in s. 805.05 (2), judgment on a counterclaim or cross claim may be rendered in accordance with s. 806.01 (2) when the court has jurisdiction so to do, even if the claims of the opposing party have been dismissed or otherwise disposed of.

802.07 History History: Sup. Ct. Order, 67 Wis. 2d 585, 628 (1975); 1975 c. 218; Sup. Ct. Order, 104 Wis. 2d xi; 1987 a. 256; 2007 a. 97.

802.07 Annotation Section 806.02 (2) provides that the plaintiff may move for default judgment according to the demand of the complaint. This section gives no indication that the appellations "plaintiff" and "defendant" may be reversed for purposes of a counterclaim. Pollack v. Calimag, 157 Wis. 2d 222, 458 N.W.2d 591 (Ct. App. 1990).

802.07 Annotation A defendant may not join opposing counsel in counterclaims, but claims may be asserted against counsel after the principal action is completed. Badger Cab Co. v. Soule, 171 Wis. 2d 754, 492 N.W.2d 375 (Ct. App. 1992).

802.07 Annotation This section does not contain mandatory counterclaim language but, res judicata bars claims arising from a single transaction that was the subject of a prior action and could have been raised by a counterclaim in the prior action if the action would nullify the initial judgment or impair rights established in the initial action. ABCG Enterprises v. First Bank Southeast, 184 Wis. 2d 465, 515 N.W.2d 904 (1994).

802.07 Annotation When collateral estoppel compels raising a counterclaim in an equitable action, that compulsion does not result in the waiver of the right to a jury trial. Norwest Bank v. Plourde, 185 Wis. 2d 377, 518 N.W.2d 265 (Ct. App. 1994).

802.07 Annotation In an automobile injury action by an injured party naming the driver of the other car and the injured party's own insurance company as defendants, the court was not competent to proceed on a default judgment motion by the insurer against the other defendant when the insurer had filed an answer, but no cross claim against the other defendant. A default judgment entered in favor of the insurer was void. Tridle v. Horn, 2002 WI App 215, 257 Wis. 2d. 529, 652 N.W.2d 418, 01-3372.

802.07 Annotation Cross-claims are generally permissive in Wisconsin. Wisconsin Public Service Corp. v. Arby Construction, 2011 WI App 65, 333 Wis. 2d 184, 798 N.W.2d 715, 10-0878.

802.07 Annotation When a defendant obtains judgment on a counterclaim, the judgment extinguishes the defendant's right to recover on other counterclaims arising from the same transaction. Bankruptcy Estate of Lake Geneva Sugar Shack, Inc. v. General Star Indemnity, 32 F. Supp. 2d 1059 (1999).

802.07 Annotation Landing in the A.B.C.G. Soup: The Compulsory Counterclaim Trap. Bach. Wis. Law. March 2006.



802.08 Summary judgment.

802.08  Summary judgment.

802.08(1)(1)  Availability. A party may, within 8 months of the filing of a summons and complaint or within the time set in a scheduling order under s. 802.10, move for summary judgment on any claim, counterclaim, cross claim, or 3rd-party claim which is asserted by or against the party. Amendment of pleadings is allowed as in cases where objection or defense is made by motion to dismiss.

802.08(2) (2) Motion. Unless earlier times are specified in the scheduling order, the motion shall be served at least 20 days before the time fixed for the hearing and the adverse party shall serve opposing affidavits, if any, at least 5 days before the time fixed for the hearing. Prior to a hearing on the motion, any party who was prohibited under s. 802.02 (1m) from specifying the amount of money sought in the demand for judgment shall specify that amount to the court and to the other parties. The judgment sought shall be rendered if the pleadings, depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter of law. A summary judgment, interlocutory in character, may be rendered on the issue of liability alone although there is a genuine issue as to the amount of damages.

802.08(3) (3) Supporting papers. Supporting and opposing affidavits shall be made on personal knowledge and shall set forth such evidentiary facts as would be admissible in evidence. Copies of all papers or parts thereof referred to in an affidavit shall be attached thereto and served therewith, if not already of record. The court may permit affidavits to be supplemented or opposed by depositions, answers to interrogatories, or further affidavits. When a motion for summary judgment is made and supported as provided in this section, an adverse party may not rest upon the mere allegations or denials of the pleadings but the adverse party's response, by affidavits or as otherwise provided in this section, must set forth specific facts showing that there is a genuine issue for trial. If the adverse party does not so respond, summary judgment, if appropriate, shall be entered against such party.

802.08(4) (4) When affidavits unavailable. Should it appear from the affidavits of a party opposing the motion that the party cannot for reasons stated present by affidavit facts essential to justify the party's opposition, the court may refuse the motion for judgment or may order a continuance to permit affidavits to be obtained or depositions to be taken or discovery to be had or may make such other order as is just.

802.08(5) (5) Affidavits made in bad faith. Should it appear to the satisfaction of the court at any time that any of the affidavits presented pursuant to this section is presented in bad faith or solely for the purpose of delay, the court shall forthwith order the party employing them to pay to the other party the amount of the reasonable expenses which the filing of the affidavits caused the other party to incur, including reasonable attorney fees.

802.08(6) (6) Judgment for opponent. If it shall appear to the court that the party against whom a motion for summary judgment is asserted is entitled to a summary judgment, the summary judgment may be awarded to such party even though the party has not moved therefor.

802.08(7) (7) Telephone hearings. Oral argument permitted on motions under this section may be heard as prescribed in s. 807.13 (1).

802.08 History History: Sup. Ct. Order, 67 Wis. 2d 585, 630 (1975); 1975 c. 218; Sup. Ct. Order, 82 Wis. 2d ix; Sup. Ct. Order, 141 Wis. 2d xix; 1987 a. 256; Sup. Ct. Order, 168 Wis. 2d xxii; 1993 a. 490; 1997 a. 254; 2005 a. 253; 2007 a. 97.

802.08 Annotation When the plaintiff had signed a release, and when another illness subsequently developed, whether the plaintiff consciously intended to disregard the possibility that a known condition could become aggravated was a question of fact not to be determined on summary judgment. Krezinski v. Hay, 77 Wis. 2d 569, 253 N.W.2d 522 (1977).

802.08 Annotation Summary judgment procedure is not authorized in proceedings for judicial review under ch. 227. Wisconsin Environmental Decade v. Public Service Commission, 79 Wis. 2d 161, 255 N.W.2d 917 (1977).

802.08 Annotation When an insurance policy unambiguously excluded coverage relating to warranties, a factual question whether implied warranties were made was immaterial and the trial court abused its discretion in denying the insurer's summary judgment motion. Jones v. Sears Roebuck & Co. 80 Wis. 2d 321, 259 N.W.2d 70 (1977).

802.08 Annotation Use of the mandatory language in sub. (2) that "judgment shall be rendered" means that trial courts do not have wide latitude in deciding summary judgment motions and that appeals of decisions to grant or deny summary judgment be given exacting scrutiny. Wright v. Hasley, 86 Wis. 2d 572, 273 N.W.2d 319 (1979).

802.08 Annotation When a stipulation to the facts of a case did not satisfy the formal requirements of s. 807.05, summary judgment was improper. Wilharms v. Wilharms, 93 Wis. 2d 671, 287 N.W.2d 779 (1980).

802.08 Annotation The existence of a new or difficult issue of law does not make summary judgment inappropriate. Maynard v. Port Publications, Inc. 98 Wis. 2d 555, 297 N.W.2d 500 (1980).

802.08 Annotation A conviction for injury by conduct regardless of life did not establish that the injury was intentional or expected and did not entitle the insurer to summary judgment on a policy exclusion issue. Poston v. U.S. Fidelity & Guarantee Co. 107 Wis. 2d 215, 320 N.W.2d 9 (Ct. App. 1982).

802.08 Annotation Summary judgment can be based upon a party's failure to respond to a request for admissions, even if the admissions would be dispositive of the entire case. Bank of Two Rivers v. Zimmer, 112 Wis. 2d 624, 334 N.W.2d 230 (1983).

802.08 Annotation An appellate court reviews the trial court's decision by applying the same standards and methods as did the trial court. Green Spring Farms v. Kersten, 136 Wis. 2d 304, 401 N.W.2d 816 (1987).

802.08 Annotation When the only issue before the court requires expert testimony for resolution, the trial court on summary judgment may determine whether the party has made a prima facie showing that it can, in fact, produce favorable testimony. Dean Medical Center v. Frye, 149 Wis. 2d 727, 439 N.W.2d 633 (Ct. App. 1989).

802.08 Annotation CHIPS proceedings are controlled by the Code of Civil Procedure unless ch. 48 requires a different procedure, and summary judgment is available. Interest of F.Q. 162 Wis. 2d 607, 470 N.W.2d 1 (Ct. App. 1991).

802.08 Annotation Summary judgment does not apply to cases brought under the criminal code. State v. Hyndman, 170 Wis. 2d 198, 488 N.W.2d 111 (Ct. App. 1992).

802.08 Annotation Involuntary commitment may not be ordered on summary judgment. Matter of Mental Condition of Shirley J.C. 172 Wis. 2d 371, 493 N.W.2d 382 (Ct. App. 1992).

802.08 Annotation In a trial to the court, the court may not base its decision on affidavits submitted in support of a summary judgment. Proof offered in support of summary judgment is for determining if an issue of fact exists. When one does, summary judgment proof gives way to trial proof. Berna-Mork v. Jones, 173 Wis. 2d 733, 496 N.W.2d 637 (Ct. App. 1992).

802.08 Annotation A party's affidavit that contradicted that same party's earlier deposition raised an issue of fact, making summary judgment inappropriate. Wolski v. Wilson, 174 Wis. 2d 533, 497 N.W.2d 794 (Ct. App. 1993).

802.08 Annotation A 4-step methodology for determining and reviewing a summary judgment motion is stated. The use of trial material to sustain a grant or denial of summary judgment is inconsistent with this methodology. Universal Die & Stampings v. Justus, 174 Wis. 2d 556, 497 N.W.2d 797 (Ct. App. 1993).

802.08 Annotation When expert testimony is required to establish a party's claim, evidentiary material from an expert is necessary in response to a summary judgment motion. Holsen v. Heritage Mut. Ins. Co. 182 Wis. 2d 457, 513 N.W.2d 690 (Ct. App. 1994).

802.08 Annotation The court of appeals has authority to grant a summary judgment on appeal of a motion that was denied by the trial court. Interest of Courtney E. 184 Wis. 2d 592, 516 N.W.2d 422 (1994).

802.08 Annotation Trial courts have the authority to convert a motion to dismiss to a motion for summary judgment when matters outside the pleadings are considered. Schopper v. Gehring, 210 Wis. 2d 208, 565 N.W.2d 187 (Ct. App. 1997), 96-2782.

802.08 Annotation If a litigant who is not the subject of a motion for summary judgment has reason to dispute facts supporting the motion, the litigant has a duty to appear and object to the motion. If summary judgment is granted, the facts underlying the judgment are binding on all parties to the suit as a matter of issue preclusion. Precision Erecting v. M&I Marshall & Ilsley Bank, 224 Wis. 2d 288, 592 N.W.2d 5 (Ct. App. 1998), 97-3029.

802.08 Annotation The federal "sham affidavit rule" is adopted. An affidavit that directly contradicts prior deposition testimony generally does not create a genuine issue of fact for trial unless the contradiction is adequately explained. Yahnke v. Carson, 2000 WI 74, 236 Wis. 2d 257, 613 N.W.2d 102, 99-0056.

802.08 Annotation Generally review of a summary judgment is de novo, but when a summary judgment is based on an equitable right, legal issues are reviewed de novo while equitable relief, which is discretionary with the trial court, will be overturned only if there is an absence of the exercise of discretion. Pietrowski v. Dufrane, 2001 WI App 175, 247 Wis. 2d 232, 634 N.W.2d 109, 00-2143.

802.08 Annotation Summary judgment procedure is inconsistent with, and unworkable in, ch. 345 forfeiture proceedings. State v. Schneck, 2002 WI App 239, 257 Wis. 2d 704, 652 N.W.2d 434, 02-0513.

802.08 AnnotationSummary judgment is inapplicable in ch. 343 hearings. State v. Baratka, 2002 WI App 288, 258 Wis. 2d 342, 654 N.W.2d 875, 02-0770.

802.08 Annotation In the absence of an answer to a cross claim and in the absence of any other responsive pleadings, a court may deem facts alleged in the cross claim and submissions filed in connection with a summary judgment motion admitted for purposes of summary judgment. Daughtry v. MPC Systems, Inc. 2004 WI App 70, 272 Wis. 2d 260, 679 N.W.2d 808, 02-2424.

802.08 Annotation At summary judgment, an affidavit setting forth an expert's opinion is evidence of a factual dispute as long as the opinion is expressed on a matter that is appropriate for expert opinion and the affiant is arguably an expert. Mettler v. Nellis, 2005 WI App 73, 280 Wis. 2d 753, 695 N.W.2d 861, 04-1216.

802.08 Annotation The plaintiff is normally entitled to an evidentiary hearing when a defendant challenges personal jurisdiction, even if the plaintiff does not demonstrate that an evidentiary hearing is necessary. The burden of going forward with the evidence, as well as the burden of persuasion, on the issue of jurisdiction is on the plaintiff. However, there is no rule that the plaintiff's burden to prove prima facie the facts supporting jurisdiction must be met by affidavit or in any manner prior to the evidentiary hearing. Kavanaugh Restaurant Supply, Inc. v. M.C.M. Stainless Fabricating, Inc. 2006 WI App 236, 297 Wis. 2d 532, 724 N.W.2d 893, 06-0043.

802.08 Annotation Sub. (2) was amended in 1992 to preclude local rules and to provide a statewide remedy and uniformity of practice. A conflicting local rule was precluded by the uniform rule contained in sub. (2), and the circuit court improperly applied the law when it relied exclusively upon the local rule in refusing to consider a party's submissions. David Christensen Trucking & Excavating, Inc. v. Mehdian, 2006 WI App 254, 297 Wis. 2d 765, 726 N.W.2d 689, 05-2546.

802.08 Annotation When a trial court enters a scheduling order, it may, in its discretion, deviate from the requirements of sub. (2) for cause shown and upon just terms. There was no exercise of discretion when a standard attachment to a scheduling order recited local court rules at odds with the 5-day rule of sub. (2). With regard to scheduling orders, trial courts that deviate from the statutory time requirements for responding to a motion for summary judgment should explain on the record why that deviation is necessary and appropriate. Hunter v. AES Consultants, Ltd. 2007 WI App 42, 300 Wis. 2d 213, 730 N.W.2d 184, 06-0872.

802.08 Annotation The circuit court erred when it sua sponte granted summary judgment when it failed to give the notice required by sub. (2). Larry v. Harris, 2008 WI 81, 311 Wis. 2d 326, 752 N.W.2d 279, 05-2935.

802.08 Annotation Scheduling orders may trump sub. (2). By contrast, local court rules may not trump the deadlines in sub. (2). A scheduling order that attempts to apply a void rule in conflict with sub. (2) by attaching it to the order is invalid. In the absence of some specific dispute, there is no need for the court to explain scheduling decisions on the record. Hefty v. Strickhouser, 2008 WI 96, 312 Wis. 2d 530, 752 N.W.2d 820, 06-1094.

802.08 Annotation Findings of fact are determinations by a court from the evidence of a case concerning the facts asserted by one party and denied by another. Summary judgment is only granted when there is no genuine issue as to any material fact, where facts are not being asserted by one party and denied by the other. Therefore, formal findings of fact are not part of the summary judgment calculus. Camacho v. Trimble Irrevocable Trust, 2008 WI App 112, 313 Wis. 2d 272, 756 N.W.2d 596, 07-1472.

802.08 Annotation Section 802.06 (2) (b) serves as an exception to the summary judgment procedure laid out in s. 802.08. Section 802.06 (2) (b) allows the circuit court to convert a defendant's motion to dismiss for failure to state a claim into a summary judgment motion when the defendant has not filed an answer even though s. 802.08 requires that the pleadings be complete before a court can review a summary judgment motion. Alliance Laundry Systems LLC v. Stroh Die Casting Co., Inc. 2008 WI App 180, 315 Wis. 2d 143, 763 N.W.2d 167, 07-2857.



802.09 Amended and supplemental pleadings.

802.09  Amended and supplemental pleadings.

802.09(1)(1)  Amendments. A party may amend the party's pleading once as a matter of course at any time within 6 months after the summons and complaint are filed or within the time set in a scheduling order under s. 802.10. Otherwise a party may amend the pleading only by leave of court or by written consent of the adverse party; and leave shall be freely given at any stage of the action when justice so requires. A party shall plead in response to an amended pleading within 20 days after service of the amended pleading unless: a) the court otherwise orders; or b) no responsive pleading is required or permitted under s. 802.01 (1). If a defendant in the action is an insurance company, if any cause of action raised in the original pleading, cross-claim, or counterclaim is founded in tort, or if the party pleading in response is the state or an officer, agent, employee, or agency of the state, the 20-day time period under this subsection is increased to 45 days.

802.09(2) (2) Amendments to conform to the evidence. If issues not raised by the pleadings are tried by express or implied consent of the parties, they shall be treated in all respects as if they had been raised in the pleadings. Such amendment of the pleadings as may be necessary to cause them to conform to the evidence and to raise these issues may be made upon motion of any party at any time, even after judgment; but failure to so amend does not affect the result of the trial of these issues. If evidence is objected to at the trial on the ground that it is not within the issues made by the pleadings, the court may allow the pleadings to be amended and shall do so freely when the presentation of the merits of the action will be subserved thereby and the objecting party fails to satisfy the court that the admission of such evidence would prejudice such party in maintaining the action or defense upon the merits. The court may grant a continuance to enable the objecting party to meet such evidence.

802.09(3) (3) Relation back of amendments. If the claim asserted in the amended pleading arose out of the transaction, occurrence, or event set forth or attempted to be set forth in the original pleading, the amendment relates back to the date of the filing of the original pleading. An amendment changing the party against whom a claim is asserted relates back if the foregoing provision is satisfied and, within the period provided by law for commencing the action against such party, the party to be brought in by amendment has received such notice of the institution of the action that he or she will not be prejudiced in maintaining a defense on the merits, and knew or should have known that, but for a mistake concerning the identity of the proper party, the action would have been brought against such party.

802.09(4) (4) Supplemental pleadings. Upon motion of a party the court may, upon such terms as are just, permit the party to serve a supplemental pleading setting forth transactions or occurrences or events which have happened since the date of the pleading sought to be supplemented. Permission may be granted even though the original pleading is defective in its statement of a claim for relief or defense. If the court deems it advisable that the adverse party plead to the supplemental pleading, it shall so order, specifying the time therefor.

802.09(5) (5) Telephone hearings. Oral argument permitted on motions under this section may be heard as prescribed in s. 807.13 (1).

802.09 History History: Sup. Ct. Order, 67 Wis. 2d 585, 632 (1975); 1975 c. 218; Sup. Ct. Order, 82 Wis. 2d ix (1978); Sup. Ct. Order, 141 Wis. 2d xiii (1987); 1997 a. 187; 2001 a. 16; 2005 a. 442.

802.09 Annotation Sub. (1) also clarifies that leave of the court may be given at any stage of the action for amendment of pleadings when justice requires.

802.09 Annotation Sub. (3) has been amended to adopt language consistent with revised s. 802.02 (1). See note following s. 802.02 (1). [Re Order effective July 1, 1978]

802.09 Annotation Amendments should not be allowed 8 years after an accident and 5 years beyond the running of the statute of limitations. Drehmel v. Radandt, 75 Wis. 2d 223, 249 N.W.2d 274 (1977).

802.09 Annotation The trial court abused its discretion in prohibiting amendment of the pleadings on the 2nd day of trial to plead quantum meruit as an alternative to substantial performance of the contract. Tri-State Home Improvement Co. v. Mansavage, 77 Wis. 2d 648, 253 N.W.2d 474 (1977).

802.09 Annotation Under sub. (2), a complaint will be treated as amended, even though no amendment has been requested, when proof has been submitted and accepted. Goldman v. Bloom, 90 Wis. 2d 466, 280 N.W.2d 170 (1979).

802.09 Annotation Sub. (3) is identical to FRCP 15 (c). "Changing the party" includes adding a defendant when the requirements of sub. (3) are met. State v. One 1973 Cadillac, 95 Wis. 2d 641, 291 N.W.2d 626 (Ct. App. 1980).

802.09 Annotation In a products liability action, a new cause of action for punitive damages brought after the statute of limitations expired related back to the date of filing the original pleading. Wussow v. Commercial Mechanisms, Inc. 97 Wis. 2d 136, 293 N.W.2d 897 (1980).

802.09 Annotation When an action against an unnamed defendant under s. 807.12 was filed on the last day of the limitation period and amended process naming the defendant was served within 60 days after filing, the action was not barred. Relation back requirements of sub. (3) were inapplicable. Lak v. Richardson-Merrell, Inc. 100 Wis. 2d 641, 302 N.W.2d 483 (1981).

802.09 Annotation While the circuit court was correct in holding that it had the power to amend a complaint on its own motion after the presentation of evidence, the court erred in not granting the parties the opportunity to present additional evidence on the complaint as amended. State v. Peterson, 104 Wis. 2d 616, 312 N.W.2d 784 (1981).

802.09 Annotation An amended pleading adding a separate claim by a different plaintiff related back to the date of filing the original complaint. Korkow v. General Casualty Co. of Wisconsin, 117 Wis. 2d 187, 344 N.W.2d 108 (1984).

802.09 Annotation Implied consent under sub. (2) requires that the parties understood that evidence was aimed at unpleaded issues. Even after a finding of no implied consent an "interests of justice" determination, which is essentially a determination of prejudice, must be made. Zobel v. Fenendael, 127 Wis. 2d 382, 379 N.W.2d 887 (Ct. App. 1985).

802.09 Annotation Whether an amendment "relates back" to the original complaint date depends on whether the opposing party had notice of the claim from the original complaint. An insurer who insures more than one party involved in an accident does not, as a matter of law, have notice of separate claims under different policies from a complaint against one of its insureds, but it may have notice of a claim against more than one insured if they are covered by the same policy. Biggart v. Barstad, 182 Wis. 2d 421, 513 N.W.2d 681 (Ct. App. 1994).

802.09 Annotation A plaintiff's response to a motion for a more definite answer, no matter how termed, cannot extinguish the right to amend within 6 months as a matter of course. Kox v. Center for Oral & Maxillofacial Surgery, S.C. 218 Wis. 2d 93, 579 N.W.2d 285 (Ct. App. 1998), 97-3045.

802.09 Annotation An amended complaint that makes no reference to or incorporates any of the original complaint supersedes the original complaint when the amended complaint is filed in court. When such a complaint was filed prior to the time for answering the original complaint had run, it was improper to enter a default judgment on the original complaint. Holman v. Family Health Plan, 227 Wis. 2d 478, 596 N.W.2d 358 (1999), 97-1490.

802.09 Annotation Sub. (3) requires receipt of notice of the institution of the action within the statute of limitation period. Grothe v. Valley Coatings, Inc. 2000 WI App 240, 239 Wis. 2d 406, 620 N.W.2d 463, 00-0524.

802.09 Annotation "Changing the party" under sub. (3) can mean: 1) substitution of a new defendant for the present defendant; 2) addition of a defendant; 3) changing the stated capacity of the defendant; or 4) changing a misdescription or misnaming of the defendant. To add a party there must have existed a mistake concerning the identity of the proper party being added when the original pleading was filed. Identity includes an individual's name and physical characteristics that distinguish that person from another. Confusion about a person's role in a negligent act is not a question of identity and an amendment to include that person does not relate back. Estate of Hegarty v. Beauchaine, 2001 WI App 300, 249 Wis. 2d 142, 638 N.W.2d 355, 00-2144.

802.09 Annotation Absent a showing of prejudice, the trial court did not erroneously exercise its discretion by sua sponte amending the pleadings to apply the evidence before it. Schultz v. Trascher, 2002 WI App 4, 249 Wis. 2d 722, 640 N.W.2d 130, 00-3182.

802.09 Annotation The second sentence of sub. (3) refers only to a party against whom a claim is asserted and is not applicable in deciding under what circumstances a court may properly allow an amendment adding a plaintiff to relate back. Gross v. Woodman's Food Market, Inc. 2002 WI App 295, 259 Wis. 2d 181, 655 N.W.2d 718, 01-1746.

802.09 Annotation "At any stage of the action" in sub. (1) is broad enough to include one week after a motion for summary judgment is granted. For a motion to amend a complaint filed after a motion for summary judgment has been granted, the party seeking to amend must present a reason for granting the motion that is sufficient to overcome the value of the finality of judgment. Why the party has not acted sooner, the length of time since the filing of the original complaint, the number and nature of prior amendments, and the nature of the proposed amendment are all relevant considerations, as is the effect on the defendant. Mach v. Allison, 2003 WI App 11, 259 Wis. 2d 686, 656 N.W.2d 766, 02-0928.

802.09 Annotation If the original pleading was filed within the statute of limitations and the conditions of sub. (3) are met, the fact that a statute of limitations has expired between the filing of the summons and complaint and the motion to amend is not a reason to deny the motion. Town of Campbell v. City of La Crosse, 2003 WI App 247, 268 Wis. 2d 253, 673 N.W.2d 696, 02-2541.

802.09 Annotation Despite being named in the original action, because a defendant was never served in the original action, that defendant could not have been a party to the original action. By including the defendant in the amended complaint, the plaintiffs added a new party, which runs afoul of the relation back provisions of sub. (3). When the statute of limitations on the claim expired prior to filing the amended claim, the claim was time barred. Bartels v. Rural Mutual Insurance, Co. 2004 WI App 166, 275 Wis. 2d 730, 687 N.W.2d 84, 03-3393.

802.09 Annotation The circuit court erroneously exercised its discretion by granting an after-verdict motion to amend the pleadings to include the plaintiff's new claim. There was no express or implied consent by the defendants to try the issues raised by the claim, and the circuit court did not properly apply the necessary balancing test when it allowed the amendment of the pleadings. Hess v. Fernandez, 2005 WI 19, 278 Wis. 2d 283, 692 N.W.2d 655, 03-0327.

802.09 Annotation To avoid permitting prisoners to easily avoid the judicial screening requirement that is central to the purpose s. 802.05 (3), prisoners may not amend their initial pleadings as a matter of course under s. 802.09 (1). A prisoner's amendment of an initial pleading is subject to the judicial screening requirement of s. 802.05 (3), and a court must review the proposed amended pleading under that subsection before granting the prisoner leave to amend. Lindell v. Litscher, 2005 WI App 39, 280 Wis. 2d 159, 694 N.W.2d 396, 03-2477.

802.09 Annotation When the plaintiff timely named a defendant, who had been a predecessor company's employee, and an unknown defendant in a complaint, she did not give the successor company, who had never employed the named defendant, adequate notice that it would have to investigate and defend against her claims. Plaintiff's theory that their was sufficient constructive notice to the successor company to meet the notice requirements of sub. (3) failed. Dakin v. Marciniak, 2005 WI App 67, 280 Wis. 2d 491, 695 N.W.2d 867, 04-0754.

802.09 Annotation Filing a new action is not an alternate way to amend a complaint. A lawsuit may be dismissed solely because there is already another action pending between the same parties for the same cause under s. 802.06 (2) (a) 10. A party may not circumvent a ruling it does not like in one case by filing a new action unless the second action is based on claims that could not have been brought in the first action. Aon Risk Services, Inc. v. Liebenstein, 2006 WI App 4, 289 Wis. 2d 127, 710 N.W.2d 175, 04-2163. See also Barricade Flasher Service, Inc. v. Wind Lake Auto Parts, Inc. 2011 WI App 162, 338 Wis. 2d 144, 807 N.W.2d 697, 11-0064.

802.09 Annotation In sub. (2), "tried" requires a trial. Arbitration is not a trial and an amendment to conform to evidence produced in arbitration is not allowed. Thom v. OneBeacon Insurance Company, 2007 WI App 123, 300 Wis. 2d 607, 731 N.W.2d 657, 06-1617.

802.09 Annotation Plaintiff's amended claim did not relate back under sub. (3) when the plaintiff passenger's original claim was against the insurer of the driver of the vehicle for coverage under an underinsured motorist provision for the negligence of a 3rd-party driver and the amended claim was against the same insurer under the same policy for the negligence of the insurer's insured. Thom v. OneBeacon Insurance Company, 2007 WI App 123, 300 Wis. 2d 607, 731 N.W.2d 657, 06-1617.

802.09 Annotation Once the circuit court issued an order dismissing a complaint in its entirety and the plaintiff appealed that final order, the circuit court no longer had jurisdiction over the case. The court of appeals decision to reverse and remand would have restored the circuit court's jurisdiction if the decision had not been appealed, but when the defendant petitioned the supreme court and was granted review, the court of appeals also lost jurisdiction. When the supreme court reversed the court of appeals affirming the circuit court's dismissal, neither the circuit court nor the court of appeals had authority to grant leave to amend the complaint without a clear directive from the supreme court. Tietsworth v. Harley-Davidson, Inc. 2007 WI 97, 303 Wis. 2d 94, 735 N.W.2d 418, 04-2655.

802.09 Annotation In the absence of a remand order in the mandate line or some other clear directive from the appellate court ultimately deciding the appeal, a trial court whose judgment or final order has been affirmed by the appellate court on the merits has no authority to reopen the case for an amended complaint. Tietsworth v. Harley-Davidson, Inc. 2007 WI 97, 303 Wis. 2d 94, 735 N.W.2d 418, 04-2655.

802.09 Annotation To amend a pleading within 6 months of when the original summons and complaint are filed, a party must only serve the amended pleading upon the parties within that time frame. The amended pleading must then be filed within a reasonable time after service. Schuett v. Hanson, 2007 WI App 226, 305 Wis. 2d 729, 741 N.W.2d 292, 06-3014.

802.09 Annotation Despite the fact that additional plaintiffs added by an amended complaint were making the same legal claims against the defendant, that did not give the defendant sufficient notice as to the specific factual occurrences with respect to the additional victims or any notice that these victims would even be making a claim for their injuries. As such, the amended complaint adding the plaintiffs did not relate back to the original complaint. Barnes v. WISCO Hotel Group, 2009 WI App 72, 318 Wis. 2d 537, 767 N.W.2d 352, 08-1884.

802.09 Annotation Relation back of an amendment to add a party depends on what the party to be added knew or should have known, not on the plaintiff's knowledge or timeliness in seeking to amend the pleading. A prospective defendant who legitimately believed that the limitations period had passed without any attempt to sue him or her has a strong interest in repose. But repose would be a windfall for a prospective defendant who understood, or who should have understood, that he or she escaped suit during the limitations period only because the plaintiff misunderstood a crucial fact about his or her identity. Tews v. NHI, LLC, 2010 WI 137, 330 Wis. 2d 389, 793 N.W.2d 860, 09-0828.

802.09 Annotation When the plaintiff's original complaint asserted claims against a roller rink business but did not assert any claims against the building owner, the building owner should not have expected to be added as a defendant pursuant to sub. (3) because it had no role in owning, operating, or managing the rink business. For this same reason, the plaintiff did not make a "mistake" with respect to the addition of the building owner as the plaintiff knew that the business operator was a separate entity from the building owner for nearly a year before the statute of limitations expired. As such, the plaintiff's claim against the building owner did not relate back to the original complaint. Wiley v. M.M.N. Laufer Family Limited Partnership, 2011 WI App 158, 338 Wis. 2d 178, 807 N.W.2d 236, 10-2789.



802.10 Calendar practice.

802.10  Calendar practice.

802.10(1)(1)  Application. This section applies to all actions and special proceedings except appeals taken to circuit court; actions seeking the remedy available by certiorari, habeas corpus, mandamus, prohibition, and quo warranto; actions in which all defendants are in default; provisional remedies; and actions under ss. 49.90 and s. 66.0114 and chs. 48, 54, 102, 108, 227, 348, 767, 778, 799 and 812, and proceedings under chs. 851 to 882.

802.10(3) (3) Scheduling and planning. Except in categories of actions and special proceedings exempted under sub. (1), the circuit court may enter a scheduling order on the court's own motion or on the motion of a party. The order shall be entered after the court consults with the attorneys for the parties and any unrepresented party. The scheduling order may address any of the following:

802.10(3)(a) (a) The time to join other parties.

802.10(3)(b) (b) The time to amend the pleadings.

802.10(3)(c) (c) The time to file motions.

802.10(3)(d) (d) The time to complete discovery.

802.10(3)(e) (e) The time, not more than 30 days after entry of the order, to determine the mode of trial, including a demand for a jury trial and payment of fees under s. 814.61 (4).

802.10(3)(f) (f) The limitation, control and scheduling of depositions and discovery, including the identification and disclosures of expert witnesses, the limitation of the number of expert witnesses and the exchange of the names of expert witnesses.

802.10(3)(g) (g) The dates for conferences before trial, for a final pretrial conference and for trial.

802.10(3)(h) (h) The appropriateness and timing of summary judgment adjudication under s. 802.08.

802.10(3)(i) (i) The advisability of ordering the parties to attempt settlement under s. 802.12.

802.10(3)(j) (j) The need for adopting special procedures for managing potentially difficult or protracted actions that may involve complex issues, multiple parties, difficult legal questions or unusual proof problems.

802.10(3)(jm) (jm) The need for discovery of electronically stored information.

802.10(3)(k) (k) Any other matters appropriate to the circumstances of the case, including the matters under sub. (5) (a) to (h).

802.10(5) (5) Pretrial conference. At a pretrial conference, the court may consider any matter that facilitates the just, speedy and inexpensive disposition of the action, including the matters under pars. (a) to (h) and sub. (3) (a) to (k). At a pretrial conference, the court may consider and take appropriate action with respect to all of the following:

802.10(5)(a) (a) The formulation and simplification of the issues.

802.10(5)(b) (b) The elimination of frivolous claims or defenses.

802.10(5)(c) (c) The possibility of obtaining party admissions or stipulations that will avoid unnecessary proof.

802.10(5)(d) (d) Any pretrial rulings on the admissibility of evidence, including limitations on the use of expert testimony under s. 907.02.

802.10(5)(e) (e) The identification of witnesses, exhibits and tangible demonstrative evidence.

802.10(5)(f) (f) The need and schedule for filing and exchanging pretrial briefs.

802.10(5)(g) (g) The dates for further conferences and for trial.

802.10(5)(h) (h) The disposition of pending motions.

802.10(6) (6) Authority of participants. An attorney for each party participating in any pretrial conference shall have the authority to enter stipulations and to make admissions regarding all matters that the participants may reasonably anticipate may be discussed. The court may require that a party or the party's representative be present or reasonably available by telephone to consider possible settlement of the dispute.

802.10(7) (7) Sanctions. Violations of a scheduling or pretrial order are subject to ss. 802.05, 804.12, 805.03, and 895.044.

802.10 History History: Sup. Ct. Order, 67 Wis. 2d 585, 634 (1975); 1975 c. 218; Sup. Ct. Order, 82 Wis. 2d ix (1978); 1979 c. 32 s. 92 (4); 1979 c. 89, 177; 1981 c. 289; 1985 a. 29 s. 3202 (23); Sup. Ct. Order, 141 Wis. 2d xiii (1987); 1993 a. 486; Sup. Ct. Order No. 95-04, 191 Wis. 2d xxi (1995); 1999 a. 150 s. 672; 2001 a. 30 s. 108; 2005 a. 387; Sup. Ct. Order No. 09-01, 2010 WI 67, filed 7-6-10, eff. 1-1-11; 2011 a. 2.

802.10 Annotation The trial court properly granted default judgment against a party failing to appear at a scheduling conference, but the damage amount was not supported by the record. Gaertner v. 880 Corp. 131 Wis. 2d 492, 389 N.W.2d 59 (Ct. App. 1986).

802.10 Annotation Sections 802.10 (7) and 805.03 apply in criminal cases. A court has power to sanction a tardy attorney under these sections. Failure to delineate the reasons for the sanctions is an erroneous exercise of discretion. Anderson v. Circuit Court for Milwaukee County, 219 Wis. 2d 1, 578 N.W.2d 633 (1998), 96-3281.

802.10 Annotation The scheduling questionnaire used by the circuit court in this case was sufficient to satisfy sub. (3). The form was a convenient means to ascertain important scheduling information. Although the form consisted of a single sheet, it addressed many of the basic scheduling questions faced by a circuit court attempting to accommodate the potentially complex timing needs of several parties and their counsel. Hefty v. Strickhouser, 2008 WI 96, 312 Wis. 2d 530, 752 N.W.2d 820, 06-1094.

802.10 Annotation The excusable neglect standard set forth in s. 801.15 (2) (a) does not apply to untimely motions to enlarge scheduling order deadlines. Rather, this section provides the applicable standards and procedures courts apply to such motions. Parker v. Wisconsin Patients Compensation Fund, 2009 WI App 42, 317 Wis. 2d 460, 767 N.W.2d 272, 07-1542.

802.10 Annotation A party cannot unilaterally extend the deadline to abide by a scheduling order simply by stating that it reserves the right to do so. 260 North 12th Street, LLC v. Department of Transportation, 2010 WI App 138, 329 Wis. 2d 748, 792 N.W.2d 572, 09-1557. Affirmed. 2011 WI 103, 338 Wis. 2d 34, 808 N.W.2d 372, 09-1557.



802.12 Alternative dispute resolution.

802.12  Alternative dispute resolution.

802.12(1) (1)  Definitions. In this section:

802.12(1)(a) (a) "Binding arbitration" means a dispute resolution process that meets all of the following conditions:

802.12(1)(a)1. 1. A neutral 3rd person is given the authority to render a decision that is legally binding.

802.12(1)(a)2. 2. It is used only with the consent of all of the parties.

802.12(1)(a)3. 3. The parties present evidence and examine witnesses.

802.12(1)(a)4. 4. A contract or the neutral 3rd person determines the applicability of the rules of evidence.

802.12(1)(a)5. 5. The award is subject to judicial review under ss. 788.10 and 788.11.

802.12(1)(b) (b) "Direct negotiation" means a dispute resolution process that involves an exchange of offers and counteroffers by the parties or a discussion of the strengths and weaknesses or the merits of the parties' positions, without the use of a 3rd person.

802.12(1)(c) (c) "Early neutral evaluation" means a dispute resolution process in which a neutral 3rd person evaluates brief written and oral presentations early in the litigation and provides an initial appraisal of the merits of the case with suggestions for conducting discovery and obtaining legal rulings to resolve the case as efficiently as possible. If all of the parties agree, the neutral 3rd person may assist in settlement negotiations.

802.12(1)(d) (d) "Focus group" means a dispute resolution process in which a panel of citizens selected in a manner agreed upon by all of the parties receives abbreviated presentations from the parties, deliberates, renders an advisory opinion about how the dispute should be resolved and discusses the opinion with the parties.

802.12(1)(e) (e) "Mediation" means a dispute resolution process in which a neutral 3rd person, who has no power to impose a decision if all of the parties do not agree to settle the case, helps the parties reach an agreement by focusing on the key issues in a case, exchanging information between the parties and exploring options for settlement.

802.12(1)(f) (f) "Mini-trial" means a dispute resolution process that consists of presentations by the parties to a panel of persons selected and authorized by all of the parties to negotiate a settlement of the dispute that, after the presentations, considers the legal and factual issues and attempts to negotiate a settlement. Mini-trials may include a neutral advisor with relevant expertise to facilitate the process, who may express opinions on the issues.

802.12(1)(g) (g) "Moderated settlement conference" means a dispute resolution process in which settlement conferences are conducted by one or more neutral 3rd persons who receive brief presentations by the parties in order to facilitate settlement negotiations and who may render an advisory opinion in aid of negotiation.

802.12(1)(h) (h) "Nonbinding arbitration" means a dispute resolution process in which a neutral 3rd person is given the authority to render a nonbinding decision as a basis for subsequent negotiation between the parties after the parties present evidence and examine witnesses under the rules of evidence agreed to by the parties or determined by the neutral 3rd person.

802.12(1)(i) (i) "Settlement alternative" means any of the following: binding arbitration, direct negotiation, early neutral evaluation, focus group, mediation, mini-trial, moderated settlement conference, nonbinding arbitration, summary jury trial.

802.12(1)(j) (j) "Summary jury trial" means a dispute resolution process that meets all of the following conditions:

802.12(1)(j)1. 1. Attorneys make abbreviated presentations to a small jury selected from the regular jury list.

802.12(1)(j)2. 2. A judge presides over the summary jury trial and determines the applicability of the rules of evidence.

802.12(1)(j)3. 3. The parties may discuss the jury's advisory verdict with the jury.

802.12(1)(j)4. 4. The jury's assessment of the case may be used in subsequent negotiations.

802.12(2) (2)

802.12(2)(a)(a) A judge may, with or without a motion having been filed, upon determining that an action or proceeding is an appropriate one in which to invoke a settlement alternative, order the parties to select a settlement alternative as a means to attempt settlement. An order under this paragraph may include a requirement that the parties participate personally in the settlement alternative. Any party aggrieved by an order under this paragraph shall be afforded a hearing to show cause why the order should be vacated or modified. Unless all of the parties consent, an order under this paragraph shall not delay the setting of the trial date, discovery proceedings, trial or other matters addressed in the scheduling order or conference.

802.12(2)(b) (b) The parties shall inform the judge of the settlement alternative they select and the person they select to provide the settlement alternative. If the parties cannot agree on a settlement alternative, the judge shall specify the least costly settlement alternative that the judge believes is likely to bring the parties together in settlement, except that unless all of the parties consent, the judge may not order the parties to attempt settlement through binding arbitration, nonbinding arbitration or summary jury trial or through more than one of the following: binding arbitration, early neutral evaluation, focus group, mediation, mini-trial, moderated settlement conference, nonbinding arbitration, summary jury trial.

802.12(2)(c) (c) If the parties cannot agree on a person to provide the settlement alternative, the judge may appoint any person who the judge believes has the ability and skills necessary to bring the parties together in settlement.

802.12(2)(d) (d) If the parties cannot agree regarding the payment of a provider of a settlement alternative, the judge shall direct that the parties pay the reasonable fees and expenses of the provider of the settlement alternative. The judge may order the parties to pay into an escrow account an amount estimated to be sufficient to pay the reasonable fees and expenses of the provider of the settlement alternative.

802.12(3) (3) Actions affecting the family. In actions affecting the family under ch. 767, all of the following apply:

802.12(3)(a) (a) All settlement alternatives are available except focus group, mini-trial and summary jury trial.

802.12(3)(b) (b) If a guardian ad litem has been appointed, he or she shall be a party to any settlement alternative regarding custody, physical placement, visitation rights, support or other interests of the ward.

802.12(3)(c) (c) If the parties agree to binding arbitration, the court shall, subject to ss. 788.10 and 788.11, confirm the arbitrator's award and incorporate the award into the judgment or postjudgment modification order with respect to all of the following:

802.12(3)(c)1. 1. Property division under s. 767.61.

802.12(3)(c)2. 2. Maintenance under s. 767.56.

802.12(3)(c)3. 3. Attorney fees under s. 767.241.

802.12(3)(c)4. 4. Postjudgment orders modifying maintenance under s. 767.59.

802.12(3)(d) (d) The parties, including any guardian ad litem for their child, may agree to resolve any of the following issues through binding arbitration:

802.12(3)(d)1. 1. Custody and physical placement under s. 767.41, 767.805 (4), 767.863 (3) or 767.89 (3).

802.12(3)(d)2. 2. Visitation rights under s. 767.43.

802.12(3)(d)3. 3. Child support under s. 767.511, 767.805 (4), 767.863 (3) or 767.89 (3).

802.12(3)(d)4. 4. Modification of subd. 1., 2. or 3. under s. 767.451 or 767.59.

802.12(3)(e) (e) The court may not confirm the arbitrator's award under par. (d) and incorporate the award into the judgment or postjudgment modification order unless all of the following apply:

802.12(3)(e)1. 1. The arbitrator's award sets forth detailed findings of fact.

802.12(3)(e)2. 2. The arbitrator certifies that all applicable statutory requirements have been satisfied.

802.12(3)(e)3. 3. The court finds that custody and physical placement have been determined in the manner required under ss. 767.405, 767.407 and 767.41.

802.12(3)(e)4. 4. The court finds that visitation rights have been determined in the manner required under ss. 767.405, 767.407 and 767.43.

802.12(3)(e)5. 5. The court finds that child support has been determined in the manner required under s. 767.511 or 767.89.

802.12(4) (4) Admissibility. Except for binding arbitration, all settlement alternatives are compromise negotiations for purposes of s. 904.08 and mediation for purposes of s. 904.085.

802.12 History History: Sup. Ct. Order No. 93-13, 180 Wis. 2d xv; 1995 a. 225; 1997 a. 191; 1999 a. 9; 2005 a. 443, s. 265.

802.12 Annotation When multiple plaintiffs had similar claims against a single defendant, it was not appropriate to conduct a test case then grant summary judgment, based on the test case results, to the plaintiffs who were not part of the test case. Leverence v. PFS Corp. 193 Wis. 2d 317, 532 N.W.2d 735 (1995).

802.12 Annotation This section does not authorize a trial court to require resolution of an action, nor does it require any party to abandon a legal position or to settle a case. Gray v. Eggert, 2001 WI App 246, 248 Wis. 2d 99, 635 N.W.2d 667, 01-0007.

802.12 Annotation Sub. (3) (c) cannot limit a circuit court's power to consider the equity of agreements in confirming an arbitrated property division. However, circuit courts must give greater deference to an arbiter's award of a property division under sub. (3) (c) than they would to other types of agreements. Franke v. Franke, 2004 WI 8, 268 Wis. 2d 360, 674 N.W.2d 832, 01-3316.

802.12 Annotation Wisconsin's New Court-Ordered ADR Law: Why It Is Needed and Its Potential for Success. Weinziel. 78 MLR 583.

802.12 Annotation Alternative Dispute Resolution in Wisconsin: A Court Referral System. Noonan & Bostetter. 78 MLR 609.

802.12 Annotation Hanging Up the Gloves of Confrontation? Tenenbaum. Wis. Law. Aug. 1994.

802.12 Annotation Resolving Conflicts Outside Wisconsin Courtrooms. Soeka & Fullin. Wis. Law. Aug. 1994.






803. Civil procedure — parties.

803.01 Parties plaintiff and defendant; capacity.

803.01  Parties plaintiff and defendant; capacity.

803.01(1)(1)  Real party in interest. No action shall be dismissed on the ground that it is not prosecuted in the name of the real party in interest until a reasonable time has been allowed after objection for ratification of commencement of the action by, or joinder or substitution of, the real party in interest; and such ratification, joinder, or substitution shall have the same effect as if the action had been commenced in the name of the real party in interest.

803.01(2) (2) Representatives. A personal representative, guardian, bailee, or trustee of an express trust, a party with whom or in whose name a contract has been made for the benefit of another, or a party authorized by statute may sue in the party's name without joining the person for whose benefit the action is brought. A partner asserting a partnership claim may sue in the partner's name without joining the other members of the partnership, but the partner shall indicate in the pleading that the claim asserted belongs to the partnership.

803.01(3) (3) Minors or individuals alleged or adjudicated incompetent.

803.01(3)(a)(a) Appearance by guardian or guardian ad litem. If a party to an action or proceeding is a minor, or if a party is adjudicated incompetent or alleged to be incompetent, the party shall appear by an attorney, by the guardian of the estate of the party who may appear by attorney, or by a guardian ad litem who may appear by an attorney. A guardian ad litem shall be appointed in all cases in which the minor or individual alleged to be incompetent has no guardian of the estate, in which the guardian fails to appear and act on behalf of the ward or individual adjudicated incompetent, or in which the interest of the minor or individual adjudicated incompetent is adverse to that of the guardian. Except as provided in s. 807.10, if the guardian does appear and act and the interests of the guardian are not adverse to the minor or individual adjudicated incompetent, a guardian ad litem may not be appointed. Except as provided in s. 879.23 (4), if the interests of the minor or individual alleged to be or adjudicated incompetent are represented by an attorney of record, the court shall, except upon good cause stated in the record, appoint that attorney as the guardian ad litem.

803.01(3)(b) (b) Guardian ad litem.

803.01(3)(b)1.1. The guardian ad litem shall be appointed by a circuit court of the county where the action is to be commenced or is pending, except that the guardian ad litem shall be appointed by a circuit court commissioner of the county in actions to establish paternity that are before the circuit court commissioner.

803.01(3)(b)2. 2. When the plaintiff is a minor 14 years of age or over, the guardian ad litem shall be appointed upon the plaintiff's application or upon the state's application under s. 767.407 (1) (c); or if the plaintiff is under that age or is adjudicated incompetent or alleged to be incompetent, upon application of the plaintiff's guardian or of a relative or friend or upon application of the state under s. 767.407 (1) (c). If the application is made by a relative, a friend, or the state, notice thereof must first be given to the guardian if the plaintiff has one in this state; if the plaintiff has none, then to the person with whom the minor or individual adjudicated incompetent resides or who has the minor or individual adjudicated incompetent in custody.

803.01(3)(b)3. 3. When the defendant is a minor 14 years of age or over, the guardian ad litem shall be appointed upon the defendant's application made within 20 days after the service of the summons or other original process; if the defendant is under that age or neglects to so apply or is adjudicated incompetent or alleged to be incompetent, then upon the court's own motion or upon the application of any other party or any relative or friend or the defendant's guardian upon such notice of the application as the court directs or approves.

803.01(3)(b)4. 4. If the appointment, for a plaintiff or a defendant, is after the commencement of the action, it shall be upon motion entitled in the action. If the appointment is for a plaintiff and is made before the action is begun, the petition for appointment shall be entitled in the name of the action proposed to be brought by the minor or individual adjudicated incompetent or alleged to be incompetent, and the appointment may be made before the summons is served. Upon the filing of a petition for appointment before summons, the clerk may impose the fee required for the commencement of an action, but in that event no additional commencement fee may be imposed when the summons is filed.

803.01(3)(b)5. 5. The motion or petition under subd. 4. shall state facts showing the need and authority for the appointment. The hearing on the motion or petition under subd. 4., if made by a minor or an individual adjudicated incompetent or alleged to be incompetent for the minor's or individual's guardian ad litem, may be held without notice and the appointment made by order. If the motion or petition is made for a minor or an individual adjudicated incompetent or alleged to be incompetent who is an adverse party, the hearing shall be on notice.

803.01(3)(b)6. 6. If a compromise or a settlement of an action or proceeding to which an unrepresented minor or individual adjudicated incompetent or alleged to be incompetent is a party is proposed, a guardian ad litem shall be appointed, upon petition in a special proceeding, to protect the interest of the minor or individual even though commencement of an action is not proposed. Any compromise or settlement shall be subject to s. 807.10.

803.01(3)(c) (c) Procedure for unrepresented person.

803.01(3)(c)1.1. If at any time prior to the entry of judgment or final order, the court finds that either a minor, or a person believed by the court to be mentally incompetent to have charge of his or her affairs, has not been represented in the action or proceeding as provided in par. (a), there shall be no further proceedings until a guardian ad litem is appointed. In making such appointment, the court shall fix a reasonable time within which the guardian ad litem may move to vacate or strike any order entered or action taken during the period when a guardian ad litem was required; and as to all matters to which objection is not made, the guardian ad litem and the ward shall be bound. Any such motion by a guardian ad litem shall be granted as a matter of right.

803.01(3)(c)2. 2. If the court finds after the entry of judgment or final order that a person, who at the time of entry of judgment or final order was a minor or an individual adjudicated or alleged to be incompetent, was not represented in the action or proceeding by an attorney of record or otherwise represented as provided in par. (a) the judgment or order shall be vacated on motion of:

803.01(3)(c)2.a. a. The minor or individual adjudicated or alleged to be incompetent, for whom no appointment was made, at any time prior to the expiration of one year after the disability is removed; or

803.01(3)(c)2.b. b. The personal representative of the minor or individual adjudicated or alleged to be incompetent at any time prior to the expiration of one year after the death of the minor or individual.

803.01 History History: Sup. Ct. Order, 67 Wis. 2d 585, 638 (1975); 1975 c. 218; 1977 c. 299, 449; 1981 c. 317; 1993 a. 481; 1997 a. 35; 2001 a. 61, 102; 2005 a. 387; 2005 a. 443 s. 265; 2009 a. 276.

803.01 Annotation The county in which proceedings are brought must pay the fee of the appointed guardian ad litem. Romasko v. Milwaukee, 108 Wis. 2d 32, 321 N.W.2d 123 (1982).

803.01 Annotation Sub. (3) (a) requires that, in all cases, a minor who is a party to an action must have a court-appointed general guardian of the property or a guardian ad litem. To be general guardians, parents must to be appointed by the court. The parent's attorney does not represent the minor unless the attorney has also been appointed guardian ad litem or general guardian. Jensen v. McPherson, 2002 WI App 298, 258 Wis. 2d 962, 655 N.W.2d 487, 01-2912.



803.02 Joinder of claims and remedies.

803.02  Joinder of claims and remedies.

803.02(1) (1) A party asserting a claim to relief as an original claim, counterclaim, cross claim, or 3rd-party claim, may join, either as independent or as alternate claims, as many claims, legal or equitable, as the party has against an opposing party.

803.02(2) (2) Whenever a claim is one heretofore cognizable only after another claim has been prosecuted to a conclusion, the 2 claims may be joined in a single action; but the court shall grant relief in that action only in accordance with the relative substantive rights of the parties. In particular, a plaintiff may state a claim for money and a claim to have set aside a conveyance fraudulent as to the plaintiff, without first having obtained a judgment establishing the claim for money.

803.02 History History: Sup. Ct. Order, 67 Wis. 2d 585, 642 (1975); 1975 c. 218; 2005 a. 253; 2007 a. 97.



803.03 Joinder of persons needed for just and complete adjudication.

803.03  Joinder of persons needed for just and complete adjudication.

803.03(1)(1)  Persons to be joined if feasible. A person who is subject to service of process shall be joined as a party in the action if:

803.03(1)(a) (a) In the person's absence complete relief cannot be accorded among those already parties; or

803.03(1)(b) (b) The person claims an interest relating to the subject of the action and is so situated that the disposition of the action in the person's absence may:

803.03(1)(b)1. 1. As a practical matter impair or impede the person's ability to protect that interest; or

803.03(1)(b)2. 2. Leave any of the persons already parties subject to a substantial risk of incurring double, multiple or otherwise inconsistent obligations by reason of his or her claimed interest.

803.03(2) (2) Claims arising by subrogation, derivation and assignment.

803.03(2)(a)(a) Joinder of related claims. A party asserting a claim for affirmative relief shall join as parties to the action all persons who at the commencement of the action have claims based upon subrogation to the rights of the party asserting the principal claim, derivation from the principal claim, or assignment of part of the principal claim. For purposes of this section, a person's right to recover for loss of consortium shall be deemed a derivative right. Any public assistance recipient or any estate of such a recipient asserting a claim against a 3rd party for which the public assistance provider has a right of subrogation or assignment under s. 49.89 (2) or (3) shall join the provider as a party to the claim. Any party asserting a claim based upon subrogation to part of the claim of another, derivation from the rights or claim of another, or assignment of part of the rights or claim of another shall join as a party to the action the person to whose rights the party is subrogated, from whose claim the party derives his or her rights or claim, or by whose assignment the party acquired his or her rights or claim.

803.03(2)(b) (b) Options after joinder.

803.03(2)(b)1.1. Any party joined pursuant to par. (a) may do any of the following:

803.03(2)(b)1.a. a. Participate in the prosecution of the action.

803.03(2)(b)1.b. b. Agree to have his or her interest represented by the party who caused the joinder.

803.03(2)(b)1.c. c. Move for dismissal with or without prejudice.

803.03(2)(b)2. 2. If the party joined chooses to participate in the prosecution of the action, the party joined shall have an equal voice with other claimants in the prosecution.

803.03(2)(b)3. 3. Except as provided in par. (bm), if the party joined chooses to have his or her interest represented by the party who caused the joinder, the party joined shall sign a written waiver of the right to participate that shall express consent to be bound by the judgment in the action. The waiver shall become binding when filed with the court, but a party may withdraw the waiver upon timely motion to the judge to whom the case has been assigned with notice to the other parties. A party who represents the interest of another party and who obtains a judgment favorable to the other party may be awarded reasonable attorney fees by the court.

803.03(2)(b)4. 4. If the party joined moves for dismissal without prejudice as to his or her claim, the party shall demonstrate to the court that it would be unjust to require the party to prosecute the claim with the principal claim. In determining whether to grant the motion to dismiss, the court shall weigh the possible prejudice to the movant against the state's interest in economy of judicial effort.

803.03(2)(bm) (bm) Joinders because of implication of medical assistance. If the department of health services is joined as a party pursuant to par. (a) and s. 49.89 (2) because of the provision of benefits under subch. IV of ch. 49, the department of health services need not sign a waiver of the right to participate in order to have its interests represented by the party that caused the joinder. If the department of health services makes no selection under par. (b), the party causing the joinder shall represent the interests of the department of health services and the department of health services shall be bound by the judgment in the action.

803.03(2)(c) (c) Scheduling and pretrial conferences. At the scheduling conference and pretrial conference, the judge to whom the case has been assigned shall inquire concerning the existence of and joinder of persons with subrogated, derivative or assigned rights and shall make such orders as are necessary to effectuate the purposes of this section. If the case is an action to recover damages based on alleged criminally injurious conduct, the court shall inquire to see if an award has been made under subch. I of ch. 949 and if the department of justice is subrogated to the cause of action under s. 949.15.

803.03(3) (3) Determination by court whenever joinder not feasible. If any such person has not been so joined, the judge to whom the case has been assigned shall order that the person be made a party. If the person should join as a plaintiff but refuses to do so, the person may be made a defendant, or, in a proper case, an involuntary plaintiff. If a person as described in subs. (1) and (2) cannot be made a party, the court shall determine whether in equity and good conscience the action should proceed among the parties before it, or should be dismissed, the absent person being thus regarded as indispensable. The factors to be considered by the court include:

803.03(3)(a) (a) To what extent a judgment rendered in the person's absence might be prejudicial to the person or those already parties;

803.03(3)(b) (b) The extent to which, by protective provisions in the judgment, by the shaping of relief, or other measures, the prejudice can be lessened or avoided;

803.03(3)(c) (c) Whether a judgment rendered in the person's absence will be adequate; and

803.03(3)(d) (d) Whether the plaintiff will have an adequate remedy if the action is dismissed for nonjoinder.

803.03(4) (4) Pleading reasons for nonjoinder. A pleading asserting a claim for relief shall state the names, if known to the pleader, of any persons as described in subs. (1) and (2) who are not joined, and the reasons why they are not joined.

803.03(5) (5) Exception of class actions. This section is subject to s. 803.08.

803.03 History History: Sup. Ct. Order, 67 Wis. 2d 585, 643 (1975); 1975 c. 218; 1979 c. 189, 221; 1983 a. 192; 1985 a. 29; 1989 a. 31; 1995 a. 27; 1997 a. 35; 1999 a. 9; 2001 a. 103; 2005 a. 253; 2007 a. 20 ss. 3752, 9121 (6) (a).

803.03 Annotation When the constitutionality of a statute is challenged in an action other than a declaratory judgment action, the attorney general must be served, but failure to do so at the trial level was cured by service at the appellate level. In Matter of Estate of Fessler, 100 Wis. 2d 437, 302 N.W.2d 414 (1981).

803.03 Annotation Sub. (2) (b) requires a subrogated party to choose one of the listed options or risk dismissal with prejudice. Radloff v. General Casualty Co. 147 Wis. 2d 14, 432 N.W.2d 597 (Ct. App. 1988).

803.03 Annotation The mere presence of a party does not constitute "participation" under sub. (2) (b). A subrogated insurer who exercises none of the 3 options under sub. (2) (b) must pay its fair share of attorney fees and costs if it has notice of and does nothing to assist in the prosecution of the action. Ninaus v. State Farm Mutual Automobile Insurance Co. 220 Wis. 2d 869, 584 N.W.2d 545 (Ct. App. 1998), 97-0191.

803.03 Annotation Failure to comply with the technical requirement under sub. (2) (b) that a joined party must file a written waiver of the right to participate in the trial does not prevent the joined party's assertion that it had a representation agreement with the joining party. Gustafson v. Physicians Insurance Co. 223 Wis. 2d 164, 588 N.W.2d 363 (Ct. App. 1998), 97-3832.

803.03 Annotation Whether a party is an "indispensable party" requires a 2-part inquiry. First it must be determined if the party is "necessary" for one of the 3 reasons under sub. (1). If not, the party cannot be "indispensable" under sub. (3). If the party is found necessary, then, whether "in equity and good conscience" the action should not proceed in the absence of the party must be determined. Dairyland Greyhound Park, Inc. v. McCallum, 2002 WI App 259, 258 Wis. 2d 210, 655 N.W.2d 474, 02-1204.

803.03 Annotation If a person has no right of intervention under s. 803.09 (1), the courts have no duty to join that person sua sponte as a necessary party under sub. (1) (b) 1. The inquiry of whether a movant is a necessary party under sub. (1) (b) 1. is in all significant respects the same inquiry under s. 803.09 (1) as to whether a movant is entitled to intervene in an action as a matter of right, including the requirement that the interest of the movant is adequately represented by existing parties. A movant who fails to meet that requirement for intervention as of right may not simply turn around and force its way into the action by arguing that the court must join the movant, sua sponte, as a necessary party under s. 803.03 (1) (b) 1. Helgeland v. Wisconsin Municipalities, 2008 WI 9, 307 Wis. 2d 1, 745 N.W.2d 1, 05-2540.



803.04 Permissive joinder of parties.

803.04  Permissive joinder of parties.

803.04(1) (1)  Permissive joinder. All persons may join in one action as plaintiffs if they assert any right to relief jointly, severally, or in the alternative in respect of or arising out of the same transaction, occurrence, or series of transactions or occurrences and if any question of law or fact common to all these persons will arise in the action. All persons may be joined in one action as defendants if there is asserted against them jointly, severally, or in the alternative, any right to relief in respect of or arising out of the same transaction, occurrence, or series of transactions or occurrences and if any question of law or fact common to all defendants will arise in the action. A plaintiff or defendant need not be interested in obtaining or defending against all the relief demanded. Judgment may be given for one or more of the plaintiffs according to their respective rights to relief, and against one or more defendants according to their respective liabilities.

803.04(2) (2) Negligence actions: insurers.

803.04(2)(a)(a) In any action for damages caused by negligence, any insurer which has an interest in the outcome of such controversy adverse to the plaintiff or any of the parties to such controversy, or which by its policy of insurance assumes or reserves the right to control the prosecution, defense or settlement of the claim or action, or which by its policy agrees to prosecute or defend the action brought by plaintiff or any of the parties to such action, or agrees to engage counsel to prosecute or defend said action or agrees to pay the costs of such litigation, is by this section made a proper party defendant in any action brought by plaintiff in this state on account of any claim against the insured. If the policy of insurance was issued or delivered outside this state, the insurer is by this paragraph made a proper party defendant only if the accident, injury or negligence occurred in this state.

803.04(2)(b) (b) If an insurer is made a party defendant pursuant to this section and it appears at any time before or during the trial that there is or may be a cross issue between the insurer and the insured or any issue between any other person and the insurer involving the question of the insurer's liability if judgment should be rendered against the insured, the court may, upon motion of any defendant in the action, cause the person who may be liable upon such cross issue to be made a party defendant to the action and all the issues involved in the controversy determined in the trial of the action or any 3rd party may be impleaded as provided in s. 803.05. Nothing herein contained shall be construed as prohibiting the trial court from directing and conducting separate trials on the issue of liability to the plaintiff or other party seeking affirmative relief and on the issue of whether the insurance policy in question affords coverage. Any party may move for such separate trials and if the court orders separate trials it shall specify in its order the sequence in which such trials shall be conducted.

803.04(3) (3) Actions affecting marital property. In an action affecting the interest of a spouse in marital property, as defined under ch. 766, a spouse who is not a real party in interest or a party described under s. 803.03 may join in or be joined in the action.

803.04(4) (4) Separate trials. The court may make such orders as will prevent a party from being embarrassed, delayed, or put to expense by the inclusion of a party against whom the party asserts no claim and who asserts no claim against the party, and may order separate trials or make other orders to prevent delay or prejudice.

803.04 History History: Sup. Ct. Order, 67 Wis. 2d 585, 646 (1975); 1975 c. 218; 1985 a. 37.

803.04 Cross-reference Cross-reference: See s. 632.24 as to insurers being made defendants.

803.04 Cross-reference Cross-reference: See s. 775.10 providing that the state may be made a party in an action to quiet title to land.

803.04 Annotation In an action for injuries allegedly sustained as a result of 3 separate surgical procedures performed by 2 unassociated doctors residing in different counties, separate places of trial were required and joinder of separate causes of action was improper. Voight v. Aetna Casualty & Surety Co. 80 Wis. 2d 376, 259 N.W.2d 85 (1977).

803.04 Annotation When an insurer made a good-faith request for a bifurcated trial under sub. (2) (b) on the issue of coverage, the trial court erred in finding that the insurer acted in bad faith by refusing to settle. Mowry v. Badger State Mutual Casualty Co. 129 Wis. 2d 496, 385 N.W.2d 171 (1986).

803.04 Annotation That a policy is one of indemnity rather than liability does not prevent direct action against the insurer. Decade's Monthly Fund v. Whyte & Hirschboeck, 173 Wis. 2d 665, 495 N.W.2d 335 (1993).

803.04 Annotation Joinder of one tortfeasor who causes an injury and a successive tortfeasor who aggravates the injury is permitted by this section. Kluth v. General Casualty Co. 178 Wis. 2d 808, 505 N.W.2d 442 (Ct. App. 1993).

803.04 Annotation There is neither a statutory nor a constitutional right to have all parties identified to a jury, but as a procedural rule, the court should in all cases apprise the jurors of the names of all the parties. Stoppleworth v. Refuse Hideaway, Inc. 200 Wis. 2d 512, 546 N.W.2d 870 (Ct. App. 1996), 93-3182.

803.04 Annotation If the issue of insurance coverage involves a party not a party to the underlying lawsuit, coverage may be determined by either a bifurcated trial or a separate declaratory judgment action. The plaintiff and any other party asserting a claim in the underlying suit must be named, and consolidation with the underlying action may be required. Fire Insurance Exchange v. Basten, 202 Wis. 2d 74, 549 N.W.2d 690 (1996), 94-3377.

803.04 Annotation The federal compulsory counterclaim rule precluded an action against an insurer under the state direct action statute when the action directly against the insured was barred by rule. Fagnan v. Great Central Insurance Co. 577 F.2d 418 (1978).

803.04 Annotation In order to join an insurer under sub. (2) (a), the accident must have occurred in this state or the policy must have been issued or delivered in the state. Utz v. Nationwide Mutual Insurance Co. 619 F.2d 7 (1980).

803.04 Annotation Sub. (2) (a) is limited to negligence claims, which do not include implied warranty claims. Rich Products Corporation v. Zurich American Insurance Co. 293 F.3d 981 (2002).

803.04 Annotation A breach of fiduciary duty was negligence for purposes of Wisconsin's direct action and direct liability statutes. Federal Deposit Insurance Corp. v. MGIC Indemnity Corp. 462 F. Supp. 759 (1978).



803.045 Actions to satisfy spousal obligations.

803.045  Actions to satisfy spousal obligations.

803.045(1)(1) Except as provided in sub. (2), when a creditor commences an action on an obligation described in s. 766.55 (2), the creditor may proceed against the obligated spouse, the incurring spouse or both spouses.

803.045(2) (2) In an action on an obligation described in s. 766.55 (2) (a) or (b), a creditor may proceed against the spouse who is not the obligated spouse or the incurring spouse if the creditor cannot obtain jurisdiction in the action over the obligated spouse or the incurring spouse.

803.045(3) (3) After obtaining a judgment, a creditor may proceed against either or both spouses to reach marital property available for satisfaction of the judgment.

803.045(4) (4) This section does not affect the property available under s. 766.55 (2) to satisfy the obligation.

803.045 History History: 1985 a. 37.



803.05 Third-party practice.

803.05  Third-party practice.

803.05(1) (1) At any time after commencement of the action, a defending party, as a 3rd-party plaintiff, may cause a summons and complaint to be served upon a person not a party to the action who is or may be liable to the defending party for all or part of the plaintiff's claim against the defending party, or who is a necessary party under s. 803.03. The 3rd-party plaintiff need not obtain leave to implead if he or she serves the 3rd-party summons and 3rd-party complaint not later than 6 months after the summons and complaint are filed or the time set in a scheduling order under s. 802.10; thereafter, the 3rd-party plaintiff must obtain leave on motion upon notice to all parties to the action. The person served with the summons and 3rd-party complaint, hereinafter called the 3rd-party defendant, shall make defenses to the 3rd-party plaintiff's claim as provided in s. 802.06 and counterclaims against the 3rd-party plaintiff and cross claims against any other defendant as provided in s. 802.07. The 3rd-party defendant may assert against the plaintiff any defenses which the 3rd-party plaintiff has to the plaintiff's claim. The 3rd-party defendant may also assert any claim against the plaintiff if the claim is based upon the same transaction, occurrence or series of transactions or occurrences as is the plaintiff's claim against the 3rd-party plaintiff. The plaintiff may assert any claim against the 3rd-party defendant if the claim is based upon the same transaction, occurrence or series of transactions or occurrences as is the plaintiff's claim against the 3rd-party plaintiff, and the 3rd-party defendant thereupon shall assert defenses as provided in s. 802.06 and counterclaims and cross claims as provided in s. 802.07.

803.05(2) (2) When a counterclaim is asserted against a plaintiff, the plaintiff may cause a 3rd party to be brought in under circumstances which under this section would entitle a defendant to do so.

803.05(3) (3) Oral argument permitted on motions under this section may be heard by telephone under s. 807.13 (1).

803.05 History History: Sup. Ct. Order, 67 Wis. 2d 585, 648 (1975); 1975 c. 218; Sup. Ct. Order, 82 Wis. 2d ix (1978); Sup. Ct. Order, 141 Wis. 2d xiii (1987); 2005 a. 253; 2007 a. 97.

803.05 Annotation The statute of limitations is applicable to a claim made under sub. (1). Strassman v. Muranyi, 225 Wis. 2d 784, 594 N.W.2d 398 (Ct. App. 1999), 98-3039.



803.06 Misjoinder and nonjoinder of parties.

803.06  Misjoinder and nonjoinder of parties.

803.06(1) (1) Misjoinder of parties is not ground for dismissal of an action. Parties may be dropped or added by order of the court on motion of any party or on its own initiative at any stage of the action and on such terms as are just. Any claim against a party may be severed and proceeded with separately. Oral argument permitted on motions under this subsection may be heard by telephone under s. 807.13 (1).

803.06(2) (2) When it comes to the attention of the court that the summons has not been served upon a named defendant, the court may enter an order on its own initiative, after notice to parties of record, dismissing the action as to that defendant without prejudice.

803.06 History History: Sup. Ct. Order, 67 Wis. 2d 585, 649 (1975); Sup. Ct. Order, 73 Wis. 2d xxxi (1976); Sup. Ct. Order, 141 Wis. 2d xiii (1987).



803.07 Interpleader.

803.07  Interpleader. Persons having claims against the plaintiff may be joined as defendants and required to interplead when their claims are such that the plaintiff is or may be exposed to double or multiple liability. It is not ground for objection to the joinder that the claims of the several claimants or the titles on which their claims depend do not have a common origin or are not identical but are adverse to and independent of one another, or that the plaintiff avers that the plaintiff is not liable in whole or in part to any or all of the claimants. A defendant exposed to similar liability may obtain such interpleader by way of cross claim or counterclaim. The provisions of this section supplement and do not in any way limit the joinder of parties permitted in s. 803.04.

803.07 History History: Sup. Ct. Order, 67 Wis. 2d 585, 649 (1975); 1975 c. 218; 2007 a. 97.



803.08 Class actions.

803.08  Class actions. When the question before the court is one of a common or general interest of many persons or when the parties are very numerous and it may be impracticable to bring them all before the court, one or more may sue or defend for the benefit of the whole, except that no claim may be maintained against the state or any other party under this section if the relief sought includes the refund of or damages associated with a tax administered by the state.

803.08 History History: Sup. Ct. Order, 67 Wis. 2d 585, 650 (1975); 2011 a. 68.

803.08 Annotation The class action statute has no application to making claims against a county. Multiple claims must identify each claimant and show each claimant's authorization. Hicks v. Milwaukee County, 71 Wis. 2d 401, 238 N.W.2d 509 (1974).

803.08 Annotation The trial court did not abuse its discretion in determining that an action for damages caused by the negligent withdrawal of groundwater was not an appropriate class action. Nolte v. Michels Pipeline Const. Inc. 83 Wis. 2d 171, 265 N.W.2d 482 (1978).

803.08 Annotation The test of common interest to maintain a class action is whether all members of the purported class desire the same outcome that their alleged representatives desire. Goebel v. First Federal Savings & Loan Association, 83 Wis. 2d 668, 266 N.W.2d 352 (1978).

803.08 Annotation The maintenance of a class action involving nonresident class members does not exceed the constitutional limits of the jurisdiction of the courts of this state. The due process requisites for the exercise of jurisdiction over unnamed nonresident plaintiffs are adequate notice and representation. Schlosser v. Allis-Chalmers Corp. 86 Wis. 2d 226, 271 N.W.2d 879 (1978).

803.08 Annotation The trial court must decide if the named plaintiffs can fairly represent the common class interest that they share with the represented class and if joinder of all members is impracticable. O'Leary v. Howard Young Medical Center, 89 Wis. 2d 156, 278 N.W.2d 217 (Ct. App. 1979).

803.08 Annotation To bring a class action: 1) there must be a common or general interest shared by all members of the class; 2) the named parties must represent the interest involved; and 3) it must be impractical to bring all interested parties before the court. Mercury Record v. Economic Consultants, 91 Wis. 2d 482, 283 N.W.2d 613 (Ct. App. 1979).

803.08 Annotation In addition to considering the Mercury factors, the trial court must weigh the advantages of disposing of the entire controversy in one proceeding against the difficulties of combining divergent issues and persons. Cruz v. All Saints Healthcare System, Inc. 2001 WI App 67, 242 Wis. 2d 432, 625 N.W.2d 344, 00-1473.

803.08 Annotation The trial court did not err when it determined that a proposed class of "tens of thousands of presently and formerly employed hourly paid Wal-Mart employees" should not be certified because, among other reasons, the proposed class would be unmanageable, recognizing that much of the pertinent Wal-Mart payroll records were generated in the first instance by members of the proposed class and that, therefore, Wal-Mart had a right to examine each individual claimant regarding the circumstances of his or her employment, and each instance of missed break time or off-the-clock work. Hermanson v. Wal Mart Stores, Inc. 2006 WI App 36, 290 Wis. 2d 225, 711 N.W.2d 694, 04-2926.

803.08 Annotation A Call to Reform: Wisconsin's Class-Action Statute. Benson, Olson, & Kaplan. Wis. Law. Sept. 2011.



803.09 Intervention.

803.09  Intervention.

803.09(1)(1) Except as provided in s. 20.931, upon timely motion anyone shall be permitted to intervene in an action when the movant claims an interest relating to the property or transaction which is the subject of the action and the movant is so situated that the disposition of the action may as a practical matter impair or impede the movant's ability to protect that interest, unless the movant's interest is adequately represented by existing parties.

803.09(2) (2) Except as provided in s. 20.931, upon timely motion anyone may be permitted to intervene in an action when a movant's claim or defense and the main action have a question of law or fact in common. When a party to an action relies for ground of claim or defense upon any statute or executive order or rule administered by a federal or state governmental officer or agency or upon any regulation, order, rule, requirement or agreement issued or made pursuant to the statute or executive order, the officer or agency upon timely motion may be permitted to intervene in the action. In exercising its discretion the court shall consider whether the intervention will unduly delay or prejudice the adjudication of the rights of the original parties.

803.09(3) (3) A person desiring to intervene shall serve a motion to intervene upon the parties as provided in s. 801.14. The motion shall state the grounds therefor and shall be accompanied by a pleading setting forth the claim or defense for which intervention is sought. The same procedure shall be followed when a statute gives a right to intervene.

803.09 History History: Sup. Ct. Order, 67 Wis. 2d 585, 650 (1975); 1975 c. 218; 2007 a. 20.

803.09 Annotation A postjudgment applicant for leave to intervene must show sufficient reason for having waited. Milwaukee Sewerage Commission v. DNR, 104 Wis. 2d 182, 311 N.W.2d 677 (Ct. App. 1981).

803.09 Annotation Intervenors in an action cannot continue their claim once the original action is dismissed. Intervention will not be permitted to breathe life into a nonexistent lawsuit. Fox v. DHSS, 112 Wis. 2d 514, 334 N.W.2d 532 (1983).

803.09 Annotation A newspaper could intervene to protect the right to examine a sealed court file. State ex rel. Bilder v. Town of Delavan, 112 Wis. 2d 539, 334 N.W.2d 252 (1983).

803.09 Annotation A newspaper's postjudgment motion to intervene to open sealed court records was timely and proper. C. L. v. Edson, 140 Wis. 2d 168, 409 N.W.2d 417 (Ct. App. 1987).

803.09 Annotation Motions to intervene are evaluated practically, and not technically, with an eye toward disposing of lawsuits by involving as many apparently concerned persons as is compatible with efficiency and due process. There is no requirement that the intervenor's interest be judicially enforceable in a separate proceeding. Wolff v. Town of Jamestown, 229 Wis. 2d 738, 601 N.W.2d 301 (Ct. App. 1999), 98-2974.

803.09 Annotation After intervention, an intervenor's status is the same as all other parties. Once a party intervenes, all claims and defenses against it may be asserted. Kohler Co. v. Sogen International Fund, Inc. 2000 WI App 60, 233 Wis. 2d 592, 608 N.W.2d 746, 99-0960.

803.09 Annotation A nonparty to a circuit court action may intervene in an appeal brought by another party, even after the time for filing a notice of appeal has passed. City of Madison v. WERC, 2000 WI 39, 234 Wis. 2d 550, 610 N.W.2d 94, 99-0500.

803.09 Annotation In order to prevail, a prospective intervenor must demonstrate that: 1) the movant claims an interest relating to the property or transaction subject of the action; 2) the disposition of the action may as a practical matter impair or impede the proposed intervenor's ability to protect that interest; 3) the movant's interest will not be adequately represented by existing parties to the action; and 4) the motion to intervene was made in a timely fashion. Motions to intervene must be evaluated with an eye toward disposing of lawsuits by involving as many apparently concerned persons as is compatible with efficiency and due process. M&I Marshall & Ilsley Bank v. Urquhart Companies, 2005 WI App 225, 287 Wis. 2d 623, 706 N.W.2d 335, 04-2743.

803.09 Annotation Timeliness is not defined by statute, and there is no precise formula to determine whether a motion to intervene is timely. The question of timeliness is a determination necessarily left to the discretion of the circuit court and turns on whether, under all the circumstances, a proposed intervenor acted promptly and whether intervention will prejudice the original parties. Postjudgment motions for intervention will be granted only upon a strong showing of justification for failure to request intervention sooner. Olivarez v. Unitrin Property & Casualty Insurance Co. 2006 WI App 189, 296 Wis. 2d 337, 723 N.W. 2d 131, 05-2471.

803.09 Annotation Intervention by the legislature in a case with policy or budgetary ramifications when the executive branch, through the attorney general, fulfills its traditional role defending legislation before the court is not required. Legislators may often have a preference for how the judicial branch should interpret a statute, but such mere preferences do not constitute sufficiently related or potentially impaired interests within the meaning of sub. (1). Helgeland v. Wisconsin Municipalities, 2006 WI App 216, 296 Wis. 2d 880, 724 N.W. 2d 208, 05-2540. Affirmed on other grounds, 2008 WI 9, 307 Wis. 2d 1, 745 N.W.2d 1, 05-2540.

803.09 Annotation In the context of sub. (2), "defense" conveys that the person seeking to intervene, although not named as a defendant, could be a defendant to a claim in the main action or a defendant to a similar or related claim. Sub. (3) supports this construction of "defense,"conveying that the "claim" or "defense" is more than arguments or issues a non-party wishes to address and is the type of matter presented in a pleading — either allegations that show why a party is entitled to the relief sought on a claim or allegations that show why a party proceeded against is entitled to prevail against the claim. Helgeland v. Wisconsin Municipalities, 2006 WI App 216, 296 Wis. 2d 880, 724 N.W. 2d 208, 05-2540. Affirmed on other grounds, 2008 WI 9, 307 Wis. 2d 1, 745 N.W.2d 1, 05-2540.

803.09 Annotation Courts have no precise formula for determining whether a potential intervenor meets the requirements of sub. (1) The analysis is holistic, flexible, and highly fact-specific. Sub. (1) attempts to strike a balance between two conflicting public policies: that the original parties to a lawsuit should be allowed to conduct and conclude their own lawsuit and that persons should be allowed to join a lawsuit in the interest of the speedy and economical resolution of controversies. Despite its nomenclature, intervention "as of right" usually turns on judgment calls and fact assessments that a reviewing court is unlikely to disturb except for clear mistakes. Helgeland v. Wisconsin Municipalities, 2008 WI 9, 307 Wis. 2d 1, 745 N.W.2d 1, 05-2540.

803.09 Annotation If a person has no right of intervention under sub. (1), the courts have no duty to join that person sua sponte as a necessary party under s. 803.03 (1) (b) 1. Whether a movant is a necessary party under s. 803.03 (1) (b) 1. is in all significant respects the same inquiry under sub. (1) as to whether a movant is entitled to intervene in an action as a matter of right, including the requirement that the interest of the movant is adequately represented by existing parties. A movant who fails to meet that requirement for intervention as of right may not force its way into the action by arguing that the court must join the movant, sua sponte, as a necessary party under s. 803.03 (1) (b) 1. Helgeland v. Wisconsin Municipalities, 2008 WI 9, 307 Wis. 2d 1, 745 N.W.2d 1, 05-2540.



803.10 Substitution of parties.

803.10  Substitution of parties.

803.10(1) (1)  Death.

803.10(1)(a)(a) If a party dies and the claim is not thereby extinguished, the court may order substitution of the proper parties. The motion for substitution may be made by any party or by the successors or representatives of the deceased party and, together with the notice of hearing, shall be served on the parties as provided in s. 801.14 and upon persons not parties in the manner provided in s. 801.11 for the service of a summons. Unless the motion for substitution is made not later than 90 days after the death is suggested on the record by service of a statement of the facts of the death as provided herein for the service of the motion, the action shall be dismissed as to the deceased party.

803.10(1)(b) (b) In the event of the death of one or more of the plaintiffs or of one or more of the defendants in the action in which the right sought to be enforced survives only to the surviving plaintiffs or only against the surviving defendants, the action does not abate. The death shall be suggested upon the record and the action shall proceed in favor of or against the surviving parties.

803.10(2) (2) Incompetency. If a party is adjudicated incompetent, the court upon motion served as provided in sub. (1) may allow the action to be continued by or against the party's representative.

803.10(3) (3) Transfer of interest. In case of any transfer of interest, the action may be continued by or against the original party unless the court upon motion directs the person to whom the interest is transferred to be substituted in the action or joined with the original party. Service of the motion shall be made as provided in sub. (1).

803.10(4) (4) Public officers; death or separation from office.

803.10(4)(a)(a) When a public officer, including a receiver or trustee appointed by virtue of any statute, is a party to an action in an official capacity and during its pendency dies, resigns, or otherwise ceases to hold office, the action does not abate and the successor is automatically substituted as a party. Proceedings following the substitution shall be in the name of the substituted party, but any misnomer not affecting the substantial rights of the parties shall be disregarded. An order of substitution may be entered at any time, but the omission to enter such an order shall not affect the substitution.

803.10(4)(b) (b) When a public officer sues or is sued in an official capacity, the public officer may be described as a party by the official title rather than by name; but the court may require the officer's name to be added.

803.10(5) (5) Death after verdict or findings. After an accepted offer to allow judgment to be taken or to settle pursuant to s. 807.01, or after a verdict, report of a referee or finding by the court in any action, the action does not abate by the death of any party, but shall be further proceeded with in the same manner as if the cause of action survived by law; or the court may enter judgment in the names of the original parties if such offer, verdict, report or finding be not set aside. But a verdict, report or finding rendered against a party after death is void.

803.10 History History: Sup. Ct. Order, 67 Wis. 2d 585, 652 (1975); 1975 c. 200, 218; 1993 a. 486; 2005 a. 387.

803.10 Annotation A letter to the court and opposing counsel stating that the plaintiff had died was not a "suggestion of death" under sub. (1) (a). Wheeler v. General Tire & Rubber Co., 142 Wis. 2d 798, 419 N.W.2d 331 (Ct. App. 1987).

803.10 Annotation A "suggestion of death" that failed to identify the proper party to substitute for the deceased did not trigger the running of the 90-day period under sub. (1) (a). Wick v. Waterman, 143 Wis. 2d 676, 421 N.W.2d 872 (Ct. App. 1988).

803.10 Annotation Service of the suggestion of death only on the deceased plaintiff's attorney was insufficient to activate the 90-day period in which a sub. (1) (a) motion for substitution is to be filed. Sub. (1) (a) does not require service of the suggestion of death on all interested nonparties in every case but requires a determination of what nonparties should be served in that case and how burdensome the task will be to protect the interests of all persons and move the litigation toward a fair and expeditious resolution. Schwister v. Schoenecker, 2002 WI 132, 258 Wis. 2d 1, 654 N.W.2d 852, 01-2621.






804. Civil procedure — depositions and discovery.

804.01 General provisions governing discovery.

804.01  General provisions governing discovery.

804.01(1)(1)  Discovery methods. Parties may obtain discovery by one or more of the following methods: depositions upon oral examination or written questions; written interrogatories; production of documents or things or permission to enter upon land or other property, for inspection and other purposes; physical and mental examinations; and requests for admission. Unless the court orders otherwise under sub. (3), and except as provided in s. 804.015, the frequency of use of these methods is not limited.

804.01(2) (2) Scope of discovery. Except as provided in s. 20.931 (9), and unless otherwise limited by order of the court in accordance with the provisions of this chapter, the scope of discovery is as follows:

804.01(2)(a) (a) In general. Parties may obtain discovery regarding any matter, not privileged, which is relevant to the subject matter involved in the pending action, whether it relates to the claim or defense of the party seeking discovery or to the claim or defense of any other party, including the existence, description, nature, custody, condition and location of any books, documents, or other tangible things and the identity and location of persons having knowledge of any discoverable matter. It is not ground for objection that the information sought will be inadmissible at the trial if the information sought appears reasonably calculated to lead to the discovery of admissible evidence.

804.01(2)(b) (b) Insurance agreements. A party may obtain discovery of the existence and contents of any insurance agreement under which any person carrying on an insurance business may be liable to satisfy part or all of a judgment which may be entered in the action or to indemnify or reimburse for payments made to satisfy the judgment. Information concerning the insurance agreement is not by reason of disclosure admissible in evidence at trial.

804.01(2)(c) (c) Trial preparation: materials.

804.01(2)(c)1.1. Subject to par. (d) a party may obtain discovery of documents and tangible things otherwise discoverable under par. (a) and prepared in anticipation of litigation or for trial by or for another party or by or for that other party's representative (including an attorney, consultant, surety, indemnitor, insurer, or agent) only upon a showing that the party seeking discovery has substantial need of the materials in the preparation of the case and that the party seeking discovery is unable without undue hardship to obtain the substantial equivalent of the materials by other means. In ordering discovery of such materials when the required showing has been made, the court shall protect against disclosure of the mental impressions, conclusions, opinions, or legal theories of an attorney or other representative of a party concerning the litigation. This protection is forfeited as to any material disclosed inadvertently in circumstances in which, if the material were a lawyer-client communication, the disclosure would constitute a forfeiture under s. 905.03 (5). This protection is waived as to any material disclosed by the party or the party's representative if the disclosure is not inadvertent.

804.01(2)(c)2. 2. A party may obtain without the required showing a statement concerning the action or its subject matter previously made by that party. Upon request, a person not a party may obtain without the required showing a statement concerning the action or its subject matter previously made by that person. If the request is refused, the person may move for a court order. Section 804.12 (1) (c) applies to the award of expenses incurred in relation to the motion. For purposes of this paragraph, a statement previously made is a written statement signed or otherwise adopted or approved by the person making it, or a stenographic, mechanical, electrical, or other recording, or a transcription thereof, which is a substantially verbatim recital of an oral statement by the person making it and contemporaneously recorded.

804.01(2)(d) (d) Trial preparation: experts. Discovery of facts known and opinions held by experts, otherwise discoverable under par. (a) and acquired or developed in anticipation of litigation or for trial, may be obtained as follows:

804.01(2)(d)1. 1. A party may through written interrogatories require any other party to identify each person whom the other party expects to call as an expert witness at trial. A party may depose any person who has been identified as an expert whose opinions may be presented at trial. Upon motion, the court may order further discovery by other means, subject to such restrictions as to scope and such provisions, pursuant to subd. 3. concerning fees and expenses as the court considers appropriate.

804.01(2)(d)2. 2. A party may, through written interrogatories or by deposition, discover facts known or opinions held by an expert who has been retained or specially employed by another party in anticipation of litigation or preparation for trial and who is not expected to be called as a witness at trial only upon motion showing that exceptional circumstances exist under which it is impracticable for the party seeking discovery to obtain facts or opinions on the same subject by other means.

804.01(2)(d)3. 3. Unless manifest injustice would result, the court shall require that the party seeking discovery pay the expert a reasonable fee for the time spent in responding to discovery under the last sentence of subds. 1. and 2.; and with respect to discovery obtained under the last sentence of subd. 1., the court may require, and with respect to discovery obtained under subd. 2., the court shall require, the party seeking discovery to pay the other party a fair portion of the fees and expenses reasonably incurred by the latter party in obtaining facts and opinions from the expert.

804.01(2)(e) (e) Specific limitations on discovery of electronically stored information.

804.01(2)(e)1.1. No party may serve a request to produce or inspect under s. 804.09 seeking the discovery of electronically stored information, or respond to an interrogatory under s. 804.08 (3) by producing electronically stored information, until after the parties confer regarding all of the following, unless excused by the court:

804.01(2)(e)1.a. a. The subjects on which discovery of electronically stored information may be needed, when such discovery should be completed, and whether discovery of electronically stored information shall be conducted in phases or be limited to particular issues.

804.01(2)(e)1.b. b. Preservation of electronically stored information pending discovery.

804.01(2)(e)1.c. c. The form or forms in which electronically stored information shall be produced.

804.01(2)(e)1.d. d. The method for asserting or preserving claims of privilege or of protection of trial-preparation materials, and to what extent, if any, the claims may be asserted after production of electronically stored information.

804.01(2)(e)1.e. e. The cost of proposed discovery of electronically stored information and the extent to which such discovery shall be limited, if at all, under sub. (3) (a).

804.01(2)(e)1.f. f. In cases involving protracted actions, complex issues, or multiple parties, the utility of the appointment by the court of a referee under s. 805.06 or an expert witness under s. 907.06 to supervise or inform the court on any aspect of the discovery of electronically stored information.

804.01(2)(e)2. 2. If a party fails or refuses to confer as required by subd. 1., any party may move the court for relief under s. 804.12 (1).

804.01(2)(e)3. 3. If after conferring as required by subd. 1., any party objects to any proposed request for discovery of electronically stored information or objects to any response under s. 804.08 (3) proposing the production of electronically stored information, the objecting party may move the court for an appropriate order under sub. (3).

804.01(3) (3) Protective orders.

804.01(3)(a)(a) Upon motion by a party or by the person from whom discovery is sought, and for good cause shown, the court may make any order which justice requires to protect a party or person from annoyance, embarrassment, oppression, or undue burden or expense, including but not limited to one or more of the following:

804.01(3)(a)1. 1. That the discovery not be had;

804.01(3)(a)2. 2. That the discovery may be had only on specified terms and conditions, including a designation of the time or place;

804.01(3)(a)3. 3. That the discovery may be had only by a method of discovery other than that selected by the party seeking discovery;

804.01(3)(a)4. 4. That certain matters not be inquired into, or that the scope of the discovery be limited to certain matters;

804.01(3)(a)5. 5. That discovery be conducted with no one present except persons designated by the court;

804.01(3)(a)6. 6. That a deposition after being sealed be opened only by order of the court;

804.01(3)(a)7. 7. That a trade secret, as defined in s. 134.90 (1) (c), or other confidential research, development, or commercial information not be disclosed or be disclosed only in a designated way;

804.01(3)(a)8. 8. That the parties simultaneously file specified documents or information enclosed in sealed envelopes to be opened as directed by the court.

804.01(3)(b) (b) If the motion for a protective order is denied in whole or in part, the court may, on such terms and conditions as are just, order that any party or person provide or permit discovery. Section 804.12 (1) (c) applies to the award of expenses incurred in relation to the motion.

804.01(3)(c) (c) Motions under this subsection may be heard as prescribed in s. 807.13.

804.01(4) (4) Sequence and timing of discovery. Unless the court upon motion, for the convenience of parties and witnesses and in the interests of justice, orders otherwise, methods of discovery may be used in any sequence and the fact that a party is conducting discovery, whether by deposition or otherwise, shall not operate to delay any other party's discovery.

804.01(5) (5) Supplementation of responses. A party who has responded to a request for discovery with a response that was complete when made is under no duty to supplement the response to include information thereafter acquired, except as follows:

804.01(5)(a) (a) A party is under a duty seasonably to supplement the party's response with respect to any question directly addressed to all of the following:

804.01(5)(a)1. 1. The identity and location of persons having knowledge of discoverable matters.

804.01(5)(a)2. 2. The identity of each person expected to be called as an expert witness at trial.

804.01(5)(b) (b) A party is under a duty seasonably to amend a prior response if the party obtains information upon the basis of which 1. the party knows that the response was incorrect when made, or 2. the party knows that the response though correct when made is no longer true and the circumstances are such that a failure to amend the response is in substance a knowing concealment.

804.01(5)(c) (c) A duty to supplement responses may be imposed by order of the court, agreement of the parties, or at any time prior to trial through new requests for supplementation of prior responses.

804.01(6) (6) Custody of discovery documents.

804.01(6)(a)(a) Unless the court in any action orders otherwise, the original copies of all depositions, interrogatories, requests for admission and responses thereto, and other discovery documentation shall be retained by the party who initiated the discovery or that party's attorney.

804.01(6)(b) (b) The original copy of a deposition shall be retained by the attorney sealed as received from the person recording the testimony until the appeal period has expired, or until made a part of the record.

804.01(7) (7) Recovering information inadvertently disclosed. If information inadvertently produced in discovery is subject to a claim of privilege or of protection as trial preparation material, the party making the claim may notify any party that received the information of the claim and the basis for it. After being notified, a party must promptly return, sequester, or destroy the specified information and any copies it has; must not use or disclose the information until the claim is resolved; must take reasonable steps to retrieve the information if the party disclosed it before being notified; and may promptly present the information to the court under seal for a determination of the claim. The producing party must preserve the information until the claim is resolved.

804.01 History History: Sup. Ct. Order, 67 Wis. 2d 585, 654 (1975); 1975 c. 218; 1985 a. 236; Sup. Ct. Order, 130 Wis. 2d xx; Sup. Ct. Order, 141 Wis. 2d xxi; 1993 a. 486; Sup. Ct. Order No. 95-03, 191 Wis. 2d xix (1995); 1997 a. 35, 133; 2007 a. 20; Sup. Ct. Order No. 09-01, 2010 WI 67, filed 7-6-10, eff. 1-1-11; Sup. Ct. Order No. 09-01A, 2010 WI 129, 329 Wis. 2d xix; Sup. Ct. Order No. 12-03, 2012 WI 114, filed 11-1-12, eff. 1-1-13.

804.01 Annotation The trial court has no authority to order the production of documents relevant to a claim upon which it could grant no relief. State ex rel. Rilla v. Dodge County Circuit Court, 76 Wis. 2d 429, 251 N.W.2d 476 (1977).

804.01 Annotation Discovery, although it has a purpose of finding admissible evidence, does not imply that what is discovered will be admissible. Shibilski v. St. Joseph's Hospital, 83 Wis. 2d 459, 266 N.W.2d 264 (1978).

804.01 Annotation When the cost of discovery was several times greater than the claim for damages, a protective order against discovery was appropriate. Vincent & Vincent, Inc. v. Spacek, 102 Wis. 2d 266, 306 N.W.2d 85 (Ct. App. 1981).

804.01 Annotation A highly placed state official who seeks a protective order should not be compelled to testify on deposition unless a clear showing is made that the deposition is necessary to prevent prejudice or injustice. State v. Beloit Concrete Stone Co. 103 Wis. 2d 506, 309 N.W.2d 28 (Ct. App. 1981).

804.01 Annotation Public records germane to pending litigation were available under s. 19.35 even though the discovery cutoff deadline had passed. State ex rel. Lank v. Rzentkowski, 141 Wis. 2d 846, 416 N.W.2d 635 (Ct. App. 1987).

804.01 Annotation A lawyer's decision to spend a client's resources on photographic or video surveillance is protected work product. Disclosure of the fact of the surveillance and description of the materials obtained would impinge on the core of the work-product doctrine. Ranft v. Lyons, 163 Wis. 2d 282, 471 N.W.2d 254 (Ct. App. 1991).

804.01 Annotation A litigant's request to see his or her file that is in the possession of current or former counsel does not waive the attorney-client and work-product privileges and does not allow other parties to the litigation discovery of those files. Borgwardt v. Redlin, 196 Wis. 2d 342, 538 N.W.2d 581 (Ct. App. 1995), 94-2701.

804.01 Annotation Discoverability of lawyer work product is discussed. State v. Hydrite Chemical Co. 220 Wis. 2d 51, 582 N.W.2d 411 (Ct. App. 1998), 96-1780.

804.01 Annotation A substantiated assertion of privilege is substantial justification for failing to comply with an order to provide or permit discovery. Burnett v. Alt, 224 Wis. 2d 72, 589 N.W.2d 21 (1999), 96-3356.

804.01 Annotation Unfiled pretrial materials in a civil action between private parties are not public records and neither the public nor the press has either a common law or constitutional right of access to those materials. State ex rel. Mitsubishi v. Milwaukee County, 2000 WI 16, 233 Wis. 2d 1, 605 N.W.2d 868, 99-2810.

804.01 Annotation The test of whether the work-product doctrine under sub. (2) (c) applies is whether, in light of the nature of the document and the factual situation in the particular case, the document can fairly be said to have been prepared or obtained because of the prospect of litigation. Once a matter is classified as work product, the party moving for discovery must make an adequate showing that the information sought is unavailable from other sources and that a denial of discovery would prejudice the movant's preparation for trial. Lane v. Sharp Packaging Systems, 2002 WI 28, 251 Wis. 2d 68, 640 N.W.2d 788, 00-1797.

804.01 Annotation Discoverability of work-product materials reviewed by testifying experts. Matthews. Wis. Law. June 2002.

804.01 Annotation The new Wisconsin rules of civil procedure: Chapter 804. Graczyk, 59 MLR 463.

804.01 Annotation Witness statements: Current state of discovery in Wisconsin. Van Domelen and Benson. WBB May 1988.

804.01 Annotation What You Need to Know: New Electronic Discovery Rules. Sankovitz, Grenig & Gleisner. Wis. Law. July 2010.

804.01 Annotation E-Discovery: Who pays? Edwards. Wis. Law. Oct. 2012.



804.015 Limits on discovery by prisoners.

804.015  Limits on discovery by prisoners.

804.015(1) (1) In this section,"prisoner" has the meaning given s. 801.02 (7) (a) 2.

804.015(2) (2) Unless ordered by the court, a prisoner in an action or special proceeding may not obtain discovery before the court receives a copy of the answer or other responsive pleading in the action commenced by the prisoner. If a defendant submits a motion to dismiss or a motion for summary judgment, no discovery may be obtained until the court decides that the prisoner has a reasonable opportunity to prevail on the merits, or until the court decides the merits of the motion, unless the court orders a party to submit to discovery.

804.015(3) (3) If a court allows a prisoner to obtain discovery under sub. (2) before the court decides that the prisoner has a reasonable opportunity to prevail on the merits, receives a copy of the answer or other responsive pleading in the action, or decides the merits of a motion to dismiss or a motion for summary judgment, the court order shall be narrowly tailored to limit the discovery to allow only discovery that is essential to enable the prisoner to obtain the evidence necessary to his or her case. The court shall limit the discovery so as to provide a minimal intrusion in the activities of any person subject to discovery under this subsection.

804.015(4) (4) If a prisoner commences an action or special proceeding, the court shall limit the number of requests for interrogatories, production of documents or admissions to 15, unless good cause is shown for any additional requests. This number may not be expanded by the use of subparts to the interrogatories.

804.015(5) (5) This section does not apply when the prisoner appears by an attorney who is licensed to practice law in this state.

804.015 History History: 1997 a. 133.



804.02 Perpetuation of testimony by deposition.

804.02  Perpetuation of testimony by deposition.

804.02(1)(1)  Before action.

804.02(1)(a)(a) Petition. A person who desires to perpetuate personal testimony or that of another person regarding any matter that may be cognizable in any court of this state may file a verified petition in any such court in this state. The petition shall be entitled in the name of the petitioner and shall show:

804.02(1)(a)1.1. that the petitioner expects to be a party to an action; 2. the subject matter of the expected action and the petitioner's interest therein; 3. the facts which the petitioner desires to establish by the proposed testimony and the petitioner's reasons for desiring to perpetuate it; 4. the names or a description of the persons the petitioner expects will be adverse parties and their addresses so far as known; and 5. the names and addresses of the persons to be examined and the substance of the testimony which the petitioner expects to elicit from each, and shall ask for an order authorizing the petitioner to take the depositions of the persons to be examined named in the petition, for the purpose of perpetuating their testimony.

804.02(1)(b) (b) Notice and service. The petitioner shall thereafter serve a notice upon each person named in the petition as an expected adverse party, together with a copy of the petition, stating that the petitioner will move the court, at a time and place named therein, for the order described in the petition. At least 20 days before the date of hearing the notice shall be served either within or without the state in the manner provided in s. 801.11 for service of summons; but if such service cannot with due diligence be made upon any expected adverse party named in the petition, the court may make such order as is just for service by publication or otherwise, and shall appoint, for persons not served in the manner provided in s. 801.11, an attorney who shall represent them, and, in case they are not otherwise represented, shall cross-examine the deponent. If any expected adverse party is a minor or is an individual adjudicated or alleged to be incompetent, s. 803.01 (3) applies.

804.02(1)(c) (c) Order and examination. If the court is satisfied that the perpetuation of the testimony may prevent a failure or delay of justice, it shall make an order designating or describing the persons whose depositions may be taken and specifying the subject matter of the examination and whether the depositions shall be taken upon oral examination or written interrogatories. The depositions may then be taken in accordance with this chapter; and the court may make orders of the character provided for by ss. 804.09 and 804.10. For the purpose of applying this chapter to depositions for perpetuating testimony, each reference therein to the court in which the action is pending shall be deemed to refer to the court in which the petition for such deposition was filed.

804.02(1)(d) (d) Use of deposition. If a deposition to perpetuate testimony is taken under this section, or if, although not so taken, it would be otherwise admissible in the courts of this state, it may be used in any action involving the same subject matter subsequently brought in this state in accordance with s. 804.07.

804.02(2) (2) Pending appeal.

804.02(2)(a)(a) If an appeal has been taken from a judgment of a court of this state or before the taking of an appeal if the time therefor has not expired, the court in which the judgment was rendered may allow the taking of the depositions of witnesses to perpetuate their testimony for use in the event of further proceedings in the court.

804.02(2)(b) (b) In such case, the party who desires to perpetuate the testimony may make a motion in the court for leave to take the depositions, upon the same notice and service thereof as if the action was pending in the court. The motion shall show all of the following:

804.02(2)(b)1. 1. The names and addresses of persons to be examined and the substance of the testimony which the moving party expects to elicit from each of those persons.

804.02(2)(b)2. 2. The reasons for perpetuating the testimony of the persons under subd. 1.

804.02(2)(c) (c) If the court finds that the perpetuation of the testimony is proper to avoid a failure or delay of justice, it may make an order allowing the depositions to be taken and may make orders of the character provided for by ss. 804.09 and 804.10 and thereupon the depositions may be taken and used in the same manner and under the same conditions as are prescribed in this chapter for depositions taken in actions pending in the court.

804.02 History History: Sup. Ct. Order, 67 Wis. 2d 585, 660 (1975); 1975 c. 218; 1993 a. 486; 2005 a. 387.



804.03 Persons before whom depositions may be taken.

804.03  Persons before whom depositions may be taken.

804.03(1)(1)  Within the United States. Within the United States or within a territory or insular possession subject to the dominion of the United States, depositions shall be taken before an officer authorized to administer oaths by the laws of the United States or of this state or of the place where the examination is held, or before a person appointed by the court in which the action is pending. A person so appointed has power to administer oaths and take testimony.

804.03(2) (2) In foreign countries. In a foreign country, depositions may be taken (a) on notice before a person authorized to administer oaths in the place in which the examination is held, either by the law thereof or by the law of the United States, or (b) before a person commissioned by the court, and a person so commissioned shall have the power by virtue of the commission to administer any necessary oath and take testimony, or (c) pursuant to a letter rogatory. A commission or a letter rogatory shall be issued on motion and notice and on terms that are just and appropriate. It is not requisite to the issuance of a commission or a letter rogatory that the taking of the deposition in any other manner is impracticable or inconvenient; and both a commission and a letter rogatory may be issued in proper cases. A notice or commission may designate the person before whom the deposition is to be taken either by name or descriptive title. A letter rogatory may be addressed "To the Appropriate Authority in (here name the country)". Evidence obtained in response to a letter rogatory need not be excluded merely for the reason that it is not a verbatim transcript or that the testimony was not taken under oath or for any similar departure from the requirements for depositions taken within the United States under this chapter.

804.03(3) (3) Disqualification for interest. No deposition may be taken before a person who is a party to the action or a relative or employee or attorney, or counsel of any of the parties, or is a relative or employee of such attorney or counsel, or is financially interested in the action. No deposition may be taken before a person who has entered into a contract for court reporting services unless the contract is limited to a particular action or incident. This subsection does not apply to a person who records or transcribes depositions for a public agency, as defined in s. 66.0825 (3) (h).

804.03 History History: Sup. Ct. Order, 67 Wis. 2d 585, 663 (1975); 1975 c. 218; 2003 a. 227.



804.04 Stipulations regarding discovery procedure.

804.04  Stipulations regarding discovery procedure. Unless the court orders otherwise, the parties may by written stipulation (1) provide that depositions may be taken before any person, at any time or place, upon any notice, and in any manner and when so taken may be used like other depositions, and (2) modify the procedures provided by this chapter for other methods of discovery.

804.04 History History: Sup. Ct. Order, 67 Wis. 2d 585, 664 (1975).



804.05 Depositions upon oral examination.

804.05  Depositions upon oral examination.

804.05(1) (1)  When depositions may be taken. After commencement of the action, except as provided in s. 804.015, any party may take the testimony of any person including a party by deposition upon oral examination. The attendance of witnesses may be compelled by subpoena as provided in s. 805.07. The attendance of a party deponent or of an officer, director or managing agent of a party may be compelled by notice to the named person or attorney meeting the requirements of sub. (2) (a). Such notice shall have the force of a subpoena addressed to the deponent. The deposition of a person confined in prison may be taken only by leave of court on such terms as the court prescribes, except when the party seeking to take the deposition is the state agency or officer to whose custody the prisoner has been committed.

804.05(2) (2) Notice of examination: general requirements; special notice; non-stenographic recording; production of documents and things; deposition of organization.

804.05(2)(a)(a) A party desiring to take the deposition of any person upon oral examination shall give reasonable notice in writing to every other party to the action. The notice shall state the time and place for taking the deposition and the name and address of each person to be examined, if known, and, if the name is not known, a general description sufficient to identify the person or the particular class or group to which the person belongs. If a subpoena requiring the production of materials is to be served on the person to be examined, the designation of the materials to be produced as set forth in the subpoena shall be attached to or included in the notice.

804.05(2)(b) (b) The court may for cause shown enlarge or shorten the time for taking the deposition.

804.05(2)(c) (c) The court may upon motion order that the testimony at a deposition be recorded by other than stenographic means or videotape means as provided in ss. 885.40 to 885.47, in which event the order shall designate the manner of recording, preserving and filing the deposition and may include other provisions to assure that the recorded testimony will be accurate and trustworthy. If the order is made, a party may nevertheless arrange to have a stenographic transcription made at the party's expense.

804.05(2)(d) (d) The notice to a party deponent may be accompanied by a request made in compliance with s. 804.09 for the production of documents and tangible things at the taking of the deposition. The procedure of s. 804.09 shall apply to the request.

804.05(2)(e) (e) A party may in the notice name as the deponent a public or private corporation or a limited liability company or a partnership or an association or a governmental agency or a state officer in an action arising out of the officer's performance of employment and designate with reasonable particularity the matters on which examination is requested. The organization or state officer so named shall designate one or more officers, directors, or managing agents, or other persons who consent to testify on its behalf, and may set forth, for each person designated, the matters on which the person will testify. The persons so designated shall testify as to matters known or reasonably available to the organization. This paragraph does not preclude taking a deposition by any other procedure authorized by statute or rule.

804.05(3) (3) Depositions; place of examination.

804.05(3)(a)(a) A subpoena issued for the taking of a deposition may command the person to whom it is directed to produce and permit inspection and copying of designated books, papers, documents, or tangible things which constitute or contain matters within the scope of the examination permitted by s. 804.01 (2), but in that event the subpoena will be subject to sub. (2) and s. 804.01 (3).

804.05(3)(b) (b)

804.05(3)(b)1.1. Any party may be compelled by notice under sub. (2) to give a deposition at any place within 100 miles from the place where that party resides, is employed or transacts business in person, or at such other convenient place as is fixed by an order of court. A plaintiff may also be compelled by like notice to give a deposition at any place within the county where the action is commenced or is pending.

804.05(3)(b)2. 2. A plaintiff who is not a resident of this state may be compelled by notice under sub. (2) to attend a deposition at the plaintiff's expense at any place within the county where the action is commenced or is pending, or at any place within 100 miles from the place where that plaintiff resides, is employed or transacts business in person, or at such other convenient place as is fixed by an order of court.

804.05(3)(b)3. 3. A defendant who is not a resident of this state may be compelled by subpoena served within this state to give a deposition at any place within 100 miles from the place where that defendant is served.

804.05(3)(b)4. 4. A nonparty deponent may be compelled by subpoena served within this state to give a deposition at any place within 100 miles from the place where the nonparty deponent resides, is employed, transacts business in person or is served, or at such other convenient place as is fixed by an order of court.

804.05(3)(b)5. 5. In this subsection, the terms "defendant" and "plaintiff" include officers, directors, and managing agents of corporate defendants and corporate plaintiffs, or other persons designated under sub. (2) (e), as appropriate. A defendant who asserts a counterclaim or a cross claim shall not be considered a plaintiff within the meaning of this subsection, but a 3rd-party plaintiff under s. 803.05 (1) shall be so considered with respect to the 3rd-party defendant.

804.05(3)(b)6. 6. If a deponent is an officer, director or managing agent of a corporate party, or other person designated under sub. (2) (e), the place of examination shall be determined as if the deponent's place of residence, employment or transacting business in person were that of the party.

804.05(4) (4) Examination and cross-examination; record of examination; oath; objections.

804.05(4)(a)(a) Examination and cross-examination of deponents may proceed as permitted at the trial. The officer before whom the deposition is to be taken shall put the deponent on oath and shall personally, or by someone acting under the officer's direction, record the testimony of the deponent. The testimony shall be taken stenographically or by videotape as provided by ss. 885.40 to 885.47 or recorded by any other means ordered in accordance with sub. (2) (c). If the testimony is taken stenographically, it shall be transcribed at the request of one of the parties.

804.05(4)(b) (b) All objections made at time of the examination to the qualifications of the officer taking the deposition, or to the manner of taking it, or to the evidence presented, or to the conduct of any party, and any other objection to the proceedings, shall be noted by the officer upon the deposition. Upon request of any party, where the witness has refused to answer, and with the consent of the court, the court may rule by telephone on any objection. The court's ruling shall be recorded in the same manner as the testimony of the deponent. In the absence of a ruling by the court, the evidence objected to shall be taken subject to the objections.

804.05(4)(c) (c) In lieu of participating in the oral examination, parties may serve written questions in a sealed envelope on the party taking the deposition and the party shall transmit the questions to the officer, who shall propound them to the witness and record the answers verbatim.

804.05(5) (5) Motion to terminate or limit examination. At any time during the taking of the deposition, on motion of a party or of the deponent and upon a showing that the examination is being conducted in bad faith or in such manner as unreasonably to annoy, embarrass, or oppress the deponent or party, the court in which the action is pending may order the officer conducting the examination to cease forthwith from taking the deposition, or may limit the scope and manner of the taking of the deposition as provided in s. 804.01 (3). If the order made terminates the examination, it shall be resumed thereafter only upon the order of the court in which the action is pending. Section 804.12 (1) (c) applies to the award of expenses incurred in relation to the motion.

804.05(6) (6) Submission to deponent; changes; signing. If requested by the deponent or any party, when the testimony is fully transcribed the deposition shall be submitted to the deponent for examination and shall be read to or by the deponent. Any changes in form or substance which the deponent desires to make shall be entered upon the deposition by the officer with a statement of the reasons given by the deponent for making them. The deposition shall then be signed by the deponent, unless the parties by stipulation waive the signing or the witness is ill or cannot be found or refuses to sign. If the deposition is not signed by the deponent within 30 days after its submission to the deponent, the officer shall sign it and state on the record the fact of the waiver or of the illness or absence of the deponent or the fact of the refusal or failure to sign together with the reason, if any, given therefor; and the deposition may then be used as fully as though signed unless on a motion to suppress under s. 804.07 (3) (d) the court holds that the reasons given for the refusal or failure to sign require rejection of the deposition in whole or in part.

804.05(7) (7) Certification and service by officer; exhibits; copies; notice of service.

804.05(7)(a)(a) The person recording the testimony shall certify on the deposition that the witness was duly sworn by the person and that the deposition is a true record of the testimony given by the deponent. The person shall then securely seal the deposition in an envelope endorsed with the title of the action and marked "Deposition of (here insert the name of the deponent)" and shall promptly serve it upon the attorney requesting the deposition or send it by registered or certified mail to the attorney requesting the deposition and give notice of the service to all parties and the court.

804.05(7)(b) (b)

804.05(7)(b)1.1. Documents and things produced for inspection during the examination of the deponent shall, upon the request of a party, be marked for identification and annexed to and returned with the deposition, and may be inspected and copied by any party, except that:

804.05(7)(b)1.a. a. The person producing the materials may substitute copies to be marked for identification, if the person affords to all parties fair opportunity to verify the copies by comparison with the originals; and

804.05(7)(b)1.b. b. If the person producing the materials requests their return, the officer shall mark them, give each party an opportunity to inspect and copy them, and return them to the person producing them.

804.05(7)(b)2. 2. The original materials copied or returned under subd. 1. may be used in the same manner as if annexed to and returned with the deposition to the court, pending final disposition of the case.

804.05(7)(c) (c) Upon payment of reasonable charges therefor, the officer shall furnish a copy of the deposition to any party or to the deponent.

804.05(8) (8) Participation by telephone. Upon notice by any party unless the court otherwise orders for good cause shown, the deponent, the reporter, or any other person participating in a deposition under this section may do so by telephone. Any participant other than the reporter electing to be present with any other participant shall give reasonable notice thereof to the other participants.

804.05 History History: Sup. Ct. Order, 67 Wis. 2d 585, 665 (1975); Sup. Ct. Order, 67 Wis. 2d vii (1975); 1975 c. 218; 1979 c. 110; 1983 a. 189; Sup. Ct. Order, 130 Wis. 2d xi, xix (1986); Sup. Ct. Order, 141 Wis. 2d xiii (1987); Sup. Ct. Order, 158 Wis. 2d xvii (1990); 1991 a. 189; 1993 a. 112; 1997 a. 35, 133, 254; 2005 a. 253; 2007 a. 97; 2009 a. 180.

804.05 Annotation Sub. (7) (a) is amended to require that the deposition be served upon the attorney rather than filed in court. See s. 804.01 (6). [Re Order eff. 7-1-86]

804.05 Annotation A highly placed state official who seeks a protective order should not be compelled to testify on deposition unless a clear showing is made that the deposition is necessary to prevent prejudice or injustice. State v. Beloit Concrete Stone Co. 103 Wis. 2d 506, 309 N.W.2d 28 (Ct. App. 1981).

804.05 Annotation While not subject to the rules of civil procedure, the department of revenue's subpoena authority does not permit it to take possession of subpoenaed records for more than one business day. The department may however repeatedly subpoena records until its investigation is completed. State v. Kielisch, 123 Wis. 2d 125, 365 N.W.2d 904 (Ct. App. 1985).



804.06 Depositions upon written questions.

804.06  Depositions upon written questions.

804.06(1) (1)  Serving questions; notice.

804.06(1)(a)(a) After commencement of the action, except as provided in s. 804.015, any party may take the testimony of any person, including a party, by deposition upon written questions. The attendance of witnesses may be compelled by subpoena as provided in s. 805.07. The attendance of a party deponent or of an officer, director, or managing agent of a party may be compelled by notice to the person to be deposed or his or her attorney meeting the requirements of s. 804.05 (2) (a). The deposition of a person confined in prison may be taken only by leave of court on such terms as the court prescribes, except when the person seeking to take the deposition is the state agency or officer to whose custody the prisoner has been committed.

804.06(1)(b) (b) A party desiring to take a deposition upon written questions shall serve them upon every other party with a notice stating the name and address of the person who is to answer them, if known, and if the name is not known, a general description sufficient to identify the person or the particular class or group to which the person belongs, and the name or descriptive title and address of the officer before whom the deposition is to be taken. A deposition upon written questions may be taken of a public or private corporation or a limited liability company or a partnership or association or governmental agency in accordance with s. 804.05 (2) (e).

804.06(1)(c) (c) Within 30 days after the notice and written questions are served, a party may serve cross questions upon all other parties. Within 10 days after being served with cross questions, a party may serve redirect questions upon all other parties. Within 10 days after being served with redirect questions, a party may serve recross questions upon all other parties. The court may for cause shown enlarge or shorten the time.

804.06(2) (2) Officer to take responses and prepare record. A copy of the notice and copies of all questions served shall be delivered by the party taking the deposition to the officer designated in the notice, who shall proceed promptly, in the manner provided by s. 804.05, either personally or by someone acting under the officer's direction, to take the testimony of the witness in response to the questions and to prepare, certify, and serve the deposition upon, or mail it by registered or certified mail to, the party who requested it, attaching thereto the copy of the notice and the questions received by the officer.

804.06(3) (3) Notice of service. When the deposition is served upon or mailed to the requesting party, the person who has recorded the testimony shall promptly give notice thereof to all parties and the court.

804.06 History History: Sup. Ct. Order, 67 Wis. 2d 585, 671 (1975); 1975 c. 218; Sup. Ct. Order, 158 Wis. 2d xxv (1990); 1993 a. 112, 486; 1997 a. 133.



804.07 Use of depositions in court proceedings.

804.07  Use of depositions in court proceedings.

804.07(1)(1)  Use of depositions. At the trial or upon the hearing of a motion or an interlocutory proceeding, any part or all of a deposition, so far as admissible under the rules of evidence applied as though the witness were then present and testifying, may be used against any party who was present or represented at the taking of the deposition or who had reasonable notice thereof, in accordance with any of the following provisions:

804.07(1)(a) (a) Any deposition may be used by any party for the purpose of contradicting or impeaching the testimony of deponent as a witness.

804.07(1)(b) (b) The deposition of a party or of anyone who at the time of taking the deposition was an officer, director, or managing agent or employee or a person designated under s. 804.05 (2) (e) or 804.06 (1) to testify on behalf of a public or private corporation, limited liability company, partnership or association or governmental agency which is a party may be used by an adverse party for any purpose.

804.07(1)(c) (c)

804.07(1)(c)1.1. The deposition of a witness other than a medical expert, whether or not a party, may be used by any party for any purpose if the court finds any of the following:

804.07(1)(c)1.a. a. That the witness is dead.

804.07(1)(c)1.b. b. That the witness is at a greater distance than 30 miles from the place of trial or hearing, or is out of the state, and will not return before the termination of the trial or hearing, unless it appears that the absence of the witness was procured by the party offering the deposition.

804.07(1)(c)1.c. c. That the witness is unable to attend or testify because of age, illness, infirmity or imprisonment.

804.07(1)(c)1.d. d. That the party offering the deposition has been unable to procure the attendance of the witness by subpoena.

804.07(1)(c)1.e. e. Upon application and notice, that exceptional circumstances exist that make it desirable, in the interest of justice and with due regard to the importance of presenting the testimony of witnesses orally in open court, to allow the deposition to be used.

804.07(1)(c)2. 2. The deposition of a medical expert may be used by any party for any purpose, without regard to the limitations otherwise imposed by this paragraph.

804.07(1)(d) (d) If only part of a deposition is offered in evidence by a party, an adverse party may require the party to introduce any other part which ought in fairness to be considered with the part introduced, and any party may introduce any other parts.

804.07(1)(e) (e) Substitution of parties pursuant to s. 803.10 does not affect the right to use depositions previously taken; and when an action in any court of the United States or of any state has been dismissed and another action involving the same subject matter is afterward brought between the same parties or their representatives or successors in interest, all depositions lawfully taken in the former action may be used in the latter as if originally taken therefor.

804.07(2) (2) Objections to admissibility. Subject to sub. (3) (c) and to s. 804.03 (2), objection may be made at the trial or hearing to receiving in evidence any deposition or part thereof for any reason which would require the exclusion of the evidence if the witness were then present and testifying.

804.07(3) (3) Effect of errors and irregularities in depositions.

804.07(3)(a)(a) As to notice. All errors and irregularities in the notice for taking a deposition are waived unless written objection is promptly served upon the party giving the notice.

804.07(3)(b) (b) As to disqualification of officer. Objection to taking a deposition because of disqualification of the officer before whom it is to be taken is waived unless made before the taking of the deposition begins or as soon thereafter as the disqualification becomes known or could be discovered with reasonable diligence.

804.07(3)(c) (c) As to taking of deposition.

804.07(3)(c)1.1. Objections to the competency of a witness or to the competency, relevancy, or materiality of testimony are not waived by failure to make them before or during the taking of the deposition, unless the ground of the objection is one which might have been obviated or removed if presented at that time.

804.07(3)(c)2. 2. Errors and irregularities occurring at the oral examination in the manner of taking the deposition, in the form of the questions or answers, in the oath or affirmation, or in the conduct of parties, and errors of any kind which might be obviated, removed, or cured if promptly presented, are waived unless seasonable objection thereto is made at the taking of the deposition.

804.07(3)(c)3. 3. Objections to the form of written questions submitted under s. 804.06 are waived unless served in writing upon the party propounding them within the time allowed for serving the succeeding cross or other questions and within 5 days after service of the last questions authorized.

804.07(3)(d) (d) As to completion and return of deposition. Errors and irregularities in the manner in which the testimony is transcribed or the deposition is prepared, signed, certified, sealed, endorsed, transmitted, filed, or otherwise dealt with by the officer under ss. 804.05 and 804.06 are waived unless a motion to suppress the deposition or some part thereof is made with reasonable promptness after such defect is, or with due diligence might have been, ascertained.

804.07 History History: Sup. Ct. Order, 67 Wis. 2d 585, 673 (1975); 1975 c. 218; Sup. Ct. Order, 73 Wis. 2d xxxi (1976); 1983 a. 192; Sup. Ct. Order, 130 Wis. 2d xxix (1986); 1993 a. 112; 1995 a. 225.

804.07 Annotation Under subs. (2) and (3) (c) 1., a hearsay objection was not waived by the failure to object at deposition. Strelecki v. Firemans Ins. Co. of Newark, 88 Wis. 2d 464, 276 N.W.2d 794 (1979).

804.07 Annotation The defendant's evidentiary deposition of its doctor expert taken subsequent to the plaintiff's discovery deposition of the doctor did not prevent the plaintiff's use of the discovery deposition at trial. Martin v. Richards, 176 Wis. 2d 339, 500 N.W.2d 691 (Ct. App. 1993).



804.08 Interrogatories to parties.

804.08  Interrogatories to parties.

804.08(1) (1)  Availability; procedures for use.

804.08(1)(a)(a) Except as provided in s. 804.015, any party may serve upon any other party written interrogatories to be answered by the party served, or, if the party served is a public or private corporation or a limited liability company or a partnership or an association or a governmental agency or a state officer in an action arising out of the officer's performance of employment, by any officer or agent, who shall furnish such information as is available to the party. Interrogatories may, without leave of court, be served upon the plaintiff after commencement of the action and upon any other party with or after service of the summons and complaint upon that party.

804.08(1)(b) (b) Each interrogatory shall be answered separately and fully in writing under oath, unless it is objected to, in which event the reasons for objection shall be stated in lieu of an answer. The answers are to be signed by the person making them, and the objections signed by the attorney making them. The party upon whom the interrogatories have been served shall serve a copy of the answers, and objections if any, within 30 days after the service of the interrogatories, except that a defendant may serve answers or objections within 45 days after service of the summons and complaint upon that defendant. The court may allow a shorter or longer time. The party submitting the interrogatories may move for an order under s. 804.12 (1) with respect to any objection to or other failure to answer an interrogatory.

804.08(2) (2) Scope: use at trial.

804.08(2)(a)(a) Interrogatories may relate to any matters which can be inquired into under s. 804.01 (2), and the answers may be used to the extent permitted by chs. 901 to 911.

804.08(2)(b) (b) An interrogatory otherwise proper is not necessarily objectionable merely because an answer to the interrogatory involves an opinion or contention that relates to fact or the application of law to fact, but the court may order that such an interrogatory need not be answered until after designated discovery has been completed or until a pretrial conference or other later time.

804.08(3) (3) Option to produce business records. If the answer to an interrogatory may be determined by examining, auditing, compiling, abstracting, or summarizing a party's business records, including electronically stored information, and if the burden of deriving or ascertaining the answer will be substantially the same for either party, the responding party may answer by:

804.08(3)(a)(a) specifying the records that must be reviewed, in sufficient detail to enable the interrogating party to locate and identify them as readily as the responding party could; and (b) giving the interrogating party a reasonable opportunity to examine and audit the records and to make copies, compilations, abstracts, or summaries.

804.08 History History: Sup. Ct. Order, 67 Wis. 2d 585, 676 (1975); 1975 c. 218; 1993 a. 112; 1997 a. 133; Sup. Ct. Order No. 09-01, 2010 WI 67, filed 7-6-10, eff. 1-1-11.

804.08 Annotation Section 804.08 (3) is taken from F.R.C.P. 33(d). Portions of the Committee Note of the federal Advisory Committee on Civil Rules are pertinent to the scope and purpose of s. 804.08 (3): Special difficulties may arise in using electronically stored information, either due to its form or because it is dependent on a particular computer system. Rule 33(d) allows a responding party to substitute access to documents or electronically stored information for an answer only if the burden of deriving the answer will be substantially the same for either party. Rule 33(d) states that a party electing to respond to an interrogatory by providing electronically stored information must ensure that the interrogating party can locate and identify it "as readily as can the party served," and that the responding party must give the interrogating party a "reasonable opportunity to examine, audit, or inspect" the information. Depending on the circumstances, satisfying these provisions with regard to electronically stored information may require the responding party to provide some combination of technical support, information on application software, or other assistance. The key question is whether such support enables the interrogating party to derive or ascertain the answer from the electronically stored information as readily as the responding party. A party that wishes to invoke Rule 33(d) by specifying electronically stored information may be required to provide direct access to its electronic information system, but only if that is necessary to afford the requesting party an adequate opportunity to derive or ascertain the answer to the interrogatory. In that situation, the responding party's need to protect sensitive interests of confidentiality or privacy may mean that it must derive or ascertain and provide the answer itself rather than invoke Rule 33(d). [Re Order effective Jan. 1, 2011]

804.08 Annotation When the cost of discovery was several times greater than the claim for damages, a protective order against discovery was appropriate. Vincent & Vincent, Inc. v. Spacek, 102 Wis. 2d 266, 306 N.W.2d 85 (Ct. App. 1981).

804.08 Annotation The effective use of written interrogatories. Schoone and Miner, 60 MLR 29.

804.08 Annotation What You Need to Know: New Electronic Discovery Rules. Sankovitz, Grenig & Gleisner. Wis. Law. July 2010.



804.09 Production of documents and things and entry upon land for inspection and other purposes.

804.09  Production of documents and things and entry upon land for inspection and other purposes.

804.09(1) (1)  Scope. A party may serve on any other party a request within the scope of s. 804.01 (2): a) to produce and permit the requesting party or its representative to inspect, copy, test or sample the following items in the responding party's possession, custody, or control: 1. any designated documents or electronically stored information, including writings, drawings, graphs, charts, photographs, sound recordings, images, and other data or data compilations stored in any other medium from which information can be obtained either directly or, if necessary, after translation by the responding party into a reasonably usable form; or 2. any designated tangible things; or b) to permit entry onto designated land or property possessed or controlled by the responding party, so that the requesting party may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

804.09(2) (2) Procedure.

804.09(2)(a)(a) Except as provided in s. 804.015, the request may, without leave of court, be served upon the plaintiff after commencement of the action and upon any other party with or after service of the summons and complaint upon that party, and shall describe with reasonable particularity each item or category of items to be inspected. The request shall specify a reasonable time, place, and manner of making the inspection and performing the related acts. The request may specify the form or forms in which electronically stored information is to be produced.

804.09(2)(b) (b)

804.09(2)(b)1.1. The party upon whom the request is served shall serve a written response within 30 days after the service of the request, except that a defendant may serve a response within 45 days after service of the summons and complaint upon that defendant. The court may allow a shorter or longer time. The response shall state, with respect to each item or category, that inspection and related activities will be permitted as requested, unless the request is objected to, in which event the reasons for objection shall be stated. If objection is made to part of an item or category, the part shall be specified. The response may state an objection to a requested form for producing electronically stored information. If the responding party objects to a requested form, or if no form was specified in the request, the party shall state the form or forms it intends to use.

804.09(2)(b)2. 2. Unless otherwise stipulated or ordered by the court, these procedures apply to producing documents or electronically stored information:

804.09(2)(b)2.a. a. A party shall produce documents as they are kept in the usual course of business or shall organize and label them to correspond to the categories in the request;

804.09(2)(b)2.b. b. If a request does not specify a form for producing electronically stored information, a party shall produce it in a form or forms in which it is ordinarily maintained or in a reasonably usable form or forms; and

804.09(2)(b)2.c. c. A party need not produce the same electronically stored information in more than one form.

804.09(2)(c) (c) The party submitting the request may move for an order under s. 804.12 (1) with respect to any objection to or other failure to respond to the request or any part thereof, or any failure to permit inspection as requested.

804.09(3) (3) Persons not parties. This rule does not preclude an independent action against a person not a party for production of documents and things and permission to enter upon land.

804.09 History History: Sup. Ct. Order, 67 Wis. 2d 585, 678 (1975); 1975 c. 218; 1997 a. 133; Sup. Ct. Order No. 09-01, 2010 WI 67, filed 7-6-10, eff. 1-1-11.

804.09 Annotation What You Need to Know: New Electronic Discovery Rules. Sankovitz, Grenig & Gleisner. Wis. Law. July 2010.



804.10 Physical and mental examination of parties; inspection of medical documents.

804.10  Physical and mental examination of parties; inspection of medical documents.

804.10(1) (1) When the mental or physical condition, including the blood group or the ability to pursue a vocation, of a party is in issue, the court in which the action is pending may order the party to submit to a physical, mental or vocational examination. The order may be made on motion for cause shown and upon notice to all parties and shall specify the time, place, manner, conditions and scope of the examination and the person or persons by whom it is to be made.

804.10(2) (2) In any action brought to recover damages for personal injuries, the court shall also order the claimant, upon such terms as are just, to give to the other party or any physician named in the order, within a specified time, consent and the right to inspect any X-ray photograph taken in the course of the diagnosis or treatment of the claimant. The court shall also order the claimant to give consent and the right to inspect and copy any hospital, medical or other records and reports that are within the scope of discovery under s. 804.01 (2).

804.10(3) (3)

804.10(3)(a)(a) No evidence obtained by an adverse party by a court-ordered examination under sub. (1) or inspection under sub. (2) shall be admitted upon the trial by reference or otherwise unless true copies of all reports prepared pursuant to such examination or inspection and received by such adverse party have been delivered to the other party or attorney not later than 10 days after the reports are received by the adverse party. The party claiming damages shall deliver to the adverse party, in return for copies of reports based on court-ordered examination or inspection, a true copy of all reports of each person who has examined or treated the claimant with respect to the injuries for which damages are claimed.

804.10(3)(b) (b) This subsection applies to examinations made by agreement of the parties, unless the agreement expressly provides otherwise. This subsection does not preclude discovery of a report of an examining physician or the taking of a deposition of the physician in accordance with any other statute.

804.10(4) (4) Upon receipt of written authorization and consent signed by a person who has been the subject of medical care or treatment, or in case of the death of such person, signed by the personal representative or by the beneficiary of an insurance policy on the person's life, the physician or other person having custody of any medical or hospital records or reports concerning such care or treatment, shall forthwith permit the person designated in such authorization to inspect and copy such records and reports. Any person having custody of such records and reports who unreasonably refuses to comply with such authorization shall be liable to the party seeking the records or reports for the reasonable and necessary costs of enforcing the party's right to discover.

804.10 History History: Sup. Ct. Order, 67 Wis. 2d 585, 680 (1975); 1975 c. 218; 1993 a. 424; 1995 a. 345.

804.10 Annotation Although a personal injury claimant's counsel attended a stipulated independent medical examination without court order or the defendant's knowledge, the trial court did not abuse its discretion in refusing to limit cross-examination of the physician since the presence of counsel was not prejudicial and the court order could have been obtained under Whanger guidelines. Karl v. Employers Insurance of Wausau, 78 Wis. 2d 284, 254 N.W.2d 255 (1977).

804.10 Annotation The trial court may order a claimant to consent to the release and inspection of health care records and reports of treatment received prior to the claimed injury if the requester shows that the records may reasonably lead to discovery of admissible evidence and the claimant has an opportunity to assert physician-patient privilege. Ambrose v. General Cas. Co. 156 Wis. 2d 306, 456 N.W.2d 642 (Ct. App. 1990).

804.10 Annotation Medical records discovery in Wisconsin personal injury litigation. 1974 WLR 524.

804.10 Annotation Avoiding E-Discovery Traps. Kehoe & Rummelhoff. Wis. Law. June 2011.



804.11 Requests for admission.

804.11  Requests for admission.

804.11(1) (1)  Request for admission.

804.11(1)(a)(a) Except as provided in s. 804.015, a party may serve upon any other party a written request for the admission, for purposes of the pending action only, of the truth of any matters within the scope of s. 804.01 (2) set forth in the request that relate to statements or opinions of fact or of the application of law to fact, including the genuineness of any documents described in the request. Copies of documents shall be served with the request unless they have been or are otherwise furnished or made available for inspection and copying. The request may, without leave of court, be served upon the plaintiff after commencement of the action and upon any other party with or after service of the summons and complaint upon that party.

804.11(1)(b) (b) Each matter of which an admission is requested shall be separately set forth. The matter is admitted unless, within 30 days after service of the request, or within such shorter or longer time as the court may allow, the party to whom the request is directed serves upon the party requesting the admission a written answer or objection addressed to the matter, signed by the party or attorney, but, unless the court shortens the time, a defendant shall not be required to serve answers or objections before the expiration of 45 days after service of the summons and complaint upon the defendant. If objection is made, the reasons therefor shall be stated. The answer shall specifically deny the matter or set forth in detail the reasons why the answering party cannot truthfully admit or deny the matter. A denial shall fairly meet the substance of the requested admission, and when good faith requires that a party qualify an answer or deny only a part of the matter of which an admission is requested, the party shall specify so much of it as is true and qualify or deny the remainder. An answering party may not give lack of information or knowledge as a reason for failure to admit or deny unless the party states that he or she had made reasonable inquiry and that the information known or readily obtainable by the party is insufficient to enable the party to admit or deny. A party who considers that a matter of which an admission has been requested presents a genuine issue for trial may not, on that ground alone, object to the request; the party may, subject to s. 804.12 (3) deny the matter or set forth reasons why the party cannot admit or deny it.

804.11(1)(c) (c) The party who has requested the admissions may move to determine the sufficiency of the answers or objections. Unless the court determines that an objection is justified, it shall order that an answer be served. If the court determines that an answer does not comply with this section, it may order either that the matter is admitted or that an amended answer be served. The court may, in lieu of these orders, determine that final disposition of the request be made at a pretrial conference or at a designated time prior to trial. Section 804.12 (1) (c) applies to the award of expenses incurred in relation to the motion.

804.11(2) (2) Effect of admission. Any matter admitted under this section is conclusively established unless the court on motion permits withdrawal or amendment of the admission. The court may permit withdrawal or amendment when the presentation of the merits of the action will be subserved thereby and the party who obtained the admission fails to satisfy the court that withdrawal or amendment will prejudice the party in maintaining the action or defense on the merits. Any admission made by a party under this section is for the purpose of the pending action only and is not an admission for any other purpose nor may it be used against the party in any other proceeding.

804.11 History History: Sup. Ct. Order, 67 Wis. 2d 585, 682 (1975); 1975 c. 218; 1977 c. 447 s. 210; 1983 a. 192; Sup. Ct. Order No. 95-04, 191 Wis. 2d, xxi (1995); 1997 a. 133.

804.11 Annotation The trial court erred in ruling that requests for admissions were limited to matters not denied in the pleadings. Schmid v. Olsen, 111 Wis. 2d 228, 330 N.W.2d 547 (1983).

804.11 Annotation Summary judgment can be based upon a party's failure to respond to a request for admissions, even if an admission would be dispositive of the entire case. Bank of Two Rivers v. Zimmer, 112 Wis. 2d 624, 334 N.W.2d 230 (1983).

804.11 Annotation A negligence claim's total value was not a proper subject of a request for admission. Kettner v. Milwaukee Mutual Insurance Co. 146 Wis. 2d 636, 431 N.W.2d 737 (Ct. App. 1988).

804.11 Annotation A court may permit withdrawal of admissions if both statutory conditions under sub. (2) are met, but it is not required to do so. A court may consider a party's history of discovery abuse when deciding whether to permit withdrawal or amendment of admissions, when determining prejudice under sub. (2) and when otherwise exercising the court's authority to control the orderly and prompt processing of a case. Mucek v. Nationwide Communications, Inc. 2002 WI App 60, 252 Wis. 2d 426, 643 N.W.2d 98, 00-3039.

804.11 Annotation The prejudice contemplated by sub. (2) is not simply that a party obtaining the admissions would be worse off without the admissions. Prejudice in maintaining the action or defense on the merits relates to the difficulty a party may face in proving its case, e.g., caused by the unavailability of key witnesses, because of the sudden need to obtain evidence with respect to the questions previously answered by the admissions. The fact that a trial must be adjourned, or that the time for discovery must be enlarged, does not necessarily mean that the non-moving party will suffer prejudice in maintaining the action or defense on the merits. A party will not be prejudiced in maintaining a defense on the merits if they are placed in the same position they would have been in had the admissions not been mistakenly made. Luckett v. Bodner, 2009 WI 68, 318 Wis. 2d 423, 769 N.W.2d 504, 07-0308.

804.11 Annotation It is the burden of the party obtaining the admissions to demonstrate that withdrawal or amendment of the admissions will prejudice that party in maintaining their defense on the merits. Under sub. (2), excusable neglect is not a prerequisite for withdrawal or amendment of an admission. A court must consider the effect upon the litigation and prejudice to the resisting party, rather than focusing on the moving party's excuses for an erroneous admission. Luckett v. Bodner, 2009 WI 68, 318 Wis. 2d 423, 769 N.W.2d 504, 07-0308.

804.11 Annotation Requests For Admissions in Wisconsin Civil Procedure: Civil Litigation's Double-Edged Sword. Kinsler. 78 MLR 625.



804.12 Failure to make discovery; sanctions.

804.12  Failure to make discovery; sanctions.

804.12(1)(1)  Motion for order compelling discovery. A party, upon reasonable notice to other parties and all persons affected thereby, may apply for an order compelling discovery as follows:

804.12(1)(a) (a) Motion. If a deponent fails to answer a question propounded or submitted under s. 804.05 or 804.06, or a corporation or other entity fails to make a designation under s. 804.05 (2) (e) or 804.06 (1), or a party fails to answer an interrogatory submitted under s. 804.08, or if a party, in response to a request for inspection submitted under s. 804.09, fails to respond that inspection will be permitted as requested or fails to permit inspection as requested, the discovering party may move for an order compelling an answer, or a designation, or an order compelling inspection in accordance with the request. When taking a deposition on oral examination, the proponent of the question may complete or adjourn the examination before he or she applies for an order. If the court denies the motion in whole or in part, it may make such protective order as it would have been empowered to make on a motion made pursuant to s. 804.01 (3).

804.12(1)(b) (b) Evasive or incomplete answer. For purposes of this subsection an evasive or incomplete answer is to be treated as a failure to answer.

804.12(1)(c) (c) Award of expenses of motion.

804.12(1)(c)1.1. If the motion is granted, the court shall, after opportunity for hearing, require the party or deponent whose conduct necessitated the motion or the party or attorney advising such conduct or both of them to pay to the moving party the reasonable expenses incurred in obtaining the order, including attorney fees, unless the court finds that the opposition to the motion was substantially justified or that other circumstances make an award of expenses unjust.

804.12(1)(c)2. 2. If the motion is denied, the court shall, after opportunity for hearing, require the moving party or the attorney advising the motion or both of them to pay to the party or deponent who opposed the motion the reasonable expenses incurred in opposing the motion, including attorney fees, unless the court finds that the making of the motion was substantially justified or that other circumstances make an award of expenses unjust.

804.12(1)(c)3. 3. If the motion is granted in part and denied in part, the court may apportion the reasonable expenses incurred in relation to the motion among the parties and persons in a just manner.

804.12(2) (2) Failure to comply with order.

804.12(2)(a)(a) If a party or an officer, director, or managing agent of a party or a person designated under s. 804.05 (2) (e) or 804.06 (1) to testify on behalf of a party fails to obey an order to provide or permit discovery, including an order made under sub. (1) or s. 804.10, the court in which the action is pending may make such orders in regard to the failure as are just, and among others the following:

804.12(2)(a)1. 1. An order that the matters regarding which the order was made or any other designated facts shall be taken to be established for the purposes of the action in accordance with the claim of the party obtaining the order;

804.12(2)(a)2. 2. An order refusing to allow the disobedient party to support or oppose designated claims or defenses, or prohibiting the disobedient party from introducing designated matters in evidence;

804.12(2)(a)3. 3. An order striking out pleadings or parts thereof, or staying further proceedings until the order is obeyed, or dismissing the action or proceeding or any part thereof, or rendering a judgment by default against the disobedient party;

804.12(2)(a)4. 4. In lieu of any of the foregoing orders or in addition thereto, an order treating as a contempt of court the failure to obey any orders except an order to submit to a physical, mental or vocational examination.

804.12(2)(b) (b) In lieu of any of the foregoing orders or in addition thereto, the court shall require the party failing to obey the order or the attorney advising the party or both to pay the reasonable expenses, including attorney fees, caused by the failure, unless the court finds that the failure was substantially justified or that other circumstances make an award of expenses unjust.

804.12(3) (3) Expenses on failure to admit. If a party fails to admit the genuineness of any document or the truth of any matter as requested under s. 804.11, and if the party requesting the admissions thereafter proves the genuineness of the document or the truth of the matter, the requesting party may apply to the court for an order requiring the other party to pay the requesting party the reasonable expenses incurred in the making of that proof, including reasonable attorney fees. The court shall make the order unless it finds that (a) the request was held objectionable pursuant to sub. (1), or (b) the admission sought was of no substantial importance, or (c) the party failing to admit had reasonable ground to believe that he or she might prevail on the matter, or (d) there was other good reason for the failure to admit.

804.12(4) (4) Failure of party to attend at own deposition or serve answers to interrogatories or respond to request for inspection or supplement responses. If a party or an officer, director, or managing agent of a party or a person designated under s. 804.05 (2) (e) or 804.06 (1) to testify on behalf of a party fails (a) to appear before the officer who is to take the party's deposition, after being served with a proper notice, or (b) to serve answers or objections to interrogatories submitted under s. 804.08, after proper service of the interrogatories, or (c) to serve a written response to a request for inspection submitted under s. 804.09, after proper service of the request, or (d) seasonably to supplement or amend a response when obligated to do so under s. 804.01 (5), the court in which the action is pending on motion may make such orders in regard to the failure as are just, and among others, it may take any action authorized under sub. (2) (a) 1., 2. and 3. In lieu of any order or in addition thereto, the court shall require the party failing to act or the attorney advising the party or both to pay the reasonable expenses, including attorney fees, caused by the failure, unless the court finds that the failure was substantially justified or that other circumstances make an award of expenses unjust. The failure to act described in this subsection may not be excused on the ground that the discovery sought is objectionable unless the party failing to act has applied for a protective order as provided by s. 804.01 (3).

804.12(4m) (4m) Failure to provide electronically stored information. Absent exceptional circumstances, a court may not impose sanctions under these rules on a party for failing to provide electronically stored information lost as a result of the routine, good-faith operation of an electronic information system.

804.12(5) (5) Telephone hearings. Motions under this section may be heard as prescribed in s. 807.13.

804.12 History History: Sup. Ct. Order, 67 Wis. 2d 585, 684 (1975); 1975 c. 94 s. 3; 1975 c. 200, 218; Sup. Ct. Order, 141 Wis. 2d xiii (1987); 1993 a. 424, 490; Sup. Ct. Order No. 09-01, 2010 WI 67, filed 7-6-10, eff. 1-1-11.

804.12 Cross-reference Cross-reference: See also s. 885.11 (5) regarding failure to appear at deposition.

804.12 Annotation If imposed solely for failure to obey a court order, without evidence of bad faith or no merit, sanctions imposed under sub. (2) (a) deny due process. Dubman v. North Shore Bank, 75 Wis. 2d 597, 249 N.W.2d 797 (1977).

804.12 Annotation A defendant's failure to produce subpoenaed documents did not relieve the plaintiff of the obligation to make a prima facie case. Paulsen Lumber, Inc. v. Anderson, 91 Wis. 2d 692, 283 N.W.2d 580 (1979).

804.12 Annotation Although the plaintiff failed in the duty to disclose its expert's identity, the defendant failed to show hardship that would justify excluding the expert's testimony. Jenzake v. City of Brookfield, 108 Wis. 2d 537, 322 N.W.2d 516 (Ct. App. 1982).

804.12 Annotation The court exercised proper discretion in dismissing a claim when the claimants failed to provide responsive answers to interrogatories, engaged in dilatory conduct, and there was no justification for their failure to appear and produce documents at depositions. Englewood Apartments Partnership v. Grant & Co. 119 Wis. 2d 34, 349 N.W.2d 716 (Ct. App. 1984).

804.12 Annotation Although the trial court had no power under sub. (2) (a) 4. to compel an HIV test, it did have that power in equity. Syring v. Tucker, 174 Wis. 2d 787, 498 N.W.2d 370 (1993).

804.12 Annotation The personnel commission may not award costs and attorney fees for discovery motions filed against the state under the Fair Employment Act. Transportation Dept. v. Personnel Commission, 176 Wis. 2d 731, 500 N.W.2d 664 (1993).

804.12 AnnotationThe application of sub. (3) is discussed. Michael A.P. v. Solsrud, 178 Wis. 2d 137, 502 N.W.2d 918 (Ct. App. 1993).

804.12 Annotation The trial court erred in not considering other less severe sanctions before dismissing an action for failure to comply with a demand for discovery when no bad faith was found. Hudson Diesel, Inc. v. Kenall, 194 Wis. 2d 531, 535 N.W.2d 65 (Ct. App. 1995).

804.12 Annotation A circuit court may impose both non-compensatory and compensatory monetary sanctions for the same conduct. Hur v. Holler, 206 Wis. 2d 335, 557 N.W.2d 429 (Ct. App. 1996), 95-2966.

804.12 Annotation A substantiated assertion of privilege is substantial justification for failing to comply with an order to provide or permit discovery. Burnett v. Alt, 224 Wis. 2d 72, 589 N.W.2d 21 (1999), 96-3356.

804.12 AnnotationCounsel's egregious acts may be imputed to the client. Smith v. Golde, 224 Wis. 2d 518, 592 N.W.2d 287 (Ct. App. 1998), 97-3404.

804.12 Annotation If the constitution or statutes require proof before the circuit court can enter a particular judgment or order, the court cannot enter the judgment or order without the appropriate showing. The circuit court may determine that a party's action or inaction provides adequate cause for sanctions against that party, but that does not allow the court to dispense with any constitutional or statutory burden of proof that must be satisfied prior to entering a judgment or order. Evelyn C.R. v. Tykila S. 2001 WI 110, 246 Wis. 2d 1, 629 N.W.2d 768, 00-1739.

804.12 Annotation The trial court abused its discretion by ordering the defendant in a civil suit to forego its rights to insurance coverage for punitive damages when the issue of rights to insurance coverage was not before the court. City of West Allis v. WEPCO, 2001 WI App 226, 248 Wis. 2d 10, 635 N.W.2d 873, 99-2944.

804.12 Annotation When a sanction causes the ultimate dismissal of an action, the sanctioned party's action must be egregious and without clear and justifiable excuse. Egregiousness is not synonymous with bad faith. A party can be guilty of egregiousness without acting in bad faith or having its counsel act in bad faith. Sentry Insurance v. Davis, 2001 WI App 203, 247 Wis. 2d 501, 634 N.W.2d 553, 00-2427.

804.12 Annotation Sub. (4) did not provide authority for prohibiting the moving party, who had not failed to cooperate with discovery, from submitting an affidavit of another party to the action in favor of a motion for summary judgment when the party giving the affidavit had failed to appear for a deposition by a 3rd party in the action. Daughtry v. MPC Systems, Inc. 2004 WI App 70, 272 Wis. 2d 260, 679 N.W.2d 806, 02-2424.

804.12 Annotation It is an erroneous exercise of discretion for a circuit court to enter a sanction of dismissal with prejudice, imputing the attorney's conduct to the client, if the client is blameless. Industrial Roofing Services, Inc. v. Marquardt, 2007 WI 19, 299 Wis. 2d 81, 726 N.W.2d 898, 05-0189.

804.12 Annotation There is no requirement that conduct must be persistent in order to be egregious. When a defendant in a medical malpractice case destroyed all of his medical records in a single act, the magnitude of the loss under the circumstances was sufficient to constitute egregious conduct. Morrison v. Rankin, 2007 WI App 186, 305 Wis. 2d 240, 738 N.W.2d 588, 06-0980.

804.12 Annotation It lies within the circuit court's discretion to determine the appropriate procedure for deciding factual issues in default judgment cases and that the defaulting party therefore has no right of trial by jury. The circuit court did not violate the defendant's right of trial by jury under Art. I, s. 5 when it denied the defendant's motion for a jury trial on the issue of damages. The defendant waived its right of trial by jury in the manner set forth in ss. 804.12 and 806.02 by violating the circuit court's discovery order and by incurring a judgment by default. Rao v. WMA Securities, Inc. 2008 WI 73, 310 Wis. 2d 623, 752 N.W.2d 220, 06-0813.

804.12 Annotation An order refusing to allow a disobedient party to support or oppose designated claims or defenses under sub. (2) (a) 2. is a severe sanction and requires a finding of egregiousness. Zarnstorff v. Neenah Creek Custom Trucking, 2010 WI App 147, 330 Wis. 2d 174, 792 N.W.2d 594, 09-1321.

804.12 Annotation What You Need to Know: New Electronic Discovery Rules. Sankovitz, Grenig & Gleisner. Wis. Law. July 2010.






805. Civil procedure — trials.

805.01 Jury trial of right.

805.01  Jury trial of right.

805.01(1) (1)  Right preserved. The right of trial by jury as declared in article I, section 5, of the constitution or as given by a statute and the right of trial by the court shall be preserved to the parties inviolate.

805.01(2) (2) Demand. Any party entitled to a trial by jury or by the court may demand a trial in the mode to which entitled at or before the scheduling conference or pretrial conference, whichever is held first. The demand may be made either in writing or orally on the record.

805.01(3) (3) Waiver. The failure of a party to demand in accordance with sub. (2) a trial in the mode to which entitled constitutes a waiver of trial in such mode. The right to trial by jury is also waived if the parties or their attorneys of record, by written stipulation filed with the court or by an oral stipulation made in open court and entered in the record, consent to trial by the court sitting without a jury. A demand for trial by jury made as herein provided may not be withdrawn without the consent of the parties.

805.01 History History: Sup. Ct. Order, 67 Wis. 2d 585, 689 (1975); 1975 c. 218; Sup. Ct. Order, 112 Wis. 2d xi (1983); 1983 a. 192.

805.01 Annotation A legal counterclaim in an equitable action does not necessarily entitle the counterclaimant to a jury trial. An amendment by the plaintiff from equity to law does not necessarily entitle the defendant to a jury trial if the equitable action was brought in good faith. Tri-State Home Improvement Co. v. Mansavage, 77 Wis. 2d 648, 253 N.W.2d 474 (1977).

805.01 Annotation A party is entitled, as a matter of right, to a jury trial on a question of fact if that issue is retried, regardless of an earlier waiver. Tesky v. Tesky, 110 Wis. 2d 205, 327 N.W.2d 706 (1983).

805.01 Annotation Under the facts of the case, telephone testimony was not permissible. Town of Geneva v. Tills, 129 Wis. 2d 167, 384 N.W.2d 701 (1986).

805.01 Annotation When collateral estoppel compels raising a counterclaim in an equitable action, that compulsion does not result in the waiver of the right to a jury trial. Norwest Bank v. Plourde, 185 Wis. 2d 377, 518 N.W.2d 265 (Ct. App. 1994).

805.01 Annotation Absent an unambiguous declaration that a party intends to bind itself for future fact-finding hearings or trials, a jury waiver applies only to the fact-finding hearing or trial pending at the time the stipulation is made. Walworth County Department of Health and Human Services v. Roberta J. W., 2013 WI App 102, ___ Wis. 2d ___, ___ N.W.2d ___, 12-2387.

805.01 Annotation The new Wisconsin rules of civil procedure: Chapters 805-807. Graczyk, 59 MLR 671.

805.01 Annotation See also the notes to Article I, section 5 of the Wisconsin Constitution.



805.02 Advisory jury and trial by consent.

805.02  Advisory jury and trial by consent.

805.02(1) (1) In all actions not triable of right by a jury, the court upon motion or on its own initiative may try any issue with an advisory jury.

805.02(2) (2) With the consent of both parties, the court may order a trial with a jury whose verdict has the same effect as if trial by jury had been a matter of right.

805.02 History History: Sup. Ct. Order, 67 Wis. 2d 585, 690 (1975).



805.03 Failure to prosecute or comply with procedure statutes.

805.03  Failure to prosecute or comply with procedure statutes. For failure of any claimant to prosecute or for failure of any party to comply with the statutes governing procedure in civil actions or to obey any order of court, the court in which the action is pending may make such orders in regard to the failure as are just, including but not limited to orders authorized under s. 804.12 (2) (a). Any dismissal under this section operates as an adjudication on the merits unless the court in its order for dismissal otherwise specifies for good cause shown recited in the order. A dismissal on the merits may be set aside by the court on the grounds specified in and in accordance with s. 806.07. A dismissal not on the merits may be set aside by the court for good cause shown and within a reasonable time.

805.03 History History: Sup. Ct. Order, 67 Wis. 2d 585, 690 (1975).

805.03 Annotation In order to demonstrate that a dismissal order based on failure to prosecute was an abuse of discretion, the aggrieved party must show a clear and justifiable excuse for the delay. Trispel v. Haefer, 89 Wis. 2d 725, 279 N.W.2d 242 (1979).

805.03 Annotation A judgment dismissing an action was void for lack of advance actual notice of dismissal that defined the "failure to prosecute" standard. Neylan v. Vorwald, 124 Wis. 2d 85, 368 N.W.2d 648 (1985).

805.03 Annotation Dismissal for failure to prosecute within a year of filing required actual or constructive notice of the applicable standards. Rupert v. Home Mutual Insurance Co., 138 Wis. 2d 1, 405 N.W.2d 661 (Ct. App. 1987).

805.03 Annotation Dismissal under this section is presumptively with prejudice. When the plaintiff failed to show "good cause" for delay, the appeals court erred in dismissing without prejudice. Marshall-Wisconsin v. Juneau Square, 139 Wis. 2d 112, 406 N.W.2d 764 (1987).

805.03 Annotation The court of appeals' remand "for trial" after reversal of a summary judgement order did not mandate the court to schedule and hold a trial. Dismissal for failure to prosecute was not an abuse of discretion. Prahl v. Brosamle, 142 Wis. 2d 658, 420 N.W.2d 372 (Ct. App. 1987).

805.03 Annotation When conduct in failing to comply with a court order is egregious and without clear and justifiable excuse, the court may, in its discretion, order dismissal. Johnson v. Allis Chalmers Corp. 162 Wis. 2d 261, 470 N.W.2d 859 (1991).

805.03 Annotation Ordering a criminal defendant to pay the state's trial expenses upon mistrial for violation of a pretrial order was authorized by this section. State v. Heyer, 174 Wis. 2d 164, 496 N.W.2d 779 (Ct. App. 1993).

805.03 Annotation In cases that do not fit squarely within this statute, a trial court has certain inherent powers to sanction the parties including the awarding of attorney fees. Schaefer v. Northern Assurance Co. 182 Wis. 2d 148, 513 N.W.2d 16 (Ct. App. 1994).

805.03 Annotation A party's failure to appear at a scheduled hearing, after writing the court indicating that unless it heard otherwise from the court it would consider itself excused, was insufficient to excuse the party's appearance and was grounds for dismissal of the party under this section. Buchanan v. General Casualty Co. 191 Wis. 2d 1, 528 N.W.2d 457 (Ct. App. 1995).

805.03 Annotation The trial court erred in not considering other less severe sanctions before dismissing an action for failure to comply with a demand for discovery when no bad faith was found. Hudson Diesel, Inc. v. Kenall, 194 Wis. 2d 532, 535 N.W.2d 65 (Ct. App. 1995).

805.03 Annotation Default judgment entered as a sanction is not governed by s. 806.02 and does not require a full evidentiary hearing if damages are contested. The proper form of hearing on damages is left to the trial court's discretion. Chevron Chemical Co. v. Deloitte & Touche LLP, 207 Wis. 2d 43, 557 N.W.2d 775 (1997), 94-2827.

805.03 Annotation Sections 802.10 (7) and 805.03 apply in criminal cases. A court has power to sanction a tardy attorney under these sections. Failure to delineate the reasons for the sanctions is an erroneous exercise of discretion. Anderson v. Circuit Court for Milwaukee County, 219 Wis. 2d 1, 578 N.W.2d 633 (1998), 96-3281.

805.03 AnnotationCounsel's egregious acts may be imputed to the client. Smith v. Golde, 224 Wis. 2d 518, 592 N.W.2d 287 (Ct. App. 1998), 97-3404.

805.03 Annotation If the constitution or statutes require proof before the circuit court can enter a particular judgment or order, the court cannot enter the judgment or order without the appropriate showing. The circuit court may determine that a party's action or inaction provides adequate cause for sanctions against that party. But that does not allow the court to dispense with any constitutional or statutory burden of proof that must be satisfied prior to entering a judgment or order. Evelyn C.R. v. Tykila S. 2001 WI 110, 246 Wis. 2d 1, 629 N.W.2d 768, 00-1739.

805.03 Annotation The trial court abused its discretion by ordering the defendant in a civil suit to forego its rights to insurance coverage for punitive damages when the issue of rights to insurance coverage was not before the court. City of West Allis v. WEPCO, 2001 WI App 226, 248 Wis. 2d 10, 635 N.W.2d 873, 99-2944.

805.03 Annotation Circuit courts have inherent authority to sanction by dismissal a party who has attempted to suborn perjury from a witness. In assessing the severity of the misconduct and need for an appropriate sanction, a trial court was within its authority to consider a previous attempt to suborn perjury in another case, in addition to the attempt in the case before it. Schultz v. Sykes, 2001 WI App 255, 248 Wis. 2d 746, 638 N.W.2d 604, 00-0915.

805.03 Annotation The American Rule does not bar courts from exercising their inherent power to assess attorney fees, and when a court does so, the limitations of fee awards under [former] s. 814.025 do not control. Schultz v. Sykes, 2001 WI App 255, 248 Wis. 2d 746, 638 N.W.2d 604, 00-0915.

805.03 Annotation Because a guardian ad litem's allegedly contumacious act or omission had nothing to do with the violation of a pretrial, scheduling, or procedural order, the circuit court's authority to sanction the guardian ad litem for noncompliance with its substantive order directing the disposition of a minor's settlement proceeds was more firmly grounded in s. 785.03 (1) (a). Reed v. Luebke, 2003 WI App 207, 267 Wis. 2d 596, 671 N.W.2d 304, 02-2211.

805.03 Annotation It is an erroneous exercise of discretion for a circuit court to enter a sanction of dismissal with prejudice, imputing the attorney's conduct to the client, if the client is blameless. Industrial Roofing Services, Inc. v. Marquardt, 2007 WI 19, 299 Wis. 2d 81, 726 N.W.2d 898, 05-0189.

805.03 Annotation There is no requirement that conduct must be persistent in order to be egregious. When a defendant in a medical malpractice case destroyed all of his medical records in a single act, the magnitude of the loss under the circumstances was sufficient to constitute egregious conduct. Morrison v. Rankin, 2007 WI App 186, 305 Wis. 2d 240, 738 N.W.2d 588, 06-0980.

805.03 Annotation In light of the facts and the need of circuit courts to control their calendars to ensure the orderly administration of justice, the circuit court did not erroneously exercise its discretion when it determined that a civil defendant's violation of a scheduling order was "egregious" and grounds for entering default judgment when the defendant failed to attend the scheduling conference, file his witness list, file an itemization of damages in connection with his counterclaim, file a pretrial report, and attend the pretrial conference. East Winds Properties, LLC v. Jahnke, 2009 WI App 125, 320 Wis. 2d 797, 772 N.W.2d 738, 08-2453.

805.03 Annotation When the trial court imposed sanctions because it found that a party had brought what was essentially a motion for reconsideration without any new evidence or evidence of manifest error of law by the trial court, that was a basis for the court to deny the motion for reconsideration. It was not a basis for an award of attorney fees without a finding of bad faith or egregious conduct. No statute authorizes sanctions for bringing a motion for reconsideration, and the trial court made no finding of misconduct nor does the record reveal misconduct. Lee v. Geico Indemnity Company, 2009 WI App 168, 321 Wis. 2d 698, 776 N.W.2d 622, 08-3125.

805.03 Annotation Dismissal for failure to prosecute violated due process requirements when the petitioner had no actual or constructive notice that her conduct might result in dismissal before the motion to dismiss for failure to prosecute was filed. More than notice of a motion to dismiss for failure to prosecute and a hearing are required to provide due process. Before imposing a sanction as drastic as dismissal, advanced notice is required that a party's conduct might result in dismissal to satisfy due process requirements. Theis v. Short, 2010 WI App 108, 328 Wis. 2d 162, 789 N.W.2d 585, 09-1591.

805.03 Annotation When a circuit court concludes that a party's failure to follow court orders, although unintentional, is "so extreme, substantial and persistent" that the conduct may be considered egregious, the circuit court may make a finding of egregiousness. Conversely, a party may also act in bad faith, which by its nature cannot be unintentional conduct. To find that a party acts in bad faith, the circuit court must find that the noncomplying party "intentionally or deliberately" delayed, obstructed, or refused to comply with the court order. Dane County Department of Human Services v. Mable K. 2013 WI 28, 346 Wis. 2d 396, 828 N.W.2d 198, 11-0825.



805.04 Voluntary dismissal: effect thereof.

805.04  Voluntary dismissal: effect thereof.

805.04(1) (1)  By plaintiff; by stipulation. Except as provided in sub. (2m), an action may be dismissed by the plaintiff without order of court by serving and filing a notice of dismissal at any time before service by an adverse party of responsive pleading or motion or by the filing of a stipulation of dismissal signed by all parties who have appeared in the action. Unless otherwise stated in the notice of dismissal or stipulation, the dismissal is not on the merits, except that a notice of dismissal operates as an adjudication on the merits when filed by a plaintiff who has once dismissed in any court an action based on or including the same claim.

805.04(2) (2) By order of court. Except as provided in sub. (1), an action shall not be dismissed at the plaintiff's instance save upon order of court and upon such terms and conditions as the court deems proper. Unless otherwise specified in the order, a dismissal under this subsection is not on the merits.

805.04(2m) (2m) False claims. An action filed under s. 20.931 may be dismissed only by order of the court. In determining whether to dismiss the action filed under s. 20.931, the court shall take into account the best interests of the parties and the purposes of s. 20.931.

805.04(3) (3) Counterclaim, cross claim and 3rd-party claim. This section applies to the voluntary dismissal of any counterclaim, cross claim, or 3rd-party claim. A voluntary dismissal by the claimant alone shall be made before a responsive pleading is served, or if there is none, before the introduction of evidence at the trial or hearing.

805.04(4) (4) Costs of previously dismissed action. If a plaintiff who has once dismissed an action in any court commences an action based upon or including the same claim against the same defendant, the court may make such order for the payment of costs of the action previously dismissed as it deems proper and may stay proceedings in the action until the plaintiff has complied with the order.

805.04 History History: Sup. Ct. Order, 67 Wis. 2d 585, 691 (1975); 2005 a. 253; 2007 a. 20, 97.

805.04 Annotation Assessment of attorney fees as a condition of voluntary dismissal without prejudice was within the trial court's discretion. Dunn v. Fred A. Mikkelson, Inc. 88 Wis. 2d 369, 276 N.W.2d 748 (1979).

805.04 Annotation Voluntary dismissal with prejudice rarely entitles the defendant to an award of fees and costs. Bishop v. Blue Cross & Blue Shield, 145 Wis. 2d 315, 426 N.W.2d 114 (Ct. App. 1988).

805.04 Annotation A condemnee may voluntarily dismiss an appeal to a circuit court under s. 805.04 without court order. Dickie v. City of Tomah, 160 Wis. 2d 20, 465 N.W.2d 262 (Ct. App. 1990).

805.04 Annotation If any adverse party to an action files a responsive pleading prior to the time that the plaintiff attempts to dismiss the action under sub. (1), a voluntary dismissal without prejudice is no longer obtainable. Gowan v. McClure, 185 Wis. 2d 903, 519 N.W.2d 692 (Ct. App. 1994).

805.04 Annotation The trial court did not abuse its discretion in granting the plaintiff's motion for dismissal without prejudice in order that the plaintiff could refile in an attempt to take advantage of a new statutory enactment. The prejudice this section protects against is that of putting the defendant through the expense of a lawsuit without being able to obtain a final determination on the merits, not from being disadvantaged by a legislative policy change. Estate of Rita Engebose v. Morraine Ridge Limited Partnership, 228 Wis. 2d 860, 598 N.W.2d 584 (Ct. App. 1999), 98-3019.

805.04 Annotation This section only applies to dismissals; it does not address vacating judgments. Once judgment is entered, there is no action to dismiss. Bank One Wisconsin v. Kahl, 2002 WI App 312, 258 Wis. 2d 937, 655 N.W.2d 525, 02-0835.

805.04 Annotation Sub. (1), the voluntary dismissal statute, does not apply in a CHIPS proceeding because it is different from and inconsistent with s. 48.24 (4), which is construed to provide that a district attorney may withdraw a CHIPS petition only with the approval of the court. Kenneth S. v. Circuit Court for Dane County, 2008 WI App 120, 313 Wis. 2d 508, 756 N.W.2d 573, 08-0147.

805.04 Annotation If doubt exists regarding the finality of an order of dismissal, the court may look beyond the words "with prejudice" to determine if the dismissal was meant to be conclusive. Brye v. Brakebush, 32 F.3d 1179 (1994).



805.05 Consolidation; separate trials.

805.05  Consolidation; separate trials.

805.05(1) (1)  Consolidation.

805.05(1)(a)(a) When actions which might have been brought as a single action under s. 803.04 are pending before the court, it may order a joint hearing or trial of any or all of the claims in the actions; it may order all the actions consolidated; and it may make such orders concerning proceedings therein as may tend to avoid unnecessary costs or delay.

805.05(1)(b) (b) When actions which might have been brought as a single action under s. 803.04 are pending before different courts, any such action may be transferred upon motion of any party or of the court to another court where the related action is pending. A conference involving both judges and all counsel may be convened on the record as prescribed by s. 807.13 (3). Transfer under this paragraph shall be made only by the joint written order of the transferring court and the court to which the action is transferred.

805.05(2) (2) Separate trials. The court, in furtherance of convenience or to avoid prejudice, or when separate trials will be conducive to expedition or economy, or pursuant to s. 803.04 (2) (b), may order a separate trial of any claim, cross claim, counterclaim, or 3rd-party claim, or of any number of claims, always preserving inviolate the right of trial in the mode to which the parties are entitled.

805.05 History History: Sup. Ct. Order, 67 Wis. 2d 585, 692 (1975); Sup. Ct. Order, 141 Wis. 2d xiii (1987); 2005 a. 253; 2007 a. 97.

805.05 Annotation The trial court's order to bifurcate the issues of liability and damages and to try the separate issues before separate juries contravened sub. (2) and cannot be reconciled with the requirement of s. 805.09 (2) that the same five-sixths of the jury must agree on all questions necessary to sustain a verdict. Waters v. Pertzborn, 2001 WI 62, 243 Wis. 2d 703, 627 N.W.2d 497, 99-1702.



805.06 Referees.

805.06  Referees.

805.06(1)(1) A court in which an action is pending may appoint a referee who shall have such qualifications as the court deems appropriate. The fees to be allowed to a referee shall be fixed by the court and shall be charged upon such of the parties or paid out of any fund or subject matter of the action, which is in the custody and control of the court, as the court may direct. The referee shall not retain the referee's report as security for compensation; but if the party ordered to pay the fee allowed by the court does not pay it after notice and within the time prescribed by the court, the referee is entitled to a writ of execution against the delinquent party.

805.06(2) (2) A reference shall be the exception and not the rule. In actions to be tried by a jury, a reference shall be made only when the issues are complicated; in actions to be tried without a jury, save in matters of account and of difficult computation of damages, a reference shall be made only upon a showing that some exceptional condition requires it.

805.06(3) (3) The order of reference to the referee may specify or limit the referee's powers and may direct the referee to report only upon particular issues or to do or perform particular acts or to receive and report evidence only and may fix the time and place for beginning and closing the hearings and for the filing of the referee's report. Subject to the specifications and limitations stated in the order, the referee has and shall exercise the power to regulate all proceedings in every hearing before the referee and to do all acts and take all measures necessary or proper for the efficient performance of duties under the order. The referee may require the production of evidence upon all matters embraced in the reference, including the production of all books, papers, vouchers, documents, and writings applicable thereto. The referee may rule upon the admissibility of evidence unless otherwise directed by the order of reference and has the authority to put witnesses on oath and may personally examine them and may call the parties to the action and examine them upon oath. When a party so requests, the referee shall make a record of the evidence offered and excluded in the same manner and subject to the same limitations as a court sitting without a jury.

805.06(4) (4)

805.06(4)(a)(a) When a reference is made, the clerk shall forthwith furnish the referee with a copy of the order of reference. Upon receipt thereof unless the order of reference otherwise provides, the referee shall forthwith set a time and place for the first meeting of the parties or their attorneys to be held within 20 days after the date of the order of reference and shall notify the parties or their attorneys. It is the duty of the referee to proceed with all reasonable diligence. Any party, on notice to the parties and the referee, may apply to the court for an order requiring the referee to speed the proceedings and to make the report. If a party fails to appear at the time and place appointed, the referee may proceed ex parte or may adjourn the proceedings to a future day, giving notice to the absent party of the adjournment.

805.06(4)(b) (b) The parties may procure the attendance of witnesses before the referee by the issuance and service of subpoenas. If without adequate excuse a witness fails to appear to give evidence, the witness may be punished as for a contempt and be subjected to the consequences, penalties, and remedies provided in ss. 885.11 and 885.12.

805.06(4)(c) (c) When matters of accounting are in issue, the referee may prescribe the form in which the accounts shall be submitted and in any proper case may require or receive in evidence a statement by a certified public accountant who is called as a witness. Upon objection of a party to any of the items thus submitted or upon a showing that the form of statement is insufficient, the referee may require a different form of statement to be furnished, or the accounts or specific items thereof to be proved by oral examination of the accounting parties or upon written interrogatories or in such other manner as the referee directs.

805.06(5) (5)

805.06(5)(a)(a) The referee shall prepare a report upon the matters submitted by the order of reference and, if required to make findings of fact and conclusions of law, the referee shall set them forth in the report. The referee shall file the report with the clerk of the court and in an action to be tried without a jury, unless otherwise directed by the order of reference, shall file with it a transcript of the proceedings and of the evidence and the original exhibits. The clerk shall forthwith mail to all parties notice of the filing.

805.06(5)(b) (b) In an action to be tried without a jury the court shall accept the referee's findings of fact unless clearly erroneous. Within 10 days after being served with notice of the filing of the report any party may serve written objections thereto upon the other parties. Application to the court for action upon the report and upon objections thereto shall be by motion and upon notice. The court after hearing may adopt the report or may modify it or may reject it in whole or in part or may receive further evidence or may recommit it with instruction.

805.06(5)(c) (c) In an action to be tried by a jury the referee shall not be directed to report the evidence. The referee's findings upon the issues submitted are admissible as evidence of the matters found and may be read to the jury, subject to the ruling of the court upon any objections in point of law which may be made to the report.

805.06(5)(d) (d) The effect of a referee's report is the same whether or not the parties have consented to the reference; but, when the parties stipulate that a referee's findings of fact shall be final, only questions of law arising upon the report shall thereafter be considered.

805.06 History History: Sup. Ct. Order, 67 Wis. 2d 585, 693 (1975); 1975 c. 218.

805.06 Annotation The trial court properly refused to admit additional evidence on an issue of fact that the referee was appointed to resolve. Kleinstick v. Daleiden, 71 Wis. 2d 432, 238 N.W.2d 714 (1976).



805.07 Subpoena.

805.07  Subpoena.

805.07(1)(1)  Issuance and service. Subpoenas shall be issued and served in accordance with ch. 885. A subpoena may also be issued by any attorney of record in a civil action or special proceeding to compel attendance of witnesses for deposition, hearing or trial in the action or special proceeding.

805.07(2) (2) Subpoena requiring the production of material.

805.07(2)(a)(a) A subpoena may command the person to whom it is directed to produce the books, papers, documents, electronically stored information, or tangible things designated therein. A subpoena may specify the form or forms in which electronically stored information is to be produced. A command in a subpoena to produce documents, electronically stored information, or tangible things requires the responding party to permit inspection, copying, testing, or sampling of the materials.

805.07(2)(b) (b) Notice of a 3rd-party subpoena issued for discovery purposes shall be provided to all parties at least 10 days before the scheduled deposition in order to preserve their right to object. If a 3rd-party subpoena requests the production of books, papers, documents, electronically stored information, or tangible things that are within the scope of discovery under s. 804.01 (2) (a), those objects shall not be provided before the time and date specified in the subpoena. The provisions under this paragraph apply unless all of the parties otherwise agree.

805.07(2)(c) (c) If a subpoena does not specify a form for producing electronically stored information, the person responding shall produce it in a form or forms in which it is ordinarily maintained or in a reasonably usable form or forms. The person responding need not produce the same electronically stored information in more than one form.

805.07(2)(d) (d) If information inadvertently produced in response to a subpoena is subject to a claim of privilege or of protection as trial preparation material, the party making the claim may notify any party that received the information of the claim and the basis for it. After being notified, a party must promptly return, sequester, or destroy the specified information and any copies it has; must not use or disclose the information until the claim is resolved; must take reasonable steps to retrieve the information if the party disclosed it before being notified; and may promptly present the information to the court under seal for a determination of the claim. The producing party must preserve the information until the claim is resolved.

805.07(3) (3) Protective orders. Upon motion made promptly and in any event at or before the time specified in the subpoena for compliance therewith, the court may (a) quash or modify the subpoena if it is unreasonable and oppressive or (b) condition denial of the motion upon the advancement by the person in whose behalf the subpoena is issued of the reasonable cost of producing the books, papers, documents, or tangible things designated therein.

805.07(4) (4) Form.

805.07(4)(a)(a) The subpoena shall be in the following form:

Subpoena

State of Wisconsin

.... County

The State of Wisconsin, To ....:

Pursuant to section 805.07 of the Wisconsin Statutes, you are hereby commanded to appear in person before [.... designating the court, officer, or person and place of appearance], on [.... date] at .... o'clock ...M., to give evidence in an action between ...., plaintiff, and ...., defendant. [Insert clause requiring the production of material, if appropriate]. Failure to appear may result in punishment for contempt which may include monetary penalties, imprisonment and other sanctions. Issued this .... day of ...., .... (year)

[Handwritten Signature]

Attorney for [identify party]

(or other official title)

[Address]

[Telephone Number]

805.07(4)(b) (b) For a subpoena requiring the production of material, the following shall be inserted in the foregoing form: You are further commanded to bring with you the following: [describing as accurately as possible the books, papers, documents or other tangible things sought].

805.07(5) (5) Substituted service. A subpoena may be served in the manner provided in s. 885.03 except that substituted personal service may be made only as provided in s. 801.11 (1) (b) and except that officers, directors, and managing agents of public or private corporations or limited liability companies subpoenaed in their official capacity may be served as provided in s. 801.11 (5) (a).

805.07(6) (6) Motion hearing procedure. Motions under sub. (3) may be heard as prescribed in s. 807.13.

805.07 History History: Sup. Ct. Order, 67 Wis. 2d 585, 697 (1975); 1979 c. 110; Sup. Ct. Order, 141 Wis. 2d xiii (1987); 1987 a. 155; 1993 a. 112; Sup. Ct. Order No. 95-09, 195 Wis. 2d xiii (1996); 1997 a. 250; 1999 a. 85; 2005 a. 253; Sup. Ct. Order No. 09-01, 2010 WI 67, filed 7-6-10, eff. 1-1-11; Sup. Ct. Order No. 12-03, 2012 WI 114, filed 11-1-12, eff. 1-1-13.

805.07 Annotation Subsection (3) only authorizes the court to quash a subpoena to compel production of tangible things, not a subpoena to compel attendance of a witnesses. State v. Gilbert, 109 Wis. 2d 501, 326 N.W.2d 744 (1982).



805.08 Jurors.

805.08  Jurors.

805.08(1)(1)  Qualifications, examination. The court shall examine on oath each person who is called as a juror to discover whether the juror is related by blood, marriage or adoption to any party or to any attorney appearing in the case, or has any financial interest in the case, or has expressed or formed any opinion, or is aware of any bias or prejudice in the case. If a juror is not indifferent in the case, the juror shall be excused. Any party objecting for cause to a juror may introduce evidence in support of the objection. This section shall not be construed as abridging in any manner the right of either party to supplement the court's examination of any person as to qualifications, but such examination shall not be repetitious or based upon hypothetical questions.

805.08(2) (2) Number of jurors. A sufficient number of jurors shall be summoned in the action so that the number applicable under s. 756.06 remains after the exercise of all peremptory challenges to which the parties are entitled under sub. (3). The court may order that additional jurors be selected. In that case, if the number of jurors remains more than required at the time of the final submission of the cause, the court shall determine by lot which jurors shall not initially participate in deliberations. The court may hold the additional jurors until the verdict is rendered or discharge them at any time.

805.08(3) (3) Peremptory challenges. Each party shall be entitled to 3 peremptory challenges which shall be exercised alternately, the plaintiff beginning; and when any party declines to challenge in turn, the challenge shall be made by the clerk by lot. The parties to the action shall be deemed 2, all plaintiffs being one party and all defendants being the other party, except that in a case where 2 or more defendants have adverse interests, the court, if satisfied that the due protection of their interests so requires, in its discretion, may allow peremptory challenges to the defendant or defendants on each side of the adverse interests, not to exceed 3. Each side shall be entitled to one peremptory challenge in addition to those otherwise allowed by law if additional jurors are to be selected under sub. (2).

805.08(4) (4) Jury view. On motion of any party, the jury may be taken to view any property, matter or thing relating to the controversy between the parties when it appears to the court that the view is necessary to a just decision. The moving party shall pay the expenses of the view. The expenses shall afterwards be taxed like other legal costs if the party who incurred them prevails in the action.

805.08 History History: Sup. Ct. Order, 67 Wis. 2d 585, 698 (1975); 1975 c. 218; 1977 c. 318; 1977 c. 447 s. 210; 1983 a. 226; Sup. Ct. Order No. 96-08, 207 Wis. 2d xv (1997); 1999 a. 162.

805.08 Annotation The mere expression of a predetermined opinion of guilt during voir dire does not disqualify the juror per se. Hammill v. State, 89 Wis. 2d 404, 278 N.W.2d 821 (1979).

805.08 Annotation The disproportionate representation of a group in one array is insufficient to establish systematic exclusion. State v. Pruitt, 95 Wis. 2d 69, 289 N.W.2d 343 (Ct. App. 1980).

805.08 Annotation Unless the defendant consents, it is reversible error for the trial court to substitute an alternate juror for a regular juror after jury deliberations have begun. State v. Lehman, 108 Wis. 2d 291, 321 N.W.2d 212 (1982).

805.08 Annotation The trial court's deliberate, though well-intended, removal of a class or group for cause without examination of individuals in the group was improper. State v. Chosa, 108 Wis. 2d 392, 321 N.W.2d 280 (1982).

805.08 Annotation The trial court, sitting as the trier of fact, committed an error of law in making and relying on an unrequested, unannounced, unaccompanied, and unrecorded view of an accident scene in assessing evidence produced at trial. American Family Mut. Ins. Co. v. Shannon, 120 Wis. 2d 560, 356 N.W.2d 175 (1984).

805.08 Annotation When a juror incompletely responds to material questions on voir dire, a new trial is warranted if it is shown that it is more likely than not that the juror was biased against the moving party. State v. Wyss, 124 Wis. 2d 681, 370 N.W.2d 745 (1985). But see State v. Faucher, 227 Wis. 2d 700, 596 N.W.2d 770 (1999), 97-2702, for a review of this case to apply new terminology regarding juror bias.

805.08 Annotation Law enforcement officers should not be automatically excused for cause from venire on grounds of implied bias. State v. Louis, 156 Wis. 2d 470, 457 N.W.2d 484 (1990). But see State v. Faucher, 227 Wis. 2d 700, 596 N.W.2d 770 (1999), 97-2702, for a review of this case to apply new terminology regarding juror bias.

805.08 Annotation Prospective jurors related to a state witness by blood or marriage to the third degree must be struck from the jury panel. State v. Gesch, 167 Wis. 2d 660, 482 N.W.2d 99 (1992). But see State v. Faucher, 227 Wis. 2d 700, 596 N.W.2d 770 (1999), 97-2702, for a review of this case to apply new terminology regarding juror bias.

805.08 Annotation The verdict of a 13-member jury panel agreed to by the defense and prosecution was valid. State v. Ledger, 175 Wis. 2d 116, 499 N.W.2d 199 (Ct. App. 1993).

805.08 Annotation An appellate court should overturn a circuit court's determination that a prospective juror can be impartial only if the juror's bias is manifest, and not when there is a reasonable suspicion of bias. The test for manifest bias is stated. State v. Ferron, 219 Wis. 2d 481, 579 N.W.2d 654 (1998), 96-3425. But see State v. Faucher, 227 Wis. 2d 700, 596 N.W.2d 770 (1999), 97-2702, for a review of this case to apply new terminology regarding juror bias.

805.08 Annotation Juror bias may be actual, implied, or inferred. Inferred bias is a factual finding requiring evaluation of the facts and circumstances including those surrounding the juror's incomplete or incorrect response to questions during voir dire. Truthful responses do not prevent finding inferred bias. State v. Delgado, 223 Wis. 2d 270, 588 N.W.2d 1 (1999), 96-2194. But see State v. Faucher, 227 Wis. 2d 700, 596 N.W.2d 770 (1999), 97-2702, for a review of this case to apply new terminology regarding juror bias.

805.08 Annotation The terms "statutory bias," "subjective bias," and "objective bias" are adopted as the proper terms for referring to types of jury bias, replacing the terms "implied bias," "subjective bias," and "objective bias." State v. Faucher, 227 Wis. 2d 700, 596 N.W.2d 770 (1999), 97-2702.

805.08 Annotation Statutory bias refers to those situations described in sub. (1); a person falling within one of the sub. (1) descriptions may not serve regardless of the ability to be impartial. State v. Faucher, 227 Wis. 2d 700, 596 N.W.2d 770 (1999), 97-2702.

805.08 Annotation Subjective bias is revealed through the words and demeanor of the prospective juror as revealed on voir dire; it refers to the juror's state of mind. State v. Faucher, 227 Wis. 2d 700, 596 N.W.2d 770 (1999), 97-2702.

805.08 Annotation Objective bias focuses on whether a reasonable person in the individual prospective juror's position could be impartial; the circuit court is particularly well positioned to determine objective bias. State v. Faucher, 227 Wis. 2d 700, 596 N.W.2d 770 (1999), 97-2702.

805.08 Annotation Wyss, Louis, Gescch, State v. Messelt, 185 Wis. 2d 254, Ferron, Delgado, and State v. Broomfield, 223 Wis. 2d 465, are cases through which jury bias jurisprudence has evolved; where each would fall given the new bias terminology adopted in this case is considered. State v. Faucher, 227 Wis. 2d 700, 596 N.W.2d 770 (1999), 97-2702.

805.08 Annotation There is no automatic disqualification of potential jurors who have been convicted of crimes. State v. Mendoza, 227 Wis. 2d 838, 596 N.W.2d 736 (Ct. App. 1998), 97-0952.

805.08 Annotation A prospective juror who is the brother-in-law of a state witness is a relative by marriage to the 3rd degree under Gesch and must be struck for cause as the relationship constitutes statutory bias. Failure to do so is grounds for reversal and a new trial. State v. Czarnecki, 231 Wis. 2d 1, 604 N.W.2d 891 (Ct. App. 1999), 98-2406.

805.08 Annotation In deciding subjective bias, the particular words of the juror are not the focus. A prospective juror need not respond in voir dire with unequivocal declarations of impartiality. State v. Oswald, 2000 WI App 3, 232 Wis. 2d 103, 606 N.W.2d 238, 97-1219. But see also Oswald v. Bertrand, 374 F.3d 475 (2003).

805.08 Annotation Objective bias requires a direct, critical, personal connection between the individual juror and crucial evidence or a dispositive issue in the case, or the juror's intractable negative attitude to the justice system in general. A reasonable person can be impartial despite a relationship to a police officer or past experience as an officer. State v. Oswald, 2000 WI App 3, 232 Wis. 2d 103, 606 N.W.2d 238, 97-1219. But see also Oswald v. Bertrand, 249 F. Supp 2d 1078 (2003).

805.08 Annotation Peremptory challenges may not be exercised, and therefore not changed, after the parties have accepted the jury, even if the jury has not yet been sworn. State v. Nantelle, 2000 WI App 110, 235 Wis. 2d 91, 612 N.W.2d 356, 99-2159.

805.08 Annotation A party who during voir dire neither requests further questioning nor objects to the seating of a juror may not later allege error in the trial court's failure to act sua sponte in regard to a juror who may not be impartial. State v. Williams, 2000 WI App 123, 237 Wis. 2d 591, 614 N.W.2d 11, 99-0812.

805.08 Annotation The court's finding that a murder trial juror was not objectively biased was reasonable. Although the juror had a business and social relationship with the victim, the juror did not have a personal connection to crucial evidence or a dispositive issue in the case, a negative attitude toward the justice system, or such a close relationship with the victim that no reasonable person in her position could not be impartial. State v. Lindell, 2000 WI App 180, 238 Wis. 2d 422, 617 N.W.2d 500, 99-2704.

805.08 Annotation A prospective juror who openly admits bias and is never questioned about his or her partiality is subjectively biased as a matter of law. State v. Carter, 2002 WI App 55, 250 Wis. 2d 851, 641 N.W.2d 517, 01-2303.

805.08 Annotation An administrative assistant employed by the county district attorney's office was not objectively biased because she worked for the same entity as the prosecuting attorney. The court declines to create a per se rule that excludes potential jurors for the sole reason that they are employed by the district attorney's office. State v. Smith, 2006 WI 74, 291 Wis. 2d 569, 716 N.W.2d 482, 04-2035.

805.08 Annotation A demonstration of a juror's specific bias is not needed to remove a juror from deliberations when there are 12 other jurors whose impartiality is not in question. The trial court properly exercised its discretion when it designated a juror as an alternate based on its concern regarding her potential impartiality. The trial court has a duty to ensure that the impaneled jury is impartial; that is free of bias or prejudice. While the trial court in this case did not determine by lot which jurors would not participate in deliberations, this was appropriate, notwithstanding sub. (2), as the trial court has the discretion to remove a juror for cause during a trial proceeding. State v. Gonzalez, 2008 WI App 142, 314 Wis. 2d 129, 758 N.W.2d 153, 07-2160.

805.08 Annotation As a matter of law, a reasonable presiding judge could not reach any other conclusion than to excuse his mother from sitting on the jury. State v. Tody, 2009 WI 31, 316 Wis. 2d 689, 764 N.W.2d 737, 07-0400.

805.08 Annotation The defendant was not entitled to a new trial even though she used a peremptory challenge to remove the judge's daughter-in-law from the jury. Because the defendant did not claim the jury was unfair or partial, a new trial was not required under the circumstances of the case. The defendant did not show that the presence of the challenged juror in the pool of potential jurors affected the defendant's substantial rights. State v. Sellhausen 2012 WI 5, 338 Wis. 2d 286, 809 N.W.2d 14, 10-0445.

805.08 Annotation Guarantees of open public proceedings in criminal trials includes voir dire examination of potential jurors. Press-Enterprise Co. v. Superior Court of Cal. 464 U.S. 501 (1984).

805.08 Annotation No new trial was required when a juror's failure to disclose during voir dire was harmless. Mc Donough Power Equipment, Inc. v. Greenwood, 464 U.S. 548 (1984).

805.08 Annotation The use of peremptory challenges by a private litigant in a civil action to exclude potential jurors solely because of race violates the equal protection clause. Edmonson v. Leesville Concrete Co., 500 U.S. 614, 114 L. Ed. 2d 660 (1991).

805.08 Annotation If the issue of jury bias surfaces during or before trial, it is the trial judge's responsibility to conduct an adequate investigation, given the unsatisfactory character of an inquiry into jury bias after the trial is over and the defendant convicted. The question is whether, given the indications of jury bias, the judge's inquiry was adequate. Adequacy is a function of the probability of bias; the greater that probability, the more searching the inquiry needed to make reasonably sure that an unbiased jury is impaneled. Oswald v. Bertrand, 374 F.3d 475 (2004).

805.08 Annotation Analyzing Juror Bias Exhibited During Voir Dire in Wisconsin: How to Lessen the Confusion. Raissi. 84 MLR 517 (2000).

805.08 Annotation State v. Louis: A Missed Opportunity to Clarify when Law Enforcement Officials May Serve as Petit Jurors in Criminal Cases. 1992 WLR 757.



805.09 Juries of fewer than 12; five-sixths verdict.

805.09  Juries of fewer than 12; five-sixths verdict.

805.09(1)(1)  Jury. The jury shall consist of a number of persons determined under s. 756.06 (2) (b).

805.09(2) (2) Verdict. A verdict agreed to by five-sixths of the jurors shall be the verdict of the jury. If more than one question must be answered to arrive at a verdict on the same claim, the same five-sixths of the jurors must agree on all the questions.

805.09 History History: Sup. Ct. Order, 67 Wis. 2d 585, 700 (1975); 1977 c. 318; 1977 c. 447 s. 210; Sup. Ct. Order No. 96-08, 207 Wis. 2d xv (1997).

805.09 Annotation Five-sixths jury agreement is not required on all questions on the verdict, but on all questions necessary to support a judgment on a particular claim. A verdict must be reviewed on a claim-by-claim basis rather than as a whole. Giese v. Montgomery Ward, Inc. 111 Wis. 2d 392, 331 N.W.2d 585 (1983).

805.09 Annotation The trial court's order to bifurcate the issues of liability and damages and to try the separate issues before separate juries contravened s. 805.05 (2) and cannot be reconciled with the requirement of sub. (2) that the same five-sixths of the jury must agree on all questions necessary to sustain a verdict. Waters v. Pertzborn, 2001 WI 62, 243 Wis. 2d 703, 627 N.W.2d 497, 99-1702.



805.10 Examination of witnesses; arguments.

805.10  Examination of witnesses; arguments. Unless the judge otherwise orders, not more than one attorney for each side shall examine or cross-examine a witness and not more than 2 attorneys on each side shall sum up to the jury. The plaintiff shall be entitled to the opening and final rebuttal arguments. Plaintiff's rebuttal shall be limited to matters raised by any adverse party in argument. Waiver of argument by either party shall not preclude the adverse party from making any argument which the adverse party would otherwise have been entitled to make. Before the argument is begun, the court may limit the time for argument.

805.10 History History: Sup. Ct. Order, 67 Wis. 2d 585, 701 (1975); 1975 c. 218.

805.10 Annotation An attorney's concession during closing argument that his client was negligent could not be construed as a binding admission. Kuzmic v. Kreutzmann, 100 Wis. 2d 48, 301 N.W.2d 266 (Ct. App. 1980).

805.10 Annotation This section authorizes judges to allow more than 2 attorneys on each side to sum up to the jury, but a judge may not limit to fewer than 2 the number of attorneys arguing on each side. In Interest of C.E.W. 124 Wis. 2d 47, 368 N.W.2d 47 (1985).



805.11 Objections; exceptions.

805.11  Objections; exceptions.

805.11(1) (1) Any party who has fair opportunity to object before a ruling or order is made must do so in order to avoid waiving error. An objection is not necessary after a ruling or order is made.

805.11(2) (2) A party raising an objection must specify the grounds on which the party predicates the objection or claim of error.

805.11(3) (3) Exceptions shall never be made.

805.11(4) (4) Evidentiary objections are governed by s. 901.03.

805.11 History History: Sup. Ct. Order, 67 Wis. 2d 585, 701 (1975); 1975 c. 218.



805.12 Special verdicts.

805.12  Special verdicts.

805.12(1)(1)  Use. Unless it orders otherwise, the court shall direct the jury to return a special verdict. The verdict shall be prepared by the court in the form of written questions relating only to material issues of ultimate fact and admitting a direct answer. The jury shall answer in writing. In cases founded upon negligence, the court need not submit separately any particular respect in which the party was allegedly negligent. The court may also direct the jury to find upon particular questions of fact.

805.12(2) (2) Omitted issue. When some material issue of ultimate fact not brought to the attention of the trial court but essential to sustain the judgment is omitted from the verdict, the issue shall be deemed determined by the court in conformity with its judgment and the failure to request a finding by the jury on the issue shall be deemed a waiver of jury trial on that issue.

805.12(3) (3) Clerk's entries after verdict. Upon receiving a verdict, the clerk shall make an entry on the minutes specifying the time the verdict was received and the court's order setting time for motions after verdict under s. 805.16. The verdict and special findings shall be filed.

805.12 History History: Sup. Ct. Order, 67 Wis. 2d 585, 702 (1975); 1975 c. 218.

805.12 Annotation If the court can find as a matter of law that a party is causally negligent, contrary to the jury's answer, and the jury attributes some degree of comparative negligence to that party, the court should change the causal negligence answer and permit the jury's comparison to stand. Ollinger v. Grall, 80 Wis. 2d 213, 258 N.W.2d 693 (1977).

805.12 Annotation If the answer to one material question shows that the jury answered perversely, the court should set aside the entire verdict unless it is satisfied that the other questions were not affected by the perversity. Fouse v. Persons, 80 Wis. 2d 390, 259 N.W.2d 92 (1977).

805.12 Annotation When the verdict form did not contain a special fact question regarding the major issue of the case, real issues had not been tried. Schulz v. St. Mary's Hospital, 81 Wis. 2d 638, 260 N.W.2d 783.

805.12 Annotation If evidence conflicts and inconsistent theories on the cause of the event are advanced, instructions on both theories should be given. Sentell v. Higby, 87 Wis. 2d 44, 273 N.W.2d 780 (Ct. App. 1978).

805.12 Annotation An inconsistent verdict, if not timely remedied by reconsideration by the jury, must result in a new trial unless the party injured by the inconsistency waives the portion of its damage claim and the waiver does not result in a change of the prevailing party as found by the jury. Westfall v. Kottke, 110 Wis. 2d 86, 328 N.W.2d 481 (1983).

805.12 Annotation Ambiguities in jury questions were "omitted issues" under sub. (2) and properly determined by the trial court. Badtke v. Badtke, 122 Wis. 2d 730, 364 N.W.2d 547 (Ct. App. 1985).

805.12 Annotation A special verdict must cover material issues of ultimate fact. The form of a special verdict is discretionary with the trial court and an appellate court will not interfere as long as all material issues of fact are covered by appropriate questions. Industrial Risk Insurers v. American Engineering Testing, Inc. 2009 WI App 62, 318 Wis. 2d 148, 769 N.W.2d 82, 08-0484.

805.12 Annotation The trial court cannot submit a case on one theory and resort to sub. (2) to dispose of it on another theory. Under s. 805.13 (3), the parties confer, with the trial court's supervision, on the instructions and special verdict that will go to the jury. If a party has an objection, he or she must voice it or it will be waived. If the special verdict leaves out an essential material issue of ultimate fact of a cause of action pled and presented to the jury, and the jury's answers define, by necessary implication, what the missing issue should be, then, under sub. (2) the trial court may "fill in" this missing issue. But the trial court cannot "fill in" a missing cause of action. Hansen v. Texas Roadhouse, Inc. 2013 WI App 2, 345 Wis. 2d 669, 827 N.W.2d 99, 10-3137.

805.12 Annotation Special verdict formulation in Wisconsin. Decker and Decker, 60 MLR 201.

805.12 Annotation Product liability verdict formulation in Wisconsin. Slattery et al. 61 MLR 381.



805.13 Jury instructions; note taking; form of verdict.

805.13  Jury instructions; note taking; form of verdict.

805.13(1)(1)  Statements by judge. After the trial jury is sworn, all statements or comments by the judge to the jury or in their presence relating to the case shall be on the record.

805.13(2) (2) Preliminary instructions and note taking.

805.13(2)(a)(a) After the trial jury is sworn, the court shall determine if the jurors may take notes of the proceedings:

805.13(2)(a)1. 1. If the court authorizes note-taking, the court shall instruct the jurors that they may make written notes of the proceedings, except the opening statements and closing arguments, if they so desire and that the court will provide materials for that purpose if they so request. The court shall stress the confidentiality of the notes to the jurors. The jurors may refer to their notes during the proceedings and deliberation. The notes may not be the basis for or the object of any motion by any party. After the jury has rendered its verdict, the court shall ensure that the notes are promptly collected and destroyed.

805.13(2)(a)2. 2. If the court does not authorize note-taking, the court shall state the reasons for the determination on the record.

805.13(2)(b) (b) The court may give additional preliminary instructions to assist the jury in understanding its duty and the evidence it will hear. The preliminary instructions may include, without limitation, a description of the nature of the case, what constitutes evidence and what does not, guidance regarding the burden of proof and the credibility of witnesses, and directions not to discuss the case until deliberations begin. Any such preliminary jury instructions may be given again in the charge at the close of the evidence. The additional preliminary instructions shall be disclosed to the parties before they are given and either party may object to any specific instruction or propose instructions of its own to be given prior to trial.

805.13(3) (3) Instruction and verdict conference. At the close of the evidence and before arguments to the jury, the court shall conduct a conference with counsel outside the presence of the jury. At the conference, or at such earlier time as the court reasonably directs, counsel may file written motions that the court instruct the jury on the law, and submit verdict questions, as set forth in the motions. The court shall inform counsel on the record of its proposed action on the motions and of the instructions and verdict it proposes to submit. Counsel may object to the proposed instructions or verdict on the grounds of incompleteness or other error, stating the grounds for objection with particularity on the record. Failure to object at the conference constitutes a waiver of any error in the proposed instructions or verdict.

805.13(4) (4) Instruction. The court shall instruct the jury before or after closing arguments of counsel. Failure to object to a material variance or omission between the instructions given and the instructions proposed does not constitute a waiver of error. The court shall provide the jury with one complete set of written instructions providing the burden of proof and the substantive law to be applied to the case to be decided.

805.13(5) (5) Reinstruction. After the jury retires, the court may reinstruct the jury as to all or any part of the instructions previously given, or may give supplementary instructions as it deems appropriate.

805.13 History History: Sup. Ct. Order, 67 Wis. 2d 585, 703 (1975); 1975 c. 218; 1979 c. 128; 1981 c. 358; Sup. Ct. Order, 130 Wis. 2d xi (1987).

805.13 Annotation Specific evidentiary facts may be incorporated into an instruction provided they do not lead the jury to believe that the court has prejudged the evidence. State v. Dix, 86 Wis. 2d 474, 273 N.W.2d 250 (1979).

805.13 Annotation Under sub. (3), a failure to object waives errors of substance as well as of form. Gyldenvand v. Schroeder, 90 Wis. 2d 690, 280 N.W.2d 235 (1979).

805.13 Annotation It was proper to instruct a jury that it need not consider a lesser offense if it found the defendant guilty of a higher one. State v. McNeal, 95 Wis. 2d 63, 288 N.W.2d 874 (Ct. App. 1980).

805.13 Annotation Although failure to object at the verdict conference to a substantive defect in the verdict constituted waiver, failure to object did not preclude the court's consideration of the defect under s. 751.06. Clark v. Leisure Vehicles, Inc. 96 Wis. 2d 607, 292 N.W.2d 630 (1980).

805.13 Annotation When an objection at the verdict conference was not specific enough to preserve an appeal, the supreme court reversed the trial court under s. 751.06. Air Wisconsin, Inc. v. North Central Airlines, Inc. 98 Wis. 2d 301, 296 N.W.2d 749 (1980).

805.13 Annotation Under the separation of powers doctrine, ss. 805.13 (4) and 972.10 (5) require submission to the jury of written instructions on the substantive law but do not require an automatic reversal when the trial court fails to do so. Instructions on the burden of proof and presumption of innocence are procedural, not substantive law. In Matter of E. B. 111 Wis. 2d 175, 330 N.W.2d 584 (1983).

805.13 Annotation When an alleged error went to the integrity of the fact-finding process, the trial court exercised its discretion to review the circumstantial evidence instruction irrespective of the defendant's waiver of objection. State v. Shah, 134 Wis. 2d 246, 397 N.W.2d 492 (1986).

805.13 Annotation It is not error for the trial court to fail to instruct sua sponte on a lesser-included offense. The trial court should not interfere with the parties' trial strategy. State v. Myers, 158 Wis. 2d 356, 461 N.W.2d 777 (1990).

805.13 Annotation Instructional rulings are to be made at the close of the evidence. A party is not entitled to a mid-trial advisory ruling on whether an instruction will be given. Such a ruling, if given, is nonbinding and not subject to appeal. State v. Sohn, 193 Wis. 2d 346, 535 N.W.2d 1 (Ct. App. 1995).

805.13 Annotation If an attorney disagrees with an instruction that a judge decides to give during an off-the-record conference, the attorney must object to the instruction on the record to preserve the issue for appeal. Steinberg v. Jensen, 204 Wis. 2d 115, 553 N.W.2d 820 (Ct. App. 1996), 92-2475.

805.13 Annotation Appellate courts have no power to reach waived issues concerning unobjected to jury instructions. State v. Ward, 228 Wis. 2d 301, 596 N.W.2d 887 (Ct. App. 1999), 98-2530.

805.13 Annotation A party is not held to a waiver under sub. (3) when a potentially inconsistent verdict is produced by the substance of the jury's verdict, as opposed to the wording of the verdict. LaCombe v. Aurora Medical Group, 2004 WI App 119, 274 Wis. 2d 771, 683 N.W.2d 532, 03-2093.

805.13 Annotation A party waives all claims of error not raised in motions after verdict although a timely objection was made at trial. This rule applies to an asserted jury instruction error objected to under sub. (3). Suchomel v. University of Wisconsin Hospital & Clinics, 2005 WI App 234, 288 Wis. 2d 188, 708 N.W.2d 13, 04-0363.

805.13 Annotation A trial court's decision to read jury instructions on damages prior to certain testimony was a proper exercise of discretion and the court properly denied the defendant's motion for mistrial. Because the instructions were not disclosed to the parties before they were read by the court, the reading did not qualify as a preliminary instruction under sub. (2) (b). The trial court has broad discretion over the conduct of litigation and saw a need to orient the jury to the subject matter of the testimony when the evidence was jumping from expert testimony to fact testimony to damage testimony in a long and complex trial. Hegarty v. Beauchaine, 2006 WI App 248, 297 Wis. 2d 70, 727 N.W.2d 857, 04-3252.

805.13 Annotation A jury instruction that does not accurately state the statutory requirements for the crime charged constitutes an erroneous statement of the law. Harmless error analysis is appropriate when jury instructions include a requirement in addition to that set forth in a statute. The jury instructions cannot provide the proper standard for analysis. A challenge must be reviewed in the context of the statutory requirements. State v. Beamon, 2013 WI 47, ___ Wis. 2d ___, ___ N.W.2d ___, 10-2003.



805.14 Motions challenging sufficiency of evidence; motions after verdict.

805.14  Motions challenging sufficiency of evidence; motions after verdict.

805.14(1) (1)  Test of sufficiency of evidence. No motion challenging the sufficiency of the evidence as a matter of law to support a verdict, or an answer in a verdict, shall be granted unless the court is satisfied that, considering all credible evidence and reasonable inferences therefrom in the light most favorable to the party against whom the motion is made, there is no credible evidence to sustain a finding in favor of such party.

805.14(2) (2) Nonsuit abolished; misdesignation of motions.

805.14(2)(a)(a) The involuntary nonsuit is abolished. If a motion for involuntary nonsuit is made, it shall be treated as a motion to dismiss.

805.14(2)(b) (b) When a party mistakenly designates a motion to dismiss as a motion for directed verdict, or vice versa; or mistakenly designates a motion to change answer as a motion for judgment notwithstanding the verdict, or vice versa; or otherwise mistakenly designates a motion challenging the sufficiency of evidence as a matter of law, the court shall treat the motion as if there had been a proper designation.

805.14(3) (3) Motion at close of plaintiff's evidence. At the close of plaintiff's evidence in trials to the jury, any defendant may move for dismissal on the ground of insufficiency of evidence. If the court determines that the defendant is entitled to dismissal, the court shall state with particularity on the record or in its order of dismissal the grounds upon which the dismissal was granted and shall render judgment against the plaintiff.

805.14(4) (4) Motion at close of all evidence. In trials to the jury, at the close of all evidence, any party may challenge the sufficiency of the evidence as a matter of law by moving for directed verdict or dismissal or by moving the court to find as a matter of law upon any claim or defense or upon any element or ground thereof.

805.14(5) (5) Motions after verdict.

805.14(5)(a)(a) Motion for judgment. A motion for judgment on the verdict is not required. If no motion after verdict is filed within the time period specified in s. 805.16, judgment shall be entered on the verdict at the expiration thereof. If a motion after verdict is timely filed, judgment on the verdict shall be entered upon denial of the motion.

805.14(5)(b) (b) Motion for judgment notwithstanding verdict. A party against whom a verdict has been rendered may move the court for judgment notwithstanding the verdict in the event that the verdict is proper but, for reasons evident in the record which bear upon matters not included in the verdict, the movant should have judgment.

805.14(5)(c) (c) Motion to change answer. Any party may move the court to change an answer in the verdict on the ground of insufficiency of the evidence to sustain the answer.

805.14(5)(d) (d) Motion for directed verdict. A party who has made a motion for directed verdict or dismissal on which the court has not ruled pending return of the verdict may renew the motion after verdict. In the event the motion is granted, the court may enter judgment in accordance with the motion.

805.14(5)(e) (e) Preliminary motions. It is not necessary to move for a directed verdict or dismissal prior to submission of the case to the jury in order to move subsequently for a judgment notwithstanding the verdict or to change answer.

805.14(5)(f) (f) Telephone hearings. Motions under this subsection may be heard as prescribed in s. 807.13.

805.14(6) (6) Grounds to be stated with particularity. In any motion challenging the sufficiency of evidence, the grounds of the motion shall be stated with particularity. Mere conclusory statements and statements lacking express reference to the specific element of claim or defense as to which the evidence is claimed to be deficient shall be deemed insufficient to entitle the movant to the order sought. If the court grants a motion challenging the sufficiency of the evidence, the court shall state on the record or in writing with particularity the evidentiary defect underlying the order.

805.14(7) (7) Effect of order of dismissal. Unless the court in its order for dismissal otherwise specifies for good cause recited in the order, any dismissal under this section operates as an adjudication upon the merits.

805.14(8) (8) Nonwaiver. A party who moves for dismissal or for a directed verdict at the close of the evidence offered by an opponent may offer evidence in the event that the motion is not granted without having reserved the right to do so and to the same extent as if the motion had not been made. A motion for a directed verdict which is not granted is not a waiver of trial by jury even though all parties to the action have moved for directed verdict.

805.14(9) (9) Involuntary dismissal of counterclaim, cross claim or 3rd-party claim. This section applies to counterclaims, cross claims, and 3rd-party claims.

805.14 History History: Sup. Ct. Order, 67 Wis. 2d 585, 704 (1975); Sup. Ct. Order, 67 Wis. 2d vii (1975); 1975 c. 218; Sup. Ct. Order, 73 Wis. 2d xxxi (1986); Sup. Ct. Order, 118 Wis. 2d xiii (1984); Sup. Ct. Order, 141 Wis. 2d xiii (1987); 2005 a. 253; 2007 a. 97.

805.14 Annotation An inconsistent verdict, if not timely remedied by reconsideration by the jury, must result in a new trial unless the party injured by the inconsistency waives that portion of its damage claim and the waiver does not result in a change of the prevailing party as found by the jury. Westfall v. Kottke, 110 Wis. 2d 86, 328 N.W.2d 481 (1983).

805.14 Annotation If there is any credible evidence that, under any reasonable view, fairly admits of an inference that supports the jury's finding, the finding may not be overturned. GenStar v. Bankruptcy Estate of Lake Geneva Sugar Shack, 215 Wis. 2d 104, 572 N.W.2d 881 (Ct. App. 1997), 96-2156.

805.14 Annotation A party waives all claims of error not raised in motions after verdict although a timely objection was made at trial. This rule applies to an asserted jury instruction error objected to under s. 805.13 (3). Suchomel v. University of Wisconsin Hospital & Clinics, 2005 WI App 234, 288 Wis. 2d 188, 708 N.W.2d 13, 04-0363.



805.15 New trials.

805.15  New trials.

805.15(1)(1)  Motion. A party may move to set aside a verdict and for a new trial because of errors in the trial, or because the verdict is contrary to law or to the weight of evidence, or because of excessive or inadequate damages, or because of newly-discovered evidence, or in the interest of justice. Motions under this subsection may be heard as prescribed in s. 807.13. Orders granting a new trial on grounds other than in the interest of justice, need not include a finding that granting a new trial is also in the interest of justice.

805.15(2) (2) Order. Every order granting a new trial shall specify the grounds therefor. No order granting a new trial shall be valid or effective unless the reasons that prompted the court to make such order are set forth on the record, or in the order or in a written decision. In such order, the court may grant, deny or defer the awarding of costs.

805.15(3) (3) Except as provided in ss. 974.07 (10) (b) and 980.101 (2) (b), a new trial shall be ordered on the grounds of newly-discovered evidence if the court finds that:

805.15(3)(a) (a) The evidence has come to the moving party's notice after trial; and

805.15(3)(b) (b) The moving party's failure to discover the evidence earlier did not arise from lack of diligence in seeking to discover it; and

805.15(3)(c) (c) The evidence is material and not cumulative; and

805.15(3)(d) (d) The new evidence would probably change the result.

805.15(4) (4) Alternate motions; conditional order. If the court grants a motion for judgment notwithstanding the verdict, or a motion to change answer and render judgment in accordance with the answer so changed, or a renewed motion for directed verdict, the court shall also rule on the motion for new trial, if any, by determining whether it should be granted if the judgment is thereafter vacated or reversed, and shall specify the grounds for granting or denying the motion for new trial. If the motion for a new trial is thus conditionally granted and the judgment has been reversed on appeal, the new trial shall proceed unless the appellate court shall have otherwise ordered. In case the motion for a new trial has been conditionally denied, the appellee may assert error in that denial; and if the judgment is reversed on appeal, subsequent proceedings shall be in accordance with the order of the appellate court.

805.15(5) (5) Appeal. If the court denies a motion for judgment notwithstanding the verdict, or a motion to change answer and render judgment in accordance with the answer so changed, or a renewed motion for directed verdict, the party who prevailed on that motion may, as appellee, assert for the first time, grounds which entitle the party to a new trial in the event the appellate court concludes that the trial court erred in denying the motion for judgment notwithstanding the verdict or motion to change answer and render judgment in accordance with the answer so changed, or a renewed motion for directed verdict. If the appellate court reverses the judgment, nothing in this section precludes it from determining that the appellee is entitled to a new trial, or from directing the trial court to determine whether a new trial shall be granted.

805.15(6) (6) Excessive or inadequate verdicts. If a trial court determines that a verdict is excessive or inadequate, not due to perversity or prejudice or as a result of error during trial (other than an error as to damages), the court shall determine the amount which as a matter of law is reasonable, and shall order a new trial on the issue of damages, unless within 10 days the party to whom the option is offered elects to accept judgment in the changed amount. If the option is not accepted, the time period for petitioning the court of appeals for leave to appeal the order for a new trial under ss. 808.03 (2) and 809.50 commences on the last day of the option period.

805.15 History History: Sup. Ct. Order, 67 Wis. 2d 585, 708 (1975); 1975 c. 218; 1979 c. 110; 1983 a. 219; Sup. Ct. Order, 141 Wis. 2d xiii (1987); 2001 a. 16.

805.15 Annotation A statement that the verdict is contrary to the weight of evidence will not support an order granting a new trial in the interest of justice. DeGroff v. Schmude, 71 Wis. 2d 554, 238 N.W.2d 730 (1976).

805.15 Annotation That an expert listed in a pretrial order was not called as a witness at trial and the expert's report was admitted did not constitute grounds for granting a new trial. Karl v. Employers Insurance of Wausau, 78 Wis. 2d 284, 254 N.W.2d 255 (1977).

805.15 Annotation If the answer to one material question shows that the jury made its answer perversely, the trial court should set aside the entire verdict unless the court is satisfied that other questions were not affected by the perversity. Fouse v. Persons, 80 Wis. 2d 390, 259 N.W.2d 92 (1977).

805.15 Annotation If there is a reasonable basis for the trial court's determination under sub. (6) as to proper verdict amount, the decision will be sustained. Koele v. Radue, 81 Wis. 2d 583, 260 N.W.2d 766 (1978).

805.15 Annotation When a jury award of damages was so inadequate that it indicated prejudice, the trial court did not abuse its discretion by ordering a new trial on all issues. Larry v. Commercial Union Ins. Co. 88 Wis. 2d 728, 277 N.W.2d 821 (1979).

805.15 Annotation An order for a new trial under sub. (6) is not a final order and is not appealable as of right under s. 808.03 (1). Earl v. Marcus, 92 Wis. 2d 13, 284 N.W.2d 690 (Ct. App. 1979).

805.15 Annotation Sub. (6) establishes that one who wishes to take an appeal from the interlocutory order issued by the court. Wick v. Mueller, 105 Wis. 2d 191, 313 N.W.2d 799 (1982).

805.15 Annotation A shockingly low award of damages justified a new trial on that issue. Westfall v. Kottke, 110 Wis. 2d 86, 328 N.W.2d 481 (1983).

805.15 Annotation A court may order a retrial under sub. (6) on punitive damages alone. Badger Bearing v. Drives & Bearings, 111 Wis. 2d 659, 331 N.W.2d 847 (Ct. App. 1983).

805.15 Annotation The trial court may not grant a new trial based solely upon unobjected to instructional errors, but may use that error to grant a new trial in the interest of justice. State v. Harp, 150 Wis. 2d 861, 443 N.W.2d 38 (Ct. App. 1989).

805.15 Annotation A new trial in the interest of justice under sub. (1), when the controversy was not fully tried, is not limited to cases of evidentiary error and does not require a showing of a probable different result in the 2nd trial. State v. Harp, 161 Wis. 2d 773, 469 N.W.2d 210 (Ct. App. 1991).

805.15 Annotation The standard for granting a new trial in the interest of justice when the verdict is contrary to the great weight of the evidence is less stringent than for granting a motion challenging the sufficiency of the evidence under s. 805.14. Sievert v. American Family Mutual Insurance Co. 180 Wis. 2d 426, 509 N.W.2d 75 (Ct. App. 1993).

805.15 Annotation A codefendant's testimony that the defendant was aware of at trial, but unable to present because the codefendant refused to testify on 5th amendment grounds, was not newly discovered evidence. State v. Jackson, 188 Wis. 2d 187, 525 N.W.2d 739 (Ct. App. 1994).



805.16 Time for motions after verdict.

805.16  Time for motions after verdict.

805.16(1) (1) Motions after verdict shall be filed and served within 20 days after the verdict is rendered, unless the court, within 20 days after the verdict is rendered, sets a longer time by an order specifying the dates for filing motions, briefs or other documents.

805.16(2) (2) The time for hearing arguments on motions after verdict shall be not less than 10 nor more than 60 days after the verdict is rendered, unless enlarged pursuant to motion under s. 801.15 (2) (a).

805.16(3) (3) If within 90 days after the verdict is rendered the court does not decide a motion after verdict on the record or the judge, or the clerk at the judge's written direction, does not sign an order deciding the motion, the motion is considered denied and judgment shall be entered on the verdict.

805.16(4) (4) Notwithstanding sub. (1), a motion for a new trial based on newly discovered evidence may be made at any time within one year after verdict. Unless an order granting or denying the motion is entered within 90 days after the motion is made, it shall be deemed denied.

805.16(5) (5) The time limits in this section for filing motions do not apply to a motion for a new trial based on newly discovered evidence that is brought under s. 974.06.

805.16 History History: Sup. Ct. Order, 67 Wis. 2d 585, 711 (1975); Sup. Ct. Order, 118 Wis. 2d xiii (1984); Sup. Ct. Order, 136 Wis. 2d xxv (1987); Sup. Ct. Order 160 Wis. 2d xiii (1991); 2001 a. 16.

805.16 Annotation Motions for directed verdicts and motions to dismiss made at the close of the plaintiff's case are motions challenging the sufficiency of the evidence under this section. Jansen Co. v. Milwaukee Area District Board, 105 Wis. 2d 1, 312 N.W.2d 813 (1981).

805.16 Annotation Time periods under this section may not be enlarged by showing excusable neglect under s. 801.15 (2) (a). Brookhouse v. State Farm Mutual Insurance Co. 130 Wis. 2d 166, 387 N.W.2d 82 (Ct. App. 1986).

805.16 Annotation Failure to present timely postverdict motions does not deprive the court of appeals jurisdiction to review a judgment. Hartford Insurance Co. v. Wales, 138 Wis. 2d 508, 406 N.W.2d 426 (1987).

805.16 Annotation Once the trial court loses authority to set aside a verdict under this section by failing to act within 90 days, it cannot achieve the same result by vacating the judgment under s. 806.07 (1) (h). Manly v. State Farm Fire and Casualty Co. 139 Wis. 2d 249, 407 N.W.2d 306 (Ct. App. 1987).

805.16 Annotation The trial court is not competent to consider sub. (1) motions if the movant fails to timely file the motions and fails to obtain an extension before expiration of the 20-day period. Ahrens-Cadillac Olds v. Belongia, 151 Wis. 2d 763, 445 N.W.2d 744 (Ct. App. 1989).

805.16 Annotation Trial court actions under s. 805.16 permitted pending appeal under s. 808.075 are subject to sub. (1) time limits. Schmidt v. Smith, 162 Wis. 2d 363, 469 N.W.2d 855 (Ct. App. 1991).

805.16 Annotation A sexually violent person committed under ch. 980 preserves the right to appeal, as a matter of right, by filing postverdict motions within 20 days of the commitment order. State v. Treadway, 2002 WI App 195, 257 Wis. 2d. 467, 651 N.W.2d 334, 00-2957.

805.16 Annotation This section applies to trial-related motions. An award of attorney fees is not trial-related. Gorton v. American Cyanamid Co. 194 Wis. 2d 203, 533 N.W.2d 746 (1995).



805.17 Trial to the court.

805.17  Trial to the court.

805.17(1)(1)  Motion at close of plaintiff's evidence. After the plaintiff, in an action tried by the court without a jury, has completed the presentation of his or her evidence, the defendant, without waiving his or her right to offer evidence in the event the motion is not granted, may move for a dismissal on the ground that upon the facts and the law the plaintiff has shown no right to relief. The court as trier of the facts may then determine them and render judgment against the plaintiff on that ground or may decline to render any judgment until the close of all the evidence. If the court renders judgment on the merits against the plaintiff, the court shall make findings as provided in sub. (2). Unless the court in its order for dismissal otherwise specifies, a dismissal under this section operates as an adjudication upon the merits.

805.17(2) (2) Effect. In all actions tried upon the facts without a jury or with an advisory jury, the court shall find the ultimate facts and state separately its conclusions of law thereon. The court shall either file its findings and conclusions prior to or concurrent with rendering judgment, state them orally on the record following the close of evidence or set them forth in an opinion or memorandum of decision filed by the court. In granting or refusing interlocutory injunctions the court shall similarly set forth the findings of fact and conclusions of law which constitute the grounds of its action. Requests for findings are not necessary for purposes of review. Findings of fact shall not be set aside unless clearly erroneous, and due regard shall be given to the opportunity of the trial court to judge the credibility of the witnesses. The findings of a referee may be adopted in whole or part as the findings of the court. If an opinion or memorandum of decision is filed, it will be sufficient if the findings of ultimate fact and conclusions of law appear therein. If the court directs a party to submit proposed findings and conclusions, the party shall serve the proposed findings and conclusions on all other parties not later than the time of submission to the court. The findings and conclusions or memorandum of decision shall be made as soon as practicable and in no event more than 60 days after the cause has been submitted in final form.

805.17(3) (3) Reconsideration motions. Upon its own motion or the motion of a party made not later than 20 days after entry of judgment, the court may amend its findings or conclusions or make additional findings or conclusions and may amend the judgment accordingly. The motion may be made with a motion for a new trial. If the court amends the judgment, the time for initiating an appeal commences upon entry of the amended judgment. If the court denies a motion filed under this subsection, the time for initiating an appeal from the judgment commences when the court denies the motion on the record or when an order denying the motion is entered, whichever occurs first. If within 90 days after entry of judgment the court does not decide a motion filed under this subsection on the record or the judge, or the clerk at the judge's written direction, does not sign an order denying the motion, the motion is considered denied and the time for initiating an appeal from the judgment commences 90 days after entry of judgment.

805.17(4) (4) Appeal. In actions tried by the court without a jury, the question of the sufficiency of the evidence to support the findings may be raised on appeal whether or not the party raising the question has objected in the trial court to such findings or moved for new trial.

805.17 History History: Sup. Ct. Order, 67 Wis. 2d 585, 712 (1975); Sup. Ct. Order, 73 Wis. 2d xxxi (1976); Sup. Ct. Order, 107 Wis. 2d xi (1982); Sup Ct. Order, 130 Wis. 2d xi (1986); Sup. Ct. Order, 160 Wis. 2d xiii (1991); 1993 a. 486.

805.17 Annotation Section 805.17 (3) does not limit the trial court's discretion to grant relief from an order or judgment under s. 806.07 (1) (h) when reasons justifying relief are apparent to the court. Matter of Estate of Smith, 82 Wis. 2d 667, 264 N.W.2d 239 (1978).

805.17 Annotation Failure to bring a motion under sub. (3) to correct a manifest error constitutes a waiver of the right to have an issue considered on appeal. Schinner v. Schinner, 143 Wis. 2d 81, 420 N.W.2d 381 (Ct. App. 1988).

805.17 Annotation If a motion is filed under sub. (3), the 45-day time for appeal under s. 808.04 (1) applies beginning upon disposal of the motion. Salzman v. DNR, 168 Wis. 2d 523, 484 N.W.2d 337 (Ct. App. 1992).

805.17 Annotation In a trial to the court, the court may not base its decision on affidavits submitted in support of a summary judgment. Proof offered in support of summary judgment is for determining if an issue of fact exists. When an issue of fact does, summary judgment proof gives way to trial proof. Berna-Mork v. Jones, 173 Wis. 2d 733, 496 N.W.2d 637 (Ct. App. 1992).

805.17 Annotation Sub. (3) modifies the deadline for filing appeals only on reconsideration motions after trials to the court. Continental Casualty Co. v. Milwaukee Metropolitan Sewerage District 175 Wis. 2d 527, 499 N.W.2d 282 (Ct. App. 1993).

805.17 Annotation Reconsideration assumes a question that has been previously considered. If a party has not appeared and made arguments, the court has not considered the party's arguments in the first instance and reconsideration is improper. Matter of Estate of O'Neill, 186 Wis. 2d 229, 519 N.W.2d 750 (Ct. App. 1994).

805.17 Annotation Although a formal order was subsequently signed, the trial court's letter to the parties informing them that a motion for reconsideration was denied was a denial "on the record" under sub. (3), and the time for filing an appeal commenced on the date of the letter. Orth v. Ameritrade, Inc. 187 Wis. 2d 162, 522 N.W.2d 30 (Ct. App. 1994).

805.17 Annotation A court's final written findings of fact and conclusions of law take precedence over an earlier written memorandum or an oral finding not repeated in the final order. When there is a conflict between an ambiguous oral pronouncement and the written judgment, it is proper to look to the written judgment to ascertain the court's intent. Jackson v. Gray, 212 Wis. 2d 436, 569 N.W.2d 467 (Ct. App. 1997), 95-3168.

805.17 Annotation There is no condition precedent under sub. (3) for reconsideration on the court's own motion except that the court must act within 20 days of its original decision. Therefore there is no requirement that the reason for reconsideration must have been a subject of the original hearing. Village of Thiensville v. Olsen, 223 Wis. 2d 256, 588 N.W.2d 394 (Ct. App. 1998), 98-2055.

805.17 Annotation Sub. (3) does not apply to reconsiderations of summary or default judgments. Teff v. Unity Health Plans Insurance Corporation, 2003 WI App 115, 265 Wis. 2d 703, 666 N.W.2d 38, 02-1319.

805.17 Annotation A tenant in an eviction may move for reconsideration of the eviction judgment under sub. (3), but must take an appeal from the judgment within the time for appeal in s. 799.445. The time for filing an appeal under sub. (3) does not apply. Highland Manor Associates v. Bast, 2003 WI 152, 268 Wis. 2d 1, 672 N.W.2d 709, 02-2799.

805.17 Annotation To prevail on a motion for reconsideration, the movant must present either newly discovered evidence or establish a manifest error of law or fact. A party may not use a motion for reconsideration to introduce new evidence that could have been introduced at the original summary judgment phase. Koepsell's Olde Popcorn Wagons, Inc. v. Koepsell's Festival Popcorn Wagons, Ltd. 2004 WI App 129, 275 Wis. 2d 397, 685 N.W.2d 397, 03-0773

805.17 Annotation When evidence in the record consists of disputed testimony and a video recording, the court of appeals will apply the clearly erroneous standard of review when reviewing the trial court's findings of fact based on that recording. State v. Walli, 2011 WI App 86, 334 Wis. 2d 402, 799 N.W.2d 898, 10-1256.

805.17 Annotation What You Need to Know: New Electronic Discovery Rules. Sankovitz, Grenig & Gleisner. Wis. Law. July 2010.



805.18 Mistakes and omissions; harmless error.

805.18  Mistakes and omissions; harmless error.

805.18(1)(1) The court shall, in every stage of an action, disregard any error or defect in the pleadings or proceedings which shall not affect the substantial rights of the adverse party.

805.18(2) (2) No judgment shall be reversed or set aside or new trial granted in any action or proceeding on the ground of selection or misdirection of the jury, or the improper admission of evidence, or for error as to any matter of pleading or procedure, unless in the opinion of the court to which the application is made, after an examination of the entire action or proceeding, it shall appear that the error complained of has affected the substantial rights of the party seeking to reverse or set aside the judgment, or to secure a new trial.

805.18 History History: Sup. Ct. Order, 67 Wis. 2d 585, 714 (1975); Sup. Ct. Order No. 96-08, 207 Wis. 2d xv (1997).

805.18 Annotation For an error to "affect the substantial rights" of a party, there must be a reasonable possibility that the error contributed to the outcome of the action. A reasonable possibility of a different outcome is a possibility sufficient to undermine confidence in the outcome. If the error at issue is not sufficient to undermine the reviewing court's confidence in the outcome of the proceeding, the error is harmless. Evelyn C.R. v. Tykila S. 2001 WI 110, 246 Wis. 2d 1, 629 N.W.2d 768, 00-1739.

805.18 Annotation Error is harmless if it is clear beyond a reasonable doubt that a rational jury would have found the defendant guilty absent the error. State v. Harvey, 2002 WI 93, 254 Wis. 2d 442, 647 N.W.2d 189, 00-0541.






806. Civil procedure — judgment.

806.01 Judgment.

806.01  Judgment.

806.01(1)(1)

806.01(1)(a)(a) A judgment is the determination of the action. It may be final or interlocutory.

806.01(1)(b) (b) Each judgment shall specify the relief granted or other determination of the action, and the name and place of residence of each party to the action.

806.01(1)(c) (c) Every final judgment shall grant the relief to which the party in whose favor it is rendered is entitled, even if the party has not demanded the relief in the pleadings. If there be no answer the relief granted to the plaintiff shall not exceed that demanded in the complaint. If the amount of money sought was excluded from the demand for judgment, as required under s. 802.02 (1m), the court shall require the plaintiff to specify the amount of money claimed and provide that information to the court and to the other parties prior to the court rendering judgment.

806.01(2) (2) If a partial judgment is proper in an action with several parties, the court in its discretion, may render judgment against one or more of the defendants and dismiss or permit the action to proceed against the others. In case of a finding substantially disposing of a claim on its merits, but leaving an account to be taken or a condition to be performed in order fully to determine the rights of the parties, an interlocutory judgment may be rendered disposing of all issues covered by the finding and reserving final judgment.

806.01 History History: Sup. Ct. Order, 67 Wis. 2d 585, 715 (1975); 1975 c. 218; 1985 a. 145; 1987 a. 256.

806.01 Annotation An order filed after verdict that gave the plaintiff the option of accepting a reduced judgment or a new trial limited to the issue of damages was not a "judgment" under this section. Collins v. Gee, 82 Wis. 2d 376, 263 N.W.2d 158 (1978).

806.01 Annotation Only the damages demanded may be awarded in a default judgment. Because the complaint did not contain a specific damage claim in accordance with s. 802.02 (1m), the plaintiff's failure to serve an affidavit setting forth the amount of its claimed damages was grounds for reversing a default judgment. Stein v. Illinois State Assistance Commission, 194 Wis. 2d 775, 535 N.W.2d 101 (Ct. App. 1995).

806.01 Annotation While a written judgment clear on its face is not open to construction, the trial court has the authority to construe an ambiguous judgment to effectuate the trial court's objective. A clarification is not a modification or amendment of the judgment. Because the judge who drafted the ambiguous language has a superior practical knowledge of its meaning, when the judge resolves an ambiguity based on his or her experience of the trial and uses a reasonable rationale, an appellate court is to affirm the clarification. Cashin v. Cashin, 2004 WI App 92, 273 Wis. 2d 754, 681 N.W.2d 255, 03-1010.

806.01 Annotation Use of a legal term of art is not necessary to incorporate documents. Documents may be incorporated in an order or other legal document without being physically attached to the document. Carney v. CNH Health & Welfare Plan, 2007 WI App 205, 305 Wis. 2d 443, 740 N.W.2d 625, 06-1529.

806.01 Annotation There need not be a specific injunction against the particular action to apply contempt sanctions to an order. An order or judgment that requires specific conduct, either to do, or to refrain from, specific actions, can be enforced by contempt. Neither s. 785.01 (1) nor case law requires that an order contain the specific term "enjoin" or "injunction" to allow the court to use contempt powers to enforce its orders, nor is the possibility of a separate civil action a bar to use of contempt to enforce a court order. Carney v. CNH Health & Welfare Plan, 2007 WI App 205, 305 Wis. 2d 443, 740 N.W.2d 625, 06-1529.

806.01 Annotation A party to a judgment is obligated to follow the court's judgment unless it is modified in a proceeding in the circuit court or on appeal. A judgment imposes a legal obligation, and violating it can subject an individual to contempt proceedings. This is true even if the judgment was entered in error, unless the court lacked jurisdiction to impose the judgment. Tensfeldt v. Haberman, 2009 WI 77, 319 Wis. 2d 329, 768 N.W.2d 641, 07-1638.

806.01 Annotation An otherwise valid judgment can be enforced against a legal entity when the judgment is entered against the name under which the legal entity does business. If the name under which a person or corporation does business is "simply another way to refer to" a single legal entity and constitutes no entity distinct from the person or corporation who does business, then a judgment against the "doing business as" name is enforceable against the legal entity from which it is indistinct. Paul Davis Restoration of S.E. Wisconsin, Inc. v. Paul Davis Restoration of Northeast Wisconsin, 2013 WI 49, 347 Wis. 2d 614, 831 N.W.2d 413, 11-1121.

806.01 Annotation The new Wisconsin rules of civil procedure: Chapters 805-807. Graczyk, 59 MLR 671.



806.02 Default judgment.

806.02  Default judgment.

806.02(1)(1) A default judgment may be rendered as provided in subs. (1) to (4) if no issue of law or fact has been joined and if the time for joining issue has expired. Any defendant appearing in an action shall be entitled to notice of motion for judgment.

806.02(2) (2) After filing the complaint and proof of service of the summons on one or more of the defendants and an affidavit that the defendant is in default for failure to join issue, the plaintiff may move for judgment according to the demand of the complaint. If the amount of money sought was excluded from the demand for judgment, as required under s. 802.02 (1m), the court shall require the plaintiff to specify the amount of money claimed and provide that information to the court and to the other parties prior to the court rendering judgment. If proof of any fact is necessary for the court to give judgment, the court shall receive the proof.

806.02(3) (3) If a defendant fails to appear in an action within the time fixed in s. 801.09 the court shall, before entering a judgment against such defendant, require proof of service of the summons in the manner required by s. 801.10 and, in addition, shall require further proof as follows:

806.02(3)(a) (a) Where a personal claim is made against the defendant, the court shall require proof by affidavit or other evidence, to be made and filed, of the existence of any fact not shown by the complaint which is needed to establish grounds for personal jurisdiction over the defendant. The court may require such additional proof as the interests of justice require.

806.02(3)(b) (b) Where no personal claim is made against the defendant, the court shall require such proofs, by affidavit or otherwise, as are necessary to show the court's jurisdiction has been invoked over the status, property or thing which is the subject of the action. The court may require such additional proof as the interests of justice require.

806.02(4) (4) In an action on express contract for recovery of a liquidated amount of money only, the plaintiff may file with the clerk proof of personal service of the summons on one or more of the defendants and an affidavit that the defendant is in default for failure to join issue. The clerk shall render and enter judgment against the defendants who are in default for the amount demanded in the complaint. Leaving the summons at the abode of a defendant is not personal service within the meaning of this subsection.

806.02(5) (5) A default judgment may be rendered against any defendant who has appeared in the action but who fails to appear at trial. If proof of any fact is necessary for the court to render judgment, the court shall receive the proof.

806.02 History History: Sup. Ct. Order, 67 Wis. 2d 585, 716 (1975); Sup. Ct. Order, 73 Wis. 2d xxxi (1976); Sup. Ct. Order, 82 Wis. 2d ix (1978); Sup. Ct. Order, 101 Wis. 2d xi (1981); Sup. Ct. Order, 109 Wis. 2d xiii (1982); 1987 a. 256.

806.02 Cross-reference Cross-reference: See s. 801.15 (4) for time required for notice under sub. (2).

806.02 Cross-reference Cross-reference: See 802.06 (1) for provision giving the state 45 days to respond to a complaint or counterclaim.

806.02 Annotation A default judgment entered under sub. (4) that is based on an erroneous determination that the claim was on an express contract for a liquidated sum of money was not necessarily void. Wisconsin Public Service Corporation v. Krist, 104 Wis. 2d 381, 311 N.W.2d 624 (1981).

806.02 Annotation The trial court properly granted default judgment against a party who failed to appear at the scheduling conference, but the damage amount was not supported by the record. Gaertner v. 880 Corp. 131 Wis. 2d 492, 389 N.W.2d 59 (Ct. App. 1986).

806.02 Annotation This section provides that the plaintiff may move for default judgment according to the demand of the complaint. Section 802.07 gives no indication that the appellations "plaintiff" and "defendant" may be reversed for purposes of a counterclaim. Pollack v. Calimag, 157 Wis. 2d 222, 458 N.W.2d 591 (Ct. App. 1990).

806.02 Annotation Only the damages demanded may be awarded in a default judgment. Because the complaint did not contain a specific damage claim in accordance with s. 802.02 (1m), the plaintiff's failure to serve an affidavit setting forth the amount of its claimed damages was grounds for reversing a default judgment. Stein v. Illinois State Assistance Commission, 194 Wis. 2d 775, 535 N.W.2d 101 (Ct. App. 1995).

806.02 Annotation A default judgment entered as a sanction is not governed by s. 806.02 and does not require a full evidentiary hearing if damages are contested. The proper form of hearing on damages is left to trial court discretion. Chevron Chemical Co. v. Deloitte & Touche LLP, 207 Wis. 2d 43, 557 N.W.2d 775 (1997), 94-2827.

806.02 Annotation A circuit court entering default judgment on a punitive damages claim must make inquiry beyond the complaint to determine the merits of the claim and the amount to be awarded. Apex Electronics Corp. v. Gee, 217 Wis. 2d 378, 577 N.W.2d 23 (1998), 97-0353.

806.02 Annotation If proof of damages is necessary, the trial court may hold a hearing, and the defendant has the right to participate and present evidence. Smith v. Golde, 224 Wis. 2d 518, 592 N.W.2d 287 (Ct. App. 1999), 97-3404.

806.02 Annotation An amended complaint that makes no reference to or incorporates any of the original complaint supersedes the original complaint when the amended complaint is filed in court. When such a complaint was filed prior to the time for answering on the original complaint had run, it was improper to enter a default judgment on the original complaint. Holman v. Family Health Plan, 227 Wis. 2d 478, 596 N.W.2d 358 (1999), 97-1490.

806.02 Annotation A party in default for failing to answer an original complaint cannot answer an amended complaint, thereby attempting to cure its default, unless the amended complaint relates to a new or additional claim for relief. Ness v. Digital Dial Communications, Inc. 227 Wis. 2d 592, 596 N.W.2d 365 (1999), 96-3436.

806.02 Annotation The decision to grant default judgment is within the sound discretion of the circuit court. The court properly denies a motion for default judgment if it determines that it would be compelled to reopen the judgment if the party opposing the motion would bring a motion to vacate under s. 806.07 (1). In addition, for the preemptive use of 806.07 (1) to apply, the court must find that the party opposing the default judgment must have a meritorious defense to the underlying action. Shirk v. Bowling, Inc. 2001 WI 36, 242 Wis. 2d 153, 624 N.W.2d 375, 98-3634.

806.02 Annotation That a party may be in default cannot confer a right to judgment upon a claim not recognized by law. The failure of an averment to state a valid claim for relief is fatal to a motion for default judgment. It follows that the failure to aver a claim for relief at all is fatal to a motion for default judgment. Tridle v. Horn, 2002 WI App 215, 257 Wis. 2d. 529, 652 N.W.2d 418, 01-3372.

806.02 Annotation Because an amended complaint that makes no reference to the original complaint and incorporates no part of the original complaint by reference supplants the original, any previous joining of issue resulting from answering the original complaint is nullified. To join issue, an answer to the amended complaint is required and absent an answer the action is subject to default judgment under sub. (1). Schuett v. Hanson, 2007 WI App 226, 305 Wis. 2d 729, 741 N.W.2d 292, 06-3014.

806.02 Annotation If a motion to enlarge time to serve is properly denied, a responsive pleading is not joined and effectively is stricken from the record. A motion for default judgment under sub. (2) is properly granted when the court effectively erases any responsive pleading either by granting a motion to strike or by denying a motion to enlarge time. Keene v. Sippel, 2007 WI App 261, 306 Wis. 2d 643, 743 N.W.2d 838, 06-2580.

806.02 Annotation The timely answer of the codefendant insureds denying the liability of all defendants did not preclude a judgment by default against the insurer on the issue of liability and damages upon the insurer's acknowledged default. Estate of Otto v. Physicians Insurance Company of Wisconsin, Inc. 2008 WI 78, 311 Wis. 2d 84, 751 N.W.2d 805, 06-1566.

806.02 Annotation It lies within the circuit court's discretion to determine the appropriate procedure for deciding factual issues in default judgment cases and that the defaulting party therefore has no right of trial by jury. The circuit court did not violate the defendant's right of trial by jury under Art. I, s. 5 when it denied the defendant's motion for a jury trial on the issue of damages. The defendant waived its right of trial by jury in the manner set forth in ss. 804.12 and 806.02 by violating the circuit court's discovery order and by incurring a judgment by default. Rao v. WMA Securities, Inc. 2008 WI 73, 310 Wis. 2d 623, 752 N.W.2d 220, 06-0813.

806.02 Annotation As a result of its failure to timely answer, for purposes of a default judgment motion, the defendant surety admitted the allegations necessary for it to be held liable, including the allegations of its principal's liability. Although the defendant argued its liability was solely derivative of the principal's liability, as a matter of law, the defendant's surety status did not save it from default judgment. Backus Electric, Inc. v. Petro Chemical Systems, Inc. 2013 WI App 35, 346 Wis. 2d 668, 829 N.W.2d 516, 11-3004.

806.02 Annotation Too Late? Interests of Justice Trump Default Judgments. Nelson. Wis. Law. Nov. 2012.

806.02 Cross-reference Cross-reference: See also notes to s. 806.07 for decisions relating to the vacation of default judgments.



806.025 Payment of judgment in cases involving prisoners.

806.025  Payment of judgment in cases involving prisoners.

806.025(1)(1) In this section, "prisoner" has the meaning given in s. 801.02 (7) (a) 2.

806.025(2) (2) If a court enters a judgment for a monetary award on behalf of a prisoner, the court shall do all of the following:

806.025(2)(a) (a) Order that the award be used to satisfy any unpaid court order of restitution against the prisoner and any other civil judgment in favor of a victim of a crime committed by the prisoner. If the amount of the monetary award is insufficient to pay all these unpaid orders and judgments, the orders and judgments shall be paid based on the length of time they have existed, the oldest order being paid first.

806.025(2)(am) (am) If money remains after the payment of all unpaid orders and judgments under par. (a), order reimbursement to the department of justice for an award made under subch. I of ch. 949 for which the department is subrogated under s. 949.15.

806.025(2)(at) (at) If money remains after the payment of reimbursement under par. (am), order the payment of any child or family support owed by the prisoner.

806.025(2)(b) (b) If money remains after the payment of child or family support under par. (at), order the payment of court costs or filing fees previously assessed against the prisoner by a state court that remain unpaid, with the oldest costs or fees being paid first.

806.025(2)(c) (c) If money remains after the payment of all court costs or filing fees under par. (b), order the payment of any unpaid litigation loan, as defined in s. 301.328 (1).

806.025(2)(d) (d) If any money remains after the payments under pars. (a) to (c), request that the department of corrections make a reasonable effort to notify any victims of the crime for which the prisoner was convicted and imprisoned, incarcerated or confined of the pending payment of a monetary award to the prisoner. The department of corrections shall inform the court of whether any victims were notified. The court shall withhold any payment to the prisoner under par. (e) for a reasonable time after the department of corrections notifies the court that a victim was notified so that the victim may have time to petition the court regarding payments to that victim from the remaining money.

806.025(2)(e) (e) Order that any money remaining after all payments are made under pars. (a) to (d) be paid to the prisoner.

806.025 History History: 1997 a. 133; 2007 a. 20.



806.03 Judgment on admitted claim; order to satisfy.

806.03  Judgment on admitted claim; order to satisfy. In an action on an express contract for the recovery of a liquidated sum of money only, if the answer admits any part of the plaintiff's claim or if the answer sets up a counterclaim for an amount less than the plaintiff's claim and contains no other defense to the action, the clerk, on motion of the plaintiff, shall render and enter judgment for the amount so admitted or for the amount claimed in the complaint less the amount of the defendant's counterclaim. When the defendant admits part of the plaintiff's claim to be just, the court, on motion, may order the defendant to satisfy that part of the claim and may enforce the order as it enforces a judgment or provisional remedy.

806.03 History History: Sup. Ct. Order, 67 Wis. 2d 585, 718 (1975); Sup. Ct. Order, 73 Wis. 2d xxxi (1976).



806.04 Uniform declaratory judgments act.

806.04  Uniform declaratory judgments act.

806.04(1) (1)  Scope. Courts of record within their respective jurisdictions shall have power to declare rights, status, and other legal relations whether or not further relief is or could be claimed. No action or proceeding shall be open to objection on the ground that a declaratory judgment or decree is prayed for. The declaration may be either affirmative or negative in form and effect; and such declarations shall have the force and effect of a final judgment or decree, except that finality for purposes of filing an appeal as of right shall be determined in accordance with s. 808.03 (1).

806.04(2) (2) Power to construe, etc. Any person interested under a deed, will, written contract or other writings constituting a contract, or whose rights, status or other legal relations are affected by a statute, municipal ordinance, contract or franchise, may have determined any question of construction or validity arising under the instrument, statute, ordinance, contract or franchise and obtain a declaration of rights, status or other legal relations thereunder. No party shall be denied the right to have declared the validity of any statute or municipal ordinance by virtue of the fact that the party holds a license or permit under such statutes or ordinances.

806.04(3) (3) Before breach. A contract may be construed either before or after there has been a breach thereof.

806.04(4) (4) Representatives, etc. Any person interested as or through a personal representative, trustee, guardian, or other fiduciary, creditor, devisee, legatee, heir, next of kin, or cestui que trust in the administration of a trust, or of the estate of a decedent, infant, individual adjudicated incompetent, or insolvent, may have a declaration of rights or legal relations in respect to the administration of the trust or estate for any of the following purposes:

806.04(4)(a) (a) To ascertain any class of creditors, devisees, legatees, heirs, next of kin or others; or

806.04(4)(b) (b) To direct the personal representatives or trustees to do or abstain from doing any particular act in their fiduciary capacity; or

806.04(4)(c) (c) To determine any question arising in the administration of the estate or trust, including questions of construction of wills and other writings.

806.04(5) (5) Enumeration not exclusive. The enumeration in subs. (2), (3) and (4) does not limit or restrict the exercise of the general powers conferred in sub. (1) in any proceeding where declaratory relief is sought, in which a judgment or decree will terminate the controversy or remove an uncertainty.

806.04(6) (6) Discretionary. The court may refuse to render or enter a declaratory judgment or decree where such judgment or decree, if rendered or entered, would not terminate the uncertainty or controversy giving rise to the proceeding.

806.04(7) (7) Review. All orders, judgments and decrees under this section may be reviewed as other orders, judgments and decrees.

806.04(8) (8) Supplemental relief. Further relief based on a declaratory judgment or decree may be granted whenever necessary or proper. The application therefor shall be by petition to a court having jurisdiction to grant the relief. If the application be deemed sufficient, the court shall, on reasonable notice, require any adverse party whose rights have been adjudicated by the declaratory judgment or decree, to show cause why further relief should not be granted forthwith.

806.04(9) (9) Jury trial. When a proceeding under this section involves the determination of an issue of fact, such issue may be tried and determined in the same manner as issues of fact are tried and determined in other civil actions in the court in which the proceeding is pending.

806.04(10) (10) Costs. In any proceeding under this section the court may make such award of costs as may seem equitable and just.

806.04(11) (11) Parties. When declaratory relief is sought, all persons shall be made parties who have or claim any interest which would be affected by the declaration, and no declaration may prejudice the right of persons not parties to the proceeding. In any proceeding which involves the validity of a municipal ordinance or franchise, the municipality shall be made a party, and shall be entitled to be heard. If a statute, ordinance or franchise is alleged to be unconstitutional, the attorney general shall also be served with a copy of the proceeding and be entitled to be heard. In any proceeding under this section in which the constitutionality, construction or application of any provision of ch. 227, or of any statute allowing a legislative committee to suspend, or to delay or prevent the adoption of, a rule as defined in s. 227.01 (13) is placed in issue by the parties, the joint committee for review of administrative rules shall be served with a copy of the petition and, with the approval of the joint committee on legislative organization, shall be made a party and be entitled to be heard. In any proceeding under this section in which the constitutionality, construction or application of any provision of ch. 13, 20, 111, 227 or 230 or subch. I, III or IV of ch. 16 or s. 753.075, or of any statute allowing a legislative committee to suspend, or to delay or prevent the adoption of, a rule as defined in s. 227.01 (13) is placed in issue by the parties, the joint committee on legislative organization shall be served with a copy of the petition and the joint committee on legislative organization, the senate committee on organization or the assembly committee on organization may intervene as a party to the proceedings and be heard.

806.04(12) (12) Construction. This section is declared to be remedial; its purpose is to settle and to afford relief from uncertainty and insecurity with respect to rights, status and other legal relations; and is to be liberally construed and administered.

806.04(13) (13) Words construed. The word "person" wherever used in this section, shall be construed to mean any person, partnership, joint stock company, unincorporated association or society, or municipal or other corporation of any character whatsoever.

806.04(14) (14) Provisions severable. The several subsections and provisions of this section except subs. (1) and (2) are declared independent and severable, and the invalidity, if any, of any part or feature thereof shall not affect or render the remainder of the statute invalid or inoperative.

806.04(15) (15) Uniformity of interpretation. This section shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it, and to harmonize, as far as possible, with federal laws and regulations on the subject of declaratory judgments and decrees.

806.04(16) (16) Short title. This section may be cited as the "Uniform Declaratory Judgments Act".

806.04 History History: Sup. Ct. Order, 67 Wis. 2d 585, 718 (1975); 1975 c. 218; Sup. Ct. Order, 82 Wis. 2d ix (1978); 1977 c. 449; 1979 c. 38, 89, 175; 1979 c. 330 s. 13; 1979 c. 352, 355; 1981 c. 96 s. 67; 1981 c. 187 s. 10; 1981 c. 390 s. 252; 1983 a. 255 s. 6; 1985 a. 182 s. 57, Sup. Ct. Order, 166 Wis. 2d xix (1992); 2001 a. 102, 109; 2005 a. 177, 387.

806.04 Annotation A hospital's action for declaratory judgment to define a law enforcement officer's right to demand that doctors take blood samples for intoxication tests did not lie when the complaint did not cite a statute under which the doctors were threatened with prosecution or sufficient facts to determine the application of a particular statute. Waukesha Memorial Hospital v. Baird, 45 Wis. 2d 629, 173 N.W.2d 700 (1970).

806.04 Annotation In most cases a court may not know that a declaratory judgment would not terminate a controversy giving rise to the proceeding until it has heard the evidence, but a court need not go through trial to arrive at a foregone conclusion when it appears on the face of the complaint that a declaratory judgment will not terminate the controversy. (Language in Miller v. Currie, 208 Wis. 199 intimating otherwise, is modified.) American Medical Services Inc. v. Mutual Federal Savings & Loan, 52 Wis. 2d 198, 188 N.W.2d 529 (1971).

806.04 Annotation Sub. (5) qualifies the specific powers enumerated in subs. (1) to (4) and the discretionary power in sub. (6) applies to all cases. Even if a complaint states a cause of action for declaratory relief, it may be dismissed if a declaratory judgment would not terminate the controversy. American Medical Services Inc. v. Mutual Federal Savings & Loan, 52 Wis. 2d 198, 188 N.W.2d 529 (1971).

806.04 Annotation In an action for declaratory judgment, the complaint should not be dismissed when the judgment declares the rights on the complaint or the merits are decided. Dismissal is proper when for a valid reason the merits are not reached and the suit should not be entertained. Kenosha v. Unified School District No. 1, 55 Wis. 2d 642, 201 N.W.2d 66 (1972).

806.04 Annotation A declaratory judgement action was an appropriate vehicle for a putative father seeking a determination of his paternity. Slawek v. Stroh, 62 Wis. 2d 295, 215 N.W.2d 9 (1973).

806.04 Annotation A request for declaratory judgment to declare the proper procedure to be followed in an administrative proceeding could not be entertained because the purpose of the statute was to expedite justice and to avoid long and complicated litigation, not to interrupt legal proceedings presently in operation. State v. WERC, 65 Wis. 2d 624, 223 N.W.2d 543 (1974).

806.04 Annotation The service of a copy of the proceedings upon the attorney general under sub. (11) is not only mandatory but goes to the jurisdiction of the court to hear the action in the first instance. Bollhoffer v. Wolke, 66 Wis. 2d 141, 223 N.W.2d 902 (1974).

806.04 Annotation A declaratory judgment to effect dissolution of a corporation did not lie because: 1) the determination of the corporation's right to exist would affect members not before the court as parties; 2) sub. (11) required that all persons who "would be affected by the declaration" shall be made parties; and 3) a corporation may only be dissolved by voluntary act of its shareholders or involuntary proceedings initiated by the attorney general. Rudolph v. Indian Hills Estates, Inc. 68 Wis. 2d 768, 229 N.W.2d 671 (1975).

806.04 Annotation Hospitals are "direct objects" of s. 70.11 (4m) for purposes of standing to bring a declaratory judgment action seeking a tax exemption for medical equipment leased by the hospital from a commercial lessor. Madison General Hospital Association v. City of Madison, 71 Wis. 2d 259, 237 N.W.2d 750 (1976).

806.04 Annotation The use of the declaratory judgment act to attempt to fix the state's responsibility to respond to a monetary claim is not authorized. Lister v. Board of Regents, 72 Wis. 2d 282, 240 N.W.2d 610 (1976).

806.04 Annotation In a declaratory judgment action by taxpayers against a school board, legal conclusions in the complaint challenging the constitutionality of a taxing statute were permissible. Declaratory judgment actions are discussed. Tooley v. O'Connell, 77 Wis. 2d 422, 253 N.W.2d 335.

806.04 Annotation Service on the attorney general is a jurisdictional prerequisite under sub. (11) even when the constitutional issue is collateral to or a preliminary step in the determination of the rights sought to be declared. O'Connell v. Board of Education, Jt. District #10 of Mukwonago, 82 Wis. 2d 728, 264 N.W.2d 561 (1978).

806.04 Annotation Service under sub. (11) on the attorney general is timely if made in time to permit a defense against a claim of unconstitutionality. Town of Walworth v. Fontana-on-Geneva Lake, 85 Wis. 2d 432, 270 N.W.2d 442 (Ct. App. 1978).

806.04 Annotation If the constitutionality of a statute is challenged in an action other than a declaratory judgment action, the attorney general must be served, but the failure to do so at the trial court level was cured by service at the appellate level. In Matter of Estate of Fessler, 100 Wis. 2d 437, 302 N.W.2d 414 (1981).

806.04 Annotation The trial court did not abuse its discretion by declaring rights that would be created if a proposed release agreement were executed. Loy v. Bunderson, 107 Wis. 2d 400, 320 N.W.2d 175 (1982).

806.04 Annotation Attorney fees are not recoverable as "costs" under sub. (10). Kremers-Urban Co. v. American Employers Ins. 119 Wis. 2d 722, 351 N.W.2d 156 (1984).

806.04 Annotation Under sub. (11), the plaintiff must serve the joint committee for review of administrative rules within the time limits under s. 893.02. Richards v. Young, 150 Wis. 2d 549, 441 N.W.2d 742 (1989).

806.04 Annotation The declaratory judgments act is singularly suited to test the validity of legislative action prior to enforcement. Weber v. Town of Lincoln, 159 Wis. 2d 144, 463 N.W.2d 869 (Ct. App. 1990).

806.04 Annotation Declaratory judgment is appropriate if: 1) there is a controversy in which a claim is asserted against a party with an interest in contesting it; 2) the controversy is between adverse parties; 3) the party seeking relief has a legally protectible interest; and 4) the issue in controversy is ripe for determination. Miller Brands-Milwaukee v. Case, 162 Wis. 2d 684, 470 N.W.2d 290 (1991).

806.04 Annotation Supplemental relief under sub. (8) may include attorney fees incurred by an insured in establishing coverage under a policy. Elliott v. Donahue, 169 Wis. 2d 310, 485 N.W.2d 403 (1992).

806.04 Annotation If the issue of insurance coverage involves a party not a party to the underlying lawsuit, coverage may be determined by either a bifurcated trial or a separate declaratory judgment action. The plaintiff and any other party asserting a claim in the underlying suit must be named and consolidation with the underlying action may be required. Fire Insurance Exchange v. Basten, 202 Wis. 2d 74, 549 N.W.2d 690 (1996), 94-3377.

806.04 Annotation By definition, ripeness required in a declaratory judgment is different from ripeness required in other actions. A plaintiff seeking a declaratory judgment need not actually suffer an injury before seeking relief under sub. (2). Nonetheless, a matter is not ripe unless the facts are sufficiently developed to allow a conclusive adjudication. Milwaukee District Council 48 v. Milwaukee County, 2001 WI 65, 244 Wis. 2d 333, 627 N.W.2d 866, 98-1126.

806.04 Annotation To have standing to bring an action for declaratory judgment, a party must have a personal stake in the outcome and must be directly affected by the issues in controversy. A party's status as a taxpayer, property owner, or one who disagrees with municipal decisions does not confer standing. Lake Country Racquet & Athletic Club, Inc. v. Village of Hartland, 2002 WI App 301, 259 Wis. 2d 107, 655 N.W.2d 189.

806.04 Annotation Sub. (2) does not address the application of the exhaustion of administrative remedies doctrine. The doctrine may apply even though a party seeks relief that falls within sub. (2). Although administrative agencies do not have the power to declare statutes unconstitutional and the lack of authority has been a basis for not applying the exhaustion doctrine, if the agency has the authority to provide the relief requested without invalidating the rule, a constitutional basis for the claim does not in itself support an exception to the exhaustion rule. Metz v. Veterinary Examining Board, 2007 WI App 220, 305 Wis. 2d 788, 741 N.W.2d 244, 06-1611.

806.04 Annotation Sub. (11) does not require that when a declaratory judgment as to the validity of a statute or ordinance is sought, every person whose interests are affected by the statute or ordinance must be made a party to the action. If the statute were so construed, the remedy would be rendered impractical and indeed often worthless for determining the validity of legislative enactments, either state or local, since such enactments commonly affect the interests of large numbers of people. Helgeland v. Wisconsin Municipalities, 2008 WI 9, 307 Wis. 2d 1, 745 N.W.2d 1, 05-2540.

806.04 Annotation Ripeness, as it pertains to declaratory judgments, is a legal conclusion subject to de novo review. Olson v. Town of Cottage Grove, 2008 WI 51, 309 Wis. 2d 365, 749 N.W.2d 211, 05-2257.

806.04 Annotation Parties to written instruments may seek a declaration of the construction or validity of the instrument, and a contract may be construed either before or after a breach. Thus, the plaintiffs did not need to allege a breach of obligations regarding the construction of a driveway over an easement granted in a a recorded instrument in order to seek a declaration of those obligations. Mnuk v. Harmony Homes, Inc. 2010 WI App 102, 329 Wis. 2d_182, 790 N.W.2d 514, 09-1178.

806.04 Annotation This section should be construed together with the statute on class actions, s. 803.08, and therefore it does not exclude the procedure of representative defense of the interests of a class from an action for declaratory relief. Ewer v. Lake Arrowhead Association, Inc. 2012 WI App 64, 342 Wis. 2d 194, 817 N.W.2d 465, 11-0113.

806.04 Annotation There is no authority for the proposition that a governmental entity provided notice of a constitutional challenge to one of its statutes in the context of private litigation must intervene or suffer the consequences. While the attorney general may have a general duty to defend Wisconsin statutes against constitutional attack, this does not mandate intervention and justify the application of preclusion principles. Intervention is a strategic decision left to the better judgment of the attorney general. Flying J, Inc. v. Van Hollen, 597 F. Supp. 2d 848 (2009).



806.05 Declaratory judgments against obscene matter.

806.05  Declaratory judgments against obscene matter.

806.05(1)(1)  Grounds for and commencement of action. Whenever there is reasonable cause to believe that any book, magazine, or other written matter, or picture, sound recording or film, which is being sold, loaned, or distributed in any county, or is in the possession of any person who intends to sell, loan or distribute the same in any county, is obscene, the district attorney of such county, in the name of the state, as plaintiff, may file a complaint in the circuit court for such county directed against such matter by name. Upon the filing of such complaint, the court shall make a summary examination of such matter. If it is of the opinion that there is reasonable cause to believe that such matter is obscene, it shall issue an order, directed against said matter by name, to show cause why said matter should not be judicially determined to be obscene. This order shall be addressed to all persons interested in the publication, production, sale, loan, exhibition and distribution thereof, and shall be returnable within 30 days. The order shall be published as a class 2 notice, under ch. 985. A copy of such order shall be sent by certified mail to the publisher, producer, and one or more distributors of said matter, to the persons holding the copyrights, and to the author, in case the names of any such persons appear on such matter or can with reasonable diligence be ascertained by said district attorney. Such publication shall commence and such notices shall be so mailed within 72 hours of the issuance of the order to show cause by the court.

806.05(1m) (1m) Interlocutory adjudication. After the issuance of the order to show cause under sub. (1), the court shall, on motion of the district attorney, make an interlocutory finding and adjudication that said book, magazine or other written matter or picture, sound recording or film is obscene, which finding and adjudication shall be of the same effect as the final judgment provided in sub. (3) or (5), but only until such final judgment is made or until further order of the court.

806.05(2) (2) Right to defend; jury trial. Any person interested in the publication, production, sale, loan, exhibition or distribution of such matter may appear and file an answer on or before the return day named in said notice. If in such answer the right to trial by jury is claimed on the issue of the obscenity of said matter, such issue shall be tried to a jury. If no right to such trial is thus claimed, it shall be deemed waived, unless the court shall, for cause shown, on motion of an answering party, otherwise order.

806.05(3) (3) Default. If no person appears and answers within the time allowed, the court may then, without notice, upon motion of the plaintiff, if the court finds that the matter is obscene, make an adjudication against the matter that the same is obscene.

806.05(4) (4) Speedy hearing; rules of evidence. If an answer is filed, the case shall be set down for a speedy hearing, but an adjudication of default and order shall first be entered against all persons who have not appeared and answered in the manner provided in sub. (3). If any person answering so demands, the trial shall not be adjourned for a period of longer than 72 hours beyond the opening of court on the day following the filing of the answer. At such hearing, subject to chs. 901 to 911, the court shall receive the testimony of experts and evidence as to the literary, cultural or educational character of said matter and as to the manner and form of its production, publication, advertisement, distribution and exhibition. The dominant effect of the whole of such matter shall be determinative of whether said matter is obscene.

806.05(5) (5) Findings and judgment. If, after the hearing, the court or jury, unless its finding is contrary to law or to the great weight and clear preponderance of the evidence, determines that the matter is obscene, the court shall enter judgment that the matter is obscene. If it is determined that the matter is not obscene, the court shall enter judgment dismissing the complaint, and a total of not more than $100 in costs, in addition to taxable disbursements, may be awarded to the persons defending the matter, which shall be paid from the county treasury. Any judgment under this subsection may be appealed to the court of appeals under chs. 808 and 809 by any person adversely affected, and who is either interested in the publication, production, sale, loan, exhibition or distribution of the matter, or is the plaintiff district attorney.

806.05(6) (6) Admissibility in criminal prosecutions. In any trial for a violation of s. 944.21, the proceeding under this section and the final judgment of the circuit court under sub. (3) or (5) or the interlocutory adjudication under sub. (1m), shall be admissible in evidence on the issue of the obscenity of said matter and on the issue of the defendant's knowledge that said matter is obscene, provided, that if the judgment of the court sought to be introduced in evidence is one holding the matter to be obscene, it shall not be admitted unless the defendant in said criminal action was served with notice of the judgment of the court hereunder, and the criminal prosecution is based upon conduct by said defendant occurring more than 18 hours after such service or such appearance, whichever is earlier.

806.05 History History: Sup. Ct. Order, 67 Wis. 2d 585, 721 (1975); 1975 c. 218; 1977 c. 187, 272.

806.05 Annotation The provision of sub. (1m) that permit an interlocutory judgment prior to an adversary adjudication and of sub. (6) that permits admission of the interlocutory judgment in evidence in a criminal trial are unconstitutional. State v. I, A Woman — Part II, 53 Wis. 2d 102, 191 N.W.2d 897 (1971).

806.05 Annotation The notice procedures under sub. (1) meet due process requirements. State v. Erotomic, 87 Wis. 2d 536, 275 N.W.2d 160 (Ct. App. 1979).



806.06 Rendition, perfection and entry of judgment.

806.06  Rendition, perfection and entry of judgment.

806.06(1)(1)

806.06(1)(a)(a) A judgment is rendered by the court when it is signed by the judge or by the clerk at the judge's written direction.

806.06(1)(b) (b) A judgment is entered when it is filed in the office of the clerk of court.

806.06(1)(c) (c) A judgment is perfected by the taxation of costs and the insertion of the amount thereof in the judgment.

806.06(1)(d) (d) A judgment is granted when given orally in open court on the record.

806.06(2) (2) The judge or the clerk upon the written order of the judge may sign the judgment. The judgment shall be entered by the clerk upon rendition.

806.06(3) (3) After an order or judgment is entered, either party may serve upon the other a written notice of entry containing the date of entry.

806.06(4) (4) A judgment may be rendered and entered at the instance of any party either before or after perfection. If the party in whose favor the judgment is rendered causes it to be entered, the party shall perfect the judgment within 30 days of entry or forfeit the right to recover costs. If the party against whom the judgment is rendered causes it to be entered, the party in whose favor the judgment is rendered shall perfect it within 30 days of service of notice of entry of judgment or forfeit the right to recover costs. If proceedings are stayed under s. 806.08, judgment may be perfected at any time within 30 days after the expiration of the stay. If the parties agree to settle all issues but fail to file a notice of dismissal, the judge may direct the clerk to draft an order dismissing the action. No execution shall issue until the judgment is perfected or until the expiration of the time for perfection, unless the party seeking execution shall file a written waiver of entitlement to costs.

806.06(5) (5) Notice of entry of judgment or order must be given within 21 days after the entry of judgment or order to constitute notice under s. 808.04 (1).

806.06 History History: Sup. Ct. Order, 67 Wis. 2d 585, 724 (1975); 1975 c. 218; Sup. Ct. Order, 83 Wis. 2d xiii (1978); Sup. Ct. Order, 92 Wis. 2d xiii (1979); Sup. Ct. Order, 104 Wis. 2d xi (1981).

806.06 Annotation Notice of entry of judgment was "given" within meaning of sub. (5) when it was mailed. Section 801.15 (5) was inapplicable. Bruns v. Muniz, 97 Wis. 2d 742, 295 N.W.2d 11 (Ct. App. 1980).

806.06 Annotation The last document in litigation should indicate on its face that for purposes of appeal it is a final order or judgment and that no subsequent document is contemplated. Radoff v. Red Owl Stores, Inc. 109 Wis. 2d 490, 326 N.W.2d 240 (1982).

806.06 Annotation Under s. 808.04 (1), notice of entry of judgment must be given within 21 days of the entry of judgment, not of signing, consistent with s. 806.06 (5). Linnmar, Inc. v. First Enterprises, 161 Wis. 2d 706, 468 N.W.2d 741 (Ct. App. 1991).

806.06 Annotation Sub. (4) governs the timeliness of an application for attorney fees in a federal civil rights action. Hartman v. Winnebago County, 216 Wis. 2d 419, 574 N.W.2d 222 (1998), 96-0596.

806.06 Annotation No statute authorizes a clerk of court's office to correct a clerical error in the sentence portion of a judgment of conviction. The circuit court, and not the clerk's office, must determine the merits of a request for a change in the sentence portion of a written judgment because of an alleged clerical error. State v. Prihoda, 2000 WI 123, 239 Wis. 2d 244, 618 N.W.2d 857, 98-2263.

806.06 Annotation An action to enforce a contractual agreement to pay attorney fees in the event of a suit between the parties to the contract was subject to the time limit under sub. (4). Purdy v. Cap Gemini America, Inc. 2001 WI App 270, 248 Wis. 2d 804, 637 N.W.2d 763, 00-3544.

806.06 Annotation Sub. (4) governs time limits when a judgment has been rendered. An order for consolidation is not a judgment and cannot trigger the time limits under sub. (4). Forman v. McPherson, 2004 WI App 145, 275 Wis. 2d 604, 685 N.W.2d 603, 03-2505.



806.07 Relief from judgment or order.

806.07  Relief from judgment or order.

806.07(1) (1) On motion and upon such terms as are just, the court, subject to subs. (2) and (3), may relieve a party or legal representative from a judgment, order or stipulation for the following reasons:

806.07(1)(a) (a) Mistake, inadvertence, surprise, or excusable neglect;

806.07(1)(b) (b) Newly-discovered evidence which entitles a party to a new trial under s. 805.15 (3);

806.07(1)(c) (c) Fraud, misrepresentation, or other misconduct of an adverse party;

806.07(1)(d) (d) The judgment is void;

806.07(1)(e) (e) The judgment has been satisfied, released or discharged;

806.07(1)(f) (f) A prior judgment upon which the judgment is based has been reversed or otherwise vacated;

806.07(1)(g) (g) It is no longer equitable that the judgment should have prospective application; or

806.07(1)(h) (h) Any other reasons justifying relief from the operation of the judgment.

806.07(2) (2) The motion shall be made within a reasonable time, and, if based on sub. (1) (a) or (c), not more than one year after the judgment was entered or the order or stipulation was made. A motion based on sub. (1) (b) shall be made within the time provided in s. 805.16. A motion under this section does not affect the finality of a judgment or suspend its operation. This section does not limit the power of a court to entertain an independent action to relieve a party from judgment, order, or proceeding, or to set aside a judgment for fraud on the court.

806.07(3) (3) A motion under this section may not be made by an adoptive parent to relieve the adoptive parent from a judgment or order under s. 48.91 (3) granting adoption of a child. A petition for termination of parental rights under s. 48.42 and an appeal to the court of appeals shall be the exclusive remedies for an adoptive parent who wishes to end his or her parental relationship with his or her adoptive child.

806.07 History History: Sup. Ct. Order, 67 Wis. 2d 585, 726 (1975); 1975 c. 218; 1997 a. 114.

806.07 Annotation There was no abuse of discretion in finding no excusable mistake when the movant had answered a complaint by business letter, was an experienced business person, was well-educated, and had undergone a nearly identical experience in a former case. Hansher v. Kaishian, 79 Wis. 2d 374, 255 N.W.2d 564 (1977).

806.07 Annotation A lawyer's failure to answer a complaint due to misplacing a client's papers while moving an office did not relieve the client from the resulting default judgment. Dugenske v. Dugenske, 80 Wis. 2d 64, 257 N.W.2d 865 (1977).

806.07 Annotation The trial court abused its discretion in refusing to consider whether the defendant, in sending a letter to plaintiff's counsel purporting to be an answer, had committed an excusable mistake. Maier Construction, Inc. v. Ryan, 81 Wis. 2d 463, 260 N.W.2d 700 (1977).

806.07 Annotation Section 805.17 (3) does not limit a trial court's discretionary power to grant relief under sub. (1) (h) when reasons justifying relief are apparent to the court. In Matter of Estate of Smith, 82 Wis. 2d 667, 264 N.W.2d 239 (1978).

806.07 Annotation A motion filed over 6 months after the entry of judgment was not filed within a "reasonable time" under sub. (2). Rhodes v. Terry, 91 Wis. 2d 165, 280 N.W.2d 248 (1979).

806.07 Annotation A postjudgment order of the circuit court denying a motion during the pendency of an appeal is not reviewable on an appeal from the judgment. Chicago & North Western Railroad v. LIRC, 91 Wis. 2d 462, 283 N.W.2d 603 (Ct. App. 1979).

806.07 Annotation Sub. (1) (h) is to be liberally construed to allow relief from judgments whenever appropriate to accomplish justice. Conrad v. Conrad, 92 Wis. 2d 407, 284 N.W.2d 674 (1979).

806.07 Annotation Neglect by both a lawyer and client was not "excusable." Charolais Breeding Ranches v. Wiegel, 92 Wis. 2d 498, 285 N.W.2d 720 (1979).

806.07 Annotation The trial court did not abuse its discretion in setting aside a judicial sale when the buyer based its bid on incorrect figures in the judgment of foreclosure. Family Savings and Loan Association v. Barkwood Landscaping Co., Inc. 93 Wis. 2d 190, 286 N.W.2d 581 (1980).

806.07 Annotation Relief from a judgment entered in a ch. 227 review may not be granted under this section. Charter Manufacturing Co. v. Milwaukee River Restoration Council, 102 Wis. 2d 521, 307 N.W.2d 322 (Ct. App. 1981).

806.07 Annotation A judgment entered based on an erroneous determination by the court of its own powers is not necessarily void. Wisconsin Public Service Corporation v. Krist, 104 Wis. 2d 381, 311 N.W.2d 624 (1981).

806.07 Annotation New testing methods to establish paternity cannot be used to affect the finality of a long-decided paternity determination. State ex rel. R. A. S. v. J. M. 114 Wis. 2d 305, 338 N.W.2d 851 (Ct. App. 1983).

806.07 Annotation Sub. (1) (h) allows relief even if the claim sounds in par. (a), (b), or (c) if extraordinary circumstances justify relief. State ex rel. M.L.B. v. D.G.H. 122 Wis. 2d 536, 363 N.W.2d 419 (1985).

806.07 Annotation The "reasonable time" requirement of sub. (2) does not apply to void judgments. Neyland v. Vorwald, 124 Wis. 2d 85, 368 N.W.2d 648 (1985).

806.07 Annotation An order granting a motion under sub. (1) (a) is not appealable as of right. Wellens v. Kahl Ins. Agency, Inc. 145 Wis. 2d 66, 426 N.W.2d 41 (Ct. App. 1988).

806.07 Annotation An order vacating a judgment arises in the context of an underlying action and is not appealable as of right because additional proceedings will follow. Wellens v. Kahl Insurance Agency, Inc. 145 Wis. 2d 66, 426 N.W.2d 41 (Ct. App. 1988).

806.07 Annotation A court may not use sub. (1) (h) purely as a vehicle to extend the time period for appeal. Eau Claire County v. Employers Insurance of Wausau, 146 Wis. 2d 101, 430 N.W.2d 579 (Ct. App. 1988).

806.07 Annotation A finding that there are grounds to reopen a divorce judgment under sub. (1) does not require reopening it. The trial court may exercise discretion in determining whether there are factors militating against reopening the judgment. Johnson v. Johnson, 157 Wis. 2d 490, 460 N.W.2d 166 (Ct. App. 1990).

806.07 Annotation A change in the judicial view of an established rule of law is not an extraordinary circumstance justifying relief under sub. (1) (h). Schwochert v. American Family Ins. Co. 166 Wis. 2d 97, 479 N.W.2d 190 (Ct. App. 1991). See also Schwochert v. American Family Insurance Co. 172 Wis. 2d 628, 494 N.W.2d 201 (1992).

806.07 Annotation A property division may be modified under s. 806.07, however the supremacy clause prevents a property division to be modified after a debt thereunder is discharged in bankruptcy. Spankowski v. Spankowski, 172 Wis. 2d 285, 493 N.W.2d 737 (Ct. App. 1992).

806.07 AnnotationSub. (1) (g) applies only to equitable actions. Nelson v. Taff, 175 Wis. 2d 178, 499 N.W.2d 685 (Ct. App. 1993).

806.07 Annotation A "reasonable time" to bring a motion under sub. (1) (h) can only be determined after a thorough review of all relevant factors. Cynthia M.S. v. Michael F.C. 181 Wis. 2d 618, 511 N.W.2d 868 (Ct. App. 1994).

806.07 Annotation A bank that failed to file an answer due to mislaying papers was not held to the same standard for excusable neglect as an attorney or insurance company. Baird Contracting, Inc. v. Mid Wisconsin Bank, 189 Wis. 2d 321, 525 N.W.2d 271 (Ct. App. 1994).

806.07 Annotation In determining whether to overturn a default judgment, the court must consider that the statute regarding vacation is remedial and should be liberally construed and that giving people their day in court is favored while default judgment is not. Prompt response to the default is also considered. Baird Contracting, Inc. v. Mid Wisconsin Bank, 189 Wis. 2d 321, 525 N.W.2d 271 (Ct. App. 1994).

806.07 Annotation A successor judge in a circuit court has the authority to modify or reverse rulings of a predecessor judge if the predecessor judge was empowered to make the modification or reversal. Dietrich v. Elliot, 190 Wis. 2d 816, 528 N.W.2d 17 (Ct. App. 1995).

806.07 Annotation Case law is not a "prior judgment" under sub. (1) (f). Relief from a judgment will not be granted because the law relied on in adjudicating a case has been overruled in unrelated proceedings. Schauer v. DeNeveu Homeowners Ass'n, 194 Wis. 2d 62, 533 N.W.2d 470 (1995).

806.07 Annotation The one-year time limit in sub. (2) cannot be tolled or extended under any circumstances for purposes of relief under sub. (1) (a). Miro Tool & Manufacturing, Inc. v. Midland Machinery, 205 Wis. 2d 650, 556 N.W.2d 437 (Ct. App. 1996), 95-3266.

806.07 Annotation An independent action for equitable relief from judgments or final orders procured by fraud is not prevented by this section. As sub. (2) does not prescribe a time limit for bringing an independent action, only laches applies. Walker v. Tobin, 209 Wis. 2d 72, 561 N.W.2d 810 (Ct. App. 1997), 96-0827.

806.07 Annotation When the record demonstrates the circuit court's intention to send notice of an order, but it failed to do so and acknowledged the mistake, the court could effectively extend the time to appeal by vacating and reinstating the order. Edland v. Wisconsin Physicians Service Insurance Corp. 210 Wis. 2d 638, 563 N.W.2d 519 (1997), 96-1883.

806.07 Annotation To obtain relief under sub. (2) from a judgment obtained as the result of fraud on a court, the complaining party must have responded without inexcusable neglect, which includes unexplained delay in responding to the original action. Dekker v. Wergin, 214 Wis. 2d 17, 570 N.W.2d 861 (Ct. App. 1997), 96-3258.

806.07 Annotation To vacate a default judgment under sub. (1) (a), the moving party must set forth a meritorious defense, which is a defense good at law that would survive a motion for judgment on the pleadings. J.L. Phillips & Associates v. E&H Plastic Corp. 217 Wis. 2d 348, 577 N.W.2d 13 (1998), 96-3151.

806.07 Annotation It was error to define inadvertence under sub. (1) (a) so that virtually any failure on the part of an attorney to predict and appreciate the potential collateral legal consequences of his her own proposed settlement language would have been at least in part from inadvertence. Milwaukee Women's Medical Service, Inc. v. Scheidler, 228 Wis. 2d 514, 598 N.W.2d 588 (Ct. App. 1999), 98-1139.

806.07 Annotation A circuit court properly denies a motion for default judgment if it determines that it would be compelled to reopen the judgment if the party opposing the motion would bring a motion to vacate under s. 806.07 (1). In addition, for the preemptive use of 806.07 (1) to apply, the court must find that the party opposing the default judgment must have a meritorious defense to the underlying action. Shirk v. Bowling, Inc. 2001 WI 36, 242 Wis. 2d 153, 624 N.W.2d 375, 98-3634.

806.07 Annotation The existence of a postsentencing contradictory psychiatric report, based on old information, does not constitute a new factor for purposes of sentence modification. A contradictory report merely confirms that mental health professionals will sometimes disagree on matters of diagnosis. State v. Williams, 2001 WI App 155, 246 Wis. 2d 722, 631 N.W.2d 623, 00-2365.

806.07 Annotation Orders and judgments subject to this section encompass all the findings of fact and conclusions of law the court makes in arriving at the order or judgment. Estate of Persha, 2002 WI App 113, 255 Wis. 2d 767, 649 N.W.2d 661, 01-1132.

806.07 Annotation A court may act on its own motion under this section. When it does so, the parties must have notice and the opportunity to be heard. Gittel v. Abram, 2002 WI App 113, 255 Wis. 2d 767, 649 N.W.2d 661, 01-1132. See also Larry v. Harris, 2008 WI 81, 311 Wis. 2d 326, 752 N.W.2d 279, 05-2935.

806.07 Annotation A circuit court may properly invoke this section to open the property division provisions of a divorce judgment incorporating a confirmed arbitrated award. Franke v. Franke, 2004 WI 8, 268 Wis. 2d 360, 674 N.W.2d 832, 01-3316.

806.07 Annotation The competing interests of finality and fairness coalesce when considering sub. (1) (h) and principles of res judicata. Res judicata and collateral estoppel are founded on principles of fundamental fairness and should not deprive a party of the opportunity to have a full and fair determination of an issue. When the record demonstrated that an adjudicated father never had an opportunity for a full and fair determination of the question of paternity, res judicata should not have barred relief. Shanee Y. v. Ronnie J. 2004 WI App 58, 271 Wis. 2d 242, 677 N.W.2d 684, 03-1228.

806.07 Annotation Lack of competency is not jurisdictional and does not result in a void judgment. Accordingly, it is not true that a motion for relief from judgment grounds of lack of circuit court competency may be made at any time. If a judgment is entered by a circuit court lacking competency and a competency challenge has been waived, sub. (1) (h) may provide an avenue for relief in an extraordinary case. Village of Trempealeau v. Mikrut, 2004 WI 79, 273 Wis. 2d 76, 681 N.W.2d 190, 03-0534.

806.07 Annotation In determining whether the party seeking relief from a default judgment has proven excusable neglect, the court should consider whether the moving party has acted promptly to remedy the default judgment, whether the default judgment imposes excessive damages, and whether vacatur of the judgment is necessary to prevent a miscarriage of justice. The court must also consider that the law favors the finality of judgments, and the reluctance to excuse neglect when too easy a standard for the vacatur of default judgments would reduce deterrence to litigation-delay. Mohns, Inc. v. TCF National Bank, 2006 WI App 65, 292 Wis. 2d 243, 714 N.W.2d 245, 05-0705.

806.07 Annotation The burden of proof is on the party seeking to set aside or vacate a default judgment when the question of proper service is involved. The evidence necessary to set aside the judgment is evidence sufficient to allow a reviewing court to determine that the circuit court's findings of fact were contrary to the great weight and clear preponderance of the credible evidence. Richards v. First Union Securities, Inc. 2006 WI 55, 290 Wis. 2d 620, 714 N.W.2d 913, 04-1877.

806.07 Annotation The discretionary authority afforded the circuit courts by sub. (1) (h) to vacate final judgments is to be used sparingly. The court should consider several factors, including whether: 1) the judgment was the result of the conscientious, deliberate, well-informed choice of the claimant; 2) the claimant received the effective assistance of counsel; 3) relief is sought from a judgment to which there has been no judicial consideration of the merits and the interest of deciding the particular case on the merits outweighs the finality of judgments; 4) there is a meritorious defense to the claim; and 5) there are intervening circumstances making it inequitable to grant relief. Allstate Insurance v. Brunswick Corporation, 2007 WI App 221, 305 Wis. 2d 400, 740 N.W.2d 888, 06-1705.

806.07 Annotation The vigor with which the supreme court denounces a previous decision is not a crucial consideration and itself does not demonstrates unique and extraordinary circumstances under sub. (1) (h). While a circuit court should consider factors bearing upon the equities of the case, the mind set of the supreme court is not such a factor. Allstate Insurance v. Brunswick Corporation, 2007 WI App 221, 305 Wis. 2d 400, 740 N.W.2d 888, 06-1705.

806.07 Annotation Sub. (1) (h) does not require a finding of excusable neglect. A circuit court is to consider the 5 interest of justice factors in determining whether extraordinary circumstances are present under sub. (1) (h) such that relief from a judgment, including a default judgment, is appropriate. Miller v. The Hanover Insurance Co. 2010 WI 75, 326 Wis. 2d 640, 785 N.W.2d 493, 08-1494.

806.07 Annotation A circuit court may not award a new trial to a convicted criminal defendant in the interest of justice under sub. (1) (g) or (h). Sections 974.02 and 974.06 were written to provide the primary statutory means of postconviction, appeal, and post-appeal relief for convicted criminal defendants. State v. Henley, 2010 WI 97, 328 Wis. 2d 544, 787 N.W.2d 350, 08-0697.

806.07 Annotation When the circuit court's clear and acknowledged mistake deprives a party of its right to appeal, this section may provide a basis for vacating and reentering the order or judgment. Werner v. Hendree, 2011 WI 10, 331 Wis. 2d 511, 795 N.W.2d 423, 08-2045.

806.07 Annotation Sub. (1) can be used to reopen judgments confirming arbitration awards. Under s. 788.14 (3), a judgment confirming an arbitration award shall "have the same force and effect, in all respects, as, and be subject to all the provisions of law relating to, a judgment in an action." Sands v. Menard, Inc. 2013 WI App 47, 347 Wis. 2d 446, 831 N.W.2d 805, 12-0286.

806.07 Annotation The fact that a party later regretted her stipulated bargain because her appellate attorney thought of arguments neither she nor her trial attorney considered before the stipulation was signed is not a "mistake." If anything, it is hindsight. But hindsight does not make a stipulation invalid under sub. (1). Ronald J. R. v. Alexis L. A., 2013 WI App 79, ___ Wis. 2d ___, ___ N.W.2d ___, 12-1300.

806.07 Annotation Too Late? Interests of Justice Trump Default Judgments. Nelson. Wis. Law. Nov. 2012.



806.08 Stay of proceedings to enforce a judgment.

806.08  Stay of proceedings to enforce a judgment.

806.08(1)(1) Unless otherwise ordered by the court, an interlocutory or final judgment in an action for an injunction or in a receivership action shall not be stayed during the period after its entry and until an appeal is taken or during the pendency of an appeal. Subsection (3) governs the suspending, modifying, restoring, or granting of an injunction during the pendency of an appeal.

806.08(2) (2) In its discretion and on such conditions for the security of the adverse party as are proper, the court may stay the execution of or any proceedings to enforce a judgment pending the disposition of a motion for a new trial, or to alter or amend a judgment, or of a motion for relief from a judgment or order.

806.08(3) (3) When an appeal is taken from an interlocutory or final judgment or appealable order granting, dissolving or denying an injunction, the court in its discretion may suspend, modify, restore, or grant an injunction during the pendency of the appeal upon such terms as to bond or otherwise as it considers proper for the security of the rights of the adverse party.

806.08(4) (4) When an appeal is taken, the appellant may obtain a stay in accordance with s. 808.07.

806.08(5) (5) This section does not limit any power of an appellate court or of a judge or justice thereof to stay proceedings during the pendency of an appeal or to suspend, modify, restore, or grant an injunction during the pendency of an appeal or to make any order appropriate to preserve the existing state of affairs or the effectiveness of the judgment subsequently to be entered.

806.08(6) (6) When a court has rendered a final judgment under the conditions stated in s. 806.01 (2), the court may stay enforcement of that judgment until the entering of a subsequent judgment or judgments and may prescribe such conditions as are necessary to secure the benefit thereof to the party in whose favor the judgment is entered.

806.08 History History: Sup. Ct. Order, 67 Wis. 2d 585, 726 (1975); Sup. Ct. Order, 67 Wis. 2d vii (1975); 1977 c. 187 s. 135; 1979 c. 110 s. 60 (9).



806.09 Restitution in case of reversed judgment; purchaser for value.

806.09  Restitution in case of reversed judgment; purchaser for value.

806.09(1)(1) If any judgment or part of a judgment is collected and such judgment is afterwards set aside or reversed, the trial court shall order the same to be restored with interest from the time of the collection, but in case a new trial is ordered the party who has collected the judgment may retain the same pending the new trial, upon giving a bond in such sum and with such sureties as the court shall order, conditioned for the restoration of the amount collected with interest from the time of collection. The order of restitution may be obtained upon proof of the facts upon notice and motion and may be enforced as a judgment. Nothing herein shall affect or impair the right or title of a purchaser for value in good faith without notice.

806.09(2) (2) Whenever in a civil action on appeal to the court of appeals or the supreme court the appellant fails to stay execution and pending the appeal the sheriff or other officer collects all or any part of the judgment appealed from, the officer collecting the judgment shall deposit the amount collected, less the officer's fees, with the clerk of the court out of which execution issued. In case of reversal on the appeal, restitution may be made in accordance with sub. (1). In case of affirmance the clerk shall pay over the deposit to the judgment creditor on the filing of the remittitur from the court of appeals or the supreme court.

806.09 History History: Sup. Ct. Order, 67 Wis. 2d 585, 728 (1975); 1975 c. 218; 1977 c. 187.



806.10 Judgment and lien docket.

806.10  Judgment and lien docket.

806.10(1) (1) At the time of entry of a judgment directing in whole or in part the payment of money, or a judgment naming a spouse under s. 806.15 (4), and upon payment of the exact amount of the fee prescribed in s. 814.61 (5) (b), the clerk of circuit court shall enter the judgment in the judgment and lien docket, arranged alphabetically, including all of the following:

806.10(1)(a) (a) The full name and place of residence of each judgment debtor and of the spouse or former spouse of the judgment debtor if the spouse is named in a judgment described under s. 806.15 (4). If the judgment or judgment and lien docket fails to give the place of residence of the judgment debtor or the judgment debtor's spouse or former spouse, the validity of the judgment is not affected thereby, but the judgment creditor may at any time file with the clerk of circuit court an affidavit stating, on knowledge or information and belief, the information. The clerk of circuit court shall thereupon enter the facts according to the affidavit in the judgment and lien docket, noting the date and time of the entry.

806.10(1)(b) (b) The name of the judgment creditor, in like manner.

806.10(1)(c) (c) The name of the attorney for the judgment creditor, if stated in the record.

806.10(1)(d) (d) The date of the entry of the judgment.

806.10(1)(e) (e) The day and time of entry.

806.10(1)(f) (f) The amount of the debt, damages or other sum of money recovered, with the costs.

806.10(1m) (1m) If a judgment is against several persons, the clerk of circuit court shall enter the judgment, in accordance with the procedure under sub. (1) in the judgment and lien docket under the name of each person against whom the judgment was rendered.

806.10(2) (2) Whenever any judgment entered in the judgment and lien docket is reversed and the remittitur filed, the clerk of circuit court shall enter "reversed on appeal" on the judgment and lien docket.

806.10(3) (3) Every clerk of circuit court who enters a judgment or decree and enters upon the judgment and lien docket a date or time other than that of its actual entry or neglects to enter the same at the proper time shall be liable to the party injured.

806.10 History History: Sup. Ct. Order, 67 Wis. 2d 585, 729 (1975); 1975 c. 218; 1983 a. 303; 1987 a. 151, 393; 1991 a. 134; 1995 a. 224; 1997 a. 27.

806.10 Annotation Neglect to docket a judgment at the proper time under sub. (3) means to neglect to enter judgment immediately upon the entry of the judgment. An action against a clerk of court for incorrectly docketing a judgment under sub. (3) is subject to the 6-year statute of limitations under s. 893.93 (1) (a). South Milwaukee Savings Bank v. Barrett, 2000 WI 48, 234 Wis. 2d 733, 611 N.W.2d 448, 97-3759.

806.10 Annotation Sub. (1) does not impose a ministerial duty on a clerk of circuit court to include the address of a judgment debtor on the judgment docket when the judgment does not include that information. Commercial Mortgage & Finance Co. v. Clerk of the Circuit Court, Walworth County, 2004 WI App 203, 276 Wis. 2d 846, 689 N.W.2d 74, 03-3338.

806.10 Annotation The clerk of court did not violate sub. (1) by failing to docket a foreclosure judgment. The ensuing deficiency judgment, not the foreclosure judgment, constitutes the only judgment eligible for docketing under sub. (1). Commercial Mortgage & Finance Co. v. Clerk of the Circuit Court, Walworth County, 2004 WI App 203, 276 Wis. 2d 846, 689 N.W.2d 74, 03-3338.



806.11 Delinquent income or franchise tax lien.

806.11  Delinquent income or franchise tax lien.

806.11(1) (1) At the time of filing the warrant provided by s. 71.74 (14), 71.91 (5), or 71.93 (8) (b) 5., the clerk of circuit court shall enter the warrant in the judgment and lien docket, including:

806.11(1)(a) (a) The name of each delinquent income or franchise tax debtor, with place of residence if it is stated in the warrant.

806.11(1)(b) (b) The date of the warrant.

806.11(1)(c) (c) The day and time of entry.

806.11(1)(d) (d) The amount of delinquent income or franchise taxes with interest, penalties and costs as set forth in the warrant.

806.11(2) (2) If a warrant provided by s. 71.74 (14), 71.91 (5), or 71.93 (8) (b) 5. is against several persons, the warrant shall be entered, in accordance with the procedure under sub. (1), in the judgment and lien docket under the name of each person against whom the warrant was issued.

806.11 History History: Sup. Ct. Order, 67 Wis. 2d 585, 730 (1975); 1975 c. 218; 1985 a. 145; 1987 a. 312 s. 17; 1991 a. 39; 1995 a. 224; 2009 a. 28.



806.115 Filing of duplicate copy of warrant.

806.115  Filing of duplicate copy of warrant. The department of revenue may file in any county a duplicate copy of a warrant filed under s. 71.74 (14), 71.91 (5), or 71.93 (8) (b) 5. and the clerk of circuit court shall enter the duplicate copy on the judgment and lien docket as provided in s. 806.11. When so entered, the duplicate copy shall have the same legal effect as the warrant filed under s. 71.91 (5).

806.115 History History: 1975 c. 224; 1987 a. 312 s. 17; 1987 a. 403 s. 256; 1995 a. 224; 2009 a. 28.



806.12 Transcript of municipal judge's judgment.

806.12  Transcript of municipal judge's judgment.

806.12(1)(1) The clerk of circuit court shall, upon the production of a duly certified transcript of a judgment for more than $10, exclusive of costs, rendered by any municipal judge in the county, enter the judgment in the judgment and lien docket of the court in the manner prescribed in s. 806.10. When the transcript shows that execution was stayed in the municipal court, with the name of the surety thereof, the clerk of circuit court shall enter the judgment against the surety as well as the judgment debtor, and the surety shall be bound thereby as a judgment debtor and the surety's property shall be subject to lien and be liable on the lien to the same extent as the surety's principal.

806.12(2) (2) Every judgment entered in the judgment and lien docket under sub. (1), from the time of the filing of the transcript of the judgment, shall be considered the judgment of the circuit court. The judgment shall be equally under the control of the circuit court and municipal court. The judgment shall be carried into execution, both as to the principal judgment debtor and the debtor's surety, if any, in the same manner and with like effect as judgments of the circuit court, except that no action can be brought upon the judgment as a judgment of the circuit court nor execution issued on that judgment after the expiration of the period of the lien of the judgment on real estate provided by s. 806.15.

806.12 History History: Sup. Ct. Order, 67 Wis. 2d 585, 731 (1975); 1975 c. 218; 1977 c. 305 s. 64; 1995 a. 224.



806.13 Judgments entered in other counties.

806.13  Judgments entered in other counties. When a judgment is entered as provided in ss. 806.10, 806.12 and 806.24, or a warrant is entered as provided in s. 108.22 (2) (a), it may be entered in any other county, upon filing with the clerk of circuit court of that county a transcript from the original judgment and lien docket, certified to be a true copy by the clerk of the original circuit court.

806.13 History History: Sup. Ct. Order, 67 Wis. 2d 585, 731 (1975); 1975 c. 224; 1987 a. 38 s. 136; 1995 a. 224.



806.14 Enforcement of real estate judgment in other counties.

806.14  Enforcement of real estate judgment in other counties. If a judgment affecting real property is rendered in any county other than that in which the property is situated, the clerk of circuit court of the county where the property is situated shall, upon production of a duly certified copy of the judgment and payment of the fee specified by s. 814.61 (5) (b), file and enter the judgment in the judgment and lien docket. The judgment may be enforced in the circuit court for either county.

806.14 History History: Sup. Ct. Order, 67 Wis. 2d 585, 732 (1975); Sup. Ct. Order, 109 Wis. 2d xiii (1982); 1995 a. 224.



806.15 Lien of judgment; priority; statute may be suspended.

806.15  Lien of judgment; priority; statute may be suspended.

806.15(1)(1) Every judgment properly entered in the judgment and lien docket showing the judgment debtor's place of residence shall, for 10 years from the date of entry, be a lien on all real property of every person against whom the judgment is entered which is in the county where the judgment is rendered, except homestead property that is exempt from execution under s. 815.20, and which the person has at the time of the entry or which the person acquires thereafter within the 10-year period.

806.15(2) (2)

806.15(2)(a)(a) When the collection of the judgment or the sale of the real estate upon which the judgment is a lien shall be delayed by law, and the judgment creditor shall have caused to be entered on the judgment and lien docket "enforcement suspended by injunction" or otherwise, as the case may be, and that entry is dated, the time period of the delay after the date of the entry shall not be considered part of the 10-year period under sub. (1).

806.15(2)(b) (b) Whenever an appeal from any judgment shall be pending and the bond or deposit requisite to stay execution has been given or made, the trial court may, on motion, after notice to the judgment creditor, on such terms as the trial court shall see fit, direct the clerk of circuit court to enter on the judgment and lien docket that the judgment is "secured on appeal" and the judgment shall cease, during the pendency of the appeal, to be a lien.

806.15(3) (3) If the judgment is affirmed on appeal or the appeal is dismissed the clerk of circuit court shall, on the filing of the remittitur, enter on the judgment and lien docket "lien restored by affirmance" or "lien restored by dismissal of appeal" with the date of the entry, and the lien shall be restored. Similar entries may be made with like effect upon the judgment and lien docket of the judgment in any other county upon filing with the clerk of circuit court a transcript from the original judgment and lien docket.

806.15(4) (4) A lien under this section does not attach to property that is held, as defined in s. 766.01 (9), by a person who is the spouse or former spouse of a judgment debtor and that is not held by the judgment debtor, unless the spouse of the judgment debtor is a named defendant in the action for which judgment is rendered, the spouse of the judgment debtor is named in the judgment itself, the obligation is determined an obligation described in s. 766.55 (2) and any of the following applies:

806.15(4)(a) (a) With respect to property held by the spouse of the judgment debtor when the judgment is entered in the judgment and lien docket, the property is expressly determined available under s. 766.55 to satisfy the obligation.

806.15(4)(b) (b) The property is acquired after the judgment is entered in the judgment and lien docket.

806.15(5) (5) If a judgment lien has attached under sub. (4) (b) to property that is exempt under s. 815.205 (1) from execution on the judgment lien and execution has not been issued in connection with the enforcement of the judgment lien, a person with an ownership interest in the property may proceed under s. 806.04 for declaratory relief if, within 10 days after demand, the owner of the judgment fails to execute a recordable release of the property from the judgment lien.

806.15 History History: 1973 c. 211; Sup. Ct. Order, 67 Wis. 2d 585, 732 (1975); 1975 c. 200; 1985 a. 37, 135, 137, 145, 332; 1987 a. 393; 1991 a. 301; 1995 a. 224.

806.15 Annotation A judgment creditor who obtains a lien on land by docketing a judgment is not a purchaser for value, and the fact that a judgment creditor may be without notice of a prior equitable interest when the judgment is docketed is not sufficient to give the lien priority over that of a prior equitable mortgagee. The failure of notice does not inure to the benefit of a subsequent judgment creditor as he or she does not part with any value in reliance on the misleading state of the debtor's title. IFC Collateral Corp. v. Commercial Units, Inc. 51 Wis. 2d 41, 186 N.W.2d 214 (1971).

806.15 Annotation In bankruptcy proceedings, the lien of a judgment obtained before discharge was not extinguished by discharge and could be applied to the proceeds of the bankruptcy sale of the real estate to which the lien attached. In re Tillman Produce Co., Inc. 396 F. Supp. 500 (1975).

806.15 Annotation Creditor's rights; after-acquired property. Norman, 56 MLR 137.

806.15 Annotation Bankruptcy and the Wisconsin judgment lien. Doran. WBB March 1984.

806.15 Annotation Judgment lien claimants' rights against homestead exemption interests: An equitable distribution of mortgage foreclosure sale proceeds. 1981 WLR 697.



806.16 Appellate court judgment, entry.

806.16  Appellate court judgment, entry. The clerk of the supreme court, on demand and upon payment of $1, shall furnish a certified transcript of any money judgment of the court of appeals or the supreme court, which transcript may be filed and entered in the judgment and lien docket in the office of any clerk of circuit court in the manner that other judgments are entered and shall then be a lien for the same time as circuit court judgments on the real property in the county where entered. If the court of appeals or supreme court remits its judgment for the recovery of money or for costs to the lower court, the judgment shall be entered by the clerk of the lower court and shall have the like force and effect as judgments of the circuit court that are entered.

806.16 History History: Sup. Ct. Order, 67 Wis. 2d 585, 734 (1975); 1977 c. 187; 1995 a. 224.



806.17 Entering federal judgments.

806.17  Entering federal judgments. Every judgment and decree requiring the payment of money rendered in a district court of the United States within this state shall be a lien upon the real property of the judgment debtor situated in the county in which it is entered, the same as a judgment of the state court. A transcript of the judgment may be filed with the clerk of circuit court of any other county and shall be entered in the office of the clerk of circuit court as in the case of judgments and decrees of the state courts and with like effect, on payment of fees as provided in s. 814.61 (5).

806.17 History History: Sup. Ct. Order, 67 Wis. 2d 585, 734 (1975); 1975 c. 218; 1981 c. 317 s. 2202; 1995 a. 224.



806.18 Assignment of judgment.

806.18  Assignment of judgment.

806.18(1) (1) When a duly acknowledged assignment of a judgment is filed, the clerk of circuit court shall enter the assignment on the judgment and lien docket.

806.18(2) (2) An assignment may be made by an entry on the judgment and lien docket thus: "I assign this judgment to A.B.", signed by the owner, with the date affixed and witnessed by the clerk of circuit court.

806.18 History History: Sup. Ct. Order, 67 Wis. 2d 585, 734 (1975); 1975 c. 218; 1995 a. 224.



806.19 Satisfaction of judgments.

806.19  Satisfaction of judgments.

806.19(1) (1)

806.19(1)(a)(a) A judgment may be satisfied in whole or in part or as to any judgment debtor by an instrument signed and acknowledged by the owner or, if no assignment has been filed, by the owner's attorney of record, or by an acknowledgment of satisfaction, signed and entered on the judgment and lien docket in the county where first entered, with the date of entry, and witnessed by the clerk of circuit court. Every satisfaction of a part of a judgment or as to some of the judgment debtors shall state the amount paid on the judgment or for the release of the debtors, naming them.

806.19(1)(b) (b) No satisfaction by an attorney shall be conclusive upon the judgment creditor in respect to any person who has notice of revocation of the authority of such attorney, before any payment made thereon or before any purchase of property bound by such judgment has been effected.

806.19(1)(c) (c) On filing a duly executed satisfaction, the clerk of circuit court shall enter the satisfaction on the court record of the case and shall enter a statement of the substance of the satisfaction, including the amount paid, on the judgment and lien docket with the date of filing the satisfaction.

806.19(2) (2) When an execution is returned satisfied in whole or in part the judgment is considered satisfied to the extent of the amount so returned unless the return is vacated. The clerk of circuit court shall enter in the judgment and lien docket that the amount stated in the return has been collected.

806.19(3) (3) For the purpose of paying any money judgment, the debtor may deposit with the clerk of circuit court in which the judgment was entered the amount of liability on the judgment. The clerk of circuit court shall give the debtor a certificate showing the date and amount of the deposit and identifying the judgment. The clerk of circuit court shall immediately note on the judgment and lien docket the amount and date of the deposit. The debtor shall immediately give written notice to the owner of record of the judgment and to the owner's attorney of record, personally, or by registered mail, to the last-known post-office address, stating the amount, date and purpose of the deposit, and that it is held subject to the order of the judgment owner. Ten days after giving the notice, the clerk of circuit court shall, upon filing proof of service, satisfy the judgment of record, unless the trial court otherwise orders. Acceptance by the owner of the sum deposited has the same legal consequences that payment direct by the debtor would have. Payment to the clerk shall include the fee prescribed in s. 814.61 (5).

806.19(4) (4)

806.19(4)(a)(a) Any person who has secured a discharge of a judgment debt in bankruptcy and any person interested in real property to which the judgment attaches may submit an application for an order of satisfaction of the judgment and an attached order of satisfaction to the clerk of the court in which the judgment was entered.

806.19(4)(b) (b) The application and attached order shall be in substantially the following form:

APPLICATION FOR ORDER OF SATISFACTION OF JUDGMENTS DUE TO DISCHARGE IN BANKRUPTCY

TO: Clerk of Circuit Court

....County

1. .... (Name of judgment debtor) has received an order of discharge of debts under the bankruptcy laws of the United States, a copy of which is attached, and .... (Name of judgment debtor or person interested in real property) applies for satisfaction of the following judgments:

.... (List of judgments by case name, case number, date and, if applicable, judgment and lien docket volume and page number.)

2. a. Copies of the schedules of debts as filed with the bankruptcy court showing each judgment creditor for each of the judgments described above are attached; or

b. Each judgment creditor for each of the judgments described above has been duly notified of the bankruptcy case in the following manner: ....(statement of form of notice).

3. The undersigned believes that each judgment listed above has been discharged in bankruptcy, and no inconsistent ruling has been made by, or is being requested by any party from, the bankruptcy court.

Dated this .... day of ...., ..... (year)

.... (Signature)
Judgment Debtor,
Person Interested
in Real Property
or Attorney for
Debtor or Person

ORDER OF SATISFACTION

The clerk of circuit court is directed to indicate on the judgment and lien docket that each judgment described in the attached application has been satisfied.

Dated this .... day of ...., .... (year)

.... (Signature)
Circuit Judge

806.19(4)(bm) (bm) The copy of the order of discharge that is attached to the application shall be either a certified copy or a photocopy of the order in the form in which it was served on parties in interest by the bankruptcy court.

806.19(4)(c) (c) Any person submitting an application and attached proposed order shall serve a copy of the completed application and attached proposed order on each judgment creditor for each of the judgments described in the application within 5 business days after the date of submission.

806.19(4)(d) (d) Upon receipt of a completed application, the clerk shall submit the attached proposed order for signature by a judge after which the clerk shall satisfy of record each judgment described in the application. Upon satisfaction, a judgment shall cease to be a lien on any real property that the person discharged in bankruptcy owns or later acquires.

806.19 History History: 1973 c. 211; Sup. Ct. Order, 67 Wis. 2d 585, 735 (1975); 1975 c. 218; 1981 c. 317; 1985 a. 137; 1987 a. 202; 1995 a. 224, 393; 1997 a. 250.

806.19 Annotation Nothing in sub. (4) requires that the order of satisfaction cover all debts discharged in bankruptcy. EPF Corp. v. Pfost, 210 Wis. 2d 79, 563 N.W.2d 905 (Ct. App. 1997), 96-0006.

806.19 Annotation When a proper application is received by the clerk and submitted to the judge for signature, the only thing required for satisfaction of a judgment debt and cessation of an associated judgment lien under sub. (4) is that the underlying judgment has been discharged in bankruptcy. Failure to avoid the judgment lien in bankruptcy does not affect the operation of sub. (4). Sub. (4) is not in conflict with, and therefore not preempted by, federal bankruptcy law. Megal Development Corporation v. Shadof, 2005 WI 151, 286 Wis. 2d 105, 705 N.W.2d 645, 04-1594.

806.19 Annotation In bankruptcy proceedings the lien of a judgment obtained before discharge was not extinguished by discharge and could be applied to the proceeds of the bankruptcy sale of the real estate to which the lien attached. In re Tillman Produce Co., Inc. 396 F. Supp. 500 (1975).

806.19 Annotation Bankruptcy: effect of the 1970 bankruptcy act amendments on the discharge that never was. Knight, 1971 WLR 1174.



806.20 Court may direct satisfaction; refusal to satisfy.

806.20  Court may direct satisfaction; refusal to satisfy.

806.20(1)(1) When a judgment has been fully paid but not satisfied or the satisfaction has been lost, the trial court may authorize the attorney of the judgment creditor to satisfy the judgment or may by order declare the judgment satisfied and direct satisfaction to be entered upon the judgment and lien docket.

806.20(2) (2) If any owner of any judgment, after full payment thereof, fails for 7 days after request and tender of reasonable charges therefor, to satisfy the judgment, the owner shall be liable to the party paying the same, the party's heirs or representatives in the sum of $50 damages and also for actual damages occasioned by such failure.

806.20 History History: Sup. Ct. Order, 67 Wis. 2d 585, 737 (1975); 1975 c. 218; 1995 a. 224.



806.21 Judgment satisfied not a lien; partial satisfaction.

806.21  Judgment satisfied not a lien; partial satisfaction. If a judgment is satisfied in whole or in part or as to any judgment debtor and the satisfaction is entered in the judgment and lien docket, the judgment shall, to the extent of the satisfaction, cease to be a lien. Any execution issued after the satisfaction is entered in the judgment and lien docket shall contain a direction to collect only the residue of the judgment, or to collect only from the judgment debtors remaining liable.

806.21 History History: Sup. Ct. Order, 67 Wis. 2d 585, 737 (1975); 1995 a. 224.



806.22 Filing copy of satisfaction.

806.22  Filing copy of satisfaction. If a satisfaction of a judgment has been entered on the judgment and lien docket in the county where it was first entered, a certified copy of the satisfaction or a certificate by the clerk of circuit court, under official seal, showing the satisfaction, may be filed with the clerk of circuit court of any county where the judgment has been entered, and that clerk of circuit court shall make a similar entry on the judgment and lien docket of that county.

806.22 History History: Sup. Ct. Order, 67 Wis. 2d 585, 738 (1975); 1975 c. 218; 1995 a. 224.



806.23 Action on judgment, when brought.

806.23  Action on judgment, when brought. No action shall be brought upon a judgment rendered in any court of this state between the same parties, without leave of the court, for good cause shown, on notice to the adverse party.

806.23 History History: Sup. Ct. Order, 67 Wis. 2d 585, 738 (1975).

806.23 Annotation The trial court's denial of a petition to sue on a 12-year-old judgment was an abuse of discretion. Anderson v. Kojo, 110 Wis. 2d 22, 327 N.W.2d 195 (Ct. App. 1982).

806.23 Annotation Nothing in this section, or case law interpreting it, prevents a party who has been unable to enforce a judgment for specific performance by a court-imposed deadline from moving the court for a new order with a new deadline. Chase Lumber and Fuel Company, Inc. v. Chase, 228 Wis. 2d 179, 596 N.W.2d 840 (Ct. App. 1999), 98-0532.



806.24 Uniform enforcement of foreign judgments act.

806.24  Uniform enforcement of foreign judgments act.

806.24(1)(1)  Definition. In this section "foreign judgment" means any judgment, decree or order of a court of the United States or of any other court which is entitled to full faith and credit in this state.

806.24(2) (2) Filing and status of foreign judgments. A copy of any foreign judgment authenticated in accordance with the act of congress or the statutes of this state may be filed in the office of the clerk of circuit court of any county of this state. The clerk shall treat any foreign judgment in the same manner as a judgment of the circuit court of this state. A judgment so filed has the same effect and is subject to the same procedures, defenses, and proceedings for reopening, vacating or staying as a judgment of a circuit court of this state and may be enforced or satisfied in like manner.

806.24(3) (3) Notice of filing.

806.24(3)(a)(a) At the time of the filing of the foreign judgment, the judgment creditor or lawyer shall make and file with the clerk of court an affidavit setting forth the name and last-known post-office address of the judgment debtor and the judgment creditor.

806.24(3)(b) (b) Promptly upon the filing of the foreign judgment and affidavit, the clerk of circuit court shall mail notice of the filing of the foreign judgment to the judgment debtor at the address given and shall make a note of the mailing on the court record. The notice shall include the name and post-office address of the judgment creditor and the judgment creditor's lawyer, if any, in this state. In addition, the judgment creditor may mail a notice of the filing of the judgment to the judgment debtor and may file proof of mailing with the clerk of circuit court. Lack of mailing notice of filing by the clerk of circuit court shall not affect the enforcement proceedings if proof of mailing by the judgment creditor has been filed.

806.24(3)(c) (c) No execution or other process for enforcement of a foreign judgment filed hereunder shall issue until 15 days after the date the judgment is filed.

806.24(4) (4) Stay.

806.24(4)(a)(a) If the judgment debtor shows the court that an appeal from the foreign judgment is pending or will be taken, or that a stay of execution has been granted, the court shall stay enforcement of the foreign judgment until the appeal is concluded, the time for appeal expires, or the stay of execution expires or is vacated, upon proof that the judgment debtor has furnished the security for the satisfaction of the judgment required by the state in which it was rendered.

806.24(4)(b) (b) If the judgment debtor shows the court any ground upon which enforcement of a judgment of any court of this state would be stayed, the court shall stay enforcement of the foreign judgment for an appropriate period, upon requiring the same security for satisfaction of the judgment which is required in this state.

806.24(5) (5) Optional procedure. The right of a judgment creditor to bring an action to enforce the judgment instead of proceeding under this section remains unimpaired.

806.24(6) (6) Uniformity of interpretation. This section shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.

806.24(7) (7) Short title. This act may be cited as the "Uniform Enforcement of Foreign Judgments Act".

806.24 History History: Sup. Ct. Order, 67 Wis. 2d 585, 738 (1975); 1975 c. 218; 1995 a. 224.

806.24 Cross-reference Cross-reference: See s. 618.61 for provision for reciprocal enforcement of foreign insurance decrees or orders.

806.24 Annotation The established constitutional principles that: 1) without proper service of process, no full faith and credit need be accorded a foreign judgment; 2) want of jurisdiction is a matter of legitimate inquiry when enforcement of such a judgment is sought; and 3) mere recital of jurisdiction or jurisdictional facts is not sufficient to bar such inquiry, apply to both actions in rem and quasi in rem as well as to personal judgments. Hansen v. McAndrews, 49 Wis. 2d 625, 183 N.W.2d 1 (1971).

806.24 Annotation The rate of interest provided by a foreign judgment docketed in Wisconsin controls rather than the s. 815.05 (8) rate. Prof. Office Buildings, Inc. v. Royal Indemnity Co. 145 Wis. 2d 573, 427 N.W.2d 427 (Ct. App. 1988).



806.245 Indian tribal documents: full faith and credit.

806.245  Indian tribal documents: full faith and credit.

806.245(1)(1) The judicial records, orders and judgments of an Indian tribal court in Wisconsin and acts of an Indian tribal legislative body shall have the same full faith and credit in the courts of this state as do the acts, records, orders and judgments of any other governmental entity, if all of the following conditions are met:

806.245(1)(a) (a) The tribe which creates the tribal court and tribal legislative body is organized under 25 USC 461 to 479.

806.245(1)(b) (b) The tribal documents are authenticated under sub. (2).

806.245(1)(c) (c) The tribal court is a court of record.

806.245(1)(d) (d) The tribal court judgment offered in evidence is a valid judgment.

806.245(1)(e) (e) The tribal court certifies that it grants full faith and credit to the judicial records, orders and judgments of the courts of this state and to the acts of other governmental entities in this state.

806.245(1m) (1m) The public acts, records, and judicial proceedings of any Indian tribe that are applicable to an Indian child custody proceeding, as defined in s. 48.028 (2) (d), or an Indian juvenile child custody proceeding, as defined in s. 938.028 (2) (b), shall be given full faith and credit by the state as provided in s. 48.028 (3) (f) or 938.028 (3) (f).

806.245(2) (2) To qualify for admission as evidence in the courts of this state:

806.245(2)(a) (a) Copies of acts of a tribal legislative body shall be authenticated by the certificate of the tribal chairperson and tribal secretary.

806.245(2)(b) (b) Copies of records, orders and judgments of a tribal court shall be authenticated by the attestation of the clerk of the court. The seal, if any, of the court shall be affixed to the attestation.

806.245(3) (3) In determining whether a tribal court is a court of record, the circuit court shall determine that:

806.245(3)(a) (a) The court keeps a permanent record of its proceedings.

806.245(3)(b) (b) Either a transcript or an electronic recording of the proceeding at issue in the tribal court is available.

806.245(3)(c) (c) Final judgments of the court are reviewable by a superior court.

806.245(3)(d) (d) The court has authority to enforce its own orders through contempt proceedings.

806.245(4) (4) In determining whether a tribal court judgment is a valid judgment, the circuit court on its own motion, or on the motion of a party, may examine the tribal court record to assure that:

806.245(4)(a) (a) The tribal court had jurisdiction of the subject matter and over the person named in the judgment.

806.245(4)(b) (b) The judgment is final under the laws of the rendering court.

806.245(4)(c) (c) The judgment is on the merits.

806.245(4)(d) (d) The judgment was procured without fraud, duress or coercion.

806.245(4)(e) (e) The judgment was procured in compliance with procedures required by the rendering court.

806.245(4)(f) (f) The proceedings of the tribal court comply with the Indian civil rights act of 1968 under 25 USC 1301 to 1341.

806.245(5) (5) No lien or attachment based on a tribal court judgment may be filed, entered in the judgment and lien docket or recorded in this state against the real or personal property of any person unless the judgment has been given full faith and credit by a circuit court under this section.

806.245(6) (6) A foreign protection order, as defined in s. 806.247 (1) (b), issued by an Indian tribal court in this state shall be accorded full faith and credit under s. 806.247.

806.245 History History: 1981 c. 369; 1991 a. 43; 1995 a. 224, 306; 2009 a. 94.

806.245 Annotation The prior action rule, which provides that when one court assumes jurisdiction, it is reversible error for another court to do so, does not apply to the court of an independent sovereign. In this case principles of comity required state and tribal courts to confer and allocate jurisdiction among themselves. Teague v. Bad River Band of Chippewa Indians, 2000 WI 79, 236 Wis. 2d 384, 612 N.W.2d 709, 98-3150; and 2003 WI 118, 265 Wis. 2d 64, 665 N.W.2d 899, 01-1256.

806.245 Annotation Full faith and credit does not require automatically admitting to the state bar any attorney who was admitted to a tribal court in Wisconsin. Bar Admission of Helgemo, 2002 WI 57, 253 Wis. 2d 82, 646 N.W.2d 912, 01-2611.



806.247 Full faith and credit for foreign protection orders.

806.247  Full faith and credit for foreign protection orders.

806.247(1)(1)  Definitions. In this section:

806.247(1)(a) (a) "Bodily harm" has the meaning given in s. 939.22 (4).

806.247(1)(b) (b) "Foreign protection order" means any temporary or permanent injunction or order of a civil or criminal court of the United States, of an Indian tribe or of any other state issued for preventing abuse, bodily harm, communication, contact, harassment, physical proximity, threatening acts or violence by or to a person, other than support or custody orders.

806.247(2) (2) Status of a foreign protection order.

806.247(2)(a)(a) A foreign protection order shall be accorded full faith and credit by the courts in this state and shall be enforced as if the order were an order of a court of this state if the order meets all of the following conditions:

806.247(2)(a)1. 1. The foreign protection order was obtained after providing the person against whom the protection order was sought a reasonable notice and opportunity to be heard sufficient to protect his or her right to due process. If the foreign protection order is an ex parte injunction or order, the person against whom the order was obtained shall have been given notice and an opportunity to be heard within a reasonable time after the order was issued sufficient to protect his or her right to due process.

806.247(2)(a)2. 2. The court that issued the order had jurisdiction over the parties and over the subject matter.

806.247(2)(b) (b) A foreign protection order issued against the person who filed a written pleading with a court for a protection order is not entitled to full faith and credit under this subsection if any of the following occurred:

806.247(2)(b)1. 1. No written pleading was filed seeking the foreign protection order against that person.

806.247(2)(b)2. 2. A cross or counter petition was filed but the court did not make a specific finding that each party was entitled to a foreign protection order.

806.247(3) (3) Filing of a foreign protection order.

806.247(3)(a)(a) A copy of any foreign protection order, or of a modification of a foreign protection order that is on file with the circuit court, that is authenticated in accordance with an act of congress, an Indian tribal legislative body or the statutes of another state may be filed in the office of the clerk of circuit court of any county of this state. The clerk shall treat any foreign protection order or modification so filed in the same manner as a judgment of the circuit court.

806.247(3)(b) (b) Within one business day after a foreign protection order or a modification of a foreign protection order is filed under this subsection, the clerk of circuit court shall send a copy of the foreign protection order or modification of the order to the sheriff in that circuit or to the local law enforcement agency that is the central repository for orders and injunctions in that circuit.

806.247(3)(c) (c) The sheriff or law enforcement agency that receives a copy of a foreign protection order or of a modification of an order from the clerk under par. (b) shall enter the information received concerning the order or modification of an order into the transaction information for management of enforcement system no later than 24 hours after receiving the information. The sheriff or law enforcement agency shall make available to other law enforcement agencies, through a verification system, information on the existence and status of any order or modification of an order filed under this subsection. The information need not be maintained after the order or modification is no longer in effect.

806.247 History History: 1995 a. 306.



806.25 No judgment without action.

806.25  No judgment without action. Any authorization in a note executed after June 18, 1972, for the creditor, or other person acting on the creditor's behalf, to confess judgment for the debtor shall be void and unenforceable.

806.25 History History: 1973 c. 261; Sup. Ct. Order, 67 Wis. 2d 585, 740 (1975); 1975 c. 218.



806.30 Definitions.

806.30  Definitions. In ss. 806.30 to 806.44:

806.30(1) (1) "Action" means a judicial proceeding or arbitration in which a money payment may be awarded or enforced with respect to a foreign-money claim.

806.30(1m) (1m) "Bank-offered spot rate" means the rate of exchange at which a bank will issue its draft in a foreign money or will cause credit to become available in a foreign money on a next-day basis.

806.30(2) (2) "Conversion date" means the banking day before the date that money is used, under ss. 806.30 to 806.44, for one of the following:

806.30(2)(a) (a) To pay a judgment creditor.

806.30(2)(b) (b) To pay the designated official enforcing a judgment on behalf of the judgment creditor.

806.30(2)(c) (c) To effect a recoupment or setoff of claims in different moneys in an action.

806.30(3) (3) "Distribution proceeding" means a judicial or nonjudicial proceeding for an accounting, an assignment for the benefit of creditors, a foreclosure, a liquidation or rehabilitation of a corporation or other entity or a distribution of an estate, trust or other fund in which or against which a foreign-money claim is asserted.

806.30(4) (4) "Foreign money" means money other than money authorized or adopted by the United States of America.

806.30(5) (5) "Foreign-money claim" means a claim upon an obligation to pay or a claim for recovery of a loss, expressed in or measured by a foreign money.

806.30(6) (6) "Money" means a medium of exchange for the payment of obligations or a store of value authorized or adopted by a government or by intergovernmental agreement.

806.30(8) (8) "Party" means an individual, corporation, government or governmental subdivision or agency, business trust, partnership, or association of 2 or more persons having a joint or common interest, or any other legal or commercial entity asserting or defending against a foreign-money claim.

806.30(9) (9) "Rate of exchange" means the rate at which the money of one country may be converted into money of another country in a free financial market convenient to or reasonably usable by the party obliged to pay or to state a rate of conversion. If separate rates of exchange apply to different kinds of transactions or events, the term means the rate applicable to the particular transaction or event giving rise to the foreign-money claim.

806.30(10) (10) "Spot rate" means the rate of exchange at which foreign money is sold by a bank or other dealer in foreign exchange for settlement by immediate payment, by charge to an account, or by an agreed delayed settlement not exceeding 2 days.

806.30(11) (11) "State" means a state, territory or possession of the United States of America, the District of Columbia, the Commonwealth of Puerto Rico or the United States Virgin Islands.

806.30 History History: 1991 a. 236.



806.31 Scope.

806.31  Scope.

806.31(1)(1)  Sections 806.30 to 806.44 apply only to a foreign-money claim in an action or distribution proceeding.

806.31(2) (2) Sections 806.30 to 806.44 apply to foreign-money issues notwithstanding the law applicable under the conflict of laws rules of this state to other issues in the action or distribution proceeding.

806.31 History History: 1991 a. 236.



806.32 Variation by agreement.

806.32  Variation by agreement.

806.32(1) (1) The parties may agree to vary from the effects of ss. 806.30 to 806.44 at any time before or after the commencement of an action or distribution proceeding, or the entry of judgment.

806.32(2) (2) The parties may agree upon the money to be used in a transaction giving rise to a foreign-money claim and may use different moneys for different aspects of the transaction. Stating the price in a foreign money for a particular transaction does not require, of itself, the use of that money for other aspects of the transaction.

806.32 History History: 1991 a. 236.



806.33 Determining the money of the claim.

806.33  Determining the money of the claim.

806.33(1) (1) Except as provided in sub. (2), the proper money of the claim is one of the following:

806.33(1)(a) (a) The money regularly used between the parties as a matter of usage or course of dealing.

806.33(1)(b) (b) The money used at the time of a transaction in international trade, by trade usage, or common practice, for valuing or settling transactions in the particular commodity or service involved.

806.33(1)(c) (c) The money in which the loss was ultimately felt or will be incurred by a party.

806.33(2) (2) The money in which the parties have contracted that a payment be made is the proper money of the claim for that payment.

806.33 History History: 1991 a. 236.



806.34 Determining the amount of the money of certain contract claims.

806.34  Determining the amount of the money of certain contract claims.

806.34(1) (1) If an amount contracted to be paid in a foreign money is measured by a specified amount of a different money, the amount to be paid is determined on the conversion date.

806.34(2) (2) If an amount contracted to be paid in a foreign money is to be measured by a different money at the rate of exchange prevailing on a date before default, that rate of exchange applies only for payments made a reasonable time after default, not to exceed 30 days. Thereafter, the bank-offered spot rate of exchange on the conversion date applies.

806.34(3) (3) A monetary claim is neither usurious nor unconscionable because the agreement on which it is based provides that the amount of the debtor's obligation to be paid in the debtor's money must, when received by the creditor, equal a specified amount of the foreign money of the country of the creditor. If, because of unexcused delay in payment of a judgment or award, the amount received by the creditor does not equal the amount of the foreign money specified in the agreement, the court or arbitrator shall amend the judgment or award to provide the creditor with the amount of the foreign money specified in the agreement.

806.34 History History: 1991 a. 236.



806.35 Asserting and defending a foreign-money claim.

806.35  Asserting and defending a foreign-money claim.

806.35(1)(1) A claimant may assert a claim in a specified foreign money. If a foreign money is not asserted, the claimant makes a claim for a judgment in U.S. dollars.

806.35(2) (2) An opposing party may allege and prove that the claim is, in whole or in part, for a different money than that asserted by the claimant.

806.35(3) (3) Any party may assert a defense, setoff, recoupment or counterclaim in any money without regard to the money of other claims.

806.35(4) (4) The determination of the proper money of the claim is a question of law.

806.35 History History: 1991 a. 236.



806.36 Judgments and awards on foreign-money claims; times of money conversion; form of judgment.

806.36  Judgments and awards on foreign-money claims; times of money conversion; form of judgment.

806.36(1)(1) Except as provided in sub. (3), a judgment or arbitration award on a foreign-money claim must be stated in an amount of the money of the claim.

806.36(2) (2) The judgment or award on a foreign-money claim is payable in that foreign money or, at the option of the debtor, in the amount of U.S. dollars that will purchase that foreign money on the conversion date at a bank-offered spot rate.

806.36(3) (3) Assessed costs must be entered in U.S. dollars.

806.36(4) (4) Each payment in U.S. dollars must be accepted and credited on the judgment or award in the amount of the foreign money that could be purchased by U.S. dollars at a bank-offered spot rate of exchange at or near the close of business on the conversion date of that payment.

806.36(5) (5) Judgments or awards made in an action on both a defense, setoff, recoupment or counterclaim and on the adverse party's claim must be netted by converting the money of the smaller into the money of the larger and subtracting the smaller from the larger, and must specify the rate of exchange used.

806.36(6) (6) A judgment substantially in the following form complies with sub. (1):

IT IS ADJUDGED AND ORDERED, that defendant .... (insert name) pay to plaintiff .... (insert name) the sum of .... (insert amount in the foreign money) plus interest on that sum at the rate of ....% (insert rate - see Section 806.38 of the Wisconsin Statutes) per year or, at the option of the judgment debtor, the number of U.S. dollars that will purchase the .... (insert name of foreign money) with interest due, at a bank-offered spot rate at or near the close of business on the banking day before the day of payment, together with assessed costs of $.... (insert amount) U.S. dollars.

806.36(7) (7) If a contract claim is of the type covered by s. 806.34 (1) or (2), the judgment or award for the amount of the money stated to measure the obligation to be paid shall be entered in the money specified for payment or, at the option of the debtor, in the number of U.S. dollars that will purchase the computed amount of the money of payment on the conversion date at a bank-offered spot rate.

806.36(8) (8) A judgment shall be filed with the clerk of circuit court and entered in the judgment and lien docket in foreign money in the same manner and shall have the same effect as other judgments.

806.36 History History: 1991 a. 236; 1995 a. 224.



806.37 Conversions of foreign money in a distribution proceeding.

806.37  Conversions of foreign money in a distribution proceeding. The rate of exchange prevailing at or near the closing of business on the day the distribution proceeding is initiated shall govern all exchanges of foreign money in the proceeding. A foreign-money claimant in a distribution proceeding must assert its claim in the named foreign money and show the amount of U.S. dollars resulting from a conversion as of the date the proceeding was initiated.

806.37 History History: 1991 a. 236.



806.38 Prejudgment and judgment interest.

806.38  Prejudgment and judgment interest.

806.38(1) (1) With respect to a foreign-money claim, recovery of prejudgment interest and the rate of interest to be applied in the action or distribution proceeding are matters of the substantive law governing the right to recovery under the conflict of laws rules of this state.

806.38(2) (2) Notwithstanding sub. (1), an increase or decrease in the amount of prejudgment interest otherwise payable may be made in a foreign-money judgment to the extent required by s. 802.05, 805.03 or 807.01.

806.38(3) (3) A judgment on a foreign-money claim bears interest at the same rate applicable to other judgments of this state.

806.38 History History: 1991 a. 236.



806.39 Enforcement of foreign judgments.

806.39  Enforcement of foreign judgments.

806.39(1) (1) Subject to subs. (2) and (3), if an action is brought to enforce a judgment of another jurisdiction expressed in a foreign money and the judgment is recognized in this state as enforceable, the enforcing judgment must be entered as provided in s. 806.36 whether or not the foreign judgment confers an option to pay in an equivalent amount of U.S. dollars. A satisfaction or partial payment made upon the foreign judgment must be credited against the amount of foreign money specified in the judgment, notwithstanding the entry of judgment in this state.

806.39(2) (2) Notwithstanding sub. (1), a foreign judgment may be filed and entered in the judgment and lien docket under s. 806.24.

806.39(3) (3) A judgment entered on a foreign-money claim only in U.S. dollars in another state must be enforced in this state in U.S. dollars only.

806.39 History History: 1991 a. 236; 1995 a. 224.



806.40 Temporarily determining the U.S. dollar value of foreign-money claims for limited purposes.

806.40  Temporarily determining the U.S. dollar value of foreign-money claims for limited purposes.

806.40(1) (1) For the limited purpose of facilitating the enforcement of provisional remedies in an action, the value in U.S. dollars of assets to be seized or restrained pursuant to a writ of attachment, garnishment, execution or other legal process, the amount of U.S. dollars at issue for assessing costs, or the amount of U.S. dollars involved for a surety bond or other court-required undertaking shall be ascertained as provided in subs. (2) and (3).

806.40(2) (2) The party seeking the process, costs, bond or other undertaking must compute the U.S. dollar amount of the foreign money claimed from a bank-offered spot rate of exchange prevailing at or near the close of business on the banking day preceding the day of the filing of a request or application for the issuance of process or for the determination of costs, or the filing of an application for a bond or other court-required undertaking.

806.40(3) (3) The party seeking the process, costs, bond or other undertaking shall file with each request or application an affidavit or certificate executed in good faith by its counsel or a bank officer, stating the market quotation used, how obtained, and setting forth the calculation. Affected court officials incur no liability, after a filing of the affidavit or certificate, for acting as if the judgment was in the amount of U.S. dollars stated in the affidavit or certificate.

806.40(4) (4) Computations under this section are for the limited purposes of the section and do not affect computation of the U.S. dollar equivalent of the money of the judgment for payment purposes.

806.40 History History: 1991 a. 236.



806.41 Effect of currency revalorizations.

806.41  Effect of currency revalorizations.

806.41(1) (1) If, after an obligation is expressed or a loss is incurred in a foreign money, the country issuing or adopting that money substitutes a new money in place of that money, the obligation or the loss is treated as if expressed or incurred in the new money at the rate of conversion the issuing country establishes for the payment of like obligations or losses denominated in the former money.

806.41(2) (2) If substitution under sub. (1) occurs after a judgment or award is entered on a foreign-money claim, the court or arbitrator shall amend the judgment or award by the rate of conversion of the former money.

806.41 History History: 1991 a. 236.



806.42 Supplementary general principles of law.

806.42  Supplementary general principles of law. Unless displaced by ss. 806.30 to 806.44, the principles of law and equity, including the law relative to the capacity to contract, principal and agent, estoppel, fraud, misrepresentation, duress, coercion, mistake, bankruptcy or other validating or invalidating causes supplement the provisions under ss. 806.30 to 806.44.

806.42 History History: 1991 a. 236.



806.43 Uniformity of application and construction.

806.43  Uniformity of application and construction. Sections 806.30 to 806.44 shall be applied and construed to effectuate the general purpose of making uniform the law with respect to the subject of ss. 806.30 to 806.44 among states enacting it.

806.43 History History: 1991 a. 236.



806.44 Short title.

806.44  Short title. Sections 806.30 to 806.44 may be cited as the "Uniform Foreign-Money Claims Act".

806.44 History History: 1991 a. 236.






807. Civil procedure — miscellaneous provisions.

807.001 Forms.

807.001  Forms.

807.001(1)(1) In all civil actions and proceedings in circuit court, the parties and court officials shall use the standard court forms adopted by the judicial conference under s. 758.18 (1), commencing the date on which the forms are adopted. If an applicable court form has been adopted under s. 758.18 (2), that form may be used in lieu of the standard court form.

807.001(2) (2) A party or court official may supplement a court form with additional material.

807.001(3) (3) A court may not dismiss a case, refuse a filing or strike a pleading for failure of a party to use a standard court form under sub. (1) or to follow format rules but shall require the party to submit, within 10 days, a corrected form and may impose statutory fees or costs or both.

807.001(4) (4) If the judicial conference does not create a standard court form for an action or pleading undertaken by a party or court official, the party or court official may use a format consistent with any statutory or court requirement for the action or pleading.

807.001 History History: Sup. Ct. Order No. 98-01, 228 Wis. 2d xiii (2000); Sup. Ct. Order No. 05-02, 2005 WI 41, 278 Wis. 2d xxxv.



807.01 Settlement offers.

807.01  Settlement offers.

807.01(1)(1) After issue is joined but at least 20 days before the trial, the defendant may serve upon the plaintiff a written offer to allow judgment to be taken against the defendant for the sum, or property, or to the effect therein specified, with costs. If the plaintiff accepts the offer and serves notice thereof in writing, before trial and within 10 days after receipt of the offer, the plaintiff may file the offer, with proof of service of the notice of acceptance, and the clerk must thereupon enter judgment accordingly. If notice of acceptance is not given, the offer cannot be given as evidence nor mentioned on the trial. If the offer of judgment is not accepted and the plaintiff fails to recover a more favorable judgment, the plaintiff shall not recover costs but defendant shall recover costs to be computed on the demand of the complaint.

807.01(2) (2) After issue is joined but at least 20 days before trial, the defendant may serve upon the plaintiff a written offer that if the defendant fails in the defense the damages be assessed at a specified sum. If the plaintiff accepts the offer and serves notice thereof in writing before trial and within 10 days after receipt of the offer and prevails upon the trial, either party may file proof of service of the offer and acceptance and the damages will be assessed accordingly. If notice of acceptance is not given, the offer cannot be given as evidence nor mentioned on the trial. If the offer is not accepted and if damages assessed in favor of the plaintiff do not exceed the damages offered, neither party shall recover costs.

807.01(3) (3) After issue is joined but at least 20 days before trial, the plaintiff may serve upon the defendant a written offer of settlement for the sum, or property, or to the effect therein specified, with costs. If the defendant accepts the offer and serves notice thereof in writing, before trial and within 10 days after receipt of the offer, the defendant may file the offer, with proof of service of the notice of acceptance, with the clerk of court. If notice of acceptance is not given, the offer cannot be given as evidence nor mentioned on the trial. If the offer of settlement is not accepted and the plaintiff recovers a more favorable judgment, the plaintiff shall recover double the amount of the taxable costs.

807.01(4) (4) If there is an offer of settlement by a party under this section which is not accepted and the party recovers a judgment which is greater than or equal to the amount specified in the offer of settlement, the party is entitled to interest at an annual rate equal to 1 percent plus the prime rate in effect on January 1 of the year in which the judgment is entered if the judgment is entered on or before June 30 of that year or in effect on July 1 of the year in which the judgment is entered if the judgment is entered after June 30 of that year, as reported by the federal reserve board in federal reserve statistical release H. 15, on the amount recovered from the date of the offer of settlement until the amount is paid. Interest under this section is in lieu of interest computed under ss. 814.04 (4) and 815.05 (8).

807.01(5) (5) Subsections (1) to (4) apply to offers which may be made by any party to any other party who demands a judgment or setoff against the offering party.

807.01 History History: Sup. Ct. Order, 67 Wis. 2d 585, 741 (1975); Sup. Ct. Order, 67 Wis. 2d vii (1975); 1975 c. 218; 1979 c. 271; 1981 c. 314; 1983 a. 253; 1985 a. 340; 2011 a. 69.

807.01 Cross-reference Cross-reference: For tender of payment, see s. 895.14.

807.01 Annotation Sub. (3) applies to cases of both liquidated and unliquidated damages. Graves v. Travelers Ins. Co. 66 Wis. 2d 124, 224 N.W.2d 398 (1974).

807.01 Annotation Subs. (3) and (4) do not apply to a rejected joint settlement offer made on behalf of individual plaintiffs. White v. General Casualty Company of Wisconsin, 118 Wis. 2d 433, 348 N.W.2d 614 (Ct. App. 1984).

807.01 Annotation Defendants who are jointly and severally liable may submit joint offers of judgments to an individual plaintiff under sub. (1). Denil v. Integrity Mutual Insurance Co. 135 Wis. 2d 373, 401 N.W.2d 13 (Ct. App. 1986).

807.01 AnnotationOffers under sub. (3) are revocable. Sonnenburg v. Grohskopf, 144 Wis. 2d 62, 422 N.W.2d 925 (Ct. App. 1988).

807.01 Annotation Under sub. (3), a plaintiff suing multiple defendants under multiple theories, one of which involves several liability, must make separate settlement offers. Smith v. Keller, 151 Wis. 2d 264, 444 N.W.2d 396 (Ct. App. 1989).

807.01 Annotation Sub. (4) provides for simple, rather than compound, interest to accrue on the amount recovered. The relationship between sub. (4) and s. 628.46 (1) is discussed. Upthegrove v. Lumbermans Ins. Co. 152 Wis. 2d 7, 447 N.W.2d 367 (Ct. App. 1989).

807.01 Annotation While the inclusion of a reference to this section is preferable, a settlement offer that should reasonably be understood as an offer pursuant to s. 807.01 is sufficient to invoke its provisions. Bauer v. Piper Industries, Inc. 154 Wis. 2d 758, 454 N.W.2d 28 (Ct. App. 1990).

807.01 Annotation A plaintiff's offer of settlement addressed to multiple defendants reciting one aggregate settlement figure for all claims did not allow the defendants to individually assess their own exposure and is not valid for sanctions purposes. Wilber v. Fuchs, 158 Wis. 2d 158, 461 N.W.2d 803 (Ct. App. 1990).

807.01 Annotation A plaintiff's single offer of settlement to two individual defendant's and the insurer of both, within the policy limits, invoked sanctions under this section as the insurer was the only party interested in the settlement and could fully evaluate its exposure. Testa v. Farmers Ins. Exchange, 164 Wis. 2d 296, 474 N.W.2d 776 (Ct. App. 1991).

807.01 Annotation When damages are subject to a statutory limit, costs and interest awarded under this section are in addition to the damage award. Gorman v. Wausau Ins. Cos. 175 Wis. 2d 320, 499 N.W.2d 245 (Ct. App. 1993).

807.01 Annotation An insurer was not subject to sanctions under this section when, after initially rejecting the plaintiff's offer to settle, new facts resulted in the insurer's submitting its own offer to settle in the same amount. Oliver v. Heritage Mutual Insurance Co. 179 Wis. 2d 1, 505 N.W.2d 452 (Ct. App. 1993).

807.01 Annotation Separate offers to the defendant and the defendant's insurer in the same amount, which left unclear whether acceptance by the insurer also released the insured, did not invoke sanctions under this section when the verdict exceeded the amount of the individual offers. Cue v. Carthage College, 179 Wis. 2d 175, 507 N.W.2d 109 (Ct. App. 1993).

807.01 Annotation Common law prejudgment interest and 12% interest under sub. (4) are not to be combined. Erickson v. Gunderson, 183 Wis. 2d 106, 515 N.W.2d 293 (Ct. App. 1994).

807.01 Annotation Interest under sub. (4) does not accrue on an award of double costs under sub. (3). American Motorists Insurance Co. v. R & S Meats, Inc. 190 Wis. 2d 197, 526 N.W.2d 791 (Ct. App. 1994).

807.01 Annotation A party making a settlement offer must do so in clear and unambiguous terms. A party's mere offer to settle for a specified sum when a part of the party's claim had been admitted and already reduced to judgment was ambiguous. Stan's Lumber, Inc. v. Fleming, 196 Wis. 2d 554, 538 N.W.2d 849 (Ct. App. 1995), 94-1258, 95-0004.

807.01 Annotation In a case involving a subrogated defendant, failure of an offer to specify whether payment to the subrogated defendant would be made from the settlement proceeds left the defendants unable to fully evaluate their exposure so that the offer was not valid for purposes of sub. (3). Ritt v. Dental Care Associates, S.C. 199 Wis. 2d 48, 543 N.W.2d 852 (Ct. App. 1995), 94-3344.

807.01 Annotation A judgment against a defendant to whom an offer to settle was made that is equal to or larger than the offer entitles the plaintiff to interest under sub. (4) on the amount recovered against the party to whom the offer was made. Blank v. USAA Property & Casualty Ins. Co. 200 Wis. 2d 270, 546 N.W.2d 512 (Ct. App. 1996), 95-1806.

807.01 Annotation Under sub. (3), the offer and judgment must be compared exclusive of any costs. Northridge Co. v. W.R. Grace & Co. 205 Wis. 2d 267, 556 N.W.2d 345 (Ct. App. 1996), 95-1193.

807.01 Annotation A single offer made to the plaintiff on condition that the plaintiff "indemnify or otherwise satisfy any existing related subrogated claims" invoked sub. (1) when the plaintiff knew the amount of the only subrogated claims and could fully and fairly evaluate the offer. Staehler v. Beuthin, 206 Wis. 2d 610, 557 N.W.2d 487 (Ct. App. 1996), 95-3295.

807.01 Annotation In sub. (4), "amount recovered" means that portion of a verdict for which a party is responsible. Nelson v. McLaughlin, 211 Wis. 2d 487, 565 N.W.2d 123 (1997), 95-3391.

807.01 Annotation Sub. (1) is procedural in nature and may be applied in federal claims brought in state court unless it defeats a substantial federal right. Duello v. Board of Regents, 220 Wis. 2d 554, 583 N.W.2d 863 (Ct. App. 1998), 97-2608.

807.01 Annotation An insurer has a fiduciary duty to clarify a settlement offer made to it that is ambiguous with respect to whether the offer applies to only the insurer or to both the insurer and the insured. Failure to clarify the ambiguity results in a valid offer under this section. Prosser v. Leuck, 225 Wis. 2d 126, 592 N.W.2d 178 (1999), 97-0686.

807.01 Annotation Sub. (3) provides no exceptions for assessments of double costs. Costs associated with determining coverage are subject to doubling under sub. (3). Prosser v. Leuck, 225 Wis. 2d 126, 592 N.W.2d 178 (1999), 97-0686.

807.01 Annotation The 10-day period in sub. (1) was tolled when a stay was entered one day after a settlement offer was served. Briggs v. Farmers Insurance Exchange, 2000 WI App 40, 233 Wis. 2d 163, 607 N.W.2d 670, 99-1123.

807.01 Annotation A party with multiple claims is not required to itemize a settlement offer in order to invoke the double costs and interest provisions of this section. Batteries Plus, LLC v. Mohr, 2000 WI App 153, 237 Wis. 2d 776, 615 N.W.2d 196, 99-1319.

807.01 Annotation Attorney's fees and costs, regardless of why they are awarded, are not part of the "amount recovered" under sub. (4) but rather are a shifting of the costs of litigation, and separate from the recovery. Dobbratz Trucking & Excavating v. PACCAR, Inc. 2002 WI App 138, 256 Wis. 2d 205, 647 N.W.2d 315, 01-1091.

807.01 Annotation Interest under sub. (4) and double costs under sub. (3) cannot be awarded when no judgment is entered in a case. Osman v. Phipps, 2002 WI App 170, 256 Wis. 2d 589, 649 N.W.2d 701, 01-1248.

807.01 Annotation When a defendant is sued under a fee-shifting statute, the defendant is on notice that the plaintiff is seeking not only damages but also reasonable attorney fees. Accordingly, when making an offer of judgment, the defendant is to include such fees and to so inform the plaintiff. The trial court should also include attorney fees in the judgment when it measures the offer against the judgment under sub. (1). Pachowitz v. LeDoux, 2003 WI App 120, 265 Wis. 2d 631, 666 N.W.2d 88, 02-2100.

807.01 Annotation It is not necessary that a judgment under sub. (4) must involve litigation and result in a verdict. A stipulated judgment greater than the plaintiff's earlier settlement offer entitled the plaintiff to double costs and interest. Tomsen v. Secura Insurance, 2003 WI App 187, 266 Wis. 2d 491, 668 N.W.2d 794, 03-0245.

807.01 Annotation The test for whether a given provision may be included in a settlement offer valid under this section is not reasonableness, but whether the provision specifies a remedy that could be imposed by the court. An offer demanding payment within 15 days of the offer was invalid because a judge could not enter a judgment requiring that the defendant tender payment within 15 days. DeWitt Ross & Stevens, S.C. v. Galaxy Gaming and Racing Limited Partnership, 2004 WI 92, 273 Wis. 2d 577, 682 N.W.2d 839, 02-0359.

807.01 Annotation "Taxable costs" in sub. (3) means those costs allowed as items of cost under s. 814.04. "Costs" in the first part of sub. (3) means "taxable costs." Costs recoverable under s. 814.04 include fees allowed by law, which includes attorney's fees allowed by law that represent a necessary cost of litigation to which a prevailing party is entitled under s. 814.04 (2). Alberte v. Anew Health Care Services, Inc. 2004 WI App 146, 275 Wis. 2d 571, 685 N.W.2d 614, 03-2674.

807.01 Annotation The pendency of a motion to dismiss part of a plaintiff's claim did not absolve the plaintiff from having to act on a statutory offer. The plaintiffs could have fully and fairly evaluated the offer despite the pending motion. If an offer is plain on its face and offers to settle the entire claim, it is an offer to do so despite the vagaries of suit. Mews v. Beaster, 2005 WI App 53, 279 Wis. 2d 507, 694 N.W.2d 476, 04-1147.

807.01 Annotation When the court of appeals reversed the trial court to reinstate a jury verdict that was clearly less than the defendant's original offer of settlement that the plaintiff rejected, the trial court was ordered to offset the costs in favor of the defendant against the judgment awarded to the plaintiff under this section and to enter the new judgment for the balance, under s. 814.12. Hamdan v. Dawicki, 2006 WI App 209, 296 Wis. 2d 623, 724 N.W. 2d 234, 05-1821.

807.01 Annotation A child recipient of an offer was unable to fully and fairly evaluate the terms of the offer when 1) it imposed an obligation for medical expenses upon a minor, when the legal obligation rested with the parent; 2) it employed overly broad language that imposed responsibility for any and all claims, rather than existing claims; and 3) the context in which the offer was made, specifically in light of requests for clarification and a contemporaneous offer to the child's parent, created confusion as to the child's obligations under the offer. Bockin v. Farmers Insurance Exchange, 2006 WI App 220, 296 Wis. 2d 694, 723 N.W. 2d 741, 05-3040.

807.01 Annotation Sub. (4) makes no distinction between pre- and postjudgment interest. It specifies that interest is calculated on a single amount, "the amount recovered," over one period of time, from the date of the offer of settlement until the amount is paid. The defendant's 2-stage calculation of interest, utilizing two time periods and two amounts recovered, could not be reconciled with the language of sub. (4). Sub. (4) provides for simple, not compound, interest. Morrison v. Rankin, 2008 WI App 158, 314 Wis. 2d 376, 760 N.W.2d 441, 08-0422.

807.01 Annotation When the case involves a subrogated party with a separate claim against the defendants, the plaintiff's offer of settlement must account for that separate claim. Because each separately owns part of the claim against the tortfeasor, a settlement between the insured and the tortfeasor that does not involve the subrogated insurer as a party, or provide for payment of the subrogated interest, leaves unsatisfied the part of the claim owned by the subrogated party. Hadrian v. State Farm Mutual Automobile Insurance Company, 2008 WI App 188, 315 Wis. 2d 529, 763 N.W.2d 215, 08-0527.

807.01 Annotation A single offer of settlement from an insured and its subrogated carrier was enforceable because it was clear that it encompassed both the insured's and its subrogated carrier's claims. Industrial Risk Insurers v. American Engineering Testing, Inc. 2009 WI App 62, 318 Wis. 2d 148, 769 N.W.2d 82, 08-0484.

807.01 Annotation Under Prosser, an insurer has a duty to clarify an ambiguous settlement offer when the ambiguity related to the settlement offer's failure to address a subrogated claim. The insurer's fiduciary duty regarding settlement mandates that the insurer must clarify an ambiguous offer in order to fully protect its insured's interests. Kubichek v. Kotecki, 2011 WI App 32, 332 Wis. 2d 522, 796 N.W.2d 858, 09-2331.

807.01 Annotation Subs. (3) and (4) may be utilized in diversity actions in federal courts. Dillingham-Healy v. Milwaukee Metropolitan Sewerage District, 796 F. Supp. 1191 (1992).

807.01 Annotation The new Wisconsin rules of civil procedure: Chapters 805-807. Graczyk, 59 MLR 671.

807.01 Annotation Offers of Judgment in Wisconsin Courts. Crinion. Wis. Law. Feb. 1991.

807.01 Annotation Meeting Head On: Offers of Settlement and an Insurer's Potential Bad Faith. Warch. Wis. Law. Oct. 1996.



807.02 Motions, where heard; stay of proceedings.

807.02  Motions, where heard; stay of proceedings. Except as provided in s. 807.13 or when the parties stipulate otherwise and the court approves, motions in actions or proceedings in the circuit court must be heard within the circuit where the action is triable. Orders out of court, not requiring notice, may be made by the presiding judge of the court in any part of the state. No order to stay proceedings after a verdict, report or finding in any circuit court may be made by a circuit or supplemental court commissioner. No stay of proceedings for more than 20 days may be granted except upon previous notice to the adverse party.

807.02 History History: Sup. Ct. Order, 67 Wis. 2d 585, 742 (1975); 1977 c. 449; Sup. Ct. Order, 141 Wis. 2d xiii (1987); 2001 a. 61.



807.03 Orders, how vacated and modified.

807.03  Orders, how vacated and modified. An order made out of court without notice may be vacated or modified without notice by the judge who made it. An order made upon notice shall not be modified or vacated except by the court upon notice, but the presiding judge may suspend the order, in whole or in part, during the pendency of a motion to the court to modify or vacate the order.

807.03 History History: Sup. Ct. Order, 67 Wis. 2d 585, 743 (1975).



807.04 Proceedings, where held; restriction as to making orders.

807.04  Proceedings, where held; restriction as to making orders.

807.04(1)(1) Except as provided under sub. (2), all trials, and all hearings at which oral testimony is to be presented, shall be held in open court. The court may make any order which a judge or a circuit or supplemental court commissioner has power to make.

807.04(2) (2) All hearings in which oral testimony is to be presented in an action or special proceeding that is commenced by a prisoner, as defined in s. 801.02 (7) (a) 2., shall be conducted by telephone, interactive video and audio transmission or other live interactive communication without removing him or her from the facility or institution if his or her participation is required or permitted and if the official having custody of him or her agrees. The court in which the action or special proceeding is commenced shall, when feasible, also allow counsel, witnesses and other necessary persons to participate in the hearing by telephone, interactive video and audio transmission or other live interactive communication. The procedures and policies under s. 807.13 shall apply to the extent feasible.

807.04 History History: Sup. Ct. Order, 67 Wis. 2d 585, 743 (1975); 1977 c. 187 s. 135; 1997 a. 133; 2001 a. 61.



807.05 Stipulations.

807.05  Stipulations. No agreement, stipulation, or consent between the parties or their attorneys, in respect to the proceedings in an action or special proceeding shall be binding unless made in court or during a proceeding conducted under s. 807.13 or 967.08 and entered in the minutes or recorded by the reporter, or made in writing and subscribed by the party to be bound thereby or the party's attorney.

807.05 History History: Sup. Ct. Order, 67 Wis. 2d 585, 744 (1975); 1975 c. 218; Sup. Ct. Order, 141 Wis. 2d xiii (1987).

807.05 Annotation When a stipulation did not satisfy this section, summary judgment was improper because there was no factual basis on the record for the decision. Wilharms v. Wilharms, 93 Wis. 2d 671, 287 N.W.2d 779 (1980).

807.05 Annotation An oral agreement to settle an action that does not comply with this section is unenforceable. Adelmeyer v. Wisconsin Electric Power Co. 135 Wis. 2d 367, 400 N.W.2d 473 (Ct. App. 1986).

807.05 Annotation This section does not affect procedural stipulations or judicial admissions that dispense with evidentiary requirements. State v. Aldazabal, 146 Wis. 2d 267, 430 N.W.2d 614 (Ct. App. 1988).

807.05 Annotation The subscription requirement is met by a stamped facsimile signature. This provision does not require hand-written signatures. Kocinski v. Home Insurance Co. 154 Wis. 2d 56, 452 N.W.2d 360 (1990).

807.05 Annotation Contract law is not binding in construing, enforcing, or modifying stipulations, but principles of contract law, including the uniform commercial code, may illuminate a stipulation dispute, even to the point of being dispositive. Phone Partners Ltd. v. C. F. Communications, 196 Wis. 2d 702, 512 N.W.2d 155 (Ct. App. 1995), 94-2279.

807.05 Annotation To constitute a stipulation under this section, a statement must be conclusive on the question. The concession of a fact to the court made for strategic reasons and not agreed to by the other party is not a stipulation and the court need not engage in a colloquy with the parties about it. Fritz v. Fritz, 231 Wis. 2d 33, 605 N.W.2d 270 (Ct. App. 1999), 98-0605.

807.05 Annotation This section does not provide for a party to subscribe to an agreement through general conduct. A party's assent or approval must be formalized in some way on the document itself. Laska v. Laska, 2002 WI App 132, 255 Wis. 2d 823, 646 N.W.2d 393, 02-0022.

807.05 Annotation A fax transmittal letter sent by counsel that bore counsel's initials at the conclusion of the message text was subscribed within the meaning of this section thereby rendering the settlement terms accepted in that letter binding on the client and enforceable by the court. Waite v. Easton-White Creek Lions, Inc. 2006 WI App 19, 289 Wis. 2d 100, 709 N.W.2d 88, 05-1688.

807.05 Annotation When an attorney signed a settlement agreement contingent on his client's consent by noon the following day and the client did not consent to the settlement by the deadline created by the contingency, the settlement was not enforceable under this section. Subsequent actions by the parties cannot fulfill the statutory requirements. Neither the untimely oral assurances by the attorney to the other parties, nor the attorney's call notifying the court that a settlement had been reached, satisfied the contingency set forth in the agreement. Affordable Erecting, Inc. v. Neosho Trompler, Inc. 2006 WI 67, 291 Wis. 2d 259, 715 N.W.2d 620, 04-2746.

807.05 AnnotationOral settlements are not invariably unenforceable. Gliniciki v. Borden, Inc. 444 F. Supp. 619.



807.06 Copy of paper may be used, when.

807.06  Copy of paper may be used, when.

807.06(1) (1) If any original paper or pleading be lost or withheld by any person the court may authorize a copy thereof to be filed and used instead of the original.

807.06(2) (2) The clerk of circuit court may electronically scan any paper or pleading, as permitted under SCR 72.05, and may discard the original paper or pleading pursuant to SCR 72.03 (3). If the original is discarded, the electronically scanned document constitutes the official court record.

807.06 History History: Sup. Ct. Order, 67 Wis. 2d 585, 744 (1975); Sup. Ct. Order No. 12-05, 2012 WI 112, filed 11-1-12, eff. 1-1-13.



807.07 Irregularities and lack of jurisdiction over the parties waived on appeal; jurisdiction exercised; transfer to proper court.

807.07  Irregularities and lack of jurisdiction over the parties waived on appeal; jurisdiction exercised; transfer to proper court.

807.07(1) (1) When an appeal from any court, tribunal, officer or board is attempted to any court and return is duly made to such court, the respondent shall be deemed to have waived all objections to the regularity or sufficiency of the appeal or to the jurisdiction over the parties of the appellate court, unless the respondent moves to dismiss such appeal before taking or participating in any other proceedings in said appellate court. If it appears upon the hearing of such motion that such appeal was attempted in good faith the court may allow any defect or omission in the appeal papers to be supplied, either with or without terms, and with the same effect as if the appeal had been originally properly taken.

807.07(2) (2) If the tribunal from which an appeal is taken had no jurisdiction of the subject matter and the court to which the appeal is taken has such jurisdiction, the court shall, if it appears that the action or proceeding was commenced in the good faith and belief that the first named tribunal possessed jurisdiction, allow it to proceed as if originally commenced in the proper court and shall allow the pleadings and proceedings to be amended accordingly; and in all cases in every court where objection to its jurisdiction is sustained the cause shall be certified to some court having jurisdiction, provided it appears that the error arose from mistake.

807.07 History History: Sup. Ct. Order, 67 Wis. 2d 744; 1975 c. 218; Sup. Ct. Order, 92 Wis. 2d xiii (1979).

807.07 Annotation This section does not confer jurisdiction on the court to hear an appeal in a criminal case when the appeal is not timely. Scheid v. State, 60 Wis. 2d 575, 211 N.W.2d 458 (1973).

807.07 Annotation Sub. (2) applies only at the trial court level. It does not confer appellate jurisdiction on the supreme court when an appeal is first mistakenly taken to the circuit court. State v. Jakubowski, 61 Wis. 2d 220, 212 N.W.2d 155 (1973).

807.07 Annotation Mere retention of an appellant's brief prior to making a motion to dismiss is not participation in the appeal and does not constitute a waiver of an objection to jurisdiction. Prior holdings to the contrary are overruled. State v. Van Duyse, 66 Wis. 2d 286, 224 N.W.2d 603 (1974).

807.07 Annotation When a claimant timely appealed an adverse worker's compensation decision in good faith but erroneously captioned the appeal papers, the trial court abused its discretion by dismissing the action. Cruz v. DILHR, 81 Wis. 2d 442, 260 N.W.2d 692 (1978).

807.07 Annotation Sub. (1) does not apply to petitions to appeal under s. 808.10. First Wisconsin National Bank of Madison v. Nicholaou, 87 Wis. 2d 360, 274 N.W.2d 704 (1979).

807.07 Annotation The court of appeals erred in failing to exercise discretion under sub. (1) to permit an amendment of a notice of appeal. Northridge Bank v. Community Eye Care Center, 94 Wis. 2d 201, 287 N.W.2d 810 (1980).

807.07 Annotation Sub. (2) applies to actions for review under ch. 227. Shopper Advertiser v. DOR 117 Wis. 2d 223, 344 N.W.2d 115 (1984).

807.07 Annotation "Return" is a long-standing term of art that refers to the official record of the body whose decision is being reviewed and that must be filed with the reviewing court in a certiorari action. Because sub. (1) provides that "return" must be "duly made" before the respondent's participation in the action waives jurisdictional objections, when respondent's answer was filed before return was made to the circuit court, the answer did not waive its right to contest personal jurisdiction. Bergstrom v. Polk County, 2011 WI App 20, 331 Wis. 2d 678, 795 N.W.2d 482, 09-2572.



807.08 Borrowing court files regulated.

807.08  Borrowing court files regulated. The clerk shall not permit any paper filed in the clerk's office to be taken therefrom unless upon written order of a judge of the court. The clerk shall take a written receipt for all papers so taken and preserve the same until such papers are returned. Papers so taken shall be returned at once upon request of the clerk or presiding judge, and no paper shall be kept longer than 10 days.

807.08 History History: Sup. Ct. Order, 67 Wis. 2d 585, 745 (1975); 1993 a. 486.

807.08 Annotation Clerks of court may not send original records of criminal cases to the public defender prior to appeal unless a judge authorizes the release. 69 Atty. Gen. 63.



807.09 Conciliators.

807.09  Conciliators.

807.09(1)(1) A circuit judge of the circuit court of any county may appoint and remove at any time, any retired or former circuit or county court judge to act, in matters referred by the judge and in conciliation matters. When a matter for conciliation is referred for such purpose, the conciliator shall have full authority to hear, determine and report findings to the court. Such conciliators may be appointed circuit court commissioners under SCR 75.02 (1).

807.09(2) (2) The circuit judges of such county shall make rules, not inconsistent with law, governing procedure before and pertaining to such conciliators and the county board shall fix and provide for their compensation.

807.09 History History: Sup. Ct. Order, 67 Wis. 2d 585, 746 (1975); 1975 c. 218; 1977 c. 187 s. 135; 1977 c. 323 s. 16; 2001 a. 61.



807.10 Settlements in behalf of minors or individuals adjudicated incompetent; judgments.

807.10  Settlements in behalf of minors or individuals adjudicated incompetent; judgments.

807.10(1) (1) A compromise or settlement of an action or proceeding to which a minor or individual adjudicated incompetent is a party may be made by the guardian, if the guardian is represented by an attorney, or the guardian ad litem with the approval of the court in which such action or proceeding is pending.

807.10(2) (2) A cause of action in favor of or against a minor or individual adjudicated incompetent may, without the commencement of an action thereon, be settled by the guardian, if the guardian is represented by an attorney, with the approval of the court appointing the guardian, or by the guardian ad litem with the approval of any court of record. An order approving a settlement or compromise under this subsection and directing the consummation thereof shall have the same force and effect as a judgment of the court.

807.10(3) (3) If the amount awarded to a minor or individual adjudicated incompetent by judgment or by an order of the court approving a compromise settlement of a claim or cause of action of the minor or individual does not exceed the amount specified under s. 867.03 (1g) (intro.), exclusive of interest and costs and disbursements, and if there is no guardian of the ward, the court may upon application by the guardian ad litem after judgment, or in the order approving settlement, fix and allow the expenses of the action, including attorney fees and fees of guardian ad litem, authorize the payment of the total recovery to the clerk of the court, authorize and direct the guardian ad litem upon the payment to satisfy and discharge the judgment, or to execute releases to the parties entitled thereto, and enter into a stipulation dismissing the action upon its merits. The order shall also direct the clerk upon the payment to pay the costs, disbursements, and expenses of the action and to dispose of the balance in a manner provided in s. 54.12 (1), as selected by the court. The fee for the clerk's services for handling, depositing, and disbursing funds under this subsection is prescribed in s. 814.61 (12) (a).

807.10 History History: Sup. Ct. Order, 67 Wis. 2d 585, 746 (1975); 1975 c. 218; 1981 c. 317; 1997 a. 290; 1999 a. 32; 2005 a. 387.

807.10 Annotation The quasi-judicial immunity of a guardian ad litem applies only to liability for the negligent performance of his or her duties, not as a shield against court-imposed sanctions for failure to obey a court order. Reed v. Luebke, 2003 WI App 207, 267 Wis. 2d 596, 671 N.W.2d 304, 02-2211.

807.10 Annotation Whether an individual has satisfied the standard for mental incompetence under this section should be determined by considering the person's ability to: 1) reasonably understand pertinent information; 2) rationally evaluate litigation choices based upon that information; and 3) rationally communicate with, assist, and direct counsel. Kainz v. Ingles, 2007 WI App 118, 300 Wis. 2d 670, 731 N.W.2d 313, 06-0963.

807.10 Annotation Because a claim was resolved when the plaintiff took judgment against the defendant's insurer, the requirement that settlements involving minors be approved by the court was not implicated. Parsons v. American Family Insurance Company, 2007 WI App 211, 305 Wis. 2d 630, 740 N.W.2d 399, 06-2481.



807.11 Orders: rendition and entry.

807.11  Orders: rendition and entry.

807.11(1) (1) An order is rendered when it is signed by the judge.

807.11(2) (2) An order is entered when it is filed in the office of the clerk of court.

807.11 History History: Sup. Ct. Order, 67 Wis. 2d 585, 747 (1975).

807.11 Annotation An oral order of a state court that an injunction be issued was valid even though the case was removed to federal court before the order was signed. Heidel v. Voight, 456 F. Supp. 959 (1978).



807.12 Suing by fictitious name or as unknown; partners' names unknown.

807.12  Suing by fictitious name or as unknown; partners' names unknown.

807.12(1) (1) When the name or a part of the name of any defendant, or when any proper party defendant to an action to establish or enforce, redeem from or discharge a lien or claim to property is unknown to the plaintiff, such defendant may be designated a defendant by so much of the name as is known, or by a fictitious name, or as an unknown heir, representative, owner or person as the case may require, adding such description as may reasonably indicate the person intended. But no person whose title to or interest in land appears of record or who is in actual occupancy of land shall be proceeded against as an unknown owner.

807.12(2) (2) When the name of such defendant is ascertained the process, pleadings and all proceedings may be amended by an order directing the insertion of the true name instead of the designation employed.

807.12(3) (3) In an action against a partnership, if the names of the partners are unknown to the plaintiff, all proceedings may be in the partnership name until the names of the partners are ascertained, whereupon the process, pleadings and all proceedings shall be amended by order directing the insertion of such names.

807.12 History History: Sup. Ct. Order, 67 Wis. 2d 585, 748 (1975).

807.12 Annotation This section does not authorize judgment against an unnamed individual. Miller v. Smith, 100 Wis. 2d 609, 302 N.W.2d 468 (1981).

807.12 Annotation When an action against an unnamed defendant under s. 807.12 was filed on the last day of the limitation period and amended process naming the defendant was served within 60 days after filing, the action was not barred. Relation back requirements of s. 802.09 (3) were inapplicable. Lak v. Richardson-Merrell, Inc. 100 Wis. 2d 641, 302 N.W.2d 483 (1981).

807.12 Annotation A fictitiously designated defendant's right to extinction of an action does not effectively vest until 60 days after the statute of limitations runs. Lavine v. Hartford Acc. & Indemnity, 140 Wis. 2d 434, 410 N.W.2d 623 (Ct. App. 1987).

807.12 Annotation A cause of action does not accrue until the plaintiff knows the tortfeasor's identity or reasonably should have discovered it. Spitler v. Dean, 148 Wis. 2d 630, 436 N.W.2d 308 (1989).



807.13 Telephone and audiovisual proceedings.

807.13  Telephone and audiovisual proceedings.

807.13(1)(1)  Oral arguments. The court may permit any oral argument by telephone.

807.13(2) (2) Evidentiary hearings. In civil actions and proceedings, including those under chs. 48, 51, 54, and 55, the court may admit oral testimony communicated to the court on the record by telephone or live audiovisual means, subject to cross-examination, when:

807.13(2)(a) (a) The applicable statutes or rules permit;

807.13(2)(b) (b) The parties so stipulate; or

807.13(2)(c) (c) The proponent shows good cause to the court. Appropriate considerations are:

807.13(2)(c)1. 1. Whether any undue surprise or prejudice would result;

807.13(2)(c)2. 2. Whether the proponent has been unable, after due diligence, to procure the physical presence of the witness;

807.13(2)(c)3. 3. The convenience of the parties and the proposed witness, and the cost of producing the witness in relation to the importance of the offered testimony;

807.13(2)(c)4. 4. Whether the procedure would allow full effective cross-examination, especially where availability to counsel of documents and exhibits available to the witness would affect such cross-examination;

807.13(2)(c)5. 5. The importance of presenting the testimony of witnesses in open court, where the finder of fact may observe the demeanor of the witness, and where the solemnity of the surroundings will impress upon the witness the duty to testify truthfully;

807.13(2)(c)6. 6. Whether the quality of the communication is sufficient to understand the offered testimony;

807.13(2)(c)7. 7. Whether a physical liberty interest is at stake in the proceeding; and

807.13(2)(c)8. 8. Such other factors as the court may, in each individual case, determine to be relevant.

807.13(3) (3) Conferences. Whenever the applicable statutes or rules so permit, or the court otherwise determines that it is practical to do so, conferences in civil actions and proceedings may be conducted by telephone.

807.13(4) (4) Notice; reporting; effect of actions taken; access. In any proceeding conducted by telephone under this section:

807.13(4)(a) (a) If the proceeding is required to be reported, a court reporter shall be in simultaneous voice communication with all parties to the call, whether or not in the physical presence of any of them.

807.13(4)(b) (b) Parties entitled to be heard shall be given prior notice of the manner and time of the proceeding. Any participant other than the reporter electing to be present with any other participant shall give reasonable notice thereof to the other participants.

807.13(4)(c) (c) Regardless of the physical location of any party to the call, any waiver, stipulation, motion, objection, decision, order or any other action taken by the court or a party to a reported telephone hearing has the same effect as if made in open court.

807.13(4)(d) (d) With the exception of scheduling conferences and pretrial conferences, proceedings shall be conducted in a courtroom or other place reasonably accessible to the public. Participants in the proceeding may participate by telephone from any location or may elect to be physically present with one or more of the other participants. Simultaneous access to the proceeding shall be provided to persons entitled to attend by means of a loudspeaker or, upon request to the court, by making a person party to the telephone call without charge.

807.13 History History: Sup. Ct. Order, 141 Wis. 2d xiii (1987); Sup. Ct. Order, 158 Wis. 2d xvii (1990); 1991 a. 32; 1997 a. 252; 1999 a. 85; 2005 a. 387.

807.13 Annotation Speaker-telephone testimony in civil jury trials: The next best thing to being there? 1988 WLR 293.

807.13 Annotation Videoconference Trial Testimony. Mondschein. Wis. Law. July 1997.



807.14 Interpreters.

807.14  Interpreters. On request of any party, the court may permit an interpreter to act in any civil proceeding other than trial by telephone or live audiovisual means.

807.14 History History: Sup. Ct. Order, 141 Wis. 2d xiii (1987); 1997 a. 252.

807.14 Annotation Se Habla Everything: The Right to an Impartial, Qualified Interpreter. Araiza. Wis. Law. Sept. 1997.



807.15 Penalty for certain actions by prisoners.

807.15  Penalty for certain actions by prisoners.

807.15(1) (1) In this section, "prisoner" has the meaning given in s. 801.02 (7) (a) 2.

807.15(2) (2) In any action or special proceeding, including a petition for a common law writ of certiorari, brought by a prisoner, the court may, on its own motion or on the motion of any party, order the department of corrections to extend the prisoner's mandatory release date calculated under s. 302.11 (1) or the prisoner's eligibility for release to extended supervision under s. 302.113 (3) (bm) or 302.114 (3) (c) or order the sheriff to deprive the prisoner of good time under s. 302.43 if the court finds that any of the following applies:

807.15(2)(a) (a) The action or special proceeding was filed for a malicious purpose.

807.15(2)(b) (b) The action or special proceeding was filed solely to harass the party against which it was filed.

807.15(2)(c) (c) The prisoner testifies falsely or otherwise knowingly offers false evidence or provides false information to the court.

807.15(3) (3)

807.15(3)(a)(a) Subject to pars. (b) and (c), if a court orders the department of corrections to extend a prisoner's mandatory release date or eligibility for release to extended supervision or orders the sheriff to deprive the prisoner of good time under sub. (2), the order shall specify the number of days by which the mandatory release date or eligibility for release to extended supervision is to be extended or the good time deprived.

807.15(3)(b) (b) An order under sub. (2) to extend a prisoner's mandatory release date or deprive a prisoner of good time may not require the prisoner to serve more days than provided for under the prisoner's sentence.

807.15(3)(c) (c) An order under sub. (2) to extend the eligibility for release to extended supervision of a prisoner subject to s. 302.113 may not require the prisoner to serve more days in prison than the total length of the prisoner's bifurcated sentence.

807.15(4) (4) This section applies to prisoners who committed an offense on or after September 1, 1998.

807.15 History History: 1997 a. 133, 283.






808. Appeals and writs of error.

808.01 Definitions.

808.01  Definitions. In this chapter:

808.01(1) (1) "Appeal" means a review in an appellate court by appeal or writ of error authorized by law of a judgment or order of a circuit court.

808.01(2) (2) "Appellate court" means the supreme court under ch. 751 or the court of appeals under ch. 752.

808.01 History History: 1977 c. 187; 1991 a. 189.

808.01 Annotation A party that accepts the benefits of a judgment does not waive the right to take an appeal which does not involve a reversal of that part of the judgment under which the benefit was received. Estreen v. Bluhm, 79 Wis. 2d 142, 255 N.W.2d 473.



808.02 Writ of error.

808.02  Writ of error. A writ of error may be sought in the court of appeals.

808.02 History History: 1977 c. 187.



808.03 Appeals to the court of appeals.

808.03  Appeals to the court of appeals.

808.03(1) (1)  Appeals as of right. A final judgment or a final order of a circuit court may be appealed as a matter of right to the court of appeals unless otherwise expressly provided by law. A final judgment or final order is a judgment, order or disposition that disposes of the entire matter in litigation as to one or more of the parties, whether rendered in an action or special proceeding, and that is one of the following:

808.03(1)(a) (a) Entered in accordance with s. 806.06 (1) (b) or 807.11 (2).

808.03(1)(b) (b) Recorded in docket entries in ch. 799 cases.

808.03(1)(c) (c) Recorded in docket entries in traffic regulation cases prosecuted in circuit court if a person convicted of a violation may be ordered to pay a forfeiture.

808.03(1)(d) (d) Recorded in docket entries in municipal ordinance violation cases prosecuted in circuit court.

808.03(2) (2) Appeals by permission. A judgment or order not appealable as a matter of right under sub. (1) may be appealed to the court of appeals in advance of a final judgment or order upon leave granted by the court if it determines that an appeal will:

808.03(2)(a) (a) Materially advance the termination of the litigation or clarify further proceedings in the litigation;

808.03(2)(b) (b) Protect the petitioner from substantial or irreparable injury; or

808.03(2)(c) (c) Clarify an issue of general importance in the administration of justice.

808.03(3) (3) Review of an order denying suppression or exclusion of evidence.

808.03(3)(a)(a) An order denying a motion to suppress evidence or a motion challenging the admissibility of a statement of a juvenile may be reviewed upon appeal from a final judgment or order notwithstanding the fact that the judgment or order was entered upon an admission or a plea of no contest to the allegations in the petition.

808.03(3)(b) (b) An order denying a motion to suppress evidence or a motion challenging the admissibility of a statement of a defendant may be reviewed upon appeal from a final judgment or order notwithstanding the fact that the judgment or order was entered upon a plea of guilty or no contest to the information or criminal complaint.

808.03 History History: 1977 c. 187; 1979 c. 192; Sup. Ct. Order, 130 Wis. 2d xix (1986); 1995 a. 139, 224; 1997 a. 35; 2009 a. 27.

808.03 Cross-reference Cross-reference: See s. 767.217 (2) for appeals involving child support and maintenance.

808.03 Annotation An appeal cannot be taken from an order before it is entered. Ramsthal Advertising Agency v. Energy Miser, Inc. 90 Wis. 2d 74, 279 N.W.2d 491 (Ct. App. 1979).

808.03 Annotation The test to determine whether a decision is a final order or judgment is whether the trial court contemplated that any additional formal document would be entered with respect to the matter covered in the decision. Frederick v. City of Janesville, 92 Wis. 2d 685, 285 N.W.2d 655 (1979).

808.03 Annotation A pretrial order denying a motion to dismiss a 2nd trial on double jeopardy grounds is a final order appealable under sub. (2). State v. Jenich, 94 Wis. 2d 74, 288 N.W.2d 114 (1980).

808.03 Annotation An order waiving jurisdiction over a juvenile is appealable under sub. (2). State ex rel. A. E. v. Green Lake County Cir. Ct. 94 Wis. 2d 98, 288 N.W.2d 125 (1980).

808.03 Annotation Under s. 808.03 (2), both the prosecution and defense may seek permissive appeal of nonfinal orders. State v. Rabe, 96 Wis. 2d 48, 291 N.W.2d 809 (1980).

808.03 Annotation An order denying a motion to dismiss for lack of personal jurisdiction is appealable by permission under s. 808.03 (2). Heaton v. Independent Mortuary Corp. 97 Wis. 2d 379, 294 N.W.2d 15 (1980).

808.03 Annotation Orders relating to venue are appealable by permission under sub. (2). Aparacor, Inc. v. DILHR, 97 Wis. 2d 399, 293 N.W.2d 545 (1980).

808.03 Annotation An order enjoining a town from conducting an incorporation referendum under s. 60.81 terminated the only matter in litigation with respect to the town, although ch. 66 incorporation proceedings had not been finally determined by the order. In re Incorporation of Town of Fitchburg, 98 Wis. 2d 635, 299 N.W.2d 199 (1980).

808.03 Annotation A court order setting aside an administrative order and remanding the case to the administrative agency disposed of the entire matter in litigation and was appealable as of right. Bearns v. DILHR, 102 Wis. 2d 70, 306 N.W.2d 22 (1981).

808.03 Annotation When a counterclaim for abuse of process, severed for trial, was not yet determined, a judgment dismissing the complaint was not appealable under sub. (1). Brownsell v. Klawitter, 102 Wis. 2d 108, 306 N.W.2d 41 (1981).

808.03 AnnotationAn order for a new trial is not appealable as of right. Wick v. Mueller, 105 Wis. 2d 191, 313 N.W.2d 799 (1982).

808.03 Annotation The last document in litigation should indicate on its face that for purposes of appeal it is a final order or judgment and that no subsequent document is contemplated. Radoff v. Red Owl Stores, Inc. 109 Wis. 2d 490, 326 N.W.2d 240 (1982).

808.03 Annotation The trial court did not have jurisdiction to award attorney fees after the filing of a notice of appeal of another issue. Hengel v. Hengel, 120 Wis. 2d 522, 355 N.W.2d 846 (Ct. App. 1984).

808.03 Annotation A court commissioner's order under s. 757.69 (1) dismissing a criminal proceeding was not a "final order" under sub. (1). State v. Trongeau, 135 Wis. 2d 188, 400 N.W.2d 12 (Ct. App. 1986).

808.03 Annotation An appellate court has no jurisdiction to review the denial of a postconviction motion if there is no final written order denying the motion on file in the clerk of court's office. State v. Malone, 136 Wis. 2d 250, 401 N.W.2d 563 (1987).

808.03 Annotation A criminal defendant's right to appeal continues after death, regardless of the cause of death. State v. McDonald, 144 Wis. 2d 531, 424 N.W.2d 411 (1988).

808.03 Annotation A judgment resolving the merits of a 42 USC 1983 action is final and appealable under sub. (1) although the issues of attorney fees remains unresolved. ACLU v. Thompson, 155 Wis. 2d 442, 455 N.W.2d 268 (Ct. App. 1990).

808.03 Annotation The circuit court's retained jurisdiction in board of review certiorari actions under s. 70.47 (13) does not affect the finality of an order for appeal purposes. Steenberg v. Town of Oakfield, 157 Wis. 2d 674, 461 N.W.2d 148 (Ct. App. 1990).

808.03 Annotation An appeal of an oral revocation order under s. 343.305 (10) may not be taken under sub. (1). State v. Borowski, 164 Wis. 2d 730, 476 N.W.2d 316 (Ct. App. 1991).

808.03 Annotation When an appeal is taken as a matter of right, only the final document need be reduced to writing. Nonfinal rulings need not be reduced to writing to be eligible for review under an appeal of a subsequent final order. Jacquart v. Jacquart, 183 Wis. 2d 372, 515 N.W.2d 539 (Ct. App. 1994).

808.03 Annotation Like a judgment of foreclosure and sale in the case a mortgage, a judgment of strict foreclosure of a land contract is a final judgment that must be appealed from within the time required under s. 808.04. Hackman v. Behm, 207 Wis. 2d 437, 558 N.W.2d 905 (Ct. App. 1996), 95-3315.

808.03 Annotation An order on the merits of an action is final for purposes of appeal even though a request for litigation expenses is pending. Laube v. City of Owen, 209 Wis. 2d 12, 561 N.W.2d 785 (Ct. App. 1997), 96-2717.

808.03 Annotation A party may waive the right to appeal in a civil case if the party has caused or induced a judgment to be entered or has stipulated to the entry of judgment. By stipulating to the entry of a conditional judgment, a party could not obtain a mandatory appeal of an interlocutory order. Cascade Mountain, Inc. v. Capitol Indemnity Corp. 212 Wis. 2d 265, 569 N.W.2d 45 (Ct. App. 1997), 96-2562. See also Dyer v. Law, 2007 WI App 137, 302 Wis. 2d 207, 733 N.W.2d 328, 06-2957.

808.03 Annotation Absconding from a juvenile treatment center was a rejection by the juvenile of the legitimate means afforded for challenging the court order and resulted in the forfeiture of the right to appeal. State v. Lamontae D.M. 223 Wis. 2d 503, 589 N.W.2d 415 (Ct. App. 1998), 98-1700.

808.03 Annotation The event that triggers the appeal period for a traffic regulation case is the recording of the disposition in the circuit court docket and not the entry of a separate judgment or order in the office of the clerk of circuit court. City of Sheboygan v. Flores, 229 Wis. 2d 242, 598 N.W.2d 307 (Ct. App. 1999), 99-0954.

808.03 Annotation The court of appeals shall grant all petitions for interlocutory appeal arising from a circuit court summary judgment order denying a state official's claim of qualified immunity under 42 USC 1983 if the order is based on an issue of law. Whether to grant such a petition is discretionary when it arises from a motion to dismiss. Powell v. Cooper, 2001 WI 10, 241 Wis. 2d 153, 622 N.W.2d 265, 98-0012.

808.03 Annotation In the family law context, an order resolving the merits of a child support dispute, but not an attorney's fee issue, is final within the meaning of sub. (1). Campbell v. Campbell, 2003 WI App 8, 259 Wis. 2d 676, 659 N.W.2d 106, 02-0426.

808.03 Annotation A circuit court order is a final order when: 1) it disposes of the entire matter in litigation under substantive law, and 2) the circuit court considered it to be the last document it would enter in the litigation. Contardi v. American Family Insurance Co. 2004 WI App 104, 273 Wis. 2d 509, 684 N.W.2d 139, 03-2284.

808.03 Annotation When an order or a judgment is entered that disposes of all of the substantive issues in the litigation, as to one or more parties, as a matter of law, the circuit court intended it to be the final document for purposes of appeal, notwithstanding the label it bears or subsequent actions taken by the circuit court. If an order for judgment meets this criterion, it is a final order. Any historic distinction between an order and a judgment is not dispositive. Harder v. Pfitzinger, 2004 WI 102, 274 Wis. 2d 324, 682 N.W.2d 398, 03-1817.

808.03 Annotation An order granting a plea withdrawal is not final because it plainly anticipates further proceedings in the criminal case. Accordingly, the state was not obligated to file an appeal within the 45-day time period and its failure to do so was not waiver. State v. Williams, 2005 WI App 221, 287 Wis. 2d 748, 706 N.W.2d 355, 04-1985.

808.03 Annotation A document constitutes the final document for purposes of appeal when it: 1) has been entered by the circuit court, 2) disposes of the entire matter in litigation as to one or more parties, and 3) states on the face of the document that it is the final document for purposes of appeal. When a document would otherwise constitute the final document, but for not including a finality statement, courts will construe the document liberally in favor of preserving the right to appeal. Tyler v. The Riverbank, 2007 WI 33, 299 Wis. 2d 751, 728 N.W.2d 686, 05-2336.

808.03 Annotation Deciding a case in the sense of merely analyzing legal issues and resolving questions of law does not dispose of an entire matter in litigation as to one or more parties. The court must act by explicitly dismissing or adjudging the entire matter in litigation as to one or more parties. In order to "dispose" of the matter under sub. (1), a memorandum decision must contain an explicit statement either dismissing or adjudging the entire matter in litigation as to one or more parties. Wambolt v. Illinois Farmers Insurance Company, 2007 WI 35, 299 Wis. 2d 723, 728 N.W.2d 670, 05-1874.

808.03 Annotation Effective September 1, 2007, final orders and judgments shall state that they are final for purposes of appeal. A document does not fulfill this requirement with a particular phrase or magic words, but must make clear on its face, that it is the document from which appeal may follow as a matter of right under sub. (1). Absent such a statement, appellate courts should liberally construe ambiguities to preserve the right of appeal. Wambolt v. Illinois Farmers Insurance Company, 2007 WI 35, 299 Wis. 2d 723, 728 N.W.2d 670, 05-1874.

808.03 Annotation Under Wambolt, neither the label of the document nor the circuit court's subsequent action (e.g., entering a judgment) is dispositive of the document's finality. An order may meet the finality criteria, notwithstanding the presence in the order of a reference to a future judgment or the entry of that judgment. Ecker Brothers v. Calumet County, 2008 WI App 81, 312 Wis. 2d 244, 752 N.W.2d 356, 07-2109.

808.03 Annotation A trial court order remanding a case to an administrative agency was not a final order within the meaning of sub. (1) when it did not contain an explicit statement adjudicating the entire matter in litigation as to any party and it scheduled a hearing upon "return" from the agency for the purpose of reviewing the issues identified for consideration on remand. Citizens For U, Inc. v. DNR, 2010 WI App 21, 323 Wis. 2d 767, 780 N.W.2d 194, 08-2537.

808.03 Annotation A traffic forfeiture case qualifies as having been "prosecuted in circuit court," within the meaning of sub. (1) (c) when the case has been appealed to the circuit court following an earlier municipal court decision. It follows that a docket entry of the case's disposition constitutes a final appealable judgment under sub. (1) (c). Village of McFarland v. Zetzman, 2012 WI App 49, 340 Wis. 2d 700, 811 N.W.2d 822, 11-1440.

808.03 Annotation Wisconsin Court of Appeals Appellate Jurisdiction. Klein and Leavell. Wis. Law. Sept. 1991.

808.03 Annotation Interlocutory Appeals in Wisconsin. Towers, Arnold, Tess-Mattner & Levenson. Wis. Law. July 1993.

808.03 Annotation Understanding the New Rules of Appellate Procedure. Stephens. Wis. Law. July 2001.



808.04 Time for appeal to the court of appeals.

808.04  Time for appeal to the court of appeals.

808.04(1) (1)  Initiating an appeal. An appeal to the court of appeals must be initiated within 45 days of entry of a final judgment or order appealed from if written notice of the entry of a final judgment or order is given within 21 days of the final judgment or order as provided in s. 806.06 (5), or within 90 days of entry if notice is not given, except as provided in this section or otherwise expressly provided by law. Time limits for seeking review of a nonfinal judgment or order are established in s. 809.50.

808.04(1m) (1m) An appeal by a record subject under s. 19.356 shall be initiated within 20 days after the date of entry of the judgment or order appealed from.

808.04(2) (2) An appeal under s. 227.60 or 799.445 shall be initiated within 15 days after entry of judgment or order appealed from.

808.04(3) (3) Except as provided in subs. (4) and (7), an appeal in a proceeding under s. 971.17, a criminal case, or a case under ch. 48, 51, 55, 938, or 980 shall be initiated within the time period specified in s. 809.30 (2) or 809.32 (2), whichever is applicable.

808.04(4) (4) Except as provided in sub. (7m), an appeal by the state in a proceeding under s. 971.17, a criminal case under s. 974.05, or a case under ch. 48, 938, or 980 shall be initiated within 45 days of entry of the judgment or order appealed from.

808.04(6) (6) When a party to an action or special proceeding dies during the period allowed for appeal, the time to appeal is the time permitted by law or 120 days after the party's death, whichever is later. If no personal representative qualifies within 60 days after the party's death, any appellant may have a personal representative appointed under s. 856.07 (2).

808.04(7) (7) An appeal by a party other than the state from a judgment or order granting adoption shall be initiated by filing the notice required by s. 809.30 (2) (b) within 40 days after the date of entry of the judgment or order appealed from. Notwithstanding s. 809.82 (2) (a), this time period may not be enlarged.

808.04(7m) (7m) An appeal from a judgment or order terminating parental rights or denying termination of parental rights shall be initiated by filing the notice required by s. 809.107 (2) within 30 days after the date of entry of the judgment or order appealed from. Notwithstanding s. 809.82 (2) (a), this time period may not be enlarged unless the judgment or order was entered as a result of a petition under s. 48.415 that was filed by a representative of the public under s. 48.09.

808.04(8) (8) If the record discloses that the judgment or order appealed from was entered after the notice of appeal or intent to appeal was filed, the notice shall be treated as filed after that entry and on the day of the entry.

808.04 History History: 1977 c. 187; 1979 c. 32 s. 92 (9), (14); 1979 c. 89, 221; 1981 c. 152; 1981 c. 314 ss. 130, 146; 1983 a. 183, 219; 1983 a. 491 s. 23; 1985 a. 182 s. 57; Sup. Ct. Order, 130 Wis. 2d xi, xix (1986); Sup. Ct. Order, 136 Wis. 2d xxv (1987); 1989 a. 56 s. 259; 1989 a. 192; 1991 a. 39; Sup. Ct. Order, 168 Wis. 2d xix (1992); 1993 a. 395; 1995 a. 77, 275; 1997 a. 133; Sup. Ct. Order No. 00-02, 2001 WI 39, 242 Wis. 2d xxvii; 2003 a. 47; 2005 a. 293, 434; 2009 a. 26.

808.04 Cross-reference Cross-reference: See s. 809.50 for time to file permissive appeals.

808.04 Annotation Notice under sub. (1) may not be given before judgment is entered. Sub-Zero Freezer Co. v. Manhattan Life Insurance Co. 90 Wis. 2d 76, 279 N.W.2d 492 (Ct. App. 1979).

808.04 Annotation When a written notice of entry of judgment showed the incorrect date of entry, the time to appeal was not shortened under sub. (1). Mock v. Czemierys, 113 Wis. 2d 207, 336 N.W.2d 188 (Ct. App. 1983).

808.04 Annotation To shorten the appeal period under sub. (1), a formal, captioned, and signed notice of entry of judgment stating the date of entry must be filed and served on an opposing party within 21 days of the entry date. Soquet v. Soquet, 117 Wis. 2d 553, 345 N.W.2d 401 (1984).

808.04 Annotation The date stamped on the judgment did not control as to the date of actual filing. Matter of Estate of Ristau, 144 Wis. 2d 421, 424 N.W.2d 203 (1988).

808.04 Annotation A summary contempt proceeding is not "prosecuted by the state" and appeal is pursuant to sub. (1). Matter of Contempt in State v. Simmons, 150 Wis. 2d 178, 441 N.W.2d 308 (Ct. App. 1989).

808.04 Annotation Under sub. (1), notice of entry of judgment must be given within 21 days of the entry of the judgment, not of its signing, consistent with s. 806.06 (5). Linnmar, Inc. v. First Enterprises, 161 Wis. 2d 706, 468 N.W.2d 753 (Ct. App. 1991).

808.04 Annotation If a motion for reconsideration is filed under s. 805.17 (3), the 45-day time for appeal under sub. (1) applies beginning upon disposal of the motion. Salzman v. DNR, 168 Wis. 2d 523, 484 N.W.2d 337 (Ct. App. 1992).

808.04 Annotation Strict compliance with the procedures for providing notice of entry of judgment is required. Notice of entry of judgment is ineffective if it was mailed to an incorrect address. Nichols v. Conlin, 198 Wis. 2d 287, 542 N.W.2d 194 (Ct. App. 1995), 95-2776.

808.04 Annotation Proceedings under ch. 980 are civil and not criminal. The time limits under sub. (1), and not sub. (5), apply. State v. Brunette, 212 Wis. 2d 139, 567 N.W.2d 647 (Ct. App. 1997), 96-2351.

808.04 Annotation When a judge normally presides in one county but is assigned by substitution to a case filed in another county, the filing and entry for appeal purposes occur when the document comes into the possession of the clerk of court in the county in which the case was commenced. State v. Williams, 230 Wis. 2d 50, 601 N.W.2d 838 (Ct. App. 1999), 98-3338.

808.04 Annotation Sub. (8) is applicable to appeals under s. 66.0703 as the result of the application of s. 801.02 (2), which makes chs. 801 to 847 applicable in all special proceedings. Mayek v. Cloverleaf Lakes Sanitary District #1, 2000 WI App 182, 238 Wis. 2d 261, 617 N.W.2d 235, 99-2895.

808.04 Annotation An attorney who is sanctioned by the circuit court for misconduct in a client's case must file his or her own notice of appeal in order to challenge the sanction and may not intervene in the client's appeal if the notice of appeal deadline has been missed. Absent the attorney's filing of a notice of appeal, the court of appeals lacks jurisdiction to consider a challenge to a sanction for the attorney's misconduct. Ziebell v. Ziebell, 2003 WI App 127, 265 Wis. 2d 664, 666 N.W.2d 107, 02-2552.

808.04 Annotation A circuit court order is a final order when: 1) it disposes of the entire matter in litigation under substantive law, and 2) the circuit court considered it to be the last document it would enter in the litigation. Contardi v. American Family Insurance Co. 2004 WI App 104, 273 Wis. 2d 509, 684 N.W.2d 139, 03-2284.

808.04 Annotation The proper framework in which to examine the finality of the orders in this case issued by the circuit court over the course of postjudgment proceedings following remittitur was by focusing on whether the orders resulted in the immediate transfer of title to property. If an order led to such a result, it was a final order for purpose of appeal and the time for review was immediate. Orlando Residence, Ltd. v. Nelson, 2013 WI App 81, ___ Wis. 2d ___, ___ N.W.2d ___, 12-1528.



808.05 Bypass.

808.05  Bypass. The supreme court may take jurisdiction of an appeal or any other proceeding pending in the court of appeals if:

808.05(1) (1) It grants direct review upon a petition to bypass filed by a party;

808.05(2) (2) It grants direct review upon certification from the court of appeals prior to the court of appeals hearing and deciding the matter; or

808.05(3) (3) It, on its own motion, decides to review the matter directly.

808.05 History History: 1977 c. 187.



808.07 Relief pending appeal.

808.07  Relief pending appeal.

808.07(1) (1)  Effect of appeal. An appeal does not stay the execution or enforcement of the judgment or order appealed from except as provided in this section or as otherwise expressly provided by law.

808.07(2) (2) Authority of a court to grant relief pending appeal.

808.07(2)(a)(a) During the pendency of an appeal, a trial court or an appellate court may:

808.07(2)(a)1. 1. Stay execution or enforcement of a judgment or order;

808.07(2)(a)2. 2. Suspend, modify, restore or grant an injunction; or

808.07(2)(a)3. 3. Make any order appropriate to preserve the existing state of affairs or the effectiveness of the judgment subsequently to be entered.

808.07(2)(am) (am) During the pendency of an appeal, the trial court may hear and determine a motion filed under s. 806.07.

808.07(2)(b) (b) Except as provided in s. 655.27 (5) (a) 3., relief under this subsection may be conditioned upon the filing of an undertaking in the trial court.

808.07(2m) (2m) Limit on undertaking.

808.07(2m)(a)(a) During the pendency of an appeal of a judgment in any civil action, the court shall set the amount of the undertaking to be furnished by all appellants collectively in order to stay the execution of the judgment during appellate review, but the undertaking shall not exceed $100,000,000.

808.07(2m)(b) (b) Notwithstanding par. (a), if an appellee proves by a preponderance of the evidence that an appellant is dissipating assets outside the ordinary course of business to avoid payment of a judgment, a court may enter any order necessary to protect the appellee and may require the appellant to post a bond in an amount not to exceed the amount of the judgment.

808.07(3) (3) Undertaking for costs. An undertaking for costs is not required unless specifically required by statute, or, except as provided in s. 655.27 (5) (a) 3., by the trial court acting in its discretion.

808.07(4) (4) Proceedings against a surety. A surety on an undertaking is subject to the jurisdiction of the trial court and irrevocably appoints the clerk of that court as the surety's agent for service of any papers affecting his or her liability on the undertaking. A person may seek to enforce the surety's liability by filing a motion in the action or proceeding in the trial court in which the undertaking was filed.

808.07(5) (5) Public officials. A person or agency suing or being sued in an official public capacity is not required to execute an undertaking as a condition for relief under this section unless, except as provided in s. 655.27 (5) (a) 3., required by the court in its discretion.

808.07(6) (6) Sureties on undertakings. A surety shall file with the undertaking an affidavit that the surety has a net worth in property within this state not exempt from execution which exceeds the amount of the undertaking, except as provided in s. 632.17 (2). The respondent may by motion object to the sufficiency of a surety within 14 days after service of a copy of the undertaking.

808.07 History History: 1977 c. 187; 1979 c. 32; 1979 c. 110 s. 60 (9); 1983 a. 158, 219; Sup. Ct. Order, 130 Wis. 2d xix (1986); 1985 a. 332; Sup. Ct. Order No. 00-02, 2001 WI 39, 242 Wis. 2d xxvii; 2003 a. 105.

808.07 Annotation A postjudgment order of the circuit court denying a motion under sub. (2) (a) 4. [now sub. (2) (am)] is not reviewable on appeal from the judgment. Chicago & North Western Railroad. v. LIRC, 91 Wis. 2d 462, 283 N.W.2d 603 (Ct. App. 1979).

808.07 Annotation Under sub. (1) and s. 808.075 (1), a circuit court has authority to confirm a sheriff's sale even though an appeal of the judgment of foreclosure and sale is pending. Community National Bank v. O'Neill, 157 Wis. 2d 244, 458 N.W.2d 385 (Ct. App. 1990).

808.07 Annotation A stay pending appeal is appropriate when the moving party: 1) makes a strong showing that it is likely to prevail on the appeal; 2) shows that unless the stay is granted it will suffer irreparable harm; 3) shows that there will be no substantial harm to the other parties; and 4) shows that there will be no harm to the public interest. State v. Gudenschwager, 191 Wis. 2d 432, 529 N.W.2d 225 (1995).

808.07 Annotation The Gudenschwager factors do not provide adequate guidance for granting a stay pending appeal when the judgment sought to be stayed is solely a money judgment. The court must consider: 1) the likelihood of success on appeal; 2) the need to ensure collectibility of the judgment if the appeal is unsuccessful; 3) whether the appellant, if successful, will be able to recover; and 4) the harm to the respondent if the judgment is not paid until the completion of an unsuccessful appeal. Scullion v. Wisconsin Power & Light Co. 2000 WI App 120, 237 Wis. 2d 498, 614 N.W.2d 565, 98-3221.

808.07 Annotation Even if a statutory lis pendens under s. 840.10 is dissolved, common law lis pendens applies and a purchaser who is a party to the relevant litigation takes the property subject to the outcome of the litigation, including appeals. This section does not affect that result. Gaugert v. Duve, 2001 WI 83, 244 Wis. 2d 691, 628 N.W.2d 861, 98-3004.

808.07 Annotation In some cases, executions may be stayed, tolling interest, and in other cases, a court may decline such a request for stay. There is no substantial conflict in these differing results. Estate of Matteson v. Matteson, 2008 WI 48, 309 Wis. 2d 311, 749 N.W.2d 557, 05-2607.



808.075 Permitted court actions pending appeal.

808.075  Permitted court actions pending appeal.

808.075(1)(1) In any case, whether or not an appeal is pending, the circuit court may act under ss. 804.02 (2), 805.15, 805.16, 805.17 (3), 806.07, 806.08, 806.15 (2), 806.24 (4), 808.07 (1) and (2) and 809.12.

808.075(2) (2) In a case appealed under s. 809.30, the circuit court retains the power to act on all issues until the notice of appeal has been filed with the clerk of the circuit court, except that the circuit court may not act upon any motion to extend a time limit that is specified in s. 809.30. Thereafter, the circuit court may act only as provided in subs. (1) and (4).

808.075(3) (3) In a case not appealed under s. 809.30, the circuit court retains the power to act on all issues until the record has been transmitted to the court of appeals. Thereafter, the circuit court may act only as provided in subs. (1) and (4).

808.075(4) (4) The circuit court may act as to the following despite the pendency of an appeal:

808.075(4)(a) (a) In a case under ch. 48:

808.075(4)(a)1. 1. Review of actions by a guardian under s. 48.023.

808.075(4)(a)2. 2. Review of nonsecure custody orders under s. 48.207.

808.075(4)(a)3. 3. Review of secure detention orders under s. 48.208 and secure detention status reviews under s. 48.209 (1) (e).

808.075(4)(a)4. 4. Hearing for child held in custody under s. 48.21 or an adult expectant mother of an unborn child held in custody under s. 48.213.

808.075(4)(a)5. 5. Hearing upon involuntary removal under s. 48.305.

808.075(4)(a)6. 6. Revision of dispositional order under s. 48.363.

808.075(4)(a)7. 7. Extension of dispositional order under s. 48.365, unless s. 48.368 applies.

808.075(4)(a)8. 8. Review of permanency plan under s. 48.38 (5).

808.075(4)(a)9. 9. Release of confidential information under s. 48.396 or 48.78.

808.075(4)(a)10. 10. Revision of guardianship order under s. 48.977 (6).

808.075(4)(a)11. 11. Termination of guardianship under s. 48.977 (7), including removal of a guardian.

808.075(4)(a)12. 12. Rescission of a guardianship order under s. 48.978 (2) (L) 4., (m) 2. or (n) or (3) (d) 3. or 4., (j) 2. or 3. or (k) 2. or 3.

808.075(4)(b) (b) In a case under ch. 51:

808.075(4)(b)1. 1. Disposition, modification and extension of commitment under s. 51.20 (13).

808.075(4)(b)2. 2. Reexamination of commitment under s. 51.20 (16).

808.075(4)(b)3. 3. Enforcement of patient rights under s. 51.61.

808.075(4)(b)4. 4. Commitment, conditional release, recommitment and discharge under s. 971.17 of a person found not guilty by reason of mental disease or defect.

808.075(4)(c) (c) In a case under ch. 55:

808.075(4)(c)1. 1. Protective placement review under s. 55.18, modification under s. 55.16, or termination under s. 55.17.

808.075(4)(c)2. 2. Hearing required upon transfer under s. 55.15.

808.075(4)(c)3. 3. Enforcement of patient's rights under s. 55.23.

808.075(4)(d) (d) In a case under ch. 767:

808.075(4)(d)1. 1. Revision of orders for legal custody or periods of physical placement under s. 767.41, 767.451, 767.461, or 767.481.

808.075(4)(d)2. 2. Issuance or modification of orders for visitation rights under s. 767.43.

808.075(4)(d)3. 3. Annual adjustment of child or family support under s. 767.553.

808.075(4)(d)4. 4. Revision of judgment or order for child support, maintenance payments or family support payments under s. 767.59 or 767.89.

808.075(4)(d)5. 5. Order for temporary maintenance, temporary child support or for suit money, counsel fees and disbursements in the appellate court under s. 767.273.

808.075(4)(d)6. 6. Property division, where the court has expressly or impliedly reserved jurisdiction, provided the court does not revise or modify its final division of property.

808.075(4)(d)7. 7. Vacation or modification of judgment under s. 767.35 (6).

808.075(4)(d)8. 8. Revocation of judgment under s. 767.35 (7).

808.075(4)(d)9. 9. Enforcement of payments under s. 767.77, 767.805 (4), or 767.89.

808.075(4)(d)10. 10. Enforcement of orders under s. s. 767.78, 767.805 (4), or 767.89.

808.075(4)(d)11. 11. Enforcement or modification of assignments under s. 767.513 or 767.75.

808.075(4)(d)12. 12. Enforcement or modification of account transfers under s. 767.76.

808.075(4)(d)13. 13. Determination of charges and issuance of repayment orders under s. 767.71.

808.075(4)(e) (e) In a case under chs. 701 or 853 to 879:

808.075(4)(e)1. 1. Any matter, unless the appellate court directs the trial court not to act on specific issues or the trial court declines to act because the matter directly affects the issues on appeal.

808.075(4)(f) (f) In a case under ch. 54:

808.075(4)(f)1. 1. Review a bond under s. 54.46 (4) or 54.852 (9).

808.075(4)(f)2. 2. Release of deposited funds under s. 54.46 (4) (b) 3.

808.075(4)(f)3. 3. Order for visitation under s. 54.56.

808.075(4)(f)4. 4. Appointment of successor guardian under s. 54.54 (1).

808.075(4)(f)5. 5. Approval of guardian's exercise of marital property rights under s. 54.20 (2) (h).

808.075(4)(f)6. 6. Approval of management of property under s. 54.19 or 54.20.

808.075(4)(f)7. 7. Direction for use of estate for benefit of wards under s. 54.19 (4).

808.075(4)(f)8. 8. Examination of annual accounts and assets under ss. 54.62 and 54.66.

808.075(4)(f)9. 9. Removal of guardian under s. 54.68 (4) (d).

808.075(4)(f)10. 10. Determination of petitions for instructions to guardian.

808.075(4)(f)11. 11. Termination of guardianship under s. 54.64.

808.075(4)(f)12. 12. Restoration of specific legal rights under s. 54.64 (2) (c).

808.075(4)(f)13. 13. Authorization of purchase of a home for a ward under s. 54.852 (15) (a).

808.075(4)(fn) (fn) In a case under ch. 938:

808.075(4)(fn)2. 2. Review of nonsecure custody orders under s. 938.207.

808.075(4)(fn)3. 3. Review of secure detention orders under s. 938.208 and secure detention status reviews under s. 938.209 (1) (a) 5.

808.075(4)(fn)4. 4. Hearing for juvenile held in custody under s. 938.21.

808.075(4)(fn)5. 5. Hearing upon involuntary removal under s. 938.305.

808.075(4)(fn)6. 6. Revision of dispositional order under s. 938.363.

808.075(4)(fn)7. 7. Extension of dispositional order under s. 938.365, unless s. 938.368 applies.

808.075(4)(fn)8. 8. Review of permanency plan under s. 938.38 (5).

808.075(4)(fn)9. 9. Release of confidential information under s. 938.396 or 938.78.

808.075(4)(g) (g) In a criminal case:

808.075(4)(g)1. 1. Release on bond under s. 809.31 or 969.01 (2).

808.075(4)(g)2. 2. Modification or revocation of bond under s. 969.01 (2) (e) or 969.08.

808.075(4)(g)3. 3. Imposition of sentence upon revocation of probation under s. 973.10 (2) (a).

808.075(4)(g)4. 4. Determination of sentence credit under s. 973.155.

808.075(4)(g)5. 5. Modification of a condition of probation or extension of probationary term under s. 973.09 (3) (a).

808.075(4)(g)6. 6. Modification of sentence.

808.075(4)(g)7. 7. Commitment, conditional release, recommitment and discharge under s. 971.17 of a person found not guilty by reason of mental disease or defect.

808.075(4)(h) (h) Commitment, supervised release, recommitment, discharge, and postcommitment relief under s. 980.10, 2003 stats., or ss. 980.06, 980.08, 980.09 (4), and 980.101 of a person found to be a sexually violent person under ch. 980.

808.075(5) (5) Notwithstanding the limitations of this section, any party may petition the appellate court for remand to the circuit court for action upon specific issues.

808.075(6) (6) In addition to sub. (5), the appellate court may remand the record to the circuit court for additional proceedings while the appeal is pending.

808.075(7) (7) Upon completion of an action taken by the circuit court under sub. (1), (4), (5) or (6) of this section, the clerk shall send a copy of the judgment or order to the appellate court.

808.075(8) (8) If an appellate court remands the record to the circuit court for additional proceedings under sub. (5) or (6), the appellate court, in the pending appeal, may review the judgment or order that the circuit court enters following remand. If any party is aggrieved by the judgment or order of the circuit court, the party shall file in the appellate court a written statement of objections to the judgment or order within 14 days after the record is returned to the clerk of the appellate court. A party that files a statement of objections need not file an additional notice of appeal or cross-appeal.

808.075 History History: Sup. Ct. Order, 146 Wis. 2d xiii (1988); 1989 a. 86; 1993 a. 16, 446, 479, 481; 1995 a. 38, 73, 77, 275; 1997 a. 35, 191, 292, 296, 334; 1999 a. 9; Sup. Ct. Order No. 00-02, 2001 WI 39, 242 Wis. 2d xxvii; 2001 a. 16; 2005 a. 264, 387, 434; 2005 a. 443 ss. 263, 265.

808.075 Annotation Under s. 808.07 (1) and sub. (1), a circuit court has authority to confirm a sheriff's sale even though appeal of judgment of the foreclosure and sale is pending. Community National Bank v. O'Neill, 157 Wis. 2d 244, 458 N.W.2d 385 (Ct. App. 1990).

808.075 Annotation An indigent in a civil case is entitled to waiver of transcript fees on appeal if the trial judge finds that the indigent has arguable reason to believe that he or she is entitled to redress on appeal. State ex rel. Girouard v. Jackson County Circuit Court, 155 Wis. 2d 148, 454 N.W.2d 792 (1990).

808.075 Annotation When the court of appeals remands an appeal to the trial court for a Girouard determination, the court of appeals has jurisdiction to review the trial court decision without need for filing a 2nd notice of appeal. State v. Jacobus, 167 Wis. 2d 230, 481 N.W.2d 642 (Ct. App. 1992).



808.08 Further proceedings in trial court.

808.08  Further proceedings in trial court. When the record and remittitur are received in the trial court:

808.08(1) (1) If the trial judge is ordered to take specific action, the judge shall do so as soon as possible.

808.08(2) (2) If a new trial is ordered, the trial court, upon receipt of the remitted record, shall place the matter on the trial calendar.

808.08(3) (3) If action or proceedings other than those mentioned in sub. (1) or (2) is ordered, any party may, within one year after receipt of the remitted record by the clerk of the trial court, make appropriate motion for further proceedings. If further proceedings are not so initiated, the action shall be dismissed except that an extension of the one-year period may be granted, on notice, by the trial court, if the order for extension is entered during the one-year period.

808.08 History History: 1977 c. 187.

808.08 Annotation "Further proceedings" under s. 801.58 (7) and sub. (3) have the same definition. State ex rel. Ondrasek v. Calumet Circuit Court, 133 Wis. 2d 177, 394 N.W.2d 912 (Ct. App. 1986).

808.08 Annotation A "specific action" under sub. (1) is one that requires no exercise of discretion by the trial court. "Further proceedings" under sub. (3) are those requiring the exercise of discretion by the trial court. State ex rel. J.H. Findorff v. Circuit Court for Milwaukee County, 2000 WI 30, 233 Wis. 2d 428, 608 N.W.2d 679, 97-3452.

808.08 Annotation In the absence of a remand order in the mandate line or some other clear directive from the appellate court ultimately deciding the appeal, a trial court whose judgment or final order has been affirmed by the appellate court on the merits has no authority to reopen the case for an amended complaint. Tietsworth v. Harley-Davidson, Inc. 2007 WI 97, 303 Wis. 2d 94, 735 N.W.2d 418, 04-2655.



808.09 Reversal, affirmance or modification of judgment.

808.09  Reversal, affirmance or modification of judgment. Upon an appeal from a judgment or order an appellate court may reverse, affirm or modify the judgment or order as to any or all of the parties; may order a new trial; and, if the appeal is from a part of a judgment or order, may reverse, affirm or modify as to the part appealed from. In all cases an appellate court shall remit its judgment or decision to the court below and thereupon the court below shall proceed in accordance with the judgment or decision.

808.09 History History: 1977 c. 187.

808.09 Annotation The court of appeals may not direct a circuit court to enter a judgment of conviction of a lesser included offense when the jury verdict of guilty on the greater offense is reversed for insufficiency of evidence and the jury was not instructed on the lesser included offense. State v. Myers, 158 Wis. 2d 356, 461 N.W.2d 777 (1990).

808.09 Annotation The court of appeals has authority to grant a summary judgment motion that was denied by the trial court. Interest of Courtney E. 184 Wis. 2d 592, 516 N.W.2d 422 (1994).

808.09 Annotation In the absence of a remand order in the mandate line or some other clear directive from the appellate court ultimately deciding the appeal, a trial court whose judgment or final order has been affirmed by the appellate court on the merits has no authority to reopen the case for an amended complaint. Tietsworth v. Harley-Davidson, Inc. 2007 WI 97, 303 Wis. 2d 94, 735 N.W.2d 418, 04-2655.

808.09 Annotation Unless the supreme court court explicitly states otherwise, a court of appeals opinion overruled by the supreme court no longer retains any precedential value. Blum v. 1st Auto & Casualty Insurance Co. 2010 WI 78, 326 Wis. 2d 729, 786 N.W.2d 78, 08-1324.



808.10 Review by the supreme court.

808.10  Review by the supreme court.

808.10(1) (1)  Petition for review; time limit. A decision of the court of appeals is reviewable by the supreme court only upon a petition for review granted by the supreme court. Except as provided in sub. (2) and ss. 809.32 (5) and 809.62 (1m), the petition for review shall be filed in the supreme court within 30 days of the date of the decision of the court of appeals.

808.10(2) (2) Tolling pending court of appeals reconsideration. If a motion for reconsideration is filed in the court of appeals under s. 809.24 (1) within 20 days after the date of a decision of the court of appeals, the 30-day time period to file the petition for review starts on the date the court of appeals determines the motion for reconsideration by filing an order denying the motion for reconsideration or an amended decision.

808.10 History History: 1977 c. 187; 1979 c. 192; 2009 a. 25.

808.10 Annotation "Decision" under this section is the final decision disposing of the case. In Interest of A. R. 85 Wis. 2d 444, 270 N.W.2d 581 (1978).

808.10 Annotation If a petition is not received by the clerk of the supreme court within 30 days, the court loses subject matter jurisdiction. The objection is not subject to waiver and will be raised on the court's own motion. First Wisconsin National Bank of Madison v. Nicholaou, 87 Wis. 2d 360, 274 N.W.2d 704 (1979).

808.10 Annotation Untimely service of a petition filed under this section does not affect jurisdiction, but the opposing party may move to dismiss under s. 809.83 (2). State v. Rhone, 94 Wis. 2d 682, 288 N.W.2d 862 (1980).

808.10 Annotation The 30-day deadline for receipt of a petition for review is tolled on the date that a pro se prisoner delivers a correctly addressed petition to the proper prison authorities for mailing. State ex rel. Nichols v. Litscher, 2001 WI 119, 247 Wis. 2d 1013, 635 N.W.2d 292, 00-0853. See also, Brown v. Bradley, 2003 WI 14, 259 Wis. 2d 630, 658 N.W.2d 427, 01-3324.

808.10 Annotation Unless the supreme court court explicitly states otherwise, a court of appeals opinion overruled by the supreme court no longer retains any precedential value. Blum v. 1st Auto & Casualty Insurance Co. 2010 WI 78, 326 Wis. 2d 729, 786 N.W.2d 78, 08-1324.

808.10 Annotation Petitions for review by the Wisconsin supreme court. 1979 WLR 1176.



808.11 Printing specifications.

808.11  Printing specifications. Briefs and appendices in cases before the supreme court shall be printed, typed, duplicated or reproduced clearly on paper of permanent quality, and in conformity with such rules as the court may prescribe with regard to organization, binding, color of print, and size of print, paper and margin.

808.11 History History: 1975 c. 160; 1977 c. 187 s. 83; Stats. 1977 s. 808.11.






809. Rules of appellate procedure.

809.01 Rule (Definitions).

809.01  Rule (Definitions). In this chapter:

809.01(1) (1) "Appeal" means a review in an appellate court by appeal or writ of error authorized by law of a judgment or order of a circuit court.

809.01(2) (2) "Appellant" means a person who files a notice of appeal.

809.01(3) (3) "Co-appellant" means a person who files a notice of appeal in an action or proceeding in which a notice of appeal has previously been filed by another person and whose interests are not adverse to that person.

809.01(4) (4) "Court" means the court of appeals or, if the appeal or other proceeding is in the supreme court, the supreme court.

809.01(5) (5) "Cross-appellant" means a respondent who files a notice of cross-appeal or a respondent who files a statement of objections under s. 808.075 (8).

809.01(5d) (5d) "Monospaced font" means a font in which each character uses an equal amount of horizontal space.

809.01(5g) (5g) "Proportional font" means a font in which the horizontal space used by a character varies.

809.01(6) (6) "Respondent" means a person adverse to the appellant or co-appellant.

809.01(8) (8) "Serif font" means a font that has short ornaments or bars at the upper and lower ends of the main strokes of the characters.

809.01(8m) (8m) "Sixty characters per full line" means the length of a nonindented line of 13 point proportional serif font characters determined by using a line composed of a repeating string of lowercase characters in alphabetical order.

809.01(12) (12) "Word" means a group consisting of one or more alphabetical characters with a space or punctuation mark preceding and succeeding the group.

809.01 History History: Sup. Ct. Order, 83 Wis. 2d xiii (1978); 1977 c. 449; Sup. Ct. Order No. 93-20, 179 Wis. 2d xxv; Sup. Ct. Order No. 00-02, 2001 WI 39, 242 Wis. 2d xxvii.

809.01 Annotation Understanding the New Rules of Appellate Procedure. Stephens. Wis. Law. July 2001.



809.10 Rule (Initiating the appeal).

809.10  Rule (Initiating the appeal).

809.10(1) (1)  Notice of appeal.

809.10(1)(a)(a) Filing. A person shall initiate an appeal by filing a notice of appeal with the clerk of the circuit court in which the judgment or order appealed from was entered.

809.10(1)(b) (b) Content. The notice of appeal shall include all of the following:

809.10(1)(b)1. 1. The case name and number.

809.10(1)(b)2. 2. An identification of the judgment or order from which the person filing the notice intends to appeal and the date on which it was entered.

809.10(1)(b)3. 3. A statement of whether the appeal arises in one of the types of cases specified in s. 752.31 (2).

809.10(1)(b)4. 4. A statement of whether the appeal is to be given preference in the circuit court or court of appeals pursuant to statute.

809.10(1)(b)5. 5. If the appeal is under s. 809.30 or 809.32, a statement of the date of service of the last transcript or copy of the circuit court case record if no postconviction motion is filed, the date of the order deciding postconviction motions, or the date of any other notice-of-appeal deadline that was established by the court of appeals.

809.10(1)(b)6. 6. If counsel is appointed under ch. 977, a copy of the order appointing counsel.

809.10(1)(c) (c) Copies of the notice. At the same time that the person files the notice of appeal, the person shall send a copy of the notice of appeal to the clerk of the court of appeals.

809.10(1)(d) (d) Docketing statement. The person shall send the court of appeals an original and one copy of a completed docketing statement on a form prescribed by the court of appeals. The docketing statement shall accompany the court of appeals' copy of the notice of appeal. The person shall send a copy of the completed docketing statement to the other parties to the appeal. Docketing statements need not be filed in appeals brought under s. 809.105, 809.107, 809.32, or 974.06 (7), in cases under ch. 980, or in cases in which a party represents himself or herself. Docketing statements need not be filed in appeals brought under s. 809.30 or 974.05, or by the state or defendant in permissive appeals in criminal cases pursuant to s. 809.50, except that docketing statements shall be filed in cases arising under chs. 48, 51, 55, or 938.

809.10(1)(e) (e) Time for filing. The notice of appeal must be filed within the time specified by law. The filing of a timely notice of appeal is necessary to give the court jurisdiction over the appeal.

809.10(1)(f) (f) Error in content not jurisdictional defect. An inconsequential error in the content of the notice of appeal is not a jurisdictional defect.

809.10(2) (2) Multiple appeals.

809.10(2)(a)(a) Joint and co-appeals. If 2 or more persons are each entitled to appeal from the same judgment or order entered in the same action or proceeding in the trial court and their interests are such as to make joinder practicable, they may file a joint notice of appeal or may, after filing separate notices of appeal, proceed as a single appellant. If the persons do not file a joint appeal or elect to proceed as a single appellant, or if their interests are such as to make joinder impracticable, they shall proceed as appellant and co-appellant, with each co-appellant to have the same procedural rights and obligations as the appellant.

809.10(2)(b) (b) Cross-appeal. A respondent who seeks a modification of the judgment or order appealed from or of another judgment or order entered in the same action or proceeding shall file a notice of cross-appeal within the period established by law for the filing of a notice of appeal, or 30 days after the filing of a notice of appeal, whichever is later. A cross-appellant has the same rights and obligations as an appellant under this chapter.

809.10(3) (3) Consolidated appeals in separate cases. The court may consolidate separate appeals in separate actions or proceedings in the trial court upon its own motion, motion of a party, or stipulation of the parties.

809.10(4) (4) Matters reviewable. An appeal from a final judgment or final order brings before the court all prior nonfinal judgments, orders and rulings adverse to the appellant and favorable to the respondent made in the action or proceeding not previously appealed and ruled upon.

809.10 History History: Sup. Ct. Order, 83 Wis. 2d xiii (1978); Sup. Ct. Order, 104 Wis. 2d xi (1981); 1981 c. 390 s. 252; Sup. Ct. Order, 123 Wis. 2d xix (1985); Sup. Ct. Order, 131 Wis. 2d xv (1986); 1987 a. 403; Sup. Ct. Order, 161 Wis. 2d xiii (1991); Sup. Ct. Order No. 93-19, 179 Wis. 2d xxiii; Sup. Ct. Order No. 00-02, 2001 WI 39, 242 Wis. 2d xxvii; Sup. Ct. Order No. 02-01, 2002 WI 120, 255 Wis. 2d xiii; 2005 a. 434.

809.10 Cross-reference Cross-reference: See also s. 767.217 (2) for appeals involving child support and maintenance.

809.10 Annotation When an appeal is pending, matters not directly concerned with the appeal but related to the case are still properly within the trial court's jurisdiction. In Matter of Trust Estate of Schaefer, 91 Wis. 2d 360, 283 N.W.2d 410 (Ct. App. 1979).

809.10 Annotation The filing date stamped on the notice of appeal is not conclusive as to the date of filing. Boston Old Colony Insurance Co. v. International Rectifier Corp. 91 Wis. 2d 813, 284 N.W.2d 93 (1979).

809.10 Annotation A respondent was allowed to challenge a trial court order denying a motion for summary judgment despite the failure to file a notice of cross-appeal. Auric v. Continental Casualty Co. 111 Wis. 2d 507, 331 N.W.2d 325 (1983).

809.10 Annotation Service of the notice of appeal on opposing parties is not necessary to confer jurisdiction on the court of appeals. Rhyner v. Sauk County, 118 Wis. 2d 324, 348 N.W.2d 588 (Ct. App. 1984).

809.10 Annotation Failure to submit the docketing fee within the time specified for filing a notice of appeal does not deprive the court of appeals of jurisdiction. The notice of appeal, not the docketing fee, vests the court with jurisdiction. Douglas v. Dewey, 147 Wis. 2d 328, 433 N.W.2d 243 (1989).

809.10 Annotation The federal prohibition against stacking cross-appeals is not applicable under sub. (2) (b). The time limits under sub. (1) (b) are jurisdictional and may not be extended. Estate of Donnell v. Milwaukee, 160 Wis. 2d 529, 466 N.W.2d 670 (Ct. App. 1991).

809.10 Annotation A nonlawyer may not sign and file a notice of appeal on behalf of a corporation. To do so constitutes practicing law without a license in violation of s. 757.30 and voids the appeal. Requiring a lawyer to represent a corporation in filing the notice is constitutional. Jadair Inc. v. United States Fire Insurance Co. 209 Wis. 2d 187, 561 N.W.2d 718 (1997), 95-1946.

809.10 Annotation Section 799.06 (2) authorizes a non-lawyer employee to represent a party to a small claims action at the appellate, as well as trial court, level and is an exception to the rule stated in Jadair. Holz v. Busy Bees Contracting, Inc. 223 Wis. 2d 598, 589 N.W.2d 633 (Ct. App. 1998), 98-1076.

809.10 Annotation The failure to sign a notice of appeal can be corrected and does not compel immediate dismissal. State v. Seay, 2002 WI App 37, 250 Wis. 2d 761, 641 N.W.2d 437, 00-3490.

809.10 Annotation Section 753.016 (1) and (2) provide that in Milwaukee County each branch of the circuit court shall have a deputy clerk provided by the clerk of the circuit court. In Milwaukee County "the clerk of the trial court" under sub. (1) (a) necessarily encompasses the deputy clerk assigned to the specific branch of the circuit court as well as deputy clerks performing duties within the office of the clerk of circuit court. Kelley v. State, 2003 WI App 81, 261 Wis. 2d 803, 661 N.W.2d 854, 02-1495.

809.10 Annotation Appeal of a judgment, the date of which was specified in the notice of appeal, included an appeal of an order for costs entered after that date. A judgment is perfected by the taxation of costs and the insertion of the amount into the judgment so that the order of costs becomes part of the judgment subject to appeal. DeWitt Ross & Stevens v. Galaxy Gaming and Racing, 2003 WI App 190, 267 Wis. 2d 233, 670 N.W.2d 74, 02-0359. Affirmed on other grounds, 2004 WI 92, 273 Wis. 2d 577, 682 N.W.2d 839, 02-0359.

809.10 Annotation In order to confer jurisdiction on the court of appeals, a notice of appeal filed by counsel must contain the handwritten signature of an attorney authorized to practice law in Wisconsin. Counsel cannot delegate the duty to affix a signature on a notice of appeal to a person not authorized to practice law in Wisconsin. When a notice of appeal is not signed by an attorney when an attorney is required, the notice of appeal is fundamentally defective and cannot confer jurisdiction. Brown v. MR Group, LLC 2004 WI App 121, 274 Wis. 2d 804, 683 N.W.2d 804, 03-2309.

809.10 Annotation The plaintiffs in this case were not "respondents" under sub. (4) because they were not named in the notice of appeal, and thus were not "respondents" adverse to the appellants. The appellants could not name the plaintiffs as respondents in the notice of appeal because the appellants were not aggrieved by any final order entered against the appellants and in favor of the plaintiffs. The appellants could not evade the bar to appealing non-final-orders as of right by the expedient of appealing final orders against those named in the notice of appeal in order to get review of non-final orders and rulings favorable to parties who were still active in the litigation. Dixon v. Hnilicka Company, Inc. 2011 WI App 46, 332 Wis. 2d 357, 798 N.W.2d 264, 09-1953.

809.10 Annotation Applying well-established principles of law that apply equally to the United States government when it is a party, a decision not to litigate any of the issues involved in the circuit court precludes the United States from pursuing relief in the court of appeals. Nickel v. United States of America, 2012 WI 22, 339 Wis. 2d 48, 810 N.W.2d 450, 11-0987.

809.10 Annotation Mechanics of making an appeal in the court of appeals. Felsenthal, WBB October 1981.

809.10 Annotation Appellate review: Choosing and shaping the proper standard. Leavell. WBB Apr. 1987.

809.10 Annotation Changing standards of review. Leavell. WBB May 1987.



809.103 Appeals in proceedings related to prisoners.

809.103  Appeals in proceedings related to prisoners.

809.103(1)(1) In this section, "prisoner" has the meaning given in s. 801.02 (7) (a) 2.

809.103(2) (2) The appellate court shall notify the department of justice by a procedure developed by the director of state courts in cooperation with the department of justice when the appellate court rules that an appeal or supervisory writ proceeding brought by a prisoner meets any of the following conditions:

809.103(2)(a) (a) Is frivolous, as determined under s. 802.05 (2) or 895.044.

809.103(2)(b) (b) Is used for any improper purpose, such as to harass, to cause unnecessary delay or to needlessly increase the cost of litigation.

809.103(2)(c) (c) Seeks review of a denial of monetary damages from a defendant who is immune from such relief.

809.103(2)(d) (d) There is no ground upon which relief may be granted.

809.103(3) (3) A prisoner is not relieved from paying the full filing fee related to an appeal or supervisory writ proceeding if the appellate court dismisses the appeal or supervisory writ proceeding for one of the reasons listed in sub. (2).

809.103 History History: 1997 a. 133; Sup. Ct. Order No. 03-06A, 2005 WI 86, 280 Wis. 2d xiii; 2011 a. 2.



809.105 Appeals in proceedings related to parental consent prior to performance of abortion.

809.105  Appeals in proceedings related to parental consent prior to performance of abortion.

809.105(1) (1)  Applicability. This section applies to the appeal of an order under s. 48.375 (7) and supersedes all inconsistent provisions of this chapter.

809.105(2) (2) Initiating an appeal. Only a minor may initiate an appeal under this section. The minor shall initiate the appeal by filing, or by a member of the clergy filing on the minor's behalf, a notice of appeal with the clerk of the trial court in which the order appealed from was entered and shall specify in the notice of appeal the order appealed from. At the same time, the minor or member of the clergy shall notify the court of appeals of the filing of the appeal by sending a copy of the notice of appeal to the clerk of the court of appeals. The clerk of the trial court shall assist the minor or member of the clergy in sending a copy of the notice of appeal to the clerk of the court of appeals. The minor may use the name "Jane Doe" instead of her name on the notice of appeal and all other papers filed with the court of appeals.

809.105(3) (3) Perfecting the appeal.

809.105(3)(a)(a) Fee. No fee for filing an appeal in the court of appeals under this section may be required of a minor or of a member of the clergy who files an appeal under this section on behalf of the minor.

809.105(3)(b) (b) Forwarding to court of appeals. The clerk of the trial court shall forward to the court of appeals within 3 calendar days after the filing of the notice of appeal a copy of the notice of appeal and a copy of the trial court case record maintained as provided in s. 59.40 (2) (b), using the name "Jane Doe" instead of the minor's name, and the record on appeal, assembled as provided in sub. (4).

809.105(3)(c) (c) Filing in court of appeals. The clerk of the court of appeals shall file the appeal immediately upon receipt of the items specified in par. (b).

809.105(3)(d) (d) Statement on transcript. A minor or member of the clergy may not be required to file a statement on transcript in an appeal under this section.

809.105(4) (4) Record on appeal. The record in an appeal under this section consists of the following:

809.105(4)(a) (a) The petition.

809.105(4)(b) (b) Proof of service of the notice of hearing.

809.105(4)(c) (c) The findings of fact, conclusions of law and final order of the trial court.

809.105(4)(d) (d) Any other order made that is relevant to the appeal and the papers upon which that other order is based.

809.105(4)(e) (e) Exhibits material to the appeal, whether or not received in evidence.

809.105(4)(f) (f) Any other paper or exhibit filed in the trial court that the minor requests to have included in the record.

809.105(4)(g) (g) The notice of appeal.

809.105(4)(h) (h) A transcript of the reporter's notes.

809.105(4)(i) (i) The certificate of the clerk.

809.105(4)(j) (j) If the trial court appointed a guardian ad litem under s. 48.235 (1) (d), a letter written to the court of appeals by the guardian ad litem indicating his or her position on whether or not the minor is mature and well-informed enough to make the abortion decision on her own and whether or not the performance or inducement of an abortion is in the minor's best interests.

809.105(5) (5) Transcript of reporter's notes. At the time that a minor or member of the clergy files a notice of appeal, the minor or member of the clergy shall make arrangements with the reporter for the preparation of a transcript of the reporter's notes of the proceedings under s. 48.375 (7). The reporter shall file the transcript with the trial court within 2 calendar days after the notice of appeal is filed. The county of the court that held the proceeding under s. 48.375 (7) shall pay the expense of transcript preparation under this subsection.

809.105(6) (6) Voluntary dismissal. A minor may dismiss an appeal under this section by filing a notice of dismissal in the court of appeals.

809.105(7) (7) Briefs. Briefs are not required to be filed in appeals under this section.

809.105(8) (8) Assignment and advancement of cases. The court of appeals shall take cases appealed under this section in an order that ensures that a judgment is made within 4 calendar days after the appeal has been filed in the court of appeals. The time limit under this subsection may be extended with the consent of the minor and her counsel, if any, or the member of the clergy who initiated the appeal under this section, if any.

809.105(8m) (8m) Oral argument. If the court of appeals determines that a case appealed under this section is to be submitted with oral argument, the oral argument shall be held in chambers or, on motion of the minor through her counsel or through the member of the clergy who filed the appeal under this section, if any, or on the court of appeals' own motion, by telephone, unless the minor through her counsel or the member of the clergy demands that the oral argument be held in open court.

809.105(9) (9) Costs. The court of appeals may not assess costs against a minor or member of the clergy in an appeal under this section.

809.105(10) (10) Remittitur.

809.105(10)(a)(a) A judgment by the court of appeals under this section is effective immediately, without transmittal to the trial court, as an order either granting or denying the petition. If the court of appeals reverses a trial court order denying a petition under s. 48.375 (7), the court of appeals shall immediately so notify the minor by personal service on her counsel or the member of the clergy who initiated the appeal under this section, if any, of a certified copy of the order of the court of appeals granting the minor's petition. If the court of appeals affirms the trial court order, it shall immediately so notify the minor by personal service on her counsel or the member of the clergy who initiated the appeal under this section, if any, of a copy of the order of the court of appeals denying the petition and shall also notify the minor by her counsel or the member of the clergy who initiated the appeal under this section on behalf of the minor, if any, that she may, under sub. (11), file a petition for review with the supreme court under s. 809.62. The court of appeals shall pay the expenses of service of notice under this subsection. The clerk of the court of appeals shall transmit to the trial court the judgment and opinion of the court of appeals and the record in the case filed under sub. (4), within 31 days after the date that the judgment and opinion of the court of appeals are filed. If a petition for review is filed under sub. (11), the transmittal shall be made within 31 days after the date that the supreme court rules on the petition for review.

809.105(10)(b) (b) Counsel for the minor, if any, or the member of the clergy who initiated the appeal under this section, if any, shall immediately, upon notification under par. (a) that the court of appeals has granted or denied the petition, notify the minor. If the court of appeals has granted the petition, counsel for the minor, if any, or the member of the clergy who initiated the appeal under this section, if any, shall hand deliver a certified copy of the order of the court of appeals to the person who intends to perform or induce the abortion. If with reasonable diligence the person who intends to perform or induce the abortion cannot be located for delivery, then counsel for the minor, if any, or the member of the clergy who initiated the appeal under this section, if any, shall leave a certified copy of the order with the person's agent at the person's principal place of business. If a clinic or medical facility is specified in the petition as the corporation, partnership or other unincorporated association that employs the person who intends to perform or induce the abortion, then counsel for the minor, if any, or the member of the clergy who initiated the appeal under this section, if any, shall hand deliver a certified copy of the order to an agent of the corporation, partnership or other unincorporated association at its principal place of business. There may be no service by mail or publication. The person or agent who receives the certified copy of the order under this paragraph shall place the copy in the minor's medical record.

809.105(11) (11) Petition for review in supreme court.

809.105(11)(a)(a) Only a minor or the member of the clergy who initiated the appeal under this section, if any, may initiate a review of an appeal under this section. The petition for review of an appeal in the supreme court shall contain:

809.105(11)(a)1. 1. A statement of the issues presented for review and how the issues were decided by the trial court and court of appeals.

809.105(11)(a)2. 2. A brief statement explaining the reason for appeal to the supreme court.

809.105(11)(a)3. 3. The judgment and opinion of the court of appeals, and the findings of fact, conclusions of law and final order of the trial court that were furnished to the court of appeals. The court of appeals shall provide a copy of these papers to the minor, if any, the member of the clergy who initiated the appeal under this section, if any, her counsel or her guardian ad litem, if any, immediately upon request.

809.105(11)(a)4. 4. A copy of any other document submitted to the court of appeals under sub. (4).

809.105(11)(b) (b) The supreme court shall decide whether or not to grant the petition for review and shall decide the issue on review within the time specified in par. (c).

809.105(11)(c) (c) The supreme court shall, by court rule, provide for expedited appellate review of cases appealed under this subsection because time may be of the essence regarding the performance of the abortion.

809.105(11)(cm) (cm) If the supreme court determines that a case reviewed under this subsection is to be submitted with oral argument, the oral argument shall be held in chambers or, on motion of the minor through her counsel or through the member of the clergy who initiated the appeal under this section, if any, or on the supreme court's own motion, by telephone, unless the minor through her counsel or the member of the clergy demands that the oral argument be held in open court.

809.105(11)(d) (d) A judgment or decision by the supreme court under this section is effective immediately, without transmittal to the trial court, as an order either granting or denying the petition. If the supreme court reverses a court of appeals order affirming a trial court order denying a petition under s. 48.375 (7), the supreme court shall immediately so notify the minor by personal service on her counsel, if any, or on the member of the clergy who initiated the appeal under this section, if any, of a certified copy of the order of the supreme court granting the minor's petition. If the supreme court affirms the order of the court of appeals, it shall immediately so notify the minor by her counsel or by the member of the clergy who initiated the appeal under this section, if any. The clerk of the supreme court shall transmit to the trial court the judgment, or decision, and opinion of the supreme court and the complete record in the case within 31 days after the date that the judgment, or decision, and opinion of the supreme court are filed. The supreme court shall pay the expense of service of notice under this subsection.

809.105(11)(e) (e) Counsel for the minor, if any, or the member of the clergy who initiated the appeal under this section, if any, shall immediately, upon notification under par. (d) that the supreme court has granted or denied the petition, notify the minor. If the supreme court has granted the petition, counsel for the minor, if any, or the member of the clergy who initiated the appeal under this section, if any, shall hand deliver a certified copy of the order of the supreme court to the person who intends to perform or induce the abortion. If with reasonable diligence the person who intends to perform or induce the abortion cannot be located for delivery, then counsel for the minor, if any, or the member of the clergy who initiated the appeal under this section, if any, shall leave a certified copy of the order with the person's agent at the person's principal place of business. If a clinic or medical facility is specified in the petition as the corporation, partnership or other unincorporated association that employs the person who intends to perform or induce the abortion, then counsel for the minor, if any, or the member of the clergy who initiated the appeal under this section, if any, shall hand deliver a certified copy of the order to an agent of the corporation, partnership or other unincorporated association at its principal place of business. There may be no service by mail or publication. The person or agent who receives the certified copy of the order under this paragraph shall place the order in the minor's medical record.

809.105(12) (12) Confidentiality and anonymity. All proceedings in the court of appeals and the supreme court that are brought under this section shall be conducted in a confidential manner, and the minor may use the name "Jane Doe" instead of her name on all papers filed with either court. The identity of the minor involved and all records and other papers pertaining to an appeal shall be kept confidential, except as provided in s. 48.375 (7) (e).

809.105(13) (13) Certain persons barred from proceedings. No parent, or guardian or legal custodian, if one has been appointed, or foster parent, if the minor has been placed in a foster home, and the minor's parent has signed a waiver granting the department of children and families, a county department under s. 46.215, 46.22, or 46.23, or the foster parent the authority to consent to medical services or treatment on behalf of the minor, or adult family member, as defined in s. 48.375 (2) (b), of any minor who has initiated an appeal under this section may attend or intervene in any proceeding under this section.

809.105 History History: 1991 a. 263, 315; 1993 a. 213, 446; 1995 a. 27 s. 9126 (19); 1995 a. 201, 224; 2007 a. 20; 2009 a. 28.



809.107 Appeals in proceedings related to termination of parental rights.

809.107  Appeals in proceedings related to termination of parental rights.

809.107(1)(1)  Applicability. This section applies to the appeal of an order or judgment under s. 48.43 and supersedes all inconsistent provisions of this chapter.

809.107(1m) (1m) Definition. In this section, "appellant" means a person who files a notice of intent to pursue postdisposition or appellate relief.

809.107(2) (2) Appeal or postdisposition motion.

809.107(2)(am)(am) Appeal procedure; counsel to continue. A person seeking postdisposition or appellate relief shall comply with this section. If the person desires to pursue postdisposition or appellate relief, counsel representing the person during circuit court proceedings under s. 48.427 shall continue representation by filing a notice under par. (bm), unless sooner discharged by the person or by the circuit court.

809.107(2)(bm) (bm) Notice of intent to pursue postdisposition or appellate relief. A person shall initiate an appeal under this section by filing, within 30 days after the date of entry of the judgment or order appealed from, as specified in s. 808.04 (7m), a notice of intent to pursue postdisposition or appellate relief with the clerk of the circuit court in which the judgment or order appealed from was entered. Also within that time period, the appellant shall serve a copy of the notice of intent on the person representing the interests of the public, opposing counsel, the guardian ad litem appointed under s. 48.235 (1) (c) for the child who is the subject of the proceeding, the child's parent and any guardian and any custodian appointed under s. 48.427 (3) or 48.428 (2). If the record discloses that final adjudication occurred after the notice of intent was filed, the notice shall be treated as filed after entry of the judgment or order appealed from on the day of the entry of the final judgment or order. The notice of intent shall include all of the following:

809.107(2)(bm)1. 1. The circuit court case name, number, and caption.

809.107(2)(bm)2. 2. An identification of the judgment or order from which the appellant intends to seek postdisposition or appellate relief and the date on which the judgment or order was entered.

809.107(2)(bm)3. 3. The name and address of the appellant and the appellant's trial counsel.

809.107(2)(bm)4. 4. For an appellant other than the state, whether the trial counsel for the appellant was appointed by the state public defender and, if so, whether the appellant's financial circumstances have materially improved since the date on which the appellant's indigency was determined.

809.107(2)(bm)4m. 4m. Whether the appellant requests representation by the state public defender for purposes of postdisposition or appellate relief.

809.107(2)(bm)5. 5. For an appellant other than the state, who does not request representation by the state public defender, whether the appellant will represent himself or herself or will be represented by retained counsel. If the appellant has retained counsel to pursue postdisposition or appellate relief, counsel's name and address shall be included.

809.107(2)(c) (c) Early notice of intent to pursue postdisposition or appellate relief. If the record discloses that the judgment or order appealed from was entered after the notice of intent to pursue postdisposition or appellate relief was filed, the notice of intent shall be treated as filed after that entry and on the date of the entry.

809.107(3) (3) Clerk to send materials. Within 5 days after a notice under sub. (2) (bm) is filed, the clerk of the circuit court shall do all of the following:

809.107(3)(a) (a) If the appellant requests representation by the state public defender for purposes of postdisposition or appellate relief, the clerk shall send to the state public defender's appellate intake office a copy of the notice of intent that shows the date on which the notice was filed, a copy of the judgment or order specified in the notice that shows the date on which the judgment or order was entered, a list of the court reporters for each proceeding in the action in which the judgment or order was entered, and a list of those proceedings for which a transcript already has been filed with the clerk of circuit court.

809.107(3)(b) (b) If the appellant does not request representation by the state public defender, the clerk shall send or furnish to the appellant, if the appellant is appearing without counsel, or to the appellant's attorney, if one has been retained, a copy of the judgment or order specified in the notice that shows the date on which the judgment or order was entered, a list of the court reporters for each proceeding in the action in which the judgment or order was entered, and a list of those proceedings in which a transcript already has been filed with the clerk of circuit court.

809.107(4) (4) Request for transcript and circuit court case record.

809.107(4)(a)(a) State public defender appointment of counsel. Within 15 days after the state public defender appellate intake office receives the materials from the clerk of circuit court under sub. (3) (a), the state public defender shall appoint counsel for the appellant and request a transcript of the reporter's notes and a copy of the circuit court case record.

809.107(4)(b) (b) Person not represented by public defender. An appellant who does not request representation by the state public defender for purposes of postdisposition or appellate relief shall request a transcript of the reporter's notes, and may request a copy of the circuit court case record within 15 days after filing the notice of intent under sub. (2) (bm). An appellant who is denied representation by the state public defender for purposes of postdisposition or appellate relief shall request a transcript of the reporter's notes, and may request a copy of the circuit court case record, within 30 days after filing a notice of intent under sub. (2) (bm).

809.107(4m) (4m) Filing and service of transcript and circuit court case record. The court reporter shall file the transcript with the circuit court and serve a copy of the transcript on the appellant within 30 days after the transcript is requested. The clerk of circuit court shall serve a copy of the circuit court case record on the appellant within 30 days after the case record is requested, and shall indicate in the case record the date and manner of service.

809.107(5) (5) Notice of appeal.

809.107(5)(a)(a) Filing; and service of notice of appeal. Within 30 days after the later of the service of the transcript or the circuit court case record, unless extended under s. 809.82, the appellant shall file a notice of appeal as provided in s. 809.10 and serve a copy of the notice on the persons required to be served under sub. (2) (bm).

809.107(5)(am) (am) Notice of abandonment of appeal. If the person who filed a notice of intent to appeal under sub. (2) and requested a transcript and case record under sub. (4) decides not to file a notice of appeal, that person shall notify the person required to be served under sub. (2) of this decision, within 30 days after the service of the transcript and case record under sub. (4).

809.107(5)(b) (b) Transmittal of record by clerk. The clerk of circuit court shall transmit the record to the court of appeals as soon as the record is prepared, but in no event more than 15 days after the filing of the notice of appeal.

809.107(5)(c) (c) Requesting transcripts for other parties. The appellant shall request a copy of the transcript of the reporter's notes of the proceedings for each of the parties to the appeal and make arrangements to pay for the transcript and copies within 5 days after the filing of the notice of appeal.

809.107(5)(d) (d) Statement on transcript. The appellant shall file a statement on transcript with the clerk of the court of appeals, shall file a copy of the statement on transcript with the clerk of circuit court, and shall serve a copy of the statement on transcript on the other parties to the appeal within 5 days after the filing of the notice of appeal in the circuit court. The statement on transcript shall either designate the portions of the transcript that have been requested by the appellant or contain a statement by the appellant that a transcript is not necessary for prosecution of the appeal. If a transcript is necessary for prosecution of the appeal, the statement on transcript shall also contain a statement by the court reporter that the appellant has requested copies of the transcript or designated portions thereof for each of the other parties; that the appellant has made arrangements to pay for the original transcript and for all copies for other parties; the date on which the appellant requested the transcript and made arrangements to pay for it; and the date on which the transcript must be served on the parties.

809.107(5)(e) (e) Service of transcript on other parties. The court reporter shall serve copies of the transcript on the parties indicated in the statement on transcript within 5 days after the date the appellant requested copies of the transcript under par. (c).

809.107(5m) (5m) No-merit reports. A s. 809.32 no-merit report, response, and supplemental no-merit report may be filed in an appeal from an order or judgment terminating parental rights. The appointed attorney shall file in the court of appeals and serve on the client-parent the no-merit report and certification within 15 days after the filing of the record on appeal. The appointed attorney shall serve on the client-parent a copy of the transcript and the record on appeal at the same time that the no-merit report is served on the client-parent. The client-parent may file in the court of appeals a response to the no-merit report within 10 days after service of the no-merit report. Within 5 days after the response to the no-merit report has been filed in the clerk's office, the clerk shall send a copy of the response to the appointed attorney. The attorney may file a supplemental no-merit report and affidavit within 10 days after receiving the response to the no-merit report.

809.107(6) (6) Subsequent proceedings in court of appeals; petition for review in supreme court. Subsequent proceedings in the appeal are governed by the procedures for civil appeals and the procedures under subch. VI, except as follows:

809.107(6)(a) (a) Appellant's brief-in-chief. The appellant shall file a brief within 15 days after the filing of the record on appeal.

809.107(6)(am) (am) Motion for remand. If the appellant intends to appeal on any ground that may require postjudgment fact-finding, the appellant shall file a motion in the court of appeals, within 15 days after the filing of the record on appeal, raising the issue and requesting that the court of appeals retain jurisdiction over the appeal and remand to the circuit court to hear and decide the issue. If the court of appeals grants the motion for remand, it shall set time limits for the circuit court to hear and decide the issue, for the appellant to request transcripts of the hearing, and for the court reporter to file and serve the transcript of the hearing. The court of appeals shall extend the time limit under par. (a) for the appellant to file a brief presenting all grounds for relief in the pending appeal.

809.107(6)(b) (b) Respondent's brief. The respondent shall file a brief within 10 days after the service of the appellant's brief.

809.107(6)(c) (c) Appellant's reply brief. The appellant shall file within 10 days after the service of the respondent's brief a reply brief or statement that a reply brief will not be filed.

809.107(6)(d) (d) Guardian ad litem's brief. If the guardian ad litem appointed under s. 48.235 (1) (c) for the child who is the subject of the proceeding takes the position of the appellant, the guardian ad litem's brief shall be filed within 15 days after the filing of the record on appeal with the court of appeals. If the guardian ad litem takes the position of a respondent, the guardian ad litem's brief shall be filed within 10 days after service of the appellant's brief.

809.107(6)(e) (e) Decision. Cases appealed under this section shall be given preference and shall be taken in an order that ensures that a decision is issued within 30 days after the filing of the appellant's reply brief or statement that a reply brief will not be filed.

809.107(6)(f) (f) Petition for review. A petition for review of an appeal in the supreme court, if any, shall be filed within 30 days after the date of the decision of the court of appeals. The supreme court shall give preference to a petition for review of an appeal filed under this paragraph.

809.107 History History: 1993 a. 395; 1995 a. 275; Sup. Ct. Order No. 00-02, 2001 WI 39, 242 Wis. 2d xxvii; 2005 a. 293; Sup. Ct. Order No. 05-07, 2006 WI 37, 287 Wis. 2d xix; Sup. Ct. Order No. 04-08, 2008 WI 108, filed 7-30-08, eff. 1-1-09.

809.107 Annotation Time limits imposed by the legislature in sub. (6) did not constitute unconstitutional infringements on the judiciary, as they are subject to court modification. Time limits imposed by sub. (5) did not violate constitutional guarantees of due process or effective assistance of counsel. Interest of Christopher D. 191 Wis. 2d 681, 530 N.W.2d 34 (Ct. App. 1995).

809.107 Annotation The no merit appeal procedure under s. 809.32 and the authority to extend the time for filing a notice of appeal under s. 809.82 (2) do not apply to appeals regarding terminations of parental rights. Gloria A. v. State, 195 Wis. 2d 268, 536 N.W.2d 396 (Ct. App. 1995), 95-0315.

809.107 Annotation While s. 809.32 relating to no merit reports does not apply to appeals under this section, the filing of a no merit report is not precluded if the notice of intent and notice of appeal under subs. (2) and (5) are timely filed and the report is filed within the time for filing the appellant's brief under sub. (6) (a). Brown County v. Edward C.T. 218 Wis. 2d 160, 579 N.W.2d 293 (Ct. App. 1998), 98-0075.

809.107 Annotation Despite the express service provisions in this section, service does not initiate the appeal and confer jurisdiction, filing does. Carla B. v. Timothy N. 228 Wis. 2d 695, 598 N.W.2d 924 (Ct. App. 1999), 99-0853.



809.11 Rule (Items to be filed and forwarded).

809.11  Rule (Items to be filed and forwarded).

809.11(1) (1)  Fee. The appellant shall pay the filing fee with the notice of appeal.

809.11(2) (2) Forwarding to court of appeals. The clerk of the trial court shall forward to the court of appeals, within 3 days of the filing of the notice of appeal, a copy of the notice of appeal, the filing fee, and a copy of the trial court record of the case maintained pursuant to s. 59.40 (2) (b) or (c).

809.11(3) (3) Filing in court of appeals. The clerk of the court of appeals shall file the appeal upon receipt of the items referred to in sub. (2).

809.11(4) (4) Requesting transcripts and filing statement on transcript.

809.11(4)(a)(a) The appellant shall request a copy of the transcript of the reporter's notes of the proceedings for each of the parties to the appeal and make arrangements to pay for the transcript and copies within 14 days after the filing of the notice of appeal.

809.11(4)(b) (b) The appellant shall file a statement on transcript with the clerk of the court of appeals, shall file a copy of the statement on transcript with the clerk of the circuit court, and shall serve a copy of the statement on transcript on the other parties to the appeal within 14 days after the filing of the notice of appeal in the circuit court. The statement on transcript shall either designate the portions of the transcript that have been requested by the appellant or contain a statement by the appellant that a transcript is not necessary for prosecution of the appeal. If a transcript that is not yet filed in the circuit court is necessary for prosecution of the appeal, the statement on transcript shall also contain a statement by the court reporter that the appellant has requested copies of the transcript or designated portions thereof for each of the other parties; that the appellant has made arrangements to pay for the original transcript and for all copies for other parties; the date on which the appellant requested the transcript and made arrangements to pay for it; and the date on which the transcript must be served on the parties.

809.11(5) (5) Additional portions of transcript. Within 14 days after filing of a statement on transcript as required under sub. (4), any other party may file a designation of additional portions to be included in the transcript and serve a copy of the designation on the appellant. Within 14 days after the filing of such a designation, the appellant shall file the statement required by sub. (4) (b) covering the other party's designation. If the appellant fails or refuses to request the designated portions, the other party, within 14 days of the appellant's failure or refusal, may request the portions or move the circuit court for an order requiring the appellant to request the designated portions.

809.11(6) (6) Cross-appeals. Subsections (4) and (5) apply to cross- appellants.

809.11(7) (7) Reporter's obligations.

809.11(7)(a)(a) Service of transcript copies. The reporter shall serve copies of the transcript on the parties to the appeal, file the transcript with the circuit court, and notify the clerk of the court of appeals and the parties to the appeal that the transcript has been filed and served within 60 days after the date on which the transcript was requested and arrangements were made for payment under sub. (4). If additional portions of the transcript are requested under sub. (5), the reporter shall serve copies of the additional portions of the transcript on the parties to the appeal, file the additional portions of the transcript with the circuit court, and notify the clerk of the court of appeals and the parties to the appeal that the additional portions of the transcript have been filed and served within 60 days after the date on which the additional portions were requested and arrangements were made for payment. If supplementation or correction of the record is ordered under s. 809.14 (3) (b), the reporter shall serve copies of the supplemental or corrected transcript on the parties to the appeal, file the supplemental or corrected transcript with the circuit court, and notify the clerk of the court of appeals and the parties to the appeal that the supplemental or corrected transcript has been filed and served within 20 days after the order for supplementation or correction is entered or within the time limit set by order of the court.

809.11(7)(b) (b) Return of statement regarding transcript arrangements. The reporter shall sign and send to the appellant, within 5 days after receipt, the statement regarding transcript arrangements and filing required under sub. (4) (b).

809.11(7)(c) (c) Extensions. A reporter may obtain an extension for filing the transcript only by motion, showing good cause, that is filed in the court of appeals and served on all parties to the appeal, the clerk of the circuit court and the district court administrator.

809.11(7)(d) (d) Sanctions. If a reporter fails to timely file a transcript, the court of appeals may declare the reporter ineligible to act as an official court reporter in any court proceeding and may prohibit the reporter from performing any private reporting work until the overdue transcript is filed.

809.11 History History: Sup. Ct. Order, 83 Wis. 2d xiii (1978); Sup. Ct. Order, 92 Wis. 2d xiii (1979); Sup. Ct. Order, 104 Wis. 2d xi (1981); Sup. Ct. Order, 146 Wis. 2d xiii (1988); 1995 a. 201, 224; 1997 a. 35; Sup. Ct. Order No. 00-02, 2001 WI 39, 242 Wis. 2d xxvii; Sup. Ct. Order No. 02-01, 2002 WI 120, 255 Wis. 2d xiii.

809.11 Annotation Failure to submit the docketing fee within the time specified for filing the notice of appeal does not deprive the court of appeals of jurisdiction. The notice of appeal, not the docketing fee, vests the court with jurisdiction. Douglas v. Dewey, 147 Wis. 2d 328, 433 N.W.2d 243 (1989).



809.12 Rule (Motion for relief pending appeal).

809.12  Rule (Motion for relief pending appeal). A person seeking relief under s. 808.07 shall file a motion in the trial court unless it is impractical to seek relief in the trial court. A motion in the court must show why it was impractical to seek relief in the trial court or, if a motion had been filed in the trial court, the reasons given by the trial court for its action. A person aggrieved by an order of the trial court granting the relief requested may file a motion for relief from the order with the court. A judge of the court may issue an ex parte order granting temporary relief pending a ruling by the court on a motion filed pursuant to this rule. A motion filed in the court under this section must be filed in accordance with s. 809.14.

809.12 History History: Sup. Ct. Order, 83 Wis. 2d xiii (1978); 1981 c. 390 s. 252.



809.13 Rule (Intervention).

809.13  Rule (Intervention). A person who is not a party to an appeal may file in the court of appeals a petition to intervene in the appeal. A party may file a response to the petition within 11 days after service of the petition. The court may grant the petition upon a showing that the petitioner's interest meets the requirements of s. 803.09 (1) or (2).

809.13 History History: Sup. Ct. Order, 83 Wis. 2d xiii (1978); 1981 c. 390 s. 252; Sup. Ct. Order No. 00-02, 2001 WI 39, 242 Wis. 2d xxvii.

809.13 Annotation A party who could have, but failed to, file a timely notice of appeal may not participate in the appeal as an intervenor or by filing a non-party brief. Weina v. Atlantic Mutual Insurance Co. 177 Wis. 2d 341, 501 N.W.2d 465 (Ct. App. 1993).

809.13 Annotation A non-party to a circuit court action may intervene in an appeal brought by another party, even after the time for filing a notice of appeal has passed. City of Madison v. WERC, 2000 WI 39, 234 Wis. 2d 550, 610 N.W.2d 94, 99-0500.



809.14 Rule (Motions).

809.14  Rule (Motions).

809.14(1)(1) A party seeking an order or other relief in a case shall file a motion for the order or other relief. The motion must state the order or relief sought and the grounds on which the motion is based and may include a statement of the position of other parties as to the granting of the motion. A motion may be supported by a memorandum. Except as provided in sub. (1m), any other party may file a response to the motion within 11 days after service of the motion.

809.14(1m) (1m) If a motion is filed in an appeal under s. 809.107, any other party may file a response to the motion within 5 days after service of the motion.

809.14(2) (2) A motion for a procedural order may be acted upon without a response to the motion. A party adversely affected by a procedural order entered without having had the opportunity to respond to the motion may move for reconsideration of the order within 11 days after service of the order.

809.14(3) (3)

809.14(3)(a)(a) The filing of a motion seeking an order or other relief which may affect the disposition of an appeal or the content of a brief, or a motion seeking consolidation of appeals, automatically tolls the time for performing an act required by these rules from the date the motion was filed until the date the motion is disposed of by order.

809.14(3)(b) (b) The filing of a motion to supplement or correct the record automatically tolls the time for performing an act required by these rules from the date the motion was filed until the date the motion is disposed of by order. If a motion to correct or supplement the record is granted, time limits for performing an act required by these rules shall be tolled from the date on which the motion was filed until the date on which the supplemental or corrected record return is filed, except that the time for preparation of supplemental or corrected transcripts is governed by s. 809.11 (7) (a).

809.14(3)(c) (c) The moving party shall serve the clerk of circuit court with any motion filed in the court of appeals under this subsection.

809.14(4) (4) Subsection (3) does not apply in an appeal under s. 809.105.

809.14 History History: Sup. Ct. Order, 83 Wis. 2d xiii (1978); Sup. Ct. Order, 92 Wis. 2d xiii; 1991 a. 263; 1995 a. 224; Sup. Ct. Order No. 00-02, 2001 WI 39, 242 Wis. 2d xxvii; Sup. Ct. Order No. 05-07, 2006 WI 37, 287 Wis. 2d xix.

809.14 Annotation A motion to dismiss an appeal under sub. (3) does not extend the time for filing a cross-appeal. Rossmiller v. Rossmiller, 151 Wis. 2d 386, 444 N.W.2d 445 (Ct. App. 1989).



809.15 Rule (Record on appeal).

809.15  Rule (Record on appeal).

809.15(1) (1)  Composition of record.

809.15(1)(a)(a) The record on appeal consists of the following unless the parties stipulate to the contrary:

809.15(1)(a)1. 1. The paper by which the action or proceeding was commenced;

809.15(1)(a)2. 2. Proof of service of summons or other process;

809.15(1)(a)3. 3. Answer or other responsive pleading;

809.15(1)(a)4. 4. Instructions to the jury;

809.15(1)(a)5. 5. Verdict, or findings of the court, and order based thereon;

809.15(1)(a)6. 6. Opinion of the court;

809.15(1)(a)7. 7. Final judgment;

809.15(1)(a)8. 8. Order made after judgment relevant to the appeal and papers upon which the order is based;

809.15(1)(a)9. 9. Exhibits material to the appeal whether or not received in evidence;

809.15(1)(a)10. 10. Any other paper or exhibit filed in the court requested by a party to be included in the record;

809.15(1)(a)11. 11. Notice of appeal;

809.15(1)(a)12. 12. Bond or undertaking;

809.15(1)(a)13. 13. Transcript of reporter's notes;

809.15(1)(a)14. 14. Certificate of the clerk.

809.15(1)(b) (b) The clerk of the circuit court may request by letter permission of the court to substitute a photocopy for the actual paper or exhibit filed in the circuit court. A photocopy does not include a document that the clerk of the circuit court has electronically scanned into the court record as permitted under SCR 72.05.

809.15(1)(c) (c) For purposes of preparing the record on appeal, if the original record has been discarded as permitted under SCR 72.03 (3), the electronically scanned document constitutes the official court record. The clerk of circuit court shall assemble a paper record under sub. (2).

809.15(2) (2) Compilation and approval of the record. The clerk of circuit court shall assemble the record in the order set forth in sub. (1) (a), identify by number each paper, and prepare a list of the numbered papers. At least 10 days before the due date for filing the record in the court, the clerk shall notify in writing each party appearing in the circuit court that the record has been assembled and is available for inspection. The clerk shall include with the notice the list of the papers constituting the record.

809.15(3) (3) Defective record. A party who believes that the record, including the transcript of the reporter's notes, is defective or that the record does not accurately reflect what occurred in the circuit court may move the court in which the record is located to supplement or correct the record. Motions under this subsection may be heard under s. 807.13.

809.15(4) (4) Processing the record.

809.15(4)(a)(a) Transmittal of the record. The clerk of circuit court shall transmit the record to the court of appeals within 20 days after the date of the filing of the transcript designated in the statement on transcript or within 20 days after the date of the filing of a statement on transcript indicating that no transcript is necessary for prosecution of the appeal, unless the court extends the time for transmittal of the record or unless the tolling provisions of s. 809.14 (3) extend the time for transmittal of the record. If additional portions of the transcript are requested under s. 809.11 (5), the clerk of the circuit court shall transmit the record to the court of appeals within 20 days after the date of the filing of the additional portions of the transcript.

809.15(4)(b) (b) Late transcript. If the reporter fails to file the transcript within the time limit specified in the statement on transcript, the clerk of circuit court shall transmit the record not more than 90 days after the filing of the notice of appeal, unless the court of appeals extends the time for filing the transcript of the reporter's notes. If the court extends the time for filing the transcript of the reporter's notes, the clerk of circuit court shall transmit the record within 20 days after the date that the transcript is filed.

809.15(4)(c) (c) Supplementation or correction of record. Notwithstanding pars. (a) and (b), if a motion to supplement or correct the record is filed in circuit court, the clerk of circuit court may not transmit the record until the motion is determined. A copy of any motion to supplement or correct the record that is filed in circuit court shall be sent to the clerk of the court of appeals. The circuit court shall determine, by order, the motion to supplement or correct the record within 14 days after the filing or the motion is considered to be denied and the clerk of circuit court shall immediately enter an order denying the motion and shall transmit the record to the court of appeals within 20 days after entry of the order. If the circuit court grants the motion, the clerk of circuit court shall transmit the supplemented or corrected record to the court of appeals within 20 days after entry of the order or filing of the supplemental or corrected record in the circuit court, whichever is later.

809.15(4m) (4m) Notice of filing of record. The clerk of the court of appeals shall notify the clerk of circuit court and all parties appearing in the circuit court of the date on which the record was filed.

809.15(5) (5) Agreed statement in lieu of record. The parties may file in the court within the time prescribed by sub. (4) an agreed statement of the case in lieu of the record on appeal. The statement must:

809.15(5)(a) (a) Show how the issues presented by the appeal arose and were decided by the trial court; and

809.15(5)(b) (b) Recite sufficient facts proved or sought to be proved as are essential to a resolution of the issues presented.

809.15 History History: Sup. Ct. Order, 83 Wis. 2d xiii; Sup. Ct. Order, 104 Wis. 2d xi; Sup. Ct. Order, 141 Wis. 2d xiii (1987); 1987 a. 403; Sup. Ct. Order No. 00-02, 2001 WI 39, 242 Wis. 2d xxvii; Sup. Ct. Order No. 02-01, 2002 WI 120, 255 Wis. 2d xiii; Sup. Ct. Order No. 12-05, 2012 WI 112, filed 11-1-12, eff. 1-1-13.

809.15 Annotation An appellant's failure to file a motion under sub. (3) did not constitute waiver of the right to challenge the adequacy of the transcript. State v. Perry, 136 Wis. 2d 92, 401 N.W.2d 748 (1987).

809.15 Annotation It is the appellant's responsibility to assure that the record is complete. If the record is incomplete, it is assumed that the missing material supports the trial court's ruling. Fiumefreddo v. McLean, 174 Wis. 2d 10, 496 N.W.2d 226 (Ct. App. 1993).



809.17 Rule (Expedited appeals program, voluntary alternative dispute resolution and presubmission conference).

809.17  Rule (Expedited appeals program, voluntary alternative dispute resolution and presubmission conference).

809.17(1)(1) In order to minimize appellate delay and reduce its backlog, the court of appeals may develop an expedited appeals program. The program may involve mandatory completion of docketing statements by appellant's counsel and participation in presubmission conferences at the direction of the court, but participation in the court's accelerated briefing and decision process is voluntary. The rules and procedures governing the program shall be set forth in the court of appeals' internal operating procedures.

809.17(2) (2) The court of appeals may require all attorneys of record in any appeal to participate in a presubmission conference, either by telephone or in person, with an officer of the court. An attorney of record with no direct briefing interest in the appeal may waive his or her participation in the conference by written notice to the court.

809.17(2m) (2m) The court of appeals may establish an appellate mediation program and make and enforce all rules necessary for the prompt and orderly dispatch of the business of the program. Participation in the appellate mediation program is voluntary, but the program may involve mandatory participation in the presubmission conferences at the direction of the court. Only those cases in which a docketing statement is required to be filed under s. 809.10 (1) (a) are eligible for participation in the appellate mediation program. The parties to the appeal shall pay the fees of a mediator providing services under the program, unless those fees are waived or deferred by the court. The rules and procedures governing the program shall be set forth in the court of appeals' internal operating procedures.

809.17 History History: Sup. Ct. Order, 83 Wis. 2d xiii (1978); Sup. Ct. Order, 131 Wis. 2d xvi (1986); Sup. Ct. Order No. 00-02, 2001 WI 39, 242 Wis. 2d xxvii.



809.18 Rule (Voluntary dismissal).

809.18  Rule (Voluntary dismissal).

809.18(1) (1) An appellant may dismiss a filed appeal by filing a notice of dismissal in the court or, if the appeal is not yet filed, in the circuit court. The dismissal of an appeal by the appellant or by agreement of the parties or their counsel does not affect the status of a lower court decision, the status of a cross-appeal, or the right of a respondent to file a cross-appeal.

809.18(2) (2) If the parties compromise or otherwise settle the entire matter in litigation prior to the issuance of the decision of the court of appeals, the appellant shall immediately inform the court in writing, signed by all parties, that the matter has been compromised or settled. Upon receipt of such information, the court shall dismiss the appeal in accordance with sub. (1).

809.18 History History: Sup. Ct. Order, 83 Wis. 2d xiii (1978); 1995 a. 224; Sup. Ct. Order No. 01-15, 2003 WI 94, 261 Wis. 2d xxxvii; Sup. Ct. Order No. 07-15, 2008 WI 27, filed 4-2-08, eff. 7-1-08.

809.18 Annotation This section does not require the dismissal of a petition for a supervisory writ upon the filing of a notice of voluntary dismissal. A petition for a supervisory writ is not an "appeal." Interest of Peter B. 184 Wis. 2d 57, 616 N.W.2d 746 (Ct. App. 1994).

809.18 Annotation The court of appeals must dismiss an appeal when an appellant files a notice of voluntary dismissal before the court issues its decision on the appeal. State v. Lee, 197 Wis. 2d 960, 542 N.W.2d 143 (1996).

809.18 Annotation The date stamped on a court of appeals decision or order is the date it is issued and filed. That the clerk's office mails appellate decisions to the parties the day before they are dated and filed does not mean that decisions are to be deemed to have been issued on the mailing date. A notice of voluntary dismissal filed on the day prior to an opinion being issued operates to automatically dismiss the appeal. State v. Jones, 2002 WI 53, 252 Wis. 2d 592, 645 N.W.2d 610, 01-1155.



809.19 Rule (Briefs and appendix).

809.19  Rule (Briefs and appendix).

809.19(1) (1)  Brief of appellant. The appellant shall file a brief within 40 days of the filing in the court of the record on appeal. The brief must contain:

809.19(1)(a) (a) A table of contents with page references of the various portions of the brief, including headings of each section of the argument, and a table of cases arranged alphabetically, statutes and other authorities cited with reference to the pages of the brief on which they are cited.

809.19(1)(b) (b) A statement of the issues presented for review and how the trial court decided them.

809.19(1)(c) (c) A statement with reasons as to whether oral argument is necessary and a statement as to whether the opinion should be published and, if so, the reasons therefor.

809.19(1)(d) (d) A statement of the case, which must include: a description of the nature of the case; the procedural status of the case leading up to the appeal; the disposition in the trial court; and a statement of facts relevant to the issues presented for review, with appropriate references to the record.

809.19(1)(e) (e) An argument, arranged in the order of the statement of issues presented. The argument on each issue must be preceded by a one sentence summary of the argument and is to contain the contention of the appellant, the reasons therefor, with citations to the authorities, statutes and parts of the record relied on as set forth in the Uniform System of Citation and SCR 80.02.

809.19(1)(f) (f) A short conclusion stating the precise relief sought.

809.19(1)(g) (g) Reference to an individual by first name and last initial rather than by his or her full name when the record is required by law to be confidential.

809.19(1)(h) (h) The signature of the attorney who files the brief; or, if the party who files the brief is not represented by an attorney, the signature of that party.

809.19(1)(i) (i) Reference to the parties by name, rather than by party designation, throughout the argument section.

809.19(2) (2) Appendix.

809.19(2)(a)(a) Contents. The appellant's brief shall include a short appendix containing, at a minimum, the findings or opinion of the circuit court, limited portions of the record essential to an understanding of the issues raised, including oral or written rulings or decisions showing the circuit court's reasoning regarding those issues, and a copy of any unpublished opinion cited under s. 809.23 (3) (a) or (b). If the appeal is taken from a circuit court order or judgment entered in a judicial review of an administrative decision, the appendix shall also contain the findings of fact and conclusions of law, if any, and final decision of the administrative agency. The appendix shall include a table of contents. If the record is required by law to be confidential, the portions of the record included in the appendix shall be reproduced using first names and last initials instead of full names of persons, specifically including juveniles and parents of juveniles, with a notation that the portions of the record have been so reproduced to preserve confidentiality and with appropriate references to the record.

809.19(2)(b) (b) Certification. An appellant's counsel shall append to the appendix a signed certification that the appendix meets the content requirements of par. (a) in the following form:

I hereby certify that filed with this brief, either as a separate document or as a part of this brief, is an appendix that complies with s. 809.19 (2) (a) and that contains, at a minimum: (1) a table of contents; (2) the findings or opinion of the circuit court; (3) a copy of any unpublished opinion cited under s. 809.23 (3) (a) or (b); and (4) portions of the record essential to an understanding of the issues raised, including oral or written rulings or decisions showing the circuit court's reasoning regarding those issues.

I further certify that if this appeal is taken from a circuit court order or judgment entered in a judicial review of an administrative decision, the appendix contains the findings of fact and conclusions of law, if any, and final decision of the administrative agency.

I further certify that if the record is required by law to be confidential, the portions of the record included in the appendix are reproduced using first names and last initials instead of full names of persons, specifically including juveniles and parents of juveniles, with a notation that the portions of the record have been so reproduced to preserve confidentiality and with appropriate references to the record.

Signed: ....

Signature

809.19(3) (3) Respondent's brief.

809.19(3)(a)(a)

809.19(3)(a)1.1. The respondent shall file a brief within the later of any of the following:

809.19(3)(a)1.a. a. Thirty days after the date of service of the appellant's brief, and 3 additional days under s. 801.15 (5) (a) if service is accomplished by mail.

809.19(3)(a)1.b. b. Thirty days after the date on which the court accepts the appellant's brief for filing.

809.19(3)(a)1.c. c. Thirty days after the date on which the record is filed in the office of the clerk.

809.19(3)(a)2. 2. The brief must conform with sub. (1), except that the statement of issues and the statement of the case may be excluded.

809.19(3)(a)3. 3. Within the time limits for filing a respondent's brief, a party who has been designated as a respondent may file a statement with the court that it will not be filing a brief because its interests are not affected by the issues raised in the appellant's brief or because its interests are adequately represented in another respondent's brief.

809.19(3)(b) (b) The respondent may file with his or her brief a supplemental appendix. If the record is required by law to be confidential, the supplemental appendix must comply with the confidentiality requirements under sub. (2) (a). Any supplemental appendix shall include a table of contents, a copy of any unpublished opinion cited under s. 809.23 (3) (a) or (b), and a signed certification that the appendix complies with the confidentiality requirements under sub. (2) (a) in a form substantially similar to the confidentiality provision under sub. (2) (b).

809.19(4) (4) Reply brief.

809.19(4)(a)(a) The appellant shall file a reply brief, or a statement that a reply brief will not be filed, within the later of:

809.19(4)(a)1. 1. Fifteen days after the date of service of the respondent's brief, and 3 additional days under s. 801.15 (5) (a) if service is accomplished by mail; or

809.19(4)(a)2. 2. Fifteen days after the date on which the court accepts the respondent's brief for filing.

809.19(4)(b) (b) The reply brief under par. (a) shall comply with sub. (1) (e) and (f). If an unpublished opinion is cited under s. 809.23 (3) (a) or (b), a copy of the opinion shall be provided in an appendix to the reply brief.

809.19(5) (5) Consolidated and joint appeals. Each appellant in consolidated appeals or a joint appeal and each co-appellant may file a separate brief or a joint brief with another appellant or co-appellant. A joint brief must not exceed the page allowance for a single appellant.

809.19(6) (6) Cross-appeal. Briefing in a cross-appeal shall be as follows:

809.19(6)(a) (a) An appellant-cross-respondent shall file a brief titled "Appellant's Brief" within the time specified by, and in compliance with, the requirements of subs. (1) and (2).

809.19(6)(b) (b)

809.19(6)(b)1.1. A respondent-cross-appellant shall file a brief titled "Combined Brief of Respondent and Cross-Appellant" within the later of any of the following:

809.19(6)(b)1.a. a. Thirty days after the date of service of the appellant-cross-respondent's brief, and 3 additional days under s. 801.15 (5) (a) if service is accomplished by mail.

809.19(6)(b)1.b. b. Thirty days after the date on which the court accepts the appellant-cross-respondent's brief for filing.

809.19(6)(b)1.c. c. Thirty days after the date on which the record is filed in the office of the clerk.

809.19(6)(b)2. 2. The front and back covers of the combined brief shall be red. The respondent portion of the combined brief shall comply with the requirements of this section for a respondent's brief, including the length limitation for such a brief set forth in sub. (8) (c) 1. The cross-appellant portion of the combined brief shall comply with the requirements of subs. (1) and (2) for an appellant's main brief, including the length limitation for such a brief set forth in sub. (8) (c) 1., except that the requirements of sub. (1) (c) and (d) may be omitted, the cross-appellant portion of the combined brief shall be preceded by a blank blue cover, and a signature shall be required only at the conclusion of the cross-appellant portion of the combined brief.

809.19(6)(c) (c)

809.19(6)(c)1.1. An appellant-cross-respondent shall file a brief titled "Combined Brief of Appellant and Cross-Respondent" within the later of:

809.19(6)(c)1.a. a. Thirty days after the date of service of the respondent-cross-appellant's brief, and 3 additional days under s. 801.15 (5) (a) if service is accomplished by mail; or

809.19(6)(c)1.b. b. Thirty days after the date on which the court accepts the respondent-cross-appellant's brief for filing.

809.19(6)(c)2. 2. The front and back covers of the combined brief shall be gray. The appellant portion of the combined brief shall comply with the requirements of sub. (4) for a reply brief, including the length limitation for such a brief set forth in sub. (8) (c) 2. The cross-respondent portion of the combined brief shall comply with the requirements of sub. (3) for a respondent's brief, including the length limitation for such a brief set forth in sub. (8) (c) 1., except that the requirement of sub. (1) (c) may be omitted, the cross-respondent portion of the combined brief shall be preceded by a blank red cover, and a signature shall be required only at the conclusion of the cross-respondent portion of the combined brief.

809.19(6)(d) (d) A respondent-cross-appellant shall file either a reply brief titled "Reply Brief of Cross-Appellant" in the form required by sub. (4) for reply briefs, or a statement that a reply brief will not be filed, within the later of:

809.19(6)(d)1. 1. Fifteen days after the date of service of the appellant-cross-respondent's brief, and 3 additional days under s. 801.15 (5) (a) if service is accomplished by mail; or

809.19(6)(d)2. 2. Fifteen days after the date on which the court accepts the appellant-cross-respondent's brief for filing.

809.19(6)(e) (e) Each part of a combined brief shall comply with the form and length certification requirements of sub. (8) (d).

809.19(6)(f) (f) A respondent-cross-appellant must comply with the same appendix rules as an appellant under sub. (2) (a) and (b), except that a respondent-cross-appellant shall not be required to include materials that are contained in the appellant's appendix.

809.19(7) (7) Nonparty briefs.

809.19(7)(a)(a) A person not a party may by motion request permission to file a brief. The motion shall identify the interest of the person and state why a brief filed by that person is desirable.

809.19(7)(b) (b) If the brief will support or oppose a petition under s. 809.62 or 809.70, the brief shall accompany the motion and shall be filed within the time permitted for the opposing party to file a response to the petition. If an unpublished opinion is cited under s. 809.23 (3) (a) or (b), a copy of the opinion shall be provided in an appendix to the brief.

809.19(7)(c) (c) Except as provided in par. (b), the motion shall be filed not later than 14 days after the respondent's brief if filed, and the brief shall be filed within the time specified by the court. If an unpublished opinion is cited under s. 809.23 (3) (a) or (b), a copy of the opinion shall be provided in an appendix to the brief.

809.19(8) (8) Number, form and length of briefs and appendices.

809.19(8)(a)(a) Number.

809.19(8)(a)1.1. A person shall file either 22 copies of a brief or appendix in the supreme court or the number that the court directs and shall serve 3 copies on each party.

809.19(8)(a)2. 2. Except as provided in subd. 3. and s. 809.43, a person shall file either 10 copies of a brief or appendix in the court of appeals or the number that the court directs and shall serve 3 copies on each party.

809.19(8)(a)3. 3. Except as provided in s. 809.43, a person who is found indigent under s. 814.29 (1) and who is not represented by counsel shall file 5 copies of a brief or appendix in the court of appeals and shall serve one copy on each party. A prisoner who has been granted leave to proceed without prepayment of fees under s. 814.29 (1m) and who is not represented by counsel shall file 5 copies of a brief or appendix in the court of appeals and shall serve one copy on each party.

809.19(8)(a)4. 4. In addition to the copies required in subds. 1., 2., and 3., all parties represented by counsel shall file one electronic copy of each brief as provided in s. 809.19 (12) and may file one electronic copy of each appendix as provided in s. 809.19 (13).

809.19(8)(b) (b) Form. A brief and appendix must conform to the following specifications:

809.19(8)(b)1. 1. Produced by a duplicating or copying process that produces a clear, black image of the original on white paper. Briefs shall be produced by using either a monospaced font or a proportional serif font. Carbon copies may not be filed.

809.19(8)(b)2. 2. Produced on 8-1/2 by 11 inch paper.

809.19(8)(b)3. 3.

809.19(8)(b)3.b.b. If a monospaced font is used: 10 characters per inch; double-spaced; a 1.5 inch margin on the left side and a one-inch margin on all other sides.

809.19(8)(b)3.c. c. If a proportional font is used: proportional serif font, minimum printing resolution of 200 dots per inch, 13 point body text, 11 point for quotes and footnotes, leading of minimum 2 points, maximum of 60 characters per full line of body text. Italics may not be used for normal body text but may be used for citations, headings, emphasis and foreign words.

809.19(8)(b)4. 4. Securely bound only on the left side with heavy strength staples or by means of velobinding or the "perfect" ("hot glue") binding method, with pagination at the center of the bottom margin. A brief may be bound by another method if authorized in writing by the clerk of the court.

809.19(8)(c) (c) Length.

809.19(8)(c)1.1. Those portions of a party's or a guardian ad litem's brief referred to in sub. (1) (d), (e) and (f) shall not exceed 50 pages if a monospaced font is used or 11,000 words if a proportional serif font is used.

809.19(8)(c)2. 2. Appellant's reply brief or a brief filed under sub. (7) shall not exceed 13 pages if a monospaced font is used or 3,000 words if a proportional serif font is used.

809.19(8)(d) (d) Form and length certification. Counsel shall append to the brief and appendix a signed certification that the brief and appendix meet the form and length requirements of pars. (b) and (c) in the following form:

I hereby certify that this brief conforms to the rules contained in s. 809.19 (8) (b) and (c) for a brief and appendix produced with a [monospaced] [proportional serif] font. The length of this brief is .... [pages] [words].

Signed: ....

Signature

For purposes of the certification and length requirements of this subsection, counsel may use the word count produced by a commercial word processor available to the general public.

809.19(8m) (8m) Guardian ad litem brief. If the guardian ad litem chooses to participate in an appeal and takes the position of an appellant, the guardian ad litem's brief shall be filed within 40 days after the filing in the court of the record on appeal. If the guardian ad litem chooses to participate in an appeal and takes the position of a respondent, the guardian ad litem's brief shall be filed within 30 days after service of the appellant's brief. If an unpublished opinion is cited under s. 809.23 (3) (a) or (b), a copy of the opinion shall be provided in an appendix to the brief. If the guardian ad litem chooses not to participate in an appeal of an action or proceeding, the guardian ad litem shall file with the court a statement of reasons for not participating within 20 days after the filing of the appellant's brief.

809.19(9) (9) Brief covers. Each brief or appendix shall have a front and back cover. The front cover shall contain the name of the court, the caption and number of the case, the court and judge appealed from, the title of the document, and the name and address of counsel filing the document. Except as provided in s. 809.81 (8), the caption shall include the full name of each party in the circuit court and shall designate each party so as to identify each party's status in the circuit court and in the appellate court, if any. The covers of the appellant's brief shall be blue; the respondent's, red; a combined respondent-cross-appellant's, red with a blue divider page; a combined reply-cross-respondent's, gray with a red divider page; a guardian ad litem's, yellow; a person other than a party, green; the reply brief, gray; and the appendix, if separately printed, white. In the event the supreme court grants a petition for review of a decision of the court of appeals, the covers of the briefs of each party shall be the same color as the cover of that party's briefs filed in the court of appeals. In the supreme court, "petitioner" shall be added to the party designation of the petitioner, and the respondent's party designation shall remain the same as in the court of appeals.

809.19(10) (10) Citation of supplemental authorities. If pertinent authorities decided after briefing come to the attention of a party or a nonparty under sub. (7) or a guardian ad litem under sub. (8m) after the party's or nonparty's or guardian ad litem's brief has been filed, or after oral argument but before decision, the party, nonparty, or guardian ad litem may promptly advise the clerk of the court, by letter, and serve a copy of that letter on all parties to the appeal. If the new authority is a decision of the Wisconsin court of appeals, the authority is considered decided for purposes of this subsection on the date of an order for publication issued under s. 809.23 (2). The letter shall do the following:

809.19(10)(a) (a) Set forth the citations for the authority.

809.19(10)(b) (b) Identify the page of the brief or the point that was argued orally to which the citations pertain.

809.19(10)(c) (c) For each authority that is cited, briefly discuss the proposition that the authority supports.

809.19(11) (11) Response to supplemental authorities. A response to the letter under sub. (10) may be filed within 11 days after service of that letter. The response shall briefly discuss the reason why each authority does not support the stated proposition, unless the proposition is not disputed.

809.19(12) (12) Electronic briefs.

809.19(12)(a)(a) General rule. An attorney filing a brief under these rules shall file with the court a copy of the brief in electronic form. A self-represented party is not required to file an electronic copy of the brief, but may do so as provided for in this subsection. Notwithstanding s. 801.17 (9), the paper copy of the brief remains the official court record.

809.19(12)(b) (b) Process. Attorneys and self-represented parties filing an electronic brief shall use the electronic filing system under s. 801.17.

809.19(12)(c) (c) Format. The electronic brief shall be in text-searchable Portable Document Format (PDF).

809.19(12)(d) (d) Filing. The date on which the paper brief is filed under s. 809.80 (3) (b) shall be the official date of filing of the brief. The electronic copy of the brief shall be electronically transmitted on or before the date that the paper brief is filed under s. 809.80 (3) (b). An electronic copy of a brief submitted to the electronic filing system before the close of regular business hours shall be considered transmitted on that date, provided it is subsequently accepted by the clerk upon review. An electronic brief submitted after the close of regular business hours shall be considered transmitted the next business day.

809.19(12)(e) (e) Corrections. If corrections are required to be made, both the paper and electronic copies shall be corrected.

809.19(12)(f) (f) Certification. In addition to the form and length certification required under s. 809.19 (8) (d), attorneys and self-represented parties shall certify that the text of the electronic copy of the brief is identical to the text of the paper copy of the brief.

809.19(12)(g) (g) Motion for relief. An attorney who lacks technological capability to comply with this subsection may file a motion under s. 809.14 for relief from the electronic filing requirements at the time the attorney files the paper brief. An attorney shall show good cause why it is not feasible to file a copy of the brief electronically.

809.19(13) (13) Electronic appendix.

809.19(13)(a)(a) General rule. An attorney filing an appendix under these rules may file with the court a copy of the appendix in electronic form. A self-represented party is not required to file an electronic copy of the appendix, but may do so as provided for in this subsection. Notwithstanding s. 801.17 (9), the paper copy of the appendix remains the official court record.

809.19(13)(b) (b) Process. Attorneys and self-represented parties filing an electronic appendix shall use the electronic filing system under s. 801.17.

809.19(13)(c) (c) Format. An electronic appendix shall be in Portable Document Format (PDF). An electronic appendix shall be filed as a document or documents separate from the brief.

809.19(13)(d) (d) Filing. The date on which the paper appendix is filed under s. 809.80 (3) (b) shall be the official date of filing of the appendix. The electronic copy of the appendix shall be electronically transmitted on or before the date that the paper appendix is filed under s. 809.80 (3) (b). An electronic copy of an appendix submitted to the electronic filing system before the close of regular business hours shall be considered transmitted on that date, provided it is subsequently accepted by the clerk upon review. An electronic appendix submitted after the close of regular business hours shall be considered transmitted the next business day.

809.19(13)(e) (e) Corrections. If corrections are required to be made, both the paper and electronic copies shall be corrected.

809.19(13)(f) (f) Certification. In addition to the certification required under s. 809.19 (2) (b) and (3) (b), attorneys and self-represented parties shall certify that the content of the electronic copy of the appendix is identical to the content of the paper copy of the appendix.

809.19 History History: Sup. Ct. Order, 83 Wis. 2d xiii (1978); Sup. Ct. Order, 92 Wis. 2d xiii (1979); 1979 c. 110; Sup. Ct. Order, 104 Wis. 2d xi (1980); 1981 c. 390 s. 252; Sup. Ct. Order, 111 Wis. 2d xiii (1983); Sup. Ct. Order, 112 Wis. 2d xv (1983); Sup. Ct. Order, 115 Wis. 2d xv (1983); Sup. Ct. Order, 123 Wis. 2d xx (1985); Sup. Ct. Order, 146 Wis. 2d xxxiii (1988); Sup. Ct. Order, 151 Wis. 2d xvii (1989); Sup. Ct. Order, 161 Wis. 2d xiii (1981); Sup. Ct. Order, 164 Wis. 2d xxix (1991); Sup. Ct. Order, 167 Wis. 2d xiii (1992); Sup. Ct. Order, 171 Wis. 2d xiii, xvii, xxxvii (1992); Sup. Ct. Order No. 93-20, 179 Wis. 2d xxv; 1993 a. 486; 1995 a. 224; Sup. Ct. Order No. 97-01, 208 Wis. 2d xxiii (1997); 1997 a. 35; Sup. Ct. Order No. 00-02, 2001 WI 39, 242 Wis. 2d xxvii; Sup. Ct. Order No. 02-01, 2002 WI 120, 255 Wis. 2d xiii; Sup. Ct. Order No. 04-11, 2005 WI 149, 283 Wis. 2d xix; Sup. Ct. Order No. 06-02, 2006 WI 118, 291 Wis. 2d xiii; Sup. Ct. Order No. 07-03, 2007 WI 129, 303 Wis. 2d xxvii; Sup. Ct. Order No. 08-15 and 08-18, 2009 WI 4, 311 Wis. 2d xxix; 2009 a. 180; Sup. Ct. Order No. 10-01 and 10-02, 2010 WI 42, 323 Wis. 2d xxiii.

809.19 Annotation Comment, October 2005: As the number of appeals has increased, the Court of Appeals' reliance on appendices during the decision-making process has increased. The Court of Appeals requests that Wis. Stat. § (Rule) 809.19 (2) (b) be created to require that appellant's counsel certify compliance with Wis. Stat. § (Rule) 809.19 (2) (a) (as renumbered by this order), that requires an appellant's brief include an appendix and sets forth the contents of the appendix. The Court of Appeals believes that a certification requirement, similar to the form and length certification required by Wis. Stat. § (Rule) 809.19 (8) (d) will result in increased compliance with renumbered Wis. Stat. § (Rule) 809.19 (2) (a) and improve the quality of appendices that are filed with the court. [Re Sup. Ct. Order No. 04-11]

809.19 Annotation Appellate counsel's appendix containing only a copy of the judgment of conviction, a notice of motion and motion to suppress, and a notice of intent to pursue postconviction relief did not meet the standard under sub. (2) (a) to contain "essential to an understanding of the issues raised." When counsel certified that the essential items were in the appendix when they were not, the certification was false and counsel was subject to sanction. State v. Bons, 2007 WI App 124, 301 Wis. 2d 227, 731 N.W.2d 367, 06-1625.

809.19 Annotation When the court of appeals is considering imposing a sanction on an attorney for filing a brief with a deficient appendix, an order to show cause should be issued directing counsel to explain why a violation of sub. (2) (a) and (b) should not be found and why the attorney should not pay a monetary penalty for failing to include in the appendix portions of the record that may have been essential to an understanding of the issue in the case and for filing a false certification. The order to show cause should state that alternatively, the attorney may pay the amount of money stated in the order within 30 days of the date of the order without showing cause why the attorney should not be relieved of this obligation. State v. Nielsen, 2011 WI 94, 337 Wis. 2d 302, 805 N.W.2d 353, 10-0387.

809.19 Annotation The page length limits in sub. (8) apply in original jurisdiction actions. Watts v. Thompson, 116 F.3d 220 (1997).



809.20 Rule (Assignment and advancement of cases).

809.20  Rule (Assignment and advancement of cases). The court may take cases under submission in such order and upon such notice as it determines. A party may file a motion to advance the submission of a case either before or after the briefs have been filed. The motion should recite the nature of the public or private interest involved, the issues in the case and how delay in submission will be prejudicial to the accomplishment of justice.

809.20 History History: Sup. Ct. Order, 83 Wis. 2d xiii (1978).



809.21 Rule (Summary disposition).

809.21  Rule (Summary disposition).

809.21(1) (1) The court upon its own motion or upon the motion of a party may dispose of an appeal summarily.

809.21(2) (2) A party may file at any time a motion for summary disposition of an appeal. Section 809.14 governs the procedure on the motion.

809.21 History History: Sup. Ct. Order, 83 Wis. 2d xiii (1978); 1981 c. 390 s. 252.



809.22 Rule (Oral argument).

809.22  Rule (Oral argument).

809.22(1) (1) The court shall determine whether a case is to be submitted with oral argument or on briefs only.

809.22(2) (2) The court may direct that an appeal be submitted on briefs only if:

809.22(2)(a) (a) The arguments of the appellant:

809.22(2)(a)1. 1. Are plainly contrary to relevant legal authority that appear to be sound and are not significantly challenged;

809.22(2)(a)2. 2. Are on their face without merit and for which no supporting authority is cited or discovered; or

809.22(2)(a)3. 3. Involve solely questions of fact and the fact findings are clearly supported by sufficient evidence; or

809.22(2)(b) (b) The briefs fully present and meet the issues on appeal and fully develop the theories and legal authorities on each side so that oral argument would be of such marginal value that it does not justify the additional expenditure of court time or cost to the litigant.

809.22(3) (3) The court shall determine the amount of time for oral argument allowed to each party in a case either by general or special order.

809.22(4) (4) On motion of any party or its own motion, the court may order that oral argument be heard by telephone.

809.22 History History: Sup. Ct. Order, 83 Wis. 2d xiii (1978); Sup. Ct. Order, 141 Wis. 2d xiii (1987).



809.23 Rule (Publication of opinions).

809.23  Rule (Publication of opinions).

809.23(1) (1)  Criteria for publication.

809.23(1)(a)(a) While neither controlling nor fully measuring the court's discretion, criteria for publication in the official reports of an opinion of the court include whether the opinion:

809.23(1)(a)1. 1. Enunciates a new rule of law or modifies, clarifies or criticizes an existing rule;

809.23(1)(a)2. 2. Applies an established rule of law to a factual situation significantly different from that in published opinions;

809.23(1)(a)3. 3. Resolves or identifies a conflict between prior decisions;

809.23(1)(a)4. 4. Contributes to the legal literature by collecting case law or reciting legislative history; or

809.23(1)(a)5. 5. Decides a case of substantial and continuing public interest.

809.23(1)(b) (b) An opinion should not be published when:

809.23(1)(b)1. 1. The issues involve no more than the application of well-settled rules of law to a recurring fact situation;

809.23(1)(b)2. 2. The issue asserted is whether the evidence is sufficient to support the judgment and the briefs show the evidence is sufficient;

809.23(1)(b)3. 3. The issues are decided on the basis of controlling precedent and no reason appears for questioning or qualifying the precedent;

809.23(1)(b)4. 4. The decision is by one court of appeals judge under s. 752.31 (2) and (3);

809.23(1)(b)5. 5. It is a per curiam opinion on issues other than appellate jurisdiction or procedure;

809.23(1)(b)6. 6. It has no significant value as precedent.

809.23(2) (2) Decision on publication. The judges of the court of appeals who join in an opinion in an appeal or other proceeding shall make a recommendation on whether the opinion should be published. A committee composed of the chief judge or a judge of the court of appeals designated by the chief judge and one judge from each district of the court of appeals selected by the court of appeals judges of each district shall determine whether an opinion is to be published.

809.23(3) (3) Citation of unpublished opinions.

809.23(3)(a)(a) An unpublished opinion may not be cited in any court of this state as precedent or authority, except to support a claim of claim preclusion, issue preclusion, or the law of the case, and except as provided in par. (b).

809.23(3)(b) (b) In addition to the purposes specified in par. (a), an unpublished opinion issued on or after July 1, 2009, that is authored by a member of a three-judge panel or by a single judge under s. 752.31 (2) may be cited for its persuasive value. A per curiam opinion, memorandum opinion, summary disposition order, or other order is not an authored opinion for purposes of this subsection. Because an unpublished opinion cited for its persuasive value is not precedent, it is not binding on any court of this state. A court need not distinguish or otherwise discuss an unpublished opinion and a party has no duty to research or cite it.

809.23(3)(c) (c) A party citing an unpublished opinion shall file and serve a copy of the opinion with the brief or other paper in which the opinion is cited.

809.23(4) (4) Request for publication.

809.23(4)(a)(a) Except as provided in par. (b), any person may at any time file a request that an opinion not recommended for publication or an unreported opinion be published in the official reports.

809.23(4)(b) (b) No request may be made for the publication of an opinion that is a decision by one court of appeals judge under s. 752.31 (2) and (3) or that is a per curiam opinion on issues other than appellate jurisdiction or procedure.

809.23(4)(c) (c) A person may request that a per curiam opinion that does not address issues of appellate jurisdiction or procedure be withdrawn, authored and recommended for publication. That request shall be filed within 20 days of the date of the opinion and shall be decided by the panel that decided the appeal.

809.23(4)(d) (d) A copy of any request made under this subsection shall be served under s. 809.80 on the parties to the appeal or other proceeding in which the opinion was filed. A party to the appeal or proceeding may file a response to the request within 5 days after the request is filed.

809.23 History History: Sup. Ct. Order, 83 Wis. 2d xiii (1978); Sup. Ct. Order, 92 Wis. 2d xiii; 1981 c. 390 s. 252; Sup. Ct. Order, 109 Wis. 2d xiii (1982); Sup. Ct. Order, 118 Wis. 2d xiii (1984); 1991 a. 189, Sup. Ct. Order No. 96-10, 208 Wis. 2d xiii (1997), Sup. Ct. Order No. 01-04, 2001 WI 135, 248 Wis. 2d xvii; Sup. Ct. Order No. 08-02, 2009 WI 2, 311 Wis. 2d xxv.

809.23 Annotation Citing an unpublished opinion of the court of appeals subjected the attorney to a $50 fine. Tamminen v. Aetna Casualty & Surety Co. 109 Wis. 2d 536, 327 N.W.2d 55 (1982).

809.23 AnnotationSub. (3) does not ban citation to circuit court opinions. Brandt v. LIRC, 160 Wis. 2d 353, 466 N.W.2d 673 (Ct. App. 1991).

809.23 Annotation Citation to an unpublished court of appeals decision to show a conflict between districts for purposes of s. 809.62 (1) (d) is appropriate. State v. Higginbotham, 162 Wis. 2d 978, 471 N.W.2d 24 (1991).

809.23 Annotation A party's invitation to the court of appeals to consider an unpublished opinion, or even a naked citation to it, violates the letter and spirit of sub. (3). Kuhn v. Allstate Co. 181 Wis. 2d 453, 510 N.W.2d 826 (Ct. App. 1993).

809.23 Annotation Only the supreme court has the power to overrule, modify, or withdraw language from a published opinion of the court of appeals. Cook v. Cook, 208 Wis. 2d 166, 560 N.W.2d 246 (1997), 95-1963.

809.23 Annotation The rule against citing unpublished cases is essential to the reduction of the overwhelming number of published opinions and is a necessary adjunct to economical appellate court administration. Unless and until the nonpublication rule is changed, violations of this rule will not be tolerated. State v. Milanes, 2006 WI App 259, 297 Wis. 2d 684, 727 N.W.2d 94, 06-0014.

809.23 Annotation The noncitation rule and the concept of stare decisis. Walther. 61 MLR 581 (1978).

809.23 Annotation Publication of court of appeals' opinions. Scott. WBB July 1988.

809.23 Annotation Citing Unpublished Opinions in Wisconsin State and Federal Tribunals. Sefarbi & Zaporski. Wis. Law. Nov. 2004.



809.24 Rule (Reconsideration).

809.24  Rule (Reconsideration).

809.24(1) (1) Except as provided in sub. (4), a party may file a motion for reconsideration in the court of appeals within 20 days after the date of a decision issued pursuant to s. 752.41 (1). The motion must state with particularity the points of law or fact alleged to be erroneously decided in the decision and must include supporting argument. No separate memorandum in support of the motion is permitted unless subsequently ordered by the court. The court may order a response before issuing an amended decision. No response to the motion is permitted unless ordered by the court. The motion and any response shall not exceed 5 pages if a monospaced font is used or 1,100 words if a proportional serif font is used.

809.24(2) (2) In response to a motion for reconsideration, the court shall issue an amended decision or the court shall issue an order denying the motion.

809.24(3) (3) Nothing in this section prohibits the court from reconsidering a decision on its own motion at any time prior to remittitur if no petition for review is filed under s. 809.62 or, if a petition for review is filed, within 30 days after filing the petition for review.

809.24(4) (4) No motion for reconsideration of a court of appeals decision issued under s. 809.105 or 809.107 is permitted.

809.24 History History: Sup. Ct. Order, 83 Wis. 2d xiii (1978); Sup. Ct. Order, 104 Wis. 2d xi (1981); 1981 c. 390 s. 252; Sup. Ct. Order No. 00-02, 2001 WI 39, 242 Wis. 2d xxvii; Sup. Ct. Order No. 02-01, 2002 WI 120, 255 Wis. 2d xiii; 2009 a. 25.



809.25 Rule (Costs and fees).

809.25  Rule (Costs and fees).

809.25(1) (1)  Costs.

809.25(1)(a)(a) Costs in a civil appeal are allowed as follows unless otherwise ordered by the court:

809.25(1)(a)1. 1. Against the appellant before the court of appeals when the appeal is dismissed or the judgment or order affirmed.

809.25(1)(a)2. 2. Against the respondent before the court of appeals when the judgment or order is reversed.

809.25(1)(a)3. 3. Against the petitioner before the supreme court when the judgment of the court of appeals is affirmed by the supreme court.

809.25(1)(a)4. 4. Against the respondent before the supreme court when the judgment of the court of appeals is reversed by the supreme court and the costs in the court of appeals are canceled and may be taxed by the supreme court as costs against another party.

809.25(1)(a)5. 5. In all other cases as allowed by the court.

809.25(1)(b) (b) Allowable costs include:

809.25(1)(b)1. 1. Cost of printing and assembling the number of copies and briefs and appendices required by the rules, not to exceed the rates generally charged in Dane County, Wisconsin, for offset printing of camera-ready copy and assembling;

809.25(1)(b)2. 2. Fees charged by the clerk of the court;

809.25(1)(b)3. 3. Cost of the preparation of the transcript of testimony or for appeal bonds;

809.25(1)(b)4. 4. Fees of the clerk of the trial court for preparation of the record on appeal;

809.25(1)(b)5. 5. Other costs as directed by the court.

809.25(1)(c) (c) A party seeking to recover costs in the court shall file a statement of the costs within 14 days of the filing of the decision of the court. An opposing party may file, within 11 days after service of the statement, a motion objecting to the statement of costs.

809.25(1)(d) (d) Costs allowed by the court are taxed by the clerk of the court of appeals irrespective of the filing by a party of a petition for review in the supreme court. In the event of review by the supreme court, costs are taxed by the clerk of the supreme court as set forth in pars. (a) and (b). The clerk of the supreme court shall include in the remittitur the costs allowed in the court. The clerk of circuit court shall enter the judgment for costs in accordance with s. 806.16.

809.25(2) (2) Fees.

809.25(2)(a)(a) The clerk of the court shall charge the following fees:

809.25(2)(a)1. 1. For filing an appeal, cross-appeal, petition for review, petition to bypass, or other proceeding, $195.

809.25(2)(a)2. 2. For making a copy of a record, paper, or opinion of the court and comparing it to the original, 40 cents for each page.

809.25(2)(a)3. 3. For comparing for certification of a copy of a record, entry or paper, when the copy is furnished by the person requesting its certification, 25 cents for each page.

809.25(2)(a)4. 4. For a certificate and seal, $1, except for an attorney's certificate of good standing, $3.

809.25(2)(b) (b) The state is exempt from payment of the fees set forth in par. (a) 1. to 4., except that the clerk is not obligated to supply the state with free copies of opinions.

809.25(2)(c) (c) The clerk of the court of appeals may refuse to file, record, certify, or render any other service without prepayment of the fees established by this section.

809.25(3) (3) Frivolous appeals.

809.25(3)(a)(a) If an appeal or cross-appeal is found to be frivolous by the court, the court shall award to the successful party costs, fees, and reasonable attorney fees under this section. A motion for costs, fees, and attorney fees under this subsection shall be filed no later than the filing of the respondent's brief or, if a cross-appeal is filed, no later than the filing of the cross-respondent's brief. This subsection does not apply to appeals or cross-appeals under s. 809.107, 809.30, or 974.05.

809.25(3)(b) (b) The costs, fees and attorney fees awarded under par. (a) may be assessed fully against the appellant or cross-appellant or the attorney representing the appellant or cross-appellant or may be assessed so that the appellant or cross-appellant and the attorney each pay a portion of the costs, fees and attorney fees.

809.25(3)(c) (c) In order to find an appeal or cross-appeal to be frivolous under par. (a), the court must find one or more of the following:

809.25(3)(c)1. 1. The appeal or cross-appeal was filed, used or continued in bad faith, solely for purposes of harassing or maliciously injuring another.

809.25(3)(c)2. 2. The party or the party's attorney knew, or should have known, that the appeal or cross-appeal was without any reasonable basis in law or equity and could not be supported by a good faith argument for an extension, modification or reversal of existing law.

809.25 History History: Sup. Ct. Order, 83 Wis. 2d xiii (1978); Sup. Ct. Order, 92 Wis. 2d xiii (1979); Sup. Ct. Order, 104 Wis. 2d xi (1981); 1981 c. 316, 317; 1981 c. 390 ss. 220, 252; 1985 a. 29; Sup. Ct. Order, 151 Wis. 2d xvii (1989); 1995 a. 224; 1997 a. 254; 1999 a. 85; Sup. Ct. Order No. 00-02, 2001 WI 39, 242 Wis. 2d xxvii; 2003 a. 33.

809.25 Annotation An appeal was frivolous when an assertion of trial court error was without any reasonable basis in law or equity and there was no argument that existing law should have been extended, modified, or reversed. In Matter of Estate of Koenigsmark, 119 Wis. 2d 394, 351 N.W.2d 169 (Ct. App. 1984).

809.25 Annotation Tax protesters appealing without counsel were properly assessed costs under sub. (3) (c) 2. Tracy v. Department of Revenue, 133 Wis. 2d 151, 394 N.W.2d 756 (Ct. App. 1986).

809.25 Annotation Restricting access to courts as a sanction for a frivolous action was appropriate when the order was narrowly tailored to balance the interests of public access to courts, res judicata, and the public's right not to have frivolous litigation be a drain on public resources. Minniecheske v. Griesbach, 161 Wis. 2d 743, 468 N.W.2d 760 (Ct. App. 1991).

809.25 Annotation Asking the court of appeals to reweigh the testimony of witnesses and to reach a conclusion regarding credibility contrary to that reached by a trial judge was frivolous. Lessor v. Wangelin, 221 Wis. 2d 659, 586 N.W.2d 1 (Ct. App. 1998), 97-2974.

809.25 Annotation A frivolous appeal filed by a non-lawyer results in the same harm as if it were filed by a lawyer. It would not be fair or logical to say that had a lawyer filed the appeal costs would have been awarded but to deny recovery because the appeal was presented by a pro se litigant. Holz v. Busy Bees Contracting, Inc. 223 Wis. 2d 598, 589 N.W.2d 633 (Ct. App. 1998), 98-1076.

809.25 Annotation While only an appellate court can find an appeal frivolous, the case may be remanded to the circuit court to determine the amount of attorney fees to be awarded. Lucarelli v. Vilas County, 2000 WI App 157, 238 Wis. 2d 84, 616 N.W.2d 153, 99-2827.

809.25 Annotation In addition to an order to pay the respondent's costs, fees, and attorney fees, an appellant whose appeal was found frivolous after his brief was stricken for being offensive, scurrilous, and inappropriate was barred from filing any future proceedings in the court of appeals and the circuit court arising from, relating to, or involving the respondents. Puchner v. Hepperla, 2001 WI App 50, 241 Wis. 2d 545, 625 N.W.2d 609, 98-2853.

809.25 Annotation The circuit court's award of fees to the respondent due to the appellant's overlitigating by filing multiple frivolous issues on appeal, in violation of the circuit court's order, was not prevented by a court of appeals finding that no fees could be awarded under sub. (3). Zhang v. Yu, 2001 WI App 267, 248 Wis. 2d 913, 637 N.W.2d 754, 00-3237.

809.25 Annotation In order to be awarded costs, fees, and reasonable attorney fees, the moving party must prove that the entire appeal presented was frivolous. If an argument advanced has arguable merit, then the appeal is not frivolous. Baumeister v. Automated Products, Inc. 2004 WI 148, 277 Wis. 2d 21, 690 N.W.2d 1, 02-1003

809.25 Annotation The trial court cannot make a finding that an appeal is frivolous and is without authority to order the payment of frivolous costs and fees associated with an appeal. Morters v. Aiken & Scoptur, 2006 WI App 46, 289 Wis. 2d 833, 712 N.W.2d 71, 05-0703.



809.26 Rule (Remittitur).

809.26  Rule (Remittitur).

809.26(1)(1) The clerk of the court of appeals shall transmit to the circuit court the judgment and decision or order of the court and the record in the case filed pursuant to s. 809.15 31 days after the filing of the decision or order of the court, or as soon thereafter as practicable. If a petition for review is filed pursuant to s. 809.62, the transmittal is stayed until the supreme court rules on the petition. If a motion for reconsideration is filed under s. 809.24, the transmittal is stayed until the court files an order denying the motion, or files an amended decision or order, and the subsequent expiration of any period for filing a petition for review.

809.26(2) (2) If the supreme court grants a petition for review of a decision of the court of appeals, the supreme court upon filing its decision shall transmit to the trial court the judgment and opinion of the supreme court and the complete record in the case unless the case is remanded to the court of appeals with specific instructions.

809.26 History History: Sup. Ct. Order, 83 Wis. 2d xiii (1978); Sup. Ct. Order, 92 Wis. 2d xiii (1979); 1981 c. 390 s. 252; Sup. Ct. Order No. 00-02, 2001 WI 39, 242 Wis. 2d xxvii; Sup. Ct. Order No. 02-01, 2002 WI 120, 255 Wis. 2d xiii.

809.26 Annotation An appellate court's jurisdiction ceases upon remittitur in the absence of inadvertence, fraud, or void judgment. The inadvertence exception applies to the act of remitting the record itself, which must be inadvertently done. State ex rel. Fuentes v. Court of Appeals, 225 Wis. 2d 446, 593 N.W.2d 48 (1999), 98-1534.



809.30 Rule (Appeals in s. 971.17 proceedings and in criminal, ch. 48

809.30  Rule (Appeals in s. 971.17 proceedings and in criminal, ch. 48, 51, 55, 938, and 980 cases).

809.30(1)(1)  Definitions. In this subchapter:

809.30(1)(a) (a) "Final adjudication" means the entry of a final judgment or order by the circuit court in a s. 971.17 proceeding, in a criminal case, or in a ch. 48, 51, 55, 938, or 980 case, other than a termination of parental rights case under s. 48.43 or a parental consent to abortion case under s. 48.375 (7).

809.30(1)(b) (b) "Person" means any of the following:

809.30(1)(b)1. 1. A defendant seeking postconviction relief in a criminal case.

809.30(1)(b)2. 2. A party, other than the state, seeking postdisposition relief in a case under ch. 48, other than a termination of parental rights case under s. 48.43 or a parental consent to abortion case under s. 48.375 (7).

809.30(1)(b)3. 3. A party, other than the state, seeking postdisposition relief in a case under ch. 938.

809.30(1)(b)4. 4. A subject individual or ward seeking postdisposition relief in a s. 971.17 proceeding or a case under ch. 51, 55, or 980.

809.30(1)(b)5. 5. Any other person who may appeal under ss. 51.13 (5), 51.20 (15), or 55.20.

809.30(1)(c) (c) "Postconviction relief" means an appeal or a motion for postconviction relief in a criminal case, other than an appeal, motion, or petition under ss. 302.113 (7m) or (9g), 973.19, 973.195, 973.198, 974.06, or 974.07 (2). In a ch. 980 case, the term means an appeal or a motion for postcommitment relief under s. 980.038 (4).

809.30(1)(d) (d) "Postdisposition relief" means an appeal or a motion for relief under this subchapter from a circuit court's final adjudication.

809.30(1)(e) (e) "Prosecutor" means a district attorney, corporation counsel, or other attorney authorized by law to represent the state in a criminal case, a proceeding under s. 971.17, or a case under ch. 48, 51, 55, 938, or 980.

809.30(1)(f) (f) "Sentencing" means the imposition of a sentence, a fine, or probation in a criminal case. In a ch. 980 case, the term means the entry of an order under s. 980.06.

809.30(2) (2) Appeal; postconviction or postdisposition motion.

809.30(2)(a)(a) Appeal procedure; counsel to continue. A person seeking postconviction relief in a criminal case; a person seeking postdisposition relief in a case under ch. 48 other than a termination of parental rights case under s. 48.43 or a parental consent to abortion case under s. 48.375 (7); or a person seeking postdisposition relief in a s. 971.17 proceeding or in a case under ch. 51, 55, 938, or 980 shall comply with this section. Counsel representing the person at sentencing or at the time of the final adjudication shall continue representation by filing a notice under par. (b) if the person desires to pursue postconviction or postdisposition relief unless counsel is discharged by the person or allowed to withdraw by the circuit court before the notice must be filed.

809.30(2)(b) (b) Notice of intent to pursue postconviction or postdisposition relief. Within 20 days after the date of sentencing or final adjudication, the person shall file in circuit court and serve on the prosecutor and any other party a notice of intent to pursue postconviction or postdisposition relief. If the record discloses that sentencing or final adjudication occurred after the notice of intent was filed, the notice shall be treated as filed after sentencing or final adjudication on the day of the sentencing or final adjudication. The notice shall include all of the following:

809.30(2)(b)1. 1. The case name and number.

809.30(2)(b)2. 2. An identification of the judgment or order from which the person intends to seek postconviction or postdisposition relief and the date on which the judgment or order was entered.

809.30(2)(b)3. 3. The name and address of the person and his or her trial counsel.

809.30(2)(b)4. 4. Whether the person's trial counsel was appointed by the state public defender and, if so, whether the person's financial circumstances have materially improved since the date on which his or her indigency was determined.

809.30(2)(b)5. 5. Whether the person requests the state public defender to appoint counsel for purposes of postconviction or postdisposition relief.

809.30(2)(b)6. 6. Whether a person who does not request the state public defender to appoint counsel will represent himself or herself or will be represented by retained counsel. If the person has retained counsel to pursue postconviction or postdisposition relief, counsel's name and address shall be included.

809.30(2)(c) (c) Clerk to send materials. Within 5 days after a notice under par. (b) is filed, the clerk of circuit court shall:

809.30(2)(c)1. 1. If the person requests representation by the state public defender for purposes of postconviction or postdisposition relief, send to the state public defender's appellate intake office a copy of the notice that shows the date on which it was filed or entered, a copy of the judgment or order specified in the notice that shows the date on which it was filed or entered, a list of the court reporters for each proceeding in the action in which the judgment or order was entered, and a list of those proceedings in which a transcript has been filed with the clerk of circuit court.

809.30(2)(c)2. 2. If the person does not request representation by the state public defender, send or furnish to the person, if appearing without counsel, or to the person's attorney if one has been retained, a copy of the judgment or order specified in the notice that shows the date on which it was filed or entered, a list of the court reporters for each proceeding in the action in which the judgment or order was entered, and a list of those proceedings in which a transcript has been filed with the clerk of circuit court.

809.30(2)(d) (d) Indigency redetermination. Except as provided in this paragraph, whenever a person whose trial counsel is appointed by the state public defender files a notice under par. (b) requesting public defender representation for purposes of postconviction or postdisposition relief, the prosecutor may, within 5 days after the notice is served and filed, file in the circuit court and serve upon the state public defender a request that the person's indigency be redetermined before counsel is appointed or transcripts are requested. This paragraph does not apply to a person who is entitled to be represented by counsel under s. 48.23, 51.60 (1), 55.105, or 938.23.

809.30(2)(e) (e) State public defender appointment of counsel; transcript and circuit court case record request. Within 30 days after the state public defender appellate intake office receives the materials from the clerk of circuit court under par. (c), the state public defender shall appoint counsel for the person and request a transcript of the reporter's notes and a copy of the circuit court case record, except that if the person's indigency must first be determined or redetermined the state public defender shall do so, appoint counsel, and request transcripts and a copy of the circuit court case record within 50 days after the state public defender appellate intake office receives the material from the clerk of circuit court under par. (c).

809.30(2)(f) (f) Person not represented by public defender; transcript and circuit court case record request. A person who does not request representation by the state public defender for purposes of postconviction or postdisposition relief shall request a transcript of the reporter's notes, and may request a copy of the circuit court case record, within 30 days after filing a notice under par. (b). A person who is denied representation by the state public defender for purposes of postconviction or postdisposition relief shall request a transcript of the reporter's notes, and may request a copy of the circuit court case record, within 90 days after filing a notice under par. (b).

809.30(2)(fm) (fm) Transcript and circuit court case record request in chs. 48 and 938 proceedings. A child or juvenile who has filed a notice of intent to pursue relief from a judgment or order entered in a ch. 48 or 938 proceeding shall be furnished at no cost a transcript of the proceedings or as much of the transcript as is requested, and may request a copy of the circuit court case record. To obtain the transcript and circuit court case record at no cost, an affidavit must be filed stating that the person who is legally responsible for the child's or juvenile's care and support is financially unable or unwilling to purchase the transcript and a copy of the circuit court case record.

809.30(2)(g) (g) Filing and service of transcript and circuit court case record.

809.30(2)(g)1.1. The clerk of circuit court shall serve a copy of the circuit court case record on the person within 60 days after receipt of the request for the circuit court case record.

809.30(2)(g)2. 2. The court reporter shall file the transcript with the circuit court and serve a copy of the transcript on the person within 60 days of the request for the transcript. Within 20 days after the request for a transcript of postconviction or postdisposition proceedings brought under sub. (2) (h), the court reporter shall file the original with the circuit court and serve a copy of that transcript on the person. The reporter may seek an extension under s. 809.11 (7) for filing and serving the transcript.

809.30(2)(h) (h) Notice of appeal, postconviction or postdisposition motion. The person shall file in circuit court and serve on the prosecutor and any other party a notice of appeal or motion seeking postconviction or postdisposition relief within 60 days after the later of the service of the transcript or circuit court case record. The person shall file a motion for postconviction or postdisposition relief before a notice of appeal is filed unless the grounds for seeking relief are sufficiency of the evidence or issues previously raised. A postconviction or postdisposition motion under this section may not be accompanied by a notice of motion and is made when filed. A notice of appeal filed under this section shall conform to the requirements set forth in s. 809.10.

809.30(2)(i) (i) Order determining postconviction or postdisposition motion. Unless an extension is requested by a party or the circuit court and granted by the court of appeals, the circuit court shall determine by an order the person's motion for postconviction or postdisposition relief within 60 days after the filing of the motion or the motion is considered to be denied and the clerk of circuit court shall immediately enter an order denying the motion.

809.30(2)(j) (j) Appeal from judgment and order. The person shall file in circuit court and serve on the prosecutor and any other party a notice of appeal from the judgment of conviction and sentence or final adjudication and, if necessary, from the order of the circuit court on the motion for postconviction or postdisposition relief within 20 days of the entry of the order on the postconviction or postdisposition motion. A notice of appeal filed under this section shall conform to the requirements set forth in s. 809.10. Appeals in cases under chs. 48, 51, 55, and 938 are subject to the docketing statement requirements of s. 809.10 (1) (d) and may be eligible for the expedited appeals program in the discretion of the court.

809.30(2)(k) (k) Transmittal of record. Except as otherwise provided in ss. 809.14 (3) and 809.15 (4) (b) and (c), the clerk of circuit court shall transmit the record on appeal to the court of appeals as soon as prepared but in no event more than 40 days after the filing of the notice of appeal. Subsequent proceedings in the appeal are governed by the procedures for civil appeals.

809.30(2)(L) (L) Appeals under s. 974.06 or 974.07. An appeal under s. 974.06 or 974.07 is governed by the procedures for civil appeals.

809.30(3) (3) Appeals by state or other party; appointment of counsel. In a case in which the state of Wisconsin, the representative of the public, any other party, or any person who may appeal under s. 51.13 (5), 51.20 (15), or 55.20 appeals and the person who is the subject of the case or proceeding is a child or claims to be indigent, the court shall refer the person who is the subject of the case or proceeding to the state public defender for the determination of indigency and the appointment of legal counsel under ch. 977.

809.30(4) (4) Motion to withdraw as appointed counsel.

809.30(4)(a)(a) If postconviction, postdisposition, or appellate counsel appointed for the person under ch. 977 seeks to withdraw from the case, counsel shall serve a motion to withdraw upon the person and upon the appellate division intake unit in the Madison appellate office of the state public defender. If the motion is filed before the notice of appeal is filed, the motion shall be filed in circuit court. If the motion is filed after a notice of appeal has been filed, the motion shall be filed in the court of appeals. Service of the motion to withdraw on the state public defender is not required when the motion is filed by an assistant state public defender or when a no-merit report is filed with the motion.

809.30(4)(b) (b) Within 20 days after receipt of the motion under par. (a), the state public defender shall determine whether successor counsel will be appointed for the person and shall notify the court in which the motion was filed of the state public defender's determination.

809.30(4)(c) (c) Before determining the motion to withdraw, the court shall consider the state public defender's response under par. (b) and whether the person waives the right to counsel.

809.30(4)(d) (d) When the motion to withdraw is filed in circuit court, appointed counsel shall prepare and serve a copy of the order determining counsel's motion to withdraw upon the person and the appellate division intake unit in the Madison appellate office of the state public defender within 14 days after the court's determination.

809.30 History History: Sup. Ct. Order, 83 Wis. 2d xiii (1978); Sup. Ct. Order, 92 Wis. 2d xiii (1979); Sup. Ct. Order, 104 Wis. 2d xi (1981); 1981 c. 390 s. 252; Sup. Ct. Order, 112 Wis. 2d xvii (1985); Sup. Ct. Order, 123 Wis. 2d xi (1985); 1985 a. 332; Sup Ct. Order, 136 Wis. 2d xxv (1987); Sup. Ct. Order, 161 Wis. 2d xiii (1991); Sup. Ct. Order No. 93-19, 179 Wis. 2d xxiii (1994); 1993 a. 16, 395, 451; 1995 a. 77; Sup. Ct. Order No. 00-02, 2001 WI 39, 242 Wis. 2d xxvii; 2001 a. 16; Sup. Ct. Order No. 02-01, 2002 WI 120, 255 Wis. 2d xiii; 2005 a. 264, 434; 2007 a. 20; Sup. Ct. Order No. 04-08, 2008 WI 108, filed 7-30-08, eff. 1-1-09; 2009 a. 26, 28, 180, 276; 2011 a. 38.

809.30 Annotation Sub. (2) (fm) is prior s. 48.47 (2), renumbered for more logical placement in the statutes. [Re Order eff. 7-1-87]

809.30 Annotation The court of appeals did not abuse its discretion in refusing to allow a convicted felon to pursue a late appeal. State v. Argiz, 101 Wis. 2d 546, 305 N.W.2d 124 (1981).

809.30 Annotation The limitation period under sub. (1) (f) [now sub. (2) (h)] cannot begin to run until the entry of an appealable order. In Interest of M. T. 108 Wis. 2d 410, 321 N.W.2d 289 (1982).

809.30 Annotation For issues on appeal to be considered matters of right, postconviction motions must be made except in challenges to sufficiency of the evidence under s. 974.02 (2). State v. Monje, 109 Wis. 2d 138, 325 N.W.2d 695 (1982).

809.30 Annotation Because double jeopardy precludes retrial if an appellate court finds a conviction is not supported by sufficient evidence, the court must decide a claim of insufficiency even if there are other grounds for reversal that would not preclude retrial. State v. Ivy, 119 Wis. 2d 591, 350 N.W.2d 622 (1984).

809.30 Annotation The court may for good cause grant extensions under this section. State v. Harris, 149 Wis. 2d 943, 440 N.W.2d 364 (1989).

809.30 Annotation A defendant unable to assist counsel or make decisions committed by law to the defendant with a degree of rational reasoning is incompetent to pursue postconviction relief. The process to be followed when a competency issue arises is discussed. State v. Debra A. E. 188 Wis. 2d 111, 523 N.W.2d 727 (Ct. App. 1994).

809.30 Annotation If a defendant is represented by counsel, the defendant is statutorily barred from proceeding pro se during the pendency of an appeal. State v. Redmond, 203 Wis. 2d 13, 552 N.W.2d 115 (Ct. App. 1996), 94-1544.

809.30 Annotation A criminal defendant may bring a motion under sub. (2) (h) for a new trial based on newly-discovered evidence. The defendant has the burden of establishing the 5 criteria enumerated by the court by clear and convincing evidence. State v. Brunton, 203 Wis. 2d 195, 552 N.W.2d 452 (Ct. App. 1996), 95-0111.

809.30 Annotation When a criminal appeal is taken from a plea bargain, it brings the entire judgment before the appellate court. When a plea bargain is negated, the proper disposition is to remand the cause for further proceedings on the original charges. State v. Briggs, 218 Wis. 2d 61, 579 N.W.2d 783 (Ct. App. 1998), 97-1558.

809.30 Annotation A defendant subject to a post-probation revocation sentence cannot use this section and s. 973.19 (1) (b) to raise issues that go the original judgment, but the defendant may take a direct appeal from a subsequent judgment in order to fully litigate issues initially raised by the resentencing. State v. Scaccio, 2000 WI App 265, 240 Wis. 2d 95, 622 N.W.2d 449, 99-3101.

809.30 Annotation Section 973.195 creates a separate and specific statutory procedure for requesting a sentence reduction that should be used in place of this section whenever the basis for the modification is a change in law or procedure related to sentencing effective after the inmate was sentenced that would have resulted in a shorter term of a confinement. State v. Torres, 2003 WI App 199, 267 Wis. 2d 213, 670 N.W.2d 400, 03-0233.

809.30 Annotation Neither sub. (4) or other law requires that a motion to withdraw be filed any time an attorney appointed by the public defender terminates his or her postconviction/appellate representation of a defendant. Counsel for the defendant did not render ineffective assistance by closing his file without first obtaining court permission to withdraw or otherwise seeking a contemporaneous judicial determination that his client had knowingly waived either the right to appeal or the right to counsel. Ford v. Holm, 2004 WI App 22, 269 Wis. 2d 810, 676 N.W.2d 500, 02-1828.

809.30 Annotation When a defendant seeks modification of the sentence imposed at resentencing, sub. (2) and s. 973.19 require the defendant to file a postconviction motion with the circuit court before taking an appeal. These rules on sentence modification apply even though the sentence imposed at resentencing is identical to a previous sentence and regardless of whether a defendant challenges the original sentence, a sentence after revocation, or the sentence imposed at resentencing. State v. Walker, 2006 WI 82, 292 Wis. 2d 326, 716 N.W.2d 498, 04-2820.

809.30 Annotation If a defendant does not want a no-merit report, the defendant has 3 choices: 1) fire counsel and proceed pro se; 2) fire counsel and hire private counsel if financially feasible; or 3) direct that the file be closed. A defendant cannot: 1) insist that appointed counsel pursue an advocacy appeal under s. 809.30 despite counsel's view that an appeal would lack arguable merit; 2) alternatively insist on different appointed counsel who will write a brief the way the defendant wants it written; or 3) forbid appointed counsel from filing a no-merit report and then claim that counsel has abandoned him or her when counsel moves to withdraw from representation. Van Hout v. Endicott, 2006 WI App 196, 296 Wis. 2d 580, 724 N.W. 2d 692, 04-1192.

809.30 Annotation Wisconsin affords a convicted person the right to postconviction counsel. It would be absurd to suggest that a person has a right to counsel at trial and on appeal, but no right to counsel at a postconviction proceeding in the circuit court, which is often the precursor to an appeal. However, a defendant does not have the right to be represented by: 1) an attorney he or she cannot afford; 2) an attorney who is not willing to represent the defendant; 3) an attorney with a conflict of interest; or 4) an advocate who is not a member of the bar. State v. Peterson, 2008 WI App 140, 314 Wis. 2d 192, 757 N.W.2d 834, 07-1867.

809.30 Annotation The decision to appeal. Kempinen, WBB August, 1985.

809.30 Annotation Sentence modification by Wisconsin trial courts. Kassel. 1985 WLR 195.

809.30 Annotation The decision to appeal a criminal conviction: Bridging the gap between the obligations of trial and appellate counsel. 1986 WLR 399.



809.31 Rule (Release on bond pending seeking postconviction relief).

809.31  Rule (Release on bond pending seeking postconviction relief).

809.31(1)(1) A defendant convicted of a misdemeanor or felony who is seeking relief from a conviction and sentence of imprisonment or to the intensive sanctions program and who seeks release on bond pending a determination of a motion or appeal shall file in the trial court a motion seeking release.

809.31(2) (2) The trial court shall promptly hold a hearing on the motion of the defendant, determine the motion by order and state the grounds for the order.

809.31(3) (3) Release may be granted if the court finds that:

809.31(3)(a) (a) There is no substantial risk the appellant will not appear to answer the judgment following the conclusion of postconviction proceedings;

809.31(3)(b) (b) The defendant is not likely to commit a serious crime, intimidate witnesses, or otherwise interfere with the administration of justice;

809.31(3)(c) (c) The defendant will promptly prosecute postconviction proceedings; and

809.31(3)(d) (d) The postconviction proceedings are not taken for purposes of delay.

809.31(4) (4) In making the determination on the motion, the court shall take into consideration the nature of the crime, the length of sentence and other factors relevant to pretrial release.

809.31(5) (5) The defendant or the state may seek review of the order of the circuit court by filing a motion in the court of appeals under s. 809.14. The party seeking review must attach to its motion a copy of the judgment of conviction or other final judgment or order, the circuit court order regarding release pending appeal, the circuit court statement of reasons for the decision regarding release pending appeal, and the transcript of any release proceedings in the circuit court or a statement explaining why no transcript is available. The party filing the motion shall request a transcript of the reporter's notes for any proceeding in the circuit court regarding release pending appeal for all parties to the appeal and make arrangements to pay for the transcript within 7 days after the entry of the circuit court order regarding release pending appeal. Within 7 days after the date on which the transcript was requested and arrangements were made for payment, the reporter shall serve copies of the transcript on the parties to the appeal, file the transcript with the circuit court, and notify the clerk of the court of appeals and the parties to the appeal that the transcript has been filed and served. The motion shall be filed within 21 days after the entry of the circuit court order. The opposing party may file a response within 14 days after the filing of the motion.

809.31(6) (6) The court ordering release shall require the defendant to post a bond in accordance with s. 969.09 and may impose other terms and conditions. The defendant shall file the bond in the trial court.

809.31 History History: Sup. Ct. Order, 83 Wis. 2d xiii (1978); 1981 c. 390 s. 252; 1991 a. 39; 1997 a. 232; Sup. Ct. Order No. 00-02, 2001 WI 39, 242 Wis. 2d xxvii; Sup. Ct. Order No. 02-01, 2002 WI 120, 255 Wis. 2d xiii.

809.31 Annotation Appellate procedure for a petition for bail pending appeal is discussed. State v. Whitty, 86 Wis. 2d 380, 272 N.W.2d 842 (1978).

809.31 Annotation The power of a circuit court to stay execution of a sentence for legal cause does not include the power to stay sentence while a collateral attack is being made on a conviction by habeas corpus proceeding in federal court. This rule has no application to that situation. State v. Shumate, 107 Wis. 2d 460, 319 N.W.2d 834 (1982).

809.31 Annotation The merits of the underlying appeal may be considered by the trial court in considering release pending appeal and by the appellate court in determining whether immediate review of the order denying release pending appeal is necessary. State v. Salmon, 163 Wis. 2d 369, 471 N.W.2d 286 (Ct. App. 1991).



809.32 Rule (No merit reports).

809.32  Rule (No merit reports).

809.32(1) (1)  No-merit report, response, and supplemental no-merit report.

809.32(1)(a)(a) No-merit report. If an attorney appointed under s. 809.30 (2) (e) or ch. 977 concludes that a direct appeal on behalf of the person would be frivolous and without any arguable merit within the meaning of Anders v. California, 386 U.S. 738 (1967), and the person requests that a no-merit report be filed or declines to consent to have the attorney close the file without further representation by the attorney, the attorney shall file with the court of appeals 3 copies of a no-merit report. The no-merit report shall identify anything in the record that might arguably support the appeal and discuss the reasons why each identified issue lacks merit.

809.32(1)(b) (b) Counseling and notification.

809.32(1)(b)1.1. Prior to the filing of a no-merit report, the attorney shall discuss with the person all potential issues identified by the attorney and the person, and the merit of an appeal on these issues. The attorney shall inform the person that he or she has 3 options:

809.32(1)(b)1.a. a. To have the attorney file a no-merit report;

809.32(1)(b)1.b. b. To have the attorney close the file without an appeal; or

809.32(1)(b)1.c. c. To have the attorney close the file and to proceed without an attorney or with another attorney retained at the person's expense.

809.32(1)(b)2. 2. The attorney shall inform the person that a no-merit report will be filed if the person either requests a no-merit report or does not consent to have the attorney close the file without further representation by the attorney. The attorney shall inform the person that if a no-merit report is filed the attorney will serve a copy of the transcripts and the circuit court case record upon the person at the person's request. The attorney shall inform the person that, if the person chooses to proceed with an appeal or chooses to have the attorney close the file without an appeal, the attorney will forward the attorney's copies of the transcripts and circuit court case record to the person at the person's request. The attorney shall also inform the person that the person may file a response to the no-merit report and that the attorney may file a supplemental no-merit report and affidavit or affidavits containing facts outside the record, possibly including confidential information, to rebut allegations made in the person's response to the no-merit report.

809.32(1)(c) (c) Certification by attorney. The attorney shall append to the no-merit report a signed certification that the attorney has complied with the client-counseling and client-notification requirements of par. (b). The certification shall be in the following form:

CERTIFICATION BY ATTORNEY

I hereby certify that I have discussed with my client all potential issues identified by me and by my client and the merit of an appeal on these issues, and I have informed my client that he/she must choose one of the following 3 options: 1) to have me file a no-merit report; 2) to have me close the file without an appeal; or 3) to have me close the file and to proceed without an attorney or with another attorney retained at my client's expense. I have informed my client that a no-merit report will be filed if he/she either requests a no-merit report or does not consent to have me close the file without further representation. I have informed my client that the transcripts and circuit court case record will be forwarded at his/her request. I have also informed my client that he/she may file a response to the no-merit report and that I may file a supplemental no-merit report and affidavit or affidavits containing matters outside the record, possibly including confidential information, to rebut allegations made in my client's response to the no-merit report.

Signed:....

Signature

809.32(1)(d) (d) Service of copy of no-merit report, transcript, and circuit court case record. The attorney shall serve a copy of the no-merit report on the person and shall file a statement in the court of appeals that service has been made upon the person. The attorney shall also serve upon the person a copy of the transcript and circuit court case record within 5 days after receipt of a request for the transcript and circuit court case record from the person and shall file a statement in the court of appeals that service has been made on the person.

809.32(1)(e) (e) Response to no-merit report. The person may file a response to the no-merit report within 30 days after service of the no-merit report. If the person files a response, the clerk shall, within 5 days after the filing of the response, send a copy of the response to the attorney who filed the no-merit report.

809.32(1)(f) (f) Supplemental no-merit report. If the attorney is aware of facts outside the record that rebut allegations made in the person's response, the attorney may file, within 30 days after receipt of the person's response, a supplemental no-merit report and an affidavit or affidavits, including matters outside the record. The supplemental report and affidavit or affidavits shall be served on the person, and the attorney shall file a statement in the court of appeals that service has been made upon the person.

809.32(1)(fm) (fm) Electronic no-merit report and supplemental no-merit report. An attorney filing a no-merit report or the optional supplemental no-merit report under this rule shall file with the court a copy of the no-merit report and supplemental no-merit report, if any, in electronic form, using the procedure under s. 809.19 (12). The date on which the paper no-merit report or supplemental no-merit report is filed shall be the official date of filing of the no-merit report or supplemental no-merit report. The electronic copy of the no-merit report and supplemental no-merit report shall be electronically transmitted on or before the date that the paper no-merit report and supplemental no-merit report is filed. An electronic copy of a no-merit report or supplemental no-merit report submitted to the electronic filing system before the close of regular business hours shall be considered transmitted on that date. An electronic no-merit report or supplemental no-merit report submitted after the close of regular business hours shall be considered transmitted the next business day. The attorney shall certify that the text of the electronic copy of the report is identical to the text of the paper copy of the report. Notwithstanding s. 801.17 (9), the paper copy of the no-merit report or supplemental no-merit report remains the official court record. An attorney who lacks technological capability to comply with this subsection may file a motion under s. 809.14 for relief from the electronic filing requirements at the time the attorney files the paper no-merit report or supplemental no-merit report. An attorney shall show good cause why it is not feasible to file a copy of the report electronically.

809.32(1)(g) (g) Remand for fact-finding prior to decision. If the person and the attorney allege disputed facts regarding matters outside the record, and if the court determines that the person's version of the facts, if true, would make resolution of the appeal under sub. (3) inappropriate, the court shall remand the case to the circuit court for an evidentiary hearing and fact-finding on those disputed facts before proceeding to a decision under sub. (3).

809.32(2) (2) Notice of appeal, statement on transcript, service of copies. The attorney also shall file in circuit court a notice of appeal of the judgment of conviction or final adjudication and of any order denying a postconviction or postdisposition motion. The notice of appeal shall be identified as a no-merit notice of appeal and shall state the date on which the no-merit report is due and whether the due date is calculated under par. (a) or (b). The clerk of circuit court shall transmit the record in the case to the court pursuant to s. 809.15. The attorney also shall file a statement on transcript complying with the requirements of s. 809.11 (4), except that copies of the transcript need not be provided to other parties. All papers filed with the court under this subsection, except the transcript, shall be served on the state in accordance with s. 809.80 (2) (b) and on any other party. The no-merit report, notice of appeal, and statement on transcript must be filed within whichever of the following is later:

809.32(2)(a) (a) One hundred eighty days after the service upon the person of the transcript and circuit court case record requested under s. 809.30 (2) (e).

809.32(2)(b) (b) Sixty days after the entry of the order determining a postconviction or postdisposition motion.

809.32(3) (3) Decision on no-merit report. In the event that the court of appeals determines that further appellate proceedings would be frivolous and without any arguable merit, the court of appeals shall affirm the judgment of conviction or final adjudication and the denial of any postconviction or postdisposition motion and relieve the attorney of further responsibility in the case. The attorney shall advise the person of the right to file a petition for review to the supreme court under s. 809.62.

809.32(4) (4) No-merit petition for review.

809.32(4)(a)(a) Petition and supplemental petition. If a fully briefed appeal is taken to the court of appeals and the attorney is of the opinion that a petition for review in the supreme court under s. 809.62 would be frivolous and without any arguable merit, the attorney shall advise the person of the reasons for this opinion and that the person has the right to file a petition for review. If requested by the person, the attorney shall file a petition satisfying the requirements of s. 809.62 (2) (d) and (f), and the person shall file a supplemental petition satisfying the requirements of s. 809.62 (2) (a), (b), (c), and (e).

809.32(4)(b) (b) Time limit. Except as provided in sub. (5) and s. 808.10, the petition and supplemental petition shall both be filed within 30 days after the date of the decision or order of the court of appeals.

809.32(4)(c) (c) Responses time limit. Except as provided in sub. (5), an opposing party may file a response to the petition and supplemental petition as provided in s. 809.62 (3) within 14 days after the service of the supplemental petition.

809.32(5) (5) No-merit petition for review; effect of motion for reconsideration.

809.32(5)(a)(a) Petition. If a motion for reconsideration has been timely filed in the court of appeals under s. 809.24 (1), no party may file a petition or a supplemental petition in the supreme court until after the court of appeals issues an order denying the motion for reconsideration or an amended decision.

809.32(5)(b) (b) Supplemental petition. If a motion for reconsideration in the court of appeals under s. 809.24 (1) is denied and a petition for review was filed before the motion for reconsideration was filed, and if the time for filing a supplemental petition under this subsection had not expired when the motion for reconsideration was filed, the supplemental petition may be filed within 14 days after the filing of the order denying the motion for reconsideration or within the time remaining to file the supplemental petition at the time that the motion for reconsideration was filed, whichever is greater.

809.32(5)(c) (c) Notice affirming, withdrawing, or amending pending petition or supplemental petition. If the court of appeals files an amended decision in response to the motion for reconsideration under s. 809.24 (1), any party who filed a petition for review or a supplemental petition for review under this section prior to the filing of the motion for reconsideration must file with the clerk of the supreme court a notice affirming the pending petition or supplemental petition, a notice withdrawing the pending petition or supplemental petition, or an amendment to the pending petition or supplemental petition within 14 days after the date of the filing of the court of appeals' amended decision.

809.32(5)(d) (d) Responses. If a motion for reconsideration is denied and a petition for review or a supplemental petition had been filed before the motion for reconsideration was filed, and if the time for filing a response to the petition or supplemental petition had not expired when the motion for reconsideration was filed, a response to the petition or the supplemental petition may be filed within 14 days of the order denying the motion for reconsideration. If a supplemental petition is filed under par. (b), the responding party may file a response to the supplemental petition within 14 days after service of the supplemental petition. After the petitioning party files the notice affirming or withdrawing the pending petition or supplemental petition or an amendment to the pending petition or supplemental petition under par. (c), the responding party must file a response to the notice or amendment within 14 days after service of the notice or amendment. The response to the notice or amendment may be an affirmation of the responding party's earlier response or a new response.

809.32 History History: Sup. Ct. Order, 83 Wis. 2d xiii (1978); Sup. Ct. Order, 104 Wis. 2d xi (1981); 1981 c. 390 s. 252; 1983 a. 192; Sup. Ct. Order, 123 Wis. 2d xix (1985); 1987 a. 403 s. 256; Sup. Ct. Order No. 00-02, 2001 WI 39, 242 Wis. 2d xxvii; Sup. Ct. Order No. 02-01, 2002 WI 120, 255 Wis. 2d xiii; Sup. Ct. Order No. 04-08, 2008 WI 108, filed 7-30-08, eff. 1-1-09; Sup. Ct. Order No. 08-15 and 08-18, 2009 WI 4, 311 Wis. 2d xxix; 2009 a. 25.

809.32 Annotation Judicial Council Committee's Note, 1981: Subs. (3) and (4) are amended to refer properly to the petition for supreme court review of decisions of the court of appeals.

809.32 Annotation Sub. (4) is amended to reflect the amendments to Rule 809.62 regulating the form, contents and length of a petition for review. If requested by the defendant, the attorney shall file with the supreme court a petition for review containing the statement of the case and the appendix required by Rule 809.62 (2) (d) and (f), as the attorney is in the best position to formulate the statement of the case and to provide the documents required for the appendix. The defendant shall file a supplement containing the statement of the issues presented for review, the table of contents, the statement of the criteria relied upon for a review and the argument amplifying the reasons relied on to support the petition as required by Rule 809.62 (2) (a), (b), (c) and (e). The rule does not prohibit the defendant from including a supplement to the statement of the case provided by the attorney.

809.32 Annotation This rule is constitutional although it does not secure an indigent convict the right to counsel in preparing a petition for review. State v. Mosley, 102 Wis. 2d 636, 307 N.W.2d 200 (1981).

809.32 Annotation The "no-merit brief" requirement under sub. (1) does not deny the right to counsel. State ex rel. McCoy v. Appeals Ct., 137 Wis. 2d 90, 403 N.W.2d 449 (1987).

809.32 Annotation Appellate counsel's closing of a file because of no merit, without the defendant knowing of the right to disagree and compel a no merit report, is ineffective assistance of counsel. A defendant must be informed of the right to appeal and to a no merit report, but need not be informed orally. State ex rel. Flores v. State, 183 Wis. 2d 587, 516 N.W.2d 362 (1994).

809.32 Annotation The no merit appeal procedure does not apply to appeals regarding terminations of parental rights under s. 809.107. Gloria A. v. State, 195 Wis. 2d 268, 536 N.W.2d 396 (Ct. App. 1995), 95-0315.

809.32 Annotation Together, sub. (4) and s. 977.05 (4) (j) create a statutory, but not constitutional, right to counsel in petitions for review, provided counsel does not determine the appeal to be without merit. If counsel fails to timely file a petition for review, the defendant may petition for a writ of habeas corpus and the supreme court has the power to allow late filing. Schmelzer v. Murphy, 201 Wis. 2d 246, 548 N.W.2d 45 (1996), 95-1096.

809.32 Annotation When a defendant's postconviction issues have been addressed by the no merit procedure under this section, the defendant may not again raise those issues or other issues that could have been raised in a previous postconviction motion under s. 974.06, absent the defendant demonstrating a sufficient reason for failing to raise those issues previously. State v. Tillman, 2005 WI App 71, 281 Wis. 2d 157, 696 N.W.2d 574, 04-0966.

809.32 Annotation A convicted defendant could not be faulted for his reliance on his appellate counsel's assertion in the no-merit report that there were no issues of arguable merit when there was a potential appellate issue that was also not identified by appellate court review. In that case the defendant had shown a sufficient reason for failing to raise the issue in a response to the no-merit report and was not procedurally barred from raising the issue of a sentence being illegally increased. State v. Fortier, 2006 WI App 11, 289 Wis. 2d 179, 709 N.W.2d 893, 04-3189.

809.32 Annotation A defendant's constitutional right to effective representation for the purpose of exercising the right to directly appeal a conviction did not require postconviction counsel to offer the defendant the option of a "partial no-merit" report on any potential issues remaining after the defendant declined for strategic reasons to pursue an issue having arguable merit. The U.S. Constitution requires only that "an indigent's appeal will be resolved in a way that is related to the merit of that appeal." Ford v. Holm, 2006 WI App 176, 296 Wis. 2d 119, 722 N.W. 2d 609, 02-1828.

809.32 Annotation This section comports with constitutional requirements. McCoy v. Court of Appeals, 486 U.S. 429 (1988).

809.32 Annotation A defendant is not required to file a response to the no-merit report, but the fact that a defendant does not file a response to a no-merit report is not, by itself, a sufficient reason to permit the defendant to raise new claims under s. 974.06. Defendants must show a sufficient reason for failing to raise an issue in a response to a no-merit report because the court will have performed an examination of the record and determined any issues noted or any issues that are apparent to be without arguable merit. State v. Allen, 2010 WI 89, 328 Wis. 2d 1, 786 N.W.2d 124, 07-0795.

809.32 Annotation A defendant gets review of issues not raised only if the court of appeals follows the no-merit protocol. If the no-merit procedure was followed, then it is irrelevant whether the defendant raised his or her claims. He or she got review of those claims from the court of appeals and is barred from raising them again. If it was not followed, it is similarly irrelevant whether the claims were raised. The failure to raise them may or may not have contributed to the court of appeals' failure to identify issues of arguable merit, but the court of appeals and appellate counsel should have found them and the defendant may not be barred from bringing a motion under s. 974.06 if the no-merit procedure was not followed. State v. Allen, 2010 WI 89, 328 Wis. 2d 1, 786 N.W.2d 124, 07-0795.

809.32 Annotation If the court of appeals fails to discuss an issue of actual or arguable merit, the defendant has the opportunity to file: 1) a motion for reconsideration of the decision under sub. (1); 2) a petition for review with the supreme court; or 3) an immediate s. 974.06 motion, identifying any issue of arguable merit that was overlooked and, in the latter instance, explaining why nothing was said in a response to the no-merit report. Delay in these circumstances can seldom be justified. Failure of a defendant to respond to both a no-merit report and the decision on the no-merit report firms up the case for forfeiture of any issue that could have been raised. State v. Allen, 2010 WI 89, 328 Wis. 2d 1, 786 N.W.2d 124, 07-0795.



809.40 Rule (Appeals in termination of parental rights, ch. 799, traffic regulation, municipal ordinance violation, and parental consent to abortion cases).

809.40  Rule (Appeals in termination of parental rights, ch. 799, traffic regulation, municipal ordinance violation, and parental consent to abortion cases).

809.40(1m) (1m) An appeal from an order denying a petition under s. 48.375 (7) is governed by the procedures specified in s. 809.105, and an appeal from an order or judgment under s. 48.43 is governed by the procedures specified in s. 809.107.

809.40(2) (2) An appeal to the court of appeals from a judgment or order in a ch. 799, traffic regulation or municipal ordinance violation case must be initiated within the time period specified in s. 808.04, and is governed by the procedures specified in ss. 809.01 to 809.26 and 809.50 to 809.85, unless a different procedure is expressly provided in ss. 809.41 to 809.43.

809.40(3) (3) Any civil appeal to the court of appeals under sub. (2) is subject to the docketing statement requirement of s. 809.10 (1) (d) and may be eligible for the expedited appeals program in the discretion of the court.

809.40 History History: Sup. Ct. Order, 83 Wis. 2d xiii (1978); 1979 c. 32 s. 92 (16); Sup. Ct. Order, 92 Wis. 2d xiii (1979); 1979 c. 175 s. 53; 1979 c. 355; 1981 c. 390 s. 252; Sup. Ct. Order, 130 Wis. 2d xi xix ((1986); Sup. Ct. Order, 131 Wis. 2d xv (1986); Sup. Ct. Order, 136 Wis. 2d v, xxv ((1987); 1991 a. 263; 1993 a. 395; 1995 a. 77; Sup. Ct. Order No. 00-02, 2001 WI 39, 242 Wis. 2d xxvii; Sup. Ct. Order No. 02-01, 2002 WI 120, 255 Wis. 2d xiii.



809.41 Rule (Motion for 3-judge panel or hearing in county of origin).

809.41  Rule (Motion for 3-judge panel or hearing in county of origin).

809.41(1)(1)  Motion for 3-judge panel. If an appellant or a petitioner requesting the court of appeals to exercise its supervisory jurisdiction or its original jurisdiction to issue prerogative writs or its appellate jurisdiction to grant petitions for leave to appeal desires the matter to be decided by a 3-judge panel, the appellant or petitioner shall file with the copy of the notice of appeal required by s. 809.10 (1) (a), or with the petition requesting the court to exercise its supervisory, original, or appellate jurisdiction, a motion for a 3-judge panel. Any other party must file a motion under this rule for a 3-judge panel within 14 days after service of the notice of appeal or with the response to the petition. The failure to file a motion under this rule waives the right to request the matter to be decided by a 3-judge panel. A motion for a 3-judge panel in a case in which the state is a party shall also be served upon the attorney general. The attorney general may file a response to the motion within 11 days after service.

809.41(2) (2) Decision on motion for 3-judge panel. The chief judge may change or modify his or her decision on a motion that the matter be decided by a 3-judge panel at any time prior to a decision on the merits of the appeal or petition.

809.41(3) (3) Three-judge panel on court's own motion. Whether or not a motion for a 3-judge panel has been filed, the chief judge may order that an appeal or petition be decided by a 3-judge panel at any time prior to a decision on the merits of the appeal or petition.

809.41(4) (4) Motion for hearing in county of origin. If an appellant desires that the appeal be heard in the county where the case or action originated under s. 752.31 (3), the appellant shall file with the copy of the notice of appeal required by s. 809.10 (1) (a) a motion requesting a hearing in the county of origin. Any other party must file a motion requesting a hearing in the county of origin within 14 days after service of the notice of appeal. The failure to file a motion under this subsection waives the right to request the appeal be heard in the county where the case or action originated.

809.41 History History: Sup. Ct. Order, 83 Wis. 2d xiii (1978); Sup. Ct. Order, 92 Wis. 2d xiii (1979); Sup. Ct. Order, 104 Wis. 2d xi (1981); Sup. Ct. Order 151 Wis. 2d xvii (1989); 1993 a. 486; Sup. Ct. Order No. 00-02, 2001 WI 39, 242 Wis. 2d xxvii.



809.42 Rule (Waiver of oral argument).

809.42  Rule (Waiver of oral argument). The appellant and respondent in an appeal under s. 752.31 (2) may waive oral argument, subject to approval of the court.

809.42 History History: Sup. Ct. Order, 83 Wis. 2d xiii (1978); Sup. Ct. Order, 92 Wis. 2d xiii (1979).



809.43 Rule (Number of briefs).

809.43  Rule (Number of briefs).

809.43(1) (1) A person shall file 10 copies of a brief and appendix in the court of appeals, or the number that the court directs, and shall serve 3 copies on each party. If the opposing party is not represented by counsel, only one copy need be served on that party.

809.43(2) (2) A person who is found indigent under s. 814.29 and who is not represented by counsel shall file 3 copies of a brief and appendix in the court of appeals and shall serve one copy on each party. A prisoner who has been granted leave to proceed without prepayment of fees under s. 814.29 (1m) and who is not represented by counsel shall file 3 copies of a brief or appendix in the court of appeals and shall serve one copy on each party.

809.43 History History: Sup. Ct. Order, 83 Wis. 2d xiii (1978); Sup. Ct. Order, 164 Wis. 2d xxix (1991); Sup. Ct. Order No. 00-02, 2001 WI 39, 242 Wis. 2d xxvii.



809.50 Rule (Appeal from judgment or order not appealable as of right).

809.50  Rule (Appeal from judgment or order not appealable as of right).

809.50(1) (1) A person shall seek leave of the court to appeal a judgment or order not appealable as of right under s. 808.03 (1) by filing within 14 days after the entry of the judgment or order a petition and supporting memorandum, if any. The petition and memorandum combined may not exceed 35 pages if a monospaced font is used or 8,000 words if a proportional serif font is used. The petition shall contain:

809.50(1)(a) (a) A statement of the issues presented by the controversy;

809.50(1)(b) (b) A statement of the facts necessary to an understanding of the issues;

809.50(1)(c) (c) A statement showing that review of the judgment or order immediately rather than on an appeal from the final judgment in the case or proceeding will materially advance the termination of the litigation or clarify further proceedings therein, protect a party from substantial or irreparable injury, or clarify an issue of general importance in the administration of justice; and

809.50(1)(d) (d) A copy of the judgment or order sought to be reviewed.

809.50(2) (2) An opposing party in circuit court shall file a response with supporting memorandum, if any, within 14 days after the service of the petition. The response and memorandum combined may not exceed 35 pages if a monospaced font is used or 8,000 words if a proportional serif font is used. Costs and fees may be awarded against any party in a petition for leave to appeal proceeding.

809.50(3) (3) If the court grants leave to appeal, the procedures for appeals from final judgments are applicable to further proceedings in the appeal. The entry of the order granting leave to appeal has the effect of the filing of a notice of appeal. The court may specify the issue or issues that it will review in the appeal. If the court grants leave to appeal, the petitioner shall file a docketing statement if required by s. 809.10 (1) (d), identifying the issues to be reviewed in the appeal. The docketing statement shall be filed within 11 days after the date of the order granting the petition for leave to appeal.

809.50(4) (4) A person filing a petition under this section shall append to the petition a statement identifying whether the petition is produced with a monospaced font or with a proportional serif font. If produced with a proportional serif font, the person shall set forth the word count of the petition.

809.50 History History: Sup. Ct. Order, 83 Wis. 2d xiii (1978); Sup. Ct. Order, 92 Wis. 2d xiii (1979); Sup. Ct. Order, 151 Wis. 2d xvii (1989); Sup. Ct. Order, 164 Wis. 2d xxix (1991); Sup. Ct. Order, 171 Wis. 2d xxxv (1992); Sup. Ct. Order No. 93-20, 179 Wis. 2d xxv; Sup. Ct. Order No. 00-02, 2001 WI 39, 242 Wis. 2d xxvii; Sup. Ct. Order No. 02-01, 2002 WI 120, 255 Wis. 2d xiii.

809.50 Annotation Once leave to appeal is granted, a cross-appeal from the same interlocutory order or judgment in the action requires a petition for leave to appeal. Fedders v. American Family Mutual Insurance Co. 230 Wis. 2d 577, 601 N.W.2d 861 (Ct. App. 1999), 99-1526.

809.50 Annotation A person who is granted leave to appeal a nonfinal order is limited solely to those issues outlined in the petition to the court of appeals. State v. Aufderhaar, 2004 WI App 208, 277 Wis. 2d 173, 689 N.W.2d 674, 03-2820. Reversed on other grounds. State v. Aufderhaar, 2005 WI 108, 283 Wis. 2d 336, 700 N.W.2d 4, 03-2820

809.50 Annotation Interlocutory Appeals in Wisconsin. Towers, Arnold, Tess-Mattner & Levenson. Wis. Law. July 1993.



809.51 Rule (Supervisory writ and original jurisdiction to issue prerogative writ).

809.51  Rule (Supervisory writ and original jurisdiction to issue prerogative writ).

809.51(1) (1) A person may request the court to exercise its supervisory jurisdiction or its original jurisdiction to issue a prerogative writ over a court and the presiding judge, or other person or body, by filing a petition and supporting memorandum. The petition and memorandum combined may not exceed 35 pages if a monospaced font is used or 8,000 words if a proportional serif font is used. The petitioner shall name as respondents the court and judge, or other person or body, and all other parties in the action or proceeding. The petition shall contain:

809.51(1)(a) (a) A statement of the issues presented by the controversy;

809.51(1)(b) (b) A statement of the facts necessary to an understanding of the issues;

809.51(1)(c) (c) The relief sought; and

809.51(1)(d) (d) The reasons why the court should take jurisdiction.

809.51(2) (2) The court may deny the petition ex parte or may order the respondents to file a response with a supporting memorandum, if any, and may order oral argument on the merits of the petition. The response and memorandum combined may not exceed 35 pages if a monospaced font is used or 8,000 words if a proportional serif font is used. The respondents shall respond with supporting memorandum within 14 days after service of the order. A respondent may file a letter stating that he or she does not intend to file a response, but the petition is not thereby admitted.

809.51(3) (3) The court, upon a consideration of the petition, responses, supporting memoranda and argument, may grant or deny the petition or order such additional proceedings as it considers appropriate. Costs and fees may be awarded against any party in a writ proceeding.

809.51(4) (4) A person filing a petition under this section shall append to the petition a statement identifying whether the petition is produced with a monospaced font or with a proportional serif font. If produced with a proportional serif font, the person shall set forth the word count of the petition.

809.51 History History: Sup. Ct. Order, 83 Wis. 2d xiii; Sup. Ct. Order, 104 Wis. 2d xi (1978); Sup. Ct. Order, 151 Wis. 2d xix (1981); Sup. Ct. Order, 164 Wis. 2d xxix (1991); Sup. Ct. Order, 171 Wis. 2d xxxv (1992); Sup. Ct. Order No. 93-20, 179 Wis. 2d xxv; Sup. Ct. Order No. 00-02, 2001 WI 39, 242 Wis. 2d xxvii.

809.51 Annotation The court of appeals abused its discretion by ordering oral argument one day after the petition for a writ was filed and served. State ex rel. Breier v. Milwaukee County Circuit Court, 91 Wis. 2d 833, 284 N.W.2d 102 (1979).

809.51 Annotation The court of appeals does not have jurisdiction to entertain original actions unrelated to its supervisory or appellate authority over circuit courts. State ex rel. Swan v. Elections Board, 133 Wis. 2d 87, 394 N.W.2d 732 (1986).



809.52 Rule (Temporary relief).

809.52  Rule (Temporary relief). A petitioner may request in a petition filed under s. 809.50 or 809.51 that the court grant temporary relief pending disposition of the petition. The court or a judge of the court may grant temporary relief upon the terms and conditions it considers appropriate.

809.52 History History: Sup. Ct. Order, 83 Wis. 2d xiii (1978); 1981 c. 390 s. 252.



809.60 Rule (Petition to bypass).

809.60  Rule (Petition to bypass).

809.60(1) (1) A party may file with the supreme court a petition to bypass the court of appeals pursuant to s. 808.05 no later than 14 days following the filing of the respondent's brief under s. 809.19 or response. The petition must include a statement of reasons for bypassing the court of appeals.

809.60(2) (2) An opposing party may file a response to the petition within 14 days after the service of the petition.

809.60(3) (3) The filing of the petition stays the court of appeals from taking under submission the appeal or other proceeding.

809.60(4) (4) The supreme court may grant the petition upon such conditions as it considers appropriate.

809.60(5) (5) Upon the denial of the petition by the supreme court the appeal or other proceeding in the court of appeals continues as though the petition had never been filed.

809.60 History History: Sup. Ct. Order, 83 Wis. 2d xiii (1978); Sup. Ct. Order, 104 Wis. 2d xi (1981); Sup. Ct. Order No. 00-02, 2001 WI 39, 242 Wis. 2d xxvii.



809.61 Rule (Bypass by certification of court of appeals or upon motion of supreme court).

809.61  Rule (Bypass by certification of court of appeals or upon motion of supreme court). The supreme court may take jurisdiction of an appeal or other proceeding in the court of appeals upon certification by the court of appeals or upon the supreme court's own motion. The supreme court may refuse to take jurisdiction of an appeal or other proceeding certified to it by the court of appeals.

809.61 History History: Sup. Ct. Order, 83 Wis. 2d xiii (1978).

809.61 Annotation The supreme court's denial of certification has no precedential value on the merits of the case. State v. Shillcutt, 119 Wis. 2d 788, 350 N.W.2d 686 (1984).

809.61 Annotation When confronted with a direct conflict between a decision of the state supreme court and a later decision of the U. S. Supreme Court on a matter of federal law, the court of appeals may certify the case to the state supreme court under s. 809.61. If it does not, or certification is not accepted, the supremacy clause of the U. S. Constitution compels adherence to U. S. Supreme Court precedent on matters of federal law, although it means deviating from a conflicting decision of the state supreme court. State v. Jennings, 2002 WI 44, 252 Wis. 2d 228, 647 N.W.2d 142, 00-1680.

809.61 Annotation Discretionary review by the Wisconsin supreme court. Pokrass, WBB March, 1985.



809.62 Rule (Petition for review).

809.62  Rule (Petition for review).

809.62(1g) (1g)  Definitions. In this section:

809.62(1g)(a) (a) "Adverse decision" means a final order or decision of the court of appeals, the result of which is contrary, in whole or in part, to the result sought in that court by any party seeking review.

809.62(1g)(b) (b) "Adverse decision" includes the court of appeals' denial of or failure to grant the full relief sought or the court of appeals' denial of the preferred form of relief.

809.62(1g)(c) (c) "Adverse decision" does not include a party's disagreement with the court of appeals' language or rationale in granting a party's requested relief.

809.62(1m) (1m) General rule; time limits.

809.62(1m)(a)(a) A party may file with the supreme court a petition for review of an adverse decision of the court of appeals pursuant to s. 808.10.

809.62(1m)(b) (b) If a motion for reconsideration has been timely filed in the court of appeals under s. 809.24 (1), no party may file a petition for review in the supreme court until after the court of appeals issues an order denying the motion for reconsideration or an amended decision.

809.62(1m)(c) (c) If a motion for reconsideration is denied and a petition for review had been filed before the motion for reconsideration was filed, and if the time for filing a response to the petition had not expired when the motion for reconsideration was filed, a response to the petition may be filed within 14 days of the order denying the motion for reconsideration.

809.62(1m)(d) (d) If the court of appeals files an amended decision in response to the motion for reconsideration under s. 809.24 (1), any party who filed a petition for review prior to the filing of the motion for reconsideration must file with the clerk of the supreme court a notice affirming the pending petition, a notice withdrawing the pending petition, or an amendment to the pending petition within 14 days after the date of the filing of the court of appeals' amended decision.

809.62(1m)(e) (e) After the petitioning party files a notice affirming or withdrawing the pending petition or an amendment to the pending petition under par. (d), the responding party must file a response to the notice or amendment within 14 days after service of the notice or amendment. The response may be an affirmation of the responding party's earlier response or a new response.

809.62(1r) (1r) Criteria for granting review. Supreme court review is a matter of judicial discretion, not of right, and will be granted only when special and important reasons are presented. The following, while neither controlling nor fully measuring the court's discretion, indicate criteria that will be considered:

809.62(1r)(a) (a) A real and significant question of federal or state constitutional law is presented.

809.62(1r)(b) (b) The petition for review demonstrates a need for the supreme court to consider establishing, implementing or changing a policy within its authority.

809.62(1r)(c) (c) A decision by the supreme court will help develop, clarify or harmonize the law, and

809.62(1r)(c)1. 1. The case calls for the application of a new doctrine rather than merely the application of well-settled principles to the factual situation; or

809.62(1r)(c)2. 2. The question presented is a novel one, the resolution of which will have statewide impact; or

809.62(1r)(c)3. 3. The question presented is not factual in nature but rather is a question of law of the type that is likely to recur unless resolved by the supreme court.

809.62(1r)(d) (d) The court of appeals' decision is in conflict with controlling opinions of the United States Supreme Court or the supreme court or other court of appeals' decisions.

809.62(1r)(e) (e) The court of appeals' decision is in accord with opinions of the supreme court or the court of appeals but due to the passage of time or changing circumstances, such opinions are ripe for reexamination.

809.62(2) (2) Contents of petition. Except as provided in s. 809.32 (4), the petition must contain:

809.62(2)(a) (a) A statement of the issues the petitioner seeks to have reviewed, the method or manner of raising the issues in the court of appeals and how the court of appeals decided the issues. The statement of issues shall also identify any issues the petitioner seeks to have reviewed that were not decided by the court of appeals. The statement of an issue shall be deemed to comprise every subsidiary issue as determined by the court. If deemed appropriate by the supreme court, the matter may be remanded to the court of appeals.

809.62(2)(b) (b) A table of contents.

809.62(2)(c) (c) A concise statement of the criteria of sub. (1r) relied upon to support the petition, or in the absence of any of the criteria, a concise statement of other substantial and compelling reasons for review.

809.62(2)(d) (d) A statement of the case containing a description of the nature of the case; the procedural status of the case leading up to the review; the dispositions in the circuit court and court of appeals; and a statement of those facts not included in the opinion of the court of appeals relevant to the issues presented for review, with appropriate citation to the record.

809.62(2)(e) (e) An argument amplifying the reasons relied on to support the petition, arranged in the order of the statement of issues presented. All contentions in support of the petition must be set forth in the petition. A memorandum in support of the petition is not permitted.

809.62(2)(f) (f) An appendix containing, in the following order:

809.62(2)(f)1. 1. The decision and opinion of the court of appeals.

809.62(2)(f)2. 2. The judgments, orders, findings of fact, conclusions of law and memorandum decisions of the circuit court and administrative agencies necessary for an understanding of the petition.

809.62(2)(f)3. 3. Any other portions of the record necessary for an understanding of the petition.

809.62(2)(f)4. 4. A copy of any unpublished opinion cited under s. 809.23 (3) (a) or (b).

809.62(2m) (2m) Inapplicable to parental consent to abortion cases. Subsection (2) does not apply to a petition for review of an appeal that is governed by s. 809.105. A petition governed by that section shall comply with s. 809.105 (11).

809.62(2r) (2r) Application to termination of parental rights cases. This section applies to petitions for review of an appeal under s. 809.107, except as provided in s. 809.107 (6) (f).

809.62(3) (3) Response to petition. Except as provided in sub. (1m) and s. 809.32 (4) and (5), an opposing party may file a response to the petition within 14 days after the service of the petition. If an unpublished opinion is cited under s. 809.23 (3) (a) or (b), a copy of the opinion shall be provided in an appendix to the response. If filed, the response may contain any of the following:

809.62(3)(a) (a) Any reasons for denying the petition.

809.62(3)(b) (b) Any perceived defects that may prevent ruling on the merits of any issue in the petition.

809.62(3)(c) (c) Any perceived misstatements of fact or law set forth in the petition that have a bearing on the question of what issues properly would be before the court if the petition were granted.

809.62(3)(d) (d) Any alternative ground supporting the court of appeals result or a result less favorable to the opposing party than that granted by the court of appeals.

809.62(3)(e) (e) Any other issues the court may need to decide if the petition is granted, in which case the statement shall indicate whether the other issues were raised before the court of appeals, the method or manner of raising the issues in the court of appeals, whether the court of appeals decided the issues, and how the court of appeals decided the issues.

809.62(3m) (3m) Petition for cross-review.

809.62(3m)(a)(a) When required; time limit. A party who seeks to reverse, vacate, or modify an adverse decision of the court of appeals shall file a petition for cross-review within the period for filing a petition for review with the supreme court, or 30 days after the filing of a petition for review by another party, whichever is later.

809.62(3m)(b) (b) No cross-petition required.

809.62(3m)(b)1.1. A petition for cross-review is not necessary to enable an opposing party to defend the court of appeals' ultimate result or outcome based on any ground, whether or not that ground was ruled upon by the lower courts, as long as the supreme court's acceptance of that ground would not change the result or outcome below.

809.62(3m)(b)2. 2. A petition for cross-review is not necessary to enable an opposing party to assert grounds that establish the party's right to a result that is less favorable to it than the result or outcome rendered by the court of appeals but more favorable to it than the result or outcome that might be awarded to the petitioner.

809.62(3m)(c) (c) Rights and obligations of parties. A party seeking cross-review has the same rights and obligations as a party seeking review under ch. 809, and any party opposing a petition for cross-review has the same rights and obligations as a party opposing review.

809.62(4) (4) Form and length requirements.

809.62(4)(a)(a) The petition for review and response, if any, shall conform to s. 809.19 (8) (b) and (d) as to form and certification, shall be as short as possible, and may not exceed 35 pages in length if a monospaced font is used or 8,000 words if a proportional serif font is used, exclusive of appendix. The petition for review and the response shall have white front and back covers, and a party shall file 10 copies with the clerk of the supreme court.

809.62(4)(b) (b) Electronic petition for review. An attorney filing a petition for review under this rule shall file with the clerk of the supreme court a copy of the petition for review or response in electronic form using the procedure under s. 809.19 (12) and may file a copy of an appendix to the petition for review or response in electronic form using the procedure under s. 809.19 (13). A self-represented party is not required to file an electronic copy of the petition for review or response, but may do so as provided for in this subsection. Notwithstanding s. 801.17 (9), the paper copy of the petition for review or response remains the official court record. An attorney who lacks technological capability to comply with this subsection may file a motion under s. 809.14 for relief from the electronic filing requirements at the time the attorney files the paper petition for review. An attorney shall show good cause why it is not feasible to file a copy of the petition of review electronically.

809.62(4)(c) (c) Effect of electronic filing. Except as provided in s. 809.80 (3) (e), the date on which the clerk receives the paper copies of the petition for review shall be the official date of filing of the petition for review. Transmitting the electronic copy of a petition for review does not satisfy the filing requirements of this section.

809.62(4)(d) (d) Timing of electronic filing. The electronic copy of the petition for review and response shall be electronically transmitted on or before the date that the paper petition for review and response is filed.

809.62(4m) (4m) Combined response and petition for cross-review. When a party elects both to submit a response to the petition for review and to seek cross-review, its submission shall be titled "Combined Response and Petition for Cross-Review." The time limits set forth in sub. (3m) shall apply. The response portion of the combined document shall comply with the requirements of subs. (3) and (4). The cross-review portion of the combined document shall comply with the requirements of subs. (2) and (4), except that the requirement of sub. (2) (d) may be omitted. The cross-review portion shall be preceded by a blank white cover. A signature shall be required only at the conclusion of the cross-review portion of the combined document.

809.62(5) (5) Effect on court of appeals proceedings. Except as provided in s. 809.24, the filing of the petition stays further proceedings in the court of appeals.

809.62(6) (6) Conditions of grant of review. The supreme court may grant the petition or the petition for cross-review or both upon such conditions as it considers appropriate, including the filing of additional briefs. If a petition is granted, the parties cannot raise or argue issues not set forth in the petition unless ordered otherwise by the supreme court. The supreme court may limit the issues to be considered on review. If the issues to be considered on review are limited by the supreme court and do not include an issue that was identified in a petition and that was left undecided by the court of appeals, the supreme court shall remand that issue to the court of appeals upon remittitur, unless that issue has become moot or would have no effect.

809.62 History History: Sup. Ct. Order, 83 Wis. 2d xiii (1978); Sup. Ct. Order, 92 Wis. 2d xiii (1979); Sup. Ct. Order, 104 Wis. 2d xi (1981); 1991 a. 263; Sup. Ct. Order No. 93-20, 179 Wis. 2d xxv; 1993 a. 395; Sup. Ct. Order No. 00-02, 2001 WI 39, 242 Wis. 2d xxvii; Sup. Ct. Order No. 02-01, 2002 WI 120, 255 Wis. 2d xiii; Sup. Ct. Order No. 04-08, 2008 WI 108, filed 7-30-08, eff. 1-1-09; Sup. Ct. Order No. 08-15 and 08-18, 2009 WI 4, 311 Wis. 2d xxix; 2009 a. 25, 180; Sup. Ct. Order No. 10-01 and 10-02, 2010 WI 42, 323 Wis. 2d xxiii.

809.62 Annotation The supreme court has power to entertain petitions filed by the state in criminal cases. State v. Barrett, 89 Wis. 2d 367, 280 N.W.2d 114 (1979).

809.62 Annotation If the court of appeals reverses a defendant's conviction on grounds of insufficiency of evidence, the double jeopardy clause does not bar the supreme court from reviewing the case. State v. Bowden, 93 Wis. 2d 574, 288 N.W.2d 139 (1980).

809.62 Annotation "Decision" under sub. (1) means the result, disposition, or mandate reached by court, not the opinion. Neely v. State, 89 Wis. 2d 755, 279 N.W.2d 255 (1979).

809.62 Annotation The supreme court will not order a new trial if the majority concludes that there is prejudicial error but there is no majority with respect to a particular error. "Minority vote pooling" is rejected. State v. Gustafson, 121 Wis. 2d 459, 359 N.W.2d 920 (1985).

809.62 Annotation Petitions for review must be filed by 5:00 p.m. on the 30th day following the filing of the court of appeals decision. St. John's Home v. Continental Casualty Co. 150 Wis. 2d 37, 441 N.W.2d 219 (1989), per curiam.

809.62 Annotation Citation to an unpublished court of appeals decision to show conflict between districts for purposes of s. 809.62 (1) (d) is appropriate. State v. Higginbotham, 162 Wis. 2d 978, 471 N.W.2d 24 (1991).

809.62 Annotation Issues before the court are issues presented in the petition for review and not the discrete arguments that may be made, pro or con, in the disposition of the issue. State v. Weber, 164 Wis. 2d 788, 476 N.W.2d 867 (1991).

809.62 Annotation Together, s. 809.32 (4) and 977.05 (4) (j) create a statutory, but not constitutional, right to counsel in petitions for review, provided counsel does not determine the appeal to be without merit. If counsel fails to timely file a petition for review, the defendant may petition for a writ of habeas corpus and the supreme court has the power to allow late filing. Schmelzer v. Murphy, 201 Wis. 2d 246, 548 N.W.2d 45 (1996), 95-1096.

809.62 Annotation The 30-day deadline for receipt of a petition for review is tolled on the date that a pro se prisoner delivers a correctly addressed petition to the proper prison authorities for mailing. State ex rel. Nichols v. Litscher, 2001 WI 119, 247 Wis. 2d 1013, 635 N.W.2d 292, 00-0853. See also, Brown v. Bradley, 2003 WI 14, 259 Wis. 2d 630, 658 N.W.2d 427, 01-3324.

809.62 Annotation Discretionary review by the Wisconsin supreme court. Wilson and Pokrass. WBB Feb. 1983.

809.62 Annotation Petitions for review by the Wisconsin supreme court. 1979 WLR 1176.



809.63 Rule (Procedure in supreme court).

809.63  Rule (Procedure in supreme court). When the supreme court takes jurisdiction of an appeal or other proceeding, the rules governing procedures in the court of appeals are applicable to proceedings in the supreme court unless otherwise ordered by the supreme court in a particular case.

809.63 History History: Sup. Ct. Order, 83 Wis. 2d xiii (1978).



809.64 Rule (Reconsideration).

809.64  Rule (Reconsideration). A party may seek reconsideration of the judgment or opinion of the supreme court by filing a motion under s. 809.14 for reconsideration within 20 days after the date of the decision of the supreme court.

809.64 History History: Sup. Ct. Order, 83 Wis. 2d xiii (1978); 1981 c. 390 s. 252; Sup. Ct. Order No. 00-02, 2001 WI 39, 242 Wis. 2d xxvii.

809.64 Annotation A supreme court order denying a petition to review a court of appeals decision was neither a judgment nor an opinion. Archdiocese of Milwaukee v. Milwaukee, 91 Wis. 2d 625, 284 N.W.2d 29 (1979).

809.64 Annotation A motion mailed within the 20-day period, but received after the period expired, was not timely and did not merit exemption from the time requirement. Lobermeier v. General Telephone Co. of Wisconsin, 120 Wis. 2d 419, 355 N.W.2d 531 (1984).



809.70 Rule (Original action).

809.70  Rule (Original action).

809.70(1) (1) A person may request the supreme court to take jurisdiction of an original action by filing a petition which may be supported by a memorandum. The petition must contain all of the following:

809.70(1)(a) (a) A statement of the issues presented by the controversy.

809.70(1)(b) (b) A statement of the facts necessary to an understanding of the issues.

809.70(1)(c) (c) A statement of the relief sought.

809.70(1)(d) (d) A statement of the reasons why the court should take jurisdiction.

809.70(2) (2) The court may deny the petition or may order the respondent to respond and may order oral argument on the question of taking original jurisdiction. The respondent shall file a response, which may be supported by a memorandum, within 14 days after the service of the order.

809.70(3) (3) The court, upon a consideration of the petition, response, supporting memoranda and argument, may grant or deny the petition. The court, if it grants the petition, may establish a schedule for pleading, briefing and submission with or without oral argument.

809.70 History History: Sup. Ct. Order, 83 Wis. 2d xiii (1978); 1995 a. 225; Sup. Ct. Order No. 00-02, 2001 WI 39, 242 Wis. 2d xxvii.



809.71 Rule (Supervisory writ).

809.71  Rule (Supervisory writ). A person may request the supreme court to exercise its supervisory jurisdiction over a court and the judge presiding therein or other person or body by filing a petition in accordance with s. 809.51. A person seeking a supervisory writ from the supreme court shall first file a petition for a supervisory writ in the court of appeals under s. 809.51 unless it is impractical to seek the writ in the court of appeals. A petition in the supreme court shall show why it was impractical to seek the writ in the court of appeals or, if a petition had been filed in the court of appeals, the disposition made and reasons given by the court of appeals.

809.71 History History: Sup. Ct. Order, 83 Wis. 2d xiii (1978); Sup. Ct. Order, 104 Wis. 2d xi (1981); 1981 c. 390 s. 252.



809.80 Rule (Filing and service of papers).

809.80  Rule (Filing and service of papers).

809.80(1) (1) A person shall file any paper required to be filed by these rules with the clerk of the court unless a different place of filing is expressly required or permitted by statute or rule. The clerk of the court is located at 110 E. Main Street, Madison, Wisconsin 53703. The mailing address for the clerk of the supreme court and the court of appeals is P.O. Box 1688, Madison, Wisconsin 53701-1688.

809.80(2) (2)

809.80(2)(a)(a) A person shall serve and file a copy of any paper required or authorized under these rules to be filed in a trial or appellate court as provided in s. 801.14 (1), (2) and (4).

809.80(2)(b) (b) Any paper required or authorized to be served on the state in appeals and other proceedings in felony cases in the court of appeals or supreme court shall be served on the attorney general unless the district attorney has been authorized under s. 978.05 (5) to represent the state. Any paper required or authorized to be served on the state in appeals and other proceedings in misdemeanor cases decided by a single court of appeals judge under s. 752.31 (2) and (3) shall be served on the district attorney. Every petition for review by the supreme court of a decision of the court of appeals in a misdemeanor case shall be served on the attorney general.

809.80(3) (3) Filing of papers; use of mail.

809.80(3)(a)(a) All filings — general rule. Except as provided in pars. (b) to (e), filing is not timely unless the clerk receives the paper documents within the time fixed for filing. Filing may be accomplished by hand delivery, mail, or by courier. Filing by facsimile is permitted only as set forth in s. 801.16.

809.80(3)(b) (b) Brief or appendix — general rule. Except as provided in par. (c), a brief or appendix is timely filed if, on or before the last day of the time fixed for filing, it is correctly addressed and:

809.80(3)(b)1. 1. Deposited in the United States mail for delivery to the clerk by first-class mail, or other class of mail that is at least as expeditious, postage pre-paid; or

809.80(3)(b)2. 2. Delivered to a 3rd-party commercial carrier for delivery to the clerk within 3 calendar days.

809.80(3)(c) (c) Pro se brief or appendix from person confined in institution — special rule. A pro se brief or appendix from a person confined in an institution is timely filed if the brief or appendix is correctly addressed and delivered to the proper institution authorities for mailing on or before the last day of the time fixed for filing. A confined person who mails a brief or appendix under this subsection shall also file a certification or affidavit setting forth the date on which the document was delivered to the proper institution authorities for mailing.

809.80(3)(d) (d) Petition for review — general rule. Except as provided in par. (e), a petition for review is timely filed only if the clerk actually receives the petition within the time fixed for filing.

809.80(3)(e) (e) Pro se petition for review from person confined in institution — special rule. The 30-day time limit for the clerk's receipt of a pro se petition for review filed by a person confined in an institution is tolled on the date that the confined person delivers a correctly addressed petition to the proper institution authorities for mailing. The confined person shall also file a certification or affidavit setting forth the date on which the petition was delivered to the proper institution authorities for mailing.

809.80(4) (4) Proof of filing date for brief or appendix.

809.80(4)(a)(a) When a brief or appendix is filed by mail or commercial carrier in accordance with s. 809.80 (3) (b), the attorney or person filing the document shall append a certification or affidavit setting forth the date and manner by which the document was mailed or delivered to a 3rd-party commercial carrier.

809.80(4)(b) (b) If a certification or affidavit is appended, the clerk's office shall consider the brief or appendix filed on the date of mailing or delivery set forth in the certification or affidavit. If no certification or affidavit is appended, the date of filing shall be the date on which the brief or appendix is received by the clerk's office.

809.80(4)(c) (c) The date shown on a postage meter does not establish that the document was mailed on that date.

809.80(5) (5) Electronic briefs and no-merit reports.

809.80(5)(a)(a) Clerk review.

809.80(5)(a)1.1. The clerk shall review the electronic copy of the brief, no-merit report, or supplemental no-merit report to determine if the electronic document should be accepted for filing.

809.80(5)(a)2. 2. If the clerk accepts the electronic copy of the brief, no-merit report, or supplemental no-merit report under subd. 1., the electronic copy shall be considered transmitted to the court at the time the original transmission to the electronic filing system was complete. Upon acceptance of the electronic copy, the electronic filing system shall issue a confirmation with the date and time of the original transmission. The confirmation receipt shall serve as proof of the electronic transmission only. The filing date for the document remains the date on which the paper document is filed.

809.80(5)(a)3. 3. If the clerk rejects the electronic copy of the document following review under subd. 1., the filer will receive notification of the rejection. The filer may be required to resubmit the electronic copy of the document.

809.80(5)(b) (b) Effect of noncompliance. Failure to transmit the electronic copy of the brief, no-merit report, or supplemental no-merit report on or before the date that the paper document is filed may result in the document being considered untimely, in the absence of leave of the court.

809.80 History History: Sup. Ct. Order, 83 Wis. 2d xiii (1978); 1981 c. 390 s. 252; Sup. Ct. Order, 130 Wis. 2d xi (1986); 1989 a. 31; Sup. Ct. Order No. 00-02, 2001 WI 39, 242 Wis. 2d xxvii; Sup. Ct. Order No. 02-01, 2002 WI 120, 255 Wis. 2d xiii; 2005 a. 253; Sup. Ct. Order No. 08-15 and 08-18, 2009 WI 4, 311 Wis. 2d xxix.



809.81 Rule (Form of papers).

809.81  Rule (Form of papers). A paper filed in the court must conform to the following requirements unless expressly provided otherwise in these rules:

809.81(1) (1) Size. 8-1/2 x 11 inches.

809.81(2) (2) Number of copies. Five copies in the court of appeals, 9 copies in the supreme court, and 3 copies of a motion filed under s. 809.14 in the court of appeals if the appeal or other proceeding is one of the types of cases specified in s. 752.31 (2).

809.81(3) (3) Style. Produced using either a monospaced or a proportional serif font.

809.81(4) (4) Spacing and margins. Double-spaced with a minimum of a 1.5 inch margin on each of the 4 sides.

809.81(5) (5) Pagination. Paginated at the center of the bottom margin.

809.81(6) (6) Copying process. Any duplicating or copying process that produces a clear, black image on white paper. Carbon copies may not be filed.

809.81(7) (7) Binding. Bound or stapled at the top margin.

809.81(8) (8) Confidentiality. Every notice of appeal or other document that is filed in the court and that is required by law to be confidential shall refer to individuals only by their first name and the first initial of their last name.

809.81(9) (9) Captions. Except as provided in s. 809.81 (8), the caption of any document shall include the full name of each party in the circuit court and shall designate each party so as to identify each party's status in the circuit court and in the appellate court, if any. In the supreme court, "petitioner" shall be added to the designation of a party filing a petition for review. The designation of a party responding to a petition for review shall remain the same as in the court of appeals.

809.81 History History: Sup. Ct. Order, 83 Wis. 2d xiii (1978); Sup. Ct. Order, 104 Wis. 2d xi (1981); Sup. Ct. Order No. 93-18, 179 Wis. 2d xxi; Sup. Ct. Order No. 93-20, 179 Wis. 2d xxv; Sup. Ct. Order No. 00-02, 2001 WI 39, 242 Wis. 2d xxvii; Sup. Ct. Order No. 02-01, 2002 WI 120, 255 Wis. 2d xiii.



809.82 Rule (Computation and enlargement of time).

809.82  Rule (Computation and enlargement of time).

809.82(1)(1)  Computation. In computing any period of time prescribed by these rules, the provisions of s. 801.15 (1) and (5) apply.

809.82(2) (2) Enlargement or reduction of time.

809.82(2)(a)(a) Except as provided in this subsection, the court upon its own motion or upon good cause shown by motion, may enlarge or reduce the time prescribed by these rules or court order for doing any act, or waive or permit an act to be done after the expiration of the prescribed time.

809.82(2)(b) (b) Notwithstanding par. (a), the time for filing a notice of appeal or cross-appeal of a final judgment or order, other than in an appeal under s. 809.107 of a judgment or order that was entered as a result of a petition under s. 48.415 that was filed by a representative of the public under s. 48.09 or an appeal under s. 809.30 or 809.32, may not be enlarged.

809.82(2)(c) (c) The court may not enlarge the time prescribed for an appeal under s. 809.105 without the consent of the minor and her counsel.

809.82(2)(d) (d) A copy of any motion to enlarge time limits under this subsection shall be served on the clerk of circuit court.

809.82(2)(e) (e) Notwithstanding par. (a), the time for filing a motion for reconsideration under s. 809.24 may not be enlarged.

809.82 History History: Sup. Ct. Order, 83 Wis. 2d xiii (1978); Sup. Ct. Order, 104 Wis. 2d xi (1981); 1981 c. 390 s. 252; 1991 a. 263; Sup. Ct. Order No. 00-02, 2001 WI 39, 242 Wis. 2d xxvii; Sup. Ct. Order No. 02-01, 2002 WI 120, 255 Wis. 2d xiii; 2005 a. 293.

809.82 Annotation The court of appeals abused its discretion by ordering oral argument one day after the petition for a writ was filed and served. State ex rel. Breier v. Milwaukee County Cir. Ct. 91 Wis. 2d 833, 284 N.W.2d 102 (1979).

809.82 Annotation The authority to extend the time for filing a notice of appeal under sub. (2) does not apply to appeals regarding terminations of parental rights under s. 809.107. Gloria A. v. State, 195 Wis. 2d 268, 536 N.W.2d 396 (Ct. App. 1995), 95-0315.

809.82 Annotation A claim of ineffective assistance of appellate counsel must be brought by a petition for writ of habeas corpus. Utilizing sub. (2) as a substitute for habeas corpus, so as to avoid making a substantive determination that a defendant was denied the effective assistance of appellate counsel constitutes an erroneous exercise of discretion. State v. Evans, 2004 WI 84, 273 Wis. 2d 192, 682 N.W.2d 784, 02-1869. See also Santana v. Endicott, 2006 WI App 13, 288 Wis. 2d 707, 709 N.W.2d 515, 05-0332.

809.82 Annotation It is unwise and unhelpful to replace the good cause standard for deciding extension motions under this section with an ineffective assistance of counsel analysis under Evans when deciding requests for extensions of time to file notices of intent to pursue postconviction relief. State v. Quackenbush, 2005 WI App 2, 278 Wis. 2d 611, 692 N.W.2d 340, XX-02-0489.

809.82 Annotation The writ of habeas corpus may be used in the court of appeals to seek relief from a termination of parental rights (TPR) even though there is no restraint of liberty of the petitioner, when appellate counsel failed to appeal before the deadline. Under sub. (2) (b), the time for filing an appeal of a TPR may not be enlarged when the petition was filed by someone other than a representative of the public. If the court was not able to recognize the petitioner's right to raise ineffectiveness of counsel, the petitioner will never have an appeal through no fault of his or her own. Amy W. v. David G., 2013 WI App 83, ___ Wis. 2d ___, ___ N.W.2d ___, 13-0731.



809.83 Rule (Penalties for delay or noncompliance with rules).

809.83  Rule (Penalties for delay or noncompliance with rules).

809.83(1)(1)  Delay; extra costs and damages.

809.83(1)(a)(a) If the court finds that an appeal was taken for the purpose of delay, it may award any of the following:

809.83(1)(a)1. 1. Double costs.

809.83(1)(a)2. 2. A penalty in addition to interest not exceeding 10% on the amount of the judgment affirmed.

809.83(1)(a)3. 3. Damages occasioned by the delay.

809.83(1)(a)4. 4. Reasonable attorney fees.

809.83(1)(b) (b) A motion for costs, penalties, damages and fees under this subsection shall be filed no later than the filing of the respondent's brief or, if a cross-appeal is filed, the cross-respondent's brief.

809.83(2) (2) Noncompliance with rules. Failure of a person to comply with a court order or with a requirement of these rules, other than the timely filing of a notice of appeal or cross-appeal, does not affect the jurisdiction of the court over the appeal but is grounds for dismissal of the appeal, summary reversal, striking of a paper, imposition of a penalty or costs on a party or counsel, or other action as the court considers appropriate.

809.83 History History: Sup. Ct. Order, 83 Wis. 2d xiii (1978); Sup. Ct. Order, 151 Wis. 2d xvii (1989); 1995 a. 225; Sup. Ct. Order No. 00-02, 2001 WI 39, 242 Wis. 2d xxvii.

809.83 Annotation The untimely service of a petition filed under s. 808.10 does not affect jurisdiction, but the opposing party may move to dismiss under s. 809.83 (2). State v. Rhone, 94 Wis. 2d 682, 288 N.W.2d 862 (1980).

809.83 Annotation Summary reversal of a dismissal order as a sanction under sub. (2) entitled the plaintiffs to a trial without consideration of the issue that resulted in the dismissal. State ex rel. Blackdeer v. Town of Levis, 176 Wis. 2d 252, N.W.2d (Ct. App. 1993).

809.83 Annotation To dismiss an appeal under sub. (2), there must be demonstrated egregious conduct or bad faith on the party's or attorney's part. In certain cases attorney bad faith may be imputed to the party, but the attorney conduct should involve the same litigation. It was improper to consider an attorney's repeated requests for time extensions in other cases in denying a motion and dismissing the appeal. State v. Smythe, 225 Wis. 2d 456, 592 N.W.2d 628 (1999), 97-3191.

809.83 Annotation The court of appeals may not grant summary reversal of a circuit court order on appeal as a sanction without a finding of bad faith, egregious conduct, or a litigant's abandonment of the appeal. Raz v. Brown, 2003 WI 29, 260 Wis. 2d 614, 660 N.W.2d 647, 01-2436.



809.84 Rule (Applicability of rules of civil procedure).

809.84  Rule (Applicability of rules of civil procedure). An appeal to the court is governed by the rules of civil procedure as to all matters not covered by these rules unless the circumstances of the appeal or the context of the rule of civil procedure requires a contrary result.

809.84 History History: Sup. Ct. Order, 83 Wis. 2d xiii (1978).



809.85 Rule (Counsel to continue).

809.85  Rule (Counsel to continue). An attorney appointed by a lower court in a case or proceeding appealed to the court shall continue to act in the same capacity in the court until the court relieves the attorney.

809.85 History History: Sup. Ct. Order, 83 Wis. 2d xiii (1978); Sup. Ct. Order, 151 Wis. 2d xxv (1989).

809.85 Annotation In this section, "the court" means the court of appeals. Once a timely notice of appeal is filed, the court of appeals gains jurisdiction over the case and the circuit court no longer has jurisdiction to remove court appointed counsel. Roberta Jo W. v. Leroy W. 218 Wis. 2d 225, 578 N.W.2d 185 (1998), 96-2753.






810. Replevin.

810.01 Replevin, plaintiff may claim delivery.

810.01  Replevin, plaintiff may claim delivery. The plaintiff in a replevin action may claim the delivery of the property prior to final judgment in the manner provided in this chapter.

810.01 History History: Sup. Ct. Order, 67 Wis. 2d 585, 758 (1975); Stats. 1975 s. 810.01; 1977 c. 308.

810.01 Annotation A judicial order for possession with the opportunity for an immediate post-seizure hearing did not deprive the debtors of constitutional rights when pre-seizure procedural rights were granted. Del's Big Saver Foods v. Carpenter Cook, Inc. 795 F.2d 1344 (1986).



810.02 Order directing return of property.

810.02  Order directing return of property. An order directing the return of property to the plaintiff at any time before final judgment in a replevin action shall be issued only by a judge or other judicial officer on the affidavit of the plaintiff made after summons is issued. The affidavit or verified complaint shall set forth specific factual allegations to show the following:

810.02(1) (1) That the plaintiff is entitled to the possession of the property claimed, particularly describing it;

810.02(2) (2) That the property is wrongfully detained by the defendant;

810.02(3) (3) The alleged cause of detention according to the plaintiff's best knowledge, information and belief;

810.02(4) (4) That the property has not been taken for a tax, assessment or fine or seized under any execution or attachment against the property of the plaintiff, or that if so seized that it is exempt from the seizure;

810.02(5) (5) The value of the property; and

810.02(6) (6) The location of the property claimed by the plaintiff with sufficient specific factual allegations for the judge or judicial officer to determine that there is reason to believe that the property is in the location described or in the possession of the defendant or any person acting on behalf of, subject to or in concert with the defendant.

810.02 History History: Sup. Ct. Order, 67 Wis. 2d 585, 758 (1975); Stats. 1975 s. 810.02; 1977 c. 308; 1993 a. 486.



810.03 Requisition to sheriff.

810.03  Requisition to sheriff. Upon the issuance of an order making a factual determination set forth in s. 810.02 and upon the execution of a bond in an amount approved by the judge or judicial officer and with sufficient sureties approved by the judge or judicial officer, to secure the value of the property, the prosecution of the action, the return of the property to the defendant, if the return thereof be adjudged, and payment to the defendant of such sum as may be recovered against the plaintiff, the sheriff shall then take the property from the defendant or such persons as are acting on behalf of, in concert with or under control of the defendant, and deliver possession of the property to the plaintiff.

810.03 History History: Sup. Ct. Order, 67 Wis. 2d 585, 758 (1975); Stats. 1975 s. 810.03; 1977 c. 308.

810.03 Annotation Real property remedies law revised. 1974 WBB No. 3.



810.05 Motion to vacate or modify.

810.05  Motion to vacate or modify. The defendant may at any time upon notice to the plaintiff move the court or the presiding judge thereof to vacate or modify the order directing delivery of the property for any sufficient cause. A motion to vacate or modify the order directing delivery of the property may be combined with a motion to increase the plaintiff's security or excepting to the sureties on the plaintiff's bond.

810.05 History History: Sup. Ct. Order, 67 Wis. 2d 585, 758 (1975), 777; Stats. 1975 s. 810.05; 1977 c. 308.



810.06 Return of property to defendant.

810.06  Return of property to defendant. At any time before final judgment the defendant may require the return of the property by executing and delivering to the sheriff a bond, executed by sufficient sureties to the effect that the defendant shall be bound to the sum of the bond for the delivery of the property thereof to the plaintiff, if the delivery be adjudged, and for the payment to the plaintiff of such sum as may be recovered against the defendant.

810.06 History History: Sup. Ct. Order, 67 Wis. 2d 585, 758 (1975), 777; Stats. 1975 s. 810.06; 1977 c. 308.



810.07 Justification of sureties.

810.07  Justification of sureties. The plaintiff may within 3 days after notification by the sheriff that the defendant demands a return of the property except to the defendant's sureties by motion to the judge or judicial officer under s. 810.08 (2), and the judge or judicial officer shall determine the sufficiency of the sureties provided for the bond.

810.07 History History: Sup. Ct. Order, 67 Wis. 2d 585, 758 (1975), 777; Stats. 1975 s. 810.07; 1977 c. 308.



810.08 Affidavit and justification of sureties.

810.08  Affidavit and justification of sureties.

810.08(1) (1) The sureties, under this chapter, shall append to their bond their affidavits in which each shall swear that he or she is a resident freeholder and is worth the sum stated in the bond above his or her liabilities in property in this state not exempt from execution.

810.08(2) (2) The justification of sureties under this chapter shall be before a judge on not less than 2 nor more than 6 days' notice. Each surety must swear that he or she is a resident freeholder in this state and is worth the sum stated in the surety's bond above the surety's liabilities in property in this state not exempt from execution. But if there are more than 2 sureties on any bond they may be accepted if they shall justify severally in sums which aggregate double the sum named in the bond.

810.08 History History: Sup. Ct. Order, 67 Wis. 2d 585, 758 (1975); Stats. 1975 s. 810.08; 1993 a. 486.



810.09 Property in building, how taken.

810.09  Property in building, how taken. If the property or any part thereof is in a building or enclosure the sheriff may demand its delivery. If the property is not delivered the sheriff shall advise the plaintiff of the refusal of the delivery. The plaintiff may then apply to the court for a warrant upon a sufficient showing of probable cause that the property is contained in the building or enclosure and upon delivery of the warrant of the judicial officer to the sheriff the sheriff may then enter and take the property.

810.09 History History: Sup. Ct. Order, 67 Wis. 2d 585, 758 (1975); Stats. 1975 s. 810.09; 1977 c. 308.



810.10 Property, how kept.

810.10  Property, how kept. The sheriff shall keep the property taken in a secure place and deliver it to the party entitled thereto upon receiving the sheriff's lawful fees for taking and the sheriff's necessary expenses for keeping the same.

810.10 History History: Sup. Ct. Order, 67 Wis. 2d 585, 758 (1975); Stats. 1975 s. 810.10; 1993 a. 486.



810.11 Claims of 3rd parties; indemnity to officer.

810.11  Claims of 3rd parties; indemnity to officer. If the property taken is claimed by a 3rd person, the 3rd person may make application to the judge or judicial officer under ss. 810.02 and 810.03 for an order directing that the 3rd person be given delivery of the property so claimed. Any person having possession of the property may move the court to vacate or modify the order directing delivery to the 3rd-party claimant, or post bond in the same manner provided for the defendant.

810.11 History History: Sup. Ct. Order, 67 Wis. 2d 585, 758 (1975); Stats. 1975 s. 810.11; 1977 c. 308; 2005 a. 253.



810.12 Papers filed.

810.12  Papers filed. The sheriff shall file a return or any other papers relating to any actions by the sheriff made under this chapter within a reasonable time after service.

810.12 History History: Sup. Ct. Order, 67 Wis. 2d 585, 758 (1975); Stats. 1975 s. 810.12; 1977 c. 308.



810.13 Verdict.

810.13  Verdict.

810.13(1)(1) Upon the trial, the court or jury shall find all of the following:

810.13(1)(a) (a) Whether the plaintiff is entitled to possession of the property involved.

810.13(1)(b) (b) Whether the defendant unlawfully took or detained the property involved.

810.13(1)(c) (c) The value of the property involved.

810.13(1)(d) (d) The damages sustained by the successful party from any unlawful taking or unjust detention of the property to the time of the trial.

810.13(2) (2) Judgment shall be entered in accordance with s. 810.14.

810.13 History History: Sup. Ct. Order, 67 Wis. 2d 585, 758, 777 (1975); Stats. 1975 s. 810.13; 1995 a. 225.

810.13 Annotation Although an original taking of property is lawful, its subsequent detention may be unlawful. Capitol Sand & Gravel Co. v. Waffenschmidt, 71 Wis. 2d 227, 237 N.W.2d 745 (1976).



810.14 Judgment in replevin.

810.14  Judgment in replevin. In any action of replevin judgment for the plaintiff may be for the possession or for the recovery of possession of the property, or the value thereof in case a delivery cannot be had, and of damages for the detention; and when the property shall have been delivered to the defendant, under s. 810.06, judgment may be as aforesaid or absolutely for the value thereof at the plaintiff's option, and damages for the detention. If the property shall have been delivered to the plaintiff under ss. 810.01 to 810.13 and the defendant prevails, judgment for the defendant may be for a return of the property or the value thereof, at the defendant's option, and damages for taking and withholding the same.

810.14 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761, 778 (1975); Stats. 1975 s. 810.14; 1993 a. 486.

810.14 Annotation Damages for the loss of use of detained property must be based on a showing that the plaintiff was in a position to use the property and that the property would have been used but for the unlawful detainer. Korb v. Schroedel, 93 Wis. 2d 207, 286 N.W.2d 589 (1980).

810.14 Annotation A successful plaintiff in a replevin action is entitled to damages. If the property is recovered by the owner, the damages are usually measured by interest and, if the property depreciates in value during the time of the wrongful detention, the amount of the depreciation. Global Steel Products v. Ecklund Carriers, Inc. 2002 WI App 91, 253 Wis. 2d 588, 644 N.W.2d 269, 01-1151.



810.15 Judgment in replevin against principal and sureties.

810.15  Judgment in replevin against principal and sureties. The judgment in replevin may be entered both against the principal and the sureties on the principal's bond for a return or delivery of the property, as prescribed in ss. 810.01 to 810.13; and where the officer, to whom the execution thereon is directed, cannot find sufficient property of the principal to satisfy the execution, the officer shall satisfy it out of the property of such sureties; and the execution shall so direct.

810.15 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761 (1975), 778; Stats. 1975 s. 810.15; 1993 a. 486.






811. Attachment.

811.001 Definitions.

811.001  Definitions. In this chapter:

811.001(1) (1) "Defendant" includes the spouse or former spouse of the defendant if the action against the defendant is in connection with an obligation described under s. 766.55 (2).

811.001(2) (2) "Property of his or her debtor" and "property of the defendant" include the marital property interest of the spouse or former spouse of the debtor or defendant if the action against the debtor or defendant is in connection with an obligation described under s. 766.55 (2).

811.001 History History: 1985 a. 37; 1993 a. 486.



811.01 Attachment; municipal corporation.

811.01  Attachment; municipal corporation. Any creditor may attach the property of his or her debtor, in the cases, upon the conditions, and in the manner prescribed in this chapter. No writ of attachment shall be issued against a municipal corporation, as defined in s. 67.01 or to recover the price or value of intoxicating liquors sold at retail.

811.01 History History: Sup. Ct. Order, 67 Wis. 2d 585, 758 (1975); Stats. 1975 s. 811.01; 1993 a. 486.

811.01 Annotation The doctrine of marshaling assets is discussed. Moser Paper Co. v. North Shore Pub. Co. 83 Wis. 2d 852, 266 N.W.2d 411 (1978).



811.02 Writ; form and contents.

811.02  Writ; form and contents. The writ of attachment shall be issued by a judge or other judicial officer on the request of the plaintiff at any time before final judgment and after a summons and a complaint are filed. It shall be directed to the sheriff of some county in which the property of the defendant is supposed to be, and shall require the sheriff to attach all the property of the defendant within the county or so much thereof as may be sufficient to satisfy the plaintiff's demand, together with costs and expenses. It shall be in the name of the court and be sealed with its seal. If the amount of money sought was excluded from the demand for judgment, as required under s. 802.02 (1m), the court shall require the plaintiff to specify the amount of money claimed and provide that information to the court and to the other parties prior to the court issuing the writ.

811.02 History History: Sup. Ct. Order, 67 Wis. 2d 585, 758 (1975); Stats. 1975 s. 811.02; 1977 c. 412; 1987 a. 256.



811.03 Basis for attachment.

811.03  Basis for attachment.

811.03(1) (1)  On contract or judgment. Before any writ of attachment shall be executed the plaintiff or someone in the plaintiff's behalf shall make and annex thereto an affidavit setting forth specific factual allegations to show that the defendant is indebted, or that property of the defendant is available, to the plaintiff in a sum exceeding $50 specifying the amount above all setoffs, and that the same is due upon contract or upon a judgment and that the affiant knows or has good reason to believe either:

811.03(1)(a) (a) That the defendant is absent from this state, or is concealed therein so that summons cannot be served on the defendant; or

811.03(1)(b) (b) That the defendant has disposed of or concealed or is about to dispose of or conceal the defendant's property or some part thereof with intent to defraud the defendant's creditors; or

811.03(1)(c) (c) That the defendant has removed or is about to remove property out of this state with intent to defraud the defendant's creditors; or

811.03(1)(d) (d) That the defendant fraudulently incurred the obligation respecting which the action is brought; or

811.03(1)(e) (e) That the defendant is not a resident of this state; or

811.03(1)(f) (f) That the defendant is a foreign corporation; or if domestic that no officer or agent thereof on whom to serve the summons exists or resides in this state or can be found; or

811.03(1)(g) (g) That the action is against a defendant as principal on an official bond to recover money due the state or to some county or other municipality therein, or that the action is against the defendant as principal upon a bond or other instrument given as evidence of debt for or to secure the payment of money embezzled or misappropriated by such defendant as an officer of the state or of a county or municipality therein.

811.03(2) (2) Tort action. Except as provided in ss. 806.30 to 806.44, in tort actions the affidavit shall state that a cause of action in tort exists in favor of the plaintiff and against the defendant, that the damages sustained exceed $50, specifying the amount claimed and either:

811.03(2)(a) (a) That the defendant is not a resident of this state; or that the defendant's residence is unknown and cannot with due diligence be ascertained; or

811.03(2)(b) (b) That the defendant is a foreign corporation.

811.03(3) (3) On demands not yet due. An action may be maintained and a writ of attachment issued on a demand not yet due in any case mentioned in this section, except the cases mentioned in sub. (1) (e), (f) and (g) and the same proceedings in the action shall be had and the same affidavit shall be required as in actions upon matured demands except that the affidavit shall state that the debt is to become due; but the bond specified in s. 811.06 shall be conditioned in 3 times the amount claimed in the affidavit. In case an attachment is issued before the maturity of the debt and a traverse to such attachment is sustained the court shall render a judgment for damages and costs against the plaintiff.

811.03 History History: Sup. Ct. Order, 67 Wis. 2d 585, 758, 778 (1975); Stats. 1975 s. 811.03; 1977 c. 412; 1985 a. 37; 1987 a. 256; 1991 a. 236; 1993 a. 486.

811.03 Annotation A second writ can be issued before the first is dissolved if based on a different ground. The validity of the basis for the writ must be determined as of the date it is issued. Plan Credit Corp. v. Swinging Singles, Inc. 54 Wis. 2d 146, 194 N.W.2d 822 (1972).



811.04 Amendment to affidavit.

811.04  Amendment to affidavit. The affidavit required by s. 811.03 may be amended at any time before the trial by the substitution of a new affidavit containing allegations of facts existing at the time of making the former affidavit.

811.04 History History: Sup. Ct. Order, 67 Wis. 2d 585, 758, 778 (1975); Stats. 1975 s. 811.04.



811.06 Bond; justification.

811.06  Bond; justification. Before the writ of attachment is executed, a bond on the part of the plaintiff in a sum set by the judge or the judicial officer issuing the writ of attachment in an amount sufficient to provide adequate security to the defendant for any damages the defendant may sustain by reason of the attachment, shall be filed with the court to the effect that if the defendant recovers judgment the plaintiff shall pay all damages which the defendant may sustain by reason of the attachment. The affidavit of the surety annexed to the bond shall state that the surety is a resident and householder or freeholder within the state and worth double the sum specified in the bond in property therein above his or her debts and exclusive of property exempt from execution. No bond is necessary when this state or any county, town or municipality therein is plaintiff.

811.06 History History: Sup. Ct. Order, 67 Wis. 2d 585, 758 (1975); Stats. 1975 s. 811.06; 1977 c. 412.

811.06 Annotation The bond may be executed by the plaintiff's attorney on the plaintiff's behalf. Plan Credit Corp. v. Swinging Singles, Inc. 54 Wis. 2d 146, 194 N.W.2d 822 (1972).



811.07 Additional security.

811.07  Additional security. In case the defendant is not satisfied with the amount specified in the bond or with the surety, the defendant may, upon 5 days' notice to the plaintiff, apply to a judge for additional security and the judge may require the plaintiff to give and file another bond, to be approved by the judge, in such sum as the judge shall consider proper, not exceeding the appraised value of the property attached. The surety shall justify as provided in s. 811.06; but if there be more than one surety, the sureties may be accepted if they are jointly responsible for the required sum.

811.07 History History: Sup. Ct. Order, 67 Wis. 2d 585, 758, 778 (1975); Stats. 1975 s. 811.07; 1993 a. 486.



811.08 Officer's return.

811.08  Officer's return. The officer executing the writ shall return thereon all of the officer's proceedings and within 10 days from receipt of the bond shall file the writ, affidavit and bond with the clerk of the court.

811.08 History History: Sup. Ct. Order, 67 Wis. 2d 585, 758 (1975); Stats. 1975 s. 811.08; 1993 a. 486.



811.09 Alias writs.

811.09  Alias writs. Alias writs of attachment may be issued to the sheriffs of different counties at any time before judgment. In such case a copy of the affidavit and bond annexed to the original writ shall be annexed to such alias writ. Such alias writs shall be executed and returned in the same manner as the original.

811.09 History History: Sup. Ct. Order, 67 Wis. 2d 585, 758 (1975); Stats. 1975 s. 811.09.



811.10 Directions to sheriff; several writs.

811.10  Directions to sheriff; several writs.

811.10(1) (1) The sheriff shall without delay seize so much of the property of the defendant, in the sheriff's county, as will satisfy the demand of the plaintiff, with costs and expenses, and make an inventory thereof; the sheriff shall cause all personal property attached by the sheriff to be appraised by 2 disinterested residents of the county, who shall be first sworn by the sheriff to make a true appraisement thereof, which appraisement shall be signed by them, and the appraisement and inventory shall be returned with the writ; the sheriff shall serve copies of the writ, affidavit and bond, and inventory, upon the defendant in the same manner as a summons. In case of a nonresident or a foreign corporation the sheriff shall serve the copies of the writ, affidavit and bond, and inventory, on any agent of such defendant in the county, if any be known to the sheriff.

811.10(2) (2) If 2 or more writs against the same defendant shall be executed on the same property an inventory and appraisement shall be made in but one of the actions, and the sheriff shall endorse on the copy served upon the defendant in the other action a notice that the property seized is the property seized in the action in which the inventory and appraisement are made, giving the title of the action; and the officer shall state in his or her return the fact of such endorsement.

811.10 History History: Sup. Ct. Order, 67 Wis. 2d 585, 758 (1975); Stats. 1975 s. 811.10; 1993 a. 486.

811.10 Annotation A writ may be served on a nonresident's attorney. Plan Credit Corp. v. Swinging Singles, Inc. 54 Wis. 2d 146, 194 N.W.2d 822 (1972).



811.11 Attachment of real estate.

811.11  Attachment of real estate. To attach real estate the sheriff shall record in the office of the register of deeds the writ with his or her certificate that by virtue of that writ he or she has attached all the interest of the named defendant in such real estate, describing the same.

811.11 History History: Sup. Ct. Order, 67 Wis. 2d 585, 758 (1975); Stats. 1975 s. 811.11; 1993 a. 301.



811.12 What may be attached; how attached.

811.12  What may be attached; how attached. All the property of the defendant, not exempt from execution, may be attached. Personal property shall be attached as upon an execution and the provisions respecting the levy of an execution thereon shall be applicable to an attachment.

811.12 History History: Sup. Ct. Order, 67 Wis. 2d 585, 758 (1975); Stats. 1975 s. 811.12.



811.13 Indemnity to sheriff.

811.13  Indemnity to sheriff. If there is reasonable doubt as to the ownership of the property or as to its liability to be attached the sheriff may require sufficient security to indemnify the sheriff for attaching such property.

811.13 History History: Sup. Ct. Order, 67 Wis. 2d 585, 758 (1975); Stats. 1975 s. 811.13; 1993 a. 486.



811.14 Sale of perishable property attached or garnisheed.

811.14  Sale of perishable property attached or garnisheed. When any property taken on a writ of attachment or received by the officer from any garnishee including actions appealed to the court, shall be likely to depreciate in value before the end of the action or the keeping thereof shall be attended with much loss or expense the court or a judge may order it sold in such manner as the best interests of the parties demand, and the money realized shall be held by the officer in lieu of the property sold.

811.14 History History: Sup. Ct. Order, 67 Wis. 2d 585, 758 (1975); Stats. 1975 s. 811.14; 1993 a. 213.



811.15 Care of property; collection of debts.

811.15  Care of property; collection of debts. The officer shall keep the property seized by the officer and the proceeds of such property as shall have been sold to answer any judgment which may be recovered in such action; and shall, subject to the direction of the court or judge, collect and receive into the officer's possession all the debts, credits and effects of the defendant. The officer may also take such legal proceedings, either in the officer's own name or in the name of such defendant, as may be necessary for that purpose and discontinue the same at such times and on such terms as the court or judge may direct.

811.15 History History: Sup. Ct. Order, 67 Wis. 2d 585, 758 (1975); Stats. 1975 s. 811.15; 1993 a. 486.



811.16 Bond for release of property; estoppel.

811.16  Bond for release of property; estoppel. The defendant may, at any time before judgment, deliver to the officer who attached the defendant's property a bond executed by 2 sureties, to the effect that they will, on demand, pay to the plaintiff the amount of the judgment, with all costs, that may be recovered against the defendant in the action, not exceeding the sum specified in the bond with interest. The bond shall be at least the amount claimed in the plaintiff's affidavit or, at the defendant's option, the value of the property attached, according to the appraisement; or, if real estate, in a sum fixed by the court or a judge, on notice. The sureties shall justify as provided in s. 811.06, and may be accepted if they are jointly responsible for the required sum.

811.16 History History: Sup. Ct. Order, 67 Wis. 2d 585, 758 (1975), 778; Stats. 1975 s. 811.16; 1977 c. 412; 1987 a. 256.



811.17 Exception to defendant's sureties; release of property; costs.

811.17  Exception to defendant's sureties; release of property; costs. The officer shall give to the plaintiff a copy of the bond with notice of the time when the bond was delivered to him or her; and the plaintiff shall, within 3 days thereafter, give notice to the officer that he or she excepts to the sureties or waives all objections to them. When plaintiff excepts, the sureties shall justify as provided in s. 810.08. The officer shall be responsible for the sufficiency of such sureties and may retain possession of the attached property until they shall so justify or objection be so waived. Thereafter the officer shall deliver the property attached to such defendant; if real estate is attached, the sheriff shall record a certificate of the discharge thereof in the office of the register of deeds. If the plaintiff recover, all his or her costs and disbursements on the attachment shall be included in his or her judgment.

811.17 History History: Sup. Ct. Order, 67 Wis. 2d 585, 758, 778 (1975); Stats. 1975 s. 811.17; 1993 a. 301.



811.18 Vacation or modification of writ.

811.18  Vacation or modification of writ. The court or the presiding judge thereof may, at any time vacate or modify the writ of attachment upon motion of the defendant for any sufficient cause. A motion to vacate or modify may be combined with a motion to increase the plaintiff's security under s. 811.07.

811.18 History History: Sup. Ct. Order, 67 Wis. 2d 585, 758 (1975), 778; Stats. 1975 s. 811.18; 1977 c. 412.



811.19 Hearing on motion to vacate or modify.

811.19  Hearing on motion to vacate or modify. A motion to vacate or modify shall be heard forthwith by the court. On the motion, the burden of proof shall be upon the plaintiff. If the defendant has made an assignment for the benefit of creditors, the assignees of the defendant may move to vacate or modify the writ of attachment in the same manner as is provided for the defendant.

811.19 History History: Sup. Ct. Order, 67 Wis. 2d 585, 758 (1975); Stats. 1975 s. 811.19; 1977 c. 412.



811.21 Damages, defendant when to recover.

811.21  Damages, defendant when to recover. If the defendant prevails in the action or if the action be discontinued the damages sustained by the defendant by reason of the taking and detention or sale of any property attached by reason of any injury thereto shall be assessed and the defendant shall have judgment therefor.

811.21 History History: Sup. Ct. Order, 67 Wis. 2d 585, 758 (1975); Stats. 1975 s. 811.21; 1993 a. 486.



811.22 Return of property; damages on dismissal; entry in register's office.

811.22  Return of property; damages on dismissal; entry in register's office. When the defendant recovers judgment all the money or property held by any writ of attachment shall be delivered to him or her, subject to the plaintiff's rights on appeal, and he or she may maintain an action on the plaintiff's bond for the assessed damages sustained by reason of the writ of attachment. Upon the entry of final judgment in favor of the defendant or on satisfaction of a plaintiff's judgment, the clerk of court shall, if real estate was attached, certify the fact of the judgment or satisfaction, and on recording the certificate with the register of deeds in any county in which attached lands are situated the register shall enter the certificate upon the records of his or her office in discharge of the attachments.

811.22 History History: Sup. Ct. Order, 67 Wis. 2d 585, 758 (1975); 1993 a. 301.



811.23 Judgment for plaintiff, how satisfied.

811.23  Judgment for plaintiff, how satisfied. When the plaintiff shall have recovered judgment in the action the sheriff or officer shall satisfy the same out of the property attached or received from any garnishee or otherwise, if sufficient therefor:

811.23(1) (1) By paying over to such plaintiff all money attached or received upon sales of property, or from any garnishee, or upon any debts or credits, or so much thereof as shall be necessary.

811.23(2) (2) By selling, under such execution as may be issued on such judgment, so much of the attached property, real or personal, as shall be necessary to satisfy the balance unpaid, according to the provisions regulating sales upon execution; except as provided in sub. (4).

811.23(3) (3) If any of the attached property belonging to the defendant shall have passed out of the hands of the sheriff without having been sold or converted into money, the sheriff shall repossess the attached property, and for that purpose shall have all the authority which the sheriff had to seize the property under the writ of attachment; and any person who shall willfully conceal or withhold the attached property from the sheriff shall be liable to double damages at the suit of the party injured.

811.23(4) (4) Until the judgment against the defendant shall be paid the sheriff may proceed to collect the evidences of debt that may have been seized or attached by virtue of the writ of attachment or that may have been delivered up by any person summoned as garnishee, and to prosecute any bond the sheriff may have taken in the course of the proceedings, and apply the proceeds thereof to the payment of the judgment and costs. When the judgment and all costs of the proceedings shall have been paid, the sheriff, upon reasonable demand, shall deliver over to the defendant the residue of the property attached or that may have been received from any garnishee, or the proceeds thereof.

811.23 History History: Sup. Ct. Order, 67 Wis. 2d 585, 758 (1975); Stats. 1975 s. 811.23; 1993 a. 486.



811.24 Action by sheriff, who to prosecute.

811.24  Action by sheriff, who to prosecute. The actions herein authorized to be brought by the sheriff or officer may be prosecuted by the plaintiff or under the plaintiff's direction, upon the delivery by the plaintiff to the sheriff or officer of an undertaking, with 2 sufficient sureties, to the effect that the plaintiff will indemnify the sheriff or officer for all damages, costs and expenses thereon not exceeding $250 in any one action; such sureties shall, when required by the sheriff or officer, justify by making an affidavit that each is a householder and worth double the amount of the penalty named in the undertaking over and above all debts and exemptions.

811.24 History History: Sup. Ct. Order, 67 Wis. 2d 585, 758 (1975); Stats. 1975 s. 811.24; 1993 a. 486.



811.25 Execution after defendant's death.

811.25  Execution after defendant's death. If any defendant whose property is attached shall die and the judgment is in favor of the plaintiff, the property attached shall be applied to the payment of the judgment and execution may be issued on such judgment and satisfied out of the property so attached in the same manner as if such defendant were living.

811.25 History History: Sup. Ct. Order, 67 Wis. 2d 585, 758 (1975); Stats. 1975 s. 811.25.



811.26 Stranger may intervene.

811.26  Stranger may intervene. Any person not a party to the action, whose property is attached, may, at any time, either before or after judgment, be made a party upon the person's application for the purpose of removing or discharging the attachment. The court may grant such summary relief as shall be just, and may in proper cases award an issue for trial by jury.

811.26 History History: Sup. Ct. Order, 67 Wis. 2d 585, 758 (1975); Stats. 1975 s. 811.26; 1993 a. 486.






812. Garnishment.

812.01 Commencement of garnishment.

812.01  Commencement of garnishment.

812.01(1) (1) Any creditor may proceed against any person who is indebted to or has any property in his or her possession or under his or her control belonging to such creditor's debtor or which is subject to satisfaction of an obligation described under s. 766.55 (2), as prescribed in this subchapter. "Plaintiff" as used in this subchapter includes a judgment creditor and "defendant", a judgment debtor or the spouse or former spouse of a judgment debtor if the judgment is rendered in connection with an obligation described under s. 766.55 (2).

812.01(2) (2) The procedures in this subchapter govern all garnishments except the garnishment of earnings. Except as otherwise provided in this subchapter, the general rules of practice and procedure in chs. 750 to 758 and 801 to 847 apply to actions under this subchapter.

812.01(2a) (2a) A garnishment action is a separate action.

812.01(3) (3) An individual may commence a garnishment action in the individual's own person and in the individual's own behalf, or by an attorney licensed to practice in the courts of this state, but not otherwise. Garnishment actions on behalf of any other party shall be commenced only by attorneys licensed to practice in the courts of this state.

812.01(4) (4) No garnishment action shall be brought to recover the price or value of alcohol beverages sold at retail.

812.01 History History: Sup. Ct. Order, 67 Wis. 2d 585, 759 (1975); Stats. 1975 s. 812.01; 1981 c. 79 s. 17; 1985 a. 37; 1993 a. 80, 486.

812.01 Annotation The doctrine of marshaling assets is discussed. Moser Paper Co. v. North Shore Pub. Co. 83 Wis. 2d 852, 266 N.W.2d 411 (1978).

812.01 Annotation To be subject to garnishment, a debt must be owing absolutely at the time of the service of process, even if payable later. When the question of indebtedness depends entirely upon future contingencies, there is no liability. Hometown Bank v. Acuity Insurance, 2008 WI App 48, 308 Wis. 2d 503, 748 N.W.2d 203, 07-1048.

812.01 Annotation Notwithstanding sub. (2), procedures in ch. 799 are used in small claims garnishment actions. Wisconsin Natural Gas Co. v. Kletsch, 95 Wis. 2d 691, 291 N.W.2d 640 (Ct. App. 1980).

812.01 Annotation An otherwise valid judgment can be enforced against a legal entity when the judgment is entered against the name under which the legal entity does business. If the name under which a person or corporation does business is "simply another way to refer to" a single legal entity and constitutes no entity distinct from the person or corporation who does business, then a judgment against the "doing business as" name is enforceable against the legal entity from which it is indistinct. Paul Davis Restoration of S.E. Wisconsin, Inc. v. Paul Davis Restoration of Northeast Wisconsin, 2013 WI 49, 347 Wis. 2d 614, 831 N.W.2d 413, 11-1121.

812.01 Annotation The state is immune from suit in any garnishment action not involving a state employee or officer. 77 Atty. Gen. 17.

812.01 Annotation Garnishment of corporate bank accounts must comply with due process protections of Fuentes and Sniadach. North Georgia Finishing, Inc. v. Di-Chem, Inc. 419 U.S. 601 (1975).

812.01 Annotation A proposal for monitoring the impact of increased wage garnishment exemptions under the Wisconsin consumer act. 1974 WLR 466.



812.02 Garnishment before and after judgment.

812.02  Garnishment before and after judgment.

812.02(1) (1) A plaintiff may commence a garnishment action at any time after:

812.02(1)(a) (a) A summons and complaint are filed:

812.02(1)(a)1. 1. In an action for damages founded upon contract, express or implied (or in a contract action where a writ of attachment could issue on demands not yet due under s. 811.03 (3)).

812.02(1)(a)2. 2. In an action upon a judgment.

812.02(1)(a)3. 3. In a tort action where a writ of attachment could issue under s. 811.03 (2).

812.02(1)(b) (b) An execution upon an in personam judgment is issuable.

812.02(2) (2)

812.02(2)(b)(b) If the plaintiff in the principal action is unable to obtain personal service on a defendant and has filed the summons and return of service from the sheriff with the clerk of court, the judge of the court in which the principal action is pending may grant an order permitting the plaintiff to make substituted service on the defendant's employer if the plaintiff shows:

812.02(2)(b)1. 1. The defendant's present place of employment; and

812.02(2)(b)2. 2. That a cause of action exists; and

812.02(2)(b)3. 3. That a reasonable effort has been made to obtain personal service on the defendant.

812.02(2)(c) (c) Before taking judgment in an action commenced under par. (b), the plaintiff shall present an affidavit from the defendant's employer stating that the defendant received the summons of that action.

812.02(2e) (2e) A plaintiff may not commence any garnishment action affecting the property of a spouse who is not a defendant in the principal action unless the spouse is a defendant in the garnishment action.

812.02(2m) (2m) Any garnishment action shall be subject to the limitations of s. 806.25.

812.02(3) (3) The plaintiff may, in like manner, subsequently proceed against other garnishees and, if the plaintiff has reason to believe they have subsequently become liable, against the same garnishee more than once.

812.02 History History: Sup. Ct. Order, 67 Wis. 2d 585, 759, 778 (1975); Stats. 1975 s. 812.02; 1985 a. 37; 1993 a. 80, 486.

812.02 Annotation An attorney prosecuting an action under sub. (1) (a), which has been found to be unconstitutional as applied to prejudgment garnishment of wages and other property, may be liable under an action under the Civil Rights Act, 42 USC 1983. United States General, Inc. v. Schroeder, 400 F. Supp. 713 (1975).

812.02 Annotation Prejudgment garnishment. 1975 WLR 860.



812.04 Garnishment actions; how commenced; summons.

812.04  Garnishment actions; how commenced; summons.

812.04(1)(1) Upon payment to the clerk of court of the fee prescribed in s. 814.62 (1), the clerk shall issue a garnishee summons together with sufficient copies to the plaintiff or his or her attorney; the summons form may be in blank, but must carry the court seal.

812.04(2) (2) The garnishee summons shall be substantially in the following form:

STATE OF WISCONSIN

.... COURT

.... COUNTY

A. B., Plaintiff

vs.

C. D., Defendant

and

E. F., Garnishee

The State of Wisconsin, to the garnishee:

You are hereby summoned, as garnishee of the defendant, C. D., and required, within 20 days after the service of this summons and the annexed complaint upon you, exclusive of the day of service, to answer, whether you are indebted to or have in your possession or under your control any property belonging to the defendant.

IF YOU ARE INDEBTED TO THE DEFENDANT FOR PAYMENT FOR THE SALE OF AGRICULTURAL PRODUCTS, YOU ARE ORDERED TO PAY THE PRESCRIBED AMOUNT TO THE DEFENDANT. YOU ARE ORDERED TO RETAIN FROM THE BALANCE THE AMOUNT OF THE PLAINTIFF'S CLAIM AND DISBURSEMENTS, AS STATED IN THE ANNEXED COMPLAINT PENDING THE FURTHER ORDER OF THE COURT. ANY EXCESS INDEBTEDNESS SHALL NOT BE SUBJECT TO THE GARNISHMENT. IF YOU HAVE PROPERTY BELONGING TO THE DEFENDANT AND THE AMOUNT OF INDEBTEDNESS RETAINED IS LESS THAN THE AMOUNT CLAIMED AND DISBURSEMENTS, YOU ARE TO RETAIN THE PROPERTY PENDING THE FURTHER ORDER OF THE COURT, EXCEPT AS PROVIDED IN SECTION 812.18 (3) OF THE WISCONSIN STATUTES. THE AMOUNT RETAINED BY YOU FOR THE PLAINTIFF'S DISBURSEMENTS MAY NOT EXCEED $40.

You are further required to serve a copy of your answer to the garnishee complaint on the undersigned attorney and to file your original answer with the clerk of this court, within the 20-day period. In case of your failure to answer, judgment will be entered against you for the amount of plaintiff's judgment against the defendant and costs, of which the defendant will also take notice.

If the property which is the subject of this garnishment action is the proceeds from the sale of crops, livestock, dairy products or another product grown or produced by a person or by his or her minor children, you must pay over to the principal defendant the appropriate amount under section 812.18 (2m) (b) of the Wisconsin Statutes.

Dated this .... day of ...., .... (year)

Clerk of .... Court

(Seal)

Attorney for Plaintiff:

....

P. O. Address

....

....

812.04(3) (3) A garnishment action shall be commenced by the filing of a garnishee summons and annexed complaint, except no action shall be deemed commenced as to any defendant upon whom service of authenticated copies of the summons and the complaint has not been made within 60 days after filing.

812.04 History History: Sup. Ct. Order, 67 Wis. 2d 585, 759, 778 (1975); Stats. 1975 s. 812.04; 1977 c. 80; 1979 c. 32 s. 92 (16); 1979 c. 228, 355; 1981 c. 317; 1983 a. 92, 257, 538; 1985 a. 135; 1987 a. 221; 1993 a. 80; 1997 a. 250.



812.05 Garnishee complaint before and after judgment; several garnishees.

812.05  Garnishee complaint before and after judgment; several garnishees.

812.05(1) (1) The garnishee complaint in a garnishment action before judgment must allege the existence of one of the grounds for garnishment mentioned in s. 812.02 (1) (a), the amount of the plaintiff's claim against the defendant and disbursements, not to exceed $40, above all offsets, known to the plaintiff, and that plaintiff believes that the named garnishee is indebted to or has property in his or her possession or under his or her control, other than earnings, as defined under s. 812.30 (7), belonging to the defendant (naming him or her) and that the indebtedness or property is, to the best of plaintiff's knowledge and belief, not exempt from execution.

812.05(2) (2) The garnishee complaint in a garnishment action after judgment must allege the existence of the grounds for garnishment mentioned in s. 812.02 (1) (b), and the name and location of the court, case number, if any, date of entry and amount of the judgment on which the garnishment action is based, the amount of the plaintiff's claim against the defendant and disbursements, not to exceed $40, above all offsets known to the plaintiff, and that plaintiff believes that the named garnishee is indebted to or has property in his or her possession or under his or her control belonging to the defendant (naming him or her) and that the indebtedness or property is, to the best of plaintiff's knowledge and belief, not exempt from execution.

812.05(3) (3) Any number of garnishees may be joined in the same garnishment action; but if a joint liability is claimed it shall be so stated in the complaint, otherwise the several garnishees shall be deemed severally proceeded against.

812.05(4) (4) If a garnishee defendant is named by a partnership name, service of the garnishee summons and complaint may be made upon any partner. A judgment rendered under such circumstances is a binding adjudication individually against each partner so served and is a binding adjudication against the partnership as to its assets anywhere.

812.05 History History: Sup. Ct. Order, 67 Wis. 2d 585, 759, 778 (1975); Stats. 1975 s. 812.05; 1977 c. 80; 1983 a. 257; 1993 a. 80.



812.06 Garnishee fees, costs.

812.06  Garnishee fees, costs. A garnishee shall be entitled to $3 as garnishee fee, and shall not be required to answer unless such fee is first paid. When a corporation is garnisheed such fee shall be paid to the person upon whom the garnishee summons and complaint is served. Such fee shall be taxed as costs in the action the same as witness fees are taxed.

812.06 History History: Sup. Ct. Order, 67 Wis. 2d 585, 759 (1975); Stats. 1975 s. 812.06; 1993 a. 213.



812.07 Service on garnishee and defendant.

812.07  Service on garnishee and defendant.

812.07(1) (1) Except as provided in s. 812.05 (4), the garnishee summons and complaint shall be served on the garnishee as required for the exercise of personal jurisdiction under ch. 801, and notice of such service in substantial conformity with sub. (4), or a copy of the garnishee summons and complaint, together with the summons in the principal action, shall be served on the principal defendant as required for the exercise of personal jurisdiction under ch. 801, not later than 10 days after service on the garnishee as provided in s. 801.11.

812.07(4) (4) Form of notice.

State of Wisconsin

.... Court

.... County

TO: ........

........

........

You are notified that an action has been commenced against you by .... on a claim of $.... and that your property in the hands of .... has been garnisheed to satisfy that claim.

Unless you demand a complaint as provided in the attached summons, or answer the garnishment complaint, a copy of which can be obtained from the undersigned, judgment will be taken against you and your property applied to pay the debt as provided by law.

Dated this .... day of .... .... (year)

Plaintiff by: ....

Plaintiff's attorney

Address ....

812.07(5) (5) Unless the notice, or a copy of the garnishee summons and complaint, is served, as provided in this section, the garnishee action shall be dismissed.

812.07 History History: Sup. Ct. Order, 67 Wis. 2d 585, 759, 778 (1975); Stats. 1975 s. 812.07; 1993 a. 80, 213; 1997 a. 250.



812.08 Judgment; bond.

812.08  Judgment; bond.

812.08(1)(1) No judgment in the principal action shall be entered against the defendant for an amount in excess of the liability of the garnishee to the principal defendant, unless the defendant makes a general appearance or is personally served and defaults or unless the defendant appears without objecting to the jurisdiction of the court over his or her person. An in rem judgment shall not bar another action for any unpaid balance of the claim.

812.08(2) (2) No money shall be paid by the garnishee to the plaintiff to satisfy an in rem judgment within one year from entry of such judgment unless the plaintiff executes a bond or undertaking to the garnishee, to be filed in the garnishee action, for double the amount paid, or for double the value of the property delivered conditioned that if the principal defendant within one year from entry of judgment secures relief under s. 806.07, and, in due course prevails on the merits, the plaintiff will pay the amount or any part thereof found due to the principal defendant or to the garnishee defendant, as the court orders.

812.08 History History: Sup. Ct. Order, 67 Wis. 2d 585, 759, 778 (1975); Stats. 1975 s. 812.08; 1993 a. 486.



812.11 Garnishee answer.

812.11  Garnishee answer. The garnishee shall, within 20 days from the service of a garnishee summons and complaint, exclusive of the day of service, serve upon the attorney for the plaintiff, and file with the clerk of court, an answer in which the garnishee shall state:

812.11(1) (1) Whether the garnishee was, at the time of the service of the garnishee summons, indebted or under any liability to the defendant, naming the defendant, in any manner or upon any account, specifying, if indebted or liable, the amount, the interest thereon, the manner in which evidenced, when payable, whether an absolute or contingent liability and the facts necessary to a complete understanding of such indebtedness or liability. When the garnishee is in doubt respecting any liability or indebtedness to the defendant, the garnishee may set forth the facts concerning the possible liability or indebtedness.

812.11(2) (2) Whether the garnishee held, at the time of the service of the garnishee summons, title to, possession of or any other interest in any land or personal property or any instruments or papers relating to any such land or personal property belonging to the defendant or in which the defendant is interested. If the garnishee admits holding any interest in property described in this subsection or is in doubt respecting whether the garnishee holds an interest in property described in this subsection, the garnishee shall set forth a description of the property and the facts concerning the property, and the title, interest or claim of the defendant in or to the property.

812.11(3) (3) If the garnishee claims any setoff or defense to any debt or liability or any lien or claim to property described in sub. (2), the garnishee shall allege the facts.

812.11(4) (4) The garnishee may state any claim of exemption from execution on the part of the defendant or other objection, known to the garnishee, against the right of the plaintiff to apply upon the plaintiff's demand the debt or property disclosed.

812.11(5) (5) If the garnishee discloses any debt or the possession of any property to which the defendant and other persons make claim, the garnishee may allege the names and residences of such other claimants and, so far as known, the nature of their claims.

812.11(7) (7) In addition to the requirements of sub. (1), if the garnishee is indebted to or under any liability to the defendant for payment for the sale of any crops, livestock, dairy products or another product grown or produced by a person or by his or her minor children, the garnishee answer shall state the amount to be paid under s. 812.18 (2m) (b) to the defendant and the balance held by the garnishee.

812.11(8) (8) Service upon the attorney for the plaintiff may be effected by mailing a copy of the garnishee answer to the attorney for the plaintiff at the attorney's post-office address as shown on the summons.

812.11 History History: Sup. Ct. Order, 67 Wis. 2d 585, 759 (1975); Stats. 1975 s. 812.11; 1983 a. 92; 1993 a. 80, 486.

812.11 Annotation A garnishee's answer indicating that it had no assets of the debtor was proper when it held partnership property but the garnishee complaint only named the partners as individuals and in no way identified the partnership although the underlying judgment was against the partnership. Ag Services of America, Inc. v. Krejchik, 2002 WI App 6, 250 Wis. 2d 340, 640 N.W.2d 125, 00-3430.



812.13 Payments by garnishee; releases.

812.13  Payments by garnishee; releases.

812.13(1) (1) If the answer shows a debt due to the defendant, the garnishee may pay the debt or an amount sufficient to cover the plaintiff's claim, as stated in the garnishee complaint and disbursements, not to exceed $40, to the clerk of the court. If prior to so doing, the plaintiff in writing requests the garnishee to pay the sum to the clerk, the garnishee shall, within 5 days after receipt of the request, pay the sum to the clerk. The clerk shall give a receipt for payment to the garnishee. The payment shall discharge the garnishee of all liability for the amount paid.

812.13(2) (2) If the debt disclosed is not due, this section shall apply when it becomes due, with like effect.

812.13(3) (3) If the garnishee fails to pay such sum within 5 days after receipt of such request, the plaintiff shall be entitled to judgment against the garnishee for the amount disclosed, when due, either before or after judgment in the original action and may collect the same by execution; but in case no judgment has been rendered in the principal action the execution against the garnishee shall require the sheriff to pay the money collected into court to abide the event of the principal action. Moneys paid into court shall be paid to the plaintiff when final judgment is rendered in the plaintiff's favor, and to the extent of satisfying the same, upon order of the court, and any balance to the party entitled thereto.

812.13(4) (4) If no such request is made and the garnishee does not elect to pay such sum to the clerk, the garnishee shall hold the same until order of the court. Any stipulation between the plaintiff and defendant shall be filed with the court.

812.13(5) (5) If judgment is against the plaintiff such moneys shall be paid to the defendant.

812.13 History History: Sup. Ct. Order, 67 Wis. 2d 585, 759 (1975); Stats. 1975 s. 812.13; 1977 c. 80; 1983 a. 257; 1993 a. 486.



812.14 Answer conclusive if no reply by plaintiff; procedure following reply.

812.14  Answer conclusive if no reply by plaintiff; procedure following reply.

812.14(1) (1) The answer of the garnishee shall be taken as true unless the plaintiff, within 20 days after the receipt of the answer of the garnishee, serves a reply upon the garnishee.

812.14(2) (2) Upon service of the reply, issue shall be joined between the plaintiff and garnishee, and the parties shall thereupon proceed as in ordinary civil actions.

812.14(3) (3) Trial of a garnishment issue shall be to the court.

812.14 History History: Sup. Ct. Order, 67 Wis. 2d 585, 759 (1975); Stats. 1975 s. 812.14.



812.15 Defendant or garnishee may defend both actions.

812.15  Defendant or garnishee may defend both actions.

812.15(1)(1) The defendant may, within 20 days from the service of the garnishee summons and complaint on the defendant, answer the garnishee complaint and defend the garnishment action upon any ground upon which a garnishee might defend, and may participate in the trial of any issue between the plaintiff and garnishee. The garnishee may, at the garnishee's option, defend the principal action for the defendant, if the latter does not defend.

812.15(2) (2) When any garnishee defends the principal action, the garnishee shall thereby become a party defendant in said action and shall be so entered of record by the clerk, but shall be liable only for the costs in said action.

812.15 History History: Sup. Ct. Order, 67 Wis. 2d 585, 759 (1975); Stats. 1975 s. 812.15; 1993 a. 486.



812.16 Principal action tried first; judgment.

812.16  Principal action tried first; judgment.

812.16(1) (1) No trial shall be had of the garnishment action until the plaintiff has judgment in the principal action and if the defendant has judgment the garnishment action shall be dismissed with costs.

812.16(2) (2) The court may adjudge the recovery of any debt, the conveyance, transfer or delivery to the sheriff or any officer appointed by the judgment of any real estate or personal property disclosed or found to be liable to be applied to the plaintiff's demand; or by the judgment pass the title thereto; and may therein or by its order direct the manner of making sale and of disposing of the proceeds thereof, or of any money or other thing paid or delivered to the clerk or officer. The judgment against a garnishee shall discharge the garnishee from all demands by the defendant for all property paid, delivered or accounted for by the garnishee, by force of such judgment.

812.16 History History: Sup. Ct. Order, 67 Wis. 2d 585, 759 (1975); Stats. 1975 s. 812.16; 1993 a. 486.

812.16 Cross-reference Cross-reference: See s. 811.14 for sale of perishable property.



812.17 Impleader.

812.17  Impleader. When the answer of the garnishee discloses that any 3rd person claims the debt or property in the garnishee's hands and the name and residence of such claimant the court may order that such claimant be impleaded as a defendant in the garnishment action and that notice thereof, setting forth the facts, with a copy of such order and answer be served upon the 3rd-person claimant, and that after such service is made the garnishee may pay or deliver to the officer or the clerk such debt or property and have a receipt therefor, which shall be a complete discharge from all liability for the amount so paid or property so delivered. Such notice shall be served as required for service of a summons. Upon such service being made such claimant shall be deemed a defendant in the garnishee action, and within 20 days shall answer setting forth the claimant's claim or any defense that the garnishee might have made.

812.17 History History: Sup. Ct. Order, 67 Wis. 2d 585, 759 (1975); Stats. 1975 s. 812.17; 1993 a. 486; 2007 a. 97.



812.18 Liability of garnishee.

812.18  Liability of garnishee.

812.18(1) (1) From the time of service upon the garnishee, the garnishee shall be liable to the creditor for the property then in the garnishee's possession or under his or her control belonging to the debtor or in which the debtor is interested to the extent of his or her right or interest therein and for all the garnishee's debts due or to become due to the debtor, except such as are exempt from execution, or are required by a court to be paid by the debtor as restitution under s. 973.20, but not in excess of the amount of the creditor's claim.

812.18(2m) (2m)

812.18(2m)(a)(a) In this section, "dependent" means any individual including a spouse who requires and is actually receiving substantial support and maintenance from the defendant.

812.18(2m)(b) (b) If the property which is the subject of a garnishment action is the proceeds from the sale of crops, livestock, dairy products or another product grown or produced by a person or by his or her minor children, the garnishee shall pay over to the defendant on the date when the payment would normally be made any exempt amount under s. 815.18 (3) (h).

812.18(2m)(c) (c) The restrictions of par. (b) do not apply in the case of:

812.18(2m)(c)1. 1. An order of any court for the support of any person.

812.18(2m)(c)2. 2. An order of any court of bankruptcy under chapter XIII of the bankruptcy act.

812.18(2m)(c)3. 3. Any debt due for any state or federal tax.

812.18(2m)(c)4. 4. An order of a court under s. 128.21.

812.18(3) (3) If the garnishee holds subject to the garnishment or pays pursuant to s. 812.13, moneys owed the principal defendant equal to the amount of the plaintiff's claim as set forth in the garnishee complaint and disbursements, then any excess moneys owed the defendant, and any garnisheed property in the garnishee's possession or control, shall no longer be subject to the garnishment. If the moneys owed by the garnishee to the defendant and so held are less than the amount claimed and disbursements, all property subject to the garnishment shall be held pending the further order of the court, subject to any rights of disposition that the garnishee may have, and all proceeds therefrom to which defendant would be entitled shall likewise be retained. The defendant may, on notice, petition the court for an order to release, from the garnishment, all property or its proceeds not reasonably required to assure payment of the plaintiff's claim and disbursements.

812.18 History History: Sup. Ct. Order, 67 Wis. 2d 585, 759, 778 (1975); Stats. 1975 s. 812.18; 1977 c. 29, 80; 1979 c. 221; 1983 a. 92, 257; 1987 a. 398; 1989 a. 278; 1993 a. 80, 213.

812.18 Cross-reference Cross-reference: See s. 16.53 (1) (d) 4. for provision as to authority of the secretary of administration in garnishment matters.

812.18 Cross-reference Cross-reference: See s. 425.106 for exemptions arising out of consumer credit transactions.



812.19 Nonliability as garnishee; judgment when rendered.

812.19  Nonliability as garnishee; judgment when rendered.

812.19(1)(1) No person shall be liable as garnishee:

812.19(1)(a) (a) By reason of his having drawn, accepted, made, endorsed or guaranteed any negotiable instrument; or

812.19(1)(b) (b) By reason of anything received or collected by that person by execution or other process; or

812.19(1)(c) (c) By reason of any money in his hands as a public officer; or

812.19(1)(d) (d) By reason of anything owing by that person upon a contingency.

812.19(5) (5) Property in a safe deposit box in any bank or safe deposit company is not property in the possession or control of such bank or safe deposit company within the meaning of this subchapter.

812.19(6) (6) A debt owing by the owner of property subject to a construction lien, pursuant to s. 779.01, shall not be deemed absolutely due until the claims of subcontractors and employees under s. 779.01 have matured or expired.

812.19(7) (7) Except as provided in this section, judgment may be given for anything owing, although it has not become due in which case the garnishee shall not be required to pay or deliver it before the time appointed by the contract.

812.19 History History: Sup. Ct. Order, 67 Wis. 2d 585, 759 (1975); 1975 c. 198; Stats. 1975 s. 812.19; 1979 c. 32 s. 92 (9); 1993 a. 80, 213, 490.

812.19 Cross-reference Cross-reference: See s. 895.36, providing that no person shall be liable as garnishee of a public corporation.

812.19 Annotation Future profits of a corporation are a contingent liability as to a shareholder and are not subject to garnishment. Olen v. Phelps, 200 Wis. 2d 155, 546 N.W.2d 507 (Ct. App. 1996), 93-3302.



812.20 Action by defendant against garnishee stayed.

812.20  Action by defendant against garnishee stayed. Except upon the order of a judge no action shall be commenced by the defendant or the defendant's assignee against a garnishee upon any garnisheed claim or demand or to recover any property garnisheed, or execution be issued upon a judgment in favor of defendant against such garnishee, until the termination of the garnishment action; and if an action has been commenced or an execution issued it shall be stayed by the court or a judge thereof as to the garnishee upon the garnishee's application.

812.20 History History: Sup. Ct. Order, 67 Wis. 2d 585, 759 (1975); Stats. 1975 s. 812.20; 1993 a. 213.



812.21 Release of garnishment; bond.

812.21  Release of garnishment; bond.

812.21(1) (1) The defendant may file with the clerk of the court a bond, executed by at least 2 sureties, resident freeholders of the state, to the effect that they will on demand pay to the plaintiff the amount of the judgment that may be recovered against such defendant not exceeding a sum specified, which shall be 1 1/2 times the amount of the debt specified in the garnishee complaint or in such less sum as the court directs. If the plaintiff fails to take issue with the garnishee answer the bond shall be conditioned to pay to the plaintiff the amount of the debt admitted or of the value of the property held by the garnishee.

812.21(2) (2) The sureties shall justify their responsibility by affidavit annexed, stating a sum which each is worth in property within this state, above all the surety's liabilities and exclusive of property exempt from execution, the aggregate of which sums shall be double the amount specified in the bond. The defendant shall serve on the plaintiff a copy of such bond with a notice of where the same was filed. Within 3 days after the receipt thereof the plaintiff may notify the defendant that the plaintiff excepts to the sufficiency of the sureties, otherwise the plaintiff waives all objections to them. When the plaintiff excepts, the sureties shall justify in like manner as bail on arrest, and ss. 818.17, 818.18 and 818.19 shall be applicable thereto. Thereafter the garnishee shall be discharged and the garnishment proceedings shall be deemed discontinued, and any money or property paid or delivered to any officer shall be surrendered to the person entitled thereto, and the costs shall be taxable as disbursements of the plaintiff in the action if the plaintiff recovers.

812.21 History History: Sup. Ct. Order, 67 Wis. 2d 585, 759, 779 (1975); Stats. 1975 s. 812.21; Sup. Ct. Order, 83 Wis. 2d xiii; 1993 a. 486.



812.22 Costs.

812.22  Costs. In case of a trial of an issue between the plaintiff and any garnishee, the prevailing party shall recover taxable costs.

812.22 History History: Sup. Ct. Order, 67 Wis. 2d 585, 759 (1975); Stats. 1975 s. 812.22.



812.24 Penalties.

812.24  Penalties.

812.24(1)(1) Any creditor who violates s. 812.01 (3) or 812.02 (2) shall forfeit not more than $100 which forfeiture shall be paid to the county treasurer.

812.24(2) (2) The court before which the garnishment action is pending shall have summary jurisdiction under this section.

812.24 History History: Sup. Ct. Order, 67 Wis. 2d 585, 759 (1975), 779; Stats. 1975 s. 812.24; 1977 c. 203.



812.30 Definitions.

812.30  Definitions. In this subchapter:

812.30(1) (1) "Business day" has the meaning given in s. 421.301 (6).

812.30(2) (2) "Court" includes a circuit court commissioner assigned to preside at a proceeding under this subchapter.

812.30(3) (3) "Creditor" means a person who has a claim against a debtor.

812.30(4) (4) "Debtor" means the person whose earnings are subject to the garnishment and who is either the judgment debtor or the judgment debtor's spouse whose earnings are marital property.

812.30(5) (5) "Dependent" means the debtor's spouse if living in the debtor's household and any other individual whom the debtor is legally required to support and to whom the debtor provides substantial support or maintenance.

812.30(6) (6) "Disposable earnings" means that part of the earnings of the debtor remaining after deducting social security taxes and federal and state income taxes listed on the person's wage statement.

812.30(7) (7) "Earnings" means compensation paid or payable by the garnishee for personal services, whether designated as wages, salary, commission, bonus or otherwise, and includes periodic payments under a pension or retirement program.

812.30(8) (8) "Household income" means the disposable earnings of the debtor and dependents during any month in which the garnishment is in effect, plus unearned income received by the debtor and dependents in that month, less any of the debtor's earnings assigned by court order under ch. 767.

812.30(9) (9) "Need-based public assistance" means aid to families with dependent children, relief funded by a relief block grant under ch. 49, relief provided by counties under s. 59.53 (21), medical assistance, supplemental security income, food stamps, or benefits received by veterans under s. 45.40 (1m) or under 38 USC 501 to 562.

812.30(10) (10) "Poverty line" means the income guideline established under 42 USC 9902 (2).

812.30 History History: 1993 a. 80; 1995 a. 27, 201; 2001 a. 61; 2005 a. 22; 2009 a. 113.



812.31 Procedure.

812.31  Procedure.

812.31(1)(1) The procedures in this subchapter govern the garnishment of earnings, regardless of the amount of the judgment debt. Except as otherwise provided in this subchapter, the general rules of practice and procedure in chs. 750 to 758 and 801 to 847 shall apply to actions under this subchapter. Section 799.06 (2) shall apply to actions under this subchapter.

812.31(2) (2) Venue for earnings garnishment is prescribed by s. 801.50; the garnishee shall be deemed a defendant for purposes of that statute.

812.31(3) (3) An earnings garnishment action may not be commenced in a county other than the county where the judgment is entered unless a transcript of the judgment is entered in that county.

812.31(4) (4) Each pleading or other document in an earnings garnishment proceeding shall designate each party as creditor, debtor or garnishee.

812.31 History History: 1993 a. 80; 1995 a. 224.



812.32 Earnings garnishment generally.

812.32  Earnings garnishment generally. Earnings garnishment is an action to collect an unsatisfied civil judgment for money damages plus statutory interest and costs, from earnings payable by the garnishee to the debtor.

812.32 History History: 1993 a. 80.

812.32 Annotation How Do Creditors, Debtors and Overburdened Small Claims Courts Get Relief? 1993 Wisconsin Act 80. Fullin. Wis. Law. March 1994.



812.33 Garnishee fee.

812.33  Garnishee fee. The creditor shall pay a $15 fee to the garnishee for each earnings garnishment or each stipulated extension of that earnings garnishment. This fee shall be included as a cost in the creditor's claim in the earnings garnishment.

812.33 History History: 1993 a. 80.



812.34 Exemption.

812.34  Exemption.

812.34(1)(1) The exemptions provided in this section do not apply if the judgment debt meets one of the following conditions:

812.34(1)(a) (a) Was ordered by a court under s. 128.21 or by any court of the United States under 11 USC 1301 to 1330.

812.34(1)(b) (b) Is for the support of any person.

812.34(1)(c) (c) Is for unpaid taxes.

812.34(2) (2)

812.34(2)(a)(a) Unless the court grants relief under s. 812.38 (2) or par. (b) or (c) applies, 80% of the debtor's disposable earnings are exempt from garnishment under this subchapter.

812.34(2)(b) (b) The debtor's earnings are totally exempt from garnishment under this subchapter if:

812.34(2)(b)1. 1. The debtor's household income is below the poverty line.

812.34(2)(b)2. 2. The debtor receives need-based public assistance, has received such assistance within 6 months prior to service of the earnings garnishment forms upon the garnishee or has been determined eligible to receive need-based assistance although actual receipt of benefits has not commenced.

812.34(2)(c) (c) If the garnishment of 20% of the debtor's disposable income under this subchapter would result in the debtor's household income being below the poverty line, the amount of the garnishment is limited to the debtor's household income in excess of the poverty line before the garnishment is in effect.

812.34(3) (3) The judicial conference shall adopt and make available schedules and worksheets to assist debtors in computing their eligibility for exemption under sub. (2) (b) 1. The schedules shall divide the annual poverty line for families of various sizes by 12, rounding to the nearest dollar, and the worksheets shall assist debtors to compute their household incomes. The judicial conference shall develop separate schedules for debtors paid on a weekly, biweekly, semimonthly and monthly basis by dividing the annual poverty line by 52, 26, 24 and 12, respectively, and rounding to the nearest dollar. The judicial conference shall revise those schedules annually to reflect changes in the poverty line. The revised schedules shall take effect July 1 for earnings garnishments or extensions commencing thereafter.

812.34 History History: 1993 a. 80; 1999 a. 119; 2003 a. 138.



812.35 Commencement of action.

812.35  Commencement of action.

812.35(1) (1) To commence an earnings garnishment proceeding, the judgment creditor shall file with the clerk of courts a garnishment notice under s. 812.44 (2).

812.35(1a) (1a) No earnings garnishment action may be brought to recover the amount owed by a debtor for the payment of a payday loan, as defined in s. 138.14 (1) (k).

812.35(2) (2) Upon receipt of the notice under sub. (1) and payment of the fee under s. 814.62 (1), the clerk of courts shall issue 2 earnings garnishment forms under s. 812.44 (3) for each garnishee. Blank earnings garnishment forms may be issued, but they shall carry the court seal. A circuit court may permit, by rule, the clerk to issue earnings garnishment forms after payment of the fee but before the filing of the notice under sub. (1). That circuit court rule shall require the notice to be filed with the court at a later time, but no later than 5 business days after the date the garnishee is served under sub. (3).

812.35(3) (3)

812.35(3)(a)(a) Within 60 days after filing the notice under sub. (1) and as specified under sub. (4) (c), the creditor shall serve one of the 2 earnings garnishment forms upon the debtor by one of the following means:

812.35(3)(a)1. 1. First class mail.

812.35(3)(a)2. 2. Certified mail, return receipt requested.

812.35(3)(a)3. 3. Any means permissible for the service of a summons in a civil action, other than publication.

812.35(3)(b) (b) Within 60 days after filing the notice under sub. (1), the creditor shall serve one of the 2 earnings garnishment forms upon the garnishee by one of the means listed under par. (a) 1. to 3., or by other means if the garnishee signs an admission of service.

812.35(4) (4)

812.35(4)(a)(a) The creditor shall tender the garnishee fee under s. 812.33 to the garnishee at the time that the earnings garnishment form is served.

812.35(4)(b) (b) The creditor shall serve all of the following on the debtor at the time that the earnings garnishment form is served:

812.35(4)(b)1. 1. An exemption notice under s. 812.44 (4).

812.35(4)(b)2. 2. An answer form under s. 812.44 (5).

812.35(4)(b)3. 3. The schedules and worksheets adopted under s. 812.34 (3).

812.35(4)(c) (c) Service on the debtor shall be made within 7 business days after the date of service on the garnishee and at least 3 business days before the payday of the first pay period affected by the garnishment. Service by mail is complete upon mailing.

812.35(5) (5) Upon being served, the garnishee shall determine whether the garnishee may become obligated to the debtor for earnings earned within pay periods beginning within 13 weeks after the date of service. If it is unlikely that the garnishee will become so obligated, the garnishee shall send a statement of that fact to the creditor by the end of the 7th business day after receiving the earnings garnishment form under sub. (3). The creditor shall send a copy of this statement to the court within 7 business days after receipt of the statement.

812.35(6) (6) If the garnishee may become obligated to the debtor for earnings earned within pay periods beginning within 13 weeks after the date of service, but one or more earnings garnishments against the debtor have already been served on the garnishee and not terminated, the garnishee shall retain the earnings garnishment form and place the garnishment into effect the pay period after the last of any prior earnings garnishments terminates. The garnishee shall notify the debtor of the amount of the garnishment and shall notify the creditor of the amount owed on the pending garnishments by the end of the 7th business day after receipt of the garnishment form under sub. (3). If, before the earnings garnishment takes effect, the garnishee determines that it is unlikely that the garnishee will continue to be obligated to the debtor for earnings, the garnishee shall notify the creditor and court under sub. (5) within 7 business days after making that determination.

812.35 History History: 1993 a. 80; 2009 a. 405.



812.37 Debtor's answer.

812.37  Debtor's answer.

812.37(1)(1) Except as provided in s. 812.34 (1), the debtor may claim an exemption under s. 812.34 (2) (b) or a limit to the garnishment under s. 812.34 (2) (c), or may assert any defense to the earnings garnishment, by completing the answer form and delivering or mailing it to the garnishee. The debtor or debtor's spouse may file an answer or an amended answer at any time before or during the effective period of the earnings garnishment.

812.37(2) (2) Whenever the garnishee receives a debtor's answer or amended answer, the garnishee shall mail a copy of the answer to the creditor by the end of the 3rd business day after receiving the debtor's answer, writing on that copy the date of receipt of the answer by the garnishee.

812.37(3) (3) Unless served with an order of the court directing otherwise, in determining whether to pay any part of the debtor's earnings to the creditor, the garnishee shall accept as true and binding any exemption claimed in the debtor's answer or any amended answer received before payment is made to the creditor under s. 812.39 (1).

812.37 History History: 1993 a. 80; 1997 a. 291; 2003 a. 138.



812.38 Judicial hearing.

812.38  Judicial hearing.

812.38(1)(1)

812.38(1)(a)(a) The creditor may file with the court a motion for a hearing and a written objection to the debtor's answer.

812.38(1)(b) (b) The debtor may file with the court a written petition for relief from the earnings garnishment if the exemption percentage under s. 812.34 (2) (a) is insufficient for the debtor to acquire the necessities of life for the debtor and his or her dependents. The petition shall state with reasonable specificity the grounds for the relief requested and shall include any additional information necessary to support the petition.

812.38(1)(c) (c) Any party to the earnings garnishment may move the court to order any other party to comply with the provisions of this subchapter, or for other equitable relief.

812.38(2) (2) A motion or petition under sub. (1) may be made at any time during the pendency of the earnings garnishment. Within 5 business days after a motion or petition is filed under sub. (1), the court shall schedule the matter for a hearing to be held as promptly as practicable. The court shall notify the parties of the time and place of the hearing. Upon conclusion of the hearing, the court shall make findings of fact and conclusions of law. The court shall make such order as required by these findings and conclusions. If the order permits the garnishment to proceed, the date on which the order is served upon the garnishee shall substitute for the original date of service of the garnishment upon the garnishee under s. 812.35 (3) for the purpose of determining any 13-week period under s. 812.35 (5) or (6). A court order shall bind the garnishee from the time the order is served upon him or her.

812.38(3) (3)

812.38(3)(a)(a) If the court finds that the debtor's answer was asserted in bad faith, the court shall award the creditor actual damages, costs and reasonable attorney fees resulting from the additional proceedings.

812.38(3)(b) (b) If the court finds that the creditor objected to the debtor's answer in bad faith, the court shall award the debtor actual damages, costs and reasonable attorney fees resulting from the additional proceedings.

812.38(3)(c) (c) The court may order judgment for damages, costs and attorney fees assessed under this subsection. If the party in whose favor an attorney fee award is made is not indebted to his or her attorney for fees, the court shall award the attorney fee directly to the attorney and enter judgment in favor of the attorney. Upon motion of any party in interest, on notice, the court may make any order necessary to protect the rights of those interested.

812.38 History History: 1993 a. 80; 2003 a. 138.



812.39 Payment to creditor.

812.39  Payment to creditor.

812.39(1)(1) Between 5 and 10 business days after the payday of each pay period in which the debtor's earnings are subject to the earnings garnishment, the garnishee shall pay the creditor that portion of the debtor's nonexempt disposable earnings to which the creditor is entitled.

812.39(2) (2) Court-ordered assignments of the debtor's earnings for support or maintenance under ch. 767, regardless of the date the garnishee first receives notice of the assignment, take priority over an earnings garnishment under this subchapter. If the debtor's earnings are subject to assignment under s. 767.75, the creditor shall not be entitled to an amount greater than 25% of the debtor's disposable earnings less the amount assigned under s. 767.75.

812.39(3) (3) The garnishee shall provide written notice to the debtor of any amounts paid to a creditor under this subchapter, at the time that the debtor's earnings are paid to the creditor.

812.39 History History: 1993 a. 80; 2005 a. 443 s. 265.



812.40 Stipulated extension.

812.40  Stipulated extension. At any time while an earnings garnishment is in effect, the debtor and creditor may stipulate in writing to an extension of the earnings garnishment for additional pay periods. The extension may commence on the first day after the earnings garnishment ends and shall end within 13 weeks after the last day of the last pay period affected by the earnings garnishment. The garnishee shall be bound by the extension if a copy of the stipulation is delivered or mailed to the garnishee, together with an additional garnishee fee under s. 812.33, before the last day of the last pay period affected by the earnings garnishment or any prior stipulated extension of the earnings garnishment. A stipulated extension is void and the garnishee fee shall be refunded if, prior to the last day of the last pay period affected by the earnings garnishment, the garnishee is served under s. 812.35 (3) by a creditor seeking to satisfy a different judgment against the debtor.

812.40 History History: 1993 a. 80.



812.41 Garnishee liability.

812.41  Garnishee liability.

812.41(1)(1) If the garnishee fails to pay over funds to which the creditor is entitled under this subchapter within the time required under s. 812.39, the creditor may, upon notice to all of the parties, move the court for judgment against the garnishee in the amount of the unsatisfied judgment plus interest and costs. The garnishee may assert the affirmative defense that the amount of the debtor's nonexempt disposable earnings that the creditor should have been paid is less than the amount of the unsatisfied judgment balance. If the garnishee proves that defense, the garnishee's liability is limited to the amount the creditor should have been paid or $100, whichever is greater.

812.41(2) (2) The debtor may move the court for judgment against the garnishee for the debtor's actual damages if the garnishee deducts more from the debtor's earnings than is authorized by this subchapter.

812.41(3) (3) In any proceeding under sub. (2), the garnishee may assert the affirmative defense that the wrongful conduct of the garnishee was not intentional and resulted from a bona fide error notwithstanding the maintenance of procedures reasonably adapted to avoid that error. If the garnishee proves that defense, liability of the garnishee is limited to the return to the debtor of any exempt disposable earnings paid to the creditor.

812.41 History History: 1993 a. 80.

812.41 Annotation When a garnishee/employer failed to withhold any wages in an earnings garnishment, the plaintiffs action against the employer for its failure to respond to the garnishment complaint was an action against the employer only. Consequently, the bankruptcy law automatic stay provisions do not apply. Kenosha Hospital & Medical Center v. Garcia, 2004 WI 105, 274 Wis. 2d 338, 683 N.W.2d 851, 02-1727.

812.41 Annotation The notice of motion for judgment against the garnishee in an earnings garnishment procedure should be served like a summons in the present case rather than as a paper in a pending action. Kenosha Hospital v. Garcia, 2004 WI 105, 274 Wis. 2d 338, 683 N.W.2d 851, 02-1727.



812.42 Garnishment of earnings of public officers and employees.

812.42  Garnishment of earnings of public officers and employees.

812.42(1)(1)

812.42(1)(a) (a) This section does not apply or extend to money due to an officer or employee for reimbursement for expenditures made by him or her in the discharge of his or her duties.

812.42(1)(b) (b) Actions under this section are subject to rules promulgated under s. 16.53 (1) (d) 4.

812.42(2) (2)

812.42(2)(a)(a) Except as provided in this section, the procedures in earnings garnishment actions brought against the state or a political subdivision of the state shall be as provided in this subchapter. The creditor shall serve the earnings garnishment forms under s. 812.35 upon the department of administration if the state is the garnishee; upon the city treasurer if a 1st class city is the garnishee; and upon the secretary or clerk if any other political subdivision is the garnishee.

812.42(2)(b) (b) Notwithstanding ss. 812.35 and 812.40, a garnishment of earnings payable to a debtor by the state or a political subdivision of the state shall remain valid and effective until the judgment is satisfied, unless sooner terminated by order of the court.

812.42(2)(c) (c) In addition to the $15 garnishee fee, the garnishee shall receive a $3 fee for each payment delivered to the creditor under s. 812.39 after the first payment. That additional fee shall be deducted from the moneys delivered to the creditor. Those fees become part of the funds of the state if the department of administration is the garnishee, or funds of the appropriate governmental subdivision if any other governmental entity is the garnishee. The judgment creditor shall pay the initial garnishee fee to the secretary of administration or other governmental subdivision, as applicable.

812.42 History History: 1993 a. 80; 2003 a. 33.



812.43 Retaliation by garnishee for earnings garnishment forbidden.

812.43  Retaliation by garnishee for earnings garnishment forbidden. Unless permitted under any applicable collective bargaining agreement, a garnishee shall not impose any fee or take any adverse action against a debtor by reason of the garnishment of the debtor's earnings. If a garnishee violates this section, the debtor may bring an action for reinstatement, back wages and benefits, restoration of seniority, other relief allowed by law and reasonable attorney fees incurred in bringing this action.

812.43 History History: 1993 a. 80.



812.44 Forms.

812.44  Forms.

812.44(1)(1)

812.44(1)(a) (a) The judicial conference shall review the forms in this subchapter and may periodically revise those forms. Those revisions may not alter the rights of the parties under this subchapter. The judicial conference shall notify the clerks of court and any interested person of any forms revised under this subsection.

812.44(1)(b) (b) Except as provided under par. (bg), no party may use a form substantially different from those in this subchapter as revised under this subsection. No party may alter those forms in a manner that may mislead any other party. If the court finds that a party has used a misleading form, the court shall award the aggrieved party actual damages, costs and reasonable attorney fees resulting from the additional proceeding.

812.44(1)(bg) (bg) If the judgment debt meets one of the conditions under s. 812.34 (1), the creditor shall amend the forms used under this subchapter to inform the garnishee and debtor that the exemptions provided under s. 812.34 (1) do not apply.

812.44(1)(c) (c) No garnishee is required to act as requested by any form in this subchapter that does not identify the parties as required by s. 812.31 (4) or that is illegibly completed or otherwise unintelligible. No garnishee is liable to any person for refusing to so act. The garnishee shall mail that form back to the sending party, if known, within 3 days after receipt. The garnishee shall include with the returned form a statement specifying the defect in the form and that the garnishee is not acting as requested by the form under the authority of this paragraph.

812.44(2) (2) The notice filed by the creditor to initiate an earnings garnishment under s. 812.35 (1) shall be in substantially the following form:

STATE OF WISCONSIN

CIRCUIT COURT: .... County

A.B., Creditor File or Reference Number ......

vs. EARNINGS

C.D., Debtor GARNISHMENT

and NOTICE

E.F., Garnishee

To the Clerk of Circuit Court:

Please take and file notice that the creditor has today commenced an earnings garnishment action under subchapter II of chapter 812 of the Wisconsin Statutes against the debtor and the garnishee to collect an unsatisfied civil judgment. The judgment was entered on the .... day of ...., ...., (year) by .... (County Circuit or Federal District) Court. The case number of the action in which the judgment is entered is .... [and a transcript of the judgment was entered in this county in file number ....]. The creditor's total claim for the unsatisfied portion of this judgment plus statutory interest and costs is $....

The names and addresses last known to the creditor of the parties to this proceeding are as follows:

Debtor

Name: ....

Address: ....

Garnishee

Name: ....

Address: ....

Creditor

Name: ....

Address: ....

Creditor's Attorney

Name: ....

Address: ....

Signature of Creditor or Creditor's Attorney: ....

Date: ....

812.44(3) (3) The earnings garnishment form issued by the clerk under s. 812.35 (2) shall be in substantially the following form:

STATE OF WISCONSIN

CIRCUIT COURT: .... County

A.B., Creditor

vs. File or Reference Number ....

C.D., Debtor EARNINGS

and GARNISHMENT

E.F., Garnishee

THE STATE OF WISCONSIN, To the garnishee:

The creditor has been awarded a court judgment that has not been paid. As a result, the creditor claims that a total of $.... is owed by the debtor, as follows:

A. Unpaid balance on judgment $....

B. Unpaid postjudgment interest $....

C. Costs of this earnings garnishment
(estimated) $....

TOTAL $....

The creditor believes that you will owe the debtor for earnings within the next 13 weeks. If the $15 fee is tendered with these papers, you are directed by the court to do the following:

DETERMINE WHETHER YOU WILL

OWE THE DEBTOR EARNINGS

1. Determine if you are likely to owe the debtor for earnings in pay periods beginning within the next 13 weeks.

2. If you are not likely to owe the debtor for earnings in pay periods beginning within the next 13 weeks, send a statement stating that fact to the creditor by the end of the 7th business day after receiving the earnings garnishment forms.

IF THE DEBTOR SENDS YOU AN ANSWER

3. Whenever you receive a debtor's answer form from the debtor, mail a copy of the answer form to the creditor by the end of the 3rd business day after receipt of that form. Include the date you received the answer form on the copy sent to the creditor.

4. If the debtor's answer form claims a complete exemption or defense, do not withhold or pay to the creditor any part of the debtor's earnings under this garnishment unless you receive an order of the court directing you to do so.

MULTIPLE EARNINGS GARNISHMENTS

5. If the debtor's earnings are already being garnisheed when you receive this earnings garnishment, place this earnings garnishment into effect the pay period after the last of any prior earnings garnishments terminates. Notify the debtor of the amount of the garnishment and notify the creditor of the amount owed on the pending garnishments by the end of the 7th business day after you receive these forms. If there are no prior pending earnings garnishments against the debtor's earnings, place this earnings garnishment into effect the pay period after you receive it.

EARNINGS GARNISHMENTS LAST 13 WEEKS,
EXCEPT FOR PUBLIC EMPLOYEES

6. The garnishment of the earnings of employees of the state of Wisconsin and its political subdivisions remain in effect until the judgment is satisfied. The garnishment of earnings of other employees will affect the debtor's earnings for all pay periods beginning within 13 weeks after you receive it, unless the debtor's earnings are already being garnisheed. If this earnings garnishment is delayed under paragraph 5, above, it will affect the debtor's earnings for all pay periods beginning within 13 weeks after the first day of the pay period that you put this earnings garnishment into effect. If the amount claimed by the creditor is fully paid before the end of the 13 weeks, this earnings garnishment will terminate at that point.

PAYING THE CREDITOR

7. Between 5 and 10 business days after each payday of a pay period affected by this earnings garnishment, pay the creditor 20% of the debtor's disposable earnings for that pay period. Payment is complete upon mailing.

EFFECT OF COURT-ORDERED

ASSIGNMENTS FOR SUPPORT

8. If the debtor has assigned his or her earnings for support by court order, those support payments take priority over this earnings garnishment. If 25% or more of the debtor's disposable earnings is assigned for support by court order, do not pay any part of the debtor's earnings to the creditor. Instead, send the creditor a statement of that fact by the end of the 7th business day after you receive these forms. If less than 25% of the debtor's earnings is assigned for support by court order, the amount the creditor must be paid is reduced so that the total of earnings assigned and garnisheed does not exceed 25% of the debtor's disposable earnings.

EXTENSIONS

9. The debtor and creditor may agree in writing to extend this earnings garnishment for additional pay periods beginning within 13 weeks after this earnings garnishment would otherwise terminate. If you receive a written extension stipulation, and an additional garnishee fee for each extension, you must honor it unless a different garnishment against this debtor's earnings is served upon you before the extension takes effect. In that case, the extension is void and you must return the extension fee to the party who paid it to you.

812.44(4) (4) The notice of exemption served upon the garnishee under s. 812.35 (4) shall be in substantially the following form:

STATE OF WISCONSIN

CIRCUIT COURT: .... County

A.B., Creditor

vs. File or Reference Number ....

C.D., Debtor EXEMPTION NOTICE

and EARNINGS GARNISHMENT

E.F., Garnishee

To the debtor:

The creditor was awarded a judgment against you or your spouse by .... (County Circuit or Federal District) Court on the .... day of ...., .... (year) That judgment not having been fully paid, the creditor has now filed a garnishment proceeding against your earnings from the garnishee. This means that the creditor is seeking to take some of your earnings to satisfy part or all of the judgment against you or your spouse.

The total amount of the creditor's claim is as follows:

Unpaid balance on judgment $....

Unpaid postjudgment interest $....

Costs:

a. Garnishment filing fee $....

b. Garnishee fee $....

c. Service of process (estimate) $....

TOTAL $....

By law, you are entitled to an exemption of not less than 80% of your disposable earnings. Your "disposable earnings" are those remaining after social security and federal and state income taxes are withheld.

Your earnings are completely exempt from garnishment if:

1. Your household income is below the federal poverty level. See the enclosed schedules and worksheet to determine if you qualify for this exemption.

2. You receive aid to families with dependent children, relief funded by a relief block grant under ch. 49, relief provided by counties under section s. 59.53 (21) of the Wisconsin Statutes, medical assistance, supplemental security income, food stamps, or veterans benefits based on need under 38 USC 501 to 562 or section 45.351 (1) of the Wisconsin Statutes, or have received these benefits within the past 6 months.

3. At least 25% of your disposable earnings are assigned by court order for support.

If the garnishment of 20% of your disposable income would result in the income of your household being below the poverty line, the garnishment is limited to the amount of your household's income in excess of the poverty line.

If you qualify for a complete exemption or for a limit on the amount of the garnishment to the amount that your household's income exceeds the poverty line, you must give or mail a copy of the enclosed debtor's answer form to the garnishee in order to receive that increased exemption.

If your circumstances change while the garnishment is in effect, you may file a new answer at any time.

If you do not qualify for a complete exemption, but you will not be able to acquire the necessities of life for yourself and your dependents if your earnings are reduced by this earnings garnishment, you may ask the court in which this earnings garnishment was filed to increase your exemption or grant you other relief.

IF YOU NEED ASSISTANCE

CONSULT AN ATTORNEY

If you have earnings that are being garnisheed that are exempt or subject to a defense, the sooner you file your answer or seek relief from the court, the sooner such relief can be provided. This earnings garnishment affects your earnings in pay periods beginning within 13 weeks after it was served on the garnishee. You may agree in writing with the creditor to extend it for additional 13-week periods until the debt is paid.

PENALTIES

If you wrongly claim an exemption or defense in bad faith, or if the creditor wrongly objects to your claim in bad faith, the court may order the person who acted in bad faith to pay court costs, actual damages and reasonable attorney fees.

812.44(5) (5) The debtor's answer form under s. 812.37 shall be in substantially the following form:

STATE OF WISCONSIN

CIRCUIT COURT: .... County

A.B., Creditor

vs. File or Reference Number ....

C.D., Debtor EARNINGS GARNISHMENT

and DEBTOR'S ANSWER

E.F., Garnishee

To the garnishee:

My earnings are COMPLETELY EXEMPT from earnings garnishment because:

... 1. The judgment has been paid or is void.

... 2. I receive, am eligible for, or have within 6 months received, aid to families with dependent children, relief funded by a relief block grant under ch. 49, relief provided by counties under section 59.53 (21) of the Wisconsin Statutes, medical assistance, supplemental security income, food stamps, or veterans benefits based on need under 38 USC 501 to 562 or section 45.351 (1) of the Wisconsin Statutes.

... 3. At least 25% of my disposable earnings are assigned for support by court order.

... 4. My household income is less than the poverty line, or this garnishment would cause that to happen.

... 5. I have another defense to this earnings garnishment (explain briefly).

I understand that if I claim a complete exemption or defense in bad faith, I may be held liable to the creditor for actual damages, costs and reasonable attorney fees.

DATE .... Signature of Debtor ....

Address ....

Telephone Number ....

Date Received by Garnishee ....

812.44(6) (6) The creditor's objection to the debtor's answer and demand for hearing shall be in substantially the following form:

STATE OF WISCONSIN

CIRCUIT COURT: .... County

A.B., Creditor File or Reference Number ....

vs. OBJECTION TO

C.D., Debtor DEBTOR'S ANSWER

and AND DEMAND FOR HEARING

E.F., Garnishee EARNINGS GARNISHMENT

To the Clerk of Circuit Court:

I hereby object to the debtor's answer and demand a hearing to resolve the issues in controversy. By statute, this hearing must be held as soon as practicable after this objection and demand are filed. I object to the debtor's answer for the following reasons (explain briefly):

Please schedule this hearing and notify all parties.

To the best of my knowledge, the debtor's current address:

.... is the same as that stated in the notice I filed to commence this earnings garnishment.

.... is now

I understand that if I object to the debtor's answer in bad faith, I may be held liable to the debtor for actual damages, costs and reasonable attorney fees.

Date: .... Creditor or Creditor's Attorney: ....

Address: .....

812.44 History History: 1993 a. 80, 490; 1995 a. 27, 224; 1997 a. 35, 250, 291; 1999 a. 32; 2001 a. 38; 2003 a. 138; 2009 a. 28.






813. Injunctions, ne exeat and receivers.

813.01 Order substituted for injunction.

813.01  Order substituted for injunction. The writ of injunction is abolished. An injunction may be the final judgment in the action or may be allowed as a provisional remedy therein; and when so allowed it shall be by order as prescribed by this chapter.

813.01 History History: Sup. Ct. Order, 67 Wis. 2d 585, 760 (1975); Stats. 1975 s. 813.01.

813.01 Annotation An injunction may be used to prevent prospective violations of a restrictive covenant. Cobb v. Milwaukee County, 60 Wis. 2d 99, 208 N.W.2d 848 (1973).



813.02 Temporary injunction; when granted.

813.02  Temporary injunction; when granted.

813.02(1) (1)

813.02(1)(a)(a) When it appears from a party's pleading that the party is entitled to judgment and any part thereof consists in restraining some act, the commission or continuance of which during the litigation would injure the party, or when during the litigation it shall appear that a party is doing or threatens or is about to do, or is procuring or suffering some act to be done in violation of the rights of another party and tending to render the judgment ineffectual, a temporary injunction may be granted to restrain such act.

813.02(1)(b) (b) Prior to granting a temporary injunction or temporary restraining order, the court may attempt to contact the party sought to be restrained, or his or her counsel if known, by telephone and allow all parties to be heard on the equities between the parties, the availability of other remedies, the damages which may be sustained if the temporary injunction or restraining order is granted, and other relevant matters.

813.02(1)(c) (c) If the court determines that a temporary injunction may be granted under par. (a) to a prisoner, as defined in s. 801.02 (7) (a) 2., in any action or special proceeding with respect to prison or jail conditions, as defined in s. 801.02 (7) (a) 3., the following apply:

813.02(1)(c)1. 1. The court may not issue the injunction until giving notice and an opportunity to be heard on the request for a preliminary injunction to the attorney general, if the case involves a prisoner in a state correctional institution, as defined in s. 801.02 (7) (a) 1., or to the attorney representing the local correctional institution involved and to all other interested parties. Any injunction issued without giving notice and an opportunity to be heard is void.

813.02(1)(c)2. 2. Any temporary injunction issued shall meet the requirements in s. 813.40 (1) (b). When determining what to require in the temporary injunction, the court shall give substantial weight to any adverse impact on public safety or on the operation of the facility involved in the action or special proceeding caused by the temporary injunction.

813.02(1)(c)3. 3. Any temporary injunction issued under this paragraph shall expire no later than 90 days after the day the temporary injunction is issued unless the court makes a finding that the requirements under s. 813.40 (1) (b) are met and makes the order final before the expiration of the 90-day period.

813.02(2) (2) If, after the commencement of any action for waste or to restrain waste, or any action for the recovery of land or the possession or partition thereof or after any real estate has been levied upon by execution, any party to such action or execution shall commit waste or shall threaten or make preparations to commit waste upon the lands, tenements, or anything appertaining thereto, that party may be restrained by injunction from committing any waste or further waste thereto. Such injunction may be issued in any of said actions or in cases of the levy above mentioned by the court from which the execution issued.

813.02(4) (4) No temporary restraining order or injunction shall be issued by any judge or court in any action where it does not appear that the county where the application for such temporary restraining order or injunction is made is within the judicial circuit in which is located the county that is the proper place of trial of the action, and no temporary restraining order or injunction shall issue unless the residence of each defendant is stated if known. Any temporary restraining order or injunction issued in violation of this subsection shall be void.

813.02 History History: Sup. Ct. Order, 67 Wis. 2d 760; Stats. 1975 s. 813.02; Sup. Ct. Order, 141 Wis. 2d xxvi; 1993 a. 112, 486; 1995 a. 400; 1997 a. 133.

813.02 Annotation A trial court does not abuse its discretion in denying a motion for a temporary injunction when it appears that the moving party has not established a reasonable probability it will ultimately prevail in a trial of the issues. Akin v. Kewaskum Community Schools, 64 Wis. 2d 154, 218 N.W.2d 494 (1974).

813.02 Annotation The purpose of a temporary injunction is to maintain the status quo, not to change the position of the parties, compel acts that constitute the ultimate relief sought, or craft a remedy that the court believes to be equitable. School District of Slinger v. WIAA, 210 Wis. 2d 365, 563 N.W.2d 585 (Ct. App. 1997), 96-3135.



813.025 Ex parte restraining orders.

813.025  Ex parte restraining orders.

813.025(1) (1) No circuit or supplemental court commissioner may issue any injunction or order suspending or restraining the enforcement or execution of any statute of the state or of any order of an administrative officer, board, department, commission or other state agency purporting to be made pursuant to the statutes of the state. If so issued, the injunction or order shall be void.

813.025(2) (2) The application for such an injunction or restraining order made to a court shall not be heard except upon notice to the attorney general and to such other persons as may be defendants in the action; but if the court is of the opinion that irreparable loss or damage will result to the applicant unless a temporary restraining order is granted, the court may grant such temporary restraining order at any time before such hearing and determination of the application for an interlocutory injunction. However, such temporary restraining order shall be effective only for 5 days unless extended after notice and hearing thereon, or upon written consent of the parties or their attorneys, and in no event shall such temporary restraining order remain in force beyond the time of the determination of the application for an interlocutory injunction.

813.025 History History: Sup. Ct. Order, 67 Wis. 2d 585, 760 (1975); Stats. 1975 s. 813.025; 1979 c. 111; 1983 a. 204; 2001 a. 61.



813.026 Remedy against heirs and legatees; temporary injunction; receivership; judgment.

813.026  Remedy against heirs and legatees; temporary injunction; receivership; judgment. In an action, in a court of record, for damages founded upon contract or upon a judgment, when it appears that the defendant is interested, as heir, legatee, or devisee, in the estate of a decedent and that the defendant's property that is liable to execution is probably insufficient to satisfy the plaintiff's claim for damages, the defendant may be enjoined by the court, pending the action, from assigning or otherwise disposing of the defendant's interest in the estate, and a receiver for the defendant's interest may be appointed. The judgment may compel the defendant to transfer sufficient of the defendant's interest to satisfy the judgment or may adjudge the transfer. The remedy given by this section is in addition to that given by proceedings supplementary to execution under ch. 816. If a receiver is appointed, he or she shall give prompt notice of the appointment to the personal representative.

813.026 History History: Sup. Ct. Order, 67 Wis. 2d 585, 760 (1975), 779; Stats. 1975 s. 813.026; 1993 a. 486; 2001 a. 102.



813.03 When granted defendant.

813.03  When granted defendant. A temporary injunction may also be granted on the application of the defendant, when it shall appear that the plaintiff is doing, or threatens, or is about to do, or is procuring or suffering to be done some act in violation of the defendant's rights respecting the subject of the action and tending to the defendant's injury or to render ineffectual such judgment as may be rendered in the defendant's favor.

813.03 History History: Sup. Ct. Order, 67 Wis. 2d 585, 760 (1975); Stats. 1975 s. 813.03; 1993 a. 486.



813.04 Same; when granted; Sunday or holiday.

813.04  Same; when granted; Sunday or holiday. The injunction may be granted at any time before judgment upon its appearing satisfactorily to the court or judge, by the complaint or answer or by affidavit that sufficient grounds exist therefor. A copy of the pleading or affidavit on which granted must be served with the injunction unless previously served. In case of exigency an injunction may be granted and may be served on Sunday or on a legal holiday.

813.04 History History: Sup. Ct. Order, 67 Wis. 2d 585, 760 (1975); Stats. 1975 s. 813.04.



813.05 Notice required.

813.05  Notice required.

813.05(1)(1) An injunction shall not be allowed after the defendant shall have answered, unless upon notice or upon an order to show cause; but in such case the defendant may be restrained until the decision of the court or judge granting or refusing the injunction.

813.05(2) (2) In an action against an insurance company or fraternal benefit society for an injunction or a receiver the commissioner of insurance shall be notified. Mailing a copy of such notice addressed to the commissioner of insurance at Madison, Wisconsin, shall be sufficient service.

813.05 History History: Sup. Ct. Order, 67 Wis. 2d 585, 760 (1975); Stats. 1975 s. 813.05.



813.06 Security for damages.

813.06  Security for damages. In proceedings under s. 767.225 the court or judge may, and in all other proceedings except proceedings under ss. 813.12, 813.122, 813.125 and 823.113 the court or judge shall, require a bond of the party seeking an injunction, with sureties, to the effect that he or she will pay to the party enjoined such damages, not exceeding an amount to be specified, as he or she may sustain by reason of the injunction if the court finally decides that the party was not entitled thereto. Copies of such bond, affidavit or other pleading shall be served upon the party enjoined and the officer serving the same shall, within 8 days after such service, file his or her return in the office of the clerk of the court.

813.06 History History: Sup. Ct. Order, 67 Wis. 2d 585, 760 (1975); Stats. 1975 s. 813.06; 1979 c. 32 s. 92 (4); 1983 a. 204; 1985 a. 234 s. 8; 1989 a. 122; 2005 a. 443 s. 265.

813.06 Annotation An order of the trial court limiting the amount of annual compensation that the corporation could pay the individual defendants until further order was an injunction, and the trial court was required to demand a bond. Becker v. Becker, 66 Wis. 2d 731, 225 N.W.2d 884 (1975).



813.07 Assessment of damages; bill of particulars; costs.

813.07  Assessment of damages; bill of particulars; costs. Upon an assessment of the damages caused by an injunction the defendant may be required to serve upon the plaintiff and the plaintiff's sureties, within such time and in such manner as the court or referee shall direct, a bill of particulars. The plaintiff or the sureties may within 10 days after such service offer in writing to permit the court or referee to assess the defendant's damages at a specified sum together with the costs of such proceeding incurred up to the time of such offer. If such offer be not accepted in writing within 5 days after it is made, it shall be considered withdrawn, and cannot be given in evidence. If the defendant fails to obtain a more favorable assessment of damages, the defendant cannot recover costs, but must pay the costs of the opposite party from the time of the offer.

813.07 History History: Sup. Ct. Order, 67 Wis. 2d 585, 760 (1975); Stats. 1975 s. 813.07; 1993 a. 486.

813.07 Annotation Increased construction costs were recoverable even though not in existence when the injunction was issued. Byrnes v. Metz, 53 Wis. 2d 627, 193 N.W.2d 675 (1972).



813.08 Injunction, defendant may be heard before enjoined.

813.08  Injunction, defendant may be heard before enjoined. The court or judge may, before granting the injunction, make an order requiring cause to be shown why the injunction should not be granted, and the defendant may in the meantime be restrained.

813.08 History History: Sup. Ct. Order, 67 Wis. 2d 585, 760 (1975); Stats. 1975 s. 813.08.



813.11 Injunction, additional security.

813.11  Injunction, additional security. The party enjoined may, upon notice, apply for additional security and may combine such application with one to vacate or modify the injunction, and the presiding judge may require a further bond, in a sum and with sureties to be approved by the presiding judge, as a condition of the continuance of the injunction.

813.11 History History: Sup. Ct. Order, 67 Wis. 2d 585, 760 (1975); Stats. 1975 s. 813.11; 1993 a. 486.



813.12 Domestic abuse restraining orders and injunctions.

813.12  Domestic abuse restraining orders and injunctions.

813.12(1)(1)  Definitions. In this section:

813.12(1)(ad) (ad) "Caregiver" means an individual who is a provider of in-home or community care to an individual through regular and direct contact.

813.12(1)(ag) (ag) "Dating relationship" means a romantic or intimate social relationship between 2 adult individuals but "dating relationship" does not include a casual relationship or an ordinary fraternization between 2 individuals in a business or social context. A court shall determine if a dating relationship existed by considering the length of the relationship, the type of the relationship, and the frequency of the interaction between the adult individuals involved in the relationship.

813.12(1)(am) (am) "Domestic abuse" means any of the following engaged in by an adult family member or adult household member against another adult family member or adult household member, by an adult caregiver against an adult who is under the caregiver's care, by an adult against his or her adult former spouse, by an adult against an adult with whom the individual has or had a dating relationship, or by an adult against an adult with whom the person has a child in common:

813.12(1)(am)1. 1. Intentional infliction of physical pain, physical injury or illness.

813.12(1)(am)2. 2. Intentional impairment of physical condition.

813.12(1)(am)3. 3. A violation of s. 940.225 (1), (2) or (3).

813.12(1)(am)5. 5. A violation of s. 943.01, involving property that belongs to the individual.

813.12(1)(am)6. 6. A threat to engage in the conduct under subd. 1., 2., 3., or 5.

813.12(1)(b) (b) "Family member" means a spouse, a parent, a child or a person related by blood or adoption to another person.

813.12(1)(c) (c) "Household member" means a person currently or formerly residing in a place of abode with another person.

813.12(1)(cg) (cg) "Reasonable grounds" means more likely than not that a specific event has occurred or will occur.

813.12(1)(cj) (cj) "Regular and direct contact" means face-to-face physical proximity to an individual that is planned, scheduled, expected, or periodic.

813.12(1)(d) (d) "Tribal court" means a court established by any federally recognized Wisconsin Indian tribe or band, except the Menominee Indian tribe of Wisconsin.

813.12(1)(e) (e) "Tribal order or injunction" means a temporary restraining order or injunction issued by a tribal court under a tribal domestic abuse ordinance adopted in conformity with this section.

813.12(2) (2) Commencement of action and response.

813.12(2)(a)(a) No action under this section may be commenced by complaint and summons. An action under this section may be commenced only by a petition described under sub. (5) (a). The action commences with service of the petition upon the respondent if a copy of the petition is filed before service or promptly after service. If the judge or a circuit court commissioner extends the time for a hearing under sub. (3) (c) and the petitioner files an affidavit with the court stating that personal service by the sheriff or a private server under s. 801.11 (1) (a) or (b) was unsuccessful because the respondent is avoiding service by concealment or otherwise, the judge or circuit court commissioner shall inform the petitioner that he or she may serve the respondent by publication of a summary of the petition as a class 1 notice, under ch. 985, and by mailing or sending a facsimile if the respondent's post-office address or facsimile number is known or can with due diligence be ascertained. The mailing or sending of a facsimile may be omitted if the post-office address or facsimile number cannot be ascertained with due diligence. A summary of the petition published as a class 1 notice shall include the name of the respondent and of the petitioner, notice of the temporary restraining order, and notice of the date, time, and place of the hearing regarding the injunction. The court shall inform the petitioner in writing that, if the petitioner chooses to have the documents in the action served by the sheriff, the petitioner should contact the sheriff to verify the proof of service of the petition.

813.12(2)(b) (b) A petition may be filed in conjunction with an action affecting the family commenced under ch. 767, but commencement of an action affecting the family or any other action is not necessary for the filing of a petition or the issuance of a temporary restraining order or an injunction. A judge or circuit court commissioner may not make findings or issue orders under s. 767.225 or 767.41 while granting relief requested only under this section. Section 813.06 does not apply to an action under this section. The respondent may respond to the petition either in writing before or at the hearing on the issuance of the injunction or orally at that hearing.

813.12(2m) (2m) Two-part procedure. Procedure for an action under this section is in 2 parts. First, if the petitioner requests a temporary restraining order the court shall issue or refuse to issue that order. Second, the court shall hold a hearing under sub. (4) on whether to issue an injunction, which is the final relief. If the court issues a temporary restraining order, the order shall set forth the date for the hearing on an injunction. If the court does not issue a temporary restraining order, the date for the hearing shall be set upon motion by either party.

813.12(3) (3) Temporary restraining order.

813.12(3)(a)(a) A judge or circuit court commissioner shall issue a temporary restraining order ordering the respondent to refrain from committing acts of domestic abuse against the petitioner, to avoid the petitioner's residence, except as provided in par. (am), or any other location temporarily occupied by the petitioner or both, or to avoid contacting or causing any person other than a party's attorney or a law enforcement officer to contact the petitioner unless the petitioner consents in writing, or any combination of these remedies requested in the petition, or any other appropriate remedy not inconsistent with the remedies requested in the petition, if all of the following occur:

813.12(3)(a)1. 1. The petitioner submits to the judge or circuit court commissioner a petition alleging the elements set forth under sub. (5) (a).

813.12(3)(a)2. 2. The judge or circuit court commissioner finds reasonable grounds to believe that the respondent has engaged in, or based on prior conduct of the petitioner and the respondent may engage in, domestic abuse of the petitioner.

813.12(3)(aj) (aj) In determining whether to issue a temporary restraining order, the judge or circuit court commissioner shall consider the potential danger posed to the petitioner and the pattern of abusive conduct of the respondent but may not base his or her decision solely on the length of time since the last domestic abuse or the length of time since the relationship ended. The judge or circuit court commissioner may grant only the remedies requested or approved by the petitioner. The judge or circuit court commissioner may not dismiss or deny granting a temporary restraining order because of the existence of a pending action or of any other court order that bars contact between the parties, nor due to the necessity of verifying the terms of an existing court order.

813.12(3)(am) (am) If the petitioner and the respondent are not married, the respondent owns the premises where the petitioner resides and the petitioner has no legal interest in the premises, in lieu of ordering the respondent to avoid the petitioner's residence under par. (a) the judge or circuit court commissioner may order the respondent to avoid the premises for a reasonable time until the petitioner relocates and shall order the respondent to avoid the new residence for the duration of the order.

813.12(3)(b) (b) Notice need not be given to the respondent before issuing a temporary restraining order under this subsection. A temporary restraining order may be entered only against the respondent named in the petition.

813.12(3)(c) (c) The temporary restraining order is in effect until a hearing is held on issuance of an injunction under sub. (4). The temporary restraining order is not voided if the respondent is admitted into a dwelling that the order directs him or her to avoid. A judge or circuit court commissioner shall hold a hearing on issuance of an injunction within 14 days after the temporary restraining order is issued, unless the time is extended upon the written consent of the parties or extended once for 14 days upon a finding that the respondent has not been served with a copy of the temporary restraining order although the petitioner has exercised due diligence.

813.12(3)(d) (d) The judge or circuit court commissioner shall advise the petitioner of the right to serve the respondent the petition by published notice if with due diligence the respondent cannot be served as provided under s. 801.11 (1) (a) or (b). The clerk of circuit court shall assist the petitioner with the preparation of the notice and filing of the affidavit of printing.

813.12(4) (4) Injunction.

813.12(4)(a)(a) A judge or circuit court commissioner may grant an injunction ordering the respondent to refrain from committing acts of domestic abuse against the petitioner, to avoid the petitioner's residence, except as provided in par. (am), or any other location temporarily occupied by the petitioner or both, or to avoid contacting or causing any person other than a party's attorney or a law enforcement officer to contact the petitioner unless the petitioner consents to that contact in writing, or any combination of these remedies requested in the petition, or any other appropriate remedy not inconsistent with the remedies requested in the petition, if all of the following occur:

813.12(4)(a)1. 1. The petitioner files a petition alleging the elements set forth under sub. (5) (a).

813.12(4)(a)2. 2. The petitioner serves upon the respondent a copy or summary of the petition and notice of the time for hearing on the issuance of the injunction, or the respondent serves upon the petitioner notice of the time for hearing on the issuance of the injunction.

813.12(4)(a)3. 3. After hearing, the judge or circuit court commissioner finds reasonable grounds to believe that the respondent has engaged in, or based upon prior conduct of the petitioner and the respondent may engage in, domestic abuse of the petitioner.

813.12(4)(aj) (aj) In determining whether to issue an injunction, the judge or circuit court commissioner shall consider the potential danger posed to the petitioner and the pattern of abusive conduct of the respondent but may not base his or her decision solely on the length of time since the last domestic abuse or the length of time since the relationship ended. The judge or circuit court commissioner may grant only the remedies requested by the petitioner. The judge or circuit court commissioner may not dismiss or deny granting an injunction because of the existence of a pending action or of any other court order that bars contact between the parties, nor due to the necessity of verifying the terms of an existing court order.

813.12(4)(am) (am) If the petitioner and the respondent are not married, the respondent owns the premises where the petitioner resides and the petitioner has no legal interest in the premises, in lieu of ordering the respondent to avoid the petitioner's residence under par. (a) the judge or circuit court commissioner may order the respondent to avoid the premises for a reasonable time until the petitioner relocates and shall order the respondent to avoid the new residence for the duration of the order.

813.12(4)(b) (b) The judge or circuit court commissioner may enter an injunction only against the respondent named in the petition. No injunction may be issued under this subsection under the same case number against the person petitioning for the injunction. The judge or circuit court commissioner may not modify an order restraining the respondent based solely on the request of the respondent.

813.12(4)(c) (c)

813.12(4)(c)1.1. An injunction under this subsection is effective according to its terms, for the period of time that the petitioner requests, but not more than 4 years. An injunction granted under this subsection is not voided if the petitioner allows or initiates contact with the respondent or by the admittance of the respondent into a dwelling that the injunction directs him or her to avoid.

813.12(4)(c)2. 2. When an injunction granted for less than 4 years expires, the court shall extend the injunction if the petitioner states that an extension is necessary to protect him or her. This extension shall remain in effect until 4 years after the date the court first entered the injunction.

813.12(4)(c)4. 4. Notice need not be given to the respondent before extending an injunction under subd. 2. The petitioner shall notify the respondent after the court extends an injunction under subd. 2.

813.12(4m) (4m) Notice of restriction on firearm possession; surrender of firearms.

813.12(4m)(a)(a) An injunction issued under sub. (4) shall do all of the following:

813.12(4m)(a)1. 1. Inform the respondent named in the petition of the requirements and penalties under s. 941.29.

813.12(4m)(a)2. 2. Except as provided in par. (ag), require the respondent to surrender any firearms that he or she owns or has in his or her possession to the sheriff of the county in which the action under this section was commenced, to the sheriff of the county in which the respondent resides or to another person designated by the respondent and approved by the judge or circuit court commissioner. The judge or circuit court commissioner shall approve the person designated by the respondent unless the judge or circuit court commissioner finds that the person is inappropriate and places the reasons for the finding on the record. If a firearm is surrendered to a person designated by the respondent and approved by the judge or circuit court commissioner, the judge or circuit court commissioner shall inform the person to whom the firearm is surrendered of the requirements and penalties under s. 941.29 (4).

813.12(4m)(ag) (ag) If the respondent is a peace officer, an injunction issued under sub. (4) may not require the respondent to surrender a firearm that he or she is required, as a condition of employment, to possess whether or not he or she is on duty.

813.12(4m)(am) (am)

813.12(4m)(am)1.1. When a respondent surrenders a firearm under par. (a) 2. to a sheriff, the sheriff who is receiving the firearm shall prepare a receipt for each firearm surrendered to him or her. The receipt shall include the manufacturer, model and serial number of the firearm surrendered to the sheriff and shall be signed by the respondent and by the sheriff to whom the firearm is surrendered.

813.12(4m)(am)2. 2. The sheriff shall keep the original of a receipt prepared under subd. 1. and shall provide an exact copy of the receipt to the respondent. When the firearm covered by the receipt is returned to the respondent under par. (b), the sheriff shall surrender to the respondent the original receipt and all of his or her copies of the receipt.

813.12(4m)(am)3. 3. A receipt prepared under subd. 1. is conclusive proof that the respondent owns the firearm for purposes of returning the firearm covered by the receipt to the respondent under par. (b).

813.12(4m)(am)4. 4. The sheriff may not enter any information contained on a receipt prepared under subd. 1. into any computerized or direct electronic data transfer system in order to store the information or disseminate or provide access to the information.

813.12(4m)(aw) (aw) A sheriff may store a firearm surrendered to him or her under par. (a) 2. in a warehouse that is operated by a public warehouse keeper licensed under ch. 99. If a sheriff stores a firearm at a warehouse under this paragraph, the respondent shall pay the costs charged by the warehouse for storing that firearm.

813.12(4m)(b) (b) A firearm surrendered under par. (a) 2. may not be returned to the respondent until a judge or circuit court commissioner determines all of the following:

813.12(4m)(b)1. 1. That the injunction issued under sub. (4) has been vacated or has expired and not been extended.

813.12(4m)(b)2. 2. That the person is not prohibited from possessing a firearm under any state or federal law or by the order of any federal court or state court, other than an order from which the judge or circuit court commissioner is competent to grant relief.

813.12(4m)(c) (c) If a respondent surrenders a firearm under par. (a) 2. that is owned by a person other than the respondent, the person who owns the firearm may apply for its return to the circuit court for the county in which the person to whom the firearm was surrendered is located. The court shall order such notice as it considers adequate to be given to all persons who have or may have an interest in the firearm and shall hold a hearing to hear all claims to its true ownership. If the right to possession is proved to the court's satisfaction, it shall order the firearm returned. If the court returns a firearm under this paragraph, the court shall inform the person to whom the firearm is returned of the requirements and penalties under s. 941.29 (4).

813.12(5) (5) Petition.

813.12(5)(a)(a) The petition shall allege facts sufficient to show the following:

813.12(5)(a)1. 1. The name of the petitioner and that the petitioner is the alleged victim.

813.12(5)(a)2. 2. The name of the respondent and that the respondent is an adult.

813.12(5)(a)3. 3. That the respondent engaged in, or based on prior conduct of the petitioner and the respondent may engage in, domestic abuse of the petitioner.

813.12(5)(a)4. 4. If the petitioner knows of any other court proceeding in which the petitioner is a person affected by a court order or judgment that includes provisions regarding contact with the respondent, any of the following that are known by the petitioner:

813.12(5)(a)4.a. a. The name or type of the court proceeding.

813.12(5)(a)4.b. b. The date of the court proceeding.

813.12(5)(a)4.c. c. The types of provisions regarding contact between the petitioner and respondent.

813.12(5)(am) (am) The petition shall request that the respondent be restrained from committing acts of domestic abuse against the petitioner, that the respondent be ordered to avoid the petitioner's residence, or that the respondent be ordered to avoid contacting the petitioner or causing any person other than the respondent's attorney to contact the petitioner unless the petitioner consents to the contact in writing, or any combination of these requests.

813.12(5)(b) (b) The clerk of circuit court shall provide the simplified forms provided under s. 49.165 (3) (c) to help a person file a petition.

813.12(5)(c) (c) A judge or circuit court commissioner shall accept any legible petition for a temporary restraining order or injunction.

813.12(5)(d) (d) A petition may be prepared and filed by the person who alleges that he or she has been the subject of domestic abuse or by the guardian of an individual adjudicated incompetent in this state who has been the subject of domestic abuse.

813.12(5g) (5g) Stipulation. If the parties enter into a stipulation to convert a petition under this section to a petition for a temporary restraining order or injunction under s. 813.125, the court may not approve that stipulation unless all of the following occur:

813.12(5g)(a) (a) Either or both parties submit an oral request on the record for the conversion explaining why the conversion of the petition is requested.

813.12(5g)(b) (b) The court addresses the petitioner personally and determines that the petitioner entered into the stipulation voluntarily and with an understanding of the differences between the orders issued under subs. (4) and (4m) and s. 813.125 (4) and (4m).

813.12(5m) (5m) Confidentiality of victim's address. The petition under sub. (5) and the court order under sub. (3) or (4) may not disclose the address of the alleged victim. The petitioner shall provide the clerk of circuit court with the petitioner's address when he or she files a petition under this section. The clerk shall maintain the petitioner's address in a confidential manner.

813.12(6) (6) Enforcement assistance.

813.12(6)(a)(a) If an order is issued under this section, upon request by the petitioner the court or circuit court commissioner shall order the sheriff to accompany the petitioner and assist in placing him or her in physical possession of his or her residence or to otherwise assist in executing or serving the temporary restraining order or injunction. The petitioner may, at the petitioner's expense, use a private process server to serve papers on the respondent.

813.12(6)(am) (am)

813.12(6)(am)1.1. If an injunction is issued or extended under sub. (4) or if a tribal injunction is filed under s. 806.247 (3), the clerk of the circuit court shall notify the department of justice of the injunction and shall provide the department of justice with information concerning the period during which the injunction is in effect and information necessary to identify the respondent for purposes of a firearms restrictions record search under s. 175.35 (2g) (c) or a background check under s. 175.60 (9g) (a).

813.12(6)(am)2. 2. Except as provided in subd. 3., the department of justice may disclose information that it receives under subd. 1. only as part of a firearms restrictions record search under s. 175.35 (2g) (c).

813.12(6)(am)3. 3. The department of justice shall disclose any information that it receives under subd. 1. to a law enforcement agency when the information is needed for law enforcement purposes.

813.12(6)(b) (b) Within one business day after an order or injunction is issued, extended, modified or vacated under this section, the clerk of the circuit court shall send a copy of the order or injunction, or of the order extending, modifying or vacating an order or injunction, to the sheriff or to any other local law enforcement agency which is the central repository for orders and injunctions and which has jurisdiction over the petitioner's premises.

813.12(6)(c) (c) No later than 24 hours after receiving the information under par. (b), the sheriff or other appropriate local law enforcement agency under par. (b) shall enter the information concerning an order or injunction issued, extended, modified or vacated under this section into the transaction information for management of enforcement system. The sheriff or other appropriate local law enforcement agency shall also make available to other law enforcement agencies, through a verification system, information on the existence and status of any order or injunction issued under this section. The information need not be maintained after the order or injunction is no longer in effect.

813.12(6)(d) (d) The issuance of an order under s. 813.12 (3) or (4) is enforceable despite the existence of any other criminal or civil order restricting or prohibiting contact.

813.12(7) (7) Arrest.

813.12(7)(am)(am) A law enforcement officer shall arrest and take a person into custody if all of the following occur:

813.12(7)(am)1. 1. A petitioner under sub. (5) presents the law enforcement officer with a copy of a court order issued under sub. (3) or (4), or the law enforcement officer determines that such an order exists through communication with appropriate authorities.

813.12(7)(am)2. 2. The law enforcement officer has probable cause to believe that the person has violated the court order issued under sub. (3) or (4) by any circuit court in this state.

813.12(7)(c) (c) A respondent who does not appear at a hearing at which the court orders an injunction under sub. (4) but who has been served with a copy of the petition and notice of the time for hearing under sub. (4) (a) 2. has constructive knowledge of the existence of the injunction and shall be arrested for violation of the injunction regardless of whether he or she has been served with a copy of the injunction.

813.12(7m) (7m) Transcripts. The judge or circuit court commissioner shall record the temporary restraining order or injunction hearing upon the request of the petitioner.

813.12(8) (8) Penalty.

813.12(8)(a)(a) Whoever knowingly violates a temporary restraining order or injunction issued under sub. (3) or (4) shall be fined not more than $10,000 or imprisoned for not more than 9 months or both.

813.12(8)(b) (b) The petitioner does not violate the court order under sub. (3) or (4) if he or she admits into his or her residence a person ordered under sub. (3) or (4) to avoid that residence.

813.12(9) (9) Notice of full faith and credit. An order or injunction issued under sub. (3) or (4) shall include a statement that the order or injunction may be accorded full faith and credit in every civil or criminal court of the United States, civil or criminal courts of any other state and Indian tribal courts to the extent that such courts may have personal jurisdiction over nontribal members.

813.12 History History: 1983 a. 204, 540; 1985 a. 29, 135; 1989 a. 193; 1993 a. 319; 1995 a. 71, 306; 1999 a. 162; 2001 a. 61, 109; 2003 a. 321; 2005 a. 387; 2005 a. 443 s. 265; 2007 a. 20, 124; 2009 a. 262; 2011 a. 35, 266.

813.12 AnnotationThis section is constitutional. Schramek v. Bohren, 145 Wis. 2d 695, 429 N.W.2d 501 (Ct. App. 1988).

813.12 Annotation Sub. (3) (am) provides for a limited-term injunction as an alternative to a restraining order under sub. (3) (a) when 3 stated conditions are met. Johnson v. Miller, 157 Wis. 2d 482, 459 N.W.2d 886 (Ct. App. 1990).

813.12 Annotation A person convicted of violating a harassment injunction may not collaterally attack the validity of the injunction in a criminal prosecution to enforce the injunction. State v. Bouzel, 168 Wis. 2d 642, 484 N.W.2d 362 (Ct. App. 1992).

813.12 Annotation This section does not authorize granting an injunction without filing a formal petition, thus precluding an injunction against the petitioner. Laluzerne v. Stange, 200 Wis. 2d 179, 546 N.W.2d 182 (Ct. App. 1996), 95-1718.

813.12 Annotation The definition of "household member" requires a continuous residential living arrangement between the parties. They need not reside in only one place, but must reside together on a continuous basis. Petrowsky v. Krause, 223 Wis. 2d 32, 588 N.W.2d 318 (Ct. App. 1998), 97-2205.

813.12 Annotation It is error to grant an injunction under this section for other than the length of time requested or to refuse to order the sheriff to place the petitioner in possession of his or her residence. The requirement that the injunction granted be for the length of time requested is constitutional. Hayen v. Hayen, 2000 WI App 29, 232 Wis. 2d 447, 606 N.W.2d 606, 99-1361.

813.12 Annotation Only a true threat is constitutionally punishable under statutes criminalizing threats. The constitutional boundaries for a true threat apply in domestic abuse injunction cases under this section. Acts underlying an earlier vacated domestic abuse injunction were relevant to a prediction of what the defendant would do if the domestic abuse injunction were not granted, and whether recent threats were true threats. Wittig v. Hoffart, 2005 WI App 198, 287 Wis. 2d 353, 704 N.W.2d 415, 04-1653.

813.12 Annotation If the initial injunction was for less than 4 years, but expired, and the petitioner states that an extension is necessary to protect him or her, sub. (4) (c) 2. requires the court to extend the injunction for up to 4 years from the date the injunction was first granted. Because the court is required to extend an injunction under the proper circumstances, even after it has expired, it follows that a court has the authority and jurisdiction to grant the extension request after the injunction has expired. Switzer v. Switzer, 2006 WI App 10, 289 Wis. 2d 83, 709 N.W.2d 871, 04-2943.

813.12 Annotation Applicable law allows electronic transmission of certain confidential case information among clerks of circuit court, county sheriff's offices, and the Department of Justice through electronic interfaces involving the Department of Administration's Office of Justice Assistance, specifically including electronic data messages regarding a domestic abuse protection order issued under this section in an action that the court has ordered sealed. OAG 2-10.

813.12 Annotation Construing this section to include a requirement of showing imminent danger, it is constitutional. Blazel v. Bradley, 698 F. Supp. 756 (1988).

813.12 Annotation Using Restraining Orders to Protect Elder Victims. Meuer. Wis. Law. Sept. 2000.

813.12 Annotation Trouble Ahead: Wisconsin's New Domestic Abuse Laws. Birdsall. Wis. Law. Feb. 2004.



813.122 Child abuse restraining orders and injunctions.

813.122  Child abuse restraining orders and injunctions.

813.122(1)(1)  Definitions. In this section:

813.122(1)(a) (a) "Abuse" has the meaning given in s. 48.02 (1) (a) and (b) to (gm) and, in addition, includes a threat to engage in any conduct under s. 48.02 (1), other than conduct under s. 48.02 (1) (am).

813.122(1)(b) (b) "Child" means any person under 18 years of age.

813.122(1)(c) (c) "Child victim" means the child who is the victim or the alleged victim of abuse.

813.122(1)(d) (d) "Child victim advocate" means any person who counsels child victims, assists child victims in coping with the impact of the crime or otherwise acts in support of child victims.

813.122(2) (2) Commencement of action and response. No action under this section may be commenced by complaint and summons. An action under this section may be commenced only by a petition described under sub. (6) (a). The action commences with service of the petition upon the respondent if a copy of the petition is filed before service or promptly after service. Notwithstanding s. 803.01 (3) (a), the child victim or a parent, stepparent or legal guardian of the child victim may be a petitioner under this section. Section 813.06 does not apply to an action under this section. The respondent may respond to the petition either in writing before or at the hearing on the issuance of the injunction or orally at that hearing. The court shall inform the petitioner in writing that, if the petitioner chooses to have the documents in the action served by the sheriff, the petitioner should contact the sheriff to verify the proof of service of the petition.

813.122(3) (3) General procedure.

813.122(3)(a)(a) Procedure for an action under this section is in 2 parts. First, if the petitioner requests a temporary restraining order, the court or circuit court commissioner shall issue or refuse to issue that order. Second, the court shall hold a hearing under sub. (5) on whether to issue an injunction, which is the final relief. If the court or circuit court commissioner issues a temporary restraining order, the order shall set forth the date for the hearing on an injunction. If the court or circuit court commissioner does not issue a temporary restraining order, the date for the hearing shall be set upon motion by either party.

813.122(3)(b) (b) The court or circuit court commissioner, on its or his or her own motion or the motion of any party, may order one or more of the following:

813.122(3)(b)1. 1. That a guardian ad litem be appointed for the child victim in accordance with s. 48.235.

813.122(3)(b)2. 2. That all persons, other than the parties, their attorneys, witnesses, child victim advocates, service representatives, as defined in s. 895.45 (1) (c), court personnel and any guardian ad litem, be excluded from any hearing under this section.

813.122(3)(b)3. 3. That access to any record of an action under this section be available only to the parties, their attorneys, any guardian ad litem, court personnel and any applicable court upon appeal.

813.122(3)(bm) (bm) The court or circuit court commissioner shall appoint a guardian ad litem if the respondent is a parent of the child.

813.122(3)(c) (c) An action under this section may pertain to more than one child victim.

813.122(4) (4) Temporary restraining order.

813.122(4)(a)(a) A judge or circuit court commissioner shall issue a temporary restraining order ordering the respondent to avoid the child victim's residence or any premises temporarily occupied by the child victim or both, and to avoid contacting or causing any person other than a party's attorney to contact the child victim unless the petitioner consents in writing and the judge or circuit court commissioner agrees that the contact is in the best interests of the child victim, if all of the following occur:

813.122(4)(a)1. 1. The petitioner submits to the judge or circuit court commissioner a petition alleging the elements set forth under sub. (6) (a).

813.122(4)(a)2. 2. The judge or circuit court commissioner finds reasonable grounds to believe that the respondent has engaged in, or based on prior conduct of the child victim and the respondent may engage in, abuse of the child victim.

813.122(4)(b) (b) Notice need not be given to the respondent before issuing a temporary restraining order under this subsection. A temporary restraining order may be entered only against the respondent named in the petition.

813.122(4)(c) (c) The temporary restraining order is in effect until a hearing is held on issuance of an injunction under sub. (5). A judge shall hold a hearing on issuance of an injunction within 14 days after the temporary restraining order is issued, unless the time is extended upon the written consent of the parties or extended once for 14 days upon a finding that the respondent has not been served with a copy of the temporary restraining order although the petitioner has exercised due diligence.

813.122(5) (5) Injunction.

813.122(5)(a)(a) A judge may grant an injunction ordering the respondent to avoid the child victim's residence or any premises temporarily occupied by the child victim or both, and to avoid contacting or causing any person other than a party's attorney to contact the child victim unless the petitioner consents to that contact in writing and the judge agrees that the contact is in the best interests of the child victim, if all of the following occur:

813.122(5)(a)1. 1. The petitioner files a petition alleging the elements set forth under sub. (6) (a).

813.122(5)(a)2. 2. The petitioner serves upon the respondent a copy of the petition and notice of the time for hearing on the issuance of the injunction, or the respondent serves upon the petitioner notice of the time for hearing on the issuance of the injunction.

813.122(5)(a)3. 3. After hearing, the judge finds reasonable grounds to believe that the respondent has engaged in, or based upon prior conduct of the child victim and the respondent may engage in, abuse of the child victim.

813.122(5)(b) (b) If the respondent is the parent of the child victim, the judge shall modify the order under par. (a) to provide the parent reasonable visitation rights, unless the judge finds that visitation would endanger the child's physical, mental or emotional health. The judge may provide that any authorized visitation be supervised.

813.122(5)(c) (c) The injunction may be entered only against the respondent named in the petition.

813.122(5)(d) (d)

813.122(5)(d)1.1. An injunction under this subsection is effective according to its terms, but for not more than 2 years or until the child victim attains 18 years of age, whichever occurs first.

813.122(5)(d)2. 2. When an injunction in effect for less than 6 months expires, the court shall extend the injunction if the petitioner states that an extension is necessary to protect the child victim. This extension shall remain in effect until 6 months after the date the court first entered the injunction or until the child attains 18 years of age, whichever occurs first.

813.122(5)(d)3. 3. If the petitioner states that an extension is necessary to protect the child victim, the court may extend the injunction for not more than 2 years or until the child attains 18 years of age, whichever occurs first.

813.122(5)(d)4. 4. Notice need not be given to the respondent before extending an injunction under subd. 2. or 3. The petitioner shall notify the respondent after the court extends an injunction under subd. 2. or 3.

813.122(5)(e) (e) An injunction under this section may direct the payment of child support using a method of calculation authorized under s. 767.511.

813.122(5m) (5m) Notice of restriction on firearm possession; surrender of firearms.

813.122(5m)(a)(a) An injunction issued under sub. (5) shall do all of the following:

813.122(5m)(a)1. 1. Inform the respondent named in the petition of the requirements and penalties under s. 941.29.

813.122(5m)(a)2. 2. Except as provided in par. (ag), require the respondent to surrender any firearms that he or she owns or has in his or her possession to the sheriff of the county in which the action under this section was commenced, to the sheriff of the county in which the respondent resides or to another person designated by the respondent and approved by the judge or circuit court commissioner. The judge or circuit court commissioner shall approve the person designated by the respondent unless the judge or circuit court commissioner finds that the person is inappropriate and places the reasons for the finding on the record. If a firearm is surrendered to a person designated by the respondent and approved by the judge or circuit court commissioner, the judge or circuit court commissioner shall inform the person to whom the firearm is surrendered of the requirements and penalties under s. 941.29 (4).

813.122(5m)(ag) (ag) If the respondent is a peace officer, an injunction issued under sub. (5) may not require the respondent to surrender a firearm that he or she is required, as a condition of employment, to possess whether or not he or she is on duty.

813.122(5m)(am) (am)

813.122(5m)(am)1.1. When a respondent surrenders a firearm under par. (a) 2. to a sheriff, the sheriff who is receiving the firearm shall prepare a receipt for each firearm surrendered to him or her. The receipt shall include the manufacturer, model and serial number of the firearm surrendered to the sheriff and shall be signed by the respondent and by the sheriff to whom the firearm is surrendered.

813.122(5m)(am)2. 2. The sheriff shall keep the original of a receipt prepared under subd. 1. and shall provide an exact copy of the receipt to the respondent. When the firearm covered by the receipt is returned to the respondent under par. (b), the sheriff shall surrender to the respondent the original receipt and all of his or her copies of the receipt.

813.122(5m)(am)3. 3. A receipt prepared under subd. 1. is conclusive proof that the respondent owns the firearm for purposes of returning the firearm covered by the receipt to the respondent under par. (b).

813.122(5m)(am)4. 4. The sheriff may not enter any information contained on a receipt prepared under subd. 1. into any computerized or direct electronic data transfer system in order to store the information or disseminate or provide access to the information.

813.122(5m)(aw) (aw) A sheriff may store a firearm surrendered to him or her under par. (a) 2. in a warehouse that is operated by a public warehouse keeper licensed under ch. 99. If a sheriff stores a firearm at a warehouse under this paragraph, the respondent shall pay the costs charged by the warehouse for storing that firearm.

813.122(5m)(b) (b) A firearm surrendered under par. (a) 2. may not be returned to the respondent until a judge or circuit court commissioner determines all of the following:

813.122(5m)(b)1. 1. That the injunction issued under sub. (5) has been vacated or has expired and not been extended.

813.122(5m)(b)2. 2. That the person is not prohibited from possessing a firearm under any state or federal law or by the order of any federal court or state court, other than an order from which the judge or circuit court commissioner is competent to grant relief.

813.122(5m)(c) (c) If a respondent surrenders a firearm under par. (a) 2. that is owned by a person other than the respondent, the person who owns the firearm may apply for its return to the circuit court for the county in which the person to whom the firearm was surrendered is located. The court shall order such notice as it considers adequate to be given to all persons who have or may have an interest in the firearm and shall hold a hearing to hear all claims to its true ownership. If the right to possession is proved to the court's satisfaction, it shall order the firearm returned. If the court returns a firearm under this paragraph, the court shall inform the person to whom the firearm is returned of the requirements and penalties under s. 941.29 (4).

813.122(6) (6) Petition.

813.122(6)(a)(a) The petition shall allege facts sufficient to show the following:

813.122(6)(a)1. 1. The name of the petitioner and the child victim.

813.122(6)(a)2. 2. The name of the respondent.

813.122(6)(a)3. 3. That the respondent engaged in, or based on prior conduct of the respondent and the child victim may engage in, abuse of the child victim.

813.122(6)(a)4. 4. If the payment of child support is requested, that the payment of child support is reasonable or necessary based on criteria provided under s. 767.511.

813.122(6)(a)5. 5. If the petitioner knows of any other court proceeding in which the petitioner is a person affected by a court order or judgment that includes provisions regarding contact with the respondent, any of the following that are known by the petitioner:

813.122(6)(a)5.a. a. The name or type of the court proceeding.

813.122(6)(a)5.b. b. The date of the court proceeding.

813.122(6)(a)5.c. c. The types of provisions regarding contact between the petitioner and respondent.

813.122(6)(b) (b) Upon request, the clerk of circuit court shall provide, without cost, the simplified forms obtained under s. 48.47 (7) (d) to a petitioner.

813.122(7) (7) Contact. Any order under this section directing a person to avoid contact with a child victim prohibits the person from knowingly touching, meeting, communicating or being in visual or audio contact with the child victim, except as provided in any modifications of the order under sub. (5) (b).

813.122(9) (9) Enforcement assistance.

813.122(9)(a)(a) If an order is issued under this section, upon request by the petitioner, the court or circuit court commissioner, as applicable, shall order the sheriff to assist in executing or serving the temporary restraining order or injunction.

813.122(9)(am) (am)

813.122(9)(am)1.1. If an injunction is issued or extended under sub. (5), the clerk of the circuit court shall notify the department of justice of the injunction and shall provide the department of justice with information concerning the period during which the injunction is in effect and information necessary to identify the respondent for purposes of a firearms restrictions record search under s. 175.35 (2g) (c) or a background check under s. 175.60 (9g) (a).

813.122(9)(am)2. 2. Except as provided in subd. 3., the department of justice may disclose information that it receives under subd. 1. only as part of a firearms restrictions record search under s. 175.35 (2g) (c).

813.122(9)(am)3. 3. The department of justice shall disclose any information that it receives under subd. 1. to a law enforcement agency when the information is needed for law enforcement purposes.

813.122(9)(b) (b) Within one business day after an order or injunction is issued, extended, modified or vacated under this section, the clerk of the circuit court shall send a copy of the order or injunction, or of the order extending, modifying or vacating an order or injunction, to the sheriff or to any other local law enforcement agency which is the central repository for orders and injunctions and which has jurisdiction over the child victim's premises.

813.122(9)(c) (c) The sheriff or other appropriate local law enforcement agency under par. (b) shall enter the information received under par. (b) concerning an order or injunction issued, extended, modified or vacated under this section into the transaction information for management of enforcement system no later than 24 hours after receiving the information and shall make available to other law enforcement agencies, through a verification system, information on the existence and status of any order or injunction issued under this section. The information need not be maintained after the order or injunction is no longer in effect.

813.122(10) (10) Arrest.

813.122(10)(am)(am) A law enforcement officer shall arrest and take a person into custody if all of the following occur:

813.122(10)(am)1. 1. A petitioner under sub. (6) (a) presents the law enforcement officer with a copy of an order issued under sub. (4) or (5), or the law enforcement officer determines that such an order exists through communication with appropriate authorities.

813.122(10)(am)2. 2. The law enforcement officer has probable cause to believe that the person has violated the order issued under sub. (4) or (5).

813.122(10)(c) (c) A respondent who does not appear at a hearing at which the court orders an injunction under sub. (5) but who has been served with a copy of the petition and notice of the time for hearing under sub. (5) (a) 2. has constructive knowledge of the existence of the injunction and shall be arrested for violation of the injunction regardless of whether he or she has been served with a copy of the injunction.

813.122(11) (11) Penalty. Whoever knowingly violates a temporary restraining order or injunction issued under this section shall be fined not more than $1,000 or imprisoned for not more than 9 months or both.

813.122(12) (12) Notice of full faith and credit. An order or injunction issued under sub. (4) or (5) shall include a statement that the order or injunction may be accorded full faith and credit in every civil or criminal court of the United States, civil or criminal courts of any other state and Indian tribal courts to the extent that such courts may have personal jurisdiction over nontribal members.

813.122 History History: 1985 a. 234; 1987 a. 332 s. 64; Sup. Ct. Order, 151 Wis. 2d xxv (1989); 1991 a. 276; 1993 a. 227, 318; 1995 a. 71, 275, 306, 456; 1997 a. 292; 2001 a. 61; 2005 a. 155, 272; 2005 a. 443 s. 265; 2007 a. 20, 124; 2009 a. 262; 2011 a. 35.

813.122 Annotation This section implicitly envisions a change of placement and custody if the trial court issues a child abuse injunction against a parent who has custody or placement of a child under a divorce order or judgment. Scott M.H. v. Kathleen M.H. 218 Wis. 2d 605, 581 N.W.2d 564 (Ct. App. 1998), 97-0814.

813.122 Annotation Applicable law allows electronic transmission of certain confidential case information among clerks of circuit court, county sheriff's offices, and the Department of Justice through electronic interfaces involving the Department of Administration's Office of Justice Assistance, specifically including electronic data messages regarding child abuse protection orders and individual at risk protection orders in actions in which the court has ordered, under subs. (3) (b) 3. and (c) 2., respectively, that access to any record of the case be available only to the individual at risk, parties, their attorneys, any guardian or guardian ad litem, court personnel, and any applicable appellate court. OAG 2-10.



813.123 Restraining orders and injunctions for individuals at risk.

813.123  Restraining orders and injunctions for individuals at risk.

813.123(1)(1)  Definitions. In this section:

813.123(1)(a) (a) "Abuse" has the meaning given in s. 46.90 (1) (a).

813.123(1)(ae) (ae) "Adult at risk" has the meaning given in s. 55.01 (1e).

813.123(1)(am) (am) "Adult-at-risk agency" has the meaning given in s. 55.01 (1f).

813.123(1)(b) (b) "Bodily harm" has the meaning given in s. 46.90 (1) (aj).

813.123(1)(br) (br) "Caregiver" has the meaning given in s. 46.90 (1) (an).

813.123(1)(cg) (cg) "Elder adult at risk" has the meaning given in s. 46.90 (1) (br).

813.123(1)(d) (d) "False representation" includes a promise that is made with the intent not to fulfill the promise.

813.123(1)(dm) (dm) "Financial exploitation" has the meaning given in s. 46.90 (1) (ed).

813.123(1)(e) (e) "Great bodily harm" has the meaning given in s. 939.22 (14).

813.123(1)(eg) (eg) "Harassment" has the meaning given in s. 813.125 (1).

813.123(1)(ep) (ep) "Individual at risk" means an elder adult at risk or an adult at risk.

813.123(1)(fm) (fm) "Mistreatment of an animal" means cruel treatment of any animal owned by or in service to an individual at risk.

813.123(1)(g) (g) "Neglect" has the meaning given in s. 46.90 (1) (f).

813.123(1)(gr) (gr) "Self-neglect" has the meaning given in s. 46.90 (1) (g).

813.123(1)(gs) (gs) "Stalking" means engaging in a course of conduct, as defined in s. 940.32 (1) (a).

813.123(2) (2) Commencement of action and response.

813.123(2)(a)(a) No action under this section may be commenced by complaint and summons. An action under this section may be commenced only by a petition described under sub. (6). The action commences with service of the petition upon the respondent if a copy of the petition is filed before service or promptly after service. The individual at risk, any person acting on behalf of an individual at risk, an elder-adult-at-risk agency, or an adult-at-risk agency may be a petitioner under this section. If the petition is filed by a person other than the individual at risk, the petitioner shall serve a copy of the petition on the individual at risk. Section 813.06 does not apply to an action under this section. The respondent may respond to the petition either in writing before or at the hearing on the issuance of the injunction or orally at that hearing. The court shall inform the petitioner in writing that, if the petitioner chooses to have the documents in the action served by the sheriff, the petitioner should contact the sheriff to verify the proof of service of the petition.

813.123(2)(b) (b) The court may go forward with a petition filed under sub. (6) if the individual at risk has been adjudicated incompetent under ch. 880, 2003 stats., or ch. 54, notwithstanding an objection by an individual at risk who is the subject of the petition, or an objection by the guardian of the individual at risk.

813.123(3) (3) General procedure.

813.123(3)(a)(a) Procedure for an action under this section is in 2 parts. First, if the petitioner requests a temporary restraining order, the court or circuit court commissioner shall issue or refuse to issue that order. Second, the court shall hold a hearing under sub. (5) on whether to issue an injunction, which is the final relief. If the court or circuit court commissioner issues a temporary restraining order, the order shall set forth the date for the hearing on an injunction. If the court or circuit court commissioner does not issue a temporary restraining order, the date for the hearing shall be set upon motion by either party.

813.123(3)(b) (b) The court or circuit court commissioner, on its or his or her own motion or the motion of any party, shall order that a guardian ad litem be appointed for the individual at risk, if the petition under sub. (6) was filed by a person other than the individual at risk, and may order that a guardian ad litem be appointed in other instances when justice so requires.

813.123(3)(c) (c) The court or circuit court commissioner, on its or his or her own motion or the motion of any party, may order any of the following:

813.123(3)(c)1. 1. That all persons, other than the individual at risk, the parties, their attorneys, a representative of the adult-at-risk agency or elder-adult-at-risk agency, witnesses, court personnel, and any guardian or any guardian ad litem, be excluded from any hearing under this section.

813.123(3)(c)2. 2. That access to any record of an action under this section be available only to the individual at risk, the parties, their attorneys, any guardian or any guardian ad litem, the adult-at-risk agency or elder-adult-at-risk agency, court personnel, and, upon appeal, any applicable court.

813.123(4) (4) Temporary restraining order.

813.123(4)(a)(a) Unless the individual at risk, guardian, or guardian ad litem consents in writing and the judge or circuit court commissioner agrees that the contact is in the best interests of the individual at risk, a judge or circuit court commissioner shall issue a temporary restraining order, as specified in par. (ar), if all of the following occur:

813.123(4)(a)1. 1. The petitioner submits to the judge or circuit court commissioner a petition alleging the elements set forth under sub. (6).

813.123(4)(a)2. 2. The judge or circuit court commissioner finds reasonable grounds to believe any of the following:

813.123(4)(a)2.a. a. That the respondent has interfered with or, based on prior conduct of the respondent, may interfere with an investigation of the individual at risk, the delivery of protective services to or a protective placement of the individual at risk under ch. 55, or the delivery of services to an elder adult at risk under s. 46.90 (5m); and that the interference complained of, if continued, would make it difficult to determine whether abuse, financial exploitation, neglect, or self-neglect has occurred, is occurring, or may recur.

813.123(4)(a)2.b. b. That the respondent engaged in or threatened to engage in the abuse, financial exploitation, neglect, harassment, or stalking of an individual at risk or the mistreatment of an animal.

813.123(4)(ar) (ar) A temporary restraining order issued under par. (a) shall order the respondent to do one or more of the following:

813.123(4)(ar)1. 1. Avoid interference with an investigation of the elder adult at risk under s. 46.90 or the adult at risk under s. 55.043, the delivery of protective services to or a protective placement of the individual at risk under ch. 55, or the delivery of services to the elder adult at risk under s. 46.90 (5m).

813.123(4)(ar)2. 2. Cease engaging in or threatening to engage in the abuse, financial exploitation, neglect, harassment, or stalking of an individual at risk or mistreatment of an animal.

813.123(4)(ar)3. 3. Avoid the residence of the individual at risk or any other location temporarily occupied by the individual at risk, or both.

813.123(4)(ar)4. 4. Avoid contacting or causing any person other than a party's attorney or a law enforcement officer to contact the individual at risk.

813.123(4)(ar)5. 5. Engage in any other appropriate remedy not inconsistent with the remedies requested in the petition.

813.123(4)(b) (b) Notice need not be given to the respondent before issuing a temporary restraining order under this subsection. A temporary restraining order may be entered only against the respondent named in the petition.

813.123(4)(c) (c) The temporary restraining order is in effect until a hearing is held on issuance of an injunction under sub. (5). A judge shall hold a hearing on issuance of an injunction within 14 days after the temporary restraining order is issued, unless the time is extended upon the written consent of the parties or extended once for 14 days upon a finding that the respondent has not been served with a copy of the temporary restraining order although the petitioner has exercised due diligence.

813.123(5) (5) Injunction.

813.123(5)(a)(a) Unless the individual at risk, guardian, or guardian ad litem consents in writing to a contact and the judge agrees that the contact is in the best interests of the individual at risk, a judge may grant an injunction ordering the respondent as specified in par. (ar), if all of the following occur:

813.123(5)(a)1. 1. The petitioner files a petition alleging the elements set forth under sub. (6).

813.123(5)(a)2. 2. The petitioner serves upon the respondent a copy of the petition and notice of the time for hearing on the issuance of the injunction, or the respondent serves upon the petitioner notice of the time for hearing on the issuance of the injunction.

813.123(5)(a)3. 3. After hearing, the judge finds reasonable cause to believe any of the following:

813.123(5)(a)3.a. a. That the respondent has interfered with or, based upon prior conduct of the respondent, may interfere with an investigation of the elder adult at risk under s. 46.90 or the adult at risk under s. 55.043 and that the interference complained of, if continued, would make it difficult to determine if abuse, financial exploitation, neglect, harassment, or stalking of an individual at risk or mistreatment of an animal is occurring or may recur.

813.123(5)(a)3.b. b. That the respondent has interfered with the delivery of protective services to or a protective placement of the individual at risk under ch. 55 after the offer of protective services or protective placement has been made and the individual at risk or his or her guardian, if any, has consented to receipt of the protective services or protective placement; or that the respondent has interfered with the delivery of services to an elder adult at risk under s. 46.90 (5m).

813.123(5)(a)3.c. c. That the respondent has engaged in or threatened to engage in the abuse, financial exploitation, neglect, harassment, or stalking of an individual at risk or the mistreatment of an animal.

813.123(5)(ar) (ar) An injunction granted under par. (a) shall order the respondent to do one or more of the following:

813.123(5)(ar)1. 1. Avoid interference with an investigation of the elder adult at risk under s. 46.90 or the adult at risk under s. 55.043, the delivery of protective services to or a protective placement of the individual at risk under ch. 55, or the delivery of services to the elder adult at risk under s. 46.90 (5m).

813.123(5)(ar)2. 2. Cease engaging in or threatening to engage in the abuse, financial exploitation, neglect, harassment, or stalking of an individual at risk or the mistreatment of an animal.

813.123(5)(ar)3. 3. Avoid the residence of the individual at risk or any other location temporarily occupied by the individual at risk, or both.

813.123(5)(ar)4. 4. Avoid contacting or causing any person other than a party's attorney or a law enforcement officer to contact the individual at risk.

813.123(5)(ar)5. 5. Any other appropriate remedy not inconsistent with the remedies requested in the petition.

813.123(5)(b) (b) The injunction may be entered only against the respondent named in the petition.

813.123(5)(c) (c)

813.123(5)(c)1.1. An injunction under this subsection is effective according to its terms, but for not more than 4 years.

813.123(5)(c)2. 2. When an injunction that has been in effect for less than 6 months expires, the court shall extend the injunction if the petitioner states that an extension is necessary to protect the individual at risk. This extension shall remain in effect until 6 months after the date on which the court first entered the injunction.

813.123(5)(c)3. 3. If the petitioner states that an extension is necessary to protect the individual at risk, the court may extend the injunction for not more than 2 years.

813.123(5)(c)4. 4. Notice need not be given to the respondent before extending an injunction under subd. 2. or 3. The petitioner shall notify the respondent after the court extends an injunction under subd. 2. or 3.

813.123(6) (6) Petition. The petition shall allege facts sufficient to show the following:

813.123(6)(a) (a) The name of the petitioner and the individual at risk.

813.123(6)(b) (b) The name of the respondent and that the respondent is an adult.

813.123(6)(c) (c) That the respondent interfered with or, based on prior conduct of the respondent, may interfere with an investigation of the elder adult at risk under s. 46.90 (5), an investigation of the adult at risk under s. 55.043, the delivery of protective services to or a protective placement of the individual at risk under ch. 55, or the delivery of services to the elder adult at risk under s. 46.90 (5m); or that the respondent engaged in, or threatened to engage in, the abuse, financial exploitation, neglect, stalking, or harassment of an individual at risk or mistreatment of an animal.

813.123(6)(d) (d) If the petitioner knows of any other court proceeding in which the petitioner is a person affected by a court order or judgment that includes provisions regarding contact with the respondent, any of the following that are known by the petitioner:

813.123(6)(d)1. 1. The name or type of the court proceeding.

813.123(6)(d)2. 2. The date of the court proceeding.

813.123(6)(d)3. 3. The type of provisions regarding contact between the petitioner and respondent.

813.123(7) (7) Interference order. Any order under sub. (4) (ar) 1. or 2. or (5) (ar) 1. or 2. also shall prohibit the respondent from intentionally preventing a representative or employee of the county protective services agency from meeting, communicating, or being in visual or audio contact with the adult at risk, except as provided in the order.

813.123(8) (8) Enforcement assistance.

813.123(8)(a)(a) If an order is issued under this section, upon request by the petitioner, the court or circuit court commissioner shall order the sheriff to assist in executing or serving the temporary restraining order or injunction.

813.123(8)(b) (b) Within one business day after an order or injunction is issued, extended, modified or vacated under this section, the clerk of circuit court shall send a copy of the order or injunction, or of the order extending, modifying or vacating an order or injunction, to the sheriff or to any other local law enforcement agency which is the central repository for orders and injunctions and which has jurisdiction over the vulnerable adult's premises.

813.123(8)(c) (c) The sheriff or other appropriate local law enforcement agency under par. (b) shall enter the information received under par. (b) concerning an order or injunction issued, extended, modified or vacated under this section into the transaction information for management of enforcement system no later than 24 hours after receiving the information and shall make available to other law enforcement agencies, through a verification system, information on the existence and status of any order or injunction issued under this section. The information need not be maintained after the order or injunction is no longer in effect.

813.123(9) (9) Arrest.

813.123(9)(am)(am) A law enforcement officer shall arrest and take a person into custody if all of the following occur:

813.123(9)(am)1. 1. A petitioner presents the law enforcement officer with a copy of an order issued under sub. (4) or an injunction issued under sub. (5), or the law enforcement officer determines that such an order exists through communication with appropriate authorities.

813.123(9)(am)2. 2. The law enforcement officer has probable cause to believe that the person has violated the order issued under sub. (4) or the injunction issued under sub. (5).

813.123(9)(c) (c) A respondent who does not appear at a hearing at which the court orders an injunction under sub. (5) but who has been served with a copy of the petition and notice of the time for hearing under sub. (5) (a) 2. has constructive knowledge of the existence of the injunction and may be arrested for violation of the injunction regardless of whether he or she has been served with a copy of the injunction.

813.123(10) (10) Penalty. Whoever intentionally violates a temporary restraining order or injunction issued under this section shall be fined not more than $1,000 or imprisoned for not more than 9 months or both.

813.123(12) (12) Notice of full faith and credit. An order or injunction issued under sub. (4) or (5) shall include a statement that the order or injunction may be accorded full faith and credit in every civil or criminal court of the United States, civil or criminal courts of any other state and Indian tribal courts to the extent that such courts may have personal jurisdiction over nontribal members.

813.123 History History: 1993 a. 445; 1995 a. 71, 306; 1997 a. 27; 2001 a. 61; 2005 a. 264, 387, 388; 2007 a. 45, 96, 124; 2009 a. 262.

813.123 Annotation The First 30 Months: Wisconsin's Individual-at -Risk Restraining Order. Abramson, Mansfield, & Raymond. Wis. Law. Nov. 2010.



813.125 Harassment restraining orders and injunctions.

813.125  Harassment restraining orders and injunctions.

813.125(1)(1)  Definition. In this section, "harassment" means any of the following:

813.125(1)(a) (a) Striking, shoving, kicking or otherwise subjecting another person to physical contact; engaging in an act that would constitute abuse under s. 48.02 (1), sexual assault under s. 940.225, or stalking under s. 940.32; or attempting or threatening to do the same.

813.125(1)(b) (b) Engaging in a course of conduct or repeatedly committing acts which harass or intimidate another person and which serve no legitimate purpose.

813.125(2) (2) Commencement of action.

813.125(2)(a)(a) An action under this section may be commenced by filing a petition described under sub. (5) (a). No action under this section may be commenced by service of summons. The action commences with service of the petition upon the respondent if a copy of the petition is filed before service or promptly after service. If the judge or a circuit court commissioner extends the time for a hearing under sub. (3) (c) and the petitioner files an affidavit with the court stating that personal service by the sheriff or a private server under s. 801.11 (1) (a) or (b) was unsuccessful because the respondent is avoiding service by concealment or otherwise, the judge or circuit court commissioner shall inform the petitioner that he or she may serve the respondent by publication of a summary of the petition as a class 1 notice, under ch. 985, and by mailing or sending a facsimile if the respondent's post-office address or facsimile number is known or can with due diligence be ascertained. The mailing or sending of a facsimile may be omitted if the post-office address or facsimile number cannot be ascertained with due diligence. A summary of the petition published as a class 1 notice shall include the name of the respondent and of the petitioner, notice of the temporary restraining order, and notice of the date, time, and place of the hearing regarding the injunction. The court shall inform the petitioner in writing that, if the petitioner chooses to have the documents in the action served by the sheriff, the petitioner should contact the sheriff to verify the proof of service of the petition. Section 813.06 does not apply to an action under this section.

813.125(2)(b) (b) Notwithstanding s. 803.01 (3) (a), a child, as defined in s. 813.122 (1) (b), or a parent, stepparent, or legal guardian of a child may be a petitioner under this section.

813.125(2g) (2g) Appointment of guardian ad litem. The court or circuit court commissioner, on its or his or her own motion, or on the motion of any party, may appoint a guardian ad litem for a child who is a party under this section when justice so requires.

813.125(2m) (2m) Two-part procedure. If the fee under s. 814.61 (1) for filing a petition under this section is waived under s. 814.61 (1) (e), the procedure for an action under this section is in 2 parts. First, if the petitioner requests a temporary restraining order the court shall issue or refuse to issue that order. Second, the court shall hold a hearing under sub. (4) on whether to issue an injunction, which is the final relief. If the court issues a temporary restraining order, the order shall set forth the date for the hearing on an injunction. If the court does not issue a temporary restraining order, the date for the hearing shall be set upon motion by either party.

813.125(3) (3) Temporary restraining order.

813.125(3)(a)(a) A judge or circuit court commissioner may issue a temporary restraining order ordering the respondent to cease or avoid the harassment of another person, to avoid the petitioner's residence, except as provided in par. (am), or any premises temporarily occupied by the petitioner or both, or any combination of these remedies requested in the petition, if all of the following occur:

813.125(3)(a)1. 1. The petitioner files a petition alleging the elements set forth under sub. (5) (a).

813.125(3)(a)2. 2. The judge or circuit court commissioner finds reasonable grounds to believe that the respondent has engaged in harassment with intent to harass or intimidate the petitioner.

813.125(3)(am) (am) If the petitioner and the respondent are not married, and the respondent owns the premises where the petitioner resides, and the petitioner has no legal interest in the premises, in lieu of ordering the respondent to avoid the petitioner's residence under par. (a) the judge or circuit court commissioner may order the respondent to avoid the premises for a reasonable time until the petitioner relocates and shall order the respondent to avoid the new residence for the duration of the order.

813.125(3)(b) (b) Notice need not be given to the respondent before issuing a temporary restraining order under this subsection. A temporary restraining order may be entered only against the respondent named in the petition.

813.125(3)(c) (c) The temporary restraining order is in effect until a hearing is held on issuance of an injunction under sub. (4). A judge or circuit court commissioner shall hold a hearing on issuance of an injunction within 14 days after the temporary restraining order is issued, unless the time is extended upon the written consent of the parties or extended once for 14 days upon a finding that the respondent has not been served with a copy of the temporary restraining order although the petitioner has exercised due diligence.

813.125(3)(d) (d) The judge or circuit court commissioner shall advise the petitioner of the right to serve the respondent the petition by published notice if with due diligence the respondent cannot be served as provided under s. 801.11 (1) (a) or (b). The clerk of circuit court shall assist the petitioner with the preparation of the notice and filing of the affidavit of printing.

813.125(3)(e) (e) The judge or circuit court commissioner may not dismiss or deny granting a temporary restraining order because of the existence of a pending action or of any other court order that bars contact between the parties, nor due to the necessity of verifying the terms of an existing court order.

813.125(4) (4) Injunction.

813.125(4)(a)(a) A judge or circuit court commissioner may grant an injunction ordering the respondent to cease or avoid the harassment of another person, to avoid the petitioner's residence, except as provided in par. (am), or any premises temporarily occupied by the petitioner or both, or any combination of these remedies requested in the petition, if all of the following occur:

813.125(4)(a)1. 1. The petitioner has filed a petition alleging the elements set forth under sub. (5) (a).

813.125(4)(a)2. 2. The petitioner serves upon the respondent a copy of a restraining order obtained under sub. (3) and notice of the time for the hearing on the issuance of the injunction under sub. (3) (c). The restraining order or notice of hearing served under this subdivision shall inform the respondent that, if the judge or circuit court commissioner issues an injunction, the judge or circuit court commissioner may also order the respondent not to possess a firearm while the injunction is in effect.

813.125(4)(a)3. 3. After hearing, the judge or circuit court commissioner finds reasonable grounds to believe that the respondent has engaged in harassment with intent to harass or intimidate the petitioner.

813.125(4)(aj) (aj) The judge or circuit court commissioner may not dismiss or deny granting an injunction because of the existence of a pending action or of any other court order that bars contact between the parties, nor due to the necessity of verifying the terms of an existing court order.

813.125(4)(am) (am) If the petitioner and the respondent are not married, and the respondent owns the premises where the petitioner resides, and the petitioner has no legal interest in the premises, in lieu of ordering the respondent to avoid the petitioner's residence under par. (a) the judge or circuit court commissioner may order the respondent to avoid the premises for a reasonable time until the petitioner relocates and shall order the respondent to avoid the new residence for the duration of the order.

813.125(4)(b) (b) The injunction may be entered only against the respondent named in the petition.

813.125(4)(c) (c) An injunction under this subsection is effective according to its terms, but for not more than 4 years.

813.125(4m) (4m) Restriction on firearm possession; surrender of firearms.

813.125(4m)(a)(a) If a judge or circuit court commissioner issues an injunction under sub. (4) and the judge or circuit court commissioner determines, based on clear and convincing evidence presented at the hearing on the issuance of the injunction, that the respondent may use a firearm to cause physical harm to another or to endanger public safety, the judge or circuit court commissioner may prohibit the respondent from possessing a firearm.

813.125(4m)(b) (b) An order prohibiting a respondent from possessing a firearm issued under par. (a) remains in effect until the expiration of the injunction issued under sub. (4).

813.125(4m)(c) (c) An order issued under par. (a) that prohibits a respondent from possessing a firearm shall do all of the following:

813.125(4m)(c)1. 1. Inform the respondent named in the petition of the requirements and penalties under s. 941.29.

813.125(4m)(c)2. 2. Except as provided in par. (cg), require the respondent to surrender any firearms that he or she owns or has in his or her possession to the sheriff of the county in which the action under this section was commenced, to the sheriff of the county in which the respondent resides or to another person designated by the respondent and approved by the judge or circuit court commissioner. The judge or circuit court commissioner shall approve the person designated by the respondent unless the judge or circuit court commissioner finds that the person is inappropriate and places the reasons for the finding on the record. If a firearm is surrendered to a person designated by the respondent and approved by the judge or circuit court commissioner, the judge or circuit court commissioner shall inform the person to whom the firearm is surrendered of the requirements and penalties under s. 941.29 (4).

813.125(4m)(cg) (cg) If the respondent is a peace officer, an order issued under par. (a) may not require the respondent to surrender a firearm that he or she is required, as a condition of employment, to possess whether or not he or she is on duty.

813.125(4m)(cm) (cm)

813.125(4m)(cm)1.1. When a respondent surrenders a firearm under par. (c) 2. to a sheriff, the sheriff who is receiving the firearm shall prepare a receipt for each firearm surrendered to him or her. The receipt shall include the manufacturer, model and serial number of the firearm surrendered to the sheriff and shall be signed by the respondent and by the sheriff to whom the firearm is surrendered.

813.125(4m)(cm)2. 2. The sheriff shall keep the original of a receipt prepared under subd. 1. and shall provide an exact copy of the receipt to the respondent. When the firearm covered by the receipt is returned to the respondent under par. (d), the sheriff shall surrender to the respondent the original receipt and all of his or her copies of the receipt.

813.125(4m)(cm)3. 3. A receipt prepared under subd. 1. is conclusive proof that the respondent owns the firearm for purposes of returning the firearm covered by the receipt to the respondent under par. (d).

813.125(4m)(cm)4. 4. The sheriff may not enter any information contained on a receipt prepared under subd. 1. into any computerized or direct electronic data transfer system in order to store the information or disseminate or provide access to the information.

813.125(4m)(cw) (cw) A sheriff may store a firearm surrendered to him or her under par. (c) 2. in a warehouse that is operated by a public warehouse keeper licensed under ch. 99. If a sheriff stores a firearm at a warehouse under this paragraph, the respondent shall pay the costs charged by the warehouse for storing that firearm.

813.125(4m)(d) (d) A firearm surrendered under par. (c) 2. may not be returned to the respondent until a judge or circuit court commissioner determines all of the following:

813.125(4m)(d)1. 1. That the injunction issued under sub. (4) has been vacated or has expired.

813.125(4m)(d)2. 2. That the person is not prohibited from possessing a firearm under any state or federal law or by the order of any federal court or state court, other than an order from which the judge or circuit court commissioner is competent to grant relief.

813.125(4m)(e) (e) If a respondent surrenders a firearm under par. (c) 2. that is owned by a person other than the respondent, the person who owns the firearm may apply for its return to the circuit court for the county in which the person to whom the firearm was surrendered is located. The court shall order such notice as it considers adequate to be given to all persons who have or may have an interest in the firearm and shall hold a hearing to hear all claims to its true ownership. If the right to possession is proved to the court's satisfaction, it shall order the firearm returned. If the court returns a firearm under this paragraph, the court shall inform the person to whom the firearm is returned of the requirements and penalties under s. 941.29 (4).

813.125(5) (5) Petition.

813.125(5)(a)(a) The petition shall allege facts sufficient to show the following:

813.125(5)(a)1. 1. The name of the person who is the alleged victim.

813.125(5)(a)2. 2. The name of the respondent.

813.125(5)(a)3. 3. That the respondent has engaged in harassment with intent to harass or intimidate the petitioner.

813.125(5)(a)4. 4. If the petitioner knows of any other court proceeding in which the petitioner is a person affected by a court order or judgment that includes provisions regarding contact with the respondent, any of the following that are known by the petitioner:

813.125(5)(a)4.a. a. The name or type of the court proceeding.

813.125(5)(a)4.b. b. The date of the court proceeding.

813.125(5)(a)4.c. c. The type of provisions regarding contact between the petitioner and respondent.

813.125(5)(am) (am) The petition shall inform the respondent that, if the judge or circuit court commissioner issues an injunction, the judge or circuit court commissioner may also order the respondent not to possess a firearm while the injunction is in effect.

813.125(5)(b) (b) The clerk of circuit court shall provide simplified forms.

813.125(5g) (5g) Enforcement assistance.

813.125(5g)(a)(a) Within one business day after an order or injunction is issued, extended, modified or vacated under this section, the clerk of the circuit court shall send a copy of the order or injunction, or of the order extending, modifying or vacating an order or injunction, to the sheriff or to any local law enforcement agency which is the central repository for orders and injunctions and which has jurisdiction over the petitioner's premises.

813.125(5g)(b) (b) The sheriff or other appropriate local law enforcement agency under par. (a) shall enter the information received under par. (a) concerning an order or injunction issued, extended, modified or vacated under this section into the transaction information for management of enforcement system no later than 24 hours after receiving the information and shall make available to other law enforcement agencies, through a verification system, information on the existence and status of any order or injunction issued under this section. The information need not be maintained after the order or injunction is no longer in effect.

813.125(5g)(c) (c) If an order is issued under this section, upon request by the petitioner the court or circuit court commissioner shall order the sheriff to accompany the petitioner and assist in placing him or her in physical possession of his or her residence or to otherwise assist in executing or serving the temporary restraining order or injunction. The petitioner may, at the petitioner's expense, use a private process server to serve papers on the respondent.

813.125(5g)(d) (d) The issuance of an order or injunction under sub. (3) or (4) is enforceable despite the existence of any other criminal or civil order restricting or prohibiting contact.

813.125(5m) (5m) Confidentiality of victim's address. The petition under sub. (5) and the court order under sub. (3) or (4) may not disclose the address of the alleged victim. The petitioner shall provide the clerk of circuit court with the petitioner's address when he or she files a petition under this section. The clerk shall maintain the petitioner's address in a confidential manner.

813.125(5r) (5r) Notice to department of justice.

813.125(5r)(a)(a) If an order prohibiting a respondent from possessing a firearm is issued under sub. (4m), the clerk of the circuit court shall notify the department of justice of the existence of the order prohibiting a respondent from possessing a firearm and shall provide the department of justice with information concerning the period during which the order is in effect and information necessary to identify the respondent for purposes of a firearms restrictions record search under s. 175.35 (2g) (c) or a background check under s. 175.60 (9g) (a).

813.125(5r)(b) (b) Except as provided in par. (c), the department of justice may disclose information that it receives under par. (a) only as part of a firearms restrictions record search under s. 175.35 (2g) (c).

813.125(5r)(c) (c) The department of justice shall disclose any information that it receives under par. (a) to a law enforcement agency when the information is needed for law enforcement purposes.

813.125(6) (6) Arrest.

813.125(6)(am)(am) A law enforcement officer shall arrest and take a person into custody if all of the following occur:

813.125(6)(am)1. 1. A person named in a petition under sub. (5) presents the law enforcement officer with a copy of a court order issued under sub. (3) or (4), or the law enforcement officer determines that such an order exists through communication with appropriate authorities.

813.125(6)(am)2. 2. The law enforcement officer has probable cause to believe that the person has violated the court order issued under sub. (3) or (4).

813.125(6)(c) (c) A respondent who does not appear at a hearing at which the court orders an injunction under sub. (4) but who has been served with a copy of the petition and notice of the time for hearing under sub. (4) (a) 2. has constructive knowledge of the existence of the injunction and shall be arrested for violation of the injunction regardless of whether he or she has been served with a copy of the injunction.

813.125(7) (7) Penalty. Whoever violates a temporary restraining order or injunction issued under this section shall be fined not more than $10,000 or imprisoned not more than 9 months or both.

813.125(8) (8) Notice of full faith and credit. An order or injunction issued under sub. (3) or (4) shall include a statement that the order or injunction may be accorded full faith and credit in every civil or criminal court of the United States, civil or criminal courts of any other state and Indian tribal courts to the extent that such courts may have personal jurisdiction over nontribal members.

813.125 History History: 1983 a. 336; 1991 a. 39, 194; 1995 a. 71, 306; 2001 a. 16, 61, 105; 2003 a. 321; 2005 a. 272; 2007 a. 124; 2009 a. 262; 2011 a. 35, 266; 2013 a. 20.

813.125 AnnotationThis section is constitutional. Bachowski v. Salamone, 139 Wis. 2d 397, 407 N.W.2d 533 (1987).

813.125 Annotation A person convicted of violating a harassment injunction may not collaterally attack the validity of the injunction in a criminal prosecution to enforce the injunction. State v. Bouzel, 168 Wis. 2d 642, 484 N.W.2d 362 (Ct. App. 1992).

813.125 Annotation A hearing on issuing an injunction initially held within 7 days of the issuance of the temporary restraining order, then continued for seven months at the defendant's request, did not result in the court losing competency to proceed. In re Paternity of C.A.S. & C.D.S. 185 Wis. 2d 468, 518 N.W.2d 285 (Ct. App. 1994).

813.125 AnnotationProof of intent is discussed. In re Paternity of C.A.S. & C.D.S. 185 Wis. 2d 468, 518 N.W.2d 285 (Ct. App. 1994).

813.125 Annotation A municipal corporation is a "person" that may bring an action for an injunction under this section. Village of Tigerton v. Minniecheske, 211 Wis. 2d 777, 565 N.W.2d 586 (Ct. App. 1997), 96-1933.

813.125 Annotation Violating an injunction under this section is a crime and is not a lesser-included offense of harrassment under s. 947.013 (1r). A defendant may be convicted for violating this section and s. 947.013 without violating the prohibition against double jeopardy. Convictions for violating this section may be counted for purposes of determining whether the defendant may be sentenced as a repeat offender under s. 939.62. State v. Sveum, 2002 WI App 105, 254 Wis. 2d 868, 648 N.W.2d 496, 01-0230.

813.125 Annotation Banishment from a particular place is not a per se violation of the right to travel. There is no exact formula for determining whether a geographic restriction is narrowly tailored. Each case must be analyzed on its own facts, circumstances, and total atmosphere to determine whether the geographic restriction is narrowly drawn. Predick v. O'Connor, 2003 WI App 46, 260 Wis. 2d 323, 660 N.W.2d 1, 02-0503.

813.125 Annotation A violation of this section may not rest on conduct that serves a legitimate purpose, which is a determination that must of necessity be left to the fact finder, taking into account all the facts and circumstances. The legitimate purpose determination is such that the fact finder must determine if any legitimate purpose was intended at the time of the conduct. Welytok v. Ziolkowski, 2008 WI App 67, 312 Wis. 2d 435, 752 N.W.2d 359, 07-0347.

813.125 Annotation Applicable law allows electronic transmission of certain confidential case information among clerks of circuit court, county sheriff's offices, and the Department of Justice through electronic interfaces involving the Department of Administration's Office of Justice Assistance, specifically including electronic data messages regarding a harassment protection order issued issued under this section in an action that the court has ordered sealed. OAG 2-10.

813.125 Annotation For an activity to violate an injunction issued under this section, it must be intentional and devoid of any legitimate purpose. Deputies did not have probable to arrest the subject of an injunction when they knew that the subject had entered a town hall to attend a meeting at which he a had personal interest in an agenda item prior to the persons protected by the injunction, that the persons protected by the injunction wished to attend the meeting, and that they possessed harassment injunctions commanding the subject of the injunction to avoid any premises temporarily occupied by the persons protected. Wagner v. Washington County, 493 F. 3d 833 (2007).



813.126 New hearing.

813.126  New hearing. If a party seeks to have the judge conduct a hearing de novo under s. 757.69 (8) of a determination, order, or ruling entered by a court commissioner in an action under s. 813.12, 813.122, 813.123, or 813.125, including a denial of a request for a temporary restraining order, the motion requesting the hearing must be filed with the court within 30 days after the circuit court commissioner issued the determination, order, or ruling. The court shall hold the de novo hearing within 30 days after the motion requesting the hearing is filed with the court unless the court finds good cause for an extension.

813.126 History History: 2009 a. 262.



813.127 Combined actions; domestic abuse, child abuse and harassment.

813.127  Combined actions; domestic abuse, child abuse and harassment. A petitioner may combine in one action 2 or more petitions under one or more of the provisions in ss. 813.12, 813.122 and 813.125 if the respondent is the same person in each petition. In any such action, there is only one fee applicable under s. 814.61 (1) (a). In any such action, the hearings for different types of temporary restraining orders or injunctions may be combined.

813.127 History History: 1985 a. 234.



813.128 Foreign protection orders.

813.128  Foreign protection orders.

813.128(1) (1)  Enforcement of foreign protection orders.

813.128(1)(a)(a) A foreign protection order or modification of the foreign protection order that meets the requirements under s. 806.247 (2) has the same effect as an order issued under s. 813.12, 813.122, 813.123 or 813.125, except that the foreign protection order or modification shall be enforced according to its own terms.

813.128(1)(b) (b) A law enforcement officer shall arrest and take the subject of a foreign protection order into custody if all of the following occur:

813.128(1)(b)1. 1. A person protected under a foreign protection order presents the law enforcement officer with a copy of a foreign protection order issued against the subject, or the law enforcement officer determines that a valid foreign protection order exists against the subject through communication with appropriate authorities. If a law enforcement officer examines a copy of a foreign protection order, the order, with any modification, is presumed to be valid if the order or modification appears to be valid on its face and circumstances suggest that the order and any modification are in effect.

813.128(1)(b)2. 2. The law enforcement officer has probable cause to believe that the person has violated the terms of the foreign protection order or modification of the order.

813.128(2) (2) Penalty. A person who knowingly violates a condition of a foreign protection order or modification of a foreign protection order that is entitled to full faith and credit under s. 806.247 shall be fined not more than $1,000 or imprisoned for not more than 9 months or both. If a foreign protection order and any modification of that order that is entitled to full faith and credit under s. 806.247 remains current and in effect at the time that a court convicts a person for a violation of that order or modification of that order, but that order or modification has not been filed under s. 806.247, the court shall direct the clerk of circuit court to file the order and any modification of the order.

813.128(3) (3) Immunity. A law enforcement officer, law enforcement agency, prosecuting attorney or clerk of circuit court is immune from civil and criminal liability for his or her acts or omissions arising out of a decision related to the filing of a foreign protection order or modification or to the detention or arrest of an alleged violator of a foreign protection order or modification if the act or omission is done in a good faith effort to comply with this section and s. 806.247.

813.128 History History: 1995 a. 306.



813.129 Global positioning system tracking.

813.129  Global positioning system tracking.

813.129(1) (1) If a person knowingly violates a temporary restraining order or injunction issued under s. 813.12 or 813.125, in addition to other penalties provided in those sections, the court may report the violation to the department of corrections immediately upon the person's conviction and may order the person to submit to global positioning system tracking under s. 301.49.

813.129(2) (2) Before issuing an order under sub. (1), the court must find that the person is more likely than not to cause serious bodily harm to the person who petitioned for the restraining order or injunction, weighing the following factors:

813.129(2)(a) (a) Whether the person has allegedly caused physical injury, intentionally abused pets or damaged property, or committed sexual assault, an act of strangulation or forcible entry to gain access to the petitioner.

813.129(2)(b) (b) Whether the person has threatened any individual, including the petitioner, with harm.

813.129(2)(c) (c) Whether the person has a history of improperly using or threatening to use a firearm or other dangerous weapon.

813.129(2)(d) (d) Whether the person has expressed suicidal ideation.

813.129(2)(e) (e) Whether the person has exhibited obsessive or controlling behavior toward the petitioner or any member of the petitioner's family, including stalking, surveillance, or isolation of the petitioner or any member of the petitioner's family.

813.129(2)(f) (f) The person's mental health history.

813.129(2)(g) (g) Whether the person has a history of abusing alcohol or a controlled substance.

813.129(3) (3) The court may request the department of corrections to provide a validated risk assessment of the person in order to make the findings required in sub. (2).

813.129(4) (4) If a court enters an order under sub. (1), the court shall provide the person who petitioned for the restraining order or injunction with a referral to a domestic violence or sexual assault victim service provider.

813.129(5) (5) If, after weighing the factors set forth under sub. (2), the court determines that a person is more likely than not to cause serious bodily harm to the person who petitioned for the restraining order or injunction, and the court determines that another alternative, including imprisonment, is more likely to protect the person who petitioned for the restraining order or injunction, the court may not enter an order under sub. (1).

813.129 History History: 2011 a. 266; 2013 a. 20.



813.13 Writ of ne exeat.

813.13  Writ of ne exeat. The court or a judge may grant the writ of ne exeat to prevent any defendant from going out of the state until the defendant shall give security. It may be granted at any time before judgment.

813.13 History History: Sup. Ct. Order, 67 Wis. 2d 585, 760 (1975); Stats. 1975 s. 813.13; 1993 a. 486.



813.14 Same; when granted.

813.14  Same; when granted. No writ of ne exeat shall be granted unless it appears to the court or judge by the complaint or an affidavit that grounds exist therefor; and the court or judge granting such writ shall direct to be endorsed thereon the penalty of the bond and security to be given by the defendant.

813.14 History History: Sup. Ct. Order, 67 Wis. 2d 585, 760 (1975); Stats. 1975 s. 813.14.



813.15 Same; discharge of.

813.15  Same; discharge of. If the defendant shall satisfy the court or judge granting such writ that there is no reason for the defendant's restraint or shall give security for the performance of the judgment in the action, the writ shall be discharged.

813.15 History History: Sup. Ct. Order, 67 Wis. 2d 585, 760 (1975); Stats. 1975 s. 813.15; 1993 a. 486.



813.16 Receivers.

813.16  Receivers. A receiver may be appointed:

813.16(1) (1) On the application of either party, when the applying party establishes an apparent right to or interest in property which is the subject of the action and which is in the possession of an adverse party, and the property or its rents and profits are in danger of being lost or materially impaired.

813.16(2) (2) By the judgment, or after judgment, to carry it into effect or to dispose of the property according to the judgment.

813.16(3) (3) To preserve the property during the pendency of an appeal; or when an execution has been returned unsatisfied and the judgment debtor refuses to apply the judgment debtor's property in satisfaction of the judgment or in an action by a creditor under ch. 816.

813.16(4) (4) When a corporation has been dissolved or is insolvent or in imminent danger of insolvency, or has forfeited its corporate rights.

813.16(5) (5) In accordance with the practice which obtained when the code of 1856 took effect except as otherwise provided in this chapter.

813.16(6) (6) The receiver shall give to and file with the clerk of the court a bond, conditioned in the usual manner, with sureties to be approved by the judge making the appointment sufficient to cover all property likely to come into the receiver's hands.

813.16(7) (7) If the person seeking the appointment of a receiver under sub. (1) is a savings and loan association or savings bank supervised by the division of banking or a corporation supervised by the home loan bank board, federal office of thrift supervision, federal deposit insurance corporation, or resolution trust corporation, the court, unless the opposing party objects, shall appoint an officer of such corporation as receiver to act without compensation and to give such bond as the court requires.

813.16 History History: Sup. Ct. Order, 67 Wis. 2d 585, 760, 779 (1975); Stats. 1975 s. 813.16; 1991 a. 221; 1993 a. 486; 1995 a. 27; 1999 a. 9; 2003 a. 33.

813.16 Annotation A court could appoint a receiver to accept mortgage payments after a foreclosure action was started when the plaintiff refused to accept them on the ground that it would be a waiver and the defendant claimed the right to make them on the ground that the defendant had no right to accelerate the note. American Medical Services, Inc. v. Mutual Federal Savings & Loan Assoc. 52 Wis. 2d 198, 188 N.W.2d 529 (1971).

813.16 Annotation A receiver has a duty to a corporation subject to receivership and its creditors not to deal with receivership property to benefit itself. A consulting contract that was offered to the insolvent corporation's president was a corporate opportunity that the receiver improperly appropriated to itself when it took control of the corporation. Community National Bank v. Medical Benefit Administrators, LLC, 2001 WI App 98, 242 Wis. 2d 626, 626 N.W.2d 340, 99-3026.



813.17 Receiver; payment of employees' wages.

813.17  Receiver; payment of employees' wages. Whenever a receiver shall be appointed to manage or close up any business, the receiver shall immediately report to the court the amount due the employees in such business; and said court shall order the receiver to pay out of the first receipts of said business, after the payment of costs, debts due the United States or this state, taxes and assessments and the current expenses of carrying on or closing said business, the wages, including pension, welfare and vacation benefits, of such employees earned during the last 3 months of employment and within one year prior to the receiver's appointment.

813.17 History History: 1971 c. 63; Sup. Ct. Order, 67 Wis. 2d 585, 760 (1975); Stats. 1975 s. 813.17; 1993 a. 486.



813.22 Uniform absence as evidence of death and absentee's property act; insurance policy provisions invalid.

813.22  Uniform absence as evidence of death and absentee's property act; insurance policy provisions invalid.

813.22(1)(1) No provision concerning the effect to be given to evidence of absence or of death in any policy of life or accident insurance or in the charter or bylaws of any mutual or fraternal insurance association hereafter executed or adopted, shall be valid.

813.22(2) (2) When any such policy, charter or bylaws hereafter executed or adopted contains a provision requiring a beneficiary to bring suit upon a claim of death within one year or other period after the death of the insured, and the fact of the absence of the insured is relied upon by the beneficiary as evidence of the death, the action may be begun, notwithstanding such provision in the policy or charter or bylaws, at any time within the statutory period of limitation for actions on contracts in writing dating from the date of the giving of written notice of such absence to the insurer, which notice shall be given within one year from the date when the beneficiary last heard of the absent insured. If such notice is not given then the statutory period runs from the time when the absent person was last heard of by the beneficiary.

813.22 History History: Sup. Ct. Order, 67 Wis. 2d 585, 760 (1975); Stats. 1975 s. 813.22; 1979 c. 89.



813.23 Receiver may be appointed when.

813.23  Receiver may be appointed when.

813.23(1) (1)

813.23(1)(a)(a) When a person domiciled in this state and having an interest in any form of property disappears and is absent from the person's place of residence without being heard of after diligent inquiry, upon application for a finding of such disappearance and absence and of the necessity for the appointment of a receiver to the circuit court of the county of the absentee's domicile by any person who would have an interest in said property were said absentee deceased or by an insurer or surety or creditor of such absentee, after notice as provided in s. 813.24, and upon good cause being shown, the court may find that the absentee was last heard of as of a date certain and may appoint a receiver to take charge of the absentee's estate. The absentee shall be made a party to said proceeding; and any other person who would have an interest in said property were said absentee deceased, upon direction by the court, may be made a party to said proceeding.

813.23(1)(b) (b) When a person is a member of the armed forces of the United States without this state, or is serving as a merchant seaman outside of the limits of the United States included within the 50 states and the District of Columbia, or is outside such limits by permission, assignment or direction of any department or official of the United States government in connection with any activity pertaining to the prosecution of any war in which the United States is then engaged, and has an interest in any form of property in this state and no adequate power of attorney on his or her behalf has been recorded in the office of the register of deeds of the county of his or her domicile or of the county where such property is situated, upon application for findings establishing the foregoing and the necessity for appointment of a receiver, to the circuit court of the county of such person's domicile or of the county where such property is situated, by any person who would have an interest in said property were such person deceased, or by an insurer or surety or creditor of such person, or by any other person or on the court's own motion, after notice as provided in s. 813.24, and upon good cause being shown, the court may, on making such findings, appoint a receiver to take charge of such person's estate. Such person should be made a party to such proceedings; and any other person who would have an interest in said property were said person deceased, upon direction by the court, may be made a party to said proceedings. Such person shall be deemed an "absentee" within the meaning of ss. 813.23 to 813.34.

813.23(2) (2)

813.23(2)(a)(a) The receiver, upon giving bond to be fixed in amount and with surety to be approved by the court and upon such conditions as will insure the conservation of such property, shall under the direction of said court administer said property as an equity receivership with power:

813.23(2)(a)1. 1. To take possession of all property of the absentee wherever situated.

813.23(2)(a)2. 2. To collect all debts due the absentee.

813.23(2)(a)3. 3. To bring and defend suits.

813.23(2)(a)4. 4. To pay insurance premiums.

813.23(2)(a)5. 5. With the approval of the court in each case, to pay all debts due by the absentee.

813.23(2)(a)6. 6. To pay over the proceeds of such part or all of said property, or the income thereof as may be necessary for the maintenance and support of the absentee's dependents.

813.23(2)(b) (b) If the personal property of the absentee is not sufficient to pay all of the absentee's debts, and to provide for the maintenance and support of the absentee's dependents, the receiver may apply to the court for an order to sell or mortgage so much of the real estate as may be necessary therefor; said sale or mortgage to be reported to, approved and confirmed by the court and said receiver to be ordered to make deed conveying or mortgaging said real property to the purchaser or lender upon the purchaser's or lender's complying with the terms of sale or mortgage.

813.23(3) (3) Upon the filing of the application referred to in sub. (1), the court may for cause shown appoint a temporary receiver to take charge of the property of the absentee and conserve it pending hearing upon the application. Such temporary receiver shall qualify by giving bond in an amount and with surety to be approved by the court and shall exercise only the powers named by the court. Should a permanent receiver be appointed, the temporary receiver shall turn over all property in the temporary receiver's possession, less such as may be necessary to cover the temporary receiver's expenses and compensation as allowed by the court, to the permanent receiver, shall file the temporary receiver's final account and upon its approval be discharged. Should the application for permanent receiver be denied, the temporary receiver shall restore to those from whom it may have been obtained, all property in the temporary receiver's possession, less such only as may be necessary to cover the temporary receiver's expenses and compensation as allowed by the court, shall file the temporary receiver's final account and be discharged. Where the application is denied, the expenses of the temporary receivership and the compensation of the temporary receiver may in the discretion of the court be taxed as costs of the proceeding to be paid by the applicant and shall be enforceable by the temporary receiver against the applicant.

813.23 History History: Sup. Ct. Order, 67 Wis. 2d 585, 760, 779 (1975); Stats. 1975 s. 813.23; 1993 a. 486.



813.24 Notice.

813.24  Notice. All notices required under ss. 813.22 to 813.34 shall be served upon all parties ordered by the court to be served as prescribed by statutes or rules, except that in addition thereto service on the absentee shall be by a class 3 notice, under ch. 985, in the county of the absentee's domicile, the last insertion to be not less than 10 nor more than 20 days prior to the time set for any hearing. The original notice prescribed in s. 813.23 (1) shall require each person claiming an interest in the property of the absentee to file in court within a time fixed by the court a statement of the nature and extent of such interest. In relation to a person in military service similar notice shall be given; except that where it appears to the court that such person was not domiciled in this state immediately prior to such service, publication of the notice may be made in the county where property of such person is situated.

813.24 History History: Sup. Ct. Order, 67 Wis. 2d 585, 760, 779 (1975); Stats. 1975 s. 813.24.



813.25 Search for absentee.

813.25  Search for absentee.

813.25(1)(1) The court, upon application, may direct the receiver to make search for the absentee in any manner which the court may deem advisable, including any or all of the following methods:

813.25(1)(a) (a) By inserting in one or more suitable periodicals a notice requesting information from any person having knowledge of the absentee's whereabouts;

813.25(1)(b) (b) By notifying officers of justice and public welfare agencies in appropriate locations of the absentee's disappearance;

813.25(1)(c) (c) By engaging the services of an investigation agency.

813.25(2) (2) The expenses of such search and of the notices provided for in s. 813.24 shall be taxed as costs and paid out of property of the absentee.

813.25 History History: Sup. Ct. Order, 67 Wis. 2d 585, 760, 779 (1975); Stats. 1975 s. 813.25.



813.26 Final hearing and finding.

813.26  Final hearing and finding.

813.26(1) (1) At any time, during the proceedings, upon application to the court and presentation of satisfactory evidence of the absentee's death, the court may make a final finding and decree that the absentee is dead; in which event the decree and a transcript of all of the receivership proceedings shall be certified to the proper court for any administration required by law upon the estate of a decedent, and the receivership court shall proceed no further except for the purposes set forth in s. 813.28 (1) and (3).

813.26(2) (2) After the lapse of 5 years from the date of the finding provided for in s. 813.23 (1), if the absentee has not appeared, the court may proceed to take further evidence and thereafter make a final finding and enter a decree declaring that all interest of the absentee in the absentee's property has ceased and devolved upon others by reason of the absentee's failure to appear and make claim.

813.26(3) (3) At any time, upon proof to the court that a power of attorney has been recorded as provided by s. 813.23 (1) (b), the court shall direct termination of the receivership proceedings and transfer of property held thereunder to the person in military service or to the attorney named in such power of attorney upon payment of reasonable expenses and compensation of the receiver in the discretion of the court.

813.26 History History: Sup. Ct. Order, 67 Wis. 2d 585, 760, 779 (1975); Stats. 1975 s. 813.26; 1993 a. 486.



813.27 Claim of absentee barred.

813.27  Claim of absentee barred. No action shall be brought by an absentee to recover any portion of this property after the final finding and judgment provided for in s. 813.26.

813.27 History History: Sup. Ct. Order, 67 Wis. 2d 585, 760, 779 (1975); Stats. 1975 s. 813.27.



813.28 Termination of receivership and disposition of property of absentee.

813.28  Termination of receivership and disposition of property of absentee. Upon the entry of any final finding and decree as provided in s. 813.26, the court shall proceed to wind up the receivership and terminate the proceedings:

813.28(1) (1) In the case of a finding under s. 813.26 (1) that the absentee is dead:

813.28(1)(a) (a) By satisfying all outstanding debts and charges of the receivership; and

813.28(1)(b) (b) By then certifying the proceedings to the proper court; or

813.28(2) (2) In the case of a finding under s. 813.26 (2):

813.28(2)(a) (a) By satisfying all outstanding debts and charges;

813.28(2)(b) (b) By then deducting for the insurance fund provided in s. 813.31 a sum equal to 5 percent of the total value of the property remaining, including amounts paid to the receivership estate from policies of insurance on the absentee's life;

813.28(2)(c) (c) By distributing the remaining property as provided in s. 813.29; and

813.28(3) (3) In both cases by requiring the receiver's account and upon its approval discharging the receiver and the receiver's bondsmen and entering a final decree terminating the receivership.

813.28 History History: Sup. Ct. Order, 67 Wis. 2d 585, 760, 780 (1975); Stats. 1975 s. 813.28; 1993 a. 486; 2009 a. 177.



813.29 Distribution of property of absentee.

813.29  Distribution of property of absentee. The property remaining for distribution in accordance with s. 813.28 (2) (c) shall be distributed among those persons who would be entitled thereto under the laws of descent and distribution of this state had the absentee died intestate as of the date determined by the court in its final finding and decree; or in case the absentee leaves a document which, had the absentee died, would under the laws of this state be entitled to probate as the absentee's will, the distribution shall be according to the terms of that document as of that date. The validity and effect of the distribution of said property shall be determined by the court administering the receivership and shall be final and binding upon all persons including the absentee.

813.29 History History: Sup. Ct. Order, 67 Wis. 2d 585, 760, 780 (1975); Stats. 1975 s. 813.29; 1993 a. 486.



813.30 Insurance policies.

813.30  Insurance policies.

813.30(1)(1) At the time of the distribution under s. 813.29, the court may direct the payment to the beneficiaries of any sums due and unpaid under any policies of insurance upon the life of the absentee, if the claim is uncontested by the insurer.

813.30(2) (2) If the claim is contested, the court shall take jurisdiction of the action and shall submit to a jury, if one be called for, the issue of death of the insured and any other issues arising under the policy.

813.30(3) (3) Where the survival of a named beneficiary is not established, ss. 813.22 to 813.34 shall apply as if the proceeds of the insurance were a part of the estate of the absentee.

813.30(4) (4) If in any proceeding under subs. (1) and (2) the absentee is not found to be deceased and the policy provides for a surrender value, the beneficiary may request the receiver, acting for the insured, to demand the payment of surrender value. The receiver's receipt for such payment shall be a release to the insurer of all claims under the policy. The receiver shall pay over to the beneficiary, if the beneficiary survives the insured, otherwise to the estate of the absentee, the sum thus received, reserving only an amount allowed by the court as costs of the proceedings under this section.

813.30(5) (5) Payment by an insurer hereunder shall be in full discharge of all contractual liability. No action shall be brought by an absentee to recover any portion of the proceeds, or any other benefits or values, arising out of contracts of life insurance issued upon the absentee's life, after any distribution of such property pursuant to this section.

813.30 History History: Sup. Ct. Order, 67 Wis. 2d 585, 760, 780 (1975); Stats. 1975 s. 813.30; 1993 a. 486.



813.31 Absentee insurance fund.

813.31  Absentee insurance fund.

813.31(1) (1) In each case of termination of receivership as provided in s. 813.28, the court, except in cases where the proceedings have been certified to the proper court under s. 813.26 (1), shall set aside the sum there named and direct its payment by the receiver, to the secretary of administration.

813.31(2) (2) The secretary of administration shall retain or invest the funds thus paid in.

813.31(3) (3) If at any time thereafter an absentee whose estate has been distributed under a final finding and judgment made as herein provided shall appear and make claim for reimbursement, the court may in a proceeding by the claimant against the secretary of administration order payment to the claimant as in its opinion may be fair and adequate under the circumstances.

813.31 History History: Sup. Ct. Order, 67 Wis. 2d 585, 760, 780 (1975); Stats. 1975 s. 813.31; 2003 a. 33.



813.32 Uniformity of interpretation.

813.32  Uniformity of interpretation. Sections 813.22 to 813.34 shall be so construed as to make uniform the law of those states which enact it.

813.32 History History: Sup. Ct. Order, 67 Wis. 2d 585, 760, 780 (1975); Stats. 1975 s. 813.32.



813.33 Name of act.

813.33  Name of act. Sections 813.22 to 813.34 may be cited as the "Uniform Absence as Evidence of Death and Absentee's Property Act."

813.33 History History: Sup. Ct. Order, 67 Wis. 2d 585, 760, 780 (1975); Stats. 1975 s. 813.33.



813.34 Time of taking effect and not retroactive.

813.34  Time of taking effect and not retroactive. The provisions of ss. 813.22 to 813.34 shall not be retroactive and they shall take effect on July 1, 1942.

813.34 History History: Sup. Ct. Order, 67 Wis. 2d 585, 760, 780 (1975); Stats. 1975 s. 813.34.



813.40 Injunctive relief in prison condition cases.

813.40  Injunctive relief in prison condition cases.

813.40(1) (1)

813.40(1)(a)(a) In this section:

813.40(1)(a)1. 1. "Prisoner" has the meaning given in s. 801.02 (7) (a) 2.

813.40(1)(a)2. 2. "Prison or jail conditions" has the meaning given in s. 801.02 (7) (a) 3.

813.40(1)(b) (b) If a court determines that an injunction may be granted to a prisoner in any action or special proceeding with respect to prison or jail conditions, any injunction issued shall meet all of the following criteria:

813.40(1)(b)1. 1. Require only what is necessary to correct the harm.

813.40(1)(b)2. 2. Is the least intrusive means necessary to correct that harm.

813.40(1)(b)3. 3. Does not require or permit a government official, employee or agent to exceed his or her authority or to violate a state law or local ordinance unless all of the following apply:

813.40(1)(b)3.a. a. Federal law permits that relief.

813.40(1)(b)3.b. b. The relief is necessary to correct the violation of a federal right.

813.40(1)(b)3.c. c. No other relief will correct the violation of a federal right.

813.40(1)(c) (c) If an injunction is issued that does not meet the requirements in par. (b), a defendant or intervenor is entitled to immediate termination of any prospective relief or to a revision of the injunction to meet those requirements. Prospective relief need not be terminated if the court makes written findings based on the record that the requirements under par. (b) are met.

813.40(1)(d) (d) A court may not enter into or approve a consent decree in an action for injunctive relief under this section if that consent decree does not meet the requirements in par. (b). This paragraph does not prevent the parties from entering into a private settlement agreement that does not comply with the requirements in par. (b) if the terms of that settlement agreement are not subject to court enforcement other than the dismissal of the action or special proceeding based on the settlement agreement.

813.40(2) (2) When determining the extent of any injunction issued under this section, the court shall give substantial weight to any adverse impact on public safety or on the operation of the criminal justice system caused by the injunction.

813.40(3) (3) Any interested party may, 2 years after the date the court issued an injunction under this section, or one year after the court has denied a request under this subsection for modification or termination of the injunction, request that the court modify or terminate an injunction issued under this section. Any interested party may, 2 years after September 1, 1998, request that the court modify or terminate an injunction related to prison or jail conditions that was issued before September 1, 1998. Any prospective relief issued under this section shall be stayed by the filing of a motion for modification or termination of the injunction for the period beginning on the 90th day after the motion is filed with the court and ending on the day the court enters a final order on the motion.

813.40(4) (4) This section does not prevent the parties from agreeing to terminate or modify an injunction issued under this section.

813.40(5) (5) This section does not authorize a court to order the construction of prisons, jails or other places of incarceration or to order the raising of taxes and does not expand the powers of a court under this chapter.

813.40(6) (6) Except for writs of habeas corpus or as otherwise required by the state or federal constitution, this section does not authorize the court to issue a prisoner release order. In this subsection, "prisoner release order" means any order that has the purpose or effect of reducing or limiting the prison or jail population, or that directs the release or nonadmission of prisoners to a prison or jail.

813.40 History History: 1997 a. 133.






814. Court costs, fees, and surcharges.

814.01 Costs allowed to plaintiff.

814.01  Costs allowed to plaintiff.

814.01(1) (1) Except as otherwise provided in this chapter, costs shall be allowed of course to the plaintiff upon a recovery.

814.01(3) (3) In an action for assault and battery, false imprisonment, libel, slander, malicious prosecution, invasion of privacy or seduction, a plaintiff who recovers less than $50 damages shall recover no more costs than damages.

814.01 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761 (1975); Stats. 1975 s. 814.01; 1981 c. 317.

814.01 Annotation This section does not provide for the awarding of costs to a party in an arbitration proceeding. This section requires a litigated court proceeding. Finkenbinder v. State Farm Mutual Insurance Co. 215 Wis. 2d 145, 572 N.W.2d 501 (Ct. App. 1997), 97-0357.

814.01 Annotation For purposes of sub. (1), a prevailing plaintiff is a plaintiff who is awarded a recovery in a judgment, not a plaintiff who obtains a recovery as a result of a recovery dispute resolved by a trial. In this case, the circuit court correctly entered a judgment incorporating the parties' stipulations. Regardless of the jury's zero dollar verdict on the question of the plaintiff's pain and suffering resulting from the defendant's negligence, the plaintiff made a "recovery" when the court entered a final judgment that included a recovery in the stipulated amount of $10,052.07. Estate of Radley v. Ives, 2011 WI App 144, 337 Wis. 2d 677, 807 N.W.2d 633, 09-0653.



814.02 Costs limited, discretionary.

814.02  Costs limited, discretionary.

814.02(1) (1) When several actions are brought against parties who might have been joined as defendants and the actions are consolidated under s. 805.05 (1) no costs, other than disbursements, shall be allowed to the plaintiff in excess of what the plaintiff would be entitled to had the plaintiff brought but one action.

814.02(2) (2) In equitable actions and special proceedings costs may be allowed or not to any party, in whole or in part, in the discretion of the court, and in any such case the court may award to the successful party such costs (exclusive of disbursements) not exceeding $100, as the court deems reasonable and just, in view of the nature of the case and the work involved. This subsection refers only to such costs and fees as may be taxed by the authority of the statutes, independent of any contract of the parties upon the subject, which contract shall apply unless the court finds that the provisions thereof are inequitable or unjust.

814.02 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761, 780 (1975); Stats. 1975 s. 814.02; 1993 a. 486.

814.02 Annotation Courts can make a determination of the reasonableness of attorney fees even when a note specifies the amount. Lakeshore Commercial Finance Corp. v. Bradford Arms Corp. 45 Wis. 2d 313, 173 N.W.2d 165 (1970).

814.02 Annotation Neither s. 814.02 or 814.036 grants the trial court the power to allow costs that are not explicitly authorized by statute. Kleinke v. Farmers Coop. Supply & Shipping, 202 Wis. 2d 138, 549 N.W.2d 714 (1996), 95-0856.

814.02 Annotation The court exercises its discretion under this section by determining what is a necessary cost. Aspen Services, Inc. v. IT Corp. 220 Wis. 2d 491, 583 N.W.2d 849 (Ct. App. 1998), 97-0897.

814.02 Annotation Kleinke instructs that the trial court's discretion is limited to when the court may allow costs and not what costs are allowed. The trial court erred in awarding costs for the transcription of materials on a computer disk that were made for the convenience of the moving party. Transcripts obtained solely for the convenience of counsel are not necessary disbursements under sub. (2) and thus not taxable costs. Alswager v. Roundy's Inc. 2005 WI App 3, 278 Wis. 2d 598, 692 N.W.2d 333, 03-2274.



814.03 Costs to defendant.

814.03  Costs to defendant.

814.03(1)(1) If the plaintiff is not entitled to costs under s. 814.01 (1) or (3), the defendant shall be allowed costs to be computed on the basis of the demands of the complaint.

814.03(2) (2) Where there are several defendants who are not united in interest and who make separate defenses by separate answers, if the plaintiff recovers against some but not all of such defendants, the court may award costs to any defendant who has judgment in the defendant's favor.

814.03(3) (3) Notwithstanding subs. (1) and (2), where the department of health services or a county is joined as a plaintiff pursuant to ss. 49.89 (2) and 803.03 (2) (a) because of the provision of benefits under subch. IV of ch. 49, the department of health services or the county shall not be liable for costs to any prevailing defendant.

814.03 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761, 780 (1975); Stats. 1975 s. 814.03; 1987 a. 345; 1993 a. 486, 496; 1997 a. 27; 1999 a. 9; 2007 a. 20 s. 9121 (6) (a).

814.03 Annotation This section contemplates the awarding of costs only to successful parties. DeGroff v. Schmude, 71 Wis. 2d 554, 238 N.W.2d 730 (1976).

814.03 Annotation A prevailing defendant is entitled to costs from all plaintiffs including subrogated plaintiffs who elected not to participate in the trial. Sampson v. Logue, 184 Wis. 2d 20, 515 N.W.2d 917 (Ct. App. 1994).

814.03 Annotation This section is mandatory, not discretionary. Taylor v. St. Croix Chippewa Indians of Wisconsin, 229 Wis. 2d 688, 599 N.W.2d 924 (Ct. App. 1999), 98-3334.



814.035 Costs upon counterclaims and cross complaints.

814.035  Costs upon counterclaims and cross complaints.

814.035(1)(1) Except as otherwise provided in this section, costs shall be allowed on counterclaims and cross complaints as if separate actions had been brought thereon.

814.035(2) (2) When the causes of action stated in the complaint and counterclaim and cross complaint arose out of the same transaction or occurrence, costs in favor of the successful party upon the complaint and counterclaim and cross complaint so arising shall be in the discretion of the court.

814.035(3) (3) Costs recovered by opposing parties shall be offset.

814.035 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761 (1975); Stats. 1975 s. 814.035.

814.035 Annotation An award of statutory costs to the lessee and denial of costs to the lessor was, under 271.035 [now 814.035] (2) and (3), a matter within the trial court's discretion. Costs are purely discretionary when both parties recover on their respective claims in one action. Mid-Continent Refrigerator Co. v. Straka, 47 Wis. 2d 739, 178 N.W.2d 28 (1970).

814.035 Annotation When judgment was ordered for a defendant in the plaintiff's action and also for the defendant on one of several counterclaims, costs were properly awarded to the defendant as to each. Arrowhead Growers Sales Co. v. Central Sands Produce, Inc. 48 Wis. 2d 383, 180 N.W.2d 567 (1970).



814.036 Omnibus costs provision.

814.036  Omnibus costs provision. If a situation arises in which the allowance of costs is not covered by ss. 814.01 to 814.035, the allowance shall be in the discretion of the court.

814.036 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761, 780 (1975); Stats. 1975 s. 814.036.

814.036 Annotation A prevailing plaintiff in a habeas corpus proceeding may not be awarded costs. State ex rel. Korne v. Wolke, 79 Wis. 2d 22, 255 N.W.2d 446 (1977).

814.036 Annotation Circuit courts have authority to impose costs on an attorney whose actions have resulted in a mistrial. Schulz v. Darlington Mutual Insurance Co. 181 Wis. 2d 646, 511 N.W.2d 879 (1994).

814.036 Annotation Photocopy and facsimile expenses may be taxed under s. 814.036. Wausau Medical Center v. Asplund, 182 Wis. 2d 274, 514 N.W.2d 34 (Ct. App. 1994).

814.036 Annotation This section only gives a court discretion as to when it may allow costs and not as to what costs may be allowed. Neither s. 814.02 or s. 814.036 grants the trial court the power to allow costs that are not explicitly authorized by statute. Kleinke v. Farmers Coop. Supply & Shipping, 202 Wis. 2d 138, 549 N.W.2d 714 (1996), 95-0856.

814.036 Annotation An award of statutory costs after arbitration is not explicitly authorized by statute and is not within the court's discretion under this section. Lane v. Williams, 2000 WI App 263, 240 Wis. 2d 255, 621 N.W.2d 922, 00-0852.

814.036 Annotation Kleinke addressed what costs may be taxed when s. 814.036 or 814.04 are relied upon; it did not consider what costs may be recovered as a component of damages in a bad faith claim. As with attorney fees, a prevailing plaintiff may recover, as compensatory damages, all reasonable expenses incurred in litigating the bad faith claim. Allied Processors, Inc. v. Western National Mutual Insurance Company, 2001 WI App 129, 246 Wis. 2d 579, 629 N.W.2d 329, 00-1490.



814.04 Items of costs.

814.04  Items of costs. Except as provided in ss. 93.20, 100.195 (5m) (b), 100.30 (5m), 106.50 (6) (i) and (6m) (a), 115.80 (9), 767.553 (4) (d), 769.313, 802.05, 814.245, 895.035 (4), 895.044, 895.443 (3), 895.444 (2), 895.445 (3), 895.446 (3), 895.506, 943.212 (2) (b), 943.245 (2) (d), 943.51 (2) (b), and 995.10 (3), when allowed costs shall be as follows:

814.04(1) (1) Attorney fees.

814.04(1)(a)(a) When the amount recovered or the value of the property involved is greater than the maximum amount specified in s. 799.01 (1) (d), attorney fees shall be $500; when it is equal to or less than the maximum amount specified in s. 799.01 (1) (d), but is $1,000 or more, attorney fees shall be $300; when it is less than $1,000, attorney fees shall be $100. In all other cases in which there is no amount recovered or that do not involve property, attorney fees shall be $300.

814.04(1)(c) (c) No attorney fees may be taxed on behalf of any party unless the party appears by an attorney other than himself or herself.

814.04(2) (2) Disbursements. All the necessary disbursements and fees allowed by law; the compensation of referees; a reasonable disbursement for the service of process or other papers in an action when the same are served by a person authorized by law other than an officer, but the item may not exceed the authorized sheriff's fee for the same service; amounts actually paid out for certified and other copies of papers and records in any public office; postage, photocopying, telephoning, electronic communications, facsimile transmissions, and express or overnight delivery; depositions including copies; plats and photographs, not exceeding $100 for each item; an expert witness fee not exceeding $300 for each expert who testifies, exclusive of the standard witness fee and mileage which shall also be taxed for each expert; and in actions relating to or affecting the title to lands, the cost of procuring an abstract of title to the lands. Guardian ad litem fees shall not be taxed as a cost or disbursement.

814.04(4) (4) Interest on verdict. Except as provided in s. 807.01 (4), if the judgment is for the recovery of money, interest at an annual rate equal to 1 percent plus the prime rate in effect on January 1 of the year in which the judgment is entered if the judgment is entered on or before June 30 of that year or in effect on July 1 of the year in which the judgment is entered if the judgment is entered after June 30 of that year, as reported by the federal reserve board in federal reserve statistical release H. 15, on the amount of the money judgment from the time of verdict, decision, or report until judgment is entered shall be computed by the clerk and added to the costs.

814.04(6) (6) Judgment by default. If the judgment is by default or upon voluntary dismissal by the adverse party the costs taxed under sub. (1) shall be one-half what they would have been had the matter been contested.

814.04(7) (7) Judgment offer not accepted. If the offer of judgment pursuant to s. 807.01 is not accepted and the plaintiff fails to recover a more favorable judgment the plaintiff shall not recover costs but the defendant shall have full costs to be computed on the demand of the complaint.

814.04(8) (8) Actions for municipal corporations. In all actions brought for the benefit of any county, town, village, city or other municipal corporation of this state by a citizen taxpayer, the plaintiff shall be entitled to recover for the plaintiff's own use, in case the plaintiff shall prevail, the taxable costs of such action and such part of the recovery as the court considers reasonable, as attorney fees, not to exceed 20% of such recovery, and not to exceed $500.

814.04 History History: Sup. Ct. Order, 50 Wis. 2d vii (1971); 1971 c. 141; Sup. Ct. Order, 67 Wis. 2d 585, 761, 780 (1975); Stats. 1975 s. 814.04; 1977 c. 209; 1979 c. 110 s. 60 (13); 1979 c. 271, 355; 1981 c. 123, 317; 1985 a. 52, 311; 1987 a. 348; 1991 a. 39, 65, 189, 295; 1993 a. 98, 326, 486, 490, 491; 1995 a. 24, 27, 133, 149, 262, 417; 1997 a. 55, 164, 254; 1999 a. 32, 82, 122, 190; 2001 a. 6, 16; 2003 a. 138; Sup. Ct. Order No. 03-06A, 2005 WI 86, 280 Wis. 2d xiii; 2005 a. 155, 325; 2005 a. 443 s. 265; 2005 a. 458; 2007 a. 96; 2009 a. 20; 2011 a. 2, 69, 118, 219; s. 13.92 (2) (i).

814.04 Annotation Comment of Judicial Council, 1971: Guardian ad litem fees shall not be taxed as a cost or disbursement. Present law permits guardian ad litem fees to be taxed as costs or disbursements. [Re Order effective July 1, 1971]

814.04 Annotation Fees for an expert witness may be taxed only for the day that the expert testifies, even though the expert was present in court on other days. McLoone Metal Graphics, Inc. v. Robers Dredge, Inc. 58 Wis. 2d 704, 207 N.W.2d 616 (1973).

814.04 Annotation A citizen who obtains an injunction in an action brought for the benefit of a municipality may not recover attorney fees under sub. (8). Cobb v. Milwaukee County, 60 Wis. 2d 99, 208 N.W.2d 848 (1973).

814.04 Annotation Sub. (4), being a general statute, does not govern the rate of interest on a jury verdict in a condemnation action, which is covered by ss. 32.05 (11) (b) and 138.04. Weiland v. DOT, 62 Wis. 2d 456, 215 N.W.2d 455 (1974). See also Calaway v. Brown County, 202 Wis. 2d 736, 553 N.W.2d 809 (Ct. App. 1996), 95-2337.

814.04 Annotation Sub. (2) allows the recovery of costs, not exceeding $50, for each individual plat and photograph. Billingsley v. Zickert, 72 Wis. 2d 156, 240 N.W.2d 375 (1976).

814.04 Annotation When a plaintiff's damages were set by the first verdict, but the amount the plaintiff could recover was not set until the second verdict, the plaintiff was entitled to interest from the date of the first verdict. Nelson v. Travelers Insurance Co. 102 Wis. 2d 159, 306 N.W.2d 71 (1981).

814.04 Annotation The court erred by taxing as costs of suit, guardian ad litem and attorney fees as a surcharge or penalty against a former guardian. In Matter of Guardianship & Estate of P.A.H. 115 Wis. 2d 670, 340 N.W.2d 577 (Ct. App. 1983).

814.04 AnnotationPhotocopies may not be taxed as photographs. Ramsey v. Ellis 163 Wis. 2d 378, 471 N.W.2d 289 (Ct. App. 1991).

814.04 Annotation The award of attorney fees, disbursements, and interest on a verdict are discussed. Zintek v. Perchik, 163 Wis. 2d 439, 471 N.W.2d 522 (Ct. App. 1991).

814.04 Annotation Photocopy and facsimile expenses may be taxed under s. 814.036. Wausau Medical Center v. Asplund, 182 Wis. 2d 274, 514 N.W.2d 34 (Ct. App. 1994).

814.04 Annotation There is no authority for awarding pretrial mediation fees as taxable costs. Kleinke v. Farmers Coop. Supply & Shipping, 202 Wis. 2d 138, 549 N.W.2d 714 (1996), 95-0856.

814.04 Annotation Postverdict, prejudgment interest on a verdict that was overturned by a judgment notwithstanding the verdict, but was ultimately reinstated on appeal, accrued from the date of the original verdict to the entry of judgment following the completion of the appeal. Management Computer v. Hawkins, Ash, Baptie & Co. 224 Wis. 2d 312, 592 N.W.2d 279 (Ct. App. 1998), 97-2470.

814.04 Annotation When multiple plaintiffs are required to bring their claims in a single action pursuant to s. 803.03, sub. (2) does not authorize multiple awards for the same disbursement to multiple plaintiffs. Paulson v. Allstate Insurance Company, 2002 WI App 168, 256 Wis. 2d 892, 649 N.W.2d 645, 01-0991.

814.04 Annotation Photocopies of sworn public documents are not a type of certified copies the cost of which are taxable under sub. (2). Affidavits filed by government workers are not certified copies. Milwaukee Metropolitan Sewerage District v. City of Milwaukee, 2003 WI App 209, 267 Wis. 2d 688, 671 N.W.2d 346, 02-2961. Affirmed on other grounds, 2005 WI 8, 277 Wis. 2d 635, 691 N.W.2d 858, 02-2961.

814.04 Annotation When a garnishment summons and complaint recited that the total due on the creditor's claim was $11,716.16 and advised the garnishee defendant that if it failed to answer, judgment would be entered against it for that amount, the garnishee defendant was entitled to the maximum amount of costs allowable under sub. (1) (a). Hometown Bank v. Acuity Insurance, 2008 WI App 48, 308 Wis. 2d 503, 748 N.W.2d 203, 07-1048.

814.04 Annotation Actual attorney fees in the context of a bad faith claim are not a necessary cost of litigation to which a prevailing party is entitled. Instead, they are an item of damages intended to compensate the victims. In the absence of an express reservation of the right to recover actual attorney fees in an accepted offer of judgment, recovery of fees in a bad faith action is limited to only those plaintiffs who proceed to trial. Stewart v. Farmers Insurance Group, 2009 WI App 130, 321 Wis. 2d 391, 773 N.W.2d 513, 08-1605.

814.04 Annotation The phrase "actually paid out" in sub. (2) modifies the amounts paid "for certified and other copies of papers and records in any public office." Applying the phrase "actually paid out" as a limitation on other recoverable costs is not supported by the statute. Photocopy charges are not required to be "paid out" to a 3rd-party vendor to be awarded under this section. Mercer v. City of Fond du Lac, 2010 WI App 15, 323 Wis. 2d 67, 780 N.W.2d 188, 09-0505.

814.04 Annotation When plaintiffs join together to file a single complaint, even though they could have commenced separate actions, they may recover their costs as if they had filed their complaints separately. 3301 Bay Road LLC v. Town of Delavan, 2014 WI App 18, ___ Wis. 2d ___, ___ N.W.2d ___, 12-2594.



814.045 Attorney fees; reasonableness.

814.045  Attorney fees; reasonableness.

814.045(1) (1) Subject to sub. (2), in any action involving the award of attorney fees that are not governed by s. 814.04 (1) or involving a dispute over the reasonableness of attorney fees, the court shall, in determining whether to award attorney fees and in determining whether the attorney fees are reasonable, consider all of the following:

814.045(1)(a) (a) The time and labor required by the attorney.

814.045(1)(b) (b) The novelty and difficulty of the questions involved in the action.

814.045(1)(c) (c) The skill requisite to perform the legal service properly.

814.045(1)(d) (d) The likelihood that the acceptance of the particular case precluded other employment by the attorney.

814.045(1)(e) (e) The fee customarily charged in the locality for similar legal services.

814.045(1)(f) (f) The amount of damages involved in the action.

814.045(1)(g) (g) The results obtained in the action.

814.045(1)(h) (h) The time limitations imposed by the client or by the circumstances of the action.

814.045(1)(i) (i) The nature and length of the attorney's professional relationship with his or her client.

814.045(1)(j) (j) The experience, reputation, and ability of the attorney.

814.045(1)(k) (k) Whether the fee is fixed or contingent.

814.045(1)(L) (L) The complexity of the case.

814.045(1)(m) (m) Awards of costs and fees in similar cases.

814.045(1)(n) (n) The legitimacy or strength of any defenses or affirmative defenses asserted in the action.

814.045(1)(p) (p) Other factors the court deems important or necessary to consider under the circumstances of the case.

814.045(2) (2)

814.045(2)(a)(a) In any action in which compensatory damages are awarded, the court shall presume that reasonable attorney fees do not exceed 3 times the amount of the compensatory damages awarded but this presumption may be overcome if the court determines, after considering the factors set forth in sub. (1), that a greater amount is reasonable.

814.045(2)(b) (b) In any action in which compensatory damages are not awarded but injunctive or declaratory relief, rescission or modification, or specific performance is ordered, reasonable attorney fees shall be determined according to the factors set forth in sub. (1).

814.045(3) (3) This section does not abrogate the rights of persons to enter into an agreement for attorney fees, and the court shall presume that such an agreement is reasonable.

814.045 History History: 2011 a. 92.

814.045 Annotation Determining Reasonable Attorney Fees. Dudley & Colbert. Wis. Law. Oct. 2012.



814.05 Bond premium as costs.

814.05  Bond premium as costs. Any party entitled to recover costs or disbursements in an action or special proceeding may include in such disbursements the lawful premium paid to an authorized insurer for a suretyship obligation.

814.05 History History: 1977 c. 339.

814.05 Annotation Legislative Council Note, 1977: This provision is currently the 2nd sentence of s. 204.11. It has nothing to do with the law of insurance but deals solely with the proper taxing of costs in legal proceedings. As such it belongs in ch. 814 and is transferred there without change of meaning. The language is very slightly edited. [Bill 258-S]

814.05 Annotation Among the "necessary disbursements and fees allowed by law" are those authorized under fee-shifting statutes. Numerous statutes contain fee-shifting provisions, including those relating to consumer protection, frivolous lawsuits, and privacy rights. Kolupar v. Wilde Pontiac Cadillac, Inc. 2007 WI 98, 303 Wis. 2d 258, 735 N.W.2d 93, 05-0935.



814.07 Costs on motion.

814.07  Costs on motion. Costs may be allowed on a motion, in the discretion of the court or judge, not exceeding $300, and may be absolute or directed to abide the event of the action.

814.07 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761 (1975); Stats. 1975 s. 814.07; 2003 a. 138.

814.07 Annotation Motion costs on motions brought to open judgments entered on forfeiture actions under s. 345.37 may not be imposed by a blanket order. Discretion must be exercised by the court in each case. OAG 1-00.



814.08 Costs on appeal from municipal court; certiorari.

814.08  Costs on appeal from municipal court; certiorari.

814.08(1)(1) In actions appealed from municipal court, where there is no new trial, if the judgment is affirmed or the appeal dismissed the respondent shall have costs; if reversed, the appellant; if affirmed in part and reversed in part, the court may award the costs or such part thereof as is just to either party. Where there is a new trial, costs shall be awarded to the successful party; but if the appeal is from a judgment in favor of the appellant he or she shall have costs only if he or she obtains a more favorable judgment, and otherwise the respondent shall have costs. In all those cases full costs shall be the applicable fee under s. 814.61 (8) and all disbursements made for return of the judge and officers' and witnesses' fees, together with all costs taxable in the municipal court in the action.

814.08(2) (2) Upon certiorari to municipal court the same costs shall be awarded to the successful party as provided by sub. (1), where there is no new trial.

814.08 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761 (1975); Stats. 1975 s. 814.08; 1977 c. 305; 1981 c. 317; 1987 a. 389; 2013 a. 107.



814.10 Taxation of costs.

814.10  Taxation of costs.

814.10(1)(1)  Clerk's duty, notice, review. The clerk of circuit court shall tax and insert in the judgment and in the judgment and lien docket, if the judgment shall have been entered, on the application of the prevailing party, upon 3 days' notice to the other, the sum of the costs and disbursements as provided in this chapter, verified by affidavit.

814.10(2) (2) Cost bill, service. All bills of costs shall be itemized and served with the notice of taxation.

814.10(3) (3) Objections, proofs, adjournment. The party opposing such taxation, or the taxation of any particular item shall file with the clerk a particular statement of the party's objections, and the party may produce proof in support thereof and the clerk may adjourn such taxation, upon cause shown, a reasonable time to enable either party to produce such proof.

814.10(4) (4) Court review. The clerk shall note on the bill all items disallowed, and all items allowed, to which objections have been made. This action may be reviewed by the court on motion of the party aggrieved made and served within 10 days after taxation. The review shall be founded on the bill of costs and the objections and proof on file in respect to the bill of costs. No objection shall be entertained on review which was not made before the clerk, except to prevent great hardship or manifest injustice. Motions under this subsection may be heard under s. 807.13.

814.10 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761 (1975); Stats. 1975 s. 814.10; Sup. Ct. Order, 141 Wis. 2d xxvi; 1987 a. 403; 1993 a. 486; 1995 a. 224.

814.10 Annotation When a judgement included attorney fees exceeding the statutory limit and the clerk did not tax costs, an objection under sub. (4) was not required to allow consideration of the issue on appeal. Running v. Widdes, 52 Wis. 2d 254, 190 N.W.2d 169 (1971).



814.11 Disbursements, how proved.

814.11  Disbursements, how proved. Charges in a bill of costs for witness fees, or copies of documents or other disbursements, except to officers for services shall not be taxed without an affidavit stating the distance the witnesses respectively traveled and the days they actually attended, and an affidavit that such copies were necessarily obtained for use; nor shall such other disbursements be allowed without an affidavit specifying the items thereof, nor unless they appear to have been necessary and reasonable in amount.

814.11 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761 (1975); Stats. 1975 s. 814.11.



814.12 Costs may be set off.

814.12  Costs may be set off. If, in any action, a recovery be had by one party and costs be awarded to the other the court may set off one against the other and render judgment for the balance.

814.12 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761 (1975); Stats. 1975 s. 814.12.



814.13 Referee; court to fix and allow fees.

814.13  Referee; court to fix and allow fees. After the trial of any issue by a referee pursuant to a compulsory reference for that purpose his or her fees and expenses shall be fixed by the court in which his or her report has been filed and paid by the state as other circuit court expenses are paid. In all other cases the compensation of referees shall be $3 for each day necessarily occupied with the business of the reference; but the parties may agree in writing upon any other rate of compensation.

814.13 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761 (1975); Stats. 1975 s. 814.13; 1977 c. 449.



814.131 Taxing costs on compulsory references.

814.131  Taxing costs on compulsory references. In all cases of compulsory reference in which the fees claimed by the referee exceed $50, the fees shall not be allowed until a hearing is had on the fees, upon 10 days' notice to the district attorney of the county, accompanied by a copy of the bill.

814.131 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761 (1975); Stats. 1975 s. 814.131; 1997 a. 254.



814.14 Fiduciary; liability for costs limited; bond premium.

814.14  Fiduciary; liability for costs limited; bond premium.

814.14(1)(1)

814.14(1)(a)(a) Except as provided in par. (b) or unless otherwise specifically provided in any action or proceeding prosecuted or defended in any court in this state by a personal representative, guardian ad litem, trustee of an express trust, general guardian or person expressly authorized by statute, costs may be recovered as in an action by or against a person prosecuting or defending in the person's own right.

814.14(1)(b) (b) Except in cases in which the plaintiff or defendant is guilty of mismanagement or bad faith in the action, proceeding, or defense of the action, costs recovered under par. (a) shall be chargeable only upon or collected from the estate, fund, or party represented. In cases in which the plaintiff or defendant is guilty of mismanagement or bad faith in the action, proceeding, or defense of the action, the court shall direct that the costs recovered under par. (a) shall be paid by the plaintiff or defendant personally.

814.14(2) (2) In addition to other costs, all actions or proceedings in which any fiduciary may be entitled to recover costs, the fiduciary may recover any sum that the fiduciary paid to a company, authorized by the laws of this state to act as the fiduciary's surety, for becoming the fiduciary's surety upon any bond or other obligation given by the fiduciary in the fiduciary's representative capacity in the action or proceeding pursuant to law or the order of any court, as may be allowed by the court in which the fiduciary accounts, not exceeding the lesser of 2% per year on the amount secured by the obligation or the actual amount paid to the company.

814.14 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761 (1975); Stats. 1975 s. 814.14; 1979 c. 110 s. 60 (13); 1993 a. 486; 2001 a. 102.



814.15 Assignee's liability for costs.

814.15  Assignee's liability for costs. In actions in which the cause of action shall, by assignment, after the commencement of the action or in any other manner become the property of a person not a party to the action the person shall be liable for the costs in the same manner as if the person were a party; and payment thereof may be enforced by attachment.

814.15 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761 (1975); Stats. 1975 s. 814.15; 1993 a. 486.



814.16 Settlement, costs on.

814.16  Settlement, costs on. Except as provided in s. 93.20, upon settlement of an action no greater sum may be demanded for costs than at the rate prescribed in this chapter.

814.16 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761 (1975); Stats. 1975 s. 814.16; 1991 a. 39.



814.19 Records copied not to be taxed for.

814.19  Records copied not to be taxed for. No record, writ, return, pleading, instrument or other writing copied into any proceeding, entry, process or suggestion shall be computed as any part of the draft of such proceeding, entry, process or suggestion.

814.19 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761 (1975); Stats. 1975 s. 814.19.



814.22 What county to pay costs when venue changed or jury selected for use in another county, taxation, certification.

814.22  What county to pay costs when venue changed or jury selected for use in another county, taxation, certification.

814.22(1)(1) In all proceedings, including criminal actions, if a change of venue is had (except in cases where the change is made because the action was not brought in the proper county), the jury is selected for use in another county under s. 971.225 or an action, occupying a day or more, is tried outside the county wherein pending, the county in which the action was commenced shall pay to the county in which the action is tried or the jury is selected the following expenses arising out of the change of venue or jury selection:

814.22(1)(a) (a) The per diem fees of the clerk or the clerk's deputies, all the taxable costs, disbursements and fees of such clerk on any proceeding or action.

814.22(1)(b) (b) The per diem fees of the petit jurors actually in attendance upon said court.

814.22(1)(c) (c) The per diem fees of the sheriff, undersheriff and deputies in attendance upon said court.

814.22(1)(d) (d) All lawful charges for boarding the jury.

814.22(1)(e) (e) The legal fees of all witnesses in any criminal case or proceedings which are a charge against the county.

814.22(1)(f) (f) All charges for subpoenaing witnesses in any criminal case or proceedings and which are a proper charge against the county. The fees of such officers and jurors shall be estimated for each day and part of a day, not less than half a day, occupied in disposing of any such action.

814.22(1)(g) (g) Such other lawful costs, charges, fees, and disbursements which are chargeable to the county, and all lawful costs, disbursements and charges which any such county may be subjected to or may incur in any such action or proceedings.

814.22(2) (2) The clerk shall make out a correct bill of all the expenses which shall accrue under this section and have the bill taxed and allowed by the presiding judge of the court; and when so taxed shall transmit the bill to the county clerk of the county in which the action was commenced. A county order therefor shall issue in favor of the county in which the action or proceedings were had or tried or in which the jury was selected.

814.22(3) (3) If costs are to be taxed against a county under this section, the district attorney of the county where the action or proceeding was tried or in which the jury was selected shall serve upon the district attorney of the county sought to be charged with the expense a copy of the bill of expenses, together with 8 days notice of the time and place the bill will be taxed before the presiding judge of the court. No such bill of expense may be allowed unless the notice is given or is waived in writing.

814.22 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761 (1975); Stats. 1975 s. 814.22; 1977 c. 449; 1981 c. 115; 1993 a. 486.



814.23 Actions by or against county.

814.23  Actions by or against county. In all actions by or against a county, and in actions or proceedings by or against county officers in their name of office, costs shall be awarded to the prevailing party as in actions between individuals.

814.23 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761 (1975); Stats. 1975 s. 814.23.

814.23 Annotation A prevailing plaintiff in a habeas corpus proceeding may not be awarded costs. State ex rel. Korne v. Wolke, 79 Wis. 2d 22, 255 N.W.2d 446 (1977).



814.24 Action against city, village or town official, cost.

814.24  Action against city, village or town official, cost. Costs, if any, in an action against a city, village or town officer in his or her official capacity, except an action directly involving the title to the office, and except as provided in s. 814.25, shall not be awarded against that officer, but may be awarded against the city, village or town.

814.24 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761 (1975); Stats. 1975 s. 814.24; 1993 a. 246; 1997 a. 133.



814.245 Actions by state agencies.

814.245  Actions by state agencies.

814.245(1) (1) The legislature intends that courts in this state, when interpreting this section, be guided by federal case law, as of November 20, 1985, interpreting substantially similar provisions under the federal equal access to justice act, 5 USC 504.

814.245(2) (2) In this section:

814.245(2)(a) (a) "Nonprofit corporation" has the meaning designated in s. 181.0103 (17).

814.245(2)(b) (b) "Small business" means a business entity, including its affiliates, which is independently owned and operated, and which employs 25 or fewer full-time employees or which has gross annual sales of less than $5,000,000.

814.245(2)(c) (c) "Small nonprofit corporation" means a nonprofit corporation which employs fewer than 25 full-time employees.

814.245(2)(d) (d) "State agency" does not include the citizens utility board.

814.245(2)(e) (e) "Substantially justified" means having a reasonable basis in law and fact.

814.245(3) (3) Except as provided in s. 814.25, if an individual, a small nonprofit corporation or a small business is the prevailing party in any action by a state agency or in any proceeding for judicial review under s. 227.485 (6) and submits a motion for costs under this section, the court shall award costs to the prevailing party, unless the court finds that the state agency was substantially justified in taking its position or that special circumstances exist that would make the award unjust.

814.245(4) (4) In determining the prevailing party in actions in which more than one issue is contested, the court shall take into account the relative importance of each issue. The court shall provide for partial awards of costs under this section based on determinations made under this subsection.

814.245(5) (5) If the court awards costs under sub. (3), the costs shall include all of the following which are applicable:

814.245(5)(a) (a) The reasonable expenses of expert witnesses, the reasonable cost of any study, analysis, engineering report, test or project which is found by the court to be necessary for the preparation of the case and reasonable attorney or agent fees. The amount of fees awarded under this section shall be based upon prevailing market rates for the kind and quality of the services furnished, except that:

814.245(5)(a)1. 1. No expert witness may be compensated at a rate in excess of the highest rate of compensation for expert witnesses paid by the agency which is the losing party.

814.245(5)(a)2. 2. Attorney or agent fees may not be awarded in excess of $150 per hour unless the court determines that an increase in the cost of living or a special factor, such as the limited availability of qualified attorneys or agents, justifies a higher fee.

814.245(5)(b) (b) Any other allowable cost specified under s. 814.04 (2).

814.245(6) (6) A party seeking an award under this section shall, within 30 days after final judgment in the action, submit to the clerk under s. 814.10 (1) an itemized application for fees and other expenses, including an itemized statement from any attorney or expert witness representing or appearing on behalf of the party stating the actual time expended and the rate at which fees and other expenses were computed. Section 814.10 applies for the procedure for taxation of costs, except that the clerk shall allow the state agency 15 working days to respond under s. 814.10 (3).

814.245(7) (7) The court acting under s. 814.10 (4) may reduce the amount awarded under this section or deny an award if it finds that the prevailing party engaged in conduct which unduly and unreasonably delayed the action.

814.245(8) (8) An individual is not eligible to recover costs under this section if the person's properly reported federal adjusted gross income was $150,000 or more in each of the 3 calendar years or corresponding fiscal years immediately prior to the commencement of the action. This subsection applies whether the person files the tax return individually or in combination with a spouse.

814.245(9) (9) If a state agency is ordered to pay costs under this section, the costs shall be paid from the applicable appropriation under s. 20.865 (1) (a), (g) or (q).

814.245(10) (10) Each state agency that is ordered to pay costs under this section or that recovers costs under sub. (11) shall report annually, as soon as is practicable after June 30, to the presiding officer of each house of the legislature the number, nature and amounts awarded, the claims involved in the action in which the costs were incurred, the costs recovered under sub. (11) and any other relevant information to aid the legislature in evaluating the effect of this section.

814.245(11) (11) If the court finds that the motion under sub. (3) is frivolous, the examiner may award the state agency all reasonable costs in responding to the motion. In order to find a motion to be frivolous, the court must find one or more of the following:

814.245(11)(a) (a) The motion was submitted in bad faith, solely for purposes of harassing or maliciously injuring the state agency.

814.245(11)(b) (b) The party or the party's attorney knew, or should have known, that the motion was without any reasonable basis in law or equity and could not be supported by a good faith argument for an extension, modification or reversal of existing law.

814.245 History History: 1985 a. 52; 1985 a. 182 s. 57; 1985 a. 332 s. 253; 1995 a. 27; 1997 a. 79, 133; 2003 a. 145.

814.245 Annotation A petitioner must receive at least some requested relief in order to "prevail" under sub. (3). Kitsemble v. DHSS, 143 Wis. 2d 863, 422 N.W.2d 896 (Ct. App. 1988).

814.245 Annotation A circuit court retains jurisdiction to assess costs under sub. 93) when it remands a decision to any agency for further proceedings. The 30-day period in sub. (6) commences at the time that the matter is disposed of in favor of the party on the remand. Sheely v. DHSS, 150 Wis. 2d 320, 442 N.W.2d 1 (1989).

814.245 Annotation In order for a state agency's position to be "substantially justified" under sub. (3), it must have a reasonable basis in truth and in law and there must be a reasonable connection between the facts alleged and the legal theory advanced. An agency's failure to provide required written notice in terminating medical assistance benefits did not have a reasonable basis in law. Stern v. DHFS, 212 Wis. 2d 393, 569 N.W.2d 79 (Ct. App. 1997), 96-2381.

814.245 Annotation The appropriate base for a cost of living adjustment to the award of attorney fees under sub. (5) (a) 2. is November, 1985, the date of enactment of the statute. Stern v. DHFS, 222 Wis. 2d 521, 588 N.W.2d 658 (Ct. App. 1998), 98-1493.



814.25 Costs in actions by prisoners.

814.25  Costs in actions by prisoners.

814.25(1) (1) In this section:

814.25(1)(a) (a) "Prisoner" has the meaning given in s. 801.02 (7) (a) 2.

814.25(1)(b) (b) "Prison or jail conditions" has the meaning given in s. 801.02 (7) (a) 3.

814.25(2) (2)

814.25(2)(a)(a) Except as provided in par. (b), if a prisoner brings an action or special proceeding related to prison or jail conditions, no costs may be allowed against the state, a state agency or a county, city, village or town, or against any individual defendant when sued in an official capacity.

814.25(2)(b) (b) Costs are allowable to a prisoner who obtains prospective injunctive relief against an individual defendant when that defendant is sued in an official capacity and to a prisoner who obtains a judgment against a defendant when that defendant is sued in his or her personal capacity. This paragraph does not apply to actions or special proceedings related to prison or jail conditions that seek a remedy available by certiorari.

814.25(3) (3) If the prevailing party is the state, a state agency or a county, city, village or town or an individual in any action or special proceeding commenced by a prisoner related to prison or jail conditions, the prisoner shall pay the full costs allowed under this chapter. The prisoner shall be required to pay the costs out of any trust fund accounts that he or she holds in the same manner as payment is required for court fees under s. 814.29 (1m) (e).

814.25 History History: 1997 a. 133.

814.25 Annotation This section does not violate a prisoner's rights to equal protection of the laws. There is more than one rational basis supporting the legislative creation of different classifications to be considered when costs and fees are awarded. Harr v. Berge, 2004 WI App 105, 273 Wis. 2d 481, 681 N.W.2d 282, 03-2611



814.27 Security for costs.

814.27  Security for costs. Except as provided in s. 655.27 (5) (a) 3., in all cases where it shall appear reasonable and proper the court may require the plaintiff to give sufficient security for such costs as may be awarded against the plaintiff.

814.27 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761 (1975); Stats. 1975 s. 814.27; 1983 a. 158; 1993 a. 486.



814.28 Security for costs.

814.28  Security for costs.

814.28(1)(1)  Defendant may require. Except as otherwise provided by s. 814.29, the defendant may require the plaintiffs to file security for costs if the plaintiffs are all nonresidents; or are foreign corporations, nonresident personal representatives, guardians, trustees, or receivers; or are trustees or assignees of any debtor; or are imprisoned for crime for terms less than life; or shall take issue upon the answer of the garnishee.

814.28(2) (2) Order for security. Upon proof by affidavit entitling the defendant to security for costs, the court shall order the plaintiffs to file security for costs in a sum mentioned in the affidavit, not less than $250, within 20 days after the service upon the plaintiffs of a copy of the order requiring the security for costs, and that all proceedings on the part of the plaintiffs be stayed until security is filed.

814.28(3) (3) Security, how given. Within the time required the plaintiffs shall file with the clerk of the court, and give the defendant notice thereof, an undertaking with sureties, each of whom shall justify, by affidavit, in the sum stated in the undertaking, above liabilities and exemptions, in property in this state, conditioned to pay on demand all costs that may be awarded to the defendant in such action in any court, not exceeding the sum mentioned in such order. Upon failure to file such undertaking the court may, upon motion of the defendant, dismiss the action.

814.28(4) (4) Deposit in lieu of undertaking. The plaintiffs in lieu of an undertaking under sub. (3) may deposit with the clerk of the court, who shall give a receipt therefor, money equal to the amount specified in the order for security, and give notice of the deposit.

814.28 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761, 780 (1975); Stats. 1975 s. 814.28; 1997 a. 254; 1999 a. 85; 2001 a. 102.



814.29 Security for costs, service and fees for indigents.

814.29  Security for costs, service and fees for indigents.

814.29(1)(1)

814.29(1)(a)(a) Except as provided in sub. (1m), any person may commence, prosecute or defend any action or special proceeding in any court, or any writ of error or appeal therein, without being required to give security for costs or to pay any service or fee, upon order of the court based on a finding that because of poverty the person is unable to pay the costs of the action or special proceeding, or any writ of error or appeal therein, or to give security for those costs.

814.29(1)(b) (b) A person seeking an order under par. (a) shall file in the court an affidavit in the form prescribed by the judicial conference, setting forth briefly the nature of the cause, defense or appeal and facts demonstrating his or her poverty.

814.29(1)(c) (c) The finding and order of the court under par. (a) shall be in the form prescribed by the judicial conference. The court may deny the request for an order if the court finds that the affidavit states no claim, defense or appeal upon which the court may grant relief.

814.29(1)(d) (d) The court shall make a finding of poverty and issue an order under par. (a) if the affidavit demonstrates any of the following:

814.29(1)(d)1. 1. That the person is a recipient of means-tested public assistance, including aid to families with dependent children, relief funded by a relief block grant under ch. 49, relief provided by counties under s. 59.53 (21), medical assistance, supplemental security income, food stamps or benefits received by veterans under s. 45.40 (1m) or under 38 USC 501 to 562.

814.29(1)(d)2. 2. That the person is represented by an attorney through a legal services program for indigent persons, including, without limitation, those funded by the federal legal services corporation, the state public defender or volunteer attorney programs based on indigency.

814.29(1)(d)3. 3. That the person is otherwise unable, because of poverty, to pay the costs of the action, proceeding or appeal or to give security for those costs. In determining the person's ability under this subdivision to pay or give security for fees and costs, the court shall consider the person's household size, income, expenses, assets and debts and the federal poverty guidelines under 42 USC 9902 (2).

814.29(1m) (1m)

814.29(1m)(a)(a) In this subsection, "prisoner" has the meaning given in s. 801.02 (7) (a) 2.

814.29(1m)(b) (b) If a prisoner makes a request for leave to commence or defend an action, special proceeding, writ of error or appeal without being required to prepay the fees or costs or without being required to give security for costs, the prisoner shall submit all of the following:

814.29(1m)(b)1. 1. The affidavit required under sub. (1) (b).

814.29(1m)(b)2. 2. A certified copy of the trust fund account statement for the prisoner for the 6-month period immediately preceding the filing of the request for leave to commence or defend an action, special proceeding, writ of error or appeal, or for the period that the prisoner was incarcerated, imprisoned or detained, if that period is less than 6 months. The trust fund account statement must be obtained from the appropriate official at each facility in which the prisoner is or was incarcerated, imprisoned, confined or detained. "Trust fund account statement" includes accounts accessible to the prisoner before or upon release.

814.29(1m)(c) (c) Except when dismissal is required under s. 801.02 (7) (d), the court shall issue an order permitting the prisoner to commence or defend an action, special proceeding, writ of error or appeal without the prepayment of fees or costs or without being required to give security for costs if all of the following conditions are met:

814.29(1m)(c)1. 1. The court determines that the prisoner does not have assets or other means by which to pay the fees or costs or to give security for the costs after reviewing the information provided under par. (b).

814.29(1m)(c)2. 2. The prisoner authorizes in writing the agency having custody of the prisoner's prison trust fund account to forward payments from the prisoner's account to the clerk of court each time the amount in the account exceeds $10 until the fees or costs are paid in full.

814.29(1m)(d) (d) If the court determines that the prisoner who made the affidavit does have assets in a trust fund account, whether accessible to the prisoner only upon release or before release, the court shall order an initial partial filing fee to be paid from that trust fund account before allowing the prisoner to commence or defend an action, special proceeding, writ of error or appeal. The initial filing fee shall be the current balance of the prisoner's trust fund account or the required filing fee, whichever is less.

814.29(1m)(e) (e) The agency having custody of the prisoner shall freeze the prisoner's trust fund account until the deposits in that account are sufficient to pay the balance owed for the costs and fees. When the deposits in that account are sufficient to pay the balance owed for the court costs and fees, the agency shall forward that amount to the court. This paragraph does not prohibit the payment from the prisoner's trust fund account of court-ordered payments for child or family support, restitution or federal court fees or for the payments of debts owed to the department of corrections.

814.29(1m)(f) (f) If the court believes that a prisoner is in imminent danger of serious physical harm, the court shall issue an order permitting the prisoner to commence or defend an action, special proceeding, writ of error or appeal without being required to submit the statement under par. (b) or prepaying the initial partial filing fee under par. (d).

814.29(1m)(g) (g) Except as provided under par. (f), if a prisoner files an action, special proceeding, writ of error or appeal under this subsection without complying with the requirements under pars. (b) and (d), the court shall dismiss the action, special proceeding, writ of error or appeal without prejudice.

814.29(1m)(h) (h) The custodian of the trust fund account of a prisoner shall provide the prisoner with the certified copy of the trust fund account statement required under par. (b) if the custodian determines that the prisoner requires that copy for submittal to a court under this subsection.

814.29(2) (2) The court may dismiss any action or proceeding or may require the payment of, or the giving of security for, costs, fees and service if the court determines that the allegation of poverty is untrue. The court may later require the payment of, or the giving of security for, costs, fees and service if the court determines that the person no longer meets any of the requirements under sub. (1).

814.29(3) (3) Recovery of fees.

814.29(3)(a)(a) A request for leave to commence or defend an action, proceeding, writ of error or appeal without being required to pay fees or costs or to give security for costs constitutes consent of the affiant and counsel for the affiant that if the judgment is in favor of the affiant the court may order the opposing party to first pay the amount of unpaid fees and costs, including attorney fees under ss. 802.05, 804.12 (1) (c), and 895.044 and under 42 USC 1988 and to pay the balance to the plaintiff.

814.29(3)(b) (b) If the affiant is a prisoner, as defined in s. 801.02 (7) (a) 2., or a person confined in a federal correctional institution located in this state, a request for leave to commence or defend an action, special proceeding, writ of error or appeal without being required to pay fees or costs or to give security for costs constitutes consent as provided in par. (a), and, if the judgment is in favor of the opposing party, constitutes consent for the court to order the institution to deduct the unpaid fees and costs, including attorney fees listed in par. (a), from the amount in the inmate's account at any time the account has sufficient money to pay the unpaid fees and costs. This paragraph does not prevent the collection of the unpaid fees and costs by any other method.

814.29 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761 (1975); Stats. 1975 s. 814.29; 1981 c. 317; 1983 a. 538; 1989 a. 31; Sup. Ct. Order No. 93-15, 179 Wis. 2d xxxi; 1993 a. 490; 1995 a. 27, 201; 1997 a. 133; Sup. Ct. Order No. 03-06A, 2005 WI 86, 280 Wis. 2d xiii; 2005 a. 22; 2009 a. 113; 2011 a. 2.

814.29 Annotation The trial judge may refuse to approve an affidavit of indigency if the complaint or affidavit to obtain waiver of costs and fees fails to give notice of a claim upon which relief may be granted. State ex rel. Rilla v. Dodge County Circuit Court, 76 Wis. 2d 429, 251 N.W.2d 476 (1977).

814.29 Annotation The bond requirement under s. 775.01 in an action against the state may be waived under s. 814.29 (1). Boldt v. State, 101 Wis. 2d 566, 305 N.W.2d 133 (1981).

814.29 Annotation A judge may waive the fee for a trial transcript at the request of an appealing indigent who has arguable reason to believe that he or she is entitled to redress on appeal. Girouard v. Jackson County Circuit Court, 155 Wis. 2d 148, 454 N.W.2d 792 (1990).

814.29 Annotation In making a Girouard determination, the trial court should specifically consider the litigant's income and assets, expenses, including unusual expenses, and the projected cost of the transcript requested. State v. Jacobus, 167 Wis. 2d 230, 481 N.W.2d 642 (Ct. App. 1992).

814.29 Annotation Whether a proposed petition or complaint states a claim for the purposes of granting fee waiver is determined using the same standard that is applied to motions to dismiss for failure to state a claim under s. 802.06. State ex rel. Luedtke v. Bertrand, 220 Wis. 2d 574, 583 N.W.2d 858 (Ct. App. 1998), 97-3238.

814.29 Annotation The definition of "prisoner" in s. 801.02 (7) (a) 2. does not include a Wisconsin inmate sent to an out-of-state county jail, and therefore sub. (1), and not sub. (1m), applies to the inmate. State ex rel. Speener v. Gudmanson, 2000 WI App 78, 234 Wis. 2d 461, 610 N.W.2d 136, 99-0568.

814.29 Annotation Sub. (1m) (c), as applied to the petitioner, did not violate the constitutional guarantees of access to the courts or equal protection. State ex rel. Khan v. Sullivan, 2000 WI App 109, 235 Wis. 2d 260, 613 N.W.2d 203, 99-2102.

814.29 Annotation The 45-day deadline for filing a certiorari action under s. 895.735 is tolled once the clerk of court receives a petition for a writ of certiorari and, pursuant to sub. (1m), a request for a fee waiver, affidavit of indigency, and certified copy of the prisoner's trust account statement, provided that the prisoner has authorized the prison to make any appropriate payments toward the filing fees from his or her accounts. State ex rel. Steldt v. McCaughtry, 2000 WI App. 176, 238 Wis. 2d 393, 617 N.W.2d 201, 99-2000.

814.29 Annotation Sub. (1m) survives constitutional scrutiny. Freezing prisoner trust account statements to pay for the costs of civil litigation initiated by the prisoner is a rational means of conserving state resources and deterring frivolous litigation. Lindell v. Litscher, 2003 WI App 36, 260 Wis. 2d 454, 659 N.W.2d 413, 02-1389.

814.29 Annotation The phrase "costs and fees" in sub. (1m) includes costs for preparing transcripts. A prisoner may use the funds in a prison release account to pay for the cost of having transcripts prepared. The agency having custody of the prisoner shall follow the procedure under sub. (1m) (e). Akbar v. Kronzer, 2004 WI App 108, 273 Wis. 2d 749, 681 N.W.2d 280, 03-3148.



814.33 Additional security for costs.

814.33  Additional security for costs. If any surety on any undertaking given under s. 814.28 shall remove from the state or be deemed at any time insufficient the court or presiding judge may require the plaintiff to give a new undertaking, and every person becoming surety thereon shall be liable for all costs, from the commencement of the action, in like manner as if the successor surety had been the original surety.

814.33 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761, 780 (1975); Stats. 1975 s. 814.33; 1993 a. 486.



814.34 Attorney for plaintiff liable for costs.

814.34  Attorney for plaintiff liable for costs. In any case in which the defendant, at the time of the commencement of the action, may require security for costs the attorney for the plaintiff shall be liable for such costs not exceeding $100, until security therefor is filed, whether such security shall have been required by the defendant or not; but such attorney is relieved from such liability by filing an undertaking as prescribed by s. 814.28, and giving notice thereof.

814.34 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761, 781 (1975); Stats. 1975 s. 814.34; 1993 a. 486.



814.46 Taxation after settlement.

814.46  Taxation after settlement. Upon the settlement of an execution by a defendant or upon settling any action or demand the sheriff or attorney claiming any fees which shall not have been taxed shall, upon being required by the defendant and on his or her paying the expenses thereof, have his or her fees taxed by some proper officer authorized to tax costs in the court in which the action may be pending or from which the execution shall have been issued.

814.46 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761 (1975); Stats. 1975 s. 814.46; 1993 a. 486.



814.47 Fees not collectible till taxed.

814.47  Fees not collectible till taxed. No sheriff, attorney or other person shall collect any fees, after having been required as aforesaid to have the same taxed, without such taxation having been made.

814.47 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761 (1975); Stats. 1975 s. 814.47.



814.48 Duty of officers taxing costs.

814.48  Duty of officers taxing costs. Every officer authorized to tax costs in any court for services in any proceeding shall examine the bills presented for taxation, whether such taxation be opposed or not, and must be satisfied that the items charged are correct and legal, and shall strike out all charges for services which, in the officer's judgment, were not necessary.

814.48 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761 (1975); Stats. 1975 s. 814.48; 1993 a. 486.



814.49 Costs on dismissal for lack of jurisdiction or stay of proceedings.

814.49  Costs on dismissal for lack of jurisdiction or stay of proceedings.

814.49(1) (1)  Costs on dismissal for lack of personal jurisdiction. If on objection of any defendant made pursuant to s. 802.06 (2) the action is dismissed as to that defendant on the ground that the court lacks jurisdiction over the defendant's person, the court when entering judgment dismissing the action against the defendant may order the plaintiff to pay to the defendant all reasonable actual costs, disbursements and expenses of the action up to the judgment of dismissal, but the amount so recovered can in no case exceed the sum of $500.

814.49(2) (2) Costs on stay of further proceedings. Whenever any party obtains an order staying further proceedings in the action pursuant to s. 801.63, the court may award that party all statutory costs and disbursements in the action up to the order for stay.

814.49 History History: Sup. Ct. Order, 67 Wis. 2d 585, 758, 781 (1975); Stats. 1975 s. 814.49; Sup. Ct. Order, 130 Wis. 2d xix (1986); 1993 a. 486.



814.51 Jury fees; discretion of court.

814.51  Jury fees; discretion of court. The court shall have discretionary authority in any civil or criminal action or proceeding triable by jury to assess the entire cost of one day's juror fees for a jury, including all mileage costs, against either the plaintiff or defendant or to divide the cost and assess the cost against both plaintiff and defendant, or additional parties plaintiff or defendant, if a jury demand has been made in any case and if a jury demand is later withdrawn within 2 business days prior to the time set by the court for the commencement of the trial. The party assessed shall be required to make payment to the clerk of circuit court within a prescribed period and the payment thereof shall be enforced by contempt proceedings.

814.51 History History: 1971 c. 297; Sup. Ct. Order, 67 Wis. 2d 585, 761 (1975); Stats. 1975 s. 814.51; 1977 c. 318.

814.51 Annotation This section is inapplicable if the parties reach a settlement after selecting a jury and making opening statements. Jacobson v. Avestruz, 81 Wis. 2d 240, 260 N.W.2d 267 (1977).

814.51 Annotation An accused who cancels a jury trial at the last moment to accept a plea bargain risks both taxation of costs under s. 973.06 and the assessment of jury fees under s. 814.51. State v. Foster, 100 Wis. 2d 103, 301 N.W.2d 192 (1981).

814.51 Annotation Circuit courts do not have the authority to impose a penalty for cancellation of a jury trial beyond that provided for in this section. Collins v. American Family Mutual Insurance Co. 153 Wis. 2d 477, 451 N.W.2d 429 (1990).

814.51 Annotation As a matter of sound grammar, the phrase "either the plaintiff or defendant" necessarily refers to both civil and criminal actions as "civil" and "criminal" are set forth in the disjunctive and modify the clauses that follow. Thus, circuit courts are authorized to impose jury fees in any criminal action or proceeding against either the plaintiff or defendant. If the state were not the plaintiff in criminal cases, the statute's provision that the circuit court may assess jury fees against either party in a criminal case would be rendered a nullity. State v. Circuit Court for Monroe County, 2007 WI App 36, 300 Wis. 2d 447, 730 N.W.2d 421, 06-0139.



814.52 Transport costs.

814.52  Transport costs.

814.52(1)(1) If a law enforcement agency requests a ferry provider to operate beyond its usual hours of operation to transport an arrested person to a jail or other facility, the law enforcement agency shall be reimbursed for the costs it incurs to pay for the ferry transport pursuant to sub. (2).

814.52(2) (2) In any civil or criminal action or proceeding, if a circuit court enters a judgment against a defendant who was the subject of a ferry transport described in sub. (1), the clerk of circuit court shall collect costs in an amount equal to the costs incurred by a law enforcement agency under sub. (1). When judgment is entered against the defendant, the defendant shall pay the costs and the clerk of circuit court shall pay the law enforcement agency that requested the transport.

814.52 History History: 2009 a. 72.



814.60 Criminal actions; fees of the clerk of court.

814.60  Criminal actions; fees of the clerk of court.

814.60(1)(1) In a criminal action, the clerk of circuit court shall collect a fee of $163 for all necessary filing, entering, or recording, to be paid by the defendant when judgment is entered against the defendant. Of the fees received by the clerk of circuit court under this subsection, the county treasurer shall pay 93.87 percent to the secretary of administration for deposit in the general fund and shall retain the balance for the use of the county.

814.60(2) (2) In addition to any fine imposed, a defendant shall pay the costs, fees, and surcharges imposed under this chapter.

814.60 History History: 1981 c. 317; 1983 a. 27; 1985 a. 36; 1987 a. 27, 339; 1989 a. 64, 107; 1991 a. 39; 1993 a. 16; 1995 a. 224, 227, 448; 1997 a. 27, 248; 1999 a. 9; 2001 a. 16, 56, 103; 2003 a. 33, 139; 2009 a. 100.

814.60 Annotation Because each charged count requires filing, entering, and recording that is separate and distinct from other charged counts, sub. (1) permits a separate fee for each count. State v. Carter, 229 Wis. 2d 200, 598 N.W.2d 619 (Ct. App. 1999), 98-1688.

814.60 Annotation Neither the clerk of court nor the county board has the authority to adopt a nonrefundable processing fee in the absence of a statute specifically providing for the fee. 80 Atty. Gen. 223.



814.61 Civil actions; fees of the clerk of court.

814.61  Civil actions; fees of the clerk of court. In a civil action, the clerk of court shall collect the fees provided in this section. Unless a specific exemption is provided, a governmental unit, as defined in s. 108.02 (17), shall pay fees under this section. The clerk shall collect the following fees:

814.61(1) (1) Commencement of actions.

814.61(1)(a)(a) Except as provided under pars. (c), (d), and (e), at the commencement of all civil actions and special proceedings not specified in ss. 814.62 to 814.66, $75. Of the fees received by the clerk under this paragraph, the county treasurer shall pay $45 to the secretary of administration for deposit in the general fund and shall retain the balance for the use of the county. The secretary of administration shall credit $15 of the $45 to the appropriation under s. 20.680 (2) (j).

814.61(1)(b) (b) Except as provided in pars. (c), (d) and (e), in addition to the fee under par. (a), at the commencement of an action affecting the family as defined in s. 767.001 (1), a fee of $20 to be deposited by the county treasurer in a separate account to be used by the county exclusively for the purposes specified in s. 767.405.

814.61(1)(c) (c) Paragraphs (a) and (b) do not apply to any of the following:

814.61(1)(c)1. 1. An action to determine paternity brought by the state or its delegate under s. 767.80 (1) (g) or (h) or commenced on behalf of the child by an attorney appointed under s. 767.407 (1) (c).

814.61(1)(c)2. 2. An action under ch. 769.

814.61(1)(c)3. 3. A forfeiture proceeding under ss. 961.55 to 961.56 or 973.075 to 973.077.

814.61(1)(c)4. 4. An action to terminate parental rights under subch. VIII of ch. 48.

814.61(1)(c)5. 5. An action for adoption under subch. XIX of ch. 48.

814.61(1)(c)6. 6. An action to commit a person under ch. 51, 55, or 980.

814.61(1)(c)7. 7. An action under s. 165.76 (6) to compel provision of a biological specimen for deoxyribonucleic acid analysis.

814.61(1)(d) (d) No fee charged under this subsection in any action commenced under s. 813.12, 813.122, or 813.123 may be collected from a petitioner under s. 813.12, 813.122, or 813.123. The fee charged under this subsection for petitions filed and granted under s. 813.12, 813.122, or 813.123 shall be collected from the respondent under s. 813.12, 813.122, or 813.123 if he or she is convicted of violating a temporary restraining order or injunction issued under s. 813.12 (3) or (4), 813.122 (4) or (5), or 813.123 (4) or (5).

814.61(1)(e) (e) No fee charged under this subsection in any action commenced under s. 813.125 may be collected from a petitioner under s. 813.125 if the petition alleges conduct that is the same as or similar to conduct that is prohibited by s. 940.32 or that is listed in s. 813.12 (1) (am) 1. to 6. If no fee is collected under this paragraph, the fee charged under this subsection for petitions filed and granted under s. 813.125 shall be collected from the respondent under s. 813.125 if he or she is convicted of violating a temporary restraining order or injunction issued under s. 813.125 (3) or (4).

814.61(2) (2) Change of venue.

814.61(2)(a)(a) Except as provided in par. (b), on a change of venue at commencement in the court to which the action is transferred, a fee equal to the fee paid by the plaintiff to commence the action. The transferring court, in its order for change of venue, shall make a finding as to which party's actions necessitated the change of venue and shall order that party to pay the fee, which shall not be taxed as a cost in the action.

814.61(2)(b) (b) If the court orders a change of venue under s. 801.52, no fee may be charged.

814.61(3) (3) Third-party complaint. When any defendant files a 3rd-party complaint, the defendant shall pay a fee of $45. The defendant shall pay only one such $45 fee in an action. Of the fees received by the clerk under this subsection, the county treasurer shall pay $25 to the secretary of administration for deposit in the general fund and shall retain the balance for the use of the county. The secretary of administration shall credit $5 of the $25 to the appropriation under s. 20.680 (2) (j).

814.61(4) (4) Jury fee. For a jury in all civil actions, except a garnishment action under ch. 812, a nonrefundable fee of $6 per juror demanded to hear the case to be paid by the party demanding a jury within the time permitted to demand a jury trial. If the jury fee is not paid, no jury may be called in the action, and the action may be tried to the court without a jury.

814.61(5) (5) Judgments, writs, executions, liens, warrants, awards, certificates. The clerk shall collect a fee of $5 for the following:

814.61(5)(a) (a) Issuing executions, certificates, commissions to take depositions, transcripts from the judgment and lien docket, and any writs not commencing an action or special proceeding.

814.61(5)(b) (b) Filing and entering judgments, transcripts of judgments, liens, warrants and awards, including filing and entering assignments or satisfactions of judgments, liens or warrants and withdrawals, satisfactions and voidances of tax warrants under s. 71.91 (5) (g).

814.61(6) (6) Foreign judgments. On filing a foreign judgment under s. 806.24, $15.

814.61(7) (7) Revision of judgment or order in action affecting the family.

814.61(7)(a)(a) Except as provided in par. (b), upon the filing of any petition under s. 767.59 (1c) (a) or any motion, by either party, for the revision of a judgment or order in an action affecting the family, $30. No fee may be collected under this paragraph for any petition or motion by either party for the revision of a judgment or order involving child support, family support, or maintenance if both parties have stipulated to the revision of the judgment or order. Of the fees received by the clerk under this paragraph, the county treasurer shall pay 50% to the secretary of administration for deposit in the general fund and shall retain the balance for the use of the county.

814.61(7)(b) (b) Upon the filing of any petition, motion, or order to show cause by either party under s. 767.451 or 767.481, $50. No fee may be collected under this paragraph for filing a petition, motion, or order to show cause for the revision of a judgment or order for legal custody or physical placement if both parties have stipulated to the revision of the judgment or order. Of the fees received by the clerk under this paragraph, the county treasurer shall pay 25% to the secretary of administration for deposit in the general fund, retain 25% for the use of the county, and deposit 50% in a separate account to be used by the county exclusively for the purposes specified in s. 767.405.

814.61(7)(c) (c) Paragraphs (a) and (b) do not apply to a petition or motion filed by the state or its delegate in connection with an action to determine paternity under s. 767.80 (1) (g), to a petition or motion filed by an attorney appointed under s. 767.407 (1) (c) in connection with an action to determine paternity when the circumstances specified in s. 767.407 (1) (c) 1. or 2. apply or to a petition or motion filed in an action under ch. 769.

814.61(8) (8) Appeal from municipal court or administrative decision.

814.61(8)(am)(am) On appeal from municipal court or on review of any administrative decision, including an appeal from a commission's award in a condemnation action under ch. 32:

814.61(8)(am)1. 1. If the appeal or review is by certiorari or on the record, $40.

814.61(8)(am)2. 2. If a new trial is authorized and requested, $55.

814.61(8)(c) (c) Of the fees received by the clerk under par. (am) 1., the county treasurer shall pay $22.50 to the secretary of administration for deposit in the general fund and shall retain the balance for the use of the county. The secretary of administration shall credit $5 of the $22.50 to the appropriation under s. 20.680 (2) (j).

814.61(8)(d) (d) Of the fees received by the clerk under par. (am) 2., the county treasurer shall pay $30 to the secretary of administration for deposit in the general fund and shall retain the balance for the use of the county. The state treasurer shall credit $5 of the $30 to the appropriation under s. 20.680 (2) (j).

814.61(9) (9) Transmitting documents. For certifying and transmitting documents upon appeal, writ of error, change of venue, for enforcing real estate judgments in other counties, or for enforcing judgments in other states, $15 plus postage.

814.61(10) (10) Copies.

814.61(10)(a)(a) Except as provided in par. (b), for copies, certified or otherwise, of any document for which a specific fee is not established by this section, or for comparison and attestation of copies not provided by the clerk, $1.25 per page.

814.61(10)(b) (b) For copies of any court document requested by the state public defender, other than a transcript, a fee equal to the actual, necessary and direct costs of copying.

814.61(11) (11) Searches. For searching files or records to locate any one action when the person requesting the search does not furnish the case number of the action, or to ascertain the existence or nonexistence of any instrument or record in the custody of the clerk of circuit court, $5.

814.61(12) (12) Receiving and disbursing money.

814.61(12)(a)(a) Trust funds and small estates.

814.61(12)(a)1.1. For receiving a trust fund, or handling or depositing money under s. 757.25 or 807.10 (3), at the time the money is deposited with the clerk, a fee of $10 or 0.5 percent of the amount deposited, whichever is greater. In addition, a fee of $10 shall be charged upon each withdrawal of any or all of the money deposited with the clerk.

814.61(12)(a)2. 2. If the clerk is required by court order or by law to deposit any of the funds in subd. 1. in an account in a bank, savings bank, savings and loan association or other suitable financial institution, the type of account shall be in the clerk's discretion unless the court specifies a particular type of account in its order. In depositing the funds into any account, the clerk shall act as a conservator, not as a trustee, and shall not be held liable or responsible for obtaining any specific rate of interest on the deposit.

814.61(12)(c) (c) Deposits in contempt proceedings. For receiving and disbursing deposits made under s. 818.12 in contempt proceedings under ch. 785, $10 per deposit. The $10 fee shall be deducted from the deposit, unless the entire deposit is ordered returned to the defendant, before applying the deposit to the satisfaction of a judgment under s. 818.14.

814.61(13) (13) Support or maintenance petition. For the cost of court services, whenever a person not receiving benefits under s. 49.148 or 49.155 or aid under s. 49.19, 49.46, 49.465, 49.468, 49.47, or 49.471 files a petition requesting child support, maintenance or family support payments, $10 in addition to any other fee required under this section. This subsection does not apply to a petition filed by the state or its delegate.

814.61(14) (14) Petition for occupational license. On filing a petition for an occupational license under s. 343.10 (4), $40.

814.61 History History: 1981 c. 317; 1983 a. 27; 1983 a. 189 s. 329 (28); 1983 a. 228, 447, 538; 1985 a. 29, 169; 1987 a. 27 ss. 2143p, 3202 (24); 1987 a. 144, 355, 399; 1989 a. 31; 1989 a. 56 s. 259; 1989 a. 191; 1991 a. 39, 221, 269; 1993 a. 16, 319, 326, 481, 491; 1995 a. 27, 201, 224, 269, 279, 289, 306; 1997 a. 27, 35, 285; 1999 a. 9, 71; 2001 a. 109; 2003 a. 33, 165, 327; 2005 a. 272, 387, 434; 2005 a. 443 s. 265; 2007 a. 20; 2009 a. 261.

814.61 Annotation Requiring the payment of a jury fee does not violate the right to a trial by jury. County of Portage v. Steinpreis, 104 Wis. 2d 466, 312 N.W.2d 731 (1981).

814.61 Annotation The trial court has discretion to allow a jury trial when fees under s. 814.61 (4) are not timely paid. Chitwood v. A. O. Smith Harvestore, 170 Wis. 2d 622, 489 N.W.2d 697 (Ct. App. 1992).

814.61 Annotation Section 757.25 imposes two prerequisites for charging a fee under sub. (12) (a) for handling or depositing money under s. 757.25: 1) a party to the action has paid at least $1000 into court; and 2) that same party has obtained from the judge an order directing the clerk of court to deposit the money in a safe depository. HSBC Realty Credit Corporation v. City of Glendale, 2007 WI 94, 303 Wis. 2d 1, 735 N.W.2d 77, 05-1042.

814.61 Annotation Circumstances under which additional fees under sub. (13) are to be paid are discussed. 75 Atty. Gen. 1.

814.61 Annotation A domestic abuse petition filed under s. 813.12 (2) in conjunction with or in a pending action affecting the family does not require a separate filing fee. 80 Atty. Gen. 231.



814.615 Fees for mediation and studies.

814.615  Fees for mediation and studies.

814.615(1) (1)

814.615(1)(a)(a) Except as provided under sub. (2), for family court services provided under s. 767.405 a county shall collect the following fees:

814.615(1)(a)1. 1. For the first mediation session conducted upon referral under s. 767.405 (5), no fee.

814.615(1)(a)2. 2. For all mediation provided after the first session mediation described under subd. 1., a single fee of $200, regardless of the number of mediation sessions held.

814.615(1)(a)3. 3. For a study under s. 767.405 (14), a fee of $300.

814.615(1)(b) (b) The county shall determine when and how to collect the fees under par. (a). Subject to sub. (3), the county shall reduce the fees in accordance with the parties' ability to pay or provide the services without payment of the fees if both parties are unable to pay.

814.615(2) (2) In lieu of the fee under sub. (1) (a) 2. or 3., a county may establish a fee schedule to recover its reasonable costs of providing family court services under s. 767.405. A fee schedule established under this subsection may apply in lieu of the fee under sub. (1) (a) 2. or 3. or both, and shall require no fee for the first mediation session conducted upon referral under s. 767.405 (5); provide for payment for any other services based on the parties' ability to pay; and take into account the fees the county collects under s. 814.61 (1) (b) and (7) (b). Fees shall be based on services actually provided. The county may not collect a single fee applicable without regard to the number of sessions or services provided. Subject to sub. (3), the county shall provide family court services to the parties even if both parties are unable to pay.

814.615(3) (3) The court or a circuit court commissioner shall direct either or both parties to pay any applicable fee under this section. If either or both parties are unable to pay, the court shall grant a separate judgment for the amount of the fees in favor of the county and against the party or parties responsible for the fees.

814.615(4) (4) The county treasurer shall deposit fees collected under this section in a separate account for the exclusive purpose of providing mediation services and studies under s. 767.405.

814.615 History History: 1987 a. 355; 1991 a. 269; 2001 a. 61; 2005 a. 443 ss. 264, 265.



814.62 Fees in garnishment, wage earner and small claims actions.

814.62  Fees in garnishment, wage earner and small claims actions. The clerk of court shall collect the fees provided in this section. Unless a specific exemption is provided, a governmental unit, as defined in s. 108.02 (17), shall pay fees under this section. The clerk shall collect the following fees:

814.62(1) (1) Garnishment actions. The fee for commencing a garnishment action under ch. 812, including actions under s. 799.01 (1) (d) 2., is $20. Of the fees received by the clerk under this subsection, the county treasurer shall pay $12.50 to the secretary of administration for deposit in the general fund and shall retain the balance for the use of the county. The secretary of administration shall credit $5 of the $12.50 to the appropriation under s. 20.680 (2) (j).

814.62(2) (2) Wage earner actions. The fee for commencing wage earner amortization proceedings under s. 128.21 is $10.

814.62(3) (3) Small claims actions.

814.62(3)(a)(a) In a small claims action under ch. 799, at the time of issuance of a summons or other process in a proceeding not commenced by a summons, the plaintiff shall pay to the clerk of court a fee of $22.

814.62(3)(b) (b) If a counterclaim or cross complaint is filed under s. 799.02 (1), the person filing the same shall pay a fee equal to the difference between the fee under s. 814.61 (1) (a) and the fee under par. (a).

814.62(3)(c) (c) For all other services of the clerk in a small claims action, the clerk shall collect the fees prescribed in s. 814.61.

814.62(3)(d) (d)

814.62(3)(d)2.2. Of the fees received by the clerk under par. (a), the county treasurer shall pay $11.80 to the secretary of administration for deposit in the general fund and shall retain the balance for the use of the county. The secretary of administration shall credit the $11.80 to the appropriation under s. 20.680 (2) (j).

814.62(3)(d)3. 3. Of the fees received by the clerk under par. (b), the county treasurer shall pay $27.20 to the secretary of administration for deposit in the general fund and shall retain the balance for the use of the county. The secretary of administration shall credit $10 of the $27.20 to the appropriation under s. 20.680 (2) (j).

814.62(3)(e) (e) If any party files a demand for a jury trial in any action under ch. 799, the party demanding the jury trial shall pay a fee equal to the difference between the fee under s. 814.61 (1) (a) and the fee under par. (a), in addition to the fee under s. 814.61 (4).

814.62(4) (4) Mailing fee. For service by mail under s. 799.12, the clerk shall collect $2 for each defendant to cover the expense of mailing. If service by certified mail return receipt requested is required, the clerk shall collect for each defendant $2 plus the cost for the certified mailing, rounded up to the nearest dollar.

814.62 History History: 1981 c. 317; 1983 a. 27; 1985 a. 29; 1987 a. 208, 399; 1989 a. 31, 359; 1991 a. 39; 1993 a. 16; 1995 a. 27; Sup. Ct. Order No. 95-10, 195 Wis. 2d xv (1996); 2003 a. 33.



814.63 Fees in forfeiture actions.

814.63  Fees in forfeiture actions.

814.63(1) (1)

814.63(1)(b)(b) In all forfeiture actions in circuit court, the clerk of court shall collect a fee of $25 to be paid by the defendant when judgment is entered against the defendant.

814.63(1)(c) (c) This subsection does not apply to an action for a violation of s. 101.123 (2) or (2m), for a financial responsibility violation under s. 344.62 (2), for a violation under s. 343.51 (1m) (b), or for a safety belt use violation under s. 347.48 (2m).

814.63(2) (2) Upon the disposition of a forfeiture action in circuit court for violation of a county, town, city, village, town sanitary district, or public inland lake protection and rehabilitation district ordinance, except for an action for a financial responsibility violation under s. 344.62 (2) or for a violation under s. 343.51 (1m) (b) or a safety belt use violation under s. 347.48 (2m), the county, town, city, village, town sanitary district, or public inland lake protection and rehabilitation district shall pay a nonrefundable fee of $5 to the clerk of circuit court.

814.63(3) (3) In addition to any forfeiture imposed, a defendant shall pay the costs, fees, and surcharges imposed under this chapter.

814.63(3m) (3m)

814.63(3m)(a)(a) Except as provided in par. (d), if a defendant is required to appear in court, in addition to any forfeiture, costs, fees, or surcharges it imposes, the court shall impose and collect from the defendant any costs charged to or paid by a law enforcement agency for the withdrawal of the defendant's blood if the court finds that the defendant violated s. 23.33 (4c), 30.681, 346.63, or 350.101, or a local ordinance in conformity therewith.

814.63(3m)(b) (b) Except as provided in par. (d), if at the time the court finds that the defendant committed the violation, the law enforcement agency has not paid or been charged with the costs of withdrawing the defendant's blood, the court shall impose and collect the costs the law enforcement agency reasonably expects to be charged for the withdrawal, based on the current charges for this procedure.

814.63(3m)(c) (c) The court shall disburse the amounts it collects under this subsection to the law enforcement agency that requested the blood withdrawal.

814.63(3m)(d) (d) The court may not impose on the defendant any cost for an alternative test provided free of charge as described in s. 343.305 (4).

814.63(4) (4) In forfeiture actions in which a county, town, city, village, town sanitary district or public inland lake protection and rehabilitation district prevails, costs and disbursements shall be allowed to the county, town, city, village, town sanitary district or public inland lake protection and rehabilitation district subject only to sub. (2) and such other limitation as the court may direct.

814.63(5) (5) Of the fees received by the clerk under sub. (1) (b), the county treasurer shall pay $17.50 to the secretary of administration for deposit in the general fund and shall retain the balance for the use of the county. The secretary of administration shall credit $5 of the $17.50 to the appropriation under s. 20.680 (2) (j).

814.63 History History: 1981 c. 317; 1985 a. 36; 1987 a. 27, 399; 1989 a. 22, 31, 64, 97, 107, 359; 1991 a. 26, 39, 130; 1993 a. 16, 167, 313; 1995 a. 27, 227, 349; 1997 a. 27, 248; 1999 a. 9, 72; 2001 a. 16; 2003 a. 30, 33, 139, 268, 327; 2005 a. 455; 2009 a. 12, 28, 100; 2011 a. 32, 258, 260.

814.63 Annotation A municipality must pay the fee imposed under sub. (2) upon the disposition in a circuit court of a forfeiture action for a municipal ordinance violation. The fee may not be passed on to the defendant. 80 Atty. Gen. 151.

814.63 Annotation Neither the clerk of court nor the county board has the authority to adopt a nonrefundable processing fee in the absence of a statute specifically providing for the fee. 80 Atty. Gen. 223.



814.64 Fees on appeal to court of appeals or supreme court.

814.64  Fees on appeal to court of appeals or supreme court. The fees on appeal to the court of appeals and the supreme court are prescribed in s. 809.25 (2).

814.64 History History: 1981 c. 317.



814.65 Fees of the municipal court.

814.65  Fees of the municipal court.

814.65(1) (1)  Court costs. In a municipal court action, except for a financial responsibility violation under s. 344.62 (2) or for a violation of an ordinance in conformity with s. 343.51 (1m) (b) or 347.48 (2m)[,] the municipal judge shall collect a fee of not less than $15 nor more than $38 on each separate matter, whether it is on default of appearance, a plea of guilty or no contest, on issuance of a warrant or summons, or the action is tried as a contested matter. Of each fee received by the judge under this subsection, the municipal treasurer shall pay monthly $5 to the secretary of administration for deposit in the general fund and shall retain the balance for the use of the municipality.

814.65(2) (2) Witness and interpreter's fees. The fees of witnesses and interpreters shall be paid as specified in s. 814.67.

814.65(3) (3) Attorney fees. A municipal court shall not impose and collect attorney fees.

814.65(4) (4) Taxation of fees and costs.

814.65(4)(a)(a) Other than fees specified in sub. (1) and costs specified in par. (b), no fees or costs are taxable by a municipality to a party before a municipal court unless it is directly chargeable to the municipality as a disbursement, such as service of process costs.

814.65(4)(b) (b) If service of process is accomplished by municipal personnel, the cost of the service prescribed under ss. 814.70 and 814.71, subject to any modification applicable under s. 814.705, is taxable regardless of whether a separate disbursement is made to specifically reimburse the municipal employee or agency.

814.65(4m) (4m) Blood test fee.

814.65(4m)(a)(a) Except as provided in par. (d), if a defendant is required to appear in municipal court, in addition to any forfeiture, costs, fees, or surcharges it imposes, the municipal court shall impose and collect from the defendant any costs charged to or paid by a law enforcement agency for the withdrawal of the defendant's blood if the court finds that the defendant violated a local ordinance in conformity with s. 23.33 (4c), 30.681, 346.63, or 350.101.

814.65(4m)(b) (b) Except as provided in par. (d), if at the time the court finds that the defendant committed the violation, the law enforcement agency has not paid or been charged with the costs of withdrawing the defendant's blood, the court shall impose and collect the costs the law enforcement agency reasonably expects to be charged for the withdrawal, based on the current charges for this procedure.

814.65(4m)(c) (c) The court shall disburse the amounts it collects under this subsection to the law enforcement agency that requested the blood withdrawal.

814.65(4m)(d) (d) The court may not impose on the defendant any cost for an alternative test provided free of charge as described in s. 343.305 (4).

814.65(5) (5) Costs and fees on appeal. On appeal from municipal court, the appellant shall pay the fee prescribed in s. 814.61 (8). Costs shall be as provided in s. 814.08.

814.65 History History: 1981 c. 317; 1983 a. 107; 1987 a. 181, 389, 399, 403; 1989 a. 22; 1991 a. 26; 1997 a. 27; 2003 a. 30, 33, 320; 2005 a. 54, 455; 2007 a. 96; 2009 a. 28, 100, 121; 2011 a. 32; 2013 a. 53, 107.

814.65 Annotation The phrase "each separate matter" in sub. (1) refers to the various methods in which a single legal action can come before a municipal court for final disposition. The fee authorized by sub. (1) is therefore a fee that can be charged only once in a municipal court action, regardless of how many warrants or commitment orders are issued in the action prior to its final disposition. OAG 8-09.

814.65 Annotation A municipality does not have statutory authority to impose a charge separate from the fee collected under sub. (1) that can be taxed as a cost to a municipal court defendant and that is payable to the municipal plaintiff either for the issuance of each warrant or commitment order by a municipal court in a single legal action or for service by municipal personnel of each warrant or commitment order issued by a municipal court in a single legal action. OAG 8-09.



814.66 Fees of register in probate.

814.66  Fees of register in probate.

814.66(1) (1) The register in probate shall collect the following fees:

814.66(1)(a) (a)

814.66(1)(a)2.2. For filing a petition whereby any proceeding in estates of deceased persons is commenced, if the value of the property subject to administration, less encumbrances, liens or charges, is $10,000 or less, a fee of $20 and, if more than $10,000, a fee of 0.2% of the value of the property subject to administration, less encumbrances, liens or charges. The register in probate may not base a fee under this subdivision upon the value of property that is not subject to administration.

814.66(1)(a)3. 3. The fees shall be paid at the time of the filing of the inventory or other documents setting forth the net value of the property subject to administration in the proceedings, and shall apply to inventories filed in testamentary trusts. The fees fixed in this paragraph shall also be paid in survivorship proceedings, and in the survivorship proceedings the value shall be based on the value of the property passing to the survivors.

814.66(1)(b) (b)

814.66(1)(b)2.2. For filing a petition for guardianship of the estate under ch. 54 or an application for conservatorship under s. 54.76, if the value of the property, less encumbrances, liens or charges, is the amount specified under s. 867.03 (1g) (intro.) or less, a fee of $20 and, if more than the amount specified under s. 867.03 (1g) (intro.), a fee of 0.2 percent of the value of the property, less encumbrances, liens or charges.

814.66(1)(b)3. 3. The fee shall be paid at the time of filing of the inventory or other documents setting forth the value of the estate in the proceedings.

814.66(1)(c) (c) For a certificate terminating a life estate or homestead interest, $3, but the fee shall not be collected if the termination is consolidated with probate or administration proceedings.

814.66(1)(d) (d) For a certificate or judgment of descent of lands, the same fees shall be charged and collected as are charged in estate proceedings in par. (a) based upon the valuation of the property passing by the certificate or judgment of descent.

814.66(1)(e) (e) For filing objections to the probate of a will, $20, except that this fee may be waived by the court when objection is filed by a guardian ad litem or attorney, or attorney-in-fact, for a person in the military service. The court may order a refund of the fee to the objector from the assets of the estate.

814.66(1)(f) (f) For receiving a will for safekeeping, except under s. 856.05 (1), $10.

814.66(1)(g) (g) For each certificate issued by the registers in probate or circuit judges, $3.

814.66(1)(h) (h)

814.66(1)(h)1.1. Except as provided in subd. 2., for copies, certified or otherwise, of records or other papers in the custody and charge of registers in probate, or for the comparison and attestation of copies not provided by the registers, $1 per page.

814.66(1)(h)2. 2. For copies of any court document requested by the state public defender, other than a transcript, a fee equal to the actual, necessary and direct costs of copying.

814.66(1)(i) (i) For filing claims against estates, $3. The $3 fee shall be added on to the amount of the claim and may be recovered as part of the claim.

814.66(1)(j) (j) For searching files or records to locate any one action when the person requesting the search does not furnish the case number of the action, or to ascertain the existence or nonexistence of any instrument or record in the custody of the clerk of circuit court, $4.

814.66(1)(k) (k) For receiving a power of attorney for health care instrument for safekeeping, as provided under s. 155.65 (1), $8.

814.66(1)(L) (L) For receiving a declaration for safekeeping, as provided under s. 154.13 (1), $8.

814.66(1)(m) (m) For filing a petition under s. 54.56, whether in a guardianship or temporary guardianship proceeding or to commence an independent action, $60.

814.66(1)(n) (n) For depositing or disbursing money under s. 54.12 (1) (a), a fee of $10 or 0.5 percent of the amount deposited, whichever is greater at the time the money is deposited with the register in probate, and a fee of $10 whenever any withdrawal is made of the money deposited with the register in probate.

814.66(2) (2) For purposes of determining fees payable under sub. (1), the following shall apply:

814.66(2)(c) (c) If survivorship proceedings are pursued independent of probate or administration, a fee shall be collected for each proceeding, and the fee shall not be less than that payable if the proceedings were consolidated.

814.66(2)(d) (d) Proceedings to administer assets subsequent to entry of final judgment in an estate are subject to fees as separate proceedings. The fees shall not be less than those which would have been chargeable if the assets had been included in the original proceedings.

814.66(2)(f) (f) Special administrations are subject to filing fees, the fees to be credited upon fees for subsequent general administration or probate.

814.66(3) (3) The register in probate shall, on the first Monday of each month, pay into the office of the county treasurer all fees collected by him or her and in his or her hands and still unclaimed as of that day. Each county treasurer shall make a report under oath to the secretary of administration on or before the 5th day of January, April, July, and October of all fees received by him or her under sub. (1) (a) to (f) up to the first day of each of those months and shall at the same time pay 66.67% of the fees to the secretary of administration for deposit in the general fund. Each county treasurer shall retain the balance of fees received by him or her under this section for the use of the county.

814.66 History History: 1981 c. 317; 1985 a. 329; 1989 a. 56; 1991 a. 220, 281; 1993 a. 160; 1995 a. 27, 38, 224; 1997 a. 83; 2001 a. 16; 2003 a. 33; 2005 a. 387.

814.66 Annotation The "fee" under sub. (1) based on the value of the estate is in reality a tax and does not violate the constitution. Treiber v. Knoll, 135 Wis. 2d 58, 398 N.W.2d 756 (1987).

814.66 Annotation A fee is not collected under sub. (1) (a) upon the filing of the inventory for a testamentary trust. Trust Estate of Rice, 187 Wis. 2d 658, 523 N.W.2d 168 (Ct. App. 1994).

814.66 Annotation Sub. (1) (b) 2. calculates the guardianship filing fee based on the total value of an estate, including the value of unliquidated claims held by the estate at the time of the inventory. That the exact value of the claim is unknown does not exclude it from the value of the estate. The subsequent liquidation of the claim determines its value. The guardian is required to list the claim on the inventory with an unknown value and to supplement the inventory under s. 858.17 when the claim is liquidated. Angela S. v. Jefferson County, 2006 WI App 260, 297 Wis. 2d 42, 726 N.W.2d 300, 06-0027.



814.67 Fees of witnesses and interpreters.

814.67  Fees of witnesses and interpreters.

814.67(1) (1) The fees of witnesses and interpreters shall be as follows:

814.67(1)(a) (a) For attending before a municipal judge, an arbitrator, or any officer, board or committee:

814.67(1)(a)1. 1. For witnesses, $5 per day.

814.67(1)(a)2. 2. For interpreters, $10 per one-half day or such higher fees as the municipality or county board may establish.

814.67(1)(am) (am) For witnesses attending before a circuit court, $16 per day.

814.67(1)(b) (b) For attending before the court of appeals or the supreme court:

814.67(1)(b)1. 1. For witnesses, $16 per day.

814.67(1)(b)2. 2. For interpreters, a fee determined by the supreme court.

814.67(1)(bg) (bg) For interpreters assisting the state public defender in representing an indigent in preparing for court proceedings, $35 per one-half day.

814.67(1)(c) (c)

814.67(1)(c)1.1. For a witness, the rate of 20 cents per mile for either of the following:

814.67(1)(c)1.a. a. Traveling from his or her residence to the place of attendance, and returning by the usually traveled route between such points if his or her residence is within the state.

814.67(1)(c)1.b. b. Traveling from the point where he or she crosses the state boundary to the place of attendance and returning by the usually traveled route between such points if his or her residence is outside the state.

814.67(1)(c)2. 2.

814.67(1)(c)2.a.a. Except as provided in subd. 2. b., for an interpreter, the mileage rate set under s. 20.916 (8) for traveling from his or her residence to the place of attendance and returning by the usually traveled route between such points.

814.67(1)(c)2.b. b. For an interpreter traveling to the place of attendance from his or her place of residence outside the state, the number of miles between the interpreter's residence and the point at which he or she crosses the state boundary for which the interpreter may receive reimbursement under this subdivision may not exceed 100 miles each way, following the usually traveled route between such points.

814.67(2) (2) A witness or interpreter is entitled to fees only for the time he or she is in actual and necessary attendance as such; and is not entitled to receive pay in more than one action or proceeding for the same attendance or travel on behalf of the same party. A person is not entitled to fees as a witness or interpreter while attending court as an officer or juror. An attorney or counsel in any cause may not be allowed any fee as a witness or interpreter therein.

814.67 History History: 1981 c. 317; 1987 a. 27; 1995 a. 27; 2001 a. 16; 2009 a. 28; 2013 a. 20.



814.68 Fees of supplemental court commissioners.

814.68  Fees of supplemental court commissioners.

814.68(1)(1)  Supplemental court commissioners. A supplemental court commissioner appointed under s. 757.675 (1) shall collect the following fees:

814.68(1)(a) (a) A fee of $1 for each decision, signing or filing of a document or other ministerial act required by law performed by a supplemental court commissioner. This paragraph does not apply to testimonial proceedings or depositions taken before a supplemental court commissioner.

814.68(1)(b) (b) For the following duties performed by a supplemental court commissioner held in the county courthouse or other court facilities provided by law, reasonable compensation as fixed by the court but not more than the hourly equivalent of the salary of a judge of the court:

814.68(1)(b)1. 1. Every attendance upon the hearing of any motion for an order which a supplemental court commissioner is authorized to grant and for attendance upon any motion or an official act to be done by the supplemental court commissioner.

814.68(1)(b)2. 2. Conducting a hearing and deciding on the issuance of a writ of habeas corpus, certiorari, ne exeat and alternate writs of mandamus.

814.68(1)(b)3. 3. Attendance upon the taking of testimony or examination of witnesses in any matter held outside the county courthouse or other court facilities provided by law, whether acting as a referee or otherwise.

814.68(2) (2) Supplementary examinations. For attendance upon an examination under ch. 816, a supplemental court commissioner shall collect a fee of $15 to be paid upon the issuance of the order under s. 816.03 (1). The fee shall be returned in any case where it appears by affidavit filed that the order was not served upon the judgment debtor. This fee is the only fee a supplemental court commissioner is entitled to for proceedings under ch. 816.

814.68 History History: 1981 c. 317; 2001 a. 61.



814.69 Fees of court reporters; transcripts.

814.69  Fees of court reporters; transcripts.

814.69(1) (1) A court reporter shall collect the following fees:

814.69(1)(a) (a) For a transcript under SCR 71.04, a fee at the rate of $1.50 per 25-line page for the original and 50 cents per 25-line page for the duplicate. Except as provided in s. 967.06 (3), the fee shall be paid by the county treasurer upon the certificate of the clerk of court.

814.69(1)(b) (b) For a transcript under s. 757.57 (5), a fee from the party requesting the transcript at the rate of $2.25 per 25-line page for the original and 50 cents per 25-line page for each copy. If the request is by the state or any political subdivision thereof, the fees of the reporter shall be at the rates provided in par. (a).

814.69(1)(bm) (bm) If a party requests that a transcript under s. 757.57 (5) be prepared within 7 days after the request and the transcript is not required by supreme court rule or statute to be prepared within that 7-day period, a fee in addition to the fee under par. (b) of 75 cents per 25-line page for the original and 25 cents for each copy. The fee under this paragraph does not apply to a request made by the state or a political subdivision of the state.

814.69(1)(c) (c) A reporter may make a special charge, pursuant to arrangement with the party requesting the same, for furnishing typewritten transcripts of testimony and proceedings from day to day during the progress of any trial or proceeding.

814.69(1)(d) (d) For purposes of this section, a page other than the final page of a transcript shall consist of any 25 or more consecutive typewritten lines, double-spaced, on paper not less than 8 1/2 inches in width, with a margin of not more than 1 1/2 inches on the left and five-eighths of an inch on the right, exclusive of lines disclosing page numbering; type shall be standard pica with 10 letters to the inch. Questions and answers shall each begin a new line. Indentations for speakers or paragraphs shall be not more than 15 spaces from the left margin.

814.69 History History: 1981 c. 317; 1985 a. 29; 1985 a. 332 s. 253; 1995 a. 27; 1997 a. 35, 237; 2001 a. 16; 2007 a. 20.

814.69 Annotation Counties are not required to provide free copy machine services to court reporters who collect fees under sub. (2) for furnishing transcripts to parties. 79 Atty. Gen. 157.

814.69 Annotation County employees who perform court reporting functions are "court reporters" under this section and may personally retain fees collected hereunder. The county may take the fees into account in setting salary structures. 81 Atty. Gen. 7.



814.70 Fees of sheriffs.

814.70  Fees of sheriffs. The sheriff shall collect the fees under this section. The fees are set as follows, unless a higher fee is established under s. 814.705:

814.70(1) (1) Service of process. For each service or attempted service of a summons or any other process for commencement of an action, a writ, an order of injunction, a subpoena, or any other order, $12 for each defendant or person. If there is more than one defendant or person to be served at a given address, $6 for each additional defendant or person. No fee charged under this subsection in any action commenced under s. 813.12, 813.122, or 813.123 may be collected from a petitioner under s. 813.12, 813.122, or 813.123. The fee charged under this subsection in any action commenced under s. 813.12, 813.122, 813.123, or 813.125 shall be collected from the respondent under s. 813.12, 813.122, or 813.123 if he or she is convicted of violating a temporary restraining order or injunction issued under s. 813.12 (3) or (4), 813.122 (4) or (5), 813.123 (4) or (5), or 813.125 (3) or (4). No fee charged under this subsection in any action commenced under s. 813.125 may be collected from a petitioner under s. 813.125 if the petition alleges conduct that is the same as or similar to conduct that is prohibited by s. 940.32 or that is listed in s. 813.12 (1) (am) 1. to 6. If no fee is collected under this subsection from a petitioner under s. 813.125, the fee charged under this subsection in any action commenced under s. 813.125 shall be collected from the respondent under s. 813.125 if he or she is convicted of violating a temporary restraining order or injunction issued under s. 813.125 (3) or (4).

814.70(2) (2) Execution on judgment. For serving an execution on a judgment demanding payment thereof or other writ not provided for, $12.

814.70(3) (3) For travel in serving any summons, writ or other process, except criminal warrants, and except that a fee under this subsection in any action commenced under s. 813.12, 813.122, or 813.123 may not be collected from a petitioner but shall be collected from the respondent if he or she is convicted of violating a temporary restraining order or injunction issued under s. 813.12 (3) or (4), 813.122 (4) or (5), 813.123 (4) or (5), or 813.125 (3) or (4), and except that a fee under this subsection in any action commenced under s. 813.125 may not be collected from a petitioner if the petition alleges conduct that is the same as or similar to conduct that is prohibited by s. 940.32 or that is listed in s. 813.12 (1) (am) 1. to 6. but shall be collected from the respondent if he or she is convicted of violating a temporary restraining order or injunction issued under s. 813.125 (3) or (4):

814.70(3)(a) (a) In counties having a population of less than 500,000, 25 cents for each mile actually and necessarily traveled.

814.70(3)(b) (b) In counties having a population of 500,000 or more, $4 for each party to be served in each action. Only one charge may be imposed if there is more than one person to be served at a given address.

814.70(4) (4) Travel; criminal process. For travel in serving any criminal process:

814.70(4)(a) (a) In counties having a population of less than 500,000, 25 cents per mile.

814.70(4)(b) (b) In counties having a population of 500,000 or more, $4 for each person served within the county from which process issued, or 25 cents per mile if served outside the county.

814.70(4)(c) (c) The actual and necessary disbursements for board and conveyance of the prisoner.

814.70(5) (5) Collection of money. For collecting and paying over all sums upon any execution, writ or process for the collection of money, 10% on the first $300; 5% on the next $300 or any part thereof; and 3% on any excess over $600; but the whole fee may not exceed $60.

814.70(6) (6) Copies.

814.70(6)(a)(a) Except as provided in par. (b), making a copy of any bond, undertaking, summons, writ, complaint or other paper served or taken, when required by law or demanded by a party, and if not furnished by a party to the action or attorney, $1 per page.

814.70(6)(b) (b) Making a copy of any bond, undertaking, summons, writ, complaint or other paper served or taken, when requested by the state public defender, a fee equal to the actual, necessary and direct costs of copying.

814.70(7) (7) Advertising personal property. Advertising goods and chattels for sale upon execution, writ or process, $1.50. If there is more than one execution, writ or process in the hands of the sheriff against the same defendants, there shall be only one advertising fee charged in the whole, which shall be on the execution having priority.

814.70(8) (8) Seizure of property; evictions. For serving any writ or other process with the aid of the county, $8; and $10 per hour for each deputy assigned to inventory the property when seizing property on attachment, replevin, execution or evicting on a writ of restitution or writ of assistance, plus all necessary expenses incurred thereby.

814.70(9) (9) Sales of real estate.

814.70(9)(a)(a) A fee of $50, of which $25 shall be prepaid and nonrefundable, for all necessary activities of the sheriff in connection with the sale of real estate by the sheriff or other officers, under any judgment or order of court, and making all the necessary papers and notices, including but not limited to:

814.70(9)(a)1. 1. Drawing an advertisement of real estate.

814.70(9)(a)2. 2. Issuing every certificate of sale of real estate.

814.70(9)(a)3. 3. Drawing, executing and acknowledging a deed pursuant to a sale of real estate.

814.70(9)(a)4. 4. Posting notices of sheriff's sale.

814.70(9)(a)5. 5. Recording a certificate of sale with the register of deeds.

814.70(9)(b) (b) For travel in making the sale, to be computed from the courthouse, 20 cents per mile going and returning.

814.70(10) (10) Personal property; possession and storage. All necessary expenses incurred in taking possession of any goods or chattels and preserving the same as shall be just and reasonable in the opinion of the court.

814.70(11) (11) Printing advertisements. All fees allowed by law and paid to any printer for any advertisement required to be published by the sheriff.

814.70(12) (12) Notices of sale. For the posting of notices of sale of personal property or posting any other notice and making a return thereon, $4 for the first posting and $2 for each additional posting.

814.70 History History: 1981 c. 317; 1983 a. 92; 1987 a. 181; 1993 a. 301, 319; 1995 a. 27, 225, 306, 417; 1999 a. 71, 186; 2001 a. 109.

814.70 AnnotationFees for mileage may only be collected if service is successful. 73 Atty. Gen. 106.



814.705 Governing body may establish higher fees.

814.705  Governing body may establish higher fees.

814.705(1)(1) With respect to fees enumerated in s. 814.70 (1), (2), (3) (a) and (b), (4) (a) and (b), and (8):

814.705(1)(a) (a) A county board may establish a higher fee for collection by the sheriff.

814.705(1)(b) (b) A city council may establish a higher fee for collection by the city constable and city police.

814.705(1)(c) (c) A village board may establish a higher fee for collection by the village marshal and village constable.

814.705(1)(d) (d) A town board may establish a higher fee for collection by the town constable or town police.

814.705(2) (2) With respect to sheriff's fees for the sale of real estate under s. 814.70 (9), the county board may establish a higher fee in an amount not to exceed $150.

814.705(3) (3) With respect to sheriff's fees for the seizure of property or evictions under s. 814.70 (8), the county board may establish a higher fee in an amount not to exceed the actual costs incurred in performing the seizure or eviction.

814.705 History History: 1987 a. 181; 1993 a. 246; 1997 a. 27; 2003 a. 182.



814.71 Fees of city police, constables and village marshals.

814.71  Fees of city police, constables and village marshals. City police, constables and village marshals shall collect the same fees as those prescribed for sheriffs in s. 814.70 for similar services subject to any modification applicable under s. 814.705.

814.71 History History: 1981 c. 317; 1987 a. 181.



814.72 Fees of appraisers.

814.72  Fees of appraisers. For appraisals under s. 815.19, each appraiser shall collect a fee of $8, plus $10 per hour. The fee shall be paid by the officer and returned as a disbursement on the writ of attachment or execution.

814.72 History History: 1981 c. 317.



814.75 Court-imposed surcharges.

814.75  Court-imposed surcharges. The following surcharges shall be imposed by the court, in addition to the fine or forfeiture and costs and fees imposed under this chapter, if applicable:

814.75(1d) (1d) The bisphenol A surcharge under s. 100.335.

814.75(1g) (1g) The commercial fish protection surcharge under s. 29.984.

814.75(1j) (1j) The child pornography surcharge under s. 973.042.

814.75(1m) (1m) The consumer information surcharge under s. 100.261.

814.75(2) (2) The court support services surcharge under s. 814.85.

814.75(3) (3) The crime laboratories and drug law enforcement surcharge under s. 165.755.

814.75(5) (5) The crime victim and witness surcharge under s. 973.045.

814.75(6) (6) The delinquency victim and witness surcharge under s. 938.34 (8d) (a).

814.75(7) (7) The deoxyribonucleic acid analysis surcharge under s. 973.046 (1r).

814.75(8) (8) The domestic abuse surcharge under s. 971.37 (1m) (c) 1. or 973.055.

814.75(8m) (8m) The global positioning system tracking surcharge under s. 971.37 (1m) (c) 1. or 973.057.

814.75(9) (9) The driver improvement surcharge under s. 346.655.

814.75(9m) (9m) The ignition interlock surcharge under s. 343.301 (5).

814.75(10) (10) The drug abuse program improvement surcharge under s. 961.41 (5).

814.75(11) (11) The drug offender diversion surcharge under s. 973.043.

814.75(12) (12) The environmental surcharge under s. 299.93.

814.75(12n) (12n) The fishing net removal surcharge under s. 29.991.

814.75(13) (13) The fishing shelter removal surcharge under s. 29.985.

814.75(13m) (13m) The Great Lakes resource surcharge under s. 29.9905.

814.75(14) (14) The jail surcharge under s. 302.46 (1).

814.75(15) (15) The justice information system surcharge under s. 814.86 (1).

814.75(16) (16) The natural resources surcharge under s. 29.987 or 169.46 (1).

814.75(17) (17) The natural resources restitution surcharge under s. 29.989 or 169.46 (2).

814.75(18) (18) The penalty surcharge under s. 757.05.

814.75(19) (19) The railroad crossing improvement surcharge under s. 346.177, 346.495, or 346.65 (4r).

814.75(20) (20) The restitution surcharge under s. 973.06 (1) (g) or 973.20 (11) (a).

814.75(21) (21) The snowmobile registration restitution surcharge under s. 350.115.

814.75(22) (22) The special prosecution clerks surcharge under s. 814.86 (1m).

814.75(22m) (22m) The supplemental food enforcement surcharge under s. 253.06 (4) (c).

814.75(23) (23) The truck driver education surcharge under s. 349.04.

814.75(24) (24) The uninsured employer surcharge under s. 102.85 (4).

814.75(24m) (24m) The work injury supplemental benefit fund surcharge under s. 102.35 (1).

814.75(25) (25) The weapons surcharge under s. 167.31 (5).

814.75(26) (26) The wild animal protection surcharge under s. 29.983.

814.75(27) (27) The wildlife violator compact surcharge under s. 29.99.

814.75 History History: 2003 a. 139; 2005 a. 25, 172, 282, 288; 2005 a. 433 ss. 11 to 12; 2007 a. 20, 84, 97; 2009 a. 28, 100, 145; 2011 a. 266; 2013 a. 20.



814.76 Surcharges in criminal actions.

814.76  Surcharges in criminal actions. In addition to any fine imposed in a criminal action, a defendant shall pay the following surcharges if applicable:

814.76(1g) (1g) The commercial fish protection surcharge under s. 29.984.

814.76(1j) (1j) The child pornography surcharge under s. 973.042.

814.76(1m) (1m) The consumer information surcharge under s. 100.261.

814.76(2) (2) The crime laboratories and drug law enforcement surcharge under s. 165.755.

814.76(4) (4) The crime victim and witness surcharge under s. 973.045.

814.76(5) (5) The deoxyribonucleic acid analysis surcharge under s. 973.046 (1r).

814.76(6) (6) The domestic abuse surcharge under s. 971.37 (1m) (c) 1. or 973.055.

814.76(7) (7) The driver improvement surcharge under s. 346.655.

814.76(7m) (7m) The ignition interlock surcharge under s. 343.301 (5).

814.76(8) (8) The drug abuse program improvement surcharge under s. 961.41 (5).

814.76(9) (9) The drug offender diversion surcharge under s. 973.043.

814.76(10) (10) The environmental surcharge under s. 299.93.

814.76(10m) (10m) The Great Lakes resource surcharge under s. 29.9905.

814.76(11) (11) The jail surcharge under s. 302.46 (1).

814.76(12) (12) The natural resources surcharge under s. 29.987 or 169.46 (1).

814.76(13) (13) The natural resources restitution surcharge under s. 29.989 or 169.46 (2).

814.76(14) (14) The penalty surcharge under s. 757.05.

814.76(15) (15) The restitution surcharge under s. 973.06 (1) (g) or 973.20 (11) (a).

814.76(15m) (15m) The supplemental food enforcement surcharge under s. 253.06 (4) (c).

814.76(16) (16) The truck driver education surcharge under s. 349.04.

814.76(17) (17) The uninsured employer surcharge under s. 102.85 (4).

814.76(18) (18) The weapons surcharge under s. 167.31 (5).

814.76(19) (19) The wild animal protection surcharge under s. 29.983.

814.76(20) (20) The wildlife violator compact surcharge under s. 29.99.

814.76 History History: 2003 a. 139; 2005 a. 25, 282, 288; 2005 a. 433 ss. 13 to 14; 2007 a. 20, 84, 97; 2009 a. 28, 100; 2013 a. 20.



814.77 Surcharges in ch. 23 forfeiture actions.

814.77  Surcharges in ch. 23 forfeiture actions. In addition to any forfeiture imposed in an action under s. 23.50, a defendant shall pay the following surcharges if applicable:

814.77(1g) (1g) The commercial fish protection surcharge under s. 29.984.

814.77(1m) (1m) The court support services surcharge under s. 814.85.

814.77(2) (2) The crime laboratories and drug law enforcement surcharge under s. 165.755.

814.77(3m) (3m) The crime victim and witness assistance surcharge under s. 973.045 (1m).

814.77(4) (4) The delinquency victim and witness surcharge under s. 938.34 (8d) (a).

814.77(5) (5) The environmental surcharge under s. 299.93.

814.77(5m) (5m) The fishing net removal surcharge under s. 29.991.

814.77(6) (6) The fishing shelter removal surcharge under s. 29.985.

814.77(6m) (6m) The Great Lakes resource surcharge under s. 29.9905.

814.77(7) (7) The jail surcharge under s. 302.46 (1).

814.77(8) (8) The justice information system surcharge under s. 814.86 (1).

814.77(9) (9) The natural resources surcharge under s. 29.987 or 169.46 (1).

814.77(10) (10) The natural resources restitution surcharge under s. 29.989 or 169.46 (2).

814.77(11) (11) The penalty surcharge under s. 757.05.

814.77(12) (12) The snowmobile registration restitution surcharge under s. 350.115.

814.77(13) (13) The special prosecution clerks surcharge under s. 814.86 (1m).

814.77(14) (14) The weapons surcharge under s. 167.31 (5).

814.77(15) (15) The wild animal protection surcharge under s. 29.983.

814.77(16) (16) The wildlife violator compact surcharge under s. 29.99.

814.77 History History: 2003 a. 139; 2005 a. 25, 282, 288; 2007 a. 84, 97.



814.78 Surcharges in ch. 66 forfeiture actions.

814.78  Surcharges in ch. 66 forfeiture actions. In addition to any forfeiture imposed in an action under s. 66.0113 or 66.0114, a defendant shall pay the following surcharges if applicable:

814.78(1) (1) The consumer information surcharge under s. 100.261.

814.78(2) (2) The court support services surcharge under s. 814.85.

814.78(3) (3) The crime laboratories and drug law enforcement surcharge under s. 165.755.

814.78(4m) (4m) The crime victim and witness assistance surcharge under s. 973.045 (1m).

814.78(5) (5) The delinquency victim and witness surcharge under s. 938.34 (8d) (a).

814.78(7) (7) The driver improvement surcharge under s. 346.655.

814.78(7m) (7m) The ignition interlock surcharge under s. 343.301 (5).

814.78(8) (8) The jail surcharge under s. 302.46 (1).

814.78(9) (9) The justice information system surcharge under s. 814.86 (1).

814.78(10) (10) The penalty surcharge under s. 757.05.

814.78(11) (11) The special prosecution clerks surcharge under s. 814.86 (1m).

814.78(12) (12) The truck driver education surcharge under s. 349.04.

814.78 History History: 2003 a. 139; 2005 a. 25; 2007 a. 84; 2009 a. 100.



814.79 Surcharges in ch. 345 forfeiture actions.

814.79  Surcharges in ch. 345 forfeiture actions. In addition to any forfeiture imposed in an action under s. 345.20, a defendant shall pay the following surcharges if applicable:

814.79(1) (1) The court support services surcharge under s. 814.85.

814.79(2) (2) The crime laboratories and drug law enforcement surcharge under s. 165.755.

814.79(3m) (3m) The crime victim and witness assistance surcharge under s. 973.045 (1m).

814.79(4) (4) The delinquency victim and witness surcharge under s. 938.34 (8d) (a).

814.79(4m) (4m) The driver improvement surcharge under s. 346.655.

814.79(4r) (4r) The ignition interlock surcharge under s. 343.301 (5).

814.79(5) (5) The jail surcharge under s. 302.46 (1).

814.79(6) (6) The justice information system surcharge under s. 814.86 (1).

814.79(7) (7) The penalty surcharge under s. 757.05.

814.79(8) (8) The railroad crossing improvement surcharge under s. 346.177, 346.495, or 346.65 (4r).

814.79(9) (9) The special prosecution clerks surcharge under s. 814.86 (1m).

814.79(10) (10) The truck driver education surcharge under s. 349.04.

814.79 History History: 2003 a. 139; 2005 a. 25; 2007 a. 84; 2009 a. 100.



814.80 Surcharges in ch. 778 forfeiture actions.

814.80  Surcharges in ch. 778 forfeiture actions. In addition to any forfeiture imposed in an action under ch. 778, a defendant shall pay the following surcharges if applicable:

814.80(1) (1) The consumer information surcharge under s. 100.261.

814.80(2) (2) The court support services surcharge under s. 814.85.

814.80(3) (3) The crime laboratories and drug law enforcement surcharge under s. 165.755.

814.80(4m) (4m) The crime victim and witness assistance surcharge under s. 973.045 (1m).

814.80(5) (5) The delinquency victim and witness surcharge under s. 938.34 (8d) (a).

814.80(6) (6) The domestic abuse surcharge under s. 971.37 (1m) (c) 1. or 973.055.

814.80(7) (7) The jail surcharge under s. 302.46 (1).

814.80(8) (8) The justice information system surcharge under s. 814.86 (1).

814.80(9) (9) The penalty surcharge under s. 757.05.

814.80(10) (10) The special prosecution clerks surcharge under s. 814.86 (1m).

814.80(11) (11) The supplemental food enforcement surcharge under s. 253.06 (4) (c).

814.80 History History: 2003 a. 139; 2005 a. 25; 2007 a. 20, 84; 2009 a. 28.



814.81 Surcharges in ch. 800 forfeiture actions.

814.81  Surcharges in ch. 800 forfeiture actions. In addition to any forfeiture imposed in an action under ch. 800, a defendant shall pay the following surcharges if applicable:

814.81(1) (1) The consumer information surcharge under s. 100.261.

814.81(3) (3) The crime laboratories and drug law enforcement surcharge under s. 165.755.

814.81(6) (6) The domestic abuse surcharge under s. 971.37 (1m) (c) 1. or 973.055.

814.81(7) (7) The jail surcharge under s. 302.46 (1).

814.81(9) (9) The penalty surcharge under s. 757.05.

814.81 History History: 2003 a. 139; 2007 a. 84.



814.85 Court support services surcharge.

814.85  Court support services surcharge.

814.85(1) (1)

814.85(1)(a)(a) Except for an action for a financial responsibility violation under s. 344.62 (2), or for a violation under s. 343.51 (1m) (b) or a safety belt use violation under s. 347.48 (2m), the clerk of circuit court shall charge and collect a $68 court support services surcharge from any person, including any governmental unit as defined in s. 108.02 (17), paying a fee under s. 814.61 (1) (a), (3), or (8) (am) or 814.63 (1).

814.85(1)(b) (b) Notwithstanding par. (a), the clerk of circuit court shall charge and collect a $169 court support services surcharge from any person, including any governmental unit, as defined in s. 108.02 (17), paying a fee under s. 814.61 (1) (a) or (3) or 814.62 (1) or (2), if the party paying the fee seeks the recovery of money and the amount claimed exceeds the amount under s. 799.01 (1) (d).

814.85(1)(c) (c) Notwithstanding par. (a), the clerk of circuit court shall charge and collect a $51 court support services surcharge from any person, including any governmental unit, as defined in s. 108.02 (17), paying a fee under s. 814.62 (3) (a) or (b), or paying a fee under s. 814.61 (1) (a) or (3) or 814.62 (1) or (2) if the party paying the fee seeks the recovery of money and the amount claimed is equal to or less than the amount under s. 799.01 (1) (d).

814.85(1)(d) (d) The court support services surcharge is in addition to the other fees listed in this subsection.

814.85(2) (2) The clerk shall pay the moneys collected under sub. (1) to the county treasurer under s. 59.40 (2) (m). The county treasurer shall pay those moneys to the secretary of administration under s. 59.25 (3) (p).

814.85 History History: 1993 a. 16; 1995 a. 27, 201, 417; 2001 a. 109; 2003 a. 30, 33; 2003 a. 139 ss. 197 to 200; Stats. 2003 s. 814.85; 2003 a. 326 ss. 123 to 125; 2005 a. 455; 2009 a. 28, 100.



814.86 Justice information system surcharge and special prosecution clerks surcharge.

814.86  Justice information system surcharge and special prosecution clerks surcharge.

814.86(1) (1) Except for an action for a financial responsibility violation under s. 344.62 (2), or for a violation under s. 343.51 (1m) (b) or a safety belt use violation under s. 347.48 (2m), the clerk of circuit court shall charge and collect a $21.50 justice information system surcharge from any person, including any governmental unit, as defined in s. 108.02 (17), paying a fee under s. 814.61 (1) (a), (3), or (8) (am), 814.62 (1), (2), or (3) (a) or (b), or 814.63 (1). The justice information system surcharge is in addition to the surcharge listed in sub. (1m).

814.86(1m) (1m) Beginning on October 1, 1995, whenever the clerk of circuit court for Milwaukee County charges and collects a surcharge under sub. (1), he or she shall also charge and collect a $3.50 special prosecution clerks surcharge. The special prosecution clerks surcharge is in addition to the surcharge listed in sub. (1).

814.86(2) (2) The clerk shall pay the moneys collected under subs. (1) and (1m) to the county treasurer under s. 59.40 (2) (m). The county treasurer shall pay those moneys to the secretary of administration under s. 59.25 (3) (p).

814.86 History History: 1987 a. 27; 1989 a. 22; 1991 a. 26, 39; 1993 a. 16; 1995 a. 27, 201; 1997 a. 27; 1999 a. 9; 2003 a. 30, 33; 2003 a. 139 s. 201; Stats. 2003 s. 814.86; 2003 a. 326; 2005 a. 25, 455; 2009 a. 28, 100.






815. Executions.

815.01 Judgments enforced.

815.01  Judgments enforced. The owner of a judgment may enforce the same in the manner provided by law.

815.01 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761 (1975); Stats. 1975 s. 815.01.



815.02 Judgments, enforced by execution.

815.02  Judgments, enforced by execution. A judgment which requires the payment of money or the delivery of property may be enforced in those respects by execution. Where it requires the performance of any other act a certified copy of the judgment may be served upon the party, person or officer who is required to obey the same, and if he or she refuse he or she may be punished for contempt, and his or her obedience enforced.

815.02 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761 (1975); Stats. 1975 s. 815.02; 1993 a. 486.

815.02 Annotation No provision in ch. 815 or case law prevents a land contract vendor from filing a strict foreclosure action or obtaining a judgment of strict foreclosure because a judgment lienholder has already filed an action for foreclosure of a judgment lien and sale of the property nor is their authority that suggests a circuit court has discretion to dismiss a strict foreclosure action for that reason. The land contract vendor may choose the remedy it wishes to pursue including strict foreclosure. Republic Bank of Chicago v. Lichosyt, 2007 WI App 150, 303 Wis. 2d 474, 736 N.W.2d 153, 06-1578.



815.03 Executions, kinds.

815.03  Executions, kinds. There are 3 kinds of executions: one against the property of the judgment debtor, another against the judgment debtor's person, and the 3rd for the delivery of property, or such delivery with damages for withholding the same. They are the process of the court, and shall be as prescribed by s. 815.05.

815.03 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761, 781 (1975); Stats. 1975 s. 815.03; 1993 a. 486.



815.04 Execution, when issued.

815.04  Execution, when issued.

815.04(1) (1)

815.04(1)(a)(a) Upon any judgment of a court of record perfected as specified in s. 806.06 or any judgment of any other court entered in the judgment and lien docket of a court of record, execution may issue at any time within 5 years after the rendition of the judgment. When an execution has been issued and returned unsatisfied in whole or in part other executions may issue at any time upon application of the judgment creditor.

815.04(1)(b) (b) If no execution on a judgment as described in par. (a) is issued within 5 years after the rendition of the judgment, or, if application is made by one other than the judgment creditor, execution may be issued only upon leave of the court, in its discretion, upon prior notice to the judgment debtor, served as a summons is served in a court of record. If the judgment debtor is absent or a nonresident, service of the notice may be by a class 3 notice, under ch. 985, or in any other manner that the court directs. Application shall be by the petition of the judgment creditor or of the assignee, setting forth that the judgment or a portion of the judgment remains unpaid, and that the petitioner is the bona fide owner of the judgment, for value.

815.04(1)(c) (c) No executions shall issue or any proceedings be commenced upon any judgment after 20 years from the rendition of the judgment.

815.04(2) (2) When the sheriff holds an execution against property any person indebted to the judgment debtor may pay to the sheriff the amount of the indebted person's debt not exempt from execution or so much thereof as shall be necessary to satisfy the execution, and the sheriff's receipt shall be a sufficient discharge for the amount so paid.

815.04 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761, 781 (1975); Stats. 1975 s. 815.04; 1993 a. 486; 1995 a. 224.



815.05 Execution, how issued; contents.

815.05  Execution, how issued; contents.

815.05(1g) (1g)

815.05(1g)(a)(a) The execution shall be issued from and sealed with the seal of the court and signed by the clerk of circuit court where the judgment, a certified copy of the judgment, or the transcript of the municipal judge's judgment is filed. The execution shall be directed to the sheriff or, except as provided for in par. (b), to the coroner if the sheriff is a party or interested, and countersigned by the judgment owner or the owner's attorney. The execution shall intelligibly refer to the judgment, stating all of the following:

815.05(1g)(a)1. 1. The court.

815.05(1g)(a)2. 2. The county where the judgment or a certified copy of the judgment or the transcript is filed.

815.05(1g)(a)3. 3. The names of the parties.

815.05(1g)(a)4. 4. The amount of the judgment, if it is for money.

815.05(1g)(a)5. 5. The amount due on the judgment.

815.05(1g)(a)6. 6. The time of entry in the judgment and lien docket in the county to which the execution is issued.

815.05(1g)(b) (b) Whenever a judgment is recovered in any court of record against the sheriff, the execution thereon may be directed and delivered to any person, except a party in interest, designated by order of the court who shall perform the duties of a sheriff and be liable in all respects to all the provisions of law respecting sheriffs to the extent that those laws are applicable.

815.05(1s) (1s) If the execution is against the property of the judgment debtor, the execution shall require the officer to whom it is directed to satisfy the judgment out of the personal property of the debtor, and if sufficient personal property cannot be found, out of the real property belonging to the judgment debtor on the day when the judgment was entered in the judgment and lien docket in the county or at any time thereafter.

815.05(2) (2) If real estate has been attached and judgment rendered for the plaintiff, the execution may also direct a sale of the interest that the defendant had in the attached real estate at the time it was attached or at any time thereafter.

815.05(3) (3) If the execution is upon a judgment to enforce a lien upon specific property, the execution shall require the officer to whom it is directed to sell the interest that the defendant had in that specific property at the time that the lien attached.

815.05(4) (4) If the execution is against property in the hands of personal representatives, heirs, devisees, legatees, tenants of real property or trustees, the execution shall require the officer to whom it is directed to satisfy the judgment out of that property.

815.05(5) (5) If the execution is against the person of the judgment debtor, the execution shall require the officer to whom it is directed to arrest the judgment debtor and commit the judgment debtor to the county jail until the judgment debtor pays the judgment or is discharged according to law.

815.05(6) (6) If the execution is for the delivery of property, the execution shall require the officer to whom it is directed to deliver the possession of the property, particularly describing the property, to the party entitled to the property, and may require the officer to satisfy any costs, damages or rents and profits covered by the judgment out of the personal property of the party against whom the judgment was rendered, and shall specify the value of the property for which the judgment was recovered. If delivery of the property is not possible and if sufficient personal property cannot be found, the officer may satisfy the judgment out of the real property belonging to the person against whom the execution was rendered on the day when the judgment was entered in the judgment and lien docket or at any time thereafter.

815.05(6m) (6m) If a judgment in replevin is entered against the principal and also against the principal's sureties under s. 810.15, the execution shall direct that the property of the surety shall not be levied on unless the property found, belonging to the principal, is not sufficient to satisfy the judgment.

815.05(7) (7) If the judgment is not all due, the execution may issue for the collection of any installments that have become due, and shall direct the sheriff to collect the amount then due, with interest and costs, stating the amount of each. The judgment shall remain as security for the installments thereafter to become due, and whenever any further installments become due, execution may in like manner be issued for their collection.

815.05(8) (8) Except as provided in s. 807.01 (4), every execution upon a judgment for the recovery of money shall direct the collection of interest at an annual rate equal to 1 percent plus the prime rate in effect on January 1 of the year in which the judgment is entered if the judgment is entered on or before June 30 of that year or in effect on July 1 of the year in which the judgment is entered if the judgment is entered after June 30 of that year, as reported by the federal reserve board in federal reserve statistical release H. 15, on the amount recovered from the date of the entry of the judgment until it is paid.

815.05 History History: 1971 c. 141; Sup. Ct. Order, 67 Wis. 2d 585, 761, 781 (1975); Stats. 1975 s. 815.05; 1977 c. 305; 1979 c. 110 s. 60 (13); 1979 c. 271, 355; 1993 a. 486; 1995 a. 224; 1999 a. 85 ss. 153 to 155, 157; 1999 a. 186; 2011 a. 69.

815.05 Cross-reference Cross-references: The law by which the debtor may be discharged from jail is in ch. 898.

815.05 Annotation See s. 59.32 (2) for a provision that a sheriff is to collect fees on execution in the same manner as the sum collected under the writ.

815.05 Annotation When a transcript of a judgment docket is filed in another county, the court of that county has no jurisdiction to issue an execution. An execution may issue only from the court of entry. Wilson v. Craite, 60 Wis. 2d 350, 210 N.W.2d 700 (1973).

815.05 Annotation The rate of interest provided by a foreign judgment docketed in Wisconsin controls, not the s. 815.05 (8) rate. Professional Office Buildings, Inc. v. Royal Indemnity Co. 145 Wis. 2d 573, 427 N.W.2d 427 (Ct. App. 1988).

815.05 Annotation Sub. (8) establishes the interest rate for every judgment for which the legislature has not explicitly established a different rate. Burlington Northern Railroad Co. v. Superior, 159 Wis. 2d 434, 464 N.W.2d 643 (1991).

815.05 Annotation Interest accrues under sub. (8) at the stated rate only until paid, including payment to the court. The trial court did not abuse its discretion in staying execution and ordering the judgment amount paid into the court pending appeal. Management Computer v. Hawkins, Ash, Baptie & Co. 224 Wis. 2d 312, 592 N.W.2d 279 (Ct. App. 1998), 97-2470.



815.06 Execution, when returnable.

815.06  Execution, when returnable. Every execution shall be made returnable, within 60 days after its receipt by the officer, to the clerk of the court from which it issued but if the officer has levied upon property previous to the expiration of the 60 days the officer may retain such execution until the officer has sold the property. The officer shall state in the officer's return how the officer executed the writ.

815.06 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761 (1975); Stats. 1975 s. 815.06; 1993 a. 486.



815.07 To what county issued.

815.07  To what county issued. When the execution is against the property of the judgment debtor, the execution may be issued to the sheriff of any county where the judgment is entered in the judgment and lien docket. When the execution requires the delivery of real or personal property, the execution shall be issued to the sheriff of the county where the property or some part of the property is situated. Executions may be issued at the same time to different counties.

815.07 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761 (1975); Stats. 1975 s. 815.07; 1995 a. 224.



815.08 Sheriff to endorse date of receipt.

815.08  Sheriff to endorse date of receipt. Upon receipt of any execution the sheriff or other officer shall endorse thereon the year, month, day and hour of the day when the sheriff or other officer received the same.

815.08 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761 (1975); Stats. 1975 s. 815.08; 1993 a. 486.



815.09 Execution against debtor's person.

815.09  Execution against debtor's person. If the action be one in which the defendant might have been arrested, as provided in ch. 818, an execution against the person of the judgment debtor may be issued after the return of an execution against the defendant's property unsatisfied in whole or in part; but if the defendant be imprisoned on execution in another action, or upon mesne process in the same action, an execution may issue against the defendant's body without any previous execution against the defendant's property.

815.09 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761, 781 (1975); Stats. 1975 s. 815.09; Sup. Ct. Order, 83 Wis. 2d xiii; 1993 a. 486.



815.10 Execution against body only remedy, exception.

815.10  Execution against body only remedy, exception. When a party shall have been arrested on an execution no other execution upon the same judgment can be issued against the party or the party's property except as provided by s. 898.10; but if the party shall escape the party may be retaken by a new execution against the party's body or an execution against the party's property may be issued in the same manner as if the party had never been arrested on execution.

815.10 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761 (1975); Stats. 1975 s. 815.10; 1993 a. 486.



815.11 Writs of assistance.

815.11  Writs of assistance. When any order or judgment is for the delivery of possession of property real or personal the party in whose favor it is entered is entitled to a writ of execution or assistance upon application to the clerk.

815.11 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761 (1975); Stats. 1975 s. 815.11.

815.11 Cross-reference Cross-references: Section 815.11 is the general rule for writs of execution or assistance to enforce orders or judgments for delivery of possession of real or personal property. The following are special provisions for writs of execution or assistance:

815.11 Annotation ss. 32.05 (8), 32.06 (9) (c) Condemnation proceedings.

815.11 Annotation s. 779.12 Lien foreclosure.

815.11 Annotation s. 799.44 Eviction actions.

815.11 Annotation s. 815.63 Sale of land upon execution.

815.11 Annotation s. 842.19 Partition.

815.11 Annotation s. 843.17 Actions for possession of real property.

815.11 Annotation s. 846.17 Real estate foreclosure.



815.12 Execution; death of person arrested.

815.12  Execution; death of person arrested. If any person arrested on execution shall die while under arrest a new execution may issue against the deceased's property in the same manner as if the deceased had never been arrested; but such new execution shall not be levied upon any real estate which the deceased shall have sold in good faith nor upon any real estate which shall have been sold under any other judgment against the deceased.

815.12 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761 (1975); Stats. 1975 s. 815.12; 1993 a. 486.



815.14 Execution after debtor's death.

815.14  Execution after debtor's death. After the expiration of one year from the death of a judgment debtor execution may be issued against any property upon which the judgment was a lien at the time of the debtor's death, and may be executed in the same manner and with the same effect as if the debtor were still living; but no such execution shall issue except upon an order, made upon sufficient cause shown. If such judgment be against such deceased debtor and others jointly execution may issue against surviving judgment debtors without delay.

815.14 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761 (1975); Stats. 1975 s. 815.14; 1993 a. 486.



815.15 Execution after judgment creditor's death.

815.15  Execution after judgment creditor's death. If the judgment creditor dies before satisfaction of the judgment, an execution may be issued by the judgment creditor's attorney of record in the name of the decedent or in the name of the judgment creditor's personal representative. Before an execution shall issue in the name of a personal representative, the personal representative shall file with the clerk a copy of the letters testamentary or other letters authorizing the administration of the decedent's estate, which the clerk shall file with the other papers in the action or proceeding. The clerk shall also enter at the foot of the judgment, in the judgment record, the fact of the death of the judgment creditor and the name and date of appointment of the personal representative. The moneys collected on the judgment shall be paid to the judgment creditor's personal representative, but if there is no personal representative, the moneys collected on the judgment shall be paid to the clerk of the court.

815.15 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761 (1975); Stats. 1975 s. 815.15; 1983 a. 302 s. 8; 1993 a. 486; 2001 a. 102.



815.17 Execution; who acts on sheriff's death or removal.

815.17  Execution; who acts on sheriff's death or removal. If any sheriff shall die or be removed from office before the execution be returned, the deceased sheriff's undersheriff or deputy shall proceed thereon in the same manner as the sheriff might have done.

815.17 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761 (1975); Stats. 1975 s. 815.17; 1993 a. 486.



815.18 Property exempt from execution.

815.18  Property exempt from execution.

815.18(1) (1)  Statutory construction. This section shall be construed to secure its full benefit to debtors and to advance the humane purpose of preserving to debtors and their dependents the means of obtaining a livelihood, the enjoyment of property necessary to sustain life and the opportunity to avoid becoming public charges.

815.18(2) (2) Definitions. In this section:

815.18(2)(a) (a) "Aggregate value" means the sum total of the debtor's equity in the property claimed exempt.

815.18(2)(am) (am) "Annuity" means a series of payments payable during the life of the annuitant or during a specific period.

815.18(2)(b) (b) "Business" means any lawful activity, including a farm operation, conducted primarily for the purchase, sale, lease or rental of property, for the manufacturing, processing or marketing of property, or for the sale of services.

815.18(2)(bc) (bc) "Closely held business" means a corporation whose stocks are held by not more than 25 individuals, a partnership of not more than 25 partners who are individuals, or a limited liability company of not more than 25 members who are individuals.

815.18(2)(c) (c) "Debtor" means an individual. "Debtor" does not include an association, a corporation, a partnership, a cooperative, an unincorporated cooperative association, or a political body.

815.18(2)(d) (d) "Dependent" means any individual, including a spouse, who requires and is actually receiving substantial support and maintenance from the debtor.

815.18(2)(e) (e) "Depository account" means a certificate of deposit, demand, negotiated order of withdrawal, savings, share, time or like account maintained with a bank, credit union, insurance company, savings bank, savings and loan association, securities broker or dealer or like organization. "Depository account" does not include a safe deposit box or property deposited in a safe deposit box.

815.18(2)(f) (f) "Equipment" means goods used or bought for use primarily in a business, including farming and a profession.

815.18(2)(g) (g) "Equity" means the fair market value of the debtor's interest in property, less the valid liens on that property.

815.18(2)(h) (h) "Exempt" means free from any lien obtained by judicial proceedings and is not liable to seizure or sale on execution or on any provisional or final process issued from any court, or any proceedings in aid of court process.

815.18(2)(i) (i) "Farm products" has the meaning given under s. 409.102 (1) (ig).

815.18(2)(j) (j) "Inventory" has the meaning given under s. 409.102 (1) (Ls).

815.18(2)(k) (k) "Life insurance" means a policy issued by a stock or mutual life insurance company or by any mutual beneficiary or fraternal corporation, society, order or association to insure the life of an individual.

815.18(2)(m) (m) "Motor vehicle" means a self-propelled vehicle. "Motor vehicle" does not include equipment.

815.18(2)(n) (n) "Net income" means gross receipts paid or payable for personal services or derived from rents, dividends or interest less federal and state tax deductions required by law to be withheld.

815.18(2)(r) (r) "Resident" means an individual who intends to maintain his or her principal dwelling in this state.

815.18(2)(t) (t) "To the extent reasonably necessary for the support of the debtor and the debtor's dependents" means what the court determines is required to meet the present and anticipated needs of the debtor and the debtor's dependents, after consideration of the debtor's responsibilities, and the debtor's present and anticipated income and property, including exempt property.

815.18(3) (3) Exempt property. The debtor's interest in or right to receive the following property is exempt, except as specifically provided in this section and ss. 70.20 (2), 71.91 (5m) and (6), 74.55 (2) and 102.28 (5):

815.18(3)(a) (a) Provisions for burial. Cemetery lots, aboveground burial facilities, burial monuments, tombstones, coffins or other articles for the burial of the dead owned by the debtor and intended for the burial of the debtor or the debtor's family.

815.18(3)(b) (b) Business and farm property.

815.18(3)(b)1.1. Equipment, inventory, farm products, and professional books used in the business of the debtor or the business of a dependent of the debtor, not to exceed $15,000 in aggregate value.

815.18(3)(b)2. 2. If the debtor does not claim an exemption under subd. 1., any interest of the debtor, not to exceed $15,000 in aggregate value, in a closely held business that employs the debtor or in whose business the debtor is actively involved.

815.18(3)(c) (c) Child support, family support or maintenance payments. Alimony, child support, family support, maintenance or separate maintenance payments to the extent reasonably necessary for the support of the debtor and the debtor's dependents.

815.18(3)(d) (d) Consumer goods. Household goods and furnishings, wearing apparel, keepsakes, jewelry and other articles of personal adornment, appliances, books, musical instruments, firearms, sporting goods, animals, or other tangible personal property held primarily for the personal, family or household use of the debtor or a dependent of the debtor, not to exceed $12,000 in aggregate value.

815.18(3)(df) (df) County fairs and agricultural societies. All sums paid as state aid under s. 93.23 (1) to county fairs and agricultural societies.

815.18(3)(ds) (ds) Federal disability insurance benefits. All moneys received or receivable by a person as federal disability insurance benefits under 42 USC 401 to 433.

815.18(3)(e) (e) Fire and casualty insurance. For a period of 2 years after the date of receipt, insurance proceeds on exempt property payable to and received by the debtor, if the exempt property has been destroyed or damaged by fire or casualty of any nature.

815.18(3)(ef) (ef) Fire and police pension fund. All money paid or ordered to be paid to any member of any fire or police department or to the surviving spouse or guardian of the minor child or children of a deceased or retired member of any such department, which money has been paid or ordered to be paid to any such person as a pension on account of the service of any person in any such department in any city in this state whose population exceeds 100,000.

815.18(3)(em) (em) Fire engines and equipment. All fire engines, apparatus and equipment, including hose, hose carts and hooks and ladders, belonging to or which may hereafter belong to any town, city or village in this state, and which are or may be kept and used for the protection of property in such town, city or village from fire, together with the engine houses and hooks and ladder houses for the protection of the same, and the lot or lots on which such engine and hook and ladder houses may be situated, when owned by any such town, city or village; and any lot or lots owned, used and occupied by any such town, city or village for corporate purposes.

815.18(3)(f) (f) Life insurance and annuities.

815.18(3)(f)1.1. In this paragraph, "applicable date" means the earlier of the following:

815.18(3)(f)1.a. a. The date on which the exemption is claimed.

815.18(3)(f)1.b. b. The date, if any, that the cause of action was filed that resulted in the judgment with respect to which the execution order was issued.

815.18(3)(f)2. 2. Except as provided in subd. 3. and par. (j), any unmatured life insurance or annuity contract owned by the debtor and insuring the debtor, the debtor's dependent, or an individual of whom the debtor is a dependent, other than a credit life insurance contract, and the debtor's aggregate interest, not to exceed $150,000 in value, in any accrued dividends, interest, or loan value of all unmatured life insurance or annuity contracts owned by the debtor and insuring the debtor, the debtor's dependent, or an individual of whom the debtor is a dependent.

815.18(3)(f)3. 3.

815.18(3)(f)3.a.a. If the life insurance or annuity contract was issued less than 24 months before the applicable date, the exemption under this paragraph may not exceed $4,000.

815.18(3)(f)3.b. b. If the life insurance or annuity contract was issued at least 24 months but funded less than 24 months before the applicable date, the exemption under this paragraph is limited to the value of the contract the day before the first funding that occurred less than 24 months before the applicable date and the lesser of either the difference between the value of the contract the day before the first funding that occurred less than 24 months before the applicable date and the value of the contract on the applicable date or $4,000.

815.18(3)(g) (g) Motor vehicles. Motor vehicles not to exceed $4,000 in aggregate value. Any unused amount of the aggregate value from par. (d) may be added to this exemption to increase the aggregate exempt value of motor vehicles under this paragraph.

815.18(3)(h) (h) Net income. Seventy-five percent of the debtor's net income for each one week pay period. The benefits of this exemption are limited to the extent reasonably necessary for the support of the debtor and the debtor's dependents, but to not less than 30 times the greater of the state or federal minimum wage.

815.18(3)(i) (i) Life insurance claims, personal injury or wrongful death claims.

815.18(3)(i)1.1. Any of the following payments:

815.18(3)(i)1.a. a. A payment to the debtor under a life insurance contract that insured the life of an individual of whom the debtor was a dependent on the date of that individual's death, to the extent reasonably necessary for the support of the debtor and the debtor's dependents.

815.18(3)(i)1.b. b. A payment resulting from the wrongful death of an individual of whom the debtor was a dependent, in an amount reasonably necessary for the support of the debtor and the debtor's dependents.

815.18(3)(i)1.c. c. A payment, not to exceed $50,000, resulting from personal bodily injury, including pain and suffering or compensation for actual pecuniary loss, of the debtor or an individual of whom the debtor is a dependent.

815.18(3)(i)1.d. d. A payment in compensation of loss of future earnings of the debtor or an individual of whom the debtor is or was a dependent in an amount reasonably necessary for the support of the debtor and the debtor's dependents.

815.18(3)(i)2. 2. Any property traceable to payments under subd. 1. is exempt.

815.18(3)(j) (j) Retirement benefits.

815.18(3)(j)1.1. Assets held or amounts payable under any retirement, pension, disability, death benefit, stock bonus, profit sharing plan, annuity, individual retirement account, individual retirement annuity, Keogh, 401-K or similar plan or contract providing benefits by reason of age, illness, disability, death or length of service and payments made to the debtor therefrom.

815.18(3)(j)2. 2. The plan or contract must meet one of the following requirements:

815.18(3)(j)2.a. a. The plan or contract complies with the provisions of the internal revenue code.

815.18(3)(j)2.b. b. The employer created the plan or contract for the exclusive benefit of the employer, if self-employed, or of some or all of the employees, or their dependents or beneficiaries and that plan or contract requires the employer or employees or both to make contributions for the purpose of distributing to the employer, if self-employed, the employees, or their dependents or beneficiaries, the earnings or the principal or both of a trust, annuity, insurance or other benefit created under the plan or contract and makes it impossible, at any time prior to the satisfaction of all liabilities with respect to beneficiaries under a trust created by the plan or contract, for any part of the principal or income of the trust to be used for or diverted to purposes other than for the exclusive benefit of those beneficiaries.

815.18(3)(j)3. 3. The plan or contract may permit the income created from personal property held in a trust created under the plan or contract to accumulate in accordance with the terms of the trust. The trust may continue until it accomplishes its purposes. The trust is not invalid as violating the rule against perpetuities or any law against perpetuities or the suspension of the power of alienation of title to property.

815.18(3)(j)4. 4. The benefits of this exemption with respect to the assets held or amounts payable under or traceable to an owner-dominated plan for or on behalf of a debtor who is an owner-employee shall be limited to the extent reasonably necessary for the support of the debtor and the debtor's dependents.

815.18(3)(j)5. 5. This exemption does not apply to an order of a court concerning child support, family support or maintenance payments, or to any judgment of annulment, divorce or legal separation.

815.18(3)(j)6. 6. In this paragraph:

815.18(3)(j)6.a. a. "Employer" includes a group of employers creating a combined plan or contract for the benefit of their employees or the beneficiaries of those employees.

815.18(3)(j)6.b. b. "Owner-dominated plan" means any plan or contract that meets the requirements of subd. 2. and under which 90% or more of the present value of the accrued benefits or 90% or more of the aggregate of the account is for the benefit of one or more individuals who are owner-employees. For purposes of this definition, the accrued benefits or account of an owner-employee under a plan or contract shall include the accrued benefits or account of the spouse, any ancestor or lineal descendant, whether by blood or by adoption, or the spouse of such a lineal descendant, of the owner-employee under the same plan or contract.

815.18(3)(j)6.c. c. "Owner-employee" means any individual who owns, directly or indirectly, the entire interest in an unincorporated trade or business, or 50% or more of the combined voting of all classes of stock entitled to vote or the total value of shares of all classes of stock of a corporation, or 50% or more of the capital interest or profits interest of a partnership or limited liability company.

815.18(3)(k) (k) Depository accounts. Depository accounts in the aggregate value of $5,000, but only to the extent that the account is for the debtor's personal use and is not used as a business account.

815.18(3)(m) (m) Private property from execution against municipalities. All private property shall be exempt from seizure and sale upon any execution or other process issued to enforce any judgment or decree of any court that has been rendered against any county, town, city, village, technical college district or school district in this state.

815.18(3)(n) (n) War pension. All money received by a person, a resident of this state, as pension, compensation, government insurance, or adjusted compensation, back pension, compensation or insurance from the U.S. government on account of military or naval service, and all other money received by a person on account of military or naval service from the U.S. government administered by the U.S. department of veterans affairs, whether the same is in the actual possession of such person, on deposit, or loaned.

815.18(3)(o) (o) Tuition units. Tuition units purchased under s. 16.64.

815.18(3)(p) (p) College savings accounts. An interest in a college savings account under s. 16.641.

815.18(4) (4) Tracing. Property traceable to property that would be exempt under this section in the form of cash proceeds or otherwise is not exempt unless expressly provided for in this section.

815.18(5) (5) Availability. A resident is entitled to the exemptions provided by this section. A nonresident is entitled to the exemptions provided by the law of the jurisdiction of his or her residence.

815.18(6) (6) Claiming exemptions.

815.18(6)(a)(a) A debtor shall affirmatively claim an exemption or select specific property in which to claim an exemption. The debtor may make the claim at the time of seizure of property or within a reasonable time after the seizure, but shall make the claim prior to the disposition of the property by sale or by court order. Exempt property is not exempt unless affirmatively claimed as exempt. With respect to property partially exempt under this section, the claiming of an exemption includes the process of selection required of the debtor. The debtor or a person acting on the debtor's behalf shall make any required affirmative claim, either orally or in writing, to the creditor, the creditor's attorney or the officer seeking to impose a lien by court action upon the property in which the exemption is claimed. A debtor waives his or her exemption rights by failing to follow the procedure under this paragraph. A contractual waiver of exemption rights by any debtor before judgment on the claim is void. The court, in making a determination as to the extent property is reasonably necessary for the support of the debtor and the debtor's dependents, is not limited to the standard of living to which the debtor and the debtor's dependents have become accustomed. The court shall consider the amount and use of any income of any person claimed as a dependent when determining if that person is a dependent of a debtor.

815.18(6)(b) (b) Notwithstanding sub. (13), this subsection does not apply to any of the following:

815.18(6)(b)1. 1. Public employee trust funds exempt under s. 40.08 (1).

815.18(6)(b)2. 2. Retirement benefits and allowances from retirement systems of 1st class cities exempt under s. 62.63 (4).

815.18(6)(b)3. 3. Retirement benefits and allowances from retirement systems of counties having a population of 500,000 or more exempt under chapter 201, laws of 1937, section 11.

815.18(6)(b)4. 4. A homestead exempt under s. 815.20.

815.18(7) (7) Valuation of property. The value of any property subject to exemption under this section shall be determined by agreement of the parties or by a commercially reasonable manner.

815.18(8) (8) Marital property rights. Each spouse is entitled to and may claim the exemptions under this section. If the property exempt under this section is limited to a specified maximum dollar amount, each spouse is entitled to one exemption. That exemption is limited to the specified maximum dollar amount, which may be combined with the other spouse's exemption in the same property or applied to different property included under the same exemption. The exemption under sub. (3) (h) may not be combined with the other spouse's exemption under sub. (3) (h) and applied to the same property.

815.18(9) (9) Partially exempt property. In the case of property that is partially exempt, the debtor or any person acting on the debtor's behalf is entitled to claim the exempt portion of property. The exempt portion claimed shall be set apart for the debtor, or for the debtor's dependents, and the nonexempt portion shall be subject to a creditor's claim. If partially exempt property is indivisible, the property may be sold and the exempt value of the property paid to the debtor or the debtor's dependents. Any proceeds paid to the debtor or to the debtor's dependents shall be exempt while held by the debtor or the debtor's dependents as cash or in a depository account.

815.18(10) (10) Fraudulent transfers. A conveyance or transfer of wholly exempt property shall not be considered a fraudulent conveyance or transfer. Property that is not totally exempt in value under this section may be subject to a fraudulent transfer action under ch. 242 to set aside that transfer to the extent that the property's value is not exempt under this section. If a court is required to satisfy the claim of a creditor and if that relief is demanded, the court may determine the manner of dividing fraudulently transferred property into exempt and nonexempt portions, or may order the sale of the whole property and an accounting of the exempt portion. Any or all of the exemptions granted by this section may be denied if, in the discretion of the court having jurisdiction, the debtor procured, concealed or transferred assets with the intention of defrauding creditors.

815.18(11) (11) Consumer credit transaction exemptions. The debtor may claim either the exemptions listed in s. 425.106 or the exemptions under this section for an obligation arising from a consumer credit transaction.

815.18(12) (12) Limitations on exemptions. No property otherwise exempt may be claimed as exempt in any proceeding brought by any person to recover the whole or part of the purchase price of the property or against the claim or interest of a holder of a security interest, land contract, condominium or homeowners association assessment or maintenance lien or both, mortgage or any consensual or statutory lien.

815.18(13) (13) Applicability to other property. Subsections (2), (4) to (7), (9), (10) and (12) apply to the following exempt property except as otherwise provided by law:

815.18(13)(a) (a) Assistance benefits exempt under s. 49.96.

815.18(13)(b) (b) Crime victim awards exempt under s. 949.07.

815.18(13)(c) (c) Fraternal benefits exempt under s. 614.96.

815.18(13)(d) (d) A homestead exempt under s. 815.20.

815.18(13)(e) (e) Partnership property exempt under s. 178.21 (3) (c).

815.18(13)(f) (f) Public employee trust fund benefits exempt under s. 40.08 (1).

815.18(13)(g) (g) Salary used to purchase savings bonds exempt under s. 20.921 (1) (e).

815.18(13)(h) (h) Retirement benefits and allowances from retirement systems of 1st class cities exempt under s. 62.63 (4).

815.18(13)(hm) (hm) Retirement benefits and allowances from retirement systems of counties having a population of 500,000 or more exempt under chapter 201, laws of 1937, section 11.

815.18(13)(i) (i) Tenant's lease and stock interest of a housing corporation exempt under s. 182.004 (6).

815.18(13)(j) (j) Unemployment insurance benefits exempt under s. 108.13.

815.18(13)(k) (k) Veterans benefits exempt under s. 45.03 (8) (b).

815.18 History History: 1971 c. 154, 172; 1971 c. 211 s. 126; 1971 c. 229 s. 14; Sup. Ct. Order, 67 Wis. 2d 585, 761 (1975); 1975 c. 94 s. 91 (3), (5); 1975 c. 199; 1975 c. 359 s. 51; Stats. 1975 s. 815.18; 1979 c. 110 s. 60 (4); 1979 c. 191, 265, 355; 1985 a. 37; 1989 a. 56, 278, 359; 1991 a. 39, 221; 1993 a. 112, 399, 491; 1995 a. 27, 403; 1997 a. 39; 1999 a. 9, 44; 1999 a. 150 s. 672; 1999 a. 162; 2001 a. 10; 2003 a. 138, 304; 2005 a. 22, 441; 2009 a. 80; 2011 a. 32, 258.

815.18 Annotation Sub. (31) [now sub. (3) (j)] does not violate Art. I, s. 17. North Side Bank v. Gentile, 129 Wis. 2d 208, 385 N.W.2d 133 (1986).

815.18 Annotation So long as a debtor initially files claimed exemptions within a reasonable time after seizure, and prior to disposition, nothing prohibits a debtor from amending the claim. Tralmer Sales & Service, Inc. v. Erickson, 186 Wis. 2d 549, 521 N.W.2d 182 (Ct. App. 1994).

815.18 Annotation The court did not abuse its discretion under s. 272.18 (30) (a) [now s. 815.18 (10)] in ruling that a bankrupt, by fraudulently concealing and transferring assets, forfeited any right to exemptions, only with respect to collection of trustee's judgment. In Re Schroeder, 356 F. Supp. 417 (1973).

815.18 Annotation Updating Wisconsin's exemption law. Ludwig and Pouros. Wis. Law. Aug. 1990.



815.19 Levy on personal property; appraisal.

815.19  Levy on personal property; appraisal.

815.19(1) (1) Personal property shall be bound from the time it is seized. Whenever personal property is seized on attachment or execution and any part of the property is exempt therefrom and the exemption is claimed by the debtor or the debtor's spouse, the officer making the seizure shall, upon request by either of them, or may upon the officer's motion, cause the exempt property to be appraised by 2 disinterested freeholders of the county, who shall first be sworn by the officer to make a true appraisement thereof, which appraisement shall be in writing, be signed by the appraisers and be prima facie evidence of the value of the property appraised. The appraisement, together with the true inventory of all the property seized, shall be returned with the writ. The fees of the appraisers are prescribed in s. 814.72.

815.19(2) (2) If the property seized is an automobile which is appraised and can be sold for more than $1,000 or if the property seized is a tractor used in farming operations which is appraised and can be sold for more than $1,500, the officer may sell such automobile or tractor and out of the proceeds of such sale the officer shall pay to the debtor or the debtor's spouse the exempted value of such automobile or tractor. The balance of the proceeds of such sale shall be applied on the execution or attachment.

815.19 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761 (1975); 1975 c. 94 s. 91 (3); 1975 c. 199; Stats. 1975 s. 815.19; 1979 c. 355; 1981 c. 317; 1983 a. 186.



815.195 Levy on real property; how made.

815.195  Levy on real property; how made. Levy of execution on real property is made by endorsing on the execution a description of the property on which the levy was made, and recording the execution, so endorsed, in the office of the register of deeds.

815.195 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 761 (1975); Stats. 1975 s. 815.195; 1993 a. 301.



815.20 Homestead exemption definition.

815.20  Homestead exemption definition.

815.20(1) (1) An exempt homestead as defined in s. 990.01 (14) selected by a resident owner and occupied by him or her shall be exempt from execution, from the lien of every judgment, and from liability for the debts of the owner to the amount of $75,000, except mortgages, laborers', mechanics', and purchase money liens and taxes and except as otherwise provided. The exemption shall not be impaired by temporary removal with the intention to reoccupy the premises as a homestead nor by the sale of the homestead, but shall extend to the proceeds derived from the sale to an amount not exceeding $75,000, while held, with the intention to procure another homestead with the proceeds, for 2 years. The exemption extends to land owned by husband and wife jointly or in common or as marital property, and each spouse may claim a homestead exemption of not more than $75,000. The exemption extends to the interest therein of tenants in common, having a homestead thereon with the consent of the cotenants, and to any estate less than a fee.

815.20(2) (2) Any owner of an exempt homestead against whom a judgment has been rendered and entered in the judgment and lien docket, and any heir, devisee, or grantee of the owner, or any mortgagee of the homestead, may proceed under s. 806.04 for declaratory relief if the homestead is less than $75,000 in value and the owner of the judgment shall fail, for 10 days after demand, to execute a recordable release of the homestead from the judgment owner's judgment lien.

815.20 History History: 1973 c. 168; Sup. Ct. Order, 67 Wis. 2d 585, 761, 781 (1975); Stats. 1975 s. 815.20; 1983 a. 186; 1985 a. 153; 1993 a. 486; 1995 a. 224; 2009 a. 80.

815.20 Annotation A defendant who has moved to Michigan intending to stay there lost his Wisconsin homestead exemption. He cannot have an exemption in 2 states. Plan Credit Corp. v. Swinging Singles, Inc. 54 Wis. 2d 146, 194 N.W.2d 822 (1972).

815.20 Annotation A vendee in a land contract has an interest sufficient to sustain a homestead exemption. The holder of a judgment lien is subject to a mortgage dated after the judgment. A homestead exemption does not depend on a formal claim to it. Occupancy at the time a lien attaches is sufficient. Lueptow v. Guptill, 56 Wis. 2d 396, 202 N.W.2d 255 (1972).

815.20 Annotation Rental income from a rented portion of a homestead is exempt under the homestead exemption. Schwanz v. Teper, 66 Wis. 2d 157, 223 N.W.2d 896 (1974).

815.20 Annotation Property purchased by a debtor subsequent to the docketing of a judgment and immediately occupied as a homestead becomes exempt to the extent of the statutory protection. Northern State Bank v. Toal, 69 Wis. 2d 50, 230 N.W.2d 153 (1975).

815.20 AnnotationThe homestead exemption may arise in a partition action. Reckner v. Reckner, 105 Wis. 2d 425, 314 N.W.2d 159 (Ct. App. 1981).

815.20 Annotation Homestead rights are no greater than the underlying property rights when those property rights have been limited by the owners themselves. Master Lock Credit Union v. Rayford, 119 Wis. 2d 301, 349 N.W.2d 737 (Ct. App. 1984).

815.20 Annotation Owners who permanently remove themselves from a home that is for sale with the intent of using the proceeds to procure another home are entitled to a homestead exemption in the sale proceeds. Moore v. Krueger, 179 Wis. 2d 449, 507 N.W.2d 155 (Ct. App. 1993).

815.20 Annotation Because a judgment lien was subject to the homestead exemption while a federal tax lien was not, the operation of the homestead exemption effectively subordinated the otherwise superior judgment lien to the status of a junior lien, which was discharged by operation of federal law by the execution of the IRS's quitclaim deed after judicial sale. CVW, Ltd. v. Stress, 230 Wis. 2d 450, 602 N.W.2d 162 (Ct. App. 1999), 99-0252.

815.20 Annotation When equity in a homestead exceeds $40,000, the homestead is partially exempt, and a docketed judgment is a lien upon the debtor's equity in excess of the $40,000. If a debtor has less than $40,000 in equity, the homestead is fully exempt, and the debtor has no interest to which a judgment lien may attach. Accordingly a debtor-seller can give clear title to the purchaser of fully exempt property. Rumage v. Gullberg, 2000 WI 53, 235 Wis. 2d 279, 611 N.W.2d 458, 98-1276.

815.20 Annotation An in-court oral stipulation could create a mortgage interest in property, but under s. 706.02 (1) (f), a homestead conveyance must bear the conveyor's signatures. Because the stipulation lacked signatures, it was not a mortgage that could defeat the homestead exemption under sub. (1). Equitable Bank, S.S.B. v. Chabron, 2000 WI App 210, 238 Wis. 2d 708, 618 N.W.2d 262, 99-2639.

815.20 Annotation A homestead created and maintained with stolen or embezzled property, or by the wrongful appropriation of property rightly belonging to others, is not protected by the homestead exemption. Estate of Paulman v. Pemberton, 2001 WI App 164, 246 Wis. 2d 909, 633 N.W.2d 715, 98-3021.

815.20 Annotation Although debts were contracted prior to the effective date of an increase in the homestead exemption, the debtors were entitled to higher the exemption. Matter of Zahn, 605 F. 2d 323 (1979).

815.20 Annotation The homestead exemption is void under the supremacy clause of the U.S. constitution to the extent that it impedes a federal court restitution order. U.S. v. Lampier, 89 F.3d 1316 (1996).

815.20 Annotation Establishment and abandonment of a Wisconsin homestead. Kreitler, 1973 WLR 876.

815.20 Annotation Judgment lien claimants' rights against homestead exemption interests: An equitable distribution of mortgage foreclosure sale proceeds. 1981 WLR 697.



815.205 Certain property of spouse exempt from execution.

815.205  Certain property of spouse exempt from execution.

815.205(1)(1) Property described in s. 806.15 (4) (intro.) is exempt from execution on a judgment lien that attaches to that property under s. 806.15 (4) (b) if the property is not available under s. 766.55 to satisfy the obligation for which the judgment was rendered.

815.205(2) (2)

815.205(2)(a)(a) If execution is issued in connection with the enforcement of a judgment lien on property that is exempt under sub. (1) from execution on the judgment lien, a person with an ownership interest in the property other than the judgment debtor may, at any time before the sale of the property, notify the officer making the levy that the property is exempt from execution. The person making the notification of the exemption shall provide the officer with a description of the property.

815.205(2)(b) (b) If notification is made under par. (a), sale of the property is stayed if, within 5 days after the notification, demand on the owner of the judgment is made by a person with an ownership interest in the property other than the judgment debtor for a recordable release of the property from the judgment. If within 5 days after the demand the owner of the judgment fails to execute the recordable release, the stay on the sale of the property continues if a person with an ownership interest in the property other than the judgment debtor commences an action under s. 806.04 for declaratory relief within 15 days after the demand was made. The stay on the sale of the property continues until the court determines whether the property is exempt under sub. (1). If no action under s. 806.04 is commenced within the required period, the stay lapses on the expiration of the required period.

815.205(2)(c) (c) If the sale of property is stayed under this subsection, no additional stay on the sale of that property is available under this subsection, regardless of whether the additional stay is sought by the person who initially gave notice under par. (a) or by any other person with an ownership interest in the property.

815.205 History History: 1991 a. 301.



815.21 Homestead, how set apart after levy.

815.21  Homestead, how set apart after levy.

815.21(1) (1) Whenever a levy shall be made upon lands of any person, the landowner may notify the officer making such levy, at any time before the sale, that the landowner claims an exempt homestead in such lands, giving a description thereof, and the landowner's estimate of the value thereof; and the remainder alone shall be subject to sale under such levy, unless the plaintiff in the execution shall deny the right to such exemption or be dissatisfied with the quantity or estimate of the value of the land selected.

815.21(2) (2) If such plaintiff is dissatisfied with the quantity selected or the estimate of the value thereof, the officer shall cause such lands to be surveyed, beginning at a point to be designated by the owner and set off in compact form. After the lands are surveyed and set off, if in the opinion of the plaintiff, the same shall be of greater value than $75,000, the officer may still advertise and sell the premises so set off, and out of the proceeds of such sale pay to the exempt homestead claimant the sum of $75,000 and apply the balance of the proceeds of such sale on the execution; but no sale shall be made in the case last mentioned unless a greater sum than $75,000 is paid for said premises. The expenses of such survey and sale shall be collected on the execution if the owner claimed as the owner's homestead a greater quantity of land or land of greater value than the owner was entitled to; otherwise such expenses shall be borne by the plaintiff.

815.21(3) (3) If such survey be made the land not exempt shall be sold, but if any person shall neglect or refuse to select the person's exempt homestead and notify such officer, such officer shall, upon request of the plaintiff, and may without such request, give notice to such person that at a time and place to be therein named such officer will survey and locate the exempt homestead; and unless such person shall on or before the time so fixed select such exempt homestead, such officer shall survey and locate and set the same off in a compact form. If the owner after such notice selects the owner's exempt homestead, this section shall apply the same as if the owner had selected it before such notice.

815.21(4) (4) A homestead so selected and set apart by such officer shall be the exempt homestead of such person. The costs of such notice and survey shall be collected upon the execution. A failure of the officer to set apart such homestead shall affect such levy, only as to such homestead; and the failure of such person to select that person's homestead shall not impair that person's right thereto, but only that person's right to select the same when such selection is lawfully made by such officer. After such homestead is thus set off by such officer, if, in the officer's opinion or in the opinion of the plaintiff, the premises are of greater value than $75,000 the officer may sell the same as where the owner makes the selection.

815.21(5) (5) If the land claimed as an exempt homestead exceeds in value $75,000, the officer shall not be bound to set off any portion thereof but may sell the same, unless the debtor shall make the debtor's selection of such a portion thereof as shall not exceed $75,000 in value.

815.21 History History: 1973 c. 168; Sup. Ct. Order, 67 Wis. 2d 585, 761 (1975); Stats. 1975 s. 815.21; 1985 a. 153; 1993 a. 486; 2009 a. 80.

815.21 Annotation There is a strong public policy to protect the homestead exemption, even in the face of inaction. Sub. (1) provides that when there is a levy upon the lands of any person, that person can claim a homestead exemption at any time before sale. Anchor Savings & Loan Association v. Week, 62 Wis. 2d 169, 213 N.W.2d 737 (1974).



815.24 Indemnity may be required.

815.24  Indemnity may be required. If there is any reasonable doubt as to the ownership of the property or as to its liability to be taken on the execution the officer may require sufficient security to indemnify the officer for levying upon such property.

815.24 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761 (1975); Stats. 1975 s. 815.24; 1993 a. 486.

815.24 Annotation The term "reasonable" requires that the officer provide a reason for requiring security. Ter Maat v. Barnett, 156 Wis. 2d 737, 457 N.W.2d 551 (Ct. App. 1990).



815.25 Money applied; negotiable instruments sold.

815.25  Money applied; negotiable instruments sold. Upon executions against property the officer shall levy upon any current money of the United States and shall pay and return the same without exposing it for sale, and the officer may also levy upon and sell any evidences of debt circulated as money, or a bond or other instrument for the payment of money which is negotiable or payable to the bearer or holder.

815.25 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761 (1975); Stats. 1975 s. 815.25; 1993 a. 486.



815.26 Equities sold.

815.26  Equities sold. When personal property is subject to a security interest, the right and interest of the debtor in such property may be sold on execution against the debtor, subject to the rights, if any, of the secured party.

815.26 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761 (1975); Stats. 1975 s. 815.26; 1993 a. 486.



815.29 Notice of sale of personal property, manner, adjournment.

815.29  Notice of sale of personal property, manner, adjournment.

815.29(1)(1) No execution sale of personal property shall be made unless 20 days previous notice of such sale has been given by posting a notice thereof in one public place of the town or municipality where such sale is to be had and, if the county where such sale is to be had maintains a Web site, by posting a notice on the Web site. If the town or municipality where such sale is to be had maintains a Web site, the town or municipality may also post a notice on its Web site. The notice shall specify the time and place of sale but when any property seized is likely to perish or depreciate in value before the expiration of the 20 days the court or a judge may order the same to be sold in such manner and upon such terms as the best interests of the parties demand. Every such sale shall be made at auction between the hour of 9 a.m. and 5 p.m. and no property shall be sold unless it is in view of those attending the sale, except in the case of the sale of the interest of the judgment debtor in property in the possession of a secured party. It shall be offered for sale in such lots and parcels as is calculated to bring the highest price.

815.29(2) (2) Such sale may be adjourned as provided in s. 815.31 for sale of real estate.

815.29 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761, 781 (1975); Stats. 1975 s. 815.29; 2009 a. 325.



815.31 Notice of sale of realty; manner; adjournment.

815.31  Notice of sale of realty; manner; adjournment.

815.31(1)(1) The time and place of holding any sale of real estate on execution shall be publicly advertised by posting a written notice describing the real estate to be sold with reasonable certainty in one public place in the town or municipality where such real estate is to be sold and, if the county where such real estate is to be sold maintains a Web site, by posting a notice on the Web site, at least 3 weeks prior to the date of sale; and also in one public place of the town or municipality in which the real estate is situated, if it is not in the town or municipality where the sale is to be held and, if the county where such real estate is situated maintains a Web site, also posting a notice on the Web site. If the town or municipality where such real estate is situated or is to be sold maintains a Web site, the town or municipality may also post a notice on its Web site.

815.31(2) (2) A copy of the notice of sale shall be printed each week for 3 successive weeks in a newspaper of the county prior to the date of sale.

815.31(3) (3) If there be no newspaper published in the county and the premises are not occupied by any person against whom the execution is issued or by some person holding as tenant or purchaser under the person against whom the execution is issued, such notice shall be so published in a paper printed at Madison.

815.31(4) (4) The court, or a judge, upon application of the party issuing the execution shall direct, by order, the newspaper in which the publication of the notice is to be made.

815.31(5) (5) If at the time appointed for any such sale the sheriff considers it in the interest of all persons concerned, the sheriff may adjourn the sale from time to time, not exceeding in all 3 months. In case of such adjournment public notice thereof shall be given at the time and place fixed for the sale. If the adjournment shall be for more than one day further notice shall be given by posting or publishing the same, or both, as the time and circumstances may admit.

815.31(6) (6) Every sale shall be at auction between 9 o'clock in the forenoon and 5 o'clock in the afternoon.

815.31 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 761 (1975); Stats. 1975 s. 815.31; 1993 a. 486; 2009 a. 325; 2011 a. 136.



815.33 Execution; sale in parcels; limitation.

815.33  Execution; sale in parcels; limitation. When real estate offered for sale on execution consists of several lots, tracts or parcels they shall be separately offered for sale; and if any person claiming to be the owner of any of such lots or parcels or an interest or estate therein or claiming to be entitled to redeem the same shall require it to be offered for sale separately, the sheriff shall offer the same for sale accordingly. No more shall be sold than shall appear necessary to satisfy the execution.

815.33 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761 (1975); Stats. 1975 s. 815.33.



815.34 Execution sale without notice.

815.34  Execution sale without notice. Any officer who shall sell real estate upon execution without having given the previous notices directed by s. 815.31, or otherwise than in the manner prescribed by law, shall be liable to the party injured in the sum of $1,000 damage and also for the actual damages sustained.

815.34 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761, 781 (1975); Stats. 1975 s. 815.34.



815.35 Execution; taking down notice.

815.35  Execution; taking down notice. If any person shall take down or deface any notice of a sale upon execution put up by any officer, previous to the day of sale therein specified, unless upon satisfaction of the execution or upon the consent of the parties to the action, such person shall be liable to the party suing out such execution in the sum of $50.

815.35 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761 (1975); Stats. 1975 s. 815.35.



815.36 Execution sale, want of notice, when immaterial.

815.36  Execution sale, want of notice, when immaterial. The omission of any officer to give the notice of execution sale required or the taking down or defacing of any such notice shall not affect the validity of any sale made to a purchaser in good faith, without notice of any such omission or offense.

815.36 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761 (1975); Stats. 1975 s. 815.36.



815.37 Execution sale; officer not to purchase.

815.37  Execution sale; officer not to purchase. The officer to whom any execution shall be directed and the officer's deputy holding any execution and conducting any sale in pursuance thereof shall not, directly or indirectly, purchase any property at such sale; and every purchase made by such officer or deputy, or to the officer's or deputy's use, shall be void.

815.37 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761 (1975); Stats. 1975 s. 815.37; 1993 a. 486.



815.38 Execution, certificate of sale, recording.

815.38  Execution, certificate of sale, recording.

815.38(1)(1) Upon the sale of real estate on execution the officer making the same shall make out and subscribe duplicate certificates of such sale containing a particular description of the premises sold; the price bid for each distinct lot or parcel; the whole consideration money paid; and the time when such sale will become absolute and the purchaser will be entitled to a conveyance pursuant to law and shall record one of the duplicate certificates within 10 days after the sale in the office of the register of deeds and shall deliver the other to the purchaser. If there are 2 or more purchasers a certificate shall be delivered to each.

815.38(2) (2) Promptly following every execution sale the sheriff shall return the execution into court and record with it a detailed report of his or her doings upon the execution.

815.38 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761 (1975); Stats. 1975 s. 815.38; 1993 a. 301.

815.38 Cross-reference Cross-references: See s. 59.32 (2) for provision that sheriff is to collect his fees on execution in the same manner as the sum collected under the writ.



815.39 Execution sale; redemption of real estate.

815.39  Execution sale; redemption of real estate.

815.39(1)(1) Except as provided in sub. (2), within one year after an execution sale the real estate sold, or any lot, tract or portion that was separately sold, may be redeemed by the payment to the purchaser, to the purchaser's personal representatives or assigns, or to the sheriff of the county where the real estate is situated, for the use of such purchaser, of the sum paid on the sale thereof, together with the interest from the time of the sale.

815.39(2) (2) If an execution sale is for a lien filed under s. 823.23 (5), the period of redemption under sub. (1) is 2 months.

815.39 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761 (1975); Stats. 1975 s. 815.39; 1993 a. 486; 2001 a. 86.



815.40 Execution sale; who may redeem.

815.40  Execution sale; who may redeem.

815.40(1) (1) Redemption from execution sale of real estate may be made by a person whose right and title was sold or, if the person is dead, by the person's devisee of the premises sold, and if the same shall not have been devised, by the deceased's heirs; or, by any grantee of such person who shall have acquired an absolute title to the premises sold, or to any lot, parcel or portion separately sold.

815.40(2) (2) Any such heir or devisee or grantee who shall have acquired an absolute title to a portion of the estate sold or a portion of any lot, tract or parcel that shall have been separately sold may redeem the portion on the same terms and in the same manner as if the heir, devisee or grantee were grantee of the whole lot or parcel, and shall have the same remedy to enforce contributions from those who shall own the residue thereof as if the sum required to be paid by the heir, devisee or grantee to effect such redemption had been collected by a sale of the portion belonging to such grantee, heir or devisee.

815.40(3) (3) If there be joint tenants or tenants in common in premises sold each tenant may redeem the share or interest belonging to that tenant by paying to the purchaser or officer, a sum that will bear the same proportion to the whole sum bid therefor as the redeemed share bears to the whole number of shares in such premises together with the interest.

815.40 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761 (1975); Stats. 1975 s. 815.40; 1993 a. 486.



815.43 Execution sale; redemption makes sale void.

815.43  Execution sale; redemption makes sale void. Upon redemption of any real estate sold on execution, the sale of the premises redeemed and the certificates of such sale, so far as they relate thereto, shall be null and void.

815.43 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761 (1975); Stats. 1975 s. 815.43.



815.44 Execution; purchaser's interest.

815.44  Execution; purchaser's interest.

815.44(1) (1)  Who may acquire. In case the premises sold on execution or any part of them are not redeemed within the year prescribed by ss. 815.39 (1) and 815.40 then the interest of the purchaser may be acquired within 3 months after the expiration of the redemption period by the persons and on the terms prescribed in this section.

815.44(2) (2) Creditors, mortgagees, interest. Any creditor of the person against whom such execution issued having a judgment or a recorded mortgage which is a lien upon the premises sold, or upon any lot or parcel or portion separately sold, may within fifteen months from the time of such sale by paying the sum paid on the sale thereof, together with interest from the time of such sale, thereby acquire all the rights of the original purchaser, subject to be defeated in the manner mentioned in s. 815.48.

815.44(3) (3) Sales of undivided interests. Any owner of such judgment or mortgage which is a lien upon any undivided share or interest in any real estate sold under execution, may, within the same time, on the same terms and in the same manner, acquire the title of the original purchaser to such share or interest by paying such part of the whole purchase money of such real estate as shall be in a just proportion to the amount of such share or interest.

815.44 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761, 781 (1975); Stats. 1975 s. 815.44; 1997 a. 254; 2001 a. 86.



815.48 Execution sale; creditors may acquire title of preceding creditor.

815.48  Execution sale; creditors may acquire title of preceding creditor. Whenever any creditor shall acquire the title of the original purchaser, pursuant to s. 815.44, any other creditor who might have acquired such title may become a purchaser thereof from the first creditor who acquired the same upon the following conditions:

815.48(1) (1) By paying to such first creditor, the first creditor's personal representatives or assigns the sum which the first creditor paid to acquire such title, together with interest thereon from the time of the first creditor's payment.

815.48(2) (2) If the judgment or mortgage by virtue of which the first creditor acquired the title of the original purchaser be prior to the judgment or mortgage of such 2nd creditor and is still a lien as to such 2nd creditor the 2nd creditor shall also pay to such first creditor the amount due on the first creditor's judgment or mortgage.

815.48(3) (3) In the same manner any third or other creditor who might have acquired the title of the original purchaser may become a purchaser thereof from the second, third or other creditor who may have become such purchaser from any other creditor, upon the terms and conditions before specified in this section.

815.48(4) (4) If the original purchaser of any premises shall also be a creditor of the defendant against whom the execution issued, and as such might acquire the title of any purchaser according to the preceding provisions, the original purchaser may avail himself or herself of his or her judgment or mortgage, in the manner and on the terms prescribed, to acquire the title which any creditor may have obtained.

815.48(5) (5) But the judgment creditor, under whose execution the real estate was sold cannot acquire the title of the original purchaser or of any creditor to the premises so sold by virtue of the judgment on which such execution issued.

815.48 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761, 781 (1975); Stats. 1975 s. 815.48; 1993 a. 486.



815.52 Payment on acquisition of purchaser's or creditor's interest.

815.52  Payment on acquisition of purchaser's or creditor's interest. The sums required to be paid to acquire the title of the original purchaser at the execution sale or to become a purchaser from any creditor may be paid to such purchaser or creditor, to the purchaser's or creditor's representative or assigns or to the then sheriff of the county where the real estate is situated; upon such payment being made the title of the original purchaser shall be thereby transferred to the creditor acquiring the same and from such creditor to any other creditor becoming a purchaser thereof.

815.52 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761 (1975); Stats. 1975 s. 815.52; 1993 a. 486.



815.53 Execution sale; evidences of right of creditor to acquire title.

815.53  Execution sale; evidences of right of creditor to acquire title. To entitle any creditor to acquire the title of the original purchaser on the execution sale or to become a purchaser from any other creditor, the creditor shall exhibit to such purchaser or other creditor or to the sheriff the following evidences of the creditor's right:

815.53(1) (1) A certified copy of the creditor's judgment or of the record of the creditor's mortgage.

815.53(2) (2) A certified copy of all assignments of such judgment or mortgage which are necessary to establish the creditor's claim.

815.53(3) (3) A certified copy of the creditor's letters testamentary or other letters authorizing the administration of the decedent's estate, in the case of a personal representative.

815.53(4) (4) An affidavit of such creditor or his or her attorney, or agent stating the sum due on such judgment or the sum owing on such mortgage at the time of claiming such right to purchase. Within 3 days after making such acquisition such creditor shall record such evidences of his or her right in the office of the register of deeds of the county where the original certificate of sale is filed.

815.53 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761 (1975); Stats. 1975 s. 815.53; 1993 a. 301, 486; 1995 a. 224; 2001 a. 102.



815.54 Execution sale, title when divested, action for injury to premises.

815.54  Execution sale, title when divested, action for injury to premises. The right and title of the person against whom the execution was issued, to any real estate which shall be sold thereby, shall not be divested by such sale until the expiration of fifteen months from the time of sale; and if such real estate shall not have been redeemed and a deed shall be executed in pursuance of a sale the grantee shall be vested with the legal estate from the time of the sale for the purpose of an action for an injury to such real estate.

815.54 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761 (1975); Stats. 1975 s. 815.54.



815.55 Execution sale; deed when to issue; limitation.

815.55  Execution sale; deed when to issue; limitation. If after the expiration of 15 months from the time of the sale of any real estate upon execution any part of the premises sold shall remain unredeemed, the sheriff of the county in which the real estate is situated shall, on demand, execute a deed for the unredeemed premises to the person entitled to the deed. The deed shall convey all of the right, title and interest which was sold upon the execution, except that no deed shall be issued after 20 years from the date of the sale.

815.55 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761 (1975); Stats. 1975 s. 815.55; 1997 a. 254.



815.56 Sheriff's deed; grantee if purchaser dead.

815.56  Sheriff's deed; grantee if purchaser dead. If the person who would be entitled to a deed of real estate sold on execution dies before the delivery of that deed, the sheriff shall execute a deed to the decedent's personal representative who shall either hold the real estate in trust for the use of the heirs or devisees of the decedent, subject to the surviving spouse's right to elect under s. 861.02 (1), or sell the real estate for the payment of debts in the same manner as lands owned by the decedent.

815.56 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761 (1975); 1975 c. 94 s. 91 (5); 1975 c. 199; Stats. 1975 s. 815.56; 1983 a. 186; 1985 a. 37; 1987 a. 393 s. 53; 1997 a. 188; 2001 a. 102.



815.57 Sheriff's deed, recovery of purchase price on eviction.

815.57  Sheriff's deed, recovery of purchase price on eviction. If the purchaser of real estate sold on execution, the purchaser's heirs or assigns shall be evicted from such real estate, or if in an action for the recovery thereof judgment shall be rendered against the purchaser or the purchaser's heirs or assigns in consequence of any irregularity in such sale, or of the judgment upon which such execution issued being vacated or reversed, the purchaser or the purchaser's heirs or assigns may recover of the party for whose benefit such real estate was sold the amount paid on the purchase thereof, with interest.

815.57 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761 (1975); Stats. 1975 s. 815.57; 1993 a. 486.



815.58 Execution sale; judgment, creditor's further remedy.

815.58  Execution sale; judgment, creditor's further remedy. The party for whose benefit real estate was sold on execution and the party's personal representatives, upon recovery being had against him or her under s. 815.57 in consequence of any irregularity in such sale, may have further execution upon the judgment to levy the sum paid on such sale, with interest. Such judgment shall be effectual for that purpose against the defendant, the defendant's personal representative, heirs and devisees; but not against any purchaser in good faith or any encumbrancer whose title or whose encumbrance accrued before the levy of such execution.

815.58 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761, 781 (1975); Stats. 1975 s. 815.58; 1993 a. 486; 1995 a. 225.



815.59 Contribution when lands of several are sold on execution.

815.59  Contribution when lands of several are sold on execution.

815.59(1)(1) When lands of several persons shall be liable to satisfy any final judgment and the whole of such judgment or more than a due proportion thereof shall be paid by one of such persons or shall be levied upon the lands of any one or more of such persons, the persons so aggrieved or their personal representatives may compel a just contribution by all the persons whose lands ought to contribute to said satisfaction.

815.59(2) (2) Such lands are liable to contribution in the following order:

815.59(2)(a) (a) If they were conveyed by the defendant in the execution, they are liable in succession, commencing with the lands last conveyed.

815.59(2)(b) (b) If they were sold under execution against the defendant, they are liable in succession, commencing with the lands sold under the youngest judgment.

815.59(2)(c) (c) If there be lands so liable, which were conveyed by the defendant in execution, and also lands which were sold under execution against the defendant the lands are liable in succession, according to the order herein prescribed.

815.59 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761 (1975); Stats. 1975 s. 815.59; 1993 a. 486.



815.61 Proceedings to recover contribution.

815.61  Proceedings to recover contribution. In an action to compel contribution under s. 815.59 the court shall, in a proper case, permit the plaintiff to use the original judgment and issue execution thereon, for the amount which ought to be contributed by the lands subject to the lien of such judgment, and for that purpose such original judgment shall remain a lien, when preserved as provided in s. 815.62, for the term of 10 years from the date of the entry thereof, to the extent of the sum which ought to be so contributed, but in all cases such liens shall continue for the purposes above stated for 3 years after any sale under which contribution is claimed.

815.61 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761, 781 (1975); Stats. 1975 s. 815.61.



815.62 Lien, how preserved after execution sale; clerk's fee.

815.62  Lien, how preserved after execution sale; clerk's fee. To preserve the lien of the original judgment upon lands and subject them to sale on execution under s. 815.61, the person aggrieved shall, within 20 days after the payment for which he or she claims a contribution, file an affidavit with the clerk of circuit court in which the original judgment was rendered, stating the sum paid and his or her claim to use the judgment for the reimbursement of the payment. The clerk of circuit court shall enter in the judgment and lien docket the sum paid and that the judgment is claimed to be a lien in that amount. To preserve the lien upon property situated in a county other than the county where the circuit court that rendered the judgment is located, a similar affidavit and notice shall be filed with the clerk of circuit court for that county and a like entry made upon the judgment and lien docket in that county. The fee of the clerk of circuit court for making the entry is prescribed in s. 814.61 (5).

815.62 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761, 781 (1975); Stats. 1975 s. 815.62; 1981 c. 317; 1995 a. 224.



815.63 Sheriff's deed; writ of assistance.

815.63  Sheriff's deed; writ of assistance. Whenever title has been perfected to any real estate sold on execution, or to any part or interest in the real estate, and the defendant in execution, or any other person claiming under the defendant by title accruing subsequently to the entry of the judgment in the judgment and lien docket upon which the judgment was issued, shall be in possession of that real estate or part or interest in that real estate, and, upon demand of the person in whom the title has been perfected, refuses to surrender the possession, the person may apply to the court from which the execution issued, by verified petition, for a writ of assistance to obtain possession. A copy of this petition, with a notice of the time and place when and where the petition will be presented, shall be served upon the person against whom the writ is issued at least 10 days before the petition is presented. The petition may be served as a summons in an action in the circuit court. The court may direct the writ to issue, and the writ shall be executed and return made in the same manner as upon a sale upon a judgment for foreclosure of a mortgage.

815.63 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761 (1975); Stats. 1975 s. 815.63; 1977 c. 449; 1995 a. 224.

815.63 Cross-reference Cross-references: The general provision for writs of assistance is s. 815.11.



815.64 Judgment lien, how discharged on redemption.

815.64  Judgment lien, how discharged on redemption.

815.64(1)(1) When any judgment debtor or person claiming under the judgment debtor has redeemed the lands or any part of or interest in the lands sold on execution the person or officer to whom the redemption money was paid shall execute, acknowledge and deliver to the redeemer a certificate, attested by 2 witnesses, containing all of the following:

815.64(1)(a) (a) A statement of the fact of the redemption.

815.64(1)(b) (b) The date of the redemption.

815.64(1)(c) (c) The amount of money paid to redeem the lands or interests in lands.

815.64(1)(d) (d) A description of the lands or interests in the lands so redeemed.

815.64(2) (2) A certificate executed under sub. (1) may be recorded in the office of the register of deeds of the county in which the lands are situated, and shall be presumptive evidence of the redemption of the lands described in the certificate from the execution sale and from the lien of the judgment by virtue of which the execution sale was made.

815.64 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761 (1975); Stats. 1975 s. 815.64; 1993 a. 486; 1997 a. 254.






816. Remedies supplementary to execution.

816.03 Debtor may be compelled to answer as to property.

816.03  Debtor may be compelled to answer as to property.

816.03(1)(1)

816.03(1)(a) (a) When an execution against property has, within 5 years, been returned unsatisfied in whole or in part or the officer holding the execution certifies that the officer is unable to levy upon property sufficient to satisfy the judgment or the judgment creditor by affidavit satisfies the court or judge that the judgment debtor, whether an individual, firm, corporation or other association, has property which the judgment debtor unlawfully refuses to apply towards the satisfaction of the judgment, the court or a judge of the county to which the execution was issued shall, upon motion of the judgment creditor, order such judgment debtor, whether an individual, firm, corporation or other association, to appear before the court or judge and answer concerning the judgment debtor's property at a time and place specified in the order, within said county.

816.03(1)(b) (b) A supplemental court commissioner upon application of a judgment creditor shall order any judgment debtor to appear before the supplemental court commissioner and answer concerning the judgment debtor's property at a time and place specified in the order, within said county, in lieu of the procedure set forth in par. (a).

816.03(2) (2) The fact that garnishee proceedings have been commenced in aid of or that property has been levied on under a second execution shall not bar proceedings under this section; but if it appears to the satisfaction of the court or judge before whom such proceedings are pending that the property levied on or garnisheed will be sufficient to satisfy such judgment with costs, then the proceedings herein provided for may be dismissed or adjourned to a time after the sale under such execution or the termination of such garnishee proceedings.

816.03 History History: 1971 c. 123; Sup. Ct. Order, 67 Wis. 2d 585, 761 (1975); Stats. 1975 s. 816.03; 1993 a. 213, 486; 2001 a. 61.

816.03 Annotation A judgment creditor may examine the spouse of a judgment debtor in regard to the amount and location of marital property that might be available to satisfy a judgment. Courtyard Condominium Association, Inc. v. Draper, 2001 WI App 115, 244 Wis. 2d 153, 629 N.W.2d 38, 00-1817.



816.035 Commissioners' orders; service and return; filing; fees.

816.035  Commissioners' orders; service and return; filing; fees.

816.035(1)(1) An order under s. 816.03 (1) issued by a supplemental court commissioner shall be served in the same manner as the service of a summons under s. 801.11. The return on the order shall be made to the supplemental commissioner who issued the order. The supplemental commissioner shall file the order and the return with the clerk of the court in which the judgment involved is entered.

816.035(2) (2) Upon issuance of the order, the supplemental court commissioner shall collect the fee prescribed in s. 814.68 (2) for attendance upon the examination.

816.035 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761, 781 (1975); Stats. 1975 s. 816.035; 1981 c. 317; 1993 a. 22; 2001 a. 61.

816.035 Annotation Sub. (1) places the duty upon the supplemental commissioner, not the creditor, to file the order and return with the clerk of court. Wisconsin law does not require a creditor to take additional steps to perfect its lien beyond service on the debtor. Attorney's Title Guaranty Fund, Inc. v. Town Bank, 2013 WI App 6, 345 Wis. 2d 705, 827 N.W.2d 116, 11-2774.



816.04 Appointment of receiver.

816.04  Appointment of receiver. A receiver may be appointed but before appointing a receiver the court or judge shall ascertain, if practicable, whether any other supplementary proceedings are pending against the judgment debtor, and if there be any, the plaintiff therein shall have notice to appear and shall have notice of all subsequent proceedings in relation to such receivership. There shall be but one receivership at any time.

816.04 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761 (1975); Stats. 1975 s. 816.04.

816.04 Annotation Violation of the "one receivership" rule does not create a statutory right of action in a judgment debtor. Candee v. Egan, 84 Wis. 2d 348, 267 N.W.2d 890 (1978).

816.04 Annotation A receiver's lien is governed by common law, as this section is silent on the subject. The lien is superior against other creditors claims on simple contracts from the time the creditor serves the debtor with notice to appear at supplementary proceedings under ch. 816. No additional steps to perfect the lien are required. Mann v. Bankruptcy Estate of Badger Lines, Inc. 224 Wis. 2d 646, 590 N.W.2d 270 (1999), 98-0888.



816.05 Warrant against debtor.

816.05  Warrant against debtor. Upon satisfactory proof by affidavit that there is danger of the judgment debtor's leaving the state or concealing himself or herself and that there is reason to believe that the judgment debtor has property which the judgment debtor unjustly refuses to apply to such judgment, the court or judge may issue a warrant requiring the sheriff to arrest and bring the judgment debtor before such court or judge to answer concerning the judgment debtor's property.

816.05 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761 (1975); Stats. 1975 s. 816.05; 1993 a. 486.

816.05 Cross-reference Cross-reference: See s. 425.113 which prohibits warrants against the person of a customer with respect to a claim arising from a consumer credit transaction.

816.05 Annotation Section 425.113 does not exempt a person from being required to appear and make a disclosure under oath in a supplementary proceeding held under ch. 816. Lawful and reasonable court orders may compel attendance, disobedience of which is subject to contempt of court. Smith v. Burns, 65 Wis. 2d 638, 223 N.W.2d 562 (1974).



816.06 Examination of debtor and witnesses.

816.06  Examination of debtor and witnesses. At the hearing upon such order or warrant such judgment debtor may be examined on oath and testimony on the part of either party may be offered.

816.06 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761 (1975); Stats. 1975 s. 816.06.

816.06 Annotation A judgment creditor may examine the spouse of a judgment debtor in regard to the amount and location of marital property that might be available to satisfy a judgment. Courtyard Condominium Association, Inc. v. Draper, 2001 WI App 115, 244 Wis. 2d 153, 629 N.W.2d 38, 00-1817.

816.06 Annotation This section does not grant a judgment creditor the right to compel a non-judgment debtor third party to testify at supplemental proceedings. Crown Castle USA, Inc. v. Orion Logistics, LLC, 2012 WI 29, 339 Wis. 2d 252, 811 N.W.2d 332, 09-3029.



816.07 Bond; commitment.

816.07  Bond; commitment. If it shall appear upon or pending any such examination that there is danger of the debtor leaving the state and that the debtor has property which the debtor has unjustly refused to apply to such judgment, the judgment debtor may be ordered to give a bond with one or more sureties, that the judgment debtor will from time to time attend before the court or judge, as the court or judge shall direct, and that the judgment debtor will not, during the pendency of the proceedings, dispose of any property not exempt from execution. In default of such bond the judgment debtor may be committed to prison as for a contempt.

816.07 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761 (1975); Stats. 1975 s. 816.07; 1993 a. 486.



816.08 Property to be applied to judgment.

816.08  Property to be applied to judgment. The court or judge may order any property of the judgment debtor or due to the judgment debtor, not exempt from execution, to be applied toward the satisfaction of the judgment; but if it appear that any person alleged to have property of the judgment debtor or to be indebted to the judgment debtor claims an adverse interest in the property or denies the debt, such interest or debt shall be recoverable only in an action against such person by the receiver; and a transfer or other disposition of such property or interest may be restrained till a sufficient opportunity be given to the receiver to commence the action and prosecute the same to judgment and execution or until security therefor shall be given as ordered.

816.08 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761 (1975); Stats. 1975 s. 816.08; 1993 a. 486.

816.08 Annotation In a supplementary proceeding, no issue can be tried between a receiver or judgment creditor and a 3rd-person as to rights in property. DOR v. Milwaukee Mack Sales, 91 Wis. 2d 1, 280 N.W.2d 274 (1979).

816.08 Annotation The plain language of this section does not limit a judgment creditor to only that property owned by the debtor at the time of the supplementary proceeding. A creditor's lien may attach to any property of the judgment debtor, including property acquired subsequent to a supplementary proceeding. Attorney's Title Guaranty Fund, Inc. v. Town Bank, 2013 WI App 6, 345 Wis. 2d 705, 827 N.W.2d 116, 11-2774.



816.11 Costs, fees.

816.11  Costs, fees. The court or judge may allow to the judgment creditor or to any party so examined, whether a party to the action or not, witness' fees and disbursements and a fixed sum, in addition, not exceeding $25, as costs, and require their payment by order.

816.11 History History: Sup. Ct. Order, 67 Wis. 2d 585, 761 (1975); Stats. 1975 s. 816.11.






818. Arrest and bail.

818.01 In civil actions.

818.01  In civil actions.

818.01(1)(1) No person may be arrested in a civil action except as prescribed by this chapter.

818.01(2) (2) Arrest of a person subject to contempt proceedings under ch. 785 may, but need not, be in accordance with the procedure under this chapter.

818.01 History History: Sup. Ct. Order, 67 Wis. 2d 585, 758 (1975); Stats. 1975 s. 809.01; Sup. Ct. Order, 83 Wis. 2d xiiiv (1978); Stats. 1977 s. 818.01; 1985 a. 29.



818.02 When arrests may be made.

818.02  When arrests may be made. The defendant may be arrested as hereinafter prescribed in the following cases:

818.02(1) (1) In an action for the recovery of damages on a cause of action not arising out of contract, where the defendant is not a resident of the state, or is about to remove therefrom, or where the action is for an injury to person or character, or for seduction, or for criminal conversation, or for injuring, or for wrongfully taking, detaining or converting property, and in actions to recover damages for the value of property obtained by the defendant under false pretenses or false tokens.

818.02(2) (2) In an action for fine or penalty, or for money received, or for property embezzled or fraudulently misapplied by a public officer or by an attorney, solicitor or counsel, or by an officer or agent of a corporation or banking association, in the course of his or her employment as such, or by any factor, agent, broker or any person in a fiduciary capacity, or for any misconduct or neglect in office or in a professional employment.

818.02(3) (3) In an action to recover possession of personal property unjustly detained where the property or any part thereof has been concealed, removed or disposed of so that it cannot be found or taken by the sheriff.

818.02(4) (4) Subsections (1) and (3) do not apply to any security agreement under which the plaintiff claims a purchase money security interest, as defined in s. 409.103.

818.02(5) (5) In a proceeding to enforce the duty of child support or maintenance.

818.02(6) (6) In a proceeding to determine paternity or to establish or revise a child support or maintenance obligation, if the court or a circuit court commissioner finds that the petitioner cannot effect service of process upon the respondent despite due diligence on the part of the petitioner or after the respondent is personally served but fails to appear on the return date, on the date set for the pretrial hearing or on the date set for the trial.

818.02(7) (7) In an action for a forfeiture under s. 961.573 (2), 961.574 (2) or 961.575 (2) or under a local ordinance strictly conforming to s. 961.573 (1) or (2), 961.574 (1) or (2), or 961.575 (1) or (2).

818.02(8) (8) In an action for a forfeiture under a local ordinance enacted under s. 59.54 (25m).

818.02 History History: Sup. Ct. Order, 67 Wis. 2d 585, 758 (1975); Stats. 1975 s. 809.02; Sup. Ct. Order, 83 Wis. 2d xiiiv ((1978); Stats. 1977 s. 818.02; 1979 c. 352; 1983 a. 447; 1985 a. 29; 1989 a. 121; 1993 a. 481, 486; 1995 a. 448; 2001 a. 10, 61; 2003 a. 193; 2005 a. 116.



818.03 Order of arrest, by whom made.

818.03  Order of arrest, by whom made. An order for the arrest of the defendant must be obtained from the court in which the action is brought or a judge.

818.03 History History: Sup. Ct. Order, 67 Wis. 2d 585, 758 (1975); Stats. 1975 s. 809.03; Sup. Ct. Order, 83 Wis. 2d xiiiv (1978); Stats. 1977 s. 818.03.



818.04 Order, when made.

818.04  Order, when made. The order may be made where it shall appear by affidavit that a cause of action exists, and that it is one of those mentioned in s. 818.02.

818.04 History History: Sup. Ct. Order, 67 Wis. 2d 585, 758 (1975), 777; Stats. 1975 s. 809.04; Sup. Ct. Order, 83 Wis. 2d xiiiv (1978); Stats. 1977 s. 818.04.



818.05 Bond of plaintiff.

818.05  Bond of plaintiff. Before making the order for arrest the court or judge shall require a bond of the plaintiff, with or without sureties, to the effect that if the plaintiff fails to recover, the plaintiff will pay all costs that may be awarded to the defendant and all damages which the defendant may sustain by reason of the arrest, not exceeding the sum specified in the bond, which shall be at least $100. If the bond be executed by the plaintiff without sureties the plaintiff shall annex thereto an affidavit that the plaintiff is a resident and householder or freeholder within the state and worth double the sum specified in the bond above all of the plaintiff's debts and liabilities in property in this state not exempt from execution. This section does not apply to an order for arrest in an action to determine paternity or to any action under ch. 767 brought by the state or its designee.

818.05 History History: Sup. Ct. Order, 67 Wis. 2d 585, 758 (1975); Stats. 1975 s. 809.05; Sup. Ct. Order, 83 Wis. 2d xiiiv (1978); Stats. 1977 s. 818.05; 1983 a. 447; 1989 a. 212; 1993 a. 486; 2001 a. 16.



818.06 Order for arrest, what to contain.

818.06  Order for arrest, what to contain. The order for arrest may be made at any time before judgment. It shall direct the sheriff of a particular county or generally the sheriff of any county where the defendant may be found, and require the sheriff forthwith to arrest the defendant and hold the defendant to bail in a specified sum.

818.06 History History: Sup. Ct. Order, 67 Wis. 2d 585, 758 (1975); Stats. 1975 s. 809.06; Sup. Ct. Order, 83 Wis. 2d xiiiv (1978); Stats. 1977 s. 818.06; 1993 a. 486.



818.07 Execution of order of arrest.

818.07  Execution of order of arrest. The affidavit, bond and order of arrest shall be delivered to the sheriff who, upon arresting the defendant, shall deliver to the defendant copies thereof; and the sheriff shall, within 5 days after such arrest, endorse the sheriff's return on and file the originals with the clerk of the court in which the action is brought. The sheriff shall promptly notify the plaintiff's attorney of the execution of the order of arrest.

818.07 History History: Sup. Ct. Order, 67 Wis. 2d 585, 758 (1975); Stats. 1975 s. 809.07; Sup. Ct. Order, 83 Wis. 2d xiiiv (1978); Stats. 1977 s. 818.07; 1993 a. 486.



818.10 Bail, how given.

818.10  Bail, how given. The defendant may give a bail bond executed by 2 or more sufficient sureties, stating their places of residence and occupations, to the effect that the defendant shall, at all times, be amenable to the process of the court during the pendency of the action and to such as may be issued to enforce the judgment therein, or if the defendant is arrested for the cause mentioned in s. 818.02 (3), a bond executed by sufficient sureties, to the effect that they are bound in a sum double the value of the property.

818.10 History History: Sup. Ct. Order, 67 Wis. 2d 585, 758, 777 (1975); Stats. 1975 s. 809.10; 1977 c. 308; Sup. Ct. Order, 83 Wis. 2d xiiiv (1978); Stats. 1977 s. 818.10; 1993 a. 481.



818.11 Deposit in lieu of bail.

818.11  Deposit in lieu of bail. The defendant may, instead of giving a bond, deposit with the sheriff the amount mentioned in the order. The sheriff shall thereupon give the defendant a certificate of the deposit, and release the defendant.

818.11 History History: Sup. Ct. Order, 67 Wis. 2d 585, 758 (1975); Stats. 1975 s. 809.11; Sup. Ct. Order, 83 Wis. 2d xiiiv (1978); Stats. 1977 s. 818.11; 1993 a. 486.



818.12 Payment of deposit.

818.12  Payment of deposit. The sheriff shall, within 5 days after the deposit, deliver it to the clerk of the court, and shall take from the clerk duplicate certificates of deposit one of which the sheriff shall deliver to the plaintiff and the other to the defendant.

818.12 History History: Sup. Ct. Order, 67 Wis. 2d 585, 758 (1975); Stats. 1975 s. 809.12; Sup. Ct. Order, 83 Wis. 2d xiiiv (1978); Stats. 1977 s. 818.12; 1993 a. 486; 1995 a. 225.



818.13 Bail after deposit.

818.13  Bail after deposit. If money be deposited as provided in s. 818.11 bail may be given and justified upon notice as prescribed in s. 818.16 any time before judgment, and thereupon the judge before whom the justification is had shall direct, in the order of allowance, that the money be refunded to the defendant.

818.13 History History: Sup. Ct. Order, 67 Wis. 2d 585, 758, 777 (1975); Stats. 1975 s. 809.13; Sup. Ct. Order, 83 Wis. 2d xiiiv (1978); Stats. 1977 s. 818.13.



818.14 Application of deposit.

818.14  Application of deposit. Where money remains on deposit at the time of judgment for the payment of money to the plaintiff, the clerk shall, under direction of the court, apply the same in satisfaction thereof, and refund the surplus to the defendant, except as provided in s. 814.61 (12) (c). If judgment be for the defendant the clerk shall return the deposit to the defendant.

818.14 History History: Sup. Ct. Order, 67 Wis. 2d 585, 758 (1975); Stats. 1975 s. 809.14; Sup. Ct. Order, 83 Wis. 2d xiiiv (1978); Stats. 1977 s. 818.14; 1989 a. 191; 1991 a. 32.



818.15 Sheriff's return to plaintiff; notice of nonacceptance.

818.15  Sheriff's return to plaintiff; notice of nonacceptance. The sheriff shall, at the time the sheriff notifies the plaintiff or the plaintiff's attorney of the sheriff's execution of the order of arrest, deliver to the plaintiff or the plaintiff's attorney a certified copy of the bail bond. The plaintiff, within 10 days thereafter, may serve upon the sheriff a notice that the plaintiff does not accept the bail, or the plaintiff shall be deemed to have accepted it, and the sheriff shall be exonerated from liability.

818.15 History History: Sup. Ct. Order, 67 Wis. 2d 585, 758 (1975); Stats. 1975 s. 809.15; Sup. Ct. Order, 83 Wis. 2d xiiiv (1978); Stats. 1977 s. 818.15; 1993 a. 486.



818.16 Notice of justification of bail.

818.16  Notice of justification of bail. On receipt of such notice by the sheriff, the sheriff or the defendant may, within 10 days thereafter, give to the plaintiff or attorney by whom the order of arrest is subscribed notice of justification of the same or other bail, specifying the places of residence and occupation of the latter, before a judge of the court at a specified time and place; the time to be not less than 5 nor more than 10 days thereafter. In case other bail be given there shall be a new undertaking in the form prescribed in s. 818.10.

818.16 History History: Sup. Ct. Order, 67 Wis. 2d 585, 758, 777 (1975); Stats. 1975 s. 809.16; Sup. Ct. Order, 83 Wis. 2d xiiiv (1978); Stats. 1977 s. 818.16; 1993 a. 486.



818.17 Qualification of bail.

818.17  Qualification of bail. Each surety must be a resident and freeholder within the state and be worth the amount specified in the order of arrest, above all the surety's liabilities, in property within this state, not exempt from execution; but a judge, on justification, may allow more than 2 sureties to justify severally in amounts less than that expressed in the order, if the whole justification equals twice the sum specified in the bond.

818.17 History History: Sup. Ct. Order, 67 Wis. 2d 585, 758 (1975); Stats. 1975 s. 809.17; Sup. Ct. Order, 83 Wis. 2d xiiiv (1978); Stats. 1977 s. 818.17; 1993 a. 486.



818.18 Justification of bail.

818.18  Justification of bail. For the purpose of justification each surety shall attend before the judge at the time and place mentioned in the notice, and may be examined on oath, on the part of the plaintiff, touching the surety's sufficiency. The examination shall be reduced to writing and subscribed by the surety, if required by the plaintiff.

818.18 History History: Sup. Ct. Order, 67 Wis. 2d 585, 758 (1975); Stats. 1975 s. 809.18; Sup. Ct. Order, 83 Wis. 2d xiiiv (1978); Stats. 1977 s. 818.18; 1993 a. 486.



818.19 Proceedings on justification.

818.19  Proceedings on justification. If the judge find the bail sufficient, the judge shall annex the examination to the bond, endorse the judge's allowance thereon and file them with the court. In such case, if the sureties annexed to their bond, at the time of its delivery to the sheriff, their affidavit showing sufficient qualifications as bail, according to s. 818.17, the judge may, by order, require the costs of the justification before the judge, including fees to the sureties as witnesses, to be forthwith paid by the plaintiff.

818.19 History History: Sup. Ct. Order, 67 Wis. 2d 585, 758, 777 (1975); Stats. 1975 s. 809.19; Sup. Ct. Order, 83 Wis. 2d xiii; Stats. 1977 s. 818.19; 1993 a. 486.



818.20 Surrender of principal.

818.20  Surrender of principal. At any time before a failure to comply with their bond the sureties may surrender the defendant in their exoneration or the defendant may surrender to the sheriff of the county where the defendant was arrested. A certified copy of the bail bond shall be delivered to the sheriff, who shall detain the defendant in the sheriff's custody, as upon an order of arrest, and shall, in writing, acknowledge the surrender. Upon the production of a copy of the bond and the sheriff's certificate a judge may, upon 8 days' notice to the plaintiff, order that the bail be exonerated. But this section shall not apply to the arrest for the causes mentioned in s. 818.02 (3).

818.20 History History: Sup. Ct. Order, 67 Wis. 2d 585, 758, 777 (1975); Stats. 1975 s. 809.20; Sup. Ct. Order, 83 Wis. 2d xiiiv (1978); Stats. 1977 s. 818.20; 1993 a. 481, 486; 1995 a. 225.



818.21 Arrest of principal by bail.

818.21  Arrest of principal by bail. For the purpose of surrendering the defendant the sureties, at any time before they are finally charged, may arrest the defendant or by a written authority endorsed on a certified copy of the bond may empower any discreet person to do so.

818.21 History History: Sup. Ct. Order, 67 Wis. 2d 585, 758 (1975); Stats. 1975 s. 809.21; Sup. Ct. Order, 83 Wis. 2d xiiiv (1978); Stats. 1977 s. 818.21; 1993 a. 486.



818.22 Custody of principal.

818.22  Custody of principal. Every person surrendered in exoneration of the person's bail shall be kept in safe custody until the person shall satisfy the judgment rendered against the person or be discharged according to law.

818.22 History History: Sup. Ct. Order, 67 Wis. 2d 585, 758 (1975); Stats. 1975 s. 809.22; Sup. Ct. Order, 83 Wis. 2d xiiiv (1978); Stats. 1977 s. 818.22; 1993 a. 486.



818.23 Proceedings against bail.

818.23  Proceedings against bail. In case of breach of the bond the sureties may be proceeded against by action only.

818.23 History History: Sup. Ct. Order, 67 Wis. 2d 585, 758 (1975); Stats. 1975 s. 809.23; Sup. Ct. Order, 83 Wis. 2d xiiiv (1978); Stats. 1977 s. 818.23.



818.24 Exoneration of bail.

818.24  Exoneration of bail. The bail may be exonerated either by the death of the defendant or imprisonment in the Wisconsin state prisons, or by discharge from the obligation to be amenable to the process, or by surrender to the sheriff of the county where arrested, in execution thereof, within 20 days after the commencement of the action against the bail or within such further time as may be granted by the court.

818.24 History History: Sup. Ct. Order, 67 Wis. 2d 585, 758 (1975); Stats. 1975 s. 809.24; 1977 c. 418; Sup. Ct. Order, 83 Wis. 2d xiiiv (1978); Stats. 1977 s. 818.24.



818.25 Sheriff's liability.

818.25  Sheriff's liability. If, after being arrested, the defendant escape or be rescued, or bail be not given or justified, or a deposit be not made instead thereof the sheriff shall himself or herself be liable as bail. But the sheriff may discharge himself or herself from such liability by the giving and justification of bail as provided in ss. 818.16 to 818.19, at any time before process against the person of the defendant to enforce an order or judgment in the action.

818.25 History History: Sup. Ct. Order, 67 Wis. 2d 585, 758, 777 (1975); Stats. 1975 s. 809.25; Sup. Ct. Order, 83 Wis. 2d xiiiv (1978); Stats. 1977 s. 818.25; 1993 a. 486.



818.26 Proceedings against sheriff.

818.26  Proceedings against sheriff. If a judgment be recovered against a sheriff upon the sheriff's liability as bail and an execution thereon be returned unsatisfied in whole or in part the same proceedings may be had on the official bond of the sheriff, to collect the delinquency, as in other cases of delinquency.

818.26 History History: Sup. Ct. Order, 67 Wis. 2d 585, 758 (1975); Stats. 1975 s. 809.26; Sup. Ct. Order, 83 Wis. 2d xiiiv (1978); Stats. 1977 s. 818.26; 1993 a. 486.



818.27 Bail liable to sheriff.

818.27  Bail liable to sheriff. The bail taken upon the arrest shall, unless they justify or other bail be given or justified, be liable to the sheriff by action for damages which the sheriff may sustain by reason of such omission.

818.27 History History: Sup. Ct. Order, 67 Wis. 2d 585, 758 (1975); Stats. 1975 s. 809.27; Sup. Ct. Order, 83 Wis. 2d xiiiv (1978); Stats. 1977 s. 818.27; 1993 a. 486.



818.28 Vacation of order of arrest, etc.

818.28  Vacation of order of arrest, etc. A defendant arrested may, at any time before the justification of bail, apply, on motion, to vacate the order of arrest or to reduce the amount of bail.

818.28 History History: Sup. Ct. Order, 67 Wis. 2d 585, 758 (1975); Stats. 1975 s. 809.28; Sup. Ct. Order, 83 Wis. 2d xiiiv (1978); Stats. 1977 s. 818.28.



818.29 Motion papers.

818.29  Motion papers. If the motion be made upon affidavit on the part of the defendant but not otherwise, the plaintiff may oppose the same by affidavit or other proof, in addition to those on which the order of arrest was made.

818.29 History History: Sup. Ct. Order, 67 Wis. 2d 585, 758 (1975); Stats. 1975 s. 809.29; Sup. Ct. Order, 83 Wis. 2d xiiiv (1978); Stats. 1977 s. 818.29.






820. Partition of personal property.

820.01 Complaint; trial, how had.

820.01  Complaint; trial, how had. When any of the owners of personal property in common shall desire to have a division and they are unable to agree upon the same an action may be commenced for that purpose. Such action shall be tried by the court and if in its opinion a division of such property can be had without a sale thereof judgment shall be given accordingly and the property shall be divided, in accordance with the interest of the parties therein, and each owner shall be vested with the full title of the share awarded to the owner by the judgment in severalty. The court may appoint a receiver, enter an interlocutory or final judgment in order to do complete justice.

820.01 History History: Sup. Ct. Order, 67 Wis. 2d 585, 762 (1975); 1993 a. 486.



820.02 Sale, how conducted.

820.02  Sale, how conducted. When a division cannot be had without injury to some of the parties interested the court shall order a sale and the sheriff of the county or some other person appointed by said court, shall sell said property, after giving 10 days' notice by posting notices of such sale in 3 public places in the town, city or village where such property is found, at public auction, and the bill of sale of such sheriff or person so appointed shall convey to the purchaser such title, interest and estate in said property as the respective tenants in common had, and the sheriff or person appointed shall forthwith report to the court all his or her proceedings, and the court on confirming the sale shall order the payment to each tenant in common of his or her ratable share of the proceeds of such sale.

820.02 History History: Sup. Ct. Order, 67 Wis. 2d 585, 762 (1975); 1993 a. 486.



820.03 Costs of sale.

820.03  Costs of sale. The sheriff or other person appointed to make a sale shall be entitled to compensation for his or her services to be fixed by the court and taxed in the bill of costs against the defendant in such action where the court shall find that such defendant unreasonably refused to divide or sell said property and divide the proceeds thereof upon the application of the plaintiff, otherwise such sheriff or other person shall be paid out of the common proceeds of such sale.

820.03 History History: Sup. Ct. Order, 67 Wis. 2d 585, 762 (1975); 1993 a. 486.






821. Uniform certification of questions of law rule.

821.01 Power to answer.

821.01  Power to answer. The supreme court may answer questions of law certified to it by the supreme court of the United States, a court of appeals of the United States or the highest appellate court of any other state when requested by the certifying court if there are involved in any proceeding before it questions of law of this state which may be determinative of the cause then pending in the certifying court and as to which it appears to the certifying court there is no controlling precedent in the decisions of the supreme court and the court of appeals of this state.

821.01 History History: Sup. Ct. Order, 107 Wis. 2d xiii (1982).



821.02 Method of invoking.

821.02  Method of invoking. This chapter may be invoked by an order of any of the courts referred to in s. 821.01 upon the court's own motion or upon the motion of any party to the cause.

821.02 History History: Sup. Ct. Order, 107 Wis. 2d xiii (1982).



821.03 Contents of certification order.

821.03  Contents of certification order. A certification order shall set forth:

821.03(1) (1) The questions of law to be answered; and

821.03(2) (2) A statement of all facts relevant to the questions certified and showing fully the nature of the controversy in which the questions arose.

821.03 History History: Sup. Ct. Order, 107 Wis. 2d xiii (1982).



821.04 Preparation of certification order.

821.04  Preparation of certification order. The certification order shall be prepared by the certifying court, signed by the judge presiding at the hearing, and forwarded to the supreme court by the clerk of the certifying court under its official seal. The supreme court may require the original or copies of all or of any portion of the record before the certifying court to be filed with the certification order, if, in the opinion of the supreme court, the record or portion thereof may be necessary in answering the questions.

821.04 History History: Sup. Ct. Order, 107 Wis. 2d xiii (1982).



821.05 Costs of certification.

821.05  Costs of certification. Fees and costs shall be the same as in civil appeals filed in the court of appeals and shall be equally divided between the parties unless otherwise ordered by the certifying court in its order of certification.

821.05 History History: Sup. Ct. Order, 107 Wis. 2d xiii (1982); 1995 a. 224.



821.06 Briefs and argument.

821.06  Briefs and argument. Proceedings in the supreme court shall be those provided in rules or statutes governing briefs and arguments.

821.06 History History: Sup. Ct. Order, 107 Wis. 2d xiii (1982).



821.07 Opinion.

821.07  Opinion. The written opinion of the supreme court stating the law governing the questions certified shall be sent by the clerk under the seal of the supreme court to the certifying court and to the parties.

821.07 History History: Sup. Ct. Order, 107 Wis. 2d xiii (1982).



821.08 Power to certify.

821.08  Power to certify. The supreme court or the court of appeals of this state, on its own motion or the motion of any party, may order certification of questions of law to the highest court of any state when it appears to the certifying court that there are involved in any proceeding before the court questions of law of the receiving state which may be determinative of the cause then pending in the certifying court and it appears to the certifying court that there are no controlling precedents in the decisions of the highest court or intermediate appellate courts of the receiving state.

821.08 History History: Sup. Ct. Order, 107 Wis. 2d xiii (1982).



821.09 Procedure on certifying.

821.09  Procedure on certifying. The procedures for certification from this state to the receiving state shall be those provided in the laws of the receiving state.

821.09 History History: Sup. Ct. Order, 107 Wis. 2d xiii (1982).



821.10 Severability.

821.10  Severability. If any provision of this chapter or the application thereof to any person, court, or circumstance is held invalid, the invalidity does not affect other provisions or applications of the chapter which can be given effect without the invalid provision or application, and to this end the provisions of this chapter are severable.

821.10 History History: Sup. Ct. Order, 107 Wis. 2d xiii (1982).



821.11 Construction.

821.11  Construction. This chapter shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it.

821.11 History History: Sup. Ct. Order, 107 Wis. 2d xiii (1982).



821.12 Short title.

821.12  Short title. This chapter may be cited as the "Uniform Certification of Questions of Law Rule."

821.12 History History: Sup. Ct. Order, 107 Wis. 2d xiii (1982).






822. Uniform child custody jurisdiction and enforcement act.

822.01 Short title; purposes; construction of provisions.

822.01  Short title; purposes; construction of provisions.

822.01(1)(1) This chapter may be cited as the "Uniform Child Custody Jurisdiction and Enforcement Act."

822.01(2) (2) The general purposes of this chapter are to do all of the following:

822.01(2)(a) (a) Avoid jurisdictional competition and conflict with courts of other states in matters of child custody that have in the past resulted in the shifting of children from state to state with harmful effects on their well-being.

822.01(2)(b) (b) Promote cooperation with the courts of other states to the end that a custody decree is rendered in the state that can best decide the case in the interest of the child.

822.01(2)(c) (c) Discourage the use of the interstate system for continuing controversies over child custody.

822.01(2)(d) (d) Deter abductions of children.

822.01(2)(e) (e) Avoid relitigation in this state of custody decisions of other states.

822.01(2)(f) (f) Facilitate the enforcement of custody decrees of other states.

822.01 History History: 2005 a. 130.



822.02 Definitions.

822.02  Definitions. In this chapter:

822.02(1) (1) "Abandoned" means left without provision for reasonable and necessary care or supervision.

822.02(2) (2) "Child" means an individual who has not attained 18 years of age.

822.02(3) (3) "Child custody determination" means a judgment, decree, or other order of a court providing for legal custody, physical custody, or visitation with respect to a child. The term includes a permanent, temporary, initial, and modification order. The term does not include an order relating to child support or other monetary obligation of an individual.

822.02(4) (4) "Child custody proceeding" means a proceeding in which legal custody, physical custody, or visitation with respect to a child is an issue. The term includes a proceeding for divorce, legal separation, neglect, abuse, dependency, guardianship, paternity, termination of parental rights, and protection from domestic violence, in which the issue may appear. "Child custody proceeding" does not include a proceeding involving juvenile delinquency, contractual emancipation, or enforcement under subch. III.

822.02(5) (5) "Commencement" means the filing of the first pleading in a proceeding, provided that service is completed in accordance with the applicable provisions of ch. 801.

822.02(6) (6) "Court" means an entity authorized under the law of a state to establish, enforce, or modify a child custody determination.

822.02(7) (7) "Home state" means the state in which a child lived with a parent or a person acting as a parent for at least 6 consecutive months immediately before the commencement of a child custody proceeding. In the case of a child less than 6 months of age, the term means the state in which the child lived from birth with any of the persons mentioned in this subsection. A period of temporary absence of any of the persons mentioned in this subsection is part of the period.

822.02(8) (8) "Initial determination" means the first child custody determination concerning a particular child.

822.02(9) (9) "Issuing court" means the court that makes a child custody determination for which enforcement is sought under this chapter.

822.02(10) (10) "Issuing state" means the state in which a child custody determination is made.

822.02(11) (11) "Modification" means a child custody determination that changes, replaces, supersedes, or is otherwise made after a previous determination concerning the same child, whether or not it is made by the court that made the previous determination.

822.02(12) (12) "Person" means an individual, corporation, business trust, estate, trust, partnership, limited liability company, association, joint venture, or government; governmental subdivision, agency, or instrumentality; public corporation; or any other legal or commercial entity.

822.02(13) (13) "Person acting as a parent" means a person, other than a parent, to whom all of the following apply:

822.02(13)(a) (a) He or she has physical custody of the child or has had physical custody for a period of 6 consecutive months, including any temporary absence, within one year immediately before the commencement of a child custody proceeding.

822.02(13)(b) (b) He or she has been awarded legal custody by a court or claims a right to legal custody under the law of this state.

822.02(14) (14) "Physical custody" means the physical care and supervision of a child and, unless the context otherwise requires, includes physical placement.

822.02(14c) (14c) "Physical placement" has the meaning given in s. 767.001 (5).

822.02(15) (15) "State" means a state of the United States, the District of Columbia, Puerto Rico, the U.S. Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

822.02(16) (16) "Tribe" means an American Indian tribe or band, or Alaskan Native village, that is recognized by federal law or formally acknowledged by a state.

822.02(17) (17) "Warrant" means an order issued by a court authorizing law enforcement officers to take physical custody of a child.

822.02 History History: 2005 a. 130.

822.02 Annotation A grandparent who had physical custody of a child for a period of six consecutive months within one year of the commencement of the proceedings, but had never been awarded legal custody and did not claim a right to legal custody, no longer cared for the child, and had no plans to resume caring for the child was not a "person acting as a parent" under sub. (13). Stephen R. v. Ilana C. 2011 WI App 13, 331 Wis. 2d 108, 794 N.W.2d 533, 10-0363.



822.03 Proceedings governed by other law.

822.03  Proceedings governed by other law. This chapter does not govern a proceeding pertaining to the authorization of emergency medical care for a child.

822.03 History History: 2005 a. 130.



822.04 Application to Indian tribes.

822.04  Application to Indian tribes.

822.04(1) (1) A child custody proceeding that pertains to an Indian child as defined in the Indian Child Welfare Act, 25 USC 1901 et seq., is not subject to this chapter to the extent that it is governed by the Indian Child Welfare Act.

822.04(2) (2) A court of this state shall treat a tribe as if it were a state for the purpose of applying subchs. I and II.

822.04(3) (3) A child custody determination made by a tribe under factual circumstances in substantial conformity with the jurisdictional standards of this chapter shall be recognized and enforced under subch. III.

822.04 History History: 2005 a. 130.



822.05 International application.

822.05  International application.

822.05(1) (1) A court of this state shall treat a foreign country as if it were a state for the purpose of applying this subchapter and subch. II.

822.05(2) (2) Except as provided in sub. (3), a child custody determination made in a foreign country under factual circumstances in substantial conformity with the jurisdictional standards of this chapter shall be recognized and enforced under subch. III.

822.05(3) (3) A court of this state need not apply this chapter if the child custody law of a foreign country violates fundamental principles of human rights.

822.05 History History: 2005 a. 130.



822.06 Effect of child custody determination.

822.06  Effect of child custody determination. A child custody determination made by a court of this state that had jurisdiction under this chapter binds all persons who have been served in accordance with the laws of this state or notified in accordance with s. 822.08 or who have submitted to the jurisdiction of the court, and who have been given an opportunity to be heard. As to those persons, the determination is conclusive as to all decided issues of law and fact except to the extent that the determination is modified.

822.06 History History: 2005 a. 130.



822.07 Priority.

822.07  Priority. If a question of existence or exercise of jurisdiction under this chapter is raised in a child custody proceeding, the question, upon request of a party, shall be given priority on the calendar and handled expeditiously.

822.07 History History: 2005 a. 130.



822.08 Notice to persons outside state.

822.08  Notice to persons outside state.

822.08(1) (1) Notice required for the exercise of jurisdiction when a person is outside this state may be given in a manner prescribed by the law of this state for service of process or by the law of the state in which the service is made. Notice shall be given in a manner reasonably calculated to give actual notice but may be by publication if other means are not effective.

822.08(2) (2) Proof of service may be made in the manner prescribed by law of this state or by the law of the state in which the service is made.

822.08(3) (3) Notice is not required for the exercise of jurisdiction with respect to a person who submits to the jurisdiction of the court.

822.08 History History: 2005 a. 130.

822.08 Annotation Traditional personal jurisdiction is not required in child custody proceedings. Child custody proceedings under ch. 822 are valid even in the absence of minimum contacts over an out-of-state parent. Section 801.05 (11) provides sufficient due process protection to out-of-state parents based on notice and an opportunity to be heard. Tammie J. C. v. Robert T. R. 2003 WI 61, 262 Wis. 2d 217, 663 N.W.2d 734, 01-2787.



822.09 Appearance and limited immunity.

822.09  Appearance and limited immunity.

822.09(1) (1) A party to a child custody proceeding, including a modification proceeding, or a petitioner or respondent in a proceeding to enforce or register a child custody determination, is not subject to personal jurisdiction in this state for another proceeding or purpose solely by reason of having participated, or of having been physically present for the purpose of participating, in the proceeding.

822.09(2) (2) A person who is subject to personal jurisdiction in this state on a basis other than physical presence is not immune from service of process in this state. A party present in this state who is subject to the jurisdiction of another state is not immune from service of process allowable under the laws of that state.

822.09(3) (3) The immunity granted by sub. (1) does not extend to civil litigation based on acts unrelated to the participation in a proceeding under this chapter committed by an individual while present in this state.

822.09 History History: 2005 a. 130.



822.10 Communication between courts.

822.10  Communication between courts.

822.10(1) (1) In this section, "record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

822.10(2) (2) A court of this state may communicate with a court in another state concerning a proceeding arising under this chapter.

822.10(3) (3) The court may allow the parties to participate in the communication. If the parties are not able to participate in the communication, they shall be given the opportunity to present facts and legal arguments before a decision on jurisdiction is made.

822.10(4) (4) Communication between courts on schedules, calendars, court records, and similar matters may occur without informing the parties. A record need not be made of the communication.

822.10(5) (5) Except as provided in sub. (4), a record shall be made of a communication under this section. The parties shall be informed promptly of the communication and granted access to the record.

822.10 History History: 2005 a. 130.



822.11 Taking testimony in another state.

822.11  Taking testimony in another state.

822.11(1) (1) In addition to other procedures available to a party, a party to a child custody proceeding may offer testimony of witnesses who are located in another state, including testimony of the parties and the child, by deposition or other means allowable in this state for testimony taken in another state. The court on its own motion may order that the testimony of a person be taken in another state and may prescribe the manner in which and the terms upon which the testimony is taken.

822.11(2) (2) A court of this state may permit an individual residing in another state to be deposed or to testify by telephone, audiovisual means, or other electronic means before a designated court or at another location in that state. A court of this state shall cooperate with courts of other states in designating an appropriate location for the deposition or testimony.

822.11(3) (3) Documentary evidence transmitted from another state to a court of this state by technological means that do not produce an original writing may not be excluded from evidence on an objection based on the means of transmission.

822.11 History History: 2005 a. 130.



822.12 Cooperation between courts; preservation of records.

822.12  Cooperation between courts; preservation of records.

822.12(1)(1) A court of this state may request the appropriate court of another state to do any of the following:

822.12(1)(a) (a) Hold an evidentiary hearing.

822.12(1)(b) (b) Order a person to produce or give evidence under procedures of that state.

822.12(1)(c) (c) Order that an evaluation be made with respect to the custody of a child involved in a pending proceeding.

822.12(1)(d) (d) Forward to the court of this state a certified copy of the transcript of the record of the hearing, the evidence otherwise presented, and any evaluation prepared in compliance with the request.

822.12(1)(e) (e) Order a party to a child custody proceeding or any person having physical custody of the child to appear in the proceeding with or without the child.

822.12(2) (2) Upon request of a court of another state, a court of this state may hold a hearing or enter an order described in sub. (1).

822.12(3) (3) Travel and other necessary and reasonable expenses incurred under subs. (1) and (2) may be assessed against the parties according to the law of this state.

822.12(4) (4) A court of this state shall preserve the pleadings, orders, decrees, records of hearings, evaluations, and other pertinent records with respect to a child custody proceeding until the child attains 18 years of age. Upon appropriate request by a court or law enforcement official of another state, the court shall forward a certified copy of those records.

822.12 History History: 2005 a. 130.



822.21 Initial child custody jurisdiction.

822.21  Initial child custody jurisdiction.

822.21(1) (1) Except as provided in s. 822.24, a court of this state has jurisdiction to make an initial determination only if any of the following applies:

822.21(1)(a) (a) This state is the home state of the child on the date of the commencement of the proceeding, or was the home state of the child within 6 months before the commencement of the proceeding and the child is absent from this state but a parent or person acting as a parent continues to live in this state.

822.21(1)(b) (b) A court of another state does not have jurisdiction under par. (a), or a court of the home state of the child has declined to exercise jurisdiction on the ground that this state is the more appropriate forum under s. 822.27 or 822.28, and all of the following apply:

822.21(1)(b)1. 1. The child and the child's parents, or the child and at least one parent or a person acting as a parent, have a significant connection with this state other than mere physical presence.

822.21(1)(b)2. 2. Substantial evidence is available in this state concerning the child's care, protection, training, and personal relationships.

822.21(1)(c) (c) All courts having jurisdiction under par. (a) or (b) have declined to exercise jurisdiction on the ground that a court of this state is the more appropriate forum to determine the custody of the child under s. 822.27 or 822.28.

822.21(1)(d) (d) No court of any other state would have jurisdiction under the criteria specified in par. (a), (b), or (c).

822.21(2) (2) Subsection (1) is the exclusive jurisdictional basis for making a child custody determination by a court of this state.

822.21(3) (3) Physical presence of, or personal jurisdiction over, a party or a child is not necessary or sufficient to make a child custody determination.

822.21 History History: 2005 a. 130.

822.21 Annotation When children were abducted from their home state to Wisconsin, the trial court properly assumed emergency jurisdiction but erred in failing to stay the proceedings under s. 822.07 (5). Vorpahl v. Lee, 99 Wis. 2d 7, 298 N.W.2d 222 (Ct. App. 1980).

822.21 Annotation The court did not abuse its discretion in refusing to decline jurisdiction when a mother violated a foreign decree by transporting children to Wisconsin. In Matter of Custody of R. J. G. 107 Wis. 2d 704, 321 N.W.2d 354 (Ct. App. 1982).

822.21 Annotation Guardianship and TPR proceedings are custody proceedings, guardianship and TPR determinations are custody determinations, and guardianship and TPR decrees are custody decrees, all governed by UCCJA. In Interest of A.E.H. 161 Wis. 2d 277, 468 N.W.2d 190 (1991).

822.21 Annotation UCCJA jurisdictional requirements must be met only at the commencement of proceedings in this state. A TPR action commenced after the entry of a guardianship decree constituted a request for modification of custody that required reexamination of jurisdiction. In Interest of A.E.H. 161 Wis. 2d 277, 468 N.W.2d 190 (1991).

822.21 Annotation The determination of jurisdiction when two states have asserted jurisdiction is discussed. A child whose sole connection with Wisconsin was summer visitation did not have a significant connection with the state under sub. (1) (b). In Interest of J.T. 168 Wis. 2d 646, 485 N.W.2d 70 (Ct. App. 1992).

822.21 Annotation The Federal Parental Kidnapping Prevention Act preempts conflicting provisions of the UCCJA. Michalik v. Michalik, 172 Wis. 2d 640, 494 N.W.2d 391 (1992).

822.21 Annotation Chapter 822 does not, in and of itself, establish a sufficient statutory basis for personal jurisdiction over a nonresident defendant in a paternity proceeding. Paula M.S. v. Neal A. R. 226 Wis. 2d 79, 593 N.W.2d 486 (Ct. App. 1999), 98-1158.

822.21 Annotation Under prior law, there were 4 different bases for initial jurisdiction, which conceivably could allow more than one state initial jurisdiction. The current uniform act changed this rule. Under the uniform act, home state jurisdiction always receives priority, and other jurisdictional bases are available only when there is no home state, or when the home state declines jurisdiction. Hatch v. Hatch, 2007 WI App 136, 302 Wis. 2d 215, 733 N.W.2d 648, 06-2259.

822.21 Annotation A claim must be affirmatively asserted by the caretaker in the context of a custody proceeding in order for the caretaker's residence to drive a jurisdictional determination of the child's home state under sub. (1). A grandparent who had physical custody of a child for a period of six consecutive months within one year of the commencement of the proceedings, but had never been awarded and did not claim legal custody, no longer cared for the child, and had no plans to resume caring for the child was not a "person acting as a parent" as defined under s. 802.02 (13). Stephen R. v. Ilana C. 2011 WI App 13, 331 Wis. 2d 108, 794 N.W.2d 533, 10-0363.



822.22 Exclusive, continuing jurisdiction.

822.22  Exclusive, continuing jurisdiction.

822.22(1) (1) Except as provided in s. 822.24, a court of this state that has made a child custody determination consistent with s. 822.21 or 822.23 has exclusive, continuing jurisdiction over the determination until any of the following occurs:

822.22(1)(a) (a) A court of this state determines that neither the child, nor the child and one parent, nor the child and a person acting as a parent have a significant connection with this state and that substantial evidence is no longer available in this state concerning the child's care, protection, training, and personal relationships.

822.22(1)(b) (b) A court of this state or a court of another state determines that the child, the child's parents, and all persons acting as parents do not presently reside in this state.

822.22(2) (2) A court of this state that has made a child custody determination and that does not have exclusive, continuing jurisdiction under this section may modify that determination only if it has jurisdiction to make an initial determination under s. 822.21.

822.22 History History: 2005 a. 130.



822.23 Jurisdiction to modify determination.

822.23  Jurisdiction to modify determination. Except as provided in s. 822.24, a court of this state may not modify a child custody determination made by a court of another state unless a court of this state has jurisdiction to make an initial determination under s. 822.21 (1) (a) or (b) and one of the following applies:

822.23(1) (1) The court of the other state determines that it no longer has exclusive, continuing jurisdiction under s. 822.22 or that a court of this state would be a more convenient forum under s. 822.27.

822.23(2) (2) A court of this state or a court of the other state determines that the child, the child's parents, and all persons acting as parents do not presently reside in the other state.

822.23 History History: 2005 a. 130.

822.23 Annotation An action for legal custody commenced in Wisconsin after entry of a custody decree in California was an action to modify the California custody decree requiring Wisconsin jurisdiction and no California jurisdiction at the time of commencement. In Interest of A.E.H., 161 Wis. 2d 277, 468 N.W.2d 190 (1991).



822.24 Temporary emergency jurisdiction.

822.24  Temporary emergency jurisdiction.

822.24(1) (1) A court of this state has temporary emergency jurisdiction if the child is present in this state and the child has been abandoned or it is necessary in an emergency to protect the child because the child, or a sibling or parent of the child, is subjected to or threatened with mistreatment or abuse.

822.24(2) (2) If there is no previous child custody determination that is entitled to be enforced under this chapter and a child custody proceeding has not been commenced in a court of a state having jurisdiction under ss. 822.21 to 822.23, a child custody determination made under this section remains in effect until an order is obtained from a court of a state having jurisdiction under ss. 822.21 to 822.23. If a child custody proceeding has not been or is not commenced in a court of a state having jurisdiction under ss. 822.21 to 822.23, a child custody determination made under this section becomes a final determination, if it so provides and this state becomes the home state of the child.

822.24(3) (3) If a previous child custody determination is entitled to be enforced under this chapter, or a child custody proceeding has been commenced in a court of a state having jurisdiction under ss. 822.21 to 822.23, any order issued by a court of this state under this section shall specify in the order a period that the court considers adequate to allow the person seeking an order to obtain an order from the state having jurisdiction under ss. 822.21 to 822.23. The order issued in this state remains in effect until an order is obtained from the other state within the period specified or until the period expires.

822.24(4) (4) A court of this state that has been asked to make a child custody determination under this section, upon being informed that a child custody proceeding has been commenced in, or that a child custody determination has been made by, a court of a state having jurisdiction under ss. 822.21 to 822.23, shall immediately communicate with the other court. A court of this state that is exercising jurisdiction under ss. 822.21 to 822.23, upon being informed that a child custody proceeding has been commenced in, or that a child custody determination has been made by, a court of another state under a statute similar to this section, shall immediately communicate with the court of that state to resolve the emergency, protect the safety of the parties and the child, and determine a period for the duration of the temporary order.

822.24 History History: 2005 a. 130.



822.25 Notice; opportunity to be heard; joinder.

822.25  Notice; opportunity to be heard; joinder.

822.25(1)(1) Before a child custody determination is made under this chapter, notice and an opportunity to be heard in accordance with the standards of s. 822.08 shall be given to all persons entitled to notice under the law of this state as in child custody proceedings between residents of this state, any parent whose parental rights have not been previously terminated, and any person having physical custody of the child.

822.25(2) (2) This chapter does not govern the enforceability of a child custody determination made without notice or an opportunity to be heard.

822.25(3) (3) The obligation to join a party and the right to intervene as a party in a child custody proceeding under this chapter are governed by the law of this state as in child custody proceedings between residents of this state.

822.25 History History: 2005 a. 130.



822.26 Simultaneous proceedings.

822.26  Simultaneous proceedings.

822.26(1) (1) Except as provided in s. 822.24, a court of this state may not exercise its jurisdiction under this subchapter if, at the time of the commencement of the proceeding, a proceeding concerning the custody of the child has been commenced in a court of another state having jurisdiction substantially in conformity with this chapter, unless the proceeding has been terminated or is stayed by the court of the other state because a court of this state is a more convenient forum under s. 822.27.

822.26(2) (2) Except as provided in s. 822.24, a court of this state, before hearing a child custody proceeding, shall examine the court documents and other information supplied by the parties under s. 822.29. If the court determines that a child custody proceeding has been commenced in a court in another state having jurisdiction substantially in accordance with this chapter, the court of this state shall stay its proceeding and communicate with the court of the other state. If the court of the state having jurisdiction substantially in accordance with this chapter does not determine that the court of this state is a more appropriate forum, the court of this state shall dismiss the proceeding.

822.26(3) (3) In a proceeding to modify a child custody determination, a court of this state shall determine whether a proceeding to enforce the determination has been commenced in another state. If a proceeding to enforce a child custody determination has been commenced in another state, the court may do any of the following:

822.26(3)(a) (a) Stay the proceeding for modification pending the entry of an order of a court of the other state enforcing, staying, denying, or dismissing the proceeding for enforcement.

822.26(3)(b) (b) Enjoin the parties from continuing with the proceeding for enforcement.

822.26(3)(c) (c) Proceed with the modification under conditions it considers appropriate.

822.26 History History: 2005 a. 130.

822.26 Annotation An Indian tribal court custody order is given full force and effect under the doctrine of comity. Custody of Sengstock, 165 Wis. 2d 86, 477 N.W.2d 310 (Ct. App. 1991).



822.27 Inconvenient forum.

822.27  Inconvenient forum.

822.27(1)(1) A court of this state that has jurisdiction under this chapter to make a child custody determination may decline to exercise its jurisdiction at any time if it determines that it is an inconvenient forum under the circumstances and that a court of another state is a more appropriate forum. The issue of inconvenient forum may be raised upon the motion of a party, the court's own motion, or the request of another court.

822.27(2) (2) Before determining whether it is an inconvenient forum, a court of this state shall consider whether it is appropriate for a court of another state to exercise jurisdiction. For this purpose, the court shall allow the parties to submit information and shall consider all relevant factors, including all of the following:

822.27(2)(a) (a) Whether domestic violence has occurred and is likely to continue in the future and which state could best protect the parties and the child.

822.27(2)(b) (b) The length of time that the child has resided outside this state.

822.27(2)(c) (c) The distance between the court in this state and the court in the state that would assume jurisdiction.

822.27(2)(d) (d) The relative financial circumstances of the parties.

822.27(2)(e) (e) Any agreement of the parties as to which state should assume jurisdiction.

822.27(2)(f) (f) The nature and location of the evidence required to resolve the pending litigation, including testimony of the child.

822.27(2)(g) (g) The ability of the court of each state to decide the issue expeditiously and the procedures necessary to present the evidence.

822.27(2)(h) (h) The familiarity of the court of each state with the facts and issues in the pending litigation.

822.27(3) (3) If a court of this state determines that it is an inconvenient forum and that a court of another state is a more appropriate forum, the court shall stay the proceedings upon condition that a child custody proceeding be promptly commenced in another designated state and may impose any other condition that the court considers just and proper.

822.27(4) (4) A court of this state may decline to exercise its jurisdiction under this chapter if a child custody determination is incidental to an action for divorce or another proceeding while still retaining jurisdiction over the divorce or other proceeding.

822.27 History History: 2005 a. 130.

822.27 Annotation Section 801.63 does not control inconvenient forum motions in custody proceedings. Mayer v. Mayer, 91 Wis. 2d 342, 283 N.W.2d 591 (Ct. App. 1979).

822.27 Annotation When children were abducted from their home state to Wisconsin, the trial court properly assumed emergency jurisdiction but erred in failing to stay the proceedings under s. 822.07 (5). Vorpahl v. Lee, 99 Wis. 2d 7, 298 N.W.2d 222 (Ct. App. 1980).

822.27 Annotation Contempt proceedings in a visitation matter do not involve a custody determination or modification, and this section is not applicable to a jurisdictional objection. In re Paternity of J.L.V. 145 Wis. 2d 308, 426 N.W.2d 112 (Ct. App. 1988).

822.27 Annotation UCCJA jurisdictional requirements must be met only at the commencement of proceedings in this state. A TPR action commenced after the entry of a guardianship decree constituted a request for modification of custody that required reexamination of jurisdiction. In Interest of A.E.H. 161 Wis. 2d 277, 468 N.W.2d 190 (1991).



822.28 Jurisdiction declined by reason of conduct.

822.28  Jurisdiction declined by reason of conduct.

822.28(1)(1) Except as provided in s. 822.24, if a court of this state has jurisdiction under this chapter because a person seeking to invoke its jurisdiction has engaged in unjustifiable conduct, the court shall decline to exercise its jurisdiction unless any of the following occurs:

822.28(1)(a) (a) The parents and all persons acting as parents have acquiesced in the exercise of jurisdiction.

822.28(1)(b) (b) A court of the state otherwise having jurisdiction under ss. 822.21 to 822.23 determines that this state is a more appropriate forum under s. 822.27.

822.28(1)(c) (c) No court of any other state would have jurisdiction under the criteria specified in ss. 822.21 to 822.23.

822.28(2) (2) If a court of this state declines to exercise its jurisdiction under sub. (1), it may fashion an appropriate remedy to ensure the safety of the child and prevent a repetition of the unjustifiable conduct, including staying the proceeding until a child custody proceeding is commenced in a court having jurisdiction under ss. 822.21 to 822.23.

822.28(3) (3) If a court dismisses a petition or stays a proceeding because it declines to exercise its jurisdiction under sub. (1), it shall assess against the party seeking to invoke its jurisdiction necessary and reasonable expenses including costs, communication expenses, attorney fees, investigative fees, expenses for witnesses, travel expenses, and expenses for child care during the course of the proceedings, unless the party from whom fees are sought establishes that the assessment would be clearly inappropriate. The court may not assess fees, costs, or expenses against this state unless authorized by law other than this chapter.

822.28 History History: 2005 a. 130.



822.29 Information to be submitted to court.

822.29  Information to be submitted to court.

822.29(1) (1) In a child custody proceeding, each party, in its first pleading or in an attached affidavit, shall give information, if reasonably ascertainable, under oath as to the child's present address or whereabouts, the places where the child has lived during the last 5 years, and the names and present addresses of the persons with whom the child has lived during that period. The pleading or affidavit shall state whether the party:

822.29(1)(a) (a) Has participated, as a party or witness or in any other capacity, in any other proceeding concerning the custody of or physical placement or visitation with the child and, if so, shall identify the court, the case number, and the date of the child custody determination, if any.

822.29(1)(b) (b) Knows of any proceeding that could affect the current proceeding, including proceedings for enforcement and proceedings relating to domestic violence, protective orders, termination of parental rights, and adoptions and, if so, shall identify the court, the case number, and the nature of the proceeding.

822.29(1)(c) (c) Knows the names and addresses of any person not a party to the proceeding who has physical custody of the child or claims rights of legal custody or physical custody of, or visitation with, the child and, if so, the names and addresses of those persons.

822.29(2) (2) If the information required by sub. (1) is not furnished, the court, upon motion of a party or its own motion, may stay the proceeding until the information is furnished.

822.29(3) (3) If the declaration as to any of the items described in sub. (1) (a) to (c) is in the affirmative, the declarant shall give additional information under oath as required by the court. The court may examine the parties under oath as to details of the information furnished and other matters pertinent to the court's jurisdiction and the disposition of the case.

822.29(4) (4) Each party has a continuing duty to inform the court of any proceeding in this or any other state that could affect the current proceeding.

822.29(5) (5) If a party alleges in an affidavit or a pleading under oath that the health, safety, or liberty of a party or child would be jeopardized by disclosure of identifying information, the information shall be sealed and may not be disclosed to the other party or the public unless the court orders the disclosure to be made after a hearing in which the court takes into consideration the health, safety, or liberty of the party or child and determines that the disclosure is in the interest of justice.

822.29 History History: 2005 a. 130.



822.295 Appearance of parties and child.

822.295  Appearance of parties and child.

822.295(1) (1) In a child custody proceeding in this state, the court may order a party to the proceeding who is in this state to appear before the court in person with or without the child. The court may order any person who is in this state and who has physical custody or control of the child to appear in person with the child.

822.295(2) (2) If a party to a child custody proceeding whose presence is desired by the court is outside this state, the court may order that a notice given under s. 822.08 include a statement directing the party to appear in person with or without the child and informing the party that failure to appear may result in a decision adverse to the party.

822.295(3) (3) The court may enter any orders necessary to ensure the safety of the child and of any person ordered to appear under this section.

822.295(4) (4) If a party to a child custody proceeding who is outside this state is directed to appear under sub. (2) or desires to appear personally before the court with or without the child, the court may require another party to pay reasonable and necessary travel and other expenses of the party so appearing and of the child.

822.295 History History: 2005 a. 130.



822.31 Definitions.

822.31  Definitions. In this subchapter:

822.31(1) (1) "Judicial day" means each day except Saturday, Sunday, or a legal holiday under s. 995.20.

822.31(2) (2) "Petitioner" means a person who seeks enforcement of an order for the return of a child under the Hague Convention on the Civil Aspects of International Child Abduction or enforcement of a child custody determination.

822.31(3) (3) "Respondent" means a person against whom a proceeding has been commenced for enforcement of an order for the return of a child under the Hague Convention on the Civil Aspects of International Child Abduction or enforcement of a child custody determination.

822.31 History History: 2005 a. 130; 2007 a. 97.



822.32 Enforcement under Hague Convention.

822.32  Enforcement under Hague Convention. Under this subchapter, a court of this state may enforce an order for the return of the child made under the Hague Convention on the Civil Aspects of International Child Abduction as if it were a child custody determination.

822.32 History History: 2005 a. 130.



822.33 Duty to enforce.

822.33  Duty to enforce.

822.33(1)(1) A court of this state shall recognize and enforce a child custody determination of a court of another state if the latter court exercised jurisdiction in substantial conformity with this chapter or the determination was made under factual circumstances meeting the jurisdictional standards of this chapter and the determination has not been modified in accordance with this chapter.

822.33(2) (2) A court of this state may utilize any remedy available under other law of this state to enforce a child custody determination made by a court of another state. The remedies provided in this subchapter are cumulative and do not affect the availability of other remedies to enforce a child custody determination

822.33 History History: 2005 a. 130.



822.34 Temporary physical placement or visitation.

822.34  Temporary physical placement or visitation.

822.34(1)(1) A court of this state that does not have jurisdiction to modify a child custody determination may issue a temporary order enforcing any of the following:

822.34(1)(a) (a) A physical placement or visitation schedule made by a court of another state.

822.34(1)(b) (b) The physical placement or visitation provisions of a child custody determination of another state that does not provide for a specific physical placement or visitation schedule.

822.34(2) (2) If a court of this state makes an order under sub. (1) (b), it shall specify in the order a period that it considers adequate to allow the petitioner to obtain an order from a court having jurisdiction under the criteria specified in subch. II. The order remains in effect until an order is obtained from the other court or until the period expires.

822.34 History History: 2005 a. 130.



822.35 Registration of child custody determination.

822.35  Registration of child custody determination.

822.35(1)(1) A child custody determination issued by a court of another state may be registered in this state, with or without a simultaneous request for enforcement, by sending to the office of the clerk of any circuit court in this state all of the following:

822.35(1)(a) (a) A letter or other document requesting registration.

822.35(1)(b) (b) Two copies, including one certified copy, of the determination sought to be registered, and a statement under penalty of perjury that to the best of the knowledge and belief of the person seeking registration the determination has not been modified.

822.35(1)(c) (c) Except as provided in s. 822.29, the name and address of the person seeking registration and any parent or person acting as a parent who has been awarded custody, physical placement, or visitation in the child custody determination sought to be registered.

822.35(2) (2) On receipt of the documents required by sub. (1), the registering court shall do all of the following:

822.35(2)(a) (a) Cause the determination to be filed as a foreign judgment, together with one copy of any accompanying documents and information, regardless of their form.

822.35(2)(b) (b) Serve notice upon the persons named under sub. (1) (c) and provide them with an opportunity to contest the registration in accordance with this section.

822.35(3) (3) The notice required by sub. (2) (b) shall state all of the following:

822.35(3)(a) (a) That a registered determination is enforceable as of the date of the registration in the same manner as a determination issued by a court of this state.

822.35(3)(b) (b) That a hearing to contest the validity of the registered determination shall be requested within 20 days after service of the notice.

822.35(3)(c) (c) That failure to contest the registration will result in confirmation of the child custody determination and preclude further contest of that determination with respect to any matter that could have been asserted.

822.35(4) (4) A person seeking to contest the validity of a registered determination shall request a hearing within 20 days after service of the notice. At that hearing, the court shall confirm the registered determination unless the person contesting registration establishes any of the following:

822.35(4)(a) (a) The issuing court did not have jurisdiction under subch. II.

822.35(4)(b) (b) The child custody determination sought to be registered has been vacated, stayed, or modified by a court having jurisdiction to do so under subch. II.

822.35(4)(c) (c) The person contesting registration was entitled to notice, but notice was not given in accordance with the standards of s. 822.08 in the proceedings before the court that issued the determination for which registration is sought.

822.35(5) (5) If a timely request for a hearing to contest the validity of the registration is not made, the registration is confirmed as a matter of law and the person requesting registration and all persons served must be notified of the confirmation.

822.35(6) (6) Confirmation of a registered determination, whether by operation of law or after notice and hearing, precludes further contest of the determination with respect to any matter that could have been asserted at the time of registration.

822.35 History History: 2005 a. 130.



822.36 Enforcement of registered determination.

822.36  Enforcement of registered determination.

822.36(1)(1) A court of this state may grant any relief normally available under the law of this state to enforce a registered child custody determination made by a court of another state.

822.36(2) (2) A court of this state shall recognize and enforce, but may not modify, except in accordance with subch. II, a registered child custody determination of a court of another state.

822.36 History History: 2005 a. 130.



822.37 Simultaneous proceedings.

822.37  Simultaneous proceedings. If a proceeding for enforcement under this subchapter is commenced in a court of this state and the court determines that a proceeding to modify the determination is pending in a court of another state having jurisdiction to modify the determination under subch. II, the enforcing court shall immediately communicate with the modifying court. The proceeding for enforcement continues unless the enforcing court, after consultation with the modifying court, stays or dismisses the proceeding.

822.37 History History: 2005 a. 130.



822.38 Expedited enforcement of child custody determination.

822.38  Expedited enforcement of child custody determination.

822.38(1)(1) A petition under this subchapter must be verified. Certified copies of all orders sought to be enforced and any order confirming registration must be attached to the petition. A copy of a certified copy of an order may be attached instead of the original.

822.38(2) (2) A petition for enforcement of a child custody determination shall state all of the following:

822.38(2)(a) (a) Whether the court that issued the determination identified the jurisdictional basis it relied upon in exercising jurisdiction and, if so, what the basis was.

822.38(2)(b) (b) Whether the determination for which enforcement is sought has been vacated, stayed, or modified by a court whose decision shall be enforced under this chapter and, if so, shall identify the court, the case number, and the nature of the proceeding.

822.38(2)(c) (c) Whether any proceeding has been commenced that could affect the current proceeding, including proceedings relating to domestic violence, protective orders, determination of parental rights, and adoptions and, if so, shall identify the court, the case number, and the nature of the proceeding.

822.38(2)(d) (d) The present physical address of the child and the respondent, if known.

822.38(2)(e) (e) Whether relief, in addition to the immediate physical custody of the child and attorney fees is sought, including a request for assistance from law enforcement officials and, if so, the relief sought.

822.38(2)(f) (f) If the child custody determination has been registered and confirmed under s. 822.35, the date and place of registration.

822.38(3) (3) Upon the filing of a petition, the court shall issue an order directing the respondent to appear in person with or without the child at a hearing and may enter any order necessary to ensure the safety of the parties and the child. The hearing shall be held on the next judicial day after service of the order unless that date is impossible. In that event, the court shall hold the hearing on the first judicial day possible. The court may extend the date of hearing at the request of the petitioner.

822.38(4) (4) An order issued under sub. (3) shall state the time and place of the hearing and advise the respondent that at the hearing the court will order that the petitioner may take immediate physical custody of the child and the payment of costs, fees, and expenses under s. 822.42, and the court may schedule a hearing to determine whether further relief is appropriate, unless the respondent appears and establishes one of the following:

822.38(4)(a) (a) The child custody determination has not been registered and confirmed under s. 822.35 and any of the following:

822.38(4)(a)1. 1. The issuing court did not have jurisdiction under subch. II.

822.38(4)(a)2. 2. The child custody determination for which enforcement is sought has been vacated, stayed, or modified by a court having jurisdiction to do so under subch. II.

822.38(4)(a)3. 3. The respondent was entitled to notice, but notice was not given in accordance with the standards of s. 822.08 in the proceedings before the court that issued the order for which enforcement is sought.

822.38(4)(b) (b) The child custody determination for which enforcement is sought was registered and confirmed under s. 822.35, but has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under subch. II.

822.38 History History: 2005 a. 130.



822.39 Service of petition and order.

822.39  Service of petition and order. Except as provided in s. 822.41, the petition and order must be served, by any method authorized by the laws of this state, upon the respondent and any person who has physical custody of the child.

822.39 History History: 2005 a. 130.



822.40 Hearing and order.

822.40  Hearing and order.

822.40(1)(1) Unless the court issues a temporary emergency order under s. 822.24, upon a finding that a petitioner is entitled to immediate physical custody of the child, the court shall order that the petitioner may take immediate physical custody of the child unless the respondent establishes one of the following:

822.40(1)(a) (a) The child custody determination has not been registered and confirmed under s. 822.35 and any of the following:

822.40(1)(a)1. 1. The issuing court did not have jurisdiction under subch. II.

822.40(1)(a)2. 2. The child custody determination for which enforcement is sought has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under subch. II.

822.40(1)(a)3. 3. The respondent was entitled to notice, but notice was not given in accordance with the standards of s. 822.08 in the proceedings before the court that issued the order for which enforcement is sought.

822.40(1)(b) (b) The child custody determination for which enforcement is sought was registered and confirmed under s. 822.35, but has been vacated, stayed, or modified by a court of a state having jurisdiction to do so under subch. II.

822.40(2) (2) The court shall award the costs, fees, and expenses authorized under s. 822.42 and may grant additional relief, including a request for the assistance of law enforcement officials, and may set a further hearing to determine whether additional relief is appropriate.

822.40(3) (3) If a party called to testify refuses to answer on the ground that the testimony may be self-incriminating, the court may draw an adverse inference from the refusal.

822.40(4) (4) A privilege against disclosure of communications between spouses and a defense of immunity based on the relationship of husband and wife or parent and child may not be invoked in a proceeding under this subchapter.

822.40 History History: 2005 a. 130.



822.41 Warrant to take physical custody of child.

822.41  Warrant to take physical custody of child.

822.41(1)(1) Upon the filing of a petition seeking enforcement of a child custody determination, the petitioner may file a verified application for the issuance of a warrant to take physical custody of the child if the child is imminently likely to suffer serious physical harm or be removed from this state.

822.41(2) (2) If the court, upon the testimony of the petitioner or other witness, finds that the child is imminently likely to suffer serious physical harm or be removed from this state, it may issue a warrant to take physical custody of the child. The petition shall be heard on the next judicial day after the warrant is executed unless that date is impossible. In that event, the court shall hold the hearing on the first judicial day possible. The application for the warrant must include the statements required by s. 822.38 (2).

822.41(3) (3) A warrant to take physical custody of a child shall do all of the following:

822.41(3)(a) (a) Recite the facts upon which a conclusion of imminent serious physical harm or removal from the state is based.

822.41(3)(b) (b) Direct law enforcement officers to take physical custody of the child immediately.

822.41(3)(c) (c) Provide for the placement of the child pending final relief.

822.41(4) (4) The respondent shall be served with the petition, warrant, and order immediately after the child is taken into physical custody.

822.41(5) (5) A warrant to take physical custody of a child is enforceable throughout this state. If the court finds on the basis of the testimony of the petitioner or other witness that a less intrusive remedy is not effective, it may authorize law enforcement officers to enter private property to take physical custody of the child. If required by exigent circumstances of the case, the court may authorize law enforcement officers to make a forcible entry at any hour.

822.41(6) (6) The court may impose conditions upon placement of a child to ensure the appearance of the child and the child's custodian.

822.41 History History: 2005 a. 130.



822.42 Costs, fees, and expenses.

822.42  Costs, fees, and expenses.

822.42(1) (1) The court shall award the prevailing party, including a state, necessary and reasonable expenses incurred by or on behalf of the party, including costs, communication expenses, attorney fees, investigative fees, expenses for witnesses, travel expenses, and expenses for child care during the course of the proceedings, unless the party from whom fees or expenses are sought establishes that the award would be clearly inappropriate.

822.42(2) (2) The court may not assess fees, costs, or expenses against a state unless authorized by law other than this chapter.

822.42 History History: 2005 a. 130.



822.43 Recognition and enforcement.

822.43  Recognition and enforcement. A court of this state shall accord full faith and credit to an order issued by another state and consistent with this chapter that enforces a child custody determination by a court of another state unless the order has been vacated, stayed, or modified by a court having jurisdiction to do so under subch. II.

822.43 History History: 2005 a. 130.



822.44 Appeals.

822.44  Appeals. An appeal may be taken from a final order in a proceeding under this subchapter in accordance with ch. 809. Unless the court enters a temporary emergency order under s. 822.24, the enforcing court may not stay an order enforcing a child custody determination pending appeal.

822.44 History History: 2005 a. 130.



822.45 Role of prosecutor.

822.45  Role of prosecutor.

822.45(1)(1) A prosecutor, in a case arising under this chapter or involving the Hague Convention on the Civil Aspects of International Child Abduction, may take any lawful action, including resort to a proceeding under this subchapter or any other available civil proceeding to locate a child, obtain the return of a child, or enforce a child custody determination if any of the following exists:

822.45(1)(a) (a) A child custody determination.

822.45(1)(b) (b) A request to do so from a court in a pending child custody proceeding.

822.45(1)(c) (c) A reasonable belief that a criminal statute has been violated.

822.45(1)(d) (d) A reasonable belief that the child has been wrongfully removed or retained in violation of the Hague Convention on the Civil Aspects of International Child Abduction.

822.45(2) (2) A prosecutor acting under this section acts on behalf of the court and may not represent any party.

822.45 History History: 2005 a. 130.



822.46 Role of law enforcement.

822.46  Role of law enforcement. At the request of a prosecutor acting under s. 822.45, a law enforcement officer may take any lawful action reasonably necessary to locate a child or a party and assist a prosecutor with responsibilities under s. 822.45.

822.46 History History: 2005 a. 130.



822.47 Costs and expenses.

822.47  Costs and expenses. If the respondent is not the prevailing party, the court may assess against the respondent all direct expenses and costs incurred by the prosecutor and law enforcement officers under s. 822.45 or 822.46.

822.47 History History: 2005 a. 130.






823. Nuisances.

823.01 Jurisdiction over nuisances.

823.01  Jurisdiction over nuisances. Any person, county, city, village or town may maintain an action to recover damages or to abate a public nuisance from which injuries peculiar to the complainant are suffered, so far as necessary to protect the complainant's rights and to obtain an injunction to prevent the same.

823.01 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 762 (1975); Stats. 1975 s. 823.01.

823.01 Annotation A town's recovery under nuisance statutes does not require injury to the town's own property. Town of East Troy v. Soo Line Railroad Co. 653 F.2d 1123 (1980).

823.01 Annotation Navigating the "Impenetrable Jungle": Statutory Limits on Wisconsin Public Nuisance Actions. Massaro. 90 MLR 95 (2006).



823.015 Action against condominium association.

823.015  Action against condominium association. If a city, village, town, or county has grounds under this chapter to abate a nuisance occurring upon the common elements of a condominium and the failure of a condominium association under ch. 703 to perform its duties to maintain and control the common elements is a reason the nuisance has not been abated, an action for a receivership under ch. 823 may be brought against the condominium association whether it is incorporated or unincorporated. This section does not authorize the seizure of condominium buildings or units.

823.015 History History: 2003 a. 283.



823.02 Injunction against public nuisance, time extension.

823.02  Injunction against public nuisance, time extension. An action to enjoin a public nuisance may be commenced and prosecuted in the name of the state, either by the attorney general on information obtained by the department of justice, or upon the relation of a private individual, sewerage commission created under ss. 200.01 to 200.15 or a county, having first obtained leave therefor from the court. An action to enjoin a public nuisance may be commenced and prosecuted by a city, village, town or a metropolitan sewerage district created under ss. 200.21 to 200.65 in the name of the municipality or metropolitan sewerage district, and it is not necessary to obtain leave from the court to commence or prosecute the action. The same rule as to liability for costs shall govern as in other actions brought by the state. No stay of any order or judgment enjoining or abating, in any action under this section, may be had unless the appeal is taken within 5 days after notice of entry of the judgment or order or service of the injunction. Upon appeal and stay, the return to the court of appeals or supreme court shall be made immediately.

823.02 History History: 1971 c. 276; Sup. Ct. Order, 67 Wis. 2d 585, 762 (1975); Stats. 1975 s. 823.02; 1977 c. 187, 379; 1981 c. 282; 1999 a. 150 s. 672.

823.02 Annotation This section was not repealed by implication by the creation of former ss. 144.30 to 144.46 [now see chs. 285 and 289] that empower DNR to investigate sources of pollution. State v. Dairyland Power Coop. 52 Wis. 2d 45, 187 N.W.2d 878 (1971).

823.02 Annotation A court of equity will not enjoin a crime or ordinance violation to enforce the law, but will if the violation constitutes a nuisance. Repeated violations of an ordinance constitute a public nuisance as a matter of law, and the injunction can only enjoin operations that constitute violations of the ordinance. State v. H. Samuels Co. 60 Wis. 2d 631, 211 N.W.2d 417 (1973).

823.02 Annotation The concept that an owner of real property can, in all cases, do with the property as he or she pleases is no longer in harmony with the realities of society. The "reasonable use" rule applies. State v. Deetz, 66 Wis. 2d 1, 224 N.W.2d 407 (1974).

823.02 Annotation A nuisance is an unreasonable activity or use of property that interferes substantially with the comfortable enjoyment of life, health, or safety of others. State v. Quality Egg Farm, Inc. 104 Wis. 2d 506, 311 N.W.2d 650 (1981).

823.02 Annotation Prohibiting injunctive relief against a person merely because the person was acting independently would render a public nuisance that consisted of multiple independent actors engaging in acts of prostitution immune to effective redress. Accordingly, a trial court had authority to issue an injunction to abate the individual's role in prostitution that undisputed evidence proved was a public nuisance. City of Milwaukee v. Burnette, 2001 WI App 258, 248 Wis. 2d 820, 637 N.W.2d 447, 00-2308.

823.02 Annotation The social and economic roots of judge-made air pollution policy in Wisconsin. Laitos, 58 MLR 465.

823.02 Annotation Primary jurisdiction; role of courts and administrative agencies. Krings, 1972 WLR 934.

823.02 Annotation Protecting the right to farm: Statutory limits on nuisance actions against the farmer. Grossman and Fischer. 1983 WLR 95.



823.03 Judgment.

823.03  Judgment. In such actions, when the plaintiff prevails, the plaintiff shall, in addition to judgment for damages and costs, also have judgment that the nuisance be abated unless the court shall otherwise order.

823.03 History History: Sup. Ct. Order, 67 Wis. 2d 585, 762 (1975); Stats. 1975 s. 823.03; 1993 a. 486.



823.04 Execution and warrant.

823.04  Execution and warrant. In case of judgment that the nuisance be abated and removed the plaintiff shall have execution in the common form for the plaintiff's damages and costs and a separate warrant to the proper officer requiring the officer to abate and remove the nuisance at the expense of the defendant.

823.04 History History: Sup. Ct. Order, 67 Wis. 2d 585, 762 (1975); Stats. 1975 s. 823.04; 1993 a. 486.



823.05 Warrant may be stayed.

823.05  Warrant may be stayed. The court may, on the application of the defendant, order a stay of such warrant for such time as may be necessary, not exceeding 6 months, to give the defendant an opportunity to remove the nuisance, upon the defendant's giving satisfactory security to do so within the time specified in the order.

823.05 History History: Sup. Ct. Order, 67 Wis. 2d 585, 762 (1982); Stats. 1975 s. 823.05; 1993 a. 486.



823.06 Expense of abating, how collected.

823.06  Expense of abating, how collected. The expense of abating such nuisance pursuant to such warrant shall be collected by the officer in the same manner as damages and costs are collected upon execution or may be collected by finding the defendant personally liable for these expenses, as provided in s. 74.53. The officer may sell any material of any fences, buildings or other things abated or removed as a nuisance as personal property is sold upon execution and apply the proceeds to pay the expenses of such abatement, paying the residue, if any, to the defendant.

823.06 History History: Sup. Ct. Order, 67 Wis. 2d 585, 762 (1975); Stats. 1975 s. 823.06; 1983 a. 476; 1987 a. 378.



823.065 Repeated violations of a municipal ordinance a public nuisance.

823.065  Repeated violations of a municipal ordinance a public nuisance. Repeated or continuous violation of a municipal ordinance relating to naphtha, benzol, gasoline, kerosene or any other inflammable liquid or combustible material is declared a public nuisance, and an action may be maintained by the municipality to abate such nuisance and enjoin such violation.

823.065 History History: Sup. Ct. Order, 67 Wis. 2d 585, 762 (1975); Stats. 1975 s. 823.065; 1993 a. 246.



823.07 Violations of ordinances or resolutions relating to noxious business.

823.07  Violations of ordinances or resolutions relating to noxious business. Repeated or continuous violations of a city, village or town resolution or ordinance enacted pursuant to s. 66.0415 (1) is declared a public nuisance and an action may be maintained by any such municipality to abate or remove such nuisance and enjoin such violation.

823.07 History History: Sup. Ct. Order, 67 Wis. 2d 585, 762 (1975); Stats. 1975 s. 823.07; 1999 a. 150 s. 672.



823.075 Actions against forestry operations.

823.075  Actions against forestry operations.

823.075(1) (1) In this section:

823.075(1)(a) (a) "Department" means the department of natural resources.

823.075(1)(b) (b) "Forest" means a parcel of land in which at least 80 percent of the parcel is producing or is capable of producing at least 20 cubic feet of merchantable timber, as defined in s. 77.81 (3), per acre per year.

823.075(1)(c) (c) "Forestry operation" means any activity related to the harvesting, reforestation, and other forest management activities, including thinning, pest control, fertilization, and wildlife management.

823.075(1)(d) (d) "Generally accepted forestry management practices" means forestry management practices that promote sound management of a forest, as determined by the department by rule. The rule promulgated by the department may incorporate by reference the most recent version of the department's publication known as Wisconsin Forest Management Guidelines and identified as publication number PUB-FR-226.

823.075(2) (2) A forestry operation is not a nuisance if the forestry operation alleged to be a nuisance conforms to generally accepted forestry management practices.

823.075(3) (3) A forestry operation that conforms to generally accepted forestry management practices is not a nuisance as a result of any of the following:

823.075(3)(a) (a) A change in ownership or size of a forest.

823.075(3)(b) (b) Cessation or interruption of forestry operations.

823.075(3)(c) (c) Enrollment of all or part of the forest in governmental forestry or conservation programs.

823.075(3)(d) (d) Adoption of new forestry technology.

823.075(4) (4) In any action in which a forestry operation is alleged to be a nuisance, if the party who was alleged to commit the nuisance prevails, the court may award that party the actual and necessary costs incurred in the action and, notwithstanding s. 814.04 (1), reasonable attorney fees.

823.075 History History: 2005 a. 79.



823.08 Actions against agricultural uses.

823.08  Actions against agricultural uses.

823.08(1) (1)  Legislative purpose. The legislature finds that development in rural areas and changes in agricultural technology, practices and scale of operation have increasingly tended to create conflicts between agricultural and other uses of land. The legislature believes that, to the extent possible consistent with good public policy, the law should not hamper agricultural production or the use of modern agricultural technology. The legislature therefore deems it in the best interest of the state to establish limits on the remedies available in those conflicts which reach the judicial system. The legislature further asserts its belief that local units of government, through the exercise of their zoning power, can best prevent such conflicts from arising in the future, and the legislature urges local units of government to use their zoning power accordingly.

823.08(2) (2) Definitions. In this section:

823.08(2)(a) (a) "Agricultural practice" means any activity associated with an agricultural use.

823.08(2)(b) (b) "Agricultural use" has the meaning given in s. 91.01 (2).

823.08(3) (3) Nuisance actions.

823.08(3)(a)(a) An agricultural use or an agricultural practice may not be found to be a nuisance if all of the following apply:

823.08(3)(a)1. 1. The agricultural use or agricultural practice alleged to be a nuisance is conducted on, or on a public right-of-way adjacent to, land that was in agricultural use without substantial interruption before the plaintiff began the use of property that the plaintiff alleges was interfered with by the agricultural use or agricultural practice.

823.08(3)(a)2. 2. The agricultural use or agricultural practice does not present a substantial threat to public health or safety.

823.08(3)(am) (am) Paragraph (a) applies without regard to whether a change in agricultural use or agricultural practice is alleged to have contributed to the nuisance.

823.08(3)(b) (b) In an action in which an agricultural use or an agricultural practice is found to be a nuisance, the following conditions apply:

823.08(3)(b)1. 1. The relief granted may not substantially restrict or regulate the agricultural use or agricultural practice, unless the agricultural use or agricultural practice is a substantial threat to public health or safety.

823.08(3)(b)2. 2. If the court orders the defendant to take any action to mitigate the effects of the agricultural use or agricultural practice found to be a nuisance, the court shall do all of the following:

823.08(3)(b)2.a. a. Request public agencies having expertise in agricultural matters to furnish the court with suggestions for practices suitable to mitigate the effects of the agricultural use or agricultural practice found to be a nuisance.

823.08(3)(b)2.b. b. Provide the defendant with a reasonable time to take the action directed in the court's order. The time allowed for the defendant to take the action may not be less than one year after the date of the order unless the agricultural use or agricultural practice is a substantial threat to public health or safety.

823.08(3)(b)3. 3. If the court orders the defendant to take any action to mitigate the effects of the agricultural use or agricultural practice found to be a nuisance, the court may not order the defendant to take any action that substantially and adversely affects the economic viability of the agricultural use, unless the agricultural use or agricultural practice is a substantial threat to public health or safety.

823.08(3)(c) (c)

823.08(3)(c)1.1. Subject to subd. 2., if a court requests the department of agriculture, trade and consumer protection or the department of natural resources for suggestions under par. (b) 2. a., the department of agriculture, trade and consumer protection or the department of natural resources shall advise the court concerning the relevant provisions of the performance standards, prohibitions, conservation practices and technical standards under s. 281.16 (3).

823.08(3)(c)2. 2. If the agricultural use or agricultural practice alleged to be a nuisance was begun before October 14, 1997, a department may advise the court under subd. 1. only if the department determines that cost-sharing is available to the defendant under s. 92.14 or 281.65 or from any other source.

823.08(4) (4) Costs.

823.08(4)(a)(a) In this subsection, "litigation expenses" means the sum of the costs, disbursements and expenses, including reasonable attorney, expert witness and engineering fees necessary to prepare for or participate in an action in which an agricultural use or agricultural practice is alleged to be a nuisance.

823.08(4)(b) (b) Notwithstanding s. 814.04 (1) and (2), the court shall award litigation expenses to the defendant in any action in which an agricultural use or agricultural practice is alleged to be a nuisance if the agricultural use or agricultural practice is not found to be a nuisance.

823.08 History History: 1981 c. 123; 1995 a. 149; 1997 a. 27; 1999 a. 9; 2009 a. 28.

823.08 Annotation Sub. (4) unequivocally mandates the recovery of reasonable attorney fees. Zink v. Khwaja, 2000 WI App 58, 233 Wis. 2d 691, 608 N.W.2d 394, 99-0149.

823.08 Annotation Protecting the right to farm: Statutory limits on nuisance actions against the farmer. Grossman and Fischer. 1983 WLR 95.

823.08 Annotation Brewing Land Use Conflicts: Wisconsin's Right to Farm Law. Hanson. Wis.Law. Dec. 2002.



823.085 Actions against owners or operators of solid waste facilities.

823.085  Actions against owners or operators of solid waste facilities.

823.085(1)(1) In this section, "solid waste facility" has the meaning given in s. 289.01 (35).

823.085(2) (2) In any action finding a solid waste facility or the operation of a solid waste facility to be a public or private nuisance, if the solid waste facility was licensed under s. 289.31 (1) and was operated in substantial compliance with the license, the plan of operation for the solid waste facility approved by the department of natural resources and the rules promulgated under s. 289.05 (1) that apply to the facility, then all of the following apply:

823.085(2)(a) (a) Notwithstanding s. 823.03, the court may not order closure of the solid waste facility or substantial restriction in the operation of the solid waste facility unless the court determines that the continued operation of the solid waste facility is a threat to public health and safety.

823.085(2)(b) (b) The department of natural resources shall comply with a request by the court to provide suggestions for practices to reduce the offensive aspects of the nuisance.

823.085(2)(c) (c) The amount recovered by any person for damage to real property may not exceed the value of the real property as of the date that the solid waste facility began operation increased by 8% per year.

823.085(2)(d) (d) Punitive damages may not be awarded.

823.085 History History: 1991 a. 269; 1995 a. 227.



823.09 Bawdyhouses declared nuisances.

823.09  Bawdyhouses declared nuisances. Whoever shall erect, establish, continue, maintain, use, occupy or lease any building or part of building, erection or place to be used for the purpose of lewdness, assignation or prostitution, or permit the same to be used, in the state of Wisconsin, shall be guilty of a nuisance and the building, erection, or place, in or upon which such lewdness, assignation or prostitution is conducted, permitted, carried on, continued or exists, and the furniture, fixtures, musical instruments and contents used therewith for the same purpose are declared a nuisance, and shall be enjoined and abated.

823.09 History History: Sup. Ct. Order, 67 Wis. 2d 585, 762 (1975); Stats. 1975 s. 823.09.

823.09 Annotation Fourth degree sexual assault under s. 940.225 (3m) constitutes lewdness and supports a finding of a nuisance. State v. Panno, 151 Wis. 2d 819, 447 N.W.2d 74 (Ct. App. 1989).

823.09 Annotation Read in conjunction with s. 823.11, ss. 823.09 and 823.10 do not violate due process because they provide the opportunity to challenge prima facie evidence that a defendant knowingly permitted prostitution to occur on his property, and also allow the collateral challenge of the underlying prostitution convictions. The statutes also do not violate constitutional rights to freedom of association, the protection against government establishment of religion, and equal protection. State v. Schultz, 218 Wis. 2d 798, 582 N.W.2d 113 (Ct. App. 1998), 97-3414.



823.10 Disorderly house, action for abatement.

823.10  Disorderly house, action for abatement. If a nuisance, as defined in s. 823.09, exists the district attorney or any citizen of the county may maintain an action in the circuit court in the name of the state to abate the nuisance and to perpetually enjoin every person guilty thereof from continuing, maintaining or permitting the nuisance. All temporary injunctions issued in the actions begun by district attorneys shall be issued without requiring the undertaking specified in s. 813.06, and in actions instituted by citizens it shall be discretionary with the court or presiding judge to issue them without the undertaking. The conviction of any person, of the offense of lewdness, assignation or prostitution committed in the building or part of a building, erection or place shall be sufficient proof of the existence of a nuisance in the building or part of a building, erection or place, in an action for abatement commenced within 60 days after the conviction.

823.10 History History: Sup. Ct. Order, 67 Wis. 2d 585, 762, 782 (1975); Stats. 1975 s. 823.10; 1977 c. 449.

823.10 Annotation Fourth degree sexual assault under s. 940.225 (3m) constitutes lewdness and supports a finding of nuisance. State v. Panno, 151 Wis. 2d 819, 447 N.W.2d 74 (Ct. App. 1989).

823.10 Annotation Read in conjunction with s. 823.11, ss. 823.09 and 823.10 do not violate due process because they provide the opportunity to challenge prima facie evidence that a defendant knowingly permitted prostitution to occur on his property, and also allow a collateral challenge of the underlying prostitution convictions. The statutes also do not violate the freedom of association, the protection against government establishment of religion, and the right to equal protection. State v. Schultz, 218 Wis. 2d 798, 582 N.W.2d 113 (Ct. App. 1998), 97-3414.



823.11 Evidence; dismissal of action; costs.

823.11  Evidence; dismissal of action; costs. In actions begun under s. 823.10 the existence of any nuisance defined by s. 823.09 shall constitute prima facie evidence that the owner of the premises affected has permitted the same to be used as a nuisance; and evidence of the general reputation of the place shall be admissible to prove the existence of such nuisance. If the complaint is filed by a citizen, it shall not be dismissed, except upon a sworn statement made by the complainant and the complainant's attorney, setting forth the reasons why the action should be dismissed, and the dismissal shall be approved by the district attorney of the county in writing or in open court. If the court is of the opinion that the action ought not to be dismissed it may direct the district attorney of the county to prosecute said action to judgment. If the action is brought by a citizen, and the court finds that there was no reasonable ground or cause for said action the costs shall be taxed to such citizen.

823.11 History History: Sup. Ct. Order, 67 Wis. 2d 585, 762, 782 (1975); Stats. 1975 s. 823.11; 1993 a. 486.

823.11 Annotation Read in conjunction with s. 823.11, ss. 823.09 and 823.10 do not violate due process because they provide the opportunity to challenge prima facie evidence that a defendant knowingly permitted prostitution to occur on his property, and also allow the collateral challenge of the underlying prostitution convictions. The statutes also do not violate constitutional rights to freedom of association, the protection against government establishment of religion, and equal protection. State v. Schultz, 218 Wis. 2d 798, 582 N.W.2d 113 (Ct. App. 1998), 97-3414.



823.113 Drug or criminal gang house a public nuisance.

823.113  Drug or criminal gang house a public nuisance.

823.113(1)(1) Any building or structure that is used to facilitate the delivery, distribution or manufacture, as defined in s. 961.01 (6), (9) and (13) respectively, of a controlled substance, as defined in s. 961.01 (4), or a controlled substance analog, as defined in s. 961.01 (4m), and any building or structure where those acts take place, is a public nuisance and may be proceeded against under this section.

823.113(1m) (1m)

823.113(1m)(a)(a) In this subsection, "criminal gang" has the meaning given in s. 939.22 (9).

823.113(1m)(b) (b) Any building or structure that is used as a meeting place of a criminal gang or that is used to facilitate the activities of a criminal gang, is a public nuisance and may be proceeded against under this section.

823.113(2) (2) If a nuisance exists, the city, town or village where the property is located may maintain an action in the circuit court to abate the nuisance and to perpetually enjoin every person guilty of creating or maintaining the nuisance, the owner, lessee or tenant of the building or structure where the nuisance exists and the owner of the land upon which the building or structure is located, from continuing, maintaining or permitting the nuisance.

823.113(3) (3) If the existence of the nuisance is shown in the action to the satisfaction of the court, either by verified complaint or affidavit, the court shall issue a temporary injunction to abate and prevent the continuance or recurrence of the nuisance, including the issuance of an order requiring the closure of the property. Any temporary injunction issued in an action begun under this subsection shall be issued without requiring the undertaking specified in s. 813.06.

823.113(4) (4) In ruling upon a request for closure, whether for a defined or undefined duration, the court shall consider all of the following factors:

823.113(4)(a) (a) The extent and duration of the nuisance at the time of the request.

823.113(4)(b) (b) Prior efforts by the defendant to comply with previous court orders to abate the nuisance.

823.113(4)(c) (c) The nature and extent of any effect that the nuisance has upon other persons, such as residents or businesses.

823.113(4)(d) (d) The effect of granting the request upon any resident or occupant of the premises who is not named in the action, including the availability of alternative housing or relocation assistance, the pendency of any action to evict a resident or occupant and any evidence of participation by a resident or occupant in the nuisance activity.

823.113 History History: 1989 a. 122; 1993 a. 98; 1995 a. 448.

823.113 Annotation An order under this section for closure and sale of an apartment house did not violate the constitutional protection against excessive fines. City of Milwaukee v. Arrieh, 211 Wis. 2d 764, 565 N.W.2d 291 (Ct. App. 1997), 96-0482.



823.114 Judgment and order of sale of property.

823.114  Judgment and order of sale of property.

823.114(1) (1) If the existence of the nuisance is established in an action under s. 823.113, an order of abatement shall be entered as part of the judgment in the case. In that order, the court shall do all of the following:

823.114(1)(a) (a) Direct the removal from the building or structure of all furniture, equipment and other personal property used in the nuisance.

823.114(1)(b) (b) Order the sale of the personal property.

823.114(1)(c) (c) Order the closure of the building or structure for any purpose.

823.114(1)(d) (d) Order the closure of the building or structure until all building code violations are corrected and a new certificate of occupancy is issued if required by the city, town or village within which the property is located and the building or structure is released under s. 823.15 or sold under s. 823.115.

823.114(1)(e) (e) Order the sale of the building or structure and the land upon that it is located or, if the requirements under s. 66.0413 (1) (c) are met, order that the building or structure be razed, the land sold, and the expense of the razing collected under s. 823.06.

823.114(2) (2) Any person breaking and entering or using a building or structure ordered closed under sub. (1) shall be punished for contempt under s. 823.12.

823.114 History History: 1989 a. 122; 1993 a. 213; 2001 a. 30.



823.115 Sale of property and use of proceeds.

823.115  Sale of property and use of proceeds.

823.115(1) (1) If personal and real property are ordered sold under s. 823.114, and the real property is not released to the owner under s. 823.15, the plaintiff in the action under s. 823.113 shall sell the property at the highest available price. The city, town or village may sell the property at either a public or private sale. The proceeds of the sale shall be applied to the payment of the costs of the action and abatement and any liens on the property, and the balance, if any, paid as provided in sub. (2). The plaintiff may file a notice of the pendency of the action as in actions affecting the title to real estate and if the owner of the building or structure, or the owner of the land upon which the building or structure is located, is found guilty of the nuisance, the judgment for costs of the action not paid out of the proceeds of the sale of the property shall constitute a lien on the real estate prior to any other lien created after the filing of the lis pendens, except a lien under s. 292.31 (8) (i) or 292.81.

823.115(2) (2) Any balance remaining from the proceeds of the sale of property under sub. (1) shall be paid in equal shares to the following agencies or officials for the purposes listed:

823.115(2)(a) (a) The law enforcement agency of the city, town or village that brought the action, to be used for gang-related and drug-related law enforcement activities.

823.115(2)(b) (b) The treasurer of the city, town or village that brought the action, to be placed in a fund that is used to provide grants to organizations for gang abatement and drug and alcohol treatment programs for residents of the city, town or village that brought the action.

823.115(2)(c) (c) The treasurer of the city, town or village that brought the action, to be placed in a fund that is used to provide grants to organizations for housing rehabilitation, neighborhood revitalization and neighborhood crime prevention activities in the city, town or village that brought the action.

823.115 History History: 1989 a. 122; 1993 a. 98, 453; 1995 a. 227; 1997 a. 27.



823.12 Punishment for violation of injunction.

823.12  Punishment for violation of injunction. A party found guilty of contempt for the violation of any injunction granted under ss. 823.09 to 823.15 shall be punished by a fine of not less than $200 nor more than $1,000 or by imprisonment in the county jail not less than 3 nor more than 6 months or both.

823.12 History History: Sup. Ct. Order, 67 Wis. 2d 585, 762 (1975), 782; Stats. 1975 s. 823.12.



823.13 Judgment and execution; sale of fixtures.

823.13  Judgment and execution; sale of fixtures. If the existence of the nuisance be established in an action under s. 823.09, or in a criminal proceeding, an order of abatement shall be entered as a part of the judgment in the case, which order shall direct the removal from the building or place of all fixtures, furniture, musical instruments, or movable property used in conducting the nuisance, and shall direct the sale thereof in the manner provided for the sale of chattels under execution, and the effectual closing of the building or place against its use for any purpose, and so keeping it closed for a period of one year, unless sooner released. If any person shall break and enter or use a building, erection, or place so directed to be closed the person shall be punished as for contempt, as provided in s. 823.12.

823.13 History History: Sup. Ct. Order, 67 Wis. 2d 585, 762, 782 (1975); Stats. 1975 s. 823.13; 1993 a. 486.



823.14 Application of proceeds of sale; lis pendens.

823.14  Application of proceeds of sale; lis pendens. The proceeds of the sale of such personal property, shall be applied in the payment of the costs of the action and abatement and the balance, if any, shall be paid to the defendant. The plaintiff may file a notice of the pendency of the action as in actions affecting the title to real estate; and if the owner of the premises affected be adjudged guilty of the nuisance, the judgment for costs shall constitute a lien thereon prior to any other lien created after the filing of such lis pendens.

823.14 History History: Sup. Ct. Order, 67 Wis. 2d 585, 762 (1975); Stats. 1975 s. 823.14.



823.15 Undertaking to release building or structure.

823.15  Undertaking to release building or structure. The owner of any building or structure, or the owner of the land upon which the building or structure is located, affected by an action under s. 823.10 or 823.113 may appear at any time after the commencement of the action and file an undertaking in a sum and with the sureties required by the court to the effect that he or she will immediately abate the alleged nuisance, if it exists, and prevent the same from being reestablished in the building or structure, and will pay all costs that may be awarded against him or her in the action. Upon receipt of the undertaking, the court may dismiss the action as to the building or structure and revoke any order previously made closing the building or structure; but that dismissal and revocation shall not release the property from any judgment, lien, penalty, or liability that the property is subject to by law. The court has discretion in accepting any undertaking, the sum, supervision, satisfaction, and all other conditions of the undertaking, but the period that the undertaking shall run may not be less than one year.

823.15 History History: Sup. Ct. Order, 67 Wis. 2d 585, 762, 782 (1975); Stats. 1975 s. 823.15; 1989 a. 122.



823.16 Remedy of lessor of place of prostitution.

823.16  Remedy of lessor of place of prostitution. If the lessee of a place has been convicted of keeping that place as a place of prostitution or if such place has been adjudged a nuisance under this chapter, the lease by which such place is held is void and the lessor shall have the same remedies for regaining possession of the premises as the lessor would have against a tenant holding over the tenant's term.

823.16 History History: Sup. Ct. Order, 67 Wis. 2d 585, 762 (1975); Stats. 1975 s. 823.16; 1993 a. 486.



823.20 Gambling place a public nuisance.

823.20  Gambling place a public nuisance.

823.20(1) (1) Any gambling place, as defined in s. 945.01 (4) (a), is a public nuisance and may be proceeded against under this chapter.

823.20(2) (2) Any citizen of the county in which such nuisance exists may bring an action, without showing special damages or injury, to enjoin or abate the nuisance. The court after 3 days' notice to the defendants may allow a temporary injunction without bond. The action shall be dismissed only if the court is satisfied that it should be dismissed on its merits. If application for dismissal is made, the court may continue the action and by order require the attorney general to prosecute it.

823.20(3) (3) If the lessee of the place has been convicted of the crime of commercial gambling because of having operated that place as a gambling place or if such place has been adjudged a nuisance under this chapter, the lease by which such place is held is void and the lessor shall have the same remedies for regaining possession of the premises as the lessor would have against a tenant holding over the tenant's term.

823.20 History History: Sup. Ct. Order, 67 Wis. 2d 585, 762 (1975); Stats. 1975 s. 823.20; 1993 a. 486; 1995 a. 11.



823.21 Dilapidated buildings declared nuisances.

823.21  Dilapidated buildings declared nuisances. Any building which, under s. 66.0413 (1) (b) 1., has been declared so old, dilapidated or out of repair as to be dangerous, unsafe, unsanitary or otherwise unfit for human habitation or has been determined to be unreasonable to repair under s. 66.0413 (1) (b) 1. is a public nuisance and may be proceeded against under this chapter.

823.21 History History: Sup. Ct. Order, 67 Wis. 2d 585, 762 (1975); Stats. 1975 s. 823.21; 1993 a. 213; 1999 a. 150.



823.215 Dilapidated wharves and piers in navigable waters declared nuisances.

823.215  Dilapidated wharves and piers in navigable waters declared nuisances. Any wharf or pier in navigable waters which is declared so old, dilapidated or in need of repair that it is dangerous, unsafe or unfit for use under s. 30.13 (5m) (a) 2. or repair is determined unreasonable under that section is a public nuisance and may be proceeded against under this chapter.

823.215 History History: 1981 c. 252; 1999 a. 150 ss. 666, 672; 2001 a. 30 s. 108.



823.23 Receivership for public nuisances.

823.23  Receivership for public nuisances.

823.23(1) (1)  Definitions. In this section:

823.23(1)(a) (a) "Abatement" means the removal, suspension, improvement, or correction of any condition at a residential property that has been adjudicated to constitute a nuisance. "Abatement" may include the demolition of some or all of the improvements on the residential property if the residential property is unoccupied.

823.23(1)(b) (b) "Interested party" means any person that possesses any legal or equitable interest of record in the residential property, including the holder of any lien or encumbrance of record on the residential property.

823.23(1)(c) (c) "Nuisance" includes a nuisance under s. 254.595.

823.23(1)(d) (d) "Purchase money security interest" means any of the following:

823.23(1)(d)1. 1. The interest of a vendor under a land contract relating to the residential property if the contract was recorded prior to the issuance of the notice under sub. (2) (b).

823.23(1)(d)2. 2. The interest of a mortgagee under a purchase money mortgage relating to the residential property if the mortgage was recorded prior to the issuance of the notice under sub. (2) (b).

823.23(1)(d)3. 3. The interest of a beneficiary under a purchase money trust deed relating to the residential property if the trust deed was recorded prior to the issuance of the notice under sub. (2) (b).

823.23(1)(e) (e) "Residential property" means land, together with all the improvements erected on the land, that is located in a city, village, or town and used or intended to be used for residential purposes, including single-family, duplex, and multifamily structures, and mixed-use structures that have one or more residential units.

823.23(2) (2) Receivership for buildings that constitute a nuisance; procedure.

823.23(2)(a)(a) If a residential property is alleged to be a nuisance under this chapter or s. 254.595, the city, village, or town in which the property is located may apply to the circuit court for the appointment of a receiver to abate the nuisance.

823.23(2)(b) (b) At least 60 days before filing an application for the appointment of a receiver under par. (a), the city, village, or town shall give written notice by 1st class mail to all owners, owner's agents, and interested parties at their last-known address of the intent to file the application and by publication as a class 1 notice under ch. 985. The notice shall include all of the following information:

823.23(2)(b)1. 1. The address and other information that identifies the residential property.

823.23(2)(b)2. 2. The conditions of the residential property that constitute a nuisance and that resulted in the decision to apply for a receiver.

823.23(2)(b)3. 3. The name, address, and telephone number of the person or department where additional information can be obtained concerning the nuisance and the action necessary to abate the nuisance.

823.23(2)(b)4. 4. That the appointment of a receiver may be requested unless action is taken to abate the nuisance within 60 days after receipt of the notice.

823.23(2)(c) (c) If a notice sent under par. (b) is recorded with the register of deeds in the county in which the residential property is located, the notice is considered to have been served, as of the date the notice is recorded, on any person claiming an interest in the residential property as a result of a conveyance from the owner of record unless the conveyance was recorded before the recording of the notice.

823.23(2)(d) (d) A city, village, or town may not apply for the appointment of a receiver under this subsection if an interested party has commenced and is prosecuting in a timely fashion an action or other judicial or administrative proceeding to foreclose a security interest on the residential property, or to obtain specific performance of, or forfeit, the purchaser's interest in a land contract.

823.23(2)(e) (e) Notice of the application for the appointment of a receiver under this section shall be served on all owners, owners' agents, and interested parties. At the time that the application is filed with the court, the applicant shall file a lis pendens.

823.23(2)(f) (f) If, following the application for appointment of a receiver, one or more of the interested parties elects to abate the nuisance, the party or parties shall be required to post security in such an amount and character as the court considers appropriate to ensure timely performance of all work necessary to abate the nuisance, as well as satisfy such other conditions as the court considers appropriate for timely completion of the abatement.

823.23(2)(g) (g) In the event that all interested parties elect not to act under par. (f) or to timely perform work undertaken under par. (f), the court shall make a determination as to whether the residential property is a nuisance. The court shall determine the extent of the abatement necessary and the scope of work necessary to eliminate the conditions and shall appoint a receiver to complete the abatement.

823.23(2)(h) (h) The court shall appoint a receiver who is one of the following:

823.23(2)(h)1. 1. A housing authority, redevelopment company, redevelopment corporation, redevelopment authority, or community development authority under ss. 66.1201, 66.1301, 66.1331, 66.1333, or 66.1335.

823.23(2)(h)2. 2. A nonprofit corporation, the primary purpose of which is the improvement of housing conditions within the city, village, or town in which the property is located.

823.23(2)(i) (i) If the court is unable to appoint a receiver from one of the entities listed in par. (h), the court may appoint as a receiver any other person that the court determines to be competent.

823.23(2)(j) (j) A receiver appointed by the court pursuant to this section shall not be required to give security or bond as a condition of the appointment.

823.23(3) (3) Authority of receiver; financing agreements; fee.

823.23(3)(a)(a) A receiver appointed under sub. (2) (h) or (i) shall have the authority to do all of the following unless specifically limited by the court:

823.23(3)(a)1. 1. Take possession and control of the residential property including the right to enter into and terminate tenancies, manage and maintain the property under chs. 704 and 799 and rules related to residential rental practices promulgated under s. 100.20 (2), and charge and collect rents derived from the residential property, applying the sum of those rents to the costs incurred due to the abatement and receivership.

823.23(3)(a)2. 2. Negotiate contracts and pay all expenses associated with operation and conservation of the residential property including all utility, fuel, custodial, repair, or insurance expenses.

823.23(3)(a)3. 3. Pay all accrued property taxes, penalties, assessments, and other charges imposed on the residential property by a unit of government including any charges accruing during the pendency of the receivership.

823.23(3)(a)4. 4. Dispose of any or all abandoned personal property found at the residential property.

823.23(3)(a)5. 5. Enter into contracts and pay for the performance of any work necessary to complete the abatement.

823.23(3)(b) (b) In addition to the powers under par. (a), the receiver may, under such terms and conditions as a court shall allow, enter into financing agreements with public or private lenders and encumber the property so as to have moneys available to abate the nuisance. The receiver may give a holder of a purchase money security interest who received notice under sub. (2) the first opportunity to lend the money under this paragraph.

823.23(3)(c) (c) A receiver may charge an administration fee at an hourly rate approved by the court or at a rate of 20% of the total cost of the abatement, whichever the court considers more appropriate.

823.23(4) (4) Limits on landlord authority.

823.23(4)(a)(a) In this subsection, "anticipated action" means a statement or statements by a person authorized by ordinance to bring an action under this section that leads a landlord to conclude that an action under this section may be commenced.

823.23(4)(b) (b) A landlord or receiver, or any agent of a landlord or receiver, of a residential rental unit that is the subject of any action, or anticipated action, to abate an alleged nuisance under this section may not with respect to the tenant of the rental unit, increase rent, decrease services, bring a court proceeding for possession of the unit, refuse to renew the rental agreement, or threaten or attempt to do any of the foregoing if the tenant, in a court proceeding commenced by the tenant, landlord, or receiver, establishes by a preponderance of the credible evidence that the foregoing conduct would not have occurred but for the bringing of an action for the abatement of a nuisance under this section with respect to the rental unit or the anticipation of such an action being brought. To prevail, the tenant must also establish by a preponderance of the evidence that one of the following applies:

823.23(4)(b)1. 1. No nuisance was found with respect to the rental unit.

823.23(4)(b)2. 2. The tenant was found not to cause a nuisance with respect to the rental unit.

823.23(4)(b)3. 3. If a nuisance exists under this section, the conduct specified in this paragraph is not necessary to abate the nuisance.

823.23(4)(d) (d) Any action or inaction by a landlord, receiver, or agent described in par. (b) is subject to chs. 704 and 799, and any court proceeding regarding such an action or inaction shall be heard by the following court:

823.23(4)(d)1. 1. If the court proceeding is brought by a receiver, by the court that appointed the receiver.

823.23(4)(d)2. 2. If the court proceeding is brought by the tenant or landlord, in small claims court as an eviction action.

823.23(4)(e) (e) In any action taken under par. (b), the notice given to the tenant must state the basis for the action and the right of the tenant to contest the action.

823.23(5) (5) Review of expenditures by court; lien for unpaid expenses.

823.23(5)(a)(a) All moneys the receiver expends and all of the costs and obligations that he or she incurs in performing the abatement, including the receiver's administrative fee, shall be reviewed by the court for reasonableness and necessity. To the extent that the court finds the moneys, costs, or obligations to be reasonable and necessary, it shall issue an order reciting this fact as well as the amount found to be reasonable and necessary.

823.23(5)(b) (b) If all of the costs and obligations that the court found to be reasonable and necessary under par. (a) have not been paid, the court shall issue a judgment for the unpaid amount and file that judgment with the office of the clerk of court within 60 days after the receiver files a statement of those unpaid costs and obligations with the court and that judgment shall constitute a lien on the residential property from the date of the filing of the judgment.

823.23(6) (6) Effect on purchase money security interest of lien for unpaid abatement expenses.

823.23(6)(a)(a) The issuance of the notice under sub. (2) (b) shall constitute a default for waste under any purchase money security interest relating to the residential property subject to the notice, and if any violations of the building code listed in the notice are not corrected within 30 days after the mailing of the notice, the vendor, mortgagee, or beneficiary under any purchase money security interest may commence proceedings to exercise the remedies set forth in the purchase money security interest.

823.23(6)(b) (b) A lien created under sub. (5) (b) shall be prior and superior to any purchase money security interest in the residential property if all of the following apply to that purchase money security interest:

823.23(6)(b)1. 1. The city, village, or town gave the holder of the purchase money security interest and any vendee, mortgagor, or grantor under such purchase money security interest the notice under sub. (2) (b).

823.23(6)(b)2. 2. The holder of the purchase money security interest has not, prior to the appointment of a receiver under sub. (2) (g), initiated proceedings to foreclose the purchase money security interest, to abate the conditions resulting in issuance of the notice under sub. (2) (b) or to gain possession of the property.

823.23(6)(c) (c) Except for property tax liens, assessment liens, and purchase money security interests not included in par. (b), a lien created under sub. (5) (b) shall be prior and superior to all other liens, mortgages, and encumbrances against the residential property upon which it is imposed without regard to the date the other liens, mortgages, or encumbrances were attached to the residential property.

823.23(7) (7) Termination of receivership.

823.23(7)(a)(a) The receivership into which the court placed the residential property under sub. (2) (h) or (i) shall terminate only by an order of the court.

823.23(7)(b) (b) The court shall terminate the receivership if the residential property's owner or owner's agent or an interested party or the receiver show the court all of the following:

823.23(7)(b)1. 1. That the abatement has been completed.

823.23(7)(b)2. 2. That the costs and obligations incurred due to the abatement, including the receiver's administrative fee, have been paid by an owner, owner's agent, or interested party or that a lien has been filed pursuant to sub. (5).

823.23(7)(b)3. 3. That the owner, owner's agent, or interested party will manage the residential property in conformance with applicable housing codes.

823.23(7)(c) (c) The court shall terminate the receivership if the receiver shows the court one of the following:

823.23(7)(c)1. 1. That the abatement is not feasible.

823.23(7)(c)2. 2. That the improvements on the property have been demolished by the city, village or town.

823.23 History History: 2001 a. 86; 2009 a. 125.






840. Real property actions; general provisions.

840.01 Definition of interest in real property.

840.01  Definition of interest in real property. As used in chs. 840 to 846:

840.01(1) (1) Except as provided in sub. (2), "interest in real property" includes estates in, powers of appointment under ch. 702 over, present and future rights to, title to, and interests in real property, including, without limitation by enumeration, security interests and liens on land, easements, profits, rights of appointees under powers of appointment, rights under covenants running with the land, powers of termination, and homestead rights. The interest may be an interest that was formerly designated legal or equitable. The interest may be surface, subsurface, suprasurface, riparian, or littoral.

840.01(2) (2) "Interest in real property" does not include interests held only as a member of the public nor does it include licenses.

840.01 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767 (1975), 782; Stats. 1975 s. 840.01; 1983 a. 186; 1999 a. 85; 2013 a. 92.

840.01 Annotation In an action for unreasonable interference with an easement, it was reasonable for the court to order the defendant landowner to place a fence post at least 2 feet away from a right-of-way as interference to easements can be caused even if objects do not physically touch the right-of-way. Hunter v. McDonald, 78 Wis. 2d 338, 254 N.W.2d 282 (1978).

840.01 Annotation A municipality's regulatory power to condemn, assess, tax, and zone property within its boundaries is not an "interest in real property" under this section. Village of Hobart v. Oneida Tribe of Indians of Wisconsin, 2007 WI App 180, 303 Wis. 2d 761, 736 N.W.2d 896, 06-2639.



840.02 Chapters applicable.

840.02  Chapters applicable. Except as otherwise provided in chs. 840 to 846, the general rules of practice and procedure in chs. 750 to 758 and 801 to 847 shall apply to actions and proceedings under chs. 840 to 846.

840.02 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767, 782 (1975); Stats. 1975 s. 840.02; 1979 c. 89; 1981 c. 314.



840.03 Real property remedies.

840.03  Real property remedies.

840.03(1) (1) Any person having an interest in real property may bring an action relating to that interest, in which the person may demand the following remedies singly, or in any combination, or in combination with other remedies not listed, unless the use of a remedy is denied in a specified situation:

840.03(1)(a) (a) Declaration of interest.

840.03(1)(b) (b) Extinguishment or foreclosure of interest of another.

840.03(1)(c) (c) Partition of interest.

840.03(1)(d) (d) Enforcement of interest.

840.03(1)(e) (e) Judicial rescission of contract.

840.03(1)(f) (f) Specific performance of contract or covenant.

840.03(1)(g) (g) Judicial sale of property and allocation of proceeds.

840.03(1)(h) (h) Restitution.

840.03(1)(i) (i) Judicial conveyance of interest.

840.03(1)(j) (j) Possession.

840.03(1)(k) (k) Immediate physical possession.

840.03(1)(L) (L) Restraint of another's use of, or activities on, or encroachment upon land in which plaintiff has an interest.

840.03(1)(m) (m) Restraint of another's use of, activities on, or disposition of land in which plaintiff has no interest; but the use, activity or disposition affect plaintiff's interest.

840.03(1)(n) (n) Restraint of interference with rights in, on or to land.

840.03(1)(o) (o) Damages.

840.03(2) (2) The indication of the form and kind of judgment in a chapter dealing with a particular remedy shall not limit the availability of any other remedies appropriate to a particular situation.

840.03 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767 (1975); Stats. 1975 s. 840.03; 1993 a. 486.

840.03 Annotation The Wisconsin legislature intended to create a cause of action under this section. SJ Properties Suites v. Specialty Finance Group, LLC, 864 F. Supp. 2d 776 (2012).



840.035 Provisional remedies.

840.035  Provisional remedies. Provisional remedies may be granted as appropriate.

840.035 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767 (1975); Stats. 1975 s. 840.035.



840.04 Possession.

840.04  Possession. No remedy shall be denied on the ground that the plaintiff is not in possession unless a statute specifically requires possession.

840.04 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767 (1975); Stats. 1975 s. 840.04.



840.05 Joinder.

840.05  Joinder. Any action proper under s. 840.03 may be brought in rem or in personam according to appropriate statutes for obtaining jurisdiction. Actions in rem and in personam may be joined.

840.05 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767, 782 (1975); Stats. 1975 s. 840.05.



840.06 Joinder of additional interest-holders.

840.06  Joinder of additional interest-holders. If the court orders that the owner of an interest is a necessary party to an action, the action may not be dismissed, but the plaintiff shall be given leave to join the missing person as plaintiff or defendant.

840.06 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767 (1975); Stats. 1975 s. 840.06.



840.07 Default judgments.

840.07  Default judgments. No default judgment may be granted unless evidence supporting the court's findings and conclusions is in the record.

840.07 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767 (1975); Stats. 1975 s. 840.07.

840.07 Annotation This section does not require a hearing to produce the necessary evidence to support the court's findings and conclusions. Geneva National Community Association, Inc. v. Friedman, 228 Wis. 2d 572, 598 N.W.2d 600 (Ct. App. 1999), 98-1010.



840.10 Lis pendens; who may file; effect when void; discharge.

840.10  Lis pendens; who may file; effect when void; discharge.

840.10(1)(1)

840.10(1)(a)(a) In an action where relief is demanded affecting described real property which relief might confirm or change interests in the real property, after the filing of the complaint the plaintiff shall present for filing or recording in the office of the register of deeds of each county where any part thereof is situated, a lis pendens containing the names of the parties, the object of the action and a description of the land in that county affected thereby. In any action if the defendant asks relief on a counterclaim or cross-complaint, which contains a legal description of the real estate and seeks such relief, after the filing of the counterclaim or cross-complaint the defendant shall present for filing or recording a lis pendens. From the time of filing or recording every purchaser or encumbrancer whose conveyance or encumbrance is not recorded or filed shall be deemed a subsequent purchaser or encumbrancer and shall be bound by the proceedings in the action to the same extent and in the same manner as if the purchaser or encumbrancer were a party thereto. In any such action in which a lis pendens has been filed or recorded, if the party who presents for filing or recording the lis pendens fails for one year after the filing or recording thereof to serve and file proof of service of the summons or the counterclaim or cross-complaint on one or more of the adverse parties, the lis pendens shall be void, and upon motion and proof the court may order it discharged. Judgment shall not be entered in favor of the party required to present for filing or recording a lis pendens until 20 days after the lis pendens has been filed or recorded.

840.10(1)(b) (b) A lis pendens that is prepared by a member of the State Bar of Wisconsin need not be authenticated.

840.10(2) (2) Proceedings for acquiring land by right of eminent domain are actions within the provisions of this section and notice of the pendency thereof may be filed at any time, except as otherwise provided by statute.

840.10(3) (3) The lis pendens may be discharged upon the condition and in the manner provided by s. 811.22 for discharging an attachment or by s. 806.19 (1) (a) for satisfying a judgment. An instrument filed before May 1, 1951, but in accordance with this subsection shall be a discharge of the lis pendens described therein.

840.10(4) (4) This section applies to all courts in this state, including United States district courts.

840.10 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767, 782 (175); 1975 c. 198; Stats. 1975 s. 840.10; 1993 a. 486; 1997 a. 304; 2001 a. 103.

840.10 Annotation A motion to review a judgment on the grounds that the plaintiff failed to file an amended lis pendens was properly denied. Particularly as between the parties, failure to file a lis pendens is a minor irregularity. Zapuchlak v. Hucal, 82 Wis. 2d 184, 262 N.W.2d 514 (1978).

840.10 Annotation A foreign divorce action notice filed with the register of deeds of the county in which one foreign litigant owned property was a valid lis pendens. Belleville State Bank v. Steele, 117 Wis. 2d 563, 345 N.W.2d 405 (1984).

840.10 Annotation Sections 703.25 (3) and 840.10 (1) permit the filing of a lis pendens in an action for a money judgment against a condominium association as the judgment shall be a lien against each condominium unit although their owners are not defendants in the action. Interlaken Service Corporation v. Interlaken Condominium Association, 222 Wis. 2d 299, 588 N.W.2d 262 (Ct. App. 1998), 97-1107.

840.10 Annotation This section permits a lis pendens to be recorded in connection with an out-of-state suit seeking title or possession of property in Wisconsin by means of a constructive trust. Ross v. Specialty Risk Consultants, Inc. 2000 WI App 258, 240 Wis. 2d 23, 621 N.W.2d 669, 00-0089.

840.10 Annotation Even if a statutory lis pendens under this section is dissolved, common law lis pendens applies and a purchaser who is a party to the relevant litigation takes the property subject to the outcome of the litigation, including appeals. Gaugert v. Duve, 2001 WI 83, 244 Wis. 2d 691, 628 N.W.2d 861, 98-3004.

840.10 Annotation A lis pendens under sub. (1) must be maintained as long as there are pending proceedings in an action, including appellate proceedings. Once all proceedings are concluded, the court may order the lis pendens discharged consistent with sub. (3). Zweber v. Melar Ltd., Inc. 2004 WI App 185, 276 Wis. 2d 156, 687 N.W.2d 818, 04-0538.

840.10 Annotation This section imposes the requirement of recording a lis pendens on the plaintiff who files a complaint and on a defendant seeking relief on a counterclaim or a cross-complaint. A defendant construction lien claimant is not a plaintiff, and no cross-claim is necessary in order for a defendant construction lien claimant to obtain a determination of the amount due it and an order for sale in a lien foreclosure action. There is no logical rationale for imposing the requirements of sub. (1) (a) on a defendant construction lien claimant because it unnecessarily files a cross-claim seeking relief it is entitled to under ss. 779.09 to 779.11. Carolina Builders Corporation v. Dietzman, 2007 WI App 201, 304 Wis. 2d 773, 739 N.W.2d 53, 06-3180.



840.11 Highways; parks; record of order.

840.11  Highways; parks; record of order.

840.11(1) (1) Every person who makes an application to any court, county board, common council, or village or town board for laying out, widening, vacating, or extending any street, alley, water channel, park, highway, or other public place shall, at or prior to the time of filing the same with the proper officer, present for recording in the office of the register of deeds of each county in which the affected land is situated a lis pendens, as provided in s. 840.10, containing the person's name and a brief statement of the object thereof and a map and description of the land to be affected thereby.

840.11(2) (2) No final order, judgment or decree or final resolution or order taking or affecting such land, based upon any application therefor, shall be notice to any subsequent purchaser or encumbrancer unless a certified copy thereof, containing a legal description, as defined in s. 706.01 (7r), of the land affected thereby, and accompanied with a map showing the location thereof, is recorded in the office of the register of deeds of the county in which the land is situated.

840.11 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767 (1975); Stats. 1975 s. 840.11; 1993 a. 486; 2009 a. 348.

840.11 Annotation The application of this section is not limited to municipalities. Rock Lake Estates Unit Owners Association, Inc. v. Town of Lake Mills, 195 Wis. 2d 348, 536 N.W.2d 415 (Ct. App. 1995), 94-2488.



840.12 Survey may be ordered.

840.12  Survey may be ordered. In all actions relating to real property the court may by order give any party thereto leave to make any survey of any premises affected by such action, or of any boundary line of such premises, or between the lands of any of the parties and the lands of other persons, when satisfied that such survey is necessary or expedient to enable either party to prepare that party's pleadings in the action. The order for such survey shall specify the premises or boundary lines to be surveyed, and a copy thereof shall be served upon the owner or occupant before any entry is made to make such survey. After such service the party obtaining such order may, with the necessary surveyors and assistants, enter the premises specified in such order at any reasonable time and make such survey without being liable to any action therefor except for injury or damages unnecessarily caused thereby.

840.12 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767 (1975); Stats. 1975 s. 840.12; 1993 a. 486.



840.16 Land sold, where; limitation on sheriff; effect of deed.

840.16  Land sold, where; limitation on sheriff; effect of deed.

840.16(1)(1) Real property adjudged to be sold must be sold in the county where the premises or some part thereof are situated, by the sheriff of that county.

840.16(2) (2) The sheriff shall not purchase at such sale, or be interested directly or indirectly in any purchase; all sales made contrary to this prohibition are void.

840.16(3) (3) A deed executed by the sheriff upon such sale shall be effectual to pass the title, rights and interest of the parties in the premises adjudged to be sold and of all purchasers or encumbrancers thereof whose conveyance or encumbrance is made, executed, recorded, perfected or obtained subsequent to the filing of the notice of the pendency of the action in which such real property is adjudged to be sold, unless the judgment otherwise directs.

840.16 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767 (1975); Stats. 1975 s. 840.16.



840.17 Judicial sale; report if sheriff incapacitated.

840.17  Judicial sale; report if sheriff incapacitated. If the sheriff who made a sale of land dies, departs from the state or becomes otherwise incapacitated to report or to execute the deed, such report may be made by the undersheriff, a deputy sheriff, or by any party to the action, by affidavit; and such deed may be executed by the clerk on ex parte order of the court.

840.17 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767 (1975); Stats. 1975 s. 840.17.



840.18 Deeds by sheriffs' successors.

840.18  Deeds by sheriffs' successors. In all cases where any sale has been made or is hereafter made by any sheriff under or in pursuance of any order, judgment or decree of any court and the sheriff did not, or does not, before the expiration of the sheriff's term of office, execute a deed to carry the sale into effect, the deed may be executed by the successor of the sheriff in office at the time of the application for the deed, and any deed so executed by any successor of the sheriff making the sale while in office shall have the same effect as though it had been executed by the sheriff making the sale.

840.18 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767 (1975); Stats. 1975 s. 840.18; 1993 a. 486.






841. Declaration of interest in real property.

841.01 Declaration of interest.

841.01  Declaration of interest.

841.01(1) (1) Any person claiming an interest in real property may maintain an action against any person claiming a conflicting interest, and may demand a declaration of interests.

841.01(2) (2) Subsection (1) does not apply to lessee's interests in leases of one year or less.

841.01 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767 (1975); Stats. 1975 s. 841.01.

841.01 Cross-reference Cross-reference: See s. 840.01 for the definition of "interest in real property."

841.01 Annotation A review of ch. 841 as a whole shows that the legislature intended for this section to create a cause of action. SJ Properties Suites v. Specialty Finance Group, LLC, 864 F. Supp. 2d 776 (2012).



841.02 Complaint.

841.02  Complaint. The complaint shall describe the real property, the interest of the plaintiff and how the plaintiff acquired the interest, the interest of each person claiming an interest known to be adverse to the plaintiff, including unborn and unknown persons, and demand that the interest of the plaintiff be established against adverse claims.

841.02 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767 (1975); Stats. 1975 s. 841.02; 1993 a. 486.



841.03 Defendants.

841.03  Defendants. Persons claiming interests adverse to the plaintiff which interests the plaintiff wants affected by the judgment shall be named as defendants; other persons with interests in the described property may be named as defendants.

841.03 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767 (1975); Stats. 1975 s. 841.03.



841.04 Answer.

841.04  Answer. The answer shall indicate the nature and derivation of defendant's interest. If the defendant, by answer, disclaims any interest in the described property or in plaintiff's claimed interest, no further answer is necessary.

841.04 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767 (1975); Stats. 1975 s. 841.04.

841.04 Annotation A defendant's answer that fails to assert an interest in the property terminates the defendant's right to participate in the action. Auer Park Corp., Inc. v. Derynda, 230 Wis. 2d 317, 601 N.W.2d 841 (Ct. App. 1999), 98-1787.



841.06 Costs.

841.06  Costs. No costs shall be taxed against a defendant who does not contest the claim of the plaintiff; such defendant may recover costs unless the court otherwise orders.

841.06 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767 (1975); Stats. 1975 s. 841.06.



841.10 Judgment.

841.10  Judgment.

841.10(1)(1) The judgment shall declare the interests of the parties. The judgment or a certified copy may be recorded in the office of the register of deeds of each county in which the land lies.

841.10(2) (2) As to parties not contesting, judgment may be rendered on motion based on the complaint and proof of service of the summons and the complaint, and proof of the facts as to interest.

841.10 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767 (1975); Stats. 1975 s. 841.10.






842. Partition of interest in real property.

842.01 Definitions.

842.01  Definitions. As used in this chapter:

842.01(1) (1) "Interest in real property" in addition to the interests described in s. 840.01, includes rights and interests in water power, structures for the use of water power and structures for the utilization of riparian rights. Interests of vendees under land contracts are excluded.

842.01(2) (2) "Lien" includes encumbrance.

842.01 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767, 782 (1975); Stats. 1975 s. 842.01.



842.02 Partition; plaintiffs.

842.02  Partition; plaintiffs.

842.02(1) (1) A person having an interest in real property jointly or in common with others may sue for judgment partitioning such interest unless an action for partition is prohibited elsewhere in the statutes or by agreement between the parties for a period not to exceed 30 years.

842.02(2) (2) The plaintiff in the plaintiff's complaint may demand judgment of partition and, in the alternative, if partition is impossible, judicial sale of the land or interest, and division of the proceeds.

842.02 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767 (1975); Stats. 1975 s. 842.02; 1993 a. 486.

842.02 Annotation A "buy-out" agreement that lacked a termination date did not violate the 30-year limit. Schneider v. Schneider, 132 Wis. 2d 171, 389 N.W.2d 835 (Ct. App. 1986).

842.02 Annotation A limitation on partition can be implied or express. Equity dictates that a party claiming ownership under a will should be bound by reasonable restrictions in that will, including reasonable restraints on alienation. The general rule is that effect will be given to the intention of the testator as expressed in the will, and that no partition suit will lie before the date so fixed or the happening of the event named. If an heir disagrees with a restriction in a will, he or she is free to decline the bequest. Fohr v. Fohr, 2007 WI App 149, 302 Wis. 2d 510, 735 N.W.2d 570, 06-1559.



842.03 Partition when state part owner; service of process.

842.03  Partition when state part owner; service of process. If any lands are held by the state and by individuals as tenants in common, proceedings for the partition thereof may be had against the state in the same manner as against individuals, and the like orders and judgments shall be had therein, and the proportion of the costs and expenses of such partition, adjudged to be paid by the state, shall be certified by the attorney general and paid out of the state treasury on the warrant of the department of administration. The summons and all notices required to be served shall be served on the attorney general, who shall appear in behalf of the state and attend to its interest.

842.03 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767 (1975); Stats. 1975 s. 842.03.



842.04 Defendants.

842.04  Defendants. Any cotenant not joined as a plaintiff must be joined as a defendant; if a judgment affecting the interest of any tenant, lienholder or person in physical possession is demanded, such person must be joined as a defendant.

842.04 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767 (1975); Stats. 1975 s. 842.04.



842.05 Pleadings.

842.05  Pleadings.

842.05(1)(1) The complaint shall describe the lands to be partitioned and the interests of all parties as far as the same are known to the plaintiff. If a lienholder is made a defendant, the lienholder's lien shall be described.

842.05(2) (2) If the complaint does not demand partition of all the lands owned by the parties any of them may have the complaint amended so as to affect all the lands so owned.

842.05 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767 (1975); Stats. 1975 s. 842.05; 1993 a. 486.



842.06 Water power referee.

842.06  Water power referee. In an action concerning declaration or partition of rights to water power, the court may appoint a referee and empower the referee to examine into any matters complained of, and upon reasonable notice to the owners or occupants of water power to enter upon and take control of the mills, machinery, flumes, gates, wheels and other appurtenances of such water power and to exercise such reasonable control of the same for such reasonable time and in such reasonable manner as will enable the referee to ascertain the respective rights of the parties and to determine the manner of using, applying and preserving the same.

842.06 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767 (1975); Stats. 1975 s. 842.06; 1993 a. 486.



842.07 Findings and conclusions; referee.

842.07  Findings and conclusions; referee. On default and proof or after trial of issues, the court shall by findings of fact and conclusions of law determine the rights of the parties. If the basis for partition is clear, the court may enter judgment partitioning the interests. If the basis for partition is not clear, the court shall appoint a referee to report either a basis for partition, or the conclusion that partition is prejudicial to the parties.

842.07 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767 (1975); Stats. 1975 s. 842.07.

842.07 AnnotationThe homestead exemption may arise in a partition action. Reckner v. Reckner, 105 Wis. 2d 425, 314 N.W.2d 159 (Ct. App. 1981).

842.07 Annotation If the court's findings and conclusions indicate as a matter of law that any partition would be prejudicial, the court need not appoint a referee and may order a sale under s. 842.17 (1). LaRene v. LaRene, 133 Wis. 2d 115, 394 N.W.2d 742 (Ct. App. 1986).



842.08 Platting.

842.08  Platting. If the court determines that the interests of the parties will be promoted by surveying or platting the premises or any part thereof, it shall, by order, direct the plaintiff or the referee to survey or to make and acknowledge a plat of such premises or a designated part thereof or both; which plat, when made, approved by the court and recorded shall have the same effect and validity as if made by the parties pursuant to ch. 236. When such plat is so made, approved and recorded, partition or sale if ordered may be made in accordance therewith.

842.08 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767 (1975); Stats. 1975 s. 842.08.



842.09 Referee's expenses.

842.09  Referee's expenses. The referee's expenses, including those of a surveyor and assistants, shall be subject to the approval of the court and, with the compensation allowed by the court for the referee's services, shall be paid by the plaintiff and allowed as part of the costs to be taxed.

842.09 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767 (1975); Stats. 1975 s. 842.09; 1993 a. 486.



842.10 Referee's report; partition not prejudicial.

842.10  Referee's report; partition not prejudicial.

842.10(1)(1) If the referee determines that partition can be made without prejudice to the owners, the referee shall submit to the court the referee's findings, indicating how partition is to be made. In making partition the referee shall divide the real estate and allot the several portions to the respective parties, quality and quantity relatively considered, according to the respective rights and interests of the parties as declared in the court's findings and conclusions.

842.10(2) (2) If the land is subject to a life estate, that fact shall be noted, and the partition of the remainder at the termination of the life estate indicated. The partition of any lands not subject to the life estate shall also be indicated.

842.10 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767 (1975); Stats. 1975 s. 842.10; 1993 a. 486.



842.11 Referee's report; partition prejudicial.

842.11  Referee's report; partition prejudicial.

842.11(1) (1) If the referee determines that partition cannot be made without prejudice to the owners, the referee shall so report to the court, recommending sale.

842.11(2) (2) If, under sub. (1), all or part of the property is subject to a life estate, and after the life estate is valued, the life tenant and the owners whose interests are being partitioned all file in court an agreement or agreements, executed so as to be entitled to record, stating that the life tenant be paid such value from the proceeds of sale, the referee shall so report to the court, recommending sale clear of such life estate.

842.11(3) (3) If, under sub. (1), all or part of the property is subject to a life estate, but the owner of the life estate fails to file the written consent mentioned in sub. (2), or from minority or other incapacity cannot do so, the referee shall recommend sale of the portion, if any, not subject to the life estate, or may recommend sale subject to the life estate.

842.11(4) (4) The referee may recommend sale subject to interests of tenants and lienholders.

842.11 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767 (1975); Stats. 1975 s. 842.11; 1985 a. 29; 1993 a. 486.



842.12 Hearing on report.

842.12  Hearing on report. Notice of a hearing on the referee's report shall be given to all parties who have appeared.

842.12 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767 (1975); Stats. 1975 s. 842.12.



842.13 Report may be set aside.

842.13  Report may be set aside. On good cause shown the court may set aside the report and refer the case to a new referee, who shall proceed as hereinbefore directed.

842.13 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767 (1975); Stats. 1975 s. 842.13.



842.14 Judgment of partition.

842.14  Judgment of partition.

842.14(1) (1) If the court has determined that partition is proper under s. 842.07 or on adoption by the court of a report recommending partition without sale, the court may order or render judgment of partition which shall be conclusive on all the parties to the action and their legal representatives and on all persons claiming or to claim from such parties or persons or any of them, subsequent to the filing of the notice of the pendency of the action.

842.14(2) (2) Such judgment shall not affect the interests of lienholders or tenants, except that if a tenant obtained a lease from less than all of the cotenant owners, the tenant's lease shall be extinguished by the judgment, and the tenant shall have judgment for damages against the cotenant who granted the lease.

842.14(3) (3) If partition is adjudged, existing liens shall not be affected or impaired, except that a lien upon an undivided interest or estate shall thereafter be a charge only on the share assigned to the party against whom it exists, which share shall be charged with its just proportion of the costs in preference to such lien.

842.14(4) (4) If partition is adjudged, and if it appears that it cannot be made equal between the parties without prejudice to the rights or interests of some of them, the court may provide in its judgment that compensation be made by one party to the other for equality of partition, according to the equity of the case; and where any party has with the knowledge or assent of the others or any of them, made improvements upon lands partitioned, the portion of such lands upon which such improvements have been made may be allotted to such party without computing in their value the value of such improvements.

842.14(5) (5) A copy of the judgment shall be recorded in each county in which any part of the premises are situated, and the expense of such copy and record shall be taxed in the costs.

842.14 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767, 782 (1975); Stats. 1975 s. 842.14; 1993 a. 486.

842.14 Annotation A cotenant could not have asked to be reimbursed for disproportionately borne expenses until unity of possession was dissolved and the property, or any proceeds from the sale of the property, was being divided in proportion to the economic interests held by the parties. O'Connell, Jr. v. O'Connell, 2005 WI App 51, 279 Wis. 2d 406, 694 N.W.2d 429, 04-0895.



842.15 Judicial conveyance.

842.15  Judicial conveyance. If partition is decreed, and a party or parties refuse to convey to effect the partition, the court's judgment shall serve as the conveyance of interests described therein.

842.15 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767 (1975); Stats. 1975 s. 842.15.



842.16 Costs and charges.

842.16  Costs and charges. The judgment shall adjudge that each of the parties, other than the plaintiff, pay a proportion of the costs of the proceedings, to be ascertained by the court; and the proportion of such costs adjudged to be paid by the unknown owners shall be adjudged to be a charge upon the part remaining undivided. Execution may issue for such costs as in other cases and may be levied upon the property of the parties respectively charged therewith, and a sale of the premises allotted to such unknown owner, upon such execution, shall be as valid as if the unknown owner had been named in the proceedings and in such execution. If the complaint is dismissed or the action discontinued, the plaintiff shall be adjudged to pay costs as in other cases. The plaintiff shall also pay the costs when the defendant does not appear, unless the complaint asks partition or sale of all the lands owned by the parties of which partition may be had or unless the defendant is personally served in the action.

842.16 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767 (1975); Stats. 1975 s. 842.16; 1993 a. 486.



842.17 Interlocutory judgment of sale.

842.17  Interlocutory judgment of sale.

842.17(1) (1) If the court finds that the land or any portion thereof is so situated that partition cannot be made without prejudice to the owners, and there are no tenants or lienholders, it may order the sheriff to sell the premises so situated at public auction.

842.17(2) (2) If a lienholder or tenant consents to sale of the lienholder's or tenant's interest or is unknown, the value of the lienholder's or tenant's interest shall be paid to the lienholder or tenant or set aside for the lienholder or tenant from the proceeds of the sale before any distribution is made to the partitioning cotenants.

842.17(3) (3) If there are tenants or lienholders who do not consent to sale, the court may order such sale subject to the lien or tenant's interest.

842.17(4) (4) If a nonconsenting tenant derived his or her interest from less than all of the cotenant owners, a sale may be ordered without the nonconsenting tenant's consent, and the nonconsenting tenant's interest sold; the value of the nonconsenting tenant's interest shall be paid to the nonconsenting tenant from the proceeds of sale owing to the nonconsenting tenant's lessor.

842.17 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767 (1975); Stats. 1975 s. 842.17; 1993 a. 486.



842.18 Notice and method of sale.

842.18  Notice and method of sale. The sheriff shall give notice of such sale for the time and in the manner required for sales of real estate on execution. The terms of sale shall be made known at the time thereof, and if the premises consist of distinct lots or parcels they shall be sold separately.

842.18 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767 (1975); Stats. 1975 s. 842.18.



842.19 Report; confirmation of sale; final judgment.

842.19  Report; confirmation of sale; final judgment.

842.19(1)(1) The sheriff shall promptly report the sale to the court, with a description of the land sold to each purchaser, the name of such purchaser and the price bid by the purchaser.

842.19(2) (2) If the sale is confirmed, final judgment shall direct the sheriff to execute conveyances pursuant thereto and also direct the application of the proceeds of such sale. The judgment shall order the issuance of a writ of assistance as necessary.

842.19 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767 (1975); Stats. 1975 s. 842.19; 1993 a. 486.



842.20 Sheriff's deed.

842.20  Sheriff's deed. Any purchaser receiving a deed from the sheriff or other officer conducting such sale, shall be vested with all the estate, title and interest of all the parties to the action and those claiming under them, to the real estate sold, as indicated in the final judgment of sale.

842.20 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767 (1975); Stats. 1975 s. 842.20.



842.21 Costs, how paid.

842.21  Costs, how paid. Unless the court otherwise directs, the costs of every party to the action, with reasonable attorney fees to be allowed by the court upon notice served personally or by mail, on the parties who are known to be residents of this state, must be deducted from the proceeds of the sale and paid to the party's attorney; but the court may direct the costs of any trial, reference or other proceeding in the action to be paid out of the share of any party in such proceeds or may render judgment against any party therefor.

842.21 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767 (1975); Stats. 1975 s. 842.21; 1993 a. 486, 490.



842.22 Distribution of proceeds of sale.

842.22  Distribution of proceeds of sale. The proceeds of every sale shall be brought into court by the sheriff with the sheriff's report, and after deducting costs, shall be divided according to provisions of the judgment, or by order of the court among the parties in proportion to their respective rights.

842.22 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767 (1975); Stats. 1975 s. 842.22; 1993 a. 486.



842.23 Distribution; cancellation of liens.

842.23  Distribution; cancellation of liens. When the amount of the liens upon any undivided shares has been ascertained, the court shall order a distribution of the money pertaining to such shares to be made among the lien creditors according to the priority thereof, respectively; and the clerk of the court shall procure satisfaction thereof to be acknowledged as required by law and cause such lien to be duly satisfied of record, and the expenses thereof shall be paid out of the money realized on the sale of the share which was subject to the lien.

842.23 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767 (1975); Stats. 1975 s. 842.23.



842.24 Proceedings not to affect whom.

842.24  Proceedings not to affect whom. The proceedings to ascertain and settle the amount of liens, as herein provided, shall not affect any other party in such action nor delay the paying over or investing the moneys to or for the benefit of any party upon whose interest there does not appear to be any existing lien.

842.24 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767 (1975); Stats. 1975 s. 842.24.



842.25 Share of individual adjudicated incompetent.

842.25  Share of individual adjudicated incompetent. The share of any ward shall be paid to the guardian of the estate of the ward, except under s. 54.12 (1) or s. 880.04 (2), 2003 stats.

842.25 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767 (1975); Stats. 1975 s. 842.25; 1993 a. 486; 2005 a. 387.



842.26 Investment of share of absentee.

842.26  Investment of share of absentee. When a party whose interest has been sold is absent from the state, without legal representatives in this state and has not appeared in the action, or is unknown, or not named in the proceedings, the court shall direct that party's share to be invested in securities, at interest, for the party's benefit until claimed by the party or the party's legal representatives.

842.26 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767 (1975); Stats. 1975 s. 842.26; 1993 a. 486.



842.27 Security to refund.

842.27  Security to refund. The court may require any party, before the party receives any share of the moneys arising from such sales, to give security to the satisfaction of such court to refund the party's share, with interest thereon, in case it thereafter appears that such party was not entitled thereto.

842.27 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767 (1975); Stats. 1975 s. 842.27; 1993 a. 486.



842.28 Securities, how taken.

842.28  Securities, how taken. When any security is directed to be taken by the court or any investment to be made, or any security taken by a sheriff on the sale of any real estate, as heretofore directed, except where provision is made for taking the same in the name of any known owner, the bonds, mortgages or other evidences thereof shall be taken in the name of the clerk of the court in whose office the original complaint was filed and the clerk's successors in office, who shall hold the same by virtue of his or her office and shall deliver them to his or her successor.

842.28 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767 (1975); Stats. 1975 s. 842.28; 1993 a. 486.



842.29 Receipt and application of payments; account.

842.29  Receipt and application of payments; account. Such clerk shall receive the interest or principal of any sums as they become due and apply or reinvest the same according to the circumstances of the case, as the court directs, and shall, once every year, render to the court an account in writing and on oath of all moneys received by the clerk and of the application thereof.

842.29 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767 (1975); 1993 a. 486.



842.30 Collection of sum invested.

842.30  Collection of sum invested. Any person interested in any investment under this chapter may, with the leave of the court, prosecute an action to enforce the same in the name of the clerk.

842.30 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767 (1975).



842.31 Statute of limitations not affected.

842.31  Statute of limitations not affected. This chapter shall not authorize the revival or prosecution of any claim to lands which would otherwise be barred by the statute of limitations or by the acquiescence of any party having any such claim.

842.31 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767 (1975).






843. Actions for possession of real property; damages for withholding.

843.01 Action for possession.

843.01  Action for possession. A person claiming an interest in real property and the right, before the time of judgment in the action, to possession of that property, may bring an action for possession except that no such action may be brought to enforce a security interest in real property.

843.01 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767 (1975); Stats. 1975 s. 843.01.

843.01 Cross-reference Cross-reference: See s. 840.01 for the definition of "interest in real property."



843.02 Effect of conveyance.

843.02  Effect of conveyance. No action for possession of real property shall be barred or delayed by reason of any alienation or conveyance by a defendant to any other person after the commencement of the action; no action for damages for withholding rents and profits shall be barred or delayed by reason of defendant's alienation or conveyance to any person before or after the commencement of the action.

843.02 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767 (1975); Stats. 1975 s. 843.02.



843.03 Complaint, what to allege.

843.03  Complaint, what to allege. The complaint shall describe the property, allege the plaintiff's interest in the property, allege the plaintiff's right to possession stating the reasons therefor, state the time at which the plaintiff is entitled to possession, allege that the defendant unlawfully withholds possession, demand possession, and if damages are demanded, state the amount.

843.03 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767 (1975); Stats. 1975 s. 843.03; 1993 a. 486.



843.04 Future interests.

843.04  Future interests. Any recovery of possession against a tenant for life shall be subject to the rights of persons having future interests in the property, unless such persons were joined as parties.

843.04 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767 (1975); Stats. 1975 s. 843.04.



843.05 Defendants; separate trials.

843.05  Defendants; separate trials.

843.05(1) (1) If the property is occupied, or if any person is in physical possession, or if any person is exercising acts of ownership on the property, such occupant or possessor shall be made a defendant.

843.05(2) (2) The court may award a separate trial to any defendant; in a joint trial, several judgments may be rendered.

843.05 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767 (1975); Stats. 1975 s. 843.05.



843.06 Death of parties.

843.06  Death of parties.

843.06(1)(1) If any plaintiff dies before judgment, the plaintiff's heir or devisee, or the plaintiff's personal representative for the benefit of the heir, devisee or creditors, may prosecute in place of the plaintiff.

843.06(2) (2) If there are several defendants and any dies before judgment, the action may be prosecuted against the surviving defendants to bar such interests as they claim.

843.06(3) (3) The surviving plaintiffs may prosecute the action to vindicate their interests.

843.06 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767 (1975); Stats. 1975 s. 843.06; 1993 a. 486.



843.07 Defenses: legal; equitable.

843.07  Defenses: legal; equitable. Any defense, whether formerly denominated legal or equitable, may be pleaded as a defense.

843.07 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767 (1975); Stats. 1975 s. 843.07.



843.08 Defense; condemnation; how pleaded.

843.08  Defense; condemnation; how pleaded. If the defendant is entitled to have the lands described in the complaint or any part thereof condemned for public use, the defendant shall set forth the facts and the purpose for which the lands are required. If no proceedings for condemnation have been instituted and the defendant is authorized to condemn such lands and intends to condemn, the court may stay proceedings until the defendant can, with due diligence, institute and complete condemnation proceedings; if the plaintiff is entitled to judgment, the plaintiff shall have costs.

843.08 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767 (1975); Stats. 1975 s. 843.08; 1993 a. 486.



843.09 Counterclaim for improvements.

843.09  Counterclaim for improvements. In any action brought for a declaration of right to possession or to recover possession of real property or to remove claimed encroachments, a defendant in addition to defending against plaintiff's claim may by counterclaim allege that the defendant or a person under whom the defendant claims, while holding adversely by color of title asserted in good faith, has made permanent and valuable improvements on or by permanent and valuable building has encroached on such property and may demand the value to the plaintiff of such improvements and taxes paid. The plaintiff may amend the plaintiff's complaint to set off against such claim for improvements and taxes any claim for rents and profits enjoyed by the defendant or those under whom the defendant claims during any period occurring prior to and terminating 6 years before the commencement of such action and which the plaintiff might have recovered but for the limitation of s. 843.13 (1).

843.09 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767, 783 (1975); Stats. 1975 s. 843.09; 1993 a. 486.



843.10 Counterclaim that plaintiff be required to sell land to defendant.

843.10  Counterclaim that plaintiff be required to sell land to defendant. In an action in which the plaintiff demands the relief specified in s. 843.09, and in which the defendant makes the allegations specified in that section and in addition alleges that the building is partly on plaintiff's land and partly on land in which the plaintiff has no interest and that the portion of the building built or encroaching on plaintiff's land cannot be removed or separated from the remaining portion without serious injury to both parts, the defendant may demand judgment that the plaintiff be required to sell the defendant the land on which such building stands or encroaches, together with such additional land as may be necessary or equitable in the circumstances.

843.10 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767, 783 (1975); Stats. 1975 s. 843.10; 1993 a. 486.

843.10 Annotation The supreme court in Perpignani, 139 Wis. 2d 695, plainly affirmed a forced sale in an action for possession under ch. 844 and general equitable powers. Thus, the court necessarily, albeit implicitly, decided that s. 843.10 is not the sole authority under which a circuit court may order a forced sale. Soma v. Zurawski, 2009 WI App 124, 321 Wis. 2d 91, 772 N.W.2d 724, 08-2300.



843.11 Plaintiff's proof; possession.

843.11  Plaintiff's proof; possession. To obtain a judgment for possession it is enough for the plaintiff to prove a right to possession at a time before judgment.

843.11 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767 (1975); Stats. 1975 s. 843.11.



843.12 Plaintiff's proof; ouster.

843.12  Plaintiff's proof; ouster. If the action for recovery of possession is brought by a tenant in common or a joint tenant against a cotenant, the plaintiff must prove that the defendant ousted the plaintiff or did some other act amounting to a total denial of the plaintiff's right as cotenant.

843.12 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767 (1975); Stats. 1975 s. 843.12; 1993 a. 486.



843.13 Damages.

843.13  Damages.

843.13(1)(1)  Withholding rents and profits. Damages for the withholding of rents and profits are limited to those accruing in the 6 years before the commencement of the action. In estimating such damages the value of the use of any improvements made by the defendant or those under whom the defendant claims shall not be allowed.

843.13(2) (2) Defendant built or encroached on plaintiff's property. If the defendant counterclaims under s. 843.09, the value of improvements shall be determined as of the time of trial; the defendant may recover the proportionate amount paid for taxes; for the payment of such amounts the defendant shall have a lien on the property.

843.13(3) (3) Defendant's building cannot be removed without loss. If the defendant counterclaims under s. 843.10, the value of plaintiff's land to be sold to the defendant shall be determined at the time when its value was highest between the time of defendant's encroachment or taking of possession and the time of trial; value may be determined either in regard to the separate parcel, or in connection with other lands owned by the plaintiff; the plaintiff shall also recover damages for detention including any lost rent; value to the plaintiff shall not include improvements made by the defendant or those under whom the defendant claims.

843.13 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767, 783 (1975); Stats. 1975 s. 843.13; 1993 a. 486.



843.14 Judgment.

843.14  Judgment.

843.14(1)(1) The judgment shall award the relief, legal or equitable, to which the plaintiff is entitled. Specifically, and without limitation, the defendant may be enjoined from remaining on the property, be required to remove structures or encroachments which interfere with plaintiff's right to possession, or the sheriff may be ordered to abate structures or encroachments. If the plaintiff in the plaintiff's complaint demanded the physical ouster of persons on the premises, and if the plaintiff proves the plaintiff's right to immediate physical possession of the land, the judgment may provide that the plaintiff be given immediate physical possession.

843.14(2) (2) If the court determines that the defendant is entitled to purchase plaintiff's property, it shall so adjudge, and the amount found as the value shall be paid within 30 days after entry of judgment. Upon payment, plaintiff's interest in the property described shall vest in the defendant, and the judgment shall serve as the conveyance. If the amount is not paid in 30 days, plaintiff may have execution of the judgment in the plaintiff's favor.

843.14 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767 (1975); Stats. 1975 s. 843.14; 1993 a. 486.



843.15 Possession under judgment; contempt.

843.15  Possession under judgment; contempt. If any party or the party's legal representative withholds possession of land from the party adjudged to be entitled thereto or his or her legal representatives, the party withholding possession may be punished as for a contempt.

843.15 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767 (1975); Stats. 1975 s. 843.15; 1993 a. 486.



843.16 Possession unaffected by vacating judgment.

843.16  Possession unaffected by vacating judgment. If the plaintiff has taken possession by virtue of the plaintiff's judgment, such possession shall not be affected by the vacation of the judgment on the ground that the defaulting defendant was incapacitated at the time of rendition of the judgment; but if the defendant thereafter recovers judgment, the defendant is entitled to judgment for immediate physical possession.

843.16 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767 (1975); Stats. 1975 s. 843.16; 1993 a. 486.



843.17 Writ of assistance.

843.17  Writ of assistance. If a judgment is for the immediate possession of real property or for possession on a specified date, the person in whose favor the judgment runs may have a writ of assistance upon application to the clerk of court.

843.17 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767 (1975); Stats. 1975 s. 843.17.






844. Interference with interest; physical injury.

844.01 Physical injury to, or interference with, real property.

844.01  Physical injury to, or interference with, real property.

844.01(1)(1) Any person owning or claiming an interest in real property may bring an action claiming physical injury to, or interference with, the property or the person's interest therein; the action may be to redress past injury, to restrain further injury, to abate the source of injury, or for other appropriate relief.

844.01(2) (2) Physical injury includes unprivileged intrusions and encroachments; the injury may be surface, subsurface or suprasurface; the injury may arise from activities on the plaintiff's property, or from activities outside the plaintiff's property which affect plaintiff's property.

844.01(3) (3) Interference with an interest is any activity other than physical injury which lessens the possibility of use or enjoyment of the interest.

844.01(4) (4) The lessening of a security interest without physical injury is not actionable unless such lessening constitutes waste.

844.01 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767 (1975); Stats. 1975 s. 844.01; 1993 a. 486.

844.01 Cross-reference Cross-reference: See s. 840.01 for the definition of "interest in real property."

844.01 Annotation This section creates no rights or duties. It is not a basis for injunctive relief to abate an interference with property. Shanak v. City of Waupaca, 185 Wis. 2d 568, 518 N.W.2d 310 (Ct. App. 1994).

844.01 Annotation Any remedies fashioned under this section may be applied to a private nuisance dispute if the circumstances warrant. Schultz v. Trascher, 2002 WI App 4, 249 Wis. 2d 722, 640 N.W.2d 130, 00-3182.



844.05 Waste.

844.05  Waste.

844.05(1)(1)  Action by purchaser at tax or judicial sale. The purchaser at any sale of real estate for taxes or at judicial sale or by virtue of a power of sale in a mortgage, may sue to restrain the commission of waste during the period before the purchaser takes possession and may, in such action or by a subsequent action, recover damages against any person for any waste committed by such person on the premises after such sale. But no person lawfully entitled to the possession of any premises so sold shall be liable to any such action for doing any of the acts authorized in sub. (2).

844.05(2) (2) No waste. Any person entitled to the possession of lands sold under sub. (1) may, until the expiration of the time given by law for the person's possession, use and enjoy the same without being liable to an action of waste therefor, as follows:

844.05(2)(a) (a) The person may use and enjoy the premises sold in like manner and for the like purposes in and for which they were used and applied prior to such sale, doing no permanent injury to the freehold.

844.05(2)(b) (b) If the premises sold were buildings, fences or any other structures, the person may make necessary repairs thereto, but the person shall make no alterations in the form or structure thereof so as to impair or lessen their value.

844.05(2)(c) (c) The person may use and improve the land so sold in the ordinary course of husbandry or mining, and the person shall be entitled to any crop growing thereon at the expiration of the period of redemption.

844.05(2)(d) (d) The person may apply any wood or timber on such land to the necessary repairs of any fences, buildings or structures existing thereon at the time of such sale.

844.05(2)(e) (e) If the land sold is actually occupied by such person, the person may take the necessary firewood therefrom for the use of the person or the person's family.

844.05 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767 (1975); Stats. 1975 s. 844.05; 1981 c. 314; 1993 a. 486.

844.05 Annotation Waste may be defined as unreasonable conduct by an owner of a possessory estate that results in physical damage to real estate and substantial diminution in the value of estates in which others have an interest. Pleasure Time, Inc. v. Kuss, 78 Wis. 2d 373, 254 N.W.2d 463 (1973).



844.06 Waste; liability.

844.06  Waste; liability.

844.06(1)(1)  Tenant liable after granting estate. Any tenant who lets or grants the tenant's estate and still retains possession thereof and commits waste is liable for the waste.

844.06(2) (2) Joint tenants, liable. If one joint tenant or tenant in common commits waste of the estate held in joint tenancy or in common, the tenant committing waste shall be subject to an action at the suit of the tenant's cotenant or cotenants.

844.06 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767 (1975); Stats. 1975 s. 844.06; 1993 a. 486.



844.10 Private nuisances.

844.10  Private nuisances. Any fence, hedge or other structure in the nature of a fence unnecessarily exceeding 6 feet in height, maliciously erected or maintained for the purpose of annoying the owners or occupants of adjoining property, shall be deemed a private nuisance. However, nothing herein contained shall limit the right of a municipality to forbid the erection of a fence less than 6 feet in height.

844.10 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767 (1975); Stats. 1975 s. 844.10.

844.10 Annotation That a fence is less than 6 feet in height does not preclude a finding that it is a private nuisance. Schultz v. Trascher, 2002 WI App 4, 249 Wis. 2d 722, 640 N.W.2d 130, 00-3182.



844.15 Plaintiffs.

844.15  Plaintiffs.

844.15(1)(1) If the injury or interference is only to a particular interest, the action may be brought by the owner of that interest without joining other interest-owners as plaintiffs.

844.15(2) (2) A person claiming injury or interference who does not have possession, may bring an action under this chapter only by alleging that the person with the right to possession refuses to bring the action, and by alleging the efforts which have been made to induce the person with the right to possession to bring the action. The person with right to possession shall be joined as a defendant. This subsection does not apply to actions for waste only.

844.15 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767 (1975); Stats. 1975 s. 844.15; 1993 a. 486.



844.16 Complaint.

844.16  Complaint. The complaint shall indicate each plaintiff's interest, the interests of all persons entitled to possession, the nature of the alleged injury and, if damages are asked, shall allege the percentages and amounts claimed by each person claiming an interest.

844.16 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767 (1975); Stats. 1975 s. 844.16.



844.17 Defendants.

844.17  Defendants.

844.17(1)(1) Any person whose activities have injured or will injure the plaintiff's property or interests may be made a defendant.

844.17(2) (2) A defendant may defend on the ground that the plaintiff has no interest in the property, or that the plaintiff's interest is insufficient to entitle the plaintiff to the relief demanded.

844.17 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767 (1975); Stats. 1975 s. 844.17; 1993 a. 486.



844.18 Intervenors.

844.18  Intervenors. Any person claiming an interest in the property described in the complaint, and claiming that he or she has been, or will be, injured by a defendant's activity may intervene in the action.

844.18 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767 (1975); Stats. 1975 s. 844.18; 1993 a. 486.



844.19 Damages.

844.19  Damages.

844.19(1)(1)  General. If damages are proper, the findings or verdict shall indicate the amount of damages awardable to each person interested.

844.19(2) (2) Waste; double damages. If the injury or interference constitutes waste, the court shall give judgment for double the damages found.

844.19(3) (3) Multiple damages. Multiple damages may be awarded if a statute so provides.

844.19 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767 (1975); Stats. 1975 s. 844.19.



844.20 Judgment.

844.20  Judgment.

844.20(1)(1) The judgment shall award the relief, legal or equitable, to which the plaintiff is entitled specifically, and without limitation, interference, encroachment, physical injury or waste may be enjoined; damages may be awarded separately, or in addition.

844.20(2) (2) Abatement by the sheriff of any nuisance, structure or encroachment may be ordered by the judgment.

844.20 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767 (1975); Stats. 1975 s. 844.20.



844.21 Abatement.

844.21  Abatement.

844.21(1)(1)  Warrant may be stayed. The court, on the application of the defendant, may order a stay of execution of a judgment under s. 844.20 (2) ordering abatement for such time as may be necessary, not exceeding 6 months, to give the defendant an opportunity to remove the nuisance, structure or encroachment upon the defendant's giving satisfactory security to do so within the time specified in the order.

844.21(2) (2) Expense of abating, how collected. The sheriff's expense of abatement pursuant to such judgment shall be collected by the officer from the defendant in the same manner as damages and costs are collected upon execution; and such officer may sell any material of any fences, buildings or other things abated as personal property is sold upon execution and apply the proceeds to pay the expenses of such abatement, paying the residue, if any, to the defendant.

844.21 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 767, 783 (1975); Stats. 1975 s. 844.21; 1993 a. 486.



844.22 Obstruction of solar or wind energy system.

844.22  Obstruction of solar or wind energy system. Any structure that is constructed or vegetative growth that occurs on adjoining or nearby property after a solar energy system, as defined in s. 13.48 (2) (h) 1. g., or a wind energy system, as defined in s. 66.0403 (1) (m), is installed on any property, that interferes with the functioning of the solar or wind energy system, is considered to be a private nuisance.

844.22 History History: 1993 a. 414; 1999 a. 150 s. 672.






846. Real estate foreclosure.

846.01 Foreclosure judgment.

846.01  Foreclosure judgment.

846.01(1) (1) Except as provided in sub. (2), in actions for the foreclosure of mortgages upon real estate, if the plaintiff recover, the court shall render judgment of foreclosure and sale, as provided in this chapter, of the mortgaged premises or so much of the premises as may be sufficient to pay the amount adjudged to be due upon the mortgage and obligation secured by the mortgage, with costs.

846.01(2) (2) A judgment of foreclosure and sale shall not be entered until 20 days after the lis pendens has been filed.

846.01 History History: 1973 c. 189 s. 7; Stats. 1973 s. 816.01; Sup. Ct. Order, 67 Wis. 2d 585, 768 (1975); Stats. 1975 s. 846.01; 1997 a. 254.

846.01 Cross-reference Cross-reference: See s. 840.10 as to requirement of filing of lis pendens.

846.01 Annotation The defense of laches, consisting of unreasonable delay by the mortgagee in commencing the action, its actual or constructive knowledge of the transfer and acquiescence therein, and prejudice to the mortgagor asserting the defense, is in itself a sufficient basis that it would be inequitable under the circumstances to decree foreclosure. Mutual Federal Savings & Loan Assoc. v. American Medical Services, 66 Wis. 2d 210, 223 N.W.2d 921 (1974).

846.01 Annotation The trial court could enter judgment against a codefendant who received an excess payment of sheriff sale proceeds from another defendant. The trial court's authority in a foreclosure action is equitable in nature and not limited to that expressly granted by statute. The court's discretion extends even after confirmation of sale, if necessary to provide that no injustice be done to any of the parties. Harvest State Bank v. ROI Investments, 228 Wis. 2d 733, 598 N.W.2d 571 (Ct. App. 1999), 98-2320.

846.01 Annotation Mortgage foreclosure as fraudulent conveyance: Is judicial foreclosure an answer to the Durrett problem? 1984 WLR 195.

846.01 Annotation Advising Clients Facing Foreclosure. Cummisford. Wis. Law. Dec. 2007.

846.01 Annotation Beyond Robo-signing: Mortgage Foreclosure Defense Basics. Nora. Wis. Law. April 2011.



846.02 Foreclosure; defendant may have assignment of mortgage.

846.02  Foreclosure; defendant may have assignment of mortgage.

846.02(1)(1) In a mortgage foreclosure action, any defendant may upon payment to the plaintiff or the plaintiff's attorney, of the amount then owing thereon for principal, together with interest and all costs up to such time, demand the assignment of such mortgage to the defendant. The plaintiff shall upon such demand and a tender of the amount owing for principal, interest and costs, assign the mortgage to such defendant and the plaintiff shall be barred from further prosecuting such action. If dispute shall arise over the amount due for costs, application to fix the costs accrued shall be made to the court in which such action is pending.

846.02(2) (2) If such demand and tender is made after judgment, the plaintiff or the plaintiff's assignee shall assign such judgment to such defendant.

846.02 History History: 1973 c. 189 s. 7; Stats. 1973 s. 816.02; Sup. Ct. Order, 67 Wis. 2d 585, 768 (1975); Stats. 1975 s. 846.02; 1993 a. 486.



846.04 Deficiency, judgment for.

846.04  Deficiency, judgment for.

846.04(1) (1) The plaintiff may, in the complaint, demand judgment for any deficiency that may remain due the plaintiff after sale of the mortgaged premises against every party who is personally liable for the debt secured by the mortgage. Judgment may be rendered for any deficiency remaining after applying the proceeds of sale to the amount due. The judgment for deficiency shall be ordered in the original judgment and separately rendered against the party liable on or after the confirmation of sale. The judgment for deficiency shall be entered in the judgment and lien docket and, except as provided in subs. (2) and (3), enforced as in other cases. A mortgage foreclosure deficiency judgment entered on or after October 14, 1997, on property under agricultural use, as defined in s. 91.01 (2), for at least 12 consecutive months during the preceding 36-month period shall be recorded as an agriculture judgment.

846.04(2) (2) Except as provided in sub. (3), if a mortgage foreclosure deficiency judgment is entered on property under agricultural use, as defined in s. 91.01 (2), for at least 12 consecutive months during the preceding 36-month period, an action on the deficiency judgment shall be commenced within 10 years after the date on which the mortgage foreclosure deficiency judgment is entered or be barred.

846.04(3) (3) If a mortgage foreclosure deficiency judgment was entered before January 1, 1990, on property devoted primarily to agricultural use, as defined in s. 91.01 (5), an action on the deficiency judgment shall be commenced within 2 years after October 14, 1997, or be barred. If the deficiency judgment remains unsatisfied in a mortgage foreclosure deficiency judgment action entered before October 14, 1997, the defendant in that action shall notify the clerk of circuit court of the existence of that deficiency judgment and of the date that an action on that deficiency judgment shall be commenced or be barred. Not later than 60 days prior to 2 years after October 14, 1997, if notified of an unsatisfied deficiency judgment by the defendant in that action, the clerk of each circuit court in which a mortgage foreclosure deficiency judgment on property devoted primarily to agricultural use, as defined in s. 91.01 (5), was entered before January 1, 1990, and remains unsatisfied, shall, upon payment by the defendant in that action of the costs of the publication and certified mail, do all of the following:

846.04(3)(a) (a) Publish a notice as a class 1 notice under ch. 985, in the official newspaper of the county where the mortgage foreclosure deficiency judgment was entered, stating that the party holding the mortgage foreclosure deficiency judgment is required to commence an action on the deficiency judgment prior to 2 years after October 14, 1997, or be barred from any further action on that deficiency judgment.

846.04(3)(b) (b) Notify by certified mail the primary plaintiff in the action for the mortgage foreclosure deficiency judgment that the plaintiff is required to commence an action on the deficiency judgment prior to 2 years after October 14, 1997, or be barred from any further action on that deficiency judgment.

846.04 History History: 1973 c. 189 s. 7; Stats. 1973 s. 816.04; Sup. Ct. Order, 67 Wis. 2d 585, 768 (1975); Stats. 1975 s. 846.04; 1993 a. 486; 1995 a. 224; 1997 a. 27; 2009 a. 28.

846.04 Annotation "Personally liable for the debt secured by the mortgage" has the same meaning in ss. 846.103 (2) and 846.04. "Personally liable" is a term of art used to distinguish the borrower's liability, which is a personal obligation, from the mortgagor's liability, which is an obligation limited to the property used to secure the note debt. Bank Mutual v. S.J. Boyer Construction, Inc. 2010 WI 74, 326 Wis. 2d 521, 785 N.W.2d 462, 08-0912.

846.04 Annotation There is no reasonable way to read sub. (1) and s. 846.101 to mean that a money judgment obtained on a second mortgage and note should count as a deficiency judgment for purposes of a foreclosure action on a separate indebtedness secured by a first mortgage. Harbor Credit Union v. Samp, 2011 WI App 40, 332 Wis. 2d 214, 796 N.W.2d 813, 10-0974.



846.05 Foreclosure for nonpayment of installment.

846.05  Foreclosure for nonpayment of installment. An action for the foreclosure of a mortgage upon which there shall be due any interest or any installment of the principal and there shall be other installments to become due shall be dismissed upon the defendant's bringing into court, before judgment, the principal and interest due, with the costs. If after judgment is entered in such case the defendant shall bring into court the principal and interest due, with the costs, proceedings on the judgment shall be stayed; but the court may enforce the judgment by a further order, upon a subsequent default in the payment of any installment of the principal, or of any interest thereafter to grow due.

846.05 History History: 1973 c. 189 s. 7; Stats. 1973 s. 816.05; Sup. Ct. Order, 67 Wis. 2d 585, 768 (1975); Stats. 1975 s. 846.05.



846.06 Sale in parcels.

846.06  Sale in parcels. If in the cases mentioned in s. 846.05 the defendant shall not, before judgment, bring into court the amount so due with costs the court before rendering judgment shall ascertain by reference or otherwise the situation of the mortgaged premises and whether they can be sold in parcels without injury to the interests of the parties; and if it shall appear that they can be so sold the judgment shall direct a sale in parcels, specifying them, or so much thereof as will be sufficient to pay the amount due for principal, interests and costs; and such judgment shall remain as security for any subsequent default.

846.06 History History: 1973 c. 189 ss. 7, 20; Stats. 1973 s. 816.06; Sup. Ct. Order, 67 Wis. 2d 585, 768, 783 (1975); Stats. 1975 s. 846.06.



846.07 Order of sale for other defaults.

846.07  Order of sale for other defaults. If, in the case mentioned in s. 846.06, there shall be any default subsequent to judgment in the payment of any installment or of any interest due upon such mortgage the court may, upon petition of the plaintiff, direct a sale of enough of the mortgaged premises, to be made under the judgment, to satisfy the amount due, with the costs of such petition and the proceedings thereon; and like proceedings shall be had as often as a default shall happen.

846.07 History History: 1973 c. 189 ss. 7, 20; Stats. 1973 s. 816.07; Sup. Ct. Order, 67 Wis. 2d 585, 768, 783 (1975); Stats. 1975 s. 846.07.



846.08 Judgment for sale of whole; adjustment of parties' rights.

846.08  Judgment for sale of whole; adjustment of parties' rights. If, in any case mentioned in ss. 846.06 and 846.07 it shall appear that the mortgaged premises are so situated that they cannot be sold in parcels without injury to the interests of the parties or that the sale of the whole will be most beneficial to them the court may adjudge the sale of the whole in which case the proceeds of sale, after deducting the costs of the action and of sale, shall be applied to the payment of the sums due and to become due deducting from all sums not due, which do not bear interest, interest from the time of payment to the time when the same are payable or the court may direct the balance of the proceeds of sale, after paying the sum then due with such costs, to be placed at interest for the benefit of the plaintiff, to be paid to the plaintiff as such subsequent payments or installments shall become due, with the interest thereon. The surplus, after paying the amount due the plaintiff and costs, shall be paid to the party entitled thereto on the order of the court.

846.08 History History: 1973 c. 189 ss. 7, 20; Stats. 1973 s. 816.08; Sup. Ct. Order, 67 Wis. 2d 585, 768, 783 (1975); Stats. 1975 s. 846.08; 1993 a. 486.



846.09 Amendments as to parties; process and pleading.

846.09  Amendments as to parties; process and pleading. In any action for the foreclosure of a mortgage, at any time after judgment and before a sale pursuant thereto, the plaintiff may be granted leave to amend the summons, complaint and all the proceedings in the action by making as defendant any person who is a proper or necessary party thereto. Such person so made a party shall be served with the summons in like manner as if originally a party, and may answer and defend, and all matters and proceedings as to the person shall be had and taken in like manner as if the person had been originally made a party thereto. After such person has been thus made a party and served, and the person's rights adjudicated upon, the original judgment may be so amended as to bar and foreclose the person thereby, or to make any provisions in regard to the person's rights and interests in like manner as it could have done had the person been made originally a party.

846.09 History History: 1973 c. 189 s. 7; Stats. 1973 s. 816.09; Sup. Ct. Order, 67 Wis. 2d 585, 768 (1975); Stats. 1975 s. 846.09; 1993 a. 486.



846.10 Foreclosure.

846.10  Foreclosure.

846.10(1)(1) If the plaintiff recovers the judgment shall describe the mortgaged premises and fix the amount of the mortgage debt then due and also the amount of each installment thereafter to become due, and the time when it will become due, and whether the mortgaged premises can be sold in parcels and whether any part thereof is a homestead, and shall adjudge that the mortgaged premises be sold for the payment of the amount then due and of all installments which shall become due before the sale, or so much thereof as may be sold separately without material injury to the parties interested, and be sufficient to pay such principal, interest and costs; and when demanded in the complaint, direct that judgment shall be rendered for any deficiency against the parties personally liable and, if the sale is to be by referee, the referee must be named therein.

846.10(2) (2) Any party may become a purchaser. No sale involving a one- to 4-family residence that is owner-occupied at the commencement of the foreclosure action, a farm, a church or a tax-exempt nonprofit charitable organization may be held until the expiration of 12 months from the date when judgment is entered, except a sale under s. 846.101 or 846.102. Notice of the time and place of sale shall be given under ss. 815.31 and 846.16 and may be given within the 12-month period except that the first printing of the notice shall not be made less than 10 months after the date when judgment is entered, except that the sale of a farm shall not be made or advertised until the expiration of one year from the date when such judgment is entered. In all cases the parties may, by stipulation, filed with the clerk, consent to an earlier sale. Sales under foreclosure of mortgages given by any railroad corporation may be made immediately after the rendition of the judgment.

846.10(3) (3) The proceeds of every sale shall be applied to the discharge of the debt adjudged to be due and the costs awarded; and if there shall be any surplus it shall be subject to the order of the court. If any surplus remains in the court for 3 months, without being applied for, the court shall direct the same to be put out at interest for the benefit of the party entitled thereto to be paid to the party upon the order of such court.

846.10(4) (4) The court may order in the judgment of foreclosure that all sums advanced by the plaintiff for insurance, necessary repairs and taxes not included in the judgment may be added to the judgment by order at any time after the entry thereof.

846.10 History History: 1973 c. 189 ss. 7, 20; Stats. 1973 s. 816.10; Sup. Ct. Order, 67 Wis. 2d 585, 768, 783 (1975); Stats. 1975 s. 846.10; 1977 c. 304; 1993 a. 486.

846.10 Annotation A judgment of foreclosure and sale is a final judgment appealable as a matter of right under s. 808.03 (1). An appeal from an order confirming the sale does not enable the appellant to challenge the judgment of foreclosure. Shuput v. Lauer, 109 Wis. 2d 164, 325 N.W.2d 321 (1982).

846.10 Annotation There is no statutory requirement that sale proceeds be applied first to the portion of the debt that is guaranteed. Crown Life Insurance Co. v. LaBonte, 111 Wis. 2d 26, 330 N.W.2d 201 (1983).

846.10 Annotation In a foreclosure action under s. 703.16 (8) based on a failure to pay condominium fees, sub. (1) could not be applied sensibly to require a statement of installments to become due because monthly assessments were in varying amounts. The 12-month redemption period under s. 846.10 (2) is applicable to such foreclosures. Geneva National Community Association, Inc. v. Friedman, 228 Wis. 2d 572, 598 N.W.2d 600 (Ct. App. 1999), 98-1010.

846.10 Annotation Although a judgment must state whether any part of the property is homestead, if the evidence establishes a property is nonhomestead, the judgment need not state that fact. Geneva National Community Association, Inc. v. Friedman, 228 Wis. 2d 572, 598 N.W.2d 600 (Ct. App. 1999), 98-1010.

846.10 Annotation No statute provides that a creditor may not foreclose on a mortgage because the creditor has, in a prior action, obtained a judgment of foreclosure on another mortgage securing the same debt and a deficiency judgment. Bank of Sun Prairie v. Marshall Development Co. 2001 WI App 64, 242 Wis. 2d 355, 626 N.W.2d 319, 00-1076.

846.10 Annotation The Federal Farmers Home Administration is not subject to state exemption laws in the foreclosure of its mortgages. U.S. v. Einum, 821 F. Supp. 1283 (1993).



846.101 Foreclosure without deficiency; 20-acre parcels.

846.101  Foreclosure without deficiency; 20-acre parcels.

846.101(1)(1) If the mortgagor has agreed in writing at the time of the execution of the mortgage to the provisions of this section, and the foreclosure action involves a one- to 4-family residence that is owner-occupied at the commencement of the action, a farm, a church or a tax-exempt charitable organization, the plaintiff in a foreclosure action of a mortgage on real estate of 20 acres or less, which mortgage is recorded subsequent to January 22, 1960, may elect by express allegation in the complaint to waive judgment for any deficiency which may remain due to the plaintiff after sale of the mortgaged premises against every party who is personally liable for the debt secured by the mortgage, and to consent that the mortgagor, unless he or she abandons the property, may remain in possession of the mortgaged property and be entitled to all rents, issues and profits therefrom to the date of confirmation of the sale by the court.

846.101(2) (2) When plaintiff so elects, judgment shall be entered as provided in this chapter, except that no judgment for deficiency may be ordered therein nor separately rendered against any party who is personally liable for the debt secured by the mortgage and the sale of such mortgaged premises shall be made upon the expiration of 6 months from the date when such judgment is entered. Notice of the time and place of sale shall be given under ss. 815.31 and 846.16 within such 6-month period except that first printing of a copy of such notice in a newspaper shall not be made less than 4 months after the date when such judgment is entered.

846.101 History History: 1973 c. 189 ss. 7, 20; Stats. 1973 s. 816.101; Sup. Ct. Order, 67 Wis. 2d 585, 768, 783 (1975); Stats. 1975 s. 846.101; 1977 c. 304; 2009 a. 180.

846.101 Annotation An election by a mortgagee to foreclose under s. 816.101, [now 846.101] on one or more mortgages securing a debt does not bar foreclosure upon the remaining mortgages but does bar pursuit of a personal deficiency. Glover v. Marine Bank of Beaver Dam, 117 Wis. 2d 684, 345 N.W.2d 449 (1984).

846.101 Annotation There is no reasonable way to read s. 846.04 (1) and this section to mean that a money judgment obtained on a second mortgage and note should count as a deficiency judgment for purposes of a foreclosure action on a separate indebtedness secured by a first mortgage. Harbor Credit Union v. Samp, 2011 WI App 40, 332 Wis. 2d 214, 796 N.W.2d 813, 10-0974.

846.101 Annotation In a foreclosure was under s. 846.101, the Veterans Administration was not estopped from pursuing a deficiency against a veteran under an agreement to indemnify the VA for the VA's loss on a loan guaranty. U.S. v. Davis, 961 F.2d 603 (1992).



846.102 Abandoned premises.

846.102  Abandoned premises.

846.102(1)(1) In an action for enforcement of a mortgage lien if the court makes an affirmative finding upon proper evidence being submitted that the mortgaged premises have been abandoned by the mortgagor and assigns, judgment shall be entered as provided in s. 846.10 except that the sale of such mortgaged premises shall be made upon the expiration of 5 weeks from the date when such judgment is entered. Notice of the time and place of sale shall be given under ss. 815.31 and 846.16 and placement of the notice may commence when judgment is entered. In this section "abandoned" means the relinquishment of possession or control of the premises whether or not the mortgagor or the mortgagor's assigns have relinquished equity and title.

846.102(2) (2) In addition to the parties to the action to enforce a mortgage lien, a representative of the city, town, village, or county where the mortgaged premises are located may provide testimony or evidence to the court under sub. (1) relating to whether the premises have been abandoned by the mortgagor. In determining whether the mortgaged premises have been abandoned, the court shall consider the totality of the circumstances, including the following:

846.102(2)(a) (a) Boarded, closed, or damaged windows or doors to the premises.

846.102(2)(b) (b) Missing, unhinged, or continuously unlocked doors to the premises.

846.102(2)(c) (c) Terminated utility accounts for the premises.

846.102(2)(d) (d) Accumulation of trash or debris on the premises.

846.102(2)(e) (e) At least 2 reports to law enforcement officials of trespassing, vandalism, or other illegal acts being committed on the premises.

846.102(2)(f) (f) Conditions that make the premises unsafe or unsanitary or that make the premises in imminent danger of becoming unsafe or unsanitary.

846.102 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 768, 783 (1975); 1975 c. 41 s. 52; 1975 c. 199; Stats. 1975 s. 846.102; 1977 c. 304; 2011 a. 136.

846.102 Annotation The trial court erred as a matter of law when it concluded that only the plaintiff bank could elect the 5-week abandonment period provided in this section. Given the plain language of the statute, it is clear that whether or not the 5-week redemption period may be applied to a particular property depends on the condition of the property, not the plaintiff's preference. Bank of New York v. Carson, 2013 WI App 153, ___ Wis. 2d ___, ___ N.W.2d ___, 13-0544.



846.103 Foreclosures of commercial properties and multifamily residences.

846.103  Foreclosures of commercial properties and multifamily residences.

846.103(1) (1) No foreclosure sale involving real property other than a one- to 4-family residence that is owner-occupied at the commencement of the foreclosure action, a farm, a church or a tax-exempt nonprofit charitable organization may be held until the expiration of 6 months from the date when judgment is entered except a sale under sub. (2). Notice of the time and place of sale shall be given under ss. 815.31 and 846.16 and may be given within the 6-month period except that the first printing of the notice shall not be made less than 4 months after the date when judgment is entered.

846.103(2) (2) If the mortgagor of real property other than a one- to 4-family residence that is owner-occupied at the commencement of the foreclosure action, a farm, a church or a tax-exempt nonprofit charitable organization has agreed in writing at the time of the execution of the mortgage to the provisions of this section, the plaintiff in a foreclosure action of a mortgage, which mortgage is recorded subsequent to May 12, 1978, may elect by express allegation in the complaint to waive judgment for any deficiency which may remain due to the plaintiff after sale of the mortgaged premises against every party who is personally liable for the debt secured by the mortgage, and to consent that the mortgagor, unless he or she abandons the property, may remain in possession of the mortgaged property and be entitled to all rents, issues and profits therefrom to the date of confirmation of the sale by the court. When the plaintiff so elects, judgment shall be entered as provided in this chapter, except that no judgment for deficiency may be ordered nor separately rendered against any party who is personally liable for the debt secured by the mortgage and the sale of the mortgaged premises shall be made upon the expiration of 3 months from the date when such judgment is entered. Notice of the time and place of sale shall be given under ss. 815.31 and 846.16 and may be given within the 3-month period except that first printing of the notice shall not be made less than one month after the date when judgment is entered.

846.103 History History: 1977 c. 304.

846.103 Annotation The application of the reduced redemption period to a mortgage executed before enactment of ch. 304, laws of 1977, which created this section, would be an unconstitutional impairment of contract. Burke v. E. L. C. Investors, Inc. 110 Wis. 2d 406, 329 N.W.2d 259 (Ct. App. 1982).

846.103 Annotation "Personally liable for the debt secured by the mortgage" has the same meaning in ss. 846.103 (2) and 846.04. "Personally liable" is a term of art used to distinguish the borrower's liability, which is a personal obligation, from the mortgagor's liability, which is an obligation limited to the property used to secure the note debt. Bank Mutual v. S.J. Boyer Construction, Inc. 2010 WI 74, 326 Wis. 2d 521, 785 N.W.2d 462, 08-0912.

846.103 Annotation A mortgagee who forecloses under the shortened redemption period under sub. (2) does not forfeit the right to obtain a judgment against a guarantor of payment even though it must waive its right to collect any deficiency from the debtor. Guarantors of payment are not members of the class of persons against whom a mortgagee must waive judgment when invoking sub. (2) because guarantors are not "personally liable for the debt secured by the mortgage." This phrase is used to distinguish the liability of a borrower on a debt, which is a personal obligation, from the liability of a mortgagor, which is an obligation limited to the property the mortgagor has put up as security for the debt. The phrase does not contemplate guarantors whose liability arises not from the debt but from a separate contract. Bank Mutual v. S.J. Boyer Construction, Inc. 2010 WI 74, 326 Wis. 2d 521, 785 N.W.2d 462, 08-0912.



846.11 Homestead, how sold.

846.11  Homestead, how sold. If any defendant appear and answer that any portion of the mortgaged premises is an exempt homestead the court shall ascertain whether such be the fact, and if so whether the part of the mortgaged premises not included in the exempt homestead can be sold separately therefrom without injury to the interests of the parties, and in that case shall direct in the judgment that the exempt homestead shall not be sold until all the other mortgaged lands have been sold.

846.11 History History: 1973 c. 189 s. 7; Stats. 1973 s. 816.11; Sup. Ct. Order, 67 Wis. 2d 585, 768 (1975); Stats. 1975 s. 846.11.

846.11 Annotation This statute gives the option to the mortgagor to insist that when a mortgage covers both homestead and nonhomestead property, the nonhomestead property be sold first. That issue is irrelevant if the entire mortgaged property is homestead. Anchor Savings & Loan Association v. Week, 62 Wis. 2d 169, 213 N.W.2d 737 (1974).

846.11 Annotation This section is inapplicable when separate mortgages cover homestead and nonhomestead property. Valley Bank v. Jennings, 198 Wis. 2d 857, 544 N.W.2d 243 (Ct. App. 1995), 94-3197.

846.11 Annotation The Federal Farmers Home Administration is not subject to state exemption laws in the foreclosure of its mortgages. U.S. v. Einum, 821 F. Supp. 1283 (1993).



846.12 Interest; waste.

846.12  Interest; waste. The amount adjudged due shall draw interest at the rate provided to be paid on the mortgage debt, but shall not exceed the minimum rate prevailing immediately prior to the default on which the foreclosure is based, until the date of sale or payment, and all the installments which shall become due after the date of such judgment shall draw interest at the same rate from the time the same become due. The judgment may enjoin the defendants and all persons claiming under them from committing waste or doing any act that may impair the value of the mortgaged premises.

846.12 History History: 1973 c. 189 s. 7; Stats. 1973 s. 816.12; Sup. Ct. Order, 67 Wis. 2d 585, 768 (1975); Stats. 1975 s. 846.12.



846.13 Redemption from and satisfaction of judgment.

846.13  Redemption from and satisfaction of judgment. The mortgagor, the mortgagor's heirs, personal representatives or assigns may redeem the mortgaged premises at any time before the sale by paying to the clerk of the court in which the judgment was rendered, or to the plaintiff, or any assignee thereof, the amount of such judgment, interest thereon and costs, and any costs subsequent to such judgment, and any taxes paid by the plaintiff subsequent to the judgment upon the mortgaged premises, with interest thereon from the date of payment, at the same rate. On payment to such clerk or on filing the receipt of the plaintiff or the plaintiff's assigns for such payment in the office of said clerk the clerk shall thereupon discharge such judgment, and a certificate of such discharge, duly recorded in the office of the register of deeds, shall discharge such mortgage of record to the extent of the sum so paid.

846.13 History History: 1973 c. 189 s. 7; Stats. 1973 s. 816.13; Sup. Ct. Order, 67 Wis. 2d 585, 768 (1975); Stats. 1975 s. 846.13; 1993 a. 486.

846.13 Cross-reference Cross-reference: See s. 846.25, relative to discharge after foreclosure.

846.13 Annotation A bankruptcy court reduction of a mortgage lien does not affect the payment required for redemption. Hobl v. Lord, 162 Wis. 2d 226, 470 N.W.2d 265 (1991).

846.13 Annotation A circuit court has no authority to accept a plan of redemption that fails to provide for immediate, full payment. A mortgagor may only redeem the mortgaged property for the full amount of the foreclosure judgment, plus interest, costs, and taxes. M&I Marshall & Ilsley v. Kazim Investment, Inc. 2004 WI App 13, 269 Wis. 2d 479, 678 N.W.2d 479, 03-0404.

846.13 Annotation Sale under this section means confirmation of the sale. That under M&I a circuit court has no authority to accept a plan of redemption that fails to provide for immediate full payment does not contradict that fact. State Bank v. Sechen, 2005 WI App 253, 288 Wis. 2d 168, 707 N.W.2d 576, 05-0482.

846.13 Annotation Someone must notify the court when a redeeming payment is made, but this section does not require that it be the mortgagor. By the plain language of the first sentence, redemption occurs upon payment. The second sentence does not mention redemption, does not give any suggestion that the receipt must be filed within any particular time limit, and does not state that filing the receipt is a necessary prerequisite for redemption to occur or that redemption is void if a receipt is not filed. Osterberg v. Lincoln State Bank, 2006 WI App 237, 297 Wis. 2d 30, 725 N.W.2d 634, 06-0068.

846.13 Annotation This section does not apply to a junior lienholder. Section 846.15 specifically addresses junior lienholders. In practice, the "right to redeem" may be used loosely to include both a mortgagor's right to redeem under s. 846.13 and a junior lienholder's right under s 846.15 to pay the judgment and become subrogated to the plaintiff's rights in the judgment. However, when a mortgagor pays the plaintiff the amount of the judgment, the judgment is discharged and the mortgagor retains title. When a junior lienholder pays the plaintiff the amount of the judgment, the junior lienholder neither retains title, since it never had it, nor acquires title; rather, the junior lienholder acquires the rights the plaintiff has as a result of the judgment. JP Morgan Chase Bank, NA v. Green, 2008 WI App 78, 311 Wis. 2d 715, 753 N.W.2d 536, 07-1753.

846.13 Annotation A circuit court could reasonably exercise its discretion to adjourn a scheduled confirmation hearing to allow a mortgagor additional time to make a promised redemption payment. However, it would not be an misuse of discretion for a court to decline such a request and proceed to address the only issue relevant to a confirmation hearing — whether the sale at public auction should be confirmed. A mortgagor who has the ability and desire to redeem must make payment before the commencement of a properly scheduled confirmation hearing in order to avoid the risk of losing the opportunity to redeem as permitted under this section. Harbor Credit Union v. Samp, 2011 WI App 40, 332 Wis. 2d 214, 796 N.W.2d 813, 10-0974.



846.14 Redemption of part.

846.14  Redemption of part. In case the mortgagor, the mortgagor's heirs, representatives or assigns shall desire to pay a portion of such judgment, taxes, interest and costs, so as to relieve any distinct lot or parcel of the premises which can be sold separately under such judgment from the lien thereof and of such mortgage thereon, the court, on application of such person and on notice to the parties to the action, may, if the amount to be paid therefor is not agreed upon, ascertain and adjudge the proportion of such judgment, taxes, interest and costs to be paid for the purpose aforesaid; and when the amount so adjudged shall be paid as aforesaid it shall relieve such distinct lot or parcel from such judgment and the lien of such mortgage thereon and shall satisfy such judgment to the amount so paid. Any heir, devisee, grantee or assignee of the mortgagor, owning an undivided interest in the mortgaged premises, subject to the lien of the mortgage, may redeem such undivided interest from such judgment and the lien of the mortgage thereon by paying as aforesaid a sum that will bear the same proportion to the whole of such judgment, taxes, costs and interest as the interest proposed to be redeemed bears to the whole of the mortgaged premises.

846.14 History History: 1973 c. 189 s. 7; Stats. 1973 s. 816.14; Sup. Ct. Order, 67 Wis. 2d 585, 768 (1975); Stats. 1975 s. 846.14; 1993 a. 486.



846.15 Plaintiff's rights acquired by junior lienor.

846.15  Plaintiff's rights acquired by junior lienor. Any person having a junior lien upon the mortgaged premises or any part thereof or interest therein, may, at any time before such sale, pay to the clerk of court, or the plaintiff or the plaintiff's assignee, the amount of such judgment, taxes, interest and costs, and costs subsequent to judgment, and shall thereupon be subrogated to all the rights of the plaintiff as to such judgment.

846.15 History History: 1973 c. 189 s. 7; Stats. 1973 s. 816.15; Sup. Ct. Order, 67 Wis. 2d 585, 768 (1975); Stats. 1975 s. 846.15; 1993 a. 486.



846.16 Notice and report of sale.

846.16  Notice and report of sale.

846.16(1) (1) The sheriff or referee who makes sale of mortgaged premises, under a judgment therefor, shall give notice of the time and place of sale in the manner provided by law for the sale of real estate upon execution or in such other manner as the court shall in the judgment direct; where the department of veterans affairs is also a party in the foreclosure action, the judgment shall direct that notice of sale be given by registered mail, return receipt requested, to the department at Madison, Wisconsin, at least 3 weeks prior to the date of sale, but such requirement does not affect any other provision as to giving notice of sale. The sheriff or referee shall, within 10 days thereafter, file with the clerk of the court a report of the sale, and shall also immediately after the sale first deduct any fee due under s. 77.22 (1); then deposit that fee, a return under s. 77.22 and the deed with the clerk of the court for transmittal to the register of deeds; then deduct the costs and expenses of the sale, unless the court orders otherwise, and then deposit with the clerk of the court the proceeds of the sale ordered by the court. The sheriff may accept from the purchaser at such sale as a deposit or down payment upon the same not less than $100, in which case such amount shall be so deposited with the clerk of the court as above provided, and the balance of the sale price shall be paid to the clerk by the purchaser at such sale upon the confirmation thereof. If the highest bid is less than $100, the whole amount thereof shall be so deposited.

846.16(2) (2) If the judgment creditor is the purchaser the judgment creditor may give his or her receipt to the sheriff or referee for any sum not exceeding the judgment creditor's judgment and such receipt shall be deemed a down payment, but in every case the purchaser shall pay the cost of sale; and if the sum due the creditor is less than the purchase price, the creditor shall pay the difference at the time of sale.

846.16 History History: 1973 c. 189 s. 7; Stats. 1973 s. 816.16; Sup. Ct. Order, 67 Wis. 2d 585, 768 (1975); Stats. 1975 s. 846.16; 1989 a. 31; 1993 a. 486.



846.162 Disposition of surplus.

846.162  Disposition of surplus. If there shall be any surplus paid into court by the sheriff or referee, any party to the action or any person not a party who had a lien on the mortgaged premises at the time of sale, may file with the clerk of court into which the surplus was paid, a notice stating that the party or person is entitled to such surplus money or some part thereof, together with the nature and extent of the party's or person's claim. The court shall determine the rights of all persons in such surplus fund by reference or by testimony taken in open court, but no such hearing shall be had in court or before a referee except upon 8 days' notice to all persons that have appeared in the action or filed notice of claim to such surplus money. If any such claimant shall not have appeared by attorney, notice of such hearing may be served by mail directed to the claimant at the place of the claimant's residence as stated in the claimant's notice of claim.

846.162 History History: 1973 c. 189 s. 7; Stats. 1973 s. 816.162; Sup. Ct. Order, 67 Wis. 2d 585, 768 (1975); Stats. 1975 s. 846.162; 1993 a. 486.

846.162 Annotation This section is procedural. It creates no substantive rights. First Wisconsin Trust Co. v. Rosen, 143 Wis. 2d 468, 422 N.W.2d 128 (Ct. App. 1988).

846.162 Annotation A mortgage covenant to pay taxes expires when the mortgage lien is extinguished upon confirmation of the sheriff's sale. Taxes accruing after confirmation cannot be recovered from a surplus in sale proceeds. Harvest Savings Banking v. ROI Investments, 209 Wis. 2d 586, 563 N.W.2d 579 (Ct. App. 1997), 96-0998.

846.162 Annotation This section does not apply to a junior lienholder. Section 846.15 specifically addresses junior lienholders. In practice, the "right to redeem" may be used loosely to include both a mortgagor's right to redeem under s. 846.13 and a junior lienholder's right under s 846.15 to pay the judgment and become subrogated to the plaintiff's rights in the judgment. However, when a mortgagor pays the plaintiff the amount of the judgment, the judgment is discharged and the mortgagor retains title. When a junior lienholder pays the plaintiff the amount of the judgment, the junior lienholder neither retains title, since it never had it, nor acquires title; rather, the junior lienholder acquires the rights the plaintiff has as a result of the judgment. JP Morgan Chase Bank, NA v. Green, 2008 WI App 78, 311 Wis. 2d 715, 753 N.W.2d 536, 07-1753.



846.165 Application for confirmation of sale and for deficiency judgment.

846.165  Application for confirmation of sale and for deficiency judgment.

846.165(1)(1) No sale on a judgment of mortgage foreclosure shall be confirmed unless 5 days' notice has been given to all parties that have appeared in the action. Such notice shall be given either personally or by registered mail directed to the last-known post-office address, mailed at least 5 days prior to the date when the motion for confirmation is to be heard, if any post-office address is known; if not known, mailing may be dispensed with but an affidavit shall be filed with the court stating that the address is not known, and the notice shall state, in addition to other matter required by law, the amount of the judgment, the amount realized upon the sale, the amount for which personal judgment will be sought against the several parties naming them, and the time and place of hearing.

846.165(2) (2) In case the mortgaged premises sell for less than the amount due and to become due on the mortgage debt and costs of sale, there shall be no presumption that such premises sold for their fair value and no sale shall be confirmed and judgment for deficiency rendered, until the court is satisfied that the fair value of the premises sold has been credited on the mortgage debt, interest and costs.

846.165 History History: 1973 c. 189 s. 7; Stats. 1973 s. 816.165; Sup. Ct. Order, 67 Wis. 2d 585, 768 (1975); Stats. 1975 s. 846.165.

846.165 Cross-reference Cross-reference: For tardy confirmation of sale, after 6 years, see s. 846.18.

846.165 Annotation The trial court should determine "fair value" under sub. (2) even though the bid does not shock the court's conscience. First Wisconsin National Bank of Oshkosh v. KSW Inv. 71 Wis. 2d 359, 238 N.W.2d 123 (1976).

846.165 Annotation The trial court did not abuse its discretion in setting aside a judicial sale when the buyer based its bid on incorrect figures in the judgment of foreclosure. Family Savings and Loan Asso. v. Barkwood Landscaping Co., Inc. 93 Wis. 2d 190, 286 N.W.2d 581 (1980).

846.165 Annotation An appeal from an order confirming sale does not enable the appellant to challenge a judgment of foreclosure. Shuput v. Lauer, 109 Wis. 2d 164, 325 N.W.2d 321 (1982).

846.165 Annotation There is no statutory requirement that sale proceeds be applied first to the portion of the debt that is guaranteed. Crown Life Ins. Co. v. LaBonte, 111 Wis. 2d 26, 330 N.W.2d 201 (1983).

846.165 Annotation "Fair value" under sub. (2) is determined by the property's sale value. The court may consider costs of selling, holding, or carrying the property only to the extent that they affect the sale value. First Financial Savings Assoc. v. Spranger, 156 Wis. 2d 440, 456 N.W.2d 897 (Ct. App. 1990).

846.165 Annotation The purchaser at a foreclosure sale has a right to notice of when the sale has been confirmed, when the mortgagor's redemption period ends, and when the 10-day payment period under s. 846.17 expires. GMAC Mortgage Corp. v. Gisvold, 215 Wis. 2d 459, 572 N.W.2d 466 (1998), 96-1663.

846.165 Annotation Because s. 703.10 (6) prohibits condominium bylaws from affecting the transfer of title to a condominium unit, a bylaw prohibiting the sale of any unit to an owner who would not reside in the unit could not be applied to prevent the confirmation of a foreclosure sale to the high bidder who admitted he would not occupy the premises. Also, the potential failure to occupy the unit had no recognized legal relationship to the confirmation of the sheriff's sale and the transfer of title. Bankers Trust Company of California, N.A. v. Bregant, 2003 WI App 86, 261 Wis. 2d 855, 661 N.W.2d 498, 02-2085.

846.165 Annotation Under sub. (2), when a creditor seeks a deficiency judgment, there is no presumption that the property sold for fair value. From that, it follows that when the mortgagee does not seek a deficiency judgment, there is a presumption. The statute does not eliminate the requirement that the court find fair value. A tax assessment, like an appraisal, can be viewed as a measure of fair value. Each case must be considered on its merits. Bank of New York v. Mills, 2004 WI App 60, 270 Wis. 2d 790, 678 N.W.2d 332, 03-1339.

846.165 Annotation This section does not preclude a purchaser from obtaining a confirmation hearing when the mortgagee's application for confirmation has been withdrawn. This affords the purchaser an opportunity to have the court decide whether it is entitled to transfer of the property under applicable law, and does not undermine the rights of the lienholders and mortgagor to object to certification as provided by law. JP Morgan Chase Bank, NA v. Green, 2008 WI App 78, 311 Wis. 2d 715, 753 N.W.2d 536, 07-1753.

846.165 Annotation The notice referred to throughout sub. (1) is the notice of the first sentence that must be given to all parties that have appeared in the action. There is no requirement that when no party is entitled to personal notice under sub. (1) there must be a general posting or publication of notice. There is no general hearing requirement or general motion-for-confirmation requirement that applies when no notice of hearing is required. Wells Fargo Bank, N.A. v. Biba, 2010 WI App 140, 329 Wis. 2d 787, 793 N.W.2d 95, 09-2273.



846.17 Deed, execution and effect of.

846.17  Deed, execution and effect of. Upon any such sale being made the sheriff or referee making the same, on compliance with its terms, shall make and execute to the purchaser, the purchaser's assigns or personal representatives, a deed of the premises sold, setting forth each parcel of land sold to the purchaser and the sum paid therefor, which deed, upon confirmation of such sale, shall vest in the purchaser, the purchaser's assigns or personal representatives, all the right, title and interest of the mortgagor, the mortgagor's heirs, personal representatives and assigns in and to the premises sold and shall be a bar to all claim, right of equity of redemption therein, of and against the parties to such action, their heirs and personal representatives, and also against all persons claiming under them subsequent to the filing of the notice of the pendency of the action in which such judgment was rendered; and the purchaser, the purchaser's heirs or assigns shall be let into the possession of the premises so sold on production of such deed or a duly certified copy thereof, and the court may, if necessary, issue a writ of assistance to deliver such possession. Such deed or deeds so made and executed by the sheriff as above set forth shall be forthwith delivered by the sheriff to the clerk of the court to be held by the clerk until the confirmation of the sale, and upon the confirmation thereof the clerk of the court shall thereupon pay to the parties entitled thereto, or to their attorneys, the proceeds of the sale, and shall deliver to the purchaser, the purchaser's assigns or personal representatives, at the sale such deed upon compliance by such purchaser with the terms of such sale, and the payment of any balance of the sale price to be paid. In the event of the failure of such purchaser to pay any part of the purchase price remaining to be paid within 10 days after the confirmation of such sale, the amount so deposited shall be forfeited and paid to the parties who would be entitled to the proceeds of such sale as ordered by the court, and a resale shall be had of said premises, and in such event such deed so executed to the defaulting purchaser shall be destroyed by said clerk, and shall be of no effect. In the event that such sale is not confirmed by the court, the clerk shall forthwith refund to the purchaser at such sale the amount so paid or deposited by the purchaser, and shall likewise destroy such sheriff's deed so executed, and the same shall be of no effect, and a resale of the premises shall be had upon due notice thereof.

846.17 History History: 1973 c. 189 s. 7; Stats. 1973 s. 816.17; Sup. Ct. Order, 67 Wis. 2d 585, 768 (1975); Stats. 1975 s. 846.17; 1993 a. 486.

846.17 Annotation That the balance of the purchase price be paid within 10 days of confirmation of sale or be forfeited is mandatory and is not waivable by the court as a matter of equity. The purchaser has a right to notice of when the sale has been confirmed, when the mortgagor's redemption period ends, and when the 10-day payment period expires. GMAC Mortgage Corp. v. Gisvold, 215 Wis. 2d 459, 572 N.W.2d 466 (1998), 96-1663.

846.17 Annotation This section does not clarify when the 10-day period for paying the remaining purchase price begins to run after a case is remitted following an appeal. When the appeals process interrupts a purchaser's ability to pay the remaining balance of the purchase price, the purchaser is entitled, upon remand, to notice from the circuit court as to when the 10-day period begins to run. First Banking Center v. Twelfth Street Investors LLC, 2011 WI App 103, 336 Wis. 2d 150, 805 N.W.2d 381, 10-0646.



846.18 Tardy confirmation of sale.

846.18  Tardy confirmation of sale. In all cases where a mortgage foreclosure sale has been made but not confirmed and the purchaser or the purchaser's successor or assign has taken possession of the land by virtue of said sale, and occupied it for 6 years from and after said sale, the purchaser may apply for and the court may enter an order confirming said foreclosure sale with the same force and effect as if said confirmation was made as otherwise provided by law.

846.18 History History: 1973 c. 189 s. 7; Stats. 1973 s. 816.18; Sup. Ct. Order, 67 Wis. 2d 585, 768 (1975); Stats. 1975 s. 846.18; 1993 a. 486.

846.18 Annotation This section does not establish that a purchaser may apply for confirmation only after 6 years of occupancy. It provides a remedy for purchasers or their successors or assigns when, for whatever reason, the sale is not confirmed according to the procedures in s. 846.165, but their occupancy for a sufficient period entitles them to confirmation by this alternative route. JP Morgan Chase Bank, NA v. Green, 2008 WI App 78, 311 Wis. 2d 715, 753 N.W.2d 536, 07-1753.



846.25 Discharge after foreclosure.

846.25  Discharge after foreclosure. After a mortgage has been foreclosed by action and the judgment and costs have been paid and satisfaction of the mortgage entered upon the court record, the clerk of circuit court, on request, shall sign a certificate attesting to those facts, which certificate is entitled to record.

846.25 History History: Sup. Ct. Order, 67 Wis. 2d 585, 768 (1975); 1995 a. 224.

846.25 Cross-reference Cross-reference: For redemption from mortgage foreclosure, prior to sale, see s. 846.13.



846.30 Redemption period for land contracts.

846.30  Redemption period for land contracts. If a court finds that the purchaser under a land contract is obligated to make certain payments under that land contract, that the purchaser has failed to make the required payments and that the vendor is entitled to a judgment of strict foreclosure, the court shall set a redemption period of at least 7 working days from the date of the judgment hearing or, if there is no hearing, from the date of the entry of the judgment order. No judgment of strict foreclosure is final until the court enters an order after the expiration of the redemption period confirming that no redemption has occurred and making the judgment of strict foreclosure absolute.

846.30 History History: 1995 a. 250.

846.30 Annotation Equitable title remains with a land contract vendee until a circuit court enters an order under this section confirming the land contract vendee's default following the expiration of the redemption period for strict foreclosure. Steiner v. Wisconsin American Mutual Insurance Company, 2005 WI 72, 281 Wis. 2d 395, 697 N.W.2d 452, 03-1959.

846.30 Annotation The minimum redemption period was enacted to prevent a court from not affording any right to redemption when the vendee, or someone else so entitled, wanted one. Neither this purpose nor the language of the statute supports requiring a period of redemption even if all parties with a right to redemption waive that right. The use of the word shall does not mean that the vendee or whoever has the right to redemption may not waive it. Republic Bank of Chicago v. Lichosyt, 2007 WI App 150, 303 Wis. 2d 474, 736 N.W.2d 153, 06-1578.

846.30 Annotation Case law does not accord the right to redemption in strict foreclosure actions to judgment lienholders. Republic Bank of Chicago v. Lichosyt, 2007 WI App 150, 303 Wis. 2d 474, 736 N.W.2d 153, 06-1578.



846.40 Regulation of foreclosure reconveyances.

846.40  Regulation of foreclosure reconveyances.

846.40(1)(1)  Definitions. In this section:

846.40(1)(a) (a) "Closing" means an in-person meeting to complete final documents incident to the sale of real property or the creation of a mortgage on real property that is conducted by a closing agent who is not employed by, an affiliate of, or employed by an affiliate of, any foreclosure purchaser involved in the closing, and who does not have a business or personal relationship with any foreclosure purchaser involved in the closing other than the provision of real estate settlement services.

846.40(1)(b) (b) "Foreclosed homeowner" means an owner of a residence in foreclosure.

846.40(1)(c) (c) "Foreclosure purchaser" means a person that has acted as the acquirer in a foreclosure reconveyance. "Foreclosure purchaser" also includes a person that has acted in joint venture or joint enterprise with one or more acquirers in a foreclosure reconveyance. "Foreclosure purchaser" does not include any of the following:

846.40(1)(c)1. 1. A natural person who shows that he or she is not in the business of foreclosure purchasing and who has a prior personal relationship with the foreclosed homeowner.

846.40(1)(c)2. 2. A federal or state chartered bank, savings bank, savings and loan association, or credit union.

846.40(1)(d) (d) "Foreclosure reconveyance" means a transaction involving all of the following:

846.40(1)(d)1. 1. The transfer of title to real property by a foreclosed homeowner during a foreclosure proceeding, either by a transfer of interest from the foreclosed homeowner or by the creation of a mortgage or other lien or encumbrance during the foreclosure process.

846.40(1)(d)2. 2. The subsequent conveyance, or promise of a subsequent conveyance, of an interest back to the foreclosed homeowner by the acquirer or a person acting in participation with the acquirer that allows the foreclosed homeowner to possess either the residence in foreclosure or other real property, which interest includes an interest in a land contract, purchase agreement, option to purchase, or lease.

846.40(1)(e) (e) "Primary housing expenses" means the sum of payments for regular principal, interest, rent, utilities, fire and casualty insurance, real estate taxes, and association dues.

846.40(1)(f) (f) "Resale" means a bona fide market sale of the property subject to the foreclosure reconveyance by the foreclosure purchaser to an unaffiliated 3rd party.

846.40(1)(g) (g) "Resale price" means the gross sale price of the property on resale.

846.40(1)(h) (h) "Residence in foreclosure" means residential real property located in this state that consists of one to 4 family dwelling units and with respect to which real property there is a delinquency or default on any loan payment or debt secured by or attached to the residential real property, including land contract payments. The owner of the residential real property may, but is not required to, occupy the residential real property as the owner's principal place of residence.

846.40(2) (2) Contract requirement; form and language. A foreclosure purchaser that enters into any foreclosure reconveyance shall do so by a written contract. Every contract must be written in letters of not less than 12-point boldface type, both in English and in the same language principally used by the foreclosure purchaser and foreclosed homeowner to negotiate the sale of the residence in foreclosure if other than English, and must be fully completed, signed, and dated by the foreclosed homeowner and foreclosure purchaser before the execution of any instrument of conveyance of the residence in foreclosure.

846.40(3) (3) Contract terms.

846.40(3)(a)(a) Every contract required by sub. (2) must contain the entire agreement of the parties and must include all of the following terms:

846.40(3)(a)1. 1. The name, business address, and telephone number of the foreclosure purchaser.

846.40(3)(a)2. 2. The address of the residence in foreclosure.

846.40(3)(a)3. 3. The total consideration to be given by the foreclosure purchaser in connection with or incident to the sale.

846.40(3)(a)4. 4. A complete description of the terms of payment or other consideration, including any services of any nature that the foreclosure purchaser represents he or she will perform for the foreclosed homeowner before or after the sale.

846.40(3)(a)5. 5. The time at which possession is to be transferred to the foreclosure purchaser.

846.40(3)(a)6. 6. A complete description of the terms of any related agreement designed to allow the foreclosed homeowner to remain in possession of the home, such as a rental agreement, repurchase agreement, land contract, or lease with option to purchase.

846.40(3)(a)7. 7. The time for determining the fair market value of the property, as provided under sub. (8) (b) 2. b.

846.40(3)(a)8. 8. A notice of cancellation as provided in sub. (5) (b).

846.40(3)(a)9. 9. Immediately above the statement required by sub. (5) (a), in not less than 14-point boldface type if the contract is printed or in capital letters if the contract is typed, and completed with the name of the foreclosure purchaser, the following notice:

NOTICE REQUIRED BY WISCONSIN LAW

Until your right to cancel this contract has ended, .... (Name of foreclosure purchaser) or anyone working for .... (Name of foreclosure purchaser) CANNOT ask you to sign or have you sign any deed or any other document.

846.40(3)(b) (b) The contract required by this subsection survives delivery of any instrument of conveyance of the residence in foreclosure and has no effect on persons other than the parties to the contract.

846.40(4) (4) Contract cancellation.

846.40(4)(a)(a) In addition to any other right of rescission, the foreclosed homeowner has the right to cancel any contract with a foreclosure purchaser until midnight of the 5th business day following the day on which the foreclosed homeowner signs a contract that complies with subs. (2) to (6) or until 8:00 a.m. on the last day of the period during which the foreclosed homeowner has a right of redemption, whichever occurs first.

846.40(4)(b) (b) Cancellation occurs when the foreclosed homeowner delivers to the foreclosure purchaser, personally or by certified mail, a signed and dated written notice of cancellation. The contract and notice of cancellation form under sub. (5) (b) must contain a street or physical address to which notice of cancellation may be mailed by certified mail or personally delivered. A post office box may be designated for delivery by certified mail only if it is accompanied by a street or physical address at which the notice may be personally delivered. If the notice of cancellation is personally delivered, the foreclosure purchaser must provide a receipt to the foreclosed homeowner. If cancellation is mailed by certified mail, delivery is effective when the notice of cancellation is deposited in the U.S. mail. If cancellation is personally delivered, delivery is effective when the notice of cancellation is handed to the foreclosure purchaser.

846.40(4)(c) (c) A notice of cancellation given by the foreclosed homeowner need not take the particular form provided under sub. (5) (b).

846.40(4)(d) (d) Within 10 days following receipt of a notice of cancellation given in accordance with this subsection, the foreclosure purchaser shall return without condition any original contract and any other documents signed by the foreclosed homeowner.

846.40(5) (5) Notice of cancellation.

846.40(5)(a)(a)

846.40(5)(a)1.1. The contract must contain conspicuously and in immediate proximity to the space reserved for the foreclosed homeowner's signature, in not less than 14-point boldface type if the contract is printed or in capital letters if the contract is typed, the following statement: "You may cancel this contract for the sale of your house without any penalty or obligation at any time before .... (date and time of day). See the attached notice of cancellation form for an explanation of this right."

846.40(5)(a)2. 2. The foreclosure purchaser shall accurately enter the date and time of day on which the cancellation right ends.

846.40(5)(b) (b) The contract must be accompanied by a completed form in duplicate, captioned "Notice of cancellation" in 12-point boldface type if the contract is printed or in capital letters if the contract is typed, followed by a space in which the foreclosure purchaser shall enter the date on which the foreclosed homeowner executes the contract. This form must be attached to the contract, must be easily detachable, and must contain, in not less than 10-point type if the contract is printed or in capital letters if the contract is typed, the following statement:

NOTICE OF CANCELLATION

(Enter date contract signed)

846.40(5)(b)1. 1. You may cancel this contract for the sale of your house, without any penalty or obligation, at any time before .... (date and time of day).

846.40(5)(b)2. 2. To cancel this transaction, you may mail by certified mail or personally deliver a signed and dated copy of this notice of cancellation to .... (name of purchaser) at .... (street or physical address of purchaser's place of business) NOT LATER THAN .... (date and time of day). If you personally deliver this notice of cancellation, .... (name of purchaser) must give you a receipt.

846.40(5)(b)3. 3. I hereby cancel this transaction.

(Date) ....

(Seller's signature) ....

846.40(5)(c) (c) The foreclosure purchaser shall provide the foreclosed homeowner with a copy of the contract and the attached notice of cancellation form at the time the contract is executed by all parties.

846.40(5)(d) (d) The 5-day period under sub. (4) (a) during which the foreclosed homeowner may cancel the contract does not begin to run until all parties to the contract have executed the contract and the foreclosure purchaser has complied with this subsection.

846.40(6) (6) Waiver. Any waiver of the provisions of this section is void and unenforceable as contrary to public policy, except that a foreclosed homeowner may waive the 5-day right to cancel under sub. (4) (a) if the property is subject to a foreclosure sale within the 5 business days and the foreclosed homeowner agrees to waive his or her right to cancel in a handwritten statement signed by all parties holding title to the foreclosed property.

846.40(7) (7) Liability. Any provision in a contract entered into on or after March 6, 2009, that attempts or purports to require arbitration of any dispute arising under this section is void at the option of the foreclosed homeowner.

846.40(8) (8) General prohibitions and requirements.

846.40(8)(a)(a) A foreclosure purchaser may not enter into, or attempt to enter into, a foreclosure reconveyance with a foreclosed homeowner unless all of the following are satisfied:

846.40(8)(a)1. 1. The foreclosure purchaser verifies and can demonstrate that the foreclosed homeowner has a reasonable ability to pay for the subsequent conveyance of an interest back to the foreclosed homeowner. In the case of a lease with an option to purchase, payment ability also includes the reasonable ability to make the lease payments and purchase the property within the term of the option to purchase. There is a rebuttable presumption that a foreclosed homeowner is reasonably able to pay for the subsequent conveyance if the foreclosed homeowner's payments for primary housing expenses and regular principal and interest payments on other personal debt, on a monthly basis, do not exceed 60 percent of the foreclosed homeowner's monthly gross income. There is a rebuttable presumption that the foreclosure purchaser has not verified reasonable payment ability if the foreclosure purchaser has not obtained documents other than a statement by the foreclosed homeowner of assets, liabilities, and income.

846.40(8)(a)2. 2. The foreclosure purchaser and the foreclosed homeowner complete a closing for any foreclosure reconveyance in which the foreclosure purchaser obtains a deed or mortgage from a foreclosed homeowner.

846.40(8)(a)3. 3. The foreclosure purchaser obtains the written consent of the foreclosed homeowner to a grant by the foreclosure purchaser of any interest in the property during such times as the foreclosed homeowner maintains any interest in the property.

846.40(8)(b) (b) A foreclosure purchaser shall do either of the following:

846.40(8)(b)1. 1. Ensure that title to the subject dwelling has been reconveyed to the foreclosed homeowner.

846.40(8)(b)2. 2. Make a payment to the foreclosed homeowner such that the foreclosed homeowner has received consideration in an amount of at least 82 percent of the fair market value of the property within 150 days after either the eviction of, or voluntary relinquishment of possession of the dwelling by, the foreclosed homeowner. The foreclosure purchaser shall make a detailed accounting of the basis for the payment amount, or a detailed accounting of the reasons for failure to make a payment, including providing written documentation of expenses, within this 150-day period. The accounting shall be on a form prescribed by the attorney general, in consultation with the secretary of agriculture, trade and consumer protection. For purposes of this subdivision, all of the following apply:

846.40(8)(b)2.a. a. There is a rebuttable presumption that an appraisal by a person licensed or certified by an agency of the federal government or this state to appraise real estate constitutes the fair market value of the property.

846.40(8)(b)2.b. b. The time for determining the fair market value amount shall be specified in the foreclosure reconveyance contract as either at the time of the execution of the foreclosure reconveyance contract or at resale. If the contract states that the fair market value shall be determined at the time of resale, the fair market value shall be the resale price if it is sold within 120 days after the eviction of, or voluntary relinquishment of the property by, the foreclosed homeowner. If the contract states that the fair market value shall be determined at the time of resale, and the resale is not completed within 120 days after the eviction of, or voluntary relinquishment of the property by, the foreclosed homeowner, the fair market value shall be determined by an appraisal conducted during this 120-day period and payment, if required, shall be made to the foreclosed homeowner, but the fair market value shall be recalculated as the resale price on resale and an additional payment amount, if appropriate based on the resale price, shall be made to the foreclosed homeowner within 15 days after resale, and a detailed accounting of the basis for the payment amount, or a detailed accounting of the reasons for failure to make additional payment, shall be made within 15 days after resale, including providing written documentation of expenses. The accounting shall be on a form prescribed by the attorney general, in consultation with the secretary of agriculture, trade and consumer protection.

846.40(8)(b)2.c. c. "Consideration" means any payment or thing of value provided to the foreclosed homeowner, including unpaid rent or land contract payments owed by the foreclosed homeowner prior to the date of eviction or voluntary relinquishment of the property, reasonable costs paid to 3rd parties necessary to complete the foreclosure reconveyance transaction, payment of money to satisfy a debt or legal obligation of the foreclosed homeowner, the reasonable cost of repairs for damage to the dwelling caused by the foreclosed homeowner, or a penalty imposed by a court for the filing of a frivolous claim in an eviction action under sub. (9). "Consideration" does not include amounts imputed as a down payment or fee to the foreclosure purchaser, or a person acting in participation with the foreclosure purchaser, incident to a land contract, lease, or option to purchase entered into as part of the foreclosure reconveyance, except for reasonable costs paid to 3rd parties necessary to complete the foreclosure reconveyance.

846.40(8)(c) (c) A foreclosure purchaser may not enter into repurchase or lease terms as part of the subsequent conveyance that are unfair or commercially unreasonable, or engage in any other unfair conduct.

846.40(8)(d) (d) A foreclosure purchaser may not represent, directly or indirectly, any of the following:

846.40(8)(d)1. 1. That the foreclosure purchaser is acting as an advisor or consultant, or in any other manner represent that the foreclosure purchaser is acting on behalf of the foreclosed homeowner.

846.40(8)(d)2. 2. That the foreclosure purchaser has certification or licensure that the foreclosure purchaser does not have, or that the foreclosure purchaser is not a member of a licensed profession if that is untrue.

846.40(8)(d)3. 3. That the foreclosure purchaser is assisting the foreclosed homeowner to save the house, or a substantially similar phrase.

846.40(8)(d)4. 4. That the foreclosure purchaser is assisting the foreclosed homeowner in preventing a completed foreclosure if the result of the transaction is that the foreclosed homeowner will not complete a redemption of the property.

846.40(8)(e) (e) A foreclosure purchaser may not make any other statements, directly or by implication, or engage in any other conduct that is false, deceptive, or misleading, or that has the likelihood to cause confusion or misunderstanding, including statements regarding the value of the residence in foreclosure, the amount of proceeds the foreclosed homeowner will receive after a foreclosure sale, any contract term, or the foreclosed homeowner's rights or obligations incident to or arising out of the foreclosure reconveyance.

846.40(8)(f) (f) Until the time during which the foreclosed homeowner may cancel the transaction has fully elapsed, a foreclosure purchaser may not do any of the following:

846.40(8)(f)1. 1. Accept from the foreclosed homeowner an execution of, or induce the foreclosed homeowner to execute, any instrument of conveyance of any interest in the residence in foreclosure.

846.40(8)(f)2. 2. Record or file with the register of deeds any document, including any instrument of conveyance, signed by the foreclosed homeowner.

846.40(8)(f)3. 3. Transfer or encumber or purport to transfer or encumber any interest in the residence in foreclosure to any 3rd party, provided no grant of any interest or encumbrance is defeated or affected as against a bona fide purchaser or encumbrance for value and without notice of a violation of this subdivision. Knowledge on the part of any such person or entity that the property was residential real property in foreclosure does not constitute notice of a violation of this subdivision. This subdivision does not abrogate any duty of inquiry that exists as to rights or interests of persons in possession of the residence in foreclosure.

846.40(8)(f)4. 4. Pay the foreclosed homeowner any consideration.

846.40(8)(g) (g) If a foreclosure purchaser extends credit to, or arranges for credit to be extended to, the foreclosed homeowner, the foreclosure purchaser or other person with whom the foreclosure purchaser has arranged for the extension of credit shall comply with all requirements specified in Regulation Z under the federal Truth in Lending Act, 12 CFR 226, that apply to a creditor, as defined in 12 CFR 226.2 (a) (17) (i), in a residential mortgage transaction, as defined in 12 CFR 226.2 (24), regardless of whether the foreclosure purchaser or other person extending credit actually meets the definition of a creditor under 12 CFR 226.2 (a) (17) (i).

846.40(9) (9) Stay of proceedings in eviction actions.

846.40(9)(a)(a) A court hearing an eviction action against a foreclosed homeowner shall stay the proceedings, without the imposition of a bond, if a defendant makes a prima facie showing of all of the following:

846.40(9)(a)1. 1. That any of the following applies to the defendant:

846.40(9)(a)1.a. a. The defendant has commenced an action concerning a foreclosure reconveyance with respect to the property that is the subject of the eviction action.

846.40(9)(a)1.b. b. The defendant asserts, in connection with a foreclosure reconveyance, any violation of this section or a claim or affirmative defense of fraud, false pretense, false promise, misrepresentation, misleading statement, or deceptive practice.

846.40(9)(a)2. 2. That the defendant owned the foreclosed residence.

846.40(9)(a)3. 3. That the defendant conveyed title to the foreclosed residence to a 3rd party upon a promise that the defendant would be allowed to occupy the foreclosed residence or other real property in which the foreclosure purchaser or a person acting in participation with the foreclosure purchaser has an interest and that the foreclosed residence or other real property would be the subject of a foreclosure reconveyance.

846.40(9)(a)4. 4. That since the conveyance to the 3rd party, the defendant has continuously occupied the foreclosed residence or other real property in which the foreclosure purchaser or a person acting in participation with the foreclosure purchaser has an interest.

846.40(9)(b) (b) For purposes of par. (a), notarized affidavits are acceptable means of proof for meeting the defendant's burden of proof. A defendant may request, and upon a showing of good cause the court may grant, up to an additional 2 weeks to produce evidence to make the prima facie showing required under par. (a).

846.40(9)(c) (c) The stay under this subsection shall remain in effect for 90 days if the defendant has not yet commenced and does not commence, within 90 days from the issuance of the stay, an action in connection with a foreclosure reconveyance transaction. If the defendant has commenced, or commences within 90 days from the issuance of the stay, an action in connection with a foreclosure reconveyance transaction, the stay shall remain in effect until the court hearing the action related to the foreclosure reconveyance renders a final decision in the matter.

846.40(10) (10) Enforcement.

846.40(10)(a)(a) A violation of this section shall be considered a fraud.

846.40(10)(b) (b) A foreclosed homeowner against whom a violation of this section is committed may bring an action for damages.

846.40(10)(c) (c) A court may order punitive damages under s. 895.043 for a violation of this section.

846.40(10)(d) (d)

846.40(10)(d)1.1. A foreclosure purchaser who violates this section by engaging in any practice that would operate as a fraud or deceit upon a foreclosed homeowner may be fined not more than $50,000 or imprisoned for not more than one year in the county jail or both.

846.40(10)(d)2. 2. In the absence of additional misconduct, a failure of the parties to complete a foreclosure reconveyance transaction shall not subject a foreclosure purchaser to the criminal penalties under subd. 1.

846.40 History History: 2009 a. 2.



846.45 Regulation of foreclosure consultants.

846.45  Regulation of foreclosure consultants.

846.45(1)(1)  Definitions. In this section, unless the context requires otherwise:

846.45(1)(a) (a) "Contract" means an agreement, or any term in an agreement, between a foreclosure consultant and a foreclosed homeowner for the rendition of any service.

846.45(1)(b) (b) "Foreclosed homeowner" has the meaning given in s. 846.40 (1) (b).

846.45(1)(c) (c)

846.45(1)(c)1.1. Except as provided in subd. 2., "foreclosure consultant" means a person who, directly or indirectly, makes a solicitation, representation, or offer to a foreclosed homeowner to perform for compensation, or who for compensation performs, any service that the person in any manner represents will in any manner do any of the following:

846.45(1)(c)1.a. a. Stop or postpone the foreclosure sale.

846.45(1)(c)1.b. b. Obtain any forbearance from a beneficiary or mortgagee.

846.45(1)(c)1.c. c. Obtain a waiver of an acceleration clause contained in a promissory note or contract secured by a mortgage on the residence in foreclosure or contained in the mortgage.

846.45(1)(c)1.d. d. Assist the foreclosed homeowner to obtain a loan or advance of funds.

846.45(1)(c)1.e. e. Avoid or ameliorate the impairment of the foreclosed homeowner's credit resulting from the recording of a lis pendens or the conduct of a foreclosure sale.

846.45(1)(c)1.f. f. Save the residence in foreclosure from foreclosure.

846.45(1)(c)2. 2. "Foreclosure consultant" does not include any of the following:

846.45(1)(c)2.a. a. A person licensed to practice law in this state when the person renders service in the course of his or her practice as an attorney at law.

846.45(1)(c)2.b. b. A person licensed as a real estate broker or salesperson under ch. 452 when the person engages in acts for which licensure under that chapter is required, unless the person is engaged in offering services designed to, or purportedly designed to, enable the foreclosed homeowner to retain possession of the residence in foreclosure.

846.45(1)(c)2.c. c. A person certified or licensed to practice as a certified public accountant under ch. 442 when the person is acting in any capacity for which the person is certified or licensed under that chapter.

846.45(1)(c)2.d. d. A person, or the person's authorized agent, acting under the express authority or written approval of the department of housing and urban development or other department or agency of the United States or this state to provide services.

846.45(1)(c)2.e. e. A person who holds or is owed an obligation secured by a lien on any residence in foreclosure when the person performs services in connection with this obligation or lien if the obligation or lien did not arise as the result of or as part of a proposed foreclosure reconveyance.

846.45(1)(c)2.f. f. A person or entity doing business under any law of this state, or of the United States, relating to a financial institution, as defined in s. 214.01 (1) (jn), to a lender licensed under s. 138.09, to an insurance company, or to a mortgagee that is a federal department of housing and urban development approved mortgagee; a subsidiary or affiliate of any of these persons or entities; or an agent or employee of any of these persons or entities while engaged in the business of these persons or entities.

846.45(1)(c)2.g. g. A person registered under s. 224.72 as a mortgage banker, loan originator, or mortgage broker, when acting under the authority of that registration.

846.45(1)(c)2.h. h. A judgment creditor of the foreclosed homeowner, to the extent that the judgment creditor's claim accrued prior to the recording of the lis pendens in the foreclosure action.

846.45(1)(c)2.i. i. A foreclosure purchaser.

846.45(1)(c)2.j. j. An adjustment service company licensed under s. 218.02, but only when engaged in business unrelated to real estate.

846.45(1)(d) (d) "Foreclosure purchaser" has the meaning given in s. 846.40 (1) (c).

846.45(1)(e) (e) "Foreclosure reconveyance" has the meaning given in s. 846.40 (1) (d).

846.45(1)(f) (f) "Person" means any individual, partnership, corporation, limited liability company, association, or other group, however organized.

846.45(1)(g) (g) "Residence in foreclosure" has the meaning given in s. 846.40 (1) (h).

846.45(1)(h) (h) "Service" includes any of the following:

846.45(1)(h)1. 1. Debt, budget, or financial counseling of any type.

846.45(1)(h)2. 2. Receiving money for the purpose of distributing it to creditors in payment or partial payment of any obligation secured by a lien on a residence in foreclosure.

846.45(1)(h)3. 3. Contacting creditors on behalf of a foreclosed homeowner.

846.45(1)(h)4. 4. Arranging or attempting to arrange for a delay or postponement of the time of sale of the residence in foreclosure.

846.45(1)(h)5. 5. Advising the filing of any document, or assisting in any manner in the preparation of any document for filing, with a bankruptcy court.

846.45(1)(h)6. 6. Giving any advice, explanation, or instruction to a foreclosed homeowner that in any manner relates to curing a default in or reinstating an obligation secured by a lien on the residence in foreclosure, the full satisfaction of that obligation, or the postponement or avoidance of a sale of a residence in foreclosure, under a power of sale contained in any mortgage.

846.45(2) (2) Cancellation of foreclosure consultant contract.

846.45(2)(a)(a) In addition to any other right under law to rescind a contract, a foreclosed homeowner has the right to cancel a contract until midnight of the 3rd business day after the day on which the foreclosed homeowner signs a contract that complies with sub. (3).

846.45(2)(b) (b)

846.45(2)(b)1.1. Cancellation occurs when the foreclosed homeowner delivers, personally or by certified mail, written notice of cancellation to the foreclosure consultant at the foreclosure consultant's address specified in the contract.

846.45(2)(b)2. 2. If notice of cancellation is given by certified mail, cancellation is effective when the notice is deposited in the U.S. mail, properly addressed with postage prepaid. If notice of cancellation is personally delivered, the foreclosure consultant must give the foreclosed homeowner a receipt. Cancellation, if personally delivered, is effective when the foreclosed homeowner hands the notice to the foreclosure consultant.

846.45(2)(c) (c) Notice of cancellation given by the foreclosed homeowner need not take the particular form provided with the contract under sub. (3) (e). However expressed, notice is effective if it indicates the intention of the foreclosed homeowner not to be bound by the contract.

846.45(3) (3) Contract.

846.45(3)(a)(a) Every contract must be in writing and must fully disclose the exact nature of the foreclosure consultant's services and the total amount and terms of compensation.

846.45(3)(b) (b) The following notice, printed in not less than 14-point boldface type and completed with the name of the foreclosure consultant, must be printed immediately above the statement required by par. (c):

NOTICE REQUIRED BY WISCONSIN LAW

.... (name of foreclosure consultant) or anyone working for him or her CANNOT do any of the following:

846.45(3)(b)1. 1. Take any money from you or ask you for money until .... (name of foreclosure consultant) has completely finished doing everything he or she said he or she would do.

846.45(3)(b)2. 2. Ask you to sign or have you sign any lien, mortgage, or deed.

846.45(3)(c) (c) The contract must be written both in English and in the same language as principally used by the foreclosure consultant to describe his or her services or to negotiate the contract if other than English, must be dated and signed by the foreclosed homeowner, and must contain in immediate proximity to the space reserved for the foreclosed homeowner's signature, in not less than 10-point boldface type, the following statement: "You, the owner, may cancel this transaction at any time prior to midnight of the 3rd business day after the date of this transaction. See the attached notice of cancellation form for an explanation of this right."

846.45(3)(d) (d) The notice of cancellation form under par. (e) must contain, and the contract must contain on the first page, in a type size that is no smaller than that generally used in the body of the document, both of the following:

846.45(3)(d)1. 1. The name and street or physical address of the foreclosure consultant to which the notice of cancellation is to be mailed by certified mail or personally delivered. A post office box does not constitute a physical address. A post office box may be designated for delivery by certified mail only if it is accompanied by a street or physical address at which the notice may be personally delivered.

846.45(3)(d)2. 2. The date the foreclosed homeowner signed the contract.

846.45(3)(e) (e) The contract must be accompanied by a completed form in duplicate, captioned "Notice of cancellation." This form must be attached to the contract, must be easily detachable, and must contain, in not less than 10-point type and written in the same language or languages as used in the contract, the following statement:

NOTICE OF CANCELLATION

(Enter date of transaction)

846.45(3)(e)1. 1. You may cancel this transaction, without any penalty or obligation, within 3 business days from the above date.

846.45(3)(e)2. 2. To cancel this transaction, you may either mail by certified mail or personally deliver a signed and dated copy of this notice of cancellation, or any other written notice of cancellation, to .... (name of foreclosure consultant) at .... (street or physical address of foreclosure consultant's place of business) NOT LATER THAN MIDNIGHT OF .... (date). If you personally deliver a notice of cancellation, .... (name of foreclosure consultant) must give you a receipt.

846.45(3)(e)3. 3. I hereby cancel this transaction.

(Date) ....

(Owner's signature) ....

846.45(3)(f) (f) The foreclosure consultant shall provide the foreclosed homeowner with a copy of the contract and the attached notice of cancellation immediately upon execution of the contract.

846.45(3)(g) (g) The 3 business days during which the foreclosed homeowner may cancel the contract shall not begin to run until the foreclosure consultant has complied with this subsection.

846.45(4) (4) Violations. It is a violation of this section for a foreclosure consultant to do any of the following:

846.45(4)(a) (a) Claim, demand, charge, collect, or receive any compensation until after the foreclosure consultant has fully performed each and every service the foreclosure consultant contracted to perform or represented that he or she would perform.

846.45(4)(b) (b) Claim, demand, charge, collect, or receive any fee, interest, or any other compensation for any reason that exceeds 8 percent per year of the amount of any loan that the foreclosure consultant may make to the foreclosed homeowner. Any loan may not, as provided in par. (c), be secured by the residence in foreclosure or any other real or personal property.

846.45(4)(c) (c) Take a wage assignment, a lien of any type on real or personal property, or any other security to secure the payment of compensation. Any security taken to secure the payment of compensation is void and unenforceable.

846.45(4)(d) (d) Receive any consideration from any 3rd party in connection with services rendered to a foreclosed homeowner unless the consideration is first fully disclosed to the foreclosed homeowner.

846.45(4)(e) (e) Acquire any interest, directly or indirectly or by means of a subsidiary or affiliate, in a residence in foreclosure from a foreclosed homeowner with whom the foreclosure consultant has contracted.

846.45(4)(f) (f) Except as otherwise provided by law, take any power of attorney from a foreclosed homeowner for any purpose.

846.45(4)(g) (g) Induce or attempt to induce any foreclosed homeowner to enter into a contract that does not comply in all respects with subs. (2) and (3).

846.45(4)(h) (h) Fail to give a receipt to a foreclosed homeowner if the foreclosed homeowner personally delivers timely written notice of cancellation of a contract under sub. (2) (b).

846.45(5) (5) Waiver not allowed. Any waiver by a foreclosed homeowner of this section or of a foreclosed homeowner's rights under this section is void and unenforceable as contrary to public policy. Any attempt by a foreclosure consultant to induce a foreclosed homeowner to waive the foreclosed homeowner's rights is a violation of this section.

846.45(6) (6) Penalties and remedies.

846.45(6)(a)(a) The department of agriculture, trade and consumer protection may investigate violations of this section under ss. 93.14 and 93.15.

846.45(6)(b) (b) Any person suffering a pecuniary loss because of a violation of this section may commence an action against the violator. If the court determines that the person suffered a pecuniary loss because of the violation, the court shall award the person twice the amount of the pecuniary loss or $200, whichever is greater, for each violation, together with costs and, notwithstanding s. 814.04 (1), reasonable attorney fees.

846.45(6)(c) (c) The department of agriculture, trade and consumer protection may commence an action to restrain a violation of this section. In addition to providing any equitable relief, the court may award any person who suffered a pecuniary loss because of the violation twice the amount of the pecuniary loss or $200, whichever is greater, for each violation.

846.45(6)(d) (d) The department of agriculture, trade and consumer protection or the district attorney may commence an action to recover a forfeiture of not less than $100 nor more than $10,000 for a violation of this section.

846.45(6)(e) (e) Whoever violates this section may be fined not less than $25 nor more than $10,000 or imprisoned for not more than one year in the county jail, or both.

846.45(7) (7) Contract provision for arbitration voidable. Any provision in a contract entered into on or after March 6, 2009, that attempts or purports to require arbitration of any dispute arising under this section is voidable at the option of the foreclosed homeowner.

846.45(8) (8) Statutory conflicts related to adjustment service companies. To the extent that any provision of this section is inconsistent with s. 218.02 with respect to a foreclosure consultant that is licensed under s. 218.02 and engages in adjustment service company business related to real estate, the provisions of this section shall supersede any conflicting provision of s. 218.02.

846.45 History History: 2009 a. 2.






847. Miscellaneous real estate actions.

847.01 Action by settler on public lands.

847.01  Action by settler on public lands. A settler on the public lands of the United States, under the laws thereof may maintain an action to recover possession of the lands settled upon or claimed, or an action for injury to, or interference with such lands. Such action may not be brought unless the land claimed is staked or otherwise marked out so that its boundaries can be readily traced and the extent of the claim known and unless the plaintiff occupies the land or has made improvements thereon to the value of $50. An action under this section, may not be brought if the land claimed exceeds 160 acres, located in one body or in different parcels, or if for 6 months next preceding the commencement of the action the plaintiff has not occupied or has neglected to cultivate the land claimed.

847.01 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 768 (1975).



847.03 Removal of restrictions.

847.03  Removal of restrictions.

847.03(1) (1) If all or part of the area of any city, village or town block is affected by restrictive deed provisions, restrictive covenants or agreements, if the first restriction affecting the property has existed for 30 years or more and if 75% or more of the area of the city, village or town block has not been developed with buildings of the type allowed by the restrictions, the owner of any part of the block may commence an action in the circuit court of the county where the land lies to remove the restrictive deed provisions, restrictive covenants or agreements. All adjacent property owners shall be named as defendants and shall be served with a copy of the complaint.

847.03(2) (2) Notice of the commencement of the action, including a description of the area affected, shall be published in the county as a class 3 notice, under ch. 985. A lis pendens shall be filed in the office of the register of deeds upon commencement of the action.

847.03(3) (3) The court may enter a judgment releasing the area from the effect of any restrictive deed provision, restrictive covenant or agreement contained whether the same appears in the deed to the area or block involved or in the deed to other lands or lots. No costs may be allowed or taxed against the defendants in such action.

847.03(4) (4) Any property owner affected by the removal of the restrictions may petition in the action, to be allowed actual damages to compensate the owner for any actual damages the owner may sustain by such removal. No damages may flow automatically from the removal and damages shall be allowed by the court only upon a showing of actual injury. The court in granting or denying same shall take into consideration the development of the surrounding area including the commercial development in the immediate neighborhood.

847.03 History History: 1973 c. 189; Sup. Ct. Order, 67 Wis. 2d 585, 768 (1975); 1977 c. 449; 1993 a. 246, 486.



847.05 Actions between cotenants.

847.05  Actions between cotenants. One joint tenant or tenant in common, or his or her personal representative, may maintain an action for money had and received against a cotenant for receiving more than the cotenant's just proportion of the rents or profits of the estate owned by them as joint tenants or tenants in common.

847.05 History History: Sup. Ct. Order, 67 Wis. 2d 585, 768 (1975); 1993 a. 486; 2001 a. 102.

847.05 Annotation Rental payments may be due when the conduct of one cotenant results in the ouster of the other. Heyse v. Heyse, 47 Wis. 2d 27, 176 N.W.2d 316 (1970).



847.07 Correction of description in conveyance.

847.07  Correction of description in conveyance.

847.07(1)(1) The circuit court of any county in which a conveyance of real estate has been recorded may make an order correcting the description in the conveyance on proof being made to the satisfaction of the court that any of the following applies:

847.07(1)(a) (a) The conveyance contains an erroneous description, not intended by the parties to the conveyance.

847.07(1)(b) (b) The description is ambiguous and does not clearly or fully describe the premises intended to be conveyed.

847.07(1)(c) (c) The grantor of the conveyance is dead, a nonresident of the state, a corporation that has ceased to exist, or a personal representative, guardian, trustee, or other person authorized to convey who has been discharged from his or her trust and the grantee or his or her heirs, legal representatives, or assigns have been in the quiet, undisturbed, and peaceable possession of the premises intended to be conveyed from the date of the conveyance.

847.07(2) (2) This section does not prevent an action for the reformation of any conveyance, and if in any doubt the court shall direct the action to be brought.

847.07 History History: Sup. Ct. Order, 67 Wis. 2d 585, 768 (1975); 1977 c. 449; 2001 a. 102.

847.07 Annotation While no Wisconsin precedent specifically requires the original parties to be before the court, the presence of a party who has acquired intervening rights is ordinarily enough to defeat reformation. Chandelle Enterprises, LLC v. XLNT Dairy Farm, Inc. 2005 WI App 110, 282 Wis. 2d 806, 699 N.W.2d 241, 04-2423.

847.07 Annotation There is no statutory authority for accomplishing a correction of the description of the property conveyed by deed by recording a broker's affidavit. This section and its predecessor establish the proper procedure for seeking such a correction. Smiljanic v. Niedermeyer, 2007 WI App 182, 304 Wis. 2d 197, 737 N.W.2d 436, 06-3083.



847.09 Discharge of mortgage or lien by court.

847.09  Discharge of mortgage or lien by court. The circuit court of any county in which a mortgage, lien or charge is recorded may make an order discharging the mortgage, lien or charge of record on proof being made to the satisfaction of the court that the mortgage, lien or charge has been fully paid or satisfied and that the mortgagee or the owner of the lien or charge or his or her assignee is a corporation which has ceased to exist or which has no officer or agent in this state competent to discharge the same of record or that the mortgagee or the owner of the lien or charge or his or her assignee is a nonresident of the county where the mortgage, lien or charge is recorded, or is deceased, and in such case, that there is no administrator of the estate under the authority of this state. The register of deeds shall record the order or a copy thereof, certified by the clerk under the seal of the court, and the record shall have the same effect as the record of discharge by a mortgagee or owner of a lien or charge duly executed and acknowledged.

847.09 History History: Sup. Ct. Order, 67 Wis. 2d 585, 768 (1975); 1977 c. 449.



847.10 Antenna facilities.

847.10  Antenna facilities. No restrictive deed provision, restrictive covenant or agreement that affects satellite antennas with a diameter of 2 feet or less may be applied to any property on or after May 6, 1994, unless one of the following applies:

847.10(1) (1) The restrictive deed provision, restrictive covenant or agreement has a reasonable and clearly defined aesthetic or public health or safety objective.

847.10(2) (2) The restrictive deed provision, restrictive covenant or agreement does not impose an unreasonable limitation on, or prevent, the reception of satellite-delivered signals by a satellite antenna with a diameter of 2 feet or less.

847.10(3) (3) The restrictive deed provision, restrictive covenant or agreement does not impose costs on a user of a satellite antenna with a diameter of 2 feet or less that exceed 10% of the purchase price and installation fee of the antenna and associated equipment.

847.10 History History: 1993 a. 400.






851. Probate — definitions and general provisions.

851.002 Definitions.

851.002  Definitions. The definitions in ss. 851.01 to 851.31 apply to chs. 851 to 882.

851.002 History History: 1979 c. 89; 1997 a. 188.

851.002 Annotation Wisconsin's New Probate Code. Erlanger. Wis. Law. Oct. 1998.



851.01 Administration.

851.01  Administration. "Administration" means any proceeding relating to a decedent's estate whether testate or intestate.



851.03 Beneficiary.

851.03  Beneficiary. "Beneficiary" means any person nominated in a will to receive an interest in property other than in a fiduciary capacity.



851.035 Conscious presence.

851.035  Conscious presence. "Conscious presence" means within the range of any of a person's senses.

851.035 History History: 1997 a. 188.



851.04 Court.

851.04  Court. "Court" means the circuit court or judge assigned to exercise probate jurisdiction.

851.04 History History: 1977 c. 449.



851.05 Decedent.

851.05  Decedent. "Decedent" means the deceased person whose estate is subject to administration.



851.055 Deferred marital property.

851.055  Deferred marital property. "Deferred marital property" means any property that satisfies all of the following:

851.055(1) (1) Is not classified by ch. 766.

851.055(1m) (1m) Is not classified as individual property or marital property under a valid marital property agreement, unless the marital property agreement provides otherwise.

851.055(2) (2) Was acquired while the spouses were married.

851.055(3) (3) Would have been classified as marital property under ch. 766 if the property had been acquired when ch. 766 applied.

851.055 History History: 1985 a. 37; 1987 a. 393; 1997 a. 188; 2005 a. 216.



851.06 Determination date.

851.06  Determination date. "Determination date" has the meaning given under s. 766.01 (5).

851.06 History History: 1985 a. 37.



851.065 Devise.

851.065  Devise. "Devise", when used as a noun, means a testamentary disposition of any real or personal property by will. "Devise", when used as a verb, means to dispose of any real or personal property by will.

851.065 History History: 1997 a. 188.



851.07 Distributee.

851.07  Distributee. "Distributee" means any person to whom property of a decedent is distributed other than in payment of a claim, or who is entitled to property of a decedent under the decedent's will or under the statutes of intestate succession.

851.07 History History: 1993 a. 486.



851.08 Domestic partner.

851.08  Domestic partner. "Domestic partner" has the meaning given in s. 770.01 (1) and "domestic partnership" has the meaning given in s. 770.01 (2).

851.08 History History: 2009 a. 28.



851.09 Heir.

851.09  Heir. "Heir" means any person, including the surviving spouse, who is entitled under the statutes of intestate succession to an interest in property of a decedent. The state is an heir of the decedent and a person interested under s. 45.51 (10) and (11) when the decedent was a member of a Wisconsin veterans home operated by the department of veterans affairs under s. 45.50 at the time of the decedent's death.

851.09 History History: 1973 c. 333 s. 201m; 1993 a. 486; 1999 a. 63; 2005 a. 22.



851.11 Intestate succession.

851.11  Intestate succession. "Intestate succession" means succession to title to property of a decedent by reason of ch. 852, without regard to whether the property descends or is distributed.



851.13 Issue.

851.13  Issue. "Issue" means children, grandchildren, great-grandchildren, and lineal descendants of more remote degrees, including those who occupy that relation by reason of adoption under s. 854.20 and nonmarital children and their lineal descendants to the extent provided by s. 852.05.

851.13 History History: 1981 c. 391; 1983 a. 447; 1997 a. 188.



851.15 Mortgage.

851.15  Mortgage. "Mortgage" means any agreement or arrangement in which property is used as security.



851.17 Net estate.

851.17  Net estate. "Net estate" means all property subject to administration less the property selected by the surviving spouse or surviving domestic partner under s. 861.33, the allowances made by the court under ss. 861.31, 861.35 and 861.41 except as those allowances are charged by the court against the intestate share of the recipient, administration, funeral and burial expenses, the amount of claims paid and federal and state estate taxes payable out of such property.

851.17 History History: 1987 a. 27; 2009 a. 28.



851.19 Person.

851.19  Person. "Person" includes natural persons, corporations and other organizations.



851.21 Person interested.

851.21  Person interested.

851.21(1)(1)  Who are "persons interested". The following are "persons interested":

851.21(1)(a) (a) An heir of the decedent.

851.21(1)(b) (b) Except as provided in s. 853.32 (2) (e), a beneficiary named in any document offered for probate as the will of the decedent and includes a person named or acting as a trustee of any trust, inter vivos or testamentary, named as a beneficiary.

851.21(1)(c) (c) A beneficiary of a trust created under any document offered for probate as the will of the decedent.

851.21(1)(d) (d) A person named as personal representative in any document offered for probate as the will of the decedent.

851.21(1)(e) (e) Additional persons as the court by order includes as "interested persons".

851.21(2) (2) Who cease to be "persons interested". The following cease to be "persons interested":

851.21(2)(a) (a) An heir of the decedent who is not a beneficiary under the will of the decedent, upon admission of the will to probate under ch. 856 or entry of a statement of informal administration under ch. 865.

851.21(2)(b) (b) A beneficiary named in documents offered for probate as the will of the decedent who is not an heir of the decedent, upon denial of probate to such documents.

851.21(2)(c) (c) A person named as personal representative or testamentary trustee in the will of the decedent, upon the person's failure to be appointed, the denial of letters by the court, or upon the person's discharge.

851.21(2)(d) (d) A beneficiary under the will of a decedent, upon full distribution to the beneficiary.

851.21(2)(e) (e) A beneficiary of a trust created under documents offered for probate as the will of the decedent upon the admission of the decedent's will to probate and the issuance of letters of trust to the trustee.

851.21(3) (3) Additional persons interested. In any proceedings in which the interest of a trustee of an inter vivos or testamentary trust, including a trust under documents offered for probate, conflicts with the trustee's duty as a personal representative, or in which the trustee or competent beneficiary of the trust cannot represent the interest of the beneficiary under the doctrine of virtual representation, the beneficiary is a person interested in the proceedings.

851.21 History History: 1973 c. 39; 1993 a. 486; 2005 a. 216.

851.21 Annotation A trust for the benefit of grandchildren includes an illegitimate child whose parents entered into a void marriage after the child's birth. In re Trust of Parsons, 56 Wis. 2d 613, 203 N.W.2d 40 (1973).

851.21 Annotation Testamentary dispositions to "children" as including illegitimates — a change in Wisconsin law? 57 MLR 174.



851.23 Personal representative.

851.23  Personal representative. "Personal representative" means any person to whom letters to administer a decedent's estate have been granted by the court or by the probate registrar under ch. 865, but does not include a special administrator.

851.23 History History: 1973 c. 39.



851.27 Property.

851.27  Property. "Property" means any interest, legal or equitable, in real or personal property, without distinction as to kind, including money, rights of a beneficiary under a contractual arrangement, choses in action and anything else that may be the subject of ownership.

851.27 History History: 1997 a. 188.



851.29 Sale.

851.29  Sale. "Sale" includes an option or agreement to transfer whether the consideration is cash or credit. It includes exchange, partition and settlement of title disputes. The intent of this section is to extend and not to limit the meaning of "sale".



851.295 Surviving domestic partner.

851.295  Surviving domestic partner. "Surviving domestic partner" means a person who was in a domestic partnership under ch. 770 with the decedent, at the time of the decedent's death.

851.295 History History: 2009 a. 28.



851.30 Surviving spouse.

851.30  Surviving spouse.

851.30(1)(1) Subject to sub. (2), "surviving spouse" means a person who was married to the decedent at the time of the decedent's death.

851.30(2) (2) "Surviving spouse" does not include any of the following:

851.30(2)(a) (a) An individual who obtains or consents to a final decree or judgment of divorce from the decedent or an annulment of their marriage, if the decree or judgment is not recognized as valid in this state, unless they subsequently participate in a marriage ceremony purporting to marry each other or they subsequently hold themselves out as husband and wife.

851.30(2)(b) (b) An individual who, following an invalid decree or judgment of divorce or annulment obtained by the decedent, participates in a marriage ceremony with a 3rd individual.

851.30(2)(c) (c) An individual who was party to a valid proceeding concluded by an order purporting to terminate all property rights based on the marriage.

851.30 History History: 1997 a. 188.



851.31 Will.

851.31  Will. Unless the context or subject matter indicates otherwise, "will" includes a codicil and any document incorporated by reference in a testamentary document under s. 853.32 (1) or (2). "Will" does not include a copy, unless the copy has been proven as a will under s. 856.17, but "will" does include a properly executed duplicate original.

851.31 History History: 1997 a. 188; 2005 a. 216.



851.40 Basis for attorney fees.

851.40  Basis for attorney fees.

851.40(1) (1) Any attorney performing services for the estate of a deceased person in any proceeding under chs. 851 to 879, including a proceeding for informal administration under ch. 865, shall be entitled to just and reasonable compensation for such services.

851.40(2) (2) Any personal representative, heir, beneficiary under a will or other interested party may petition the court to review any attorney's fee which is subject to sub. (1). If the decedent died intestate or the testator's will contains no provision concerning attorney fees, the court shall consider the following factors in determining what is a just and reasonable attorney's fee:

851.40(2)(a) (a) The time and labor required.

851.40(2)(b) (b) The experience and knowledge of the attorney.

851.40(2)(c) (c) The complexity and novelty of the problems involved.

851.40(2)(d) (d) The extent of the responsibilities assumed and the results obtained.

851.40(2)(e) (e) The sufficiency of assets properly available to pay for the services, except that the value of the estate may not be the controlling factor.

851.40 History History: 1975 c. 329; 1993 a. 490.

851.40 Cross-reference Cross-reference: See s. 865.16 (1m) review of attorney fees by the probate registrar.

851.40 Annotation An attorney's failure to communicate with one of the heirs, in violation of a court order, was an appropriate basis for reducing attorney fees. In Matter of Estate of Huehne, 175 Wis. 2d 33, 498 N.W.2d 870 (Ct. App. 1993).

851.40 Annotation An attorney's fee based on a contract to pay the attorney 4% of the gross estate violated sub. (2) (e). Reduction was a proper exercise of judicial discretion. Estate of Konopka, 175 Wis. 2d 100, 498 N.W.2d 853 (Ct. App. 1993).

851.40 Annotation Sub. (1) did not authorize payment for an attorney's services when it was in the estate's interest to let the interested parties litigate an issue and when, if the attorney's position prevailed, no property would have been added to the estate. Bell v. Neugart, 2002 WI App 180, 256 Wis. 2d 969, 650 N.W.2d 52, 01-2533.

851.40 Annotation Professional responsibility and probate practices. Martin, 1975 WLR 911.



851.50 Status of adopted persons.

851.50  Status of adopted persons. The status of adopted persons for purposes of inheritance and transfers under wills or other governing instruments, as defined in s. 854.01 (2), is governed by ss. 854.20 and 854.21.

851.50 History History: 1997 a. 188; 2005 a. 216.



851.55 Simultaneous death.

851.55  Simultaneous death. The transfer of or title to property that depends upon priority of death with respect to 2 or more persons who die simultaneously is governed by s. 854.03.

851.55 History History: 1977 c. 214, 449; 1983 a. 186; 1993 a. 486; 1997 a. 188.



851.70 Presumption in favor of orders.

851.70  Presumption in favor of orders. When the validity of any order or judgment of a circuit court in a probate proceeding or certificate to terminate a life estate or joint tenancy in a death tax proceeding is drawn in question in another action or proceeding, everything necessary to have been done or proved to render the order, judgment or certificate valid and which might have been proved by parole evidence at the time of making the order or judgment and was not required to be recorded shall, after 20 years from that time, be presumed to have been done or proved unless the contrary appears on the same record.

851.70 History History: 1977 c. 449; 1987 a. 27.



851.71 Appointment and compensation of registers in probate.

851.71  Appointment and compensation of registers in probate.

851.71(1)(1) In each county, the judges of the county shall appoint and may remove a register in probate. Appointments and removals may be made only with the approval of the chief judge. Before entering upon duties, the register in probate shall take and subscribe the constitutional oath of office and file it, together with the order of appointment, in the office of the clerk of circuit court.

851.71(2) (2) One or more deputies may be appointed in the manner specified in sub. (1).

851.71(3) (3) The salary of the register in probate and of any deputies shall be fixed by the county board and paid by the county.

851.71(4) (4) In counties having a population of 500,000 or more, the appointment under subs. (1) and (2) shall be made as provided in those subsections but the judges shall not remove the register in probate and deputy registers, except through charges for dismissal made and sustained under s. 63.10.

851.71 History History: 1977 c. 449; 1987 a. 15; 2011 a. 10.

851.71 Annotation A county's collective bargaining agreement cannot supersede the authority of circuit judges to appoint the register in probate. Iowa County v. Iowa County Courthouse, 166 Wis. 2d 614, 480 N.W.2d 499 (1992).

851.71 Annotation A register in probate has a plain legal duty to file and keep all papers properly filed. The register may refuse to accept a paper for which the proper fee is not paid and has no other grounds for refusing a pleading. Estate of Reise, 2002 WI App 83, 251 Wis. 2d 472, 642 N.W.2d 568, 01-2939.



851.72 Duties of registers in probate.

851.72  Duties of registers in probate. The register in probate shall:

851.72(1) (1) File and keep all papers properly deposited with him or her unless required to transmit such papers.

851.72(2) (2) Keep a court record of every proceeding in the court under chs. 54 and 851 to 879 under its proper title, a brief statement of the nature of the proceeding and of all papers filed therein, with the date of filing and a reference to where minute records can be found or to the microfilm or optical disk or electronic file where papers have been stored so that the court record is a complete index or brief history of each proceeding from beginning to final disposition.

851.72(3) (3) Keep a minute record and enter therein a brief statement of all proceedings of the court under chs. 54 and 851 to 879 during its sessions, all motions made and by whom, all orders granted in open court or otherwise, and the names of all witnesses sworn or examined. If this information is all included in the court record, the judge may direct that the minute record be no longer kept.

851.72(5) (5) Keep an alphabetical index to the court record and the file containing the original documents or microfilm, optical disk, or electronic copies thereof.

851.72(6) (6) Perform any other administrative duties as the judge directs.

851.72(7) (7) Except in counties having a population of 500,000 or more, perform the duties of clerk of the court assigned to exercise jurisdiction under chs. 48 and 938 unless these duties are performed by a person appointed under s. 48.04.

851.72(8) (8) When appointed deputy clerk under s. 851.75, perform such duties as the clerk of circuit court directs.

851.72(9) (9) In counties having a population of 500,000 or more, the register in probate shall be the department head as to all personnel, procurement, budget and related matters with reference to his or her office as register in probate. The register in probate shall appoint under ss. 63.01 to 63.16 as many deputy clerks as may be authorized by the county board, provided that the appointments shall be approved by the judge which the deputy shall serve. The deputy clerks shall aid the register in probate and deputy registers in probate in the discharge of their duties.

851.72(10) (10) Submit a monthly report to the department of health services of the deadlines for filing claims against estates set under s. 859.01 during that month in the register's county. The report shall be filed in a form and manner that may be prescribed by the department of health services.

851.72(11) (11) Annually submit to the chief judge of the judicial administrative district the statement required under s. 55.18 (5) regarding the completion of annual reviews of protective placement orders under s. 55.18 (1).

851.72 History History: 1977 c. 449; Sup. Ct. Order, 136 Wis. 2d xx (1987); 1987 a. 193; 1993 a. 16, 172; 1995 a. 27 ss. 7187, 7188, 9126 (19); 1995 a. 77; 2005 a. 264, 387; 2007 a. 20 s. 9121 (6) (a).

851.72 Annotation Judges may grant supervisory authority to registers in probate under sub. (6). Manitowoc County v. Local 986A, 170 Wis. 2d 692, 489 N.W.2d 722 (Ct. App. 1992).

851.72 Annotation A register in probate has a plain legal duty to file and keep all papers properly filed. The register may refuse to accept a paper for which the proper fee is not paid and has no other grounds for refusing a pleading. Estate of Reise, 2002 WI App 83, 251 Wis. 2d 472, 642 N.W.2d 568, 01-2939.

851.72 Annotation An alphabetical index under sub. (5) is not a court record and thus is open to public access under ss. 59.14 (1) [now 50.20 (3) (a)} and 19.31. The index may not, however, contain results of proceedings under chs. 55 and 880 [now ch. 54]. 73 Atty. Gen. 16.



851.73 Powers of registers in probate.

851.73  Powers of registers in probate.

851.73(1) (1) The register in probate:

851.73(1)(a) (a) May make orders for hearings when the judge is away from the county seat or unable to discharge duties or when given authority in writing by the judge and an application is made to the court in a proceeding under chs. 54 and 851 to 879 requiring notice of hearing. The order and notice when signed "by the court, ...., register in probate" has the same effect as if signed by the judge.

851.73(1)(b) (b) Has the same powers as clerks of court to certify copies of papers, records and judicial proceedings. Copies certified by registers in probate are receivable in evidence as if certified by clerks of court.

851.73(1)(c) (c) Has the power to administer any oath required by law.

851.73(1)(d) (d) Has, when appointed for this purpose, the powers of deputy clerks as provided in s. 59.40 (1).

851.73(1)(e) (e) Has, when appointed for this purpose, the powers and duties of court reporters and assistant reporters specified in SCR 71.01.

851.73(1)(f) (f) May refuse to accept any paper for filing or recording until the fee prescribed by s. 814.66 or other applicable statute is paid.

851.73(1)(g) (g) Shall have the duties and powers of a circuit court commissioner assigned to assist in probate matters and shall act in that capacity when designated to do so by a judge assigned probate jurisdiction.

851.73(2) (2) Subsection (1) applies to duly authorized deputy registers in probate.

851.73 History History: 1977 c. 449; Sup. Ct. Order, eff. 1-1-80; 1983 a. 347; 1995 a. 201; 2001 a. 61 s. 117; 2005 a. 387.



851.74 Fees in probate matters.

851.74  Fees in probate matters. The fees of the register in probate are prescribed in s. 814.66.

851.74 History History: 1977 c. 449; 1981 c. 317.



851.75 Register in probate may be appointed deputy clerk.

851.75  Register in probate may be appointed deputy clerk. With the written approval of the chief judge of the judicial administrative district, the circuit judges for the county may appoint the register in probate a deputy clerk. Appointments by the circuit judges under this section shall be revocable by the circuit judges, subject to the approval of the chief judge, at pleasure. The appointments and revocations shall be in writing and shall be filed in the clerk's office.

851.75 History History: 1977 c. 449.






852. Intestate succession.

852.01 Basic rules for intestate succession.

852.01  Basic rules for intestate succession.

852.01(1) (1)  Who are heirs. Except as modified by the decedent's will under s. 852.10 (1), any part of the net estate of a decedent that is not disposed of by will passes to the decedent's surviving heirs as follows:

852.01(1)(a) (a) To the spouse or domestic partner:

852.01(1)(a)1. 1. If there are no surviving issue of the decedent, or if the surviving issue are all issue of the surviving spouse or surviving domestic partner and the decedent, the entire estate.

852.01(1)(a)2. 2. If there are surviving issue one or more of whom are not issue of the surviving spouse or surviving domestic partner, one-half of decedent's property other than the following property:

852.01(1)(a)2.a. a. The decedent's interest in marital property.

852.01(1)(a)2.b. b. The decedent's interest in property held equally and exclusively with the surviving spouse or surviving domestic partner as tenants in common.

852.01(1)(b) (b) To the issue, per stirpes, the share of the estate not passing to the spouse or surviving domestic partner, under par. (a), or the entire estate if there is no surviving spouse or surviving domestic partner.

852.01(1)(c) (c) If there is no surviving spouse, surviving domestic partner, or issue, to the parents.

852.01(1)(d) (d) If there is no surviving spouse, surviving domestic partner, issue, or parent, to the brothers and sisters and the issue of any deceased brother or sister per stirpes.

852.01(1)(f) (f) If there is no surviving spouse, surviving domestic partner, issue, parent, or issue of a parent, to the grandparents and their issue as follows:

852.01(1)(f)1. 1. One-half to the maternal grandparents equally if both survive, or to the surviving maternal grandparent; if both maternal grandparents are deceased, to the issue of the maternal grandparents or either of them, per stirpes.

852.01(1)(f)2. 2. One-half to the paternal relations in the same manner as to the maternal relations under subd. 1.

852.01(1)(f)3. 3. If either the maternal side or the paternal side has no surviving grandparent or issue of a grandparent, the entire estate to the decedent's relatives on the other side.

852.01(2) (2) Survivorship requirement. Survivorship under sub. (1) is determined as provided in s. 854.03.

852.01(2m) (2m) Heir who kills decedent. If a person under sub. (1) killed the decedent, the inheritance rights of that person are governed by s. 854.14.

852.01(3) (3) Escheat. If there are no heirs of the decedent under subs. (1) and (2), the net estate escheats to the state to be added to the capital of the school fund.

852.01 History History: 1977 c. 214, 449; 1981 c. 228; 1983 a. 186; 1985 a. 37; 1987 a. 222; 1987 a. 393 s. 53; 1991 a. 224; 1993 a. 486; 1997 a. 188; 2005 a. 216; 2009 a. 28.

852.01 Cross-reference Cross-reference: See ss. 863.37 (2) and 863.39 (1) for deposit of funds with state treasurer.

852.01 Annotation Sub. (1) (a) 2. entitles the surviving spouse to one-half of the decedent's nonmarital property. However, it assigns the survivor no interest in their marital property. Therefore, under sub. (1) (b), all of the decedent's interest in marital property passes to the decedent's issue. Estate of Carroll, 2001 WI App 120, 244 Wis. 2d 280, 628 N.W.2d 411, 00-1734.

852.01 Annotation Wisconsin's New Probate Code. Erlanger. Wis. Law. Oct. 1998.



852.03 Related rules.

852.03  Related rules.

852.03(1)(1)  Per stirpes. If per stirpes distribution is called for under s. 852.01 (1) (b), (d) or (f), the rules under s. 854.04 apply.

852.03(3) (3) Relatives of the half blood. Inheritance rights of relatives of the half blood are governed by s. 854.21 (4).

852.03(4) (4) Posthumous heirs. Inheritance rights of a person specified in s. 852.01 (1) who was born after the death of the decedent are governed by s. 854.21 (5).

852.03(5) (5) Related through 2 lines. Inheritance rights of a person who is related to the decedent through 2 lines of relationship are governed by s. 854.21 (6).

852.03(6) (6) Taking through or by alien. No person is disqualified from taking as an heir because the person or a person through whom he or she claims is not or at some time was not a U.S. citizen. The rights of an alien to acquire or hold land in the state are governed by ss. 710.01 to 710.03.

852.03 History History: 1993 a. 486; 1997 a. 188.



852.05 Status of child born to unmarried parents for purposes of intestate succession.

852.05  Status of child born to unmarried parents for purposes of intestate succession.

852.05(1) (1) A child born to unmarried parents, or the child's issue, is treated in the same manner as a child, or the issue of a child, born to married parents with respect to intestate succession from and through the child's mother, and from and through the child's father if any of the following applies:

852.05(1)(a) (a) The father has been adjudicated to be the father in a paternity proceeding under ch. 767 or by final order or judgment of a court of competent jurisdiction in another state.

852.05(1)(b) (b) The father has admitted in open court that he is the father.

852.05(1)(c) (c) The father has acknowledged himself to be the father in writing signed by him.

852.05(2) (2) Property of a child born to unmarried parents passes in accordance with s. 852.01 except that the father or the father's kindred can inherit only if the father has been adjudicated to be the father in a paternity proceeding under ch. 767 or by final order or judgment of a court of competent jurisdiction in another state or has been determined to be the father under s. 767.805 or a substantially similar law of another state.

852.05(3) (3)

852.05(3)(a)(a) This section does not apply to a child who becomes a marital child by the subsequent marriage of the child's parents under s. 767.803.

852.05(3)(b) (b) The status of a child born to unmarried parents who is legally adopted is governed by s. 854.20.

852.05(4) (4) Section 895.01 (1) applies to paternity proceedings under ch. 767.

852.05 History History: 1979 c. 32 s. 92 (2); 1979 c. 352; 1981 c. 391; 1983 a. 447; 1993 a. 486; 1997 a. 188, 191; 2005 a. 216; 2005 a. 443 s. 265.

852.05 Annotation Although a paternity proceeding may not be maintained posthumously, sub. (1) does not deny equal protection or due process to posthumous nonmarital children. In re Estate of Blumreich, 84 Wis. 2d 545, 267 N.W.2d 870 (1978).

852.05 Annotation The court properly looked to extrinsic evidence to determine whether a signed letter constituted a reasonably clear and certain acknowledgment of paternity. C. R. v. American Standard Ins. Co. 113 Wis. 2d 12, 334 N.W.2d 121 (Ct. App. 1983).

852.05 Annotation One claiming to be a nonmarital child under sub. (1) must first prove that status and overcome any presumption of paternity in effect. In Matter of Estate of Schneider, 150 Wis. 2d 286, 441 N.W.2d 335 (Ct. App. 1989).

852.05 Annotation Section 893.88, limiting only an action for the establishment of paternity, does not preclude a motion for the purpose of determining paternity in a probate proceeding. DiBenedetto v. Jaskolski, 2003 WI App 70, 261 Wis. 2d 723, 661 N.W.2d 869, 01-2189.



852.09 Assignment of home to surviving spouse or surviving domestic partner.

852.09  Assignment of home to surviving spouse or surviving domestic partner. If the intestate estate includes an interest in a home, assignment of that interest to the surviving spouse or surviving domestic partner is governed by s. 861.21.

852.09 History History: 1993 a. 486; 1997 a. 188; 2009 a. 28.



852.10 Disinheritance from intestate share.

852.10  Disinheritance from intestate share.

852.10(1) (1) A decedent's will may exclude or limit the right of an individual or class to succeed to property passing by intestate succession.

852.10(2) (2) The share of the intestate estate that would have passed to the individual or class described in sub. (1) passes as if the individual or each member of the class had disclaimed his or her intestate share under s. 854.13.

852.10(3) (3) This section does not apply if the individual or all members of the class described in sub. (1) predecease the testator.

852.10 History History: 1997 a. 188.



852.11 Advancement.

852.11  Advancement. The effect of a lifetime gift by the decedent on the intestate share of an heir is governed by s. 854.09.

852.11 History History: 1993 a. 486; 1997 a. 188.



852.12 Debts to decedent.

852.12  Debts to decedent. If an heir owes a debt to the decedent, s. 854.12 governs the treatment of that debt.

852.12 History History: 1997 a. 188; 2005 a. 216.



852.13 Right to disclaim intestate share.

852.13  Right to disclaim intestate share. Any person to whom property would otherwise pass under s. 852.01 may disclaim all or part of the property as provided under s. 854.13.

852.13 History History: 1973 c. 233; 1977 c. 309; 1997 a. 188.






853. Wills.

853.01 Capacity to make or revoke a will.

853.01  Capacity to make or revoke a will. Any person of sound mind 18 years of age or older may make and revoke a will.

853.01 Annotation When the proponent, a confidant of the decedent and the sole beneficiary, actively participated in the procurement, drafting, and execution of the will under highly suspicious circumstances, a presumption of undue influence was raised. In re Estate of Malnar, 73 Wis. 2d 192, 243 N.W.2d 435 (1976).

853.01 Annotation The "disposition to influence" element of the 4-factor test of undue influence means a willingness to do something wrong or unfair to obtain a share of an estate. The mere fact that a will benefits an alleged influencer does not prove the "coveted-result" element of the test. Elements of testamentary capacity are discussed. In Matter of Estate of Becker, 76 Wis. 2d 336, 251 N.W.2d 431 (1977).

853.01 Annotation The 4-element test to prove undue influence requires showing: 1) susceptibility to undue influence; 2) opportunity to influence; 3) disposition to influence; and 4) coveted result. Alternatively undue influence may be proved under a two prong test by showing: 1) the existence of a confidential relationship between the testator and favored beneficiary; and 2) suspicious circumstances surrounding making the will. In re Estate of Kamesar, 81 Wis. 2d 151, 259 N.W.2d 733 (1977). See also In re Estate of Taylor, 81 Wis. 2d 687, 260 N.W.2d 803 (1977).

853.01 Annotation An insane delusion cannot be a ground for disallowance of a will unless it is shown that the delusion materially affected the disposition embodied in the will. In re Estate of Evans, 83 Wis. 2d 259, 265 N.W.2d 529 (1978).

853.01 Annotation A legal guardianship, in and of itself, does not prove lack of testamentary capacity. In Matter of Estate of Sorensen, 87 Wis. 2d 339, 274 N.W.2d 694 (1979).

853.01 Annotation Parent-child relationships as a "confidential relationship" under the 2-prong test for undue influence are different than relationships with nonrelatives. In Matter of Estate of Sensenbrenner, 89 Wis. 2d 677, 278 N.W.2d 887 (1979).

853.01 Annotation A third party, unnamed in a will, has no standing and may not maintain a negligence action against the drafting attorney although extrinsic evidence of the testator's intent is available. Beauchamp v. Kemmeter, 2001 WI App 5, 240 Wis. 2d 733, 625 N.W.2d 297, 00-0470.

853.01 Annotation The objector must prove lack of testamentary capacity by clear, convincing, and satisfactory evidence. In re Estate of Persha, 2002 WI App 113, 255 Wis. 2d 767, 649 N.W.2d 661, 01-1132.

853.01 AnnotationThere is no right to a jury trial in a will contest. In re Estate of Sharpley, 2002 WI App 201, 257 Wis. 2d. 152, 653 N.W.2d 124, 01-2167.

853.01 Annotation Wisconsin's New Probate Code. Erlanger. Wis. Law. Oct. 1998.



853.03 Execution of wills.

853.03  Execution of wills. Every will in order to be validly executed must be in writing and executed with all of the following formalities:

853.03(1) (1) It must be signed by the testator, by the testator with the assistance of another person with the testator's consent or in the testator's name by another person at the testator's direction and in the testator's conscious presence.

853.03(2) (2)

853.03(2)(am)(am) It must be signed by at least 2 witnesses who signed within a reasonable time after any of the following:

853.03(2)(am)1. 1. The signing of the will as provided under sub. (1), in the conscious presence of the witness.

853.03(2)(am)2. 2. The testator's implicit or explicit acknowledgement of the testator's signature on the will, in the conscious presence of the witness.

853.03(2)(am)3. 3. The testator's implicit or explicit acknowledgement of the will, in the conscious presence of the witness.

853.03(2)(bm) (bm) The 2 witnesses required under par. (am) may observe the signing or acknowledgement under par. (am) 1. to 3. at different times.

853.03 History History: 1993 a. 486; 1997 a. 188; 2005 a. 216.

853.03 Annotation The requisite of [former] sub. (1) that if not signed by the testator, the will must be signed by some person in the testator's presence and by his express direction, is not met by simply taking the testator's hand as an inanimate object and making a mark or signature if the testator fails or is unable to in any manner expressly authorize another to sign for him. Estate of Komarr, 46 Wis. 2d 230, 175 N.W.2d 473 (1973).



853.04 Self-proved will.

853.04  Self-proved will.

853.04(1)(1)  One-step procedure. A will may be simultaneously executed, attested and made self-proved by the affidavit of the testator and witnesses. The affidavit must be made before an officer authorized to administer oaths under the laws of the state in which execution occurs and must be evidenced by the officer's certificate, under official seal, in substantially the following form:

State of ....

County of ....

I, ...., the testator, sign my name to this instrument this .... day of ...., and being first duly sworn, declare to the undersigned authority all of the following:

1. I execute this instrument as my will.

2. I sign this will willingly, or willingly direct another to sign for me.

3. I execute this will as my free and voluntary act for the purposes expressed therein.

4. I am 18 years of age or older, of sound mind and under no constraint or undue influence.

Testator: ....

We, ...., ...., the witnesses, being first duly sworn, sign our names to this instrument and declare to the undersigned authority all of the following:

1. The testator executes this instrument as his or her will.

2. The testator signs it willingly, or willingly directs another to sign for him or her.

3. Each of us, in the conscious presence of the testator, signs this will as a witness.

4. To the best of our knowledge, the testator is 18 years of age or older, of sound mind and under no constraint or undue influence.

Witness: ....

Witness: ....

Subscribed and sworn to before me by ...., the testator, and by ...., and ...., witnesses, this .... day of ...., .....

(Seal) ....

(Signed): ....

(Official capacity of officer): ....

853.04(2) (2) Two-step procedure. An attested will may be made self-proved at any time after its execution by the affidavit of the testator and witnesses. The affidavit must be made before an officer authorized to administer oaths under the laws of the state in which the affidavit occurs and must be evidenced by the officer's certificate, under official seal, attached or annexed to the will in substantially the following form:

State of ....

County of ....

We, ...., ...., and ...., the testator and the witnesses whose names are signed to the foregoing instrument, being first duly sworn, do declare to the undersigned authority all of the following:

1. The testator executed the instrument as his or her will.

2. The testator signed willingly, or willingly directed another to sign for him or her.

3. The testator executed the will as a free and voluntary act.

4. Each of the witnesses, in the conscious presence of the testator, signed the will as witness.

5. To the best of the knowledge of each witness, the testator was, at the time of execution, 18 years of age or older, of sound mind and under no constraint or undue influence.

Testator: ....

Witness: ....

Witness: ....

Subscribed and sworn to before me by ...., the testator, and by ...., and ...., witnesses, this .... day of ...., .....

(Seal) ....

(Signed): ....

(Official capacity of officer): ....

853.04(3) (3) Effect of affidavit. The effect of an affidavit in substantially the form under sub. (1) or (2) is as provided in s. 856.16.

853.04 History History: 1997 a. 188; 1999 a. 32; 2005 a. 216.



853.05 Execution of wills outside the state or by nonresidents within this state.

853.05  Execution of wills outside the state or by nonresidents within this state.

853.05(1) (1) A will is validly executed if it is in writing and any of the following applies:

853.05(1)(a) (a) The will is executed according to s. 853.03.

853.05(1)(b) (b) The will is executed in accordance with the law, at the time of execution or at the time of death, of any of the following:

853.05(1)(b)1. 1. The place where the will was executed.

853.05(1)(b)2. 2. The place where the testator resided, was domiciled or was a national at the time of execution.

853.05(1)(b)3. 3. The place where the testator resided, was domiciled or was a national at the time of death.

853.05(2) (2) Any will under sub. (1) (b) has the same effect as if executed in this state in compliance with s. 853.03.

853.05 History History: 1997 a. 188.



853.07 Witnesses.

853.07  Witnesses.

853.07(1)(1) Any person who, at the time of execution of the will, would be competent to testify as a witness in court to the facts relating to execution may act as a witness to the will. Subsequent incompetency of a witness is not a ground for denial of probate if the execution of the will is otherwise satisfactorily proved.

853.07(2) (2)

853.07(2)(a)(a) Subject to pars. (b) and (c), a will is not invalidated because it is signed by an interested witness.

853.07(2)(b) (b) Except as provided in par. (c), any beneficial provisions of the will for a witness or the spouse of a witness are invalid to the extent that the aggregate value of those provisions exceeds what the witness or spouse would have received had the testator died intestate. Valuation is to be made as of testator's death.

853.07(2)(c) (c) Paragraph (b) does not apply if any of the following applies:

853.07(2)(c)1. 1. The will is also signed by 2 disinterested witnesses.

853.07(2)(c)2. 2. There is sufficient evidence that the testator intended the full transfer to take effect.

853.07(3) (3) An attesting witness is interested only if the will gives to the witness or spouse some personal and beneficial interest. The following are not interests which are personal and beneficial:

853.07(3)(a) (a) A provision for employment as personal representative or trustee or in some other capacity after death of the testator and a provision for compensation at a rate or in an amount not greater than that usual for the services to be performed;

853.07(3)(b) (b) A provision which would have conferred no benefit if the testator had died immediately following execution of the will.

853.07 History History: 1987 a. 403; 1997 a. 188; 2001 a. 102.



853.09 Deposit of will in circuit court during testator's lifetime.

853.09  Deposit of will in circuit court during testator's lifetime.

853.09(1)(1)  Deposit of will. Unless provided otherwise by county ordinance, any testator may deposit his or her will with the register in probate of the court of the county where he or she resides. The will shall be sealed in an envelope with the name and address of the testator, and the date of deposit noted thereon. If the will is deposited by a person other than the testator, that fact also shall be noted on the envelope. The size of the envelope may be regulated by the register in probate to provide uniformity and ease of filing. A county board may, by ordinance, provide that wills may not be deposited with the register in probate for the county. Wills deposited with the register in probate prior to the effective date of that ordinance shall be retained by the register in probate as provided under sub. (2).

853.09(2) (2) Duty of register in probate. The register in probate shall issue a receipt for the deposit of the will and shall maintain a registry of all wills deposited. The original will, unless withdrawn under sub. (3) or opened in accordance with s. 856.03 after death of the testator, shall be kept on file for the period provided in SCR chapter 72; thereafter the register may either retain the original will or open the envelope, copy or reproduce the will for confidential record storage purposes by microfilm, optical disk, electronic format or other method of comparable retrievability and destroy the original. If satisfactorily identified, the reproduction is admissible in court for probate or any other purpose the same as the original document. Wills deposited with the county judge under s. 238.15, 1967 stats., shall be transferred to the register in probate and become subject to this section.

853.09(3) (3) Withdrawal. A testator may withdraw the testator's will during the testator's lifetime, but the register in probate shall deliver the will only to the testator personally or to a person duly authorized to withdraw it for the testator, by a writing signed by the testator and 2 witnesses other than the person authorized.

853.09 History History: 1977 c. 449; 1981 c. 146; Sup. Ct. Order, 136 Wis. 2d xx (1987); 1993 a. 172, 486; 1995 a. 27.

853.09 Annotation The practice of attorneys retaining wills for safekeeping is disapproved. State v. Gulbankian, 54 Wis. 2d 605, 196 N.W.2d 733 (1972).

853.09 Annotation If a will was not withdrawn fraudulently, non-compliance with the witnessing requirement of sub. (3) did not invalidate the revocation of the will. Re Estate of Haugk, 91 Wis. 2d 196, 280 N.W.2d 684 (1979).



853.11 Revocation.

853.11  Revocation.

853.11(1)(1)  Revocation by writing.

853.11(1)(a)(a) A will is revoked in whole or in part by a subsequent will that is executed in compliance with s. 853.03 or 853.05 and that revokes the prior will or a part thereof expressly or by inconsistency.

853.11(1)(bm) (bm)

853.11(1)(bm)1.1. A subsequent will wholly revokes the prior will if the testator intended the subsequent will to replace rather than supplement the prior will, regardless of whether the subsequent will expressly revokes the prior will.

853.11(1)(bm)2. 2. The testator is presumed to have intended a subsequent will to replace, rather than supplement, the prior will if the subsequent will completely disposes of the testator's estate. If this presumption arises and is not rebutted by clear and convincing evidence, the prior will is revoked.

853.11(1)(bm)3. 3. The testator is presumed to have intended a subsequent will to supplement, rather than replace, the prior will if the subsequent will does not completely dispose of the testator's estate. If this presumption arises and is not rebutted by clear and convincing evidence, the subsequent will revokes the prior will only to the extent of any inconsistency.

853.11(1m) (1m) Revocation by physical act. A will is revoked in whole or in part by burning, tearing, canceling, obliterating or destroying the will, or part, with the intent to revoke, by the testator or by some person in the testator's conscious presence and by the testator's direction.

853.11(2m) (2m) Premarital or predomestic partnership will. Entitlements of a surviving spouse or surviving domestic partner under a decedent's will that was executed before marriage to the surviving spouse or before recording of the domestic partnership under ch. 770 are governed by s. 853.12.

853.11(3) (3) Transfer to former spouse or former domestic partner. A transfer under a will to a former spouse or former domestic partner is governed by s. 854.15.

853.11(3m) (3m) Intentional killing of decedent by beneficiary. If a beneficiary under a will killed the decedent, the rights of that beneficiary are governed by s. 854.14.

853.11(4) (4) Other methods of revocation. A will is revoked only as provided in this section.

853.11(5) (5) Dependent relative revocation. Except as modified by sub. (6) this section is not intended to change in any manner the doctrine of dependent relative revocation.

853.11(6) (6) Revival of revoked will.

853.11(6)(a)(a) If a subsequent will that partly revoked a previous will is itself revoked by a revocatory act under sub. (1m), the revoked part of the previous will is revived. This paragraph does not apply if it is evident from the circumstances of the revocation of the subsequent will or from the testator's contemporary or subsequent declarations that the testator did not intend the revoked part of the previous will to take effect as executed.

853.11(6)(b) (b) If a subsequent will that wholly revoked a previous will is itself revoked by a revocatory act under sub. (1m), the previous will remains revoked unless it is revived. The previous will is revived if it is evident from the circumstances of the revocation of the subsequent will or from the testator's contemporary or subsequent declarations that the testator intended the previous will to take effect as executed.

853.11(6)(c) (c) If a subsequent will that wholly or partly revoked a previous will is itself revoked by another, later will, the previous will or its revoked part remains revoked, unless it or its revoked part is revived. The previous will or its revoked part is revived to the extent that it appears from the terms of the later will, or from the testator's contemporary or subsequent declarations, that the testator intended the previous will or its revoked part to take effect.

853.11(6)(d) (d) In the absence of an original valid will, the execution and validity of the revived will or part may be established as provided in s. 856.17.

853.11 History History: 1981 c. 228; 1983 a. 186; 1987 a. 222; 1993 a. 486; 1997 a. 188; 2005 a. 216 s. 75; 2005 a. 216; 2009 a. 28.

853.11 Annotation When a 16-year-old will could not be found, revocation by destruction was presumed despite an expression of satisfaction with the will 6 years before death. Estate of Fonk, 51 Wis. 2d 339, 187 N.W.2d 147.



853.12 Premarital will or predomestic partnership will.

853.12  Premarital will or predomestic partnership will.

853.12(1)(1)  Entitlement of surviving spouse or surviving domestic partner. Subject to sub. (3), if the testator married the surviving spouse or recorded a domestic partnership under ch. 770 with the surviving domestic partner after the testator executed his or her will, the surviving spouse or surviving domestic partner is entitled to a share of the probate estate.

853.12(2) (2) Value of share. The value of the share under sub. (1) is the value of the share that the surviving spouse or surviving domestic partner would have received had the testator died with an intestate estate equal to the value of the testator's net estate, but the value of the net estate shall first be reduced by the value of all of the following:

853.12(2)(a) (a) All devises to or for the benefit of the testator's children who were born before the marriage to the surviving spouse or the domestic partnership with the surviving domestic partner and who are not also the children of the surviving spouse or surviving domestic partner.

853.12(2)(b) (b) All devises to or for the benefit of the issue of a child described in par. (a).

853.12(2)(c) (c) All devises that pass under s. 854.06, 854.07, 854.21, or 854.22 to or for the benefit of children described in par. (a) or issue of those children.

853.12(3) (3) Exceptions. Subsection (1) does not apply if any of the following applies:

853.12(3)(a) (a) It appears from the will or other evidence that the will was made in contemplation of the testator's marriage to the surviving spouse or domestic partnership with the surviving domestic partner.

853.12(3)(b) (b) It appears from the will or other evidence that the will is intended to be effective notwithstanding any subsequent marriage or domestic partnership, or there is sufficient evidence that the testator considered revising the will after marriage or domestic partnership but decided not to.

853.12(3)(d) (d) The testator and the spouse have entered into an agreement that complies with ch. 766 and that provides for the spouse or specifies that the spouse is to have no rights in the testator's estate.

853.12(4) (4) Priority and abatement. In satisfying the share provided by this section:

853.12(4)(a) (a) Amounts received by the surviving spouse under s. 861.02 and devises made by will to the surviving spouse or surviving domestic partner are applied first.

853.12(4)(b) (b) Devises other than those described in sub. (2) (a) to (c) abate as provided under s. 854.18.

853.12 History History: 2005 a. 216 s. 75; 2009 a. 28.



853.13 Contracts.

853.13  Contracts.

853.13(1)(1) A contract to make a will or devise, not to revoke a will or devise or to die intestate may be established only by any of the following:

853.13(1)(a) (a) Provisions of a will stating the material provisions of the contract.

853.13(1)(b) (b) An express reference in a will to a contract and extrinsic evidence proving the terms of the contract.

853.13(1)(c) (c) A valid written contract, including a marital property agreement under s. 766.58 (3) (e).

853.13(1)(d) (d) Clear and convincing extrinsic evidence.

853.13(2) (2) The execution of a joint will or mutual wills does not create a presumption of a contract not to revoke the will or wills.

853.13 History History: 1995 a. 225; 1997 a. 188.

853.13 Annotation The existence of an irrevocable contract does not prevent the making of a later will or its admission to probate. The remedy is an action in equity to enforce the contract. Estate of Schultz, 53 Wis. 2d 643, 193 N.W.2d 655 (1972).

853.13 Annotation Whether clear and convincing evidence of a contract exists is a fact to be found by the trial court and given deference by an appellate court. Estate of Czerniejewski, 185 Wis. 2d 892, 619 N.W.2d 702 (Ct. App. 1994).

853.13 Annotation Joint and mutual wills. Kroncke, 43 WBB, No. 5.

853.13 Annotation Contracts to make joint or mutual wills. O'Donnell, 55 MLR 103.



853.15 Equitable election if will attempts to dispose of property belonging to beneficiary.

853.15  Equitable election if will attempts to dispose of property belonging to beneficiary.

853.15(1) (1)  Necessity for election.

853.15(1)(a)(a) Unless the will provides otherwise, this subsection applies if a will gives a devise to one beneficiary and also clearly purports to give to another beneficiary property that does not pass under the will but belongs to the first beneficiary by right of ownership, survivorship, beneficiary designation or otherwise.

853.15(1)(b) (b) If the conditions in par. (a) are fulfilled, the first beneficiary must elect either to take under the will and transfer his or her property in accordance with the will or to retain his or her property and not take under the will. If the first beneficiary elects not to take under the will, unless the will provides otherwise his or her devise under the will shall be assigned to the other beneficiary.

853.15(1)(c) (c) This section does not require an election if the property belongs to the first beneficiary because of transfer or beneficiary designation made by the decedent after the execution of the will.

853.15(2) (2) Procedure for election. If an election is required under sub. (1), the following provisions apply:

853.15(2)(a) (a) The court may by order set a time within which the beneficiary is required to file with the court a written election either to take under the will and forego, waive or transfer the beneficiary's property interest in favor of the other person to whom it is given by the will, or to retain such property interest and not take under the will. The time set shall be not earlier than one month after the necessity for such an election and the nature of the interest given to the beneficiary under the will have been determined.

853.15(2)(b) (b) If a written election by the beneficiary to take under the will and transfer the beneficiary's property interest in accordance with the will has not been filed with the court within the time set by order, or if no order setting a time has been entered, then prior to the final judgment, the beneficiary is deemed to have elected not to take under the will.

853.15(2)(c) (c) Except as provided above, participation in the administration by the beneficiary does not constitute an election to take under the will.

853.15 History History: 1983 a. 186; 1985 a. 37; 1987 a. 393 s. 53; 1993 a. 486; 1997 a. 188.



853.17 Effect of will provision changing beneficiary of life insurance or annuity.

853.17  Effect of will provision changing beneficiary of life insurance or annuity.

853.17(1) (1) Any provision in a will which purports to name a different beneficiary of a life insurance or annuity contract than the beneficiary properly designated in accordance with the contract with the issuing company, or its bylaws, is ineffective to change the contract beneficiary unless the contract or the company's bylaws authorizes such a change by will.

853.17(2) (2) This section does not prevent the court from requiring the contract beneficiary to elect under s. 853.15 in order to take property under the will.

853.17 History History: 2013 a. 92.



853.18 Designation of beneficiary, payee or owner.

853.18  Designation of beneficiary, payee or owner.

853.18(1)(1) Except as otherwise provided in s. 853.15 or 853.17 (1) or ch. 766, none of the following is subject to or defeated or impaired by any statute or rule of law governing the transfer of property by will, gift, or intestacy, even though the designation or assignment is revocable or the rights of the beneficiary, payee, owner, or assignee are otherwise subject to defeasance:

853.18(1)(a) (a) A written designation in accordance with the terms of any insurance, annuity, or endowment contract.

853.18(1)(b) (b) Any agreement issued or entered into by an insurance company supplemental to or in settlement of any insurance, annuity, or endowment contract.

853.18(1)(c) (c) Any written designation made under a contract, plan, system, or trust providing for pension, retirement, deferred compensation, stock bonus, profit-sharing, or death benefits, or an employment or commission contract, of any person to be a beneficiary, payee, or owner of any right, title, or interest thereunder upon the death of another, or any assignment of rights under any of the foregoing.

853.18(2) (2) This section applies to such designations or assignments made either before or after June 25, 1969, by persons who die on or after that date. This section creates no implication of invalidity as to any designation or assignment, of the nature described in sub. (1), made by any person who dies before that date or as to any declaration, agreement or contract for the payment of money or other transfer of property at death not specified under sub. (1).

853.18 History History: 1983 a. 186; 2005 a. 216.

853.18 Annotation The phrase "statute governing the transfer of property by will" in sub. (1) refers to statutes establishing formalities for the execution of a valid will. In Matter of Estate of Habelman, 145 Wis. 2d 228, 426 N.W.2d 363 (Ct. App. 1988).



853.19 Advancement.

853.19  Advancement. The effect of a lifetime gift by the testator on the rights of a beneficiary under the will is governed by s. 854.09.

853.19 History History: 1993 a. 486; 1997 a. 188.



853.25 Unintentional failure to provide for issue of testator.

853.25  Unintentional failure to provide for issue of testator.

853.25(1)(1)  Children born or adopted after making of the will.

853.25(1)(a)(a) Applicability. Except as provided in sub. (5), if a will fails to provide for a child of the testator born or adopted after execution of the will, the child is entitled to a share of the estate unless any of the following applies:

853.25(1)(a)1. 1. It appears from the will or from other evidence that the omission was intentional.

853.25(1)(a)2. 2. The testator provided for the omitted child by transfer outside the will and the intent that the transfer be in lieu of a testamentary provision is shown by the testator's statements or is reasonably inferred from the amount of the transfer or other evidence.

853.25(1)(b) (b) Share if testator had no living child at execution. Except as provided in sub. (5), if a will fails to provide for a child of the testator born or adopted after the execution of the will and the testator had no child living when he or she executed the will, the omitted child receives a share in the estate equal in value to that which the child would have received under ch. 852. This paragraph does not apply if the will devised all or substantially all of the estate to or for the benefit of the other parent of the omitted child and that other parent survives the testator and is entitled to take under the will.

853.25(1)(c) (c) Share if testator had living child at execution. Except as provided in sub. (5), if a will fails to provide for a child of the testator born or adopted after the execution of the will and the testator had one or more children living when he or she executed the will and the will devised property to one or more of the then-living children, the omitted child is entitled to share in the testator's estate as follows:

853.25(1)(c)1. 1. The portion that the omitted child is entitled to share is limited to devises made to the testator's then-living children under the will.

853.25(1)(c)2. 2. The omitted child is entitled to receive the share of the testator's estate, as limited in subd. 1., that the child would have received had the testator included all omitted after-born and after-adopted children with the children to whom devises were made under the will and had given an equal share of the estate to each child.

853.25(1)(c)3. 3. To the extent feasible, the interest granted an omitted child under this section shall be of the same character, whether equitable or legal, present or future, as that devised to the testator's then-living children under the will.

853.25(1)(c)4. 4. In satisfying a share provided by this paragraph, devises to the testator's children who were living when the will was executed abate ratably. In abating the devises of the then-living children, the court shall preserve to the maximum extent possible the character of the testamentary plan adopted by the testator.

853.25(1)(d) (d) Rights of issue. Except as provided in sub. (5), if a child entitled to a share under this section dies before the testator, and the child leaves issue who survive the testator, the issue who represent the deceased child are entitled to the deceased child's share.

853.25(2) (2) Living issue omitted by mistake.

853.25(2)(a)(a) Except as provided in sub. (5), if clear and convincing evidence proves that the testator failed to provide in the testator's will for a child living at the time of making of the will, or for the issue of any then deceased child, by mistake or accident, including the mistaken belief that the child or issue of a deceased child was dead at the time the will was executed, the child or issue is entitled to receive a share in the estate of the testator as if the child or issue was born or adopted after the execution of the will, as follows:

853.25(2)(a)1. 1. If no children were included in the will but some or all of those children were omitted by mistake, then sub. (1) (b) provides for the share of any child or issue omitted by mistake.

853.25(2)(a)2. 2. If some children were included in the will but other children were omitted by mistake, then sub. (1) (c) provides for the share of any child or issue omitted by mistake.

853.25(2)(b) (b) Failure to mention a child or issue in the will is not in itself evidence of mistake or accident.

853.25(3) (3) Time for presenting demand for relief. A demand for relief under this section must be presented to the court in writing not later than (a) entry of the final judgment, or (b) 6 months after allowance of the will, whichever first occurs.

853.25(4) (4) From what estate share is to be taken. Except as provided in sub. (5), the court shall in its final judgment assign a share provided under sub. (1) (b) as follows:

853.25(4)(a) (a) First, from intestate property.

853.25(4)(b) (b) Any balance from each devise to a beneficiary under the will in proportion to the value of the estate each beneficiary would have received under the will as written. If the intention of the testator, shown by clear and convincing evidence, in relation to some specific gift or other provision in the will would be defeated by assignment of the share as provided in this paragraph, the court may adopt a different apportionment and may exempt a specific devise or other provision.

853.25(5) (5) Discretionary power of court to assign different share. If in any case under sub. (1) or (2) the court determines that the share is in a different amount or form from what the testator would have wanted to provide for the omitted child or issue of a deceased child, the court may in its final judgment make such provision for the omitted child or issue out of the estate as it deems would best accord with the intent of the testator.

853.25 History History: 1993 a. 486; 1997 a. 188; 2005 a. 216.



853.27 Lapse.

853.27  Lapse. The rights under a will of a beneficiary who predeceases the testator are governed by s. 854.06.

853.27 History History: 1993 a. 486; 1997 a. 188.

853.27 Annotation A will clause providing that if any beneficiary dies within 5 months of the testator, the deceased beneficiary's share is to be treated as if the beneficiary predeceased the testator, served to pass a deceased beneficiary's share to her children under the anti-lapse statute. Firehammer v. Marchant, 224 Wis. 2d 673, 591 N.W.2d 898 (Ct. App. 1999), 98-0586.



853.29 After-acquired property.

853.29  After-acquired property. A will is presumed to pass all property that the testator owns at the testator's death and that the testator has power to transfer by will, including property acquired by the testator after the execution of the will or acquired by the testator's estate.

853.29 History History: 1993 a. 486; 1997 a. 188.



853.31 Presumption that will passes all of testator's interest in property.

853.31  Presumption that will passes all of testator's interest in property. Any gift of property by will is presumed to pass all the estate or interest which the testator could lawfully will in the property unless it clearly appears by the will, interpreted in light of the surrounding circumstances, that the testator intended to pass a less estate or interest.



853.32 Effect of reference to another document.

853.32  Effect of reference to another document.

853.32(1)(1)  Incorporation.

853.32(1)(am)(am) A will may incorporate by reference another writing or document if all of the following apply:

853.32(1)(am)1. 1. The will, either expressly or as construed from extrinsic evidence, manifests an intent to incorporate the other writing or document.

853.32(1)(am)2. 2. The other writing or document was in existence when the will was executed.

853.32(1)(am)3. 3. The other writing or document is sufficiently described in the will to permit identification with reasonable certainty.

853.32(1)(am)4. 4. The will was executed in compliance with s. 853.03 or 853.05.

853.32(1)(bm) (bm) A writing or document is incorporated into a will under par. (am) even if the writing or document is not executed in compliance with s. 853.03 or 853.05.

853.32(2) (2) Disposition of tangible personal property.

853.32(2)(a)(a) A reference in a will to another document that lists tangible personal property not otherwise specifically disposed of in the will disposes of that property if the other document describes the property and the distributees with reasonable certainty and is signed and dated by the decedent. The court may enforce a document that is not dated but that fulfills all of the other requirements under this paragraph.

853.32(2)(am) (am) Another document under par. (a) is valid if it was signed in compliance with s. 853.03 (1) or with the law of the place where the document was signed, or where the testator resided, was domiciled, or was a national at the time the document was signed or at the time of death, even if it was not otherwise executed in compliance with s. 853.03 (2) or 853.05.

853.32(2)(b) (b) Another document under par. (a) is valid even if any of the following applies:

853.32(2)(b)1. 1. The document does not exist when the will is executed.

853.32(2)(b)2. 2. The document is changed after the will is executed.

853.32(2)(b)3. 3. The document has no significance except for its effect on the disposition of property by the will.

853.32(2)(c) (c) If the document described in par. (a) is not located by the personal representative, or delivered to the personal representative or circuit court with jurisdiction over the matter, within 30 days after the appointment of the personal representative, the personal representative may dispose of tangible personal property according to the provisions of the will as if no such document exists. If a valid document is located after some or all of the tangible personal property has been disposed of, the document controls the distribution of the property described in it, but the personal representative incurs no liability for the prior distribution or sale of the property, as long as the time specified in this paragraph has elapsed.

853.32(2)(d) (d) The duties and liability of a person who has custody of a document described in par. (a), or information about such a document, are governed by s. 856.05.

853.32(2)(e) (e) Beneficiaries under a document that is described in par. (a) are not interested parties for purposes of s. 879.03.

853.32(3) (3) Transfers to trusts. The validity and implementation of a will provision that purports to transfer or appoint property to a trust are governed by s. 701.0419.

853.32 History History: 1995 a. 234; 1997 a. 188 ss. 144, 145, 153; 2005 a. 216; 2013 a. 92.

853.32 Annotation Wisconsin's New Personal Property Memorandum Law. Slate. Wis. Law. Oct. 1996.



853.325 Effect of reference to acts or events.

853.325  Effect of reference to acts or events. A will may dispose of property by reference to acts or events that have significance apart from their effect on the disposition of property under the will and that do not occur solely for the purpose of determining the disposition of property under the will. Reference to the execution or revocation of another individual's will fulfills the requirements under this section. This section applies whether the acts or events occur before or after execution of the will or before or after the testator's death.

853.325 History History: 1997 a. 188.



853.33 Gift of securities.

853.33  Gift of securities. Section 854.11 governs gifts of securities under a will.

853.33 History History: 1997 a. 188.



853.34 Transfers to testamentary trusts.

853.34  Transfers to testamentary trusts.

853.34(1) (1)  Testamentary transfer to trust of another. A transfer or appointment by will shall not be held invalid because it is made to a trust created, or to be created, under the will of another person if the will of such other person was executed, or was last modified with respect to the terms of such trust, prior to the death of the person making the transfer or appointment and such other person's will is admitted to probate prior to, or within 2 years after, the death of the person making the transfer or appointment. Property included in such a transfer or appointment shall not be considered property subject to administration as part of the other person's estate but shall pass directly to that other person's testamentary trustee, be added to the designated trust and administered as a part thereof.

853.34(2) (2) Invalid testamentary transfer. If such a transfer or appointment by will is not accepted by the testamentary trustee of such other person or if no will of such other person which meets the conditions specified in sub. (1) is admitted to probate within the period therein limited, and if the will containing such transfer or appointment by will makes no alternative disposition of the assets, the will shall be construed as creating a trust upon the terms contained in the documents constituting the will of such other person as of the date of death of the person making the transfer or appointment by will.

853.34(3) (3) Assets transferred to trusts created by will. If a trustee of a trust created by a testator's will is designated as the beneficiary of a transfer under another governing instrument, as defined in s. 854.01 (2), at the death of the testator or at the death of a 3rd party, the transfer of any assets under that other governing instrument to the trustee does not cause the transferred assets to be included in the property administered as part of the testator's estate. The transferred assets are not subject to taxes, debts, or charges enforceable against the testator's estate to any greater extent than if the proceeds were payable to a beneficiary other than the testator's estate.

853.34 History History: 1971 c. 66; Sup. Ct. Order, 67 Wis. 2d 585, 777 (1975); 1975 c. 218; 1987 a. 27; 1989 a. 278; 1991 a. 316; 2013 a. 92 ss. 153, 154, 331; Stats. 2013 s. 853.34.



853.35 Nonademption of specific gifts in certain instances.

853.35  Nonademption of specific gifts in certain instances. The rights of a beneficiary with respect to a specific gift that is destroyed, damaged, sold or condemned before the testator's death are governed by s. 854.08.

853.35 History History: 1993 a. 486; 1997 a. 188.



853.40 Disclaimer.

853.40  Disclaimer. A person to whom property would otherwise pass under a will may disclaim all or part of the property as provided in s. 854.13.

853.40 History History: 1977 c. 309; 1983 a. 186; 1983 a. 189 s. 329 (26); 1985 a. 29, 37; 1987 a. 220; 1991 a. 39; 1997 a. 188.

853.40 Annotation Unless barred by statute, a debtor can disclaim a bequest, thus defeating a creditor's action under s. 813.026. Estate of Goldhammer v. Goldhammer, 138 Wis. 2d 77, 405 N.W.2d 693 (Ct. App. 1987).

853.40 Annotation Except for a tax-related "qualified disclaimer," the 9-month time limit for disclaimer of a future interest commences on the death of the life tenant. Estate of Balson, 183 Wis. 2d 31, 515 N.W.2d 474 (Ct. App. 1994).



853.41 Applicability of general transfers at death provisions.

853.41  Applicability of general transfers at death provisions. Chapter 854 applies to transfers under wills, including transfers under a Wisconsin basic will or basic will with trust.

853.41 History History: 1997 a. 188.



853.50 Definitions.

853.50  Definitions. In ss. 853.50 to 853.62:

853.50(1) (1) "By right of representation" means according to the method specified in s. 854.04 (1).

853.50(2) (2) "Children" includes all children whether born or adopted before or after a Wisconsin basic will or basic will with trust is executed.

853.50(3) (3) "Issue" means children, grandchildren, great-grandchildren, and lineal descendants of more remote degrees, including those who occupy that relation by reason of adoption under s. 854.20 and nonmarital children and their lineal descendants to the extent provided by s. 852.05.

853.50(4) (4) "Testator" means any person choosing to make a Wisconsin basic will or basic will with trust.

853.50(5) (5) "Trustee" means a person so designated in a Wisconsin basic will with trust and any other person acting at any time as the trustee under a Wisconsin basic will with trust.

853.50(6) (6) "Wisconsin basic will" means a Wisconsin basic will executed in accordance with ss. 853.50 to 853.62.

853.50(7) (7) "Wisconsin basic will with trust" means a Wisconsin basic will with trust executed in accordance with ss. 853.50 to 853.62.

853.50 History History: 1983 a. 376; 1997 a. 188.



853.51 Execution of will.

853.51  Execution of will.

853.51(1)(1) The only method of executing a Wisconsin basic will or basic will with trust is for all of the following to occur:

853.51(1)(a) (a) The testator shall do all of the following:

853.51(1)(a)1. 1. Complete the blanks, boxes and lines substantially in accordance with the instructions.

853.51(1)(a)2. 2. Sign the will.

853.51(1)(bc) (bc) The witnesses shall comply with s. 853.03 (2).

853.51(2m) (2m) Any failure to comply with the instructions in a Wisconsin basic will or basic will with trust, other than the requirements for the testator's and witnesses' signatures, does not affect the validity of the will.

853.51 History History: 1983 a. 376; 1997 a. 188.



853.52 Contents of wills.

853.52  Contents of wills.

853.52(1)(1) There are 2 Wisconsin basic wills: the Wisconsin basic will and the Wisconsin basic will with trust.

853.52(2) (2) The Wisconsin basic will includes all of the following:

853.52(2)(a) (a) The contents of the form for the Wisconsin basic will under s. 853.55.

853.52(2)(b) (b) The full texts of each of the following:

853.52(2)(b)1. 1. The definitions under s. 853.50.

853.52(2)(b)2. 2. The clause under s. 853.57.

853.52(2)(b)3. 3. The property disposition clause under s. 853.58 adopted by the testator.

853.52(2)(b)4. 4. The mandatory clauses under s. 853.60.

853.52(3) (3) The Wisconsin basic will with trust includes all of the following:

853.52(3)(a) (a) The contents of the form for the Wisconsin basic will with trust under s. 853.56.

853.52(3)(b) (b) The full texts of each of the following:

853.52(3)(b)1. 1. The definitions under s. 853.50.

853.52(3)(b)2. 2. The clause under s. 853.57.

853.52(3)(b)3. 3. The property disposition clause under s. 853.59.

853.52(3)(b)4. 4. The mandatory clauses under ss. 853.60 and 853.61.

853.52(4) (4) Any person who prints forms for the Wisconsin basic will or basic will with trust shall place a signature line on each page of the printed document. A testator shall sign on each such line. Failure to comply with this subsection does not affect the validity of the will.

853.52 History History: 1983 a. 376; 1993 a. 304.



853.53 Selection of property disposition clause.

853.53  Selection of property disposition clause. If more than one property disposition clause is selected or if none is selected, the residuary property of a testator who signs a Wisconsin basic will or basic will with trust shall be distributed to the testator's heirs as if the testator did not make a will.

853.53 History History: 1983 a. 376.



853.54 Revocation or revision.

853.54  Revocation or revision.

853.54(1) (1) A Wisconsin basic will or a basic will with trust may be revoked and may be amended in the same manner as other wills.

853.54(2) (2) Any additions to or deletions from the face of the form of the Wisconsin basic will or basic will with trust, other than in accordance with the instructions, shall be ineffective and shall be disregarded.

853.54(3) (3) Notwithstanding sub. (2), any failure to print in the proper places, provide the full name of a person or charity to receive a gift, include residences or use the phrase "not used" where applicable does not affect the validity of a Wisconsin basic will or basic will with trust.

853.54 History History: 1983 a. 376.



853.55 Wisconsin basic will.

853.55  Wisconsin basic will. The following is the form for the Wisconsin basic will:

NOTICE TO THE PERSON WHO SIGNS THIS WILL:

1. THIS WILL DOES NOT DISPOSE OF PROPERTY WHICH PASSES ON YOUR DEATH TO ANY PERSON BY OPERATION OF LAW OR BY ANY CONTRACT. FOR EXAMPLE, THE WILL DOES NOT DISPOSE OF JOINT TENANCY ASSETS, AND IT DOES NOT NORMALLY APPLY TO PROCEEDS OF LIFE INSURANCE ON YOUR LIFE OR YOUR RETIREMENT PLAN BENEFITS.

2. THIS WILL IS NOT DESIGNED TO REDUCE TAXES. YOU SHOULD DISCUSS THE TAX RESULTS OF YOUR DECISIONS WITH A COMPETENT TAX ADVISER.

3. THIS WILL MAY NOT WORK WELL IF YOU HAVE CHILDREN BY A PREVIOUS MARRIAGE OR IF YOU HAVE BUSINESS PROPERTY, PARTICULARLY IF THE BUSINESS IS UNINCORPORATED.

4. YOU CANNOT CHANGE, DELETE OR ADD WORDS TO THE FACE OF THIS WISCONSIN BASIC WILL. YOU MAY REVOKE THIS WISCONSIN BASIC WILL, AND YOU MAY CHANGE IT BY SIGNING A NEW WILL.

5. THE FULL TEXT OF THIS WISCONSIN BASIC WILL, THE DEFINITIONS, THE PROPERTY DISPOSITION CLAUSES AND THE MANDATORY CLAUSES FOLLOW THE END OF THIS WILL AND ARE CONTAINED IN THE PROBATE CODE OF WISCONSIN (CHAPTERS 851 TO 882 OF THE WISCONSIN STATUTES).

6. THE WITNESSES TO THIS WILL SHOULD NOT BE PEOPLE WHO MAY RECEIVE PROPERTY UNDER THIS WILL. YOU SHOULD READ AND CAREFULLY FOLLOW THE WITNESSING PROCEDURE DESCRIBED AT THE END OF THIS WILL.

7. YOU SHOULD KEEP THIS WILL IN YOUR SAFE-DEPOSIT BOX OR OTHER SAFE PLACE.

8. IF YOU MARRY OR DIVORCE AFTER YOU SIGN THIS WILL, YOU SHOULD MAKE AND SIGN A NEW WILL.

9. THIS WILL TREATS ADOPTED CHILDREN AS IF THEY ARE BIRTH CHILDREN.

10. IF YOU HAVE CHILDREN UNDER 21 YEARS OF AGE, YOU MAY WISH TO USE THE WISCONSIN BASIC WILL WITH TRUST OR ANOTHER TYPE OF WILL.

11. IF THIS WISCONSIN BASIC WILL DOES NOT FIT YOUR NEEDS, YOU MAY WANT TO CONSULT WITH A LAWYER.

[A printed form for a Wisconsin basic will shall set forth the
above notice in 10-point boldface type.]

WISCONSIN BASIC WILL OF

(Insert Your Name)

Article 1. Declaration.

This is my will and I revoke any prior wills and codicils (additions to prior wills).

Article 2. Disposition of My Property

2.1. PERSONAL, RECREATIONAL AND HOUSEHOLD ITEMS. Except as provided in paragraph 2.2, I give all my furniture, furnishings, household items, recreational equipment, personal automobiles and personal effects to my spouse, if living; otherwise they shall be divided equally among my children who survive me.

2.2. GIFTS TO PERSONS OR CHARITIES. I make the following gifts to the persons or charities in the cash amount stated in words (.... Dollars) and figures ($....) or of the property described. I SIGN IN EACH BOX USED. I WRITE THE WORDS "NOT USED" IN THE REMAINING BOXES. If I fail to sign opposite any gift, then no gift is made. If the person mentioned does not survive me or if the charity does not accept the gift, then no gift is made. - See PDF for table

2.3. ALL OTHER ASSETS (MY "RESIDUARY ESTATE"). I adopt only one Property Disposition Clause in this paragraph by writing my signature on the line next to the title of the Property Disposition Clause I wish to adopt. I SIGN ON ONLY ONE LINE. I WRITE THE WORDS "NOT USED" ON THE REMAINING LINE. If I sign on more than one line or if I fail to sign on any line, the property will go under Property Disposition Clause (b) and I realize that means the property will be distributed as if I did not make a will in accordance with Chapter 852 of the Wisconsin Statutes.

PROPERTY DISPOSITION CLAUSES (Select one.) - See PDF for table

Article 3. Nominations of Personal Representative and Guardian

3.1. PERSONAL REPRESENTATIVE. (Name at least one.)

I nominate the person or institution named in the first box of this paragraph to serve as my personal representative. If that person or institution does not serve, then I nominate the others to serve in the order I list them in the other boxes. I confer upon my personal representative the authority to do and perform any act which he or she determines is in the best interest of the estate, with no limitations. This provision shall be given the broadest possible construction. This authority includes, but is not limited to, the power to borrow money, pledge assets, vote stocks and participate in reorganizations, to sell or exchange real or personal property, and to invest funds and retain securities without any limitation by law for investments by fiduciaries.

FIRST PERSONAL REPRESENTATIVE - See PDF for diagram

SECOND PERSONAL REPRESENTATIVE - See PDF for diagram

THIRD PERSONAL REPRESENTATIVE - See PDF for diagram

3.2. GUARDIAN. (If you have a child under 18 years of age, you should name at least one guardian of the child.)

If my spouse dies before I do or if for any other reason a guardian is needed for any child of mine, then I nominate the person named in the first box of this paragraph to serve as guardian of the person and estate of that child. If the person does not serve, then I nominate the person named in the second box of this paragraph to serve as guardian of that child.

FIRST GUARDIAN - See PDF for diagram

SECOND GUARDIAN - See PDF for diagram

3.3. BOND.

My signature in this box means I request that a bond, as set by law, be required for each individual personal representative or guardian named in this will. IF I DO NOT SIGN IN THIS BOX, I REQUEST THAT A BOND NOT BE REQUIRED FOR ANY OF THOSE PERSONS.

- See PDF for diagram

I sign my name to this Wisconsin Basic Will on ....... (date), at ........ (city), ........ (state).

Signature of Testator

STATEMENT OF WITNESSES (You must use two witnesses, who should be adults.)

I declare that the testator signed the will in front of me, acknowledged to me that this document was his or her will or acknowledged to me that the signature above is his or her signature. The testator appears to me to be of sound mind and not under undue influence.

Signature Residence Address:

Print Name

Here: Date Signed:

I declare that the testator signed the will in front of me, acknowledged to me that this document was his or her will or acknowledged to me that the signature above is his or her signature. The testator appears to me to be of sound mind and not under undue influence.

Signature Residence Address:

Print Name

Here: Date Signed:

853.55 History History: 1983 a. 376; 1997 a. 188.



853.56 Wisconsin basic will with trust.

853.56  Wisconsin basic will with trust. The following is the form for the Wisconsin basic will with trust:

NOTICE TO THE PERSON WHO SIGNS THIS WILL:

1. THIS FORM CONTAINS A TRUST FOR YOUR FAMILY. IF YOU DO NOT WANT TO CREATE A TRUST, DO NOT USE THIS FORM.

2. THIS WILL DOES NOT DISPOSE OF PROPERTY WHICH PASSES ON YOUR DEATH TO ANY PERSON BY OPERATION OF LAW OR BY ANY CONTRACT. FOR EXAMPLE, THE WILL DOES NOT DISPOSE OF JOINT TENANCY ASSETS, AND IT DOES NOT NORMALLY APPLY TO PROCEEDS OF LIFE INSURANCE ON YOUR LIFE OR YOUR RETIREMENT PLAN BENEFITS.

3. THIS WILL IS NOT DESIGNED TO REDUCE TAXES. YOU SHOULD DISCUSS THE TAX RESULTS OF YOUR DECISIONS WITH A COMPETENT TAX ADVISER.

4. THIS WILL MAY NOT WORK WELL IF YOU HAVE CHILDREN BY A PREVIOUS MARRIAGE OR IF YOU HAVE BUSINESS PROPERTY, PARTICULARLY IF THE BUSINESS IS UNINCORPORATED.

5. YOU CANNOT CHANGE, DELETE OR ADD WORDS TO THE FACE OF THIS WISCONSIN BASIC WILL WITH TRUST. YOU MAY REVOKE THIS WISCONSIN BASIC WILL WITH TRUST, AND YOU MAY CHANGE IT BY SIGNING A NEW WILL.

6. THE FULL TEXT OF THIS WISCONSIN BASIC WILL WITH TRUST, THE DEFINITIONS, THE PROPERTY DISPOSITION CLAUSES AND THE MANDATORY CLAUSES FOLLOW THE END OF THIS WILL AND ARE CONTAINED IN THE PROBATE CODE OF WISCONSIN (CHAPTERS 851 TO 882 OF THE WISCONSIN STATUTES).

7. THE WITNESSES TO THIS WILL SHOULD NOT BE PEOPLE WHO MAY RECEIVE PROPERTY UNDER THIS WILL. YOU SHOULD READ AND CAREFULLY FOLLOW THE WITNESSING PROCEDURE DESCRIBED AT THE END OF THIS WILL.

8. YOU SHOULD KEEP THIS WILL IN YOUR SAFE-DEPOSIT BOX OR OTHER SAFE PLACE.

9. THIS WILL TREATS ADOPTED CHILDREN AS IF THEY ARE BIRTH CHILDREN.

10. IF YOU MARRY OR DIVORCE AFTER YOU SIGN THIS WILL, YOU SHOULD MAKE AND SIGN A NEW WILL.

11. IF THIS WISCONSIN BASIC WILL WITH TRUST DOES NOT FIT YOUR NEEDS, YOU MAY WANT TO CONSULT WITH A LAWYER.

[A printed form for a Wisconsin basic will with trust shall
set forth the above notice in 10-point boldface type.]

WISCONSIN BASIC WILL WITH TRUST OF

(Insert Your Name)

Article 1. Declaration.

This is my will and I revoke any prior wills and codicils (additions to prior wills).

Article 2. Disposition of My Property

2.1. PERSONAL, RECREATIONAL AND HOUSEHOLD ITEMS. Except as provided in paragraph 2.2, I give all my furniture, furnishings, household items, recreational equipment, personal automobiles and personal effects to my spouse, if living; otherwise they shall be divided equally among my children who survive me.

2.2. GIFTS TO PERSONS OR CHARITIES. I make the following gifts to the persons or charities in the cash amount stated in words (.... Dollars) and figures ($....) or of the property described. I SIGN IN EACH BOX USED. I WRITE THE WORDS "NOT USED" IN THE REMAINING BOXES. If I fail to sign opposite any gift, then no gift is made. If the person mentioned does not survive me or if the charity does not accept the gift, then no gift is made. - See PDF for table

2.3. ALL OTHER ASSETS (MY "RESIDUARY ESTATE"). I adopt only one Property Disposition Clause in this paragraph by writing my signature on the line next to the title of the Property Disposition Clause I wish to adopt. I SIGN ON ONLY ONE LINE. I WRITE THE WORDS "NOT USED" ON THE REMAINING LINES. If I sign on more than one line or if I fail to sign on any line, the property will be distributed as if I did not make a will in accordance with Chapter 852 of the Wisconsin Statutes.

IF YOU HAVE A SUBSTANTIAL ESTATE, CHOOSING CLAUSE (a) OR (b) MIGHT NOT BE THE MOST ADVANTAGEOUS TAX OPTION AVAILABLE TO YOU. If you have questions concerning the tax implications of these clauses, you should consult a competent tax adviser.

PROPERTY DISPOSITION CLAUSES (Select one.) - See PDF for table

Article 3. Nominations of Personal Representative, Trustee and Guardian

3.1. PERSONAL REPRESENTATIVE. (Name at least one.)

I nominate the person or institution named in the first box of this paragraph to serve as my personal representative. If that person or institution does not serve, then I nominate the others to serve in the order I list them in the other boxes. I confer upon my personal representative the authority to do and perform any act which he or she determines is in the best interest of the estate, with no limitations. This provision shall be given the broadest possible construction. This authority includes, but is not limited to, the power to borrow money, pledge assets, vote stocks and participate in reorganizations, to sell or exchange real or personal property, and to invest funds and retain securities without any limitation by law for investments by fiduciaries.

FIRST PERSONAL REPRESENTATIVE - See PDF for diagram

SECOND PERSONAL REPRESENTATIVE - See PDF for diagram

THIRD PERSONAL REPRESENTATIVE - See PDF for diagram

3.2. TRUSTEE. (Name at least one.)

Because it is possible that after I die my property may be put into a trust, I nominate the person or institution named in the first box of this paragraph to serve as trustee of that trust. If that person or institution does not serve, then I nominate the others to serve in the order I list them in the other boxes.

FIRST TRUSTEE - See PDF for diagram

SECOND TRUSTEE - See PDF for diagram

THIRD TRUSTEE - See PDF for diagram

3.3. GUARDIAN. (If you have a child under 18 years of age, you should name at least one guardian of the child.)

If my spouse dies before me or for any other reason a guardian is needed for any child of mine, then I nominate the person named in the first box of this paragraph to serve as guardian of the person and estate of that child. If the person does not serve, then I nominate the person named in the second box of this paragraph to serve as guardian of that child.

FIRST GUARDIAN - See PDF for diagram

SECOND GUARDIAN - See PDF for diagram

3.4. BOND.

My signature in this box means I request that a bond, as set by law, be required for each individual personal representative, trustee or guardian named in this will. IF I DO NOT SIGN IN THIS BOX, I REQUEST THAT A BOND NOT BE REQUIRED FOR ANY OF THOSE PERSONS.

- See PDF for diagram

I sign my name to this Wisconsin Basic Will With Trust on ................(date), at...............(city),.............. (state).

Signature of Testator. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

STATEMENT OF WITNESSES (You must use two witnesses, who should be adults.)

I declare that the testator signed the will in front of me, acknowledged to me that this document was his or her will or acknowledged to me that the signature above is his or her signature. The testator appears to me to be of sound mind and not under undue influence.

Signature Residence Address:

Print Name Here . . . . . . . . . . . . . . . . . . . . . . . . . . . Date Signed . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

I declare that the testator signed the will in front of me, acknowledged to me that this document was his or her will or acknowledged to me that the signature above is his or her signature. The testator appears to me to be of sound mind and not under undue influence.

Signature Residence Address:

Print Name Here . . . . . . . . . . . . . . . . . . . . . . . . . . . Date Signed . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

853.56 History History: 1983 a. 376; 1993 a. 304; 1997 a. 188.



853.57 Personal, recreational and household items.

853.57  Personal, recreational and household items. The following is the full text of paragraph 2.1 of the Wisconsin basic will and the basic will with trust:

If my spouse survives me, I give my spouse all my books, jewelry, clothing, personal automobiles, recreational equipment, household furnishings and effects, and other tangible articles of a household, recreational or personal use, together with all policies of insurance insuring any such items. If my spouse does not survive me, the personal representative shall distribute those items among my children who survive me, and shall distribute those items in as nearly equal shares as feasible in the personal representative's discretion. If none of my children survive me, the items described in this paragraph shall become part of the residuary estate.

853.57 History History: 1983 a. 376.



853.58 Residuary estate; basic will.

853.58  Residuary estate; basic will. The following is the full text of the property disposition clauses referred to in paragraph 2.3 of the Wisconsin basic will:

(a) TO MY SPOUSE IF LIVING; IF NOT LIVING, THEN TO MY CHILDREN AND THE DESCENDANTS OF ANY DECEASED CHILD BY RIGHT OF REPRESENTATION.

If my spouse survives me, then I give all my residuary estate to my spouse. If my spouse does not survive me, then I give all my residuary estate to my descendants by right of representation who survive me. If my spouse and descendants do not survive me, the personal representative shall distribute my residuary estate to my heirs at law, their identities and respective shares to be determined according to the laws of the State of Wisconsin in effect on the date of my death.

(b) TO BE DISTRIBUTED AS IF I DID NOT HAVE A WILL:

The personal representative shall distribute my residuary estate to my heirs at law, their identities and respective shares to be determined according to the laws of the State of Wisconsin in effect on the date of my death.

853.58 History History: 1983 a. 376.



853.59 Residuary estate; basic will with trust.

853.59  Residuary estate; basic will with trust. The following is the full text of the property disposition clause referred to in paragraph 2.3 of the Wisconsin basic will with trust, except that if a different age is specified by the testator in the Wisconsin basic will with trust, that specified age is substituted for 21 years in this section:

(a) TO MY SPOUSE IF LIVING; IF NOT LIVING, THEN IN ONE TRUST TO PROVIDE FOR THE SUPPORT AND EDUCATION OF MY CHILDREN AND THE DESCENDANTS OF ANY DECEASED CHILD UNTIL I HAVE NO LIVING CHILD UNDER 21 YEARS OF AGE.

(1) If my spouse survives me, then I give all my residuary estate to my spouse.

(2) If my spouse does not survive me and if any child of mine under 21 years of age survives me, then I give all my residuary estate to the trustee, in trust, on the following terms:

(A) As long as any child of mine under 21 years of age is living, the trustee shall distribute from time to time to or for the benefit of any one or more of my children and the descendants of any deceased child (the beneficiaries) of any age as much, or all, of the principal or net income of the trust or both, as the trustee deems necessary for their health, support, maintenance and education. Any undistributed income shall be accumulated and added to the principal. "Education" includes, but is not limited to, college, vocational and other studies after high school, and reasonably related living expenses. Consistent with the trustee's fiduciary duties, the trustee may distribute trust income or principal in equal or unequal shares and to any one or more of the beneficiaries to the exclusion of other beneficiaries. In deciding on distributions, the trustee may take into account the beneficiaries' other income, outside resources or sources of support, including the capacity for gainful employment of a beneficiary who has completed his or her education.

(B) The trust shall terminate when there is no living child of mine under 21 years of age. The trustee shall distribute any remaining principal and accumulated net income of the trust to my descendants by right of representation who are then living. If principal becomes distributable to a person under legal disability, the trustee may postpone the distribution until the disability is removed. In that case, the assets shall be administered as a separate trust under this Wisconsin basic will with trust and the net income and principal shall be applied for the benefit of the beneficiary at such times and in such amounts as the trustee considers appropriate. If the beneficiary dies before the removal of the disability, the remaining assets shall be distributed to his or her estate.

(3)  If my spouse does not survive me and if no child of mine under 21 years of age survives me, then I give all my residuary estate to my descendants by right of representation who survive me. If my spouse and descendants do not survive me, the personal representative shall distribute my residuary estate to my heirs at law, their identities and respective shares to be determined according to the laws of the State of Wisconsin in effect on the date of my death.

853.59 History History: 1983 a. 376; 1993 a. 304; 1995 a. 225; 1997 a. 188.

853.59 Annotation Trust B of the Wisconsin basic will may be a hazardous estate plan. Erlanger and Crowley, WBB January, 1986.



853.60 Mandatory clauses.

853.60  Mandatory clauses. The Wisconsin basic will and basic will with trust include the following mandatory clauses:

853.60(1) (1) Intestate disposition. If the testator has not made an effective disposition of the residuary estate, the personal representative shall distribute it to the testator's heirs at law, their identities and respective shares to be determined according to the laws of the state of Wisconsin in effect on the date of the testator's death.

853.60(2) (2) Powers of personal representative.

853.60(2)(a)(a) In addition to any powers conferred upon personal representatives by law, the personal representative may do any of the following:

853.60(2)(a)1. 1. Sell estate assets at public or private sale, for cash or on credit terms.

853.60(2)(a)2. 2. Lease estate assets without restriction as to duration.

853.60(2)(a)3. 3. Invest any surplus moneys of the estate in real or personal property, as the personal representative deems advisable.

853.60(2)(b) (b) The personal representative may distribute estate assets otherwise distributable to a minor beneficiary to any of the following:

853.60(2)(b)1. 1. The guardian of the minor's person or estate.

853.60(2)(b)2. 2. Any adult person with whom the minor resides and who has the care, custody or control of the minor.

853.60(2)(b)3. 3. A custodian, serving on behalf of the minor under the uniform gifts to minors act or uniform transfers to minors act of any state.

853.60(2)(c) (c) On any distribution of assets from the estate, the personal representative may partition, allot and distribute the assets in kind, including undivided interests in an asset or in any part of it; partly in cash and partly in kind; or entirely in cash. If a distribution is being made to more than one beneficiary, the personal representative may distribute assets among them on a prorated or nonprorated basis, with the assets valued as of the date of distribution.

853.60(3) (3) Powers of guardian. A guardian of the person or of the estate nominated in the Wisconsin basic will or basic will with trust, and subsequently appointed, shall have all of the powers conferred by law.

853.60 History History: 1983 a. 376; 1987 a. 191.



853.61 Mandatory clauses; basic will with trust.

853.61  Mandatory clauses; basic will with trust. The Wisconsin basic will with trust includes the following mandatory clauses:

853.61(1) (1) Ineffective disposition. If, at the termination of any trust created in the Wisconsin basic will with trust, there is no effective disposition of the remaining trust assets, then the trustee shall distribute those assets to the testator's then living heirs at law, their identities and respective shares to be determined as though the testator had died on the date of the trust's termination and according to the laws of the state of Wisconsin then in effect.

853.61(2) (2) Powers of trustee.

853.61(2)(a)(a) In addition to any powers conferred upon trustees by law, the trustee shall have all the powers listed in ss. 701.0815 and 701.0816.

Effective date text (a) In addition to any powers conferred upon trustees by law, the trustee shall have all the powers listed in s. 701.16.

853.61(2)(b) (b) In addition to the powers granted in par. (a), the trustee may:

853.61(2)(b)1. 1. Hire and pay from the trust the fees of investment advisers, accountants, tax advisers, agents, attorneys and other assistants for the administration of the trust and for the management of any trust asset and for any litigation affecting the trust.

853.61(2)(b)2. 2. On any distribution of assets from the trust, the trustee may partition, allot and distribute the assets in kind, including undivided interests in an asset or in any part of it; partly in cash and partly in kind; or entirely in cash. If a distribution is being made to more than one beneficiary, the trustee shall have the discretion to distribute assets among them on a prorated or nonprorated basis, with the assets valued as of the date of distribution.

853.61(2)(b)3. 3. The trustee may, upon termination of the trust, distribute assets to a custodian for a minor beneficiary under the uniform gifts to minors act or uniform transfers to minors act of any state. The trustee is free of liability and is discharged from any further accountability for distributing assets in compliance with this section.

853.61(3) (3) Trust administrative provisions. The following provisions shall apply to any trust created by a Wisconsin basic will with trust:

853.61(3)(a) (a) The interests of trust beneficiaries shall not be transferable by voluntary or involuntary assignment or by operation of law and shall be free from the claims of creditors and from attachment, execution, bankruptcy or other legal process to the fullest extent permissible by law.

853.61(3)(b) (b) The trustee shall be entitled to reasonable compensation for ordinary and extraordinary services, and for all services in connection with the complete or partial termination of any trust created by this will.

853.61(3)(c) (c) All persons who have any interest in a trust under a Wisconsin basic will with trust are bound by all discretionary determinations the trustee makes in good faith under the authority granted in the Wisconsin basic will with trust.

853.61 History History: 1983 a. 376; 1987 a. 191; 2013 a. 92.



853.62 Date of execution of will.

853.62  Date of execution of will. Except as specifically provided in ss. 853.50 to 853.61, a Wisconsin basic will or basic will with trust includes only the texts of the property disposition clauses and the mandatory clauses as they exist on the day the will is executed.

853.62 History History: 1983 a. 376.






854. Transfers at death — general rules.

854.01 Definitions.

854.01  Definitions. In this chapter:

854.01(1) (1) "Extrinsic evidence" means evidence that would be inadmissible under the common law parole evidence rule or a similar doctrine because the evidence is not contained in the governing instrument to which it relates.

854.01(2) (2) "Governing instrument" means a will; a deed; a trust instrument; an insurance or annuity policy; a contract; a pension, profit-sharing, retirement, or similar benefit plan; a marital property agreement under s. 766.58 (3) (f); a beneficiary designation under s. 40.02 (8) (a); an instrument under ch. 705; an instrument that creates or exercises a power of appointment; or any other dispositive, appointive, or nominative instrument that transfers property at death.

854.01(3) (3) "Revocable," with respect to a disposition, provision, or nomination, means one under which the decedent, at the time referred to, was alone empowered, by law or under the governing instrument, to change or revoke, regardless of whether the decedent was then empowered to designate himself or herself in place of a former designee, and regardless of whether the decedent then had the capacity to exercise the power.

854.01 History History: 1997 a. 188; 2005 a. 216 ss. 89, 90, 144.



854.02 Scope.

854.02  Scope. This chapter applies to all statutes and governing instruments that transfer property at death.

854.02 History History: 1997 a. 188.

854.02 Annotation Wisconsin's New Probate Code. Erlanger. Wis. Law. Oct. 1998.



854.03 Requirement of survival by 120 hours.

854.03  Requirement of survival by 120 hours.

854.03(1)(1)  Requirement of survival. Except as provided in sub. (5), if property is transferred to an individual under a statute or under a provision in a governing instrument that requires the individual to survive an event and it is not established that the individual survived the event by at least 120 hours, the individual is considered to have predeceased the event.

854.03(2) (2) Co-owners with right of survivorship.

854.03(2)(a)(a) In this subsection, "co-owners with right of survivorship" includes joint tenants, owners of survivorship marital property and other co-owners of property or accounts that are held under circumstances that entitle one or more persons to all of the property or account upon the death of one or more of the others.

854.03(2)(b) (b) Except as provided in sub. (5), if property is transferred under a governing instrument that establishes 2 or more co-owners with right of survivorship, and if at least one of the co-owners did not survive the others by at least 120 hours, the property is transferred to the co-owners in proportion to their ownership interests.

854.03(3) (3) Marital property. Except as provided in subs. (4) and (5), if a husband and wife die leaving marital property and it is not established that one survived the other by at least 120 hours, 50% of the marital property shall be distributed as if it were the husband's individual property and the husband had survived, and 50% of the marital property shall be distributed as if it were the wife's individual property and the wife had survived.

854.03(4) (4) Life insurance. Except as provided in sub. (5), if the insured and the beneficiary under a policy of life or accident insurance have both died and it is not established that one survived the other by at least 120 hours, the proceeds of the policy shall be distributed as if the insured had survived the beneficiary. If the policy is the marital property of the insured and of the insured's spouse and there is no alternative beneficiary except the estate or the personal representative of the estate, the proceeds shall be distributed as marital property in the manner provided in sub. (3).

854.03(5) (5) Exceptions.

854.03(5)(am)(am) This section does not apply if any of the following conditions applies:

854.03(5)(am)1. 1. The statute or governing instrument requires the individual to survive an event by a specified period.

854.03(5)(am)2. 2. The statute or governing instrument indicates that the individual is not required to survive an event by any specified period.

854.03(5)(am)3. 3. The statute or governing instrument deals with simultaneous deaths or deaths in a common disaster and the provision is relevant to the facts.

854.03(5)(am)4. 4. The imposition of a 120-hour survival requirement would cause a nonvested property interest or a power of appointment to fail to be valid, or to be invalidated, under s. 700.16 or under the rule against perpetuities of the applicable jurisdiction.

854.03(5)(am)5. 5. The application of this section to more than one statute or governing instrument would result in an unintended failure or unintended duplication of a transfer.

854.03(5)(am)6. 6. The application of this section would result in the escheat of an intestate estate under s. 852.01 (3).

854.03(5)(am)7. 7. The statute or governing instrument specifies that this statute, or one similar to it, does not apply.

854.03(5)(am)8. 8. The imposition of a 120-hour survival requirement would be administratively cumbersome and would not change the identity of the ultimate beneficiaries of the property or the property that each beneficiary would receive.

854.03(5)(bm) (bm) If the transfer is made under a governing instrument and the person who executed the governing instrument had an intent contrary to any provision in this section, then that provision is not applicable to the transfer. Extrinsic evidence may be used to construe the intent.

854.03(6) (6) Evidentiary standard. Unless the statute or governing instrument provides otherwise, proof that an individual survived the period required under subs. (1) to (4) must be by clear and convincing evidence.

854.03 History History: 1997 a. 188; 2005 a. 216.



854.04 Representation; per stirpes; modified per stirpes; per capita at each generation; per capita.

854.04  Representation; per stirpes; modified per stirpes; per capita at each generation; per capita.

854.04(1) (1)  By representation or per stirpes.

854.04(1)(a)(a) Except as provided in subs. (5) and (6), if a statute or a governing instrument calls for property to be distributed to the issue or descendants of a designated person "by representation," "by right of representation," or "per stirpes," the property is divided into equal shares for the designated person's surviving children and for the designated person's deceased children who left surviving issue. Each surviving child and each deceased child who left surviving issue are allocated one share.

854.04(1)(b) (b) The share of each deceased child allocated a share under par. (a) is divided among that person's issue in the same manner as under par. (a), repeating until the property is fully allocated among surviving issue.

854.04(2) (2) Modified per stirpes.

854.04(2)(a)(a) Except as provided in subs. (5) and (6), if a statute or a governing instrument calls for property to be distributed to the issue or descendants of a designated person by "modified per stirpes", the property is divided into equal shares at the generation nearest to the designated person that contains one or more surviving issue. Each survivor and each deceased person in that same generation who left surviving issue are allocated one share.

854.04(2)(b) (b) The share of each deceased person allocated a share in par. (a) is divided among that person's issue in the same manner as under par. (a), repeating until the property is fully allocated.

854.04(3) (3) Per capita at each generation.

854.04(3)(a)(a) Except as provided in subs. (5) and (6), if a statute or a governing instrument calls for property to be distributed to the issue or descendants of a designated person "per capita at each generation," the property is divided into equal shares at the generation nearest to the designated person that contains one or more surviving issue. Each survivor in that generation and each deceased person in that generation who left surviving issue are allocated one share. The shares of the deceased persons in that same generation who left surviving issue are combined for allocation under par. (b).

854.04(3)(b) (b) The combined share created under par. (a) is divided among the surviving issue of the persons whose shares were combined in the same manner as under par. (a), as though all of those issue were the issue of one person. The process is repeated until the property is fully allocated.

854.04(4) (4) Per capita. Except as provided in sub. (6), if a statute or governing instrument calls for property to be distributed to a group or class "per capita", the property is divided into as many shares as there are surviving members of the group or class, and each member is allocated one share.

854.04(5) (5) Certain individuals disregarded. For the purposes of subs. (1) to (3), all of the following apply:

854.04(5)(a) (a) An individual who is deceased and who left no surviving issue is disregarded.

854.04(5)(b) (b) An individual who has a surviving ancestor who is an issue of the designated person is not allocated a share.

854.04(6) (6) Contrary intent. If the transfer is made under a governing instrument and the person who executed the governing instrument had an intent contrary to any provision in this section, then that provision is not applicable to the transfer. Extrinsic evidence may be used to construe the intent.

854.04 History History: 1997 a. 188; 2005 a. 216.

854.04 Annotation A will clause providing for "equal shares to the then living issue of donor's three daughter-beneficiaries in this trust, and/or the then living issue of any deceased issue of donor's three daughter-beneficiaries, by right of representation" required distribution per capita among the grandchildren and by representation among their children. In re Bowler Trust, 56 Wis. 2d 171, 201 N.W.2d 573 (1972).



854.05 No exoneration of encumbered property.

854.05  No exoneration of encumbered property.

854.05(1)(1)  Definitions. In this section:

854.05(1)(a) (a) "Debt" includes accrued interest on the debt.

854.05(1)(b) (b) "Encumbrance" includes mortgages, liens, pledges and other security agreements that are encumbrances on property.

854.05(2) (2) Generally.

854.05(2)(a)(a) Except as provided in sub. (5), all property that is specifically transferred by a governing instrument shall be assigned to the transferee without exoneration of a debt that is secured by an encumbrance on the property.

854.05(2)(b) (b) If the debt that is secured by the encumbrance on the property is paid in whole or in part out of other assets, the specifically transferred property shall be assigned to the transferee only if any of the following applies:

854.05(2)(b)1. 1. The transferee contributes to the person or entity that held the assets that were used to pay the debt an amount equal to the amount that was paid.

854.05(2)(b)2. 2. The person or entity secures the amount described in subd. 1. through a new encumbrance on the property.

854.05(3) (3) Joint tenancy; survivorship marital property. Except as provided in sub. (5), if all or part of a debt that is secured by an encumbrance on property in which the decedent at the time of death had an interest as a joint tenant or as a holder of survivorship marital property is paid out of other assets as the result of a claim being allowed, the person or entity that makes the payment is subrogated to all rights that the claimant had against the property.

854.05(4) (4) Insurance. Except as provided in sub. (5), if all or part of a debt that is secured by an encumbrance on the proceeds payable under a life insurance policy in which the decedent was the named insured is paid out of other assets as the result of a claim being allowed, the person or entity that makes the payment is subrogated to all rights that the claimant had against the proceeds.

854.05(5) (5) Contrary intent.

854.05(5)(a)(a) If the person who executed the governing instrument had an intent contrary to any provision in this section, then that provision is not applicable to the transfer. Extrinsic evidence may be used to construe the intent.

854.05(5)(b) (b) A general directive to pay debts does not give rise to a presumption of exoneration.

854.05 History History: 1997 a. 188; 2005 a. 216.



854.06 Predeceased transferee.

854.06  Predeceased transferee.

854.06(1) (1)  Definitions. In this section:

854.06(1)(a) (a) "Provision in a governing instrument" includes all of the following:

854.06(1)(a)1. 1. A gift to an individual whether or not the individual is alive at the time of the execution of the instrument.

854.06(1)(a)2. 2. A share in a class gift only if a member of the class dies after the execution of the instrument.

854.06(1)(a)3. 3. An appointment by the decedent under any power of appointment, unless the issue who would take under this section could not have been appointees under the terms of the power.

854.06(1)(c) (c) "Stepchild" means a child of the decedent's surviving, deceased or former spouse, and not of the decedent.

854.06(2) (2) Scope of coverage. This section applies to revocable provisions in a governing instrument executed by the decedent that provide for an outright transfer upon the death of the decedent to any of the following persons:

854.06(2)(a) (a) A grandparent of the decedent, or issue of a grandparent, subject to s. 854.21.

854.06(2)(b) (b) A stepchild of the decedent, subject to s. 854.15.

854.06(3) (3) Substitute gift to issue of covered transferee. Subject to sub. (4), if a transferee under a provision described in sub. (2) does not survive the decedent but has issue who do survive, the issue of the transferee take the transfer per stirpes, as provided in s. 854.04 (1).

854.06(4) (4) Contrary intent.

854.06(4)(a)(a) Subsection (3) does not apply if any of the following applies:

854.06(4)(a)1. 1. The governing instrument provides that a transfer to a predeceased beneficiary lapses.

854.06(4)(a)2. 2. The governing instrument designates one or more persons, classes, or groups of people as contingent transferees, in which case those transferees take in preference to those under sub. (3). But if none of the contingent transferees survives, sub. (3) applies to the first group in the sequence of contingent transferees that has one or more transferees specified in sub. (2) who left surviving issue.

854.06(4)(bm) (bm) If the person who executed the governing instrument had an intent contrary to any provision in this section, then that provision is not applicable to the transfer. Extrinsic evidence may be used to construe the intent.

854.06 History History: 1997 a. 188; 2005 a. 216.

854.06 Annotation A will clause providing that if any beneficiary dies within 5 months of the testator, the deceased beneficiary's share is to be treated as if the beneficiary predeceased the testator, served to pass a deceased beneficiary's share to her children under the anti-lapse statute. Firehammer v. Marchant, 224 Wis. 2d 673, 591 N.W.2d 898 (Ct. App. 1999), 98-0586.



854.07 Failed transfer and residue.

854.07  Failed transfer and residue.

854.07(1) (1) Except as provided in sub. (4) and s. 854.06, if an attempted transfer under a governing instrument fails, the attempted transfer becomes part of the residue of the governing instrument. This subsection does not apply if the attempted transfer is itself a residuary transfer.

854.07(2) (2) Except as provided in sub. (4) and s. 854.06, if the residue of a governing instrument is to be transferred to 2 or more persons, the share of a residuary transferee that fails passes to the other residuary transferees in proportion to the interest of each in the remaining part of the residue.

854.07(3) (3) If a governing instrument other than a will does not effectively dispose of an asset that is governed by the instrument, that asset shall be paid or distributed to the transferor's probate estate.

854.07(4) (4) If the person who executed the governing instrument had an intent contrary to any provision in this section, then that provision is inapplicable to the transfer. Extrinsic evidence may be used to construe the intent.

854.07 History History: 1997 a. 188; 2005 a. 216.

854.07 Annotation Under a will leaving "my homestead which I occupy at the time of my death" to a son, the home in which the testator lived when the will is executed should be awarded to the son even though the testator became ill and was confined to a nursing home for a year prior to his death and the home was rented. Estate of Gotthart, 56 Wis. 2d 563, 202 N.W.2d 397 (1972).

854.07 Annotation Although contrary to the implied wish of testator, the spouse inherited the residuum when a purported residuary clause made only specific and general bequests, making no dispositive provision for the residuum. In Matter of Estate of McWilliams, 78 Wis. 2d 328, 254 N.W.2d 277 (1977).



854.08 Nonademption of specific gifts in certain cases.

854.08  Nonademption of specific gifts in certain cases.

854.08(1)(1)  Abrogation of common law. The common law doctrine of ademption by extinction, as it might otherwise apply to the situations governed by this section, is abolished.

854.08(2) (2) Proceeds of sale.

854.08(2)(a)(a) Subject to sub. (6), if property that is the subject of a specific gift is sold by the person who executed the governing instrument within 2 years of the person's death, the specific beneficiary has the right to the following amounts if available under the governing instrument:

854.08(2)(a)1. 1. Any balance of the purchase price unpaid at the time of death, including any security interest in the property and interest accruing before death, together with the incidents of the specific gift.

854.08(2)(a)2. 2. A general pecuniary transfer equivalent to the amount of the purchase price paid to, or for the benefit of, the person within one year of the seller's death.

854.08(2)(b) (b) Acceptance of a promissory note of the purchaser or a 3rd party is not considered payment, but payment on the note is payment on the purchase price; and for purposes of this section property is considered sold as of the date when a valid contract of sale is made. Sale by an agent of the person who executed the governing instrument or by a trustee under a revocable living trust created by the person is a sale by the person for purposes of this section.

854.08(3) (3) Proceeds of insurance on property. Subject to sub. (6), if insured property that is the subject of a specific gift is destroyed, damaged, lost, stolen or otherwise subject to any casualty compensable by insurance, the specific beneficiary has the right to the following amounts, if available under the governing instrument, reduced by any amount expended or incurred to restore or repair the property:

854.08(3)(a) (a) Any insurance proceeds paid with respect to the property after the decedent's death, together with the incidents of the specific gift.

854.08(3)(b) (b) A general pecuniary transfer equivalent to any insurance proceeds paid to, or for the benefit of, the decedent within one year of the decedent's death.

854.08(4) (4) Condemnation award.

854.08(4)(a)(a) Subject to sub. (6), if property that is the subject of a specific gift is taken by condemnation prior to the death of the person who executed the governing instrument, the specific beneficiary has the right to the following amounts if available under the governing instrument:

854.08(4)(a)1. 1. Any amount of the condemnation award unpaid at the time of death.

854.08(4)(a)2. 2. A general pecuniary transfer equivalent to the amount of an award paid to, or for the benefit of, the person who executed the governing instrument within one year of that person's death.

854.08(4)(b) (b) In the event of an appeal in a condemnation proceeding, the award is, for purposes of this section, limited to the amount established on the appeal. Acceptance of an agreed price or a jurisdictional offer is a sale under sub. (2).

854.08(5) (5) Property under guardianship, conservatorship, or power of attorney.

854.08(5)(a)(a) In this subsection, "agent" means an agent under a durable power of attorney, as defined in s. 244.02 (3).

854.08(5)(b) (b) Subject to pars. (c) and (d) and sub. (6), if property that is the subject of a specific gift is sold or mortgaged by a guardian, conservator, or agent of the person who executed the governing instrument, or if a condemnation award or insurance proceeds are paid to a guardian, conservator, or agent, the specific beneficiary has the right to a general pecuniary transfer equivalent to the proceeds of the sale, mortgage, condemnation award, or insurance proceeds, reduced by any amount expended or incurred to restore or repair the property or to reduce the indebtedness on the mortgage, if the funds are available under the governing instrument.

854.08(5)(c) (c) Paragraph (b) does not apply with respect to a guardian or conservator if, subsequent to the sale, mortgage, award, or receipt of insurance proceeds, the person who executed the governing instrument is adjudicated competent and survives such adjudication for a period of one year; but in such event the rights of the specific beneficiary shall be determined as though the proceeds were paid to the owner under sub. (2), (3), or (4).

854.08(5)(d) (d) Paragraph (b) does not apply with respect to an agent if the person who executed the governing instrument is competent at the time of the sale, mortgage, award, or receipt of insurance proceeds but in such event the rights of the specific beneficiary shall be determined as though the proceeds were paid to the owner under sub. (2), (3), or (4).

854.08(6) (6) Limitations.

854.08(6)(ag)(ag) This section is inapplicable if the person who executed the governing instrument gives property during the person's lifetime to the specific beneficiary with the intent of satisfying the specific gift and the requirement under s. 854.09 (1) is satisfied.

854.08(6)(ar) (ar) If the person who executed the governing instrument had an intent contrary to any provision in this section, then that provision is inapplicable to the transfer. Extrinsic evidence may be used to construe the intent.

854.08(6)(b) (b) If part of the property that is the subject of the specific gift is destroyed, damaged, sold or condemned, the specific gift of any remaining interest in the property is not affected by this section; but this section applies to the part affected by the destruction, damage, sale or condemnation.

854.08(6)(c) (c) The amount that the specific beneficiary receives under subs. (2) to (5) is reduced by any expenses of the sale, by the expenses of collection of the proceeds of insurance, sale, or condemnation award and by any amount by which the income tax of the decedent or the decedent's estate is increased because of items covered by this section. Expenses include legal fees paid or incurred.

854.08 History History: 1997 a. 188; 2005 a. 216, 387; 2009 a. 319.



854.09 Advancement; satisfaction.

854.09  Advancement; satisfaction.

854.09(1) (1) A gift that the decedent made during his or her lifetime, including an incomplete gift that became complete on the decedent's death, is treated as a full or partial satisfaction of a transfer at death to an heir under s. 852.01 (1) or a transferee under a governing instrument executed by the decedent only if at least one of the following applies:

854.09(1)(a) (a) The governing instrument, if any, either expressly or as construed from extrinsic evidence, provides that the gift be taken into account.

854.09(1)(b) (b) The decedent declared in a document, either expressly or as construed from extrinsic evidence, that the gift is in satisfaction of, or an advance against, what the transferee would receive at the decedent's death, whether or not the document was contemporaneous with the gift.

854.09(1)(c) (c) The transferee acknowledged in writing before or after the decedent's death, either expressly or as construed from extrinsic evidence, that the gift is in satisfaction of, or an advance against, what the transferee would receive at the decedent's death.

854.09(2) (2) For partial satisfaction, property given during life is valued as of the time that the transferee came into possession or enjoyment of the property or at the death of the person who executed the governing instrument, whichever occurs first.

854.09(3) (3) If the transferee fails to survive the person who executed the governing instrument and his or her issue take a substitute transfer under intestacy or under a governing instrument, the issue receive the same transfer that the named transferee would have received had the transferee survived, unless the transferor declared otherwise in a document, either expressly or as construed from extrinsic evidence.

854.09 History History: 1997 a. 188; 2005 a. 216.



854.10 Choice of law.

854.10  Choice of law. The meaning and legal effect of a governing instrument are determined by the local law of the state selected by the transferor in the governing instrument, unless the application of that law is contrary to s. 861.02 or 861.31 or any other public policy of this state otherwise applicable to the disposition.

854.10 History History: 1997 a. 188.



854.11 Gift of securities.

854.11  Gift of securities.

854.11(1)(1)  Definition. In this section, "securities" includes all of the following:

854.11(1)(a) (a) Any note, stock, treasury stock, bond, debenture, evidence of indebtedness, collateral trust certificate, transferable share or voting trust certificate.

854.11(1)(b) (b) Any certificate of interest or participation in an oil, gas or mining title or lease or in payments out of production under such a title or lease.

854.11(1)(c) (c) Any interest or instrument commonly known as a security.

854.11(1)(d) (d) Any certificate of interest or participation in, any temporary or interim certificate, receipt or certificate of deposit for, or any warrant or right to subscribe to or purchase, any of the instruments or interests specified in pars. (a) to (c).

854.11(2) (2) Increase in securities; accessions. Except as provided in sub. (4), if a person executes a governing instrument that transfers securities and at the time of the execution or immediately after execution the described securities are in fact governed by the instrument, the transfer includes additional securities that are governed by the instrument at the person's death if all of the following apply:

854.11(2)(a) (a) The additional securities were acquired after the governing instrument was executed.

854.11(2)(b) (b) The additional securities were acquired as a result of ownership of the described securities.

854.11(2)(c) (c) The additional securities are any of the following types:

854.11(2)(c)1. 1. Securities of the same organization acquired as a result of a plan of reinvestment.

854.11(2)(c)2. 2. Securities of the same organization acquired by action initiated by the organization or any successor, related or acquiring organization, excluding any acquired by exercise of purchase options.

854.11(2)(c)3. 3. Securities of another organization acquired as a result of a merger, consolidation, reorganization or other distribution by the organization or any successor, related or acquiring organization.

854.11(3) (3) Gift of securities construed as specific. Except as provided in sub. (4), a transfer of a stated number of shares or amount of securities is construed to be a specific gift if the same or a greater number of shares or amount of the securities was governed by the instrument at the time of, or immediately after, execution of the instrument, even if the instrument does not describe the securities more specifically or qualify the description by a possessive pronoun such as "my".

854.11(4) (4) Contrary intent. If the person who executed the governing instrument had an intent contrary to any provision in this section, then that provision is inapplicable to the transfer. Extrinsic evidence may be used to construe the intent.

854.11 History History: 1997 a. 188; 2005 a. 216.



854.12 Debt to transferor.

854.12  Debt to transferor.

854.12(1)(1)  Heir under intestacy.

854.12(1)(a)(a) If an heir owes a debt to the decedent, the amount of the indebtedness shall be offset against the intestate share of the debtor heir.

854.12(1)(b) (b) In contesting an offset under par. (a), the debtor heir shall have the benefit of any defense that would be available to the debtor heir in a direct proceeding by the personal representative for the recovery of the debt, except that the debtor heir may not defend on the basis that the debt was discharged in bankruptcy or on the basis that the relevant statute of limitations has expired. If the debtor fails to survive the decedent, the court may not include the debt in computing any intestate shares of the debtor's issue.

854.12(2) (2) Transferee under revocable governing instrument.

854.12(2)(a)(a) Subject to par. (c), if a transferee under a revocable governing instrument survives the transferor and is indebted to the transferor, the amount of the indebtedness shall be treated as an offset against the property to which the debtor transferee is entitled. If multiple revocable governing instruments transfer property to the debtor, the debt shall be equitably allocated against the various instruments.

854.12(2)(b) (b) Subject to par. (c), in contesting an offset under par. (a), the debtor shall have the benefit of any defense that would be available to the transferee in a direct proceeding for the recovery of the debt, except that the transferee may not defend on the basis that the debt was discharged in bankruptcy, unless that discharge occurred before the execution of the governing instrument, or on the basis that the relevant statute of limitations has expired. If the transferee fails to survive the decedent, the debt may not be included in computing the entitlement of alternate beneficiaries.

854.12(2)(c) (c) If the person who executed the governing instrument had an intent contrary to any provision in this subsection, then that provision is not applicable to the transfer. Extrinsic evidence may be used to construe the intent.

854.12(3) (3) Property not distributed because of offset. The property not distributed to the debtor becomes part of the residue of the entity that holds the debt. If the debt is not held by an entity, then the property not distributed to the debtor becomes part of the residue of the decedent's probate estate.

854.12 History History: 2005 a. 216.



854.13 Disclaimer of transfers at death.

854.13  Disclaimer of transfers at death.

854.13(1) (1)  Definitions. In this section:

854.13(1)(a) (a) "Beneficiary under a governing instrument" includes any person who receives or might receive property under the terms or legal effect of a governing instrument.

854.13(1)(c) (c) "Power of appointment" has the meaning given in s. 702.02 (6).

Effective date text (c) "Power" has the meaning given in s. 702.01 (4).

854.13(2) (2) Right to disclaim.

854.13(2)(a)(a) In general.

854.13(2)(a)1.1. In this paragraph, "person" includes a person who is unborn or whose identity is unascertained.

854.13(2)(a)2. 2. A person who is an heir, recipient of property, or beneficiary under a governing instrument, donee of a power of appointment created by a governing instrument, appointee under a power of appointment exercised by a governing instrument, taker in default under a power of appointment created by a governing instrument, or person succeeding to disclaimed property may disclaim any property, including contingent or future interests or the right to receive discretionary distributions, by delivering a written instrument of disclaimer under this section.

Effective date text 2. A person who is an heir, recipient of property or beneficiary under a governing instrument, donee of a power created by a governing instrument, appointee under a power exercised by a governing instrument, taker in default under a power created by a governing instrument or person succeeding to disclaimed property may disclaim any property, including contingent or future interests or the right to receive discretionary distributions, by delivering a written instrument of disclaimer under this section.

854.13(2)(b) (b) Joint tenants. Upon the death of a joint tenant, a surviving joint tenant may disclaim any property that would otherwise accrue to him or her by right of survivorship and that is the subject of the joint tenancy by delivering a written instrument of disclaimer under this section.

854.13(2)(c) (c) Survivorship marital property. Upon the death of a spouse, the surviving spouse may disclaim the decedent spouse's interest in survivorship marital property.

854.13(2)(d) (d) Partial disclaimer. Property may be disclaimed in whole or in part, except that a partial disclaimer of property passing by a governing instrument or by the exercise of a power of appointment may not be made if partial disclaimer is expressly prohibited by the governing instrument or by the instrument exercising the power of appointment.

Effective date text (d) Partial disclaimer. Property may be disclaimed in whole or in part, except that a partial disclaimer of property passing by a governing instrument or by the exercise of a power may not be made if partial disclaimer is expressly prohibited by the governing instrument or by the instrument exercising the power.

854.13(2)(e) (e) Spendthrift provision. The right to disclaim exists notwithstanding any limitation on the interest of the disclaimant in the nature of a spendthrift provision or similar restriction.

854.13(2)(f) (f) Disclaimer by guardian or conservator. A guardian of the estate or a conservator appointed under ch. 54 or ch. 880, 2003 stats., may disclaim on behalf of his or her ward, with court approval, if the ward is entitled to disclaim under this section.

854.13(2)(g) (g) Disclaimer by agent under power of attorney. An agent under a power of attorney may disclaim on behalf of the person who granted the power of attorney if all of the following apply:

854.13(2)(g)1. 1. The person who granted the power of attorney is entitled to disclaim under this section.

854.13(2)(g)2. 2. The power of attorney specifically grants the power to disclaim.

854.13(2)(gm) (gm) Disclaimer by trustee. The trustee of a trust named as a recipient of property under a governing instrument may disclaim that property on behalf of the trust if the trust authorizes disclaimer by the trustee. If the trust does not authorize disclaimer by the trustee, the trustee's power to disclaim is subject to the approval of the court.

854.13(2)(h) (h) After death. A person's right to disclaim survives the person's death and may be exercised by the person's personal representative or special administrator upon receiving approval from the court having jurisdiction of the person's estate after hearing upon notice to all persons interested in the disclaimed property, if the personal representative or special administrator has not taken any action that would bar the right to disclaim under sub. (11g).

854.13(2)(i) (i) Disclaimer of inter vivos transfers. A person who is a recipient of property under an inter vivos governing instrument, as defined in s. 700.27 (1) (c), may disclaim the property as provided in s. 700.27.

854.13(3) (3) Instrument of disclaimer. The instrument of disclaimer shall do all of the following:

854.13(3)(a) (a) Describe the property disclaimed.

854.13(3)(b) (b) Declare the disclaimer and the extent of the disclaimer.

854.13(3)(c) (c) Be signed by the disclaimant.

854.13(3)(d) (d) Be delivered within the time and in the manner provided under subs. (4) and (5).

854.13(4) (4) Time for effective disclaimer.

854.13(4)(a)(a) Present interest. An instrument disclaiming a present interest shall be executed and delivered not later than 9 months after the effective date of the transfer under the governing instrument. For cause shown, the period may be extended by a court of competent jurisdiction, either within or after the 9-month period, for such additional time as the court considers just.

854.13(4)(b) (b) Future interest. An instrument disclaiming a future interest shall be executed and delivered not later than 9 months after the event that determines that the taker of the property is finally ascertained and his or her interest indefeasibly fixed. For cause shown, the period may be extended by a court of competent jurisdiction, either within or after the 9-month period, for such additional time as the court considers just.

854.13(4)(c) (c) Future right to income or principal. Notwithstanding pars. (a) and (b), an instrument disclaiming the future right to receive discretionary or mandatory distributions of income or principal from any source may be executed and delivered at any time.

854.13(4)(d) (d) Persons under 21. Notwithstanding pars. (a) and (b), a person under 21 years of age may disclaim at any time not later than 9 months after the date on which the person attains 21 years of age.

854.13(4)(e) (e) Interests arising by disclaimer. Notwithstanding pars. (a) and (b), a person whose interest in property arises by disclaimer or by default of exercise of a power of appointment created by a governing instrument may disclaim at any time not later than 9 months after the day on which the prior instrument of disclaimer is delivered, or the date of death of the donee of the power of appointment.

Effective date text (e) Interests arising by disclaimer. Notwithstanding pars. (a) and (b), a person whose interest in property arises by disclaimer or by default of exercise of a power created by a governing instrument may disclaim at any time not later than 9 months after the day on which the prior instrument of disclaimer is delivered, or the date of death of the donee of the power.

854.13(5) (5) Delivery and filing of disclaimer.

854.13(5)(a)(a) Delivery. In addition to any requirements imposed by the governing instrument, the instrument of disclaimer is effective only if, within the time specified under sub. (4), it is delivered to and received by any of the following:

854.13(5)(a)1. 1. The transferor of the property disclaimed, if living.

854.13(5)(a)2. 2. The personal representative or special administrator of the deceased transferor of the property.

854.13(5)(a)3. 3. The holder of legal title to the property.

854.13(5)(b) (b) Delivery to trustee. If the trustee of any trust to which the interest or power of appointment relates does not receive the instrument of disclaimer under par. (a), a copy shall also be delivered to the trustee.

Effective date text (b) Delivery to trustee. If the trustee of any trust to which the interest or power relates does not receive the instrument of disclaimer under par. (a), a copy shall also be delivered to the trustee.

854.13(5)(c) (c) Filing. When delivery is made to the personal representative or special administrator of a deceased transferor, a copy of the instrument of disclaimer shall be filed in the probate court having jurisdiction.

854.13(5)(d) (d) Failure to deliver or file. Failure to deliver a copy of the instrument of disclaimer to the trustee under par. (b) or to file a copy in the probate court under par. (c), within the time specified under sub. (4), does not affect the validity of any disclaimer.

854.13(5)(e) (e) Recording. If real property or an interest in real property is disclaimed, a copy of the instrument of disclaimer may be recorded in the office of the register of deeds of the county in which the real estate is situated.

854.13(6) (6) Property not vested. The property disclaimed under this section shall be considered not to have been vested in, created in or transferred to the disclaimant.

854.13(7) (7) Devolution.

854.13(7)(a)(a) In general. Subject to pars. (bm) and (c) and subs. (8), (9), and (10), unless the governing instrument provides otherwise, either expressly or as construed from extrinsic evidence, the disclaimed property devolves as if the disclaimant had died before the decedent. If the disclaimed interest is a remainder contingent on surviving to the time of distribution, the disclaimed interest passes as if the disclaimant had died immediately before the time for distribution. If the disclaimant is an appointee under a power of appointment exercised by a governing instrument, the disclaimed property devolves as if the disclaimant had died before the effective date of the exercise of the power of appointment. If the disclaimant is a taker in default under a power of appointment created by a governing instrument, the disclaimed property devolves as if the disclaimant had predeceased the donee of the power of appointment.

Effective date text (a) In general. Subject to pars. (bm) and (c) and subs. (8), (9), and (10), unless the governing instrument provides otherwise, either expressly or as construed from extrinsic evidence, the disclaimed property devolves as if the disclaimant had died before the decedent. If the disclaimed interest is a remainder contingent on surviving to the time of distribution, the disclaimed interest passes as if the disclaimant had died immediately before the time for distribution. If the disclaimant is an appointee under a power exercised by a governing instrument, the disclaimed property devolves as if the disclaimant had died before the effective date of the exercise of the power. If the disclaimant is a taker in default under a power created by a governing instrument, the disclaimed property devolves as if the disclaimant had predeceased the donee of the power.

854.13(7)(bm) (bm) Devolution to issue of the disclaimants. Unless the governing instrument provides otherwise, either expressly or as construed from extrinsic evidence, if, by law or under the governing instrument, the issue of the disclaimant would share in the disclaimed interest by any method of representation had the disclaimant died before the time the disclaimed interest would have taken effect in possession or enjoyment, the disclaimed interest passes only to the issue of the disclaimant who survive when the disclaimed interest takes effect in possession or enjoyment.

854.13(7)(c) (c) Disclaimer of a devisable future interest.

854.13(7)(c)1.1. In this paragraph, "devisable future interest" is a future interest that can be passed under the will of the person who holds the future interest.

854.13(7)(c)2. 2. If the disclaimed interest is a devisable future interest under the law governing the transfer, then the disclaimed interest devolves as if it were a nondevisable future interest.

854.13(8) (8) Devolution of disclaimed interest in joint tenancy. Unless the decedent provided otherwise in a governing instrument, either expressly or as construed from extrinsic evidence, a disclaimed interest in a joint tenancy passes to the decedent's probate estate.

854.13(9) (9) Devolution of disclaimed interest in survivorship marital property. Unless the decedent provided otherwise in a governing instrument, either expressly or as construed from extrinsic evidence, a disclaimed interest in survivorship marital property passes to the decedent's probate estate.

854.13(10) (10) Acceleration of subsequent interests when preceding interest is disclaimed.

854.13(10)(a)(a) Subsequent interest not held by disclaimant. Unless the governing instrument provides otherwise, either expressly or as construed from extrinsic evidence, upon the disclaimer of a preceding interest, a subsequent interest not held by the disclaimant and limited to take effect in possession or enjoyment after the termination of the interest that is disclaimed accelerates to take effect as if the disclaimant had died immediately before the time when the disclaimed interest would have taken effect in possession or enjoyment or, if the disclaimant is an appointee under a power of appointment and that power of appointment has been exercised, as if the disclaimant had died before the effective date of the exercise of the power of appointment.

Effective date text (a) Subsequent interest not held by disclaimant. Unless the governing instrument provides otherwise, either expressly or as construed from extrinsic evidence, upon the disclaimer of a preceding interest, a subsequent interest not held by the disclaimant and limited to take effect in possession or enjoyment after the termination of the interest that is disclaimed accelerates to take effect as if the disclaimant had died immediately before the time when the disclaimed interest would have taken effect in possession or enjoyment or, if the disclaimant is an appointee under a power exercised by a power of appointment, as if the disclaimant had died before the effective date of the exercise of the power.

854.13(10)(b) (b) Subsequent interest held by the disclaimant. Unless the governing instrument provides otherwise, either expressly or as construed from extrinsic evidence, upon the disclaimer of a preceding interest, a subsequent interest held by the disclaimant does not accelerate.

854.13(11g) (11g) Bar. Bars to a person's right to disclaim property include, but are not limited to, any of the following:

854.13(11g)(a) (a) The person's assignment, conveyance, encumbrance, pledge, or transfer of the property or a contract for the assignment, conveyance, encumbrance, pledge, or transfer of the property.

854.13(11g)(b) (b) The person's written waiver of the right to disclaim.

854.13(11g)(c) (c) The person's acceptance of the property or benefit of the property.

854.13(11p) (11p) Effect of disclaimer or waiver. The disclaimer or the written waiver of the right to disclaim is binding upon the disclaimant or person waiving and all persons claiming through or under him or her.

854.13(12) (12) Nonexclusiveness of remedy.

854.13(12)(a)(a) This section does not affect the right of a person to waive, release, disclaim or renounce property under any other statute, the common law, or as provided in the creating instrument.

854.13(12)(b) (b) Any disclaimer that meets the requirements of section 2518 of the Internal Revenue Code, or the requirements of any other federal law relating to disclaimers, constitutes an effective disclaimer under this section or s. 700.27.

854.13(13) (13) Construction of effective date. In this section, the effective date of a transfer under a revocable governing instrument is the date on which the person with the power to revoke the transfer no longer has that power or the power to transfer the legal or equitable ownership of the property that is the subject of the transfer.

854.13 History History: 1977 c. 309; 1983 a. 189 s. 329 (26); 1991 a. 39, 301; 1995 a. 360; 1997 a. 188 ss. 22 to 59, 175; Stats. 1997 s. 854.13; 2005 a. 216, 387; 2013 a. 92.

854.13 Annotation Unless barred by statute, a debtor can disclaim a bequest, thus defeating a creditor's action under s. 813.026. Estate of Goldhammer v. Goldhammer, 138 Wis. 2d 77, 405 N.W.2d 693 (Ct. App. 1987).

854.13 Annotation Except for a tax-related "qualified disclaimer," the 9-month time limit for the disclaimer of a future interest commences on the death of the life tenant. Estate of Balson, 183 Wis. 2d 31, 515 N.W.2d 474 (Ct. App. 1994).

854.13 Annotation A surviving spouse cannot disclaim a wrongful death claim under s. 854.13 so as to pass ownership of that claim to the deceased's lineal heirs. Bowen v. American Family Insurance Company, 2012 WI App 29, 340 Wis. 2d 232, 811 N.W.2d 887, 11-0185.



854.14 Beneficiary who kills decedent.

854.14  Beneficiary who kills decedent.

854.14(2) (2)  Revocation of benefits. Except as provided in sub. (6), the unlawful and intentional killing of the decedent does all of the following:

854.14(2)(a) (a) Revokes a provision in a governing instrument that, by reason of the decedent's death, does any of the following:

854.14(2)(a)1. 1. Transfers or appoints property to the killer.

854.14(2)(a)2. 2. Confers a power of appointment on the killer.

854.14(2)(a)3. 3. Nominates or appoints the killer to serve in any fiduciary or representative capacity, including personal representative, trustee, or agent.

854.14(2)(b) (b) Severs the interests of the decedent and killer in property held by them as joint tenants with the right of survivorship or as survivorship marital property and transforms the interests of the decedent and the killer into tenancies in common or marital property, whichever is appropriate.

854.14(2)(c) (c) Revokes every statutory right or benefit to which the killer may have been entitled by reason of the decedent's death.

854.14(3) (3) Effect of revocation. Except as provided in sub. (6), provisions of a governing instrument that are revoked by this section are given effect as if the killer disclaimed all revoked provisions or, in the case of a revoked nomination in a fiduciary or representative capacity, as if the killer predeceased the decedent. Except as provided in sub. (6), the killer's share of the decedent's intestate estate, if any, passes as if the killer had disclaimed his or her intestate share under s. 854.13.

854.14(3m) (3m) Additional effects if death caused by spouse.

854.14(3m)(a)(a) Definitions. In this subsection:

854.14(3m)(a)1. 1. "Owner" means a person appearing on the records of the policy issuer as the person having the ownership interest, or means the insured if no person other than the insured appears on those records as a person having that interest. In the case of group insurance, the "owner" means the holder of each individual certificate of coverage under the group plan and does not include the person who contracted with the policy issuer on behalf of the group, regardless of whether that person is listed as the owner on the contract.

854.14(3m)(a)2. 2. "Ownership interest" means the rights of an owner under a policy.

854.14(3m)(a)3. 3. "Policy" means an insurance policy insuring the life of a spouse and providing for payment of death benefits at the spouse's death.

854.14(3m)(a)4. 4. "Proceeds" means the death benefit from a policy and all other economic benefits from it, whether they accrue or become payable as a result of the death of an insured person or upon the occurrence or nonoccurrence of another event.

854.14(3m)(b) (b) Life insurance.

854.14(3m)(b)1.1. Except as provided in sub. (6), if a noninsured spouse unlawfully and intentionally kills an insured spouse, the surviving spouse's ownership interest in a policy that designates the decedent spouse as the owner and insured, or in the proceeds of such a policy, is limited to a dollar amount equal to one-half of the marital property interest in the interpolated terminal reserve and in the unused portion of the term premium of the policy on the date of death of the decedent spouse. All other rights of the surviving spouse in the ownership interest or proceeds of the policy, other than the marital property interest described in this subsection, terminate at the decedent spouse's death.

854.14(3m)(b)2. 2. Notwithstanding s. 766.61 (7) and except as provided in sub. (6), if an insured spouse unlawfully and intentionally kills a noninsured spouse, the ownership interest at death of the decedent spouse in any policy with a marital property component that designates the surviving spouse as the owner and insured is a fractional interest equal to one-half of the portion of the policy that was marital property immediately before the death of the decedent spouse.

854.14(3m)(c) (c) Deferred employment benefits. Notwithstanding s. 766.62 (5) and except as provided in sub. (6), if the employee spouse unlawfully and intentionally kills the nonemployee spouse, the ownership interest at death of the decedent spouse in any deferred employment benefit, or in assets in an individual retirement account that are traceable to the rollover of a deferred employment benefit plan, that has a marital property component and that is attributable to the employment of the surviving spouse is equal to one-half of the portion of the benefit or assets that was marital property immediately before the death of the decedent spouse.

854.14(3m)(d) (d) Deferred marital property. Except as provided in sub. (6), if the surviving spouse unlawfully and intentionally kills the decedent spouse, the estate of the decedent shall have the right to elect no more than 50 percent of the augmented deferred marital property estate, as determined under s. 861.02 (2), as though the decedent spouse were the survivor and the surviving spouse were the decedent. The court shall construe the provisions of ss. 861.03 to 861.11 as necessary to achieve the intent of this paragraph.

854.14(4) (4) Wrongful acquisition of property. Except as provided in sub. (6), a wrongful acquisition of property by a killer not covered by this section shall be treated in accordance with the principle that a killer cannot profit from his or her wrongdoing.

854.14(5) (5) Unlawful and intentional killing; how determined.

854.14(5)(a)(a) A final judgment establishing criminal accountability for the unlawful and intentional killing of the decedent conclusively establishes the convicted individual as the decedent's killer for purposes of this section.

854.14(5)(b) (b) A final adjudication of delinquency on the basis of an unlawful and intentional killing of the decedent conclusively establishes the adjudicated individual as the decedent's killer for purposes of this section.

854.14(5)(c) (c) In the absence of a judgment establishing criminal accountability under par. (a) or an adjudication of delinquency under par. (b), the court, upon the petition of an interested person, shall determine whether, based on the preponderance of the evidence, the killing of the decedent was unlawful and intentional for purposes of this section.

854.14(6) (6) Exceptions. This section does not apply if any of the following applies:

854.14(6)(a) (a) The court finds that, under the factual situation created by the killing, the decedent's wishes would best be carried out by means of another disposition of the property.

854.14(6)(b) (b) The decedent provided in his or her will, by specific reference to this section, that this section does not apply.

854.14 History History: 1997 a. 188; 2001 a. 102; 2005 a. 216.

854.14 Annotation "Unlawful and intentional killing" in this section does not include assisting another to commit suicide. Lemmer v. Schunk, 2008 WI App 157, 314 Wis. 2d 483, 760 N.W.2d 446, 07-2680.

854.14 Annotation Statute in the Abyss: The Implications of Insanity on Wisconsin's Slayer Statute. Eisold. 91 MLR 875 (2008).



854.15 Revocation of provisions in favor of former spouse or former domestic partner.

854.15  Revocation of provisions in favor of former spouse or former domestic partner.

854.15(1) (1)  Definitions. In this section:

854.15(1)(a) (a) "Disposition of property" means a transfer, including by appointment, of property or any other benefit to a beneficiary designated in a governing instrument.

854.15(1)(b) (b) "Divorce, annulment or similar event" means any of the following:

854.15(1)(b)1. 1. A divorce, annulment, or other event or proceeding that would exclude a spouse as a surviving spouse under s. 851.30.

854.15(1)(b)2. 2. A termination of a domestic partnership or other event or proceeding that would exclude a person as a surviving domestic partner under s. 851.295.

854.15(1)(c) (c) "Former spouse" means a person whose marriage to the decedent or domestic partnership with the decedent has been the subject of a divorce, annulment or similar event.

854.15(1)(d) (d) "Relative of the former spouse" means an individual who is related to the former spouse by blood, adoption or marriage and who, after the divorce, annulment or similar event, is not related to the decedent by blood, adoption or marriage.

854.15(2) (2) Scope. This section applies only to governing instruments that were executed by the decedent before the occurrence of a divorce, annulment or similar event with respect to his or her marriage to the former spouse.

854.15(3) (3) Revocation upon divorce. Except as provided in subs. (5) and (6), a divorce, annulment or similar event does all of the following:

854.15(3)(a) (a) Revokes any revocable disposition of property made by the decedent to the former spouse or a relative of the former spouse in a governing instrument.

854.15(3)(b) (b) Revokes any disposition created by law to the former spouse or a relative of the former spouse.

854.15(3)(c) (c) Revokes any revocable provision made by the decedent in a governing instrument conferring a power of appointment on the former spouse or a relative of the former spouse.

854.15(3)(d) (d) Revokes the decedent's revocable nomination of the former spouse or a relative of the former spouse to serve in any fiduciary or representative capacity.

854.15(3)(e) (e) Severs the interests of the decedent and former spouse in property held by them as joint tenants with the right of survivorship or as survivorship marital property and transforms the interests of the decedent and former spouse into tenancies in common.

854.15(4) (4) Effect of revocation. Except as provided in subs. (5) and (6), provisions of a governing instrument that are revoked by this section are given effect as if the former spouse and relatives of the former spouse disclaimed the revoked provisions or, in the case of a revoked nomination in a fiduciary or representative capacity, as if the former spouse and relatives of the former spouse died immediately before the divorce, annulment or similar event.

854.15(5) (5) Exceptions.

854.15(5)(am)(am) This section does not apply if any of the following applies:

854.15(5)(am)1. 1. The express terms of a governing instrument provide otherwise.

854.15(5)(am)2. 2. The express terms of a court order provide otherwise.

854.15(5)(am)3. 3. The express terms of a contract relating to the division of the decedent's and former spouse's property made between the decedent and the former spouse before or after the marriage or the divorce, annulment or similar event provide otherwise.

854.15(5)(am)4. 4. The divorce, annulment or similar event is nullified.

854.15(5)(am)5. 5. The decedent and the former spouse have remarried or entered into a new domestic partnership before the death of the decedent.

854.15(5)(bm) (bm) If the transfer is made under a governing instrument and the person who executed the governing instrument had an intent contrary to any provision in this section, then that provision is inapplicable to the transfer. Extrinsic evidence may be used to construe the intent.

854.15(6) (6) Revocation of nontestamentary provision in marital property agreement. The effect of a judgment of annulment, divorce or legal separation on marital property agreements under s. 766.58 is governed by s. 767.375 (1).

854.15 History History: 1997 a. 188; 2005 a. 216; 2005 a. 443 s. 265; 2009 a. 28.

854.15 Annotation Retroactive application of sub. (3) (a) is constitutional. Allstate Life Insurance Co. v. Hanson, 200 F. Supp. 2d 1012 (2002).

854.15 Annotation New Probate Code Affects Estate Planning at Divorce. Hughes. Wis. Law. March 1999.



854.17 Marital property classification; ownership and division of marital property at death.

854.17  Marital property classification; ownership and division of marital property at death. Classification of the property of a decedent spouse and surviving spouse, and ownership and division of that property at the death of a spouse, are determined under ch. 766 and s. 861.01.

854.17 History History: 1985 a. 37; 1997 a. 188 s. 92; Stats. 1997 s. 854.17; 2005 a. 216, 387; 2009 a. 180.



854.18 Order in which assets apportioned; abatement.

854.18  Order in which assets apportioned; abatement.

854.18(1)(1)

854.18(1)(a)(a) Except as provided in sub. (3) or in connection with the deferred marital property elective share amount of a surviving spouse who elects under s. 861.02, the share of a surviving spouse who takes under s. 853.12, or the share of a surviving child who takes under s. 853.25, shares of distributees abate, without any preference or priority as between real and personal property, in the following order:

854.18(1)(a)1. 1. If the governing instrument is a will, property subject to intestacy.

854.18(1)(a)2. 2. Residuary transfers or devises under the governing instrument.

854.18(1)(a)3. 3. General transfers or devises under the governing instrument.

854.18(1)(a)4. 4. Specific transfers or devises under the governing instrument.

854.18(1)(b) (b) For purposes of abatement, a general transfer or devise charged on any specific property or fund is a specific transfer to the extent of the value of the property on which it is charged, and upon the failure or insufficiency of the property on which it is charged, it is a general transfer to the extent of the failure or insufficiency.

854.18(2) (2)

854.18(2)(a)(a) Abatement within each classification is in proportion to the amount of property that each of the beneficiaries would have received if full distribution of the property had been made in accordance with the terms of the governing instrument.

854.18(2)(b) (b) If the subject of a preferred transfer is sold or used incident to administration of an estate, abatement shall be achieved by appropriate adjustments in, or contribution from, other interests in the remaining assets.

854.18(3) (3) If the governing instrument expresses an order of abatement, or if the transferor's estate plan or the purpose of the transfer, as expressed, implied, or construed through extrinsic evidence, would be defeated by the order of abatement under sub. (1), the shares of the distributees abate as necessary to give effect to the intention of the transferor.

854.18 History History: 1997 a. 188; 2005 a. 216.



854.19 Penalty clause for contest.

854.19  Penalty clause for contest. A provision in a governing instrument that prescribes a penalty against an interested person for contesting the governing instrument or instituting other proceedings relating to the governing instrument may not be enforced if the court determines that the interested person had probable cause for instituting the proceedings.

854.19 History History: 1997 a. 188.



854.20 Status of adopted persons.

854.20  Status of adopted persons.

854.20(1) (1)  Inheritance rights between adoptive person and adoptive relatives.

854.20(1)(a)(a) Subject to par. (b) and sub. (5), a legally adopted person is treated as a birth child of the person's adoptive parents and the adoptive parents are treated as the birth parents of the adopted person for purposes of transfers at death to, through, and from the adopted person and for purposes of any statute or other rule conferring rights upon children, issue, or relatives in connection with the law of intestate succession or governing instruments.

854.20(1)(b) (b) Subject to sub. (5), par. (a) applies only if at least one of the following applies:

854.20(1)(b)1. 1. The decedent or transferor is the adoptive parent or adopted child.

854.20(1)(b)2. 2. The adopted person was a minor at the time of adoption.

854.20(1)(b)3. 3. The adoptive parent raised the adopted person in a parent-like relationship beginning on or before the child's 15th birthday and lasting for a substantial period or until adulthood.

854.20(2) (2) Inheritance rights between adopted person and birth relatives.

854.20(2)(am)(am) Subject to sub. (5), a legally adopted person ceases to be treated as a child of the person's birth parents and the birth parents cease to be treated as the parents of the child for the purposes specified in sub. (1) (a), except:

854.20(2)(am)1. 1. If the parent-child relationship between the child and one birth parent is replaced by adoption, but the relationship to the other birth parent is not replaced, then for all purposes the child continues to be treated as the child of the birth parent whose relationship was not replaced.

854.20(2)(am)2. 2.

854.20(2)(am)2.a.a. Subject to subd. 2. b. and c., if a birth parent of a child born to married parents dies and the other birth parent subsequently remarries and the child is adopted by the stepparent, the child continues to be treated as the child of the deceased birth parent for purposes of transfers at death through that parent and for purposes of any statute or other rule conferring rights upon children, issue or relatives of that parent under the law of intestate succession or governing instruments.

854.20(2)(am)2.b. b. Subd. 2. a. applies only if the adopted person was a minor at the time of adoption or if the adoptive parent raised the adopted person in a parent-like relationship beginning on or before the child's 15th birthday and lasting for a substantial period or until adulthood.

854.20(2)(am)2.c. c. Subdivision 2. a. does not apply if the parental rights of the deceased birth parent had been terminated.

854.20(2)(bm) (bm) Subject to sub. (5), if an adopted child is subsequently adopted by another person, the former adoptive parent is considered to be a birth parent for purposes of this subsection.

854.20(5) (5) Contrary intent. If the transfer is made under a governing instrument and the person who executed the governing instrument had an intent contrary to any provision in this section, then that provision is not applicable to the transfer. Extrinsic evidence may be used to construe the intent.

854.20 History History: 1983 a. 447; 1993 a. 486; 1997 a. 188 ss. 96, 175; Stats. 1997 s. 854.20; 2005 a. 216.



854.21 Persons included in family groups or classes.

854.21  Persons included in family groups or classes.

854.21(1)(1)  Adopted persons.

854.21(1)(a)(a) Except as provided in sub. (7), a gift of property by a governing instrument to a class of persons described as "issue," "lawful issue," "children,'' "grandchildren," "descendants," "heirs," "heirs of the body," "next of kin," "distributees," or the like includes a person adopted by a person whose birth child would be a member of the class, and issue of the adopted person, if the conditions for membership in the class are otherwise satisfied and at least one of the criteria under s. 854.20 (1) (b) 1., 2., and 3. is satisfied.

854.21(1)(b) (b) Except as provided in sub. (7), a gift of property by a governing instrument to a class of persons described as "issue," "lawful issue," "children," "grandchildren," "descendants," "heirs," "heirs of the body," "next of kin," "distributees," or the like excludes a birth child and his or her issue otherwise within the class if the birth child has been adopted and would cease to be treated as a child of the birth parent under s. 854.20 (2).

854.21(2) (2) Individuals born to unmarried parents.

854.21(2)(a)(a) Subject to par. (b) and sub. (7), individuals born to unmarried parents are included in class gifts and other terms of relationship in accordance with s. 852.05.

854.21(2)(b) (b) In addition to the requirements of par. (a) and subject to the provisions of sub. (7), in construing a disposition by a transferor who is not the birth parent, an individual born to unmarried parents is not considered to be the child of a birth parent unless that individual lived while a minor as a regular member of the household of that birth parent or of that birth parent's parent, brother, sister, spouse or surviving spouse.

854.21(3) (3) Relatives by marriage. Subject to sub. (7), terms of family relationship in statutes or governing instruments that do not differentiate between relationships by blood and relationships by marriage are construed to exclude relatives by marriage.

854.21(4) (4) Relatives of the half-blood. Subject to sub. (7), terms of family relationship in statutes or governing instruments that do not differentiate between relationships by the half-blood and relationships by the full-blood are construed to include both types of relationships.

854.21(5) (5) Posthumous issue. Subject to sub. (7), if a statute or governing instrument transfers an interest to a group of persons described as a class, such as "issue", "children", "nephews and nieces" or any other class, a person conceived at the time the membership in the class is determined and subsequently born alive is entitled to take as a member of the class if that person otherwise satisfies the conditions for class membership and survives at least 120 hours past birth.

854.21(6) (6) Person related through 2 lines. Subject to sub. (7), a person who is eligible to be a transferee under a statute or governing instrument through 2 lines of relationship is limited to one share, based on the relationship that entitles the person to the larger share.

854.21(7) (7) Contrary intent. If the transfer is made under a governing instrument and the person who executed the governing instrument had an intent contrary to any provision in this section, then that provision is inapplicable to the transfer. Extrinsic evidence may be used to construe the intent.

854.21 History History: 1997 a. 188; 2005 a. 216.



854.22 Form of distribution for transfers to family groups or classes.

854.22  Form of distribution for transfers to family groups or classes.

854.22(1)(1)  Interests in heirs, next of kin and the like. Subject to sub. (4), if a statute or governing instrument specifies that a present or future interest is to be created in a designated individual's "heirs", "heirs at law", "next of kin", "relatives", "family" or a term that has a similar meaning, the property passes to the persons, including the state, to whom it would pass and in the shares in which it would pass under the laws of intestacy of the designated individual's domicile, as if the designated individual had died immediately before the transfer was to take effect in possession or enjoyment. If the designated individual's surviving spouse is living and remarried when the transfer is to take effect in possession or enjoyment, the surviving spouse is not an heir of the designated individual.

854.22(2) (2) Transfers to descendants, issue and the like. Subject to sub. (4), if a statute or governing instrument creates a class gift in favor of a designated individual's "descendants", "issue" or "heirs of the body" the property is distributed among the class members who are living when the interest is to take effect in possession or enjoyment in the shares that they would receive under the laws of intestacy of the designated individual's domicile, as if the designated individual had then died owning the subject matter of the class gift.

854.22(3) (3) Doctrine of worthier title abolished. The doctrine of worthier title is abolished as a rule of law and as a rule of construction. Language in a governing instrument describing the beneficiaries of a disposition as the transferor's "heirs", "heirs at law", "next of kin", "distributees", "relatives" or "family", or a term that has a similar meaning, does not create or presumptively create a reversionary interest in the transferor.

854.22(4) (4) Contrary intent. If the transfer is made under a governing instrument and the person who executed the governing instrument had an intent contrary to any provision in this section, then that provision is inapplicable to the transfer. Extrinsic evidence may be used to construe the intent.

854.22 History History: 1997 a. 188; 2005 a. 216.



854.23 Protection of payers and other 3rd parties.

854.23  Protection of payers and other 3rd parties.

854.23(1)(1)  Definition. In this section, "governing instrument" includes an instrument described in s. 854.01, a filed verified statement under s. 865.201, a certificate under s. 867.046 (1m), a confirmation under s. 867.046 (2), or a recorded application under s. 867.046 (5).

854.23(2) (2) Liability depends on notice.

854.23(2)(a)(a) A payer or other 3rd party is not liable for having transferred property to a beneficiary designated in a governing instrument who, under this chapter, is not entitled to the property, or for having taken any other action in good faith reliance on the beneficiary's apparent entitlement under the terms of the governing instrument, before the payer or other 3rd party received written notice of a claimed lack of entitlement under this chapter. However, a payer or other 3rd party is liable for a payment made or other action taken after the payer or other 3rd party received written notice of a claimed lack of entitlement under this chapter.

854.23(2)(b) (b) Severance of a joint interest under the provisions of this chapter does not affect any 3rd-party interest in property acquired for value and in good faith reliance on an apparent title by survivorship, unless a document declaring the severance has been noted, registered, filed or recorded in records appropriate to the kind and location of the property that are relied upon, in the ordinary course of transactions involving such property, as evidence of ownership.

854.23(3) (3) Manner of notice. A claimant shall mail written notice of a claimed lack of entitlement under sub. (2) to the 3rd party's main office or home by registered or certified mail, return receipt requested, or serve the claim upon the 3rd party in the same manner as a summons in a civil action.

854.23(4) (4) Deposit of property with court.

854.23(4)(a)(a) Upon receipt of written notice of a claimed lack of entitlement under this chapter, a 3rd party may transfer property held by it to the court having jurisdiction of the probate proceedings relating to the decedent's estate. If no proceedings have been commenced, the transfer may be made to the court having jurisdiction of probate proceedings relating to decedents' estates located in the county of the decedent's residence. The court shall hold the property and, upon its determination of the owner, shall order disbursement in accordance with the determination.

854.23(4)(b) (b) Property transferred to the court discharges the 3rd party from all claims for the property.

854.23(5) (5) Protection of financial institutions.

854.23(5)(a)(a) In this subsection:

854.23(5)(a)1. 1. "Account" has the meaning given in s. 705.01 (1) or 710.05 (1) (a).

854.23(5)(a)2. 2. "Financial institution" has the meaning given in s. 705.01 (3).

854.23(5)(b) (b) Notwithstanding sub. (2), in addition to the protections afforded a financial institution under ss. 701.1012 and 710.05 and chs. 112 and 705 a financial institution is not liable for having transferred an account to a beneficiary designated in a governing instrument who, under this chapter, is not entitled to the account, or for having taken any other action in reliance on the beneficiary's apparent entitlement under the terms of a governing instrument, regardless of whether the financial institution received written notice of a claimed lack of entitlement under this chapter.

Effective date text (b) Notwithstanding sub. (2), in addition to the protections afforded a financial institution under ss. 701.19 (11) and 710.05 and chs. 112 and 705 a financial institution is not liable for having transferred an account to a beneficiary designated in a governing instrument who, under this chapter, is not entitled to the account, or for having taken any other action in reliance on the beneficiary's apparent entitlement under the terms of a governing instrument, regardless of whether the financial institution received written notice of a claimed lack of entitlement under this chapter.

854.23(5)(c) (c) If a financial institution has reason to believe that a dispute exists as to the rights of parties, or their successors, to an account subject to a governing instrument, the financial institution may, but is not required to, do any of the following:

854.23(5)(c)1. 1. Deposit the account with a court as provided in sub. (4).

854.23(5)(c)2. 2. Refuse to transfer the account to any person.

854.23(5)(d) (d) The protection afforded a financial institution under this subsection does not affect the rights of parties or their successors in disputes concerning the beneficial ownership of accounts.

854.23 History History: 1997 a. 188; 2005 a. 216; 2013 a. 92.

854.23 Annotation While s. 854.01 defines "governing instrument" generally in ch. 854 quite broadly and clearly intends a marital property agreement be considered a governing instrument, s. 854.23, the section concerning protection of payers and other third-parties, defines "governing instrument" for purposes of that section, as one of 3 specific alternatives and is limited to those alternatives. A payer need not require compliance with this section before it can legally transfer funds to a beneficiary. However, to be afforded the protections under this section, compliance with its requirements is mandatory. Maciolek v. City of Milwaukee Employees' Retirement System Annuity and Pension Board, 2006 WI 10, 288 Wis. 2d 62, 709 N.W.2d 360, 04-1254.



854.24 Protection of buyers.

854.24  Protection of buyers. A person who purchases property for value or who receives property in partial or full satisfaction of a legally enforceable obligation is neither obligated under this chapter to return the property nor liable under this chapter for the value of the property, unless the person has notice as described in s. 854.23 (3).

854.24 History History: 1997 a. 188.



854.25 Personal liability of recipients not for value.

854.25  Personal liability of recipients not for value.

854.25(1)(1)  Original recipients. A person who, not for value, receives property to which the person is not entitled under this chapter shall return the property. If the property is not returned, the recipient shall be personally liable for the value of the property to the person who is entitled to it under this chapter, regardless of whether the recipient has the property, its proceeds or property acquired with the property or its proceeds.

854.25(2) (2) Subsequent recipients.

854.25(2)(a)(a) If a recipient described in sub. (1) gives all or part of the property described in sub. (1) to a subsequent recipient, not for value, the subsequent recipient shall return the property. If the property is not returned, the subsequent recipient shall be personally liable to the person who is entitled to it under this chapter for the value received, if the subsequent recipient has the property, its proceeds or property acquired with the property or its proceeds.

854.25(2)(b) (b) If the subsequent recipient described in par. (a) does not have the transfer described, its proceeds or the property acquired with the property or its proceeds, but knew or should have known of his or her liability under this section, the subsequent recipient remains personally liable to the person who is entitled to it under this chapter for the value received.

854.25(3) (3) Mode of satisfaction. On petition of the person entitled to the property under this chapter showing that the mode of satisfaction chosen by the recipient in sub. (1) or (2) will create a hardship for the entitled person, the court may order that a different mode of satisfaction be used.

854.25 History History: 1997 a. 188.



854.26 Effect of federal preemption.

854.26  Effect of federal preemption. If any provision in this chapter is preempted by federal law with respect to property covered by this chapter, a person who receives property, other than for full consideration, which the person is not entitled to receive under this chapter is subject to s. 854.25.

854.26 History History: 1997 a. 188.



854.30 Application of certain wills or trusts referring to repealed federal transfer taxes.

854.30  Application of certain wills or trusts referring to repealed federal transfer taxes.

854.30(1) (1) A will or trust of a decedent who dies after December 31, 2009, and before January 1, 2011, that contains a formula disposing of certain of the decedent's property that is determined by reference to exemptions, exclusions, deductions, or credits under the federal estate tax, 26 USC 2001-2801, the federal generation-skipping transfer tax, 26 USC 2601-2664, or both, shall be administered as follows:

854.30(1)(a) (a) The formula disposing a decedent's property shall be administered as if the provisions of the federal estate tax and federal generation-skipping transfer tax were in force just as they were on December 31, 2009, except that the applicable exclusion amount under 26 USC 2010 (c) for decedents' estates shall be considered unlimited and the federal generation-skipping transfer tax exemption under 26 USC 2631 (c) shall also be considered unlimited, if all of the following apply:

854.30(1)(a)1. 1. The decedent is survived by a spouse.

854.30(1)(a)2. 2. If the decedent is survived by issue, all issue of the decedent are also issue of the surviving spouse.

854.30(1)(a)3. 3. The surviving spouse is a current income beneficiary of each trust funded in whole or in part by such formula, or the sole beneficiary of any other property subject to disposition by such formula which does not pass in trust.

854.30(1)(b) (b) If any of the circumstances described in par. (a) 1., 2., and 3. is not present, the formula for disposing a decedent's property shall be administered as if the provisions of the federal estate tax and federal generation-skipping transfer tax were in force just as they were on December 31, 2009.

854.30(2) (2) A personal representative of a decedent's estate, a trustee of a decedent's trust, a surviving spouse of a decedent or any beneficiary of a will or trust to whom this section applies may petition the circuit court to apply a formula disposing of property under a will or trust by reference to the federal estate tax, the federal generation-skipping transfer tax, or both, or the exemptions, exclusions, deductions or credits under those taxes, in a manner different than that provided under sub. (1). The court may consider the overall dispositive plan of the decedent, the tax implications of alternative dispositions, the decedent's intentions in establishing the formula and such other matters as the court considers appropriate when determining how to respond to the petition. A proceeding under this subsection shall be commenced within one year of the decedent's death or be barred.

854.30(3) (3) This section does not apply to wills or trusts that are executed or amended after December 31, 2009, or that manifest an intent that a contrary rule apply if the decedent dies on a date on which there is no applicable federal estate tax or federal generation-skipping transfer tax.

854.30(4) (4) In the event that the federal estate tax, the federal generation-skipping transfer tax, or both, are applicable to transfers of assets of a decedent who dies after December 31, 2009, but before January 1, 2011, due to the establishment or reinstatement of one or both of those taxes, the provisions of this section do not apply to the decedent's will or trust and the formula shall be applied in a manner consistent with the applicable tax or taxes.

854.30 History History: 2009 a. 341.






856. Opening estates.

856.01 Jurisdiction.

856.01  Jurisdiction. The jurisdiction of a proceeding for administration of a decedent's estate is as follows:

856.01(1) (1) If the decedent was domiciled in this state, in the county in this state where the decedent was domiciled at the time of the decedent's death.

856.01(2) (2) If the decedent had no domicile in this state, in any county in this state where property of the decedent is located, and the court which first exercises jurisdiction under this subsection has exclusive jurisdiction.

856.01 History History: 1977 c. 449; 1993 a. 486.

856.01 Annotation Wisconsin's New Probate Code. Erlanger. Wis. Law. Oct. 1998.



856.03 Wills in court for safekeeping.

856.03  Wills in court for safekeeping. If a will has been filed with a court for safekeeping during the testator's lifetime, the court on learning of the death of the testator shall open the will and give notice of the court's possession to the person named in the will to act as personal representative, otherwise to some person interested in the provisions of the will. If probate jurisdiction belongs to any other court, the will shall be delivered to that court.

856.03 History History: 1977 c. 449; 2001 a. 102.



856.05 Delivery of will to court.

856.05  Delivery of will to court.

856.05(1) (1)  Duty and liability of person with custody. Any person, other than a person named in the will to act as personal representative, having the custody of any will shall, within 30 days after he or she has knowledge of the death of the testator, file the will in the proper court or deliver it to the person named in the will to act as personal representative. Any person named in a will to act as personal representative shall, within 30 days after he or she has knowledge that he or she is named to act as personal representative, and has knowledge of the death of the testator, file the will in the proper court, unless the will has been otherwise deposited with the court. Any person who neglects to perform any of the duties required in this subsection, without reasonable cause, is liable in a proceeding in court to every person interested in the will for all damages caused by the neglect.

856.05(2) (2) Duty of person with information. Any person having information which would reasonably lead him or her to believe in the existence of any will of a decedent of which he or she does not have custody and having information that no more recent will of the deceased has been filed with the court and that 30 days have elapsed after the death of the decedent, shall submit this information to the court within 30 days after he or she has the information.

856.05(3) (3) Penalty. Any person who with intent to injure or defraud any person interested in a will suppresses or secretes any will of a person then deceased or any information as to the existence or location of any will or having custody of any will fails to file it in the court or to deliver it to the person named in the will to act as personal representative shall be fined not more than $500 or imprisoned in the county jail for not more than one year or both.

856.05(4) (4) Liability for neglect. If any person has custody of any will after the death of the testator and after a petition for administration has been filed, neglects without reasonable cause to deliver the will to the proper court after he or she has been duly notified in writing by the court for that purpose, he or she may be committed to the county jail by warrant issued by the court and there kept in close confinement until he or she delivers the will as required.

856.05(5) (5) Applicability of section. This section applies to wills and information needed for proof of a missing will under s. 856.17.

856.05 History History: 1977 c. 449; 1997 a. 188; 2001 a. 102; 2005 a. 216.



856.07 Who may petition for administration.

856.07  Who may petition for administration.

856.07(1) (1)  Generally. Petition for administration of the estate of a decedent may be made by any person named in the will to act as personal representative or by any person interested.

856.07(2) (2) After 30 days. If none of those named in sub. (1) has petitioned within 30 days after the death of the decedent, petition for administration may be made by any person who was guardian of the decedent at the time of the decedent's death, any creditor of the decedent, anyone who has a cause of action or who has a right of appeal which cannot be maintained without the appointment of a personal representative or anyone who has an interest in property which is or may be a part of the estate.

856.07 History History: 1973 c. 90; 2001 a. 102.

856.07 Cross-reference Cross-reference: See s. 879.57 providing for a petition by any interested person for a special administrator when there appears to be no person in the state to petition for administration.



856.09 Petition for administration, contents.

856.09  Petition for administration, contents. The petition for administration shall comply with s. 879.01 and in addition shall state:

856.09(1) (1) The name, age, domicile, post-office address and date of death of the decedent;

856.09(2) (2) That the decedent left property requiring administration;

856.09(3) (3) Whether the decedent left a will and the date of execution of the will;

856.09(4) (4) The name and post-office address of the person named in the will to act as personal representative;

856.09(5) (5) The name and post-office address of the person named as testamentary trustee in the will;

856.09(6) (6) The name and post-office address of the person for whom letters are asked and the facts which show the person's eligibility for appointment as personal representative.

856.09 History History: 1993 a. 486; 2001 a. 102.

856.09 Cross-reference Cross-reference: See s. 863.23 providing for a petition for determination of heirship in a petition for administration.

856.09 Cross-reference Cross-reference: See s. 879.25 for requirement of filing of an affidavit as to military service.

856.09 Cross-reference Cross-reference: See ss. 813.22 to 813.34, Uniform Absence as Evidence of Death and Absentee's Property Act, for a procedure for determining the fact of death when evidence is not available.



856.11 Notice of hearing on petition for administration.

856.11  Notice of hearing on petition for administration. When a petition for administration is filed, the court shall set a time for proving the will, if any, for determination of heirship and for the appointment of a personal representative. Notice of hearing on the petition shall be given as provided in s. 879.03 with the additional requirement that when any person interested is represented by a guardian ad litem, notice shall be given to both the person interested and the person's guardian ad litem. A copy of the will which is being presented for proof shall be sent to all persons interested, except those whose only interest is as a beneficiary of a monetary bequest or a bequest or devise of specific property. To those persons a notice of the nature and amount of the devise or bequest shall be sent.

856.11 History History: 1993 a. 486.

856.11 Cross-reference Cross-reference: See s. 863.23 which provides for determination of heirship and proof of heirship.

856.11 Annotation When the heirs at law had not been heard from for 30 to 40 years, published notice of hearing on proof of the will was legal notice to the heirs under s. 856.11. In re Estate of Phillips, 92 Wis. 2d 354, 284 N.W.2d 908 (1979).

856.11 Annotation In probate actions, as in civil cases generally, the burden is on the petitioner to move the case forward. Theis v. Short, 2010 WI App 108, 328 Wis. 2d 162, 789 N.W.2d 585, 09-1591.



856.13 Will must be proved; informal probate.

856.13  Will must be proved; informal probate. No will shall pass any property unless it has been proved and admitted to probate or informally admitted to probate under ch. 865.

856.13 History History: 1973 c. 39.



856.15 Proof of will and proof of heirs where uncontested.

856.15  Proof of will and proof of heirs where uncontested.

856.15(1)(1)  Generally. The court may grant probate of an uncontested will on the execution in open court by one of the subscribing witnesses of a sworn statement that the will was executed as required by the statutes and that the testator was of sound mind, of full age, and not acting under any restraint at the time of the execution thereof. If an uncontested will contains an attestation clause showing compliance with the requirements for execution under s. 853.03 or 853.05 or includes an affidavit in substantially the form under s. 853.04 (1) or (2), the court may grant probate without any testimony or other evidence.

856.15(2) (2) Proof outside the county. Upon request of the petitioner, the petitioner's attorney or, if the petitioner is in the military service, the petitioner's attorney-in-fact, the court in which the estate is pending may by order direct that proof of heirs or proof of will, if uncontested, may be taken in open court in any county in this state, or by a judge having probate jurisdiction in any other state or territory of the United States, for use in the court in which the estate is pending.

856.15(3) (3) Removal of will for proof outside the county. If a will filed for probate is removed from the court in which the estate is pending so that it may be proved outside the county, it shall during its absence be replaced by a photographic copy or a certified copy thereof.

856.15(4) (4) Will and proof to be returned and filed. After a will is proved in a court other than the court in which the estate is pending, the will and the proof of will shall be sent to the court in which the estate is pending. If no contest develops at the time fixed for proving the will in the court in which the estate is pending, the will and proof of will shall be filed as though made in the court in which the estate is pending.

856.15(5) (5) When no competent subscribing witness in state. If no competent subscribing witness resides in this state at the time fixed for proving the will or if none of them, after reasonable diligence can be found in this state, the court may admit the testimony of other witnesses to prove the competency of the testator, the execution, proof of testator's handwriting and that of one of the subscribing witnesses.

856.15 History History: 1975 c. 331; 1977 c. 449; 1991 a. 220; 2005 a. 216.

856.15 Cross-reference Cross-reference: See s. 863.23 which contains the general provisions in regard to proof of heirship and determination of heirship.



856.16 Self-proved will.

856.16  Self-proved will.

856.16(1)(1) Unless there is proof of fraud or forgery in connection with the affidavit, if a will includes an affidavit in substantially the form under s. 853.04 (1) or (2), all of the following apply:

856.16(1)(a) (a) The will is conclusively presumed to have been executed in compliance with s. 853.03.

856.16(1)(b) (b) Other requirements related to the valid execution of the will are rebuttably presumed.

856.16(1)(c) (c) A signature affixed to the affidavit is considered a signature affixed to the will, if necessary to prove the due execution of the will.

856.16(2) (2) Admission of a will under s. 856.13 or 856.15 is not dependent on the existence of a valid affidavit under s. 853.04.

856.16 History History: 1997 a. 188; 2005 a. 216.



856.17 Missing will, how proved.

856.17  Missing will, how proved. If any will is lost, destroyed by accident, destroyed without the testator's consent, unavailable but revived under s. 853.11 (6), or otherwise missing, the court has power to take proof of the execution and validity of the will and to establish the same. The petition for the probate of the will shall set forth the provisions of the will.

856.17 History History: 1977 c. 449; 2005 a. 216.

856.17 Annotation A petition in the alternative to establish one of 3 wills was proper and proof was sufficient to establish the last will as effective. Estate of Markofske, 47 Wis. 2d 769, 178 N.W.2d 9.

856.17 Annotation Lost wills: The Wisconsin law. Burrell and Porter, 60 MLR 351.



856.19 Order admitting will.

856.19  Order admitting will. Every will, when admitted to probate as prescribed by statute, shall have that fact signified thereon by the court.

856.19 Annotation Without a prima facie showing of fraud, a mere allegation is not sufficient to require a court to reopen the admission of a will to probate after the time for appeal expired. In Matter of Estate of Kennedy, 74 Wis. 2d 413, 247 N.W.2d 75.



856.21 Persons entitled to domiciliary letters.

856.21  Persons entitled to domiciliary letters. Letters shall be granted to one or more of the persons hereinafter mentioned, who are not disqualified, in the following order:

856.21(1) (1) The person named in the will to act as personal representative.

856.21(2) (2) Any person interested in the estate or the person's nominee within the discretion of the court.

856.21(3) (3) Any person whom the court selects.

856.21 History History: 1993 a. 486; 2001 a. 102.

856.21 Annotation An attorney may not solicit, either directly or indirectly, to be named, or to have a relative named, executor in a will. State v. Gulbankian, 54 Wis. 2d 605, 196 N.W.2d 733 (1972).



856.23 Persons who are disqualified.

856.23  Persons who are disqualified.

856.23(1) (1) A person including the person named in the will to act as personal representative is not entitled to receive letters if the person is any of the following:

856.23(1)(a) (a) Under 18 years of age.

856.23(1)(b) (b) Of unsound mind.

856.23(1)(c) (c) A corporation not authorized to act as a fiduciary in this state.

856.23(1)(d) (d) A nonresident of this state who has not appointed a resident agent to accept service of process in all actions or proceedings with respect to the estate and filed the appointment with the court.

856.23(1)(e) (e) A person whom the court considers unsuitable for good cause shown.

856.23(2) (2) Nonresidency may be a sufficient cause for nonappointment or removal of a person in the court's discretion.

856.23 History History: 1971 c. 213 s. 5; 1993 a. 486; 2001 a. 102.

856.23 Annotation A nominee may not be found "unsuitable" except upon grounds pertaining to capacity or competence to administer the estate. State ex rel. First National Bank & Trust v. Skow, 91 Wis. 2d 773, 284 N.W.2d 74 (1979).

856.23 Annotation If a trust document allows the beneficiaries to select a successor trustee but does not specifically allow appointment without court approval, the instrument should be read to permit nomination of a trustee subject to court approval. Matter of Sherman B. Smith Family Trust, 167 Wis. 2d 196, 482 N.W.2d 118 (Ct. App. 1992).

856.23 Annotation A finding of unsuitability is not limited solely to concerns of incapacity or incompetency. Given the myriad circumstances in which conflicts of interests may arise a conflicting personal interest may prevent an executor or administrator from doing his or her duty and render him or unsuitable. But disputes over what assets are included in the estate do not render a person unsuitable. Section 859.09 provides the framework for addressing such disagreements. Klauser v. Schmitz, 2003 WI App 157, 265 Wis. 2d 860, 667 N.W.2d 862, 02-3260.

856.23 Annotation A resident agent appointed under this section is not an indispensable party in an action involving the estate. Bugbee v. Donahue, 483 F. Supp. 1328 (1980).



856.25 Bond of personal representative.

856.25  Bond of personal representative.

856.25(1) (1)  Generally. A person shall not act as personal representative, nor shall letters be issued to the person until the person has given a bond in accordance with ch. 878, with one or more sureties, conditioned on the faithful performance of the person's duties, to the judge of the court, or until the court has ordered that the person be appointed without being required to give bond. If the court does not require a personal representative to give bond prior to the personal representative's letters being issued, the court may require the personal representative to give bond at any later time. The requirement of a bond and the amount of the bond is solely within the discretion of the court, except that no bond shall be required of any trust company bank, state bank or national banking association which is authorized to exercise trust powers and which has complied with s. 220.09 or 223.02.

856.25(2) (2) When 2 or more personal representatives. If 2 or more persons are appointed personal representatives, the judge may require no bond, may take a bond from each, take a joint bond from all or take a bond from some but not all.

856.25(3) (3) Share of estate can stand as excess surety. If any distributee, including one serving as personal representative, stipulates to a reduction of the bond and that the distributee's share of the estate stand as excess surety to the extent of the reduction, the judge may reduce the bond by an amount equal to the estimated share of such distributee.

856.25(4) (4) When will waives bond. A direction or request in a will that the personal representative serve without bond is not binding on the court.

856.25(5) (5) Section 895.345 not to apply. Section 895.345 does not apply to bonds of personal representatives.

856.25 History History: 1993 a. 486.



856.27 Appointment of special administrator if appointment of personal representative is delayed.

856.27  Appointment of special administrator if appointment of personal representative is delayed. If for any cause, a personal representative is not appointed in an estate at the hearing on appointment, the court at the hearing shall appoint a special administrator to administer the estate until a personal representative is appointed.



856.29 Letters issued to trustee of testamentary trust.

856.29  Letters issued to trustee of testamentary trust. If the will of the decedent provides for a testamentary trust, letters of trust shall be issued to the trustee upon admission of the will to probate at the same time that letters are granted to the personal representative, unless the court otherwise directs. Upon issuance of letters of trust, the trustee shall continue to be interested in the estate, and beneficiaries in the testamentary trust shall cease to be interested in the estate except under s. 851.21 (3). This section shall apply to wills admitted to informal probate and letters issued in informal administrations.

856.29 History History: 1973 c. 39.

856.29 Annotation If a trust document allows beneficiaries to select a successor trustee but does not specifically allow appointment without court approval, the instrument should be read to permit nomination of a trustee subject to court approval. Matter of Sherman B. Smith Family Trust, 167 Wis. 2d 196, 482 N.W.2d 118 (Ct. App. 1992).

856.29 Annotation A trustee has a duty to the trust beneficiaries to ensure that the personal representative transfers all property to which the trust is entitled. Even when the same person acts as trustee and personal representative the trustee has a duty to enforce claims the trust has against the personal representative. Old Republic Surety Co. v. Erlien, 190 Wis. 2d 400, 527 N.W.2d 389 (Ct. App. 1994).



856.31 Selection of attorney to represent estate.

856.31  Selection of attorney to represent estate. Whenever a corporate fiduciary is appointed as the sole personal representative, the person or persons receiving the majority interest from the estate may within 30 days after the date of the appointment select the attorney who shall represent the personal representative in all proceedings of any kind or nature, unless good cause is shown before the court why selection should not be so made, or unless the testator's will names the attorney or firm who shall represent the personal representative. The corporate fiduciary shall notify the persons who are entitled to name the attorney of this right within 5 days after appointment. In case a person is under disability, the court appointed guardian, if any, may act for such person under this section. In the case of a minor who has no court appointed guardian, the natural guardian, if any, may act for the minor. "Interest", as used in this section, means beneficial interest whether legal or equitable.

856.31 History History: 1973 c. 233; 1975 c. 331, 421.

856.31 Annotation An attorney may not solicit, either directly or indirectly, to be named, or to have a relative named, executor in a will. State v. Gulbankian, 54 Wis. 2d 605, 196 N.W.2d 733 (1972).

856.31 Annotation A will provision directing that the named attorney represent the estate was upheld. In re Estate of Devroy, 109 Wis. 2d 154, 325 N.W.2d 345 (1982).






857. Powers and duties of personal representatives.

857.01 Ownership in personal representative; management and control.

857.01  Ownership in personal representative; management and control. Upon his or her letters being issued by the court, the personal representative succeeds to the interest of the decedent in all property of the decedent. The personal representative or surviving spouse may petition the court for an order determining the classification of property under ch. 766, and for other equitable relief necessary for management and control of the marital property during the administration of the estate. The court may make any decree under ch. 766, including a decree that the property be titled in accordance with its classification, to assist the personal representative or surviving spouse in managing and controlling the marital property and the decedent's property other than marital property during administration of the estate. During administration, the management and control rules under s. 766.51 apply to the property of a decedent spouse which is subject to administration and to the property of the surviving spouse. With regard to property subject to the election of the surviving spouse under s. 861.02, the personal representative may manage and control the property while the property is subject to administration. The personal representative shall determine when, during administration, property shall be distributed to satisfy an election under s. 861.02.

857.01 History History: 1983 a. 186; 1985 a. 37; 1987 a. 393 s. 53; 1997 a. 188.

857.01 Annotation A personal representative succeeds to the title of the decedent both as to real estate and personal property. In Matter of Estate of Omernik, 112 Wis. 2d 285, 332 N.W.2d 307 (1983).



857.015 Management and control of certain business property by holding spouse.

857.015  Management and control of certain business property by holding spouse. A spouse who holds property described under s. 766.70 (3) (a), (b) or (d) which is not also held by the other spouse may direct in a will or other signed writing that the marital property interest of the nonholding spouse in such property be satisfied as provided under s. 861.015. The holding spouse shall identify in a will or other signed writing the property described under s. 766.70 (3) (a), (b) or (d) to which the directive applies. The signature of the holding spouse on a directive other than a will shall be acknowledged, attested or witnessed under s. 706.07. The estate of the holding spouse may not execute a directive under this section. If at the death of a spouse the surviving spouse is the holding spouse, the surviving spouse may execute a directive under this section if executed within 90 days after the decedent spouse's death.

857.015 History History: 1987 a. 393; 1997 a. 188.



857.03 Powers and duties of personal representative; in general.

857.03  Powers and duties of personal representative; in general.

857.03(1)(1) The personal representative shall collect, inventory and possess all the decedent's estate; collect all income and rent from decedent's estate; manage the estate and, when reasonable, maintain in force or purchase casualty and liability insurance; contest all claims except claims which the personal representative believes are valid; pay and discharge out of the estate all expenses of administration, taxes, charges, claims allowed by the court, or such payment on claims as directed by the court; render accurate accounts; make distribution and do any other things directed by the court or required by law.

857.03(2m) (2m) The surviving spouse and the personal representative may petition the court to approve an exchange of interests in marital property as provided in s. 766.31 (3) (b) 3.

857.03 History History: 1975 c. 331, 421; 1987 a. 393; 2005 a. 216.

857.03 Cross-reference Cross-reference: Ch. 877 deals generally with actions by and against personal representatives.

857.03 Cross-reference Cross-reference: Section 70.22 deals with assessment of personal property taxes on property in decedent's estates.

857.03 Cross-reference Cross-reference: Section 71.13 (2) requires the personal representative to file with the assessor of incomes such withholding tax returns (reports) for wages paid, sales tax returns and income tax returns as are due from the decedent and his estate.

857.03 Annotation As the holder of legal title to the assets of the estate, the personal representative has standing to bring a constitutional challenge against the statute upon which the claim of the appellant is based. Estate of Peterson, 66 Wis. 2d 535, 225 N.W.2d 644 (1975).

857.03 Annotation The personal representative's failure to inform the trial court that the high bidders in a sale of the testator's property had been occasional clients did not constitute a breach of fiduciary duty when the sale was publicly advertised, conducted under sealed bid, and authorized as to procedure by both the court and estate beneficiaries. Estate of Philbrick, 68 Wis. 2d 776, 229 N.W.2d 573 91975).

857.03 Annotation In the absence of a statute or a decedent's written directions, the burden of the federal and state estate taxes attributable to probate and nonprobate assets falls on the residue of the estate. The rationale for the "residuary rule" has generally been that the decedent intended property transferred outside probate to be free of the usual burdens imposed on the probate estate. Estate of Sheppard v. Schleis, 2010 WI 32, 324 Wis. 2d 41, 782 N.W.2d 85, 09-1021.



857.035 Disposition of patient health care records.

857.035  Disposition of patient health care records. If the decedent was a health care provider, as defined under s. 146.81 (1), who was an independent practitioner, the personal representative shall comply with s. 146.819.

857.035 History History: 1991 a. 269.



857.04 Distribution of marital and other expenses.

857.04  Distribution of marital and other expenses.

857.04(1)(1) Except as provided in sub. (2), the personal representative shall pay expenses of administration out of the decedent's interests in marital property and in property other than marital property on a prorated basis according to the value of those interests.

857.04(2) (2) To the extent possible, the personal representative shall pay special expenses attributable to the management and control of marital property from the marital property generating the expenses, and special expenses attributable to the management and control of the decedent's property other than marital property from the other property generating the expenses.

857.04 History History: 1983 a. 186.



857.05 Allowances to personal representative for expenses and services.

857.05  Allowances to personal representative for expenses and services.

857.05(1) (1)  Expenses. The personal representative shall be allowed all necessary expenses in the care, management and settlement of the estate.

857.05(2) (2) Services. Subject to the approval of the court the personal representative shall be allowed for his or her services commissions computed on the inventory value of the property for which the personal representative is accountable less any mortgages or liens plus net principal gains in the estate proceedings at a rate of 2% or a rate that the decedent and the personal representative, or the persons who receive the majority interest in the estate and the personal representative, agree to in writing; and such further sums in cases of unusual difficulty or extraordinary services as the court determines reasonable. If a personal representative is derelict in duty, his or her compensation for services may be reduced or denied.

857.05(3) (3) Attorney fees and commissions. If the personal representative or any law firm with which the personal representative is associated also serves as attorney for the decedent's estate, the court may allow him or her either executor's commissions, (including sums for any extraordinary services as set forth in sub. (2)) or attorney fees. The court may allow both executor's commissions and attorney fees, and shall allow both if the will of the decedent authorizes the payments to be made.

857.05 History History: 1977 c. 449; 1979 c. 110 s. 60 (4); 1991 a. 124.

857.05 Annotation The personal representative's failure to communicate with one of the heirs, in violation of a court order, was an appropriate basis for reducing the personal representative's fees. In Matter of Estate of Huehne, 175 Wis. 2d 33, 498 N.W.2d 870 (Ct. App. 1993).

857.05 Annotation Sub. (3) allows an attorney to act as both personal representative and attorney for an estate but does not allow charging at the usual attorney's billing rate for nonprofessional services. Sherman v. Hagness, 195 Wis. 2d 225, 536 N.W.2d 133 (Ct. App. 1995), 94-2089.

857.05 Annotation A personal representative's obligation under a bond to reimburse the surety company's attorney fees incurred on the bond was an allowable expense of the personal representative under this section. Estate of Burgess v. Peterson, 214 Wis. 2d 180, 571 N.W.2d 432 (Ct. App. 1997), 96-1455.

857.05 Annotation Sub. (1) did not authorize payment for attorney's services when it was in the estate's interest to let the interested parties litigate an issue and when, if the attorney's position prevailed, no property would have been added to the estate. Bell v. Neugart, 2002 WI App 180, 256 Wis. 2d 969, 650 N.W.2d 52, 01-2533.



857.07 Allowances to personal representative for costs.

857.07  Allowances to personal representative for costs. When costs are allowed against a personal representative in any action or proceeding the same shall be allowed the personal representative in the personal representative's administration account unless it appears that the action or proceeding in which the costs were taxed was prosecuted or resisted without just cause on the personal representative's part; and the court may determine, in rendering the judgment, whether the costs shall be paid out of the estate or by the personal representative. The court may allow as costs the sum paid by a personal representative on any bond or undertaking given by the personal representative in the case.

857.07 History History: 1993 a. 486.

857.07 Annotation A personal representative's obligation under a bond to reimburse the surety company's attorney fees incurred on the bond was an allowable expense of the personal representative under this section. Estate of Burgess v. Peterson, 214 Wis. 2d 180, 571 N.W.2d 432 (Ct. App. 1997), 96-1455.



857.09 Procedure which may be followed when personal representative fails to perform.

857.09  Procedure which may be followed when personal representative fails to perform. If a personal representative fails to perform an act or file a document within the time required by statute or order of the court the court upon its own motion or upon the petition of any person interested may order the personal representative for the estate and his or her attorney to show cause why the act has not been performed or the document has not been filed and shall mail a copy of the order to the sureties on the bond of the personal representative. If cause is not shown the court shall determine who is at fault. If both are at fault, the court may dismiss both and then appoint a personal representative and appoint an attorney acceptable to the personal representative to complete the administration of the estate. If only the personal representative is at fault, he or she may be summarily dismissed and in that event the court shall then appoint another personal representative to complete the administration and close the estate. If only the attorney is at fault, the court may dismiss the attorney and instruct the personal representative to employ another attorney; if the personal representative fails to employ another attorney within 30 days, the court shall appoint an attorney. No other procedure for substitution of attorney is required in such cases. The procedure set forth in this section is not exclusive.

857.09 History History: 1977 c. 449.

857.09 Cross-reference Cross-reference: This procedure is mandatory when the personal representative fails to comply with the requirements of ss. 862.17 and 863.35.



857.10 Failure to comply with certain statutes.

857.10  Failure to comply with certain statutes. Failure of the personal representative to comply with ss. 858.03, 859.29 or 862.11 is prima facie evidence of neglect of duty.

857.10 History History: 1971 c. 211 s. 126.



857.11 Ordering personal representative to appear; costs.

857.11  Ordering personal representative to appear; costs. Whenever the court issues an order directed to the sheriff requiring the personal representative to appear before it, all costs incurred by the court in the proceeding may be charged to the personal representative personally and may be deducted from the fees which the personal representative may receive for the personal representative's services as personal representative.

857.11 History History: 1993 a. 486.



857.13 Powers of surviving personal representative.

857.13  Powers of surviving personal representative. Every power exercisable by copersonal representatives may be exercised by the survivors of them when one or more is dead or by the others when less than the number designated in the will are appointed by the court or when an appointment is terminated by order of the court or by resignation accepted by the court unless the power is given in the will and its terms provide otherwise as to the exercise of the power.



857.15 When personal representative removed, resigns.

857.15  When personal representative removed, resigns. The judge may accept the written resignation of any personal representative. When a personal representative is adjudicated incompetent, disqualified, unsuitable, incapable of discharging the personal representative's duties, or is a nonresident of this state who has not appointed a resident agent to accept service of process in all actions or proceedings with respect to the estate and caused such appointment to be filed with the court, the court shall remove the personal representative. When any personal representative has failed to perform any duty imposed by law or by any lawful order of the court or has ceased to be a resident of the state, the court may remove the personal representative. When grounds for removal appear to exist, the court on its own motion or on the petition of any person interested shall order the personal representative to appear and show cause why the personal representative should not be removed.

857.15 History History: 1993 a. 486; 2005 a. 387.

857.15 Annotation A personal representative's erroneous assessments of law, reached in good faith, do not establish any basis for removal. DiBenedetto v. Jaskolski, 2003 WI App 70, 261 Wis. 2d 723, 661 N.W.2d 869, 01-2189.



857.17 Validity of acts of personal representative prior to removal.

857.17  Validity of acts of personal representative prior to removal. The resignation, removal or death of a personal representative after letters have been issued to the personal representative do not invalidate the personal representative's official acts performed prior to the resignation, death or removal.

857.17 History History: 1993 a. 486.



857.19 When will proved after letters issued.

857.19  When will proved after letters issued. When after letters are issued to a personal representative by a court in the estate of a decedent, whether testate or intestate, a will of the decedent is proved and allowed by the court, the powers of the personal representative cease, and the court shall remove the personal representative. All acts of the personal representative before removal are as valid as if the will had not been allowed.

857.19 History History: 1977 c. 449.



857.21 Appointment of successor personal representative.

857.21  Appointment of successor personal representative. When a personal representative dies, is removed by the court, or resigns and the resignation is accepted by the court, the court may, and if the personal representative was the sole or last surviving personal representative and administration is not completed, the court shall appoint another personal representative in the personal representative's place.

857.21 History History: 1993 a. 486.



857.23 Rights and powers of successor personal representative.

857.23  Rights and powers of successor personal representative. A successor personal representative has all the rights and powers of his or her predecessor except that the successor may not exercise powers given in a will which by its terms are personal to the personal representative therein designated.

857.23 History History: 1993 a. 486.



857.25 Continuation of business.

857.25  Continuation of business.

857.25(1) (1)  Generally. Upon a proper showing, the court may by order authorize the personal representative to continue any business of the decedent, but the order may not be contrary to the provisions of the decedent's will. The order may be with or without notice. If notice is not given to all interested persons before the order is made, notice of the order shall be given within 5 days after the order. The order may provide:

857.25(1)(a) (a) For the conduct of the business solely by the personal representative or jointly with one or more of the decedent's surviving partners or as a corporation or limited liability company to be formed by the personal representative;

857.25(1)(b) (b) As between the estate and the personal representative, the extent of the liability of the estate and the extent of the liability of the personal representative for obligations incurred in the continuation of the business;

857.25(1)(c) (c) As between distributees, the extent to which liabilities incurred in conduct of the business are to be chargeable solely to a part of the estate set aside for use in the business or to the estate as a whole; and

857.25(1)(d) (d) As to the period of time for which the business may be conducted and such other conditions, restrictions, regulations, requirements and authorizations as the court orders.

857.25(2) (2) Rights of creditors. Nothing contained in this section affects the rights of creditors against the estate or the personal representative. Expenses incurred in the operation of a business, other than those incurred to wind up and dispose of a business, are not considered costs and expenses of administration for the purpose of determining priority of payment under s. 859.25 and are subordinate to all claims and allowances listed in s. 859.25.

857.25 History History: 1993 a. 112.



857.27 Personal representatives or trustees may form corporation or limited liability company.

857.27  Personal representatives or trustees may form corporation or limited liability company. The court may by order authorize the personal representatives or trustees of the estate of a decedent or one or more of the personal representatives or trustees to organize a corporation or limited liability company for any of the purposes authorized by ch. 180, 181 or 183 and to subscribe for shares of the corporation or interests in the limited liability company and convey estate property to the corporation or limited liability company in payment for the shares or interests subscribed.

857.27 History History: 1993 a. 112.



857.29 Personal representative may plat land.

857.29  Personal representative may plat land. The court may by order authorize the personal representative to plat land which is a part of the estate, either alone or together with other owners of the real estate. The personal representative must comply with the same statutes, ordinances and rules which apply to a person who is platting the person's own land.

857.29 History History: 1993 a. 486.



857.31 Immunity of personal representative.

857.31  Immunity of personal representative. A personal representative incurs no liability to any person as a result of any of the following:

857.31(1) (1) Giving notice to any potential claimant against the estate that proceedings to administer the estate are pending, the court in which the proceedings are pending and the deadline for filing a claim against the estate under s. 859.01 or 859.48.

857.31(2) (2) Not giving notice to any potential claimant against the estate that proceedings to administer the estate are pending, the court in which the proceedings are pending or the deadline for filing claims against the estate under s. 859.01 or 859.48, even if the personal representative knew, or in the exercise of reasonable diligence should have known, of the existence of the potential claim.

857.31(3) (3) Not informing distributees of their potential liability for claims not barred because of the operation of s. 859.02 (2) (b).

857.31 History History: 1989 a. 96.



857.35 Notification of spouse.

857.35  Notification of spouse. If a personal representative who is not a surviving spouse becomes aware that any beneficiary other than the surviving spouse is designated to receive more than 50% of the proceeds of any life insurance policy or deferred employment benefit plan, the personal representative shall give the surviving spouse written information sufficient to identify the policy or plan and any beneficiary thereof. A surviving spouse may recover life insurance proceeds and deferred employment benefits under s. 766.70 (6).

857.35 History History: 1983 a. 186; 1985 a. 37 s. 187.






858. Probate — inventory.

858.01 Personal representative files.

858.01  Personal representative files. Except as provided by s. 865.11, the personal representative, within a reasonable time but no later than 6 months after appointment unless the court has by order extended or shortened the time, shall file an inventory of all property owned by the decedent. The inventory when filed shall show, as of the date of the decedent's death, the value of all property, what property is marital property and the type and amount of any existing obligation relating to any item of property. If a special administrator or personal representative has filed an inventory, no personal representative who is later appointed need file a further inventory unless additional property is found or the court orders otherwise.

858.01 History History: 1973 c. 39; 1975 c. 331, 421; 1983 a. 186; 1985 a. 37; 1997 a. 188.

858.01 Cross-reference Cross-reference: See s. 72.02 which describes property transfers subject to estate tax.



858.03 Persons interested may be informed of inventory.

858.03  Persons interested may be informed of inventory. Not more than 5 days after filing an inventory with the court the personal representative shall mail or deliver to the surviving spouse and to all other persons interested, except those whose only interest is as a beneficiary of a monetary bequest or a bequest or devise of specific property, a statement indicating that the inventory has been filed and that a copy of the inventory, or a summary indicating the value of each item of property in which the person has an interest, will be sent to the person upon the person's written request to the personal representative. If any person to whom the statement is required to be sent makes a request, the personal representative shall comply within 5 days after receipt of the request. If a person interested to whom the statement is required to be sent is represented by a guardian of the estate or by a guardian ad litem, the statement shall be mailed or delivered to the guardian of the estate or the guardian ad litem but not to the person interested. If the person interested is in the military service and is represented by an attorney or an attorney-in-fact, the statement shall be sent to both the attorney or the attorney-in-fact and the person interested. Failure of the personal representative to comply with this section does not affect the jurisdiction of the court as to persons interested.

858.03 History History: 1991 a. 220; 1993 a. 486.

858.03 Cross-reference Cross-reference: See s. 879.26 which provides for waiver of this requirement.



858.05 Order to file inventory.

858.05  Order to file inventory. If any personal representative neglects to file the inventory under s. 858.01 when required by law, the court shall call the personal representative's attention to the neglect. If the personal representative still neglects to file, the court shall order the personal representative to file the inventory. If, without reasonable cause shown, the personal representative refuses or neglects to comply with the order for 20 days after service of the order upon the personal representative, the personal representative may be held in contempt of court.

858.05 History History: 1993 a. 486.



858.07 Contents of inventory.

858.07  Contents of inventory. The personal representative shall include in the inventory all property subject to administration. The personal representative shall include a statement of any encumbrance, lien or other charge upon each item.

858.07 History History: 1975 c. 331, 421; 1997 a. 83.



858.09 Inventory, certification, examination in court.

858.09  Inventory, certification, examination in court. The personal representative shall certify under oath that the inventory, to the best of the personal representative's knowledge, includes all property, encumbrances, liens or charges required to be shown therein. The court, at the request of any person interested in the estate or the property listed or on its own motion, may examine the personal representative on oath in relation thereto or in relation to any proposed addition thereto or deletion therefrom.

858.09 History History: 1975 c. 331, 421.



858.11 Inventory of partnership property and liabilities by survivor.

858.11  Inventory of partnership property and liabilities by survivor. The surviving partner of any deceased person whose estate is being administered shall, if required by order of the court, file with the court a verified inventory of the partnership property and liabilities. If, after service of the order upon him or her, the partner without reasonable cause shown refuses or neglects to comply with the order for 20 days after the day set for compliance, he or she may be held in contempt of court.

858.11 History History: 1977 c. 449.



858.13 When appraisal necessary.

858.13  When appraisal necessary. Except as provided in s. 858.15 all inventoried property shall be appraised by one or more disinterested persons appointed by the court. The appraiser or appraisers shall appraise each item in the inventory which is required to be appraised and certify to its value. If the property is situated in 2 or more counties, one or more appraisers may be appointed for each county.

858.13 History History: 1975 c. 193, 331, 422.



858.15 When appraisal not necessary.

858.15  When appraisal not necessary. Assets, the value of which is readily ascertainable without the exercise of judgment on the part of an appraiser, shall not be appraised. The value of these assets shall be shown in the inventory and verified by the personal representative, and the personal representative shall provide evidence of value as the court requires. Where evidence satisfactory to the court is produced to establish the value of any inventoried assets, no appraisal shall be required of the assets, unless a formal appraisal is requested by persons interested, the department of revenue, or by the court on its own motion.

858.15 History History: 1973 c. 90; 1993 a. 486.



858.17 Supplemental inventory and appraisal.

858.17  Supplemental inventory and appraisal. If any property not included in the inventory comes to the knowledge of the personal representative, the personal representative shall file a supplemental inventory or include the same in the personal representative's accounting. The personal representative shall have the property appraised unless it is of the type described in s. 858.15.

858.17 History History: 1993 a. 486.






859. Probate — claims.

859.01 Time for filing claims.

859.01  Time for filing claims. When an application for administration is filed, the court, or the probate registrar under informal administration proceedings, shall by order set a date as the deadline for filing a claim against the decedent's estate. The date shall be not less than 3 nor more than 4 months from the date of the order. If a claim is not filed by the deadline, the consequences provided in s. 859.02 apply.

859.01 History History: 1989 a. 96; 2005 a. 216.

859.01 Annotation The statute of limitations concerning claims filed against an estate in probate may not be waived. Estate of Palmer, 68 Wis. 2d 101, 227 N.W.2d 680 (1975).



859.02 Limitation on claims.

859.02  Limitation on claims.

859.02(1) (1) Except as provided in sub. (2) and s. 859.03, all claims against a decedent's estate including claims of the state and any subdivision thereof, whether due or to become due, absolute or contingent, liquidated or unliquidated, are barred against the estate, the personal representative and the heirs and beneficiaries of the decedent unless filed on or before the date set under s. 859.01.

859.02(2) (2) A claim against a decedent's estate that is not filed on or before the date set under s. 859.01 is not barred if:

859.02(2)(a) (a) It is a claim based on tort, on a marital property agreement that is subject to the time limitations under s. 766.58 (13) (b) or (c), on Wisconsin income, franchise, sales, withholding, gift, or death taxes, or on unemployment insurance contributions due or benefits overpaid; a claim for funeral or administrative expenses; a claim of this state under s. 46.27 (7g), 49.496, 49.682, or 49.849; or a claim of the United States; or

859.02(2)(b) (b) All of the following circumstances exist:

859.02(2)(b)1. 1. On or before the date set under s. 859.01, the personal representative knew, or in the exercise of reasonable diligence should have known, of the existence of the potential claim and of the identity and mailing address of the potential claimant.

859.02(2)(b)2. 2. At least 30 days prior to the date set under s. 859.01, the personal representative had not given notice to the potential claimant of the final day for filing his or her claim and the court in which the estate proceeding was pending.

859.02(2)(b)3. 3. At least 30 days prior to the date set under s. 859.01, the claimant did not have actual knowledge that the estate proceeding was pending and of the court in which that proceeding was pending.

859.02(2m) (2m)

859.02(2m)(a)(a) A claim based on a tort is subject to s. 859.45.

859.02(2m)(b) (b) A claim of a creditor without notice is subject to s. 859.48.

859.02(3) (3) Failure of a claimant timely to file a claim against a decedent's estate does not bar the claimant from satisfying the claim from property other than the decedent's estate.

859.02 History History: 1989 a. 96; 1991 a. 39, 89, 301; 1995 a. 27; 1997 a. 39; 1999 a. 9; 2005 a. 216; 2013 a. 20.

859.02 Cross-reference Cross-reference: See s. 893.93 (1) (c), which bars all claims against a decedent or the estate if administration not commenced within 6 years after death.

859.02 Cross-reference Cross-reference: See s. 859.45 as to tort claims.

859.02 Annotation An otherwise valid lease and sale of personal property executed by the decedent are not claims against the estate subject to the limitations of this section. In re Estate of Taylor, 81 Wis. 2d 687, 260 N.W.2d 803 (1978).

859.02 Annotation A claim against an estate for personal services rendered during an adulterous relationship with the deceased was allowed under a quasi-contract theory. In Matter of Estate of Steffes, 95 Wis. 2d 490, 290 N.W.2d 697 (1980).

859.02 Annotation The mere fact that the personal representative corresponded with creditors about accounts payable did not give rise to a fiduciary duty on the part of the personal representative to disclose information about filing claims. In Matter of Estate of Lecic, 104 Wis. 2d 592, 312 N.W.2d 773 (1981).

859.02 Annotation The testator's breach of contract in failing to make certain provisions by will is not actionable in tort. Landwehr v. Citizens Trust Co. 110 Wis. 2d 716, 329 N.W.2d 411 (1983).

859.02 Annotation Probate filing deadlines for surviving spouses under a marital property regime. Rasmussen and Brown. WBB June 1988.



859.03 Continuance of separate action.

859.03  Continuance of separate action. If an action is pending against a decedent at the time of his or her death and the action survives, the plaintiff in that action may serve a notice of substitution of party defendant on the personal representative and file proof of service of notice in the court. Filing of proof of service on or before the deadline for filing a claim under s. 859.01 gives the plaintiff the same rights against the estate as the filing of a claim. A judgment in any such action constitutes an adjudication for or against the estate.

859.03 History History: 1977 c. 449; 1989 a. 96.

859.03 Annotation When disposition of a homestead was ordered in a divorce judgment, the family court and probate court had concurrent jurisdiction and the divorce judgment remained enforceable by the family court. Morrissette v. Morrissette, 99 Wis. 2d 467, 299 N.W.2d 590 (Ct. App. 1980).



859.07 Notice; publication.

859.07  Notice; publication.

859.07(1)(1) Notice of the deadline for filing a claim under s. 859.01 shall be given by publication, under s. 879.05 (4), and may be given with the notice for granting letters. The first insertion shall be made within 15 days of the date of the order under s. 859.01.

859.07(2) (2)

859.07(2)(a)(a) The personal representative shall provide notice of the date set under s. 859.01 to the department of health services, the department of children and families, or the department of corrections, as applicable, and to the county clerk of the decedent's county of residence, as defined in s. 49.001 (6) if, at any time prior to or at the time of the decedent's death, any of the following applied:

859.07(2)(a)1. 1. The decedent was a patient or inmate of any state or county hospital or institution.

859.07(2)(a)2. 2. The decedent was responsible for any obligation owing to the state or a county under s. 46.03 (18), 46.10, 48.36, 49.32 (1), 49.345, 301.03 (18), 301.12, or 938.36.

859.07(2)(a)3. 3. The decedent or the decedent's spouse received services provided as a benefit under a long-term care program, as defined in s. 49.496 (1) (bk), medical assistance under subch. IV of ch. 49, long-term community support services funded under s. 46.27 (7), or aid under s. 49.68, 49.683, or 49.685.

859.07(2)(b) (b) The notice under par. (a) shall comply with all of the following:

859.07(2)(b)1. 1. The notice shall be in writing on forms provided by the applicable department or county clerk.

859.07(2)(b)2. 2. The notice shall be sent by registered or certified mail not less than 30 days before the date set under s. 859.01.

859.07(3) (3) The personal representative may at any time give notice to any potential claimant of the deadline for filing a claim against the estate under s. 859.01 or 859.48 and of the court in which the estate proceeding is pending.

859.07 History History: 1977 c. 73; 1985 a. 29; 1989 a. 31, 96, 359; 1991 a. 39; 1995 a. 27 ss. 7191b to 7191c, 9126 (19); 1995 a. 77; 1997 a. 237; 1999 a. 9; 2001 a. 107; 2007 a. 20 ss. 3768 to 3769, 9121 (6) (a); 2013 a. 20.

859.07 Annotation Notice to creditors by publication does not violate the due process clause. In Matter of Estate of Fessler, 100 Wis. 2d 437, 302 N.W.2d 414 (1981).



859.09 Transfer of claims when administration fails.

859.09  Transfer of claims when administration fails. Claims filed against the estate of a decedent following an order and notice to creditors shall, if the administration proceeding fails, be deemed filed upon notice to creditors in a subsequent administration proceeding. If the subsequent proceeding is in a different county, such claims shall be transmitted to and filed in the proper court.



859.13 Form and verification of claims.

859.13  Form and verification of claims.

859.13(1) (1)  General requirements. No claim shall be allowed unless it is in writing, describes the nature and amount thereof, if ascertainable, and is sworn to by the claimant or someone for the claimant that the amount is justly due, or if not yet due, when it will or may become due, that no payments have been made thereon which are not credited, and that there are no offsets to the knowledge of the affiant, except as therein stated. If the claim is one for which property is available under s. 859.18, the claim shall describe which classification under s. 766.55 (2) is applicable to the claim. The claim shall also show the post-office address of the claimant. The presumption under s. 766.55 (1) applies to the classification of claims for which property is available under s. 859.18.

859.13(2) (2) Requirements when claim founded on written instrument. If a claim is founded on a written instrument which is available, the original or a copy thereof with all endorsements must be attached to the claim.

859.13 History History: 1985 a. 37.

859.13 Cross-reference Cross-reference: See s. 859.19 as to secured claims.

859.13 Annotation Provisions of sub. (2) are properly construed as directory and not mandatory. In matter of Estate of Alexander, 75 Wis. 2d 168, 248 N.W.2d 475 (1977).

859.13 Annotation A claimant has the burden of proving the existence of an express agreement by a deceased former employer to pay compensation in addition to wages paid during the claimant's employment. In re Estate of Huber, 81 Wis. 2d 55, 259 N.W.2d 714 (1977).



859.15 Effect of statute of limitations.

859.15  Effect of statute of limitations. Except as provided in ss. 46.10 (11), 49.08, 49.195 (1), 49.345 (11), and 301.12 (11), a claim shall not be allowed that was barred by any statute of limitations at the time of the decedent's death. A claim shall not be barred by statutes of limitation that was not barred at the time of the decedent's death if the claim is filed against the decedent's estate in the court on or before the deadline for filing a claim under s. 859.01.

859.15 History History: 1977 c. 449; 1985 a. 29; 1989 a. 96; 2007 a. 20.

859.15 Cross-reference Cross-reference: See s. 893.03, which provides that the presentation of a claim in circuit court is deemed the commencement of an action.

859.15 Cross-reference Cross-reference: See s. 856.07, which authorizes any creditor of a decedent to petition for the administration of the estate 30 days after the date of death.



859.17 Claims not due.

859.17  Claims not due. Upon proof of a claim which will become due at some future time, the court may:

859.17(1) (1) Allow it at the present value and payment may be made as in the case of an absolute claim which has been allowed;

859.17(2) (2) Order the personal representative to retain personally sufficient funds to satisfy the claim upon maturity; or

859.17(3) (3) Order a bond to be given by the distributees for payment in satisfaction of the claim and the estate may be closed.

859.17 History History: 1985 a. 332.



859.18 Satisfaction of obligations at death of a spouse.

859.18  Satisfaction of obligations at death of a spouse.

859.18(1)(1) In this section:

859.18(1)(a) (a) "Credit" means the right granted by a creditor to defer payment of a debt, incur debt and defer its payment, or purchase property or services and defer payment for the property or services.

859.18(1)(b) (b) "Creditor" means a person who regularly extends credit.

859.18(2) (2) At the death of a spouse, property, including the proceeds of or property exchanged for that property, that but for the death of the spouse would have been available under s. 766.55 (2) for satisfaction of an obligation continues to be available for satisfaction, except as provided in subs. (3) to (5).

859.18(3) (3) Unless the obligation resulted from an extension of credit or from a tax obligation to this state, upon the death of a spouse who was the only obligated spouse under s. 766.55 (2) (a) or the only incurring spouse under s. 766.55 (2) (b) to (d):

859.18(3)(a) (a) No income of the surviving spouse is available for satisfaction of an obligation described under s. 766.55 (2).

859.18(3)(b) (b) Marital property of the surviving spouse, if otherwise available for satisfaction of an obligation described under s. 766.55 (2), is available to the extent of the value of the marital property at the death of the decedent spouse.

859.18(4) (4)

859.18(4)(a)(a) If the decedent spouse was the only obligated spouse under s. 766.55 (2) (a) or the only incurring spouse under s. 766.55 (2) (b) to (d), the following property is not available for satisfaction of the obligation:

859.18(4)(a)1. 1. Survivorship marital property, except as provided in s. 766.60 (5) (b) and (c).

859.18(4)(a)2. 2. Joint tenancy property in which the decedent spouse was a tenant, subject to any judgment lien on which execution was issued before the spouse's death.

859.18(4)(a)3. 3. Deferred employment benefits arising from the decedent spouse's employment.

859.18(4)(a)4. 4. Proceeds of a life insurance policy insuring the life of the decedent spouse, if the proceeds are not payable to the decedent's estate and not assigned to the creditor as security or payable to the creditor.

859.18(4)(b) (b) If the surviving spouse is the only obligated spouse under s. 766.55 (2) (a) or the only incurring spouse under s. 766.55 (2) (b) to (d), the following property transferred to a person other than the surviving spouse is not available for satisfaction:

859.18(4)(b)1. 1. The decedent's interest in joint tenancy property, subject to any judgment lien on which execution was issued before the decedent's death.

859.18(4)(b)2. 2. Deferred employment benefits arising from the employment of the decedent spouse.

859.18(4)(b)3. 3. The proceeds of a life insurance policy insuring the life of the decedent spouse, if the proceeds are not payable to the decedent's estate and not assigned to the creditor as security or payable to the creditor.

859.18(5) (5) If otherwise available under this section to satisfy an obligation under s. 766.55 (2):

859.18(5)(a) (a) The availability of a trust described under s. 701.0505 (1) is subject to s. 701.0505 (1).

Effective date text (a) The availability of a trust described under s. 701.07 (3) is subject to s. 701.07 (3).

859.18(5)(b) (b) The availability of a spendthrift trust described under subch. V of ch. 701 is subject to subch. V of ch. 701.

Effective date text (b) The availability of a spendthrift trust described under s. 701.06 is subject to s. 701.06.

859.18(5)(c) (c) The availability of an account governed under subch. I of ch. 705 is subject to s. 705.07.

859.18(6) (6) A provision in a marital property agreement, as defined under s. 766.01 (12), which provides for the disposition of either or both spouses' property upon the death of a spouse does not affect property available under this section for satisfaction unless that property was not available for satisfaction under the marital property agreement while both spouses were alive and the agreement is binding on the creditor under s. 766.55 (4m) or 766.56 (2) (c).

859.18 History History: 1985 a. 37; 1989 a. 331; 1991 a. 301; 2013 a. 92.



859.19 Secured claims.

859.19  Secured claims.

859.19(1)(1) When a creditor holds any security for a claim the security shall be described in the claim, and the judgment allowing the claim shall describe the security. The security is sufficiently described if the security document is described by date and by the recording or filing data.

859.19(2) (2) Payment of the claim shall be upon the basis of:

859.19(2)(a) (a) The full amount thereof if the creditor surrenders the security; or

859.19(2)(b) (b) If the creditor realizes on the security before receiving payment, then upon the full amount of the claim allowed less the fair value of the security.

859.19 History History: 1985 a. 332.

859.19 Cross-reference Cross-reference: See s. 859.13, which deals with the form and verification of claims generally.

859.19 Cross-reference Cross-reference: See s. 859.43, which deals with the payment of secured claims.

859.19 Cross-reference Cross-reference: See s. 863.13, which deals with the exoneration of encumbered property.



859.21 Contingent claims.

859.21  Contingent claims. If the amount or validity of a claim cannot be determined until some time in the future, the claim is a contingent claim regardless of whether the claim is based on an event which occurred in the past or on an event which may occur in the future. Except for claims of the type not required to be filed under s. 859.02, contingent claims which cannot be allowed as absolute must, nevertheless, be filed in the court and proved in the same manner as absolute claims. If allowed subject to the contingency, the order of allowance shall state the nature of the contingency. If the claim is allowed as absolute before distribution of the estate, it shall be paid in the same manner as absolute claims of the same class. In all other cases the court may provide for the payment of contingent claims in any one of the following methods:

859.21(1) (1) The creditor and personal representative may determine, by agreement, arbitration or compromise, the value thereof, according to its probable present worth, and it may be allowed and paid in the same manner as an absolute claim.

859.21(2) (2) The court may order the personal representative to make distribution of the estate but to retain sufficient funds to pay the claim if and when the same becomes absolute; but for this purpose the estate shall not be kept open longer than 2 years after distribution of the remainder of the estate has been made; and if the claim has not become absolute within that time, distribution shall be made to the distributees of the retained funds, after paying any costs and expenses accruing during such period but the distributees shall be liable to the creditor to the extent provided in s. 859.23, if the contingent claim thereafter becomes absolute. When distribution is so made to distributees, the court may require the distributees to give bond for the satisfaction of their liability to the contingent creditor.

859.21(3) (3) The court may order distribution of the estate as though the contingent claim did not exist, but the distributees shall be liable to the creditor as limited by s. 859.23, if the contingent claim thereafter becomes absolute; and the court may require the distributees to give bond for the satisfaction of their liability to the contingent creditor.

859.21(4) (4) Such other method as the court orders.

859.21 History History: 1989 a. 96; 1993 a. 486.



859.23 Payment of contingent claims by distributees.

859.23  Payment of contingent claims by distributees. If a contingent claim is filed and allowed against an estate subject to the contingency and all the assets of the estate including the fund set apart for the payment thereof has been distributed, and the claim thereafter is allowed as absolute, the creditor may recover thereon against those distributees, or the persons who furnish bond for the distributees, whose distributive shares have been increased by reason of the fact that the amount of the claim as finally determined was not paid prior to final distribution, if a proceeding therefor is commenced in court within 6 months after the claim is allowed as absolute. A distributee or the person who furnishes bond for the distributee shall not be liable for an amount exceeding his or her proportionate share of the estate subject to the claim, nor for an amount greater than the value of the property which he or she received from the estate, the value to be determined as of the time of distribution to the distributee.

859.23 History History: 1977 c. 449.



859.25 Priority of payment of claims and allowances.

859.25  Priority of payment of claims and allowances.

859.25(1)(1)  Classes and priority. At the time of their allowance, all claims and allowances shall be classified in one of the following classes. If the applicable assets of the estate are insufficient to pay all claims and allowances in full, the personal representative shall make payment in the following order:

859.25(1)(a) (a) Costs and expenses of administration.

859.25(1)(b) (b) Reasonable funeral and burial expenses.

859.25(1)(c) (c) Provisions for the family of the decedent under ss. 861.31, 861.33 and 861.35.

859.25(1)(d) (d) Reasonable and necessary expenses of the last sickness of the decedent, including compensation of persons attending the decedent.

859.25(1)(e) (e) All debts, charges or taxes owing to the United States, this state or a governmental subdivision or municipality of this state.

859.25(1)(f) (f) Wages, including pension, welfare and vacation benefits, due to employees which have been earned within 3 months before the date of the death of the decedent, not to exceed $300 in value to each employee.

859.25(1)(g) (g) Property assigned to the surviving spouse or surviving domestic partner under s. 861.41.

859.25(1)(h) (h) All other claims allowed.

859.25(2) (2) No preference within classes. Preference shall not be given in the payment of any claim over any other claim of the same class, nor shall a claim due and payable be entitled to a preference over claims not due.

859.25 History History: 1971 c. 63; 1983 a. 186; 1985 a. 37; 1993 a. 486; 2009 a. 28.



859.27 Execution and levies prohibited.

859.27  Execution and levies prohibited. Garnishment, attachment or execution shall not issue against nor shall any levy be made against any property of the estate under any judgment or cause of action against a decedent or a personal representative, but this section shall not be construed to prevent the enforcement of mortgages, pledges, liens or other security agreements upon real or personal property in an appropriate proceeding.



859.29 Persons interested may be informed of claims.

859.29  Persons interested may be informed of claims. After the deadline for filing a claim against the estate under s. 859.01, any person interested in the estate may make a written request to the personal representative or special administrator for a statement listing all claims that have been filed against the estate. The statement shall show each claim, the name of the claimant, a brief description of the basis of the claim and the amount claimed. Within 5 days after receipt of the request, the personal representative shall mail or deliver a copy of the statement to the requester, including any guardian of the estate, guardian ad litem or attorney, or attorney-in-fact, for a person in the military service. Failure of the personal representative or special administrator to comply with this section does not affect the jurisdiction of the court as to persons interested.

859.29 History History: 1989 a. 96; 1991 a. 220.



859.31 Compromise of claims.

859.31  Compromise of claims. When a claim against the estate has been filed or suit thereon is pending, the creditor and personal representative may, if it appears for the best interests of the estate, compromise the claim, whether due or not due, absolute or contingent, liquidated or unliquidated; but if an objection to the claim has been filed by a person interested no compromise of the claim may be made without the consent of the objector.



859.33 Contest of claims; procedure.

859.33  Contest of claims; procedure.

859.33(1) (1)  How contest initiated. The following persons may contest a claim or assert an offset or counterclaim in court: the personal representative, a guardian ad litem or a person interested who has the approval of the court. They may do so only by mailing a copy of the objection, offset or counterclaim to the claimant or personally serving the same upon the claimant and filing the same with the court. The objection, offset or counterclaim may be served at any time prior to entry of judgment on the claim, but if a copy of the claim has been mailed to or served upon the personal representative or the attorney for the estate, the objection, offset or counterclaim shall be served upon or mailed to the claimant and filed with the court within 60 days after the copy of the claim was mailed to or served upon the personal representative or the attorney for the estate. The personal representative shall not be obligated to assert any offset or counterclaim in court and may, if he or she deems it to be in the best interests of the estate, assert the offset or counterclaim in any separate action otherwise authorized by law outside the court proceedings. Any offset or counterclaim so asserted shall be deemed denied by the original claimant.

859.33(2) (2) Procedure. If any claim, offset or counterclaim is contested, the court may require the issues to be made definite, fix a date for pretrial conference and direct the manner in which pleadings, if any, shall be exchanged. The court shall set a time for trial upon its own motion or upon motion of any party.

859.33 History History: 1973 c. 233; 1977 c. 449; 1983 a. 186; 1985 a. 37; 1989 a. 96.

859.33 Annotation The 3-day extension under s. 801.15 (5) (a) for responding to papers served by mail is applicable to objections to claims under sub. (1). Flejter v. Estate of Flejter, 2001 WI App 26, 240 Wis. 2d 401, 623 N.W.2d 552, 99-2863.



859.35 Prompt judgment; hearing if claim filed over one year.

859.35  Prompt judgment; hearing if claim filed over one year. The hearing on any claim, offset or counterclaim may be adjourned from time to time, but the hearing shall be concluded as soon as practicable. The court may on its own motion after notice to the claimant, the objector and the personal representative, set for hearing any contested claim, offset or counterclaim, filed over one year. The court may disallow all or any part of the claim, offset or counterclaim for nonprosecution.



859.37 Judgment on claims.

859.37  Judgment on claims. Before setting a time for hearing on the final account the court shall enter a judgment on the claims presented against the decedent and the offsets and counterclaims asserted and stating how much was allowed for or against the estate in each case. The judgment shall set a date by which payment shall be made. If the balance as to any claimant is in favor of the estate, the payment thereof may be enforced as with any other judgment.



859.39 Delay of payment of claims when funds are insufficient.

859.39  Delay of payment of claims when funds are insufficient. If it appears at any time that an estate is or may be insolvent, that there are insufficient funds on hand for payment of claims in full or that there is other good cause for delaying payment, the personal representative may report that fact to the court and apply for any order that the personal representative deems necessary.

859.39 History History: 1993 a. 486.

859.39 Cross-reference Cross-reference: See s. 859.25 which establishes priority of payment of claims and allowances.



859.40 Creditor's action for property not inventoried.

859.40  Creditor's action for property not inventoried. Whenever there is reason to believe that the estate of a decedent as set forth in the inventory may be insufficient to pay the decedent's debts, a creditor whose claim has been allowed may, on behalf of all, bring an action to reach and subject to sale any property not included in the inventory, which is liable for the payment of debts. The creditor's action shall not be brought to trial until the insufficiency of the estate in the hands of the personal representative is ascertained; if found likely that the assets may be insufficient, the action shall be brought to trial. If the action is tried, any property which ought to be subjected to the payment of the debts of the decedent shall be sold in the action and the net proceeds used to pay such debts and to reimburse the creditor for the reasonable expenses and attorney fees incurred by the creditor in the action as approved by the court.

859.40 History History: 1993 a. 486; 1997 a. 188.



859.41 Creditor's action for property fraudulently sold by decedent.

859.41  Creditor's action for property fraudulently sold by decedent. Whenever there is reason to believe that the estate of a decedent as set forth in the inventory may be insufficient to pay the decedent's debts, and the decedent conveyed any property with intent to defraud the decedent's creditors or to avoid any duty, or executed conveyances void as against creditors, any creditor whose claim has been allowed may, on behalf of all, bring an action to reach any property and subject it to sale. The creditor's action shall not be brought to trial until the insufficiency of the estate in the hands of the personal representative is ascertained; if found likely that the assets may be insufficient, the action shall be brought to trial. If the action is tried any property which ought to be subjected to the payment of the debts of the decedent shall be sold in the action and the net proceeds used to pay such debts and to reimburse the creditor for the reasonable expenses and attorney fees incurred by the creditor in such action as approved by the court.

859.41 History History: 1993 a. 486; 1997 a. 188.



859.43 Encumbered assets; payment of debt.

859.43  Encumbered assets; payment of debt.

859.43(1)(1)  Rights of secured creditors not affected. Nothing in this chapter shall affect or prevent any action or proceeding to enforce any mortgage, pledge, lien or other security agreement against property of the estate.

859.43(2) (2) Payment. When any property in the estate is encumbered by mortgage, pledge, lien or other security agreement, the personal representative may pay the encumbrance or any part thereof, renew or extend any obligation secured by the encumbrance or may convey or transfer the encumbered assets to the creditor in satisfaction of the creditor's lien, in whole or in part, whether or not the holder of the encumbrance has filed a claim.

859.43 History History: 1993 a. 486.

859.43 Cross-reference Cross-reference: See s. 863.13, which deals with exoneration of encumbered property.

859.43 Cross-reference Cross-reference: See s. 859.19, which deals with the payment of secured claims which have been filed.



859.45 Tort claims.

859.45  Tort claims.

859.45(1)(1)  Filed within time limited. If a claim based on a cause of action in tort or for contribution resulting from a cause of action in tort is filed on or before the deadline for filing a claim under s. 859.01 or 859.21 or a continuance is secured under s. 859.03, the claimant will receive the same protection in regard to payment as a claimant who has filed a claim which was required to be filed.

859.45(2) (2) Not filed within time limited. A cause of action against a decedent in tort or for contribution resulting from a cause of action in tort is not defeated by failure to file the claim or commence or continue an action against the personal representative on or before the deadline for filing a claim under s. 859.01 against an estate, but the failure relieves the court of all responsibility to protect the rights of the claimant and the claimant shall not be granted any of the protections under s. 859.21. If the claim is made absolute through court approved settlement or adjudication and a certified copy of the settlement or judgment is filed in the court in which the estate is being administered prior to the approval of the final account, it shall be paid prior to the distribution of the estate, otherwise the estate may be distributed as though the claim did not exist. After the final account has been approved, a claimant whose claim has been made absolute through court approved settlement or through adjudication may proceed against the distributees, but no distributee may be liable for an amount greater than that allowed under s. 859.23.

859.45 History History: 1977 c. 449; 1989 a. 96.

859.45 Cross-reference Cross-reference: Chapter 877 deals with actions against distributees.

859.45 Annotation The testator's breach of contract in failing to make certain provisions by will was not actionable in tort. Landwehr v. Citizens Trust Co. 110 Wis. 2d 716, 329 N.W.2d 411 (1983).



859.47 Payment of unfiled claims.

859.47  Payment of unfiled claims. If a personal representative has in good faith paid unfiled claims against the estate, the payments may be allowed upon proof that they were just demands against the estate and that they were paid on or before the deadline for filing claims under s. 859.01, or at any time with the consent of the heirs or beneficiaries affected by the payment. Notice that application will be made for such allowance shall be given under s. 879.03. Payment shall be allowed on a proportional basis with other claims of the same class if the estate is insolvent.

859.47 History History: 1975 c. 331; 1979 c. 110 s. 60 (11); 1989 a. 96.



859.48 Claims of creditors without notice.

859.48  Claims of creditors without notice.

859.48(1) (1) A claim not barred by s. 859.02 (1) because of the operation of s. 859.02 (2) (b) may be enforced only as provided in this section.

859.48(2) (2) The claimant shall file the claim in the court in which the estate is administered within one year after the decedent's death and within 30 days after the earlier of the following:

859.48(2)(a) (a) The date that the personal representative gives notice to the potential claimant of the deadline for filing a claim against the estate under s. 859.01 or this section and of the court in which the estate is administered.

859.48(2)(b) (b) The date that the claimant first acquires actual knowledge that the estate is being or was administered and of the court in which the estate is administered.

859.48(3) (3) The claimant shall serve a copy of the claim upon or mail a copy of the claim to the personal representative or the attorney for the estate within 10 days after the claim is filed.

859.48(4) (4) In any proceeding under this section, the claimant shall have the burden of establishing by the greater weight of the credible evidence that all of the circumstances under s. 859.02 (2) (b) existed.

859.48(5) (5) If the claim is allowed, it shall be paid to the same extent as other claims of the same class. If allowed after the assets of the estate have been partially or fully distributed, any unpaid portion of the claim may be enforced by separate action against the distributees. No distributee is liable for any amount greater than that allowed under s. 859.23.

859.48(6) (6) This section does not extend the time for commencement of a claim beyond the time provided by any statute of limitations applicable to that claim.

859.48 History History: 1989 a. 96.



859.49 Last illness and funeral expense of deceased spouse.

859.49  Last illness and funeral expense of deceased spouse. The reasonable expense of the last illness and funeral may, if properly presented, be paid by the personal representative of the estate of a deceased spouse and if so paid shall be allowed as a proper expenditure even though the surviving spouse could have been held liable for the expense.

859.49 History History: 1975 c. 94 s. 91 (3), (13); 1975 c. 199.



859.51 No impediment to summary settlement.

859.51  No impediment to summary settlement. Nothing in this chapter shall impede the summary procedure provided by ss. 867.01 and 867.02 for closing small estates.






860. Probate — sale, mortgage and lease of property.

860.01 Power of personal representative to sell, mortgage and lease.

860.01  Power of personal representative to sell, mortgage and lease. A personal representative to whom letters have been issued by the court and whose letters have not been revoked may sell, mortgage or lease any property in the estate without notice, hearing or court order. The rights and title of any purchaser, mortgagee or lessee from the personal representative are not affected by any provision in a will of the decedent or any procedural irregularity or jurisdictional defect in the administration of the decedent's estate. A transfer agent or a corporation transferring its own securities incurs no liability to any person by making a transfer of securities in an estate as requested or directed by a personal representative.

860.01 History History: 1977 c. 449.

860.01 Annotation An executor's trust is not discharged by selling at the appraised price unless there is evidence to show that it was the best price that could be obtained in the exercise of reasonable diligence. State v. Hartman, 54 Wis. 2d 47, 194 N.W.2d 653 (1972).

860.01 Annotation The loss of future profits to an estate through disposal of a parcel is damage chargeable to a trustee or personal representative only if the parcel was not needed for liquidity. In re Estate of Meister, 71 Wis. 2d 581, 239 N.W.2d 52 (1976).

860.01 Annotation Fiduciary and estate liability in contract and in tort. Dubis, 55 MLR 297.



860.05 Free of creditor's claims.

860.05  Free of creditor's claims. If property in an estate is sold, mortgaged or leased by a personal representative, title passes subject to the rights of creditors having a secured interest in the property sold but free and clear of any right of creditors which is based on the filing and allowance of a claim in the estate. The filing and allowance of a claim in an estate does not make one a secured creditor.



860.07 No warranties.

860.07  No warranties. Except as under s. 860.09 (2), a personal representative has no power to give warranties in any sale, mortgage or lease of property which are binding on the personal representative personally or on the estate of the decedent.

860.07 History History: 1993 a. 486.



860.09 Contract of decedent to sell or lease land.

860.09  Contract of decedent to sell or lease land.

860.09(1)(1)  Generally. If any person legally bound to make a conveyance or lease dies before making the same and the personal representative fails or refuses to perform in accordance with the decedent's contract, any person claiming to be entitled to the conveyance or lease may petition the court for specific performance of the contract. Upon satisfactory proof the court may order the personal representative to make a conveyance or lease or may by its own order make a conveyance or lease to the person entitled thereto upon the performance of the contract.

860.09(2) (2) Warranties. If the contract for a conveyance required the decedent to give warranties, any instrument given by the personal representative or order by the court shall contain the warranties required. The warranties are binding on the estate as though made by the decedent during the decedent's lifetime but do not bind the personal representative personally.

860.09 History History: 1977 c. 449; 1993 a. 486.



860.11 Special provisions in will; personal representative's duty to persons interested.

860.11  Special provisions in will; personal representative's duty to persons interested.

860.11(1) (1)  Restriction. Except as under sub. (4) if the will of the decedent contains provisions which restrict the freedom of the personal representative to sell, mortgage or lease property, the personal representative breaches the personal representative's duty to the persons interested if the personal representative sells, mortgages or leases the property other than in accordance with the restrictions.

860.11(2) (2) Specific bequest. Except as under sub. (4) if the will of the decedent contains a specific bequest of property, the personal representative breaches the personal representative's duty to the specific beneficiary if the personal representative makes a lease of the property for a period which exceeds one year or mortgages or sells the property unless the specific beneficiary joins in the lease, mortgage or sale.

860.11(3) (3) Prohibition. Except as under sub. (4) if the will of the decedent contains provisions which prohibit the sale, mortgage or lease of property by the personal representative, the personal representative breaches the personal representative's duty to the persons interested if the personal representative sells, mortgages or leases such property.

860.11(4) (4) Court may order sale, mortgage or lease. If the will of the decedent contains limitations described in sub. (1), (2) or (3) and the personal representative is unable to pay the allowances, expenses of administration and claims while complying with the limitations in the will, the court shall order the personal representative to sell, mortgage or lease the property in accordance with the appropriate terms and conditions of an order made after petition and hearing on notice given under s. 879.03 to all persons interested and all creditors of the estate.

860.11 History History: 1993 a. 486.



860.13 Who not to be purchaser, mortgagee or lessee without court approval.

860.13  Who not to be purchaser, mortgagee or lessee without court approval. The personal representative may not be interested as a purchaser, mortgagee, or lessee of any property in the estate unless the purchase, mortgage, or lease is made with the written consent of the persons interested and of the guardian ad litem for minors and individuals adjudicated incompetent or with the approval of the court after petition and hearing on notice given under s. 879.03 to all persons interested, or unless the will of the decedent specifically authorizes the personal representative to be interested as a purchaser, mortgagee, or lessee.

860.13 History History: 2005 a. 387.






861. Probate — family rights.

861.01 Ownership of marital property at death.

861.01  Ownership of marital property at death.

861.01(1)(1)  Surviving spouse's one-half interest in marital property. Upon the death of either spouse, the surviving spouse retains his or her undivided one-half interest in each item of marital property. The surviving spouse's undivided one-half interest in each item of marital property is not subject to administration. Ownership and management and control rights are set forth under ss. 857.01 and 857.015.

861.01(2) (2) Interest of a 3rd party in marital property. A 3rd party who is a successor in interest to all or part of the decedent's 50% interest in marital property is a tenant in common with the surviving spouse.

861.01(3m) (3m) Personal injury damages; lost earnings. Section 766.31 (7m) determines the rights of a surviving spouse to that part of a personal injury claim that represents future lost earnings of the surviving spouse.

861.01(4) (4) Enforcement of surviving spouse's marital property rights in nonprobate assets. Section 766.70 applies to enforcement of a surviving spouse's marital property rights in nonprobate assets.

861.01(5) (5) Division of marital property on aggregate basis. Section 766.31 (3) (b) determines how marital property may be divided upon the death of a spouse.

861.01 History History: 1983 a. 186; 1985 a. 37; 1987 a. 393; 2005 a. 216.

861.01 Annotation New probate and non-probate property elections under Wisconsin's marital property act. Erlanger and Weisberger. WBB Oct. and Nov. 1986.

861.01 Annotation Wisconsin's New Probate Code. Erlanger. Wis. Law. Oct. 1998.



861.015 Satisfaction of nonholding spouse's marital property interest in certain business property.

861.015  Satisfaction of nonholding spouse's marital property interest in certain business property.

861.015(1) (1) If following the death of a spouse property is subject to a directive under s. 857.015, the marital property interest of the nonholding spouse in the property shall be satisfied within one year after the decedent spouse's death from other property which is of equal clear market value at the time of satisfaction. Except as provided under sub. (3), if the interest of the nonholding spouse under this section is not satisfied within one year after the decedent spouse's death, this section does not apply and the nonholding spouse's marital property interest in the property subject to the directive continues as if the directive had not been made.

861.015(2) (2) For purposes of this section, property subject to a directive is valued by its clear market value on the date of the decedent's death. Satisfaction of the nonholding spouse's marital property interest in the property subject to the directive shall be based on that value, plus any income from the property subject to the directive after the death of the decedent and before satisfaction. For purposes of determining the income from the property subject to a directive, such property shall be treated as a legacy or devise of property other than money under s. 701.1115.

861.015(3) (3) If the interest of the nonholding spouse under this section is not satisfied within one year after the decedent spouse's death because the clear market value of the property subject to the directive has not been determined, the court having jurisdiction of the decedent spouse's estate shall do either of the following:

861.015(3)(a) (a) Order that the interest of the nonholding spouse shall be satisfied after the determination of clear market value, at a date specified by the court.

861.015(3)(b) (b) Order that the interest of the nonholding spouse shall be satisfied before the determination of clear market value based on an estimate of the clear market value, subject to any necessary adjustment upon final determination of clear market value.

861.015(4) (4) The following property is not available to satisfy the nonholding spouse's marital property interest in the property subject to the directive:

861.015(4)(a) (a) Property included in an order, or extension or revision of an order, for an allowance under s. 861.31 made before satisfaction of the nonholding spouse's interest.

861.015(4)(b) (b) Property selected under s. 861.33 before satisfaction of the nonholding spouse's interest.

861.015(4)(c) (c) Property included in an order for an allowance under s. 861.35 made before satisfaction of the nonholding spouse's interest.

861.015(5) (5) Satisfaction of a nonholding spouse's marital property interest under this section shall not adversely affect any of the following:

861.015(5)(a) (a) The nonholding spouse's marital property interest in property not subject to the directive.

861.015(5)(b) (b) The nonholding spouse's election under s. 861.02 of deferred marital property other than deferred marital property subject to the directive.

861.015 History History: 1987 a. 393; 1997 a. 188; 2005 a. 10; 2013 a. 92.



861.018 Definitions.

861.018  Definitions. In this subchapter:

861.018(1) (1) "Augmented deferred marital property estate" means the property under s. 861.02 (2).

861.018(2) (2) "Deferred individual property" means any property that satisfies all of the following:

861.018(2)(a) (a) Is not classified by ch. 766.

861.018(2)(b) (b) Was brought to the marriage or acquired while the spouses were married.

861.018(2)(c) (c) Would have been classified as individual property under ch. 766 if the property had been acquired when ch. 766 applied.

861.018(3) (3) "Nonadverse party" means a person who has a power relating to a trust or other property arrangement but who does not have a substantial beneficial interest that would be adversely affected by exercise or nonexercise of that power, except that "nonadverse party" does not include a person who has a general power of appointment over property, with respect to that property.

861.018(4) (4) "Power" includes a power to designate the beneficiary of a beneficiary designation.

861.018(5) (5) "Power of appointment" includes a power to designate the beneficiary of a beneficiary designation.

861.018(6) (6) "Presently exercisable general power of appointment" means a power of appointment under which, at the time in question, the decedent held a power to create a present or future interest in himself or herself, his or her creditors, his or her estate or creditors of his or her estate and a power to revoke or invade the principal of a trust or other property arrangement, whether or not the decedent had the capacity to exercise the power at the time.

861.018(7) (7) "Property" has the meaning given in s. 851.27 and includes values subject to a beneficiary designation.

861.018(8) (8) "Right to income" includes a right to payments under a commercial or private annuity, an annuity trust, a unitrust or a similar arrangement.

861.018(9) (9) "Transfer" includes, but is not limited to, the following:

861.018(9)(a) (a) An exercise or release of a presently exercisable general power of appointment held by the decedent.

861.018(9)(b) (b) A lapse at death of a presently exercisable general power of appointment held by the decedent.

861.018(9)(c) (c) An exercise, release or lapse of either of the following:

861.018(9)(c)1. 1. A general power of appointment that the decedent created in himself or herself.

861.018(9)(c)2. 2. A power under s. 861.03 (3) that the decedent conferred on a nonadverse party.

861.018 History History: 1997 a. 188.

861.018 Annotation Wisconsin's New Probate Code. Erlanger. Wis. Law. Oct. 1998.



861.02 Deferred marital property elective share amount.

861.02  Deferred marital property elective share amount.

861.02(1)(1)  Amount. The surviving spouse has the right to elect an amount equal to no more than 50% of the augmented deferred marital property estate as determined under sub. (2).

861.02(2) (2) Augmented deferred marital property estate.

861.02(2)(a)(a) If the presumption of marital property under s. 766.31 (2) is rebutted as to the classification of an asset or a portion thereof, the asset or portion is presumed to be deferred marital property.

861.02(2)(b) (b) The augmented deferred marital property estate is the total value of the deferred marital property of the spouses, irrespective of where the property was acquired, where the property was located at the time of a relevant transfer, or where the property is currently located, including real property located in another jurisdiction. It includes all types of property that fall within any of the following categories:

861.02(2)(b)1. 1. Probate and nonprobate transfers of the decedent's deferred marital property under s. 861.03 (1) to (3).

861.02(2)(b)2. 2. Decedent's gifts of deferred marital property made during the 2 years before the decedent's death under s. 861.03 (4).

861.02(2)(b)3. 3. Deferred marital property of the surviving spouse under s. 861.04.

861.02(3) (3) Calculation of property interests. Exclusions from the augmented deferred marital property estate, valuation of included property and reduction for expenses and claims are governed by s. 861.05.

861.02(4) (4) Satisfaction. Satisfaction of the augmented deferred marital property elective share amount is governed by ss. 861.06, 861.07, and 861.11, irrespective of where the property was acquired, where the property was located at the time of a relevant transfer, or where the property is currently located, including real property located in another jurisdiction.

861.02(5) (5) Proceedings. Proceedings for the election are governed by ss. 861.08 and 861.09.

861.02(6) (6) Waiver. Waiver of the deferred marital property elective share amount is governed by s. 861.10.

861.02(7) (7) Applicability of election.

861.02(7)(a)(a) Unless the right has been waived under s. 861.10 or other limitations of this subchapter apply, the surviving spouse is eligible to make the election if at the time of the decedent's death the decedent is domiciled in this state.

861.02(7)(b) (b) If a decedent who is not domiciled in this state owns real property in this state, the rights of the surviving spouse in that property are governed by s. 861.20.

861.02(8) (8) Effect if death caused by spouse. Section 854.14 (2) (c) and (3m) (d) applies to election of deferred marital property if the decedent's surviving spouse unlawfully and intentionally killed the decedent.

861.02 History History: 1983 a. 186; 1985 a. 37 ss. 144, 145; Stats. 1985 s. 861.02; 1987 a. 393; 1991 a. 224, 301, 315; 1993 a. 213; 1997 a. 188; 2005 a. 216.

861.02 Annotation Deferred marital property under sub. (1) is property subject to administration for all purposes, including the payment of claims under s. 879.63. In Matter of Estate of Moccero, 168 Wis. 2d 313, 483 N.W.2d 310 (Ct. App. 1992).

861.02 Annotation Wisconsin's New Deferred Marital Property Election. Erlanger. Wis. Law. April 1999.



861.03 Augmented deferred marital property estate: decedent's probate property and nonprobate or other property transfers.

861.03  Augmented deferred marital property estate: decedent's probate property and nonprobate or other property transfers. Subject to s. 861.05, the augmented deferred marital property estate includes all of the following:

861.03(1) (1) Deferred marital property in decedent's probate estate. The value of deferred marital property in the decedent's probate estate.

861.03(2) (2) Deferred marital property passing nonprobate at decedent's death. The value of deferred marital property owned or owned in substance by the decedent immediately before death that passed outside probate at the decedent's death, including the following:

861.03(2)(a) (a) The decedent's fractional interest in deferred marital property that was held by the decedent with the right of survivorship.

861.03(2)(b) (b) The decedent's ownership interest in deferred marital property that was held by the decedent in a form payable or transferable on death, including deferred employment benefit plans, individual retirement accounts, annuities and transfers under s. 766.58 (3) (f), or in co-ownership with the right of survivorship.

861.03(2)(c) (c) Deferred marital property in the form of proceeds of insurance on the life of the decedent, including accidental death benefits, that were payable at the decedent's death, if the decedent owned the insurance policy immediately before death or if the decedent alone and immediately before death held a presently exercisable general power of appointment over the policy or its proceeds.

861.03(2)(d) (d) Deferred marital property over which the decedent alone, immediately before death, held a presently exercisable general power of appointment, to the extent that the property passed at the decedent's death by exercise, release, lapse, default or otherwise.

861.03(3) (3) Deferred marital property transferred with retained rights or benefits.

861.03(3)(a)(a) The augmented deferred marital property estate includes the value of any deferred marital property transferred by the decedent in which the decedent retained rights or benefits, including but not limited to the following:

861.03(3)(a)1. 1. Deferred marital property in which the decedent retained the right to possession, use, enjoyment or income and that was irrevocably transferred, to the extent that the decedent's right terminated at or continued beyond the decedent's death.

861.03(3)(a)2. 2. Deferred marital property in which the decedent retained the right, either alone or in conjunction with any person, to designate the persons who shall possess or enjoy the property or the income therefrom, to control the time at which designated persons shall possess or enjoy the property or income therefrom, or to alter or amend the terms of the transfer of the property, to the extent that the decedent's right terminated at or continued beyond the decedent's death.

861.03(3)(a)3. 3. Any transfer of deferred marital property, including transfer of an income interest, in which the decedent created a power of appointment, including the power to revoke or terminate the transfer or to consume, invade or dispose of the principal or income, if the power was exercisable by the decedent alone, by the decedent in conjunction with another person or by a nonadverse party, and if the power is for the benefit of the decedent, creditors of the decedent, the decedent's estate or creditors of the decedent's estate.

861.03(3)(b) (b) The amount included under par. (a) 3. is the value of the property subject to the power of appointment if the power of appointment is over property, the value of the property that produces or produced the income if the power of appointment is over income or the power valued at the higher amount if the power of appointment is over both income and property. The value is limited by the extent to which the power of appointment was exercisable at the decedent's death or the property passed at the decedent's death by exercise, release, lapse, default or otherwise.

861.03(4) (4) Deferred marital property transferred within 2 years prior to death.

861.03(4)(a)(a) In this subsection, termination occurs:

861.03(4)(a)1. 1. With respect to a right or interest in property, when the right or interest terminates by the terms of the governing instrument or when the decedent transfers or relinquishes the right or interest.

861.03(4)(a)2. 2. With respect to a power of appointment over property, when the power terminates by exercise, release, lapse, default or otherwise.

861.03(4)(a)3. 3. With respect to a power of appointment under sub. (2) (d), when the power terminates by exercise or release.

861.03(4)(b) (b) The augmented deferred marital property estate includes the value of any deferred marital property transferred by the decedent within the 2 years immediately preceding the decedent's death, including the following:

861.03(4)(b)1. 1. Deferred marital property that passed as a result of the termination of a right or interest in, or power of appointment over, property that would have been included in the augmented deferred marital property estate under subs. (2) (a), (b) or (d) or (3), if the right, interest or power had not terminated until the decedent's death. The amount included is the value of the property that would have been included if the property were valued at the time the right, interest or power terminated.

861.03(4)(b)2. 2. Transfers by the decedent of or relating to the deferred marital property component of an insurance policy on the life of the decedent, if the proceeds would have been included under sub. (2) (c) had the transfer not occurred. The amount included is the value of the insurance proceeds to the extent that they were payable at the decedent's death.

861.03(4)(b)3. 3. Any transfer of deferred marital property to the extent that it is not otherwise included in the augmented deferred marital property estate. The amount included is the value of the property at the time of the transfer, but only to the extent that the aggregate transfers to any one donee in either of the 2 years exceeded $10,000.

861.03 History History: 1985 a. 37; 1987 a. 393; 1997 a. 188.



861.04 Augmented deferred marital property estate: surviving spouse's property and transfers to others.

861.04  Augmented deferred marital property estate: surviving spouse's property and transfers to others.

861.04(1)(1) Subject to s. 861.05, the augmented deferred marital property estate includes the value of any deferred marital property that would have been included under s. 861.03 had the surviving spouse been the decedent.

861.04(2m) (2m) When the surviving spouse is treated as the decedent under sub. (1), the decedent is not treated as the surviving spouse for the purposes of s. 861.05 (1) (e) or (2m).

861.04 History History: 1997 a. 188; 2005 a. 216.



861.05 Augmented deferred marital property estate: calculation of property interests.

861.05  Augmented deferred marital property estate: calculation of property interests.

861.05(1) (1)  Exclusions. The following are not included in the augmented deferred marital property estate:

861.05(1)(a) (a) Transfers of deferred marital property to the extent that the decedent received full or partial consideration for the transfer in money or money's worth.

861.05(1)(b) (b) Transfers under the U.S. social security system.

861.05(1)(c) (c) Transfers of deferred marital property to persons other than the spouse who did not make the transfer, with the written joinder or written consent of that spouse.

861.05(1)(d) (d) Transfers of deferred marital property to the surviving spouse under s. 861.33 or 861.41.

861.05(1)(e) (e) The deferred marital property component of any deferred employment benefit plan, or of assets in an individual retirement account that are traceable to the rollover of a deferred employment benefit plan, held by the surviving spouse that would have terminated under s. 766.62 (5) had it been marital property.

861.05(2) (2) Valuation of decedent's property and transfers.

861.05(2)(a)(a) Property included in the augmented deferred marital property estate under s. 861.03 (1), (2) (c) and (4) (b) 2. is valued as of the date of the decedent spouse's death.

861.05(2)(b) (b) Property included under s. 861.03 (2) (a), (b) and (d) and (3) is valued immediately before the decedent spouse's death.

861.05(2)(c) (c) Property included under s. 861.03 (4) (b) 1. is valued as of the date that the right, interest or power terminated.

861.05(2)(d) (d) Property included under s. 861.03 (4) (b) 3. is valued as of the date of the transfer.

861.05(2)(e) (e) If deferred marital property is commingled with other types of property but the deferred marital property component can be identified, only that component is valued.

861.05(2)(f) (f) The value of property included in the augmented deferred marital property estate includes the commuted value of any present or future interest in deferred marital property and the commuted value of deferred marital property payable under any trust, life insurance settlement option, annuity contract, public or private pension, disability compensation, death benefit or retirement plan or any similar arrangement.

861.05(2m) (2m) Valuation of surviving spouse's property and transfers. The surviving spouse's property included in the augmented deferred marital property estate under s. 861.04 (1) is valued in the same manner as the decedent spouse's property included in the augmented deferred marital property estate is valued under sub. (2), subject to the following:

861.05(2m)(a) (a) The surviving spouse shall be treated as having died after the decedent on the date of the decedent's death notwithstanding the 120-hour survival requirement under s. 854.03 (1).

861.05(2m)(b) (b) Life insurance on the surviving spouse's life shall have the value of the deferred marital property component of the interpolated terminal reserve and the unused portion of the term premium of the policy as of the date of the decedent's death.

861.05(3) (3) Reduction for equitable proportion of expenses and enforceable claims. The value of deferred marital property included in the augmented deferred marital property estate under s. 861.03 or 861.04 shall be reduced by an equitable proportion of funeral and burial expenses, administrative expenses, other charges and fees and enforceable claims.

861.05(4) (4) Overlapping application; no double inclusion. If the same property could be included in the augmented deferred marital property estate under more than one provision of s. 861.03 or 861.04, the property is included only once, and it is included under the provision that yields the greatest value.

861.05 History History: 1985 a. 37; 1991 a. 301; 1997 a. 188; 2005 a. 216.



861.06 Satisfaction of deferred marital property elective share amount.

861.06  Satisfaction of deferred marital property elective share amount.

861.06(1)(1)  Definition. In this section, "property transferred to the surviving spouse" includes outright transfers that have been disclaimed by the surviving spouse. The term does not include transfers in trust that have been disclaimed by the surviving spouse, unless the surviving spouse had a general power of appointment over the property in the trust during his or her lifetime or an interest in the trust after the disclaimer.

861.06(2) (2) Initial satisfaction of deferred marital property elective share amount. If the surviving spouse makes the election under s. 861.02, the following categories of property are used first to satisfy the elective share amount:

861.06(2)(a) (a) All property included in the augmented deferred marital property estate under s. 861.04.

861.06(2)(b) (b) All marital, individual, deferred marital, or deferred individual property, transferred to the surviving spouse, including any beneficial interest in property transferred in trust:

861.06(2)(b)1. 1. From the decedent's probate estate, other than property transferred under s. 861.33 or 861.41, and other than property transferred to the surviving spouse under s. 861.31 or 861.35 except as ordered by the court under s. 861.31 (4) or 861.35 (4).

861.06(2)(b)2. 2. By nonprobate transfer at the decedent's death.

861.06(2)(b)3. 3. By operation of any state or federal law, other than transfers under the U.S. social security system.

861.06(2)(b)4. 4. By the decedent at any time during the decedent's life, except that the following shall be excluded:

861.06(2)(b)4.a. a. The first $5,000 of the value of gifts from the decedent to the surviving spouse each year. Each gift shall be valued as of the date of the gift.

861.06(2)(b)4.b. b. Gifts received from the decedent that the surviving spouse can show were subsequently and gratuitously transferred in a manner that, had they been the deferred marital property of the surviving spouse, would not have been included in the augmented deferred marital property estate under s. 861.04.

861.06(3) (3) Unsatisfied balance. After the property under sub. (2) has been applied toward satisfaction of the deferred marital property elective share amount, the remainder of the elective share amount shall be satisfied proportionally from transfers to persons other than the surviving spouse of property included in the augmented deferred marital property estate under s. 861.03 (1), (2), (3) or (4) (b) 2.

861.06(4) (4) Remaining unsatisfied balance. After the property under subs. (2) and (3) has been applied toward satisfaction of the deferred marital property elective share amount, the remainder of the elective share amount shall be satisfied proportionally from transfers to persons other than the surviving spouse of property included in the augmented deferred marital property estate under s. 861.03 (4) (b) 1. or 3.

861.06(5) (5) Equitable adjustment of shares. If all or part of a prorated share under sub. (2), (3) or (4) is uncollectible, the court may increase the prorated liability of recipients described under the same or another of the 3 subsections if all of the following conditions are satisfied:

861.06(5)(a) (a) The court finds that an equitable adjustment is necessary to avoid hardship for the surviving spouse.

861.06(5)(b) (b) No recipient or donee of a recipient is liable for an amount greater than the value of the deferred marital property subject to the election that was received.

861.06(6) (6) Valuation. The value of property used to satisfy the deferred marital property elective share includes the value of any property transferred outright to the surviving spouse, the commuted value of any present or future interest in property transferred to the surviving spouse, and the commuted value of property payable to the surviving spouse under any trust, life insurance settlement option, annuity contract, public or private pension, disability compensation, death benefit or retirement plan, or any similar arrangement.

861.06 History History: 1997 a. 188; 2005 a. 216.



861.07 Personal liability of recipients.

861.07  Personal liability of recipients.

861.07(1) (1)  Definition. In this section, "proceeds" includes:

861.07(1)(a) (a) The consideration, in money or property, received in exchange for the property that is the subject of the transfer.

861.07(1)(b) (b) Property acquired with the consideration received in exchange for the property that is the subject of the transfer.

861.07(2) (2) Persons liable. The following persons are liable to make a prorated contribution toward satisfaction of the surviving spouse's deferred marital property elective share amount:

861.07(2)(a) (a) Original recipients of the decedent's transfers of deferred marital property to others, irrespective of whether the recipient has the property or its proceeds.

861.07(2)(b) (b) Donees of the recipients under par. (a) if the donees have the property or its proceeds. If a donee has neither the property nor its proceeds but knew or should have known of the liability under this section, the donee remains liable for his or her share of the prorated contribution.

861.07(3) (3) Mode of satisfaction.

861.07(3)(a)(a) Subject to par. (b), a person who is liable under sub. (2) may either give up the proportional part of the decedent's transfers to him or her or pay the value of the amount for which he or she is liable.

861.07(3)(b) (b) On petition of the surviving spouse showing that the mode of satisfaction chosen in par. (a) will create a hardship for the surviving spouse, the court may order that a different mode of satisfaction be used.

861.07(4) (4) Effect of federal preemption. If any provision of this subchapter is preempted by federal law with respect to any property interest or benefit that is included under s. 861.03 and that would pass but for that preemption to a person other than the surviving spouse, the recipient, unless he or she is a recipient for value, is subject to subs. (1) to (3).

861.07 History History: 1997 a. 188; 2005 a. 216.



861.08 Proceeding for election; time limit.

861.08  Proceeding for election; time limit.

861.08(1) (1)  Generally. Except as the time may be extended under sub. (3), in order to make the election, the surviving spouse shall, within 6 months after the date of the decedent's death, do all of the following:

861.08(1)(a) (a) File a petition for the election with whichever of the following applies:

861.08(1)(a)1. 1. The court that has jurisdiction of the probate proceedings relating to the decedent's estate if a judicial proceeding has been commenced.

861.08(1)(a)2. 2. The court that has jurisdiction of probate proceedings relating to decedents' estates located in the county of the decedent's residence if no judicial proceeding has commenced.

861.08(1)(b) (b) Mail or deliver a copy of the petition to the personal representative, if any, of the decedent's estate.

861.08(2) (2) Notification of interested parties. The surviving spouse shall give notice, in the manner provided in ch. 879, of the time and place set for hearing the petition to any persons who may be adversely affected by the election.

861.08(3) (3) Extension of time for election.

861.08(3)(a)(a) Subject to par. (b), the court may grant the surviving spouse an extension for making an election if the surviving spouse petitions the court for an extension, gives notice as specified in sub. (2) and shows cause for an extension.

861.08(3)(b) (b) The petition for extension of the time for making an election must be filed within 6 months after the decedent's death, unless the court finds all of the following:

861.08(3)(b)1. 1. That the surviving spouse was prevented from filing the action or naming a particular interested party for reasons beyond his or her control.

861.08(3)(b)2. 2. That failure to extend the time for making an election will result in hardship for the surviving spouse.

861.08(4) (4) Withdrawal of election. The surviving spouse may withdraw the petition for an election at any time before the probate court has entered the final determination of the distribution of the decedent's estate.

861.08(5) (5) Court determination of liability.

861.08(5)(a)(a) After notice and hearing, the court shall determine the deferred marital property elective share amount and shall determine the property that satisfies that amount under ss. 861.06 and 861.07.

861.08(5)(b) (b) If the personal representative does not hold the money or property included in the augmented deferred marital property estate, the court shall determine the liability of any person or entity that has any interest in the money or property or that holds that money or property.

861.08(5)(c) (c) The surviving spouse may choose to seek relief from fewer than all recipients. However, any such action shall not cause any other recipient's liability to exceed the amount that he or she would have had to pay if all recipients had paid a prorated share.

861.08(6) (6) Suits authorized. An order or judgment of the court may be enforced in a suit for contribution or payment in other courts of this state or other jurisdictions.

861.08 History History: 1997 a. 188.



861.09 Right of election by or on behalf of surviving spouse.

861.09  Right of election by or on behalf of surviving spouse. The surviving spouse must be living in order for an election to be filed. If the surviving spouse does not personally file the election, it may be filed on the surviving spouse's behalf by the spouse's conservator, guardian or guardian ad litem, or by an agent of the spouse acting under a power of attorney.

861.09 History History: 1997 a. 188.



861.10 Waiver of right to elect; failure to elect.

861.10  Waiver of right to elect; failure to elect.

861.10(1)(1)  Right to elect may be waived. The right to elect a deferred marital property elective share amount may be waived by the surviving spouse in whole or in part. The waiver may take place before or after marriage. The waiver must be contained in a marital property agreement that is enforceable under s. 766.58 or in a signed document filed with a court described in s. 861.08 (1) (a) after the decedent's death.

861.10(2) (2) Waiver of "all rights". Unless the waiver provides otherwise, a waiver of "all rights," or equivalent language, in the property or estate of a present or prospective spouse, or in a complete property settlement entered into because of separation or divorce, is a waiver of all rights in the deferred marital property elective share amount.

861.10(3) (3) Failure to elect. Failure of a surviving spouse to elect is not a transfer of property and is not a gift from the surviving spouse to the decedent spouse's probate estate or to the beneficiaries of other transfers.

861.10 History History: 1997 a. 188; 2005 a. 216.



861.11 Protection of payers and other 3rd parties.

861.11  Protection of payers and other 3rd parties.

861.11(1)(1)  Definition. In this section, "governing instrument" includes a filed verified statement under s. 865.201, a certificate under s. 867.046 (1m) or a recorded application under s. 867.046 (5).

861.11(2) (2) Payer not liable until notice received.

861.11(2)(a)(a) Upon a beneficiary's request for payment, a payer or other 3rd party who has received satisfactory proof of the decedent's death and who has not received written notice that the surviving spouse or his or her representative intends to file a petition for the deferred marital property elective share amount or that a petition for the election has been filed is not liable for any of the following:

861.11(2)(a)1. 1. Causing any payment, item of property or other benefit included in the augmented deferred marital property estate under s. 861.03, to transfer directly to the beneficiary designated in a governing instrument.

861.11(2)(a)2. 2. Any other action in good faith reliance on the validity of a governing instrument.

861.11(2)(b) (b) A payer or other 3rd party is liable for payments made or other actions taken after receipt of written notice of the intent to file a petition for the elective share amount or written notice that a petition for the elective share amount has been filed.

861.11(3) (3) Method of notice to payers. A written notice of the intent to file a petition for the election or written notice that a petition for the election has been filed shall fulfill one of the following requirements:

861.11(3)(a) (a) Be mailed to the payer's or other 3rd party's main office or home by registered or certified mail, return receipt requested.

861.11(3)(b) (b) Be served upon the payer or other 3rd party in the same manner as a summons in a civil action.

861.11(4) (4) Optional payment of proceeds to court.

861.11(4)(a)(a) Upon receipt of written notice of the intent to file, or the filing of, a petition for the election, a payer or other 3rd party may pay any amount owed or transfer or deposit any item of property to or with whichever of the following applies:

861.11(4)(a)1. 1. The court that has jurisdiction of the probate proceedings relating to the decedent's estate if proceedings have been commenced.

861.11(4)(a)2. 2. The court that has jurisdiction of probate proceedings relating to decedents' estates located in the county of the decedent's residence, if no judicial proceeding has commenced.

861.11(4)(b) (b) Payments, transfers or deposits made to the court discharge the payer or other 3rd party from all claims for amounts paid or the value of property transferred or deposited.

861.11(4)(c) (c) The court shall hold the funds or items of property. After the court makes its determination under s. 861.08 (5), it shall order disbursement in accordance with that determination. The court shall order disbursement to the beneficiary designated in the governing instrument if either of the following conditions applies:

861.11(4)(c)1. 1. No petition is filed in the court within the specified time under s. 861.08 (1).

861.11(4)(c)2. 2. A petition was filed but withdrawn under s. 861.08 (4) with prejudice.

861.11(4)(d) (d) If payments have been made to the court or if property has been deposited with the court under par. (a), the court may order that all or part of the payments or property be paid to the beneficiary who is designated in the governing instrument, upon that beneficiary's petition to the court. Those payments shall be in an amount and subject to conditions consistent with this subchapter.

861.11(5) (5) Protection of financial institutions.

861.11(5)(a)(a) In this subsection:

861.11(5)(a)1. 1. "Account" has the meaning given in s. 705.01 (1) or 710.05 (1) (a).

861.11(5)(a)2. 2. "Financial institution" has the meaning given in s. 705.01 (3).

861.11(5)(b) (b) Notwithstanding sub. (2), in addition to the protections afforded a financial institution under ss. 701.1012 and 710.05 and chs. 112 and 705 a financial institution is not liable for having transferred an account included in the augmented deferred marital property estate under s. 861.03 to a beneficiary designated in a governing instrument, or for having taken any other action in reliance on the beneficiary's apparent entitlement under the terms of a governing instrument, regardless of whether the financial institution received written notice of an intent to file, or the filing of, a petition for the deferred marital property elective share amount.

Effective date text (b) Notwithstanding sub. (2), in addition to the protections afforded a financial institution under ss. 701.19 (11) and 710.05 and chs. 112 and 705 a financial institution is not liable for having transferred an account included in the augmented deferred marital property estate under s. 861.03 to a beneficiary designated in a governing instrument, or for having taken any other action in reliance on the beneficiary's apparent entitlement under the terms of a governing instrument, regardless of whether the financial institution received written notice of an intent to file, or the filing of, a petition for the deferred marital property elective share amount.

861.11(5)(c) (c) If a financial institution has reason to believe that a dispute exists as to the rights of parties, or their successors, to an account subject to a governing instrument, the financial institution may, but is not required to, do any of the following:

861.11(5)(c)1. 1. Deposit the account with a court as provided in sub. (4).

861.11(5)(c)2. 2. Refuse to transfer the account to any person.

861.11(5)(d) (d) The protection afforded a financial institution under this subsection does not affect the rights of parties or their successors in disputes concerning the beneficial ownership of accounts.

861.11 History History: 1985 a. 37; 1987 a. 393 s. 53; 1997 a. 188; 2005 a. 216; 2013 a. 92.



861.17 Rights in property transferred in fraud of surviving spouse.

861.17  Rights in property transferred in fraud of surviving spouse.

861.17(1)(1) Nothing in this chapter precludes a court in an equitable proceeding from subjecting to the rights of the surviving spouse under ch. 852 and this chapter any property arrangement made by the decedent in fraud of those rights. A property arrangement in fraud of the rights of the surviving spouse means any of the following:

861.17(1)(a) (a) Any transfer or acquisition of property, regardless of the form or type of property rights involved, made by the decedent during marriage or in anticipation of marriage for the primary purpose of defeating the rights of the surviving spouse under ch. 852 and this chapter.

861.17(1)(b) (b) Any breach of the good faith duty imposed by s. 766.15 made for the primary purpose of defeating the rights of the surviving spouse in or to marital property.

861.17(2) (2) An arrangement made before marriage, or within one year after marriage, or prior to April 1, 1971, to provide for issue by a prior marriage is not a fraudulent property arrangement within the meaning of this section.

861.17(3) (3) If the spouse is successful in an action to reach fraudulent property arrangements, recovery is limited to the amount the spouse would receive under ch. 852 and this chapter. Other rules of this chapter apply so far as possible. A spouse who recovers under this subsection forfeits any power of appointment that the surviving spouse possesses over the remaining portion of the fraudulently arranged property, except a special power.

861.17(3m) (3m) If the spouse is successful in an action to reach fraudulent property arrangements involving marital property, recovery is limited to the surviving spouse's interest in the marital property. Other rules of this chapter apply so far as possible. Recovery forfeits any power of appointment which the surviving spouse possesses over the remaining portion of the fraudulently arranged marital property, except a special power.

861.17(4) (4) The surviving spouse has no rights against any person dealing with the property without actual knowledge, or receipt of written notice, of the claim of the spouse. A person who has knowledge of facts and circumstances sufficient to put the person on inquiry as to a claim by the spouse does not have actual knowledge and is not required to make further inquiry. This subsection does not protect a gratuitous donee from the original beneficiary of the fraudulent arrangement.

861.17(5) (5) Every such suit must be brought within 3 years of decedent's death, but may be barred by laches at an earlier date.

861.17 History History: 1983 a. 186; 1985 a. 37 s. 187; 1993 a. 486; 2005 a. 216.



861.20 Surviving spouse's right in nondomiciliary decedent's real property in this state.

861.20  Surviving spouse's right in nondomiciliary decedent's real property in this state.

861.20(1) (1) If a married person who does not have a domicile in this state dies and leaves a valid will disposing of real property in this state which is not the community property or marital property of the decedent and the surviving spouse, the surviving spouse has the same right to elect to take a portion of or interest in that property against the will of the decedent as if the property were located in the decedent's domicile at the decedent's death. The procedure of the decedent's domicile for electing against the will applies to such an election.

861.20(2) (2) If a married person who does not have a domicile in this state dies and has an interest in real property in this state that is subject to administration but not disposed of by will, the surviving spouse has the same right to the property under intestate succession as if the property were located in the decedent's domicile at decedent's death.

861.20 History History: 1985 a. 37; 1987 a. 393; 2005 a. 216.



861.21 Assignment of home to surviving spouse or surviving domestic partner.

861.21  Assignment of home to surviving spouse or surviving domestic partner.

861.21(1) (1)  Definitions. In this section:

861.21(1)(a) (a) "Governing instrument" has the meaning given in s. 854.01 (2).

861.21(1)(b) (b) "Home" means any dwelling in which the decedent had an interest and that at the time of the decedent's death the surviving spouse or surviving domestic partner occupies or intends to occupy. If there are several such dwellings, any one may be designated by the surviving spouse or surviving domestic partner. "Home" includes a house, a mobile home, a manufactured home, a duplex or multiple apartment building one unit of which is occupied by the surviving spouse or surviving domestic partner and a building used in part for a dwelling and in part for commercial or business purposes. "Home" includes all of the surrounding land, unless the court sets off part of the land as severable from the remaining land under sub. (5).

861.21(2) (2) Decedent's property interest in home. Subject to subs. (4) and (5), if a married decedent or decedent in a domestic partnership has a property interest in a home, the decedent's entire interest in the home shall be assigned to the surviving spouse or surviving domestic partner if the surviving spouse or surviving domestic partner petitions the court requesting such a distribution and if a governing instrument does not provide a specific transfer of the decedent's interest in the home to someone other than the surviving spouse or surviving domestic partner. The surviving spouse or surviving domestic partner shall file the petition within 6 months after the decedent's death, unless the court extends the time for filing.

861.21(4) (4) Payment by surviving spouse or surviving domestic partner. The court shall assign the interest in the home under sub. (2) to the surviving spouse or surviving domestic partner upon payment of the value of the decedent's interest in the home that does not pass to the surviving spouse or surviving domestic partner under intestacy or under a governing instrument. Payment shall be made to the fiduciary holding title to the interest. The surviving spouse or surviving domestic partner may use assets due him or her from the fiduciary to satisfy all or part of the payment in kind. Unless the court extends the time, the surviving spouse or surviving domestic partner shall have one year from the decedent's death to pay the value of the assigned interest.

861.21(5) (5) Severance of home from surrounding land. On petition of the surviving spouse or surviving domestic partner or of any interested person that part of the land is not necessary for dwelling purposes and that it would be inappropriate to assign all of the surrounding land as the home under sub. (2), the court may set off for the home as much of the land as is necessary for a dwelling. In determining how much land should be set off, the court shall take into account the use and marketability of the parcels set off as the home and the remaining land.

861.21 History History: 1997 a. 188; 2005 a. 216; 2007 a. 11; 2009 a. 28.



861.31 Allowance to family during administration.

861.31  Allowance to family during administration.

861.31(1m)(1m) The court may, without notice or on such notice as the court directs, order payment by the personal representative or special administrator of an allowance as the court determines necessary or appropriate for the support of the surviving spouse or surviving domestic partner and any minor children of the decedent during the administration of the estate. The court shall consider the size of the probate estate, other resources available for support, the existing standard of living, and any other factors it considers relevant.

861.31(2) (2) The court may order that an allowance be made to the spouse or surviving domestic partner for support of the spouse or surviving domestic partner and any minor children of the decedent, or that separate allowances be made to the spouse or surviving domestic partner and to the minor children of the decedent or their guardian, if any, if the court finds separate allowances advisable. If there is no surviving spouse or surviving domestic partner, the court may order that an allowance be made to the minor children of the decedent or to their guardian, if any.

861.31(3) (3) The initial order for support may not exceed one year but may be extended for additional periods of not to exceed one year at a time, and is subject to revision or termination at any time by further order of the court.

861.31(4) (4) The court may order that the allowance be charged against income or principal, either as an advance or otherwise, but the court may not order that an allowance for support of minor children of the decedent be charged against the income or principal interest of the surviving spouse or surviving domestic partner. The court may order that the allowance for support of the surviving spouse or surviving domestic partner, not including any allowance for support of minor children of the decedent, be applied in satisfaction of any of the following:

861.31(4)(a) (a) Any entitlement of the surviving spouse under s. 853.12.

861.31(4)(b) (b) Any right of the surviving spouse or surviving domestic partner to elect under s. 861.02.

861.31 History History: 1971 c. 40; 1991 a. 301; 1997 a. 188; 2005 a. 216; 2009 a. 28.

861.31 Annotation Widow's allowances and the IRC. Miller, 54 MLR 193.



861.33 Selection of personalty by surviving spouse or surviving domestic partner.

861.33  Selection of personalty by surviving spouse or surviving domestic partner.

861.33(1) (1)

861.33(1)(a)(a) Subject to this section, in addition to all allowances and distributions, the surviving spouse or surviving domestic partner may file with the court a written selection of the following personal property, which shall then be transferred to the spouse or domestic partner by the personal representative:

861.33(1)(a)1. 1. Wearing apparel and jewelry held for personal use by the decedent or the surviving spouse or surviving domestic partner;

861.33(1)(a)2. 2. Automobile;

861.33(1)(a)3. 3. Household furniture, furnishings and appliances; and

861.33(1)(a)4. 4. Other tangible personalty not used in trade, agriculture or other business, not to exceed $3,000 in inventory value.

861.33(1)(b) (b) The selection in par. (a) may not include items specifically bequeathed except that the surviving spouse or surviving domestic partner may in every case select the normal household furniture, furnishings, and appliances necessary to maintain the home. For this purpose antiques, family heirlooms, and collections that are specifically bequeathed are not classifiable as normal household furniture or furnishings.

861.33(2) (2) If it appears that claims may not be paid in full, the court may, upon petition of any creditor, limit the transfer of personalty to the spouse under this section to items not exceeding $5,000 in aggregate inventory value until the claims are paid in full or the court otherwise orders, or the court may require the spouse to retransfer property in excess of $5,000 or, at the option of the spouse, pay the excess in value over this amount.

861.33(3) (3) The surviving spouse may select items not specifically bequeathed of the type specified under sub. (1) (a) 4. exceeding in value the $3,000 limit or obtain the transfer of items exceeding the limit set by the court under sub. (2), by paying to the personal representative the excess of inventory value over the respective limit.

861.33(4) (4) The personal representative has power, without court order, to execute appropriate documents to effect transfer of title to any personal property the spouse selects under this section. A person may not question the validity of the documents of transfer or refuse to accomplish the transfer on the grounds that the personal representative is also the surviving spouse of the decedent.

861.33 History History: 1973 c. 233; 1983 a. 192; 1991 a. 301; 1997 a. 188; 2005 a. 216; 2009 a. 28.

861.33 AnnotationThis section is constitutional. In Matter of Estate of Eisenberg, 90 Wis. 2d 620, 280 N.W.2d 359 (Ct. App. 1979).



861.35 Special allowance for support of spouse or domestic partner and support and education of minor children.

861.35  Special allowance for support of spouse or domestic partner and support and education of minor children.

861.35(1m)(1m) If the decedent is survived by a spouse, domestic partner, or by minor children, the court may order an allowance for the support and education of each minor child until he or she reaches a specified age, not to exceed 18, and for the support of the spouse or domestic partner. This allowance may be made whether the estate is testate or intestate. If the decedent is not survived by a spouse or domestic partner, the court also may allot directly to the minor children household furniture, furnishings, and appliances. The court may not order an allowance under this section if any of the following applies:

861.35(1m)(a) (a) The decedent has amply provided for each minor child and for the spouse or domestic partner by the transfer of probate or nonprobate assets, or support and education have been provided for by any other means.

861.35(1m)(b) (b) In the case of minor children, the surviving spouse or surviving domestic partner is legally responsible for support and education and has ample means to provide them in addition to his or her own support.

861.35(1m)(c) (c) In the case of the surviving spouse or surviving domestic partner, he or she has ample means to provide for his or her support.

861.35(2) (2) The court may set aside property to provide an allowance and may appoint a trustee to administer the property, subject to the continuing jurisdiction of the court. If a child dies or reaches the age of 18, or if at any time the property held by the trustee is no longer required for the support of the spouse or domestic partner or the support and education of the minor child, any remaining property is to be distributed by the trustee as the court orders in accordance with the terms of the decedent's will or to the heirs of the decedent in intestacy or to satisfy unpaid claims of the decedent's estate.

861.35(3) (3) In making an allowance under this section, the court shall consider all of the following:

861.35(3)(a) (a) The effect on claims under s. 859.25. The court shall balance the needs of the spouse, domestic partner, or minor children against the nature of the creditors' claims in setting the amount allowed under this section.

861.35(3)(b) (b) The size of the estate.

861.35(3)(c) (c) Other resources available for support.

861.35(3)(d) (d) The existing standard of living.

861.35(3)(e) (e) Whether the provisions of a marital property agreement will create a hardship for the surviving spouse.

861.35(3)(f) (f) Any other factors that the court considers relevant.

861.35(4) (4) The court may order that the allowance to the surviving spouse or surviving domestic partner, not including any allowance for the support and education of minor children, be applied in satisfaction of any of the following:

861.35(4)(a) (a) Any entitlement of the surviving spouse or surviving domestic partner under s. 853.12.

861.35(4)(b) (b) Any right of the surviving spouse or surviving domestic partner to elect under s. 861.02 (1).

861.35 History History: 1971 c. 213 s. 5; 1983 a. 186; 1991 a. 301; 1997 a. 188; 2005 a. 216; 2009 a. 28.



861.41 Exemption of property to be assigned to surviving spouse or surviving domestic partner.

861.41  Exemption of property to be assigned to surviving spouse or surviving domestic partner.

861.41(1) (1) After the amount of claims against the estate has been ascertained, the surviving spouse or surviving domestic partner may petition the court to set aside as exempt from the claims of creditors under s. 859.25 (1) (h) an amount of property reasonably necessary for the support of the spouse or domestic partner, not to exceed $10,000 in value, if it appears that the assets are insufficient to pay all claims and allowances and still leave the surviving spouse or surviving domestic partner such an amount of property in addition to selection and allowances.

861.41(2) (2) The court shall grant the petition if it determines that an assignment ahead of creditors is reasonably necessary for the support of the spouse or domestic partner. In determining the necessity and the amount of property to be assigned, the court must take into consideration the availability of a home to the surviving spouse or surviving domestic partner and all other assets and resources available for support.

861.41 History History: 1983 a. 186; 1985 a. 37; 1987 a. 393 s. 53; 1997 a. 188; 2009 a. 28.



861.43 Authority and powers of conservator, guardian or agent.

861.43  Authority and powers of conservator, guardian or agent. A conservator, guardian or guardian ad litem of the spouse or of a child of the decedent, or an agent of the spouse or of a child of the decedent acting under a power of attorney, may on behalf of the spouse or child exercise any of the rights, apply for any of the allowances or make any of the selections that apply to the spouse or child under this subchapter.

861.43 History History: 1997 a. 188.






862. Probate — accounts.

862.01 When personal representative shall account.

862.01  When personal representative shall account. Except where final settlement is by sworn statement under s. 865.16, every personal representative shall file in the court a verified account of the personal representative's administration:

862.01(1) (1) When the personal representative files a petition for final settlement;

862.01(2) (2) Upon the revocation of the personal representative's letters;

862.01(3) (3) When the personal representative submits an application to resign as personal representative;

862.01(4) (4) At any other time when directed by the court either on its own motion or on the application of any person interested.

862.01 History History: 1973 c. 39; 1993 a. 486.

862.01 Cross-reference Cross-reference: See s. 863.33 for requirement that estates be completed promptly.



862.03 Account of personal representative adjudicated incompetent, deceased, or removed.

862.03  Account of personal representative adjudicated incompetent, deceased, or removed.

862.03(1) (1)  Personal representative adjudicated incompetent. If a personal representative is adjudicated incompetent, the account under s. 862.01 shall be filed by the personal representative's guardian, or, if the personal representative's guardian fails to file, then by the personal representative's bondsman. If neither the guardian nor the bondsman files an account, the court shall appoint a special administrator to file the account of the personal representative who is adjudicated incompetent.

862.03(2) (2) Deceased personal representative. If a personal representative dies, the account under s. 862.01 shall be filed by the personal representative of the deceased personal representative's estate, or if the deceased personal representative's personal representative fails to file then by a special administrator of the deceased personal representative's estate or by the deceased personal representative's bondsman.

862.03(3) (3) Removed personal representative. If a personal representative is removed and fails to file the account under s. 862.01, the removed personal representative's account shall be filed by the removed personal representative's bondsman. If the bondsman fails to file, the court shall appoint a special administrator to file the account of the personal representative who has been removed.

862.03(4) (4) Payment for preparation. The person who prepares and files an account in accordance with this section shall be allowed the reasonable value of the person's services to be paid out of the estate, and the fees of the personal representative who is adjudicated incompetent, deceased, or removed shall be reduced accordingly.

862.03 History History: 1973 c. 90; 1993 a. 486; 2005 a. 387.



862.05 What charged to personal representative.

862.05  What charged to personal representative. Every personal representative shall be charged in the personal representative's accounts with all the property of the decedent which comes to the personal representative's possession; with all profit and income which comes to the personal representative's possession from the estate and with the proceeds of all property of the estate sold by the personal representative.

862.05 History History: 1993 a. 486.



862.07 Value at which to account; what accounts to contain.

862.07  Value at which to account; what accounts to contain. The personal representative shall account for the property of the decedent at the value at which it is shown in the inventory. Accounts rendered to the court by a personal representative shall be for a period distinctly stated and shall show by debit and credit each item with which the personal representative is chargeable. The account shall first show the total value of the property with which the personal representative is chargeable according to the inventory or, if there has been a prior accounting, the amount of the balance of the prior account; it shall show all income or other property received and gains or losses from the sale of any property; and it shall show all payments, charges and losses. The final account shall itemize all property available for distribution and all property previously distributed and show its inventory value or if acquired by the personal representative during administration, its acquisition value.

862.07 History History: 1993 a. 486.

862.07 Cross-reference Cross-reference: See s. 71.13 (2) which requires the personal representative to file with the assessor of incomes such withholding tax returns (reports) for wages paid, sales tax returns and income tax returns as are due from the decedent and his estate.



862.09 Hearing on settlement of account; notice.

862.09  Hearing on settlement of account; notice. Upon the filing of any account, the court shall set a date for hearing and notice thereof shall be given in accordance with s. 879.03. Unless notice is waived, the account must be filed not less than 3 weeks before the date set for hearing. An account so filed may be brought up to date on the day of the hearing. If any account shows that the assets in the estate are insufficient to pay the creditors in full, notice of that fact and of the filing of the account shall be given to all creditors who have filed claims against the estate and whose claims have not been disallowed.



862.11 Copy of account to be given to persons interested.

862.11  Copy of account to be given to persons interested. At the time that the personal representative gives notice of hearing of allowance of any account or secures waivers of notice of hearing, the personal representative shall mail or deliver a copy of the account to every person interested whose distribution from the estate is affected by the information, other than death tax information, contained in the account. If any person interested is represented by a guardian or guardian ad litem, a copy of the account shall be mailed or delivered to the guardian or guardian ad litem but not to the person interested. If the person interested is in the military service and is represented by an attorney or an attorney-in-fact, a copy of the account shall be mailed to both the attorney or the attorney-in-fact and the person interested. Failure of the personal representative to comply with this section does not affect the jurisdiction of the court as to persons interested.

862.11 History History: 1987 a. 27 s. 3200 (47); 1991 a. 220, 315.

862.11 Cross-reference Cross-reference: See s. 879.26 which provides for waiver of this requirement.



862.13 Objections to account.

862.13  Objections to account. At the hearing on an account of a personal representative or at any time prior thereto, any person interested may file objections to any item or omission in the account. All such objections shall be specific.



862.15 Settlement of account.

862.15  Settlement of account. The court must be satisfied of the correctness and legality of the account before allowing it. If the personal representative is present at the hearing, the personal representative may be examined on oath upon any matter relating to the personal representative's account and the settlement of the estate. The court may refuse to approve the account unless the personal representative is present at the hearing.

862.15 History History: 1993 a. 486.



862.17 Accounts; failure of personal representative to file.

862.17  Accounts; failure of personal representative to file. If any personal representative fails to file the personal representative's account as required by law or ordered by the court, the court may, upon its own motion or upon the petition of any person interested, either order the personal representative to file the account by a day certain or the court may proceed under s. 857.09. If after having been ordered to file the account by a day certain, the personal representative fails to comply with the order, the court shall proceed under s. 857.09.

862.17 History History: 1993 a. 486.






863. Closing estates.

863.01 Distribution of specific property to distributee and partial distribution before final judgment.

863.01  Distribution of specific property to distributee and partial distribution before final judgment. Before final judgment has been rendered the personal representative may deliver to any distributee possession of any specific property to which the distributee is entitled under the terms of the will or any statute. The personal representative may make one or more partial distributions of the estate, provided that other distributees and claimants are not prejudiced thereby. The personal representative may require the distributees to give security for the return of such property.

863.01 History History: 1993 a. 486.

863.01 Annotation Wisconsin's New Probate Code. Erlanger. Wis. Law. Oct. 1998.



863.05 Execution and levies by creditors of distributees prohibited.

863.05  Execution and levies by creditors of distributees prohibited. Except as provided in s. 863.46, no garnishment, attachment or execution may issue against nor may any levy be made against any property of the estate under any judgment or cause of action against any distributee of the estate.

863.05 History History: 1985 a. 29.

863.05 Cross-reference Cross-reference: Ch. 816 and s. 813.026 provide remedies for creditors through the appointment of a receiver.



863.07 Assignment by distributee.

863.07  Assignment by distributee. If any person interested in an estate assigns all or part of his or her interest in the estate, other than an interest not assignable by the specific language of the will, as collateral or otherwise and the assignee serves a copy of the assignment on the personal representative of the estate and files a copy with the court in which the estate is being administered before the entry of the final judgment and before the property or interest covered by the assignment has been distributed under s. 863.01, the court shall assign to the assignee in the final judgment the interest or part of the interest of the assignor included within the assignment to the extent that the assignment is valid as determined by the court, after giving effect to any credits to which the assignor may prove himself or herself entitled. A personal representative incurs no liability to an assignee of a person interested for any acts performed or distribution made by the personal representative prior to the time a copy of the assignment is received by the personal representative or he or she has actual knowledge of the assignment.

863.07 History History: 1977 c. 449; 1999 a. 85.



863.08 Exchange by distributee and surviving spouse.

863.08  Exchange by distributee and surviving spouse. In its final judgment or other order, the court shall assign items to the surviving spouse and distributee to conform with the exchange under s. 766.31 (3) (b) to the extent that the court approved the exchange.

863.08 History History: 1987 a. 393; 2005 a. 216.



863.09 Allowance for tombstone and care of grave.

863.09  Allowance for tombstone and care of grave.

863.09(1)(1)  Tombstone. In case no provision is made in the will for a tombstone or monument or marker at the grave of the decedent, and none has been erected, the personal representative may expend a reasonable sum for that purpose. The expenditure is subject to the approval of the court and is classed as funeral expense.

863.09(2) (2) Care of grave. The court may order the personal representative to pay a suitable amount for the care of the grave of the decedent. The expenditure is classed as funeral expense.

863.09 History History: 1989 a. 309.

863.09 Cross-reference Cross-reference: For court orders concerning perpetual care of graves, see ss. 157.11 and 157.125.



863.11 Order in which assets appropriated; abatement.

863.11  Order in which assets appropriated; abatement. Shares of distributees abate in accordance with the rules under s. 854.18.

863.11 History History: 1983 a. 186; 1995 a. 225; 1997 a. 188.

863.11 Annotation A general direction to pay debts requires that the federal estate tax be deducted from the gross estate before computing the marital deduction as opposed to a contention that the full deduction be allowed since the tax should be paid from assets going to other heirs. Greene v. United States, 476 F.2d 116 (1973).



863.13 No exoneration of encumbered property.

863.13  No exoneration of encumbered property. Specifically devised property that is subject to a mortgage or other encumbrance is subject to the rules under s. 854.05.

863.13 History History: 1993 a. 486; 1997 a. 188.

863.13 Cross-reference Cross-reference: See s. 859.43 which deals with payment of debts which are secured by an encumbrance on property in the estate.



863.15 Debts to estate.

863.15  Debts to estate. If a distributee of an estate is indebted to the estate, the treatment of the debt is governed by s. 854.12.

863.15 History History: 1993 a. 486; 2005 a. 216.



863.16 Value used in distribution of fractional shares.

863.16  Value used in distribution of fractional shares. In distributing property to distributees who receive fractional shares of the estate under the statutes of descent and distribution or under provisions in a will, the personal representative shall divide the property among the distributees on the basis of the value of the property at the time of distribution unless the will provides otherwise.



863.17 Partition by agreement.

863.17  Partition by agreement. Property passing to persons as joint tenants or tenants in common may be partitioned among those persons by the judgment of the court assigning the property, if a petition therefor signed by all persons interested in the property involved is filed with the court prior to the judgment. The petition must set out the manner in which the property is to be divided and the agreement of all persons interested in the property involved.

863.17 History History: 1977 c. 449.



863.19 Valuation used in distribution of estate assets.

863.19  Valuation used in distribution of estate assets. If a general bequest of estate assets, including a pecuniary bequest, in a dollar amount fixed by formula or otherwise is satisfied by a distribution in kind, the distribution shall be made at current fair market values unless the will expressly provides that another value may be used. If the will requires or permits a different value to be used, all assets available for distribution, including cash, shall unless otherwise expressly provided be so distributed that the assets, including cash, distributed in satisfaction of the bequest will be fairly representative of the net appreciation or depreciation in the value of the available property on the dates of distribution. A provision in a will that the personal representative may fix values for the purpose of distribution does not of itself constitute authorization to fix a value other than current fair market value.

863.19 Annotation The valuation of assets for distribution is the current market value at the time of distribution. Estate of Naulin, 56 Wis. 2d 100, 201 N.W.2d 599 (1972).



863.21 Construction of will, notice.

863.21  Construction of will, notice. Notice of hearing upon a petition for the construction of a will shall be given under s. 879.05. If a petition for final judgment contains a request for construction of a will, the notice of hearing on such petition shall include, or be accompanied by, specific notice of the request for construction, the reasons therefor and a copy of the petition or the part thereof requesting construction.

863.21 History History: 1975 c. 331.

863.21 Annotation When the proposed final decree uses language different from that appearing in the will or construes the will in the sense of ascertaining the meaning of the testator rather than following express, clear instructions, a record of the reasons for the construction should be made, a special notice of the proposed construction of the will should be given to the parties interested, and a copy of the petition for construction should accompany the notice. Estate of MacLean, 47 Wis. 2d 396, 177 N.W.2d 874 (1970).

863.21 Annotation When a will mistakenly assumed that the homestead was in joint tenancy when it was solely owned by the testator, the homestead did not pass by intestacy, but fell into the residue. Estate of Sneeberger, 54 Wis. 2d 657, 196 N.W.2d 662 (1972).

863.21 Annotation Courts may not apply the doctrine of probable intent, which would allow a court to receive extrinsic evidence, irrespective of the presence or absence of an ambiguity, to ascertain the likely intention of the testator. Estate of Connolly, 65 Wis. 2d 440, 222 N.W.2d 885 (1974).

863.21 Annotation Wisconsin's New Probate Code. Erlanger. Wis. Law. Oct. 1998.



863.23 Determination and proof of heirship.

863.23  Determination and proof of heirship. In every administration of an estate in which notice to creditors is required, except in proceedings under ch. 865, the persons who are the heirs of the decedent shall be determined by the court after hearing. Proof and determination of heirship may be had under this section in an estate administered informally under ch. 865 if desired by the personal representative or interested persons. Notice of the hearing is required except in summary assignment under s. 867.02. Notice shall be given under s. 879.03 but shall include notice by publication under s. 879.05 (4). Determination of heirship shall not be made until after the testimony or deposition of one or more witnesses is reduced to writing and filed. A petition for determination of heirship may be included in the petition for administration, petition for approval of final account and final judgment or in a separate petition; and the notice may be included in the notice of hearing on any of the petitions, or in the notice to creditors.

863.23 History History: 1971 c. 40; 1973 c. 39; 1975 c. 331.

863.23 Cross-reference Cross-reference: See s. 856.15 which provides for proof of heirship outside the county.

863.23 Annotation Construing the authority of a personal representative under s. 767.45 (1) (e) [now s. 767.80 (1) (e)] to bring a motion to determine paternity in a way that allows preventing the definitive determination of heirs would undermine the principle that property of intestate decedents should descend to kindred of the blood and defeat a court's responsibility under s. 863.23 that persons who are the heirs of the decedent shall be determined by the court. DiBenedetto v. Jaskolski, 2003 WI App 70, 261 Wis. 2d 723, 661 N.W.2d 869, 01-2189.



863.25 Petition for final judgment.

863.25  Petition for final judgment. Except where final settlement is by sworn statement under s. 865.16, after the payment of the allowances, debts, taxes, funeral expenses and expenses of administration and when, if necessary, a fund has been withheld from distribution for the payment of contingent claims, for meeting possible tax liability or for any other reasonable purpose, the personal representative shall, if the estate is in a condition to be closed, file the final account and at the same time petition the court for hearing on the final account and for final judgment assigning the estate to the persons entitled to the same. Notice of hearing shall be given under s. 879.03. If the petition requests the construction of a will, the notice shall comply with the requirements under s. 863.21.

863.25 History History: 1973 c. 39; 1975 c. 331, 421.



863.27 Contents of final judgment.

863.27  Contents of final judgment. In the final judgment the court shall approve the final account, designate the persons to whom assignment and distribution are being made, and assign to each of them the property or proportions or parts of the estate or the amounts to which each is entitled. The findings of fact which support the judgment shall include a determination of the heirs of the decedent; facts showing that all jurisdictional requirements have been met; the date of death of the decedent and the decedent's testacy or intestacy; facts relating to the payment of state death tax, state income tax, and claims and charges against the estate. If immediately before death the decedent had an estate for life or an interest as a joint tenant in any property in regard to which a certificate of termination has not been issued under s. 867.04 or an interest in marital property for which a certificate has not been issued under s. 865.201 or 867.046, the findings of fact which support the judgment shall set forth the termination of the life estate, the right of survivorship of any joint tenant, or the decedent's interest in marital property and, upon the petition of the decedent's spouse, the confirmation of the one-half interest held by the surviving spouse in marital property immediately before the death of the decedent spouse. In addition, the findings of fact shall, upon petition of a designated person, trust, or other entity under s. 766.58 (3) (f) or of a TOD beneficiary under s. 705.15, set forth the confirmation of an interest in property passing by nontestamentary disposition under s. 705.15 or 766.58 (3) (f). Every tract of real property in which an interest is assigned or terminated shall be specifically described. If a fund is withheld from distribution for the payment of contingent claims, for meeting possible tax liability, or for any other reasonable purpose, the judgment shall provide for the distribution of the fund if all or a part of it is not needed.

863.27 History History: 1971 c. 40 s. 93; 1977 c. 449; 1985 a. 37; 1987 a. 27; 2005 a. 206.

863.27 Cross-reference Cross-reference: See s. 72.30 (4) for 6-month limitation on redetermining inheritance tax and s. 701.20 (5) for allocation of estate income among distributees.



863.29 Recording final judgment.

863.29  Recording final judgment.

863.29(1) (1)  Recording required. Whenever the final judgment assigns an interest in real property, assigns a debt which is secured by an interest in real property or shows the termination of a life estate or an interest as a joint tenant in real property or in a debt which is secured by an interest in real property, the final judgment, a certified copy of the final judgment or a certified abridgment thereof as described in sub. (2) shall be recorded by the personal representative in the office of the register of deeds in each county in this state in which the real property is located.

863.29(2) (2) Abridged final judgment. In lieu of a certified copy of the final judgment assigning the estate, the personal representative may record an abridgment of the final judgment including the portions that relate to and affect title to real property in the county in which the abridgment is recorded. The accuracy of the abridgment shall be certified by the judge or the register in probate of the court which assigned the estate.



863.31 Conclusiveness of final judgment.

863.31  Conclusiveness of final judgment.

863.31(1) (1)  Generally. The final judgment is a conclusive determination of the persons who are the successors in interest to the estate of the decedent and of the extent and character of their interests therein, subject only to the right of appeal and the right to reopen the judgment. It operates as an assignment or final adjudication of the transfer of the right, title and interest of the decedent to the distributees therein designated.

863.31(2) (2) As to purchasers for value from distributees. After the final judgment has been recorded in the office of the register of deeds in the county in which the real estate is located, purchasers for value of real estate which is described in the final judgment from distributees or their successors in title may rely on the final judgment as conclusive insofar as it purports to transfer to the distributees any title which the decedent held in the real estate at the time of the decedent's death, except to the extent that there has been a transfer of an interest in the real estate by the personal representative under ch. 860 or s. 863.01 of which the purchaser has actual notice or of which the purchaser has constructive notice because of recording in the office of the register of deeds in the county in which the real estate is located.

863.31 History History: 1993 a. 486.



863.33 Estates to be completed promptly.

863.33  Estates to be completed promptly. All estates are to be completed as soon as reasonably possible and without unnecessary delay.



863.35 Dormant estates.

863.35  Dormant estates.

863.35(1)(1) If under formal administration final judgment is not entered in an estate within 18 months after filing of the petition for administration and the estate is not open pursuant to an order extending time, the judge shall order the attorney and the personal representative for the estate to show cause why final judgment has not been entered and shall proceed under s. 857.09.

863.35(2) (2) If under informal administration under ch. 865 the estate has not been closed by sworn affidavit within 18 months after filing of the petition for administration and the estate is not open pursuant to an order extending time, the probate registrar shall order the personal representative for the estate to show cause why the estate has not been closed. If cause is not shown the probate registrar shall appoint a new personal representative acceptable to all interested parties other than creditors of the deceased who shall proceed under ch. 865.

863.35 History History: 1971 c. 40; 1973 c. 39.



863.37 Distribution of money or other property where payment or transfer is prohibited.

863.37  Distribution of money or other property where payment or transfer is prohibited.

863.37(1) (1) If the laws, executive orders or regulations of the United States prohibit payment, conveyance, transfer, assignment or delivery of property to a legatee, devisee, ward or beneficiary of an estate or trust, or to any person on his or her behalf, the court, after notice to the person under s. 879.03, may by judgment or decree authorize such disposition of the property as is or may be permissible under or in conformity with the laws, executive orders or regulations of the United States.

863.37(2) (2)

863.37(2)(a)(a) Whenever payment of a legacy or a distributive share cannot be made to the person entitled to payment or it appears that the person may not receive or have the opportunity to obtain payment, the court may, on petition of a person interested or on its own motion, order that the funds be paid or delivered to the secretary of revenue for deposit as provided under s. 177.23. Claims on the funds may be made under s. 863.39 within 10 years after the date of publication under s. 177.18. When a claimant to the funds resides outside the United States or its territories the court may require the personal appearance of the claimant before the court.

863.37(2)(b) (b) Notwithstanding par. (a), whenever moneys arising from an unclaimed legacy or unclaimed intestate property have been deposited with the state treasurer on or after April 1, 1971, but before April 30, 1980, claims may be made for the property under s. 863.39 within 10 years after April 30, 1980.

863.37 History History: 1977 c. 449; 1979 c. 221; 1983 a. 408; 1997 a. 188; 2013 a. 20.



863.39 Escheats.

863.39  Escheats.

863.39(1)(1)  Generally. If any legacy or intestate property is not claimed by the distributee within 120 days after entry of final judgment, or within the time designated in the judgment, it shall be converted into money as close to the inventory value as possible and paid to the secretary of revenue for deposit as provided under s. 177.23. Claims for the money shall be made under sub. (3).

863.39(2) (2) Foreign distributee. If notice is given to a distributee domiciled in a foreign country under s. 879.03 and the distributee is not heard from within 120 days after entry of final judgment of distribution, or within a longer time designated in the judgment, the property which the distributee would take shall not escheat, but shall descend as intestate property.

863.39(3) (3) Recovery of money.

863.39(3)(a)(a) Within 10 years after the date of publication under s. 177.18, any person claiming any amount deposited under sub. (1) may file in the probate court in which the estate was settled a petition alleging the basis of his or her claim. The court shall order a hearing upon the petition, and 20 days' notice of the hearing and a copy of the petition shall be given by the claimant to the department of revenue and to the attorney general, who may appear for the state at the hearing. If the claim is established it shall be allowed without interest, but including any increment which may have occurred on securities held, and the court shall so certify to the department of administration, which shall audit the claim. The secretary of revenue shall pay the claim out of the appropriation under s. 20.566 (4) (j). Before issuing the order distributing the estate, the court shall issue an order determining the death tax due, if any. If real property has been adjudged to escheat to the state under s. 852.01 (3) the probate court which made the adjudication may adjudge at any time before title has been transferred from the state that the title shall be transferred to the proper owners under this subsection.

863.39(3)(b) (b) Notwithstanding par. (a), whenever moneys arising from an unclaimed legacy or unclaimed intestate property have been deposited with the state treasurer on or after April 1, 1971, but before April 30, 1980, claims may be made for the property under this section within 10 years after April 30, 1980.

863.39 History History: 1979 c. 221; 1983 a. 408; 1987 a. 27 s. 3200 (47); 1993 a. 486; 2013 a. 20.

863.39 Cross-reference Cross-reference: See ch. 24 for procedure for handling escheated lands.

863.39 Cross-reference Cross-reference: See s. 895.42 as to deposit of undistributed money and property with public administrator or bank with trust powers.

863.39 Annotation The personal representative of a known deceased person is a proper party to claim an unclaimed legacy. The court can determine the date of death to determine entitlement to the fund. Estate of Rosenstein, 47 Wis. 2d 494, 177 N.W.2d 372 (1970).



863.41 Receipts to be filed.

863.41  Receipts to be filed. Within 120 days after the final judgment is signed the personal representative shall file with the court receipts from distributees for all personal property assigned in the final judgment, unless the court extends the time.



863.43 Distribution to ward; notice.

863.43  Distribution to ward; notice. At least 10 days prior to distribution of a share or legacy for the benefit of a minor or individual adjudicated incompetent for whom a guardian of the estate has been appointed, the personal representative shall notify the court appointing the guardian of the estate, in writing, the total property to be distributed to the guardian of the estate for the benefit of the guardian's ward. An affidavit of mailing the notice shall be filed before making the distribution.

863.43 History History: 1993 a. 486; 2005 a. 387.



863.45 Receipts from guardians.

863.45  Receipts from guardians. If a distributee of an estate is a minor or an individual adjudicated incompetent and has within this state a guardian of his or her estate, the personal representative shall deliver the money or other property to the guardian of the estate, take a receipt from the guardian of the estate, and file the receipt with the court. The court shall transmit a certified copy of the receipt to the court which appointed the guardian of the estate.

863.45 History History: 1977 c. 449; 2005 a. 387.

863.45 Cross-reference Cross-reference: See s. 54.12, which describes the situations in which a guardian is not required for a minor or incompetent.

863.45 Cross-reference Cross-reference: See s. 54.64 (6), which provides procedure for payment to and receipt by a foreign guardian.



863.46 Remedy of creditors of certain heirs and legatees; service of citation.

863.46  Remedy of creditors of certain heirs and legatees; service of citation.

863.46(1) (1) If any legacy or distributive share of any estate belongs to any debtor who has absconded from or is a nonresident of this state, any of his or her creditors may petition to intervene in the probate proceedings to compel the application of the legacy or distributive share to the payment of his or her debt.

863.46(2) (2) If the appearance of the debtor is necessary for the proceedings, the creditor may serve the debtor with a citation in the manner provided by s. 879.05.

863.46(3) (3) Upon proof of service, the court shall consider the petition at the time fixed in the citation. The court may grant such relief as it determines is just. Any order, judgment or determination made in the proceedings is binding on the debtor. If the claim is not a judgment and any issue arises in the proceedings related to the debt, the court may stay the proceedings pending the final determination of the issue. The court may at any time require the petitioner to give a bond in such sum and with such sureties for costs and damages as it deems proper.

863.46 History History: 1985 a. 29.



863.47 Order of discharge of personal representative.

863.47  Order of discharge of personal representative. Upon proof of the recording of certified copies of the final judgment or abridgments thereof, if required by s. 863.29, and upon the filing of receipts from the distributees for all other property assigned in the final judgment, or other evidence of transfer satisfactory to the court, the court shall enter an order finding those facts, discharging the personal representative and canceling the personal representative's bond.

863.47 History History: 1973 c. 233; 1993 a. 486.



863.49 Inactive estates; summary discontinuance.

863.49  Inactive estates; summary discontinuance. The court may by order upon its own motion and without notice summarily discontinue any administration in which no paper has been filed for more than 5 years and may cancel the bond.

863.49 History History: 1977 c. 449.






865. Probate — informal administration.

865.01 Applicability of informal administration.

865.01  Applicability of informal administration. "Informal administration of estates" means the administration of decedents' estates, testate and intestate, without exercise of continuous supervision by the court. Administrative action by the probate registrar is not action by the court. Informal administration proceedings are, nevertheless, circuit court proceedings, records of which shall be kept in the same manner as they are kept for formal proceedings; all of the duties and powers of registers in probate, including the certification of papers filed in the probate court, apply to informal proceedings in the same manner as they apply to formal proceedings. All provisions of chs. 851 to 879 not inconsistent with this chapter shall apply to the informal administration of estates.

865.01 History History: 1973 c. 39; 1975 c. 331; 1977 c. 449.

865.01 Annotation Informal administration of decedents' estates in Wisconsin. 1974 WLR 581.



865.02 Use of informal administration.

865.02  Use of informal administration.

865.02(1) (1) Informal administration may be used:

865.02(1)(a) (a) Where the decedent died testate and:

865.02(1)(a)1. 1. The will does not prohibit the use of informal administration;

865.02(1)(a)2. 2. The will names a personal representative who accepts such appointment;

865.02(1)(a)3. 3. Bond is furnished if required under s. 865.07 as provided under s. 856.25; and

865.02(1)(a)4. 4. The probate registrar may appoint a guardian ad litem, and shall have the authority, for such purpose, granted to the court by, and shall proceed pursuant to s. 879.23.

865.02(1)(b) (b) Where the decedent died intestate or the requirements of par. (a) 2. and 3. are not satisfied and:

865.02(1)(b)1. 1. All interested persons request or consent in writing to informal administration and to the appointment of the same person as personal representative. A guardian or guardian ad litem may consent on behalf of an interested person who is a minor or is an individual adjudicated incompetent. The probate registrar may appoint a guardian ad litem, and shall have the authority, for such purpose, granted to the court by, and shall proceed pursuant to s. 879.23.

865.02(1)(b)2. 2. Bond is furnished if required under s. 865.07 as provided under s. 856.25.

865.02(2) (2) Where the will of the decedent expressly prohibits informal administration it shall not be used.

865.02 History History: 1973 c. 39; 1975 c. 331; 2005 a. 387.



865.03 Formal proceedings: nature; effect.

865.03  Formal proceedings: nature; effect.

865.03(1) (1) A formal proceeding in this chapter is a judicial proceeding before the court involving the administration of the estate of a decedent, including a court proceeding concerning the use or availability of this chapter. It is distinguished from an administrative proceeding before the probate registrar. Formal proceedings, either as to a particular issue or as to the entire subsequent administration of the estate, may be initiated by the personal representative or by any interested person at any time by a written demand therefor. Formal proceedings may be demanded by a guardian or guardian ad litem on behalf of an interested person who is a minor or is an individual adjudicated incompetent.

865.03(2) (2) A demand for formal proceedings shall be served on the personal representative, if any, and filed with the court. Service of a demand on the personal representative or, if none is appointed, filing of a demand with the court shall suspend informal administration as to the issues or matters referred to therein and shall suspend the powers of the personal representative in respect thereto until the same are reinstated by the court.

865.03 History History: 1973 c. 39; 2005 a. 387.



865.031 Effect of fraud and evasion.

865.031  Effect of fraud and evasion. Whenever fraud has been perpetrated in connection with any proceeding or in any statement filed under this chapter, or if fraud is used to avoid or circumvent the provisions or purposes of this chapter, any person injured thereby may obtain appropriate relief against the perpetrator of the fraud, including restitution from any person, other than a bona fide purchaser, benefiting from the fraud, whether innocent or not. Any proceeding must be commenced within 2 years after the discovery of the fraud, but no proceeding may be brought against one not a perpetrator of the fraud later than 5 years after the time of commission of the fraud. This section has no bearing on remedies relating to fraud practiced on a decedent during the decedent's lifetime which affects the succession of the decedent's estate.

865.031 History History: 1973 c. 39; 1993 a. 486.



865.04 Proceedings independent; exceptions.

865.04  Proceedings independent; exceptions.

865.04(1)(1) Except where a demand for formal administration of the estate has been duly made:

865.04(1)(a) (a) Any interested person may apply for informal administration if administration of the estate has not been commenced under s. 856.07 or 879.57 or ch. 867; and

865.04(1)(b) (b) The personal representative may apply for informal administration at any time during administration.

865.04(2) (2) The determination of each issue and the completion of each proceeding required for the administration of a decedent's estate is independent of any other issue or proceeding involving the same estate.

865.04(3) (3) Petitions in formal proceedings during informal administration may combine various requests for relief if all the requests may be finally granted without delay.

865.04(4) (4) Upon entry of an order or judgment in a formal proceeding informal administration shall resume except as otherwise ordered by the court.

865.04 History History: 1973 c. 39, 243.



865.05 Notice: method and time of giving.

865.05  Notice: method and time of giving.

865.05(1) (1) Notice of application to initiate administration of an estate under this chapter shall be given to the persons entitled thereto under s. 879.03 (2) and (3) in accordance with s. 879.05, unless waived under s. 879.09. Notice to creditors shall be given in accordance with s. 859.07.

865.05(2) (2) When an estate is under formal administration and is to be made subject to this chapter the personal representative shall give notice to every interested person at least 20 days prior to filing with the probate registrar the application to initiate informal administration. Notice shall be given under s. 879.05, unless waived under s. 879.09.

865.05(3) (3) When an estate is under informal administration and a demand for a formal proceeding has been made, the personal representative shall, within 10 days of receipt of the demand, mail to each person interested in the estate a statement disclosing the demand and its nature.

865.05 History History: 1973 c. 39; 1975 c. 331; 1977 c. 73; 1989 a. 96.



865.06 Application; contents.

865.06  Application; contents.

865.06(1) (1) The application to initiate informal administration shall be verified and shall be directed to the probate registrar of the court designated by s. 856.01 and shall state the information required by ss. 879.01 and 856.09, and whether any probate or administration proceeding concerning the estate of the decedent is pending in this state or elsewhere, and the nature of such proceeding, if any.

865.06(2) (2) In addition to the statements required by sub. (1), where the decedent apparently died testate, the application shall state:

865.06(2)(a) (a) That the original will is in the possession of the court or accompanies the application, or that it was probated elsewhere and an authenticated copy accompanies the application;

865.06(2)(b) (b) That the applicant believes the will to have been executed properly and to be valid and that the applicant has made diligent inquiry and is unaware of any subsequent revocation of the will.

865.06(3) (3) In addition to the statements required by sub. (1), where the decedent apparently died intestate, the application shall state that the applicant has made diligent inquiry and is unaware of any unrevoked testamentary instrument of the decedent.

865.06(4) (4) An application for appointment of a successor personal representative shall adopt the statements of any previous application unless they no longer are accurate in which event corrected statements shall be made. Consents required by s. 865.02 shall be reaffirmed by all interested persons.

865.06(5) (5) An application for informal administration in a pending estate shall incorporate all information otherwise required by this section and in addition shall set forth the name and post-office address of the personal representative of the estate.

865.06 History History: 1973 c. 39; 1993 a. 486.



865.065 Probate registrar: definition and powers.

865.065  Probate registrar: definition and powers.

865.065(1)(1) The term "probate registrar" refers to the official of the court designated to perform the functions of probate registrar. The acts and orders which this chapter specifies as performable by the probate registrar may be performed either by the court or by a person, including the clerk, deputy clerk, register in probate, deputy register in probate and court legal assistant, designated by the court by a written order filed and recorded in the office of the court. The probate registrar shall be an officer of the court and, unless prohibited by the court, shall be entitled to use the court seal.

865.065(2) (2) The probate registrar, the deputy or members of the staff of the probate registrar, or other persons designated to perform the duties of the probate registrar under this chapter, shall advise, within their competence, in the preparation of any of the documents required to be prepared and filed by the personal representative under this chapter.

865.065 History History: 1973 c. 39; 1975 c. 331; 1977 c. 343, 449.

865.065 Annotation A probate registrar is an official of the county court, and ss. 256.22 and 59.40 [now ss. 757.22 and 59.41] would prohibit an attorney who serves as probate registrar from practicing law in county [now circuit] court. 63 Atty. Gen. 55.



865.07 Determinations required of probate registrar.

865.07  Determinations required of probate registrar.

865.07(1)(1) Where no administration proceedings are pending, upon receipt of an application for informal administration the probate registrar shall determine whether:

865.07(1)(a) (a) The application is complete including verification and the applicant is an interested person;

865.07(1)(b) (b) The court of the county in which the application is made has jurisdiction of the estate of the decedent;

865.07(1)(c) (c) The requests and consents required by s. 865.02 (1) (b) are complete and notice has been given as required under s. 865.05;

865.07(1)(d) (d) The decedent died intestate or testate and, if testate, whether the original will is in the possession of the court or accompanies the application, contains an attestation clause showing compliance with the requirements of execution under s. 853.03 or 853.05 or includes an affidavit in substantially the form under s. 853.04 (1) or (2), and does not expressly prohibit informal administration;

865.07(1)(e) (e) The person nominated for personal representative is not disqualified under s. 856.23 or otherwise deemed unsuitable;

865.07(1)(f) (f) Bond may be required. The probate registrar shall have the authority granted to the court by, and shall proceed pursuant to, s. 856.25.

865.07(2) (2) Where administration proceedings are pending either before the court or in another jurisdiction, upon receipt of an application for informal administration the probate registrar shall determine, in addition to the requirements of sub. (1), that no demand for formal administration has been made and, where the decedent died testate and the will was probated elsewhere, that an authenticated copy of the will and proof of probate accompany the application.

865.07(3) (3) The failure of the probate registrar to make a determination on any of the items set forth in subs. (1) and (2) shall not be a defense in any suit at law against the personal representative.

865.07 History History: 1973 c. 39; 2005 a. 216.



865.08 Informal appointment; letters.

865.08  Informal appointment; letters.

865.08(1) (1)

865.08(1)(ac)(ac) Upon receipt of an application and making the determinations required by s. 865.07, the probate registrar may enter a statement of informal administration, admit a will to informal probate, and appoint the personal representative nominated by the will or requested by the interested parties, subject to qualification and acceptance.

865.08(1)(am) (am) If no personal representative is named or if the named personal representative fails to qualify, the personal representative shall be any of the following:

865.08(1)(am)1. 1. A bank or trust company that is entitled to exercise fiduciary powers in this state and that has the consent of all interested persons, other than creditors of the deceased.

865.08(1)(am)2. 2. A natural person who has the consent of all interested parties, other than creditors of the deceased, and who is not disqualified under s. 856.23.

865.08(1)(b) (b) If the decedent was a nonresident, the appointment shall be delayed until 30 days have elapsed since death unless the applicant is the domiciliary representative.

865.08(2) (2) Prior to receiving letters, a personal representative shall qualify by filing with the probate registrar a statement of acceptance of the duties of the office and any required bond. By accepting appointment, a personal representative submits personally to the jurisdiction of the court in any proceeding relating to the estate that may be instituted by any interested person.

865.08(3) (3) If the probate registrar is not satisfied that a will is entitled to be probated or that a requested appointment of a personal representative should not be made because of failure to meet the requirements of s. 856.23, 865.02 or 865.07, or for any other reason, the probate registrar shall deny the application. Denial of an application is not an adjudication and does not preclude proceeding formally.

865.08(4) (4) Upon appointment and qualification, letters shall be issued and the estate shall be administered under this chapter unless or until superseded or suspended by formal proceedings.

865.08(5) (5) Within 10 days of the personal representative's appointment the personal representative shall, where the estate is testate, provide a copy of the will and a list of all interested persons to each interested person; and, where the estate is intestate, the personal representative shall furnish a list of all interested persons to each interested person.

865.08(6) (6) If the will of the decedent provides for a testamentary trust, letters of trust shall be issued by the probate registrar to the trustee upon admission of the will to informal probate at the same time that letters are granted to the personal representative. The probate registrar shall determine if bond shall be required and, if so, the amount thereof, and for such purpose the probate registrar shall have the authority granted to the court by, and shall proceed pursuant to s. 701.0702. Thereafter, the trustee shall continue to be interested in the estate, and beneficiaries of the testamentary trust shall cease to be interested in the estate except under s. 851.21 (3). The trust shall be administered under supervision of the court under ch. 701.

865.08 History History: 1973 c. 39; 1975 c. 331; 1993 a. 486; 2001 a. 94; 2013 a. 92.



865.09 Powers and duties; time of accrual.

865.09  Powers and duties; time of accrual.

865.09(1) (1) A personal representative to whom letters have been issued by the probate registrar and whose letters have not been revoked has all the powers of a personal representative to whom letters have been issued by the court.

865.09(2) (2) The duties and powers of a personal representative appointed under this chapter commence upon the personal representative's appointment. The personal representative's powers relate back in time to acts by the personal representative prior to appointment which are beneficial to the estate.

865.09 History History: 1973 c. 39; 1993 a. 486.



865.10 Personal representative to proceed without court order; exception.

865.10  Personal representative to proceed without court order; exception.

865.10(1) (1) The personal representative shall proceed with the settlement and distribution of the decedent's estate and, except as provided by this chapter or required by interested persons, shall do so without adjudication, order or direction of the court. At any time, however, the personal representative may invoke the authority of the court to resolve questions concerning the estate or its administration. Subject to other obligations of administration, an informally probated will is authority to administer and distribute the estate of the decedent according to its terms.

865.10(2) (2) Any determination made in the course of informal administration or probate is subject to review and redetermination by the court in formal judicial proceedings at any time prior to termination of the appointment of the personal representative under s. 865.16 (2), or the entry of final judgment under ch. 863. Any such redetermination shall not affect the rights of bona fide purchasers and other 3rd parties dealing in good faith with an informally appointed personal representative.

865.10 History History: 1973 c. 39; 1975 c. 331.



865.11 Inventory and tax returns.

865.11  Inventory and tax returns.

865.11(1) (1) A personal representative who is not successor to another representative who previously has discharged this duty shall prepare an inventory of property owned by the decedent at the time of death. The inventory may indicate as to each listed item its fair market value and the amount of any encumbrance as of the death of the decedent and shall list the fair market value of and the amount of any encumbrance on bank and savings accounts, securities and real property. The probate registrar shall accept the inventory form filed with the department of revenue for death tax purposes for the purposes of this subsection.

865.11(2) (2) The personal representative shall furnish a copy of the inventory to interested persons, and shall exhibit to but need not file a copy of the inventory with the probate registrar. He or she need not file the inventory, the death tax return, nor the federal estate tax return with the court but he or she may do so if it is in the best interest of the estate and the beneficiaries.

865.11 History History: 1973 c. 39; 1975 c. 331; 1987 a. 27 s. 3200 (47).



865.12 Employment of appraisers.

865.12  Employment of appraisers. The personal representative may employ a qualified and disinterested appraiser to assist in ascertaining values of any assets where valuation is subject to reasonable doubt. The name and address of any appraiser so employed shall be indicated on the inventory with the item or items appraised by the appraiser, notwithstanding the omission from the inventory of the value thereof. Any interested person may invoke the jurisdiction of the court to require an appraisal or to contest said appraisals.

865.12 History History: 1973 c. 39; 1993 a. 486.



865.13 Personal representative may pay claims.

865.13  Personal representative may pay claims. The personal representative may pay in good faith just demands against the estate, whether filed as a claim or not, on or before the deadline for filing a claim under s. 859.01, or at any time with the consent of the heirs or beneficiaries affected by the payment. In paying a claim the personal representative may deduct any counterclaim which the estate has against the claimant. Any claim filed shall be allowed or disallowed according to ch. 859.

865.13 History History: 1973 c. 39; 1975 c. 331; 1989 a. 96.



865.14 Improper distribution; liability of distributee.

865.14  Improper distribution; liability of distributee. A distributee of property which was distributed or paid improperly and a claimant who was paid improperly are liable to return the property or assets so distributed or paid together with all income received thereon, unless the distribution or payment cannot be questioned because of an adjudication, estoppel, limitation or other bar. If the distributee or claimant no longer has the property or assets, the distributee or claimant is liable to return the value thereof as of the date of distribution together with all income and gain received thereon.

865.14 History History: 1973 c. 39; 1993 a. 486.



865.15 Purchasers from distributees protected.

865.15  Purchasers from distributees protected. If property distributed in kind or a security interest therein is acquired from a distributee by a purchaser, or lender, in good faith, for value and without actual notice that the distribution was improper, the purchaser or lender takes title free of any claims of the estate and incurs no personal liability to the estate, whether or not the distribution was proper. Purchasers and lenders have no duty to inquire whether a distribution was proper.

865.15 History History: 1973 c. 39.



865.16 Closing estates by sworn statement.

865.16  Closing estates by sworn statement.

865.16(1) (1) As an alternative to closing an estate under ch. 863, a personal representative may close an estate by filing with the probate registrar a verified statement that the personal representative, or a prior personal representative whom he or she has succeeded, has:

865.16(1)(a) (a) Duly given notice to interested persons under s. 865.05 and to creditors under s. 859.07, and that the deadline for filing a claim under s. 859.01 has passed prior to the date of the statement;

865.16(1)(b) (b) Fully administered the estate of the decedent by making payment, settlement or other disposition of all claims which were presented, expenses of administration, reasonable funeral and burial expenses and death and other taxes, except as expressly specified otherwise, and that the assets of the estate have been inventoried and distributed to the persons entitled to them. If any claims, expenses or taxes remain undischarged, the statement shall disclose in detail all arrangements made to accommodate the outstanding liabilities; and

865.16(1)(c) (c) Sent a copy of the statement to all distributees of the estate and to all creditors or other claimants of whom the personal representative is aware whose claims are neither paid nor barred and has furnished a full account in writing of the personal representative's administration to the distributees whose interests are affected thereby.

865.16(1m) (1m) The probate registrar may review the statement to determine whether the amount of attorney fees, if any, are just and reasonable under s. 851.40. If, in the probate registrar's judgment, the amount of such attorney fees appear unjust and unreasonable, the probate registrar shall refer the matter to the court for such proceeding or action as the court deems appropriate.

865.16(2) (2) If no proceedings challenging the statement or otherwise involving the personal representative are pending in the court 6 months after the statement is filed, appointment of the personal representative terminates. A personal representative who closes an estate under this subsection may comply with the accounting requirements of ch. 862.

865.16 History History: 1973 c. 39; 1975 c. 329, 331, 421; 1977 c. 267; 1987 a. 27; 1989 a. 96; 1993 a. 486, 490.



865.17 Liability of distributees to claimants.

865.17  Liability of distributees to claimants. After assets of an estate have been distributed, and subject to s. 865.19, an undischarged claim not barred by notice under s. 859.07 or otherwise may be prosecuted in a proceeding against one or more distributees of property from an estate administered under this chapter. No distributee shall be liable to claimants for amounts in excess of the value of the distributee's distribution as of the time of distribution. As among distributees, each shall bear the cost of satisfaction of unbarred claims as if the claim had been satisfied in the course of administration.

865.17 History History: 1973 c. 39; 1993 a. 486.



865.18 Limitations on proceedings against personal representative.

865.18  Limitations on proceedings against personal representative. Unless barred by adjudication and except as provided in the closing statement, the rights of interested persons and of creditors whose claims have not otherwise been barred against the personal representative for breach of fiduciary duty are barred unless a proceeding to assert the same is commenced within 6 months after the filing of the closing statement. Rights thus barred do not include recovery for fraud, misrepresentation, or inadequate disclosure related to the settlement of the decedent's estate.

865.18 History History: 1973 c. 39.



865.19 Limitations on actions and proceedings against distributees.

865.19  Limitations on actions and proceedings against distributees.

865.19(1) (1) Unless previously adjudicated in a formal testacy proceeding or otherwise barred, the claim of any claimant to recover from a distributee who is liable to pay the claim, and the right of any heir or devisee, or of a successor personal representative acting in their behalf, to recover property improperly distributed or the value thereof from any distributee is forever barred at the later of:

865.19(1)(a) (a) Three years after the decedent's death; or

865.19(1)(b) (b) One year after the time of distribution thereof.

865.19(2) (2) This section does not bar an action to recover property or value received as the result of fraud or an action by a creditor where notice was not given under s. 859.07.

865.19 History History: 1973 c. 39.



865.20 Termination of joint tenancy or life estate.

865.20  Termination of joint tenancy or life estate.

865.20(1)(1) As an alternative to ss. 867.04 and 867.045, the personal representative may file with the probate registrar a verified statement describing property in which the decedent had an interest as joint tenant or life tenant, including the recording data, if any, of the document creating the joint tenancy or life estate. Valuations need not be set forth in the statement.

865.20(2) (2) Upon being filed with the probate registrar, the statement shall be presumed to be evidence of the facts recited and of the termination of the decedent's interest in the property listed on it as if a certificate terminating joint tenancy or life estate had been issued by the court under s. 867.04. If the statement describes an interest in real property or a debt which is secured by an interest in real property a certified copy or duplicate original of the statement may be recorded in the office of the register of deeds in each county in this state in which real property is located. This statement does not release any death tax lien.

865.20 History History: 1975 c. 331; 1981 c. 376; 1987 a. 27.



865.201 Confirmation of interest in property.

865.201  Confirmation of interest in property.

865.201(1) (1) As an alternative to s. 867.046 the personal representative may file with the probate registrar a verified statement describing property in which the decedent had an interest in marital property or in which any designated person, trust, or other entity has an interest passing by nontestamentary disposition under s. 705.15 or 766.58 (3) (f), including the recording data, if any, of the document creating the interest and any right of survivorship. Valuations need not be set forth in the statement.

865.201(2) (2) Upon filing under sub. (1), the statement constitutes prima facie evidence of the facts recited and evidences the termination of the decedent's interest and the confirmation of the surviving spouse's or the designated person's trust's or other entity's interest in the property listed, with the same effect as if a certificate had been issued by the court under s. 867.046. If the statement describes an interest in real property or a debt secured by an interest in real property, the personal representative may record the statement in the office of the register of deeds in each county in this state in which real property is located.

865.201 History History: 1983 a. 186; 1985 a. 37; 1993 a. 301; 2005 a. 206.



865.202 Transfer of interest in property.

865.202  Transfer of interest in property.

865.202(1) (1) If the estate is closed under s. 865.16, the personal representative may file with the probate registrar a verified statement describing property in which the decedent had an interest other than an interest specified in s. 865.20 or 865.201, including the recording data, if any, of the document creating the interest, and specifying the persons to whom the property is distributed. Valuations need not be set forth in the statement.

865.202(2) (2) Upon being filed with the probate registrar, the statement shall be presumed to be evidence of the facts recited, of the termination of the decedent's interest in the property listed and of the transfer of the interest in the property to the persons entitled to the interest, as if a final judgment regarding the distribution of the property had been issued by the court under s. 863.27. If the statement describes an interest in real property or a debt that is secured by an interest in real property a certified copy or duplicate original of the statement shall be recorded in the office of the register of deeds in each county in this state in which the real property is located.

865.202 History History: 1999 a. 94.



865.21 Receipts to be filed.

865.21  Receipts to be filed. The personal representative shall file with the probate registrar receipts from the distributees in the manner prescribed under s. 863.41.

865.21 History History: 1975 c. 331.






867. Probate — summary procedures.

867.01 Summary settlement of small estates.

867.01  Summary settlement of small estates.

867.01(1)(1)  Availability. The court shall summarily settle the estate of a deceased person without the appointment of a personal representative:

867.01(1)(a) (a) Whenever the estate, less the amount of the debts for which any property in the estate is security, does not exceed in value the costs, expenses, allowances and claims under s. 859.25 (1) (a) to (g).

867.01(1)(b) (b) Whenever the estate, less the amount of the debts for which any property in the estate is security, does not exceed $50,000 in value and the decedent is survived by a spouse or domestic partner, or one or more minor children or both.

867.01(2) (2) When commenced under other procedure. An estate, administration of which has been commenced under ch. 856, may be terminated under this section at any time that it is found to meet the requirements of this section.

867.01(3) (3) Procedure.

867.01(3)(ac)(ac) Who may petition. A person who has standing to petition for administration of the estate under s. 856.07 has standing to petition for summary settlement.

867.01(3)(am) (am) Petition contents. The petition shall contain the following information:

867.01(3)(am)1. 1. The facts required by sub. (1).

867.01(3)(am)2. 2. A detailed statement of all property subject to administration, including any encumbrance, lien, or other charge upon each item.

867.01(3)(am)3. 3. The names and post-office addresses of all persons interested, so far as known to the petitioner or ascertainable by the petitioner with reasonable diligence. The petition shall indicate those who are minors or otherwise under disability and the names and post-office addresses of their guardians.

867.01(3)(am)4. 4. Whether the decedent or the decedent's spouse received services provided as a benefit under a long-term care program, as defined in s. 49.496 (1) (bk), medical assistance under subch. IV of ch. 49, long-term community support services funded under s. 46.27 (7) or aid under s. 49.68, 49.683 or 49.685.

867.01(3)(b) (b) Special administrator may be appointed. If the court deems it necessary, it may at any time during the proceeding appoint a special administrator to aid in the settlement.

867.01(3)(c) (c) Bond. Before making any order, the court may require a bond of the petitioner in an amount the court deems sufficient, conditioned to indemnify any person who may be aggrieved thereby.

867.01(3)(d) (d) Notice. The court may hear the matter without notice or order notice to be given under s. 879.03. If the decedent or the decedent's spouse received services provided as a benefit under a long-term care program, as defined in s. 49.496 (1) (bk), medical assistance under subch. IV of ch. 49, long-term community support services funded under s. 46.27 (7), or aid under s. 49.68, 49.683, or 49.685, the petitioner shall give notice by certified mail to the department of health services as soon as practicable after filing the petition with the court.

867.01(3)(f) (f) Order. If the court is satisfied that the estate may be settled under this section, after 30 days have elapsed since notice to the department of health services under par. (d), if that notice is required, the court shall assign the property to the persons entitled to it. If the estate may be settled under sub. (1) (b), any property not otherwise assigned shall be assigned to the surviving spouse or surviving domestic partner, or minor children or both as an allowance under s. 861.31. The court shall order any person indebted to or holding money or other property of the decedent to pay the indebtedness or deliver the property to the persons found to be entitled to receive it. The court shall order the transfer of interests in real estate, stocks or bonds registered in the name of the decedent, the title of a licensed motor vehicle, or any other form of property. If the decedent immediately prior to death had an estate for life or an interest as a joint tenant in any property in regard to which a certificate of termination in accordance with s. 867.04 has not been issued, the order shall set forth the termination of that life estate or the right of survivorship of any joint tenant. Every tract of real property in which an interest is assigned or terminated or which is security for a debt in which an interest is assigned or terminated shall be specifically described.

867.01(3)(g) (g) Information to unsatisfied creditors. The court may order the petitioner to inform known unsatisfied creditors as to the final disposition of the estate.

867.01(3)(h) (h) Recording required. Whenever the order relates to an interest in real property or to a debt which is secured by an interest in real property, a certified copy or duplicate original of such order shall be recorded by the petitioner in the office of the register of deeds in each county in this state in which such real property is located.

867.01(4) (4) Release of liability of transferor. Upon the payment, delivery, transfer or issuance in accordance with the order of the court, the persons making such delivery, transfer or issuance are released to the same extent as if the same had been made to a personal representative of the estate of the decedent.

867.01(5) (5) Proceeding with or without attorney. Any party to a proceeding under this section may commence or appear at such proceeding in his or her own behalf, by an attorney or, if in the military service, by an attorney-in-fact, but not otherwise.

867.01 History History: 1971 c. 40 s. 93; 1973 c. 42, 90; 1975 c. 331, 421; 1977 c. 449; 1985 a. 278; 1987 a. 27; 1989 a. 234; 1991 a. 220; 1993 a. 16, 437, 486; 1995 a. 27 ss. 7193b to 7194c, 9126 (19); 1999 a. 9, 94; 2005 a. 216; 2007 a. 20 s. 9121 (6) (a); 2009 a. 28; 2013 a. 20.

867.01 Cross-reference Cross-reference: See ch. 705 concerning multiple-party and agency accounts.

867.01 Cross-reference Cross-reference: See s. 856.01 for jurisdiction for administration of estates.

867.01 Cross-reference Cross-reference: See s. 54.66 (4), which provides for summary closing by guardian of small estate of ward.

867.01 Cross-reference Cross-reference: See s. 103.165 (3) for payment of decedent's employee's cash bond by employer directly to decedent's dependents.

867.01 Annotation A "Simple" Probate Should Not Be This Complicated: Principles and Proposals for Revising Wisconsin's Statutes for Probate Summary Procedures. Johnson. 2008 WLR 612.



867.02 Summary assignment of small estates subject to claims of creditors.

867.02  Summary assignment of small estates subject to claims of creditors.

867.02(1) (1)  Availability. The court shall summarily assign the estate of a deceased person without the appointment of a personal representative if the estate, less the amount of the debts for which any property in the estate is security, does not exceed $50,000 in value and the estate cannot be summarily settled under s. 867.01. An estate, administration of which has been commenced under ch. 856, or a summary settlement commenced under s. 867.01 may be terminated under this section at any time that it is found to meet the requirements of this section.

867.02(2) (2) Procedure.

867.02(2)(ac)(ac) Who may petition. Any person who has standing to petition for administration of the estate under s. 856.07 has standing to petition for summary assignment.

867.02(2)(am) (am) Petition contents. The petition shall contain the following information, except that the petitioner may omit from the petition the information in subds. 3. and 4. and include it in an affidavit filed with the court prior to the signing of the order assigning the estate:

867.02(2)(am)1. 1. A statement that the estate does not exceed $50,000 in value and cannot be summarily settled under s. 867.01.

867.02(2)(am)2. 2. A statement as to whether, after the exercise of reasonable diligence, the petitioner has been able to locate the will of the decedent.

867.02(2)(am)3. 3. A detailed statement of all property subject to administration, including any encumbrance, lien, or other charge upon each item.

867.02(2)(am)4. 4. The names and post-office addresses of all creditors of the decedent or the decedent's estate of whom the petitioner has knowledge and the amount claimed by each.

867.02(2)(am)5. 5. The names and post-office addresses of all persons interested, so far as known to petitioner or ascertainable by the petitioner with reasonable diligence. The petition shall indicate those who are minors or otherwise under disability and the names and post-office addresses of their guardians.

867.02(2)(am)6. 6. Whether the decedent or the decedent's spouse received services provided as a benefit under a long-term care program, as defined in s. 49.496 (1) (bk), medical assistance under subch. IV of ch. 49, long-term community support services funded under s. 46.27 (7), or aid under s. 49.68, 49.683, or 49.685.

867.02(2)(b) (b) Will. The will of the decedent shall be filed with the petition.

867.02(2)(c) (c) Bond. Before making any order, the court may require a bond of the petitioner in an amount the court deems sufficient, conditioned to indemnify any person who may be aggrieved by the order. Before assigning property, the court may require assignees to give bond for the satisfaction of their liability to creditors or persons interested in the estate.

867.02(2)(d) (d) Notice. The court may hear the matter, including the proof of the will, without notice to interested persons or order notice to be given under s. 879.03. As soon as practicable after filing the petition with the court, the petitioner shall give notice by certified mail to the department of health services. After the filing of the petition with the court, the petitioner shall publish notice to creditors as a class 1 notice, under ch. 985, in a newspaper published in the county.

867.02(2)(f) (f) Special administrator may be appointed. If the court deems it necessary, it may at any time during the proceeding appoint a special administrator to aid in the proceeding.

867.02(2)(g) (g) Order. If the court is satisfied that the estate may be settled by this section, after filing of the petition and proof of the will and after 30 days have elapsed since publication under par. (d), it shall decide all claims and assign the property to the creditors and persons interested who are entitled to it. The assignment shall be subject to the unknown rights of creditors or persons interested in the estate as limited in sub. (4). The court shall order any person indebted to or holding money or other property of the decedent to pay the indebtedness or deliver the property to the persons found to be entitled to receive it. It shall order the transfer of interests in real estate, stocks or bonds registered in the name of the decedent, the title of a licensed motor vehicle or any other form of property. If the decedent immediately prior to death had an estate for life or an interest as a joint tenant in any property in regard to which a certificate of termination under s. 867.04 has not been issued, the order shall set forth the termination of the life estate or the right of survivorship of any joint tenant. Every tract of real property in which an interest is assigned or terminated or which is security for a debt in which an interest is assigned or terminated shall be specifically described.

867.02(2)(h) (h) Recording required. Whenever the order relates to an interest in real property or to a debt which is secured by an interest in real property, a certified copy or duplicate original of the order shall be recorded by the petitioner in the office of the register of deeds in each county in this state in which the real property is located.

867.02(2)(i) (i) Mailing or delivery required. The petitioner shall mail or deliver a copy of the order to all persons interested in the estate whose post-office address is known to the petitioner or can with reasonable diligence be ascertained.

867.02(3) (3) Release of liability of transferor. Upon the payment, delivery, transfer or issuance in accordance with the order of the court, the persons making the payment, delivery, transfer or issuance are released to the same extent as if the same had been made to a personal representative of the estate of the decedent.

867.02(4) (4) Rights of creditors and persons interested; statutes of limitation. Creditors and persons interested in the estate who were not assigned the property to which they were entitled from the estate may recover against those assignees, or their respective bondsmen whose assigned shares have been increased by reason of the fact that the creditor or person interested was not assigned the share of the estate to which the creditor or person interested was entitled. No assignee or assignee's bondsman shall be liable for an amount greater than the value of the property which was assigned to the assignee from the estate, the value to be determined as of the time of the assignment. No action for the recovery of any property assigned in the proceeding or for the value of such property shall be brought by any creditor more than 3 months after the publication. No action for the recovery of any property assigned in the proceeding or for the value of such property may be brought by any person interested more than 3 months after a copy of the order assigning the estate was mailed or delivered to the person, or if the person's name or post-office address could not have been ascertained by the exercise of reasonable diligence on the part of the petitioner, then more than 3 months after a copy of the order assigning the estate was mailed or delivered to any person interested.

867.02(5) (5) Proceeding with or without attorney. Any party to a proceeding under this section may commence or appear at such proceeding in his or her own behalf, by an attorney or, if in the military service, by an attorney-in-fact, but not otherwise.

867.02 History History: 1971 c. 40 s. 93; 1973 c. 90, 243; 1975 c. 331, 421; 1977 c. 449; 1985 a. 278; 1987 a. 27 ss. 2160w, 2170d, 3200 (47); 1989 a. 234; 1991 a. 220; 1993 a. 16, 437, 486; 1995 a. 27 ss. 7195b to 7196, 9126 (19); 1999 a. 9, 94; 2005 a. 216; 2007 a. 20 s. 9121 (6) (a); 2013 a. 20.

867.02 Annotation The 3-month limitation under sub. (4) does not bar reconsideration of a summary assignment if there was constructive fraud in its procurement. In re Estate of Boots, 73 Wis. 2d 207, 243 N.W.2d 225 (1976).

867.02 Annotation A "Simple" Probate Should Not Be This Complicated: Principles and Proposals for Revising Wisconsin's Statutes for Probate Summary Procedures. Johnson. 2008 WLR 575.



867.03 Transfer by affidavit.

867.03  Transfer by affidavit.

867.03(1c) (1c)  Definition. In this section, "guardian" has the meaning given in s. 54.01 (10) or s. 880.01 (3), 2003 stats.

867.03(1g) (1g) Generally. When a decedent leaves property subject to administration in this state which does not exceed $50,000 in value, any heir of the decedent, trustee of a revocable trust created by the decedent, or person who was guardian of the decedent at the time of the decedent's death may collect any money due the decedent, receive the property of the decedent, and have any evidence of interest, obligation to, or right of the decedent transferred to the affiant if the heir, trustee, or guardian provides to the person owing the money, having custody of the property, or acting as registrar or transfer agent of the evidences of interest, obligation to, or right, or, if the property is an interest in or lien on real property, provides to the register of deeds preliminary to the recording required under sub. (2m), proof of prior mailed notice under sub. (1m) if applicable and an affidavit in duplicate showing all of the following:

867.03(1g)(a) (a) A description of and the value of the property to be transferred.

867.03(1g)(b) (b) The total value of the decedent's property subject to administration in this state at the date of decedent's death.

867.03(1g)(c) (c) Whether the decedent or the decedent's spouse ever received services provided as a benefit under a long-term care program, as defined in s. 49.496 (1) (bk), medical assistance under subch. IV of ch. 49, long-term community support services funded under s. 46.27 (7) or aid under s. 49.68, 49.683 or 49.685.

867.03(1m) (1m) Notice of affidavit.

867.03(1m)(a)(a) Whenever an heir, trustee, or person who was guardian of the decedent at the time of the decedent's death intends to transfer a decedent's property by affidavit under sub. (1g) and the decedent or the decedent's spouse ever received services provided as a benefit under a long-term care program, as defined in s. 49.496 (1) (bk), medical assistance under subch. IV of ch. 49, long-term community support services funded under s. 46.27 (7), or aid under s. 49.68, 49.683, or 49.685, the heir, trustee, or person who was guardian of the decedent at the time of the decedent's death shall give notice to the department of health services of his or her intent. The notice shall include the information in the affidavit under sub. (1g) and the heir, trustee, or person who was guardian of the decedent at the time of the decedent's death shall give the notice by certified mail, return receipt requested.

867.03(1m)(b) (b) An heir, trustee, or person who was guardian of the decedent at the time of the decedent's death who files an affidavit under sub. (1g) that states that the decedent or the decedent's spouse received services provided as a benefit under a long-term care program, as defined in s. 49.496 (1) (bk), medical assistance under subch. IV of ch. 49, long-term community support services funded under s. 46.27 (7), or aid under s. 49.68, 49.683, or 49.685 shall attach to the affidavit the proof of mail delivery of the notice required under par. (a) showing the delivery date.

867.03(2) (2) Release of liability of transferor. Upon the transfer to the heir, trustee, or person who was guardian of the decedent at the time of the decedent's death furnishing the affidavit with an attached proof of mail delivery if required under sub. (1m) (b), the transferor is released to the same extent as if the transfer had been made to the personal representative of the estate of the decedent.

867.03(2g) (2g) Obligation of affiant.

867.03(2g)(a)(a) By accepting the decedent's property under this section the heir, trustee, or guardian assumes a duty to apply the property transferred for the payment of obligations according to priorities established under s. 859.25 and to distribute any balance to those persons designated in the appropriate governing instrument, as defined in s. 854.01, of the decedent or if there is no governing instrument, according to the rules of intestate succession under ch. 852, subject to par. (b). An heir or guardian may publish a notice to creditors in the same manner and with the same effect as a trustee under s. 701.0508. This paragraph does not prohibit any appropriate person from requesting administration of the decedent's estate under s. 856.07 or ch. 865.

Effective date text (a) By accepting the decedent's property under this section the heir, trustee, or guardian assumes a duty to apply the property transferred for the payment of obligations according to priorities established under s. 859.25 and to distribute any balance to those persons designated in the appropriate governing instrument, as defined in s. 854.01, of the decedent or if there is no governing instrument, according to the rules of intestate succession under ch. 852, subject to par. (b). An heir or guardian may publish a notice to creditors in the same manner and with the same effect as a trustee under s. 701.065. This paragraph does not prohibit any appropriate person from requesting administration of the decedent's estate under s. 856.07 or ch. 865.

867.03(2g)(b) (b) Property transferred under this section to or by an heir, trustee, or guardian is subject to the right of the department of health services to recover under s. 46.27 (7g), 49.496, 49.682, or 49.849 an amount equal to the medical assistance that is recoverable under s. 49.496 (3) (a), an amount equal to aid under s. 49.68, 49.683, or 49.685 that is recoverable under s. 49.682 (2) (a), or an amount equal to long-term community support services under s. 46.27 that is recoverable under s. 46.27 (7g) (c) 1. and that was paid on behalf of the decedent or the decedent's spouse. Upon request, the heir, trustee, or guardian shall provide to the department of health services information about any of the decedent's property that the heir, trustee, or guardian has distributed and information about the persons to whom the property was distributed.

867.03(2m) (2m) Recording of affidavit.

867.03(2m)(a)(a) If an affidavit under sub. (1g) describes an interest in or lien on real property a certified copy or duplicate original of the affidavit shall be recorded in the office of the register of deeds in each county in this state in which the real property is located.

867.03(2m)(b) (b) For purposes of a transfer under this section of an interest in or lien on real property, the recording of the affidavit copy or duplicate original constitutes the transfer to the affiant under sub. (1g) of the evidence of the interest in or lien on real property.

867.03(3) (3) Applicability. This section is additional to s. 109.03 (3) for payment of decedent's wages by an employer directly to the decedent's dependents.

867.03 History History: 1973 c. 43; 1975 c. 380 s. 5; 1979 c. 29; 1989 a. 234; 1993 a. 16, 205, 437; 1995 a. 27 ss. 7197b to 7199c, 9126 (19); 1997 a. 27; 1999 a. 9, 94; 2005 a. 216, 387; 2007 a. 20 s. 9121 (6) (a); 2013 a. 20, 92.

867.03 Annotation A "Simple" Probate Should Not Be This Complicated: Principles and Proposals for Revising Wisconsin's Statutes for Probate Summary Procedures. Johnson. 2008 WLR 575.



867.04 Termination of joint tenancy and life estate.

867.04  Termination of joint tenancy and life estate. If a domiciliary of this state dies who immediately prior to death had an estate for life or an interest as a joint tenant in any property, or if a person not domiciled in this state dies having such an interest in property in this state, upon petition of any person interested in the property to the court of the county of domicile of the decedent, or if the decedent was not domiciled in this state, of any county where the property is situated, the court shall issue a certificate, under the seal of the court. The certificate shall set forth the fact of the death of the life or joint tenant, the termination of the life estate or joint tenancy interest, the right of survivorship of any joint tenant and any other facts essential to a determination of the rights of persons interested. The certificate is prima facie evidence of the facts recited, and if the certificate relates to an interest in real property or to a debt that is secured by an interest in real property, a certified copy or duplicate original of the certificate shall be recorded by the petitioner in the office of the register of deeds in each county in this state in which the real property is located.

867.04 History History: 1977 c. 449; 1999 a. 85.

867.04 Cross-reference Cross-reference: See s. 863.27 which deals with the termination of life estate and joint tenancy in the final judgment of an estate.

867.04 Cross-reference Cross-reference: See s. 865.20 which provides an alternative method of termination of joint tenancy.



867.045 Administrative joint tenancy or life estate termination for certain property.

867.045  Administrative joint tenancy or life estate termination for certain property.

867.045(1) (1) Upon the death of any person having an interest as a joint tenant or life tenant in any real property or in the vendor's interest in a land contract or a mortgagee's interest in a mortgage, any person interested in the property may obtain evidence of the termination of that interest of the decedent by providing to the register of deeds of the county in which such property is located a certified copy of the death certificate for the decedent and by providing, on applications supplied by the register of deeds for that purpose, the name and address of the decedent and of the surviving joint tenant or remainder beneficiary, the date of the decedent's death, and the applicant's interest in the property. The applicant shall provide to the register of deeds the following information:

867.045(1)(j) (j) In the case of real property, a copy of the property tax bill for the year preceding the year of the decedent's death and a legal description of the property, which description shall be imprinted on or attached to the application. The register of deeds shall record the bill. The required recording of the property tax bill may be waived by an agreement between the register of deeds and the county real property lister.

867.045(1)(k) (k) In the case of a joint tenancy or life estate, a copy of the deed that creates the interest.

867.045(2) (2) The register of deeds or other person authorized under s. 706.06 or 706.07 shall complete a statement at the foot of the application, declaring that the applicant appeared before him or her and verified, under oath, the correctness of the information required by sub. (1).

867.045(3) (3) The register of deeds shall then mail, or deliver, copies of such application to the circuit court for the county of residence of the decedent, unless the clerk of courts notifies the register of deeds in writing that this procedure is unnecessary.

867.045(4) (4) Upon the recording, the application shall be presumed to be evidence of the facts recited and shall terminate the joint tenancy or life estate, all with the same force and effect as if issued by the court assigned to exercise probate jurisdiction for the county of domicile of the decedent under s. 867.04. This application shall not constitute evidence of payment of any death tax which may be due, the payment for which shall remain an obligation of the surviving joint tenant or remainder beneficiary.

867.045 History History: 1973 c. 41, 84, 90; 1975 c. 127, 200, 262, 421; 1977 c. 449 ss. 422, 497; 1981 c. 299, 376, 391; 1987 a. 27; 1991 a. 133; 1995 a. 182; 2005 a. 41, 216.

867.045 Cross-reference Cross-reference: See s. 865.20 which provides an alternative method of termination of joint tenancy.

867.045 Annotation The termination of a joint tenancy in a vendee's interest in a land contract may be perfected of record under the procedure in s. 867.045. OAG 1-97.

867.045 Annotation This section neither requires that all remainderpersons appear before the register of deeds to verify information contained in a form executed to meet the requirements of this section nor to complete the form before it may be recorded. OAG 2-98.



867.046 Summary confirmation of interest in property.

867.046  Summary confirmation of interest in property.

867.046(1)(1)  Definitions. In this section:

867.046(1)(a) (a) "Beneficiary of a marital property agreement" means a designated person, trust or other entity having an interest in property passing by nontestamentary disposition under s. 766.58 (3) (f).

867.046(1)(b) (b) "Survivorship marital property" means property held under s. 766.60 (5) (a).

867.046(1)(c) (c) "TOD beneficiary" means a person designated on a deed as a transfer on death beneficiary under s. 705.15.

867.046(1m) (1m) Upon death; generally. If a domiciliary of this state dies who immediately prior to death had an interest in property in this state, including an interest in survivorship marital property or an interest in property passing under s. 705.10 (1), or if a person not domiciled in this state dies having an interest in property in this state, including an interest in survivorship marital property or an interest in property passing under s. 705.10 (1), upon petition of the decedent's spouse, a beneficiary of a marital property agreement, a TOD beneficiary, or a beneficiary of a transfer under s. 705.10 (1) to the court of the county of domicile of the decedent or, if the decedent was not domiciled in this state, of any county where the property is situated, the court shall issue a certificate under the seal of the court. The certificate shall set forth the fact of the death of the decedent, the termination or transfer of the decedent's interest in the property, the interest of the petitioner in the property and any other facts essential to a determination of the rights of persons interested. The certificate is prima facie evidence of the facts recited, and if the certificate relates to an interest in real property or to a debt secured by an interest in real property, the petitioner shall record a certified copy or duplicate original of the certificate in the office of the register of deeds in each county in this state in which the real property is located.

867.046(2) (2) Upon death; interest in property. As an alternative to sub. (1m), upon the death of any person having an interest in any real property, a vendor's interest in a land contract, an interest in a savings or checking account, an interest in a security, a mortgagee's interest in a mortgage, or an interest in property passing under s. 705.10 (1), including an interest in survivorship marital property, the decedent's spouse, a beneficiary of a marital property agreement, a TOD beneficiary, or a beneficiary of a transfer under s. 705.10 (1) may obtain evidence of the termination of that interest of the decedent and confirmation of the petitioner's interest in the property by providing to the register of deeds of the county in which the property is located the certified death certificate for the decedent and, on applications supplied by the register of deeds for that purpose, all of the following information:

867.046(2)(a) (a) The name, residence and post-office addresses of the decedent and the applicant.

867.046(2)(b) (b) The date of decedent's death.

867.046(2)(i) (i) In the case of real property, a copy of the property tax bill for the year preceding the year of the decedent's death and a legal description of the property, which description shall be imprinted on or attached to the application. The register of deeds shall record the bill. The required recording of the property tax bill may be waived by an agreement between the register of deeds and the county real property lister.

867.046(2)(j) (j) In the case of a joint tenancy, life estate, or TOD beneficiary designation, a copy of the deed that creates the interest.

867.046(2)(k) (k) In the case of a transfer under s. 705.10 (1), except as described in par. (i) or (j), a copy of the document described in s. 705.10 (1).

867.046(2m) (2m) Third-party confirmation. If the personal representative or decedent's spouse or a beneficiary of a marital property agreement or TOD beneficiary does not commence proceedings to confirm an interest under this section or s. 863.27 or 865.201 within 90 days after the decedent's death, any interested person may petition or apply under this section.

867.046(3) (3) Completion of application. The register of deeds or other person authorized under s. 706.06 or 706.07 shall complete a statement at the foot of the application, declaring that the applicant or, if the applicant is not an individual, a representative of the applicant appeared before him or her and verified, under oath, the correctness of the information required by sub. (2).

867.046(4) (4) Delivery of application. The register of deeds shall mail or deliver a copy of the application to the circuit court for the county of residence of the decedent, unless the clerk of courts notifies the register of deeds in writing that this procedure is not necessary.

867.046(5) (5) Recording; termination of property interest. Upon the recording, the application constitutes prima facie evidence of the facts recited and constitutes the termination of the property interest, with the same force and effect as if issued by the court assigned to exercise probate jurisdiction for the county of domicile of the decedent under s. 867.04.

867.046(6) (6) Purchasers from petitioners protected. If an interest in property transferred under this section is acquired from the petitioner by a purchaser or lender in good faith, for value and without actual notice that the transfer was improper, the purchaser or lender takes title free of any claims of the decedent's estate and incurs no personal liability to the estate, whether or not the transfer was proper. Purchasers and lenders have no duty to inquire whether a transfer was proper.

867.046 History History: 1983 a. 186; 1985 a. 37; 1991 a. 133, 301; 1995 a. 182, 355; 2005 a. 41, 206, 216; 2007 a. 97.

867.046 Annotation Because the pension benefits in question did not fall within the 5 classes of property specified in sub. (2), the procedures in sub. (2) could not be substituted for those of sub. (1m). Maciolek v. City of Milwaukee Employees' Retirement System Annuity and Pension Board, 2006 WI 10, 288 Wis. 2d 62, 709 N.W.2d 360, 04-1254.



867.05 Determination of descent of property.

867.05  Determination of descent of property.

867.05(1) (1)  Petition. Six years or more after any person dies intestate, leaving an estate which a court in this state has jurisdiction to administer, any person interested in the estate or in any property in the estate may petition the court which has jurisdiction to administer the estate, to determine the descent of the property in the estate. The petition shall be verified and shall show, as particularly as known or can with due diligence be ascertained, the time and place of death and domicile of the decedent, that the estate has not been administered and the other facts which authorize the proceeding, the names, post-office addresses and relationship to the decedent of all heirs and their grantees entitled to any interest in the property, stating who are minors or under legal disability, and the names and addresses of their guardians, and a description of all property for which a determination of descent is sought.

867.05(2) (2) Certificate after hearing without notice. The court may hear the petition without notice, and after hearing the evidence, if the court is satisfied who the heirs of the decedent are and what their respective rights and interests in the property are, the court shall certify the same and in its certificate shall name the persons entitled to interests therein and the property to which each is entitled. The certificate is prima facie evidence of the facts recited.

867.05(3) (3) Judgment after hearing on notice. The court may hear the petition after notice of hearing given under s. 879.03, and after hearing the evidence, if the court is satisfied who the heirs of the decedent are and what their respective rights and interests in the property are, the court shall determine the same and in its judgment shall name the persons entitled to interests therein and the property to which each is entitled.

867.05(4) (4) Recording required. Whenever the certificate or judgment relates to an interest in real property or to a debt which is secured by an interest in real property, a certified copy or duplicate original of the certificate or judgment shall be recorded by the petitioner in the office of the register of deeds in each county in this state in which such real property is located.

867.05(5) (5) Special administration. When no administration proceeding has been commenced or no complete tax return has been filed, any person, including the department of revenue, interested in the property, the transfer of which is subject to tax under ch. 72, may petition for appointment of a special administrator with powers to determine the tax, if:

867.05(5)(a) (a) No petition for administration of property of a decedent is made within 60 days after the decedent's death and the property's transfer appears to be taxable under ch. 72;

867.05(5)(b) (b) Administration has been completed without determining the tax;

867.05(5)(c) (c) No tax is due and that fact has not been formally determined;

867.05(5)(d) (d) A certificate of survivorship, heirship or assignment has been issued under s. 867.04, 867.05 or 868.05;

867.05(5)(e) (e) Assets upon the transfer of which no tax has been paid are discovered; or

867.05(5)(f) (f) Property was transferred in contemplation of the death of the transferor and no application for the adjustment or payment of the tax has been made within 60 days of the transferor's death.

867.05(6) (6) Procedure.

867.05(6)(a)(a) Prior to acting under sub. (5), the special administrator shall, by certified mail, notify the distributee of the basis of his or her authority under sub. (5).

867.05(6)(c) (c) Costs and expenses properly incurred by a special administrator shall be paid out of the subject property or by the distributee thereof.

867.05 History History: 1971 c. 310; 1973 c. 90; 1987 a. 27 s. 1531m.

867.05 Annotation A "Simple" Probate Should Not Be This Complicated: Principles and Proposals for Revising Wisconsin's Statutes for Probate Summary Procedures. Johnson. 2008 WLR 612.



867.07 Grounds for appointment of special administrator.

867.07  Grounds for appointment of special administrator. Whenever it appears by petition to the court that a person has died and the court would have jurisdiction for the administration of the person's estate, the court may appoint a special administrator if it appears that:

867.07(1) (1) There is no estate to be administered and an act should be performed on the part of the decedent, the performance of which affects or is of importance to the petitioner or any other person.

867.07(2) (2) The final judgment of distribution in the estate has been entered and an act remains unperformed in the estate, or that unadministered assets have been found or may be found belonging to the estate.

867.07(3) (3) The estate can be settled under s. 867.01 or 867.02.

867.07(4) (4) It is necessary to conserve or administer the estate of a decedent before letters can be issued to a personal representative.

867.07(5) (5) Circumstances provided for in s. 867.05 (5) and (6) exist.

867.07(6) (6) A cause of action exists for or against the decedent or the decedent's estate and that it is necessary that some act be performed before letters can be issued to a personal representative.

867.07(7) (7) Other circumstances exist which in the discretion of the court require the appointment of a special administrator.

867.07 History History: 1971 c. 307 s. 118; 1977 c. 449; 1987 a. 27 s. 3202 (47) (a); 1993 a. 486.

867.07 Cross-reference Cross-reference: See s. 856.01 for jurisdiction for administration of estates.

867.07 Annotation This section does not provide a different procedure for taking depositions than that provided in ch. 804. In Matter of Estate of Berth, 157 Wis. 2d 717, 460 N.W.2d 436 (Ct. App. 1990).

867.07 Annotation A "Simple" Probate Should Not Be This Complicated: Principles and Proposals for Revising Wisconsin's Statutes for Probate Summary Procedures. Johnson. 2008 WLR 612.



867.09 Who may petition for appointment of special administrator.

867.09  Who may petition for appointment of special administrator. Petition for the appointment of a special administrator may be made by any person who has standing to petition for administration of the estate under s. 856.07, and waiting periods stated in that section do not apply.



867.11 Notice of hearing on petition for appointment of special administrator.

867.11  Notice of hearing on petition for appointment of special administrator. The court shall determine whether notice of the hearing for the appointment of a special administrator need be given. If the court deems notice unnecessary or inexpedient or if the appointment should be made without delay, the court shall proceed to hear the matter without notice. If notice of hearing is required, it shall be given under s. 879.03.



867.13 Bond of special administrator.

867.13  Bond of special administrator. If it appears that anything of value will come into the hands of the special administrator, the court may require the special administrator to give bond in the amount the court deems reasonable, except that no bond shall be required of any trust company bank, state bank or national banking association which is authorized to exercise trust powers and which has complied with s. 220.09 or 223.02. If the person appointed special administrator is subsequently appointed personal representative, the person's bond given as special administrator continues in effect as the person's bond as personal representative unless otherwise ordered by the court. Section 895.345 does not apply to bonds of special administrators.

867.13 History History: 1993 a. 486.



867.15 Letters of special administration; no appeal.

867.15  Letters of special administration; no appeal. Upon the appointment of a special administrator, letters of special administration shall be issued to the special administrator by the court. An order appointing a special administrator is a nonappealable order.



867.17 Powers, duties and liabilities of special administrator.

867.17  Powers, duties and liabilities of special administrator. A special administrator who is appointed without notice of hearing shall have only those powers and duties that are specifically granted to the special administrator by order of the court. The court may, following a hearing on notice to or waiver of notice by all interested parties, grant the special administrator by general order the same powers, duties and liabilities as a personal representative, except as expressly limited by the order of the court. By order the court may expressly grant the special administrator powers and impose duties in addition to those granted by statute to personal representatives as may be necessary to accomplish the purpose for which the special administrator is appointed.

867.17 History History: 1971 c. 40; 1993 a. 486.

867.17 Cross-reference Cross-reference: As defined in s. 851.23 "personal representative" as used in chs. 851 to 882 does not include "special administrator".



867.19 Compensation of special administrator.

867.19  Compensation of special administrator. The special administrator shall be allowed all necessary expenses incurred in the care and management of the estate and the performance of the special administrator's duties; for the special administrator's services the special administrator shall be allowed the compensation the court deems reasonable. If a special administrator is subsequently appointed personal representative, his or her compensation as special administrator may be considered and fixed at the time his or her compensation as personal representative is determined.

867.19 History History: 1993 a. 486.



867.21 Termination of authority and discharge of special administrator.

867.21  Termination of authority and discharge of special administrator.

867.21(1)(1)  When no personal representative is to be appointed. The special administrator shall be discharged whenever the court is satisfied that the special administrator has properly performed his or her duties. Before discharging the special administrator the court may require the special administrator to file any accounts or reports which the court deems necessary. Discharge may be granted with or without notice as the court determines. If notice of hearing upon the application for discharge is required, it shall be given under s. 879.03.

867.21(2) (2) Upon granting letters to a personal representative. Upon the granting of letters to a personal representative of the estate of the decedent, the power of the special administrator ceases and the special administrator shall forthwith file the special administrator's account and deliver to the personal representative all property of the estate which the special administrator has in his or her possession. The court may accept the written receipt of the personal representative as evidence of delivery and upon approving the special administrator's account shall discharge the special administrator. If the special administrator is appointed personal representative, the special administrator need not file an account as special administrator unless the special administrator's bond is not continued as his or her bond as personal representative. If no accounting as special administrator is made the special administrator shall account for the special administration in his or her account as personal representative.

867.21 History History: 1993 a. 486.

867.21 Annotation The discharge under sub. (1) of a special administrator who has "properly performed his duties" is limited to when the special administration has been completed. Fundamental notions of fair play require that if a special administrator is to be removed while special administration continues, he or she must be provided an opportunity to respond to any charges that, to the court, justify removal. Estate of White, 69 Wis. 2d 649, 231 N.W.2d 194 (1975).






868. Probate — ancillary procedures.

868.01 Uniform probate of foreign wills act.

868.01  Uniform probate of foreign wills act.

868.01(1) (1)  Probate on proof of domiciliary probate; effect. The written will of a testator who died domiciled outside this state, which upon probate may operate upon any property in this state, shall be admitted to probate upon proof that it stands probated or established in the jurisdiction where the testator died domiciled and is not being contested there. A will probated under this subsection is sufficient to operate on any property within the terms of the will, subject to any limitations upon its operation imposed by the law of the jurisdiction where the testator died domiciled. Rights to take against the will are not affected by this subsection.

868.01(2) (2) Local contest limited; setting aside local probate. A will offered for probate under sub. (1) may be contested only upon the ground that the conditions of that subsection are not met or that it has been finally rejected from probate in this state; but probate under sub. (1) shall be set aside upon proof that probate or establishment of the will has been set aside in the jurisdiction where the testator died domiciled, if, within one year after such probate in this state under sub. (1), application is made in this state to set aside such probate upon such ground, or verified notice that proceedings have been taken to contest the will in the jurisdiction where the testator died domiciled, is filed, and in the case of real property, also recorded as provided in sub. (3).

868.01(3) (3) Protection of probate under sub. (1). If within one year after probate under sub. (1), verified notice that proceedings have been taken to contest the will in the jurisdiction where the testator died domiciled is filed in the court of this state where probate was granted, and, in the case of real property, also recorded in the office of the register of deeds in the county where the real property is located, the protection of probate ceases until proof that the domiciliary proceedings have been terminated in favor of the will or were never actually taken is filed and, in the case of real property, also recorded as provided herein.

868.01(4) (4) Effect of rejection of will at domicile. Final rejection of the will from probate or establishment in the jurisdiction where the testator died domiciled is conclusive in this state except where the will has been rejected solely for a cause which is not ground for rejection of a will of a testator who died domiciled in this state, in which case the will nevertheless may be admitted to probate under sub. (5).

868.01(5) (5) Original probate; when allowed. Original probate of the will of a testator who died domiciled outside this state, which upon probate may operate upon any property in this state and is valid under the laws of this state, may be granted if the will does not stand rejected from probate or establishment in the jurisdiction where the testator died domiciled, or stands rejected from probate or establishment in the jurisdiction where the testator died domiciled solely for a cause which is not ground for rejection of a will of a testator who died domiciled in this state. The court may delay passing on the application for probate under this subsection pending the result of probate or establishment or contest at the domicile or on the application for probate under sub. (1).

868.01(6) (6) Proof of will by probate in nondomiciliary jurisdiction. If a testator dies domiciled outside this state, an authenticated copy of the testator's will and of the probate or establishment thereof in a jurisdiction other than the one in which testator died domiciled shall be sufficient proof of the contents and legal sufficiency of the will to authorize the admission of the will to probate under sub. (5) if no objection is made thereto. This subsection does not authorize the probate of any will which would not be admissible to probate under sub. (5), nor, in case objection is made to the will, to relieve proponent from offering proof of the contents and legal sufficiency of the will except that the original will need not be produced unless the court so orders.

868.01(7) (7) Authentication and translation. Proof contemplated by this section may be made by authenticated copies of the will and the records of judicial proceedings with reference thereto. If the will has not been probated but is otherwise established under the laws of the jurisdiction where the testator died domiciled, its contents and establishment may be proved by the authenticated certificate of the notary or other official having custody of the will or having authority in connection with its establishment. If the respective documents or any part thereof are not in the English language, verified translations may be attached thereto and shall be regarded as sufficient proof of the contents of the documents unless objection is made thereto. If any person in good faith relies upon probate under this section the person shall not thereafter be prejudiced because of inaccuracy of such translations, or because of proceedings to set aside or modify the probate on that ground.

868.01(8) (8) General law to apply. Except where otherwise provided, the law of this state relating to wills and to the probate, contest and effect thereof shall apply in case of a testator who died domiciled outside this state.

868.01(9) (9) Uniformity of interpretation. This section shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.

868.01 History History: 1993 a. 486.

868.01 Cross-reference Cross-reference: See s. 223.12 as to capacity of foreign trust company.

868.01 Annotation "Original probate" under sub. (5) is an ancillary proceeding that is first in time. In Matter of Estate of Tressing, 86 Wis. 2d 502, 273 N.W.2d 271 (1979).

868.01 Annotation Granting original probate under sub. (5) is within a court's discretion, but the need to take judicial notice of foreign law is not, without more, grounds for refusal to exercise discretionary jurisdiction. In Matter of Estate of Warner, 161 Wis. 2d 644, 468 N.W.2d 736 (Ct. App. 1991).



868.03 Uniform ancillary administration of estates act.

868.03  Uniform ancillary administration of estates act.

868.03(1)(1)  Definitions. As used in this section:

868.03(1)(a) (a) "Representative" means a personal representative, testamentary trustee, guardian, or other fiduciary of the estate of a decedent or a ward duly appointed by a court and qualified. It includes any corporation so appointed, regardless of whether the corporation is eligible to act under the law of this state. This section does not change the powers or duties of a testamentary trustee under the nonstatutory law or under the terms of a trust.

868.03(1)(b) (b) "Foreign representative" means any representative who has been appointed by the court of another jurisdiction in which the decedent was domiciled at the time of the decedent's death, or in which the ward is domiciled, and who has not also been appointed by a court of this state.

868.03(1)(c) (c) "Local representative" means any representative appointed as ancillary representative by a court of this state who has not been appointed by the domiciliary court.

868.03(1)(d) (d) "Local and foreign representative" means any representative appointed by both the domiciliary court and by a court of this state.

868.03(2) (2) Application for ancillary letters and notice thereof.

868.03(2)(a)(a) Qualifications of and preference for foreign representative. Any foreign representative upon the filing of an authenticated copy of the domiciliary letters with the court may be granted ancillary letters in this state notwithstanding that the representative is a nonresident of this state or is a foreign corporation. If the foreign representative is a foreign corporation it need not qualify under any other law of this state to authorize it to act as local and foreign representative in the particular estate if it complies with subs. (4) and (5). If application is made for the issuance of ancillary letters to the foreign representative, the court shall give preference in appointment to the foreign representative unless the court finds that it will not be for the best interests of the estate or the decedent has otherwise directed.

868.03(2)(b) (b) Intervention upon application. When application is made for issuance of ancillary letters any interested person may intervene and pray for the appointment of any person who is eligible under this section or the law of this state.

868.03(2)(c) (c) Notice to foreign representative. When application is made for issuance of ancillary letters to any person other than the foreign representative, the applicant shall send notice of the application by registered mail to the foreign representative if the latter's name and address are known and to the court which appointed the foreign representative if the court is known. These notices shall be mailed upon filing the application if the necessary facts are then known, or as soon thereafter as the facts are known. If notices are not given prior to the appointment of the local representative, the local representative shall give similar notices of his or her appointment as soon as the necessary facts are known to the local representative. Notice by ordinary mail is sufficient if it is impossible to send the notice by registered mail. Notice under this paragraph is not jurisdictional.

868.03(3) (3) Denial of ancillary letters. The court may deny the application for ancillary letters if it appears that the estate may be settled conveniently without ancillary administration. Such denial is without prejudice to any subsequent application if it later appears that ancillary administration should be had.

868.03(4) (4) Bond. No nonresident shall be granted ancillary letters unless the nonresident gives an administration bond.

868.03(5) (5) Agent to accept service of process. No nonresident shall be granted ancillary letters and no person shall be granted leave to remove assets under sub. (7), until the person files in the court an authorization appointing the register in probate as his or her agent to accept and be subject to service of process or of notice in any action or proceeding relating to the administration of the estate. The register in probate shall forthwith forward to the representative at his or her last-known address any process or notice so received, by registered mail requesting a return receipt signed by addressee only. Forwarding by ordinary mail is sufficient if when tendered at a U.S. post office an envelope containing such notice addressed to such representative is refused registration.

868.03(6) (6) Substitution of foreign for local representative.

868.03(6)(a)(a) Application and procedure. If any other person has been appointed local representative, the foreign representative, not later than 14 days after the mailing of notice to the foreign representative under sub. (2), unless this period is extended by the court because the foreign representative resides outside continental United States or in Alaska, or for other cause which the court deems adequate, may apply for revocation of the appointment and for grant of ancillary letters to himself or herself. Ten days' written notice of hearing shall be given to the local representative. If the court finds that it is for the best interests of the estate, it may grant the application and direct the local representative to deliver all the assets, documents, books and papers pertaining to the estate in the local representative's possession and make a full report of his or her administration to the local and foreign representative as soon as the letters are issued and the local and foreign representative is qualified. The local representative shall also account to the court. The hearing on the account may be forthwith or upon such notice as the court directs. Upon compliance with the court's directions, the local representative shall be discharged.

868.03(6)(b) (b) Effect of substitution. Upon qualification, the local and foreign representative shall be substituted in all actions and proceedings brought by or against the local representative in the local representative's representative capacity, and shall be entitled to all the rights and be subject to all the burdens arising out of the uncompleted administration in all respects as if it had been continued by the local representative. If the latter has served or been served with any process or notice, no further service shall be necessary nor shall the time within which any steps may or must be taken be changed unless the court in which the action or proceedings are pending so orders.

868.03(7) (7) Removal of assets to domiciliary jurisdiction.

868.03(7)(a)(a) Application. Prior to the final disposition of the ancillary estate under sub. (12) and upon giving the notice provided in s. 879.03, the foreign representative or the local and foreign representative may apply for leave to remove all or any part of the assets from this state to the domiciliary jurisdiction for the purpose of administration and distribution.

868.03(7)(b) (b) Prerequisites to granting application. Before granting such application, the court shall require compliance with sub. (5) and the filing of a bond by the foreign representative or of an additional bond for the protection of the estate and all interested persons unless the court finds that the bond given under sub. (4) by the local and foreign representative is sufficient.

868.03(7)(c) (c) Granting application; terms and consequences. Upon compliance with this subsection, the court shall grant the application upon such conditions as it sees fit unless it finds cause for the denial thereof or for postponement until further facts appear. The granting of the application shall not terminate any proceedings for the administration of property in this state unless the court finds that such proceedings are unnecessary. If the court so finds, it may order the administration in this state closed, subject to reopening within one year for cause.

868.03(8) (8) Effect of adjudications for or against representatives. A prior adjudication rendered in any jurisdiction for or against any representative of the estate shall be as conclusive as to the local or the local and foreign representative as if the local or the local and foreign representative were a party to the adjudication unless it resulted from fraud or collusion of the party representative to the prejudice of the estate. This subsection shall not apply to adjudications in another jurisdiction admitting or refusing to admit a will to probate.

868.03(9) (9) Payment of claims. No claim against the estate shall be paid in the ancillary administration in this state unless it has been proceeded upon in the manner and within the time required for claims in domiciliary administrations in the state.

868.03(10) (10) Liability of local assets. All local assets are subject to the payment of all claims, allowances and charges, whether they are established or incurred in this state or elsewhere. For this purpose local assets may be sold in this state and the proceeds forwarded to the representative in the jurisdiction where the claim was established or the charge incurred.

868.03(11) (11) Payment of claims in case of insolvency.

868.03(11)(a)(a) Equality subject to preferences and security. If the estate either in this state or as a whole is insolvent, it shall be disposed of so that, as far as possible, each creditor whose claim has been allowed, either in this state or elsewhere, shall receive an equal proportion of the creditor's claim subject to preferences and priorities and to any security which a creditor has as to particular assets. If a preference, priority or security is allowed in another jurisdiction but not in this state, the creditor so benefited shall receive dividends from local assets only upon the balance of the creditor's claim after deducting the amount of such benefit. Creditors who have security claims upon property not exempt from the claims of general creditors, and who have not released or surrendered them, shall have the value of the security determined by converting it to money according to the terms of the security agreement, or by such creditor and the personal representative by agreement, arbitration, compromise or litigation, as the court directs, and the value so determined shall be credited upon the claim, and dividends shall be computed and paid only on the unpaid balance. Such determination shall be under the supervision and control of the court.

868.03(11)(b) (b) Procedure. In case of insolvency and if local assets permit, each claim allowed in this state shall be paid its proportion, and any balance of assets shall be disposed of in accordance with sub. (12). If local assets are not sufficient to pay all claims allowed in this state the full amount to which they are entitled under this subsection, local assets shall be marshaled so that each claim allowed in this state shall be paid its proportion as far as possible, after taking into account all dividends on claims allowed in this state from assets in other jurisdictions.

868.03(12) (12) Transfer of residue to domiciliary representative. Unless the court otherwise orders, any movable assets remaining on hand after payment of all claims allowed in this state and of all taxes and charges levied or incurred in this state shall be ordered transferred to the representative in the domiciliary jurisdiction. The court may decline to make the order until such representative furnishes security or additional security in the domiciliary jurisdiction, for the proper administration and distribution of the assets to be transferred.

868.03(13) (13) General law to apply. Except where special provision is made otherwise, the law and procedure in this state relating generally to administration and representatives apply to ancillary administration and representatives.

868.03(14) (14) Uniformity of interpretation. This section shall be so interpreted and construed as to effectuate its general purpose to make uniform the law of those states which enact it.

868.03 History History: 1977 c. 449; 1989 a. 141; 1993 a. 486; 2001 a. 102.

868.03 Cross-reference Cross-reference: See s. 877.16 as to power of foreign representative to act in this state when no personal representative has been appointed in this state.



868.05 Foreign wills; certificate of assignment.

868.05  Foreign wills; certificate of assignment.

868.05(1)(1)  Petition. If a will devising or bequeathing property in this state or any interest therein has been admitted to probate in any state, and 6 years have passed since the death of the decedent, the court of any county in which any of the property is situated may, upon petition accompanied by an authenticated copy of the will and its probate, issue a certificate of assignment.

868.05(2) (2) Certificate. If it appears that the foreign will has been admitted to probate and that no Wisconsin death tax is owing or has been paid, the court may issue a certificate so showing; the certificate shall give the names of the beneficiaries, a description of the property and interest of each in the property. The certificate or a duplicate or a certified copy when recorded in the office of the register of deeds of the county in which the property is situated shall be prima facie evidence of the facts recited.

868.05 History History: 1977 c. 449; 1987 a. 27 s. 3200 (47).

868.05 Cross-reference Cross-reference: See s. 72.27 (2) which deals with jurisdiction to determine inheritance tax on property of nonresident decedents.






877. Actions by and against personal representatives, heirs, and legatees.

877.01 Tort actions on surviving causes.

877.01  Tort actions on surviving causes. If a cause of action survives under ch. 895, a personal representative may maintain an action on the cause of action against the wrongdoer in every case in which the decedent could, if living, maintain the action and, after the wrongdoer's death, against the wrongdoer's personal representative, except that this section shall not extend to actions for slander or libel.

877.01 History History: 1979 c. 32 s. 55; 1979 c. 176; Stats. 1979 s. 777.01; 2001 a. 102 s. 100; Stats. 2001 s. 877.01.



877.03 Multiple personal representatives to be considered one.

877.03  Multiple personal representatives to be considered one. In an action or proceeding against more than one personal representative of an estate, all of the personal representatives shall all be considered to be representing the decedent. Service of the summons on one personal representative shall constitute service on all, although the plaintiff may serve each of them. Judgment shall be rendered as if all had been served and execution may be issued against the property of the decedent as if all had appeared.

877.03 History History: 1979 c. 32 s. 55; Stats. 1979 s. 777.03; 2001 a. 102 s. 101; Stats. 2001 s. 877.03.



877.05 Judgment not to bind realty.

877.05  Judgment not to bind realty. A decedent's real estate shall not be bound or in any way affected by, or liable to be sold by virtue of any execution issued upon, any judgment against the decedent's personal representative except as provided in s. 811.25.

877.05 History History: Sup. Ct. Order, 67 Wis. 2d 585, 775 (1975); 1975 c. 218; 1979 c. 32 s. 55; Stats. 1979 s. 777.05; 2001 a. 102 s. 102; Stats. 2001 s. 877.05.



877.06 Prosecution and defense of actions by personal representatives; setoff of claims against decedent; judgments, how appealed and paid.

877.06  Prosecution and defense of actions by personal representatives; setoff of claims against decedent; judgments, how appealed and paid.

877.06(1) (1) A personal representative may commence and prosecute an action and may prosecute any action commenced by his or her predecessor or decedent for the recovery of any claim or cause of action that survived and may have execution on any judgment. In the action the defendant may set off any claim pleadable as a counterclaim that he or she may have against the decedent, instead of presenting it to the court. If judgment is rendered in favor of the defendant the claim shall be certified to the circuit court and paid as other claims allowed against the estate.

877.06(2) (2) A successor personal representative may bring a writ of error or appeal upon any judgment against his or her predecessor or the decedent and shall defend any writ of error or appeal brought upon any judgment against his or her predecessor or the decedent. The successor personal representative shall have the same remedies in the prosecution or defense of any action by or against his or her predecessor or the decedent and in the collection and enforcement of any judgment as his or her predecessor or the decedent had.

877.06 History History: 1977 c. 449; 1979 c. 32 s. 55; 1979 c. 176; Stats. 1979 s. 777.06; 2001 a. 102 s. 103; Stats. 2001 s. 877.06.



877.07 Authority of deceased personal representative's personal representative.

877.07  Authority of deceased personal representative's personal representative. The personal representative of a deceased personal representative shall not meddle with the estate that the deceased personal representative was entrusted with or take any charge or control of the estate.

877.07 History History: 1979 c. 32 s. 55; Stats. 1979 s. 777.07; 2001 a. 102 s. 104; Stats. s. 877.07.



877.08 Liability as executor of his or her own wrong.

877.08  Liability as executor of his or her own wrong. No person shall be liable to an action as executor of his or her own wrong, but the wrongdoer shall be responsible to the personal representative for the value of any property or effects wrongfully received or taken and for all damages caused by his or her acts to the estate of the decedent.

877.08 History History: 1979 c. 32 s. 55; 1979 c. 176; Stats. 1979 s. 777.08; 2001 a. 102 s. 105; Stats. 2001 s. 877.08.



877.14 Rebuttal of inventory.

877.14  Rebuttal of inventory.

877.14(1) (1) In any action or proceeding against a personal representative, the inventory of the decedent's property filed by the personal representative shall be prima facie evidence of the property that has come to the personal representative's possession or knowledge and of the value of the property.

877.14(2) (2) In an action or proceeding against a personal representative, the defendant shall not be charged with choses in action specified in the defendant's inventory unless it appears that the choses in action have been collected or might have been collected with due diligence.

877.14 History History: 1979 c. 32 s. 55; Stats. 1979 s. 777.14; 2001 a. 102 s. 106; Stats. 2001 s. 877.14.



877.16 Foreign personal representatives empowered to act.

877.16  Foreign personal representatives empowered to act. When no personal representative has been appointed in this state for the estate of any decedent who was not a resident of this state at the time of his or her death, a foreign personal representative of the decedent, upon filing the original, or a certified copy of the original, appointment in any circuit court in this state, may exercise any power over the estate, including sales and assignments, and may prosecute and defend any action and proceeding relating to the estate and shall have all the remedies and defenses in regard to the property and the collection of any demands of the estate that a personal representative appointed in this state has.

877.16 History History: 1977 c. 449; 1979 c. 32 s. 55; Stats. 1979 s. 777.16; 2001 a. 102 s. 107; Stats. 2001 s. 877.16.



877.17 Actions against personal representatives; when allowed; when not.

877.17  Actions against personal representatives; when allowed; when not. No attachment or execution may be issued against the estate of the decedent or the personal representative until the expiration of the time limited for the payment of debts, except as provided in ss. 811.25 and 815.14.

877.17 History History: Sup. Ct. Order, 67 Wis. 2d 585, 775 (1975); 1977 c. 449; 1979 c. 32 s. 55; Stats. 1979 s. 777.17; 2001 a. 102 s. 108; Stats. 2001 s. 877.17.

877.17 Annotation The personal representative's failure to inform the trial court that the high bidders in a sale of the testator's property had been occasional clients did not constitute a breach of fiduciary duty when the sale was publicly advertised, conducted under sealed bid, attracted 20 to 30 interested viewers of the house, and was authorized as to procedure by both the court and estate beneficiaries. Estate of Philbrick, 68 Wis. 2d 776, 229 N.W.2d 573 (1975).



877.18 Action to recover from heirs, legatees; parties defendant.

877.18  Action to recover from heirs, legatees; parties defendant. Actions against the heirs or legatees and devisees of any decedent to recover the value of any assets that may have been paid or delivered to them by a personal representative may be brought against all of the heirs or all of the legatees and devisees jointly or against one or more of them. If the action is not against all who are liable, the rest shall be made parties on request of the defendant.

877.18 History History: 1979 c. 32 s. 55; Stats. 1979 s. 777.18; 2001 a. 102 s. 109; Stats. 2001 s. 877.18.



877.19 Action against heirs and legatees; what may be recovered; costs.

877.19  Action against heirs and legatees; what may be recovered; costs. If an action described in s. 877.18 is brought, the plaintiff must show that he or she has been or will be unable, with due diligence, to collect all or part of his or her debt by proceedings in the circuit court or from the personal representative of the decedent. In that event, except as limited by s. 859.23, the plaintiff may recover the value of all the assets received by all the defendants if necessary to satisfy his or her demand, and the amount of the recovery shall be apportioned among the defendants in proportion to the value of the property received by each of them. Costs of the action shall be apportioned in like manner. No allowance or deduction may be made from the amount on account of other heirs or legatees or devisees to whom assets have also been delivered or paid. The judgment shall express the amount recovered against each defendant for damages and costs.

877.19 History History: 1977 c. 449; 1979 c. 32 ss. 55, 92 (7); Stats. 1979 s. 777.19; 2001 a. 102 s. 110; Stats. 2001 s. 877.19.



877.20 Contribution among heirs.

877.20  Contribution among heirs. Any heir against whom recovery is made under ss. 877.18 and 877.19 may maintain an action against the other heirs to whom any assets may have been paid or delivered by the personal representative, jointly or against any of them separately, for a just and equal contribution, and shall be entitled to recover from each defendant an amount that is in the same proportion to the sum collected from the plaintiff as the value of the assets delivered to that defendant bore to the value of all the assets delivered to all the heirs.

877.20 History History: 1979 c. 32 ss. 55, 92 (7); Stats. 1979 s. 777.20; 2001 a. 102 s. 111; Stats. 2001 s. 877.20.



877.21 Recovery against legatee; contribution.

877.21  Recovery against legatee; contribution.

877.21(1) (1) If an action is brought against all the legatees and devisees, the plaintiff shall not recover unless the plaintiff shows, in addition to the facts required to be shown in an action against the heirs, any of the following:

877.21(1)(a) (a) That no assets were delivered by the personal representative to the heirs.

877.21(1)(b) (b) That the value of the assets delivered to the heirs has been recovered by some other creditor.

877.21(1)(c) (c) That the assets delivered by the personal representative to the heirs are not sufficient to satisfy the demands of the plaintiff and that the plaintiff is entitled to recover the deficiency.

877.21(2) (2) If an action is brought against a preferred legatee or devisee or a preferred class, the plaintiff must also show the same matters as to the legatee or devisee or class to whom the defendants are preferred as is required to be shown under sub. (1) as to the heirs.

877.21(2m) (2m) Any legatee or devisee against whom recovery is made may maintain an action for contribution against others of the same class as heirs may among themselves.

877.21(3) (3) Specific legacies and devises are preferred to residuary legacies and devises.

877.21 History History: 1979 c. 32 s. 55; 1979 c. 176; Stats. 1979 s. 777.21; 2001 a. 102 s. 112 to 115; Stats. 2001 s. 877.21.



877.22 Payment a discharge.

877.22  Payment a discharge. In case of any judgment against several heirs, legatees, or devisees, the payment or satisfaction of the amount recovered against any one of the defendants shall discharge that defendant from the judgment and from execution on the judgment.

877.22 History History: 1979 c. 32 s. 55; Stats. 1979 s. 777.22; 2001 a. 102 s. 116; Stats. 2001 s. 877.22.



877.26 Accounts as evidence.

877.26  Accounts as evidence. The account of the personal representative, settled by the proper circuit court, may be used in any action brought under the provisions of this chapter as presumptive evidence of any matter of fact stated in the account.

877.26 History History: 1977 c. 449 s. 497; 1979 c. 32 s. 55; Stats. 1979 s. 777.26; 2001 a. 102 s. 117; Stats. 2001 s. 877.26.



877.28 Limit of liability.

877.28  Limit of liability. When part of the plaintiff's debt has been collected, the plaintiff may recover only the residue remaining unpaid. When the action is against the devisees and legatees, the plaintiff may recover only that part of the debt that is not recoverable from the heirs.

877.28 History History: 1979 c. 32 s. 55; 1979 c. 176; Stats. 1979 s. 777.28; 2001 a. 102 s. 118; Stats. 2001 s. 877.28.



877.29 Debts charged upon realty not affected.

877.29  Debts charged upon realty not affected. Nothing in this chapter shall affect the liability of heirs or beneficiaries for any debt of their decedent that was by the decedent's will expressly charged upon property or made payable exclusively out of particular property or of any beneficiary made exclusively liable for the debt.

877.29 History History: 1979 c. 32 s. 55; 1979 c. 176; Stats. 1979 s. 777.29; 2001 a. 102 s. 119; Stats. 2001 s. 877.29.



877.32 Judgment, how collected.

877.32  Judgment, how collected. If any real estate that descended or was devised to any defendant is not aliened by the defendant before the filing of a notice of the pendency of an action, the court shall adjudge that the debt owing to the plaintiff, or the portion of the debt that the plaintiff is entitled to recover against the defendant, shall be levied only out of the real estate so descended or devised.

877.32 History History: 1979 c. 32 s. 55; 1979 c. 176; Stats. 1979 s. 877.32; 2001 a. 102 s. 120; Stats. 2001 s. 877.32.



877.36 Debts, order of payment.

877.36  Debts, order of payment. The next of kin, legatees, heirs, or devisees who are liable for demands against the decedent under this chapter shall be given preference in the payment of and shall be liable for demands against the estate in the following order:

877.36(1) (1) Debts entitled to preference under the laws of the United States.

877.36(2) (2) Judgments entered in the judgment and lien docket against the decedent, according to the respective priority of the judgments.

877.36(3) (3) All other debts arising or growing out of any contract.

877.36 History History: 1979 c. 32 s. 55; Stats. 1979 s. 777.36; 1995 a. 224; 2001 a. 102 s. 121; Stats. 2001 s. 877.36.



877.38 Defenses.

877.38  Defenses. If the decedent's next of kin, legatees, heirs, and devisees show that there are unsatisfied debts of the decedent that are of a class prior to or the same as the class of the debt on which the action is brought and that the value of the personal property delivered to them or of the real estate descended or devised to them does not exceed the debts of a class prior to that of the debt on which the action is brought, judgment shall be rendered in their favor.

877.38 History History: 1979 c. 32 s. 55; Stats. 1979 s. 777.38; 2001 a. 102 s. 122; Stats. 2001 s. 877.38.



877.39 Extent of liability.

877.39  Extent of liability. If the personal property delivered to the decedent's next of kin or legatees or the real estate descended or devised to the decedent's heirs or devisees exceeds the amount of debts that are entitled to a preference over the debt for which an action is brought, judgment shall be rendered against the next of kin, legatees, heirs, or devisees only for a sum that is a just proportion to the other debts of the same class with that on which the action is brought.

877.39 History History: 1979 c. 32 s. 55; Stats. 1979 s. 777.39; 2001 a. 102 s. 123; Stats. 2001 s. 877.39.



877.40 Preferred debts deducted.

877.40  Preferred debts deducted. If any debt of the decedent that is of the same or a prior class to that on which an action is brought has been paid by any next of kin, legatee, heir, or devisee, that person may give evidence of the payment, and the amount of debts so paid shall be estimated in ascertaining the amount to be recovered in the same manner as if those paid debts were outstanding and unpaid as prescribed in ss. 877.38 and 877.39.

877.40 History History: 1979 c. 32 ss. 55, 92 (7); Stats. 1979 s. 777.40; 2001 a. 102 s. 124; Stats. 2001 s. 877.40.



877.41 Rights and liabilities of posthumous child and witness to will.

877.41  Rights and liabilities of posthumous child and witness to will. A child born after the making of a will who is entitled to succeed to a portion of any of the testator's property, or a witness to a will who is entitled to recover any portion of the testator's property from the legatees or devisees, shall:

877.41(1) (1) Have the same rights and remedies to compel a distribution of the personal property and partition of the real estate or to recover from the legatees or devisees the portion of the property that belongs to him or her as any other person entitled to any part of the estate;

877.41(2) (2) Have the same rights and remedies to compel a contribution from other persons interested in the estate, or to gain possession of the property, as any other person entitled to any part of the estate; and

877.41(3) (3) Be equally liable to the creditors of the decedent under this chapter as any other person entitled to any part of the estate.

877.41 History History: 1979 c. 32 s. 55; Stats. 1979 s. 777.41; 1993 a. 486; 2001 a. 102 s. 125; Stats. 2001 s. 877.41.



877.42 Estate of deceased heir liable.

877.42  Estate of deceased heir liable. The estate of any heir, devisee, legatee, or next of kin of a decedent who dies before paying his or her just share of the decedent's debts is liable for his or her share of the decedent's debts, as a personal debt, to the same extent that he or she would have been liable if living.

877.42 History History: 1979 c. 32 s. 55; 1979 c. 176; Stats. 1979 s. 777.42; 2001 a. 102 s. 126; Stats. 2001 s. 877.42.






878. Probate bonds.

878.01 Probate bonds.

878.01  Probate bonds.

878.01(1)(1)  Generally. All bonds required by order of the court or of the probate registrar shall be for such sum and with such sureties as the court or probate registrar directs, except if otherwise provided by law. The bonds shall be for the security and benefit of all persons interested and shall be taken to the judge of the court, except where they are required by law to be taken to the adverse party. A bond shall not be deemed sufficient unless it has been examined and approved by the judge, the register in probate or the probate registrar and the approval endorsed thereon in writing and signed by the person approving; but failure so to do shall not render the bond void.

878.01(2) (2) Sureties. When individuals act as sureties, each must be a resident of this state, and shall give satisfactory evidence as to his or her financial responsibility, and, when required, shall do so before the judge, or some other officer designated by the judge.

878.01 History History: 1975 c. 331, 421; 1977 c. 449; 1993 a. 486.

878.01 Cross-reference Cross-reference: See s. 632.17 (2) which permits bonds by an insurer authorized to do a surety business.



878.03 Corporate fiduciaries.

878.03  Corporate fiduciaries. The court and the probate registrar shall not require bond from any corporate fiduciary which has complied with the requirements of s. 220.09 or 223.02.

878.03 History History: 1975 c. 331; 1977 c. 449.



878.05 Additional bond; reducing bond.

878.05  Additional bond; reducing bond. The court may, at any time, require additional bond from any personal representative, special administrator, guardian or trustee and may, upon application, enter an order, with or without notice, reducing the amount of any bond, if satisfied that no injury can result to those interested in the estate.

878.05 History History: 1977 c. 449.

878.05 Cross-reference Cross-reference: See s. 112.09 which provides a procedure for the discharge of a surety from future liability.



878.07 Actions on bonds.

878.07  Actions on bonds.

878.07(1)(1)  Who may bring. Actions may be brought on the bonds of personal representatives, special administrators, guardians and trustees in the court by:

878.07(1)(a) (a) A creditor when the amount due the creditor has been ascertained and ordered paid by the court, if the personal representative, special administrator, guardian or trustee neglects to pay the same when demanded;

878.07(1)(b) (b) A distributee to recover the distributee's share of the estate, after the court has declared the amount due the distributee, and ordered it paid or delivered if the personal representative, special administrator or trustee fails to pay or deliver the same when demanded; and

878.07(1)(c) (c) A creditor, distributee, or other person aggrieved by any maladministration, when it appears that the personal representative, special administrator, guardian or trustee has failed to perform his or her duty in any other particular.

878.07(2) (2) When ordered. Whenever a personal representative, special administrator, guardian or trustee refuses or neglects to perform any order or judgment for rendering an account, or upon a final settlement, or for the payment of debts or distributive shares, the judge shall cause the bond of the personal representative, special administrator, guardian or trustee to be prosecuted for the benefit of all concerned, and the money collected shall be applied in satisfaction of the order or judgment in the same manner as the property ought to have been applied by the personal representative, guardian or trustee.

878.07(3) (3) Limitation as to liability of surety on fiduciary's bond. An action may not be maintained against the sureties on any bond given by a personal representative, special administrator, guardian or trustee unless it is commenced within 6 years from the time when he or she was discharged.

878.07(4) (4) Separate and joint actions; action by ward; accounting, when unnecessary. An action upon a bond by or in behalf of one person interested does not bar or in any way affect the right of any other person interested to maintain an action thereon, but separate actions or a joint action may be maintained thereon by or in behalf of any or all persons interested, but the action does not impair any other remedy of the ward. An accounting is not necessary before bringing an action against sureties if the personal representative, special administrator, guardian, or trustee dies, moves out of the state, or is adjudicated incompetent.

878.07 History History: 1977 c. 449; 1993 a. 486; 2005 a. 387.



878.09 Actions on bonds in name of judge.

878.09  Actions on bonds in name of judge. All actions upon bonds issued to a judge shall be brought in the name of the judge of the court in office at the time the action is commenced. If judgment is rendered for the plaintiff, it shall be for the amount found due and costs of suit, and shall specify the amount found due to each particular person for whose benefit it is brought. No judgment or execution against the sureties on any bond may exceed the amount of the penalty thereof, exclusive of costs.

878.09 History History: 1977 c. 449.



878.11 Money, to whom paid.

878.11  Money, to whom paid. All moneys recovered on any judgment in favor of the judge of the court shall be paid over to the person, other than the defendant therein, who is then the rightful personal representative, special administrator, guardian or trustee, and the moneys shall be assets in the person's hands to be administered according to law. If there is no personal representative, special administrator, guardian or trustee, other than the defendant, the moneys shall be paid to the persons entitled thereto upon their giving receipts which shall be filed with the court.

878.11 History History: 1977 c. 449.



878.13 Action not barred; partial defense; stay of execution.

878.13  Action not barred; partial defense; stay of execution. An action brought upon the bond of any personal representative, special administrator, guardian or trustee shall not be barred or dismissed by reason that a former action was prosecuted on the bond, but any payment of damages made or collected from the sureties or any of them on any judgment in an action previously begun by any party on the bond shall be applied as a total or partial discharge of the liability thereon; and such partial defense may be pleaded by answer or supplemental answer as may be proper. The court may stay execution on any judgment rendered in the action until the final determination of any other action commenced upon the bond.






879. Probate — notice, appearance, appeal and miscellaneous procedure.

879.01 Petitions to court.

879.01  Petitions to court. All applications to courts, except motions in matters at issue, shall be made by verified petition. All petitions must show the jurisdiction of the court and the interest of the petitioner. All petitions, except those for statutory certificates or for ex parte orders in proceedings already pending, shall also show the names and post-office addresses of all persons interested, so far as known to the petitioner or ascertainable by him or her with reasonable diligence; and shall indicate who are minors or otherwise under disability, and the names and post-office addresses of their guardians. No defect of form or substance in any petition may invalidate any proceedings.

879.01 History History: 1977 c. 449.

879.01 Annotation An "action" under s. 801.01 includes a special proceeding such as probate. In Matter of Estate of Martz, 171 Wis. 2d 89, 491 N.W.2d 772 (Ct. App. 1992).

879.01 Annotation In probate actions, as in civil cases generally, the burden is on the petitioner to move the case forward. Theis v. Short, 2010 WI App 108, 328 Wis. 2d 162, 789 N.W.2d 585, 09-1591.



879.03 Notice; court order.

879.03  Notice; court order.

879.03(1)(1)  How given. If notice of any proceeding in court or informal administration is required by law or deemed necessary by the court or the probate registrar under informal administration proceedings and the manner of giving notice is not directed by law, the court or the probate registrar shall order notice to be given under s. 879.05. The court or the probate registrar may order both service by publication and personal service on designated persons.

879.03(2) (2) Who entitled to notice. The following persons are entitled to notice:

879.03(2)(a) (a) Each person interested unless represented by a guardian ad litem or guardian of the estate or unless represented by another person under the doctrine of virtual representation under s. 879.23 (5).

879.03(2)(b) (b) Any guardian ad litem, guardian of the estate or attorney, or attorney-in-fact, for a person in the military service that represents any person interested.

879.03(2)(c) (c) The attorney general where a charitable trust, as defined in s. 701.0103 (4), is involved, and in all cases mentioned in s. 852.01 (3).

Effective date text (c) The attorney general where a charitable trust, as defined in s. 701.01 (2), is involved, and in all cases mentioned in s. 852.01 (3).

879.03(3) (3) Domiciliary of a foreign country. If the petition for administration shows, or if it appears, that any person interested is a domiciliary of a foreign country and the address of the person is unknown, the court shall cause the notice of hearing of the petition or of any subsequent proceeding that may then be pending to be given the consul, vice consul or consular agent of the foreign country by mailing a copy of the notice in a sealed envelope, postage prepaid, addressed to the consul, vice consul or consular agent at his or her post-office address, at least 20 days before the hearing. If it is shown to the court that there is no consul, vice consul or consular agent of the foreign country, the court may direct that the notice be so mailed to the attorney general.

879.03(4) (4) When order does not specifically designate persons interested. If the order does not specifically designate the persons to whom notice is to be given, the order shall be deemed to refer to the persons set forth in the petition for the hearing or otherwise shown by the record as being persons interested and to the post-office addresses set forth or otherwise shown therein. The order and record shall be conclusive in all collateral actions and proceedings as to the names being the names of all persons interested and as to the reasonable diligence of the personal representative in determining the post-office addresses.

879.03(5) (5) Unknown persons or addresses. Where the post-office address of a person interested is not known or reasonably ascertainable, or the names of persons interested are unknown, the notice shall so state and such statement shall be included in the publication thereof.

879.03 History History: 1973 c. 90, 233, 336; 1975 c. 198 s. 65; 1975 c. 421; 1977 c. 73, 449; 1983 a. 189 s. 329 (26); 1991 a. 220; 1993 a. 486; 2013 a. 92.

879.03 Cross-reference Cross-reference: See s. 851.21 which defines "persons interested".

879.03 Cross-reference Cross-reference: See s. 856.11, which requires notice to both an interested person and his guardian ad litem or guardian of the estate when giving notice of hearing on petition for administration.



879.05 Notice; manner of giving.

879.05  Notice; manner of giving.

879.05(1) (1)  Generally. Unless the statute requiring notice in a particular proceeding provides otherwise, notice required in the administration of an estate or other proceeding shall be given either by mail under sub. (2) or by personal service under sub. (3). The first notice given by mail in any administration or other proceeding must be accompanied by notice by publication given under sub. (4). Notice by publication in addition to mailed notice is required for subsequent hearings if the name or the post-office address of one or more persons entitled to notice has not been ascertained.

879.05(2) (2) Service by mail. Service shall be made by first class mail either within or without the state at least 20 days before the hearing or proceeding upon any person whose post-office address is known or can with reasonable diligence be ascertained.

879.05(3) (3) Personal service. Personal service shall be made at least 10 days before the hearing under s. 801.11, except as that section provides for service by publication and except that substituted service under s. 801.11 (1) (b) may not be made outside this state.

879.05(4) (4) Service by publication. Unless a statute provides otherwise, every court notice required to be given by publication shall be published as a class 3 notice in a newspaper published in the county, eligible under ch. 985, as the court by order directs.

879.05 History History: 1973 c. 12; Sup. Ct. Order, 67 Wis. 2d 585, 783 (1975); 1977 c. 449.

879.05 Annotation When heirs at law had not been heard from for 30 to 40 years, published notice of hearing on proof of the will was legal notice to the heirs under s. 856.11. In re Estate of Phillips, 92 Wis. 2d 354, 284 N.W.2d 908 (1979).



879.07 Proof of service of notice.

879.07  Proof of service of notice.

879.07(1) (1)  Mail. Proof of service by mail shall be by the affidavit of the person who mailed the notice showing when and to whom the person mailed it and how it was addressed.

879.07(2) (2) Personal service. Proof of personal service shall be made under s. 801.10 or by the written admission of service by the person served if competent and an adult, and the subscription of the person's name to the admission is presumptive evidence of its genuineness.

879.07(3) (3) Publication. Proof of service by publication shall be by affidavit under s. 985.12.

879.07 History History: Sup. Ct. Order, 67 Wis. 2d 585, 783 (1979); 1975 c. 218; 1993 a. 486.



879.09 Notice requirement satisfied by waiver of notice.

879.09  Notice requirement satisfied by waiver of notice. Persons who are not minors or individuals adjudicated incompetent, on behalf of themselves, and appointed guardians ad litem and guardians of the estate on behalf of themselves and those whom they represent, may in writing waive the service of notice upon them and consent to the hearing of any matter without notice. An attorney, or attorney-in-fact, for a person in the military service may waive notice on behalf of himself or herself but cannot waive notice on behalf of the person in the military service. Waiver of notice by any person is equivalent to timely service of notice.

879.09 History History: 1991 a. 220; 2005 a. 216, 387; 2007 a. 97.

879.09 Annotation The court's decision not to use the issuing judge's name in the caption of the action in order to prevent prejudice was within the court's discretion. Estate of Burgess v. Peterson, 196 Wis. 2d 55, 537 N.W.2d 115 (Ct. App. 1995), 94-3043.



879.11 Notice requirement satisfied by appearance.

879.11  Notice requirement satisfied by appearance. An appearance by a person who is not a minor or an individual adjudicated incompetent is equivalent to timely service of notice upon the person. An appearance by a guardian of the estate is equivalent to timely service of notice upon the guardian and upon the guardian's ward. An appearance by a guardian ad litem is equivalent to timely service of notice upon the guardian ad litem and except at a hearing to prove a will or for administration is equivalent to timely service of notice upon those whom the guardian ad litem represents. An appearance by an attorney, or an attorney-in-fact, for a person in the military service is equivalent to timely service of notice upon the attorney or attorney-in-fact but does not satisfy a requirement for notice to the person in the military service.

879.11 History History: 1991 a. 220; 1993 a. 486; 2005 a. 387.



879.13 Delayed service of notice.

879.13  Delayed service of notice. If for any reason notice to any person, including a minor or an individual adjudicated incompetent, is insufficient, the court may at any time order service of notice together with documents required under ss. 858.03 and 862.09 and, where required, appoint a guardian ad litem under s. 879.23 and require the person or the person's guardian ad litem to show cause why the person should not be bound by the action already taken in the proceedings as though the person had been timely served with notice. Such person may consent in writing to be bound.

879.13 History History: Sup. Ct. Order, 50 Wis. 2d vii (1971); 1993 a. 486; 2005 a. 387.



879.15 Appearances, how made.

879.15  Appearances, how made. In any proceeding in the court, appearances shall be made as follows:

879.15(1) (1) A minor or individual adjudicated incompetent shall appear by a guardian ad litem or by the guardian of his or her estate, who may appear by attorney, or by another person under the doctrine of virtual representation as provided in s. 879.23 (5);

879.15(2) (2) A personal representative shall appear by attorney; and

879.15(3) (3) Every other person shall appear in person, by attorney or, if in the military service, by an attorney-in-fact.

879.15 History History: 1973 c. 233; 1975 c. 198 s. 65; 1975 c. 421; 1977 c. 449; 1991 a. 220; 2005 a. 387.

879.15 Cross-reference Cross-reference: See s. 879.23 for provision authorizing appointment of surviving parent as guardian ad litem.



879.17 Attorney, appearance by.

879.17  Attorney, appearance by. The attorney who first appears for any party or person interested shall be recognized as the attorney throughout the matter or proceeding unless another attorney is substituted under SCR 11.02 (3).

879.17 History History: 1977 c. 187 s. 135; 1977 c. 273; Sup. Ct. Order, eff. 1-1-80.

879.17 Annotation An executor who asked for substitution when probate had just been begun because the heirs desired it and to avoid conflict with them had shown sufficient cause for changing attorneys. Estate of Ainsworth, 52 Wis. 2d 152, 187 N.W.2d 828, 189 N.W.2d 505 (1971).



879.19 Attorney, notice to.

879.19  Attorney, notice to. Except for a person in the military service, as provided in s. 879.09, if a person interested who is not a minor or an individual adjudicated incompetent has retained an attorney to represent him or her and the attorney has mailed a notice of retainer and request for service to the attorney for the personal representative and filed a copy with the court, any notice that would be given to the person interested shall instead be given to the attorney, and the attorney may waive notice for the person interested under s. 879.09.

879.19 History History: 1991 a. 220; 1993 a. 486; 2005 a. 387.



879.21 Appearance for person domiciled in foreign country.

879.21  Appearance for person domiciled in foreign country. When notice has been given to the attorney general under s. 879.03 (3) that a person domiciled in a foreign country, not represented by a consul, vice consul or consular agent, is interested in an estate, the attorney general shall appear for the person and be allowed compensation and necessary expenditures in the same manner as a guardian ad litem.

879.21 History History: 1973 c. 90; 1993 a. 486.



879.23 Guardian ad litem.

879.23  Guardian ad litem.

879.23(1)(1)  Virtual representation. A guardian ad litem shall be appointed for any person interested who is a minor or an individual adjudicated incompetent and has no guardian of his or her estate, or where the guardian of the minor's or individual's estate fails to appear on the minor's or individual's behalf or where the interest of the minor or individual is adverse to that of the guardian of the minor's or individual's estate. A guardian ad litem may be appointed for persons not in being or presently unascertainable. A guardian ad litem shall not be appointed or appear in the same matter for different persons whose interests are conflicting.

879.23(2) (2) Time of appointment. The court may appoint the guardian ad litem at the time of making the order for hearing the matter, and require notice of the appointment and of the hearing to be served upon the guardian ad litem; or the guardian ad litem may be appointed on the day of the hearing and before any proceedings are had.

879.23(3) (3) Duration of appointment. The guardian ad litem shall continue to act throughout the proceeding in relation to the same estate or matter until proper distribution has been made to or for the benefit of the person the guardian ad litem represents, unless earlier discharged by the court. A guardian ad litem shall be discharged by the court when it appears that the minority or incompetency has terminated or when it appears that the person the guardian ad litem represents no longer has an interest in the estate or matter. If a will creates a trust, a guardian ad litem appointed in the administration of the estate has no responsibility in regard to the administration of the testamentary trust unless reappointed for that purpose.

879.23(4) (4) Who may serve.

879.23(4)(a)(a) Except as provided in par. (b) or (c), the guardian ad litem appointed under this section shall be either an attorney admitted to practice in this state or a parent or child of the minor or individual adjudicated incompetent to be represented by the guardian ad litem. A parent or child of the person to be represented may be appointed the guardian ad litem under this section only if the court finds either that the prospective guardian ad litem is an attorney admitted to practice in this state or is otherwise suitably qualified to perform the functions of the guardian ad litem.

879.23(4)(b) (b) In matters relating to the probate of an estate in which a minor has an interest that is unlikely to exceed $10,000 in value, the guardian ad litem shall be a surviving parent, unless the court finds that no surviving parent is qualified and willing to serve as the guardian ad litem. If no parent of the minor is qualified and willing to serve as guardian ad litem, the guardian ad litem shall be an attorney as provided in par. (a).

879.23(4)(c) (c) In matters relating to the probate of an estate in which an individual adjudicated incompetent has an interest that is unlikely to exceed $1,000 in value, the guardian ad litem shall be a surviving parent, unless the court finds that no surviving parent is qualified and willing to serve as the guardian ad litem. If the court finds that no surviving parent is qualified and willing to serve, the guardian ad litem shall be an adult child of the individual, unless the court finds that no adult child of the individual is qualified and willing to serve as the guardian ad litem. If the court finds that neither a parent nor an adult child of the individual adjudicated incompetent is qualified and willing to serve as the guardian ad litem, the court shall appoint an attorney as provided in par. (a).

879.23(4)(d) (d) The guardian ad litem may be allowed reasonable compensation and may be allowed reimbursement for necessary disbursements, the amount of which shall be set by the court and paid out of the estate.

879.23(5) (5) Virtual representation. The court may dispense with or terminate the appointment of a guardian ad litem for an interested person who is a minor, an individual adjudicated incompetent, not in being, or presently unascertainable, if there is a living person, of full legal rights and capacity, who is a party to the proceeding and has a substantially identical interest in it.

879.23 History History: Sup. Ct. Order, 50 Wis. 2d vii (1971); 1973 c. 233; 1977 c. 299; 1979 c. 110 s. 60 (2); 1993 a. 486; 1995 a. 225; 1997 a. 290; 2005 a. 387.

879.23 Cross-reference Cross-reference: See s. 757.48 for general provisions on guardian ad litem.

879.23 Annotation Factors for determining a reasonable number of hours that a guardian ad litem spent on a case are discussed. The guardian ad litem is entitled to compensation for collecting a fee to the extent that the estate's opposition to the fee was unreasonable. In Matter of Estate of Trotalli, 123 Wis. 2d 340, 366 N.W.2d 879 (1985).



879.25 Attorney for person in military service.

879.25  Attorney for person in military service. At the time of filing a petition for administration of an estate, an affidavit shall be filed setting forth facts showing whether any person interested in the matter is actively engaged in the military service of the United States. Whenever it appears by the affidavit or otherwise that any person in the active military service of the United States is interested in an administration and is not represented by an attorney, or by an attorney-in-fact who is duly authorized to act on his or her behalf in the matter, the judge shall appoint an attorney to represent the person and protect his interest, and no further proceedings shall be had until such appointment has been made. The attorney who is appointed for the person in the military service shall be an attorney admitted to practice in this state and shall be allowed compensation and necessary expenditures to be fixed by the court and paid out of the estate.

879.25 History History: 1973 c. 233; 1991 a. 220.



879.26 Waiver of right to certain documents.

879.26  Waiver of right to certain documents. Any person who is not a minor or an individual adjudicated incompetent may in writing waive the person's right to be given a statement that the inventory has been filed under s. 858.03 and a copy of accounts under s. 862.11.

879.26 History History: 1971 c. 211 s. 126; 1993 a. 486; 2005 a. 387.



879.27 Appeals.

879.27  Appeals.

879.27(1)(1)  Appeal is to the court of appeals. Any person aggrieved by any appealable order or judgment of the court assigned to exercise probate jurisdiction may appeal or take a writ of error therefrom to the court of appeals.

879.27(2) (2) Effect of chs. 801 to 847. In all matters not otherwise provided for in this chapter relating to appeals from courts assigned to exercise probate jurisdiction to the court of appeals, the law and rules of practice of chs. 801 to 847 govern.

879.27(4) (4) Who may appeal on behalf of minor or individual adjudicated incompetent. In all cases the appeal on behalf of any minor or individual adjudicated incompetent may be taken and prosecuted by the guardian of the minor's or individual's estate or by a guardian ad litem.

879.27(5) (5) Limitation on bond and costs. On appeals from courts assigned to exercise probate jurisdiction to the court of appeals no bond may be required of, or costs awarded against, any alleged incompetent individual or person acting in behalf of an alleged incompetent individual on an appeal from an adjudication of incompetency, and no bond may be required of any personal representative, guardian, or trustee of a testamentary trust.

879.27 History History: Sup. Ct. Order, 67 Wis. 2d 585, 783 (1975); 1977 c. 187, 449; 1979 c. 89; 1983 a. 219; 1993 a. 486; 2005 a. 387.

879.27 Annotation A memorandum decision in a probate proceeding was treated as an order terminating the proceeding and therefore appealable although no separate order was entered when it appeared that the memorandum decision was clearly intended to be a final ruling. Estate of Boerner, 46 Wis. 2d 183, 174 N.W.2d 457 (1970).

879.27 Annotation The agents of an incompetent named in her health care and durable power of attorney documents had standing to appeal under sub. (1). Because they were agents under these two documents, they were substitutes for the incompetent for purposes of sub. (1). Guardianship of Muriel K. 2002 WI 27, 251 Wis. 2d 10, 640 N.W.2d 773, 00-0929.

879.27 Annotation Final orders and final judgments in probate cases should state that they are final for the purposes of an appeal, if that is the intention of the parties involved and of the circuit court. Sanders v. Estate of Sanders, 2008 WI 63, 310 Wis. 2d 175, 750 N.W.2d 806, 06-0424.



879.31 Relief from judgment or order.

879.31  Relief from judgment or order. On motion, notice to adverse parties and hearing, the court may relieve a party or legal representative from a judgment or orders of the court or the party's stipulation as provided in s. 806.07.

879.31 History History: 1983 a. 219.



879.33 Costs, if allowed; judgment for.

879.33  Costs, if allowed; judgment for. Costs may be allowed in all appealable contested matters in court to the prevailing party, to be paid by the losing party or out of the estate as justice may require; and if costs are allowed they shall be taxed by the register in probate after the notice required in ch. 814. If costs are allowed, the court shall render judgment therefor, stating in whose favor and against whom rendered and the amount, and a list of the items making the amount shall be filed with the papers in the case. Costs shall not be taxed against a guardian ad litem, except as provided in s. 814.14.

879.33 History History: Sup. Ct. Order, 50 Wis. 2d vii (1971); Sup. Ct. Order, 67 Wis. 2d 783; 1977 c. 449.



879.35 Costs in will contests.

879.35  Costs in will contests. Costs may be awarded out of the estate to an unsuccessful proponent of a will if the unsuccessful proponent is named in the will to act as personal representative and propounded the document in good faith, and to the unsuccessful contestant of a will if the unsuccessful contestant is named to act as personal representative in another document propounded by the unsuccessful contestant in good faith as the last will of the decedent.

879.35 History History: 1993 a. 486; 2001 a. 102.

879.35 Annotation A finding of undue influence on the part of the unsuccessful proponent disqualifies the proponent from asserting "good faith" under the statute. In re Estate of Christen, 72 Wis. 2d 8, 239 N.W.2d 528 (1976).

879.35 Annotation If the court finds good faith, the court may, but need not, award costs and attorney fees to the unsuccessful proponent of a will. Estate of Persha, 2002 WI App 113, 255 Wis. 2d 767, 649 N.W.2d 661, 01-1132.



879.37 Attorney fees in contests.

879.37  Attorney fees in contests. Reasonable attorney fees may be awarded out of the estate to the prevailing party in all appealable contested matters, to an unsuccessful proponent of a will if the unsuccessful proponent is named in the will to act as personal representative and propounded the document in good faith, and to the unsuccessful contestant of a will if the unsuccessful contestant is named to act as personal representative in another document propounded by the unsuccessful contestant in good faith as the last will of the decedent.

879.37 History History: 1993 a. 486; 2001 a. 102.

879.37 Annotation A finding of undue influence on the part of the unsuccessful proponent disqualifies it from asserting "good faith" under this section. In re Estate of Christen, 72 Wis. 2d 8, 239 N.W.2d 528 (1976).

879.37 Annotation If the court finds good faith, the court may, but need not, award costs and attorney fees to the unsuccessful proponent of a will. Estate of Persha, 2002 WI App 113, 255 Wis. 2d 767, 649 N.W.2d 661, 01-1132.

879.37 Annotation An objector is a prevailing party if he or she achieves some significant benefit in litigation involving a claim against the estate. The prevailing party can include multiple interested parties who register objections and defend. The awarding of attorney fees is not limited to when the personal representative fails to act or when the award benefits the estate. The award of attorney fees is discretionary. Estate of Wheeler v. Franco, 2002 WI App 190, 256 Wis. 2d 757, 649 N.W.2d 711, 01-3344.

879.37 Annotation This section limits a prevailing party to recovery from the estate only. It does not allow the prevailing party to seek to recover costs and fees from the portion of the estate that is distributed to particular heirs. Bloom v. Grawoig, 2008 WI App 28, 308 Wis. 2d 349, 746 N.W.2d 532, 07-0042.

879.37 Annotation There is no prevailing party and no appealable contested matter when a will contest results in settlement. As such, the trial court properly denied a party's claim for attorney fees. Wolf v. Estate of Wolf, 2009 WI App 183, 322 Wis. 2d 674, 777 N.W.2d 119, 09-0781.



879.39 Security and judgment for costs.

879.39  Security and judgment for costs. In all cases under s. 879.33 the court may require the claimant or contestant to give a bond in such sum and with such surety as is approved by the court, to the effect that he or she will pay all costs that may be awarded by the court in the proceeding against him or her. A judgment for costs shall be against the claimant or contestant and the surety.

879.39 History History: 1977 c. 449.



879.41 Fees in court.

879.41  Fees in court. Fees in court shall be allowed:

879.41(1) (1) To appraisers, an amount to be fixed by the court;

879.41(2) (2) To jurors, the fees under s. 756.25;

879.41(3) (3) To witnesses and interpreters, the fees under s. 814.67, and to expert witnesses, the fees under s. 814.04 (2);

879.41(4) (4) Travel as fixed by the court;

879.41(5) (5) In cases not provided for, a fair compensation shall be allowed by the court.

879.41 History History: Sup. Ct. Order, 67 Wis. 2d 585, 783 (1975); 1977 c. 187 s. 135; 1977 c. 449; 1981 c. 317 s. 2202.



879.43 Money judgment in favor of estate.

879.43  Money judgment in favor of estate.

879.43(1)(1)  Enforcement. All money judgments in court in favor of an estate may be enforced through the court, after costs have been taxed under s. 814.10. The pertinent provisions of ch. 815, relating to executions, apply.

879.43(2) (2) Stay of execution. Execution of judgments may be stayed under chs. 801 to 847.

879.43(3) (3) Entry. Judgments may be entered in the judgment and lien docket in the office of the clerk of circuit court, upon the filing of a certified transcript of the judgment.

879.43(4) (4) Lien. A judgment entered in the judgment and lien docket creates a lien upon the real estate of the debtor under s. 806.15.

879.43 History History: Sup. Ct. Order, 67 Wis. 2d 585, 784 (1975); 1977 c. 449; 1979 c. 89; 1995 a. 224.



879.45 Jury trials, practice.

879.45  Jury trials, practice.

879.45(1) (1)  Generally. Jury trials may be had in court in all cases in which a jury trial may be had of similar issues under s. 805.01 (1).

879.45(2) (2) Demand. In all cases under sub. (1), any person having the right of appeal from the determination of the court may file with the court, within 10 days after notice that the matter is to be contested, a written demand for a jury trial.

879.45(3) (3) Framing issues. Upon filing the demand and receipt, the court may order an issue to be framed by the parties within a fixed time, and the matter shall be placed upon the calendar.

879.45(4) (4) Costs. In all jury cases costs shall be allowed as a matter of course to the prevailing party.

879.45(5) (5) Selection of jurors. Jurors shall be selected under ch. 756 and trials by jury shall be under ch. 805.

879.45(6) (6) Calendar. At the request of the court, the clerk shall prepare, in the order of their date of issue, a list of cases in which a trial by jury has been demanded. The list shall constitute a jury calendar. In case a continuance in any action upon the jury calendar is asked by any party, the court may grant the continuance and require payment of $10 motion fees.

879.45(7) (7) Pretrial conference. The court may hold a pretrial conference under s. 802.10 (5).

879.45 History History: Sup. Ct. Order, 67 Wis. 2d 585, 784 (1975); 1977 c. 418 s. 929 (8m); 1977 c. 447 s. 210; 1977 c. 449; 1979 c. 32; 1981 c. 391; Sup. Ct. Order No. 95-04, 191 Wis. 2d xxi (1995); Sup. Ct. Order No. 96-08, 207 Wis. 2d xv (1997).

879.45 Annotation Neither the constitution, statutes, or common law affords the right to trial by jury in a will contest. Estate of Elvers, 48 Wis. 2d 17, 179 N.W.2d 881 (1970). See also In re Estate of Sharpley, 2002 WI App 201, 257 Wis. 2d. 152, 653 N.W.2d 124, 01-2167.



879.47 Papers, preparation and filing.

879.47  Papers, preparation and filing.

879.47(1) (1) The attorney for any person desiring to file any paper in court is responsible for the preparation of the paper. Except as provided in sub. (2), all papers shall be legibly written on substantial paper and shall state the title of the proceeding in which they are filed and the character of the paper. Either uniform forms or computer-generated forms, if the forms exactly recreate the original forms in wording, format and substance, shall be used. If papers are not so written or if uniform forms or computer-generated forms that exactly recreate the original forms in wording, format and substance are not used, the court may refuse to receive and file them. The court shall show on all papers the date of their filing.

879.47(2) (2) Trustees and cotrustees may submit to courts accounts in the format that they normally use for accounts submitted to beneficiaries under this subsection, if all of the information required by the court is included.

Effective date text 879.47 Papers, preparation and filing. The attorney for any person desiring to file any paper in court is responsible for the preparation of the paper. Except as provided in s. 701.16 (4) (d), all papers shall be legibly written on substantial paper and shall state the title of the proceeding in which they are filed and the character of the paper. Either uniform forms or computer-generated forms, if the forms exactly recreate the original forms in wording, format and substance, shall be used. If papers are not so written or if uniform forms or computer-generated forms that exactly recreate the original forms in wording, format and substance are not used, the court may refuse to receive and file them. The court shall show on all papers the date of their filing.

879.47 History History: 1977 c. 449; 1987 a. 220; 1993 a. 130; 2013 a. 92 ss. 199, 342.



879.49 Papers, withdrawal.

879.49  Papers, withdrawal. No paper filed in any matter may be withdrawn without leave of the court or the judge, and when a paper is withdrawn a copy thereof, attested by the judge or register in probate, shall, if required, be left in its place.



879.51 Court not to delay in setting matter for hearing.

879.51  Court not to delay in setting matter for hearing. When a petition and proposed order for hearing are filed, the court within 10 days thereafter shall set a time for hearing.



879.53 Hearings set for a day certain.

879.53  Hearings set for a day certain. All matters in court requiring notice of hearing shall be set for hearing on a day certain, and shall be heard on the day set or as soon thereafter as counsel may be heard.

879.53 History History: 1977 c. 449.



879.55 Correction of clerical errors in court records.

879.55  Correction of clerical errors in court records. Upon verified petition to a court by any person interested or his or her successor in title praying that clerical errors in its records be corrected as specified in the petition, the court shall order a hearing thereon. The hearing shall be held without notice or upon such notice as the court requires. If the court requires notice, it shall be given to those persons interested who will be affected by the change in the records. If on hearing the court finds its record incorrect as a result of clerical error, it shall make its record conform to the truth. The corrected record shall be as valid and binding as though correctly made and entered at the proper time.

879.55 History History: 1977 c. 449.



879.57 Special administrator; personal representative, guardian.

879.57  Special administrator; personal representative, guardian. If it is found by the court to be necessary to appoint a personal representative or guardian and there appears to be no person in the state to petition for the appointment or there appears to be no suitable person to be so appointed, the court shall, upon its own motion or upon the petition of any interested party, grant administration of an estate of a decedent or guardianship of the estate of a minor or individual who is adjudicated incompetent to the interested party or a special administrator, and he or she shall thereupon take possession of the estate and protect and preserve it, and proceed with the administration and with the care and management of the estate. The authority of a special administrator in the administration or guardianship may be revoked at any time upon the appointment and qualification of a personal representative or guardian, or when for any other cause the court deems it just or expedient. Revocation of authority does not invalidate the special administrator's acts performed prior to revocation and does not impair the special administrator's rights to receive from the estate his or her legal charges and disbursements, to be determined by the court.

879.57 History History: 1973 c. 90; 1977 c. 449; 2005 a. 387.



879.59 Compromises.

879.59  Compromises.

879.59(1)(1)  Between claimants; parties. The court may authorize personal representatives and trustees to adjust by compromise any controversy that may arise between different claimants to the estate or property in their hands to which agreement the personal representatives or trustees and all other parties in being who claim an interest in the estate and whose interests are affected by the proposed compromise shall be parties in person or by guardian as hereinafter provided.

879.59(2) (2) Between testate and intestate distributees; parties. The court also may authorize the person named to act as personal representative in one or more instruments purporting to be the last will and testament of a decedent, or the petitioners for administration with the will or wills annexed, to adjust by compromise any controversy that may arise between the persons claiming as devisees or legatees under the will or wills and the persons entitled to or claiming the estate of the deceased under the statutes regulating the descent and distribution of intestate estates, to which agreement or compromise the persons named to act as personal representatives or the petitioners for administration with will annexed, those claiming as devisees or legatees and those claiming the estate as intestate shall be parties, provided that persons named to act as personal representatives in any instrument who have renounced or shall renounce the right to act as personal representative and any person whose interest in the estate is unaffected by the proposed compromise shall not be required to be parties to the compromise.

879.59(3) (3) Parties subject to guardianship. Where a person subject to guardianship is a necessary party to a compromise under this section the person shall be represented in the proceedings by the person's guardian or by a special guardian appointed by the court, who shall in the name and on behalf of the party the guardian represents make all proper instruments necessary to carry into effect any compromise sanctioned by the court.

879.59(4) (4) Persons unknown or not in being. If it appears to the satisfaction of the court that the interests of persons unknown or the future contingent interests of persons not in being are or may be affected by the compromise, the court shall appoint some suitable person to represent those interests in the compromise and to make all proper instruments necessary to carry into effect any compromise sanctioned by the court. If by the terms of any compromise made under this section money or property is directed to be set apart or held for the benefit of or to represent the interest of persons subject to guardianship or persons unknown or unborn, the same may be deposited in any trust company, or any state or national bank within this state, authorized to exercise trust powers, or with a special administrator, and shall remain subject to the order of the court.

879.59(5) (5) Court approval required. An agreement of compromise made in writing under this section, if found by the court to be just and reasonable in its effects upon the interests in the estate or property of persons subject to guardianship, unknown persons, or the future contingent interests of persons not in being, is valid and binding upon such interests as well as upon the interests of adult persons of sound mind.

879.59(6) (6) Procedure. An application for the approval of a compromise under this section shall be made by verified petition, which shall set forth the provisions of any instrument or documents by virtue of which any claim is made to the property or estate in controversy and all facts relating to the claims of the various parties to the controversy and the possible contingent interests of persons not in being and all facts which make it proper or necessary that the proposed compromise be approved by the court. The court may entertain an application prior to the execution of the proposed compromise by all the parties required to execute it and may permit the execution by the necessary parties to be completed after the inception of the proceedings for approval thereof if the proposed compromise has been approved by the estate representatives described in subs. (1) and (2). The court shall inquire into the circumstances and make such order or decree as justice requires.

879.59 History History: 1973 c. 90; 1993 a. 486; 2001 a. 102.

879.59 Cross-reference Cross-reference: See s. 859.31 which provides for compromise of creditor's claims against the estate.

879.59 Annotation An alleged agreement of compromise will not be enforced if items are disputed and it is not agreed to in writing. Estate of McKillip, 53 Wis. 2d 202, 191 N.W.2d 856 (1971).

879.59 Annotation This section cannot be construed to require that all rights under a will be established and all claims be adjudicated before a compromise of claims is allowed, for that interpretation would not only narrow the area of controversy, eliminate the incentive to compromise, and destroy the purpose of avoiding the costs and risks of litigation, but ignore the right of executors to compromise controversies involving "persons claiming as devisees or legatees" and "persons entitled to or claiming the estate of the deceased" as heirs at law. Estate of Trojan, 53 Wis. 2d 293, 193 N.W.2d 8 (1971).

879.59 Annotation A guardian ad litem can execute a compromise agreement of his ward's claim in a will contest case when there was no general guardian. Estate of Trojan, 53 Wis. 2d 293, 193 N.W.2d 8 (1971).

879.59 Annotation The court had no authority to approve a stipulation under sub. (1) without the trustee's approval. In Matter of Estate of McCoy, 118 Wis. 2d 128, 345 N.W.2d 519 (Ct. App. 1984).



879.61 Discovery proceedings.

879.61  Discovery proceedings. Any personal representative or any person interested who suspects that any other person has concealed, stolen, conveyed or disposed of property of the estate; or is indebted to the decedent; possesses, controls or has knowledge of concealed property of the decedent; possesses, controls or has knowledge of writings which contain evidence of or tend to disclose the right, title, interest or claim of the decedent to any property; or possesses, controls or has knowledge of any will of the decedent, may file a petition in the court so stating. The court upon, such notice as it directs, may order the other person to appear before the court or a circuit court commissioner for disclosure, may subpoena witnesses and compel the production of evidence, and may make any order in relation to the matter as is just and proper.

879.61 History History: 1977 c. 449; 2001 a. 61.



879.63 Action by person interested to secure property for estate.

879.63  Action by person interested to secure property for estate. Whenever there is reason to believe that the estate of a decedent as set forth in the inventory does not include property which should be included in the estate, and the personal representative has failed to secure the property or to bring an action to secure the property, any person interested may, on behalf of the estate, bring an action in the court in which the estate is being administered to reach the property and make it a part of the estate. If the action is successful, the person interested shall be reimbursed from the estate for the reasonable expenses and attorney fee incurred by the person in the action as approved by the court but not in excess of the value of the property secured for the estate.

879.63 History History: 1993 a. 486.

879.63 Annotation Bringing an action under this section is not the exclusive remedy of a party challenging an omission from an inventory. In Matter of Estate of Ruediger, 83 Wis. 2d 109, 264 N.W.2d 604 (1978).

879.63 Annotation Deferred marital property under s. 861.02 (1) is property subject to administration for all purposes including the payment of claims under s. 879.63. In Matter of Estate of Moccero, 168 Wis. 2d 313, 483 N.W.2d 310 (Ct. App. 1992).



879.67 Out-of-state service on personal representative.

879.67  Out-of-state service on personal representative. If it is necessary to serve upon a personal representative any order, notice or process of the court, and service cannot be made in this state, service may be made under s. 801.11 (1) for the service of summons.

879.67 History History: Sup. Ct. Order, 67 Wis. 2d 585, 784 (1975); 1977 c. 449.



879.69 Court must rule on petition.

879.69  Court must rule on petition. When the personal representative petitions for a ruling or order in regard to any matter connected with the administration of the estate, the court, after hearing on notice under s. 879.03 shall make a ruling or grant or deny the petition by order.






881. Trust fund investments.

881.01 Uniform prudent investor act.

881.01  Uniform prudent investor act.

881.01(1) (1)  Definitions. In this section:

881.01(1)(a) (a) "Beneficiary" means any of the following:

881.01(1)(a)1. 1. With respect to a will, a beneficiary, as defined in s. 851.03.

881.01(1)(a)2. 2. With respect to a trust, a beneficiary, as defined in s. 701.0103 (3).

881.01(1)(a)3. 3. With respect to guardianship of the estate, a ward for whom a guardian of the estate has been appointed.

881.01(1)(a)4. 4. With respect to a conservatorship, a person for whose estate a conservator has been appointed.

881.01(1)(b) (b) "Fiduciary" means a personal representative, trustee, conservator, guardian of the estate, a directing party, as defined in s. 701.0103 (7), who has the power to direct the trustee's investment decisions, a trust protector, as defined in s. 701.0103 (31), who has a power exercisable in a fiduciary capacity over the investment of trust assets, and any other person to whom a court appoints a power over the investment of the assets of a decedent's estate, a trust, a conservatorship, or a guardianship of the estate.

Effective date text (a) "Beneficiary," with respect to a guardianship of the estate, means a ward for whom a guardian of the estate has been appointed and, with respect to a conservator, means a person for whose estate a conservator has been appointed.

Effective date text (b) "Fiduciary" means a personal representative, trustee, conservator, or guardian of the estate.

881.01(2) (2) Prudent investor rule.

881.01(2)(a)(a) Except as provided in s. 112.11 and except as otherwise provided in par. (b), a fiduciary who invests and manages assets owes a duty to the beneficiaries to comply with the prudent investor rule set forth in this section.

881.01(2)(b) (b) The prudent investor rule, a default rule, may be expanded, restricted, eliminated, or otherwise altered by the provisions of a will, trust, or court order. A fiduciary is not liable to a beneficiary to the extent that the fiduciary acted in reasonable reliance on the provisions of the will, trust, or court order.

881.01(3) (3) Standard of care; portfolio strategy; risk and return objectives.

881.01(3)(a)(a) A fiduciary shall invest and manage assets as a prudent investor would, by considering the purposes, terms, distribution requirements, and other circumstances of the estate, trust, conservatorship, or guardianship. In satisfying this standard, the fiduciary shall exercise reasonable care, skill, and caution.

881.01(3)(b) (b) A fiduciary's investment and management decisions about individual assets shall be evaluated, not in isolation but in the context of the portfolio as a whole and as a part of an overall investment strategy having risk and return objectives reasonably suited to the estate, trust, conservatorship, or guardianship.

881.01(3)(c) (c) Among circumstances that a fiduciary shall consider in investing and managing assets are those of the following that are relevant to the estate, trust, conservatorship, or guardianship or its beneficiaries:

881.01(3)(c)1. 1. General economic conditions.

881.01(3)(c)2. 2. The possible effect of inflation or deflation.

881.01(3)(c)3. 3. The expected tax consequences of investment decisions or strategies.

881.01(3)(c)4. 4. The role that each investment or course of action plays within the overall portfolio, which may include financial assets, interests in closely held enterprises, tangible and intangible personal property, and real property.

881.01(3)(c)5. 5. The expected total return from income and the appreciation of capital.

881.01(3)(c)6. 6. Other resources of the beneficiaries.

881.01(3)(c)7. 7. Needs for liquidity, regularity of income, and preservation or appreciation of capital.

881.01(3)(c)8. 8. An asset's special relationship or special value to the purposes of the estate, trust, conservatorship, or guardianship or to one or more of the beneficiaries.

881.01(3)(d) (d) A fiduciary shall make a reasonable effort to verify facts relevant to the investment and management of assets.

881.01(3)(e) (e) A fiduciary may invest in any kind of property or type of investment consistent with the standards of this section.

881.01(3)(f) (f) A fiduciary who has special skills or expertise, or who is named fiduciary in reliance upon the fiduciary's representation that the fiduciary has special skills or expertise, has a duty to use those special skills or expertise.

881.01(4) (4) Diversification.

881.01(4)(a)(a) General rule. A fiduciary shall diversify investments unless the fiduciary reasonably determines that because of special circumstances the purposes of the estate, trust, conservatorship, or guardianship are better served without diversifying.

881.01(4)(b) (b) Special rule for assets collected by a fiduciary.

881.01(4)(b)1.1. For purposes of this paragraph, an "asset that is collected by the fiduciary" means an asset that the fiduciary did not exercise discretion over to acquire or purchase.

881.01(4)(b)2. 2. Notwithstanding par. (a), a fiduciary may retain an asset that is collected by the fiduciary until the fiduciary reasonably determines that it is advisable to dispose of the asset. While the asset is being retained, the fiduciary has a duty to exercise discretion at reasonable intervals to determine the advisability of continuing to retain or disposing of the asset that was collected.

881.01(4)(b)3. 3. At any time while an asset that is collected by the fiduciary is being retained, a beneficiary may file an application with a court that has jurisdiction over the fiduciary to compel the fiduciary to sell the asset and invest the sale proceeds in accordance with this section.

881.01(4)(b)4. 4. If a beneficiary files an application under subd. 3., the court shall conduct a hearing after giving notice to all interested persons, as determined by the court. After the hearing, the court shall enter an order directing the fiduciary to retain or sell the asset that is being retained based on what the court finds to be in accordance with the terms and purposes of the estate, trust, conservatorship, or guardianship of the estate and the interests of the beneficiaries.

881.01(5) (5) Duties at inception. Within a reasonable time after accepting a fiduciary appointment or receiving assets, a fiduciary shall review the assets and make and implement decisions concerning the retention and disposition of assets, in order to bring the portfolio into compliance with the purposes, terms, distribution requirements, and other circumstances of the estate, trust, conservatorship, or guardianship and with the requirements of this section.

881.01(6) (6) Loyalty. A fiduciary shall invest and manage the assets solely in the interest of the beneficiaries.

881.01(7) (7) Impartiality. If an estate, trust, conservatorship, or guardianship has 2 or more beneficiaries, the fiduciary shall act impartially in investing and managing the assets, taking into account the differences between the interests of the beneficiaries.

881.01(8) (8) Investment costs. In investing and managing assets, a fiduciary may incur only costs that are appropriate and reasonable in relation to the assets, the purposes of the estate, trust, conservatorship, or guardianship, and the skills of the fiduciary.

881.01(9) (9) Reviewing compliance. Compliance with the prudent investor rule is determined in light of the facts and circumstances existing at the time of a fiduciary's decision or action and not by hindsight.

881.01(10) (10) Delegation of investment and management functions.

881.01(10)(a)(a) A fiduciary may delegate investment and management functions that a prudent fiduciary of similar skills could properly delegate under the circumstances. The fiduciary shall exercise reasonable care, skill, and caution in all of the following:

881.01(10)(a)1. 1. Selecting an agent.

881.01(10)(a)2. 2. Establishing the scope and terms of the delegation, consistent with the purposes and terms of the estate, trust, conservatorship, or guardianship.

881.01(10)(a)3. 3. Periodically reviewing the agent's actions to monitor the agent's performance and compliance with the terms of the delegation.

881.01(10)(b) (b) In performing a delegated function, an agent owes a duty to the estate, trust, conservatorship, or guardianship to exercise reasonable care to comply with the terms of the delegation.

881.01(10)(c) (c) A fiduciary who complies with the requirements of par. (a) is not liable to the beneficiaries or to the estate, trust, conservatorship, or guardianship for the decisions or actions of the agent to whom a function was delegated.

881.01(10)(d) (d) By accepting the delegation of a function from the fiduciary of an estate, trust, conservatorship, or guardianship that is subject to the law of this state, an agent submits to the jurisdiction of the courts of this state.

881.01(11) (11) Phrases invoking standard of this section. The following phrases or similar phrases in a will, trust, or court order, unless otherwise limited or modified, authorize any investment or strategy permitted under this section: "investments permissible by law for investment of trust funds"; "legal investments"; "authorized investments"; "using the judgment and care under the circumstances then prevailing that persons of prudence, discretion, and intelligence exercise in the management of their own affairs, not in regard to speculation but in regard to the permanent disposition of their funds, considering the probable income as well as the probable safety of their capital"; "prudent man rule"; "prudent trustee rule"; "prudent person rule"; and "prudent investor rule."

881.01(12) (12) Application to existing estates, trusts, conservatorships, and guardianships. This section applies to estates, trusts, conservatorships, and guardianships of the estate existing on, or created on or after, April 30, 2004. As applied to estates, trusts, conservatorships, and guardianships of the estate existing on April 30, 2004, this section governs only decisions or actions occurring after that date.

881.01(13) (13) Uniformity of application and construction. This section shall be applied and construed to effectuate its general purpose to make uniform the law with respect to the subject of this section among the states that have enacted this uniform legislation.

881.01 History History: 1971 c. 41 s. 8; Stats. 1971 s. 881.01; 1973 c. 85; 1975 c. 94 s. 91 (12); 1975 c. 200; 1983 a. 27; 1987 a. 220; 1989 a. 300; 1995 a. 225, 273; 2003 a. 264, 326; 2009 a. 33; 2013 a. 92.

881.01 Annotation An administrator's duty to manage an estate as a prudent person ordinarily includes a duty to reasonably invest estate funds not needed for claims or expenses. A court properly imposed a surcharge against an administrator who breached the duty by allowing estate funds to lie idle in noninterest bearing checking accounts. Estate of Kugler, 117 Wis. 2d 314, 344 N.W.2d 160 (1984).



881.015 Investment companies, investment trusts and collective investment vehicles.

881.015  Investment companies, investment trusts and collective investment vehicles.

881.015(1) (1) In this section:

881.015(1)(a) (a) "Collective investment vehicle" means an investment vehicle authorized for the collective investment of trust funds, including vehicles under 12 CFR 9.

881.015(1)(b) (b) "Investment company" means an open-end or closed-end management investment company registered under 15 USC 80a-1 to 80a-64.

881.015(1)(c) (c) "Investment trust" means an investment trust registered under 15 USC 80a-1 to 80a-64.

881.015(2) (2) In addition to other investments authorized by law for the investment of funds held by a fiduciary, or by the instrument governing the fiduciary relationship, a bank or trust company acting as a fiduciary, agent or otherwise may, in the exercise of its investment discretion or at the direction of another person authorized to direct investment of funds held by the bank or trust company as fiduciary, invest and reinvest in the securities of, or other interests in, an investment company, investment trust or collective investment vehicle, so long as the portfolio of the investment company, investment trust or collective investment vehicle consists of investments not prohibited by the governing instrument. In the absence of an express provision to the contrary, when a governing instrument directs or requires investment in obligations of the U.S. government or an agency of the U.S. government, a bank, trust company, trust department trustee or other fiduciary may invest in these obligations either directly or in the form of securities of, or other interests in, an investment company, investment trust or collective investment vehicle, if the portfolio of the investment company, investment trust or collective investment vehicle consists of obligations of the U.S. government or an agency of the U.S. government and repurchase agreements fully collateralized by these obligations.

881.015(3) (3) If the requirements of this subsection are met, a bank or trust company may invest or reinvest funds under sub. (2) in the securities of, or other interests in, an investment company, investment trust or collective investment vehicle, notwithstanding the fact that the bank or trust company or an affiliate of the bank or trust company provides services to the investment company, investment trust or collective investment vehicle such as those of an investment adviser, custodian, transfer agent, broker, registrar, paying agent, sponsor, distributor, administrator, manager or otherwise and receives compensation for those services. In order to invest or reinvest funds under sub. (2) in the securities of, or other interests in, the investment company, investment trust or collective investment vehicle for which the bank, trust company or affiliate provides services, the bank, trust company or affiliate shall disclose in writing the basis upon which any compensation for such services is calculated, whether expressed as a percentage of asset value or otherwise. The disclosure shall be made by prospectus, account statement or otherwise and shall be delivered, at least annually, to all persons to whom statements of account for the invested or reinvested funds are provided.

881.015 History History: 1995 a. 273.



881.016 Employees and agents of a fiduciary.

881.016  Employees and agents of a fiduciary. Unless prohibited by the terms of the instrument governing a fiduciary relationship, a fiduciary may employ attorneys, accountants, investment advisers, agents or other persons, even if they are associated with the fiduciary, to advise or assist the fiduciary in the performance of the fiduciary's duties. The fiduciary may act without independent investigation upon their recommendations or, instead of acting directly, employ one or more agents to perform any act of administration, whether or not discretionary. If the terms of the governing instrument do not address the authority of the fiduciary to delegate the fiduciary's duties, all of the following apply:

881.016(1) (1) The fiduciary may delegate some, but not all, of the fiduciary's duties to an agent.

881.016(2) (2) The employment of an agent by the fiduciary does not relieve the fiduciary of liability for acts of the agent that, if done by the fiduciary, would result in the liability of the fiduciary.

881.016(3) (3) The employment of an agent by a fiduciary does not relieve the fiduciary of the fiduciary's duty to use reasonable care in selecting and retaining the agent.

881.016 History History: 1995 a. 273.



881.02 Construction; court orders; written instruments.

881.02  Construction; court orders; written instruments. Nothing contained in this chapter shall be construed as authorizing any departure from, or variation of, the express terms or limitations set forth in any will, agreement, court order, or other instrument creating or defining the fiduciary's duties and powers.

881.02 History History: 1971 c. 41 ss. 8, 12; Stats. 1971 s. 881.02; 1995 a. 273; 2003 a. 264.



881.03 Jurisdiction of court.

881.03  Jurisdiction of court. Nothing contained in this chapter shall be construed to affect the power or jurisdiction of any court of the state of Wisconsin in respect to trusts and trustees, nor as restricting the power of a court of proper jurisdiction to permit a fiduciary to deviate from the terms of any will, agreement or other instrument relating to the acquisition, investment, reinvestment, exchange, retention, sale or management of fiduciary property.

881.03 History History: 1971 c. 41 s. 8; Stats. 1971 s. 881.03.



881.04 Investments under prior laws not affected.

881.04  Investments under prior laws not affected. Nothing contained in this chapter shall affect any investment made prior to the enactment hereof or any amendment hereof or affect any rights or interests established, accrued or created thereunder or affect any suit or action pending when this chapter or any amendment hereof becomes effective.

881.04 History History: 1971 c. 41 s. 8; Stats. 1971 s. 881.04.



881.05 Retention of securities by trustees.

881.05  Retention of securities by trustees.

881.05(1) (1) Unless the trust instrument or a court order specifically directs otherwise, a trustee shall not be required to dispose of any property, real or personal, or mixed, in the estate or trust, however acquired, until the trustee determines in the exercise of a sound discretion that it is advisable to dispose of the same; but nothing herein contained shall excuse the trustee from the duty to exercise discretion at reasonable intervals and to determine at such times the advisability of retaining or disposing of such property.

881.05(2) (2) Any heir or beneficiary shall have the right at any time to file an application with the court in which said estate or trust is being administered for the purpose of compelling the sale of such property so held, and to compel the investment of the proceeds in other investments which are in accordance with this chapter. Upon the filing of such application said court shall conduct a hearing, after giving to all persons interested in said estate or trust such notice as shall be designated by said court, and upon such hearing said court shall enter an order thereon directing the retention or sale of such property as may be for the best interests of said estate or trust.

881.05 History History: 1971 c. 41 s. 8; Stats. 1971 s. 881.05; 2013 a. 92.



881.06 Law governing existing instruments.

881.06  Law governing existing instruments. Subject to s. 881.01 (12), this chapter shall govern fiduciaries, including personal representatives, guardians of the estate, conservators, and trustees acting under wills, agreements, court orders, and other instruments now existing or hereafter made.

881.06 History History: 1971 c. 41 s. 8; Stats. 1971 s. 881.06; 1975 c. 200; 2003 a. 264.






882. Adoption of adults.

882.01 Adoption of adults.

882.01  Adoption of adults. An adult may be adopted by any other adult, who is a resident of this state.

882.01 History History: 1971 c. 41 s. 8; Stats. 1971 s. 882.01.



882.02 Consent.

882.02  Consent. The consent of the adult to be adopted and the consent of the spouse of the petitioner, if that spouse has not joined in the petition under s. 882.01, shall be filed in writing with the court.

882.02 History History: 1971 c. 41 ss. 8, 12; Stats. 1971 s. 882.02.



882.03 Jurisdiction and venue.

882.03  Jurisdiction and venue. The circuit court shall have jurisdiction to order an adoption. The petition shall be filed in the county where the petitioner resides.

882.03 History History: 1971 c. 41 s. 8; Stats. 1971 s. 882.03; 1977 c. 449 s. 497.



882.04 Hearing and order.

882.04  Hearing and order. After a hearing on the petition, which may be held in chambers and which shall be attended by the petitioner and the adult to be adopted, unless the court orders otherwise, and after such investigation as the court considers advisable, if the court finds that it is to the best interests of the persons involved, an order of adoption may be granted which shall have the same legal consequences as an order of adoption of a minor under ch. 48.

882.04 History History: 1971 c. 41 s. 8; Stats. 1971 s. 882.04.






885. Witnesses and oral testimony.

885.01 Subpoenas, who may issue.

885.01  Subpoenas, who may issue. The subpoena need not be sealed, and may be signed and issued as follows:

885.01(1) (1) By any judge or clerk of a court or court commissioner or municipal judge, within the territory in which the officer or the court of which he or she is the officer has jurisdiction, to require the attendance of witnesses and their production of lawful instruments of evidence in any action, matter or proceeding pending or to be examined into before any court, magistrate, officer, arbitrator, board, committee or other person authorized to take testimony in the state.

885.01(2) (2) By the attorney general or any district attorney or person acting in his or her stead, to require the attendance of witnesses, in behalf of the state, in any court or before any magistrate and from any part of the state.

885.01(3) (3) By the chairperson of any committee of any county board, town board, common council or village board to investigate the affairs of the county, town, city or village, or the official conduct or affairs of any officer thereof.

885.01(4) (4) By any arbitrator, coroner, medical examiner, board, commission, commissioner, examiner, committee or other person authorized to take testimony, or by any member of a board, commission, authority or committee which is authorized to take testimony, within their jurisdictions, to require the attendance of witnesses, and their production of documentary evidence before them, respectively, in any matter, proceeding or examination authorized by law; and likewise by the secretary of revenue and by any agent of the department of agriculture, trade and consumer protection.

885.01(5) (5) By the department of children and families or a county child support agency under s. 59.53 (5) in the administration of ss. 49.145, 49.19, 49.22, 49.46, 49.47, and 49.471 and programs carrying out the purposes of 7 USC 2011 to 2029.

885.01 History History: 1971 c. 164; 1973 c. 272, 305, 336; 1977 c. 29 s. 1650m (4); 1977 c. 305; 1979 c. 34; 1989 a. 56; 1993 a. 486; 1997 a. 191; 2007 a. 20.

885.01 Cross-reference Cross-reference: See s. 805.07 concerning issuance of subpoenas by attorneys of record.

885.01 Annotation A taxpayer subpoenaed by the department of revenue has limited discovery rights. State v. Beno, 99 Wis. 2d 77, 298 N.W.2d 405 (Ct. App. 1980).

885.01 Annotation A school board may issue a subpoena to compel the attendance of a witness at an expulsion hearing. Racine Unified School District v. Thompson, 107 Wis. 2d 657, 321 N.W.2d 334 (Ct. App. 1982).

885.01 Annotation A John Doe judge has exclusive authority to subpoena witnesses in a John Doe proceeding based upon the language of s. 968.26. Hipp v. Circuit Court for Milwaukee County, 2008 WI 67, 310 Wis. 2d 342, 750 N.W.2d 873, 07-0230.

885.01 Annotation A subpoenaed witness must attend a continued or postponed hearing and remain in attendance until excused. 68 Atty. Gen. 251.



885.02 Form of subpoena.

885.02  Form of subpoena.

885.02(1)(1) The subpoena may be in the following form:

Subpoena

State of Wisconsin

.... County

The State of Wisconsin, To ....:

You are hereby required to appear before .... (designating the court, officer or person and place of appearance), on the .... day of ...., at .... o'clock in the .... noon of that day, to give evidence in a certain cause then and there to be tried between ...., plaintiff, and ...., defendant, on the part of the .... (or to give evidence in the matter [state sufficient to identify the matter or proceeding in which the evidence is to be given] then and there to be heard, on the part of ....). Failure to appear may result in punishment for contempt which may include monetary penalties, imprisonment and other sanctions.

Given under my hand this .... day of ...., .... (year)

....(Give official title)

885.02(2) (2) For a subpoena requiring the production of materials, the following or its equivalent may be added to the foregoing form (immediately before the attestation clause): and you are further required to bring with you the following papers and documents (describing them as accurately as possible).

885.02 History History: 1977 c. 305; 1979 c. 110; 1985 a. 332; 1987 a. 155; 1997 a. 250.



885.03 Service of subpoena.

885.03  Service of subpoena. Any subpoena may be served by any person by exhibiting and reading it to the witness, or by giving the witness a copy thereof, or by leaving such copy at the witness's abode.

885.03 History History: 1993 a. 486.



885.04 Municipal judge; subpoena served in state.

885.04  Municipal judge; subpoena served in state. A subpoena to require attendance before a municipal judge may be served anywhere in the state if authorized by the municipal judge, and shall require the attendance of any witness so served.

885.04 History History: 1977 c. 305.

885.04 Annotation This section does not authorize a municipal court to subpoena persons outside of the state; thus the court cannot order an out of state defendant to appear in person. There is no inherent authority in the court authorizing such an order. City of Sun Prairie v. Davis, 226 Wis. 2d 738, 595 N.W.2d 635 (1999), 97-1651.



885.05 Witness and interpreter fees.

885.05  Witness and interpreter fees. The fees of witnesses and interpreters are prescribed in s. 814.67.

885.05 History History: 1981 c. 317.



885.06 Witness' fees, prepayment.

885.06  Witness' fees, prepayment.

885.06(1) (1) Except when subpoenaed on behalf of the state, of a municipality in a forfeiture action, or of an indigent respondent in a paternity proceeding, no person is required to attend as a witness in any civil action, matter or proceeding unless witness fees are paid or tendered, in cash or by check, share draft or other draft, to the person for one day's attendance and for travel.

885.06(2) (2) No witness on behalf of the state in any civil action, matter or proceeding, on behalf of either party in any criminal action or proceeding, on behalf of a municipality in a forfeiture action or on behalf of an indigent respondent in a paternity proceeding shall be entitled to any fee in advance, but shall be obliged to attend upon the service of a subpoena as therein lawfully required.

885.06 History History: 1983 a. 368, 447, 538; 1987 a. 201.

885.06 Annotation A "witness on behalf of the state" is one who is expected to provide relevant testimony or evidence for the state. The witness may be hostile to the state. State v. Kielisch, 123 Wis. 2d 125, 365 N.W.2d 904 (Ct. App. 1985).



885.07 State witnesses in civil actions and municipal witnesses in forfeiture actions, how paid.

885.07  State witnesses in civil actions and municipal witnesses in forfeiture actions, how paid. Every witness on behalf of the state in any civil action or proceeding may file with the clerk of the court where the same is pending the witness's affidavit of attendance and travel, and the witness's fees shall, upon the certificate of such clerk, countersigned by the attorney general, district attorney, or acting state's attorney, be paid out of the state treasury, and shall be charged to the legal expense appropriation to the attorney general. In forfeiture actions by municipalities the clerk shall tax witness fees; however witness fees for police officers of any such municipality when collected shall be paid by the clerk to the treasurer of the municipality.

885.07 History History: 1993 a. 486.



885.08 State witnesses in criminal cases, how paid.

885.08  State witnesses in criminal cases, how paid. The fees of witnesses on the part of the state in every criminal action or proceeding, and of every person who is committed to jail in default of security for the person's appearance as a witness, shall be paid by the county in which the action or proceeding is had. The clerk of the court upon proof of the witness's or committed person's attendance, travel or confinement shall give each such witness or person a certificate of the number of days' attendance or confinement, the number of miles traveled, and the amount of compensation due the witness or committed person, which certificate shall be receipted for by such witness or person, and the county treasurer shall pay the amount thereof on surrender of the certificate.

885.08 History History: 1993 a. 486.

885.08 Cross-reference Cross-reference: For fees of expert witnesses, see s. 971.16 (1).



885.09 Compensation of nonresident or indigent witness.

885.09  Compensation of nonresident or indigent witness. If a witness attends a court of record in behalf of the state and it appears that the witness came from outside this state or is indigent, the court may order that the witness be paid a specific reasonable sum for expenses and attendance, in lieu of fees. The clerk shall give a certificate for the sum, with a copy of the order affixed, and the certificate shall be paid as other court certificates are paid.

885.09 History History: 1987 a. 403.



885.10 Witness for indigent respondent or defendant.

885.10  Witness for indigent respondent or defendant. Upon satisfactory proof of the financial inability of the respondent or defendant to procure the attendance of witnesses for his or her defense, the judge or supplemental court commissioner, in any paternity proceeding or criminal action or proceeding, or in any other case in which the respondent or defendant is represented by the state public defender or by assigned counsel under s. 977.08, to be tried or heard before him or her, may direct the witnesses to be subpoenaed as he or she determines is proper and necessary, upon the respondent's or defendant's oath or affidavit or that of the respondent's or defendant's attorney. Witnesses so subpoenaed shall be paid their fees in the manner that witnesses for the state therein are paid. Determination of indigency, in full or in part, under s. 977.07 is proof of the respondent's or defendant's financial inability to procure the attendance of witnesses for his or her defense.

885.10 History History: 1977 c. 305; 1983 a. 377, 447, 538; 1985 a. 135; 2001 a. 61.



885.11 Disobedient witness.

885.11  Disobedient witness.

885.11(1) (1)  Damages recoverable. If any person obliged to attend as a witness shall fail to do so without any reasonable excuse, the person shall be liable to the aggrieved party for all damages occasioned by such failure, to be recovered in an action.

885.11(2) (2) Attendance compelled. Every court, in case of unexcused failure to appear before it, may issue an attachment to bring such witness before it for the contempt, and also to testify.

885.11(3) (3) Punishment in courts. Inexcusable failure to attend any court of record is a contempt of the court, punishable by a fine not exceeding $200.

885.11(4) (4) Same. Unexcused failure to attend a court not of record shall be a contempt, and the witness shall be fined all the costs of the witness's apprehension, unless the witness shall show reasonable cause for his or her failure; in which case the party procuring the witness to be apprehended shall pay said costs.

885.11(5) (5) Striking out pleading. If any party to an action or proceeding shall unlawfully refuse or neglect to appear or testify or depose therein, either within or without the state, the court may, also, strike out the party's pleading, and give judgment against the party as upon default or failure of proof.

885.11 History History: 1987 a. 155; 1993 a. 486.

885.11 Cross-reference Cross-reference: See also s. 804.12 (4) regarding failure to appear at deposition.

885.11 Annotation Sub. (5) is broad enough to include the failure to produce documents at a discovery examination, but a party cannot delay 7 years before making the motion to strike the pleading. "Unlawfully" means without legal excuse, which must be determined at a hearing. Gipson Lumber Co. v. Schickling, 56 Wis. 2d 164, 201 N.W.2d 500 (1972).

885.11 Annotation The trial court did not abuse its discretion in dismissing a plaintiff's complaint for failure to comply with a discovery order. Furrenes v. Ford Motor Co. 79 Wis. 2d 260, 255 N.W.2d 511 (1977).



885.12 Coercing witnesses before officers and boards.

885.12  Coercing witnesses before officers and boards. If any person, without reasonable excuse, fails to attend as a witness, or to testify as lawfully required before any arbitrator, coroner, medical examiner, board, commission, commissioner, examiner, committee, or other officer or person authorized to take testimony, or to produce a book or paper which the person was lawfully directed to bring, or to subscribe the person's deposition when correctly reduced to writing, any judge of a court of record or a circuit court commissioner in the county where the person was obliged to attend may, upon sworn proof of the facts, issue an attachment for the person, and unless the person shall purge the contempt and go and testify or do such other act as required by law, may commit the person to close confinement in the county jail until the person shall so testify or do such act, or be discharged according to law. The sheriff of the county shall execute the commitment.

885.12 History History: 1973 c. 272; 1993 a. 486; 2001 a. 61.

885.12 Cross-reference Cross-reference: See s. 785.06.



885.14 Disclosure of information and sources by news person.

885.14  Disclosure of information and sources by news person.

885.14(1)(1)  Definition. In this section, "news person" means any of the following:

885.14(1)(a) (a) Any business or organization that, by means of print, broadcast, photographic, mechanical, electronic, or other medium, disseminates on a regular and consistent basis news or information to the public, including a newspaper, magazine, or other periodical; book publisher; news agency; wire service; radio or television station or network; cable or satellite network, service, or carrier; or audio or audiovisual production company; and a parent, subsidiary, division, or affiliate of any of these businesses or organizations.

885.14(1)(b) (b) Any person who is or has been engaged in gathering, receiving, preparing, or disseminating news or information to the public for an entity described in par. (a), including any person supervising or assisting the person in gathering, receiving, preparing, or disseminating such news or information.

885.14(2) (2) Subpoenas issued to news person.

885.14(2)(a)(a) Prohibition. Except as provided in par. (b), no person having the power to issue a subpoena may issue a subpoena compelling a news person to testify about or produce or disclose any of the following that is obtained or prepared by the news person in the news person's capacity in gathering, receiving, or preparing news or information for potential dissemination to the public:

885.14(2)(a)1. 1. The identity of a confidential source of any news or information.

885.14(2)(a)2. 2. Any information that would tend to identify the confidential source of any news or information.

885.14(2)(a)3. 3. Any news or information obtained or prepared in confidence by the news person.

885.14(2)(a)4. 4. Any news, information, or identity of any source of any news or information that is not described in subd. 1., 2., or 3.

885.14(2)(b) (b) Procedure before courts. Subject to par. (c), a circuit court may issue a subpoena to compel a news person to testify about or disclose or produce any news, information, or identity of any source as specified in par. (a) 4. if the court finds, after notice to and an opportunity to be heard by the news person that the person requesting the subpoena established, based on information obtained from a person other than the news person, one of the following by clear and convincing evidence:

885.14(2)(b)1. 1. In a criminal prosecution or investigation that there are reasonable grounds to believe that a crime has occurred.

885.14(2)(b)2. 2. In a civil action or proceeding that the complaint states a claim upon which relief may be granted.

885.14(2)(c) (c) A circuit court may issue a subpoena under par. (b) only if all of the following conditions are met:

885.14(2)(c)1. 1. The news, information, or identity of the source is highly relevant to the investigation, prosecution, action, or proceeding.

885.14(2)(c)2. 2. The news, information, or identity of the source is necessary to the maintenance of a party's claim, defense, or to the proof of an issue material to the investigation, prosecution, action, or proceeding.

885.14(2)(c)3. 3. The news, information, or identity of the source is not obtainable from any alternative source for the investigation, prosecution, action, or proceeding.

885.14(2)(c)4. 4. There is an overriding public interest in the disclosure of the news, information, or identity of the source.

885.14(3) (3) Subpoenas issued to persons other than news persons. No person having the power to issue a subpoena may issue a subpoena to compel a person other than a news person to testify about or produce or disclose, information, records, or communications relating to a business transaction between that person and the news person if the purpose of the subpoena is to discover any of the items listed in sub. (2) (a) 1. to 3.

885.14(4) (4) Distribution. A disclosure to another person or dissemination to the public of news, information, or the identity of a source as described in sub. (2) (a) 1. to 4. by a news person does not constitute a waiver of the protection from compelled disclosure under sub. (2) or (3).

885.14(5) (5) Inadmissibility. Any news, information, records, communications, or the identity of a source of any news or information obtained in violation of this section are inadmissible for any purpose in any judicial, legislative, or administrative action, proceeding, or hearing.

885.14 History History: 2009 a. 400.



885.15 Immunity.

885.15  Immunity.

885.15(1)(1) No person may be excused from attending, testifying or producing books, papers, and documents before any court in a prosecution under s. 134.05 on the ground or for the reason that the testimony or evidence required of him or her may tend to incriminate him or her, or to subject him or her to a penalty or forfeiture. No person who testifies or produces evidence in obedience to the command of the court in the prosecution may be liable to any suit or prosecution, civil or criminal, for or on account of testifying or producing evidence; provided, that no person may be exempted from prosecution and punishment for perjury committed in so testifying.

885.15(2) (2) The immunity provided under sub. (1) is subject to the restrictions under s. 972.085.

885.15 History History: 1989 a. 122.



885.16 Transactions with deceased or insane persons.

885.16  Transactions with deceased or insane persons. No party or person in the party's or person's own behalf or interest, and no person from, through or under whom a party derives the party's interest or title, shall be examined as a witness in respect to any transaction or communication by the party or person personally with a deceased or insane person in any civil action or proceeding, in which the opposite party derives his or her title or sustains his or her liability to the cause of action from, through or under such deceased or insane person, or in any action or proceeding in which such insane person is a party prosecuting or defending by guardian, unless such opposite party shall first, in his or her own behalf, introduce testimony of himself or herself or some other person concerning such transaction or communication, and then only in respect to such transaction or communication of which testimony is so given or in respect to matters to which such testimony relates. And no stockholder, officer or trustee of a corporation in its behalf or interest, and no stockholder, officer or trustee of a corporation from, through or under whom a party derives the party's interest or title, shall be so examined, except as aforesaid.

885.16 History History: 1993 a. 486

885.16 Annotation Under the dead man's statute if an objection properly made is overruled, the objecting counsel can cross-examine without risk of waiving the objection. However, if an examination exceeds the scope of the direct examination by questions "beyond the scope," and the examiner elicits the very information sought to excluded, such examination "beyond the scope" constitutes a waiver of the objection. Estate of Molay, 46 Wis. 2d 450, 175 N.W.2d 254 (1970).

885.16 Annotation While the benefit of the dead man's statute is waived when the opposite party opens the door, waiver is not effected when testimony elicited from an interested survivor established only independent facts made up of physical actions of the parties and no inquiry was made into what, if anything, actually transpired between the decedent and the interested survivor with regard to these actions. Johnson v. Mielke, 49 Wis. 2d 60, 181 N.W.2d 503 (1970).

885.16 Annotation A widow, sued on a note as comaker with her husband, cannot exclude testimony as to transactions with her deceased husband on the ground that her husband had acted as her agent in the transaction when no evidence of agency was presented. Keller Implement Co. v. Eiting, 52 Wis. 2d 460, 190 N.W.2d 508 (1971).

885.16 Annotation An attorney who drew a will directing that he be retained to probate the estate was not barred from testifying by this section. Casper v. McDowell, 58 Wis. 2d 82, 205 N.W.2d 753 (1973).

885.16 Annotation An interested person may testify as to overhearing a conversation the deceased had with 2 other persons, also since deceased, while the witness was in another room. Estate of Nale, 61 Wis. 2d 654, 213 N.W.2d 552 (1974).

885.16 Annotation A company waived the protection of the statute when it presented a principal stockholder's widow as a witness. Younger v. Rosenow Paper & Supply Co. 63 Wis. 2d 548, 217 N.W.2d 841 (1974).

885.16 Annotation In a petition for proof of heirship by the natural son of the deceased and a cross-petition by the deceased's niece and nephew alleging that the son had been adopted by his aunt, testimony by the cross-petitioner's mother, a sister-in-law of the deceased, as to conversations with the deceased were not precluded by this section because she did not stand to gain or lose from the direct legal operation and the effect of the judgment, and her interest in a judgment in favor of her children was too remote and speculative to bring her within the statute's restrictions. Estate of Komarr, 68 Wis. 2d 473, 228 N.W.2d 681 (1975).

885.16 Annotation The protection of the dead man's statute was waived when counsel objected to the admissibility of evidence rather than to the competency of the witness. In Matter of Estate of Reist, 91 Wis. 2d 209, 281 N.W.2d 86 (1979).

885.16 Annotation Deposition questions about a transaction with the decedent did not result in a total waiver of the dead man's statute for purposes of trial. In Matter of Estate of Vorel, 105 Wis. 2d 112, 312 N.W.2d 850 (Ct. App. 1981).

885.16 Annotation The core meaning of this section is that it disqualifies a witness to a transaction or communication with a decedent from testifying about that transaction or communication in his or her favor, or in the favor of any party to the case claiming under the witness. The statute does not preclude an opposing party from calling adversely a witness to a communication or transaction with a decedent. A witness to a communication or transaction with the decedent may not proclaim himself or herself to be incompetent to testify under the statute if no other party makes that objection. Bell v. Neugart, 2002 WI App 180, 256 Wis. 2d 969, 650 N.W.2d 52, 01-2533.

885.16 Annotation Under ch. 766, the marital property act, in any claim for unpaid wages a non-wage earning spouse has the same interest in the potential income as the spouse who earned the wages. In the case of an unrepaid loan of marital property each spouse would have the same ownership interest. To the extent both spouses have the same ownership interest in the property that gives rise to an action, and the same right to control and manage that property, each spouse's interest in the outcome of the litigation is as present, certain, and vested and each is barred form testifying regarding the transaction. Gerczak v. Gerczak, 2005 WI App 168, 285 Wis. 2d 397, 702 N.W.2d 72, 05-0070.

885.16 Annotation Established Wisconsin law recognizing that the testimony of a drafting attorney as to the statements made to him or her by the testator is admissible on the question of intent once such extrinsic evidence becomes admissible. Czaplewski v. Shepherd, 2012 WI App 116, 344 Wis. 2d 440, 823 N.W.2d 523, 11-2521.

885.16 Annotation The core meaning of this section is that it disqualifies a witness to a transaction or communication with a decedent from testifying about that transaction or communication in his or her favor, or in favor of any party to the case claiming under the witness. A witness's interest must be present, certain, and vested, not just a remote or contingent interest. Because any interest in avoiding a threat of malpractice, real or imagined, would be a remote or contingent interest, the trial court properly exercised its discretion in permitting an attorney who drafted a will to testify about the testator's intent. Czaplewski v. Shepherd, 2012 WI App 116, 344 Wis. 2d 440, 823 N.W.2d 523, 11-2521.

885.16 Annotation A "transaction" under this section means a "mutual transaction between the deceased and the surviving party, one in which they both actively participate." The statute does not bar a witness from testifying as to his or her observations and description of an event or a physical situation, if such testimony does not involve a mutual transaction in which the deceased actively participated. Rutter v. Copper, 2012 WI App 128, 344 Wis. 2d 596, 824 N.W.2d 885, 12-0025.

885.16 Annotation "Communication," as used in this section, includes statements made to a deceased, irrespective of whether or how the deceased responded. Informing a person about what that person is doing is an effort to communicate something, and so the dead man's statute prohibits testimony about that communication. Rutter v. Copper, 2012 WI App 128, 344 Wis. 2d 596, 824 N.W.2d 885, 12-0025.

885.16 Annotation Current law expresses disdain for the dead man's statute and requires courts to construe it narrowly and restrict its application whenever possible. Havlicek/Fleisher Enterprise, Inc. v. Bridgeman, 788 F. Supp. 389 (1992).

885.16 Annotation In order to render a witness incompetent under this section, a party must show: 1) a transaction or communication between the decedent and the witness; 2) the witness has an interest in the matter at hand; and 3) the liability or cause of action of the party advocating incompetency arose through, from, or under the deceased. Schimpf v. Gerald, Inc. 52 F. Supp. 2d 976 (1999).

885.16 Annotation The Wisconsin Deadman's Statute: The Last Surviving Vestige of an Abandoned Common Law Rule. Stevens. 82 MLR 281 (1998).

885.16 Annotation The Deadman's Statutes: Who is an Interested Party in Wisconsin? Dibley. 87 MLR 1025 (2004).

885.16 Annotation Raising the dead man's statute in federal court. Pendleton. Wis. Law. March 1990.



885.17 Transactions with deceased agent.

885.17  Transactions with deceased agent. No party, and no person from, through, or under whom a party derives the party's interest or title, may be examined as a witness in respect to any transaction or communication by the party or person personally with an agent of the adverse party or an agent of the person from, through, or under whom such adverse party derives his or her interest or title, if the agent is dead, mentally ill, or adjudicated incompetent as a witness, unless the opposite party shall first be examined or some other witness in his or her behalf examined in respect to some transaction or communication between the agent and the other party or person; or unless the testimony of the agent, at any time taken, be first read or given in evidence by the opposite party; and then, in either case respectively, only in respect to such the transaction or communication of which testimony is so given or to the matters to which the testimony relates.

885.17 History History: 1993 a. 486; 2005 a. 387.

885.17 Annotation The dead man's statute is not available to benefit the automobile insurer of a corporation concerning a transaction whereby an officer-agent accepted title of his wife's automobile for the corporation, since the insurer did not derive its interest "from, through or under" the corporation by virtue of its contract to insure. Knutson v. Mueller, 68 Wis. 2d 199, 228 N.W.2d 342 (1975).

885.17 Annotation Employees of a party, including corporate employees, are not within the disqualification imposed by this section. Hunzinger Construction Co. v. Granite Resources Corp. 196 Wis. 2d 327, 538 N.W.2d 804 (Ct. App. 1995), 94-1626.



885.205 Privileged communications.

885.205  Privileged communications. No dean of men, dean of women or dean of students at any institution of higher education in this state, or any school psychologist at any school in this state, shall be allowed to disclose communications made to such dean or psychologist or advice given by such dean or psychologist in the course of counseling a student, or in the course of investigating the conduct of a student enrolled at such university or school, except:

885.205(1) (1) This prohibition may be waived by the student.

885.205(2) (2) This prohibition does not include communications which such dean needs to divulge for the dean's own protection, or the protection of those with whom the dean deals, or which were made to the dean for the express purpose of being communicated to another, or of being made public.

885.205(3) (3) This prohibition does not extend to a criminal case when such dean has been regularly subpoenaed to testify.

885.205 History History: 1993 a. 486.



885.23 Genetic tests in civil actions.

885.23  Genetic tests in civil actions. Whenever it is relevant in a civil action to determine the parentage or identity of any child, person or corpse, the court, by order, shall direct any party to the action and any person involved in the controversy to submit to one or more genetic tests as provided in s. 767.84. The results of the tests shall be receivable as evidence in any case where exclusion from parentage is established or where a probability of parentage is shown to exist. Whenever the court orders the genetic tests and one of the parties refuses to submit to the tests that fact shall be disclosed upon trial.

885.23 History History: 1979 c. 352; 1995 a. 100; 2005 a. 443 s. 265.

885.23 Annotation Section 767.80 (1) does not permit a man alleging he is the father to bring a paternity action for the sole purpose of establishing paternity of a stillborn so that he may bring a wrongful death action. The proper vehicle for determining parentage is a motion by the father under this section for a determination of parentage within the pending wrongful death action. Shannon E. T. v. Alicia M. V.M. 2007 WI 29, 299 Wis. 2d 601, 728 N.W.2d 636, 05-0077.



885.235 Chemical tests for intoxication.

885.235  Chemical tests for intoxication.

885.235(1) (1) In this section:

885.235(1)(a) (a) "Alcohol concentration" means the number of grams of alcohol in 100 milliliters of a person's blood or the number of grams of alcohol in 210 liters of a person's breath.

885.235(1)(b) (b) "Controlled substance" has the meaning specified in s. 961.01 (4).

885.235(1)(bd) (bd) "Controlled substance analog" has the meaning given in s. 961.01 (4m).

885.235(1)(c) (c) "Drug" has the meaning specified in s. 450.01 (10).

885.235(1)(d) (d) "Restricted controlled substance" means any of the following:

885.235(1)(d)1. 1. A controlled substance included in schedule I under ch. 961 other than a tetrahydrocannabinol.

885.235(1)(d)2. 2. A controlled substance analog, as defined in s. 961.01 (4m), of a controlled substance described in subd. 1.

885.235(1)(d)3. 3. Cocaine or any of its metabolites.

885.235(1)(d)4. 4. Methamphetamine.

885.235(1)(d)5. 5. Delta-9-tetrahydrocannabinol.

885.235(1g) (1g) In any action or proceeding in which it is material to prove that a person was under the influence of an intoxicant or had a prohibited alcohol concentration or a specified alcohol concentration while operating or driving a motor vehicle or, if the vehicle is a commercial motor vehicle, on duty time, while operating a motorboat, except a sailboat operating under sail alone, while operating a snowmobile, while operating an all-terrain vehicle or utility terrain vehicle or while handling a firearm, evidence of the amount of alcohol in the person's blood at the time in question, as shown by chemical analysis of a sample of the person's blood or urine or evidence of the amount of alcohol in the person's breath, is admissible on the issue of whether he or she was under the influence of an intoxicant or had a prohibited alcohol concentration or a specified alcohol concentration if the sample was taken within 3 hours after the event to be proved. The chemical analysis shall be given effect as follows without requiring any expert testimony as to its effect:

885.235(1g)(a) (a) The fact that the analysis shows that the person had an alcohol concentration of more than 0.0 but less than 0.08 is relevant evidence on the issue of being under the combined influence of alcohol and a controlled substance, a controlled substance analog or any other drug, but, except as provided in par. (d) or sub. (1m), is not to be given any prima facie effect.

885.235(1g)(b) (b) Except with respect to the operation of a commercial motor vehicle as provided in par. (d), the fact that the analysis shows that the person had an alcohol concentration of more than 0.04 but less than 0.08 is relevant evidence on the issue of intoxication or an alcohol concentration of 0.08 or more but is not to be given any prima facie effect.

885.235(1g)(c) (c) The fact that the analysis shows that the person had an alcohol concentration of 0.08 or more is prima facie evidence that he or she was under the influence of an intoxicant and is prima facie evidence that he or she had an alcohol concentration of 0.08 or more.

885.235(1g)(d) (d) The fact that the analysis shows that the person had an alcohol concentration of 0.04 or more is prima facie evidence that he or she was under the influence of an intoxicant with respect to operation of a commercial motor vehicle and is prima facie evidence that he or she had an alcohol concentration of 0.04 or more.

885.235(1k) (1k) In any action or proceeding in which it is material to prove that a person had a detectable amount of a restricted controlled substance in his or her blood while operating or driving a motor vehicle or, if the vehicle is a commercial motor vehicle, on duty time, while operating a motorboat, except a sailboat operating under sail alone, while operating a snowmobile, while operating an all-terrain vehicle or utility terrain vehicle, or while handling a firearm, if a chemical analysis of a sample of the person's blood shows that the person had a detectable amount of a restricted controlled substance in his or her blood, the court shall treat the analysis as prima facie evidence on the issue of the person having a detectable amount of a restricted controlled substance in his or her blood without requiring any expert testimony as to its effect.

885.235(1m) (1m) In any action under s. 23.33 (4c) (a) 3., 30.681 (1) (bn), 346.63 (2m) or (7), or 350.101 (1) (c), evidence of the amount of alcohol in the person's blood at the time in question, as shown by chemical analysis of a sample of the person's blood or urine or evidence of the amount of alcohol in the person's breath, is admissible on the issue of whether he or she had an alcohol concentration in the range specified in s. 23.33 (4c) (a) 3., 30.681 (1) (bn), 346.63 (2m), or 350.101 (1) (c) or an alcohol concentration above 0.0 under s. 346.63 (7) if the sample was taken within 3 hours after the event to be proved. The fact that the analysis shows that the person had an alcohol concentration of more than 0.0 but not more than 0.08 is prima facie evidence that the person had an alcohol concentration in the range specified in s. 23.33 (4c) (a) 3., 30.681 (1) (bn), 346.63 (2m), or 350.101 (1) (c) or an alcohol concentration above 0.0 under s. 346.63 (7).

885.235(2) (2) The concentration of alcohol in the blood shall be taken prima facie to be three-fourths of the concentration of alcohol in the urine.

885.235(3) (3) If the sample of breath, blood or urine was not taken within 3 hours after the event to be proved, evidence of the amount of alcohol in the person's blood or breath as shown by the chemical analysis is admissible only if expert testimony establishes its probative value and may be given prima facie effect only if the effect is established by expert testimony.

885.235(4) (4) The provisions of this section relating to the admissibility of chemical tests for alcohol concentration or intoxication or for determining whether a person had a detectable amount of a restricted controlled substance in his or her blood shall not be construed as limiting the introduction of any other competent evidence bearing on the question of whether or not a person was under the influence of an intoxicant, had a detectable amount of a restricted controlled substance in his or her blood, had a specified alcohol concentration, or had an alcohol concentration in the range specified in s. 23.33 (4c) (a) 3., 30.681 (1) (bn), 346.63 (2m) or 350.101 (1) (c).

885.235 History History: 1971 c. 40; 1973 c. 102; 1981 c. 20, 184; 1983 a. 74, 459; 1985 a. 146 s. 8; 1985 a. 331, 337; 1987 a. 3, 399; 1989 a. 105; 1991 a. 277; 1995 a. 436, 448; 1997 a. 35, 198; 2003 a. 30, 97; 2005 a. 8; 2011 a. 208.

885.235 Annotation A blood sample taken under s. 346.71 (2) and forwarded to the department of transportation is admissible in evidence. Luedtke v. Shedivy, 51 Wis. 2d 110, 186 N.W.2d 220 (1971).

885.235 Annotation Administration of a blood or breath test does not violate a defendant's privilege against self-incrimination. State v. Driver, 59 Wis. 2d 35, 207 N.W.2d 850 (1973).

885.235 Annotation When blood alcohol content is tested under statutory procedures, results of the test are mandatorily admissible. The physical sample tested is not evidence intended, required, or even susceptible of being produced by the state under s. 971.23 (4) and (5). State v. Ehlen, 119 Wis. 2d 451, 351 N.W.2d 503 (1984).

885.235 Annotation Failure to timely notify a person of the right to an alternative blood test for intoxication does not affect the presumption of validity for a properly given blood test and is not grounds for suppressing the test results. County of Dane v. Granum, 203 Wis. 2d 252, 551 N.W.2d 859 (Ct. App. 1996), 95-3470.



885.237 Presumptions as to operation and registration of motor vehicle.

885.237  Presumptions as to operation and registration of motor vehicle.

885.237(1) (1) The fact that a motor vehicle is located on a highway, as defined in s. 340.01 (22), is prima facie evidence, for purposes of ch. 341, that the motor vehicle has been operated on a highway by the owner.

885.237(2) (2) Notwithstanding s. 341.04, the fact that an automobile or motor truck having a registered weight of 8,000 pounds or less is located on a highway, as defined in s. 340.01 (22), and is not displaying valid registration plates, a temporary operation plate or other evidence of registration as provided under s. 341.18 (1) is prima facie evidence, for purposes of ch. 341, that the vehicle is an unregistered or improperly registered vehicle. This subsection does not apply to violations of ordinances enacted under s. 341.65, but this subsection does apply to violations of ordinances enacted under s. 341.65, 2003 stats.

885.237 History History: 1991 a. 233; 1997 a. 27; 1999 a. 80; 2005 a. 185.



885.24 Actions for public moneys, immunity.

885.24  Actions for public moneys, immunity.

885.24(1) (1) No witness or party in an action brought upon the bond of a public officer, or in an action by the state or any municipality to recover public money received by or deposited with the defendant, or in any action, proceeding or examination, instituted by or in behalf of the state or any municipality, involving the official conduct of any officer thereof, may be excused from testifying on the ground that his or her testimony may expose him or her to prosecution for any crime or forfeiture. No person may be prosecuted or subjected to any penalty or forfeiture for or on account of testifying or producing evidence, documentary or otherwise, in the action, proceeding or examination, except a prosecution for perjury committed in giving the testimony.

885.24(2) (2) The immunity provided under sub. (1) is subject to the restrictions under s. 972.085.

885.24 History History: 1989 a. 122.



885.25 State actions vs. corporations or limited liability companies.

885.25  State actions vs. corporations or limited liability companies.

885.25(1)(1) No corporation or limited liability company shall be excused from producing books, papers, tariffs, contracts, agreements, records, files or documents, in its possession, or under its control, in obedience to the subpoena of any court or officer authorized to issue subpoenas, in any civil action which is now or hereafter may be pending, brought by the state against it to recover license fees, taxes, penalties or forfeitures, or to enforce forfeitures, on the ground or for the reason that the testimony or evidence, documentary or otherwise, required of it, may subject it to a penalty or forfeiture, or be excused from making a true answer under oath, by and through its properly authorized officer or agent, when required by law to make such answer to any pleading in any such civil action upon any such ground or for such reason.

885.25(2) (2) No officer, clerk, agent, employee or servant of any corporation or limited liability company in any such action may be excused from attending or testifying or from producing books, papers, tariffs, contracts, agreements, records, files or documents, in his or her possession or under his or her control, in obedience to the subpoena of any court in which any such civil action is pending or before any officer or court empowered or authorized to take deposition or testimony in any such action, in obedience to the subpoena of the officer or court, or of any officer or court empowered to issue a subpoena in that behalf, on the ground or for the reason that the testimony or evidence, documentary or otherwise, required of him or her, may tend to incriminate him or her or subject him or her to a penalty or a forfeiture, but no such officer, clerk, agent, employee or servant shall be prosecuted, or subjected to any penalty or forfeiture, for or on account of testifying or producing evidence, documentary or otherwise, before the court or officer, or any court or officer empowered to issue subpoena in that behalf, or in any such case or proceeding except a prosecution for perjury or false swearing in giving the testimony.

885.25(2m) (2m) The immunity provided under sub. (2) is subject to the restrictions under s. 972.085.

885.25(3) (3) In case of the failure or neglect of any corporation or limited liability company, or of any such officer, clerk, agent, employee or servant, to produce any such book, paper, tariff, contract, agreement, record, file or document, secondary evidence of the contents of any or either of the same may be given, and such secondary evidence shall be of the same force and effect as the original.

885.25 History History: 1989 a. 122; 1993 a. 112.

885.25 Annotation Since the immunity that attaches under sub. (2) or s. 77.61 (12), is merely coextensive with a defendant's rights against self-incrimination, which does not attach to the records of a corporation, a defendant's claim of immunity for delivering corporate records has no merit. State v. Alioto, 64 Wis. 2d 354, 219 N.W.2d 585 (1974).



885.285 Settlement and advance payment of claim for damages.

885.285  Settlement and advance payment of claim for damages.

885.285(1)(1) No admission of liability shall be inferred from the following:

885.285(1)(a) (a) A settlement with or any payment made to an injured person, or to another on behalf of any injured person, or any person entitled to recover damages on account of injury or death of such person; or

885.285(1)(b) (b) A settlement with or any payment made to a person or on the person's behalf to another for injury to or destruction of property.

885.285(2) (2) Any settlement or payment under sub. (1) is not admissible in any legal action unless pleaded as a defense.

885.285(3) (3) Any settlement or advance payment under sub. (1) shall be credited against any final settlement or judgment between the parties. Upon motion to the court in the absence of the jury and on submission of proper proof prior to entry of judgment on a verdict, the court shall apply the provisions of s. 895.045 and then shall reduce the amount of the damages so determined by the amount of the payments made. Any rights of contribution between joint tort-feasors shall be determined on the amount of the verdict prior to reduction because of a settlement or advance payment.

885.285(4) (4) The period fixed for the limitation for the commencement of actions shall be as provided by s. 893.12.

885.285 History History: 1975 c. 327, 421; 1979 c. 323.

885.285 Annotation A property payment under s. 885.285 (1) extends the limitation under s. 893.12, but only if made within the 3-year limit of s. 893.54 (1). Abraham v. Milwaukee Mutual Insurance Co. 115 Wis. 2d 678, 341 N.W.2d 414 (Ct. App. 1983).

885.285 Annotation To be a payment under s. 885.285 that will toll or extend the statute of limitations, a payment must be related to fault or liability. Gurney v. Heritage Mutual Insurance Co. 188 Wis. 2d 68, 523 N.W.2d 193 (Ct. App. 1994).

885.285 Annotation The waiver by the defendant medical provider in a medical malpractice action of the copayment portion of the amount due for the plaintiff's medical treatment did not constitute a payment under s. 885.285 or 893.12. Young v. Aurora Medical Center, 2004 WI App 71, 272 Wis. 2d 300, 679 N.W.2d 549, 03-0224.



885.365 Recorded telephone conversation.

885.365  Recorded telephone conversation.

885.365(1) (1) Evidence obtained as the result of the use of voice recording equipment for recording of telephone conversations, by way of interception of a communication or in any other manner, shall be totally inadmissible in the courts of this state in civil actions, except as provided in ss. 968.28 to 968.37.

885.365(2) (2) Subsection (1) shall not apply where:

885.365(2)(a) (a) Such recording is made in a manner other than by interception and the person whose conversation is being recorded is informed at that time that the conversation is being recorded and that any evidence thereby obtained may be used in a court of law; or such recording is made through a recorder connector provided by the telecommunications utility as defined in s. 196.01 (10) or a telecommunications carrier as defined in s. 196.01 (8m) in accordance with its tariffs and which automatically produces a distinctive recorder tone that is repeated at intervals of approximately 15 seconds;

885.365(2)(b) (b) The recording is made by a telecommunications utility as defined in s. 196.01 (10), a telecommunications carrier as defined in s. 196.01 (8m) or its officers or employees for the purpose of or incident to the construction, maintenance, conduct or operation of the services and facilities of such public utilities, or to the normal use by such public utilities of the services and facilities furnished to the public by such public utility; or

885.365(2)(c) (c) The recording is made by a fire department or law enforcement agency to determine violations of, and in the enforcement of, s. 941.13.

885.365 History History: 1971 c. 40 s. 93; 1977 c. 173 s. 168; 1985 a. 297; 1987 a. 399; 1993 a. 496.



885.37 Interpreters in municipal courts and administrative agency contested cases.

885.37  Interpreters in municipal courts and administrative agency contested cases.

885.37(1) (1)

885.37(1)(b) (b) If a municipal court has notice that a person who is a juvenile or parent subject to ch. 938, or who is a witness in a proceeding under ch. 938, has a language difficulty because of the inability to speak or understand English, has a hearing impairment, is unable to speak or has a speech defect, the court shall make a factual determination of whether the language difficulty or the hearing or speaking impairment is sufficient to prevent the individual from communicating with his or her attorney, reasonably understanding the English testimony or reasonably being understood in English. If the court determines that an interpreter is necessary, the court shall advise the person that he or she has a right to a qualified interpreter and that, if the person cannot afford one, an interpreter will be provided for him or her at the public's expense. Any waiver of the right to an interpreter is effective only if made voluntarily in person, in open court and on the record.

885.37(2) (2) A municipal court may authorize the use of an interpreter in actions or proceedings in addition to those specified in sub. (1) (b).

885.37(3) (3)

885.37(3)(a)(a) In this subsection:

885.37(3)(a)1. 1. "Agency" includes any official, employee or person acting on behalf of an agency.

885.37(3)(a)2. 2. "Contested case" means a proceeding before an agency in which, after a hearing required by law, substantial interests of any party to the proceeding are determined or adversely affected by a decision or order in the proceeding and in which the assertion by one party of any such substantial interest is denied or controverted by another party to the proceeding.

885.37(3)(b) (b) In any administrative contested case proceeding before a state, county or municipal agency, if the agency conducting the proceeding has notice that a party to the proceeding has a language difficulty because of the inability to speak or understand English, has a hearing impairment, is unable to speak or has a speech defect, the agency shall make a factual determination of whether the language difficulty or hearing or speaking impairment is sufficient to prevent the party from communicating with others, reasonably understanding the English testimony or reasonably being understood in English. If the agency determines that an interpreter is necessary, the agency shall advise the party that he or she has a right to a qualified interpreter. After considering the party's ability to pay and the other needs of the party, the agency may provide for an interpreter for the party at the public's expense. Any waiver of the right to an interpreter is effective only if made at the administrative contested case proceeding.

885.37(3m) (3m) Any agency may authorize the use of an interpreter in a contested case proceeding for a person who is not a party but who has a substantial interest in the proceeding.

885.37(4) (4)

885.37(4)(a)(a) The necessary expense of furnishing an interpreter for an indigent person in a municipal court shall be paid by the municipality.

885.37(4)(b) (b) The necessary expense of furnishing an interpreter for an indigent party under sub. (3) shall be paid by the unit of government for which the proceeding is held.

885.37(4)(c) (c) The court or agency shall determine indigency under this section.

885.37(5) (5)

885.37(5)(a)(a) If a municipal court under sub. (1) (b) or (2) or an agency under sub. (3) decides to appoint an interpreter, the court or agency shall follow the applicable procedure under par. (b) or (c).

885.37(5)(b) (b) The department of health services shall maintain a list of qualified interpreters for use with persons who have hearing impairments. The department shall distribute the list, upon request and without cost, to courts and agencies who must appoint interpreters. If an interpreter needs to be appointed for a person who has a hearing impairment, the court or agency shall appoint a qualified interpreter from the list. If no listed interpreter is available or able to interpret, the court or agency shall appoint as interpreter another person who is able to accurately communicate with and convey information to and receive information from the hearing-impaired person.

885.37(5)(c) (c) If an interpreter needs to be appointed for a person with an impairment or difficulty not covered under par. (b), the court or agency may appoint any person the court or agency decides is qualified.

885.37 History History: Sup. Ct. Order, 67 Wis. 2d 585, 760 (1975); 1975 c. 106, 199; Stats. 1975 s. 885.37; 1985 a. 266; 1987 a. 27; 1995 a. 27 ss. 7207 to 7209, 9126 (19); 1995 a. 77; 2001 a. 16; 2007 a. 20 s. 9121 (6) (a).

885.37 Annotation A court has notice of a language difficulty when it becomes aware that a defendant's difficulty with English may impair his or her ability to communicate with counsel, to understand testimony, or to be understood in English and does not hinge on a request from counsel for an interpreter. State v. Yang, 201 Wis. 2d 725, 549 N.W.2d 769 (Ct. App. 1996), 95-0583.

885.37 Annotation The hearing on the accommodation should precede the substantive hearing. Strook v. Kedinger, 2009 WI App 31, 316 Wis. 2d 548, 766 N.W.2d 219, 07-2898.



885.38 Interpreters in circuit and appellate courts.

885.38  Interpreters in circuit and appellate courts.

885.38(1)(1) In this section:

885.38(1)(a) (a) "Court proceeding" means any proceeding before a court of record.

885.38(1)(b) (b) "Limited English proficiency" means any of the following:

885.38(1)(b)1. 1. The inability, because of the use of a language other than English, to adequately understand or communicate effectively in English in a court proceeding.

885.38(1)(b)2. 2. The inability, due to a speech impairment, hearing loss, deafness, deaf-blindness, or other disability, to adequately hear, understand, or communicate effectively in English in a court proceeding.

885.38(1)(c) (c) "Qualified interpreter" means a person who is able to do all of the following:

885.38(1)(c)1. 1. Readily communicate with a person who has limited English proficiency.

885.38(1)(c)2. 2. Orally transfer the meaning of statements to and from English and the language spoken by a person who has limited English proficiency in the context of a court proceeding.

885.38(1)(c)3. 3. Readily and accurately interpret for a person who has limited English proficiency, without omissions or additions, in a manner that conserves the meaning, tone, and style of the original statement, including dialect, slang, and specialized vocabulary.

885.38(2) (2) The supreme court shall establish the procedures and policies for the recruitment, training, and certification of persons to act as qualified interpreters in a court proceeding and for the fees imposed for the training and certification, and for the coordination, discipline, retention, and training of those interpreters. Any fees collected under this subsection shall be credited to the appropriation under s. 20.680 (2) (gc).

885.38(3) (3)

885.38(3)(a)(a) If the court determines that the person has limited English proficiency and that an interpreter is necessary, the court shall advise the person that he or she has the right to a qualified interpreter at the public's expense if the person is one of the following:

885.38(3)(a)1. 1. A party in interest.

885.38(3)(a)2. 2. A witness, while testifying in a court proceeding.

885.38(3)(a)3. 3. An alleged victim, as defined in s. 950.02 (4).

885.38(3)(a)4. 4. A parent or legal guardian of a minor party in interest or the legal guardian of a party in interest.

885.38(3)(a)5. 5. Another person affected by the proceedings, if the court determines that the appointment is necessary and appropriate.

885.38(3)(b) (b) The court may appoint more than one qualified interpreter in a court proceeding when necessary.

885.38(3)(c) (c) If a person with limited English proficiency, as defined in sub. (1) (b) 2., is part of a jury panel in a court proceeding, the court shall appoint a qualified interpreter for that person.

885.38(3)(d) (d) If a person with limited English proficiency requests the assistance of the clerk of circuit courts regarding a legal proceeding, the clerk may provide the assistance of a qualified interpreter to respond to the person's inquiry.

885.38(3)(e) (e) A qualified interpreter appointed under this subsection may, with the approval of the court, provide interpreter services outside the court room that are related to the court proceedings, including during court-ordered psychiatric or medical exams or mediation.

885.38(3)(f) (f) A court may authorize the use of a qualified interpreter in actions or proceedings in addition to those specified in par. (a).

885.38(4) (4)

885.38(4)(a)(a) The court may accept the waiver of the right to a qualified interpreter by a person with limited English proficiency at any point in the court proceeding if the court advises the person of the nature and effect of the waiver and determines on the record that the waiver has been made knowingly, intelligently, and voluntarily.

885.38(4)(b) (b) At any point in the court proceeding, for good cause, the person with limited English proficiency may retract his or her waiver and request that a qualified interpreter be appointed.

885.38(5) (5) Every qualified interpreter, before commencing his or her duties in a court proceeding, shall take a sworn oath that he or she will make a true and impartial interpretation. The supreme court may approve a uniform oath for qualified interpreters.

885.38(6) (6) Any party to a court proceeding may object to the use of any qualified interpreter for good cause. The court may remove a qualified interpreter for good cause.

885.38(7) (7) The delay resulting from the need to locate and appoint a qualified interpreter may constitute good cause for the court to toll the time limitations in the court proceeding.

885.38(8) (8)

885.38(8)(a)(a) Except as provided in par. (b), the necessary expenses of providing qualified interpreters to persons with limited English proficiency under this section shall be paid as follows:

885.38(8)(a)1. 1. The county in which the circuit court is located shall pay the expenses in all proceedings before a circuit court and when the clerk of circuit court uses a qualified interpreter under sub. (3) (d). The county shall be reimbursed as provided in s. 758.19 (8) for expenses paid under this subdivision.

885.38(8)(a)2. 2. The court of appeals shall pay the expenses in all proceedings before the court of appeals.

885.38(8)(a)3. 3. The supreme court shall pay the expenses in all proceedings before the supreme court.

885.38(8)(b) (b) The state public defender shall pay the expenses for interpreters assisting the state public defender in representing an indigent person in preparing for court proceedings.

885.38 History History: 2001 a. 16; 2003 a. 33; 2007 a. 20.

885.38 Annotation A court has notice of a language difficulty when it becomes aware that a defendant's difficulty with English may impair his or her ability to communicate with counsel, to understand testimony, or to be understood in English and does not hinge on a request from counsel for an interpreter. State v. Yang, 201 Wis. 2d 725, 549 N.W.2d 769 (Ct. App. 1996), 95-0583.

885.38 Annotation When an accused requires an interpreter and witnesses are to testify in a foreign language, the better practice may be to have 2 interpreters, one for the accused and one for the court. State v. Santiago, 206 Wis. 2d 3, 556 N.W.2d 687 (1996), 94-1200.

885.38 Annotation Fair trials require comprehension of the spoken word by parties, witnesses, and fact-finders. A witness's comprehension affects the analysis of whether a trial court cut off cross-examination prematurely. State v. Yang, 2006 WI App 48, 290 Wis. 2d 235, 712 N.W.2d 400, 05-0817.

885.38 Annotation The legislature intended for the courts to provide necessary interpreters for both the hearing impaired and for those of limited English proficiency regardless of their ability to pay. Courts may not tax the parties for these costs. OAG 9-08.

885.38 Annotation Injustice in any Language: the Need for Improved Standards Governing Courtroom Interpretation in Wisconsin. Pantoga. 82 MLR 601 (1999).

885.38 Annotation Se Habla Everything: The Right to an Impartial, Qualified Interpreter. Araiza. Wis. Law. Sept. 1997.

885.38 Annotation New Interpreter Code of Ethics. Lamelas. Wis. Law. March 2003.



885.40 Applicability.

885.40  Applicability. Sections 885.40 to 885.47 apply to all trial courts of record in this state in the receipt and utilization of testimony and other evidence recorded on videotape and to the review of cases on appeal where the record on appeal contains testimony or other evidence recorded on videotape. These sections are not intended to preclude or limit the presentation of evidence by other technical procedures.

885.40 History History: Sup. Ct. Order, 67 Wis. 2d vii (1975).

885.40 Annotation Sections 885.40 to 885.47 did not apply to police videotape of a drunk driver. State v. Haefer, 110 Wis. 2d 381, 328 N.W.2d 894 (Ct. App. 1982).

885.40 Annotation Legal applications of videotape. Benowitz, 1974 WBB No. 3.



885.41 Definitions.

885.41  Definitions.

885.41(1)(1)  Videotaping. Videotaping is a visual or simultaneous audiovisual electronic recording.

885.41(2) (2) Operator. Operator means a person trained to operate video equipment and may be an official qualified under s. 804.03.

885.41 History History: Sup. Ct. Order, 67 Wis. 2d vii (1975); 1987 a. 403.



885.42 When available.

885.42  When available.

885.42(1)(1)  Depositions. Any deposition may be recorded by audiovisual videotape without a stenographic transcript. Any party to the action may arrange at the party's expense to have a simultaneous stenographic record made. Except as provided by ss. 885.40 to 885.47, ch. 804 governing the practice and procedure in depositions and discovery shall apply.

885.42(2) (2) Other evidence. Such other evidence as is appropriate may be recorded by videotape and be presented at a trial. The court may direct a party or the court reporter to prepare a transcript of an audio or audiovisual recording presented under this subsection in accordance with SCR 71.01 (2) (e).

885.42(3) (3) Entire trial testimony and evidence. All trial proceedings, including evidence in its entirety, may be presented at a trial by videotape upon the approval of all parties and the trial judge. In determining whether to approve a videotape trial, the trial judge, after consultation with counsel, shall consider the cost involved, the nature of the action, and the nature and amount of testimony. The trial judge shall fix a date prior to the date of trial when all recorded testimony must be filed with the clerk of court.

885.42(4) (4) Trial record. At trial, videotape depositions shall be reported unless accompanied with a certified transcript submitted in accordance with SCR 71.01 (2) (d).

885.42 History History: Sup. Ct. Order, 67 Wis. 2d 585, xii (1975); 1975 c. 218; 1987 a. 403; Sup. Ct. Order No. 10-06, 2010 WI 128, 329 Wis. 2d xxvii.

885.42 Annotation Sub. (2). This subsection anticipates that certain other evidence, such as the scene of an accident or the lifestyle of an accident victim, may be presented at trial by means of videotape. This provision would also allow the majority of a trial to be conducted by means of videotape.

885.42 Annotation Sub. (3). This subsection would authorize an entire videotape trial in Wisconsin. Such a trial could only occur upon the approval of all parties and the presiding judge. Appropriate safeguards are included to ensure that this provision would be used only when clearly appropriate. Procedure for a videotape trial is subject to agreement among the parties and the court.

885.42 Annotation Sub. (4). This subsection establishes that matters presented by videotape at trial are made a part of the trial record in anticipation of a possible appeal. [Re Order effective Jan. 1, 1976]



885.43 Notice of videotape deposition.

885.43  Notice of videotape deposition. Every notice for the taking of a videotape deposition and subpoena for attendance at such deposition shall state that the deposition is to be visually recorded and preserved pursuant to the provisions of ss. 885.44 and 885.46.

885.43 History History: Sup. Ct. Order, 67 Wis. 2d 585, xii (1975); Sup. Ct. Order, 141 Wis. 2d xxv. (1987)



885.44 Videotape deposition procedure.

885.44  Videotape deposition procedure.

885.44(1) (1)  Official. Videotape depositions may be taken by persons authorized by s. 804.03.

885.44(2) (2) Required information. The deposition shall begin by the operator stating on camera:

885.44(2)(a) (a) The operator's name and business address;

885.44(2)(b) (b) The name and business address of the operator's employer;

885.44(2)(c) (c) The date, time and place of the deposition;

885.44(2)(d) (d) The caption of the case;

885.44(2)(e) (e) The name of the witness; and

885.44(2)(f) (f) The party on whose behalf the deposition is being taken. Counsel shall identify themselves on camera. The person before whom the deposition is taken shall then identify himself or herself and swear or affirm the witness on camera. At the conclusion of the deposition the operator shall state on camera that the deposition is concluded. When the length of the deposition requires the use of more than one tape, the end of each tape and the beginning of each succeeding tape shall be announced on camera by the operator.

885.44(3) (3) Camera. More than one camera may be used, either in sequence or simultaneously.

885.44(4) (4) Timing of deposition. The deposition shall be timed by a date-time generator which shall show continually each hour, minute and second of each tape of the deposition.

885.44(5) (5) Objections. Objections may be made as provided in s. 804.05 (4) (b).

885.44(6) (6) Submission to witness. After a videotape deposition is taken, submission of the videotape to the witness for examination is deemed waived unless such submission is requested by the witness.

885.44(7) (7) Certification of original videotape deposition. The official before whom the videotape deposition is taken shall cause a written certification to be attached to the original videotape. The certification shall state that the witness was fully sworn or affirmed by the official and that the videotape is a true record of the testimony given by the witness. If the witness has not waived the right to a showing and examination of the videotape deposition, the witness shall also sign the certification.

885.44(8) (8) Certification of edited videotape deposition. The official who edits an original videotape deposition shall attach a written certification to the edited copy of the videotape deposition. The certification shall state that the editing complies with the rulings of the court and that the original videotape deposition has not been affected by the editing process.

885.44(9) (9) Motions on objections. Motions for ruling upon objections shall be made with the court within 30 days of recording of the videotape deposition or within a reasonable time stipulated by the parties.

885.44(11) (11) Ruling on objections. In ruling on objections the court may view the entire videotape or pertinent parts thereof, listen to an audiotape of the videotape sound track, or direct the objecting party to file a partial transcript. The court shall make written rulings on objections and an order for editing. Copies of the court's rulings and order for editing shall be sent to the parties and the objecting witness.

885.44(12) (12) Editing alternatives.

885.44(12)(a)(a) The original videotape shall not be affected by any editing process. In its order for editing the court may do any of the following:

885.44(12)(a)1. 1. Order the official to keep the original videotape intact and make an edited copy of the videotape that deletes all references to objections and objectionable material.

885.44(12)(a)2. 2. Order the person showing the original videotape at trial to suppress the objectionable audio portions of the videotape.

885.44(12)(a)3. 3. Order the person showing the original videotape at trial to suppress the objectionable audio and video portions of the videotape.

885.44(12)(b) (b) If the court enters an order under par. (a) 2., it shall, in jury trials, instruct the jury to disregard the video portions of the presentation when the audio portion is suppressed.

885.44(12)(c) (c) If the court enters an order under par. (a) 3., it shall, in jury trials, instruct the jury to disregard any deletions apparent in the playing of the videotape.

885.44(13) (13) Copying and transcribing.

885.44(13)(a)(a) Upon the request of any party or other person authorized by the court, the official shall provide, at the cost of the party or person, a copy of a deposition in the form of a videotape, a written transcript, or an audio recording.

885.44(13)(b) (b) When an official makes a copy of the videotape deposition in the form of a videotape or audio recording, the official shall attach a written certification to the copy. The certification shall state that the copy is a true record of the videotape testimony of the witness.

885.44(13)(c) (c) When an official makes a copy of the videotape deposition in the form of a written transcript, the official shall attach a written certification and serve the transcript pursuant to s. 804.05 (7).

885.44(14) (14) Objections at trial. Objections made at trial which have not been waived or previously raised and ruled upon shall be made before the videotape deposition is presented. The trial judge shall rule on such objections prior to the presentation of the videotape. If an objection is sustained, that portion of the videotape containing the objectionable testimony shall be deleted in the manner provided in sub. (12).

885.44 History History: Sup. Ct. Order, 67 Wis. 2d vii, xiii (1975); 1975 c. 218; Sup. Ct. Order, 141 Wis. 2d xxxvi; 1999 a. 85.

885.44 Annotation Sub. (6) contemplates that, as with regular depositions, the large majority of witnesses at a videotape deposition do not desire to review the deposition upon its completion.

885.44 Annotation Subs. (7) and (8) set out the procedure for certification of a videotape deposition. Certification by the official taking the deposition must also be made of a copy or audio recording of a videotape deposition and of an edited version of a deposition.

885.44 Annotation Sub. (9) allows for an expansion of time for motions on videotape objections if the parties stipulate to the additional time.

885.44 Annotation Sub. (11) requires that any editing of a videotape deposition required by a court ruling favorably on an objection can only be done by a court order. It also requires that the parties and the objecting witness receive copies of both the court's ruling on objections and order for editing.

885.44 Annotation Sub. (12) sets out the alternatives that the court may use in ordering editing of a videotape deposition. It is included to facilitate the most expeditious and least expensive method of editing.

885.44 Annotation Sub. (13). Access to videotape recordings after filing is by court order and subject to terms prescribed by the court in order to protect the integrity of such recordings.

885.44 Annotation Sub. (14). Objections to a videotape deposition not previously resolved that are made at trial must be made prior to the actual showing of the videotape at the trial. This procedure assures timely raising of objections. [Re Order effective Jan. 1, 1976]



885.45 Videotape costs; depositions and trials.

885.45  Videotape costs; depositions and trials.

885.45(1)(1) The expense of videotape as a material shall be borne by the proponent.

885.45(2) (2) The reasonable expense of recording testimony on videotape shall be costs in the action.

885.45(3) (3) The expense of playing the videotape recording at trial shall be borne by the proponent of the testimony. If the proponent is entitled to costs, the expense under this subsection shall be costs in the action, not to exceed for each witness or expert witness the maximum allowable cost for witness fees under ss. 814.04 (2) and 814.67 (1) (b) and (c).

885.45(4) (4) The expense of an audio reproduction of the videotape recording sound track used by the court in ruling on objections shall be costs in the action.

885.45(5) (5) The expense of playing the videotape recording for the purpose of ruling upon objections shall be borne by one or more parties as apportioned by the court in an equitable manner. If the party bearing the expense is entitled to costs, the expense under this subsection shall be costs in the action in an amount determined by the court.

885.45(6) (6) The expense of producing the edited version of the videotape recording shall be costs in the action, provided that the expense of the videotape, as a material, shall be borne by the proponent of the testimony.

885.45(7) (7) The expense of a copy of the videotape recording and the expense of an audiotape recording of the videotape sound track shall be borne by the party requesting the copy.

885.45 History History: Sup. Ct. Order, 67 Wis. 2d vii (1975); 1983 a. 256.



885.46 Videotape custody and preservation.

885.46  Videotape custody and preservation. The official shall maintain secure and proper storage of the original videotape recording and any edited videotape recording until:

885.46(1) (1) The final disposition of the cause where no trial is had;

885.46(2) (2) The expiration of the appeal period following trial, provided no appeal is taken;

885.46(3) (3) The final determination of the cause if an appeal is taken.

885.46 History History: Sup. Ct. Order, 67 Wis. 2d 585, vii (1975); Sup. Ct. Order, 141 Wis. 2d xxxv (1987).

885.46 Annotation Sub. (2). Release of videotape recordings may be done only by order of the court. Such release may only occur after completion of the proceeding for which the videotape has been used. [Re Order effective Jan. 1, 1976]



885.47 Videotape playback equipment.

885.47  Videotape playback equipment.

885.47(1) (1)  Playback equipment. Each court may establish rules providing for the availability of playback or reproducing equipment. Such rules shall provide for an adequately trained operator. Minimum playback equipment shall be a videotape player of a commonly available type and one monitor having at least a 14 inch diagonal screen. Color equipment is not required. If a party uses videotape which is not compatible with the available playback equipment, the party shall furnish playback equipment or convert the videotape to a format compatible with the available playback equipment at the party's expense, which shall not be chargeable as costs.

885.47 History History: Sup. Ct. Order, 67 Wis. 2d xiii (1975); 1975 c. 218; Sup. Ct. Order, 101 Wis. 2d xi (1981); Sup. Ct. Order, 141 Wis. 2d xxxv (1987).



885.50 Statement of intent.

885.50  Statement of intent.

885.50(1) (1) It is the intent of the Supreme Court that videoconferencing technology be available for use in the circuit courts of Wisconsin to the greatest extent possible consistent with the limitations of the technology, the rights of litigants and other participants in matters before the courts, and the need to preserve the fairness, dignity, solemnity, and decorum of court proceedings. Further, it is the intent of the Supreme Court that circuit court judges be vested with the discretion to determine the manner and extent of the use of videoconferencing technology, except as specifically set forth in this subchapter.

885.50(2) (2) In declaring this intent, the Supreme Court finds that careful use of this evolving technology can make proceedings in the circuit courts more efficient and less expensive to the public and the participants without compromising the fairness, dignity, solemnity, and decorum of these proceedings. The Supreme Court further finds that an open-ended approach to the incorporation of this technology into the court system under the supervision and control of judges, subject to the limitations and guidance set forth in this subchapter, will most rapidly realize the benefits of videoconferencing for all concerned.

885.50(3) (3) In declaring this intent, the Supreme Court further finds that improper use of videoconferencing technology, or use in situations in which the technical and operational standards set forth in this subchapter are not met, can result in abridgement of fundamental rights of litigants, crime victims, and the public, unfair shifting of costs, and loss of the fairness, dignity, solemnity, and decorum of court proceedings that is essential to the proper administration of justice.

885.50 History History: Sup. Ct. Order No. 07-12, 2008 WI 37, 305 Wis. 2d xli.

885.50 Annotation This subchapter is not intended to give circuit court judges the authority to compel county boards to acquire, maintain or replace videoconferencing equipment. Rather, it is intended to provide courts with authority and guidance in the use of whatever videoconferencing equipment might be made available to them.

885.50 Annotation Bridging the Distance: Videoconferencing in Wisconsin Circuit Courts. Leineweber. Wis. Law. July 2008.



885.52 Definitions.

885.52  Definitions. In this subchapter:

885.52(1) (1) "Circuit court" includes proceedings before circuit court judges and commissioners, and all references to circuit court judges include circuit court commissioners.

885.52(2) (2) "Participants" includes litigants, counsel, witnesses while on the stand, judges, and essential court staff, but excludes other interested persons and the public at large.

885.52(3) (3) "Videoconferencing" means an interactive technology that sends video, voice, and data signals over a transmission circuit so that two or more individuals or groups can communicate with each other simultaneously using video monitors.

885.52 History History: Sup. Ct. Order No. 07-12, 2008 WI 37, 305 Wis. 2d xli.



885.54 Technical and operational standards.

885.54  Technical and operational standards.

885.54(1)(1) Videoconferencing technology used in circuit court proceedings shall meet the following technical and operational standards:

885.54(1)(a) (a) Participants shall be able to see, hear, and communicate with each other.

885.54(1)(b) (b) Participants shall be able to see, hear, and otherwise observe any physical evidence or exhibits presented during the proceeding.

885.54(1)(c) (c) Video and sound quality shall be adequate to allow participants to observe the demeanor and non-verbal communications of other participants and to clearly hear what is taking place in the courtroom to the same extent as if they were present in the courtroom.

885.54(1)(d) (d) Parties and counsel at remote locations shall be able, upon request, to have the courtroom cameras scan the courtroom so that remote participants may observe other persons present and activities taking place in the courtroom during the proceedings.

885.54(1)(e) (e) In matters set out in par. (g), counsel for a defendant or respondent shall have the option to be physically present with the client at the remote location, and the facilities at the remote location shall be able to accommodate counsel's participation in the proceeding from such location. Parties and counsel at remote locations shall be able to mute the microphone system at that location so that there can be private, confidential communication between them.

885.54(1)(f) (f) If applicable, there shall be a means by which documents can be transmitted between the courtroom and the remote location.

885.54(1)(g) (g) In criminal matters, and in proceedings under chs. 48, 51, 55, 938, and 980, if not in each other's physical presence, a separate private voice communication facility shall be available so that the defendant or respondent and his or her attorney are able to communicate privately during the entire proceeding.

885.54(1)(h) (h) The proceeding at the location from which the judge is presiding shall be visible and audible to the jury and the public, including crime victims, to the same extent as the proceeding would be if not conducted by videoconferencing.

885.54(2) (2) The moving party, including the circuit court, shall certify that the technical and operational standards at the court and the remote location are in compliance with the requirements of sub. (1).

885.54 History History: Sup. Ct. Order No. 07-12, 2008 WI 37, 305 Wis. 2d xli; Sup. Ct. Order No. 08-21, 2008 WI 111, filed 7-30-08.



885.56 Criteria for exercise of court's discretion.

885.56  Criteria for exercise of court's discretion.

885.56(1) (1) In determining in a particular case whether to permit the use of videoconferencing technology and the manner of proceeding with videoconferencing, the circuit court may consider one or more of the following criteria:

885.56(1)(a) (a) Whether any undue surprise or prejudice would result.

885.56(1)(b) (b) Whether the proponent of the use of videoconferencing technology has been unable, after a diligent effort, to procure the physical presence of a witness.

885.56(1)(c) (c) The convenience of the parties and the proposed witness, and the cost of producing the witness in person in relation to the importance of the offered testimony.

885.56(1)(d) (d) Whether the procedure would allow for full and effective cross-examination, especially when the cross-examination would involve documents or other exhibits.

885.56(1)(e) (e) The importance of the witness being personally present in the courtroom where the dignity, solemnity, and decorum of the surroundings will impress upon the witness the duty to testify truthfully.

885.56(1)(f) (f) Whether a physical liberty or other fundamental interest is at stake in the proceeding.

885.56(1)(g) (g) Whether the court is satisfied that it can sufficiently know and control the proceedings at the remote location so as to effectively extend the courtroom to the remote location.

885.56(1)(h) (h) Whether the participation of an individual from a remote location presents the person at the remote location in a diminished or distorted sense such that it negatively reflects upon the individual at the remote location to persons present in the courtroom.

885.56(1)(i) (i) Whether the use of videoconferencing diminishes or detracts from the dignity, solemnity, and formality of the proceeding so as to undermine the integrity, fairness, and effectiveness of the proceeding.

885.56(1)(j) (j) Whether the person proposed to appear by videoconferencing presents a significant security risk to transport and present personally in the courtroom.

885.56(1)(k) (k) Waivers and stipulations of the parties offered pursuant to s. 885.62.

885.56(1)(L) (L) Any other factors that the court may in each individual case determine to be relevant.

885.56(2) (2) The denial of the use of videoconferencing technology is not appealable.

885.56 History History: Sup. Ct. Order No. 07-12, 2008 WI 37, 305 Wis. 2d xli.



885.58 Use in civil cases and special proceedings.

885.58  Use in civil cases and special proceedings.

885.58(1)(1) Subject to the standards and criteria set forth in ss. 885.54 and 885.56 and to the limitations of sub. (2), a circuit court may, on its own motion or at the request of any party, in any civil case or special proceeding permit the use of videoconferencing technology in any pre-trial, trial, or post-trial hearing.

885.58(2) (2)

885.58(2)(a)(a) A proponent of a witness via videoconferencing technology at any evidentiary hearing or trial shall file a notice of intention to present testimony by videoconference technology 30 days prior to the scheduled start of the proceeding. Any other party may file an objection to the testimony of a witness by videoconferencing technology within 10 days of the filing of the notice of intention. If the time limits of the proceeding do not permit the time periods provided for in this paragraph, the court may in its discretion shorten the time to file notice of intention and objection.

885.58(2)(b) (b) The court shall determine the objection in the exercise of its discretion under the criteria set forth in s. 885.56.

885.58 History History: Sup. Ct. Order No. 07-12, 2008 WI 37, 305 Wis. 2d xli.



885.60 Use in criminal cases and proceedings under chapters 48, 51

885.60  Use in criminal cases and proceedings under chapters 48, 51, 55, 938, and 980.

885.60(1)(1) Subject to the standards and criteria set forth in ss. 885.54 and 885.56 and to the limitations of sub. (2), a circuit court may, on its own motion or at the request of any party, in any criminal case or matter under chs. 48, 51, 55, 938, or 980, permit the use of videoconferencing technology in any pre-trial, trial or fact-finding, or post-trial proceeding.

885.60(2) (2)

885.60(2)(a)(a) Except as may otherwise be provided by law, a defendant in a criminal case and a respondent in a matter listed in sub. (1) is entitled to be physically present in the courtroom at all trials and sentencing or dispositional hearings.

885.60(2)(b) (b) A proponent of a witness via videoconferencing technology at any evidentiary hearing, trial, or fact-finding hearing shall file a notice of intention to present testimony by videoconference technology 20 days prior to the scheduled start of the proceeding. Any other party may file an objection to the testimony of a witness by videoconference technology within 10 days of the filing of the notice of intention. If the time limits of the proceeding do not permit the time periods provided for in this paragraph, the court may in its discretion shorten the time to file notice of intention and objection.

885.60(2)(c) (c) If an objection is made by the plaintiff or petitioner in a matter listed in sub. (1), the court shall determine the objection in the exercise of its discretion under the criteria set forth in s. 885.56.

885.60(2)(d) (d) If an objection is made by the defendant or respondent in a matter listed in sub. (1), regarding any proceeding where he or she is entitled to be physically present in the courtroom, the court shall sustain the objection. For all other proceedings in a matter listed in sub. (1), the court shall determine the objection in the exercise of its discretion under the criteria set forth in s. 885.56.

885.60 History History: Sup. Ct. Order No. 07-12, 2008 WI 37, 305 Wis. 2d xli; 2011 a. 32.

885.60 Annotation "Critical stages of the proceedings" is not defined under this section, but incorporates existing law as well as new law as it is adopted or decided. This section is not intended to create new rights in litigants to be physically present which they do not otherwise possess; it is intended merely to preserve such rights, and to avoid abrogating by virtue of the adoption of this subchapter any such rights.

885.60 Annotation This section is also intended to preserve constitutional and other rights to confront and effectively cross-examine witnesses. It provides the right to prevent the use of videoconferencing technology to present such adverse witnesses, but rather require that such witnesses be physically produced in the courtroom. In requiring a defendant's objection to the use of videoconferencing to be sustained, this section also preserves the defendant's speedy trial rights intact.

885.60 Annotation Objections by the State or petitioner to the use of videoconferencing technology to present defense witnesses are resolved by the court in the same manner as provided in civil cases and special proceedings under ss. 885.54 and 885.56.



885.62 Waivers and stipulations.

885.62  Waivers and stipulations. Parties to circuit court proceedings may waive the technical and operational standards provided in this subchapter, or may stipulate to any different or modified procedure, as may be approved by the court.

885.62 History History: Sup. Ct. Order No. 07-12, 2008 WI 37, 305 Wis. 2d xli.



885.64 Applicability.

885.64  Applicability.

885.64(1)(1) The provisions of this subchapter shall govern the procedure, practice, and use of videoconferencing in the circuit courts of this state.

885.64(2) (2) All circuit court proceedings, with the exception of proceedings pursuant to s. 972.11 (2m), that are conducted by videoconference, interactive video and audio transmission, audiovisual means, live audiovisual means, closed-circuit audiovisual, or other interactive electronic communication with a video component, shall be conducted in accordance with the provisions of this subchapter.

885.64(3) (3) The use of non-video telephone communications otherwise permitted by specific statutes and rules shall not be affected by this subchapter, and shall remain available as provided in those specific statutes and rules.

885.64 History History: Sup. Ct. Order No. 07-12, 2008 WI 37, 305 Wis. 2d xli.






887. Depositions, oaths and affidavits.

887.01 Oaths, who may administer.

887.01  Oaths, who may administer.

887.01(1) (1)  Within the state. An oath or affidavit required or authorized by law, except oaths to jurors and witnesses on a trial and such other oaths as are required by law to be taken before particular officers, may be taken before any judge, court commissioner, resident U.S. commissioner who has complied with s. 706.07, clerk, deputy clerk or calendar clerk of a court of record, court reporter, notary public, town clerk, village clerk, city clerk, municipal judge, county clerk or the clerk's deputy within the territory in which the officer is authorized to act, school district clerk with respect to any oath required by the elections laws; and, when certified by the officer to have been taken before him or her, may be read and used in any court and before any officer, board or commission. Oaths may be administered by any person mentioned in s. 885.01 (3) and (4) to any witness examined before him or her.

887.01(2) (2) Without the state. Any oath or affidavit required or authorized by law may be taken in any other state, territory or district of the United States before any judge or commissioner of a court of record, master in chancery, notary public, justice of the peace or other officer authorized by the laws thereof to administer oaths, and if the oath or affidavit is properly certified by any such officer to have been taken before the officer, and has attached thereto a certificate of the clerk of a court of record of the county or district within which the oath or affidavit was taken, under the seal of his or her office, that the person whose name is subscribed to the certificate of due execution of the instrument was, at the date thereof, the officer as is therein represented to be, was empowered by law as such officer to administer the oath or affidavit, and that he or she believes the name so subscribed is the signature of the officer, the oath or affidavit may be read or used in any court within this state and before any officer, board or commission authorized to use or consider the oath or affidavit. Whenever any such oath or affidavit is certified by any notary public or clerk of a court of record and an impression of his or her official seal is thereto affixed no further attestation shall be necessary.

887.01(3) (3) Officer in armed forces. In every instance where an officer in the armed forces is authorized by s. 706.07 (5) to take an acknowledgment, the officer may administer an oath.

887.01 History History: 1971 c. 41 s. 11; 1977 c. 305; 1979 c. 110; 1983 a. 484; 1983 a. 492 s. 3; 1989 a. 141; 1993 a. 486.



887.015 Uniform unsworn foreign declarations act.

887.015  Uniform unsworn foreign declarations act.

887.015(1)(1)  Short title. This section may be cited as the Uniform Unsworn Foreign Declarations Act.

887.015(2) (2) Definitions. In this section:

887.015(2)(a) (a) "Boundaries of the United States" means the geographic boundaries of the United States, Puerto Rico, the United States Virgin Islands, and any territory or insular possession subject to the jurisdiction of the United States.

887.015(2)(b) (b) "Law" includes the federal or a state constitution, a federal or state statute, a judicial decision or order, a rule of court, an executive order, or an administrative rule, regulation, or order.

887.015(2)(c) (c) "Record" means information that is inscribed on a tangible medium or that is stored in an electronic or other medium and is retrievable in perceivable form.

887.015(2)(d) (d) "Sign" means, with present intent to authenticate or adopt a record, either of the following:

887.015(2)(d)1. 1. To execute or adopt a tangible symbol.

887.015(2)(d)2. 2. To attach to or logically associate with the record an electronic symbol, sound, or process.

887.015(2)(e) (e) "State" means a state of the United States, the District of Columbia, Puerto Rico, the United States Virgin Islands, or any territory or insular possession subject to the jurisdiction of the United States.

887.015(2)(f) (f) "Sworn declaration" means a declaration in a signed record given under oath or affirmation. Sworn declaration includes a sworn or affirmed statement, verification, certificate, or affidavit.

887.015(2)(g) (g) "Unsworn declaration" means a declaration in a signed record that is not given under oath, but is given under penalty of false swearing.

887.015(3) (3) Applicability. This section applies to an unsworn declaration by a declarant who at the time of making the declaration is physically located outside the boundaries of the United States, whether or not the location is subject to the jurisdiction of the United States. This section does not apply to a declaration by a declarant who is physically located on property that is within the boundaries of the United States and subject to the jurisdiction of another country or a federally recognized American Indian tribe.

887.015(4) (4) Validity of unsworn declarations.

887.015(4)(a)(a) Except as provided in par. (b), and notwithstanding s. 906.03, if a law of this state requires or permits use of a sworn declaration, an unsworn declaration meeting the requirements of this section has the same effect as a sworn declaration.

887.015(4)(b) (b) This section does not apply to any of the following:

887.015(4)(b)1. 1. A deposition.

887.015(4)(b)2. 2. An oath of office.

887.015(4)(b)3. 3. An oath required to be given before a specified official other than a notary public.

887.015(4)(b)4. 4. A declaration to be recorded pursuant to s. 706.06, 706.07, or 706.25.

887.015(4)(b)5. 5. An oath required under s. 853.04.

887.015(5) (5) Required medium. If a law of this state requires that a sworn declaration be presented in a particular medium, an unsworn declaration must be presented in that medium.

887.015(6) (6) Form of unsworn declaration. An unsworn declaration under this section must be in substantially the following form:

I declare under penalty of false swearing under the law of Wisconsin that the foregoing is true and correct, and that I am physically located outside the geographic boundaries of the United States, Puerto Rico, the United States Virgin Islands, and any territory or insular possession subject to the jurisdiction of the United States.

Executed on the .... day of ...., ....(year), at ....(city or other location, and state), ....(country).

....(printed name)

....(signature)

887.015(7) (7) Uniformity of application and construction. In applying and construing this uniform act, consideration must be given to the need to promote uniformity of the law with respect to its subject matter among the states that enact it.

887.015(8) (8) Relation to electronic signatures in global and national commerce act.

887.015(8)(a)(a) Except as provided in par. (b), this section modifies, limits, and supersedes the federal Electronic Signatures in Global and National Commerce Act, 15 USC 7001, et seq.

887.015(8)(b) (b) This section does not modify, limit, or supersede 15 USC 7001 (c) or authorize electronic delivery of any of the notices described in 15 USC 7003 (b).

887.015 History History: 2009 a. 166.



887.02 Duty to administer official and election oaths; no fees.

887.02  Duty to administer official and election oaths; no fees.

887.02(1)(1) Every person thereto authorized by law shall administer and certify, on demand, any official oath and any oath required on any nomination paper, petition or other instrument used in the nomination or election of any candidate for public office, or in the submission of any question to a vote of the people.

887.02(2) (2) No fee shall be charged by any officer for administering or certifying any official oath, or any oath to any person relative to the person's right to be registered or to vote.

887.02 History History: 1993 a. 486.



887.03 Oath, how taken.

887.03  Oath, how taken. Any oath or affidavit required or authorized by law may be taken in any of the usual forms, and every person swearing, affirming or declaring in any such form shall be deemed to have been lawfully sworn.



887.17 Deposition, use of in other actions.

887.17  Deposition, use of in other actions. When a deposition shall have been lawfully taken in any action it may be used in any trial, inquiry or assessment therein, and it may also be used in any other action between the same parties, including their respective legal representatives, involving the same controversy, if it shall have been duly filed in the first mentioned action and have since remained in the custody of the clerk of the court where the same was pending, subject to the same objections as if originally taken for such other action.



887.18 Deposition may be used on appeal.

887.18  Deposition may be used on appeal. When an action or proceeding shall have been appealed from one court to another all depositions lawfully taken to be used in the court below may be used in the appellate court; but if any such deposition was offered in the court below, then subject to the same objections for informality or irregularity, and none other, which were duly taken in writing in such court below.



887.20 Deposition in municipal court.

887.20  Deposition in municipal court. The municipal judge before whom any civil cause is pending may, on any day on which a trial may be had, after an application has been made for adjournment and before making an order for an adjournment, on the application of either party, showing any cause provided by law therefor, proceed to take the deposition of any witness then in attendance before the municipal judge; and no prior notice shall be required.

887.20 History History: 1977 c. 305 s. 64.



887.23 Deposition relative to public institutions.

887.23  Deposition relative to public institutions.

887.23(1)(1)  Who may require. The department of health services, the department of corrections, the state superintendent of public instruction or the board of regents of the University of Wisconsin System may order the deposition of any witness to be taken concerning any institution under his, her or its government or superintendence, or concerning the conduct of any officer or agent thereof, or concerning any matter relating to the interests thereof. Upon presentation of a certified copy of such order to any municipal judge, notary public or court commissioner, the officer shall take the desired deposition in the manner provided for taking depositions to be used in actions. When any officer or agent of any institution is concerned and will be affected by the testimony, 2 days' written notice of the time and place of taking the deposition shall be given him or her. Any party interested may appear in person or by counsel and examine the witness touching the matters mentioned in the order. The deposition, duly certified, shall be delivered to the authority which ordered it.

887.23(2) (2) Fees. Every officer who takes a deposition, and every witness who appears and testifies under this section, shall be paid the fees allowed on the taking of other depositions, and the account of the expenses incurred in taking any such deposition, being duly certified, shall be paid out of the state treasury and charged to the appropriation of the authority which ordered the deposition.

887.23 History History: 1971 c. 100 s. 23; 1977 c. 305; 1989 a. 31; 1995 a. 27 ss. 7210, 9126 (19); 1997 a. 27, 252; 2007 a. 20 s. 9121 (6) (a).



887.24 Deposition; for use in other states.

887.24  Deposition; for use in other states. Any witness may be subpoenaed and compelled to attend and give the witness's deposition before any person authorized to take depositions in this state, or before any commissioner appointed under the authority of any other state, territory or country, or any court thereof, in any action, cause or proceeding pending in such other state, territory or country; provided, its laws contain provisions similar to this section, requiring persons within its borders to give their testimony by deposition in actions pending in Wisconsin.

887.24 History History: 1993 a. 486.



887.25 Witnesses sent to other states.

887.25  Witnesses sent to other states.

887.25(1) (1) Upon presentation to any judge of a court of record in Wisconsin of the certificate of the judge or the clerk of any foreign court of record, under seal, stating that any person being or residing in Wisconsin is believed to be a necessary witness in any civil action pending in that court, the judge, if satisfied by such proof as the judge shall require that the testimony of the witness is necessary to the trial of the action, shall issue and attach to the certificate a subpoena commanding the witness to appear in the court where the action is pending, at the time and place stated therein, or show cause, before the judge, at a time and place fixed in the subpoena, why the witness should not appear as therein commanded. The judge may refuse to issue a subpoena or may vacate the subpoena after it is issued, if it appear that compliance will cause undue hardship to the witness.

887.25(2) (2) If any person on whom the subpoena has been served, and to whom has been tendered the sum of 10 cents for each mile to be traveled to and from the court, together with the sum of $5 for each day that his or her attendance is required, neglects to attend and testify at the trial, the person shall be punished as for contempt of court unless the subpoena is vacated.

887.25(3) (3) This section shall not apply to any action pending in any state, territory or country whose laws do not contain provisions similar to this section, requiring persons within their borders to attend for the purpose of testifying in any civil or criminal action pending in this state.

887.25 History History: 1979 c. 257; 1993 a. 486.

887.25 Cross-reference Cross-reference: For extradition of prisoners as witnesses, see s. 976.01 and for extradition of witnesses in criminal actions, see s. 976.02.



887.26 Depositions outside state.

887.26  Depositions outside state.

887.26(1) (1)  How taken. In any civil action, proceeding, or matter in which depositions may be taken within this state, the deposition of any witness outside the state may be taken before any officer as provided in s. 804.03 (1) or (2) or as provided in the rules of the state or country where taken. Depositions outside the state may be taken orally or upon written questions as provided in this section.

887.26(4) (4) Commission to take. A commission may issue from any court of record to take the deposition of any witness outside the state, after commencement of the action, except as provided in s. 804.015 or as provided in s. 804.02 (1), for any cause that is deemed sufficient by the court, or when required for use on any trial or hearing or upon any motion or proceeding. The commission shall be signed by the clerk and sealed and shall be accompanied by a copy of subs. (4), (5), and (6).

887.26(5) (5) Procuring commission.

887.26(5)(am)(am) Oral depositions.

887.26(5)(am)1.1. The person desiring a commission shall prepare a notice of intent to obtain a commission and state in the caption of the notice of intent the name of the witness and his or her residence with particularity, and shall serve a copy of the notice of intent on the opposite party, with a notice that, at the expiration of 5 days from the date of the notice of intent, a commission will be issued directed to the court of jurisdiction of the residence of the witness, requesting that a subpoena issue from that court compelling the oral deposition of the witness, and specifying the reason for taking the same. Within the 5-day period the opposite party may file with the clerk and serve upon the other party objections to the issuance of the commission.

887.26(5)(am)2. 2. At the expiration of the 5 days, and no objection being received or sustained, the commission shall issue as provided in sub. (4). At the noticing person's expense, the commission shall be transmitted to the court of jurisdiction of residence of the witness, for issuance of the deposition subpoena in accord with the rules applicable to that court. No commission shall issue if the witness's residence is not given as required.

887.26(5)(bm) (bm) Written questions.

887.26(5)(bm)1.1. The person desiring a commission shall prepare a notice of intent to obtain a commission and state in the caption of the notice of intent the name of the witness and his or her residence with particularity, and shall serve a copy of the notice of intent on the opposite party, with a notice that, at the expiration of 5 days from the date of the notice of intent, a commission will be issued directed to the court of jurisdiction of the residence of the witness, requesting that a subpoena issue from that court compelling the deposition upon written questions of the witness, and specifying the reason for taking the same. The notice of intent shall be accompanied by the questions. Within the 5-day period, the opposite party may file with the clerk and serve upon the other party any objections to the issuance of the commission and serve his or her cross-questions; and state the name and residence of any person whom the opposite party desires to act as an additional commissioner, who must reside in the county in which the commissioner first named resides, and may serve any objections to the questions and any cross-questions.

887.26(5)(bm)2. 2. If cross-questions are served, within 3 days after such service the noticing person may also serve redirect questions on the opposite party, who may, within 3 days after such service, serve objections to such redirect questions.

887.26(5)(bm)3. 3. At the expiration of the period under subds. 1. and 2., and if no objection to the issuance of the commission has been received or sustained the commission shall issue, with the written questions, direct, cross and redirect, and all objections, and transmitted to the commissioner first named by mail or express at the expense of the moving party. But when any defendant shall not have appeared and the time for the defendant to plead has expired, no notice is required to be given such defendant, and the commission may issue on filing the direct questions as provided in sub. (4). At the noticing person's expense, the commission shall be transmitted to the court of jurisdiction of the residence of the witness, for issuance of the subpoena in accord with the rules applicable to that court. No commission shall issue if the witness's residence is not given as required.

887.26(5)(bm)4. 4. Upon issuance of the commission, the noticing person shall transmit to the officer taking or transcribing the deposition, by mail or express, the direct, cross, and redirect questions, and the objections to the questions.

887.26(5)(c) (c) Before commencement of action. When testimony is sought of a witness outside the state before commencement of an action as provided in s. 804.02 (1), the order issued under s. 804.02 (1) (c) shall also include a commission in the form provided by sub. (4) of this section.

887.26(6) (6) Duty of commissioner — examination and cross-examination; record.

887.26(6)(am)(am) Oral examination. Testimony shall be taken in the manner provided by s. 804.05 (4) to (6).

887.26(6)(bm) (bm) Examination by written questions. Testimony shall be taken in the manner provided by s. 804.06 (2).

887.26(6)(cm) (cm) Certification and service by officer; exhibits; copies; notice of service. The commissioner first named taking or transcribing the deposition shall have charge of and return the deposition, which return shall be in the same form and manner directed by the commission or as provided by s. 804.05 (7). If either commissioner shall not attend at the time and place so fixed, the other may execute the commission with like effect as if both were present, but such commissioner must certify in the return that the other had due notice but failed to attend.

887.26(7) (7) Fees. The persons who take or transcribe the depositions and the witness shall be entitled to the fees allowed court reporters under s. 814.69 (1) and witnesses for similar service by the law of this state, or as may be prescribed by the law of the state or country where taken.

887.26 History History: Sup. Ct. Order, 67 Wis. 2d 585, 784 (1975); 1975 c. 218; 1977 c. 187 s. 135; 1977 c. 323 s. 16; 1981 c. 317 s. 2202; 1993 a. 486; 2001 a. 61; Sup. Ct. Order No. 05-06, 2008 WI 32, 305 Wis. 2d xix; Sup. Ct. Order No. 08-19, 2008 WI 105, 307 Wis. 2d xiii; Sup. Ct. Order. No. 09-03, 2010 WI 100, filed 7-27-10, eff. 1-1-11.



887.27 Depositions, translations of.

887.27  Depositions, translations of. When the witness is unable to speak the English language, the judge of the court from which the commission issues may appoint some competent and disinterested person to translate, at the expense of the noticing person, the subpoena, rules, and deposition questions and answers, or any part thereof as may be necessary, from English into the language used by the witness or vice versa; and the translation shall be transcribed and maintained as part of the deposition transcript. The translator shall append to all translations the translator's affidavit that the translator knows English and the language of the witness, and that in making such translation the translator carefully and truly translated the proceedings from English into the witness's language or from the witness's language into English, and that the translation is correct. A translation under this paragraph shall have the same effect as if all the proceedings were in English, but the circuit court, upon the deposition being offered in evidence, may admit the testimony of witnesses learned in the language of the deposed witness for the purpose of correcting errors therein; and, if it shall appear that the first translation was in any respect so incorrect as to mislead the witness, the court may, in its discretion, continue the cause for the further taking of testimony.

887.27 History History: Sup. Ct. Order. No. 09-03, 2010 WI 100, filed 7-27-10, eff. 1-1-11.






889. Documentary and record evidence.

889.01 Publication by state as evidence of laws.

889.01  Publication by state as evidence of laws. Books, pamphlets and other documents purporting to be printed by the state as copies of its statutes, legislative acts and resolutions, senate and assembly journals or orders, rules, regulations or decisions of any of its boards, departments, commissions or agencies, are prima facie evidence that they are such publications as they purport to be, and are correct copies of such statutes, acts, resolutions, journals, orders, rules, regulations and decisions, respectively; and such printed journals of said houses, respectively, are prima facie evidence of their proceedings. Electronic documents purporting to be published by the legislative reference bureau under ss. 35.095 (3) (a), 35.18 (1) (b), and 35.93 as copies of Wisconsin's statutes, legislative acts, or administrative rules are prima facie evidence that they are such publications as they purport to be and are correct copies of such statutes, legislative acts, and administrative rules.

889.01 History History: 2013 a. 20.



889.02 Publication by other states and United States as evidence of laws and regulations.

889.02  Publication by other states and United States as evidence of laws and regulations. Books, pamphlets and other documents purporting to be printed by the United States or any state or territory thereof as copies of its statutes, congressional or legislative acts and resolutions or as copies of orders, rules, regulations or decisions of any state or federal board, department, commission or agency, are presumptive evidence of such statutes, acts, resolutions, orders, rules, regulations or decisions.



889.03 Copies certified by state law librarian; fees.

889.03  Copies certified by state law librarian; fees. Matter contained in any book or pamphlet in the state law library, purporting to be a copy of the opinion of any court, or of any statute, law, act or resolution of any state, territory, the United States, or any foreign country, certified by the state law librarian, is prima facie evidence of the contents of such opinion, statute, law, act or resolution. The fee for such certification is the same as that provided for similar certification by the clerk of the supreme court.

889.03 History History: 1987 a. 50.



889.04 County and municipal ordinances.

889.04  County and municipal ordinances. Matter entered or recorded in any ordinance or record book under ss. 59.23 (2) (b), 60.33 (1) and (2), 61.25 (3) and 62.09 (11) (c) or printed in any newspaper, book, pamphlet, or other form purporting to be so published, entered or recorded by any county, town, city or village in this state as a copy of its ordinance, bylaw, resolution or regulation, is prima facie evidence thereof; and after 3 years from the date of such publication, entry or recording such book or pamphlet shall be conclusive proof of the regularity of the adoption and publication of the ordinance, bylaw, resolution or regulation.

889.04 History History: 1975 c. 114; 1983 a. 532 s. 36; 1995 a. 201.

889.04 Annotation Proof of publication of an ordinance that did not textually conform to the ordinance was cured by this section. City of Lake Geneva v. Smuda, 75 Wis. 2d 532, 249 N.W.2d 783 (1977).

889.04 Annotation This section applies only to procedural errors in the adoption process. County board approval of a town zoning ordinance is not part of the adoption process. Stahl v. Town of Spider Lake, 149 Wis. 2d 230, 441 N.W.2d 250 (Ct. App. 1989).

889.04 Annotation In order for a charter ordinance to be entered or recorded under this section, the procedures of s. 66.0101 must be followed, which include a two-thirds vote of approval by the common council, publication of notices, filing of a certified copy with the secretary of state, and a 60-day waiting period to allow a referendum petition to be filed. Keller v. Kraft, 2005 WI App 102, 281 Wis. 2d 784, 698 N.W.2d 843, 04-1315.



889.05 Common law of sister states.

889.05  Common law of sister states. The unwritten or common law of any state or territory of the United States may be proved by parol evidence, and by the books of reports of cases adjudged in its courts.



889.06 Alien laws.

889.06  Alien laws. Foreign laws may be proved by parol evidence; but if it shall appear that the law in question is contained in a written statute or code the court may reject any evidence of such law that is not accompanied by a copy thereof.



889.07 Court records and copies.

889.07  Court records and copies. The original records, papers and files in or concerning any action or proceeding of any nature or description in any court of the state, being produced by the legal custodian thereof, shall be receivable in evidence whenever relevant; and a certified copy thereof shall be received with like effect as the original.



889.08 Copies, how certified, presumptions.

889.08  Copies, how certified, presumptions.

889.08(1)(1) Whenever a certified copy is allowed by law to be evidence, the copy shall be certified by the legal custodian of the original to have been compared by the custodian with the original, and to be a true copy thereof or a correct transcript therefrom, or to be a photograph of the original. The certificate must be under the custodian's official seal or under the seal of the court, public body or board, whose custodian the custodian is, when the custodian, court, body or board is required to have or keep such seal.

889.08(2) (2) The executive officer, secretary or chief clerk of any state agency, and in agencies headed by one person, the head of the agency or his or her deputy, are, for the purposes of this section and s. 889.09, the legal custodians of the files and records of their agencies. In agencies having divisions, the heads of divisions are also legal custodians of the files and records of their divisions. "State agency" as used herein means the legislature, any officer, board, commission, department or bureau of the state government and the state historical society.

889.08(3) (3) Any certificate purporting to be signed, or signed and sealed, as authorized by law, shall be presumptive evidence that it was signed by the proper officer, and if sealed, that it has the proper seal affixed, except when the law requires an additional certificate of genuineness.

889.08(4) (4) The seal need not be affixed to a copy of a rule or order made by a court, or of any paper filed therein, when such copy is used in the same court or before any officer thereof.

889.08(5) (5) When a certified copy of any record, paper or instrument of any kind is made receivable in evidence such copy shall have the same effect as evidence as the original.

889.08 History History: 1993 a. 486.

889.08 Annotation When the defendant's driving record was certified under s. 909.02 (1), the trial court erred in applying certification requirements under s. 889.08 (1). State v. Leis, 134 Wis. 2d 441, 397 N.W.2d 498 (Ct. App. 1986).

889.08 Annotation A copy of an official record may be admitted in evidence if it is certified as correct in accordance with s. 909.02 (4) even though the certification does not comply with s. 889.08 (1). 63 Atty. Gen. 605.



889.09 Certification of nonfiling.

889.09  Certification of nonfiling.

889.09(1) (1) Whenever any officer to whom the legal custody of any document belongs shall certify, under his or her official seal if he or she shall have any, that the officer has made diligent examination in his or her office for the document, and that it cannot be found or that the document had not been filed or recorded in his or her office, the certificate shall be presumptive evidence of the fact so certified.

889.09(2) (2) The certificate of the legal custodian of the records of any public licensing officer, board or body that the custodian has made diligent examination of the files and records of the custodian's office and that the custodian can find no record of a license issued to a named person or that none has been issued to such person, specifying the kind of license in question, shall be evidence that none has been issued.

889.09 History History: 1993 a. 486.



889.10 Official certificates, etc.

889.10  Official certificates, etc. When a public officer is required or authorized by law to make a certificate or affidavit touching an act performed by the officer or to a fact ascertained by the officer in the course of the officer's official duty and to file or deposit it in a public office such certificate or affidavit when so filed or deposited shall be received as presumptive evidence of the facts therein stated unless its effect is declared by some special provision of law.

889.10 History History: 1993 a. 486.



889.11 Reporter's transcript as evidence.

889.11  Reporter's transcript as evidence. Any writing certified by the official reporter of any court to have been carefully compared by the reporter with the reporter's minutes of testimony and proceedings taken on any trial or hearing in such court, and to be a true and correct transcript of all or a specified portion of such minutes, and to be a correct statement of the evidence and proceedings had on such trial or hearing, shall be received in evidence with the same effect as the oral testimony of such reporter to the facts so certified.

889.11 History History: 1993 a. 486.

889.11 Annotation A partial transcript included in the appeal record by stipulation of the parties could not be considered competent evidence since it did not include a certification by a shorthand reporter. Fells v. State, 65 Wis. 2d 525, 223 N.W.2d 507 (1974).



889.13 Transcript of municipal court records.

889.13  Transcript of municipal court records. A certified transcript from the original records, papers and files in or concerning any action or proceeding in municipal court is not admissible in evidence outside of the county, unless there is affixed a certificate of the clerk of the circuit court of the county, under seal, that the person who certified the transcript was, at the date thereof, a municipal judge of the county, or other person having legal custody of the books and papers; and if the judgment was rendered by another, that such other was, at the date of the rendition of the judgment, a municipal judge of the county.

889.13 History History: 1977 c. 305.

889.13 Annotation Copies of records must be given to any applicant who tenders the proper fee, regardless of the purpose in requesting the copy. 58 Atty. Gen. 67.



889.14 Proof of unrecorded proceedings before municipal judge.

889.14  Proof of unrecorded proceedings before municipal judge. The proceedings in any cause had before a municipal judge, not reduced to writing by the municipal judge, nor being the contents of any paper or document produced before the municipal judge, and the contents of any such paper or document as shall have been lost or destroyed, may be proved by the oath of the municipal judge.

889.14 History History: 1985 a. 332.



889.15 Proceedings of other courts as evidence.

889.15  Proceedings of other courts as evidence. The records and judicial proceedings of any court of the United States, or of any state or territory or district thereof and of any foreign country, and copies thereof, shall be admissible in evidence in all cases in this state when authenticated or certified in the manner directed by ss. 889.07 and 889.08 or by acts of congress, or the laws of such state, territory or district, or of such foreign country.



889.16 Judgment of foreign justice.

889.16  Judgment of foreign justice. A certified copy of the record of the judicial proceedings of any foreign court not of record with a certificate of magistracy affixed, signed and sealed by the clerk of a court of record in the county or district where such proceedings were had, shall be admissible in evidence in all cases.



889.17 Conveyances and record thereof.

889.17  Conveyances and record thereof. Every instrument entitled by law to be recorded or filed in the office of a register of deeds, and the record thereof and a certified copy of any such record or of any such filed instrument, is admissible in evidence without further proof thereof, and the record and copies shall have like effect with the original.



889.18 Official records.

889.18  Official records.

889.18(1)(1)  Chiropractors. The record by the county clerk of license or certificate under s. 446.02 shall not be evidence on behalf of the licensee or certificate holder without production of the license or certificate or competent evidence from the board or body that issued the same.

889.18(2) (2) Copies as evidence. A certified copy of any written or printed matter preserved pursuant to law in any public office or with any public officer in this state, or of the United States, is admissible in evidence whenever and wherever the original is admissible, and with like effect.

889.18(3) (3) Copies, duty to make. Any such officer of this state who, when tendered the legal fee therefor and requested to furnish such certified copy, shall unreasonably refuse to comply with such request, shall forfeit not less than $20 nor more than $100, one-half to the person prosecuting therefor.

889.18 History History: Sup. Ct. Order, 59 Wis. 2d R1, R5 (1973).

889.18 Annotation This section does not make admissible police accident reports that contain hearsay or conclusions. Wilder v. Classified Risk Ins. Co. 47 Wis. 2d 286, 177 N.W.2d 109 (1970).

889.18 Annotation While sub. (2) does not refer to admission into evidence of copies of the official records from other states, other authority admits those documents. Organ v. State, 65 Wis. 2d 36, 221 N.W.2d 823 (1974).

889.18 Annotation A certified copy of an order by the transportation department revoking the defendant's driver's license was admissible under sub. (2). The identity of the defendant as the one whose license had been revoked was prima facie established where the name was not common. State v. Mullis, 81 Wis. 2d 454, 260 N.W.2d 696 (1978).



889.19 Pedigree recitals in deeds and wills.

889.19  Pedigree recitals in deeds and wills. Any deed, mortgage, land contract or other conveyance that has been duly recorded in the proper register's office for 20 years, and any will that has been admitted to probate, containing a recital in respect to pedigree, blood relationship, marriage, celibacy, adoption or descent, and being in other respects admissible in evidence, shall be admitted as prima facie evidence that the recital is true.

889.19 History History: 1999 a. 162.



889.23 Acknowledged writings, evidence.

889.23  Acknowledged writings, evidence. Every written instrument, except promissory notes and bills of exchange, and wills, may be proved or acknowledged in the manner now provided by law for taking the proof or acknowledgment of conveyances of real estate and when so proved and acknowledged shall be competent evidence whenever it is relevant. Any instrument, which is attested but which is not required by law to be witnessed, may be proved as though there were no subscribing witness thereto.

889.23 History History: Sup. Ct. Order, 59 Wis. 2d R6 (1973).

889.23 Annotation This section would not permit introduction of a copy of an insurance policy supported by an affidavit since the acknowledgment must be by the signer of the instrument. Whalen v. State Farm Mut. Auto. Ins. Co. 51 Wis. 2d 635, 187 N.W.2d 820.



889.24 Conveyance, how proved.

889.24  Conveyance, how proved. When any grantor shall die or depart from or reside out of this state, not having acknowledged the grantor's conveyance, the due execution thereof may be proved by any competent subscribing witness thereto before any court of record; if all the subscribing witnesses to such deed shall be dead or out of this state the same may be proved before any such court by proving the handwriting of the grantor and of any subscribing witness thereto.

889.24 History History: 1993 a. 486.



889.241 How made when grantor refuses.

889.241  How made when grantor refuses. If any grantor residing in this state refuses to acknowledge his or her conveyance, the grantee or any person claiming under the grantee may apply to the circuit judge in the county where the land lies or where the grantor or any subscribing witness to the conveyance resides. The judge shall then issue a summons to the grantor to appear at a certain time and place before the judge to hear the testimony of the subscribing witnesses to the conveyance. The summons, with a copy of the conveyance annexed, shall be served at least 7 days before the time therein assigned for proving the conveyance. At the time mentioned in the summons or at any time to which the hearing may be adjourned the due execution of the conveyance may be proved by the testimony of one or more of the subscribing witnesses. If the conveyance is proved to the satisfaction of the judge, he or she shall certify the conveyance, and in such certificate the judge shall note the presence or absence of the grantor as the fact may be.

889.241 History History: 1977 c. 449; 1979 c. 32.



889.242 How, when witnesses dead.

889.242  How, when witnesses dead. If any grantor residing in this state refuses to acknowledge the grantor's conveyance and all the subscribing witnesses thereto are dead or out of the state, it may be proved before any court of record by proving the handwriting of the grantor or of any subscribing witness, upon the court first summoning the grantor to hear the testimony as provided in s. 889.241.

889.242 History History: 1993 a. 486.



889.243 Witnesses, how subpoenaed; neglect to appear.

889.243  Witnesses, how subpoenaed; neglect to appear. The court before whom any conveyance may be presented to be proved, as provided in ss. 889.24 to 889.243, may issue subpoenas to the subscribing witnesses or others, as required, to appear and testify touching the execution of such deed, which subpoenas may be served in any part of this state; and every person so subpoenaed who, without reasonable cause, neglects to appear or refuses to answer on oath touching the matters aforesaid shall be liable to the party injured in the sum of $100 damages and for such further damages as the party may sustain thereby, and may also be punished as for a contempt by the court.



889.28 Proof of age.

889.28  Proof of age. The circuit court of any county may, upon application and satisfactory proof made, make a certificate specifying the age, place of birth and parentage of any resident of the county or of any person born in the county. Such certificate or a duplicate or a certified copy thereof, when recorded in the office of the register of deeds, shall be prima facie evidence of the facts therein stated.

889.28 History History: 1977 c. 449 s. 497; 1993 a. 301.



889.29 Photographic copies of business records as evidence.

889.29  Photographic copies of business records as evidence.

889.29(1)(1) If any business, institution or member of a profession or calling in the regular course of business or activity has kept or recorded any memorandum, writing, entry, print, representation or combination thereof, of any act, transaction, occurrence or event, and in the regular course of business has caused any or all of the same to be recorded, copied or reproduced by any photographic, photostatic, microfilm, microcard, miniature photographic, or other process which accurately reproduces or forms a durable medium for so reproducing the original, or to be recorded on an optical disk or in electronic format, the original may be destroyed in the regular course of business, unless its preservation is required by law. Such reproduction or optical disk record, when reduced to comprehensible format and when satisfactorily identified, is as admissible in evidence as the original itself in any judicial or administrative proceeding whether the original is in existence or not and an enlargement or facsimile of such reproduction of a record or an enlarged copy of a record generated from an original record stored in optical disk or electronic format is likewise admissible in evidence if the original reproduction is in existence and available for inspection under direction of court. The introduction of a reproduced record, enlargement or facsimile, does not preclude admission of the original. No such record is inadmissible solely because it is in electronic format.

889.29(2) (2) This section does not apply to public records.

889.29(3) (3) This section shall be so interpreted and construed as to effectuate its general purpose of making uniform the law of those states which enact it.

889.29 History History: 1985 a. 180; 1993 a. 172; 1995 a. 27; 2003 a. 294.






891. Presumptions.

891.03 Lists of state lands.

891.03  Lists of state lands. All statements or lists of lands which shall have been certified by the president of the United States, or by any other officer of the government thereof, as conveyed to the state under or by any act of congress, being produced by the proper custodians thereof, shall be received in all cases as presumptive evidence that the title of the lands therein described became thereby vested in the state.



891.04 Certificate as to public lands.

891.04  Certificate as to public lands. The certificate of the executive secretary appointed under s. 24.55 under the official seal, that any specified piece or tract of land belongs to or is mortgaged to the state, or that the state has any interest, legal or equitable, in that land shall be presumptive evidence of the facts so stated. The certificate of the secretary of natural resources under the official seal of the department that authority has been given to any person, naming the person, to seize timber or other materials specified in ch. 26 shall be presumptive evidence of the fact so stated.

891.04 History History: 1971 c. 164; 1979 c. 34 s. 2102 (32) (a); 1979 c. 176; 1993 a. 16.



891.05 Land patents by state officers.

891.05  Land patents by state officers. Every patent which shall have been executed and delivered by the commissioners of school and university lands or by the commissioners of public lands, purporting to convey any land, and every deed or patent which shall have been executed and delivered by the governor, purporting to convey any lands granted to the state by the United States, shall be received as presumptive evidence of the facts therein stated and that the grantee named therein became vested thereby at the date thereof with an absolute title in fee to the lands therein described.



891.06 Deed on judicial sale.

891.06  Deed on judicial sale. Every conveyance of land or any estate or interest therein executed by any sheriff, referee, receiver or other person, in pursuance of a sale made by virtue of any judgment, order, license or execution of any court of record in this state, and which shall have been recorded in the proper county, as well as such record, shall be received, as presumptive evidence of the facts therein stated and that the title, estate or interest in the land therein described, which such conveyance purports to convey, of every person whom it purports to affect passed to and vested in the grantee therein at the date thereof or at such previous date as such conveyance purports to fix for that purpose.



891.07 Certificate of judicial sale.

891.07  Certificate of judicial sale. Every certificate of sale of land or any estate or interest therein executed by any sheriff, referee, receiver or other person, in pursuance of a sale made by virtue of any judgment, order, license or execution of any court of record in this state, and the record thereof, shall be received as presumptive evidence of the facts therein stated.



891.08 Records showing revenue stamps.

891.08  Records showing revenue stamps. Whenever the record, in the office of a register of deeds, of any conveyance or of any instrument whatever, upon which revenue stamps may have been at any time required to be affixed by any act of congress, shall show such stamps or any of them, more or less, to have been affixed, it shall be presumptive evidence that such conveyance or instrument had properly affixed to it the number and denomination of stamps required by law.



891.09 Record of births, stillbirths, fetal deaths, deaths and marriages.

891.09  Record of births, stillbirths, fetal deaths, deaths and marriages.

891.09(1) (1)  Records as evidence. The record of any marriage, birth, stillbirth, fetal death or death kept in the office of any register of deeds or local health officer of a local health department, as defined in s. 250.01 (4) (a) 2. or 3. or (b), or in the state bureau of vital statistics shall be received as presumptive evidence of the marriage, birth, stillbirth, fetal death or death so recorded.

891.09(2) (2) Church and doctor's records. Any church, parish or baptismal record, and any record of a physician or a person authorized to solemnize marriages, in which record are preserved the facts relating to any birth, stillbirth, fetal death, marriage or death, including the names of the persons, dates, places and other material facts, may be admitted as prima facie evidence of any fact aforesaid. But such record must be produced by its proper custodian and be supported by the custodian's oath that it is such a record as it purports to be and is genuine to the best of the custodian's knowledge and belief.

891.09(3) (3) Certificates of foreign births, etc. Official certificates of births, marriages or deaths, issued in foreign countries in which such births, marriages or deaths have occurred, purporting to be founded on books of record, properly authenticated, shall be received as presumptive evidence of the facts in such certificates stated.

891.09 History History: Sup. Ct. Order, 59 Wis. 2d R6 (1973); 1993 a. 27, 486.



891.10 Village records.

891.10  Village records. The papers, documents and orders relating to the organization and incorporation or the alteration of the boundaries of any village, being recorded in the office of the proper register of deeds pursuant to law, and such record and also the record thereof in the office of the village clerk shall be received as presumptive evidence of the facts therein stated.



891.11 County records as to taxation.

891.11  County records as to taxation.

891.11(1) (1) All books and files in the office of any county treasurer or county clerk, all assessments and tax rolls and certificates, all notices required to be published or posted by the county treasurer or county clerk, and the proofs of publication or posting filed in the office of either, pursuant to any law relating to the assessment or collection of taxes or to lands included in a tax certificate under s. 74.57, shall be received as presumptive evidence of the facts therein stated.

891.11(2) (2) A transcript of so much of said books, files and records, as relates to the assessment or sale for taxes of any parcel of land in any specified year or years shall be received in evidence with the same effect as the originals and as presumptive evidence of the facts stated in such certificate, when certified in substantially the following form:

I hereby certify that the annexed and foregoing is a true and correct transcript of all books, records, papers, files and proceedings of every name and nature on file or of record in my office relating in any wise to the assessment of taxes upon or to the sale for taxes of the following described lands .... situated in the county of ...., state of Wisconsin, for the year (or years) A.D. ...., and of the whole thereof. In testimony whereof I have hereunto set my hand this .... day of ...., A.D. .....

County Clerk (or Treasurer) of .... County.

891.11 History History: 1987 a. 378.



891.12 Land office receipt.

891.12  Land office receipt. The receiver's receipt or certificate of purchase of public lands, signed by the receiver, and the official certificate of any register or receiver of the entry or purchase of any land or the location of any land by any land warrant shall be received, when held by the original claimant, or the original claimant's heirs or assigns, as presumptive evidence that the title to the lands therein described passed to and is vested in the person therein named, or the named person's heirs or assigns, except when, at the time of such entry or purchase, the land was owned or occupied by any person as mineral ground on which discoveries of mineral ores had been made.

891.12 History History: 1993 a. 486.



891.14 State land office certification of title.

891.14  State land office certification of title. A certificate of the executive secretary of the board of commissioners of public lands, or any one of the commissioners of the public lands shall be received as presumptive evidence of the facts stated, and that the person named became vested at the date stated with an absolute title in fee to the lands described when it is substantially in the following form:

Office of the Commissioners of the Public Lands, Madison, Wis., ...., A.D. .....

I hereby certify that from the books, files and records of the office of the commissioners of public lands it appears that on the .... day of ...., A.D. ...., the following described real estate, situate in the state of Wisconsin, .... was duly transferred by the United States to the state of Wisconsin, and that on the .... day of ...., A.D. ...., the above described real estate was duly transferred by the state of Wisconsin to .....

In witness whereof, I have hereunto set my hand and affixed the official seal of the commissioners of the public lands this .... day of ...., A.D. .....

.... ....

891.14 History History: 1971 c. 164; 1975 c. 41 s. 51; 1993 a. 16.



891.16 Certificate of land transfers.

891.16  Certificate of land transfers. A certificate by the secretary of state, under the great or lesser seal, to any facts which appear from the books, files and records in the secretary of state's office or the office of the commissioners of public lands in regard to the grant, conveyance or transfer of any land by the United States to the territory or state of Wisconsin, and also in regard to the sale, conveyance or transfer of any such land by said territory or state shall be received as presumptive evidence of the facts so certified.

891.16 History History: 1993 a. 486.



891.17 Certificate of adjutant general.

891.17  Certificate of adjutant general. A certificate by the adjutant general to any facts which appear from the books, files and records in the adjutant general's office shall be received as presumptive evidence of the facts so certified.

891.17 History History: 1993 a. 486.



891.18 Affidavits of service.

891.18  Affidavits of service. Whenever any notice or other writing is by law authorized or required to be served the affidavit of the person serving it, setting forth the facts necessary to show that it was duly served, shall be presumptive proof that such notice or writing was duly served. But this section shall not apply to any service where another way of proving such service is expressly prescribed by law.

891.18 Annotation When the affidavit of service did not identify the person served as one specified in s. 801.11 (5) (a), no presumption of due service was raised. Danielson v. Brody Seating Co. 71 Wis. 2d 424, 238 N.W.2d 531 (1976).



891.20 Articles of incorporation, presumptions.

891.20  Articles of incorporation, presumptions. Except as provided in s. 180.0203 (2), any charter or patent of incorporation which shall have been issued by the governor, secretary of state or department of financial institutions, or by any combination, to any corporation under any law of the state; any certificate of organization or association of any corporation or joint stock company; the articles of organization of a limited liability company; the articles of association or organization of any corporation, or a certified copy thereof, which shall have been filed or recorded in the office of the secretary of state or with the department of financial institutions, or recorded in the office of any register of deeds or filed or recorded in the office of any clerk of the circuit court under any law of the state; any certificate or resolution for the purpose of amendment, and every amendment in any form, of the charter, patent, certificate or articles of association or organization or of the name, corporate powers or purposes of any corporation or limited liability company, filed or recorded in any of the departments or offices and a certified copy of any such document so filed or recorded shall be received as conclusive evidence of the existence of the corporation, limited liability company or joint stock company mentioned therein, or of the due amendment of the charter, patent, certificate or articles of association or organization thereof in all cases where such facts are only collaterally involved; and as presumptive evidence thereof and of the facts therein stated in all other cases.

891.20 History History: 1993 a. 112, 301, 491; 1995 a. 27, 400.



891.21 Affidavit of notice of corporate meeting.

891.21  Affidavit of notice of corporate meeting. Whenever any corporation or limited liability company notice is given, posted or served, an affidavit of the person who gave, posted or served the same, specifying the manner and time of doing so, annexed to a copy of such notice, may be filed with the clerk or secretary of the corporation or limited liability company, and when so filed, the original or certified copies thereof, shall be presumptive evidence in all cases of the facts contained in such affidavit.

891.21 History History: 1993 a. 112.



891.22 Certificate of insurance assessment.

891.22  Certificate of insurance assessment. Whenever an action is brought by any mutual insurance company to collect any assessment, the certificate of the secretary of said company, specifying such assessment, the amount due said company by means thereof, and that notice thereof was given the person liable therefor, shall be received as presumptive evidence of the facts so certified.



891.23 Copies of insurance books.

891.23  Copies of insurance books.

891.23(1) (1) Copies of the entries in the books of any life or mutual benefit insurance corporation or association engaged in doing business on the level premium or assessment plan, together with statements verified by the custodian of the books, showing the number of members insured in or belonging to the corporation or association, and the number of members in each class or grade thereof, and the aggregate amount that would be due from them upon a single assessment, and that the copies are true and are taken from the regular books of the corporation or association used and kept for the transaction of its business, and that the books are now in his or her custody or under his or her control, shall be received in all proceedings as prima facie evidence of the entries or statements.

891.23(2) (2) No officer of any corporation or association described in sub. (1) may be compelled to produce any books or records of the corporation or association, except by special order of the court or officer before whom the action or proceeding is pending. Verified copies and statements shall be furnished to the attorney who reasonably requires them, at least 6 days before the time set for the trial or hearing of the action or proceeding, and the books and records shall be subject to the inspection of any interested party or his or her attorney to the extent prescribed by the court or officer.

891.23 History History: 1977 c. 449; 1999 a. 85.



891.24 Evidence from financial institution books.

891.24  Evidence from financial institution books. Whenever any bank, credit union, savings bank or savings and loan association or any of its officers are subpoenaed to produce its books containing a specified account or other specified entries, the bank, credit union, savings bank or savings and loan association may, if it so elects, produce a copy of the specified account or other entries, verified under oath by one of its officers, stating that the books called for are the ordinary books of the bank, credit union, savings bank or savings and loan association used in the transaction of its business, that the entries copied were made therein at the dates thereof and in the usual course of business, that there are no interlineations or erasures in or among the items copied, that the books are in the custody or control of the bank, credit union, savings bank or savings and loan association, and that the officer has carefully compared the copy with the books and found it to be a correct copy of the specified account or entries. Such verified copy shall be prima facie evidence of such entries, and, when presented, no officer of the financial institution may be compelled to produce the books demanded or attend the trial or hearing, unless specially ordered so to do by the court or officer before whom it is pending; provided, that such books shall be open to the inspection of all parties to the action or proceeding.

891.24 History History: 1979 c. 88; 1991 a. 221.

891.24 Annotation Affidavits verifying nontestimonial bank records in compliance with this section are also nontestimonial and their admission does not violate the confrontation clause. The affidavits fulfill a statutory procedure for verifying nontestimonial bank records and do not supply substantive evidence of guilt. State v. Doss, 2008 WI 93, 312 Wis. 2d 570, 754 N.W.2d 150, 06-2254.

891.24 Annotation The language requiring bank books to be made open to the inspection of parties does not require prior notice of their use at trial to be given. It requires that the books be open to the inspection of all parties to the action or proceeding. State v. Doss, 2008 WI 93, 312 Wis. 2d 570, 754 N.W.2d 150, 06-2254.



891.25 Presumptions as to signatures.

891.25  Presumptions as to signatures. When any written instrument constitutes the subject of the action or proceeding or when the signing of such instrument is put in issue and the instrument purports to have been signed, the instrument itself is proof that it was signed until denied by the oath or affidavit of the person by whom it purports to have been signed or by a pleading. This section does not extend to an instrument purporting to have been signed by a person who died before proof is required.

891.25 History History: Sup. Ct. Order, 67 Wis. 2d 585, 769 (1975).



891.27 Effect of seal.

891.27  Effect of seal. A seal upon an executory instrument shall be received as only presumptive evidence of a sufficient consideration.



891.28 Area of towns and counties.

891.28  Area of towns and counties. Whenever the total area of towns or counties shall be in question, townships not returned as fractional by the surveys under which the public lands were sold by the United States, shall be held to be 6 miles square; and townships returned as fractional shall be held to contain the areas shown by such surveys or the plats thereof.



891.29 Allegations of partnership.

891.29  Allegations of partnership. Whenever in any action or proceeding a party shall allege in pleadings that named persons were partners at any particular time, or that as such partners they used any particular partnership name or style under which business was done, such averments shall be taken to be true unless expressly denied by the affidavit of the opposite party or someone in the opposite party's behalf or by the opposite party's pleading, within the usual time of pleading.

891.29 History History: Sup. Ct. Order, 67 Wis. 2d 585, 769 (1975); 1975 c. 218; 1993 a. 490.



891.30 Joint liability.

891.30  Joint liability. In actions or proceedings upon written contracts alleged to have been executed by the defendants, proof of the joint liability of the defendants shall not be required to entitle the plaintiff to judgment unless such execution is denied by an answer.

891.30 History History: Sup. Ct. Order, 67 Wis. 2d 585, 769 (1975).



891.31 Corporate existence.

891.31  Corporate existence. In an action or proceeding by or against any corporation or limited liability company, it shall not be necessary to prove the existence of such corporation or limited liability company unless its existence is specially denied by an answer.

891.31 History History: Sup. Ct. Order, 67 Wis. 2d 585, 769 (1975); 1993 a. 112.



891.32 Allegation as to representative capacity.

891.32  Allegation as to representative capacity. Whenever a plaintiff sues as a personal representative, guardian, or trustee and alleges in the complaint appointment to that position and, if the appointment was made in another state or a foreign country, the filing or recording of the authenticated copy of the appointment as required by the laws of this state, those allegations shall be taken as true unless specifically denied in the defendant's answer.

891.32 History History: Sup. Ct. Order, 67 Wis. 2d 585, 769 (1975); 1975 c. 218; 2001 a. 102.



891.33 Proof of malice in slander and libel.

891.33  Proof of malice in slander and libel. If the defendant in any action for slander or libel shall set up in the defendant's answer that the words spoken or published were true, such answer shall not be proof of the malice alleged in the complaint.

891.33 History History: 1993 a. 486.



891.34 Presumption as to citizenship.

891.34  Presumption as to citizenship. Whenever in any proceeding to test the qualifications of any person to hold office the question of the citizenship of said person is raised, the burden of proof as to such citizenship shall be upon the person whose qualifications are contested.



891.345 Establishment of citizenship.

891.345  Establishment of citizenship. Upon petition and proper showing made, that naturalization papers, or written records thereof, have been lost or destroyed, the circuit court of the county in which the petitioner resides may make an order that the petitioner is a citizen of the United States. Any such order or certified copy thereof shall be prima facie evidence of such citizenship.



891.35 Execution of official bond.

891.35  Execution of official bond. In every action upon any official bond the original bond or a certified copy thereof shall be presumptive evidence of the due execution thereof by the officer and the officer's sureties.

891.35 History History: 1993 a. 486.



891.36 Evidence of title to realty.

891.36  Evidence of title to realty. In all criminal proceedings in which it is necessary for the state to prove that any person owns or has an interest in any real estate, a conveyance to such person of such real estate or an interest therein, so executed and acknowledged or proved as to be entitled to record, or the record of such conveyance or a certified copy of such record or such proof of possession as would entitle a plaintiff to recover in an action for trespass shall be received as presumptive evidence that such person owned or had an interest in the real estate in question.



891.37 Presumption as to officer's return.

891.37  Presumption as to officer's return. The return of a sheriff or constable to any writ shall be presumptive evidence that such return is correct and that the service has been rendered or disbursement made.



891.38 Officer's certificate as evidence.

891.38  Officer's certificate as evidence. The certificate of the sheriff or other proper officer endorsed upon the summons, stating the time when he or she received the same for service, shall be presumptive evidence that he or she did receive the summons for service on the day in such certificate named.

891.38 History History: 1993 a. 486.



891.39 Presumption as to whether a child is marital or nonmarital; self-crimination; birth certificates.

891.39  Presumption as to whether a child is marital or nonmarital; self-crimination; birth certificates.

891.39(1) (1)

891.39(1)(a)(a) Whenever it is established in an action or proceeding that a child was born to a woman while she was the lawful wife of a specified man, any party asserting in such action or proceeding that the husband was not the father of the child shall have the burden of proving that assertion by a clear and satisfactory preponderance of the evidence. In all such actions or proceedings the husband and the wife are competent to testify as witnesses to the facts. The court or judge in such cases shall appoint a guardian ad litem to appear for and represent the child whose paternity is questioned. Results of a genetic test, as defined in s. 767.001 (1m), showing that a man other than the husband is not excluded as the father of the child and that the statistical probability of the man's parentage is 99.0% or higher constitute a clear and satisfactory preponderance of the evidence of the assertion under this paragraph, even if the husband is unavailable to submit to genetic tests, as defined in s. 767.001 (1m).

891.39(1)(b) (b) In actions affecting the family, in which the question of paternity is raised, and in paternity proceedings, the court, upon being satisfied that the parties to the action are unable to adequately compensate any such guardian ad litem for the guardian ad litem's services and expenses, shall then make an order specifying the guardian ad litem's compensation and expenses, which compensation and expenses shall be paid as provided in s. 967.06. If the court orders a county to pay the compensation of the guardian ad litem, the amount ordered may not exceed the compensation paid to private attorneys under s. 977.08 (4m) (b).

891.39(2) (2)

891.39(2)(a)(a) The mother of the child shall not be excused or privileged from testifying fully in any action or proceeding mentioned in sub. (1) in which the determination of whether the child is a marital or nonmarital child is involved or in issue, when ordered to testify by a court of record or any judge thereof; but she shall not be prosecuted or subjected to any penalty or forfeiture for or on account of testifying or producing evidence, except for perjury committed in giving the testimony.

891.39(2)(b) (b) The immunity provided under par. (a) is subject to the restrictions under s. 972.085.

891.39(3) (3) If any court under this section adjudges a child to be a nonmarital child, the clerk of court shall report the facts to the state registrar, who shall issue a new birth certificate showing the correct facts as found by the court, and shall dispose of the original, with the court's report attached under s. 69.15 (3). If the husband is a party to the action and the court makes a finding as to whether or not the husband is the father of the child, such finding shall be conclusive in all other courts of this state.

891.39 History History: 1971 c. 298; 1979 c. 196; 1979 c. 352 s. 39; 1983 a. 447; 1985 a. 315; 1989 a. 122; 1993 a. 16, 486; 1995 a. 27, 225; 1997 a. 191.

891.39 Annotation The requirement of appointing a guardian ad litem under ss. 767.045 (1) [now s. 767.407 (1)] and 891.39 (1) (a) is discussed. Johnson v. Johnson, 157 Wis. 2d 490, 460 N.W.2d 166 (Ct. App. 1990).

891.39 Annotation The court's power to appropriate compensation for court-appointed counsel is necessary for the effective operation of the judicial system. In ordering compensation for court-ordered attorneys, a court should abide by the s. 977.08 (4m) rate when it can retain qualified and effective counsel at that rate, but should order compensation at the rate under SCR 81.01 or 81.02, or a higher rate, when necessary to secure effective counsel. Friedrich v. Dane County Circuit Court, 192 Wis. 2d 1, 531 N.W.2d 32 (1995).



891.395 Presumption as to time of conception.

891.395  Presumption as to time of conception. In any paternity proceeding, in the absence of a valid birth certificate indicating the birth weight, the mother shall be competent to testify as to the birth weight of the child whose paternity is at issue, and where the child whose paternity is at issue weighed 5 1/2 pounds or more at the time of its birth, the testimony of the mother as to the weight shall be presumptive evidence that the child was a full term child, unless competent evidence to the contrary is presented to the court. The conception of the child shall be presumed to have occurred within a span of time extending from 240 days to 300 days before the date of its birth, unless competent evidence to the contrary is presented to the court.

891.395 History History: 1979 c. 352.

891.395 Annotation When competent medical testimony limited the conceptive period to 2 weeks, testimony of sexual relations outside that period was inadmissible unless offered by the mother. State ex rel. J. A. S. v. M. E. S. 142 Wis. 2d 300, 418 N.W.2d 32 (Ct. App. 1987).

891.395 Annotation A fact finder can find a date of conception other than the date asserted either by the mother or the putative father. In re Paternity of A. M. C. 144 Wis. 2d 621, 424 N.W.2d 707 (1988).



891.40 Artificial insemination.

891.40  Artificial insemination.

891.40(1) (1) If, under the supervision of a licensed physician and with the consent of her husband, a wife is inseminated artificially with semen donated by a man not her husband, the husband of the mother at the time of the conception of the child shall be the natural father of a child conceived. The husband's consent must be in writing and signed by him and his wife. The physician shall certify their signatures and the date of the insemination, and shall file the husband's consent with the department of health services, where it shall be kept confidential and in a sealed file except as provided in s. 46.03 (7) (bm). However, the physician's failure to file the consent form does not affect the legal status of father and child. All papers and records pertaining to the insemination, whether part of the permanent record of a court or of a file held by the supervising physician or elsewhere, may be inspected only upon an order of the court for good cause shown.

891.40(2) (2) The donor of semen provided to a licensed physician for use in artificial insemination of a woman other than the donor's wife is not the natural father of a child conceived, bears no liability for the support of the child and has no parental rights with regard to the child.

891.40 History History: 1979 c. 352; 1983 a. 447; 1995 a. 27 s. 9126 (19); 2007 a. 20 s. 9121 (6) (a).

891.40 Annotation Enforcement of surrogacy agreements promotes stability and permanence in family relationships because it allows the intended parents to plan for the arrival of their child, reinforces the expectations of all parties to the agreement, and reduces contentious litigation. The surrogacy agreement in this case was enforceable except for the portions of the agreement requiring a voluntary termination of parental rights (TPR). The TPR provisions did not comply with the procedural safeguards set forth in s. 48.41 for a voluntary TPR because the biological mother would not consent to the TPR and there was no legal basis for involuntary termination. The TPR provisions were severable. Rosecky v. Schissel, 2013 WI 66, ___ Wis. 2d ___, ___ N.W.2d ___, 11-2166.

891.40 Annotation Wisconsin's Undeveloped Surrogacy Law. Walsh. Wis. Law. March 2012.



891.405 Presumption of paternity based on acknowledgment.

891.405  Presumption of paternity based on acknowledgment. A man is presumed to be the natural father of a child if he and the mother have acknowledged paternity under s. 69.15 (3) (b) 1. or 3. and no other man is presumed to be the father under s. 891.41 (1).

891.405 History History: 1989 a. 212; 1993 a. 213; 1997 a. 191.



891.41 Presumption of paternity based on marriage of the parties.

891.41  Presumption of paternity based on marriage of the parties.

891.41(1)(1) A man is presumed to be the natural father of a child if any of the following applies:

891.41(1)(a) (a) He and the child's natural mother are or have been married to each other and the child is conceived or born after marriage and before the granting of a decree of legal separation, annulment or divorce between the parties.

891.41(1)(b) (b) He and the child's natural mother were married to each other after the child was born but he and the child's natural mother had a relationship with one another during the period of time within which the child was conceived and no other man has been adjudicated to be the father or presumed to be the father of the child under par. (a).

891.41(2) (2) In a legal action or proceeding, a presumption under sub. (1) is rebutted by results of a genetic test, as defined in s. 767.001 (1m), that show that a man other than the man presumed to be the father under sub. (1) is not excluded as the father of the child and that the statistical probability of the man's parentage is 99.0% or higher, even if the man presumed to be the father under sub. (1) is unavailable to submit to genetic tests, as defined in s. 767.001 (1m).

891.41 History History: 1979 c. 352; 1983 a. 447; 1985 a. 315 s. 22; 1987 a. 413; 1989 a. 212; 1997 a. 191.

891.41 Annotation In order for a putative biological father to have the necessary foundation for a constitutionally protected liberty interest in his putative paternity, he would have to have taken affirmative steps to assume his parental responsibilities for the child. Randy A. J. v. Norma I. J. 2004 WI 41, 270 Wis. 2d 384, 677 N.W.2d 630, 02-0469.

891.41 Annotation A genetic test showing another man to be the natural father rebuts the presumption under s. 767.48 (1m) [now s. 767.84 (1m)] and sub. (1) that the spouse of the child's mother is the father, but equitable estoppel may be employed to preclude rebutting the presumption. The issue is whether the actions and inactions of the parties advocating the rebuttal of the marital presumption were so unfair as to preclude them from overcoming the public's interest in the marital presumption based on the results of genetic tests. Randy A. J. v. Norma I. J. 2004 WI 41, 270 Wis. 2d 384, 677 N.W.2d 630, 02-0469.

891.41 Annotation The presumption that the mother's husband is the child's father does not violate a putative father's due process rights. Michael H. v. Gerald D. 491 U.S. 110, 105 L. Ed. 2d 91 (1989).

891.41 Annotation If a child is conceived subsequent to the entry of a decree of legal separation, there is no presumption of paternity. Schoenfeld v. Apfel, 237 F.3d 788 (2001).



891.43 Relief from destruction of public records.

891.43  Relief from destruction of public records.

891.43(1)(1)  Rerecording instruments. If the records of any county are destroyed, any instrument in writing or certified copy of such instrument which affects title to land in that county and which has been recorded may be rerecorded. Upon rerecording, the register of deeds shall record the certificate of the previous record, and the date of filing for record appearing in the original certificate shall be the date of the record. Copies of any record of such instrument, certified by the register of deeds, shall be received in evidence and have the same effect as certified copies of the original record.

891.43(3) (3) Court records. If, in any court of record in this or any other state or of the United States, there is any instrument in writing, or certified copy of such instrument, which affects title to land in any county of this state where the records have been destroyed, a copy of the instrument certified by the clerk of such court of record may be made and recorded in the county where the records have been destroyed. Upon recording the certified copy the register of deeds shall record all attached certificates, and if any certificates show the previous recording of the instrument in the county where the records have been destroyed, the date of filing appearing in the certificate shall be taken as the date of the record. Copies of any record, certified by the register of deeds, shall be received in evidence and have the same effect as certified copies of the original record.

891.43(4) (4) Records of lost plats or maps.

891.43(4)(a)(a) If the public record of any plat or map has been injured, lost or destroyed, the clerk of the circuit court shall, upon notification by the register of deeds of the injury, loss or destruction of the records, publish a class 3 notice under ch. 985 setting forth the facts of the injury, loss or destruction, together with a notice addressed to all whom it may concern that the circuit court will, at a specified time not less than 4 weeks from the first publication of the notice, proceed to take testimony for the purpose of reproducing and reestablishing the record of maps or plats it finds to be injured, lost or destroyed. All persons interested may appear and be heard.

891.43(4)(b) (b) If the court is satisfied that any public record of maps or plats has been injured, lost or destroyed, an order to that effect shall be entered and the court shall take testimony for the purpose of reproducing and reestablishing the record. Orders and judgments shall be made as to each map or plat separately. The clerk shall cause all maps or plats adjudged to be correct copies of the records lost, injured or destroyed to be filed and recorded in the office of the register of deeds, with an attached certified copy of the order or judgment. The record shall be taken in all courts as a prima facie correct reproduction of the original record. All costs and expenses incurred in the proceedings shall be taxed as costs against the county in which the proceedings are held.

891.43(5) (5) Chains of title. If the record or any part of the records of any county are destroyed, so that a connected chain of title cannot be shown, certified copies of all deeds, patents, certificates, plats and legal subdivisions of land in the county, in the custody or control of any officer of this state or of the United States, may be recorded in the register of deed's office of the county, and the record shall have the same effect as the record of the originals of such instruments.

891.43(7) (7) Abstracts of title. If the records of any county are injured, lost or destroyed by fire, the judge of the circuit court of the county shall examine the state of the records, and if the court finds that any abstracts, copies, minutes or extracts exist after such injury, loss or destruction, and that the abstracts, copies, minutes or extracts were made before such injury, loss or destruction by any person in the ordinary course of business, and that they contain a material and substantial part of the records, the court shall certify the facts in regard to such abstracts of titles as found. If the abstracts, copies, minutes and extracts tend to show a connected chain of title to the land in the county, the court shall file an opinion with the clerk of the circuit court and the abstracts, copies, minutes and extracts, or certified copies, shall be admissible as prima facie evidence in all the courts of this state. The owner or keeper of the abstracts shall furnish to all parties so requesting certified copies of the abstracts.

891.43(8) (8) Reestablishment of title.

891.43(8)(a)(a) If the records of any county are injured, lost or destroyed, any court in the county with equity jurisdiction may inquire, upon notice to the parties interested, into the condition of any interest in any land in the county, and make all necessary orders and judgments to determine title.

891.43(8)(b) (b) Any person claiming an interest in land in the county at the time of the injury, loss or destruction of the records may maintain an action for a declaration of interest in real property under ch. 841. The complaint under s. 841.02 shall be published by the clerk of the court in which the complaint is filed as a class 3 notice under ch. 985.

891.43(12) (12) Record of new instruments. If any instrument in writing affecting title to land in any county is filed for record so short a time before the injury, loss or destruction of the records that no proof of it remains either on the records or among the abstracts, copies, minutes or extracts under sub. (7), it shall be the duty of the person having filed the instrument, within one year after the injury, loss or destruction, to rerecord the instrument, or, if that cannot be done, he or she may file a complaint to establish title under sub. (8) (b).

891.43(14) (14) Evidence to show title. In all cases under this section, and in all proceedings concerning any interest in land, when any party to the proceeding testifies that the original of any deed, conveyance or other written or recorded evidence relating to the title to the land has been lost or destroyed, or it is not in the power of the party wishing to use it on trial to produce it, and the record has been injured, lost or destroyed, the court shall receive any evidence that may establish the execution or contents of the deed, conveyance, record or other written evidence lost or destroyed, including any abstract of title made in the ordinary course of business before the injury, loss or destruction, showing the title or any part of title to the land.

891.43(15) (15) Record of deed in chain of title. If the records of any county have been injured, lost or destroyed so that a connected chain of title to any land cannot be shown, any person who can produce deeds showing a chain running back for 10 years or more may make an affidavit before the circuit court of the county to the effect that he or she is the person named as grantee in the last conveyance in the chain of title and that his or her immediate grantor has been in continual possession of the premises, which the affidavit shall completely describe, for not less than 10 years and he or she may record the affidavit and the deeds showing the chain of title in the office of the register of deeds. The deeds and affidavit or the record shall then be prima facie evidence that the affiant holds title to the land described in the deed or affidavit. For the purposes of constituting the possession required under this subsection, s. 893.26 (4) shall apply.

891.43 History History: 1927 c. 523 s. 115; 1965 c. 66; 1979 c. 90; 1981 c. 391 s. 210.



891.44 Presumption of lack of contributory negligence for infant minor.

891.44  Presumption of lack of contributory negligence for infant minor. It shall be conclusively presumed that an infant minor who has not reached the age of 7 shall be incapable of being guilty of contributory negligence or of any negligence whatsoever.

891.44 Annotation A refusal to instruct under s. 891.44 was not error when no issue of the plaintiff's negligence was presented by the pleadings or by evidence. Wagner v. American Family Mutual Insurance Co. 65 Wis. 2d 243, 222 N.W.2d 652 (1974).



891.45 Presumption of employment-connected disease; heart or respiratory impairment or disease.

891.45  Presumption of employment-connected disease; heart or respiratory impairment or disease.

891.45(1) (1) In this section:

891.45(1)(a) (a) "County fire fighter" means any person employed by a county whose duties primarily include active fire suppression or prevention.

891.45(1)(b) (b) "Municipal fire fighter" includes any person designated as primarily a fire fighter under s. 60.553 (2), 61.66 (2), or 62.13 (2e) (b) and any person under s. 60.553, 61.66, or 62.13 (2e) whose duties as a fire fighter during the 5-year qualifying period took up at least two-thirds of his or her working hours.

891.45(1)(c) (c) "State fire fighter" means any person employed by the state whose duties primarily include active fire suppression or prevention and who is a protective occupation participant, as defined in s. 40.02 (48).

891.45(2) (2) Except as provided in s. 891.453, in any proceeding involving the application by a state, county, or municipal fire fighter or his or her beneficiary for disability or death benefits under s. 40.65 (2) or any pension or retirement system applicable to fire fighters, where at the time of death or filing of application for disability benefits the deceased or disabled fire fighter had served a total of 5 years as a state, county, or municipal fire fighter and a qualifying medical examination given prior to the time of his or her becoming a state, county, or municipal fire fighter showed no evidence of heart or respiratory impairment or disease, and where the disability or death is found to be caused by heart or respiratory impairment or disease, such finding shall be presumptive evidence that such impairment or disease was caused by such employment.

891.45 History History: 1977 c. 83; 1981 c. 278 s. 6; 1983 a. 191 s. 6; 1987 a. 399; 1987 a. 403 s. 256; 1997 a. 173; 2001 a. 16; 2009 a. 284; 2011 a. 32.



891.453 Presumption of employment-connected disease; infectious disease.

891.453  Presumption of employment-connected disease; infectious disease.

891.453(1) (1) In this section:

891.453(1)(a) (a) "Correctional officer" means any person employed by the state or by a county or a municipality as a guard or officer whose principal duties are the supervision and discipline of inmates.

891.453(1)(b) (b) "Emergency medical service provider" means a person employed by the state or by a county or municipality and who is an emergency medical technician under s. 256.01 (5) or a first responder under s. 256.01 (9).

891.453(1)(c) (c) "Fire fighter" means a state, county, or municipal fire fighter who is covered under s. 891.45 and any person under s. 60.553, 61.66, or 62.13 (2e) whose duties as a fire fighter took up at least two-thirds of his or her working hours.

891.453(1)(d) (d) "Law enforcement officer" means any person employed by the state or by a county or a municipality for the purpose of detecting and preventing crime and enforcing laws or ordinances, who is authorized to make arrests for violations of the laws or ordinances which he or she is employed to enforce. "Law enforcement officer" includes a person under s. 60.553, 61.66, or 62.13 (2e) whose duties as a police officer took up at least two-thirds of his or her working hours.

891.453(2) (2)

891.453(2)(a)(a) In this subsection, "infectious disease" includes the human immunodeficiency virus, acquired immunodeficiency syndrome, tuberculosis, hepatitis A, hepatitis B, hepatitis C, hepatitis D, diphtheria, meningococcal meningitis, methicillin-resistant staphylococcus aureus, and severe acute respiratory syndrome.

891.453(2)(b) (b) In any proceeding involving the application by a correctional officer, an emergency medical service provider, a fire fighter, or a law enforcement officer or his or her beneficiary for disability or death benefits under s. 40.65 (2) or any pension or retirement system applicable to correctional officers, emergency medical service providers, fire fighters, or law enforcement officers, if a qualifying medical examination given prior to the time of his or her becoming a correctional officer, an emergency medical service provider, a fire fighter, or a law enforcement officer showed no evidence of an infectious disease, and if the disability or death is found to be caused by an infectious disease, the finding shall be presumptive evidence that the infectious disease was caused by the employment.

891.453 History History: 2009 a. 284; 2011 a. 32.



891.455 Presumption of employment-connected disease; cancer.

891.455  Presumption of employment-connected disease; cancer.

891.455(1)(1) In this section, "state, county, or municipal fire fighter" means a fire fighter who is covered under s. 891.45 and any person under s. 60.553, 61.66, or 62.13 (2e) whose duties as a fire fighter during the 10-year qualifying period specified in sub. (2) took up at least two-thirds of his or her working hours.

891.455(2) (2) In any proceeding involving an application by a state, county, or municipal fire fighter or his or her beneficiary for disability or death benefits under s. 40.65 (2) or any pension or retirement system applicable to fire fighters, where at the time of death or filing of application for disability benefits the deceased or disabled fire fighter had served a total of 10 years as a state, county, or municipal fire fighter and a qualifying medical examination given prior to the time of his or her becoming a state, county, or municipal fire fighter showed no evidence of cancer, and where the disability or death is found to be caused by cancer, such finding shall be presumptive evidence that the cancer was caused by such employment.

891.455(3) (3) The presumption under sub. (2) shall only apply to cancers affecting the skin, breasts, central nervous system or lymphatic, digestive, hematological, urinary, skeletal, oral or reproductive systems.

891.455(4) (4) The presumption under sub. (2) for cancers caused by smoking or tobacco product use shall not apply to any municipal fire fighter who smokes cigarettes, as defined in s. 139.30 (1m), or who uses a tobacco product, as defined in s. 139.75 (12), after January 1, 2001.

891.455 History History: 1997 a. 173; 1999 a. 9; 2001 a. 16; 2005 a. 25; 2011 a. 32.



891.46 Mailed service.

891.46  Mailed service. Unless otherwise specifically provided by statute or rule adopted under s. 751.12, summonses, citations, notices, motions and other papers required or authorized to be served by mail in judicial or administrative proceedings are presumed to be served when deposited in the U.S. mail with properly affixed evidence of prepaid postage.

891.46 History History: Sup. Ct. Order, No. 95-10, 195 Wis. 2d xv (1996).






893. Limitations of commencement of actions and proceedings and procedure for claims against governmental units.

893.01 Civil actions; objection as to time of commencing.

893.01  Civil actions; objection as to time of commencing. Civil actions may be commenced only within the periods prescribed in this chapter, except when, in special cases, a different limitation is provided by statute. An objection that the action was not commenced within the time limited may only be taken by answer or motion to dismiss under s. 802.06 (2) in proper cases.

893.01 History History: Sup. Ct. Order, 67 Wis. 2d 585, 770 (1975); 1979 c. 323.

893.01 Annotation Estoppel can be invoked to preclude a defense based on a statute of limitations when a defendant has been guilty of fraudulent or inequitable conduct. The conduct need not constitute actual fraud, but may be equivalent to a representation upon which the plaintiff may have relied to his or her disadvantage by not commencing his or her action within the statutory period. That conduct must have occurred before the expiration of the limitation period with no unreasonable delay by the aggrieved party after the inducement therefor has ceased to operate. State ex rel. Susedik v. Knutson, 52 Wis. 2d 593, 191 N.W.2d 23 (1971).

893.01 Annotation A court has no authority to enlarge the time in which to file a complaint. Pulchinski v. Strnad, 88 Wis. 2d 423, 276 N.W.2d 781 (1979).

893.01 Annotation When a limitation period would otherwise expire on a legal holiday, s. 990.001 (4) (b) permits the commencement of an action on the next secular day. Cuisinier v. Sattler, 88 Wis. 2d 654, 277 N.W.2d 776 (1979).

893.01 Annotation Statutes of limitations are substantive statutes and are not given retroactive effect. Betthauser v. Medical Protective Co. 172 Wis. 2d 141, 493 N.W.2d 40 (1992).

893.01 Annotation A circuit court may use its equitable powers to set aside a statute of imitations if certain enumerated circumstances are present. Williams v. Kaerek Builders, Inc. 212 Wis. 2d 150, 568 N.W.2d 313 (Ct. App. 1997), 96-2396.

893.01 Annotation A defendant was estopped from pleading the statute of limitations by fraudulent conduct that prevented the plaintiff from filing a timely suit. Bell v. City of Milwaukee, 746 F.2d 1205 (1984).

893.01 Annotation Remedying the Confusion Between Statutes of Limitations and Statutes of Repose in Wisconsin — A Conceptual Guide, La Fave, 88 MLR 927 (2005)



893.02 Action, when commenced.

893.02  Action, when commenced. Except as provided in s. 893.415 (3), an action is commenced, within the meaning of any provision of law which limits the time for the commencement of an action, as to each defendant, when the summons naming the defendant and the complaint are filed with the court, but no action shall be deemed commenced as to any defendant upon whom service of authenticated copies of the summons and complaint has not been made within 90 days after filing.

893.02 History History: Sup. Ct. Order, 67 Wis. 2d 585, 770 (1975); 1975 c. 218; 1979 c. 323; 1997 a. 187; 2003 a. 287.

893.02 Annotation In a products liability action, a new cause of action for punitive damages brought after the statute of limitations expired related back to the date of filing the original pleading. Wussow v. Commercial Mechanisms, Inc. 97 Wis. 2d 136, 293 N.W.2d 897 (1980).

893.02 Annotation An action against an unnamed defendant under s. 807.12 that was filed on the last day of a limitation period, in which amended process naming the defendant was served within 60 days after filing, was not time barred. The relation back requirements of s. 802.09 (3) were inapplicable. Lak v. Richardson-Merrell, Inc. 100 Wis. 2d 641, 302 N.W.2d 483 (1981).

893.02 Annotation Service of process did not commence an action when the plaintiff failed to file the summons and complaint. The defendant's answer did not waive the statute of limitations defense or estop the defendant from raising it after the limitation period expired. Hester v. Williams, 117 Wis. 2d 634, 345 N.W.2d 426 (1984).

893.02 Annotation A fictitiously designated defendant's right to extinction of an action does not effectively vest until 60 days after the statute of limitations runs. Lavine v. Hartford Accident & Indemnity Co. 140 Wis. 2d 434, 410 N.W.2d 623 (Ct. App. 1987).

893.02 Annotation Timely Service Abroad in Diversity Suits. La Fave. Wis.Law. Nov. 2000.



893.03 Presenting claims.

893.03  Presenting claims. The presentation of any claim, in cases where by law such presentment is required, to the circuit court shall be deemed the commencement of an action within the meaning of any law limiting the time for the commencement of an action thereon.

893.03 History History: 1977 c. 449 s. 497; 1979 c. 323.

893.03 Annotation A statute of limitations is not tolled by filing an action in a court completely lacking jurisdiction and later refiling in the proper court after the statute has run. Schafer v. Wegner, 78 Wis. 2d 127, 254 N.W.2d 193 (1977).



893.04 Computation of period within which action may be commenced.

893.04  Computation of period within which action may be commenced. Unless otherwise specifically prescribed by law, a period of limitation within which an action may be commenced is computed from the time that the cause of action accrues until the action is commenced.

893.04 History History: 1979 c. 323.

893.04 Annotation In attorney malpractice actions, as in medical malpractice cases, when the date of the negligence and the date of injury are the same, the statute of limitations runs from that date, for that is the time when the cause of action accrues. Denzer v. Rouse, 48 Wis. 2d 528, 180 N.W.2d 521 (1970).

893.04 Annotation The loss of the right to a patent is the loss of the right to exclude others and, therefore, the injury occurred on the date that the right to the patent was lost. Boehm v. Wheeler, 65 Wis. 2d 668, 223 N.W.2d 536 (1974).

893.04 Annotation Because s. 67.11 requires moneys in a sinking fund to remain inviolate until the bonds are retired, a cause of action regarding the fund could only accrue at retirement. Joint School District No. 1 of Chilton v. City of Chilton, 78 Wis. 2d 52, 253 N.W.2d 879 (1977).

893.04 Annotation A tort claim accrues when the injury is discovered or reasonably should have been discovered. This "discovery rule" applies to all tort actions other than those governed by a statutory discovery rule. Hansen v. A. H. Robins, Inc. 113 Wis. 2d 550, 335 N.W.2d 578 (1983).

893.04 Annotation When the plaintiff's early subjective lay person's belief that a furnace caused the injury was contradicted by examining physicians, the cause of action against the furnace company did not accrue until the plaintiff's suspicion was confirmed by later medical diagnosis. Borello v. U.S. Oil Co. 130 Wis. 2d 397, 388 N.W.2d 140 (1986).

893.04 Annotation Claimed ignorance of, and a blatant failure to follow, applicable regulations cannot be construed as reasonable diligence in discovering an injury when following the rules would have resulted in earlier discovery. Stroh Die Casting v. Monsanto Co. 177 Wis. 2d 91, 502 N.W.2d 132 (Ct. App. 1993).

893.04 Annotation The day upon which a cause of action accrues is not included in computing the period of limitation. Pufahl v. Williams, 179 Wis. 2d 104, 506 N.W.2d 747 (1993).

893.04 Annotation A plaintiff can rely on the discovery rule only if he or she has exercised reasonable diligence. Jacobs v. Nor-Lake, 217 Wis. 2d 625, 579 N.W.2d 254 (Ct. App. 1998), 97-1740.

893.04 Annotation The discovery rule applies to statutes of limitations that limit the time to sue from the time when the action "accrues," being the time of discovery. The discovery rule does not apply to a statute of repose, a statute that specifies the time of accrual and limits the time suit can be brought from that specified date. Tomczak v. Bailey, 218 Wis. 2d 245, 578 N.W.2d 166 (1998), 95-2733.

893.04 Annotation The discovery rule does not extend to causes of action not sounding in tort. State v. Chrysler Outboard Corp. 219 Wis. 2d 130, 580 N.W.2d 203 (1998), 96-1158.

893.04 Annotation Knowing that a particular product caused an injury, an injured party cannot extend the accrual date for a cause of action against the product's manufacturer due to the subsequent discovery of possible connections between that product and another manufacturer's product in causing the injury. Baldwin v. Badger Mining Corporation & Mine Safety Appliances Co. 2003 WI App 95, 264 Wis. 2d 301, 663 N.W.2d 382, 02-1197.

893.04 Annotation Computing time in tort statutes of limitation. Ghiardi, 64 MLR 575 (1981).

893.04 Annotation Computing Time. Ghiardi. Wis. Law. March 1993.



893.05 Relation of statute of limitations to right and remedy.

893.05  Relation of statute of limitations to right and remedy. When the period within which an action may be commenced on a Wisconsin cause of action has expired, the right is extinguished as well as the remedy.

893.05 History History: 1979 c. 323.

893.05 Annotation The expiration of the limitations period extinguishes the cause of action of the potential plaintiff and it also creates a right enjoyed by the would-be defendant to insist on that statutory bar. A defendant, having acquired a right to assert the statute of limitations bar by operation of law, would suffer plain legal prejudice if a plaintiff's motion for voluntary dismissal were granted. Wojtas v. Capital Guardian Trust Co. 477 F.3d 924 (2007).



893.07 Application of foreign statutes of limitation.

893.07  Application of foreign statutes of limitation.

893.07(1)(1) If an action is brought in this state on a foreign cause of action and the foreign period of limitation which applies has expired, no action may be maintained in this state.

893.07(2) (2) If an action is brought in this state on a foreign cause of action and the foreign period of limitation which applies to that action has not expired, but the applicable Wisconsin period of limitation has expired, no action may be maintained in this state.

893.07 History History: 1979 c. 323.

893.07 Annotation The borrowing statute was properly applied to an injury received outside of this state. A conflict of laws analysis was not appropriate. Guertin v. Harbour Assurance Co. 141 Wis. 2d 622, 415 N.W.2d 831 (1987).

893.07 Annotation Section 893.16 (1) is effective to toll the running of the statute of limitations, even when under s. 893.07 the plaintiff would be barred from bringing suit under applicable foreign law. Scott v. First State Insurance Co. 155 Wis. 2d 608, 456 N.W.2d 312 (1990).

893.07 AnnotationThis section does not borrow foreign tolling statutes. Johnson v. Johnson, 179 Wis. 2d 574, 508 N.W.2d 19 (Ct. App. 1993).

893.07 Annotation This section is applicable to actions on contracts. A claim is foreign when the final significant event giving rise to a suable event, the alleged breach, occurs outside the state. Abraham v. General Casualty Co. 217 Wis. 2d 294, 576 N.W.2d 46 (1998), 95-2918.

893.07 Annotation Sub. (1) refers to "the period of limitation," as defined by the foreign jurisdiction, that governs the case in the foreign state. Application of this rule includes a limitation period that operates as a statute of repose. Wenke v. Gehl Company, 2004 WI 103, 274 Wis. 2d 220, 682 N.W.2d 405, 01-2649.

893.07 Annotation A tort action based on an injury received outside of this state was "foreign." Johnson v. Deltadynamics, Inc. 813 F.2d 944 (1987).

893.07 Annotation Under this section, a foreign jurisdiction's period of limitations is borrowed, but not its period of repose. Beard v. J. I. Case Co. 823 F.2d 1095 (1987).

893.07 Annotation This section directs courts to apply the shortest limitation period possible to foreign causes of action, whether the applicable statue is a statue of limitations or a statute of repose. Merner v. Deere & Co. 176 F. Supp. 2d 882 (2001).

893.07 Annotation Wisconsin's borrowing statute: Did we shortchange ourselves? 70 MLR 120 (1986).

893.07 Annotation Interpreting Wisconsin's Borrowing Statute. Wiegand. Wis. Law. May 2001.



893.10 Actions, time for commencing.

893.10  Actions, time for commencing. The period within which an action may be commenced shall not be considered to have expired when the court before which the action is pending is satisfied that the person originally served knowingly gave false information to the officer with intent to mislead the officer in the performance of his or her duty in the service of any summons or civil process. If the court so finds, the period of limitation is extended for one year.

893.10 History History: 1979 c. 323.



893.11 Extension of time if no person to sue.

893.11  Extension of time if no person to sue. The fact that there is no person in existence who is authorized to bring an action on a cause of action at the time it accrues shall not extend the time within which, according to this chapter, an action may be commenced upon the cause of action to more than double the period otherwise prescribed by law.

893.11 History History: 1979 c. 323.



893.12 Advance payment of damages; limitation extended.

893.12  Advance payment of damages; limitation extended. The period fixed for the limitation for the commencement of actions, if a payment is made as described in s. 885.285 (1), shall be either the period of time remaining under the original statute of limitations or 3 years from the date of the last payment made under s. 885.285 (1), whichever is greater.

893.12 History History: 1979 c. 323.

893.12 Annotation Any payment made in advance or settlement of either personal injury or property damage claims, when the plaintiff has both, extends the limitation for a personal injury claim, if it is made within the 3-year limit period of s. 893.54 (1). Abraham v. Milwaukee Mutual Insurance Co. 115 Wis. 2d 678, 341 N.W.2d 414 (Ct. App. 1983).

893.12 Annotation This section does not apply to foreign causes of action. Section 893.07 (1) prevents s. 893.12 from extending foreign statutes of limitation. Thimm v. Automatic Sprinkler Corp. 148 Wis. 2d 332, 434 N.W.2d 842 (Ct. App. 1988).

893.12 Annotation The tolling provision applies only to the party that received a settlement or advance payment under s. 885.285. It does not apply to a stranger to the settlement. Riley v. Doe, 152 Wis. 2d 766, 449 N.W.2d 83 (Ct. App. 1989).

893.12 Annotation For a period of limitations to be extended under this section as the result of a "payment" by check, the check must be accepted and negotiated. Parr v. Milwaukee Bldg. & Const. Trades, 177 Wis. 2d 140, 501 N.W.2d 858 (Ct. App. 1993).

893.12 Annotation To be a payment under s. 885.285 that will toll or extend the statute of limitations, a payment must be related to fault or liability. Gurney v. Heritage Mutual Insurance Co. 188 Wis. 2d 68, 523 N.W.2d 193 (Ct. App. 1994).

893.12 Annotation The waiver by the defendant medical provider in a medical malpractice action of the copayment portion of the amount due for the plaintiff's medical treatment did not constitute a payment under s. 885.285 or 893.12. Young v. Aurora Medical Center, 2004 WI App 71, 272 Wis. 2d 300, 679 N.W.2d 549, 03-0224.



893.13 Tolling of statutes of limitation.

893.13  Tolling of statutes of limitation.

893.13(1) (1) In this section and ss. 893.14 and 893.15 "final disposition" means the end of the period in which an appeal may be taken from a final order or judgment of the trial court, the end of the period within which an order for rehearing can be made in the highest appellate court to which an appeal is taken, or the final order or judgment of the court to which remand from an appellate court is made, whichever is latest.

893.13(2) (2) A law limiting the time for commencement of an action is tolled by the commencement of the action to enforce the cause of action to which the period of limitation applies. The law limiting the time for commencement of the action is tolled for the period from the commencement of the action until the final disposition of the action.

893.13(3) (3) If a period of limitation is tolled under sub. (2) by the commencement of an action and the time remaining after final disposition in which an action may be commenced is less than 30 days, the period within which the action may be commenced is extended to 30 days from the date of final disposition.

893.13 History History: 1979 c. 323.

893.13 Annotation This section does not toll the statute to allow an independent claim by an insurer. It simply insures that the joinder of constituent parts of a cause of action during the pendency of the action is not frustrated by the application of the appropriate statute of limitations. Aetna Casualty & Surety Co. v. Owens, 191 Wis. 2d 745, 530 N.W.2d 51 (Ct. App. 1995).

893.13 Annotation The filing of an action, subsequently voluntarily dismissed, tolls the statute of limitations under sub. (2) for the period specified in sub. (1) for cases in which no appeal is taken. Johnson v. County of Crawford, 195 Wis. 2d 374, 536 N.W.2d 167 (Ct. App. 1995), 95-0144.

893.13 Annotation A suit filed prior to the expiration of the 120-day period for a denial of claim under s. 893.80 is not truly commenced and does not toll the statute of limitations when filed. Colby v. Columbia County, 202 Wis. 2d 342, 550 N.W.2d 124 (1996), 93-3348.

893.13 Annotation To interpret this statute to mean that a plaintiff's timely lawsuit tolled the statute of limitations as to all other possible victims would abrogate the statute of limitations. Such an interpretation would lead to absurd results and render meaningless the statute of limitations in multiple-victim cases. Barnes v. WISCO Hotel Group, 2009 WI App 72, 318 Wis. 2d 537, 767 N.W.2d 352, 08-1884.



893.135 Tolling of statute of limitations for marital property agreements.

893.135  Tolling of statute of limitations for marital property agreements. Any statute of limitations applicable to an action to enforce a marital property agreement under ch. 766 is tolled as provided under s. 766.58 (13).

893.135 History History: 1985 a. 37; 1987 a. 393.



893.137 Tolling of statute of limitations for certain time-share actions.

893.137  Tolling of statute of limitations for certain time-share actions. Any statute of limitations affecting the right of an association organized under s. 707.30 (2) or a time-share owner, as defined in s. 707.02 (31), against a developer, as defined in s. 707.02 (11), is tolled as provided in s. 707.34 (1) (bm).

893.137 History History: 1987 a. 399.



893.14 Limitation on use of a right of action as a defense or counterclaim.

893.14  Limitation on use of a right of action as a defense or counterclaim. Unless otherwise specifically prescribed by law, the period within which a cause of action may be used as a defense or counterclaim is computed from the time of the accrual of the cause of action until the time that the plaintiff commences the action in which the defense or counterclaim is made. A law limiting the time for commencement of an action is tolled by the assertion of the defense or the commencement of the counterclaim until final disposition of the defense or counterclaim. If a period of limitation is tolled under this section and the time remaining after final disposition in which an action may be commenced is less than 30 days, the period within which the action may be commenced is extended to 30 days from the date of final disposition.

893.14 History History: 1979 c. 323.

893.14 Annotation When an action to recover damages for injuries to the person is commenced as a counterclaim pursuant to this section, the statute of limitations established by s. 893.54 applies. The tolling of the statute of limitation under this section begins on the date the defendant files the counterclaim. The phrase "unless otherwise specifically prescribed by law" applies to counterclaims that were already barred at the time the plaintiff filed his or her claim; such claims are not resurrected by the plaintiff's filing. Donaldson v. West Bend Mutual Insurance Company, 2009 WI App 134, 321 Wis. 2d 244, 773 N.W.2d 470, 08-2289.



893.15 Effect of an action in a non-Wisconsin forum on a Wisconsin cause of action.

893.15  Effect of an action in a non-Wisconsin forum on a Wisconsin cause of action.

893.15(1) (1) In this section "a non-Wisconsin forum" means all courts, state and federal, in states other than this state and federal courts in this state.

893.15(2) (2) In a non-Wisconsin forum, the time of commencement or final disposition of an action is determined by the local law of the forum.

893.15(3) (3) A Wisconsin law limiting the time for commencement of an action on a Wisconsin cause of action is tolled from the period of commencement of the action in a non-Wisconsin forum until the time of its final disposition in that forum.

893.15(4) (4) Subsection (3) does not apply to an action commenced on a Wisconsin cause of action in a non-Wisconsin forum after the time when the action is barred by a law of the forum limiting the time for commencement of an action.

893.15(5) (5) If an action is commenced in a non-Wisconsin forum on a Wisconsin cause of action after the time when the Wisconsin period of limitation has expired but before the foreign period of limitation has expired, the action in the non-Wisconsin forum has no effect on the Wisconsin period of limitation.

893.15 History History: 1979 c. 323.

893.15 Annotation Sub. (2) determines the commencement and termination of an action in a non-Wisconsin forum by the law of that forum. "Local law" is referred to so that the non-Wisconsin court determining the commencement of an action in, for example, Illinois will use Illinois law, not including any other law which an Illinois court might use under a choice of law theory.

893.15 Annotation Sub. (3) applies the tolling effect of Wisconsin statutes to actions on Wisconsin causes of action brought in federal courts in Wisconsin and to all other courts, state and federal, in the United States.

893.15 Annotation Sub. (4) prevents the commencement of an action in a forum whose statute of limitations has run from extending the Wisconsin tolling period.

893.15 Annotation Sub. (5) prevents the maintenance of an action in a non-Wisconsin forum from extending a Wisconsin statute of limitations. [Bill 326-A]

893.15 Annotation A voluntarily dismissed federal action does not toll the Wisconsin statute of limitations. A voluntarily dismissed federal action is a nullity, having no effect on a statute of limitations. Culbert v. Ciresi, 2003 WI App 158, 266 Wis. 2d 189, 667 N.W.2d 825, 02-3320.



893.16 Person under disability.

893.16  Person under disability.

893.16(1) (1) If a person entitled to bring an action is, at the time the cause of action accrues, either under the age of 18 years, except for actions against health care providers; or mentally ill, the action may be commenced within 2 years after the disability ceases, except that where the disability is due to mental illness, the period of limitation prescribed in this chapter may not be extended for more than 5 years.

893.16(2) (2) Subsection (1) does not shorten a period of limitation otherwise prescribed.

893.16(3) (3) A disability does not exist, for the purposes of this section, unless it existed when the cause of action accrues.

893.16(4) (4) When 2 or more disabilities coexist at the time the cause of action accrues, the 2-year period specified in sub. (1) does not begin until they all are removed.

893.16(5) (5) This section applies only to statutes in this chapter limiting the time for commencement of an action or assertion of a defense or counterclaim except it does not apply to:

893.16(5)(a) (a) Actions for the recovery of a penalty or forfeiture or against a sheriff or other officer for escape;

893.16(5)(b) (b) Extend the time limited by s. 893.33, 893.41, 893.59, 893.62, 893.73 to 893.76, 893.77 (3), 893.86 or 893.91 or subch. VIII for commencement of an action or assertion of a defense or counterclaim; or

893.16(5)(c) (c) A cause of action which accrues prior to July 1, 1980.

893.16 History History: 1979 c. 323; 1997 a. 133.

893.16 Annotation Sub. (1) is effective to toll the running of a statute of limitations even when, under s. 893.07, the plaintiff would be barred from bringing suit under applicable foreign law. Scott v. First State Insurance Co. 155 Wis. 2d 608, 456 N.W.2d 312 (1990).

893.16 Annotation If a party wishes the benefit of the disability tolling statute, then the party does not get the benefit of the discovery rule. Kilaab v. Prudential Insurance Co. 198 Wis. 2d 700, 543 N.W.2d 538 (Ct. App. 1995).

893.16 Annotation Injury from intentional acts of sexual assault against minors and the cause of any injury should have been discovered, as a matter of law, at the time of the assaults. A claim of repressed memory does not indefinitely toll the statute of limitations regardless of the victim's minority or the position of trust occupied by the alleged perpetrator. Doe v. Archdiocese of Milwaukee, 211 Wis. 2d 312, 565 N.W.2d 94 (1997), 94-0423.

893.16 Annotation Parents' claims for injury resulting from the sexual assault of their child accrue when the child's claims accrue, regardless of when the parents learn of their claim. Joseph W. v. Catholic Diocese of Madison, 212 Wis. 2d 925, 569 N.W.2d 795 (Ct. App. 1997), 96-2220.

893.16 Annotation Under sub. (1), "mental illness" is a mental condition that renders a person functionally unable to understand or appreciate the situation giving rise to the legal claim so that the person can assert legal rights or functionally unable to understand legal rights and appreciate the need to assert them. Legal consultation and filings are probative of a plaintiff's mental health and functional ability to appreciate and act upon his or her legal rights. Storm v. Legion Insurance Company, 2003 WI 120, 265 Wis. 2d 169, 665 N.W.2d 353, 01-1139.

893.16 Annotation Death constitutes a cessation of disability under this section. Walberg v. St. Francis Home, Inc. 2005 WI 64, 281 Wis. 2d 99, 697 N.W.2d 36, 03-2164.

893.16 Annotation This section does not apply to a negligence claim alleging injury to a developmentally disabled child caused by a health care provider. The legislature has not provided a statute of limitations for claims against health care providers alleging injury to a developmentally disabled child. Haferman v. St. Clare Healthcare Foundation, Inc. 2005 WI 171, 286 Wis. 2d 621, 707 N.W.2d 853, 03-1307

893.16 Annotation A prisoner is entitled to the tolling provision under sub. (1) when bringing a 42 USC 1983 action. Hardin v. Straub, 490 U.S. 536, 104 L. Ed. 2d 582 (1989).



893.17 Transition; limitation if disability exists; temporary.

893.17  Transition; limitation if disability exists; temporary.

893.17(1)(1) This section does not apply to a cause of action which accrues on or after July 1, 1980.

893.17(2) (2) Except as provided in sub. (2m), if a person entitled to commence any action for the recovery of real property or to make an entry or defense founded on the title to real property or to rents or services out of the real property is, at the time the title shall first descend or accrue, under any of the following disabilities, the time during which the disability continues is not a part of the time limited by this chapter for the commencement of the action or the making of the entry or defense:

893.17(2)(a) (a) The person is under the age of 18 years.

893.17(2)(b) (b) The person is insane.

893.17(2)(c) (c) The person is imprisoned on a criminal charge or in execution upon conviction of a criminal offense, for a term less than for life.

893.17(2m) (2m) An action under sub. (2) may be commenced or entry or defense made, after the time limited and within 5 years after the disability ceases or the person entitled dies, if the person dies while under the disability, but the action shall not be commenced or entry or defense made after that period.

893.17(3) (3) This section shall not operate to extend the time for commencing any action or assertion of a defense or counterclaim with respect to which a limitation period established in s. 893.33 has expired and does not apply to s. 893.41, 893.59, 893.62, 893.73 to 893.76, 893.77 (3), 893.86 or 893.91 or subch. VIII.

893.17 History History: 1971 c. 213 s. 5; 1979 c. 323; 1999 a. 85.



893.18 Transition; persons under disability.

893.18  Transition; persons under disability.

893.18(1) (1) This section does not apply to a cause of action which accrues on or after July 1, 1980 or to s. 893.41, 893.59, 893.62, 893.73 to 893.76, 893.77 (3), 893.86 or 893.91 or subch. VIII.

893.18(2) (2) Except as provided in sub. (2m), and except in actions for the recovery of a penalty or forfeiture, actions against a sheriff or other officer for an escape, or actions for the recovery or possession of real property, if a person entitled to bring an action mentioned in this chapter was at the time the cause of action accrued under any of the following disabilities, the time of the disability is not a part of the time limited for the commencement of the action:

893.18(2)(a) (a) The person is under the age of 18 years, except for actions against health care providers.

893.18(2)(b) (b) The person is insane.

893.18(2)(c) (c) The person is imprisoned on a criminal charge or in execution under sentence of a criminal court for a term less than life.

893.18(2m) (2m) The period within which an action must be brought cannot be extended under sub. (2) more than 5 years by any disability, except infancy, nor can that period be so extended, in any case, longer than one year after the disability ceases.

893.18(3) (3) A disability does not exist, for the purpose of this section, unless it existed when the cause of action accrued.

893.18(4) (4) When 2 or more disabilities coexist at the time the cause of action accrues the period of limitation does not attach until they all are removed.

893.18 History History: 1971 c. 213 s. 5; 1977 c. 390; 1979 c. 323; 1981 c. 314; 1999 a. 85.

893.18 Annotation Because the parents' claim arising from injury to their minor child was filed along with the child's claim within the time period for the child's claim, the parents' claim was not barred by s. 893.54. Korth v. American Family Insurance Co. 115 Wis. 2d 326, 340 N.W.2d 494 (1983).

893.18 Annotation An estate's survival claim under s. 895.01 is not tolled by sub. (2) if the only beneficiaries of the estate are minors. Lord v. Hubbell, Inc. 210 Wis. 2d Wis. 2d 150, 563 N.W.2d 913 (Ct. App. 1997), 96-1031.

893.18 Annotation A parent's claim for negligent infliction of emotional distress arising from the same act as the child's injury benefits from the child's tolling period. Jendrzjek v. Tschopp-Durch-Camastral, 755 F. Supp. 1162 (1991).



893.19 Limitation when person out of state.

893.19  Limitation when person out of state.

893.19(1) (1) If a person is out of this state when the cause of action accrues against the person an action may be commenced within the terms of this chapter respectively limited after the person returns or removes to this state. But the foregoing provision shall not apply to any case where, at the time the cause of action accrues, neither the party against nor the party in favor of whom the same accrues is a resident of this state; and if, after a cause of action accrues against any person, he or she departs from and resides out of this state the time of absence is not any part of the time limited for the commencement of an action; provided, that no foreign corporation which files with the department of financial institutions, or any other state official or body, pursuant to the requirements of any applicable statute of this state, an instrument appointing a registered agent as provided in ch. 180, a resident or any state official or body of this state, its attorney or agent, on whom, pursuant to such instrument or any applicable statute, service of process may be made in connection with such cause of action, is deemed a person out of this state within the meaning of this section for the period during which such appointment is effective, excluding from such period the time of absence from this state of any registered agent, resident agent or attorney so appointed who departs from and resides outside of this state.

893.19(2) (2) This section shall not apply to any person who, while out of this state, may be subjected to personal jurisdiction in the courts of this state on any of the grounds specified in s. 801.05.

893.19 History History: 1971 c. 154; 1977 c. 176; 1979 c. 323; 1995 a. 27.

893.19 Annotation The validity of the defense that a North Carolina limitation statute barred the action was determined in light of analysis of North Carolina products liability case law. Central Mutual Insurance Co. v. H. O. Inc. 63 Wis. 2d 54, 216 N.W.2d 239 (1974).



893.20 Application to alien enemy.

893.20  Application to alien enemy. When a person is an alien subject or citizen of a country at war with the United States the time of the continuance of the war is not a part of the time limited for the commencement of the action.

893.20 History History: 1979 c. 323.



893.21 Effect of military exemption from civil process.

893.21  Effect of military exemption from civil process. The time during which any resident of this state has been exempt from the service of civil process on account of being in the military service of the United States or of this state, shall not be taken as any part of the time limited by law for the commencement of any civil action in favor of or against such person.

893.21 History History: 1979 c. 323.



893.22 Limitation in case of death.

893.22  Limitation in case of death. If a person entitled to bring an action dies before the expiration of the time limited for the commencement of the action and the cause of action survives, an action may be commenced by the person's representatives after the expiration of that time and within one year from the person's death. If a person against whom an action may be brought dies before the expiration of the time limited for the commencement of the action and the cause of action survives, an action may be commenced after the expiration of that time and within one year after the issuing, within this state, of letters testamentary or other letters authorizing the administration of the decedent's estate.

893.22 History History: 1979 c. 323; 2001 a. 102.

893.22 Annotation This section does not provide a one-year extension of the statute of limitations from when a creditor, or another, petitions for probate of the decedent's estate under s. 856.07. The section only applies when a person entitled to bring the action dies with an existing claim that has less than one year remaining on the period of limitations. In such cases, the period of limitations is extended for one year, which begins to run upon the person's death. Kurt Van Engel Commission Co., Inc. v. Zingale, 2005 WI App 82, 280 Wis. 2d 777, 696 N.W.2d 280, 04-1900. See also Walberg v. St. Francis Home, Inc. 2005 WI 64, 281 Wis. 2d 99, 697 N.W.2d 36, 03-2164.



893.23 When action stayed.

893.23  When action stayed. When the commencement of an action is stayed by injunction or statutory prohibition the time of the continuance of the injunction or prohibition is not part of the time limited for the commencement of the action.

893.23 History History: 1979 c. 323.

893.23 Annotation The interplay between ss. 893.23 and 893.80 creates a statute of limitations equal to 3 years and 120 days when filing a claim under s. 893.80. Colby v. Columbia County, 202 Wis. 2d 342, 550 N.W.2d 124 (1996), 93-3348.



893.24 Adverse possession; section lines.

893.24  Adverse possession; section lines.

893.24(1) (1) A written instrument or judgment that declares the boundaries of real estate adversely possessed under s. 893.29, 1995 stats., or s. 893.25, 893.26 or 893.27 does not affect any section line or any section subdivision line established by the United States public land survey or any section or section subdivision line based upon it.

893.24(2) (2) Occupation lines that the court declares to be property lines by adverse possession under s. 893.29, 1995 stats., or s. 893.25, 893.26 or 893.27 shall, by order of the court, be described by a retraceable description providing definite and unequivocal identification of the lines or boundaries. The description shall contain data of dimensions sufficient to enable the description to be mapped and retraced and shall describe the land by government lot, recorded private claim, quarter-quarter section, section, township, range and county, and by metes and bounds commencing with a corner marked and established by the United States public land survey or a corner of the private claim.

893.24 History History: 1985 a. 247; 1997 a. 108.

893.24 Annotation In the absence of an express provision to the contrary, one who adversely possesses under an earlier version of the adverse possession statute may continue possession under the terms of that statute even after its repeal and re-creation. Department of Natural Resources v. Building and All Related or Attached Structures, 2011 WI App 119, 336 Wis. 2d 642, 803 N.W.2d 86, 10-2076.

893.24 Annotation Hey! That's my land! Understanding Adverse Possession. Shrestha. Wis. Law. March 2010.



893.25 Adverse possession, not founded on written instrument.

893.25  Adverse possession, not founded on written instrument.

893.25(1)(1) An action for the recovery or the possession of real estate and a defense or counterclaim based on title to real estate are barred by uninterrupted adverse possession of 20 years, except as provided by s. 893.14 and 893.29. A person who, in connection with his or her predecessors in interest, is in uninterrupted adverse possession of real estate for 20 years, except as provided by s. 893.29, may commence an action to establish title under ch. 841.

893.25(2) (2) Real estate is possessed adversely under this section:

893.25(2)(a) (a) Only if the person possessing it, in connection with his or her predecessors in interest, is in actual continued occupation under claim of title, exclusive of any other right; and

893.25(2)(b) (b) Only to the extent that it is actually occupied and:

893.25(2)(b)1. 1. Protected by a substantial enclosure; or

893.25(2)(b)2. 2. Usually cultivated or improved.

893.25 History History: 1979 c. 323.

893.25 Annotation Where a survey established that disputed lands were not within the calls of the possessor's deed, the possessor's claim to property was not under color of title by a written instrument. Beasley v. Konczal, 87 Wis. 2d 233, 275 N.W.2d 634 (1979).

893.25 Annotation Acts that are consistent with sporadic trespass are insufficient to apprise the owner of an adverse claim. Pierz v. Gorski, 88 Wis. 2d 131, 276 N.W.2d 352 (Ct. App. 1979).

893.25 Annotation When evidence is presented as to the extent of occupancy of only a portion of land, only that portion may be awarded in adverse possession proceedings. Droege v. Daymaker Cranberries, Inc. 88 Wis. 2d 140, 276 N.W.2d 356 (Ct. App. 1979).

893.25 Annotation A judgment under s. 75.521 to foreclose a tax lien extinguishes all right, title, and interest in the foreclosed property, including claims based on adverse possession. Published notice was sufficient. Leciejewski v. Sedlak, 116 Wis. 2d 629, 342 N.W.2d 734 (1984).

893.25 Annotation A railroad right-of-way is subject to adverse possession, the same as other lands. Meiers v. Wang, 192 Wis. 2d 115, 531 N.W.2d 54 (1995).

893.25 Annotation Land may be acquired by adverse possession, without adverse intent, when the true owner acquiesces in another's possession for 20 years. If adjoining owners take from a common grantor by lot number, but the grantees purchased with reference to a boundary actually marked on the ground, the marked boundary, regardless of time, controls. Arnold v. Robbins, 209 Wis. 2d 428, 563 N.W.2d 178 (1997), 96-0570.

893.25 Annotation The 20-year period under this section need not be the 20 years immediately preceding the filing of the court action. Harwick v. Black, 217 Wis. 2d 691, 580 N.W.2d 354 (Ct. App. 1998), 97-1108.

893.25 Annotation The use of a surveyor is not required to establish the boundaries of the contested property as long as there is evidence that provides a reasonably accurate basis for the circuit court to know what property is in dispute. Camacho v. Trimble Irrevocable Trust, 2008 WI App 112, 313 Wis. 2d 272, 756 N.W.2d 596, 07-1472.

893.25 Annotation If the claimant's use gives the titleholder reasonable notice that the claimant is asserting ownership and the titleholder does nothing, that failure to respond may result in losing title. However, in the absence of such use by the claimant, the titleholder is not obligated to do anything in order to retain title. Peter H. and Barbara J. Steuck Living Trust v. Easley, 2010 WI App 74, 325 Wis. 2d 455, 784 N.W.2d 631, 09-0757.

893.25 Annotation The regular use of a disputed area for hunting, placement of deer stands, and the making of a dirt road to a lake did not constitute open, notorious, visible, exclusive, and hostile use. The sound of gunshots does not gives a reasonably diligent titleholder notice of adverse possession. Gunshots would have been consistent with trespassers, as would portable deer stands, some kept in place all year. The dirt road and the trail continuing on to the lake were consistent with an easement to the lake rather than adverse possession of the entire disputed parcel. Peter H. and Barbara J. Steuck Living Trust v. Easley, 2010 WI App 74, 325 Wis. 2d 455, 784 N.W.2d 631, 09-0757.

893.25 Annotation In the absence of an express provision to the contrary, one who adversely possesses under an earlier version of the adverse possession statute may continue possession under the terms of that statute even after its repeal and re-creation. Department of Natural Resources v. Building and All Related or Attached Structures, 2011 WI App 119, 336 Wis. 2d 642, 803 N.W.2d 86, 10-2076.

893.25 Annotation The general rule in adverse possession cases is that the subjective intent of the parties is irrelevant. The question is whether the use of the property by the possessor gives the appearance that the possessor claims exclusive right to the land. When a true owner did not give permission and was unaware of permission given by a non-owner, the appearance, when judged from the position of the true owner, is not affected. Statements by the possessors and their predecessors that they did not own the property were irrelevant. Wilcox v. Estate of Ralph Hines, 2013 WI App 68, 348 Wis. 2d 124, 831 N.W.2d 791, 12-1869.

893.25 Annotation Hey! That's my land! Understanding Adverse Possession. Shrestha. Wis. Law. March 2010.



893.26 Adverse possession, founded on recorded written instrument.

893.26  Adverse possession, founded on recorded written instrument.

893.26(1)(1) An action for the recovery or the possession of real estate and a defense or counterclaim based upon title to real estate are barred by uninterrupted adverse possession of 10 years, except as provided by s. 893.14 and 893.29. A person who in connection with his or her predecessors in interest is in uninterrupted adverse possession of real estate for 10 years, except as provided by s. 893.29, may commence an action to establish title under ch. 841.

893.26(2) (2) Real estate is held adversely under this section or s. 893.27 only if:

893.26(2)(a) (a) The person possessing the real estate or his or her predecessor in interest, originally entered into possession of the real estate under a good faith claim of title, exclusive of any other right, founded upon a written instrument as a conveyance of the real estate or upon a judgment of a competent court;

893.26(2)(b) (b) The written instrument or judgment under which entry was made is recorded within 30 days of entry with the register of deeds of the county where the real estate lies; and

893.26(2)(c) (c) The person possessing the real estate, in connection with his or her predecessors in interest, is in actual continued occupation of all or a material portion of the real estate described in the written instrument or judgment after the original entry as provided by par. (a), under claim of title, exclusive of any other right.

893.26(3) (3) If sub. (2) is satisfied all real estate included in the written instrument or judgment upon which the entry is based is adversely possessed and occupied under this section, except if the real estate consists of a tract divided into lots the possession of one lot does not constitute the possession of any other lot of the same tract.

893.26(4) (4) Facts which constitute possession and occupation of real estate under this section and s. 893.27 include, but are not limited to, the following:

893.26(4)(a) (a) Where it has been usually cultivated or improved;

893.26(4)(b) (b) Where it has been protected by a substantial enclosure;

893.26(4)(c) (c) Where, although not enclosed, it has been used for the supply of fuel or of fencing timber for the purpose of husbandry or for the ordinary use of the occupant; or

893.26(4)(d) (d) Where a known farm or single lot has been partly improved the portion of the farm or lot that is left not cleared or not enclosed, according to the usual course and custom of the adjoining country, is considered to have been occupied for the same length of time as the part improved or cultivated.

893.26(5) (5) For the purpose of this section and s. 893.27 it is presumed, unless rebutted, that entry and claim of title are made in good faith.

893.26 History History: 1979 c. 323; 1981 c. 314; 1997 a. 254.

893.26 Annotation When a deed granted a right-of-way but the claimed use was of a different strip, no right based on use for 10 years was created. New v. Stock, 49 Wis. 2d 469, 182 N.W.2d 276 (1971).

893.26 Annotation The doctrine of "tacking" allows an adverse possession claimant to add his or her time of possession to that of a prior adverse possessor if the claimant is in privity with the prior adverse possessor. Adverse possession of land uncovered by the recession of a body of water is discussed. Perpignani v. Vonasek, 139 Wis. 2d 695, 408 N.W.2d 1 (1987).

893.26 Annotation For purposes of determining a "claim of title," a deed based on a recorded official government survey meets the requirements of this statute. Ivalis v. Curtis, 173 Wis. 2d 751, 496 N.W.2d 690 (Ct. App. 1993).

893.26 Annotation If the claimant's use gives the titleholder reasonable notice that the claimant is asserting ownership and the titleholder does nothing, that failure to respond may result in losing title. However, in the absence of such use by the claimant, the titleholder is not obligated to do anything in order to retain title. Peter H. and Barbara J. Steuck Living Trust v. Easley, 2010 WI App 74, 325 Wis. 2d 455, 784 N.W.2d 631, 09-0757.

893.26 Annotation The regular use of a disputed area for hunting, placement of deer stands, and the making of a dirt road to a lake did not constitute open, notorious, visible, exclusive, and hostile use. The sound of gunshots does not gives a reasonably diligent titleholder notice of adverse possession. Gunshots would have been consistent with trespassers, as would portable deer stands, some kept in place all year. The dirt road and the trail continuing on to the lake were consistent with an easement to the lake rather than adverse possession of the entire disputed parcel. Peter H. and Barbara J. Steuck Living Trust v. Easley, 2010 WI App 74, 325 Wis. 2d 455, 784 N.W.2d 631, 09-0757.

893.26 Annotation In the absence of an express provision to the contrary, one who adversely possesses under an earlier version of the adverse possession statute may continue possession under the terms of that statute even after its repeal and re-creation. Department of Natural Resources v. Building and All Related or Attached Structures, 2011 WI App 119, 336 Wis. 2d 642, 803 N.W.2d 86, 10-2076.

893.26 Annotation Hey! That's my land! Understanding Adverse Possession. Shrestha. Wis. Law. March 2010.



893.27 Adverse possession; founded on recorded title claim and payment of taxes.

893.27  Adverse possession; founded on recorded title claim and payment of taxes.

893.27(1) (1) An action for the recovery or the possession of real estate and a defense or counterclaim based upon title to real estate are barred by uninterrupted adverse possession of 7 years, except as provided by s. 893.14 or 893.29. A person who in connection with his or her predecessors in interest is in uninterrupted adverse possession of real estate for 7 years, except as provided by s. 893.29, may commence an action to establish title under ch. 841.

893.27(2) (2) Real estate is possessed adversely under this section as provided by s. 893.26 (2) to (5) and only if:

893.27(2)(a) (a) Any conveyance of the interest evidenced by the written instrument or judgment under which the original entry was made is recorded with the register of deeds of the county in which the real estate lies within 30 days after execution; and

893.27(2)(b) (b) The person possessing it or his or her predecessor in interest pays all real estate taxes, or other taxes levied, or payments required, in lieu of real estate taxes for the 7-year period after the original entry.

893.27 History History: 1979 c. 323.

893.27 Annotation In the absence of an express provision to the contrary, one who adversely possesses under an earlier version of the adverse possession statute may continue possession under the terms of that statute even after its repeal and re-creation. Department of Natural Resources v. Building and All Related or Attached Structures, 2011 WI App 119, 336 Wis. 2d 642, 803 N.W.2d 86, 10-2076.

893.27 Annotation Hey! That's my land! Understanding Adverse Possession. Shrestha. Wis. Law. March 2010.



893.28 Prescriptive rights by adverse user.

893.28  Prescriptive rights by adverse user.

893.28(1) (1) Continuous adverse use of rights in real estate of another for at least 20 years, except as provided in s. 893.29 establishes the prescriptive right to continue the use. Any person who in connection with his or her predecessor in interest has made continuous adverse use of rights in the land of another for 20 years, except as provided by s. 893.29, may commence an action to establish prescriptive rights under ch. 843.

893.28(2) (2) Continuous use of rights in real estate of another for at least 10 years by a domestic corporation organized to furnish telegraph or telecommunications service or transmit heat, power or electric current to the public or for public purposes, by a cooperative association organized under ch. 185 or 193 to furnish telegraph or telecommunications service, or by a cooperative organized under ch. 185 to transmit heat, power or electric current to its members, establishes the prescriptive right to continue the use, except as provided by s. 893.29. A person who has established a prescriptive right under this subsection may commence an action to establish prescriptive rights under ch. 843.

893.28(3) (3) The mere use of a way over unenclosed land is presumed to be permissive and not adverse.

893.28 History History: 1979 c. 323; 1985 a. 297 s. 76; 2005 a. 441.

893.28 Annotation Once the right to a prescriptive easement has accrued by virtue of compliance with sub. (1) for the requisite 20-year period, the holder of the prescriptive easement must comply with the recording requirements within 30 years under s. 893.33 (2) or lose the right to continued use. Schauer v. Baker, 2004 WI App 41, 270 Wis. 2d 714, 678 N.W.2d 258, 02-1674.

893.28 Annotation As sub. (1) is written, it is more natural to read "of another" to modify "real estate," rather than "rights." That is, by continuous use, one may gain a prescriptive right in another's real estate. The real estate in which a right is gained must belong to another person. A setback restriction in an owner's deed was not a "right in real estate" belonging to "another" that the owner could use adversely by continually violating the setback. Hall v. Liebovich Living Trust, 2007 WI App 112, 300 Wis. 2d 725, 731 N.W.2d 649, 06-0040.

893.28 Annotation Sub. (2) applies to permissive uses. An agreement that permitted an electric utility to construct and maintain electrical poles and transmission lines on a landowner's property that was revocable upon 30 days' written notice gave the utility "rights in real estate of another" under sub. (2). Use of the property for more than 10 years by the utility established the prescriptive right to continue the use. Williams v. American Transmission Company, LLC, 2007 WI App 246, 306 Wis. 2d 181, 742 N.W.2d 882, 07-0052.



893.29 No adverse possession against the state or political subdivisions.

893.29  No adverse possession against the state or political subdivisions.

893.29(1) (1) No title to or interest in real property belonging to the state or a city, village, town, county, school district, sewerage commission, sewerage district or any other unit of government within this state may be obtained by adverse possession, prescription or user under s. 893.25, 893.26, 893.27 or 893.28 unless the adverse possession, prescription or user continues uninterruptedly for more than 20 years and is based upon a continuously maintained fence line which has been mutually agreed upon by the current landowners.

893.29(2m) (2m) Subsection (1) does not affect title to or interest in real property obtained by adverse possession, prescription or user under s. 893.25, 893.26, 893.27 or 893.28 before April 29, 1998.

893.29 History History: 1979 c. 323; 1983 a. 178; 1983 a. 189 s. 329 (16); 1997 a. 108.

893.29 Annotation Adverse possession provisions have prospective application only. Possession must be taken after the provision goes into effect. Petropoulos v. City of West Allis, 148 Wis. 2d 762, 436 N.W.2d 880 (Ct. App. 1989).

893.29 Annotation This section does not apply to a railroad. A railroad right-of-way is subject to adverse possession, the same as other lands. Maiers v. Wang, 192 Wis. 2d 115, 531 N.W.2d 54 (1995).

893.29 Annotation In the absence of an express provision to the contrary, one who adversely possesses under an earlier version of the adverse possession statute may continue possession under the terms of that statute even after its repeal and re-creation. Department of Natural Resources v. Building and All Related or Attached Structures, 2011 WI App 119, 336 Wis. 2d 642, 803 N.W.2d 86, 10-2076.



893.30 Presumption from legal title.

893.30  Presumption from legal title. In every action to recover or for the possession of real property, and in every defense based on legal title, the person establishing a legal title to the premises is presumed to have been in possession of the premises within the time required by law, and the occupation of such premises by another person shall be deemed to have been under and in subordination to the legal title unless it appears that such premises have been held and possessed adversely to the legal title for 7 years under s. 893.27, 10 years under s. 893.26 or 20 years under s. 893.25, before the commencement of the action.

893.30 History History: 1979 c. 323.

893.30 Annotation The lowest burden of proof applies in adverse possession cases. Kruse v. Horlamus Industries, 130 Wis. 2d 357, 387 N.W.2d 64 (1986).



893.31 Tenant's possession that of landlord.

893.31  Tenant's possession that of landlord. Whenever the relation of landlord and tenant exists between any persons the possession of the tenant is the possession of the landlord until the expiration of 10 years from the termination of the tenancy; or if there is no written lease until the expiration of 10 years from the time of the last payment of rent, notwithstanding that the tenant may have acquired another title or may have claimed to hold adversely to his or her landlord. The period of limitation provided by s. 893.25, 893.26 or 893.27 shall not commence until the period provided in this section expires.

893.31 History History: 1979 c. 323.



893.32 Entry upon real estate, when valid as interruption of adverse possession.

893.32  Entry upon real estate, when valid as interruption of adverse possession. No entry upon real estate is sufficient or valid as an interruption of adverse possession of the real estate unless an action is commenced against the adverse possessor within one year after the entry and before the applicable adverse possession period of limitation specified in this subchapter has run, or unless the entry in fact terminates the adverse possession and is followed by possession by the person making the entry.

893.32 History History: 1979 c. 323.



893.33 Action concerning real estate.

893.33  Action concerning real estate.

893.33(1) (1) In this section "purchaser" means a person to whom an estate, mortgage, lease or other interest in real estate is conveyed, assigned or leased for a valuable consideration.

893.33(2) (2) Except as provided in subs. (5) to (9), no action affecting the possession or title of any real estate may be commenced, and no defense or counterclaim may be asserted, by any person, the state or a political subdivision or municipal corporation of the state after January 1, 1943, which is founded upon any unrecorded instrument executed more than 30 years prior to the date of commencement of the action, or upon any instrument recorded more than 30 years prior to the date of commencement of the action, or upon any transaction or event occurring more than 30 years prior to the date of commencement of the action, unless within 30 years after the execution of the unrecorded instrument or within 30 years after the date of recording of the recorded instrument, or within 30 years after the date of the transaction or event there is recorded in the office of the register of deeds of the county in which the real estate is located, some instrument expressly referring to the existence of the claim or defense, or a notice setting forth the name of the claimant, a description of the real estate affected and of the instrument or transaction or event on which the claim or defense is founded, with its date and the volume and page of its recording, if it is recorded, and a statement of the claims made. This notice may be discharged the same as a notice of pendency of action. Such notice or instrument recorded after the expiration of 30 years shall be likewise effective, except as to the rights of a purchaser of the real estate or any interest in the real estate which may have arisen after the expiration of the 30 years and prior to the recording.

893.33(3) (3) The recording of a notice under sub. (2), or of an instrument expressly referring to the existence of the claim, extends for 30 years from the date of recording the time in which any action, defense or counterclaim founded upon the written instrument or transaction or event referred to in the notice or recorded instrument may be commenced or asserted. Like notices or instruments may thereafter be recorded with the same effect before the expiration of each successive 30-year period.

893.33(4) (4) This section does not extend the right to commence any action or assert any defense or counterclaim beyond the date at which the right would be extinguished by any other statute.

893.33(4r) (4r) This section applies to liens of the department of health services on real property under ss. 46.27 (7g), 49.496, 49.682, and 49.849.

893.33(5) (5) This section bars all claims to an interest in real property, whether rights based on marriage, remainders, reversions and reverter clauses in covenants restricting the use of real estate, mortgage liens, old tax deeds, death and income or franchise tax liens, rights as heirs or under will, or any claim of any nature, however denominated, and whether such claims are asserted by a person sui juris or under disability, whether such person is within or without the state, and whether such person is natural or corporate, or private or governmental, unless within the 30-year period provided by sub. (2) there has been recorded in the office of the register of deeds some instrument expressly referring to the existence of the claim, or a notice pursuant to this section. This section does not apply to any action commenced or any defense or counterclaim asserted, by any person who is in possession of the real estate involved as owner at the time the action is commenced. This section does not apply to any real estate or interest in real estate while the record title to the real estate or interest in real estate remains in a railroad corporation, a public service corporation as defined in s. 201.01, an electric cooperative organized and operating on a nonprofit basis under ch. 185, a natural gas company, as defined in 15 USC 717a (6), or any trustee or receiver of a railroad corporation, a public service corporation, an electric cooperative, or a natural gas company, or to claims or actions founded upon mortgages or trust deeds executed by that cooperative, corporation, company, or trustees or receivers of that cooperative, corporation, or company. This section also does not apply to real estate or an interest in real estate while the record title to the real estate or interest in real estate remains in the state or a political subdivision or municipal corporation of this state.

893.33(6) (6) Actions to enforce easements, or covenants restricting the use of real estate, set forth in any recorded instrument shall not be barred by this section for a period of 40 years after the date of recording such instrument, and the timely recording of an instrument expressly referring to the easements or covenants or of notices pursuant to this section shall extend such time for 40-year periods from the recording.

893.33(6m) (6m) This section does not apply to any interest in a conservation easement under s. 700.40.

893.33(7) (7) Only the following may assert this section as a defense or in an action to establish title:

893.33(7)(a) (a) A purchaser of real estate; or

893.33(7)(b) (b) A successor of a purchaser of real estate, if the time for commencement of an action or assertion of a defense or counterclaim under this section had expired at the time the rights of the purchaser in the real estate arose.

893.33(8) (8) If a period of limitation prescribed in s. 893.15 (5), 1977 stats., has begun to run prior to July 1, 1980, an action shall be commenced within the period prescribed by s. 893.15, 1977 stats., or 40 years after July 1, 1980, whichever first terminates.

893.33(9) (9) Section 893.15, 1977 stats., does not apply to extend the time for commencement of an action or assertion of a defense or counterclaim with respect to an instrument or notice recorded on or after July 1, 1980. If a cause of action is subject to sub. (8) the recording of an instrument or notice as provided by this section after July 1, 1980 extends the time for commencement of an action or assertion of a defense or counterclaim as provided in this section, except that the time within which the notice or instrument must be recorded if the time is to be extended as to purchasers is the time limited by sub. (8).

893.33 History History: 1979 c. 323; 1981 c. 261; 1985 a. 135; 1987 a. 27, 330; 1991 a. 39; 1997 a. 140; 1999 a. 150; 2009 a. 378, 379; 2013 a. 20, 92.

893.33 Annotation "Transaction or event" as applied to adverse possession means adverse possession for the time period necessary to obtain title. Upon expiration of this period, the limitation period begins running. Leimert v. McCann, 79 Wis. 2d 289, 255 N.W.2d 526 (1977).

893.33 AnnotationThis section protects purchasers only. State v. Barkdoll, 99 Wis. 2d 163, 298 N.W.2d 539 (1980).

893.33 Annotation A public entity landowner was not protected from a claim that was older than 30 years. State Historical Society v. Maple Bluff, 112 Wis. 2d 246, 332 N.W.2d 792 (1983).

893.33 Annotation Hunting and fishing rights are an easement under sub. (6). There is no distinction between a profit and an easement. Figliuzzi v. Carcajou Shooting Club, 184 Wis. 2d 572, 516 N.W.2d 410 (1994).

893.33 Annotation If a nuisance is continuing, a nuisance claim is not barred by the statute of limitations; but if it is permanent, it must be brought within the applicable statute period. A nuisance is continuing if it is ongoing or repeated but can be abated. A permanent nuisance is one act that causes permanent injury. Sunnyside Feed Co., Inc. v. City of Portage, 222 Wis. 2d 461, 588 N.W.2d 278 (Ct. App. 1998), 98-0709.

893.33 Annotation The sub. (5) owner-in-possession exception to the sub. (2) 30-year recording requirement applies to adverse possession claims. O'Neill v. Reemer, 2003 WI 13, 259 Wis. 2d 544, 657 N.W.2d 403, 01-2402. See also O'Kon v. Laude, 2004 WI App 200, 276 Wis. 2d 666, 688 N.W.2d 747, 03-2819.

893.33 Annotation The owner-in-possession exception found in sub. (5) does not apply to holders of a prescriptive easement because such holders are not owners. Once the right to a prescriptive easement has accrued by virtue of compliance with s. 893.28 (1) for the requisite 20-year period, the holder of the prescriptive easement must comply with the recording requirements within 30 years under sub. (2) or lose the right to continued use. Schauer v. Baker, 2004 WI App 41, 270 Wis. 2d 714, 678 N.W.2d 258, 02-1674.

893.33 Annotation More specific statutes, govern a municipality's interest in an unrecorded highway and therefore the 30-year recording requirement under this section does not apply to a municipality's interest in an unrecorded highway. City of Prescott v. Holmgren, 2006 WI App 172, 295 Wis. 2d 627, 721 N.W.2d 153, 05-2673.

893.33 Annotation An easement continuously recorded since 1936 for which no efforts were made to establish and use it until the 1990's was not abandoned. Spencer v. Kosir, 2007 WI App 135, 06-1691.

893.33 Annotation The label of the documents here — "access easement agreement" — and the fact that each was signed by both parties did not transform the grants of easement into contracts subject to contract law. The plaintiffs alleged that a driveway could not be built on the easements described in the agreements because of a wetland delineation and sought a modification of the easements. This claim for relief was an action to enforce the recorded easements, albeit a modified version, and was therefore governed by s. 893.33 (6), not the contract statute, s. 893.43.

893.33 Annotation An owner-in-possession exception to the statute of limitations applies to owners by adverse possession. The party who initially adversely possessed land for the necessary period of time is not required to continue to "adversely" possess the disputed property to benefit from the exception. At the end of the applicable adverse possession period, title vests in the adverse possessor and the record owner's title is extinguished. Engel v. Parker, 2012 WI App 18, 339 Wis. 2d 208, 810 N.W.2d 861, 11-0025.



893.34 Immunity for property owners.

893.34  Immunity for property owners. No suit may be brought against any property owner who, in good faith, terminates a tenancy as the result of receiving a notice from a law enforcement agency under s. 704.17 (1) (c), (2) (c) or (3) (b).

893.34 History History: 1993 a. 139.



893.35 Action to recover personal property.

893.35  Action to recover personal property. An action to recover personal property shall be commenced within 6 years after the cause of action accrues or be barred. The cause of action accrues at the time the wrongful taking or conversion occurs, or the wrongful detention begins. An action for damage for wrongful taking, conversion or detention of personal property shall be commenced within the time limited by s. 893.51.

893.35 History History: 1979 c. 323.



893.36 Secured livestock.

893.36  Secured livestock.

893.36(1g)(1g) In this section:

893.36(1g)(a) (a) "Buyer in ordinary course of business" has the meaning provided by s. 401.201 (2) (em).

893.36(1g)(b) (b) "Collateral" has the meaning provided by s. 409.102 (1) (cs).

893.36(1g)(c) (c) "Debtor" has the meaning provided by s. 409.102 (1) (gs).

893.36(1g)(d) (d) "Market agency" means a person regularly engaged in the business of receiving, buying or selling livestock whether on a commission basis or otherwise.

893.36(1g)(e) (e) "Secured party" has the meaning provided by s. 409.102 (1) (rs).

893.36(1g)(f) (f) "Security agreement" has the meaning provided by s. 409.102 (1) (s).

893.36(1m) (1m) An action by a secured party to recover damages or property, based upon the sale of livestock which when sold is the secured party's collateral, against the market agency which in the ordinary course of business conducts the auction of the livestock, or against a buyer in ordinary course of business shall be commenced within 2 years after the date of sale of the livestock, or be barred, if:

893.36(1m)(a) (a) The debtor signs or endorses any writing arising from the transaction, including a check or draft, which states that the sale of the livestock is permitted by the secured party; and

893.36(1m)(b) (b) The secured party does not commence an action, within 2 years after the date of sale of the livestock against the debtor for purposes of enforcing rights under the security agreement or an obligation secured by the security agreement.

893.36(2) (2) This section does not apply to actions based upon a sale of livestock occurring prior to April 3, 1980, nor to an action by a secured party against its debtor. Section 893.35 or 893.51 applies to any action described in sub. (1m) if the limitation described in sub. (1m) is not applicable.

893.36 History History: 1979 c. 221 ss. 837m, 2204 (33) (b); 1983 a. 189 s. 329 (24); 2001 a. 103; 2009 a. 320.



893.37 Survey.

893.37  Survey. No action may be brought against an engineer or any land surveyor to recover damages for negligence, errors or omission in the making of any survey nor for contribution or indemnity related to such negligence, errors or omissions more than 6 years after the completion of a survey.

893.37 History History: 1979 c. 323 s. 3; Stats. 1979 s. 893.36; 1979 c. 355 s. 228; Stats. 1979 s. 893.37.

893.37 Annotation The discovery rule applies to statutes of limitations that limit the time to sue from the time when the action "accrues," being the time of discovery. The discovery rule does not apply to this section because it is a statute of repose, a statute that specifies the time of accrual (in this statute the time when the injury occurred) and limits the time suit can be brought from that specified date. Tomczak v. Bailey, 218 Wis. 2d 245, 578 N.W.2d 166 (1998), 95-2733.



893.40 Action on judgment or decree; court of record.

893.40  Action on judgment or decree; court of record. Except as provided in ss. 846.04 (2) and (3) and 893.415, action upon a judgment or decree of a court of record of any state or of the United States shall be commenced within 20 years after the judgment or decree is entered or be barred.

893.40 History History: 1979 c. 323; 1997 a. 27; 2003 a. 287.

893.40 Annotation The defendant was prejudiced by an unreasonable 16-year delay in bringing suit; thus laches barred suit even though the applicable limitation period did not. Schafer v. Wegner, 78 Wis. 2d 127, 254 N.W.2d 193 (1977).

893.40 Annotation A request by the state or an offender to correct a clerical error in the sentence portion of a written judgment to reflect accurately an oral pronouncement of sentence is not an "action upon a judgment" under this section. State v. Prihoda, 2000 WI 123, 239 Wis. 2d 244, 618 N.W.2d 857, 98-2263.

893.40 Annotation This section clearly and unambiguously specifies that the date when a cause of action to collect past-due child support payments begins to run is the date when a judgment ordering payments is entered. State v. Hamilton, 2003 WI 50, 261 Wis. 2d 458, 661 N.W.2d 832, 01-1014.

893.40 Annotation Under the circumstances present in this case where a statute precluded a provision in a judgment, the statute of repose could not begin to run as to that provision until the legislature changed the law such that the provision could be carried out. Johnson v. Masters, 2013 WI 43, 347 Wis. 2d 238, 830 N.W.2d 647, 11-1240.



893.41 Breach of contract to marry; action to recover property.

893.41  Breach of contract to marry; action to recover property. An action to recover property procured by fraud by a party in representing that he or she intended to marry the party providing the property and not breach the contract to marry, to which s. 768.06 applies, shall be commenced within one year after the breach of the contract to marry.

893.41 History History: 1979 c. 323; 1981 c. 314 s. 146.



893.415 Action to collect support.

893.415  Action to collect support.

893.415(1) (1) In this section, "action" means any proceeding brought before a court, whether commenced by a petition, motion, order to show cause, or other pleading.

893.415(2) (2) An action to collect child or family support owed under a judgment or order entered under ch. 767, or to collect child support owed under a judgment or order entered under s. 48.355 (2) (b) 4., 48.357 (5m) (a), 48.363 (2), 938.183 (4), 938.355 (2) (b) 4., 938.357 (5m) (a), 938.363 (2), or 948.22 (7), shall be commenced within 20 years after the youngest child for whom the support was ordered under the judgment or order reaches the age of 18 or, if the child is enrolled full-time in high school or its equivalent, reaches the age of 19.

893.415(3) (3) An action under this section is commenced when the petition, motion, order to show cause, or other pleading commencing the action is filed with the court, except that an action under this section is not commenced if proper notice of the action, as required by law or by the court, has not been provided to the respondent in the action within 90 days after the petition, motion, order to show cause, or other pleading is filed.

893.415 History History: 2003 a. 287.



893.42 Action on a judgment of court not of record.

893.42  Action on a judgment of court not of record. An action upon a judgment of a court not of record shall be commenced within 6 years of entry of judgment or be barred.

893.42 History History: 1979 c. 323.



893.425 Fraudulent transfers.

893.425  Fraudulent transfers. An action with respect to a fraudulent transfer or obligation under ch. 242 shall be barred unless the action is commenced:

893.425(1) (1) Under s. 242.04 (1) (a), within 4 years after the transfer is made or the obligation is incurred or, if later, within one year after the transfer or obligation is or could reasonably have been discovered by the claimant.

893.425(2) (2) Under s. 242.04 (1) (b) or 242.05 (1), within 4 years after the transfer is made or the obligation is incurred.

893.425(3) (3) Under s. 242.05 (2), within one year after the transfer is made or the obligation is incurred.

893.425 History History: 1987 a. 192.



893.43 Action on contract.

893.43  Action on contract. An action upon any contract, obligation or liability, express or implied, including an action to recover fees for professional services, except those mentioned in s. 893.40, shall be commenced within 6 years after the cause of action accrues or be barred.

893.43 History History: 1979 c. 323.

893.43 Annotation A bonus plan to compensate for increased profits is a contract. Younger v. Rosenow Paper & Supply Co. 51 Wis. 2d 619, 188 N.W.2d 507 (1971).

893.43 Annotation An action to recover benefits under a pension plan is an action to enforce a contract, not an action for wages. Estate of Schroeder v. Gateway Transportation Co., Inc. 53 Wis. 2d 59, 191 N.W.2d 860 (1971).

893.43 Annotation An action for personal injuries resulting from medical malpractice, although based on contract, is subject to the 3-year limitation for injuries to the person. Estate of Kohls v. Brah, 57 Wis. 2d 141, 203 N.W.2d 666 (1973).

893.43 Annotation An action by an insured against an insurance agent for failing to procure requested coverage is not an action against the insurer on the policy, but is an action resting upon the agent's contract with the insured to procure the insurance coverage agreed upon subject to the statute of limitations for contract. Estate of Ensz v. Brown Insurance Agency, Inc. 66 Wis. 2d 193, 223 N.W.2d 903 (1974).

893.43 Annotation A cause of action for contribution is based upon a contract implied by law and must be brought within 6 years after one joint tortfeasor has paid more than his or her share. Hartford Fire Insurance Co. v. Osborn Plumbing, 66 Wis. 2d 454, 225 N.W.2d 628 (1973).

893.43 Annotation When an employer deducted a "hypothetical tax factor" from salaries of its overseas employees so as to equalize compensation of its employees worldwide, an action to recover amounts so deducted had to be brought within the limitation period on wage claims, and not the period on other contract claims. Sussmann v. Gleisner, 80 Wis. 2d 435, 259 N.W.2d 114 (1977).

893.43 Annotation If the object of a disputed contract is the end product or fruit of human labor rather than the labor per se, s. 893.19 (3) [now s. 893.43], applies rather than s. 893.21 (5) [now s. 893.44]. Rupp v. O'Connor, 81 Wis. 2d 436, 261 N.W.2d 815 (1978).

893.43 Annotation Partial payment of an obligation made prior to the running of the statute of limitations tolls the statute and sets it running from the date of payment. St. Mary's Hospital Medical Center v. Tarkenton, 103 Wis. 2d 422, 309 N.W.2d 14 (Ct. App. 1981).

893.43 Annotation A breach of a roofing contract occurred when the faulty roof was completed, not when the building was completed. State v. Holland Plastics Co. 111 Wis. 2d 497, 331 N.W.2d 320 (1983).

893.43 Annotation An unjust enrichment claim accrues when a cohabitational relationship terminates. The court does not determine what statute of limitations, if any, applies. Watts (Bischoff) v. Watts, 152 Wis. 2d 370, 448 N.W.2d 292 (Ct. App. 1989).

893.43 Annotation A contract cause of action accrues at the time of the breach. The discovery rule is inapplicable. CLL Associates v. Arrowhead Pacific, 174 Wis. 2d 604, 497 N.W.2d 115 (1993).

893.43 Annotation This section applies to actions for the recovery of sales commissions. Erdman v. Jovoco, Inc. 181 Wis. 2d 736, 512 N.W.2d 487 (1994).

893.43 Annotation A party's deficient performance of a contract does not give rise to a tort claim. There must be a duty independent of the contract for a cause of action in tort. Atkinson v. Everbrite, Inc. 224 Wis. 2d 724, 592 N.W.2d 299 (Ct. App. 1999), 98-1806.

893.43 Annotation For actions seeking coverage under an underinsured motorist policy, the statute of limitations begins to run from the date of loss, which is the date on which a final resolution is reached in the underlying claim against the tortfeasor, be it through denial of that claim, settlement, judgment, execution of releases, or other form of resolution, whichever is the latest. Yocherer v. Farmers Insurance Exchange, 2002 WI 41, 252 Wis. 2d 114, 643 N.W.2d 457, 00-0944.

893.43 Annotation The label of the documents here — "access easement agreement" — and the fact that each was signed by both parties did not transform the grants of easement into contracts subject to contract law. The plaintiffs alleged that a driveway could not be built on the easements described in the agreements because of a wetland delineation and sought a modification of the easements. This claim for relief was an action to enforce the recorded easements, albeit a modified version, and was therefore governed by s. 893.33 (6), not the contract statute, s. 893.43.

893.43 Annotation An unconscionability of contract claim is governed by this section. Dairyland Power Coop. v. Amax Inc. 700 F. Supp. 979 (1986).



893.44 Compensation for personal service.

893.44  Compensation for personal service.

893.44(1) (1) Any action to recover unpaid salary, wages or other compensation for personal services, except actions to recover fees for professional services and except as provided in sub. (2), shall be commenced within 2 years after the cause of action accrues or be barred.

893.44(2) (2) An action to recover wages under s. 109.09 shall be commenced within 2 years after the claim is filed with the department of workforce development or be barred.

893.44 History History: 1979 c. 323; 1985 a. 220; 1995 a. 27 s. 9130 (4); 1997 a. 3.

893.44 Annotation A stock-purchase plan as a reward for increased profits is not subject to s. 893.21 (5) [now s. 893.44]. Younger v. Rosenow Paper & Supply Co. 51 Wis. 2d 619, 188 N.W.2d 507 (1971).

893.44 Annotation Professional services by a physician or attorney, although not customarily performed in the profession, may be classified as professional if requested by reason of the professional's expertise and training, if the professional then utilizes that knowledge and training. If the services are so classified depends upon the facts of the particular employment. Lorenz v. Dreske, 62 Wis. 2d 273, 214 N.W.2d 753 (1974).

893.44 Annotation Section 893.21 (5) [now s. 893.43] does not apply unless services are actually rendered. Yanta v. Montgomery Ward & Co., Inc. 66 Wis. 2d 53, 224 N.W.2d 389 (1974).

893.44 Annotation If the object of a disputed contract is the end product or fruit of human labor rather than the labor per se, s. 893.19 (3) [now s. 893.43] applies rather than s. 893.21 (5) [now s. 893.44]. Rupp v. O'Connor, 81 Wis. 2d 436, 261 N.W.2d 815 (1978).

893.44 Annotation An unjust enrichment claim accrues when a cohabitational relationship terminates. The court does not determine which statute of limitations, if any, applies. Watts (Bischoff) v. Watts, 152 Wis. 2d 370, 448 N.W.2d 292 (Ct. App. 1989).

893.44 Annotation This section applies only to actions for wages already earned. Lovett v. Mt. Senario College, Inc. 154 Wis. 2d 831, 454 N.W.2d 356 (Ct. App. 1990).

893.44 Annotation This section does not apply to actions for the recovery of sales commissions. Erdman v. Jovoco, Inc. 181 Wis. 2d 736, 512 N.W.2d 487 (1994).

893.44 Annotation The distinguishing feature of personal services under this section is whether the human labor itself is sought and is the object of the compensation or whether the end-product of the service is purchased. Paulson v. Shapiro, 490 F.2d 1 (1973).



893.45 Acknowledgment or new promise.

893.45  Acknowledgment or new promise. No acknowledgment or promise shall be sufficient evidence of a new or continuing contract, whereby to take the cause out of the operation of this chapter, unless the same be contained in some writing signed by the party to be charged thereby.

893.45 History History: 1979 c. 323.



893.46 Acknowledgment, who not bound by.

893.46  Acknowledgment, who not bound by. If there are 2 or more joint contractors or joint personal representatives of any contractor, no such joint contractor or joint personal representative shall lose the benefit of this chapter so as to be chargeable by reason only of any acknowledgment or promise made by any other of them.

893.46 History History: 1979 c. 323; 2001 a. 102.



893.47 Actions against parties jointly liable.

893.47  Actions against parties jointly liable. In actions commenced against 2 or more joint contractors or joint personal representatives of any contractors, if it shall appear, on the trial or otherwise, that the plaintiff is barred by this chapter as to one or more of the defendants but is entitled to recover against any other or others of them by virtue of a new acknowledgment or promise or otherwise, judgment shall be given for the plaintiff as to any of the defendants against whom the plaintiff is entitled to recover and for the other defendant or defendants against the plaintiff.

893.47 History History: 1979 c. 323; 2001 a. 102.



893.48 Payment, effect of, not altered.

893.48  Payment, effect of, not altered. Nothing contained in ss. 893.44 to 893.47 shall alter, take away or lessen the effect of a payment of any principal or interest made by any person, but no endorsement or memorandum of any such payment, written or made upon any promissory note, bill of exchange or other writing, by or on behalf of the party to whom the payment is made or purports to be made, is sufficient proof of the payment so as to take the case out of the operation of this chapter.

893.48 History History: Sup. Ct. Order, 67 Wis. 2d 585, 784 (1975); 1979 c. 323.



893.49 Payment by one not to affect others.

893.49  Payment by one not to affect others. If there are 2 or more joint contractors or joint personal representatives of any contractor, no one of them shall lose the benefit of this chapter so as to be chargeable by reason only of any payment made by any other of them.

893.49 History History: 1979 c. 323; 2001 a. 102.



893.50 Other actions.

893.50  Other actions. All personal actions on any contract not limited by this chapter or any other law of this state shall be brought within 10 years after the accruing of the cause of action.

893.50 History History: 1979 c. 323.



893.51 Action for wrongful taking of personal property.

893.51  Action for wrongful taking of personal property.

893.51(1)(1) Except as provided in sub. (2), an action to recover damages for the wrongful taking, conversion or detention of personal property shall be commenced within 6 years after the cause of action accrues or be barred. The cause of action accrues at the time the wrongful taking or conversion occurs, or the wrongful detention begins.

893.51(2) (2) An action under s. 134.90 shall be commenced within 3 years after the misappropriation of a trade secret is discovered or should have been discovered by the exercise of reasonable diligence. A continuing misappropriation constitutes a single claim.

893.51 History History: 1979 c. 323; 1985 a. 236.



893.52 Action for damages for injury to property.

893.52  Action for damages for injury to property. An action, not arising on contract, to recover damages for an injury to real or personal property shall be commenced within 6 years after the cause of action accrues or be barred, except in the case where a different period is expressly prescribed.

893.52 History History: 1979 c. 323.

893.52 Annotation Section 893.19 (5) [now s. 893.52] applies to actions based on negligent construction of dwellings. The statute begins to run when the plaintiff suffers injury. Abramowski v. Wm. Kilps Sons Realty, Inc. 80 Wis. 2d 468, 259 N.W.2d 306 (1977).

893.52 Annotation The limitation period begins when evidence of resultant injury is sufficiently significant to alert the injured party to the possibility of a defect. Tallmadge v. Skyline Construction, Inc. 86 Wis. 2d 356, 272 N.W.2d 404 (Ct. App. 1978).

893.52 Annotation In actions for legal malpractice, the date of injury, rather than the date of the negligent act, commences the period of limitations. Auric v. Continental Casualty Co. 111 Wis. 2d 507, 331 N.W.2d 325 (1983).

893.52 Annotation A cause of action accrues when the negligent act occurs, or the last in a continuum of negligent acts occur, and the plaintiff has a basis for objectively concluding that the defendant caused injuries and damages. Koplin v. Pioneer Power & Light, 162 Wis. 2d 1, 469 N.W.2d 595 (1991).

893.52 Annotation This section permits parties to contract for lesser limitations periods and to specify the day the period begins to run, in which case the "discovery rule" does not apply. Keiting v. Skauge, 198 Wis. 2d 887, 543 N.W.2d 565 (Ct. App. 1995), 95-2259.

893.52 Annotation A claim for asbestos property damage accrues when the plaintiff is informed of the presence of asbestos and that precautions are necessary. Banc One Building Management Corp. v. W.R. Grace Co. 210 Wis. 2d 62, 565 N.W.2d 154 (Ct. App. 1997), 95-3193.

893.52 Annotation In the case of a claim for faulty workmanship, a builder's representation can result in a justifiable delay in discovering the cause of an injury. Whether the plaintiff's course of conduct is reasonable is a question of fact. Williams v. Kaerek Builders, Inc. 212 Wis. 2d 150, 568 N.W.2d 313 (Ct. App. 1997), 96-2396.

893.52 Annotation A plaintiff can rely on the discovery rule only if he or she has exercised reasonable diligence. Jacobs v. Nor-Lake, 217 Wis. 2d 625, 579 N.W.2d 254 (Ct. App. 1998), 97-1740.

893.52 Annotation A party's deficient performance of a contract does not give rise to a tort claim. There must be a duty independent of the contract for a cause of action in tort. Atkinson v. Everbrite, Inc. 224 Wis. 2d 724, 592 N.W.2d 299 (Ct. App. 1999), 98-1806.

893.52 Annotation The accrual of a stray voltage claim is governed by the discovery rule. When the defendant utility went to the farm 3 times and found no problem, the plaintiff could not be faulted for accepting the results of the utility's testing and continuing to search for other possible sources of the problem. Allen v. Wisconsin Public Service Corporation, 2005 WI App 40, 279 Wis. 2d 488, 694 N.W.2d 420, 03-2690.



893.53 Action for injury to character or other rights.

893.53  Action for injury to character or other rights. An action to recover damages for an injury to the character or rights of another, not arising on contract, shall be commenced within 6 years after the cause of action accrues, except where a different period is expressly prescribed, or be barred.

893.53 History History: 1979 c. 323.

893.53 Annotation This section applies to legal malpractice actions that sound in tort. Acharya v. Carroll, 152 Wis. 2d 330, 448 N.W.2d 275 (Ct. App. 1989).

893.53 Annotation The application of the discovery rule to legal malpractice actions is discussed. Hennekens v. Hoerl, 160 Wis. 2d 144, 465 N.W.2d 812 (1991).

893.53 Annotation This section and the discovery rule apply to engineering malpractice actions. Milwaukee Partners v. Collins Engineers, 169 Wis. 2d 355, 485 N.W.2d 274 (Ct. App. 1992).

893.53 Annotation This section is the state's general and residual personal injury statute of limitations and is applicable to 42 USC 1983 actions. Hemberger v. Bitzer, 216 Wis. 2d 509, 574 N.W.2d 656 (1998), 96-2973.

893.53 Annotation A party's deficient performance of a contract does not give rise to a tort claim. There must be a duty independent of the contract for a cause of action in tort. Atkinson v. Everbrite, Inc. 224 Wis. 2d 724, 592 N.W.2d 299 (Ct. App. 1999), 98-1806.

893.53 Annotation Even though a plaintiff might plead and testify to having suffered emotional distress on account of a lawyer's malpractice, that fact does not convert the claim into one seeking redress for injuries to the person. The underlying injuries in a legal malpractice claim are to rights and interests of a plaintiff that go beyond, or at least are different from, injuries to his or her person under s. 893.54. Hicks v. Nunnery, 2002 WI App 87, 253 Wis. 2d 721, 643 N.W.2d 809, 01-0751.

893.53 Annotation The residual or general personal injury statute of limitations applies to 42 USC 1983 actions. Owens v. Okure, 488 U.S. 235, 102 L. Ed. 2d 594 (1989).

893.53 Annotation This section applies to actions under Title II of the Americans With Disabilities Act. Doe v. Milwaukee County, 871 F. Supp. 1072 (1995).

893.53 Cross-reference Cross-reference: See also the notes to 893.54 for additional treatments of 42 USC 1983.



893.54 Injury to the person.

893.54  Injury to the person. The following actions shall be commenced within 3 years or be barred:

893.54(1) (1) An action to recover damages for injuries to the person.

893.54(2) (2) An action brought to recover damages for death caused by the wrongful act, neglect or default of another.

893.54 History History: 1979 c. 323.

893.54 Annotation Because the parents' claim arising from an injury to their minor child was filed along with the child's claim within the time period for the child's claim under s. 893.18, the parents' claim was not barred by s. 893.54. Korth v. American Family Insurance Co. 115 Wis. 2d 326, 340 N.W.2d 494 (1983).

893.54 Annotation This section and s. 893.80 both apply to personal injury actions against governmental entities. Schwetz v. Employers Insurance of Wausau, 126 Wis. 2d 32, 374 N.W.2d 241 (Ct. App. 1985).

893.54 Annotation When a plaintiff's early subjective lay person's belief that a furnace caused the injury was contradicted by examining physicians, the cause of action against the furnace company did not accrue until the plaintiff's suspicion was confirmed by later medical diagnosis. Borello v. U.S. Oil Co. 130 Wis. 2d 397, 388 N.W.2d 140 (1986).

893.54 Annotation While adoptive parents were aware of the possibility that their child might develop a disease in the future, a cause of action did not accrue until the child was diagnosed as having the disease. Meracle v. Children's Service Society, 149 Wis. 2d 19, 437 N.W.2d 532 (1989).

893.54 Annotation When a doctor initially diagnosed a defective prosthesis, but advised surgery as the only way to determine what exactly was wrong, the plaintiff's cause of action against the prosthesis manufacturer accrued when the diagnosis was confirmed by surgery. S.J.D. v. Mentor Corp. 159 Wis. 2d 261, 463 N.W.2d 873 (Ct. App. 1990).

893.54 Annotation A brain damaged accident victim's cause of action accrued when the victim discovered, or when a person of the same degree of mental and physical handicap under the same or similar circumstances should have discovered, the injury, its cause and nature, and the defendants' identities. Carlson v. Pepin County, 167 Wis. 2d 345, 481 N.W.2d 498 (Ct. App. 1992).

893.54 Annotation Claimed ignorance of, and a blatant failure to follow, applicable regulations cannot be construed as reasonable diligence in discovering an injury when following the rule would have resulted in earlier discovery. Stroh Die Casting v. Monsanto Co. 177 Wis. 2d 91, 502 N.W.2d 132 (Ct. App. 1993).

893.54 Annotation The discovery rule does not allow a plaintiff to delay the statute of limitations until the extent of the injury is known. The statute begins to run when the plaintiff has sufficient evidence that a wrong has been committed by an identified person. Pritzlaff v. Archdiocese of Milwaukee, 194 Wis. 2d 303, 533 N.W.2d 780 (1995).

893.54 Annotation A claim of repressed memory does not indefinitely toll the statute of limitations nor delay the accrual of a cause of action, regardless of the victim's minority or the position of trust occupied by the alleged perpetrator. Doe v. Archdiocese of Milwaukee, 211 Wis. 2d 312, 565 N.W.2d 94 (1997), 94-0423.

893.54 Annotation Parents' claims for injury resulting from the sexual assault of their child accrue when the child's claims accrue, regardless of when the parents learn of their claims. Joseph W. v. Catholic Diocese of Madison, 212 Wis. 2d 925, 569 N.W.2d 795 (Ct. App. 1997), 96-2220.

893.54 Annotation Section 893.53 is the state's general and residual personal injury statute of limitations and is applicable to 42 USC 1983 actions. Hemberger v. Bitzer, 216 Wis. 2d 509, 574 N.W.2d 656 (1998), 96-2973.

893.54 Annotation The diagnosis of a non-malignant asbestos-related lung pathology does not trigger the statute of limitations with respect to a later-diagnosed, distinct malignant asbestos-related condition. Because the malignancy could not have been predicted when an earlier action relating to the non-malignant condition was dismissed on the merits, the doctrine of claims preclusion was not applied to bar the plaintiff's action. Sopha v. Owens-Corning Fiberglass Corporation, 230 Wis. 2d 212, 601 N.W.2d 627 (1999), 98-1343.

893.54 Annotation The statute of limitations for subrogation claims is the statute of limitations on the underlying tort. Schwittay v. Sheboygan Falls Mutual Insurance Co. 2001 WI App 140, 246 Wis. 2d 385, 630 N.W.2d 772, 00-2445.

893.54 Annotation Even though a plaintiff might plead and testify to having suffered emotional distress on account of a lawyer's malpractice, that fact does not convert the claim into one seeking redress for injuries to the person. The underlying injuries in a legal malpractice claim are to rights and interests of a plaintiff that go beyond, or at least are different from, injuries to his or her person under s. 893.54. Hicks v. Nunnery, 2002 WI App 87, 253 Wis. 2d 721, 643 N.W.2d 809, 01-0751.

893.54 Annotation Knowing that a particular product caused an injury, an injured party cannot extend the accrual date for a cause of action against the product's manufacturer due to the subsequent discovery of possible connections between that product and another manufacturer's product in causing the injury. Baldwin v. Badger Mining Corporation & Mine Safety Appliances Co. 2003 WI App 95, 264 Wis. 2d 301, 663 N.W.2d 382, 02-1197.

893.54 Annotation Claims of negligent supervision made against an Archdiocese for injuries caused by sexual assaults by priests are derivative of the underlying sexual molestations by the priests. As claims for injuries resulting from sexual assault accrue by the time of the last incident of sexual assault, the derivative claims accrued, as a matter of law, by the time of the last incident of sexual assault. John Doe v. Archdiocese of Milwaukee, 2007 WI 95, 303 Wis. 2d 34, 734 N.W.2d 827, 05-1945.

893.54 Annotation A derivative claim for damages due to wrongful death is controlled by the specific statute of limitations for medical malpractice, s. 893.55, rather than the general wrongful death statute of limitations, s. 893.54, and accrues on the same date as the medical negligence action on which it is based — the date of injury, not the date of death. Estate of Genrich v. OHIC Insurance Company, 2009 WI 67, 318 Wis. 2d 553, 769 N.W.2d 481, 07-0541.

893.54 Annotation When an action to recover damages for injuries to the person is commenced as a counterclaim pursuant to s. 893.14, the statute of limitations established by this section applies. Donaldson v. West Bend Mutual Insurance Company, 2009 WI App 134, 321 Wis. 2d 244, 773 N.W.2d 470, 08-2289.

893.54 Annotation Federal civil rights actions under 42 USC 1983 are best characterized as personal injury actions. Wilson v. Garcia, 471 U.S. 261 (1985).

893.54 Annotation The residual or general personal injury statute of limitations applies to 42 USC 1983 actions. Owens v. Okure, 488 U.S. 235, 102 L. Ed. 2d 594 (1989).

893.54 Annotation See also notes to s. 893.53 for additional treatments of 42 USC 1983.



893.55 Medical malpractice; limitation of actions; limitation of damages; itemization of damages.

893.55  Medical malpractice; limitation of actions; limitation of damages; itemization of damages.

893.55(1d) (1d)

893.55(1d)(a)(a) The objective of the treatment of this section is to ensure affordable and accessible health care for all of the citizens of Wisconsin while providing adequate compensation to the victims of medical malpractice. Achieving this objective requires a balancing of many interests. Based upon documentary evidence, testimony received at legislative hearings, and other relevant information, the legislature finds that a limitation on the amount of noneconomic damages recoverable by a claimant or plaintiff for acts or omissions of a health care provider, together with mandatory liability coverage for health care providers and mandatory participation in the injured patients and families compensation fund by health care providers, while compensating victims of medical malpractice in appropriate circumstances by the availability of unlimited economic damages, ensures that these objectives are achieved. Establishing a limitation on noneconomic damage awards accomplishes the objective by doing all of the following:

893.55(1d)(a)1. 1. Protecting access to health care services across the state and across medical specialties by limiting the disincentives for physicians to practice medicine in Wisconsin, such as the unavailability of professional liability insurance coverage, the high cost of insurance premiums, large fund assessments, and unpredictable or large noneconomic damage awards, as recognized by a 2003 U.S. congress joint economic committee report, a 2003 federal department of health and human services study, and a 2004 office of the commissioner of insurance report.

893.55(1d)(a)2. 2. Helping contain health care costs by limiting the incentive to practice defensive medicine, which increases the cost of patient care, as recognized by a 2002 federal department of health and human services study, a 2003 U.S. congress joint economic committee report, a 2003 federal government accounting office study, and a 2005 office of the commissioner of insurance report.

893.55(1d)(a)3. 3. Helping contain health care costs by providing more predictability in noneconomic damage awards, allowing insurers to set insurance premiums that better reflect such insurers' financial risk, as recognized by a 2003 federal department of health and human services study.

893.55(1d)(a)4. 4. Helping contain health care costs by providing more predictability in noneconomic damage awards in order to protect the financial integrity of the fund and allow the fund's board of governors to approve reasonable assessments for health care providers, as recognized by a 2005 legislative fiscal bureau memo, a 2001 legislative audit bureau report, and a 2005 office of commissioner of insurance report.

893.55(1d)(b) (b) The legislature further finds that the limitation of $750,000 represents an appropriate balance between providing reasonable compensation for noneconomic damages associated with medical malpractice and ensuring affordable and accessible health care. This finding is based on actuarial studies provided to the legislature, the experiences of other states with and without limitations on noneconomic damages associated with medical malpractice, the testimony of experts, and other documentary evidence presented to the legislature.

893.55(1d)(c) (c) Based on actuarial studies, documentary evidence, testimony, and the experiences of other states, the legislature concludes there is a dollar figure so low as to deprive the injured victim of reasonable noneconomic damages, and there is a dollar figure at which the cap number is so high that it fails to accomplish the goals of affordable and accessible health care. The legislature concludes that the number chosen is neither too high nor too low to accomplish the goals of affordable and accessible health care, is a reasonable and rational response to the current medical liability situation, and is reasonably and rationally supported by the legislative record.

893.55(1m) (1m) Except as provided by subs. (2) and (3), an action to recover damages for injury arising from any treatment or operation performed by, or from any omission by, a person who is a health care provider, regardless of the theory on which the action is based, shall be commenced within the later of:

893.55(1m)(a) (a) Three years from the date of the injury, or

893.55(1m)(b) (b) One year from the date the injury was discovered or, in the exercise of reasonable diligence should have been discovered, except that an action may not be commenced under this paragraph more than 5 years from the date of the act or omission.

893.55(2) (2) If a health care provider conceals from a patient a prior act or omission of the provider which has resulted in injury to the patient, an action shall be commenced within one year from the date the patient discovers the concealment or, in the exercise of reasonable diligence, should have discovered the concealment or within the time limitation provided by sub. (1m), whichever is later.

893.55(3) (3) When a foreign object which has no therapeutic or diagnostic purpose or effect has been left in a patient's body, an action shall be commenced within one year after the patient is aware or, in the exercise of reasonable care, should have been aware of the presence of the object or within the time limitation provided by sub. (1m), whichever is later.

893.55(4) (4)

893.55(4)(a)(a) In this subsection, "noneconomic damages" means moneys intended to compensate for pain and suffering; humiliation; embarrassment; worry; mental distress; noneconomic effects of disability including loss of enjoyment of the normal activities, benefits and pleasures of life and loss of mental or physical health, well-being or bodily functions; loss of consortium, society and companionship; or loss of love and affection.

893.55(4)(b) (b) The total noneconomic damages recoverable for bodily injury, including any action or proceeding based on contribution or indemnification and any action for a claim by a person other than the injured person for noneconomic damages recoverable for bodily injury, may not exceed the limit under par. (d) for each occurrence on or after April 6, 2006, from all health care providers and all employees of health care providers acting within the scope of their employment and providing health care services who are found negligent and from the injured patients and families compensation fund.

893.55(4)(c) (c) A court in an action tried without a jury shall make a finding as to noneconomic damages without regard to the limit under par. (d). If noneconomic damages in excess of the limit are found, the court shall make any reduction required under s. 895.045 and shall award as noneconomic damages the lesser of the reduced amount or the limit. If an action is before a jury, the jury shall make a finding as to noneconomic damages without regard to the limit under par. (d). If the jury finds that noneconomic damages exceed the limit, the jury shall make any reduction required under s. 895.045 and the court shall award as noneconomic damages the lesser of the reduced amount or the limit.

893.55(4)(d) (d)

893.55(4)(d)1.1. The limit on total noneconomic damages for each occurrence under par. (b) on or after April 6, 2006, shall be $750,000.

893.55(4)(d)2. 2. The board of governors created under s. 619.04 (3) shall submit a report to the legislature as provided under s. 13.172 (2) by January 1 of every odd numbered year of any recommended changes to the limits on noneconomic damages established in subd. 1. The report shall include the reasons why the changes are necessary to meet the intent of the legislative findings under sub. (1d).

893.55(4)(e) (e) Economic damages recovered under ch. 655 for bodily injury or death, including any action or proceeding based on contribution or indemnification, shall be determined for the period during which the damages are expected to accrue, taking into account the estimated life expectancy of the person, then reduced to present value, taking into account the effects of inflation.

893.55(4)(f) (f) Notwithstanding the limits on noneconomic damages under this subsection, damages recoverable against health care providers and an employee of a health care provider, acting within the scope of his or her employment and providing health care services, for wrongful death are subject to the limit under s. 895.04 (4). If damages in excess of the limit under s. 895.04 (4) are found, the court shall make any reduction required under s. 895.045 and shall award the lesser of the reduced amount or the limit under s. 895.04 (4).

893.55(5) (5) Every award of damages under ch. 655 shall specify the sum of money, if any, awarded for each of the following for each claimant for the period from the date of injury to the date of award and for the period after the date of award, without regard to the limit under sub. (4) (d):

893.55(5)(a) (a) Pain, suffering and noneconomic effects of disability.

893.55(5)(b) (b) Loss of consortium, society and companionship or loss of love and affection.

893.55(5)(c) (c) Loss of earnings or earning capacity.

893.55(5)(d) (d) Each element of medical expenses.

893.55(5)(e) (e) Other economic injuries and damages.

893.55(6) (6) Damages recoverable under this section against health care providers and an employee of a health care provider, acting within the scope of his or her employment and providing health care services, are subject to the provisions of s. 895.045.

893.55(7) (7) Evidence of any compensation for bodily injury received from sources other than the defendant to compensate the claimant for the injury is admissible in an action to recover damages for medical malpractice. This section does not limit the substantive or procedural rights of persons who have claims based upon subrogation.

893.55 History History: 1979 c. 323; 1985 a. 340; 1995 a. 10; 2003 a. 111; 2005 a. 183; 2007 a. 96.

893.55 Annotation The "continuum of negligent treatment" doctrine is not limited to a single negligent actor. Robinson v. Mt. Sinai Medical Center, 137 Wis. 2d 1, 402 N.W.2d 711 (1987).

893.55 Annotation While an unsubstantiated lay belief of an injury is not sufficient for discovery under sub. (1) (b), if the plaintiff has information that constitutes a basis for an objective belief of the injury and its cause, whether or not that belief resulted from "official" diagnosis from an expert, the injury and its cause are discovered. Clark v. Erdmann, 161 Wis. 2d 428, 468 N.W.2d 18 (1991).

893.55 Annotation A podiatrist is a "health care provider" under s. 893.55. Clark v. Erdmann, 161 Wis. 2d 428, 468 N.W.2d 18 (1991).

893.55 Annotation A physician's intentional improper sexual touching of a patient was subject to s. 893.57 governing intentional torts, not s. 893.55 governing medical malpractice. Deborah S.S. v. Yogesh N.G. 175 Wis. 2d 436, 499 N.W.2d 272 (Ct. App. 1993).

893.55 Annotation A blood bank is not a "health care provider." Doe v. American National Red Cross, 176 Wis. 2d 610, 500 N.W.2d 264 (1993).

893.55 Annotation Parents who did not obtain a medical opinion until more than 3 years after their child's death did not exercise reasonable diligence as required by the discovery rule under sub. (1) (b). Awve v. Physicians Ins. Co. 181 Wis. 2d 815, 512 N.W.2d 216 (Ct. App. 1994).

893.55 Annotation Minors may bring separate actions for loss of companionship when malpractice causes a parent's death, including when the decedent is survived by a spouse. Jelinik v. St. Paul Fire & Casualty Ins. Co. 182 Wis. 2d 1, 512 N.W.2d 764 (1994).

893.55 Annotation When continuous negligent treatment occurs, the statute begins to run from the date of last negligent conduct. The amount of time that passes between each allegedly negligent act is a primary factor in determining whether there has been a continuum of negligent care. Westphal v. E.I. du Pont de Nemours, 192 Wis. 2d 347, 531 N.W.2d 361 (Ct. App. 1995).

893.55 Annotation Punitive damages in malpractice actions are not authorized by sub. (5) (e). Lund v. Kokemoor, 195 Wis. 2d 727, 537 N.W.2d 21 (Ct. App. 1995), 95-0453.

893.55 Annotation Dentists are health care providers under this section. Ritt v. Dental Care Associates, S.C. 199 Wis. 2d 48, 543 N.W.2d 852 (Ct. App. 1995), 94-3344.

893.55 Annotation Once a person discovers or should have discovered an injury, nothing, including a misleading legal opinion, can cause the injury to become "undiscovered." Claypool v. Levin, 209 Wis. 2d 284, 562 N.W.2d 584 (1997), 94-2457.

893.55 Annotation The date of injury under sub. (1) (a) from a failed tubal ligation was the date on which the plaintiff became pregnant. Fojut v. Stafl, 212 Wis. 2d 827, 569 N.W.2d 737 (Ct. App. 1997), 96-1676.

893.55 Annotation This section applies to persons who are licensed by a state examining board and are involved in the diagnosis, treatment, or care of patients. Chiropractors fall within this definition. Arenz v. Bronston, 224 Wis. 2d 507, 592 N.W.2d 295 (Ct. App. 1999), 98-1357.

893.55 Annotation Optometrists are health care providers under this section. The coverage of this section is not restricted to those included under s. 655.002, but applies to all who provide medical care and are required to be licensed. Webb v. Ocularra, Inc. 2000 WI App 25, 232 Wis. 2d 495, 606 N.W.2d 552, 99-0979.

893.55 Annotation Sub. (4) (f) makes the limits on damages applicable to medical malpractice death cases, but does not incorporate classification of wrongful death claimants entitled to bring such actions, which is controlled by s. 655.007. As such, adult children do not have standing to bring such an action. The exclusion of adult children does not violate the guarantee of equal protection. Czapinski v. St. Francis Hospital, Inc. 2000 WI 80, 236 Wis. 2d 316, 613 N.W.2d 120, 98-2437.

893.55 Annotation Sub. (1) (b) does not violate Art. I, s. 9, of the state constitution, the right to remedy clause, nor does it offend equal protection or procedural due process principles. Aicher v. Wisconsin Patients Compensation Fund, 2000 WI 98, 237 Wis. 2d 99, 613 N.W.2d 849, 98-2955.

893.55 Annotation A misdiagnosis, in and of itself, is not, and cannot be, an actionable injury. The injury arises when the misdiagnosis causes a greater harm than existed at the time of the misdiagnosis. The misdiagnosis may or may not result in the injury, and the injury may occur concurrently or there may be a delay between the misdiagnosis and the injury. Paul v. Skemp, 2001 WI 42, 242 Wis. 2d 507, 625 N.W.2d 860, 99-1810.

893.55 Annotation The limitation periods under sub. (1) (a) and (b) are both tolled by the filing of a request for mediation under s. 655.44 (4). Landis v. Physicians Insurance Company of Wis. Inc., 2001 WI 86, 245 Wis. 2d 1, 628 N.W.2d 893, 00-0330.

893.55 Annotation Wrongful death claims caused by medical malpractice are subject to the statute of limitations concerning medical malpractice in sub. (1). Estate of Hegarty v. Beauchaine, 2001 WI App 300, 249 Wis. 2d 142, 638 N.W.2d 355, 00-2144.

893.55 Annotation Under sub. (1) (b), the 5-year repose period applies only to actions brought pursuant to the discovery rule in sub. (1) (b). Sub. (1) (b) is an alternative limitations period to that in sub. (1) (a). Storm v. Legion Insurance Company, 2003 WI 120, 265 Wis. 2d 169, 665 N.W.2d 353, 01-1139.

893.55 Annotation Section 893.16 tolls the period of limitations in sub. (1) (a) for medical malpractice actions involving qualified claimants, extending the 3-year limitations period up to 5 additional years. Storm v. Legion Insurance Company, 2003 WI 120, 265 Wis. 2d 169, 665 N.W.2d 353, 01-1139.

893.55 Annotation For purposes of determining when a cause accrues for negligently prescribing medication, a physician's duty to monitor a patient after a final visit does not continue through some vague and indefinite period during which prescriptions may or may not be filled. Any claim of an omission is for an omission that occurred in the distinct time frame the doctor either intentionally or unintentionally did not require follow-up when giving the prescription or seeing the patient. Wiegert v. Goldberg, 2004 WI App 28, 269 Wis. 2d 695, 676 N.W.2d 522, 03-0891.

893.55 Annotation A mother who suffers the stillbirth of her infant as a result of medical malpractice has a personal injury claim involving negligent infliction of emotional distress, which includes the distress arising from the injuries and stillbirth of her daughter, in addition to her derivative claim for wrongful death of the infant. That the sources of the mother's emotional injuries cannot be segregated does not mean that there is a single claim of medical malpractice subject to the single cap for noneconomic damages. Pierce v. Physicians Insurance Co. 2005 WI 14, 278 Wis. 2d 82, 692 N.W.2d 558, 01-2710.

893.55 Annotation First-year medical residents who have their M.D. degrees but are not yet licensed are not health care providers under this section and not subject to the limitations on the recovery of noneconomic damages in subs. (4) and (5). Phelps v. Physicians Insurance Company of Wisconsin, Inc. 2005 WI 85, 282 Wis. 2d 69, 698 N.W.2d 643, 03-0580

893.55 Annotation Sub. (7) explicitly allows evidence of collateral source payments to be introduced in medical malpractice actions. If evidence of collateral source payments from sources including Medicare, other state or federal government programs, medical insurance or write-offs, and discounted or free medical services is presented to the fact-finder, the parties must be allowed to furnish the jury with evidence of any potential obligations of subrogation or reimbursement. The circuit court must instruct the fact-finder that it must not reduce the reasonable value of medical services on the basis of the collateral source payments. Lagerstrom v. Myrtle Werth Hospital-Mayo Health System, 2005 WI 124, 285 Wis. 2d 1, 700 N.W.2d 201, 03-2027

893.55 Annotation The $350,000 cap, as adjusted for inflation, on noneconomic medical malpractice damages set forth in ss. 655.017 and 893.55 (4) (d), 2001 stats., violates the equal protection guarantees of the Wisconsin Constitution. Ferdon v. Wisconsin Patients Compensation Fund, 2005 WI 125, 284 Wis. 2d 573, 701 N.W. 2d 440, 03-0988.

893.55 Annotation This section does not apply to a negligence claim alleging injury to a developmentally disabled child caused by a health care provider. The legislature has not provided a statute of limitations for claims against health care providers alleging injury to a developmentally disabled child. Haferman v. St. Clare Healthcare Foundation, Inc. 2005 WI 171, 286 Wis. 2d 621, 707 N.W.2d 853, 03-1307.

893.55 Annotation The jury award of noneconomic damages for pre-death pain and suffering, and the jury award for pre-death loss of society and companionship are governed by the cap set forth in the medical malpractice statutes, this section, and not the wrongful death statute, s. 895.04. Bartholomew v. Wisconsin Patients Compensation Fund, 2006 WI 91, 293 Wis. 2d 38, 717 N.W.2d 216, 04-2592.

893.55 Annotation When the applicability of sub. (7) to one of the physicians whose negligence caused the patient's injuries and death is unknown, the fact that the other causally negligent physician was an undisputed ch. 655 health care provider dictates the application of sub. (7). Hegarty v. Beauchaine, 2006 WI App 248, 297 Wis. 2d 70, 727 N.W.2d 857, 04-3252.

893.55 Annotation When negligent acts of malpractice are continuous and the cause of action is not complete until the last date on which the malpractice occurred, the entire course of negligent malpractice is within the court's jurisdiction. A plaintiff must show 4 elements to for this "continuum of negligent treatment" doctrine to apply: 1) a continuum of care; 2) a continuum of negligent care; 3) the care is related to a single condition; and 4) the precipitating factor in the continuum is the original negligent act. Forbes v. Stoeckl, 2007 WI App 151, 303 Wis. 2d 425, 735 N.W.2d 536, 06-1654.

893.55 Annotation The 5-year limit in sub. (1) (b) applies only to claims brought under the "discovery rule" of sub. (1) (b) and not to claims brought under the "injury rule of accrual" in sub. (1) (a). The continuum of negligent treatment doctrine modifies the 3-year limit of par. (a) and is unaffected by sub. (1) (b), which comes into play only when a plaintiff claims that, because of a delayed discovery of an injury, he or she is entitled to file an action beyond the 3-year time limit in sub. (1) (a). Forbes v. Stoeckl, 2007 WI App 151, 303 Wis. 2d 425, 735 N.W.2d 536, 06-1654.

893.55 Annotation Neither Fojut or Paul concludes that an injury must be untreatable or irreversible to trigger the limitations period imposed by sub. (1m) (a). The determination of a "physical injurious change" (when the negligent act or omission causes a greater harm than that which existed at the time of the negligent act or omission) is the appropriate benchmark for establishing the date of injury. A later injury from the same tortious act does not restart the running of the statute of limitations. Estate of Genrich v. OHIC Insurance Company, 2009 WI 67, 318 Wis. 2d 553, 769 N.W.2d 481, 07-0541.

893.55 Annotation Because an unlicensed 1st-year resident physician was a borrowed employee of the hospital where the resident allegedly performed negligent acts, the relation of employer and employee existed between the resident and hospital, and accordingly, the resident was an employee of a health care provider within the meaning of ch. 655 and sub. (4). Phelps v. Physicians Insurance Company of Wisconsin, Inc. 2009 WI 74, 319 Wis. 2d 1, 768 N.W.2d 615, 06-2599.

893.55 Annotation A fact finder cannot reasonably infer concealment under sub. (2) when a defendant has no contact with the plaintiff after an alleged negligent act or omission. Pagoudis v. Korkos, 2010 WI App 83, 326 Wis. 2d 234, 784 N.W.2d 740, 09-2965.

893.55 Annotation Evidence of collateral source payments is admissible under sub. (7) only if the evidence is relevant. In a medical malpractice action, evidence of collateral source payments is relevant if it is probative of any fact that is of consequence to the determination of damages. Weborg v. Jenny, 2012 WI 67, 341 Wis. 2d 668, 816 N.W.2d 191, 10-0258.

893.55 Annotation Constitutionality of Wisconsin's Noneconomic Damage Limitation. 72 MLR 235 (1989).

893.55 Annotation Wisconsin's Caps on Noneconomic Damages in Medical Malpractice Cases: Where Wisconsin Stands (and Should Stand) on "Tort Reform." Kenitz. 89 MLR 601 (2005).

893.55 Annotation The statute of limitations in medical malpractice actions. 1970 WLR 915.

893.55 Annotation Recent developments in Wisconsin medical malpractice law. 1974 WLR 893.

893.55 Annotation Tort Reform: It's Not About Victims ... It's About Lawyers. Scoptur. Wis. Law. June 1995.

893.55 Annotation Bartholomew: The Wisconsin Supreme Court's Latest Foray into the Medical-Malpractice Thicket. Spencer. 2007 WLR 1121.



893.555 Limitation of damages; long-term care providers.

893.555  Limitation of damages; long-term care providers.

893.555(1)(1) In this section:

893.555(1)(a) (a) "Long-term care provider" means any of the following:

893.555(1)(a)1. 1. An adult family home, as defined in s. 50.01 (1).

893.555(1)(a)2. 2. A residential care apartment complex, as defined in s. 50.01 (6d).

893.555(1)(a)3. 3. A community-based residential facility, as defined in s. 50.01 (1g).

893.555(1)(a)4. 4. A home health agency, as defined in s. 50.01 (1r).

893.555(1)(a)5. 5. A nursing home, as defined in s. 50.01 (3).

893.555(1)(a)6. 6. A hospice, as defined in s. 50.90 (1).

893.555(1)(b) (b) "Noneconomic damages" has the meaning given in s. 893.55 (4) (a).

893.555(2) (2) Except as provided in sub. (3), an action to recover damages for injury arising from any treatment or operation performed by, or from any omission by, a long-term care provider, regardless of the theory on which the action is based, shall be commenced within the later of:

893.555(2)(a) (a) Three years from the date of the injury.

893.555(2)(b) (b) One year from the date the injury was discovered or, in the exercise of reasonable diligence should have been discovered, except that an action may not be commenced under this paragraph more than 5 years from the date of the act or omission.

893.555(3) (3) If a long-term care provider conceals from a patient a prior act or omission of the provider that has resulted in injury to the patient, an action shall be commenced within one year from the date the patient discovers the concealment or, in the exercise of reasonable diligence, should have discovered the concealment or within the time limitation provided by sub. (2), whichever is later.

893.555(4) (4) The total noneconomic damages recoverable for bodily injury arising from care or treatment performed, or from any omission, by a long-term care provider, including any action or proceeding based on contribution or indemnification and any action for a claim by a person other than the injured person for noneconomic damages recoverable for bodily injury, may not exceed the limit under s. 893.55 (4) (d) for each occurrence on or after February 1, 2011, from all long-term care providers and all employees of long-term care providers acting within the scope of their employment and providing long-term care services who are found negligent.

893.555(5) (5) A court in an action tried without a jury shall make a finding as to noneconomic damages without regard to the limit under s. 893.55 (4) (d). If noneconomic damages in excess of the limit are found, the court shall make any reduction required under s. 895.045 and shall award as noneconomic damages the lesser of the reduced amount or the limit. If an action is before a jury, the jury shall make a finding as to noneconomic damages without regard to the limit under s. 893.55 (4) (d). If the jury finds that noneconomic damages exceed the limit, the jury shall make any reduction required under s. 895.045 and the court shall award as noneconomic damages the lesser of the reduced amount or the limit.

893.555(6) (6) Notwithstanding the limits on noneconomic damages under this section, damages recoverable against a long-term care provider, and an employee of a long-term care provider acting within the scope of his or her employment and providing long-term care services, for wrongful death are subject to the limit under s. 895.04 (4). If damages in excess of the limit under s. 895.04 (4) are found, the court shall make any reduction required under s. 895.045 and shall award the lesser of the reduced amount or the limit under s. 895.04 (4).

893.555(7) (7) Damages recoverable under this section against a long-term care provider, and an employee of a long-term care provider acting within the scope of his or her employment and providing long-term care services, are subject to the provisions of s. 895.045.

893.555(8) (8) Evidence of any compensation for bodily injury received from sources other than the defendant to compensate the claimant for the injury is admissible in an action to recover damages for negligence by a long-term care provider. This section does not limit the substantive or procedural rights of persons who have claims based upon subrogation.

893.555 History History: 2011 a. 2; s. 13.92 (1) (bm) 2.



893.56 Health care providers; minors actions.

893.56  Health care providers; minors actions. Any person under the age of 18, who is not under disability by reason of insanity, developmental disability or imprisonment, shall bring an action to recover damages for injuries to the person arising from any treatment or operation performed by, or for any omission by a health care provider within the time limitation under s. 893.55 or by the time that person reaches the age of 10 years, whichever is later. That action shall be brought by the parent, guardian or other person having custody of the minor within the time limit set forth in this section.

893.56 History History: 1977 c. 390; 1979 c. 323.

893.56 AnnotationThis section applies only to living minors. Awve v. Physicians Ins. Co. 181 Wis. 2d 815, 512 N.W.2d 216 (Ct. App. 1994).

893.56 Annotation This section does not violate Art. I, s. 9, the right to remedy clause, nor does it offend equal protection or procedural due process principles. Aicher v. Wisconsin Patients Compensation Fund, 2000 WI 98, 237 Wis. 2d 99, 613 N.W.2d 849, 98-2955.

893.56 Annotation This section does not apply to a negligence claim alleging injury to a developmentally disabled child caused by a health care provider. The legislature has not provided a statute of limitations for claims against health care providers alleging injury to a developmentally disabled child. Haferman v. St. Clare Healthcare Foundation, Inc. 2005 WI 171, 286 Wis. 2d 621, 707 N.W.2d 853, 03-1307



893.57 Intentional torts.

893.57  Intentional torts. An action to recover damages for libel, slander, assault, battery, invasion of privacy, false imprisonment or other intentional tort to the person shall be commenced within 3 years after the cause of action accrues or be barred.

893.57 History History: 1979 c. 323; 2009 a. 120.

893.57 Annotation This section governs the intentional tort of bad faith by an insurer. Warmka v. Hartland Cicero Mut. Ins. 136 Wis. 2d 31, 400 N.W.2d 923 (1987).

893.57 Annotation A cause of action does not accrue until the plaintiff knows the tortfeasor's identity or reasonably should have discovered it. Spitler v. Dean, 148 Wis. 2d 630, 436 N.W.2d 308 (1989).

893.57 Annotation A physician's intentional improper sexual touching of a patient was subject to s. 893.57 governing intentional torts, not s. 893.55 governing medical malpractice. Deborah S.S. v. Yogesh N.G. 175 Wis. 2d 436, 499 N.W.2d 272 (Ct. App. 1993).

893.57 Annotation A claim involving excessive use of force in an arrest constitutes an intentional tort subject to s. 893.57. Kofler v. Florence, 216 Wis. 2d 41, 573 N.W.2d 568 (Ct. App. 1997), 97-1922.

893.57 Annotation This section is applicable to a breach of fiduciary duty claim. Beloit Liquidating Trust v. Grade, 2004 WI 39, 270 Wis. 2d 356, 677 N.W.2d 298, 02-2035.

893.57 Annotation A breach of the fiduciary duty of loyalty is an intentional tort subject to the statute of limitations in this section. Zastrow v. Journal Communications, Inc. 2006 WI 72, 291 Wis. 2d 426, 718 N.W.2d 51, 04-0276.

893.57 Annotation The notion that each "hit" or viewing of information on the Internet should be considered a new publication of allegedly defamatory statements that retriggers the statute of limitations is rejected. Ladd v. Uecker, 2010 WI App 28, 323 Wis. 2d 798, 780 N.W.2d 216, 09-0596.

893.57 Annotation A tort to the person is a tort involving or consisting in an injury to one's person, reputation, or feelings, as distinguished from an injury or damage to real or personal property. Because malicious prosecution is an intentional tort to the person, the 2-year statute of limitations in this section applies. Turner v. Sanoski, 2010 WI App 92, 327 Wis. 2d 503; 787 N.W.2d 429, 09-1319.



893.58 Actions concerning seduction.

893.58  Actions concerning seduction. All actions for damages for seduction shall be commenced within one year after the cause of action accrues or be barred.

893.58 History History: 1979 c. 323.

893.58 Annotation Since the mother's counterclaim was served within one year from the date alleged of the last alleged act of seduction, the cause of action was not barred by the one-year statute of limitations. Slawek v. Stroh, 62 Wis. 2d 295, 215 N.W.2d 9 (1974).



893.585 Sexual exploitation by a therapist.

893.585  Sexual exploitation by a therapist.

893.585(1) (1) Notwithstanding ss. 893.54, 893.55, and 893.57, an action under s. 895.441 for damages shall be commenced within 3 years after the cause of action accrues or be barred.

893.585(2) (2) If a person entitled to bring an action under s. 895.441 is unable to bring the action due to the effects of the sexual contact or due to any threats, instructions, or statements from the therapist, the period of inability is not part of the time limited for the commencement of the action, except that this subsection shall not extend the time limitation by more than 15 years.

893.585(3) (3) This section does not apply to damages incurred under s. 895.442.

893.585 History History: 1985 a. 275; 2003 a. 279; 2005 a. 155.



893.587 Sexual assault of a child; limitation.

893.587  Sexual assault of a child; limitation. An action to recover damages for injury caused by an act that would constitute a violation of s. 948.02, 948.025, 948.06, 948.085, or 948.095 or would create a cause of action under s. 895.442 shall be commenced before the injured party reaches the age of 35 years or be barred.

893.587 History History: 1987 a. 332; 2001 a. 16; 2003 a. 279; 2005 a. 155, 277; 2007 a. 97.

893.587 Annotation A victim's action was time barred when "flashbacks" more than 2 years prior to commencing suit made her aware of incest that allegedly occurred more than 50 years earlier. The action was barred despite evidence that the victim was unable to shift the blame from herself at the time of discovery. Byrne v. Brecker, 176 Wis. 2d 1037, 501 N.W.2d 402 (1993).

893.587 Annotation An adult victim of incest, who at the time of the incestuous act was aware of the identity of the tortfeasor and the impropriety of the conduct did not qualify for tolling of the statute of limitations under the discovery rule because she was unaware of the psychological harm that might occur. Cheryl D. v. Estate of Robert D.B. 207 Wis. 2d 546, 559 N.W.2d 272 (Ct. App. 1996), 95-3510.

893.587 Annotation Claims for injury caused by an Archdiocese's alleged fraudulent misrepresentation that an Archdiocese did not know that priests it assigned had histories of sexually abusing children and did not know the priests were dangerous to children was not barred by this section. None of the listed statutes in this section refers to fraudulent misrepresentations. John Doe v. Archdiocese of Milwaukee, 2007 WI 95, 303 Wis. 2d 34, 734 N.W.2d 827, 05-1945.



893.59 Actions concerning damage to highway or railroad grade.

893.59  Actions concerning damage to highway or railroad grade. An action under s. 88.87 (3) (b) to recover damages to a highway or railroad grade shall be commenced within 90 days after the alleged damage occurred or be barred.

893.59 History History: 1979 c. 323.



893.60 What actions not affected.

893.60  What actions not affected. Actions against directors or stockholders of a moneyed corporation or banking association or against managers or members of a limited liability company to recover a forfeiture imposed or to enforce a liability created by law shall be commenced within 6 years after the discovery by the aggrieved party of the facts upon which the forfeiture attached or the liability was created or be barred.

893.60 History History: 1979 c. 323; 1993 a. 112.



893.61 Contract for payment of money; governmental subdivisions.

893.61  Contract for payment of money; governmental subdivisions. An action upon any bond, coupon, interest warrant or other contract for the payment of money, whether sealed or otherwise, made or issued by any town, county, city, village, school district or technical college district in this state shall be commenced within 6 years after the cause of action accrues or be barred.

893.61 History History: 1979 c. 323; 1993 a. 399.



893.62 Action concerning usury.

893.62  Action concerning usury. An action under s. 138.06 (3) for interest, principal and charges paid on a loan or forbearance shall be commenced within 2 years after the interest which is at a rate greater than allowed under s. 138.05 is paid or be barred.

893.62 History History: 1979 c. 323.



893.63 Actions on cashier's check, certified check, or bank money order.

893.63  Actions on cashier's check, certified check, or bank money order.

893.63(1)(1) Upon the expiration of 2 years from the date of any cashier's check, certified check or bank money order, there having been no presentment for payment of the check or money order by a holder thereof, the maker shall, upon demand, return to the remitter noted thereon, if any, the full face amount of the cashier's check, certified check or bank money order, and thereafter shall be relieved of any and all liability upon the cashier's check, certified check or bank money order, to the remitter, the payee or any other holder thereof.

893.63(2) (2) Subsection (1) applies to all cashier's checks, certified checks and bank money orders, which have been made before November 2, 1969 but were not presented for payment by a holder within 2 years of their date, but an action by the remitter of a cashier's check, certified check and bank money order, to recover moneys held by a bank beyond the time limited by sub. (1) shall be subject to s. 893.43.

893.63 History History: 1979 c. 323.



893.64 Actions upon accounts.

893.64  Actions upon accounts. In actions brought to recover the balance due upon a mutual and open account current the cause of action shall be deemed to have accrued at the time of the last item proved in such account.

893.64 History History: 1979 c. 323.

893.64 Annotation There must be mutual debts or setoff before this section applies. Estate of Demos, 50 Wis. 2d 262, 184 N.W.2d 117.



893.65 Bank bills not affected.

893.65  Bank bills not affected. This chapter does not apply to any action brought upon any bills, notes or other evidences of debt issued or put into circulation as money by a bank or other person.

893.65 History History: 1979 c. 323.



893.66 Certified public accountants; limitations of actions.

893.66  Certified public accountants; limitations of actions.

893.66(1)(1) Except as provided in subs. (1m) to (4), an action to recover damages, based on tort, contract or other legal theory, against any certified public accountant licensed or certified under ch. 442 for an act or omission in the performance of professional accounting services shall be commenced within 6 years from the date of the act or omission or be barred.

893.66(1m) (1m) If a person sustains damages covered under sub. (1) during the period beginning on the first day of the 6th year and ending on the last day of the 6th year after the performance of the professional accounting services, the time for commencing the action for damages is extended one year after the date on which the damages occurred.

893.66(2) (2) If a person sustains damages covered under sub. (1) and the statute of limitations applicable to those damages bars commencement of the cause of action before the end of the period specified in sub. (1), then that statute of limitations applies.

893.66(3) (3) This section does not apply to actions subject to s. 551.509 (10) or 553.51 (4).

893.66(4) (4) This section does not apply to any person who commits fraud or concealment in the performance of professional accounting services.

893.66 History History: 1993 a. 310; 2001 a. 16; 2007 a. 196.



893.70 Action against certain officials.

893.70  Action against certain officials. An action against a sheriff, coroner, medical examiner, town clerk, or constable upon a liability incurred by the doing of an act in his or her official capacity and in virtue of his or her office or by the omission of an official duty, including the nonpayment of money collected upon execution, shall be commenced within 3 years after the cause of action accrues or be barred. This section does not apply to an action for an escape.

893.70 History History: 1979 c. 323.



893.71 County seat; contesting change.

893.71  County seat; contesting change. An action or proceeding to test the validity of a change of any county seat shall be commenced within 3 years after the date of the publication of the governor's proclamation of such change or be barred. Every defense founded upon the invalidity of any such change must be interposed within 3 years after the date of the aforesaid publication, and the time of commencement of the action or proceeding to which any such defense is made shall be deemed the time when such defense is interposed.

893.71 History History: 1979 c. 323.



893.72 Actions contesting special assessment.

893.72  Actions contesting special assessment. An action to avoid any special assessment, or taxes levied pursuant to the special assessment, or to restrain the levy of the taxes or the sale of lands for the nonpayment of the taxes, shall be brought within one year from the notice thereof, and not thereafter. This limitation shall cure all defects in the proceedings, and defects of power on the part of the officers making the assessment, except in cases where the lands are not liable to the assessment, or the city, village or town has no power to make any such assessment, or the amount of the assessment has been paid or a redemption made.

893.72 History History: 1979 c. 323; 1993 a. 246.

893.72 Annotation The one-year bar under this section does not apply if the municipality did not have the power to make the assessment. Robinson v. Town of Bristol, 2003 WI App 97, 264 Wis. 2d 318, 667 N.W.2d 14, 02-1427.



893.73 Actions contesting governmental decisions.

893.73  Actions contesting governmental decisions.

893.73(1)(1) The following actions are barred unless brought within 180 days after the adoption of the order, resolution, ordinance or ordinance amendment contested:

893.73(1)(a) (a) An action to contest the validity of a county zoning ordinance or amendment, if s. 59.69 (14) applies to the action.

893.73(1)(b) (b) An action to review the validity of proceedings for division or dissolution of a town under s. 60.03.

893.73(2) (2) The following actions are barred unless brought within 90 days after the adoption of the order, annexation ordinance or final determination of the action contested:

893.73(2)(a) (a) An action under s. 60.73 contesting an act of a town board or the department of natural resources in the establishment of a town sanitary district.

893.73(2)(b) (b) An action to contest the validity of an annexation, if s. 66.0217 (11) applies to the action.

893.73 History History: 1979 c. 323; 1981 c. 346; 1983 a. 532; 1995 a. 201; 1999 a. 150 s. 672; 2003 a. 214.

893.73 Annotation Under sub. (2), "adoption" refers to a legislative body's approval of an annexation ordinance. The statute of limitations begins to run on that date. Town of Sheboygan v. City of Sheboygan, 150 Wis. 2d 210, 441 N.W.2d 752 (Ct. App. 1989).



893.735 Action by prisoner contesting a governmental decision.

893.735  Action by prisoner contesting a governmental decision.

893.735(1)(1) In this section, "prisoner" has the meaning given in s. 801.02 (7) (a) 2.

893.735(2) (2) An action seeking a remedy available by certiorari made on behalf of a prisoner is barred unless commenced within 45 days after the cause of action accrues. The 45-day period shall begin on the date of the decision or disposition, except that the court may extend the period by as many days as the prisoner proves have elapsed between the decision or disposition and the prisoner's actual notice of the decision or disposition. Subject to no contact requirements of a court or the department of corrections, a prisoner in administrative confinement, program segregation or adjustment segregation may communicate by 1st class mail, in accordance with department of corrections' rules or with written policies of the custodian of the prisoner, with a 3rd party outside the institution regarding the action or special proceeding.

893.735(3) (3) In this section, an action seeking a remedy available by certiorari is commenced at the time that the prisoner files a petition seeking a writ of certiorari with a court.

893.735 History History: 1997 a. 133.

893.735 Annotation The words "on behalf of" in sub. (2) are not restricted to 3rd-party conduct. The time limit applies to actions filed by a prisoner on behalf of himself or herself. State ex rel. Collins v. Cooke, 2000 WI App 101, 235 Wis. 2d 63, 611 N.W.2d 774, 99-1212.

893.735 Annotation The definition of "prisoner" in s. 801.02 (7) (a) 2. does not include a Wisconsin inmate sent to an out-of-state county jail, and, therefore, the 45-day limit does not apply to the inmate. State ex rel. Frohwirth v. Wisconsin Parole Commission, 2000 WI App 139, 237 Wis. 2d 627, 614 N.W.2d 541, 99-2079.

893.735 Annotation Persons seeking certiorari review of probation revocation are prisoners subject to the 45-day filing deadline under sub. (2). State ex rel. Cramer v. Wisconsin Court of Appeals, 2000 WI 86, 236 Wis. 2d 473, 613 N.W.2d 591, 99-1089.

893.735 Annotation When a prison inmate places a certiorari petition in the prison's mailbox for forwarding to the circuit court, the 45-day limit under sub. (2) is tolled. However, other defects in filing may nonetheless result in rejection by the court. State ex rel. Shimkus v. Sondalle, 2000 WI App 262, 240 Wis. 2d 310, 622 N.W.2d 763, 00-0841.

893.735 Annotation To invoke the tolling of the 45-day limit under sub. (2), an inmate must present an affidavit or some other sufficient evidence of the date on which the petition was deposited in the institution mailbox. State ex rel. Shimkus v. Sondalle, 2000 WI App 262, 240 Wis. 2d 310, 622 N.W.2d 763, 00-0841.

893.735 Annotation That out-of-state inmates have a longer filing deadline for challenging parole revocation under Frohwirth does not violate the constitutional guarantee of equal protection. State ex rel. Saffold v. Schwarz, 2001 WI App 56, 241 Wis. 2d 253, 625 N.W.2d 333, 99-2945.

893.735 Annotation A verified petition, being a sworn statement, that was unchallenged by the state was sufficient to establish the number of days between the date of the challenged decision and the prisoner's receipt of it. There were no circumstances justifying not extending the 45-day limit pursuant to sub. (2). State ex rel. Johnson v. Litscher, 2001 WI App 47, 241 Wis. 2d 407, 625 N.W.2d 887, 00-1485.

893.735 Annotation The statute of limitations is tolled while a prisoner waits for the department of justice to provide the certification required by ss. 801.02 (7) (d) and 802.05 (3) (c). State ex rel. Locklear v. Schwarz, 2001 WI App 74, 242 Wis. 2d 327, 629 N.W.2d 30, 99-3211.

893.735 Annotation To invoke the tolling of the 45-day limit under sub. (2), a prisoner must submit proper documents and comply with statutory fee or fee-waiver requirements. State ex rel. Tyler v. Bett, 2002 WI App 234, 257 Wis. 2d 606, 652 N.W.2d 800, 01-2808.

893.735 Annotation Petitioners were entitled to equitable relief when they timely asked counsel to file for certiorari, counsel promised to do so, and due to counsel's failure to timely file they were denied certiorari review. The 45-day time limit for the filing of a writ of certiorari was equitably tolled as of the date that counsel promised to file for certiorari review. Griffin v. Smith, 2004 WI 36, 270 Wis. 2d 235, 677 N.W.2d 259, 01-2345.



893.74 School district; contesting validity.

893.74  School district; contesting validity. No appeal or other action attacking the legality of the formation of a school district, either directly or indirectly, may be commenced after the school district has exercised the rights and privileges of a school district for a period of 90 days.

893.74 History History: 1979 c. 323.



893.75 Limitation of action attacking municipal contracts.

893.75  Limitation of action attacking municipal contracts. Whenever the proper officers of any city, village or town, however incorporated, enter into any contract in manner and form as prescribed by statute, and either party to the contract has procured or furnished materials or expended money under the terms of the contract, no action or proceedings may be maintained to test the validity of the contract unless the action or proceeding is commenced within 60 days after the date of the signing of the contract.

893.75 History History: 1979 c. 323; 1993 a. 246.



893.76 Order to repair or remove building or restore site; contesting.

893.76  Order to repair or remove building or restore site; contesting. An application under s. 66.0413 (1) (h) to a circuit court for an order restraining the inspector of buildings or other designated officer from razing and removing a building or part of a building and restoring a site to a dust-free and erosion-free condition shall be made within 30 days after service of the order issued under s. 66.0413 (1) (b) or be barred.

893.76 History History: 1979 c. 323; 1989 a. 347; 1991 a. 189; 1993 a. 213; 1999 a. 150.



893.765 Order to remove wharves or piers in navigable waters; contesting.

893.765  Order to remove wharves or piers in navigable waters; contesting. An application under s. 30.13 (5m) (c) to circuit court for a restraining order prohibiting the removal of a wharf or pier shall be made within 30 days after service of the order issued under s. 30.13 (5m) (a) or be barred.

893.765 History History: 1981 c. 252; 1999 a. 150 ss. 669, 672; 2001 a. 30 s. 108.



893.77 Validity of municipal obligation.

893.77  Validity of municipal obligation.

893.77(1) (1) An action to contest the validity of any municipal obligation which has been certified by an attorney in the manner provided in s. 67.025, for other than constitutional reasons, must be commenced within 30 days after the recording of such certificate as provided by s. 67.025. An action to contest the validity of any state or state authority obligation for other than constitutional reasons must be commenced within 30 days after the adoption of the authorizing resolution for such obligation.

893.77(2) (2) An action or proceeding to contest the validity of any municipal bond or other financing, other than an obligation certified as described in sub. (1), for other than constitutional reasons, must be commenced within 30 days after the date on which the issuer publishes in the issuer's official newspaper, or, if none exists, in a newspaper having general circulation within the issuer's boundaries, a class 1 notice, under ch. 985, authorized by the governing body of the issuer, and setting forth the name of the issuer, that the notice is given under this section, the amount of the bond issue or other financing and the anticipated date of closing of the bond or other financing and that a copy of proceedings had to date of the notice are on file and available for inspection in a designated office of the issuer. The notice may not be published until after the issuer has entered into a contract for sale of the bond or other financing.

893.77(3) (3) An action contesting bonds of a municipal power district organized under ch. 198, for other than constitutional reasons, shall be commenced within 30 days after the date of their issuance or be barred.

893.77 History History: 1971 c. 40 s. 93; 1971 c. 117, 211; 1973 c. 265; 1975 c. 221; 1979 c. 323; 1983 a. 192.



893.80 Claims against governmental bodies or officers, agents or employees; notice of injury; limitation of damages and suits.

893.80  Claims against governmental bodies or officers, agents or employees; notice of injury; limitation of damages and suits.

893.80(1b)(1b) In this section, "agent" includes a volunteer. In this subsection, "volunteer" means a person who satisfies all of the following:

893.80(1b)(a) (a) The person provides services or performs duties for and with the express or implied consent of a volunteer fire company organized under ch. 181 or 213, political corporation, or governmental subdivision or agency thereof. A person satisfies the requirements under this paragraph even if the activities of the person with regard to the services and duties and the details and method by which the services are provided and the duties are performed are left to the discretion of the person.

893.80(1b)(b) (b) The person is subject to the right of control of the volunteer company, political corporation, or governmental subdivision or agency described in par. (a).

893.80(1b)(c) (c) The person is not paid a fee, salary, or other compensation by any person for the services or duties described in par. (a). In this paragraph, "compensation" does not include the reimbursement of expenses.

893.80(1d) (1d) Except as provided in subs. (1g), (1m), (1p) and (8), no action may be brought or maintained against any volunteer fire company organized under ch. 213, political corporation, governmental subdivision or agency thereof nor against any officer, official, agent or employee of the corporation, subdivision or agency for acts done in their official capacity or in the course of their agency or employment upon a claim or cause of action unless:

893.80(1d)(a) (a) Within 120 days after the happening of the event giving rise to the claim, written notice of the circumstances of the claim signed by the party, agent or attorney is served on the volunteer fire company, political corporation, governmental subdivision or agency and on the officer, official, agent or employee under s. 801.11. Failure to give the requisite notice shall not bar action on the claim if the fire company, corporation, subdivision or agency had actual notice of the claim and the claimant shows to the satisfaction of the court that the delay or failure to give the requisite notice has not been prejudicial to the defendant fire company, corporation, subdivision or agency or to the defendant officer, official, agent or employee; and

893.80(1d)(b) (b) A claim containing the address of the claimant and an itemized statement of the relief sought is presented to the appropriate clerk or person who performs the duties of a clerk or secretary for the defendant fire company, corporation, subdivision or agency and the claim is disallowed.

893.80(1g) (1g) Notice of disallowance of the claim submitted under sub. (1d) shall be served on the claimant by registered or certified mail and the receipt therefor, signed by the claimant, or the returned registered letter, shall be proof of service. Failure of the appropriate body to disallow a claim within 120 days after presentation of the written notice of the claim is a disallowance. No action on a claim under this section against any defendant fire company, corporation, subdivision or agency nor against any defendant officer, official, agent or employee, may be brought after 6 months from the date of service of the notice of disallowance, and the notice of disallowance shall contain a statement to that effect.

893.80(1m) (1m) With regard to a claim to recover damages for medical malpractice, the provisions of sub. (1d) do not apply. The time periods that apply for commencing an action under this section for damages for medical malpractice are the time periods under ss. 893.55 (1m), (2), and (3) and 893.56.

893.80(1p) (1p) No action may be brought or maintained with regard to a claim to recover damages against any political corporation, governmental subdivision or agency thereof for the negligent inspection of any property, premises, place of employment or construction site for the violation of any statute, rule, ordinance or health and safety code unless the alleged negligent act or omission occurred after November 30, 1976. In any such action, the time period under sub. (1d) (a) shall be one year after discovery of the negligent act or omission or the date on which, in the exercise of reasonable diligence the negligent act or omission should have been discovered.

893.80(1t) (1t) Only one action for property damage may be brought under sub. (1p) by 2 or more joint tenants of a single-family dwelling.

893.80(2) (2) The claimant may accept payment of a portion of the claim without waiving the right to recover the balance. No interest may be recovered on any portion of a claim after an order is drawn and made available to the claimant. If in an action the claimant recovers a greater sum than was allowed, the claimant shall recover costs, otherwise the defendant shall recover costs.

893.80(3) (3) Except as provided in this subsection, the amount recoverable by any person for any damages, injuries or death in any action founded on tort against any volunteer fire company organized under ch. 181 or 213, political corporation, governmental subdivision or agency thereof and against their officers, officials, agents or employees for acts done in their official capacity or in the course of their agency or employment, whether proceeded against jointly or severally, shall not exceed $50,000. The amount recoverable under this subsection shall not exceed $25,000 in any such action against a volunteer fire company organized under ch. 181 or 213 or its officers, officials, agents or employees. If a volunteer fire company organized under ch. 181 or 213 is part of a combined fire department, the $25,000 limit still applies to actions against the volunteer fire company or its officers, officials, agents or employees. No punitive damages may be allowed or recoverable in any such action under this subsection.

893.80(4) (4) No suit may be brought against any volunteer fire company organized under ch. 213, political corporation, governmental subdivision or any agency thereof for the intentional torts of its officers, officials, agents or employees nor may any suit be brought against such corporation, subdivision or agency or volunteer fire company or against its officers, officials, agents or employees for acts done in the exercise of legislative, quasi-legislative, judicial or quasi-judicial functions.

893.80(5) (5) Except as provided in this subsection, the provisions and limitations of this section shall be exclusive and shall apply to all claims against a volunteer fire company organized under ch. 213, political corporation, governmental subdivision or agency or against any officer, official, agent or employee thereof for acts done in an official capacity or the course of his or her agency or employment. When rights or remedies are provided by any other statute against any political corporation, governmental subdivision or agency or any officer, official, agent or employee thereof for injury, damage or death, such statute shall apply and the limitations in sub. (3) shall be inapplicable.

893.80(6) (6) A 1st class city, its officers, officials, agents or employees shall not be liable for any claim for damages to person or property arising out of any act or omission in providing or failing to provide police services upon the interstate freeway system or in or upon any grounds, building or other improvement owned by a county and designated for stadium or airport purposes and appurtenant uses.

893.80(7) (7) No suit may be brought against the state or any governmental subdivision or agency thereof or against any officer, official, agent or employee of any of those entities who, in good faith, acts or fails to act to provide a notice to a property owner that a public nuisance under s. 823.113 (1) or (1m) (b) exists.

893.80(8) (8) This section does not apply to actions commenced under s. 19.37, 19.97, or 281.99 or to claims against the interstate insurance product regulation commission.

893.80(9) (9) The procurement or maintenance of insurance or self-insurance by a volunteer fire company organized under ch. 181 or 213, political corporation, or governmental subdivision or agency thereof, irrespective of the extent or type of coverage or the persons insured, shall not do any of the following:

893.80(9)(a) (a) Constitute a waiver of the provisions of this section.

893.80(9)(b) (b) Be relied upon to deny a person status as an officer, official, agent, or employee of the volunteer fire company, political corporation, or governmental subdivision or agency thereof.

893.80 History History: Sup. Ct. Order, 67 Wis. 2d 585, 784 (1975); 1975 c. 218; 1977 c. 285, 447; 1979 c. 34; 1979 c. 323 s. 29; Stats. 1979 s. 893.80; 1981 c. 63; 1985 a. 340; 1987 a. 377; 1993 a. 139; 1995 a. 6, 158, 267; 1997 a. 27; 2005 a. 281; 2007 a. 168; 2009 a. 278; 2011 a. 162.

893.80 Annotation A spouse's action for loss of consortium is separate and has a separate dollar limitation from the injured spouse's claim for damages. Schwartz v. Milwaukee, 54 Wis. 2d 286, 195 N.W.2d 480.

893.80 Annotation Sub. (3) [now (4)] establishes municipal immunity from actions for the intentional torts of its employees; assault and battery constitutes an intentional tort. Sub. (3) [now (4)] also precludes suit against a municipality for the alleged failure of its police and fire commission to act to remove an officer, since that is a quasi-judicial function. Salerno v. Racine, 62 Wis. 2d 243, 214 N.W.2d 446 (1972).

893.80 Annotation When a policy contained no language precluding the insurer from raising the limited liability defense, the $25,000 limitation was not waived. Sambs v. Brookfield, 66 Wis. 2d 296, 224 N.W.2d 582 (1974).

893.80 Annotation A plaintiff's complaint alleging that 2 police officers who forcibly entered his home and physically abused him were negligent inter alia in failing to identify themselves and in using excessive force, in reality alleged intentional torts for which the municipality was immune from direct action under sub. (3) [now (4)]. Baranowski v. Milwaukee, 70 Wis. 2d 684, 235 N.W.2d 279 (1975).

893.80 Annotation Compliance with a statute is a condition in fact requisite to liability, but is not a condition required for stating a cause of action. Rabe v. Outagamie County, 72 Wis. 2d 492, 241 N.W.2d 428 (1972).

893.80 Annotation The requirements that a claim be first presented to a school district and disallowed and that suit be must commenced within 6 months of disallowance do not deny equal protection. Binder v. Madison, 72 Wis. 2d 613, 241 N.W.2d 613 (1976).

893.80 Annotation Any duty owed by a municipality to the general public is also owed to individual members of the public. Inspection of buildings for safety and fire prevention purposes under s. 101.14 does not involve a quasi-judicial function within the meaning of s. 895.43 (3) [now s. 893.80 (4)]. Coffey v. Milwaukee, 74 Wis. 2d 526, 247 N.W.2d 132 (1976).

893.80 Annotation Under sub. (1), the plaintiff has the burden of proving the giving of notice, or actual notice, and the nonexistence of prejudice, but need not allege the same in the complaint. A city is required to plead lack of compliance with the statute as a defense. Weiss v. Milwaukee, 79 Wis. 2d 213, 255 N.W.2d 496 (1977).

893.80 Annotation The doctrine of municipal tort immunity was applied to relieve a political subdivision from liability for negligence when an automobile collision occurred due to the use of a sewer by a truck. Allstate Insurance Co. v. Milwaukee Metropolitan Sewerage Commission 80 Wis. 2d 10, 258 N.W.2d 148 (1977).

893.80 Annotation A park manager of a state-owned recreational area who knew that a publicly used trail was inches away from a 90-foot gorge and that the terrain was dangerous breached a ministerial duty in failing to either place warning signs or advise superiors of the condition and was liable for injuries to the plaintiffs who fell into the gorge. Cords v. Anderson, 80 Wis. 2d 525, 259 N.W.2d 672 (1977).

893.80 Annotation A breach of a ministerial duty was inferred from the complaint's allegations that the defendant state employees who set up a detour route on which the plaintiff was injured failed to follow national traffic standards, place appropriate signs, and safely construct a temporary road. Pavlik v. Kinsey, 81 Wis. 2d 42, 259 N.W.2d 709 (1977).

893.80 Annotation An insurance policy was construed to waive recovery limitations under ss. 81.15 and 895.43 [now ss. 893.83 (1) and 893.80]. Stanhope v. Brown County, 90 Wis. 2d 823, 280 N.W.2d 711 (1979).

893.80 Annotation Section 118.20 is not the exclusive remedy of a wronged teacher. It is supplementary to the remedy under the fair employment act. General provisions of s. 893.80 are superseded by specific authority of that act. Kurtz v. City of Waukesha, 91 Wis. 2d 103, 280 N.W.2d 757 (1979).

893.80 Annotation "Quasi-judicial" or "quasi-legislative" acts are synonymous with "discretionary" acts. Scarpaci v. Milwaukee County, 96 Wis. 2d 663, 292 N.W.2d 816 (1980).

893.80 Annotation Recovery limitations under ss. 81.15 and 895.43 (2) [now ss. 893.83 (1) and 893.80 (2)] are constitutional. Sambs v. City of Brookfield, 97 Wis. 2d 356, 293 N.W.2d 504 (1980).

893.80 Annotation A city was liable for the negligent acts of its employees, even though the employees were immune from liability. Maynard v. City of Madison, 101 Wis. 2d 273, 304 N.W.2d 163 (Ct. App. 1981).

893.80 Annotation This section cannot limit damage awards under 42 USC 1983. The court erred in reducing an attorney fees award. Thompson v. Village of Hales Corners, 115 Wis. 2d 289, 340 N.W.2d 704 (1983).

893.80 Annotation A sheriff's dispatcher breached a ministerial duty by failing to have a fallen tree removed from a road. Domino v. Walworth County, 118 Wis. 2d 488, 347 N.W.2d 917 (Ct. App. 1984).

893.80 Annotation Service of notice of a claim on a county agency met the jurisdictional prerequisite of sub. (1) (b). Finken v. Milwaukee County, 120 Wis. 2d 69, 353 N.W.2d 827 (Ct. App. 1984).

893.80 Annotation A claim for a specific amount of money damages satisfied the sub. (1) (b) requirement of an "itemized statement of relief sought." Figgs v. City of Milwaukee, 121 Wis. 2d 44, 357 N.W.2d 548 (1984).

893.80 Annotation Although a decision to release a patient from a mental health complex was quasi-judicial and protected under sub. (4), the medical examination and diagnosis that formed the basis for the decision to release were not. Gordon v. Milwaukee County, 125 Wis. 2d 62, 370 N.W.2d 803 (Ct. App. 1985).

893.80 Annotation When a claim was not disallowed in writing and the claimant did not wait 120 days after presentation before filing a lawsuit, the statute of limitations was not tolled. Schwetz v. Employers Insurance of Wausau, 126 Wis. 2d 32, 374 N.W.2d 241 (Ct. App. 1985).

893.80 Annotation Neither statutory nor traditional common law immunity protects a public body from a properly pleaded private nuisance claim. Hillcrest Golf & Country Cub v. City of Altoona, 135 Wis. 2d 431, 400 N.W.2d 493 (Ct. App. 1986).

893.80 Annotation An injured party and subrogee may not recover separately up to the liability limit under sub. (3). Wilmot v. Racine County, 136 Wis. 2d 57, 400 N.W.2d 917 (1987).

893.80 Annotation Recovery limitations applicable to an insured municipality are likewise applied to the insurer, notwithstanding higher policy limits and s. 632.24. Gonzalez v. City of Franklin, 137 Wis. 2d 109, 403 N.W.2d 747 (1987).

893.80 Annotation When 3 municipalities formed one volunteer fire department under ch. 60, liability under sub. (3) was limited to $50,000, not 3 times that amount. Selzler v. Dresser, Osceola, Garfield Fire Dept. 141 Wis. 2d 465, 415 N.W.2d 546 (Ct. App. 1987).

893.80 Annotation A parole officer did not breach a ministerial duty by allowing a parolee to drive. C. L. v. Olson, 143 Wis. 2d 701, 422 N.W.2d 614 (1988).

893.80 Annotation Each of 3 children damaged by a county's negligence in the treatment of their mother was entitled to recover the $50,000 maximum under sub. (3). Boles v. Milwaukee, 150 Wis. 2d 801, 443 N.W.2d 679 (Ct. App. 1989).

893.80 Annotation The sub. (4) immunity provision does not apply to breach of contract suits. Energy Complexes v. Eau Claire County, 152 Wis. 2d 453, 449 N.W.2d 35 (1989).

893.80 Annotation If a claim is filed and the affected body does not serve a notice of disallowance, the 6-month limitation period in (1) (b) [now sub. (1g)] is not triggered. Lindstrom v. Christianson, 161 Wis. 2d 635, 469 N.W.2d 189 (Ct. App. 1991).

893.80 Annotation Governmental immunity attaches to a police officer's actions in executing an arrest. "Quasi judicial and quasi-legislative" under sub. (4) are synonymous with "discretionary," but immunity does not attach merely because the conduct involves discretion. The question is whether the decision involved the type of judgment and discretion that rises to governmental discretion, as opposed to professional or technical judgment and discretion. Sheridan v. City of Janesville, 164 Wis. 2d 420, 474 N.W.2d 799 (Ct. App. 1991).

893.80 Annotation Discretionary act immunity under s. 893.80 is inapplicable to s. 345.05 claims of municipal liability for motor vehicle accidents. Frostman v. State Farm Mut. Ins. Co. 171 Wis. 2d 138, 491 N.W.2d 100 (Ct. App. 1992).

893.80 Annotation A letter to an attorney referring to the denial of a client's claim does not trigger the 6-month statute of limitations under sub. (1) (b) [now sub. (1g)]. Humphrey v. Elk Creek Lake Protection, 172 Wis. 2d 397, 493 N.W.2d 270 (Ct. App. 1992).

893.80 Annotation Once the 120-day period under sub. (1) (b) [now sub. (1g)] has run, a municipality may not revive the 6-month limitation period by giving notice of disallowance. Blackbourn v. Onalaska School Dist. 174 Wis. 2d 496, 497 N.W.2d 460 (Ct. App. 1993).

893.80 Annotation Sub. (4) immunity does not extend to medical decisions of governmental medical personnel. Linville v. City of Janesville, 174 Wis. 2d 571, 497 N.W.2d 465 (Ct. App. 1993).

893.80 Annotation A paramedic has a ministerial duty to attempt a rescue at a life threatening situation; thus there is no immunity under sub. (4). Linville v. City of Janesville, 174 Wis. 2d 571, 497 N.W.2d 465 (Ct. App. 1993).

893.80 Annotation Sub. (4) affords a governmental body immunity for its intentional torts. The intentional torts of a city cannot occur except through the acts of an official or agent of the city. Old Tuckaway Associates v. City of Greenfield, 180 Wis. 2d 254, 509 N.W.2d 323 (Ct. App. 1993).

893.80 Annotation Inequitable or fraudulent conduct need not be established to estop a party from asserting the failure to comply with the notice of claim requirements of this section. An employee's reliance on a school district employee's instruction to deal directly with the school's insurer was sufficient to estop the school from asserting a failure to comply with sub. (1) (b) as a defense. Fritsch v. St. Croix Central School District, 183 Wis. 2d 336, 515 N.W.2d 328 (Ct. App. 1994).

893.80 Annotation This section applies to all causes of action, including actions for equitable relief, not just to actions in tort or those for money damages. The state must comply with the sub. (1) notice requirements. Sub. (5) does not say that when a claim is based on another statute sub. (1) does not apply. Substantial compliance with sub. (1) is discussed. DNR v. City of Waukesha, 184 Wis. 2d 178, 515 N.W.2d 888 (1994).

893.80 Annotation A police officer who decides to engage in pursuit is afforded immunity from liability for the decision, but may be subject to liability under s. 346.03 (5) for operating a motor vehicle negligently during the chase. A city that has adopted a policy that complies with s. 346.03 (6) is immune from liability for injuries resulting from a high speed chase. Estate of Cavanaugh v. Andrade, 191 Wis. 2d 244, 528 N.W.2d 492 (Ct. App. 1995).

893.80 Annotation Sub. (1) has 2 components: notice of injury and notice of claim. Both must be satisfied before an action is commenced. The notice of claim must state a specific dollar amount. Vanstone v. Town of Delafield, 191 Wis. 2d 586, 530 N.W.2d 16 (Ct. App. 1995).

893.80 Annotation An independent contractor is not an agent under sub. (3) and is not protected by the liability limits under this section. Kettner v. Wausau Insurance Cos. 191 Wis. 2d 724, 530 N.W.2d 399 (Ct. App. 1995).

893.80 Annotation Intentional tort immunity granted to municipalities by sub. (4) does not extend to the municipality's representatives. Envirologix v. City of Waukesha, 192 Wis. 2d 277, 531 N.W.2d 357 (Ct. App. 1995).

893.80 Annotation When an action was mandatory under a city ordinance, but permissive under state statutes, the action was mandatory and therefore ministerial and not subject to immunity under sub. (4). Turner v. City of Milwaukee, 193 Wis. 2d 412, 535 N.W.2d 15 (Ct. App. 1995).

893.80 Annotation The general rule is that a public employee is immune from personal liability for injuries resulting from acts performed within the scope of the individual's public office. Barillari v. City of Milwaukee, 194 Wis. 2d 247, 533 N.W.2d 759 (1995).

893.80 Annotation A statement by a police officer that an action will be taken does not render that action ministerial. Failure to carry out the action does not remove the immunity granted by this section. Barillari v. City of Milwaukee, 194 Wis. 2d 247, 533 N.W.2d 759 (1995).

893.80 Annotation The county had an absolute duty not to represent in an offer to purchase that it had no notice that a property it was selling was free of toxic materials unless it was true. An appraisal indicating contamination contained in the county's files was actual notice to the county. Under these circumstances there is no immunity under sub. (4). Major v. Milwaukee County, 196 Wis. 2d 939, 539 N.W.2d 472 (Ct. App. 1995), 95-1351.

893.80 Annotation Actions brought under the open meetings and public records laws are exempt from the notice provisions of sub. (1). Auchinleck v. Town of LaGrange, 200 Wis. 2d 585, 547 N.W.2d 587 (1996), 94-2809.

893.80 Annotation There is no discretion as to maintaining a sewer system so as not to cause injury to residents. Thus a municipality's operation and maintenance of a sewer system do not fall within the immunity provisions of this section. Menick v. City of Menasha, 200 Wis. 2d 737, 547 N.W.2d 778 (Ct. App. 1996), 95-0185.

893.80 Annotation A suit filed prior to the expiration of the 120-day period or denial of the claim is not truly commenced and does not toll the statute of limitations when filed. Colby v. Columbia County, 202 Wis. 2d 342, 550 N.W.2d 124 (1996), 93-3348.

893.80 Annotation The interplay between ss. 893.23 and 893.80 creates a statute of limitations equal to 3 years and 120 days when filing a claim under s. 893.80. Colby v. Columbia County, 202 Wis. 2d 342, 550 N.W.2d 124 (1996), 93-3348.

893.80 Annotation Service of a disallowance of claim on a claimant's attorney does not meet the statutory requirement of service on the claimant. When there was never proper service under the statute, the general 3-year statute of limitations for personal injuries applied. Cary v. City of Madison, 203 Wis. 2d 261, 551 N.W.2d 596 (Ct. App. 1996), 95-3559.

893.80 Annotation Class action procedure under s. 803.08 does not override the notice requirements of this section. Notice on behalf of named persons and others "similarly situated" does not satisfy the notice requirement for the unnamed persons. For the government entity to have actual knowledge it must have knowledge of the event for which liability is asserted, and also the identity of and damage alleged to have been suffered by the potential claimant. Nothing in sub. (1p) makes the notice requirements inapplicable to claims under that subsection. Markweise v. Peck Foods Corp. 205 Wis. 2d 208, 556 N.W.2d 326 (Ct. App. 1996), 95-1193.

893.80 Annotation Allowing the continuation of a "known present danger" is an exception to governmental immunity. To apply, the danger must be so clear and absolute that taking corrective action falls within the definition of a ministerial duty. Expert testimony of dangerousness is not sufficient to establish a "known present danger." Bauder v. Delavan-Darien School District, 207 Wis. 2d 310, 558 N.W.2d 881 (Ct. App. 1996), 95-0495.

893.80 Annotation The immunity provisions of sub.(4), like the notice and claim provisions of sub. (1), are not limited to tort or money damage actions. Johnson v. City of Edgerton, 207 Wis. 2d 343, 558 N.W.2d 653 (Ct. App. 1996), 96-0894.

893.80 Annotation Governmental immunity extends to private parties who act under directives from government authorities. Estate of Lyons v. CNA Insurance Cos. 207 Wis. 2d 446, 558 N.W.2d 658 (Ct. App. 1996), 95-3372.

893.80 Annotation The damage limitation under sub. (3) is not an affirmative defense and may not be waived by omission, although it may be expressly waived. Discretionary immunity under sub. (4) is an affirmative defense and may be waived by omission. Anderson v. City of Milwaukee, 208 Wis. 2d 18, 559 N.W.2d 563 (1997), 94-1030.

893.80 Annotation The filing of a federal lawsuit, subsequently dismissed, did not satisfy the notice and claim requirements of sub. (1) (b). Probst v. Winnebago County, 208 Wis. 2d 280, 560 N.W.2d 291 (Ct. App. 1997), 96-0186.

893.80 Annotation Appeals of special assessments brought under s. 66.60 (12) (a) [now s. 66.0703 (12)] are exempt from the notice provisions of sub. (1). Gamroth v. Village of Jackson, 215 Wis. 2d 251, 571 N.W.2d 917 (Ct. App. 1997), 96-3396.

893.80 Annotation For purposes of immunity under sub. (4), fulfilling the duties under the safe place statute is discretionary. Spencer v. County of Brown, 215 Wis. 2d 641, 573 N.W.2d 222 (Ct. App. 1997), 97-0267.

893.80 Annotation Compliance with sub. (1) (b) is a prerequisite to all actions against listed entities, whether sounding in tort or not, and whether brought as an initial claim, counterclaim, or cross-claim. City of Racine v. Waste Facility Siting Board, 216 Wis. 2d 616, 575 N.W.2d 712 (1998), 96-0688.

893.80 Annotation Filing a notice of claim under sub. (1) (b) is not required when an injunction of a public nuisance is sought under s. 30.294, whether or not the injunction will be directed against the municipality. Gillen v. City of Neenah, 219 Wis. 2d 806, 580 N.W.2d 628 (1998), 96-2470.

893.80 Annotation Lyons adopted a form of governmental-contractor immunity applicable to parties who contract with municipal and state authorities and who are directed to perform certain tasks under the contract. That immunity extends to the contractor's subcontractors. Jankee v. Clark County, 222 Wis. 2d 151, 585 N.W.2d 913 (Ct. App. 1998), 95-2136.

893.80 Annotation Sub. (1m) as amended in 1986 cannot be applied retroactively. Snopek v. Lakeland Medical Center, 223 Wis. 2d 288, 588 N.W.2d 19 (1999), 96-3645.

893.80 Annotation A town contesting an annexation under sub. (10) is not required to file a notice of claim under s. 893.80 against the annexing municipality. Town of Burke v. City of Madison, 225 Wis. 2d 615, 593 N.W.2d 822 (Ct. App. 1999), 98-0108.

893.80 Annotation Alleging an ongoing course of conduct without identifying a specific circumstance or example of that conduct that occurred within 120 days of the notice of claim does not satisfy the requirements of sub. (1) (a). Probst v. Winnebago County, 225 Wis. 2d 753, 593 N.W.2d 478 (Ct. App. 1999), 98-0451.

893.80 Annotation This section does not apply to certiorari actions under s. 59.694 (10). Kapischke v. County of Walworth, 226 Wis. 2d 320, 595 N.W.2d 42 (Ct. App. 1999), 98-0796.

893.80 Annotation A public officer is clothed in immunity when that officer applies statutes to a given set of facts. An unambiguous statute, negligently applied, that does not direct how to act in any manner does not create a ministerial duty that is not sheltered by immunity. Kierstyn v. Racine Unified School District, 228 Wis. 2d 81, 596 N.W.2d 417 (1999), 97-1573.

893.80 Annotation Suits must be based in tort to garner immunity under sub. (4). There is no immunity from actions for declaratory relief. Willow Creek Ranch v. Town of Shelby, 2000 WI 56, 235 Wis. 2d 409, 611 N.W.2d 693, 97-2075.

893.80 Annotation The notice provisions of this section do not apply to 3rd-party complaints for contribution. Dixson v. Wisconsin Health Organization Insurance Corporation, 2000 WI 95, 237 Wis. 2d 149, 612 N.W.2d 721, 97-3816.

893.80 Annotation A governmental employee may have a ministerial duty to take some action, although how that act is performed is discretionary. Rolland v. County of Milwaukee, 2001 WI App 53, 241 Wis. 2d 215, 625 N.W.2d 590, 99-1913.

893.80 Annotation Subsection (1g) is constitutional. There is a rational basis for restricting the opportunity to bring suit to 6 months for claimants who have been served with a notice of disallowance and to 3 years when claimants have not been served. That there are different time periods does not violate equal protection guarantees. Griffin v. Milwaukee Transport Services, Inc. 2001 WI App 125, 246 Wis. 2d 433, 630 N.W.2d 536, 00-0861.

893.80 Annotation Sovereign immunity from suit can only be waived by express language. Consent to suit may not be implied. Anhalt v. City of Sheboygan, 2001 WI App 271, 249 Wis. 2d 62, 637 N.W.2d 422, 00-3551.

893.80 Annotation The existence of a known present danger should not turn on the subjective impressions of a citizen-witness. A public officer's duty to act becomes absolute when the nature of the danger is compelling and known to the officer and is of such force that the officer has no discretion not to act. Hoskins v. Dodge County, 2002 WI App 40, 251 Wis. 2d 276, 642 N.W.2d 213, 01-0834.

893.80 Annotation A proper application of the known danger exception to public officer immunity begins with the assumption that the officer was negligent in failing to perform, or in inadequately performing the act in question. To pierce immunity the circumstances must have been sufficiently dangerous so as to give rise to a ministerial duty not just to act generally but to perform the particular act upon which liability is premised. Lodl v. Progressive Northern Insurance Company, 2002 WI 71, 253 Wis. 2d 323, 646 N.W.2d 314, 00-0221.

893.80 Annotation Nothing in Cords suggests that a ministerial duty is placed on the government to protect the public from every manifest danger. The Cords known and present danger exception to sub. (4) immunity did not apply to a pipe that was used as a footbridge over a creek when the public was not invited to so use it, a sidewalk was provided to cross the creek not far from the pipe, and the use as a footbridge presented an obvious danger. Caraher v. City of Menomonie, 2002 WI App 184, 256 Wis. 2d 605, 649 N.W.2d 184, 01-2772.

893.80 Annotation The analysis of immunity under sub. (4) assumes negligence. The existence of a form clearly and unambiguously detailing information requested of a high school guidance counselor did not transform the counselor's counseling obligations into a ministerial act. His failure to provide correct advice in the face of clear and unambiguous information goes to his negligence, not the nature of his duty. Scott v. Savers Property & Casualty Insurance Co. 2003 WI 60, 262 Wis. 2d 127, 663 N.W.2d 715, 01-2953.

893.80 Annotation Sub. (1) does not apply to appeals of condemnation awards under s. 32.05 (11). Nesbitt Farms, LLC v. City of Madison, 2003 WI App 122, 265 Wis. 2d 422, 665 N.W.2d 379, 02-2212.

893.80 Annotation Any fire department created pursuant to s. 60.55, whether formed under ch. 181 or 213, is a government subdivision or agency entitled to immunity under sub. (4). Mellenthin v. Berger, 2003 WI App 126, 265 Wis. 2d 575, 666 N.W.2d 120, 02-2524.

893.80 Annotation A ministerial duty cannot arise from a manufacturer's instructions because a ministerial duty must be imposed by law. Law means an act of government and includes statutes, administrative rules, policies, or orders and plans adopted or contracts entered into by governmental units. Meyers v. Schultz, 2004 WI App 234, 277 Wis. 2d 845, 690 N.W.2d 873, 04-0542.

893.80 Annotation A municipality may be immune from nuisance suits depending on the nature of the tortious acts giving rise to the nuisance. A municipality is immune from suit for nuisance predicated on negligent acts that are discretionary in nature. A municipality does not enjoy immunity from suit for nuisance when the underlying tortious conduct is negligence comprised of acts performed pursuant to a ministerial duty. Milwaukee Metropolitan Sewerage District v. City of Milwaukee, 2005 WI 8, 277 Wis. 2d 635, 691 N.W.2d 858, 02-2961.

893.80 Annotation Decisions concerning the adoption, design, and implementation of a public works system are discretionary, such as the adoption of a waterworks system, the selection of the type of pipe, the placement of the pipe in the ground, and the continued existence of the pipe, are legislative decisions for which a city enjoys immunity. A city may be liable for its negligence in failing to repair the leaky water main if it had notice of the leak and was under a ministerial duty to repair it prior to a break. Milwaukee Metropolitan Sewerage District v. City of Milwaukee, 2005 WI 8, 277 Wis. 2d 635, 691 N.W.2d 858, 02-2961.

893.80 Annotation It is contrary to the protection afforded by sub. (1) to force a government entity to spend resources and taxpayer money to investigate every injury when the requisite 120-day notice is not given on the mere chance that the injury may turn out to be catastrophic, irrespective of how minor it may seem initially. Moran v. Milwaukee County, 2005 WI App 30, 278 Wis. 2d 747, 693 N.W.2d 121, 04-0709.

893.80 Annotation The known and compelling danger exception to immunity under sub. (4) is determined on a case-by-case basis. A dangerous situation will give rise to a ministerial duty when there exists a danger of such force that the time, mode, and occasion for performance is evident with such certainty that nothing remains for the exercise of judgment and discretion. The duty arises by virtue of particularly hazardous circumstances that are both known to the municipality or its officers and sufficiently dangerous to require an explicit, non-discretionary municipal response. It is not enough that the situation require the employee to do something about it. Voss v. Elkhorn Area School District, 2006 WI App 234, 297 Wis. 2d 389, 724 N.W.2d 420, 05-3037.

893.80 Annotation Service of a notice of disallowance must be upon the claimant and strictly comply with those modes of service set out in sub. (1g), which requires that service be made by either registered or certified mail. The return of a receipt for registered or certified mail signed by the claimant and the return of registered mail addressed to the claimant, are examples of proof of service acceptable under sub. (1g). Pool v. City of Sheboygan, 2007 WI 38, 300 Wis. 2d 74, 729 N.W.2d 415, 05-2028.

893.80 Annotation Sub. (1m) applies to medical malpractice claims against governmental bodies that fall within the scope of this section. Chapter 655 does not contain any statute of limitations provision that conflicts with this section. The generally exclusive nature of ch. 655 does not prevent the application of this section when applicable. Rouse v. Theda Clark Medical Center, Inc. 2007 WI 87, 302 Wis. 2d 358, 735 N.W.2d 30, 05-2743.

893.80 Annotation University of Wisconsin Hospital & Clinics Authority is a "political corporation" under sub. (1) (a) that falls within the notice of claim requirement of this section. Rouse v. Theda Clark Medical Center, Inc. 2007 WI 87, 302 Wis. 2d 358, 735 N.W.2d 30, 05-2743.

893.80 Annotation There is a 3-point test for when the notice-of-claim requirement in sub. (1) (b) has to give way: 1) whether there is a specific statutory scheme for which the plaintiff seeks exemption; 2) whether enforcement of sub. (1) would hinder a legislative preference for a prompt resolution of the type of claim under consideration; and 3) whether the purposes for which sub. (1) was enacted would be furthered by requiring that a notice of claim be filed. Oak Creek Citizen's Action Committee v. City of Oak Creek, 2007 WI App 196, 304 Wis. 2d 702, 738 N.W.2d 168, 06-2697.

893.80 Annotation Sub. (1) (b) did not apply to an action for mandamus seeking to compel a city council to comply with the direct-legislation statute, s. 9.20. Oak Creek Citizen's Action Committee v. City of Oak Creek, 2007 WI App 196, 304 Wis. 2d 702, 738 N.W.2d 168, 06-2697.

893.80 Annotation Administrative code provisions imposed a ministerial duty on a municipality to place a water main at a specified depth. When the municipality installed the water main at an appropriate depth to prevent freezing and the surface was subsequently graded so that the water main was no longer at the required depth, there was no breach of the ministerial duty. The design of the overall development, including the soil grading, was a discretionary act and enjoyed governmental immunity. DeFever v. City of Waukesha, 2007 WI App 266, 306 Wis. 2d 766, 743 N.W.2d 848, 06-3053.

893.80 Annotation Under Lyons, an independent professional contractor who follows official directives is an agent for the purposes of sub. (4) or is entitled to common law immunity when: 1) the governmental authority approved reasonably precise specifications; 2) the contractor's actions conformed to those specifications; and 3) the contractor warned the supervising governmental authority about the possible dangers associated with those specifications that were known to the contractor but not to the governmental officials. Estate of Brown v. Mathy Construction Company, 2008 WI App 114, 313 Wis. 2d 497, 756 N.W.2d 417, 07-1543. See also Bronfeld v. Pember Companies, Inc. 2010 WI App 150, 330 Wis. 2d 123, 792 N.W.2d 222, 09-2297.

893.80 Annotation Under the Lyons test, the specification question is not what other safety precautions might have been taken, but whether the safety requirements provided by the contract were reasonably precise specifications. A contract is reasonably precise if it reasonably and precisely lists items required. Common sense dictates that items not required by the contract do not obligate the contractor to provide them. Estate of Brown v. Mathy Construction Company, 2008 WI App 114, 313 Wis. 2d 497, 756 N.W.2d 417, 07-1543.

893.80 Annotation A spirit rule book for cheerleading, not officially adopted by a school district, lacked the absolute, certain, and imperative direction that prescribes and defines the time, mode, and occasion for an action's performance with such certainty that nothing remains for judgment or discretion. As such, the plaintiff did not show that the rule book created an absolute, certain, or imperative duty that fell within the ministerial duty exception to governmental immunity under sub. (4). Noffke v. Bakke, 2009 WI 10, 315 Wis. 2d 350, 760 N.W.2d 156, 06-1886.

893.80 Annotation So long as a precautionary measure is taken in response to an open and obvious danger, the law is that the government remains immune from suit under sub. (4). In this case, the trial court found that a teacher took no precautionary measure to deal with a known danger. While the teacher had the option to pick one precautionary measure over another, she did not have the option to do nothing and the exception to immunity applied. Heuser v. Community Insurance Corporation, 2009 WI App 151, 321 Wis. 2d 729, 774 N.W.2d 653, 08-2760.

893.80 Annotation Three factors should be considered when determining whether to exempt a specific statute from the notice of claim requirements: 1) whether there is a specific statutory scheme for which the plaintiff seeks exemption; 2) whether enforcement of the notice of claim requirements would hinder a legislative preference for a prompt resolution of the type of claim under consideration; and 3) whether the purposes for which this section was enacted would be furthered by requiring that a notice of claim be filed. Antitrust actions brought under s. 133.18 are not exempt from the notice of claim requirements found in sub. (1). E-Z Roll Off, LLC v. County of Oneida, 2011 WI 71, 335 Wis. 2d 720, 800 N.W.2d 421, 09-0775.

893.80 Annotation A government entity is not entitled to immunity for a failure to maintain its property as to a condition of disrepair or defect or a failure to operate. In this case, once the sewerage district had notice that its deep tunnel was draining the aquifer in downtown Milwaukee to the detriment of property owners, it had an "absolute, certain and imperative" duty to repair the tunnel. As the entity responsible for the tunnel, and being aware that the tunnel was causing structural damage to the plaintiff's property, the district had a ministerial duty to repair the tunnel. Because it did not, it enjoyed no immunity for its negligence under sub. (4). Bostco LLC v. Milwaukee Metropolitan Sewerage District, 2011 WI App 76, 334 Wis. 2d 620, 800 N.W.2d 518, 07-0221. Affirmed. 2013 WI 78, ___ Wis. 2d ___, ___ N.W.2d ___, 07-0221.

893.80 Annotation The first step in the ministerial duty analysis is to identify a source of law or policy that imposes the alleged duty. Merely arguing, in general terms, that a municipality that alters the normal course of traffic on a road must take measures to ensure the public can safely travel on the road and not pointing to any statute, regulation, or policy that imposes this duty, fails to do so. Even assuming the county had a duty to ensure reasonably safe travel during road construction, this duty would not be ministerial. How to safely control traffic in a construction zone is an inherently discretionary decision requiring the exercise of judgment. American Family Mutual Insurance Co. v. Outagamie County, 2012 WI App 60, 341 Wis. 2d 413, 816 N.W.2d 340, 11-1211.

893.80 Annotation It is evident that the plain meaning of "action" in sub. (3) is a judicial proceeding. While two other subsections within this section utilize the term "suit," those sections are unrelated; they operate independently and without reference to subsection (3). Thus, it does no mischief to interpret suit and action to have the same meaning. Sub. (3) provides for one damages cap, per person, per action. Anderson v. Hebert, 2013 WI App 54, 347 Wis. 2d 321, 830 N.W.2d 704, 12-1313.

893.80 Annotation Volunteer firefighters are actuated by a purpose to serve the fire department from the moment they choose to respond to an emergency call. Because of that, they are operating within the scope of their employment for the purposes of sub. (4) immunity. Brown v. Acuity, A Mutual Insurance Company, 2013 WI 60, ___ Wis. 2d ___, ___ N.W.2d ___, 11-0583.

893.80 Annotation Under s. 346.03 (3), the driver of an emergency vehicle may proceed through a red stop signal only if his or her vehicle gives a visual and an audible signal. A driver who did not give an audible signal has no discretion to proceed through a red stop signal. The statute sets forth "absolute, certain and imperative," requirements concerning the "performance of a specific task." Thus s. 346.03 (3) imposes upon a driver a ministerial duty to stop at a red stop signal, and a driver who does not falls within the ministerial duty exception to public officer immunity. Brown v. Acuity, A Mutual Insurance Company, 2013 WI 60, ___ Wis. 2d ___, ___ N.W.2d ___, 11-0583.

893.80 Annotation The monetary damage cap in sub. (3) does not violate equal protection. The plain meaning of sub. (3) is to limit the dollar amount of recovery to be paid for damages, injuries, or death to $50,000 per claimant, but the plain meaning of that provision has no bearing on the availability of equitable relief such as abatement. Bostco LLC v. Milwaukee Metropolitan Sewerage District, 2013 WI 78, ___ Wis. 2d ___, ___ N.W.2d ___, 07-0221.

893.80 Annotation A municipal entity may be subjected to claims for equitable relief to abate a negligently maintained nuisance that is a cause of significant harm and of which the municipal entity has notice. Under Willow Creek and Johnson, equitable relief will be barred when a municipal entity is entitled to immunity. When a plaintiff seeks equitable or injunctive relief against a municipal entity, a court must first answer the threshold question of whether immunity applies. If a court concludes that the actions the plaintiff is seeking to stop through a suit in equity are legislative, quasi-legislative, judicial, or quasi-judicial, then the suit must be dismissed because the governmental entity is protected by immunity. Bostco LLC v. Milwaukee Metropolitan Sewerage District, 2013 WI 78, ___ Wis. 2d ___, ___ N.W.2d ___, 07-0221.

893.80 Annotation When a governmental contractor seeks immunity under sub. (4), the contractor must show both that the contractor was an agent as that term is used in sub. (4) and that the allegedly injurious conduct was caused by the implementation of a decision for which immunity is available for governmental entities under sub. (4). A governmental contractor seeking to assert the defense of immunity should clearly allege in the pleadings why the injury-causing conduct comes within a legislative, quasi-legislative, judicial, or quasi-judicial function as set out in sub. (4). Showers Appraisals, LLC v. Musson Bros., Inc. 2013 WI 79, ___ Wis. 2d ___, ___ N.W.2d ___, 11-1158.

893.80 Annotation Liability of vocational, technical, and adult education [now technical college] districts and of their officers and employees is discussed. 77 Atty. Gen. 145.

893.80 Annotation A town that responds to a Level B hazardous waste release in its own capacity, in the absence of a county wide agreement, does not receive immunity from civil liability under s. 895.483 (2), but other statutory and common law immunities apply. OAG 1-99.

893.80 Annotation Monroe v. Pape, 367 U.S. 167 (1961), is overruled insofar as it holds that local governments are wholly immune from suit under 42 USC 1983. Monell v. New York City Dept. of Social Services, 436 U.S. 658 (1978).

893.80 Annotation A defendant public official has the burden to plead "good faith" as an affirmative defense in a 42 USC 1983 case. Gomez v. Toledo, 446 U.S. 635 (1980).

893.80 Annotation A municipality is immune from punitive damages under 42 USC 1983. Newport v. Fact Concerts, Inc. 453 U.S. 247 (1981).

893.80 Annotation A city ordinance regulating cable television was not exempt from antitrust scrutiny under the Parker doctrine. Community Communications Co. v. Boulder, 455 U.S. 40 (1982).

893.80 Annotation This section is preempted in 42 USC 1983 actions and may not be applied as it conflicts with purpose and effects of federal civil rights actions. Felder v. Casey, 487 U.S. 131 (1988).

893.80 Annotation A claim of excessive force in the course of making a seizure of the person is properly analyzed under the 4th amendment's objective reasonableness standard. A police officer's attempt to terminate a dangerous high-speed car chase that threatens the lives of innocent bystanders does not violate the 4th amendment, even when it places the fleeing motorist at risk of serious injury or death. Scott v. Harris, 550 U.S. 372, 127 S. Ct. 1769, 167 L. Ed. 2d 686 (2007).

893.80 Annotation Whether an official protected by qualified immunity may be held personally liable for an allegedly unlawful official action generally turns on the objective legal reasonableness of the action, assessed in light of the legal rules that were clearly established at the time the action was taken. When an alleged 4th amendment violation involves a search or seizure pursuant to a warrant, the fact that a neutral magistrate has issued a warrant is the clearest indication that the officers acted in an objectively reasonable manner. There is a narrow exception allowing suit when it is obvious that no reasonably competent officer would have concluded that a warrant should issue. Messerschmidt v. Millender, 565 U. S. ___ 182 L. Ed. 2d 47, 132 S. Ct. 1235 (2012).

893.80 Annotation Sub. (4) bars direct suits against municipalities for the torts of their employees. It does not preclude suing the officer directly and using s. 895.46 to indirectly recover from the municipality. Graham v. Sauk Prairie Police Commission, 915 F.2d 1085 (1990).

893.80 Annotation Once a deputy assumed a duty to protect a person subsequently murdered in a room adjacent to where the deputy was present, the deputy's obligation was no longer discretionary and he was no longer entitled to immunity under sub. (4) for decisions made at the murder site. Losinski v. County of Trempealeau, 946 F.2d 544 (1991).

893.80 Annotation Immunity of elected officials under sub. (4) is not defeated by the possibility that the official's acts were malicious. Farr v. Gruber, 950 F.2d 399 (1991).

893.80 Annotation The state may not be sued by a citizen under the wrongful death statute. Pinon v. State of Wisconsin, 368 F. Supp. 608.

893.80 Annotation Civil rights actions against municipalities are discussed. Starstead v. City of Superior, 533 F. Supp. 1365 (1982).

893.80 Annotation A county was not vicariously liable for its sheriff's alleged use of excessive force when the complaint alleged intentional tort. Voie v. Flood, 589 F. Supp. 746 (1984).

893.80 Annotation Decisions by law enforcement officers concerning whether and how to arrest someone are discretionary for purposes of sub. (4). Wilson v. City of Milwaukee, 138 F. Supp. 2d 1126 (2001).

893.80 Annotation The duty to report abuse of children to authorities under s. 48.981 is ministerial and not discretionary. Baumgardt v. Wausau School District Board of Education, 475 F. Supp. 2d 800 (2007).

893.80 Annotation The discretionary function exception to government tort liability. 61 MLR 163.

893.80 Annotation Several police supervisor immunities from state court suit may be doomed. Fine, 1977 WBB 9.

893.80 Annotation Municipal liability: The failure to provide adequate police protection — the special duty doctrine should be discarded. 1984 WLR 499.

893.80 Annotation Wisconsin recovery limit for victims of municipal torts: A conflict of public interests. 1986 WLR 155.

893.80 Annotation Reining in Municipalities: How to Tame the Municipal Immunity Monster in Wisconsin. Dudding. 2004 WLR 1741.

893.80 Annotation Revising Wisconsin's Government Immunity Doctrine, Annoye, 88 MLR 971 (2005).

893.80 Annotation Government Immunity for Safe Place Statute Violations. Cabush. Wis. Law. Oct. 1999.

893.80 Annotation Fighting City Hall: Municipal Immunity in Wisconsin. Pollack. Wis. Law. Dec. 2000.



893.82 Claims against state employees; notice of claim; limitation of damages.

893.82  Claims against state employees; notice of claim; limitation of damages.

893.82(1) (1) The purposes of this section are to:

893.82(1)(a) (a) Provide the attorney general with adequate time to investigate claims which might result in judgments to be paid by the state.

893.82(1)(b) (b) Provide the attorney general with an opportunity to effect a compromise without a civil action or civil proceeding.

893.82(1)(c) (c) Place a limit on the amounts recoverable in civil actions or civil proceedings against any state officer, employee or agent.

893.82(2) (2) In this section:

893.82(2)(a) (a) "Civil action or civil proceeding" includes a civil action or civil proceeding commenced or continued by counterclaim, cross claim or 3rd-party complaint.

893.82(2)(b) (b) "Claimant" means the person or entity sustaining the damage or injury or his or her agent, attorney or personal representative.

893.82(2)(c) (c) "Damage" or "injury" means any damage or injury of any nature which is caused or allegedly caused by the event. "Damage" or "injury" includes, but is not limited to, any physical or mental damage or injury or financial damage or injury resulting from claims for contribution or indemnification.

893.82(2)(d) (d) "State officer, employee or agent" includes any of the following persons:

893.82(2)(d)1. 1. An officer, employee or agent of any nonprofit corporation operating a museum under a lease agreement with the state historical society.

893.82(2)(d)1m. 1m. A volunteer health care provider who provides services under s. 146.89, for the provision of those services.

893.82(2)(d)1n. 1n. A practitioner who provides services under s. 257.03 and a health care facility on whose behalf services are provided under s. 257.04, for the provision of those services.

893.82(2)(d)1r. 1r. A physician under s. 251.07 or 252.04 (9) (b).

893.82(2)(d)2. 2. A member of a local emergency planning committee appointed by a county board under s. 59.54 (8) (a).

893.82(2)(d)3. 3. A member of the board of governors created under s. 619.04 (3), a member of a committee or subcommittee of that board of governors, a member of the injured patients and families compensation fund peer review council created under s. 655.275 (2), and a person consulting with that council under s. 655.275 (5) (b).

893.82(2m) (2m) No claimant may bring an action against a state officer, employee or agent unless the claimant complies strictly with the requirements of this section.

893.82(3) (3) Except as provided in sub. (5m), no civil action or civil proceeding may be brought against any state officer, employee or agent for or on account of any act growing out of or committed in the course of the discharge of the officer's, employee's or agent's duties, and no civil action or civil proceeding may be brought against any nonprofit corporation operating a museum under a lease agreement with the state historical society, unless within 120 days of the event causing the injury, damage or death giving rise to the civil action or civil proceeding, the claimant in the action or proceeding serves upon the attorney general written notice of a claim stating the time, date, location and the circumstances of the event giving rise to the claim for the injury, damage or death and the names of persons involved, including the name of the state officer, employee or agent involved. Except as provided under sub. (3m), a specific denial by the attorney general is not a condition precedent to bringing the civil action or civil proceeding.

893.82(3m) (3m) If the claimant is a prisoner, as defined in s. 801.02 (7) (a) 2., the prisoner may not commence the civil action or proceeding until the attorney general denies the claim or until 120 days after the written notice under sub. (3) is served upon the attorney general, whichever is earlier. This subsection does not apply to a prisoner who commences an action seeking injunctive relief if the court finds that there is a substantial risk to the prisoner's health or safety.

893.82(4) (4)

893.82(4)(a)(a) Except as provided in par. (b), if the civil action or proceeding under sub. (3) is based on contribution or indemnification, the event under sub. (3) is the underlying cause of action, not the cause of action for contribution or indemnification, and, except as provided in sub. (5m), the 120-day limitation applies to that event.

893.82(4)(b) (b)

893.82(4)(b)1.1. If the claimant under par. (a) establishes that he or she had no actual or constructive knowledge of the underlying cause of action at the time of the event under sub. (3), except as provided in sub. (5m), the 120-day limitation under sub. (3) applies to the earlier of the following:

893.82(4)(b)1.a. a. The date the cause of action for contribution or indemnification accrues.

893.82(4)(b)1.b. b. The date the claimant acquired actual or constructive knowledge of the underlying cause of action.

893.82(4)(b)2. 2. The claimant has the burden of proving he or she had no actual knowledge of the underlying cause of action under this paragraph.

893.82(5) (5) The notice under sub. (3) shall be sworn to by the claimant and shall be served upon the attorney general at his or her office in the capitol by certified mail. Notice shall be considered to be given upon mailing for the purpose of computing the time of giving notice.

893.82(5m) (5m) With regard to a claim to recover damages for medical malpractice, the provisions of subs. (3), (3m), and (4) do not apply. The time periods for commencing an action under this section for damages for medical malpractice are the time periods under ss. 893.55 (1m), (2), and (3) and 893.56.

893.82(6) (6) The amount recoverable by any person or entity for any damages, injuries or death in any civil action or civil proceeding against a state officer, employee or agent, or against a nonprofit corporation operating a museum under a lease agreement with the state historical society, including any such action or proceeding based on contribution or indemnification, shall not exceed $250,000. No punitive damages may be allowed or recoverable in any such action.

893.82(7) (7) With respect to a state officer, employee or agent described in sub. (2) (d) 3., this section applies to an event causing the injury, damage or death giving rise to an action against the state officer, employee or agent, which occurs before, on or after April 25, 1990.

893.82(8) (8) This section does not apply to actions commenced under s. 19.37 or 19.97.

893.82(9) (9) For purposes of this section, any employee of the state of Minnesota performing services for this state pursuant to a valid agreement between this state and the state of Minnesota providing for interchange of employees or services is considered to have the same status an as employee of this state performing the same services for this state, and any employee of this state who performs services for the state of Minnesota pursuant to such an agreement is considered to have the same status as when performing the same services for this state in any action brought under the laws of this state.

893.82 History History: 1973 c. 333; 1977 c. 29; 1979 c. 221; 1979 c. 323 s. 30; 1979 c. 355; Stats. 1979 s. 893.82; 1983 a. 27; 1985 a. 66, 340; 1987 a. 342; 1987 a. 403 s. 256; 1989 a. 187, 206, 359; 1991 a. 39, 269; 1993 a. 27, 28; 1995 a. 158, 201; 1997 a. 133; 2003 a. 111; 2005 a. 96; 2007 a. 79, 130; 2009 a. 42, 278; 2011 a. 32.

893.82 Annotation The court had no jurisdiction over state employees alleged to have intentionally damaged the plaintiff when the complaint failed to comply with the notice of claim statute. Elm Park Iowa, Inc. v. Denniston, 92 Wis. 2d 723, 286 N.W.2d 5 (Ct. App. 1979).

893.82 Annotation Noncompliance with the notice of injury statute barred suit even though the defendant failed to raise the issue in responsive pleadings. Mannino v. Davenport, 99 Wis. 2d 602, 299 N.W.2d 823 (1981).

893.82 Annotation The court properly granted the defendant's motion to dismiss since a notice of claim of injury was not served upon the attorney general within the 120 day limit. Ibrahim v. Samore, 118 Wis. 2d 720, 348 N.W.2d 554 (1984).

893.82 Annotation Substantial compliance with the requirements for the content of a notice under sub. (3) is sufficient to meet legislative intent. Daily v. UW-Whitewater, 145 Wis. 2d 756, 429 N.W.2d 83 (Ct. App. 1988).

893.82 Annotation Sub. (3) does not create an exception for a plaintiff who is unaware that a defendant is a state employee. Renner vs. Madison General Hospital, 151 Wis. 2d 885, 447 N.W.2d 97 (Ct. App. 1989).

893.82 Annotation Under an administrative-services-only state group insurance contract, the insurer is an agent of the state, and the plaintiff must comply with the notice provisions under this section to maintain an action. Smith v. Wisconsin Physicians Services, 152 Wis. 2d 25, 447 N.W.2d 371 (Ct. App. 1989).

893.82 Annotation A possible finding that a state employee was acting as an apparent agent of a non-state hospital does not permit the maintenance of a suit against the state employee absent compliance with the notice requirements. Kashishian v. Port, 167 Wis. 2d 24, 481 N.W.2d 227 (1992).

893.82 Annotation Actual notice and lack of prejudice to the state are not exceptions to the 120-day notice requirement. Carlson v. Pepin County 167 Wis. 2d 345, 481 N.W.2d 498 (Ct. App. 1992).

893.82 Annotation The certified mail requirement under sub. (5) is subject to strict construction. Kelley v. Reyes, 168 Wis. 2d 743, 484 N.W.2d 388 (Ct. App. 1992).

893.82 Annotation Records relating to pending claims need not be disclosed under s. 19.35. Records of nonpending claims must be disclosed unless an in camera inspection reveals attorney-client privilege would be violated. George v. Record Custodian, 169 Wis. 2d 573, 485 N.W.2d 460 (Ct. App. 1992).

893.82 Annotation Sub. (3) does not apply to claims for injunctive and declaratory relief. Lewis v. Sullivan, 188 Wis. 2d 157, 524 N.W.2d 630 (1994).

893.82 Annotation Sub. (5) requires a notice of claim to be sworn to and to include evidence showing that an oath or affirmation occurred. Kellner v. Christian, 197 Wis. 2d 183, 539 N.W.2d 685 (1994), 93-1657.

893.82 Annotation The discovery rule does not apply to sub. (3). The failure to apply the discovery rule to sub. (3) is not unconstitutional. Oney v. Schrauth, 197 Wis. 2d 891, 541 N.W.2d 229 (Ct. App. 1995), 94-3298.

893.82 Annotation The constitutional mandate of just compensation for a taking of property cannot be limited in amount by statute. A taking may result in the state's obligation to pay more than $250,000. Retired Teachers Association v. Employee Trust Funds Board, 207 Wis. 2d 1, 558 N.W.2d 83 (1997), 94-0712.

893.82 Annotation A state "agent" under sub. (3) means an individual and not a state agency. Miller v. Mauston School District, 222 Wis. 2d 540, 588 N.W.2d 305 (Ct. App. 1998), 97-1874.

893.82 Annotation A defendant is not relieved from filing a notice of claim under this section when a state employee also performs functions for a private employer. The notice of claim provisions are constitutional. Riccitelli v. Broekhuizen, 227 Wis. 2d 100, 595 N.W.2d 392 (1999), 98-0329.

893.82 Annotation This section does not provide an administrative remedy for purposes of filing a federal civil rights claim under 42 USC 1983 and therefore the failure to file a notice of claim under this section was not a failure to exhaust administrative remedies justifying denial of a petition. State ex rel. Ledford v. Circuit Court for Dane County, 228 Wis. 2d 768, 599 N.W.2d 45 (Ct. App. 1999), 99-0939.

893.82 Annotation The factors relevant to a master/servant relationship are relevant to deciding whether a person is a state employee under sub. (3). A state employee's affiliation with another entity does not vitiate his or her status as a state employee for purposes of sub. (3) as long as the act sued upon grows out of or was committed in the course of duties as a state employee. Lamoreux v. Oreck, 2004 WI App 160, 275 Wis. 2d 801, 686 N.W.2d 722, 03-2045.

893.82 Annotation A notice is properly served on the attorney general under sub. (5) if a claimant sends the notice by certified mail addressed to the attorney general at his or her capitol office, Main Street office, post office box, or any combination of those three addresses, assuming that the notice otherwise complies with sub. (5). Hines v. Resnick, 2011 WI App 163, 338 Wis. 2d 190, 807 N.W.2d 687, 11-0109.

893.82 Annotation Kellner sets forth two requirements in order for a notice of claim to be properly "sworn to" under sub. (5). First, a formal oath or affirmation must be taken by a claimant. Second, the notice of claim must contain a statement showing that the oath or affirmation occurred. Neither requirement demands that a false notice of claim be punishable for perjury or that a notice of claim must contain a statement by a notary that an oath or affirmation was administered. Estate of Hopgood v. Boyd, 2013 WI 1, 345 Wis. 2d 65, 825 N.W.2d 273, 11-0914.

893.82 Annotation Members of the Investment Board, Employee Trust Fund Board, Teachers Retirement Board, Wisconsin Retirement Board, Group Insurance Board, and Deferred Compensation Board are subject to the limitations on damages under this section and are entitled to the state's indemnification for liability under s. 895.46. OAG 2-06.

893.82 Annotation This section provides no affirmative waiver of the state's immunity to suit, but forecloses suit when its procedures are not followed. The state has not waived its immunity under the federal Fair Labor Standards Act. Luder v. Endicott, 86 F. Supp. 2d 854 (2000).

893.82 Annotation The injury caused by a misdiagnosis arises when the misdiagnosis causes greater harm than existed at the time of the misdiagnosis. Under sub. (6), discovery occurs when the plaintiff has information that would give a reasonable person notice of the injury, that is, of the greater harm caused by the misdiagnosis. McCulloch v. Linblade, 513 F. Supp 2d 1037 (2007).



893.83 Damages caused by accumulation of snow or ice; liability of city, village, town, and county.

893.83  Damages caused by accumulation of snow or ice; liability of city, village, town, and county. No action may be maintained against a city, village, town, or county to recover damages for injuries sustained by reason of an accumulation of snow or ice upon any bridge or highway, unless the accumulation existed for 3 weeks. Any action to recover damages for injuries sustained by reason of an accumulation of snow or ice that has existed for 3 weeks or more upon any bridge or highway is subject to s. 893.80.

893.83 History History: 2003 a. 214 ss. 136, 137, 189; 2011 a. 132.

893.83 Annotation The plaintiff's oral notice to the chief of police, who said he would file a report, and direct contact and negotiation with the city's insurer, within 120 days, was sufficient compliance to sustain an action for damages against the city. Harte v. City of Eagle River, 45 Wis. 2d 513, 173 N.W.2d 683 (1972).

893.83 Annotation A spouse's action for loss of consortium is separate and has a separate dollar limitation from the injured spouse's claim for damages. Schwartz v. Milwaukee, 54 Wis. 2d 286, 195 N.W.2d 480 (1970).

893.83 Annotation Shoveling snow from a sidewalk to create a mound along the curb does not create an unnatural or artificial accumulation that renders a city liable. Kobelinski v. Milwaukee & Suburban Transport Corp. 56 Wis. 2d 504, 202 N.W.2d 415 (1972).

893.83 Annotation This section creates a secondary liability on a municipality or county for highway defects that cause damage only when the act or default of another tortfeasor also contributes to the creation of the defect. Dickens v. Kensmoe, 61 Wis. 2d 211, 212 N.W.2d 484 (1973).

893.83 Annotation City liability arising from snow and ice on sidewalks is determined under the standard of whether, under all the circumstances, the city was unreasonable in allowing the condition to continue. Circumstances to be considered include location, climactic conditions, accumulation, practicality of removal, traffic on the sidewalk, and intended use of the sidewalk by pedestrians. Schattschneider v. Milwaukee & Suburban Transport Corp. 72 Wis. 2d 252, 240 N.W.2d 182 (1976).

893.83 Annotation An insurance policy was construed to waive the recovery limitations this section. Stanhope v. Brown County, 90 Wis. 2d 823, 280 N.W.2d 711 (1979).

893.83 Annotation Recovery limitations under this section are constitutional. Sambs v. City of Brookfield, 97 Wis. 2d 356, 293 N.W.2d 504 (1980).

893.83 Annotation Immunity under this section does not exist for injuries resulting from ice on a stairway connecting 2 sidewalks. Henderson v. Milwaukee County, 198 Wis. 2d 748, 543 N.W.2d 544 (Ct. App. 1995).

893.83 Annotation If a plaintiff's injuries occurred by reason of insufficiency or want of repairs of any highway, a governmental entity is not afforded immunity under s. 893.80 (4). Morris v. Juneau County, 219 Wis. 2d 543, 579 N.W.2d 690 (1998), 96-2507.

893.83 Annotation As used in this section, "highway" includes the shoulder of the highway. Morris v. Juneau County, 219 Wis. 2d 543, 579 N.W.2d 690 (1998), 96-2507.

893.83 Annotation A person other than a municipality with any lability for a defect is primarily liable for the entire resulting judgment. If a contractor settles with the injured party for less than the amount of the ultimate award, the municipality is not liable for the balance. VanCleve v. City of Marinette, 2002 WI App 10, 250 Wis. 2d 121, 639 N.W.2d 792, 01-0231.

893.83 Annotation Under this section, a municipality may not be held primarily liable, and there can be neither joint, nor primary, liability on the municipality's part if any other party has any liability. Municipal liability is successive and is only for the damages and costs that the party with primary liability is unable to pay. VanCleve v. City of Marinette, 2003 WI 2, 258 Wis. 2d 80, 655 N.W.2d 113, 01-0231.

893.83 Annotation A municipality's liability is triggered only if execution has been issued against the party with primary liability and returned unsatisfied. By entering into a settlement and release with a defendant found by a jury to be liable, a plaintiff indirectly waives any right to hold the municipality secondarily liable because the release prevents taking a judgment against and executing upon the primarily liable defendant. VanCleve v. City of Marinette, 2003 WI 2, 258 Wis. 2d 80, 655 N.W.2d 113, 01-0231.

893.83 Annotation A "highway" is an area that the entire community has free access to travel on. A public parking lot is available to the entire community for vehicular travel, and as such, a city's public parking lot is a "highway" for purposes of this section. Ellerman v. City of Manitowoc, 2003 WI App 216, 267 Wis. 2d 480, 671 N.W.2d 366, 03-0322.

893.83 Annotation When an accumulation of ice is created by natural conditions a municipality has 3 weeks to address the problem. Actions based on artificial accumulations are actionable without the 3-week requirement. To be an artificial condition, grading must be part of a drainage design plan or be shown to divert water from other sources onto the sidewalks. If not, grading, by itself, does not create an artificial condition on land even if the municipality had notice that a hazardous condition existed. Gruber v. Village of North Fond du Lac, 2003 WI App 217, 267 Wis. 2d 368, 671 N.W.2d 692, 03-0537.



893.85 Action concerning old-age assistance lien.

893.85  Action concerning old-age assistance lien.

893.85(1)(1) An action to collect an old-age assistance lien filed under s. 49.26, 1971 stats., prior to August 5, 1973, must be commenced within 10 years after the date of filing of the required certificate under s. 49.26 (4), 1971 stats.

893.85(2) (2) No claim under s. 49.25, 1971 stats., may be presented more than 10 years after the date of the most recent old-age assistance payment covered by the claim.

893.85 History History: 1977 c. 385; 1979 c. 323.



893.86 Action concerning recovery of legal fees paid for indigents.

893.86  Action concerning recovery of legal fees paid for indigents. An action under s. 757.66 to recover an amount paid by a county for legal representation of an indigent defendant shall be commenced within 10 years after the recording of the claim required under s. 757.66 or be barred.

893.86 History History: 1979 c. 323; 1993 a. 301.



893.87 General limitation of action in favor of the state.

893.87  General limitation of action in favor of the state. Any action in favor of the state, if no other limitation is prescribed in this chapter, shall be commenced within 10 years after the cause of action accrues or be barred. No cause of action in favor of the state for relief on the ground of fraud shall be deemed to have accrued until discovery on the part of the state of the facts constituting the fraud.

893.87 History History: 1979 c. 323.

893.87 Annotation This section applies only if the action is of a type that does not fall under any other statute of limitations. State v. Holland Plastics Co. 111 Wis. 2d 497, 331 N.W.2d 320 (1983).

893.87 Annotation When every day of violation of a statute constitutes a separate violation, a cause of action accrues on each day of an alleged violation. State v. Chrysler Outboard Corp. 219 Wis. 2d 130, 580 N.W.2d 203 (1998), 96-1158.



893.88 Paternity actions.

893.88  Paternity actions. Notwithstanding s. 990.06, an action for the establishment of the paternity of a child shall be commenced within 19 years of the date of the birth of the child or be barred.

893.88 History History: 1971 c. 21; 1979 c. 323, 352; 1979 c. 355 s. 225, 231; 1979 c. 357; Stats. 1979 s. 893.88; 1983 a. 447.

893.88 Annotation This section did not revive a time-barred paternity action. In re Paternity of D. L. T., 137 Wis. 2d 57, 403 N.W.2d 434 (1987).

893.88 AnnotationThis section is constitutional. Paternity of James A. O. 182 Wis. 2d 166, 513 N.W.2d 410 (Ct. App. 1994).

893.88 Annotation This section, limiting only an action for the establishment of paternity, does not preclude a motion for the purpose of determining paternity in a probate proceeding. DiBenedetto v. Jaskolski, 2003 WI App 70, 261 Wis. 2d 723, 661 N.W.2d 869, 01-2189.



893.89 Action for injury resulting from improvements to real property.

893.89  Action for injury resulting from improvements to real property.

893.89(1)(1) In this section, "exposure period" means the 10 years immediately following the date of substantial completion of the improvement to real property.

893.89(2) (2) Except as provided in sub. (3), no cause of action may accrue and no action may be commenced, including an action for contribution or indemnity, against the owner or occupier of the property or against any person involved in the improvement to real property after the end of the exposure period, to recover damages for any injury to property, for any injury to the person, or for wrongful death, arising out of any deficiency or defect in the design, land surveying, planning, supervision or observation of construction of, the construction of, or the furnishing of materials for, the improvement to real property. This subsection does not affect the rights of any person injured as the result of any defect in any material used in an improvement to real property to commence an action for damages against the manufacturer or producer of the material.

893.89(3) (3)

893.89(3)(a)(a) Except as provided in pars. (b) and (c), if a person sustains damages as the result of a deficiency or defect in an improvement to real property, and the statute of limitations applicable to the damages bars commencement of the cause of action before the end of the exposure period, the statute of limitations applicable to the damages applies.

893.89(3)(b) (b) If, as the result of a deficiency or defect in an improvement to real property, a person sustains damages during the period beginning on the first day of the 8th year and ending on the last day of the 10th year after the substantial completion of the improvement to real property, the time for commencing the action for the damages is extended for 3 years after the date on which the damages occurred.

893.89(3)(c) (c) An action for contribution is not barred due to the accrual of the cause of action for contribution beyond the end of the exposure period if the underlying action that the contribution action is based on is extended under par. (b).

893.89(4) (4) This section does not apply to any of the following:

893.89(4)(a) (a) A person who commits fraud, concealment or misrepresentation related to a deficiency or defect in the improvement to real property.

893.89(4)(b) (b) A person who expressly warrants or guarantees the improvement to real property, for the period of that warranty or guarantee.

893.89(4)(c) (c) An owner or occupier of real property for damages resulting from negligence in the maintenance, operation or inspection of an improvement to real property.

893.89(4)(d) (d) Damages that were sustained before April 29, 1994.

893.89(5) (5) Except as provided in sub. (4), this section applies to improvements to real property substantially completed before, on or after April 29, 1994.

893.89(6) (6) This section does not affect the rights of any person under ch. 102.

893.89 History History: 1975 c. 335; 1979 c. 323; 1993 a. 309, 311.

893.89 Annotation Bleachers at a high school football stadium qualified as an improvement to real property because they were a permanent addition to real property that enhanced its capital value, involved the expenditure of labor and money, and were designed to make the property more useful or valuable. That an improvement can be removed without harming the real property will not necessarily indicate that the item is not an improvement to real property. The more pertinent inquiry is whether the item can be readily dissembled and moved. Kohn v. Darlington Community Schools, 2005 WI 99, 283 Wis. 2d 1, 698 N.W.2d 794, 03-1067.

893.89 Annotation This section does not violate Article I, Section 9, the right to remedy clause of the Wisconsin Constitution nor the guarantees of equal protection in the federal and state constitutions. Kohn v. Darlington Community Schools, 2005 WI 99, 283 Wis. 2d 1, 698 N.W.2d 794, 03-1067.

893.89 Annotation This section bars safe place claims under s. 101.11 resulting from injuries caused by structural defects, 10 years after a structure is substantially completed, as opposed to safe place claims resulting from injuries caused by unsafe conditions associated with the structure. Mair v. Trollhaugen Ski Resort, 2006 WI 61, 291 Wis. 2d 132, 715 N.W.2d 598, 04-1252.

893.89 Annotation The evident purpose of sub. (4) (b) is to give a party who has bargained for a warranty or guarantee the benefit of the warranty or guarantee period before the exposure period begins to run. The common council is the only entity authorized by statute to act on behalf of a city. Sub. (4) (b) does not need to explicitly state that a municipality must take "official action," because the only manner in which a municipality may lawfully act is already established by the statutes that govern it. Sub. (4) (b) does not extend to an "unofficial" warranty or guarantee that is unenforceable and does not provide an equitable estoppel exception to the running of the statute. Hocking v. City of Dodgeville, 2009 WI App 108, 320 Wis. 2d 519, 770 N.W.2d 761, 08-2812.

893.89 Annotation When the design and construction of city streets caused a water drainage problem, the city's failure to alter the streets to remedy the problem was a not failure to "maintain" the streets under sub. (4) (c). The applicable common meaning of "maintenance" in this context is the labor of keeping something in a state of repair. Here there was no factual submission showing that the city did or failed to do something with respect to keeping the streets in repair that caused the water damage. Hocking v. City of Dodgeville, 2009 WI App 108, 320 Wis. 2d 519, 770 N.W.2d 761, 08-2812.

893.89 Annotation The warranty specified in sub. (4) (b) is an express warranty; this means an implied warranty is not enough. City officials, such as employees and individual members of the common council, cannot, through representations that problems will be solved, bind the city to resolve those problems unless they act or make their representations with the authority to bind the city. Hocking v. City of Dodgeville, 2010 WI 59, 326 Wis. 2d 155, 785 N.W.2d 398, 08-2812.

893.89 Annotation When an improvement to real property creates a nuisance, a party has 10 years from the substantial completion of that improvement to bring suit. Sub. (4) (c) applies when an improvement to real property is completed, but the owner or occupier is negligent in the maintenance, operation, or inspection of it, thus causing damage. It does not apply to proper maintenance of an improvement when it is the improvement itself that causes injury. Hocking v. City of Dodgeville, 2010 WI 59, 326 Wis. 2d 155, 785 N.W.2d 398, 08-2812.

893.89 Annotation An easement agreement that expressly stated that the defendant sewer district agreed to construct and maintain an intercepting sewer in good order and condition and to indemnify and save harmless the plaintiff from all loss or injury to its property and persons due to such construction was an express warranty under Hocking. Cianciola, LLP v. Milwaukee Metropolitan Sewerage District, 2011 WI App 35, 331 Wis. 2d 740, 796 N.W.2d 806, 10-0087.

893.89 Annotation This section provides that persons involved in improvements to real property may not be sued more than ten years after substantial completion of a project. The statute does not extend the time for bringing lawsuits that are otherwise time-barred by statutes of limitations. This section is a catch-all provision that imposes a time limit on many lawsuits relating to property improvements that are not otherwise time-barred within ten years after substantial completion. If a cause of action is time-barred by a statute of limitations before it would be barred under this section, that statute of limitations applies. Kalahari Development, LLC v. Iconica, Inc. 2012 WI App 34, 340 Wis. 2d 454, 811 N.W.2d 825, 11-0643.



893.90 Bond; campaign financing; lobbying.

893.90  Bond; campaign financing; lobbying.

893.90(1) (1) An action by the state or any of its departments or agencies or by any county, town, village, city, school district, technical college district or other municipal unit to recover any sum of money by reason of the breach of an official bond or the breach of a bond of any nature, whether required by law or not, given by a public officer or any agent or employee of a governmental unit shall be commenced within 3 years after the governmental unit receives knowledge of the fact that a default has occurred in some of the conditions of the bond and that it was damaged because of the default or be barred.

893.90(2) (2) Any civil action arising under ch. 11, subch. III of ch. 13 or subch. II of ch. 19 shall be commenced within 3 years after the cause of action accrues or be barred.

893.90 History History: 1979 c. 323; 1981 c. 335; 1993 a. 399.



893.91 Action for expenses related to a forest fire.

893.91  Action for expenses related to a forest fire. An action by a state or town under s. 26.14 (9) (b) to recover expenses incurred in the suppression of a forest fire shall be commenced within 2 years of the setting of the fire or be barred.

893.91 History History: 1979 c. 323.



893.92 Action for contribution.

893.92  Action for contribution. An action for contribution based on tort, if the right of contribution does not arise out of a prior judgment allocating the comparative negligence between the parties, shall be commenced within one year after the cause of action accrues or be barred.

893.92 History History: 1979 c. 323.



893.925 Action for certain damages related to mining.

893.925  Action for certain damages related to mining.

893.925(1)(1) A claim against the mining damage appropriation under s. 107.31 to recover damages for mining-related injuries shall be brought within 3 years of the date on which the death occurs or the injury was or should have been known.

893.925(2) (2)

893.925(2)(a)(a) An action to recover damages for mining-related injuries under s. 107.32 shall be brought within 3 years of the date on which the death or injury occurs unless the department of safety and professional services gives written notice within the time specified in this subsection that a claim has been filed with it under sub. (1), in which case an action based on the claim may be brought against the person to whom the notice is given within one year after the final resolution, including any appeal, of the claim or within the time specified in this subsection, whichever is longer.

893.925(2)(b) (b) In this subsection "date of injury" means the date on which the evidence of injury, resulting from the act upon which the action is based, is sufficient to alert the injured party to the possibility of the injury. The injury need not be of such magnitude as to identify the causal factor.

893.925 History History: 1979 c. 353 s. 7; Stats. 1979 s. 893.207; 1979 c. 355 s. 227; Stats. 1979 s. 893.925; 1995 a. 27 ss. 7214, 9116 (5); 2011 a. 32.



893.93 Miscellaneous actions.

893.93  Miscellaneous actions.

893.93(1) (1) The following actions shall be commenced within 6 years after the cause of action accrues or be barred:

893.93(1)(a) (a) An action upon a liability created by statute when a different limitation is not prescribed by law.

893.93(1)(b) (b) An action for relief on the ground of fraud. The cause of action in such case is not deemed to have accrued until the discovery, by the aggrieved party, of the facts constituting the fraud.

893.93(1)(c) (c) An action upon a claim, whether arising on contract or otherwise, against a decedent or against a decedent's estate, unless probate of the estate in this state is commenced within 6 years after the decedent's death.

893.93(1)(d) (d) An action under s. 968.31.

893.93(1)(e) (e) An action under s. 895.444.

893.93(2) (2) The following actions shall be commenced within 2 years after the cause of action accrues or be barred:

893.93(2)(a) (a) An action by a private party upon a statute penalty, or forfeiture when the action is given to the party prosecuting therefor and the state, except when the statute imposing it provides a different limitation.

893.93(2)(b) (b) An action to recover a forfeiture or penalty imposed by any bylaw, ordinance or regulation of any town, county, city or village or of any corporation or limited liability company organized under the laws of this state, when no other limitation is prescribed by law.

893.93(3) (3) The following actions shall be commenced within one year after the cause of action accrues or be barred:

893.93(3)(a) (a) An action against a sheriff or other officer for the escape of a prisoner arrested or imprisoned on civil process.

893.93(3)(b) (b) An action under ch. 135.

893.93(4) (4) An action by a drainage board for damages under s. 88.92 (2) shall be commenced within 3 years after the drainage board discovers the fact, or with the exercise of reasonable diligence should have discovered the fact of the damage, whichever comes first, or be barred.

893.93 History History: 1979 c. 323; 1993 a. 98, 112, 456; 2005 a. 155.

893.93 Annotation If the complaint does not allege the requisite elements for a cause of action based on fraud, s. 893.19 (7) [now s. 893.93 (1) (b)] does not apply. Estate of Demos, 50 Wis. 2d 262, 184 N.W.2d 117.

893.93 Annotation A complaint alleging employment discrimination on the basis of sex and seeking back-pay damages is an action upon a liability created by statute, and in the absence of any other applicable limitation, the 6-year limitation of s. 893.19 (4) [now s. 893.93 (1) (a)] applies. Yanta v. Montgomery Ward & Co., Inc. 66 Wis. 2d 53, 224 N.W.2d 389 (1974).

893.93 Annotation When unreasonable delay in bringing suit prejudices the defendant because of the death of a key witness, laches will bar suit even if the s. 893.19 (7) [now s. 893.93 (1) (b)] statute of limitations does not. Schafer v. Wegner, 78 Wis. 2d 127, 254 N.W.2d 193.

893.93 Annotation Complaints under the open meetings law are not brought in the individual capacity of the plaintiff but on behalf of the state, subject to the 2-year statue of limitations under sub. (2). Leung v. City of Lake Geneva, 2003 WI App 129, 265 Wis. 2d 674, 666 N.W.2d 104, 02-2747.

893.93 Annotation Sub. (1) (a) does not apply to a professional disciplinary proceeding, the focus of which is to monitor and supervise the performance of a person who has been granted the privilege of a license in this state. Krahenbuhl v. Wisconsin Dentistry Examining Board, 2004 WI App 147, 275 Wis. 2d 626, 685 N.W.2d 591, 03-2864.

893.93 Annotation Claims for injury caused by an Archdiocese's alleged fraudulent misrepresentation that the Archdiocese did not know that priests it assigned had histories of sexually abusing children and did not know the priests were dangerous to children were independent claims based on the Archdiocese's alleged knowledge of the priests' prior sexual molestation of children and the Archdiocese's intent to deceive children and their families and not derivative of the underlying sexual molestations by the priests. The date of the accrual of the fraud claims was when the plaintiffs discovered or, in the exercise of reasonable diligence, should have discovered that the Archdiocese's alleged fraud was a cause of their injuries. John Doe v. Archdiocese of Milwaukee, 2007 WI 95, 303 Wis. 2d 34, 734 N.W.2d 827, 05-1945.

893.93 Annotation The 6-year limitations period found in sub. (1) (a) applies to actions under the Uniform Fiduciaries Act, s. 112.01. Willowglen Academy-Wisconsin, Inc. v. Connelly Interiors, Inc. 2008 WI App 35, 307 Wis. 2d 776, 746 N.W.2d 570, 07-1178.

893.93 Annotation The limitation period under sub. (1) (b) was tolled when the victim had "sufficient knowledge to make a reasonable person aware of the need for diligent investigation." Stockman v. La Croix, 790 F.2d 584 (1986).

893.93 Annotation A cause of action under sub. (1) (b) accrues on the discovery of the fraud. Discovery occurs when the party has knowledge that would cause a reasonable person to make sufficient inquiry to discover the fraud. Owen v. Wangerin, 985 F.2d 312 (1993).

893.93 Annotation Section 551.59 (5) applies to actions arising out of sales of securities under SEC rules, rather than s. 893.19 (7) [now 893.93 (1) (b)]. Kramer v. Loewi & Co., Inc. 357 F. Supp. 83 (1973).

893.93 Annotation Section s. 893.21 (1) [now s. 893.93 (2) (a)] did not control an action by the EEOC charging discrimination in employment when the statute limited only acts brought by a "private party" and the EEOC is a federal agency enforcing public policy. Equal Employment Opportunity Comm. v. Laacke & Joys Co. 375 F. Supp. 852 (1974).

893.93 Annotation Section 893.19 (4), 1977 stats. [now s. 893.93 (1) (a)] governs civil rights actions. Minor v. Lakeview Hospital, 421 F. Supp. 485 (1976).

893.93 Annotation Section 893.19 (4) [now s. 893.93 (1) (a)] governed an action under federal law against an oil refiner for compensatory damages for alleged overcharges. Section 893.21 (1) [now s. 893.93 (2) (a)] governed an action for treble damages. U. S. Oil Co., Inc. v. Koch Refining Co. 497 F. Supp. 1125 (1980).

893.93 Annotation The defendant in a civil rights action was estopped from pleading the statute of limitations when its own fraudulent conduct prevented the plaintiff from timely filing suit. Bell v. City of Milwaukee, 498 F. Supp. 1339 (1980).



893.94 Organized crime control; civil remedies.

893.94  Organized crime control; civil remedies. Any civil action arising under ss. 946.80 to 946.88 is subject to the limitations under s. 946.88 (1).

893.94 History History: 1981 c. 280; 1989 a. 121.



893.95 Unclaimed property; civil remedies.

893.95  Unclaimed property; civil remedies. Any civil action to enforce ch. 177 is subject to the limitations under s. 177.29 (2).

893.95 History History: 1983 a. 408.



893.96 Family leave and medical leave; civil remedies.

893.96  Family leave and medical leave; civil remedies. Any civil action arising under s. 103.10 (13) (a) is subject to the limitations of s. 103.10 (13) (b).

893.96 History History: 1987 a. 287.



893.97 Business closing notification.

893.97  Business closing notification. An action arising under s. 109.07 (3) is subject to the limitations under s. 109.07 (4) (d).

893.97 History History: 1989 a. 44.



893.98 Cessation of health care benefits notification.

893.98  Cessation of health care benefits notification. An action arising under s. 109.075 (3) is subject to the limitations under s. 109.075 (4) (d).

893.98 History History: 1997 a. 237.



893.981 False claims.

893.981  False claims. An action or claim under s. 20.931 shall be commenced within 10 years after the cause of the action or claim accrues or be barred.

893.981 History History: 2007 a. 20.



893.99 Home care consumer notification.

893.99  Home care consumer notification. An action arising under s. 105.115 (4) (a) is subject to the limitations under s. 105.115 (4) (a).

893.99 History History: 2005 a. 197.

Annulment of marriage s. 767.313

Anti-trust violations s. 133.18 (2)

Bank deposits and collections s. 404.111

Bank liquidation, claim s. 220.08 (5)

Beverage tax, recovery s. 139.092

Bridge, lien for damages related to s. 31.26

Business closing notification, claims and actions s. 109.07 (4)

Child, rehearing on status s. 48.46

Construction lien, bond, notice s. 779.036

Construction lien, notice s. 779.02

Construction lien, notice and claim s. 779.06

Consumer transactions, customer remedies s. 425.307

Contract for sale, breach s. 402.725

Cooperatives, articles of amendment, contesting validity s. 185.53 (4)

Cooperatives, dissolution, effect on remedy s. 185.76

Cooperatives, dissolution, unlawful distributions s. 185.71 (6)

Corporations, directors' liability, proceedings against s. 180.0833 (3)

Corporations, dissolution, nonstock, remedies s. 181.1407

Corporations, dissolution proceeding, claim ss. 180.1406 (2), 180.1407 (2)

Corporations, shareholder dissent ss. 180.1328 (2), 180.1330 (1)

Corporations, take-over, recovery of security s. 552.21 (3)

Creditors' claims s. 128.14

Dam, lien for damages related to s. 31.26

Death, effect on cause of action s. 859.15

Decedent's estate:

Contesting claim s. 859.33

Claim against s. 859.01

Election of surviving spouse s. 861.11

Fraud of surviving spouse s. 861.17 (5)

Marital property agreement s. 766.58 (13)

Tort claim against s. 859.45

Discrimination in employment, complaint s. 111.39 (1)

Drainage proceedings, appeals s. 88.09

Election, contesting, notice s. 13.23

Employment relations commission, appeals to s. 230.44 (4) (c)

Employment relations commission orders, action to enforce s. 230.44 (3)

Execution, after death of debtor s. 815.14

Extradition of persons of unsound mind s. 51.84

Family and Medical Leave Act, violations s. 103.10 (13)

Felony prosecutions s. 939.74

Flood damage from milldam, action for s. 31.33 (1)

Franchise investment, action to enforce s. 553.51 (4)

Fraudulent representation, commercial s. 100.18 (11) (b) 3.

Gambling, recovery of wagers s. 895.056

Garnishment, reinstatement of employment s. 425.110

General relief, recovery s. 49.08

Hazardous substance cleanup, cost recovery by local governments s. 292.33 (7)

Health care benefits cessation, failure of employer to notify s. 109.075 (4)

Highways, alleys, defect in deed s. 66.1033

Home inspectors, actions against s. 440.977

Housing discrimination s. 106.50 (6) & 106.52 (4)

Income tax, collection actions s. 71.77

Insurance, action on policy s. 631.83

Insurance policy, absent insured s. 813.22

Insurance securities, recovery of insider profits s. 611.31 (4)

Insurer liquidation, claim s. 645.47 (2), 645.49

Insurer rehabilitation s. 645.34

Letters of credit, actions on s. 405.115

Limited liability company, claims against dissolved
companies s. 183.0907 (3), 183.0908 (3)

Limited liability company, wrongful distribution s. 183.0608 (3)

Marital property, claim against spouse s. 766.70 (1)

Medical and family leave law, violations s. 103.10 (13)

Medical malpractice, mediation request tolls s. 655.44 (4)

Minor's estate, recovery of s. 786.50

Military service, state, effect on computing limitations periods s. 321.62

Misdemeanor prosecutions s. 939.74

Monopoly, recovery of damages s. 133.18 (2)

Mortgage foreclosure on agricultural property, deficiency s. 846.04

Motor vehicle dealer; forfeiture for violation s. 218.0162

Motor vehicle; extended warranty claims s. 218.0172 (3)

Motor vehicle; warranty actions for damages s. 218.0171 (7) (a)

Negotiable instruments s. 403.118

Parental rights termination, motion for relief s. 48.46 (2)

Payday loan recovery, unlicensed lender s. 138.14 (15)

Partition s. 842.31

Probate, action on fiduciary's bond s. 878.07 (3)

Probate, distributees, actions against s. 865.19

Probate, informal administration, fraud s. 865.031

Probate, personal representatives, actions against s. 865.18

Probate, spouses' rights in fraudulent transfers s. 861.17 (5)

Probate, summary proceedings, claim s. 867.02 (4)

Product liability s. 895.046 (5)

Property tax, collection action s. 74.55

Public assistance, recovery of s. 49.08

Public improvements, action on bond s. 779.14 (2)

Public improvements, notice of claim, lien s. 779.15 (3)

Racketeering violations, civil or criminal actions s. 946.88 (1)

Railroad, claim for overcharge ss. 195.37, 195.38

Real estate brokers' commission lien, enforcement action s. 779.32 (9)

Real estate loan, 1st lien, customer action s. 428.106 (4)

Real property, action for rent or profits ss. 843.09, 843.13 (1)

Real property conveyances, adverse claims s. 706.09

Repeal, effect of ss. 990.06, 991.07

Sales and use taxes, liability determinations s. 77.59, 77.60 (4)

Sales finance company; forfeiture for violation s. 218.0162

Savings and loan liquidation, claim in s. 215.32 (6) (a)

Securities violations, civil liabilities s. 551.509 (10)

State public official interested in contract, action to void s. 19.45 (6)

Statute of limitation, repeal, effect ss. 990.06, 991.07

Tax certificate, voided s. 75.20

Tax deed, action by grantee s. 75.26

Tax deed, action to bar previous owner s. 75.39

Tax deed, application of all limitations s. 75.28

Tax deed, recovery by former owner s. 75.27

Tax deed, void, ejectment action s. 75.29

Tax deed, void, recovery by original owner s. 75.30

Ticket refunds s. 100.173

Trustees, beneficiaries actions against based on writing s. 701.1103

Trustees, action against for breach s. 701.1005

Unclaimed property; generally Chs. 171, 177

Unclaimed property; museum loans s. 171.32

Unfair honesty testing, employment relations s. 111.39 (1)

Unfair labor practice claim s. 111.07 (14)

Victim's civil action against criminal s. 949.165 (10)

Victim's compensation, claim for s. 949.08 (1)

Video service provider fee, municipal action to enforce s. 66.0420 (7) (e) 2.

Wards' estates, recovery s. 786.50

Well contamination, tolling of limitations s. 281.75 (15)

Worker's compensation claims ss. 102.12, 102.16, 102.17

Worker's compensation, 3rd party action s. 102.29 (5)

Abandoned property, claim for s. 177.13

Administrative order, review of s. 227.53

Airport protection, claim for damages s. 114.135 (2)

Animals distrained, proceeds of sale s. 172.56

Condemnation appeals ss. 32.05, 32.06

Condemnation, business and farm payments claims s. 32.19

Condemnation, first class city ss. 32.61 (2), 32.70

Condemnation, immediate condemnations, claims and appeals s. 32.22

Corporations, administrative dissolution,
reinstatement ss. 180.1422 (1), 180.1423 (2)

Corporations, foreign cert. of authority revocation, appeal s. 180.1532 (1)

Corporations, secretary of state filing refusal, appeal s. 180.0126 (2)

County law enforcement personnel, reinstatement s. 59.52 (8)

County parks, special assessment or tax s. 27.065 (11)

Dogs, claim for damages by s. 174.11

Educational placement, due process hearing s. 115.80 (1)

Estate tax, appeal of determination s. 72.30 (4)

Franchise tax, refund claim s. 71.75 (2)

Highway grade change, claim for damages ss. 32.18, 88.87 (2) (c)

Income tax, appeals to appeals commission s. 73.01

Income tax, assessment appeal s. 71.88

Income tax, overpayment, action to collect s. 71.74 (13) (b)

Income tax, refund claim s. 71.75

Income tax, refund claim by spouse s. 71.80

Income tax, refund of credits ss. 71.07 (6) (b), 71.28 (1) (c), 71.47 (1) (c)

Industry, labor and job development department orders s. 101.02 (8)

Institutionalized persons, claim for retained funds s. 46.07

Insurance company tax and fees, refund action s. 76.08 (2)

Motor transportation tax, claim for s. 194.51

Motor vehicle fuel tax, claim for s. 78.69

Motor vehicle fuel tax, collection and penalty s. 78.70 (7)

Motor vehicle fuel tax, refund for destroyed fuel s. 78.19

Motor vehicle fuel tax, refund for exempt transactions s. 78.01 (2r)

Motor vehicle tax, claim for s. 345.08

Municipal boundary agreements, validity challenge s. 66.0301 (6) (f)

Municipal power district, claim procedure s. 198.12 (2)

Payment orders, unpaid municipal s. 66.0417

Police personnel, reinstatement s. 62.13 (5)

Property taxes, appeal of assessment of divided parcel s. 70.323

Property taxes, appeals to appeals commission s. 73.01

Property taxes, excessive assessments s. 74.37 (2)

Property taxes, manufacturing property, objection to assessment s. 70.995

Property taxes, objection to assessed value s. 70.47

Property taxes, objection to assessment, certiorari action s. 70.47

Property taxes, objection to assessment, department review s. 70.85

Property taxes, unlawful recovery s. 74.35 (5)

Public employee, trust fund benefits s. 40.08 (10)

Public land, void sales 24.355

Public utility tax, assessment objection ss. 76.08, 76.10, 76.39 (4) (b), 76.48 (5)

Sewage drain construction, damage claims s. 281.47

Sewerage district, action to contest debt s. 200.65

Sheriff deputy, reinstatement s. 59.26 (8)

State, claims against Art. VIII, s. 2

Street grade change, claim for damages s. 32.18

Tax certificates, actions relating to s. 75.61 (1)

Tax deed, action for proceeds by former owner s. 75.36 (2)

Tax deeds or certificates, recovery of payment for s. 75.24

Tax foreclosure, recovery of damages by owner s. 75.521 (14a)

Town sanitary district creation, review of orders s. 60.73

Zoning board of appeals s. 62.23 (7) (e)

Reference also should be made to the index.






895. Damages, liability, and miscellaneous provisions regarding actions in courts.

895.01 What actions survive; actions not to abate.

895.01  What actions survive; actions not to abate.

895.01(1) (1)

895.01(1)(am)(am) In addition to the causes of action that survive at common law, all of the following also survive:

895.01(1)(am)1. 1. Causes of action to determine paternity.

895.01(1)(am)2. 2. Causes of action for the recovery of personal property or the unlawful withholding or conversion of personal property.

895.01(1)(am)3. 3. Causes of action for the recovery of the possession of real estate and for the unlawful withholding of the possession of real estate.

895.01(1)(am)4. 4. Causes of action for assault and battery.

895.01(1)(am)5. 5. Causes of action for false imprisonment.

895.01(1)(am)6. 6. Causes of action for invasion of privacy.

895.01(1)(am)7. 7. Causes of action for a violation of s. 968.31 (2m) or other damage to the person.

895.01(1)(am)8. 8. Causes of action for all damage done to the property rights or interests of another.

895.01(1)(am)9. 9. Causes of action for goods taken and carried away.

895.01(1)(am)10. 10. Causes of action for damages done to real or personal estate.

895.01(1)(am)11. 11. Equitable actions to set aside conveyances of real estate.

895.01(1)(am)12. 12. Equitable actions to compel a reconveyance of real estate.

895.01(1)(am)13. 13. Equitable actions to quiet the title to real estate.

895.01(1)(am)14. 14. Equitable actions for specific performance of contracts relating to real estate.

895.01(1)(bm) (bm) Causes of action for wrongful death shall survive the death of the wrongdoer whether or not the death of the wrongdoer occurred before or after the death of the injured person.

895.01(2) (2) An action does not abate by the occurrence of any event if the cause of action survives or continues.

895.01 History History: Sup. Ct. Order, 67 Wis. 2d 585, 760 (1975), 771; 1977 c. 176; 1987 a. 399; 1993 a. 481; 1999 a. 85; 2007 a. 101.

895.01 Annotation Punitive damages incident to damages for the pain and suffering of a decedent may be awarded to the estate. Wangen v. Ford Motor Co. 97 Wis. 2d 260, 294 N.W.2d 437 (1980).

895.01 Annotation A paternity action may not be brought against a deceased putative father. Paternity of N. L. B. 140 Wis. 2d 400, 411 N.W.2d 144 (Ct. App. 1987).

895.01 Annotation A claim for loss of enjoyment of life caused by professional negligence of mental health professionals survived the death of the alleged victim. Sawyer v. Midelfort, 227 Wis. 2d 124, 595 N.W.2d 423 (1999), 97-1969.

895.01 Annotation A survival claim accrues when, with reasonable diligence, the decedent should have discovered the claim, but no later than the date of death. Estate of Merrill v. Jerrick, 231 Wis. 2d 546, 605 N.W.2d 645 (Ct. App. 1999), 99-0787.

895.01 Annotation Parents of minor children have separate claims for pre-death and post-death loss of society and companionship, and damages are not capped by the wrongful-death limit. Hegarty v. Beauchaine, 2006 WI App 248, 297 Wis. 2d 70, 727 N.W.2d 857, 04-3252.

895.01 Annotation Under sub. (1) (o) [now sub. (1) (bm)] and s. 895.04 (2), a wrongful death claim does not survive the death of the claimant. Lornson v. Siddiqui, 2007 WI 92, 302 Wis. 2d 519, 735 N.W.2d 55, 05-2315.

895.01 Annotation Actions under ss. 551.41 and 551.59 survive the death of the wrongdoer. Continental Assurance Co. v. American Bankshares Corp. 483 F. Supp. 175 (1980).



895.02 Measure of damages against personal representative.

895.02  Measure of damages against personal representative. When any action described in s. 895.01 (1) shall be prosecuted to judgment against the personal representative, the plaintiff shall be entitled to recover only for the value of the goods taken, including any unjust enrichment of the defendant, or for the damages actually sustained, without any vindictive or exemplary damages or damages for alleged outrage to the feelings of the injured party.

895.02 History History: Sup. Ct. Order, 67 Wis. 2d 585, 784 (1975); 1977 c. 176; 2001 a. 102.



895.03 Recovery for death by wrongful act.

895.03  Recovery for death by wrongful act. Whenever the death of a person shall be caused by a wrongful act, neglect or default and the act, neglect or default is such as would, if death had not ensued, have entitled the party injured to maintain an action and recover damages in respect thereof, then and in every such case the person who would have been liable, if death had not ensued, shall be liable to an action for damages notwithstanding the death of the person injured; provided, that such action shall be brought for a death caused in this state.

895.03 Annotation A complaint alleging that the defendant shot the plaintiff's husband and that the shooting was wrongful was sufficient to state a cause of action. Kelly v. Mohrhusen, 50 Wis. 2d 337, 184 N.W.2d 149 (1971).

895.03 Annotation It is sufficient if the death was caused by a wrongful act, neglect, or default in this state. It is not necessary that the death occur in the state. The statute includes cases dealing with breach of warranty arising out of contract. Schnabl v. Ford Motor Co. 54 Wis. 2d 345, 195 N.W.2d 602, 198 N.W.2d 161 (1972).

895.03 Annotation A decedent must have had an actionable claim for damages at the time of death for a wrongful death cause of action to exist. If the statute of limitations would have barred the decedent from bringing a medical malpractice action, had the decedent lived, a wrongful death action based on the alleged malpractice is also barred. Miller v. Luther, 170 Wis. 2d 429, 489 N.W.2d 651 (Ct. App. 1992).

895.03 Annotation This section does not provide when a claim for damages due to wrongful death accrues, or when it must be brought, or when it will be lost. A derivative claim for damages due to wrongful death is controlled by the specific statute of limitations for medical malpractice, s. 893.55, rather than the general wrongful death statute of limitations, s. 893.54, and accrues on the same date as the medical negligence action on which it is based — the date of injury, not the date of death. Estate of Genrich v. OHIC Insurance Company, 2009 WI 67, 318 Wis. 2d 553, 769 N.W.2d 481, 07-0541.

895.03 Annotation This section says nothing about who can bring a wrongful death claim, or who the defendants can be. The statute only permits the representative of a deceased to maintain an action the deceased could have maintained had he or she lived. It did not prevent the father of a fetus killed in a car accident from suing the insurer of the fetus's mother. Tesar v. Anderson, 2010 WI App 116, 329 Wis. 2d 240, 789 N.W.2d 351, 09-1993.

895.03 Annotation The cause of action authorized under s. 895.03 applies only to deaths caused in Wisconsin. However, Wisconsin courts must allow plaintiffs to sue under another interested state's law when no Wisconsin law provides for the action and Wisconsin has no public policy against recovery. When there is no cause of action under s. 895.03 and another state's wrongful death statute applies, the terms and limitations in s. 895.04 do not apply. Waranka v. Wadena Insurance Company, 2013 WI App 56, 348 Wis. 2d 111, 832 N.W.2d 133, 12-0320.



895.031 Recovery from estate of wrongdoer.

895.031  Recovery from estate of wrongdoer. If the death of a person is caused by a wrongful act or omission committed in this state that, if death had not ensued, would have entitled the injured party to maintain an action and recover damages and the wrongdoer dies prior to the time of the death of the injured person, the wrongdoer shall be liable for damages notwithstanding either death. Any right of action against a deceased wrongdoer under this section shall be enforced by bringing an action against the deceased wrongdoer's personal representative.

895.031 History History: 1993 a. 486; 2001 a. 102.



895.035 Parental liability for acts of minor child.

895.035  Parental liability for acts of minor child.

895.035(1) (1)

895.035(1)(a)(a) In this section, "custody" means either legal custody of a child under a court order under s. 767.225 or 767.41, custody of a child under a stipulation under s. 767.34 or actual physical custody of a child. "Custody" does not include legal custody, as defined under s. 48.02 (12), by an agency or a person other than a child's birth or adoptive parent.

895.035(1)(b) (b) In determining which parent has custody of a child for purposes of this section, the court shall consider which parent had responsibility for caring for and supervising the child at the time the act that caused the injury, damage or loss occurred.

895.035(2) (2)

895.035(2)(a)(a) The parent or parents with custody of a minor child, in any circumstances where he, she, or they may not be liable under the common law, are liable for damages to property, for the cost of repairing or replacing property or removing the marking, drawing, writing, or etching from property regarding a violation under s. 943.017, for the value of unrecovered stolen property, or for personal injury attributable to a willful, malicious, or wanton act of the child.

895.035(2)(b) (b)

895.035(2)(b)1.1. The parent or parents with custody of their minor child are jointly and severally liable with the child for the damages imposed under s. 943.51 for their child's violation of s. 943.50.

895.035(2)(b)2. 2. If a parent is jointly and severally liable under this paragraph and has physical placement of the child, the parent's liability is limited to that percentage representing the time that the child actually spends with that parent.

895.035(2)(b)3. 3. Notwithstanding sub. (1), a parent does not have custody of a child for purposes of this paragraph if at the time of the violation the child has been freed from the care, custody, and control of the parent through marriage or emancipation or if at the time of the violation the parent does not reasonably have the ability to exercise supervision and control of the child because the child is uncontrollable or because another person has interfered with that parent's exercise of supervision and control.

895.035(2g) (2g) The parent or parents with custody of a minor child are liable for the cost of the repair or replacement of, or the removal of the etching, marking, drawing or writing from, property damaged as the result of a violation of an ordinance that prohibits intentional etching or marking, drawing or writing with paint, ink or other substance on the physical property of another without the other's consent.

895.035(2m) (2m)

895.035(2m)(a)(a) If a juvenile or a parent with custody of a juvenile fails to pay restitution under s. 938.245, 938.32, 938.34 (5), 938.343 (4), 938.345 or 938.45 (1r) (a) as ordered by a court assigned to exercise jurisdiction under chs. 48 and 938, a court of criminal jurisdiction or a municipal court or as agreed to in a deferred prosecution agreement or if it appears likely that the juvenile or parent will not pay restitution as ordered or agreed to, the victim, the victim's insurer, the representative of the public interest under s. 938.09 or the agency, as defined in s. 938.38 (1) (a), supervising the juvenile may petition the court assigned to exercise jurisdiction under chs. 48 and 938 to order that the amount of restitution unpaid by the juvenile or parent be entered and docketed as a judgment against the juvenile and the parent with custody of the juvenile and in favor of the victim or the victim's insurer, or both. A petition under this paragraph may be filed after the expiration of the deferred prosecution agreement, consent decree, dispositional order or sentence under which the restitution is payable, but no later than one year after the expiration of the deferred prosecution agreement, consent decree, dispositional order or sentence or any extension of the consent decree, dispositional order or sentence. A judgment rendered under this paragraph does not bar the victim or the victim's insurer, or both, from commencing another action seeking compensation from the juvenile or the parent, or both, if the amount of restitution ordered under this paragraph is less than the total amount of damages claimed by the victim or the victim's insurer.

895.035(2m)(b) (b) If a juvenile or a parent with custody of a juvenile fails to pay a forfeiture as ordered by a court assigned to exercise jurisdiction under chs. 48 and 938, a court of criminal jurisdiction or a municipal court, if a juvenile or a parent with custody of a juvenile fails to pay costs as ordered by the court assigned to exercise jurisdiction under chs. 48 and 938 or a municipal court, if a juvenile fails to pay a surcharge as ordered by a court assigned to exercise jurisdiction under chs. 48 and 938 or a court of criminal jurisdiction or if it appears likely that the juvenile or the parent will not pay the forfeiture or surcharge as ordered, the representative of the public interest under s. 938.09, the agency, as defined in s. 938.38 (1) (a), supervising the juvenile or the law enforcement agency that issued the citation to the juvenile may petition the court assigned to exercise jurisdiction under chs. 48 and 938 to order that the amount of the forfeiture, surcharge or costs unpaid by the juvenile or parent be entered and docketed as a judgment against the juvenile and the parent with custody of the juvenile and in favor of the county or appropriate municipality. A petition under this paragraph may be filed after the expiration of the dispositional order or sentence under which the forfeiture, surcharge or costs is payable, but no later than one year after the expiration of the dispositional order or sentence or any extension of the dispositional order or sentence.

895.035(2m)(bm) (bm)

895.035(2m)(bm)1.1. Before issuing an order under par. (a) or (b), the court assigned to exercise jurisdiction under chs. 48 and 938 shall give the juvenile and the parent notice of the intent to issue the order and an opportunity to be heard regarding the order. The court shall give the juvenile and the parent an opportunity to present evidence as to the amount of the restitution, forfeiture or surcharge unpaid, but not as to the amount of the restitution, forfeiture or surcharge originally ordered. The court shall also give the juvenile and the parent an opportunity to present evidence as to the reason for the failure to pay the restitution, forfeiture or surcharge and the ability of the juvenile or the parent to pay the restitution, forfeiture or surcharge. In considering the ability of the juvenile or the parent to pay the restitution, forfeiture or surcharge, the court may consider the assets, as well as the income, of the juvenile or the parent and may consider the future ability of the juvenile or parent to pay the restitution, forfeiture or surcharge within the time specified in s. 893.40.

895.035(2m)(bm)2. 2. In proceedings under this subsection, the court assigned to exercise jurisdiction under chs. 48 and 938 may take judicial notice of any deferred prosecution agreement, consent decree, dispositional order, sentence, extension of a consent decree, dispositional order or sentence or any other finding or order in the records of the juvenile maintained by that court or the municipal court.

895.035(2m)(bm)3. 3. In proceedings under this subsection, the juvenile and the parent may retain counsel of their own choosing at their own expense, but a juvenile or a parent has no right to be represented by appointed counsel in a proceeding under this subsection.

895.035(2m)(c) (c) The court assigned to exercise jurisdiction under chs. 48 and 938 may order that the juvenile perform community service work for a public agency or nonprofit charitable organization that is designated by the court in lieu of making restitution or paying the forfeiture or surcharge. If the parent agrees to perform community service work in lieu of making restitution or paying the forfeiture or surcharge, the court may order that the parent perform community service work for a public agency or a nonprofit charitable organization that is designated by the court. Community service work may be in lieu of restitution only if also agreed to by the public agency or nonprofit charitable organization and by the person to whom restitution is owed. The court may utilize any available resources, including any community service work program, in ordering the juvenile or parent to perform community service work. The number of hours of community service work required may not exceed the number determined by dividing the amount owed on the restitution, forfeiture or surcharge by the minimum wage established under ch. 104 for adults in nonagriculture, nontipped employment. The court shall ensure that the juvenile or parent is provided with a written statement of the terms of the community service order and that the community service order is monitored.

895.035(3) (3) An adjudication under s. 938.183 or 938.34 that the juvenile violated a civil law or ordinance, is delinquent or is in need of protection and services under s. 938.13 (12), based on proof that the juvenile committed the act, subject to its admissibility under s. 904.10, shall, in an action under sub. (1), stop a juvenile's parent or parents from denying that the juvenile committed the act that resulted in the injury, damage or loss.

895.035(4) (4) Except for recovery under sub. (4a) or for retail theft under s. 943.51, the maximum recovery under this section from any parent or parents may not exceed $5,000 for damages resulting from any one act of a juvenile in addition to taxable costs and disbursements and reasonable attorney fees, as determined by the court. If 2 or more juveniles in the custody of the same parent or parents commit the same act the total recovery under this section may not exceed $5,000, in addition to taxable costs and disbursements. The maximum recovery from any parent or parents for retail theft by their minor child is established under s. 943.51.

895.035(4a) (4a)

895.035(4a)(a)(a) The maximum recovery under this section by a school board or a governing body of a private school from any parent or parents with custody of a minor child may not exceed $20,000 for damages resulting from any one act of the minor child in addition to taxable costs and disbursements and reasonable attorney fees, as determined by the court, for damages caused to the school board or the governing body of a private school by any of the following actions of the minor child:

895.035(4a)(a)1. 1. An act or threat that endangers the property, health or safety of persons at the school or under the supervision of a school authority or that damages the property of a school board or the governing body of a private school and that results in a substantial disruption of a school day or a school activity.

895.035(4a)(a)2. 2. An act resulting in a violation of s. 943.01, 943.02, 943.03, 943.05, 943.06 or 947.015.

895.035(4a)(b) (b) In addition to other recoverable damages, damages under par. (a) may include the cost to the school board or the governing body of a private school in loss of instructional time directly resulting from the action of the minor child under par. (a).

895.035(4a)(c) (c) If 2 or more minor children in the custody of the same parent or parents are involved in the same action under par. (a), the total recovery may not exceed $20,000, in addition to taxable costs, disbursements and reasonable attorney fees, as determined by the court.

895.035(4a)(d) (d) If an insurance policy does not explicitly provide coverage for actions under par. (a), the issuer of that policy is not liable for the damages resulting from those actions.

895.035(5) (5) This section does not limit the amount of damages recoverable by an action against a child or children except that any amount so recovered shall be reduced and apportioned by the amount received from the parent or parents under this section.

895.035(6) (6) Any recovery of restitution under this section shall be reduced by the amount recovered as restitution for the same act under s. 938.245, 938.32, 938.34 (5), 938.343 (4) or 938.45 (1r) (a). Any recovery of a forfeiture under this section shall be reduced by the amount recovered as a forfeiture for the same act under s. 938.34 (8), 938.343 (2) or 938.45 (1r) (b). Any recovery of a surcharge under this section shall be reduced by the amount recovered as a surcharge under s. 938.34 (8d).

895.035(7) (7) This section does not affect or limit any liability of a parent under s. 167.10 (7) or 343.15 (2).

895.035 History History: 1985 a. 311; 1987 a. 27; 1993 a. 71; 1995 a. 24, 77, 262, 352; 1997 a. 27, 35, 205, 239, 252; 1999 a. 9, 32; 2003 a. 138; 2005 a. 443 s. 265.

895.035 Annotation This section imposes absolute liability on parents once all elements have been established. Accordingly, the defense of contributory negligence is unavailable to parents. First Bank Southeast v. Bentkowski, 138 Wis. 2d 283, 405 N.W.2d 764 (Ct. App. 1987).

895.035 Annotation An "act" under sub. (4) is a complete course of conduct. What distinguishes a single act from multiple acts is whether: 1) a sufficient period of time separates the conduct; 2) the conduct occurred at separate locations; and 3) there is a distinct difference in the nature of the conduct. In cases of improper sexual contact, the jury need not make an individual damage determination for each act. N.E.M. v. Strigel, 208 Wis. 2d 1, 559 N.W.2d 256 (1997), 95-0755.

895.035 Annotation Under s. 938.34 (5) (a) assessing the damages to the victim is the first step in the court's determination of restitution and determining the amount the juvenile is capable of paying is the second. Whichever amount is lower is the maximum amount that the court may order as restitution. Under sub. (2m) (a) courts are without authority to order that the "total damage" figure be converted to a civil judgment. Sub. (2m) (a) allows only for the conversion of restitution. State v. Anthony D. 2006 WI App 218, 296 Wis. 2d 771, 723 N.W. 2d 775, 05-2644.

895.035 Annotation The constitutional validity of parental liability statutes. O'Connor, 55 MLR 584.



895.037 Abortions on or for a minor without parental consent or judicial waiver.

895.037  Abortions on or for a minor without parental consent or judicial waiver.

895.037(1) (1)  Definitions. In this section:

895.037(1)(a) (a) "Abortion" has the meaning given in s. 48.375 (2) (a).

895.037(1)(c) (c) "Emancipated minor" has the meaning given in s. 48.375 (2) (e).

895.037(2) (2) Penalties.

895.037(2)(a)(a) Any person who, in violation of s. 48.375 (4), intentionally performs or induces an abortion on or for a minor whom the person knows or has reason to know is not an emancipated minor may be required to forfeit not more than $10,000.

895.037(2)(b) (b) Any person who intentionally violates s. 48.375 (7) (e) or 809.105 (12) may be required to forfeit not more than $10,000.

895.037(3) (3) Civil remedies.

895.037(3)(a)(a) A person who intentionally violates s. 48.375 (4) is liable to the minor on or for whom the abortion was performed or induced and to the minor's parent, guardian and legal custodian for damages arising out of the performance or inducement of the abortion including, but not limited to, damages for personal injury and emotional and psychological distress.

895.037(3)(b) (b) If a person who has been awarded damages under par. (a) proves by clear and convincing evidence that the violation of s. 48.375 (4) was willful, wanton or reckless, that person shall also be entitled to punitive damages.

895.037(3)(c) (c) A conviction under sub. (2) (a) is not a condition precedent to bringing an action, obtaining a judgment or collecting that judgment under this subsection.

895.037(3)(d) (d) A person who recovers damages under par. (a) or (b) may also recover reasonable attorney fees incurred in connection with the action, notwithstanding s. 814.04 (1).

895.037(3)(e) (e) A contract is not a defense to an action under this subsection.

895.037(3)(f) (f) Nothing in this subsection limits the common law rights of parents, guardians, legal custodians and minors.

895.037(4) (4) Confidentiality. The identity of a minor who is the subject of an action under this section and the identity of the minor's parents, guardian and legal custodian shall be kept confidential and may not be disclosed, except to the court, the parties, their counsel, witnesses and other persons approved by the court. All papers filed in and all records of a court relating to an action under this section shall identify the minor as "Jane Doe" and shall identify her parents, guardian and legal custodian by initials only. All hearings relating to an action under this section shall be held in chambers unless the minor demands a hearing in open court and her parents, guardian or legal custodian do not object. If a public hearing is not held, only the parties, their counsel, witnesses and other persons requested by the court, or requested by a party and approved by the court, may be present.

895.037 History History: 1991 a. 263.

895.037 Annotation The essential holding of Roe v. Wade allowing abortion is upheld, but various state restrictions on abortion are permissible. Planned Parenthood v. Casey, 505 U.S. 833, 120 L. Ed. 2d 674 (1992).



895.038 Partial-birth abortions; liability.

895.038  Partial-birth abortions; liability.

895.038(1) (1) In this section:

895.038(1)(a) (a) "Child" has the meaning given in s. 940.16 (1) (a).

895.038(1)(b) (b) "Partial-birth abortion" has the meaning given in s. 940.16 (1) (b).

895.038(2) (2)

895.038(2)(a)(a) Except as provided in par. (b), any of the following persons has a claim for appropriate relief against a person who performs a partial-birth abortion:

895.038(2)(a)1. 1. If the person on whom a partial-birth abortion was performed was a minor, the parent of the minor.

895.038(2)(a)2. 2. The father of the child aborted by the partial-birth abortion.

895.038(2)(b) (b) A person specified in par. (a) 1. or 2. does not have a claim under par. (a) if any of the following apply:

895.038(2)(b)1. 1. The person consented to performance of the partial-birth abortion.

895.038(2)(b)2. 2. The pregnancy of the woman on whom the partial-birth abortion was performed was the result of a sexual assault in violation of s. 940.225, 944.06, 948.02, 948.025, 948.06, 948.085, or 948.09 that was committed by the person.

895.038(3) (3) The relief available under sub. (2) shall include all of the following:

895.038(3)(a) (a) If the abortion was performed in violation of s. 940.16, damages arising out of the performance of the partial-birth abortion, including damages for personal injury and emotional and psychological distress.

895.038(3)(b) (b) Exemplary damages equal to 3 times the cost of the partial-birth abortion.

895.038(4) (4) Subsection (2) applies even if the mother of the child aborted by the partial-birth abortion consented to the performance of the partial-birth abortion.

895.038 History History: 1997 a. 219; 2005 a. 277.

895.038 Annotation A Nebraska statute that provided that no partial birth abortion can be performed unless it is necessary to save the life of the mother whose life is endangered by a physical disorder, physical illness, or physical injury is unconstitutional. Stenberg v. Carthart, 530 U.S. 949, 147 L. Ed. 2d 743 (2000).

895.038 Annotation The federal Partial-Birth Abortion Ban Act of 2003 is distinguishable from Sternberg and is constitutional. Gonzales v. Carhart, 550 U.S. 124, 127 S. Ct. 1610; 167 L. Ed. 2d 480 (2007).

895.038 Annotation Enforcement of s. 940.16 is enjoined under Carhart. Hope clinic v. Ryan, 249 F.3d 603 (2001).



895.04 Plaintiff in wrongful death action.

895.04  Plaintiff in wrongful death action.

895.04(1) (1) An action for wrongful death may be brought by the personal representative of the deceased person or by the person to whom the amount recovered belongs.

895.04(2) (2) If the deceased leaves surviving a spouse or domestic partner under ch.770 and minor children under 18 years of age with whose support the deceased was legally charged, the court before whom the action is pending, or if no action is pending, any court of record, in recognition of the duty and responsibility of a parent to support minor children, shall determine the amount, if any, to be set aside for the protection of such children after considering the age of such children, the amount involved, the capacity and integrity of the surviving spouse or surviving domestic partner, and any other facts or information it may have or receive, and such amount may be impressed by creation of an appropriate lien in favor of such children or otherwise protected as circumstances may warrant, but such amount shall not be in excess of 50% of the net amount received after deduction of costs of collection. If there are no such surviving minor children, the amount recovered shall belong and be paid to the spouse or domestic partner of the deceased; if no spouse or domestic partner survives, to the deceased's lineal heirs as determined by s. 852.01; if no lineal heirs survive, to the deceased's brothers and sisters. If any such relative dies before judgment in the action, the relative next in order shall be entitled to recover for the wrongful death. A surviving nonresident alien spouse or a nonresident alien domestic partner under ch. 770 and minor children shall be entitled to the benefits of this section. In cases subject to s. 102.29 this subsection shall apply only to the surviving spouse's or surviving domestic partner's interest in the amount recovered. If the amount allocated to any child under this subsection is less than $10,000, s. 807.10 may be applied. Every settlement in wrongful death cases in which the deceased leaves minor children under 18 years of age shall be void unless approved by a court of record authorized to act hereunder.

895.04(3) (3) If separate actions are brought for the same wrongful death, they shall be consolidated on motion of any party. Unless such consolidation is so effected that a single judgment may be entered protecting all defendants and so that satisfaction of such judgment shall extinguish all liability for the wrongful death, no action shall be permitted to proceed except that of the personal representative.

895.04(4) (4) Judgment for damages for pecuniary injury from wrongful death may be awarded to any person entitled to bring a wrongful death action. Additional damages not to exceed $500,000 per occurrence in the case of a deceased minor, or $350,000 per occurrence in the case of a deceased adult, for loss of society and companionship may be awarded to the spouse, children or parents of the deceased, or to the siblings of the deceased, if the siblings were minors at the time of the death.

895.04(5) (5) If the personal representative brings the action, the personal representative may also recover the reasonable cost of medical expenses, funeral expenses, including the reasonable cost of a cemetery lot, grave marker and care of the lot. If a relative brings the action, the relative may recover such medical expenses, funeral expenses, including the cost of a cemetery lot, grave marker and care of the lot, on behalf of himself or herself or of any person who has paid or assumed liability for such expenses.

895.04(6) (6) Where the wrongful death of a person creates a cause of action in favor of the decedent's estate and also a cause of action in favor of a spouse, domestic partner under ch. 770, or relatives as provided in this section, such spouse, domestic partner, or relatives may waive and satisfy the estate's cause of action in connection with or as part of a settlement and discharge of the cause of action of the spouse, domestic partner, or relatives.

895.04(7) (7) Damages found by a jury in excess of the maximum amount specified in sub. (4) shall be reduced by the court to such maximum. The aggregate of the damages covered by subs. (4) and (5) shall be diminished under s. 895.045 if the deceased or person entitled to recover is found negligent.

895.04 History History: 1971 c. 59; Sup. Ct. Order, 67 Wis. 2d 585, 784 (1975); 1975 c. 94 s. 91 (3); 1975 c. 166, 199, 287, 421, 422; 1979 c. 166; 1983 a. 315; 1985 a. 130; 1989 a. 307; 1991 a. 308; 1997 a. 89, 290; 2009 a. 28, 276.

895.04 Annotation Statutory increases in damage limitations recoverable in wrongful death actions constitute changes in substantive rights and not mere remedial changes. Bradley v. Knutson, 62 Wis. 2d 432, 215 N.W.2d 369 (1974).

895.04 Annotation A parent may maintain an action for loss of aid, comfort, society, and companionship of an injured minor child on the condition that the parents' cause of action is combined with that of the child for the child's personal injuries. Shockley v. Prier, 66 Wis. 2d 394, 225 N.W.2d 495 (1975).

895.04 Annotation In an action for wrongful death by 2 children of the deceased, the plaintiffs' failure to join 3 other siblings who would otherwise have been indispensable parties was not fatal to the court's subject matter jurisdiction because affidavits submitted to the trial court indicated that the 3 siblings were unavailable. Kochel v. Hartford Accident & Indemnity Co. 66 Wis. 2d 405, 225 N.W.2d 604 (1975).

895.04 Annotation A judgment under sub. (2) means a final, not interlocutory, judgment. Collins v. Gee, 82 Wis. 2d 376, 263 N.W.2d 158 (1978).

895.04 Annotation The trial court in a wrongful death action should inform the jury of statutory limitations on recovery, if any. Peot v. Ferraro, 83 Wis. 2d 727, 266 N.W.2d 586 (1978).

895.04 Annotation A posthumous illegitimate child may not maintain an action for the wrongful death of the putative father. Robinson v. Kolstad, 84 Wis. 2d 579, 267 N.W.2d 886 (1978).

895.04 Annotation This section does not require that proceeds be equally divided between parents. Keithley v. Keithley, 95 Wis. 2d 136, 289 N.W.2d 368 (Ct. App. 1980).

895.04 Annotation Punitive damages are not recoverable incident to damages for wrongful death. Wangen v. Ford Motor Co. 97 Wis. 2d 260, 294 N.W.2d 437 (1980).

895.04 Annotation This section does not permit an estate to recover, on its own behalf, damages for the decedent's pecuniary loss. Weiss v. Regent Properties, Ltd. 118 Wis. 2d 225, 346 N.W.2d 766 (1984).

895.04 Annotation Recovery under sub. (7) is barred by s. 895.045 if a decedent's negligence was greater than any individual tortfeasor's. Delvaux v. Vanden Langenberg, 130 Wis. 2d 464, 387 N.W.2d 751 (1986).

895.04 Annotation A spouse's claim under sub. (4) for loss of society and companionship is additional to a common law claim for loss of consortium prior to the death of the deceased. Kottka v. PPG Industries, Inc. 130 Wis. 2d 499, 388 N.W.2d 160 (1986).

895.04 Annotation A person who "feloniously and intentionally" kills his or her spouse is not a surviving spouse for purposes of sub. (2) and is treated as having predeceased the decedent. Stienbarth v. Johannes, 144 Wis. 2d 159, 423 N.W.2d 540 (1988).

895.04 Annotation "Pecuniary injury" under sub. (4) includes the loss of any benefit, including social security disability benefits, that a plaintiff would have received from the decedent. Estate of Holt v. State Farm, 151 Wis. 2d 455, 444 N.W.2d 453 (Ct. App. 1989).

895.04 Annotation This section is inapplicable in medical malpractice actions. There is no cause of action in an adult child for the loss of society and companionship of a parent. Dziadosz v. Zirneski, 177 Wis. 2d 59, 501 N.W.2d 828 (Ct. App. 1993).

895.04 Annotation The damage limitation under sub. (4) is inapplicable to medical malpractice actions in which death resulted. Sub. (2) does not prevent a minor from bringing an action for a loss of companionship when malpractice causes a parent's death, including when the decedent is survived by a spouse. Jelinik v. St. Paul Fire & Casualty Ins. Co. 182 Wis. 2d 1, 512 N.W.2d 764 (1994).

895.04 Annotation Although only one parent was the named insured under an uninsured motorist insurance policy paying benefits for the wrongful death of the parents' child, this section requires payment of the proceeds to both parents. Bruflat v. Prudential Property & Casualty Insurance Co. 2000 WI App 69, 233 Wis. 2d 523, 608 N.W.2d 371, 99-2049.

895.04 Annotation Retroactive increases in the statutory damage limits were unconstitutional. Neiman v. American National Property & Casualty Co. 2000 WI 83, 236 Wis. 2d 411, 613 N.W.2d 160, 99-2554. See also Schultz v. Natwick, 2002 WI 125, 257 Wis. 2d 19, 653 N.W.2d 266, 00-0361.

895.04 Annotation The rule that one who claims subrogation rights, whether under the aegis of either legal or conventional subrogation, is barred from any recovery unless the insured is made whole is applicable in wrongful death actions. Wrongful death plaintiffs are entitled to be made whole for their losses, but not more than whole. To the extent that wrongful death plaintiffs receive a portion of damages for expenses they have not incurred after having been made whole, they have been unjustly enriched. Petta v. ABC Insurance Co. 2005 WI 18, 278 Wis. 2d 251, 692 N.W.2d 639, 03-0610.

895.04 Annotation Sub. (4) does not: 1) nullify the state constitutional right to have a jury assess damages under Art. I, s 5; 2) violate separation of powers principles by blurring the boundaries between judicial and legislative branches; 3) violate constitutional equal protection guarantees; and 4) does not violate substantive due process. Maurin v. Hall, 2004 WI 100, 274 Wis. 2d 28, 682 N.W.2d 866, 00-0072. Partially overruled on other grounds. Bartholomew v. Wisconsin Patients Compensation Fund, 2006 WI 91, 293 Wis. 2d 38, 717 N.W.2d 26, 04-2592.

895.04 Annotation The jury award of noneconomic damages for pre-death claims, namely the claim for the decedent's pre-death pain and suffering, and the jury award for pre-death loss of society and companionship are governed by the cap set forth in the medical malpractice statutes, s. 893.55, and not the wrongful death statute, this section. Bartholomew v. Wisconsin Patients Compensation Fund, 2006 WI 91, 293 Wis. 2d 38, 717 N.W.2d 216, 04-2592.

895.04 Annotation Parents of minor children have separate claims for pre-death and post-death loss of society and companionship, and damages are not capped by the wrongful-death limit. Hegarty v. Beauchaine, 2006 WI App 248, 297 Wis. 2d 70, 727 N.W.2d 857, 04-3252.

895.04 Annotation Under s. 895.01 (1) (o) and sub. (2), a wrongful death claim does not survive the death of the claimant. In a non-medical malpractice wrongful death case, under sub. (2), a new cause of action is available to the next claimant in the statutory hierarchy. In a medical malpractice wrongful death case, eligible claimants under s. 655.007 are not subject to a statutory hierarchy like claimants under sub. (2). However, in a medical malpractice wrongful death case, adult children of the deceased are not listed as eligible claimants and are therefore not eligible because of the exclusivity of s. 655.007, as interpreted in Czapinski. Lornson v. Siddiqui, 2007 WI 92, 302 Wis. 2d 519, 735 N.W.2d 55, 05-2315.

895.04 Annotation Because the legislature modified "children" with "minor" in a different subsection of this section of the statute, the only reasonable interpretation of the legislature's unmodified use of the word "children" in sub. (4) is that the term includes both adult and minor children. Pierce v. American Family Mutual Insurance Company, 2007 WI App 152, 303 Wis. 2d 726, 736 N.W.2d 247, 06-1773.

895.04 Annotation This section does not provide for the recovery of lost inheritance by a party on behalf of a class of heirs. Despite the use of the plural "lineal heirs," the statute clearly contemplates that each relative will, in turn, have the right to bring an action for wrongful death. The use of the plural "heirs" encompasses exactly the situation when two or more heirs in the same tier of succession in the statutory hierarchy bring a wrongful death action together. Estate of Lamers v. American Hardware Mutual Insurance Co. 2008 WI App 165, 314 Wis. 2d 731, 761 N.W.2d 38, 07-2793.

895.04 Annotation A surviving spouse cannot disclaim a wrongful death claim under s. 854.13 so as to pass ownership of that claim to the deceased's lineal heirs. Bowen v. American Family Insurance Company, 2012 WI App 29, 340 Wis. 2d 232, 811 N.W.2d 887, 11-0185.

895.04 Annotation Sub. (4) does not expand the class of claimants who may recover loss of society and companionship damages beyond those who may recover for wrongful death under subs. (1) and (2). Sub. (4) limits the availability of loss of society and companionship damages to certain persons within the class of claimants entitled to bring wrongful death actions. Bowen v. American Family Insurance Company, 2012 WI App 29, 340 Wis. 2d 232, 811 N.W.2d 887, 11-0185.

895.04 Annotation The cause of action authorized under s. 895.03 applies only to deaths caused in Wisconsin. However, Wisconsin courts must allow plaintiffs to sue under another interested state's law when no Wisconsin law provides for the action and Wisconsin has no public policy against recovery. When there is no cause of action under s. 895.03 and another state's wrongful death statute applies, the terms and limitations in s. 895.04 do not apply. Waranka v. Wadena Insurance Company, 2013 WI App 56, 348 Wis. 2d 111, 832 N.W.2d 133, 12-0320.

895.04 Annotation There may not be separate recovery for both an estate and its beneficiaries. Bell v. City of Milwaukee, 746 F.2d 1205 (1984).

895.04 Annotation Expanding and limiting damages for pecuniary injury due to wrongful death. Schoone, 1972 WBB No. 4.

895.04 Annotation Cause of action by parents sustained for loss of society and companionship of child tortiously injured. 1976 WLR 641.



895.043 Punitive damages.

895.043  Punitive damages.

895.043(1)(1)  Definitions. In this section:

895.043(1)(a) (a) "Defendant" means the party against whom punitive damages are sought.

895.043(1)(b) (b) "Double damages" means those court awards made under a statute providing for twice, 2 times or double the amount of damages suffered by the injured party.

895.043(1)(c) (c) "Plaintiff" means the party seeking to recover punitive damages.

895.043(1)(d) (d) "Treble damages" means those court awards made under a statute providing for 3 times or treble the amount of damages suffered by the injured party.

895.043(2) (2) Scope. This section does not apply to awards of double damages or treble damages, or to the award of exemplary damages under ss. 46.90 (9) (a) and (b), 51.30 (9), 51.61 (7), 55.043 (9m) (a) and (b), 103.96 (2), 134.93 (5), 146.84 (1) (b) and (bm), 153.76, 252.14 (4), 252.15 (8) (a), 610.70 (7) (b), 943.245 (2) and (3) and 943.51 (2) and (3).

895.043(3) (3) Standard of conduct. The plaintiff may receive punitive damages if evidence is submitted showing that the defendant acted maliciously toward the plaintiff or in an intentional disregard of the rights of the plaintiff.

895.043(4) (4) Procedure. If the plaintiff establishes a prima facie case for the allowance of punitive damages:

895.043(4)(a) (a) The plaintiff may introduce evidence of the wealth of a defendant; and

895.043(4)(b) (b) The judge shall submit to the jury a special verdict as to punitive damages or, if the case is tried to the court, the judge shall issue a special verdict as to punitive damages.

895.043(5) (5) Application of joint and several liability. The rule of joint and several liability does not apply to punitive damages.

895.043(6) (6) Limitation on damages. Punitive damages received by the plaintiff may not exceed twice the amount of any compensatory damages recovered by the plaintiff or $200,000, whichever is greater. This subsection does not apply to a plaintiff seeking punitive damages from a defendant whose actions under sub. (3) included the operation of a vehicle, including a motor vehicle as defined under s. 340.01 (35), a snowmobile as defined under s. 340.01 (58a), an all-terrain vehicle as defined under s. 340.01 (2g), a utility terrain vehicle as defined under s. 23.33 (1) (ng), and a boat as defined under s. 30.50 (2), while under the influence of an intoxicant to a degree that rendered the defendant incapable of safe operation of the vehicle. In this subsection, "intoxicant" has the meaning given in s. 30.50 (4e).

895.043 History History: 1995 a. 17; 1997 a. 71; 1999 a. 79; 2005 a. 155 s. 71; Stats. 2005 s. 895.043; 2005 a. 388 s. 216; 2009 a. 274; 2011 a. 2, 208; s. 35.17 correction in (6).

895.043 Annotation Punitive damages may be awarded in products liability cases. Judicial controls over punitive damage awards are established. Wangen v. Ford Motor Co. 97 Wis. 2d 260, 294 N.W.2d 437 (1980).

895.043 Annotation Guidelines for submission of punitive damages issues to the jury in a products liability case are discussed. Walter v. Cessna Aircraft Co. 121 Wis. 2d 221, 358 N.W.2d 816 (Ct. App. 1984).

895.043 Annotation In awarding punitive damages, the factors to be considered are: 1) the grievousness of the wrongdoer's acts; 2) the degree of malicious intent; 3) the potential damage that might have been caused by the acts; and 4) the defendant's ability to pay. An award is excessive if it inflicts a punishment or burden that is disproportionate to the wrongdoing. That a judge provided a means for the defendant to avoid paying the punitive damages awarded did not render the award invalid. Gianoli v. Pfleiderer, 209 Wis. 2d 509, 563 N.W.2d 562 (Ct. App. 1997), 95-2867.

895.043 Annotation Nominal damages may support a punitive damage award in an action for intentional trespass. A grossly excessive punishment violates due process. Whether punitive damages violate due process depends on: 1) the reprehensibility of the conduct; 2) the disparity between the harm suffered and the punitive damages awarded; and 3) the difference between the award and other civil or criminal penalties authorized or imposed. Jacque v. Steenberg Homes, 209 Wis. 2d 605, 563 N.W.2d 154 (1997), 95-1028.

895.043 Annotation A circuit court entering default judgment on a punitive damages claim must make inquiry beyond the complaint to determine the merits of the claim and the amount to be awarded. Apex Electronics Corp. v. Gee, 217 Wis. 2d 378, 571 N.W.2d 23 (1998), 97-0353.

895.043 Annotation The requirement under sub. (3) that the defendant act "in an intentional disregard of the rights of the plaintiff" necessitates that the defendant act with a purpose to disregard the plaintiff's rights or be aware that his or her conduct is substantially certain to result in the plaintiff's rights being disregarded. The act or course of conduct must be deliberate and must actually disregard the rights of the plaintiff, whether it be a right to safety, health or life, a property right, or some other right. There is no requirement of intent to injure or cause harm. Wischer v. Mitsubishi Heavy Industries America, Inc. 2005 WI 26, 279 Wis. 2d 6, 694 N.W.2d 320, 01-0724.

895.043 Annotation A defendant's conduct giving rise to punitive damages need not be directed at the specific plaintiff seeking punitive damages in order to recover under the statute. Wischer v. Mitsubishi Heavy Industries America, Inc. 2005 WI 26, 279 Wis. 2d 6, 694 N.W.2d 320, 01-0724.

895.043 Annotation Sub. (3) requires evidence of either malicious conduct or intentional disregard of the rights of the plaintiff, not both. Henrikson v. Strapon, 2008 WI App 145, 314 Wis. 2d 225, 758 N.W.2d 205, 07-2621.

895.043 Annotation Sub. (3) sets the bar for the kind of evidence required to support a punitive damage award and does not expand the category of cases where punitive damages may be awarded. In cases in which punitive damages are barred in the first instance, the standard for conduct under sub. (3) does not come into play. Groshek v. Trewin, 2010 WI 51, 325 Wis. 2d 250, 784 N.W.2d 163, 08-0787.

895.043 Annotation The due process clause does not permit a jury to base an award of punitive damages in part upon its desire to punish the defendant for harming persons who are not before the court. However, evidence of actual harm to nonparties can help to show that the conduct that harmed the plaintiff also posed a substantial risk to the general public, and so was particularly reprehensible. The due process clause requires state courts to provide assurance that juries are seeking simply to determine reprehensibility and not also to punish for harm caused to strangers. Philip Morris USA v. Williams, 784 U.S. 631, 127 S. Ct. 1057, 166 L. Ed. 2d 940 (2007).

895.043 Annotation The availability of punitive damages depends on the character of the particular conduct committed rather than on the theory of liability propounded by the plaintiff. The recovery of punitive damages requires that something must be shown over and above the mere breach of duty for which compensatory damages can be given. Unified Catholic Schools of Beaver Dam Education Association v. Universal Card Services Corp. 34 F. Supp. 2d 714, (1999).

895.043 Annotation The Future of Punitive Damages. SPECIAL ISSUE: 1998 WLR No. 1.



895.044 Damages for maintaining certain claims and counterclaims.

895.044  Damages for maintaining certain claims and counterclaims.

895.044(1)(1) A party or a party's attorney may be liable for costs and fees under this section for commencing, using, or continuing an action, special proceeding, counterclaim, defense, cross complaint, or appeal to which any of the following applies:

895.044(1)(a) (a) The action, special proceeding, counterclaim, defense, cross complaint, or appeal was commenced, used, or continued in bad faith, solely for purposes of harassing or maliciously injuring another.

895.044(1)(b) (b) The party or the party's attorney knew, or should have known, that the action, special proceeding, counterclaim, defense, cross complaint, or appeal was without any reasonable basis in law or equity and could not be supported by a good faith argument for an extension, modification, or reversal of existing law.

895.044(2) (2) Upon either party's motion made at any time during the proceeding or upon judgment, if a court finds, upon clear and convincing evidence, that sub. (1) (a) or (b) applies to an action or special proceeding commenced or continued by a plaintiff or a counterclaim, defense, or cross complaint commenced, used, or continued by a defendant, the court:

895.044(2)(a) (a) May, if the party served with the motion withdraws, or appropriately corrects, the action, special proceeding, counterclaim, defense, or cross complaint within 21 days after service of the motion, or within such other period as the court may prescribe, award to the party making the motion, as damages, the actual costs incurred by the party as a result of the action, special proceeding, counterclaim, defense, or cross complaint, including the actual reasonable attorney fees the party incurred, including fees incurred in any dispute over the application of this section. In determining whether to award, and the appropriate amount of, damages under this paragraph, the court shall take into consideration the timely withdrawal or correction made by the party served with the motion.

895.044(2)(b) (b) Shall, if a withdrawal or correction under par. (a) is not timely made, award to the party making the motion, as damages, the actual costs incurred by the party as a result of the action, special proceeding, counterclaim, defense, or cross complaint, including the actual reasonable attorney fees the party incurred, including fees incurred in any dispute over the application of this section.

895.044(3) (3) If a party makes a motion under sub. (2), a copy of that motion and a notice of the date of the hearing on that motion shall be served on any party who is not represented by counsel only by personal service or by sending the motion to the party by registered mail.

895.044(4) (4) If an award under this section is affirmed upon appeal, the appellate court shall, upon completion of the appeal, remand the action to the trial court to award damages to compensate the successful party for the actual reasonable attorney fees the party incurred in the appeal.

895.044(5) (5) If the appellate court finds that sub. (1) (a) or (b) applies to an appeal, the appellate court shall, upon completion of the appeal, remand the action to the trial court to award damages to compensate the successful party for all the actual reasonable attorney fees the party incurred in the appeal. An appeal is subject to this subsection in its entirety if any element necessary to succeed on the appeal is supported solely by an argument that is described under sub. (1) (a) or (b).

895.044(6) (6) The costs and fees awarded under subs. (2), (4), and (5) may be assessed fully against the party bringing the action, special proceeding, cross complaint, defense, counterclaim, or appeal or the attorney representing the party, or both, jointly and severally, or may be assessed so that the party and the attorney each pay a portion of the costs and fees.

895.044(7) (7) This section does not apply to criminal actions or civil forfeiture actions. Subsection (5) does not apply to appeals under s. 809.107, 809.30, or 974.05 or to appeals of criminal or civil forfeiture actions.

895.044 History History: 2011 a. 2.



895.045 Contributory negligence.

895.045  Contributory negligence.

895.045(1) (1)  Comparative negligence. Contributory negligence does not bar recovery in an action by any person or the person's legal representative to recover damages for negligence resulting in death or in injury to person or property, if that negligence was not greater than the negligence of the person against whom recovery is sought, but any damages allowed shall be diminished in the proportion to the amount of negligence attributed to the person recovering. The negligence of the plaintiff shall be measured separately against the negligence of each person found to be causally negligent. The liability of each person found to be causally negligent whose percentage of causal negligence is less than 51% is limited to the percentage of the total causal negligence attributed to that person. A person found to be causally negligent whose percentage of causal negligence is 51% or more shall be jointly and severally liable for the damages allowed.

895.045(2) (2) Concerted action. Notwithstanding sub. (1), if 2 or more parties act in accordance with a common scheme or plan, those parties are jointly and severally liable for all damages resulting from that action, except as provided in s. 895.043 (5).

895.045(3) (3) Product liability.

895.045(3)(a)(a) In an action by any person to recover damages for injuries caused by a defective product based on a claim of strict liability, the fact finder shall first determine if the injured party has the right to recover damages. To do so, the fact finder shall determine what percentage of the total causal responsibility for the injury resulted from the contributory negligence of the injured person, what percentage resulted from the defective condition of the product, and what percentage resulted from the contributory negligence of any other person.

895.045(3)(b) (b) If the injured party's percentage of total causal responsibility for the injury is greater than the percentage resulting from the defective condition of the product, the injured party may not, based on the defect in the product, recover damages from the manufacturer, distributor, seller, or any other person responsible for placing the product in the stream of commerce.

895.045(3)(c) (c) If the injured party's percentage of total causal responsibility for the injury is equal to or less than the percentage resulting from the defective condition of the product, the injured party may recover but the damages recovered by the injured party shall be diminished by the percentage attributed to that injured party.

895.045(3)(d) (d) If multiple defendants are alleged to be responsible for the defective condition of the product, and the injured party is not barred from recovery under par. (b), the fact finder shall determine the percentage of causal responsibility of each product defendant for the defective condition of the product. The judge shall then multiply that percentage of causal responsibility of each product defendant for the defective condition of the product by the percentage of causal responsibility for the injury to the person attributed to the defective product. The result of that multiplication is the individual product defendant's percentage of responsibility for the damages to the injured party. A product defendant whose responsibility for the damages to the injured party is 51 percent or more of the total responsibility for the damages to the injured party is jointly and severally liable for all of the damages to the injured party. The responsibility of a product defendant whose responsibility for the damages to the injured party is less than 51 percent of the total responsibility for the damages to the injured party is limited to that product defendant's percentage of responsibility for the damages to the injured party.

895.045(3)(e) (e) If the injured party is not barred from recovery under par. (b), the fact that the injured party's causal responsibility for the injury is greater than an individual product defendant's responsibility for the damages to the injured party does not bar the injured party from recovering from that individual product defendant.

895.045(3)(f) (f) This subsection does not apply to actions based on negligence or a breach of warranty.

895.045 History History: 1971 c. 47; 1993 a. 486; 1995 a. 17; 2005 a. 155; 2011 a. 2.

895.045 Cross-reference Cross-reference: See s. 891.44 for conclusive presumption that child under 7 cannot be guilty of contributory negligence.

895.045 Annotation Ordinary negligence can be compared with negligence founded upon the safe-place statute, and in making the comparison, a violation of the statute is not to be considered necessarily as contributing more than the common-law contributory negligence. It is not prejudicial error to not call attention to the different standards of care in a safe-place case when appropriate jury instructions are used. Lovesee v. Allied Development Corp. 45 Wis. 2d 340, 173 N.W.2d 196 (1970).

895.045 Annotation Adopting the doctrine of pure comparative negligence is a legislative matter. Vincent v. Pabst Brewing Co. 47 Wis. 2d 120, 177 N.W.2d 513 (1970).

895.045 Annotation There is no distinction between active and passive negligence as to responsibility for injury or full indemnity to a tortfeasor whose negligence was passive. Pachowitz v. Milwaukee & Suburban Transport Corp. 56 Wis. 2d 383, 202 N.W.2d 268 (1972).

895.045 Annotation For the purpose of applying the comparative negligence statute, both the causes of action for medical expenses and loss of consortium are derivative. The causal negligence of the injured spouse bars or limits the recovery of the claiming spouse pursuant to the terms of the statute. White v. Lunder, 66 Wis. 2d 563, 225 N.W.2d 442 (1975).

895.045 Annotation The contributory negligence of the plaintiff-spectator in viewing an auto race was not greater than defendants' negligence as a matter of law when the plaintiff did not realize that watching from a curve would be more dangerous than sitting in the grandstand, was not aware that tires would fly into the spectator area, there was no warning of potential dangers, and she was watching the race closely immediately prior to the accident. Kaiser v. Cook, 67 Wis. 2d 460, 227 N.W.2d 50 (1975).

895.045 Annotation The trial court's denial of a motion by 2 employee-defendants to direct the jury to consider the employer's negligence in its special verdict, even though the employer's liability extended only to workers compensation, was an error. Connar v. West Shore Equipment, 68 Wis. 2d 42, 227 N.W.2d 660 (1975).

895.045 Annotation The trial court's instruction to the jury not to compute all of the damages the plaintiff suffered, but only that portion caused by the defendant's negligence, was erroneous. This section requires the jury to find 100% of the plaintiff's damages, which are then reduced by the amount of contributory negligence. Nimmer v. Purtell, 69 Wis. 2d 21, 230 N.W.2d 258 (1975).

895.045 Annotation Conduct constituting implied or tacit assumption of risk is not a bar to an action for negligence. Polsky v. Levine, 73 Wis. 2d 547, 263 N.W.2d 204 (1976).

895.045 Annotation A minor injured during employment cannot be charged with contributory negligence when the employment is in violation of child labor laws. Tisdale v. Hasslinger, 79 Wis. 2d 194, 255 N.W.2d 314 (1977).

895.045 Annotation When the court granted judgment notwithstanding the verdict regarding 2 of several defendants found causally negligent, and the percentage of negligence reallocated affected damages but not liability, the plaintiffs should have been given the option of a proportional reduction of the judgment or a new trial. Chart v. General Motors Corp. 80 Wis. 2d 91, 258 N.W.2d 680 (1977).

895.045 Annotation If a court can find as matter of law that a party is causally negligent, contrary to the jury's answer, and the jury attributes some degree of comparative negligence to that party, the court should change the causal negligence answer and permit the jury's comparison to stand. Ollinger v. Grall, 80 Wis. 2d 213, 258 N.W.2d 693 (1977).

895.045 Annotation When blowing snow obstructed a driver's vision, but the driver did not reduce speed, and a parked truck on the highway "loomed up" out of the snow, the driver was causally negligent as matter of law. Nelson v. Travelers Ins. Co. 80 Wis. 2d 272, 259 N.W.2d 48 (1977).

895.045 Annotation The "emergency doctrine" relieves a person for liability for his actions when that person is faced with a sudden emergency he or she did not create. The "rescue rule" applies even though the action of the rescuer is deliberate and taken after some planning and consideration. Rescuers will not be absolved of all negligence if their actions are unreasonable under the circumstances. Cords v. Anderson, 80 Wis. 2d 525, 259 N.W.2d 672 (1977).

895.045 Annotation The negligence of a tortfeasor dismissed from a lawsuit on summary judgment as being less or equally negligent as the plaintiff can be considered by the jury in apportioning the total causal negligence of the remaining parties. Gross v. Midwest Speedways, Inc. 81 Wis. 2d 129, 260 N.W.2d 36 (1977).

895.045 Annotation Negligence per se arising out of a breach of a safety statute may be compared with common law negligence. Locicero v. Interpace Corp. 83 Wis. 2d 876, 266 N.W.2d 423 (1978).

895.045 Annotation Contributory negligence, if proved, is a defense in a strict liability case. Austin v. Ford Motor Co., 86 Wis. 2d 628, 273 N.W.2d 233 (1979).

895.045 Annotation In a safe place case, comparative negligence instructions need not direct the jury to consider the defendant's higher duty of care. Brons v. Bischoff, 89 Wis. 2d 80, 277 N.W.2d 854 (1979).

895.045 Annotation A motorist injured while fleeing the police was, as matter of law, more negligent than the pursuing officer. Brunette v. Employers Mutual Liability Insurance Co. 107 Wis. 2d 361, 320 N.W.2d 43 (Ct. App. 1982).

895.045 Annotation Failure to give the jury an emergency instruction was reversible error, despite the plaintiff's violation of several safety statutes. When an emergency instruction is appropriate is discussed. Westfall v. Kottke, 110 Wis. 2d 86, 328 N.W.2d 481 (1983).

895.045 Annotation "Seat belt negligence" and "passive negligence" are distinguished. Jury instructions regarding seat belts are recommended. A method for apportioning damages in seat belt negligence cases is adopted. Foley v. City of West Allis, 113 Wis. 2d 475, 335 N.W.2d 824 (1983).

895.045 Annotation A bus driver who told an 11-year-old that he could not ride the school bus the next day, but did not inform either the school or the child's parents, was properly found 93% liable for injuries sustained by the boy while riding his bicycle to school the next day. Toeller v. Mutual Service Casualty Insurance Co. 115 Wis. 2d 631, 340 N.W.2d 923 (Ct. App. 1983).

895.045 Annotation Recovery under s.895.04 (7) is barred by this section if a decedent's negligence was greater than any individual tortfeasor's. Delvaux v. Vanden Langenberg, 130 Wis. 2d 464, 387 N.W.2d 751 (1986).

895.045 Annotation A negligent tortfeasor has the right to indemnity from an intentional joint tortfeasor. A Pierringer release of the intentional tortfeasor absolved the negligent tortfeasor. Fleming v. Threshermen's Mutual Insurance Co. 131 Wis. 2d 123, 388 N.W.2d 908 (1986).

895.045 Annotation Punitive damages may not be recovered when actual damages are unavailable due to this section. Tucker v. Marcus, 142 Wis. 2d 425, 418 N.W.2d 818 (1988).

895.045 Annotation This section is inapplicable to the equitable resolution of a subrogation dispute. Ives v. Coopertools, 197 Wis. 2d 938, 541 N.W.2d 247 (Ct. App. 1995).

895.045 Annotation Retroactive application of the 1995 amendment of this section was unconstitutional. Matthies v. Positive Safety Manufacturing Co. 2001 WI 82, 244 Wis. 2d 720, 628 N.W.2d 842, 99-0431.

895.045 Annotation The 1995 amendment of sub. (1) does not apply to strict product liability actions. Fuchsgruber v. Custom Accessories, Inc. 2001 WI 81, 244 Wis. 2d 758, 628 N.W.2d 833, 98-2419.

895.045 Annotation Only a tortfeasor found to be 51% or more causally negligent may be jointly and severally liable for a plaintiff's total damages. That a plaintiff has no negligence does not alter that rule. Thomas v. Bickler, 2002 WI App 268, 258 Wis. 2d 304, 654 N.W.2d 248, 01-2006.

895.045 Annotation When the plaintiff's negligence was greater than any injurer's, neither the plaintiff nor the plaintiff's spouse could recover. Spearing v. National Iron Co. 770 F.2d 87 (1985).

895.045 Annotation The Due Process Clause of the 14th Amendment prohibits a state from imposing a grossly excessive punishment on a tortfeasor. The degree of reprehensibility of the conduct, the disparity between the harm or potential harm suffered by the plaintiff and the punitive damage award, and the difference between the remedy and other civil penalties imposed in comparable cases are factors to be considered. The most important factor is the degree of reprehensibility. Strenke v. Hogner, 2005 WI App 194, 287 Wis. 2d 135, 704 N.W.2d 309, 03-2527.

895.045 Annotation When a trial court finds that a small claims plaintiff's actual damages exceed the statutory award limit of $5,000, the court should apply any reduction for comparative negligence to the damages found before applying the statutory limit. Bryhan v. Pink, 2006 WI App 110, 294 Wis. 2d 347, 718 N.W.2d 112, 05-1030.

895.045 Annotation Sub. (2) is a codification of the common-law rule on concerted-action liability discussed and not a new cause of action. Concerted-action liability attaches when 2 or more persons commit a tortious act in concert. Even if an agreement exists, if that agreement does not directly relate to the tortious conduct that caused the injury, the agreement is insufficient to satisfy the agreement required for concerted action. A plan among 3 people to purchase alcohol for an underage drinker who later caused injury driving while intoxicated did not constitute a concerted action when the common plan to purchase alcohol was not also a common scheme or plan to engage in the act of driving that caused the injury. Richards v. Badger Mutual Insurance, 2006 WI App 255, 297 Wis. 2d 699, 727 N.W.2d 69, 05-2796.

895.045 Annotation Sub. (2) applies only after a judge or jury has determined, under applicable substantive law, that more than one tortfeasor is liable in some measure to the plaintiff. Sub. (2) plays no role in determining whether a given defendant may be held liable to the plaintiff. Danks v. Stock Building Supply, Inc. 2007 WI App 8, 298 Wis. 2d 348, 727 N.W.2d 846, 05-2679.

895.045 Annotation Sub. (2) is the codification of the common law concerted action theory of liability. There are 3 factual predicates necessary to proving concerted action: 1) there must be an explicit or tacit agreement among the parties to act in accordance with a mutually agreed upon scheme or plan; parallel action, without more, is insufficient to show a common scheme or plan; 2) there must be mutual acts committed in furtherance of that common scheme or plan that are tortious acts; and 3) the tortious acts that are undertaken to accomplish the common scheme or plan must be the acts that result in damages. Richards v. Badger Mutual Insurance, 2008 WI 52, 309 Wis. 2d 541, 749 N.W.2d 581, 05-2796.

895.045 Annotation Proportioning comparative negligence — problems of theory and special verdict formulation. Aiken, 53 MLR 293.

895.045 Annotation From defect to cause to comparative fault — Rethinking some product liability concepts. Twerski, 60 MLR 297.

895.045 Annotation The problem of the insolvent contributor. Myse, 60 MLR 891.

895.045 Annotation Punitive damage recovery in products liability cases. Ghiardi and Kircher, 65 MLR 1 (1981).

895.045 Annotation The concepts of "defective condition" and "unreasonably dangerous" in products liability law. Swartz, 66 MLR 280 (1983).

895.045 Annotation Seat belt negligence: The ambivalent Wisconsin rules. McChrystal. 68 MLR 539 (1985).

895.045 Annotation Second collision law — Wisconsin. Ghiardi. 69 MLR 1 (1985).

895.045 Annotation Comparative Negligence in Wisconsin. Horowitz, WBB Jan. 1981.

895.045 Annotation Plaintiff's failure to wear a safety belt. Towers, WBB July, 1985.

895.045 Annotation Strict products liability in Wisconsin. 1977 WLR 227.

895.045 Annotation Wisconsin's Modified, Modified Comparative Negligence Law. Kircher. Wis. Law. Feb. 1996.

895.045 Annotation Enforceable Exculpatory Agreements. Pendleton. Wis. Law. Nov. 1997.

895.045 Annotation Wisconsin's Comparative Negligence Statute: Applying It to Products Liability Cases Brought under a Strict Liability Theory. Pless. Wis. Law. Aug. 1998.



895.046 Remedies against manufacturers, distributors, sellers, and promoters of products.

895.046  Remedies against manufacturers, distributors, sellers, and promoters of products.

895.046(1g) (1g)  Legislative findings and intent. The legislature finds that it is in the public interest to clarify product liability law, generally, and the application of the risk contribution theory of liability first announced by the Wisconsin Supreme Court in Collins v. Eli Lilly Company, 116 Wis. 2d 166 (1984), specifically, in order to return tort law to its historical, common law roots. This return both protects the rights of citizens to pursue legitimate and timely claims of injury resulting from defective products, and assures that businesses may conduct activities in this state without fear of being sued for indefinite claims of harm from products which businesses may never have manufactured, distributed, sold, or promoted, or which were made and sold decades ago. The legislature finds that the application of risk contribution to former white lead carbonate manufacturers in Thomas v. Mallet, 285 Wis. 2d 236 (2005), was an improperly expansive application of the risk contribution theory of liability announced in Collins, and that application raised substantial questions of deprivation of due process, equal protection, and right to jury trial under the federal and Wisconsin constitutions. The legislature finds that this section protects the right to a remedy found in article I, section 9, of the Wisconsin Constitution, by preserving the narrow and limited application of the risk contribution theory of liability announced in Collins.

895.046(1r) (1r) Definitions. In this section:

895.046(1r)(a) (a) "Claimant" means a person seeking damages or other relief for injury or harm to a person or property caused by or arising from a product, or a person on whose behalf a claim for such damages or other relief is asserted.

895.046(1r)(b) (b) "Relevant production period" means the time period during which the specific product that allegedly caused a claimant's injury or harm was manufactured, distributed, sold, or promoted.

895.046(2) (2) Applicability. This section applies to all actions in law or equity, whenever filed or accrued, in which a claimant alleges that the manufacturer, distributor, seller, or promoter of a product is liable for an injury or harm to a person or property, including actions based on allegations that the design, manufacture, distribution, sale, or promotion of, or instructions or warnings about, a product caused or contributed to a personal injury or harm to a person or property, a private nuisance, or a public nuisance, and to all related or independent claims, including unjust enrichment, restitution, or indemnification.

895.046(3) (3) Remedy with specific product identification. Except as provided in sub. (4), the manufacturer, distributor, seller, or promoter of a product may be held liable in an action under sub. (2) only if the claimant proves, in addition to any other elements required to prove his or her claim, that the manufacturer, distributor, seller, or promoter of a product manufactured, distributed, sold, or promoted the specific product alleged to have caused the claimant's injury or harm.

895.046(4) (4) Remedy without specific product identification. Subject to sub. (5), if a claimant cannot meet the burden of proof under sub. (3), the manufacturer, distributor, seller, or promoter of a product may be held liable for an action under sub. (2) only if all of the following apply:

895.046(4)(a) (a) The claimant proves all of the following:

895.046(4)(a)1. 1. That no other lawful process exists for the claimant to seek any redress from any other person for the injury or harm.

895.046(4)(a)2. 2. That the claimant has suffered an injury or harm that can be caused only by a manufactured product chemically and physically identical to the specific product that allegedly caused the claimant's injury or harm.

895.046(4)(a)3. 3. That the manufacturer, distributor, seller, or promoter of a product manufactured, distributed, sold, or promoted a complete integrated product, in the form used by the claimant or to which the claimant was exposed, and that meets all of the following criteria:

895.046(4)(a)3.a. a. Is chemically and physically identical to the specific product that allegedly caused the claimant's injury or harm.

895.046(4)(a)3.b. b. Was manufactured, distributed, sold, or promoted in the geographic market where the injury or harm is alleged to have occurred during the time period in which the specific product that allegedly caused the claimant's injury or harm was manufactured, distributed, sold, or promoted.

895.046(4)(a)3.c. c. Was distributed or sold without labeling or any distinctive characteristic that identified the manufacturer, distributor, seller, or promoter.

895.046(4)(b) (b) The action names, as defendants, those manufacturers of a product who collectively manufactured at least 80 percent of all products sold in this state during the relevant production period by all manufacturers of the product in existence during the relevant production period that are chemically identical to the specific product that allegedly caused the claimant's injury or harm.

895.046(5) (5) Limitation on liability. No manufacturer, distributor, seller, or promoter of a product is liable under sub. (4) if more than 25 years have passed between the date that the manufacturer, distributor, seller, or promoter of a product last manufactured, distributed, sold, or promoted the specific product chemically identical to the specific product that allegedly caused the claimant's injury and the date that the claimant's cause of action accrued.

895.046(6) (6) Apportionment of liability. If more than one manufacturer, distributor, seller, or promoter of a product is found liable for the claimant's injury or harm under subs. (4) and (5), the court shall apportion liability among those manufacturers, distributors, sellers, and promoters, but that liability shall be several and not joint.

895.046 History History: 2011 a. 2; 2013 a. 20.

895.046 Annotation Wisconsin Is Open for Business or Business Just as Usual? The Practical Effects and Implications of 2011 Wisconsin Act 2. Irgens. 2012 WLR 1245.



895.047 Product liability.

895.047  Product liability.

895.047(1)(1)  Liability of manufacturer. In an action for damages caused by a manufactured product based on a claim of strict liability, a manufacturer is liable to a claimant if the claimant establishes all of the following by a preponderance of the evidence:

895.047(1)(a) (a) That the product is defective because it contains a manufacturing defect, is defective in design, or is defective because of inadequate instructions or warnings. A product contains a manufacturing defect if the product departs from its intended design even though all possible care was exercised in the manufacture of the product. A product is defective in design if the foreseeable risks of harm posed by the product could have been reduced or avoided by the adoption of a reasonable alternative design by the manufacturer and the omission of the alternative design renders the product not reasonably safe. A product is defective because of inadequate instructions or warnings only if the foreseeable risks of harm posed by the product could have been reduced or avoided by the provision of reasonable instructions or warnings by the manufacturer and the omission of the instructions or warnings renders the product not reasonably safe.

895.047(1)(b) (b) That the defective condition rendered the product unreasonably dangerous to persons or property.

895.047(1)(c) (c) That the defective condition existed at the time the product left the control of the manufacturer.

895.047(1)(d) (d) That the product reached the user or consumer without substantial change in the condition in which it was sold.

895.047(1)(e) (e) That the defective condition was a cause of the claimant's damages.

895.047(2) (2) Liability of seller or distributor.

895.047(2)(a)(a) A seller or distributor of a product is not liable based on a claim of strict liability to a claimant unless the manufacturer would be liable under sub. (1) and any of the following applies:

895.047(2)(a)1. 1. The claimant proves by a preponderance of the evidence that the seller or distributor has contractually assumed one of the manufacturer's duties to manufacture, design, or provide warnings or instructions with respect to the product.

895.047(2)(a)2. 2. The claimant proves by a preponderance of the evidence that neither the manufacturer nor its insurer is subject to service of process within this state.

895.047(2)(a)3. 3. A court determines that the claimant would be unable to enforce a judgment against the manufacturer or its insurer.

895.047(2)(b) (b) The court shall dismiss a product seller or distributor as a defendant based on par. (a) 2. if the manufacturer or its insurer submits itself to the jurisdiction of the court in which the suit is pending.

895.047(3) (3) Defenses.

895.047(3)(a)(a) If the defendant proves by clear and convincing evidence that at the time of the injury the claimant was under the influence of any controlled substance or controlled substance analog to the extent prohibited under s. 346.63 (1) (a), or had an alcohol concentration, as defined in s. 340.01 (1v), of 0.08 or more, there shall be a rebuttable presumption that the claimant's intoxication or drug use was the cause of his or her injury.

895.047(3)(b) (b) Evidence that the product, at the time of sale, complied in material respects with relevant standards, conditions, or specifications adopted or approved by a federal or state law or agency shall create a rebuttable presumption that the product is not defective.

895.047(3)(c) (c) The damages for which a manufacturer, seller, or distributor would otherwise be liable shall be reduced by the percentage of causal responsibility for the claimant's harm attributable to the claimant's misuse, alteration, or modification of the product.

895.047(3)(d) (d) The court shall dismiss the claimant's action under this section if the damage was caused by an inherent characteristic of the product that would be recognized by an ordinary person with ordinary knowledge common to the community that uses or consumes the product.

895.047(3)(e) (e) A seller or distributor of a product is not liable to a claimant for damages if the seller or distributor receives the product in a sealed container and has no reasonable opportunity to test or inspect the product. This paragraph does not apply if the seller or distributor may be liable under sub. (2) (a) 2. or 3.

895.047(4) (4) Subsequent remedial measures. In an action for damages caused by a manufactured product based on a claim of strict liability, evidence of remedial measures taken subsequent to the sale of the product is not admissible for the purpose of showing a manufacturing defect in the product, a defect in the design of the product, or a need for a warning or instruction. This subsection does not prohibit the admission of such evidence to show a reasonable alternative design that existed at the time when the product was sold.

895.047(5) (5) Time limit. In any action under this section, a defendant is not liable to a claimant for damages if the product alleged to have caused the damage was manufactured 15 years or more before the claim accrues, unless the manufacturer makes a specific representation that the product will last for a period beyond 15 years. This subsection does not apply to an action based on a claim for damages caused by a latent disease.

895.047(6) (6) Inapplicability. This section does not apply to actions based on a claim of negligence or breach of warranty.

895.047 History History: 2011 a. 2.

895.047 Annotation A New Era: Products Liability in Wisconsin. Edwards & Ozlap. Wis. Law. July 2011.

895.047 Annotation Wisconsin Is Open for Business or Business Just as Usual? The Practical Effects and Implications of 2011 Wisconsin Act 2. Irgens. 2012 WLR 1245.



895.048 Recovery by auto or motorboat owner limited.

895.048  Recovery by auto or motorboat owner limited. The owner of a motor vehicle or motorboat which, while being operated by the spouse or minor child of such owner, is damaged as the result of an accident involving another vehicle or boat, may not recover from the owner or operator of such other vehicle or boat for such damages, if the negligence of such spouse or minor child exceeds that of the operator of such other vehicle or boat. In the event that it is judicially determined that a spouse or minor operator of the motor vehicle or motorboat is found to be guilty of less than 50% of the causal negligence involved in an accident, then in that event the owner of the motor vehicle or motorboat involved shall be entitled to recover in accordance with the contributory negligence principles as laid down in s. 895.045. For the purposes of recovery of damages by the owner under s. 895.048, and for this purpose only, the negligence of the spouse or minor operator shall be imputed to the owner.



895.049 Recovery by a person who fails to use protective headgear while operating certain motor vehicles.

895.049  Recovery by a person who fails to use protective headgear while operating certain motor vehicles. Notwithstanding s. 895.045, failure by a person who operates or is a passenger on a utility terrain vehicle, as defined in s. 23.33 (1) (ng), a motorcycle, as defined in s. 340.01 (32), an all-terrain vehicle, as defined in s. 340.01 (2g), or a snowmobile, as defined in s. 340.01 (58a), on or off a highway, to use protective headgear shall not reduce recovery for injuries or damages by the person or the person's legal representative in any civil action. This section does not apply to any person required to wear protective headgear under s. 23.33 (3g) or 347.485 (1).

895.049 History History: 2003 a. 148; 2011 a. 208.

895.049 Annotation When this section applies to prohibit a reduction of damages, it necessarily also precludes a person's failure to wear a helmet from being considered a form of negligence. Hardy v. Hoefferle, 2007 WI App 264, 306 Wis. 2d 513, 743 N.W.2d 843, 06-2861



895.05 Damages in actions for libel.

895.05  Damages in actions for libel.

895.05(1) (1) The proprietor, publisher, editor, writer or reporter upon any newspaper published in this state shall not be liable in any civil action for libel for the publication in such newspaper of a true and fair report of any judicial, legislative or other public official proceeding authorized by law or of any public statement, speech, argument or debate in the course of such proceeding. This section shall not be construed to exempt any such proprietor, publisher, editor, writer or reporter from liability for any libelous matter contained in any headline or headings to any such report, or to libelous remarks or comments added or interpolated in any such report or made and published concerning the same, which remarks or comments were not uttered by the person libeled or spoken concerning the person libeled in the course of such proceeding by some other person.

895.05(2) (2) Before any civil action shall be commenced on account of any libelous publication in any newspaper, magazine or periodical, the libeled person shall first give those alleged to be responsible or liable for the publication a reasonable opportunity to correct the libelous matter. Such opportunity shall be given by notice in writing specifying the article and the statements therein which are claimed to be false and defamatory and a statement of what are claimed to be the true facts. The notice may also state the sources, if any, from which the true facts may be ascertained with definiteness and certainty. The first issue published after the expiration of one week from the receipt of such notice shall be within a reasonable time for correction. To the extent that the true facts are, with reasonable diligence, ascertainable with definiteness and certainty, only a retraction shall constitute a correction; otherwise the publication of the libeled person's statement of the true facts, or so much thereof as shall not be libelous of another, scurrilous, or otherwise improper for publication, published as the libeled person's statement, shall constitute a correction within the meaning of this section. A correction, timely published, without comment, in a position and type as prominent as the alleged libel, shall constitute a defense against the recovery of any damages except actual damages, as well as being competent and material in mitigation of actual damages to the extent the correction published does so mitigate them.

895.05 History History: 1993 a. 486.

895.05 Annotation One who contributes a nondefamatory photograph of the plaintiff to a newspaper to accompany a defamatory article is not liable absent knowledge or control of the article. Westby v. Madison Newspapers, Inc. 81 Wis. 2d 1, 259 N.W.2d 691 (1977).

895.05 Annotation A newscaster did not act with knowledge of falsity or with reckless disregard for the truth by broadcasting that the plaintiff had been charged with a crime when the newscaster was told by a deputy sheriff that charges would be filed. Prahl v. Brosamle, 98 Wis. 2d 130, 295 N.W.2d 768 (Ct. App. 1980).

895.05 Annotation A contract printer had no reason to know of libel and was entitled to summary judgment. Maynard v. Port Publications, Inc. 98 Wis. 2d 555, 297 N.W.2d 500 (1980).

895.05 Annotation Sub. (2) applies to non-media defendants, but relates only to libelous publications in print media, not broadcast media. Hucko v. Jos. Schlitz Brewing Co. 100 Wis. 2d 372, 302 N.W.2d 68 (Ct. App. 1981).

895.05 Annotation The trial court properly dismissed a defamation claim based on a letter by a medical director charging that a foundation conducted a sham nonprofit operation since the director established the defense of truth. Fields Foundation, Ltd. v. Christensen, 103 Wis. 2d 465, 309 N.W.2d 125 (Ct. App. 1981).

895.05 Annotation "Public figure" is defined. Constitutional protections of the news media and an individual defamer are discussed. Denny v. Mertz, 106 Wis. 2d 636, 318 N.W.2d 141 (1982).

895.05 Annotation A former legislator who had gained notoriety within the district while in office and who was allegedly defamed in a radio broadcast within the district was a "public figure" for purposes of a defamation action. Lewis v. Coursolle Broadcasting, 127 Wis. 2d 105, 377 N.W.2d 166 (1985).

895.05 Annotation A computer bulletin board is not a periodical and not subject to sub. (2). It's In the Cards, Inc. v. Fuschetto, 193 Wis. 2d 429, 535 N.W.2d 11 (Ct. App. 1995).

895.05 Annotation If a defamation plaintiff is a public figure, there must be proof of actual malice. The deliberate choice of one interpretation of a number of possible interpretations does not create a jury issue of actual malice. The selective destruction by a defendant of materials likely to be relevant to defamation litigation allows an inference that the materials would have provided evidence of actual malice, but the inference is of little weight when uncontroverted testimony makes the malice assertion a remote possibility. Torgerson v. Journal/Sentinel, Inc. 210 Wis. 2d 524, 563 N.W.2d 472 (1997), 95-1098.

895.05 Annotation For purposes of libel law, a "public figure" who must prove malice includes a person who by being drawn into or interjecting himself or herself into a public controversy becomes a public figure for a limited purpose because of involvement in the particular controversy. "Public figure" status can be created without purposeful or voluntary conduct by the individual involved. Erdmann v. SF Broadcasting of Green Bay, Inc. 229 Wis. 2d 156, 599 N.W.2d 1 (Ct. App. 1999), 98-2660.

895.05 Annotation A "public dispute" is not simply a matter of interest to the public. It must be a real dispute, the outcome of which affects the general public in an appreciable way. Essentially private concerns do not become public controversies because they attract attention; the dispute's ramifications must be felt by persons who are not direct participants. Maguire v. Journal Sentinel, Inc. 2000 WI App 4, 232 Wis. 2d 236, 605 N.W.2d 881, 97-3675.

895.05 Annotation In defamation cases, circuit courts should ordinarily decide a pending motion to dismiss for failure to state a claim before sanctioning a party for refusing to disclose information that would identify otherwise-anonymous members of an organization. Lassa v. Rongstad, 2006 WI 105, 294 Wis. 2d 187, 718 N.W.2d 673, 04-0377.

895.05 AnnotationThe sub. (2) notice requirement applies to only libel in print. Schultz v. Sykes, 2001 WI App 255, 248 Wis. 2d 746, 638 N.W.2d 604, 00-0915.

895.05 Annotation Actual malice requires that an allegedly defamatory statement be made with knowledge that it was false or with reckless disregard of whether it was false or not. Actual malice does not mean bad intent, ill-will, or animus. Repeated publication of a statement after being informed that the statement was false does not constitute actual malice so long as the speaker believes it to be true. Actual malice cannot be inferred from the choice of one rational interpretation of a speech over another. Donohoo v. Action Wisconsin, Inc. 2008 WI 56, 309 Wis. 2d 704, 750 N.W.2d 739, 06-0396.

895.05 Annotation There are two kinds of public figures: public figures for all purposes and public figures for a limited purpose. Like public officials, public figures for all purposes must prove actual malice in all circumstances. Limited purpose public figures, on the other hand, are otherwise private individuals who have a role in a specific public controversy. Limited purpose public figures are required to prove actual malice only when their role in the controversy is "more than trivial or tangential" and the defamation is germane to their participation in the controversy. Biskupic v. Cicero, 2008 WI App 117, 313 Wis. 2d 225, 756 N.W.2d 649, 07-2314.

895.05 Annotation The plaintiff was a public figure for all purposes when he was involved in highly controversial and newsworthy activities while in public office; the publicity and controversy surrounding these events continued well after the term of office ended; the plaintiff remained in the news after leaving office as a result of new developments in the various inquiries into his official conduct; and he had a connection with another public official in the news. Biskupic v. Cicero, 2008 WI App 117, 313 Wis. 2d 225, 756 N.W.2d 649, 07-2314.

895.05 Annotation In general, the destruction of notes allows an inference that the notes would have provided evidence of actual malice. However, this rule is not absolute. In this case, because the plaintiff had not shown any way the destroyed notes might show actual malice, the destruction of the notes did not create a material factual dispute preventing summary judgment. Biskupic v. Cicero, 2008 WI App 117, 313 Wis. 2d 225, 756 N.W.2d 649, 07-2314.

895.05 Annotation Sub. (2) provides that an opportunity to correct libelous matter "shall be given by notice in writing specifying the article and the statements therein which are claimed to be false and defamatory and a statement of what are claimed to be the true facts." The optional provision: "The notice may also state the sources, if any, from which the true facts may be ascertained with definiteness and certainty," does not nullify the requirement that the notice contain a statement of what are claimed to be the true facts. Once a claimant has been found to not meet the notice requirements, the action cannot be revived by again attempting to comply with the notice provisions. DeBraska v. Quad Graphics, Inc. 2009 WI App 23, 316 Wis. 2d 386, 763 N.W.2d 219, 07-2931.

895.05 Annotation The elements of a defamatory communication are: 1) a false statement; 2) communicated by speech, conduct, or in writing to a person other than the person defamed; and 3) the communication is unprivileged and is defamatory, that is, tends to harm one's reputation so as to lower him or her in the estimation of the community or to deter third persons from associating or dealing with him or her. The statement that is the subject of a defamation action need not be a direct affirmation, but may also be an implication. Terry v. Journal Broadcast Corporation, 2013 WI App 130, ___ Wis. 2d ___, ___ N.W.2d ___, 12-1682.

895.05 Annotation In a defamation action brought by a private figure against a media defendant, the plaintiff has the burden of proving that the speech at issue is false; this requirement is imposed in order to avoid the chilling effect that would be antithetical to the 1st amendment's protection of true speech on matters of public concern. Terry v. Journal Broadcast Corporation, 2013 WI App 130, ___ Wis. 2d ___, ___ N.W.2d ___, 12-1682.

895.05 Annotation Publishers' privileges and liabilities regarding libel are discussed. Gertz v. Robert Welch, Inc. 418 U.S. 323.

895.05 Annotation A public figure who sues media companies for libel may inquire into the editorial processes of those responsible when proof of "actual malice" is required for recovery. Herbert v. Lando, 441 U.S. 153 (1979).

895.05 Annotation The "public figure" principle in libel cases is discussed. Wolston v. Reader's Digest Assn., Inc. 443 U.S. 157 (1979).

895.05 Annotation If wire service accounts of a judge's remarks are substantially accurate, a defamation suit by the judge is barred under sub. (1). Simonson v. United Press Intern., Inc. 500 F. Supp 1261 (1980).

895.05 Annotation A Misplaced Focus: Libel Law and Wisconsin's Distinction Between Media and Nonmedia Defendants. Maguire. 2004 WLR 191.

895.05 Annotation Defamation law of Wisconsin. Brody, 65 MLR 505 (1982).

895.05 Annotation The "public interest or concern" test: Have we resurrected a standard that should have remained in the graveyard? 70 MLR 647 (1987).



895.052 Defamation by radio and television.

895.052  Defamation by radio and television. The owner, licensee or operator of a visual or sound radio broadcasting station or network of stations, and the agents or employees of any such owner, licensee or operator, shall not be liable in damages for any defamatory statement published or uttered in, or as a part of, a visual or sound broadcast by a candidate for political office in those instances in which, under the acts of congress or the rules and regulations of the federal communications commission, the broadcasting station or network is prohibited from censoring the script of the broadcast.



895.055 Gaming contracts void.

895.055  Gaming contracts void.

895.055(1) (1) All promises, agreements, notes, bills, bonds, or other contracts, mortgages, conveyances or other securities, where the whole or any part of the consideration of the promise, agreement, note, bill, bond, mortgage, conveyance or other security shall be for money or other valuable thing whatsoever won or lost, laid or staked, or betted at or upon any game of any kind or under any name whatsoever, or by any means, or upon any race, fight, sport or pastime, or any wager, or for the repayment of money or other thing of value, lent or advanced at the time and for the purpose, of any game, play, bet or wager, or of being laid, staked, betted or wagered thereon shall be void.

895.055(2) (2) This section does not apply to contracts of insurance made in good faith for the security or indemnity of the party insured.

895.055(3) (3) This section does not apply to any promise, agreement, note, bill, bond, mortgage, conveyance or other security that is permitted under chs. 562 to 569 or under state or federal laws relating to the conduct of gaming on Indian lands.

895.055 History History: 1993 a. 174; 1995 a. 225; 1997 a. 27.

895.055 Annotation A Puerto Rican judgment based on a gambling debt was entitled to full faith and credit in Wisconsin. Conquistador Hotel Corp. v. Fortino, 99 Wis. 2d 16, 298 N.W.2d 236 (Ct. App. 1980).



895.056 Recovery of money wagered.

895.056  Recovery of money wagered.

895.056(1) (1) In this section:

895.056(1)(a) (a) "Property" means any money, property or thing in action.

895.056(1)(b) (b) "Wagerer" means any person who, by playing at any game or by betting or wagering on any game, election, horse or other race, ball playing, cock fighting, fight, sport or pastime or on the issue or event thereof, or on any future contingent or unknown occurrence or result in respect to anything whatever, shall have put up, staked or deposited any property with any stakeholder or 3rd person, or shall have lost and delivered any property to any winner thereof.

895.056(2) (2)

895.056(2)(a)(a) A wagerer may, within 3 months after putting up, staking or depositing property with a stakeholder or 3rd person, sue for and recover the property from the stakeholder or 3rd person whether the property has been lost or won or whether it has been delivered over by the stakeholder or 3rd person to the winner.

895.056(2)(b) (b) A wagerer may, within 6 months after any delivery by the wagerer or the stakeholder of the property put up, staked or deposited, sue for and recover the property from the winner thereof if the property has been delivered over to the winner.

895.056(3) (3) If the wagerer does not sue for and recover the property, which was put up, staked or deposited, within the time specified under sub. (1), any other person may, in the person's behalf and the person's name, sue for and recover the property for the use and benefit of the wagerer's family or heirs, in case of the wagerer's death. The suit may be brought against and property recovered from any of the following:

895.056(3)(a) (a) The stakeholder or a 3rd person if the property is still held by the stakeholder or 3rd person, within 6 months after the putting up, staking or depositing of the property.

895.056(3)(b) (b) The winner of the property, within one year from the delivery of the property to the winner.

895.056(4) (4) This section does not apply to any property that is permitted to be played, bet or wagered under chs. 562 to 569 or under state or federal laws relating to the conduct of gaming on Indian lands.

895.056 History History: 1993 a. 174, 486; 1995 a. 225; 1997 a. 27, 35.



895.057 Action against judicial officer for loss caused by misconduct.

895.057  Action against judicial officer for loss caused by misconduct. Any judicial officer who causes to be brought in a court over which the judicial officer presides any action or proceeding upon a claim placed in the judicial officer's hands as agent or attorney for collection shall be liable in a civil action to the person against whom such action or proceeding was brought for the full amount of damages and costs recovered on such claim.

895.057 History History: 1993 a. 486.



895.06 Recovery of divisible personalty.

895.06  Recovery of divisible personalty. When personal property is divisible and owned by tenants in common and one tenant in common shall claim and hold possession of more than the tenant's share or proportion thereof his or her cotenant, after making a demand in writing, may sue for and recover the cotenant's share or the value thereof. The court may direct the jury, if necessary, in any such action to find what specific articles or what share or interest belongs to the respective parties, and the court shall enter up judgment in form for one or both of the parties against the other, according to the verdict.

895.06 History History: 1993 a. 486.



895.065 Radioactive waste emergencies.

895.065  Radioactive waste emergencies.

895.065(1) (1)  Definitions. In this section:

895.065(1)(a) (a) "Association" means a relationship in which one person controls, is controlled by or is under common control with another person.

895.065(1)(b) (b) "Company" means any partnership, joint-stock company, business trust or organized group of persons, whether incorporated or not, and any person acting as a receiver, trustee or other liquidator of a partnership, joint-stock company, business trust or organized group of persons. "Company" does not include a state or local governmental body.

895.065(1)(c) (c) "Control" means to possess, directly or indirectly, the power to direct or cause the direction of the management and policies of a company, whether that power is exercised through one or more intermediary companies, or alone, or in conjunction with, or by an agreement with, any other company, and whether that power is established through a majority or minority ownership or voting of securities, common directors, officers, stockholders, voting trusts, holding trusts, affiliated companies, contract or by any other direct or indirect means. "Control" includes owning, holding or controlling, directly or indirectly, at least 5% of the voting power in the election of directors of a company. "Control" has the same meaning as the terms "controlled by" and "under common control with".

895.065(1)(d) (d) "Emergency provider" means any person who provides emergency care or facilities and includes emergency management.

895.065(1)(e) (e) "Harm" means:

895.065(1)(e)1. 1. Damage to property.

895.065(1)(e)2. 2. Personal physical injury, illness or death, including mental anguish or emotional harm attendant to the personal physical injury, illness or death.

895.065(1)(e)4. 4. Economic loss.

895.065(1)(e)5. 5. Environmental pollution, as defined in s. 299.01 (4).

895.065(1)(e)6. 6. Expenses incurred by an emergency provider in preparing for and responding to a nuclear incident that are not reimbursed under s. 292.11 (7) or that are not paid by another state under a mutual aid agreement or by a gift or grant.

895.065(1)(f) (f) "Nuclear incident" means any sudden or nonsudden release of ionizing radiation, as defined under s. 254.31 (3g), from radioactive waste being stored or disposed of in a waste repository or transported. "Nuclear incident" does not include any release of radiation from radioactive waste being transported under routine operations.

895.065(1)(g) (g) "Person" means any individual or company. "Person" includes the federal government.

895.065(1)(h) (h) "Radioactive waste" means radioactive waste, as defined in s. 293.25 (1) (b), and radioactive defense waste.

895.065(1)(i) (i) "Responsible party" means any person described under sub. (3) (a) 1. a. to d.

895.065(1)(j) (j) "Routine operations" means the operation of transportation equipment in a manner that is not subject to the requirements for immediate notice of incidents under 49 USC 1801 to 1811 or notice of discharge under s. 292.11 (2).

895.065(1)(k) (k) "Waste repository" means any system used or intended to be used to dispose of or store radioactive waste under 42 USC 10101 to 10226, including but not limited to a permanent disposal system, interim storage system, monitored retrievable storage system, defense waste storage system, away-from-reactor storage facility and a test and evaluation facility.

895.065(2) (2) Liability. All responsible parties are strictly liable, jointly and severally, for any harm caused by a nuclear incident.

895.065(3) (3) Rebuttable presumption.

895.065(3)(a)(a) In any action brought under sub. (2) to recover damages for harm claimed to be caused by a nuclear incident, it is presumed that the nuclear incident was a cause of the harm if the plaintiff produces evidence to the court sufficient to enable a reasonable person to find all of the following:

895.065(3)(a)1. 1. The defendant is any of the following:

895.065(3)(a)1.a. a. A person who is in any way responsible for the design, construction, operation or monitoring of the waste repository or transportation equipment from which the radiation was released in the nuclear incident.

895.065(3)(a)1.b. b. A person who owns the waste repository or transportation equipment from which the radiation was released in the nuclear incident.

895.065(3)(a)1.c. c. A person who produces, possesses, controls or owns radioactive waste stored or disposed of in the waste repository or transportation equipment from which the radiation was released in the nuclear incident.

895.065(3)(a)1.d. d. A person who has an association with any person described under subd. 1. a. to c.

895.065(3)(a)2. 2. The harm could reasonably have resulted from the nuclear incident.

895.065(3)(b) (b) A defendant in an action brought under sub. (2) may rebut the presumption under par. (a) by proving that:

895.065(3)(b)1. 1. The defendant is not a responsible party; or

895.065(3)(b)2. 2. The harm claimed to be caused by a nuclear incident could not have reasonably resulted from the nuclear incident.

895.065(4) (4) Court award. In issuing any final order in any action brought under this section in which the plaintiff prevails, the court shall award to the plaintiff the cost of the suit, including reasonable attorney and expert witness fees, and the damages sustained by the plaintiff.

895.065(5) (5) Construction. This section may not be deemed to have any effect upon the liability of any person for any harm caused by any incident which is not a nuclear incident.

895.065 History History: 1985 a. 29; 1989 a. 31; 1989 a. 56 s. 259; 1993 a. 27; 1995 a. 227, 247; 1999 a. 9; 2009 a. 42 ss. 153 to 156; Stats. 2009 s. 895.065.



895.07 Claims against contractors and suppliers.

895.07  Claims against contractors and suppliers.

895.07(1)(1)  Definitions. In this section:

895.07(1)(a) (a) "Action" means a civil action or an arbitration under ch. 788.

895.07(1)(b) (b) "Association" means a homeowner's association, condominium association under s. 703.02 (1m), unit owner's association, or a nonprofit corporation created to own and operate portions of a planned community that may assess unit owners for the costs incurred in the performance of the association's obligations.

895.07(1)(c) (c) "Claim" means a request or demand to remedy a construction defect caused by a contractor or supplier related to the construction or remodeling of a dwelling.

895.07(1)(d) (d) "Claimant" means the owner, tenant, or lessee of a dwelling, or an association, who has standing to sue a contractor or supplier regarding a construction defect.

895.07(1)(e) (e) "Construction defect," in those cases when the contractor or supplier has provided a warranty to a consumer, means the definition of "defect" in the warranty. In all other cases, "construction defect" means a deficiency in the construction or remodeling of a dwelling that results from any of the following:

895.07(1)(e)1. 1. Defective material.

895.07(1)(e)2. 2. Violation of applicable codes.

895.07(1)(e)3. 3. Failure to follow accepted trade standards for workmanlike construction.

895.07(1)(f) (f) "Consumer" means a person who enters into a written or oral contract with a contractor to construct or remodel a dwelling.

895.07(1)(g) (g) "Contractor" means a person that enters into a written or oral contract with a consumer to construct or remodel a dwelling.

895.07(1)(h) (h) "Dwelling" means any premises or portion of a premises that is used as a home or a place of residence and that part of the lot or site on which the dwelling is situated that is devoted to residential use. "Dwelling" includes other existing structures on the immediate residential premises such as driveways, sidewalks, swimming pools, terraces, patios, fences, porches, garages, and basements.

895.07(1)(i) (i) "Remodel" means to alter or reconstruct a dwelling. "Remodel" does not include maintenance or repair work.

895.07(1)(j) (j) "Serve" or "service" means personal service or delivery by certified mail, return receipt requested, to the last-known address of the addressee.

895.07(1)(k) (k) "Supplier" means a person that manufactures or provides windows or doors for a dwelling.

895.07(1)(L) (L) "Working day" means any day except Saturday, Sunday, and holidays designated in s. 230.35 (4) (a).

895.07(2) (2) Notice and opportunity to repair.

895.07(2)(a)(a) Before commencing an action against a contractor or supplier regarding a construction defect, a claimant shall do all of the following:

895.07(2)(a)1. 1. No later than 90 working days before commencing the action, deliver written notice to the contractor containing a description of the claim in sufficient detail to explain the nature of the alleged defect and a description of the evidence that the claimant knows or possesses, including expert reports, that substantiates the nature and cause of the alleged construction defect.

895.07(2)(a)2. 2. Provide the contractor or supplier with the opportunity to repair or to remedy the alleged construction defect.

895.07(2)(b) (b) Within 15 working days after the claimant serves notice of claim under par. (a), or within 25 working days if the contractor makes a claim for contribution from a supplier under sub. (7) (a), each contractor that has received the notice of claim shall serve on the claimant any of the following:

895.07(2)(b)1. 1. A written offer to repair or remedy the construction defect at no cost to the claimant. The offer shall include a description of any additional construction necessary to remedy the construction defect and a timetable for the completion of the construction.

895.07(2)(b)2. 2. A written offer to settle the claim by monetary payment.

895.07(2)(b)3. 3. A written offer including a combination of repairs and monetary payment.

895.07(2)(b)4. 4. A written statement that the contractor rejects the claim. The contractor shall state in the written response to the claim the reason for rejecting the claim and include a comprehensive description of all evidence the contractor knows or possesses, including expert reports, that substantiates the reason for rejecting the claim. The contractor shall also include in the written response to the claim any settlement offer received from a supplier.

895.07(2)(b)5. 5. A proposal for inspection of the dwelling under par. (c).

895.07(2)(c) (c) If a proposal for inspection is made under par. (b), the claimant shall, within 15 working days of receiving the contractor's proposal, provide the contractor and any supplier on whom a contribution claim has been made and its agents, experts, and consultants reasonable access to the dwelling to inspect the dwelling, document any alleged construction defects, and perform any testing required to evaluate fully the nature, extent, and cause of the claimed construction defects and the nature and extent of any repairs or replacements that may be necessary to remedy them. If destructive testing is required, the contractor shall deliver the claimant and all persons on whom a notice of claim or contribution claim has been served advance notice of the testing at least 5 working days before commencement of the testing and shall, after completion of the testing, return the dwelling to its pre-testing condition within a reasonable time after completion of the testing, at the contractor's expense. If any inspection or testing reveals a condition that requires additional testing to allow the contractor to evaluate fully the nature, cause, and extent of the construction defect, the contractor shall deliver notice to the claimant and all persons on whom a notice of claim or contribution claim has been served of the need for the additional testing and the claimant shall provide reasonable access to the dwelling. If a claim is asserted on behalf of the owners of multiple dwellings, then the contractor shall be entitled to inspect each of the dwellings subject to the claim. The claimant shall either provide a specific day for the inspection upon reasonable notice for an inspection or require the contractor to request in writing a date for the inspection, at least 3 working days before the inspection.

895.07(2)(d) (d) Within 10 working days following completion of the inspection and testing under par. (c), the contractor shall serve on the claimant a notice that includes any of the offers or statements under par. (b) 1. to 4.

895.07(2)(e) (e) If the claimant rejects a settlement offer made by the contractor, the claimant shall, within 15 working days after receiving the offer, serve written notice of that rejection to the contractor. The notice shall include the reasons for the claimant's rejection of the contractor's offer. If the claimant believes that the settlement offer omits reference to any portion of the claim, or was unreasonable, the claimant's written notice shall include those items that the claimant believes were omitted and set forth the reasons why the claimant believes the settlement offer is unreasonable. The contractor shall deliver the claimant's response to a supplier upon whom a contribution claim has been made.

895.07(2)(f) (f) Upon receipt of a claimant's rejection and the reasons for the rejection, the contractor shall, within 5 working days after receiving the rejection, serve the claimant a written supplemental offer to repair or to remedy the construction defect or serve on the claimant written notice that no additional offer will be made.

895.07(2)(g) (g) If the claimant rejects the supplemental offer made by the contractor under par. (f) to remedy the construction defect or to settle the claim by monetary payment or a combination of each, the claimant shall serve written notice of the claimant's rejection on the contractor within 15 working days after receipt of the supplemental offer. The notice shall include the reasons for the claimant's rejection of the contractor's supplemental settlement offer. If the claimant believes the contractor's supplemental settlement offer is unreasonable, the claimant shall set forth the reasons why the claimant believes the supplemental settlement offer is unreasonable. If the contractor declines to make a supplemental offer, or if the claimant rejects the supplemental offer, the claimant may bring an action against the contractor for the claim described in the notice of claim without further notice.

895.07(2)(h) (h) If a claimant accepts any offer made under this subsection, and the contractor or supplier does not proceed to repair or remedy the construction defect under the terms of the offer or within the agreed upon timetable, the claimant may bring an action against the contractor or supplier for the claim described in the notice of claim without further notice.

895.07(2)(i) (i) If a claimant accepts a contractor's offer to repair a construction defect described in a notice of claim, the claimant shall provide the contractor and its agents, experts, and consultants reasonable access to the dwelling to perform and complete the construction by the timetable stated in the settlement offer.

895.07(2)(j) (j) If a claimant receives a written statement that the contractor rejects the claim, or if the contractor does not respond to the claimant's notice, the claimant may bring an action against the contractor for the claim described in the notice of claim without further notice.

895.07(2)(k) (k) If a claimant commences an action against a supplier and the supplier has not been provided notice of the claim by the contractor and an opportunity to repair or remedy the construction defect described in the claim as provided under to sub. (7), the court or arbitrator shall dismiss without prejudice or stay the action until the claimant serves the supplier with a copy of the notice of claim and provides the supplier an opportunity to repair or remedy the construction defect in the same manner as provided a contractor under this section.

895.07(3) (3) Action; dismissal without prejudice. If the claimant commences an action but fails to comply with the requirements of sub. (2) (a) and the contractor or supplier establishes that the claimant was provided the notice and brochure under s. 101.148 (2), the circuit court or arbitrator shall dismiss the action without prejudice. If the claimant commences an action but fails to comply with the requirements of sub. (2) (a) and the contractor or supplier cannot establish that the notice and brochure was delivered to the claimant under s. 101.148 (2), the circuit court or arbitrator shall stay the action and order the parties to comply with the requirements of sub. (2) (a) and s. 101.148 (2). Before commencing an action against a supplier seeking contribution for a claim that a claimant has served on a contractor, the contractor shall serve the supplier with a notice of contribution claim under sub. (7). If the contractor commences an action against a supplier but fails to serve the notice of contribution claim, the circuit court or arbitrator shall stay the action until the contractor has complied with the requirements of this subsection and sub. (7).

895.07(4) (4) Warranty terms. The claimant and contractor or supplier are bound by any contractor or supplier warranty terms pertaining to products or services supplied for the dwelling.

895.07(5) (5) Additional construction defects and notice and opportunity to repair. A construction defect that is discovered after an initial claim or contribution claim notice has been provided may not be alleged in an action until the claimant or contractor has served the contractor or supplier written notice of the new claim or contribution claim regarding the alleged new construction defect. The contractor or supplier shall have an opportunity to resolve the notice of the new claim or contribution claim in the manner provided in subs. (2) and (7).

895.07(6) (6) Action of contractor or supplier. In any action initiated by a contractor or supplier in which a claimant raises an affirmative defense or counterclaim alleging a construction defect, the claimant is not required to comply with this section.

895.07(7) (7) Contribution.

895.07(7)(a)(a) Before commencing an action seeking contribution from a supplier for a claim that a claimant makes against the contractor, the contractor shall serve the supplier with a written notice of the claimant's claim and a contribution claim within 5 working days after the contractor's receipt of the claim, except that a contractor may make a contribution claim later than 5 days after the contractor's receipt of the initial claim if the contractor has not done any of the following:

895.07(7)(a)1. 1. Taken any action to repair the defect.

895.07(7)(a)2. 2. Performed destructive testing.

895.07(7)(a)3. 3. Authorized the claimant to take any action to repair the defect.

895.07(7)(a)4. 4. Interfered materially with or altered the property that is the subject of the claim.

895.07(7)(a)5. 5. Materially precluded a supplier's ability to offer to remedy the defect by making repairs.

895.07(7)(b) (b) Before commencing an action against a supplier, a contractor shall provide the supplier with the opportunity to respond to the contribution claim and repair the alleged construction defect under this section. The notice of contribution claim shall state that the contractor asserts a construction defect claim. The notice of contribution claim shall describe the contribution claim in sufficient detail to explain the nature of the alleged construction defect and shall offer the opportunity to correct the construction defect. The contractor shall include in the notice of claim a description of the alleged construction defect and include a comprehensive description of all evidence that the contractor knows or possesses, including expert reports, that substantiates the nature and cause of the alleged construction defect.

895.07(7)(c) (c) Within 15 working days after a supplier has received notice that a contractor is seeking contribution under par. (a), the supplier shall serve the contractor with any of the following:

895.07(7)(c)1. 1. A written offer to remedy fully or partially the construction defect at no cost to the claimant. The offer shall include a description of any additional construction necessary to remedy the construction defect and a timetable for the completion of the construction.

895.07(7)(c)2. 2. A written offer to settle the claim by monetary payment.

895.07(7)(c)3. 3. A written offer including a combination of repairs and monetary payment.

895.07(7)(c)4. 4. A written statement that the supplier rejects the claim. The supplier shall state in the written response to the claim the reason for rejecting the claim and include a comprehensive description of all evidence the supplier knows or possesses, including expert reports, that substantiates the reason for rejecting the claim.

895.07(7)(c)5. 5. A proposal for the inspection of the dwelling, following the procedures under par. (e).

895.07(7)(d) (d) The contractor shall forward the supplier's response to the claimant. The supplier and contractor shall use their best efforts to coordinate their responses to claims and contribution claims.

895.07(7)(e) (e) If a supplier proposes to inspect the dwelling that is the subject of the contribution claim, the contractor and claimant shall, within 15 working days after receiving the supplier's proposal, provide the supplier and its agents, experts, and consultants reasonable access to the dwelling to inspect the dwelling, document any alleged construction defects, and perform any testing required to evaluate fully the nature, extent, and cause of the claimed construction defects and the nature and extent of any repairs or replacements that may be necessary to remedy them. If destructive testing is required, the supplier shall give the contractor and claimant and all persons on whom a notice of claim or contribution claim has been served advance notice of the testing at least 5 working days before commencement of the testing and shall, after completion of the testing, return the dwelling to its pre-testing condition within a reasonable time after completion of the testing, at the supplier's expense. If any inspection or testing reveals a condition that requires additional testing to allow the supplier to evaluate fully the nature, cause, and extent of the construction defect, the supplier shall provide notice to the contractor and claimant and all persons on whom a notice of claim or contribution claim has been served of the need for the additional testing and the contractor and claimant shall provide reasonable access to the dwelling. If a claim is asserted on behalf of the contractor of multiple dwellings, then the supplier shall be entitled to inspect each of the dwellings. The contractor and claimant shall provide a specific day for the inspection upon reasonable notice for an inspection or require the supplier to request in writing a date for the inspection, at least 3 working days before the inspection.

895.07(7)(f) (f) Within 10 working days following completion of the inspection and testing under par. (e), the supplier shall serve on the contractor a notice that includes any of the offers or statements under par. (c) 1. to 4.

895.07(7)(g) (g) If the contractor rejects a settlement offer made by the supplier, the contractor shall, within 15 working days after receiving the offer, send written notice of that rejection to the supplier. The notice shall include the reasons for the contractor's rejection of the supplier's offer. If the contractor believes that the settlement offer omits reference to any portion of the claim, or was unreasonable, the contractor's written notice shall include those items that the contractor believes were omitted and set forth the reasons why the contractor believes the settlement offer is unreasonable.

895.07(7)(h) (h) Upon receipt of a contractor's rejection and the reasons for the rejection, the supplier shall, within 5 working days of receiving the rejection, make a supplemental offer of repair or monetary payment to the contractor or serve on the contractor written notice that no additional offer will be made.

895.07(7)(i) (i) If the contractor rejects the supplemental offer made by the supplier to remedy the construction defect or to settle the claim by monetary payment or a combination of each, the contractor shall, within 15 working days after receiving the offer, serve written notice of the contractor's rejection on the supplier. The notice shall include the reasons for the contractor's rejection of the supplier's supplemental settlement offer. If the contractor believes the supplier's supplemental settlement offer is unreasonable, the contractor shall set forth the reasons why the contractor believes the supplemental settlement offer is unreasonable. If the supplier declines to make a supplemental offer, or if the contractor rejects the supplemental offer, the contractor may bring an action against the supplier for the claim described in the notice of claim without further notice.

895.07(7)(j) (j) If a contractor accepts any offer made under this subsection, and the supplier does not proceed to make the monetary payment or remedy the construction defect within the agreed upon timetable, the contractor may bring an action against the supplier for the claim described in the notice of claim without further notice. The contractor may also file the supplier's offer and contractor's acceptance in the circuit court action, and the offer and acceptance create a rebuttable presumption that a binding and valid settlement agreement has been created and should be enforced by the court.

895.07(7)(k) (k) If a contractor accepts a supplier's offer to repair a construction defect described in a notice of claim, the contractor, when appropriate, and the claimant shall provide the supplier and its agents, experts, and consultants reasonable access to the dwelling to perform and complete the construction by the timetable stated in the settlement offer.

895.07(7)(L) (L) If a contractor receives a written statement that the supplier rejects the claim, or if the supplier does not respond to the contractor's notice, the contractor may bring an action against the supplier for the claim described in the notice of claim without further notice.

895.07(7)(m) (m) A contractor who is seeking contribution from a supplier and who elects to inspect a dwelling under sub. (2) (b) shall serve the supplier written notice of the inspection date and dwelling address, and whether destructive testing is contemplated, at least 5 working days before the inspection.

895.07(8) (8) Failure to respond to notice. If a person fails to timely respond to any notice served in a manner required under this section, then any offer made in that notice is rejected.

895.07(9) (9) Limitation period. If, during the pendency of the notice, inspection, offer, acceptance, or repair process, an applicable limitation period would otherwise expire, the limitation period is tolled pending completion of the notice of claim process described in this section. This subsection shall not be construed to revive a limitation period that has expired before the date on which a claimant's written notice of claim is served or extend any applicable statute of repose.

895.07(10) (10) Alteration of procedure. After service of the initial notice of claim and initial contribution claim, a claimant, a contractor, and a supplier may, by written mutual agreement, alter the procedure for the notice of claim process described in this section.

895.07(11) (11) Application to others. This section does not apply to a contractor's or supplier's right to seek contribution, indemnity, or recovery against any party other than a supplier for a claim made against a contractor or supplier.

895.07(12) (12) Homeowner repairs. Without giving notice under this section, a homeowner may make immediate repairs to a dwelling to protect the health or safety of its occupants.

895.07(13) (13) Brochure. The department of safety and professional services shall prepare a brochure explaining the process under this section and shall provide that brochure to contractors.

895.07 History History: 2005 a. 201; 2007 a. 97; 2011 a. 32.



895.09 Scrap metal or plastic bulk merchandise container theft; civil liability.

895.09  Scrap metal or plastic bulk merchandise container theft; civil liability.

895.09(1) (1) Any owner of nonferrous scrap, a metal article, or a proprietary article, as those terms are defined in s. 134.405 (1), who incurs injury or loss as a result of a violation of s. 134.405 or s. 943.20 may bring a civil action against the person who committed the violation.

895.09(2) (2) If the person who incurs the loss prevails against a person who committed the violation, the court shall grant the prevailing party all of the following:

895.09(2)(a) (a) Actual damages.

895.09(2)(b) (b) Any lost profits that are attributable to the violation and that were not taken into account in determining the amount of actual damages under par. (a).

895.09(2)(c) (c) Notwithstanding the limitations under s. 799.25 or 814.04, costs, disbursements, and reasonable attorney fees.

895.09(3) (3) If the court finds that the violation was committed for the purpose of commercial advantage, the court may award punitive damages to the person who incurs the loss.

895.09(4) (4) Any awards provided under sub. (2) (a) or (b) shall be reduced by the amount of any restitution collected for the same act under s. 800.093 or 973.20.

895.09(5) (5) The person who incurs the loss has the burden of proving by the preponderance of the evidence that a violation of s. 134.405 or 943.20 occurred.

895.09 History History: 2007 a. 64; 2011 a. 194.



895.10 Tort actions in residential real estate transactions.

895.10  Tort actions in residential real estate transactions.

895.10(1)(1) In this section, "residential real estate transaction" means a real estate transfer to which s. 709.01 (1) applies.

895.10(2) (2) In addition to any other remedies available under law, a transferee in a residential real estate transaction may maintain an action in tort against the real estate transferor for fraud committed, or an intentional misrepresentation made, by the transferor in the residential real estate transaction.

895.10 History History: 2009 a. 4.



895.14 Tenders of money and property.

895.14  Tenders of money and property.

895.14(1) (1)  Tender may be pleaded. The payment or tender of payment of the whole sum due on any contract for the payment of money, although made after the money has become due and payable, may be pleaded to an action subsequently brought in like manner and with the like effect as if such tender or payment had been made at the time prescribed in the contract.

895.14(2) (2) Tender after action commenced. A tender may be made after an action is brought on the contract of the whole sum then due, plus legal costs of suit incurred up to the time, at any time before the action is called for trial. The tender may be made to the plaintiff or attorney, and if not accepted the defendant may plead the same by answer or supplemental answer, in like manner as if it had been made before the commencement of the action, bringing into court the money so tendered for costs as well as for debt or damages.

895.14(3) (3) Proceedings on acceptance of tender. If the tender is accepted the plaintiff or attorney shall, at the request of the defendant, sign a stipulation of discontinuance of the action for that reason and shall deliver it to the defendant; and also a certificate or notice thereof to the officer who has any process against the defendant, if requested. If costs are incurred for any service made by the officer after the tender is accepted and before the officer receives notice of the acceptance, the defendant shall pay the costs to the officer or the tender is invalid.

895.14(4) (4) Involuntary trespass. A tender may be made in all cases of involuntary trespass before action is commenced. When in the opinion of the court or jury a sufficient amount was tendered to the party injured, agent or attorney for the trespass complained of, judgment shall be entered against the plaintiff for costs if the defendant kept the tender good by paying the money into court at the trial for the use of the plaintiff.

895.14(5) (5) Payment into court of tender; record of deposits.

895.14(5)(a)(a) When tender of payment in full is made and pleaded, the defendant shall pay the tender in full into court before the trial of the action is commenced and notify the opposite party in writing, or be deprived of all benefit of the tender. When the sum tendered and paid into court is sufficient, the defendant shall recover the taxable costs of the action, if the tender was prior to the commencement of the action. The defendant shall recover taxable costs from the time of the tender, if the tender was after suit commenced.

895.14(5)(b) (b) When any party, pursuant to an order or to law, deposits any money or property with the clerk of court, the clerk shall record the deposit in the minute record describing the money or property and stating the date of the deposit, by whom made, under what order or for what purpose and shall deliver a certificate of these facts to the depositor, with the volume and page of the record endorsed on the certificate.

895.14 History History: 1981 c. 67; 1983 a. 192 ss. 274 to 279; 1983 a. 302 s. 8; Stats. 1983 s. 895.14.



895.28 Remedies not merged.

895.28  Remedies not merged. When the violation of a right admits of both a civil and criminal remedy the right to prosecute the one is not merged in the other.



895.33 Limitation of surety's liability.

895.33  Limitation of surety's liability. Any person may limit the amount of liability as a surety upon any bond or other obligation required by law or ordered by any court, judge, municipal judge or public official for any purpose. The amount of the limited liability may be recited in the body of the bond or stated in the justification of the surety. In an action brought upon the bond, no judgment may be recovered against the surety for a sum larger than the amount of the liability stated, together with the proportional share of the costs of the action. In an action brought on the bond, a surety may deposit in court the amount of the liability, whereupon the surety shall be discharged and released from any further liability under the bond.

895.33 History History: 1979 c. 110 s. 60 (11); 1985 a. 332.



895.34 Renewal of sureties upon becoming insufficient and effects thereof.

895.34  Renewal of sureties upon becoming insufficient and effects thereof. If any bail bond, recognizance, undertaking or other bond or undertaking given in any civil or criminal action or proceeding, becomes at any time insufficient, the court or judge thereof, municipal judge or any magistrate before whom such action or proceeding is pending, may, upon notice, require the plaintiff or defendant to give a new bond, recognizance or undertaking. Every person becoming surety on any such new bond, recognizance or undertaking is liable from the time the original was given, the same as if he or she had been the original surety. If any person fails to comply with the order made in the case the adverse party is entitled to any order, judgment, remedy or process to which he or she would have been entitled had no bond, recognizance or undertaking been given at any time.

895.34 History History: 1977 c. 305.

895.34 Annotation A precondition for this section to apply is that the bond must at one time have been sufficient. Bruer v. Town of Addison, 194 Wis. 2d 617, 534 N.W.2d 634 (Ct. App. 1995).



895.345 Justification of individual sureties.

895.345  Justification of individual sureties.

895.345(1) (1) This section shall apply to any bond or undertaking in an amount of more than $1,000 whereon individuals are offered as sureties, which is authorized or required by any provision of the statutes to be given or furnished in or in connection with any civil action or proceeding in any court of record in this state, in connection with which bond or undertaking real property is offered as security.

895.345(2) (2) Before any such bond or undertaking shall be approved, there shall be attached thereto and made a part of such bond or undertaking a statement under oath in duplicate by the surety that the surety is the sole owner of the property offered by the surety as security and containing the following additional information:

895.345(2)(a) (a) The full name and address of the surety.

895.345(2)(b) (b) That the surety is a resident of this state.

895.345(2)(c) (c) An accurate description by lot and block number, if part of a recorded and filed plat, or by metes and bounds of the real estate offered as security.

895.345(2)(d) (d) A statement that none of the properties offered constitute the homestead of the surety.

895.345(2)(e) (e) A statement of the total amount of the liens, unpaid taxes and other encumbrances against each property offered.

895.345(2)(f) (f) A statement as to the assessed value of each property offered, its market value and the value of the equity over and above all encumbrances, liens and unpaid taxes.

895.345(2)(g) (g) That the equity of the real property is equal to twice the penalty of the bond or undertaking.

895.345(3) (3) This sworn statement shall be in addition to and notwithstanding other affidavits or statements of justification required or provided for elsewhere in the statutes in connection with such bonds and undertakings.

895.345 History History: 1993 a. 486; 1999 a. 96.

895.345 Cross-reference Cross-reference: This section does not apply to bonds of personal representatives. See s. 856.25.



895.346 Bail, deposit in lieu of bond.

895.346  Bail, deposit in lieu of bond. When any bond or undertaking is authorized in any civil or criminal action or proceeding, the would-be obligor may, in lieu thereof and with like legal effect, deposit with the proper court or officer cash or certified bank checks or U.S. bonds or bank certificates of deposit in an amount at least equal to the required security; and the receiver thereof shall give a receipt therefor and shall notify the payor bank of any deposits of bank certificates of deposit. Section 808.07 shall govern the procedure so far as applicable.

895.346 History History: Sup. Ct. Order, 67 Wis. 2d 585, 784 (1975); 1977 c. 187 s. 135.

895.346 Annotation This section applies to all bonds, not just bail bonds. Aiello v. Village of Pleasant Prairie, 206 Wis. 2d 68, 556 N.W.2d 697 (1996), 95-1352.



895.35 Expenses in actions against municipal and other officers.

895.35  Expenses in actions against municipal and other officers.

895.35(1)(1) Whenever in any city, town, village, school district, technical college district or county charges of any kind are filed or an action is brought against any officer thereof in the officer's official capacity, or to subject any such officer, whether or not the officer is being compensated on a salary basis, to a personal liability growing out of the performance of official duties, and such charges or such action is discontinued or dismissed or such matter is determined favorably to such officer, or such officer is reinstated, or in case such officer, without fault on the officer's part, is subjected to a personal liability as aforesaid, such city, town, village, school district, technical college district or county may pay all reasonable expenses which such officer necessarily expended by reason thereof. Such expenses may likewise be paid, even though decided adversely to such officer, where it appears from the certificate of the trial judge that the action involved the constitutionality of a statute, not theretofore construed, relating to the performance of the official duties of said officer.

895.35(2) (2)

895.35(2)(a)(a) In this subsection:

895.35(2)(a)1. 1. "Criminal proceeding" means an action or proceeding under chs. 967 to 979.

895.35(2)(a)2. 2. "Protective services officer" means an emergency medical technician, as defined in s. 256.01 (5), first responder, as defined in s. 256.01 (9), a fire fighter, or a law enforcement or correctional officer.

895.35(2)(b) (b)

895.35(2)(b)1.1. Notwithstanding sub. (1), the city, town, village, school district, technical college district, or county shall reimburse a protective services officer for reasonable attorney fees incurred by the officer in connection with a criminal proceeding arising from the officer's conduct in the performance of official duties unless, in relation to that conduct, any of the following applies:

895.35(2)(b)1.a. a. The officer is convicted of a crime.

895.35(2)(b)1.b. b. The officer's employment is terminated for cause.

895.35(2)(b)1.c. c. The officer resigns for reasons other than retirement before the attorney fees are incurred.

895.35(2)(b)1.d. d. The officer is demoted or reduced in rank.

895.35(2)(b)1.e. e. The officer is suspended without pay for 10 or more working days.

895.35(2)(b)2. 2. If a collective bargaining agreement covering the protective services officer defines reasonable attorney fees for the purpose of subd. 1., that definition shall apply.

895.35 History History: 1971 c. 154; 1993 a. 399, 486; 2005 a. 73; 2007 a. 130.

895.35 Annotation A county has the option to refuse payment of its sheriff's criminal defense attorney's fees. Bablitch & Bablitch v. Lincoln County, 82 Wis. 2d 574, 263 N.W.2d 218 (1978).

895.35 Annotation This section allows a municipality or county to pay an officer's attorney fees if it so elects. If the municipality refuses payment, the officer has no cause of action against the municipality under this section, even if the municipality had a practice of reimbursing attorney fees and costs incurred and it failed to pay because of political concerns. Murray v. City of Milwaukee, 2002 WI App 62, 252 Wis. 2d 613, 642 N.W.2d 541, 01-0106.

895.35 Annotation A city may reimburse a commissioner of the city redevelopment authority for legal expenses incurred by the commissioner when charges are filed against the commissioner in his or her official capacity seeking the commissioner's removal from office for cause and the charges are found by the common council to be unsupported. Such reimbursement is discretionary. The city redevelopment authority lacks statutory authority to authorize reimbursement for such legal expenses. 63 Atty. Gen. 421.

895.35 Annotation A city council can, in limited circumstances, reimburse a council member for reasonable attorney fees incurred in defending an alleged violation of the open meeting law, but cannot reimburse the member for any forfeiture imposed. 66 Atty. Gen. 226.

895.35 Annotation This section applies to criminal charges brought against a former officer for alleged fraudulent filing of expense vouchers. 71 Atty. Gen. 4.

895.35 Annotation Sections 895.35 and 895.46 apply to actions for open meetings law violations to the same extent they apply to other actions against public officers and employees, except that public officials cannot be reimbursed for forfeitures they are ordered to pay for violating open meetings law. 77 Atty. Gen. 177.



895.36 Process against corporation or limited liability company officer.

895.36  Process against corporation or limited liability company officer. No process against private property shall issue in an action or upon a judgment against a public corporation or limited liability company or an officer or manager in his or her official capacity, when the liability, if any, is that of the corporation or limited liability company nor shall any person be liable as garnishee of such public corporation or limited liability company.

895.36 History History: 1993 a. 112; 2005 a. 155.



895.37 Abrogation of defenses in employee personal injury actions.

895.37  Abrogation of defenses in employee personal injury actions.

895.37(1)(1) In any action to recover damages for a personal injury sustained within this state by an employee while engaged in the line of the employee's duty as an employee, or for death resulting from personal injury so sustained, in which recovery is sought upon the ground of want of ordinary care of the employer, or of any officer, agent, or servant of the employer, it shall not be a defense:

895.37(1)(a) (a) That the employee either expressly or impliedly assumed the risk of the hazard complained of.

895.37(1)(b) (b) When such employer has at the time of the injury in a common employment 3 or more employees, that the injury or death was caused in whole or in part by the want of ordinary care of a fellow servant.

895.37(1)(c) (c) When such employer has at the time of the injury in a common employment 3 or more employees, that the injury or death was caused in whole or in part by the want of ordinary care of the injured employee, where such want of ordinary care was not willful.

895.37(2) (2) Any employer who has elected to pay compensation as provided in ch. 102 shall not be subject to this section.

895.37(3) (3) Subsection (1) (a), (b) and (c) shall not apply to farm labor, except such farm labor as is subject to ch. 102.

895.37(4) (4) No contract, rule, or regulation, shall exempt the employer from this section.

895.37 History History: 1993 a. 486; 2005 a. 155.

895.37 Annotation The fellow servant defense is not available to a farm employer of a child employed in violation of child labor laws. Tisdale v. Hasslinger, 79 Wis. 2d 194, 255 N.W.2d 314.



895.375 Abrogation of defense that contract was champertous.

895.375  Abrogation of defense that contract was champertous. No action, special proceeding, cross complaint or counterclaim in any court shall be dismissed on the ground that a party to the action is a party to a contract savoring of champerty or maintenance unless the contract is the basis of the claim pleaded.



895.42 Deposit of undistributed money and property by personal representatives and others.

895.42  Deposit of undistributed money and property by personal representatives and others.

895.42(1) (1)

895.42(1)(a)(a) In this subsection, "trust company" means any trust company or any state or national bank in this state that is authorized to exercise trust powers.

895.42(1)(b) (b) If in any proceeding in any court of record it is determined that moneys or other personal property in the custody of or under the control of any personal representative, trustee, receiver, or other officer of the court, belongs to a natural person if the person is alive, or to an artificial person if it is in existence and entitled to receive, and otherwise to some other person, and the court finds any of the following, the court may direct the officer having custody or control of the money or property to deposit the money or property with any trust company:

895.42(1)(b)1. 1. That there is not sufficient evidence showing that the natural person first entitled to take is alive, or that the artificial person is in existence and entitled to receive.

895.42(1)(b)2. 2. That the money or other personal property, including any legacy or share of intestate property, cannot be delivered to the person entitled to the money or property because the person is a member of the military or naval forces of the United States or any of its allies or is engaged in any of the armed forces abroad or with the American Red Cross society or other body or similar business.

895.42(1)(c) (c) Any officer depositing money or property with a trust company under par. (b), shall take the trust company's receipt for the deposit. The receipt shall, to the extent of the deposit, constitute a complete discharge of the officer in any accounting made by the officer in the proceeding.

895.42(2) (2) In case such deposit is directed to be made, the court shall require the trust company or bank in which said deposit is ordered to be made, as a condition of the receipt thereof, to accept and handle, manage and invest the same as trust funds to the same extent as if it had received the same as a testamentary trust, unless the court shall expressly otherwise direct, except that the reports shall be made to the court of its appointment.

895.42(3) (3) No distribution of the moneys or personal property so deposited shall be made by the depository as such trustee or otherwise without an order of the court on notice as prescribed by s. 879.03, and the jurisdiction of the court in the proceeding will be continued to determine, at any time at the instance of any party interested, the ownership of said funds, and to order their distribution.

895.42 History History: 1973 c. 90; 1993 a. 486; 2001 a. 102; 2005 a. 149.



895.43 Intentional killing by beneficiary of contract.

895.43  Intentional killing by beneficiary of contract. The rights of a beneficiary of a contractual arrangement who kills the principal obligee under the contractual arrangement are governed by s. 854.14.

895.43 History History: 1981 c. 228; 1987 a. 222; 1997 a. 188.



895.435 Intentional killing by beneficiary of certain death benefits.

895.435  Intentional killing by beneficiary of certain death benefits. The rights of a beneficiary to receive benefits payable by reason of the death of an individual killed by the beneficiary are governed by s. 854.14.

895.435 History History: 1981 c. 228; 1987 a. 222; 1997 a. 188.



895.441 Sexual exploitation by a therapist; action for.

895.441  Sexual exploitation by a therapist; action for.

895.441(1)(1)  Definitions. In this section:

895.441(1)(a) (a) "Physician" has the meaning designated in s. 448.01 (5).

895.441(1)(b) (b) "Psychologist" means a person who practices psychology, as described in s. 455.01 (5).

895.441(1)(c) (c) "Psychotherapy" has the meaning designated in s. 455.01 (6).

895.441(1)(d) (d) "Sexual contact" has the meaning designated in s. 940.225 (5) (b).

895.441(1)(e) (e) "Therapist" means a physician, psychologist, social worker, marriage and family therapist, professional counselor, nurse, chemical dependency counselor, member of the clergy or other person, whether or not licensed or certified by the state, who performs or purports to perform psychotherapy.

895.441(2) (2) Cause of action.

895.441(2)(a)(a) Any person who suffers, directly or indirectly, a physical, mental or emotional injury caused by, resulting from or arising out of sexual contact with a therapist who is rendering or has rendered to that person psychotherapy, counseling or other assessment or treatment of or involving any mental or emotional illness, symptom or condition has a civil cause of action against the psychotherapist for all damages resulting from, arising out of or caused by that sexual contact. Consent is not an issue in an action under this section, unless the sexual contact that is the subject of the action occurred more than 6 months after the psychotherapy, counseling, assessment or treatment ended.

895.441(2)(b) (b) Notwithstanding ss. 801.09 (1), 801.095, 802.04 (1) and 815.05 (1g) (a), in an action brought under this section, the plaintiff may substitute his or her initials, or fictitious initials, and his or her age and county of residence for his or her name and address on the summons and complaint. The plaintiff's attorney shall supply the court the name and other necessary identifying information of the plaintiff. The court shall maintain the name and other identifying information, and supply the information to other parties to the action, in a manner that reasonably protects the information from being disclosed to the public.

895.441(2)(c) (c) Upon motion by the plaintiff, and for good cause shown, or upon its own motion, the court may make any order that justice requires to protect:

895.441(2)(c)1. 1. A plaintiff who is using initials in an action under this section from annoyance, embarrassment, oppression or undue burden that would arise if any information identifying the plaintiff were made public.

895.441(2)(c)2. 2. A plaintiff in an action under this section from unreasonably long, repetitive or burdensome physical or mental examinations.

895.441(2)(c)3. 3. The confidentiality of information which under law is confidential, until the information is provided in open court in an action under this section.

895.441(3) (3) Punitive damages. A court or jury may award punitive damages to a person bringing an action under this section.

895.441(4) (4) Calculation of statute of limitations. An action under this section is subject to s. 893.585.

895.441(5) (5) Silence agreements. Any provision in a contract or agreement relating to the settlement of any claim by a patient against a therapist that limits or eliminates the right of the patient to disclose sexual contact by the therapist to a subsequent therapist, the department of safety and professional services, the department of health services, the injured patients and families compensation fund peer review council, or a district attorney is void.

895.441 History History: 1985 a. 275; 1987 a. 352; 1991 a. 160, 217; 1995 a. 27 s. 9126 (19); 1999 a. 85; 2003 a. 111; 2005 a. 155 s. 62; Stats. 2005 s. 895.441; 2007 a. 20 s. 9121 (6) (a); 2011 a. 32.

895.441 Annotation Under sub. (2), consent is not an issue and, as such, an instruction regarding the victim's contributory negligence was improper. Block v. Gomez, 201 Wis. 2d 795, 549 N.W.2d 783 (Ct. App. 1996), 94-1085.

895.441 Annotation This section grants no cause of action against a therapist's employer. L.L.N. v. Clauder, 203 Wis. 2d 570, 552 N.W.2d 879 (Ct. App. 1996), 95-2084. Reversed on other grounds, 209 Wis. 2d 674, 704, 563 N.W.2d 434 (1997), 95-2084.



895.442 Sexual exploitation by a member of the clergy; action for.

895.442  Sexual exploitation by a member of the clergy; action for.

895.442(1)(1)  Definitions. In this section:

895.442(1)(a) (a) "Member of the clergy" has the meaning given in s. 48.981 (1) (cx).

895.442(1)(b) (b) "Religious organization" means an association, conference, congregation, convention, committee, or other entity that is organized and operated for a religious purpose and that is exempt from federal income tax under 26 USC 501 (c) (3) or (d) and any subunit of such an association, conference, congregation, convention, committee, or entity that is organized and operated for a religious purpose.

895.442(1)(c) (c) "Sexual contact" has the meaning given in s. 940.225 (5) (b).

895.442(2) (2) Cause of action.

895.442(2)(a)(a) Any person who suffers an injury as a result of sexual contact with a member of the clergy that occurs while the person is under the age of 18 may bring an action against the member of the clergy for all damages caused by that sexual contact.

895.442(2)(b) (b) Any person who may bring an action under par. (a) may bring an action against the religious organization that employed the member of the clergy for all damages caused by that sexual contact if, at the time that the sexual contact occurred, another employee of that religious organization whose duties included supervising that member of the clergy knew or should have known that the member of the clergy previously had sexual contact with a person under the age of 18 and failed to do all of the following:

895.442(2)(b)1. 1. Report that sexual contact under s. 48.981 (3).

895.442(2)(b)2. 2. Exercise ordinary care to prevent similar incidents from occurring.

895.442(2)(c) (c) Notwithstanding ss. 801.09 (1), 801.095, 802.04 (1), and 815.05 (1g) (a), in an action brought under this section, the plaintiff may substitute his or her initials, or fictitious initials, and his or her age and county of residence for his or her name and address on the summons and complaint. The plaintiff's attorney shall supply the court the name and other necessary identifying information of the plaintiff. The court shall maintain the name and other identifying information, and supply the information to other parties to the action, in a manner that reasonably protects the information from being disclosed to the public.

895.442(2)(d) (d) Upon motion by the plaintiff, and for good cause shown, or upon its own motion, the court may make any order that justice requires to protect any of the following:

895.442(2)(d)1. 1. A plaintiff who is using initials in an action under this section from annoyance, embarrassment, oppression, or undue burden that would arise if any information identifying the plaintiff were made public.

895.442(2)(d)2. 2. A plaintiff in an action under this section from unreasonably long, repetitive, or burdensome physical or mental examinations.

895.442(2)(d)3. 3. The confidentiality of information which under law is confidential, until the information is provided in open court in an action under this section.

895.442(3) (3) Consent. Consent is not an issue in an action under this section.

895.442(4) (4) Calculation of statute of limitations. An action under this section is subject to s. 893.587.

895.442(5) (5) Silence agreements. Any contract or agreement concerning the settlement of any claim under this section that limits or eliminates the right of the injured person to disclose the sexual contact described under sub. (2) to another member of the religious organization to which the member of the clergy under sub. (2) belongs, to a therapist, as defined in s. 895.441 (1) (e), to a person listed under s. 48.981 (2) (a), or to a district attorney, is void.

895.442 History History: 2003 a. 279; 2005 a. 155 s. 63; Stats. 2005 s. 895.442.



895.443 Physical injury, emotional distress, loss or damage suffered by members of certain groups; action for.

895.443  Physical injury, emotional distress, loss or damage suffered by members of certain groups; action for.

895.443(1)(1) If a person suffers physical injury to his or her person or emotional distress or damage to or loss of his or her property by reason of conduct that is prohibited under s. 943.012 and that causes damage to any property specified in s. 943.012 (1) to (4) or by reason of conduct that is grounds for a penalty increase under s. 939.645 (1), the person has a civil cause of action against the person who caused the physical injury, emotional distress, damage or loss.

895.443(2) (2) The burden of proof in a civil action under sub. (1) rests with the person who suffers the physical injury, emotional distress, damage or loss to prove his or her case by a preponderance of the credible evidence.

895.443(3) (3) If the plaintiff prevails in a civil action under sub. (1), he or she may recover special and general damages, including damages for emotional distress; punitive damages; and costs, including all reasonable attorney fees and other costs of the investigation and litigation which were reasonably incurred.

895.443(4) (4) A person may bring a civil action under sub. (1) regardless of whether there has been a criminal action related to the physical injury, emotional distress, loss or damage under sub. (1) and regardless of the outcome of any such criminal action.

895.443(5) (5) This section does not limit the right of a person to recover from any parent or parents under s. 895.035.

895.443 History History: 1987 a. 348; 2003 a. 243; 2005 a. 155 s. 65; Stats. 2005 s. 895.443.



895.444 Injury caused by criminal gang activity; action for.

895.444  Injury caused by criminal gang activity; action for.

895.444(1)(1)  Definitions. In this section:

895.444(1)(a) (a) "Criminal gang" has the meaning given in s. 939.22 (9).

895.444(1)(b) (b) "Criminal gang activity" has the meaning given in s. 941.38 (1) (b).

895.444(1)(c) (c) "Political subdivision" means a city, village, town or county.

895.444(2) (2) Civil cause of action.

895.444(2)(a)(a) The state, a school district or a political subdivision may bring an action in circuit court for any expenditure of money for the allocation or reallocation of law enforcement, fire fighting, emergency or other personnel or resources if the expenditure of money by the state, a school district or a political subdivision is the result of criminal gang activity.

895.444(2)(b) (b) Any person who suffers physical injury or incurs property damage or loss resulting from any criminal gang activity has a cause of action for the actual damages sustained. The burden of proof in a civil action under this paragraph rests with the person who suffers the physical injury or property damage or loss to prove his or her case by a preponderance of the credible evidence.

895.444(2)(c) (c) The action may be brought against the criminal gang or against any member, leader, officer or organizer of a criminal gang who participates in a criminal gang activity or who authorizes, causes, orders, ratifies, requests or suggests a criminal gang activity. An action brought under this subsection shall also name as defendants the criminal gang and any criminal gang members that participated in the criminal gang activity. An action brought under this subsection may name, as a class of defendants, all unknown criminal gang members.

895.444(2)(d) (d) The plaintiff may bring a civil action under this subsection regardless of whether there has been a criminal action related to the injury, property damage or loss or expenditure of money under par. (a) or (b) and regardless of the outcome of that criminal action.

895.444(3) (3) Service of process. A summons may be served individually upon any member, leader, officer or organizer of a criminal gang by service as provided under s. 801.11 (1), (2), (5) or (6) where the claim sued upon arises out of or relates to criminal gang activity within this state sufficient to subject a defendant to personal jurisdiction under s. 801.05 (2) to (10). A judgment rendered after service under this subsection is a binding adjudication against the criminal gang.

895.444(4) (4) Injunctive relief, damages, costs and fees.

895.444(4)(a)(a) The court, upon the request of the state, a school district or a political subdivision, may grant an injunction restraining an individual from committing an act that would injure the state, a school district or a political subdivision or may order such other relief as the court determines is proper.

895.444(4)(b) (b) The court may order a criminal gang member to divest himself or herself of any interest or involvement in any criminal gang activity and may restrict a criminal gang member from engaging in any future criminal gang activity.

895.444(4)(c) (c) In addition to the costs allowed under s. 814.04, a final judgment in an action under sub. (2) (a) in favor of the plaintiff shall include compensatory damages for the expenditure of money for the allocation or reallocation of law enforcement, fire fighting, emergency or other personnel or resources caused by the criminal gang activity and compensation for the costs of the investigation and prosecution and reasonable attorney fees.

895.444(4)(d) (d) In addition to the costs allowed under s. 814.04, a final judgment in an action under sub. (2) (b) in favor of the plaintiff shall include attorney fees and the costs of the investigation and litigation.

895.444(4)(e) (e) The final judgment in favor of the plaintiff in an action under sub. (2) (a) or (b) may include punitive damages assessed against a criminal gang leader, officer, organizer or member who is found to have participated in criminal gang activity.

895.444 History History: 1993 a. 98; 2005 a. 155 s. 67; Stats. 2005 s. 895.444.



895.445 Damage to certain machines; action for.

895.445  Damage to certain machines; action for.

895.445(1)(1) An owner of a machine operated by the insertion of coins, currency, debit cards or credit cards that is damaged by a person acting with the intent to commit a theft from that machine may bring an action against the person.

895.445(2) (2) The owner has the burden of proving his or her case under sub. (1) by a preponderance of the credible evidence.

895.445(3) (3) If the owner prevails in a civil action under sub. (1), he or she may recover all of the following:

895.445(3)(a) (a) Treble damages.

895.445(3)(b) (b) Costs, including all reasonable attorney fees and other costs of the investigation and litigation that were reasonably incurred.

895.445(4) (4) An owner may bring a civil action under sub. (1) regardless of whether there has been a criminal action related to the damage under sub. (1) and regardless of the outcome of any such criminal action.

895.445 History History: 1995 a. 133; 2005 a. 155 s. 69; Stats. 2005 s. 895.445.



895.446 Property damage or loss caused by crime; action for.

895.446  Property damage or loss caused by crime; action for.

895.446(1)(1) Any person who suffers damage or loss by reason of intentional conduct that occurs on or after November 1, 1995, and that is prohibited under s. 943.01, 943.20, 943.21, 943.24, 943.26, 943.34, 943.395, 943.41, 943.50, 943.61, 943.74, or 943.76, or by reason of intentional conduct that occurs on or after April 28, 1998, and that is prohibited under s. 943.201 or 943.203, or by reason of intentional conduct that occurs on or after July 1, 2004, and that is prohibited under s. 943.011, 943.012, or 943.017, has a cause of action against the person who caused the damage or loss.

895.446(2) (2) The burden of proof in a civil action under sub. (1) is with the person who suffers damage or loss to prove a violation of s. 943.01, 943.011, 943.012, 943.017, 943.20, 943.201, 943.203, 943.21, 943.24, 943.26, 943.34, 943.395, 943.41, 943.50, 943.61, 943.74, or 943.76 by a preponderance of the credible evidence. A conviction under s. 943.01, 943.011, 943.012, 943.017, 943.20, 943.201, 943.203, 943.21, 943.24, 943.26, 943.34, 943.395, 943.41, 943.50, 943.61, 943.74, or 943.76 is not required to bring an action, obtain a judgment, or collect on that judgment under this section.

895.446(3) (3) If the plaintiff prevails in a civil action under sub. (1), he or she may recover all of the following:

895.446(3)(a) (a) Actual damages, including the retail or replacement value of damaged, used, or lost property, whichever is greater, for a violation of s. 943.01, 943.011, 943.012, 943.017, 943.20, 943.201, 943.203, 943.21, 943.24, 943.26, 943.34, 943.395, 943.41, 943.50, 943.61, 943.74, or 943.76.

895.446(3)(b) (b) All costs of investigation and litigation that were reasonably incurred, including the value of the time spent by any employee or agent of the victim.

895.446(3)(c) (c) Exemplary damages of not more than 3 times the amount awarded under par. (a). No additional proof is required under this section for an award of exemplary damages under this paragraph.

895.446(3m) (3m)

895.446(3m)(a)(a) In this subsection, "plant" includes the material taken, extracted, or harvested from a plant, or a seed or other plant material that is being used or that will be used to grow or develop a plant.

895.446(3m)(b) (b) If the violation of s. 943.01 (1) involves the circumstances under s. 943.01 (2d), the court may award a prevailing plaintiff the reasonable attorney fees incurred in litigating the action and, when determining the damages recoverable under sub. (3), shall include the market value of the plant before the damage or destruction, and the costs of production, research, testing, replacement, and plant development directly related to the plant that has been damaged or destroyed.

895.446(4) (4) Any recovery under this section shall be reduced by the amount recovered as restitution under ss. 800.093 and 973.20 and ch. 938 for the same act or as recompense under s. 969.13 (5) (a) for the same act.

895.446(5) (5) No person may bring a cause of action under both this section and s. 95.195, 895.449, 943.212, 943.245 or 943.51 regarding the same incident or occurrence. If the plaintiff has a cause of action under both this section and s. 895.449, 943.212, 943.245 or 943.51 regarding the same incident or occurrence, the plaintiff may choose which action to bring. If the plaintiff has a cause of action under both this section and s. 95.195, the plaintiff must bring the action under s. 95.195.

895.446(6) (6) A person is not criminally liable under s. 943.30 for any action brought in good faith under this section.

895.446 History History: 1995 a. 27; 1997 a. 101; 2001 a. 16, 91; 2003 a. 36, 138; 2005 a. 155 s. 70; Stats. 2005 s. 895.446; 2005 a. 447 s. 1; 2007 a. 96; 2011 a. 186.

895.446 Annotation A trial court cannot, contrary to sub. (3) (b), award attorney fees that exceed what was actually "incurred." Stathus v. Horst, 2003 WI App 28, 260 Wis. 2d 166, 659 N.W.2d 165, 02-0543.

895.446 Annotation Under Wisconsin law the economic loss doctrine does not bar recovery under s. 100.18, but it does bar recovery under s. 895.80, at least under the facts of this case. Dow v. Poltzer, 364 F. Supp. 2d 931 (2005).



895.447 Certain agreements to limit or eliminate tort liability void.

895.447  Certain agreements to limit or eliminate tort liability void.

895.447(1)(1) Any provision to limit or eliminate tort liability as a part of or in connection with any contract, covenant or agreement relating to the construction, alteration, repair or maintenance of a building, structure, or other work related to construction, including any moving, demolition or excavation, is against public policy and void.

895.447(2) (2) This section does not apply to any insurance contract or worker's compensation plan.

895.447(3) (3) This section shall not apply to any provision of any contract, covenant or agreement entered into prior to July 1, 1978.

895.447 History History: 1977 c. 441; Stats. 1977 s. 895.47; 1977 c. 447; Stats. 1977 s. 895.49; 2005 a. 155 s. 49; Stats. 2005 s. 895.447.

895.447 Annotation This section did not void an indemnity clause in a contract. Gerdmann v. U.S. Fire Insurance Co. 119 Wis. 2d 367, 350 N.W.2d 730 (Ct. App. 1984).



895.448 Safety devices on farm equipment, ordinary negligence.

895.448  Safety devices on farm equipment, ordinary negligence.

895.448(1)(1) In this section:

895.448(1)(a) (a) "Farm equipment" means a tractor or other machine used in the business of farming.

895.448(1)(b) (b) "Safety device" means a guard, shield or other part that has the purpose of preventing injury to humans.

895.448(2) (2) If a person in the business of selling or repairing farm equipment fabricates a safety device and installs the safety device on used farm equipment, after determining either that the farm equipment was not originally equipped with such a safety device or that a replacement is not available from the original manufacturer or from a manufacturer of replacements, and notifies the owner or purchaser of the farm equipment that the person fabricated the safety device, the person is not liable for claims founded in tort for damages arising from the safety device unless the claimant proves, by a preponderance of the evidence, that a cause of the claimant's harm was the failure to use reasonable care with respect to the design, fabrication, inspection, condition or installation of, or warnings relating to, the safety device.

895.448 History History: 1993 a. 455; 2005 a. 155 s. 50; Stats. 2005 s. 895.448.



895.449 Action for loss caused by failure to pay for gasoline or diesel fuel.

895.449  Action for loss caused by failure to pay for gasoline or diesel fuel.

895.449(1) (1) In this section:

895.449(1)(a) (a) "Association" means a membership organization whose membership is composed of retail businesses that sell gasoline or diesel fuel.

895.449(1)(b) (b) "Fuel retailer" means a person who suffers a loss as the result of a violation of s. 943.21 (1m) (d).

895.449(1)(c) (c) "Vehicle owner" means a person who holds the legal title of the vehicle that received gasoline or diesel fuel involved in a violation of s. 943.21 (1m) (d).

895.449(2) (2) Any fuel retailer has a cause of action against a vehicle owner whose vehicle was involved in a violation of s. 943.21 (1m) (d). The fuel retailer may provide an association with an affidavit specifying the time and date that the violation occurred, the registration plate number of the vehicle that received the gasoline or diesel fuel, and the retail value of gasoline or diesel fuel involved in the violation.

895.449(3) (3) Upon receipt by an association of an affidavit under sub. (2), that association may obtain from the department of transportation, based on the registration plate number of the motor vehicle that received the gasoline or diesel fuel in violation of s. 943.21 (1m) (d), identifying information regarding the owner of that motor vehicle and may forward the identifying information to the person who provided the affidavit under sub. (2).

895.449(4) (4) The fuel retailer may send a letter by 1st class mail to the vehicle owner at the address obtained under sub. (3), requesting payment of the amount owed for the unpaid gasoline or diesel fuel, plus a service fee that does not exceed $30. The letter shall include the time and date of the violation, the registration plate number of the vehicle that received the gasoline or diesel fuel, and a statement that if the vehicle owner fails to pay the amount demanded within 30 days of receipt of the letter, the fuel retailer may commence a court action to collect that amount. If a vehicle owner fails to make the payment owed within 30 days of his or her receipt of the letter, the fuel retailer may commence an action in circuit court to collect the amount demanded.

895.449(5) (5) If the fuel retailer prevails in an action brought under this section, the fuel retailer shall be entitled to the amount of the loss incurred, the $30 service fee, and court costs.

895.449 History History: 2011 a. 186.



895.45 Service representatives for adult abusive conduct complainants.

895.45  Service representatives for adult abusive conduct complainants.

895.45(1)(1)  Definitions. In this section:

895.45(1)(a) (a) "Abusive conduct" means domestic abuse, as defined under s. 49.165 (1) (a), 813.12 (1) (am), or 968.075 (1) (a), harassment, as defined under s. 813.125 (1), sexual exploitation by a therapist under s. 940.22, sexual assault under s. 940.225, child abuse, as defined under s. 813.122 (1) (a), or child abuse under ss. 948.02 to 948.11.

895.45(1)(b) (b) "Complainant" means an adult who alleges that he or she was the subject of abusive conduct or who alleges that a crime has been committed against him or her.

895.45(1)(c) (c) "Service representative" means an individual member of an organization or victim assistance program who provides counseling or support services to complainants or petitioners and charges no fee for services provided to a complainant under sub. (2) or to a petitioner under s. 813.122.

895.45(2) (2) Right to be present. A complainant has the right to select a service representative to attend, with the complainant, hearings, depositions and court proceedings, whether criminal or civil, and all interviews and meetings related to those hearings, depositions and court proceedings, if abusive conduct is alleged to have occurred against the complainant or if a crime is alleged to have been committed against the complainant and if the abusive conduct or the crime is a factor under s. 767.41 or is a factor in the complainant's ability to represent his or her interest at the hearing, deposition or court proceeding. The complainant shall notify the court orally, or in writing, of that selection. A service representative selected by a complainant has the right to be present at every hearing, deposition and court proceeding and all interviews and meetings related to those hearings, depositions and court proceedings that the complainant is required or authorized to attend. The service representative selected by the complainant has the right to sit adjacent to the complainant and confer orally and in writing with the complainant in a reasonable manner during every hearing, deposition or court proceeding and related interviews and meetings, except when the complainant is testifying or is represented by private counsel. The service representative may not sit at counsel table during a jury trial. The service representative may address the court if permitted to do so by the court.

895.45(3) (3) Failure to exercise right not grounds for appeal. The failure of a complainant to exercise a right under this section is not a ground for an appeal of a judgment of conviction or for any court to reverse or modify a judgment of conviction.

895.45 History History: 1991 a. 276; 1995 a. 220; 2001 a. 109; 2005 a. 155 s. 64; Stats. 2005 s. 895.45; 2005 a. 443 s. 265; 2007 a. 20.



895.453 Payments of chiropractic services from attorney contingency fees.

895.453  Payments of chiropractic services from attorney contingency fees.

895.453(1) (1) In this section:

895.453(1)(a) (a) "Chiropractor" means a person licensed under ch. 446.

895.453(1)(b) (b) "Motor vehicle" means a vehicle, including a combination of 2 or more vehicles or an articulated vehicle, which is self-propelled, except a vehicle operated exclusively on a rail.

895.453(2) (2) Notwithstanding s. 803.03, if all of the following conditions exist, fees for chiropractic services provided to an injured person shall be paid out of the amount of fees due to his or her attorney under the contingency fee arrangement made between the person and the attorney:

895.453(2)(a) (a) The person is injured as the result of a motor vehicle accident.

895.453(2)(b) (b) The services were provided by a chiropractor because of the injuries arising from the motor vehicle accident.

895.453(2)(c) (c) The person is represented by an attorney under a contingency fee arrangement.

895.453(2)(d) (d) The person receives an amount under a settlement agreement that is less than his or her damages.

895.453(2)(e) (e) Prior to the person's acceptance of the settlement agreement, the chiropractor has not been paid for his or her services and has provided written notification to the person's attorney of the services that were provided to the person.

895.453(3) (3) Except as provided in sub. (4), if the conditions under sub. (2) are met, the distribution of the amount due under the contingency fee arrangement shall be allocated on a pro rata basis between the person's attorney and each chiropractor who provided services, based on the percentage obtained by comparing the outstanding fees owed to the attorney and each chiropractor to the aggregate outstanding attorney and chiropractic fees.

895.453(4) (4) This section does not apply if any of the following exist:

895.453(4)(a) (a) The chiropractor is eligible for payment for the services provided to the person under any health insurance contract or self-insured health plan.

895.453(4)(b) (b) The chiropractor is eligible for payment for the services provided to the person under any governmental health plan or program, including Medicaid or Medicare.

895.453 History History: 2011 a. 32.



895.455 Limits on recovery by prisoners.

895.455  Limits on recovery by prisoners. A prisoner, as defined in s. 801.02 (7) (a) 2., may not recover damages for mental or emotional injury unless the prisoner shows that he or she has suffered a physical injury as a result of the same incident that caused the mental or emotional injury.

895.455 History History: 1997 a. 133; 2005 a. 155 s. 66; Stats. 2005 s. 895.455.



895.457 Limiting felon's right to damages.

895.457  Limiting felon's right to damages.

895.457(1) (1) In this section:

895.457(1)(a) (a) "Crime" means a crime under the laws of this state or under federal law.

895.457(1)(b) (b) "Damages" means damages for an injury to real or personal property, for death, or for personal injury.

895.457(1)(c) (c) "Felony" means a felony under the laws of this state or under federal law.

895.457(1)(d) (d) "Victim" means a person against whom an act constituting a felony was committed.

895.457(2) (2) No person may recover damages from any of the following persons for injury or death incurred while committing, or as a result of committing, an act that constituted a felony, if the person was convicted of a felony for that act:

895.457(2)(a) (a) A victim of that felony.

895.457(2)(b) (b) An individual other than a victim of that felony who assisted or attempted to assist in the prevention of the act, who assisted or attempted to assist in the protection of the victim, or who assisted or attempted to assist in the apprehension or detention of the person committing the act unless the individual who assisted or attempted to assist is convicted of a crime as a result of his or her assistance or attempted assistance.

895.457(3) (3) This section does not prohibit a person from recovering damages for death or personal injury resulting from a device used to provide security that is intended or likely to cause great bodily harm, as defined in s. 939.22 (14), or death.

895.457(4) (4)

895.457(4)(a)(a) Any applicable statute of limitations for an action to recover damages against a person described under sub. (2) (a) or (b) for injury or death incurred while committing, or as a result of committing, an act that constituted a felony is tolled during the period beginning with the commencement of a criminal proceeding charging the person who committed the act with a felony for that act and ending with the final disposition, as defined in s. 893.13 (1), of the criminal proceeding.

895.457(4)(b) (b) Any applicable statute of limitations for an action to recover damages from an individual described under sub. (2) (b) for injury or death incurred while committing, or as a result of committing, an act that constituted a felony is tolled during the period beginning with the commencement of a criminal proceeding charging the individual described under sub. (2) (b) with a crime as a result of his or her assistance or attempt to assist and ending with the final disposition, as defined in s. 893.13 (1), of the criminal proceeding. This paragraph does not apply if a criminal proceeding described in par. (a) does not result in a felony conviction and there is no other criminal proceeding described under par. (a) pending.

895.457(5) (5) A court may stay a civil action described under sub. (2) until the final disposition of a criminal proceeding described under sub. (4).

895.457 History History: 2003 a. 87; 2005 a. 155 s. 68; Stats. 2005 s. 895.457.



895.46 State and political subdivisions thereof to pay judgments taken against officers.

895.46  State and political subdivisions thereof to pay judgments taken against officers.

895.46(1) (1)

895.46(1)(a)(a) If the defendant in any action or special proceeding is a public officer or employee and is proceeded against in an official capacity or is proceeded against as an individual because of acts committed while carrying out duties as an officer or employee and the jury or the court finds that the defendant was acting within the scope of employment, the judgment as to damages and costs entered against the officer or employee, except as provided in s. 146.89 (4), in excess of any insurance applicable to the officer or employee shall be paid by the state or political subdivision of which the defendant is an officer or employee. Agents of any department of the state shall be covered by this section while acting within the scope of their agency. Regardless of the results of the litigation the governmental unit, if it does not provide legal counsel to the defendant officer or employee, shall pay reasonable attorney fees and costs of defending the action, unless it is found by the court or jury that the defendant officer or employee did not act within the scope of employment. Except as provided in s. 146.89 (4), the duty of a governmental unit to provide or pay for the provision of legal representation does not apply to the extent that applicable insurance provides that representation. If the employing state agency or the attorney general denies that the state officer, employee or agent was doing any act growing out of or committed in the course of the discharge of his or her duties, the attorney general may appear on behalf of the state to contest that issue without waiving the state's sovereign immunity to suit. Failure by the officer or employee to give notice to his or her department head of an action or special proceeding commenced against the defendant officer or employee as soon as reasonably possible is a bar to recovery by the officer or employee from the state or political subdivision of reasonable attorney fees and costs of defending the action. The attorney fees and expenses shall not be recoverable if the state or political subdivision offers the officer or employee legal counsel and the offer is refused by the defendant officer or employee. If the officer, employee or agent of the state refuses to cooperate in the defense of the litigation, the officer, employee or agent is not eligible for any indemnification or for the provision of legal counsel by the governmental unit under this section.

895.46(1)(am) (am) If a court determines that costs are awardable to an employee or official who has been provided representation by a governmental unit under par. (a), the court shall award those costs to the unit of government that provided the representation.

895.46(1)(b) (b) Persons holding the office of county sheriff on March 1, 1983, are covered by this subsection. This subsection covers other county sheriffs who have:

895.46(1)(b)1. 1. Satisfactorily completed or are currently enrolled in the preparatory program of law enforcement training under s. 165.85 (4) (b) 1. and, if applicable, the recertification programs under s. 165.85 (4) (bn) 1., or have provided evidence of equivalent law enforcement training and experience as determined by the law enforcement standards board; or

895.46(1)(b)2. 2. At least 5 years of full-time employment as a law enforcement officer, as defined in s. 165.85 (2) (c).

895.46(1)(c) (c) This subsection does not apply to any action or special proceeding brought by a county against its county sheriff if the action or proceeding is determined in favor of the county.

895.46(1)(d) (d) On and after March 1, 1983, all persons employed as deputy sheriffs, as defined in s. 40.02 (48) (b) 3., are covered by this subsection. The county board shall adopt written policies for payments under this subsection on behalf of any other person, provided that person has satisfied the minimum standards of the law enforcement standards board, who serves at the discretion of the sheriff as a law enforcement officer as defined in s. 165.85 (2) (c), and the county may make the payments upon approval by the county board.

895.46(1)(dm) (dm) All security officers employed by the department of military affairs who are deputed under s. 59.26 (4m) are covered by this section while acting within the scope of their duties assigned under s. 59.26 (4m), as if they were state employees acting within the scope of their state employment.

895.46(1)(e) (e) Any nonprofit corporation operating a museum under a lease agreement with the state historical society, and all officers, directors, employees and agents of such a corporation, and any local emergency planning committee appointed by a county board under s. 59.54 (8) (a) and all members of such a committee, are state officers, employees or agents for the purposes of this subsection.

895.46(2) (2) Any town officer held personally liable for reimbursement of any public funds paid out in good faith pursuant to the directions of electors at any annual or special town meeting shall be reimbursed by the town for the amount of the judgment for damages and costs entered against the town officer.

895.46(3) (3) The protection afforded by this section shall apply to any state officer, employee or agent while operating a state-owned vehicle for personal use in accordance with s. 20.916 (7).

895.46(4) (4) The protection afforded by this section applies to members of the board of governors created under s. 619.04 (3), members of a committee or subcommittee of that board of governors, members of the injured patients and families compensation fund peer review council created under s. 655.275 (2), and persons consulting with that council under s. 655.275 (5) (b), with respect to judgments, attorney fees, and costs awarded before, on, or after April 25, 1990.

895.46(5) (5) The protection afforded by this section applies to any of the following:

895.46(5)(a) (a) A volunteer health care provider who provides services under s. 146.89, for the provision of those services.

895.46(5)(am) (am) A practitioner who provides services under s. 257.03 and a health care facility on whose behalf services are provided under s. 257.04.

895.46(5)(b) (b) A physician under s. 251.07 or 252.04 (9) (b).

895.46(6) (6) The protection afforded by this section applies to any criminal action under s. 291.97 (2) or 293.87 (2) or under 7 USC 136L (b), 15 USC 2616 (b), 33 USC 1319 (c), 42 USC 2284, 6928 (d) and (e), 6973 (b), 6992 (b) and (c), 7413 (c), 9603 (b), 9606 (b) and 11045 (b) or 49 USC 5124 that is commenced against a state officer or state employee who is proceeded against in his or her official capacity or as an individual because of acts committed in the storage, transportation, treatment or disposal of hazardous substances, as defined in s. 289.01 (11), if that officer or employee is found to be acting within the scope of his or her employment and if the attorney general determines that the state officer or state employee acted in good faith. Regardless of the determination made by the attorney general, the protection afforded by this section applies if the state officer or agent is not found guilty of the criminal action commenced under this subsection. This protection includes the payment of reasonable attorney fees in defending the action and costs or fines arising out of the action.

895.46(7) (7) The protection afforded by this section does not apply to any law enforcement officer of another state acting in Wisconsin under an agreement authorized under s. 175.46.

895.46(8) (8) The protection afforded by this section applies to any owner of land within a drainage district established under ch. 88 who undertakes work on a drain if the work is approved by the drainage board.

895.46(9) (9)

895.46(9)(a)(a) The state shall reimburse a state officer or state employee for reasonable attorney fees and costs incurred by the officer or employee in connection with a John Doe proceeding under s. 968.26 (2) arising from the officer's or employee's conduct in the performance of official duties if all the following apply:

895.46(9)(a)1. 1. The officer or employee was acting within the scope of his or her employment.

895.46(9)(a)2. 2. The officer or employee is not convicted of a crime arising from the conduct that is the subject of any criminal complaint issued under s. 968.26 (2) (d).

895.46(9)(b) (b) The state shall reimburse a state officer or state employee for reasonable attorney fees and costs incurred by the officer or employee in defending a criminal complaint issued under s. 968.26 (2) (d) arising from the officer's or employee's conduct in the performance of official duties if all of the following apply:

895.46(9)(b)1. 1. The officer or employee was acting within the scope of his or her employment.

895.46(9)(b)2. 2. The officer or employee is not convicted of a crime arising from the conduct that is the subject of the criminal complaint issued under s. 968.26 (2) (d).

895.46(10) (10) Any employee of the state of Minnesota who is named as a defendant and who is found liable as a result of performing services for this state under a valid agreement between this state and the state of Minnesota providing for interchange of employees or services shall be indemnified by this state to the same extent as an employee of this state performing the same services for this state pursuant to this section.

895.46 History History: 1973 c. 333; Sup. Ct. Order, 67 Wis. 2d 585, 761 (1975); Stats. 1975 s. 895.45; 1975 c. 81, 198, 199; Stats. 1975 s. 895.46; 1977 c. 29; 1979 c. 74, 221; 1981 c. 20; 1981 c. 96 s. 67; 1981 c. 314 s. 136; 1983 a. 6; 1983 a. 27 s. 2202 (32); 1985 a. 29, 66; 1987 a. 342; 1987 a. 403 s. 256; 1989 a. 31, 115, 187, 206, 359; 1991 a. 245, 269; 1993 a. 27, 28, 49, 238, 456, 490; 1995 a. 201, 227, 411; 1997 a. 35; 1999 a. 185; 2003 a. 111; 2005 a. 96; 2007 a. 79, 130; 2009 a. 24, 42, 93, 154; 2011 a. 32.

895.46 Cross-reference Cross-reference: See s. 775.06 for special procedure applying to state law enforcement officers.

895.46 Annotation Highway commission [now transportation dept.] supervisors who are responsible for the placement of highway warning signs may be sued if a sign is not placed in accordance with commission rules. They cannot claim the state's immunity from suit. Chart v. Dvorak, 57 Wis. 2d 92, 203 N.W.2d 673 (1973).

895.46 Annotation "Litigation" under sub. (1) refers only to civil proceedings. Bablitch & Bablitch v. Lincoln County, 82 Wis. 2d 574, 263 N.W.2d 218 (1978).

895.46 Annotation Mandatory payment under sub. (1) did not apply to an official who was sued for illegally retaining his salary due to an alleged failure to comply with the statutory requirements for a bond and oath of office. The official was not acting in his official capacity when filing the bond or taking the oath or in defending a related suit. Thuermer v. Village of Mishicot, 86 Wis. 2d 374, 272 N.W.2d 409 (Ct. App. 1978).

895.46 Annotation An insurer of public employees had no right of recovery under s. 270.58 (1) [now s. 895.46 (1)]. Horace Mann Insurance Co. v. Wauwatosa Board of Education, 88 Wis. 2d 385, 276 N.W.2d 761 (1979).

895.46 Annotation The state could not be sued as an indemnitor under s. 270.58 (1) [now s. 895.46 (1)]. Fiala v. Voight, 93 Wis. 2d 337, 286 N.W.2d 824 (1980).

895.46 Annotation The state may not be sued directly for the tortious acts of its employees. Miller v. Smith, 100 Wis. 2d 609, 302 N.W.2d 468 (1981).

895.46 Annotation The "color of law" element of 42 USC 1983 lawsuit is not identical to the "scope of employment" element under sub. (1). Cameron v. Milwaukee, 102 Wis. 2d 448, 307 N.W.2d 164 (1981).

895.46 Annotation Whether alderpersons were acting within the scope of their employment was inappropriately decided by summary judgment. Schroeder v. Schoessow, 108 Wis. 2d 49, 321 N.W.2d 131 (1982).

895.46 Annotation Once a governmental unit decides to provide counsel, it must provide complete and full representation on all issues. Beane v. City of Sturgeon Bay, 112 Wis. 2d 609, 334 N.W.2d 235 (1983).

895.46 Annotation Sub. (1) applied to a forfeiture action against a police officer. Crawford v. City of Ashland, 134 Wis. 2d 369, 396 N.W.2d 781 (Ct. App. 1986).

895.46 Annotation "Any action" in sub. (1) (a) means a trial in which the issue of "scope of employment" is essential and evidence on the issue is introduced and argued. Desotelle v. Continental Cas. Co. 136 Wis. 2d 13, 400 N.W.2d 524 (Ct. App. 1986).

895.46 Annotation In "scope of employment" cases under sub. (1) (a), consideration must be given to whether the employee was "actuated," in some measure, by a purpose to serve the employer. Olson v. Connerly, 156 Wis. 2d 488, 457 N.W.2d 479 (1990).

895.46 Annotation A former school employee sued by the school district over her employment contract was not entitled to costs under sub. (1) (a). Pardeeville Area School District v. Bomber, 214 Wis. 2d 397, 571 N.W.2d 189 (Ct. App. 1997), 97-1469.

895.46 Annotation Voting members of a commission created by 2 villages were public officers protected by s. 895.46 (1). 74 Atty. Gen. 208.

895.46 Annotation Sections 895.35 and 895.46 apply to actions for open meetings law violations to the same extent that they apply to other actions against public officers and employees, except that public officials cannot be reimbursed for forfeitures they are ordered to pay for violating the open meetings law. 77 Atty. Gen. 177.

895.46 Annotation The University of Wisconsin has no authority to agree to hold harmless a county that incurs liability because of a university officer's torts, but common law would require the officer to indemnify the county and statutory indemnification would require the state to indemnify the officer when acting in the scope of employment. 78 Atty. Gen. 1.

895.46 Annotation State Emergency Response Board Committee and Local Emergency Planning Committee subcommittee members appointed by a county board are entitled to indemnity for damage liability under s. 895.46 and legal representation by the attorney general under s. 165.25. 81 Atty. Gen. 17.

895.46 Annotation Members of the Investment Board, Employee Trust Fund Board, Teachers Retirement Board, Wisconsin Retirement Board, Group Insurance Board, and Deferred Compensation Board are subject to the limitations on damages under s. 893.82 and are entitled to the state's indemnification for liability under this section. OAG 2-06.

895.46 Annotation An assistant district attorney on furlough pursuant to executive order is entitled to representation and indemnification if he or she is carrying out duties within the scope of his or her employment. OAG 9-09.

895.46 Annotation This section may require indemnification for actions that are not intended to benefit the employer when those actions further the objectives of employment. Hibma v. Odegaard, 769 F.2d 1147 (1985).

895.46 Annotation Section 893.80 (4) bars direct suits against municipalities for the torts of their employees. It does not preclude suing the officer directly and using s. 895.46 to indirectly recover from the municipality. Graham v. Sauk Prairie Police Commission. 915 F.2d 1085 (1990).

895.46 Annotation An employee can misuse or exceed his or her authority while still acting within the scope of his or her employment. Graham exemplifies the principle that a police officer can grossly exceed his authority to use force and still be found to have acted within the scope of employment. Javier v. City of Milwaukee, 670 F. 3d 823 (2012).

895.46 Annotation Sub. (1) does not prevent a state official from asserting "good faith" as a defense to a charge of infringement of civil rights. Clarke v. Cady, 358 F. Supp. 1156 (1973).

895.46 Annotation The purpose of this section is not to transform any suit against a state employee into a suit against the state, but to shield state employees from monetary loss in tort suits. Ware v. Percy, 468 F. Supp. 1266 (1979).

895.46 Annotation A county could not be held liable for a civil rights judgment against a county judge when the judgment held that the judge was not carrying out duties of the office at the relevant time. Harris v. County of Racine, 512 F. Supp. 1273 (1981).

895.46 Annotation If an employee is part of an inter-municipal team under s. 66.305 [now s. 66.0313], the agency requesting the team's services is the de facto employer for purposes of indemnification under this section. Leibenstein v. Crowe, 826 F. Supp. 1174 (1992).

895.46 Annotation A sheriff represents the county when enforcing the law. Sovereign immunity for state officials under the 11th amendment to the U.S. constitution does not apply. Abraham v. Piechowski, 13 F. Supp. 2d 1023 (1998).



895.47 Indemnification of the Wisconsin State Agencies Building Corporation and the Wisconsin State Public Building Corporation.

895.47  Indemnification of the Wisconsin State Agencies Building Corporation and the Wisconsin State Public Building Corporation. If the Wisconsin State Agencies Building Corporation or the Wisconsin State Public Building Corporation is the defendant in an action or special proceeding in its capacity as owner of facilities occupied by any department or agents of any department of state government, the judgment as to damages and costs shall be paid by the state from the appropriation made under s. 20.865 (1) (fm). The state, when it does not provide legal counsel to the defendant, its members, officers or employees, shall pay reasonable attorney fees and costs of defending the action regardless of the results of the litigation, unless the court or jury finds that the member, officer or employee did not act within the scope of that person's employment. Failure by the defendant to give notice to the department of justice of an action or special proceeding commenced against it, its members, officers or employees as soon as reasonably possible shall bar recovery by the defendant, its members, officers or employees from the state under this section. Attorney fees and expenses may not be recovered if the state offers the member, officer or employee legal counsel and the offer is refused.

895.47 History History: 1977 c. 344, 447.



895.472 Indemnification of a financial institution.

895.472  Indemnification of a financial institution. A financial institution, as defined in s. 943.80 (2), that compensates a customer for a pecuniary loss resulting from a financial crime, as defined in s. 943.80 (1), or assumes the loss, may bring a civil action against the person who committed the crime to recover the amount of the loss, any other damages incurred by the financial institution as a result of the crime, and the costs incurred to bring the action, including attorney's fees.

895.472 History History: 2005 a. 212 s. 2; 2007 a. 97 s. 239.



895.475 Exemption from civil liability for furnishing safety inspection or advisory services.

895.475  Exemption from civil liability for furnishing safety inspection or advisory services. The furnishing of, or failure to furnish, safety inspection or advisory services intended to reduce the likelihood of injury, death or loss shall not subject a state officer, employee or agent, or an insurer, the insurer's agent or employee undertaking to perform such services as an incident to insurance, to liability for damages from injury, death or loss occurring as a result of any act or omission in the course of the safety inspection or advisory services. This section shall not apply if the active negligence of the state officer, employee or agent, or of the insurer, the insurer's agent or employee created the condition that was the proximate cause of injury, death or loss. This section shall not apply to an insurer, the insurer's agent or employee performing the safety inspection or advisory services when required to do so under the provisions of a written service contract.

895.475 History History: 1991 a. 39; 2005 a. 155 s. 42; Stats. 2005 s. 895.475.

895.475 Annotation A "written service contract" is a contract that obligates the insurer to provide loss control services to an insured. Samuels Recycling Co. v. CNA Insurance Cos. 223 Wis. 2d 233, 588 N.W.2d 385 (Ct. App. 1998), 97-3511.



895.48 Civil liability exemption; emergency medical care.

895.48  Civil liability exemption; emergency medical care.

895.48(1)(1) Any person who renders emergency care at the scene of any emergency or accident in good faith shall be immune from civil liability for his or her acts or omissions in rendering such emergency care. This immunity does not extend when employees trained in health care or health care professionals render emergency care for compensation and within the scope of their usual and customary employment or practice at a hospital or other institution equipped with hospital facilities, at the scene of any emergency or accident, enroute to a hospital or other institution equipped with hospital facilities or at a physician's office.

895.48(1m) (1m)

895.48(1m)(a)(a) Except as provided in par. (b), any physician, physician assistant, podiatrist, or athletic trainer licensed under ch. 448, chiropractor licensed under ch. 446, dentist licensed under ch. 447, emergency medical technician licensed under s. 256.15, first responder certified under s. 256.15 (8), registered nurse licensed under ch. 441, or a massage therapist or bodywork therapist licensed under ch. 460 who renders voluntary health care to a participant in an athletic event or contest sponsored by a nonprofit corporation, as defined in s. 66.0129 (6) (b), a private school, as defined in s. 115.001 (3r), a tribal school, as defined in s. 115.001 (15m), a public agency, as defined in s. 46.856 (1) (b), or a school, as defined in s. 609.655 (1) (c), is immune from civil liability for his or her acts or omissions in rendering that care if all of the following conditions exist:

895.48(1m)(a)1. 1. The health care is rendered at the site of the event or contest, during transportation to a health care facility from the event or contest, or in a locker room or similar facility immediately before, during or immediately after the event or contest.

895.48(1m)(a)2. 2. The physician, podiatrist, athletic trainer, chiropractor, dentist, emergency medical technician, first responder, physician assistant, registered nurse, massage therapist or bodywork therapist does not receive compensation for the health care, other than reimbursement for expenses.

895.48(1m)(b) (b) Paragraph (a) does not apply to health care services provided by a volunteer health care provider under s. 146.89.

895.48(4) (4)

895.48(4)(ag)(ag) In this subsection:

895.48(4)(ag)1. 1. "Cardiac arrest" means the sudden cessation of cardiac function and the disappearance of arterial blood pressure that connote ventricular fibrillation or pulseless ventricular tachycardia.

895.48(4)(ag)2. 2. "Pulseless ventricular tachycardia" means a disturbance in the normal rhythm of the heart that is characterized by rapid electrical activity of the heart with no cardiac output.

895.48(4)(am) (am) Any of the following, other than an emergency medical technician or a first responder — defibrillation, is immune from civil liability for the acts or omissions of a person in rendering in good faith emergency care by use of an automated external defibrillator to an individual who appears to be in cardiac arrest:

895.48(4)(am)1. 1. The person who renders the care.

895.48(4)(am)2. 2. The owner of the automated external defibrillator.

895.48(4)(am)3. 3. The person who provides the automated external defibrillator for use, if the person ensures that the automated external defibrillator is maintained and tested in accordance with any operational guidelines of the manufacturer.

895.48(4)(am)4. 4. Any person who provides training in the use of an automated external defibrillator to the person who renders care.

895.48(4)(b) (b) The immunity specified in par. (am) does not extend to any of the following:

895.48(4)(b)1. 1. A person whose act or omission resulting from the use or the provision for use of the automated external defibrillator constitutes gross negligence.

895.48(4)(b)2. 2. A health care professional who renders emergency care for compensation and within the scope of his or her usual and customary employment or practice at a hospital or other institution equipped with hospital facilities, at the scene of an emergency or accident, enroute to a hospital or other institution equipped with hospital facilities or at a physician's office.

895.48 History History: 1977 c. 164; 1987 a. 14; 1989 a. 31; 1993 a. 109; 1995 a. 227; 1997 a. 67, 156, 191; 1999 a. 7, 9, 32, 56, 186; 2001 a. 74; 2003 a. 33; 2005 a. 155, 188, 486; 2007 a. 130; 2009 a. 113, 302, 355; 2011 a. 260.

895.48 Annotation Whatever the precise scope of "scene of any emergency or accident" in sub. (1), the phrase is sufficiently broad to include the defendant's home when the injured, bleeding plaintiff arrived after being hurt in an incident involving an all-terrain vehicle in nearby woods. In the circumstances of the case, "emergency care" under sub. (1) refers to the initial evaluation and immediate assistance, treatment, and intervention rendered to the plaintiff during the period before care could be transferred to professional medical personnel. Mueller v. McMillian Warner Insurance Company, 2006 WI 54, 290 Wis. 2d 571, 714 N.W.2d 183, 05-0121.

895.48 Annotation There are 3 requirements before sub. (1) relieves a person from liability: 1) emergency care must be rendered at the scene of the emergency; 2) the care rendered must be emergency care; and 3) any emergency care must be rendered in good faith. Clayton v. American Family Mutual Insurance Company, 2007 WI App 228, 305 Wis. 2d 766, 741 N.W.2d 297, 07-0051.

895.48 Annotation The "Good Samaritan" law is discussed. 67 Atty. Gen. 218.

895.48 Annotation Incidental benefits received by volunteer members of the National Ski Patrol in exchange for rendering emergency care to disabled skiers may result in a loss of civil liability immunity under the Good Samaritan law. 79 Atty. Gen. 194.

895.48 Annotation The Good Samaritan statute. 62 MLR 469 (1979).

895.48 Annotation The Good Samaritan Statute: Civil Liability Exemptions for Emergency Care. Szymanski. Wis. Law. July 2007.



895.4802 Civil liability exemption; hazardous materials.

895.4802  Civil liability exemption; hazardous materials.

895.4802(1)(1) In this section:

895.4802(1)(a) (a) "Discharge" has the meaning given under s. 292.01 (3).

895.4802(1)(b) (b) "Hazardous substance" has the meaning given under s. 299.01 (6).

895.4802(1)(c) (c) "Hazardous substance prediction" means any declaration or estimate of the likely spread or impact of an actual discharge of a hazardous substance that is based on meteorological, mathematical, computer or similar models.

895.4802(1)(d) (d) "Hazardous substance predictor" means any person who makes a hazardous substance prediction pursuant to a contract or agreement with a public agency or pursuant to a contract or agreement with a person who possesses or controls hazardous substances for the purpose of assisting that person in supplying a public agency with a hazardous substance prediction in the event of an actual discharge of a hazardous substance.

895.4802(2) (2) Any person is immune from civil liability for his or her good faith acts or omissions related to assistance or advice which the person provides relating to an emergency or a potential emergency regarding either of the following:

895.4802(2)(a) (a) Mitigating or attempting to mitigate the effects of an actual or threatened discharge of a hazardous substance.

895.4802(2)(b) (b) Preventing or cleaning up or attempting to prevent or clean up an actual or threatened discharge of a hazardous substance.

895.4802(3) (3) The immunity under sub. (2) does not extend to any person:

895.4802(3)(a) (a) Whose act or omission causes in whole or in part the actual or threatened discharge and who would otherwise be liable for the act or omission;

895.4802(3)(b) (b) Who would be liable for the discharge under chs. 281 to 285 or 289 to 299 or any rule promulgated or permit or order issued under chs. 281 to 285 or 289 to 299;

895.4802(3)(c) (c) Whose act or omission constitutes gross negligence or involves reckless, wanton or intentional misconduct; or

895.4802(3)(d) (d) Who receives or expects to receive compensation, other than reimbursement for out-of-pocket expenses, for rendering the advice and assistance.

895.4802(4) (4)

895.4802(4)(a)(a) Any hazardous substance predictor or any person who provides the technology to enable hazardous substance predictions to be made is immune from civil liability for his or her good faith acts or omissions in making that prediction or providing that technology.

895.4802(4)(b) (b) The good faith of any hazardous substance predictor or any person who provides the technology to make a prediction is presumed in any civil action. Any person who asserts that the acts or omissions under par. (a) were not made in good faith has the burden of proving that assertion by clear and convincing evidence.

895.4802(4)(c) (c) The immunity under par. (a) does not extend to any person described under sub. (3) (a), (b), or (c).

895.4802 History History: 2005 a. 155 ss. 45, 47; 2005 a. 347 s. 55.



895.4803 Civil liability exemption; information concerning paternity.

895.4803  Civil liability exemption; information concerning paternity. Any member of the staff of a hospital who is designated by the hospital and trained by the department of children and families under s. 69.14 (1) (cm) and who in good faith provides to a child's available parents written information that is provided by the department of children and families and oral information or an audio or video presentation about the form that is prescribed by the state registrar under s. 69.15 (3) (b) 3. and about the significance and benefits of, and alternatives to, establishing paternity, under the requirements of s. 69.14 (1) (cm), is immune from civil liability for his or her acts or omissions in providing that oral information or audio or video presentation and written information.

895.4803 History History: 2005 a. 155 ss. 46, 48; 2007 a. 20.



895.481 Civil liability exemption; equine activities.

895.481  Civil liability exemption; equine activities.

895.481(1)(1) In this section:

895.481(1)(a) (a) "Equine" means a donkey, hinny, horse, mule or pony.

895.481(1)(b) (b) "Equine activity" means any of the following:

895.481(1)(b)1. 1. Shows, fairs, competitions, performances or parades that involve any breeds of equines and any equine disciplines, including combined training, competitive trail riding, cutting, dressage, driving, endurance trail riding, English or western performance riding, grand prix jumping, horse racing, hunter and jumper shows, hunting, polo, pulling, rodeos, 3-day events and western games.

895.481(1)(b)2. 2. Equine training or teaching.

895.481(1)(b)3. 3. Boarding of equines.

895.481(1)(b)4. 4. Riding, inspecting or evaluating an equine belonging to another, regardless of whether the owner of the equine receives monetary or other consideration for the use of the equine or permits the riding, inspection or evaluation of the equine.

895.481(1)(b)5. 5. Riding, training or driving an equine or being a passenger on an equine.

895.481(1)(b)6. 6. Riding, training or driving a vehicle pulled by an equine or being a passenger on a vehicle pulled by an equine.

895.481(1)(b)7. 7. Assisting in the medical treatment of an equine.

895.481(1)(b)8. 8. Shoeing of an equine.

895.481(1)(b)9. 9. Assisting a person participating in an activity listed in subds. 1. to 8.

895.481(1)(c) (c) "Equine activity sponsor" means a person, whether operating for profit or nonprofit, who organizes or provides the facilities for an equine activity, including owners or operators of arenas, clubs, fairs, schools, stables and therapeutic riding programs.

895.481(1)(d) (d) "Equine professional" means a person engaged for compensation in the rental of equines or equine equipment or tack or in the instruction of a person in the riding or driving of an equine or in being a passenger upon an equine.

895.481(1)(e) (e) "Inherent risk of equine activities" means a danger or condition that is an integral part of equine activities, including all of the following:

895.481(1)(e)1. 1. The propensity of an equine to behave in a way that may result in injury or death to a person on or near it.

895.481(1)(e)2. 2. The unpredictability of an equine's reaction to a sound, movement or unfamiliar object, person or animal.

895.481(1)(e)3. 3. A collision with an object or another animal.

895.481(1)(e)4. 4. The potential for a person participating in an equine activity to act in a negligent manner, to fail to control the equine or to not act within his or her ability.

895.481(1)(e)5. 5. Natural hazards, including surface and subsurface conditions.

895.481(1)(f) (f) "Property" means real property and buildings, structures and improvements on the real property.

895.481(1)(g) (g) "Spectator" means a person who attends or watches an equine activity but does not participate in the equine activity or perform any act or omission related to the equine activity that contributes to the injury or death of a participant in the equine activity.

895.481(2) (2) Except as provided in subs. (3) and (6), a person, including an equine activity sponsor or an equine professional, is immune from civil liability for acts or omissions related to his or her participation in equine activities if a person participating in the equine activity is injured or killed as the result of an inherent risk of equine activities.

895.481(3) (3) The immunity under sub. (2) does not apply if the person seeking immunity does any of the following:

895.481(3)(a) (a) Provides equipment or tack that he or she knew or should have known was faulty and the faulty equipment or tack causes the injury or death.

895.481(3)(b) (b) Provides an equine to a person and fails to make a reasonable effort to determine the ability of the person to engage safely in an equine activity or to safely manage the particular equine provided based on the person's representations of his or her ability.

895.481(3)(c) (c) Fails to conspicuously post warning signs of a dangerous inconspicuous condition known to him or her on the property that he or she owns, leases, rents or is otherwise in lawful control of or possession.

895.481(3)(d) (d) Acts in a willful or wanton disregard for the safety of the person.

895.481(3)(e) (e) Intentionally causes the injury or death.

895.481(3m) (3m) A person whose only involvement in an equine activity is as a spectator shall not be considered to be participating in the equine activity.

895.481(4) (4) Every equine professional shall post and maintain signs in a clearly visible location on or near stables, corrals or arenas owned, operated or controlled by the equine professional. The signs shall be white with black lettering, each letter a minimum of one inch in height, and shall contain the following notice: "Notice: A person who is engaged for compensation in the rental of equines or equine equipment or tack or in the instruction of a person in the riding or driving of an equine or in being a passenger upon an equine is not liable for the injury or death of a person involved in equine activities resulting from the inherent risks of equine activities, as defined in section 895.481 (1) (e) of the Wisconsin Statutes."

895.481(5) (5) If an equine professional uses a written contract for the rental of equines or equine equipment or tack or for the instruction of a person in the riding, driving or being a passenger upon an equine, the contract shall contain the notice set forth in sub. (4) in clearly readable bold print of not less than the same size as the print used in the remainder of the contract.

895.481(6) (6) This section does not limit the liability of a person under any applicable products liability laws.

895.481(7) (7) This section does not limit the immunity created under s. 895.52.

895.481 History History: 1995 a. 256.

895.481 Annotation The application of this section is not limited to equine professionals. The exception to immunity under sub. (3) (a) for faulty equipment did not apply when no connection between the equipment and the plaintiff's injuries was shown. Kangas v. Perry, 2000 WI App 234, 239 Wis. 2d 392, 620 N.W.2d 429, 00-0001.

895.481 Annotation "Provides an equine" in sub. (3) (b) means to make available for use an equine that the provider either owns or controls and does not encompass an equine previously sold or given to the individual claiming damages. Barritt v. Lowe, 2003 WI App 185, 266 Wis. 2d 863, 669 N.W.2d 189, 03-0034.

895.481 Annotation A person asserting that he or she has immunity because he or she was "riding," as an "equine activity," at the time of the injury-producing accident need not show that he or she was on the back of a horse at the moment of the accident. The statute is worded in terms of immunity for acts or omissions "related to" participation in an equine activity and not only for the act of the activity itself. Hellen v. Hellen, 2013 WI App 69, 348 Wis. 2d 223, 831 N.W.2d 430, 12-1916.

895.481 Annotation While it is true that a person who already owns or controls an equine can participate in an equine activity without being provided with an equine, in order for a person who does not own or control an equine to participate in an equine activity, someone must provide an equine within the meaning of sub. (3) (b). It is immaterial whether the person who allegedly provides the equine retains sole or primary control of the equine. Hellen v. Hellen, 2013 WI App 69, 348 Wis. 2d 223, 831 N.W.2d 430, 12-1916.



895.482 Civil liability exemption; ski patrol members.

895.482  Civil liability exemption; ski patrol members.

895.482(1)(1) In this section:

895.482(1)(a) (a) "Compensation" means wages, salary, commission or bonuses paid for services rendered, but does not include the provision, at a discounted price or without charge, of food, beverages, clothing, passes or other incidental benefits to ski patrol members.

895.482(1)(b) (b) "Ski patrol member" means a registered member of the national ski patrol who serves in that capacity without compensation.

895.482(2) (2) Except as provided in sub. (3), a ski patrol member is immune from civil liability for his or her acts or omissions while he or she is acting in his or her capacity as a ski patrol member, including the rendering of emergency care.

895.482(3) (3) The immunity under this section does not apply if the act or omission of the ski patrol member involves reckless, wanton or intentional misconduct.

895.482 History History: 1991 a. 318.



895.483 Civil liability exemption; regional and local emergency response teams and their sponsoring agencies.

895.483  Civil liability exemption; regional and local emergency response teams and their sponsoring agencies.

895.483(1)(1) A regional emergency response team, a member of such a team, and a local agency, as defined in s. 323.70 (1) (b), that contracts with the division of emergency management in the department of military affairs for the provision of a regional emergency response team, are immune from civil liability for acts or omissions related to carrying out responsibilities under a contract under s. 323.70 (2).

895.483(2) (2) A local emergency response team, a member of such a team and the county, city, village, or town that contracts to provide the emergency response team to the county are immune from civil liability for acts or omissions related to carrying out responsibilities pursuant to a designation under s. 323.61 (2m) (e).

895.483(3) (3) A local emergency planning committee created under s. 59.54 (8) (a) 1. that receives a grant under s. 323.61 is immune from civil liability for acts or omissions related to carrying out responsibilities under s. 323.61.

895.483(4) (4) A regional structural collapse team, a member of such a team, and a local agency, as defined in s. 323.70 (1) (b), that contracts with the division of emergency management in the department of military affairs for the provision of a regional structural collapse team, are immune from civil liability for acts or omissions related to carrying out responsibilities under a contract under s. 323.72 (1).

895.483 History History: 1991 a. 104; 1995 a. 13, 201; 1997 a. 27; 2001 a. 16; 2009 a. 42, 43; 2011 a. 258.

895.483 Annotation A town that responds to a Level B hazardous waste release in its own capacity in the absence of a county wide agreement does not receive immunity from civil liability under sub. (2), 1997 Stats., but other statutory and common law immunities apply. OAG 1-99.



895.485 Civil liability exemption; agencies, foster parents and family-operated group home parents.

895.485  Civil liability exemption; agencies, foster parents and family-operated group home parents.

895.485(1) (1) In this section:

895.485(1)(a) (a) "Family-operated group home" has the meaning given in s. 48.627 (1).

895.485(1)(b) (b) "Foster home" has the meaning given in s. 48.02 (6).

895.485(2) (2) Except as provided in ss. 167.10 (7) and 343.15 (2), any foster or family-operated group home parent licensed under s. 48.62 or 48.625 is immune from civil liability for any of the following:

895.485(2)(a) (a) An act or omission of the foster or family-operated group home parent while that parent is acting in his or her capacity as a foster or family-operated group home parent.

895.485(2)(b) (b) An act or omission of a child who is placed in a foster home or family-operated group home while the child is in the foster or family-operated group home parent's care.

895.485(3) (3) The immunity specified in sub. (2) does not apply if the act or omission of a foster or family-operated group home parent was not done in good faith or was not in compliance with any written instructions received from the agency that placed the child regarding specific care and supervision of the child. The good faith of a foster or family-operated group home parent and the compliance of the foster or family-operated group home parent with any written instructions received from the agency that placed the child are presumed in a civil action. Any person who asserts that a foster or family-operated group home parent did not act in good faith, or did not comply with written instructions received from the agency that placed the child, has the burden of proving that assertion.

895.485(4) (4) Any agency that acts in good faith in placing a child with a foster or family-operated group home parent is immune from civil liability for any act or omission of the agency, the foster or family-operated group home parent, or the child unless all of the following occur:

895.485(4)(a) (a) The agency has failed to provide the foster or family-operated group home parent with any information relating to a medical, physical, mental, or emotional condition of the child that it is required to disclose under this paragraph. The department of children and families shall promulgate rules specifying the kind of information that an agency shall disclose to a foster or family-operated group home parent that relates to a medical, physical, mental, or emotional condition of the child.

895.485(4)(b) (b) Bodily injury to the child or any other person or damage to the property of the child or any other person occurs as a direct result of the failure under par. (a).

895.485 History History: 1987 a. 377; 1989 a. 31; 1993 a. 446; 1995 a. 27 s. 9126 (19); 2007 a. 20; 2009 a. 28.

895.485 Annotation Foster parents are not agents of the county for purposes of tort liability. Kara B. v. Dane County, 198 Wis. 2d 24, 542 N.W.2d 777 (Ct. App. 1995), 94-1081. See also Estate of Cooper v. Milwaukee County, 103 F. Supp. 2d 1124 (2000)



895.486 Civil immunity exemption; reports of insurance fraud.

895.486  Civil immunity exemption; reports of insurance fraud.

895.486(1)(1) In this section, "insurance fraud" means the presentation of any statement, document or claim, or the preparation of a statement, document or claim with the knowledge that the statement, document or claim will be presented, that the person knew or should have known contained materially false, incomplete or misleading information concerning any of the following:

895.486(1)(a) (a) An application for the issuance of an insurance policy.

895.486(1)(b) (b) A claim for payment, reimbursement or benefits payable under an insurance policy.

895.486(1)(c) (c) A payment made in accordance with the terms of an insurance policy.

895.486(1)(d) (d) A premium on an insurance policy.

895.486(1)(e) (e) The rating of an insurance policy.

895.486(2) (2) Any person who, absent malice, files a report with or furnishes information concerning suspected, anticipated, or completed insurance fraud is immune from civil liability for his or her acts or omissions in filing the report or furnishing the information to any of the following or to their agents, employees or designees:

895.486(2)(a) (a) The office of the commissioner of insurance.

895.486(2)(b) (b) A law enforcement officer.

895.486(2)(c) (c) The National Association of Insurance Commissioners.

895.486(2)(d) (d) Any governmental agency established to detect and prevent insurance fraud.

895.486(2)(e) (e) Any nonprofit organization established to detect and prevent insurance fraud.

895.486(2)(f) (f) Any insurer or authorized representative of an insurer.

895.486(3) (3) Any information furnished by an insurer in response to a report or information furnished under sub. (2) is confidential and may be made public only if required in a civil or criminal action.

895.486(4) (4) If a civil action is commenced against a person for damages related to the filing of a report or the furnishing of information under sub. (2) and the court determines that the person is immune from civil liability for his or her acts or omissions in filing the report or furnishing the information, the person filing the report or furnishing the information shall recover costs under ch. 814 and, notwithstanding s. 814.04 (1), reasonable attorney fees.

895.486 History History: 1995 a. 177.



895.487 Civil liability exemption; employment references.

895.487  Civil liability exemption; employment references.

895.487(1)(1) In this section:

895.487(1)(a) (a) "Employee" has the meaning given in s. 101.01 (3) and also includes a former employee.

895.487(1)(b) (b) "Employer" has the meaning given in s. 101.01 (4).

895.487(1)(c) (c) "Reference" means a statement about an employee's job performance or qualifications for employment and includes a statement about an employee's job performance or qualifications for employment provided pursuant to the settlement of a dispute between the employer and employee or provided pursuant to an agreement between the employer and employee relating to the termination of the employee's employment.

895.487(2) (2) An employer who, on the request of an employee or a prospective employer of the employee, provides a reference to that prospective employer is presumed to be acting in good faith and, unless lack of good faith is shown by clear and convincing evidence, is immune from all civil liability that may result from providing that reference. The presumption of good faith under this subsection may be rebutted only upon a showing by clear and convincing evidence that the employer knowingly provided false information in the reference, that the employer made the reference maliciously or that the employer made the reference in violation of s. 111.322.

895.487 History History: 1995 a. 441; 1997 a. 35.

895.487 Annotation The malice referred to in sub. (2) is express malice, which requires a showing of ill will, bad intent, envy, spite, hatred, revenge, or other bad motives against the person defamed, and not actual malice, which requires statements made with knowledge of falsity or with reckless disregard for the truth. Gibson v. Overnite Transportation Co. 2003 WI App 210, 267 Wis. 2d 429, 671 N.W.2d 388, 02-3158.

895.487 Annotation Employer Liability for Employment References. Mac Kelly. Wis. Law. May 2008.



895.488 Civil liability exemption; owner or person in lawful possession of the premises.

895.488  Civil liability exemption; owner or person in lawful possession of the premises.

895.488(1) (1) In this section:

895.488(1)(a) (a) "Construction site" has the meaning given in s. 943.15 (2) (a).

895.488(1)(b) (b) "Owner or person in lawful possession of the premises" has the meaning given in s. 943.15 (2) (b).

895.488(2) (2) The owner or person in lawful possession of the premises and his or her employees are immune from civil liability for the injury or death of an assessor or a member of the staff of an assessor who enters a construction site without the permission of the owner or person in lawful possession of the premises or his or her employee to make an assessment on behalf of the state or a political subdivision.

895.488(3) (3) The immunity under this section does not apply if the injury or death resulted from the reckless, wanton, or intentional misconduct of the owner or person in lawful possession of the premises or his or her employee.

895.488 History History: 2009 a. 68.



895.489 Civil liability exemption; tenancy references.

895.489  Civil liability exemption; tenancy references.

895.489(1)(1) In this section:

895.489(1)(a) (a) "Reference" means a written or oral statement about the rental performance of an applicant for tenancy and may include statements about the applicant's payment history, conformance to rental agreement requirements, or conformance to local and state laws; factual statements regarding any rental agreement enforcement actions, including notices given under s. 704.17, 704.19, or 710.15 (5r); and factual statements about any dispute settlement between the landlord and applicant in accordance with any agreement between the landlord and applicant relating to termination of the applicant's tenancy.

895.489(1)(b) (b) "Tenant" means a residential tenant, regardless of the type of tenancy or rental period.

895.489(2) (2) A landlord who, on the request of a prospective landlord of an applicant for tenancy or on the request of the applicant for tenancy, provides a reference to the prospective landlord is presumed to be acting in good faith and, unless lack of good faith is shown by clear and convincing evidence, is immune from all civil liability that may result from providing that reference. The presumption of good faith under this subsection may be rebutted only upon a showing by clear and convincing evidence that the landlord knowingly provided false information in the reference or made the reference maliciously.

895.489 History History: 2013 a. 76.



895.497 Civil liability exemption: furnishing safety services relating to child safety restraint systems.

895.497  Civil liability exemption: furnishing safety services relating to child safety restraint systems.

895.497(1)(1) In this section:

895.497(1)(a) (a) "Child passenger safety technician" means a person who holds a valid certification as a child passenger safety technician or technician instructor issued by the National Highway Traffic Safety Administration or any entity authorized by the National Highway Traffic Safety Administration to issue such certifications.

895.497(1)(b) (b) "Safety program" means any program utilizing the services of child passenger safety technicians and not conducted for pecuniary profit that provides assistance, inspections, education, or advice to the public in the fitting, installation, or adjustment of child safety restraint systems.

895.497(1)(c) (c) "Sponsoring organization" means any person or organization that does any of the following:

895.497(1)(c)1. 1. Employs a child passenger safety technician.

895.497(1)(c)2. 2. Sponsors, offers, or organizes any safety program.

895.497(1)(c)3. 3. Owns property on which a safety program is conducted.

895.497(2) (2)

895.497(2)(a)(a) A child passenger safety technician who inspects, installs, fits, or adjusts any child safety restraint system specified under s. 347.48 (4), or who provides education or other assistance or advice relating to the safe installation, fitting, or adjustment of child safety restraint systems, is immune from civil liability for his or her acts or omissions in rendering in good faith such services.

895.497(2)(b) (b) The immunity under par. (a) does not extend to any of the following:

895.497(2)(b)1. 1. A person who receives compensation for providing the services specified in par. (a), other than reimbursement for expenses.

895.497(2)(b)2. 2. A person whose acts or omissions in providing the services specified in par. (a) involve reckless, wanton, or intentional misconduct.

895.497(2)(c) (c) The good faith of a person in providing the services specified in par. (a) is presumed in any civil action if the services provided are within the scope of the person's training for which the person has been certified. Any person who asserts that the acts or omissions under par. (a) were not made in good faith has the burden of proving that assertion by clear and convincing evidence.

895.497(3) (3) A sponsoring organization is immune from civil liability arising from any acts or omissions of a child passenger safety technician in providing services specified in sub. (2) (a) or arising in connection with a safety program if the sponsoring organization receives no compensation for the services provided by the child passenger safety technician or for participating in the safety program.

895.497 History History: 2005 a. 322; 2007 a. 97.



895.506 Civil liability exemption; weight gain and obesity claims.

895.506  Civil liability exemption; weight gain and obesity claims.

895.506(1)(1) Any person who manufactures, markets, packs, distributes, advertises, or sells food, as defined in 21 USC 321 (f), is immune from civil liability for a person's weight gain or obesity caused by the consumption of the food, or for a health condition related to weight gain or obesity.

895.506(2) (2) Subsection (1) does not apply to any of the following:

895.506(2)(a) (a) A claim that a defendant under sub. (1) knowingly violated a federal or state law concerning the manufacturing, marketing, distribution, advertisement, labeling, or sale of the food, and the violation was the proximate cause of the weight gain, obesity, or related health condition.

895.506(2)(b) (b) A claim for breach of contract or express warranty in connection with the purchase of the food.

895.506(2)(c) (c) A claim regarding the sale of food that is adulterated under 21 USC 342.

895.506(3) (3) In addition to the costs allowed under s. 814.04, a defendant that prevails on a motion under s. 802.08 filed in an action under sub. (2) may recover reasonable attorney fees and the costs of the investigation and litigation.

895.506 History History: 2005 a. 325; 2007 a. 97.



895.51 Civil liability exemption: food or emergency household products; donation, sale, or distribution.

895.51  Civil liability exemption: food or emergency household products; donation, sale, or distribution.

895.51(1)(1) In this section:

895.51(1)(b) (b) "Charitable organization" means an organization the contributions to which are deductible by corporations in computing net income under s. 71.26 (2).

895.51(1)(c) (c) "Food distribution service" means a program of a private nonprofit organization that provides food products directly to individuals with low incomes or that collects food products for and distributes food products to persons who provide the food products directly to individuals with low incomes.

895.51(1)(d) (d) "Food products" has the meaning specified in s. 93.01 (6).

895.51(1)(dm) (dm) "Governmental unit" means the United States; the state; any county, city, village, or town; any political subdivision, department, division, board, or agency of the United States, the state, or any county, city, village, or town; or any federally recognized American Indian tribe or band in this state or an agency of the tribe or band.

895.51(1)(dr) (dr) "Qualified emergency household products" includes flashlights, generators, blankets, personal care products, household cleaning products, and emergency supplies that meet the standards for safety and quality established by federal or state law, regulation, or rule, that are not defective, and that have not been recalled by the consumer products safety commission.

895.51(1)(e) (e) "Qualified food" means food products that meet the standards of quality established by state law or rule or federal law or regulations, including food products that are not readily marketable due to appearance, age, freshness, grade, size, surplusage or other condition, except that "qualified food" does not include canned food products that are leaking, swollen, dented on a seam or not airtight.

895.51(2) (2) Any person engaged in the processing, distribution, or sale of food products, for profit or not for profit, who donates or sells, at a price not to exceed overhead and transportation costs, qualified food to a charitable organization, food distribution service, or governmental unit is immune from civil liability for the death of or injury to an individual caused by the qualified food donated or sold by the person.

895.51(2m) (2m) Any person engaged in the manufacturing, distribution, or sale of qualified emergency household products, for profit or not for profit, who donates or sells, at a price not to exceed overhead and transportation costs, qualified emergency household products to a charitable organization or governmental unit in response to a state of emergency declared under s. 323.10 or 323.11 is immune from civil liability for the death of or injury to an individual caused by the qualified emergency household product donated or sold by the person.

895.51(3) (3) Any charitable organization or food distribution service which distributes free of charge qualified food to any person is immune from civil liability for the death of or injury to an individual caused by the qualified food distributed by the charitable organization or food distribution service.

895.51(3m) (3m) Any charitable organization that distributes free of charge qualified emergency household products received under sub. (2m) is immune from civil liability for the death of or injury to an individual caused by the qualified emergency household product distributed by the charitable organization.

895.51(4) (4) This section does not apply if the death or injury was caused by willful or wanton acts or omissions.

895.51 History History: 1981 c. 219; 1983 a. 189 s. 329 (20); 1987 a. 27; 1987 a. 312 s. 17; 1989 a. 108; 1991 a. 39; 2005 a. 155; 2007 a. 79; 2009 a. 42, 180.



895.512 Civil liability exemption; access to toilet facility.

895.512  Civil liability exemption; access to toilet facility. If an employee of a retail establishment permits a person to use the establishment's toilet facility, under the requirements of s. 146.29, the employee and the establishment are immune from civil liability for the death of or injury to the person, or an individual other than an employee who accompanies the person, that is caused by or during the use of the facility, unless the death or injury was caused by a willful or wanton act or omission of the employee.

895.512 History History: 2009 a. 198.



895.514 Civil liability exemption; Health Insurance Risk-Sharing Plan and Authority.

895.514  Civil liability exemption; Health Insurance Risk-Sharing Plan and Authority.

895.514(1) (1) In this section:

895.514(1)(a) (a) "Authority" means the Health Insurance Risk-Sharing Plan Authority established under subch. III of ch. 149, 2011 stats.

895.514(1)(b) (b) "Board" means the board of directors of the authority.

895.514(1)(c) (c) "Commissioner" means the commissioner of insurance of this state.

895.514(1)(d) (d) "Plan" means the health care insurance plan established under subch. II of ch. 149, 2011 stats.

895.514(2) (2) No cause of action of any nature may arise against, and no liability may be imposed upon, the authority, plan, or board; or any agent, employee, or director of any of them; or insurers participating in the plan; or the commissioner; or any agent, employee, or representative of the commissioner, for any act or omission by any of them in the performance of their powers and duties under ch. 149, 2011 stats., under 2013 Wisconsin Act 20, section 9122 (1L), or under 2013 Wisconsin Act 116, section 32 (1) (b), unless the person asserting liability proves that the act or omission constitutes willful misconduct.

895.514(3) (3)

895.514(3)(a)(a) Except as provided in 2013 Wisconsin Act 20, section 9122 (1L), and 2013 Wisconsin Act 116, section 32 (1) (b), neither the state nor any political subdivision of the state nor any officer, employee, or agent of the state or a political subdivision acting within the scope of employment or agency is liable for any debt, obligation, act, or omission of the authority.

895.514(3)(b) (b) All of the expenses incurred by the authority, or the commissioner, or any agent, employee, or representative of the commissioner, in exercising its duties and powers under ch. 149, 2011 stats., under 2013 Wisconsin Act 20, section 9122 (1L), or under 2013 Wisconsin Act 116, section 32 (1) (b), shall be payable only from funds of the authority or from the appropriation under s. 20.145 (5) (g) or (k), or from any combination of those payment sources.

895.514 History History: 2013 a. 20, 116.



895.515 Civil liability exemption; equipment or technology donation.

895.515  Civil liability exemption; equipment or technology donation.

895.515(1) (1) In this section:

895.515(1)(a) (a) "Commercial equipment or technology" means goods or related procedures used or bought for use primarily in a business, including farming and a profession.

895.515(1)(b) (b) "Institution of higher education" means an institution within the University of Wisconsin System, a technical college or a private, nonprofit institution of higher education located in this state.

895.515(2) (2) Any person engaged in the sale or use of commercial equipment or technology, for profit or not for profit, who donates any commercial equipment or technology to a public or private elementary or secondary school, a tribal school, as defined in s. 115.001 (15m), or an institution of higher education or who accepts reimbursement in an amount not to exceed overhead and transportation costs for any commercial equipment or technology provided to a public or private elementary or secondary school, to a tribal school, or to an institution of higher education is immune from civil liability for the death of or injury to an individual caused by the commercial equipment or technology.

895.515(3) (3) This section does not apply if the death or injury was caused by a willful or wanton act or omission of the person who donated or accepted reimbursement for the commercial equipment or technology.

895.515(4m) (4m) This section does not apply to the manufacturer of the donated commercial equipment or technology.

895.515 History History: 1995 a. 112; 1997 a. 237; 2005 a. 155; 2009 a. 302.



895.517 Civil liability exemption: solid waste donation or sale.

895.517  Civil liability exemption: solid waste donation or sale.

895.517(1)(1) In this section:

895.517(1)(a) (a) "Charitable organization" has the meaning given in s. 895.51 (1) (b).

895.517(1)(b) (b) "Municipality" has the meaning given in s. 289.01 (23).

895.517(1)(c) (c) "Qualified food" has the meaning given in s. 895.51 (1) (e).

895.517(1)(d) (d) "Responsible unit" has the meaning given in s. 287.01 (9).

895.517(1)(e) (e) "Solid waste" has the meaning given in s. 289.01 (33).

895.517(2) (2) Any person who donates or sells, at a price not exceeding overhead and transportation costs, solid waste, or a material that is separated from mixed soil waste, to a materials reuse program that is operated by a charitable organization, municipality or responsible unit is immune from civil liability for the death of or injury to an individual or the damage to property caused by the solid waste or material donated or sold by the person.

895.517(3) (3) This section does not apply if the death or injury was caused by willful or wanton acts or omissions.

895.517(4) (4) This section does not apply to the sale or donation of qualified food.

895.517 History History: 1997 a. 60; 2005 a. 155.



895.52 Recreational activities; limitation of property owners' liability.

895.52  Recreational activities; limitation of property owners' liability.

895.52(1)(1)  Definitions. In this section:

895.52(1)(a) (a) "Governmental body" means any of the following:

895.52(1)(a)1. 1. The federal government.

895.52(1)(a)2. 2. This state.

895.52(1)(a)3. 3. A county or municipal governing body, agency, board, commission, committee, council, department, district or any other public body corporate and politic created by constitution, statute, ordinance, rule or order.

895.52(1)(a)4. 4. A governmental or quasi-governmental corporation.

895.52(1)(a)5. 5. A formally constituted subunit or an agency of subd. 1., 2., 3. or 4.

895.52(1)(b) (b) "Injury" means an injury to a person or to property.

895.52(1)(c) (c) "Nonprofit organization" means an organization or association not organized or conducted for pecuniary profit.

895.52(1)(d) (d) "Owner" means either of the following:

895.52(1)(d)1. 1. A person, including a governmental body or nonprofit organization, that owns, leases or occupies property.

895.52(1)(d)2. 2. A governmental body or nonprofit organization that has a recreational agreement with another owner.

895.52(1)(e) (e) "Private property owner" means any owner other than a governmental body or nonprofit organization.

895.52(1)(f) (f) "Property" means real property and buildings, structures and improvements thereon, and the waters of the state, as defined under s. 281.01 (18).

895.52(1)(g) (g) "Recreational activity" means any outdoor activity undertaken for the purpose of exercise, relaxation or pleasure, including practice or instruction in any such activity. "Recreational activity" includes hunting, fishing, trapping, camping, picnicking, exploring caves, nature study, bicycling, horseback riding, bird-watching, motorcycling, operating an all-terrain vehicle or utility terrain vehicle, operating a vehicle, as defined in s. 340.01 (74), on a road designated under s. 23.115, ballooning, hang gliding, hiking, tobogganing, sledding, sleigh riding, snowmobiling, skiing, skating, water sports, sight-seeing, rock-climbing, cutting or removing wood, climbing observation towers, animal training, harvesting the products of nature, sport shooting and any other outdoor sport, game or educational activity. "Recreational activity" does not include any organized team sport activity sponsored by the owner of the property on which the activity takes place.

895.52(1)(h) (h) "Recreational agreement" means a written authorization granted by an owner to a governmental body or nonprofit organization permitting public access to all or a specified part of the owner's property for any recreational activity.

895.52(1)(i) (i) "Residential property" means a building or structure designed for and used as a private dwelling accommodation or private living quarters, and the land surrounding the building or structure within a 300-foot radius.

895.52(2) (2) No duty; immunity from liability.

895.52(2)(a)(a) Except as provided in subs. (3) to (6), no owner and no officer, employee or agent of an owner owes to any person who enters the owner's property to engage in a recreational activity:

895.52(2)(a)1. 1. A duty to keep the property safe for recreational activities.

895.52(2)(a)2. 2. A duty to inspect the property, except as provided under s. 23.115 (2).

895.52(2)(a)3. 3. A duty to give warning of an unsafe condition, use or activity on the property.

895.52(2)(b) (b) Except as provided in subs. (3) to (6), no owner and no officer, employee or agent of an owner is liable for the death of, any injury to, or any death or injury caused by, a person engaging in a recreational activity on the owner's property or for any death or injury resulting from an attack by a wild animal.

895.52(3) (3) Liability; state property. Subsection (2) does not limit the liability of an officer, employee or agent of this state or of any of its agencies for either of the following:

895.52(3)(a) (a) A death or injury that occurs on property of which this state or any of its agencies is the owner at any event for which the owner charges an admission fee for spectators.

895.52(3)(b) (b) A death or injury caused by a malicious act or by a malicious failure to warn against an unsafe condition of which an officer, employee or agent knew, which occurs on property designated by the department of natural resources under s. 23.115 or designated by another state agency for a recreational activity.

895.52(4) (4) Liability; property of governmental bodies other than this state. Subsection (2) does not limit the liability of a governmental body other than this state or any of its agencies or of an officer, employee or agent of such a governmental body for either of the following:

895.52(4)(a) (a) A death or injury that occurs on property of which a governmental body is the owner at any event for which the owner charges an admission fee for spectators.

895.52(4)(b) (b) A death or injury caused by a malicious act or by a malicious failure to warn against an unsafe condition of which an officer, employee or agent of a governmental body knew, which occurs on property designated by the governmental body for recreational activities.

895.52(5) (5) Liability; property of nonprofit organizations. Subsection (2) does not limit the liability of a nonprofit organization or any of its officers, employees or agents for a death or injury caused by a malicious act or a malicious failure to warn against an unsafe condition of which an officer, employee or agent of the nonprofit organization knew, which occurs on property of which the nonprofit organization is the owner.

895.52(6) (6) Liability; private property. Subsection (2) does not limit the liability of a private property owner or of an employee or agent of a private property owner whose property is used for a recreational activity if any of the following conditions exist:

895.52(6)(a) (a) The private property owner collects money, goods or services in payment for the use of the owner's property for the recreational activity during which the death or injury occurs, and the aggregate value of all payments received by the owner for the use of the owner's property for recreational activities during the year in which the death or injury occurs exceeds $2,000. The following do not constitute payment to a private property owner for the use of his or her property for a recreational activity:

895.52(6)(a)1. 1. A gift of wild animals or any other product resulting from the recreational activity.

895.52(6)(a)2. 2. An indirect nonpecuniary benefit to the private property owner or to the property that results from the recreational activity.

895.52(6)(a)3. 3. A donation of money, goods or services made for the management and conservation of the resources on the property.

895.52(6)(a)4. 4. A payment of not more than $5 per person per day for permission to gather any product of nature on an owner's property.

895.52(6)(a)5. 5. A payment received from a governmental body.

895.52(6)(a)6. 6. A payment received from a nonprofit organization for a recreational agreement.

895.52(6)(b) (b) The death or injury is caused by the malicious failure of the private property owner or an employee or agent of the private property owner to warn against an unsafe condition on the property, of which the private property owner knew.

895.52(6)(c) (c) The death or injury is caused by a malicious act of the private property owner or of an employee or agent of a private property owner.

895.52(6)(d) (d) The death or injury occurs on property owned by a private property owner to a social guest who has been expressly and individually invited by the private property owner for the specific occasion during which the death or injury occurs, if the death or injury occurs on any of the following:

895.52(6)(d)1. 1. Platted land.

895.52(6)(d)2. 2. Residential property.

895.52(6)(d)3. 3. Property within 300 feet of a building or structure on land that is classified as commercial or manufacturing under s. 70.32 (2) (a) 2. or 3.

895.52(6)(e) (e) The death or injury is sustained by an employee of a private property owner acting within the scope of his or her duties.

895.52(7) (7) No duty or liability created. Except as expressly provided in this section, nothing in this section, s. 101.11, or s. 895.529 nor the common law attractive nuisance doctrine creates any duty of care or ground of liability toward any person who uses another's property for a recreational activity.

895.52 History History: 1983 a. 418; 1985 a. 29; 1989 a. 31; 1995 a. 27, 223, 227; 1997 a. 242; 2011 a. 93, 208; 2013 a. 20.

895.52 Annotation A municipality is immune from liability for a defective highway or public sidewalk only when the municipality has turned the highway or sidewalk over, at least in part, to recreational activities and when damages result from recreational activity. Bystery v. Village of Sauk City, 146 Wis. 2d 247, 430 N.W.2d 611 (Ct. App. 1988).

895.52 Annotation "Recreational activity" does not apply to random wanderings of a young child that are not similar to activities listed in sub. (1) (g). Shannon v. Shannon, 150 Wis. 2d 434, 442 N.W.2d 25 (1989).

895.52 Annotation The state's role as trustee of public waters is equivalent to ownership, giving rise to recreational immunity. Sauer v. Reliance Insurance Company, 152 Wis. 2d 234, 448 N.W.2d 256 (Ct. App. 1989).

895.52 Annotation Indirect pecuniary benefits constitute "payment" under sub. (6) (a). Douglas v. Dewey, 154 Wis. 2d 451, 453 N.W.2d 500 (Ct. App. 1990).

895.52 Annotation "Injury" under sub. (1) (b) includes death. Moua v. Northern States Power Co. 157 Wis. 2d 177, 458 N.W.2d 836 (Ct. App. 1990).

895.52 Annotation By providing a lifeguard a landowner does not assume a duty to provide lifeguard services in a non-negligent manner. Ervin v. City of Kenosha, 159 Wis. 2d 464, 464 N.W.2d 654 (1991).

895.52 Annotation For purposes of sub. (4) (b), conduct is "malicious" when it is the result of hatred, ill will, or revenge, or is undertaken when insult or injury is intended. Ervin v. City of Kenosha, 159 Wis. 2d 464, 464 N.W.2d 654 (1991).

895.52 Annotation Immunity is not limited to injuries caused by defects in property itself, but applies to all injuries sustained during use. Johnson v. City of Darlington, 160 Wis. 2d 418, 466 N.W.2d 233 (Ct. App. 1991).

895.52 Annotation A young child's inability to intend to engage in recreational activity does not render landowner immunity inapplicable when the activity is recreational in nature. Nelson v. Schreiner, 161 Wis. 2d 798, 469 N.W.2d 214 (Ct. App. 1991).

895.52 Annotation Illegal gambling conducted by a club occupying city park land placed the club outside the protection of the immunity statute. Lee v. Elk Rod & Gun Club Inc. 164 Wis. 2d 103, 473 N.W.2d 581 (Ct. App. 1991).

895.52 Annotation A party is not immune as an occupant when evidence unequivocally shows intentional and permanent abandonment of the premises had occurred. Mooney v. Royal Ins. Co. 164 Wis. 2d 516, 476 N.W.2d 287 (Ct. App. 1991).

895.52 Annotation Walking to or from a non-immune activity does not change a landowner's status. Hupf v. City of Appleton, 165 Wis. 2d 215, 477 N.W.2d 69 (Ct. App. 1991).

895.52 Annotation Sub. (2) (b) does not require a person injured by a wild animal to be engaged in a recreational activity for immunity to attach to the property owner. A captive deer is a wild animal. Hudson v. Janesville Conservation Club, 168 Wis. 2d 436, 484 N.W.2d 132 (1992).

895.52 Annotation A municipal pier was the type of property intended to be covered by the recreational immunity statute. Crowbridge v. Village of Egg Harbor, 179 Wis. 2d 565, 508 N.W.2d 15 (Ct. App. 1993).

895.52 Annotation A church that paid a fee to reserve park space, including a ball diamond, for a picnic where a "pickup" softball was played was not a sponsor of an organized team sport activity under sub. (1) (g). Weina v. Atlantic Mutual Ins. Co. 179 Wis. 2d 774, 508 N.W.2d 67 (Ct. App. 1993).

895.52 Annotation Whether a person intended to engage in recreational activity is not dispositive in determining whether recreational activity is engaged in. The nature and purpose of the activity must be given primary consideration. Linville v. City of Janesville, 184 Wis. 2d 705, 516 N.W.2d 427 (1994).

895.52 Annotation Recreational immunity does not extend to activities of the landowner acting independently of its functions as owner. Immunity did not apply to city paramedics providing service to an accident victim at a city park. Linville v. City of Janesville, 184 Wis. 2d 705, 516 N.W.2d 427 (1994).

895.52 Annotation Limited liability for nonprofit organizations is not unconstitutional on equal protection grounds. Szarzynski v. YMCA, Camp Minikani, 184 Wis. 2d 875, 517 N.W.2d 135 (1994).

895.52 Annotation Visiting a neighbor to say hello is not a recreational activity under this section. Sievert v. American Family Mut. Ins. Co. 190 Wis. 2d 413, 528 N.W.2d 413 (1995).

895.52 Annotation That a local firefighter's picnic generated profits that were used for park maintenance and improvements and the purchase of fire equipment did not result in the event being a commercial, rather than recreational, activity under this section. Fischer v. Doylestown Fire Department, 199 Wis. 2d 83, 549 N.W.2d 575 (Ct. App. 1995), 95-0796.

895.52 Annotation Land need not be open for recreational use for immunity to apply under this section. The focus is on the activity of the person who enters on and uses the land. Immunity applies without regard to the owner's permission. Verdoljak v. Mosinee Paper Corp. 200 Wis. 2d 624, 547 N.W.2d 602 (1996), 94-2549.

895.52 Annotation An activity essentially recreational in nature will not be divided into component parts, at one moment recreational and at another not, in applying this section. Verdoljak v. Mosinee Paper Corp. 200 Wis. 2d 624, 547 N.W.2d 602 (1996), 94-2549.

895.52 Annotation Recreational immunity does not attach to a landowner when an act of the landowner's officer, employee, or agent that is unrelated to the maintenance or condition of the land causes injury to a recreational land user. Kosky v. International Association of Lions Clubs, 210 Wis. 2d 463, 565 N.W.2d 260 (Ct. App. 1997), 96-2532.

895.52 Annotation A portable ice shanty located on a frozen lake does not qualify as recreational "property," and its presence on the lake is insufficient to establish its owner as an "occupant" of the lake entitled to recreational immunity. Doane v. Helenville Mutual Insurance Co. 216 Wis. 2d 345, 575 N.W.2d 734 (Ct. App. 1998), 97-1420.

895.52 Annotation Walking for exercise through a park on the way to do errands was a recreational activity. Lasky v. City of Stevens Point, 220 Wis. 2d 1, 582 N.W.2d 64 (Ct. App. 1998), 97-2728.

895.52 Annotation To find immunity under this section, the court must examine not only the plaintiff's reason for being on the property, but also the activity taking place on the property. While a spectator's presence at a school football game is recreational, the exception from landowner immunity for injuries incurred in recreational activities for sponsors of organized sports extends to spectators, not just participants. Meyer v. School District of Colby, 226 Wis. 2d 704, 595 N.W.2d 339 (1999), 98-0482.

895.52 Annotation An attendee at a fair who was injured while attempting to capture a runaway steer was engaged in recreational activity. There is no "Good Samaritan" exception to the recreational immunity provided by this section. Schultz v. Grinnell Mutual Reinsurance, Co. 229 Wis. 2d 513, 600 N.W.2d 243 (Ct. App. 1999), 98-3466.

895.52 Annotation Immunity for nonprofit organizations is not limited to those that act in the public interest and gratuitously open their land to the general public. It is not a violation of equal protection to treat "non-charitable" nonprofit organizations differently than private property owners. Bethke v. Lauderdale of LaCrosse, Inc. 2000 WI App 107, 235 Wis. 2d 103, 612 N.W.2d 332, 99-1897.

895.52 Annotation Although individual condominium unit owners held title to an undivided interest in common areas, a condominium association was an occupant and therefore an owner under sub. (1) (d). Bethke v. Lauderdale of LaCrosse, Inc. 2000 WI App 107, 235 Wis. 2d 103, 612 N.W.2d 332, 99-1897.

895.52 Annotation The owner of property subject to an easement is an "owner" under sub. (1) (d). The plaintiff's walking across the easement to gain access to a boat was recreational as the walk was inextricably connected to recreational activity. The plaintiff user of the easement, who was granted the right to use it by a 3rd-person holder of the easement, was not a social guest of the land owner under sub. (6) (d) expressly and individually invited to use the property. The fact that the easement owner granted the right of use as part of the sale of the boat did not render the landowner exempt from immunity under sub. (6) (a). Urban v. Grasser, 2001 WI 63, 243 Wis. 2d 673, 627 N.W.2d 511, 99-0933.

895.52 Annotation An "owner" under sub. (1) (d) 1. includes an "occupant." A child who is an occupant is capable of extending an invitation that triggers the social guest exception. under sub. (6) (d). A guest's continuous act that begins on an owner's property but propels the guest a few feet from the property where an injury occurs compelled the conclusion that sub. (6) (d) must be construed to allow for the extension of the social guest status to the injuries suffered. Waters v. Pertzborn, 2001 WI 62, 243 Wis. 2d 703, 627 N.W.2d 497, 99-1702.

895.52 Annotation This section is liberally construed in favor of property owners when the activity in question is not specifically listed but is substantially similar to listed activities or when the activity is undertaken in circumstances substantially similar to the circumstances of a recreational activity. Minnesota Fire & Casualty Insurance Co. v. Paper Recycling of LaCrosse, 2001 WI 64, 244 Wis. 2d 290, 627 N.W.2d 527, 99-0327.

895.52 Annotation Because a child's subjective assessment of recreational activity could include every form of child's play, an objective, reasonable adult standard must be applied to determine whether a child's play is recreational. Crawling through stacks of baled paper at an industrial site while lighting matches and starting fires was not recreational activity. Minnesota Fire & Casualty Insurance Co. v. Paper Recycling of LaCrosse, 2001 WI 64, 244 Wis. 2d 290, 627 N.W.2d 527, 99-0327.

895.52 Annotation The nature of property can be a significant factor in determining whether an activity is recreational, although it is not dispositive. That a commercial site is used only for a business purpose that is not open to the public, as indicated by a fence to keep people away, argues against childrens' mischievous conduct on the premises being substantially similar to a recreational activity. Minnesota Fire & Casualty Insurance Co. v. Paper Recycling of LaCrosse, 2001 WI 64, 244 Wis. 2d 290, 627 N.W.2d 527, 99-0327.

895.52 Annotation A deer stand is a "structure" under sub. (1) (f). A structure or improvement need not be owned by the owner of the underlying land to constitute "property" under sub. (1) (f). Peterson v. Midwest Security Insurance Co. 2001 WI 131, 248 Wis. 2d 567, 636 N.W.2d 727, 99-2987.

895.52 Annotation A suit by an elementary school student injured while playing during a mandatory school recess was not barred by this section because the student did not enter the school property to engage in a recreational activity, but for education purposes in order to comply with the state's compulsory attendance and truancy laws. Auman v. School District of Stanley-Boyd, 2001 WI 125, 248 Wis. 2d 548, 635 N.W.2d 762, 00-2356.

895.52 Annotation Sponsorship under sub. (1) (g) contemplates a relationship between the person or organization paying for or planning the project or activity and the intended beneficiary and envisions a relationship between the sponsor and the activity resulting in financial benefits to the sponsor. That a city sponsored one soccer association did not mean it was a sponsor of all organized soccer team activities on city fields. Miller v. Wausau Underwriters Insurance Co. 2003 WI App 58, 260 Wis. 2d 581, 659 N.W.2d 494, 02-1632.

895.52 Annotation As long as one of the purposes for engaging in the activity is recreation the statute attaches and bars a claim. Kautz v. Ozaukee County Agricultural Society, 2004 WI App 202, 276 Wis. 2d 833, 689 N.W.2d 771, 03-3281.

895.52 Annotation That plaintiff's claim was she was injured when she became infected with E Coli as a result of climbing on farm equipment and not as a result of an activity on land or improvements to land was irrelevant. Whether or not the equipment was property within the meaning of this section, the injuring mechanism was not the farm equipment, but rather the bacteria from animal waste tracked onto the equipment from the defendant's real property and was directly related to the condition or maintenance of the defendant's real property. Kautz v. Ozaukee County Agricultural Society, 2004 WI App 202, 276 Wis. 2d 833, 689 N.W.2d 771, 03-3281.

895.52 Annotation An owner under sub. (1) (d) 1. includes a person who has the actual use of the property without legal title, dominion, or tenancy and encompasses a resident of land who is more transient than either a lessee or an owner. An owner under sub. (1) (d) 2. is a governmental body or nonprofit organization that has a written authorization granted by an owner permitting public access to the owner's property for any recreational activity. It would be unreasonable to allow a snowmobile association immunity if it were granted an easement directly, but disallowing it if the easement went first to a government entity, which then arranged with the association to manage, maintain, and construct the trails necessary for recreational access. Leu v. Price County Snowmobile Trails Association, Inc. 2005 WI App 81, 280 Wis. 2d 765, 695 N.W.2d 889, 04-1859.

895.52 Annotation Walking may or may not be a recreational activity under the statute, depending on the circumstances. Mere presence on property suitable for recreational activity when a plaintiff is injured does not, ipso facto, make this section applicable. Although the injured person's subjective assessment of the activity is pertinent, it is not controlling. A court must consider the nature of the property, the nature of the owner's activity, and the reason the injured person is on the property. A court should consider the totality of circumstances surrounding the activity, including the intrinsic nature, purpose, and consequences of the activity. Rintelman v. Boys & Girls Clubs of Greater Milwaukee, Inc. 2005 WI App 246, 288 Wis. 2d 394, 707 N.W.2d 897, 04-2669.

895.52 Annotation The legislature did not enact this section to stop landowners from engaging in negligent behavior, but to induce property owners to open their land for recreational use. Recreational users are to bear the risk of the recreational activity. Held v. Ackerville Snow Club, 2007 WI App 43, 300 Wis. 2d 498, 730 N.W.2d 428, 06-0914.

895.52 Annotation This section does not distinguish between active and passive negligence. Claims for passive negligence, such as a snowmobile club's alleged failure to retrieve grooming equipment from a trail, were no more viable than claims for active negligence, such as an alleged decision to leave the disabled equipment partially on the trail in a blind curve. All of the acts alleged were related to the condition or maintenance of the snowmobile trail. Held v. Ackerville Snow Club, 2007 WI App 43, 300 Wis. 2d 498, 730 N.W.2d 428, 06-0914.

895.52 Annotation Sub. (1) (c) does not define nonprofit by referencing the chapter under which corporations were incorporated, either ch. 180 or 181, so that factor is not dispositive of the question. It would be an absurd result to read this section as making a for-profit organization out of an organization that throughout its existence has been governed by articles of incorporation that define it as a nonprofit, has been documented by state agencies as a nonprofit, and has been in compliance with IRS regulations as a nonprofit. De La Trinidad v. Capitol Indemnity Corporation, 2009 WI 8, 315 Wis. 2d 324, 759 N.W.2d 586, 07-0045.

895.52 Annotation An occupant under sub. (1) (d) 1. includes persons who, while not owners or tenants, have the actual use of land. Occupant includes one who has the actual use of property without legal title, dominion, or tenancy. In order to give meaning to "occupies," the term should be interpreted to encompass a resident of land who is more transient than either a lessee or an owner. Milton v. Washburn County, 2011 WI App 48_332 Wis. 2d 319, 797 N.W.2d 924, 10-0316.

895.52 Annotation By including "cutting or removing wood" within the definition of "recreational activity," the legislature made a policy choice that engaging in the activity of "cutting or removing wood" is a recreational activity. In cases in which an individual was injured while engaging in an activity specifically enumerated under the statute, the courts have determined that the activity is "recreational," without examining the various aspects or the purposes of the activity. WEA Property & Casualty Insurance Company v. Krisik, 2013 WI App 139, ___ Wis. 2d ___, ___ N.W.2d ___, 11-1335.

895.52 Annotation For purposes of this section, sub. (1) (d) 1. defines an "owner," as a person "that owns, leases or occupies property." It is not the rule that one occupies property for purposes of the recreational immunity statute only when there is express permission to enter the property. WEA Property & Casualty Insurance Company v. Krisik, 2013 WI App 139, ___ Wis. 2d ___, ___ N.W.2d ___, 11-1335.

895.52 Annotation Wisconsin's Recreational Use Statute: Towards Sharpening the Picture at the Edges. 1991 WLR 491.

895.52 Annotation Minnesota Fire & Casualty Insurance Co. v. Paper Recycling of LaCrosse: Why Property Owners Should Fear the Mischief of Boys at Play and Wisconsin Supreme Court Justices at Work. Salva. 2002 WLR 999.

895.52 Annotation Wisconsin's Recreational Use Statute. Pendleton. Wis. Law. May 1993.



895.523 Recreational activities in a school building or on school grounds; limitation of liability.

895.523  Recreational activities in a school building or on school grounds; limitation of liability.

895.523(1) (1)  Definitions. In this section:

895.523(1)(a) (a) "Governing body of a charter school" means the person that operates a charter school established under s. 118.40 (2) or (2m) or the entity that operates a charter school established under s. 118.40 (2r).

895.523(1)(b) (b) "Injury" means an injury to a person or to property.

895.523(1)(c) (c)

895.523(1)(c)1.1. Except as provided in subd. 2., "recreational activity" means all of the following:

895.523(1)(c)1.a. a. Any indoor physical activity, sport, team sport, or game, whether organized or unorganized, undertaken for the purpose of exercise, relaxation, diversion, education, or pleasure.

895.523(1)(c)1.b. b. Any outdoor activity undertaken for the purpose of exercise, relaxation, or pleasure, including practice or instruction in any such activity. In this subd. 1. b., "outdoor activity" includes hunting, fishing, trapping, camping, picnicking, exploring caves, nature study, bicycling, horseback riding, bird-watching, motorcycling, operating an all-terrain vehicle, ballooning, hang gliding, hiking, tobogganing, sledding, sleigh riding, snowmobiling, skiing, skating, water sports, sight-seeing, rock-climbing, cutting or removing wood, climbing observation towers, animal training, harvesting the products of nature, sport shooting, and any other outdoor sport, game, or educational activity.

895.523(1)(c)2. 2. "Recreational activity" does not include any indoor or outdoor organized team sport or activity organized and held by a school district, school board, or governing body of a charter school.

895.523(1)(d) (d) "Recreational agreement" means a written authorization granted by a school board or the governing body of a charter school to a person that permits public access to all or a specified part of the school grounds for the purpose of any recreational activity and that satisfies the requirements under sub. (5).

895.523(1)(e) (e) "School board" means the school board or board of school directors in charge of the public schools of a school district.

895.523(1)(f) (f) "School building" means a building designed for and used as a school by a school district, by a school board, or by the governing body of a charter school.

895.523(1)(g) (g) "School grounds" means real property, and any school buildings, accessory buildings, structures, and improvements thereon, owned, leased, or rented by a school district, by a school board, or by the governing body of a charter school and used primarily for public school purposes.

895.523(1)(gm) (gm) "Spectator" means a person who attends or watches a recreational activity but does not engage or participate in or intend to engage or participate in the recreational activity.

895.523(1)(h) (h) "Sport" means an activity requiring physical exertion and skill and which, by its nature and organization, is competitive and includes a set of rules for play.

895.523(2) (2) No duty; immunity from liability.

895.523(2)(a)(a) Except as provided in sub. (3), no school district, no school board, no governing body of a charter school, and no officer, employee, or agent of a school board or of a governing body of a charter school, owes to any person who enters the school grounds of the school board or of the governing body of a charter school to engage or participate in a recreational activity held pursuant to a recreational agreement any of the following:

895.523(2)(a)1. 1. A duty to keep the school grounds safe for the recreational activity.

895.523(2)(a)2. 2. A duty to inspect the school grounds.

895.523(2)(a)3. 3. A duty to give warning of an unsafe condition, use, or activity on the school grounds.

895.523(2)(b) (b) Except as provided in sub. (3), no school district, no school board, no governing body of a charter school, and no officer, employee, or agent of a school board or of a governing body of a charter school, is liable for the death of, any injury to, or any death or injury caused by, a person engaging or participating in a recreational activity held pursuant to a recreational agreement and taking place on the school grounds of the school board or of the governing body of a charter school.

895.523(3) (3) Liability. Subsection (2) does not limit the liability of a school district, a school board, a governing body of a charter school, or an officer, employee, or agent of the school board or of the governing body of a charter school for any of the following:

895.523(3)(a) (a) A death or injury caused by a malicious act or by a malicious failure to warn against an unsafe condition of which an officer, employee, or agent of the school board or of the governing body of a charter school knew, which occurs on the school grounds of the school board or of the governing body of a charter school designated for use in a recreational agreement and being used by a person for a recreational activity held pursuant to the recreational agreement.

895.523(3)(b) (b) The death of or injury to a spectator that occurs on the school grounds of the school board or of the governing body of a charter school designated for use in a recreational agreement during the recreational activity.

895.523(3)(c) (c) The death of or injury to a person participating in a recreational activity involving any of the following pursuant to a recreational agreement:

895.523(3)(c)1. 1. A weight room.

895.523(3)(c)2. 2. A swimming pool.

895.523(3)(c)3. 3. Gymnastic equipment.

895.523(4) (4) No duty or liability created. Except as expressly provided in this section, nothing in this section or s. 101.11 nor the common law attractive nuisance doctrine creates any duty of care or ground of liability toward any person who uses school grounds to engage or participate in a recreational activity held pursuant to a recreational agreement.

895.523(5) (5) Recreational agreement. Each recreational agreement shall include all of the following:

895.523(5)(a) (a) A description of the recreational activity or activities to be held on the school grounds pursuant to the agreement.

895.523(5)(b) (b) The time and place of the recreational activity or activities.

895.523(5)(c) (c) Any eligibility requirements for participation in the recreational activity or activities.

895.523(5)(d) (d) Whether and, if so, to what extent participants who are minors will be supervised.

895.523(5)(e) (e) A clear statement describing a participant's assumption of risk.

895.523 History History: 2011 a. 162.



895.525 Participation in recreational activities; restrictions on civil liability, assumption of risk.

895.525  Participation in recreational activities; restrictions on civil liability, assumption of risk.

895.525(1) (1)  Legislative purpose. The legislature intends by this section to establish the responsibilities of participants in recreational activities in order to decrease uncertainty regarding the legal responsibility for deaths or injuries that result from participation in recreational activities and thereby to help assure the continued availability in this state of enterprises that offer recreational activities to the public.

895.525(2) (2) Definition. In this section, "recreational activity" means any activity undertaken for the purpose of exercise, relaxation or pleasure, including practice or instruction in any such activity. "Recreational activity" does not include participating in a snow sport at a ski area, as those terms are defined in s. 167.33, but includes hunting, fishing, trapping, camping, bowling, billiards, picnicking, exploring caves, nature study, dancing, bicycling, horseback riding, horseshoe-pitching, bird-watching, motorcycling, operating an all-terrain vehicle or utility terrain vehicle, ballooning, curling, throwing darts, hang gliding, hiking, sleigh riding, snowmobiling, skating, participation in water sports, weight and fitness training, sight-seeing, rock-climbing, cutting or removing wood, climbing observation towers, animal training, harvesting the products of nature, sport shooting, and participating in a snow sport outside a ski area, as those terms are defined in s. 167.33, and any other sport, game or educational activity.

895.525(3) (3) Appreciation of risk. A participant in a recreational activity engaged in on premises owned or leased by a person who offers facilities to the general public for participation in recreational activities accepts the risks inherent in the recreational activity of which the ordinary prudent person is or should be aware. In a negligence action for recovery of damages for death, personal injury or property damage, conduct by a participant who accepts the risks under this subsection is contributory negligence, to which the comparative negligence provisions of s. 895.045 shall apply.

895.525(4) (4) Responsibilities of participants.

895.525(4)(a)(a) A participant in a recreational activity engaged in on premises owned or leased by a person who offers facilities to the general public for participation in recreational activities is responsible to do all of the following:

895.525(4)(a)1. 1. Act within the limits of his or her ability.

895.525(4)(a)2. 2. Heed all warnings regarding participation in the recreational activity.

895.525(4)(a)3. 3. Maintain control of his or her person and the equipment, devices or animals the person is using while participating in the recreational activity.

895.525(4)(a)4. 4. Refrain from acting in any manner that may cause or contribute to the death or injury to himself or herself or to other persons while participating in the recreational activity.

895.525(4)(b) (b) A violation of this subsection constitutes negligence. The comparative negligence provisions of s. 895.045 apply to negligence under this subsection.

895.525(4m) (4m) Liability of contact sports participants.

895.525(4m)(a)(a) A participant in a recreational activity that includes physical contact between persons in a sport involving amateur teams, including teams in recreational, municipal, high school and college leagues, may be liable for an injury inflicted on another participant during and as part of that sport in a tort action only if the participant who caused the injury acted recklessly or with intent to cause injury.

895.525(4m)(b) (b) Unless the professional league establishes a clear policy with a different standard, a participant in an athletic activity that includes physical contact between persons in a sport involving professional teams in a professional league may be liable for an injury inflicted on another participant during and as part of that sport in a tort action only if the participant who caused the injury acted recklessly or with intent to cause injury.

895.525(5) (5) Effect on related provisions. Nothing in this section affects the limitation of property owners' liability under s. 895.52 or the limitation of school districts' liability, of school boards' liability, and of liability of governing bodies of charter schools under s. 895.523.

895.525 History History: 1987 a. 377; 1995 a. 223, 447; 1997 a. 242; 2005 a. 155; 2011 a. 162, 199, 208; s. 13.92 (2) (i).

895.525 Annotation This section codifies common law. It does not impose a greater duty of care on individuals than exists at common law. Rockweit v. Senecal, 197 Wis. 2d 409, 541 N.W.2d 742 (1995), 93-1130.

895.525 Annotation Sub. (3) does not mean that all who ski are negligent under all circumstances. Sub. (3) and (4) when read together impose an obligation of ordinary care on a skier to avoid foreseeable harms, including adherence to the conditions enumerated in sub. (4). Ansani v. Cascade Mountain, Inc. 223 Wis. 2d 39, 588 N.W.2d 321 (Ct. App. 1998), 97-3514.

895.525 Annotation Cheerleaders are immune from negligence actions because they participate in a recreational activity that includes physical contact between persons in a sport involving amateur teams. Cheerleading is a sport because a sport is an activity involving physical exertion and skill that is governed by a set of rules or customs. Cheerleaders are on amateur teams because a team is a group organized to work together and cheerleaders are a group dedicated to leading fan participation and taking part in competitions. Cheerleading involves a significant amount of contact among the participants that at times can produce a forceful interaction between the cheerleaders when one person is tossed high into the air and then caught by those same tossers. Noffke v. Bakke, 2009 WI 10, 315 Wis. 2d 350, 760 N.W.2d 156, 06-1886.

895.525 Annotation Go Team! Wisconsin's Latest Recreational Immunity controversy. Condon. Wis. Law. June 2009.



895.526 Participation in a snow sport; restrictions on civil liability, assumption of risk.

895.526  Participation in a snow sport; restrictions on civil liability, assumption of risk.

895.526(1) (1)  Definitions. All definitions in s. 167.33 apply to this section unless the context otherwise requires.

895.526(2) (2) Appreciation of conditions and risk of participation in a snow sport.

895.526(2)(a)(a) Every participant in a snow sport at a ski area accepts the conditions and risks of the snow sport as set forth in s. 167.33 (2).

895.526(2)(b) (b) Every participant in a snow sport at a ski area is presumed to have seen and understood signage provided by the ski area operator pursuant to s. 167.33 (3).

895.526(2)(c) (c) Every participant in a snow sport at a ski area accepts that failure to wear a helmet or wearing a helmet that is improperly sized, fitted, or secured increases the risk of injury or death or the risk of a more severe injury. Every participant in a snow sport at a ski area accepts that a helmet may not be available for purchase or for rent at a ski area.

895.526(2)(d) (d) Every participant in a snow sport at a ski area accepts that natural or man-made items or obstacles within a ski area, including ski area infrastructure and ski area vehicles, may be unpadded or not heavily padded and accepts that there may be a higher risk of injury or death or of a more severe injury associated with a collision with an item or obstacle that is unpadded or not heavily padded.

895.526(3) (3) Responsibilities of a participant in a snow sport. Every participant in a snow sport is responsible to do all of the following:

895.526(3)(a) (a) Fulfill his or her duties set forth in s. 167.33 (5).

895.526(3)(b) (b) Choose whether to wear a helmet while participating in the snow sport. If the participant chooses to wear a helmet, he or she has the responsibility to ensure the helmet is of the correct size and fit and to ensure that it is properly secured while he or she participates in the snow sport.

895.526(4) (4) Limits on liability for a ski area operator; release and liability of a participant.

895.526(4)(a)(a) A ski operator who fulfills all of his or her duties under s. 167.33 (3) and (4) owes no further duty of care to a participant in a snow sport and is not liable for an injury or death that occurs as a result of any condition or risk accepted by the participant under sub. (2).

895.526(4)(b) (b) A participant involved in a collision with any other participant or with a nonparticipant may be liable for an injury or death that occurs as a result of the collision.

895.526(4)(c) (c) This subsection shall be construed broadly.

895.526(5) (5) Effect on related provision. Nothing in this section affects the limitation of a property owner's liability under s. 895.52.

895.526 History History: 2011 a. 199.



895.527 Sport shooting range activities; limitations on liability and restrictions on operation.

895.527  Sport shooting range activities; limitations on liability and restrictions on operation.

895.527(1) (1) In this section, "sport shooting range" means an area designed and operated for the use and discharge of firearms.

895.527(2) (2) A person who owns or operates a sport shooting range is immune from civil liability related to noise resulting from the operation of the sport shooting range.

895.527(3) (3) A person who owns or operates a sport shooting range is not subject to an action for nuisance or to zoning conditions related to noise and no court may enjoin or restrain the operation or use of a sport shooting range on the basis of noise.

895.527(4) (4) Any sport shooting range that exists on July 16, 2013, may continue to operate as a sport shooting range at that location notwithstanding any zoning ordinance enacted under s. 59.69, 60.61, 60.62, 61.35 or 62.23 (7), if the sport shooting range is a lawful use or a legal nonconforming use under any zoning ordinance enacted under s. 59.69, 60.61, 60.62, 61.35 or 62.23 (7) that is in effect on July 16, 2013. The operation of the sport shooting range continues to be a lawful use or legal nonconforming use notwithstanding any expansion of, or enhancement or improvement to, the sport shooting range.

895.527(5) (5) Any sport shooting range that exists on June 18, 1998, may continue to operate as a sport shooting range at that location notwithstanding all of the following:

895.527(5)(a) (a) Section 167.30 (1), 941.20 (1) (d) or 948.605 or any rule promulgated under those sections regulating or prohibiting the discharge of firearms.

895.527(5)(b) (b) Section 66.0409 (3) (b) or any ordinance or resolution.

895.527(5)(c) (c) Any zoning ordinance that is enacted, or resolution that is adopted, under s. 59.69, 60.61, 60.62, 61.35 or 62.23 (7) that is related to noise.

895.527(6) (6) A city, village town or county may regulate the hours between 11:00 p.m. and 6:00 a.m. that an outdoor sport shooting range may operate, except that such a regulation may not apply to a law enforcement officer as defined in s. 165.85 (2) (c), a member of the U.S. armed forces or a private security person as defined in s. 440.26 (1m) (h) who meets all of the requirements under s. 167.31 (4) (a) 4.

895.527(7) (7) A person who is shooting in the customary or a generally acceptable manner at a sport shooting range between the hours of 6:00 a.m. and 11:00 p.m. is presumed to not be engaging in disorderly conduct merely because of the noise caused by the shooting.

895.527 History History: 1997 a. 242; 2001 a. 30; 2005 a. 155; 2009 a. 371; 2011 a. 35; 2013 a. 35.

895.527 Annotation This section does not prohibit the application of a zoning ordinance to a sport shooting range unless the range was a lawful use under the ordinance as of June 18, 1998. Town of Avon v. Edgar Oliver, 2002 WI App 97, 253 Wis. 2d 647, 644 N.W.2d 260, 01-1851.



895.529 Civil liability limitation; duty of care owed to trespassers.

895.529  Civil liability limitation; duty of care owed to trespassers.

895.529(1)(1) In this section:

895.529(1)(a) (a) "Possessor of real property" means an owner, lessee, tenant, or other lawful occupant of real property.

895.529(1)(b) (b) "Trespasser" means a natural person who enters or remains upon property in possession of another without express or implied consent.

895.529(2) (2) Except as provided in sub. (3), a possessor of real property owes no duty of care to a trespasser.

895.529(3) (3) A possessor of real property may be liable for injury or death to a trespasser under the following circumstances:

895.529(3)(a) (a) The possessor of real property willfully, wantonly, or recklessly caused the injury or death. This paragraph does not apply if the possessor used reasonable and necessary force for the purpose of self-defense or the defense of others under s. 939.48 or used reasonable and necessary force for the protection of property under s. 939.49.

895.529(3)(b) (b) The person injured or killed was a child and all of the following apply:

895.529(3)(b)1. 1. The possessor of real property maintained, or allowed to exist, an artificial condition on the property that was inherently dangerous to children.

895.529(3)(b)2. 2. The possessor of real property knew or should have known that children trespassed on the property.

895.529(3)(b)3. 3. The possessor of real property knew or should have known that the artificial condition he or she maintained or allowed to exist was inherently dangerous to children and involved an unreasonable risk of serious bodily harm or death to children.

895.529(3)(b)4. 4. The injured or killed child, because of his or her youth or tender age, did not discover the condition or realize the risk involved in entering onto the property, or in playing in close proximity to the inherently dangerous artificial condition.

895.529(3)(b)5. 5. The possessor of real property could have reasonably provided safeguards that would have obviated the inherent danger without interfering with the purpose for which the artificial condition was maintained or allowed to exist.

895.529(4) (4) This section does not create or increase any liability on the part of a possessor of real property for circumstances not specified under this section and does not affect any immunity from or defenses to liability available to a possessor of real property under common law or another statute.

895.529 History History: 2011 a. 93.



895.53 Civil and criminal liability exemption; tests for intoxication.

895.53  Civil and criminal liability exemption; tests for intoxication.

895.53(1)(1) In this section:

895.53(1)(a) (a) "Conservation warden" means a person appointed as a conservation warden by the department of natural resources under s. 23.10 (1).

895.53(1)(b) (b) "Traffic officer" has the meaning specified in s. 340.01 (70).

895.53(2) (2) Any person withdrawing blood at the request of a traffic officer, law enforcement officer or conservation warden for the purpose of determining the presence or quantity of alcohol, controlled substances, controlled substance analogs or any combination of alcohol, controlled substances and controlled substance analogs is immune from any civil or criminal liability for the act, except for civil liability for negligence in the performance of the act.

895.53(3) (3) Any employer of the person under sub. (2) or any hospital where blood is withdrawn by that person has the same immunity from liability under sub. (2).

895.53 History History: 1983 a. 535; 1983 a. 538 s. 256; Stats. 1983 s. 895.53; 1985 a. 331; 1995 a. 448; 2005 a. 155.



895.54 Liability exemption; notification of release.

895.54  Liability exemption; notification of release. A person is immune from any liability regarding any act or omission regarding the notification of any applicable office or person under s. 51.37 (10), 304.06 (1), 971.17 (4m) or (6m) or 980.11. This section does not apply to willful or wanton acts or omissions.

895.54 History History: 1991 a. 269; 1993 a. 479.



895.55 Liability exemption; oil discharge control.

895.55  Liability exemption; oil discharge control.

895.55(1)(1) In this section:

895.55(1)(a) (a) "Damages" means those damages specified in 33 USC 2702 (b) (2) and includes the cost of assessing those damages.

895.55(1)(b) (b) "Discharge" means, but is not limited to, spilling, leaking, pumping, pouring, emitting, emptying or dumping.

895.55(1)(c) (c) "Federal on-scene coordinator" means the federal official designated by the federal environmental protection agency or the U.S. coast guard to coordinate and direct responses under the national contingency plan.

895.55(1)(d) (d) "National contingency plan" means the plan prepared and published under 33 USC 1321 (d).

895.55(1)(e) (e) "Oil" means petroleum, hydrocarbon, vegetable or mineral oil of any kind or in any form and includes oil mixed with wastes other than dredged spoil.

895.55(1)(f) (f) "Person" means an individual, owner, operator, corporation, limited liability company, partnership, association, municipality, interstate agency, state agency or federal agency.

895.55(1)(g) (g) "Removal" means the containment and elimination of oil from water, shorelines and beaches or the taking of other actions, including disposal, as may be necessary to minimize or mitigate damages to public health and welfare, including to fish, shellfish, wildlife and public or private property, shorelines and beaches.

895.55(1)(h) (h) "Removal costs" means the costs of removal that are incurred after an oil discharge occurs or, if there is a substantial threat of an oil discharge, the costs to prevent, minimize or mitigate an oil discharge.

895.55(1)(i) (i) "State contingency plan" means the plan prepared and published under s. 292.11 (5).

895.55(2) (2) Notwithstanding any provision of s. 93.57, 299.11, 299.13, 299.31, 299.43, 299.45, 299.51, 299.53 or 299.55, subchs. II and IV of ch. 30, ch. 29, 281, 283, 289, 291, 292, or 323 or subch. II of ch. 295, or any other provision of this chapter, a person is immune from liability for damages resulting from the person's acts or omissions and for the removal costs resulting from the person's acts or omissions if all of the following conditions are met:

895.55(2)(a) (a) Those acts or omissions were taken while rendering assistance, advice or care related to the threat of an oil discharge into the navigable waters of this state or related to the removal of oil resulting from an oil discharge into the navigable waters of this state.

895.55(2)(b) (b) The assistance, advice or care was consistent with the national contingency plan or the state contingency plan or was otherwise directed by the federal on-scene coordinator or the secretary of natural resources.

895.55(3) (3) The immunity under sub. (2) does not extend to any person:

895.55(3)(a) (a) Who is required to act under s. 292.11 (3) because the person possessed or controlled the oil that was initially discharged into the navigable waters of this state or caused the initial discharge or initial threat of discharge of the oil into the navigable waters of this state.

895.55(3)(b) (b) Whose act or omission involves gross negligence or reckless, wanton or intentional misconduct.

895.55(3)(c) (c) Who causes personal injury or wrongful death.

895.55(4) (4) A person under sub. (3) (a) is liable for any damages or removal costs that another person is immune from under sub. (2).

895.55(5) (5) Nothing in this section affects the responsibility of a person under sub. (3) (a) to fulfill that person's requirements under s. 292.11.

895.55 History History: 1995 a. 192; 1997 a. 35, 252; 2003 a. 33; 2009 a. 42.



895.555 Civil liability exemption; anhydrous ammonia.

895.555  Civil liability exemption; anhydrous ammonia.

895.555(1)(1)  Liability exemption. Except as provided under sub. (2), any person who owns, maintains, or installs anhydrous ammonia equipment, as defined in s. 101.10 (1) (b), or who uses anhydrous ammonia for any legal purpose is immune from any civil liability for acts or omissions relating to the anhydrous ammonia equipment or to anhydrous ammonia that cause damage or injury to an individual, if that damage or injury occurs during the individual's violation of s. 101.10 (3) (c), (d), (e), or (f).

895.555(2) (2) Exception. A person is not immune from civil liability under sub. (1) if the damage or injury is caused by the person's reckless or wanton acts or omissions or by acts or omissions intended by the person to cause damage or injury.

895.555 History History: 2001 a. 3; 2005 a. 14, 155.



895.56 Liability exemption; handling of petroleum-contaminated soil under contract with the department of transportation.

895.56  Liability exemption; handling of petroleum-contaminated soil under contract with the department of transportation.

895.56(1)(1) In this section:

895.56(1)(a) (a) "Person" means an individual, owner, operator, corporation, limited liability company, partnership, association, municipality, interstate agency, state agency, as defined in s. 1.12 (1) (b), or federal agency.

895.56(1)(b) (b) "Petroleum-contaminated soil" means soil contaminated with material derived from petroleum, natural gas or asphalt deposits, including gasoline, diesel and heating fuels, liquified petroleum gases, lubricants, waxes, greases and petrochemicals.

895.56(2) (2) A person is immune from liability arising under s. 292.11 and from any liability for the removal or remedying of petroleum-contaminated soil or for damages resulting from the person's actions or omissions relating to petroleum-contaminated soil if all of the following apply:

895.56(2)(a) (a) The acts or omissions by the person occurred while performing a contract entered into under s. 84.06 (2), including acts or omissions by any person who has a direct contractual relationship with the prime contractor, as defined in s. 779.01 (2) (d), under a contract entered into under s. 84.06 (2) to perform labor or furnish materials.

895.56(2)(b) (b) In the course of performing a contract described in par. (a), petroleum-contaminated soil was encountered on the property on which the contracted activity is taking place, and the petroleum-contaminated soil cannot be avoided in performing the contract.

895.56(2)(c) (c) The acts or omissions involving petroleum-contaminated soil on the property were required by reasonably precise specifications in the contract entered into under s. 84.06 (2), and the acts or omissions conformed to those specifications, or were otherwise directed by the department of transportation or by the department of natural resources.

895.56(3) (3) Subsection (2) does not apply to any person to whom any of the following applies:

895.56(3)(a) (a) The person brought petroleum-contaminated soil onto the property or otherwise caused the initial contamination of the property with a hazardous substance, as defined in s. 292.01 (5).

895.56(3)(b) (b) The person's act or omission constitutes gross negligence or involves reckless, wanton or intentional misconduct.

895.56(3)(c) (c) The person fails to warn the department of transportation or the department of natural resources about the presence of petroleum-contaminated soil encountered at the site, if the petroleum-contaminated soil was reasonably known to the person but not to the department of transportation or to the department of natural resources.

895.56(3)(d) (d) The person is under a previous or separate contract with a state agency, as defined in s. 1.12 (1) (b), solely to remove or remedy petroleum-contaminated soil or hazardous substances on the property.

895.56(3)(e) (e) The person causes personal injury or wrongful death.

895.56 History History: 1997 a. 237.



895.57 Damages and immunity; unauthorized release of animals.

895.57  Damages and immunity; unauthorized release of animals.

895.57(1)(1) In this section:

895.57(1)(ag) (ag) "Animal" means all vertebrate and invertebrate species, including mammals, birds, fish and shellfish but excluding humans.

895.57(1)(am) (am) "Humane officer" means an officer appointed under s. 173.03.

895.57(1)(b) (b) "Local health officer" has the meaning given in s. 250.01 (5).

895.57(1)(c) (c) "Peace officer" has the meaning given in s. 939.22 (22).

895.57(2) (2) A person who intentionally releases an animal that is lawfully confined for scientific, farming, companionship or protection of persons or property, recreation, restocking, research, exhibition, commercial or educational purposes, acting without the consent of the owner or custodian of the animal, is liable to the owner or custodian of the animal for damages, punitive damages, attorney fees and interest on the amount of the damages incurred at the rate of 12% per year from the date of the intentional release. The damages awarded shall include the costs of restoring the animal to confinement.

895.57(3) (3) Subsection (2) does not apply to any humane officer, local health officer, peace officer, employee of the department of natural resources while on any land licensed under s. 169.15, 169.18, or 169.19, subject to certification under s. 90.21, or designated as a wildlife refuge under s. 29.621 (1) or employee of the department of agriculture, trade and consumer protection if the officer's or employee's acts are in good faith and in an apparently authorized and reasonable fulfillment of his or her duties.

895.57(4) (4)

895.57(4)(a)(a) In this subsection, "security device" includes any of the following:

895.57(4)(a)1. 1. Any fence enumerated under s. 90.02.

895.57(4)(a)2. 2. A theft alarm signal device, a burglar alarm or any other security alarm system or device.

895.57(4)(a)3. 3. A dog.

895.57(4)(b) (b) Subject to par. (d), an owner or custodian of a confined animal is immune from civil liability for any damages to a person who suffers the damages while violating or attempting to violate s. 943.75 (2) or (2m).

895.57(4)(c) (c) An owner or custodian of an animal that is released in violation of s. 943.75 (2) or (2m) is immune from liability for any damages caused by that released animal.

895.57(4)(d) (d) The immunity provided to an owner or custodian of a confined animal under par. (b) does not apply if the injury was caused by a security device that is intended or likely to cause death or great bodily harm, as defined in s. 939.22 (14).

895.57 History History: 1991 a. 20, 269; 1993 a. 27; 1995 a. 79; 1997 a. 27, 192, 248; 1999 a. 45; 2001 a. 56.



895.58 Liability exemption; use of special waste under public works contracts.

895.58  Liability exemption; use of special waste under public works contracts.

895.58(1) (1) In this section:

895.58(1)(a) (a) "Department" means the department of natural resources.

895.58(1)(b) (b) "Local governmental unit" means a political subdivision of this state, a special purpose district in this state, an agency or corporation of such a political subdivision or special purpose district, or a combination or subunit of any of the foregoing.

895.58(1)(c) (c) "Public works project" means any work done under contract to a state agency or local governmental unit.

895.58(1)(cr) (cr) "Solid waste" has the meaning given in s. 289.01 (33).

895.58(1)(d) (d) "Special waste" means any type of solid waste for which the department has granted a waiver or an exemption under s. 289.43 (3), (4), (7), or (8) or that is exempt by rule promulgated under s. 289.05 (4).

895.58(2) (2) The department may characterize a special waste as suitable for beneficial use in public works projects. The department shall compile and maintain a list of special wastes that are suitable for use in specified types of public works projects in a format readily available to the general public and only those special wastes may be required by contracting agencies to be used in a public works project. The list may include conditions under which the special waste may be used in the public works project in order for subs. (3) and (4) to be applicable. The list under this subsection is not a rule under s. 227.01 (13).

895.58(3) (3) Special waste, when used in a public works project, is exempt from regulation as solid waste under ch. 289 if all of the applicable conditions included in the list compiled under sub. (2) are met.

895.58(4) (4) A person is immune from liability for the use of special waste on a public works project or for damages resulting from the person's actions or omissions relating to the use of the special waste on a public works project if all of the following apply:

895.58(4)(a) (a) The acts or omissions by the person occurred while performing work under a contract for a public works project including acts or omissions by any person who has a direct contractual relationship with the prime contractor, as defined in s. 779.01 (2) (d), under a contract for a public works project to perform labor or furnish materials.

895.58(4)(b) (b) The acts or omissions involving the special wastes were required or permitted in a contract for a public works project and the acts or omissions conformed to the provisions of the contract.

895.58(5) (5) Subsection (4) does not apply to any person to whom either of the following applies:

895.58(5)(a) (a) The person's act or omission involved reckless, wanton or intentional misconduct.

895.58(5)(b) (b) The person's act or omission resulted in injury or death to an individual.

895.58 History History: 1999 a. 9, 185; 2003 a. 88; 2005 a. 253.



895.59 Liability exemption; disclosure of rule violations.

895.59  Liability exemption; disclosure of rule violations.

895.59(1)(1) In this section:

895.59(1)(a) (a) "Agency" has the meaning given in s. 227.01 (1).

895.59(1)(b) (b) "Small business" has the meaning given in s. 227.114 (1), but does not include an entity, as defined in s. 48.685 (1) (b) or 50.065 (1) (c).

895.59(2) (2) Each agency shall promulgate a rule that requires the agency to disclose in advance the discretion that the agency will follow in the enforcement of rules and guidelines against a small business. The rule promulgated under this subsection shall include the reduction or waiver of penalties for a voluntary disclosure, by a small business, of actual or potential violations of rules or guidelines. The rule promulgated under this subsection may include the consideration of the violator's ability to pay when determining the amount of any monetary penalty, assessment, or surcharge. The rule promulgated under this subsection shall specify when the agency will not allow discretion in the enforcement of a rule or guideline against small businesses and shall include all of the following situations in which discretion is not allowed:

895.59(2)(a) (a) The agency discovers the violation before the small business discloses the violation.

895.59(2)(b) (b) The violation is disclosed after an agency audit or inspection of the small business has been scheduled.

895.59(2)(c) (c) The violation was identified as part of the monitoring or sampling requirements that are consistent with the requirements under an existing permit.

895.59(2)(d) (d) The violation results in a substantial economic advantage for the small business.

895.59(2)(e) (e) The small business has repeatedly violated the same rule or guideline.

895.59(2)(f) (f) The violation may result in an imminent endangerment to the environment, or to public health or safety.

895.59 History History: 2003 a. 145.



895.61 Asbestos successor corporation; limitation on liability.

895.61  Asbestos successor corporation; limitation on liability.

895.61(1)(1)  Definitions. In this section:

895.61(1)(a) (a) "Asbestos claim" means a claim for damages, losses, indemnification, contribution, or other relief arising out of or related in any way to asbestos, including all of the following:

895.61(1)(a)1. 1. A claim related to the health effects of exposure to asbestos, including a claim related to any of the following:

895.61(1)(a)1.a. a. Personal injury or death.

895.61(1)(a)1.b. b. Mental or emotional injury.

895.61(1)(a)1.c. c. Increased risk of disease or other injury.

895.61(1)(a)1.d. d. Costs of medical monitoring or surveillance.

895.61(1)(a)2. 2. A claim made by or on behalf of any person exposed to asbestos, or by a spouse, parent, child, or other relative of the person.

895.61(1)(a)3. 3. A claim related to the installation, presence, or removal of asbestos.

895.61(1)(b) (b) "Corporation" means a domestic corporation for profit organized under the laws of this state or a foreign corporation for profit organized under laws other than the laws of this state.

895.61(1)(c) (c)

895.61(1)(c)1.1. "Successor asbestos-related liability" means any liability that is related to an asbestos claim and that was assumed or incurred by a corporation as a result of or in connection with any of the following:

895.61(1)(c)1.a. a. A merger or consolidation with a transferor.

895.61(1)(c)1.b. b. The plan of merger or consolidation with a transferor related to the merger or consolidation with or into another corporation.

895.61(1)(c)1.c. c. An asbestos claim based on the exercise of control or ownership of stock or a corporation before the merger or consolidation with a transferor.

895.61(1)(c)2. 2. "Successor asbestos-related liability" includes liability that, after the time of the merger or consolidation with a transferor for which the fair market value of the total gross assets of the successor corporation was determined under sub. (4), was paid, discharged, or committed to be paid or discharged by or on behalf of the corporation, successor corporation, or transferor in connection with a settlement, judgment, or discharge in this state or in another jurisdiction.

895.61(1)(d) (d) "Successor corporation" means a corporation that has assumed or incurred successor asbestos-related liabilities before January 1, 1972, or that is any of that successor corporation's successors.

895.61(1)(e) (e) "Total gross assets" includes intangible assets.

895.61(1)(f) (f) "Transferor" means a corporation from which a successor asbestos-related liability is or was assumed or incurred.

895.61(2) (2) Applicability.

895.61(2)(a)(a) The limitations in sub. (3) apply to any successor corporation, except as provided in par. (b).

895.61(2)(b) (b) The limitations in sub. (3) do not apply to any of the following:

895.61(2)(b)1. 1. Worker's compensation benefits paid under ch. 102 or a comparable worker's compensation law of another jurisdiction.

895.61(2)(b)2. 2. Any claim against a successor corporation that does not constitute a successor asbestos-related liability.

895.61(2)(b)3. 3. Any obligation under 29 USC 151, et seq., or under any collective bargaining agreement.

895.61(2)(b)4. 4. A successor corporation that, after a merger or consolidation with a transferor, continued in the business of mining asbestos, selling or distributing asbestos fibers, or manufacturing, distributing, removing, or installing asbestos-containing products that were the same or substantially the same as those products that were previously manufactured, distributed, removed, or installed by the transferor.

895.61(3) (3) Measure of liability.

895.61(3)(a)(a) Except as provided in par. (b), the cumulative successor asbestos-related liabilities of a successor corporation are limited to the fair market value of the total gross assets of the transferor determined as of the time of the merger or consolidation with the successor corporation. Subject to par. (b), the successor corporation does not have responsibility for any successor asbestos-related liabilities in excess of this limitation.

895.61(3)(b) (b) If the transferor to the successor corporation had assumed or incurred successor asbestos-related liability in connection with a prior merger or consolidation with a prior transferor, then the fair market value of the total assets of the prior transferor determined as of the time of the earlier merger or consolidation is substituted for the limitation under par. (a) for purposes of determining the limitation on liability of the successor corporation.

895.61(4) (4) Establishing the fair market value of total gross assets.

895.61(4)(a)(a) A successor corporation may establish the fair market value of total gross assets for purposes of the limitations under sub. (3) by any reasonable method, including any of the following:

895.61(4)(a)1. 1. By reference to the going concern value of the assets.

895.61(4)(a)2. 2. By reference to the purchase price attributable to or paid for the assets in an arms-length transaction.

895.61(4)(a)3. 3. In the absence of other readily available information from which the fair market value can be determined, by reference to the value of the assets recorded on a balance sheet.

895.61(4)(b) (b) To the extent that total gross assets include liability insurance that was issued to the transferor whose assets are being valued under this subsection, the applicability, terms, conditions, and limits of the insurance are not affected by this section. This section does not affect the rights and obligations of an insurer, transferor, or successor corporation under any insurance contract or related agreement, including all of the following:

895.61(4)(b)1. 1. A preenactment settlement resolving a coverage-related dispute.

895.61(4)(b)2. 2. The right of an insurer to seek payment for applicable deductibles, retrospective premiums, or self-insured retentions.

895.61(4)(b)3. 3. The right of an insurer to seek contribution from a successor corporation for an uninsured or self-insured period or for a period when insurance is uncollectible or unavailable.

895.61(4)(c) (c) Subject to par. (b), to the extent that total gross assets include any liability insurance, a settlement of a dispute concerning the liability insurance coverage entered into by the transferor or successor corporation with the insurer of the transferor before August 1, 2009, shall be determinative of the total coverage of the liability insurance for inclusion in the calculation of the transferor's total gross assets.

895.61(5) (5) Adjustment of fair market value.

895.61(5)(a)(a) Except as provided in pars. (b) to (d), the fair market value of the total gross assets at the time of the merger or consolidation with the transferor shall increase annually at a rate equal to the sum of the following:

895.61(5)(a)1. 1. The weekly prime rate for the first week of each calendar year since the merger or consolidation, as reported by the federal reserve board in federal reserve statistical release H. 15.

895.61(5)(a)2. 2. One percent.

895.61(5)(b) (b) The rate under par. (a) may not be compounded.

895.61(5)(c) (c) The adjustment of the fair market value of the total gross assets shall continue as provided in par. (a) until the date that the adjusted fair market value of the total gross assets is first exceeded by the cumulative amounts of successor asbestos-related liabilities paid or committed to be paid by or on behalf of the successor corporation or a predecessor of the successor corporation or by or on behalf of a transferor after the time of the merger or consolidation for which the fair market value of the total gross assets is determined.

895.61(5)(d) (d) No adjustment of the fair market value of total gross assets may be applied to any liability insurance that is included in the definition of total gross assets under sub. (4) (b).

895.61(6) (6) Liberal construction intended. This section shall be liberally construed to effect its purposes with regard to successor corporations.

895.61 History History: 2009 a. 28; s. 35.17 correction in sub. (3) (a).



895.62 Use of force in response to unlawful and forcible entry into a dwelling, motor vehicle, or place of business; civil liability immunity.

895.62  Use of force in response to unlawful and forcible entry into a dwelling, motor vehicle, or place of business; civil liability immunity.

895.62(1) (1) In this section:

895.62(1)(a) (a) "Actor" means a person who uses force that is intended or likely to cause death or great bodily harm to another person.

895.62(1)(b) (b) "Dwelling" has the meaning given in s. 895.07 (1) (h).

895.62(1)(c) (c) "Place of business" means a business that the actor owns or operates.

895.62(2) (2) Except as provided in sub. (4), an actor is immune from civil liability arising out of his or her use of force that is intended or likely to cause death or great bodily harm if the actor reasonably believed that the force was necessary to prevent imminent death or bodily harm to himself or herself or to another person and either of the following applies:

895.62(2)(a) (a) The person against whom the force was used was in the process of unlawfully and forcibly entering the actor's dwelling, motor vehicle, or place of business, the actor was on his or her property or present in the dwelling, motor vehicle, or place of business, and the actor knew or had reason to believe that an unlawful and forcible entry was occurring.

895.62(2)(b) (b) The person against whom the force was used was in the actor's dwelling, motor vehicle, or place of business after unlawfully and forcibly entering it, the actor was present in the dwelling, motor vehicle, or place of business, and the actor knew or had reason to believe that the person had unlawfully and forcibly entered the dwelling, motor vehicle, or place of business.

895.62(3) (3) If sub. (2) (a) or (b) applies, the finder of fact may not consider whether the actor had an opportunity to flee or retreat before he or she used force and the actor is presumed to have reasonably believed that the force was necessary to prevent imminent death or bodily harm to himself or herself or to another person.

895.62(4) (4) The presumption described in sub. (3) does not apply if any of the following are true:

895.62(4)(a) (a) The actor was engaged in a criminal activity or was using his or her dwelling, motor vehicle, or place of business to further a criminal activity at the time he or she used the force described in sub. (2).

895.62(4)(b) (b) The person against whom the force was used was a public safety worker, as defined in s. 941.375 (1) (b), who entered or attempted to enter the actor's dwelling, motor vehicle, or place of business in the performance of his or her official duties. This paragraph applies only if at least one of the following applies:

895.62(4)(b)1. 1. The public safety worker identified himself or herself to the actor before the force described in sub. (2) was used by the actor.

895.62(4)(b)2. 2. The actor knew or reasonably should have known that the person entering or attempting to enter his or her dwelling, motor vehicle, or place of business was a public safety worker.

895.62(5) (5) In any civil action, if a court finds that a person is immune from civil liability under sub. (2), the court shall award the person reasonable attorney fees, costs, compensation for loss of income, and other costs of the litigation reasonably incurred by the person.

895.62(6) (6) Nothing in this section may be construed to limit or impair any defense to civil or criminal liability otherwise available.

895.62 History History: 2011 a. 94.






898. Persons in jail on civil process.

898.01 Discharge of persons confined for tort.

898.01  Discharge of persons confined for tort. Every person confined in jail on an execution issued on a judgment recovered in an action founded on a tort shall be discharged therefrom upon the conditions hereinafter specified.



898.02 Notice to plaintiff.

898.02  Notice to plaintiff. The person shall cause notice to be given to the plaintiff in the action, the plaintiff's agent or attorney, in writing, that at a time and place specified in the notice the person will apply to the circuit judge or circuit court commissioner of the county in which the person is so confined for the purpose of obtaining a discharge from imprisonment.

898.02 History History: 1977 c. 449; 2001 a. 61.



898.03 Notice, how served.

898.03  Notice, how served. Such notice shall be served by delivering a copy thereof to the plaintiff, the plaintiff's agent or attorney 24 hours before the time for the hearing of such application, if the plaintiff lives within 20 miles of the place designated for the hearing; and for every additional 20 miles or part thereof that the plaintiff resides from such place 24 hours shall be added to the time of such service.

898.03 History History: 1993 a. 486.



898.04 Prisoner to be examined.

898.04  Prisoner to be examined. At the time and place specified in the notice the person shall be taken, under the custody of the jailer, the sheriff or the sheriff's deputy, before the circuit judge or circuit court commissioner, who shall examine the prisoner on oath concerning his or her estate and effects and the disposal thereof and the prisoner's ability to pay the judgment for which he or she is committed; and who shall also hear any other legal and pertinent evidence that may be produced by the debtor or the creditor.

898.04 History History: 1977 c. 449; 2001 a. 61.



898.05 Interrogatories.

898.05  Interrogatories. The plaintiff in the action may, upon such examination, propose to the prisoner any interrogatories pertinent to the inquiry and they shall, if required by the creditor, be proposed and answered in writing and the answers shall be signed and sworn to by the prisoner; and the plaintiff in the action may have a copy of the interrogatories and answers certified by the officer before whom such examination is had, upon paying therefor the legal fees.



898.06 Oath on discharge.

898.06  Oath on discharge. If upon such examination such officer shall be satisfied that the prisoner is entitled to his or her discharge the officer shall administer to the prisoner the following oath:

I, .... do solemnly swear that I have not any estate, real or personal, to the amount of $20, except such as is by law exempt from being taken on execution, and that I have not any other estate, nor conveyed or concealed or in any way disposed of any portion of my estate, real or personal, with design to secure the same to my use or to defraud my creditors. So help me God.

898.06 History History: 1993 a. 486.



898.07 Certificate to sheriff.

898.07  Certificate to sheriff.

898.07(1) (1) After administering the oath the officer before whom such examination shall be held shall make a certificate under the officer's hand as follows:

To the sheriff or jailer of the county of .... : I do hereby certify that .... , confined in your jail upon an execution at the suit of ...., is entitled to be discharged from imprisonment, if he or she be imprisoned for no other cause.

898.07(2) (2) The sheriff, or jailer, upon receiving such certificate, shall forthwith discharge the prisoner, if the prisoner be imprisoned for no other cause.

898.07 History History: 1993 a. 486.



898.08 Other applications for discharge.

898.08  Other applications for discharge. If upon such examination aforesaid the prisoner be not discharged the prisoner shall be entitled to apply for his or her discharge at the end of every succeeding 10 days, in the same manner as above provided, and the same proceeding shall thereupon be had.

898.08 History History: 1993 a. 486.



898.09 Effect of discharge.

898.09  Effect of discharge. The prisoner, after being so discharged, shall be forever exempt from arrest or imprisonment for the same debt unless the prisoner shall be convicted for having willfully sworn falsely upon his or her examination aforesaid or in taking the oath before prescribed.

898.09 History History: 1993 a. 486.



898.10 Judgment to remain in force.

898.10  Judgment to remain in force. The judgment against any prisoner who is discharged as aforesaid shall remain in full force against any estate which may then or at any time afterwards belong to the prisoner; and the plaintiff in the action may take out a new execution against the goods and estate of the prisoner in like manner as if the prisoner had never been committed on the execution.

898.10 History History: 1993 a. 486.



898.11 Inability to pay fees.

898.11  Inability to pay fees. If the prisoner is unable to pay in whole or in part the fees of the circuit court in the proceedings, the proceedings shall continue without charge to the prisoner.

898.11 History History: 1977 c. 449; 2001 a. 61.



898.12 Payment and discharge.

898.12  Payment and discharge. If the debtor shall satisfy the execution the debtor shall not be entitled to his or her discharge until the debtor has paid all the charges for his or her support in prison, in addition to the sum due on the execution, and the costs and charges thereon.

898.12 History History: 1993 a. 486.



898.13 Discharge by plaintiff.

898.13  Discharge by plaintiff. The plaintiff in the action may, at any time, order the prisoner to be discharged, and the prisoner shall not thereafter be liable to imprisonment for the same cause.

898.13 History History: 1993 a. 486.



898.15 Jail liberties.

898.15  Jail liberties. A space of ground in a square, the center of each of whose sides shall be one mile distant from the jail, is declared as the liberties of the jail of each county of the state. The sheriff of each county, where such liberties have not been heretofore so designated, shall, at the expense of the county, designate by visible and permanent marks the extent and limits of such liberties.



898.16 When prisoner to have.

898.16  When prisoner to have. Every person who shall be in the custody of the sheriff of any county by virtue of an order of arrest, or writ of ne exeat or surrender by the person's bail upon an order of arrest, execution except when issued in a civil action for the recovery of a forfeiture or penalty, or attachment in proceedings for contempts, not criminal, issued for nonpayment of costs or of any sum of money ordered to be paid in a civil action shall be entitled to be admitted to such jail liberties upon executing the bond prescribed in s. 898.17.

898.16 History History: 1993 a. 486.



898.17 Bond to be given.

898.17  Bond to be given. Such bond shall be executed by the prisoner and one or more sureties, to be approved by the sheriff, in a sum not less than double the amount of the sum in which the sheriff was required to hold the defendant to bail, or double the amount directed to be collected by the execution, or double the amount of the costs or sum of money ordered to be paid, as the case may be, and shall be conditioned that such defendant shall remain a true and faithful prisoner and shall not escape or go without the limits of such jail liberties until discharged by due course of law. Every such bond shall be held for the indemnity of the sheriff taking the same and of the party at whose suit or for whose benefit such prisoner is confined.



898.18 Commitment if surety not good.

898.18  Commitment if surety not good. If a sheriff who shall have taken any such bond shall discover that any surety to such bond is insufficient, the sheriff may commit the prisoner, who executed the same, to close confinement in such jail until other good and sufficient sureties shall be substituted.

898.18 History History: 1993 a. 486.



898.19 Surrender of principal.

898.19  Surrender of principal. The sureties in any such bond may surrender their principal at any time before judgment shall be rendered against them thereon by taking such principal and delivering the principal to the keeper of the jail, when upon the written requirement of such sureties the keeper of the jail shall endorse upon such bond an acknowledgment of the surrender of the principal and shall also, if required, give such sureties a certificate acknowledging such surrender; but such surrender shall not exonerate such sureties from any liability incurred by them previous to such surrender.

898.19 History History: 1993 a. 486.



898.20 What is an escape.

898.20  What is an escape. The going at large of any prisoner who shall have executed such bond or of any prisoner who would be entitled to the liberties of any jail, upon executing such bond, within the limits of the liberties of the jail of the county in which the prisoner shall be in custody, shall not be deemed an escape of such prisoner; but in case any such prisoner shall go at large without the jail liberties of such county, without the assent of the party at whose suit such prisoner shall be in custody, the same shall be deemed an escape and forfeiture of the bond so executed; and the sheriff in whose custody such prisoner shall have been shall have the same authority to pursue and retake such prisoner as if such escape had been made from the jail.

898.20 History History: 1993 a. 486.



898.21 Escape of prisoners.

898.21  Escape of prisoners. In case of the escape of any prisoner by reason of the insufficiency of the jail, whereby the sheriff or any other person shall be made liable to any party at whose suit such prisoner was committed or to whose use any forfeiture was adjudged against the prisoner, the county shall reimburse and pay all sums of money recovered of the sheriff or such other person by such party by reason of such escape.

898.21 History History: 1993 a. 486.



898.22 Voluntary return.

898.22  Voluntary return. In every suit brought by a sheriff on such bond the defendants may plead a voluntary return of the prisoner to the jail from which the prisoner escaped, or the liberties thereof, or the recapture of such prisoner by the sheriff from whose custody the prisoner escaped before the commencement of such suit, and may give evidence thereof in mitigation of the damages or judgment claimed, but upon such answer of a voluntary return judgment shall be rendered against the defendant in the action for $25 for each day or part of day such defendant was outside of such liberties, together with the costs of the action; and such defendants shall be entitled to make such or any other defense to such suit which might be made by such sheriff to an action against the sheriff for such escape.

898.22 History History: 1993 a. 486.



898.23 Effect of judgment against sheriff.

898.23  Effect of judgment against sheriff. But if an action shall have been brought against such sheriff for such escape and due notice thereof shall have been given to the prisoner and the prisoner's sureties, who executed such bond, the judgment against such sheriff shall be conclusive evidence of the sheriff's right to recover against such prisoner and the prisoner's sureties as to all matters which were or might have been controverted in the action against the sheriff.

898.23 History History: 1993 a. 486.



898.24 Suit on bond.

898.24  Suit on bond. In every suit brought by a sheriff on the bond if it appears to the court that judgment has been rendered against the sheriff for the escape of the prisoner and that due notice of the pendency of the action against the sheriff was given to the prisoner and his or her sureties, to enable them to defend the action, the court shall render judgment in the suit upon the bond after the summons is served, upon the complaint being filed and 20 days' notice of the application for the judgment has been given to the defendants in the action.

898.24 History History: 1977 c. 449.



898.25 Defense by sureties.

898.25  Defense by sureties. If it shall appear, on the hearing of such motion, that the defendants have any meritorious cause of defense, which was not controverted in the action against the sheriff and which by law could not have been so controverted, the court shall enter judgment as provided in s. 898.24 and suspend proceedings thereon until a trial in such action be had; but such judgment shall remain as a security for the sheriff. If such defense be established the court shall vacate such judgment and render judgment as in other cases.



898.26 Evidence; costs.

898.26  Evidence; costs. In every action brought by a sheriff on such bond the recovery of a judgment against the sheriff for the escape of the prisoner shall be evidence of the damages sustained by the sheriff in the same manner as if such judgment had been collected; and such sheriff shall be entitled to recover the costs and the sheriff's reasonable expenses in defending the suit against the sheriff as part of the sheriff's damages.

898.26 History History: 1993 a. 486.



898.27 Assignment of bond.

898.27  Assignment of bond. If any bond given under s. 898.17 is forfeited, the party at whose suit the person executing the bond shall have been confined or, in case of his or her death, that party's personal representative, shall be entitled to an assignment of the bond, which shall be made by the sheriff taking the same or, in case of a vacancy in the sheriff's office, by the sheriff's undersheriff.

898.27 History History: 1993 a. 486; 2001 a. 102.



898.28 Suit on bond; damages.

898.28  Suit on bond; damages. The party to whom such assignment shall have been made may maintain an action on such bond, as assignee of the sheriff taking the same, in the same cases in which such action might be maintained by such sheriff, and shall recover damages for breaches of the condition of such bond as follows:

898.28(1) (1) If the prisoner escaping was confined by virtue of an execution or by virtue of an attachment for nonpayment of costs or of any sum of money ordered to be paid by a court or judge the measure of the plaintiff's damages shall be the amount directed to be levied by such execution or attachment, with interest thereon to the time of such recovery;

898.28(2) (2) If the prisoner was confined by virtue of an order of arrest or writ of ne exeat, or upon a surrender by the prisoner's bail upon an order of arrest, made before or after judgment rendered against the prisoner, the plaintiff shall recover only the actual damages sustained by the plaintiff.

898.28 History History: 1993 a. 486.



898.29 Effect of assignment.

898.29  Effect of assignment. The acceptance of an assignment of any such bond shall be a bar to any action by or on behalf of the party receiving such assignment against the sheriff or other officer making the same for any escape of the prisoner executing such bond, amounting to a breach thereof.



898.30 Defense in actions by assignee.

898.30  Defense in actions by assignee. In every action brought by the assignee of such bond the defendants shall be entitled to plead a voluntary return of the prisoner to the liberties of the jail before the commencement of such action, in mitigation thereof, as provided in s. 898.22; and to make any defense which they would be entitled to make if such action had been brought in the name and for the benefit of the sheriff to whom such bond was executed.



898.31 When suit against sheriff stayed.

898.31  When suit against sheriff stayed. In case the party at whose suit any person shall have been confined to the liberties of a jail shall refuse or neglect to take an assignment of the bond executed by such person, as hereinbefore provided, and shall prosecute any sheriff for the escape of such person the court in which such action shall be pending shall, by order, stay all the proceedings upon the judgment against such sheriff until the sheriff shall have had a reasonable time to prosecute the bond taken by the sheriff and to collect the amount of any judgment the sheriff may recover thereon. But this section shall not authorize such stay of proceedings in any action where the judgment shall have been recovered against any sheriff for any escape committed with the assent, aid or assistance of such sheriff.

898.31 History History: 1993 a. 486.






901. Evidence — general provisions.

901.01 Scope.

901.01  Scope. Chapters 901 to 911 govern proceedings in the courts of the state of Wisconsin except as provided in ss. 911.01 and 972.11.

901.01 History History: Sup. Ct. Order, 59 Wis. 2d R1, R9 (1973).

901.01 Annotation Evidence: A collection of rules not in the statutes. Marion, WBB July, 1985.



901.02 Purpose and construction.

901.02  Purpose and construction. Chapters 901 to 911 shall be construed to secure fairness in administration, elimination of unjustifiable expense and delay, and promotion of growth and development of the law of evidence to the end that the truth may be ascertained and proceedings justly determined.

901.02 History History: Sup. Ct. Order, 59 Wis. 2d R1, R9 (1973); 1981 c. 390.



901.03 Rulings on evidence.

901.03  Rulings on evidence.

901.03(1) (1)  Effect of erroneous ruling. Error may not be predicated upon a ruling which admits or excludes evidence unless a substantial right of the party is affected; and

901.03(1)(a) (a) Objection. In case the ruling is one admitting evidence, a timely objection or motion to strike appears of record, stating the specific ground of objection, if the specific ground was not apparent from the context; or

901.03(1)(b) (b) Offer of proof. In case the ruling is one excluding evidence, the substance of the evidence was made known to the judge by offer or was apparent from the context within which questions were asked.

901.03(2) (2) Record of offer and ruling. The judge may add any other or further statement which shows the character of the evidence, the form in which it was offered, the objection made, and the ruling thereon. The judge may direct the making of an offer in question and answer form.

901.03(3) (3) Hearing of jury. In jury cases, proceedings shall be conducted, to the extent practicable, so as to prevent inadmissible evidence from being suggested to the jury by any means, such as making statements or offers of proof or asking questions in the hearing of the jury.

901.03(4) (4) Plain error. Nothing in this rule precludes taking notice of plain errors affecting substantial rights although they were not brought to the attention of the judge.

901.03 History History: Sup. Ct. Order, 59 Wis. 2d R1, R9 (1973); 1991 a. 32.

901.03 Annotation An offer of proof must be made as a necessary condition precedent to the review of any alleged error in the exclusion of evidence. Without an offer there is no way to determine whether the exclusion was prejudicial. State v. Moffett, 46 Wis. 2d 164, 174 N.W.2d 263.

901.03 Annotation In order for an error to be "plain error" it must be so fundamental that a new trial must be granted so as not to deny a basic constitutional right. State v. Vinson, 183 Wis. 2d 297, 515 N.W.2d 314 (Ct. App. 1994).

901.03 Annotation Not all constitutional errors are plain errors. Some may be harmless errors. The state has the burden of showing that an error is harmless beyond a reasonable doubt. State v. King, 205 Wis. 2d 81, 555 N.W.2d 174 (Ct. App. 1996), 95-3442.



901.04 Preliminary questions.

901.04  Preliminary questions.

901.04(1) (1)  Questions of admissibility generally. Preliminary questions concerning the qualification of a person to be a witness, the existence of a privilege, or the admissibility of evidence shall be determined by the judge, subject to sub. (2) and ss. 971.31 (11) and 972.11 (2). In making the determination the judge is bound by the rules of evidence only with respect to privileges and as provided in s. 901.05.

901.04(2) (2) Relevancy conditioned on fact. When the relevancy of evidence depends upon the fulfillment of a condition of fact, the judge shall admit it upon, or subject to, the introduction of evidence sufficient to support a finding of the fulfillment of the condition.

901.04(3) (3) Hearing out of the presence of a jury. Hearings on any of the following shall be conducted out of the presence of the jury:

901.04(3)(a) (a) Admissibility of confessions.

901.04(3)(b) (b) In actions under s. 940.22, admissibility of evidence of the patient's or client's personal or medical history.

901.04(3)(c) (c) In actions under s. 940.225, 948.02, 948.025, 948.051, 948.085, or 948.095, or under s. 940.302 (2), if the court determines that the offense was sexually motivated, as defined in s. 980.01 (5), admissibility of the prior sexual conduct or reputation of a complaining witness.

901.04(3)(cm) (cm) Admissibility of evidence specified in s. 972.11 (2) (d).

901.04(3)(d) (d) Any preliminary matter if the interests of justice so requires.

901.04(4) (4) Testimony by accused. The accused does not, by testifying upon a preliminary matter, subject himself or herself to cross-examination as to other issues in the case.

901.04(5) (5) Weight and credibility. This section does not limit the right of a party to introduce before the jury evidence relevant to weight or credibility.

901.04 History History: Sup. Ct. Order, 59 Wis. 2d R1, R14 (1975); 1975 c. 184, 421; 1985 a. 275; 1987 a. 332 s. 64; 1991 a. 32, 269; 1993 a. 97, 227; 1995 a. 456; 2005 a. 277; 2007 a. 116.

901.04 Annotation While witnesses may be questioned regarding their mental or physical condition when such matters have a bearing on their credibility, evidence that a witness was subject to epilepsy did not warrant disregarding his testimony in the absence of a showing of what effect the epilepsy had on his memory. Sturdevant v. State, 49 Wis. 2d 142, 181 N.W.2d 523 (1970).

901.04 Annotation A voluntary confession was not rendered inadmissible although the arrest was made outside the statutory jurisdictional limits of the arresting officer. State v. Ewald, 63 Wis. 2d 165, 216 N.W.2d 213 (1974).

901.04 Annotation A psychiatric witness whose qualifications as an expert were conceded had no scientific knowledge on which to base an opinion as to the accused's lack of specific intent to kill. There was no basis for a finding under subs. (1) or (2) to admit the testimony. State v. Dalton, 98 Wis. 2d 725, 298 N.W.2d 398 (Ct. App. 1980).

901.04 Annotation A defendant has no confrontation clause rights as to hearsay at a pretrial motion hearing. The trial court could rely on hearsay in making its decision. State v. Frambs, 157 Wis. 2d 700, 460 N.W.2d 811 (Ct. App. 1990).

901.04 Annotation Sub. (1) permits an out-of-court declaration by a party's alleged co-conspirator to be considered by the trial court in determining whether there was a conspiracy. State v. Whitaker, 167 Wis. 2d 247, 481 N.W.2d 649 (Ct. App. 1992).

901.04 Annotation Before a demonstrative videotape may be admitted there must be a foundation that it is a fair and accurate reproduction of what was seen and was produced under conditions reasonably similar to conditions of the actual event. Even with the foundation established, the evidence may be excluded on a finding that its probative value is outweighed by its prejudicial effect. State v. Peterson, 222 Wis. 2d 449, 588 N.W.2d 84 (Ct. App. 1998), 97-3737.

901.04 Annotation As with evidence bearing directly on consciousness of guilt, evidence of consciousness of innocence is also relevant. An offer to take a polygraph test or a DNA test is relevant as long as the person offering to take the test believes the test to be possible, accurate, and admissible. However an offer to take a DNA test would be a mere hollow gesture if the offeror knew that a test would reveal nothing. State v. Santana-Lopez, 2000 WI App 122, 237 Wis. 2d 332, 613 N.W.2d 918, 99-0742.

901.04 Annotation Evidence of criminal acts by an accused that were intended to obstruct or avoid punishment was not evidence of "other acts" admissible under sub. (2), but was admissible to prove consciousness of guilt of the principal criminal charge. State v. Bauer, 2000 WI App 206, 238 Wis. 2d 687, 617 N.W.2d 902, 99-2589.

901.04 Annotation The results of polygraph examinations are inadmissible in civil cases. While an offer to take a polygraph examination may be relevant to the offeror's credibility, that a person agreed to a polygraph at the request of law enforcement has not been found admissible and could not be without proof that the person believed the results would accurately indicate whether he or she was lying. Estate of Neumann v. Neumann, 2001 WI App 61, 242 Wis. 2d 205, 626 N.W.2d 821, 00-0557.

901.04 Annotation While a defendant's offer to take a polygraph test is admissible because it may reflect a consciousness of innocence, an agreement to submit to a polygraph test at the suggestion or request of another is not an offer and is not admissible. There is no exception to this rule when the request or suggestion for the polygraph test comes from the defendant's attorney. State v. Pfaff, 2004 WI App 31, 269 Wis. 2d 786, 676 N.W.2d 562, 03-1268.

901.04 Annotation Under the circumstances of the case, when a defendant seeks to introduce evidence of prior specific instances of violence within the defendant's knowledge at the time of the incident in support of a self-defense claim, the circuit court has the authority under s. 906.11, in conjunction with sub. (3) (d), to order the defendant to disclose prior to trial any specific acts that the defendant knew about at the time of the incident and that the defendant intends to offer as evidence so that admissibility determinations can be made prior to trial. State v. McClaren, 2009 WI 69, 318 Wis. 2d 261, 767 N.W.2d 550, 07-2382.

901.04 Annotation In making preliminary factual determinations, courts may examine the evidence, including hearsay statements, sought to be admitted. Bourjaily v. United States, 483 U.S. 171 (1987).



901.05 Admissibility of certain test results.

901.05  Admissibility of certain test results.

901.05(1) (1) In this section, "HIV" means any strain of human immunodeficiency virus, which causes acquired immunodeficiency syndrome.

901.05(2) (2) Except as provided in sub. (3), the results of an HIV test, as defined in s. 252.01 (2m), are not admissible during the course of a civil or criminal action or proceeding or an administrative proceeding, as evidence of a person's character or a trait of his or her character for the purpose of proving that he or she acted in conformity with that character on a particular occasion unless the evidence is admissible under s. 904.04 (1) or 904.05 (2) and unless the following procedures are used:

901.05(2)(a) (a) The court may determine the admissibility of evidence under this section only upon a pretrial motion.

901.05(2)(b) (b) Evidence which is admissible under this section must be determined by the court upon pretrial motion to be material to a fact at issue in the case and of sufficient probative value to outweigh its inflammatory and prejudicial nature before it may be introduced at trial.

901.05(3) (3) The results of a test or tests under s. 938.296 (4) or (5) or 968.38 (4) or (5) and the fact that a person has been ordered to submit to such a test or tests under s. 938.296 (4) or (5) or 968.38 (4) or (5) are not admissible during the course of a civil or criminal action or proceeding or an administrative proceeding.

901.05 History History: 1987 a. 70; 1989 a. 201 ss. 34, 36; 1991 a. 269; 1993 a. 32; 1995 a. 77; 1999 a. 188; 2009 a. 209.



901.053 Admissibility of evidence relating to use of protective headgear while operating certain motor vehicles.

901.053  Admissibility of evidence relating to use of protective headgear while operating certain motor vehicles. Evidence of use or nonuse of protective headgear by a person, other than a person required to wear protective headgear under s. 23.33 (3g) or 347.485 (1), who operates or is a passenger on a utility terrain vehicle, as defined in s. 23.33 (1) (ng), a motorcycle, as defined in s. 340.01 (32), an all-terrain vehicle, as defined in s. 340.01 (2g), or a snowmobile, as defined in s. 340.01 (58a), on or off a highway, is not admissible in any civil action for personal injury or property damage. This section does not apply to the introduction of such evidence in a civil action against the manufacturer or producer of the protective headgear arising out of any alleged deficiency or defect in the design or manufacture of the protective headgear or, with respect to such use of protective headgear, in a civil action on the sole issue of whether the protective headgear contributed to the personal injury or property damage incurred by another person.

901.053 History History: 2003 a. 148; 2011 a. 208.



901.055 Admissibility of results of dust testing for the presence of lead.

901.055  Admissibility of results of dust testing for the presence of lead. The results of a test for the presence of lead in dust are not admissible during the course of a civil or criminal action or proceeding or an administrative proceeding unless the test was conducted by a person certified for this purpose by the department of health services.

901.055 History History: 1999 a. 113; 2007 a. 20 s. 9121 (6) (a).



901.06 Limited admissibility.

901.06  Limited admissibility. When evidence which is admissible as to one party or for one purpose but not admissible as to another party or for another purpose is admitted, the judge, upon request, shall restrict the evidence to its proper scope and instruct the jury accordingly.

901.06 History History: Sup. Ct. Order, 59 Wis. 2d R1, R21 (1973).

901.06 Annotation Admissibility for the purpose of establishing identity prevails over inadmissibility for another purpose. State v. Stawicki, 93 Wis. 2d 63, 286 N.W.2d 612 (Ct. App. 1979).



901.07 Remainder of or related writings or recorded statements.

901.07  Remainder of or related writings or recorded statements. When a writing or recorded statement or part thereof is introduced by a party, an adverse party may require the party at that time to introduce any other part or any other writing or recorded statement which ought in fairness to be considered contemporaneously with it.

901.07 History History: Sup. Ct. Order, 59 Wis. 2d R1, R22 (1973); 1991 a. 32.

901.07 Annotation The rule of completeness requires a statement, including otherwise inadmissible evidence, be admitted in its entirety when necessary to explain an admissible portion of a statement. The rule is not restricted to writings or recorded statements. State v. Sharp, 180 Wis. 2d 640, 511 N.W.2d 316 (Ct. App. 1993).

901.07 Annotation A party's use of an out-of-court statement to show an inconsistency does not automatically give the opposing party the right to introduce the whole statement. Under the rule of completeness, the court has discretion to admit only those statements necessary to provide context and prevent distortion. State v. Eugenio, 219 Wis. 2d 391, 579 N.W.2d 642 (1998), 96-1394.

901.07 Annotation This section applies to written and recorded statements. The rule of completeness for oral statements is encompassed within s. 906.11. State v. Eugenio, 219 Wis. 2d 391, 579 N.W.2d 642 (1998), 96-1394.



901.08 Admissibility of sexual conduct.

901.08  Admissibility of sexual conduct.

901.08(1) (1) In this section:

901.08(1)(a) (a) "Sexual conduct" means any conduct or behavior relating to sexual activities, including prior experience of sexual intercourse or sexual contact, use of contraceptives, and sexual life-style.

901.08(1)(b) (b) "Sexual misconduct" includes a violation of s. 940.22 (2), 940.225 (1), (2), or (3), 940.32, 942.08, 942.09, 948.02, 948.025, 948.05 (1) or (1m), 948.055 (1), 948.06, 948.07, 948.075, 948.08, 948.09, 948.095, 948.10, or 948.11 (2) and includes sexual harassment, as defined in s. 111.32 (13).

901.08(1)(c) (c) "Victim" means a person against whom sexual misconduct allegedly has been committed.

901.08(2) (2) In a civil action involving damages for an injury resulting from sexual misconduct, any evidence concerning a victim's sexual conduct, opinions of the victim's sexual conduct, and reputation as to the victim's sexual conduct, offered to prove that the victim engaged in other sexual conduct or to prove the victim's sexual predisposition may not be admitted into evidence during the course of any hearing or trial, nor may any reference to such sexual conduct be made in the presence of the jury, except the following:

901.08(2)(a) (a) Evidence of the specific, consensual sexual conduct between the alleged offender and the victim.

901.08(2)(b) (b) Evidence of specific instances of sexual conduct by the alleged victim after an in camera showing by the party requesting the admission that the sexual conduct was the actual cause of the victim's injury for which damages are requested in the action.

901.08 History History: 2009 a. 138.



901.09 Submission of writings; languages other than English.

901.09  Submission of writings; languages other than English.

901.09(1)(1) The court may require that a writing in a language other than English offered in evidence be accompanied by a written translation of the writing into English with an attached affidavit by the translator stating his or her qualifications to perform the translation and certifying that the translation is true and correct.

901.09(2) (2) A party may object to all or parts of a translation offered under sub. (1) or to the qualifications of the translator. The court may order a party objecting to all or part of a translation to submit an alternate translation of those parts of the original translation to which the party objects, accompanied by a translator's affidavit as described in sub. (1). If an objection is made to the qualifications of the translator and the court finds that the translator is not qualified the court may reject the offered translation on that ground alone without requiring an alternative translation by the objecting party.

901.09(3) (3) The court may require a party offering into evidence a translation under sub. (1) or an alternative translation ordered by the court under sub. (2) to bear the cost of the translation.

901.09 History History: Sup. Ct. Order No. 09-03, 2010 WI 100, filed 7-27-10, eff. 1-1-11.






902. Evidence — judicial notice.

902.01 Judicial notice of adjudicative facts.

902.01  Judicial notice of adjudicative facts.

902.01(1) (1)  Scope. This section governs only judicial notice of adjudicative facts.

902.01(2) (2) Kinds of facts. A judicially noticed fact must be one not subject to reasonable dispute in that it is any of the following:

902.01(2)(a) (a) A fact generally known within the territorial jurisdiction of the trial court.

902.01(2)(b) (b) A fact capable of accurate and ready determination by resort to sources whose accuracy cannot reasonably be questioned.

902.01(3) (3) When discretionary. A judge or court may take judicial notice, whether requested or not.

902.01(4) (4) When mandatory. A judge or court shall take judicial notice if requested by a party and supplied with the necessary information.

902.01(5) (5) Opportunity to be heard. A party is entitled upon timely request to an opportunity to be heard as to the propriety of taking judicial notice and the tenor of the matter noticed. In the absence of prior notification, the request may be made after judicial notice has been taken.

902.01(6) (6) Time of taking notice. Judicial notice may be taken at any stage of the proceeding.

902.01(7) (7) Instructing jury. The judge shall instruct the jury to accept as established any facts judicially noticed.

902.01 History History: Sup. Ct. Order, 59 Wis. 2d R1, R23 (1973); 1999 a. 85.

902.01 Annotation When evidence was in conflict as to whether a substance found in the defendant's possession was heroin, the judge could not take judicial notice of other sources without proper notice to the parties. State v. Barnes, 52 Wis. 2d 82, 187 N.W.2d 845 (1971).

902.01 Annotation The supreme court cannot take judicial notice of proceedings in a court other than that from which the appeal is taken. Perkins v. State, 61 Wis. 2d 341, 212 N.W.2d 141 (1973).

902.01 Annotation The supreme court declined to take judicial notice of the suggested fact that other employment of a like character was available to wrongfully suspended employees. State ex rel. Schilling & Klingler v. Baird, 65 Wis. 2d 394, 222 N.W.2d 666 (1974).

902.01 Annotation An affidavit on file in another case does not meet the standards regarding judicial notice of facts outside of the record. Kornitz v. Commonwealth Land Title Ins. Co. 81 Wis. 2d 322, 260 N.W.2d 680 (1978).

902.01 Annotation Courts may take judicial notice of the reliability of underlying principles of speed radar detection. State v. Hanson, 85 Wis. 2d 233, 270 N.W.2d 212 (1978).

902.01 Annotation A court properly took judicial notice of the fact that rapid consumption of 1/2 quart of liquor probably caused a girl's death. State ex rel. Cholka v. Johnson, 96 Wis. 2d 704, 292 N.W.2d 835 (1980).

902.01 Annotation The trial court erred by relying on its own experience in determining whether a demonstrative videotape was admissible as the judge's opinion was not part of the record or a generally known fact suitable for judicial notice. State v. Peterson, 222 Wis. 2d 449, 588 N.W.2d 84 (Ct. App. 1998), 97-3737.

902.01 Annotation A jury instruction under sub. (7) directing the jury to accept a judicially-noticed fact as true when applied to an element of a criminal offense eliminates the jury's opportunity to reach an independent, beyond-a-reasonable-doubt decision on that element and is constitutional error, although it is subject to harmless error analysis. State v. Harvey, 2002 WI 93, 254 Wis. 2d 442, 647 N.W.2d 189, 00-0541.

902.01 Annotation Judicial notice may be taken at any stage of the proceeding. This means that an appellate court may take judicial notice when it is appropriate. A party against whom the taking of judicial notice is sought must have a chance to object as to whether the matters are capable of indisputable proof and, therefore, subject to the taking of judicial notice. Sisson v. Hansen Storage Company, 2008 WI App 111, 313 Wis. 2d 411, 756 N.W.2d 667, 07-1426.

902.01 Annotation In Defense of Wisconsin's Judicial Notice Rule. Beilin. 2003 WLR 499.



902.02 Uniform judicial notice of foreign law act.

902.02  Uniform judicial notice of foreign law act.

902.02(1)(1)  Courts take notice. Every court of this state shall take judicial notice of the common law and statutes of every state, territory and other jurisdiction of the United States.

902.02(2) (2) Information of the court. The court may inform itself of such laws in such manner as it may deem proper, and the court may call upon counsel to aid it in obtaining such information.

902.02(3) (3) Determined by court; ruling reviewable. The determination of such laws shall be made by the court and not by the jury, and shall be reviewable.

902.02(4) (4) Evidence of foreign law. Any party may also present to the trial court any admissible evidence of such laws, but, to enable a party to offer evidence of the law in another jurisdiction or to ask that judicial notice be taken thereof, reasonable notice shall be given to the adverse parties either in the pleadings or otherwise.

902.02(5) (5) Foreign country. The law of a jurisdiction other than those referred to in sub. (1) shall be an issue for the court, but shall not be subject to the foregoing provisions concerning judicial notice.

902.02(6) (6) Interpretation. This section shall be so interpreted as to make uniform the law of those states which enact it.

902.02(7) (7) Short title. This section may be cited as the Uniform Judicial Notice of Foreign Law Act.

902.02 History History: Sup. Ct. Order, 59 Wis. 2d R1, R38 (1973); 1979 c. 89.



902.03 County and municipal ordinances; administrative rules of state and federal agencies.

902.03  County and municipal ordinances; administrative rules of state and federal agencies.

902.03(1) (1) The courts of this state, including the court of appeals and the supreme court, shall take judicial notice of:

902.03(1)(a) (a) County and municipal ordinances in those counties in which the particular court has jurisdiction; and

902.03(1)(b) (b) All rules of state agencies which have been published in the Wisconsin administrative code or register and all orders of such agencies.

902.03(2) (2) The courts of this state, including the court of appeals and the supreme court, may take judicial notice, if requested by a party and supplied with the necessary information, of all rules and orders of federal agencies.

902.03 History History: Sup. Ct. Order, 59 Wis. 2d R1, R40 (1973); 1977 c. 187; 1993 a. 246.

902.03 Annotation The failure of counsel to obey a court order to produce a certified copy of a county ordinance was not reversible error. Krauza v. Mauritz, 78 Wis. 2d 276, 254 N.W.2d 251.






903. Evidence — presumptions.

903.01 Presumptions in general.

903.01  Presumptions in general. Except as provided by statute, a presumption recognized at common law or created by statute, including statutory provisions that certain basic facts are prima facie evidence of other facts, imposes on the party relying on the presumption the burden of proving the basic facts, but once the basic facts are found to exist the presumption imposes on the party against whom it is directed the burden of proving that the nonexistence of the presumed fact is more probable than its existence.

903.01 History History: Sup. Ct. Order, 59 Wis. 2d R1, R41 (1973).

903.01 Annotation This section does not apply to the presumption in favor of traveling employees under s. 102.03 (1) (f). Goranson v. DILHR, 94 Wis. 2d 537, 289 N.W.2d 270 (1980).

903.01 Annotation Conflicting presumptions should rarely present a problem. Under this section it is impossible for opposing parties to both have the burden of persuasion on the same issue. Should inconsistent presumptions be established in a case, the weight of the evidence establishing the facts upon which the presumptions are premised is for the trier of fact and not the judge with respect to the law. Marine Bank v. Taz's Trucking Incorporated, 2005 WI 65, 281 Wis. 2d 275, 697 N.W.2d 90, 03-2827.



903.03 Presumptions in criminal cases.

903.03  Presumptions in criminal cases.

903.03(1) (1)  Scope. Except as otherwise provided by statute, in criminal cases, presumptions against an accused, recognized at common law or created by statute, including statutory provisions that certain facts are prima facie evidence of other facts or of guilt, are governed by this rule.

903.03(2) (2) Submission to jury. The judge is not authorized to direct the jury to find a presumed fact against the accused. When the presumed fact establishes guilt or is an element of the offense or negatives a defense, the judge may submit the question of guilt or of the existence of the presumed fact to the jury, if, but only if, a reasonable juror on the evidence as a whole, including the evidence of the basic facts, could find guilt or the presumed fact beyond a reasonable doubt. When the presumed fact has a lesser effect, its existence may be submitted to the jury if the basic facts are supported by substantial evidence, or are otherwise established, unless the evidence as a whole negatives the existence of the presumed fact.

903.03(3) (3) Instructing the jury. Whenever the existence of a presumed fact against the accused is submitted to the jury, the judge shall give an instruction that the law declares that the jury may regard the basic facts as sufficient evidence of the presumed fact but does not require it to do so. In addition, if the presumed fact establishes guilt or is an element of the offense or negatives a defense, the judge shall instruct the jury that its existence must, on all the evidence, be proved beyond a reasonable doubt.

903.03 History History: Sup. Ct. Order, 59 Wis. 2d R1, R56 (1973).

903.03 Annotation A presumption in a criminal case is constitutionally impermissible if: 1) it shifts the burden of persuasion to the defendant; 2) it relieves the state of its burden of proving every element of the crime and negating every defense; or 3) it relieves the jury of its duty to find every element of the crime from its independent consideration of the evidence. Genova v. State, 91 Wis. 2d 595, 283 N.W.2d 483 (Ct. App. 1979).

903.03 Annotation Instructions on intent created a permissible mandatory rebuttable presumption that shifted the burden of production to the defendant, but not the burden of persuasion. Muller v. State, 94 Wis. 2d 450, 289 N.W.2d 570 (1980).

903.03 Annotation A jury instruction that placed the burden of proving lack of intent to kill upon the accused was improper. State v. Schulz, 102 Wis. 2d 423, 307 N.W.2d 151 (1981).

903.03 Annotation A court properly instructed a jury that it could infer from a breathalyzer reading of .13% that the defendant was intoxicated. Alcohol absorption rates are discussed. State v. Vick, 104 Wis. 2d 678, 312 N.W.2d 489 (1981).

903.03 Annotation An instruction on the intoxication defense did not shift the burden of proof to the defendant. State v. Hedstrom, 108 Wis. 2d 532, 322 N.W.2d 513 (Ct. App. 1982).

903.03 Annotation Jury instructions on the intoxication defense, viewed as a whole, did not impermissibly shift the burden of persuasion on the issue of intent to the defendant. Barrera v. State, 109 Wis. 2d 324, 325 N.W.2d 722 (1982).

903.03 Annotation Because driving while intoxicated is inherently dangerous, the state need not prove a causal connection between the driver's intoxication and the victim's death. State v. Caibaiosai, 122 Wis. 2d 587, 363 N.W.2d 574 (1985).

903.03 Annotation An instruction that required the jury to find that the defendant had committed an element of the charged crime violated sub. (3) and was not harmless error. State v. Dyess, 124 Wis. 2d 525, 370 N.W.2d 222 (1985).

903.03 Annotation If an element has been conceded by the defendant, a Sandstrom, 442 U.S. 510, error may be harmless. State v. Zelenka, 130 Wis. 2d 34, 387 N.W.2d 55 (1986).

903.03 Annotation A defendant has a burden of production to come forward with some evidence of a negative defense to warrant jury consideration. State v. Pettit, 171 Wis. 2d 627, 492 N.W.2d 633 (Ct. App. 1992).

903.03 Annotation Under Dyess both directed factual and legal findings are impermissible. State v. Jensen, 2007 WI App 256, 306 Wis. 2d 572, 743 N.W.2d 468, 06-2095.

903.03 Annotation In a case in which intent is an element of the crime charged, a jury instruction stating that, "the law presumes that a person intends the ordinary consequences of his voluntary acts," unconstitutionally relieves the state from proving every element. Sandstrom v. Montana, 442 U.S. 510 (1979).

903.03 Annotation The harmless error rule may apply in cases involving a Sandstrom violation. Rose v. Clark, 478 U.S. 570 (1986).

903.03 Annotation A prosecutor's argument to the jury that a "man intends natural and probable consequences of his intentional acts" did not prejudice the accused. Mattes v. Gagnon, 700 F.2d 1096 (1983).

903.03 Annotation A permissive intent instruction was rational as an aid to the jury in weighing circumstantial evidence of intent. Lampkins v. Gagnon, 710 F.2d 374 (1983).

903.03 Annotation Presumptive intent jury instructions after Sandstrom. 1980 WLR 366.

903.03 Annotation After Sandstrom: The constitutionality of presumptions that shift the burden of production. 1981 WLR 519.

903.03 Annotation Restricting the admission of psychiatric testimony on a defendant's mental state: Wisconsin's Steel curtain. 1981 WLR 733.






904. Evidence — relevancy and its limits.

904.01 Definition of "relevant evidence".

904.01  Definition of "relevant evidence". "Relevant evidence" means evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence.

904.01 History History: Sup. Ct. Order, 59 Wis. 2d R1, R66 (1973).

904.01 Annotation Evidence of a defendant's expenditure of money shortly after a burglary was properly admitted. State v. Heidelbach, 49 Wis. 2d 350, 182 N.W.2d 497 (1971).

904.01 Annotation The difference between relevancy and materiality is discussed. If counsel fails to state the purpose of a question objected to on grounds of immateriality, the court may exclude the evidence. State v. Becker, 51 Wis. 2d 659, 188 N.W.2d 449 (1971).

904.01 Annotation The introduction of a portion of a bloodstained mattress was both relevant and material by tending to make more probable the prosecution's claim that the victim had been with the defendant and had been molested by him. Bailey v. State, 65 Wis. 2d 331, 222 N.W.2d 871 (1974).

904.01 Annotation The most important factor in determining the admissibility of evidence of conduct prior to an accident is the degree of probability that the conduct continued until the accident occurred. Evidence of the defendant's reckless driving 12 miles from the accident scene was irrelevant. Hart v. State, 75 Wis. 2d 371, 249 N.W.2d 810 (1977).

904.01 Annotation Evidence of crop production in other years was admissible to prove damages for injury to a crop. Cutler Cranberry Co. v. Oakdale Electric Cooperative, 78 Wis. 2d 222, 254 N.W.2d 234 (1977).

904.01 Annotation A complaining witness's failure to appear to testify on 2 prior trial dates was not relevant to the credibility of the witness. Rogers v. State, 93 Wis. 2d 682, 287 N.W.2d 774 (1980).

904.01 Annotation Testimony that weapons were found at the accused's home was admissible as part of a chain of facts relevant to the accused's intent to deliver heroin. State v. Wedgeworth, 100 Wis. 2d 514, 302 N.W.2d 810 (1981).

904.01 Annotation Evidence of a defendant's prior sexual misconduct was irrelevant when the only issue in a rape case was whether the victim consented. State v. Alsteen, 108 Wis. 2d 723, 324 N.W.2d 426 (1982).

904.01 Annotation Evidence of post-manufacture industry custom was admissible under the facts of a products liability case. Evidence of a good safety record of the product was not relevant. D.L. v. Huebner, 110 Wis. 2d 581, 329 N.W.2d 890 (1983).

904.01 Annotation HLA and red blood cell test results showing the probability of exclusion and the paternity index are generally admissible in a criminal sexual assault action in which the assault allegedly resulted in the birth of a child, but the probability of paternity is not generally admissible. State v. Hartman, 145 Wis. 2d 1, 426 N.W.2d 320 (1988).

904.01 Annotation Third-party testimony corroborating the victim's testimony against one defendant was relevant as to a 2nd defendant charged with different acts when the testimony tended to lend credibility to the victim's testimony against the 2nd defendant. State v. Patricia A.M. 176 Wis. 2d 542, 500 N.W.2d 289 (1993).

904.01 Annotation Evidence of noncriminal conduct to negate the inference of criminal conduct is generally irrelevant. State v. Tabor, 191 Wis. 2d 483, 529 N.W.2d 915 (Ct. App. 1995).

904.01 Annotation Evidence of why a defendant did not testify has no bearing on guilt or innocence, is not relevant, and is inadmissible. State v. Heuer, 212 Wis. 2d 58, 567 N.W.2d 638 (Ct. App. 1997), 96-3594.

904.01 Annotation A psychologist's testimony that the defendant did not show any evidence of having a sexual disorder and that absent a sexual disorder a person is unlikely to molest a child was relevant. State v. Richard A.P. 223 Wis. 2d 777, 589 N.W.2d 674 (Ct. App. 1998), 97-2737. Reasoning adopted, State v. Davis, 2002 WI 75, 254 Wis. 2d 1, 645 N.W.2d 913, 00-2916.

904.01 Annotation A negative gunshot residue test cannot conclusively prove that a person was not the shooter of a gun, but it is relevant as it has a tendency to make it less probable. State v. DelReal, 225 Wis. 2d 565, 593 N.W.2d 461 (Ct. App.1999), 97-1480.

904.01 Annotation There is neither a blanket restriction of Richard A.P. evidence nor is it compelled. Courts must scrutinize the evidence on a case-by-case basis to assess admissibility. State v. Walters, 2004 WI 18, 269 Wis. 2d 142, 675 N.W.2d 778, 01-1916.



904.02 Relevant evidence generally admissible; irrelevant evidence inadmissible.

904.02  Relevant evidence generally admissible; irrelevant evidence inadmissible. All relevant evidence is admissible, except as otherwise provided by the constitutions of the United States and the state of Wisconsin, by statute, by these rules, or by other rules adopted by the supreme court. Evidence which is not relevant is not admissible.

904.02 History History: Sup. Ct. Order, 59 Wis. 2d R1, R70 (1973).

904.02 Annotation A defendant does not have a constitutional right to present irrelevant evidence. State v. Robinson, 146 Wis. 2d 315, 431 N.W.2d 165 (1988).



904.03 Exclusion of relevant evidence on grounds of prejudice, confusion, or waste of time.

904.03  Exclusion of relevant evidence on grounds of prejudice, confusion, or waste of time. Although relevant, evidence may be excluded if its probative value is substantially outweighed by the danger of unfair prejudice, confusion of the issues, or misleading the jury, or by considerations of undue delay, waste of time, or needless presentation of cumulative evidence.

904.03 History History: Sup. Ct. Order, 59 Wis. 2d R1, R73 (1973).

904.03 Annotation It was within the discretion of the trial court under this section to admit the victim's bloodstained nightgown and to allow it to be sent to the jury room when: 1) the nightgown clearly was of probative value, since available photographs failed to show the underside of the garment; 2) the article was not of a nature that would shock the sensibilities of the jury and inflame it to the prejudice of defendant; and 3) no objection was made to sending the item to the jury room. Jones v. State, 70 Wis. 2d 41, 233 N.W.2d 430 (1975).

904.03 Annotation Evidence of alcoholic degenerative impairment of the plaintiff's judgment had limited probative value, far outweighed by possible prejudice. Walsh v. Wild Masonry Co., Inc. 72 Wis. 2d 447, 241 N.W.2d 416 (1976).

904.03 Annotation The trial court did not abuse its discretion in refusing to admit exhibits offered at the 11th hour to establish a defense by proof of facts not previously referred to. Roeske v. Diefenbach, 75 Wis. 2d 253, 249 N.W.2d 555 (1977).

904.03 Annotation When evidence was introduced for the purpose of identification, the probative value of conduct during a prior rape case exceeded the prejudicial effect. Sanford v. State, 76 Wis. 2d 72, 250 N.W.2d 348 (1977).

904.03 Annotation When the defendant was charged with attempted murder of police officers in pursuit of the defendant following an armed robbery, the probative value of evidence concerning the armed robbery and showing motive for the murder attempt was not substantially outweighed by the danger of unfair prejudice. Holmes v. State, 76 Wis. 2d 259, 251 N.W.2d 56 (1977).

904.03 Annotation If evidence of other conduct is not offered for a valid purpose under s. 904.04 (2), the balancing test under s. 904.03 is inapplicable. State v. Spraggin, 77 Wis. 2d 89, 252 N.W.2d 94 (1977).

904.03 Annotation In a prosecution for possession of amphetamines, it was an abuse of discretion to admit and send to the jury room a syringe and hypodermic needles that had only slight relevance to the charge. Schmidt v. State, 77 Wis. 2d 370, 253 N.W.2d 204 (1977).

904.03 Annotation The right of confrontation is limited by s. 904.03 if the probative value of the desired cross-examination is outweighed by the possibility of unfair or undue prejudice. Chapin v. State, 78 Wis. 2d 346, 254 N.W.2d 286 (1977).

904.03 Annotation The trial court abused its discretion by excluding an official blood alcohol chart offered in evidence by an accused driver. State v. Hinz, 121 Wis. 2d 282, 360 N.W.2d 56 (Ct. App. 1984).

904.03 Annotation When evidence of a sexual assault was the only evidence of an element of a charged kidnapping offense, withholding the evidence on the basis of unfair prejudice unfairly precluded the state from obtaining a conviction. State v. Grande, 169 Wis. 2d 422, 485 N.W.2d 282 (Ct. App. 1992).

904.03 Annotation A defendant's intoxication, for purposes of motor vehicle statutes, did not per se demonstrate that the defendant's statements were untrustworthy. State v. Beaver, 181 Wis. 2d 959, 512 N.W.2d 254 (Ct. App. 1994).

904.03 Annotation The right to confrontation is not violated when the court precludes a defendant from presenting evidence that is irrelevant or immaterial. State v. McCall, 202 Wis. 2d 29, 549 N.W.2d 418 (1996), 94-1213.

904.03 Annotation While prior convictions are an element of drunk driving, s. 346.63 (1) (b), admitting evidence of that element may not be proper. Admitting any evidence of prior convictions and submitting the element of the defendant's status as a prior offender to the jury when the defendant admitted to the element was an erroneous exercise of discretion. State v. Alexander, 214 Wis.2d 628, 571 N.W.2d 662 (1997), 96-1973.

904.03 Annotation The state, like the court, operates with the priority of searching for truth and justice. Our system depends upon all witnesses being forthright and truthful and taking seriously the oath to tell the truth when testifying in a legal proceeding. Evidence that challenges the credibility of a state's witness promotes that goal and cannot be summarily dismissed as overly prejudicial. When the jury hears all of the witnesses who can provide relevant information on the issues, it can make a fair assessment as to who is being truthful. This is of particular importance in a case that relies primarily on whether an officer or the defendant is telling the truth. It is not appropriate for the trial court to assume that the defendant was lying and the officer was telling the truth. Resolution of credibility issues and questions of fact must be determined by the factfinder. State v. Missouri, 2006 WI App 74, 291 Wis. 2d 466, 714 N.W.2d 595, 05-1486.

904.03 Annotation While surprise is not included in this section as a basis on which to exclude otherwise relevant evidence, testimony that results in surprise may be excluded if the surprise would require a continuance causing undue delay or if surprise is coupled with the danger of prejudice and confusion of issues. Roy v. St. Lukes Medical Center, 2007 WI App 218, 305 Wis. 2d 658, 741 N.W.2d 256, 06-0480.

904.03 Annotation Ascribing the purported motivations or truth-telling tendencies of an entire neighborhood to one of its residents is not an acceptable form of impeachment. Absent evidence that the defendant was himself a gang member, a gang expert's testimony should not have been allowed when the expert's testimony insinuated, without any basis, that the defendant was a part of the gang culture, if not actually a member of a gang. State v. Burton, 2007 WI App 237, 306 Wis. 2d 403, 743 N.W.2d 152, 06-2436.

904.03 Annotation Alexander is limited to prosecutions for driving while under the influence of an intoxicant or with a prohibited alcohol concentration. State v. Warbelton, 2009 WI 6, 315 Wis. 2d 253, 759 N.W.2d 557, 07-0105.

904.03 Annotation It is well established that evidence of flight has probative value as to guilt. Flight evidence is not inadmissible other acts evidence and is not inadmissible anytime a defendant points to an unrelated crime in rebuttal. Rather, when a defendant points to an unrelated crime to explain flight, the trial court must determine whether to admit the evidence by weighing the risk of unfair prejudice with its probative value. State v. Quiroz, 2009 WI App 120, 320 Wis. 2d 706, 772 N.W.2d 710, 08-1473.

904.03 Annotation The general rule is that the prosecution is entitled to prove its case by evidence of its own choice and that a criminal defendant may not stipulate or admit his or her way out of the full evidentiary force of the case as the government chooses to present it. State v. Conner, 2009 WI App 143, 321 Wis. 2d 449, 775 N.W.2d 105, 08-1296.

904.03 Annotation There is no blanket rule barring or limiting the admission of the type of evidence that linked the cartridge case and bullet to the gun in this case. The admission and scope of such evidence is left to the reasonable discretion of the trial courts to exercise under ss. 904.03 and 906.11, and to cross-examination by adversary counsel. State v. Jones, 2010 WI App 133, 329 Wis. 2d 498, 791 N.W.2d 390, 09-2835.



904.04 Character evidence not admissible to prove conduct; exceptions; other crimes.

904.04  Character evidence not admissible to prove conduct; exceptions; other crimes.

904.04(1) (1)  Character evidence generally. Evidence of a person's character or a trait of the person's character is not admissible for the purpose of proving that the person acted in conformity therewith on a particular occasion, except:

904.04(1)(a) (a) Character of accused. Evidence of a pertinent trait of the accused's character offered by an accused, or by the prosecution to rebut the same;

904.04(1)(b) (b) Character of victim. Except as provided in s. 972.11 (2), evidence of a pertinent trait of character of the victim of the crime offered by an accused, or by the prosecution to rebut the same, or evidence of a character trait of peacefulness of the victim offered by the prosecution in a homicide case to rebut evidence that the victim was the first aggressor;

904.04(1)(c) (c) Character of witness. Evidence of the character of a witness, as provided in ss. 906.07, 906.08 and 906.09.

904.04(2) (2) Other crimes, wrongs, or acts.

904.04(2)(a)(a) Except as provided in par. (b), evidence of other crimes, wrongs, or acts is not admissible to prove the character of a person in order to show that the person acted in conformity therewith. This subsection does not exclude the evidence when offered for other purposes, such as proof of motive, opportunity, intent, preparation, plan, knowledge, identity, or absence of mistake or accident.

904.04(2)(b) (b) In a criminal proceeding alleging a violation of s. 940.225 (1) or 948.02 (1), sub. (1) and par. (a) do not prohibit admitting evidence that a person was convicted of a violation of s. 940.225 (1) or 948.02 (1) or a comparable offense in another jurisdiction, that is similar to the alleged violation, as evidence of the person's character in order to show that the person acted in conformity therewith.

904.04 History History: Sup. Ct. Order, 59 Wis. 2d R1, R75 (1973); 1975 c. 184; 1991 a. 32; 2005 a. 310.

904.04 Annotation A defendant claiming self-defense can testify as to specific past instances of violence by the victim to show a reasonable apprehension of danger. McMorris v. State, 58 Wis. 2d 144, 205 N.W.2d 559 (1973).

904.04 Annotation Evidence of delinquency in making withholding tax payments by 3 other corporations of which the accused had been president was admissible to show willfulness of the accused in failing to make such payments as president of a 4th corporation. State v. Johnson, 74 Wis. 2d 26, 245 N.W.2d 687 (1976).

904.04 Annotation If a prosecution witness is charged with crimes, the defendant can offer evidence of those crimes and otherwise explore on cross-examination the subjective motives for the witness's testimony. State v. Lenarchick, 74 Wis. 2d 425, 247 N.W.2d 80 (1976).

904.04 Annotation When a defendant claims accident in shooting the deceased, the prosecution may present evidence of prior violent acts to prove intent and absence of accident. King v. State, 75 Wis. 2d 26, 248 N.W.2d 458 (1977).

904.04 Annotation The trial court did not err in refusing to grant a mistrial when police reports concerning an unrelated pending charge against the defendant and the defendant's mental history were accidentally sent to the jury room. Johnson v. State, 75 Wis. 2d 344, 249 N.W.2d 593 (1977).

904.04 Annotation Evidence of the defendant's prior sales of other drugs was admitted under s. 904.04 (2) as probative of the intent to deliver cocaine. Peasley v. State, 83 Wis. 2d 224, 265 N.W.2d 506 (1978).

904.04 Annotation Evidence of the defendant's prior fighting was admissible to refute the defendant's claim of misidentification and to impeach a defense witness. State v. Stawicki, 93 Wis. 2d 63, 286 N.W.2d 612 (Ct. App. 1979).

904.04 Annotation The defendant's 2 prior convictions for burglary were admissible to prove intent to use gloves, a long pocket knife, a crowbar, and a pillowcase as burglarious tools. Vanlue v. State, 96 Wis. 2d 81, 291 N.W.2d 467 (1980).

904.04 Annotation Criminal acts of the defendant's co-conspirators were admissible to prove plan and motive. Haskins v. State, 97 Wis. 2d 408, 294 N.W.2d 25 (1980).

904.04 Annotation Evidence of other crimes was admissible to show plan and identity. State v. Thomas, 98 Wis. 2d 166, 295 N.W.2d 784 (Ct. App. 1980).

904.04 Annotation Evidence of a similar killing committed 12 hours after the shooting in issue was relevant to show that both slayings sprang from like mental conditions and to show plan or scheme. Barrera v. State, 99 Wis. 2d 269, 298 N.W.2d 820 (1980).

904.04 Annotation Evidence of the defendant's prior sexual misconduct was irrelevant when the only issue in a rape case was whether the victim consented. State v. Alsteen, 108 Wis. 2d 723, 324 N.W.2d 426 (1982).

904.04 Annotation Other crimes evidence was admissible to complete the story of the crime on trial by proving its immediate context of happenings near in time and place. State v. Pharr, 115 Wis. 2d 334, 340 N.W.2d 498 (1983).

904.04 Annotation Other crimes evidence was admissible to rebut the defendant's claim that his presence in the backyard of a burglarized home was coincidental and innocent. State v. Rutchik, 116 Wis. 2d 61, 341 N.W.2d 639 (1984).

904.04 Annotation When the accused claimed that a shooting was in self-defense, the court abused its discretion by excluding opinion evidence as to the victim's reputation for violence. State v. Boykins, 119 Wis. 2d 272, 350 N.W.2d 710 (Ct. App. 1984).

904.04 Annotation Under the "greater latitude of proof" principle applicable to other-acts evidence in sex crimes, particularly those with children, sex acts committed against the complainant and another young girl 4 and 6 years prior to the charged assault were admissible under sub. (2) to show plan or motive. State v. Friedrich, 135 Wis. 2d 1, 398 N.W.2d 763 (1987).

904.04 Annotation The admission under sub. (2) of a prowling ordinance violation by the defendant accused of second-degree sexual assault and robbery was harmless error. State v. Grant, 139 Wis. 2d 45, 406 N.W.2d 744 (1987).

904.04 Annotation Evidence of the defendant's use of an alias was relevant to show the defendant's intent to cover up participation in a sexual assault. State v. Bergeron, 162 Wis. 2d 521, 470 N.W.2d 322 (Ct. App. 1991).

904.04 Annotation When evidence of a sexual assault was the only evidence of an element of the charged kidnapping offense, withholding the evidence on the basis of unfair prejudice unfairly precluded the state from obtaining a conviction for the charged offense. State v. Grande, 169 Wis. 2d 422, 485 N.W.2d 282 (Ct. App. 1992).

904.04 Annotation In addition to the sub. (2) exceptions, a valid basis for the admission of other crimes evidence is to furnish the context of the crime if necessary to the full presentation of the case. State v. Chambers, 173 Wis. 2d 237, 496 N.W.2d 191 (Ct. App. 1992).

904.04 Annotation There is no presumption of admissibility or exclusion for other crimes evidence. State v. Speer, 176 Wis. 2d 1101, 501 N.W.2d 429 (1993).

904.04 Annotation Evidence of other crimes may be offered in regard to the question of intent despite the defendant's assertion that the charged act never occurred. State v. Clark, 179 Wis. 2d 484, 507 N.W.2d 172 (Ct. App. 1993).

904.04 Annotation Other-acts evidence is relevant if a jury could find by a preponderance of the evidence that the defendant committed the other act. An acquittal does not prevent offering evidence of a prior crime for purposes authorized under this section. State v. Landrum, 191 Wis. 2d 107, 528 N.W.2d 36 (Ct. App. 1995).

904.04 Annotation Other-acts evidence in a child sexual assault case was admissible when the type of contact was different and the victims were of a different gender, because the prior act was probative of the defendant's desire for sexual gratification from children. State v. Tabor, 191 Wis. 2d 483, 529 N.W.2d 915 (Ct. App. 1995).

904.04 Annotation To be admissible for purposes of identity, "other-acts evidence" must have a similarity to the present offense so that it can be said that the acts constitute the imprint of the defendant. State v. Rushing, 197 Wis. 2d 631, 541 N.W.2d 155 (Ct. App. 1995), 95-0663.

904.04 Annotation Verbal statements may be admissible as other-acts evidence even when not acted upon. State v. Jeske, 197 Wis. 2d 906, 541 N.W.2d 225 (Ct. App. 1995).

904.04 Annotation There is not a per se rule that enables the state to always submit other-acts evidence on motive and intent. The evidence is subject to general strictures against use when the defendant's concession on the element for which it is offered provides a more direct source of proof. State v. Wallerman, 203 Wis. 2d 158, 552 N.W.2d 128 (Ct. App. 1996), 95-1950.

904.04 Annotation Evidence of a defendant's probation or parole status and conditions are admissible if the evidence demonstrates motive for or otherwise explains the defendant's criminal conduct. The status itself must provide the motive for the action. An action in direct violation of a condition may not be admitted to demonstrate an irresistible impulse to commit the particular crime. State v. Kourtidias, 206 Wis. 2d 574, 557 N.W.2d 858 (Ct. App. 1996), 95-1073.

904.04 Annotation A 3-step analysis is applied to determine the admissibility of other-acts evidence. The proponent of the evidence bears the burden of persuading the court that the 3-step inquiry is satisfied. The proponent and opponent of the evidence must clearly articulate their reasons for seeking admission or exclusion and apply the facts to the analytical framework. State v. Sullivan, 216 Wis. 2d 768, 576 N.W.2d 30 (1998), 96-2244.

904.04 Annotation Other-acts evidence may be admitted for purposes other than those enumerated in sub. (2). Evidence of a history of assaultive behavior was properly admitted in relation to entitlement to punitive damages that rested on proof of either the defendant's intentional disregard of the plaintiff's rights or maliciousness. Smith v. Golde, 224 Wis. 2d 518, 592 N.W.2d 287 (Ct. App. 1998), 97-3404.

904.04 Annotation When a defendant seeks to introduce other-acts evidence of a crime committed by an unknown 3rd person, courts should engage in the Sullivan 3-step analysis. State v. Scheidell, 227 Wis. 2d 285, 595 N.W.2d 661 (1999), 97-1426.

904.04 Annotation The exception to the general rule barring other-acts evidence is expanded in sexual assault cases, particularly those involving children. However the evidence must still meet the requirements of the 3-step analytical framework articulated in Sullivan. State v. Davidson, 2000 WI 91, 236 Wis. 2d 537, 613 N.W.2d 606, 98-0130. See also State v. Marinez, 2011 WI 12, 331 Wis. 2d 568, 797 N.W.2d 399, 09-0567.

904.04 Annotation A "plan" in sub. (2) means a design or scheme to accomplish some particular purpose. Evidence showing a plan establishes a definite prior design that includes the doing of the acts charged. Similarity of facts is not enough to admit other-acts evidence. State v. Cofield, 2000 WI App 196, 238 Wis. 2d 467, 618 N.W.2d 214, 99-1387.

904.04 Annotation Evidence of criminal acts by an accused that were intended to obstruct or avoid punishment was not evidence of "other acts" admissible under sub. (2), but was admissible to prove consciousness of guilt of the principal criminal charge. State v. Bauer, 2000 WI App 206, 238 Wis. 2d 687, 617 N.W.2d 902, 99-2589.

904.04 Annotation For other-acts evidence to be admissible it must relate to a fact or proposition that is of consequence and have probative value. The measure of probative value in assessing relevance is the similarity between the charged offense and the other act. In a sexual assault case, the age of the victim is an important condition in determining similarity. State v. Meehan, 2001 WI App 119, 244 Wis. 2d 121, 630 N.W.2d 722, 97-3807.

904.04 Annotation When other-acts evidence was erroneously allowed, additional testimony about that act was not harmless error. State v. Meehan, 2001 WI App 119, 244 Wis. 2d 121, 630 N.W.2d 722, 97-3807.

904.04 Annotation A trial court ruling that other-acts evidence is admissible does not force a defendant to enter into a Wallerman stipulation. By entering into a Wallerman stipulation to prevent the admission of the other-acts evidence a defendant waives the right to appeal the other acts ruling. Generally there can be no prejudicial error from a ruling that evidence is admissible if the evidence is not actually admitted. State v. Frank, 2002 WI App 31, 250 Wis. 2d 95, 640 N.W.2d 198, 01-1252.

904.04 Annotation A defendant may, subject to the court's discretion, introduce expert testimony to show that he or she lacks the character traits of a sexual offender and is unlikely to have committed the assault in question. If the expert will testify, either explicitly or implicitly, on facts surrounding the crime charged, the court may compel the defendant to undergo a compulsory examination conducted by an expert selected by the state. State v. Davis, 2002 WI 75, 254 Wis. 2d 1, 645 N.W.2d 913, 00-2916.

904.04 Annotation The state and the court are not required to agree to Wallerman stipulations. A Wallerman stipulation in a child sexual assault case is directly contrary to the greater latitude rule for the admission of other-acts evidence in child sexual assault cases. The state must prove all elements of a crime, even elements the defendant does not dispute. Accordingly, evidence relevant to undisputed elements is admissible. State v. Veach, 2002 WI 110, 255 Wis. 2d 390, 645 N.W.2d 913, 98-2387.

904.04 Annotation Sub. (2) will not be interpreted to admit all past conduct involving an element of the present crime. State v. Barreau, 2002 WI App 198, 257 Wis. 2d 203, 651 N.W.2d 12, 01-1828.

904.04 Annotation A circuit court does not commit reversible error if it fails to provide a detailed Sullivan analysis for admitting other-acts evidence. An appellate court is required to perform an independent review of the record for permissible bases for admitting other-acts evidence if the circuit court fails to adequately provide the Sullivan analysis, or alternatively states an impermissible basis for the admission of such evidence. State v. Hunt, 2003 WI 81, 263 Wis. 2d 1, 666 N.W.2d 771, 01-0272.

904.04 Annotation Inability of a victim to identify the defendant as the perpetrator of a similar uncharged crime takes the jury into the realm of conjecture or speculation and is not admissible as other-acts evidence of a crime committed by an unknown 3rd-person under Scheidell. When there is a series of similar crimes, the fact that the state is unable to prove that the defendant committed all of the crimes does not tend to establish that the defendant did not commit any of the crimes. State v. Wright, 2003 WI App 252, 268 Wis. 2d 694, 673 N.W.2d 386, 03-0238.

904.04 Annotation Alsteen does not stand for the proposition that other-acts evidence can never be probative of the issue of consent or that the other-acts evidence is not probative of the issue of the victim's credibility. When other-acts evidence of non-consent relates not only to sexual contact but also to a defendant's modus operandi encompassing conduct inextricably connected to strikingly similar alleged criminal conduct, the evidence of non-consent may be admissible to establish motive, intent, preparation, plan, and absence of mistake or accident. State v. Ziebart, 2003 WI App 258, 268 Wis. 2d 468, 673 N.W.2d 369, 03-0795.

904.04 Annotation During a commitment proceeding under ch. 980, sub. (2) does not apply to evidence offered to prove that the respondent has a mental disorder that makes it substantially probable that the respondent will commit acts of sexual violence in the future. State v. Franklin, 2004 WI 38, 270 Wis. 2d 271, 677 N.W.2d 276, 00-2426.

904.04 Annotation It is well established that evidence of flight has probative value as to guilt. Flight evidence is not inadmissible other acts evidence and is not inadmissible anytime a defendant points to an unrelated crime in rebuttal. Rather, when a defendant points to an unrelated crime to explain flight, the trial court must determine whether to admit the evidence by weighing the risk of unfair prejudice with its probative value. State v. Quiroz, 2009 WI App 120, 320 Wis. 2d 706, 772 N.W.2d 710, 08-1473.

904.04 Annotation Sub. (2) does not apply in ch. 980 commitment proceedings. The Franklin court discerned an unambiguous legislative intent to restrict the application of sub. (2) to analyzing evidence used to prove past acts. The substantial probability of future conduct is the relevant question in ch. 980 proceedings. The nature of ch. 980 hearings demands the jury consider evidence that would normally be barred in a traditional criminal trial. Although Franklin did not discuss the due process implications of its decision, the inapplicability of sub. (2) is consistent with the demands of due process under both the United States and Wisconsin constitutions. State v. Kaminski, 2009 WI App 175, 322 Wis. 2d 653, 777 N.W.2d 654, 08-2439.

904.04 Annotation When determining relevance of other acts evidence the trial court is to consider: 1) whether the other acts evidence relates to a fact or proposition that is of consequence to the determination of the action; and 2) "whether the evidence has probative value, that is, whether the other acts evidence has a tendency to make the consequential fact or proposition more probable or less probable than it would be without the evidence." This is a common sense determination based less on legal precedent than life experiences. Dalka v. Wisconsin Central, Ltd. 2012 WI App 22, 339 Wis. 2d 361, 811 N.W.2d 834, 11-0398.

904.04 Annotation Proffered evidence of other acts of a third party must do more than simply afford a possible ground of suspicion against another person; it must connect that person to the crime—either directly or inferentially. The identity exception to other-acts evidence under sub. (2) requires that similarities exist between the other act and the offense for which the defendant is being tried. The threshold measure for similarity in the admission of other-acts evidence with regard to identity is nearness of time, place, and circumstance of the other act to the crime alleged. State v. Vollbrecht, 2012 WI App 90, 344 Wis. 2d 69, 820 N.W.2d 443, 11-0425.

904.04 Annotation While the defendant put his character and credibility at issue by testifying and thus invited rebuttal testimony from the state, testimony that the defendant always stuttered when he lied went too far. The witness presented herself as a human lie detector. The jury is the lie detector in the courtroom. No witness, expert or otherwise, should be permitted to give an opinion that another mentally and physically competent witness is telling the truth. State v. Echols, 2013 WI App 58, 348 Wis. 2d 81, 831 N.W.2d 768, 12-0422.

904.04 Annotation Pictures depicting violence were offered to prove the defendant's fascination with death and mutilation, and that trait is undeniably probative of motive, intent, or plan to commit a vicious murder. Dressler v. McCaughtery, 238 F.3d 908 (2001).

904.04 Annotation Help Me Doc! Theories of Admissibility of Other Acts Evidence in Medical Malpractice Cases. Gardner. 87 MLR 981 (2004)



904.05 Methods of proving character.

904.05  Methods of proving character.

904.05(1) (1)  Reputation or opinion. In all cases in which evidence of character or a trait of character of a person is admissible, proof may be made by testimony as to reputation or by testimony in the form of an opinion. On cross-examination, inquiry is allowable into relevant specific instances of conduct.

904.05(2) (2) Specific instances of conduct. In cases in which character or a trait of character of a person is an essential element of a charge, claim, or defense, proof may also be made of specific instances of the person's conduct.

904.05 History History: Sup. Ct. Order, 59 Wis. 2d R1, R80 (1973); 1991 a. 32.

904.05 Annotation A detective's opinion of a drug addict's reputation for truth and veracity did not qualify to prove reputation in the community because it was based on 12 varying opinions of persons who knew the addict, from which a community reputation could not be ascertained. Edwards v. State, 49 Wis. 2d 105, 181 N.W.2d 383 (1970).

904.05 Annotation When a defendant's character evidence is by expert opinion and the prosecution's attack on the basis of the opinion is answered evasively or equivocally, then the trial court may allow the prosecution to present evidence of specific incidents of conduct. King v. State, 75 Wis. 2d 26, 248 N.W.2d 458 (1977).

904.05 Annotation In order for specific acts of violence to be admissible, "character or a trait of character of a person" must be "an essential element of a charge, claim, or defense." In a homicide case in which a claim of self-defense is raised, character evidence may be admissible as evidence of the defendant's state of mind so long as the defendant had knowledge of the prior acts at the time of the offense. State v. Jackson, 2014 WI 4, ___ Wis. 2d ___, ___ N.W.2d ___, 11-2698.

904.05 Annotation Self-defense—prior acts of the victim. 1974 WLR 266.



904.06 Habit; routine practice.

904.06  Habit; routine practice.

904.06(1) (1)  Admissibility. Except as provided in s. 972.11 (2), evidence of the habit of a person or of the routine practice of an organization, whether corroborated or not and regardless of the presence of eyewitnesses, is relevant to prove that the conduct of the person or organization on a particular occasion was in conformity with the habit or routine practice.

904.06(2) (2) Method of proof. Habit or routine practice may be proved by testimony in the form of an opinion or by specific instances of conduct sufficient in number to warrant a finding that the habit existed or that the practice was routine.

904.06 History History: Sup. Ct. Order, 59 Wis. 2d R1, R83 (1973); 1975 c. 184.

904.06 Annotation Although a specific instance of conduct occurs only once, the evidence may be admissible under sub. (2). French v. Sorano, 74 Wis. 2d 460, 247 N.W.2d 182 (1976).

904.06 AnnotationUse of specific instances evidence is discussed. State v. Evans, 187 Wis. 2d 66, 522 N.W.2d 554 (Ct. App. 1994).

904.06 Annotation Habit evidence must be distinguished from character evidence. Character is a generalized description of a person's disposition or of the disposition in respect to a general trait. Habit is more specific denoting one's regular response to a repeated situation. However, habit need not be "semi-automatic" or "virtually unconscious." Steinberg v. Arcilla, 194 Wis. 2d 759, 535 N.W.2d 444 (Ct. App. 1995).

904.06 Annotation The greater latitude given under Davidson for allowing other acts evidence in child sexual assault cases because of the difficulty sexually abused children experience in testifying, and the difficulty prosecutors have in obtaining admissible evidence in such cases was properly applied when the victim, although an adult, functioned at the level of an 18-month old, having an inability to recount what happened. This greater latitude is not restricted to allowing evidence of prior sexual assaults and was properly applied to allow evidence of pornography viewed by the defendant that helped to demonstrate motive. State v. Normington, 2008 WI App 8, 306 Wis. 2d 727, 744 N.W.2d 867, 07-0382.



904.07 Subsequent remedial measures.

904.07  Subsequent remedial measures. When, after an event, measures are taken which, if taken previously, would have made the event less likely to occur, evidence of the subsequent measures is not admissible to prove negligence or culpable conduct in connection with the event. This section does not require the exclusion of evidence of subsequent measures when offered for another purpose, such as proving ownership, control, or feasibility of precautionary measures, if controverted, or impeachment or proving a violation of s. 101.11.

904.07 History History: Sup. Ct. Order, 59 Wis. 2d R1, R87 (1973).

904.07 Annotation Evidence of subsequent remedial measures by the mass producer of a defective product is admissible in a products liability case if the underlying policy of this section not to discourage corrective steps is not applicable. Chart v. General Motors Corp. 80 Wis. 2d 91, 258 N.W.2d 681 (1977).

904.07 Annotation Evidence of a remedial change was inadmissible when the defendant did not challenge the feasibility of the change. Krueger v. Tappan Co. 104 Wis. 2d 199, 311 N.W.2d 219 (Ct. App. 1981).

904.07 Annotation Evidence of post-event remedial measures may be introduced under both negligence and strict liability theories. D. L. v. Huebner, 110 Wis. 2d 581, 329 N.W.2d 890 (1983).



904.08 Compromise and offers to compromise.

904.08  Compromise and offers to compromise. Evidence of furnishing or offering or promising to furnish, or accepting or offering or promising to accept, a valuable consideration in compromising or attempting to compromise a claim which was disputed as to either validity or amount, is not admissible to prove liability for or invalidity of the claim or its amount. Evidence of conduct or statements made in compromise negotiations is likewise not admissible. This section does not require exclusion when the evidence is offered for another purpose, such as proving bias or prejudice of a witness, negativing a contention of undue delay, proving accord and satisfaction, novation or release, or proving an effort to compromise or obstruct a criminal investigation or prosecution.

904.08 History History: Sup. Ct. Order, 59 Wis. 2d R1, R90 (1973); 1987 a. 355; Sup. Ct. Order No. 93-03, 179 Wis. 2d xv (1993); 1993 a. 490.

904.08 Annotation While this section does not exclude evidence of compromise settlements to prove bias or prejudice of witnesses, it does exclude evidence of details such as the amount of the settlement. Johnson v. Heintz, 73 Wis. 2d 286, 243 N.W.2d 815 (1976).

904.08 Annotation The plaintiff's letter suggesting a compromise between codefendants was not admissible to prove the liability of a defendant. Production Credit Association v. Rosner, 78 Wis. 2d 543, 255 N.W.2d 79 (1977).

904.08 Annotation When a letter from a bank to the defendant was an unconditional demand for possession of collateral and payment under a lease and was prepared without prior negotiations, compromise, or agreement, the letter was not barred by this section. Heritage Bank v. Packerland Packing Co. 82 Wis. 2d 225, 262 N.W.2d 109 (1978).



904.085 Communications in mediation.

904.085  Communications in mediation.

904.085(1) (1)  Purpose. The purpose of this section is to encourage the candor and cooperation of disputing parties, to the end that disputes may be quickly, fairly and voluntarily settled.

904.085(2) (2) Definitions. In this section:

904.085(2)(a) (a) "Mediation" means mediation under s. 93.50 (3), conciliation under s. 111.54, mediation under s. 111.11, 111.70 (4) (cg) or (cm) 3. or 111.87, mediation under s. 115.797, negotiation under s. 289.33 (9), mediation under ch. 655 or s. 767.405, or any similar statutory, contractual or court-referred process facilitating the voluntary resolution of disputes. "Mediation" does not include binding arbitration or appraisal.

904.085(2)(b) (b) "Mediator" means the neutral facilitator in mediation, its agents and employees.

904.085(2)(c) (c) "Party" means a participant in mediation, personally or by an attorney, guardian, guardian ad litem or other representative, regardless of whether such person is a party to an action or proceeding whose resolution is attempted through mediation.

904.085(3) (3) Inadmissibility.

904.085(3)(a)(a) Except as provided under sub. (4), no oral or written communication relating to a dispute in mediation made or presented in mediation by the mediator or a party is admissible in evidence or subject to discovery or compulsory process in any judicial or administrative proceeding. Any communication that is not admissible in evidence or not subject to discovery or compulsory process under this paragraph is not a public record under subch. II of ch. 19.

904.085(3)(b) (b) Except as provided under sub. (4), no mediator may be subpoenaed or otherwise compelled to disclose any oral or written communication relating to a dispute in mediation made or presented in mediation by the mediator or a party or to render an opinion about the parties, the dispute whose resolution is attempted by mediation or any other aspect of the mediation.

904.085(4) (4) Exceptions.

904.085(4)(a)(a) Subsection (3) does not apply to any written agreement, stipulation or settlement made between 2 or more parties during or pursuant to mediation.

904.085(4)(b) (b) Subsection (3) does not apply if the parties stipulate that the mediator may investigate the parties under s. 767.405 (14) (c).

904.085(4)(c) (c) Subsection (3) (a) does not prohibit the admission of evidence otherwise discovered, although the evidence was presented in the course of mediation.

904.085(4)(d) (d) A mediator reporting child or unborn child abuse under s. 48.981 or reporting nonidentifying information for statistical, research or educational purposes does not violate this section.

904.085(4)(e) (e) In an action or proceeding distinct from the dispute whose settlement is attempted through mediation, the court may admit evidence otherwise barred by this section if, after an in camera hearing, it determines that admission is necessary to prevent a manifest injustice of sufficient magnitude to outweigh the importance of protecting the principle of confidentiality in mediation proceedings generally.

904.085 History History: Sup. Ct. Order No. 93-03, 179 Wis. 2d xv (1993); 1995 a. 227; 1997 a. 59, 164, 292; 2005 a. 443 s. 265; Sup. Ct. Order No. 09-12, 2010 WI 31, 323 Wis. 2d xvii; 2011 a. 32.

904.085 Annotation The focus of sub. (3) (a) is on the courts and on judicial proceedings. It directs the courts not to admit certain communications into evidence and excludes those same communications from discovery. The statute is applied when the communications are sought to be introduced or discovered in court, not when they are originally made during mediation. Dyer v. Waste Management of Wisconsin, Inc. 2008 WI App 128, 313 Wis. 2d 803, 758 N.W.2d 167, 07-1400.

904.085 Annotation "Otherwise discovered" in sub. (4) (c) means discovered outside of mediation, not discovered outside the bounds of formal civil discovery. By its terms, sub. (4) (c) is intended to prevent a party from making pre-existing, unprivileged information privileged, simply by communicating in the course of a mediation. Dyer v. Waste Management of Wisconsin, Inc. 2008 WI App 128, 313 Wis. 2d 803, 758 N.W.2d 167, 07-1400.



904.09 Payment of medical and similar expenses.

904.09  Payment of medical and similar expenses. Evidence of furnishing or offering or promising to pay medical, hospital, or similar expenses occasioned by an injury is not admissible to prove liability for the injury.

904.09 History History: Sup. Ct. Order, 59 Wis. 2d R1, R93 (1973).



904.10 Offer to plead guilty; no contest; withdrawn plea of guilty.

904.10  Offer to plead guilty; no contest; withdrawn plea of guilty. Evidence of a plea of guilty, later withdrawn, or a plea of no contest, or of an offer to the court or prosecuting attorney to plead guilty or no contest to the crime charged or any other crime, or in civil forfeiture actions, is not admissible in any civil or criminal proceeding against the person who made the plea or offer or one liable for the person's conduct. Evidence of statements made in court or to the prosecuting attorney in connection with any of the foregoing pleas or offers is not admissible.

904.10 History History: Sup. Ct. Order, 59 Wis. 2d R1, R94 (1973); 1991 a. 32.

904.10 Annotation When an accused entered into a plea agreement and subsequently testified at the trials of other defendants, and when the accused later withdrew the guilty plea and was tried, prior trial testimony was properly admitted for impeachment purposes. State v. Nash, 123 Wis. 2d 154, 366 N.W.2d 146 (Ct. App. 1985).

904.10 Annotation Statements made during a guilty plea hearing are inadmissible for any purpose, including impeachment, at a subsequent trial. State v. Mason, 132 Wis. 2d 427, 393 N.W.2d 102 (Ct. App. 1986).

904.10 Annotation A defendant's agreement to sign a written confession, after being told by the district attorney that the state would stand silent regarding sentencing if the defendant gave a truthful statement, was not the result of plea negotiations but negotiations for a confession, and therefore was not inadmissible under this section. State v. Nicholson, 187 Wis. 2d 687, 523 N.W.2d 573 (Ct. App. 1994).

904.10 Annotation This section does not apply to offers of compromise made to the police. State v. Pischke, 198 Wis. 2d 257, 542 N.W.2d 202 (Ct. App. 1995), 95-0183.

904.10 Annotation A no contest plea in a criminal case cannot be used collaterally as an admission in future civil litigation. Kustelski v. Taylor, 2003 WI App 194, 266 Wis. 2d 940, 669 N.W.2d 780, 02-2786.

904.10 Annotation Section 908.01 (4) (b) deals with admissions by a party as a general rule, but admissions incidental to an offer to plead are a special kind of party admission: they are impossible to segregate from the offer itself because the offer is implicit in the reasons advanced therefor. Section 904.10 trumps s. 908.01 (4) (b) because it excludes only this particular category of party admissions and therefore is more specialized than the latter statute. State v. Norwood, 2005 WI App 218, 287 Wis. 2d 679, 706 N.W.2d 683, 04-1073.

904.10 Annotation When the defendant's plea-bargaining relationship with the state was ongoing and still in flux at the time he testified at a codefendant's preliminary examination, his subsequent refusal to continue to cooperate with the state following the preliminary-examination testimony permitted the state to not make either the proposed reduction in the charge or the proposed sentencing recommendation, but it did not make admissible the preliminary-examination testimony because the plea-bargaining process was still ongoing. State v. Myrick, 2013 WI App 123, ___ Wis. 2d ___, ___ N.W.2d ___, 12-2513.

904.10 AnnotationThis section trumps other evidence rules if they conflict. State v. Myrick, 2013 WI App 123, ___ Wis. 2d ___, ___ N.W.2d ___, 12-2513.



904.11 Liability insurance.

904.11  Liability insurance. Evidence that a person was or was not insured against liability is not admissible upon the issue whether the person acted negligently or otherwise wrongfully. This section does not require the exclusion of evidence of insurance against liability when offered for another purpose, such as proof of agency, ownership, or control, or bias or prejudice of a witness.

904.11 History History: Sup. Ct. Order, 59 Wis. 2d R1, R97 (1973); 1991 a. 32.

904.11 Annotation This section excludes evidence of insurance to pay punitive damages. City of West Allis v. WEPCO, 2001 WI App 226, 248 Wis. 2d 10, 635 N.W.2d 873, 99-2944.



904.12 Statement of injured; admissibility; copies.

904.12  Statement of injured; admissibility; copies.

904.12(1)(1) In actions for damages caused by personal injury, no statement made or writing signed by the injured person within 72 hours of the time the injury happened or accident occurred, shall be received in evidence unless such evidence would be admissible as a present sense impression, excited utterance or a statement of then existing mental, emotional or physical condition as described in s. 908.03 (1), (2) or (3).

904.12(2) (2) Every person who takes a written statement from any injured person or person sustaining damage with respect to any accident or with respect to any injury to person or property, shall, at the time of taking such statement, furnish to the person making such statement, a true, correct and complete copy thereof. Any person taking or having possession of any written statement or a copy of said statement, by any injured person, or by any person claiming damage to property with respect to any accident or with respect to any injury to person or property, shall, at the request of the person who made such statement or the person's personal representative, furnish the person who made such statement or the person's personal representative, a true, honest and complete copy thereof within 20 days after written demand. No written statement by any injured person or any person sustaining damage to property shall be admissible in evidence or otherwise used or referred to in any way or manner whatsoever in any civil action relating to the subject matter thereof, if it is made to appear that a person having possession of such statement refused, upon the request of the person who made the statement or the person's personal representatives, to furnish such true, correct and complete copy thereof as herein required.

904.12(3) (3) This section does not apply to any statement taken by any officer having the power to make arrests.

904.12 History History: Sup. Ct. Order, 59 Wis. 2d R1, R99 (1973); 1991 a. 32.

904.12 Annotation Postaccident Statements by Injured Parties. LaFave. Wis. Law. Sept. 1997.



904.13 Information concerning crime victims.

904.13  Information concerning crime victims.

904.13(1) (1) In this section:

904.13(1)(a) (a) "Crime" has the meaning described in s. 950.02 (1m).

904.13(1)(b) (b) "Family member" has the meaning described in s. 950.02 (3).

904.13(1)(c) (c) "Victim" has the meaning described in s. 950.02 (4).

904.13(2) (2) In any action or proceeding under ch. 938 or chs. 967 to 979, evidence of the address of an alleged crime victim or any family member of an alleged crime victim or evidence of the name and address of any place of employment of an alleged crime victim or any family member of an alleged crime victim is relevant only if it meets the criteria under s. 904.01. District attorneys shall make appropriate objections if they believe that evidence of this information, which is being elicited by any party, is not relevant in the action or proceeding.

904.13 History History: 1985 a. 132; 1995 a. 77.



904.15 Communication in farmer assistance programs.

904.15  Communication in farmer assistance programs.

904.15(1)(1) Except as provided under sub. (2), no oral or written communication made in the course of providing or receiving advice or counseling under s. 93.51 or in providing or receiving assistance under s. 93.41 or 93.52 is admissible in evidence or subject to discovery or compulsory process in any judicial or administrative proceeding.

904.15(2) (2)

904.15(2)(a)(a) Subsection (1) does not apply to information relating to possible criminal conduct.

904.15(2)(b) (b) Subsection (1) does not apply if the person receiving advice or counseling under s. 93.51 or assistance under s. 93.41 or 93.52 consents to admission or discovery of the communication.

904.15(2)(c) (c) A court may admit evidence otherwise barred by this section if necessary to prevent a manifest injustice.

904.15 History History: 1997 a. 264.



904.16 Health care reports.

904.16  Health care reports.

904.16(1)(1) In this section:

904.16(1)(a) (a) "Health care provider" has the meaning given in s. 146.38 (1) (b).

904.16(1)(b) (b) "Regulatory agency" means the department of regulation and licensing [safety and professional services] or the division within the department of health services that conducts quality assurance activities related to health care providers.

904.16(2) (2) Except as provided in sub. (3), the following may not be used as evidence in a civil or criminal action brought against a health care provider:

904.16(2)(a) (a) Reports that a regulatory agency requires a health care provider to give or disclose to that regulatory agency.

904.16(2)(b) (b) Statements of, or records of interviews with, employees of a health care provider related to the regulation of the health care provider obtained by a regulatory agency.

904.16(3) (3) This section does not prohibit the use of the reports, statements, and records described in sub. (2) in any administrative proceeding conducted by a regulatory agency. This section does not apply to reports protected under s. 146.997.

904.16 History History: 2011 a. 2.






905. Evidence — privileges.

905.01 Privileges recognized only as provided.

905.01  Privileges recognized only as provided. Except as provided by or inherent or implicit in statute or in rules adopted by the supreme court or required by the constitution of the United States or Wisconsin, no person has a privilege to:

905.01(1) (1) Refuse to be a witness; or

905.01(2) (2) Refuse to disclose any matter; or

905.01(3) (3) Refuse to produce any object or writing; or

905.01(4) (4) Prevent another from being a witness or disclosing any matter or producing any object or writing.

905.01 History History: Sup. Ct. Order, 59 Wis. 2d R1, R101 (1973).

905.01 Annotation This section precludes courts from recognizing common law privileges not contained in the statutes, or the U.S. or Wisconsin constitutions. Privileges and confidentialities granted by statute are strictly interpreted. Davison v. St. Paul Fire & Marine Insurance Co. 75 Wis. 2d 190, 248 N.W.2d 433 (1977).

905.01 Annotation A defendant did not have standing to complain that a physician's testimony violated the witness's physician-patient privilege under s. 905.04; the defendant was not authorized to claim the privilege on the patient's behalf. State v. Echols, 152 Wis. 2d 725, 449 N.W.2d 320 (Ct. App. 1989).

905.01 Annotation As s. 907.06 (1) prevents a court from compelling an expert to testify, it logically follows that a litigant should not be able to so compel an expert and a privilege to refuse to testify is implied. Burnett. v. Alt, 224 Wis. 2d 72, 589 N.W.2d 21 (1999), 96-3356.

905.01 Annotation Under Alt, a person asserting the privilege not to offer expert opinion testimony can be required to give that testimony only if: 1) there are compelling circumstances present; 2) there is a plan for reasonable compensation of the expert; and 3) the expert will not be required to do additional preparation for the testimony. An exact question requiring expert opinion testimony and a clear assertion of the privilege are required for a court to decide whether compelling circumstances exist. Alt does not apply to observations made by a person's treating physician relating to the care or treatment provided to the patient. Glenn v. Plante, 2004 WI 24, 269 Wis. 2d 575, 676 N.W.2d 413, 02-1426.

905.01 Annotation The "inherent or implicit" language in this section is quite narrow in scope and was included by the supreme court to preserve a particular work product privilege already recognized at the time this language was added to the statute, while leaving other privileges to be provided for more expressly in other statutory provisions. Sands v. The Whitnall School District, 2008 WI 89, 312 Wis. 2d 1, 754 N.W.2d 439, 05-1026.

905.01 Annotation Closed Session, Open Book: Sifting the Sands Case. Bach. Wis. Law. Oct. 2009.



905.015 Interpreters for persons with language difficulties, limited English proficiency, or hearing or speaking impairments.

905.015  Interpreters for persons with language difficulties, limited English proficiency, or hearing or speaking impairments.

905.015(1)(1) If an interpreter for a person with a language difficulty, limited English proficiency, as defined in s. 885.38 (1) (b), or a hearing or speaking impairment interprets as an aid to a communication which is privileged by statute, rules adopted by the supreme court, or the U.S. or state constitution, the interpreter may be prevented from disclosing the communication by any person who has a right to claim the privilege. The interpreter may claim the privilege but only on behalf of the person who has the right. The authority of the interpreter to do so is presumed in the absence of evidence to the contrary.

905.015(2) (2) In addition to the privilege under sub. (1), a person who is licensed as an interpreter under s. 440.032 (3) may not disclose any aspect of a confidential communication facilitated by the interpreter unless one of the following conditions applies:

905.015(2)(a) (a) All parties to the confidential communication consent to the disclosure.

905.015(2)(b) (b) A court determines that the disclosure is necessary for the proper administration of justice.

905.015 History History: 1979 c. 137; 1985 a. 266; 2001 a. 16; 2009 a. 360.



905.02 Required reports privileged by statute.

905.02  Required reports privileged by statute. A person, corporation, association, or other organization or entity, either public or private, making a return or report required by law to be made has a privilege to refuse to disclose and to prevent any other person from disclosing the return or report, if provided by law. A public officer or agency to whom a return or report is required by law to be made has a privilege to refuse to disclose the return or report if provided by law. No privilege exists under this section in actions involving false swearing, fraudulent writing, fraud in the return or report, or other failure to comply with the law in question.

905.02 History History: Sup. Ct. Order, 59 Wis. 2d R1, R109 (1973).

905.02 Annotation This section applies only to privileges specifically and unequivocally provided by law against the disclosure of specific materials. Davison v. St. Paul Fire & Marine Insurance Co. 75 Wis. 2d 190, 248 N.W.2d 433 (1977).



905.03 Lawyer-client privilege.

905.03  Lawyer-client privilege.

905.03(1) (1)  Definitions. As used in this section:

905.03(1)(a) (a) A "client" is a person, public officer, or corporation, association, or other organization or entity, either public or private, who is rendered professional legal services by a lawyer, or who consults a lawyer with a view to obtaining professional legal services from the lawyer.

905.03(1)(b) (b) A "lawyer" is a person authorized, or reasonably believed by the client to be authorized, to practice law in any state or nation.

905.03(1)(c) (c) A "representative of the lawyer" is one employed to assist the lawyer in the rendition of professional legal services.

905.03(1)(d) (d) A communication is "confidential" if not intended to be disclosed to 3rd persons other than those to whom disclosure is in furtherance of the rendition of professional legal services to the client or those reasonably necessary for the transmission of the communication.

905.03(2) (2) General rule of privilege. A client has a privilege to refuse to disclose and to prevent any other person from disclosing confidential communications made for the purpose of facilitating the rendition of professional legal services to the client: between the client or the client's representative and the client's lawyer or the lawyer's representative; or between the client's lawyer and the lawyer's representative; or by the client or the client's lawyer to a lawyer representing another in a matter of common interest; or between representatives of the client or between the client and a representative of the client; or between lawyers representing the client.

905.03(3) (3) Who may claim the privilege. The privilege may be claimed by the client, the client's guardian or conservator, the personal representative of a deceased client, or the successor, trustee, or similar representative of a corporation, association, or other organization, whether or not in existence. The person who was the lawyer at the time of the communication may claim the privilege but only on behalf of the client. The lawyer's authority to do so is presumed in the absence of evidence to the contrary.

905.03(4) (4) Exceptions. There is no privilege under this rule:

905.03(4)(a) (a) Furtherance of crime or fraud. If the services of the lawyer were sought or obtained to enable or aid anyone to commit or plan to commit what the client knew or reasonably should have known to be a crime or fraud; or

905.03(4)(b) (b) Claimants through same deceased client. As to a communication relevant to an issue between parties who claim through the same deceased client, regardless of whether the claims are by testate or intestate succession or by inter vivos transaction; or

905.03(4)(c) (c) Breach of duty by lawyer or client. As to a communication relevant to an issue of breach of duty by the lawyer to the lawyer's client or by the client to the client's lawyer; or

905.03(4)(d) (d) Document attested by lawyer. As to a communication relevant to an issue concerning an attested document to which the lawyer is an attesting witness; or

905.03(4)(e) (e) Joint clients. As to a communication relevant to a matter of common interest between 2 or more clients if the communication was made by any of them to a lawyer retained or consulted in common, when offered in an action between any of the clients.

905.03(5) (5) Forfeiture of privilege.

905.03(5)(a)(a) Effect of inadvertent disclosure. A disclosure of a communication covered by the privilege, regardless of where the disclosure occurs, does not operate as a forfeiture if all of the following apply:

905.03(5)(a)1. 1. The disclosure is inadvertent.

905.03(5)(a)2. 2. The holder of the privilege or protection took reasonable steps to prevent disclosure.

905.03(5)(a)3. 3. The holder promptly took reasonable steps to rectify the error, including, if applicable, following the procedures in s. 804.01 (7).

905.03(5)(b) (b) Scope of forfeiture. A disclosure that constitutes a forfeiture under par. (a) extends to an undisclosed communication only if all of the following apply:

905.03(5)(b)1. 1. The disclosure is not inadvertent.

905.03(5)(b)2. 2. The disclosed and undisclosed communications concern the same subject matter.

905.03(5)(b)3. 3. The disclosed and undisclosed communications ought in fairness to be considered together.

905.03 History History: Sup. Ct. Order, 59 Wis. 2d R1, R111 (1973); 1991 a. 32; Sup. Ct. Order No. 12-03, 2012 WI 114, filed 11-1-12, eff. 1-1-13; s. 35.17 correction in (5) (b) (intro.).

905.03 Annotation That there was a communication from a client to an attorney is insufficient to find the communication is privileged. Jax v. Jax, 73 Wis. 2d 572, 243 N.W.2d 831 (1975).

905.03 Annotation There is not a general exception to the lawyer-client privilege in legal malpractice cases. The extent of the privilege is discussed. Dyson v. Hempe, 140 Wis. 2d 792, 413 N.W.2d 379 (Ct. App. 1987).

905.03 Annotation When a defendant alleges ineffective assistance of counsel, the lawyer-client privilege is waived to the extent that counsel must answer questions relevant to the allegation. State v. Flores, 170 Wis. 2d 272, 488 N.W.2d 116 (Ct. App. 1992).

905.03 Annotation A litigant's request to see his or her file that is in the possession of current or former counsel does not waive the attorney-client and work-product privileges and does not allow other parties to the litigation discovery of those files. Borgwardt v. Redlin, 196 Wis. 2d 342, 538 N.W.2d 581 (Ct. App. 1995), 94-2701.

905.03 Annotation Waiver of attorney-client privilege is not limited to direct attacks on attorney performance. An attempt to withdraw a plea on the grounds that it was not knowingly made raised the issue of attorney performance and resulted in a waiver of the attorney-client privilege. State v. Simpson, 200 Wis. 2d 798, 548 N.W.2d 105 (Ct. App. 1996), 95-1129.

905.03 Annotation Attorney-client privilege is not waived by a broadly worded insurance policy cooperation clause in a coverage dispute. There is not a common interest exception to the privilege when the attorney was not consulted in common by two clients. State v. Hydrite Chemical Co. 220 Wis. 2d 51, 582 N.W.2d 411 (Ct. App. 1998), 96-1780.

905.03 Annotation The attorney-client privilege is waived when the privilege holder attempts to prove a claim or defense by disclosing or describing an attorney-client communication. State v. Hydrite Chemical Co. 220 Wis. 2d 51, 582 N.W.2d 411 (Ct. App. 1998), 96-1780.

905.03 Annotation A videotaped interview of a crime victim conducted by the alleged perpetrator's spouse was not privileged as attorney communication because it was made in the presence of a 3rd-party, the victim, and was not confidential. Estrada v. State, is. 2d 459, 596 N.W.2d 496 (Ct. App. 1999), 98-3055.

905.03 Annotation A former director cannot act on behalf of the client corporation and waive the lawyer-client privilege. Even though documents were created during the former director's tenure as a director, a former director is not entitled to documents in the corporate lawyer's files. Lane v. Sharp Packaging Systems, 2002 WI 28, 251 Wis. 2d 68, 640 N.W.2d 788, 00-1797.

905.03 Annotation Billing records are communications from the attorney to the client, and producing those communications violates the lawyer-client privilege if production of the documents reveals the substance of lawyer-client communications. Lane v. Sharp Packaging Systems, 2002 WI 28, 251 Wis. 2d 68, 640 N.W.2d 788, 00-1797.

905.03 Annotation The test for invoking the crime-fraud exception under sub. (4) (a) is whether there is reasonable cause to believe that the attorney's services were utilized in furtherance of the ongoing unlawful scheme. If a prima facie case is established, an in camera review of the requested documents is required to determine if the exception applies. Lane v. Sharp Packaging Systems, 2002 WI 28, 251 Wis. 2d 68, 640 N.W.2d 788, 00-1797.

905.03 Annotation Counsel's testimony on opinions, perceptions, and impressions of a former client's competency violated the attorney-client privilege and should not have been revealed without the consent of the former client. State v. Meeks, 2003 WI 104, 263 Wis. 2d 794, 666 N.W.2d 859, 01-0263.

905.03 Annotation A lawyer's voluntary production of documents in response to opposing counsel's discovery request does not constitute a waiver of the attorney-client privilege under this section when the lawyer does not recognize that the documents are subject to the attorney-client privilege and the documents are produced without the consent or knowledge of the client. The agency doctrine does not apply to waiver of attorney-client privilege as it relates to privileged documents. Harold Sampson Trust v. Linda Gale Sampson Trust, 2004 WI 57, 271 Wis. 2d 610, 679 N.W.2d 794, 02-1515.

905.03 Annotation The defendant's lawyer-client privilege is waived to the extent that counsel must answer questions relevant to a charge of ineffective assistance. This application of the attorney-client privilege applies with equal force when a defendant in a criminal case claims that he or she cannot effectively communicate with his or her lawyer. Otherwise no court could assess whether there was a total lack of communication between them. State v. Boyd, 2011 WI App 25, 331 Wis. 2d 697, 797 N.W.2d 546, 10-1090.

905.03 Annotation Attorney-client privilege in Wisconsin. Stover and Koesterer. 59 MLR 227.

905.03 Annotation Attorney-client privilege: Wisconsin's approach to exceptions. 72 MLR 582 (1989).



905.04 Physician-patient, registered nurse-patient, chiropractor-patient, psychologist-patient, social worker-patient, marriage and family therapist-patient, podiatrist-patient and professional counselor-patient privilege.

905.04  Physician-patient, registered nurse-patient, chiropractor-patient, psychologist-patient, social worker-patient, marriage and family therapist-patient, podiatrist-patient and professional counselor-patient privilege.

905.04(1)(1)  Definitions. In this section:

905.04(1)(a) (a) "Chiropractor" means a person licensed under s. 446.02, or a person reasonably believed by the patient to be a chiropractor.

905.04(1)(b) (b) A communication or information is "confidential" if not intended to be disclosed to 3rd persons other than those present to further the interest of the patient in the consultation, examination, or interview, to persons reasonably necessary for the transmission of the communication or information, or to persons who are participating in the diagnosis and treatment under the direction of the physician, podiatrist, registered nurse, chiropractor, psychologist, social worker, marriage and family therapist or professional counselor, including the members of the patient's family.

905.04(1)(bm) (bm) "Marriage and family therapist" means an individual who is licensed as a marriage and family therapist under ch. 457 or an individual reasonably believed by the patient to be a marriage and family therapist.

905.04(1)(c) (c) "Patient" means an individual, couple, family or group of individuals who consults with or is examined or interviewed by a physician, podiatrist, registered nurse, chiropractor, psychologist, social worker, marriage and family therapist or professional counselor.

905.04(1)(d) (d) "Physician" means a person as defined in s. 990.01 (28), or reasonably believed by the patient so to be.

905.04(1)(dg) (dg) "Podiatrist" means a person licensed under s. 448.63 or a person reasonably believed by the patient to be a podiatrist.

905.04(1)(dm) (dm) "Professional counselor" means an individual who is licensed as a professional counselor under ch. 457 or an individual reasonably believed by the patient to be a professional counselor.

905.04(1)(e) (e) "Psychologist" means a licensed psychologist, as that term is defined in s. 455.01 (4), or a person reasonably believed by the patient to be a psychologist.

905.04(1)(f) (f) "Registered nurse" means a nurse who is licensed under s. 441.06 or licensed as a registered nurse in a party state, as defined in s. 441.50 (2) (j), or a person reasonably believed by the patient to be a registered nurse.

905.04(1)(g) (g) "Social worker" means an individual who is certified or licensed as a social worker, advanced practice social worker, independent social worker, or clinical social worker under ch. 457 or an individual reasonably believed by the patient to be a social worker, advanced practice social worker, independent social worker, or clinical social worker.

905.04(2) (2) General rule of privilege. A patient has a privilege to refuse to disclose and to prevent any other person from disclosing confidential communications made or information obtained or disseminated for purposes of diagnosis or treatment of the patient's physical, mental or emotional condition, among the patient, the patient's physician, the patient's podiatrist, the patient's registered nurse, the patient's chiropractor, the patient's psychologist, the patient's social worker, the patient's marriage and family therapist, the patient's professional counselor or persons, including members of the patient's family, who are participating in the diagnosis or treatment under the direction of the physician, podiatrist, registered nurse, chiropractor, psychologist, social worker, marriage and family therapist or professional counselor.

905.04(3) (3) Who may claim the privilege. The privilege may be claimed by the patient, by the patient's guardian or conservator, or by the personal representative of a deceased patient. The person who was the physician, podiatrist, registered nurse, chiropractor, psychologist, social worker, marriage and family therapist or professional counselor may claim the privilege but only on behalf of the patient. The authority so to do is presumed in the absence of evidence to the contrary.

905.04(4) (4) Exceptions.

905.04(4)(a)(a) Proceedings for hospitalization, guardianship, protective services, or protective placement or for control, care, or treatment of a sexually violent person. There is no privilege under this rule as to communications and information relevant to an issue in proceedings to hospitalize the patient for mental illness, to appoint a guardian in this state, for court-ordered protective services or protective placement, for review of guardianship, protective services, or protective placement orders, or for control, care, or treatment of a sexually violent person under ch. 980, if the physician, registered nurse, chiropractor, psychologist, social worker, marriage and family therapist, or professional counselor in the course of diagnosis or treatment has determined that the patient is in need of hospitalization, guardianship, protective services, or protective placement or control, care, and treatment as a sexually violent person.

905.04(4)(am) (am) Proceedings for guardianship. There is no privilege under this rule as to information contained in a statement concerning the mental condition of the patient furnished to the court by a physician or psychologist under s. 54.36 (1) or s. 880.33 (1), 2003 stats.

905.04(4)(b) (b) Examination by order of judge. If the judge orders an examination of the physical, mental or emotional condition of the patient, or evaluation of the patient for purposes of guardianship, protective services or protective placement, communications made and treatment records reviewed in the course thereof are not privileged under this section with respect to the particular purpose for which the examination is ordered unless the judge orders otherwise.

905.04(4)(c) (c) Condition an element of claim or defense. There is no privilege under this section as to communications relevant to or within the scope of discovery examination of an issue of the physical, mental or emotional condition of a patient in any proceedings in which the patient relies upon the condition as an element of the patient's claim or defense, or, after the patient's death, in any proceeding in which any party relies upon the condition as an element of the party's claim or defense.

905.04(4)(d) (d) Homicide trials. There is no privilege in trials for homicide when the disclosure relates directly to the facts or immediate circumstances of the homicide.

905.04(4)(e) (e) Abused or neglected child or abused unborn child.

905.04(4)(e)2m.2m. There is no privilege for information contained in a report of child abuse or neglect that is provided under s. 48.981 (3).

905.04(4)(e)3. 3. There is no privilege in situations where the examination of the expectant mother of an abused unborn child creates a reasonable ground for an opinion of the physician, registered nurse, chiropractor, psychologist, social worker, marriage and family therapist or professional counselor that the physical injury inflicted on the unborn child was caused by the habitual lack of self-control of the expectant mother of the unborn child in the use of alcohol beverages, controlled substances or controlled substance analogs, exhibited to a severe degree.

905.04(4)(f) (f) Tests for intoxication. There is no privilege concerning the results of or circumstances surrounding any chemical tests for intoxication or alcohol concentration, as defined in s. 340.01 (1v).

905.04(4)(g) (g) Paternity proceedings. There is no privilege concerning testimony about the medical circumstances of a pregnancy or the condition and characteristics of a child in a proceeding to determine the paternity of that child under subch. IX of ch. 767.

905.04(4)(h) (h) Reporting wounds and burn injuries. There is no privilege regarding information contained in a report under s. 255.40 pertaining to a patient's name and type of wound or burn injury.

905.04(4)(i) (i) Providing services to court in juvenile matters. There is no privilege regarding information obtained by an intake worker or dispositional staff in the provision of services under s. 48.067, 48.069, 938.067 or 938.069. An intake worker or dispositional staff member may disclose information obtained while providing services under s. 48.067 or 48.069 only as provided in s. 48.78 and may disclose information obtained while providing services under s. 938.067 or 938.069 only as provided in s. 938.78.

905.04 History History: Sup. Ct. Order, 59 Wis. 2d R121; 1975 c. 393; 1977 c. 61, 418; 1979 c. 32 s. 92 (1); 1979 c. 221, 352; 1983 a. 400, 535; 1987 a. 233, 264; Sup. Ct. Order, 151 Wis. 2d xxi (1989); 1991 a. 32, 39, 160; 1993 a. 98; 1995 a. 77, 275, 436; 1997 a. 292; 1999 a. 22; 2001 a. 80; 2005 a. 387, 434; 2005 a. 443 s. 265; 2007 a. 53, 97, 130; 2009 a. 113.

905.04 Annotation Sub. (4) (a) applies to proceedings to extend a commitment under the sex crimes act. State v. Hungerford, 84 Wis. 2d 236, 267 N.W.2d 258 (1978).

905.04 Annotation By entering a plea of not guilty by reason of mental disease or defect, the defendant lost the physician-patient privilege by virtue of s. 905.04 (4) (c) and the confidentiality of treatment records under s. 51.30 (4) (b) 4. State v. Taylor, 142 Wis. 2d 36, 417 N.W.2d 192 (Ct. App. 1987).

905.04 Annotation A psychotherapist's duty to 3rd parties for dangerous patients' intentional behavior is discussed. Schuster v. Altenberg, 144 Wis. 2d 223, 424 N.W.2d 159 (1988).

905.04 Annotation A defendant did not have standing to complain that a physician's testimony violated a witness's physician-patient's privilege under s. 905.04; the defendant was not authorized to claim the privilege on the patient's behalf. State v. Echols, 152 Wis. 2d 725, 449 N.W.2d 320 (Ct. App. 1989).

905.04 Annotation Under sub. (4) (g), the history of a pregnancy is discoverable. The court may permit discovery of the history as long as information regarding the mother's sexual relations outside of the conceptive period is eliminated. In re Paternity of J.S.P. 158 Wis. 2d 100, 461 N.W.2d 794 (Ct. App. 1990).

905.04 Annotation Because under sub. (4) (f) there is no privilege for chemical tests for intoxication, the results of a test taken for diagnostic purposes are admissible in an OMVWI trial. City of Muskego v. Godec, 167 Wis. 2d 536, 482 N.W.2d 79 (1992).

905.04 Annotation A patient's mere presence in a physician's office is not within the ambit of this privilege. A defendant charged with trespass to a medical facility, s. 943.145, is entitled to compulsory process to determine if any patients present at the time of the alleged incident had relevant evidence. State v. Migliorino, 170 Wis. 2d 576, 489 N.W.2d 678 (Ct. App. 1992).

905.04 Annotation To be entitled to an in camera inspection of privileged records, a criminal defendant must show that the sought after evidence is relevant and may be necessary to a fair determination of guilt or innocence. Failure of the record's subject to agree to inspection is grounds for sanctions, including suppressing the record subject's testimony. State v. Shiffra, 175 Wis. 2d 600, 499 N.W.2d 719 (Ct. App. 1993).

905.04 Annotation The patient's objectively reasonable expectations of confidentiality from the medical provider are the proper gauge of the privilege. State v. Locke, 177 Wis. 2d 590, 502 N.W.2d 891 (Ct. App. 1993).

905.04 Annotation When a patient's medical condition is at issue the patient-client privilege gives way. Wikrent v. Toys "R" Us, 179 Wis. 2d 297, 507 N.W.2d 130 (Ct. App. 1993).

905.04 Annotation Ex parte contacts between several treating physicians after the commencement of litigation did not violate this section. This section applies only to judicial proceedings and places restrictions on lawyers, not physicians. Limited ex parte contacts between defense counsel and plaintiff's physicians are permissible, but ex parte discovery is not. Steinberg v. Jensen, 194 Wis. 2d 439, 534 N.W.2d 361 (1995).

905.04 Annotation There is no general exception to privileged status for communications gathered from incarcerated persons. State v. Joseph P. 200 Wis. 2d 227, 546 N.W.2d 494 (Ct. App. 1996), 95-2547.

905.04 Annotation Both initial sex offender commitment and discharge hearings under ch. 980 are "proceedings for hospitalization" within the exception to the privilege under sub. (4) (a). State v. Zanelli, 212 Wis. 2d 358, 569 N.W.2d 301 (Ct. App. 1997), 96-2159.

905.04 Annotation A party may not challenge on appeal an in camera review of records conducted at his own request. State v. Darcy N. K. 218 Wis. 2d 640, 581 N.W.2d 567 (Ct. App. 1998), 97-0458.

905.04 Annotation This section does not regulate the conduct of physicians outside of a courtroom. Accordingly it does not give a patient the right to exclude others from a treatment area. State v. Thompson, 222 Wis. 2d 179, 585 N.W.2d 905 (Ct. App. 1998), 97-2744.

905.04 Annotation When a motion has been made seeking a minor victim's health care records, the state shall give notice to the victim and the victim's parents, providing a reasonable time to object to the disclosure. If the victim does not expressly consent to disclosure, the state shall not waive the materiality hearing under Schiffra. Jessica J.L. v. State, 223 Wis. 2d 622, 589 N.W.2d 660 (Ct. App. 1998), 97-1368.

905.04 Annotation The psychotherapist-patient privilege does not automatically or absolutely foreclose the introduction of a therapeutic communication. When a therapist had reasonable cause to believe a patient was dangerous and that contacting police would prevent harm and facilitate the patient's hospitalization, the patient's statements fell within a dangerous patient exception to the privilege. State v. Agacki, 226 Wis. 2d 349, 595 N.W.2d 31 (Ct. App. 1999), 97-3463.

905.04 Annotation Under the Schiffra test, an in camera inspection of the victim's mental health records was allowed. The defendant established more than the mere possibility that the requested records might be necessary for a fair determination of guilt or innocence. State v. Walther, 2001 W I App 23, 240 Wis. 2d 619, 623 N.W.2d 205.

905.04 Annotation Release of records containing information of previous assaultive behavior by a nursing home resident was not prohibited by the physician-patient privilege. A nursing home resident does not have a reasonable expectation of privacy in assaultive conduct. The information may be released by court order. Crawford v. Care Concepts, Inc. 2001 WI 45, 243 Wis. 2d 119, 625 N.W.2d 876, 99-0863.

905.04 Annotation An in camera inspection of confidential records under Schiffra is not restricted to mental health records. State v. Navarro, 2001 WI App 225, 248 Wis. 2d 396, 636 N.W.2d 481, 00-0795.

905.04 Annotation The preliminary showing for an in camera review of a victim's mental health records requires a defendant to set forth, in good faith, a specific factual basis demonstrating a reasonable likelihood that the records contain relevant information necessary to a determination of guilt or innocence and is not merely cumulative of other evidence available to the defendant. The information will be "necessary to a determination of guilt or innocence" if it "tends to create a reasonable doubt that might not otherwise exist." State v. Green, 2002 WI 68, 253 Wis. 2d 356, 646 N.W.2d 298, 00-1392.

905.04 Annotation The test set out in Shiffra and Green, pertaining to access to privileged mental health records applies to a defendant requesting confidential records during postconviction discovery and the defendant should be required to meet the preliminary Shiffra-Green burden. State v. Robertson, 2003 WI App 84, 349 Wis. 2d 349, 661 N.W.2d 105, 02-1718.

905.04 Annotation The exception to the privilege under sub. (4) (e) 2. when the examination of a child creates a reasonable ground for an opinion that abuse or neglect was other than accidentally caused or inflicted by another applied when a therapist reported a possible sexual assault to the authorities, presumably pursuant to his mandatory reporting obligations under s. 48.891. State v. Denis L.R. 2005 WI 110, 283 Wis. 2d 358, 699 N.W.2d 154, 03-0384

905.04 Annotation Communications with an unlicensed therapist were privileged because of the patient's reasonable expectation that they would be and because the unlicensed therapist worked under the direction of a physician. Johnson v. Rogers Memorial Hospital, Inc. 2005 WI 114, 283 Wis. 2d 384, 627 N.W.2d 890, 03-00784

905.04 Annotation The privilege under this section is not a principle of substantive law, but merely an evidentiary rule applicable at all stages of civil and criminal proceedings, except actual trial on the merits in homicide cases. 64 Atty. Gen. 82.

905.04 Annotation A person claiming a privilege in a communication with a person who was not a medical provider under sub. (1) (d) to (g) has the burden of establishing that he or she reasonably believed the person to be a medical provider. U.S. v. Schwenson, 942 F. Supp. 902 (1996).



905.045 Domestic violence or sexual assault advocate-victim privilege.

905.045  Domestic violence or sexual assault advocate-victim privilege.

905.045(1) (1)  Definitions. In this section:

905.045(1)(a) (a) "Abusive conduct" means abuse, as defined in s. 813.122 (1) (a), of a child, as defined in s. 48.02 (2), interspousal battery, as described under s. 940.19 or 940.20 (1m), domestic abuse, as defined in s. 813.12 (1) (am), or sexual assault under s. 940.225.

905.045(1)(b) (b) "Advocate" means an individual who is an employee of or a volunteer for an organization the purpose of which is to provide counseling, assistance, or support services free of charge to a victim.

905.045(1)(c) (c) A communication or information is "confidential" if not intended to be disclosed to 3rd persons other than persons present to further the interest of the person receiving counseling, assistance, or support services, persons reasonably necessary for the transmission of the communication or information, and persons who are participating in providing counseling, assistance, or support services under the direction of an advocate, including family members of the person receiving counseling, assistance, or support services and members of any group of individuals with whom the person receives counseling, assistance, or support services.

905.045(1)(d) (d) "Victim" means an individual who has been the subject of abusive conduct or who alleges that he or she has been the subject of abusive conduct. It is immaterial that the abusive conduct has not been reported to any government agency.

905.045(2) (2) General rule of privilege. A victim has a privilege to refuse to disclose and to prevent any other person from disclosing confidential communications made or information obtained or disseminated among the victim, an advocate who is acting in the scope of his or her duties as an advocate, and persons who are participating in providing counseling, assistance, or support services under the direction of an advocate, if the communication was made or the information was obtained or disseminated for the purpose of providing counseling, assistance, or support services to the victim.

905.045(3) (3) Who may claim the privilege. The privilege may be claimed by the victim, by the victim's guardian or conservator, or by the victim's personal representative if the victim is deceased. The advocate may claim the privilege on behalf of the victim. The advocate's authority to do so is presumed in the absence of evidence to the contrary.

905.045(4) (4) Exceptions. Subsection (2) does not apply to any report concerning child abuse that an advocate is required to make under s. 48.981.

905.045(5) (5) Relationship to s. 905.04. If a communication or information that is privileged under sub. (2) is also a communication or information that is privileged under s. 905.04 (2), the provisions of s. 905.04 supersede this section with respect to that communication or information.

905.045 History History: 2001 a. 109.



905.05 Husband-wife and domestic partner privilege.

905.05  Husband-wife and domestic partner privilege.

905.05(1)(1)  General rule of privilege. A person has a privilege to prevent the person's spouse or former spouse or domestic partner or former domestic partner from testifying against the person as to any private communication by one to the other made during their marriage or domestic partnership. As used in this section, "domestic partner" means a domestic partner under ch. 770.

905.05(2) (2) Who may claim the privilege. The privilege may be claimed by the person or by the spouse or domestic partner on the person's behalf. The authority of the spouse or domestic partner to do so is presumed in the absence of evidence to the contrary.

905.05(3) (3) Exceptions. There is no privilege under this rule:

905.05(3)(a) (a) If both spouses or former spouses or domestic partners or former domestic partners are parties to the action.

905.05(3)(b) (b) In proceedings in which one spouse or former spouse or domestic partner or former domestic partner is charged with a crime against the person or property of the other or of a child of either, or with a crime against the person or property of a 3rd person committed in the course of committing a crime against the other.

905.05(3)(c) (c) In proceedings in which a spouse or former spouse or domestic partner or former domestic partner is charged with a crime of pandering or prostitution.

905.05(3)(d) (d) If one spouse or former spouse or domestic partner or former domestic partner has acted as the agent of the other and the private communication relates to matters within the scope of the agency.

905.05 History History: Sup. Ct. Order, 59 Wis. 2d R1, R130 (1973); 1991 a. 32; 2009 a. 28.

905.05 Cross-reference Cross-reference: As to testimony of husband and wife in paternity action regarding child born in wedlock, see s. 891.39.

905.05 Annotation A wife's testimony as to statements made by her husband was admissible when the statements were made in the presence of 2 witnesses. Abraham v. State, 47 Wis. 2d 44, 176 N.W.2d 349 (1970).

905.05 Annotation Spouses can be compelled to testify as to whether the other was working or collecting unemployment insurance, since such facts are known to 3rd persons. Kain v. State, 48 Wis. 2d 212, 179 N.W.2d 777 (1970).

905.05 Annotation A wife's observation, without her husband's knowledge, of her husband's criminal act committed on a public street was neither a "communication" nor "private" within meaning of sub. (1). State v. Sabin, 79 Wis. 2d 302, 255 N.W.2d 320 (1977).

905.05 Annotation "Child" under sub. (3) (b) includes a foster child. State v. Michels, 141 Wis. 2d 81, 414 N.W.2d 311 (Ct. App. 1987).

905.05 Annotation The privilege under sub. (1) belongs to the person against whom testimony is being offered. While an accused may invoke the privilege to prevent his or her spouse from testifying against him or her, the witness spouse may not invoke it to prevent his or her own testimony. Umhoefer v. Police and Fire Commission of the City of Mequon, 2002 WI App 217, 257 Wis. 2d. 539, 652 N.W.2d 412, 01-3468.

905.05 Annotation Under sub. (3) (b), it is irrelevant whether the acts of the defendant that constitute a crime against a third party are the same acts that constitute a crime against the spouse or different acts. State v. Richard G. B. 2003 WI App 13, 259 Wis. 2d 730, 656 N.W.2d 469, 02-1302.

905.05 Annotation When all outgoing telephone calls made by inmates of a jail were recorded and that policy was disclosed to all inmates, the defendant knowingly exposed the content of the call to a third party. That constituted a waiver of any marital privilege. State v. Eison, 2011 WI App 52, 332 Wis. 2d 331, 797 N.W.2d 890, 10-0909.

905.05 Annotation The fact that the defendant was untruthful in his statements to his wife was not an exception to the marital privilege. State v. Eison, 2011 WI App 52, 332 Wis. 2d 331, 797 N.W.2d 890, 10-0909.



905.06 Communications to members of the clergy.

905.06  Communications to members of the clergy.

905.06(1)(1)  Definitions. As used in this section:

905.06(1)(a) (a) A "member of the clergy" is a minister, priest, rabbi, or other similar functionary of a religious organization, or an individual reasonably believed so to be by the person consulting the individual.

905.06(1)(b) (b) A communication is "confidential" if made privately and not intended for further disclosure except to other persons present in furtherance of the purpose of the communication.

905.06(2) (2) General rule of privilege. A person has a privilege to refuse to disclose and to prevent another from disclosing a confidential communication by the person to a member of the clergy in the member's professional character as a spiritual adviser.

905.06(3) (3) Who may claim the privilege. The privilege may be claimed by the person, by the person's guardian or conservator, or by the person's personal representative if the person is deceased. The member of the clergy may claim the privilege on behalf of the person. The member of the clergy's authority so to do is presumed in the absence of evidence to the contrary.

905.06(4) (4) Exceptions. There is no privilege under this section concerning observations or information that a member of the clergy, as defined in s. 48.981 (1) (cx), is required to report as suspected or threatened child abuse under s. 48.981 (2) (bm).

905.06 History History: Sup. Ct. Order, 59 Wis. 2d R1, R135 (1973); 1991 a. 32; 2003 a. 279; 2005 a. 253.

905.06 Annotation An out-of-court disclosure by a priest that the defendant would lead police to the victim's grave was not privileged under this section. State v. Kunkel, 137 Wis. 2d 172, 404 N.W.2d 69 (Ct. App. 1987).

905.06 Annotation Should Clergy Hold the Priest-Penitent Privilege? Mazza. 82 MLR 171 (1998).



905.065 Honesty testing devices.

905.065  Honesty testing devices.

905.065(1) (1)  Definition. In this section, "honesty testing device" means a polygraph, voice stress analysis, psychological stress evaluator or any other similar test purporting to test honesty.

905.065(2) (2) General rule of the privilege. A person has a privilege to refuse to disclose and to prevent another from disclosing any oral or written communications during or any results of an examination using an honesty testing device in which the person was the test subject.

905.065(3) (3) Who may claim privilege. The privilege may be claimed by the person, by the person's guardian or conservator or by the person's personal representative, if the person is deceased.

905.065(4) (4) Exception. There is no privilege under this section if there is a valid and voluntary written agreement between the test subject and the person administering the test.

905.065 History History: 1979 c. 319.

905.065 Annotation A distinction exists between an inquiry into the taking of a polygraph and an inquiry into its results. An offer to take a polygraph is relevant to an assessment of an offeror's credibility. State v. Wofford, 202 Wis. 2d 523, 551 N.W.2d 46 (Ct. App. 1996), 95-0979.

905.065 Annotation The results of polygraph examinations are inadmissible in civil cases. While an offer to take a polygraph examination may be relevant to the offeror's credibility, that a person agreed to a polygraph at the request of law enforcement has not been found admissible and could not be without proof that the person believed the results would accurately indicate whether he or she was lying. Estate of Neumann v. Neumann, 2001 WI App 61, 242 Wis. 2d 205, 626 N.W.2d 821, 00-0557.



905.07 Political vote.

905.07  Political vote. Every person has a privilege to refuse to disclose the tenor of the person's vote at a political election conducted by secret ballot unless the vote was cast illegally.

905.07 History History: Sup. Ct. Order, 59 Wis. 2d R1, R139 (1973); 1991 a. 32.



905.08 Trade secrets.

905.08  Trade secrets. A person has a privilege, which may be claimed by the person or the person's agent or employee, to refuse to disclose and to prevent other persons from disclosing a trade secret as defined in s. 134.90 (1) (c), owned by the person, if the allowance of the privilege will not tend to conceal fraud or otherwise work injustice. When disclosure is directed, the judge shall take such protective measure as the interests of the holder of the privilege and of the parties and the furtherance of justice may require.

905.08 History History: Sup. Ct. Order, 59 Wis. 2d R1, R140 (1973); 1985 a. 236.



905.09 Law enforcement records.

905.09  Law enforcement records. The federal government or a state or a subdivision thereof has a privilege to refuse to disclose investigatory files, reports and returns for law enforcement purposes except to the extent available by law to a person other than the federal government, a state or subdivision thereof. The privilege may be claimed by an appropriate representative of the federal government, a state or a subdivision thereof.

905.09 History History: Sup. Ct. Order, 59 Wis. 2d R1, R142 (1973).



905.10 Identity of informer.

905.10  Identity of informer.

905.10(1) (1)  Rule of privilege. The federal government or a state or subdivision thereof has a privilege to refuse to disclose the identity of a person who has furnished information relating to or assisting in an investigation of a possible violation of law to a law enforcement officer or member of a legislative committee or its staff conducting an investigation.

905.10(2) (2) Who may claim. The privilege may be claimed by an appropriate representative of the federal government, regardless of whether the information was furnished to an officer of the government or of a state or subdivision thereof. The privilege may be claimed by an appropriate representative of a state or subdivision if the information was furnished to an officer thereof.

905.10(3) (3) Exceptions.

905.10(3)(a)(a) Voluntary disclosure; informer a witness. No privilege exists under this rule if the identity of the informer or the informer's interest in the subject matter of the informer's communication has been disclosed to those who would have cause to resent the communication by a holder of the privilege or by the informer's own action, or if the informer appears as a witness for the federal government or a state or subdivision thereof.

905.10(3)(b) (b) Testimony on merits. If it appears from the evidence in the case or from other showing by a party that an informer may be able to give testimony necessary to a fair determination of the issue of guilt or innocence in a criminal case or of a material issue on the merits in a civil case to which the federal government or a state or subdivision thereof is a party, and the federal government or a state or subdivision thereof invokes the privilege, the judge shall give the federal government or a state or subdivision thereof an opportunity to show in camera facts relevant to determining whether the informer can, in fact, supply that testimony. The showing will ordinarily be in the form of affidavits but the judge may direct that testimony be taken if the judge finds that the matter cannot be resolved satisfactorily upon affidavit. If the judge finds that there is a reasonable probability that the informer can give the testimony, and the federal government or a state or subdivision thereof elects not to disclose the informer's identity, the judge on motion of the defendant in a criminal case shall dismiss the charges to which the testimony would relate, and the judge may do so on the judge's own motion. In civil cases, the judge may make an order that justice requires. Evidence submitted to the judge shall be sealed and preserved to be made available to the appellate court in the event of an appeal, and the contents shall not otherwise be revealed without consent of the federal government, state or subdivision thereof. All counsel and parties shall be permitted to be present at every stage of proceedings under this subdivision except a showing in camera at which no counsel or party shall be permitted to be present.

905.10(3)(c) (c) Legality of obtaining evidence. If information from an informer is relied upon to establish the legality of the means by which evidence was obtained and the judge is not satisfied that the information was received from an informer reasonably believed to be reliable or credible, the judge may require the identity of the informer to be disclosed. The judge shall on request of the federal government, state or subdivision thereof, direct that the disclosure be made in camera. All counsel and parties concerned with the issue of legality shall be permitted to be present at every stage of proceedings under this subdivision except a disclosure in camera at which no counsel or party shall be permitted to be present. If disclosure of the identity of the informer is made in camera, the record thereof shall be sealed and preserved to be made available to the appellate court in the event of an appeal, and the contents shall not otherwise be revealed without consent of the appropriate federal government, state or subdivision thereof.

905.10 History History: Sup. Ct. Order, 59 Wis. 2d R1, R143 (1973); 1991 a. 32.

905.10 Annotation The trial judge incorrectly determined whether an informer's testimony was necessary to a fair trial. The proper test is whether the testimony the informer can give is relevant to an issue material to the defense and necessary to the determination of guilt or innocence. It is not for the judge to determine whether the testimony will be helpful. State v. Outlaw, 108 Wis. 2d 112, 321 N.W.2d 145 (1982).

905.10 Annotation The application of the informer privilege to communications tending to identify the informer and consideration by the trial court under sub. (3) (c) of the privileged information in determining reasonable suspicion for an investigative seizure is discussed. State v. Gordon, 159 Wis. 2d 335, 464 N.W.2d 91 (Ct. App. 1990).

905.10 Annotation When the defendant knew an informer's identity but sought to put the informer's role as an informer before the jury to support his defense that the informer actually committed the crime, the judge erred in not permitting the jury to hear the evidence. State v. Gerard, 180 Wis. 2d 327, 509 N.W.2d 112 (Ct. App. 1993).

905.10 Annotation The state is the holder of the privilege; disclosure by an informer's attorney is not "by the informer's own action." The privilege does not die with the informer. State v. Lass, 194 Wis. 2d 592, 535 N.W.2d 904 (Ct. App. 1995).

905.10 Annotation When there was sufficient evidence in the record to permit a rational court to conclude that a reasonable probability existed that the informer could provide relevant testimony necessary to a fair determination on the issue of guilt or innocence, the decision to forego an in camera hearing was within the discretion of the trial court. State v. Norfleet, 2002 WI App 140, 254 Wis. 2d 569, 647 N.W.2d 341, 01-1374.

905.10 Annotation Once a defendant has made an initial showing that there is a reasonable probability that an informer may be able to give testimony necessary to the determination of guilt or innocence, the state has the opportunity to show, in camera, facts relevant to whether the informer can provide that testimony. Only if the court determines that an informer's testimony is necessary to the defense in that it could create a reasonable doubt of the defendant's guilt, must the privilege to not disclose the informer give way. The state may present evidence that an informer's testimony is unnecessary. State v. Vanmanivong, 2003 WI 41, 261 Wis. 2d 202, 661 N.W.2d 76, 00-3257.

905.10 Annotation The trial court erred when upon finding affidavits of confidential informers insufficient it, on its own initiative and without contacting either party's attorney, requested additional information from law enforcement. If affidavits are insufficient, the court must hold an in camera hearing and take the testimony of the informers to determine if their testimony is relevant and material to the defendant's defense. State v. Vanmanivong, 2003 WI 41, 261 Wis. 2d 202, 661 N.W.2d 76, 00-3257.

905.10 Annotation Sub. (3) (b) mandates an in camera review whenever the facts suggest a possibility that an informer has material evidence necessary to a fair trial, so that the judge can properly exercise discretion in reaching the ultimate decision. The supreme court in Outlaw set a low threshold for obtaining an in camera review: The showing need only be one of a possibility that the informer could supply testimony necessary to a fair determination. State v. Nellessen, 2013 WI App 46, 347 Wis. 2d 537, 830 N.W.2d 266, 12-0150.



905.11 Waiver of privilege by voluntary disclosure.

905.11  Waiver of privilege by voluntary disclosure. A person upon whom this chapter confers a privilege against disclosure of the confidential matter or communication waives the privilege if the person or his or her predecessor, while holder of the privilege, voluntarily discloses or consents to disclosure of any significant part of the matter or communication. This section does not apply if the disclosure is itself a privileged communication.

905.11 History History: Sup. Ct. Order, 59 Wis. 2d R1, R150 (1973); 1987 a. 355; Sup. Ct. Order No. 93-03,179 Wis. 2d xv (1993).

905.11 Annotation Testimony of an accomplice who waived her privilege is admissible even though she had not been tried or granted immunity. State v. Wells, 51 Wis. 2d 477, 187 N.W.2d 328 (1971).

905.11 Annotation A litigant's request to see his or her file that is in the possession of current or former counsel does not waive the attorney-client and work-product privileges and does not allow other parties to the litigation discovery of those files. Borgwardt v. Redlin, 196 Wis. 2d 342, 538 N.W.2d 581 (Ct. App. 1995), 94-2701.

905.11 Annotation A lawyer's voluntary production of documents in response to opposing counsel's discovery request does not constitute a waiver of the attorney-client privilege under this section when the lawyer does not recognize that the documents are subject to the attorney-client privilege and the documents are produced without the consent or knowledge of the client. The agency doctrine does not apply to waiver of attorney-client privilege as it relates to privileged documents. Harold Sampson Trust v. Linda Gale Sampson Trust, 2004 WI 57, 271 Wis. 2d 610, 679 N.W.2d 794, 02-1515.



905.12 Privileged matter disclosed under compulsion or without opportunity to claim privilege.

905.12  Privileged matter disclosed under compulsion or without opportunity to claim privilege. Evidence of a statement or other disclosure of privileged matter is not admissible against the holder of the privilege if the disclosure was (a) compelled erroneously or (b) made without opportunity to claim the privilege.

905.12 History History: Sup. Ct. Order, 59 Wis. 2d R1, R151 (1973).



905.13 Comment upon or inference from claim of privilege; instruction.

905.13  Comment upon or inference from claim of privilege; instruction.

905.13(1)(1)  Comment or inference not permitted. The claim of a privilege, whether in the present proceeding or upon a prior occasion, is not a proper subject of comment by judge or counsel. No inference may be drawn therefrom.

905.13(2) (2) Claiming privilege without knowledge of jury. In jury cases, proceedings shall be conducted, to the extent practicable, so as to facilitate the making of claims of privilege without the knowledge of the jury.

905.13(3) (3) Jury instruction. Upon request, any party against whom the jury might draw an adverse inference from a claim of privilege is entitled to an instruction that no inference may be drawn therefrom.

905.13(4) (4) Application; self-incrimination. Subsections (1) to (3) do not apply in a civil case with respect to the privilege against self-incrimination.

905.13 History History: Sup. Ct. Order, 59 Wis. 2d R1, R153 (1973); 1981 c. 390.

905.13 Annotation The prohibition against allowing comments on or drawing an inference from a 3rd-party witness's refusal to testify on 5th amendment grounds does not deny a criminal defendant's constitutional right to equal protection. State v. Heft, 185 Wis. 2d 289, 517 N.W.2d 494 (1994).



905.14 Privilege in crime victim compensation proceedings.

905.14  Privilege in crime victim compensation proceedings.

905.14(1)(1) Except as provided in sub. (2), no privilege under this chapter exists regarding communications or records relevant to an issue of the physical, mental or emotional condition of the claimant or victim in a proceeding under ch. 949 in which that condition is an element.

905.14(2) (2) The lawyer-client privilege applies in a proceeding under ch. 949.

905.14 History History: 1979 c. 189.



905.15 Privilege in use of federal tax return information.

905.15  Privilege in use of federal tax return information.

905.15(1)(1) An employee of the department of health services, the department of children and families or a county department under s. 46.215, 46.22 or 46.23 or a member of a governing body of a federally recognized American Indian tribe who is authorized by federal law to have access to or awareness of the federal tax return information of another in the performance of duties under s. 49.19 or 49.45 or 7 USC 2011 to 2049 may claim privilege to refuse to disclose the information and the source or method by which he or she received or otherwise became aware of the information.

905.15(2) (2) An employee or member specified in sub. (1) may not waive the right to privilege under sub. (1) or disclose federal tax return information or the source of that information except as provided by federal law.

905.15 History History: 1989 a. 31; 1995 a. 27 ss. 7225, 9126 (19), 9130 (4); 1997 a. 3; 2007 a. 20 s. 3779, 9121 (6) (a).



905.16 Communications to veteran mentors.

905.16  Communications to veteran mentors.

905.16(1) (1)  Definitions. As used in this section:

905.16(1)(a) (a) A communication is "confidential" if not intended to be disclosed to 3rd parties other than to those persons present to further the interests of the veteran or member or to persons reasonably necessary for the transmission of the communication.

905.16(1)(b) (b) A "veteran mentor" is an individual who meets all of the following criteria:

905.16(1)(b)1. 1. Served on active duty in the U.S. armed forces or in forces incorporated in the U.S. armed forces, served in a reserve unit of the U.S. armed forces, or served in the national guard.

905.16(1)(b)2. 2. Has successfully completed a judicially approved veterans mentoring training program.

905.16(1)(b)3. 3. Has completed a background information form approved by a circuit court judge from a county that is participating in a veterans mentoring program.

905.16(1)(b)4. 4. Is on the list of persons authorized by a circuit court judge to provide assistance and advice in a veterans mentoring program.

905.16(1)(c) (c) "Veteran or member" means an individual who is serving or has served on active duty in the U.S. armed forces or in forces incorporated in the U.S. armed forces, in a reserve unit of the U.S. armed forces, or in the national guard.

905.16(1)(d) (d) "Veterans mentoring program" is a program approved by a circuit court judge to provide assistance and advice to a veteran or member.

905.16(2) (2) General rule of privilege. A veteran or member has a privilege to refuse to disclose and to prevent another from disclosing a confidential communication made by the veteran or member to a veteran mentor while the veteran mentor is acting within the scope of his or her duties under the veterans mentoring program.

905.16(3) (3) Who may claim the privilege. The privilege may be claimed by the veteran or member, by the veteran's or member's guardian or conservator, or by the veteran's or member's personal representative if the veteran or member is deceased. The veteran mentor may claim the privilege on behalf of the veteran or member. The veteran mentor's authority to claim the privilege on behalf of the person is presumed in the absence of evidence to the contrary.

905.16(4) (4) Exception. There is no privilege under this section as to the following:

905.16(4)(a) (a) A communication that indicates that the veteran or member plans or threatens to commit a crime or to seriously harm himself or herself.

905.16(4)(b) (b) A communication that the veteran or member has agreed in writing to allow to be disclosed as a condition of his or her participation in the veterans mentoring program.

905.16 History History: 2009 a. 210.






906. Evidence — witnesses.

906.01 General rule of competency.

906.01  General rule of competency. Every person is competent to be a witness except as provided by ss. 885.16 and 885.17 or as otherwise provided in these rules.

906.01 History History: Sup. Ct. Order, 59 Wis. 2d R1, R157 (1973).

906.01 Annotation The "best evidence rule" requires production of a writing to prove its contents. There is no comparable "better evidence rule" that requires the production of an item rather than testimony about the item. York v. State, 45 Wis. 2d 550, 173 N.W.2d 693 (1970).

906.01 Annotation The trial court may not declare a witness incompetent to testify, except as provided in this section. A witness's credibility is determined by the fact finder. State v. Hanson, 149 Wis. 2d 474, 439 N.W.2d 133 (Ct. App. 1989).



906.02 Lack of personal knowledge.

906.02  Lack of personal knowledge. A witness may not testify to a matter unless evidence is introduced sufficient to support a finding that the witness has personal knowledge of the matter. Evidence to prove personal knowledge may, but need not, consist of the testimony of the witness. This rule is subject to the provisions of s. 907.03 relating to opinion testimony by expert witnesses.

906.02 History History: Sup. Ct. Order, 59 Wis. 2d R1, R160 (1973); 1991 a. 32.

906.02 Annotation The chain of custody to items taken from the defendant's motel room was properly established although a police department laboratory chemist who examined the same was not present to testify when uncontroverted proof showed that the condition of the exhibits had not been altered by the chemist's examination, there was no unexplained or missing link as to who had had custody, and the items were in substantially the same condition at the time of the chemist's examination as when taken from defendant's room. State v. McCarty, 47 Wis. 2d 781, 177 N.W.2d 819 (1970).

906.02 Annotation A challenge to the admissibility of boots on the ground that the victim did not properly identify them was devoid of merit, as it was stipulated that the child said they "could be" the ones she saw. Her lack of certitude did not preclude admissibility, but went to the weight the jury should give to her testimony. Howland v. State, 51 Wis. 2d 162, 186 N.W.2d 319 (1971).



906.03 Oath or affirmation.

906.03  Oath or affirmation.

906.03(1)(1) Before testifying, every witness shall be required to declare that the witness will testify truthfully, by oath or affirmation administered in a form calculated to awaken the witness's conscience and impress the witness's mind with the witness's duty to do so.

906.03(2) (2) The oath may be administered substantially in the following form: Do you solemnly swear that the testimony you shall give in this matter shall be the truth, the whole truth and nothing but the truth, so help you God.

906.03(3) (3) Every person who shall declare that the person has conscientious scruples against taking the oath, or swearing in the usual form, shall make a solemn declaration or affirmation, which may be in the following form: Do you solemnly, sincerely and truly declare and affirm that the testimony you shall give in this matter shall be the truth, the whole truth and nothing but the truth; and this you do under the pains and penalties of perjury.

906.03(4) (4) The assent to the oath or affirmation by the person making it may be manifested by the uplifted hand.

906.03 History History: Sup. Ct. Order, 59 Wis. 2d R1, R161 (1973); 1991 a. 32.

906.03 Annotation A witness who is a young child need not be formally sworn to meet the oath or affirmation requirement. State v. Hanson, 149 Wis. 2d 474, 439 N.W.2d 133 (1989).



906.04 Interpreters.

906.04  Interpreters. An interpreter is subject to the provisions of chs. 901 to 911 relating to qualification as an expert and the administration of an oath or affirmation that the interpreter will make a true translation.

906.04 History History: Sup. Ct. Order, 59 Wis. 2d R1, R162 (1973); 1981 c. 390; 1991 a. 32.



906.05 Competency of judge as witness.

906.05  Competency of judge as witness. The judge presiding at the trial may not testify in that trial as a witness. No objection need be made in order to preserve the point.

906.05 History History: Sup. Ct. Order, 59 Wis. 2d R1, R163 (1973).

906.05 Annotation A judge who carefully considered the transcribed record and her recollection of a previous proceeding involving the defendant did not impermissibly testify. State v. Meeks, 2002 WI App 65, 251 Wis. 2d 361, 643 N.W.2d 526, 01-0263. Reversed on other grounds. 2003 WI 104, 263 Wis. 2d 794, 666 N.W.2d 859, 01-0263.



906.06 Competency of juror as witness.

906.06  Competency of juror as witness.

906.06(1) (1)  At the trial. A member of the jury may not testify as a witness before that jury in the trial of the case in which the member is sitting as a juror. If the juror is called so to testify, the opposing party shall be afforded an opportunity to object out of the presence of the jury.

906.06(2) (2) Inquiry into validity of verdict or indictment. Upon an inquiry into the validity of a verdict or indictment, a juror may not testify as to any matter or statement occurring during the course of the jury's deliberations or to the effect of anything upon the juror's or any other juror's mind or emotions as influencing the juror to assent to or dissent from the verdict or indictment or concerning the juror's mental processes in connection therewith, except that a juror may testify on the question whether extraneous prejudicial information was improperly brought to the jury's attention or whether any outside influence was improperly brought to bear upon any juror. Nor may the juror's affidavit or evidence of any statement by the juror concerning a matter about which the juror would be precluded from testifying be received.

906.06 History History: Sup. Ct. Order, 59 Wis. 2d R1, R165 (1973); 1991 a. 32.

906.06 Annotation Verdict impeachment requires evidence that is: 1) competent; 2) shows substantive grounds sufficient to overturn the verdict; and 3) shows resulting prejudice. Impeachment of a verdict through juror affidavits or testimony is discussed. After Hour Welding v. Lanceil Management Co. 108 Wis. 2d 734, 324 N.W.2d 686 (1982).

906.06 Annotation There was probable prejudice when the question of a depraved mind was central and a juror went to the jury room with a dictionary definition of "depraved" written on a card. State v. Ott, 111 Wis. 2d 691, 331 N.W.2d 629 (Ct. App. 1983).

906.06 Annotation A conviction was reversed when extraneous information improperly brought to the jury's attention raised a reasonable possibility that the information had a prejudicial effect on the hypothetical average jury. State v. Poh, 116 Wis. 2d 510, 343 N.W.2d 108 (1984).

906.06 Annotation Evidence of a juror's racially-prejudiced remark during jury deliberations was not competent under sub. (2). State v. Shillcutt, 119 Wis. 2d 788, 350 N.W.2d 686 (1984).

906.06 Annotation In any jury trial, material prejudice on the part of any juror impairs the right to a jury trial. That prejudicial material was brought to only one juror's attention and was not communicated to any other jurors is irrelevant to determining whether that information was "improperly brought to the jury's attention" under sub. (2). Castenada v. Pederson, 185 Wis. 2d 200, 518 N.W.2d 246 (1994), State v. Messelt, 185 Wis. 2d 255, 518 N.W.2d 232 (1994).

906.06 Annotation Extraneous information is information, other than the general wisdom that a juror is expected to possess, that a juror obtains from a non-evidentiary source. A juror who consciously brings non-evidentiary objects to show the other jurors improperly brings extraneous information before the jury. State v. Eison, 188 Wis. 2d 298, 525 N.W.2d 91 (Ct. App. 1994).

906.06 Annotation Sub. (2) does not limit the testimony of a juror regarding clerical errors in a verdict. A written verdict not reflecting the jury's oral decision may be impeached by showing in a timely manner and beyond a reasonable doubt that all jurors are in agreement that an error was made. State v. Williquette, 190 Wis. 2d 678, 526 N.W.2d 144 (Ct. App. 1995).

906.06 Annotation An analytical framework to be used to determine whether a new trial on the grounds of prejudice due to extraneous juror information is outlined. State v. Eison, 194 Wis. 2d 160, 533 N.W.2d 738 (1995).

906.06 Annotation Jurors may rely on their common sense and life experience during deliberations, including expertise that a juror may have on a particular subject. That a juror was a pharmacist did not make his knowledge about the particular effect of a drug extraneous information subject to inquiry under sub. (2). State v. Heitkemper, 196 Wis. 2d 218, 538 N.W.2d 561 (Ct. App. 1995), 94-2659.

906.06 Annotation The extraneous information exception under sub. (2) is not limited to factual information but also includes legal information obtained outside the proceeding. State v. Wulff, 200 Wis. 2d 318, 546 N.W.2d 522 (Ct. App. 1996), 95-1732.

906.06 Annotation Generally, the sole area jurors are competent to testify to is whether extraneous information was considered. Except when juror bias goes to a fundamental issue such as religion, evidence of juror perceptions is not competent, no matter how mistaken, and cannot form the basis for granting a new trial. Anderson v. Burnett County, 207 Wis. 2d 587, 558 N.W.2d 636 (Ct. App. 1996), 96-0954.

906.06 Annotation The trial court, and not the defendant or the defendant's attorney, is permitted to question a juror directly at a hearing regarding juror bias. The trial court's discretion in submitting questions suggested by the defendant is limited, but the failure to submit questions is subject to harmless error evaluation. State v. Delgado, 215 Wis. 2d 16, 572 N.W.2d 479 (Ct. App. 1997), 96-2194.

906.06 Annotation It was reasonable to refuse to allow a former member of the jury from testifying as a witness in the same case. Broadhead v. State Farm Mutual Insurance Co. 217 Wis. 2d 231, 579 N.W.2d 761 (Ct. App. 1998), 97-0904.

906.06 Annotation For a juror to be competent to testify regarding extraneous information brought to the jury within the sub. (2) exception, the information must be potentially prejudicial, which it may be if it conceivably relates to a central issue of the trial. After determining whether testimony is competent under sub. (2), the court must find clear, satisfactory, and convincing evidence that the juror heard or made the comments alleged, and if it does, must then decide whether prejudicial error requiring reversal exists. State v. Broomfield, 223 Wis. 2d 465, 589 N.W.2d 225 (1999), 97-0520.

906.06 Annotation There is no bright line rule regarding the time lag between the return of a verdict and when evidence of a clerical error in a verdict must be obtained or be rendered insufficiently trustworthy. Grice Engineering, Inc. v. Szyjewski, 2002 WI App 104, 254 Wis. 2d 743, 648 N.W.2d 487, 01-0073.

906.06 Annotation Proof beyond a reasonable doubt to impeach a civil jury trial may be supplied by showing that five-sixths of the jurors agree that the reported verdict is in error and agree on the corrected verdict, provided each of these jurors was a part of the original group in favor of the verdict. This approach meets the "all of the jurors" requirement in Williquette. Grice Engineering, Inc. v. Szyjewski, 2002 WI App 104, 254 Wis. 2d 743, 648 N.W.2d 487, 01-0073.

906.06 Annotation When a motion for a new trial is based on prejudicial extraneous information, the circuit court may grant an evidentiary hearing upon an affidavit that shows juror statements that are competent testimony and, if believed, are clear and convincing evidence of extraneous information that is potentially prejudicial. The hearing may be used to evaluate the credibility of the initial statements and to obtain additional competent testimony bearing on prejudice, such as the specific nature of the extraneous evidence and the circumstances under which it came to the jury's attention. Juror testimony on the effect of extraneous information is not competent. Manke v. Physicians Insurance Company, 2006 WI App 50, 289 Wis. 2d 750, 712 N.W.2d 40, 05-1103.

906.06 Annotation A specific dictionary definition of a word, even a common word, is not the type of general knowledge or accumulated life experiences that jurors are expected to possess. The dictionary definition of a word brought to the jury room and read aloud by a juror, was extraneous information. There is no presumption that a hypothetical average juror would follow a jury instruction rather than a dictionary definition brought in by a juror. Instead, a court should base its prejudice analysis on a comparison of the jury instruction with the dictionary definition and on other relevant circumstances. Manke v. Physicians Insurance Company, 2006 WI App 50, 289 Wis. 2d 750, 712 N.W.2d 40, 05-1103.



906.07 Who may impeach.

906.07  Who may impeach. The credibility of a witness may be attacked by any party, including the party calling the witness.

906.07 History History: Sup. Ct. Order, 59 Wis. 2d R1, R169 (1973); 1991 a. 32.



906.08 Evidence of character and conduct of witness.

906.08  Evidence of character and conduct of witness.

906.08(1)(1)  Opinion and reputation evidence of character. Except as provided in s. 972.11 (2), the credibility of a witness may be attacked or supported by evidence in the form of reputation or opinion, but subject to the following limitations:

906.08(1)(a) (a) The evidence may refer only to character for truthfulness or untruthfulness.

906.08(1)(b) (b) Except with respect to an accused who testifies in his or her own behalf, evidence of truthful character is admissible only after the character of the witness for truthfulness has been attacked by opinion or reputation evidence or otherwise.

906.08(2) (2) Specific instances of conduct. Specific instances of the conduct of a witness, for the purpose of attacking or supporting the witness's credibility, other than a conviction of a crime or an adjudication of delinquency as provided in s. 906.09, may not be proved by extrinsic evidence. They may, however, subject to s. 972.11 (2), if probative of truthfulness or untruthfulness and not remote in time, be inquired into on cross-examination of the witness or on cross-examination of a witness who testifies to his or her character for truthfulness or untruthfulness.

906.08(3) (3) Testimony by accused or other witnesses. The giving of testimony, whether by an accused or by any other witness, does not operate as a waiver of the privilege against self-incrimination when examined with respect to matters which relate only to credibility.

906.08 History History: Sup. Ct. Order, 59 Wis. 2d R1, R171 (1973); 1975 c. 184, 421; 1991 a. 32; 1995 a. 77, 225.

906.08 Annotation The trial court committed plain error by admitting extrinsic impeaching testimony on a collateral issue. McClelland v. State, 84 Wis. 2d 145, 267 N.W.2d 843 (1978).

906.08 Annotation When credibility of a witness was a critical issue, exclusion of evidence offered under sub. (1) was grounds for discretionary reversal. State v. Cuyler, 110 Wis. 2d 133, 327 N.W.2d 662 (1983).

906.08 Annotation Impeachment of an accused by extrinsic evidence on a collateral matter was harmless error. State v. Sonnenberg, 117 Wis. 2d 159, 344 N.W.2d 95 (1984).

906.08 Annotation Absent an attack on credibility, a complainant's testimony that she had not initiated a civil action for damages was inadmissible when used to bolster credibility. State v. Johnson, 149 Wis. 2d 418, 439 N.W.2d 122 (1989), confirmed, 153 Wis. 2d 121, 449 N.W.2d 845 (1990).

906.08 Annotation Allegations of professional misconduct against the prosecution's psychiatric expert initially referred to the prosecutor's office but immediately transferred to a special prosecutor for investigation and possible criminal proceedings were properly excluded as a subject of cross-examination of the expert due to a lack of logical connection between the expert and the prosecutor necessary to suggest bias. State v. Lindh, 161 Wis. 2d 324, 468 N.W.2d 168 (1991).

906.08 Annotation Whether a witness's credibility has been sufficiently attacked to constitute an attack on the witness's character for truthfulness permitting rehabilitating character testimony is a discretionary decision. State v. Anderson, 163 Wis. 2d 342, 471 N.W.2d 279 (Ct. App. 1991).

906.08 Annotation Evidence that an expert in a medical malpractice action was named as a defendant in a separate malpractice action was inadmissible for impeachment purposes under this section because it did not cast light on the expert's character for truthfulness. Nowatske v. Osterloh, 201 Wis. 2d 497, 549 N.W.2d 256 (Ct. App. 1996), 93-1555.

906.08 Annotation Character evidence may be allowed under sub. (1) (b) based on attacks on the witness's character made in opening statements. Allegations of a single instance of falsehood cannot imply a character for untruthfulness. The attack on the witness must be an assertion that the witness is a liar generally. State v. Eugenio, 219 Wis. 2d 391, 579 N.W.2d 642 (1998), 96-1394.

906.08 Annotation It was appropriate for an expert to testify to the nature of witnesses' cognitive disabilities and how those mental impairments affected the witnesses' ability to testify or recall particular facts, but the expert's testimony that the witnesses were incapable of lying violated the rule that a witness is not permitted to express an opinion on whether another physically and mentally competent witness is telling the truth. State v. Tutlewski, 231 Wis. 2d 379, 605 N.W.2d 561 (1999), 98-2551.

906.08 Annotation Evidence that a witness belongs to an organization, such as a street gang, is admissible to impeach the witness's testimony by showing bias. State v. Long, 2002 WI App 114, 255 Wis. 2d 729, 647 N.W.2d 884, 01-1147.

906.08 Annotation Asking a defendant whether his or her accusers, a citizen witness, or an investigating police officer are telling the truth has no tendency to usurp the jury's function in assessing credibility; indeed, if anything, it would help the jury evaluate each witness's demeanor. State v. Bolden, 2003 WI App 155, 265 Wis. 2d 853, 667 N.W.2d 364, 02-2974.

906.08 Annotation The opinion of an expert witness about whether another competent witness is telling the truth serves no useful purpose, and may be detrimental to the process because the jury does not need any expert assistance in assessing credibility. When a prosecutor's cross-examination of a defendant's eyewitness account was to impeach the defendant's credibility by asking whether another eyewitness account was untruthful and not to bolster the credibility of the other witness, because both and the other witness were testifying to their personal observations about the same events, the cross-examination of the defendant was permissible. State v. Johnson, 2004 WI 94, 273 Wis. 2d 626; 681 N.W.2d 901, 02-2793.



906.09 Impeachment by evidence of conviction of crime or adjudication of delinquency.

906.09  Impeachment by evidence of conviction of crime or adjudication of delinquency.

906.09(1) (1)  General rule. For the purpose of attacking the credibility of a witness, evidence that the witness has been convicted of a crime or adjudicated delinquent is admissible. The party cross-examining the witness is not concluded by the witness's answer.

906.09(2) (2) Exclusion. Evidence of a conviction of a crime or an adjudication of delinquency may be excluded if its probative value is substantially outweighed by the danger of unfair prejudice.

906.09(3) (3) Admissibility of conviction or adjudication. No question inquiring with respect to a conviction of a crime or an adjudication of delinquency, nor introduction of evidence with respect thereto, shall be permitted until the judge determines pursuant to s. 901.04 whether the evidence should be excluded.

906.09(5) (5) Pendency of appeal. The pendency of an appeal therefrom does not render evidence of a conviction or a delinquency adjudication inadmissible. Evidence of the pendency of an appeal is admissible.

906.09 History History: Sup. Ct. Order, 59 Wis. 2d R1, R176 (1973); 1991 a. 32; 1995 a. 77.

906.09 Annotation This section applies to both civil and criminal actions. When a plaintiff was asked by his own attorney whether he had ever been convicted of a crime, he could be asked on cross-examination as to the number of times. Underwood v. Strasser, 48 Wis. 2d 568, 180 N.W.2d 631 (1970).

906.09 Annotation It was not error to give an instruction as to prior convictions effect on credibility when the prior case was a misdemeanor. McKissick v. State, 49 Wis. 2d 537, 182 N.W.2d 282 (1971).

906.09 Annotation When a defendant's answers on direct examination with respect to the number of his prior convictions were inaccurate or incomplete, the correct and complete facts could be brought out on cross-examination, during which it was permissible to mention the crime by name in order to insure that the witness understood the particular conviction being referred to. Nicholas v. State, 49 Wis. 2d 683, 183 N.W.2d 11 (1971).

906.09 Annotation Proffered evidence that a witness had been convicted of drinking offenses 18 times in the last 19 years could be rejected as immaterial if the evidence did not affect his credibility. Barren v. State, 55 Wis. 2d 460, 198 N.W.2d 345 (1972).

906.09 Annotation When the defendant in a rape case denied the incident in an earlier rape case tried in juvenile court, impeachment evidence of a police officer that the defendant had admitted the incident at the time was not barred by sub. (4). Sanford v. State, 76 Wis. 2d 72, 250 N.W.2d 348 (1977).

906.09 Annotation When a witness truthfully acknowledges a prior conviction, inquiry into the nature of the conviction may not be made. Voith v. Buser, 83 Wis. 2d 540, 266 N.W.2d 304 (1978).

906.09 Annotation A defendant's 2 prior convictions for burglary were admissible to prove intent to use gloves, a long pocket knife, a crowbar, and a pillow case as burglarious tools. Vanlue v. State, 96 Wis. 2d 81, 291 N.W.2d 467 (1980).

906.09 Annotation Cross-examination on prior convictions without the trial court's threshold determination under sub. (3) was prejudicial. Gyrion v. Bauer, 132 Wis. 2d 434, 393 N.W.2d 107 (Ct. App. 1986).

906.09 Annotation An accepted guilty plea constitutes a "conviction" for purposes of impeachment under sub. (1). State v. Trudeau, 157 Wis. 2d 51, 458 N.W.2d 383 (Ct. App. 1990).

906.09 Annotation An expunged conviction is not admissible to attack witness credibility. State v. Anderson, 160 Wis. 2d 435, 466 N.W.2d 681 (Ct. App. 1991).

906.09 Annotation Whether to admit evidence of prior convictions for impeachment purposes requires consideration of: 1) the lapse of time since the conviction; 2) the rehabilitation of the person convicted; 3) the gravity of the crime; and 4) the involvement of dishonesty in the crime. If allowed, the existence and number of convictions may be admitted, but the nature of the convictions may not be discussed. State v. Smith, 203 Wis. 2d 288, 553 N.W.2d 824 (Ct. App. 1996), 94-3350.

906.09 Annotation Evidence that exposed a witness's prior life sentences and that he could suffer no penal consequences from confessing to the crime in question was properly admitted. State v. Scott, 2000 WI App 51, 234 Wis. 2d 129, 608 N.W.2d 753, 98-3105.

906.09 Annotation Even if the circuit court did not expressly state on the record that it considered the possible danger of unfair prejudice, the fact that the court gave a limiting instruction can reveal that the trial court considered the possibly prejudicial nature of evidence and was seeking to ensure that it was properly utilized by the jury in reaching its verdict. State v. Gary M. B. 2004 WI 33, 270 Wis. 2d 62, 676 N.W.2d 475, 01-3393.



906.10 Religious beliefs or opinions.

906.10  Religious beliefs or opinions. Evidence of the beliefs or opinions of a witness on matters of religion is not admissible for the purpose of showing that by reason of their nature the witness's credibility is impaired or enhanced.

906.10 History History: Sup. Ct. Order, 59 Wis. 2d R1, R184 (1973); 1991 a. 32.



906.11 Mode and order of interrogation and presentation.

906.11  Mode and order of interrogation and presentation.

906.11(1)(1)  Control by judge. The judge shall exercise reasonable control over the mode and order of interrogating witnesses and presenting evidence so as to do all of the following:

906.11(1)(a) (a) Make the interrogation and presentation effective for the ascertainment of the truth.

906.11(1)(b) (b) Avoid needless consumption of time.

906.11(1)(c) (c) Protect witnesses from harassment or undue embarrassment.

906.11(2) (2) Scope of cross-examination. A witness may be cross-examined on any matter relevant to any issue in the case, including credibility. In the interests of justice, the judge may limit cross-examination with respect to matters not testified to on direct examination.

906.11(3) (3) Leading questions. Leading questions should not be used on the direct examination of a witness except as may be necessary to develop the witness's testimony. Ordinarily leading questions should be permitted on cross-examination. In civil cases, a party is entitled to call an adverse party or witness identified with the adverse party and interrogate by leading questions.

906.11 History History: Sup. Ct. Order, 59 Wis. 2d R1, R185 (1973); 1991 a. 32; 1999 a. 85.

906.11 Annotation A question is not leading if it merely suggests a subject rather than a specific answer that may not be true. Hicks v. State, 47 Wis. 2d 38, 176 N.W.2d 386 (1970).

906.11 Annotation It is error for a trial court to restrict cross-examination of an accomplice who was granted immunity, but the conviction will not be reversed if the error was harmless. State v. Schenk, 53 Wis. 2d 327, 193 N.W.2d 26 (1972).

906.11 Annotation A defendant who testifies in his own behalf may be recalled for further cross-examination to lay a foundation for impeachment. Evidence that on a prior occasion the defendant did not wear glasses and that he had a gun similar to that described by the complainant was admissible when it contradicted the defendant's earlier testimony. Parham v. State, 53 Wis. 2d 458, 192 N.W.2d 838 (1972).

906.11 Annotation A trial judge should not have stricken the entire testimony of a defense witness for refusal to answer questions bearing on his credibility that had little to do with the guilt or innocence of the defendant. State v. Monsoor, 56 Wis. 2d 689, 203 N.W.2d 20 (1973).

906.11 Annotation A trial judge's admonitions to an expert witness did not give the appearance of judicial partisanship requiring a new trial. Peeples v. Sargent, 77 Wis. 2d 612, 253 N.W.2d 459 (1977).

906.11 Annotation The extent of, manner, and right of multiple cross-examinations by different counsel representing the same party can be controlled by the trial court. Hochgurtel v. San Felippo, 78 Wis. 2d 70, 253 N.W.2d 526 (1977).

906.11 Annotation A defendant has no right to be actively represented in court both personally and by counsel. Moore v. State, 83 Wis. 2d 285, 265 N.W.2d 540 (1978).

906.11 Annotation Leading questions were properly used to refresh a witness's memory. Jordan v. State, 93 Wis. 2d 449, 287 N.W.2d 509 (1980).

906.11 Annotation By testifying to his actions on the day a murder was committed, the defendant waived the self-incrimination privilege on cross-examination as to previous actions reasonably related to the direct examination. Neely v. State, 97 Wis. 2d 38, 292 N.W.2d 859 (1980).

906.11 Annotation The use of leading questions in direct examination of a child is discussed. State v. Barnes, 203 Wis. 2d 132, 552 N.W.2d 857 (Ct. App. 1996), 95-1831.

906.11 Annotation A chart prepared by the prosecutor during a trial, in the jury's presence, to categorize testimony was not a summary under s. 910.06 but was a "pedagogical device" admissible within the court's discretion under this section. State v. Olson, 217 Wis. 2d 730, 579 N.W.2d 802 (Ct. App. 1998), 96-2142.

906.11 Annotation The rule of completeness for oral statements is encompassed within this section. A party's use of an out-of-court statement to show an inconsistency does not automatically give the opposing party the right to introduce the whole statement. Under the rule of completeness, the court has discretion to admit only those statements necessary to provide context and prevent distortion. State v. Eugenio, 219 Wis. 2d 391, 579 N.W.2d 642 (1998), 96-1394.

906.11 Annotation There was no misuse of discretion in allowing a 3-year old child witness to sit on her grandmother's lap while testifying regarding an alleged sexual assault. The trial court has the power to alter courtroom procedures in order to protect the emotional well-being of a child witness and is not required to determine that a child is unable to testify unless accommodations are provided. State v. Shanks, 2002 WI App 93, 253 Wis. 2d 600, 644 N.W.2d 275, 01-1372.

906.11 Annotation While sub. (1) provides the circuit court with broad discretion to control the presentation of evidence at trial, that discretion is not unfettered and must give way when the exercise of discretion runs afoul of other statutory provisions that are not discretionary. State v. Smith, 2002 WI App 118, 254 Wis. 2d 654, 648 N.W.2d 15, 01-1662.

906.11 Annotation Whether the trial court erroneously exercised its discretion under sub. (1) (a) to exercise reasonable control over the mode and order of interrogating witnesses and presenting evidence so as to make the interrogation and presentation effective for the ascertainment of the truth must be determined based upon the particular facts and circumstances of each individual case. The discovery provisions of s. 971.23 do not trump the trial court's ability to exercise its discretion to grant a continuance order. State v. Wright, 2003 WI App 252, 268 Wis. 2d 694, 673 N.W.2d 386, 03-0238.

906.11 Annotation Under the circumstances of the case, when a defendant seeks to introduce evidence of prior specific instances of violence within the defendant's knowledge at the time of the incident in support of a self-defense claim, the circuit court has the authority under this section, in conjunction with s. 901.04 (3) (d), to order the defendant to disclose prior to trial any specific acts that the defendant knew about at the time of the incident and that the defendant intends to offer as evidence so that admissibility determinations can be made prior to trial. State v. McClaren, 2009 WI 69, 318 Wis. 2d 261, 767 N.W.2d 550, 07-2382.

906.11 Annotation There is no blanket rule barring or limiting the admission of the type of evidence that linked the cartridge case and bullet to the gun in this case. The admission and scope of such evidence is left to the reasonable discretion of the trial courts to exercise under ss. 904.03 and 906.11, and to cross-examination by adversary counsel. State v. Jones, 2010 WI App 133, 09-2835.



906.12 Writing used to refresh memory.

906.12  Writing used to refresh memory. If a witness uses a writing to refresh the witness's memory for the purpose of testifying, either before or while testifying, an adverse party is entitled to have it produced at the hearing, to inspect it, to cross-examine the witness thereon, and to introduce in evidence those portions which relate to the testimony of the witness. If it is claimed that the writing contains matters not related to the subject matter of the testimony, the judge shall examine the writing in camera, excise any portions not so related, and order delivery of the remainder to the party entitled thereto. Any portion withheld over objections shall be preserved and made available to the appellate court in the event of an appeal. If a writing is not produced or delivered pursuant to order under this rule, the judge shall make any order justice requires, except that in criminal cases when the prosecution elects not to comply, the order shall be one striking the testimony or, if the judge in the judge's discretion determines that the interests of justice so require, declaring a mistrial.

906.12 History History: Sup. Ct. Order, 59 Wis. 2d R1, R193 (1973); 1991 a. 32.



906.13 Prior statements of witnesses.

906.13  Prior statements of witnesses.

906.13(1) (1)  Examining witness concerning prior statement. In examining a witness concerning a prior statement made by the witness, whether written or not, the statement need not be shown or its contents disclosed to the witness at that time, but on request the same shall be shown or disclosed to opposing counsel upon the completion of that part of the examination.

906.13(2) (2) Extrinsic evidence of prior inconsistent statement of a witness.

906.13(2)(a)(a) Extrinsic evidence of a prior inconsistent statement by a witness is not admissible unless any of the following is applicable:

906.13(2)(a)1. 1. The witness was so examined while testifying as to give the witness an opportunity to explain or to deny the statement.

906.13(2)(a)2. 2. The witness has not been excused from giving further testimony in the action.

906.13(2)(a)3. 3. The interests of justice otherwise require.

906.13(2)(b) (b) Paragraph (a) does not apply to admissions of a party-opponent as defined in s. 908.01 (4) (b).

906.13 History History: Sup. Ct. Order, 59 Wis. 2d R1, R197 (1973); 1991 a. 32; 1999 a. 85.

906.13 Annotation A witness for the defense could be impeached by prior inconsistent statements to the district attorney even though made in the course of plea bargaining as to a related offense. Taylor v. State, 52 Wis. 2d 453, 190 N.W.2d 208 (1971).

906.13 Annotation A statement by a defendant, not admissible as part of the prosecution's case because it was taken without the presence of the defendant's counsel, may be used on cross-examination for impeachment if the statement is trustworthy. Wold v. State, 57 Wis. 2d 344, 204 N.W.2d 482 (1973).

906.13 Annotation A bright line test for determining whether a defendant's prior inconsistent statement is admissible for impeachment is whether it was compelled. State v. Pickett, 150 Wis. 2d 720, 442 N.W.2d 509 (Ct. App. 1989).

906.13 Annotation This section is applicable in criminal cases. A defense investigator's reports of witness interviews are statements under sub. (1) but only must be disclosed if defense counsel has examined the witness concerning the statements made to the investigator. State v. Hereford, 195 Wis. 2d 1054, 537 N.W.2d 62 (Ct. App. 1995), 94-1596.

906.13 Annotation A prior inconsistent statement is admissible under sub. (2) without first confronting the witness with that statement. Under sub. (2) (a) 2. and 3. extrinsic evidence of prior inconsistent statements is admissible if the witness has not been excused from giving further testimony in the case or if the interest of justice otherwise requires its admission. State v. Smith, 2002 WI App 118, 254 Wis. 2d 654, 648 N.W.2d 15, 01-1662.



906.14 Calling and interrogation of witnesses by judge.

906.14  Calling and interrogation of witnesses by judge.

906.14(1)(1)  Calling by judge. The judge may, on the judge's own motion or at the suggestion of a party, call witnesses, and all parties are entitled to cross-examine witnesses thus called.

906.14(2) (2) Interrogation by judge. The judge may interrogate witnesses, whether called by the judge or by a party.

906.14(3) (3) Objections. Objections to the calling of witnesses by the judge or to interrogation by the judge may be made at the time or at the next available opportunity when the jury is not present.

906.14 History History: Sup. Ct. Order, 59 Wis. 2d R1, R200 (1973); 1991 a. 32.

906.14 Annotation A trial judge's elicitation of trial testimony is improper if the cumulative effect of the judge's questioning and direction of the course of the trial has a substantial prejudicial effect on the jury. Schultz v. State, 82 Wis. 2d 737, 264 N.W.2d 245 (1978).

906.14 Annotation The practice of judicial interrogation is a dangerous one, but does not require that no court should be allowed to call and question a witness prior to completion of the presentation of evidence. State v. Carprue, 2004 WI 111, 274 Wis. 2d 656, 683 N.W.2d 31, 02-2781.



906.15 Exclusion of witnesses.

906.15  Exclusion of witnesses.

906.15(1) (1) At the request of a party, the judge or a circuit court commissioner shall order witnesses excluded so that they cannot hear the testimony of other witnesses. The judge or circuit court commissioner may also make the order of his or her own motion.

906.15(2) (2) Subsection (1) does not authorize exclusion of any of the following:

906.15(2)(a) (a) A party who is a natural person.

906.15(2)(b) (b) An officer or employee of a party which is not a natural person designated as its representative by its attorney.

906.15(2)(c) (c) A person whose presence is shown by a party to be essential to the presentation of the party's cause.

906.15(2)(d) (d) A victim, as defined in s. 950.02 (4), in a criminal case or a victim, as defined in s. 938.02 (20m), in a delinquency proceeding under ch. 938, unless the judge or circuit court commissioner finds that exclusion of the victim is necessary to provide a fair trial for the defendant or a fair fact-finding hearing for the juvenile. The presence of a victim during the testimony of other witnesses may not by itself be a basis for a finding that exclusion of the victim is necessary to provide a fair trial for the defendant or a fair fact-finding hearing for the juvenile.

906.15(3) (3) The judge or circuit court commissioner may direct that all excluded and non-excluded witnesses be kept separate until called and may prevent them from communicating with one another until they have been examined or the hearing is ended.

906.15 History History: Sup. Ct. Order, 59 Wis. 2d R1, R202 (1973); 1991 a. 32; 1997 a. 181; 2001 a. 61.

906.15 Annotation Under sub. (3) a circuit court has the authority to prevent an attorney from sharing with a nonparty witness who has yet to testify the testimony of prior witnesses during a recess, including barring a witness from reading a transcript of that testimony. State v. Copeland, 2011 WI App 28, 332 Wis. 2d 283, 798 N.W.2d 250, 08-2713.






907. Evidence — opinions and expert testimony.

907.01 Opinion testimony by lay witnesses.

907.01  Opinion testimony by lay witnesses. If the witness is not testifying as an expert, the witness's testimony in the form of opinions or inferences is limited to those opinions or inferences which are all of the following:

907.01(1) (1) Rationally based on the perception of the witness.

907.01(2) (2) Helpful to a clear understanding of the witness's testimony or the determination of a fact in issue.

907.01(3) (3) Not based on scientific, technical, or other specialized knowledge within the scope of a witness under s. 907.02 (1).

907.01 History History: Sup. Ct. Order, 59 Wis. 2d R1, R205 (1973); 1991 a. 32; 2011 a. 2.

907.01 Annotation When a victim admitted injecting heroin about 72 hours before testifying, the trial court properly denied the defendant's request that the witness display his arm in the presence of the jury in an attempt to prove that the injection was more recent. Edwards v. State, 49 Wis. 2d 105, 181 N.W.2d 383 (1970).

907.01 Annotation An attorney, not qualified as an expert, could testify regarding negotiations in which he was an actor, including expressing opinions about the transaction, but could not testify as to what a reasonably competent attorney would or should do in similar circumstances. Hennig v. Ahearn, 230 Wis. 2d 149, 601 N.W.2d 14 (Ct. App. 1999), 98-2319.

907.01 Annotation Using Lay Opinion Evidence at Trial. Coaty. Wis. Law. May 2009.



907.02 Testimony by experts.

907.02  Testimony by experts.

907.02(1) (1) If scientific, technical, or other specialized knowledge will assist the trier of fact to understand the evidence or to determine a fact in issue, a witness qualified as an expert by knowledge, skill, experience, training, or education, may testify thereto in the form of an opinion or otherwise, if the testimony is based upon sufficient facts or data, the testimony is the product of reliable principles and methods, and the witness has applied the principles and methods reliably to the facts of the case.

907.02(2) (2) Notwithstanding sub. (1), the testimony of an expert witness may not be admitted if the expert witness is entitled to receive any compensation contingent on the outcome of any claim or case with respect to which the testimony is being offered.

907.02 History History: Sup. Ct. Order, 59 Wis. 2d R1, R206 (1973); 2011 a. 2.

907.02 Annotation A chemist testifying as to the alcohol content of blood may not testify as to the physiological effect that the alcohol would have on the defendant. State v. Bailey, 54 Wis. 2d 679, 196 N.W.2d 664 (1972).

907.02 Annotation The trial court abused its discretion in ordering the defendant to make its expert available for adverse examination because the agreement was for the exchange of expert reports only and did not include adverse examination of the expert retained by the defendant. Broaster Co. v. Waukesha Foundry Co. 65 Wis. 2d 468, 222 N.W.2d 920 (1974).

907.02 Annotation In a personal injury action, the court did not err in permitting a psychologist specializing in behavioral disorders to refute a physician's medical diagnosis when the specialist was a qualified expert. Qualification of an expert is a matter of experience, not licensure. Karl v. Employers Insurance of Wausau, 78 Wis. 2d 284, 254 N.W.2d 255 (1977).

907.02 Annotation The standard of nonmedical, administrative, ministerial, or routine care in a hospital need not be established by expert testimony. Any claim against a hospital based on negligent lack of supervision requires expert testimony. Payne v. Milwaukee Sanitarium Foundation, Inc. 81 Wis. 2d 264, 260 N.W.2d 386.

907.02 Annotation In the absence of some additional expert testimony to support the loss, a jury may not infer permanent loss of earning capacity from evidence of permanent injury. Koele v. Radue, 81 Wis. 2d 583, 260 N.W.2d 766 (1978).

907.02 Annotation Res ipsa loquitur instructions may be grounded on expert testimony in a medical malpractice case. Kelly v. Hartford Cas. Ins. Co. 86 Wis. 2d 129, 271 N.W.2d 676 (1978).

907.02 Annotation A hypothetical question may be based on facts not yet in evidence. Novitzke v. State, 92 Wis. 2d 302, 284 N.W.2d 904 (1979).

907.02 Annotation It was not error to allow psychiatric testimony regarding factors that could influence eye witness identification, but to not allow testimony regrading the application of those factors to the facts of the case. Hampton v. State, 92 Wis. 2d 450, 285 N.W.2d 868 (1979).

907.02 Annotation A psychiatric witness, whose qualifications as an expert were conceded, had no scientific knowledge on which to base an opinion as to the accused's lack of specific intent to kill. State v. Dalton, 98 Wis. 2d 725, 298 N.W.2d 398 (Ct. App. 1980).

907.02 Annotation Medical records as explained to the jury by a medical student were sufficient to support a conviction; the confrontation right was not denied. Hagenkord v. State, 100 Wis. 2d 452, 302 N.W.2d 421 (1981).

907.02 AnnotationPolygraph evidence is inadmissible in any criminal proceeding. State v. Dean, 103 Wis. 2d 228, 307 N.W.2d 628 (1981).

907.02 Annotation Guidelines for admission of testimony by hypnotized witnesses are stated. State v. Armstrong, 110 Wis. 2d 555, 329 N.W.2d 386 (1983).

907.02 Annotation Expert testimony regarding fingernail comparisons for identification purposes was admissible. State v. Shaw, 124 Wis. 2d 363, 369 N.W.2d 772 (Ct. App. 1985).

907.02 Annotation Bite mark evidence presented by experts in forensic odontology was admissible. State v. Stinson, 134 Wis. 2d 224, 397 N.W.2d 136 (Ct. App. 1986).

907.02 Annotation An expert may give opinion testimony regarding the consistency of the complainant's behavior with that of victims of the same type of crime only if the testimony will assist the fact-finder in understanding evidence or determining a fact, but the expert is prohibited from testifying about the complainant's truthfulness. State v. Jensen, 147 Wis. 2d 240, 432 N.W.2d 913 (1988).

907.02 Annotation Experience, as well as technical and academic training, is the proper basis for giving expert opinion. State v. Hollingsworth, 160 Wis. 2d 883, 467 N.W.2d 555 (Ct. App. 1991).

907.02 Annotation If the state seeks to introduce testimony of experts who have personally examined a sexual assault victim that the victim's behavior is consistent with other victims, a defendant may request an examination of the victim by its own expert. State v. Maday, 179 Wis. 2d 346, 507 N.W.2d 365 (Ct. App. 1993). See also State v. Schaller, 199 Wis. 2d 23, 544 N.W.2d 247 (Ct. App. 1995), 94-1216.

907.02 Annotation Expert opinion regarding victim recantation in domestic abuse cases is permissible. State v. Bednarz, 179 Wis. 2d 460, 507 N.W.2d 168 (Ct. App. 1993).

907.02 Annotation When the state inferred that a complainant sought psychological treatment as the result of a sexual assault by the defendant, but did not offer the psychological records or opinions of the therapist as evidence, it was not improper for the court to deny the defendant access to the records after determining that the records contained nothing material to the fairness of the trial. State v. Mainiero, 189 Wis. 2d 80, 525 N.W.2d 304 (Ct. App. 1994).

907.02 Annotation An expert may give an opinion about whether a person's behavior and characteristics are consistent with battered woman's syndrome, but may not give an opinion on whether the person had a reasonable belief of being in danger at the time of a particular incident. State v. Richardson, 189 Wis. 2d 418, 525 N.W.2d 378 (Ct. App. 1994).

907.02 Annotation Expert testimony is necessary to establish the point of impact of an automobile accident. Wester v. Bruggink, 190 Wis. 2d 308, 527 N.W.2d 373 (Ct. App. 1994).

907.02 Annotation Scientific evidence is admissible, regardless of underlying scientific principles, if it is relevant, the witness is qualified as an expert, and the evidence will assist the trier of fact. State v. Peters, 192 Wis. 2d 674, 534 N.W.2d 867 (Ct. App. 1995).

907.02 Annotation An indigent may be entitled to have the court compel the attendance of an expert witness. It may be error to deny a request for an expert to testify on the issue of suggestive interview techniques used with a young child witness if there is a "particularized need" for the expert. State v. Kirschbaum, 195 Wis. 2d 11, 535 N.W.2d 462 (Ct. App. 1995), 94-0899.

907.02 Annotation Items related to drug dealing, including gang-related items, is a subject of specialized knowledge and a proper topic for testimony by qualified narcotics officers. State v. Brewer, 195 Wis. 2d 295, 536 N.W.2d 406 (Ct. App. 1995), 94-1477.

907.02 Annotation Generally expert evidence of personality dysfunction is irrelevant to the issue of intent in a criminal trial, although it might be admissible in very limited circumstances. State v. Morgan, 195 Wis. 2d 388, 536 N.W.2d 425 (Ct. App. 1995), 93-2611.

907.02 Annotation As with still photographers, a video photographer's testimony that a videotape accurately portrays what the photographer saw is sufficient foundation for admission of the video tape, and expert testimony is not required. State v. Peterson, 222 Wis. 2d 449, 588 N.W.2d 84 (Ct. App. 1998), 97-3737.

907.02 Annotation It was error to exclude as irrelevant a psychologist's testimony that the defendant did not show any evidence of having a sexual disorder and that absent a sexual disorder a person is unlikely to molest a child because the psychologist could not say that the absence of a sexual disorder made it impossible for the defendant to have committed the alleged act. State v. Richard A.P. 223 Wis. 2d 777, 589 N.W.2d 674 (Ct. App. 1998), 97-2737. Reasoning adopted, State v. Davis, 2002 WI 75, 254 Wis. 2d 1, 645 N.W.2d 913, 00-2916.

907.02 Annotation When the issue is whether expert testimony may be admitted, and not whether it is required, a court should normally receive the expert testimony if the requisite conditions have been met and the testimony will assist the trier of fact. State v. Watson, 227 Wis. 2d 167, 595 N.W.2d 403 (1999), 95-1067.

907.02 Annotation A witness's own testimony may limit the witness's qualifications. A witness who disavowed being qualified to testify regarding the safety of a product was disqualified to testify as an expert on the product's safety. Green v. Smith & Nephew APH, Inc. 2001 WI 109, 245 Wis. 2d 772, 629 N.W.2d 727, 98-2162.

907.02 Annotation If the state is to introduce Jensen evidence through a psychological expert who has become familiar with the complainant through ongoing treatment, or through an intensive interview or examination focused on the alleged sexual assault, the defendant must have the opportunity to show a need to meet that evidence through a psychological expert of its own as required by Maday. State v. Rizzo, 2002 WI 20, 250 Wis. 2d 407, 640 N.W.2d 93, 99-3266.

907.02 Annotation A determination of whether the state "retains" an expert for purposes of Maday cannot stand or fall on whether or how it has compensated its expert. An expert's status as the complainant's treating therapist does not preclude that expert from being "retained" by the state for purposes of Maday. State v. Rizzo, 2002 WI 20, 250 Wis. 2d 407, 640 N.W.2d 93, 99-3266.

907.02 Annotation For a defendant to establish a constitutional right to the admissibility of proffered expert testimony, the defendant must satisfy a two-part inquiry determining whether the evidence is clearly central to the defense and the exclusion of the evidence is arbitrary and disproportionate to the purpose of the rule of exclusion, so that exclusion undermines fundamental elements of the defendant's defense. State v. St. George, 2002 WI 50, 252 Wis. 2d 499, 643 N.W.2d 277, 00-2830.

907.02 Annotation When an expert was permitted to testify in a sexual assault case about common characteristics of sexual assault victims and the consistency of those characteristics with those of the victim at trial, a standing objection to the expert's testifying was insufficient to preserve specific errors resulting from the testimony. State v. Delgado, 2002 WI App 38, 250 Wis. 2d 689, 641 N.W.2d 490, 01-0347.

907.02 Annotation An expert's specious claims about his credentials did not render his testimony incredible or render him unqualified as a matter of law. To hold testimony incredible requires that the expert's testimony be in conflict with the uniform course of nature or with fully established or conceded facts. Questions of reliability are left for the trier of fact. Ricco v. Riva, 2003 WI App 182, 266 Wis. 2d 696, 669 N.W.2d 193, 02-2621.

907.02 Annotation Field sobriety tests are not scientific tests. They are merely observational tools that law enforcement officers commonly use to assist them in discerning various indicia of intoxication, the perception of which is necessarily subjective. The procedures an officer employs in determining probable cause for intoxication go to the weight of the evidence, not its admissibility. City of West Bend v. Wilkens, 2005 WI App 36, 278 Wis. 2d 643, 693 N.W.2d 324, 04-1871.

907.02 Annotation The United States Supreme Court and Wisconsin Supreme Court have recognized that, although it is not easy to predict future behavior and psychiatrists and psychologists are not infallible, they can opine about future behavior. Brown County v. Shannon R. 2005 WI 160, 286 Wis. 2d 278, 706 N.W.2d 269, 04-1305.

907.02 Annotation The fact that the witness was a forensic scientist did not preclude her from forming an expert opinion about the accuracy of a desk reference based on experience. The forensic scientist properly used the Physician's Desk Reference to presumptively determine the identity of suspected Oxycontin. The result of this presumptive test was supported both by a confirmatory test and other circumstantial evidence. State v. Stank, 2005 WI App 236, 288 Wis. 2d 414, 708 N.W.2d 43, 04-1162.

907.02 Annotation There is no presumption of the admissibility of expert eyewitness testimony in cases involving eyewitness identification. State v. Shomberg, 2006 WI 9 288 Wis. 2d 1, 709 N.W.2d 370, 04-0630.

907.02 Annotation No expert should be permitted to give an opinion that another mentally and physically competent witness is telling the truth. An opinion that a complainant was sexually assaulted or is telling the truth is impermissible. In asserting that because the complainant was not highly sophisticated she would not have been able to maintain consistency throughout her interview unless it was something that she experienced, a witness testified that the complainant had to have experienced the alleged contact with defendant. The testimony was tantamount to an opinion that the complainant was telling the truth. State v. Krueger, 2008 WI App 162, 314 Wis. 2d 605, 762 N.W.2d 114, 07-2064.

907.02 Annotation Expert testimony must assist the trier of fact to understand the evidence or to determine a fact in issue. A suggested test for deciding when experts may be used is whether the untrained layperson would be qualified to determine intelligently and to the best possible degree the particular issue without enlightenment from those having a specialized understanding of the subject. The proper standard is helpfulness, not absolute necessity. State v. Swope, 2008 WI App 175, 315 Wis. 2d 120, 762 N.W.2d 725, 07-1785.

907.02 Annotation Whether a witness is qualified to give an opinion depends upon whether he or she has superior knowledge in the area in which the precise question lies. State v. Swope, 2008 WI App 175, 315 Wis. 2d 120, 762 N.W.2d 725, 07-1785.

907.02 Annotation Expert testimony is not generally required to prove a party's negligence, and requiring expert testimony before a claim can get to the jury is an extraordinary step that should be ordered only when unusually complex or esoteric issues are before the jury. This principal applies equally to a breach of contract action because it is a general rule that expert testimony is not necessary when the issue is within the realm of the ordinary experience of the average juror. Racine County v. Oracular Milwaukee, Inc., 2009 WI App 58, 317 Wis. 2d 790, 767 N.W.2d 280, 07-2861. Affirmed. 2010 WI 25, 323 Wis. 2d 682, 781 N.W.2d 88, 07-2861.

907.02 Annotation In an OWI prosecution, even if a defendant establishes a constitutional right to present an expert opinion that is based in part on portable breath test results, applying the St. George test, the right to do so is outweighed by the state's compelling interest to exclude that evidence. Permitting the use of that evidence as the basis for an expert opinion would render meaningless the legislature's forbidding of that evidence in OWI prosecutions under s. 343.303, an act that promotes efficient investigations of suspected drunk driving incidents and furthers the state's compelling interest in public safety on its roads. State v. Fischer, 2010 WI 6, 322 Wis. 2d 265, 778 N.W.2d 629, 07-1898.

907.02 Annotation An electronic monitoring device (EMD) report did not present an issue that is particularly complex or unusually esoteric. Additionally, the EMD involves scientific principles that are indisputable and fully within the lay comprehension of the average juror. As such, expert testimony was not required to properly establish a foundation for the report's admissibility. State v. Kandutsch, 2011 WI 78, 336 Wis. 2d 478, 799 N.W.2d 865, 09-1351.

907.02 AnnotationThe legislature's decision to make revisions to sub. (1) by 2011 Wis. Act 2 applicable only to actions commenced on or after February 1, 2011, survives rational basis review and does not violate the right to equal protection. State v. Alger, 2013 WI App 148, ___ Wis. 2d ___, ___ N.W.2d ___, 13-0225. See also, State v. Knipfer, 2014 WI App 9, ___ Wis. 2d ___, ___ N.W.2d ___, 13-0578.

907.02 Annotation The admissibility of novel scientific evidence: The current state of the Frye test in Wisconsin. Van Domelen. 69 MLR 116 (1985)

907.02 Annotation Scientific Evidence in Wisconsin: Using Reliability to Regulate Expert Testimony. 74 MLR 261.

907.02 Annotation State v. Dean: A compulsory process analysis of the inadmissibility of polygraph evidence. 1984 WLR 237.

907.02 Annotation The psychologist as an expert witness. Gaines, 1973 WBB No. 2.

907.02 Annotation Scientific Evidence in Wisconsin after Daubert. Blinka. Wis. Law. Nov. 1993.

907.02 Annotation The Use and Abuse of Expert Witnesses. Brennan. Wis. Law. Oct. 1997.

907.02 Annotation The Daubert Standard in Wisconsin: A Primer. Blinka. Wis. Law. March 2011.



907.03 Bases of opinion testimony by experts.

907.03  Bases of opinion testimony by experts. The facts or data in the particular case upon which an expert bases an opinion or inference may be those perceived by or made known to the expert at or before the hearing. If of a type reasonably relied upon by experts in the particular field in forming opinions or inferences upon the subject, the facts or data need not be admissible in evidence in order for the opinion or inference to be admitted. Facts or data that are otherwise inadmissible may not be disclosed to the jury by the proponent of the opinion or inference unless the court determines that their probative value in assisting the jury to evaluate the expert's opinion or inference substantially outweighs their prejudicial effect.

907.03 History History: Sup. Ct. Order, 59 Wis. 2d R1, R208 (1973); 1991 a. 32; 2011 a. 2.

907.03 Annotation The trial court properly admitted the opinion of a qualified electrical engineer although he relied on a pamphlet objected to as inadmissible hearsay. E. D. Wesley Co. v. City of New Berlin, 62 Wis. 2d 668, 215 N.W.2d 657 (1974).

907.03 Annotation A chiropractor could testify as to a patient's self-serving statements when those statements were used to form his medical opinion under sub. (4). Klingman v. Kruschke, 115 Wis. 2d 124, 339 N.W.2d 603 (Ct. App. 1983).

907.03 Annotation The trial court erred by barring expert testimony on impaired future earning capacity based on government surveys. Brain v. Mann, 129 Wis. 2d 447, 385 N.W.2d 227 (Ct. App. 1986).

907.03 Annotation While opinion evidence may be based upon hearsay, the underlying hearsay data may not be admitted unless it is otherwise admissible under a hearsay exception. State v. Weber, 174 Wis. 2d 98, 496 N.W.2d 762 (Ct. App. 1993).

907.03 Annotation Although this section allows an expert to base an opinion on hearsay, it does not transform the testimony into admissible evidence. The court must determine when the underlying hearsay may reach the trier of fact through examination of the expert, with cautioning instructions, and when it must be excluded altogether. State v. Watson, 227 Wis. 2d 167, 595 N.W.2d 403 (1999), 95-1067.

907.03 Annotation For a defendant to establish a constitutional right to the admissibility of proffered expert testimony, the defendant must satisfy a two-part inquiry determining whether the evidence is clearly central to the defense and the exclusion of the evidence is arbitrary and disproportionate to the purpose of the rule of exclusion, so that exclusion undermines fundamental elements of the defendant's defense. State v. St. George, 2002 WI 50, 252 Wis. 2d 499, 643 N.W.2d 277, 00-2830.

907.03 Annotation This section implicitly recognizes that an expert's opinion may be based in part on the results of scientific tests or studies that are not his or her own. State v. Williams, 2002 WI 58, 253 Wis. 2d 99, 644 N.W.2d 919, 00-3065.

907.03 Annotation Medical experts may rely on the reports and medical records of others in forming opinions that are within the scope of their own expertise. Enea v. Linn, 2002 WI App 185, 256 Wis. 2d 714, 650 N.W.2d 315, 01-2781.

907.03 Annotation This section does not give license to the proponent of an expert to use the expert solely as a conduit for the hearsay opinions of others. As in a civil proceeding there is no independent right to confront and cross-examine expert witnesses under the state and federal constitutions. Procedures used to appoint a guardian and protectively place an individual must conform to the essentials of due process. Walworth County v. Therese B. 2003 WI App 223, 267 Wis. 2d 310, 671 N.W.2d 377, 03-0967.

907.03 Annotation This section is not a hearsay exception and does not make inadmissible hearsay admissible but makes expert's opinion admissible even if the expert has relied on inadmissible hearsay in arriving at the opinion, as long as the hearsay is the type of facts or data reasonably relied on by experts in the particular field in forming opinions on the subject. A circuit court must be given latitude to determine when the underlying hearsay may be permitted to reach the trier of fact through examination of the expert with cautioning instructions for the trier of fact to head off misunderstanding and when it must be rigorously excluded altogether. Staskal v. Symons Corporation, 2005 WI App 216, 287 Wis. 2d 511, 706 N.W.2d 311, 04-0663.

907.03 Annotation In an OWI prosecution, even if a defendant establishes a constitutional right to present an expert opinion that is based in part on portable breath test results, applying the St. George test, the right to do so is outweighed by the state's compelling interest to exclude that evidence. Permitting the use of that evidence as the basis for an expert opinion would render meaningless the legislature's forbidding of that evidence in OWI prosecutions under s. 343.303, an act that promotes efficient investigations of suspected drunk driving incidents and furthers the state's compelling interest in public safety on its roads. State v. Fischer, 2010 WI 6, 322 Wis. 2d 265, 778 N.W.2d 629, 07-1898.

907.03 Annotation An evaluation of drug testing procedures. Stein, Laessig, Indriksons, 1973 WLR 727.



907.04 Opinion on ultimate issue.

907.04  Opinion on ultimate issue. Testimony in the form of an opinion or inference otherwise admissible is not objectionable because it embraces an ultimate issue to be decided by the trier of fact.

907.04 History History: Sup. Ct. Order, 59 Wis. 2d R1, R211 (1973).



907.05 Disclosure of facts or data underlying expert opinion.

907.05  Disclosure of facts or data underlying expert opinion. The expert may testify in terms of opinion or inference and give the reasons therefor without prior disclosure of the underlying facts or data, unless the judge requires otherwise. The expert may in any event be required to disclose the underlying facts or data on cross-examination.

907.05 History History: Sup. Ct. Order, 59 Wis. 2d R1, R213 (1973); 1991 a. 32.



907.06 Court appointed experts.

907.06  Court appointed experts.

907.06(1) (1)  Appointment. The judge may on the judge's own motion or on the motion of any party enter an order to show cause why expert witnesses should not be appointed, and may request the parties to submit nominations. The judge may appoint any expert witnesses agreed upon by the parties, and may appoint witnesses of the judge's own selection. An expert witness shall not be appointed by the judge unless the expert witness consents to act. A witness so appointed shall be informed of the witness's duties by the judge in writing, a copy of which shall be filed with the clerk, or at a conference in which the parties shall have opportunity to participate. A witness so appointed shall advise the parties of the witness's findings, if any; the witness's deposition may be taken by any party; and the witness may be called to testify by the judge or any party. The witness shall be subject to cross-examination by each party, including a party calling the expert witness as a witness.

907.06(2) (2) Compensation. Expert witnesses so appointed are entitled to reasonable compensation in whatever sum the judge may allow. The compensation thus fixed is payable from funds which may be provided by law in criminal cases and cases involving just compensation under ch. 32. In civil cases the compensation shall be paid by the parties in such proportion and at such time as the judge directs, and thereafter charged in like manner as other costs but without the limitation upon expert witness fees prescribed by s. 814.04 (2).

907.06(3) (3) Disclosure of appointment. In the exercise of discretion, the judge may authorize disclosure to the jury of the fact that the court appointed the expert witness.

907.06(4) (4) Parties' experts of own selection. Nothing in this rule limits the parties in calling expert witnesses of their own selection.

907.06(5) (5) Appointment in criminal cases. This section shall not apply to the appointment of experts as provided by s. 971.16.

907.06 History History: Sup. Ct. Order, 59 Wis. 2d R1, R215 (1973); Sup. Ct. Order, 67 Wis. 2d 784; 1991 a. 32.

907.06 Annotation As sub. (1) prevents a court from compelling an expert to testify, it logically follows that a litigant should not be able to so compel an expert and a privilege to refuse to testify is implied. Burnett. v. Alt, 224 Wis. 2d 72, 589 N.W.2d 21 (1999), 96-3356.

907.06 Annotation Under Alt, a person asserting the privilege not to offer expert opinion testimony can be required to give that testimony only if: 1) there are compelling circumstances present; 2) there is a plan for reasonable compensation of the expert; and 3) the expert will not be required to do additional preparation for the testimony. An exact question requiring expert opinion testimony and a clear assertion of the privilege are required for a court to decide whether compelling circumstances exist. Alt does not apply to observations made by a person's treating physician relating to the care or treatment provided to the patient. Glenn v. Plante, 2004 WI 24, 269 Wis. 2d 575, 676 N.W.2d 413, 02-1426.

907.06 Annotation Under Alt and Glenn, a medical witness must testify about his or her own conduct relevant to the case, including observations and thought processes, treatment of the patient, why certain actions were taken, what institutional rules the witness believed applied, and the witness's training and education pertaining to the relevant subject. Subject to the compelling need exception recognized in Alt and Glenn, a medical witness who is unwilling to testify as an expert cannot be forced to give an opinion of the standard of care applicable to another person or of the treatment provided by another person. A medical witness who is alleged to have caused injury to the plaintiff by medical negligence may be required to give an opinion on the standard of care governing his or her own conduct. Carney-Hayes v. Northwest Wisconsin Home Care, Inc. 2005 WI 118, 284 Wis. 2d 56, 699 N.W.2d 524, 03-1801.



907.07 Reading of report by expert.

907.07  Reading of report by expert. An expert witness may at the trial read in evidence any report which the witness made or joined in making except matter therein which would not be admissible if offered as oral testimony by the witness. Before its use, a copy of the report shall be provided to the opponent.

907.07 History History: Sup. Ct. Order, 59 Wis. 2d R1, R219 (1973); 1991 a. 32.






908. Evidence — hearsay.

908.01 Definitions.

908.01  Definitions. The following definitions apply under this chapter:

908.01(1) (1) Statement. A "statement" is (a) an oral or written assertion or (b) nonverbal conduct of a person, if it is intended by the person as an assertion.

908.01(2) (2) Declarant. A "declarant" is a person who makes a statement.

908.01(3) (3) Hearsay. "Hearsay" is a statement, other than one made by the declarant while testifying at the trial or hearing, offered in evidence to prove the truth of the matter asserted.

908.01(4) (4) Statements which are not hearsay. A statement is not hearsay if:

908.01(4)(a) (a) Prior statement by witness. The declarant testifies at the trial or hearing and is subject to cross-examination concerning the statement, and the statement is:

908.01(4)(a)1. 1. Inconsistent with the declarant's testimony, or

908.01(4)(a)2. 2. Consistent with the declarant's testimony and is offered to rebut an express or implied charge against the declarant of recent fabrication or improper influence or motive, or

908.01(4)(a)3. 3. One of identification of a person made soon after perceiving the person; or

908.01(4)(b) (b) Admission by party opponent. The statement is offered against a party and is:

908.01(4)(b)1. 1. The party's own statement, in either the party's individual or a representative capacity, or

908.01(4)(b)2. 2. A statement of which the party has manifested the party's adoption or belief in its truth, or

908.01(4)(b)3. 3. A statement by a person authorized by the party to make a statement concerning the subject, or

908.01(4)(b)4. 4. A statement by the party's agent or servant concerning a matter within the scope of the agent's or servant's agency or employment, made during the existence of the relationship, or

908.01(4)(b)5. 5. A statement by a coconspirator of a party during the course and in furtherance of the conspiracy.

908.01 History History: Sup. Ct. Order, 59 Wis. 2d R1, R220 (1973); 1991 a. 31.

908.01 Annotation A witness's claimed nonrecollection of a prior statement may constitute inconsistent testimony under sub. (4) (a) 1. State v. Lenarchick, 74 Wis. 2d 425, 247 N.W.2d 80 (1975).

908.01 Annotation Prior consistent statements can be introduced: 1) to rebut an implied or express charge that the testimony was recently fabricated or was the product of improper motive or influence; or 2) if the testimony concerns the identification of a person and a prior statement of identification was made soon after the perception of the individual. Green v. State, 75 Wis. 2d 631, 250 N.W.2d 305 (1977).

908.01 Annotation When a defendant implied that the plaintiff recently fabricated a professed belief that a contract did not exist, a financial statement that showed the plaintiff's nonbelief in the existence of the contract was admissible under sub. (4) (a) 2. Gerner v. Vasby, 75 Wis. 2d 660, 250 N.W.2d 319 (1977).

908.01 Annotation Under sub. (4) (b) 4., there is no requirement that the statement be authorized by the employer or principal. Mercurdo v. County of Milwaukee, 82 Wis. 2d 781, 264 N.W.2d 258 (1978).

908.01 Annotation Under sub. (4) (b) 1., any prior out-of-court statements by a party, whether or not made "against interest," is not hearsay. State v. Benoit, 83 Wis. 2d 389, 265 N.W.2d 298 (1978).

908.01 Annotation Sub. (4) (a) 3. applies to statements of identification made soon after perceiving the suspect or his or her likeness in the identification process. State v. Williamson, 84 Wis. 2d 370, 267 N.W.2d 337 (1978).

908.01 AnnotationStatements under sub. (4) (b) 5. are discussed. Bergeron v. State, 85 Wis. 2d 595, 271 N.W.2d 386 (1978).

908.01 Annotation A robber's representation that a bottle contained nitroglycerine was admissible under sub. (4) (b) 1. to prove that the robber was armed with a dangerous weapon. Beamon v. State, 93 Wis. 2d 215, 286 N.W.2d 592 (1980).

908.01 Annotation A prior inconsistent statement by a witness at a criminal trial is admissible under sub. (4) (a) 1. as substantive evidence. Vogel v. State, 96 Wis. 2d 372, 291 N.W.2d 850 (1980), 94-0822.

908.01 Annotation The admission of a statement by a deceased co-conspirator did not violate the right of confrontation and was within sub. (4) (b) 5. State v. Dorcey, 103 Wis. 2d 152, 307 N.W.2d 612 (1981).

908.01 Annotation Testimony as to a conversation in which the defendant was accused of murder and did not deny it was admissible under the adoptive admissions exception under sub. (4) (b) 2. State v. Marshall, 113 Wis. 2d 643, 335 N.W.2d 612 (1983).

908.01 Annotation The statement of a coconspirator under sub. (4) (b) 5. may be admitted without proof of the declarant's unavailability or a showing of particular indicia of reliability; the court must determine whether circumstances exist warranting exclusion. State v. Webster, 156 Wis. 2d 510, 458 N.W.2d 373 (Ct. App. 1990).

908.01 Annotation A confession made in Spanish to a detective who took notes and reported in English was admissible under sub. (4) (b). State v. Arroyo, 166 Wis. 2d 74, 479 N.W.2d 549 (Ct. App. 1991).

908.01 Annotation Rule 901.04 (1) permits an out-of-court declaration by a party's alleged coconspirator to be considered by the trial court in determining whether there was a conspiracy under sub. (4) (b) 5. State v. Whitaker, 167 Wis. 2d 247, 481 N.W.2d 649 (Ct. App. 1992).

908.01 Annotation When a person relies on a translator for communication, the statements of the translator are regraded as the speaker's for hearsay purposes. State v. Patino, 177 Wis. 2d 348, 502 N.W.2d 601 (Ct. App. 1993).

908.01 Annotation The admissibility of one inconsistent sentence under sub. (4) (a) 1. does not bring the declarant's entire statement within the scope of that rule. Wikrent v. Toys "R" Us, 179 Wis. 2d 297, 507 N.W.2d 130 (Ct. App. 1993).

908.01 Annotation While polygraph tests are inadmissible, post-polygraph interviews, found distinct both as to time and content from the examination that preceded them and the statements made therein, are admissible. State v. Johnson, 193 Wis. 2d 382, 535 Wis. 2d 441 (Ct. App. 1995). See also State v. Greer, 2003 WI App 112, 265 Wis. 2d 463, 666 N.W.2d 518, 01-2591.

908.01 Annotation There must be facts that support a reasonable conclusion that a defendant has "embraced the truth" of someone else's statement as a condition precedent to finding an adoptive admission under sub. (4) (b) 2. State v. Rogers, 196 Wis. 2d 817, 539 N.W.2d 897 (Ct. App. 1995), 94-1912.

908.01 Annotation Statements made by a prosecutor, not under oath, in a prior proceeding may be considered admissions if: 1) the court is convinced the prior statement is inconsistent with the statement at the later trial; 2) the statements are the equivalent of testimonial statements; and 3) the inconsistency is a fair one and an innocent explanation does not exist. State v. Cardenas-Hernandez, 214 Wis. 2d 71, 571 N.W.2d 406 (Ct. App. 1997), 96-3605.

908.01 Annotation A party's use of an out-of-court statement to show an inconsistency does not automatically give the opposing party the right to introduce the whole statement. Under the rule of completeness, the court has discretion to admit only those statements necessary to provide context and prevent distortion. State v. Eugenio, 219 Wis. 2d 391, 579 N.W.2d 642 (1998), 96-1394.

908.01 Annotation To use a prior consistent statement under sub. (4) (a) 2., the proponent must show that the statement predated the alleged recent fabrication and that there was an express or implied charge of fabrication at trial. Ansani v. Cascade Mountain, Inc. 223 Wis. 2d 39, 588 N.W.2d 321 (Ct. App. 1998), 97-3514.

908.01 Annotation Although s. 907.03 allows an expert to base an opinion on hearsay, it does not transform the testimony into admissible evidence. The court must determine when the underlying hearsay may reach the trier of fact through examination of the expert, with cautioning instructions, and when it must be excluded altogether. State v. Watson, 227 Wis. 2d 167, 595 N.W.2d 403 (1999), 95-1067.

908.01 Annotation When a criminal defendant objects to testimony of his or her out-of-court statement as incomplete or attempts to cross-examine the witness on additional parts of the statement, the court must make a discretionary determination regarding completeness as required by Eugenio. Additional portions of the defendant's statement are not inadmissible solely because the defendant chooses not to testify. State v. Anderson, 230 Wis. 2d 121, 600 N.W.2d 913 (Ct. App. 1999), 98-3639.

908.01 Annotation An "assertion" under sub. (1) is an expression of a fact, condition, or opinion. Nothing is an assertion unless intended to be one. An instruction to do something is not an assertion when offered to prove that the instruction was given and to explain the effect on the person to whom the instruction was given, but an expression of a fact, opinion, or condition that is implicit in the words of an utterance, as long as the speaker intended to express that fact, opinion, or condition is an assertion. The burden is on the party claiming that an utterance contains an implicit assertion to show that a particular expression of fact, opinion, or condition was intended by the speaker. State v. Kutz, 2003 WI App 205, 267 Wis. 2d 531, 671 N.W.2d 660, 02-1670.

908.01 Annotation Sub, (4) (b) deals with admissions by a party as a general rule, but admissions incidental to an offer to plead are a special kind of party admission: they are impossible to segregate from the offer itself because the offer is implicit in the reasons advanced therefor. Section 904.10 trumps sub. (4) (b) because it excludes only this particular category of party admissions and therefore is more specialized than the latter statute. State v. Norwood, 2005 WI App 218, 287 Wis. 2d 679, 706 N.W.2d 683, 04-1073.

908.01 Annotation A statement is made in furtherance of a conspiracy under sub. sub. (4) (b) 5. when the statement is part of the information flow between conspirators intended to help each perform his or her role. A statement of a coconspirator that is not hearsay may be used as evidence against another member of the conspiracy. State v. Savanh, 2005 WI App 245, 287 Wis. 2d 876, 707 N.W.2d 549, 04-2583.

908.01 Annotation When there was evidence in the record that the defendant approved his attorney's letter to the alleged victim, the letter fell clearly within sub. (4) (b) 3. as a "statement by a person authorized by the party to make a statement concerning the subject." State v. Adamczak, 2013 WI App 150, ___ Wis. 2d ___, ___ N.W.2d ___, 13-0310.

908.01 Annotation The existence of a conspiracy under sub. (4) (b) 5. must be shown by a preponderance of the evidence by the party offering the statement. Bourjaily v. United States, 483 U.S. 171 (1987).

908.01 Annotation Under sub. (4) (b) 4., a party introducing the statement of an agent as the admission of a principal need not show that the agent had authority to speak for the principal. The rule only requires that the agent's statement concern "a matter within the scope of his agency or employment." Perzinski v. Chevron Chemical Co. 503 F. 2d 654.

908.01 Annotation Bourjaily v. United States: New rule for admitting coconspirator hearsay statements. 1988 WLR 577 (1988).



908.02 Hearsay rule.

908.02  Hearsay rule. Hearsay is not admissible except as provided by these rules or by other rules adopted by the supreme court or by statute.

908.02 History History: Sup. Ct. Order, 59 Wis. 2d R1, R248 (1973).

908.02 Annotation The rule of completeness requires that a statement, including otherwise inadmissible evidence including hearsay, be admitted in its entirety when necessary to explain an admissible portion of the statement. The rule is not restricted to writings or recorded statements. State v. Sharp, 180 Wis. 2d 640, 511 N.W.2d 316 (Ct. App. 1993).

908.02 Annotation Prisoner disciplinary hearings are governed by administrative rules that permit consideration of hearsay evidence. State ex rel. Ortega v. McCaughtry, 221 Wis. 2d 376, 585 N.W.2d 640 (Ct. App. 1998), 97-2972.

908.02 Annotation As long as motive and opportunity have been shown and there is also some evidence to directly connect a 3rd person to the crime charged that is not remote in time, place, or circumstances, the evidence should be admissible. State v. Knapp, 2003 WI 121, 265 Wis. 2d 278, 666 N.W.2d 881, 00-2590.

908.02 Annotation A mechanistic application of the law of hearsay should not defeat a defendant's right to obtain a fair trial through the presentation of reliable hearsay evidence. Evidence that qualifies for admission under an exception to the hearsay rule, and is critical to the defense implicates constitutional rights directly affecting the ascertainment of guilt and should be admitted under Chambers v. Mississippi, 410 U.S. at 302. State v. Knapp, 2003 WI 121, 265 Wis. 2d 278, 666 N.W.2d 881, 00-2590.

908.02 Annotation Computer-stored records, which memorialize the assertions of human declarants, are distinct from computer-generated records, which are the result of a process free of human intervention. The hearsay rule is designed to protect against the four testimonial infirmities of ambiguity, insincerity, faulty perception, and erroneous memory. A record created as a result of a computerized or mechanical process cannot lie, forget, or misunderstand and is not hearsay. Because such a report is not hearsay, it was subject only to the statutory authentication requirements, and was properly authenticated under s. 909.01 through the testimony of experienced operators. State v. Kandutsch, 2011 WI 78, 336 Wis. 2d 478, 799 N.W.2d 865, 09-1351.



908.03 Hearsay exceptions; availability of declarant immaterial.

908.03  Hearsay exceptions; availability of declarant immaterial. The following are not excluded by the hearsay rule, even though the declarant is available as a witness:

908.03(1) (1) Present sense impression. A statement describing or explaining an event or condition made while the declarant was perceiving the event or condition, or immediately thereafter.

908.03(2) (2) Excited utterance. A statement relating to a startling event or condition made while the declarant was under the stress of excitement caused by the event or condition.

908.03(3) (3) Then existing mental, emotional, or physical condition. A statement of the declarant's then existing state of mind, emotion, sensation, or physical condition, such as intent, plan, motive, design, mental feeling, pain, and bodily health, but not including a statement of memory or belief to prove the fact remembered or believed unless it relates to the execution, revocation, identification, or terms of declarant's will.

908.03(4) (4) Statements for purposes of medical diagnosis or treatment. Statements made for purposes of medical diagnosis or treatment and describing medical history, or past or present symptoms, pain or sensations, or the inception or general character of the cause or external source thereof insofar as reasonably pertinent to diagnosis or treatment.

908.03(5) (5) Recorded recollection. A memorandum or record concerning a matter about which a witness once had knowledge but now has insufficient recollection to enable the witness to testify fully and accurately, shown to have been made when the matter was fresh in the witness's memory and to reflect that knowledge correctly.

908.03(6) (6) Records of regularly conducted activity. A memorandum, report, record, or data compilation, in any form, of acts, events, conditions, opinions, or diagnoses, made at or near the time by, or from information transmitted by, a person with knowledge, all in the course of a regularly conducted activity, as shown by the testimony of the custodian or other qualified witness, or by certification that complies with s. 909.02 (12) or (13), or a statute permitting certification, unless the sources of information or other circumstances indicate lack of trustworthiness.

908.03(6m) (6m) Patient health care records.

908.03(6m)(a)(a) Definition. In this subsection:

908.03(6m)(a)1. 1. "Health care provider" has the meanings given in ss. 146.81 (1) and 655.001 (8).

908.03(6m)(a)2. 2. "Patient health care records" has the meaning given in s. 146.81 (4).

908.03(6m)(b) (b) Authentication witness unnecessary. A custodian or other qualified witness required by sub. (6) is unnecessary if the party who intends to offer patient health care records into evidence at a trial or hearing does one of the following at least 40 days before the trial or hearing:

908.03(6m)(b)1. 1. Serves upon all appearing parties an accurate, legible and complete duplicate of the patient health care records for a stated period certified by the record custodian.

908.03(6m)(b)2. 2. Notifies all appearing parties that an accurate, legible and complete duplicate of the patient health care records for a stated period certified by the record custodian is available for inspection and copying during reasonable business hours at a specified location within the county in which the trial or hearing will be held.

908.03(6m)(bm) (bm) Presumption. Billing statements or invoices that are patient health care records are presumed to state the reasonable value of the health care services provided and the health care services provided are presumed to be reasonable and necessary to the care of the patient. Any party attempting to rebut the presumption of the reasonable value of the health care services provided may not present evidence of payments made or benefits conferred by collateral sources.

908.03(6m)(c) (c) Subpoena limitations. Patient health care records are subject to subpoena only if one of the following conditions exists:

908.03(6m)(c)1. 1. The health care provider is a party to the action.

908.03(6m)(c)2. 2. The subpoena is authorized by an ex parte order of a judge for cause shown and upon terms.

908.03(6m)(c)3. 3. If upon a properly authorized request of an attorney, the health care provider refuses, fails, or neglects to supply within 2 business days a legible certified duplicate of its records for the fees under s. 146.83 (1f) or (3f), whichever is applicable.

908.03(7) (7) Absence of entry in records of regularly conducted activity. Evidence that a matter is not included in the memoranda, reports, records or data compilations, in any form, of a regularly conducted activity, to prove the nonoccurrence or nonexistence of the matter, if the matter was of a kind of which a memorandum, report, record, or data compilation was regularly made and preserved, unless the sources of information or other circumstances indicate lack of trustworthiness.

908.03(8) (8) Public records and reports. Records, reports, statements, or data compilations, in any form, of public offices or agencies, setting forth (a) the activities of the office or agency, or (b) matters observed pursuant to duty imposed by law, or (c) in civil cases and against the state in criminal cases, factual findings resulting from an investigation made pursuant to authority granted by law, unless the sources of information or other circumstances indicate lack of trustworthiness.

908.03(9) (9) Records of vital statistics. Records or data compilations, in any form, of births, fetal deaths, deaths, or marriages, if the report thereof was made to a public office pursuant to requirements of law.

908.03(10) (10) Absence of public record or entry. To prove the absence of a record, report, statement, or data compilation, in any form, or the nonoccurrence or nonexistence of a matter of which a record, report, statement, or data compilation, in any form, was regularly made and preserved by a public office or agency, evidence in the form of a certification in accordance with s. 909.02, or testimony, that diligent search failed to disclose the record, report, statement, or data compilation, or entry.

908.03(11) (11) Records of religious organizations. Statements of births, marriages, divorces, deaths, whether a child is marital or nonmarital, ancestry, relationship by blood, marriage or adoption, or other similar facts of personal or family history, contained in a regularly kept record of a religious organization.

908.03(12) (12) Marriage, baptismal, and similar certificates. Statements of fact contained in a certificate that the maker performed a marriage or other ceremony or administered a sacrament, made by a member of the clergy, public official, or other person authorized by the rules or practices of a religious organization or by law to perform the act certified, and purporting to have been issued at the time of the act or within a reasonable time thereafter.

908.03(13) (13) Family records. Statements of fact concerning personal or family history contained in family Bibles, genealogies, charts, engravings on rings, inscriptions on family portraits, engravings on urns, crypts, or tombstones, or the like.

908.03(14) (14) Records of documents affecting an interest in property. The record of a document purporting to establish or affect an interest in property, as proof of the content of the original recorded document and its execution and delivery by each person by whom it purports to have been executed, if the record is a record of a public office and an applicable statute authorized the recording of documents of that kind in that office.

908.03(15) (15) Statements in documents affecting an interest in property. A statement contained in a document purporting to establish or affect an interest in property if the matter stated was relevant to the purpose of the document, unless dealings with the property since the document was made have been inconsistent with the truth of the statement or the purport of the document.

908.03(16) (16) Statements in ancient documents. Statements in a document in existence 20 years or more whose authenticity is established.

908.03(17) (17) Market reports, commercial publications. Market quotations, tabulations, lists, directories, or other published compilations, generally used and relied upon by the public or by persons in particular occupations.

908.03(18) (18) Learned treatises. A published treatise, periodical or pamphlet on a subject of history, science or art is admissible as tending to prove the truth of a matter stated therein if the judge takes judicial notice, or a witness expert in the subject testifies, that the writer of the statement in the treatise, periodical or pamphlet is recognized in the writer's profession or calling as an expert in the subject.

908.03(18)(a) (a) No published treatise, periodical or pamphlet constituting a reliable authority on a subject of history, science or art may be received in evidence, except for impeachment on cross-examination, unless the party proposing to offer such document in evidence serves notice in writing upon opposing counsel at least 40 days before trial. The notice shall fully describe the document which the party proposes to offer, giving the name of such document, the name of the author, the date of publication, the name of the publisher, and specifically designating the portion thereof to be offered. The offering party shall deliver with the notice a copy of the document or of the portion thereof to be offered.

908.03(18)(b) (b) No rebutting published treatise, periodical or pamphlet constituting a reliable authority on a subject of history, science or art shall be received in evidence unless the party proposing to offer the same shall, not later than 20 days after service of the notice described in par. (a), serve notice similar to that provided in par. (a) upon counsel who has served the original notice. The party shall deliver with the notice a copy of the document or of the portion thereof to be offered.

908.03(18)(c) (c) The court may, for cause shown prior to or at the trial, relieve the party from the requirements of this section in order to prevent a manifest injustice.

908.03(19) (19) Reputation concerning personal or family history. Reputation among members of a person's family by blood, adoption, or marriage, or among a person's associates, or in the community, concerning a person's birth, adoption, marriage, divorce, death, relationship by blood, adoption, or marriage, ancestry, whether the person is a marital or nonmarital child, or other similar fact of this personal or family history.

908.03(20) (20) Reputation concerning boundaries or general history. Reputation in a community, arising before the controversy, as to boundaries of or customs affecting lands in the community, and reputation as to events of general history important to the community or state or nation in which located.

908.03(21) (21) Reputation as to character. Reputation of a person's character among the person's associates or in the community.

908.03(22) (22) Judgment of previous conviction. Evidence of a final judgment, entered after a trial or upon a plea of guilty, but not upon a plea of no contest, adjudging a person guilty of a felony as defined in ss. 939.60 and 939.62 (3) (b), to prove any fact essential to sustain the judgment, but not including, when offered by the state in a criminal prosecution for purposes other than impeachment, judgments against persons other than the accused. The pendency of an appeal may be shown but does not affect admissibility.

908.03(23) (23) Judgment as to personal, family or general history, or boundaries. Judgments as proof of matters of personal, family or general history, or boundaries, essential to the judgment, if the same would be provable by evidence of reputation.

908.03(24) (24) Other exceptions. A statement not specifically covered by any of the foregoing exceptions but having comparable circumstantial guarantees of trustworthiness.

908.03 History History: Sup. Ct. Order, 59 Wis. 2d R250; Sup. Ct. Order, 67 Wis. 2d vii (1975); 1983 a. 447; Sup. Ct. Order, 158 Wis. 20d xxv (1990); 1991 a. 32, 269; 1993 a. 105; 1995 a. 27 s. 9126 (19); 1997 a. 67, 156; 1999 a. 32, 85, 162; 2001 a. 74, 109; Sup. Ct. Order No. 04-09, 2005 WI 148, 283 Wis. 2d xv; 2007 a. 20 s. 9121 (6) (a); 2009 a. 28; 2011 a. 32; s. 35.17 correction in (6m) (a) 1.

908.03 Annotation Comment, October 2005: This amendment conforms Wisconsin's rule to the 2000 amendment of Rule 803 (6) of the Federal Rule of Evidence. The Judicial Council advised the court of its concern and desire that the proposed amendment to Wis. Stat. § 908.03 (6) not be viewed to change the law as expressed in State v. Williams, 2002 WI 58, 253 Wis. 2d 99, 644 N.W.2d 919, regarding records of an investigation conducted for the particular purpose of litigation. [Re Sup. Ct. Order No. 04-09]

908.03 Annotation The res gestae exception is given a broader view when assertions of a young child are involved and will allow admitting statements by a child victim of a sexual assault to a parent 2 days later. Bertrang v. State, 50 Wis. 2d 702, 184 N.W.2d 867 (1971).

908.03 Annotation Hearsay in a juvenile court worker's report was not admissible under sub. (6) or (8) at a delinquency hearing. Rusecki v. State, 56 Wis. 2d 299, 201 N.W.2d 832 (1972).

908.03 Annotation A medical record containing a diagnosis or opinion is admissible, but may be excluded if the entry requires explanation or a detailed statement of judgmental factors. Noland v. Mutual of Omaha Insurance Co. 57 Wis. 2d 633, 205 N.W.2d 388 (1973).

908.03 Annotation The statement of a punch press operator that the press had repeated 3 times, made 5 minutes after the malfunction causing his injury, was admissible under the excited utterance exception to the hearsay rule. Nelson v. L. & J. Press Corp. 65 Wis. 2d 770, 223 N.W.2d 607 (1974).

908.03 Annotation Under the res gestae exception to the hearsay rule, the "excited utterance" exception under sub. (2), testimony by the victim's former husband that his daughter called him at 5 a.m. the morning after a murder and told him, "daddy, daddy, Wilbur killed mommy," was admissible. State v. Davis, 66 Wis. 2d 636, 225 N.W.2d 505 (1975).

908.03 Annotation The official minutes of a highway committee were admissible under sub. (6) as records of a regularly conducted activity. State v. Nowakowski, 67 Wis. 2d 545, 227 N.W.2d 697 (1975).

908.03 Annotation A public document, filed under oath and notarized by the defendant, was one having "circumstantial guarantees of trustworthiness" under sub. (24). State v. Nowakowski, 67 Wis. 2d 545, 227 N.W.2d 697 (1975).

908.03 Annotation Statements made by a 5-year-old child to his mother one day after an alleged sexual assault by the defendant were admissible under the excited utterance exception to the hearsay rule, since a more liberal interpretation is provided for that exception in the case of a young child alleged to have been the victim of a sexual assault. State ex rel. Harris v. Schmidt, 69 Wis. 2d 668, 230 N.W.2d 890 (1975).

908.03 Annotation Probation files and records are public records and admissible at a probation revocation hearing. State ex rel. Prellwitz v. Schmidt, 73 Wis. 2d 35, 242 N.W.2d 227 (1976).

908.03 Annotation A statement made by a victim within minutes after a stabbing that the defendant "did this to me" was admissible under sub. (2). La Barge v. State, 74 Wis. 2d 327, 246 N.W.2d 794 (1976).

908.03 Annotation Personal observation of a startling event is not required under sub. (2). State v. Lenarchick, 74 Wis. 2d 425, 247 N.W.2d 80 (1976).

908.03 Annotation Admission of hospital records did not deprive the defendant of the right to confrontation. State v. Olson, 75 Wis. 2d 575, 250 N.W.2d 12 (1977).

908.03 Annotation Observations made by a prior trial judge in a decision approving the jury's award of damages were properly excluded as hearsay in a later trial. Johnson v. American Family Mutual Insurance Co. 93 Wis. 2d 633, 287 N.W.2d 729 (1980).

908.03 Annotation Medical records as explained to the jury by a medical student were sufficient to support a conviction; the right to confrontation was not denied. Hagenkord v. State, 100 Wis. 2d 452, 302 N.W.2d 421 (1981).

908.03 Annotation A chiropractor could testify as to a patient's self-serving statements when those statements were used to form his medical opinion under sub. (4). Klingman v. Kruschke, 115 Wis. 2d 124, 339 N.W.2d 603 (Ct. App. 1983).

908.03 Annotation An interrogator's account of a child witness's out-of-court statements made 4 days after a murder, when notes of the conversation were available although not introduced, was admissible under sub. (24). State v. Jenkins, 168 Wis. 2d 175, 483 N.W.2d 262 (1992).

908.03 Annotation For a statement to be an excited utterance there must be a "startling event or condition" and the declarant must have made the statement "while under the stress of excitement caused by the event or condition." State v. Boshcka, 173 Wis. 2d 387 reprinted at 178 Wis. 2d 628, 496 N.W.2d 627 (Ct. App. 1992).

908.03 Annotation When proffered hearsay has sufficient guarantees of reliability to come within a firmly rooted exception, the confrontation clause is satisfied. State v. Patino, 177 Wis. 2d 348, 502 N.W.2d 601 (Ct. App. 1993).

908.03 Annotation In applying the excited utterance exception in child sexual assault cases, a court must consider factors including the child's age and the contemporaneousness and spontaneity of the assertions in relation to the alleged assault. In applying the sub. (24) residual exception in such a case, the court must consider the attributes of the child, the person to whom the statement was made, the circumstances under which the statement was made, the content of the statement, and corroborating evidence. State v. Gerald L.C. 194 Wis. 2d 549, 535 N.W.2d 777 (Ct. App. 1995).

908.03 Annotation The sub. (2) excited utterance and the sub. (24) residual exceptions are discussed in relation to child sexual assault cases. State v. Huntington, 216 Wis. 2d 671, 575 N.W.2d 268 (1998), 96-1775.

908.03 Annotation The hearsay exception for medical diagnosis or treatment under sub. (4) does not apply to statements made to counselors or social workers. State v. Huntington, 216 Wis. 2d 671, 575 N.W.2d 268 (1998), 96-1775.

908.03 Annotation The requirement in sub. (18) that the writer of a statement in a treatise be recognized as an expert is not met by finding that the periodical containing the article was authoritative and reliable. Broadhead v. State Farm Mutual Insurance Co. 217 Wis. 2d 231, 579 N.W.2d 761 (Ct. App. 1998), 97-0904.

908.03 Annotation The description of the effects of alcohol on a person contained in the Wisconsin Motorists Handbook produced by the Department of Transportation was admissible under sub. (8). Sullivan v. Waukesha County, 218 Wis. 2d 458, 578 N.W.2d 596 (1998), 96-3376.

908.03 Annotation Evidence of 911 calls, including tapes and transcripts of the calls, is not inadmissible hearsay. Admission does not violate the right to confront witnesses. State v. Ballos, 230 Wis. 2d 495, 602 N.W.2d 117 (Ct. App. 1999), 98-1905.

908.03 Annotation A state crime lab report prepared for a prosecution was erroneously admitted as a business record under sub. (6). State v. Williams, 2002 WI 58, 253 Wis. 2d 99, 644 N.W.2d 919, 00-3065.

908.03 Annotation Sub. (3) allows admission of a declarant's statement of his or her feelings to prove only how the declarant feels and not to admit a declarant's statements of the cause of those feelings to prove certain events occurred. State v. Kutz, 2003 WI App 205, 267 Wis. 2d 531, 671 N.W.2d 660, 02-1670.

908.03 Annotation Unavailability for confrontation purposes requires both that the hearsay declarant not appear at the trial and, critically, that the state make a good-faith effort to produce that declarant at trial. If there is a remote possibility that affirmative measures might produce the declarant, the obligation of good faith may demand their effectuation. The lengths to which the prosecution must go to produce a witness is a question of reasonableness. State v. King, 2005 WI App 224, 287 Wis. 2d 756, 706 N.W.2d 181, 04-2694.

908.03 Annotation To be qualified to testify to the requirements of sub. (6), the witness must have personal knowledge of how the records were made so that the witness is qualified to testify that they were made "at or near the time [of the event] by, or from information transmitted by, a person with knowledge" and "in the course of a regularly conducted activity." Palisades Collection LLC v. Kalal, 2010 WI App 38, 324 Wis. 2d 180, 781 N.W.2d 503, 09-0482. See also Central Prairie Financial LLC v. Yang, 2013 WI App 82, ___ Wis. 2d ___, ___ N.W.2d ___, 12-2400.

908.03 Annotation Palisades requires a showing that the witness has personal knowledge of how the documents in question were created, not that the witness describe the procedures used to create those documents or the precise location of their creation. "Personal knowledge," for purposes of sub. (6), does not require that the witness was present for a record's preparation or creation. Bank of America NA v. Neis, 2013 WI App 89, ___ Wis. 2d ___, ___ N.W.2d ___, 12-1994.

908.03 Annotation Contracts, including promissory notes, are not hearsay when offered only for their legal effect, not to prove the truth of the matter asserted. Admissibility of these documents does not depend on sub. (6). Bank of America NA v. Neis, 2013 WI App 89, ___ Wis. 2d ___, ___ N.W.2d ___, 12-1994.

908.03 Annotation Portions of investigatory reports containing opinions or conclusions are admissible under the sub. (8) exception. Beech Aircraft Corp. v. Rainey, 488 U.S. 153, 102 L. Ed. 2d 445 (1988).

908.03 Annotation Convictions through hearsay in child sexual abuse cases. Tuerkheimer. 72 MLR 47 (1988).

908.03 Annotation Children's out-of-court statements. Anderson, 1974 WBB No. 5.

908.03 Annotation Evidence review: Past recollections refreshed v. past recollection recorded. Fine. WBB March 1984.

908.03 Annotation Evidence review — Business records and government reports: Hearsay Trojan horses? Fine. WBB April 1984.

908.03 Annotation Medical records discovery in Wisconsin personal injury litigation. 1974 WLR 524.

908.03 Annotation Hearsay and the Confrontation Clause. Biskupic. Wis. Law. May 2004.

908.03 Annotation Thinking Outside the "Business Records" Box: Evidentiary Foundations for Computer Records. O'Shea. Wis. Law. Feb. 2008.

908.03 Annotation Business Records & Self Authentication: Together at Last. Hanson. Wis. Law. Sep. 2010.

908.03 Annotation The Ancient Document Rule: Ancient Is Not as Old as You Think. Aquino. Wis. Law. Feb. 2012.



908.04 Hearsay exceptions; declarant unavailable; definition of unavailability.

908.04  Hearsay exceptions; declarant unavailable; definition of unavailability.

908.04(1) (1) "Unavailability as a witness" includes situations in which the declarant:

908.04(1)(a) (a) Is exempted by ruling of the judge on the ground of privilege from testifying concerning the subject matter of the declarant's statement; or

908.04(1)(b) (b) Persists in refusing to testify concerning the subject matter of the declarant's statement despite an order of the judge to do so; or

908.04(1)(c) (c) Testifies to a lack of memory of the subject matter of the declarant's statement; or

908.04(1)(d) (d) Is unable to be present or to testify at the hearing because of death or then existing physical or mental illness or infirmity; or

908.04(1)(e) (e) Is absent from the hearing and the proponent of the declarant's statement has been unable to procure the declarant's attendance by process or other reasonable means.

908.04(2) (2) A declarant is not unavailable as a witness if the declarant's exemption, refusal, claim of lack of memory, inability, or absence is due to the procurement or wrongdoing of the proponent of the declarant's statement for the purpose of preventing the witness from attending or testifying.

908.04 History History: Sup. Ct. Order, 59 Wis. 2d R1, R302 (1973); 1991 a. 32.

908.04 Annotation Adequate medical evidence of probable psychological trauma is required to support an unavailability finding based on trauma, absent an emotional breakdown on the witness stand. State v. Sorenson, 152 Wis. 2d 471, 449 N.W.2d 280 (Ct. App. 1989).

908.04 Annotation The state must show by a preponderance of the evidence that the declarant's absence is due to the defendant's misconduct under sub. (2). State v. Frambs, 157 Wis. 2d 700, 460 N.W.2d 811 (Ct. App. 1990).

908.04 Annotation When testimonial statements are at issue, the only indicium of reliability sufficient to satisfy constitutional demands is confrontation. "Testimonial statements" applies at a minimum to prior testimony at a preliminary hearing, before a grand jury, or at a former trial and to police interrogations. Crawford v. Washington, 541 U.S. 36, 158 L. Ed 2d 177, 124 S. Ct. 1354 (2004).

908.04 Annotation A finding of unavailability of a witness due to mental illness, made on the basis of a confused and stale record, deprived the defendant of the right to confront witnesses, but the error was harmless. Burns v. Clusen, 599 F. Supp. 1438 (1984).

908.04 Annotation Hearsay and the Confrontation Clause. Biskupic. Wis. Law. May 2004.



908.045 Hearsay exceptions; declarant unavailable.

908.045  Hearsay exceptions; declarant unavailable. The following are not excluded by the hearsay rule if the declarant is unavailable as a witness:

908.045(1) (1) Former testimony. Testimony given as a witness at another hearing of the same or a different proceeding, or in a deposition taken in compliance with law in the course of another proceeding, at the instance of or against a party with an opportunity to develop the testimony by direct, cross-, or redirect examination, with motive and interest similar to those of the party against whom now offered.

908.045(2) (2) Statement of recent perception. A statement, not in response to the instigation of a person engaged in investigating, litigating, or settling a claim, which narrates, describes, or explains an event or condition recently perceived by the declarant, made in good faith, not in contemplation of pending or anticipated litigation in which the declarant was interested, and while the declarant's recollection was clear.

908.045(3) (3) Statement under belief of impending death. A statement made by a declarant while believing that the declarant's death was imminent, concerning the cause or circumstances of what the declarant believed to be the declarant's impending death.

908.045(4) (4) Statement against interest. A statement which was at the time of its making so far contrary to the declarant's pecuniary or proprietary interest, or so far tended to subject the declarant to civil or criminal liability or to render invalid a claim by the declarant against another or to make the declarant an object of hatred, ridicule, or disgrace, that a reasonable person in the declarant's position would not have made the statement unless the person believed it to be true. A statement tending to expose the declarant to criminal liability and offered to exculpate the accused is not admissible unless corroborated.

908.045(5) (5) Statement of personal or family history of declarant. A statement concerning the declarant's own birth, adoption, marriage, divorce, relationship by blood, adoption or marriage, ancestry, whether the person is a marital or nonmarital child, or other similar fact of personal or family history, even though declarant had no means of acquiring personal knowledge of the matter stated.

908.045(5m) (5m) Statement of personal or family history of person other than the declarant. A statement concerning the birth, adoption, marriage, divorce, relationship by blood, adoption or marriage, ancestry, whether the person is a marital or nonmarital child, or other similar fact of personal or family history and death of a person other than the declarant, if the declarant was related to the other person by blood, adoption or marriage or was so intimately associated with the other person's family as to be likely to have accurate information concerning the matter declared.

908.045(6) (6) Other exceptions. A statement not specifically covered by any of the foregoing exceptions but having comparable circumstantial guarantees of trustworthiness.

908.045 History History: Sup. Ct. Order, 59 Wis. 2d R1, R308 (1973); 1975 c. 94 s. 91 (12); 1975 c. 199; 1983 a. 447; 1991 a. 32; 1999 a. 85.

908.045 Annotation A good-faith effort to obtain a witness's presence at trial is a prerequisite to finding that the witness is "unavailable" for purposes of invoking the hearsay exception respecting former testimony. La Barge v. State, 74 Wis. 2d 327, 246 N.W.2d 794 (1976).

908.045 Annotation The defendant's right of confrontation was not violated by the admission at trial of preliminary examination testimony of a deceased witness when the defendant had an unlimited opportunity to cross-examine the witness and the testimony involved the same issues and parties as at trial. Nabbefeld v. State, 83 Wis. 2d 515, 266 N.W.2d 292 (1978).

908.045 Annotation A statement against penal interest may be admissible under sub. (4) if 4 factors indicating trustworthiness of the statement are present. Ryan v. State, 95 Wis. 2d 83, 289 N.W.2d 349 (Ct. App. 1980).

908.045 Annotation A finding of unavailability of a witness due to mental illness, made on the basis of a confused and stale record, deprived the defendant of the right to confront the witness. State v. Zellmer, 100 Wis. 2d 136, 301 N.W.2d 209 (1981).

908.045 Annotation Corroboration under sub. (4) must be sufficient to permit a reasonable person to conclude, in light of all the facts and circumstances, that the statement could be true. State v. Anderson, 141 Wis. 2d 653, 416 N.W.2d 276 (1987).

908.045 Annotation Under the "totality of factors" test, statements by a 7-year-old sexual abuse victim to a social worker possessed sufficient guarantees of trustworthiness to be admissible under sub. (6) at a preliminary hearing. State v. Sorenson, 143 Wis. 2d 226, 421 N.W.2d 77 (1988).

908.045 Annotation The exception for a statement of recent perception under sub. (2) does not apply to the aural perception of an oral statement privately told to a person. State v. Stevens, 171 Wis. 2d 106, 490 N.W.2d 753 (Ct. App. 1992).

908.045 Annotation The exception under sub. (4) for a statement that makes the declarant an object of hatred, ridicule, or disgrace requires that the declarant have a personal interest in keeping the statement secret. State v. Stevens, 171 Wis. 2d 106, 490 N.W.2d 753 (Ct. App. 1992).

908.045 Annotation The similar motive and interest requirement of sub. (1) is discussed. State v. Hickman, 182 Wis. 2d 318, 513 N.W.2d 657 (Ct. App. 1994).

908.045 Annotation The sub. (6) residual exception should be applied only to novel or unanticipated categories of hearsay. The testimony of a 5-year-old girl against her mother fell within the sub. (6) exception when there were adequate assurances of trustworthiness. Requiring the girl to incriminate her mother at trial presented an exigency similar to the psychological scarring of a child victim. State v. Petrovic, 224 Wis. 2d 477, 592 N.W.2d 238 (Ct. App. 1999), 97-3403.

908.045 Annotation There are objective and subjective poles to the "social interest" exception under sub. (4) for statements that would subject the declarant to hatred, ridicule, or disgrace. The objective pole is the determination that the declarant actually faced a risk of hatred, ridicule, or disgrace. The subjective pole is the declarant's appreciation of that risk. State v. Murillo, 2001 WI App 11, 240 Wis. 2d 666, 623 N.W.2d 187, 00-0812. But see Murillo v. Frank, 402 F.3d 786 (2005).

908.045 Annotation If a hearsay statement falls within a firmly rooted hearsay exception, it is automatically admitted; such statements are reliable without cross-examination. Hearsay that is not within a firmly rooted exception requires "particularized showings of trustworthiness" to be admitted. The social interest exception under sub. (4) is not firmly rooted, but there were sufficient showings of trust worthiness in this case. State v. Murillo, 2001 WI App 11, 240 Wis. 2d 666, 623 N.W.2d 187, 00-0812. But see Murillo v. Frank, 402 F.3d 786 (2005).

908.045 Annotation When ruling on a narrative's admissibility, a court must determine the separate admissibility of each single declaration or remark, which should be interpreted within the context of the circumstances under which it was made to determine if that assertion is in fact sufficiently against interest. State v. Joyner, 2002 WI App 250, 258 Wis. 2d 249, 653 N.W.2d 290, 01-3049.

908.045 Annotation When a witness's memory, credibility, or bias was not at issue at trial, the inability of the defendant to cross-examine the witness at the preliminary hearing with questions that went to memory, credibility, or bias did not present an unusual circumstance that undermined the reliability of the witness's testimony. Admission of the unavailable witness's preliminary hearing testimony did not violate the defendant's constitutional right to confrontation. State v. Norman, 2003 WI 72, 262 Wis. 2d 506, 664 N.W.2d 82, 01-3303.

908.045 Annotation The recent perception exception under sub. (2) was intended to allow more time between the observation of the event and the statement, as opposed to the exceptions for present sense impression and excited utterances. In analyzing the recency of an event under the exception, the mere passage of time, while important, is not controlling but depends on the particular circumstances of the case. State v. Weed, 2003 WI 85, 263 Wis. 2d 434, 666 N.W.2d 485, 01-1746.

908.045 Annotation Neither sub. (4) nor Anderson imposes a fixed requirement of corroboration that is independent of the declarant's self-inculpatory statement. That a declarant's confession is repeated to more than one witness may well be sufficient, in light of all the facts and circumstances, to permit a reasonable person to conclude that it could be true, even in the absence of corroboration that is independent of the confession itself. State v. Guerard, 2004 WI 85, 273 Wis. 2d 250, 682 N.W.2d 12, 02-2404.

908.045 Annotation Sub. (2) is not a firmly rooted hearsay exception. It lacks historical longevity and enjoys very limited acceptance. However, hearsay admitted under sub. (2) may satisfy the confrontation clause so long as the evidence bears particularized guarantees of trustworthiness. State v. Manuel, 2005 WI 75, 281 Wis. 2d 554, 697 N.W.2d 811, 03-0113.

908.045 Annotation The admission of a dying declaration statement does not violate the constitutional right to confront witnesses. The confrontation right does not apply when an exception to that right was recognized at common law at the time of the founding, which the dying declaration exception was. The fairest way to resolve the tension between the state's interest in presenting a dying declaration and concerns about its potential unreliability is to freely permit the aggressive impeachment of a dying declaration on any grounds that may be relevant in a particular case. State v. Beauchamp, 2011 WI 27, 333 Wis. 2d 1, 796 N.W.2d 780, 09-0806.

908.045 Annotation The sub. (4) declaration against social interest exception is an unusual exception to the hearsay doctrine and cannot support the use of confessions and affidavits when the long-established, and better supported, penal-interest exception does not. Murillo v. Frank, 402 F.3d 786 (2005).

908.045 Annotation Corroboration requirement for statements against penal interest. 1989 WLR 403 (1989).



908.05 Hearsay within hearsay.

908.05  Hearsay within hearsay. Hearsay included within hearsay is not excluded under the hearsay rule if each part of the combined statements conforms with an exception to the hearsay rule provided in this chapter.

908.05 History History: Sup. Ct. Order, 59 Wis. 2d R1, R323 (1973).

908.05 Annotation The admission of double hearsay did not violate the defendant's right to confront witnesses. State v. Lenarchick, 74 Wis. 2d 425, 247 N.W.2d 80 (1976).

908.05 Annotation Evidence of 911 calls, including tapes and transcripts of the calls, is not inadmissible hearsay. Admission does not violate the right to confront witnesses. State v. Ballos, 230 Wis. 2d 495, 602 N.W.2d 117 (Ct. App. 1999), 98-1905.

908.05 Annotation Before entertaining the question of whether proffered evidence is hearsay or falls under a hearsay exception, courts must engage in an analysis of whether the evidence is relevant. In this case, because testimony as to the victim's character and personal history was not relevant to the defendant's guilt or innocence, testimony on those issues was not admissible regardless of the applicability of any hearsay exceptions. State v. Jacobs, 2012 WI App 104, 344 Wis. 2d 142, 822 N.W.2d 885, 11-1852.



908.06 Attacking and supporting credibility of declarant.

908.06  Attacking and supporting credibility of declarant. When a hearsay statement has been admitted in evidence, the credibility of the declarant may be attacked, and if attacked may be supported by any evidence which would be admissible for those purposes if declarant had testified as a witness. Evidence of a statement or conduct by the declarant at any time, inconsistent with the declarant's hearsay statement, is not subject to any requirement that the declarant may have been afforded an opportunity to deny or explain. If the party against whom a hearsay statement has been admitted calls the declarant as a witness, the party is entitled to examine the declarant on the statement as if under cross-examination.

908.06 History History: Sup. Ct. Order, 59 Wis. 2d R1, R325 (1973); 1991 a. 32.



908.08 Audiovisual recordings of statements of children.

908.08  Audiovisual recordings of statements of children.

908.08(1)(1) In any criminal trial or hearing, juvenile fact-finding hearing under s. 48.31 or 938.31 or revocation hearing under s. 302.113 (9) (am), 302.114 (9) (am), 304.06 (3), or 973.10 (2), the court or hearing examiner may admit into evidence the audiovisual recording of an oral statement of a child who is available to testify, as provided in this section.

908.08(2) (2)

908.08(2)(a)(a) Not less than 10 days before the trial or hearing, or such later time as the court or hearing examiner permits upon cause shown, the party offering the statement shall file with the court or hearing officer an offer of proof showing the caption of the case, the name and present age of the child who has given the statement, the date, time and place of the statement and the name and business address of the camera operator. That party shall give notice of the offer of proof to all other parties, including notice of reasonable opportunity for them to view the statement before the hearing under par. (b).

908.08(2)(b) (b) Before the trial or hearing in which the statement is offered and upon notice to all parties, the court or hearing examiner shall conduct a hearing on the statement's admissibility. At or before the hearing, the court shall view the statement. At the hearing, the court or hearing examiner shall rule on objections to the statement's admissibility in whole or in part. If the trial is to be tried by a jury, the court shall enter an order for editing as provided in s. 885.44 (12).

908.08(3) (3) The court or hearing examiner shall admit the recording upon finding all of the following:

908.08(3)(a) (a) That the trial or hearing in which the recording is offered will commence:

908.08(3)(a)1. 1. Before the child's 12th birthday; or

908.08(3)(a)2. 2. Before the child's 16th birthday and the interests of justice warrant its admission under sub. (4).

908.08(3)(b) (b) That the recording is accurate and free from excision, alteration and visual or audio distortion.

908.08(3)(c) (c) That the child's statement was made upon oath or affirmation or, if the child's developmental level is inappropriate for the administration of an oath or affirmation in the usual form, upon the child's understanding that false statements are punishable and of the importance of telling the truth.

908.08(3)(d) (d) That the time, content and circumstances of the statement provide indicia of its trustworthiness.

908.08(3)(e) (e) That admission of the statement will not unfairly surprise any party or deprive any party of a fair opportunity to meet allegations made in the statement.

908.08(4) (4) In determining whether the interests of justice warrant the admission of an audiovisual recording of a statement of a child who is at least 12 years of age but younger than 16 years of age, among the factors which the court or hearing examiner may consider are any of the following:

908.08(4)(a) (a) The child's chronological age, level of development and capacity to comprehend the significance of the events and to verbalize about them.

908.08(4)(b) (b) The child's general physical and mental health.

908.08(4)(c) (c) Whether the events about which the child's statement is made constituted criminal or antisocial conduct against the child or a person with whom the child had a close emotional relationship and, if the conduct constituted a battery or a sexual assault, its duration and the extent of physical or emotional injury thereby caused.

908.08(4)(d) (d) The child's custodial situation and the attitude of other household members to the events about which the child's statement is made and to the underlying proceeding.

908.08(4)(e) (e) The child's familial or emotional relationship to those involved in the underlying proceeding.

908.08(4)(f) (f) The child's behavior at or reaction to previous interviews concerning the events involved.

908.08(4)(g) (g) Whether the child blames himself or herself for the events involved or has ever been told by any person not to disclose them; whether the child's prior reports to associates or authorities of the events have been disbelieved or not acted upon; and the child's subjective belief regarding what consequences to himself or herself, or persons with whom the child has a close emotional relationship, will ensue from providing testimony.

908.08(4)(h) (h) Whether the child manifests or has manifested symptoms associated with posttraumatic stress disorder or other mental disorders, including, without limitation, reexperiencing the events, fear of their repetition, withdrawal, regression, guilt, anxiety, stress, nightmares, enuresis, lack of self-esteem, mood changes, compulsive behaviors, school problems, delinquent or antisocial behavior, phobias or changes in interpersonal relationships.

908.08(4)(i) (i) Whether admission of the recording would reduce the mental or emotional strain of testifying or reduce the number of times the child will be required to testify.

908.08(5) (5)

908.08(5)(a)(a) If the court or hearing examiner admits a recorded statement under this section, the party who has offered the statement into evidence may nonetheless call the child to testify immediately after the statement is shown to the trier of fact. Except as provided in par. (b), if that party does not call the child, the court or hearing examiner, upon request by any other party, shall order that the child be produced immediately following the showing of the statement to the trier of fact for cross-examination.

908.08(5)(am) (am) The testimony of a child under par. (a) may be taken in accordance with s. 972.11 (2m), if applicable.

908.08(5)(b) (b) If a recorded statement under this section is shown at a preliminary examination under s. 970.03 and the party who offers the statement does not call the child to testify, the court may not order under par. (a) that the child be produced for cross-examination at the preliminary examination.

908.08(6) (6) Recorded oral statements of children under this section in the possession, custody or control of the state are discoverable under ss. 48.293 (3), 304.06 (3d), 971.23 (1) (e) and 973.10 (2g).

908.08(7) (7) At a trial or hearing under sub. (1), a court or a hearing examiner may also admit into evidence an audiovisual recording of an oral statement of a child that is hearsay and is admissible under this chapter as an exception to the hearsay rule.

908.08 History History: 1985 a. 262; 1989 a. 31; 1993 a. 98; 1995 a. 77, 387; 1997 a. 319; 2001 a. 109; 2005 a. 42.

908.08 AnnotationSub. (5) does not violate due process. State v. Tarantino, 157 Wis. 2d 199, 458 N.W.2d 582 (Ct. App. 1990).

908.08 Annotation Interviewers need not extract the exact understanding that "false statements are punishable" in order to meet the requirement of sub. (3) (c) if the tape, assessed in its totality, satisfies the requirement. State v. Jimmie R.R. 2000 WI App 5, 232 Wis. 2d 138, 606 N.W.2d 196, 98-3046.

908.08 Annotation Sub. (7) permits the admission of a child's videotaped statement under any applicable hearsay exception regardless of whether the requirements of subsections (2) and (3) have been met. State v. Snider, 2003 WI App 172, 266 Wis. 2d 830, 668 N.W.2d 784, 02-1628.

908.08 Annotation A defendant who introduces testimony from an unavailable declarant cannot later claim that he or she was harmed by an inability to cross-examine the declarant when prior inconsistent statements are introduced to impeach an out-of-court statement introduced by the defendant. State v. Smith, 2005 WI App 152, 284 Wis. 2d 798, 702 N.W.2d 850, 04-1077.

908.08 Annotation This section does not violate the separation of powers doctrine by dictating the admissibility and order in which the court receives videotape evidence and in-court testimony. State v. James, 2005 WI App 188, 285 Wis. 2d 783, 703 N.W.2d 727, 04-2391.

908.08 Annotation This section, dealing specifically with the admissibility and presentation of videotaped statements by child witnesses, controls over ss. 904.03 and 906.11, more general statutes regarding the court's authority to control the admission, order, and presentation of evidence. State v. James, 2005 WI App 188, 285 Wis. 2d 783, 703 N.W.2d 727, 04-2391.

908.08 Annotation There is no conflict between subs. (3) (e) and (5) (a). Sub. (3) (e) asks the trial court to discern whether, given what it knows at the time it assesses admissibility, allowing a videotaped statement into evidence would deprive any party of a fair opportunity to meet allegations made in the statement. State v. James, 2005 WI App 188, 285 Wis. 2d 783, 703 N.W.2d 727, 04-2391.

908.08 Annotation The recorded oral statement of a child who is available to testify, made admissible by this section, is the testimony of that child irrespective of whether that oral statement is sworn. Whether the child is sworn has no bearing on whether that evidence is testimony that must be taken down by the court reporter. State v. Ruiz-Velez, 2008 WI App 169, 314 Wis. 2d 724, 762 N.W.2d 449, 08-0175.

908.08 Annotation Section 908.08 makes no room for admission of the recordings once the child turns age 16. Because the recorded witness was about to turn 16 and the state would have lost the ability to introduce audiovisual recordings of the victim under this section if the defendant had been allowed to withdraw a guilty plea, the circuit court's conclusion that "this is an absolutely clear and easy call . . . to find that if the State was not allowed to use the (named) tapes it would result in substantial prejudice to the State" was quite defensible. State v. Lopez, 2014 WI 11, ___ Wis. 2d ___, ___ N.W.2d ___, 11-2733.






909. Evidence — authentication and identification.

909.01 General provision.

909.01  General provision. The requirements of authentication or identification as a condition precedent to admissibility are satisfied by evidence sufficient to support a finding that the matter in question is what its proponent claims.

909.01 History History: Sup. Ct. Order, 59 Wis. 2d R1, R329 (1973); 1975 c. 41.

909.01 Annotation Unauthenticated ledger and signature cards bearing the entry "P.O.D. to (plaintiff)" were not competent evidence of the decedent's intent to make a savings and loan account payable on death to the plaintiff. Bruckner v. Prairie Fed. Savings & Loan Association, 81 Wis. 2d 215, 260 N.W.2d 256 (1977).

909.01 Annotation Before a demonstrative videotape may be admitted, there must be a foundation that it is a fair and accurate reproduction of what was seen and that it was produced under conditions reasonably similar to conditions of the actual event. Even with the foundation established, the evidence may be excluded on a finding that its probative value is outweighed by its prejudicial effect. State v. Peterson, 222 Wis. 2d 449, 588 N.W.2d 84 (Ct. App. 1998), 97-3737.

909.01 Annotation Computer-generated animation used as a demonstrative exhibit to show the scene and events of an alleged crime is not exempt from longstanding foundation requirements. Demonstrative computer-generated animation should be introduced in conjunction with the witness's testimony it seeks to clarify, as any diagram or photo intended to clarify a lay witness's testimony would be introduced. In this case, the animation was testified to by the animator and not by any witness and was nothing more than bits and pieces from each of the state's witnesses that, when mixed together, effectively represented the animator's own version of what occurred at the time and place in question. State v. Denton, 2009 WI App 78, 319 Wis. 2d 718, 768 N.W.2d 250, 07-2825.

909.01 Annotation A court should not afford a presumption of accuracy to a particular electronic monitoring device (EMD) report or EMD until the state has put forth evidence regarding the installation of the specific device and testimony as to its accuracy and reliability by a department of corrections employee familiar with its operation. Consequently, the state is permitted to authenticate and lay a foundation for an EMD report by providing testimony describing the electronic monitoring system and the process by which the daily summary reports are generated and showing that this process produces an accurate result. State v. Kandutsch, 2011 WI 78, 336 Wis. 2d 478, 799 N.W.2d 865, 09-1351.

909.01 Annotation Authentication does not require proving that the documents are incontrovertibly what they purport to be, but rather authentication requires presenting evidence sufficient to support a finding that the documents are what they purport to be. Horak v. Building Services Industrial Sales Company, 2012 WI App 54, 329 Wis. 2d 240, 815 N.W.2d 400, 11-0414.



909.015 General provision; illustrations.

909.015  General provision; illustrations. By way of illustration only, and not by way of limitation, the following are examples of authentication or identification conforming with the requirements of s. 909.01:

909.015(1) (1) Testimony of witness with knowledge. Testimony of a witness with knowledge that a matter is what it is claimed to be.

909.015(2) (2) Nonexpert opinion on handwriting. Nonexpert opinion as to the genuineness of handwriting, based upon familiarity not acquired for purposes of the litigation.

909.015(3) (3) Comparison by trier of fact or expert witness. Comparison by the trier of fact or by expert witnesses with specimens which have been authenticated.

909.015(4) (4) Distinctive characteristics and the like. Appearance, contents, substance, internal patterns, or other distinctive characteristics, taken in conjunction with circumstances.

909.015(5) (5) Voice identification. Identification of a voice, whether heard firsthand or through mechanical or electronic transmission or recording, by opinion based upon hearing the voice at any time under circumstances connecting it with the alleged speaker.

909.015(6) (6) Telephone conversations. Telephone conversations, by evidence that a call was made to the number assigned at the time by the telecommunications company to a particular person or business, if:

909.015(6)(a) (a) In the case of a person, circumstances, including self-identification, show the person answering to be the one called; or

909.015(6)(b) (b) In the case of a business, the call was made to a place of business and the conversation related to business reasonably transacted over the telephone.

909.015(7) (7) Public records or reports. Evidence that a writing authorized by law to be recorded or filed and in fact recorded or filed in a public office, or a purported public record, report, statement, or data compilation, in any form, is from the public office where items of this nature are kept.

909.015(8) (8) Ancient documents or data compilations. Evidence that a document or data compilation, in any form:

909.015(8)(a) (a) Is in a condition that creates no suspicion concerning its authenticity;

909.015(8)(b) (b) Was in a place where it, if authentic, would likely be; and

909.015(8)(c) (c) Has been in existence 20 years or more at the time it is offered.

909.015(9) (9) Process or system. Evidence describing a process or system used to produce a result and showing that the process or system produces an accurate result.

909.015(10) (10) Methods provided by statute or rule. Any method of authentication or identification provided by statute or by other rules adopted by the supreme court.

909.015 History History: Sup. Ct. Order, 59 Wis. 2d R1, R332 (1973); 1985 a. 297; 1999 a. 85.

909.015 Annotation Alleged statements of self-identification made in a phone call and in personal contact may not themselves be used to identify the speakers. Nischke v. Farmers & Merchants Bank, 187 Wis. 2d 96, 522 N.W.2d 542 (Ct. App. 1994).

909.015 Annotation Tapes are properly identified and authenticated when a party to the recorded conversation identifies the defendant's voice and testifies that the tapes accurately depict the conversation. State v. Curtis, 218 Wis. 2d 550, 582 N.W.2d 409 (Ct. App. 1998), 96-2884.

909.015 Annotation Thinking Outside the "Business Records" Box: Evidentiary Foundations for Computer Records. O'Shea. Wis. Law. Feb. 2008.



909.02 Self-authentication.

909.02  Self-authentication. Extrinsic evidence of authenticity as a condition precedent to admissibility is not required with respect to any of the following:

909.02(1) (1) Public documents under seal. A document bearing a seal purporting to be that of the United States, or of any state, district, commonwealth, territory, or insular possession thereof, or the Panama Canal Zone, or the Trust Territory of the Pacific Islands, or of a political subdivision, department, officer or agency thereof, and a signature purporting to be an attestation or execution.

909.02(2) (2) Public documents not under the seal. A document purporting to bear the signature in the official capacity of an officer or employee of any entity included in sub. (1), having no seal, if a public officer having a seal and having official duties in the district or political subdivision of the officer or employee certifies under seal that the signer has the official capacity and that the signature is genuine.

909.02(3) (3) Public documents of foreign countries. A document purporting to be executed or attested in his or her official capacity by a person authorized by the laws of a foreign country to make the execution or attestation, and accompanied by a final certification as to the genuineness of the signature and official position of the executing or attesting person, or of any foreign official whose certificate of genuineness of signature and official position relates to the execution or attestation or is in a chain of certificates of genuineness of signature and official position relating to the execution or attestation. A final certification may be made by a secretary of embassy or legation, consul general, consul, vice consul, or consular agent of the United States, or a diplomatic or consular official of the foreign country assigned or accredited to the United States. If reasonable opportunity has been given to all parties to investigate the authenticity and accuracy of official documents, the judge may, for good cause shown, order that they be treated as presumptively authentic without final certification or permit them to be evidenced by an attested summary with or without final certification.

909.02(4) (4) Certified copies of public records. A copy of an official record or report or entry therein, or of a document authorized by law to be recorded or filed and actually recorded or filed in a public office, including data compilations in any form, certified as correct by the custodian or other person authorized to make the certification, by certificate complying with sub. (1), (2) or (3) or complying with any statute or rule adopted by the supreme court, or, with respect to records maintained by the department of transportation under s. 110.20 or chs. 194, 218, 341 to 343, 345, or 348, certified electronically in any manner determined by the department of transportation to conform with the requirements of s. 909.01.

909.02(5) (5) Official publications. Books, pamphlets or other publications purporting to be issued by public authority.

909.02(6) (6) Newspapers and periodicals. Printed materials purporting to be newspapers or periodicals.

909.02(7) (7) Trade inscriptions and the like. Inscriptions, signs, tags or labels purporting to have been affixed in the course of business and indicating ownership, control or origin.

909.02(8) (8) Acknowledged and authenticated documents. Documents accompanied by a certificate of acknowledgment under the hand and seal or rubber stamp of a notary public or other person authorized by law to take acknowledgments or any public officer entitled by virtue of public office to administer oaths or authenticated or acknowledged as otherwise authorized by statute.

909.02(9) (9) Commercial paper and related documents. Commercial paper, signatures thereon, and documents relating thereto to the extent provided by chs. 401 to 411.

909.02(10) (10) Statutory rules. Any signature, document or other matter declared by statute to be presumptively or prima facie genuine or authentic.

909.02(11) (11) Patient health care records. Records served upon or made available to all parties under s. 908.03 (6m).

909.02(12) (12) Certified domestic records of regularly conducted activity.

909.02(12)(a)(a) The original or a duplicate of a domestic record of regularly conducted activity that would be admissible under s. 908.03 (6) if accompanied by a written certification of its custodian or other qualified person, in a manner complying with any statute or rule adopted by the supreme court, certifying all of the following:

909.02(12)(a)1. 1. That the record was made at or near the time of the occurrence of the matters set forth by, or from information transmitted by, a person with knowledge of those matters.

909.02(12)(a)2. 2. That the record was kept in the course of the regularly conducted activity.

909.02(12)(a)3. 3. That the record was made of the regularly conducted activity as a regular practice.

909.02(12)(b) (b) A party intending to offer a record into evidence under par. (a) must provide written notice of that intention to all adverse parties and must make the record and certification available for inspection sufficiently in advance of the offer of the record and certification into evidence to provide an adverse party with a fair opportunity to challenge the record and certification.

909.02(13) (13) Certified foreign records of regularly conducted activity.

909.02(13)(a)(a) The original or a duplicate of a foreign record of regularly conducted activity that would be admissible under s. 908.03 (6) if accompanied by a written declaration by its custodian or other qualified person certifying all of the following:

909.02(13)(a)1. 1. That the record was made at or near the time of the occurrence of the matters set forth by, or from information transmitted by, a person with knowledge of those matters.

909.02(13)(a)2. 2. That the record was kept in the course of the regularly conducted activity.

909.02(13)(a)3. 3. That the record was made of the regularly conducted activity as a regular practice.

909.02(13)(b) (b) The declaration under par. (a) must be signed in a manner that, if falsely made, would subject the maker to criminal penalty under the laws of the country where the declaration is signed. A party intending to offer a record into evidence under par. (a) must provide written notice of that intention to all adverse parties, and must make the record and declaration available for inspection sufficiently in advance of the offer of the record and declaration into evidence to provide an adverse party with a fair opportunity to challenge the record and declaration.

909.02 History History: Sup. Ct. Order, 59 Wis. 2d R1, R340 (1973); Sup. Ct. Order, 67 Wis. 2d 585, viii (1975); 1975 c. 200; 1979 c. 89; Sup. Ct. Order, 158 Wis. 2d xxv (1990); 1991 a. 32, 148, 304, 315; 1999 a. 85; 2005 a. 25; Sup. Ct. Order No. 04-09, 2005 WI 148, 283 Wis. 2d xv; 2009 a. 28, 118.

909.02 Annotation Comment, October 2005: Creation of sub. (12) conforms Wisconsin's rule to the 2000 amendment of Rule 902 (11) of the Federal Rule of Evidence. [Re Sup. Ct. Order No. 04-09]

909.02 Annotation Creation of sub. (13) conforms Wisconsin's rule to the 2000 amendment of Rule 902 (12) of the Federal Rule of Evidence. [Re Sup. Ct. Order No. 04-09]

909.02 Annotation The trial court erred in applying the certification requirement under s. 889.08 (1) to the defendant's driving record that was certified under sub. (1). State v. Leis, 134 Wis. 2d 441, 397 N.W.2d 498 (Ct. App. 1986).

909.02 Annotation A copy of an official record may be admitted in evidence if it is certified as correct in accordance with sub. (4) even though the certification does not comply with s. 889.08 (1). 63 Atty. Gen. 605.



909.03 Subscribing witness' testimony unnecessary.

909.03  Subscribing witness' testimony unnecessary. The testimony of a subscribing witness is not necessary to authenticate a writing unless required by the laws of the jurisdiction whose laws govern the validity of the writing.

909.03 History History: Sup. Ct. Order, 59 Wis. 2d R1, R349 (1973).






910. Evidence — contents of writings, recordings and photographs.

910.01 Definitions.

910.01  Definitions. For purposes of this chapter the following definitions are applicable.

910.01(1) (1) Writings and recordings. "Writings" and "recordings" consist of letters, words or numbers, or their equivalent, set down by handwriting, typewriting, printing, photostating, photographing, magnetic impulse, mechanical or electronic recording, or other form of data compilation or recording.

910.01(2) (2) Photographs. "Photographs" include still photographs, X-ray films, and motion pictures.

910.01(3) (3) Original. An "original" of a writing or recording is the writing or recording itself or any counterpart intended to have the same effect by a person executing or issuing it. An "original" of a photograph includes the negative or any print therefrom. If data are stored in a computer or similar device, any printout or other output readable by sight, shown to reflect the data accurately, is an "original".

910.01(4) (4) Duplicate. A "duplicate" is a counterpart produced by the same impression as the original, or from the same matrix, or by means of photography, including enlargements and miniatures, or by mechanical or electronic rerecording, or by chemical reproduction, or by other equivalent technique which accurately reproduces the original.

910.01 History History: Sup. Ct. Order, 59 Wis. 2d R1, R351 (1973); 1995 a. 225; 2003 a. 294.



910.02 Requirement of original.

910.02  Requirement of original. To prove the content of a writing, recording or photograph, the original writing, recording or photograph is required, except as otherwise provided in chs. 901 to 911, s. 137.21, or by other statute.

910.02 History History: Sup. Ct. Order, 59 Wis. 2d R1, R354 (1973); 1981 c. 390; 2003 a. 294.

910.02 Annotation There is no "best evidence rule" applicable to photographs of objects that requires that the object itself be introduced rather than the photograph. A photograph of a wrench bearing the owner's initials and found in defendant's automobile was relevant. Anderson v. State, 66 Wis. 2d 233, 223 N.W.2d 879 (1974).



910.03 Admissibility of duplicates.

910.03  Admissibility of duplicates. A duplicate is admissible to the same extent as an original unless (1) a genuine question is raised as to the authenticity of the original or (2) in the circumstances it would be unfair to admit the duplicate in lieu of the original. No duplicate is inadmissible solely because it is in electronic format.

910.03 History History: Sup. Ct. Order, 59 Wis. 2d R1, R356 (1973); 2003 a. 294.

910.03 Annotation Photostatic copies of hospital records were admissible under this section. Schulz v. St. Mary's Hospital, 81 Wis. 2d 638, 260 N.W.2d 783 (1978).



910.04 Admissibility of other evidence of contents.

910.04  Admissibility of other evidence of contents. The original is not required, and other evidence of the contents of a writing, recording or photograph is admissible if:

910.04(1) (1) Originals lost or destroyed. All originals are lost or have been destroyed, unless the proponent lost or destroyed them in bad faith; or

910.04(2) (2) Original not obtainable. No original can be obtained by any available judicial process or procedure; or

910.04(3) (3) Original in possession of opponent. At a time when an original was under the control of the party against whom offered, the party was put on notice, by the pleadings or otherwise, that the contents would be a subject of proof at the hearing, and the party does not produce the original at the hearing; or

910.04(4) (4) Collateral matters. The writing, recording or photograph is not closely related to a controlling issue.

910.04 History History: Sup. Ct. Order, 59 Wis. 2d R1, R357 (1973); 1991 a. 32.



910.05 Public records.

910.05  Public records. The contents of an official record, or of a document authorized to be recorded or filed and actually recorded or filed, including data compilations in any form, if otherwise admissible, may be proved by copy, certified as correct in accordance with s. 909.02 or testified to be correct by a witness who has compared it with the original. If a copy which complies with the foregoing cannot be obtained by the exercise of reasonable diligence, then other evidence of the contents may be given.

910.05 History History: Sup. Ct. Order, 59 Wis. 2d R1, R361 (1973).



910.06 Summaries.

910.06  Summaries. The contents of voluminous writings, recordings or photographs which cannot conveniently be examined in court may be presented in the form of a chart, summary or calculation. The originals, or duplicates, shall be made available for examination or copying, or both, by other parties at a reasonable time and place. The judge may order that they be produced in court.

910.06 History History: Sup. Ct. Order, 59 Wis. 2d R1, R362 (1973).

910.06 Annotation A chart prepared by the prosecutor during trial, in the jury's presence, to categorize testimony was not a summary under this section, but was a "pedagogical device" admissible within the court's discretion under s. 906.11. State v. Olson, 217 Wis. 2d 730, 579 N.W.2d 802 (Ct. App. 1998), 96-2142.



910.07 Testimony or written admission of party.

910.07  Testimony or written admission of party. Contents of writings, recordings or photographs may be proved by the testimony or deposition of the party against whom offered or by the party's written admission, without accounting for the nonproduction of the original.

910.07 History History: Sup. Ct. Order, 59 Wis. 2d R1, R363 (1973); 1991 a. 32.



910.08 Functions of judge and jury.

910.08  Functions of judge and jury. When the admissibility of other evidence of contents of writings, recordings or photographs under chs. 901 to 911 depends upon the fulfillment of a condition of fact, the question of whether the condition has been fulfilled is ordinarily for the judge to determine. However, when any of the following issues is raised, the issue is for the trier of fact to determine as in the case of other issues of fact:

910.08(1) (1) Whether the asserted writing ever existed.

910.08(2) (2) Whether another writing, recording or photograph produced at the trial is the original.

910.08(3) (3) Whether other evidence of contents correctly reflects the contents.

910.08 History History: Sup. Ct. Order, 59 Wis. 2d R1, R364 (1973); 1993 a. 213.






911. Evidence — miscellaneous rules.

911.01 Applicability of rules of evidence.

911.01  Applicability of rules of evidence.

911.01(1) (1)  Courts and court commissioners. Chapters 901 to 911 apply to the courts of the state of Wisconsin, including municipal courts and circuit, supplemental, and municipal court commissioners, in the proceedings and to the extent hereinafter set forth except as provided in s. 972.11. The word "judge" in chs. 901 to 911 means judge of a court of record, municipal judge, or circuit, supplemental, or municipal court commissioner.

911.01(2) (2) Proceedings generally. Chapters 901 to 911 apply generally to proceedings in civil and criminal actions.

911.01(3) (3) Privileges; oath. Chapter 905 with respect to privileges applies at all stages of all actions, cases and proceedings; s. 906.03 applies at all stages of all actions, cases and proceedings except as provided in ss. 901.04 (1) and 911.01 (4), and ch. 908.

911.01(4) (4) Rules of evidence inapplicable. Chapters 901 to 911, other than ch. 905 with respect to privileges or s. 901.05 with respect to admissibility, do not apply in the following situations:

911.01(4)(a) (a) Preliminary questions of fact. The determination of questions of fact preliminary to admissibility of evidence when the issue is to be determined by the judge under s. 901.04 (1).

911.01(4)(b) (b) Grand jury; John Doe proceedings. Proceedings before grand juries or a John Doe proceeding under s. 968.26.

911.01(4)(c) (c) Miscellaneous proceedings. Proceedings for extradition or rendition; sentencing, granting or revoking probation, modification of a bifurcated sentence under s. 302.113 (9g), adjustment of a bifurcated sentence under s. 973.195 (1r) or 973.198; issuance of subpoenas or warrants under s. 968.375, arrest warrants, criminal summonses, and search warrants; hearings under s. 980.09 (2); proceedings under s. 971.14 (1r) (c); proceedings with respect to pretrial release under ch. 969 except where habeas corpus is utilized with respect to release on bail or as otherwise provided in ch. 969; or proceedings under s. 165.76 (6) to compel provision of a biological specimen for deoxyribonucleic acid analysis.

911.01(4)(d) (d) Small claims actions. Proceedings under ch. 799, except jury trials.

911.01(5) (5) Restitution hearings.

911.01(5)(a)(a) In a restitution hearing under s. 973.20 (13), the rules of evidence are subject to waiver under s. 973.20 (14) (d).

911.01(5)(b) (b) When hearing evidence as to the factors that determine a restitution order under s. 800.093, the rules of evidence are subject to waiver under s. 800.093 (8) (b).

911.01 History History: Sup. Ct. Order, 59 Wis. 2d R1, R366 (1973); 1977 c. 305 s. 64; 1977 c. 345; 1979 c. 32 s. 92 (16); 1981 c. 183, 367, 390, 391; 1987 a. 208, 398; 1991 a. 40, 269; 2001 a. 61, 109; 2005 a. 434; 2009 a. 24, 28, 214, 261, 349; 2011 a. 38, 257; 2011 a. 260 s. 81; s. 13.92 (2) (i).



911.02 Title.

911.02  Title. Chapters 901 to 911 may be known and cited as the Wisconsin Rules of Evidence.

911.02 History History: Sup. Ct. Order, 59 Wis. 2d R1, R377 (1973).






938. Juvenile justice code.

938.01 Title, legislative intent and purposes.

938.01  Title, legislative intent and purposes.

938.01(1) (1)  Title. This chapter may be cited as "The Juvenile Justice Code", and shall be liberally construed in accordance with the objectives expressed in this section.

938.01(2) (2) Legislative intent. It is the intent of the legislature to promote a juvenile justice system capable of dealing with the problem of juvenile delinquency, a system which will protect the community, impose accountability for violations of law and equip juvenile offenders with competencies to live responsibly and productively. To effectuate this intent, the legislature declares the following to be equally important purposes of this chapter:

938.01(2)(a) (a) To protect citizens from juvenile crime.

938.01(2)(b) (b) To hold each juvenile offender directly accountable for his or her acts.

938.01(2)(c) (c) To provide an individualized assessment of each alleged and adjudicated delinquent juvenile, in order to prevent further delinquent behavior through the development of competency in the juvenile offender, so that he or she is more capable of living productively and responsibly in the community.

938.01(2)(d) (d) To provide due process through which each juvenile offender and all other interested parties are assured fair hearings, during which constitutional and other legal rights are recognized and enforced.

938.01(2)(e) (e) To divert juveniles from the juvenile justice system through early intervention as warranted, when consistent with the protection of the public.

938.01(2)(f) (f) To respond to a juvenile offender's needs for care and treatment, consistent with the prevention of delinquency, each juvenile's best interest and protection of the public, by allowing the court to utilize the most effective dispositional option.

938.01(2)(g) (g) To ensure that victims and witnesses of acts committed by juveniles that result in proceedings under this chapter are, consistent with this chapter and the Wisconsin constitution, afforded the same rights as victims and witnesses of crimes committed by adults, and are treated with dignity, respect, courtesy, and sensitivity throughout those proceedings.

938.01(3) (3) Indian juvenile welfare; declaration of policy. In Indian juvenile custody proceedings, the best interests of the Indian juvenile shall be determined in accordance with the federal Indian Child Welfare Act, 25 USC 1901 to 1963, and the policy specified in this subsection. It is the policy of this state for courts and agencies responsible for juvenile welfare to do all of the following:

938.01(3)(a) (a) Cooperate fully with Indian tribes in order to ensure that the federal Indian Child Welfare Act is enforced in this state.

938.01(3)(b) (b) Protect the best interests of Indian juveniles and promote the stability and security of Indian tribes and families by doing all of the following:

938.01(3)(b)1. 1. Establishing minimum standards for the removal of Indian juveniles from their families and the placement of those juveniles in out-of-home care placements that will reflect the unique value of Indian culture.

938.01(3)(b)2. 2. Using practices, in accordance with the federal Indian Child Welfare Act, 25 USC 1901 to 1963, this section, and other applicable law, that are designed to prevent the voluntary or involuntary out-of-home care placement of Indian juveniles and, when an out-of-home care placement is necessary, placing an Indian juvenile in a placement that reflects the unique values of the Indian juvenile's tribal culture and that is best able to assist the Indian juvenile in establishing, developing, and maintaining a political, cultural, and social relationship with the Indian juvenile's tribe and tribal community.

938.01 History History: 1995 a. 77; 2005 a. 344; 2009 a. 94.

938.01 Annotation The due process standard in juvenile proceedings is fundamental fairness. Basic requirements are discussed. In Interest of D.O.H. 76 Wis. 2d 286, 251 N.W.2d 196 (1976).

938.01 Annotation Time Ripe for Change. Barry & Ladwig. Wis. Law. Apr. 1996.



938.02 Definitions.

938.02  Definitions. In this chapter:

938.02(1) (1) "Adult" means a person who is 18 years of age or older, except that for purposes of investigating or prosecuting a person who is alleged to have violated any state or federal criminal law or any civil law or municipal ordinance, "adult" means a person who has attained 17 years of age.

938.02(1m) (1m) "Alcoholism" has the meaning given in s. 51.01 (1m).

938.02(1p) (1p) "Alcohol or other drug abuse impairment" means a condition of a person which is exhibited by characteristics of habitual lack of self-control in the use of alcohol beverages, controlled substances or controlled substance analogs to the extent that the person's health is substantially affected or endangered or the person's social or economic functioning is substantially disrupted.

938.02(1s) (1s) "Approved treatment facility" has the meaning given in s. 51.01 (2).

938.02(2d) (2d) "Controlled substance" has the meaning given in s. 961.01 (4).

938.02(2e) (2e) "Controlled substance analog" has the meaning given in s. 961.01 (4m).

938.02(2f) (2f) "Coordinated services plan of care" has the meaning given in s. 46.56 (1) (cm).

938.02(2g) (2g) "County department" means a county department under s. 46.215, 46.22 or 46.23, unless the context requires otherwise.

938.02(2m) (2m) "Court", when used without further qualification, means the court assigned to exercise jurisdiction under this chapter and ch. 48 or, when used with reference to a juvenile who is subject to s. 938.183, a court of criminal jurisdiction or, when used with reference to a juvenile who is subject to s. 938.17 (2), a municipal court.

938.02(3) (3) "Court intake worker" means any person designated to provide intake services under s. 938.067.

938.02(3m) (3m) "Delinquent" means a juvenile who is 10 years of age or older who has violated any state or federal criminal law, except as provided in ss. 938.17, 938.18 and 938.183, or who has committed a contempt of court, as defined in s. 785.01 (1), as specified in s. 938.355 (6g).

938.02(4) (4) "Department" means the department of corrections.

938.02(5) (5) "Developmental disability" has the meaning given in s. 51.01 (5).

938.02(5g) (5g) "Drug dependent" has the meaning given in s. 51.01 (8).

938.02(6) (6) "Foster home" means any facility that is operated by a person required to be licensed by s. 48.62 (1) and that provides care and maintenance for no more than 4 juveniles or, if necessary to enable a sibling group to remain together, for no more than 6 juveniles or, if the department of children and families promulgates rules permitting a different number of juveniles, for the number of juveniles permitted under those rules.

938.02(7) (7) "Group home" means any facility operated by a person required to be licensed by the department of children and families under s. 48.625 for the care and maintenance of 5 to 8 juveniles.

938.02(8) (8) "Guardian" means the person named by the court having the duty and authority of guardianship.

938.02(8b) (8b) "Habitual truant" has the meaning given in s. 118.16 (1) (a).

938.02(8d) (8d) "Indian" means any person who is a member of an Indian tribe or who is an Alaska native and a member of a regional corporation, as defined in 43 USC 1606.

938.02(8e) (8e) "Indian custodian" means an Indian person who has legal custody under tribal law or custom or under state law of an Indian juvenile who is the subject of an Indian juvenile custody proceeding, as defined in s. 938.028 (2) (b), or of an Indian juvenile in need of protection or services under s. 938.13 (4), (6), (6m), or (7) who is the subject of a temporary physical custody proceeding under ss. 938.19 to 938.21 or to whom temporary physical care, custody, and control has been transferred by the parent of that juvenile.

938.02(8g) (8g) "Indian juvenile" means an unmarried person who is under 18 years of age and who is affiliated with an Indian tribe in any of the following ways:

938.02(8g)(a) (a) As a member of the Indian tribe.

938.02(8g)(b) (b) As a person who is eligible for membership in an Indian tribe and is the biological child of a member of an Indian tribe.

938.02(8m) (8m) "Indian juvenile's tribe" means one of the following:

938.02(8m)(a) (a) The Indian tribe in which an Indian juvenile is a member or eligible for membership.

938.02(8m)(b) (b) In the case of an Indian juvenile who is a member of or eligible for membership in more than one tribe, the Indian tribe with which the Indian juvenile has the more significant contacts.

938.02(8r) (8r) "Indian tribe" means any Indian tribe, band, nation, or other organized group or community of Indians that is recognized as eligible for the services provided to Indians by the U.S. secretary of the interior because of Indian status, including any Alaska native village, as defined in 43 USC 1602 (c).

938.02(10) (10) "Judge", if used without further qualification, means the judge of the court assigned to exercise jurisdiction under this chapter and ch. 48 or, if used with reference to a juvenile who is subject to s. 938.183, the judge of the court of criminal jurisdiction or, when used with reference to a juvenile who is subject to s. 938.17 (2), the judge of the municipal court.

938.02(10m) (10m) "Juvenile", when used without further qualification, means a person who is less than 18 years of age, except that for purposes of investigating or prosecuting a person who is alleged to have violated a state or federal criminal law or any civil law or municipal ordinance, "juvenile" does not include a person who has attained 17 years of age.

938.02(10p) (10p) "Juvenile correctional facility" means a correctional institution operated or contracted for by the department of corrections or operated by the department of health services for holding in secure custody persons adjudged delinquent. "Juvenile correctional facility" includes the Mendota juvenile treatment center under s. 46.057 and a facility authorized under s. 938.533 (3) (b), 938.538 (4) (b), or 938.539 (5).

938.02(10r) (10r) "Juvenile detention facility" means a locked facility approved by the department under s. 301.36 for the secure, temporary holding in custody of juveniles.

938.02(11) (11) "Legal custodian" means a person, other than a parent or guardian, or an agency to whom legal custody of a juvenile has been transferred by a court, but does not include a person who has only physical custody of the juvenile.

938.02(12) (12) "Legal custody" means a legal status created by the order of a court, which confers the right and duty to protect, train and discipline a juvenile, and to provide food, shelter, legal services, education and ordinary medical and dental care, subject to the rights, duties and responsibilities of the guardian of the juvenile and subject to any residual parental rights and responsibilities and the provisions of any court order.

938.02(12m) (12m) "Off-reservation trust land" means land in this state that is held in trust by the federal government for the benefit of an Indian tribe or individual and that is located outside the boundaries of an Indian tribe's reservation.

938.02(13) (13) "Parent" means a biological parent, a husband who has consented to the artificial insemination of his wife under s. 891.40, or a parent by adoption. If the juvenile is a nonmarital child who is not adopted or whose parents do not subsequently intermarry under s. 767.803, "parent" includes a person acknowledged under s. 767.805 or a substantially similar law of another state or adjudicated to be the biological father. "Parent" does not include any person whose parental rights have been terminated. For purposes of the application of s. 938.028 and the federal Indian Child Welfare Act, 25 USC 1901 to 1963, "parent" means a biological parent, an Indian husband who has consented to the artificial insemination of his wife under s. 891.40, or an Indian person who has lawfully adopted an Indian juvenile, including an adoption under tribal law or custom, and includes, in the case of a nonmarital child who is not adopted or whose parents do not subsequently intermarry under s. 767.803, a person acknowledged under s. 767.805, a substantially similar law of another state, or tribal law or custom to be the biological father or a person adjudicated to be the biological father, but does not include any person whose parental rights have been terminated.

938.02(14) (14) "Physical custody" means actual custody of the person in the absence of a court order granting legal custody to the physical custodian.

938.02(15) (15) "Relative" means a parent, stepparent, brother, sister, stepbrother, stepsister, half brother, half sister, brother-in-law, sister-in-law, first cousin, 2nd cousin, nephew, niece, uncle, aunt, stepuncle, stepaunt, or any person of a preceding generation as denoted by the prefix of grand, great, or great-great, whether by blood, marriage, or legal adoption, or the spouse of any person named in this subsection, even if the marriage is terminated by death or divorce. For purposes of the application of s. 938.028 and the federal Indian Child Welfare Act, 25 USC 1901 to 1963, "relative" includes an extended family member, as defined in s. 938.028 (2) (a), whether by blood, marriage, or adoption, including adoption under tribal law or custom.

938.02(15c) (15c) "Reservation," except as otherwise provided in s. 938.028 (2) (e), means land in this state within the boundaries of the reservation of a tribe.

938.02(15d) (15d) "Residential care center for children and youth" means a facility operated by a child welfare agency licensed under s. 48.60 for the care, maintenance, and treatment of persons residing in that facility.

938.02(15g) (15g) "Secured residential care center for children and youth" means a residential care center for children and youth operated by a child welfare agency that is licensed under s. 48.66 (1) (b) to hold in secure custody persons adjudged delinquent.

938.02(17) (17) "Shelter care facility" means a nonsecure place of temporary care and physical custody for juveniles, including a holdover room, licensed by the department of children and families under s. 48.66 (1) (a).

938.02(17m) (17m) "Special treatment or care" means professional services which need to be provided to a juvenile or his or her family to protect the well-being of the juvenile, prevent placement of the juvenile outside the home or meet the special needs of the juvenile. This term includes medical, psychological or psychiatric treatment, alcohol or other drug abuse treatment or other services which the court finds to be necessary and appropriate.

938.02(18) (18) "Trial" means a fact-finding hearing to determine jurisdiction.

938.02(18j) (18j) "Tribal court" means a court that has jurisdiction over juvenile custody proceedings, and that is either a court of Indian offenses or a court established and operated under the code or custom of an Indian tribe, or any other administrative body of an Indian tribe that is vested with authority over Indian juvenile custody proceedings.

938.02(18k) (18k) "Tribal school" has the meaning given in s. 115.001 (15m).

938.02(18m) (18m) "Truancy" has the meaning given in s. 118.16 (1) (c).

938.02(19) (19) "Type 1 juvenile correctional facility" means a juvenile correctional facility, but excludes any correctional institution that meets the criteria under sub. (10p) solely because of its status under s. 938.533 (3) (b), 938.538 (4) (b), or 938.539 (5).

938.02(19r) (19r) "Type 2 residential care center for children and youth" means a residential care center for children and youth that is designated by the department to provide care and maintenance for juveniles who have been placed in the residential care center for children and youth under the supervision of a county department under s. 938.34 (4d).

938.02(20) (20) "Type 2 juvenile correctional facility" means a juvenile correctional facility that meets the criteria under sub. (10p) solely because of its status under s. 938.533 (3) (b), 938.538 (4) (b), or 938.539 (5).

938.02(20m) (20m)

938.02(20m)(a)(a) "Victim" means any of the following:

938.02(20m)(a)1. 1. A person against whom a delinquent act has been committed.

938.02(20m)(a)2. 2. If the person specified in subd. 1. is a child, a parent, guardian or legal custodian of the child.

938.02(20m)(a)3. 3. If a person specified in subd. 1. is physically or emotionally unable to exercise the rights granted under this chapter, s. 950.04 or article I, section 9m, of the Wisconsin constitution, a person designated by the person specified in subd. 1. or a family member, as defined in s. 950.02 (3), of the person specified in subd. 1.

938.02(20m)(a)4. 4. If a person specified in subd. 1. is deceased, any of the following:

938.02(20m)(a)4.a. a. A family member, as defined in s. 950.02 (3), of the person who is deceased.

938.02(20m)(a)4.b. b. A person who resided with the person who is deceased.

938.02(20m)(a)5. 5. If a person specified in subd. 1. has been adjudicated incompetent in this state, the guardian of the person appointed for him or her.

938.02(20m)(b) (b) "Victim" does not include a juvenile alleged to have committed the delinquent act.

938.02(21) (21) "Victim-witness coordinator" means a person employed or contracted by the county board of supervisors under s. 950.06 to provide services for the victims and witnesses of crimes or a person employed or contracted by the department of justice to provide the services specified in s. 950.08.

938.02 History History: 1995 a. 77, 216, 352, 448; 1997 a. 27, 35, 181, 191; 1999 a. 9, 162; 2001 a. 16, 59; 2003 a. 33, 284; 2005 a. 232, 344, 387; 2005 a. 443 s. 265; 2007 a. 20 ss. 3780 to 3782, 9121 (6) (a); 2009 a. 28, 94, 302, 334; 2011 a. 32, 258; 2011 a. 260 s. 80.



938.028 Indian juvenile welfare.

938.028  Indian juvenile welfare.

938.028(1) (1)  Declaration of policy. In Indian juvenile custody proceedings, the best interests of the Indian juvenile shall be determined in accordance with the federal Indian Child Welfare Act, 25 USC 1901 to 1963, and the policy specified in s. 938.01 (3).

938.028(2) (2) Definitions. In this section:

938.028(2)(a) (a) "Extended family member" means a person who is defined as a member of an Indian juvenile's extended family by the law or custom of the Indian juvenile's tribe or, in the absence of such a law or custom, a person who has attained the age of 18 years and who is the Indian juvenile's grandparent, aunt, uncle, brother, sister, brother-in-law, sister-in-law, niece, nephew, first cousin, 2nd cousin, or stepparent.

938.028(2)(b) (b) "Indian juvenile custody proceeding" means a proceeding under s. 938.13 (4), (6), (6m), or (7) that is governed by the federal Indian Child Welfare Act, 25 USC 1901 to 1963, in which an out-of-home care placement may occur.

938.028(2)(c) (c) "Out-of-home care placement" means the removal of an Indian juvenile from the home of his or her parent or Indian custodian for temporary placement in a foster home, group home, residential care center for children and youth, or shelter care facility, in the home of a relative other than a parent, or in the home of a guardian, from which placement the parent or Indian custodian cannot have the juvenile returned upon demand. "Out-of-home care placement" does not include holding an Indian juvenile in custody under ss. 938.19 to 938.21.

938.028(2)(d) (d) "Qualified expert witness" means a person who is any of the following:

938.028(2)(d)1. 1. A member of the Indian juvenile's tribe recognized by the Indian juvenile's tribal community as knowledgeable regarding the tribe's customs relating to family organization or child-rearing practices.

938.028(2)(d)2. 2. A member of another tribe who is knowledgeable regarding the customs of the Indian juvenile's tribe relating to family organization or child-rearing practices.

938.028(2)(d)3. 3. A professional person having substantial education and experience in the person's professional specialty and having substantial knowledge of the customs, traditions, and values of the Indian juvenile's tribe relating to family organization and child-rearing practices.

938.028(2)(d)4. 4. A layperson having substantial experience in the delivery of juvenile and family services to Indians and substantial knowledge of the prevailing social and cultural standards and child-rearing practices of the Indian juvenile's tribe.

938.028(2)(e) (e) "Reservation" means Indian country, as defined in 18 USC 1151, or any land not covered under that section to which title is either held by the United States in trust for the benefit of an Indian tribe or individual or held by an Indian tribe or individual, subject to a restriction by the United States against alienation.

938.028(3) (3) Jurisdiction over Indian juvenile custody proceedings.

938.028(3)(a)(a) Applicability. This section and the federal Indian Child Welfare Act, 25 USC 1901 to 1963, apply to any Indian juvenile custody proceeding regardless of whether the Indian juvenile is in the legal custody or physical custody of an Indian parent, Indian custodian, extended family member, or other person at the commencement of the proceeding and whether the Indian juvenile resides or is domiciled on or off of a reservation. A court assigned to exercise jurisdiction under this chapter may not determine whether this section and the federal Indian Child Welfare Act, 25 USC 1901 to 1963, apply to an Indian juvenile custody proceeding based on whether the Indian juvenile is part of an existing Indian family.

938.028(3)(b) (b) Exclusive tribal jurisdiction.

938.028(3)(b)1.1. An Indian tribe shall have exclusive jurisdiction over any Indian juvenile custody proceeding involving an Indian juvenile who resides or is domiciled within the reservation of the tribe, except when that jurisdiction is otherwise vested in the state by federal law and except as provided in subd. 2. If an Indian juvenile is a ward of a tribal court, the Indian tribe shall retain exclusive jurisdiction regardless of the residence or domicile of the juvenile.

938.028(3)(b)2. 2. Subdivision 1. does not prevent an Indian juvenile who resides or is domiciled within a reservation, but who is temporarily located off the reservation, from being taken into and held in custody under ss. 938.19 to 938.21 in order to prevent imminent physical harm or damage to the Indian juvenile. The person taking the Indian juvenile into custody or the intake worker shall immediately release the Indian juvenile from custody upon determining that holding the Indian juvenile in custody is no longer necessary to prevent imminent physical damage or harm to the Indian juvenile and shall expeditiously restore the Indian juvenile to his or her parent or Indian custodian, release the Indian juvenile to an appropriate official of the Indian juvenile's tribe, or initiate an Indian juvenile custody proceeding, as may be appropriate.

938.028(3)(c) (c) Transfer of proceedings to tribe. In any Indian juvenile custody proceeding under this chapter involving an out-of-home placement of an Indian juvenile who is not residing or domiciled within the reservation of the Indian juvenile's tribe, the court assigned to exercise jurisdiction under this chapter shall, upon the petition of the Indian juvenile's parent, Indian custodian, or tribe, transfer the proceeding to the jurisdiction of the tribe unless any of the following applies:

938.028(3)(c)1. 1. A parent of the Indian juvenile objects to the transfer.

938.028(3)(c)2. 2. The Indian juvenile's tribe does not have a tribal court, or the tribal court of the Indian juvenile's tribe declines jurisdiction.

938.028(3)(c)3. 3. The court determines that good cause exists to deny the transfer. In determining whether good cause exists to deny the transfer, the court may not consider any perceived inadequacy of the tribal social services department or the tribal court of the Indian juvenile's tribe. The court may determine that good cause exists to deny the transfer only if the person opposing the transfer shows by clear and convincing evidence that any of the following applies:

938.028(3)(c)3.a. a. The Indian juvenile is 12 years of age or over and objects to the transfer.

938.028(3)(c)3.b. b. The evidence or testimony necessary to decide the case cannot be presented in tribal court without undue hardship to the parties or the witnesses and that the tribal court is unable to mitigate the hardship by making arrangements to receive the evidence or testimony by use of telephone or live audiovisual means, by hearing the evidence or testimony at a location that is convenient to the parties and witnesses, or by use of other means permissible under the tribal court's rules of evidence.

938.028(3)(c)3.c. c. The Indian juvenile's tribe received notice of the proceeding under sub. (4) (a), the tribe has not indicated to the court in writing that the tribe is monitoring the proceeding and may request a transfer at a later date, the petition for transfer is filed by the tribe, and the petition for transfer is filed more than 6 months after the tribe received notice of the proceeding.

938.028(3)(d) (d) Declination of jurisdiction. If the court assigned to exercise jurisdiction under this chapter determines that the petitioner in an Indian juvenile custody proceeding has improperly removed the Indian juvenile from the custody of his or her parent or Indian custodian or has improperly retained custody of the Indian juvenile after a visit or other temporary relinquishment of custody, the court shall decline jurisdiction over the petition and immediately return the Indian juvenile to the custody of the parent or Indian custodian, unless the court determines that returning the Indian juvenile to his or her parent or Indian custodian would subject the Indian juvenile to substantial and immediate danger or the threat of that danger.

938.028(3)(e) (e) Intervention. An Indian juvenile's Indian custodian or tribe may intervene at any point in an Indian juvenile custody proceeding under this chapter.

938.028(3)(f) (f) Full faith and credit. The state shall give full faith and credit to the public acts, records, and judicial proceedings of any Indian tribe that are applicable to an Indian juvenile custody proceeding to the same extent that the state gives full faith and credit to the public acts, records, and judicial proceedings of any other governmental entity.

938.028(4) (4) Court proceedings.

938.028(4)(a)(a) Notice. In any involuntary proceeding under s. 938.13 (4), (6), (6m), or (7) involving the out-of-home care placement of a juvenile whom the court knows or has reason to know is an Indian juvenile, the party seeking the out-of-home care placement shall, for the first hearing of the proceeding, notify the Indian juvenile's parent, Indian custodian, and tribe, by registered mail, return receipt requested, of the pending proceeding and of their right to intervene in the proceeding and shall file the return receipt with the court. Notice of subsequent hearings in a proceeding shall be in writing and may be given by mail, personal delivery, or facsimile transmission, but not by electronic mail. If the identity or location of the Indian juvenile's parent, Indian custodian, or tribe cannot be determined, that notice shall be given to the U.S. secretary of the interior in like manner. The first hearing in the proceeding may not be held until at least 10 days after receipt of the notice by the parent, Indian custodian, and tribe or until at least 15 days after receipt of the notice by the U.S. secretary of the interior. On request of the parent, Indian custodian, or tribe, the court shall grant a continuance of up to 20 additional days to enable the requester to prepare for that hearing.

938.028(4)(b) (b) Appointment of counsel. Whenever an Indian juvenile is the subject of a proceeding under s. 938.13 (4), (6), (6m), or (7) involving the removal of the Indian juvenile from the home of his or her parent or Indian custodian or the placement of the Indian juvenile in an out-of-home care placement, the Indian juvenile's parent or Indian custodian shall have the right to be represented by court-appointed counsel as provided in s. 938.23 (2g). The court may also, in its discretion, appoint counsel for the Indian juvenile under s. 938.23 (1m) or (3) if the court finds that the appointment is in the best interests of the Indian juvenile.

938.028(4)(c) (c) Examination of reports and other documents. Each party to a proceeding under s. 938.13 (4), (6), (6m), or (7) involving the out-of-home care placement of an Indian juvenile shall have the right to examine all reports or other documents filed with the court upon which any decision with respect to the out-of-home care placement may be based.

938.028(4)(d) (d) Out-of-home care placement; serious damage and active efforts. The court may not order an Indian juvenile who is in need of protection or services under s. 938.13 (4), (6), (6m), or (7) to be removed from the home of the Indian juvenile's parent or Indian custodian and placed in an out-of-home care placement unless all of the following occur:

938.028(4)(d)1. 1. The court finds by clear and convincing evidence, including the testimony of one or more qualified expert witnesses chosen in the order of preference listed in par. (e), that continued custody of the Indian juvenile by the parent or Indian custodian is likely to result in serious emotional or physical damage to the juvenile.

938.028(4)(d)2. 2. The court finds by clear and convincing evidence that active efforts, as described in par. (f) 1., have been made to provide remedial services and rehabilitation programs designed to prevent the breakup of the Indian juvenile's family and that those efforts have proved unsuccessful. The court shall make that finding notwithstanding that a circumstance specified in s. 938.355 (2d) (b) 1. to 4. applies.

938.028(4)(e) (e) Qualified expert witness; order of preference.

938.028(4)(e)1.1. Any party to a proceeding under s. 938.13 (4), (6), (6m), or (7) involving the out-of-home placement of an Indian juvenile may call a qualified expert witness. Subject to subd. 2., a qualified expert witness shall be chosen in the following order of preference:

938.028(4)(e)1.a. a. A member of the Indian juvenile's tribe described in sub. (2) (d) 1.

938.028(4)(e)1.b. b. A member of another tribe described in sub. (2) (d) 2.

938.028(4)(e)1.c. c. A professional person described in sub. (2) (d) 3.

938.028(4)(e)1.d. d. A layperson described in sub. (2) (d) 4.

938.028(4)(e)2. 2. A qualified expert witness from a lower order of preference may be chosen only if the party calling the qualified expert witness shows that it has made a diligent effort to secure the attendance of a qualified expert witness from a higher order of preference. A qualified expert witness from a lower order of preference may not be chosen solely because a qualified expert witness from a higher order of preference is able to participate in the Indian juvenile custody proceeding only by telephone or live audiovisual means as prescribed in s. 807.13 (2). The fact that a qualified expert witness called by one party is from a lower order of preference under subd. 1. than a qualified expert witness called by another party may not be the sole consideration in weighing the testimony and opinions of the qualified expert witnesses. In weighing the testimony of all witnesses, the court shall consider as paramount the best interests of the Indian juvenile as provided in s. 938.01 (3). The court shall determine the qualifications of a qualified expert witness as provided in ch. 907.

938.028(4)(f) (f) Active efforts standard.

938.028(4)(f)1.1. The court may not order an Indian juvenile to be removed from the home of the Indian juvenile's parent or Indian custodian and placed in an out-of-home care placement unless the evidence of active efforts under par. (d) 2. shows that there has been an ongoing, vigorous, and concerted level of case work and that the active efforts were made in a manner that takes into account the prevailing social and cultural values, conditions, and way of life of the Indian juvenile's tribe and that utilizes the available resources of the Indian juvenile's tribe, tribal and other Indian child welfare agencies, extended family members of the Indian juvenile, other individual Indian caregivers, and other culturally appropriate service providers. The court's consideration of whether active efforts were made under par. (d) 2. shall include whether all of the following activities were conducted:

938.028(4)(f)1.a. a. Representatives designated by the Indian juvenile's tribe with substantial knowledge of the prevailing social and cultural standards and child-rearing practices within the tribal community were requested to evaluate the circumstances of the Indian juvenile's family and to assist in developing a case plan that uses the resources of the tribe and of the Indian community, including traditional and customary support, actions, and services, to address those circumstances.

938.028(4)(f)1.am. am. A comprehensive assessment of the situation of the Indian juvenile's family was completed, including a determination of the likelihood of protecting the Indian juvenile's health, safety, and welfare effectively in the Indian juvenile's home.

938.028(4)(f)1.b. b. Representatives of the Indian juvenile's tribe were identified, notified, and invited to participate in all aspects of the Indian juvenile custody proceeding at the earliest possible point in the proceeding and their advice was actively solicited throughout the proceeding.

938.028(4)(f)1.c. c. Extended family members of the Indian juvenile, including extended family members who were identified by the Indian juvenile's tribe or parents, were notified and consulted with to identify and provide family structure and support for the Indian juvenile, to assure cultural connections, and to serve as placement resources for the Indian juvenile.

938.028(4)(f)1.d. d. Arrangements were made to provide natural and unsupervised family interaction in the most natural setting that can ensure the Indian juvenile's safety, as appropriate to the goals of the Indian juvenile's permanency plan, including arrangements for transportation and other assistance to enable family members to participate in that interaction.

938.028(4)(f)1.e. e. All available family preservation strategies were offered or employed and the involvement of the Indian juvenile's tribe was requested to identify those strategies and to ensure that those strategies are culturally appropriate to the Indian juvenile's tribe.

938.028(4)(f)1.f. f. Community resources offering housing, financial, and transportation assistance and in-home support services, in-home intensive treatment services, community support services, and specialized services for members of the Indian juvenile's family with special needs were identified, information about those resources was provided to the Indian juvenile's family, and the Indian juvenile's family was actively assisted or offered active assistance in accessing those resources.

938.028(4)(f)1.g. g. Monitoring of client progress and client participation in services was provided.

938.028(4)(f)1.h. h. A consideration of alternative ways of addressing the needs of the Indian juvenile's family was provided, if services did not exist or if existing services were not available to the family.

938.028(4)(f)2. 2. If any of the activities specified in subd. 1. a. to h. were not conducted, the person seeking the out-of-home care placement shall submit documentation to the court explaining why the activity was not conducted.

938.028(5) (5) Invalidation of action. Any Indian juvenile in need of protection or services under s. 938.13 (4), (6), (6m), or (7) who is the subject of an out-of-home care placement, any parent or Indian custodian from whose custody that Indian juvenile was removed, or the Indian juvenile's tribe may move the court to invalidate that out-of-home care placement on the grounds that the out-of-home care placement was made in violation of 25 USC 1911 or 1912. If the court finds that those grounds exist, the court shall invalidate the out-of-home care placement.

938.028(6) (6) Placement of Indian juvenile.

938.028(6)(a)(a) Out-of-home care placement; preferences. Any Indian juvenile in need of protection or services under s. 938.13 (4), (6), (6m), or (7) who is placed in an out-of-home care placement shall be placed in the least restrictive setting that most approximates a family, that meets the Indian juvenile's special needs, if any, and that is within reasonable proximity to the Indian juvenile's home, taking into account those special needs. Subject to pars. (b) to (d), in placing such an Indian juvenile in an out-of-home care placement, preference shall be given, in the absence of good cause, as described in par. (d), to the contrary, to a placement in one of the following, in the order of preference listed:

938.028(6)(a)1. 1. The home of an extended family member of the Indian juvenile.

938.028(6)(a)2. 2. A foster home licensed, approved, or specified by the Indian juvenile's tribe.

938.028(6)(a)3. 3. An Indian foster home licensed or approved by the department, a county department, or a child welfare agency.

938.028(6)(a)4. 4. A group home or residential care center for children and youth approved by an Indian tribe or operated by an Indian organization that has a program suitable to meet the needs of the Indian juvenile.

938.028(6)(am) (am) Temporary physical custody; preferences. Any Indian juvenile in need of protection or services under s. 938.13 (4), (6), (6m), or (7) who is being held in temporary physical custody under s. 938.205 (1) shall be placed in compliance with par. (a) or, if applicable, par. (b), unless the person responsible for determining the placement finds good cause, as described in par. (d), for departing from the order of placement preference under par. (a) or finds that emergency conditions necessitate departing from that order. When the reason for departing from that order is resolved, the Indian juvenile shall be placed in compliance with the order of placement preference under par. (a) or, if applicable, par. (b).

938.028(6)(b) (b) Tribal or personal preferences. In placing an Indian juvenile under par. (a) or (am), if the Indian juvenile's tribe has established, by resolution, an order of preference that is different from the order specified in par. (a), the order of preference established by that tribe shall be followed, in the absence of good cause, as described in par. (d), to the contrary, so long as the placement is the least restrictive setting appropriate for the Indian juvenile's needs as specified in par. (a). When appropriate, the preference of the Indian juvenile or parent shall be considered, and, when a parent who has consented to the placement evidences a desire for anonymity, that desire shall be given weight, in determining the placement.

938.028(6)(c) (c) Social and cultural standards. The standards to be applied in meeting the placement preference requirements of this subsection shall be the prevailing social and cultural standards of the Indian community in which the Indian juvenile's parents or extended family members reside or with which the Indian juvenile's parents or extended family members maintain social and cultural ties.

938.028(6)(d) (d) Good cause.

938.028(6)(d)1.1. Whether there is good cause to depart from the order of placement preference under par. (a) or (b) shall be determined based on any one or more of the following considerations:

938.028(6)(d)1.a. a. When appropriate, the request of the Indian juvenile's parent or, if the Indian juvenile is of sufficient age and developmental level to make an informed decision, the Indian juvenile, unless the request is made for the purpose of avoiding the application of this section and the federal Indian Child Welfare Act, 25 USC 1901 to 1963.

938.028(6)(d)1.b. b. Any extraordinary physical, mental, or emotional health needs of the Indian juvenile requiring highly specialized treatment services as established by the testimony of an expert witness, including a qualified expert witness. The length of time that an Indian juvenile has been in a placement does not, in itself, constitute an extraordinary emotional health need.

938.028(6)(d)1.c. c. The unavailability of a suitable placement for the Indian juvenile after diligent efforts have been made to place the Indian juvenile in the order of preference under par. (a) or (b).

938.028(6)(d)2. 2. The burden of establishing good cause to depart from the order of placement preference under par. (a) or (b) shall be on the party requesting that departure.

938.028(6)(e) (e) Report of placement. A county department or a child welfare agency shall maintain a record of each out-of-home care placement made of an Indian juvenile who is in need of protection or services under s. 938.13 (4), (6), (6m), or (7), evidencing the efforts made to comply with the placement preference requirements specified in this subsection, and shall make that record available at any time on the request of the U.S. secretary of the interior or the Indian juvenile's tribe.

938.028(7) (7) Removal from out-of-home care placement. If an Indian juvenile who is in need of protection or services under s. 938.13 (4), (6), (6m), or (7) is removed from an out-of-home care placement for the purpose of placing the Indian juvenile in another out-of-home care placement, a preadoptive placement, as defined in s. 48.028 (2) (f), or an adoptive placement, as defined in s. 48.028 (2) (a), the placement shall be made in accordance with this section and s. 48.028. Removal of such an Indian juvenile from an out-of-home care placement for the purpose of returning the Indian juvenile to the home of the parent or Indian custodian from whose custody the Indian juvenile was originally removed is not subject to this section.

938.028(8) (8) Higher state or federal standard applicable. The federal Indian Child Welfare Act, 25 USC 1901 to 1963, supersedes this chapter in any Indian juvenile custody proceeding governed by that act, except that in any case in which this chapter provides a higher standard of protection for the rights of an Indian juvenile's parent or Indian custodian than the rights provided under that act, the court shall apply the standard under this chapter.

938.028 History History: 1995 a. 352; 2005 a. 344; 2009 a. 94.



938.03 Time and place of court; absence or disability of judge.

938.03  Time and place of court; absence or disability of judge.

938.03(1)(1)  Time and place of court. The court shall set apart a time and place to hold court on juvenile matters.

938.03(2) (2) Absence or disability of judge. In the case of the absence or disability of the judge of a court assigned to exercise jurisdiction under this chapter and ch. 48, another judge shall be assigned under s. 751.03 to act temporarily in the judge's place. If the judge assigned temporarily is from a circuit other than the one for which elected, the judge shall receive expenses under s. 753.073.

938.03 History History: 1995 a. 77; 2005 a. 344.



938.06 Services for court.

938.06  Services for court.

938.06(1)(1)  Counties with a population of 750,000 or more.

938.06(1)(a)(a)

938.06(1)(a)1.1. In counties with a population of 750,000 or more, the county board of supervisors shall provide the court with the services necessary for investigating and supervising cases under this chapter by operating a children's court center under the supervision of a director who is appointed as provided in s. 46.21 (1m) (a). Except as otherwise provided in this subsection, the director is the chief administrative officer of the center and of the intake and probation sections and juvenile detention facilities of the center. The director is responsible for managing the personnel of, and administering the services of, the sections and the juvenile detention facilities, and for supervising operation of the physical plant and maintenance and improvement of the buildings and grounds of the center.

938.06(1)(a)1m. 1m. The center under subd. 1. shall include investigative services, provided by the county department, for juveniles alleged to be in need of protection or services and the services of an assistant district attorney or assistant corporation counsel, or both, who shall be assigned to the center to provide investigative and legal work in cases under this chapter and ch. 48.

938.06(1)(a)2. 2. The chief judge of the judicial administrative district shall establish written judicial policies governing intake and court services for juvenile matters under this chapter and the director of the center shall execute the policies. The chief judge shall direct and supervise the work of all personnel of the court, except the work of the district attorney or corporation counsel assigned to the court, and may delegate his or her supervisory functions.

938.06(1)(a)3. 3. The county board of supervisors shall establish policies and rules for the management and administration of the nonjudicial operations of the children's court center. The director of the center shall report to, and is responsible to, the director of the county department relating to the center director's duty to execute the policies and rules governing the center, including activities of probation officers whenever they are not performing services for the court. The director of the center is responsible for preparing and submitting to the county board of supervisors of the annual budget for the center except for the judicial functions or responsibilities which are delegated by law to the court and clerk of circuit court. The county board of supervisors, in organizing the office of director, shall provide for the devolution of the director's authority in the case of temporary absence, illness, disability to act, or a vacancy in position and shall establish the general qualifications for the position. The county board of supervisors has the authority to investigate, arbitrate, and resolve any conflict in the administration of the center between judicial and nonjudicial operational policy and rules. The county board of supervisors does not have authority over, and may not assert jurisdiction over, the disposition of any case or juvenile after a written order is made under s. 938.21 or if a petition is filed under s. 938.25.

938.06(1)(a)4. 4. All personnel of the intake and probation sections and of the juvenile detention facilities shall be appointed under civil service by the director, except that existing court service personnel having permanent civil service status may be reassigned to any of the sections within the center specified in this subdivision.

938.06(1)(am) (am)

938.06(1)(am)1.1. All intake workers providing services under this chapter who begin employment after May 15, 1980, shall have the qualifications required to perform entry level case work in a county department and shall have successfully completed 30 hours of intake training, approved or provided by the department, prior to the completion of the first 6 months of employment in the position. The department shall monitor compliance with this subdivision according to rules promulgated by the department.

938.06(1)(am)2. 2. The department shall make training programs available annually that permit intake workers providing services under this chapter to satisfy the requirements under subd. 1.

938.06(1)(b) (b) Notwithstanding par. (a), the county board of supervisors may make changes in the administration of services to the children's court center in order to qualify for the maximum amount of federal and state aid as provided in sub. (4) and ss. 46.495 and 48.569.

938.06(2) (2) Counties with a population under 750,000.

938.06(2)(a)(a) In counties having less than 750,000 population, the county board of supervisors shall authorize the county department or the court, or both, to provide intake services under s. 938.067 and the staff needed to provide dispositional services under s. 938.069. Intake services shall be provided by employees of the court or the county department and may not be subcontracted to other individuals or agencies, except as provided in par. (am). Intake workers shall be governed in their intake work, including their responsibilities for requesting the filing of a petition and entering into a deferred prosecution agreement, by general written policies established by the circuit judges for the county, subject to the approval of the chief judge of the judicial administrative district.

938.06(2)(am) (am)

938.06(2)(am)1.1. A county that had intake services under this chapter subcontracted from the county sheriff's department on April 1, 1980, may continue to subcontract those intake services from the county sheriff's department.

938.06(2)(am)2. 2. A county in which the county sheriff's department operates a juvenile detention facility may subcontract intake services under this chapter from the county sheriff's department as provided in this subdivision. If a county subcontracts intake services under this subdivision, employees of the county sheriff's department who staff the juvenile detention facility may make secure custody determinations under s. 938.208 between the hours of 6 p.m. and 6 a.m. Such a determination shall be reviewed by an intake worker employed by the court or county department within 24 hours after it is made.

938.06(2)(b) (b)

938.06(2)(b)1.1. All intake workers providing services under this chapter who begin employment after May 15, 1980, excluding county sheriff's department employees who provide intake services under par. (am) 2., shall have the qualifications required to perform entry level case work in a county department. All intake workers providing services under this chapter who begin employment after May 15, 1980, including county sheriff's department employees who provide intake services under par. (am) 2., shall have successfully completed 30 hours of intake training approved or provided by the department prior to the completion of the first 6 months of employment in the position. The department shall monitor compliance with this subdivision according to rules promulgated by the department.

938.06(2)(b)2. 2. The department shall make training programs available annually that permit intake workers providing services under this chapter to satisfy the requirements under subd. 1.

938.06(3) (3) Intake services. The court or county department responsible for providing intake services under s. 938.067 shall specify one or more persons to provide intake services. If there is more than one person, one of the persons shall be designated as chief and shall supervise the other persons.

938.06(4) (4) State aid. State aid to any county for juvenile delinquency-related court services under this section shall be at the same net effective rate that each county is reimbursed for county administration under s. 48.569, except as provided in s. 301.26. Counties having a population of less than 750,000 may use funds received under ss. 48.569 (1) (d) and 301.26, including county or federal revenue sharing funds allocated to match funds received under s. 48.569 (1) (d), for the cost of providing court attached intake services in amounts not to exceed 50 percent of the cost of providing court attached intake services or $30,000 per county per calendar year, whichever is less.

938.06(5) (5) Short-term detention as a disposition or sanction or for violation of order.

938.06(5)(a)(a) The county board of supervisors of any county may, by resolution, authorize the court to do any of the following:

938.06(5)(a)1. 1. Use placement in a juvenile detention facility or juvenile portion of the county jail as a disposition under s. 938.34 (3) (f), as a sanction under s. 938.355 (6m) (a) 1g., or as a place of short-term detention under s. 938.355 (6d) (a) 1. or 2. or (b) 1. or 2. or 938.534 (1) (b) 1. or 2.

938.06(5)(a)2. 2. Use commitment to a county department under s. 51.42 or 51.437 for special treatment or care in an inpatient facility, as defined in s. 51.01 (10), as a disposition under s. 938.34 (6) (am).

938.06(5)(b) (b) The use by the court of a disposition under s. 938.34 (3) (f) or (6) (am), a sanction under s. 938.355 (6m) (a) 1g., or short-term detention under s. 938.355 (6d) (a) 1. or 2. or (b) 1. or 2. or 938.534 (1) (b) 1. or 2. is subject to any resolution adopted under par. (a).

938.06 History History: 1995 a. 77; 1997 a. 27, 205, 239; 2001 a. 61; 2005 a. 344; 2007 a. 20; 2013 a. 20.



938.067 Powers and duties of intake workers.

938.067  Powers and duties of intake workers. To carry out the objectives of this chapter, intake workers shall do all of the following:

938.067(1) (1) Screening. Provide intake services 24 hours a day, 7 days a week, for the purpose of screening juveniles taken into custody and not released under s. 938.20 (2).

938.067(2) (2) Interviewing. Interview, if possible, any juvenile who is taken into physical custody and not released, and, if appropriate, other available concerned parties. If the juvenile cannot be interviewed, the intake worker shall consult with the juvenile's parent or a responsible adult. No juvenile may be placed in a juvenile detention facility unless the juvenile has been interviewed in person by an intake worker, except that if the intake worker is in a place which is distant from the place where the juvenile is or the hour is unreasonable, as defined by written court intake rules, and if the juvenile meets the criteria under s. 938.208, the intake worker, after consulting by telephone with the law enforcement officer who took the juvenile into custody, may authorize the secure holding of the juvenile while the intake worker is en route to the in-person interview or until 8 a.m. of the morning after the night on which the juvenile was taken into custody.

938.067(3) (3) Whether juvenile should be held. Determine whether the juvenile shall be held under s. 938.205 and policies promulgated under s. 938.06 (1) or (2).

938.067(4) (4) Where juvenile should be held. If the juvenile is not released, determine where the juvenile shall be held.

938.067(5) (5) Crisis counseling. Provide any necessary crisis counseling during the intake process.

938.067(6) (6) Request for petition; deferred prosecution. Receive referral information, conduct intake inquiries, request that a petition be filed, and enter into deferred prosecution agreements under policies promulgated under s. 938.06 (1) or (2).

938.067(6g) (6g) Victims' rights. Provide information and notices to and confer with victims as required under s. 938.346 (1m).

938.067(6m) (6m) Multidisciplinary screen. Conduct the multidisciplinary screen in counties that have a pilot program under s. 938.547.

938.067(7) (7) Referrals. Make referrals of cases to other agencies if their assistance is needed or desirable.

938.067(8) (8) Interim recommendations. Make interim recommendations to the court concerning juveniles awaiting final disposition under s. 938.355.

938.067(8m) (8m) Taking juveniles into custody. Take juveniles into custody under ss. 938.355 (6d) (a), (b) and (c) and 938.534 (1) (b) and (c).

938.067(9) (9) Other functions. Perform any other functions ordered by the court, and, when the court or chief judge requests, assist the court or chief judge of the judicial administrative district in developing written policies or carrying out its other duties.

938.067 History History: 1995 a. 77; 1997 a. 80, 181, 205; 2005 a. 344.



938.069 Powers and duties of disposition staff.

938.069  Powers and duties of disposition staff.

938.069(1)(1)  Duties. Subject to sub. (2), the staff of the department, the court, a county department, or a licensed child welfare agency designated by the court to carry out the objectives of this chapter shall:

938.069(1)(a) (a) Supervise and assist a juvenile under a deferred prosecution agreement, a consent decree or an order of the court.

938.069(1)(b) (b) Offer individual and family counseling.

938.069(1)(c) (c) Make an affirmative effort, and investigate and develop resources, to obtain necessary or desired services for the juvenile and the juvenile's family.

938.069(1)(d) (d) Prepare reports for the court recommending a plan of rehabilitation, treatment and care.

938.069(1)(dj) (dj) Provide aftercare services for a juvenile released from a juvenile correctional facility or a secured residential care center for children and youth.

938.069(1)(dm) (dm) Take juveniles into custody under ss. 938.355 (6d) (a), (b) and (c) and 938.534 (1) (b) and (c).

938.069(1)(e) (e) Perform any other court-ordered functions consistent with this chapter.

938.069(2) (2) Agency approval needed. Licensed child welfare agencies and the department shall provide services under this section only upon the approval of the agency from whom services are requested.

938.069(3) (3) Intake services. A court or county department responsible for disposition staff may agree with the court or county department responsible for providing intake services that the disposition staff may be designated to provide some or all of the intake services.

938.069(4) (4) Qualifications of disposition staff. Disposition staff employed to perform the duties specified in sub. (1) after November 18, 1978, shall have the qualifications required under the county merit system.

938.069 History History: 1995 a. 77; 1997 a. 205; 1999 a. 9; 2005 a. 344.



938.07 Additional sources of court services.

938.07  Additional sources of court services. If the county board of supervisors has complied with s. 938.06, the court may obtain supplementary services for investigating cases and providing supervision of cases from one or more of the following sources:

938.07(2) (2) Licensed child welfare agency. The court may request the services of a child welfare agency licensed under s. 48.60 in accordance with procedures established by that agency. The agency shall receive no compensation for these services but may be reimbursed out of funds made available to the court for the actual and necessary expenses incurred in the performance of duties for the court.

938.07(3) (3) County department in populous counties. In counties having a population of 500,000 or more, the court may order the director of the county department to provide emergency shelter care services to any juvenile whose need for the services, either by reason of need of protection and services or delinquency, is determined by the intake worker under s. 938.205. The court may authorize the director to appoint members of the county department to furnish emergency shelter care services for the juvenile. The emergency shelter care may be provided under s. 938.207.

938.07(4) (4) County departments that provide developmental disabilities, mental health or alcohol and other drug abuse services. Within the limits of available state and federal funds and of county funds appropriated to match state funds, the court may order county departments established under s. 51.42 or 51.437 to provide special treatment or care to a juvenile if special treatment or care has been ordered under s. 938.34 (6) and if s. 938.362 (4) applies.

938.07 History History: 1995 a. 77; 2005 a. 344; 2011 a. 260 s. 81.



938.08 Duties of person furnishing services to court.

938.08  Duties of person furnishing services to court.

938.08(1)(1)  Investigations; reports. A person appointed to furnish services to the court under ss. 938.06 and 938.07 shall make any investigations and exercise any discretionary powers that the court may direct, keep a written record of the investigations, and submit a report to the court. The person shall keep informed concerning the conduct and condition of the juvenile under the person's supervision and shall report on the conduct and condition as the court directs.

938.08(2) (2) Power to take juvenile into custody; limits. Except as provided in sub. (3) and ss. 938.355 (6d) and 938.534 (1), a person authorized to provide or providing intake or dispositional services for the court under s. 938.067 or 938.069 has the power of police officers and deputy sheriffs only for the purpose of taking a juvenile into physical custody when the juvenile comes voluntarily, is suffering from illness or injury, or is in immediate danger from his or her surroundings and removal from the surroundings is necessary.

938.08(3) (3) Conditions for certain other persons to take juvenile into custody.

938.08(3)(a)(a) In addition to the law enforcement authority under sub. (2), department personnel designated by the department and personnel of an agency contracted with under s. 301.08 (1) (b) 3. and designated by agreement between the agency and the department have the power of law enforcement authorities to take a juvenile into physical custody under the following conditions:

938.08(3)(a)1. 1. If they are in prompt pursuit of a juvenile who has run away from a juvenile correctional facility or a residential care center for children and youth.

938.08(3)(a)2. 2. If the juvenile has failed to return to a juvenile correctional facility or a residential care center for children and youth after any authorized absence.

938.08(3)(b) (b) A juvenile who is taken into custody under par. (a) may be returned directly to the juvenile correctional facility or residential care center for children and youth and shall have a hearing regarding placement in disciplinary status in accordance with ch. 227.

938.08 History History: 1995 a. 77, 352; 1997 a. 205; 1999 a. 9; 2001 a. 59; 2005 a. 344; 2007 a. 97.



938.09 Representation of the interests of the public.

938.09  Representation of the interests of the public. The interests of the public shall be represented in proceedings under this chapter as follows:

938.09(1) (1) Delinquency. By the district attorney, in any matter under s. 938.12.

938.09(2) (2) Civil law violation. By the district attorney or, if designated by the county board of supervisors, by the corporation counsel, in any matter concerning a civil law violation under s. 938.125. If the county board transfers this authority to or from the district attorney on or after May 11, 1990, the board may do so only if the action is effective on September 1 of an odd-numbered year and the board notifies the department of administration of that change by January 1 of that year.

938.09(3) (3) Municipal ordinance violation. By the city, village, or town attorney, in any matter concerning a city, village, or town ordinance violation, respectively, under s. 938.125.

938.09(4) (4) County ordinance violation. By a an appropriate person designated by the county board of supervisors in any matter concerning a county ordinance violation under s. 938.125.

938.09(5) (5) Juvenile in need of protection or services. By the district attorney or, if designated by the county board of supervisors, by the corporation counsel, in any matter under s. 938.13. If the county board transfers this authority to or from the district attorney on or after May 11, 1990, the board may do so only if the action is effective on September 1 of an odd-numbered year and the board notifies the department of administration of that change by January 1 of that year.

938.09(6) (6) Interstate compact. By an appropriate person designated by the county board of supervisors in any matter arising under s. 938.14.

938.09 History History: 1995 a. 77; 2005 a. 344.



938.10 Power of the judge to act as intake worker.

938.10  Power of the judge to act as intake worker. The duties of the intake worker may be carried out by the judge at his or her discretion, except that if a request to file a petition is made, a citation is issued, or a deferred prosecution agreement is entered into, the judge is disqualified from participating further in the proceedings.

938.10 History History: 1995 a. 77; 1997 a. 80; 2005 a. 344.



938.12 Jurisdiction over juveniles alleged to be delinquent.

938.12  Jurisdiction over juveniles alleged to be delinquent.

938.12(1)(1)  In general. The court has exclusive jurisdiction, except as provided in ss. 938.17, 938.18, and 938.183, over any juvenile 10 years of age or older who is alleged to be delinquent.

938.12(2) (2) Seventeen-year-olds. If a petition alleging that a juvenile is delinquent is filed before the juvenile is 17 years of age, but the juvenile becomes 17 years of age before admitting the facts of the petition at the plea hearing or if the juvenile denies the facts, before an adjudication, the court retains jurisdiction over the case.

938.12 History History: 1995 a. 77; 2005 a. 344.

938.12 Annotation The state may not delay in charging a child in order to avoid juvenile court jurisdiction. State v. Becker, 74 Wis. 2d 675, 247 N.W.2d 495 (1976).

938.12 Annotation Notwithstanding s. 48.13 (12), the court had jurisdiction under s. 48.12 (1) over a child who committed a delinquent act before his 12th birthday but was charged after his 12th birthday. In Matter of D. V. 100 Wis. 2d 363, 302 N.W.2d 64 (Ct. App. 1981).

938.12 Annotation Under the facts of the case, the court retained jurisdiction to determine waiver although the juvenile turned 18 after the proceedings were commenced. In Interest of TDP, 109 Wis. 2d 495, 326 N.W.2d 741 (1982).

938.12 Annotation A contempt of court allegation did not support a determination of delinquency. In Interest of V.G. 111 Wis. 2d 647, 331 N.W.2d 632 (Ct. App. 1983).

938.12 Annotation A prior adult proceeding that litigated the question of the respondent's age collaterally estopped the state from relitigating the same question in juvenile court, and the juvenile court had subject matter jurisdiction of the case. In Interest of H.N.T. 125 Wis. 2d 242, 371 N.W.2d 395 (Ct. App. 1985).

938.12 Annotation Juvenile court proceedings are commenced under sub. (2) upon filing the petition. The child need not appear in juvenile court before reaching age 18 for the court to retain jurisdiction. In Interest of D.W.B. 158 Wis. 2d 398, 462 N.W.2d 520 (1990).

938.12 Annotation When a juvenile turns 18 during the pendency of proceedings, the filing of a waiver petition prior to a plea hearing is not required for waiver of jurisdiction under sub. (2). In Interest of K.A.P. 159 Wis. 2d 384, 464 N.W.2d 106 (Ct. App. 1990).

938.12 Annotation The age of the defendant at the time of charging determines juvenile court jurisdiction regardless of the defendant's age at the time of the offense. State v. Annola, 168 Wis. 2d 453, 484 N.W.2d 138 (1992).

938.12 Annotation Wisconsin courts have jurisdiction over resident juveniles alleged to be delinquent because they violated another state's criminal laws. 70 Atty. Gen. 143.

938.12 Annotation Greater Jurisdiction Discretion. Schneider & Harrison. Wis. Law. Apr. 1996.

938.12 Annotation A defendant is not entitled to an evidentiary hearing as a matter of right whenever there is a mere allegation that the state intentionally "manipulated the system" to avoid juvenile court jurisdiction. The standard for determining when a hearing should be granted is articulated. State v. Velez, 224 Wis. 2d 1, 589 N.W.2d 9 (1999), 96-2430.

938.12 Annotation The state does not have jurisdiction over delinquent acts committed by Menominee tribal members within reservation boundaries, but does have jurisdiction over acts committed off the reservation. State v. Elmer J.K. 224 Wis. 2d 372, 591 N.W.2d 176 (Ct. App. 1999), 98-2067.

938.12 Annotation After the filing of a delinquency petition, a juvenile court may waive its jurisdiction over juveniles of certain ages who have been charged with certain crimes. The juvenile's age on the date of the alleged offense mandates whether the juvenile court has competency to consider waiver. An order is not valid when issued by a court that lacks competency due to the failure to follow fundamental statutory requirements. In this case, where the juvenile was below the age for waiver, the waiver order by the juvenile court was invalid and the adult court never obtained jurisdiction. State v. Phillips, 2014 WI App 3, ___ Wis. 2d ___, ___ N.W.2d ___, 12-2103.



938.125 Jurisdiction over juveniles alleged to have violated civil laws or ordinances.

938.125  Jurisdiction over juveniles alleged to have violated civil laws or ordinances. The court has exclusive jurisdiction over a juvenile alleged to have violated a law punishable by forfeiture or a county, town, or other municipal ordinance, except as follows:

938.125(1) (1) As provided under s. 938.17.

938.125(2) (2) The court has exclusive jurisdiction over a juvenile alleged to have violated an ordinance enacted under s. 118.163 (2) only if evidence is provided by the school attendance officer that the activities under s. 118.16 (5) have been completed or were not required to be completed as provided in s. 118.16 (5m).

938.125 History History: 1995 a. 77; 1997 a. 35, 239; 2005 a. 344.



938.13 Jurisdiction over juveniles alleged to be in need of protection or services.

938.13  Jurisdiction over juveniles alleged to be in need of protection or services. Except as provided in s. 938.028 (3), the court has exclusive original jurisdiction over a juvenile alleged to be in need of protection or services which can be ordered by the court if any of the following conditions applies:

938.13(4) (4) Uncontrollable. The juvenile's parent or guardian signs the petition requesting jurisdiction under this subsection and is unable or needs assistance to control the juvenile.

938.13(6) (6) Habitually truant from school. Except as provided under s. 938.17 (2), the juvenile is habitually truant from school and evidence is provided by the school attendance officer that the activities under s. 118.16 (5) have been completed or were not required to be completed as provided in s. 118.16 (5m).

938.13(6m) (6m) School dropout. The juvenile is a school dropout, as defined in s. 118.153 (1) (b).

938.13(7) (7) Habitually truant from home. The juvenile is habitually truant from home and either the juvenile, a parent or guardian, or a relative in whose home the juvenile resides signs the petition requesting jurisdiction and attests in court that reconciliation efforts have been attempted and have failed.

938.13(12) (12) Delinquent act before age 10. The juvenile is under 10 years of age and has committed a delinquent act.

938.13(14) (14) Not responsible or not competent. The juvenile has been determined, under s. 938.30 (5) (c), to be not responsible for a delinquent act by reason of mental disease or defect or has been determined, under s. 938.30 (5) (d), to be not competent to proceed.

938.13 History History: 1995 a. 77, 275; 1997 a. 35, 239; 2005 a. 344; 2009 a. 94.

938.13 Annotation Sub. (6) specifically requires that the school attendance officer provide evidence that the activities under s. 118.16 (5) have been completed or were not required due to an exception under s. 118.16 (5m). Sub. (6) does not state that a protective services order requires a school attendance officer to provide evidence that all of the requirements under s. 118.16 were met. Richland County Health and Human Services v. Brandon L. Y. 2008 WI App 73, 312 Wis. 2d 406, 753 N.W.2d 529, 07-0834.



938.135 Referral of juveniles to proceedings under ch. 51 or 55

938.135  Referral of juveniles to proceedings under ch. 51 or 55.

938.135(1)(1)  Juvenile with developmental disability, mental illness, or alcohol or drug dependency. If a juvenile alleged to be delinquent or in need of protection or services is before the court and appears to have a developmental disability or mental illness or to be drug dependent or suffering from alcoholism, the court may proceed under ch. 51 or 55.

938.135(2) (2) Admissions, placements, and commitments to inpatient facilities. Any voluntary or involuntary admissions, placements, or commitments of a juvenile made in or to an inpatient facility, as defined in s. 51.01 (10), other than a commitment under s. 938.34 (6) (am), are governed by ch. 51 or 55.

938.135 History History: 1995 a. 77; 2005 a. 344.



938.14 Jurisdiction over interstate compact proceedings.

938.14  Jurisdiction over interstate compact proceedings. The court has exclusive jurisdiction over proceedings under the Interstate Compact on Juveniles under s. 938.991 and over proceedings under the Interstate Compact for Juveniles under s. 938.999.

938.14 History History: 1995 a. 77; 2005 a. 234.



938.15 Jurisdiction of other courts to determine legal custody.

938.15  Jurisdiction of other courts to determine legal custody. Except as provided in s. 938.028 (3), nothing in this chapter deprives another court of the right to determine the legal custody of a juvenile by habeas corpus or to determine the legal custody or guardianship of a juvenile if the legal custody or guardianship is incidental to the determination of an action pending in that court. Except as provided in s. 938.028 (3), the jurisdiction of the court assigned to exercise jurisdiction under this chapter and ch. 48 is paramount in all cases involving juveniles alleged to come within the provisions of ss. 938.12 to 938.14.

938.15 History History: 1995 a. 77; 2005 a. 344; 2009 a. 94.



938.17 Jurisdiction over traffic, boating, snowmobile, all-terrain vehicle, and utility terrain vehicle violations and over civil law and ordinance violations.

938.17  Jurisdiction over traffic, boating, snowmobile, all-terrain vehicle, and utility terrain vehicle violations and over civil law and ordinance violations.

938.17(1) (1)  Traffic, boating, snowmobile, all-terrain vehicle, and utility terrain vehicle violations. Except for violations of ss. 342.06 (2) and 344.48 (1), and violations of ss. 30.67 (1) and 346.67 (1) when death or injury occurs, courts of criminal and civil jurisdiction have exclusive jurisdiction in proceedings against juveniles 16 years of age or older for violations of s. 23.33, of ss. 30.50 to 30.80, of chs. 341 to 351, and of traffic regulations, as defined in s. 345.20, and nonmoving traffic violations, as defined in s. 345.28 (1). A juvenile charged with a traffic, boating, snowmobile, all-terrain vehicle, or utility terrain vehicle offense in a court of criminal or civil jurisdiction shall be treated as an adult before the trial of the proceeding except that the juvenile may be held in secure custody only in a juvenile detention facility. A juvenile convicted of a traffic, boating, snowmobile, all-terrain vehicle, or utility terrain vehicle offense in a court of criminal or civil jurisdiction shall be treated as an adult for sentencing purposes except as follows:

938.17(1)(a) (a) The court may disregard any minimum period of incarceration specified for the offense.

938.17(1)(b) (b) If the court orders the juvenile to serve a period of incarceration of less than 6 months, the juvenile may serve that period of incarceration only in a juvenile detention facility.

938.17(1)(c) (c) If the court of civil or criminal jurisdiction orders the juvenile to serve a period of incarceration of 6 months or more, that court shall petition the court assigned to exercise jurisdiction under this chapter and ch. 48 to order one or more of the dispositions under s. 938.34, including placement of the juvenile in a juvenile correctional facility or a secured residential care center for children and youth, if appropriate.

938.17(2) (2) Civil law and ordinance violations.

938.17(2)(a)(a) Concurrent municipal and juvenile court jurisdiction; ordinance violations.

938.17(2)(a)1.1. Except as provided in subd. 1m. and sub. (1), municipal courts have concurrent jurisdiction with the court assigned to exercise jurisdiction under this chapter and ch. 48 in proceedings against juveniles 12 years of age or over for violations of county, town, or other municipal ordinances. If evidence is provided by the school attendance officer that the activities under s. 118.16 (5) have been completed or were not required to be completed as provided in s. 118.16 (5m), the municipal court specified in subd. 2. may exercise jurisdiction in proceedings against a juvenile for a violation of an ordinance enacted under s. 118.163 (2) regardless of the juvenile's age and regardless of whether the court assigned to exercise jurisdiction under this chapter and ch. 48 has jurisdiction under s. 938.13 (6).

938.17(2)(a)1m. 1m. Except as provided in sub. (1), municipal courts have exclusive jurisdiction in proceedings against juveniles 12 years of age or over for violations of municipal ordinances enacted under ch. 349 that are in conformity with chs. 341 to 349. When a juvenile 12 years of age or over is alleged to have violated a municipal ordinance enacted under ch. 349 that is in conformity with chs. 341 to 349, the juvenile may be issued a citation directing the juvenile to appear in municipal court or make a deposit or stipulation and deposit in lieu of appearance or, if there is no municipal court in the municipality that enacted the ordinance, the juvenile may be issued a citation or referred to intake as provided in par. (b). If a municipal court finds that a juvenile has violated a municipal ordinance enacted under ch. 349 that is in conformity with chs. 341 to 349, the court shall enter any of the dispositional orders permitted under s. 938.343 that are authorized under sub. (2) (cm).

938.17(2)(a)2. 2.

938.17(2)(a)2.a.a. In this subdivision, "administrative center" means the main administrative offices of a school district.

938.17(2)(a)2.b. b. The municipal court that may exercise jurisdiction under subd. 1. is the municipal court that is located in the same municipality as the administrative center of the school district in which the juvenile is enrolled, if that municipality has adopted an ordinance under s. 118.163.

938.17(2)(a)2.c. c. If the municipality specified under subd. 2. b. has not adopted an ordinance under s. 118.163, the municipal court that may exercise jurisdiction under subd. 1. is the municipal court that is located in the municipality where the school in which the juvenile is enrolled is located, if that municipality has adopted an ordinance under s. 118.163.

938.17(2)(a)2.d. d. If the municipality specified under subd. 2. b. or c. has not adopted an ordinance under s. 118.163, the municipal court that may exercise jurisdiction under subd. 1. is the municipal court that is located in the municipality where the juvenile resides, if that municipality has adopted an ordinance under s. 118.163.

938.17(2)(a)3. 3. Except as provided in subd. 1m., when a juvenile is alleged to have violated a municipal ordinance, one of the following may occur:

938.17(2)(a)3.a. a. The juvenile may be issued a citation directing the juvenile to appear in municipal court or make a deposit or stipulation and deposit in lieu of appearance.

938.17(2)(a)3.b. b. The juvenile may be issued a citation directing the juvenile to appear in the court assigned to exercise jurisdiction under this chapter and ch. 48 or make a deposit or stipulation and deposit in lieu of appearance as provided in s. 938.237.

938.17(2)(a)3.c. c. The juvenile may be referred to intake for a determination whether a petition should be filed in the court assigned to exercise jurisdiction under this chapter and ch. 48 under s. 938.125.

938.17(2)(b) (b) Juvenile court jurisdiction; civil law and ordinance violations. When a juvenile 12 years of age or older is alleged to have violated a civil law punishable by a forfeiture or to have violated a municipal ordinance but there is no municipal court in the municipality, one of the following may occur:

938.17(2)(b)1. 1. The juvenile may be issued a citation directing the juvenile to appear in the court assigned to exercise jurisdiction under this chapter and ch. 48 or make a deposit or stipulation and deposit in lieu of appearance as provided in s. 938.237.

938.17(2)(b)2. 2. The juvenile may be referred to intake for a determination whether a petition under s. 938.125 should be filed in the court assigned to exercise jurisdiction under this chapter and ch. 48.

938.17(2)(c) (c) Citation procedures. The citation procedures described in ch. 800 govern proceedings involving juveniles in municipal court, except that this chapter governs the taking and holding of a juvenile in custody and par. (cg) governs the issuing of a summons to the juvenile's parent, guardian, or legal custodian. When a juvenile is before the court assigned to exercise jurisdiction under this chapter and ch. 48 upon a citation alleging that the juvenile violated a civil law or municipal ordinance, the procedures specified in s. 938.237 apply. If a citation is issued to a juvenile, the issuing agency shall notify the juvenile's parent, guardian, and legal custodian within 7 days. The agency issuing a citation to a juvenile who is 12 to 15 years of age for a violation of s. 125.07 (4) (a) or (b), 125.085 (3) (b), 125.09 (2), 961.573 (2), 961.574 (2), or 961.575 (2) or an ordinance conforming to one of those statutes shall send a copy to an intake worker under s. 938.24 for informational purposes only.

938.17(2)(cg) (cg) Summons procedures. After a citation is issued, unless the juvenile and his or her parent, guardian, and legal custodian voluntarily appear, the municipal court may issue a summons requiring the parent, guardian, or legal custodian of the juvenile to appear personally at any hearing involving the juvenile and, if the court so orders, to bring the juvenile before the court at a time and place stated. Section 938.273 governs the service of a summons under this paragraph, except that the expense of service or publication of a summons and of the travelling expenses and fees of a person summoned allowed in ch. 885 shall be a charge on the municipality of the court issuing the summons when approved by the court. If any person summoned under this paragraph fails without reasonable cause to appear, he or she may be proceeded against for contempt of court under s. 785.06. If a summons cannot be served or if the person served fails to obey the summons or if it appears to the court that the service will be ineffectual, a capias may be issued for the juvenile and for the parent, guardian, or legal custodian.

938.17(2)(cm) (cm) Authorization for dispositions and sanctions. A city, village, or town may adopt an ordinance or bylaw specifying which of the dispositions under ss. 938.343 and 938.344 and sanctions under s. 938.355 (6) (d) and (6m) the municipal court of that city, village, or town is authorized to impose or to petition the court assigned to exercise jurisdiction under this chapter and ch. 48 to impose. The use by the court of those dispositions and sanctions is subject to any ordinance or bylaw adopted under this paragraph.

938.17(2)(d) (d) Disposition; ordinance violations generally.

938.17(2)(d)1.1. If a municipal court finds that the juvenile violated a municipal ordinance other than an ordinance enacted under s. 118.163 or an ordinance that conforms to s. 125.07 (4) (a) or (b), 125.085 (3) (b), 125.09 (2), 961.573 (2), 961.574 (2), or 961.575 (2), the court shall enter any of the dispositional orders permitted under s. 938.343 that are authorized under par. (cm). If a juvenile fails to pay the forfeiture imposed by the municipal court, the court may not impose a jail sentence but may suspend any license issued under ch. 29 for not less than 30 days nor more than 5 years, or suspend the juvenile's operating privilege, as defined in s. 340.01 (40), for not more than 2 years.

938.17(2)(d)2. 2. If a court suspends a license or privilege under subd. 1., the court shall immediately take possession of the applicable license if issued under ch. 29 or, if the license is issued under ch. 343, the court may take possession of, and if possession is taken, shall destroy, the license. The court shall forward to the department that issued the license the notice of suspension stating that the suspension is for failure to pay a forfeiture imposed by the court, together with any license issued under ch. 29 of which the court takes possession. If the forfeiture is paid during the period of suspension, the court shall immediately notify the department, which shall then, if the license is issued under ch. 29, return the license to the person.

938.17(2)(e) (e) Disposition; alcohol and drug ordinance violations. If a municipal court finds that a juvenile violated a municipal ordinance that conforms to s. 125.07 (4) (a) or (b), 125.085 (3) (b), 125.09 (2), 961.573 (2), 961.574 (2) or 961.575 (2), the court shall enter a dispositional order under s. 938.344 that is authorized under par. (cm).

938.17(2)(f) (f) Notice to victims. If the act the juvenile committed resulted in personal injury or damage to or loss of the property of another, the municipal court shall, to the extent possible, provide each known victim of the act with the information contained in the notice required under s. 938.346.

938.17(2)(g) (g) Disposition; truancy or school dropout ordinance violations. If the municipal court finds that a juvenile violated a municipal ordinance enacted under s. 118.163 (1m), it shall enter a dispositional order under s. 938.342 (1d). If a municipal court finds that a juvenile violated a municipal ordinance enacted under s. 118.163 (2), it shall enter a dispositional order under s. 938.342 (1g), and may enter a dispositional order under s. 938.342 (1m) (a), that is consistent with the municipal ordinance. If a municipal court finds that a juvenile violated a municipal ordinance enacted under s. 118.163 (2m), it shall enter a dispositional order under s. 938.342 (2) that is consistent with the municipal ordinance.

938.17(2)(h) (h) Sanctions; dispositional order violations generally.

938.17(2)(h)1.1. If a juvenile who has violated a municipal ordinance, other than an ordinance enacted under s. 118.163 (1m) or (2), violates a condition of his or her dispositional order, the municipal court may impose on the juvenile any of the sanctions specified in s. 938.355 (6) (d) 2. to 5. that are authorized under par. (cm) except for monitoring by an electronic monitoring system. The municipal court may also petition the court assigned to exercise jurisdiction under this chapter and ch. 48 to impose on the juvenile the sanction specified in s. 938.355 (6) (d) 1. or home detention with monitoring by an electronic monitoring system as specified in s. 938.355 (6) (d) 3., if authorized under par. (cm). A sanction may be imposed under this subdivision only if at the time of judgment the court explained the conditions to the juvenile and informed the juvenile of the possible sanctions under s. 938.355 (6) (d) that are authorized under par. (cm) for a violation or if before the violation the juvenile has acknowledged in writing that he or she has read, or has had read to him or her, those conditions and possible sanctions and that he or she understands those conditions and possible sanctions.

938.17(2)(h)2. 2. A motion requesting the municipal court to impose or petition for a sanction may be brought by the person or agency primarily responsible for the provision of dispositional services, the municipal attorney, or the court that entered the dispositional order. If the court initiates the motion, that court may not hold a hearing on the motion. Notice of the motion shall be given to the juvenile and the juvenile's parent, guardian, or legal custodian.

938.17(2)(h)3. 3. Before imposing any sanction, the court shall hold a hearing, at which the juvenile may present evidence. Except as provided in s. 901.05, neither common law nor statutory rules of evidence are binding at a hearing under this subdivision.

938.17(2)(h)4. 4. If the court assigned to exercise jurisdiction under this chapter and ch. 48 imposes the sanction specified in s. 938.355 (6) (d) 1. or home detention with monitoring by an electronic monitoring system as specified in s. 938.355 (6) (d) 3., on a petition described in subd. 1., that court shall order the municipality of the municipal court that filed the petition to pay to the county the cost of providing the sanction imposed under s. 938.355 (6) (d) 1. or 3.

938.17(2)(i) (i) Sanctions; truancy or school dropout dispositional order violations.

938.17(2)(i)1.1. If a juvenile who has violated a municipal ordinance enacted under s. 118.163 (1m) violates a condition of his or her dispositional order, the municipal court may impose on the juvenile any of the sanctions specified in s. 938.355 (6m) (ag). A sanction may be imposed under this subdivision only if at the time of judgment the court explained the conditions to the juvenile and informed the juvenile of those possible sanctions or if before the violation the juvenile has acknowledged in writing that he or she has read, or has had read to him or her, those conditions and possible sanctions and that he or she understands those conditions and possible sanctions.

938.17(2)(i)2m. 2m. If a juvenile who has violated a municipal ordinance enacted under s. 118.163 (2) violates a condition of his or her dispositional order, the municipal court may impose on the juvenile any of the sanctions specified in s. 938.355 (6m) (a) that are authorized under par. (cm) except for the sanction specified in s. 938.355 (6m) (a) 1g. The municipal court may also petition the court assigned to exercise jurisdiction under this chapter and ch. 48 to impose on the juvenile the sanction specified in s. 938.355 (6m) (a) 1g., if authorized under par. (cm). A sanction may be imposed under this subdivision only if at the time of judgment the court explained the conditions to the juvenile and informed the juvenile of the possible sanctions under s. 938.355 (6m) (a) that are authorized under par. (cm) for a violation or if before the violation the juvenile has acknowledged in writing that he or she has read, or has had read to him or her, those conditions and possible sanctions and that he or she understands those conditions and possible sanctions.

938.17(2)(i)3g. 3g. A motion requesting the municipal court to impose or petition for a sanction may be brought by the person or agency primarily responsible for the provision of dispositional services, the municipal attorney, or the court that entered the dispositional order. If the court initiates the motion, that court may not hold a hearing on the motion. Notice of the motion shall be given to the juvenile and the juvenile's parent, guardian, or legal custodian.

938.17(2)(i)4. 4. Before imposing any sanction, the court shall hold a hearing, at which the juvenile may present evidence. Except as provided in s. 901.05, neither common law nor statutory rules of evidence are binding at a hearing under this subdivision.

938.17(2)(i)4m. 4m. If the court assigned to exercise jurisdiction under this chapter and ch. 48 imposes the sanction specified in s. 938.355 (6m) (a) 1g., on a petition described in subd. 2m., that court shall order the municipality of the municipal court that filed the petition to pay to the county the cost of providing the sanction imposed under s. 938.355 (6m) (a) 1g.

938.17(3) (3) Safety at sporting events. Notwithstanding sub. (2), courts of criminal or civil jurisdiction have exclusive jurisdiction in proceedings against juveniles under s. 167.32 or under a local ordinance strictly conforming to s. 167.32. A juvenile convicted of a violation under s. 167.32 or under a local ordinance strictly conforming to s. 167.32 shall be treated as an adult for sentencing purposes.

938.17 History History: 1995 a. 77, 352, 448; 1997 a. 205, 239, 258; 1999 a. 9; 2001 a. 16; 2005 a. 190, 344; 2007 a. 97; 2009 a. 103, 208.



938.18 Jurisdiction for criminal proceedings for juveniles 14 or older; waiver hearing.

938.18  Jurisdiction for criminal proceedings for juveniles 14 or older; waiver hearing.

938.18(1) (1)  Waiver of juvenile court jurisdiction; conditions for. Subject to s. 938.183, a petition requesting the court to waive its jurisdiction under this chapter may be filed if the juvenile meets any of the following conditions:

938.18(1)(a) (a) The juvenile is alleged to have violated s. 940.03, 940.06, 940.225 (1) or (2), 940.305, 940.31, 943.10 (2), 943.32 (2), 943.87 or 961.41 (1) on or after the juvenile's 14th birthday.

938.18(1)(b) (b) The juvenile is alleged to have committed a violation on or after the juvenile's 14th birthday at the request of or for the benefit of a criminal gang, as defined in s. 939.22 (9), that would constitute a felony under chs. 939 to 948 or 961 if committed by an adult.

938.18(1)(c) (c) The juvenile is alleged to have violated any state criminal law on or after the juvenile's 15th birthday.

938.18(2) (2) Petition. The petition for waiver of jurisdiction may be filed by the district attorney or the juvenile or may be initiated by the court and shall contain a brief statement of the facts supporting the request for waiver. The petition for waiver of jurisdiction shall be accompanied by or filed after the filing of a petition alleging delinquency and shall be filed prior to the plea hearing, except that if the juvenile denies the facts of the petition and becomes 17 years of age before an adjudication, the petition for waiver of jurisdiction may be filed at any time prior to the adjudication. If the court initiates the petition for waiver of jurisdiction, the judge shall disqualify himself or herself from any future proceedings on the case.

938.18(2m) (2m) Agency report. The court may designate an agency, as defined in s. 938.38 (1) (a), to submit a report analyzing the criteria specified in sub. (5). The agency shall file the report with the court and the court shall cause copies of the report to be given to the juvenile, any parent, guardian or legal custodian of the juvenile and counsel at least 3 days before the hearing. The court may rely on facts stated in the report in making its findings with respect to the criteria under sub. (5).

938.18(3) (3) Rights of juvenile. All of the following apply at a waiver hearing under this section:

938.18(3)(a) (a) The juvenile shall be represented by counsel. Written notice of the time, place, and purpose of the hearing shall be given to the juvenile, any parent, guardian, or legal custodian, and counsel at least 3 days prior to the hearing. The notice shall contain a statement of the requirements of s. 938.29 (2) with regard to substitution of the judge. If parents entitled to notice have the same address, notice to one constitutes notice to the other. Counsel for the juvenile shall have access to the social records and other reports under s. 938.293.

938.18(3)(b) (b) The juvenile has the right to present testimony on his or her own behalf including expert testimony and has the right to cross-examine witnesses.

938.18(3)(c) (c) The juvenile does not have the right to a jury.

938.18(4) (4) Prosecutive merit; contested or uncontested petition.

938.18(4)(a)(a) The court shall determine whether the matter has prosecutive merit before proceeding to determine if it should waive jurisdiction. If the court determines that the matter does not have prosecutive merit, the court shall deny the petition for waiver.

938.18(4)(b) (b) If a petition for waiver of jurisdiction is contested, the district attorney shall present relevant testimony and the court, after taking that testimony and considering other relevant evidence, shall base its decision whether to waive jurisdiction on the criteria specified in sub. (5).

938.18(4)(c) (c) If a petition for waiver of jurisdiction is uncontested, the court shall inquire into the capacity of the juvenile to knowingly, intelligently and voluntarily decide not to contest the waiver of jurisdiction. If the court is satisfied that the decision not to contest the waiver of jurisdiction is knowingly, intelligently and voluntarily made, no testimony need be taken and the court, after considering the petition for waiver of jurisdiction and other relevant evidence in the record before the court, shall base its decision whether to waive jurisdiction on the criteria specified in sub. (5).

938.18(5) (5) Criteria for waiver. If prosecutive merit is found, the court shall base its decision whether to waive jurisdiction on the following criteria:

938.18(5)(a) (a) The personality of the juvenile, including whether the juvenile has a mental illness or developmental disability, the juvenile's physical and mental maturity, and the juvenile's pattern of living, prior treatment history, and apparent potential for responding to future treatment.

938.18(5)(am) (am) The prior record of the juvenile, including whether the court has previously waived its jurisdiction over the juvenile, whether the juvenile has been previously convicted following a waiver of the court's jurisdiction or has been previously found delinquent, whether such conviction or delinquency involved the infliction of serious bodily injury, the juvenile's motives and attitudes, and the juvenile's prior offenses.

938.18(5)(b) (b) The type and seriousness of the offense, including whether it was against persons or property and the extent to which it was committed in a violent, aggressive, premeditated or willful manner.

938.18(5)(c) (c) The adequacy and suitability of facilities, services and procedures available for treatment of the juvenile and protection of the public within the juvenile justice system, and, where applicable, the mental health system and the suitability of the juvenile for placement in the serious juvenile offender program under s. 938.538 or the adult intensive sanctions program under s. 301.048.

938.18(5)(d) (d) The desirability of trial and disposition of the entire offense in one court if the juvenile was allegedly associated in the offense with persons who will be charged with a crime in the court of criminal jurisdiction.

938.18(6) (6) Decision on waiver. After considering the criteria under sub. (5), the court shall state its finding with respect to the criteria on the record, and, if the court determines on the record that there is clear and convincing evidence that it is contrary to the best interests of the juvenile or of the public to hear the case, the court shall enter an order waiving jurisdiction and referring the matter to the district attorney for appropriate proceedings in the court of criminal jurisdiction. After the order, the court of criminal jurisdiction has exclusive jurisdiction.

938.18(7) (7) Juvenile who absconds. If the juvenile absconds and does not appear at the waiver hearing, the court may proceed with the waiver hearing as provided in subs. (4) to (6) in the juvenile's absence. If the waiver is granted, the juvenile may contest that waiver when the juvenile is apprehended by showing the court of criminal jurisdiction good cause for his or her failure to appear. If the court of criminal jurisdiction finds good cause for the juvenile's failure to appear, that court shall transfer jurisdiction to the court assigned to exercise jurisdiction under this chapter and ch. 48 for the purpose of holding the waiver hearing.

938.18(8) (8) Transfer to adult facility; bail. When waiver is granted, the juvenile, if held in secure custody, shall be transferred to an appropriate officer or adult facility and shall be eligible for bail in accordance with chs. 968 and 969.

938.18(9) (9) Criminal charge. If waiver is granted, sub. (1) does not restrict the authority of the district attorney to charge the offense he or she deems is appropriate and does not restrict the authority of any court or jury to convict the juvenile in regard to any offense.

938.18 History History: 1995 a. 77, 352, 448; 1997 a. 35; 2005 a. 212, 344; 2007 a. 97.

938.18 Annotation Since juveniles receive the same Miranda warnings as adults, a confession made by a juvenile during custodial interrogation prior to a waiver into adult court was admissible in later adult proceedings. Theriault v. State, 66 Wis. 2d 33, 223 N.W.2d 850 (1974).

938.18 Annotation The state may not delay charging a child in order to avoid juvenile court jurisdiction. State v. Becker, 74 Wis. 2d 675, 247 N.W.2d 495 (1976).

938.18 Annotation An order waiving jurisdiction over a juvenile is appealable under s. 808.03 (2). A.E. v. Green Lake County Cir. Ct. 94 Wis. 2d 98, 288 N.W.2d 125 (1980).

938.18 Annotation A motion to suppress evidence on the ground of inadmissibility at trial is premature when brought at a waiver hearing. In Interest of D.E.D. 101 Wis. 2d 193, 304 N.W.2d 133 (Ct. App. 1981).

938.18 Annotation Even though a juvenile does not contest waiver, sub. (5) requires the state to present testimony on the issue of waiver. The determination of prosecutive merit under sub. (4) is discussed. In Interest of T.R.B. 109 Wis. 2d 179, 325 N.W.2d 329 (1982).

938.18 Annotation An involuntary confession, if reliable and trustworthy, may be used to determine prosecutive merit; it would not be admissible at trial. If a juvenile does not meet the burden of showing unreliability of the confession, no evidentiary hearing is required. In Interest of J.G. 119 Wis. 2d 748, 350 N.W.2d 668 (1984).

938.18 Annotation In certain contested cases, the state may establish prosecutive merit on the basis of reliable information provided in delinquency and waiver petitions alone. In Interest of P.A.K. 119 Wis. 2d 871, 350 N.W.2d 677 (1984).

938.18 Annotation The trial court did not abuse its discretion in declining to convene in camera proceedings to determine whether the state had complied with discovery orders. In Interest of G.B.K. 126 Wis. 2d 253, 376 N.W.2d 385 (Ct. App. 1985).

938.18 Annotation A waiver petition under sub. (2) that referred only to facts of the underlying charge and not to facts to be presented under sub. (5) was insufficient. In Interest of J.V.R. 127 Wis. 2d 192, 378 N.W.2d 266 (1985).

938.18 Annotation The court may consider a waiver investigation report containing information not included in a waiver petition. In Interest of S.N. 139 Wis. 2d 270, 407 N.W.2d 562 (Ct. App. 1987).

938.18 Annotation A juvenile court improperly denied a waiver based on the belief that the adult court would improperly sentence the juvenile. In Interest of C.W. 142 Wis. 2d 763, 419 N.W.2d 327 (Ct. App. 1987).

938.18 Annotation If the state shows that delay in charging an offense committed by an adult defendant while still a juvenile was not with manipulative intent, due process does not require dismissal. State v. Montgomery, 148 Wis. 2d 593, 436 N.W.2d 303 (1989).

938.18 Annotation Sub. (9) permits the state to charge an offense related to a homicide after waiver under sub. (1) is completed. State v. Karow, 154 Wis. 2d 375, 453 N.W.2d 181 (Ct. App. 1990).

938.18 Annotation By pleading guilty to criminal charges, a defendant waives the right to challenge a waiver proceeding. State v. Kraemer, 156 Wis. 2d 761, 457 N.W.2d 562 (Ct. App. 1990).

938.18 Annotation When a juvenile turns 18 during the pendency of proceedings, the filing of a waiver petition under s. 48.18 prior to a plea hearing is not required for waiver of jurisdiction under s. 48.12 (2). Interest of K.A.P. 159 Wis. 2d 384, 464 N.W.2d 106 (Ct. App. 1990).

938.18 Annotation Delinquency and waiver petitions must both be filed to bring about a waiver hearing. The trial court may not proceed with a waiver hearing if the time limits under s. 48.25 for a delinquency petition are not complied with. In Interest of Michael J.L. 174 Wis. 2d 131, 496 N.W.2d 758 (Ct. App. 1993).

938.18 Annotation A hearing to determine whether the state improperly delayed filing criminal charges to avoid juvenile jurisdiction addresses a potential constitutional violation, not the court's subject matter jurisdiction, and is waived if not requested prior to the entry of a guilty plea. State v. Schroeder, 224 Wis. 2d 706, 593 N.W.2d 76 (Ct. App. 1999), 98-1420.

938.18 Annotation The department has exclusive authority to detain and release a child who has violated conditions of probation imposed by a court of criminal jurisdiction. A child can be held in an adult section of a county jail. 72 Atty. Gen. 104.

938.18 Annotation A person who commits a crime while under age 18, but is charged after attaining age of 18, is not constitutionally entitled to juvenile jurisdiction where delay in filing the charges was not the result of a deliberate effort to avoid juvenile jurisdiction or of prosecutorial negligence. Bendler v. Percy, 481 F. Supp. 813 (1979).

938.18 Annotation Juvenile waiver statute; delegation of legislative power to judiciary. Zekas, 1973 WLR 259.

938.18 Annotation Wisconsin's new juvenile waiver statute: when should we wave goodbye to juvenile court protections? 1979 WLR 190.

938.18 Annotation Sub. (2) allows waiver into adult court in certain cases although the conditions of sub. (1) are not met. When a person becomes 17 years old and adjudication has not been accomplished because of some unlawful action by the person, waiver into adult court is appropriate. Interest of Pablo R. 2000 WI App 242, 239 Wis. 2d 479, 620 N.W.2d 423, 00-0697.

938.18 Annotation After the filing of a criminal complaint and the criminal court's assumption of jurisdiction, so long as the criminal court retains jurisdiction the juvenile court may not reconsider its waiver order under sub. (6). The juvenile court retains jurisdiction and may reconsider its waiver order until a criminal complaint is filed. A juvenile may seek review of a waiver order after commencement of criminal proceedings by seeking an interlocutory appeal or by filing a motion asking the criminal court to relinquish jurisdiction. State v. Vairin M. 2002 WI 96, 255 Wis. 2d 137, 647 N.W.2d 208, 01-0656.

938.18 Annotation There is no bright-line rule precluding an agency that under sub. (2m) is a preparing waiver investigation report from communicating directly with the state or the juvenile for purposes of preparing the report. Rather, the agency is free to compile information for a waiver investigation report in the manner it deems most beneficial to the circuit court. However, it may be a better practice for the agency to invite both parties, or neither party, to participate. State v. Tyler T. 2012 WI 52, 341 Wis. 2d 1, 814 N.W.2d 192, 10-0784.



938.183 Original adult court jurisdiction for criminal proceedings.

938.183  Original adult court jurisdiction for criminal proceedings.

938.183(1)(1)  Juveniles under adult court jurisdiction. Notwithstanding ss. 938.12 (1) and 938.18, courts of criminal jurisdiction have exclusive original jurisdiction over all of the following:

938.183(1)(a) (a) A juvenile who has been adjudicated delinquent and who is alleged to have violated s. 940.20 (1) or 946.43 while placed in a juvenile correctional facility, a juvenile detention facility, or a secured residential care center for children and youth or who has been adjudicated delinquent and who is alleged to have committed a violation of s. 940.20 (2m).

938.183(1)(am) (am) A juvenile who is alleged to have attempted or committed a violation of s. 940.01 or to have committed a violation of s. 940.02 or 940.05 on or after the juvenile's 10th birthday.

938.183(1)(ar) (ar) A juvenile specified in par. (a) or (am) who is alleged to have attempted or committed a violation of any state criminal law in addition to the violation alleged under par. (a) or (am) if the violation alleged under this paragraph and the violation alleged under par. (a) or (am) may be joined under s. 971.12 (1).

938.183(1)(b) (b) A juvenile who is alleged to have violated any state criminal law if the juvenile has been convicted of a previous violation following waiver of jurisdiction under s. 48.18, 1993 stats., or s. 938.18 by the court assigned to exercise jurisdiction under this chapter and ch. 48 or if the court assigned to exercise jurisdiction under this chapter and ch. 48 has waived its jurisdiction over the juvenile for a previous violation and criminal proceedings on that previous violation are still pending.

938.183(1)(c) (c) A juvenile who is alleged to have violated any state criminal law if the juvenile has been convicted of a previous violation over which the court of criminal jurisdiction had original jurisdiction under this section or if proceedings on a previous violation over which the court of criminal jurisdiction has original jurisdiction under this section are still pending.

938.183(1m) (1m) Criminal penalties and procedures. Notwithstanding subchs. IV to VI, a juvenile described in sub. (1) is subject to the procedures specified in chs. 967 to 979 and the criminal penalties for the crime that the juvenile is alleged to have committed except as follows:

938.183(1m)(a) (a) If the juvenile is under 15 years of age, the juvenile may be held in secure custody only in a juvenile detention facility or in the juvenile portion of a county jail.

938.183(1m)(b) (b) If a court of criminal jurisdiction transfers jurisdiction under s. 970.032 or 971.31 (13) to a court assigned to exercise jurisdiction under this chapter and ch. 48, the juvenile is subject to the procedures and dispositions specified in subch. IV to VI.

938.183(1m)(c) (c) If the juvenile is found to have committed a lesser offense than the offense alleged under sub. (1) (a), (am), (ar), (b) or (c) or is found to have committed the offense alleged under sub. (1) (ar), but not the offense under sub. (1) (a) or (am) to which the offense alleged under sub. (1) (ar) is joined, and if any of the following conditions applies, the court of criminal jurisdiction shall, in lieu of convicting the juvenile, adjudge the juvenile to be delinquent and impose a disposition specified in s. 938.34:

938.183(1m)(c)1. 1. Except as provided in subd. 3., the court of criminal jurisdiction finds that the juvenile has committed a lesser offense or a joined offense that is not a violation of s. 940.20 (1) or (2m) or 946.43 under the circumstances described in sub. (1) (a), that is not an attempt to violate s. 940.01 under the circumstances described in sub. (1) (am), that is not a violation of s. 940.02 or 940.05 under the circumstances described in sub. (1) (am), and that is not an offense for which the court assigned to exercise jurisdiction under this chapter and ch. 48 may waive its jurisdiction over the juvenile under s. 938.18.

938.183(1m)(c)2. 2. Except as provided in subd. 3., the court of criminal jurisdiction finds that the juvenile has committed a lesser offense or a joined offense that is a violation of s. 940.20 (1) or (2m) or 946.43 under the circumstances described in sub. (1) (a), that is an attempt to violate s. 940.01 under the circumstances described in sub. (1) (am), that is a violation of s. 940.02 or 940.05 under the circumstances described in sub. (1) (am), or that is an offense for which the court assigned to exercise jurisdiction under this chapter and ch. 48 may waive its jurisdiction over the juvenile under s. 938.18 and the court of criminal jurisdiction, after considering the criteria specified in s. 938.18 (5), determines that the juvenile has proved by clear and convincing evidence that it would be in the best interests of the juvenile and of the public to adjudge the juvenile to be delinquent and impose a disposition specified in s. 938.34.

938.183(1m)(c)3. 3. For a juvenile who is alleged to have attempted or committed a violation of s. 940.01 or to have committed a violation of s. 940.02 or 940.05 on or after the juvenile's 15th birthday, the court of criminal jurisdiction finds that the juvenile has not attempted to commit a violation of s. 940.01 or committed a violation of s. 940.01, 940.02, or 940.05, and the court of criminal jurisdiction, after considering the criteria under s. 938.18 (5), determines that the juvenile has proved by clear and convincing evidence that it would be in the best interests of the juvenile and of the public to adjudge the juvenile to be delinquent and impose a disposition under s. 938.34.

938.183(3) (3) Placement in state prison; parole. When a juvenile who is subject to a criminal penalty under sub. (1m) or s. 938.183 (2), 2003 stats., attains the age of 17 years, the department may place the juvenile in a state prison named in s. 302.01, except that the department may not place any person under the age of 18 years in the correctional institution authorized in s. 301.16 (1n). A juvenile who is subject to a criminal penalty under sub. (1m) or under s. 938.183 (2), 2003 stats., for an act committed before December 31, 1999, is eligible for parole under s. 304.06.

938.183(4) (4) Child support. If the juvenile is placed outside the juvenile's home under this section, the order shall contain a designation of the amount of support, if any, to be paid by the juvenile's parent, guardian or trustee, specifying that the support obligation begins on the date of the placement, or a referral to the county child support agency under s. 59.53 (5) for establishment of child support.

938.183 History History: 1995 a. 77, 216, 352; 1997 a. 27, 35, 205, 252, 283; 1999 a. 9, 32; 2001 a. 16; 2005 a. 344; 2007 a. 97.

938.183 Annotation There is no constitutionally protected right that a juvenile's name not be released prior to a reverse waiver hearing under s. 48.183 [now s. 938.183]. State v. Hazen, 198 Wis. 2d 554, 543 N.W.2d 503 (Ct. App. 1995), 95-1379.



938.185 Venue.

938.185  Venue.

938.185(1)(1)  Proceedings generally. Subject to subs. (3) and (4), venue for any proceeding under ss. 938.12, 938.125, 938.13, 938.135, and 938.18 may be in any of the following:

938.185(1)(a) (a) The county where the juvenile resides.

938.185(1)(b) (b) The county where the juvenile is present.

938.185(1)(c) (c) In the case of a violation of a state law or a county, town or municipal ordinance, the county where the violation occurred, except that in that case the court of the county where the violation occurred may, after the juvenile is adjudged delinquent, transfer the proceeding to the county where the juvenile resides for disposition, if the court of the county of residence agrees to that transfer.

938.185(2) (2) Revision and extension of orders. Venue for any proceeding under s. 938.363 or 938.365 shall be in the county where the dispositional order was issued, unless the juvenile's county of residence has changed, or the parent of the juvenile has resided in a different county of this state for at least 6 months. In either case, the court may, upon a motion and for good cause shown, transfer the case, along with all appropriate records, to the county of residence of the juvenile or parent.

938.185(3) (3) Sex offender registry violations. Venue for a proceeding under s. 938.12 or 938.13 (12) based on an alleged violation of s. 301.45 (6) (a) or (ag) may be in the juvenile's county of residence at the time that the petition is filed. If the juvenile does not have a county of residence in this state at the time that the petition is filed, or if the juvenile's county of residence is unknown at the time that the petition is filed, venue for the proceeding may be in any of the following counties:

938.185(3)(a) (a) Any county in which the juvenile has resided while subject to s. 301.45.

938.185(3)(b) (b) The county in which the juvenile was adjudicated delinquent or found not responsible by reason of mental disease or defect for the sex offense that requires the juvenile to register under s. 301.45.

938.185(3)(c) (c) If the juvenile is required to register under s. 301.45 (1g) (dt), the county in which the juvenile was found to be a sexually violent person under ch. 980.

938.185(3)(d) (d) If the juvenile is required to register only under s. 301.45 (1g) (f) or (g), any county in which the juvenile has been a student in this state or has been employed or carrying on a vocation in this state.

938.185(4) (4) Indian juveniles. Venue for a proceeding under s. 938.12 or 938.13 (12) based on an allegation that an Indian juvenile has committed a delinquent act may not be in the county specified in sub. (1) (a), unless that county is specified in sub. (1) (b) or (c), if all of the following circumstances apply:

938.185(4)(a) (a) At the time of the alleged delinquent act the juvenile was under an order of a tribal court, other than a tribal court order relating to adoption, physical placement or visitation with the juvenile's parent, or permanent guardianship.

938.185(4)(b) (b) At the time of the alleged delinquent act the juvenile was physically outside the boundaries of the reservation of the Indian tribe of the tribal court and any off-reservation trust land of either that Indian tribe or a member of that Indian tribe as a direct consequence of a tribal court order under par. (a), including a tribal court order placing the juvenile in the home of a relative of the juvenile who on or after the date of the tribal court order resides physically outside the boundaries of a reservation and off-reservation trust land.

938.185(4)(c) (c) A petition relating to the delinquent act has been filed in a tribal court that has jurisdiction over the juvenile.

938.185 History History: 1995 a. 77, 352, 440; 1999 a. 89; 2003 a. 284; 2005 a. 344; 2009 a. 94.

938.185 Annotation Venue becomes an issue only in the event that it is contested. It is not an element of the crime charged. The county where a juvenile "resides" is the county of domicile. The county where a juvenile "is present" is the county where the child is present at the time a petition is filed. State v. Corey J.G. 215 Wis. 2d 395, 572 N.W.2d 845 (1998), 96-3148.



938.19 Taking a juvenile into custody.

938.19  Taking a juvenile into custody.

938.19(1) (1)  Criteria. A juvenile may be taken into custody under any of the following:

938.19(1)(a) (a) A warrant.

938.19(1)(b) (b) A capias issued by a court under s. 938.28.

938.19(1)(c) (c) A court order if there is a showing that the welfare of the juvenile demands that the juvenile be immediately removed from his or her present custody. The order shall specify that the juvenile be held in custody under s. 938.207.

938.19(1)(d) (d) Circumstances in which a law enforcement officer believes on reasonable grounds that any of the following conditions exists:

938.19(1)(d)1. 1. A capias or a warrant for the juvenile's apprehension has been issued in this state, or the juvenile is a fugitive from justice.

938.19(1)(d)2. 2. A capias or a warrant for the juvenile's apprehension has been issued in another state.

938.19(1)(d)3. 3. The juvenile is committing or has committed an act which is a violation of a state or federal criminal law.

938.19(1)(d)4. 4. The juvenile has run away from his or her parents, guardian or legal or physical custodian.

938.19(1)(d)5. 5. The juvenile is suffering from illness or injury or is in immediate danger from his or her surroundings and removal from those surroundings is necessary.

938.19(1)(d)6. 6. The juvenile has violated a condition of court-ordered supervision or aftercare supervision administered by the department or a county department, a condition of the juvenile's placement in a Type 2 juvenile correctional facility or a Type 2 residential care center for children and youth, or a condition of the juvenile's participation in the intensive supervision program under s. 938.534.

938.19(1)(d)7. 7. The juvenile has violated the conditions of an order under s. 938.21 (4) or of an order for temporary physical custody issued by an intake worker.

938.19(1)(d)8. 8. The juvenile has violated a civil law or a local ordinance punishable by a forfeiture, except that in that case the juvenile shall be released immediately under s. 938.20 (2) (ag) or as soon as reasonably possible under s. 938.20 (2) (b) to (g).

938.19(1)(d)10. 10. The juvenile is absent from school without an acceptable excuse under s. 118.15.

938.19(1m) (1m) Truancy. A juvenile who is absent from school without an acceptable excuse under s. 118.15 may be taken into custody by an individual designated under s. 118.16 (2m) (a) if the school attendance officer of the school district in which the juvenile resides, or the juvenile's parent, guardian, or legal custodian, requests that the juvenile be taken into custody. The request shall specifically identify the juvenile.

938.19(2) (2) Notification of parent, guardian, legal custodian, Indian custodian. When a juvenile is taken into physical custody under this section, the person taking the juvenile into custody shall immediately attempt to notify the parent, guardian, legal custodian, and Indian custodian of the juvenile by the most practical means. The person taking the juvenile into custody shall continue such attempt until the parent, guardian, legal custodian, and Indian custodian of the juvenile are notified, or the juvenile is delivered to an intake worker under s. 938.20 (3), whichever occurs first. If the juvenile is delivered to the intake worker before the parent, guardian, legal custodian, and Indian custodian are notified, the intake worker, or another person at his or her direction, shall continue the attempt to notify until the parent, guardian, legal custodian, and Indian custodian of the juvenile are notified.

938.19(3) (3) Not an arrest. Taking into custody is not an arrest except for the purpose of determining whether the taking into custody or the obtaining of any evidence is lawful.

938.19 History History: 1995 a. 77; 2001 a. 16; 2005 a. 344; 2009 a. 94.

938.19 Annotation A juvenile may not be taken into custody under sub. (1) (d) 8. for violating an ordinance that does not impose a forfeiture although a forfeiture may be imposed under s. 48.343 (2) [now s. 938.343]. In Interest of J.F.F. 164 Wis. 2d 10, 473 N.W.2d 546 (Ct. App. 1991).



938.195 Recording custodial interrogations.

938.195  Recording custodial interrogations.

938.195(1) (1)  Definitions. In this section:

938.195(1)(a) (a) "Custodial interrogation" has the meaning given in s. 968.073 (1) (a).

938.195(1)(b) (b) "Law enforcement agency" has the meaning given in s. 165.83 (1) (b).

938.195(1)(c) (c) "Place of detention" means a juvenile detention facility, jail, municipal lockup facility, or juvenile correctional facility, or a police or sheriff's office or other building under the control of a law enforcement agency, at which juveniles are held in custody in connection with an investigation of a delinquent act.

938.195(2) (2) When required.

938.195(2)(a)(a) A law enforcement agency shall make an audio or audio and visual recording of any custodial interrogation of a juvenile that is conducted at a place of detention unless a condition under s. 938.31 (3) (c) 1. to 5. applies.

938.195(2)(b) (b) If feasible, a law enforcement agency shall make an audio or audio and visual recording of any custodial interrogation of a juvenile that is conducted at a place other than a place of detention unless a condition under s. 938.31 (3) (c) 1. to 5. applies.

938.195(3) (3) Notice not required. A law enforcement officer or agent of a law enforcement agency conducting a custodial interrogation is not required to inform the subject of the interrogation that the officer or agent is making an audio or audio and visual recording of the interrogation.

938.195 History History: 2005 a. 60; 2007 a. 97; s. 35.17 correction in (1) (a).



938.20 Release or delivery from custody.

938.20  Release or delivery from custody.

938.20(2) (2)  Release of juvenile.

938.20(2)(ag)(ag) Except as provided in pars. (b) to (g), a person taking a juvenile into custody shall make every effort to release the juvenile immediately to the juvenile's parent, guardian, legal custodian, or Indian custodian.

938.20(2)(b) (b) If the juvenile's parent, guardian, legal custodian, or Indian custodian is unavailable, unwilling, or unable to provide supervision for the juvenile, the person who took the juvenile into custody may release the juvenile to a responsible adult after counseling or warning the juvenile as may be appropriate.

938.20(2)(c) (c) If the juvenile is 15 years of age or older, the person who took the juvenile into custody may release the juvenile without immediate adult supervision after counseling or warning the juvenile as may be appropriate.

938.20(2)(cm) (cm) If the juvenile has violated a condition of aftercare supervision administered by the department or a county department, a condition of the juvenile's placement in a Type 2 juvenile correctional facility or a Type 2 residential care center for children and youth, or a condition of the juvenile's participation in the intensive supervision program under s. 938.534, the person who took the juvenile into custody may release the juvenile to the department or county department, whichever has supervision over the juvenile.

938.20(2)(d) (d) If the juvenile is a runaway, the person who took the juvenile into custody may release the juvenile to a home under s. 48.227.

938.20(2)(e) (e) If a juvenile is taken into custody under s. 938.19 (1) (d) 10., the law enforcement officer who took the juvenile into custody may release the juvenile under par. (ag) or (b) or, if the school board of the school district in which the juvenile resides has established a youth service center under s. 118.16 (4) (e), may deliver that juvenile to that youth service center. If the juvenile is delivered to a youth service center, personnel of the youth service center may release the juvenile to the juvenile's parent, guardian or legal custodian, or release the juvenile to the juvenile's school, after counseling the juvenile as may be appropriate. If the juvenile is released to the juvenile's school, personnel of the youth service center shall immediately notify the juvenile's parent, guardian and legal custodian that the juvenile was taken into custody under s. 938.19 (1) (d) 10. and released to the juvenile's school.

938.20(2)(f) (f) If a juvenile is taken into custody under s. 938.19 (1m), the person who took the juvenile into custody may release the juvenile under par. (ag), (b) or (e) or to the juvenile's school administrator, as defined in s. 125.09 (2) (a) 3., or a school employee designated by the school administrator. If a juvenile is released to a school administrator or the school administrator's designee under this paragraph, the school administrator or designee shall do all of the following:

938.20(2)(f)1. 1. Immediately notify the juvenile's parent, guardian or legal custodian that the juvenile was taken into custody under s. 938.19 (1m) and released to the school administrator or his or her designee.

938.20(2)(f)2. 2. Make a determination of whether the juvenile is a child at risk, as defined in s. 118.153 (1) (a), unless that determination has been made within the current school semester. If a juvenile is determined to be a child at risk under this subdivision, the school administrator shall provide a program for the juvenile according to the plan developed under s. 118.153 (2) (a).

938.20(2)(f)3. 3. Provide the juvenile and his or her parent or guardian with an opportunity for educational counseling to determine whether a change in the juvenile's program or curriculum, including any of the modifications specified in s. 118.15 (1) (d), would resolve the juvenile's truancy problem, unless the juvenile and his or her parent or guardian have been provided with an opportunity for educational counseling within the current school semester.

938.20(2)(g) (g) If a juvenile is taken into custody under s. 938.19 (1) (d) 10. and is not released under par. (ag), (b) or (e) or if a juvenile is taken into custody under s. 938.19 (1m) and is not released under par. (ag), (b), (e) or (f), the person who took the juvenile into custody shall release the juvenile without immediate adult supervision after counseling or warning the juvenile as may be appropriate.

938.20(3) (3) Notification to parent, guardian, legal custodian, Indian custodian of release. If the juvenile is released under sub. (2) (b) to (d) or (g), the person who took the juvenile into custody shall immediately notify the juvenile's parent, guardian, legal custodian, and Indian custodian of the time and circumstances of the release and the person, if any, to whom the juvenile was released. If the juvenile is not released under sub. (2), the person who took the juvenile into custody shall arrange in a manner determined by the court and law enforcement agencies for the juvenile to be interviewed by the intake worker under s. 938.067 (2). The person who took the juvenile into custody shall make a statement in writing with supporting facts of the reasons why the juvenile was taken into physical custody and shall give a copy of the statement to the intake worker and to any juvenile 10 years of age or older. If the intake interview is not done in person, the report may be read to the intake worker.

938.20(4) (4) Delivery to hospital or physician. If the juvenile is believed to be suffering from a serious physical condition which requires either prompt diagnosis or prompt treatment, the person taking the juvenile into physical custody, the intake worker or other appropriate person shall deliver the juvenile to a hospital as defined in s. 50.33 (2) (a) and (c) or physician's office.

938.20(5) (5) Emergency detention of juvenile. If the juvenile is believed to have a mental illness or developmental disability or to be drug dependent and exhibits conduct that constitutes a substantial probability of physical harm to the juvenile or to others, or a very substantial probability of physical impairment or injury to the juvenile exists due to the impaired judgment of the juvenile and if the standards of s. 51.15 are met, the person taking the juvenile into physical custody, the intake worker, or other appropriate person shall proceed under s. 51.15.

938.20(6) (6) Delivery of intoxicated juvenile. If the juvenile is believed to be an intoxicated person who has threatened, attempted or inflicted physical harm on himself or herself or on another and is likely to inflict such physical harm unless committed, or is incapacitated by alcohol, the person taking the juvenile into physical custody, the intake worker or other appropriate person shall proceed under s. 51.45 (11).

938.20(7) (7) Duties of intake worker.

938.20(7)(a)(a) When a juvenile who is possibly involved in a delinquent act is interviewed by an intake worker, the intake worker shall inform the juvenile of his or her right to counsel and the right against self-incrimination.

938.20(7)(b) (b) The intake worker shall review the need to hold the juvenile in custody and shall make every effort to release the juvenile from custody as provided in par. (c). The intake worker shall base his or her decision as to whether to release the juvenile or to continue to hold the juvenile in custody on the criteria under s. 938.205 and criteria established under s. 938.06 (1) or (2).

938.20(7)(c) (c) The intake worker may release the juvenile as follows:

938.20(7)(c)1. 1. To a parent, guardian, legal custodian, or Indian custodian, or to a responsible adult if the parent, guardian, legal custodian, or Indian custodian is unavailable, unwilling, or unable to provide supervision for the juvenile, counseling or warning the juvenile as may be appropriate; or, if the juvenile is 15 years of age or older, without immediate adult supervision, counseling or warning the juvenile as may be appropriate.

938.20(7)(c)1m. 1m. In the case of a juvenile who has violated a condition of aftercare supervision administered by the department or a county department, a condition of the juvenile's placement in a Type 2 juvenile correctional facility or a Type 2 residential care center for children and youth, or a condition of the juvenile's participation in the intensive supervision program under s. 938.534, to the department or county department, whichever has supervision of the juvenile.

938.20(7)(c)2. 2. In the case of a runaway juvenile, to a home under s. 48.227.

938.20(7)(d) (d) If the juvenile is released from custody, the intake worker shall immediately notify the juvenile's parent, guardian, legal custodian, and Indian custodian of the time and circumstances of the release and the person, if any, to whom the juvenile was released.

938.20(8) (8) Notification that held in custody.

938.20(8)(a)(a) If a juvenile is held in custody, the intake worker shall notify the juvenile's parent, guardian, legal custodian, and Indian custodian of the reasons for holding the juvenile in custody and of the juvenile's whereabouts unless there is reason to believe that notice would present imminent danger to the juvenile. The parent, guardian, legal custodian, and Indian custodian shall also be notified of the time and place of the detention hearing required under s. 938.21, the nature and possible consequences of the hearing, the right to present and cross-examine witnesses at the hearing, and, in the case of a parent or Indian custodian of an Indian juvenile who is the subject of an Indian juvenile custody proceeding, as defined in s. 938.028 (2) (b), the right to counsel under s. 938.028 (4) (b). If the parent, guardian, legal custodian, or Indian custodian is not immediately available, the intake worker or another person designated by the court shall provide notice as soon as possible.

938.20(8)(b) (b) If the juvenile is alleged to have committed a delinquent act, the juvenile shall receive the same notice about the detention hearing as the parent, guardian, or legal custodian. The intake worker shall notify both the juvenile and the juvenile's parent, guardian, or legal custodian.

938.20(8)(c) (c) If a juvenile who has violated a condition of aftercare supervision administered by the department or a county department, a condition of the juvenile's placement in a Type 2 juvenile correctional facility or a Type 2 residential care center for children and youth, or a condition of the juvenile's participation in the intensive supervision program under s. 938.534 is held in custody, the intake worker shall also notify the department or county department, whichever has supervision over the juvenile, of the reasons for holding the juvenile in custody, of the juvenile's whereabouts, and of the time and place of the detention hearing required under s. 938.21.

938.20 History History: 1995 a. 77; 1997 a. 35; 2001 a. 16; 2005 a. 344; 2009 a. 94.



938.205 Criteria for holding a juvenile in physical custody.

938.205  Criteria for holding a juvenile in physical custody.

938.205(1)(1)  Criteria. A juvenile may be held under s. 938.207, 938.208, or 938.209 (1) if the intake worker determines that there is probable cause to believe the juvenile is within the jurisdiction of the court and if probable cause exists to believe any of the following:

938.205(1)(a) (a) That the juvenile will commit injury to the person or property of others if not held.

938.205(1)(b) (b) That the parent, guardian, or legal custodian of the juvenile or other responsible adult is neglecting, refusing, unable, or unavailable to provide adequate supervision and care and that services to ensure the juvenile's safety and well-being are not available or would be inadequate.

938.205(1)(c) (c) That the juvenile will run away or be taken away so as to be unavailable for proceedings of the court or its officers, proceedings of the division of hearings and appeals in the department of administration for revocation of aftercare supervision, or action by the department or county department relating to a violation of a condition of the juvenile's placement in a Type 2 juvenile correctional facility or a Type 2 residential care center for children and youth or a condition of the juvenile's participation in the intensive supervision program under s. 938.534.

938.205(2) (2) Applicability. The criteria for holding a juvenile in custody under this section govern the decision of all persons responsible for determining whether the action is appropriate.

938.205 History History: 1995 a. 77, 275; 1997 a. 35, 296; 1999 a. 32; 2001 a. 16; 2005 a. 344.



938.207 Places where a juvenile may be held in nonsecure custody.

938.207  Places where a juvenile may be held in nonsecure custody.

938.207(1)(1)  Where may be held. A juvenile held in physical custody under s. 938.205 may be held in any of the following places:

938.207(1)(a) (a) The home of a parent or guardian, except that a juvenile may not be held in the home of a parent or guardian if the parent or guardian has been convicted under s. 940.01 of the first-degree intentional homicide, or under s. 940.05 of the 2nd-degree intentional homicide, of a parent of the juvenile, and the conviction has not been reversed, set aside or vacated, unless the person making the custody decision determines by clear and convincing evidence that the placement would be in the best interests of the juvenile. The person making the custody decision shall consider the wishes of the juvenile in making that determination.

938.207(1)(b) (b) The home of a relative, except that a juvenile may not be held in the home of a relative if the relative has been convicted under s. 940.01 of the first-degree intentional homicide, or under s. 940.05 of the 2nd-degree intentional homicide, of a parent of the juvenile, and the conviction has not been reversed, set aside or vacated, unless the person making the custody decision determines by clear and convincing evidence that the placement would be in the best interests of the juvenile. The person making the custody decision shall consider the wishes of the juvenile in making that determination.

938.207(1)(c) (c) A licensed foster home if the placement does not violate the conditions of the license.

938.207(1)(cm) (cm) A licensed group home if the placement does not violate the conditions of the license.

938.207(1)(d) (d) A nonsecure facility operated by a licensed child welfare agency.

938.207(1)(e) (e) A licensed private or public shelter care facility.

938.207(1)(f) (f) The home of a person not a relative if the person has not had a license under s. 48.62 refused, revoked, or suspended within the previous 2 years. A placement under this paragraph may not exceed 30 days, unless the placement is extended by the court for cause for an additional 30 days.

938.207(1)(g) (g) A hospital as defined in s. 50.33 (2) (a) and (c) or physician's office if the juvenile is held under s. 938.20 (4).

938.207(1)(h) (h) A place listed in s. 51.15 (2) if the juvenile is held under s. 938.20 (5).

938.207(1)(i) (i) An approved public treatment facility for emergency treatment if the juvenile is held under s. 938.20 (6).

938.207(1)(k) (k) A facility under s. 48.58.

938.207(1g) (1g) Indian juvenile; placement preferences. An Indian juvenile in need of protection or services under s. 938.13 (4), (6), (6m), or (7) who is held in physical custody under s. 938.205 (1) shall be placed in compliance with s. 938.028 (6) (a) or, if applicable, s. 938.028 (6) (b), unless the person responsible for determining the placement finds good cause, as described in s. 938.028 (6) (d), for departing from the order of placement preference under s. 938.028 (6) (a) or finds that emergency conditions necessitate departing from that order. When the reason for departing from that order is resolved, the Indian juvenile shall be placed in compliance with the order of placement preference under s. 938.028 (6) (a) or, if applicable, s. 938.028 (6) (b).

938.207(2) (2) Payment. If a facility listed in sub. (1) (b) to (k) is used to hold a juvenile in custody, or if supervisory services of a home detention program are provided to a juvenile held under sub. (1) (a), the county shall pay the facility's authorized rate for the care of the juvenile. If no authorized rate has been established, the court shall fix a reasonable sum to be paid by the county for the supervision or care of the juvenile.

938.207 History History: 1995 a. 77; 1999 a. 9; 2005 a. 344; 2009 a. 28, 94.



938.208 Criteria for holding a juvenile in a juvenile detention facility.

938.208  Criteria for holding a juvenile in a juvenile detention facility. A juvenile may be held in a juvenile detention facility if the intake worker determines that any of the following conditions applies:

938.208(1) (1) Delinquent act and risk of harm or running away. Probable cause exists to believe that the juvenile has committed a delinquent act and either presents a substantial risk of physical harm to another person or a substantial risk of running away so as to be unavailable for a court hearing, a revocation of aftercare supervision hearing, or action by the department or county department relating to a violation of a condition of the juvenile's placement in a Type 2 juvenile correctional facility or a Type 2 residential care center for children and youth or a condition of the juvenile's participation in the intensive supervision program under s. 938.534. For juveniles who have been adjudged delinquent, the delinquent act referred to in this section may be the act for which the juvenile was adjudged delinquent. If the intake worker determines that any of the following conditions applies, the juvenile is considered to present a substantial risk of physical harm to another person:

938.208(1)(a) (a) Probable cause exists to believe that the juvenile has committed a delinquent act that would be a felony under s. 940.01, 940.02, 940.03, 940.05, 940.19 (2) to (6), 940.21, 940.225 (1), 940.31, 941.20 (3), 943.02 (1), 943.23 (1g), 943.32 (2), 947.013 (1t), (1v) or (1x), 948.02 (1) or (2), 948.025, 948.03, or 948.085 (2), if committed by an adult.

938.208(1)(b) (b) Probable cause exists to believe that the juvenile possessed, used or threatened to use a handgun, as defined in s. 175.35 (1) (b), short-barreled rifle, as defined in s. 941.28 (1) (b), or short-barreled shotgun, as defined in s. 941.28 (1) (c), while committing a delinquent act that would be a felony under ch. 940 if committed by an adult.

938.208(1)(c) (c) Probable cause exists to believe that the juvenile has possessed or gone armed with a short-barreled rifle or a short-barreled shotgun in violation of s. 941.28, or has possessed or gone armed with a handgun in violation of s. 948.60.

938.208(2) (2) Runaway from another state or secure custody. Probable cause exists to believe that the juvenile is a fugitive from another state or has run away from a juvenile correctional facility or a secured residential care center for children and youth and there has been no reasonable opportunity to return the juvenile.

938.208(3) (3) Protective custody. The juvenile consents in writing to being held in order to protect him or her from an imminent physical threat from another and such secure custody is ordered by the court in a protective order.

938.208(4) (4) Runaway from nonsecure custody. Probable cause exists to believe that the juvenile, having been placed in nonsecure custody by an intake worker under s. 938.207 or by the court under s. 938.21 (4), has run away or committed a delinquent act and no other suitable alternative exists.

938.208(5) (5) Runaway from another county. Probable cause exists to believe that the juvenile has been adjudged or alleged to be delinquent and has run away from another county and would run away from nonsecure custody pending his or her return. A juvenile may be held in secure custody under this subsection for no more than 24 hours after the end of the day that the decision to hold the juvenile was made unless an extension of those 24 hours is ordered by the court for good cause shown. Only one extension may be ordered.

938.208(6) (6) Subject to jurisdiction of adult court. Probable cause exists to believe that the juvenile is subject to the jurisdiction of the court of criminal jurisdiction under s. 938.183 (1) and is under 15 years of age.

938.208 History History: 1995 a. 77, 352; 1999 a. 9; 2001 a. 16, 61, 109; 2005 a. 277, 344; 2007 a. 97.



938.209 Criteria for holding a juvenile in a county jail or a municipal lockup facility.

938.209  Criteria for holding a juvenile in a county jail or a municipal lockup facility.

938.209(1) (1)  County jail. Subject to s. 938.208, a county jail may be used as a juvenile detention facility if the criteria under either par. (a) or (b) are met:

938.209(1)(a) (a) There is no other juvenile detention facility approved by the department or a county which is available and all of the following conditions are met:

938.209(1)(a)1. 1. The jail meets the standards for juvenile detention facilities established by the department.

938.209(1)(a)2. 2. The juvenile is held in a room separated and removed from incarcerated adults.

938.209(1)(a)3. 3. The juvenile is not held in a cell designed for the administrative or disciplinary segregation of adults.

938.209(1)(a)4. 4. Adequate supervision is provided.

938.209(1)(a)5. 5. The court reviews the status of the juvenile every 3 days.

938.209(1)(b) (b) The juvenile presents a substantial risk of physical harm to other persons in the juvenile detention facility, as evidenced by previous acts or attempts, which can only be avoided by transfer to the jail. The conditions of par. (a) 1. to 5. shall be met. The juvenile shall be given a hearing and may be transferred only upon a court order.

938.209(2m) (2m) Municipal lockup.

938.209(2m)(a)(a) A juvenile who is alleged to have committed a delinquent act may be held in a municipal lockup facility if all of the following criteria are met:

938.209(2m)(a)1. 1. The department has approved the municipal lockup facility as a suitable place for holding juveniles in custody.

938.209(2m)(a)2. 2. The juvenile is held in the municipal lockup facility for not more than 6 hours while awaiting his or her hearing under s. 938.21 (1) (a).

938.209(2m)(a)3. 3. There is sight and sound separation between the juvenile and any adult who is being held in the municipal lockup facility.

938.209(2m)(a)4. 4. The juvenile is held for investigative purposes only.

938.209(2m)(b) (b) The department shall promulgate rules establishing minimum requirements for the approval of a municipal lockup facility as a suitable place for holding juveniles in custody and for the operation of such a facility. The rules shall be designed to protect the health, safety and welfare of the juveniles held in those facilities.

938.209(3) (3) Juveniles under adult court jurisdiction. The restrictions of this section do not apply to the use of jail for a juvenile who has been waived to adult court under s. 938.18 or who is under the jurisdiction of an adult court under s. 938.183, unless the juvenile is under the jurisdiction of an adult court under s. 938.183 (1) and is under 15 years of age.

938.209 History History: 1995 a. 77, 352; 1997 a. 35, 296; 2005 a. 344; 2007 a. 97.



938.21 Hearing for juvenile in custody.

938.21  Hearing for juvenile in custody.

938.21(1) (1)  Hearing; when held.

938.21(1)(a)(a) If a juvenile who has been taken into custody is not released under s. 938.20, a hearing to determine whether to continue to hold the juvenile in custody under the criteria of ss. 938.205 to 938.209 (1) shall be conducted by the court within 24 hours after the end of the day on which the decision to hold the juvenile was made, excluding Saturdays, Sundays, and legal holidays. By the time of the hearing a petition under s. 938.25 or a request for a change in placement under s. 938.357, a request for a revision of the dispositional order under s. 938.363, or a request for an extension of a dispositional order under s. 938.365 shall be filed, except that no petition or request need be filed if a juvenile is taken into custody under s. 938.19 (1) (b) or (d) 2., 6., or 7. or if the juvenile is a runaway from another state, in which case a written statement of the reasons for holding a juvenile in custody shall be substituted if the petition is not filed. If no hearing has been held within 24 hours or if no petition, request, or statement has been filed at the time of the hearing, the juvenile shall be released except as provided in par. (b). The court shall grant a rehearing upon request of a parent not present at the hearing for good cause shown.

938.21(1)(b) (b) If no petition or request has been filed by the time of the hearing, a juvenile may be held in custody with the approval of the court for an additional 48 hours from the time of the hearing only if, as a result of the facts brought forth at the hearing, the court determines that probable cause exists to believe that the juvenile is an imminent danger to himself or herself or to others, or that probable cause exists to believe that the parent, guardian, or legal custodian of the juvenile or other responsible adult is neglecting, refusing, unable, or unavailable to provide adequate supervision and care. The extension may be granted only once for any petition. If a petition or request is not filed within the 48-hour extension period under this paragraph, the court shall order the juvenile's immediate release from custody.

938.21(1m) (1m) Biological specimen. If the juvenile has been taken into custody on the basis of a violation that would be a felony if committed by an adult in this state, the court shall determine if a biological specimen has been obtained from the juvenile under s. 165.84 (7), and if not, the court shall direct that a law enforcement agency or tribal law enforcement agency obtain a biological specimen from the juvenile and submit it to the state crime laboratories as specified in rules promulgated by the department of justice under s. 165.76 (4). If the court requires the juvenile to provide a specimen under this subsection or if a biological specimen has already been obtained from the juvenile, the court shall inform the juvenile that he or she may request expungement under s. 165.77 (4).

938.21(2) (2) Proceedings concerning delinquent juveniles.

938.21(2)(ag)(ag) Proceedings concerning a juvenile who comes within the jurisdiction of the court under s. 938.12 or 938.13 (12) or (14) shall be conducted according to this subsection.

938.21(2)(am) (am) A juvenile held in a nonsecure place of custody may waive in writing his or her right to participate in the hearing under this section. After any waiver, a rehearing shall be granted upon the request of the juvenile or any other interested party for good cause shown. Any juvenile transferred to a juvenile detention facility shall thereafter have a rehearing under this section.

938.21(2)(b) (b) A copy of the petition or request shall be given to the juvenile at or prior to the time of the hearing. Prior notice of the hearing shall be given to the juvenile's parent, guardian, and legal custodian and to the juvenile under s. 938.20 (8).

938.21(2)(c) (c) Prior to the commencement of the hearing, the court shall inform the juvenile of the allegations that have been or may be made, the nature and possible consequences of this hearing as compared to possible future hearings, the provisions of s. 938.18 if applicable, the right to counsel under s. 938.23 regardless of ability to pay if the juvenile is not yet represented by counsel, the right to remain silent, the fact that the silence may not be adversely considered by the court, the right to confront and cross-examine witnesses, and the right to present witnesses.

938.21(2)(d) (d) If the juvenile is not represented by counsel at the hearing and the juvenile is continued in custody as a result of the hearing, the juvenile may request through counsel subsequently appointed or retained or through a guardian ad litem that the order to hold in custody be reheard. If the request is made, a rehearing shall take place as soon as possible. An order to hold the juvenile in custody shall be reheard for good cause whether or not counsel was present.

938.21(2)(e) (e) If present at the hearing, the parent shall be requested to provide the names and other identifying information of 3 relatives of the juvenile or other individuals 18 years of age or over whose homes the parent requests the court to consider as placements for the juvenile. If the parent does not provide that information at the hearing, the county department or agency primarily responsible for providing services to the juvenile under the custody order shall permit the parent to provide that information at a later date.

938.21(3) (3) Proceedings concerning juveniles in need of protection or services.

938.21(3)(ag)(ag) Proceedings concerning a juvenile who comes within the jurisdiction of the court under s. 938.13 (4), (6), (6m), or (7) shall be conducted according to this subsection.

938.21(3)(am) (am) The parent, guardian, legal custodian, or Indian custodian may waive his or her right to participate in the hearing under this section. After any waiver, a rehearing shall be granted at the request of the parent, guardian, legal custodian, Indian custodian, or any other interested party for good cause shown.

938.21(3)(b) (b) If present at the hearing, a copy of the petition or request shall be given to the parent, guardian, legal custodian, or Indian custodian, and to the juvenile if he or she is 12 years of age or older, before the hearing begins. Prior notice of the hearing shall be given to the juvenile's parent, guardian, legal custodian, and Indian custodian and to the juvenile if he or she is 12 years of age or older under s. 938.20 (8).

938.21(3)(d) (d) Prior to the commencement of the hearing, the court shall inform the parent, guardian, legal custodian, or Indian custodian of the allegations that have been made or may be made, the nature and possible consequences of this hearing as compared to possible future hearings, the right to present, confront, and cross-examine witnesses and, in the case of a parent or Indian custodian of an Indian juvenile who is the subject of an Indian juvenile custody proceeding, as defined in s. 938.028 (2) (b), the right to counsel under s. 938.028 (4) (b).

938.21(3)(e) (e) If the parent, guardian, legal custodian, Indian custodian, or juvenile is not represented by counsel at the hearing and if the juvenile is continued in custody as a result of the hearing, the parent, guardian, legal custodian, Indian custodian, or juvenile may request through counsel subsequently appointed or retained or through a guardian ad litem that the order to hold the juvenile in custody be reheard. If the request is made, a rehearing shall take place as soon as possible. An order to hold the juvenile in custody shall be reheard for good cause, whether or not counsel was present.

938.21(3)(f) (f) If present at the hearing, the parent shall be requested to provide the names and other identifying information of 3 relatives of the juvenile or other individuals 18 years of age or over whose homes the parent requests the court to consider as placements for the juvenile. If the parent does not provide that information at the hearing, the county department or agency primarily responsible for providing services to the juvenile under the custody order shall permit the parent to provide that information at a later date.

938.21(3m) (3m) Parental notice required. If the juvenile has been taken into custody because he or she committed an act which resulted in personal injury or damage to or loss of the property of another, the court, prior to the commencement of any hearing under this section, shall attempt to notify the juvenile's parents of the possibility of disclosure of the identity of the juvenile and the parents, of the juvenile's police records and of the outcome of proceedings against the juvenile for use in civil actions for damages against the juvenile or the parents and of the parents' potential liability for acts of their juveniles. If the court is unable to provide the notice before commencement of the hearing, it shall provide the juvenile's parents with the specified information in writing as soon as possible after the hearing.

938.21(4) (4) Order to continue in custody. If the court finds that the juvenile should be continued in custody under the criteria of s. 938.205, the court shall enter one of the following orders:

938.21(4)(a) (a) Place the juvenile with a parent, guardian, legal custodian, or other responsible person and may impose reasonable restrictions on the juvenile's travel, association with other persons, or places of abode during the period of placement, including a condition requiring the juvenile to return to other custody as requested; or subject the juvenile to the supervision of an agency agreeing to supervise the juvenile. Reasonable restrictions may be placed upon the conduct of the parent, guardian, legal custodian, or other responsible person which may be necessary to ensure the safety of the juvenile.

938.21(4)(b) (b) Order the juvenile held in an appropriate manner under s. 938.207, 938.208 or 938.209 (1).

938.21(4m) (4m) Electronic monitoring. An order under sub. (4) (a) or (b) may include a condition that the juvenile be monitored by an electronic monitoring system.

938.21(5) (5) Orders in writing.

938.21(5)(a)(a) All orders to hold in custody shall be in writing, listing the reasons and criteria forming the basis for the decision.

938.21(5)(b) (b) An order relating to a juvenile held in custody outside of his or her home shall also include all of the following:

938.21(5)(b)1. 1.

938.21(5)(b)1.a.a. A finding that continued placement of the juvenile in his or her home would be contrary to the welfare of the juvenile.

938.21(5)(b)1.b. b. A finding as to whether the person who took the juvenile into custody and the intake worker have made reasonable efforts to prevent the removal of the juvenile from the home, while assuring that the juvenile's health and safety are the paramount concerns, unless the court finds that any of the circumstances specified in s. 938.355 (2d) (b) 1. to 4. applies.

938.21(5)(b)1.c. c. A finding as to whether the person who took the juvenile into custody and the intake worker have made reasonable efforts to make it possible for the juvenile to return safely home.

938.21(5)(b)1.d. d. If the juvenile is under the supervision of the county department, an order ordering the juvenile into the placement and care responsibility of the county department as required under 42 USC 672 (a) (2) and assigning the county department primary responsibility for providing services to the juvenile.

938.21(5)(b)1m. 1m. If for good cause shown sufficient information is not available for the court to make a finding as to whether reasonable efforts were made to prevent the removal of the juvenile from the home, while assuring that the juvenile's health and safety are the paramount concerns, a finding as to whether reasonable efforts were made to make it possible for the juvenile to return safely home and an order for the county department or agency primarily responsible for providing services to the juvenile under the custody order to file with the court sufficient information for the court to make a finding as to whether those reasonable efforts were made to prevent the removal of the juvenile from the home by no later than 5 days, excluding Saturdays, Sundays, and legal holidays, after the date on which the order is granted.

938.21(5)(b)2. 2. If the juvenile is held in custody outside the home in a placement recommended by the intake worker, a statement that the court approves the placement recommended by the intake worker or, if the juvenile is placed outside the home in a placement other than a placement recommended by the intake worker, a statement that the court has given bona fide consideration to the recommendations made by the intake worker and all parties relating to the placement of the juvenile.

938.21(5)(b)2m. 2m. If the juvenile has one or more siblings, as defined in s. 938.38 (4) (br) 1., who have also been removed from the home, a finding as to whether the intake worker has made reasonable efforts to place the juvenile in a placement that enables the sibling group to remain together, unless the court determines that a joint placement would be contrary to the safety or well-being of the juvenile or any of those siblings, in which case the court shall order the county department or agency primarily responsible for providing services to the juvenile under the custody order to make reasonable efforts to provide for frequent visitation or other ongoing interaction between the juvenile and the siblings, unless the court determines that such visitation or interaction would be contrary to the safety or well-being of the juvenile or any of those siblings.

938.21(5)(b)3. 3. If the court finds that any of the circumstances specified in s. 938.355 (2d) (b) 1. to 4. applies with respect to a parent, a determination that the county department or agency primarily responsible for providing services under the custody order is not required to make reasonable efforts with respect to the parent to make it possible for the juvenile to return safely to his or her home.

938.21(5)(c) (c) The court shall make the findings specified in par. (b) 1., 1m., and 3. on a case-by-case basis based on circumstances specific to the juvenile and shall document or reference the specific information on which those findings are based in the custody order. A custody order that merely references par. (b) 1., 1m., or 3. without documenting or referencing that specific information in the custody order or an amended custody order that retroactively corrects an earlier custody order that does not comply with this paragraph is not sufficient to comply with this paragraph.

938.21(5)(d) (d) If the court finds that any of the circumstances specified in s. 938.355 (2d) (b) 1. to 4. applies with respect to a parent, the court shall hold a hearing under s. 938.38 (4m) within 30 days after the date of that finding to determine the permanency goal and, if applicable, any concurrent permanency goals for the juvenile.

938.21(5)(e) (e)

938.21(5)(e)1.1. In this paragraph, "adult relative" means a grandparent, great-grandparent, aunt, uncle, brother, sister, half brother, or half sister of a juvenile, whether by blood, marriage, or legal adoption, who has attained 18 years of age.

938.21(5)(e)2. 2. The court shall order the county department or agency primarily responsible for providing services to the juvenile under the custody order to conduct a diligent search in order to locate and provide notice of the information specified in this subdivision to all relatives of the juvenile named under sub. (2) (e) or (3) (f) and to all adult relatives of the juvenile within 30 days after the juvenile is removed from the custody of the juvenile's parent unless the juvenile is returned to his or her home within that period. The court may also order the county department or agency to conduct a diligent search in order to locate and provide notice of the information specified in this subdivision to all other adult individuals named under sub. (2) (e) or (3) (f) within 30 days after the juvenile is removed from the custody of the juvenile's parent unless the juvenile is returned to his or her home within that period. The county department or agency may not provide that notice to a person named under sub. (2) (e) or (3) (f) or to an adult relative if the county department or agency has reason to believe that it would be dangerous to the juvenile or to the parent if the juvenile were placed with that person or adult relative. The notice shall include all of the following:

938.21(5)(e)2.a. a. A statement that the juvenile has been removed from the custody of the juvenile's parent.

938.21(5)(e)2.b. b. A statement that explains the options that the person provided with the notice has under state or federal law to participate in the care and placement of the juvenile, including any options that may be lost by failing to respond to the notice.

938.21(5)(e)2.c. c. A description of the requirements to obtain a foster home license under s. 48.62 or to receive kinship care or long-term kinship care payments under s. 48.57 (3m) or (3n) and of the additional services and supports that are available for juveniles placed in a foster home or in the home of a person receiving those payments.

938.21(5)(e)2.d. d. A statement advising the person provided with the notice that he or she may incur additional expenses if the juvenile is placed in his or her home and that reimbursement for some of those expenses may be available.

938.21(5)(e)2.e. e. The name and contact information of the agency that removed the juvenile from the custody of the juvenile's parent.

938.21(6) (6) Amendment of order. An order under sub. (4) (a) may be amended at any time, with notice, so as to place the juvenile in another form of custody for failure to conform to the conditions originally imposed. A juvenile may be transferred to secure custody if he or she meets the criteria of s. 938.208.

938.21(7) (7) Deferred prosecution. If the court determines that the best interests of the juvenile and the public are served, the court may enter a consent decree under s. 938.32 or dismiss the petition and refer the matter to the intake worker for deferred prosecution in accordance with s. 938.245.

938.21 History History: 1995 a. 77, 275; 1997 a. 35, 237, 296; 2001 a. 16, 61, 109; 2005 a. 344; 2007 a. 20, 97; 2009 a. 28, 79, 94, 180; 2011 a. 181; 2013 a. 20.

938.21 Annotation When a district attorney receives notice of a deferred prosecution agreement from an intake worker under s. 938.24 (5), the 20 days during which the district attorney may terminate the agreement under s. 938.245 (6) begins. When a court orders a deferred prosecution agreement under sub. (7), the intake worker need not notify the district attorney and nothing triggers a district attorney's authority to terminate the agreement under s. 938.245 (6). An order under sub. (7) dismissing a petition and referring for deferred prosecution does not require district attorney consent. The district attorney may not override the order by filing a new petition with the same charges and facts. State v. Lindsey A.F. 2002 WI App 223, 257 Wis. 2d 650, 653 N.W.2d 116, 01-0081. Affirmed. 2003 WI 63, 262 Wis. 2d 200, 663 N.W.2d 757, 01-0081.

938.21 Annotation Deferred prosecutions under sub. (7) are not limited to situations in which the child is in custody. State v. Lindsey A.F. 2003 WI 63, 262 Wis. 2d 200, 663 N.W.2d 757, 01-0081.



938.22 County and private juvenile facilities.

938.22  County and private juvenile facilities.

938.22(1)(1)  Establishment and policies.

938.22(1)(a)(a) Subject to s. 48.66 (1) (b), the county board of supervisors of a county may establish a juvenile detention facility in accordance with ss. 301.36 and 301.37 or the county boards of supervisors for 2 or more counties may jointly establish a juvenile detention facility in accordance with ss. 46.20, 301.36, and 301.37. The county board of supervisors of a county may establish a shelter care facility in accordance with ss. 48.576 and 48.578 or the county boards of supervisors for 2 or more counties may jointly establish a shelter care facility in accordance with ss. 46.20, 48.576, and 48.578. A private entity may establish a juvenile detention facility in accordance with ss. 301.36 and 301.37 and contract with one or more county boards of supervisors under s. 938.222 to hold juveniles in the private juvenile detention facility.

938.22(1)(b) (b) Subject to sub. (3) (ar), in counties having a population of less than 500,000, the nonjudicial operational policies of a public juvenile detention facility or shelter care facility shall be determined by the county board of supervisors or, in the case of a public juvenile detention facility or shelter care facility established by 2 or more counties, by the county boards of supervisors for the 2 or more counties jointly. Those policies shall be executed by the superintendent appointed under sub. (3) (a).

938.22(1)(c) (c) In counties having a population of 500,000 or more, the nonjudicial operational policies of a public juvenile detention facility and the detention section of the children's court center shall be established by the county board of supervisors, and the policies shall be executed by the director of the children's court center.

938.22(1)(d) (d) The nonjudicial operational policies of a private juvenile detention facility shall be established by the private entity operating the juvenile detention facility. Those policies shall be executed by the superintendent appointed under sub. (3) (bm).

938.22(2) (2) Plans and requirements.

938.22(2)(a)(a) Counties shall submit plans for a juvenile detention facility or juvenile portion of the county jail to the department of corrections and submit plans for a shelter care facility to the department of children and families. A private entity that proposes to establish a juvenile detention facility shall submit plans for the facility to the department of corrections. The applicable department shall review the submitted plans. A county or a private entity may not implement a plan unless the applicable department has approved the plan. The department of corrections shall promulgate rules establishing minimum requirements for the approval and operation of juvenile detention facilities and the juvenile portion of county jails. The plans and rules shall be designed to protect the health, safety, and welfare of the juveniles placed in those facilities.

938.22(2)(b) (b) If the department approves, a juvenile detention facility or a holdover room may be located in a public building in which there is a jail or other facility for the detention of adults if the juvenile detention facility or holdover room is physically segregated from the jail or other facility so that juveniles may enter the juvenile detention facility or holdover room without passing through areas where adults are confined and juveniles detained in the juvenile detention facility or holdover room cannot communicate with or view adults confined in the jail or other facility.

938.22(2)(c) (c) A shelter care facility shall be used for the temporary care of juveniles. A shelter care facility, other than a holdover room, may not be in the same building as a facility for the detention of adults.

938.22(3) (3) Supervision of facility.

938.22(3)(a)(a) In counties having a population of less than 500,000, public juvenile detention facilities and public shelter care facilities shall be in the charge of a superintendent. The county board of supervisors or, where 2 or more counties operate joint public juvenile detention facilities or shelter care facilities, the county boards of supervisors for the 2 or more counties jointly shall appoint the superintendent and other necessary personnel for the care and education of the juveniles placed in those facilities, subject to par. (am) and to civil service regulations in counties having civil service.

938.22(3)(am) (am) If a juvenile detention facility or holdover room is part of a public building in which there is a jail or other facility for the detention of adults, the sheriff or other keeper of the jail or other facility for the detention of adults may nominate persons for the position of superintendent of the juvenile detention facility or holdover room. Nominees under this paragraph shall have demonstrated administrative abilities and interest in juvenile justice and the welfare of juveniles.

938.22(3)(ar) (ar) Notwithstanding sub. (1) (b), if a juvenile detention facility or holdover room is located in a public building in which there is a jail or other facility for the detention of adults, the sheriff or other keeper of the jail or other facility for the detention of adults shall determine the security and emergency response policies of that juvenile detention facility or holdover room and the procedures for implementing those policies.

938.22(3)(b) (b) In counties having a population of 500,000 or more, the director of the children's court center shall be in charge of and responsible for public juvenile detention facilities, the juvenile detention section of the center, and the personnel assigned to this section, including a detention supervisor or superintendent. The director of the children's court center may also serve as superintendent of detention if the county board of supervisors so determines.

938.22(3)(bm) (bm) A private juvenile detention facility shall be in the charge of a superintendent appointed by the private entity operating the juvenile detention facility.

938.22(3)(c) (c) A superintendent appointed under par. (a), (b), or (bm) after May 1, 1992, shall, within one year after that appointment, successfully complete an administrative training program approved or provided by the department of justice.

938.22(5) (5) County contracts with private facilities. A county board of supervisors, or 2 or more county boards of supervisors jointly, may contract with privately operated juvenile detention facilities, shelter care facilities, or home detention programs for purchase of services. A county board of supervisors may delegate this authority to its county department.

938.22(7) (7) Licensing of shelter care facilities.

938.22(7)(a)(a) No person may establish a shelter care facility without first obtaining a license under s. 48.66 (1) (a). To obtain a license under s. 48.66 (1) (a) to operate a shelter care facility, a person must meet the minimum requirements for a license established by the department of children and families under s. 48.67, meet the requirements specified in s. 48.685, and pay the license fee under par. (b). A license issued under s. 48.66 (1) (a) to operate a shelter care facility is valid until revoked or suspended, but shall be reviewed every 2 years as provided in s. 48.66 (5).

938.22(7)(b) (b) Except as provided in par. (d), before the department of children and families may issue a license under s. 48.66 (1) (a) to operate a shelter care facility, the shelter care facility shall pay to that department a biennial fee of $60.50, plus a biennial fee of $18.15 per juvenile, based on the number of juveniles that the shelter care facility is licensed to serve. A shelter care facility that wishes to continue a license issued under s. 48.66 (1) (a) shall pay the fee by the continuation date of the license. A new shelter care facility shall pay the fee by no later than 30 days before the opening of the shelter care facility.

938.22(7)(c) (c) A shelter care facility that wishes to continue a license issued under s. 48.66 (1) (a) and that fails to pay the fee under par. (b) by the continuation date of the license or a new shelter care facility that fails to pay the fee under par. (b) by 30 days before the opening of the shelter care facility shall pay an additional fee of $5 per day for every day after the deadline that the facility fails to pay the fee.

938.22(7)(d) (d) An individual who is eligible for a fee waiver under the veterans fee waiver program under s. 45.44 is not required to pay the fee under par. (b) for a license to operate a shelter care facility.

938.22 History History: 1995 a. 27 s. 9126 (19); 1995 a. 77, 352; 1997 a. 27, 35, 252; 1999 a. 9; 2005 a. 344; 2007 a. 20, 97; 2011 a. 209.



938.222 Contracts with private entities for juvenile detention facility services.

938.222  Contracts with private entities for juvenile detention facility services.

938.222(1) (1)  Uses of facilities. The county board of supervisors of a county may contract with a private entity that operates a juvenile detention facility for the use of the facility to hold juveniles who meet the criteria under s. 48.208, 938.17 (1), 938.183 (1m) (a), or 938.208 or who are subject to a disposition under s. 938.17 (1) (b) or 938.34 (3) (f), a sanction under s. 938.355 (6) (d) 1., or short-term detention under s. 938.355 (6d) or 938.534 (1).

938.222(2) (2) Contract requirements.

938.222(2)(a)(a) A contract under sub. (1) shall require all of the following:

938.222(2)(a)1. 1. That the private juvenile detention facility meet or exceed the minimum requirements for the approval and operation of a juvenile detention facility established by the department by rule under s. 938.22 (2) (a) and that the private juvenile detention facility be approved by the department under s. 301.36.

938.222(2)(a)2. 2. That the private juvenile detention facility provide educational programming, health care, and other care that is equivalent to that which a juvenile would receive in a public juvenile detention facility.

938.222(2)(b) (b) In addition to the requirements under par. (a), a contract under sub. (1) shall include all of the following:

938.222(2)(b)1. 1. The rates to be paid by the county for holding a juvenile in the private juvenile detention facility and the charges to be paid by the county for any extraordinary medical and dental expenses and any programming provided for a juvenile who is held in the private juvenile detention facility.

938.222(2)(b)2. 2. An agreement that the county retains jurisdiction over a juvenile who is held in the private juvenile detention facility.

938.222(2)(b)3. 3. An agreement that the private juvenile detention facility is subject to investigation and inspection by the department under s. 301.36.

938.222(2)(b)4. 4. Any other matters that are necessary and appropriate concerning the obligations, responsibilities and rights of the contracting counties and the department.

938.222 History History: 1997 a. 27; 2005 a. 344; 2007 a. 97.



938.223 Contracts with Minnesota counties for juvenile detention facility services.

938.223  Contracts with Minnesota counties for juvenile detention facility services.

938.223(1) (1)  Uses of facilities. The county board of supervisors of any county may contract with one or more counties in Minnesota that operate a juvenile detention facility for the use of one or more Minnesota juvenile detention facilities for the holding of juveniles who meet the criteria under s. 48.208, 938.17 (1), 938.183 (1m) (a), or 938.208 or who are subject to a disposition under s. 938.17 (1) (b) or 938.34 (3) (f), a sanction under s. 938.355 (6) (d) 1., or short-term detention under s. 938.355 (6d) or 938.534 (1).

938.223(2) (2) Contract requirements.

938.223(2)(a)(a) A contract under sub. (1) shall require all of the following:

938.223(2)(a)1. 1. That the Minnesota juvenile detention facility meet or exceed the minimum requirements for the approval and operation of a Wisconsin juvenile detention facility established by the department by rule under s. 938.22 (2) (a) and that the Minnesota juvenile detention facility be approved by the department under s. 301.36.

938.223(2)(a)2. 2. That the Minnesota juvenile detention facility provide educational programming, health care, and other care that is equivalent to that which a juvenile would receive in a Wisconsin juvenile detention facility.

938.223(2)(b) (b) In addition to the requirements under par. (a), a contract under sub. (1) shall include all of the following:

938.223(2)(b)1. 1. The rates to be paid by the Wisconsin county for holding a juvenile in the Minnesota juvenile detention facility and the charges to be paid by the Wisconsin county for any extraordinary medical and dental expenses and any programming provided for a juvenile who is held in the Minnesota juvenile detention facility.

938.223(2)(b)2. 2. An agreement that the Wisconsin county retains jurisdiction over a juvenile who is held in the Minnesota juvenile detention facility.

938.223(2)(b)3. 3. An agreement that the Minnesota juvenile detention facility is subject to investigation and inspection by the department under s. 301.36.

938.223(2)(b)4. 4. Any other matters that are necessary and appropriate concerning the obligations, responsibilities and rights of the contracting counties and the department.

938.223(3) (3) Minnesota juveniles in Wisconsin facilities. The county board of supervisors of a county that operates a juvenile detention facility may contract with one or more counties in Minnesota for the use of the juvenile detention facility operated by the Wisconsin county for the holding of juveniles transferred to that juvenile detention facility by the Minnesota county.

938.223 History History: 1995 a. 352; 1997 a. 27; 2005 a. 344; 2007 a. 97.



938.224 Contracts with department for juvenile detention facility services.

938.224  Contracts with department for juvenile detention facility services.

938.224(1) (1)  Uses of facilities. The county board of supervisors of a county may contract with the department for the use of a juvenile correctional facility operated by the department for the holding of juveniles who meet the criteria under s. 48.208, 938.17 (1), 938.183 (1m) (a), or 938.208 or who are subject to a disposition under s. 938.17 (1) (b) or 938.34 (3) (f), a sanction under s. 938.355 (6) (d) 1., or short-term detention under s. 938.355 (6d) or 938.534 (1).

938.224(2) (2) Contract requirements. A contract under sub. (1) shall require all of the following:

938.224(2)(a) (a) That the county may use a juvenile correctional facility for holding a juvenile under sub. (1) only if any of the following criteria are met:

938.224(2)(a)1. 1. There is no county-operated juvenile detention facility approved by the department within 40 miles of the county seat of the county.

938.224(2)(a)2. 2. There is no bed space available in a county-operated juvenile detention facility approved by the department within 40 miles of the county seat of the county.

938.224(2)(b) (b) That the county may use a juvenile correctional facility for holding a juvenile under sub. (1) only if the department approves that use based on the availability of beds in the juvenile correctional facility and on the programming needs of the juvenile.

938.224(3) (3) Additional requirements. In addition to the requirements under sub. (2), a contract under sub. (1) shall include all of the following:

938.224(3)(a) (a) The per person daily rate to be paid by the county for holding a juvenile under sub. (1) and the charges to be paid by the county for any extraordinary medical and dental expenses and any programming provided for the juvenile by the department.

938.224(3)(b) (b) Any other matters that are necessary and appropriate concerning the obligations, responsibilities and rights of the contracting county and the department.

938.224(4) (4) Supervision and control of juveniles. A juvenile held in custody under sub. (1) is under the supervision and control of the department and is subject to the rules and discipline of the department.

938.224 History History: 1997 a. 27; 2005 a. 344; 2007 a. 97.



938.225 Statewide plan for juvenile detention facilities.

938.225  Statewide plan for juvenile detention facilities. The department shall assist counties in establishing juvenile detention facilities under s. 938.22 by developing and promulgating a statewide plan for the establishment and maintenance of suitable juvenile detention facilities reasonably accessible to each court.

938.225 History History: 1995 a. 77; 2007 a. 97.



938.23 Right to counsel.

938.23  Right to counsel.

938.23(1g)(1g)  Definition. In this section, "counsel" means an attorney acting as adversary counsel.

938.23(1j) (1j) Duties of Counsel. Counsel shall advance and protect the legal rights of the party represented. Counsel may not act as guardian ad litem for any party in the same proceeding.

938.23(1m) (1m) Right of juveniles to legal representation. Juveniles subject to proceedings under this chapter shall be afforded legal representation as follows:

938.23(1m)(a) (a) A juvenile alleged to be delinquent under s. 938.12 or held in a juvenile detention facility shall be represented by counsel at all stages of the proceedings. A juvenile 15 years of age or older may waive counsel if the court is satisfied that the waiver is knowingly and voluntarily made and the court accepts the waiver. If the waiver is accepted, the court may not place the juvenile in a juvenile correctional facility or a secured residential care center for children and youth, transfer supervision of the juvenile to the department for participation in the serious juvenile offender program, or transfer jurisdiction over the juvenile to adult court.

938.23(1m)(am) (am) A juvenile subject to a sanction under s. 938.355 (6) (a) is entitled to representation by counsel at the hearing under s. 938.355 (6) (c).

938.23(1m)(ar) (ar) A juvenile subject to proceedings under s. 938.357 (3) or (5) shall be afforded legal representation as provided in those subsections.

938.23(1m)(b) (b)

938.23(1m)(b)1.1. If a juvenile is alleged to be in need of protection or services under s. 938.13, the juvenile may be represented by counsel at the discretion of the court. Except as provided in subd. 2., a juvenile 15 years of age or older may waive counsel if the court is satisfied such waiver is knowingly and voluntarily made and the court accepts the waiver.

938.23(1m)(b)2. 2. If the petition is contested, the court may not place the juvenile outside his or her home unless the juvenile is represented by counsel at the fact-finding hearing and subsequent proceedings. If the petition is not contested, the court may not place the juvenile outside his or her home unless the juvenile is represented by counsel at the hearing at which the placement is made. For a juvenile under 12 years of age, the court may appoint a guardian ad litem instead of counsel.

938.23(2g) (2g) Right of Indian juvenile's parent or Indian custodian to counsel. Whenever an Indian juvenile is the subject of a proceeding under s. 938.13 (4), (6), (6m), or (7) involving the removal of the Indian juvenile from the home of his or her parent or Indian custodian or the placement of the Indian juvenile in an out-of-home care placement, the Indian juvenile's parent or Indian custodian shall have the right to be represented by counsel as provided in sub. (4).

938.23(3) (3) Power of the court to appoint counsel. Except as provided in this subsection, at any time, upon request or on its own motion, the court may appoint counsel for the juvenile or any party, unless the juvenile or the party has or wishes to retain counsel of his or her own choosing. Except as provided in sub. (2g), the court may not appoint counsel for any party other than the juvenile in a proceeding under s. 938.13.

938.23(4) (4) Providing counsel. If a juvenile has a right to be represented by counsel or is provided counsel at the discretion of the court under this section and counsel is not knowingly and voluntarily waived, the court shall refer the juvenile to the state public defender and counsel shall be appointed by the state public defender under s. 977.08 without a determination of indigency. In any situation under sub. (2g) in which a parent 18 years of age or over is entitled to representation by counsel; counsel is not knowingly and voluntarily waived; and it appears that the parent is unable to afford counsel in full, or the parent so indicates; the court shall refer the parent to the authority for indigency determinations specified under s. 977.07 (1). In any other situation under this section in which a person has a right to be represented by counsel or is provided counsel at the discretion of the court, competent and independent counsel shall be provided and reimbursed in any manner suitable to the court regardless of the person's ability to pay, except that the court may not order a person who files a petition under s. 813.122 or 813.125 to reimburse counsel for the juvenile who is named as the respondent in that petition.

938.23(5) (5) Counsel of own choosing. Notwithstanding subs. (3) and (4), any party is entitled to retain counsel of his or her own choosing at his or her own expense in any proceeding under this chapter.

938.23 History History: 1995 a. 77; 1999 a. 9; 2001 a. 103; 2005 a. 344; 2009 a. 94.

938.23 Annotation The right to be represented by counsel includes the right to effective counsel. In Interest of M.D.(S), 168 Wis. 2d 996, 485 N.W.2d 52 (1992).



938.235 Guardian ad litem.

938.235  Guardian ad litem.

938.235(1)(1)  Appointment.

938.235(1)(a)(a) The court may appoint a guardian ad litem in any appropriate matter under this chapter.

938.235(1)(e) (e) The court shall appoint a guardian ad litem, or extend the appointment of a guardian ad litem previously appointed under par. (a), for any juvenile alleged or found to be in need of protection or services, if the court has ordered, or if a request or recommendation has been made that the court order, the juvenile to be placed out of his or her home under s. 938.345 or 938.357.

938.235(2) (2) Qualifications. The guardian ad litem shall be an attorney admitted to practice in this state. No person who is an interested party in a proceeding, who appears as counsel in a proceeding on behalf of any party or who is a relative or representative of an interested party may be appointed guardian ad litem in that proceeding.

938.235(3) (3) Duties and responsibilities.

938.235(3)(a)(a) The guardian ad litem shall be an advocate for the best interests of the person for whom the appointment is made. The guardian ad litem shall function independently, in the same manner as an attorney for a party to the action, and shall consider, but shall not be bound by, the wishes of the person or the positions of others as to the best interests of the person. If the guardian ad litem determines that the best interests of the person are substantially inconsistent with the person's wishes, the guardian ad litem shall so inform the court and the court may appoint counsel to represent the person. The guardian ad litem has none of the rights or duties of a general guardian.

938.235(3)(b) (b) In addition to any other duties and responsibilities of a guardian ad litem, a guardian ad litem appointed for a juvenile who is the subject of a proceeding under s. 938.13 shall do all of the following:

938.235(3)(b)1. 1. Unless granted leave by the court not to do so, personally, or through a trained designee, meet with the juvenile, assess the appropriateness and safety of the juvenile's environment and, if the juvenile is old enough to communicate, interview the juvenile and determine the juvenile's goals and concerns regarding his or her placement.

938.235(3)(b)2. 2. Make clear and specific recommendations to the court concerning the best interest of the juvenile at every stage of the proceeding.

938.235(4) (4) Matters involving juvenile in need of protection or services.

938.235(4)(a)(a) In any matter involving a juvenile found to be in need of protection or services, the guardian ad litem may, if reappointed or if the appointment is continued under sub. (7), do any of the following:

938.235(4)(a)1. 1. Participate in permanency planning under ss. 48.43 (5) and 938.38.

938.235(4)(a)2. 2. Petition for a change in placement under s. 938.357.

938.235(4)(a)3. 3. Petition for termination of parental rights or any other matter specified under s. 48.14 or 938.14.

938.235(4)(a)4. 4. Petition for revision of dispositional orders under s. 938.363.

938.235(4)(a)5. 5. Petition for extension of dispositional orders under s. 938.365.

938.235(4)(a)6. 6. Petition for a temporary restraining order and injunction under s. 813.122 or 813.125.

938.235(4)(a)7. 7. Petition for relief from a judgment terminating parental rights under s. 48.028 or 48.46.

938.235(4)(a)7g. 7g. Petition for the appointment of a guardian under s. 48.977 (2), the revision of a guardianship order under s. 48.977 (6) or the removal of a guardian under s. 48.977 (7).

938.235(4)(a)7m. 7m. Bring an action or motion for the determination of the juvenile's paternity under s. 767.80.

938.235(4)(a)8. 8. Perform any other duties consistent with this chapter and ch. 48.

938.235(4)(b) (b) The court shall order the agency identified under s. 938.33 (1) (c) as primarily responsible for the provision of services to notify the guardian ad litem, if any, regarding actions to be taken under par. (a).

938.235(7) (7) Termination and extension of appointment. The appointment of a guardian ad litem under sub. (1) terminates upon the entry of the court's final order or upon the termination of any appeal in which the guardian ad litem participates. The guardian ad litem may appeal, participate in an appeal, or do neither. If an appeal is taken by any party and the guardian ad litem chooses not to participate in the appeal, he or she shall file with the appellate court a statement of reasons for not participating. Irrespective of the guardian ad litem's decision not to participate in an appeal, the appellate court may order the guardian ad litem to participate in the appeal. At any time, the guardian ad litem, any party, or the person for whom the appointment is made may request in writing or on the record that the court extend or terminate the appointment or reappointment. The court may extend that appointment, or reappoint a guardian ad litem appointed under this section, after the entry of the final order or after the termination of the appeal, but the court shall specifically state the scope of the responsibilities of the guardian ad litem during the period of the extension or reappointment.

938.235(8) (8) Compensation.

938.235(8)(a)(a) A guardian ad litem appointed under this chapter shall be compensated at a rate that the court determines is reasonable, except that, if the court orders a county to pay the compensation of the guardian ad litem, the amount ordered may not exceed the compensation payable to a private attorney under s. 977.08 (4m) (b).

938.235(8)(b) (b) The court may order either or both of the parents of a juvenile for whom a guardian ad litem is appointed under this chapter to pay all or any part of the compensation of the guardian ad litem. Upon motion by the guardian ad litem, the court may order either or both of the parents of the juvenile to pay the fee for an expert witness used by the guardian ad litem, if the guardian ad litem shows that the use of the expert is necessary to assist the guardian ad litem in performing his or her functions or duties under this chapter. If one or both of the parents are indigent or if the court determines that it would be unfair to a parent to require him or her to pay, the court may order the county of venue to pay the compensation and fees, in whole or in part. If the court orders the county of venue to pay, the court may also order either or both of the parents to reimburse the county, in whole or in part, for the payment.

938.235(8)(c) (c) At any time before the final order in a proceeding in which a guardian ad litem is appointed for a juvenile under this chapter, the court may order a parent of the juvenile to place payments in an escrow account in an amount estimated to be sufficient to pay any compensation and fees payable under par. (b).

938.235(8)(d) (d) If the court orders a parent to reimburse a county under par. (b), the court may order a separate judgment for the amount of the reimbursement in favor of the county and against the parent who is responsible for the reimbursement.

938.235(8)(e) (e) The court may enforce its orders under this subsection by means of its contempt powers.

938.235 History History: 1995 a. 77, 275; 1997 a. 237; 2005 a. 344; 2005 a. 443 s. 265; 2007 a. 20; 2009 a. 94.



938.237 Civil law and ordinance proceedings initiated by citation in the court assigned to exercise jurisdiction under this chapter and ch. 48.

938.237  Civil law and ordinance proceedings initiated by citation in the court assigned to exercise jurisdiction under this chapter and ch. 48.

938.237(1)(1)  Citation form. The citation forms under s. 23.54, 66.0113, 778.25, 778.26 or 800.02 may be used to commence an action for a violation of civil laws and ordinances in the court.

938.237(2) (2) Procedures. The procedures for issuance and filing of a citation, and for forfeitures, stipulations, and deposits in ss. 23.50 to 23.67, 23.75 (3) and (4), 66.0113, 778.25, 778.26, and 800.01 to 800.035 except s. 800.035 (7) (b), when the citation is issued by a law enforcement officer, shall be used as appropriate, except that this chapter shall govern taking and holding a juvenile in custody, s. 938.37 shall govern costs, fees, and surcharges imposed under ch. 814, and a capias shall be substituted for an arrest warrant. Sections 66.0113 (3) (c) and (d), 66.0114 (1), and 778.10 as they relate to collection of forfeitures do not apply.

938.237(3) (3) Disposition. If a juvenile to whom a citation has been issued does not submit a deposit or a stipulation and deposit, the juvenile shall appear in the court for a plea hearing under s. 938.30 at the date, time and place for the court appearance specified on the citation. If the juvenile does not submit a stipulation and deposit or if the court refuses to accept a deposit unaccompanied by a stipulation, the juvenile may be summoned to appear and the procedures that govern petitions for civil law or ordinance violations under s. 938.125 shall govern all proceedings initiated by a citation, except that the citation shall not be referred to the court intake worker for an intake inquiry. If the court finds that a juvenile violated a municipal ordinance or a civil law punishable by a forfeiture under this section, the court shall enter a dispositional order under s. 938.344, if applicable, or if s. 938.344 does not apply, the court may enter any of the dispositional orders under s. 938.343.

938.237 History History: 1995 a. 77; 1999 a. 150 s. 672; 2001 a. 30 s. 108; 2003 a. 139; 2005 a. 344; 2009 a. 402.



938.24 Receipt of jurisdictional information; intake inquiry.

938.24  Receipt of jurisdictional information; intake inquiry.

938.24(1)(1)  Referral of information to intake worker; inquiry. Except when a citation has been issued under s. 938.17 (2), information indicating that a juvenile should be referred to the court as delinquent, in need of protection or services, or in violation of a civil law or a county, town, or municipal ordinance shall be referred to an intake worker. The intake worker shall conduct an intake inquiry on behalf of the court to determine whether the available facts establish prima facie jurisdiction and to determine the best interests of the juvenile and of the public with regard to any action to be taken.

938.24(1m) (1m) Counseling. As part of the intake inquiry, the intake worker shall inform the juvenile and the juvenile's parent, guardian and legal custodian that they may request counseling from a person designated by the court to provide dispositional services under s. 938.069.

938.24(2) (2) Multidisciplinary screens; intake conferences.

938.24(2)(a)(a) As part of the intake inquiry the intake worker, after providing notice to the juvenile, parent, guardian, and legal custodian, may conduct multidisciplinary screens and intake conferences. If sub. (2m) applies and if the juvenile has not refused to participate under par. (b), the intake worker shall conduct a multidisciplinary screen under s. 938.547.

938.24(2)(b) (b) No juvenile or other person may be compelled by an intake worker to appear at any conference, participate in a multidisciplinary screen, produce any papers, or visit any place.

938.24(2m) (2m) Multidisciplinary screen; pilot program.

938.24(2m)(a)(a) In counties that have a pilot program under s. 938.547, a multidisciplinary screen shall be conducted for a juvenile who is or does any of the following:

938.24(2m)(a)1. 1. Alleged to have committed a violation specified under ch. 961.

938.24(2m)(a)2. 2. Alleged to be delinquent or in need of protection and services and has at least 2 prior adjudications for a violation of s. 125.07 (4) (a) or (b), 125.085 (3) (b), or 125.09 (2) or a local ordinance that strictly conforms to any of those sections.

938.24(2m)(a)3. 3. Alleged to have committed any offense that appears to the intake worker to be directly motivated by the juvenile's need to purchase or otherwise obtain alcohol beverages, controlled substances, or controlled substance analogs.

938.24(2m)(a)4. 4. Twelve years of age or older and requests and consents to a multidisciplinary screen.

938.24(2m)(a)5. 5. Consents to a multidisciplinary screen requested by his or her parents.

938.24(2m)(b) (b) The multidisciplinary screen may be conducted by an intake worker for any reason other than those specified in par. (a).

938.24(2r) (2r) Indian juvenile; notification of tribal court.

938.24(2r)(a)(a) If the intake worker determines as a result of the intake inquiry that the juvenile is an Indian juvenile who has allegedly committed a delinquent act and that all of the following circumstances apply, the intake worker shall promptly notify the clerk of the tribal court under subd. 1., a person who serves as the tribal juvenile intake worker, or a tribal prosecuting attorney that the juvenile has allegedly committed a delinquent act under those circumstances:

938.24(2r)(a)1. 1. At the time of the delinquent act the juvenile was under an order of a tribal court, other than a tribal court order relating to adoption, physical placement or visitation with the juvenile's parent, or permanent guardianship.

938.24(2r)(a)2. 2. At the time of the delinquent act the juvenile was physically outside the boundaries of s the reservation of the Indian tribe of the tribal court and any off-reservation trust land of either that Indian tribe or a member of that Indian tribe as a direct consequence of a tribal court order under subd. 1., including a tribal court order placing the juvenile in the home of a relative of the juvenile who on or after the date of the tribal court order resides physically outside the boundaries of a reservation and off-reservation trust land.

938.24(2r)(b) (b) If the intake worker is notified by an official of the Indian tribe that a petition relating to the delinquent act has been or may be filed in tribal court, the intake worker shall consult with tribal officials, unless the intake worker determines under sub. (4) that the case should be closed. After the consultation, the intake worker shall determine whether the best interests of the juvenile and of the public would be served by having the matter proceed solely in tribal court. If the intake worker determines that the best interests of the juvenile and of the public would be served by having the matter proceed solely in tribal court, the intake worker shall close the case. If the intake worker determines that the best interests of the juvenile and of the public would not be served by having the matter proceed solely in tribal court, the intake worker shall proceed under sub. (3) or (4).

938.24(3) (3) Request for petition. If the intake worker determines as a result of the intake inquiry that the juvenile should be referred to the court, the intake worker shall request that the district attorney, corporation counsel or other official specified in s. 938.09 file a petition.

938.24(4) (4) Deferred prosecution agreement or case closure. If the intake worker determines as a result of the intake inquiry that the case should be subject to a deferred prosecution agreement, or should be closed, the intake worker shall so proceed. If a petition has been filed, a deferred prosecution agreement may not be entered into or a case may not be closed unless the petition is withdrawn by the district attorney, corporation counsel or other official specified in s. 938.09, or is dismissed by the court.

938.24(5) (5) Request for petition, deferred prosecution, or case closure; time periods. The intake worker shall request that a petition be filed, enter into a deferred prosecution agreement, or close the case within 40 days after receipt of referral information. Before entering into a deferred prosecution agreement, the intake worker shall comply with s. 938.245 (1m), if applicable. If the case is closed or a deferred prosecution agreement is entered into, the district attorney, corporation counsel, or other official under s. 938.09 shall receive written notice of that action. If the case is closed, the known victims of the juvenile's alleged act shall receive notice as provided under sub. (5m), if applicable. A notice of deferred prosecution of an alleged delinquency case shall include a summary of the facts surrounding the allegation and a list of the juvenile's prior intake referrals and dispositions. If a law enforcement officer has made a recommendation concerning the juvenile, the intake worker shall forward the recommendation to the district attorney under s. 938.09. Notwithstanding the requirements of this section, the district attorney may initiate a delinquency petition under s. 938.25 within 20 days after notice that the case has been closed or that a deferred prosecution agreement has been entered into. The court shall grant appropriate relief as provided in s. 938.315 (3) with respect to any petition that is not referred or filed within the time period specified in this subsection. Failure to object to the fact that a petition is not referred or filed within a time period specified in this subsection waives any challenge to the court's competency to act on the petition.

938.24(5m) (5m) Case closure; information to victims. If a juvenile is alleged to be delinquent under s. 938.12 or to be in need of protection or services under s. 938.13 (12) and the intake worker decides to close the case, the intake worker shall make a reasonable attempt to inform all of the known victims of the juvenile's act that the case is being closed at that time.

938.24(6) (6) Written policies. The intake worker shall perform his or her responsibilities under this section under general written policies promulgated under s. 938.06 (1) or (2).

938.24(7) (7) No intake inquiry or review for citations. If a citation is issued to a juvenile, the citation is not subject to an inquiry or a review by an intake worker for the purpose of recommending deferred prosecution.

938.24 History History: 1995 a. 77, 275, 352, 448; 1997 a. 181; 1999 a. 9; 2003 a. 284; 2005 a. 344; 2007 a. 199; 2009 a. 94.

938.24 Annotation Under the facts of the case, sub. (5) did not mandate dismissal although referral was not made within 40 days. In re J.L.W. 143 Wis. 2d 126, 420 N.W.2d 398 (Ct. App. 1988).

938.24 Annotation Under sub. (1), "information indicating that a child should be referred to the court as delinquent" is that quantum of information that would allow a reasonable intake worker to evaluate the appropriate disposition of the matter. In Interest of J.W.T. 159 Wis. 2d 754, 465 N.W.2d 520 (Ct. App. 1990).

938.24 Annotation Sub. (5), when read in conjunction with sub. (3), requires that an intake worker request the district attorney to file a delinquency petition and does not require the intake worker to make a recommendation that a petition be filed. Interest of Antonio M.C. 182 Wis. 2d 301, 513 N.W.2d 662 (Ct. App. 1994).

938.24 Annotation Procedural Changes. Plum. Wis. Law. Apr. 1996.

938.24 Annotation When a district attorney receives notice of a deferred prosecution agreement from an intake worker under sub. (5), the 20 days during which the district attorney may terminate the agreement under s. 938.245 (6) begins. When a court orders a deferred prosecution agreement under s. 938.21 (7), the intake worker need not notify the district attorney and nothing triggers a district attorney's authority to terminate the agreement under s. 938.245 (6). An order under s. 938.21 (7) dismissing a petition and referring for deferred prosecution does not require district attorney consent. The district attorney may not override the order by filing a new petition with the same charges and facts. State v. Lindsey A.F. 2002 WI App 223, 257 Wis. 2d 650, 653 N.W.2d 116, 01-0081. Affirmed. 2003 WI 63, 262 Wis. 2d 200, 663 N.W.2d 757, 01-0081.



938.243 Basic rights: duty of intake worker.

938.243  Basic rights: duty of intake worker.

938.243(1) (1)  Information to juvenile and parents; basic rights. Before conferring with the parent or juvenile during the intake inquiry, the intake worker shall personally inform a juvenile alleged to have committed a delinquent act, a juvenile 10 years of age or older who is the focus of an inquiry regarding the need for protection or services under s. 938.13 (4), (6), (6m), or (7), and the parents of those juveniles of all of the following:

938.243(1)(ag) (ag) That the referral may result in a petition to the court.

938.243(1)(am) (am) What allegations may be in the petition to the court.

938.243(1)(b) (b) The nature and possible consequences of the proceedings including the provisions of ss. 938.17 and 938.18 if applicable.

938.243(1)(c) (c) The right to remain silent, the fact that in a delinquency proceeding the silence of the juvenile is not to be adversely considered by the court, and the fact that in a nondelinquency proceeding the silence of any party may be relevant in the proceeding.

938.243(1)(d) (d) The right to confront and cross-examine those appearing against them.

938.243(1)(e) (e) The right to counsel under s. 938.23.

938.243(1)(f) (f) The right to present and subpoena witnesses.

938.243(1)(h) (h) The right to have the allegations of the petition proved by clear and convincing evidence unless the juvenile is within the court's jurisdiction under s. 938.12 or 938.13 (12), in which case the standard of proof is beyond a reasonable doubt.

938.243(1m) (1m) Disclosure of information for use in civil damages action. If the juvenile who is the subject of the intake inquiry is alleged to have committed an act that resulted in personal injury or damage to or loss of the property of another, the intake worker shall inform the juvenile's parents in writing of all of the following:

938.243(1m)(a) (a) The possibility of disclosure of the identity of the juvenile and the parents, of the juvenile's police records, and of the outcome of proceedings against the juvenile for use in civil actions for damages against the juvenile or the parents.

938.243(1m)(b) (b) The parents' liability for acts of their juveniles.

938.243(3) (3) Information when juvenile not at intake conference or has not had custody hearing. If the juvenile has not had a hearing under s. 938.21 and was not present at an intake conference under s. 938.24, the intake worker shall notify the juvenile, parent, guardian, and legal custodian as appropriate of their basic rights under this section. The notice shall be given verbally, either in person or by telephone, and in writing. The notice shall be given in sufficient time to allow the juvenile, parent, guardian, or legal custodian to prepare for the plea hearing. This subsection does not apply to cases of deferred prosecution under s. 938.245.

938.243(4) (4) Applicability. This section does not apply if the juvenile was present at a hearing under s. 938.21.

938.243 History History: 1995 a. 77; 1997 a. 35; 2005 a. 344; 2009 a. 94.



938.245 Deferred prosecution.

938.245  Deferred prosecution.

938.245(1) (1)  When available. An intake worker may enter into a written deferred prosecution agreement with all parties as provided in this section if all of the following apply:

938.245(1)(a) (a) The intake worker has determined that neither the interests of the juvenile nor of the public require filing of a petition for circumstances relating to s. 938.12, 938.125, 938.13, or 938.14.

938.245(1)(b) (b) The facts persuade the intake worker that the jurisdiction of the court, if sought, would exist.

938.245(1)(c) (c) The juvenile, parent, guardian and legal custodian consent.

938.245(1m) (1m) Victims; right to confer with intake worker. If a juvenile is alleged to be delinquent under s. 938.12 or to be in need of protection or services under s. 938.13 (12), an intake worker shall, as soon as practicable but before entering into a deferred prosecution agreement under sub. (1), offer all of the victims of the juvenile's alleged act who have so requested an opportunity to confer with the intake worker concerning the proposed deferred prosecution agreement. The duty to offer an opportunity to confer under this subsection does not limit the obligation of the intake worker to perform his or her responsibilities under this section.

938.245(2) (2) Contents of agreement.

938.245(2)(a)(a) Specific conditions. A deferred prosecution agreement may provide for any one or more of the following:

938.245(2)(a)1. 1. `Counseling.' That the juvenile and the juvenile's parent, guardian or legal custodian participate in individual, family or group counseling and that the parent, guardian or legal custodian participate in parenting skills training.

938.245(2)(a)2. 2. `Compliance with obligations.' That the juvenile and a parent, guardian, or legal custodian abide by such obligations, including supervision, curfews, and school attendance requirements, as will tend to ensure the juvenile's rehabilitation, protection, or care.

938.245(2)(a)3. 3. `Alcohol and other drug abuse assessment.' That the juvenile submit to an alcohol and other drug abuse assessment that meets the criteria under s. 938.547 (4) and that is conducted by an approved treatment facility for an examination of the juvenile's use of alcohol beverages, controlled substances, or controlled substance analogs and any medical, personal, family, or social effects caused by its use, if the multidisciplinary screen under s. 938.24 (2) shows that the juvenile is at risk of having needs and problems related to the use of alcohol beverages, controlled substances, or controlled substance analogs and its medical, personal, family, or social effects.

938.245(2)(a)4. 4. `Alcohol and other drug abuse treatment and education.' That the juvenile participate in an alcohol and other drug abuse outpatient treatment program or a court-approved alcohol or other drug abuse education program, if an alcohol and other drug abuse assessment under subd. 3. recommends outpatient treatment, intervention, or education.

938.245(2)(a)5. 5. `Restitution.'

938.245(2)(a)5.a.a. That the juvenile participate in a restitution project if the act for which the agreement is being entered into resulted in damage to the property of another, or in actual physical injury to another excluding pain and suffering. Subject to subd. 5. c., the agreement may require the juvenile to repair the damage to property or to make reasonable restitution for the damage or injury, either in the form of cash payments or, if the victim agrees, the performance of services for the victim, or both, if the intake worker, after taking into consideration the well-being and needs of the victim, considers it beneficial to the well-being and behavior of the juvenile. The agreement shall include a determination that the juvenile alone is financially able to pay or physically able to perform the services, may allow up to the date of the expiration of the agreement for the payment or for the completion of the services, and may include a schedule for the performance and completion of the services. Any recovery under this subd. 5. a. shall be reduced by the amount recovered for the same act under subd. 5. am.

938.245(2)(a)5.am. am. That the parent who has custody, as defined in s. 895.035 (1), of the juvenile make reasonable restitution for any damage to the property of another, or for any actual physical injury to another excluding pain and suffering, resulting from the act for which the agreement is being entered into. Except for recovery for retail theft under s. 943.51, the maximum amount of any restitution ordered under this subd. 5. am. for damage or injury resulting from any one act of a juvenile or from the same act committed by 2 or more juveniles in the custody of the same parent may not exceed $5,000. Any order under this subd. 5. am. shall include a finding that the parent is financially able to pay the amount ordered and may allow up to the date of the expiration of the agreement for the payment. Any recovery under this subd. 5. am. shall be reduced by the amount recovered for the same act under subd. 5. a.

938.245(2)(a)5.b. b. In addition to any other employment or duties permitted under ch. 103 or any rule or order under ch. 103, a juvenile under 14 years of age who is participating in a restitution project provided by the county or who is performing services for the victim as restitution may, for the purpose of making restitution, be employed or perform any duties under any circumstances in which a juvenile 14 or 15 years of age is permitted to be employed or to perform duties under ch. 103 or any rule or order under ch. 103. A juvenile who is participating in a restitution project provided by the county or who is performing services for the victim as restitution is exempt from the permit requirement under s. 103.70 (1).

938.245(2)(a)5.c. c. An agreement under this subdivision may require a juvenile who is under 14 years of age to make not more than $250 in restitution or to perform not more than 40 total hours of services for the victim as total restitution.

938.245(2)(a)6. 6. `Supervised work program.' That the juvenile participate in a supervised work program or other community service work in accordance with s. 938.34 (5g).

938.245(2)(a)7. 7. `Volunteers in probation.' That the juvenile be placed with a volunteers in probation program under conditions the intake worker determines are reasonable and appropriate, if the juvenile is alleged to have committed an act that would constitute a misdemeanor if committed by an adult, if the chief judge of the judicial administrative district has approved under s. 973.11 (2) a volunteers in probation program established in the juvenile's county of residence, and if the intake worker determines that volunteer supervision under that program will likely benefit the juvenile and the community. The conditions an intake worker may establish under this subdivision may include a request to a volunteer to be a role model for the juvenile, informal counseling, general monitoring, monitoring of the conditions established by the intake worker, or any combination of these functions, and any other deferred prosecution condition that the intake worker may establish under this paragraph.

938.245(2)(a)8. 8. `Teen court program.' That the juvenile be placed in a teen court program if all of the following conditions apply:

938.245(2)(a)8.a. a. The chief judge of the judicial administrative district has approved a teen court program established in the juvenile's county of residence and the intake worker determines that participation in the teen court program will likely benefit the juvenile and the community.

938.245(2)(a)8.b. b. The juvenile is alleged to have committed a delinquent act that would be a misdemeanor if committed by an adult or a civil law or ordinance violation.

938.245(2)(a)8.c. c. The juvenile admits to the intake worker, in the presence of the juvenile's parent, guardian, or legal custodian, that the juvenile committed the alleged delinquent act or civil law or ordinance violation.

938.245(2)(a)8.d. d. The juvenile has not successfully completed participation in a teen court program during the 2 years before the date of the alleged delinquent act or civil law or ordinance violation.

938.245(2)(a)9m. 9m. `Youth report center.' That the juvenile report to a youth report center after school, in the evening, on weekends, on other nonschool days, or at any other time that the juvenile is not under immediate adult supervision, for participation in the social, behavioral, academic, community service, and other programming of the center. Section 938.34 (5g) applies to any community service work performed by a juvenile under this subdivision.

938.245(2)(b) (b) No out-of-home placement; term of agreement. A deferred prosecution agreement may not include any form of out-of-home placement and may not exceed one year.

938.245(2)(c) (c) Alcohol or other drug abuse treatment; informed consent. If the deferred prosecution agreement provides for alcohol and other drug abuse outpatient treatment under par. (a) 4., the juvenile and the juvenile's parent, guardian or legal custodian shall execute an informed consent form that indicates that they are voluntarily and knowingly entering into a deferred prosecution agreement for the provision of alcohol and other drug abuse outpatient treatment.

938.245(2g) (2g) Graffiti violation. If the deferred prosecution agreement is based on an allegation that the juvenile violated s. 943.017 and the juvenile has attained 10 years of age, the agreement may require that the juvenile participate for not less than 10 hours nor more than 100 hours in a supervised work program under s. 938.34 (5g) or perform not less than 10 hours nor more than 100 hours of other community service work, except that if the juvenile has not attained 14 years of age the maximum number of hours is 40.

938.245(2v) (2v) Habitual truancy violation. If the deferred prosecution agreement is based on an allegation that the juvenile has violated a municipal ordinance enacted under s. 118.163 (2), the agreement may require that the juvenile's parent, guardian, or legal custodian attend school with the juvenile.

938.245(3) (3) Obligations in writing. The obligations imposed under a deferred prosecution agreement and its effective date shall be set forth in writing. The intake worker shall provide a copy of the agreement and order to the juvenile, to the juvenile's parent, guardian, and legal custodian, and to any agency providing services under the agreement.

938.245(4) (4) Right to terminate or object to agreement. The intake worker shall inform the juvenile and the juvenile's parent, guardian, and legal custodian in writing of their right to terminate the deferred prosecution agreement at any time or to object at any time to the fact or terms of the agreement. If there is an objection, the intake worker may alter the terms of the agreement or request the district attorney or corporation counsel to file a petition. If the agreement is terminated the intake worker may request the district attorney or corporation counsel to file a petition.

938.245(5) (5) Termination upon request. A deferred prosecution agreement may be terminated upon the request of the juvenile, parent, guardian, or legal custodian.

938.245(6) (6) Termination if delinquency petition filed. A deferred prosecution agreement arising out of an alleged delinquent act is terminated if the district attorney files a delinquency petition within 20 days after receipt of notice of the deferred prosecution agreement under s. 938.24 (5). If a petition is filed, statements made to the intake worker during the intake inquiry are inadmissible.

938.245(7) (7) Cancellation by intake worker.

938.245(7)(a)(a) If at any time during the period of a deferred prosecution agreement the intake worker determines that the obligations imposed under it are not being met, the intake worker may cancel the agreement. Within 10 days after the agreement is cancelled, the intake worker shall notify the district attorney, corporation counsel, or other official under s. 938.09 of the cancellation and may request that a petition be filed. In delinquency cases, the district attorney may initiate a petition within 20 days after the date of the notice regardless of whether the intake worker has requested that a petition be filed. The court shall grant appropriate relief as provided in s. 938.315 (3) with respect to any petition that is not filed within the time period specified in this paragraph. Failure to object to the fact that a petition is not filed within the time period specified in this paragraph waives any challenge to the court's competency to act on the petition.

938.245(7)(b) (b) In addition to the action taken under par. (a), if the intake worker cancels a deferred prosecution agreement based on a determination that the juvenile's parent, guardian, or legal custodian is not meeting the obligations imposed under the agreement, the intake worker shall request the district attorney, corporation counsel, or other official under s. 938.09 to file a petition requesting the court to order the juvenile's parent, guardian, or legal custodian to show good cause for not meeting the obligations. If a petition under this paragraph is filed and if the court finds prosecutive merit for the petition, the court shall grant an order directing the parent, guardian, or legal custodian to show good cause, at a time and place fixed by the court, for not meeting the obligations. If the parent, guardian or legal custodian does not show good cause, the court may impose a forfeiture not to exceed $1,000.

938.245(8) (8) When obligations met. If the obligations imposed under the deferred prosecution agreement are met, the intake worker shall so inform the juvenile and a parent, guardian, and legal custodian in writing. No petition may be filed or citation issued on the charges that brought about the agreement and the charges may not be the sole basis for a petition under s. 48.13, 48.133, 48.14, 938.13, or 938.14.

938.245(9) (9) Written policies. The intake worker shall perform his or her responsibilities under this section under general written policies promulgated under s. 938.06 (1) or (2).

938.245 History History: 1995 a. 77, 352, 448; 1997 a. 80, 181, 183, 205, 239, 292; 1999 a. 9, 32; 2001 a. 16; 2003 a. 138; 2005 a. 344; 2007 a. 199; 2011 a. 32.

938.245 Annotation When a district attorney receives notice of a deferred prosecution agreement from an intake worker under s. 938.24 (5), the 20 days during which the district attorney may terminate the agreement under sub. (6) begins. When a court orders a deferred prosecution agreement under s. 938.21 (7), the intake worker need not notify the district attorney and nothing triggers a district attorney's authority to terminate the agreement under sub. (6). An order under s. 938.21 (7) dismissing a petition and referring for deferred prosecution does not require district attorney consent. The district attorney may not override the order by filing a new petition with the same charges and facts. State v. Lindsey A.F. 2002 WI App 223, 257 Wis. 2d 650, 653 N.W.2d 116, 01-0081. Affirmed. 2003 WI 63, 262 Wis. 2d 200, 663 N.W.2d 757, 01-0081.



938.25 Petition: authorization to file.

938.25  Petition: authorization to file.

938.25(1) (1)  Requirements; who may file. A petition initiating proceedings under this chapter shall be signed by a person who has knowledge of the facts alleged or is informed of them and believes them to be true. The district attorney shall prepare, sign, and file a petition under s. 938.12. The district attorney, corporation counsel, or other appropriate official specified under s. 938.09 may file a petition under s. 938.125 or 938.13. The counsel or guardian ad litem for a parent, relative, guardian, or juvenile may file a petition under s. 938.13 or 938.14. The district attorney, corporation counsel or other appropriate person designated by the court may initiate proceedings under s. 938.14 in a manner specified by the court.

938.25(2) (2) Time periods; referral back.

938.25(2)(a)(a) The district attorney, corporation counsel, or other appropriate official shall file the petition, close the case, or refer the case back to intake or, with notice to intake, the law enforcement agency investigating the case within 20 days after the date that the intake worker's request was filed. A referral back to intake or to the law enforcement agency investigating the case may be made only when the district attorney, corporation counsel, or other appropriate official decides not to file a petition or determines that further investigation is necessary. If the case is referred back to intake upon a decision not to file a petition, the intake worker shall close the case or enter into a deferred prosecution agreement within 20 days after the date of the referral. If the case is referred back to intake or to the law enforcement agency investigating the case for further investigation, the appropriate agency or person shall complete the investigation within 20 days after the date of the referral. If another referral is made to the district attorney, corporation counsel, or other appropriate official by intake or by the law enforcement agency investigating the case, it shall be considered a new referral to which the time limits of this subsection apply. The time periods in this paragraph may only be extended by a court upon a showing of good cause under s. 938.315. If a petition is not filed within the time periods in this paragraph and the court has not granted an extension, the petition shall be accompanied by a statement of reasons for the delay. The court shall grant appropriate relief as provided in s. 938.315 (3) with respect to a petition that is not filed within the applicable time period in this paragraph. Failure to object to the fact that a petition is not filed within the applicable time period in this paragraph waives any challenge to the court's competency to act on the petition.

938.25(2)(b) (b) In delinquency cases in which there has been a case closure or deferred prosecution agreement, the petition shall be filed within 20 days after receipt of the notice of the closure or agreement. Failure to file within those 20 days invalidates the petition and affirms the case closure or agreement, except that the court shall grant appropriate relief as provided in s. 938.315 (3) with respect to a petition that is not filed within the time period specified in this paragraph and that failure to object if a petition is not filed within that time period waives any challenge to the court's competency to act on the petition. If a petition is filed within those 20 days or the time permitted by the court under s. 938.315 (3), whichever is later, the district attorney shall notify the parties to the agreement and the intake worker of the filing as soon as possible.

938.25(2g) (2g) Indian juvenile; consultation with tribal court. If the circumstances described in s. 938.24 (2r) (a) apply, before filing a petition under s. 938.12 or 938.13 (12) the district attorney or corporation counsel shall determine whether the intake worker has received notification under s. 938.24 (2r) (b) from a tribal official that a petition relating to the alleged delinquent act has been or may be filed in tribal court. If the intake worker has received the notification or if a tribal official has provided the notification directly to the district attorney or corporation counsel, the district attorney or corporation counsel shall attempt to consult with appropriate tribal officials before filing a petition under s. 938.12 or 938.13 (12).

938.25(2m) (2m) Notice to victims if no petition filed. If a juvenile is alleged to be delinquent under s. 938.12 or to be in need of protection or services under s. 938.13 (12) and the district attorney or corporation counsel decides not to file a petition, the district attorney or corporation counsel shall make a reasonable attempt to inform the known victims of the juvenile's act that a petition will not be filed against the juvenile at that time.

938.25(3) (3) Court order for filing of petition. If the district attorney, corporation counsel, or other appropriate official under s. 938.09 refuses to file a petition, any person may request the court to order that the petition be filed and a hearing shall be held on the request. The court may order the filing of the petition on its own motion. The matter may not be heard by the court that orders the filing of a petition.

938.25(4) (4) Time period for prosecution. Section 939.74 applies to delinquency petitions filed under this chapter.

938.25(5) (5) Citation as initial pleading. A citation issued under s. 938.17 (2) may serve as the initial pleading and is sufficient to confer the court with jurisdiction over the juvenile when the citation is filed with the court.

938.25(6) (6) Temporary restraining order and injunction. If a proceeding is brought under s. 938.13, any party to or any governmental or social agency involved in the proceeding may petition the court to issue a temporary restraining order and injunction as provided in s. 813.122 or 813.125. The court shall follow the procedure under s. 813.122 or 813.125 except that the court may combine hearings authorized under s. 813.122 or 813.125 and this chapter, the petitioner for the temporary restraining order and injunction is not subject to the limitations under s. 813.122 (2) or 813.125 (2) and no fee is required regarding the filing of the petition under s. 813.122 or 813.125.

938.25 History History: 1995 a. 77, 352; 1997 a. 35, 181; 2003 a. 284; 2005 a. 344; 2007 a. 199; 2009 a. 94.

938.25 Annotation "Good cause" under sub. (2) (a) is defined. In Interest of F. E.W. 143 Wis. 2d 856, 422 N.W.2d 893 (Ct. App. 1988).

938.25 Annotation Delinquency and waiver petitions must both be filed to bring about a waiver hearing; the trial court may not proceed with a waiver hearing when the time limits under s. 48.25 for a delinquency petition are not complied with. In Interest of Michael J.L. 174 Wis. 2d 131, 496 N.W.2d 758 (Ct. App. 1993).

938.25 Annotation To the extent that sub. (1) prohibits the admission of delinquency adjudications in ch. 980 proceedings, it is repealed by implication. State v. Matthew A.B. 231 Wis. 2d 688, 605 N.W.2d 598 (Ct. App. 1999), 98-0229.



938.255 Petition; form and content.

938.255  Petition; form and content.

938.255(1) (1)  Title and contents. A petition initiating proceedings under this chapter, other than a petition initiating proceedings under s. 938.12, 938.125, or 938.13 (12), shall be entitled, "In the interest of (juvenile's name), a person under the age of 18". A petition initiating proceedings under s. 938.12, 938.125, or 938.13 (12) shall be entitled, "In the interest of (juvenile's name), a person under the age of 17". A petition initiating proceedings under this chapter shall specify all of the following:

938.255(1)(a) (a) The name, birth date and address of the juvenile.

938.255(1)(b) (b) The names and addresses of the juvenile's parent, guardian, legal custodian or spouse, if any; or if no such person can be identified, the name and address of the nearest relative.

938.255(1)(c) (c) Whether the juvenile is in custody and, if so, the place where the juvenile is being held and the time he or she was taken into custody unless there is reasonable cause to believe that such disclosures would result in imminent danger to the juvenile or physical custodian.

938.255(1)(cm) (cm) If the petition is initiating proceedings under s. 938.13 (4), (6), (6m), or (7), whether the juvenile may be subject to the federal Indian Child Welfare Act, 25 USC 1901 to 1963, and, if the juvenile may be subject to that act, the names and addresses of the juvenile's Indian custodian, if any, and Indian tribe, if known.

938.255(1)(cr) (cr)

938.255(1)(cr)1.1. If the petition is initiating proceedings under s. 938.12 or 938.13 (12) and all of the following circumstances apply, a statement to that effect:

938.255(1)(cr)1.a. a. The juvenile is an Indian juvenile.

938.255(1)(cr)1.b. b. At the time of the alleged delinquent act, the juvenile was under an order of a tribal court, other than a tribal court order relating to adoption, physical placement or visitation with the juvenile's parent, or permanent guardianship.

938.255(1)(cr)1.c. c. At the time of the delinquent act the juvenile was physically outside the boundaries of the reservation of the Indian tribe of the tribal court and any off-reservation trust land of either that Indian tribe or a member of that Indian tribe as a direct consequence of a tribal court order under subd. 1. b., including a tribal court order placing the juvenile in the home of a relative of the juvenile who on or after the date of the tribal court order resides physically outside the boundaries of a reservation and off-reservation trust land.

938.255(1)(cr)2. 2. If the statement under subd. 1. is included in the petition and if the intake worker, district attorney, or corporation counsel has been notified by an official of the Indian tribe that a petition relating to the delinquent act has been or may be filed in tribal court with respect to the alleged delinquent act, a statement to that effect.

938.255(1)(d) (d) If violation of a criminal statute, an ordinance or another law is alleged, the citation to the appropriate law or ordinance as well as facts sufficient to establish probable cause that an offense has been committed and that the juvenile named in the petition committed the offense.

938.255(1)(e) (e) If the juvenile is alleged to come within the provisions of s. 938.13 (4), (6), (6m), (7) or (14) or 938.14, reliable and credible information which forms the basis of the allegations necessary to invoke the jurisdiction of the court and to provide reasonable notice of the conduct or circumstances to be considered by the court together with a statement that the juvenile is in need of supervision, services, care or rehabilitation.

938.255(1)(f) (f) If the juvenile is being held in custody outside of his or her home, reliable and credible information showing that continued placement of the juvenile in his or her home would be contrary to the welfare of the juvenile and, unless any of the circumstances specified in s. 938.355 (2d) (b) 1. to 4. applies, reliable and credible information showing that the person who took the juvenile into custody and the intake worker have made reasonable efforts to prevent the removal of the juvenile from the home, while assuring that the juvenile's health and safety are the paramount concerns, and to make it possible for the juvenile to return safely home.

938.255(1)(g) (g) If the petitioner knows or has reason to know that the juvenile is an Indian juvenile, if the juvenile is alleged to come within the provisions of s. 938.13 (4), (6), (6m), or (7), and if the juvenile has been removed from the home of his or her parent or Indian custodian, reliable and credible information showing that continued custody of the juvenile by the juvenile's parent or Indian custodian is likely to result in serious emotional or physical damage to the juvenile under s. 938.028 (4) (d) 1. and reliable and credible information showing that active efforts under s. 938.028 (4) (d) 2. have been made to prevent the breakup of the Indian juvenile's family and that those efforts have proved unsuccessful. The petition shall set forth with specificity both the information required under this paragraph and the information required under par. (f).

938.255(2) (2) If any of the facts in sub. (1) (a) to (cr), (f), and (g) are not known or cannot be ascertained by the petitioner, the petition shall so state.

938.255(3) (3) If certain information not stated. If the information required under sub. (1) (d) or (e) is not stated the petition shall be amended under s. 938.263 (2) or dismissed.

938.255(4) (4) Copy to juvenile, parents, and others. A copy of the petition shall be given to the juvenile and to the parents, guardian, legal custodian and physical custodian. If the juvenile is an Indian juvenile who is alleged to come within the provisions of s. 938.13 (4), (6), (6m), or (7), and who has been removed from the home of his or her parent or Indian custodian, a copy of the petition shall also be given to the Indian juvenile's Indian custodian and tribe.

938.255 History History: 1995 a. 77, 352; 2001 a. 109; 2003 a. 284; 2005 a. 344; 2009 a. 94.



938.263 Amendment of petition.

938.263  Amendment of petition.

938.263(1) (1)  To cure defect. Except as provided in s. 938.255 (3), no petition, process or other proceeding may be dismissed or reversed for any error or mistake if the case and the identity of the juvenile named in the petition may be readily understood by the court; and the court may order an amendment curing the defects.

938.263(2) (2) Before or after plea. With reasonable notification to the interested parties and prior to the taking of a plea under s. 938.30, the petition may be amended at the discretion of the court or person who filed the petition. After the taking of a plea, the court may allow amendment of the petition to conform to the proof if the amendment is not prejudicial to the juvenile.

938.263 History History: 1995 a. 77; 2005 a. 344.

938.263 Annotation Sub. (2) did not authorize the trial court to sua sponte and without notice amend a juvenile petition charge to disorderly conduct and make a finding of guilt thereon after finding the juvenile not guilty of battery. The court's action unfairly prejudiced the juvenile's statutory and due process rights. State v. Tawanna H. 223 Wis. 2d 572, 590 N.W.2d 276 (Ct. App. 1998), 98-1404.



938.265 Consultation with victims.

938.265  Consultation with victims. In a case in which the juvenile is alleged to be delinquent under s. 938.12 or to be in need of protection or services under s. 938.13 (12), the district attorney or corporation counsel shall, as soon as practicable but before the plea hearing under s. 938.30, offer all of the victims of the juvenile's alleged act who have so requested an opportunity to confer with the district attorney or corporation counsel concerning the possible outcomes of the proceeding against the juvenile, including potential plea agreements and recommendations that the district attorney or corporation counsel may make concerning dispositions under s. 938.34 or 938.345. The duty to offer an opportunity to confer under this section does not limit the obligation of the district attorney or corporation counsel to exercise his or her discretion concerning the handling of the proceeding against the juvenile.

938.265 History History: 1997 a. 181; 2005 a. 344.



938.27 Notice; summons.

938.27  Notice; summons.

938.27(1)(1)  Summons; when issued. After a citation is issued or a petition has been filed relating to facts concerning a situation specified under s. 938.12, 938.125 or 938.13, unless the parties under sub. (3) voluntarily appear, the court may issue a summons requiring the parent, guardian and legal custodian of the juvenile to appear personally at any hearing involving the juvenile, and, if the court so orders, to bring the juvenile before the court at a time and place stated.

938.27(2) (2) Summons; necessary persons. Summons may be issued requiring the appearance of any other person whose presence, in the opinion of the court, is necessary.

938.27(3) (3) Notice of hearings.

938.27(3)(a)(a)

938.27(3)(a)1.1. The court shall notify, under s. 938.273, the juvenile, any parent, guardian, and legal custodian of the juvenile, any foster parent or other physical custodian described in s. 48.62 (2) of the juvenile, and any person specified in par. (b) or (d), if applicable, of all hearings involving the juvenile under this subchapter, except hearings on motions for which notice must be provided only to the juvenile and his or her counsel. If parents entitled to notice have the same place of residence, notice to one constitutes notice to the other. The first notice to any interested party, foster parent, or other physical custodian described in s. 48.62 (2) shall be in writing and may have a copy of the petition attached to it. Notices of subsequent hearings may be given by telephone at least 72 hours before the time of the hearing. The person giving telephone notice shall place in the case file a signed statement of the date and time notice was given and the person to whom he or she spoke.

938.27(3)(a)1m. 1m. The court shall give a foster parent or other physical custodian described in s. 48.62 (2) who is notified of a hearing under subd. 1. a right to be heard at the hearing by permitting the foster parent or other physical custodian to make a written or oral statement during the hearing, or to submit a written statement prior to the hearing, relevant to the issues to be determined at the hearing. A foster parent or other physical custodian described in s. 48.62 (2) who receives a notice of a hearing under subd. 1. and a right to be heard under this subdivision does not become a party to the proceeding on which the hearing is held solely on the basis of receiving that notice and right to be heard.

938.27(3)(a)2. 2. Failure to give notice under subd. 1. to a foster parent or other physical custodian described in s. 48.62 (2) does not deprive the court of jurisdiction in the action or proceeding. If a foster parent or other physical custodian described in s. 48.62 (2) is not given notice of a hearing under subd. 1., that person may request a rehearing on the matter during the pendency of an order resulting from the hearing. If the request is made, the court shall order a rehearing.

938.27(3)(b) (b)

938.27(3)(b)1.1. Except as provided in subd. 2., if the petition that was filed relates to facts concerning a situation under s. 938.13 and if the juvenile is a nonmarital child who is not adopted or whose parents do not subsequently intermarry as provided under s. 767.803 and if paternity has not been established, the court shall notify, under s. 938.273, all of the following persons:

938.27(3)(b)1.a. a. A person who has filed a declaration of paternal interest under s. 48.025.

938.27(3)(b)1.b. b. A person alleged to the court to be the father of the juvenile or who may, based on the statements of the mother or other information presented to the court, be the father of the juvenile.

938.27(3)(b)2. 2. A court is not required to provide notice, under subd. 1., to any person who may be the father of a juvenile conceived as a result of a sexual assault if a physician attests to his or her belief that there was a sexual assault of the juvenile's mother that may have resulted in the juvenile's conception.

938.27(3)(d) (d) If the petition that was filed relates to facts concerning a situation under s. 938.13 (4), (6), (6m), or (7) involving an Indian juvenile who has been removed from the home of his or her parent or Indian custodian, the court shall notify, under s. 938.273, the Indian juvenile's Indian custodian and tribe and that Indian custodian or tribe may intervene at any point in the proceeding.

938.27(4) (4) Contents of notice. The notice shall:

938.27(4)(a) (a) Contain the name of the juvenile, and the nature, location, date and time of the hearing.

938.27(4)(b) (b) Advise the juvenile and any other party, if applicable, of his or her right to legal counsel regardless of ability to pay.

938.27(4m) (4m) Notice to victims. The district attorney or corporation counsel shall make a reasonable attempt to contact any known victim or alleged victim of a juvenile's act or alleged act to inform them of the right to receive notice of any hearing under this chapter involving the juvenile. If a victim or alleged victim indicates that he or she wishes to receive that notice, the district attorney or corporation counsel shall make a reasonable attempt to notify, under s. 938.273, that victim or alleged victim of any hearing under this chapter involving the juvenile. Failure to comply with this subsection is not a ground for an appeal of a judgment or dispositional order or for any court to reverse or modify a judgment or dispositional order.

938.27(5) (5) Notice to biological fathers. Subject to sub. (3) (b), the court shall make reasonable efforts to identify and notify any person who has filed a declaration of paternal interest under s. 48.025, any person who has acknowledged paternity of the child under s. 767.805 (1), and any person who has been adjudged to be the father of the juvenile in a judicial proceeding unless the person's parental rights have been terminated.

938.27(6) (6) Interstate compact proceedings; notice and summons. When a proceeding is initiated under s. 938.14, all interested parties shall receive notice and appropriate summons shall be issued in a manner specified by the court. If the juvenile who is the subject of the proceeding is in the care of a foster parent or other physical custodian described in s. 48.62 (2), the court shall give the foster parent or other physical custodian notice and a right to be heard as provided in sub. (3) (a).

938.27(7) (7) Citations as notice. When a citation has been issued under s. 938.17 (2) and the juvenile's parent, guardian and legal custodian have been notified of the citation, subs. (3) and (4) do not apply.

938.27(8) (8) Reimburse legal counsel costs in certain cases; notice. When a petition is filed under s. 938.12 or 938.13, the court shall notify, in writing, the juvenile's parents or guardian that they may be ordered to reimburse this state or the county for the costs of legal counsel provided for the juvenile, as provided under s. 938.275 (2).

938.27 History History: 1995 a. 77, 275; 1997 a. 80, 181, 237; 2005 a. 293, 344; 2005 a. 443 s. 265; 2007 a. 96; 2009 a. 28, 79, 94.



938.273 Service of summons or notice; expense.

938.273  Service of summons or notice; expense.

938.273(1)(1)  Methods of service; continuance.

938.273(1)(a)(a) Except as provided in pars. (ag), (ar), and (b), service of summons or notice required by s. 938.27 may be made by mailing a copy of the summons or notice to the person summoned or notified.

938.273(1)(ag) (ag) In a situation described in s. 938.27 (3) (d), service of summons or notice required by s. 938.27 to an Indian juvenile's parent, Indian custodian, or tribe shall be made as provided in s. 938.028 (4) (a).

938.273(1)(ar) (ar) Except as provided in par. (b), if the person, other than a person specified in s. 938.27 (4m), fails to appear at the hearing or otherwise to acknowledge service, a continuance shall be granted, and service shall be made personally by delivering to the person a copy of the summons or notice; except that if the court determines that it is impracticable to serve the summons or notice personally, the court may order service by certified mail addressed to the last-known address of the person.

938.273(1)(b) (b) The court may refuse to grant a continuance when the juvenile is being held in secure custody, but if the court so refuses, the court shall order that service of notice of the next hearing be made personally or by certified mail to the last-known address of the person who failed to appear at the hearing.

938.273(1)(c) (c) Personal service shall be made at least 72 hours before the hearing. Mail shall be sent at least 7 days before the hearing, except as follows:

938.273(1)(c)1. 1. When the petition is filed under s. 938.13 and the person to be notified lives outside the state, the mail shall be sent at least 14 days before the hearing.

938.273(1)(c)2. 2. When a petition under s. 938.13 (4), (6), (6m), or (7) involves an Indian juvenile who has been removed from the home of his or her parent or Indian custodian and the person to be notified is the Indian juvenile's parent, Indian custodian, or tribe, the mail shall be sent so that it is received by the person to be notified at least 10 days before the hearing or, if the identity or location of the person to be notified cannot be determined by the U.S. secretary of the interior at least 15 days before the hearing.

938.273(2) (2) By whom made. Service of summons or notice required by this chapter may be made by any suitable person under the direction of the court. Notification of the victim or alleged victim of a juvenile's act under s. 938.27 (4m) shall be made by the district attorney or corporation counsel.

938.273(3) (3) Expenses; charge on county. The expenses of service of summons or notice or of the publication of summons or notice and the traveling expenses and fees as allowed in ch. 885 incurred by any person summoned or required to appear at the hearing of any case coming within the jurisdiction of the court under s. 938.12, 938.125, 938.13 or 938.14 shall be a charge on the county when approved by the court.

938.273 History History: 1995 a. 77; 1997 a. 35, 181; 1999 a. 32; 2005 a. 344; 2009 a. 94.

938.273 Annotation Failure to follow the statutory requirements for service defeated the state's assertion of personal jurisdiction and required the juvenile court to vacate its waiver order and the circuit court to dismiss criminal charges without prejudice. Personal jurisdiction depends on compliance with the procedures in sub. (1). The state's assertion that proper documents had been mailed to various addresses and not returned and that the juvenile had actual notice did not establish personal jurisdiction, nor does personal jurisdiction attach when a delinquency petition is filed. State v. Aufderhaar, 2005 WI 108, 283 Wis. 2d 336, 700 N.W.2d 4, 03-2820.



938.275 Parents' contribution to cost of custody, sanctions and court and legal services.

938.275  Parents' contribution to cost of custody, sanctions and court and legal services.

938.275(1) (1)  Expense of custody, services, sanctions, or placement.

938.275(1)(a)(a) If a juvenile is held in custody under ss. 938.20 to 938.21, the court shall order the parents of the juvenile to contribute toward the expense of holding the juvenile in custody the proportion of the total amount which the court finds the parents are able to pay.

938.275(1)(b) (b) If the court finds a juvenile to be delinquent under s. 938.12, in violation of a civil law or ordinance under s. 938.125 or in need of protection or services under s. 938.13, the court shall order the parents of the juvenile to contribute toward the expense of post-adjudication services to the juvenile, including any placement under s. 938.34 (3) (f), the proportion of the total amount which the court finds the parents are able to pay.

938.275(1)(c) (c) If the court imposes a sanction on a juvenile as specified in s. 938.355 (6) (d) or (6m) (a) or (ag) or finds the juvenile in contempt under s. 938.355 (6g) (b) and orders a disposition under s. 938.34 or if the juvenile is placed in a juvenile detention facility or place of nonsecure custody under s. 938.355 (6d) (a), (b), or (c) or 938.534 (1) (b) or (c), the court shall order the parents of the juvenile to contribute toward the cost of the sanction, disposition or placement the proportion of the total amount which the court finds the parents are able to pay.

938.275(2) (2) Legal counsel; indigency.

938.275(2)(a)(a) If the state or a county provides legal counsel to a juvenile subject to a proceeding under s. 938.12 or 938.13, the court shall order the juvenile's parent to reimburse the state or county under par. (b) or (c). The court may not order reimbursement if either of the following apply:

938.275(2)(a)1. 1. A parent is the complaining or petitioning party.

938.275(2)(a)2. 2. The court finds that the interests of the parent and the interests of the juvenile in the proceeding are substantially and directly adverse and that reimbursement would be unfair to the parent.

938.275(2)(am) (am) The court may not order reimbursement under par. (a) until the completion of the proceeding or until the state or county is no longer providing the juvenile with legal counsel in the proceeding.

938.275(2)(b) (b) If the state provides the juvenile with legal counsel and the court orders reimbursement under par. (a), the juvenile's parent may request the state public defender to determine whether the parent is indigent as provided under s. 977.07 and the amount of reimbursement. If the parent is found not to be indigent, the amount of reimbursement shall be the maximum amount established by the public defender board. If the parent is found to be indigent in part, the amount of reimbursement shall be the amount of partial payment determined under rules promulgated under s. 977.02 (3).

938.275(2)(c) (c) If the county provides the juvenile with legal counsel and the court orders reimbursement under par. (a), the court shall make a determination of indigency or appoint the county department to make the determination. If the court or the county department finds that the parent is not indigent or is indigent in part, the court shall establish the amount of reimbursement and order the parent to pay it.

938.275(2)(cg) (cg) The court shall, upon motion by a parent, hold a hearing to review any of the following:

938.275(2)(cg)1. 1. An indigency determination made under par. (b) or (c).

938.275(2)(cg)2. 2. The amount of reimbursement ordered.

938.275(2)(cg)3. 3. The court's finding, under par. (a) 2., that the interests of the parent and the juvenile are not substantially and directly adverse and that ordering the payment of reimbursement would not be unfair to the parent.

938.275(2)(cr) (cr) Following a hearing under par. (cg), the court may affirm, rescind or modify the reimbursement order.

938.275(2)(d) (d) Reimbursement payments shall be made to the clerk of courts of the county where the proceedings took place. Each payment shall be transmitted to the county treasurer, who shall deposit 25% of the amount paid for state-provided counsel in the county treasury and transmit the remainder to the secretary of administration. Payments transmitted to the secretary of administration shall be deposited in the general fund and credited to the appropriation account under s. 20.550 (1) (L). The county treasurer shall deposit 100% of the amount paid for county-provided counsel in the county treasury.

938.275(2)(dm) (dm) Within 30 days after each calendar quarter, the clerk of court for each county shall report to the state public defender all of the following:

938.275(2)(dm)1. 1. The total amount of reimbursement determined or ordered under par. (b) or (cr) for state-provided counsel during the previous calendar quarter.

938.275(2)(dm)2. 2. The total amount collected under par. (d) for state-provided counsel during the previous calendar quarter.

938.275(2)(e) (e) A person who fails to comply with an order under par. (b) or (c) may be proceeded against for contempt of court under ch. 785.

938.275 History History: 1995 a. 77, 352; 1997 a. 205, 239; 2003 a. 33; 2005 a. 344.

938.275 Annotation Guardian ad litem fees are not reimbursable under sub. (2) (a). In Interest of G. & L. P. 119 Wis. 2d 349, 349 N.W.2d 743 (Ct. App. 1984).



938.28 Failure to obey summons; capias.

938.28  Failure to obey summons; capias. If any person summoned under this chapter fails without reasonable cause to appear, he or she may be proceeded against for contempt of court under ch. 785. If the summons cannot be served, if the parties served fail to respond to the summons, or if it appears to the court that the service will be ineffectual, a capias may be issued for the parent, guardian, and legal custodian or for the juvenile. Subchapter IV governs the taking and holding of a juvenile in custody.

938.28 History History: 1995 a. 77; 1997 a. 35; 2005 a. 344.

938.28 Annotation The issuance of a capias to secure the physical attendance of a juvenile prior to the service of the summons and petition on the juvenile was error but did not deny the court personal jurisdiction. Interest of Jermaine T.J. 181 Wis. 2d 82, 510 N.W.2d 735 (Ct. App. 1993).



938.29 Substitution of judge.

938.29  Substitution of judge.

938.29(1) (1)  Request for substitution. Except as provided in sub. (1g), the juvenile, either before or during the plea hearing, may file a written request with the clerk of the court or other person acting as the clerk for a substitution of the judge assigned to the proceeding. Immediately upon filing the written request, the juvenile shall mail or deliver a copy of the request to the judge named in the request. In a proceeding under s. 938.12 or 938.13 (12), only the juvenile may request a substitution of the judge. If the juvenile has the right to request a substitution of judge, the juvenile's counsel or guardian ad litem may file the request. Not more than one written request may be filed in any one proceeding, and no single request may name more than one judge. This section does not apply to proceedings under s. 938.21.

938.29(1g) (1g) When substitution request not permitted. The juvenile may not request the substitution of a judge in a proceeding under s. 938.12 or 938.13 (12), and the juvenile and the juvenile's parent, guardian, or legal custodian may not request the substitution of a judge in a proceeding under s. 938.13 (4), (6), (6m), or (7), if any of the following apply:

938.29(1g)(a) (a) The judge assigned to the proceeding has entered a dispositional order with respect to the juvenile in a previous proceeding under s. 48.12, 1993 stats., s. 48.13 (4), (6), (6m), (7), or (12), 1993 stats., s. 938.12, or 938.13 (4), (6), (6m), (7), or (12).

938.29(1g)(b) (b) The juvenile or the juvenile's parent, guardian, or legal custodian has requested the substitution of a judge in a previous proceeding under s. 48.12, 1993 stats., s. 48.13 (4), (6), (6m), (7) or (12), 1993 stats., s. 938.12 or 938.13 (4), (6), (6m), (7) or (12).

938.29(1m) (1m) Assignment of new judge. When the clerk receives a request for substitution, the clerk shall immediately contact the judge whose substitution has been requested for a determination of whether the request was made timely and in proper form. Except as provided in sub. (2), if the request is found to be timely and in proper form, the judge named in the request has no further jurisdiction and the clerk shall request the assignment of another judge under s. 751.03. If no determination is made within 7 days after receipt of the request for substitution, the clerk shall refer the matter to the chief judge of the judicial administrative district for determination of whether the request was made timely and in proper form and for reassignment as necessary.

938.29(2) (2) Substitution of judge scheduled to conduct waiver hearing. If the request for substitution of a judge is made for the judge scheduled to conduct a waiver hearing under s. 938.18, the request shall be filed before the close of the working day preceding the day that the waiver hearing is scheduled. Except as provided in sub. (1g), the judge may allow an authorized party to make a request for substitution on the day of the waiver hearing. If the request for substitution is made subsequent to the waiver hearing, the judge who conducted the waiver hearing may also conduct the plea hearing.

938.29 History History: 1995 a. 77, 352; 2005 a. 344.

938.29 Annotation Section 801.58 (2) giving the chief judge authority to review a denial of a request for substitution applies when a juvenile's request for substitution is denied. Mateo D.O. v. Circuit Court for Winnebago County, 2005 WI App 85, 280 Wis. 2d 575, 696 N.W.2d 275, 05-0220.

938.29 Annotation A juvenile's request for judicial substitution, filed and signed by counsel, was in proper form. There is no requirement that the juvenile sign the substitution request. Mateo D.O. v. Circuit Court for Winnebago County, 2005 WI App 85, 280 Wis. 2d 575, 696 N.W.2d 275, 05-0220.



938.293 Discovery.

938.293  Discovery.

938.293(1)(1)  Law enforcement reports. Copies of all law enforcement officer reports, including the officer's memorandum and witnesses' statements, shall be made available upon request to counsel or guardian ad litem prior to a plea hearing. The reports shall be available through the representative of the public designated under s. 938.09. The juvenile, through counsel or guardian ad litem, is the only party who shall have access to the reports in proceedings under s. 938.12, 938.125, or 938.13 (12). The identity of a confidential informant may be withheld under s. 905.10.

938.293(2) (2) Records relating to juvenile. All records relating to a juvenile which are relevant to the subject matter of a proceeding under this chapter shall be open to inspection by a guardian ad litem or counsel for any party, upon demand and upon presentation of releases where necessary, at least 48 hours before the proceeding. Persons entitled to inspect the records may obtain copies of the records with the permission of the custodian of the records or with the permission of the court. The court may instruct counsel not to disclose specified items in the materials to the juvenile or the parent if the court reasonably believes that the disclosure would be harmful to the interests of the juvenile. Section 971.23 shall be applicable in all delinquency proceedings under this chapter, except that the court shall establish the timetable for the disclosures required under. s. 971.23 (1), (2m), (8), and (9).

938.293(3) (3) Audiovisual recording of oral statement. Upon request prior to the fact-finding hearing, the district attorney shall disclose to the juvenile, and to the juvenile's counsel or guardian ad litem, the existence of any audiovisual recording of an oral statement of a child under s. 908.08 that is within the possession, custody, or control of the state and shall make reasonable arrangements for the requesting person to view the statement. If, after compliance with this subsection, the state obtains possession, custody, or control of the audiovisual recording of the oral statement, the district attorney shall promptly notify the requesting person of that fact and make reasonable arrangements for the requesting person to view the statement.

938.293 History History: 1995 a. 77, 387; 1997 a. 35; 2001 a. 16; 2005 a. 42, 344; 2007 a. 97.



938.295 Physical, psychological, mental or developmental examination.

938.295  Physical, psychological, mental or developmental examination.

938.295(1)(1)  Examination or assessment of juvenile or parent.

938.295(1)(a)(a) After the filing of a petition and upon a finding by the court that reasonable cause exists to warrant a physical, psychological, mental, or developmental examination or an alcohol and other drug abuse assessment that conforms to the criteria under s. 938.547 (4), the court may order a juvenile within its jurisdiction to be examined as an outpatient by personnel in an approved treatment facility for alcohol and other drug abuse, by a physician, psychiatrist, or licensed psychologist, or by another expert appointed by the court holding at least a master's degree in social work or another related field of child development, in order that the juvenile's physical, psychological, alcohol or other drug dependency, mental, or developmental condition may be considered. The court may also order an examination or an alcohol and other drug abuse assessment that conforms to the criteria under s. 938.547 (4) of a parent, guardian, or legal custodian whose ability to care for a juvenile is at issue before the court.

938.295(1)(b) (b) The court shall hear any objections by the juvenile and the juvenile's parents, guardian, or legal custodian to the request under par. (a) for an examination or assessment before ordering the examination or assessment.

938.295(1)(c) (c) The expenses of an examination, if approved by the court, shall be paid by the county of the court ordering the examination. The payment for an alcohol and other drug abuse assessment shall be in accordance with s. 938.361.

938.295(1c) (1c) Reasonable cause for assessment; when. Reasonable cause exists to warrant an alcohol and other drug abuse assessment under sub. (1) if any of the following applies:

938.295(1c)(a) (a) The multidisciplinary screen procedure conducted under s. 938.24 (2) indicates that the juvenile is at risk of having needs and problems related to alcohol or other drug abuse.

938.295(1c)(b) (b) The juvenile was adjudicated delinquent on the basis of an offense specified in ch. 961.

938.295(1c)(c) (c) The greater weight of the evidence at the fact-finding hearing indicates that any offense which formed the basis for the adjudication was motivated by the juvenile's need to purchase or otherwise obtain alcohol beverages, controlled substances or controlled substance analogs.

938.295(1g) (1g) Report of results and recommendations. If the court orders an alcohol or other drug abuse assessment under sub. (1), the approved treatment facility shall, within 14 days after the order, report the results of the assessment to the court, except that, if requested by the facility and if the juvenile is not held in secure or nonsecure custody, the court may extend the period for assessment for not more than 20 additional working days. The report shall include a recommendation as to whether the juvenile is in need of treatment, intervention, or education relating to the use or abuse of alcohol beverages, controlled substances, or controlled substance analogs and, if so, shall recommend a service plan and appropriate treatment from an approved treatment facility or education from a court-approved alcohol or other drug abuse education program.

938.295(2) (2) Not competent or not responsible.

938.295(2)(a)(a) If there is probable cause to believe that the juvenile has committed the alleged offense and if there is reason to doubt the juvenile's competency to proceed, or upon entry of a plea under s. 938.30 (4) (c), the court shall order the juvenile to be examined by a psychiatrist or licensed psychologist. If the cost of the examination is approved by the court, the cost shall be paid by the county of the court ordering the examination, and the county may recover that cost from the juvenile's parent or guardian as provided in par. (c). Evaluation shall be made on an outpatient basis unless the juvenile presents a substantial risk of physical harm to the juvenile or others; or the juvenile, parent, or guardian, and legal counsel or guardian ad litem, consent to an inpatient evaluation. An inpatient evaluation shall be completed in a specified period that is no longer than necessary.

938.295(2)(b) (b)

938.295(2)(b)1.1. The examiner shall file a report of the examination with the court by the date specified in the order. The court shall cause copies to be transmitted to the district attorney or corporation counsel and to the juvenile's counsel or guardian ad litem. The report shall describe the nature of the examination, identify the persons interviewed, the particular records reviewed, and any tests administered to the juvenile and state in reasonable detail the facts and reasoning upon which the examiner's opinions are based.

938.295(2)(b)2. 2. If the examination is ordered following a plea under s. 938.30 (4) (c), the report shall also contain an opinion regarding whether the juvenile suffered from mental disease or defect at the time of the commission of the act alleged in the petition and, if so, whether this caused the juvenile to lack substantial capacity to appreciate the wrongfulness of his or her conduct or to conform his or her conduct to the requirements of the law.

938.295(2)(b)3. 3. If the examination is ordered following a finding that there is probable cause to believe that the juvenile has committed the alleged offense and that there is reason to doubt the juvenile's competency to proceed, the report shall also contain an opinion regarding the juvenile's present mental capacity to understand the proceedings and assist in his or her defense and, if the examiner reports that the juvenile lacks competency to proceed, the examiner's opinion regarding the likelihood that the juvenile, if provided treatment, may be restored to competency within the time specified in s. 938.30 (5) (e) 1.

938.295(2)(c) (c) A county that pays the cost of an examination under par. (a) may recover a reasonable contribution toward that cost from the juvenile's parent or guardian, based on the ability of the parent or guardian to pay. If the examination is provided or otherwise funded by the county department under s. 46.215, 46.22, or 46.23, the county department shall collect the contribution of the parent or guardian as provided in s. 301.03 (18). If the examination is provided or otherwise funded by the county department under s. 51.42 or 51.437, the county department shall collect the contribution of the parent or guardian as provided in s. 46.03 (18).

938.295(3) (3) Objection to a particular professional. If the juvenile or a parent objects to a particular physician, psychiatrist, licensed psychologist, or other expert, the court shall appoint a different physician, psychiatrist, psychologist or other expert.

938.295(4) (4) Telephone or live audiovisual proceeding. Motions or objections under this section may be heard under s. 807.13.

938.295 History History: 1995 a. 77, 448; 2001 a. 109; 2005 a. 344; 2011 a. 32.



938.296 Testing for HIV infection and certain diseases.

938.296  Testing for HIV infection and certain diseases.

938.296(1)(1)  Definitions. In this section:

938.296(1)(a) (a) "Health care professional" has the meaning given in s. 252.15 (1) (am).

938.296(1)(b) (b) "HIV" has the meaning given in s. 252.01 (1m).

938.296(1)(bm) (bm) "HIV test" has the meaning given in s. 252.01 (2m).

938.296(1)(c) (c) "Sexually transmitted disease" has the meaning given in s. 252.11 (1).

938.296(1)(d) (d) "Significant exposure" has the meaning given in s. 252.15 (1) (em).

938.296(1)(e) (e) "Victim" has the meaning given in s. 938.02 (20m) (a) 1.

938.296(2) (2) Sexually transmitted disease and HIV testing. In a proceeding under s. 938.12 or 938.13 (12) in which the juvenile is alleged to have violated s. 940.225, 948.02, 948.025, 948.05, 948.06, or 948.085 (2), the district attorney or corporation counsel shall apply to the court for an order requiring the juvenile to submit to an HIV test and a test or a series of tests to detect the presence of a sexually transmitted disease, each of which tests shall be administered by a health care professional, and to disclose the results of those tests as specified in sub. (4) (a) to (e), if all of the following apply:

938.296(2)(a) (a) The victim or alleged victim, if an adult, or the parent, guardian or legal custodian of the victim or alleged victim, if the victim or alleged victim is a child, requests the district attorney or corporation counsel to apply for that order.

938.296(2)(b) (b) The district attorney or corporation counsel has probable cause to believe that the victim or alleged victim has had contact with body fluid of the juvenile that constitutes a significant exposure. If the juvenile is adjudicated delinquent, is found to be in need of protection or services or is found not responsible by reason of mental disease or defect under s. 938.30 (5), this paragraph does not apply.

938.296(2m) (2m) Communicable disease testing. In a proceeding under s. 938.12 or 938.13 (12) in which the juvenile is alleged to have violated s. 946.43 (2m), the district attorney or corporation counsel shall apply to the court for an order requiring the juvenile to submit to a test or a series of tests administered by a health care professional to detect the presence of communicable diseases and to disclose the results of the test or tests as specified in sub. (5) (a) to (e), if all of the following apply:

938.296(2m)(a) (a) The victim or alleged victim, if an adult, or the parent, guardian or legal custodian of the victim or alleged victim, if the victim or alleged victim is a child, requests the district attorney or corporation counsel to apply for the order.

938.296(2m)(b) (b) The district attorney or corporation counsel has probable cause to believe that the act or alleged act of the juvenile that constitutes a violation of s. 946.43 (2m) carried a potential for transmitting a communicable disease to the victim or alleged victim and involved the juvenile's blood, semen, vomit, saliva, urine , feces, or other bodily substance.

938.296(3) (3) When order may be sought. The district attorney or corporation counsel may apply for an order under sub. (2) or (2m) at any of the following times:

938.296(3)(a) (a) At or after the plea hearing and before a dispositional order is entered.

938.296(3)(b) (b) At any time after the juvenile is adjudicated delinquent or found to be in need of protection or services.

938.296(3)(c) (c) At any time after the juvenile is found not responsible by reason of mental disease or defect under s. 938.30 (5).

938.296(3)(d) (d) If the court has determined that the juvenile is not competent to proceed under s. 938.30 (5) and has suspended proceedings on the petition, at any time after the determination that the juvenile is not competent to proceed.

938.296(4) (4) Disclosure of sexually transmitted disease and HIV test results. On receipt of an application for an order under sub. (2), the court shall set a time for a hearing on the application. If the juvenile has been found not competent to proceed under s. 938.30 (5), the court may hold a hearing under this subsection only if the court first determines that the probable cause finding can be fairly made without the personal participation of the juvenile. If, after hearing, the court finds probable cause to believe that the victim or alleged victim has had contact with body fluid of the juvenile that constitutes a significant exposure, the court shall order the juvenile to submit to an HIV test and a test or series of tests to detect the presence of a sexually transmitted disease. The tests shall be administered by a health care professional. The court shall require the health care professional who performs the tests to refrain from making the test results part of the juvenile's permanent medical record and to disclose the results of the tests to any of the following:

938.296(4)(a) (a) The parent, guardian or legal custodian of the juvenile.

938.296(4)(b) (b) The victim or alleged victim, if the victim or alleged victim is an adult.

938.296(4)(c) (c) The parent, guardian or legal custodian of the victim or alleged victim, if the victim or alleged victim is a child.

938.296(4)(d) (d) The health care professional that provides care for the juvenile, upon request by the parent, guardian or legal custodian of the juvenile.

938.296(4)(e) (e) The health care professional that provides care for the victim or alleged victim, upon request by the victim or alleged victim or, if the victim or alleged victim is a child, upon request by the parent, guardian or legal custodian of the victim or alleged victim.

938.296(5) (5) Disclosure of communicable disease test results. On receipt of an application for an order under sub. (2m), the court shall set a time for a hearing on the application. If the juvenile has been found not competent to proceed under s. 938.30 (5), the court may hold a hearing under this subsection only if the court first determines that the probable cause finding can be fairly made without the personal participation of the juvenile. If, after hearing, the court finds probable cause to believe that the act or alleged act of the juvenile that constitutes a violation of s. 946.43 (2m) carried a potential for transmitting a communicable disease to the victim or alleged victim and involved the juvenile's blood, semen, vomit, saliva, urine or feces or other bodily substance of the juvenile, the court shall order the juvenile to submit to a test or a series of tests administered by a health care professional to detect the presence of any communicable disease that was potentially transmitted by the act or alleged act of the juvenile. The court shall require the health care professional who performs the test or series of tests to refrain from making the test results part of the juvenile's permanent medical record and to disclose the results of the test to any of the following:

938.296(5)(a) (a) The parent, guardian or legal custodian of the juvenile.

938.296(5)(b) (b) The victim or alleged victim, if the victim or alleged victim is an adult.

938.296(5)(c) (c) The parent, guardian or legal custodian of the victim or alleged victim, if the victim or alleged victim is a child.

938.296(5)(d) (d) The health care professional that provides care for the juvenile, upon request by the parent, guardian or legal custodian of the juvenile.

938.296(5)(e) (e) The health care professional that provides care for the victim or alleged victim, upon request by the victim or alleged victim or, if the victim or alleged victim is a child, upon request by the parent, guardian or legal custodian of the victim or alleged victim.

938.296(6) (6) Payment for test costs. The court may order the county to pay for the cost of a test or series of tests ordered under sub. (4) or (5). This subsection does not prevent recovery of reasonable contribution toward the cost of that test or series of tests from the parent or guardian of the juvenile as the court may order based on the ability of the parent or guardian to pay. This subsection is subject to s. 301.03 (18).

938.296 History History: 1995 a. 77; 1997 a. 181, 182, 237; 1999 a. 188; 2005 a. 277, 344; 2009 a. 209.



938.2965 Waiting area for victims and witnesses.

938.2965  Waiting area for victims and witnesses.

938.2965(1)(1)  Definition. In this section, "witness" has the meaning given in s. 950.02 (5).

938.2965(2) (2) County to provide. If an area is available and use of the area is practical, a county shall provide a waiting area for a victim or witness to use during hearings under this chapter that is separate from any area used by the juvenile, the juvenile's relatives, and witnesses for the juvenile. If a separate waiting area is not available or its use is not practical, a county shall provide other means to minimize the contact between the victim or witness and the juvenile, the juvenile's relatives, and witnesses for the juvenile during hearings under this chapter.

938.2965 History History: 1997 a. 181; 2005 a. 344.



938.297 Motions before trial.

938.297  Motions before trial.

938.297(1) (1)  Motions able to be determined without trial. Any motion which is capable of determination without trial of the general issue may be made before trial.

938.297(2) (2) Defenses and objections based on petitions for citation. If defenses and objections based on defects in the institution of proceedings, lack of probable cause on the face of the petition or citation, insufficiency of the petition or citation, or invalidity in whole or in part of the statute on which the petition or citation is founded are not raised within 10 days after the plea hearing, they are waived. Other motions capable of determination without trial may be brought any time before trial.

938.297(3) (3) Suppression of evidence. Motions to suppress evidence as illegally seized or statements as illegally obtained shall be made before fact-finding on the issues. The court may consider the motion at the fact-finding hearing if it appears that a party is surprised by the attempt to introduce the evidence and that party waives jeopardy. Only the juvenile may waive jeopardy in cases under s. 938.12, 938.125, or 938.13 (12).

938.297(4) (4) Propriety of taking juvenile into custody. Although the taking of a juvenile into custody is not an arrest, it shall be considered an arrest for the purpose of deciding motions which require a decision about the propriety of the taking into custody, including motions to suppress evidence as illegally seized, motions to suppress statements as illegally obtained, and motions challenging the lawfulness of the taking into custody.

938.297(5) (5) Continuation in custody if motion to dismiss granted. If the juvenile is in custody and the court grants a motion to dismiss based upon a defect in the petition or citation or in the institution of the proceedings, the court may order the juvenile continued in custody for not more than 48 hours pending the filing of a new petition or citation.

938.297(6) (6) Service of motion on attorney. A motion required to be served on a juvenile may be served upon his or her attorney of record.

938.297(7) (7) Oral argument by telephone. Oral argument permitted on motions under this section may be heard by telephone under s. 807.13 (1).

938.297(8) (8) Appellate review. An order denying a motion to suppress evidence or a motion challenging the admissibility of a statement of a juvenile may be reviewed upon appeal from a final judgment or order notwithstanding the fact that the judgment or order was entered upon an admission or a plea of no contest to the allegations in the petition.

938.297 History History: 1995 a. 77; 1997 a. 35; 2005 a. 344; 2009 a. 27.



938.299 Procedures at hearings.

938.299  Procedures at hearings.

938.299(1) (1)  Closed hearings; exceptions.

938.299(1)(a)(a) Except as provided in par. (ar), the general public shall be excluded from hearings under this chapter unless a public fact-finding hearing is demanded by a juvenile through his or her counsel. The court shall refuse to grant the public hearing, however, if the victim of an alleged sexual assault objects or, in a nondelinquency proceeding, if a parent or guardian objects. If a public hearing is not held, only the parties, their counsel, witnesses, a representative of the news media who wishes to attend the hearing for the purpose of reporting news without revealing the identity of the juvenile involved and other persons requested by a party and approved by the court may be present. Any other person the court finds to have a proper interest in the case or in the work of the court, including a member of the bar, may be admitted by the court.

938.299(1)(ag) (ag) If a public hearing is not held, in addition to persons permitted to attend under par. (a), the juvenile's foster parent or other physical custodian described in s. 48.62 (2) may be present, except that the court may exclude a foster parent or other physical custodian described in s. 48.62 (2) from any portion of the hearing if that portion of the hearing deals with sensitive personal information of the juvenile or the juvenile's family or if the court determines that excluding the foster parent or other physical custodian would be in the best interests of the juvenile.

938.299(1)(am) (am) Subject to s. 906.15, if a public hearing is not held, in addition to persons permitted to attend under par. (a), a victim of a juvenile's act or alleged act may attend any hearing under this chapter based upon the act or alleged act, except that the court may exclude a victim from any portion of a hearing that deals with sensitive personal matters of the juvenile or the juvenile's family and that does not directly relate to the act or alleged act committed against the victim. A member of the victim's family and, at the request of the victim, a representative of an organization providing support services to the victim, may attend the hearing under this subsection.

938.299(1)(ar) (ar)

938.299(1)(ar)1.1. Notwithstanding par. (a) and except as provided under subd. 2., the general public may attend any hearing under this chapter relating to a juvenile who has been alleged to be delinquent for committing a violation that would be a felony if committed by an adult if the juvenile has been adjudicated delinquent previously and that previous adjudication remains of record and unreversed or relating to a juvenile who has been alleged to be delinquent for committing a violation specified in s. 938.34 (4h) (a).

938.299(1)(ar)2. 2. The court shall exclude the general public from a hearing if the victim of a sexual assault objects and may, in its discretion, exclude the general public from any portion of a hearing that deals with sensitive personal matters of the juvenile or the juvenile's family and that does not relate to the act or alleged act committed by the juvenile or from any other hearing described in this paragraph. If the court excludes the general public from a hearing described in this paragraph, only those persons who are permitted under par. (a) or (am) to attend a hearing from which the general public is excluded may attend.

938.299(1)(av) (av) If a public hearing is held under par. (a) or (ar), any person may disclose to anyone any information obtained as a result of that hearing.

938.299(1)(b) (b) Except as provided in par. (av) and s. 938.396, any person who divulges any information that would identify the juvenile or the family involved in any proceeding under this chapter is subject to ch. 785. This paragraph does not preclude a victim of the juvenile's act from commencing a civil action based upon the juvenile's act.

938.299(4) (4) Evidentiary rules at hearings.

938.299(4)(a)(a) Chapters 901 to 911 govern the presentation of evidence at the fact-finding hearing under s. 938.31.

938.299(4)(b) (b) Except as provided in s. 901.05, common law and statutory rules of evidence are not binding at a waiver hearing under s. 938.18, a hearing for a juvenile held in custody under s. 938.21, a hearing under s. 938.296 (4) for a juvenile who is alleged to have violated s. 940.225, 948.02, 948.025, 948.05, 948.06, or 948.085 (2), a hearing under s. 938.296 (5) for a juvenile who is alleged to have violated s. 946.43 (2m), a dispositional hearing, or any postdispositional hearing under this chapter. At those hearings, the court shall admit all testimony having reasonable probative value, but shall exclude immaterial, irrelevant, or unduly repetitious testimony, or evidence that is inadmissible under s. 901.05. Hearsay evidence may be admitted if it has demonstrable circumstantial guarantees of trustworthiness. The court shall give effect to the rules of privilege recognized by law. The court shall apply the basic principles of relevancy, materiality, and probative value to proof of all questions of fact. Objections to evidentiary offers and offers of proof of evidence not admitted may be made and shall be noted in the record.

938.299(5) (5) Telephone or live audiovisual hearings. On request of any party, unless good cause to the contrary is shown, any hearing under s. 938.209 (1) (a) 5. or 938.21 (1) may be held on the record by telephone or live audiovisual means or testimony may be received by telephone or live audiovisual means under s. 807.13 (2). The request and the showing of good cause for not conducting the hearing or admitting testimony by telephone or live audiovisual means may be made by telephone.

938.299(6) (6) Establishment of paternity when man alleges paternity. If a man who has been given notice under s. 938.27 (3) (b) 1. appears at any hearing for which he received the notice, alleges that he is the father of the juvenile and states that he wishes to establish the paternity of the juvenile, all of the following apply:

938.299(6)(a) (a) The court shall refer the matter to the state or to the attorney responsible for support enforcement under s. 59.53 (6) (a) for a determination, under s. 767.80, of whether an action should be brought for the purpose of determining the paternity of the juvenile.

938.299(6)(b) (b) The state or the attorney responsible for support enforcement who receives a referral under par. (a) shall perform the duties specified under s. 767.80 (5) (c) and (6r).

938.299(6)(c) (c) The court having jurisdiction over actions affecting the family shall give priority under s. 767.82 (7m) to an action brought under s. 767.80 whenever the petition filed under s. 767.80 indicates that the matter was referred by the court under par. (a).

938.299(6)(d) (d) The court may stay the proceedings under this chapter pending the outcome of the paternity proceedings under subch. IX of ch. 767 if the court determines that the paternity proceedings will not unduly delay the proceedings under this chapter and the determination of paternity is necessary to the court's disposition of the juvenile if the juvenile is found to be in need of protection or services or if the court determines or has reason to know that the paternity proceedings may result in a finding that the juvenile is an Indian juvenile and in a petition by the juvenile's parent, Indian custodian, or tribe for transfer of the proceeding to the jurisdiction of the tribe.

938.299(6)(e) (e)

938.299(6)(e)1.1. In this paragraph, "genetic test" means a test that examines genetic markers present on blood cells, skin cells, tissue cells, bodily fluid cells or cells of another body material for the purpose of determining the statistical probability that a man who is alleged to be a juvenile's father is the juvenile's biological father.

938.299(6)(e)2. 2. The court shall, at the hearing, orally inform any man specified in sub. (6) (intro.) that he may be required to pay for any testing ordered by the court under this paragraph or under s. 885.23.

938.299(6)(e)3. 3. In addition to ordering testing as provided under s. 885.23, if the court determines that it would be in the best interests of the juvenile, the court may order any man specified in sub. (6) (intro.) to submit to one or more genetic tests which shall be performed by an expert qualified as an examiner of genetic markers present on the cells and of the specific body material to be used for the tests, as appointed by the court. A report completed and certified by the court-appointed expert stating genetic test results and the statistical probability that the man alleged to be the juvenile's father is the juvenile's biological father based upon the genetic tests is admissible as evidence without expert testimony and may be entered into the record at any hearing. The court, upon request by a party, may order that independent tests be performed by other experts qualified as examiners of genetic markers present on the cells of the specific body materials to be used for the tests.

938.299(6)(e)4. 4. If the genetic tests show that an alleged father is not excluded and that the statistical probability that the alleged father is the juvenile's biological father is 99.0% or higher, the court may determine that for purposes of a proceeding under this chapter or ch. 48, other than a proceeding under subch. VIII of ch. 48, the man is the juvenile's biological parent.

938.299(6)(e)5. 5. A determination by the court under subd. 4. is not a judgment of paternity under ch. 767 or an adjudication of paternity under subch. VIII of ch. 48.

938.299(7) (7) Establishment of paternity when no man alleges paternity. If a man who has been given notice under s. 938.27 (3) (b) 1. appears at any hearing for which he received the notice but does not allege that he is the father of the juvenile and state that he wishes to establish the paternity of the juvenile or if no man to whom such notice was given appears at a hearing, the court may refer the matter to the state or to the attorney responsible for support enforcement under s. 59.53 (6) (a) for a determination, under s. 767.80, of whether an action should be brought for the purpose of determining the paternity of the juvenile.

938.299(8) (8) Testimony of juvenile's mother relating to paternity. As part of the proceedings under this chapter, the court may order that a record be made of any testimony of the juvenile's mother relating to the juvenile's paternity. A record made under this subsection is admissible in a proceeding to determine the juvenile's paternity under subch. IX of ch. 767.

938.299(9) (9) Indian juvenile; tribal court involvement.

938.299(9)(a)(a) If a petition under s. 938.12 or 938.13 (12) includes the statement in s. 938.255 (1) (cr) 2. or if the court is informed during a proceeding under s. 938.12 or 938.13 (12) that a petition relating to the delinquent act has been filed in a tribal court with respect to a juvenile to whom the circumstances specified in s. 938.255 (1) (cr) 1. apply, the court shall stay the proceeding and communicate with the tribal court in which the other proceeding is or may be pending to discuss which court is the more appropriate forum.

938.299(9)(b) (b) If the court and tribal court either mutually agree or agree under the terms of an established judicial protocol applicable to the court that the tribal court is the more appropriate forum, the court shall dismiss the petition without prejudice or stay the proceeding. The court's decision shall be based on the best interests of the juvenile and of the public.

938.299(9)(c) (c) If a stay is ordered under par. (b), jurisdiction of the court continues over the juvenile until one year has elapsed since the last order affecting the stay was entered in the court. At any time during which jurisdiction of the court continues over the juvenile, the court may, on motion and notice to the parties, subsequently lift the stay order and take any further action in the proceeding as the interests of the juvenile and of the public require. When jurisdiction of the court over the juvenile terminates by reason of the lapse of the one year following the last order affecting the stay, the clerk of the court shall, without notice, enter an order dismissing the petition.

938.299(10) (10) If at any point in a proceeding under s. 938.13 (4), (6), (6m), or (7) the court determines or has reason to know that the juvenile is an Indian juvenile, the court shall provide notice of the proceeding to the juvenile's parent, Indian custodian, and tribe in the manner specified in s. 938.028 (4) (a). The next hearing in the proceeding may not be held until at least 10 days after receipt of the notice by the parent, Indian custodian, and tribe or, if the identity or location of the parent, Indian custodian, or tribe cannot be determined, until at least 15 days after receipt of the notice by the U.S. secretary of the interior. On request of the parent, Indian custodian, or tribe, the court shall grant a continuance of up to 20 additional days to enable the requester to prepare for that hearing.

938.299 History History: 1995 a. 77, 275, 352; 1997 a. 35, 205, 252, 296; 1999 a. 32, 188; 2001 a. 16; 2003 a. 284, 326; 2005 a. 277, 344; 2005 a. 443 s. 265; 2007 a. 97; 2009 a. 28, 94.

938.299 Annotation Sub. (1) (am) allows relatives of homicide victims to attend the fact-finding hearing but not the dispositional hearing. In Interest of Shawn B. N. 173 Wis. 2d 343, 497 N.W.2d 141 (Ct. App. 1992).



938.30 Plea hearing.

938.30  Plea hearing.

938.30(1)(1)  Time of hearing. Except as provided in this subsection and s. 938.299 (10), the hearing to determine the juvenile's plea to a citation or a petition under s. 938.12, 938.125, or 938.13 (12) or (14), or to determine whether any party wishes to contest an allegation that the juvenile is in need of protection or services under s. 938.13 (4), (6), (6m), or (7) shall take place on a date which allows reasonable time for the parties to prepare but is within 30 days after the filing of a petition or issuance of a citation for a juvenile who is not being held in secure custody or within 10 days after the filing of a petition or issuance of a citation for a juvenile who is being held in secure custody. In a municipal court operated jointly by 2 or more cities, towns or villages under s. 755.01 (4), the hearing to determine the juvenile's plea shall take place within 45 days after the filing of a petition or issuance of a citation for a juvenile who is not being held in secure custody.

938.30(2) (2) Information to juvenile and parents; basic rights; substitution. At or before the commencement of the hearing under this section the juvenile and the parent, guardian, legal custodian, or Indian custodian shall be advised of their rights as specified in s. 938.243 and shall be informed that the hearing shall be to the court and that a request for a substitution of judge under s. 938.29 must be made before the end of the plea hearing or is waived. Nonpetitioning parties, including the juvenile, shall be granted a continuance of the plea hearing if they wish to consult with an attorney on the request for a substitution of a judge.

938.30(2m) (2m) Biological specimen. If the juvenile is before the court on the basis of a violation that would be a felony if committed by an adult in this state, the court shall determine if a biological specimen has been obtained from the juvenile under s. 165.84 (7), and if not, the court shall direct that a law enforcement agency or tribal law enforcement agency obtain a biological specimen from the juvenile and submit it to the state crime laboratories as specified in rules promulgated by the department of justice under s. 165.76 (4). If the court requires the juvenile to provide a specimen under this subsection or if a biological specimen has already been obtained from the juvenile, the court shall inform the juvenile that he or she may request expungement under s. 165.77 (4).

938.30(3) (3) Juvenile in need of protection or services proceeding; possible pleas. If a petition alleges that a juvenile is in need of protection or services under s. 938.13 (4), (6), (6m), (7) or (14), the nonpetitioning parties and the juvenile, if he or she is 12 years of age or older or is otherwise competent to do so, shall state whether they desire to contest the petition.

938.30(4) (4) Delinquency and civil law or ordinance proceedings; possible pleas. If a delinquency petition under s. 938.12, a civil law or ordinance violation petition or citation under s. 938.125, or a petition alleging that the juvenile is in need of protection or services under s. 938.13 (12) is filed, the juvenile may submit any of the following pleas:

938.30(4)(a) (a) Admit some or all of the facts alleged in the petition or citation. This plea is an admission only of the commission of the acts and does not constitute an admission of delinquency.

938.30(4)(b) (b) Deny the facts alleged in the petition or citation. If the juvenile stands mute or refuses to plead, the court shall direct entry of a denial of the facts alleged in the petition or citation on the juvenile's behalf.

938.30(4)(bm) (bm) Plead no contest to the allegations, if the court permits the juvenile to enter that plea.

938.30(4)(c) (c) Except in the case of a petition or citation under s. 938.125, state that he or she is not responsible for the acts alleged in the petition by reason of mental disease or defect. This plea shall be joined with an admission under par. (a), a denial under par. (b), or a plea of no contest under par. (bm).

938.30(4m) (4m) Court to inquire about notice to victims. Before accepting a plea under sub. (4) in a proceeding in which a juvenile is alleged to be delinquent under s. 938.12 or to be in need of protection or services under s. 938.13 (12), the court shall inquire of the district attorney or corporation counsel as to all of the following:

938.30(4m)(a) (a) Whether he or she has complied with ss. 938.265 and 938.27 (4m).

938.30(4m)(b) (b) Whether any of the known victims requested notice of the date, time, and place of the plea hearing and, if so, whether the district attorney or corporation counsel provided that notice.

938.30(5) (5) Not competent or not responsible.

938.30(5)(a)(a) If there is probable cause to believe that the juvenile has committed the alleged offense and if there is reason to doubt the juvenile's competency to proceed, or if the juvenile enters a plea of not responsible by reason of mental disease or defect, the court shall order an examination under s. 938.295 and shall specify the date by which the report must be filed in order to give the district attorney or corporation counsel and the juvenile's counsel a reasonable opportunity to review the report. The court shall set a date for hearing as follows:

938.30(5)(a)1. 1. If the juvenile admits or pleads no contest to the allegations in the petition, the hearing to determine whether the juvenile was not responsible by reason of mental disease or defect shall be held no more than 10 days from the plea hearing for a juvenile held in secure custody and no more than 30 days from the plea hearing for a juvenile who is not held in secure custody.

938.30(5)(a)2. 2. If the juvenile denies the allegations in the petition or citation, the court shall hold a fact-finding hearing on the allegations in the petition or citation as provided under s. 938.31. If, after the hearing, the court finds that the allegations in the petition have been proven, the court shall immediately hold a hearing to determine whether the juvenile was not responsible by reason of mental disease or defect.

938.30(5)(a)3. 3. If the court has found probable cause to believe that the juvenile has committed the alleged offense and reason to doubt the juvenile's competency to proceed, the hearing to determine whether the juvenile is competent to proceed shall be held no more than 10 days after the plea hearing for a juvenile who is held in secure custody and no more than 30 days after the plea hearing for a juvenile who is not held in secure custody.

938.30(5)(b) (b) If the court, after a hearing under par. (a) 1. or 2., finds that the juvenile was responsible, the court shall proceed to a dispositional hearing.

938.30(5)(bm) (bm) If the court, after a hearing under par. (a) 3., finds that the juvenile is competent to proceed, the court shall resume the delinquency proceeding.

938.30(5)(c) (c) If the court finds that the juvenile was not responsible by reason of mental disease or defect, as described under s. 971.15 (1) and (2), the court shall dismiss the petition with prejudice and do one of the following:

938.30(5)(c)1. 1. If the court finds that there is probable cause to believe that the juvenile meets the conditions specified under s. 51.20 (1) (a) 1. and 2., order the county department under s. 46.215, 46.22 or 46.23 in the county of the juvenile's residence or the district attorney or corporation counsel who filed the petition under s. 938.12 or 938.13 (12) to file a petition under s. 51.20 (1).

938.30(5)(c)2. 2. Order the district attorney or corporation counsel who filed the petition under s. 938.12 or 938.13 (12) to file a petition alleging that the juvenile is in need of protection or services under s. 938.13 (14).

938.30(5)(d) (d) If the court finds that the juvenile is not competent to proceed, as described in s. 971.13 (1) and (2), the court shall suspend proceedings on the petition and do one of the following:

938.30(5)(d)1. 1. If the court finds that there is probable cause to believe that the juvenile meets the conditions specified under s. 51.20 (1) (a) 1. and 2., order the county department under s. 46.215, 46.22 or 46.23 in the county of the juvenile's residence or the district attorney or corporation counsel who filed the petition under s. 938.12 or 938.13 (12) to file a petition under s. 51.20 (1).

938.30(5)(d)2. 2. Order the district attorney or corporation counsel who filed the petition under s. 938.12 or 938.13 (12) to file a petition alleging that the juvenile is in need of protection or services under s. 938.13 (14).

938.30(5)(e) (e)

938.30(5)(e)1.1. A juvenile who is not competent to proceed, as described in s. 971.13 (1) and (2), but who is likely to become competent to proceed within 12 months or within the time period of the maximum sentence that may be imposed on an adult for the most serious delinquent act with which the juvenile is charged, whichever is less, and who is committed under s. 51.20 following an order under par. (d) 1. or who is placed under a dispositional order following an order under par. (d) 2., shall be periodically reexamined with written reports of those reexaminations to be submitted to the court every 3 months and within 30 days before the expiration of the juvenile's commitment or dispositional order. Each report shall indicate one of the following:

938.30(5)(e)1.a. a. That the juvenile has become competent.

938.30(5)(e)1.b. b. That the juvenile remains incompetent but that attainment of competence is likely within the remaining period of the commitment or dispositional order.

938.30(5)(e)1.c. c. That the juvenile has not made such progress that attainment of competency is likely within the remaining period of the commitment or dispositional order.

938.30(5)(e)2. 2. The court shall cause copies of the reports under subd. 1. to be transmitted to the district attorney or corporation counsel and the juvenile's counsel. If a report under subd. 1. indicates that the juvenile has become competent, the court shall hold a hearing within 10 days after the court receives the report to determine whether the juvenile is competent. If the court determines that the juvenile is competent, the court shall terminate the juvenile's commitment or dispositional order and resume the delinquency proceeding.

938.30(5)(e)3. 3. If the juvenile is receiving psychotropic medication, the court may make appropriate orders for the continued administration of the psychotropic medication in order to maintain the competence of the juvenile for the duration of the proceeding.

938.30(6) (6) Uncontested petitions; disposition.

938.30(6)(a)(a) If a petition is not contested, the court, subject to s. 938.299 (10), shall set a date for the dispositional hearing which allows reasonable time for the parties to prepare but is no more than 10 days from the plea hearing for a juvenile who is held in secure custody and no more than 30 days from the plea hearing for a juvenile who is not held in secure custody. Subject to s. 938.299 (10), if all parties consent, the court may proceed immediately with the dispositional hearing. If a citation is not contested, the court may proceed immediately to enter a dispositional order.

938.30(6)(b) (b) If it appears to the court that disposition of the case may include placement of the juvenile outside the juvenile's home, the court shall order the juvenile's parent to provide a statement of the income, assets, debts, and living expenses of the juvenile and the juvenile's parent to the court or the designated agency under s. 938.33 (1) at least 5 days before the scheduled date of the dispositional hearing or as otherwise ordered by the court. The clerk of court shall provide, without charge, to any parent ordered to provide that statement a document setting forth the percentage standard established by the department of children and families under s. 49.22 (9) and listing the factors that a court may consider under s. 301.12 (14) (c).

938.30(6)(c) (c) If the court orders the juvenile's parent to provide a statement of the income, assets, debts, and living expenses of the juvenile and juvenile's parent to the court or if the court orders the juvenile's parent to provide that statement to the designated agency under s. 938.33 (1) and the designated agency is not the county department, the court shall also order the juvenile's parent to provide the statement to the county department at least 5 days before the scheduled date of the dispositional hearing or as otherwise ordered by the court. The county department shall provide, without charge, to the parent a form on which to provide the statement, and the parent shall provide the statement on the form. The county department shall use the information provided in the statement to determine whether the department may claim federal foster care and adoption assistance reimbursement under 42 USC 670 to 679a for the cost of providing care for the juvenile.

938.30(7) (7) Contested petitions or citations; date for fact-finding hearing. If the petition or citation is contested, the court, subject to s. 938.299 (10), shall set a date for the fact-finding hearing that allows a reasonable time for the parties to prepare but is no more than 20 days after the plea hearing for a juvenile who is held in secure custody and no more than 30 days after the plea hearing for a juvenile who is not held in secure custody.

938.30(8) (8) Admission or no contest plea; inquiries required. Except when a juvenile fails to appear in response or stipulates to a citation before accepting an admission or plea of no contest of the alleged facts in a petition or citation, the court shall do all of the following:

938.30(8)(a) (a) Address the parties present including the juvenile personally and determine that the plea or admission is made voluntarily with understanding of the nature of the acts alleged in the petition or citation and the potential dispositions.

938.30(8)(b) (b) Establish whether any promises or threats were made to elicit a plea and explain to unrepresented parties the possibility that a lawyer may discover defenses or mitigating circumstances that would not be apparent to them.

938.30(8)(c) (c) Make such inquiries as satisfactorily establish that there is a factual basis for the juvenile's plea or the parent's and juvenile's admission.

938.30(9) (9) Hearings conducted by court commissioner; court to review. If a circuit court commissioner conducts the plea hearing and accepts an admission of the alleged facts in a petition brought under s. 938.12 or 938.13, the court shall review the admission at the beginning of the dispositional hearing by addressing the parties and making the inquires under sub. (8).

938.30(10) (10) Telephone or live audiovisual participation. The court may permit any party to participate in hearings under this section by telephone or live audiovisual means except a juvenile who intends to admit the facts of the delinquency petition.

938.30 History History: 1995 a. 27 s. 9126 (19); 1995 a. 77; 1997 a. 27, 35, 181, 237, 252; 1999 a. 32, 103; 2001 a. 38, 61; 2005 a. 344; 2007 a. 20; 2009 a. 94; 2013 a. 20.

938.30 Annotation The time limits under sub. (1) are mandatory. Failure to comply results in the court's loss of competency and is properly remedied by dismissal without prejudice. In Interest of Jason B. 176 Wis. 2d 400, 500 N.W.2d 384 (Ct. App. 1993).

938.30 Annotation A court's failure to inform a juvenile of the right to judicial substitution does not affect the court's competence and warrants reversal only if the juvenile suffers actual prejudice. State v. Kywanda F. 200 Wis. 2d 26, 546 N.W.2d 440 (1996), 94-1866.



938.305 Hearing upon the involuntary removal of a juvenile.

938.305  Hearing upon the involuntary removal of a juvenile. Notwithstanding other time periods for hearings under this chapter, if a juvenile is removed from the physical custody of the juvenile's parent or guardian under s. 938.19 (1) (c) or (d) 5. without the consent of the parent or guardian, the court, subject to s. 938.299 (10), shall schedule a plea hearing and fact-finding hearing within 30 days after a request from the parent or guardian from whom custody was removed. The plea hearing and fact-finding hearing may be combined. This time period may be extended only with the consent of the requesting parent or guardian.

938.305 History History: 1995 a. 77; 2009 a. 94.



938.31 Fact-finding hearing.

938.31  Fact-finding hearing.

938.31(1) (1)  Definition. In this section, "fact-finding hearing" means a hearing to determine if the allegations of a petition under s. 938.12 or 938.13 (12) are supported beyond a reasonable doubt or a hearing to determine if the allegations in a petition or citation under s. 938.125 or 938.13 (4), (6), (6m), (7) or (14) are proved by clear and convincing evidence.

938.31(2) (2) Hearing to the court; procedures. The hearing shall be to the court. If the hearing involves a child victim, as defined in s. 938.02 (20m) (a) 1., or a child witness, as defined in s. 950.02 (5), the court may order that a deposition be taken by audiovisual means and allow the use of a recorded deposition under s. 967.04 (7) to (10) and, with the district attorney, shall comply with s. 971.105. At the conclusion of the hearing, the court shall make a determination of the facts. If the court finds that the juvenile is not within the jurisdiction of the court or the court finds that the facts alleged in the petition or citation have not been proved, the court shall dismiss the petition or citation with prejudice.

938.31(3) (3) Admissibility of custodial interrogations.

938.31(3)(a)(a) In this subsection:

938.31(3)(a)1. 1. "Custodial interrogation" has the meaning given in 968.073 (1) (a).

938.31(3)(a)2. 2. "Law enforcement agency" has the meaning given in s. 165.83 (1) (b).

938.31(3)(a)3. 3. "Law enforcement officer" has the meaning given in s. 165.85 (2) (c).

938.31(3)(a)4. 4. "Statement" has the meaning given in s. 972.115 (1) (d).

938.31(3)(b) (b) Except as provided under par. (c), a statement made by the juvenile during a custodial interrogation is not admissible in evidence against the juvenile in any court proceeding alleging the juvenile to be delinquent unless an audio or audio and visual recording of the interrogation was made as required under s. 938.195 (2) and is available.

938.31(3)(c) (c) A juvenile's statement is not inadmissible in evidence under par. (b) if any of the following applies or if other good cause exists for not suppressing a juvenile's statement under par. (b):

938.31(3)(c)1. 1. The juvenile refused to respond or cooperate in the custodial interrogation if an audio or audio and visual recording was made of the interrogation so long as a law enforcement officer or agent of a law enforcement agency made a contemporaneous audio or audio and visual recording or written record of the juvenile's refusal.

938.31(3)(c)2. 2. The statement was made in response to a question asked as part of the routine processing after the juvenile was taken into custody.

938.31(3)(c)3. 3. The law enforcement officer or agent of a law enforcement agency conducting the interrogation in good faith failed to make an audio or audio and visual recording of the interrogation because the recording equipment did not function, the officer or agent inadvertently failed to operate the equipment properly, or, without the officer's or agent's knowledge, the equipment malfunctioned or stopped operating.

938.31(3)(c)4. 4. The statement was made spontaneously and not in response to a question by a law enforcement officer or agent of a law enforcement agency.

938.31(3)(c)5. 5. Exigent public safety circumstances existed that prevented the making of an audio or audio and visual recording or rendered the making of such a recording infeasible.

938.31(3)(d) (d) Notwithstanding ss. 968.28 to 968.37, a juvenile's lack of consent to having an audio or audio and visual recording made of a custodial interrogation does not affect the admissibility in evidence of an audio or audio and visual recording of a statement made by the juvenile during the interrogation.

938.31(4) (4) Findings by court. The court shall make findings of fact and conclusions of law relating to the allegations of a petition under s. 938.12, 938.125 or 938.13. In cases alleging a juvenile to be delinquent or in need of protection or services under s. 938.13 (12), the court shall make findings relating to the proof of the violation of law and to the proof that the juvenile named in the petition committed the violation alleged.

938.31(5) (5) If the juvenile is an Indian juvenile in need of protection or services under s. 938.13 (4), (6), (6m), or (7), the court shall also determine at the fact-finding hearing whether continued custody of the Indian juvenile by the Indian juvenile's parent or Indian custodian is likely to result in serious emotional or physical damage to the Indian juvenile under s. 938.028 (4) (d) 1. and whether active efforts under s. 938.028 (4) (d) 2. have been made to prevent the breakup of the Indian juvenile's family and whether those efforts have proved unsuccessful, unless partial summary judgment on the allegations under s. 938.13 (4), (6), (6m), or (7) is granted, in which case the court shall make those determinations at the dispositional hearing.

938.31(7) (7) Date for dispositional hearing.

938.31(7)(a)(a) At the close of the fact-finding hearing, the court, subject to s. 938.299 (10), shall set a date for the dispositional hearing that allows a reasonable time for the parties to prepare but is no more than 10 days after the fact-finding hearing for a juvenile in secure custody and no more than 30 days after the fact-finding hearing for a juvenile not held in secure custody. Subject to s. 938.299 (10), if all parties consent, the court may immediately proceed with a dispositional hearing.

938.31(7)(b) (b) If it appears to the court that disposition of the case may include placement of the juvenile outside the juvenile's home, the court shall order the juvenile's parent to provide a statement of the income, assets, debts, and living expenses of the juvenile and the juvenile's parent, to the court or the designated agency under s. 938.33 (1) at least 5 days before the scheduled date of the dispositional hearing or as otherwise ordered by the court. The clerk of court shall provide, without charge, to any parent ordered to provide the statement a document setting forth the percentage standard established by the department of children and families under s. 49.22 (9) and listing the factors that a court may consider under s. 301.12 (14) (c).

938.31(7)(c) (c) If the court orders the juvenile's parent to provide a statement of the income, assets, debts, and living expenses of the juvenile and juvenile's parent to the court or if the court orders the juvenile's parent to provide the statement to the designated agency under s. 938.33 (1) and the designated agency is not the county department, the court shall also order the juvenile's parent to provide the statement to the county department at least 5 days before the scheduled date of the dispositional hearing or as otherwise ordered by the court. The county department shall provide, without charge, to the parent a form on which to provide the statement, and the parent shall provide the statement on the form. The county department shall use the information provided in the statement to determine whether the department may claim federal foster care and adoption assistance reimbursement under 42 USC 670 to 679a for the cost of providing care for the juvenile.

938.31 History History: 1995 a. 27 s. 9126 (19); 1995 a. 77; 1997 a. 27, 35, 181, 237, 252; 1999 a. 32, 103; 2001 a. 38; 2005 a. 42, 60, 344; 2007 a. 20, 97; 2009 a. 94.

938.31 Annotation A fact-finding hearing under sub. (1) was not closed until the court ruled on a motion to set aside the verdict. In Interest of C.M.L. 157 Wis. 2d 152, 458 N.W.2d 573 (Ct. App. 1990).

938.31 Annotation Under the circumstances of this case, the defendant's words and actions in asking that the recording device be turned off constituted a "refusal" to cooperate. No magic words were required. Because the defendant "refused to respond or cooperate in the custodial interrogation [and] an audio or audio and visual recording was made," and because police "made a contemporaneous audio or audio and visual recording or written record of the juvenile's refusal," the unrecorded statement and the recorded statement that followed were admissible. State v. Moore, 2014 WI App 19, ___ Wis. 2d ___, ___ N.W.2d ___, 13-0127.

938.31 Annotation A jury trial is not constitutionally required in the adjudicative phase of a state juvenile court delinquency proceeding. McKeiver v. Pennsylvania, 403 U.S. 528.

938.31 Annotation The Right to a Juvenile Jury Trial in Wisconsin: Rebalancing the Balanced Approach. Preciado. 1999 WLR 571.

938.31 Annotation Instituting Innocence Reform: Wisconsin's New Government Experiment. Kruse. 2006 WLR 645.



938.312 Notice of dismissal.

938.312  Notice of dismissal. If a petition alleges that a juvenile is delinquent under s. 938.12 or in need of protection or services under s. 938.13 (12) and the petition is dismissed or does not otherwise result in a consent decree or dispositional order, the district attorney or corporation counsel shall make a reasonable attempt to inform each known victim of the juvenile's alleged act that the petition has been dismissed or will not result in a consent decree or dispositional order.

938.312 History History: 1997 a. 181.



938.315 Delays, continuances and extensions.

938.315  Delays, continuances and extensions.

938.315(1)(1)  Time periods to be excluded. The following time periods shall be excluded in computing time periods under this chapter:

938.315(1)(a) (a) Any period of delay resulting from any of the following:

938.315(1)(a)1. 1. Other legal actions concerning the juvenile, including an examination under s. 938.295 or a hearing related to the juvenile's mental condition, prehearing motions, waiver motions, and hearings on other matters.

938.315(1)(a)2. 2. A continuance granted at the request of or with the consent of the juvenile and counsel.

938.315(1)(a)3. 3. The disqualification or substitution of a judge or by any other transfer of the case or intake inquiry to a different judge, intake worker or county.

938.315(1)(a)4. 4. A continuance granted at the request of the representative of the public under s. 938.09 if the continuance is granted because of the unavailability of evidence material to the case when he or she has exercised due diligence to obtain the evidence and there are reasonable grounds to believe that the evidence will be available at the later date, or to allow him or her additional time to prepare the case and additional time is justified because of the exceptional circumstances of the case.

938.315(1)(a)5. 5. Court congestion or scheduling.

938.315(1)(a)6. 6. The imposition of a consent decree.

938.315(1)(a)7. 7. The absence or unavailability of the juvenile.

938.315(1)(a)8. 8. The inability of the court to provide the juvenile with notice of an extension hearing under s. 938.365 due to the juvenile having run away or otherwise having made himself or herself unavailable to receive that notice.

938.315(1)(a)9. 9. The need to appoint a qualified interpreter.

938.315(1)(a)10. 10. Consultation under s. 938.24 (2r) or 938.25 (2g).

938.315(1)(a)11. 11. A continuance, not to exceed 20 days, granted at the request of the parent, Indian custodian, or tribe of a juvenile whom the court knows or has reason to know is an Indian juvenile to enable the requester to prepare for a proceeding under s. 938.13 (4), (6), (6m), or (7) involving the out-of-home care placement of the juvenile.

938.315(1)(g) (g) A reasonable period of delay when the juvenile is joined in a hearing with another juvenile as to whom the time for a hearing has not expired under this section if there is good cause for not hearing the cases separately.

938.315(2) (2) Continuance for good cause. A continuance may be granted by the court only upon a showing of good cause in open court or during a telephone conference under s. 807.13 on the record and only for so long as is necessary, taking into account the request or consent of the representative of the public under s. 938.09 or the parties, the interests of the victims and the interest of the public in the prompt disposition of cases.

938.315(2m) (2m) When no continuance, extension, or exclusion permitted. No continuance or extension of a time period specified in this chapter may be granted and no period of delay specified in sub. (1) may be excluded in computing a time period under this chapter if the continuance, extension, or exclusion would result in any of the following:

938.315(2m)(a) (a) The court making an initial finding under s. 938.21 (5) (b) 1. or 1m., 938.355 (2) (b) 6., or 938.357 (2v) (a) 1. that reasonable efforts have been made to prevent the removal of the juvenile from the home, while assuring that the juvenile's health and safety are the paramount concerns, or an initial finding under s. 938.21 (5) (b) 3., 938.355 (2) (b) 6r., or 938.357 (2v) (a) 3. that those efforts were not required to be made because a circumstance specified in s. 938.355 (2d) (b) 1. to 4. applies, more than 60 days after the date on which the juvenile was removed from the home.

938.315(2m)(b) (b) The court making an initial finding under s. 938.38 (5m) that the agency primarily responsible for providing services to the juvenile has made reasonable efforts to achieve the permanency goal of the juvenile's permanency plan more than 12 months after the date on which the juvenile was removed from the home or making any subsequent findings under s. 938.38 (5m) as to those reasonable efforts more than 12 months after the date of a previous finding as to those reasonable efforts.

938.315(3) (3) Consequences of failure to act within time period. Failure by the court or a party to act within any time period specified in this chapter does not deprive the court of personal or subject matter jurisdiction or of competency to exercise that jurisdiction. Failure to object to a period of delay or a continuance waives any challenge to the court's competency to act during the period of delay or continuance. If the court or a party does not act within a time period specified in this chapter, the court, while assuring the safety of the juvenile, may grant a continuance under sub. (2), dismiss the petition with or without prejudice, release the juvenile from secure or nonsecure custody or from the terms of a custody order, or grant any other relief that the court considers appropriate.

938.315 History History: 1995 a. 77, 352; 1997 a. 181; 2001 a. 16, 109; 2003 a. 284; 2005 a. 344; 2007 a. 20, 199; 2009 a. 94; 2011 a. 181.

938.315 Annotation A consent decree provides for a period of supervision that terminates when the period concludes. Its expiration is not a "time limit" under sub. (3). State v. Sarah R.P. 2001 WI App 49, 241 Wis. 2d 530, 624 N.W.2d 872, 00-2127.

938.315 Annotation The expiration date of a dispositional order is not a time limit contemplated in sub. (3). The length of time a dispositional order can remain in effect, however, is not really a requirement or deadline by which something must be done to proceed to the next step. State v. Michael S., Jr. 2005 WI 82, 282 Wis. 2d 1, 698 N.W.2d 673, 03-2934.



938.317 Jeopardy.

938.317  Jeopardy. Jeopardy attaches when a witness is sworn.

938.317 History History: 1995 a. 77.



938.32 Consent decree.

938.32  Consent decree.

938.32(1)(1)  When ordered; terms; victims' rights; procedures.

938.32(1)(a)(a) At any time after the filing of a petition for a proceeding relating to s. 938.12 or 938.13 and before the entry of judgment, the court may suspend the proceedings and place the juvenile under supervision in the juvenile's own home or present placement. The court may establish terms and conditions applicable to the parent, guardian, or legal custodian, and to the juvenile, including any of the conditions specified in subs. (1d), (1g), (1m), (1p), (1t), (1v), and (1x). The order under this section shall be known as a consent decree and must be agreed to by the juvenile; the parent, guardian, or legal custodian; and the person filing the petition under s. 938.25. If the consent decree includes any conditions specified in sub. (1g), the consent decree shall include provisions for payment of the services as specified in s. 938.361. The consent decree shall be in writing and be given to the parties.

938.32(1)(am) (am) Before entering into a consent decree in a case in which the juvenile is alleged to be delinquent under s. 938.12 or to be in need of protection or services under s. 938.13 (12), the district attorney or corporation counsel shall, as soon as practicable but before agreeing to the consent decree, offer all of the victims of the juvenile's alleged act who have so requested an opportunity to confer with the district attorney or corporation counsel concerning the proposed consent decree. The duty to offer an opportunity to confer under this paragraph does not limit the obligation of the district attorney or corporation counsel to exercise his or her discretion concerning the handling of the proceeding against the juvenile.

938.32(1)(b) (b) Before entering into a consent decree in a proceeding in which a juvenile is alleged to be delinquent under s. 938.12 or to be in need of protection or services under s. 938.13 (12) all of the following shall occur:

938.32(1)(b)1g. 1g. The court shall determine whether a victim of the juvenile's act wants to make a statement to the court. If a victim wants to make a statement, the court shall allow the victim to make a statement in court or to submit a written statement to be read to the court. The court may allow any other person to make or submit a statement under this subdivision. Any statement made under this subdivision must be relevant to the consent decree.

938.32(1)(b)1m. 1m. The court shall inquire of the district attorney or corporation counsel whether he or she has complied with par. (am), whether he or she has complied with subd. 2. and s. 938.27 (4m), whether any of the known victims requested notice of the date, time, and place of any hearing to be held on the consent decree, and, if so, whether the district attorney provided to the victim notice of the date, time, and place of the hearing.

938.32(1)(b)2. 2. The district attorney or corporation counsel shall make a reasonable attempt to contact any known victim to inform that person of the right to make a statement under subd. 1g. Any failure to comply with this subdivision is not a ground for discharge of the juvenile, parent, guardian, or legal custodian from fulfilling the terms and conditions of the consent decree.

938.32(1)(c) (c)

938.32(1)(c)1.1. If at the time the consent decree is entered into the juvenile is placed outside the home under a voluntary agreement under s. 48.63 or is otherwise living outside the home without a court order and if the consent decree maintains the juvenile in that placement or other living arrangement, the consent decree shall include all of the following:

938.32(1)(c)1.a. a. A finding that placement of the juvenile in his or her home would be contrary to the welfare of the juvenile.

938.32(1)(c)1.b. b. A finding as to whether the county department or the agency primarily responsible for providing services to the juvenile has made reasonable efforts to prevent the removal of the juvenile from the home, while assuring that the juvenile's health and safety are the paramount concerns, unless the court finds that any of the circumstances specified in s. 938.355 (2d) (b) 1. to 4. applies.

938.32(1)(c)1.c. c. If a permanency plan has previously been prepared for the juvenile, a finding as to whether the county department or agency has made reasonable efforts to achieve the permanency goal of the juvenile's permanency plan, including, if appropriate, through an out-of-state placement.

938.32(1)(c)1.d. d. If the juvenile's placement or other living arrangement is under the supervision of the county department, an order ordering the juvenile into the placement and care responsibility of the county department as required under 42 USC 672 (a) (2) and assigning the county department primary responsibility for providing services to the juvenile.

938.32(1)(c)1m. 1m. If the juvenile has one or more siblings, as defined in s. 938.38 (4) (br) 1., who have also been removed from the home, the consent decree shall include a finding as to whether the county department or agency primarily responsible for providing services to the juvenile has made reasonable efforts to place the juvenile in a placement that enables the sibling group to remain together, unless the court determines that a joint placement would be contrary to the safety or well-being of the juvenile or any of those siblings, in which case the court shall order the county department or agency to make reasonable efforts to provide for frequent visitation or other ongoing interaction between the juvenile and the siblings, unless the court determines that such visitation or interaction would be contrary to the safety or well-being of the juvenile or any of those siblings.

938.32(1)(c)2. 2. If the court finds that any of the circumstances specified in s. 938.355 (2d) (b) 1. to 4. applies with respect to a parent, the consent decree shall include a determination that the county department or agency primarily responsible for providing services under the consent decree is not required to make reasonable efforts with respect to the parent to make it possible for the juvenile to return safely to his or her home.

938.32(1)(c)3. 3. The court shall make the findings specified in subds. 1. and 2. on a case-by-case basis based on circumstances specific to the juvenile and shall document or reference the specific information on which those findings are based in the consent decree. A consent decree that references subd. 1. or 2. without documenting or referencing that specific information in the consent decree or an amended consent decree that retroactively corrects an earlier consent decree that does not comply with this subdivision is not sufficient to comply with this subdivision.

938.32(1)(d) (d) If the court finds that any of the circumstances specified in s. 938.355 (2d) (b) 1. to 4. applies with respect to a parent, the court shall hold a hearing under s. 938.38 (4m) within 30 days after the date of that finding to determine the permanency goal and, if applicable, any concurrent permanency goals for the juvenile.

938.32(1)(e) (e)

938.32(1)(e)1.1. In the case of an Indian juvenile who is the subject of a proceeding under s. 938.13 (4), (6), (6m), or (7), if at the time the consent decree is entered into the Indian juvenile is placed outside the home of his or her parent or Indian custodian under a voluntary agreement under s. 48.63 or is otherwise living outside that home without a court order and if the consent decree maintains the Indian juvenile in that placement or other living arrangement, the consent decree shall include a finding supported by clear and convincing evidence, including the testimony of one or more qualified expert witnesses, that continued custody of the Indian juvenile by the parent or Indian custodian is likely to result in serious emotional or physical damage to the child under s. 938.028 (4) (d) 1. and a finding that active efforts under s. 938.028 (4) (d) 2. have been made to prevent the breakup of the Indian juvenile's family and that those efforts have proved unsuccessful. The findings under this subdivision shall be in addition to the findings under par. (c) 1., except that for the sole purpose of determining whether the cost of providing care for an Indian juvenile is eligible for reimbursement under 42 USC 670 to 679b, the findings under this subdivision and the findings under par. (c) 1. shall be considered to be the same findings.

938.32(1)(e)2. 2. If the placement or other living arrangement under subd. 1. departs from the order of placement preference under s. 938.028 (6) (a) or, if applicable, s. 938.028 (6) (b), the court shall also find good cause, as described in s. 938.028 (6) (d), for departing from that order.

938.32(1d) (1d) Volunteers in probation program. If the petition alleges that the juvenile has committed an act that would constitute a misdemeanor if committed by an adult, if the chief judge of the judicial administrative district has approved under s. 973.11 (2) a volunteers in probation program established in the juvenile's county of residence, and if the court determines that volunteer supervision under that volunteers in probation program will likely benefit the juvenile and the community, the court may establish as a condition under sub. (1) that the juvenile be placed with that volunteers in probation program under conditions that the court determines are reasonable and appropriate. The conditions may include any of the following:

938.32(1d)(a) (a) A directive to a volunteer to be a role model for the juvenile, informal counseling, general monitoring, monitoring of the conditions established by the court, or any combination of these functions.

938.32(1d)(b) (b) Any other conditions that the court may establish under this section.

938.32(1g) (1g) Alcohol or other drug abuse treatment and education. If the petition alleges that the juvenile committed a violation specified under ch. 961 and if the multidisciplinary screen conducted under s. 938.24 (2) shows that the juvenile is at risk of having needs and problems related to the use of alcohol beverages, controlled substances, or controlled substance analogs and its medical, personal, family, and social effects, the court may establish as a condition under sub. (1) any of the following:

938.32(1g)(a) (a) That the juvenile participate in outpatient treatment from an approved treatment facility for alcohol and other drug abuse, if an alcohol and other drug abuse assessment that conforms to the criteria specified under s. 938.547 (4) was completed under s. 938.295 (1).

938.32(1g)(b) (b) That the juvenile participate in a court-approved alcohol or other drug abuse education program.

938.32(1m) (1m) Teen court program. The court may establish as a condition under sub. (1) that the juvenile be placed in a teen court program if all of the following conditions apply:

938.32(1m)(a) (a) The chief judge of the judicial administrative district has approved a teen court program established in the juvenile's county of residence and the court determines that participation in the program will likely benefit the juvenile and the community.

938.32(1m)(b) (b) The juvenile is alleged to have committed a delinquent act that would be a misdemeanor if committed by an adult.

938.32(1m)(c) (c) The juvenile admits or pleads no contest in open court, in the presence of the juvenile's parent, guardian or legal custodian, to the allegations that the juvenile committed the delinquent act.

938.32(1m)(d) (d) The juvenile has not successfully completed participation in a teen court program during the 2 years before the date of the alleged delinquent act.

938.32(1p) (1p) Participation in youth report center. The court may establish as a condition under sub. (1) that the juvenile report to a youth report center after school, in the evening, on weekends, on other nonschool days, or at any other time that the juvenile is not under immediate adult supervision, for participation in the social, behavioral, academic, community service, and other programming of the center. Section 938.34 (5g) applies to any community service work performed by a juvenile under this subsection.

938.32(1r) (1r) Alcohol and other drug abuse treatment; informed consent. If the conditions of the consent decree provide for an alcohol and other drug abuse outpatient treatment program under sub. (1g) (a), the juvenile or, if the juvenile has not attained 12 years of age, the juvenile's parent, guardian, or legal custodian shall execute an informed consent form that indicates that they are voluntarily and knowingly entering into a consent decree for the provision of alcohol and other drug abuse outpatient treatment.

938.32(1t) (1t) Restitution.

938.32(1t)(a)(a)

938.32(1t)(a)1.1. Subject to subd. 3., if the petition alleges that the juvenile committed a delinquent act that has resulted in damage to the property of another, or in actual physical injury to another excluding pain and suffering, the court may require the juvenile as a condition of the consent decree, to repair the damage to property or to make reasonable restitution for the damage or injury, either in the form of cash payments or, if the victim agrees, the performance of services for the victim, or both, if the court, after taking into consideration the well-being and needs of the victim, considers it beneficial to the well-being and behavior of the juvenile. Any consent decree that includes a condition of restitution by a juvenile shall include a finding that the juvenile alone is financially able to pay or physically able to perform the services, may allow up to the date of the expiration of the consent decree for the payment or for the completion of the services, and may include a schedule for the performance and completion of the services. If the juvenile objects to the amount of damages claimed, a hearing shall be held to determine the amount of damages before an amount of restitution is made part of the consent decree. Any recovery under this subdivision shall be reduced by the amount recovered as restitution for the same act under subd. 1m.

938.32(1t)(a)1m. 1m. If the petition alleges that the juvenile has committed a delinquent act that has resulted in damage to the property of another, or in actual physical injury to another excluding pain and suffering, the court may require a parent who has custody, as defined in s. 895.035 (1), of the juvenile, as a condition of the consent decree, to make reasonable restitution for the damage or injury. Except for recovery for retail theft under s. 943.51, the maximum amount of any restitution ordered under this subdivision for damage or injury resulting from any one act of a juvenile or from the same act committed by 2 or more juveniles in the custody of the same parent may not exceed $5,000. Any consent decree that includes a condition of restitution by a parent under this subdivision shall include a finding that the parent is financially able to pay the amount ordered and may allow up to the date of the expiration of the consent decree for the payment. If the parent objects to the amount of damages claimed, a hearing shall be held to determine the amount of damages before an amount of restitution is made part of the consent decree. Any recovery under this subdivision shall be reduced by the amount recovered as restitution for the same act under subd. 1.

938.32(1t)(a)2. 2. In addition to any other employment or duties permitted under ch. 103 or any rule or order under ch. 103, a juvenile under 14 years of age who is participating in a restitution project provided by the county or who is performing services for the victim as restitution may, for the purpose of making restitution under the consent decree, be employed or perform any duties under any circumstances in which a juvenile 14 or 15 years of age is permitted to be employed or to perform duties under ch. 103 or any rule or order under ch. 103. A juvenile who is participating in a restitution project provided by the county or who is performing services for the victim as restitution is exempt from the permit requirement under s. 103.70 (1).

938.32(1t)(a)3. 3. Under this paragraph, a court may order a juvenile who is under 14 years of age to make not more than $250 in restitution or to perform not more than 40 total hours of services for the victim as total restitution under the consent decree.

938.32(1t)(b) (b) The court may require the juvenile to participate in a supervised work program or other community service work under s. 938.34 (5g) as a condition of the consent decree.

938.32(1v) (1v) Parental school attendance. If the petition alleges that the juvenile is in need of protection or services under s. 938.13 (6), the court may require as a condition under sub. (1) that the juvenile's parent, guardian, or legal custodian attend school with the juvenile.

938.32(1x) (1x) Supervised work program. If the petition alleges that the juvenile violated s. 943.017 and the juvenile has attained 10 years of age, the court may require, as a condition of the consent decree, that the juvenile participate for not less than 10 hours nor more than 100 hours in a supervised work program under s. 938.34 (5g) or perform not less than 10 hours nor more than 100 hours of other community service work, except that if the juvenile has not attained 14 years of age the maximum number of hours is a total of 40 under the consent decree.

938.32(2) (2) Time period for consent decree; extension.

938.32(2)(a)(a) A consent decree shall remain in effect for up to one year unless the juvenile, parent, guardian, or legal custodian is discharged sooner by the court.

938.32(2)(c) (c) Upon the motion of the court or the application of the juvenile, parent, guardian, legal custodian, intake worker or any agency supervising the juvenile under the consent decree, the court may, after giving notice to the parties to the consent decree and their counsel, if any, extend the decree for up to an additional 6 months in the absence of objection to extension by the parties to the initial consent decree. If the parent, guardian or legal custodian objects to the extension, the court shall schedule a hearing and make a determination on the issue of extension.

938.32(3) (3) Failure to follow; objection to continuance consent decree. If, prior to discharge by the court or to the expiration of the consent decree, the court finds that the juvenile or parent, legal guardian, or legal custodian has failed to fulfill the express terms and conditions of the consent decree or that the juvenile objects to the continuation of the consent decree, the hearing under which the juvenile was placed on supervision may be continued to conclusion as if the consent decree had never been entered.

938.32(4) (4) Discharge by court or completion of supervision. A juvenile who is discharged by the court or who completes the period of supervision without reinstatement of the original petition may not be proceeded against in any court for the same offense alleged in the petition or an offense based on the same conduct, and the original petition shall be dismissed with prejudice. This subsection does not preclude a civil suit against the juvenile or parent for damages arising from the juvenile's conduct.

938.32(5) (5) Refusal from subsequent proceedings. A court which, under this section, elicits or examines information or material about a juvenile which would be inadmissible in a hearing on the allegations of the petition may not, over objections of one of the parties, participate in any subsequent proceedings if any of the following applies:

938.32(5)(a) (a) The court refuses to enter into a consent decree, the allegations in the petition remain to be decided, and the juvenile denies the allegations of delinquency.

938.32(5)(b) (b) A consent decree is granted but the petition under s. 938.12 or 938.13 is subsequently reinstated.

938.32(6) (6) Notice to juvenile of right to object to continuation. The court shall inform the juvenile and the juvenile's parent, guardian, or legal custodian, in writing, of the juvenile's right to object to the continuation of the consent decree under sub. (3) and of the fact that the hearing under which the juvenile was placed on supervision may be continued to conclusion as if the consent decree had never been entered.

938.32 History History: 1995 a. 77, 352, 448; 1997 a. 181, 183, 205, 239; 1999 a. 9, 32; 2001 a. 16, 61, 105, 109; 2003 a. 138; 2005 a. 344; 2007 a. 20; 2009 a. 28, 79, 94, 185; 2011 a. 32, 181, 258.

938.32 Annotation A court may not vacate a consent decree and adjudicate a juvenile delinquent after the decree's expiration date. A court's authority to declare a juvenile delinquent is revoked when the consent decree expires. State v. Sarah R.P. 2001 WI App 49, 241 Wis. 2d 530, 624 N.W.2d 872, 00-2127.



938.33 Court reports.

938.33  Court reports.

938.33(1)(1)  Report required. Before the disposition of a juvenile adjudged to be delinquent or in need of protection or services, the court shall designate an agency, as defined in s. 938.38 (1) (a), to submit a report that contains all of the following:

938.33(1)(a) (a) The social history of the juvenile.

938.33(1)(b) (b) A recommended plan of rehabilitation or treatment and care for the juvenile, based on the investigation conducted by the agency and any report resulting from an examination or assessment under s. 938.295, that employs the most effective means available to accomplish the objectives of the plan.

938.33(1)(c) (c) A description of the specific services or continuum of services that the agency is recommending the court to order for the juvenile or family, the persons or agencies that would be primarily responsible for providing those services, and the identity of the person or agency that would provide case management or coordination of services, if any, and whether or not the juvenile should receive a coordinated services plan of care.

938.33(1)(d) (d) A statement of the objectives of the plan, including any desired behavior changes and the academic, social and vocational skills needed by the juvenile.

938.33(1)(e) (e) A plan for the provision of educational services to the juvenile, prepared after consultation with the staff of the school in which the juvenile is enrolled or the last school in which the juvenile was enrolled.

938.33(1)(f) (f) If the agency is recommending that the court order the juvenile's parent, guardian, or legal custodian to participate in mental health treatment, anger management, individual or family counseling, or parent training and education, a statement as to the availability of those services and the availability of funding for those services.

938.33(2) (2) Home placement reports. A report recommending that the juvenile remain in his or her home may be presented orally at the dispositional hearing if all parties consent. A report that is presented orally shall be transcribed and made a part of the court record.

938.33(3) (3) Correctional placement reports. A report recommending placement of a juvenile in a juvenile correctional facility or a secured residential care center for children and youth shall be in writing, except that the report may be presented orally at the dispositional hearing if the juvenile and the juvenile's counsel consent. A report that is presented orally shall be transcribed and made a part of the court record. In addition to the information specified under sub. (1) (a) to (d), the report shall include all of the following:

938.33(3)(a) (a) A description of any less restrictive alternatives that are available and that have been considered, and why they have been determined to be inappropriate. If the court has found that any of the conditions specified in s. 938.34 (4m) (b) 1., 2., or 3. applies, the report shall indicate that a less restrictive alternative than placement in a juvenile correctional facility or a secured residential care center for children and youth is not appropriate.

938.33(3)(b) (b) A recommendation for an amount of child support to be paid by either or both of the juvenile's parents or for referral to the county child support agency under s. 59.53 (5) for the establishment of child support.

938.33(3r) (3r) Serious juvenile offender report. If a juvenile has been adjudicated delinquent for committing a violation for which the juvenile may be placed in the serious juvenile offender program under s. 938.34 (4h) (a), the report shall be in writing and, in addition to the information specified in sub. (1) and in sub. (3) or (4), if applicable, shall include an analysis of the juvenile's suitability for placement in the serious juvenile offender program under s. 938.34 (4h) or in a juvenile correctional facility under s. 938.34 (4m), a placement specified in s. 938.34 (3), or placement in the juvenile's home with supervision and community-based programming and a recommendation as to the type of placement for which the juvenile is best suited.

938.33(4) (4) Other out-of-home placements. A report recommending placement in a foster home, group home, or nonsecured residential care center for children and youth, in the home of a relative other than a parent, or in the home of a guardian under s. 48.977 (2) shall be in writing, except that the report may be presented orally at the dispositional hearing if all parties consent. A report that is presented orally shall be transcribed and made a part of the court record. The report shall include all of the following:

938.33(4)(a) (a) A permanency plan prepared under s. 938.38.

938.33(4)(b) (b) A recommendation for an amount of child support to be paid by either or both of the juvenile's parents or for referral to the county child support agency under s. 59.53 (5) for the establishment of child support.

938.33(4)(c) (c) Specific information showing that continued placement of the juvenile in his or her home would be contrary to the welfare of the juvenile, specific information showing that the county department or the agency primarily responsible for providing services to the juvenile has made reasonable efforts to prevent the removal of the juvenile from the home, while assuring that the juvenile's health and safety are the paramount concerns, unless any of the circumstances specified in s. 938.355 (2d) (b) 1. to 4. applies, and, if a permanency plan has previously been prepared for the juvenile, specific information showing that the county department or agency has made reasonable efforts to achieve the permanency goal of the juvenile's permanency plan, including, if appropriate, through an out-of-state placement.

938.33(4)(d) (d)

938.33(4)(d)1.1. If the juvenile has one or more siblings, as defined in s. 938.38 (4) (br) 1., who have been removed from the home or for whom an out-of-home placement is recommended, specific information showing that the county department or agency primarily responsible for providing services to the juvenile has made reasonable efforts to place the juvenile in a placement that enables the sibling group to remain together, unless the county department or agency recommends that the juvenile and his or her siblings not be placed in a joint placement, in which case the report shall include specific information showing that a joint placement would be contrary to the safety or well-being of the juvenile or any of those siblings and the specific information required under subd. 2.

938.33(4)(d)2. 2. If a recommendation is made that the juvenile and his or her siblings not be placed in a joint placement, specific information showing that the county department or agency has made reasonable efforts to provide for frequent visitation or other ongoing interaction between the juvenile and the siblings, unless the county department or agency recommends that such visitation or interaction not be provided, in which case the report shall include specific information showing that such visitation or interaction would be contrary to the safety or well-being of the juvenile or any of those siblings.

938.33(4)(dm) (dm) In the case of a proceeding under s. 938.13 (4), (6), (6m), or (7), if the agency knows or has reason to know that the juvenile is an Indian juvenile who is being removed from the home of his or her parent or Indian custodian, a description of any efforts undertaken to determine whether the juvenile is an Indian juvenile; specific information showing that continued custody of the juvenile by the parent or Indian custodian is likely to result in serious emotional or physical damage to the juvenile, under s. 938.028 (4) (d) 1.; specific information showing that active efforts under s. 938.028 (4) (d) 2. have been made to prevent the breakup of the Indian juvenile's family and that those efforts have proved unsuccessful; a statement as to whether the out-of-home care placement recommended is in compliance with the order of placement preference under s. 938.028 (6) (a) or, if applicable, s. 938.028 (6) (b); and, if the recommended placement is not in compliance with that order, specific information showing good cause, as described in s. 938.028 (6) (d), for departing from that order.

938.33(4m) (4m) Support recommendations; information to parents. In making a recommendation for an amount of child support under sub. (3) or (4), the agency shall consider the factors under s. 301.12 (14) (c). At or before the dispositional hearing under s. 938.335, the agency shall provide the juvenile's parent with all of the following:

938.33(4m)(a) (a) Its recommendation for child support.

938.33(4m)(b) (b) A written explanation of how the parent may request that the court modify the amount of child support under s. 301.12 (14) (c).

938.33(4m)(c) (c) A written explanation of how the parent may request a revision under s. 938.363 in the amount of child support ordered by the court under s. 938.355 (2) (b) 4.

938.33(5) (5) Identity of foster parent; confidentiality. If the report recommends placement in a foster home, and the name of the foster parent is not available at the time the report is filed, the agency shall provide the court and the juvenile's parent or guardian with the name and address of the foster parent within 21 days after the dispositional order is entered, except that the court may order the information withheld from the juvenile's parent or guardian if the court finds that disclosure would result in imminent danger to the juvenile or to the foster parent. After notifying the juvenile's parent or guardian, the court shall hold a hearing prior to ordering the information withheld.

938.33 History History: 1995 a. 77, 417; 1997 a. 27, 35, 237, 252; 1999 a. 9; 2001 a. 59, 109; 2005 a. 25, 344; 2009 a. 28, 79, 94, 185, 334; 2011 a. 181, 258; 2011 a. 260 s. 80; s. 13.92 (2) (i).



938.331 Court reports; effect on victim.

938.331  Court reports; effect on victim. If the delinquent act would constitute a felony if committed by an adult, the person preparing the report under s. 938.33 (1) shall attempt to determine the economic, physical and psychological effect of the delinquent act on the victim, as defined in s. 938.02 (20m) (a) 1. and 4. The person preparing the report may ask any appropriate person for information. This section does not preclude the person who prepares the report from including any information for the court concerning the impact of a delinquent act on the victim. If the delinquent act would not constitute a felony but a victim, as defined in s. 938.02 (20m) (a) 1., has suffered bodily harm or the act involved theft or damage to property, the person preparing the report is encouraged to seek the information described in this section.

938.331 History History: 1995 a. 77; 1997 a. 181.



938.335 Dispositional hearings.

938.335  Dispositional hearings.

938.335(1) (1)  When required. The court shall conduct a hearing to determine the disposition of a case in which a juvenile is adjudged to be delinquent under s. 938.12, to have violated a civil law or ordinance under s. 938.125, or to be in need of protection or services under s. 938.13, except that the court shall proceed under s. 938.237 (2) if a citation is issued and the juvenile fails to contest the citation.

938.335(3) (3) Evidence and recommendations. At hearings under this section, any party may present evidence relevant to the issue of disposition, including expert testimony, and may make alternative dispositional recommendations.

938.335(3g) (3g) Reasonable efforts finding. At hearings under this section, if the agency, as defined in s. 938.38 (1) (a), is recommending placement of the juvenile in a foster home, group home, or residential care center for children and youth, or in the home of a relative other than a parent, the agency shall present as evidence specific information showing all of the following:

938.335(3g)(a) (a) That continued placement of the juvenile in his or her home would be contrary to the welfare of the juvenile.

938.335(3g)(b) (b) That the county department or the agency primarily responsible for providing services to the juvenile has made reasonable efforts to prevent the removal of the juvenile from the home, while assuring that the juvenile's health and safety are the paramount concerns, unless any of the circumstances specified in s. 938.355 (2d) (b) 1. to 4. applies.

938.335(3g)(c) (c) That, if a permanency plan has previously been prepared for the juvenile, the county department or agency has made reasonable efforts to achieve the permanency goal of the juvenile's permanency plan, including, if appropriate, through an out-of-state placement.

938.335(3g)(d) (d)

938.335(3g)(d)1.1. If the juvenile has one or more siblings, as defined in s. 938.38 (4) (br) 1., who have been removed from the home or for whom an out-of-home placement is recommended, that the county department or agency has made reasonable efforts to place the juvenile in a placement that enables the sibling group to remain together, unless the county department or agency recommends that the juvenile and his or her siblings not be placed in a joint placement, in which case the county department or agency shall present as evidence specific information showing that a joint placement would be contrary to the safety or well-being of the juvenile or any of those siblings and the specific information required under subd. 2.

938.335(3g)(d)2. 2. If a recommendation is made that the juvenile and his or her siblings not be placed in a joint placement, that the county department or agency has made reasonable efforts to provide for frequent visitation or other ongoing interaction between the juvenile and the siblings, unless the county department or agency recommends that such visitation or interaction not be provided, in which case the county department or agency shall present as evidence specific information showing that such visitation or interaction would be contrary to the safety or well-being of the juvenile or any of those siblings.

938.335(3j) (3j) Indian juvenile; active efforts finding. At hearings under this section involving an Indian juvenile who is the subject of a proceeding under s. 938.13 (4), (6), (6m), or (7), if the agency, as defined in s. 938.38 (1) (a), is recommending removal of the Indian juvenile from the home of his or her parent or Indian custodian and placement of the Indian juvenile in a foster home, group home, or residential care center for children and youth or in the home of a relative other than a parent, the agency shall present as evidence specific information showing all of the following:

938.335(3j)(a) (a) That continued custody of the Indian juvenile by the parent or Indian custodian is likely to result in serious emotional or physical damage to the Indian juvenile under s. 938.028 (4) (d) 1.

938.335(3j)(b) (b) That active efforts under s. 938.028 (4) (d) 2. have been made to prevent the breakup of the Indian juvenile's family and that those efforts have proved unsuccessful.

938.335(3j)(c) (c) That the placement recommended is in compliance with the order of placement preference under s. 938.028 (6) (a) or, if applicable, s. 938.028 (6) (b) or, if that placement is not in compliance with that order, good cause, as described in s. 938.028 (6) (d), for departing from that order.

938.335(3m) (3m) Victims' statements. Before imposing a disposition in a proceeding in which a juvenile is adjudged to be delinquent under s. 938.12 or is found to be in need of protection or services under s. 938.13 (12), all of the following shall occur:

938.335(3m)(ag) (ag) The court shall determine whether a victim of the juvenile's act wants to make a statement to the court. If a victim wants to make a statement, the court shall allow the victim to make a statement in court or to submit a written statement to be read to the court. The court may allow any other person to make or submit a statement under this paragraph. Any statement made under this paragraph must be relevant to the disposition.

938.335(3m)(am) (am) The court shall inquire of the district attorney or corporation counsel whether he or she has complied with par. (b) and s. 938.27 (4m), whether any of the known victims requested notice of the date, time, and place of the dispositional hearing, and, if so, whether the district attorney or corporation counsel provided to the victim notice of the date, time, and place of the hearing.

938.335(3m)(b) (b) The district attorney or corporation counsel shall make a reasonable attempt to contact any known victim to inform that person of the right to make a statement under par. (ag). Any failure to comply with this paragraph is not a ground for an appeal of a dispositional order or for any court to reverse or modify a dispositional order.

938.335(3r) (3r) Child support. At hearings under this section, a parent of the juvenile may present evidence relevant to the amount of child support to be paid by either or both parents.

938.335(4) (4) Testimony by telephone or live audiovisual means. At hearings under this section, s. 938.357, 938.358, 938.363, or 938.365, on the request of any party, unless good cause to the contrary is shown, the court may admit testimony on the record by telephone or live audiovisual means, if available, under s. 807.13 (2). The request and the showing of good cause may be made by telephone.

938.335(5) (5) Dispositional order. At the conclusion of the hearing, the court shall make a dispositional order in accordance with s. 938.355.

938.335(6) (6) Juvenile placed outside the home. If the dispositional order places the juvenile outside the home, the parent, if present at the hearing, shall be requested to provide the names and other identifying information of 3 relatives of the juvenile or other individuals 18 years of age or over whose homes the parent requests the court to consider as placements for the juvenile, unless that information has previously been provided under s. 938.21 (2) (e) or (3) (f). If the parent does not provide that information at the hearing, the county department or the agency primarily responsible for providing services to the juvenile under the dispositional order shall permit the parent to provide the information at a later date.

938.335 History History: 1995 a. 77; 1997 a. 181, 252; 2001 a. 109; 2005 a. 344; 2009 a. 28, 79, 94, 185; 2011 a. 181, 258; s. 13.92 (2) (i).



938.34 Disposition of juvenile adjudged delinquent.

938.34  Disposition of juvenile adjudged delinquent. If the court adjudges a juvenile delinquent, the court shall enter an order deciding one or more of the dispositions of the case as provided in this section under a care and treatment plan. A disposition under sub. (4m) must be combined with a disposition under sub. (4n). In deciding the dispositions for a juvenile who is adjudicated delinquent, the court shall consider the seriousness of the act for which the juvenile is adjudicated delinquent and may consider any other delinquent act that is read into the record and dismissed at the time of the adjudication. The dispositions under this section are:

938.34(1) (1) Counseling. Counsel the juvenile or the parent, guardian or legal custodian.

938.34(2) (2) Supervision.

938.34(2)(a)(a) Place the juvenile under the supervision of an agency, the department, if the department approves, or a suitable adult, including a friend of the juvenile, under conditions prescribed by the court, including reasonable rules for the juvenile's conduct, designed for the physical, mental, and moral well-being and behavior of the juvenile.

938.34(2)(b) (b) If the juvenile is placed in the juvenile's home under the supervision of an agency or the department, order the agency or department to provide specified services to the juvenile and the juvenile's family, including individual, family, or group counseling, homemaker or parent aide services, respite care, housing assistance, child care, or parent skills training.

938.34(2)(c) (c) Order the juvenile to remain at his or her home or other placement for a period of not more than 30 days under rules of supervision specified in the order.

938.34(2g) (2g) Volunteers in probation program. If the juvenile is adjudicated delinquent for the commission of an act that would constitute a misdemeanor if committed by an adult, if the chief judge of the judicial administrative district has approved under s. 973.11 (2) a volunteers in probation program established in the juvenile's county of residence, and if the court determines that volunteer supervision under that program will likely benefit the juvenile and the community, place the juvenile with the volunteers in probation program under conditions the court determines are reasonable and appropriate. These conditions may include any of the following:

938.34(2g)(a) (a) A directive to a volunteer to be a role model for the juvenile, informal counseling, general monitoring monitoring of the conditions established by the court, or any combination of these functions.

938.34(2g)(b) (b) Any other disposition that the court may impose under this section.

938.34(2m) (2m) Teen court program. Order the juvenile to be placed in a teen court program if all of the following conditions apply:

938.34(2m)(a) (a) The chief judge of the judicial administrative district has approved a teen court program established in the juvenile's county of residence and the court determines that participation in the teen court program will likely benefit the juvenile and the community.

938.34(2m)(b) (b) The juvenile is alleged to have committed a delinquent act that would be a misdemeanor if committed by an adult.

938.34(2m)(c) (c) The juvenile admits or pleads no contest in open court, in the presence of the juvenile's parent, guardian, or legal custodian, to the allegations that the juvenile committed the delinquent act.

938.34(2m)(d) (d) The juvenile has not successfully completed participation in a teen court program during the 2 years before the date of the alleged delinquent act.

938.34(2r) (2r) Intensive supervision. Order the juvenile to participate in an intensive supervision program under s. 938.534.

938.34(3) (3) Placement. Designate one of the following as the placement for the juvenile:

938.34(3)(a) (a) The home of a parent or other relative of the juvenile, except that the court may not designate the home of a parent or other relative of the juvenile as the juvenile's placement if the parent or other relative has been convicted of the homicide of a parent of the juvenile under s. 940.01 or 940.05, and the conviction has not been reversed, set aside, or vacated, unless the court determines by clear and convincing evidence that the placement would be in the best interests of the juvenile. The court shall consider the wishes of the juvenile in making that determination.

938.34(3)(b) (b) The home of a person who is not required to be licensed if placement is for less than 30 days, except that the court may not designate the home of a person who is not required to be licensed as the juvenile's placement if the person has been convicted of the homicide of a parent of the juvenile under s. 940.01 or 940.05, and the conviction has not been reversed, set aside, or vacated, unless the court determines by clear and convincing evidence that the placement would be in the best interests of the juvenile. The court shall consider the wishes of the juvenile in making that determination.

938.34(3)(c) (c) A foster home licensed under s. 48.62 or a group home licensed under s. 48.625.

938.34(3)(cm) (cm) A group home described in s. 48.625 (1m) if the juvenile is at least 12 years of age, is a custodial parent, as defined in s. 49.141 (1) (b), or an expectant mother, is receiving inadequate care, and is in need of a safe and structured living arrangement.

938.34(3)(d) (d) A residential treatment center operated by a child welfare agency licensed under s. 48.60.

938.34(3)(e) (e) An independent living situation effective on or after the juvenile's 17th birthday, either alone or with friends, under supervision the court considers appropriate, but only if the juvenile is of sufficient maturity and judgment to live independently and only upon proof of a reasonable plan for supervision by an appropriate person or agency.

938.34(3)(f) (f) A juvenile detention facility or juvenile portion of a county jail that meets the standards promulgated by the department by rule, or in a place of nonsecure custody designated by the court, subject to all of the following:

938.34(3)(f)1. 1. The placement may be for any combination of single or consecutive days totalling not more than 365, including any placement under pars. (a) to (e). The juvenile shall be given credit against the period of detention or nonsecure custody imposed under this paragraph for all time spent in secure detention in connection with the course of conduct for which the detention or nonsecure custody was imposed.

938.34(3)(f)2. 2. The order may provide that the juvenile may be released from the juvenile detention facility, juvenile portion of the jail, or place of nonsecure custody during specified hours to attend school, to work at the juvenile's place of employment or to attend or participate in any activity which the court considers beneficial to the juvenile.

938.34(3)(f)3. 3. The use of placement in a juvenile detention facility or in a juvenile portion of a county jail as a disposition under this paragraph is subject to the adoption of a resolution by the county board of supervisors under s. 938.06 (5) authorizing the use of those placements as a disposition.

938.34(3)(f)4. 4. If a juvenile's placement under this paragraph exceeds 30 days, whether or not consecutive, the county department shall offer the juvenile alcohol or other drug abuse treatment, counseling, and education services under sub. (6r). The payment for those services shall be in accordance with s. 938.361.

938.34(3g) (3g) Electronic monitoring. Monitoring by an electronic monitoring system for a juvenile subject to an order under sub. (2), (2r), (3) (a) to (e), (4h) or (4n) who is placed in the community.

938.34(4) (4) Transfer of legal custody. If it is shown that the rehabilitation or the treatment and care of the juvenile cannot be accomplished by means of voluntary consent of the parent or guardian, transfer legal custody to any of the following:

938.34(4)(a) (a) A relative of the juvenile.

938.34(4)(b) (b) A county department.

938.34(4)(c) (c) A licensed child welfare agency.

938.34(4d) (4d) Type 2 residential care center for children and youth placement. Place the juvenile in a Type 2 residential care center for children and youth under the supervision of the county department and subject to Type 2 status, as described in s. 938.539, but only if all of the following apply:

938.34(4d)(a) (a) The juvenile has been found to be delinquent for the commission of an act that would be punishable by a sentence of 6 months or more if committed by an adult.

938.34(4d)(b) (b) The juvenile has been found to be a danger to the public and to be in need of restrictive custodial treatment. If the court determines that any of the conditions specified in sub. (4m) (b) 1., 2., or 3. applies, but that placement in the serious juvenile offender program under sub. (4h) or in a juvenile correctional facility under sub. (4m) would not be appropriate, that determination shall be prima facie evidence that the juvenile is a danger to the public and in need of restrictive custodial treatment under this subsection.

938.34(4h) (4h) Serious juvenile offender program. Place the juvenile in the serious juvenile offender program under s. 938.538, but only if all of the following apply:

938.34(4h)(a) (a) The juvenile is 14 years of age or over and has been adjudicated delinquent for committing or conspiring to commit a violation of s. 939.32 (1) (a), 940.03, 940.06, 940.21, 940.225 (1), 940.305, 940.31, 941.327 (2) (b) 4., 943.02, 943.10 (2), 943.23 (1g), 943.32 (2), 948.02 (1), 948.025 (1), or 948.30 (2) or attempting a violation of s. 943.32 (2) or the juvenile is 10 years of age or over and has been adjudicated delinquent for attempting or committing a violation of s. 940.01 or for committing a violation of s. 940.02 or 940.05.

938.34(4h)(b) (b) The court finds that the only other disposition that is appropriate for the juvenile is placement in a juvenile correctional facility under sub. (4m).

938.34(4m) (4m) Correctional placement. Place the juvenile in a juvenile correctional facility or a secured residential care center for children and youth under the supervision of the department if all of the following apply:

938.34(4m)(a) (a) The juvenile has been found to be delinquent for the commission of an act that would be punishable by a sentence of 6 months or more if committed by an adult.

938.34(4m)(b) (b) The juvenile has been found to be a danger to the public and to be in need of restrictive custodial treatment. If the court determines that any of the following conditions applies, but that placement in the serious juvenile offender program under sub. (4h) is not appropriate, that determination shall be prima facie evidence that the juvenile is a danger to the public and in need of restrictive custodial treatment under this subsection:

938.34(4m)(b)1. 1. The juvenile has committed a delinquent act that would be a felony under s. 940.01, 940.02, 940.03, 940.05, 940.19 (2) to (6), 940.21, 940.225 (1), 940.31, 941.20 (3), 943.02 (1), 943.23 (1g), 943.32 (2), 947.013 (1t), (1v) or (1x), 948.02 (1) or (2), 948.025, 948.03, or 948.085 (2) if committed by an adult.

938.34(4m)(b)2. 2. The juvenile has possessed, used or threatened to use a handgun, as defined in s. 175.35 (1) (b), short-barreled rifle, as defined in s. 941.28 (1) (b), or short-barreled shotgun, as defined in s. 941.28 (1) (c), while committing a delinquent act that would be a felony under ch. 940 if committed by an adult.

938.34(4m)(b)3. 3. The juvenile has possessed or gone armed with a short-barreled rifle or a short-barreled shotgun in violation of s. 941.28 or has possessed or gone armed with a handgun in violation of s. 948.60.

938.34(4n) (4n) Aftercare supervision. Subject to any arrangement between the department and a county department regarding the provision of aftercare supervision for juveniles who have been released from a juvenile correctional facility or a secured residential care center for children and youth, designate one of the following to provide aftercare supervision for the juvenile following the juvenile's release from the juvenile correctional facility or secured residential care center for children and youth:

938.34(4n)(a) (a) The department.

938.34(4n)(b) (b) The county department of the county of the court that placed the juvenile in the juvenile correctional facility or secured residential care center for children and youth.

938.34(4n)(c) (c) The county department of the juvenile's county of legal residence.

938.34(5) (5) Restitution.

938.34(5)(a)(a) Subject to par. (c), if the juvenile is found to have committed a delinquent act that resulted in damage to the property of another, or actual physical injury to another excluding pain and suffering, order the juvenile to repair the damage to property or to make reasonable restitution for the damage or injury, either in the form of cash payments or, if the victim agrees, the performance of services for the victim, or both, if the court, after taking into consideration the well-being and needs of the victim, considers it beneficial to the well-being and behavior of the juvenile. The order shall include a finding that the juvenile alone is financially able to pay or physically able to perform the services, may allow up to the date of the expiration of the order for the payment or for the completion of the services, and may include a schedule for the performance and completion of the services. If the juvenile objects to the amount of damages claimed, the juvenile is entitled to a hearing on the question of damages before the amount of restitution is ordered. Any recovery under this paragraph shall be reduced by the amount recovered as restitution under s. 938.45 (1r) (a).

938.34(5)(am) (am) Subject to par. (c), order a juvenile who owes restitution under par. (a) and who is receiving income while placed in a juvenile correctional facility, residential care center for children and youth, or other out-of-home placement to contribute a specified percentage of that income towards that restitution.

938.34(5)(b) (b) In addition to any other employment or duties permitted under ch. 103 or any rule or order under ch. 103, a juvenile under 14 years of age who is participating in a restitution project provided by the county or who is performing services for the victim as restitution may, for the purpose of making restitution ordered by the court under this subsection, be employed or perform any duties under any circumstances in which a juvenile 14 or 15 years of age is permitted to be employed or perform duties under ch. 103 or any rule or order under ch. 103. A juvenile who is participating in a restitution project provided by the county or who is performing services for the victim as restitution is exempt from the permit requirement under s. 103.70 (1).

938.34(5)(c) (c) Under this subsection, a court may order a juvenile who is under 14 years of age to make not more than $250 in restitution or to perform not more than 40 total hours of services for the victim as total restitution under the order.

938.34(5g) (5g) Supervised work program or other community service work.

938.34(5g)(a)(a) Order the juvenile to participate in a supervised work program administered by the county department or a community agency approved by the court or other community service work administered by a public agency or nonprofit charitable organization approved by the court.

938.34(5g)(am) (am) The court shall set standards for the supervised work program within the budgetary limits established by the county board of supervisors. The supervised work program may provide the juvenile reasonable compensation reflecting a reasonable market value of the work performed or it may consist of uncompensated community service work. Community service work may be in lieu of restitution only if also agreed to by the county department, community agency, public agency or nonprofit charitable organization and by the person to whom the restitution is owed. The court may use any available resources, including any community service work program, in ordering the juvenile to perform community service work.

938.34(5g)(b) (b) The supervised work program or other community service work shall be constructive and designed to promote the rehabilitation of the juvenile, appropriate to the age level and physical ability of the juvenile, and combined with counseling from a member of the staff of the county department, community agency, public agency, or nonprofit charitable organization or other qualified person. The supervised work program or other community service work may not conflict with the juvenile's regular attendance at school. Subject to par. (d), the amount of work required shall be reasonably related to the seriousness of the juvenile's offense.

938.34(5g)(c) (c) In addition to any other employment or duties permitted under ch. 103 or any rule or order under ch. 103, a juvenile under 14 years of age who is participating in a supervised work program or other community service work may, for purposes of performing the supervised work or other community service work, be employed or perform any duties under any circumstances in which a juvenile 14 or 15 years of age is permitted to be employed or perform duties under ch. 103 or any rule or order under ch. 103. A juvenile who is participating in a supervised work program or other community service work is exempt from the permit requirement under s. 103.70 (1).

938.34(5g)(d) (d) Under this subsection, a juvenile who is under 14 years of age may not be required to perform more than 40 total hours of supervised work or other community service work, except as provided in subs. (13r) and (14t).

938.34(5m) (5m) Community service work program. Order the juvenile to participate in a youth corps program, as defined in s. 16.22 (1) (dm) or another community service work program, if the sponsor of the program approves the juvenile's participation in the program.

938.34(5r) (5r) Victim-offender mediation program. Order the juvenile to participate in a victim-offender mediation program if the victim of the juvenile's delinquent act agrees.

938.34(6) (6) Special treatment or care.

938.34(6)(a)(a) If the juvenile is in need of special treatment or care, as identified in an evaluation under s. 938.295 and the report under s. 938.33 (1), order the juvenile's parent to provide the special treatment or care.

938.34(6)(am) (am) An order of special treatment or care under this subsection may include an order committing the juvenile to a county department under s. 51.42 or 51.437 for special treatment or care in an inpatient facility, as defined in s. 51.01 (10), if the evaluation under s. 938.295 and the report under s. 938.33 (1) indicate all of the following:

938.34(6)(am)1. 1. That the juvenile has an alcohol or other drug abuse impairment.

938.34(6)(am)2. 2. That the juvenile is a proper subject for treatment and is in need of inpatient treatment because appropriate treatment is not available on an outpatient basis.

938.34(6)(ap) (ap) An order under par. (am) is subject to all of the following:

938.34(6)(ap)1. 1. The commitment may total not more than 30 days.

938.34(6)(ap)2. 2. The use of commitment to a county department under s. 51.42 or 51.437 as a disposition under par. (am) is subject to the adoption of a resolution by the county board of supervisors under s. 938.06 (5) authorizing the use of that disposition.

938.34(6)(ar) (ar) If the parent fails or is financially unable to provide the special treatment or care ordered under par. (a) or (am), the court may order an appropriate agency to provide the special treatment or care whether or not legal custody has been taken from the parents. If the court orders a county department under s. 51.42 or 51.437 to provide special treatment or care under par. (a) or (am), the provision of that special treatment or care shall be subject to conditions specified in ch. 51, except that an order under par. (am) may not be extended. An order of special treatment or care under this subsection may not include an order for the administration of psychotropic medication.

938.34(6)(b) (b) Payment for alcohol and other drug abuse services ordered under par. (a) shall be in accordance with s. 938.361.

938.34(6)(c) (c) Payment for services provided under ch. 51 that are ordered under par. (a), other than alcohol and other drug abuse services, shall be in accordance with s. 938.362.

938.34(6m) (6m) Coordinated services plan of care. If the report prepared under s. 938.33 (1) recommends that the juvenile is in need of a coordinated services plan of care and if an initiative under s. 46.56 has been established for the county or, if applicable, for a tribe, order that an assessment of the juvenile and the juvenile's family for eligibility for and appropriateness of the initiative, and if eligible for enrollment in the initiative, that a coordinated services plan of care be developed and implemented.

938.34(6r) (6r) Alcohol or drug treatment or education.

938.34(6r)(a)(a) If the report prepared under s. 938.33 (1) recommends that the juvenile is in need of treatment for the use or abuse of alcohol beverages, controlled substances, or controlled substance analogs and its medical, personal, family, or social effects, order the juvenile to enter an outpatient alcohol and other drug abuse treatment program at an approved treatment facility. The approved treatment facility shall, under the terms of a service agreement between the county and the approved treatment facility, or with the written informed consent of the juvenile or the juvenile's parent if the juvenile has not attained the age of 12, report to the agency primarily responsible for providing services to the juvenile as to whether the juvenile is cooperating with the treatment and whether the treatment appears to be effective.

938.34(6r)(b) (b) If the report prepared under s. 938.33 (1) recommends that the juvenile is in need of education relating to the use of alcohol beverages, controlled substances, or controlled substance analogs, order the juvenile to participate in an alcohol or other drug abuse education program approved by the court. The person or agency that provides the education program shall, under the terms of a service agreement between the county and the education program, or with the written informed consent of the juvenile or the juvenile's parent if the juvenile has not attained the age of 12, report to the agency primarily responsible for providing services to the juvenile about the juvenile's attendance at the program.

938.34(6r)(c) (c) Payment for the court-ordered treatment or education under this subsection in counties that have a pilot program under s. 938.547 shall be in accordance with s. 938.361.

938.34(6s) (6s) Drug testing. If the report under s. 938.33 (1) indicates that the juvenile is in need of treatment for the use or abuse of controlled substances or controlled substance analogs, order the juvenile to submit to drug testing under a drug testing program that the department shall promulgate by rule.

938.34(7d) (7d) Education program.

938.34(7d)(a)(a) Except as provided in par. (d), order the juvenile to attend any of the following:

938.34(7d)(a)1. 1. A nonresidential educational program, including a program for children at risk under s. 118.153, provided by the school district in which the juvenile resides.

938.34(7d)(a)2. 2. Under a contractual agreement with the school district in which the juvenile resides, a nonresidential educational program provided by a licensed child welfare agency.

938.34(7d)(a)3. 3. Under a contractual agreement with the school district in which the juvenile resides, an educational program provided by a private, nonprofit, nonsectarian agency that is located in the school district in which the juvenile resides and that complies with 42 USC 2000d.

938.34(7d)(a)4. 4. Under a contractual agreement with the school district in which the juvenile resides, an educational program provided by a technical college district located in the school district in which the juvenile resides.

938.34(7d)(a)5. 5. Under a contractual agreement with the school district in which the child resides, an educational program provided by a tribal school.

938.34(7d)(b) (b) The court shall order the school board to disclose the juvenile's pupil records, as defined under s. 118.125 (1) (d), to the county department or licensed child welfare agency responsible for supervising the juvenile, as necessary to determine the juvenile's compliance with the order under par. (a).

938.34(7d)(c) (c) The court shall order the county department or licensed child welfare agency responsible for supervising the juvenile to disclose to the school board, technical college district board, tribal school, or private, nonprofit, nonsectarian agency which is providing an educational program under par. (a) 3. records or information about the juvenile, as necessary to assure the provision of appropriate educational services under par. (a).

938.34(7d)(d) (d) This subsection does not apply to a juvenile who is a child with a disability, as defined under s. 115.76 (5).

938.34(7g) (7g) Experiential education. Order the juvenile to participate in a wilderness challenge program or other experiential education program.

938.34(7j) (7j) Youth report center. Order the juvenile to report to a youth report center after school, in the evening, on weekends, on other nonschool days, or at any other time that the juvenile is not under immediate adult supervision, for participation in the social, behavioral, academic, community service, and other programming of the center. Subsection (5g) applies to any community service work performed by a juvenile under this subsection.

938.34(7n) (7n) Juvenile offender education program. Order the juvenile to participate in an educational program that is designed to deter future delinquent behavior by focusing on such issues as decision making, assertiveness instead of aggression, family and peer relationships, self-esteem, identification and expression of feelings, alcohol and other drug abuse recognition and errors in thinking and judgment.

938.34(7r) (7r) Vocational training. If the report under s. 938.33 (1) recommends that the juvenile is in need of vocational assessment, counseling and training, order the juvenile to participate in that assessment, counseling and training.

938.34(7w) (7w) Day treatment program. If the report under s. 938.33 (1) indicates that the juvenile has specialized educational needs, order the juvenile to participate in a day treatment program.

938.34(8) (8) Forfeiture. Impose a forfeiture based upon a determination that this disposition is in the best interest of the juvenile and the juvenile's rehabilitation. The maximum forfeiture that the court may impose under this subsection for a violation by a juvenile is the maximum amount of the fine that may be imposed on an adult for committing that violation or, if the violation is applicable only to a person under 18 years of age, $100. The order shall include a finding that the juvenile alone is financially able to pay the forfeiture and shall allow up to 12 months for payment. If the juvenile fails to pay the forfeiture, the court may vacate the forfeiture and order other alternatives under this section; or the court may suspend any license issued under ch. 29 for not less than 30 days nor more than 5 years, or suspend the juvenile's operating privilege, as defined in s. 340.01 (40), for not more than 2 years. If the court suspends any license under this subsection, the clerk of the court shall immediately take possession of the suspended license if issued under ch. 29 or, if the license is issued under ch. 343, the court may take possession of, and if possession is taken, shall destroy, the license. The court shall forward to the department which issued the license a notice of suspension stating that the suspension is for failure to pay a forfeiture imposed by the court, together with any license issued under ch. 29 of which the court takes possession. If the forfeiture is paid during the period of suspension, the suspension shall be reduced to the time period which has already elapsed and the court shall immediately notify the department which shall then, if the license is issued under ch. 29, return the license to the juvenile. Any recovery under this subsection shall be reduced by the amount recovered as a forfeiture for the same act under s. 938.45 (1r) (b).

938.34(8d) (8d) Delinquency victim and witness assistance surcharge.

938.34(8d)(a)(a) In addition to any other disposition imposed under this section, the court shall impose a delinquency victim and witness assistance surcharge of $20.

938.34(8d)(b) (b) The clerk of court shall collect and transmit the amount to the county treasurer under s. 59.40 (2) (m). The county treasurer shall then make payment to the secretary of administration under s. 59.25 (3) (f) 2.

938.34(8d)(c) (c) If a juvenile placed in a juvenile correctional facility or a secured residential care center for children and youth fails to pay the surcharge under par. (a), the department shall assess and collect the amount owed from the juvenile's wages or other moneys. Any amount collected shall be transmitted to the secretary of administration.

938.34(8d)(d) (d) If the juvenile fails to pay the surcharge under par. (a), the court may vacate the surcharge and order other alternatives under this section, in accordance with the conditions specified in this chapter; or the court may suspend any license issued under ch. 29 for not less than 30 days nor more than 5 years, or suspend the juvenile's operating privilege, as defined in s. 340.01 (40), for not less than 30 days nor more than 5 years. If the court suspends any license under this subsection, the clerk of the court shall immediately take possession of the suspended license if issued under ch. 29 or, if the license is issued under ch. 343, the court may take possession of, and if possession is taken, shall destroy, the license. The court shall forward to the department which issued the license a notice of suspension stating that the suspension is for failure to pay a surcharge imposed by the court, together with any license issued under ch. 29 of which the court takes possession. If the surcharge is paid during the period of suspension, the suspension shall be reduced to the time period which has already elapsed and the court shall immediately notify the department which shall then, if the license is issued under ch. 29, return the license to the juvenile.

938.34(11) (11) Transfer to foreign countries under treaty. If a treaty is in effect between the United States and a foreign country, allowing a juvenile adjudged delinquent who is a citizen or national of the foreign country to be transferred to the foreign country and if the juvenile and the juvenile's parent, guardian and legal custodian agree, request the governor to commence a transfer of the juvenile to the juvenile's country.

938.34(13r) (13r) Violent violation in a school zone.

938.34(13r)(a)(a) If the juvenile is adjudicated delinquent for a violation of a violent crime law specified in s. 939.632 (1) (e) in a school zone, as defined in s. 939.632 (1) (d), require that the juvenile participate for 100 hours in a supervised work program under sub. (5g) or perform 100 hours of other community service work.

938.34(13r)(b) (b) The court may not impose the requirement under par. (a) if the court determines that the juvenile would pose a threat to public safety while completing the requirement.

938.34(13t) (13t) Graffiti violation. If the juvenile is adjudicated delinquent for a violation of s. 943.017, require that the juvenile participate for not less than 10 hours nor more than 100 hours in a supervised work program under sub. (5g) or perform not less than 10 hours nor more than 100 hours of other community service work, except that if the juvenile has not attained 14 years of age the maximum number of hours is 40.

938.34(14d) (14d) Hate violations. In addition to any other disposition imposed under this section, if the juvenile is found to have committed a violation under circumstances in which, if committed by an adult, the adult would be subject to a penalty enhancement under s. 939.645, order any one or more of the following dispositions:

938.34(14d)(a) (a) Restitution under sub. (5).

938.34(14d)(b) (b) Participation in a supervised work program or other community service work under sub. (5g) or (5m).

938.34(14d)(c) (c) Participation in a victim-offender mediation program under sub. (5r) or an other means of apologizing to the victim.

938.34(14d)(d) (d) Participation in an educational program under sub. (7n) that includes sensitivity training or training in diversity.

938.34(14m) (14m) Violation involving a motor vehicle. Restrict or suspend the operating privilege, as defined in s. 340.01 (40), of a juvenile who is adjudicated delinquent under a violation of any law in which a motor vehicle is involved. If the court suspends a juvenile's operating privilege under this subsection, the court may take possession of the suspended license. If the court takes possession of a license, it shall destroy the license. The court shall forward to the department of transportation a notice stating the reason for and duration of the suspension. If the court limits a juvenile's operating privilege under this subsection, the court shall immediately notify the department of transportation of that limitation.

938.34(14p) (14p) Computer violation. If the juvenile is found to have violated s. 943.70, place restrictions on the juvenile's use of computers.

938.34(14q) (14q) Certain bomb scares and firearm violations. In addition to any other disposition imposed under this section, if the juvenile is found to have violated s. 947.015 and the property involved is owned or leased by the state or any political subdivision of the state, or if the property involved is a school premises, as defined in s. 948.61 (1) (c), or if the juvenile is found to have violated s. 941.235 or 948.605, immediately suspend the juvenile's operating privilege, as defined in s. 340.01 (40), for 2 years. The court shall immediately forward to the department of transportation the notice of suspension, stating that the suspension is for a violation of s. 947.015 involving school premises, or for a violation of s. 941.235 or 948.605. If otherwise eligible, the juvenile is eligible for an occupational license under s. 343.10.

938.34(14r) (14r) Violations relating to controlled substances or controlled substance analogs.

938.34(14r)(a)(a) In addition to any other dispositions imposed under this section, if the juvenile is found to have violated ch. 961, the court may suspend the juvenile's operating privilege, as defined in s. 340.01 (40), for not less than 6 months nor more than 5 years. If a court suspends a person's operating privilege under this paragraph, the court may take possession of any suspended license. If the court takes possession of a license, it shall destroy the license. The court shall forward to the department of transportation the notice of suspension stating that the suspension or revocation is for a violation of ch. 961.

938.34(14r)(b) (b) This subsection does not apply to violations under s. 961.573 (2), 961.574 (2) or 961.575 (2) or a local ordinance that strictly conforms to one of those statutes.

938.34(14r)(c) (c) If the juvenile's license or operating privilege is currently suspended or revoked or if the juvenile does not currently possess a valid operator's license issued under ch. 343, the suspension under this subsection is effective on the date on which the juvenile is first eligible for issuance or reinstatement of an operator's license under ch. 343.

938.34(14s) (14s) Possession of controlled substances or controlled substance analogs.

938.34(14s)(a)(a) In addition to any other dispositions imposed under this section, if the juvenile is found to have violated s. 961.41 (3g), the court shall order one of the following penalties:

938.34(14s)(a)1. 1. For a first violation, a forfeiture of not more than $50.

938.34(14s)(a)2. 2. For a violation committed within 12 months of a previous violation, a forfeiture of not more than $100.

938.34(14s)(a)3. 3. For a violation committed within 12 months of 2 or more previous violations, a forfeiture of not more than $500.

938.34(14s)(am) (am) In addition to any other dispositions imposed under this section, if the juvenile is found to have violated s. 961.41 (1) or (1m) or 961.65, the court shall order one of the following penalties:

938.34(14s)(am)1. 1. For a first violation, a forfeiture of not less than $250 nor more than $500.

938.34(14s)(am)2. 2. For a violation committed within 12 months of a previous violation, a forfeiture of not less than $300.

938.34(14s)(am)3. 3. For a violation committed within 12 months of 2 or more previous violations, a forfeiture of $500.

938.34(14s)(b) (b) After ordering a disposition under par. (a) or (am), the court, with the agreement of the juvenile, may enter an additional order staying the execution of the dispositional order. If the court stays a dispositional order under this paragraph, the court shall enter an additional order requiring the juvenile to do any of the following:

938.34(14s)(b)1. 1. Submit to an alcohol and other drug abuse assessment that conforms to the criteria specified under s. 938.547 (4) and that is conducted by an approved treatment facility. The order shall designate an approved treatment facility to conduct the alcohol and other drug abuse assessment and shall specify the date by which the assessment must be completed.

938.34(14s)(b)2. 2. Participate in an outpatient alcohol or other drug abuse treatment program at an approved treatment facility, if an assessment conducted under subd. 1. or s. 938.295 (1) recommends treatment.

938.34(14s)(b)3. 3. Participate in an alcohol or other drug abuse education program.

938.34(14s)(c) (c) If the approved treatment facility, with the written informed consent of the juvenile or, if the juvenile has not attained the age of 12, the written informed consent of the juvenile's parent, notifies the agency primarily responsible for providing services to the juvenile that the juvenile has submitted to an assessment under this subsection and that the juvenile does not need treatment, intervention or education, the court shall notify the juvenile of whether or not the original dispositional order will be reinstated.

938.34(14s)(d) (d) If the juvenile completes the alcohol or other drug abuse treatment program or court-approved alcohol or other drug abuse education program, the approved treatment facility or court-approved alcohol or other drug abuse education program shall, with the written informed consent of the juvenile or, if the juvenile has not attained the age of 12, the written informed consent of the juvenile's parent, notify the agency primarily responsible for providing services to the juvenile that the juvenile has complied with the order and the court shall notify the juvenile of whether or not the original dispositional order will be reinstated.

938.34(14s)(e) (e) If an approved treatment facility or court-approved alcohol or other drug abuse education program, with the written informed consent of the juvenile or, if the juvenile has not attained the age of 12, the written informed consent of the juvenile's parent, notifies the agency primarily responsible for providing services to the juvenile that a juvenile is not participating in, or has not satisfactorily completed, a recommended alcohol or other drug abuse treatment program or a court-approved alcohol or other drug abuse education program, the court shall impose the original disposition under par. (a) or (am).

938.34(14t) (14t) Possession of a controlled substance or controlled substance analog on or near certain premises. If the juvenile is adjudicated delinquent under a violation of s. 961.41 (3g) by possessing or attempting to possess a controlled substance included in schedule I or II under ch. 961, a controlled substance analog of a controlled substance included in schedule I or II under ch. 961 or ketamine or flunitrazepam while in or on the premises of a scattered-site public housing project, as defined in s. 961.01 (20i), while in or on or otherwise within 1,000 feet of a state, county, city, village, or town park, a jail or correctional facility, as defined in s. 961.01 (12m), a multiunit public housing project, as defined in s. 961.01 (14m), a swimming pool open to members of the public, a youth center, as defined in s. 961.01 (22), or a community center, while in or on or otherwise within 1,000 feet of any private, tribal, or public school premises, or while in or on or otherwise within 1,000 feet of a school bus, as defined in s. 340.01 (56), the court shall require that the juvenile participate for 100 hours in a supervised work program or other community service work under sub. (5g).

938.34(15) (15) Deoxyribonucleic acid analysis requirements.

938.34(15)(a)(a)

938.34(15)(a)1.1. If the juvenile is adjudicated delinquent on the basis of a violation that would be a felony if committed by an adult in this state or of a violation of s. 940.225 (3m), 941.20 (1), 944.20, 944.30, 944.31, 944.33 (1), 946.52, or 948.10 (1) (b), the court shall require the juvenile to comply with the requirement under s. 165.76 (1) (am) by providing a biological specimen to the state crime laboratories for deoxyribonucleic acid analysis. The court shall inform the juvenile that he or she may request expungement under s. 165.77 (4).

Effective date text 1. If the juvenile is adjudicated delinquent on the basis of a violation of s. 940.225, 948.02 (1) or (2), 948.025, or 948.085 (2), the court shall require the juvenile to provide a biological specimen to the state crime laboratories for deoxyribonucleic acid analysis.

938.34(15)(a)2. 2. Except as provided in subd. 1., if the juvenile is adjudicated delinquent on the basis of any violation under ch. 940, 944 or 948 or ss. 943.01 to 943.15, the court may require the juvenile to provide a biological specimen to the state crime laboratories for deoxyribonucleic acid analysis.

938.34(15)(a)3. 3. The results from deoxyribonucleic acid analysis of a specimen under subd. 1. may be used only as authorized under s. 165.77 (3).

Effective date text 3. The results from deoxyribonucleic acid analysis of a specimen under subd. 1. or 2. may be used only as authorized under s. 165.77 (3). The state crime laboratories shall destroy any such specimen in accordance with s. 165.77 (3).

938.34(15)(b) (b) Biological samples required under par. (a) 1. shall be obtained and submitted as specified in rules promulgated by the department of justice under s. 165.76 (4).

Effective date text (b) The department of justice shall promulgate rules providing procedures for juveniles to provide specimens under par. (a) and for the transportation of the specimens to the state crime laboratories under s. 165.77.

938.34(15m) (15m) Sex offender reporting requirements.

938.34(15m)(am)(am)

938.34(15m)(am)1.1. Except as provided in par. (bm), if the juvenile is adjudicated delinquent on the basis of any violation, or the solicitation, conspiracy, or attempt to commit any violation, under ch. 940, 944, or 948 or s. 942.08 or 942.09, or ss. 943.01 to 943.15, the court may require the juvenile to comply with the reporting requirements under s. 301.45 if the court determines that the underlying conduct was sexually motivated, as defined in s. 980.01 (5), and that it would be in the interest of public protection to have the juvenile report under s. 301.45.

938.34(15m)(am)2. 2. If the court under subd. 1. orders the juvenile to comply with the reporting requirements under s. 301.45 in connection with a violation, or the solicitation, conspiracy, or attempt to commit a violation, of s. 942.09, the court may provide that the juvenile be released from the requirement to comply with the reporting requirements under s. 301.45 upon satisfying the conditions of the dispositional order imposed for the offense. If the juvenile satisfies the conditions of the dispositional order, the court shall notify the department that the juvenile has satisfied the conditions of the dispositional order.

938.34(15m)(bm) (bm) If the juvenile is adjudicated delinquent on the basis of a violation, or the solicitation, conspiracy, or attempt to commit a violation, of s. 940.22 (2), 940.225 (1), (2), or (3), 944.06, 948.02 (1) or (2), 948.025, 948.05, 948.051, 948.055, 948.06, 948.07, 948.075, 948.08, or 948.085 (2), 948.095, 948.11 (2) (a) or (am), 948.12, 948.13, or 948.30, of s. 940.302 (2) if s. 940.302 (2) (a) 1. b. applies, or of s. 940.30 or 940.31 if the victim was a minor and the juvenile was not the victim's parent, the court shall require the juvenile to comply with the reporting requirements under s. 301.45 unless the court determines, after a hearing on a motion made by the juvenile, that the juvenile is not required to comply under s. 301.45 (1m).

938.34(15m)(c) (c) In determining under par. (am) 1. whether it would be in the interest of public protection to have the juvenile report under s. 301.45, the court may consider any of the following:

938.34(15m)(c)1. 1. The ages, at the time of the violation, of the juvenile and the victim of the violation.

938.34(15m)(c)2. 2. The relationship between the juvenile and the victim of the violation.

938.34(15m)(c)3. 3. Whether the violation resulted in bodily harm, as defined in s. 939.22 (4), to the victim.

938.34(15m)(c)4. 4. Whether the victim suffered from a mental illness or mental deficiency that rendered him or her temporarily or permanently incapable of understanding or evaluating the consequences of his or her actions.

938.34(15m)(c)5. 5. The probability that the juvenile will commit other violations in the future.

938.34(15m)(c)7. 7. Any other factor that the court determines may be relevant to the particular case.

938.34(15m)(d) (d) If the court orders a juvenile to comply with the reporting requirements under s. 301.45, the court may order the juvenile to continue to comply with the reporting requirements until his or her death.

938.34(15m)(e) (e) If the court orders a juvenile to comply with the reporting requirements under s. 301.45, the clerk of the court in which the order is entered shall promptly forward a copy of the order to the department of corrections. If the finding of delinquency on which the order is based is reversed, set aside or vacated, the clerk of the court shall promptly forward to the department of corrections a certificate stating that the finding of delinquency has been reversed, set aside or vacated.

938.34(16) (16) Stay of order. After ordering a disposition under this section, enter an additional order staying the execution of the dispositional order contingent on the juvenile's satisfactory compliance with any conditions that are specified in the dispositional order and explained to the juvenile by the court. If the juvenile violates a condition of his or her dispositional order, the agency supervising the juvenile or the district attorney or corporation counsel in the county in which the dispositional order was entered shall notify the court and the court shall hold a hearing within 30 days after the filing of the notice to determine whether the original dispositional order should be imposed, unless the juvenile signs a written waiver of any objections to imposing the original dispositional order and the court approves the waiver. If a hearing is held, the court shall notify the parent, juvenile, guardian, and legal custodian, all parties bound by the original dispositional order, and the district attorney or corporation counsel in the county in which the dispositional order was entered of the time and place of the hearing at least 3 days before the hearing. If all parties consent, the court may proceed immediately with the hearing. The court may not impose the original dispositional order unless the court finds by a preponderance of the evidence that the juvenile has violated a condition of his or her dispositional order.

938.34 History History: 1995 a. 77, 352, 440, 448; 1997 a. 27, 35, 36, 84, 130, 164, 183, 205; 1999 a. 9, 32, 57, 89, 185; 2001 a. 16, 59, 69, 109; 2003 a. 33, 50, 200, 321; 2005 a. 14, 253, 277, 344; 2007 a. 97, 116; 2009 a. 8, 28, 103, 137, 185, 302, 334; 2011 a. 32, 258; 2013 a. 20; s. 35.17 correction in (3) (f) 4.

938.34 Annotation Sub. (4h) does not encompass similar offenses from other jurisdictions. A juvenile may not be placed in the serious juvenile offender program on the basis that the juvenile is adjudicated delinquent for violating similar statutes in other jurisdictions. State v. David L.W. 213 Wis. 2d 277, 570 N.W.2d 582 (Ct. App. 1997), 97-0606.

938.34 Annotation Sub. (16) permits a court to stay imposition of a dispositional order, including revisions. Failure to comply can trigger commencement of the stayed portion commencing when the stay is lifted and terminating upon the completion of the term stated in the stayed order. State v. Kendall G. 2001 WI App 95, 243 Wis. 2d 67, 625 N.W.2d 918, 00-3240.

938.34 Annotation Placement in the serious juvenile offender program under sub. (4h) must occur at an original disposition. It is not a disposition to extend, revise, or change a placement already in effect. State v. Terry T. 2002 WI App 81, 251 Wis. 2d 462, 643 N.W.2d 175, 01-2226.

938.34 Annotation A circuit court has discretion under sub. (16) to stay that part of a dispositional order requiring a delinquent child to register as a sex offender. In determining whether to stay an order, a court should consider the seriousness of the offense as well as the factors enumerated in sub. (15m) (c) and s. 301.45 (1m) (e). Sex offender registration is part of a disposition under this section and sub. (16) allows a circuit court to stay a dispositional order or any number of the dispositions set forth within the order. State v. Cesar G. 2004 WI 61, 272 Wis. 2d 22, 682 N.W.2d 1, 02-2106.

938.34 Annotation Mandatory sex offender registration under sub. (15m) is not criminal punishment. If a provision is not criminal punishment, there is no constitutional right to a jury trial. Sub. (15m) does not violate the guarantees of substantive due process or equal protection. State v. Jeremy P. 2005 WI App 13, 278 Wis. 2d 366, 692 N.W.2d 311, 04-0360.

938.34 Annotation Sub. (4m) permits a juvenile court to order an adjudged delinquent to a secured correctional facility. Under sub. (16), a trial court, after ordering a disposition, may stay the execution of the dispositional order contingent on the juvenile's satisfactory compliance with any conditions the court specifies in the dispositional order and explains to the juvenile. That the Racine County juvenile court, Racine County Human Services Department and Racine Unified School District joined together to offer a voluntary residential treatment program for adjudged juvenile delinquents as an alternative to a "secured correctional facility" not found in this section does not make a juvenile's participation illegal. State v. Andrew J. K. 2006 WI App 126, 293 Wis. 2d 739, 718 N.W.2d 229, 05-2395.

938.34 Annotation Under sub. (5) (a) assessing the damages to the victim is the first step in the court's determination of restitution and determining the amount the juvenile is capable of paying is the second. Whichever amount is lower is the maximum amount that the court may order as restitution. Under s. 895.035 (2m) (a), courts are without authority to order that the "total damage" figure be converted to a civil judgment. Section 895.035 (2m) (a) allows only for the conversion of restitution. State v. Anthony D. 2006 WI App 218, 296 Wis. 2d 771, 723 N.W. 2d 775, 05-2644.

938.34 Annotation Section 938.355 provides a variety of sanctions for juveniles who have violated their dispositional orders. Section 938.357 enumerates the ways in which a juvenile's placement may be changed. Nothing in either statute indicates that it is to be the exclusive mechanism for violation of a disposition order. Section 938.34 (16) specifically allows an alternative procedure for dealing with violations of a disposition order when part of the disposition is imposed and stayed. State v. Richard J. D. 2006 WI App 242, 297 Wis. 2d 20, 724 N.W.2d 665, 06-0555.

938.34 Annotation Sub. (7d) authorizes a circuit court to order a juvenile to attend a variety of educational programs, but it does not authorize a circuit court to order a school district to create an educational program or contract for an educational program. Madison Metropolitan School District v. Circuit Court for Dane County, 2011 WI 72, 336 Wis. 2d 95, 800 N.W.2d 442, 09-2845.

938.34 Annotation Dispositions: Increased Options. Wis. Law. Apr. 1996.



938.341 Delinquency adjudication; restriction on firearm possession.

938.341  Delinquency adjudication; restriction on firearm possession. Whenever a court adjudicates a juvenile delinquent for an act that if committed by an adult in this state would be a felony, the court shall inform the juvenile of the requirements and penalties under s. 941.29.

938.341 History History: 1995 a. 77.



938.3415 Delinquency adjudication; restriction on body armor possession.

938.3415  Delinquency adjudication; restriction on body armor possession. Whenever a court adjudicates a juvenile delinquent for an act that if committed by an adult in this state would be a violent felony, as defined in s. 941.291 (1) (b), the court shall inform the juvenile of the requirements and penalties under s. 941.291.

938.3415 History History: 2001 a. 95.



938.342 Disposition; truancy and school dropout ordinance violations.

938.342  Disposition; truancy and school dropout ordinance violations.

938.342(1d)(1d)  Truancy ordinance violations. If the court finds that the person violated a municipal ordinance enacted under s. 118.163 (1m), the court shall enter an order making one or more of the following dispositions if the disposition is authorized by the municipal ordinance:

938.342(1d)(a) (a) Order the person to attend school.

938.342(1d)(b) (b) Impose a forfeiture of not more than $50 plus costs for a first violation, or a forfeiture of not more than $100 plus costs for any 2nd or subsequent violation committed within 12 months of a previous violation, subject to s. 938.37 and subject to a maximum cumulative forfeiture amount of not more than $500 for all violations committed during a school semester. All or part of the forfeiture plus costs may be assessed against the person, the parent or guardian of the person, or both.

938.342(1d)(c) (c) Order the person to report to a youth report center after school, in the evening, on weekends, on other nonschool days, or at any other time that the person is not under immediate adult supervision, for participation in the social, behavioral, academic, community service, and other programming of the center. Section 938.34 (5g) applies to any community service work performed by a person under this paragraph.

938.342(1g) (1g) Habitual truancy ordinance violations. If the court finds that a person under 18 years of age violated a municipal ordinance enacted under s. 118.163 (2), the court shall enter an order making one or more of the following dispositions if the disposition is authorized by the municipal ordinance:

938.342(1g)(a) (a) Suspend the person's operating privilege, as defined in s. 340.01 (40), for not less than 30 days nor more than one year. The court may take possession of the suspended license. If the court takes possession of a license, it shall destroy the license. The court shall forward to the department of transportation a notice stating the reason for and duration of the suspension.

938.342(1g)(b) (b) Order the person to participate in counseling or a supervised work program or other community service work as described in s. 938.34 (5g). The costs of any counseling, supervised work program, or other community service work may be assessed against the person, the parents or guardian of the person, or both. Any county department, community agency, public agency, or nonprofit charitable organization administering a supervised work program or other community service work to which a person is assigned under an order under this paragraph acting in good faith has immunity from any civil liability in excess of $25,000 for any act or omission by or impacting on that person.

938.342(1g)(c) (c) Order the person to remain at home except during hours in which the person is attending religious worship or a school program, including travel time required to get to and from the school program or place of worship. The order may permit a person to leave his or her home if the person is accompanied by a parent or guardian.

938.342(1g)(d) (d) Order the person to attend an educational program under s. 938.34 (7d).

938.342(1g)(e) (e) Order the department of workforce development to revoke, under s. 103.72, a permit under s. 103.70 authorizing the employment of the person.

938.342(1g)(f) (f) Order the person to be placed in a teen court program if all of the following conditions apply:

938.342(1g)(f)1. 1. The chief judge of the judicial administrative district has approved a teen court program established in the person's county of residence and the court determines that participation in the teen court program will likely benefit the person and the community.

938.342(1g)(f)2. 2. The person admits or pleads no contest in open court, in the presence of the person's parent, guardian, or legal custodian, to the allegations that the person violated the municipal ordinance enacted under s. 118.163 (2).

938.342(1g)(f)3. 3. The person has not successfully completed participation in a teen court program during the 2 years before the date of the alleged municipal ordinance violation.

938.342(1g)(g) (g) Order the person to attend school.

938.342(1g)(h) (h) Impose a forfeiture of not more than $500 plus costs, subject to s. 938.37. All or part of the forfeiture plus costs may be assessed against the person, the parent or guardian of the person, or both.

938.342(1g)(i) (i) Order the person to comply with any other reasonable conditions that are consistent with this subsection, including a curfew, restrictions as to going to or remaining on specified premises and restrictions on associating with other juveniles or adults.

938.342(1g)(j) (j) Place the person under formal or informal supervision, as described in s. 938.34 (2), for up to one year.

938.342(1g)(k) (k) Order the person to report to a youth report center after school, in the evening, on weekends, on other nonschool days, or at any other time that the juvenile is not under immediate adult supervision, for participation in the social, behavioral, academic, community service, and other programming of the center. Section 938.34 (5g) applies to any community service work performed by a person under this paragraph.

938.342(1m) (1m) Orders applicable to parents, guardians, and legal custodians.

938.342(1m)(a)(a) If the court finds that the person violated a municipal ordinance enacted under s. 118.163 (2), the court may, in addition to or instead of the dispositions under sub. (1g), order the person's parent, guardian, or legal custodian to participate in counseling at the parent's, guardian's, or legal custodian's own expense or to attend school with the person, or both, if the disposition is authorized by the municipal ordinance.

938.342(1m)(am) (am) If the court finds that the person violated a municipal ordinance enacted under s. 118.163 (1m), the court may, as part of the disposition under sub. (1d), order the person's parent or guardian to pay all or part of a forfeiture plus costs assessed under sub. (1d) (b). If the court finds that the person violated a municipal ordinance enacted under s. 118.163 (2), the court may, as part of the disposition under sub. (1g), order the person's parent or guardian to pay all or part of the costs of any program ordered under sub. (1g) (b) or to pay all or part of a forfeiture plus costs assessed under sub. (1g) (h).

938.342(1m)(b) (b) No order to any parent, guardian, or legal custodian under par. (a) or (am) may be entered until the parent, guardian, or legal custodian is given an opportunity to be heard on the contemplated order of the court. The court shall cause notice of the time, place, and purpose of the hearing to be served on the parent, guardian, or legal custodian personally at least 10 days before the date of the hearing. The procedure in these cases shall, as far as practicable, be the same as in other cases to the court. At the hearing, the parent, guardian, or legal custodian may be represented by counsel and may produce and cross-examine witnesses. A parent, guardian, or legal custodian who fails to comply with any order issued by a court under par. (a) or (am) may be proceeded against for contempt of court.

938.342(1r) (1r) School attendance condition. If school attendance is a condition of an order under sub. (1d) or (1g), the order shall specify what constitutes a violation of the condition and shall direct the school board of the school district or the governing body of the private school in which the person is enrolled, or shall request the governing body of the tribal school in which the person is enrolled, to notify the court or, if the person is under the supervision of an agency under sub. (1g) (j), the agency that is responsible for supervising the person, within 5 days after any violation of the condition by the person.

938.342(2) (2) School dropout ordinance violation.

938.342(2)(a)(a) Except as provided in par. (b), if the court finds that a person is subject to a municipal ordinance enacted under s. 118.163 (2m) (a), the court shall enter an order suspending the person's operating privilege, as defined in s. 340.01 (40), until the person attains 18 years of age.

938.342(2)(b) (b) The court may order any of the dispositions specified under sub. (1g) if the court finds that suspension of the person's operating privilege, as defined in s. 340.01 (40), until the person attains 18 years of age would cause an undue hardship to the person or the person's family.

938.342 History History: 1995 a. 27 s. 9130 (4); 1995 a. 77, 352; 1997 a. 3, 239; 2001 a. 16; 2003 a. 82; 2005 a. 344; 2009 a. 103, 302.



938.343 Disposition of juvenile adjudged to have violated a civil law or an ordinance.

938.343  Disposition of juvenile adjudged to have violated a civil law or an ordinance. Except as provided by ss. 938.342 and 938.344, if the court finds that the juvenile violated a civil law or an ordinance, the court shall enter an order making one or more of the following dispositions:

938.343(1) (1) Counseling. Counsel the juvenile or the parent or guardian.

938.343(2) (2) Forfeiture. Impose a forfeiture not to exceed the maximum forfeiture that may be imposed on an adult for committing that violation or, if the violation is only applicable to a person under 18 years of age, $50. The order shall include a finding that the juvenile alone is financially able to pay and shall allow up to 12 months for the payment. If a juvenile fails to pay the forfeiture, the court may suspend any license issued under ch. 29 or suspend the juvenile's operating privilege, as defined in s. 340.01 (40), for not more than 2 years. The court shall immediately take possession of the suspended license if issued under ch. 29 or, if the license is issued under ch. 343, the court may take possession of, and if possession is taken, shall destroy, the license. The court shall forward to the department which issued the license the notice of suspension stating that the suspension is for failure to pay a forfeiture imposed by the court, together with any license issued under ch. 29 of which the court takes possession. If the forfeiture is paid during the period of suspension, the court shall immediately notify the department, which shall, if the license is issued under ch. 29, return the license to the person. Any recovery under this subsection shall be reduced by the amount recovered as a forfeiture for the same act under s. 938.45 (1r) (b).

938.343(2m) (2m) Teen court program. Order the juvenile to be placed in a teen court program if all of the following conditions apply:

938.343(2m)(a) (a) The chief judge of the judicial administrative district has approved a teen court program established in the juvenile's county of residence and the court determines that participation in the teen court program will likely benefit the juvenile and the community.

938.343(2m)(b) (b) The juvenile admits or pleads no contest in open court, in the presence of the juvenile's parent, guardian or legal custodian, to the allegations that the juvenile violated the civil law or ordinance.

938.343(2m)(c) (c) The juvenile has not successfully completed participation in a teen court program during the 2 years before the date of the alleged civil law or ordinance violation.

938.343(3) (3) Community service work program. Order the juvenile to participate in a supervised work program or other community service work under s. 938.34 (5g).

938.343(3m) (3m) Youth report center. Order the juvenile to report to a youth report center after school, in the evening, on weekends, on other nonschool days, or at any other time that the juvenile is not under immediate adult supervision, for participation in the social, behavioral, academic, community service, and other programming of the center. Section 938.34 (5g) applies to any community service work performed by a juvenile under this subsection.

938.343(4) (4) Restitution. If the violation has resulted in damage to the property of another, or in actual physical injury to another excluding pain and suffering, order the juvenile to make repairs of the damage to property or reasonable restitution for the damage or injury, either in the form of cash payments or, if the victim agrees, the performance of services for the victim, or both, if the court, after taking into consideration the well-being and needs of the victim, considers it beneficial to the well-being and behavior of the juvenile. An order requiring payment for repairs or restitution shall include a finding that the juvenile alone is financially able to pay or physically able to perform the services, may allow up to the date of the expiration of the order for the payment or for the completion of the services, and may include a schedule for the performance and completion of the services. If the juvenile objects to the amount of damages claimed, the juvenile is entitled to a hearing on the question of damages before the amount of restitution is ordered. Any recovery under this subsection shall be reduced by the amount recovered as restitution for the same act under s. 938.45 (1r) (a).

938.343(5) (5) Boating safety course. If the violation is related to unsafe use of a boat, order the juvenile to attend a boating safety course under s. 30.74 (1). If the juvenile has a valid boating safety certificate at the time that the court imposes the disposition, the court shall revoke the certificate and order the person to obtain another boating safety certificate under s. 30.74 (1).

938.343(6) (6) Hunting, trapping, or fishing license suspension. If the violation is of ch. 29, suspend the license or licenses of the juvenile issued under that chapter for not more than one year or until the juvenile is 18 years of age, whichever occurs first.

938.343(7) (7) Hunter education program. If the violation is related to the unsafe use of firearms, order the juvenile to attend the hunter education program course under s. 29.591.

938.343(8) (8) Snowmobile safety course. If the violation is one under ch. 350 concerning the use of snowmobiles, order the juvenile to attend a snowmobile safety course under s. 350.055.

938.343(9) (9) All-terrain or utility terrain vehicle safety course. If the violation is one under s. 23.33 or under an ordinance enacted in accordance with s. 23.33 concerning the use of all-terrain vehicles or utility terrain vehicles, order the juvenile to attend an all-terrain vehicle or utility terrain vehicle safety course.

938.343(10) (10) Alcohol or drug assessment, treatment, or education. If the violation is related to the use or abuse of alcohol beverages, controlled substances or controlled substance analogs, order the juvenile to do any of the following:

938.343(10)(a) (a) Submit to an alcohol and other drug abuse assessment that conforms to the criteria specified under s. 938.547 (4) and that is conducted by an approved treatment facility. The order shall designate an approved treatment facility to perform the assessment and shall specify the date by which the assessment must be completed.

938.343(10)(b) (b) Participate in an outpatient alcohol and other drug abuse treatment program if an assessment conducted under par. (a) or s. 938.295 (1) recommends treatment.

938.343(10)(c) (c) Participate in a court-approved alcohol or other drug abuse education program.

938.343 History History: 1995 a. 77, 352, 448; 1997 a. 84, 183, 197, 198, 205, 248; 1999 a. 9, 32, 185; 2001 a. 16; 2005 a. 344; 2009 a. 103, 367; 2011 a. 32, 208.

938.343 Annotation Municipal courts have statutory authority to order parents of a juvenile to pay a forfeiture imposed on their child for violating a nontraffic municipal ordinance. OAG 4-00.



938.344 Disposition; certain intoxicating liquor, beer and drug violations.

938.344  Disposition; certain intoxicating liquor, beer and drug violations.

938.344(2)(2)  Underage alcohol possession or possession on school grounds. If a court finds a juvenile committed a violation under s. 125.07 (4) (b) or 125.09 (2), or a local ordinance that strictly conforms to one of those statutes, the court shall order one or any combination of the following penalties:

938.344(2)(a) (a) For a first violation, a forfeiture of not more than $50, suspension of the juvenile's operating privilege under s. 343.30 (6) (b) 1., or participation in a supervised work program or other community service work under s. 938.34 (5g).

938.344(2)(b) (b) For a violation committed within 12 months of one previous violation, a forfeiture of not more than $100 or participation in a supervised work program or other community service work under s. 938.34 (5g). In addition, the juvenile's operating privilege may be suspended under s. 343.30 (6) (b) 2., except that if the violation of s. 125.07 (4) (b) involved a motor vehicle the juvenile's operating privilege shall be suspended under s. 343.30 (6) (b) 2.

938.344(2)(c) (c) For a violation committed within 12 months of 2 or more previous violations, a forfeiture of not more than $500 or participation in a supervised work program or other community service work under s. 938.34 (5g). In addition, the juvenile's operating privilege may be suspended under s. 343.30 (6) (b) 3., except that if the violation of s. 125.07 (4) (b) involved a motor vehicle the juvenile's operating privilege shall be suspended under s. 343.30 (6) (b) 3.

938.344(2b) (2b) Underage purchase of alcohol or entering licensed premises. If a court finds a juvenile committed a violation under s. 125.07 (4) (a), or a local ordinance which strictly conforms to s. 125.07 (4) (a), the court shall order one or any combination of the following penalties:

938.344(2b)(a) (a) For a first violation, a forfeiture of not less than $250 nor more than $500, suspension of the juvenile's operating privilege under s. 343.30 (6) (b) 1., or participation in a supervised work program or other community service work under s. 938.34 (5g).

938.344(2b)(b) (b) For a violation committed within 12 months of one previous violation, a forfeiture of not less than $300 nor more than $500 or participation in a supervised work program or other community service work under s. 938.34 (5g). In addition, the juvenile's operating privilege may be suspended under s. 343.30 (6) (b) 2., except that if the violation involved a motor vehicle the juvenile's operating privilege shall be suspended under s. 343.30 (6) (b) 2.

938.344(2b)(c) (c) For a violation committed within 12 months of 2 or more previous violations, a forfeiture of $500 or participation in a supervised work program or other community service work under s. 938.34 (5g). In addition, the juvenile's operating privilege may be suspended under s. 343.30 (6) (b) 3., except that if the violation involved a motor vehicle the juvenile's operating privilege shall be suspended under s. 343.30 (6) (b) 3.

938.344(2d) (2d) False proof of age. If a court finds a juvenile committed a violation under s. 125.085 (3) (b), or a local ordinance which strictly conforms to s. 125.085 (3) (b), the court shall order one or any combination of the following penalties:

938.344(2d)(a) (a) For a first violation, a forfeiture of not less than $100 nor more than $500, suspension of the juvenile's operating privilege under s. 343.30 (6) (b) 1., or participation in a supervised work program or other community service work under s. 938.34 (5g).

938.344(2d)(b) (b) For a violation committed within 12 months of a previous violation, a forfeiture of not less than $300 nor more than $500, suspension of the juvenile's operating privilege under s. 343.30 (6) (b) 2., or participation in a supervised work program or other community service work under s. 938.34 (5g).

938.344(2d)(c) (c) For a violation committed within 12 months of 2 or more previous violations, a forfeiture of $500, suspension of the juvenile's operating privilege under s. 343.30 (6) (b) 3., or participation in a supervised work program or other community service work under s. 938.34 (5g).

938.344(2e) (2e) Drug paraphernalia violation.

938.344(2e)(a)(a) If a court finds a juvenile committed a violation under s. 961.573 (2), 961.574 (2) or 961.575 (2), or a local ordinance that strictly conforms to one of those statutes, the court shall suspend the juvenile's operating privilege, as defined in s. 340.01 (40), for not less than 6 months nor more than 5 years and, in addition, shall order one of the following penalties:

938.344(2e)(a)1. 1. For a first violation, a forfeiture of not more than $50 or participation in a supervised work program or other community service work under s. 938.34 (5g) or both.

938.344(2e)(a)2. 2. For a violation committed within 12 months of a previous violation, a forfeiture of not more than $100 or participation in a supervised work program or other community service work under s. 938.34 (5g) or both.

938.344(2e)(a)3. 3. For a violation committed within 12 months of 2 or more previous violations, a forfeiture of not more than $500 or participation in a supervised work program or other community service work under s. 938.34 (5g) or both.

938.344(2e)(b) (b) Whenever a court suspends a juvenile's operating privilege under this subsection, the court may take possession of any suspended license. If the court takes possession of a license, it shall destroy the license. The court shall forward to the department of transportation the notice of suspension stating that the suspension is for a violation under s. 961.573 (2), 961.574 (2), or 961.575 (2), or a local ordinance that strictly conforms to one of those statutes.

938.344(2e)(c) (c) If the juvenile's license or operating privilege is currently suspended or revoked or the juvenile does not currently possess a valid operator's license under ch. 343, the suspension under this subsection is effective on the date on which the juvenile is first eligible for issuance or reinstatement of an operator's license under ch. 343.

938.344(2g) (2g) Stay of order.

938.344(2g)(a)(a) After ordering a penalty under sub. (2), (2b), (2d) or (2e), the court, with the agreement of the juvenile, may enter an additional order staying the execution of the penalty order and suspending or modifying the penalty imposed. The order under this paragraph shall require the juvenile to do any of the following:

938.344(2g)(a)1. 1. Submit to an alcohol and other drug abuse assessment that conforms to the criteria under s. 938.547 (4) and that is conducted by an approved treatment facility. The order shall designate an approved treatment facility to conduct the alcohol and other drug abuse assessment and shall specify the date by which the assessment must be completed.

938.344(2g)(a)2. 2. Participate in an outpatient alcohol or other drug abuse treatment program at an approved treatment facility, if an alcohol or other drug abuse assessment conducted under subd. 1. or s. 938.295 (1) recommends treatment.

938.344(2g)(a)3. 3. Participate in a court-approved alcohol or other drug abuse education program.

938.344(2g)(a)4. 4. Participate in a teen court program if all of the following conditions apply:

938.344(2g)(a)4.a. a. The chief judge of the judicial administrative district has approved a teen court program established in the juvenile's county of residence and the court determines that participation in the teen court program will likely benefit the juvenile and the community.

938.344(2g)(a)4.b. b. The juvenile admits or pleads no contest in open court, in the presence of the juvenile's parent, guardian or legal custodian, to the allegations that the juvenile committed the violation specified in sub. (2), (2b), (2d) or (2e).

938.344(2g)(a)4.c. c. The juvenile has not successfully completed participation in a teen court program during the 2 years before the date of the alleged violation.

938.344(2g)(a)5. 5. Report to a youth report center after school, in the evening, on weekends, on other nonschool days, or at any other time that the juvenile is not under immediate adult supervision, for participation in the social, behavioral, academic, community service, and other programming of the center. Section 938.34 (5g) applies to any community service work performed by a juvenile under this subdivision.

938.344(2g)(b) (b) If the approved treatment facility, with the written informed consent of the juvenile or, if the juvenile has not attained the age of 12, the written informed consent of the juvenile's parent, notifies the agency primarily responsible for providing services to the juvenile that the juvenile has submitted to an assessment under par. (a) and that the juvenile does not need treatment, intervention or education, the court shall notify the juvenile of whether or not the penalty will be reinstated.

938.344(2g)(c) (c) If the juvenile completes the alcohol or other drug abuse treatment program or court-approved alcohol or other drug abuse education program, the approved treatment facility or court-approved alcohol or other drug abuse education program shall, with the written informed consent of the juvenile or, if the juvenile has not attained the age of 12, the written informed consent of the juvenile's parent, notify the agency primarily responsible for providing services to the juvenile that the juvenile has complied with the order and the court shall notify the juvenile of whether or not the penalty will be reinstated.

938.344(2g)(d) (d) If an approved treatment facility or court-approved alcohol or other drug abuse education program, with the written informed consent of the juvenile or, if the juvenile has not attained the age of 12, the written informed consent of the juvenile's parent, notifies the agency primarily responsible for providing services to the juvenile that a juvenile is not participating, or has not satisfactorily completed, a recommended alcohol or other drug abuse treatment program or a court-approved alcohol or other drug abuse education program, the court shall hold a hearing to determine whether to impose the penalties under sub. (2), (2b), (2d), or (2e).

938.344(2m) (2m) Counting violations. For purposes of subs. (2) to (2e), all violations arising out of the same incident or occurrence shall be counted as a single violation.

938.344(3) (3) Prosecution in adult court. If the juvenile alleged to have committed the violation is within 3 months of his or her 17th birthday, the court assigned to exercise jurisdiction under this chapter and ch. 48 may, at the request of the district attorney or on its own motion, dismiss the citation without prejudice and refer the matter to the district attorney for prosecution under s. 125.07 (4). The juvenile is entitled to a hearing only on the issue of his or her age. This subsection does not apply to violations under s. 961.573 (2), 961.574 (2) or 961.575 (2) or a local ordinance that strictly conforms to one of those statutes.

938.344 History History: 1995 a. 77, 448; 1997 a. 84; 1999 a. 9 s. 3263; 1999 a. 109; 2001 a. 16; 2005 a. 344; 2009 a. 103; 2011 a. 32.



938.345 Disposition of juvenile adjudged in need of protection or services.

938.345  Disposition of juvenile adjudged in need of protection or services.

938.345(1) (1)  Dispositional order. If the court finds that the juvenile is in need of protection or services, the court shall enter an order including one or more of the dispositions under s. 938.34 under a care and treatment plan except that the order may not do any of the following:

938.345(1)(a) (a) Place the juvenile in the serious juvenile offender program juvenile correctional facility or a secured residential care center for children and youth.

938.345(1)(c) (c) Order payment of a forfeiture or surcharge.

938.345(1)(d) (d) Restrict or suspend the driving privileges of the juvenile, except as provided under sub. (2).

938.345(1)(e) (e) Place any juvenile not found under ch. 880, 2003 stats., or ch. 46, 49, 51, 54, or 115 to have a developmental disability or a mental illness or to be a child with a disability, as defined in s. 115.76 (5), in a facility that exclusively treats one or more of those categories of juveniles.

938.345(1)(g) (g) Place the juvenile in a juvenile detention facility or juvenile portion of a county jail or in nonsecure custody under s. 938.34 (3) (f).

938.345(1m) (1m) Indian juvenile; placement preferences.

938.345(1m)(a)(a) Subject to s. 938.028 (6) (b), if the juvenile is an Indian juvenile who is in need of protection or services under s. 938.13 (4), (6), (6m), or (7) and who is being removed from the home of his or her parent or Indian custodian and placed outside that home, the court shall designate one of the placements specified in s. 938.028 (6) (a) 1. to 4. as the placement for the Indian juvenile, in the order of preference listed, unless the court finds good cause, as described in s. 938.028 (6) (d), for departing from that order.

938.345(2) (2) School dropouts and habitual truants. If the court finds that a juvenile is in need of protection or services based on the fact that the juvenile is a school dropout, as defined in s. 118.153 (1) (b), or based on habitual truancy, and the court also finds that the juvenile has dropped out of school or is a habitual truant as a result of the juvenile's intentional refusal to attend school rather than the failure of any other person to comply with s. 118.15 (1) (a) and (am), the court, instead of or in addition to any other disposition imposed under sub. (1), may enter an order permitted under s. 938.342.

938.345(3) (3) Sex offender registration.

938.345(3)(a)(a) If the court finds that a juvenile is in need of protection or services on the basis of a violation, or the solicitation, conspiracy, or attempt to commit a violation, under ch. 940, 944, or 948 or s. 942.08 or 942.09, or ss. 943.01 to 943.15, the court may require the juvenile to comply with the reporting requirements under s. 301.45 if the court determines that the underlying conduct was sexually motivated, as defined in s. 980.01 (5), and that it is in the interest of public protection to have the juvenile report under s. 301.45. In determining whether it is in the interest of public protection to have the juvenile report under s. 301.45, the court may consider any of the following:

938.345(3)(a)1. 1. The ages, at the time of the violation, of the juvenile and the victim of the violation.

938.345(3)(a)2. 2. The relationship between the juvenile and the victim of the violation.

938.345(3)(a)3. 3. Whether the violation resulted in bodily harm, as defined in s. 939.22 (4), to the victim.

938.345(3)(a)4. 4. Whether the victim suffered from a mental illness or mental deficiency that rendered him or her temporarily or permanently incapable of understanding or evaluating the consequences of his or her actions.

938.345(3)(a)5. 5. The probability that the juvenile will commit other violations in the future.

938.345(3)(a)6. 6. Any other factor that the court determines may be relevant to the particular case.

938.345(3)(b) (b) If the court orders a juvenile to comply with the reporting requirements under s. 301.45, the court may order the juvenile to continue to comply with the reporting requirements until his or her death.

938.345(3)(c) (c) If the court orders a juvenile to comply with the reporting requirements under s. 301.45, the clerk of the court in which the order is entered shall promptly forward a copy of the order to the department. If the finding of need of protection or services on which the order is based is reversed, set aside, or vacated, the clerk of the court shall promptly forward to the department a certificate stating that the finding has been reversed, set aside or vacated.

938.345(3)(d) (d) If the court under par. (a) orders the juvenile to comply with the reporting requirements under s. 301.45 in connection with a violation, or the solicitation, conspiracy, or attempt to commit a violation, of s. 942.09, the court may provide that the juvenile be released from the requirement to comply with the reporting requirements under s. 301.45 upon satisfying the conditions of the dispositional order imposed for the offense. If the juvenile satisfies the conditions of the dispositional order, the clerk of the court shall notify the department that the juvenile has satisfied the conditions of the dispositional order.

938.345(4) (4) Uncontrollable juveniles. If the court finds that a juvenile is in need of protection or services under s. 938.13 (4), the court, instead of or in addition to any other disposition imposed under sub. (1), may place the juvenile in the home of a guardian under s. 48.977 (2).

938.345 History History: 1995 a. 77; 1997 a. 27, 164; 1999 a. 9, 89; 2003 a. 50; 2005 a. 25, 344, 387; 2007 a. 96, 97; 2009 a. 41, 94, 137.



938.346 Notice to victims of juveniles' acts.

938.346  Notice to victims of juveniles' acts.

938.346(1) (1)  Information to victims. Each known victim of a juvenile's act shall receive timely notice of the following information:

938.346(1)(a) (a) The procedures under s. 938.396 (1) (c) 5. and 6. for obtaining the identity of the juvenile and the juvenile's parents.

938.346(1)(b) (b) The procedure under s. 938.396 (1) (c) 5. for obtaining the juvenile's police records.

938.346(1)(c) (c) The potential liability of the juvenile's parents under s. 895.035.

938.346(1)(d) (d) Either of the following:

938.346(1)(d)1. 1. Information regarding any decision to close a case under s. 938.24 (5m), any deferred prosecution agreement under s. 938.245, any decision not to file a petition under s. 938.25 (2m), any consent decree under s. 938.32 or any dispositional order under ss. 938.34 to 938.345. The information may not include reports under s. 938.295 or 938.33 or any other information that deals with sensitive personal matters of the juvenile and the juvenile's family and that does not directly relate to the act or alleged act committed against the victim. This subdivision does not affect the right of a victim to attend any hearing that the victim is permitted to attend under s. 938.299 (1) (am).

938.346(1)(d)2. 2. The procedure for obtaining the information in subd. 1.

938.346(1)(e) (e) The procedure under s. 938.296 under which the victim, if an adult, or the parent, guardian or legal custodian of the victim, if the victim is a child, may request an order requiring a juvenile who is alleged to have violated s. 940.225, 948.02, 948.025, 948.05, 948.06, or 948.085 (2) to submit to an HIV test, as defined in s. 252.01 (2m), and a test or a series of tests to detect the presence of a sexually transmitted disease, as defined in s. 252.11 (1), and to have the results of the tests disclosed as provided in s. 938.296 (4) (a) to (e).

938.346(1)(ec) (ec) The procedure under s. 938.296 under which the victim, if an adult, or the parent, guardian or legal custodian of the victim, if the victim is a child, may request an order requiring a juvenile who is alleged to have violated s. 946.43 (2m) to submit to a test or a series of tests to detect the presence of communicable diseases and to have the results of that test or series of tests disclosed as provided in s. 938.296 (5) (a) to (e).

938.346(1)(em) (em) The right to confer, if requested, with an intake worker regarding deferred prosecution agreements under s. 938.245 (1m) or with a district attorney or corporation counsel under s. 938.265 regarding the possible outcomes of the proceedings and under s. 938.32 (1) (am) regarding consent decrees.

938.346(1)(f) (f) The right to request and receive notice of the time and place of any hearing that the victim may attend under s. 938.299 (1) (am).

938.346(1)(fm) (fm) All of the following:

938.346(1)(fm)1. 1. The right to a separate waiting area as provided under s. 938.2965.

938.346(1)(fm)2. 2. The right to have his or her interest considered concerning continuances in the case under s. 938.315 (2)

938.346(1)(fm)3. 3. The right to have victim impact information included in a court report under s. 938.33 and to have the person preparing the court report attempt to contact the victim, as provided under s. 938.331.

938.346(1)(fm)4. 4. The right to employer intercession services under s. 950.04 (1v) (bm).

938.346(1)(g) (g) The right to make a statement to the court as provided in ss. 938.32 (1) (b) and 938.335 (3m).

938.346(1)(h) (h) All of the following:

938.346(1)(h)1. 1. The right to be accompanied by a service representative, as provided under s. 895.45.

938.346(1)(h)2. 2. The right to restitution, as provided under ss. 938.245, 938.32 (1t) and 938.34 (5).

938.346(1)(h)3. 3. The right to compensation, as provided under subch. I of ch. 949.

938.346(1)(h)4. 4. The right to a speedy disposition of the case under s. 950.04 (1v) (k).

938.346(1)(h)5. 5. The right to have personal property returned, as provided under s. 950.04 (1v) (s).

938.346(1)(h)6. 6. The right to complain to the department of justice concerning the treatment of crime victims, as provided under s. 950.08 (3), and to request review by the crime victims rights board of the complaint, as provided under s. 950.09 (2).

938.346(1m) (1m) Duties of intake workers and district attorneys. The intake worker shall make a reasonable attempt to provide notice of the information under sub. (1) (a), (b), (c), and (h), the information under sub. (1) (d) relating to a deferred prosecution agreement under s. 938.245, the information under sub. (1) (em) relating to the right to confer, if requested, on deferred prosecution agreements and the information under sub. (3) if the juvenile's case is closed. The district attorney or corporation counsel shall make a reasonable attempt to provide notice of the information under sub. (1) (e), (ec), (f), (fm), and (g), the information under sub. (1) (d) relating to a consent decree under s. 938.32 or a dispositional order under ss. 938.34 to 938.345, the information under sub. (1) (em) relating to the right to request an opportunity to confer, if requested, on amendment of petitions, consent decrees and disposition recommendations and the information under sub. (3) if he or she decides not to file a petition or the proceeding is terminated without a consent decree or dispositional order after the filing of a petition.

938.346(2) (2) Restrictions on disclosure of information. The notice under sub. (1) shall include an explanation of the restrictions on disclosing information obtained under this chapter and the penalties for violating the restrictions.

938.346(3) (3) Closed cases. If an inquiry is closed by an intake worker or otherwise does not result in a deferred prosecution agreement, the intake worker shall make a reasonable attempt to inform each known victim of the juvenile's alleged act as provided in s. 938.24 (5m). If a district attorney or corporation counsel decides not to file a petition or if, after a petition is filed, a proceeding is dismissed or otherwise does not result in a consent decree or dispositional order, a district attorney or corporation counsel shall make a reasonable attempt to inform each known victim of the juvenile's alleged act as provided in s. 938.25 (2m) or 938.312, whichever is applicable.

938.346(4) (4) Child victims. If the victim, as defined in s. 938.02 (20m) (a) 1., is a child, the notice under this section shall be given to the child's parents, guardian or legal custodian.

938.346(5) (5) Court policies and rules. Chief judges and circuit judges shall establish by policy and rule procedures for the implementation of this section. Subject to subs. (1m) and (3), the policies and rules shall specify when, how and by whom the notice under this section shall be provided to victims and with whom victims may confer regarding deferred prosecution agreements, amendment of petitions, consent decrees and disposition recommendations.

938.346 History History: 1995 a. 77; 1997 a. 181, 205; 1999 a. 188; 2005 a. 155, 277, 344; 2007 a. 20; 2009 a. 209.



938.35 Effect of judgment and disposition.

938.35  Effect of judgment and disposition.

938.35(1) (1)  Effect and admissibility of judgment. The court shall enter a judgment setting forth the court's findings and disposition in the proceeding. A judgment in a proceeding on a petition under this chapter is not a conviction of a crime, does not impose any civil disabilities ordinarily resulting from the conviction of a crime and does not operate to disqualify the juvenile in any civil service application or appointment. The disposition of a juvenile, and any record of evidence given in a hearing in court, is not admissible as evidence against the juvenile in any case or proceeding in any other court except for the following:

938.35(1)(a) (a) In sentencing proceedings after conviction of a felony or misdemeanor and then only for the purpose of a presentence investigation.

938.35(1)(b) (b) In a proceeding in any court assigned to exercise jurisdiction under this chapter and ch. 48.

938.35(1)(c) (c) In a court of civil or criminal jurisdiction while it is exercising jurisdiction over an action affecting the family and is considering the custody of a juvenile.

938.35(1)(cm) (cm) In a court of civil or criminal jurisdiction for purposes of setting bail under ch. 969 or impeaching a witness under s. 906.09.

938.35(1)(d) (d) The fact that a juvenile has been adjudged delinquent on the basis of unlawfully and intentionally killing a person is admissible for the purpose of s. 854.14 (5) (b).

938.35(1)(e) (e) In a hearing, trial, or other proceeding under ch. 980.

938.35(1m) (1m) Future criminal proceedings barred. Disposition by the court assigned to exercise jurisdiction under this chapter and ch. 48 of any allegation under s. 938.12 or 938.13 (12) shall bar any future proceeding on the same matter in criminal court when the juvenile attains 17 years of age. This paragraph [subsection] does not affect proceedings in criminal court that have been transferred under s. 938.18.

938.35(2) (2) Court disclosure of information. Except under sub. (1), this section does not preclude the court from disclosing information to qualified persons if the court considers the disclosure to be in the best interests of the juvenile or of the administration of justice.

938.35 History History: 1995 a. 77; 1997 a. 35, 205; 1999 a. 32; 2005 a. 344, 434.

938.35 Annotation If evidence of a prior rape is introduced at a rape trial to prove identity, testimony of the prior rape victim is admissible notwithstanding that the defendant was tried as a juvenile for the prior rape. Sanford v. State, 76 Wis. 2d 72, 250 N.W.2d 348 (1977).

938.35 Annotation Inferential impeachment; the presence of parole officers at subsequent juvenile adjudications. O'Donnell, 55 MLR 349.



938.355 Dispositional orders.

938.355  Dispositional orders.

938.355(1) (1)  Intent. In any order under s. 938.34 or 938.345, the court shall decide on a placement and treatment finding based on evidence submitted to the court. The disposition shall employ those means necessary to promote the objectives under s. 938.01. If the court has determined that any of the conditions specified in s. 938.34 (4m) (b) 1., 2., or 3. applies, that determination shall be prima facie evidence that a less restrictive alternative than placement in a juvenile correctional facility or a secured residential care center for children and youth is not appropriate. If information under s. 938.331 has been provided in a court report under s. 938.33 (1), the court shall consider that information when deciding on a placement and treatment finding.

938.355(2) (2) Content of order; copy to parent.

938.355(2)(a)(a) In addition to the order, the court shall make written findings of fact and conclusions of law based on the evidence presented to the court to support the disposition ordered, including findings as to the juvenile's condition and need for special treatment or care if an examination or assessment was conducted under s. 938.295. A finding may not include a finding that a juvenile is in need of psychotropic medications.

938.355(2)(b) (b) The court order shall be in writing and shall contain:

938.355(2)(b)1. 1. The specific services to be provided to the juvenile and the juvenile's family, and, if custody is to be transferred to effect the treatment plan, the identity of the legal custodian.

938.355(2)(b)1m. 1m. A notice that the juvenile's parent, guardian, or legal custodian or the juvenile, if 14 years of age or older, may request an agency that is providing care or services for the juvenile or that has legal custody of the juvenile to disclose to, or make available for inspection by, the parent, guardian, legal custodian, or juvenile the contents of any record kept or information received by the agency about the juvenile as provided in s. 938.78 (2) (ag).

938.355(2)(b)2. 2. If the juvenile is placed outside the home, the name of the place or facility, including transitional placements, where the juvenile shall be cared for or treated, except that if the placement is a foster home and the name and address of the foster parent is not available at the time of the order, the name and address of the foster parent shall be furnished to the court and the parent within 21 days after the order. If, after a hearing on the issue with due notice to the parent or guardian, the court finds that disclosure of the identity of the foster parent would result in imminent danger to the juvenile or the foster parent, the court may order the name and address of the prospective foster parents withheld from the parent or guardian.

938.355(2)(b)3. 3. The date of the expiration of the court's order.

938.355(2)(b)4. 4. If the juvenile is placed outside the juvenile's home, a designation of the amount of support, if any, to be paid by the juvenile's parent, guardian or trustee, specifying that the support obligation begins on the date of the placement, or a referral to the county child support agency under s. 59.53 (5) for establishment of child support.

938.355(2)(b)4m. 4m. If the juvenile is placed outside the home and if the juvenile's parent has not provided a statement of the income, assets, debts, and living expenses of the juvenile and the juvenile's parent to the county department under s. 938.30 (6) (b) or (c) or 938.31 (7) (b) or (c), an order for the parent to provide that statement to the county department by a date specified by the court. The county department shall provide, without charge, to the parent a form on which to provide that statement, and the parent shall provide that statement on the form. The county department shall use the information in the statement to determine whether the department may claim federal foster care and adoption assistance reimbursement under 42 USC 670 to 679a for the cost of providing care for the juvenile.

938.355(2)(b)5. 5. For a juvenile placed outside his or her home under an order under s. 938.34 (3) or 938.345, a permanency plan under s. 938.38 if one has been prepared.

938.355(2)(b)6. 6. If the juvenile is placed outside the home, a finding that continued placement of the juvenile in his or her home would be contrary to the welfare of the juvenile or, if the juvenile has been adjudicated delinquent and is placed outside the home under s. 938.34 (3) (a), (c), (cm), or (d) or (4d), a finding that the juvenile's current residence will not safeguard the welfare of the juvenile or the community due to the serious nature of the act for which the juvenile was adjudicated delinquent. The court order shall also contain a finding as to whether the county department or the agency primarily responsible for providing services under a court order has made reasonable efforts to prevent the removal of the juvenile from the home, while assuring that the juvenile's health and safety are the paramount concerns, unless the court finds that any of the circumstances under sub. (2d) (b) 1. to 4. applies, and, if a permanency plan has previously been prepared for the juvenile, a finding as to whether the county department or agency has made reasonable efforts to achieve the permanency goal of the juvenile's permanency plan, including, if appropriate, through an out-of-state placement. The court shall make the findings specified in this subdivision on a case-by-case basis based on circumstances specific to the juvenile and shall document or reference the specific information on which those findings are based in the court order. A court order that merely references this subdivision without documenting or referencing that specific information in the court order or an amended court order that retroactively corrects an earlier court order that does not comply with this subdivision is not sufficient to comply with this subdivision.

938.355(2)(b)6g. 6g. If the juvenile is placed outside the home under the supervision of the county department, an order ordering the juvenile into the placement and care responsibility of the county department as required under 42 USC 672 (a) (2) and assigning the county department primary responsibility for providing services to the juvenile.

938.355(2)(b)6m. 6m. If the juvenile is placed outside the home in a placement recommended by the agency designated under s. 938.33 (1), a statement that the court approves the placement recommended by the agency or, if the juvenile is placed outside the home in a placement other than a placement recommended by that agency, a statement that the court has given bona fide consideration to the recommendations made by the agency and all parties relating to the juvenile's placement.

938.355(2)(b)6p. 6p. If the juvenile is placed outside the home and if the juvenile has one or more siblings, as defined in s. 938.38 (4) (br) 1., who have also been placed outside the home, a finding as to whether the county department or the agency primarily responsible for providing services under a court order has made reasonable efforts to place the juvenile in a placement that enables the sibling group to remain together, unless the court determines that a joint placement would be contrary to the safety or well-being of the juvenile or any of those siblings, in which case the court shall order the county department or agency to make reasonable efforts to provide for frequent visitation or other ongoing interaction between the juvenile and the siblings, unless the court determines that such visitation or interaction would be contrary to the safety or well-being of the juvenile or any of those siblings.

938.355(2)(b)6r. 6r. If the court finds that any of the circumstances under sub. (2d) (b) 1. to 4. applies with respect to a parent, a determination that the county department or agency primarily responsible for providing services under the court order is not required to make reasonable efforts with respect to the parent to make it possible for the juvenile to return safely to his or her home.

938.355(2)(b)6v. 6v. If the juvenile is an Indian juvenile who is in need of protection or services under s. 938.13 (4), (6), (6m), or (7) and who is being removed from the home of his or her parent or Indian custodian and placed outside that home, a finding supported by clear and convincing evidence, including the testimony of one or more qualified expert witnesses, that continued custody of the Indian juvenile by the parent or Indian custodian is likely to result in serious emotional or physical damage to the juvenile under s. 938.028 (4) (d) 1. and a finding that active efforts under s. 938.028 (4) (d) 2. have been made to prevent the breakup of the Indian juvenile's family and that those efforts have proved unsuccessful. The findings under this subdivision shall be in addition to the findings under subd. 6., except that for the sole purpose of determining whether the cost of providing care for an Indian juvenile is eligible for reimbursement under 42 USC 670 to 679b, the findings under this subdivision and the findings under subd. 6. shall be considered to be the same findings. The findings under this subdivision are not required if they were made in a previous order in the proceeding unless a change in circumstances warrants new findings.

938.355(2)(b)7. 7. A statement of the conditions with which the juvenile is required to comply.

938.355(2)(c) (c) If school attendance is a condition of an order under par. (b) 7., the order shall specify what constitutes a violation of the condition and shall direct the school board of the school district or the governing body of the private school in which the juvenile is enrolled, or shall request the governing body of the tribal school in which the juvenile is enrolled, to notify the county department that is responsible for supervising the juvenile within 5 days after any violation of the condition by the juvenile.

938.355(2)(cm) (cm)

938.355(2)(cm)1.1. Subject to subd. 2., the court shall order the county department or the agency primarily responsible for providing services to the juvenile under the dispositional order to conduct a diligent search in order to locate and provide notice of the information specified in s. 938.21 (5) (e) 2. a. to e. to all relatives of the juvenile named under s. 938.335 (6) and to all adult relatives, as defined in s. 938.21 (5) (e) 1., of the juvenile within 30 days after the juvenile is removed from the custody of the juvenile's parent unless the juvenile is returned to his or her home within that period. The court may also order the county department or agency to conduct a diligent search in order to locate and provide notice of that information to all other adult individuals named under s. 938.335 (6) within 30 days after the juvenile is removed from the custody of the juvenile's parent unless the juvenile is returned to his or her home within that period. The county department or agency may not provide that notice to a person named under s. 938.335 (6) or to an adult relative if the county department or agency has reason to believe that it would be dangerous to the juvenile or to the parent if the juvenile were placed with that person or adult relative.

938.355(2)(cm)2. 2. Subdivision 1. does not apply if the search required under subd. 1. was previously conducted and the notice required under subd. 1. was previously provided under s. 938.21 (5) (e) 2.

938.355(2)(d) (d) The court shall provide a copy of the dispositional order to the juvenile's parent, guardian, legal custodian, or trustee and, if the juvenile is an Indian juvenile who has been removed from the home of his or her parent or Indian custodian and placed outside that home under s. 938.13 (4), (6), (6m), or (7), to the Indian juvenile's Indian custodian and tribe.

938.355(2b) (2b) Concurrent reasonable efforts permitted.

938.355(2b)(a)(a) In this subsection, "concurrent planning" means appropriate efforts to work simultaneously towards achieving more than one of the permanency goals listed in s. 938.38 (4) (fg) 1. to 5. for a juvenile who is placed in out-of-home care and for whom a permanency plan is required under s. 938.38 (2).

938.355(2b)(b) (b) A county department or the agency primarily responsible for providing services to a juvenile under a court order shall determine, in accordance with standards established by the department, whether to engage in concurrent planning. If, according to those standards, concurrent planning is required, the county department or agency shall engage in concurrent planning unless the court or permanency review panel determines under s. 938.38 (5) (c) 5m. that concurrent planning is inappropriate.

938.355(2c) (2c) Reasonable efforts standards.

938.355(2c)(a)(a) When a court makes a finding under sub. (2) (b) 6. as to whether a county department which provides social services or the agency primarily responsible for providing services to the juvenile under a court order has made reasonable efforts to prevent the removal of the juvenile from his or her home, while assuring that the juvenile's health and safety are the paramount concerns, the court's consideration of reasonable efforts shall include whether:

938.355(2c)(a)1. 1. A comprehensive assessment of the family's situation was completed, including a determination of the likelihood of protecting the juvenile's health, safety and welfare effectively in the home.

938.355(2c)(a)2. 2. Financial assistance, if applicable, was provided to the family.

938.355(2c)(a)3. 3. Services were offered or provided to the family, if applicable, and whether any assistance was provided to the family to enable the family to utilize the services. Examples of the types of services that may have been offered include:

938.355(2c)(a)3.a. a. In-home support services, such as homemakers and parent aides.

938.355(2c)(a)3.b. b. In-home intensive treatment services.

938.355(2c)(a)3.c. c. Community support services, such as child care, parenting skills training, housing assistance, employment training, and emergency mental health services.

938.355(2c)(a)3.d. d. Specialized services for family members with special needs.

938.355(2c)(a)4. 4. Monitoring of client progress and client participation in services was provided.

938.355(2c)(a)5. 5. A consideration of alternative ways of addressing the family's needs was provided, if services did not exist or existing services were not available to the family.

938.355(2c)(b) (b) When a court makes a finding under sub. (2) (b) 6. as to whether the county department or the agency primarily responsible for providing services to the juvenile under a court order has made reasonable efforts to achieve the permanency goal of the permanency plan, the court's consideration of reasonable efforts shall include the considerations under par. (a) and whether visitation schedules between the juvenile and his or her parents were implemented, unless visitation was denied or limited by the court.

938.355(2d) (2d) Reasonable efforts not required.

938.355(2d)(a)(a) In this subsection:

938.355(2d)(a)1. 1. "Aggravated circumstances" include abandonment in violation of s. 948.20 or in violation of the law of any other state or federal law if that violation would be a violation of s. 948.20 if committed in this state, torture, chronic abuse, and sexual abuse.

938.355(2d)(a)2. 2. "Sexual abuse" means a violation of s. 940.225, 944.30, 948.02, 948.025, 948.05, 948.055, 948.06, 948.085, 948.09 or 948.10 or a violation of the law of any other state or federal law if that violation would be a violation of s. 940.225, 944.30, 948.02, 948.025, 948.05, 948.055, 948.06, 948.085 (2), 948.09 or 948.10 if committed in this state.

938.355(2d)(b) (b) Notwithstanding sub. (2) (b) 6., the court is not required to include in a dispositional order a finding as to whether the county department or the agency primarily responsible for providing services under a court order has made reasonable efforts with respect to a parent of a juvenile to prevent the removal of the juvenile from the home, while assuring that the juvenile's health and safety are the paramount concerns, or, if applicable, a finding as to whether the county department or agency has made reasonable efforts with respect to a parent of a juvenile to achieve the permanency goal of returning the juvenile safely to his or her home, if the court finds any of the following:

938.355(2d)(b)1. 1. That the parent has subjected the juvenile to aggravated circumstances, as evidenced by a final judgment of conviction.

938.355(2d)(b)2. 2. That the parent has committed, has aided or abetted the commission of, or has solicited, conspired, or attempted to commit, a violation of s. 940.01, 940.02, 940.03, or 940.05 or a violation of the law of any other state or federal law, if that violation would be a violation of s. 940.01, 940.02, 940.03, or 940.05 if committed in this state, as evidenced by a final judgment of conviction, and that the victim of that violation is a child of the parent.

938.355(2d)(b)3. 3. That the parent has committed a violation of s. 940.19 (3), 1999 stats., or s. 940.19 (2), (4), or (5), 940.225 (1) or (2), 948.02 (1) or (2), 948.025, 948.03 (2) (a) or (3) (a), or 948.085 or a violation of the law of any other state or federal law, if that violation would be a violation of s. 940.19 (2), (4), or (5), 940.225 (1) or (2), 948.02 (1) or (2), 948.025, or 948.03 (2) (a) or (3) (a) if committed in this state, as evidenced by a final judgment of conviction, and that the violation resulted in great bodily harm, as defined in s. 939.22 (14), or in substantial bodily harm, as defined in s. 939.22 (38), to the juvenile or another child of the parent.

938.355(2d)(b)4. 4. That the parental rights of the parent to another child have been involuntarily terminated, as evidenced by a final order of a court of competent jurisdiction terminating those parental rights.

938.355(2d)(bm) (bm) The court shall make a finding specified in par. (b) 1. to 4. on a case-by-case basis based on circumstances specific to the juvenile and shall document or reference the specific information on which that finding is based in the dispositional order. A dispositional order that merely references par. (b) 1. to 4. without documenting or referencing that specific information in the dispositional order or an amended dispositional order that retroactively corrects an earlier dispositional order that does not comply with this paragraph is not sufficient to comply with this paragraph.

938.355(2d)(c) (c) If the court finds that any of the circumstances under par. (b) 1. to 4. applies with respect to a parent, the court shall hold a hearing under s. 938.38 (4m) within 30 days after the date of that finding to determine the permanency goal and, if applicable, any concurrent permanency goals for the juvenile.

938.355(2d)(d) (d) This subsection does not affect the requirement under sub. (2) (b) 6v. that the court include in a dispositional order removing an Indian juvenile who is in need of protection or services under s. 938.13 (4), (6), (6m), or (7) from the home of his or her parent or Indian custodian and placing the juvenile outside that home a finding that active efforts under s. 938.028 (4) (d) 2. have been made to prevent the breakup of the Indian juvenile's family and that those efforts have proved unsuccessful.

938.355(2e) (2e) Permanency plans; filing; amended orders; copies.

938.355(2e)(a)(a) If a permanency plan has not been prepared at the time the dispositional order is entered, or if the court orders a disposition that is not consistent with the permanency plan, the agency responsible for preparing the plan shall prepare a permanency plan that is consistent with the order or revise the permanency plan to conform to the order and shall file the plan with the court within the time specified in s. 938.38 (3). A permanency plan filed under this paragraph shall be made a part of the dispositional order.

938.355(2e)(b) (b) Each time a juvenile's placement is changed under s. 938.357, a trial reunification is ordered under s. 938.358, or a dispositional order is revised under s. 938.363 or extended under s. 938.365, the agency that prepared the permanency plan shall revise the plan to conform to the order and shall file a copy of the revised plan with the court. Each plan filed shall be made a part of the court order.

938.355(2e)(c) (c) Either the court or the agency that prepared the permanency plan shall furnish a copy of the original plan and each revised plan to the juvenile's parent or guardian, to the juvenile or the juvenile's counsel or guardian ad litem and to the person representing the interests of the public.

938.355(2m) (2m) Transitional placements. The court order may include the name of transitional placements, but may not designate a specific time when transitions are to take place. The procedures of ss. 938.357 and 938.363 govern when those transitions take place. The court may place specific time limitations on interim arrangements made for the care of the juvenile pending the availability of the dispositional placement.

938.355(3) (3) Parental visitation.

938.355(3)(a)(a) Except as provided in par. (b), if, after a hearing on the issue with due notice to the parent or guardian, the court finds that it would be in the best interest of the juvenile, the court may set reasonable rules of parental visitation.

938.355(3)(b) (b)

938.355(3)(b)1.1. Except as provided in subd. 2., the court may not grant visitation under par. (a) to a parent of a juvenile if the parent has been convicted of the homicide of the juvenile's other parent under s. 940.01 or 940.05, and the conviction has not been reversed, set aside, or vacated.

938.355(3)(b)1m. 1m. Except as provided in subd. 2., if a parent who is granted visitation rights with a juvenile under par. (a) is convicted of the homicide of the juvenile's other parent under s. 940.01 or 940.05, and the conviction has not been reversed, set aside, or vacated, the court shall issue an order prohibiting the parent from having visitation with the juvenile on petition of the juvenile, the guardian or legal custodian of the juvenile, a person or agency bound by the dispositional order, or the district attorney or corporation counsel of the county in which the dispositional order was entered, or on the court's own motion, and on notice to the parent.

938.355(3)(b)2. 2. Subdivisions 1. and 1m. do not apply if the court determines by clear and convincing evidence that the visitation would be in the best interests of the juvenile. The court shall consider the wishes of the juvenile in making that determination.

938.355(3m) (3m) Orders based on evidence. Dispositional orders under s. 938.343 or 938.344 shall be based upon the evidence except that this subsection does not require a dispositional hearing for the disposition of an uncontested citation.

938.355(4) (4) Termination of orders.

938.355(4)(a)(a) Except as provided under par. (b) or s. 938.368, an order under this section or s. 938.357 or 938.365 made before the juvenile attains 18 years of age that places or continues the placement of the juvenile in his or her home shall terminate at the end of one year after the date on which the order is granted unless the court specifies a shorter period of time or the court terminates the order sooner. Except as provided in par. (b) or s. 938.368, an order under this section or s. 938.357 or 938.365 made before the juvenile attains 18 years of age that places or continues the placement of the juvenile in a foster home, group home, or residential care center for children and youth or in the home of a relative other than a parent shall terminate when the juvenile attains 18 years of age, at the end of one year after the date on which the order is granted, or, if the juvenile is a full-time student at a secondary school or its vocational or technical equivalent and is reasonably expected to complete the program before attaining 19 years of age, when the juvenile attains 19 years of age, whichever is later, unless the court specifies a shorter period of time or the court terminates the order sooner.

938.355(4)(b) (b) Except as provided in s. 938.368, an order under s. 938.34 (4d) or (4m) made before the juvenile attains 18 years of age may apply for up to 2 years after the date on which the order is granted or until the juvenile's 18th birthday, whichever is earlier, unless the court specifies a shorter period of time or the court terminates the order sooner. If the order does not specify a termination date, it shall apply for one year after the date on which the order is granted or until the juvenile's 18th birthday, whichever is earlier, unless the court terminates the order sooner. Except as provided in s. 938.368, an order under s. 938.34 (4h) made before the juvenile attains 18 years of age shall apply for 5 years after the date on which the order is granted, if the juvenile is adjudicated delinquent for committing a violation of s. 943.10 (2) or for committing an act that would be punishable as a Class B or C felony if committed by an adult, or until the juvenile reaches 25 years of age, if the juvenile is adjudicated delinquent for committing an act that would be punishable as a Class A felony if committed by an adult. Except as provided in s. 938.368, an extension of an order under s. 938.34 (4d), (4h), (4m), or (4n) made before the juvenile attains 17 years of age shall terminate at the end of one year after the date on which the order is granted unless the court specifies a shorter period of time or the court terminates the order sooner. No extension under s. 938.365 of an original dispositional order under s. 938.34 (4d), (4h), (4m), or (4n) may be granted for a juvenile who is 17 years of age or older when the original dispositional order terminates.

938.355(4m) (4m) Expungement of record.

938.355(4m)(a)(a) A juvenile who has been adjudged delinquent under s. 48.12, 1993 stats., or s. 938.12 may, on attaining 17 years of age, petition the court to expunge the court's record of the juvenile's adjudication. Subject to par. (b), the court may expunge the record if the court determines that the juvenile has satisfactorily complied with the conditions of his or her dispositional order and that the juvenile will benefit from, and society will not be harmed by, the expungement.

938.355(4m)(b) (b) The court shall expunge the court's record of a juvenile's adjudication if it was the juvenile's first adjudication based on a violation of s. 942.08 (2) (b), (c), or (d), and if the court determines that the juvenile has satisfactorily complied with the conditions of his or her dispositional order. Notwithstanding s. 938.396 (2), the court shall notify the department promptly of any expungement under this paragraph.

938.355(5) (5) Effect of court order. Any party, person or agency who provides services for the juvenile under this section shall be bound by the court order.

938.355(6) (6) Sanctions for violation of order.

938.355(6)(a)(a) Juvenile court orders.

938.355(6)(a)1.1. If a juvenile who has been adjudged delinquent or to have violated a civil law or ordinance, other than an ordinance enacted under s. 118.163 (1m) or (2), violates a condition specified in sub. (2) (b) 7., the court may impose on the juvenile any of the sanctions specified in par. (d). A sanction may be imposed under this subdivision only if, at the dispositional hearing under s. 938.335, the court explained the conditions to the juvenile and informed the juvenile of those possible sanctions or if before the violation the juvenile has acknowledged in writing that he or she has read, or has had read to him or her, those conditions and possible sanctions and that he or she understands those conditions and possible sanctions.

938.355(6)(a)2. 2. If a juvenile who has been found to be in need of protection or services under s. 938.13 (4), (6m), (7), (12), or (14) violates a condition specified in sub. (2) (b) 7., the court may impose on the juvenile any of the sanctions under par. (d), other than placement in a juvenile detention facility or juvenile portion of a county jail. A sanction may be imposed under this subdivision only if, at the dispositional hearing under s. 938.335, the court explained the conditions to the juvenile and informed the juvenile of those possible sanctions or if before the violation the juvenile has acknowledged in writing that he or she has read, or has had read to him or her, those conditions and possible sanctions and that he or she understands those conditions and possible sanctions.

938.355(6)(an) (an) Municipal court orders.

938.355(6)(an)1.1. If a juvenile who has violated a municipal ordinance, other than an ordinance enacted under s. 118.163 (1m) or (2), violates a condition of a dispositional order imposed by the municipal court, the municipal court may petition the court assigned to exercise jurisdiction under this chapter and ch. 48 to impose on the juvenile the sanction under par. (d) 1. or the sanction under par. (d) 3., with monitoring by an electronic monitoring system. A sanction may be imposed under this subdivision only if, at the time of the judgment, the municipal court explained the conditions to the juvenile and informed the juvenile of those possible sanctions for a violation or if before the violation the juvenile has acknowledged in writing that he or she has read, or has had read to him or her, those conditions and possible sanctions and that he or she understands those conditions and possible sanctions. The petition shall contain a statement of whether the juvenile may be subject to the federal Indian Child Welfare Act, 25 USC 1901 to 1963, and, if the juvenile may be subject to that act, the names and addresses of the juvenile's Indian custodian, if any, and tribe, if known.

938.355(6)(an)2. 2. If the court assigned to exercise jurisdiction under this chapter and ch. 48 imposes the sanction under par. (d) 1. or home detention with monitoring by an electronic monitoring system under par. (d) 3., on a petition described in subd. 1., the court shall order the municipality of the municipal court that filed the petition to pay to the county the cost of providing the sanction imposed under par. (d) 1. or 3.

938.355(6)(b) (b) Motion to impose sanction. A motion for imposition of a sanction may be brought by the person or agency primarily responsible for the provision of dispositional services, the district attorney or corporation counsel, or the court that entered the dispositional order. If the court initiates the motion, that court is disqualified from holding a hearing on the motion. Notice of the motion shall be given to the juvenile, guardian ad litem, counsel, parent, guardian, legal custodian, and all parties present at the original dispositional hearing. The motion shall contain a statement of whether the juvenile may be subject to the federal Indian Child Welfare Act, 25 USC 1901 to 1963 and, if the juvenile may be subject to that act, the names and addresses of the juvenile's Indian custodian, if any, and tribe, if known.

938.355(6)(bm) (bm) Indian juvenile; notice. If the person initiating the motion knows or has reason to know that the juvenile is an Indian juvenile who has been found to be in need of protection or services under s. 938.13 (4), (6m), or (7) or who has been adjudged to have violated a civil law or ordinance, other than an ordinance enacted under s. 118.163 (1m) or (2), and if the motion is seeking removal of the juvenile from the home of his or her parent or Indian custodian and placement of the juvenile in a place of nonsecure custody specified in par. (d) 1., notice under par. (b) to the Indian juvenile's parent shall be provided in the manner specified in s. 938.028 (4) (a). In like manner, the court shall also notify the Indian juvenile's Indian custodian and tribe. No hearing may be held under par. (c) until at least 10 days after receipt of the notice by the Indian juvenile's parent, Indian custodian, and tribe or, if the identity or location of the Indian juvenile's parent, Indian custodian, or tribe cannot be determined, until at least 15 days after receipt of the notice by the U.S. secretary of the interior. On request of the Indian juvenile's parent, Indian custodian, or tribe, the court shall grant a continuance of up to 20 additional days to enable the requester to prepare for the hearing.

938.355(6)(c) (c) Sanction hearing. Before imposing any sanction, the court shall hold a hearing, at which the juvenile is entitled to be represented by legal counsel and to present evidence.

938.355(6)(cm) (cm) Reasonable efforts finding. The court may not order the sanction of placement in a place of nonsecure custody specified in par. (d) 1. unless the court finds that the agency primarily responsible for providing services for the juvenile has made reasonable efforts to prevent the removal of the juvenile from his or her home and that continued placement of the juvenile in his or her home is contrary to the welfare of the juvenile. These findings are not required if they were made in the dispositional order under which the juvenile is being sanctioned. The court shall make the findings under this paragraph on a case-by-case basis based on circumstances specific to the juvenile and shall document or reference the specific information on which that finding is based in the sanction order. A sanction order that merely references this paragraph without documenting or referencing that specific information in the sanction order or an amended sanction order that retroactively corrects an earlier sanction order that does not comply with this paragraph is not sufficient to comply with this paragraph.

938.355(6)(cr) (cr) Indian juvenile; findings. In the case of an Indian juvenile who has been found to be in need of protection or services under s. 938.13 (4), (6m), or (7) or who has been adjudged to have violated a civil law or ordinance, other than an ordinance enacted under s. 118.163 (1m) or (2), the court may not order the sanction of removal from the home of the Indian juvenile's parent or Indian custodian and placement in a place of nonsecure custody specified in par. (d) 1., unless the court finds by clear and convincing evidence, including the testimony of one or more qualified expert witnesses, that continued custody of the Indian juvenile by the parent or Indian custodian is likely to result in serious emotional or physical damage to the juvenile under s. 938.028 (4) (d) 1. and the court finds that active efforts under s. 938.028 (4) (d) 2. have been made to prevent the breakup of the Indian juvenile's family and that those efforts have proved unsuccessful. These findings are not required if they were made in the dispositional order under which the juvenile is being sanctioned. The findings under this paragraph shall be in addition to the findings under par. (cm), except that for the sole purpose of determining whether the cost of providing care for an Indian juvenile is eligible for reimbursement under 42 USC 670 to 679b, the findings under this paragraph and the findings under par. (cm) shall be considered to be the same findings.

938.355(6)(d) (d) Sanctions permitted. If the court finds by a preponderance of the evidence that the juvenile has violated a condition of his or her dispositional order, the court may order any of the following sanctions as a consequence for any incident in which the juvenile has violated one or more conditions of his or her dispositional order:

938.355(6)(d)1. 1. Placement of the juvenile in a juvenile detention facility or juvenile portion of a county jail that meets the standards promulgated by the department by rule or in a place of nonsecure custody, for not more than 10 days and the provision of educational services consistent with his or her current course of study during the period of placement. The juvenile shall be given credit against the period of detention or nonsecure custody imposed under this subdivision for all time spent in secure detention in connection with the course of conduct for which the detention or nonsecure custody was imposed. If the court orders placement of the juvenile in a place of nonsecure custody under the supervision of the county department, the court shall order the juvenile into the placement and care responsibility of the county department as required under 42 USC 672 (a) (2) and shall assign the county department primary responsibility for providing services to the juvenile.

938.355(6)(d)2. 2. Suspension of or limitation on the use of the juvenile's operating privilege, as defined under s. 340.01 (40), or of any approval issued under ch. 29 for a period of not more than 3 years. If the juvenile does not hold a valid operator's license under ch. 343, other than an instruction permit under s. 343.07 or a restricted license under s. 343.08, on the date of the order issued under this subdivision, the court may order the suspension to begin on the date on which the juvenile is first eligible for issuance or reinstatement of an operator's license under ch. 343. If the court suspends the juvenile's operating privileges or an approval issued under ch. 29, the court shall immediately take possession of the suspended approval and may take possession of, and if possession is taken, shall destroy, the suspended license. The court shall forward to the department that issued the license or approval the notice of suspension, together with any approval of which the court takes possession.

938.355(6)(d)3. 3. Detention in the juvenile's home or current residence for a period of not more than 30 days under rules of supervision specified in the order. An order under this subdivision may require the juvenile to be monitored by an electronic monitoring system.

938.355(6)(d)4. 4. Not more than 25 hours of uncompensated participation in a supervised work program or other community service work under s. 938.34 (5g).

938.355(6)(d)5. 5. Participation after school, in the evening, on weekends, on other nonschool days, or at any other time that the juvenile is not under immediate adult supervision, in the social, behavioral, academic, community service, and other programming of a youth report center. Subdivision 4. and s. 938.34 (5g) apply to any community service work performed by a juvenile under this subdivision.

938.355(6)(e) (e) Contempt of court. This subsection does not preclude a person who is aggrieved by a juvenile's violation of a condition specified in sub. (2) (b) 7. from proceeding against the juvenile for contempt of court under ch. 785.

938.355(6d) (6d) Short-term detention.

938.355(6d)(a)(a) Violation of delinquency order.

938.355(6d)(a)1.1. Notwithstanding ss. 938.19 to 938.21, but subject to any general written policies adopted by the court under s. 938.06 (1) or (2) and to any policies adopted by the county board relating to the taking into custody and placement of a juvenile under this subdivision, if a juvenile who has been adjudged delinquent violates a condition specified in sub. (2) (b) 7., the juvenile's caseworker or any other person authorized to provide or providing intake or dispositional services for the court under s. 938.067 or 938.069 may, without a hearing, take the juvenile into custody and place the juvenile in a juvenile detention facility or juvenile portion of a county jail that meets the standards promulgated by the department by rule or in a place of nonsecure custody designated by that person for not more than 72 hours while the alleged violation and the appropriateness of a sanction under sub. (6) are being investigated. Short-term detention may be imposed under this subdivision only if at the dispositional hearing the court explained those conditions to the juvenile and informed the juvenile of that possible placement or if before the violation the juvenile has acknowledged in writing that he or she has read, or has had read to him or her, those conditions and that possible placement and that he or she understands those conditions and that possible placement.

938.355(6d)(a)2. 2. Notwithstanding ss. 938.19 to 938.21, but subject to any general written policies adopted by the court under s. 938.06 (1) or (2) and to any policies adopted by the county board relating to the taking into custody and placement of a juvenile under this subdivision, if a juvenile who has been adjudged delinquent violates a condition specified in sub. (2) (b) 7., the juvenile's caseworker or any other person authorized to provide or providing intake or dispositional services for the court under s. 938.067 or 938.069 may, without a hearing, take the juvenile into custody and place the juvenile in a juvenile detention facility or juvenile portion of a county jail that meets the standards promulgated by the department by rule or in a place of nonsecure custody designated by that person for not more than 72 hours as a consequence of that violation. Short-term detention may be imposed under this subdivision only if at the dispositional hearing the court explained those conditions to the juvenile and informed the juvenile of that possible placement or if before the violation the juvenile has acknowledged in writing that he or she has read, or has had read to him or her, those conditions and that possible placement and that he or she understands those conditions and that possible placement. A person who takes a juvenile into custody under this subdivision shall permit the juvenile to make a written or oral statement concerning the possible placement of the juvenile and the course of conduct for which the juvenile was taken into custody. A person designated by the court or county department who is employed in a supervisory position by a person authorized to provide or providing intake or dispositional services under s. 938.067 or 938.069 shall review that statement and either approve the placement, modify the terms of the placement, or order the juvenile to be released from custody.

938.355(6d)(a)3. 3. A juvenile may be taken into and held in custody under both subds. 1. and 2. in connection with the same course of conduct, except that no juvenile may be held in custody for more than a total of 72 hours under subds. 1. and 2. in connection with the same course of conduct unless the juvenile receives a hearing under par. (d).

938.355(6d)(a)4. 4. Subject to par. (d), subds. 1. and 2. do not preclude a juvenile who has been adjudged delinquent and who has violated a condition specified in sub. (2) (b) 7. from being taken into and held in custody under ss. 938.19 to 938.21.

938.355(6d)(b) (b) Violation of condition of county aftercare supervision.

938.355(6d)(b)1.1. Notwithstanding ss. 938.19 to 938.21, but subject to any general written policies adopted by the court under s. 938.06 (1) or (2), to any policies adopted by the county department relating to aftercare supervision administered by the county department, and to any policies adopted by the county board relating to the taking into custody and placement of a juvenile under this subdivision, if a juvenile who is on aftercare supervision administered by the county department violates a condition of that supervision, the juvenile's caseworker or any other person authorized to provide or providing intake or dispositional services for the court under s. 938.067 or 938.069 may, without a hearing, take the juvenile into custody and place the juvenile in a juvenile detention facility or juvenile portion of a county jail that meets the standards promulgated by the department by rule or in a place of nonsecure custody designated by that person for not more than 72 hours while the alleged violation and the appropriateness of revoking the juvenile's aftercare status are being investigated. Short-term detention may be imposed under this subdivision only if at the dispositional hearing the court explained those conditions to the juvenile and informed the juvenile of that possible placement or if before the violation the juvenile has acknowledged in writing that he or she has read, or has had read to him or her, those conditions and that possible placement and that he or she understands those conditions and that possible placement.

938.355(6d)(b)2. 2. Notwithstanding ss. 938.19 to 938.21, but subject to any general written policies adopted by the court under s. 938.06 (1) or (2), to any policies adopted by the county department relating to aftercare supervision administered by the county department, and to any policies adopted by the county board relating to the taking into custody and placement of a juvenile under this subdivision, if a juvenile who is on aftercare supervision administered by the county department violates a condition of that supervision, the juvenile's caseworker or any other person authorized to provide or providing intake or dispositional services for the court under s. 938.067 or 938.069 may, without a hearing, take the juvenile into custody and place the juvenile in a juvenile detention facility or juvenile portion of a county jail that meets the standards promulgated by the department by rule or in a place of nonsecure custody designated by that person for not more than 72 hours as a consequence of that violation. Short-term detention under this subdivision may be imposed only if at the dispositional hearing the court explained those conditions to the juvenile and informed the juvenile of that possible placement or if before the violation the juvenile has acknowledged in writing that he or she has read, or has had read to him or her, those conditions and that possible placement and that he or she understands those conditions and that possible placement. A person who takes a juvenile into custody under this subdivision shall permit the juvenile to make a written or oral statement concerning the possible placement of the juvenile and the course of conduct for which the juvenile was taken into custody. A person designated by the court or the county department who is employed in a supervisory position by a person authorized to provide or providing intake or dispositional services under s. 938.067 or 938.069 shall review that statement and either approve the placement of the juvenile, modify the terms of the placement, or order the juvenile to be released from custody.

938.355(6d)(b)3. 3. A juvenile may be taken into and held in custody under both subds. 1. and 2. in connection with the same course of conduct, except that no juvenile may be held in custody for more than a total of 72 hours under subds. 1. and 2. in connection with the same course of conduct unless the juvenile receives a hearing under par. (d).

938.355(6d)(b)4. 4. Subject to par. (d), subds. 1. and 2. do not preclude a juvenile who has violated a condition of aftercare supervision administered by a county department from being taken into and held in custody under ss. 938.19 to 938.21.

938.355(6d)(c) (c) Violation of protection or services order.

938.355(6d)(c)1.1. Notwithstanding ss. 938.19 to 938.21, but subject to any general written policies adopted by the court under s. 938.06 (1) or (2) and to any policies adopted by the county board relating to the taking into custody and placement of a juvenile under this subdivision, if a juvenile who has been found to be in need of protection or services under s. 938.13 violates a condition specified in sub. (2) (b) 7., the juvenile's caseworker or any other person authorized to provide or providing intake or dispositional services for the court under s. 938.067 or 938.069 may, without a hearing, take the juvenile into custody and place the juvenile in a place of nonsecure custody designated by that person for not more than 72 hours while the alleged violation and the appropriateness of a sanction under sub. (6) or (6m) are being investigated. Short-term detention may be imposed under this subdivision only if at the dispositional hearing the court explained those conditions to the juvenile and informed the juvenile of that possible placement or if before the violation the juvenile has acknowledged in writing that he or she has read, or has had read to him or her, those conditions and that possible placement and that he or she understands those conditions and that possible placement.

938.355(6d)(c)2. 2. Notwithstanding ss. 938.19 to 938.21, but subject to any general written policies adopted by the court under s. 938.06 (1) or (2) and to any policies adopted by the county board relating to the taking into custody and placement of a juvenile under this subdivision, if a juvenile who has been found to be in need of protection or services under s. 938.13 violates a condition specified in sub. (2) (b) 7., the juvenile's caseworker or any other person authorized to provide or providing intake or dispositional services for the court under s. 938.067 or 938.069 may, without a hearing, take the juvenile into custody and place the juvenile in a place of nonsecure custody designated by that person for not more than 72 hours as a consequence of that violation. Short-term detention may be imposed under this subdivision only if at the dispositional hearing the court explained those conditions to the juvenile and informed the juvenile of that possible placement or if before the violation the juvenile has acknowledged in writing that he or she has read, or has had read to him or her, those conditions and that possible placement and that he or she understands those conditions and that possible placement. A person who takes a juvenile into custody under this subdivision shall permit the juvenile to make a written or oral statement concerning the possible placement of the juvenile and the course of conduct for which the juvenile was taken into custody. A person designated by the court or the county department who is employed in a supervisory position by a person authorized to provide or providing intake or dispositional services under s. 938.067 or 938.069 shall review that statement and either approve the placement, modify the terms of the placement, or order the juvenile to be released from custody.

938.355(6d)(c)3. 3. A juvenile may be taken into and held in custody under both subds. 1. and 2. in connection with the same course of conduct, except that no juvenile may be held in custody for more than a total of 72 hours under subds. 1. and 2. in connection with the same course of conduct unless the juvenile receives a hearing under par. (d).

938.355(6d)(c)4. 4. Subject to par. (d), subds. 1. and 2. do not preclude a juvenile who has been found to be in need of protection or services and who has violated a condition specified in sub. (2) (b) 7. from being taken into and held in custody under ss. 938.19 to 938.21.

938.355(6d)(d) (d) Hearing; when required. If a juvenile is held under par. (a), (b), or (c) in a juvenile detention facility, juvenile portion of a county jail, or place of nonsecure custody for longer than 72 hours, the juvenile is entitled to a hearing under sub. (6) (c) or s. 938.21. The hearing shall be conducted in the manner provided in sub. (6) or s. 938.21, except that, notwithstanding s. 938.21 (1) (a), the hearing shall be conducted within 72 hours, rather than 24 hours, after the time that the decision to hold the juvenile was made and a written statement of the reasons for continuing to hold the juvenile in custody may be filed instead of a petition under s. 938.25.

938.355(6d)(e) (e) County board authorization required. The use of placement in a juvenile detention facility or in a juvenile portion of a county jail as a place of short-term detention under par. (a) 1. or 2. or (b) 1. or 2. is subject to the adoption of a resolution by the county board of supervisors under s. 938.06 (5) authorizing the use of those placements as places of short-term detention under par. (a) 1. or 2. or (b) 1. or 2.

938.355(6g) (6g) Contempt for continued violation of order.

938.355(6g)(a)(a) If a juvenile upon whom the court has imposed a sanction under sub. (6) (a) or (6m) commits a 2nd or subsequent violation of a condition specified in sub. (2) (b) 7., the district attorney may file a petition under s. 938.12 charging the juvenile with contempt of court, as defined in s. 785.01 (1), and reciting the recommended disposition under s. 938.34. The district attorney may file the petition on his or her own initiative or on the request of the court that imposed the condition specified in sub. (2) (b) 7. or that imposed the sanction under sub. (6) (a) or (6m). If the district attorney files the petition on the request of the court that imposed the condition specified in sub. (2) (b) 7. or that imposed the sanction under sub. (6) (a) or (6m), that court is disqualified from holding a hearing on the contempt petition.

938.355(6g)(b) (b) The court may find a juvenile in contempt of court, as defined in s. 785.01 (1), and order a disposition under s. 938.34 if the court makes all of the following findings:

938.355(6g)(b)1. 1. That the juvenile has previously been sanctioned under sub. (6) (a) or (6m) for violating a condition specified in sub. (2) (b) 7. and, subsequent to that sanction, has committed another violation of a condition specified in sub. (2) (b) 7.

938.355(6g)(b)2. 2. That at the sanction hearing the court explained the conditions to the juvenile and informed the juvenile of a possible finding of contempt for a violation and the possible consequences of that contempt.

938.355(6g)(b)3. 3. That the violation is egregious.

938.355(6g)(b)4. 4. That the court has considered less restrictive alternatives and found them to be ineffective.

938.355(6g)(c) (c) This subsection does not preclude a person who is aggrieved by a juvenile's violation of a condition specified in sub. (2) (b) 7. from proceeding against the juvenile for contempt of court under ch. 785.

938.355(6m) (6m) Sanctions for violation of order: truancy or habitual truancy.

938.355(6m)(a)(a) Violation of habitual truancy order. If the court finds by a preponderance of the evidence that a juvenile who has been found to have violated a municipal ordinance enacted under s. 118.163 (2) or who has been found to be in need of protection or services under s. 938.13 (6) has violated a condition specified under sub. (2) (b) 7., the court may order as a sanction any combination of the sanctions under subds.1g. to 4. and the dispositions under s. 938.342 (1g) (d) to (j) and (1m), regardless of whether the disposition was imposed in the order violated by the juvenile. A sanction may be imposed under this paragraph only if at the dispositional hearing under s. 938.335 the court explained those conditions to the juvenile and informed the juvenile of the possible sanctions under this paragraph for a violation or if before the violation the juvenile has acknowledged in writing that he or she has read, or has had read to him or her, those conditions and possible sanctions and that he or she understands those conditions and possible sanctions. The court may order as a sanction under this paragraph any of the following:

938.355(6m)(a)1g. 1g. Placement of the juvenile in a juvenile detention facility or juvenile portion of a county jail that meets the standards promulgated by the department by rule or in a place of nonsecure custody, for not more than 10 days and the provision of educational services consistent with his or her current course of study during the period of placement. The juvenile shall be given credit against the period of detention or nonsecure custody imposed under this subdivision for all time spent in secure detention in connection with the course of conduct for which the detention or nonsecure custody was imposed. The use of placement in a juvenile detention facility or in a juvenile portion of a county jail as a sanction under this subdivision is subject to the adoption of a resolution by the county board of supervisors under s. 938.06 (5) authorizing the use of those placements as a sanction. If the court orders placement of the juvenile in a place of nonsecure custody under the supervision of the county department, the court shall order the juvenile into the placement and care responsibility of the county department as required under 42 USC 672 (a) (2) and shall assign the county department primary responsibility for providing services to the juvenile.

938.355(6m)(a)1m. 1m. Suspension or limitation on the use of the juvenile's operating privilege, as defined under s. 340.01 (40), or of any approval issued under ch. 29 for not more than one year. If the juvenile does not hold a valid operator's license under ch. 343, other than an instruction permit under s. 343.07 or a restricted license under s. 343.08, on the date of the order issued under this subdivision, the court may order the suspension or limitation to begin on the date on which the juvenile is first eligible for issuance or reinstatement of an operator's license under ch. 343. If the court suspends a juvenile's operating privilege or an approval issued under ch. 29, the court shall immediately take possession of the suspended approval and may take possession of, and if possession is taken, shall destroy, the suspended license. The court shall forward to the department that issued the license or approval a notice stating the reason for and the duration of the suspension, together with any approval of which the court takes possession.

938.355(6m)(a)2. 2. Counseling or participation for not more than 25 hours in a supervised work program or other community service work under s. 938.34 (5g).

938.355(6m)(a)3. 3. Detention in the juvenile's home or current residence for a period of not more than 30 days except during hours in which the juvenile is attending religious worship or a school program, including travel time required to get to and from the place of worship or school program. The order may permit a juvenile to leave his or her home or current residence if he or she is accompanied by a parent or guardian.

938.355(6m)(a)4. 4. Participation after school, in the evening, on weekends, on other nonschool days, or at any other time that the juvenile is not under immediate adult supervision, in the social, behavioral, academic, community service, and other programming of a youth report center. Subdivision 2. and s. 938.34 (5g) apply to any community service work performed by a juvenile under this subdivision.

938.355(6m)(ag) (ag) Violation of truancy order. If the court finds by a preponderance of the evidence that a juvenile who has been found to have violated a municipal ordinance enacted under s. 118.163 (1m) has violated a condition specified under sub. (2) (b) 7., the court may order as a sanction any combination of the operating privilege suspension specified in par. (a) and the dispositions specified in s. 938.342 (1g) (b) to (k) and (1m), regardless of whether the disposition was imposed in the order violated by the juvenile. A sanction may be imposed under this paragraph only if at the dispositional hearing under s. 938.335 the court explained those conditions to the juvenile and informed the juvenile of the possible sanctions under this paragraph for a violation or if before the violation the juvenile has acknowledged in writing that he or she has read, or has had read to him or her, those conditions and possible sanctions and that he or she understands those conditions and possible sanctions.

938.355(6m)(am) (am) Violation of municipal court order.

938.355(6m)(am)1.1. If a juvenile who has violated a municipal ordinance enacted under s. 118.163 (2) violates a condition of a dispositional order imposed by the municipal court, the municipal court may petition the court assigned to exercise jurisdiction under this chapter and ch. 48 to impose on the juvenile the sanction specified in par. (a) 1g. A sanction may be imposed under this subdivision only if, at the time of the judgment the municipal court explained the conditions to the juvenile and informed the juvenile of that possible sanction or if before the violation the juvenile has acknowledged in writing that he or she has read, or has had read to him or her, those conditions and that possible sanction and that he or she understands those conditions and that possible sanction. The petition shall contain a statement of whether the juvenile may be subject to the federal Indian Child Welfare Act, 25 USC 1901 to 1963, and, if the juvenile may be subject to that act, the names and addresses of the juvenile's Indian custodian, if any, and tribe, if known.

938.355(6m)(am)2. 2. If the court assigned to exercise jurisdiction under this chapter and ch. 48 imposes the sanction under par. (a) 1g. on a petition under subd. 1., the court shall order the municipality of the municipal court that filed the petition to pay to the county the cost of providing the sanction imposed under par. (a) 1g.

938.355(6m)(b) (b) Motion for sanction. A motion for the imposition of a sanction under par. (a) or (ag) may be brought by the person or agency primarily responsible for providing dispositional services to the juvenile, the district attorney, the corporation counsel or the court that entered the dispositional order. If the court initiates the motion, that court is disqualified from holding a hearing on the motion. Notice of the motion shall be given to the juvenile, guardian ad litem, counsel, parent, guardian, legal custodian and all parties present at the original dispositional hearing.

938.355(6m)(bm) (bm) Indian juvenile; notice. If the person initiating the motion knows or has reason to know that the juvenile is an Indian juvenile who has been found to be in need of protection or services under s. 938.13 (6) or who has been adjudged to have violated an ordinance enacted under s. 118.163 (2), and if the motion is seeking removal of the juvenile from the home of his or her parent or Indian custodian and placement in a place of nonsecure custody specified in par. (a) 1g., notice under par. (b) to the Indian juvenile's parent shall be provided in the manner specified in s. 938.028 (4) (a). In like manner, the court shall also notify the Indian juvenile's Indian custodian and tribe. No hearing may be held under par. (c) until at least 10 days after receipt of the notice by the Indian juvenile's parent, Indian custodian, and tribe or, if the identity or location of the Indian juvenile's parent, Indian custodian, or tribe cannot be determined, until at least 15 days after receipt of the notice by the U.S. secretary of the interior. On request of the Indian juvenile's parent, Indian custodian, or tribe, the court shall grant a continuance of up to 20 additional days to enable the requester to prepare for the hearing.

938.355(6m)(c) (c) Sanction hearing. Before imposing a sanction under par. (a) or (ag), the court shall hold a hearing at which the juvenile is entitled to be represented by legal counsel and to present evidence. Except as provided in par. (bm), the hearing shall be held within 15 days after the filing of a motion under par. (b).

938.355(6m)(cm) (cm) Reasonable efforts finding. The court may not order the sanction of placement in a place of nonsecure custody under par. (a) 1g. unless the court finds that the agency primarily responsible for providing services for the juvenile has made reasonable efforts to prevent the removal of the juvenile from his or her home and that continued placement of the juvenile in his or her home is contrary to the welfare of the juvenile. The court shall make the findings under this paragraph on a case-by-case basis based on circumstances specific to the juvenile and shall document or reference the specific information on which that finding is based in the sanction order. A sanction order that merely references this paragraph without documenting or referencing that specific information in the sanction order or an amended sanction order that retroactively corrects an earlier sanction order that does not comply with this paragraph is not sufficient to comply with this paragraph.

938.355(6m)(cr) (cr) Indian juvenile; findings. In the case of an Indian juvenile who has been found to be in need of protection or services under s. 938.13 (6) or who has been adjudged to have violated an ordinance enacted under s. 118.163 (2), the court may not order the sanction of removal from the home of the Indian juvenile's parent or Indian custodian and placement in a place of nonsecure custody specified in par. (a) 1g., unless the court finds by clear and convincing evidence, including the testimony of one or more qualified expert witnesses, that continued custody of the Indian juvenile by the parent or Indian custodian is likely to result in serious emotional or physical damage to the juvenile under s. 938.028 (4) (d) 1. and the court finds that active efforts under s. 938.028 (4) (d) 2. have been made to prevent the breakup of the Indian juvenile's family and that those efforts have proved unsuccessful. These findings are not required if they were made in the dispositional order under which the juvenile is being sanctioned. The findings under this paragraph shall be in addition to the findings under par. (cm), except that for the sole purpose of determining whether the cost of providing care for an Indian juvenile is eligible for reimbursement under 42 USC 670 to 679b, the findings under this paragraph and the findings under par. (cm) shall be considered to be the same findings.

938.355(7) (7) Orders applicable to parents, guardians, legal custodians, and other adults. In addition to any dispositional order entered under s. 938.34 or 938.345, the court may enter an order applicable to a juvenile's parent, guardian, or legal custodian or to another adult, as provided under s. 938.45.

938.355 History History: 1995 a. 77, 352; 1997 a. 27, 35, 205, 237, 239, 252; 1999 a. 9, 32, 103; 2001 a. 16, 69, 109; 2003 a. 50; 2005 a. 277, 344; 2007 a. 20, 97; 2009 a. 28, 79, 94, 103, 180, 185, 302; 2011 a. 181, 258; s. 13.92 (2) (i).

938.355 Annotation Mandatory time limits affect the trial court's competency to act, but an objection must be raised before the trial court to avoid waiver. In Interest of L.M.C. 146 Wis. 2d 377, 430 N.W.2d 352 (Ct. App. 1988).

938.355 Annotation Section 118.16 (5) does not limit a court's discretion in setting school attendance requirements in a dispositional order for a delinquent juvenile and in imposing sanctions when the order is violated. By its terms, s. 118.16 (5) is limited to children who are in need of protection and services as a result of being habitual truants. State v. Jason R.N. 201 Wis. 2d 646, 549 N.W.2d 752 (Ct. App. 1996), 95-1728.

938.355 Annotation There is no requirement that the court apply the sanctions in sub. (6) (d) in graduated order of severity. Sanctions are solely within the discretion of the court. State v. Jason R.N. 201 Wis. 2d 646, 549 N.W.2d 752 (Ct. App. 1996), 95-1728.

938.355 Annotation Sanctions for a violation of a dispositional order by a delinquent were found to not be punitive for purposes of double jeopardy. Craig S.G. v. State, 209 Wis. 2d 65, 561 N.W.2d 807 (Ct. App. 1997), 96-0761.

938.355 Annotation All juveniles who violate a condition of a dispositional order are subject to sanctions under sub. (6) (d), but the restrictions that may be imposed on habitual truants are limited by sub. (6m). Under sub. (6g), no juvenile can be charged with contempt of court for the first violation of a dispositional order. State v. Aaron D. 214 Wis. 2d 56, 571 N.W.2d 399 (Ct. App. 1997), 97-0806.

938.355 Annotation The one-year limitation in sub. (4) is not limited to the original dispositional order but also applies to subsequent proceedings in the case including revisions of the dispositional order. State v. Kendall G. 2001 WI App 95, 243 Wis. 2d 67, 625 N.W.2d 918, 00-3240.

938.355 Annotation Sub. (6) (a) requires that the court assure that the juvenile has the ability to comprehend the conditions of a dispositional order and potential sanctions whether informed of them at the dispositional hearing or a later time. Once the issue of the juvenile's ability to understand the conditions and sanctions is raised, the burden shifts to the prosecution to establish that the juvenile is capable of understanding the court's warnings. State v. Eugene W. 2002 WI App 54, 251 Wis. 2d 259, 641 N.W.2d 467, 01-2274.

938.355 Annotation The focus of sub. (4) (a) is not on the juvenile's seventeenth birthday. The critical phrase is "original dispositional order." There is a critical distinction between an original dispositional order and an extended or revised dispositional order. State v. Terry T. 2003 WI App 21, 259 Wis. 2d 339, 657 N.W.2d 97, 02-2502.

938.355 Annotation Sub. (6) (d) recognizes that multiple conditions may be violated in any one incident but only allows one sanction per incident, not per condition violation. What constitutes an incident is determined by whether the juvenile's course of conduct is marked by different and distinct volitional acts in between which the juvenile had sufficient time to reflect and choose to commit himself or herself to a particular act. State v. Ellis H. 2004 WI App 123, 274 Wis. 2d 703, 684 N.W.2d 157, 03-3178.

938.355 Annotation Section 938.355 provides a variety of sanctions for juveniles who have violated their dispositional orders. Section 938.357 enumerates the ways in which a juvenile's placement may be changed. Nothing in either statute indicates that it is to be the exclusive mechanism for violation of a disposition order. Section 938.34 (16) specifically allows an alternative procedure for dealing with violations of a disposition order when part of the disposition is imposed and stayed. State v. Richard J. D. 2006 WI App 242, 297 Wis. 2d 20, 724 N.W.2d 665, 06-0555.

938.355 Annotation A circuit court judge hearing a municipal truancy case is acting as a juvenile court and the case is governed by ch. 938. The court lacks statutory authority to order sanctions if the court never enters written dispositional orders that could serve as a basis for sanctions. Under sub. (6m) (ag), a court may sanction a juvenile who has been adjudicated truant if it finds by a preponderance of the evidence that the juvenile violated a condition of a dispositional order. Sub. (2) (b) states that the dispositional order shall be in writing. A court's minutes sheet is not a court order. A court order must be signed by a judge. State v. Dylan S. 2012 WI App 25, 339 Wis. 2d 442, 813 N.W.2d 229, 11-1338.



938.356 Duty of court to warn.

938.356  Duty of court to warn.

938.356(1) (1)  Oral warning. Whenever the court orders a juvenile to be placed outside his or her home or denies a parent visitation because the juvenile has been adjudged to be delinquent or to be in need of protection or services under s. 938.34, 938.345, 938.357, 938.363, or 938.365 and whenever the court reviews a permanency plan under s. 938.38 (5m), the court shall orally inform the parent or parents who appear in court of any grounds for termination of parental rights under s. 48.415 which may be applicable and of the conditions necessary for the juvenile to be returned to the home or for the parent to be granted visitation.

938.356(2) (2) Written warning. In addition to the notice required under sub. (1), any written order which places a juvenile outside the home or denies visitation under sub. (1) shall notify the parent or parents of the information specified under sub. (1).

938.356 History History: 1995 a. 77, 275; 2005 a. 344; 2009 a. 185.



938.357 Change in placement.

938.357  Change in placement.

938.357(1)(1)  Request by person or agency responsible for dispositional order or district attorney.

938.357(1)(a)(a) Applicable procedures. The person or agency primarily responsible for implementing the dispositional order or the district attorney may request a change in the placement of the juvenile, whether or not the change requested is authorized in the dispositional order, as provided in par. (am) or (c), whichever is applicable.

938.357(1)(am) (am) From out-of-home placement.

938.357(1)(am)1.1. If the proposed change in placement involves any change in placement other than a change in placement under par. (c), the person or agency primarily responsible for implementing the dispositional order or the district attorney shall cause written notice of the proposed change in placement to be sent to the juvenile, the parent, guardian, and legal custodian of the juvenile, and any foster parent or other physical custodian described in s. 48.62 (2) of the juvenile. If the juvenile is an Indian juvenile who has been removed from the home of his or her parent or Indian custodian under s. 938.13 (4), (6), (6m), or (7), written notice shall also be sent to the Indian juvenile's Indian custodian and tribe. The notice shall contain the name and address of the new placement, the reasons for the change in placement, a statement describing why the new placement is preferable to the present placement, and a statement of how the new placement satisfies objectives of the treatment plan ordered by the court.

938.357(1)(am)1g. 1g. If the juvenile is an Indian juvenile who has been removed from the home of his or her parent or Indian custodian under s. 938.13 (4), (6), (6m), or (7), and if the proposed change in placement would change the Indian juvenile's placement from a placement outside that home to another placement outside that home, a notice under subd. 1. shall also contain a statement as to whether the new placement is in compliance with the order of placement preference under s. 938.028 (6) (a) or, if applicable, s. 938.028 (6) (b) and, if the new placement is not in compliance with that order, specific information showing good cause, as described in s. 938.028 (6) (d), for departing from that order.

938.357(1)(am)2. 2. Any person receiving the notice under subd. 1. or notice of a specific placement under s. 938.355 (2) (b) 2. may obtain a hearing on the matter by filing an objection with the court within 10 days after receipt of the notice. Placements may not be changed until 10 days after that notice is sent to the court unless the parent, guardian, legal custodian, or Indian custodian, the juvenile, if 12 or more years of age, and the juvenile's tribe, if the juvenile is an Indian juvenile who has been removed from the home of his or her parent or Indian custodian under s. 938.13 (4), (6), (6m), or (7), sign written waivers of objection, except that changes in placement that were authorized in the dispositional order may be made immediately if notice is given as required under subd. 1. In addition, a hearing is not required for placement changes authorized in the dispositional order except when an objection filed by a person who received notice alleges that new information is available that affects the advisability of the court's dispositional order.

938.357(1)(am)3. 3. If the court changes the juvenile's placement from a placement outside the home to another placement outside the home, the change in placement order shall contain the applicable order under sub. (2v) (a) 1m. and the applicable statement under sub. (2v) (a) 2. If the court changes the placement of an Indian juvenile who has been removed from the home of his or her parent or Indian custodian under s. 938.13 (4), (6), (6m), or (7) from a placement outside that home to another placement outside that home, the change in placement order shall, in addition, comply with the order of placement preference under s. 938.028 (6) (a) or, if applicable, s. 938.028 (6) (b), unless the court finds good cause, as described in s. 938.028 (6) (d), for departing from that order.

938.357(1)(c) (c) From placement in the home.

938.357(1)(c)1.1. If the proposed change in placement would change the placement of a juvenile placed in the home to a placement outside the home, the person or agency primarily responsible for implementing the dispositional order or the district attorney shall submit a request for the change in placement to the court. The request shall contain the name and address of the new placement, the reasons for the change in placement, a statement describing why the new placement is preferable to the present placement, and a statement of how the new placement satisfies objectives of the treatment plan ordered by the court. The request shall also contain specific information showing that continued placement of the juvenile in his or her home would be contrary to the welfare of the juvenile and, unless any of the circumstances under s. 938.355 (2d) (b) 1. to 4. applies, specific information showing that the agency primarily responsible for implementing the dispositional order has made reasonable efforts to prevent the removal of the juvenile from the home, while assuring that the juvenile's health and safety are the paramount concerns.

938.357(1)(c)1m. 1m. If the juvenile is an Indian juvenile who is in need of protection or services under s. 938.13 (4), (6), (6m), or (7), and if the proposed change in placement would change the placement of the juvenile from a placement in the home of his or her parent or Indian custodian to a placement outside that home, a request under subd. 1. shall also contain specific information showing that continued custody of the Indian juvenile by the parent or Indian custodian is likely to result in serious emotional or physical damage to the juvenile under s. 938.028 (4) (d) 1., specific information showing that active efforts under s. 938.028 (4) (d) 2. have been made to prevent the breakup of the Indian juvenile's family and that those efforts have proved unsuccessful, a statement as to whether the new placement is in compliance with the order of placement preference under s. 938.028 (6) (a) or, if applicable, s. 938.028 (6) (b) and, if the new placement is not in compliance with that order, specific information showing good cause, as described in s. 938.028 (6) (d), for departing from that order.

938.357(1)(c)2. 2. The court shall hold a hearing prior to ordering a change in placement requested under subd. 1. At least 3 days prior to the hearing, the court shall provide notice of the hearing, together with a copy of the request for the change in placement, to the juvenile, the parent, guardian, and legal custodian of the juvenile, all parties that are bound by the dispositional order, and, if the juvenile is an Indian juvenile who is in need of protection or services under s. 938.13 (4), (6), (6m), or (7), the Indian juvenile's Indian custodian and tribe. Subject to subd. 2r., if all parties consent, the court may proceed immediately with the hearing.

938.357(1)(c)2m. 2m. If the court changes the juvenile's placement from a placement in the juvenile's home to a placement outside the juvenile's home, the parent, if present at the hearing, shall be requested to provide the names and other identifying information of 3 relatives of the juvenile or other individuals 18 years of age or over whose homes the parent requests the court to consider as placements for the juvenile, unless that information has previously been provided under this subdivision, sub. (2m) (bm), or s. 938.21 (2) (e) or (3) (f) or 938.335 (6). If the parent does not provide that information at the hearing, the county department or the agency primarily responsible for implementing the dispositional order shall permit the parent to provide the information at a later date.

938.357(1)(c)2r. 2r. In a proceeding involving an Indian juvenile who is in need of protection or services under s. 938.13 (4), (6), (6m), or (7), if the proposed change in placement would change the placement of the juvenile from a placement in the home of his or her parent or Indian custodian to a placement outside that home notice under subd. 2. to the Indian juvenile's parent, Indian custodian, and tribe shall be provided in the manner specified in s. 938.028 (4) (a). No hearing on the request may be held until at least 10 days after receipt of the notice by the Indian juvenile's parent, Indian custodian, and tribe or, if the identity or location of the Indian juvenile's parent, Indian custodian, or tribe cannot be determined, until at least 15 days after receipt of the notice by the U.S. secretary of the interior. On request of the Indian juvenile's parent, Indian custodian, or tribe, the court shall grant a continuance of up to 20 additional days to enable the requester to prepare for the hearing.

938.357(1)(c)3. 3. If the court changes the juvenile's placement from a placement in the juvenile's home to a placement outside the juvenile's home, the change in placement order shall contain the findings under sub. (2v) (a) 1., the applicable order under sub. (2v) (a) 1m., the applicable statement under sub. (2v) (a) 2., and, if in addition the court finds that any of the circumstances under s. 938.355 (2d) (b) 1. to 4. applies with respect to a parent, the determination under sub. (2v) (a) 3. If the court changes the placement of an Indian juvenile who is in need of protection or services under s. 938.13 (4), (6), (6m), or (7) from a placement in the home of his or her parent or Indian custodian to a placement outside that home, the change in placement order shall contain the findings under sub. (2v) (a) 4. and comply with the order of placement preference under s. 938.028 (6) (a) or, if applicable, s. 938.028 (6) (b), unless the court finds good cause, as described in s. 938.028 (6) (d), for departing from that order.

938.357(2) (2) Emergency change in placement. If emergency conditions necessitate an immediate change in the placement of a juvenile placed outside the home, the person or agency primarily responsible for implementing the dispositional order may remove the juvenile to a new placement, whether or not authorized by the existing dispositional order, without the prior notice under sub. (1) (am) 1. The notice shall be sent within 48 hours after the emergency change in placement. Any party receiving notice may demand a hearing under sub. (1) (am) 2. In emergency situations, a juvenile may be placed in a licensed public or private shelter care facility as a transitional placement for not more than 20 days or in any placement authorized under s. 938.34 (3).

938.357(2m) (2m) Requests by others.

938.357(2m)(a)(a) Request; information required. The juvenile, the parent, guardian, or legal custodian of the juvenile, any person or agency primarily bound by the dispositional order, other than the person or agency responsible for implementing the order, or, if the juvenile is an Indian juvenile who is in need of protection or services under s. 938.13 (4), (6), (6m), or (7), the Indian juvenile's Indian custodian may request a change in placement under this paragraph. The request shall contain the name and address of the new placement requested and shall state what new information is available that affects the advisability of the current placement. If the proposed change in placement would change the placement of a juvenile placed in the juvenile's home to a placement outside the home, the request shall also contain specific information showing that continued placement of the juvenile in the juvenile's home would be contrary to the welfare of the juvenile and, unless any of the circumstances under s. 938.355 (2d) (b) 1. to 4. applies, specific information showing that the agency primarily responsible for implementing the dispositional order has made reasonable efforts to prevent the removal of the juvenile from the home, while assuring that the juvenile's health and safety are the paramount concerns. The request shall be submitted to the court. The court may also propose a change in placement on its own motion.

938.357(2m)(am) (am) Indian juvenile; information required.

938.357(2m)(am)1.1. If the proposed change of placement would change the placement of an Indian juvenile placed in the home of his or her parent or Indian custodian under s. 938.13 (4), (6), (6m), or (7) to a placement outside that home, a request under par. (a) shall also contain specific information showing that continued custody of the Indian juvenile by the parent or Indian custodian is likely to result in serious emotional or physical damage to the juvenile under s. 938.028 (4) (d) 1., specific information showing that active efforts under s. 938.028 (4) (d) 2. have been made to prevent the breakup of the Indian juvenile's family and that those efforts have proved unsuccessful, a statement as to whether the new placement is in compliance with the order of placement preference under s. 938.028 (6) (a) or, if applicable, s. 938.028 (6) (b) and, if the new placement is not in compliance with that order, specific information showing good cause, as described in s. 938.028 (6) (d), for departing from that order.

938.357(2m)(am)2. 2. If the proposed change in placement would change the placement of an Indian juvenile who is in need of protection or services under s. 938.13 (4), (6), (6m), or (7) from a placement outside the home of his or her parent or Indian custodian to another placement outside that home, a request under par. (a) shall also contain a statement as to whether the new placement is in compliance with the order of placement preference under s. 938.028 (6) (a) or if applicable, s. 938.028 (6) (b) and, if the new placement is not in compliance with that order, specific information showing good cause, as described in s. 938.028 (6) (d), for departing from that order.

938.357(2m)(b) (b) Hearing; when required. The court shall hold a hearing prior to ordering any change in placement requested or proposed under par. (a) if the request states that new information is available that affects the advisability of the current placement. A hearing is not required if the requested or proposed change in placement does not involve a change in placement of a juvenile placed in the juvenile's home to a placement outside the juvenile's home, written waivers of objection to the proposed change in placement are signed by all parties entitled to receive notice under this paragraph, and the court approves. If a hearing is scheduled, not less than 3 days before the hearing the court shall notify the juvenile, the parent, guardian, and legal custodian of the juvenile, any foster parent or other physical custodian described in s. 48.62 (2) of the juvenile, all parties who are bound by the dispositional order, and, if the juvenile is an Indian juvenile who is in need of protection or services under s. 938.13 (4), (6), (6m), or (7), the Indian juvenile's Indian custodian and tribe. A copy of the request or proposal for the change in placement shall be attached to the notice. Subject to par. (br), if all of the parties consent, the court may proceed immediately with the hearing.

938.357(2m)(bm) (bm) Juvenile placed outside the home. If the court changes the juvenile's placement from a placement in the juvenile's home to a placement outside the juvenile's home, the parent, if present at the hearing, shall be requested to provide the names and other identifying information of 3 relatives of the juvenile or other individuals 18 years of age or over whose homes the parent requests the court to consider as placements for the juvenile, unless that information has previously been provided under this paragraph, sub. (1) (c) 2m., or s. 938.21 (2) (e) or (3) (f) or 938.335 (6). If the parent does not provide that information at the hearing, the county department or the agency primarily responsible for implementing the dispositional order shall permit the parent to provide the information at a later date.

938.357(2m)(br) (br) Indian juvenile; notice. If the juvenile is an Indian juvenile who is in need of protection or services under s. 938.13 (4), (6), (6m), or (7), and if the proposed change in placement would change the placement of the Indian juvenile from a placement in the home of his or her parent or Indian custodian to a placement outside that home, notice under par. (b) to the Indian juvenile's parent, Indian custodian, and tribe shall be provided in the manner specified in s. 938.028 (4) (a). No hearing on the request or proposal may be held until at least 10 days after receipt of the notice by the Indian juvenile's parent, Indian custodian, and tribe or, if the identity or location of the Indian juvenile's parent, Indian custodian, or tribe cannot be determined, until at least 15 days after receipt of the notice by the U.S. secretary of the interior. On request of the Indian juvenile's parent, Indian custodian, or tribe, the court shall grant a continuance of up to 20 additional days to enable the requester to prepare for the hearing.

938.357(2m)(c) (c) Findings required.

938.357(2m)(c)1.1. If the court changes the juvenile's placement from a placement in the juvenile's home to a placement outside the juvenile's home, the change in placement order shall contain the findings under sub. (2v) (a) 1., the applicable order under sub. (2v) (a) 1m., the applicable statement under sub. (2v) (a) 2., and, if in addition the court finds that any of the circumstances under s. 938.355 (2d) (b) 1. to 4. applies with respect to a parent, the determination under sub. (2v) (a) 3. If the court changes the placement of an Indian juvenile who is in need of protection or services under s. 938.13 (4), (6), (6m), or (7) from a placement in the home of his or her parent or Indian custodian to a placement outside that home, the change in placement order shall, in addition, contain the findings under sub. (2v) (a) 4. and comply with the order of placement preference under s. 938.028 (6) (a) or, if applicable, s. 938.028 (6) (b), unless the court finds good cause, as described in s. 938.028 (6) (d), for departing from that order.

938.357(2m)(c)2. 2. If the court changes the juvenile's placement from a placement outside the home to another placement outside the home, the change in placement order shall contain the applicable order under sub. (2v) (a) 1m. and the applicable statement under sub. (2v) (a) 2. If the court changes the placement of an Indian juvenile who is in need of protection or services under s. 938.13 (4), (6), (6m), or (7) from a placement outside the home of his or her parent or Indian custodian to another placement outside that home, the change in placement order shall, in addition, comply with the order of placement preference under s. 938.028 (6) (a) or, if applicable, s. 938.028 (6) (b), unless the court finds good cause, as described in s. 938.028 (6) (d), for departing from the order.

938.357(2r) (2r) Removal from foster home or physical custodian. If a hearing is held under sub. (1) (am) 2. or (2m) (b) and the change in placement would remove a juvenile from a foster home or other placement with a physical custodian described in s. 48.62 (2), the court shall give the foster parent or other physical custodian a right to be heard at the hearing by permitting the foster parent or other physical custodian to make a written or oral statement during the hearing or to submit a written statement prior to the hearing relating to the juvenile and the requested change in placement. A foster parent or other physical custodian who receives notice of a hearing under sub. (1) (am) 1. or (2m) (b) and a right to be heard under this subsection does not become a party to the proceeding on which the hearing is held solely on the basis of receiving that notice and right to be heard.

938.357(2v) (2v) Change-in-placement order.

938.357(2v)(a)(a) Contents of order. A change in placement order under sub. (1) or (2m) shall contain all of the following:

938.357(2v)(a)1. 1. If the court changes the juvenile's placement from a placement in the juvenile's home to a placement outside the juvenile's home, a finding that continued placement of the juvenile in his or her home would be contrary to the welfare of the juvenile and, unless a circumstance under s. 938.355 (2d) (b) 1. to 4. applies, a finding that the agency primarily responsible for implementing the dispositional order has made reasonable efforts to prevent the removal of the juvenile from the home, while assuring that the juvenile's health and safety are the paramount concerns.

938.357(2v)(a)1m. 1m. If the change in placement order changes the placement of a juvenile who is under the supervision of the county department to a placement outside the juvenile's home, whether from a placement in the home or from another placement outside the home, an order ordering the juvenile into, or to be continued in, the placement and care responsibility of the county department as required under 42 USC 672 (a) (2) and assigning the county department primary responsibility, or continued primary responsibility, for providing services to the juvenile.

938.357(2v)(a)2. 2. If the change in placement order would change the placement of the juvenile to a placement outside the home recommended by the person or agency primarily responsible for implementing the dispositional order, whether from a placement in the home or from another placement outside the home, a statement that the court approves the placement recommended by the person or agency. If the change in placement order would change the placement of the juvenile to a placement outside the home that is not a placement recommended by that person or agency, whether from a placement in the home or from another placement outside the home, a statement that the court has given bona fide consideration to the recommendations made by that person or agency and all parties relating to the juvenile's placement.

938.357(2v)(a)2m. 2m. If the juvenile has one or more siblings, as defined in s. 938.38 (4) (br) 1., who have been placed outside the home or for whom a change in placement to a placement outside the home is requested, a finding as to whether the county department or the agency primarily responsible for implementing the dispositional order has made reasonable efforts to place the juvenile in a placement that enables the sibling group to remain together, unless the court determines that a joint placement would be contrary to the safety or well-being of the juvenile or any of those siblings, in which case the court shall order the county department or agency to make reasonable efforts to provide for frequent visitation or other ongoing interaction between the juvenile and the siblings, unless the court determines that such visitation or interaction would be contrary to the safety or well-being of the juvenile or any of those siblings.

938.357(2v)(a)3. 3. If the court finds that any of the circumstances under s. 938.355 (2d) (b) 1. to 4. applies with respect to a parent, a determination that the agency primarily responsible for providing services under the change in placement order is not required to make reasonable efforts with respect to the parent to make it possible for the juvenile to return safely to his or her home.

938.357(2v)(a)4. 4. If the change in placement order changes the placement of an Indian juvenile who is in need of protection or services under s. 938.13 (4), (6), (6m), or (7) from a placement in the home of his or her parent or Indian custodian to a placement outside that home, a finding supported by clear and convincing evidence, including the testimony of one or more qualified expert witnesses, that continued custody of the Indian juvenile by the parent or Indian custodian is likely to result in serious emotional or physical damage to the juvenile under s. 938.028 (4) (d) 1. and a finding that active efforts under s. 938.028 (4) (d) 2. have been made to prevent the breakup of the Indian juvenile's family and that those efforts have proved unsuccessful. The findings under this subdivision shall be in addition to the findings under subd. 1., except that for the sole purpose of determining whether the cost of providing care for an Indian juvenile is eligible for reimbursement under 42 USC 670 to 679b, the findings under this subdivision and the findings under subd. 1. shall be considered to be the same findings. The findings under this subdivision are not required if they were made in a previous order in the proceeding unless a change in circumstances warrants new findings.

938.357(2v)(b) (b) Documentation of basis of findings. The court shall make the findings under par. (a) 1. and 3. on a case-by-case basis based on circumstances specific to the juvenile and shall document or reference the specific information on which those findings are based in the change in placement order. A change in placement order that merely references par. (a) 1. or 3. without documenting or referencing that specific information in the change in placement order or an amended change in placement order that retroactively corrects an earlier change in placement order that does not comply with this paragraph is not sufficient to comply with this paragraph.

938.357(2v)(c) (c) Permanency hearing. If the court finds under par. (a) 3. that any of the circumstances under s. 938.355 (2d) (b) 1. to 4. applies with respect to a parent, the court shall hold a hearing under s. 938.38 (4m) within 30 days after the date of that finding to determine the permanency goal and, if applicable, any concurrent permanency goals for the juvenile.

938.357(2v)(d) (d)

938.357(2v)(d)1.1. Subject to subd. 2., the court shall order the county department or the agency primarily responsible for implementing the dispositional order to conduct a diligent search in order to locate and provide notice of the information specified in s. 938.21 (5) (e) 2. a. to e. to all relatives of the juvenile named under sub. (1) (c) 2m. or (2m) (bm) and to all adult relatives, as defined in s. 938.21 (5) (e) 1., of the juvenile within 30 days after the juvenile is removed from the custody of the juvenile's parent unless the juvenile is returned to his or her home within that period. The court may also order the county department or agency to conduct a diligent search in order to locate and provide notice of that information to all other adult individuals named under sub. (1) (c) 2m. or (2m) (bm) within 30 days after the juvenile is removed from the custody of the juvenile's parent unless the juvenile is returned to his or her home within that period. The county department or agency may not provide that notice to a person named under sub. (1) (c) 2m. or (2m) (bm) or to an adult relative if the county department or agency has reason to believe that it would be dangerous to the juvenile or to the parent if the juvenile were placed with that person or adult relative.

938.357(2v)(d)2. 2. Subdivision 1. does not apply if the search required under subd. 1. was previously conducted and the notice required under subd. 1. was previously provided under s. 938.21 (5) (e) 2. or 938.355 (2) (cm) 1.

938.357(3) (3) Placement in juvenile correctional facility. Subject to subs. (4) (b) and (c) and (5) (e), if the proposed change in placement would involve placing a juvenile in a juvenile correctional facility or a secured residential care center for children and youth, notice shall be given as provided in sub. (1) (am) 1. A hearing shall be held, unless waived by the juvenile, parent, guardian, and legal custodian, before the court makes a decision on the request. The juvenile is entitled to counsel at the hearing, and any party opposing or favoring the proposed new placement may present relevant evidence and cross-examine witnesses. The proposed new placement may be approved only if the court finds, on the record, that the conditions set forth in s. 938.34 (4m) have been met.

938.357(4) (4) Placement with department.

938.357(4)(a)(a) When the juvenile is placed with the department, the department may, after an examination under s. 938.50, place the juvenile in a juvenile correctional facility or a secured residential care center for children and youth or on aftercare supervision, either immediately or after a period of placement in a juvenile correctional facility or a secured residential care center for children and youth. The department shall send written notice of the change in placement to the parent, guardian, legal custodian, county department designated under s. 938.34 (4n), if any, and committing court. If the department places a juvenile in a Type 2 juvenile correctional facility operated by a child welfare agency, the department shall reimburse the child welfare agency at the rate established under s. 49.343 that is applicable to the type of placement that the child welfare agency is providing for the juvenile. A juvenile who is placed in a Type 2 juvenile correctional facility or a secured residential care center for children and youth remains under the supervision of the department, remains subject to the rules and discipline of that department, and is considered to be in custody, as defined in s. 946.42 (1) (a).

938.357(4)(b) (b)

938.357(4)(b)1.1. If a juvenile whom the department has placed in a Type 2 juvenile correctional facility operated by a child welfare agency violates a condition of his or her placement in the Type 2 juvenile correctional facility, the child welfare agency operating the Type 2 juvenile correctional facility shall notify the department and the department, after consulting with the child welfare agency, may place the juvenile in a Type 1 juvenile correctional facility under the supervision of the department, without a hearing under sub. (1) (am) 2.

938.357(4)(b)2. 2. If a juvenile whom the court has placed in a Type 2 residential care center for children and youth under s. 938.34 (4d) violates a condition of his or her placement in the Type 2 residential care center for children and youth, the child welfare agency operating the Type 2 residential care center for children and youth shall notify the county department that has supervision over the juvenile and, if the county department agrees to a change in placement under this subdivision, the child welfare agency shall notify the department, and the department, after consulting with the child welfare agency, may place the juvenile in a Type 1 juvenile correctional facility under the supervision of the department, without a hearing under sub. (1) (am) 2., for not more than 10 days. If a juvenile is placed in a Type 1 juvenile correctional facility under this subdivision, the county department that has supervision over the juvenile shall reimburse the child welfare agency operating the Type 2 residential care center for children and youth in which the juvenile was placed at the rate established under s. 49.343, and that child welfare agency shall reimburse the department at the rate specified in s. 301.26 (4) (d) 2. or 3., whichever is applicable, for the cost of the juvenile's care while placed in a Type 1 juvenile correctional facility.

938.357(4)(b)3. 3. The child welfare agency operating the Type 2 juvenile correctional facility or Type 2 residential care center for children and youth shall send written notice of a change in placement under subd. 1. or 2. to the parent, guardian, legal custodian, county department, and committing court.

938.357(4)(b)4. 4. A juvenile may seek review of a decision of the department under subd. 1. or 2. only by the common law writ of certiorari.

938.357(4)(c) (c)

938.357(4)(c)1.1. If a juvenile is placed in a Type 2 juvenile correctional facility operated by a child welfare agency under par. (a) and it appears that a less restrictive placement would be appropriate for the juvenile, the department, after consulting with the child welfare agency that is operating the Type 2 juvenile correctional facility, may place the juvenile in a less restrictive placement, and may return the juvenile to the Type 2 juvenile correctional facility without a hearing under sub. (1) (am) 2. The rate for each type of placement shall be established by the department of children and families, in consultation with the department, in the manner provided in s. 49.343.

938.357(4)(c)2. 2. If a juvenile is placed in a Type 2 residential care center for children and youth under s. 938.34 (4d) and it appears that a less restrictive placement would be appropriate for the juvenile, the child welfare agency operating the Type 2 residential care center for children and youth shall notify the county department that has supervision over the juvenile and, if the county department agrees to a change in placement under this subdivision, the child welfare agency may place the juvenile in a less restrictive placement. A child welfare agency may also, with the agreement of the county department that has supervision over a juvenile who is placed in a less restrictive placement under this subdivision, return the juvenile to the Type 2 residential care center for children and youth without a hearing under sub. (1) (am) 2. The rate for each type of placement shall be established by the department of children and families, in consultation with the department, in the manner provided in s. 49.343.

938.357(4)(c)3. 3. The child welfare agency operating the Type 2 juvenile correctional facility or Type 2 residential care center for children and youth shall send written notice of a change in placement under subd. 1. or 2. to the parent, guardian, legal custodian, county department, and committing court.

938.357(4)(c)4. 4. A juvenile may seek review of a decision of the department or county department under subd. 1. or 2. only by the common law writ of certiorari.

938.357(4d) (4d) Prohibited placements based on homicide of parent.

938.357(4d)(a)(a) Except as provided in par. (b), the court may not change a juvenile's placement to a placement in the home of a person who has been convicted of the homicide of a parent of the juvenile under s. 940.01 or 940.05, if the conviction has not been reversed, set aside, or vacated.

938.357(4d)(am) (am) Except as provided in par. (b), if a parent in whose home a juvenile is placed is convicted of the homicide of the juvenile's other parent under s. 940.01 or 940.05, and the conviction has not been reversed, set aside, or vacated, the court shall change the juvenile's placement to a placement out of the home of the parent on petition of the juvenile, the guardian or legal custodian of the juvenile, a person or agency bound by the dispositional order, or the district attorney or corporation counsel of the county in which the dispositional order was entered, or on the court's own motion with notice to the parent.

938.357(4d)(b) (b) Paragraphs (a) and (am) do not apply if the court determines by clear and convincing evidence that the placement would be in the best interests of the juvenile. The court shall consider the wishes of the juvenile in making that determination.

938.357(4g) (4g) Aftercare plan.

938.357(4g)(a)(a) Not later than 120 days after the date on which the juvenile is placed in a juvenile correctional facility or a secured residential care center for children and youth, or within 30 days after the date on which the department requests the aftercare plan, whichever is earlier, the aftercare provider designated under s. 938.34 (4n) shall prepare an aftercare plan for the juvenile. If the designated aftercare provider is a county department, that county department shall submit the aftercare plan to the department within the applicable time period specified in this paragraph, unless the department waives the time period under par. (b).

938.357(4g)(b) (b) The department may waive the time period within which an aftercare plan must be prepared and submitted under par. (a) if the department anticipates that the juvenile will remain in the juvenile correctional facility or secured residential care center for children and youth for a period exceeding 8 months or if the juvenile is subject to s. 48.366 or 938.183. If the department waives that time period, the designated aftercare provider shall prepare the aftercare plan within 30 days after the date on which the department requests the aftercare plan.

938.357(4g)(c) (c) An aftercare plan shall include all of the following:

938.357(4g)(c)1. 1. The minimum number of supervisory contacts per week.

938.357(4g)(c)2. 2. The conditions, if any, under which the juvenile's aftercare status may be revoked.

938.357(4g)(c)3. 3. Services or programming to be provided to the juvenile while on aftercare.

938.357(4g)(c)4. 4. The estimated length of time that aftercare supervision and services shall be provided to the juvenile.

938.357(4g)(d) (d) A juvenile may be released from a juvenile correctional facility or a secured residential care center for children and youth whether or not an aftercare plan has been prepared under this subsection.

938.357(4m) (4m) Release to aftercare supervision. The department shall try to release a juvenile to aftercare supervision under sub. (4) within 30 days after the date the department determines the juvenile is eligible for the release.

938.357(5) (5) Revocation of aftercare supervision.

938.357(5)(a)(a) The department or a county department, whichever has been designated as a juvenile's aftercare provider, may revoke the aftercare status of that juvenile. Prior notice of a change in placement under sub. (1) (am) 1. is not required.

938.357(5)(b) (b) A juvenile on aftercare status may be taken into custody only as provided in ss. 938.19 to 938.21 and 938.355 (6d) (b).

938.357(5)(c) (c) The juvenile is entitled to representation by counsel at all stages of the revocation proceeding.

938.357(5)(d) (d) A hearing on the revocation shall be conducted by the division of hearings and appeals in the department of administration within 30 days after the juvenile is taken into custody for an alleged violation of a condition of the juvenile's aftercare supervision. This time period may be waived only upon the agreement of the aftercare provider, the juvenile, and the juvenile's counsel.

938.357(5)(e) (e) If the hearing examiner finds that the juvenile has violated a condition of aftercare supervision, the hearing examiner shall determine whether confinement in a juvenile correctional facility or a secured residential care center for children and youth is necessary to protect the public, to provide for the juvenile's rehabilitation, or to not depreciate the seriousness of the violation.

938.357(5)(f) (f) Review of a revocation decision shall be by certiorari to the court that placed the juvenile in the juvenile correctional facility or secured residential care center for children and youth.

938.357(5)(g) (g) The department shall promulgate rules setting standards to be used by a hearing examiner to determine whether to revoke a juvenile's aftercare status. The standards shall specify that the burden is on the department or county department seeking revocation to show by a preponderance of the evidence that the juvenile violated a condition of aftercare supervision.

938.357(5m) (5m) Child support.

938.357(5m)(a)(a) If a proposed change in placement would change a juvenile's placement from a placement in the juvenile's home to a placement outside the juvenile's home, the court shall order the juvenile's parent to provide a statement of the income, assets, debts, and living expenses of the juvenile and the juvenile's parent to the court or the person or agency primarily responsible for implementing the dispositional order by a date specified by the court. The clerk of court shall provide, without charge, to any parent ordered to provide that statement a document setting forth the percentage standard established by the department of children and families under s. 49.22 (9) and listing the factors under s. 301.12 (14) (c). If the juvenile is placed outside the juvenile's home, the court shall determine the liability of the parent in the manner provided in s. 301.12 (14).

938.357(5m)(b) (b) If the court orders the juvenile's parent to provide a statement of the income, assets, debts, and living expenses of the juvenile and juvenile's parent to the court or if the court orders the juvenile's parent to provide that statement to the person or agency primarily responsible for implementing the dispositional order and that person or agency is not the county department, the court shall also order the juvenile's parent to provide that statement to the county department by a date specified by the court. The county department shall provide, without charge, to the parent a form on which to provide that statement, and the parent shall provide that statement on that form. The county department shall use the information provided in the statement to determine whether the department may claim federal foster care and adoption assistance reimbursement under 42 USC 670 to 679a for the cost of providing care for the juvenile.

938.357(6) (6) Duration of order. No change in placement may extend the expiration date of the original order, except that if the change in placement is from a placement in the juvenile's home to a placement in a foster home, group home, or residential care center for children and youth or in the home of a relative who is not a parent, the court may extend the expiration date of the original order to the date on which the juvenile attains 18 years of age, to the date that is one year after the date of the change in placement order, or, if the juvenile is a full-time student at a secondary school or its vocational or technical equivalent and is reasonably expected to complete the program before attaining 19 years of age, to the date on which the juvenile attains 19 years of age, whichever is later, or for a shorter period of time as specified by the court. If the change in placement is from a placement in a foster home, group home, or residential care center for children and youth or in the home of a relative to a placement in the juvenile's home and if the expiration date of the original order is more than one year after the date of the change in placement order, the court shall shorten the expiration date of the original order to the date that is one year after the date of the change in placement order or to an earlier date as specified by the court.

938.357 History History: 1995 a. 27 s. 9126 (19); 1995 a. 77, 275, 352; 1997 a. 27, 35, 80, 205, 237; 1999 a. 9, 103; 2001 a. 16, 103, 109; 2005 a. 344; 2007 a. 20, 199; 2009 a. 28, 79, 94; 2011 a. 181, 258.

938.357 Annotation Section 938.355 provides a variety of sanctions for juveniles who have violated their dispositional orders. Section 938.357 enumerates the ways in which a juvenile's placement may be changed. Nothing in either statute indicates that it is to be the exclusive mechanism for violation of a disposition order. Section 938.34 (16) specifically allows an alternative procedure for dealing with violations of a disposition order when part of the disposition is imposed and stayed. State v. Richard J. D. 2006 WI App 242, 297 Wis. 2d 20, 724 N.W.2d 665, 06-0555.



938.358 Trial reunification.

938.358  Trial reunification.

938.358(1)(1)  Definition. In this section:

938.358(1)(a) (a) "Trial reunification" means a period of 7 consecutive days or longer, but not exceeding 150 days, during which a juvenile who is placed in an out-of-home placement under s. 938.355 or 938.357 resides in the home of a relative of the juvenile from which the juvenile was removed or in the home of either of the juvenile's parents for the purpose of determining the appropriateness of changing the placement of the juvenile to that home.

938.358(1)(b) (b) "Trial reunification home" means the home in which a juvenile resides during a trial reunification.

938.358(2) (2) Trial reunification; procedure.

938.358(2)(a)(a) Request or proposal. No trial reunification may occur without a court order. Only the person or agency primarily responsible for implementing the dispositional order may request the court to order a trial reunification. The request shall contain the name and address of the requested trial reunification home, a statement describing why the trial reunification is in the best interests of the juvenile, and a statement describing how the trial reunification satisfies the objectives of the juvenile's permanency plan. A request for a trial reunification may not be made on the sole grounds that an emergency condition necessitates an immediate removal of the juvenile from his or her out-of-home placement. If an emergency condition necessitates such an immediate removal, the person or agency primarily responsible for implementing the dispositional order shall proceed as provided in s. 938.357 (2).

938.358(2)(b) (b) Notice; information required. The person or agency requesting the trial reunification shall submit the request to the court and shall cause written notice of the requested trial reunification to be sent to the juvenile, the parent, guardian, and legal custodian of the juvenile, any foster parent or other physical custodian described in s. 48.62 (2) of the juvenile, all parties who are bound by the dispositional order, and, if the juvenile is an Indian juvenile who has been removed from the home of his or her parent or Indian custodian under s. 938.13 (4), (6), (6m), or (7), the Indian juvenile's Indian custodian and tribe. The notice shall contain the information that is required to be included in the request under par. (a).

938.358(2)(c) (c) Hearing; when required. Any person receiving notice of a requested trial reunification under par. (b) may obtain a hearing on the matter by filing an objection with the court within 10 days after the request was filed with the court. If an objection is filed, a hearing shall be held within 30 days after the request was filed with the court. Not less than 3 days before the hearing the person or agency requesting the trial reunification or the court shall provide notice of the hearing to all persons who are entitled to receive notice under par. (b). A copy of the request for the trial reunification shall be attached to the notice. If all of the parties consent, the court may proceed immediately with the hearing.

938.358(2)(d) (d) Order. If the court finds that the trial reunification is in the best interests of the juvenile and that the trial reunification satisfies the objectives of the juvenile's permanency plan, the court shall order the trial reunification. A trial reunification shall terminate 90 days after the date of the order, unless the court specifies a shorter period in the order, extends the trial reunification under sub. (3), or revokes the trial reunification under sub. (4) (c) or (6) (b). No trial reunification order may extend the expiration date of the original dispositional order under s. 938.355 or any extension order under s. 938.365. A trial reunification under this section is not a change in placement under s. 938.357. Unless revoked under sub. (4) (c) or (6) (b), at the end of a trial reunification, the person or agency primarily responsible for implementing the dispositional order shall do one of the following:

938.358(2)(d)1. 1. Return the juvenile to his or her previous out-of-home placement. The person or agency may do so without further order of the court, but within 5 days after the return the person or agency shall provide notice of the date of the return and the address of that placement to all persons who are entitled to receive notice under par. (b).

938.358(2)(d)2. 2. Request a change in placement under s. 938.357 to place the juvenile in a new out-of-home placement.

938.358(2)(d)3. 3. Request a change in placement under s. 938.357 to place the juvenile in the trial reunification home.

938.358(3) (3) Extension of trial reunification.

938.358(3)(a)(a) Extension request. The person or agency primarily responsible for implementing the dispositional order may request an extension of a trial reunification. The request shall contain a statement describing how the trial reunification continues to be in the best interests of the juvenile. No later than 10 days prior to the expiration of the trial reunification, the person or agency that requests the extension shall submit the request to the court that ordered the trial reunification and shall cause notice of the request to be provided to all persons who are entitled to receive notice under sub. (2) (b).

938.358(3)(b) (b) Extension hearing; when required. Any person who is entitled to receive notice of the extension request under par. (a) may obtain a hearing on the matter by filing an objection with the court within 10 days after the request was filed with the court. If an objection is filed, the court shall schedule a hearing on the matter. If the court is unable to conduct a hearing on the matter before the trial reunification expires, the court may extend the trial reunification for not more than 30 days without a hearing. If a hearing is scheduled, not less than 3 days before the hearing the person or agency requesting the extension or the court shall provide notice of the hearing to all persons who are entitled to receive notice of the extension request under par. (a). A copy of the request for the extension shall be attached to the notice. If all of the parties consent, the court may proceed immediately with the hearing.

938.358(3)(c) (c) Extension order. If the court finds that the trial reunification continues to be in the best interests of the juvenile, the court shall grant an order extending the trial reunification for a period specified by the court. Any number of extensions may be granted, but the total period for a trial reunification may not exceed 150 days.

938.358(4) (4) Revocation of trial reunification.

938.358(4)(a)(a) Revocation request; information required.

938.358(4)(a)1.1. If the person or agency primarily responsible for implementing the dispositional order determines based on current circumstances that a trial reunification is no longer in the best interests of the juvenile, that person or agency may, without prior court order, remove the juvenile from the trial reunification home and place the juvenile in the juvenile's previous out-of-home placement as provided in subd. 2. or place the juvenile in a new out-of-home placement as provided in subd. 3.

938.358(4)(a)2. 2. If the person or agency primarily responsible for implementing the dispositional order places the juvenile in the juvenile's previous out-of-home placement, within 3 days after removing the juvenile from the trial reunification home, that person or agency shall submit a request for revocation of the trial reunification to the court that ordered the trial reunification and shall cause notice of the request to be provided to all persons who are entitled to receive notice of the trial reunification under sub. (2) (b). The request shall contain the date on which the juvenile was removed from the trial reunification home, the address of the juvenile's current placement, and the reasons for the proposed revocation. Paragraphs (b) and (c) apply to a request for revocation submitted under this subdivision.

938.358(4)(a)3. 3. If the person or agency primarily responsible for implementing the dispositional order places the juvenile in a new out-of-home placement, within 3 days after removing the juvenile from the trial reunification home, that person or agency shall request a change in placement under s. 938.357 (1) (am). The procedures specified in s. 938.357 relating to a change in placement under s. 938.357 (1) (am) apply to a change in placement requested under this subdivision, except that the request shall include the date on which the juvenile was removed from the trial reunification home in addition to the information required under s. 938.357 (1) (am) 1., and the trial reunification is revoked when the change in placement order is granted.

938.358(4)(b) (b) Revocation hearing; when required. Any person who is entitled to receive notice of a revocation request under par. (a) 2. may obtain a hearing on the matter by filing an objection with the court within 10 days after the request is filed with the court. If a hearing is scheduled, not less than 3 days prior to the hearing the court shall provide notice of the hearing, together with a copy of the request for the revocation, to all persons who are entitled to receive notice under par. (a) 2. If all parties consent, the court may proceed immediately with the hearing.

938.358(4)(c) (c) Revocation order. If the court finds that the trial reunification is no longer in the best interests of a juvenile who has been placed in his or her previous out-of-home placement under par. (a) 1., the court shall grant an order revoking the trial reunification.

938.358(5) (5) Removal from foster home or other physical custodian. If a hearing is held under sub. (2) (c) and the trial reunification would remove a juvenile from a foster home or other placement with a physical custodian described in s. 48.62 (2), the court shall give the foster parent or other physical custodian a right to be heard at the hearing by permitting the foster parent or other physical custodian to make a written or oral statement during the hearing or to submit a written statement prior to the hearing relating to the juvenile and the requested trial reunification. A foster parent or other physical custodian described in s. 48.62 (2) who receives notice of a hearing under sub. (2) (c) and a right to be heard under this subsection does not become a party to the proceeding on which the hearing is held solely on the basis of receiving that notice and right to be heard.

938.358(6) (6) Prohibited trial reunifications based on homicide of parent.

938.358(6)(a)(a) Prohibition. Except as provided in par. (c), the court may not order a trial reunification in the home of a person who has been convicted under s. 940.01 of the first-degree intentional homicide, or under s. 940.05 of the 2nd-degree intentional homicide, of a parent of the juvenile, if the conviction has not been reversed, set aside, or vacated.

938.358(6)(b) (b) Revocation. Except as provided in par. (c), if a parent in whose home a juvenile is placed for a trial reunification is convicted under s. 940.01 of the first-degree intentional homicide, or under s. 940.05 of the 2nd-degree intentional homicide, of the juvenile's other parent, and the conviction has not been reversed, set aside, or vacated, the court shall revoke the trial reunification and the juvenile shall be returned to his or her previous out-of-home placement or, pursuant to s. 938.357, placed in a new out-of-home placement.

938.358(6)(c) (c) Exception. Paragraphs (a) and (b) do not apply if the court determines by clear and convincing evidence that the placement would be in the best interests of the juvenile. The court shall consider the wishes of the juvenile in making that determination.

938.358 History History: 2011 a. 181.



938.36 Payment for services.

938.36  Payment for services.

938.36(1) (1)  Residential services; parental duty to support.

938.36(1)(a)(a) If legal custody is transferred from the parent or guardian or the court otherwise designates an alternative placement for the juvenile by a disposition made under s. 938.183, 938.34 or 938.345 or by a change in placement under s. 938.357, the duty of the parent or guardian to provide support shall continue even though the legal custodian or the placement designee may provide the support. A copy of the order transferring custody or designating alternative placement for the juvenile shall be submitted to the agency or person receiving custody or placement and the agency or person may apply to the court for an order to compel the parent or guardian to provide the support. Support payments for residential services, when purchased or otherwise funded or provided by the department of corrections, or a county department under s. 46.215, 46.22 or 46.23, shall be determined under s. 301.12 (14). Support payments for residential services, when purchased or otherwise funded by the department of health services, or a county department under s. 51.42 or 51.437, shall be determined under s. 46.10 (14).

938.36(1)(b) (b) In determining the amount of support under par. (a), the court may consider all relevant financial information or other information relevant to the parent's earning capacity, including information reported under s. 49.22 (2m) to the department of children and families, or the county child support agency, under s. 59.53 (5). If the court has insufficient information with which to determine the amount of support, the court shall order the juvenile's parent to furnish a statement of the income, assets, debts, and living expenses of the juvenile and the juvenile's parent, if the parent has not already done so, to the court within 10 days after the court's order transferring custody or designating an alternative placement is entered or at such other time as ordered by the court.

938.36(2) (2) Services or treatment; county payment; parental contribution. If a juvenile whose legal custody has not been taken from a parent or guardian is given educational and social services, or medical, psychological, or psychiatric treatment by order of the court, the court may order the county to pay for those services or treatment. This section does not prevent recovery of reasonable contribution toward the costs from the parent or guardian of the juvenile as the court may order based on the ability of the parent or guardian to pay. This subsection is subject to s. 301.03 (18).

938.36(3) (3) Services provided by school district. In determining county liability, this section does not apply to services specified in ch. 115.

938.36 History History: 1995 a. 27 s. 9126 (19); 1995 a. 77; 1997 a. 27, 35, 237, 252; 2005 a. 344; 2007 a. 20 s. 3823, 9121 (6) (a).



938.361 Payment for alcohol and other drug abuse services.

938.361  Payment for alcohol and other drug abuse services.

938.361(1)(1)  Definitions. In this section:

938.361(1)(a) (a) "Alcohol and other drug abuse services" means all of the following:

938.361(1)(a)1. 1. Any alcohol or other drug abuse examination or assessment ordered under s. 938.295 (1), 938.34 (14s) (b) 1., 938.343 (10) (a) or 938.344 (2g) (a) 1.

938.361(1)(a)2. 2. Any special treatment or care that relates to alcohol or other drug abuse services ordered under s. 938.34 (6) (a) or (am).

938.361(1)(a)3. 3. Any alcohol or other drug abuse treatment or education ordered by a court under s. 938.32 (1g) or 938.34 (6) (a) or (am), (6r), or (14s) (b) 1. or 2.; or made available to a juvenile under 938.34 (3) (f) 4.

938.361(1)(b) (b) "Municipality" means a city, village or town.

938.361(2) (2) Payment by parent or insurer.

938.361(2)(a)(a)

938.361(2)(a)1.1. If a juvenile's parent neglects, refuses or is unable to provide alcohol and other drug abuse services for the juvenile through his or her health insurance or other 3rd-party payments, notwithstanding s. 938.36 (3) the court assigned to exercise jurisdiction under this chapter and ch. 48 or municipal court may order the parent to pay for the alcohol and drug abuse services. If the parent consents to provide alcohol and other drug abuse services for a juvenile through his or her health insurance or other 3rd-party payments but the health insurance provider or other 3rd-party payer refuses to provide the alcohol and other drug abuse services the court assigned to exercise jurisdiction under this chapter and ch. 48 or municipal court may order the health insurance provider or 3rd-party payer to pay for the alcohol and other drug abuse services in accordance with the terms of the parent's health insurance policy or other 3rd-party payment plan.

938.361(2)(a)2. 2. This paragraph applies to payment for alcohol and other drug abuse services in any county, including pilot counties under s. 938.547.

938.361(2)(am) (am)

938.361(2)(am)1.1. If a court assigned to exercise jurisdiction under this chapter and ch. 48 in a pilot county under s. 938.547 finds that payment cannot be attained under par. (a), the court may order payment under par. (b).

938.361(2)(am)2. 2. If a court assigned to exercise jurisdiction under this chapter and ch. 48 in a county that is not a pilot county under s. 938.547 finds that payment cannot be attained under par. (a), the court may order payment under s. 938.34 (6) (ar) or 938.36.

938.361(2)(am)3. 3. If a municipal court finds that payment cannot be attained under par. (a), the municipal court may order the municipality over which the municipal court has jurisdiction to pay for any alcohol and other drug abuse services ordered by the municipal court.

938.361(2)(b) (b)

938.361(2)(b)1.1. In pilot counties under s. 938.547, in addition to ordering payment under par. (a), the court assigned to exercise jurisdiction under this chapter and ch. 48 may order a county department of human services established under s. 46.23 or a county department established under s. 51.42 or 51.437 in the juvenile's county of legal residence to pay for the alcohol and other drug abuse services whether or not custody has been taken from the parent.

938.361(2)(b)2. 2. If a court orders a county department established under s. 51.42 or 51.437 to provide alcohol and other drug abuse services under this paragraph, the provision of the service is subject to conditions specified in ch. 51.

938.361(2)(c) (c) Payment for alcohol and other drug abuse services by a county department or municipality under this section does not prohibit the county department or municipality from contracting with another county department, municipality, school district, or approved treatment facility for the provision of alcohol and other drug abuse services. Payment by the county or municipality under this section does not prevent recovery of reasonable contribution toward the costs of the court-ordered alcohol and other drug abuse services from the parent based upon the ability of the parent to pay. This subsection is subject to s. 46.03 (18).

938.361 History History: 1995 a. 77, 275; 2005 a. 344; 2011 a. 32.



938.362 Payment for certain special treatment or care services.

938.362  Payment for certain special treatment or care services.

938.362(1)(1)  Definition. In this section, "special treatment or care" has the meaning given in s. 938.02 (17m), except that it does not include alcohol and other drug abuse services.

938.362(2) (2) Applicability. This section applies to the payment of court-ordered special treatment or care under s. 938.34 (6) (a) or (am), whether or not custody has been taken from the parent.

938.362(3) (3) Payment by parent or insurer. If a juvenile's parent neglects, refuses, or is unable to provide court-ordered special treatment or care for the juvenile through his or her health insurance or other 3rd-party payments, notwithstanding s. 938.36 (3), the court may order the parent to pay for the court-ordered special treatment or care. If the parent consents to provide court-ordered special treatment or care for a juvenile through his or her health insurance or other 3rd-party payments but the health insurance provider or other 3rd-party payer refuses to provide the special treatment or care, the court may order the health insurance provider or 3rd-party payer to pay for the special treatment or care in accordance with the terms of the parent's health insurance policy or other 3rd-party payment plan.

938.362(4) (4) Payment by county department.

938.362(4)(a)(a) If the court finds that payment cannot be attained under sub. (3), the court may order the county department under s. 51.42 or 51.437 of the juvenile's county of legal residence to pay the cost of any court-ordered special treatment or care that is provided directly by or under contract with the county department.

938.362(4)(b) (b) Payment for special treatment or care by a county department under par. (a) does not prohibit the county department from contracting with another county department or approved treatment facility for the provision of special treatment or care.

938.362(4)(c) (c) A county department that pays for court-ordered special treatment or care under par. (a) may recover from the parent, based on the parent's ability to pay, a reasonable contribution toward the costs of court-ordered special treatment or care. This paragraph is subject to s. 46.03 (18).

938.362 History History: 1995 a. 77, 275; 2005 a. 344.



938.363 Revision of dispositional orders.

938.363  Revision of dispositional orders.

938.363(1) (1)  Requests for revision.

938.363(1)(a)(a) A juvenile, the juvenile's parent, guardian, or legal custodian, any person or agency bound by a dispositional order, the district attorney or corporation counsel in the county in which the dispositional order was entered or, if the juvenile is an Indian juvenile who is in need of protection or services under s. 938.13 (4), (6), (6m), or (7), the Indian juvenile's Indian custodian may request a revision in the order that does not involve a change in placement or a trial reunification, including a revision with respect to the amount of child support to be paid by a parent. The court may also propose a revision. The request or court proposal shall set forth in detail the nature of the proposed revision and what new information is available that affects the advisability of the court's disposition. The request or court proposal shall be submitted to the court. The court shall hold a hearing on the matter prior to any revision of the dispositional order if the request or court proposal indicates that new information is available that affects the advisability of the court's dispositional order, unless written waivers of objections to the revision are signed by all parties entitled to receive notice and the court approves.

938.363(1)(b) (b) If a hearing is held, at least 3 days before the hearing the court shall notify the juvenile, the juvenile's parent, guardian, and legal custodian, all parties bound by the dispositional order, the juvenile's foster parent or other physical custodian described in s. 48.62 (2), and the district attorney or corporation counsel in the county in which the dispositional order was entered. If the juvenile is an Indian juvenile who is in need of protection or services under s. 938.13 (4), (6), (6m), or (7), the court shall also notify the Indian juvenile's Indian custodian and, if that juvenile is placed outside the home of his or her parent or Indian custodian, the Indian juvenile's tribe. A copy of the request or proposal shall be attached to the notice. If all parties consent, the court may proceed immediately with the hearing. No revision may extend the effective period of the original order, or revise an original order under s. 938.34 (6) (am) to impose more than a total of 30 days, or under s. 938.34 (3) (f) to impose more than a total of 365 days, of detention, nonsecure custody, or inpatient treatment on a juvenile.

938.363(1)(c) (c) If the proposed revision is for a change in the amount of child support to be paid by a parent, the court shall order the juvenile's parent to provide a statement of the income, assets, debts, and living expenses of the juvenile and the juvenile's parent to the court and the person or agency primarily responsible for implementing the dispositional order by a date specified by the court. The clerk of court shall provide, without charge, to any parent ordered to provide that statement a document setting forth the percentage standard established by the department of children and families under s. 49.22 (9) and listing the factors that a court may consider under s. 301.12 (14) (c).

938.363(1)(d) (d) If the court orders the juvenile's parent to provide a statement of the income, assets, debts, and living expenses of the juvenile and the juvenile's parent to the court or if the court orders the juvenile's parent to provide that statement to the person or agency primarily responsible for implementing the dispositional order and that person or agency is not the county department, the court shall also order the juvenile's parent to provide that statement to the county department by a date specified by the court. The county department shall provide, without charge, to the parent a form on which to provide that statement, and the parent shall provide that statement on that form. The county department shall use the information provided in the statement to determine whether the department may claim federal foster care and adoption assistance reimbursement under 42 USC 670 to 679a for the cost of providing care for the juvenile.

938.363(1m) (1m) Evidence and statements. If a hearing is held under sub. (1) (a), any party may present evidence relevant to the issue of revision of the dispositional order. In addition, the court shall give a foster parent or other physical custodian described in s. 48.62 (2) of the juvenile a right to be heard at the hearing by permitting the foster parent or other physical custodian to make a written or oral statement during the hearing, or to submit a written statement prior to the hearing, relevant to the issue of revision. A foster parent or other physical custodian who receives notice of a hearing under sub. (1) (a) and a right to be heard under this subsection does not become a party to the proceeding on which the hearing is held solely on the basis of receiving that notice and right to be heard.

938.363(2) (2) Revision of support. If the court revises the amount of child support to be paid by a parent under the dispositional order for the care and maintenance of the parent's juvenile who has been placed by a court order under this chapter in a residential, nonmedical facility, the court shall determine the liability of the parent under s. 301.12 (14).

938.363 History History: 1995 a. 27 s. 9126 (19); 1995 a. 77, 275; 1997 a. 35, 80, 237, 252; 1999 a. 103; 2001 a. 38, 109; 2005 a. 344; 2007 a. 20; 2009 a. 28, 79, 94; 2011 a. 32, 181; 2013 a. 20.



938.364 Dismissal of certain dispositional orders.

938.364  Dismissal of certain dispositional orders. A juvenile, the juvenile's parent, guardian, or legal custodian, or the district attorney or corporation counsel in the county in which the dispositional order was entered may request the court to dismiss an order under s. 938.342 (2) if the juvenile shows documentary proof that he or she is enrolled in a school program or a high school equivalency program. The court may also propose such a dismissal.

938.364 History History: 1995 a. 77; 2005 a. 344.



938.365 Extension of orders.

938.365  Extension of orders.

938.365(1)(1)  Date on which juvenile placed outside home. In this section, a juvenile is considered to have been placed outside of his or her home on the date on which the juvenile was first removed from his or her home, except that a juvenile who was removed from his or her home and first placed in a juvenile detention facility, a juvenile correctional facility, or a secured residential care center for children and youth for 60 days or more and then moved to a nonsecure out-of-home placement is considered to have been placed outside of his or her home on the date on which the juvenile was moved to the nonsecure out-of-home placement.

938.365(1m) (1m) Request for extension. The parent, juvenile, guardian, legal custodian, any person or agency bound by the dispositional order, the district attorney or corporation counsel in the county in which the dispositional order was entered, the court on its own motion, or, if the juvenile is an Indian juvenile who is in need of protection or services under s. 938.13 (4), (6), (6m), or (7), the Indian juvenile's Indian custodian may request an extension of an order under s. 938.355. The request shall be submitted to the court that entered the order. An order under s. 938.355 for placement of a juvenile in detention, nonsecure custody, or inpatient treatment under s. 938.34 (3) (f) or (6) (am) may not be extended. Other orders or portions of orders under s. 938.355 may be extended only as provided in this section.

938.365(2) (2) Notice. No order may be extended without a hearing. The court shall provide notice of the time and place of the hearing to the juvenile, the juvenile's parent, guardian, and legal custodian, all parties present at the original hearing, the juvenile's foster parent or other physical custodian described in s. 48.62 (2), and the district attorney or corporation counsel in the county in which the dispositional order was entered. If the juvenile is an Indian juvenile who is in need of protection or services under s. 938.13 (4), (6), (6m), or (7), the court shall also notify the Indian juvenile's Indian custodian and, if that juvenile is placed outside the home of his or her parent or Indian custodian, the Indian juvenile's tribe.

938.365(2g) (2g) Court report.

938.365(2g)(a)(a) At the hearing the person or agency primarily responsible for providing services to the juvenile shall file with the court a written report stating to what extent the dispositional order has been meeting the objectives of the plan for the juvenile's rehabilitation or care and treatment. The office of juvenile offender review may file a written report regarding any juvenile examined by the program.

938.365(2g)(b) (b) If the juvenile is placed outside of his or her home, the report shall include all of the following:

938.365(2g)(b)1. 1. A copy of the report of the review panel under s. 938.38 (5), if any, and a response to the report from the agency primarily responsible for providing services to the juvenile.

938.365(2g)(b)2. 2. An evaluation of the juvenile's adjustment to the placement and of any progress the juvenile has made, suggestions for amendment of the permanency plan, and specific information showing the efforts that have been made to achieve the permanency goal of the permanency plan, including, if applicable, the efforts of the parents to remedy the factors that contributed to the juvenile's placement.

938.365(2g)(b)3. 3. If the juvenile has been placed outside of his or her home in a foster home, group home, nonsecured residential care center for children and youth, or shelter care facility for 15 of the most recent 22 months, not including any period during which the juvenile was a runaway from the out-of-home placement or was residing in a trial reunification home, a statement of whether or not a recommendation has been made to terminate the parental rights of the parents of the juvenile. If a recommendation for a termination of parental rights has been made, the statement shall indicate the date on which the recommendation was made, any previous progress made to accomplish the termination of parental rights, any barriers to the termination of parental rights, specific steps to overcome the barriers and when the steps will be completed, reasons why adoption would be in the best interest of the juvenile and whether or not the juvenile should be registered with the adoption information exchange. If a recommendation for termination of parental rights has not been made, the statement shall include an explanation of the reasons why a recommendation for termination of parental rights has not been made. If the lack of appropriate adoptive resources is the primary reason for not recommending a termination of parental rights, the agency shall recommend that the juvenile be registered with the adoption information exchange or report the reason why registering the juvenile is contrary to the best interest of the juvenile.

938.365(2g)(b)4. 4. If the juvenile is an Indian juvenile who is placed outside the home of his or her parent or Indian custodian under s. 938.13 (4), (6), (6m), or (7), specific information showing that active efforts under s. 938.028 (4) (d) 2. have been made to prevent the breakup of the Indian juvenile's family and that those efforts have proved unsuccessful.

938.365(2g)(c) (c) If the juvenile has not been placed outside the home, the report shall contain a description of efforts that have been made by all parties concerned toward meeting the objectives of treatment, care, or rehabilitation; an explanation of why these efforts have not yet succeeded in meeting the objective; and anticipated future planning for the juvenile.

938.365(2m) (2m) Hearing and order.

938.365(2m)(a)(a)

938.365(2m)(a)1.1. Any party may present evidence relevant to the issue of extension. If the juvenile is placed outside of his or her home, the person or agency primarily responsible for providing services to the juvenile shall present as evidence specific information showing that the person or agency has made reasonable efforts to achieve the permanency goal of the juvenile's permanency plan, including, if appropriate, through an out-of-state placement. If an Indian juvenile is placed outside the home of his or her parent or Indian custodian under s. 938.13 (4), (6), (6m), or (7), the person or agency primarily responsible for providing services to the Indian juvenile shall also present as evidence specific information showing that active efforts under s. 938.028 (4) (d) 2. have been made to prevent the breakup of the Indian juvenile's family and that those efforts have proved unsuccessful.

938.365(2m)(a)1m. 1m. The court shall make findings of fact and conclusions of law based on the evidence. The findings of fact shall include a finding as to whether reasonable efforts were made by the person or agency primarily responsible for providing services to the juvenile to achieve the permanency goal of the juvenile's permanency plan, including, if appropriate, through an out-of-state placement. If the juvenile is an Indian juvenile who is placed outside the home of his or her parent or Indian custodian under s. 938.13 (4), (6), (6m), or (7), the findings of fact shall also include a finding that active efforts under s. 938.028 (4) (d) 2. were made to prevent the breakup of the Indian juvenile's family and that those efforts have proved unsuccessful. An order shall be issued under s. 938.355.

938.365(2m)(a)1r. 1r.

938.365(2m)(a)1r.a.a. If the juvenile is placed outside of his or her home and if the juvenile has one or more siblings, as defined in s. 938.38 (4) (br) 1., who have also been placed outside the home, the person or agency primarily responsible for providing services to the juvenile shall present as evidence specific information showing that the agency has made reasonable efforts to place the juvenile in a placement that enables the sibling group to remain together, unless the court has determined that a joint placement would be contrary to the safety or well-being of the juvenile or any of those siblings, in which case the agency shall present as evidence specific information showing that agency has made reasonable efforts to provide for frequent visitation or other ongoing interaction between the juvenile and the siblings, unless the court has determined that such visitation or interaction would be contrary to the safety or well-being of the juvenile or any of those siblings.

938.365(2m)(a)1r.b. b. If the juvenile is placed outside the home and if the juvenile has one or more siblings, as defined in s. 938.38 (4) (br) 1., who have also been placed outside the home, the findings of fact shall include a finding as to whether reasonable efforts have been made by the agency primarily responsible for providing services to the juvenile to place the juvenile in a placement that enables the sibling group to remain together, unless the court has determined that a joint placement would be contrary to the safety or well-being of the juvenile or any of those siblings, in which case the findings of fact shall include a finding as to whether reasonable efforts have been made by the agency to provide for frequent visitation or other ongoing interaction between the juvenile and the siblings, unless the court has determined that such visitation or interaction would be contrary to the safety or well-being of the juvenile or any of those siblings.

938.365(2m)(a)2. 2. If the court finds that any of the circumstances under s. 938.355 (2d) (b) 1. to 4. applies with respect to a parent, the order shall include a determination that the person or agency primarily responsible for providing services to the juvenile is not required to make reasonable efforts with respect to the parent to make it possible for the juvenile to return safely to his or her home.

938.365(2m)(a)3. 3. The court shall make the findings under subd. 1m. relating to reasonable efforts to achieve the permanency goal of the juvenile's permanency plan and the findings under subd. 2. on a case-by-case basis based on circumstances specific to the juvenile and shall document or reference the specific information on which those findings are based in the order issued under s. 938.355. An order that merely references subd. 1m. or 2. without documenting or referencing that specific information in the order or an amended order that retroactively corrects an earlier order that does not comply with this subdivision is not sufficient to comply with this subdivision.

938.365(2m)(ad) (ad) If the court finds that any of the circumstances under s. 938.355 (2d) (b) 1. to 4. applies with respect to a parent, the court shall hold a hearing under s. 938.38 (4m) within 30 days after the date of that finding to determine the permanency goal and, if applicable, any concurrent permanency goals for the juvenile.

938.365(2m)(ag) (ag) The court shall give a foster parent or other physical custodian described in s. 48.62 (2) who is notified of a hearing under sub. (2) a right to be heard at the hearing by permitting the foster parent or other physical custodian to make a written or oral statement during the hearing, or to submit a written statement prior to the hearing, relevant to the issue of extension. A foster parent or other physical custodian who receives notice of a hearing under sub. (2) and a right to be heard under this paragraph does not become a party to the proceeding on which the hearing is held solely on the basis of receiving that notice and having the right to be heard.

938.365(2m)(b) (b) If a juvenile has been placed outside the home under s. 938.345 and an extension is ordered under this subsection, the court shall state in the record the reason for the extension.

938.365(3) (3) Waiver of appearance. The appearance of any juvenile may be waived by consent of the juvenile, counsel or guardian ad litem.

938.365(4) (4) Dispositions to be considered. The court shall determine which dispositions are to be considered for extensions.

938.365(5) (5) Duration of extension. Except as provided in s. 938.368, an order under this section that continues the placement of a juvenile in his or her home or that extends an order under s. 938.34 (4d), (4h), (4m), or (4n) shall be for a specified length of time not to exceed one year after its date of entry. Except as provided in s. 938.368, an order under this section that continues the placement of a juvenile in a foster home, group home, or residential care center for children and youth or in the home of a relative other than a parent shall be for a specified length of time not to exceed the date on which the juvenile attains 18 years of age, one year after the date on which the order is granted, or, if the juvenile is a full-time student at a secondary school or its vocational or technical equivalent and is reasonably expected to complete the program before attaining 19 years of age, the date on which the juvenile attains 19 years of age, whichever is later.

938.365(6) (6) Hearings conducted after order terminates. If a request to extend a dispositional order is made prior to the termination of the order, but the court is unable to conduct a hearing on the request prior to the termination date, the court may extend the order for a period of not more than 30 days, not including any period of delay resulting from any of the circumstances under s. 938.315 (1). The court shall grant appropriate relief as provided in s. 938.315 (3) with respect to any request to extend a dispositional order on which a hearing is not held within the time period specified in this subsection. Failure to object if a hearing is not held within the time period under this subsection waives any challenge to the court's competency to act on the request.

938.365(7) (7) Changes in placement and trial reunifications not permitted. Nothing in this section may be construed to allow any changes in placement, trial reunification, or revocation of aftercare supervision. Revocation and other changes in placement may take place only under s. 938.357, and trial reunifications may take place only under s. 938.358.

938.365 History History: 1995 a. 77, 275, 352; 1997 a. 27, 35, 80, 237; 2001 a. 109; 2005 a. 344; 2007 a. 199; 2009 a. 28, 79, 94, 185; 2011 a. 181, 258; 2011 a. 260 s. 80; s. 13.92 (2) (i).

938.365 Annotation A dispositional order may be extended without a finding of dangerousness. [cites former s. 48.365] In Interest of R.E.H. 101 Wis. 2d 647, 305 N.W.2d 162 (Ct. App. 1981).

938.365 Annotation An extension under sub. (6) [former s. 48.3650] does not deprive a juvenile of liberty without due process. In Interest of S.D.R. 109 Wis. 2d 567, 326 N.W.2d 762 (1982).

938.365 Annotation The court may extend a dispositional order for 30 days under sub. (6) to consider a petition to extend the original order even when the juvenile turns 18 during the extension period. [cites former s. 48.365] In Interest of W.P. 153 Wis. 2d 50, 449 N.W.2d 615 (1990).

938.365 Annotation After a juvenile's dispositional order expires, a circuit court may not grant a 30-day temporary extension of the order under sub. (6). The statute does not allow for an extension by implication, by inference, or after the fact. When no temporary extension was granted prior to the expiration of the dispositional order, the circuit court could not act with respect to the juvenile once the dispositional order expired. State v. Michael S., Jr. 2005 WI 82, 282 Wis. 2d 1, 698 N.W.2d 673, 03-2934.



938.368 Continuation of dispositional orders.

938.368  Continuation of dispositional orders.

938.368(1) (1)  Termination of parental rights proceedings. If a petition for termination of parental rights is filed under s. 48.41 or 48.415 or an appeal from a judgment terminating or denying termination of parental rights is filed during the year in which a dispositional order under s. 938.355 or an extension order under s. 938.365 is in effect, the dispositional or extension order shall remain in effect until all proceedings related to the filing of the petition or an appeal are concluded.

938.368(2) (2) Placement with guardian. If a juvenile's placement with a guardian appointed under s. 48.977 (2) is designated by the court under s. 48.977 (3) as a permanent foster placement for the juvenile while a dispositional order under s. 938.345, a revision order under s. 938.363, or an extension order under s. 938.365 is in effect with respect to the juvenile, the dispositional order, revision order, or extension order shall remain in effect until the earliest of the following:

938.368(2)(a) (a) Thirty days after the guardianship terminates under s. 48.977 (7).

938.368(2)(b) (b) A court enters a change in placement order under s. 938.357.

938.368(2)(c) (c) A court order terminates such dispositional order, revision order or extension order.

938.368(2)(d) (d) The juvenile attains the age of 18 years.

938.368 History History: 1995 a. 77; 1997 a. 80; 2005 a. 344.



938.37 Costs.

938.37  Costs.

938.37(1)(1)  Juvenile court. A court assigned to exercise jurisdiction under this chapter and ch. 48 may not impose costs, fees, or surcharges under ch. 814 against a juvenile under 14 years of age. A court may impose costs, fees, and surcharges under ch. 814 against a juvenile 14 years of age or older.

938.37(3) (3) Civil and criminal courts. Notwithstanding sub. (1), courts of civil and criminal jurisdiction exercising jurisdiction under s. 938.17 may assess the same costs, fees, and surcharges imposed under ch. 814 against juveniles as they may assess against adults, except that witness fees may not be charged to the juvenile.

938.37 History History: 1995 a. 77; 2003 a. 139; 2005 a. 344.



938.371 Access to certain information by substitute care provider.

938.371  Access to certain information by substitute care provider.

938.371(1)(1)  Medical information. If a juvenile is placed in a foster home, group home, residential care center for children and youth, or juvenile correctional facility or in the home of a relative other than a parent, including a placement under s. 938.205 or 938.21, the agency, as defined in s. 938.38 (1) (a), that placed the juvenile or arranged for the placement of the juvenile shall provide the following information to the foster parent, relative, or operator of the group home, residential care center for children and youth, or juvenile correctional facility at the time of placement or, if the information has not been provided to the agency by that time, as soon as possible after the date on which the agency receives that information, but not more than 2 working days after that date:

938.371(1)(a) (a) Results of an HIV test, as defined in s. 252.01 (2m), of the juvenile as provided under s. 252.15 (3m) (d) 15., including results included in a court report or permanency plan. At the time that the test results are provided, the agency shall notify the foster parent, relative, or operator of the group home, residential care center for children and youth, or juvenile correctional facility of the confidentiality requirements under s. 252.15 (6).

938.371(1)(b) (b) Results of any tests of the juvenile to determine the presence of viral hepatitis, type B, including results included in a court report or permanency plan.

938.371(1)(c) (c) Any other medical information concerning the juvenile that is necessary for the care of the juvenile.

938.371(3) (3) Other information. At the time of placement of a juvenile in a foster home, group home, residential care center for children and youth, or juvenile correctional facility or in the home of a relative other than a parent or, if the information is not available at that time, as soon as possible after the date on which the court report or permanency plan has been submitted, but no later than 7 days after that date, the agency, as defined in s. 938.38 (1) (a), responsible for preparing the juvenile's permanency plan shall provide to the foster parent, relative, or operator of the group home, residential care center for children and youth, or juvenile correctional facility information contained in the court report submitted under s. 938.33 (1) or 938.365 (2g) or permanency plan submitted under s. 938.355 (2e) or 938.38 relating to findings or opinions of the court or agency that prepared the court report or permanency plan relating to any of the following:

938.371(3)(a) (a) Any mental, emotional, cognitive, developmental, or behavioral disability of the juvenile.

938.371(3)(b) (b) Any involvement of the juvenile in any criminal gang, as defined in s. 939.22 (9), or in any other group in which any child was traumatized as a result of his or her association with that group.

938.371(3)(c) (c) Any involvement of the juvenile in any activities that are harmful to the juvenile's physical, mental, or moral well-being.

938.371(3)(d) (d) Any involvement of the juvenile, whether as victim or perpetrator, in sexual intercourse or sexual contact in violation of s. 940.225, 948.02, 948.025, or 948.085, prostitution in violation of s. 944.30, sexual exploitation of a child in violation of s. 948.05, or causing a child to view or listen to sexual activity in violation of s. 948.055, if the information is necessary for the care of the juvenile or for the protection of any person living in the foster home, group home, residential care center for children and youth, or juvenile correctional facility.

938.371(3)(e) (e) The religious affiliation or beliefs of the juvenile.

938.371(4) (4) Disclosure before placement permitted. Subsection (1) does not preclude an agency, as defined in s. 48.38 (1) (a), that is arranging for the placement of a juvenile from providing the information specified in sub. (1) (a) to (c) to a person specified in sub. (1) (intro.) before the time of placement of the juvenile. Subsection (3) does not preclude an agency, as defined in s. 48.38 (1) (a), responsible for preparing a juvenile's court report or permanency plan from providing the information specified in sub. (3) (a) to (e) to a person specified in sub. (3) (intro.) before the time of placement of the juvenile.

938.371(5) (5) Confidentiality of information. Except as permitted under s. 252.15 (6), a foster parent, treatment foster parent, relative, or operator of a group home, residential care center for children and youth, or juvenile correctional facility that receives any information under sub. (1) or (3), other than the information described in sub. (3) (e), shall keep the information confidential and may disclose that information only for the purposes of providing care for the juvenile or participating in a court hearing or permanency review concerning the juvenile.

938.371 History History: 1995 a. 77, 275, 352; 1997 a. 35, 272; 1999 a. 32; 2001 a. 59; 2005 a. 232, 277, 344; 2007 a. 97; 2009 a. 28, 209; 2011 a. 181, 260.



938.373 Medical authorization.

938.373  Medical authorization.

938.373(1) (1)  Authorization by court. The court assigned to exercise jurisdiction under this chapter and ch. 48 may authorize medical services including surgical procedures when needed if the court assigned to exercise jurisdiction under this chapter and ch. 48 determines that reasonable cause exists for the services and that the juvenile is within the jurisdiction of the court assigned to exercise jurisdiction under this chapter and ch. 48 and, except as provided in s. 938.296 (4) and (5), consents.

938.373(2) (2) Abortion; judicial waiver of parental consent requirement. Section 48.375 (7) applies if the medical service authorized under sub. (1) is an abortion.

938.373 History History: 1995 a. 77; 1999 a. 188; 2005 a. 344.



938.38 Permanency planning.

938.38  Permanency planning.

938.38(1)(1)  Definitions. In this section:

938.38(1)(a) (a) "Agency" means the department, a county department or a licensed child welfare agency.

938.38(1)(am) (am) "Independent agency" means a private, nonprofit organization, but does not include a licensed child welfare agency that is authorized to prepare permanency plans or that is assigned the primary responsibility of providing services under a permanency plan.

938.38(1)(b) (b) "Permanency plan" means a plan designed to ensure that a juvenile is reunified with his or her family whenever appropriate, or that the juvenile quickly attains a placement or home providing long-term stability.

938.38(2) (2) Permanency plan required. Except as provided in sub. (3), for each juvenile living in a foster home, group home, residential care center for children and youth, juvenile detention facility, or shelter care facility, the agency that placed the juvenile or arranged the placement or the agency assigned primary responsibility for providing services to the juvenile under s. 938.355 (2) (b) 6g. shall prepare a written permanency plan, if any of the following conditions exists, and, for each juvenile living in the home of a guardian or a relative other than a parent, that agency shall prepare a written permanency plan, if any of the conditions under pars. (a) to (e) exists:

938.38(2)(a) (a) The juvenile is being held in physical custody under s. 938.207, 938.208 or 938.209 (1).

938.38(2)(b) (b) The juvenile is in the legal custody of the agency.

938.38(2)(c) (c) The juvenile is under the supervision of an agency under s. 48.64 (2), under a consent decree under s. 938.32 (1) (c), or under a court order under s. 938.355.

938.38(2)(d) (d) The juvenile was placed under a voluntary agreement between the agency and the juvenile's parent under s. 48.63 (1) or (5) (b).

938.38(2)(e) (e) The juvenile is under the guardianship of the agency.

938.38(2)(f) (f) The juvenile's care would be paid for under s. 49.19 but for s. 49.19 (20), except that this paragraph does not apply to a juvenile whose care is being paid for under s. 48.623 (1).

938.38(3) (3) Time. Subject to sub. (4m) (a), the agency shall file the permanency plan with the court within 60 days after the date on which the juvenile was first removed from his or her home, except under either of the following conditions:

938.38(3)(a) (a) If the juvenile is alleged to be delinquent and is being held in a juvenile detention facility, juvenile portion of a county jail, or shelter care facility, and the agency intends to recommend that the juvenile be placed in a juvenile correctional facility or a secured residential care center for children and youth, the agency is not required to submit the permanency plan unless the court does not accept the recommendation of the agency. If the court places the juvenile in any facility outside of the juvenile's home other than a juvenile correctional facility or a secured c residential care center for children and youth, the agency shall file the permanency plan with the court within 60 days after the date of disposition.

938.38(3)(b) (b) If the juvenile is held for less than 60 days in a juvenile detention facility, juvenile portion of a county jail, or a shelter care facility, no permanency plan is required if the juvenile is returned to his or her home within that period.

938.38(4) (4) Contents of plan. The permanency plan shall include all of the following:

938.38(4)(ag) (ag) The name, address, and telephone number of the juvenile's parent, guardian, and legal custodian.

938.38(4)(am) (am) The date on which the juvenile was removed from his or her home and the date on which the juvenile was placed in out-of-home care.

938.38(4)(ar) (ar) A description of the services offered and any services provided in an effort to prevent the removal of the juvenile from his or her home, while assuring that the health and safety of the juvenile are the paramount concerns, and to achieve the goal of the permanency plan, except that the permanency plan is not required to include a description of the services offered or provided with respect to a parent of the juvenile to prevent the removal of the juvenile from the home or to achieve the permanency goal of returning the juvenile safely to his or her home if any of the circumstances under s. 938.355 (2d) (b) 1. to 4. apply to that parent.

938.38(4)(b) (b) The basis for the decision to hold the juvenile in custody or to place the juvenile outside of his or her home.

938.38(4)(bm) (bm) A statement as to the availability of a safe and appropriate placement with a fit and willing relative of the juvenile and, if a decision is made not to place the juvenile with an available relative, a statement as to why placement with the relative is not safe or appropriate.

938.38(4)(br) (br)

938.38(4)(br)1.1. In this paragraph, "sibling" means a person who is a brother or sister of a juvenile, whether by blood, marriage, or adoption, including a person who has a brother or sister of a juvenile before the person was adopted or parental rights to the person were terminated.

938.38(4)(br)2. 2. If the juvenile has one or more siblings who have also been removed from the home, a description of the efforts made to place the juvenile in a placement that enables the sibling group to remain together and, if a decision is made not to place the juvenile and his or her siblings in a joint placement, a statement as to why a joint placement would be contrary to the safety or well-being of the juvenile or any of those siblings and a description of the efforts made to provide for frequent visitation or other ongoing interaction between the juvenile and those siblings. If a decision is made not to provide for that visitation or interaction, the permanency plan shall include a statement as to why that visitation or interaction would be contrary to the safety or well-being of the juvenile or any of those siblings.

938.38(4)(c) (c) The location and type of facility in which the juvenile is currently held or placed, and the location and type of facility in which the juvenile will be placed.

938.38(4)(d) (d) If the juvenile is living more than 60 miles from his or her home, documentation that placement within 60 miles of the juvenile's home is either unavailable or inappropriate.

938.38(4)(dg) (dg) Information about the juvenile's education, including all of the following:

938.38(4)(dg)1. 1. The name and address of the school in which the juvenile is or was most recently enrolled.

938.38(4)(dg)2. 2. Any special education programs in which the juvenile is or was previously enrolled.

938.38(4)(dg)3. 3. The grade level in which the juvenile is or was most recently enrolled and all information that is available concerning the juvenile's grade level performance.

938.38(4)(dg)4. 4. A summary of all available education records relating to the juvenile that are relevant to any education goals included in the education services plan prepared under s. 938.33 (1) (e).

938.38(4)(dm) (dm) If as a result of the placement the juvenile has been or will be transferred from the school in which the juvenile is or most recently was enrolled, documentation that a placement that would maintain the juvenile in that school is either unavailable or inappropriate or that a placement that would result in the juvenile's transfer to another school would be in the juvenile's best interests.

938.38(4)(dr) (dr) Medical information relating to the juvenile, including all of the following:

938.38(4)(dr)1. 1. The names and addresses of the juvenile's physician, dentist, and any other health care provider that is or was previously providing health care services to the juvenile.

938.38(4)(dr)2. 2. The juvenile's immunization record, including the name and date of each immunization administered to the juvenile.

938.38(4)(dr)3. 3. Any known medical condition for which the juvenile is receiving medical care or treatment and any known serious medical condition for which the juvenile has previously received medical care or treatment.

938.38(4)(dr)4. 4. The name, purpose, and dosage of any medication that is being administered to the juvenile and the name of any medication that causes the juvenile to suffer an allergic or other negative reaction.

938.38(4)(e) (e) A plan for ensuring the safety and appropriateness of the placement and a description of the services provided to meet the needs of the juvenile and family, including a discussion of services that have been investigated and considered and are not available or likely to become available within a reasonable time to meet the needs of the juvenile or, if available, why such services are not safe or appropriate.

938.38(4)(f) (f) A description of the services that will be provided to the juvenile, the juvenile's family, and the juvenile's foster parent, the operator of the facility where the juvenile is living, or the relative with whom the juvenile is living to carry out the dispositional order, including services planned to accomplish all of the following:

938.38(4)(f)1. 1. Ensure proper care and treatment of the juvenile and promote safety and stability in the placement.

938.38(4)(f)2. 2. Meet the juvenile's physical, emotional, social, educational and vocational needs.

938.38(4)(f)3. 3. Improve the conditions of the parents' home to facilitate the safe return of the juvenile to his or her home, or, if appropriate, obtain for the juvenile a placement for adoption, with a guardian, with a fit and willing relative, or in some other planned permanent living arrangement that includes an appropriate, enduring relationship with an adult.

938.38(4)(fg) (fg) The goal of the permanency plan or, if the agency is engaging in concurrent planning, as defined in s. 938.355 (2b) (a), the permanency and concurrent permanency goals of the permanency plan. If a goal of the permanency plan is to place the juvenile for adoption, with a guardian, or with a fit and willing relative, the permanency plan shall include the rationale for deciding on that goal and the efforts made to achieve that goal, including, if appropriate, through an out-of-state placement. If the agency determines under s. 938.355 (2b) (b) to engage in concurrent planning, the permanency plan shall include the rationale for that determination and a description of the concurrent plan. The agency shall determine one or more of the following goals to be the goal or goals of a juvenile's permanency plan:

938.38(4)(fg)1. 1. Return of the juvenile to the juvenile's home.

938.38(4)(fg)2. 2. Placement of the juvenile for adoption.

938.38(4)(fg)3. 3. Placement of the juvenile with a guardian.

938.38(4)(fg)4. 4. Permanent placement of the juvenile with a fit and willing relative.

938.38(4)(fg)5. 5. As provided in par. (fm), some other planned permanent living arrangement that includes an appropriate, enduring relationship with an adult, including sustaining care or long-term foster care, but not including independent living.

938.38(4)(fm) (fm) If the agency determines that there is a compelling reason why it currently would not be in the best interests of the juvenile to return the juvenile to his or her home or to place the juvenile for adoption, with a guardian, or with a fit and willing relative as the permanency goal for the juvenile, the permanency goal of placing the juvenile in some other planned permanent living arrangement described in par. (fg) 5. If the agency makes that determination, the plan shall include the efforts made to achieve that permanency goal, including, if appropriate, through an out-of-state placement, a statement of that compelling reason, and, notwithstanding that compelling reason, a concurrent plan under s. 938.355 (2b) towards achieving a goal under par. (fg) 1. to 4. as a concurrent permanency goal in addition to the permanency goal under par. (fg) 5.

938.38(4)(g) (g) The conditions, if any, upon which the juvenile will be returned safely to his or her home, including any changes required in the parents' conduct, the juvenile's conduct or the nature of the home.

938.38(4)(h) (h) If the juvenile is 15 years of age or older, an independent living plan describing the programs and services that are or will be provided to assist the juvenile in preparing for the transition from out-of-home care to independent living. The plan shall include all of the following:

938.38(4)(h)1. 1. The anticipated age at which the juvenile will be discharged from out-of-home care.

938.38(4)(h)2. 2. The anticipated amount of time available in which to prepare the juvenile for the transition from out-of-home care to independent living.

938.38(4)(h)3. 3. The anticipated location and living situation of the juvenile on discharge from out-of-home care.

938.38(4)(h)4. 4. A description of the assessment processes, tools, and methods that have been or will be used to determine the programs and services that are or will be provided to assist the juvenile in preparing for the transition from out-of-home care to independent living.

938.38(4)(h)5. 5. The rationale for each program or service that is or will be provided to assist the juvenile in preparing for the transition from out-of-home care to independent living, the time frames for delivering those programs or services, and the intended outcome of those programs or services.

938.38(4)(i) (i) A statement as to whether the juvenile's age and developmental level are sufficient for the court to consult with the juvenile at the permanency hearing under sub. (4m) (c) or (5m) (c) 2. or for the court or panel to consult with the juvenile at the permanency review under sub. (5) (bm) 2. and, if a decision is made that it would not be age appropriate or developmentally appropriate for the court to consult with the juvenile, a statement as to why consultation with the juvenile would not be appropriate.

938.38(4)(im) (im) If the juvenile is an Indian juvenile who is placed outside the home of his or her parent or Indian custodian under s. 938.13 (4), (6), (6m), or (7), all of the following:

938.38(4)(im)1. 1. The name, address, and telephone number of the Indian juvenile's Indian custodian and tribe.

938.38(4)(im)2. 2. A description of the remedial services and rehabilitation programs offered under s. 938.028 (4) (d) 2. in an effort to prevent the breakup of the Indian juvenile's family.

938.38(4)(im)3. 3. A statement as to whether the Indian juvenile's placement is in compliance with the order of placement preference under s. 938.028 (6) (a) or, if applicable, s. 938.028 (6) (b) and, if the placement is not in compliance with that order, a statement as to whether there is good cause, as described in s. 938.028 (6) (d), for departing from that order.

938.38(4)(j) (j) If the juvenile is placed in the home of a relative or other person described in s. 48.623 (1) (b) 1. who will be receiving subsidized guardianship payments, a description of all of the following:

938.38(4)(j)1. 1. The steps the agency has taken to determine that it is not appropriate for the juvenile to be returned to his or her home or to be adopted.

938.38(4)(j)2. 2. If a decision has been made not to place the juvenile and his or her siblings, as defined in par. (br) 1., in a joint placement, the reasons for separating the juvenile and his or her siblings during the placement.

938.38(4)(j)3. 3. The reasons why a permanent placement with a fit and willing relative or other person described in s. 48.623 (1) (b) 1. through a subsidized guardianship arrangement is in the best interests of the juvenile. In the case of an Indian juvenile, the best interests of the Indian juvenile shall be determined in accordance with s. 938.01 (3).

938.38(4)(j)4. 4. The ways in which the juvenile and the relative or other person described in s. 48.623 (1) (b) 1. meet the eligibility requirements specified in s. 48.623 (1) for the receipt of subsidized guardianship payments.

938.38(4)(j)5. 5. The efforts the agency has made to discuss adoption of the juvenile by the relative or other person described in s. 48.623 (1) (b) 1. as a more permanent alternative to guardianship and, if that relative or other person has chosen not to pursue adoption, documentation of the reasons for not pursuing adoption.

938.38(4)(j)6. 6. The efforts the agency has made to discuss the subsidized guardianship arrangement with the juvenile's parents or, if those efforts were not made, documentation of the reasons for not making those efforts.

938.38(4m) (4m) Reasonable efforts not required; permanency [plan] determination hearing.

938.38(4m)(a)(a) If in a proceeding under s. 938.21, 938.32, 938.355, 938.357, or 938.365 the court finds that any of the circumstances in s. 938.355 (2d) (b) 1. to 4. applies with respect to a parent, the court shall hold a hearing within 30 days after the date of that finding to determine the permanency plan for the juvenile. If a hearing is held under this paragraph, the agency responsible for preparing the permanency plan shall file the permanency plan with the court not less than 5 days before the date of the hearing. At the hearing, the court shall consider placing the juvenile in a placement outside this state if the court determines that such a placement would be in the best interests of the juvenile and appropriate to achieving the goal of the juvenile's permanency plan.

938.38(4m)(b) (b) At least 10 days before the date of the hearing the court shall notify the juvenile; any parent, guardian, and legal custodian of the juvenile; any foster parent, or other physical custodian described in s. 48.62 (2) of the juvenile, the operator of the facility in which the juvenile is living, or the relative with whom the juvenile is living; and, if the juvenile is an Indian juvenile who is or is alleged to be in need of protection or services under s. 938.13 (4), (6), (6m), or (7), the Indian juvenile's Indian custodian and tribe of the time, place, and purpose of the hearing, of the issues to be determined at the hearing, and of the fact that they shall have a right to be heard at the hearing.

938.38(4m)(c) (c) If the juvenile's permanency plan includes a statement under sub. (4) (i) indicating that the juvenile's age and developmental level are sufficient for the court to consult with the juvenile regarding the juvenile's permanency plan or if, notwithstanding a decision under sub. (4) (i) that it would not be appropriate for the court to consult with the juvenile, the court determines that consultation with the juvenile would be in the best interests of the juvenile, the court shall consult with the juvenile, in an age-appropriate and developmentally appropriate manner, regarding the juvenile's permanency plan and any other matters the court finds appropriate. If none of those circumstances apply, the court may permit the juvenile's caseworker, the juvenile's counsel, or, subject to s. 938.235 (3) (a), the juvenile's guardian ad litem to make a written or oral statement during the hearing, or to submit a written statement prior to the hearing, expressing the juvenile's wishes, goals, and concerns regarding the permanency plan and those matters. If the court permits such a written or oral statement to be made or submitted, the court may nonetheless require the juvenile to be physically present at the hearing.

938.38(4m)(d) (d) The court shall give a foster parent, other physical custodian described in s. 48.62 (2), operator of a facility, or relative who is notified of a hearing under par. (b) a right to be heard at the hearing by permitting the foster parent, other physical custodian, operator, or relative to make a written or oral statement during the hearing, or to submit a written statement prior to the hearing, relevant to the issues to be determined at the hearing. The foster parent, other physical custodian, operator of a facility, or relative does not become a party to the proceeding on which the hearing is held solely on the basis of receiving that notice and right to be heard.

938.38(5) (5) Permanency review.

938.38(5)(a)(a) Except as provided in s. 48.63 (5) (d), the court or a panel appointed under par. (ag) shall review the permanency plan in the manner provided in this subsection not later than 6 months after the date on which the juvenile was first removed from his or her home and every 6 months after a previous review under this subsection for as long as the juvenile is placed outside the home, except that for the review that is required to be conducted not later than 12 months after the juvenile was first removed from his or her home and the reviews that are required to be conducted every 12 months after that review, the court shall hold a hearing under sub. (5m) to review the permanency plan. The hearing may be instead of or in addition to the review under this subsection. The 6-month and 12-month periods referred to in this paragraph include trial reunifications under s. 938.358.

938.38(5)(ag) (ag) If the court elects not to review the permanency plan, the court shall appoint a panel to review the permanency plan. The panel shall consist of 3 persons who are either designated by an independent agency that has been approved by the chief judge of the judicial administrative district or designated by the agency that prepared the permanency plan. A voting majority of persons on each panel shall be persons who are not employed by the agency that prepared the permanency plan and who are not responsible for providing services to the juvenile or the parents of the juvenile whose permanency plan is the subject of the review.

938.38(5)(am) (am) The court may appoint an independent agency to designate a panel to conduct a permanency review under par. (a). If the court appoints an independent agency under this paragraph, the county department of the county of the court shall authorize and contract for the purchase of services from the independent agency.

938.38(5)(b) (b) The court or the agency shall notify the juvenile; the juvenile's parent, guardian, and legal custodian; the juvenile's foster parent, the operator of the facility in which the juvenile is living, or the relative with whom the juvenile is living; and, if the juvenile is an Indian juvenile who is placed outside the home of his or her parent or Indian custodian under s. 938.13 (4), (6), (6m), or (7), the Indian juvenile's Indian custodian and tribe of the time, place, and purpose of the review, of the issues to be determined as part of the review, and of the fact that they shall have a right to be heard at the review as provided in par. (bm) 1. The court or agency shall notify the person representing the interests of the public, the juvenile's counsel, and the juvenile's guardian ad litem of the time, place, and purpose of the review, of the issues to be determined as part of the review, and of the fact that they may have an opportunity to be heard at the review as provided in par. (bm) 1. The notices under this paragraph shall be provided in writing not less than 30 days before the review and copies of the notices shall be filed in the juvenile's case record.

938.38(5)(bm) (bm)

938.38(5)(bm)1.1. A juvenile, parent, guardian, legal custodian, foster parent, operator of a facility, or relative who is provided notice of the review under par. (b) shall have a right to be heard at the review by submitting written comments relevant to the determinations specified in par. (c) not less than 10 working days before the date of the review or by participating at the review. A person representing the interests of the public, counsel, or guardian ad litem who is provided notice of the review under par. (b) may have an opportunity to be heard at the review by submitting written comments relevant to the determinations specified in par. (c) not less than 10 working days before the date of the review. A foster parent, operator of a facility, or relative who receives notice of a review under par. (b) and a right to be heard under this subdivision does not become a party to the proceeding on which the review is held solely on the basis of receiving that notice and right to be heard.

938.38(5)(bm)2. 2. If the juvenile's permanency plan includes a statement under sub. (4) (i) indicating that the juvenile's age and developmental level are sufficient for the court or panel to consult with the juvenile regarding the juvenile's permanency plan or if, notwithstanding a decision under sub. (4) (i) that it would not be appropriate for the court or panel to consult with the juvenile, the court or panel determines that consultation with the juvenile would be in the best interests of the juvenile, the court or panel shall consult with the juvenile, in an age-appropriate and developmentally appropriate manner, regarding the juvenile's permanency plan and any other matters the court or panel finds appropriate. If none of those circumstances apply, the court or panel may permit the juvenile's caseworker, the juvenile's counsel, or, subject to s. 938.235 (3) (a), the juvenile's guardian ad litem to make a written or oral statement during the review, or to submit a written statement prior to the review, expressing the juvenile's wishes, goals, and concerns regarding the permanency plan and those matters. If the court or panel permits such a written or oral statement to be made or submitted, the court or panel may nonetheless require the juvenile to be physically present at the review.

938.38(5)(c) (c) The court or the panel shall determine each of the following:

938.38(5)(c)1. 1. The continuing necessity for and the safety and appropriateness of the placement.

938.38(5)(c)2. 2. The extent of compliance with the permanency plan by the agency and any other service providers, the juvenile's parents, the juvenile and the juvenile's guardian, if any.

938.38(5)(c)3. 3. The extent of any efforts to involve appropriate service providers in addition to the agency's staff in planning to meet the special needs of the juvenile and the juvenile's parents.

938.38(5)(c)4. 4. The progress toward eliminating the causes for the juvenile's placement outside of his or her home and toward returning the juvenile safely to his or her home or obtaining a permanent placement for the juvenile.

938.38(5)(c)5. 5. The date by which it is likely that the juvenile will be returned to his or her home or placed for adoption, with a guardian, with a fit and willing relative, or in some other planned permanent living arrangement that includes an appropriate, enduring relationship with an adult.

938.38(5)(c)5m. 5m. The continuing appropriateness, according to standards established by the department, of the permanency goal and, if the court or panel considers appropriate, any concurrent permanency goals for the juvenile. If the court or panel does not approve of any of those goals or if the court or panel determines that a concurrent permanency goal is appropriate, the court or panel shall determine the permanency goal and, if appropriate, any concurrent permanency goals for the juvenile.

938.38(5)(c)6. 6. If the juvenile has been placed outside of his or her home, as described in s. 938.365 (1), in a foster home, group home, nonsecured residential care center for children and youth, or shelter care facility for 15 of the most recent 22 months, not including any period during which the juvenile was a runaway from the out-of-home placement or was residing in a trial reunification home, the appropriateness of the permanency plan and the circumstances which prevent the juvenile from any of the following:

938.38(5)(c)6.a. a. Being returned safely to his or her home.

938.38(5)(c)6.b. b. Having a petition for the involuntary termination of parental rights filed on behalf of the juvenile.

938.38(5)(c)6.c. c. Being placed for adoption.

938.38(5)(c)6.cg. cg. Being placed with a guardian.

938.38(5)(c)6.cm. cm. Being placed in the home of a fit and willing relative of the juvenile.

938.38(5)(c)6.d. d. Being placed in some other planned permanent living arrangement that includes an appropriate, enduring relationship with an adult, including sustaining care or long-term foster care, but not including independent living.

938.38(5)(c)7. 7. Whether reasonable efforts were made by the agency to achieve the permanency goal of the permanency plan, including, if appropriate, through an out-of-state placement.

938.38(5)(c)8. 8. If the juvenile has one or more siblings, as defined in s. 938.38 (4) (br) 1., who have also been removed from the home, whether reasonable efforts were made by the agency to place the juvenile in a placement that enables the sibling group to remain together, unless the court or panel determines that a joint placement would be contrary to the safety or well-being of the juvenile or any of those siblings, in which case the court or panel shall determine whether reasonable efforts were made by the agency to provide for frequent visitation or other ongoing interaction between the juvenile and those siblings, unless the court or panel determines that such visitation or interaction would be contrary to the safety or well-being of the juvenile or any of those siblings.

938.38(5)(c)8m. 8m. If the juvenile is an Indian juvenile who is placed outside the home of his or her parent or Indian custodian under s. 938.13 (4), (6), (6m), or (7), whether active efforts under s. 938.028 (4) (d) 2. were made to prevent the breakup of the Indian juvenile's family, whether those efforts have proved unsuccessful, whether the Indian child's placement is in compliance with the order of placement preference under s. 938.028 (6) (a) or, if applicable, s. 938.028 (6) (b), and, if the placement is not in compliance with that order, whether there is good cause, as described in s. 938.028 (6) (d), for departing from that order.

938.38(5)(d) (d) Notwithstanding s. 938.78 (2) (a), the agency that prepared the permanency plan shall, at least 5 days before a review by a review panel, provide to each person appointed to the review panel, the juvenile's parent, guardian, and legal custodian, the person representing the interests of the public, the juvenile's counsel, the juvenile's guardian ad litem, and, if the juvenile is an Indian juvenile who is placed outside the home of his or her parent or Indian custodian under s. 938.13 (4), (6), (6m), or (7), the Indian juvenile's Indian custodian and tribe a copy of the permanency plan and any written comments submitted under par. (bm) 1. Notwithstanding s. 938.78 (2) (a), a person appointed to a review panel, the person representing the interests of the public, the juvenile's counsel, the juvenile's guardian ad litem, and, if the juvenile is an Indian juvenile who is placed outside the home of his or her parent or Indian custodian under s. 938.13 (4), (6), (6m), or (7), the Indian juvenile's Indian custodian and tribe may have access to any other records concerning the juvenile for the purpose of participating in the review. A person permitted access to a juvenile's records under this paragraph may not disclose any information from the records to any other person.

938.38(5)(e) (e) Within 30 days, the agency shall prepare a written summary of the determinations under par. (c) and shall provide a copy to the court that entered the order; the juvenile or the juvenile's counsel or guardian ad litem; the person representing the interests of the public; the juvenile's parent, guardian, or legal custodian; the juvenile's foster parent, the operator of the facility where the juvenile is living, or the relative with whom the juvenile is living; and, if the juvenile is an Indian juvenile who is placed outside the home of his or her parent or Indian custodian under s. 938.13 (4), (6), (6m), or (7), the Indian juvenile's Indian custodian and tribe.

938.38(5)(f) (f) If the summary prepared under par. (e) indicates that the review panel made recommendations that conflict with the juvenile's dispositional order or that provide for additional services not specified in the dispositional order, the agency primarily responsible for providing services to the juvenile shall request a revision of the dispositional order.

938.38(5m) (5m) Permanency hearing.

938.38(5m)(a)(a) The court shall hold a hearing to review the permanency plan and to make the determinations specified in sub. (5) (c) no later than 12 months after the date on which the juvenile was first removed from the home and every 12 months after a previous hearing under this subsection for as long as the juvenile is placed outside the home. The 12-month periods referred to in this paragraph include trial reunifications under s. 938.358.

938.38(5m)(b) (b) Not less than 30 days before the date of the hearing, the court shall notify the juvenile; the juvenile's parent, guardian, and legal custodian; and the juvenile's foster parent, the operator of the facility in which the juvenile is living, or the relative with whom the juvenile is living of the time, place, and purpose of the hearing, of the issues to be determined at the hearing, and of the fact that they shall have a right to be heard at the hearing as provided in par. (c) 1. and shall notify the juvenile's counsel and the juvenile's guardian ad litem; the agency that prepared the permanency plan; the person representing the interests of the public; and, if the juvenile is an Indian juvenile who is placed outside the home of his or her parent or Indian custodian under s. 938.13 (4), (6), (6m), or (7), the Indian juvenile's Indian custodian and tribe of the time, place, and purpose of the hearing, of the issues to be determined at the hearing, and of the fact that they may have an opportunity to be heard at the hearing as provided in par. (c) 1.

938.38(5m)(c) (c)

938.38(5m)(c)1.1. A juvenile, parent, guardian, legal custodian, foster parent, operator of a facility, or relative who is provided notice of the hearing under par. (b) shall have a right to be heard at the hearing by submitting written comments relevant to the determinations specified in sub. (5) (c) not less than 10 working days before the date of the hearing or by participating at the hearing. A counsel, guardian ad litem, agency, or person representing the interests of the public who is provided notice of the hearing under par. (b) may have an opportunity to be heard at the hearing by submitting written comments relevant to the determinations specified in sub. (5) (c) not less than 10 working days before the date of the hearing or by participating at the hearing. A foster parent, operator of a facility, or relative who receives notice of a hearing under par. (b) and a right to be heard under this subdivision does not become a party to the proceeding on which the hearing is held solely on the basis of receiving that notice and right to be heard.

938.38(5m)(c)2. 2. If the juvenile's permanency plan includes a statement under sub. (4) (i) indicating that the juvenile's age and developmental level are sufficient for the court to consult with the juvenile regarding the juvenile's permanency plan or if, notwithstanding a decision under sub. (4) (i) that it would not be appropriate for the court to consult with the juvenile, the court determines that consultation with the juvenile would be in the best interests of the juvenile, the court shall consult with the juvenile, in an age-appropriate and developmentally appropriate manner, regarding the juvenile's permanency plan and any other matters the court finds appropriate. If none of those circumstances apply, the court may permit the juvenile's caseworker, the juvenile's counsel, or, subject to s. 938.235 (3) (a), the juvenile's guardian ad litem to make a written or oral statement during the hearing, or to submit a written statement prior to the hearing, expressing the juvenile's wishes, goals, and concerns regarding the permanency plan and those matters. If the court permits such a written or oral statement to be made or submitted, the court may nonetheless require the juvenile to be physically present at the hearing.

938.38(5m)(d) (d) At least 5 days before the date of the hearing the agency that prepared the permanency plan shall provide a copy of the permanency plan and any written comments submitted under par. (c) 1. to the court, to the juvenile's parent, guardian, and legal custodian, to the person representing the interests of the public, to the juvenile's counsel or guardian ad litem, and, if the juvenile is an Indian juvenile who is placed outside the home of his or her parent or Indian custodian under s. 938.13 (4), (6), (6m), or (7), to the Indian juvenile's Indian custodian and tribe. Notwithstanding s. 938.78 (2) (a), the person representing the interests of the public, the juvenile's counsel or guardian ad litem, and, if the juvenile is an Indian juvenile who is placed outside the home of his or her parent or Indian custodian under s. 938.13 (4), (6), (6m), or (7), the Indian juvenile's Indian custodian and tribe may have access to any other records concerning the juvenile for the purpose of participating in the review. A person permitted access to a juvenile's records under this paragraph may not disclose any information from the records to any other person.

938.38(5m)(e) (e) After the hearing, the court shall make written findings of fact and conclusions of law relating to the determinations under sub. (5) (c) and shall provide a copy of those findings of fact and conclusions of law to the juvenile; the juvenile's parent, guardian, and legal custodian; the juvenile's foster parent, the operator of the facility in which the juvenile is living, or the relative with whom the juvenile is living; the agency that prepared the permanency plan; the person representing the interests of the public; and, if the juvenile is an Indian juvenile who is placed outside the home of his or her parent or Indian custodian under s. 938.13 (4), (6), (6m), or (7), the Indian juvenile's Indian custodian and tribe. The court shall make the findings specified in sub. (5) (c) 7. on a case-by-case basis based on circumstances specific to the juvenile and shall document or reference the specific information on which those findings are based in the findings of fact and conclusions of law prepared under this paragraph. Findings of fact and conclusions of law that merely reference sub. (5) (c) 7. without documenting or referencing that specific information in the findings of fact and conclusions of law or amended findings of fact and conclusions of law that retroactively correct earlier findings of fact and conclusions of law that do not comply with this paragraph are not sufficient to comply with this paragraph.

938.38(5m)(f) (f) If the findings of fact and conclusions of law under par. (e) conflict with the juvenile's dispositional order or provide for any additional services not specified in the dispositional order, the court shall revise the dispositional order under s. 938.363, order a change in placement under s. 938.357, or order a trial reunification under s. 938.358, as appropriate.

938.38(6) (6) Rules. The department shall promulgate rules establishing the following:

938.38(6)(a) (a) Procedures for conducting permanency reviews.

938.38(6)(b) (b) Requirements for training review panels.

938.38(6)(c) (c) Standards for reasonable efforts to prevent placement of juveniles outside of their homes, while assuring that their health and safety are the paramount concerns, and to make it possible for juveniles to return safely to their homes if they have been placed outside of their homes.

938.38(6)(d) (d) The format for permanency plans and review panel reports.

938.38(6)(e) (e) Standards and guidelines for decisions regarding the placement of juveniles.

938.38 History History: 1995 a. 77, 275, 352; 1997 a. 35, 237, 296; 1999 a. 9; 2001 a. 59, 69, 109; 2003 a. 321; 2005 a. 156, 344, 448; 2007 a. 20, 97; 2009 a. 28, 79, 94, 185; 2011 a. 32, 181, 258; 2011 a. 260 s. 80; s. 13.92 (2) (i).

938.38 Annotation The time limits in sub. (3) are not a prerequisite to trial court jurisdiction. Interest of Scott Y. 175 Wis. 2d 222, 499 N.W.2d 219 (Ct. App. 1993).



938.39 Disposition by court bars criminal proceeding.

938.39  Disposition by court bars criminal proceeding. Disposition by the court of any violation of state law within its jurisdiction under s. 938.12 bars any future criminal proceeding on the same matter in circuit court when the juvenile reaches the age of 17. This section does not affect criminal proceedings in circuit court that were transferred under s. 938.18.

938.39 History History: 1995 a. 77; 2005 a. 344.

938.39 Annotation The extension of a previously entered dispositional order due to the juvenile's participation in an armed robbery while subject to the order was not a "disposition" of the armed robbery charge, and the subsequent prosecution of the armed robbery charge in adult court did not violate s. 48.39 [now s. 938.39] or the constitutional protection against double jeopardy. State v. Stephens, 201 Wis. 2d 82, 548 N.W.2d 108 (Ct. App. 1996), 95-2103.



938.396 Records.

938.396  Records.

938.396(1)(1)  Law enforcement records.

938.396(1)(a)(a) Confidentiality. Law enforcement agency records of juveniles shall be kept separate from records of adults. Law enforcement agency records of juveniles may not be open to inspection or their contents disclosed except under par. (b) or (c), sub. (1j), (2m) (c) 1p., or (10), or s. 938.293 or by order of the court.

938.396(1)(b) (b) Applicability. Paragraph (a) does not apply to any of the following:

938.396(1)(b)1. 1. The disclosure of information to representatives of the news media who wish to obtain information for the purpose of reporting news. A representative of the news media who obtains information under this subdivision may not reveal the identity of the juvenile involved.

938.396(1)(b)2. 2. The confidential exchange of information between a law enforcement agency and officials of the public or private school attended by the juvenile. A public school official who obtains information under this subdivision shall keep the information confidential as required under s. 118.125, and a private school official who obtains information under this subdivision shall keep the information confidential in the same manner as is required of a public school official under s. 118.125.

938.396(1)(b)2m. 2m. The confidential exchange of information between a law enforcement agency and officials of the tribal school attended by the juvenile if the law enforcement agency determines that enforceable protections are provided by a tribal school policy or tribal law that requires tribal school officials to keep the information confidential in a manner at least as stringent as is required of a public school official under s. 118.125.

938.396(1)(b)3. 3. The confidential exchange of information between a law enforcement agency and another law enforcement agency. A law enforcement agency that obtains information under this subdivision shall keep the information confidential as required under par. (a) and s. 48.396 (1).

938.396(1)(b)4. 4. The confidential exchange of information between a law enforcement agency and a social welfare agency. A social welfare agency that obtains information under this subdivision shall keep the information confidential as required under ss. 48.78 and 938.78.

938.396(1)(b)5. 5. The disclosure of information relating to a juvenile 10 years of age or over who is subject to the jurisdiction of a court of criminal jurisdiction.

938.396(1)(c) (c) Exceptions. Notwithstanding par. (a), law enforcement agency records of juveniles may be disclosed as follows:

938.396(1)(c)1. 1. If requested by the parent, guardian or legal custodian of a juvenile who is the subject of a law enforcement officer's report, or if requested by the juvenile, if 14 years of age or over, a law enforcement agency may, subject to official agency policy, provide to the parent, guardian, legal custodian or juvenile a copy of that report.

938.396(1)(c)2. 2. Upon the written permission of the parent, guardian or legal custodian of a juvenile who is the subject of a law enforcement officer's report or upon the written permission of the juvenile, if 14 years of age or over, a law enforcement agency may, subject to official agency policy, make available to the person named in the permission any reports specifically identified by the parent, guardian, legal custodian or juvenile in the written permission.

938.396(1)(c)3. 3. At the request of a school district administrator, administrator of a private school, or administrator of a tribal school, or designee of a school district administrator, private school administrator, or tribal school administrator, or on its own initiative, a law enforcement agency may, subject to official agency policy, provide to the school district administrator, private school administrator, or tribal school administrator or designee, for use as provided in s. 118.127, any information in its records relating to any of the following if the official agency policy specifies that the information may not be provided to an administrator of a tribal school or a tribal school administrator's designee unless the governing body of the tribal school agrees that the information will be used by the tribal school as provided in s. 118.127:

938.396(1)(c)3.a. a. The use, possession, or distribution of alcohol or a controlled substance or controlled substance analog by a juvenile enrolled in the public school district, private school, or tribal school.

938.396(1)(c)3.b. b. The illegal possession by a juvenile of a dangerous weapon, as defined in s. 939.22 (10).

938.396(1)(c)3.c. c. An act for which a juvenile enrolled in the school district, private school, or tribal school was taken into custody under s. 938.19 based on a law enforcement officer's belief that the juvenile was committing or had committed a violation of any state or federal criminal law.

938.396(1)(c)3.d. d. An act for which a juvenile enrolled in the public school district, private school, or tribal school was adjudged delinquent.

938.396(1)(c)4. 4. A law enforcement agency may enter into an interagency agreement with a school board, a private school, a tribal school, a social welfare agency, or another law enforcement agency providing for the routine disclosure of information under subs. (1) (b) 2. and 2m. and (c) 3. to the school board, private school, tribal school, social welfare agency, or other law enforcement agency.

938.396(1)(c)5. 5. If requested by a victim of a juvenile's act, a law enforcement agency may, subject to official agency policy, disclose to the victim any information in its records relating to the injury, loss or damage suffered by the victim, including the name and address of the juvenile and the juvenile's parents. The victim may use and further disclose the information only for the purpose of recovering for the injury, damage or loss suffered as a result of the juvenile's act.

938.396(1)(c)6. 6. If requested by the victim-witness coordinator, a law enforcement agency shall disclose to the victim-witness coordinator any information in its records relating to the enforcement of rights under the constitution, this chapter, and s. 950.04 or the provision of services under s. 950.06 (1m), including the name and address of the juvenile and the juvenile's parents. The victim-witness coordinator may use the information only for the purpose of enforcing those rights and providing those services and may make that information available only as necessary to ensure that victims and witnesses of crimes, as defined in s. 950.02 (1m), receive the rights and services to which they are entitled under the constitution, this chapter, and ch. 950. The victim-witness coordinator may also use the information to disclose the name and address of the juvenile and the juvenile's parents to the victim of the juvenile's act.

938.396(1)(c)7. 7. If a juvenile has been ordered to make restitution for any injury, loss or damage caused by the juvenile and if the juvenile has failed to make that restitution within one year after the entry of the order, the insurer of the victim, as defined in s. 938.02 (20m) (a) 1., may request a law enforcement agency to disclose to the insurer any information in its records relating to the injury, loss or damage suffered by the victim, including the name and address of the juvenile and the juvenile's parents, and the law enforcement agency may, subject to official agency policy, disclose to the victim's insurer that information. The insurer may use and further disclose the information only for the purpose of investigating a claim arising out of the juvenile's act.

938.396(1)(c)8. 8. If requested by a fire investigator under s. 165.55 (15), a law enforcement agency may, subject to official agency policy, disclose to the fire investigator any information in its records relating to a juvenile as necessary for the fire investigator to pursue his or her investigation under s. 165.55. The fire investigator may use and further disclose the information only for the purpose of pursuing that investigation.

938.396(1)(d) (d) Law enforcement access to school records. On petition of a law enforcement agency to review pupil records, as defined in s. 118.125 (1) (d), other than pupil records that may be disclosed without a court order under s. 118.125 (2) or (2m), for the purpose of pursuing an investigation of any alleged delinquent or criminal activity or on petition of a fire investigator under s. 165.55 (15) to review those pupil records for the purpose of pursuing an investigation under s. 165.55 (15), the court may order the school board of the school district, or the governing body of the private school, in which a juvenile is enrolled to disclose to the law enforcement agency or fire investigator the pupil records of that juvenile as necessary for the law enforcement agency or fire investigator to pursue the investigation. The law enforcement agency or fire investigator may use the pupil records only for the purpose of the investigation and may make the pupil records available only to employees of the law enforcement agency or fire investigator who are working on the investigation.

938.396(1j) (1j) Law enforcement records, court-ordered disclosure.

938.396(1j)(a)(a) Any person who is denied access to a record under sub. (1) (a) or (10) may petition the court to order the disclosure of the record. The petition shall be in writing and shall describe as specifically as possible all of the following:

938.396(1j)(a)1. 1. The type of information sought.

938.396(1j)(a)2. 2. The reason the information is being sought.

938.396(1j)(a)3. 3. The basis for the petitioner's belief that the information is contained in the records.

938.396(1j)(a)4. 4. The relevance of the information sought to the petitioner's reason for seeking the information.

938.396(1j)(a)5. 5. The petitioner's efforts to obtain the information from other sources.

938.396(1j)(b) (b) Subject to par. (bm), the court, on receipt of a petition, shall notify the juvenile, the juvenile's counsel, the juvenile's parents, and appropriate law enforcement agencies in writing of the petition. If any person notified objects to the disclosure, the court may hold a hearing to take evidence relating to the petitioner's need for the disclosure.

938.396(1j)(bm) (bm) If the petitioner is seeking access to a record under sub. (1) (c) 3., the court shall, without notice or hearing, make the inspection and determinations specified in par. (c) and, if the court determines that disclosure is warranted, shall order disclosure under par. (d). The petitioner shall provide a copy of the disclosure order to the law enforcement agency that denied access to the record, the juvenile, the juvenile's counsel, and the juvenile's parents. Any of those persons may obtain a hearing on the court's determinations by filing a motion to set aside the disclosure order within 10 days after receipt of the order. If no motion is filed within those 10 days or if, after hearing, the court determines that no good cause has been shown for setting aside the order, the law enforcement agency shall disclose the juvenile's record as ordered.

938.396(1j)(c) (c) The court shall make an inspection, which may be in camera, of the juvenile's records. If the court determines that the information sought is for good cause and that it cannot be obtained with reasonable effort from other sources, it shall then determine whether the petitioner's need for the information outweighs society's interest in protecting its confidentiality. In making this determination, the court shall balance the following private and societal interests:

938.396(1j)(c)1. 1. The petitioner's interest in recovering for the injury, damage or loss he or she has suffered against the juvenile's interest in rehabilitation and in avoiding the stigma that might result from disclosure.

938.396(1j)(c)2. 2. The public's interest in the redress of private wrongs through private litigation against the public's interest in protecting the integrity of the juvenile justice system.

938.396(1j)(c)3. 3. If the petitioner is a person who was denied access to a record under sub. (1) (c) 3., the petitioner's legitimate educational interests, including safety interests, in the information against society's interest in protecting its confidentiality.

938.396(1j)(d) (d) If the court determines that disclosure is warranted, it shall order the disclosure of only as much information as is necessary to meet the petitioner's need for the information.

938.396(1j)(e) (e) The court shall record the reasons for its decision to disclose or not to disclose the juvenile's records. All records related to a decision under this subsection are confidential.

938.396(2) (2) Court records; confidentiality. Records of the court assigned to exercise jurisdiction under this chapter and ch. 48 and of municipal courts exercising jurisdiction under s. 938.17 (2) shall be entered in books or deposited in files kept for that purpose only. Those records shall not be open to inspection or their contents disclosed except by order of the court assigned to exercise jurisdiction under this chapter and ch. 48 or as required or permitted under sub. (2g), (2m) (b) or (c), or (10).

938.396(2g) (2g) Confidentiality of court records; exceptions. Notwithstanding sub. (2), records of the court assigned to exercise jurisdiction under this chapter and ch. 48 and of courts exercising jurisdiction under s. 938.17 (2) may be disclosed as follows:

938.396(2g)(ag) (ag) Request of parent or juvenile. Upon request of the parent, guardian, or legal custodian of a juvenile who is the subject of a record of a court assigned to exercise jurisdiction under this chapter and ch. 48 or of a municipal court exercising jurisdiction under s. 938.17 (2), or upon request of the juvenile, if 14 years of age or over, the court that is the custodian of the record shall open for inspection by the parent, guardian, legal custodian, or juvenile its records relating to that juvenile, unless that court finds, after due notice and hearing, that inspection of those records by the parent, guardian, legal custodian, or juvenile would result in imminent danger to anyone.

938.396(2g)(am) (am) Permission of parent or juvenile. Upon the written permission of the parent, guardian, or legal custodian of a juvenile who is the subject of a record of a court assigned to exercise jurisdiction under this chapter and ch. 48 or of a municipal court exercising jurisdiction under s. 938.17 (2), or upon written permission of the juvenile if 14 years of age or over, the court that is the custodian of the record shall open for inspection by the person named in the permission any records specifically identified by the parent, guardian, legal custodian, or juvenile in the written permission, unless e that court finds, after due notice and hearing, that inspection of those records by the person named in the permission would result in imminent danger to anyone.

938.396(2g)(b) (b) Federal program monitoring. Upon request of the department, the department of children and families, or a federal agency to review court records for the purpose of monitoring and conducting periodic evaluations of activities as required by and implemented under 45 CFR 1355, 1356, and 1357, the court shall open those records for inspection by authorized representatives of that department or federal agency.

938.396(2g)(c) (c) Law enforcement agencies. Upon request of a law enforcement agency to review court records for the purpose of investigating alleged criminal activity or activity that may result in a court exercising jurisdiction under s. 938.12 or 938.13 (12), the court assigned to exercise jurisdiction under this chapter and ch. 48 shall open for inspection by authorized representatives of the requester the records of the court relating to any juvenile who has been the subject of a proceeding under this chapter.

938.396(2g)(d) (d) Criminal and civil proceedings. Upon request of a court of criminal jurisdiction to review court records for the purpose of conducting or preparing for a proceeding in that court, upon request of a district attorney to review court records for the purpose of performing his or her official duties in a proceeding in a court of criminal jurisdiction, or upon request of a court of civil jurisdiction or the attorney for a party to a proceeding in that court to review court records for the purpose of impeaching a witness under s. 906.09, the court assigned to exercise jurisdiction under this chapter and ch. 48 shall open for inspection by authorized representatives of the requester the records of the court relating to any juvenile who has been the subject of a proceeding under this chapter.

938.396(2g)(dm) (dm) Delinquency or criminal defense. Upon request of a defense counsel to review court records for the purpose of preparing his or her client's defense to an allegation of delinquent or criminal activity, the court shall open for inspection by authorized representatives of the requester the records of the court relating to that client.

938.396(2g)(dr) (dr) Presentence investigation. Upon request of the department of corrections or any other person preparing a presentence investigation under s. 972.15 to review court records for the purpose of preparing the presentence investigation, the court shall open for inspection by any authorized representative of the requester the records of the court relating to any juvenile who has been the subject of a proceeding under this chapter.

938.396(2g)(em) (em) Sex offender registration. Upon request of the department to review court records for the purpose of obtaining information concerning a juvenile who is required to register under s. 301.45, the court shall open for inspection by authorized representatives of the department the records of the court relating to any juvenile who has been adjudicated delinquent or found in need of protection or services or not responsible by reason of mental disease or defect for an offense specified in s. 301.45 (1g) (a). The department may disclose information that it obtains under this paragraph as provided under s. 301.46.

938.396(2g)(f) (f) Victim-witness coordinator. Upon request of the victim-witness coordinator to review court records for the purpose of enforcing rights under the constitution, this chapter, and s. 950.04 and providing services under s. 950.06 (1m), the court shall open for inspection by the victim-witness coordinator the records of the court relating to the enforcement of those rights or the provision of those services, including the name and address of the juvenile and the juvenile's parents. The victim-witness coordinator may use any information obtained under this paragraph only for the purpose of enforcing those rights and providing those services and may make that information available only as necessary to ensure that victims and witnesses of crimes, as defined in s. 950.02 (1m), receive the rights and services to which they are entitled under the constitution, this chapter and ch. 950. The victim-witness coordinator may also use that information to disclose the name and address of the juvenile and the juvenile's parents to the victim of the juvenile's act.

938.396(2g)(fm) (fm) Victim's insurer. Upon request of an insurer of the victim, as defined in s. 938.02 (20m) (a) 1., the court shall disclose to an authorized representative of the requester the amount of restitution, if any, that the court has ordered a juvenile to make to the victim.

938.396(2g)(g) (g) Paternity of juvenile. Upon request of a court having jurisdiction over actions affecting the family, an attorney responsible for support enforcement under s. 59.53 (6) (a) or a party to a paternity proceeding under subch. IX of ch. 767, the party's attorney or the guardian ad litem for the juvenile who is the subject of that proceeding to review or be provided with information from the records of the court assigned to exercise jurisdiction under this chapter and ch. 48 relating to the paternity of a juvenile for the purpose of determining the paternity of the juvenile or for the purpose of rebutting the presumption of paternity under s. 891.405 or 891.41, the court assigned to exercise jurisdiction under this chapter and ch. 48 shall open for inspection by the requester its records relating to the paternity of the juvenile or disclose to the requester those records.

938.396(2g)(gm) (gm) Other courts. Upon request of any court assigned to exercise jurisdiction under this chapter and ch. 48, any municipal court exercising jurisdiction under s. 938.17 (2), or a district attorney, corporation counsel, or city, village, or town attorney to review court records for the purpose of any proceeding in that court or upon request of the attorney or guardian ad litem for a party to a proceeding in that court to review court records for the purpose of that proceeding, the court assigned to exercise jurisdiction under this chapter and ch. 48 or the municipal court exercising jurisdiction under s. 938.17 (2) shall open for inspection by any authorized representative of the requester its records relating to any juvenile who has been the subject of a proceeding under this chapter.

938.396(2g)(h) (h) Custody of juvenile. Upon request of the court having jurisdiction over an action affecting the family or of an attorney for a party or a guardian ad litem in an action affecting the family to review court records for the purpose of considering the custody of a juvenile, the court assigned to exercise jurisdiction under this chapter and ch. 48 or a municipal court exercising jurisdiction under s. 938.17 (2) shall open for inspection by an authorized representative of the requester its records relating to any juvenile who has been the subject of a proceeding under this chapter.

938.396(2g)(i) (i) Probate court. Upon request of the court assigned to exercise probate jurisdiction, the attorney general, the personal representative or special administrator of, or an attorney performing services for, the estate of a decedent in any proceeding under chs. 851 to 879, a person interested, as defined in s. 851.21, or an attorney, attorney-in-fact, guardian ad litem or guardian of the estate of a person interested to review court records for the purpose of s. 854.14 (5) (b), the court assigned to exercise jurisdiction under this chapter and ch. 48 shall open for inspection by any authorized representative of the requester the records of the court relating to any juvenile who has been adjudged delinquent on the basis of unlawfully and intentionally killing a person.

938.396(2g)(j) (j) Fire investigator. Upon request of a fire investigator under s. 165.55 (15) to review court records for the purpose of pursuing an investigation under s. 165.55, the court shall open for inspection by authorized representatives of the requester the records of the court relating to any juvenile who has been adjudicated delinquent or found to be in need of protection or services under s. 938.13 (12) or (14) for a violation of s. 940.08, 940.24, 941.10, 941.11, 943.01, 943.012, 943.013, 943.02, 943.03, 943.04, 943.05, or 943.06 or for an attempt to commit any of those violations.

938.396(2g)(k) (k) Serious juvenile offenders. Upon request of any person, the court shall open for inspection by the requester the records of the court, other than reports under s. 938.295 or 938.33 or other records that deal with sensitive personal information of the juvenile and the juvenile's family, relating to a juvenile who has been alleged to be delinquent for committing a violation specified in s. 938.34 (4h) (a). The requester may further disclose the information to anyone.

938.396(2g)(L) (L) Repeat offenders. Upon request of any person, the court shall open for inspection by the requester the records of the court, other than reports under s. 938.295 or 938.33 or other records that deal with sensitive personal information of the juvenile and the juvenile's family, relating to a juvenile who has been alleged to be delinquent for committing a violation that would be a felony if committed by an adult if the juvenile has been adjudicated delinquent at any time preceding the present proceeding and that previous adjudication remains of record and unreversed. The requester may further disclose the information to anyone.

938.396(2g)(m) (m) Notification of juvenile's school.

938.396(2g)(m)1.1. If a petition under s. 938.12 or 938.13 (12) is filed alleging that a juvenile has committed a delinquent act that would be a felony if committed by an adult, the court clerk shall notify the school board of the school district, the governing body of the private school, or the governing body of the tribal school in which the juvenile is enrolled or the designee of the school board or governing body of the fact that the petition has been filed and the nature of the delinquent act alleged in the petition. If later the proceeding on the petition is closed, dismissed, or otherwise terminated without a finding that the juvenile has committed a delinquent act, the court clerk shall notify the school board of the school district or the governing body of the private school or tribal school in which the juvenile is enrolled or the designee of the school board or governing body that the proceeding has been terminated without a finding that the juvenile has committed a delinquent act.

938.396(2g)(m)2. 2. Subject to subd. 4., if a juvenile is adjudged delinquent, within 5 days after the date on which the dispositional order is entered, the court clerk shall notify the school board of the school district, the governing body of the private school, or the governing body of the tribal school in which the juvenile is enrolled or the designee of the school board or governing body of the fact that the juvenile has been adjudicated delinquent, the nature of the violation committed by the juvenile, and the disposition imposed on the juvenile under s. 938.34 as a result of the violation.

938.396(2g)(m)3. 3. If school attendance is a condition of a dispositional order under s. 938.342 (1d) or (1g) or 938.355 (2) (b) 7., within 5 days after the date on which the dispositional order is entered, the clerk of the court assigned to exercise jurisdiction under this chapter and ch. 48 or the clerk of the municipal court exercising jurisdiction under s. 938.17 (2) shall notify the school board of the school district, the governing body of the private school, or the governing body of the tribal school in which the juvenile is enrolled or the designee of the school board or governing body of the fact that the juvenile's school attendance is a condition of a dispositional order.

938.396(2g)(m)4. 4. If a juvenile is found to have committed a delinquent act at the request of or for the benefit of a criminal gang, as defined in s. 939.22 (9), that would have been a felony under chs. 939 to 948 or 961 if committed by an adult and is adjudged delinquent on that basis, within 5 days after the date on which the dispositional order is entered, the court clerk shall notify the school board of the school district, the governing body of the private school, or the governing body of the tribal school in which the juvenile is enrolled or the designee of the school board or governing body of the fact that the juvenile has been adjudicated delinquent on that basis, the nature of the violation committed by the juvenile, and the disposition imposed on the juvenile under s. 938.34 as a result of that violation.

938.396(2g)(m)5. 5. In addition to the disclosure made under subd. 2. or 4., if a juvenile is adjudicated delinquent and as a result of the dispositional order is enrolled in a different school district, private school, or tribal school from the school district, private school, or tribal school in which the juvenile is enrolled at the time of the dispositional order, the court clerk, within 5 days after the date on which the dispositional order is entered, shall provide the school board of the juvenile's new school district, the governing body of the juvenile's new private school, or the governing body of the tribal school or the designee of the school board or governing body with the information specified in subd. 2. or 4., whichever is applicable, and, in addition, shall notify that school board, governing body, or designee of whether the juvenile has been adjudicated delinquent previously by that court, the nature of any previous violations committed by the juvenile, and the dispositions imposed on the juvenile under s. 938.34 as a result of those previous violations.

938.396(2g)(m)6. 6. Except as required under subds. 1. to 5. or by order of the court, no information from the juvenile's court records may be disclosed to the school board of the school district, the governing body of the private school, or the governing body of the tribal school in which the juvenile is enrolled or the designee of the school board or governing body. Any information from a juvenile's court records provided to the school board of the school district or the governing body of the private school in which the juvenile is enrolled or the designee of the school board or governing body shall be disclosed by the school board, governing body, or designee to employees of the school district or private school who work directly with the juvenile or who have been determined by the school board, governing body, or designee to have legitimate educational interests, including safety interests, in the information. A school district or private school employee to whom that information is disclosed may not further disclose the information. If information is disclosed to the governing body of a tribal school under this subdivision, the court shall request that the governing body of the tribal school or its designee disclose the information to employees who work directly with the juvenile or who have been determined by the governing body or its designee to have legitimate educational interests, including safety interests, in the information, and shall further request that the governing body prohibit any employee to whom information is disclosed under this subdivision from further disclosing the information. A school board may not use any information from a juvenile's court records as the sole basis for expelling or suspending a juvenile or as the sole basis for taking any other disciplinary action against a juvenile, but may use information from a juvenile's court records as the sole basis for taking action against a juvenile under the school district's athletic code. A member of a school board or of the governing body of a private school or tribal school or an employee of a school district, private school, or tribal school may not be held personally liable for any damages caused by the nondisclosure of any information specified in this subdivision unless the member or employee acted with actual malice in failing to disclose the information. A school district, private school, or tribal school may not be held liable for any damages caused by the nondisclosure of any information specified in this subdivision unless the school district, private school, or tribal school or its agent acted with gross negligence or with reckless, wanton, or intentional misconduct in failing to disclose the information.

938.396(2g)(n) (n) Firearms restrictions record search or background check. If a juvenile is adjudged delinquent for an act that would be a felony if committed by an adult, the court clerk shall notify the department of justice of that fact. No other information from the juvenile's court records may be disclosed to the department of justice except by order of the court. The department of justice may disclose any information provided under this subsection only as part of a firearms restrictions record search under s. 175.35 (2g) (c) or a background check under s. 175.60 (9g) (a).

938.396(2g)(o) (o) Criminal history record search. If a juvenile is adjudged delinquent for committing a serious crime, as defined in s. 48.685 (1) (c), the court clerk shall notify the department of justice of that fact. No other information from the juvenile's court records may be disclosed to the department of justice except by order of the court. The department of justice may disclose any information provided under this subsection only as part of a criminal history record search under s. 48.685 (2) (am) 1. or (b) 1. a.

938.396(2m) (2m) Electronic court records.

938.396(2m)(a)(a) In this subsection, "court" means the court assigned to exercise jurisdiction under this chapter and ch. 48.

938.396(2m)(b) (b)

938.396(2m)(b)1.1. The court shall make information relating to a proceeding under this chapter that is contained in the electronic records of the court available to any other court assigned to exercise jurisdiction under this chapter and ch. 48, a municipal court exercising jurisdiction under s. 938.17 (2), a court of criminal jurisdiction, a person representing the interests of the public under s. 48.09 or 938.09, an attorney or guardian ad litem for a parent or child who is a party to a proceeding in a court assigned to exercise jurisdiction under this chapter or ch. 48 or a municipal court, a district attorney prosecuting a criminal case, a law enforcement agency, or the department, regardless of whether the person to whom the information is disclosed is a party to or is otherwise involved in the proceedings in which the electronic records containing that information were created. The director of state courts may use the circuit court automated information systems established under s. 758.19 (4) to make information contained in the electronic records of the court available as provided in this subdivision.

938.396(2m)(b)2. 2. Subdivision 1. does not authorize disclosure of any information relating to the physical or mental health of an individual or that deals with any other sensitive personal matter of an individual, including information contained in a patient health care record, as defined in s. 146.81 (4), a treatment record, as defined in s. 51.30 (1) (b), the record of a proceeding under s. 48.135, a report resulting from an examination or assessment under s. 938.295, a court report under s. 938.33, or a permanency plan under s. 938.38, except with the informed consent of a person authorized to consent to that disclosure, by order of the court, or as otherwise permitted by law.

938.396(2m)(c) (c)

938.396(2m)(c)1g.1g. A court assigned to exercise jurisdiction under this chapter and ch. 48, a municipal court exercising jurisdiction under s. 938.17 (2), or a court of criminal jurisdiction shall keep any information made available to that court under par. (b) 1. confidential and may use or allow access to that information only for the purpose of conducting or preparing for a proceeding in that court. That court may allow that access regardless of whether the person who is allowed that access is a party to or is otherwise involved in the proceedings in which the electronic records containing that information were created.

938.396(2m)(c)1m. 1m. A person representing the interests of the public under s. 48.09 or 938.09, an attorney or guardian ad litem for a parent or child who is a party to a proceeding in a court assigned to exercise jurisdiction under this chapter or ch. 48 or a municipal court, or a district attorney prosecuting a criminal case shall keep any information made available to that person under par. (b) 1. confidential and may use or allow access to that information only for the purpose of performing his or her official duties relating to a proceeding in a court assigned to exercise jurisdiction under this chapter and ch. 48, a municipal court, or a court of criminal jurisdiction. That person may allow that access regardless of whether the person who is allowed that access is a party to or is otherwise involved in the proceedings in which the electronic records containing that information were created.

938.396(2m)(c)1p. 1p. A law enforcement agency shall keep any information made available to the law enforcement agency under par. (b) 1. confidential and may use or allow access to that information only for the purpose of investigating alleged criminal activity or activity that may result in a court exercising jurisdiction under s. 938.12 or 938.13 (12). A law enforcement agency may allow that access regardless of whether the person who is allowed that access is a party to or is otherwise involved in the proceedings in which the electronic records containing that information were created.

938.396(2m)(c)1r. 1r. The department shall keep any information made available to the department under par. (b) 1. confidential and may use or allow access to that information only for the purpose of providing services under s. 48.06, 48.067, 48.069, 938.06, 938.067, or 938.069. The department may allow that access regardless of whether the person who is allowed that access is a party to or is otherwise involved in the proceedings in which the electronic records containing that information were created.

938.396(2m)(c)2. 2. An individual who is allowed under subd. 1g., 1m., 1p., or 1r. to have access to any information made available under par. (b) 1. shall keep the information confidential and may use and further disclose the information only for the purpose described in subd. 1g., 1m., 1p., or 1r.

938.396(2m)(d) (d) Any person who intentionally uses or discloses information in violation of par. (c) may be required to forfeit not more than $5,000.

938.396(3) (3) Motor vehicle violation records. This section does not apply to proceedings for violations of chs. 340 to 349 and 351 or any county or municipal ordinance enacted under ch. 349, except that this section does apply to proceedings for violations of ss. 342.06 (2) and 344.48 (1), and ss. 30.67 (1) and 346.67 (1) when death or injury occurs.

938.396(4) (4) Operating privilege records. When a court assigned to exercise jurisdiction under this chapter and ch. 48 or a municipal court exercising jurisdiction under s. 938.17 (2) revokes, suspends, or restricts a juvenile's operating privilege under this chapter, the department of transportation may not disclose information concerning or relating to the revocation, suspension, or restriction to any person other than a court assigned to exercise jurisdiction under this chapter and ch. 48, a municipal court exercising jurisdiction under s. 938.17 (2), a district attorney, county corporation counsel, or city, village, or town attorney, a law enforcement agency, a driver licensing agency of another jurisdiction, the juvenile whose operating privilege is revoked, suspended, or restricted, or the juvenile's parent or guardian. Persons entitled to receive this information may not disclose the information to other persons or agencies.

938.396(10) (10) Sexually violent person commitment. A law enforcement agency's records and records of the court assigned to exercise jurisdiction under this chapter and ch. 48 shall be open for inspection by authorized representatives of the department of corrections, the department of health services, the department of justice, or a district attorney for use in the prosecution of any proceeding or any evaluation conducted under ch. 980, if the records involve or relate to an individual who is the subject of the proceeding or evaluation. The court in which the proceeding under ch. 980 is pending may issue any protective orders that it determines are appropriate concerning information made available or disclosed under this subsection. Any representative of the department of corrections, the department of health services, the department of justice, or a district attorney may disclose information obtained under this subsection for any purpose consistent with any proceeding under ch. 980.

938.396 History History: 1995 a. 27 s. 9126 (19); 1995 a. 77, 352, 440, 448; 1997 a. 27, 35, 80, 95, 181, 205, 252, 258, 281; 1999 a. 9, 32, 89; 2001 a. 95; 2003 a. 82, 292; 2005 a. 344, 434; 2005 a. 443 s. 265; 2007 a. 20 ss. 3826 to 3827, 9121 (6) (a); 2007 a. 97; 2009 a. 302, 309, 338; 2011 a. 35, 165, 260, 270; s. 35.17 correction in (2g) (n) (title).

938.396 Annotation The juvenile court must make a threshold relevancy determination by an in camera review when confronted with: 1) a discovery request under s. 48.293(2); 2) an inspection request of juvenile records under ss. 48.396 (2) and 938.396 (2); or 3) an inspection request of agency records under ss. 48.78 (2) (a) and 938.78(2) (a). The test for permissible discovery is whether the information sought appears reasonably calculated to lead to the discovery of admissible evidence. Courtney F. v. Ramiro M.C. 2004 WI App 36, 269 Wis. 2d 709, 676 N.W.2d 545, 03-3018.

938.396 Annotation Applicable law allows electronic transmission of certain confidential case information among clerks of circuit court, county sheriff's offices, and the Department of Justice through electronic interfaces involving the Department of Administration's Office of Justice Assistance, specifically including electronic data messages about arrest warrants issued in juvenile cases that are confidential under sub. (2). OAG 2-10.



938.44 Jurisdiction over persons 17 or older.

938.44  Jurisdiction over persons 17 or older. The court has jurisdiction over persons 17 years of age or older as provided under ss. 938.355 (4) and 938.45 and as otherwise specified in this chapter.

938.44 History History: 1995 a. 77; 2005 a. 344.



938.45 Orders applicable to adults.

938.45  Orders applicable to adults.

938.45(1) (1)  Orders when adult contributed to condition of juvenile.

938.45(1)(a)(a) If in the hearing of a case of a juvenile alleged to be delinquent under s. 938.12 or in need of protection or services under s. 938.13 it appears that any person 17 years of age or older has been guilty of contributing to, encouraging, or tending to cause by any act or omission, such condition of the juvenile, the court may make orders with respect to the conduct of that person in his or her relationship to the juvenile, including orders relating to determining the ability of the person to provide for the maintenance or care of the juvenile and directing when, how, and where funds for the maintenance or care shall be paid.

938.45(1)(b) (b) An act or failure to act contributes to a condition of a juvenile as described in s. 938.12 or 938.13, even if the juvenile is not found to come within the provisions of s. 938.12 or 938.13, if the natural and probable consequences of that act or failure to act would be to cause the juvenile to come within the provisions of s. 938.12 or 938.13.

938.45(1m) (1m) Orders imposing conditions on juvenile's parent, guardian, or legal custodian.

938.45(1m)(a)(a) In a proceeding in which a juvenile has been adjudicated delinquent or has been found to be in need of protection or services under s. 938.13, the court may order the juvenile's parent, guardian, or legal custodian to comply with any conditions determined by the court to be necessary for the juvenile's welfare. An order may include participation in mental health treatment, anger management, individual or family counseling or parent training and education, and a requirement for a reasonable contribution, based on ability to pay, toward the cost of those services.

938.45(1m)(b) (b) A court may not order inpatient treatment under par. (a) for a juvenile's parent, guardian or legal custodian. All inpatient treatment commitments or admissions must be conducted in accordance with ch. 51.

938.45(1r) (1r) Order for parent to pay restitution or forfeiture.

938.45(1r)(a)(a) In a proceeding in which a juvenile is found to have committed a delinquent act or a civil law or ordinance violation that has resulted in damage to the property of another, or in actual physical injury to another excluding pain and suffering, the court may order a parent who has custody, as defined in s. 895.035 (1), of the juvenile to make reasonable restitution for the damage or injury. Except for recovery for retail theft under s. 943.51, the maximum amount of any restitution ordered for damage or injury resulting from any one act of a juvenile or from the same act committed by 2 or more juveniles in the custody of the same parent may not exceed $5,000. The order shall include a finding that the parent is financially able to pay the amount ordered and may allow up to the date of expiration of the order for the payment. Any recovery under this paragraph shall be reduced by the amount recovered as restitution for the same act under s. 938.34 (5) or 938.343 (4).

938.45(1r)(b) (b) In a proceeding in which the court has determined under s. 938.34 (8) or 938.343 (2) that the imposition of a forfeiture would be in the best interest of the juvenile and in aid of rehabilitation, the court may order a parent who has custody, as defined in s. 895.035 (1), of the juvenile to pay the forfeiture. The amount of any forfeiture ordered may not exceed $5,000. The order shall include a finding that the parent is financially able to pay the amount ordered and shall allow up to 12 months after the date of the order for the payment. Any recovery under this paragraph shall be reduced by the amount recovered as a forfeiture for the same act under s. 938.34 (8) or 938.343 (2).

938.45(2) (2) Right to hearing on orders. No order under sub. (1) (a), (1m) (a), or (1r) (a) or (b) may be entered until the person who is the subject of the contemplated order is given an opportunity to be heard on the order. The court shall cause notice of the time, place, and purpose of the hearing to be served on the person personally at least 10 days before the date of hearing. The procedure in these cases shall, as far as practicable, be the same as in other cases in the court. At the hearing the person may be represented by counsel and may produce and cross-examine witnesses. A person who fails to comply with an order issued by a court under sub. (1) (a), (1m) (a), or (1r) (a) or (b) may be proceeded against for contempt of court. If the person's conduct involves a crime, the person may be proceeded against under the criminal law.

938.45(3) (3) Prosecution of adult contributing to delinquency of juvenile. If it appears at a court hearing that any person 17 years of age or older has violated s. 948.40, the court shall refer the record to the district attorney. This subsection does not prohibit prosecution of violations of s. 948.40 without the prior reference by the court to the district attorney.

938.45 History History: 1995 a. 77; 1997 a. 35, 205; 2003 a. 138; 2005 a. 344.

938.45 Annotation The plain meaning of "person" in sub. (1) refers to natural persons. Consequently, a school district is not capable of contributing to the delinquency of a minor under this statute. Accordingly, the circuit court erred as a matter of law when it relied on this provision to obtain authority over a school district. Madison Metropolitan School District v. Circuit Court for Dane County, 2011 WI 72, 336 Wis. 2d 95, 800 N.W.2d 442, 09-2845.

938.45 Annotation Municipal courts have statutory authority to order parents of a juvenile to pay a forfeiture imposed on their child for violating a nontraffic municipal ordinance. OAG 4-00.



938.46 New evidence.

938.46  New evidence. A juvenile whose status is adjudicated by the court under this chapter, or the juvenile's parent, guardian or legal custodian, may at any time within one year after the entering of the court's order petition the court for a rehearing on the ground that new evidence has been discovered affecting the advisability of the court's original adjudication. Upon a showing that such evidence does exist, the court shall order a new hearing. This section does not apply to motions made under s. 974.07 (2).

938.46 History History: 1995 a. 77; 2001 a. 16.



938.47 Motion for postdisposition relief and appeal.

938.47  Motion for postdisposition relief and appeal.

938.47(1)(1)  Appeal by respondent. A motion for postdisposition relief from a final order or judgment by a person subject to this chapter shall be made in the time and manner provided in ss. 809.30 to 809.32. An appeal from a final order or judgment entered under this chapter or from an order denying a motion for postdisposition relief by a person subject to this chapter shall be taken in the time and manner provided in ss. 808.04 (3) and 809.30 to 809.32. The person shall file a motion for postdisposition relief in circuit court before a notice of appeal is filed unless the grounds for seeking relief are sufficiency of the evidence or issues previously raised.

938.47(2) (2) Appeal by state. An appeal by the state from a final judgment or order under this chapter may be taken to the court of appeals within the time specified in s. 808.04 (4) and in the manner provided for civil appeals under chs. 808 and 809.

938.47 History History: 2009 a. 26.



938.48 Authority of department.

938.48  Authority of department. The department may do all of the following:

938.48(1) (1) Enforcement of laws. Promote the enforcement of the laws relating to delinquent juveniles and juveniles in need of protection or services and take the initiative in all matters involving the interests of those juveniles when adequate provision for those matters is not made. This duty shall be discharged in cooperation with the courts, county departments, licensed child welfare agencies, parents, and other individuals interested in the welfare of juveniles.

938.48(2) (2) Juvenile welfare services. Assist in extending and strengthening juvenile welfare services with appropriate federal agencies and in conformity with the federal Social Security Act and in cooperation with parents, other individuals, and other agencies so that all juveniles needing such services are reached.

938.48(3) (3) Supervision and special treatment or care. Accept supervision over juveniles transferred to it by the court under s. 938.183, 938.34 (4h), (4m), or (4n), or 938.357 (4), and provide special treatment or care to juveniles when directed by the court. Except as provided in s. 938.505 (2), a court may not direct the department to administer psychotropic medications to juveniles who receive special treatment or care under this subsection.

938.48(4) (4) Care, training, and placement. Provide appropriate care and training for juveniles under its supervision under s. 938.183, 938.34 (4h), (4m), or (4n), or 938.357 (4), including serving those juveniles in their own homes, placing them in licensed foster homes or licensed group homes under s. 48.63 or in independent living situations as provided in s. 938.34 (3) (e), contracting for their care by licensed child welfare agencies, or replacing them in juvenile correctional facilities or secured residential care centers for children and youth in accordance with rules promulgated under ch. 227, except that the department may not purchase the educational component of private day treatment programs for a juvenile in its custody unless the department, the school board, as defined in s. 115.001 (7), and the state superintendent of public instruction all determine that an appropriate public education program is not available for the juvenile. Disputes between the department and the school district shall be resolved by the state superintendent of public instruction.

938.48(4m) (4m) Continuing care and services for juveniles over 17. Continue to provide appropriate care, training and services to any person who meets all of the following qualifications:

938.48(4m)(a) (a) Is at least 17 years of age.

938.48(4m)(b) (b) Was under the supervision of the department under s. 938.183, 938.34 (4h), (4m) or (4n) or 938.357 (4) when the person reached 17 years of age.

938.48(4m)(c) (c) Is less than 19 years of age.

938.48(4m)(d) (d) Is determined by the department to be in need of care and services designed to fit the person for gainful employment and has requested and consented to receive the care and services.

938.48(5) (5) Moral and religious training. Provide for the moral and religious training of a juvenile under its supervision under s. 938.183, 938.34 (4h), (4m), or (4n), or 938.357 (4) according to the religious beliefs of the juvenile or of the juvenile's parents.

938.48(6) (6) Emergency surgery. Consent to emergency surgery under the direction of a licensed physician or surgeon for any juvenile under its supervision under s. 938.183, 938.34 (4h), (4m), or (4n), or 938.357 (4) upon notification by a licensed physician or surgeon of the need for the surgery and if reasonable effort, compatible with the nature and time limitation of the emergency, has been made to secure the consent of the juvenile's parent or guardian.

938.48(8p) (8p) Indian juvenile placements. Reimburse Indian tribes and county departments, from the appropriation under s. 20.410 (3) (kp), for unexpected or unusually high-cost out-of-home care placements of Indian juveniles who have been adjudicated delinquent by tribal courts. In this subsection, "unusually high-cost out-of-home care placements" means the amount by which the cost to an Indian tribe or to a county department of out-of-home care placements of Indian juveniles who have been adjudicated delinquent by tribal courts exceeds $50,000 in a fiscal year.

938.48(13) (13) Allowances and cash grants. Promulgate rules for the payment of an allowance to juveniles in its institutions and a cash grant to a juvenile being discharged from its institutions or released to aftercare supervision.

938.48(14) (14) School-related expenses for juveniles over 17. Pay maintenance, tuition, and related expenses from the appropriation under s. 20.410 (3) (ho) for persons who, when they attained 17 years of age, were students regularly attending a school, college, or university or regularly attending a course of vocational or technical training designed to prepare them for gainful employment, and who upon attaining that age were under the supervision of the department under s. 938.183, 938.34 (4h), (4m), or (4n), or 938.357 (4) as a result of a judicial decision.

938.48(16) (16) Standards for services. Establish and enforce standards for services under s. 938.183, 938.34, or 938.345.

938.48 History History: 1995 a. 77; 1997 a. 27; 2001 a. 38; 2005 a. 344; 2009 a. 28, 233; 2011 a. 258; 2013 a. 20.



938.49 Notification by court of placement with department; information for department.

938.49  Notification by court of placement with department; information for department.

938.49(1) (1)  Notice to department of placement. When a court places a juvenile in a juvenile correctional facility or secured residential care center for children and youth under the supervision of the department, the court shall immediately notify the department of that action. The court shall, in accordance with procedures established by the department, provide transportation for the juvenile to a receiving center designated by the department or deliver the juvenile to department personnel.

938.49(2) (2) Transfer of court report and pupil records. When a court places a juvenile in a juvenile correctional facility or a secured residential care center for children and youth under the supervision of the department, the court and all other public agencies shall immediately do all of the following:

938.49(2)(a) (a) Transfer to the department a copy of the report submitted to the court under s. 938.33 or, if the report was presented orally, a transcript of the report and all other pertinent data in their possession.

938.49(2)(b) (b) Notify the juvenile's last school district or, if the juvenile was last enrolled in a private school participating in the program under s. 118.60 or in the program under s. 119.23, the private school, in writing of its obligation under s. 118.125 (4).

938.49 History History: 1995 a. 77; 2005 a. 344; 2009 a. 28; 2011 a. 32.



938.50 Examination of juveniles under supervision of department.

938.50  Examination of juveniles under supervision of department. The department shall examine every juvenile who is placed under its supervision to determine the type of placement best suited to the juvenile and to the protection of the public. The examination shall include an investigation of the personal and family history of the juvenile and his or her environment, any physical or mental examinations necessary to determine the type of placement appropriate for the juvenile, and an evaluation under s. 938.533 (2) to determine whether the juvenile is eligible for corrective sanctions supervision or serious juvenile offender supervision. The department shall screen a juvenile who is examined under this section to determine whether the juvenile is in need of special treatment or care because of alcohol or other drug abuse, mental illness, or severe emotional disturbance. In making the examination the department may use any facilities, public or private, that offer assistance in determining the correct placement for the juvenile.

938.50 History History: 1995 a. 77; 2005 a. 344.



938.505 Juveniles placed under correctional supervision.

938.505  Juveniles placed under correctional supervision.

938.505(1)(1)  Rights and duties of department or county department. When a juvenile is placed under the supervision of the department under s. 938.183, 938.34 (4h), (4m) or (4n) or 938.357 (4) or (5) (e) or under the supervision of a county department under s. 938.34 (4n), the department or county department having supervision over the juvenile shall have the right and duty to protect, train, discipline, treat and confine the juvenile and to provide food, shelter, legal services, education and ordinary medical and dental care for the juvenile, subject to the rights, duties and responsibilities of the guardian of the juvenile and subject to any residual parental rights and responsibilities and the provisions of any court order.

938.505(2) (2) Psychotropic medication.

938.505(2)(a)(a) If a juvenile 14 years of age or older is under the supervision of the department or a county department as described in sub. (1), is not residing in his or her home, and wishes to be administered psychotropic medication but a parent with legal custody or the guardian refuses to consent to the administration of psychotropic medication or cannot be found, or if there is no parent with legal custody, the department or county department acting on the juvenile's behalf may petition the court assigned to exercise jurisdiction under this chapter and ch. 48 in the county in which the juvenile is located for permission to administer psychotropic medication to the juvenile. A copy of the petition and a notice of hearing shall be served upon the parent or guardian at his or her last-known address. If, after hearing, the court determines that all of the following apply, the court shall grant permission for the department or county department to administer psychotropic medication to the juvenile without the parent's or guardian's consent:

938.505(2)(a)1. 1. The parent's or guardian's consent is unreasonably withheld, the parent or guardian cannot be found, or there is no parent with legal custody, except that the court may not determine that a parent's or guardian's consent is unreasonably withheld solely because the parent or guardian relies on treatment by spiritual means through prayer for healing in accordance with his or her religious tradition.

938.505(2)(a)2. 2. The juvenile is 14 years of age or older, is competent to consent to the administration of psychotropic medication, and voluntarily consents to the administration of psychotropic medication.

938.505(2)(a)3. 3. The juvenile, based on the recommendation of a physician, is in need of psychotropic medication, and psychotropic medication is appropriate for the juvenile's needs and is the least restrictive treatment consistent with those needs.

938.505(2)(b) (b) The court may, at the request of the department or county department, temporarily approve the administration of psychotropic medication, for not more than 10 days after the date of the request, pending the hearing on the petition. The hearing shall be held within that 10-day period.

938.505 History History: 1995 a. 77; 2005 a. 344.



938.51 Notification of release or escape of juvenile from correctional custody or supervision.

938.51  Notification of release or escape of juvenile from correctional custody or supervision.

938.51(1) (1)  Release from secured facility or supervision. At least 15 days prior to the date of release from a juvenile correctional facility or a secured residential care center for children and youth of a juvenile who has been adjudicated delinquent and at least 15 days prior to the release from the supervision of the department or a county department of a juvenile who has been adjudicated delinquent, the department or county department having supervision over the juvenile shall make a reasonable attempt to do all of the following:

938.51(1)(a) (a) Notify all of the following local agencies in the community in which the juvenile will reside of the juvenile's return to the community:

938.51(1)(a)1. 1. The law enforcement agencies.

938.51(1)(a)2. 2. The school district.

938.51(1)(a)3. 3. The county departments under ss. 46.215, 46.22, 46.23, 51.42 and 51.437.

938.51(1)(b) (b) Subject to pars. (c) and (cm), notify any known victim of the act for which the juvenile has been found delinquent of the juvenile's release, if all of the following apply:

938.51(1)(b)2. 2. The victim can be found.

938.51(1)(b)3. 3. The victim has sent in a request card under sub. (2) or, if the victim was under 18 years of age when his or her parent sent in a request card under sub. (2), the parent or guardian authorized on the request card direct notification of the victim after the victim attains 18 years of age.

938.51(1)(c) (c) Subject to par. (cm), notify an adult relative of the victim of the juvenile's release if all of the following apply:

938.51(1)(c)1. 1. The victim died as a result of the juvenile's delinquent act.

938.51(1)(c)2. 2. The adult relative can be found.

938.51(1)(c)3. 3. The adult relative has sent in a request card under sub. (2).

938.51(1)(cm) (cm) Notify the victim's parent or legal guardian of the juvenile's release if all of the following apply:

938.51(1)(cm)1. 1. The victim is younger than 18 years of age.

938.51(1)(cm)2. 2. The parent or legal guardian can be found.

938.51(1)(cm)3. 3. The parent or legal guardian has sent in a request card under sub. (2).

938.51(1)(d) (d) Notify any witness who testified against the juvenile in any court proceeding involving the delinquent act of the juvenile's release if all of the following apply:

938.51(1)(d)1. 1. The witness can be found.

938.51(1)(d)2. 2. The witness has sent in a request card under sub. (2).

938.51(1d) (1d) Release from nonsecured residential care center. At least 15 days prior to the release from a nonsecured residential care center for children and youth of a juvenile who has either been adjudicated delinquent under s. 48.12, 1993 stats., or s. 938.12 or been found to be in need of protection or services under s. 48.13 (12), 1993 stats., or s. 938.13 (12) and who has been found to have committed a violation of ch. 940 or of s. 948.02, 948.025, 948.03, or 948.085 (2), and at least 15 days prior to the release from a nonsecured residential care center for children and youth of a juvenile who has been found to be in need of protection or services under s. 48.13 (14), 1993 stats., or s. 938.13 (14), the department or county department having supervision over the juvenile shall notify all of the following persons of the juvenile's release:

938.51(1d)(a) (a) Any known victim of the act for which the juvenile was found delinquent or to be in need of protection or services, if the criteria under sub. (1) (b) are met; an adult relative of the victim, if the criteria under sub. (1) (c) are met; or the victim's parent or guardian, if the criteria under sub. (1) (cm) are met.

938.51(1d)(b) (b) Any witness who testified against the juvenile in any court proceeding involving the act for which the juvenile was found delinquent or to be in need of protection or services, if the criteria under sub. (1) (d) are met.

938.51(1g) (1g) Release from inpatient facility. At least 15 days prior to the release from an inpatient facility, as defined in s. 51.01 (10), of a juvenile who has been found to be in need of protection or services under s. 48.13 (14), 1993 stats., or s. 938.13 (14), the county department having supervision over the juvenile shall notify all of the following persons of the juvenile's release:

938.51(1g)(a) (a) Any known victim of the act for which the juvenile was found to be in need of protection or services, if the criteria under sub. (1) (b) are met; an adult relative of the victim, if the criteria under sub. (1) (c) are met; or the victim's parent or guardian, if the criteria under sub. (1) (cm) are met.

938.51(1g)(b) (b) Any witness who testified against the juvenile in any court proceeding involving the act for which the juvenile was found to be in need of protection or services, if the criteria under sub. (1) (d) are met.

938.51(1m) (1m) Notification of local agencies. The department or county department having supervision over a juvenile described in sub. (1) shall determine the local agencies that it will notify under sub. (1) (a) based on the residence of the juvenile's parents or on the juvenile's intended residence specified in the juvenile's aftercare supervision plan or, if those methods do not indicate the community in which the juvenile will reside following release from a juvenile correctional facility or a secured residential care center for children and youth or from the supervision of the department or county department, the community in which the juvenile states that he or she intends to reside.

938.51(1r) (1r) Contents of notice. The notification under sub. (1), (1d) or (1g) shall include only the juvenile's name, the date of the juvenile's release and the type of placement to which the juvenile is released.

938.51(2) (2) Notification request cards. The department shall design and prepare cards for any person specified in sub. (1) (b), (c), (cm), or (d) to send to the department or county department having supervision over a juvenile described in sub. (1), (1d), or (1g). The cards shall have space for the person's name, telephone number and mailing address, the name of the applicable juvenile, and any other information that the department determines is necessary. The cards shall advise a victim who is under 18 years of age that he or she may complete a card requesting notification under sub. (1) (b), (1d), or (1g) if the notification occurs after the victim attains 18 years of age and advising the parent or guardian of a victim who is under 18 years of age that the parent or guardian may authorize on the card direct notification of the victim under sub. (1) (b), (1d), or (1g) if the notification occurs after the victim attains 18 years of age. The department shall provide the cards, without charge, to district attorneys. District attorneys shall provide the cards, without charge, to persons specified in sub. (1) (b) to (d). These persons may send completed cards to the department or county department having supervision over the juvenile. Department and county department records or portions of records that relate to telephone numbers and mailing addresses of these persons are not subject to inspection or copying under s. 19.35 (1).

938.51(3) (3) Release not affected by failure to notify. Timely release of a juvenile specified in sub. (1), (1d) or (1g) shall not be prejudiced by the fact that the department or county department having supervision over the juvenile did not provide notification as required under sub. (1), (1d) or (1g), whichever is applicable.

938.51(4) (4) Notification if escape or absence. If a juvenile described in sub. (1), (1d), or (1g) escapes from a juvenile correctional facility, residential care center for children and youth, inpatient facility, juvenile detention facility, or juvenile portion of a county jail, or from the custody of a peace officer or a guard of such a facility, center, home, or jail, or has been allowed to leave a juvenile correctional facility, residential care center for children and youth, inpatient facility, juvenile detention facility, or juvenile portion of a county jail for a specified period of time and is absent from the facility, center, home, or jail for more than 12 hours after the expiration of the specified period, as soon as possible after the department or county department having supervision over the juvenile discovers the escape or absence, the department or county department shall make a reasonable attempt to notify by telephone all of the following persons:

938.51(4)(a) (a) Any known victim of the act for which the juvenile was found delinquent or to be in need of protection or services, if the criteria under sub. (1) (b) are met; an adult relative of the victim, if the criteria under sub. (1) (c) are met; or the victim's parent or guardian, if the criteria under sub. (1) (cm) are met.

938.51(4)(b) (b) Any witness who testified against the juvenile in any court proceeding involving the act for which the juvenile was found delinquent or to be in need of protection or services, if the criteria under sub. (1) (d) are met.

938.51 History History: 1995 a. 77, 352; 1997 a. 181, 207; 1999 a. 9, 32, 186; 2001 a. 59; 2005 a. 277, 344.



938.52 Facilities for care of juveniles in care of department.

938.52  Facilities for care of juveniles in care of department.

938.52(1)(1)  Facilities maintained or used for juveniles. The department may maintain or use the following facilities for juveniles in its care:

938.52(1)(a) (a) Receiving homes to be used for the temporary care of juveniles.

938.52(1)(b) (b) Foster homes.

938.52(1)(c) (c) Group homes.

938.52(1)(d) (d) Institutions, facilities, and services, including forestry or conservation camps, for the training and treatment of juveniles 10 years of age or older who have been adjudged delinquent.

938.52(1)(f) (f) Other facilities deemed by the department to be appropriate for the juvenile, except that no state funds may be used for the maintenance of a juvenile in the home of a parent or relative eligible for aid under s. 49.19 if such funds would reduce federal funds to this state.

938.52(2) (2) Use of other facilities.

938.52(2)(a)(a) In addition to facilities and services under sub. (1), the department may use other facilities and services under its jurisdiction. The department may contract for and pay for the use of other public facilities or private facilities for the care and treatment of juveniles in its care. Placement of juveniles in private or public facilities not under the department's jurisdiction does not terminate its supervision under s. 938.183, 938.34 (4h), (4m), or (4n), or 938.357 (4). Placements in institutions for persons with a mental illness or development disability shall be made in accordance with ss. 48.14 (5), 48.63, and 938.34 (6) (am) and ch. 51.

938.52(2)(b) (b) Public facilities shall accept and care for persons placed with them by the department in the same manner as they would be required to do had the legal custody of these persons been transferred by a court of competent jurisdiction. Nothing in this subsection requires any public facility to serve the department in a manner that is inconsistent with the facility's functions or with the laws and regulations governing its activities or gives the department authority to use any private facility without its consent.

938.52(2)(c) (c) The department may inspect any facility it is using and examine and consult with persons under its supervision under s. 938.183, 938.34 (4h), (4m), or (4n), or 938.357 (4) who have been placed in the facility.

938.52(4) (4) Coeducational programs and institutions. The department may establish and maintain coeducational programs and institutions under this chapter.

938.52 History History: 1995 a. 77; 2005 a. 344; 2009 a. 28.



938.53 Duration of control of department over delinquents.

938.53  Duration of control of department over delinquents. Except as provided under ss. 48.366 and 938.183, a juvenile adjudged delinquent who has been placed under the supervision of the department under s. 938.183, 938.34 (4h), (4m), or (4n), or 938.357 (4) shall be discharged as soon as the department determines that there is a reasonable probability that departmental supervision is no longer necessary for the rehabilitation and treatment of the juvenile or for the protection of the public.

938.53 History History: 1995 a. 77; 1997 a. 27; 2005 a. 344.



938.533 Corrective sanctions.

938.533  Corrective sanctions.

938.533(2) (2)  Corrective sanctions program. From the appropriation under s. 20.410 (3) (hr), the department shall provide a corrective sanctions program to serve an average daily population of 136 juveniles unless the appropriation under s. 20.410 (3) (hr) is supplemented under s. 13.101 or 16.515 and the positions for the program are increased under s. 13.101 or 16.505 (2) or unless funding and positions to serve more than that average daily population are otherwise available, in at least 3 counties, including Milwaukee County. The department's office of juvenile offender review shall evaluate and select for participation in the program juveniles who have been placed under the supervision of the department under s. 938.183, 938.34 (4h) or (4m), or 938.357 (4). The department shall place a program participant in the community, provide intensive surveillance of that participant, and provide an average of not more than $3,000 per year per slot to purchase community-based treatment services for each participant. The department shall make the intensive surveillance available 24 hours a day, 7 days a week, and may purchase or provide electronic monitoring for the intensive surveillance of program participants. The department shall provide a report center in Milwaukee County to provide on-site programming after school and in the evening for juveniles from Milwaukee County who are placed in the corrective sanctions program. A contact worker providing services under the program shall have a case load of approximately 10 juveniles and, during the initial phase of placement in the community under the program of a juvenile who is assigned to that contact worker, shall have not less than one face-to-face contact per day with that juvenile. Case management services under the program shall be provided by a corrective sanctions agent who shall have a case load of approximately 15 juveniles. The department shall promulgate rules to implement the program.

938.533(3) (3) Institutional status.

938.533(3)(a)(a) A participant in the corrective sanctions program is under the supervision of the department, is subject to the rules and discipline of the department, and is considered to be in custody, as defined in s. 946.42 (1) (a). Notwithstanding ss. 938.19 to 938.21, if a juvenile violates a condition of his or her participation in the corrective sanctions program the department may, without a hearing, take the juvenile into custody and place the juvenile in a juvenile detention facility or return the juvenile to placement in a Type 1 juvenile correctional facility or a secured residential care center for children and youth. This paragraph does not preclude a juvenile who has violated a condition of the his or her participation in the corrective sanctions program from being taken into and held in custody under ss. 938.19 to 938.21.

938.533(3)(b) (b) The department shall operate the corrective sanctions program as a Type 2 juvenile correctional facility. The secretary may allocate and reallocate existing and future facilities as part of the Type 2 juvenile correctional facility. The Type 2 juvenile correctional facility is subject to s. 301.02. Construction or establishment of a Type 2 juvenile correctional facility shall be in compliance with all state laws except s. 32.035 and ch. 91. In addition to the exemptions under s. 13.48 (13), construction or establishment of a Type 2 juvenile correctional facility is not subject to the ordinances or regulations relating to zoning, including zoning under ch. 91, of the county and city, village, or town in which the construction or establishment takes place and is exempt from the investigations permitted under s. 46.22 (1) (c) 1. b.

938.533(3m) (3m) Escape. If a juvenile runs away from his or her placement in the community while participating in the corrective sanctions program, the juvenile is considered to have escaped in violation of s. 946.42 (3) (c).

938.533 History History: 1995 a. 77; 1997 a. 27, 35, 252; 1999 a. 9; 2001 a. 16; 2005 a. 344.



938.534 Intensive supervision program.

938.534  Intensive supervision program.

938.534(1) (1)  Program requirements; violation of condition of participation.

938.534(1)(a)(a) A county department may provide an intensive supervision program for juveniles who have been adjudicated delinquent and ordered to participate in an intensive supervision program under s. 938.34 (2r). A county department that provides a program shall purchase or provide intensive surveillance and community-based treatment services for participants in the program and may purchase or provide electronic monitoring for the intensive surveillance of program participants. A caseworker providing services under a program may have a case load of no more than 10 juveniles and shall have not less than one face-to-face contact per day with each juvenile who is assigned to that caseworker, except that the face-to-face contact requirement does not apply to a juvenile placed under par. (b) or (c).

938.534(1)(b) (b)

938.534(1)(b)1.1. Notwithstanding ss. 938.19 to 938.21, but subject to any general written policies adopted by the court under s. 938.06 (1) or (2) and to any policies adopted by the county board relating to the taking into custody and placement of a juvenile under this subdivision, if a juvenile violates a condition of his or her participation in the program, the juvenile's caseworker or any other person authorized to provide or providing intake or dispositional services for the court under s. 938.067 or 938.069 may, without a hearing, take the juvenile into custody and place the juvenile in a juvenile detention facility or juvenile portion of a county jail that meets the standards promulgated by the department by rule or in a place of nonsecure custody designated by that person for not more than 72 hours while the alleged violation and the appropriateness of a sanction under s. 938.355 (6) or a change in the conditions of the juvenile's participation in the program are being investigated. Short-term detention under this subdivision may be imposed only if at the dispositional hearing the court explained those conditions to the juvenile and informed the juvenile of that possible placement or if before the violation the juvenile has acknowledged in writing that he or she has read, or has had read to him or her, those conditions and that possible placement and that he or she understands those conditions and that possible placement.

938.534(1)(b)2. 2. Notwithstanding ss. 938.19 to 938.21, but subject to any general written policies adopted by the court under s. 938.06 (1) or (2) and to any policies adopted by the county board relating to the taking into custody and placement of a juvenile under this subdivision, if a juvenile violates a condition of the juvenile's participation in the program, the juvenile's caseworker or any other person authorized to provide or providing intake or dispositional services for the court under s. 938.067 or 938.069 may, without a hearing, take the juvenile into custody and place the juvenile in a juvenile detention facility or juvenile portion of a county jail that meets the standards promulgated by the department by rule or in a place of nonsecure custody designated by that person for not more than 72 hours as a consequence of that violation. Short-term detention under this subdivision may be imposed only if at the dispositional hearing the court explained those conditions to the juvenile and informed the juvenile of that possible placement or if before the violation the juvenile has acknowledged in writing that he or she has read, or has had read to him or her, those conditions and that possible placement and that he or she understands those conditions and that possible placement. A person who takes a juvenile into custody under this subdivision shall permit the juvenile to make a written or oral statement concerning the possible placement of the juvenile and the course of conduct for which the juvenile was taken into custody. A person designated by the court or the county department who is employed in a supervisory position by a person authorized to provide or providing intake or dispositional services under s. 938.067 or 938.069 shall review that statement and either approve the placement, modify the terms of the placement, or order the juvenile to be released from custody.

938.534(1)(b)3. 3. A juvenile may be taken into and held in custody under both subds. 1. and 2. in connection with the same course of conduct, except that no juvenile may be held in custody for more than a total of 72 hours under subds. 1. and 2. in connection with the same course of conduct unless the juvenile receives a hearing under par. (d).

938.534(1)(b)3m. 3m. Subject to par. (d), subds. 1. and 2. do not preclude a juvenile who has violated a condition of the juvenile's participation in the program from being taken into and held in custody under ss. 938.19 to 938.21.

938.534(1)(b)4. 4. The use of placement in a juvenile detention facility or in a juvenile portion of a county jail as a place of short-term detention under subd. 1. or 2. is subject to the adoption of a resolution by the county board of supervisors under s. 938.06 (5) authorizing the use of those placements as places of short-term detention under subd. 1. or 2.

938.534(1)(c) (c) Notwithstanding ss. 938.19 to 938.21, but subject to any general written policies adopted by the court under s. 938.06 (1) or (2) and to any policies adopted by the county board relating to the taking into custody and placement of a juvenile under this paragraph, if the juvenile is in need of crisis intervention the juvenile's caseworker may, without a hearing, take the juvenile into custody and place the juvenile in a place of nonsecure custody for not more than 30 days. This placement may be made only if at the dispositional hearing the court informed the juvenile of that possible placement or if before the violation the juvenile has acknowledged in writing that he or she has read, or has had read to him or her, those conditions and that possible placement and that he or she understands those conditions and that possible placement.

938.534(1)(d) (d) If the juvenile is held under par. (b) 1. or 2. in a juvenile detention facility, juvenile portion of a county jail, or place of nonsecure custody for longer than 72 hours, the juvenile is entitled to a hearing under s. 938.21. The hearing shall be conducted in the manner provided in s. 938.21, except that the hearing shall be conducted within 72 hours, rather than 24 hours, after the end of the day that the decision to hold the juvenile was made and a written statement of the reasons for continuing to hold the juvenile in custody may be filed rather than a petition under s. 938.25.

938.534(2) (2) Rules for intensive supervision program. The department shall promulgate rules specifying the requirements for an intensive supervision program under this section. The rules shall include provisions governing the use of placement in a juvenile detention facility, juvenile portion of a county jail, or place of nonsecure custody for not more than 72 hours under sub. (1) (b) and the use of placement in a place of nonsecure custody for not more than 30 days under sub. (1) (c).

938.534 History History: 1995 a. 77; 1997 a. 205; 2001 a. 16; 2005 a. 344; 2007 a. 97.



938.535 Early release and intensive supervision program; limits.

938.535  Early release and intensive supervision program; limits. The department may establish a program for the early release and intensive supervision of juveniles who have been placed in a juvenile correctional facility or a secured residential care center for children and youth under s. 938.183 or 938.34 (4m). The program may not include any juveniles who have been placed in a juvenile correctional facility or a secured residential care center for children and youth as a result of a delinquent act involving the commission of a violent crime as defined in s. 969.035, but not including the crime specified in s. 948.02 (1).

938.535 History History: 1995 a. 77; 2005 a. 344.



938.538 Serious juvenile offender program.

938.538  Serious juvenile offender program.

938.538(2) (2)  Program administration and design. The department shall administer a serious juvenile offender program for juveniles who have been adjudicated delinquent and ordered to participate in the program under s. 938.34 (4h). The department shall design the program to provide all of the following:

938.538(2)(a) (a) Supervision, care and rehabilitation that is more restrictive than ordinary supervision in the community.

938.538(2)(b) (b) Component phases that are intensive and highly structured.

938.538(2)(c) (c) A series of component phases for each participant that is based on public safety considerations and the participant's need for supervision, care and rehabilitation.

938.538(3) (3) Component phases.

938.538(3)(a)(a) The department shall provide each participant with one or more of the following sanctions:

938.538(3)(a)1. 1. Subject to subd. 1m., placement in a Type 1 juvenile correctional facility or a secured residential care center for children and youth for a period of not more than 3 years.

938.538(3)(a)1m. 1m. If the participant has been adjudicated delinquent for committing an act that would be a Class A felony if committed by an adult, placement in a Type 1 juvenile correctional facility or a secured residential care center for children and youth until the participant reaches 25 years of age, unless the participant is released sooner, subject to a mandatory minimum period of confinement of not less than one year.

938.538(3)(a)1p. 1p. Alternate care, including placement in a foster home, group home, residential care center for children and youth, or secured residential care center for children and youth.

938.538(3)(a)2. 2. Intensive or other field supervision, including corrective sanctions supervision under s. 938.533 or aftercare supervision.

938.538(3)(a)3. 3. Electronic monitoring.

938.538(3)(a)4. 4. Alcohol or other drug abuse outpatient treatment and services.

938.538(3)(a)5. 5. Mental health treatment and services.

938.538(3)(a)6. 6. Community service.

938.538(3)(a)7. 7. Restitution.

938.538(3)(a)8. 8. Transitional services for education and employment.

938.538(3)(a)9. 9. Other programs as prescribed by the department.

938.538(3)(b) (b) The department may provide the sanctions under par. (a) in any order, may provide more than one sanction at a time and may return to a sanction that was used previously for a participant. Notwithstanding ss. 938.357, 938.363 and 938.533 (3), a participant is not entitled to a hearing regarding the department's exercise of authority under this subsection unless the department provides for a hearing by rule.

938.538(4) (4) Institutional status.

938.538(4)(a)(a) A participant in the program under this section is under the supervision and control of the department, is subject to the rules and discipline of the department, and is considered to be in custody, as defined in s. 946.42 (1) (a). Notwithstanding ss. 938.19 to 938.21, if a participant violates a condition of his or her participation in the program under sub. (3) (a) 2. to 9. while placed in a Type 2 juvenile correctional facility the department may, without a hearing, take the participant into custody and return him or her to placement in a Type 1 juvenile correctional facility or a secured residential care center for children and youth. Any intentional failure of a participant to remain within the extended limits of his or her placement while participating in the serious juvenile offender program or to return within the time prescribed by the administrator of the division of intensive sanctions in the department is considered an escape under s. 946.42 (3) (c). This paragraph does not preclude a juvenile who has violated a condition of the juvenile's participation in the program under sub. (3) (a) 2. to 9. from being taken into and held in custody under ss. 938.19 to 938.21.

938.538(4)(b) (b) The department shall operate the component phases of the program specified in sub. (3) (a) 2. to 9. as a Type 2 juvenile correctional facility. The secretary of corrections may allocate and reallocate existing and future facilities as part of the Type 2 juvenile correctional facility. The Type 2 juvenile correctional facility is subject to s. 301.02. Construction or establishment of a Type 2 juvenile correctional facility shall be in compliance with all state laws except s. 32.035 and ch. 91. In addition to the exemptions under s. 13.48 (13), construction or establishment of a Type 2 juvenile correctional facility is not subject to the ordinances or regulations relating to zoning, including zoning under ch. 91, of the county and city, village, or town in which the construction or establishment takes place and is exempt from inspections required under s. 301.36.

938.538(5) (5) Transfers and discharge.

938.538(5)(a)(a) The office of juvenile offender review in the division of juvenile corrections in the department may release a participant to aftercare supervision under s. 301.03 (10) (d) at any time after the participant has completed 2 years of participation in the serious juvenile offender program. Aftercare supervision of the participant shall be provided by the department.

938.538(5)(b) (b) The department may discharge a participant from participation in the serious juvenile offender program and from departmental supervision and control at any time after he or she has completed 3 years in the serious juvenile offender program.

938.538(5)(c) (c) Sections 938.357 and 938.363 do not apply to changes of placement and revisions of orders for a juvenile who is a participant in the program.

938.538(6) (6) Purchase of services. The department may contract with the department of health services, the department of children and families, a county department, or any public or private agency for the purchase of goods, care, and services for participants in the program under this section. The department shall reimburse a person from whom it purchases goods, care, or services under this subsection from the appropriation under s. 20.410 (3) (cg).

938.538(6m) (6m) Minority hiring.

938.538(6m)(a)(a) In this subsection:

938.538(6m)(a)2. 2. "Black" means a person whose ancestors originated in any of the black racial groups of Africa.

938.538(6m)(a)3. 3. "Hispanic" means a person of any race whose ancestors originated in Mexico, Puerto Rico, Cuba, Central America or South America or whose culture or origin is Spanish.

938.538(6m)(a)4. 4. "Minority group member" means a Black, a Hispanic, or an Indian person.

938.538(6m)(b) (b) In the selection of classified service employees for a juvenile correctional facility authorized under 1993 Wisconsin Act 377, section 9108 (1) (a), the appointing authority shall make every effort to use the expanded certification program under s. 230.25 (1n) or rules of the administrator of the division of merit recruitment and selection in the office of state employment relations to ensure that the percentage of employees who are minority group members approximates the percentage of the juveniles placed at that juvenile correctional facility who are minority group members. The administrator of the division of merit recruitment and selection in the office of state employment relations shall provide guidelines for the administration of the selection procedure.

938.538(7) (7) Rules. The department shall promulgate rules to implement this section.

938.538 History History: 1995 a. 77, 352; 1997 a. 27, 35; 2001 a. 16, 59; 2003 a. 33 ss. 2733, 9160; 2005 a. 344; 2007 a. 20 ss. 3828, 9121 (6) (a); 2009 a. 28, 94.

938.538 Annotation Placement in the serious juvenile offender program must occur at an original disposition. It is not a disposition to extend, revise, or change a placement already in effect. State v. Terry T. 2002 WI App 81, 251 Wis. 2d 462, 643 N.W.2d 175, 01-2226.



938.539 Type 2 status.

938.539  Type 2 status.

938.539(1)(1)  Type 2 residential care center; county department control. A juvenile who is placed in a Type 2 residential care center for children and youth under s. 938.34 (4d) or who, having been so placed, is replaced in a less restrictive placement under s. 938.357 (4) (c) is under the supervision and control of the county department, is subject to the rules and discipline of the county department, and is considered to be in custody, as defined in s. 946.42 (1) (a).

938.539(2) (2) Type 2 juvenile correctional facility; department control. A juvenile who is placed in a Type 2 juvenile correctional facility under s. 938.357 (4) (a) or who, having been so placed, is replaced in a less restrictive placement under s. 938.357 (4) (c) is under the supervision and control of the department, is subject to the rules and discipline of the department, and is considered to be in custody, as defined in s. 946.42 (1) (a).

938.539(3) (3) Violation of condition of placement. Notwithstanding ss. 938.19 to 938.21, if a juvenile placed in a Type 2 residential care center for children and youth under s. 938.34 (4d) or 938.357 (4) (c) or in a Type 2 juvenile correctional facility under s. 938.357 (4) (a) or (c) violates a condition of his or her placement in the center or facility, the juvenile may be placed in a Type 1 juvenile correctional facility as provided in s. 938.357 (4) (b). This subsection does not preclude a juvenile who has violated a condition of the juvenile's placement in a Type 2 juvenile correctional facility or a Type 2 residential care center for children and youth from being taken into and held in custody under ss. 938.19 to 938.21.

938.539(4) (4) Escape or absence. A juvenile placed in a Type 2 residential care center for children and youth under s. 938.34 (4d) or 938.357 (4) (c) or in a Type 2 juvenile correctional facility under s. 938.357 (4) (a) or (c) who intentionally fails to remain within the extended limits of his or her placement or to return within the time prescribed by the administrator of the center or facility is considered an escape under s. 946.42 (3) (c).

938.539(5) (5) Operation as Type 2 placement. With respect to a juvenile who is placed in a secured residential care center for children and youth under s. 938.34 (4d) or 938.357 (4) (a) or in a less restrictive placement under s. 938.357 (4) (c), the child welfare agency operating the center in which the juvenile is placed, and the person operating any less restrictive placement in which the juvenile is placed, shall operate that center or less restrictive placement as a Type 2 residential care center for children and youth or a Type 2 juvenile correctional facility. This subsection does not preclude a child welfare agency or other person from placing in a residential care center for children and youth or less restrictive placement in which a juvenile is placed under s. 938.34 (4d) or 938.357 (4) (a) or (c) a juvenile who is not placed under s. 938.34 (4d) or 938.357 (4) (a) or (c).

938.539(6) (6) Rule-making. The department shall promulgate rules to implement this section.

938.539 History History: 1995 a. 352; 2001 a. 16, 59; 2005 a. 344.



938.54 Records.

938.54  Records. The department shall keep a complete record on each juvenile under its supervision under s. 938.183, 938.34 (4h), (4m) or (4n) or 938.357 (4). This record shall include the information received from the court, the date of reception, all available data on the personal and family history of the juvenile, the results of all tests and examinations given the juvenile, and a complete history of all placements of the juvenile while under the supervision of the department.

938.54 History History: 1995 a. 77.



938.547 Juvenile alcohol and other drug abuse pilot program.

938.547  Juvenile alcohol and other drug abuse pilot program.

938.547(1)(1)  Legislative findings and purpose. The legislature finds that the use and abuse of alcohol and other drugs by juveniles is a state responsibility of statewide dimension. The legislature recognizes that there is a lack of adequate procedures to screen, assess and treat juveniles for alcohol and other drug abuse. To reduce the incidence of alcohol and other drug abuse by juveniles, the legislature deems it necessary to experiment with solutions to the problems of the use and abuse of alcohol and other drugs by juveniles by establishing a juvenile alcohol and other drug abuse pilot program in a limited number of counties. The purpose of the program is to develop intake and court procedures that screen, assess and give new dispositional alternatives for juveniles with needs and problems related to the use of alcohol beverages, controlled substances or controlled substance analogs who come within the jurisdiction of a court assigned to exercise jurisdiction under this chapter and ch. 48 in the pilot counties selected by the department.

938.547(2) (2) Department responsibilities. Within the availability of funding under s. 20.437 (1) (mb) that is available for the pilot program, the department of children and families shall select counties to participate in the pilot program. Unless a county department of human services has been established under s. 46.23 in the county that is seeking to implement a pilot program, the application submitted to the department of children and families shall be a joint application by the county department that provides social services and the county department established under s. 51.42 or 51.437. The department of children and families shall select counties in accordance with the request-for-proposal procedures established by that department. The department of children and families shall give a preference to county applications that include a plan for case management.

938.547(3) (3) Multidisciplinary screen. The multidisciplinary screen developed for the pilot program shall be used by an intake worker to determine whether or not a juvenile is in need of an alcohol or other drug abuse assessment. The screen shall also include indicators that screen juveniles for:

938.547(3)(a) (a) Family dysfunction.

938.547(3)(b) (b) School or truancy problems.

938.547(3)(c) (c) Mental health problems.

938.547(3)(d) (d) Delinquent behavior patterns.

938.547(4) (4) Assessment criteria. The uniform alcohol and other drug abuse assessment criteria that the department developed shall be used in the pilot program under ss. 938.245 (2) (a) 3., 938.295 (1), 938.32 (1g), 938.343 (10) and 938.344 (2g). An approved treatment facility that assesses a person under ss. 938.245 (2) (a) 3., 938.295 (1), 938.32 (1g), 938.343 (10) and 938.344 (2g) may not also provide the person with treatment unless the department permits the approved treatment facility to do both in accordance with the criteria established by rule by the department.

938.547 History History: 1995 a. 27 s. 9126 (19); 1995 a. 77, 448; 2007 a. 20.



938.548 Multidisciplinary screen and assessment criteria.

938.548  Multidisciplinary screen and assessment criteria. The department of children and families shall make the multidisciplinary screen developed under s. 938.547 (3) and the assessment criteria developed under s. 938.547 (4) available to all counties.

938.548 History History: 1995 a. 27 s. 9126 (19); 1995 a. 77; 2007 a. 20.



938.549 Juvenile classification system.

938.549  Juvenile classification system.

938.549(1) (1)  Classification system; content. The department shall make available to all counties a juvenile classification system that includes at least all of the following:

938.549(1)(a) (a) A risk assessment instrument for determining the probability that a juvenile who has committed an offense will commit another offense.

938.549(1)(b) (b) A needs assessment instrument for determining the service needs of a juvenile who has committed an offense.

938.549(1)(c) (c) A services and placement guide for integrating the risk and needs of a juvenile who has committed an offense with other factors to determine an appropriate placement and level of services for the juvenile.

938.549(2) (2) Uses of classification system. A county may use the juvenile classification system to do any of the following:

938.549(2)(a) (a) At the time of an intake inquiry, determine whether to close a case, enter into a deferred prosecution agreement or refer the case to the district attorney.

938.549(2)(b) (b) At the time of disposition, recommend a placement and a plan of rehabilitation, treatment and care for the juvenile.

938.549(2)(c) (c) After disposition, determine the level or intensity of supervisory contacts required for a juvenile under county supervision.

938.549(3) (3) Training in use of system. Subject to the availability of resources, the department may provide training and technical assistance in the use of the juvenile classification system to any county that requests that training and technical assistance.

938.549 History History: 1995 a. 77; 2005 a. 344.



938.57 Powers and duties of county departments providing juvenile welfare services.

938.57  Powers and duties of county departments providing juvenile welfare services.

938.57(1) (1)  County department duties; powers. Each county department shall administer and expend such amounts as may be necessary out of any moneys which may be appropriated for juvenile welfare purposes by the county board of supervisors or donated by individuals or private organizations. A county department may do any of the following:

938.57(1)(a) (a) Investigate the conditions surrounding delinquent juveniles and juveniles in need of protection or services within the county and take every reasonable action within its power to secure for them the full benefit of all laws enacted for their benefit. Unless provided by another agency, the county department shall offer social services to the caretaker of any juvenile who is referred to it under the conditions specified in this paragraph. This duty shall be discharged in cooperation with the court and with the public officers or boards legally responsible for the administration and enforcement of these laws.

938.57(1)(b) (b) Accept legal custody or supervision of juveniles transferred to it by the court under s. 938.355 and provide special treatment or care if ordered by the court. Except as provided in s. 938.505 (2), a court may not order a county department to administer psychotropic medications to juveniles who receive special treatment or care.

938.57(1)(c) (c) Provide appropriate protection and services for juveniles in its care, including providing services for juveniles and their families in their own homes, placing the juveniles in licensed foster homes or licensed group homes in this state or another state within a reasonable proximity to the agency with legal custody, placing the juveniles in the homes of guardians under s. 48.977 (2), contracting for services for them by licensed child welfare agencies, or replacing them in juvenile correctional facilities or secured residential care centers for children and youth in accordance with rules promulgated under ch. 227, except that the county department may not purchase the educational component of private day treatment programs unless the county department, the school board, as defined in s. 115.001 (7), and the state superintendent of public instruction determine that an appropriate public education program is not available. Disputes between the county department and the school district shall be resolved by the state superintendent of public instruction.

938.57(1)(cm) (cm) Provide appropriate services for juveniles who are referred to the county department by a municipal court, except that if the funding, staffing, or other resources of the county department for juvenile welfare services are insufficient to meet the needs of all juveniles who are eligible to receive services from the county department, the county department shall give first priority to juveniles who are referred to it by the court assigned to exercise jurisdiction under this chapter and ch. 48.

938.57(1)(d) (d) Provide for the moral and religious training of juveniles in its care according to the religious beliefs of the juvenile or of his or her parents.

938.57(1)(f) (f) Provide services to the court under s. 938.06.

938.57(1)(g) (g) Upon request of the department, provide service for any juvenile in the care of the department.

938.57(1)(h) (h) Contract with any parent or guardian or other person for the care and maintenance of any juvenile.

938.57(2) (2) Assistance from private individuals and organizations. In performing the functions under sub. (1), the county department may accept the assistance of an individual or private agency or organization interested in the social welfare of juveniles in the county.

938.57(2m) (2m) Notice of change of county of residence. A county department, as soon as practicable after learning that a person who is receiving juvenile welfare services under sub. (1) from the county department has changed his or her county of residence, shall provide notice of that change to the county department of the person's new county of residence. The notice shall include a brief, written description of the services offered or provided to the person by the county department and the name, telephone number, and address of a person to contact for more information.

938.57(3) (3) Continuing maintenance for juveniles over 17.

938.57(3)(a)(a) From the reimbursement received under s. 48.569 (1) (d), counties may provide funding for the maintenance of any juvenile who meets all of the following qualifications:

938.57(3)(a)1. 1. Is 17 years of age or older.

938.57(3)(a)2. 2. Is enrolled in and regularly attending a secondary education classroom program leading to a high school diploma.

938.57(3)(a)3. 3. Received funding under s. 48.569 (1) (d) immediately prior to his or her 17th birthday.

938.57(3)(a)4. 4. Is living in a foster home, group home, residential care center for children and youth, or subsidized guardianship home.

938.57(3)(b) (b) The funding provided for the maintenance of a juvenile under par. (a) shall be in an amount equal to that to which the juvenile would receive under s. 48.569 (1) (d) if the juvenile were 16 years of age.

938.57(4) (4) Aftercare supervision. A county department may provide aftercare supervision under s. 938.34 (4n) for juveniles who are released from juvenile correctional facilities or secured residential care centers for children and youth. If a county department intends to change its policy regarding whether the county department or the department shall provide aftercare supervision for juveniles released from juvenile correctional facilities or secured residential care centers for children and youth the county executive or county administrator, or, if the county has no county executive or county administrator, the chairperson of the county board of supervisors, or, for multicounty departments, the chairpersons of the county boards of supervisors jointly, shall submit a letter to the department stating that intent before July 1 of the year preceding the year in which the policy change will take effect.

938.57 History History: 1995 a. 77; 1997 a. 27, 35; 1999 a. 9; 2001 a. 38, 59; 2005 a. 25, 293, 344; 2007 a. 20, 97; 2009 a. 28; 2011 a. 32.



938.59 Examination and records.

938.59  Examination and records.

938.59(1) (1)  Investigation and examination. The county department shall investigate the personal and family history and environment of any juvenile transferred to its legal custody or placed under its supervision under s. 938.34 (4d) or (4n) and make any physical or mental examinations of the juvenile considered necessary to determine the type of care necessary for the juvenile. The county department shall screen a juvenile who is examined to determine whether the juvenile is in need of special treatment or care because of alcohol or other drug abuse, mental illness, or severe emotional disturbance. The county department shall keep a complete record of the information received from the court, the date of reception, all available data on the personal and family history of the juvenile, the results of all tests and examinations given the juvenile, and a complete history of all placements of the juvenile while in the legal custody or under the supervision of the county department.

938.59(2) (2) Report to the department. At the department's request, the county department shall report to the department regarding juveniles in the legal custody or under the supervision of the county department.

938.59 History History: 1995 a. 77, 352; 2005 a. 344.



938.595 Duration of control of county departments over delinquents.

938.595  Duration of control of county departments over delinquents. Except as provided in s. 48.366, a juvenile who has been adjudged delinquent and placed under the supervision of a county department under s. 938.34 (4d) or (4n) shall be discharged as soon as the county department determines that there is a reasonable probability that it is no longer necessary either for the rehabilitation and treatment of the juvenile or for the protection of the public that the county department retain supervision.

938.595 History History: 1995 a. 77, 352.



938.78 Confidentiality of records.

938.78  Confidentiality of records.

938.78(1) (1)  Definition. In this section, unless otherwise qualified, "agency" means the department, a county department or a licensed child welfare agency.

938.78(2) (2) Confidentiality; exceptions.

938.78(2)(a)(a) No agency may make available for inspection or disclose the contents of any record kept or information received about an individual who is or was in its care or legal custody, except as provided under sub. (3) or s. 48.396 (3) (bm) or (c) 1r., 938.371, 938.38 (5) (b) or (d) or (5m) (d), 938.396 (2m) (c) 1r., 938.51, or 938.57 (2m) or by order of the court.

938.78(2)(ag) (ag) Paragraph (a) does not prohibit an agency from making available for inspection or disclosing the contents of a record, upon the request of the parent, guardian, or legal custodian of the juvenile who is the subject of the record or upon the request of the juvenile, if 14 years of age or older, to the parent, guardian, legal custodian, or juvenile, unless the agency finds that inspection of the record by the juvenile, parent, guardian, or legal custodian would result in imminent danger to anyone.

938.78(2)(am) (am) Paragraph (a) does not prohibit an agency from making available for inspection or disclosing the contents of a record, upon the written permission of the parent, guardian, or legal custodian of the juvenile who is the subject of the record or upon the written permission of the juvenile, if 14 years of age or older, to the person named in the permission if the parent, guardian, legal custodian, or juvenile specifically identifies the record in the written permission, unless the agency determines that inspection of the record by the person named in the permission would result in imminent danger to anyone.

938.78(2)(b) (b)

938.78(2)(b)1.1. Paragraph (a) does not apply to the confidential exchange of information between an agency and another social welfare agency, a law enforcement agency, the victim-witness coordinator, a fire investigator under s. 165.55 (15), a health care provider, as defined in s. 146.81 (1) (a) to (p), a public school district or a private school regarding an individual in the care or legal custody of the agency. A social welfare agency that obtains information under this paragraph shall keep the information confidential as required under this section and s. 48.78. A law enforcement agency, victim-witness coordinator, or fire investigator, that obtains information under this paragraph shall keep the information confidential as required under ss. 48.396 (1) and 938.396 (1). A health care provider that obtains information under this paragraph shall keep the information confidential as provided under s. 146.82. A public school that obtains information under this paragraph shall keep the information confidential as required under s. 118.125, and a private school that obtains information under this paragraph shall keep the information confidential in the same manner as is required of a public school under s. 118.125. Paragraph (a) does not apply to the confidential exchange of information between an agency and officials of a tribal school regarding an individual in the care or legal custody of the agency if the agency determines that enforceable protections are provided by a tribal school policy or tribal law that requires tribal school officials to keep the information confidential in a manner at least as stringent as is required of a public school official under s. 118.125.

938.78(2)(b)1m. 1m. An agency may enter into an interagency agreement with a school board, a private school, a tribal school, a law enforcement agency, or another social welfare agency providing for the routine disclosure of information under subd. 1. to the school board, private school, tribal school, law enforcement agency, or other social welfare agency.

938.78(2)(b)2. 2. On petition of an agency to review pupil records, as defined in s. 118.125 (1) (d), other than pupil records that may be disclosed without court order under s. 118.125 (2) or (2m), for the purpose of providing treatment or care for an individual in the care or legal custody of the agency, the court may order the school board of the school district, or the governing body of the private school, in which an individual is enrolled to disclose to the agency the pupil records of the individual as necessary for the agency to provide that treatment or care. The court may request the governing body of the tribal school in which an individual is enrolled to disclose to the agency the pupil records of the individual as necessary for the agency to provide that treatment or care. The agency may use the pupil records only for the purpose of providing treatment or care and may make the pupil records available only to employees of the agency who are providing treatment or care for the individual.

938.78(2)(d) (d) Paragraph (a) does not prohibit the department of health services or a county department from disclosing information about an individual formerly in the legal custody or under the supervision of that department under s. 48.34 (4m), 1993 stats., or formerly under the supervision of that department or county department under s. 48.34 (4n), 1993 stats., or s. 938.34 (4d) or (4n) to the department of corrections, if the individual is at the time of disclosure any of the following:

938.78(2)(d)1. 1. The subject of a presentence investigation under s. 972.15.

938.78(2)(d)2. 2. Under sentence to the Wisconsin state prisons under s. 973.15.

938.78(2)(d)3. 3. Subject to an order under s. 48.366 or 938.183 and placed in a state prison under s. 48.366 (8) or 938.183.

938.78(2)(d)4. 4. On probation to the department of corrections under s. 973.09.

938.78(2)(d)5. 5. On parole under s. 302.11 or ch. 304 or on extended supervision under s. 302.113 or 302.114.

938.78(2)(e) (e) Notwithstanding par. (a), an agency shall, upon request, disclose information to authorized representatives of the department of corrections, the department of health services, the department of justice, or a district attorney for use in the prosecution of any proceeding or any evaluation conducted under ch. 980, if the information involves or relates to an individual who is the subject of the proceeding or evaluation. The court in which the proceeding under ch. 980 is pending may issue any protective orders that it determines are appropriate concerning information disclosed under this paragraph. Any representative of the department of corrections, the department of health services, the department of justice, or a district attorney may disclose information obtained under this paragraph for any purpose consistent with any proceeding under ch. 980.

938.78(2)(g) (g) Paragraph (a) does not prohibit an agency from disclosing information about an individual in its care or legal custody on the written request of the department of safety and professional services or of any interested examining board or affiliated credentialing board in that department for use in any investigation or proceeding relating to any alleged misconduct by any person who is credentialed or who is seeking credentialing under ch. 448, 455 or 457. Unless authorized by an order of the court, the department of safety and professional services and any examining board or affiliated credentialing board in that department shall keep confidential any information obtained under this paragraph and may not disclose the name of or any other identifying information about the individual who is the subject of the information disclosed, except to the extent that redisclosure of that information is necessary for the conduct of the investigation or proceeding for which that information was obtained.

938.78(2)(h) (h) Paragraph (a) does not prohibit the department of children and families, a county department, or a licensed child welfare agency from entering the content of any record kept or information received by that department, county department, or licensed child welfare agency into the statewide automated child welfare information system established under s. 48.47 (7g) or the department of children and families from transferring any information maintained in that system to the court under s. 48.396 (3) (bm). If the department of children and families transfers that information to the court, the court and the director of state courts may allow access to that information as provided in s. 48.396 (3) (c) 2.

938.78(2)(i) (i) Paragraph (a) does not prohibit an agency from disclosing information to a relative of a juvenile placed outside of his or her home only to the extent necessary to facilitate the establishment of a relationship between the juvenile and the relative or a placement of the juvenile with the relative or from disclosing information under s. 938.21 (5) (e), 938.355 (2) (cm), or 938.357 (2v) (d). In this paragraph, "relative" includes a relative whose relationship is derived through a parent of the juvenile whose parental rights are terminated.

938.78(3) (3) Release of information when escape or absence; rules. If a juvenile adjudged delinquent under s. 48.12, 1993 stats., or s. 938.12 or found to be in need of protection or services under s. 48.13 (12), 1993 stats., or s. 48.13 (14), 1993 stats., or s. 938.13 (12) or (14) on the basis of a violation of s. 943.23 (1m) or (1r), 1999 stats., or s. 941.10, 941.11, 941.20, 941.21, 941.23, 941.235, 941.237, 941.24, 941.26, 941.28, 941.295, 941.298, 941.30, 941.31, 941.32, 941.325, 943.02, 943.03, 943.04, 943.10 (2) (a), 943.23 (1g), 943.32 (2), 948.02, 948.025, 948.03, 948.05, 948.055, 948.085 (2), 948.60, 948.605, or 948.61 or any crime specified in ch. 940 has escaped from a juvenile correctional facility, residential care center for children and youth, inpatient facility, as defined in s. 51.01 (10), juvenile detention facility, or juvenile portion of a county jail, or from the custody of a peace officer or a guard of such a facility, center, or jail, or has been allowed to leave a juvenile correctional facility, residential care center for children and youth, inpatient facility, juvenile detention facility, or juvenile portion of a county jail for a specified time period and is absent from the facility, center, home, or jail for more than 12 hours after the expiration of the specified period, the department or county department having supervision over the juvenile may release the juvenile's name and any information about the juvenile that is necessary for the protection of the public or to secure the juvenile's return to the facility, center, home, or jail. The department shall promulgate rules establishing guidelines for the release of the juvenile's name or information about the juvenile to the public.

938.78 History History: 1995 a. 27 s. 9126 (19); 1995 a. 77, 230, 352; 1997 a. 205, 207, 283; 1999 a. 9; 2001 a. 38, 59, 109; 2003 a. 292, 321; 2005 a. 25, 277, 293, 344, 406, 434; 2007 a. 20 ss. 3834, 9121 (6) (a); 2007 a. 97; 2009 a. 79, 302, 338; 2011 a. 32, 270; 2013 a. 20.

938.78 Annotation As a juvenile has a constitutional right to both inspect and reply to a hearing examiner's report on the revocation of aftercare supervision, s. 48.78 does not prevent a juvenile from having access to the report. State ex rel. R.R. v. Schmidt, 63 Wis. 2d 82, 216 N.W.2d 18 (1974).

938.78 Annotation The juvenile court must make a threshold relevancy determination by an in camera review when confronted with: 1) a discovery request under s. 48.293(2); 2) an inspection request of juvenile records under ss. 48.396 (2) and 938.396 (2); or 3) an inspection request of agency records under ss. 48.78 (2) (a) and 938.78(2) (a). The test for permissible discovery is whether the information sought appears reasonably calculated to lead to the discovery of admissible evidence. Courtney F. v. Ramiro M.C. 2004 WI App 36, 269 Wis. 2d 709, 676 N.W.2d 545, 03-3018.



938.795 Powers of the department.

938.795  Powers of the department. The department may do all of the following:

938.795(1) (1) Collect statistics and information. Collect and collaborate with other agencies in collecting statistics and information useful in determining the cause and amount of delinquency and crime in this state or in carrying out the powers and duties of the department relating to delinquency and crime.

938.795(2) (2) Assist communities. Assist communities in their efforts to combat delinquency and social breakdown likely to cause delinquency and crime and assist them in setting up programs for coordinating a total community program relating to delinquency and crime, including the improvement of law enforcement.

938.795(3) (3) Assist schools. Assist schools in extending their particular contribution in identifying and helping juveniles vulnerable to delinquency and crime and in improving school services for all youth.

938.795(4) (4) Enlighten public opinion. Develop and maintain an enlightened public opinion in support of any program to control delinquency and crime.

938.795 History History: 1995 a. 77; 2005 a. 344.



938.988 Interstate placement of juveniles.

938.988  Interstate placement of juveniles. Sections 48.988 and 48.989 apply to the interstate placement of juveniles, except that s. 48.99, rather than those sections, applies to the interstate placement of juveniles following withdrawal from the Interstate Compact on the Placement of Children as described in s. 48.9895.

938.988 History History: 1995 a. 77; 2009 a. 339.



938.991 Interstate compact on juveniles.

938.991  Interstate compact on juveniles. The following compact, by and between the state of Wisconsin and any other state which has or shall hereafter ratify or legally join in the same, is ratified and approved:

INTERSTATE COMPACT ON JUVENILES.

The contracting states solemnly agree:

938.991(1) (1) Article I — Findings and Purposes. That juveniles who are not under proper supervision and control, or who have absconded, escaped or run away, are likely to endanger their own health, morals and welfare, and the health, morals and welfare of others. The cooperation of the states party to this compact is therefore necessary to provide for the welfare and protection of juveniles and of the public with respect to (1) cooperative supervision of delinquent juveniles on probation, extended supervision or parole; (2) the return, from one state to another, of delinquent juveniles who have escaped or absconded; (3) the return, from one state to another, of nondelinquent juveniles who have run away from home; and (4) additional measures for the protection of juveniles and of the public, which any 2 or more of the party states may find desirable to undertake cooperatively. In carrying out the provisions of this compact the party states shall be guided by the noncriminal, reformative and protective policies which guide their laws concerning delinquent, neglected or dependent juveniles generally. It shall be the policy of the states party to this compact to cooperate and observe their respective responsibilities for the prompt return and acceptance of juveniles and delinquent juveniles who become subject to the provisions of this compact. The provisions of this compact shall be reasonably and liberally construed to accomplish the foregoing purposes.

938.991(2) (2) Article II — Existing Rights and Remedies. That all remedies and procedures provided by this compact shall be in addition to and not in substitution for other rights, remedies and procedures, and shall not be in derogation of parental rights and responsibilities.

938.991(3) (3) Article III — Definitions. That, for the purposes of this compact:

938.991(3)(a) (a) "Court" means any court having jurisdiction over delinquent, neglected or dependent children.

938.991(3)(b) (b) "Delinquent juvenile" means any juvenile who has been adjudged delinquent and who, at the time the provisions of this compact are invoked, is still subject to the jurisdiction of the court that has made such adjudication or to the jurisdiction or supervision of an agency or institution pursuant to an order of such court.

938.991(3)(c) (c) "Probation, extended supervision or parole" means any kind of conditional release of juveniles authorized under the laws of the states party hereto.

938.991(3)(d) (d) "Residence" or any variant thereof means a place at which a home or regular place of abode is maintained.

938.991(3)(e) (e) "State" means any state, territory or possession of the United States, the District of Columbia, and the Commonwealth of Puerto Rico.

938.991(4) (4) Article IV — Return of runaways.

938.991(4)(a)(a) That the parent, guardian, person or agency entitled to legal custody of a juvenile who has not been adjudged delinquent but who has run away without the consent of that parent, guardian, person or agency may petition the appropriate court in the demanding state for the issuance of a requisition for the return of the juvenile. The petition shall state the name and age of the juvenile, the name of the petitioner and the basis of entitlement to the juvenile's custody, the circumstances of the juvenile's running away, the juvenile's location if known at the time application is made, and such other facts as may tend to show that the juvenile who has run away is endangering his or her welfare or the welfare of others and is not an emancipated minor. The petition shall be verified by affidavit, shall be executed in duplicate, and shall be accompanied by 2 certified copies of the document or documents on which the petitioner's entitlement to the juvenile's custody is based, such as birth certificates, letters of guardianship, or custody decrees. Further affidavits and other documents as may be deemed proper may be submitted with the petition. The judge of the court to which this application is made may hold a hearing thereon to determine whether for the purposes of this compact the petitioner is entitled to the legal custody of the juvenile, whether or not it appears that the juvenile has in fact run away without consent, whether or not the juvenile is an emancipated minor, and whether or not it is in the best interest of the juvenile to compel the return of the juvenile to the state. If the judge determines, either with or without a hearing, that the juvenile should be returned, the judge shall present to the appropriate court or to the executive authority of the state where the juvenile is alleged to be located a written requisition for the return of the juvenile. The requisition shall set forth the name and age of the juvenile, the determination of the court that the juvenile has run away without the consent of a parent, guardian, person or agency entitled to legal custody of the juvenile, and that the return of the juvenile is in the best interest and for the protection of the juvenile. In the event that a proceeding for the adjudication of the juvenile as a delinquent, neglected or dependent juvenile is pending in the court at the time when the juvenile runs away, the court may issue a requisition for the return of the juvenile upon its own motion, regardless of the consent of the parent, guardian, person or agency entitled to legal custody, reciting therein the nature and circumstances of the pending proceeding. The requisition shall in every case be executed in duplicate and shall be signed by the judge. One copy of the requisition shall be filed with the compact administrator of the demanding state, there to remain on file subject to the provisions of law governing records of the court. Upon the receipt of a requisition demanding the return of a juvenile who has run away, the court or the executive authority to whom the requisition is addressed shall issue an order to any peace officer or other appropriate person directing that person to take into custody and detain the juvenile. The detention order must substantially recite the facts necessary to the validity of its issuance hereunder. No juvenile detained upon a detention order shall be delivered over to the officer whom the court demanding the juvenile shall have appointed to receive the juvenile, unless the juvenile shall first be taken forthwith before a judge of a court in the state, who shall inform the juvenile of the demand made for his or her return, and who may appoint counsel or guardian ad litem for the juvenile. If the judge shall find that the requisition is in order, the judge shall deliver the juvenile over to the officer whom the court demanding the juvenile shall have appointed to receive the juvenile. The judge, however, may fix a reasonable time to be allowed for the purpose of testing the legality of the proceeding.

938.991(4)(am) (am) Upon reasonable information that a person is a juvenile who has run away from another state party to this compact without the consent of a parent, guardian, person or agency entitled to that juvenile's legal custody, that juvenile may be taken into custody without a requisition and brought forthwith before a judge of the appropriate court who may appoint counsel or guardian ad litem for the juvenile and who shall determine after a hearing whether sufficient cause exists to hold the juvenile, subject to the order of the court, for the juvenile's own protection and welfare, for such a time not exceeding 90 days as will enable the return of the juvenile to another state party to this compact pursuant to a requisition for the return of the juvenile from a court of that state. If, at the time when a state seeks the return of a juvenile who has run away, there is pending in the state wherein the juvenile is found any criminal charge, or any proceeding to have the juvenile adjudicated a delinquent juvenile for an act committed in that state, or if the juvenile is suspected of having committed within that state a criminal offense or an act of juvenile delinquency, the juvenile shall not be returned without the consent of that state until discharged from prosecution or other form of proceeding, imprisonment, detention or supervision for the offense or juvenile delinquency. The duly accredited officers of any state party to this compact, upon the establishment of the officers' authority and the identity of the juvenile being returned, shall be permitted to transport the juvenile through any and all states party to this compact, without interference. Upon the return of the juvenile to the state from which the juvenile ran away, the juvenile shall be subject to further proceedings as may be appropriate under the laws of that state.

938.991(4)(b) (b) That the state to which a juvenile is returned under this subsection shall be responsible for payment of the transportation costs of such return.

938.991(4)(c) (c) That "juvenile" as used in this subsection means any person who is a minor under the law of the state of residence of the parent, guardian, person or agency entitled to legal custody of such minor.

938.991(5) (5) Article V — Return of escapees and absconders.

938.991(5)(a)(a) That the appropriate person or authority from whose probation, extended supervision or parole supervision a delinquent juvenile has absconded or from whose institutional custody the delinquent juvenile has escaped shall present to the appropriate court or to the executive authority of the state where the delinquent juvenile is alleged to be located a written requisition for the return of the delinquent juvenile. The requisition shall state the name and age of the delinquent juvenile, the particulars of that person's adjudication as a delinquent juvenile, the circumstances of the breach of the terms of the delinquent juvenile's probation, extended supervision or parole or of the delinquent juvenile's escape from an institution or agency vested with legal custody or supervision of the delinquent juvenile, and the location of the delinquent juvenile, if known, at the time the requisition is made. The requisition shall be verified by affidavit, shall be executed in duplicate, and shall be accompanied by 2 certified copies of the judgment, formal adjudication, or order of commitment which subjects the delinquent juvenile to probation, extended supervision or parole or to the legal custody of the institution or agency concerned. Further affidavits and other documents as may be deemed proper may be submitted with the requisition. One copy of the requisition shall be filed with the compact administrator of the demanding state, there to remain on file subject to the provisions of law governing records of the appropriate court. Upon the receipt of a requisition demanding the return of a delinquent juvenile who has absconded or escaped, the court or the executive authority to whom the requisition is addressed shall issue an order to any peace officer or other appropriate person directing that person to take into custody and detain the delinquent juvenile. The detention order must substantially recite the facts necessary to the validity of its issuance hereunder. No delinquent juvenile detained upon a detention order shall be delivered over to the officer whom the appropriate person or authority demanding the delinquent juvenile shall have appointed to receive the delinquent juvenile, unless the delinquent juvenile shall first be taken forthwith before a judge of an appropriate court in the state, who shall inform the delinquent juvenile of the demand made for the return of the delinquent juvenile and who may appoint counsel or guardian ad litem for the delinquent juvenile. If the judge shall find that the requisition is in order, the judge shall deliver the delinquent juvenile over to the officer whom the appropriate person or authority demanding shall have appointed to receive the delinquent juvenile. The judge, however, may fix a reasonable time to be allowed for the purpose of testing the legality of the proceeding.

938.991(5)(am) (am) Upon reasonable information that a person is a delinquent juvenile who has absconded while on probation, extended supervision or parole, or escaped from an institution or agency vested with legal custody or supervision of the person in any state party to this compact, the person may be taken into custody in any other state party to this compact without a requisition. In that event, the person must be taken forthwith before a judge of the appropriate court, who may appoint counsel or guardian ad litem for the person and who shall determine, after a hearing, whether sufficient cause exists to hold the person subject to the order of the court for a time, not exceeding 90 days, as will enable the person's detention under a detention order issued on a requisition pursuant to this subsection. If, at the time when a state seeks the return of a delinquent juvenile who has either absconded while on probation, extended supervision or parole or escaped from an institution or agency vested with legal custody or supervision of the delinquent juvenile, there is pending in the state wherein the delinquent juvenile is detained any criminal charge or any proceeding to have the delinquent juvenile adjudicated a delinquent juvenile for an act committed in that state, or if the delinquent juvenile is suspected of having committed within such state a criminal offense or an act of juvenile delinquency, the delinquent juvenile shall not be returned without the consent of that state until discharged from prosecution or other form of proceeding, imprisonment, detention or supervision for such offense or juvenile delinquency. The duly accredited officers of any state party to this compact, upon the establishment of the officers' authority and the identity of the delinquent juvenile being returned, shall be permitted to transport the delinquent juvenile through any and all states party to this compact, without interference. Upon the return of the delinquent juvenile to the state from which the delinquent juvenile escaped or absconded, the delinquent juvenile shall be subject to such further proceedings as may be appropriate under the laws of that state.

938.991(5)(b) (b) That the state to which a delinquent juvenile is returned under this subsection shall be responsible for payment of the transportation costs of such return.

938.991(6) (6) Article VI — Voluntary Return Procedure. That any delinquent juvenile who has absconded while on probation, extended supervision or parole, or escaped from an institution or agency vested with legal custody or supervision of the delinquent juvenile in any state party to this compact, and any juvenile who has run away from any state party to this compact, who is taken into custody without a requisition in another state party to this compact under sub. (4) (a) or (5) (a), may consent to his or her immediate return to the state from which the juvenile or delinquent juvenile absconded, escaped or ran away. Consent shall be given by the juvenile or delinquent juvenile and his or her counsel or guardian ad litem, if any, by executing or subscribing a writing, in the presence of a judge of the appropriate court, which states that the juvenile or delinquent juvenile and his or her counsel or guardian ad litem, if any, consent to the return of the juvenile or delinquent juvenile to the demanding state. Before the consent shall be executed or subscribed, however, the judge, in the presence of counsel or guardian ad litem, if any, shall inform the juvenile or delinquent juvenile of his or her rights under this compact. When the consent has been duly executed, it shall be forwarded to and filed with the compact administrator of the state in which the court is located and the judge shall direct the officer having the juvenile or delinquent juvenile in custody to deliver the juvenile or delinquent juvenile to the duly accredited officer or officers of the state demanding the return of the juvenile or delinquent juvenile, and shall cause to be delivered to the officer or officers a copy of the consent. The court may, however, upon the request of the state to which the juvenile or delinquent juvenile is being returned, order the juvenile or delinquent juvenile to return unaccompanied to that state and shall provide the juvenile or delinquent juvenile with a copy of the court order; in that event a copy of the consent shall be forwarded to the compact administrator of the state to which the juvenile or delinquent juvenile is ordered to return.

938.991(7) (7) Article VII — Cooperative Supervision of Probationers, Persons on extended supervision and Parolees.

938.991(7)(a)(a) That the duly constituted judicial and administrative authorities of a state party to this compact (herein called "sending state") may permit any delinquent juvenile within such state, placed on probation, extended supervision or parole, to reside in any other state party to this compact (herein called "receiving state") while on probation, extended supervision or parole, and the receiving state shall accept such delinquent juvenile, if the parent, guardian or person entitled to the legal custody of such delinquent juvenile is residing or undertakes to reside within the receiving state. Before granting such permission, opportunity shall be given to the receiving state to make such investigations as it deems necessary. The authorities of the sending state shall send to the authorities of the receiving state copies of pertinent court orders, social case studies and all other available information which may be of value to and assist the receiving state in supervising a probationer, parolee or person under extended supervision under this compact. A receiving state, in its discretion, may agree to accept supervision of a probationer, parolee or person under extended supervision in cases where the parent, guardian or person entitled to legal custody of the delinquent juvenile is not a resident of the receiving state, and if so accepted the sending state may transfer supervision accordingly.

938.991(7)(b) (b) That each receiving state will assume the duties of visitation and of supervision over any such delinquent juvenile and in the exercise of those duties will be governed by the same standards of visitation and supervision that prevail for its own delinquent juveniles released on probation, extended supervision or parole.

938.991(7)(c) (c) That, after consultation between the appropriate authorities of the sending state and of the receiving state as to the desirability and necessity of returning such a delinquent juvenile, the duly accredited officers of a sending state may enter a receiving state and there apprehend and retake any such delinquent juvenile on probation, extended supervision or parole. For that purpose, no formalities will be required, other than establishing the authority of the officer and the identity of the delinquent juvenile to be retaken and returned. The decision of the sending state to retake a delinquent juvenile on probation, extended supervision or parole shall be conclusive upon and not reviewable within the receiving state, but if, at the time the sending state seeks to retake a delinquent juvenile on probation, extended supervision or parole, there is pending against the delinquent juvenile within the receiving state any criminal charge or any proceeding to have the delinquent juvenile adjudicated a delinquent juvenile for any act committed in that state, or if the delinquent juvenile is suspected of having committed within that state a criminal offense or an act of juvenile delinquency, the delinquent juvenile shall not be returned without the consent of the receiving state until discharged from prosecution or other form of proceeding, imprisonment, detention or supervision for such offense or juvenile delinquency. The duly accredited officers of the sending state shall be permitted to transport delinquent juveniles being so returned through any and all states party to this compact, without interference.

938.991(7)(d) (d) That the sending state shall be responsible under this subsection for paying the costs of transporting any delinquent juvenile to the receiving state or of returning any delinquent juvenile to the sending state.

938.991(8) (8) Article VIII — Responsibility for Costs.

938.991(8)(a)(a) That subs. (4) (b), (5) (b) and (7) (d) shall not be construed to alter or affect any internal relationship among the departments, agencies and officers of and in the government of a party state, or between a party state and its subdivisions, as to the payment of costs, or responsibilities therefor.

938.991(8)(b) (b) That nothing in this compact shall be construed to prevent any party state or subdivision thereof from asserting any right against any person, agency or other entity in regard to costs for which such party state or subdivision thereof may be responsible pursuant to sub. (4) (b), (5) (b) or (7) (d).

938.991(9) (9) Article IX — Detention Practices. That, to every extent possible, it shall be the policy of states party to this compact that no juvenile or delinquent juvenile shall be placed or detained in any prison, jail or lockup nor be detained or transported in association with criminal, vicious or dissolute persons.

938.991(10) (10) Article X — Supplementary Agreements. That the duly constituted administrative authorities of a state party to this compact may enter into supplementary agreements with any other state or states party hereto for the cooperative care, treatment and rehabilitation of delinquent juveniles whenever they shall find that such agreements will improve the facilities or programs available for such care, treatment and rehabilitation. Such care, treatment and rehabilitation may be provided in an institution located within any state entering into such supplementary agreement. Such supplementary agreements shall:

938.991(10)(a) (a) Provide the rates to be paid for the care, treatment and custody of such delinquent juveniles, taking into consideration the character of facilities, services and subsistence furnished;

938.991(10)(b) (b) Provide that the delinquent juvenile shall be given a court hearing prior to being sent to another state for care, treatment and custody;

938.991(10)(c) (c) Provide that the state receiving such a delinquent juvenile in one of its institutions shall act solely as agent for the state sending such delinquent juvenile;

938.991(10)(d) (d) Provide that the sending state shall at all times retain jurisdiction over delinquent juveniles sent to an institution in another state;

938.991(10)(e) (e) Provide for reasonable inspection of such institutions by the sending state;

938.991(10)(f) (f) Provide that the consent of the parent, guardian, person or agency entitled to the legal custody of said delinquent juvenile shall be secured prior to the delinquent juvenile's being sent to another state; and

938.991(10)(g) (g) Make provision for such other matters and details as shall be necessary to protect the rights and equities of such delinquent juveniles and of the cooperating states.

938.991(11) (11) Article XI — Acceptance of Federal and Other Aid. That any state party to this compact may accept any and all donations, gifts and grants of money, equipment and services from the federal or any local government, or any agency thereof and from any person, firm or corporation, for any of the purposes and functions of this compact, and may receive and utilize the same subject to the terms, conditions and regulations governing such donations, gifts and grants.

938.991(12) (12) Article XII — Compact Administrators. That the governor of each state party to this compact shall designate an officer who, acting jointly with like officers of other party states, shall promulgate rules and regulations to carry out more effectively the terms and provisions of this compact.

938.991(13) (13) Article XIII — Execution of Compact. That this compact shall become operative immediately upon its execution by any state as between it and any other state or states so executing. When executed it shall have the full force and effect of law within such state, the form of execution to be in accordance with the laws of the executing state.

938.991(14) (14) Article XIV — Renunciation. That this compact shall continue in force and remain binding upon each executing state until renounced by it. Renunciation of this compact shall be by the same authority which executed it, by sending 6 months notice in writing of its intention to withdraw from the compact to the other states party hereto. The duties and obligations of a renouncing state under sub. (7) shall continue as to parolees, probationers and persons on extended supervision residing therein at the time of withdrawal until retaken or finally discharged. Supplementary agreements entered into under sub. (10) shall be subject to renunciation as provided by such supplementary agreements, and shall not be subject to the 6 months' renunciation notice of the present Article.

938.991(15) (15) Article XV — Severability. That the provisions of this compact shall be severable and if any phrase, clause, sentence or provision of this compact is declared to be contrary to the constitution of any participating state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this compact and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this compact shall be held contrary to the constitution of any state participating therein, the compact shall remain in full force and effect as to the remaining states and in full force and effect as to the state affected as to all severable matters.

938.991 History History: 1981 c. 390; 1983 a. 189; 1991 a. 316; 1995 a. 77 s. 388; Stats. 1995 s. 938.991; 1997 a. 283; 1999 a. 85.

938.991 Cross-reference Cross-reference: See the appendix for a list of states that have ratified this compact.



938.992 Definitions.

938.992  Definitions. As used in the interstate compact on juveniles, the following words and phrases have the following meanings as to this state:

938.992(1) (1)

938.992(1)(a)(a) The "appropriate court" of this state to issue a requisition under s. 938.991 (4) is the court assigned to exercise jurisdiction under this chapter and ch. 48 for the county of the petitioner's residence, or, if the petitioner is a child welfare agency, the court so assigned for the county where the agency has its principal office, or, if the petitioner is the department, any court so assigned in the state.

938.992(1)(b) (b) The "appropriate court" of this state to receive a requisition under s. 938.991 (4) or (5) or 938.998 is the court assigned to exercise jurisdiction under this chapter and ch. 48 for the county where the juvenile is located.

938.992(2) (2) "Executive authority" means the compact administrator.

938.992(3) (3) Notwithstanding s. 938.991 (3) (b), "delinquent juvenile" does not include a person subject to an order under s. 48.366 who is confined to a state prison under s. 302.01.

938.992 History History: 1977 c. 449; 1981 c. 390; 1983 a. 189; 1985 a. 294; 1987 a. 27; 1989 a. 31, 107; 1995 a. 27; 1995 a. 77 s. 389 to 392; Stats. 1995 s. 938.992; 2005 a. 344.



938.993 Juvenile compact administrator.

938.993  Juvenile compact administrator.

938.993(1) (1) Under the interstate compact on juveniles, the governor may designate an officer or employee of the department to be the compact administrator, who, acting jointly with like officers of other party states, shall promulgate rules to carry out more effectively the terms of the compact. The compact administrator shall serve subject to the pleasure of the governor. If there is a vacancy in the office of compact administrator or in the case of absence or disability, the functions shall be performed by the secretary of corrections, or other employee designated by the secretary. The compact administrator may cooperate with all departments, agencies and officers of and in the government of this state and its political subdivisions in facilitating the proper administration of the compact or of any supplementary agreement entered into by this state.

938.993(2) (2) The compact administrator shall determine for this state whether to receive juvenile probationers, parolees and persons on extended supervision of other states under s. 938.991 (7) and shall arrange for the supervision of each such probationer, parolee or person on extended supervision received, either by the department or by a person appointed to perform supervision service for the court assigned to exercise jurisdiction under this chapter and ch. 48 for the county where the juvenile is to reside, whichever is more convenient. Those persons shall in all such cases make periodic reports to the compact administrator regarding the conduct and progress of the juveniles.

938.993 History History: 1977 c. 449; 1981 c. 390; 1989 a. 31, 107; 1995 a. 27; 1995 a. 77 s. 393; Stats. 1995 s. 938.993; 1997 a. 35, 283.



938.994 Supplementary agreements.

938.994  Supplementary agreements. The department may enter into supplementary agreements with appropriate officials of other states under s. 938.991 (10). If the supplementary agreement requires or contemplates the use of any institution or facility of this state or the provision of any service by this state, the supplementary agreement has no effect until approved by the department or agency under whose jurisdiction the institution or facility is operated or which shall be charged with the rendering of the service.

938.994 History History: 1981 c. 390; 1989 a. 31, 107; 1995 a. 27; 1995 a. 77 s. 394; Stats. 1995 s. 938.994.



938.995 Financial arrangements.

938.995  Financial arrangements. The expense of returning juveniles to this state pursuant to s. 938.991 shall be paid as follows:

938.995(1) (1) In the case of a runaway under s. 938.991 (4), the court making the requisition shall inquire summarily regarding the financial ability of the petitioner to bear the expense and if it finds the petitioner is able to do so, shall order the petitioner to pay all the expenses of returning the juvenile; otherwise the court shall arrange for the transportation at the expense of the county and order that the county reimburse the person, if any, who returns the juvenile, for that person's actual and necessary expenses; and the court may order that the petitioner reimburse the county for so much of the expense as the court finds the petitioner is able to pay. If the petitioner fails, without good cause, or refuses to pay that sum, the petitioner may be proceeded against for contempt.

938.995(2) (2) In the case of an escapee or absconder under s. 938.991 (5) or (6), if the juvenile is in the legal custody or under the supervision of the department, it shall bear the expense of his or her return; otherwise the appropriate court shall, on petition of the person entitled to the juvenile's custody or charged with his or her supervision, arrange for the transportation at the expense of the county and order that the county reimburse the person, if any, who returns the juvenile, for the person's actual and necessary expenses. In this subsection "appropriate court" means the court which adjudged the juvenile to be delinquent or, if the juvenile is under supervision for another state under s. 938.991 (7), then the court assigned to exercise jurisdiction under this chapter and ch. 48 for the county of the juvenile's residence during the supervision.

938.995(3) (3) In the case of a voluntary return of a runaway without requisition under s. 938.991 (6), the person entitled to the juvenile's legal custody shall pay the expense of transportation and the actual and necessary expenses of the person, if any, who returns the juvenile; but if the person is financially unable to pay all the expenses he or she may petition the court assigned to exercise jurisdiction under this chapter and ch. 48 for the county of the petitioner's residence for an order arranging for the transportation as provided in sub. (1). The court shall inquire summarily into the financial ability of the petitioner and, if it finds the petitioner is unable to bear any or all of the expense, the court shall arrange for the transportation at the expense of the county and shall order the county to reimburse the person, if any, who returns the juvenile, for the person's actual and necessary expenses. The court may order that the petitioner reimburse the county for so much of the expense as the court finds the petitioner is able to pay. If the petitioner fails, without good cause, or refuses to pay that sum, he or she may be proceeded against for contempt.

938.995(4) (4) In the case of a juvenile subject to a petition under s. 938.998, the appropriate court shall arrange for the transportation at the expense of the county in which the violation of criminal law is alleged to have been committed and order that the county reimburse the person, if any, who returns the juvenile, for the person's actual and necessary expenses. In this subsection "appropriate court" means the court assigned to exercise jurisdiction under this chapter and ch. 48 for the county in which the violation of criminal law is alleged to have been committed.

938.995 History History: 1977 c. 354, 447, 449; 1981 c. 390; 1985 a. 294; 1989 a. 31, 107; 1991 a. 316; 1995 a. 27; 1995 a. 77 s. 395 to 397; Stats. 1995 s. 938.995.



938.996 Compensation.

938.996  Compensation. Any judge of this state who appoints counsel or a guardian ad litem pursuant to the provisions of the interstate compact on juveniles may, in the judge's discretion, allow reasonable compensation in an amount not to exceed the compensation paid to private attorneys under s. 977.08 (4m) (b), to be paid by the county on order of the court.

938.996 History History: 1991 a. 316; 1993 a. 16; 1995 a. 27; 1995 a. 77 s. 398; Stats. 1995 s. 938.996.

938.996 Annotation The courts' power to appropriate compensation for court-appointed counsel is necessary for the effective operation of the judicial system. In ordering compensation for court ordered attorneys, a court should abide by the s. 977.08 (4m) rate when it can retain effective counsel at that rate, but should order compensation at the rate under SCR 81.01 or 81.02 or a higher rate when necessary to secure effective counsel. Friedrich v. Dane County Circuit Court, 192 Wis. 2d 1, 531 N.W.2d 32 (1995).



938.997 Responsibilities of state departments, agencies and officers.

938.997  Responsibilities of state departments, agencies and officers. The courts, departments, agencies and officers of this state and its political subdivisions shall enforce the interstate compact on juveniles and shall do all things appropriate to the effectuation of its purposes which may be within their respective jurisdictions.

938.997 History History: 1995 a. 77 s. 399; Stats. 1995 s. 938.997.



938.998 Rendition of juveniles alleged to be delinquent.

938.998  Rendition of juveniles alleged to be delinquent.

938.998(1)(1) This amendment shall provide additional remedies, and shall be binding only as among and between those party states which specifically execute the same.

938.998(2) (2) All provisions and procedures of s. 938.991 (5) and (6) shall be construed to apply to any juvenile charged with being a delinquent by reason of a violation of any criminal law. Any juvenile, charged with being a delinquent by reason of violating any criminal law shall be returned to the requesting state upon a requisition to the state where the juvenile may be found. A petition in such case shall be filed in a court of competent jurisdiction in the requesting state where the violation of criminal law is alleged to have been committed. The petition may be filed regardless of whether the juvenile has left the state before or after the filing of the petition. The requisition described in s. 938.991 (5) shall be forwarded by the judge of the court in which the petition has been filed.

938.998 History History: 1985 a. 294; 1995 a. 77 s. 400; Stats. 1995 s. 938.998.



938.9985 Renunciation of Interstate Compact on Juveniles.

938.9985  Renunciation of Interstate Compact on Juveniles. Sections 938.991 to 938.998 do not apply to a juvenile from this state who is located in another state and who is a runaway, as described in s. 938.991 (4), an escapee or absconder, as described in s. 938.991 (5), a probationer, person on extended supervision, or parolee under the supervision of that other state, as described in s. 938.991 (7), or a juvenile charged as being a delinquent, as described in s. 938.998, or to a juvenile from another state who is located in this state and who is a runaway, as described in s. 938.991 (4), an escapee or absconder, as described in s. 938.991 (5), a probationer, person on extended supervision, or parolee under the supervision of this state, as described in s. 938.991 (7), or a juvenile charged as being a delinquent, as described in s. 938.998, if all of the following have occurred:

938.9985(1) (1) The Interstate Compact for Juveniles under s. 938.999 is in effect as provided in s. 938.999 (10) (b).

938.9985(2) (2) Both this state and the other state are parties to the Interstate Compact for Juveniles under s. 938.999.

938.9985(3) (3) Both this state and the other state have renounced the Interstate Compact on Juveniles as provided under s. 938.991 (14).

938.9985 History History: 2005 a. 234.



938.999 Interstate Compact for Juveniles.

938.999  Interstate Compact for Juveniles.

938.999(1) (1)  Article I — Purpose.

938.999(1)(a)(a) The compacting states to this interstate compact recognize that each state is responsible for the proper supervision or return of juveniles, delinquents, and status offenders who are on probation or parole and who have absconded, escaped, or run away from supervision and control and in so doing have endangered their own safety and the safety of others. The compacting states also recognize that each state is responsible for the safe return of juveniles who have run away from home and in doing so have left their state of residence. The compacting states also recognize that the U.S. Congress, by enacting the Crime Control Act, 4 USC 112, has authorized and encouraged compacts for cooperative efforts and mutual assistance in the prevention of crime.

938.999(1)(b) (b) It is the purpose of this compact, through means of joint and cooperative action among the compacting states, to do all of the following:

938.999(1)(b)1. 1. Ensure that the adjudicated juveniles and status offenders who are subject to this compact are provided with adequate supervision and services in the receiving state as ordered by the adjudicating judge or parole authority in the sending state.

938.999(1)(b)2. 2. Ensure that the public safety interests of the citizens, including the victims of juvenile offenders, in both the sending and receiving states are adequately protected.

938.999(1)(b)3. 3. Return juveniles who have run away, absconded, or escaped from supervision or control or who have been accused of an offense to the state requesting their return.

938.999(1)(b)4. 4. Make contracts for the cooperative institutionalization in public facilities in member states of delinquent youth needing special services.

938.999(1)(b)5. 5. Provide for the effective tracking and supervision of juveniles.

938.999(1)(b)6. 6. Equitably allocate the costs, benefits, and obligations of the compact among the compacting states.

938.999(1)(b)7. 7. Establish procedures to manage the movement between states of juvenile offenders who are released to the community under the jurisdiction of courts, juvenile departments, or other criminal or juvenile justice agencies that have jurisdiction over juvenile offenders.

938.999(1)(b)8. 8. Ensure that immediate notice is given to jurisdictions where defined offenders are authorized to travel or to relocate across state lines.

938.999(1)(b)9. 9. Establish procedures to resolve pending charges or detainers against juvenile offenders before transfer or release to the community under this compact.

938.999(1)(b)10. 10. Establish a system of uniform data collection of information pertaining to juveniles who are subject to this compact that allows access by authorized juvenile justice and criminal justice officials and a system of regular reporting of compact activities to heads of state executive, judicial, and legislative branches and juvenile and criminal justice administrators.

938.999(1)(b)11. 11. Monitor compliance with the rules governing the interstate movement of juveniles and intervene to address and correct any noncompliance with those rules.

938.999(1)(b)12. 12. Coordinate training and education regarding the regulation of the interstate movement of juveniles for officials who are involved in that activity.

938.999(1)(b)13. 13. Coordinate the implementation and operation of this compact with the Interstate Compact on the Placement of Children under ss. 48.988 and 48.989, the Interstate Compact for the Placement of Children under s. 48.99, the Interstate Compact for Adult Offender Supervision under s. 304.16, and other compacts affecting juveniles, particularly in those cases in which concurrent or overlapping supervision issues arise.

938.999(1)(c) (c) It is the policy of the compacting states that the activities conducted by the interstate commission are the formation of public policies and, therefore, are public business. Furthermore, the compacting states shall cooperate with each other and observe their individual and collective duties and responsibilities for the prompt return and acceptance of juveniles who are subject to this compact.

938.999(1)(d) (d) The compact shall be reasonably and liberally construed to accomplish the purposes and policies of the compact.

938.999(2) (2) Article II — Definitions. In this section:

938.999(2)(a) (a) "Bylaws" means the bylaws established by the interstate commission for its governance or for directing or controlling its actions or conduct.

938.999(2)(b) (b) "Commissioner" means the voting representative of each compacting state appointed under sub. (3) (b).

938.999(2)(c) (c) "Compact administrator" means the person appointed under this compact in each compacting state who is responsible for the administration and management of the state's supervision and transfer of juveniles who are subject to this compact, the rules, and the policies adopted by the state board under this compact.

938.999(2)(d) (d) "Compacting state" means a state that has enacted the enabling legislation for this compact.

938.999(2)(e) (e) "Court" means a court having jurisdiction over delinquent, neglected, or dependent juveniles.

938.999(2)(f) (f) "Deputy compact administrator" means the person, if any, appointed in each compacting state to act on behalf of a compact administrator in the administration and management of the state's supervision and transfer of juveniles who are subject to this compact, the rules, and the policies adopted by the state board under this compact.

938.999(2)(g) (g) "Interstate commission" means the interstate commission for juveniles established under sub. (3) (a).

938.999(2)(h) (h) "Juvenile" means a person who is defined as a juvenile under the law of any compacting state or by the rules, including all of the following:

938.999(2)(h)1. 1. An accused delinquent. For purposes of this subdivision, "accused delinquent" means a person who is charged with an offense that, if committed by an adult, would be a criminal offense.

938.999(2)(h)2. 2. An adjudicated delinquent. For purposes of this subdivision, "adjudicated delinquent" means a person who has been found to have committed an offense that, if committed by an adult, would be a criminal offense.

938.999(2)(h)3. 3. An accused status offender. For purposes of this subdivision, "accused status offender" means a person who is charged with an offense that would not be a criminal offense if committed by an adult.

938.999(2)(h)4. 4. An adjudicated status offender. For purposes of this subdivision, "adjudicated status offender" means a person who has been found to have committed an offense that would not be a criminal offense if committed by an adult.

938.999(2)(h)5. 5. A nonoffender. For purposes of this subdivision, "nonoffender" means a person who is in need of supervision, but who has not been charged with or found to have committed an offense.

938.999(2)(i) (i) "Noncompacting state" means a state that has not enacted the enabling legislation for this compact.

938.999(2)(j) (j) "Probation or parole" means any kind of supervision or conditional release of a juvenile that is authorized under the laws of a compacting state.

938.999(2)(k) (k) Except as provided in sub. (6) (f), "rule" means a written statement by the interstate commission promulgated under sub. (6) that is of general applicability; that implements, interprets, or prescribes a policy or provision of the compact or an organizational, procedural, or practice requirement of the interstate commission; and that has the force of statutory law in a compacting state. "Rule" includes the amendment, repeal, or suspension of an existing rule.

938.999(2)(L) (L) "State" means a state of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, American Samoa, or the Northern Marianas Islands.

938.999(2)(m) (m) "State board" means the state board for interstate juvenile supervision created by each compacting state under sub. (9).

938.999(3) (3) Article III — Interstate Commission for Juveniles.

938.999(3)(a)(a) There is created the interstate commission for juveniles. The interstate commission shall be a body corporate and joint agency of the compacting states. The interstate commission shall have all of the responsibilities, powers, and duties specified in this section and such additional powers as may be conferred upon the interstate commission by subsequent action of the respective legislatures of the compacting states exercised in accordance with this compact.

938.999(3)(b) (b) The interstate commission shall consist of commissioners appointed by the appropriate appointing authority in each compacting state under the requirements of the compacting state and in consultation with the state board of the compacting state. The commissioner shall be the compact administrator, deputy compact administrator, or designee from the compacting state and shall serve on the interstate commission in that capacity under the applicable law of the compacting state.

938.999(3)(c) (c) In addition to the commissioners who are the voting representatives of each compacting state, the interstate commission shall include, as nonvoting members, persons who are members of interested organizations. Those nonvoting members shall include members of the national organizations of governors, legislators, state supreme court chief justices, attorneys general, juvenile justice and juvenile corrections officials, and crime victims and members of the Interstate Compact on the Placement of Children, the Interstate Compact for the Placement of Children, and the Interstate Compact for Adult Offender Supervision. The interstate commission may provide in the bylaws for the inclusion of additional nonvoting members, including members of other national organizations, in such numbers as may be determined by the interstate commission.

938.999(3)(d) (d) Each compacting state represented at any meeting of the interstate commission is entitled to one vote. A majority of the compacting states shall constitute a quorum for the transaction of business, unless a larger quorum is required by the bylaws.

938.999(3)(e) (e) The interstate commission shall meet at least once each year. The chairperson may call additional meetings and, upon the request of a simple majority of the compacting states, shall call additional meetings. Public notice shall be given of all meetings and, except as provided in par. (i), meetings shall be open to the public.

938.999(3)(f) (f) The interstate commission shall establish an executive committee, which shall include officers and members of the interstate commission and others as determined by the bylaws. The executive committee may act on behalf of the interstate commission during periods when the interstate commission is not in session, with the exception of rule making and amending the compact. The executive committee shall oversee the day-to-day activities of the administration of the compact that are managed by an executive director and interstate commission staff; administer enforcement of and compliance with the compact, the bylaws, and the rules; and perform such other duties as directed by the interstate commission or as specified in the bylaws.

938.999(3)(g) (g) Each commissioner is entitled to cast the vote to which the compacting state represented by the commissioner is entitled and to participate in the business and affairs of the interstate commission. A commissioner shall vote in person and may not delegate a vote to another compacting state, except that a commissioner, in consultation with the state board of the commissioner's state, may appoint another authorized representative, in the absence of the commissioner, to cast a vote on behalf of the compacting state at a specified meeting. The bylaws may provide for members' participation in meetings by telephone or by other means of telecommunication or electronic communication.

938.999(3)(h) (h) The bylaws shall establish conditions and procedures under which the interstate commission shall make its information and official records available to the public for inspection or copying. The interstate commission may exempt from disclosure any information or official records to the extent that the information or records would adversely affect personal privacy rights or proprietary interests.

938.999(3)(i) (i) Public notice shall be given of all meetings, and all meetings shall be open to the public, except as specified in the rules or as otherwise provided in the compact. The interstate commission and any of its committees may close a meeting to the public if the interstate commission or committee determines by a two-thirds vote that an open meeting would be likely to do any of the following:

938.999(3)(i)1. 1. Relate solely to the interstate commission's internal personnel practices and procedures.

938.999(3)(i)2. 2. Disclose matters that are specifically exempted from disclosure by statute.

938.999(3)(i)3. 3. Disclose trade secrets or commercial or financial information that is privileged or confidential.

938.999(3)(i)4. 4. Involve accusing any person of a crime or formally censuring any person.

938.999(3)(i)5. 5. Disclose information that is of a personal nature, if disclosure of the information would constitute a clearly unwarranted invasion of personal privacy.

938.999(3)(i)6. 6. Disclose investigative records that have been compiled for law enforcement purposes.

938.999(3)(i)7. 7. Disclose information that is contained in or related to an examination, operating, or condition report prepared by, on behalf of, or for the use of the interstate commission with respect to a regulated person for the purpose of regulation or supervision of that person.

938.999(3)(i)8. 8. Disclose information, the premature disclosure of which would significantly endanger the stability of a regulated person.

938.999(3)(i)9. 9. Specifically relate to the interstate commission's issuance of a subpoena or the participation of the interstate commission in a civil action or other legal proceeding.

938.999(3)(j) (j) For every meeting that is closed under par. (i), the interstate commission's legal counsel shall publicly certify that, in the opinion of the legal counsel, the meeting may be closed to the public and shall reference each provision under par. (i) authorizing closure of the meeting. The interstate commission shall keep minutes that shall fully and clearly describe all matters discussed in any meeting and shall provide a full and accurate summary of any actions taken, and the reasons for those actions, including a description of each of the views expressed on any item and the record of any roll call vote reflecting the vote of each commissioner on the question. All documents considered in connection with any action shall be identified in the minutes.

938.999(3)(k) (k) The interstate commission shall collect standardized data concerning the interstate movement of juveniles as directed by the rules. The rules shall specify the date to be collected and the means of collection and shall specify data exchange and reporting requirements. Those methods of data collection, exchange, and reporting shall, insofar as is reasonably possible, conform to up-to-date technology and shall coordinate the interstate commission's information functions with the appropriate repository of records.

938.999(4) (4) Article IV — Powers and Duties of the Interstate Commission. The interstate commission shall have the power and duty to do all of the following:

938.999(4)(a) (a) Provide for dispute resolution among compacting states.

938.999(4)(b) (b) Promulgate rules to effect the purposes and obligations enumerated in this compact, which rules shall have the effect of statutory law and shall be binding in the compacting states to the extent and in the manner provided in this compact.

938.999(4)(c) (c) Oversee, supervise, and coordinate the interstate movement of juveniles who are subject to this compact, the bylaws, and the rules.

938.999(4)(d) (d) Enforce compliance with the compact, the bylaws, and the rules, using all necessary and proper means, including the use of judicial process.

938.999(4)(e) (e) Establish and maintain offices that shall be located within one or more of the compacting states.

938.999(4)(f) (f) Purchase and maintain insurance and bonds.

938.999(4)(g) (g) Borrow, accept, hire, or contract for the services of personnel.

938.999(4)(h) (h) Establish and appoint committees and hire staff that the interstate commission considers necessary for carrying out its functions, including an executive committee as required by sub. (3) (f), which shall have the power to act on behalf of the interstate commission in carrying out the powers and duties of the interstate commission under this compact.

938.999(4)(i) (i) Elect or appoint officers, attorneys, employees, agents, or consultants; fix their compensation, define their duties, and determine their qualifications; and establish the personnel policies and programs of the interstate commission relating to, among other things, conflicts of interest, rates of compensation, and qualifications of personnel.

938.999(4)(j) (j) Accept, receive, utilize, and dispose of donations and grants of money, equipment, supplies, materials, and services.

938.999(4)(k) (k) Lease, purchase, accept contributions or donations of, or otherwise own, hold, improve, or use any property, real, personal, or mixed.

938.999(4)(L) (L) Sell, convey, mortgage, pledge, lease, exchange, abandon, or otherwise dispose of any property, real, personal, or mixed.

938.999(4)(m) (m) Establish a budget and make expenditures and levy assessments as provided in sub. (8).

938.999(4)(n) (n) Sue and be sued.

938.999(4)(o) (o) Adopt a seal and bylaws governing the management and operation of the interstate commission.

938.999(4)(p) (p) Perform such functions as may be necessary to achieve the purposes of this compact.

938.999(4)(q) (q) Report annually to the legislatures, governors, judiciary, and state boards of the compacting states concerning the activities of the interstate commission during the preceding year. Those reports shall also include any recommendations that have been adopted by the interstate commission.

938.999(4)(r) (r) Coordinate education, training, and public awareness regarding the interstate movement of juveniles for officials who are involved in that activity.

938.999(4)(s) (s) Establish uniform standards for reporting, collecting, and exchanging data.

938.999(4)(t) (t) Maintain the corporate books and records of the interstate commission in accordance with the bylaws.

938.999(5) (5) Article V — Organization and Operation of the Interstate Commission.

938.999(5)(a)(a) Bylaws. Within 12 months after the first meeting of the interstate commission, the interstate commission shall, by a majority vote of the members present and voting, adopt bylaws to govern the conduct of the interstate commission as may be necessary to carry out the purposes of the compact, including bylaws that do all of the following:

938.999(5)(a)1. 1. Establish the fiscal year of the interstate commission.

938.999(5)(a)2. 2. Establish an executive committee and such other committees as may be necessary.

938.999(5)(a)3. 3. Provide for the establishment of committees governing any general or specific delegation of any authority or function of the interstate commission.

938.999(5)(a)4. 4. Provide reasonable procedures for calling and conducting meetings of the interstate commission and for ensuring reasonable notice of each meeting.

938.999(5)(a)5. 5. Establish the titles and responsibilities of the officers of the interstate commission.

938.999(5)(a)6. 6. Provide a mechanism for concluding the operations of the interstate commission and for returning any surplus funds that may exist upon the termination of the compact after the payment or reserving of all of the debts and obligations of the interstate commission.

938.999(5)(a)7. 7. Provide rules for the initial administration of the compact.

938.999(5)(a)8. 8. Establish standards and procedures for compliance and technical assistance in carrying out the compact.

938.999(5)(b) (b) Officers and staff.

938.999(5)(b)1.1. The interstate commission shall, by a majority of the members, elect annually from among its members a chairperson and a vice chairperson, each of whom shall have such authority and duties as may be specified in the bylaws. The chairperson or, in the chairperson's absence or disability, the vice chairperson shall preside at all meetings of the interstate commission. The officers so elected shall serve without compensation or remuneration from the interstate commission, except that, subject to the availability of budgeted funds, the officers shall be reimbursed for any ordinary and necessary costs and expenses incurred by them in the performance of their duties and responsibilities as officers of the interstate commission.

938.999(5)(b)2. 2. The interstate commission shall, through its executive committee, appoint or retain an executive director for such period, upon such terms and conditions, and for such compensation as the interstate commission may consider appropriate. The executive director shall serve as secretary to the interstate commission, but may not be a member of the interstate commission, and shall hire and supervise such other staff as may be authorized by the interstate commission.

938.999(5)(c) (c) Qualified immunity, defense, and indemnification.

938.999(5)(c)1.1. The executive director, employees, and representatives of the interstate commission shall be immune from suit and liability, either personally or in their official capacity, for any claim for damage to or loss of property, personal injury, or other civil liability caused by, arising out of, or relating to any actual or alleged act, error, or omission that occurred within the scope of interstate commission employment, duties, or responsibilities, or that the person had a reasonable basis for believing occurred within the scope of interstate commission employment, duties, or responsibilities, except that this subdivision does not protect any person from suit or liability for any damage, loss, injury, or liability that is caused by the intentional or willful and wanton misconduct of that person.

938.999(5)(c)2. 2. The liability of any commissioner, or the employee or agent of a commissioner, acting within the scope of that person's employment or duties for any act, error, or omission occurring within that person's state may not exceed the limits of liability specified under the constitution and laws of that state for state officials, employees, and agents, except that this subdivision does not protect any person from suit or liability for any damage, loss, injury, or liability that is caused by the intentional or willful and wanton misconduct of that person.

938.999(5)(c)3. 3. The interstate commission shall defend the executive director, employees, and representatives of the interstate commission, and, subject to the approval of the attorney general of the state represented by any commissioner of a compacting state, shall defend a commissioner and a commissioner's employees and agents, in any civil action seeking to impose liability arising out of any actual or alleged act, error, or omission that occurred within the scope of interstate commission employment, duties, or responsibilities, or that the person had a reasonable basis for believing occurred within the scope of interstate commission employment, duties, or responsibilities, if the actual or alleged act, error, or omission did not result from the intentional or willful and wanton misconduct of that person.

938.999(5)(c)4. 4. The interstate commission shall indemnify and hold harmless the commissioner of a compacting state, the commissioner's employees and agents, and the interstate commission's executive director, employees, and representatives in the amount of any settlement or judgment obtained against those persons arising out of any actual or alleged act, error, or omission that occurred within the scope of interstate commission employment, duties, or responsibilities, or that the person had a reasonable basis for believing occurred within the scope of interstate commission employment, duties, or responsibilities, if the actual or alleged act, error, or omission did not result from the intentional or willful and wanton misconduct of that person.

938.999(6) (6) Article VI — Rule-making Function of the Interstate Commission.

938.999(6)(a)(a) The interstate commission shall promulgate and publish rules in order to effectively and efficiently achieve the purposes of the compact.

938.999(6)(b) (b) Rule making shall occur under the criteria specified in this subsection and the bylaws and rules adopted under this subsection. Rule making shall substantially conform to the principles of the Model State Administrative Procedure Act, 1981 Act, Uniform Laws Annotated, volume 15, page 1, (2000), or any other administrative procedure act that the interstate commission considers appropriate, consistent with the due process requirements under the U.S. Constitution. All rules and amendments to the rules shall become binding as of the date specified in the final rule or amendment.

938.999(6)(c) (c) When promulgating a rule, the interstate commission shall do all of the following:

938.999(6)(c)1. 1. Publish the entire text of the proposed rule and state the reason for the proposed rule.

938.999(6)(c)2. 2. Allow and invite persons to submit written data, facts, opinions, and arguments, which shall be added to the rule-making record and be made publicly available.

938.999(6)(c)3. 3. Provide an opportunity for an informal hearing, if petitioned by 10 or more persons.

938.999(6)(c)4. 4. Promulgate a final rule and its effective date, if appropriate, based on the rule-making record, including input from state or local officials and other interested parties.

938.999(6)(d) (d) Not later that 60 days after a rule is promulgated, any interested person may file a petition in the U. S. district court for the District of Columbia or in the federal district court for the district in which the interstate commission's principal office is located for judicial review of that rule. If the court finds that the interstate commission's action is not supported by substantial evidence in the rule-making record, the court shall hold the rule unlawful and set the rule aside. For purposes of this paragraph, evidence is substantial if the evidence would be considered substantial evidence under the Model State Administrative Procedure Act.

938.999(6)(e) (e) If a majority of the legislatures of the compacting states reject a rule by enactment of a statute or resolution in the same manner used to adopt the compact, the rule shall have no further effect in any compacting state.

938.999(6)(f) (f) The rules governing the operation of the Interstate Compact on Juveniles under ss. 938.991 to 938.998 shall be void 12 months after the first meeting of the interstate commission.

938.999(6)(g) (g) If the interstate commission determines that an emergency exists, the interstate commission may promulgate an emergency rule that shall become effective immediately upon promulgation, except that the usual rule-making procedures provided under this subsection shall be retroactively applied to the rule as soon as is reasonably possible, but no later than 90 days after the effective date of the emergency rule.

938.999(7) (7) Article VII — Oversight, Enforcement, and Dispute Resolution by the Interstate Commission.

938.999(7)(a)(a) Oversight and enforcement.

938.999(7)(a)1.1. The interstate commission shall oversee the administration and operations of the interstate movement of juveniles who are subject to this compact in the compacting states and shall monitor those activities being administered in noncompacting states that may significantly affect compacting states.

938.999(7)(a)2. 2. The courts and executive agencies in each compacting state shall enforce this compact and shall take all actions that are necessary to effectuate the purposes and intent of the compact. This compact and the rules shall be received by all of the judges, public officers, commissions, and departments of each compacting state as evidence of the authorized statute and administrative rules. All courts shall take judicial notice of the compact and rules. In any judicial or administrative proceeding in a compacting state pertaining to the subject matter of this compact that may affect the powers, responsibilities, or actions of the interstate commission, the interstate commission shall be entitled to receive all service of process in the proceeding and shall have standing to intervene in the proceeding for all purposes.

938.999(7)(b) (b) Dispute resolution.

938.999(7)(b)1.1. The compacting states shall report to the interstate commission on all issues and activities that are necessary for the administration of the compact and on all issues and activities that pertain to compliance with this compact, the bylaws, and the rules.

938.999(7)(b)2. 2. The interstate commission shall attempt, upon the request of a compacting state, to resolve any dispute or other issue that is subject to the compact and that may arise among compacting states or between compacting states and noncompacting states. The commission shall promulgate a rule providing for both mediation and binding dispute resolution for disputes among the compacting states.

938.999(7)(b)3. 3. The interstate commission, in the reasonable exercise of its discretion, shall enforce this compact and the rules, using any or all of the means specified in sub. (11) (b) and (c).

938.999(8) (8) Finance.

938.999(8)(a)(a) The interstate commission shall pay or provide for the payment of the reasonable expenses of its establishment, organization, and ongoing activities.

938.999(8)(b) (b) The interstate commission shall levy on and collect from each compacting state an annual assessment to cover the cost of the internal operations and activities of the interstate commission and its staff. The aggregate amount of the annual assessment shall be in an amount that is sufficient to cover the annual budget of the interstate commission as approved each year and shall be allocated among the compacting states based upon a formula to be determined by the interstate commission, taking into consideration the population of each compacting state and the volume of interstate movement of juveniles in each compacting state. The interstate commission shall promulgate a rule binding on all compacting states that governs the assessment.

938.999(8)(c) (c) The interstate commission may not incur any obligations of any kind before securing funds adequate to meet those obligations; nor may the interstate commission pledge the credit of any compacting state, except by and with the authority of the compacting state.

938.999(8)(d) (d) The interstate commission shall keep accurate accounts of all receipts and disbursements. The receipts and disbursements of the interstate commission shall be subject to the audit and accounting procedures established under the bylaws. All receipts and disbursements of funds handled by the interstate commission shall be audited yearly by a certified or licensed public accountant, and the report of the audit shall be included in and become part of the annual report of the interstate commission.

938.999(9) (9) Article IX — The State Board. Each compacting state shall create a state board. Although each compacting state may determine the membership of its own state board, the membership of the state board of each compacting state shall include the compact administrator, the deputy compact administrator, or a designee, at least one representative from the legislative, judicial, and executive branches of government, and one representative of victims groups. Each compacting state retains the right to determine the qualifications of the compact administrator and deputy compact administrator. Each state board shall advise and may exercise oversight and advocacy concerning that state's participation in interstate commission activities and may exercise any other duties as may be determined by that state, including the development of policy concerning the operations and procedures of the compact within that state.

938.999(10) (10) Article X — Compacting States, Effective Date, and Amendment.

938.999(10)(a)(a) Any state is eligible to become a compacting state.

938.999(10)(b) (b) The compact shall become effective and binding upon legislative enactment of the compact into law by no less than 35 of the states. The initial effective date of the compact shall be July 1, 2005, or upon enactment into law by the 35th state, whichever is later. After that initial effective date, the compact shall become effective and binding as to any other compacting state upon enactment of the compact into law by that compacting state. The governors of noncompacting states or their designees shall be invited to participate in the activities of the interstate commission on a nonvoting basis before adoption of the compact by all states.

938.999(10)(c) (c) The interstate commission may propose amendments to the compact for enactment by the compacting states. An amendment does not become effective and binding upon the interstate commission and the compacting states until the amendment is enacted into law by the unanimous consent of the compacting states.

938.999(11) (11) Article XI — Withdrawal, Default, Judicial Enforcement, and Dissolution.

938.999(11)(a)(a) Withdrawal.

938.999(11)(a)1.1. Once effective, the compact shall continue in effect and remain binding upon each compacting state, except that a compacting state may withdraw from the compact by specifically repealing the statute that enacted the compact into law in that state and a compacting state's membership in the compact may be suspended or terminated as provided in par. (b) 1. d. and 3. The effective date of a withdrawal by a compacting state is the effective date of the repeal of the statute that enacted the compact into law in that state.

938.999(11)(a)2. 2. A withdrawing state shall immediately notify the chairperson of the interstate commission in writing upon the introduction of legislation repealing the compact in the withdrawing state. The interstate commission shall notify the other compacting states of the withdrawing state's intent to withdraw within 60 days after receiving the written notice of intent to withdraw.

938.999(11)(a)3. 3. A withdrawing state is responsible for all assessments, obligations, and liabilities incurred through the effective date of withdrawal, including any obligations the performance of which extend beyond the effective date of the withdrawal.

938.999(11)(a)4. 4. Reinstatement in the compact following the withdrawal of any compacting state shall occur upon the withdrawing state reenacting the compact or upon such later date as determined by the interstate commission.

938.999(11)(b) (b) Default.

938.999(11)(b)1.1. If the interstate commission determines that any compacting state has at any time defaulted in the performance of any of its obligations or responsibilities under this compact, the bylaws, or the rules, the interstate commission may impose on the compacting state any or all of the following penalties:

938.999(11)(b)1.a. a. Remedial training and technical assistance as directed by the interstate commission.

938.999(11)(b)1.b. b. Alternate dispute resolution.

938.999(11)(b)1.c. c. Forfeitures, fees, and costs in such amounts as are considered to be reasonable and as are fixed by the interstate commission.

938.999(11)(b)1.d. d. Suspension or termination of membership in the compact, which may be imposed only after all other reasonable means of securing compliance under the bylaws and rules have been exhausted and the interstate commission has determined that the offending state is in default. Immediate notice of suspension shall be given by the interstate commission to the governor of the defaulting state, the chief justice of the supreme court or the chief judicial officer of that state, the majority and minority leaders of the legislature of that state, and the state board of that state.

938.999(11)(b)2. 2. The grounds for default include the failure of a compacting state to perform any obligations or responsibilities imposed upon the compacting state by this compact, the bylaws, or the rules and any other ground designated in the bylaws or rules.

938.999(11)(b)3. 3. If the interstate commission determines that a compacting state has defaulted, the interstate commission shall immediately notify the defaulting state in writing of the default and of the penalty imposed by the interstate commission pending a cure of the default. The interstate commission shall stipulate the conditions under which and the time period within which the defaulting state shall cure its default. If the defaulting state fails to cure the default within the time period specified by the interstate commission, the defaulting state shall be terminated from the compact upon an affirmative vote of a majority of the compacting states, and all rights, privileges, and benefits conferred by this compact shall be terminated beginning on the effective date of termination. Within 60 days after the effective date of termination of a defaulting state, the interstate commission shall notify the governor of the defaulting state, the chief justice of the supreme court or the chief judicial officer of that state, the majority and minority leaders of the legislature of that state, and the state board of that state of the termination.

938.999(11)(b)4. 4. A defaulting state is responsible for all assessments, obligations, and liabilities incurred through the effective date of termination, including any obligations the performance of which extends beyond the effective date of termination.

938.999(11)(b)5. 5. The interstate commission shall not bear any costs relating to a defaulting state unless otherwise mutually agreed upon in writing between the interstate commission and the defaulting state.

938.999(11)(b)6. 6. Reinstatement following termination of any compacting state requires both a reenactment of the compact by the defaulting state and the approval of the interstate commission under the rules.

938.999(11)(c) (c) Judicial enforcement. The interstate commission may, by a majority vote of the members, initiate legal action in the U.S. district court for the District of Columbia or, at the discretion of the interstate commission, in the federal district court for the district in which the interstate commission has its offices to enforce compliance with the compact, the bylaws, and the rules against any compacting state that is in default. If judicial enforcement is necessary, the prevailing party shall be awarded all costs of the litigation, including reasonable attorney fees.

938.999(11)(d) (d) Dissolution. The compact dissolves effective upon the date of a withdrawal or default of a compacting state that reduces membership in the compact to one compacting state. Upon dissolution of the compact, the compact becomes void and shall be of no further effect, the business and affairs of the interstate commission shall be concluded, and any surplus funds shall be distributed in accordance with the bylaws.

938.999(12) (12) Article XII — Construction. The provisions of this compact shall be liberally construed to effectuate the purposes of the compact.

938.999(13) (13) Article XIII — Binding Effect of Compact and Other Laws.

938.999(13)(a)(a) Other laws. This compact does not prevent the enforcement of any other law of a compacting state that is not inconsistent with this compact. All compacting states' laws, other than state constitutions and other interstate compacts, that conflict with this compact are superseded to the extent of the conflict.

938.999(13)(b) (b) Binding effect of the compact.

938.999(13)(b)1.1. All lawful actions of the interstate commission, including the bylaws and rules, are binding upon the compacting states.

938.999(13)(b)2. 2. All agreements between the interstate commission and the compacting states are binding in accordance with their terms.

938.999(13)(b)3. 3. Upon the request of a party to a conflict over the meaning or interpretation of an interstate commission action and upon a majority vote of the compacting states, the interstate commission may issue an advisory opinion regarding that meaning or interpretation.

938.999(13)(b)4. 4. If a provision of this compact exceeds the constitutional limits imposed on the legislature of any compacting state, the obligations, duties, powers, or jurisdiction sought to be conferred by that provision upon the interstate commission shall be ineffective, and those obligations, duties, powers, or jurisdiction shall remain in the compacting state and shall be exercised by the agency of the compacting state to which those obligations, duties, powers, or jurisdiction are delegated by the law that is in effect at the time that this compact becomes effective.

938.999 History History: 2005 a. 234; 2009 a. 339.



938.9995 Expediting interstate placements of juveniles.

938.9995  Expediting interstate placements of juveniles. The courts of this state shall do all of the following to expedite the interstate placement of juveniles:

938.9995(1) (1) Subject to ss. 48.396 (2) and 938.396 (2), cooperate with the courts of other states in the sharing of information.

938.9995(2) (2) To the greatest extent possible, obtain information and testimony from agencies and parties located in other states without requiring interstate travel by those agencies and parties.

938.9995(3) (3) Permit parents, juveniles, other necessary parties, attorneys, and guardians ad litem in proceedings involving the interstate placement of a juvenile to participate in those proceedings without requiring interstate travel by those persons.

938.9995 History History: 2009 a. 79.






939. Crimes — general provisions.

939.01 Name and interpretation.

939.01  Name and interpretation. Chapters 939 to 951 may be referred to as the criminal code but shall not be interpreted as a unit. Crimes committed prior to July 1, 1956, are not affected by chs. 939 to 951.

939.01 History History: 1979 c. 89; 1987 a. 332 s. 64.



939.03 Jurisdiction of state over crime.

939.03  Jurisdiction of state over crime.

939.03(1) (1) A person is subject to prosecution and punishment under the law of this state if any of the following applies:

939.03(1)(a) (a) The person commits a crime, any of the constituent elements of which takes place in this state.

939.03(1)(b) (b) While out of this state, the person aids and abets, conspires with, or advises, incites, commands, or solicits another to commit a crime in this state.

939.03(1)(c) (c) While out of this state, the person does an act with intent that it cause in this state a consequence set forth in a section defining a crime.

939.03(1)(d) (d) While out of this state, the person steals and subsequently brings any of the stolen property into this state.

939.03(1)(e) (e) The person violates s. 943.201 or 943.203 and the victim, at the time of the violation, is an individual who resides in this state, a deceased individual who resided in this state immediately before his or her death, or an entity, as defined in s. 943.203 (1) (a), that is located in this state.

939.03(1)(f) (f) The person violates s. 943.89 and the matter or thing is deposited for delivery within this state or is received or taken within this state.

939.03(1)(g) (g) The person violates s. 943.90 and the transmission is from within this state, the transmission is received within this state, or it is reasonably foreseeable that the transmission will be accessed by a person or machine within this state.

939.03(2) (2) In this section "state" includes area within the boundaries of the state, and area over which the state exercises concurrent jurisdiction under article IX, section 1, of the constitution.

939.03 History History: 1983 a. 192; 1993 a. 486; 2003 a. 36; 2005 a. 212.

939.03 Annotation Jurisdiction over a crime committed by a Menominee Indian while on the Menominee Indian Reservation is discussed. State ex rel. Pyatskowit v. Montour, 72 Wis. 2d 277, 240 N.W.2d 186 (1976).

939.03 Annotation Treaties between the federal government and Menominee tribe do not deprive the state of criminal subject matter jurisdiction over a crime committed by a Menominee outside the reservation. Sturdevant v. State, 76 Wis. 2d 247, 251 N.W.2d 50 (1977).

939.03 Annotation Trial courts do not have subject matter jurisdiction to convict defendants under unconstitutionally vague statutes. State ex rel. Skinkis v. Treffert, 90 Wis. 2d 528, 280 N.W.2d 316 (Ct. App. 1979).

939.03 Annotation A fisherman who violated Minnesota and Wisconsin fishing laws while standing on the Minnesota bank of the Mississippi River was subject to Wisconsin prosecution. State v. Nelson, 92 Wis. 2d 855, 285 N.W.2d 924 (Ct. App. 1979)

939.03 Annotation The state has exclusive jurisdiction over 2nd-offense drunk driving. A 2nd offender may not be charged as a 1st offender under a local ordinance. County of Walworth v. Rohner, 108 Wis. 2d 713, 324 N.W.2d 682 (1982).

939.03 Annotation An unlawful arrest does not deprive a court of personal jurisdiction over a defendant. State v. Smith, 131 Wis. 2d 220, 388 N.W.2d 601 (1986).

939.03 Annotation Jurisdiction in a criminal nonsupport action under s. 948.22 does not require that the child to be supported be a resident of Wisconsin during the charged period. State v. Gantt, 201 Wis. 2d 206, 548 N.W.2d 134 (Ct. App. 1996), 95-2469.

939.03 Annotation Objections to subject matter jurisdiction that turn on a question of law may not be waived by a guilty plea, but objections to subject matter jurisdiction based on a factual dispute do not survive. State v. Bratrud, 204 Wis. 2d 445, 555 N.W.2d 662 (Ct. App. 1995), 94-3402.

939.03 Annotation A trial court did not lose subject matter jurisdiction over a count in a criminal complaint when an oral amendment of the count did not include one of the elements of the new offense. State v. Diehl, 205 Wis. 2d 1, 555 N.W.2d 174 (Ct. App. 1996), 95-2444.

939.03 Annotation A sentencing court is accorded incidental powers necessary to carry out its judicial functions and may modify an improper sentence, but it is not competent to enter a money judgment against the state for the recovery of improperly collected restitution under an improper sentence. State v. Minniecheske, 223 Wis. 2d 493, 590 N.W.2d 17 (Ct. App. 1998), 98-1369.

939.03 Annotation For purposes of jurisdictional analysis, the defendant father's concealment in Canada of a child taken from the child's mother in Wisconsin was inseparable from the consequences of the concealment in Wisconsin, thus giving a Wisconsin court jurisdiction under sub. (1) (c) to try the defendant for a violation of s. 948.31. State v. Inglin, 224 Wis. 2d 764, 592 N.W.2d 666 (Ct. App. 1999), 97-3091.

939.03 Annotation This section relates to both personal and territorial jurisdiction. When a trial court validly acquired territorial jurisdiction over the charged crime, it could not lose jurisdiction over a lesser-included crime. State v. Randle, 2002 WI App 116, 2002 WI App 116, 252 Wis. 2d 743, 647 N.W.2d 324, 01-1448.

939.03 Annotation If there is no serious evidentiary dispute that the trial court has territorial jurisdiction, a special instruction on territorial jurisdiction need not be given to the jury. A person may be prosecuted for doing an act outside this state that has a criminally proscribed consequence within the state. State v. Brown, 2003 WI App 34, 260 Wis. 2d 125, 659 N.W.2d 110, 02-1000.

939.03 Annotation The constituent elements of an offense under sub. (1) (a) are those elements of the criminal offense that the state is required to prove beyond a reasonable doubt in the prosecution of the offense. A constituent element of a criminal offense may be either the wrongful deed that comprises the physical component or the state of mind that the prosecution must prove that a defendant had. For 1st-degree homicide, sub. (1) (a) is satisfied upon proof that the defendant committed an act in Wisconsin manifesting the intent to kill. State v. Anderson, 2005 WI 54, 280 Wis. 2d 104, 695 N.W.2d 731, 03-3478.



939.05 Parties to crime.

939.05  Parties to crime.

939.05(1)(1) Whoever is concerned in the commission of a crime is a principal and may be charged with and convicted of the commission of the crime although the person did not directly commit it and although the person who directly committed it has not been convicted or has been convicted of some other degree of the crime or of some other crime based on the same act.

939.05(2) (2) A person is concerned in the commission of the crime if the person:

939.05(2)(a) (a) Directly commits the crime; or

939.05(2)(b) (b) Intentionally aids and abets the commission of it; or

939.05(2)(c) (c) Is a party to a conspiracy with another to commit it or advises, hires, counsels or otherwise procures another to commit it. Such a party is also concerned in the commission of any other crime which is committed in pursuance of the intended crime and which under the circumstances is a natural and probable consequence of the intended crime. This paragraph does not apply to a person who voluntarily changes his or her mind and no longer desires that the crime be committed and notifies the other parties concerned of his or her withdrawal within a reasonable time before the commission of the crime so as to allow the others also to withdraw.

939.05 History History: 1993 a. 486.

939.05 Annotation It is desirable, but not mandatory, that an information refer to this section if the district attorney knows in advance that a conviction can only be based on participation and the court can instruct and the defendant can be convicted on the basis of this section in the absence of a showing of adverse effect on the defendant. Bethards v. State, 45 Wis. 2d 606, 173 N.W.2d 634 (1970).

939.05 Annotation It is not error that an information charging a crime does not also charge the defendant with being a party to a crime. Nicholas v. State, 49 Wis. 2d 683, 183 N.W.2d 11 (1973).

939.05 Annotation Under sub. (2) (c), a conspirator is one who is concerned with a crime prior to its actual commission. State v. Haugen, 52 Wis. 2d 791, 191 N.W.2d 12.

939.05 Annotation A complaint charging the defendant as a party to the crime of theft that alleged that an unidentified man stole property and gave it to the defendant who passed it on was insufficient. There must be an allegation that the defendant knew of the commission of the crime. State v. Haugen, 52 Wis. 2d 791, 191 N.W.2d 12 (1971).

939.05 Annotation An information charging the defendant with being a party to a crime need not set forth the particular subsection relied upon. A defendant can be convicted of 1st-degree murder under this statute even though the defendant claimed only intending to rob and that an accomplice did the shooting. State v. Cydzik, 60 Wis. 2d 683, 211 N.W.2d 421 (1973).

939.05 Annotation The state need not elect as to which of the elements of the charge it is relying on. Hardison v. State, 61 Wis. 2d 262, 212 N.W.2d 103 (1973).

939.05 Annotation Conduct undertaken to intentionally aid another in the commission of a crime that yields such assistance constitutes aiding and abetting the crime and whatever it entails as a natural consequence. State v. Asfoor, 75 Wis. 2d 411, 249 N.W.2d 529 (1977).

939.05 Annotation Defendants may be found guilty under sub. (2) if, between them, they perform all of the necessary elements of the crime with awareness of what the others are doing; each defendant need not be present at the scene of the crime. Roehl v. State, 77 Wis. 2d 398, 253 N.W.2d 210 (1977).

939.05 Annotation There are 2 party-to-a-crime theories. Aiding and abetting under sub. (2) (b) and conspiracy under sub. (2) (c). State v. Charbarneau, 82 Wis. 2d 644, 264 N.W.2d 227 (1978).

939.05 Annotation Withdrawal from a conspiracy under sub. (2) (c) must be timely. Zelenka v. State, 83 Wis. 2d 601, 266 N.W.2d 279 (1978).

939.05 Annotation This section applies to all crimes unless legislative intent clearly indicates otherwise. State v. Tronca, 84 Wis. 2d 68, 267 N.W.2d 216 (1978).

939.05 Annotation Proof of a "stake in the venture" is not needed to convict under sub. (2) (b). Krueger v. State, 84 Wis. 2d 272, 267 N.W.2d 602 (1978).

939.05 Annotation Multiple conspiracies and single conspiracies are distinguished. Bergeron v. State, 85 Wis. 2d 595, 271 N.W.2d 386 (1978).

939.05 Annotation A jury need not unanimously agree whether the defendant: 1) directly committed the crime; 2) aided and abetted its commission; or 3) conspired with another to commit it. Holland v. State, 91 Wis. 2d 134, 280 N.W.2d 288 (1979).

939.05 Annotation An aider and abettor who withdraws from a conspiracy does not remove himself or herself from aiding and abetting. May v. State, 97 Wis. 2d 175, 293 N.W.2d 478 (1980).

939.05 Annotation A party to a crime is guilty of that crime whether or not that party intended the crime or had the intent of its perpetrator. State v. Stanton, 106 Wis. 2d 172, 316 N.W.2d 134 (Ct. App. 1982.)

939.05 Annotation The elements of aiding and abetting are undertaking conduct that will aid another in the execution of the crime and a conscious desire that the conduct will yield that aid. State v. Hecht, 116 Wis. 2d 605, 342 N.W.2d 721 (1984).

939.05 Annotation The jury need not unanimously agree as to in which of the alternative ways under sub. (2) a defendant has committed the offense under the party to the crime theory. While there may be distinctions between aiding abetting and conspiracy, the distinctions are often blurred. State v. Hecht, 116 Wis. 2d 605, 342 N.W.2d 721 (1984).

939.05 Annotation Testimony concerning a party to the crime defendant's whereabouts during planning sessions for the crime was not an alibi and did not require a notice of alibi under s. 971.23 (8). State v. Horenberger, 119 Wis. 2d 237, 349 N.W.2d 692 (1984).

939.05 Annotation Depending on the facts of the case, armed robbery can be a natural and probable consequence of a robbery. In that case, an aider and abettor need not have had actual knowledge that the principals would be armed. State v. Ivey, 119 Wis. 2d 591, 350 N.W.2d 622 (1984).

939.05 Annotation Sub. (2) (c) may be violated where the defendant solicits a 2nd person to procure a 3rd person to commit a crime. State v. Yee, 160 Wis. 2d 15, 465 N.W.2d 260 (Ct. App. 1990).

939.05 Annotation Individual officers are personally responsible for criminal acts committed in the name of a corporation. State v. Kuhn, 178 Wis. 2d 428, 504 N.W.2d 405 (Ct. App. 1993).

939.05 Annotation A defendant may be guilty of felony murder, party to a crime, if the defendant participates with an accomplice in a felony listed in s. 940.03 and the accomplice kills another. There is no requirement that the defendant have an intent to kill or directly cause the death. State v. Rivera, 184 Wis. 2d 485, 516 N.W.2d 391 (1994), State v. Chambers, 183 Wis. 2d 316, 515 N.W.2d 531 (Ct. App. 1994), State v. Oimen, 184 Wis. 2d 423, 516 N.W.2d 399 (Ct. App. 1994).

939.05 Annotation There is a distinction between conspiracy as a substantive inchoate crime under s. 939.31 and conspiracy as a theory of prosecution for a substantive crime under s. 939.05 (2) (c). State v. Jackson, 2005 WI App 104, 281 Wis. 2d 137, 701 N.W.2d 42, 04-1603.

939.05 Annotation The unanimity requirement was satisfied when the jury unanimously found that the accused participated in the crime. Lampkins v. Gagnon, 710 F. 2d 374 (1983).

939.05 Annotation This section does not shift the burden of proof. The prosecution need not specify which paragraph of sub. (2) it intends to proceed under. Madden v. Israel, 478 F. Supp. 1234 (1979).

939.05 Annotation Liability for coconspirator's crimes in the Wisconsin party to a crime statute. 66 MLR 344 (1983).

939.05 Annotation Application of Gipson's unanimous verdict rationale to the Wisconsin party to a crime statute. 1980 WLR 597.

939.05 Annotation Wisconsin's party to a crime statute: The mens rea element under the aiding and abetting subsection, and the aiding and abetting-choate conspiracy distinction. 1984 WLR 769.



939.10 Common law crimes abolished; common law rules preserved.

939.10  Common law crimes abolished; common law rules preserved. Common law crimes are abolished. The common law rules of criminal law not in conflict with chs. 939 to 951 are preserved.

939.10 History History: 1979 c. 89; 1987 a. 332 s. 64; 2007 a. 97.

939.10 Annotation The common law privilege to forcibly resist an unlawful arrest is abrogated. State v. Hobson, 218 Wis. 2d 350, 577 N.W.2d 825 (1998), 96-0914.



939.12 Crime defined.

939.12  Crime defined. A crime is conduct which is prohibited by state law and punishable by fine or imprisonment or both. Conduct punishable only by a forfeiture is not a crime.



939.14 Criminal conduct or contributory negligence of victim no defense.

939.14  Criminal conduct or contributory negligence of victim no defense. It is no defense to a prosecution for a crime that the victim also was guilty of a crime or was contributorily negligent.

939.14 Annotation A jury instruction that a defrauded party had no duty to investigate fraudulent representations was correct. Lambert v. State, 73 Wis. 2d 590, 243 N.W.2d 524 (1976).

939.14 Annotation This section does not prevent considering the victim's negligence in relation to causation. This section only means that a defendant is not immune from prosecution merely because the victim has been negligent. State v. Lohmeier, 205 Wis. 2d 183, 556 N.W.2d 90 (1996), 94-2187.



939.20 Provisions which apply only to chapters 939 to 951

939.20  Provisions which apply only to chapters 939 to 951. Sections 939.22 to 939.25 apply only to crimes defined in chs. 939 to 951. Other sections in ch. 939 apply to crimes defined in other chapters of the statutes as well as to those defined in chs. 939 to 951.

939.20 History History: 1979 c. 89; 1987 a. 332 s. 64; 1987 a. 399, 403.



939.22 Words and phrases defined.

939.22  Words and phrases defined. In chs. 939 to 948 and 951, the following words and phrases have the designated meanings unless the context of a specific section manifestly requires a different construction or the word or phrase is defined in s. 948.01 for purposes of ch. 948:

939.22(2) (2) "Airgun" means a weapon which expels a missile by the expansion of compressed air or other gas.

939.22(3) (3) "Alcohol concentration" has the meaning given in s. 340.01 (1v).

939.22(4) (4) "Bodily harm" means physical pain or injury, illness, or any impairment of physical condition.

939.22(5) (5) "Commission warden" means a conservation warden employed by the Great Lakes Indian Fish and Wildlife Commission.

939.22(6) (6) "Crime" has the meaning designated in s. 939.12.

939.22(9) (9) "Criminal gang" means an ongoing organization, association or group of 3 or more persons, whether formal or informal, that has as one of its primary activities the commission of one or more of the criminal acts, or acts that would be criminal if the actor were an adult, specified in s. 939.22 (21) (a) to (s); that has a common name or a common identifying sign or symbol; and whose members individually or collectively engage in or have engaged in a pattern of criminal gang activity.

939.22(9g) (9g) "Criminal gang member" means any person who participates in criminal gang activity, as defined in s. 941.38 (1) (b), with a criminal gang.

939.22(9r) (9r) "Criminal intent" has the meaning designated in s. 939.23.

939.22(10) (10) "Dangerous weapon" means any firearm, whether loaded or unloaded; any device designed as a weapon and capable of producing death or great bodily harm; any ligature or other instrumentality used on the throat, neck, nose, or mouth of another person to impede, partially or completely, breathing or circulation of blood; any electric weapon, as defined in s. 941.295 (1c) (a); or any other device or instrumentality which, in the manner it is used or intended to be used, is calculated or likely to produce death or great bodily harm.

939.22(11) (11) "Drug" has the meaning specified in s. 450.01 (10).

939.22(12) (12) "Felony" has the meaning designated in s. 939.60.

939.22(14) (14) "Great bodily harm" means bodily injury which creates a substantial risk of death, or which causes serious permanent disfigurement, or which causes a permanent or protracted loss or impairment of the function of any bodily member or organ or other serious bodily injury.

939.22(15) (15) "Hazardous inhalant" means a substance that is ingested, inhaled, or otherwise introduced into the human body in a manner that does not comply with any cautionary labeling that is required for the substance under s. 100.37 or under federal law, or in a manner that is not intended by the manufacturer of the substance, and that is intended to induce intoxication or elation, to stupefy the central nervous system, or to change the human audio, visual, or mental processes.

939.22(16) (16) "Human being" when used in the homicide sections means one who has been born alive.

939.22(18) (18) "Intentionally" has the meaning designated in s. 939.23.

939.22(19) (19) "Intimate parts" means the breast, buttock, anus, groin, scrotum, penis, vagina or pubic mound of a human being.

939.22(20) (20) "Misdemeanor" has the meaning designated in s. 939.60.

939.22(20d) (20d) "Offense against an elderly or vulnerable person" means a violation of s. 940.285 (2) (a) that caused death, great bodily harm, or bodily harm to the victim or s. 940.295 (3) (b) that caused death, great bodily harm, or bodily harm to the victim.

939.22(20m) (20m) "Offense related to ethical government" means a violation of s. 13.69 (6m), 19.58 (1) (b), or 946.12.

939.22(20s) (20s) "Offense related to school safety" means a violation of s. 948.605 or 948.61 (2) (b).

939.22(21) (21) "Pattern of criminal gang activity" means the commission of, attempt to commit or solicitation to commit 2 or more of the following crimes, or acts that would be crimes if the actor were an adult, at least one of those acts or crimes occurs after December 25, 1993, the last of those acts or crimes occurred within 3 years after a prior act or crime, and the acts or crimes are committed, attempted or solicited on separate occasions or by 2 or more persons:

939.22(21)(a) (a) Manufacture, distribution or delivery of a controlled substance or controlled substance analog, as prohibited in s. 961.41 (1).

939.22(21)(b) (b) First-degree intentional homicide, as prohibited in s. 940.01.

939.22(21)(c) (c) Second-degree intentional homicide, as prohibited in s. 940.05.

939.22(21)(d) (d) Battery, as prohibited in s. 940.19 or 940.195.

939.22(21)(e) (e) Battery, special circumstances, as prohibited in s. 940.20.

939.22(21)(em) (em) Battery or threat to witness, as prohibited in s. 940.201.

939.22(21)(f) (f) Mayhem, as prohibited in s. 940.21.

939.22(21)(g) (g) Sexual assault, as prohibited in s. 940.225.

939.22(21)(h) (h) False imprisonment, as prohibited in s. 940.30.

939.22(21)(i) (i) Taking hostages, as prohibited in s. 940.305.

939.22(21)(j) (j) Kidnapping, as prohibited in s. 940.31.

939.22(21)(k) (k) Intimidation of witnesses, as prohibited in s. 940.42 or 940.43.

939.22(21)(L) (L) Intimidation of victims, as prohibited in s. 940.44 or 940.45.

939.22(21)(m) (m) Criminal damage to property, as prohibited in s. 943.01.

939.22(21)(mg) (mg) Criminal damage to or threat to criminally damage the property of a witness, as prohibited in s. 943.011 or 943.017 (2m).

939.22(21)(n) (n) Arson of buildings or damage by explosives, as prohibited in s. 943.02.

939.22(21)(o) (o) Burglary, as prohibited in s. 943.10.

939.22(21)(p) (p) Theft, as prohibited in s. 943.20.

939.22(21)(q) (q) Taking, driving or operating a vehicle, or removing a part or component of a vehicle, without the owner's consent, as prohibited in s. 943.23.

939.22(21)(r) (r) Robbery, as prohibited in s. 943.32.

939.22(21)(s) (s) Sexual assault of a child, as prohibited in s. 948.02.

939.22(21)(t) (t) Repeated acts of sexual assault of the same child, as prohibited in s. 948.025.

939.22(21)(u) (u) Sexual assault of a child placed in substitute care under s. 948.085.

939.22(22) (22) "Peace officer" means any person vested by law with a duty to maintain public order or to make arrests for crime, whether that duty extends to all crimes or is limited to specific crimes. "Peace officer" includes a commission warden.

939.22(23) (23) "Petechia" means a minute colored spot that appears on the skin, eye, eyelid, or mucous membrane of a person as a result of localized hemorrhage or rupture to a blood vessel or capillary.

939.22(24) (24) "Place of prostitution" means any place where a person habitually engages, in public or in private, in nonmarital acts of sexual intercourse, sexual gratification involving the sex organ of one person and the mouth or anus of another, masturbation or sexual contact for anything of value.

939.22(28) (28) "Property of another" means property in which a person other than the actor has a legal interest which the actor has no right to defeat or impair, even though the actor may also have a legal interest in the property.

939.22(30) (30) "Public officer"; "public employee". A "public officer" is any person appointed or elected according to law to discharge a public duty for the state or one of its subordinate governmental units. A "public employee" is any person, not an officer, who performs any official function on behalf of the state or one of its subordinate governmental units and who is paid from the public treasury of the state or subordinate governmental unit.

939.22(32) (32) "Reasonably believes" means that the actor believes that a certain fact situation exists and such belief under the circumstances is reasonable even though erroneous.

939.22(33) (33) "Restricted controlled substance" means any of the following:

939.22(33)(a) (a) A controlled substance included in schedule I under ch. 961 other than a tetrahydrocannabinol.

939.22(33)(b) (b) A controlled substance analog, as defined in s. 961.01 (4m), of a controlled substance described in par. (a).

939.22(33)(c) (c) Cocaine or any of its metabolites.

939.22(33)(d) (d) Methamphetamine.

939.22(33)(e) (e) Delta-9-tetrahydrocannabinol.

939.22(34) (34) "Sexual contact" means any of the following if done for the purpose of sexual humiliation, degradation, arousal, or gratification:

939.22(34)(a) (a) The intentional touching by the defendant or, upon the defendant's instruction, by a third person of the clothed or unclothed intimate parts of another person with any part of the body, clothed or unclothed, or with any object or device.

939.22(34)(b) (b) The intentional touching by the defendant or, upon the defendant's instruction, by a third person of any part of the body, clothed or unclothed, of another person with the intimate parts of the body, clothed or unclothed.

939.22(34)(c) (c) The intentional penile ejaculation of ejaculate or the intentional emission of urine or feces by the defendant or, upon the defendant's instruction, by a third person upon any part of the body, clothed or unclothed, of another person.

939.22(34)(d) (d) Intentionally causing another person to ejaculate or emit urine or feces on any part of the actor's body, whether clothed or unclothed.

939.22(36) (36) "Sexual intercourse" requires only vulvar penetration and does not require emission.

939.22(37) (37) "State-certified commission warden" means a commission warden who meets the requirements of s. 165.85 (4) (b) 1., (bn) 1., and (c) and has agreed to accept the duties of a law enforcement officer under the laws of this state.

939.22(38) (38) "Substantial bodily harm" means bodily injury that causes a laceration that requires stitches, staples, or a tissue adhesive; any fracture of a bone; a broken nose; a burn; a petechia; a temporary loss of consciousness, sight or hearing; a concussion; or a loss or fracture of a tooth.

939.22(40) (40) "Transfer" means any transaction involving a change in possession of any property, or a change of right, title, or interest to or in any property.

939.22(42) (42) "Under the influence of an intoxicant" means that the actor's ability to operate a vehicle or handle a firearm or airgun is materially impaired because of his or her consumption of an alcohol beverage, hazardous inhalant, of a controlled substance or controlled substance analog under ch. 961, of any combination of an alcohol beverage, hazardous inhalant, controlled substance and controlled substance analog, or of any other drug, or of an alcohol beverage and any other drug.

939.22(44) (44) "Vehicle" means any self-propelled device for moving persons or property or pulling implements from one place to another, whether such device is operated on land, rails, water, or in the air.

939.22(46) (46) "With intent" has the meaning designated in s. 939.23.

939.22(48) (48) "Without consent" means no consent in fact or that consent is given for one of the following reasons:

939.22(48)(a) (a) Because the actor put the victim in fear by the use or threat of imminent use of physical violence on the victim, or on a person in the victim's presence, or on a member of the victim's immediate family; or

939.22(48)(b) (b) Because the actor purports to be acting under legal authority; or

939.22(48)(c) (c) Because the victim does not understand the nature of the thing to which the victim consents, either by reason of ignorance or mistake of fact or of law other than criminal law or by reason of youth or defective mental condition, whether permanent or temporary.

939.22 History History: 1971 c. 219; 1973 c. 336; 1977 c. 173; 1979 c. 89, 221; 1981 c. 79 s. 17; 1981 c. 89, 348; 1983 a. 17, 459; 1985 a. 146 s. 8; 1987 a. 332, 399; 1993 a. 98, 213, 227, 441, 486; 1995 a. 69, 436, 448; 1997 a. 143, 295; 2001 a. 109; 2003 a. 97, 223; 2005 a. 273, 277, 435; 2007 a. 27, 97, 127; 2009 a. 28, 276; 2011 a. 35; 2013 a. 83.

939.22 Annotation It was for the jury to determine whether a soft drink bottle, with which the victim was hit on the head, constituted a dangerous weapon. Actual injury to the victim is not required. Langston v. State, 61 Wis. 2d 288, 212 N.W.2d 113 (1973).

939.22 Annotation An unloaded pellet gun qualified as a "dangerous weapon" under sub. (10) in that it was designed as a weapon and, when used as a bludgeon, was capable of producing great bodily harm. State v. Antes, 74 Wis. 2d 317, 246 N.W.2d 671 (1976).

939.22 Annotation A jury could reasonably find that numerous cuts and stab wounds constituted "serious bodily injury" under sub. (14) even though there was no probability of death, no permanent injury, and no damage to any member or organ. The phrase, "or other serious bodily injury," was designed as an intentional broadening of the scope of the statute to include bodily injuries that were serious, although not of the same type or category as those recited in the statute. La Barge v. State, 74 Wis. 2d 327, 246 N.W.2d 794 (1976).

939.22 Annotation A jury must find that acts of prostitution were repeated or were continued in order to find that premises are "a place of prostitution" under sub. (24). Johnson v. State, 76 Wis. 2d 672, 251 N.W.2d 834 (1977).

939.22 Annotation Sub. (14), either on its face or as construed in La Barge, is not unconstitutionally vague. Cheatham v. State, 85 Wis. 2d 112, 270 N.W.2d 194 (1978).

939.22 Annotation Definitions of "under the influence" in this section and in s. 346.63 (1) (a) are equivalent. State v. Waalen, 130 Wis. 2d 18, 386 N.W.2d 47 (1986).

939.22 Annotation To determine whether an infant was "born alive" under sub. (16), the s. 146.71 standard to determine death is applied, as, "if one is not dead he is indeed alive." State v. Cornelius, 152 Wis. 2d 272, 448 N.W.2d 434 (Ct. App. 1989).

939.22 AnnotationA dog may be a dangerous weapon under sub. (10). State v. Sinks, 168 Wis. 2d 245, 483 N.W.2d 286 (Ct. App. 1992).

939.22 Annotation Portions of the defendant's anatomy are not dangerous weapons under sub. (10). State v. Frey, 178 Wis. 2d 729, 505 N.W.2d 786 (Ct. App. 1993).

939.22 Annotation An automobile may constitute a dangerous weapon under sub. (10). State v. Bidwell, 200 Wis. 2d 200, 546 N.W.2d 507 (Ct. App. 1996), 95-0791.

939.22 Annotation A firearm with a trigger lock is within the definition of a dangerous weapon under sub. (10). State v. Norris, 214 Wis. 2d 25, 571 N.W.2d 857 (Ct. App. 1997), 96-2158.

939.22 Annotation When a mother agreed to the father taking a child on a camping trip, but the father actually intended to permanently take the child and did abscond to Canada with the child, the child was taken based on the mother's "mistake of fact," which under s. 939.22 (48) rendered the taking of the child to be "without consent" and in violation of s. 948.31. State v. Inglin, 224 Wis. 2d 764, 592 N.W.2d 666 (Ct. App. 1999), 97-3091.

939.22 Annotation The definitions in subs. (9) and (9g) are sufficiently specific that when incorporated into a probation condition they provide fair and adequate notice as to the expected course of conduct and provide an adequate standard of enforcement. State v. Lo, 228 Wis. 2d 531, 599 N.W.2d 659 (Ct. App. 1999), 98-2490.

939.22 Annotation Sub. (19) includes female and male breasts as each is "the breast of a human being." The touching of a boy's breast constitutes "sexual contact" within the meaning of s. 948.02 (2). State v. Forster, 2003 WI App 29, 260 Wis. 2d 149, 659 N.W.2d 144, 02-0602.

939.22 Annotation "Materially impaired" as used in sub. (42) does not have a technical or peculiar meaning in the law beyond the time-tested explanations in standard jury instructions. Therefore, the circuit court's response to the jury question to give all words not otherwise defined their ordinary meaning was not error, comported with s. 990.01, and did not constitute an erroneous exercise of discretion. State v. Hubbard, 2008 WI 92, 313 Wis. 2d 1, 752 N.W.2d 839, 06-2753.

939.22 Annotation Shooting a person in the thigh at a range of 16 to 18 feet with a shotgun is practically certain to cause at least a protracted loss or impairment of the function of the victim's leg, and is injury constituting "great bodily harm" within the meaning of sub. (14). The fact that the defendant's conduct was intended to neutralize the threat posed by the victim did not negate the fact that, by firing the shotgun at the victim's thigh, the defendant intended to cause great bodily harm by committing an act that he was aware was practically certain to result in great bodily harm to the victim. State v. Miller, 2009 WI App 111, 320 Wis. 2d 724, 772 N.W.2d 188, 07-1052.



939.23 Criminal intent.

939.23  Criminal intent.

939.23(1)(1) When criminal intent is an element of a crime in chs. 939 to 951, such intent is indicated by the term "intentionally", the phrase "with intent to", the phrase "with intent that", or some form of the verbs "know" or "believe".

939.23(2) (2) "Know" requires only that the actor believes that the specified fact exists.

939.23(3) (3) "Intentionally" means that the actor either has a purpose to do the thing or cause the result specified, or is aware that his or her conduct is practically certain to cause that result. In addition, except as provided in sub. (6), the actor must have knowledge of those facts which are necessary to make his or her conduct criminal and which are set forth after the word "intentionally".

939.23(4) (4) "With intent to" or "with intent that" means that the actor either has a purpose to do the thing or cause the result specified, or is aware that his or her conduct is practically certain to cause that result.

939.23(5) (5) Criminal intent does not require proof of knowledge of the existence or constitutionality of the section under which the actor is prosecuted or the scope or meaning of the terms used in that section.

939.23(6) (6) Criminal intent does not require proof of knowledge of the age of a minor even though age is a material element in the crime in question.

939.23 History History: 1979 c. 89; 1987 a. 332 s. 64; 1987 a. 399; 1993 a. 486.

939.23 Annotation A person need not foresee or intend the specific consequences of an act in order to possess the requisite criminal intent and is presumed to intend the natural and probable consequences of the act. State v. Gould, 56 Wis. 2d 808, 202 N.W.2d 903 (1973).

939.23 Annotation Instructions on intent to kill created a permissible rebuttable presumption that shifted the burden of production to the defendant, but not the burden of persuasion. Muller v. State, 94 Wis. 2d 450, 289 N.W.2d 570 (1980).

939.23 Annotation The court properly refused to instruct the jury on a "mistake of fact" defense when the accused claimed that the victim moved into the path of a gunshot intended only to frighten the victim. State v. Bougneit, 97 Wis. 2d 687, 294 N.W.2d 675 (Ct. App. 1980).

939.23 AnnotationThe constitutionality of sub. (3) is upheld. State v. Smith, 170 Wis. 2d 701, 490 N.W.2d 40 (Ct. App. 1992).

939.23 Annotation The trial court's wholesale exclusion of the defendant's proffered expert and lay testimony regarding posttraumatic stress disorder from the guilt phase of a murder trial without valid justification violated the defendant's right to present a defense and to testify on her own behalf. Morgan v. Krenke, 72 F. Supp. 2d 980 (1999).



939.24 Criminal recklessness.

939.24  Criminal recklessness.

939.24(1) (1) In this section, "criminal recklessness" means that the actor creates an unreasonable and substantial risk of death or great bodily harm to another human being and the actor is aware of that risk, except that for purposes of ss. 940.02 (1m), 940.06 (2) and 940.23 (1) (b) and (2) (b), "criminal recklessness" means that the actor creates an unreasonable and substantial risk of death or great bodily harm to an unborn child, to the woman who is pregnant with that unborn child or to another and the actor is aware of that risk.

939.24(2) (2) Except as provided in ss. 940.285, 940.29, 940.295, and 943.76, if criminal recklessness is an element of a crime in chs. 939 to 951, the recklessness is indicated by the term "reckless" or "recklessly".

939.24(3) (3) A voluntarily produced intoxicated or drugged condition is not a defense to liability for criminal recklessness if, had the actor not been in that condition, he or she would have been aware of creating an unreasonable and substantial risk of death or great bodily harm to another human being.

939.24 History History: 1987 a. 399; 1989 a. 56 s. 259; 1993 a. 445; 1997 a. 295; 2001 a. 109.



939.25 Criminal negligence.

939.25  Criminal negligence.

939.25(1)(1) In this section, "criminal negligence" means ordinary negligence to a high degree, consisting of conduct that the actor should realize creates a substantial and unreasonable risk of death or great bodily harm to another, except that for purposes of ss. 940.08 (2), 940.10 (2) and 940.24 (2), "criminal negligence" means ordinary negligence to a high degree, consisting of conduct that the actor should realize creates a substantial and unreasonable risk of death or great bodily harm to an unborn child, to the woman who is pregnant with that unborn child or to another.

939.25(2) (2) If criminal negligence is an element of a crime in chs. 939 to 951 or s. 346.62, the negligence is indicated by the term "negligent" or "negligently".

939.25 History History: 1987 a. 399; 1989 a. 56 s. 259; 1997 a. 180, 295.

939.25 Annotation The definition of criminal negligence as applied to homicide by negligent operation of a vehicle is not unconstitutionally vague. State v. Barman, 183 Wis. 2d 180, 515 N.W.2d 493 (Ct. App. 1994).



939.30 Solicitation.

939.30  Solicitation.

939.30(1)(1) Except as provided in sub. (2) and s. 961.455, whoever, with intent that a felony be committed, advises another to commit that crime under circumstances that indicate unequivocally that he or she has the intent is guilty of a Class H felony.

939.30(2) (2) For a solicitation to commit a crime for which the penalty is life imprisonment, the actor is guilty of a Class F felony. For a solicitation to commit a Class I felony, the actor is guilty of a Class I felony.

939.30 History History: 1977 c. 173; 1989 a. 121; 1991 a. 153; 1995 a. 448; 2001 a. 109.

939.30 Annotation Prosecuting for solicitation under s. 939.30, rather than under s. 944.30 for prostitution, did not deny equal protection. Sears v. State, 94 Wis. 2d 128, 287 N.W.2d 785 (1980).

939.30 Annotation Section 939.05 (2) (c) does not make renunciation or withdrawal a defense to the crime of solicitation. State v. Boehm, 127 Wis. 2d 351, 379 N.W.2d 874 (Ct. App. 1985).

939.30 Annotation When "A" solicits "B" to solicit "A" to commit perjury, "A" is guilty of solicitation. State v. Manthey, 169 Wis. 2d 673, 487 N.W.2d 44 (Ct. App. 1992).



939.31 Conspiracy.

939.31  Conspiracy. Except as provided in ss. 940.43 (4), 940.45 (4) and 961.41 (1x), whoever, with intent that a crime be committed, agrees or combines with another for the purpose of committing that crime may, if one or more of the parties to the conspiracy does an act to effect its object, be fined or imprisoned or both not to exceed the maximum provided for the completed crime; except that for a conspiracy to commit a crime for which the penalty is life imprisonment, the actor is guilty of a Class B felony.

939.31 History History: 1977 c. 173; 1981 c. 118; 1985 a. 328; 1995 a. 448.

939.31 Annotation A conspiracy may be unilateral; a person can enter into a conspiracy to accomplish a criminal objective in which only the defendant has a criminal intent. State v. Sample, 215 Wis. 2d 487, 573 N.W.2d 187 (1998), 96-2184.

939.31 Annotation When the object of a conspiracy is the commission of multiple crimes, separate charges and convictions for each intended crime are permissible. State v. Jackson, 2004 WI App 190, 276 Wis. 2d 697, 688 N.W.2d 688, 03-2066.

939.31 Annotation There is a distinction between conspiracy as a substantive inchoate crime under s. 939.31 and conspiracy as a theory of prosecution for a substantive crime under s. 939.05 (2) (c). State v. Jackson, 2005 WI App 104, 281 Wis. 2d 137; 701 N.W.2d 42, 04-1603.

939.31 Annotation The agreement to commit a crime that is necessary for a conspiracy may be demonstrated by circumstantial evidence and need not be express; a tacit understanding of a shared goal is sufficient. The intent to commit the crime may be inferred from the person's conduct. A stake in the venture is not a necessary element of the crime although evidence of a stake in the venture may be persuasive of the degree of the party's involvement in the crime. State v. Routon, 2007 WI App 178, 304 Wis. 2d 480, 736 N.W.2d 530, 06-2557.

939.31 Annotation A person may be a member of a conspiracy — in particular, a conspiracy to manufacture a controlled substance — based on the person's sale of goods that are not illegal to sell or possess. One does not become a party to a conspiracy by aiding and abetting it, through sales of supplies or otherwise, unless he or she knows of the conspiracy, the inference of which knowledge cannot be drawn from mere knowledge that the buyer will use the goods illegally. The gist of the conspiracy is the seller's intent, when given effect by an overt act to further, promote, and cooperate in the buyer's intended illegal use. There must be clear, unequivocal evidence of the seller's knowledge of the buyer's intended illegal use. State v. Routon, 2007 WI App 178, 304 Wis. 2d 480, 736 N.W.2d 530, 06-2557.

939.31 Annotation Under a unilateral conspiracy, a person who intends to accomplish the objects of the conspiracy is guilty even though the other members of the conspiracy never intended that a crime be committed. This same logic applies to the next step: that is, when the fulfillment of the conspiracy is not only highly unlikely, but is legally impossible. State v. Huff, 2009 WI App 92, 319 Wis. 2d 258, 769 N.W.2d 154, 08-2664.

939.31 Annotation For an act to performed by one of the conspirators in furtherance of the conspiracy, an overt act must be done toward the commission of the intended crime that must go beyond mere planning and agreement. However, the act need not, by itself, be an unlawful act or an attempt to commit the crime. If there was an act that was a step toward accomplishing the criminal objective, that is sufficient. In this case, the defendant's act of communicating to a detective that cocaine was available for immediate delivery was such an overt act. State v. Peralta, 2011 WI App 81, 334 Wis. 2d 159, 800 N.W.2d 512, 10-0563.



939.32 Attempt.

939.32  Attempt.

939.32(1)(1)  Generally. Whoever attempts to commit a felony or a crime specified in s. 940.19, 940.195, 943.20, or 943.74 may be fined or imprisoned or both as provided under sub. (1g), except:

939.32(1)(a) (a) Whoever attempts to commit a crime for which the penalty is life imprisonment is guilty of a Class B felony.

939.32(1)(bm) (bm) Whoever attempts to commit a Class I felony, other than one to which a penalty enhancement statute listed in s. 973.01 (2) (c) 2. a. or b. is being applied, is guilty of a Class A misdemeanor.

939.32(1)(c) (c) Whoever attempts to commit a crime under ss. 940.42 to 940.45 is subject to the penalty for the completed act, as provided in s. 940.46.

939.32(1)(cm) (cm) Whoever attempts to commit a crime under s. 941.21 is subject to the penalty provided in that section for the completed act.

939.32(1)(cr) (cr) Whoever attempts to commit a crime under s. 948.055 (1) is subject to the penalty for the completed act, as provided in s. 948.055 (2).

939.32(1)(d) (d) Whoever attempts to commit a crime under s. 948.07 is subject to the penalty provided in that section for the completed act.

939.32(1)(de) (de) Whoever attempts to commit a crime under s. 948.075 (1r) is subject to the penalty provided in that subsection for the completed act.

939.32(1)(e) (e) Whoever attempts to commit a crime under s. 948.605 (3) (a) is subject to the penalty provided in that paragraph for the completed act.

939.32(1)(f) (f) Whoever attempts to commit a crime under s. 946.79 is subject to the penalty provided in that section for the completed act.

939.32(1)(g) (g) Whoever attempts to commit a crime under s. 101.10 (3) (e) is subject to the penalty for the completed act, as provided in s. 101.10 (4) (b).

939.32(1g) (1g) Maximum penalty. The maximum penalty for an attempt to commit a crime that is punishable under sub. (1) (intro.) is as follows:

939.32(1g)(a) (a) The maximum fine is one-half of the maximum fine for the completed crime.

939.32(1g)(b) (b)

939.32(1g)(b)1.1. If neither s. 939.62 (1) nor s. 961.48 is being applied, the maximum term of imprisonment is one-half of the maximum term of imprisonment, as increased by any penalty enhancement statute listed in s. 973.01 (2) (c) 2. a. and b., for the completed crime.

939.32(1g)(b)2. 2. If either s. 939.62 (1) or 961.48 is being applied, the maximum term of imprisonment is determined by the following method:

939.32(1g)(b)2.a. a. Multiplying by one-half the maximum term of imprisonment, as increased by any penalty enhancement statute listed in s. 973.01 (2) (c) 2. a. and b., for the completed crime.

939.32(1g)(b)2.b. b. Applying s. 939.62 (1) or 961.48 to the product obtained under subd. 2. a.

939.32(1m) (1m) Bifurcated sentences. If the court imposes a bifurcated sentence under s. 973.01 (1) for an attempt to commit a crime that is punishable under sub. (1) (intro.), the following requirements apply:

939.32(1m)(a) (a) Maximum term of confinement for attempt to commit classified felony.

939.32(1m)(a)1.1. Subject to the minimum term of extended supervision required under s. 973.01 (2) (d), if the crime is a classified felony and neither s. 939.62 (1) nor s. 961.48 is being applied, the maximum term of confinement in prison is one-half of the maximum term of confinement in prison specified in s. 973.01 (2) (b), as increased by any penalty enhancement statute listed in s. 973.01 (2) (c) 2. a. and b., for the classified felony.

939.32(1m)(a)2. 2. Subject to the minimum term of extended supervision required under s. 973.01 (2) (d), if the crime is a classified felony and either s. 939.62 (1) or 961.48 is being applied, the court shall determine the maximum term of confinement in prison by the following method:

939.32(1m)(a)2.a. a. Multiplying by one-half the maximum term of confinement in prison specified in s. 973.01 (2) (b), as increased by any penalty enhancement statutes listed in s. 973.01 (2) (c) 2. a. and b., for the classified felony.

939.32(1m)(a)2.b. b. Applying s. 939.62 (1) or 961.48 to the product obtained under subd. 2. a.

939.32(1m)(b) (b) Maximum term of extended supervision for attempt to commit classified felony. The maximum term of extended supervision for an attempt to commit a classified felony is one-half of the maximum term of extended supervision for the completed crime under s. 973.01 (2) (d).

939.32(1m)(c) (c) Maximum term of confinement for attempt to commit unclassified felony or misdemeanor. The court shall determine the maximum term of confinement in prison for an attempt to commit a crime other than a classified felony by applying s. 973.01 (2) (b) 10. to the maximum term of imprisonment calculated under sub. (1g) (b).

939.32(2) (2) Misdemeanor computer crimes. Whoever attempts to commit a misdemeanor under s. 943.70 is subject to:

939.32(2)(a) (a) A Class D forfeiture if it is the person's first violation under s. 943.70.

939.32(2)(b) (b) A Class C forfeiture if it is the person's 2nd violation under s. 943.70.

939.32(2)(c) (c) A Class B forfeiture if it is the person's 3rd violation under s. 943.70.

939.32(2)(d) (d) A Class A forfeiture if it is the person's 4th or subsequent violation under s. 943.70.

939.32(2m) (2m) Misdemeanor crimes against financial institution. Whoever attempts to commit a crime under s. 943.81, 943.82 (1), 943.83, or 943.84 that is a Class A misdemeanor under s. 943.91 (1) is subject to the penalty for a Class B misdemeanor.

939.32(3) (3) Requirements. An attempt to commit a crime requires that the actor have an intent to perform acts and attain a result which, if accomplished, would constitute such crime and that the actor does acts toward the commission of the crime which demonstrate unequivocally, under all the circumstances, that the actor formed that intent and would commit the crime except for the intervention of another person or some other extraneous factor.

939.32 History History: 1977 c. 173; 1981 c. 118; 1983 a. 438; 1987 a. 332; 1989 a. 336; 1991 a. 17; 1993 a. 98, 486; 1997 a. 295; 2001 a. 91, 109; 2003 a. 36, 321; 2005 a. 14, 212; 2009 a. 180; 2011 a. 284; s. 35.17 correction in (1m) (a) 1.

939.32 Annotation There is no crime of "attempted homicide by reckless conduct" since the completed offense does not require intent while any attempt must demonstrate intent. State v. Melvin, 49 Wis. 2d 246, 181 N.W.2d 490 (1970).

939.32 Annotation Attempted 1st-degree murder was shown when only the fact of the gun misfiring and the action of the intended victim prevented completion of the crime. Austin v. State, 52 Wis. 2d 716, 190 N.W.2d 887 (1971).

939.32 Annotation The victim's kicking of the defendant in the mouth and other resistance was a valid extraneous factor preventing the completion of a crime, an essential requirement for the crime of attempted rape. Adams v. State, 57 Wis. 2d 515, 204 N.W.2d 657 (1973).

939.32 Annotation The screams and struggles of an intended rape victim were an effective intervening extrinsic force not under the defendant's control. Leach v. State, 83 Wis. 2d 199, 265 N.W.2d 495 (1978).

939.32 Annotation The failure to consummate the crime is not an essential element of criminal attempt under sub. (2). Berry v. State, 90 Wis. 2d 316, 280 N.W.2d 204 (1979).

939.32 Annotation The intervention of an extraneous factor is not an essential element of criminal attempt. Hamiel v. State, 92 Wis. 2d 656, 285 N.W.2d 639 (1979).

939.32 Annotation To prove attempt, the state must prove intent to commit a specific crime accompanied by sufficient acts to demonstrate unequivocally that it was improbable that the accused would have desisted of his or her own free will. State v. Stewart, 143 Wis. 2d 28, 420 N.W.2d 44 (1988).

939.32 Annotation Subs. (1) and (2) enumerate all offenses that may be prosecuted as attempts. State v. Cvorovic, 158 Wis. 2d 630, 462 N.W.2d 897 (Ct. App. 1990).

939.32 Annotation The meaning of "have an intent to" in sub. (3) should be defined and interpreted in relation to all criminal statutes. State v. Weeks, 165 Wis. 2d 200, 477 N.W.2d 642 (Ct. App. 1991).

939.32 Annotation When a sentence for an attempted crime is subject to repeater enhancement, the maximum penalty for the underlying crime is halved under sub. (1), then the enhancer is added to that penalty. State v. Bush, 185 Wis. 2d 716, 519 N.W.2d 645 (Ct. App. 1994).

939.32 Annotation The intervention of an extraneous factor that prevents the commission of a crime is irrelevant to an attempt to commit the crime unless the factor may negate the intent to commit the crime. That a defendant believed he was acquiring stolen property when the property was not actually stolen did not prevent the prosecution of the defendant for attempt to receive stolen property. State v. Kordas, 191 Wis. 2d 124, 528 N.W.2d 483 (Ct. App. 1995).

939.32 Annotation Attempted felony murder, s. 940.03, does not exist. Attempt requires intent, and the crime of felony murder is complete without specific intent. State v. Briggs, 218 Wis. 2d 61, 579 N.W.2d 783 (Ct. App. 1998), 97-1558.

939.32 Annotation The conduct element of sub. (3) is satisfied when the accused engages in conduct that demonstrates that only a circumstance beyond the accused's control could prevent the crime; that it has become too late to repent and withdraw. State v. Henthorn, 218 Wis. 2d 526, 581 N.W.2d 544 (Ct. App. 1998), 97-2235.

939.32 Annotation Some crimes include attempt and cannot be combined with the general attempt statue. One cannot attempt to attempt to cause. State v. DeRango, 229 Wis. 2d 1, 599 N.W.2d 27 (Ct. App. 1999), 98-0642.

939.32 Annotation Neither Melvin nor Briggs purport to establish a general rule or address whether possession crimes may be charged as attempted crimes. There is no general rule that a crime may be charged as an attempt only when the crime has intent as an element. Unlike crimes with no state of mind element, the felon in possession of a firearm offense requires proof of knowledge. This makes the offense amenable, even under Briggs, to be charged as an attempted crime. State v. Henning, 2013 WI App 15, 346 Wis. 2d 246, 828 N.W.2d 235, 10-2449.



939.42 Intoxication.

939.42  Intoxication. An intoxicated or a drugged condition of the actor is a defense only if such condition:

939.42(1) (1) Is involuntarily produced and renders the actor incapable of distinguishing between right and wrong in regard to the alleged criminal act at the time the act is committed; or

939.42(2) (2) Negatives the existence of a state of mind essential to the crime, except as provided in s. 939.24 (3).

939.42 History History: 1987 a. 399.

939.42 Annotation To be relieved from responsibility for criminal acts, it is not enough for a defendant to establish that he or she was under the influence of intoxicating beverages; the defendant must establish that degree of intoxication that means he or she was utterly incapable of forming the intent requisite to the commission of the crime charged. State v. Guiden, 46 Wis. 2d 328, 174 N.W.2d 488 (1970).

939.42 Annotation This section does not afford a defense when drugs were taken voluntarily and the facts demonstrate that there was an intent to kill and conceal the crime. Gibson v. State, 55 Wis. 2d 110, 197 N.W.2d 813 (1972).

939.42 Annotation Evidence of addiction was properly excluded as a basis for showing "involuntariness." Loveday v. State, 74 Wis. 2d 503, 247 N.W.2d 116 (1976).

939.42 Annotation Voluntary intoxication instructions were proper when the defendant, suffering from a non-temporary pre-psychotic condition, precipitated a temporary psychotic state by voluntary intoxication. State v. Kolisnitschenko, 84 Wis. 2d 492, 267 N.W.2d 321 (1978).

939.42 Annotation The intoxication instruction did not impermissibly shift the burden of proof to the accused. State v. Reynosa, 108 Wis. 2d 499, 322 N.W.2d 504 (Ct. App. 1982).

939.42 Annotation A correct statement of the law under this section should be conveyed to the jury by instructing it that it must consider the evidence regarding whether the defendant was intoxicated at the time of the alleged offense. State v. Foster, 191 Wis. 2d 14, 528 N.W.2d 22 (Ct. App. 1995).

939.42 Annotation It is not a requirement of the defense of involuntary intoxication when intoxication is caused by prescription drugs that the defendant did not know of the drug's intoxicating effect. Intoxication resulting from compliance with a physician's advice will not be deemed voluntary just because the defendant was aware of potential adverse side effects. State v. Gardner, 230 Wis. 2d 32, 601 N.W.2d 670 (Ct. App. 1999), 98-2655.

939.42 Annotation To be entitled to an instruction on involuntary intoxication, the defendant must come forward with credible and sufficient evidence of intoxication to the extent that the defendant was unable to distinguish right from wrong. State v. Gardner, 230 Wis. 2d 32, 601 N.W.2d 670 (Ct. App. 1999), 98-2655.

939.42 Annotation Alcoholism as a defense. 53 MLR 445.



939.43 Mistake.

939.43  Mistake.

939.43(1)(1) An honest error, whether of fact or of law other than criminal law, is a defense if it negatives the existence of a state of mind essential to the crime.

939.43(2) (2) A mistake as to the age of a minor or as to the existence or constitutionality of the section under which the actor is prosecuted or the scope or meaning of the terms used in that section is not a defense.

939.43 Annotation The prosecution of an individual who relied on a governmental official's statutorily required legal opinion would impose an unconscionable rigidity in the law. State v. Davis, 63 Wis. 2d 75, 216 N.W.2d 31 (1974).

939.43 Annotation Mistake is not a defense to criminal negligence. A defendant's subjective state of mind is not relevant to determining criminal negligence. State v. Lindvig, 205 Wis. 2d 100, 555 N.W.2d 197 (Ct. App. 1996), 96-0235.



939.44 Adequate provocation.

939.44  Adequate provocation.

939.44(1) (1) In this section:

939.44(1)(a) (a) "Adequate" means sufficient to cause complete lack of self-control in an ordinarily constituted person.

939.44(1)(b) (b) "Provocation" means something which the defendant reasonably believes the intended victim has done which causes the defendant to lack self-control completely at the time of causing death.

939.44(2) (2) Adequate provocation is an affirmative defense only to first-degree intentional homicide and mitigates that offense to 2nd-degree intentional homicide.

939.44 History History: 1987 a. 399.

939.44 Annotation Adequate provocation includes both subjective and objective components. As to the subjective component, the defendant must actually believe the provocation occurred, and the lack of self-control must be caused by the provocation. As to the objective component, the provocation must be such that would cause an ordinary, reasonable person to lack self-control completely, and the defendant's belief that the provocative acts occurred must be reasonable. State v. Schmidt, 2012 WI App 113, 344 Wis. 2d 336, 824 N.W.2d 839, 11-1903.

939.44 Annotation To place provocation in issue, there need be only "some" evidence supporting the defense. The defendant's proffered evidence of provocation must be examined as a whole to determine whether the "some evidence" threshold is satisfied. It is an all-or-nothing determination as to whether the jury hears any evidence of the affirmative defense. The adequate provocation inquiry is fact-driven. If the victim's prior acts could contribute to a reasonable person's loss of self-control at the time of the crime, the acts are relevant to the objective component of the defense. State v. Schmidt, 2012 WI App 113, 344 Wis. 2d 336, 824 N.W.2d 839, 11-1903.



939.45 Privilege.

939.45  Privilege. The fact that the actor's conduct is privileged, although otherwise criminal, is a defense to prosecution for any crime based on that conduct. The defense of privilege can be claimed under any of the following circumstances:

939.45(1) (1) When the actor's conduct occurs under circumstances of coercion or necessity so as to be privileged under s. 939.46 or 939.47; or

939.45(2) (2) When the actor's conduct is in defense of persons or property under any of the circumstances described in s. 939.48 or 939.49; or

939.45(3) (3) When the actor's conduct is in good faith and is an apparently authorized and reasonable fulfillment of any duties of a public office; or

939.45(4) (4) When the actor's conduct is a reasonable accomplishment of a lawful arrest; or

939.45(5) (5)

939.45(5)(a)(a) In this subsection:

939.45(5)(a)1. 1. "Child" has the meaning specified in s. 948.01 (1).

939.45(5)(a)3. 3. "Person responsible for the child's welfare" includes the child's parent, stepparent or guardian; an employee of a public or private residential home, institution or agency in which the child resides or is confined or that provides services to the child; or any other person legally responsible for the child's welfare in a residential setting.

939.45(5)(b) (b) When the actor's conduct is reasonable discipline of a child by a person responsible for the child's welfare. Reasonable discipline may involve only such force as a reasonable person believes is necessary. It is never reasonable discipline to use force which is intended to cause great bodily harm or death or creates an unreasonable risk of great bodily harm or death.

939.45(6) (6) When for any other reason the actor's conduct is privileged by the statutory or common law of this state.

939.45 History History: 1979 c. 110 s. 60 (1); 1987 a. 332; 1989 a. 31; 1995 a. 214.

939.45 Annotation The privilege under sub. (3) for public officials acting with apparent authority did not apply to a volunteer fire fighter driving while under the influence of an intoxicant. State v. Schoenheide, 104 Wis. 2d 114, 310 N.W.2d 650 (Ct. App. 1981).

939.45 Annotation A foster parent is a "person legally responsible for the child's welfare" under sub. (5). State v. West, 183 Wis. 2d 46, 515 N.W.2d 484 (Ct. App. 1994).

939.45 Annotation A mother's live-in boyfriend did not have parental immunity under sub. (5). The boyfriend did not have legal responsibility for the mother's children, and the term "parent" will not be interpreted to include persons in loco parentis. State v. Dodd, 185 Wis. 2d 560, 518 N.W.2d 300 (Ct. App. 1994)

939.45 Annotation A convicted felon's possession of a firearm is privileged under sub. (6) in limited enumerated circumstances. State v. Coleman, 206 Wis. 2d 199, 556 N.W.2d 701 (1996), 95-0917.

939.45 Annotation The common law privilege to forcibly resist an unlawful arrest is abrogated. State v. Hobson, 218 Wis. 2d 350, 577 N.W.2d 825 (1998), 96-0914.

939.45 Annotation There is no statutory or common law privilege for the crime of carrying a concealed weapon under s. 941.23. State v. Dundon, 226 Wis. 2d 654, 594 N.W.2d 780 (1999), 97-1423.

939.45 Annotation Under the facts of the case, the privilege of self-defense was inapplicable to a charge of carrying a concealed weapon. State v. Nollie, 2002 WI 4, 249 Wis. 2d 538, 638 N.W.2d 280, 00-0744.

939.45 Annotation Sub. (6) incorporates excusable homicide by accident or misfortune. Accident is a defense that negatives intent. If a person kills another by accident, the killing could not have been intentional. Accident must be disproved beyond a reasonable doubt when a defendant raises it as a defense. When the state proves intent to kill beyond a reasonable doubt, it necessarily disproves accident. State v. Watkins, 2002 WI 101, 255 Wis. 2d 265, 647 N.W.2d 244, 00-0064.

939.45 Annotation A defendant may demonstrate that he or she was acting lawfully, a necessary element of an accident defense, by showing that he or she was acting in lawful self-defense. Although intentionally pointing a firearm at another constitutes a violation of s. 941.20, under s. 939.48 (1) a person is privileged to point a gun at another person in self-defense if the person reasonably believes that the threat of force is necessary to prevent or terminate what he or she reasonably believes to be an unlawful interference. State v. Watkins, 2002 WI 101, 255 Wis. 2d 265, 647 N.W.2d 244, 00-0064.

939.45 Annotation To overcome the privilege of parental discipline in sub. (5), the state must prove beyond a reasonable doubt that only one of the following is not met: 1) the use of force must be reasonably necessary; 2) the amount and nature of the force used must be reasonable; and 3) the force used must not be known to cause, or create a substantial risk of, great bodily harm or death. Whether a reasonable person would have believed the amount of force used was necessary and not excessive must be determined from the standpoint of the defendant at the time of the defendant's acts. The standard is what a person of ordinary intelligence and prudence would have believed in the defendant's position under the circumstances that existed at the time of the alleged offense. State v. Kimberly B. 2005 WI App 115, 283 Wis. 2d 731, 699 N.W.2d 641, 04-1424.

939.45 Annotation Testimony supporting the defendant father's assertion that he was beaten with a belt as a child was not relevant to whether the amount of force he used in spanking his daughter was objectively reasonable. A parent may not abuse his or her child and claim that conduct is reasonable based on his or her history of being similarly abused. State v. Williams, 2006 WI App 212, 296 Wis. 2d 834, 723 N.W.2d 719, 05-2282.



939.46 Coercion.

939.46  Coercion.

939.46(1)(1) A threat by a person other than the actor's coconspirator which causes the actor reasonably to believe that his or her act is the only means of preventing imminent death or great bodily harm to the actor or another and which causes him or her so to act is a defense to a prosecution for any crime based on that act, except that if the prosecution is for first-degree intentional homicide, the degree of the crime is reduced to 2nd-degree intentional homicide.

939.46(1m) (1m) A victim of a violation of s. 940.302 (2) or 948.051 has an affirmative defense for any offense committed as a direct result of the violation of s. 940.302 (2) or 948.051 without regard to whether anyone was prosecuted or convicted for the violation of s. 940.302 (2) or 948.051.

939.46(2) (2) It is no defense to a prosecution of a married person that the alleged crime was committed by command of the spouse nor is there any presumption of coercion when a crime is committed by a married person in the presence of the spouse.

939.46 History History: 1975 c. 94; 1987 a. 399; 2007 a. 116.

939.46 Annotation The state must disprove an asserted coercion defense beyond a reasonable doubt. Moes v. State, 91 Wis. 2d 756, 284 N.W.2d 66 (1979).

939.46 Annotation The coercion defense is limited to the most severe form of inducement. It requires finding that the actor believed he or she was threatened with immediate death or great bodily harm with no possible escape other than the commission of a criminal act. A defendant seeking a coercion defense instruction must meet the initial burden of producing evidence to support giving an instruction. That the defendant reasonably believed that a companion would attempt to harm him or her if he if he or she did not comply with the companion's orders only suggests that the safest course was to comply with companion's orders, not that it was the only course. State v. Keeran, 2004 WI App 4, 268 Wis. 2d 761, 674 N.W.2d 570, 01-1892.



939.47 Necessity.

939.47  Necessity. Pressure of natural physical forces which causes the actor reasonably to believe that his or her act is the only means of preventing imminent public disaster, or imminent death or great bodily harm to the actor or another and which causes him or her so to act, is a defense to a prosecution for any crime based on that act, except that if the prosecution is for first-degree intentional homicide, the degree of the crime is reduced to 2nd-degree intentional homicide.

939.47 History History: 1987 a. 399.

939.47 Annotation The defense of necessity was unavailable to a demonstrator who sought to stop a shipment of nuclear fuel on the grounds of safety. State v. Olsen, 99 Wis. 2d 572, 299 N.W.2d 632 (Ct. App. 1980).

939.47 Annotation Heroin addiction is not a "natural physical force" as used in this section. An addict, caught injecting heroin in jail, who was not provided methadone as had been promised, was not entitled to assert necessity against a charge of possession of heroin because his addiction ultimately resulted from his conscious decision to start using illegal drugs. State v. Anthuber, 201 Wis. 2d 512, 549 N.W.2d 477 (Ct. App. 1996), 95-1365.



939.48 Self-defense and defense of others.

939.48  Self-defense and defense of others.

939.48(1) (1) A person is privileged to threaten or intentionally use force against another for the purpose of preventing or terminating what the person reasonably believes to be an unlawful interference with his or her person by such other person. The actor may intentionally use only such force or threat thereof as the actor reasonably believes is necessary to prevent or terminate the interference. The actor may not intentionally use force which is intended or likely to cause death or great bodily harm unless the actor reasonably believes that such force is necessary to prevent imminent death or great bodily harm to himself or herself.

939.48(1m) (1m)

939.48(1m)(a)(a) In this subsection:

939.48(1m)(a)1. 1. "Dwelling" has the meaning given in s. 895.07 (1) (h).

939.48(1m)(a)2. 2. "Place of business" means a business that the actor owns or operates.

939.48(1m)(ar) (ar) If an actor intentionally used force that was intended or likely to cause death or great bodily harm, the court may not consider whether the actor had an opportunity to flee or retreat before he or she used force and shall presume that the actor reasonably believed that the force was necessary to prevent imminent death or great bodily harm to himself or herself if the actor makes such a claim under sub. (1) and either of the following applies:

939.48(1m)(ar)1. 1. The person against whom the force was used was in the process of unlawfully and forcibly entering the actor's dwelling, motor vehicle, or place of business, the actor was present in the dwelling, motor vehicle, or place of business, and the actor knew or reasonably believed that an unlawful and forcible entry was occurring.

939.48(1m)(ar)2. 2. The person against whom the force was used was in the actor's dwelling, motor vehicle, or place of business after unlawfully and forcibly entering it, the actor was present in the dwelling, motor vehicle, or place of business, and the actor knew or reasonably believed that the person had unlawfully and forcibly entered the dwelling, motor vehicle, or place of business.

939.48(1m)(b) (b) The presumption described in par. (ar) does not apply if any of the following applies:

939.48(1m)(b)1. 1. The actor was engaged in a criminal activity or was using his or her dwelling, motor vehicle, or place of business to further a criminal activity at the time.

939.48(1m)(b)2. 2. The person against whom the force was used was a public safety worker, as defined in s. 941.375 (1) (b), who entered or attempted to enter the actor's dwelling, motor vehicle, or place of business in the performance of his or her official duties. This subdivision applies only if at least one of the following applies:

939.48(1m)(b)2.a. a. The public safety worker identified himself or herself to the actor before the force described in par. (ar) was used by the actor.

939.48(1m)(b)2.b. b. The actor knew or reasonably should have known that the person entering or attempting to enter his or her dwelling, motor vehicle, or place of business was a public safety worker.

939.48(2) (2) Provocation affects the privilege of self-defense as follows:

939.48(2)(a) (a) A person who engages in unlawful conduct of a type likely to provoke others to attack him or her and thereby does provoke an attack is not entitled to claim the privilege of self-defense against such attack, except when the attack which ensues is of a type causing the person engaging in the unlawful conduct to reasonably believe that he or she is in imminent danger of death or great bodily harm. In such a case, the person engaging in the unlawful conduct is privileged to act in self-defense, but the person is not privileged to resort to the use of force intended or likely to cause death to the person's assailant unless the person reasonably believes he or she has exhausted every other reasonable means to escape from or otherwise avoid death or great bodily harm at the hands of his or her assailant.

939.48(2)(b) (b) The privilege lost by provocation may be regained if the actor in good faith withdraws from the fight and gives adequate notice thereof to his or her assailant.

939.48(2)(c) (c) A person who provokes an attack, whether by lawful or unlawful conduct, with intent to use such an attack as an excuse to cause death or great bodily harm to his or her assailant is not entitled to claim the privilege of self-defense.

939.48(3) (3) The privilege of self-defense extends not only to the intentional infliction of harm upon a real or apparent wrongdoer, but also to the unintended infliction of harm upon a 3rd person, except that if the unintended infliction of harm amounts to the crime of first-degree or 2nd-degree reckless homicide, homicide by negligent handling of dangerous weapon, explosives or fire, first-degree or 2nd-degree reckless injury or injury by negligent handling of dangerous weapon, explosives or fire, the actor is liable for whichever one of those crimes is committed.

939.48(4) (4) A person is privileged to defend a 3rd person from real or apparent unlawful interference by another under the same conditions and by the same means as those under and by which the person is privileged to defend himself or herself from real or apparent unlawful interference, provided that the person reasonably believes that the facts are such that the 3rd person would be privileged to act in self-defense and that the person's intervention is necessary for the protection of the 3rd person.

939.48(5) (5) A person is privileged to use force against another if the person reasonably believes that to use such force is necessary to prevent such person from committing suicide, but this privilege does not extend to the intentional use of force intended or likely to cause death.

939.48(6) (6) In this section "unlawful" means either tortious or expressly prohibited by criminal law or both.

939.48 History History: 1987 a. 399; 1993 a. 486; 2005 a. 253; 2011 a. 94.

939.48 Annotation When a defendant testified that he did not intend to shoot or use force, he could not claim self-defense. Cleghorn v. State, 55 Wis. 2d 466, 198 N.W.2d 577 (1972).

939.48 Annotation Sub. (2) (b) is inapplicable to a defendant if the nature of the initial provocation is a gun-in-hand confrontation of an intended victim by a self-identified robber. Under these circumstances the intended victim is justified in the use of force in the exercise of the right of self-defense. Ruff v. State, 65 Wis. 2d 713, 223 N.W.2d 446 (1974).

939.48 Annotation Whether a defendant's belief was reasonable under subs. (1) and (4) depends, in part, upon the parties' personal characteristics and histories and whether events were continuous. State v. Jones, 147 Wis. 2d 806, 434 N.W.2d 380 (1989).

939.48 Annotation Evidence of prior specific instances of violence that were known to the accused may be presented to support a defense of self-defense. The evidence is not limited to the accused's own testimony, but the evidence may not be extended to the point that it is being offered to prove that the victim acted in conformity with his or her violent tendencies. State v. Daniels, 160 Wis. 2d 85, 465 N.W.2d 633 (1991).

939.48 Annotation Imperfect self-defense contains an initial threshold element requiring a reasonable belief that the defendant was terminating an unlawful interference with his or her person. State v. Camacho, 176 Wis. 2d 860, 501 N.W.2d 380 (1993).

939.48 Annotation The reasonableness of a person's belief under sub. (1) is judged from the position of a person of ordinary intelligence and prudence in the same situation as the defendant, not a person identical to the defendant placed in the same situation as the defendant. A defendant's psycho-social history showing past violence toward the defendant is generally not relevant to this objective standard, although it may be relevant, as in spousal abuse cases, where the actors are the homicide victim and defendant. State v. Hampton, 207 Wis. 2d 369, 558 N.W.2d 884 (Ct. App. 1996).

939.48 Annotation The right to resist unlawful arrest is not part of the statutory right to self-defense. It is a common law privilege that is abrogated. State v. Hobson, 218 Wis. 2d 350, 577 N.W.2d 825 (1998), 96-0914.

939.48 Annotation While there is no statutory duty to retreat, whether the opportunity to retreat was available goes to whether the defendant reasonably believed the force used was necessary to prevent an interference with his or her person. A jury instruction to that effect was proper. State v. Wenger, 225 Wis. 2d 495, 593 N.W.2d 467 (Ct. App. 1999), 98-1739.

939.48 Annotation When a defendant fails to establish a factual basis to raise self-defense, prior specific acts of violence by the victim have no probative value. The presentation of subjective testimony by an accused, going to a belief that taking steps in self-defense was necessary, is not sufficient for the admission of self-defense evidence. State v. Head, 2000 WI App 275, 240 Wis. 2d 162, 622 N.W.2d 9, 99-3071.

939.48 Annotation Although intentionally pointing a firearm at another constitutes a violation of s. 941.20, under sub. (1) a person is privileged to point a gun at another person in self-defense if the person reasonably believes that the threat of force is necessary to prevent or terminate what he or she reasonably believes to be an unlawful interference. State v. Watkins, 2002 WI 101, 255 Wis. 2d 265, 647 N.W.2d 244, 00-0064.

939.48 Annotation A defendant asserting perfect self-defense against a charge of 1st-degree murder must meet an objective threshold showing that he or she reasonably believed that he or she was preventing or terminating an unlawful interference with his or her person and that the force used was necessary to prevent imminent death or great bodily harm. A defendant asserting the defense of unnecessary defensive force s. 940.01 (2) (b) to a charge of 1st-degree murder is not required to satisfy the objective threshold showing. State v. Head, 2002 WI 99, 255 Wis. 2d 194, 648 N.W.2d 413, 99-3071.

939.48 Annotation When a defendant successfully makes self-defense an issue, the jury must be instructed as to the state's burden of proof regarding the nature of the crime, even if the defense is a negative defense. Wisconsin JI-Criminal 801 informs the jury that it "should consider the evidence relating to self-defense in deciding whether the defendant's conduct created an unreasonable risk to another. If the defendant was acting lawfully in self-defense, [his] conduct did not create an unreasonable risk to another." This instruction implies that the defendant must satisfy the jury that the defendant was acting in self-defense and removes the burden of proof from the state to show that the defendant was engaged in criminally reckless conduct. State v. Austin, 2013 WI App 96, ___ Wis. 2d ___, ___ N.W.2d ___, 12-0011.

939.48 Annotation When the circuit court instructed the jury to "consider the evidence relating to ... defense of others, in deciding whether defendant's conduct created an unreasonable risk.... If the defendant was acting lawfully in defense of others, his conduct did not create an unreasonable risk to another," the instruction on the state's burden of proof on defendant's defense of others defense was wholly omitted and the instructions were erroneous. State v. Austin, 2013 WI App 96, ___ Wis. 2d ___, ___ N.W.2d ___, 12-0011.

939.48 Annotation A person may employ deadly force against another, if the person reasonably believes that force is necessary to protect a 3rd-person or one's self from imminent death or great bodily harm, without incurring civil liability for injury to the other. Clark v. Ziedonis, 513 F. 2d 79 (1975).

939.48 Annotation Self-defense — prior acts of the victim. 1974 WLR 266.

939.48 Annotation State v. Camacho: The Judicial Creation of an Objective Element to Wisconsin's Law of Imperfect Self-defense Homicide. Leiser. 1995 WLR 742.

939.48 Annotation Home Safe Home: Wisconsin's Castle Doctrine and Trespasser Liability Laws. Hinkston. Wis. Law. July 2013.



939.49 Defense of property and protection against retail theft.

939.49  Defense of property and protection against retail theft.

939.49(1)(1) A person is privileged to threaten or intentionally use force against another for the purpose of preventing or terminating what the person reasonably believes to be an unlawful interference with the person's property. Only such degree of force or threat thereof may intentionally be used as the actor reasonably believes is necessary to prevent or terminate the interference. It is not reasonable to intentionally use force intended or likely to cause death or great bodily harm for the sole purpose of defense of one's property.

939.49(2) (2) A person is privileged to defend a 3rd person's property from real or apparent unlawful interference by another under the same conditions and by the same means as those under and by which the person is privileged to defend his or her own property from real or apparent unlawful interference, provided that the person reasonably believes that the facts are such as would give the 3rd person the privilege to defend his or her own property, that his or her intervention is necessary for the protection of the 3rd person's property, and that the 3rd person whose property the person is protecting is a member of his or her immediate family or household or a person whose property the person has a legal duty to protect, or is a merchant and the actor is the merchant's employee or agent. An official or adult employee or agent of a library is privileged to defend the property of the library in the manner specified in this subsection.

939.49(3) (3) In this section "unlawful" means either tortious or expressly prohibited by criminal law or both.

939.49 History History: 1979 c. 245; 1981 c. 270; 1993 a. 486.

939.49 Annotation Flight on the part of one suspected of a felony does not, of itself, warrant the use of deadly force by an arresting officer, and it is only in certain aggravated circumstances that a police officer may shoot a fleeing suspect. Clark v. Ziedonis, 368 F. Supp. 544 (1973).



939.50 Classification of felonies.

939.50  Classification of felonies.

939.50(1) (1) Felonies in the statutes are classified as follows:

939.50(1)(a) (a) Class A felony.

939.50(1)(b) (b) Class B felony.

939.50(1)(c) (c) Class C felony.

939.50(1)(d) (d) Class D felony.

939.50(1)(e) (e) Class E felony.

939.50(1)(f) (f) Class F felony.

939.50(1)(g) (g) Class G felony.

939.50(1)(h) (h) Class H felony.

939.50(1)(i) (i) Class I felony.

939.50(2) (2) A felony is a Class A, B, C, D, E, F, G, H, or I felony when it is so specified in the statutes.

939.50(3) (3) Penalties for felonies are as follows:

939.50(3)(a) (a) For a Class A felony, life imprisonment.

939.50(3)(b) (b) For a Class B felony, imprisonment not to exceed 60 years.

939.50(3)(c) (c) For a Class C felony, a fine not to exceed $100,000 or imprisonment not to exceed 40 years, or both.

939.50(3)(d) (d) For a Class D felony, a fine not to exceed $100,000 or imprisonment not to exceed 25 years, or both.

939.50(3)(e) (e) For a Class E felony, a fine not to exceed $50,000 or imprisonment not to exceed 15 years, or both.

939.50(3)(f) (f) For a Class F felony, a fine not to exceed $25,000 or imprisonment not to exceed 12 years and 6 months, or both.

939.50(3)(g) (g) For a Class G felony, a fine not to exceed $25,000 or imprisonment not to exceed 10 years, or both.

939.50(3)(h) (h) For a Class H felony, a fine not to exceed $10,000 or imprisonment not to exceed 6 years, or both.

939.50(3)(i) (i) For a Class I felony, a fine not to exceed $10,000 or imprisonment not to exceed 3 years and 6 months, or both.

939.50 History History: 1977 c. 173; 1981 c. 280; 1987 a. 332 s. 64; 1993 a. 194; 1995 a. 69; 1997 a. 283; 1999 a. 188; 2001 a. 109.



939.51 Classification of misdemeanors.

939.51  Classification of misdemeanors.

939.51(1) (1) Misdemeanors in chs. 939 to 951 are classified as follows:

939.51(1)(a) (a) Class A misdemeanor.

939.51(1)(b) (b) Class B misdemeanor.

939.51(1)(c) (c) Class C misdemeanor.

939.51(2) (2) A misdemeanor is a Class A, B or C misdemeanor when it is so specified in chs. 939 to 951.

939.51(3) (3) Penalties for misdemeanors are as follows:

939.51(3)(a) (a) For a Class A misdemeanor, a fine not to exceed $10,000 or imprisonment not to exceed 9 months, or both.

939.51(3)(b) (b) For a Class B misdemeanor, a fine not to exceed $1,000 or imprisonment not to exceed 90 days, or both.

939.51(3)(c) (c) For a Class C misdemeanor, a fine not to exceed $500 or imprisonment not to exceed 30 days, or both.

939.51 History History: 1977 c. 173; 1987 a. 332 s. 64; 1997 a. 35.



939.52 Classification of forfeitures.

939.52  Classification of forfeitures.

939.52(1) (1) Except as provided in ss. 946.86 and 946.87, forfeitures in chs. 939 to 951 are classified as follows:

939.52(1)(a) (a) Class A forfeiture.

939.52(1)(b) (b) Class B forfeiture.

939.52(1)(c) (c) Class C forfeiture.

939.52(1)(d) (d) Class D forfeiture.

939.52(1)(e) (e) Class E forfeiture.

939.52(2) (2) A forfeiture is a Class A, B, C, D or E forfeiture when it is so specified in chs. 939 to 951.

939.52(3) (3) Penalties for forfeitures are as follows:

939.52(3)(a) (a) For a Class A forfeiture, a forfeiture not to exceed $10,000.

939.52(3)(b) (b) For a Class B forfeiture, a forfeiture not to exceed $1,000.

939.52(3)(c) (c) For a Class C forfeiture, a forfeiture not to exceed $500.

939.52(3)(d) (d) For a Class D forfeiture, a forfeiture not to exceed $200.

939.52(3)(e) (e) For a Class E forfeiture, a forfeiture not to exceed $25.

939.52 History History: 1977 c. 173; 1981 c. 280; 1987 a. 171; 1987 a. 332 s. 64; 1989 a. 121.



939.60 Felony and misdemeanor defined.

939.60  Felony and misdemeanor defined. A crime punishable by imprisonment in the Wisconsin state prisons is a felony. Every other crime is a misdemeanor.

939.60 History History: 1977 c. 418 s. 924 (18) (e).

939.60 Annotation When a statutory offense does not specify a place of confinement, a sentence of one year may be to either the county jail or the state prisons. All crimes punishable by imprisonment in the state prisons are classified as felonies. State ex rel. McDonald v. Douglas County Circuit Ct. 100 Wis. 2d 569, 302 N.W.2d 462 (1981).



939.61 Penalty when none expressed.

939.61  Penalty when none expressed.

939.61(1) (1) If a person is convicted of an act or omission prohibited by statute and for which no penalty is expressed, the person shall be subject to a forfeiture not to exceed $200.

939.61(2) (2) If a person is convicted of a misdemeanor under state law for which no penalty is expressed, the person may be fined not more than $500 or imprisoned not more than 30 days or both.

939.61(3) (3) Common law penalties are abolished.

939.61 History History: 1977 c. 173.



939.615 Lifetime supervision of serious sex offenders.

939.615  Lifetime supervision of serious sex offenders.

939.615(1)(1)  Definitions. In this section:

939.615(1)(a) (a) "Department" means the department of corrections.

939.615(1)(b) (b) "Serious sex offense" means any of the following:

939.615(1)(b)1. 1. A violation, or the solicitation, conspiracy, or attempt to commit a violation, of s. 940.22 (2), 940.225 (1), (2), or (3), 948.02 (1) or (2), 948.025 (1), 948.05 (1) or (1m), 948.051, 948.055 (1), 948.06, 948.07, 948.075, 948.08, 948.085, 948.11 (2) (a), 948.12, or 948.13 or of s. 940.302 (2) if s. 940.302 (2) (a) 1. b. applies.

939.615(1)(b)2. 2. A violation, or the solicitation, conspiracy or attempt to commit a violation, under ch. 940, 943, 944 or 948 other than a violation specified in subd. 1., if the court determines that one of the purposes for the conduct constituting the violation was for the actor's sexual arousal or gratification.

939.615(2) (2) When lifetime supervision may be ordered.

939.615(2)(a)(a) Except as provided in par. (b), if a person is convicted of a serious sex offense or found not guilty of a serious sex offense by reason of mental disease or defect, the court may, in addition to sentencing the person, placing the person on probation or, if applicable, committing the person under s. 971.17, place the person on lifetime supervision by the department if notice concerning lifetime supervision was given to the person under s. 973.125 and if the court determines that lifetime supervision of the person is necessary to protect the public.

939.615(2)(b) (b) A court may not place a person on lifetime supervision under this section if the person was previously placed on lifetime supervision under this section for a prior conviction for a serious sex offense or a prior finding of not guilty of a serious sex offense by reason of mental disease or defect and that previous placement on lifetime supervision has not been terminated under sub. (6).

939.615(2)(c) (c) If the prosecutor is seeking lifetime supervision for a person who is charged with committing a serious sex offense specified in sub. (1) (b) 2., the court shall direct that the trier of fact find a special verdict as to whether the conduct constituting the offense was for the actor's sexual arousal or gratification.

939.615(3) (3) When lifetime supervision begins. Subject to sub. (4), the period of lifetime supervision on which a person is placed under this section shall begin at whichever of the following times is applicable:

939.615(3)(a) (a) If the person is placed on probation for the serious sex offense, upon his or her discharge from probation.

939.615(3)(b) (b) If the person is sentenced to prison for the serious sex offense, upon his or her discharge from parole or extended supervision.

939.615(3)(c) (c) If the person is sentenced to prison for the serious sex offense and is being released from prison because he or she has reached the expiration date of his or her sentence, upon his or her release from prison.

939.615(3)(d) (d) If the person has been committed to the department of health services under s. 971.17 for the serious sex offense, upon the termination of his or her commitment under s. 971.17 (5) or his or her discharge from the commitment under s. 971.17 (6), whichever is applicable.

939.615(3)(e) (e) If par. (a), (b), (c) or (d) does not apply, upon the person being sentenced for the serious sex offense.

939.615(4) (4) Only one period of lifetime supervision may be imposed. If a person is being sentenced for more than one conviction for a serious sex offense, the court may place the person on one period of lifetime supervision only. A period of lifetime supervision ordered for a person sentenced for more than one conviction begins at whichever of the times specified in sub. (3) is the latest.

939.615(5) (5) Status of person placed on lifetime supervision; powers and duties of department.

939.615(5)(a)(a) A person placed on lifetime supervision under this section is subject to the control of the department under conditions set by the court and regulations established by the department that are necessary to protect the public and promote the rehabilitation of the person placed on lifetime supervision.

939.615(5)(am) (am) The department may temporarily take a person on lifetime supervision into custody if the department has reasonable grounds to believe that the person has violated a condition or regulation of lifetime supervision. Custody under this paragraph may last only as long as is reasonably necessary to investigate whether the person violated a condition or regulation of lifetime supervision and, if warranted, to refer the person to the appropriate prosecuting agency for commencement of prosecution under sub. (7).

939.615(5)(b) (b) The department shall charge a fee to a person placed on lifetime supervision to partially reimburse the department for the costs of providing supervision and services. The department shall set varying rates for persons placed on lifetime supervision based on ability to pay and with the goal of receiving at least $1 per day, if appropriate, from each person placed on lifetime supervision. The department may decide not to charge a fee while a person placed on lifetime supervision is exempt as provided under par. (c). The department shall collect moneys for the fees charged under this paragraph and credit those moneys to the appropriation account under s. 20.410 (1) (gh).

939.615(5)(c) (c) The department may decide not to charge a fee under par. (b) to any person placed on lifetime supervision while he or she meets any of the following conditions:

939.615(5)(c)1. 1. Is unemployed.

939.615(5)(c)2. 2. Is pursuing a full-time course of instruction approved by the department.

939.615(5)(c)3. 3. Is undergoing treatment approved by the department and is unable to work.

939.615(5)(c)4. 4. Has a statement from a physician certifying to the department that the person should be excused from working for medical reasons.

939.615(6) (6) Petition for termination of lifetime supervision.

939.615(6)(a)(a) Subject to par. (b), a person placed on lifetime supervision under this section may file a petition requesting that lifetime supervision be terminated. A person shall file a petition requesting termination of lifetime supervision with the court that ordered the lifetime supervision.

939.615(6)(b) (b)

939.615(6)(b)1.1. A person may not file a petition requesting termination of lifetime supervision if he or she has been convicted of a crime that was committed during the period of lifetime supervision.

939.615(6)(b)2. 2. A person may not file a petition requesting termination of lifetime supervision earlier than 15 years after the date on which the period of lifetime supervision began. If a person files a petition requesting termination of lifetime supervision at any time earlier than 15 years after the date on which the period of lifetime supervision began, the court shall deny the petition without a hearing.

939.615(6)(c) (c) Upon receiving a petition requesting termination of lifetime supervision, the court shall send a copy of the petition to the district attorney responsible for prosecuting the serious sex offense that was the basis for the order of lifetime supervision. Upon receiving a copy of a petition sent to him or her under this paragraph, a district attorney shall conduct a criminal history record search to determine whether the person has been convicted of a criminal offense that was committed during the period of lifetime supervision. No later than 30 days after the date on which he or she receives the copy of the petition, the district attorney shall report the results of the criminal history record search to the court and may provide a written response to the petition.

939.615(6)(d) (d) After reviewing the report of the district attorney submitted under par. (c) concerning the results of a criminal history record search, the court shall do whichever of the following is applicable:

939.615(6)(d)1. 1. If the report of the district attorney indicates that the person filing the petition has been convicted of a criminal offense that was committed during the period of lifetime supervision, the court shall deny the person's petition without a hearing.

939.615(6)(d)2. 2. If the report of the district attorney indicates that the person filing the petition has not been convicted of a criminal offense that was committed during the period of lifetime supervision, the court shall order the person to be examined under par. (e), shall notify the department that it may submit a report under par. (em) and shall schedule a hearing on the petition to be conducted as provided under par. (f).

939.615(6)(e) (e) A person filing a petition requesting termination of lifetime supervision who is entitled to a hearing under par. (d) 2. shall be examined by a person who is either a physician or a psychologist licensed under ch. 455 and who is approved by the court. The physician or psychologist who conducts an examination under this paragraph shall prepare a report of his or her examination that includes his or her opinion of whether the person petitioning for termination of lifetime supervision is a danger to public. The physician or psychologist shall file the report of his or her examination with the court within 60 days after completing the examination, and the court shall provide copies of the report to the person filing the petition and the district attorney who received a copy of the person's petition under par. (c). The contents of the report shall be confidential until the physician or psychologist testifies at a hearing under par. (f). The person petitioning for termination of lifetime supervision shall pay the cost of an examination required under this paragraph.

939.615(6)(em) (em) After it receives notification from the court under par. (d) 2., the department may prepare and submit to the court a report concerning a person who has filed a petition requesting termination of lifetime supervision. If the department prepares and submits a report under this paragraph, the report shall include information concerning the person's conduct while on lifetime supervision and an opinion as to whether lifetime supervision of the person is still necessary to protect the public. When a report prepared under this paragraph has been received by the court, the court shall, before the hearing under par. (f), disclose the contents of the report to the attorney for the person who filed the petition and to the district attorney. When the person who filed the petition is not represented by an attorney, the contents shall be disclosed to the person.

939.615(6)(f) (f) A hearing on a petition requesting termination of lifetime supervision may not be conducted until the person filing the petition has been examined and a report of the examination has been filed as provided under par. (e). At the hearing, the court shall take evidence it considers relevant to determining whether lifetime supervision should be continued because the person who filed the petition is a danger to the public. The person who filed the petition and the district attorney who received the petition under par. (c) may offer evidence relevant to the issue of the person's dangerousness and the continued need for lifetime supervision.

939.615(6)(g) (g) The court may grant a petition requesting termination of lifetime supervision if it determines after a hearing under par. (f) that lifetime supervision is no longer necessary to protect the public.

939.615(6)(h) (h) If a petition requesting termination of lifetime supervision is denied after a hearing under par. (f), the person may not file a subsequent petition requesting termination of lifetime supervision until at least 3 years have elapsed since the most recent petition was denied.

939.615(6)(i) (i) If the court grants a petition requesting termination of lifetime supervision and the person is registered with the department under s. 301.45, the court may also order that the person is no longer required to comply with the reporting requirements under s. 301.45. This paragraph does not apply to a person who must continue to comply with the reporting requirements for life under s. 301.45 (5) (b) or for as long as he or she is in this state under s. 301.45 (5m) (b).

939.615(7) (7) Penalty for violation of a condition of lifetime supervision.

939.615(7)(a)(a) No person placed on lifetime supervision under this section may knowingly violate a condition or regulation of lifetime supervision established by the court or by the department.

939.615(7)(b) (b)

939.615(7)(b)1.1. Except as provided in subd. 2., whoever violates par. (a) is guilty of a Class A misdemeanor.

939.615(7)(b)2. 2. Whoever violates par. (a) is guilty of a Class I felony if the same conduct that violates par. (a) also constitutes a crime that is a felony.

939.615 History History: 1997 a. 275; 1999 a. 3, 89; 2001 a. 109; 2005 a. 277; 2007 a. 20 s. 9121 (6) (a); 2007 a. 116.



939.616 Mandatory minimum sentence for child sex offenses.

939.616  Mandatory minimum sentence for child sex offenses.

939.616(1g)(1g) If a person is convicted of a violation of s. 948.02 (1) (am) or 948.025 (1) (a), notwithstanding s. 973.014 (1g) (a) 1. and 2., the court may not make an extended supervision eligibility date determination on a date that will occur before the person has served a 25-year term of confinement in prison.

939.616(1r) (1r) If a person is convicted of a violation of s. 948.02 (1) (b) or (c) or 948.025 (1) (b), the court shall impose a bifurcated sentence under s. 973.01. The term of confinement in prison portion of the bifurcated sentence shall be at least 25 years. Otherwise the penalties for the crime apply, subject to any applicable penalty enhancement.

939.616(2) (2) If a person is convicted of a violation of s. 948.02 (1) (d) or 948.025 (1) (c), the court shall impose a bifurcated sentence under s. 973.01. The term of confinement in prison portion of the bifurcated sentence shall be at least 5 years. Otherwise the penalties for the crime apply, subject to any applicable penalty enhancement.

939.616(3) (3) This section does not apply if s. 939.62 (2m) (c) applies. The mandatory minimum sentences in this section do not apply to an offender who was under 18 years of age when the violation occurred.

939.616 History History: 2005 a. 430 s. 1; 2007 a. 80; 2007 a. 97 s. 309.

939.616 Annotation Labeling this section a "mandatory minimum sentence" statute and stating that "the court shall impose a bifurcated sentence" and that "[t]he term of confinement in prison portion of the bifurcated sentence shall be at least 25 years," the legislature has clearly prohibited probation. State v. Lalicata, 2012 WI App 138, 345 Wis. 2d 342, 824 N.W.2d 921, 12-0225.



939.617 Minimum sentence for certain child sex offenses.

939.617  Minimum sentence for certain child sex offenses.

939.617(1)(1) Except as provided in subs. (2) and (3), if a person is convicted of a violation of s. 948.05, 948.075, or 948.12, the court shall impose a bifurcated sentence under s. 973.01. The term of confinement in prison portion of the bifurcated sentence shall be at least 5 years for violations of s. 948.05 or 948.075 and 3 years for violations of s. 948.12. Otherwise the penalties for the crime apply, subject to any applicable penalty enhancement.

939.617(2) (2) If the court finds that the best interests of the community will be served and the public will not be harmed and if the court places its reasons on the record, the court may impose a sentence that is less than the sentence required under sub. (1) or may place the person on probation under any of the following circumstances:

939.617(2)(a) (a) If the person is convicted of a violation of s. 948.05, the person is no more than 48 months older than the child who is the victim of the violation.

939.617(2)(b) (b) If the person is convicted of a violation of s. 948.12, the person is no more than 48 months older than the child who engaged in the sexually explicit conduct.

939.617(3) (3) This section does not apply if the offender was under 18 years of age when the violation occurred.

939.617 History History: 2005 a. 433; 2011 a.272; s. 35.17 correction in (2) (a).



939.618 Mandatory minimum sentence for repeat serious sex crimes.

939.618  Mandatory minimum sentence for repeat serious sex crimes.

939.618(1)(1) In this section, "serious sex crime" means a violation of s. 940.225 (1) or (2).

939.618(2) (2)

939.618(2)(a)(a) Except as provided in par. (b), if a person has one or more prior convictions for a serious sex crime and subsequently commits a serious sex crime, the court shall impose a bifurcated sentence under s. 973.01. The term of confinement in prison portion of a bifurcated sentence imposed under this subsection may not be less than 3 years and 6 months, but otherwise the penalties for the crime apply, subject to any applicable penalty enhancement. The court may not place the defendant on probation.

939.618(2)(b) (b) If a person has one or more prior convictions for a violation of s. 940.225 (1) or for a comparable crime under federal law or the law of any state and subsequently is convicted of a violation of s. 940.225 (1), the maximum term of imprisonment for the violation of s. 940.225 (1) is life imprisonment without the possibility of parole or extended supervision.

939.618 History History: 1993 a. 97, 227; 1997 a. 326; 2001 a. 109; 2005 a. 271; 2005 a. 433 s. 16; Stats. 2005 s. 939.618.



939.619 Mandatory minimum sentence for repeat serious violent crimes.

939.619  Mandatory minimum sentence for repeat serious violent crimes.

939.619(1)(1) In this section, "serious violent crime" means a violation of s. 940.03 or 940.05.

939.619(2) (2) If a person has one or more prior convictions for a serious violent crime or a crime punishable by life imprisonment and subsequently commits a serious violent crime, the court shall impose a bifurcated sentence under s. 973.01. The term of confinement in prison portion of a bifurcated sentence imposed under this subsection may not be less than 3 years and 6 months, but otherwise the penalties for the crime apply, subject to any applicable penalty enhancement. The court may not place the defendant on probation.

939.619 History History: 1993 a. 97; 2001 a. 109; 2005 a. 433 s. 17; Stats. 2005 s. 939.619.



939.62 Increased penalty for habitual criminality.

939.62  Increased penalty for habitual criminality.

939.62(1)(1) If the actor is a repeater, as that term is defined in sub. (2), and the present conviction is for any crime for which imprisonment may be imposed, except for an escape under s. 946.42 or a failure to report under s. 946.425, the maximum term of imprisonment prescribed by law for that crime may be increased as follows:

939.62(1)(a) (a) A maximum term of imprisonment of one year or less may be increased to not more than 2 years.

939.62(1)(b) (b) A maximum term of imprisonment of more than one year but not more than 10 years may be increased by not more than 2 years if the prior convictions were for misdemeanors and by not more than 4 years if the prior conviction was for a felony.

939.62(1)(c) (c) A maximum term of imprisonment of more than 10 years may be increased by not more than 2 years if the prior convictions were for misdemeanors and by not more than 6 years if the prior conviction was for a felony.

939.62(2) (2) The actor is a repeater if the actor was convicted of a felony during the 5-year period immediately preceding the commission of the crime for which the actor presently is being sentenced, or if the actor was convicted of a misdemeanor on 3 separate occasions during that same period, which convictions remain of record and unreversed. It is immaterial that sentence was stayed, withheld or suspended, or that the actor was pardoned, unless such pardon was granted on the ground of innocence. In computing the preceding 5-year period, time which the actor spent in actual confinement serving a criminal sentence shall be excluded.

939.62(2m) (2m)

939.62(2m)(a)(a) In this subsection:

939.62(2m)(a)1m. 1m. "Serious child sex offense" means any of the following:

939.62(2m)(a)1m.a. a. A violation of s. 948.02, 948.025, 948.05, 948.051, 948.055, 948.06, 948.07, 948.08, 948.085, or 948.095 or 948.30 or, if the victim was a minor and the convicted person was not the victim's parent, a violation of s. 940.31.

939.62(2m)(a)1m.b. b. A crime at any time under federal law or the law of any other state or, prior to July 16, 1998, under the law of this state that is comparable to a crime specified in subd. 1m. a.

939.62(2m)(a)2m. 2m. "Serious felony" means any of the following:

939.62(2m)(a)2m.a. a. Any felony under s. 961.41 (1), (1m) or (1x) that is a Class A, B, or C felony or, if the felony was committed before February 1, 2003, that is or was punishable by a maximum prison term of 30 years or more.

939.62(2m)(a)2m.am. am. A crime under s. 961.65.

939.62(2m)(a)2m.b. b. Any felony under s. 940.09 (1), 1999 stats., s. 943.23 (1m) or (1r), 1999 stats., s. 948.35 (1) (b) or (c), 1999 stats., or s. 948.36, 1999 stats., or s. 940.01, 940.02, 940.03, 940.05, 940.09 (1c), 940.16, 940.19 (5), 940.195 (5), 940.21, 940.225 (1) or (2), 940.305, 940.31, 941.327 (2) (b) 4., 943.02, 943.10 (2), 943.23 (1g), 943.32 (2), 946.43 (1m), 948.02 (1) or (2), 948.025, 948.03 (2) (a) or (c), 948.05, 948.06, 948.07, 948.075, 948.08, 948.085, or 948.30 (2).

939.62(2m)(a)2m.c. c. The solicitation, conspiracy or attempt, under s. 939.30, 939.31 or 939.32, to commit a Class A felony.

939.62(2m)(a)2m.d. d. A crime at any time under federal law or the law of any other state or, prior to April 28, 1994, under the law of this state that is comparable to a crime specified in subd. 2m. a., am., b., or c.

939.62(2m)(b) (b) The actor is a persistent repeater if one of the following applies:

939.62(2m)(b)1. 1. The actor has been convicted of a serious felony on 2 or more separate occasions at any time preceding the serious felony for which he or she presently is being sentenced under ch. 973, which convictions remain of record and unreversed and, of the 2 or more previous convictions, at least one conviction occurred before the date of violation of at least one of the other felonies for which the actor was previously convicted.

939.62(2m)(b)2. 2. The actor has been convicted of a serious child sex offense on at least one occasion at any time preceding the date of violation of the serious child sex offense for which he or she presently is being sentenced under ch. 973, which conviction remains of record and unreversed.

939.62(2m)(bm) (bm) For purposes of counting a conviction under par. (b), it is immaterial that the sentence for the previous conviction was stayed, withheld or suspended, or that the actor was pardoned, unless the pardon was granted on the ground of innocence.

939.62(2m)(c) (c) If the actor is a persistent repeater, the term of imprisonment for the felony for which the persistent repeater presently is being sentenced under ch. 973 is life imprisonment without the possibility of parole or extended supervision.

939.62(2m)(d) (d) If a prior conviction is being considered as being covered under par. (a) 1m. b. or 2m. d. as comparable to a felony specified under par. (a) 1m. a. or 2m. a., am., b., or c., the conviction may be counted as a prior conviction under par. (b) only if the court determines, beyond a reasonable doubt, that the violation relating to that conviction would constitute a felony specified under par. (a) 1m. a. or 2m. a., am., b., or c. if committed by an adult in this state.

939.62(3) (3) In this section "felony" and "misdemeanor" have the following meanings:

939.62(3)(a) (a) In case of crimes committed in this state, the terms do not include motor vehicle offenses under chs. 341 to 349 and offenses handled through proceedings in the court assigned to exercise jurisdiction under chs. 48 and 938, but otherwise have the meanings designated in s. 939.60.

939.62(3)(b) (b) In case of crimes committed in other jurisdictions, the terms do not include those crimes which are equivalent to motor vehicle offenses under chs. 341 to 349 or to offenses handled through proceedings in the court assigned to exercise jurisdiction under chs. 48 and 938. Otherwise, felony means a crime which under the laws of that jurisdiction carries a prescribed maximum penalty of imprisonment in a prison or penitentiary for one year or more. Misdemeanor means a crime which does not carry a prescribed maximum penalty sufficient to constitute it a felony and includes crimes punishable only by a fine.

939.62 History History: 1977 c. 449; 1989 a. 85; 1993 a. 289, 483, 486; 1995 a. 77, 448; 1997 a. 219, 283, 295, 326; 1999 a. 32, 85, 188; 2001 a. 109; 2005 a. 14, 277; 2007 a. 116; S. 35.17 correction in (2m) (a) 2m. d.

939.62 Cross-reference Cross-reference: For procedure, see s. 973.12.

939.62 Annotation Imposition of a 3-year sentence as a repeater was not cruel and unusual even though the conviction involved the stealing of 2 boxes of candy, which carried a maximum sentence of 6 months. Hanson v. State, 48 Wis. 2d 203, 179 N.W.2d 909 (1970).

939.62 Annotation A repeater charge must be withheld from the jury's knowledge since it is relevant only to sentencing. Mulkovich v. State, 73 Wis. 2d 464, 243 N.W.2d 198 (1976).

939.62 Annotation This section authorizes penalty enhancement only when the maximum underlying sentence is imposed. The enhancement portion of a sub-maximum sentence is vacated as an abuse of sentencing discretion. State v. Harris, 119 Wis. 2d 612, 350 N.W.2d 633 (1984).

939.62 Annotation In sub. (2), "convicted of a misdemeanor on 3 separate occasions" requires 3 separate misdemeanors, not 3 separate court appearances. State v. Wittrock, 119 Wis. 2d 664, 350 N.W.2d 647 (1984).

939.62 Annotation A court's acceptance of a guilty plea or verdict is sufficient to trigger the operation of this section; completion of sentencing is not a prerequisite. State v. Wimmer, 152 Wis. 2d 654, 449 N.W.2d 621 (Ct. App. 1989).

939.62 Annotation Felony convictions entered following a waiver from juvenile court are a proper basis for a repeater allegation. State v. Kastner, 156 Wis. 2d 371, 457 N.W.2d 331 (Ct. App. 1990).

939.62 Annotation Sub. (1) is applicable when concurrent maximum sentences are imposed for multiple offenses. Consecutive sentences are not required. State v. Davis, 165 Wis. 2d 78, 477 N.W.2d 307 (Ct. App. 1991).

939.62 Annotation For offenses under ch. 161 [now ch. 961], the court may apply s. 961.48 or 939.62, but not both. State v. Ray, 166 Wis. 2d 855, 481 N.W.2d 288 (Ct. App. 1992).

939.62 Annotation Each conviction for a misdemeanor constitutes a "separate occasion" for purposes of sub. (2). State v. Hopkins, 168 Wis. 2d 802, 484 N.W.2d 549 (1992).

939.62 Annotation Enhancement of a sentence under this section does not violate double jeopardy. State v. James, 169 Wis. 2d 490, 485 N.W.2d 436 (Ct. App. 1992).

939.62 Annotation This section does not grant a trial court authority to increase a punitive sanction for contempt of court. State v. Carpenter, 179 Wis. 2d 838, 508 N.W.2d 69 (Ct. App. 1993).

939.62 Annotation The state is charged with proving a prior conviction and that it lies within the 5-year window of sub. (2). State v. Goldstein, 182 Wis. 2d 251, 513 N.W.2d 631 (Ct. App. 1994).

939.62 Annotation A guilty plea without a specific admission to repeater allegations is not sufficient to establish the facts necessary to impose the repeater penalty enhancer. State v. Zimmermann, 185 Wis. 2d 549, 518 N.W.2d 303 (Ct. App. 1994).

939.62 Annotation When a defendant does not admit to habitual criminality, the state must prove the alleged repeater status beyond a reasonable doubt. State v. Theriault, 187 Wis. 2d 125, 522 N.W.2d 264 (Ct. App. 1994).

939.62 Annotation A commitment under the Sex Crimes Law, ch. 975, is not a sentence under sub. (2). State v. Kruzycki, 192 Wis. 2d 509, 531 N.W.2d 429 (Ct. App. 1995).

939.62 Annotation Sub. (2m) (b) is constitutional. It does not violate the guaranty against cruel and unusual punishment, the principal of separation of powers, or the guaranty of equal protection. State v. Lindsey, 203 Wis. 2d 423, 554 N.W.2d 215 (Ct. App. 1996), 95-3392.

939.62 Annotation A conviction for purposes of sub. (2) occurs when the judgment of conviction under s. 972.13 is entered, not the date that guilt is found. Mikrut v. State, 212 Wis. 2d 859, 569 N.W.2d 765 (Ct. App. 1997), 96-2703.

939.62 Annotation Section 973.13 commands that all sentences in excess of that authorized by law be declared void, including the repeater portion of a sentence. Prior postconviction motions that failed to challenge the validity of the sentence do not bar seeking relief from faulty repeater sentences. State v. Flowers, 221 Wis. 2d 20, 586 N.W.2d 175 (Ct. App. 1998), 97-3682.

939.62 Annotation Sub. (2m) (b) does not violate constitutional equal protection requirements. State v. Block, 222 Wis. 2d 586, 587 N.W.2d 914 (Ct. App. 1998), 97-3265.

939.62 Annotation When the state charged the defendant as a repeater under subs. (1) (c) and (2), then charged the defendant as a repeater under sub. (2m) in the information, it abandoned the earlier charges and could not resurrect them when the latter charge proved to be invalid. State v. Thoms, 228 Wis. 2d 868, 599 N.W.2d 84 (Ct. App. 1999), 98-3260.

939.62 Annotation Confinement time spent on various parole holds qualifies as actual confinement serving a criminal sentence thereby extending the 5-year period under sub. (2). State v. Price, 231 Wis. 2d 229, 604 N.W.2d 898 (Ct. App. 1999), 99-0746.

939.62 Annotation Jail time served as a condition of probation is time spent in confinement under sub. (2) and is excluded from calculating the statute's time period. State v. Crider, 2000 WI App 84, 234 Wis. 2d 195, 610 N.W.2d 198, 99-1158.

939.62 Annotation Because s. 941.29 (2m), the second offense felon in possession of a firearm statute, defines an additional element to the crime in s. 941.29 (2), felon in possession of a firearm, it creates a separate offense, and not a penalty enhancer, and will support the application of this section. State v. Gibson, 2000 WI App 207, 238 Wis. 2d 547, 618 N.W.2d 248, 99-2612.

939.62 Annotation A circuit court may not determine the validity of a prior conviction during an enhanced sentencing proceeding predicated on the prior conviction unless the offender alleges that a violation of the right to a lawyer occurred in the prior conviction. The offender may use whatever means are available to challenge the other conviction in another forum, and if successful, seek to reopen the enhanced sentence. State v. Hahn, 2000 WI 118, 238 Wis. 2d 889, 618 N.W.2d 528, 99-0554.

939.62 Annotation When two penalty enhancers are applicable to the same crime, the length of the second penalty enhancer is based on the maximum term for the base crime as extended by the first penalty enhancer. State v. Quiroz, 2002 WI App 52, 251 Wis. 2d 245, 641 N.W.2d 715, 01-1549.

939.62 Annotation For purposes of applying this section, the definition of "crime" in s. 939.12 as "conduct which is prohibited by state law and punishable by fine or imprisonment or both" is applicable to statutes outside of chs. 939 to 948 and 951. State v. Sveum, 2002 WI App 105, 254 Wis. 2d 868, 648 N.W.2d 496, 01-0230.

939.62 Annotation An uncertified copy of a prior judgment of conviction may be used to prove a convicted defendant's status as a habitual criminal. The rules of evidence do not apply to documents offered during a circuit court's presentence determination of whether a qualifying prior conviction exists. The state has the burden of proof and must offer proof beyond a reasonable doubt of the conviction. State v. Saunders, 2002 WI 107, 255 Wis. 2d 589, 649 N.W.2d 263, 01-0271.

939.62 Annotation A defendant's admission that an out-of-state crime is a serious felony does not relieve a court of its obligation to make an independent determination on that issue. The trial court's failure to make that finding did not prevent the appellate court from making it. State v. Collins, 2002 WI App 177, 256 Wis. 2d 697, 649 N.W.2d 325, 01-2185.

939.62 AnnotationSub. (2m) is constitutional. State v. Radke, 2003 WI 7, 259 Wis. 2d 13, 657 N.W.2d 66, 01-1879.

939.62 Annotation A defendant convicted of a second or subsequent OWI is subject to the penalty enhancements provided for in both ss. 346.65 (2) and 939.62, if the application of each enhancer is based on a separate and distinct prior conviction or convictions. State v. Delaney, 2003 WI 9, 259 Wis. 2d 77, 658 N.W.2d 416, 01-1051.

939.62 Annotation A defendant convicted of a second or subsequent controlled substance offense is subject to the penalty enhancements provided for in both ss. 939.62 and 961.48 (2) if the application of each enhancer is based on a separate and distinct prior conviction or convictions. State v. Maxey, 2003 WI App 94, 264 Wis. 2d 878, 663 N.W.2d 811, 02-1171.

939.62 Annotation In determining whether a prior offense was a serious child sex offense under sub. (2m), a court may apply an elements only test but may also conduct a comparable analysis by considering whether the defendant's conduct under the statute governing the prior conviction would constitute a felony under the current statute. State v. Wield, 2003 WI App 179, 266 Wis. 2d 872, 668 N.W.2d 823, 02-2242.

939.62 Annotation For purposes of computation of the 5-year period under sub. (2), time spent in the least restrictive phase of the intensive sanctions program is time spent in actual confinement serving a criminal sentence that is excluded. The intensive sanctions program operates as a correctional institution, is deemed a confinement classification, and is more restrictive than ordinary probation or parole supervision or extended supervision. State v. Pfeil, 2007 WI App 241, 306 Wis. 2d 237, 742 N.W.2d 573, 06-2771.

939.62 Annotation A trial court judge, rather than a jury, is allowed to determine the applicability of a defendant's prior conviction for sentence enhancement purposes when the necessary information concerning the prior conviction can be readily determined from an existing judicial record. State v. LaCount, 2008 WI 59, 310 Wis. 2d 85, 750 N.W.2d 780, 06-0672.

939.62 Annotation Evidence of repeater status may be submitted any time following the jury verdict up until the actual sentencing. State v. Kashney, 2008 WI App 164, 314 Wis. 2d 623, 761 N.W.2d 672, 07-2687.

939.62 Annotation The application of the persistent repeater statute requires a particular sequence of convictions: 1) the conviction date for the first offense must have preceded the violation date for the second offense, and 2) the conviction date for the second offense must have preceded the violation date for the current Wisconsin offense. State v. Long, 2009 WI 36, 317 Wis. 2d 92, 765 N.W.2d 557, 07-2307.

939.62 Annotation A defendant may collaterally attack a prior conviction in an enhanced sentence proceeding on the ground that he or she was denied the constitutional right to counsel in the earlier case. The U. S. Supreme Court recognized that the information a defendant must possess to execute a valid waiver of counsel depends on a range of case-specific factors, including the defendant's education or sophistication. The Supreme Court's reference to a defendant's "education or sophistication" suggests that a court may take the defendant's cognitive limitations into account when determining the validity of his or her waiver. State v. Bohlinger, 2013 WI App 39, 346 Wis. 2d 549, 828 N.W.2d 900, 12-1060.



939.621 Increased penalty for certain domestic abuse offenses.

939.621  Increased penalty for certain domestic abuse offenses.

939.621(1)(1) In this section, "domestic abuse repeater" means either of the following:

939.621(1)(a) (a) A person who commits, during the 72 hours immediately following an arrest for a domestic abuse incident as set forth in s. 968.075 (5), an act of domestic abuse, as defined in s. 968.075 (1) (a) that constitutes the commission of a crime. For the purpose of the definition under this paragraph, the 72-hour period applies whether or not there has been a waiver by the victim under s. 968.075 (5) (c).

939.621(1)(b) (b) A person who was convicted, on 2 separate occasions, of a felony or a misdemeanor for which a court imposed a domestic abuse surcharge under s. 973.055 (1) or waived a domestic abuse surcharge pursuant to s. 973.055 (4), during the 10-year period immediately prior to the commission of the crime for which the person presently is being sentenced, if the convictions remain of record and unreversed. For the purpose of the definition under this paragraph, it is immaterial that sentence was stayed, withheld or suspended, or that the person was pardoned, unless such pardon was granted on the ground of innocence. In computing the preceding 10-year period, time that the person spent in actual confinement serving a criminal sentence shall be excluded.

939.621(2) (2) If a person commits an act of domestic abuse, as defined in s. 968.075 (1) (a) and the act constitutes the commission of a crime, the maximum term of imprisonment for that crime may be increased by not more than 2 years if the person is a domestic abuse repeater. The victim of the domestic abuse crime does not have to be the same as the victim of the domestic abuse incident that resulted in the prior arrest or conviction. The penalty increase under this section changes the status of a misdemeanor to a felony.

939.621 History History: 1987 a. 346; 1995 a. 304; 2011 a. 277.

939.621 Annotation When two penalty enhancers are applicable to the same crime, the length of the second penalty enhancer is based on the maximum term for the base crime as extended by the first penalty enhancer. State v. Quiroz, 2002 WI App 52, 251 Wis. 2d 245, 641 N.W.2d 715, 01-1549.



939.63 Penalties; use of a dangerous weapon.

939.63  Penalties; use of a dangerous weapon.

939.63(1) (1) If a person commits a crime while possessing, using or threatening to use a dangerous weapon, the maximum term of imprisonment prescribed by law for that crime may be increased as follows:

939.63(1)(a) (a) The maximum term of imprisonment for a misdemeanor may be increased by not more than 6 months.

939.63(1)(b) (b) If the maximum term of imprisonment for a felony is more than 5 years or is a life term, the maximum term of imprisonment for the felony may be increased by not more than 5 years.

939.63(1)(c) (c) If the maximum term of imprisonment for a felony is more than 2 years, but not more than 5 years, the maximum term of imprisonment for the felony may be increased by not more than 4 years.

939.63(1)(d) (d) The maximum term of imprisonment for a felony not specified in par. (b) or (c) may be increased by not more than 3 years.

939.63(2) (2) The increased penalty provided in this section does not apply if possessing, using or threatening to use a dangerous weapon is an essential element of the crime charged.

939.63(3) (3) This section applies only to crimes specified under chs. 939 to 951 and 961.

939.63 History History: 1979 c. 114; 1981 c. 212; 1987 a. 332 s. 64; 1995 a. 448; 2001 a. 109.

939.63 Annotation The fact that the maximum term for a misdemeanor may exceed one year under sub. (1) (a) 1. does not upgrade the crime to felony status. State v. Denter, 121 Wis. 2d 118, 357 N.W.2d 555 (1984).

939.63 Annotation Possession encompasses both actual and constructive possession. To prove a violation of this section, the state must prove that the defendant possessed the weapon to facilitate the predicate offense. State v. Peete, 185 Wis. 2d 255, 517 N.W.2d 149 (1994). See also State v. Howard, 211 Wis. 2d 269, 564 N.W.2d 753 (1997), 95-0770.

939.63 Annotation An automobile may constitute a dangerous weapon under s. 939.22 (10). State v. Bidwell, 200 Wis. 2d 200, 546 N.W.2d 507 (Ct. App. 1996).

939.63 Annotation Under Peete, there is sufficient evidence of possession if the evidence allows a reasonable jury to find beyond a reasonable doubt that the defendant possessed a dangerous weapon in order to use it or threaten to use it, even if the defendant did not use or threaten to use it in the commission of the crime. State v. Page, 2000 WI App 267, 240 Wis. 2d 276, 622 N.W.2d 285, 99-2015.

939.63 Annotation When two penalty enhancers are applicable to the same crime, the length of the second penalty enhancer is based on the maximum term for the base crime as extended by the first penalty enhancer. State v. Quiroz, 2002 WI App 52, 251 Wis. 2d 245, 641 N.W.2d 715, 01-1549.



939.632 Penalties; violent crime in a school zone.

939.632  Penalties; violent crime in a school zone.

939.632(1)(1) In this section:

939.632(1)(a) (a) "School" means a public school, parochial or private school, or tribal school, as defined in s. 115.001 (15m), that provides an educational program for one or more grades between grades 1 and 12 and that is commonly known as an elementary school, middle school, junior high school, senior high school, or high school.

939.632(1)(b) (b) "School bus" has the meaning given in s. 340.01 (56).

939.632(1)(c) (c) "School premises" means any school building, grounds, recreation area or athletic field or any other property owned, used or operated for school administration.

939.632(1)(d) (d) "School zone" means any of the following:

939.632(1)(d)1. 1. On the premises of a school.

939.632(1)(d)2. 2. Within 1,000 feet from the premises of a school.

939.632(1)(d)3. 3. On a school bus or public transportation transporting students to and from a public or private school or to and from a tribal school, as defined in s. 115.001 (15m).

939.632(1)(d)3m. 3m. At school bus stops where students are waiting for a school bus or are being dropped off by a school bus.

939.632(1)(e) (e) "Violent crime" means any of the following:

939.632(1)(e)1. 1. Any felony under s. 940.01, 940.02, 940.03, 940.05, 940.09 (1c), 940.19 (2), (4) or (5), 940.21, 940.225 (1), (2) or (3), 940.235, 940.305, 940.31, 941.20, 941.21, 943.02, 943.06, 943.10 (2), 943.23 (1g), 943.32 (2), 948.02 (1) or (2), 948.025, 948.03 (2) (a) or (c), 948.05, 948.051, 948.055, 948.07, 948.08, 948.085, or 948.30 (2) or under s. 940.302 (2) if s. 940.302 (2) (a) 1. b. applies.

939.632(1)(e)2. 2. The solicitation, conspiracy or attempt, under s. 939.30, 939.31 or 939.32, to commit a Class A felony.

939.632(1)(e)3. 3. Any misdemeanor under s. 940.19 (1), 940.225 (3m), 940.32 (2), 940.42, 940.44, 941.20 (1), 941.23, 941.235, 941.24 or 941.38 (3).

939.632(2) (2) If a person commits a violent crime in a school zone, the maximum term of imprisonment is increased as follows:

939.632(2)(a) (a) If the violent crime is a felony, the maximum term of imprisonment is increased by 5 years.

939.632(2)(b) (b) If the violent crime is a misdemeanor, the maximum term of imprisonment is increased by 3 months and the place of imprisonment is the county jail.

939.632(3) (3)

939.632(3)(a)(a) In addition to any other penalties that may apply to the crime under sub. (2), the court may require the person to complete 100 hours of community service work for a public agency or a nonprofit charitable organization. The court shall ensure that the defendant is provided a written statement of the terms of the community service order. Any organization or agency acting in good faith to which a defendant is assigned under an order under this paragraph has immunity from any civil liability in excess of $25,000 for acts or omissions by or impacting on the defendant.

939.632(3)(b) (b) The court shall not impose the requirement under par. (a) if the court determines that the person would pose a threat to public safety while completing the requirement.

939.632(4) (4) This section provides for the enhancement of the penalties applicable for the underlying crime. The court shall direct that the trier of fact find a special verdict as to all of the issues specified in sub. (2).

939.632 History History: 1995 a. 22; 2001 a. 109; 2005 a. 277; 2007 a. 116, 127; 2009 a. 180, 302.

939.632 Annotation The violent crime in a school zone penalty enhancer is not unconstitutional as applied to the defendant. The legislature seeks to deter violent crime near schools in an effort to create a safety zone around schools. The 1,000-foot perimeter is a reasonable distance to try to accomplish this legislative goal. State v. Quintana, 2007 WI App 29, 299 Wis. 2d 234, 729 N.W.2d 776, 06-0499.



939.635 Increased penalty for certain crimes against children committed by a child care provider.

939.635  Increased penalty for certain crimes against children committed by a child care provider. If a person commits a violation of s. 948.02, 948.025, or 948.03 (2) or (3) against a child for whom the person was providing child care for compensation, the maximum term of imprisonment for that crime may be increased by not more than 5 years.

939.635 History History: 2011 a. 82.



939.645 Penalty; crimes committed against certain people or property.

939.645  Penalty; crimes committed against certain people or property.

939.645(1)(1) If a person does all of the following, the penalties for the underlying crime are increased as provided in sub. (2):

939.645(1)(a) (a) Commits a crime under chs. 939 to 948.

939.645(1)(b) (b) Intentionally selects the person against whom the crime under par. (a) is committed or selects the property that is damaged or otherwise affected by the crime under par. (a) in whole or in part because of the actor's belief or perception regarding the race, religion, color, disability, sexual orientation, national origin or ancestry of that person or the owner or occupant of that property, whether or not the actor's belief or perception was correct.

939.645(2) (2)

939.645(2)(a)(a) If the crime committed under sub. (1) is ordinarily a misdemeanor other than a Class A misdemeanor, the revised maximum fine is $10,000 and the revised maximum term of imprisonment is one year in the county jail.

939.645(2)(b) (b) If the crime committed under sub. (1) is ordinarily a Class A misdemeanor, the penalty increase under this section changes the status of the crime to a felony and the revised maximum fine is $10,000 and the revised maximum term of imprisonment is 2 years.

939.645(2)(c) (c) If the crime committed under sub. (1) is a felony, the maximum fine prescribed by law for the crime may be increased by not more than $5,000 and the maximum term of imprisonment prescribed by law for the crime may be increased by not more than 5 years.

939.645(3) (3) This section provides for the enhancement of the penalties applicable for the underlying crime. The court shall direct that the trier of fact find a special verdict as to all of the issues specified in sub. (1).

939.645(4) (4) This section does not apply to any crime if proof of race, religion, color, disability, sexual orientation, national origin or ancestry or proof of any person's perception or belief regarding another's race, religion, color, disability, sexual orientation, national origin or ancestry is required for a conviction for that crime.

939.645 History History: 1987 a. 348; 1991 a. 291; 2001 a. 109.

939.645 Annotation When two penalty enhancers are applicable to the same crime, the length of the second penalty enhancer is based on the maximum term for the base crime as extended by the first penalty enhancer. State v. Quiroz, 2002 WI App 52, 251 Wis. 2d 245, 641 N.W.2d 715, 01-1549.

939.645 Annotation The "hate crimes" law, s. 939.645, does not unconstitutionally infringe upon free speech. State v. Mitchell, 508 U.S. 476, 124 L. Ed. 2d 436 (1993); 178 Wis. 2d 597, 504 N.W.2d 610 (1993).

939.645 Annotation Hate Crimes: New Limits on the Scope of the 1st Amendment. Resler. 77 MLR 415 (1993).

939.645 Annotation Put to the Proof: Evidentiary Considerations in Wisconsin Hate Crime Prosecutions. Read. 89 MLR 453 (2005).

939.645 Annotation Talking about Hate Speech: A Rhetorical Analysis of American and Canadian Regulation of Hate Speech. Moran. 1994 WLR 1425.

939.645 Annotation Hate Crimes. Kassel. Wis. Law. Oct. 1992.



939.65 Prosecution under more than one section permitted.

939.65  Prosecution under more than one section permitted. Except as provided in s. 948.025 (3), if an act forms the basis for a crime punishable under more than one statutory provision, prosecution may proceed under any or all such provisions.

939.65 History History: 1993 a. 227.

939.65 Annotation Due process does not require that a person know with certainty which crime, among several, the person is committing, at least until the prosecution exercises its charging discretion. Harris v. State, 78 Wis. 2d 357, 254 N.W.2d 291 (1977).



939.66 Conviction of included crime permitted.

939.66  Conviction of included crime permitted. Upon prosecution for a crime, the actor may be convicted of either the crime charged or an included crime, but not both. An included crime may be any of the following:

939.66(1) (1) A crime which does not require proof of any fact in addition to those which must be proved for the crime charged.

939.66(2) (2) A crime which is a less serious type of criminal homicide than the one charged.

939.66(2m) (2m) A crime which is a less serious or equally serious type of battery than the one charged.

939.66(2p) (2p) A crime which is a less serious or equally serious type of violation under s. 948.02 than the one charged.

939.66(2r) (2r) A crime which is a less serious type of violation under s. 943.23 than the one charged.

939.66(3) (3) A crime which is the same as the crime charged except that it requires recklessness or negligence while the crime charged requires a criminal intent.

939.66(4) (4) An attempt in violation of s. 939.32 to commit the crime charged.

939.66(4m) (4m) A crime of failure to timely pay child support under s. 948.22 (3) when the crime charged is failure to pay child support for more than 120 days under s. 948.22 (2).

939.66(5) (5) The crime of attempted battery when the crime charged is sexual assault, sexual assault of a child, robbery, mayhem or aggravated battery or an attempt to commit any of them.

939.66(6) (6) A crime specified in s. 940.285 (2) (b) 4. or 5. when the crime charged is specified in s. 940.19 (2) to (6), 940.225 (1), (2) or (3) or 940.30.

939.66(6c) (6c) A crime that is a less serious type of violation under s. 940.285 than the one charged.

939.66(6e) (6e) A crime that is a less serious type of violation under s. 940.295 than the one charged.

939.66(7) (7) The crime specified in s. 940.11 (2) when the crime charged is specified in s. 940.11 (1).

939.66 History History: 1985 a. 29, 144, 306, 332; 1987 a. 332 s. 64; 1987 a. 349, 403; 1989 a. 31 s. 2909b; 1989 a. 250; 1991 a. 205; 1993 a. 441, 445, 491; 2005 a. 430.

939.66 Annotation To submit a lesser included offense, there must be some reasonable ground in the evidence for conviction on the lesser and acquittal on the greater. A lesser offense is permissible when the evidence requires the jury to find a disputed factual element in the charged offense that is not required for the lesser and the jury might find the disputed fact either way. State v. Melvin, 49 Wis. 2d 246, 181 N.W.2d 490 (1970).

939.66 Annotation Attempted battery can only be an included crime as to the specific offenses listed. State v. Melvin, 49 Wis. 2d 246, 181 N.W.2d 490 (1970).

939.66 Annotation A charge of possession of a pistol by a minor is not an included crime in a charge of attempted first-degree murder because it includes the element of minority that the greater crime does not. State v. Melvin, 49 Wis. 2d 246, 181 N.W.2d 490 (1970).

939.66 Annotation Disorderly conduct is not a lesser included offense of criminal damage to property. State v. Chacon, 50 Wis. 2d 73, 183 N.W.2d 84 (1971).

939.66 Annotation While attempted aggravated battery is not an included crime of aggravated battery under sub. (1), it is under sub. (4). The reduced charge does not put the defendant in double jeopardy. Dunn v. State, 55 Wis. 2d 192, 197 N.W.2d 749 (1972).

939.66 Annotation Under sub. (1), the emphasis is on the proof, not the pleading, and the "stricken word test" stated in Eastway v. State, 189 Wis. 56, is not incorporated in the statute. Martin v. State, 57 Wis. 2d 499, 204 N.W.2d 499 (1973).

939.66 Annotation Section 947.015, bomb scares, is not an included crime in s. 941.30, recklessly endangering safety. State v. Van Ark, 62 Wis. 2d 155, 215 N.W.2d 41 (1974).

939.66 Annotation When the evidence overwhelmingly showed that a shooting was intentional, failure to include negligent homicide under ss. 940.06 and 940.08 as a lesser included offenses was not error. Hayzes v. State, 64 Wis. 2d 189, 218 N.W.2d 717 (1974).

939.66 Annotation In order to justify the submission of an instruction on a lesser degree of homicide than that with which the defendant is charged, there must be a reasonable basis in the evidence for acquittal on the greater charge and for conviction on the lesser charge. Harris v. State, 68 Wis. 2d 436, 228 N.W.2d 645 (1975).

939.66 Annotation For one crime to be included in another, it must be utterly impossible to commit the greater crime without committing the lesser. Randolph v. State, 83 Wis. 2d 630, 266 N.W.2d 334 (1978).

939.66 Annotation The test under sub. (1) concerns legal, statutorily defined elements of the crime, not peculiar facts of case. State v. Verhasselt, 83 Wis. 2d 647, 266 N.W.2d 342 (1978).

939.66 Annotation The trial court erred in denying the defendant's request for the submission of a verdict of endangering safety by conduct regardless of life as a lesser included offense of attempted murder. Hawthorne v. State, 99 Wis. 2d 673, 299 N.W.2d 866 (1981).

939.66 Annotation Without clear legislative intent to the contrary, multiple punishment may not be imposed for felony-murder and the underlying felony. State v. Gordon, 111 Wis. 2d 133, 330 N.W.2d 564 (1983).

939.66 Annotation When a defendant charged with 2nd-degree murder denied firing the fatal shot, a manslaughter instruction was properly denied. State v. Sarabia, 118 Wis. 2d 655, 348 N.W.2d 527 (1984).

939.66 Annotation Under the "elements only" test, offenses that require proof of nonconsent are not lesser included offenses of offenses for which proof of nonconsent is not required. State v. Richards, 123 Wis. 2d 1, 365 N.W.2d 7 (1985).

939.66 Annotation When police confiscated a large quantity of drugs from an empty home and the next day searched the defendant upon his return home, confiscating a small quantity of the same drugs, the defendant's conviction for a lesser-included offense of possession and a greater offense of possession with intent to deliver did not violate double jeopardy. State v. Stevens, 123 Wis. 2d 303, 367 N.W.2d 788 (1985).

939.66 Annotation Reckless use of weapons under s. 941.20 (1) (a), 1983 stats., was not a lesser included offense of crime of endangering safety by conduct regardless of life while armed under ss. 939.63 (1) (a) 3. and 941.30, 1983 stats. State v. Carrington, 134 Wis. 2d 260, 397 N.W.2d 484 (1986).

939.66 Annotation The court must instruct the jury on a properly requested lesser offense even though the statute of limitations bars the court from entering a conviction on the lesser offense. State v. Muentner, 138 Wis. 2d 374, 406 N.W.2d 415 (1987).

939.66 Annotation The court of appeals may not direct the circuit court to enter a judgment of conviction for a lesser included offense when a jury verdict of guilty on a greater offense is reversed for insufficiency of evidence and the jury was not instructed on the lesser included offense. State v. Myers, 158 Wis. 2d 356, 461 N.W.2d 777 (1990).

939.66 Annotation Convictions for both first-degree murder and burglary/battery are permissible. State v. Kuntz, 160 Wis. 2d 722, 467 N.W.2d 531 (1991).

939.66 Annotation Evidence at trial may suggest to the state that an instruction on a lesser included offense is appropriate; it is unreasonable for a defendant to assume at the outset of trial that evidence may not affect the state's prosecuting position. State v. Fleming, 181 Wis. 2d 546, 510 N.W.2d 837 (Ct. App. 1993).

939.66 Annotation This section does not bar multiple convictions when homicides are "equally serious." Two Class C felonies with the same maximum penalty were equally serious although one carried additional sanctions of driver license revocation and an additional penalty assessment that the other did not. State v. Lechner, 217 Wis. 2d 392, 576 N.W.2d 912 (1998), 96-2830.

939.66 Annotation Misdemeanor battery is an included crime of felony battery, but they are not the same offense. Acquittal on felony battery charges does not prevent subsequent prosecution for misdemeanor battery. State v. Vassos, 218 Wis. 2d 330, 579 N.W.2d 35 (1998), 97-0938.

939.66 Annotation There is no rule that when a more specific crime could have been charged, the defendant loses the right to a lesser-included instruction on a more general offense. That retail theft, which was not a lesser-included offense of armed robbery, could have been charged did not prevent the giving of an instruction on theft as a lesser included offense of armed robbery. State v. Jones, 228 Wis. 2d 593, 598 N.W.2d 259 (Ct. App. 1999), 98-1681.

939.66 Annotation A lesser included offense must be both lesser and included. An offense with a heavier penalty cannot be regarded as a lesser offense than one with a lighter penalty. State v. Smits, 2001 WI App 45, 241 Wis. 2d 374, 626 N.W.2d 42, 00-1158.

939.66 Annotation When a jury returned a verdict finding the defendant guilty of both a greater and a lesser included offense, although it had been instructed that it could only find one or the other, it was not error for the court to enter judgment on the greater offense after polling the jury to confirm the result. State v. Hughes, 2001 WI App 239, 248 Wis. 2d 133, 635 N.W.2d 661, 00-3176. See also State v. Cox, 2007 WI App 38, 300 Wis. 2d 236, 730 N.W.2d 452, 06-0419.

939.66 Annotation Separate prosecutions for a carjacking that occurred on one day and operating the same car without the owner's consent on the next did not violate sub. (2r) or the constitutional protection against double jeopardy. State v. McKinnie, 2002 WI App 82, 252 Wis. 2d 172, 642 N.W.2d 617, 01-2764.

939.66 Annotation Sub. (2m) only applies to battery under s. 940.19 and not to battery by a prisoner under s. 940.20. Charging both was not multiplicitous and not a double jeopardy violation. State v. Davison, 2003 WI 89, 263 Wis. 2d 145, 666 N.W.2d 1, 01-0826.

939.66 Annotation Section 948.40 (1) and (4) (a), contributing to the delinquency of a child with death as a consequence, is not a "type of criminal homicide" included under sub. (2). It provides a more serious punishment when "death is a consequence" of its violation. In contrast, the homicide statutes in ch. 940 target those who "cause the death" of another. State v. Patterson, 2010 WI 130, 329 Wis. 2d 599, 790 N.W.2d 909, 08-1968.

939.66 Annotation Multiple Punishment in Wisconsin and the Wolske Decision: Is It Desirable to Permit Two Homicide Convictions for Causing a Single Death? 1990 WLR 553.



939.70 Presumption of innocence and burden of proof.

939.70  Presumption of innocence and burden of proof. No provision of chs. 939 to 951 shall be construed as changing the existing law with respect to presumption of innocence or burden of proof.

939.70 History History: 1979 c. 89; 1987 a. 332 s. 64.



939.71 Limitation on the number of convictions.

939.71  Limitation on the number of convictions. If an act forms the basis for a crime punishable under more than one statutory provision of this state or under a statutory provision of this state and the laws of another jurisdiction, a conviction or acquittal on the merits under one provision bars a subsequent prosecution under the other provision unless each provision requires proof of a fact for conviction which the other does not require.

939.71 Annotation Misdemeanor battery is an included crime of felony battery, but they are not the same offense. Acquittal on felony battery charges does not prevent subsequent prosecution for misdemeanor battery. State v. Vassos, 218 Wis. 2d 330, 579 N.W.2d 35 (1998), 97-0938.

939.71 Annotation This section does not bar a subsequent prosecution for an offense arising from the same acts that could not have been charged at the time of the first prosecution and thus did not bar prosecuting a defendant for 1st-degree intentional homicide for the same act which led to battery convictions when the victim died after having been in a coma for 4 years. State v. McKee, 2002 WI App 148, 256 Wis. 2d 547, 648 N.W.2d 34, 01-1966.

939.71 Annotation Under this section, a subsequent prosecution is not prohibited if each provision requires proof of a fact for conviction that the other does not require, even if the same conduct was involved in the two prosecutions. In contrast, s. 961.45 provides that if a violation of ch. 961 is a violation of a federal law or the law of another state, a conviction or acquittal under federal law or the law of another state for the same act is a bar to prosecution in this state. The difference in the 2 statutes does not violate equal protection. State v. Swinson, 2003 WI App 45, 261 Wis. 2d 633, 660 N.W.2d 12, 02-0395.



939.72 No conviction of both inchoate and completed crime.

939.72  No conviction of both inchoate and completed crime. A person shall not be convicted under both:

939.72(1) (1) Section 939.30 for solicitation and s. 939.05 as a party to a crime which is the objective of the solicitation; or

939.72(2) (2) Section 939.31 for conspiracy and s. 939.05 as a party to a crime which is the objective of the conspiracy; or

939.72(3) (3) Section 939.32 for attempt and the section defining the completed crime.

939.72 History History: 1991 a. 153; 2001 a. 109.

939.72 Annotation Sub. (3) does not bar convicting the defendant who shot at one person but killed another of both murder and attempted murder. Austin v. State, 86 Wis. 2d 213, 271 N.W.2d 668 (1978).

939.72 Annotation Sub. (3) does not bar convictions for possession of burglarious tools and burglary arising out of a single transaction. Dumas v. State, 90 Wis. 2d 518, 280 N.W.2d 310 (Ct. App. 1979).

939.72 Annotation This section refers to convictions, not charges. The state may properly charge a defendant with both being a party to an attempt to commit a crime and conspiracy to commit the crime. State v. Moffett, 2000 WI 130, 239 Wis. 2d 629, 619 N.W.2d 918, 99-1768.



939.73 Criminal penalty permitted only on conviction.

939.73  Criminal penalty permitted only on conviction. A penalty for the commission of a crime may be imposed only after the actor has been duly convicted in a court of competent jurisdiction.



939.74 Time limitations on prosecutions.

939.74  Time limitations on prosecutions.

939.74(1) (1) Except as provided in subs. (2) and (2d) and s. 946.88 (1), prosecution for a felony must be commenced within 6 years and prosecution for a misdemeanor or for adultery within 3 years after the commission thereof. Within the meaning of this section, a prosecution has commenced when a warrant or summons is issued, an indictment is found, or an information is filed.

939.74(2) (2) Notwithstanding that the time limitation under sub. (1) has expired:

939.74(2)(a) (a)

939.74(2)(a)1.1. A prosecution under s. 940.01, 940.02, 940.03, 940.05, 940.225 (1), 948.02 (1), or 948.025 (1) (a), (b), (c), or (d) may be commenced at any time.

939.74(2)(a)2. 2. A prosecution for an attempt to commit a violation of s. 940.01, 940.05, 940.225 (1), or 948.02 (1) may be commenced at any time.

939.74(2)(am) (am) A prosecution under s. 940.06 may be commenced within 15 years after the commission of the violation.

939.74(2)(b) (b) A prosecution for theft against one who obtained possession of the property lawfully and subsequently misappropriated it may be commenced within one year after discovery of the loss by the aggrieved party, but in no case shall this provision extend the time limitation in sub. (1) by more than 5 years.

939.74(2)(c) (c) A prosecution for violation of s. 948.02 (2), 948.025 (1) (b), 948.03 (2) (a), 948.05, 948.051, 948.06, 948.07 (1), (2), (3), or (4), 948.075, 948.08, 948.085, or 948.095 shall be commenced before the victim reaches the age of 45 years or be barred, except as provided in sub. (2d).

939.74(2)(cm) (cm) A prosecution for violation of s. 948.03 (2) (b) or (c), (3) or (4), 948.04 or 948.07 (5) or (6) shall be commenced before the victim reaches the age of 26 years or be barred, except as provided in sub. (2d).

939.74(2d) (2d)

939.74(2d)(a)(a) In this subsection, "deoxyribonucleic acid profile" means an individual's patterned chemical structure of genetic information identified by analyzing biological material that contains the individual's deoxyribonucleic acid.

939.74(2d)(am) (am) For purposes of this subsection, crimes are related if they are committed against the same victim, are proximate in time, and are committed with the same intent, purpose, or opportunity so as to be part of the same course of conduct.

939.74(2d)(c) (c) If, before the applicable time limitation under sub. (1) or (2) (am), (c), or (cm) for commencing prosecution of a felony under ch. 940 or 948, other than a felony specified in sub. (2) (a), expires, the state collects biological material that is evidence of the identity of the person who committed the felony, identifies a deoxyribonucleic acid profile from the biological material, and compares the deoxyribonucleic acid profile to deoxyribonucleic acid profiles of known persons, the state may commence prosecution of the person who is the source of the biological material for the felony or a crime that is related to the felony or both within 12 months after comparison of the deoxyribonucleic acid profile relating to the felony results in a probable identification of the person or within the applicable time under sub. (1) or (2), whichever is latest.

939.74(2d)(e) (e) If, within 6 years after commission of a felony specified under sub. (2) (a), the state collects biological material that is evidence of the identity of the person who committed the felony, identifies a deoxyribonucleic acid profile from the biological material, and compares the deoxyribonucleic acid profile to deoxyribonucleic acid profiles of known persons, the state may commence prosecution of the person who is the source of the biological material for a crime that is related to the felony within 12 months after comparison of the deoxyribonucleic acid profile relating to the felony results in a probable identification of the person or within the applicable time under sub. (1) or (2), whichever is latest.

939.74(3) (3) In computing the time limited by this section, the time during which the actor was not publicly a resident within this state or during which a prosecution against the actor for the same act was pending shall not be included. A prosecution is pending when a warrant or a summons has been issued, an indictment has been found, or an information has been filed.

939.74(4) (4) In computing the time limited by this section, the time during which an alleged victim under s. 940.22 (2) is unable to seek the issuance of a complaint under s. 968.02 due to the effects of the sexual contact or due to any threats, instructions or statements from the therapist shall not be included.

939.74 History History: 1981 c. 280; 1985 a. 275; 1987 a. 332, 380, 399, 403; 1989 a. 121; 1991 a. 269; 1993 a. 219, 227, 486; 1995 a. 456; 1997 a. 237; 2001 a. 16, 109; 2003 a. 196, 279, 326; 2005 a. 60, 276, 277; 2007 a. 80, 97, 116; 2009 a. 203; 2011 a. 271, 282; s. 13.92 (2) (i).

939.74 Annotation While courts have no duty to secure informed waivers of possible statutory defenses when accepting a guilty plea, under the unique facts of the case, the defendant was entitled to withdraw a guilty plea to a charge barred by the statute of limitations. State v. Pohlhammer, 82 Wis. 2d 1, 260 N.W.2d 678 (1978).

939.74 Annotation Sub. (3) tolls the running of statutes of limitation during the period in which a defendant is not a state resident and violates neither the privileges and immunities clause nor the equal protection clause of the U.S. constitution. State v. Sher, 149 Wis. 2d 1, 437 N.W.2d 878 (1989).

939.74 Annotation A person is not "publicly a resident within this state" under sub. (3) when living outside the state but retaining state residence for voting and tax purposes. State v. Whitman, 160 Wis. 2d 260, 466 N.W.2d 193 (Ct. App. 1990).

939.74 Annotation An arrest warrant is issued for purposes of sub. (1) when it is signed by a judge with the intent that it be executed and leaves the possession of the judge. That the warrant is never executed is irrelevant. State v. Mueller, 201 Wis. 2d 121, 549 N.W.2d 455 (Ct. App. 1996), 93-3227.

939.74 Annotation The statute of limitations for a continuing offense does not run until the last act is done, which, viewed alone, is a crime. Otherwise, a prosecution for a felony offense must be commenced within 6 years. State v. Miller, 2002 WI App 197, 257 Wis. 2d. 124, 650 N.W.2d 850, 01-1406.

939.74 Annotation When the jury found the defendant guilty of having sexual contact with the minor victim during the period outside the statute of limitations, but also found that the victim was unable to seek the issuance of a complaint due to the effects of the sexual contact or due to statements or instructions by the defendant, the statute of limitations was tolled under sub. (4). The jury was required to agree upon a specific act committed within a specific time period but was not required to determine exactly when the agreed-upon offense was committed. When the date of the crime is not a material element of the offense charged, it need not be precisely alleged or determined. State v. Miller, 2002 WI App 197, 257 Wis. 2d. 124, 650 N.W.2d 850, 01-1406.

939.74 Annotation When a defendant is already in custody due to his or her incarceration, the filing of a criminal complaint is sufficient to commence a prosecution. State v. Jennings, 2003 WI 10, 259 Wis. 2d 523, 657 N.W.2d 393, 01-0507.

939.74 Annotation The common law "year-and-a-day rule" that no homicide is committed unless the victim dies within a year and a day after the injury is inflicted is abrogated, with prospective application only. State v. Picotte, 2003 WI 42, 261 Wis. 2d 249, 661 N.W.2d 381, 01-3063.

939.74 Annotation When sub. (2) (c) was created in 1987, it only applied prospectively. Subsequent amendments did not change this conclusion because they did not change the initial applicability of sub. (2) (c). Rather, the language in the subsequent amendments, which stated these amendments apply to offenses not yet barred, was clearly meant to apply to offenses that sub. (2) (c) had not already barred. State v. MacArthur, 2008 WI 72, 310 Wis. 2d 550, 750 N.W.2d 910, 06-1379.

939.74 Annotation The circuit judge decides the tolling issue under sub. (3) in a pretrial proceeding wherein the state must prove that the defendant was not a public resident by a preponderance of the evidence. State v. MacArthur, 2008 WI 72, 310 Wis. 2d 550, 750 N.W.2d 910, 06-1379.

939.74 Annotation A plaintiff's allegations of the defendant district attorney's bad faith presented no impediment to application of the general principle prohibiting federal court interference with pending state prosecutions when the only factual assertion in support of the claim was the district attorney's delay in completing the prosecution, and there were no facts alleged that could support any conclusion other than that the district attorney had acted consistently with state statutes and constitution. Smith v. McCann, 381 F. Supp. 1027 (1974).

939.74 Annotation The 36-year tolling of the statute of limitations under sub. (3) was not unconstitutional in this case. It did not violate the Privileges and Immunities, Due Process, or Equal Protection provisions of the U.S. Constitution. Sub. (3) does not burden a fundamental right, and it is rationally related to the legitimate governmental interests of detecting crimes and apprehending criminals. State v. McGuire, 2010 WI 91, 328 Wis. 2d 289; 786 N.W.2d 227, 07-2711.

939.74 Annotation Sub. (2) (a) does not apply to a prosecution for attempted first-degree intentional homicide, which must instead be commenced within six years in accordance with sub. (1). State v. Larson, 2011 WI App 106, 336 Wis. 2d 419, 801 N.W.2d 343, 10-1666.

939.74 Annotation The Perils of Plain Language: Statute of Limitations for Child Sexual Assault Defendants. Flynn. Wis. Law. March 2009.



939.75 Death or harm to an unborn child.

939.75  Death or harm to an unborn child.

939.75(1) (1) In this section and ss. 939.24 (1), 939.25 (1), 940.01 (1) (b), 940.02 (1m), 940.05 (2g) and (2h), 940.06 (2), 940.08 (2), 940.09 (1) (c) to (e) and (1g) (c), (cm), and (d), 940.10 (2), 940.195, 940.23 (1) (b) and (2) (b), 940.24 (2) and 940.25 (1) (c) to (e), "unborn child" means any individual of the human species from fertilization until birth that is gestating inside a woman.

939.75(2) (2)

939.75(2)(a)(a) In this subsection, "induced abortion" means the use of any instrument, medicine, drug or other substance or device in a medical procedure with the intent to terminate the pregnancy of a woman and with an intent other than to increase the probability of a live birth, to preserve the life or health of the infant after live birth or to remove a dead fetus.

939.75(2)(b) (b) Sections 940.01 (1) (b), 940.02 (1m), 940.05 (2g) and (2h), 940.06 (2), 940.08 (2), 940.09 (1) (c) to (e) and (1g) (c), (cm), and (d), 940.10 (2), 940.195, 940.23 (1) (b) and (2) (b), 940.24 (2) and 940.25 (1) (c) to (e) do not apply to any of the following:

939.75(2)(b)1. 1. An act committed during an induced abortion. This subdivision does not limit the applicability of ss. 940.04, 940.13, 940.15 and 940.16 to an induced abortion.

939.75(2)(b)2. 2. An act that is committed in accordance with the usual and customary standards of medical practice during diagnostic testing or therapeutic treatment performed by, or under the supervision of, a physician licensed under ch. 448.

939.75(2)(b)2h. 2h. An act by any health care provider, as defined in s. 155.01 (7), that is in accordance with a pregnant woman's power of attorney for health care instrument under ch. 155 or in accordance with a decision of a health care agent who is acting under a pregnant woman's power of attorney for health care instrument under ch. 155.

939.75(2)(b)3. 3. An act by a woman who is pregnant with an unborn child that results in the death of or great bodily harm, substantial bodily harm or bodily harm to that unborn child.

939.75(2)(b)4. 4. The prescription, dispensation or administration by any person lawfully authorized to do so and the use by a woman of any medicine, drug or device that is used as a method of birth control or is intended to prevent pregnancy.

939.75(3) (3) When the existence of an exception under sub. (2) has been placed in issue by the trial evidence, the state must prove beyond a reasonable doubt that the facts constituting the exception do not exist in order to sustain a finding of guilt under s. 940.01 (1) (b), 940.02 (1m), 940.05 (2g), 940.06 (2), 940.08 (2), 940.09 (1) (c) to (e) or (1g) (c), (cm), or (d), 940.10 (2), 940.195, 940.23 (1) (b) or (2) (b), 940.24 (2) or 940.25 (1) (c) to (e).

939.75 History History: 1997 a. 295; 2001 a. 109; 2003 a. 97.

939.75 Annotation Defendant's conviction under s. 940.09 (1) (c) for causing the death of an unborn child by intoxicated use of a motor vehicle was not unconstitutional. The court rejected the assertion that sub. (2) (b) 3. denies equal protection of the law because a pregnant woman can perform acts that cause the death of her unborn child without criminal liability while others are not similarly exempt for acts causing the death of the same unborn child. Because neither the defendant in this case nor anyone else is similarly situated to a pregnant woman who engages in conduct that causes the death of or harm to the unborn child within the pregnant woman, there is no equal protection violation. State v. Benson, 2012 WI App 101, 344 Wis. 2d 126, 822 N.W.2d 484, 11-1399.






940. Crimes against life and bodily security.

940.01 First-degree intentional homicide.

940.01  First-degree intentional homicide.

940.01(1)(1)  Offenses.

940.01(1)(a)(a) Except as provided in sub. (2), whoever causes the death of another human being with intent to kill that person or another is guilty of a Class A felony.

940.01(1)(b) (b) Except as provided in sub. (2), whoever causes the death of an unborn child with intent to kill that unborn child, kill the woman who is pregnant with that unborn child or kill another is guilty of a Class A felony.

940.01(2) (2) Mitigating circumstances. The following are affirmative defenses to prosecution under this section which mitigate the offense to 2nd-degree intentional homicide under s. 940.05:

940.01(2)(a) (a) Adequate provocation. Death was caused under the influence of adequate provocation as defined in s. 939.44.

940.01(2)(b) (b) Unnecessary defensive force. Death was caused because the actor believed he or she or another was in imminent danger of death or great bodily harm and that the force used was necessary to defend the endangered person, if either belief was unreasonable.

940.01(2)(c) (c) Prevention of felony. Death was caused because the actor believed that the force used was necessary in the exercise of the privilege to prevent or terminate the commission of a felony, if that belief was unreasonable.

940.01(2)(d) (d) Coercion; necessity. Death was caused in the exercise of a privilege under s. 939.45 (1).

940.01(3) (3) Burden of proof. When the existence of an affirmative defense under sub. (2) has been placed in issue by the trial evidence, the state must prove beyond a reasonable doubt that the facts constituting the defense did not exist in order to sustain a finding of guilt under sub. (1).

940.01 History History: 1987 a. 399; 1997 a. 295.

940.01 Annotation The prosecution is required to prove only that the defendant's acts were a substantial factor in the victim's death; not the sole cause. State v. Block, 170 Wis. 2d 676, 489 N.W.2d 715 (Ct. App. 1992).

940.01 Annotation The trial court must apply an objective reasonable view of the evidence test to determine whether under sub. (3) a mitigating affirmative defense "has been placed in issue" before submitting the issue to the jury. In Interest of Shawn B. N. 173 Wis. 2d 343, 497 N.W.2d 141 (Ct. App. 1992).

940.01 Annotation Imperfect self-defense contains an initial threshold element requiring a reasonable belief that the defendant was terminating an unlawful interference with his or her person. State v. Camacho, 176 Wis. 2d 860, 501 N.W.2d 380 (1993).

940.01 Annotation Sub. (1) (a) cannot be applied against a mother for actions taken against a fetus while pregnant as the applicable definition of human being under s. 939.22 (16) is limited to one who is born alive. Sub. (1) (b) does not apply because s. 939.75 (2) (b) excludes from its application actions by a pregnant woman. State v. Deborah J.Z. 228 Wis. 2d 468, 596 N.W.2d 490 (Ct. App. 1999), 96-2797.

940.01 Annotation Barring psychiatric or psychological opinion testimony on the defendant's capacity to form an intent to kill is constitutional. Haas v. Abrahamson, 910 F. 2d 384 (1990) citing Steele v. State, 97 Wis. 2d 72, 294 N.W.2d 2 (1980).

940.01 Annotation A privilege for excusable homicide by accident or misfortune is incorporated in s. 939.45 (6). Accident is a defense that negatives intent. If a person kills another by accident, the killing could not have been intentional. Accident must be disproved beyond a reasonable doubt when a defendant raises it as a defense. When the state proves intent to kill beyond a reasonable doubt, it necessarily disproves accident. State v. Watkins, 2002 WI 101, 255 Wis. 2d 265, 647 N.W.2d 244, 00-0064.

940.01 Annotation A defendant may demonstrate that he or she was acting lawfully, a necessary element of an accident defense, by showing that he or she was acting in lawful self-defense. Although intentionally pointing a firearm at another constitutes a violation of s. 941.20, under s. 939.48 (1) a person is privileged to point a gun at another person in self-defense if the person reasonably believes that the threat of force is necessary to prevent or terminate what he or she reasonably believes to be an unlawful interference. State v. Watkins, 2002 WI 101, 255 Wis. 2d 265, 647 N.W.2d 244, 00-0064.

940.01 Annotation A defendant seeking a jury instruction on perfect self-defense to a charge of first-degree intentional homicide must satisfy an objective threshold showing that he or she reasonably believed that he or she was preventing or terminating an unlawful interference with his or her person and reasonably believed that the force used was necessary to prevent imminent death or great bodily harm. A defendant seeking a jury instruction on unnecessary defensive force under sub. (2) (b) to a charge of first-degree intentional homicide is not required to satisfy the objective threshold. State v. Head, 2002 WI 99, 255 Wis. 2d 194, 648 N.W.2d 413, 99-3071.

940.01 Annotation A defendant who claims self-defense to a charge of first-degree intentional homicide may use evidence of a victim's violent character and past acts of violence to show a satisfactory factual basis that he or she actually believed he or she was in imminent danger of death or great bodily harm and actually believed that the force used was necessary to defend himself or herself, even if both beliefs were unreasonable. State v. Head, 2002 WI 99, 255 Wis. 2d 194, 648 N.W.2d 413, 99-3071.

940.01 Annotation The common law "year-and-a-day rule" that no homicide is committed unless the victim dies within a year and a day after the injury is inflicted is abrogated, with prospective application only. State v. Picotte, 2003 WI 42, 261 Wis. 2d 249, 661 N.W.2d 381, 01-3063.

940.01 Annotation An actor causes death if his or her conduct is a substantial factor in bringing about that result. A substantial factor need not be the sole cause of death for one to be held legally culpable. Whether an intervening act was negligent, intentional or legally wrongful is irrelevant. The state must still prove beyond a reasonable doubt that the defendant's acts were a substantial factor in producing the death. State v. Below, 2011 WI App 64, 333 Wis. 2d 690, 799 N.W.2d 95, 10-0798.

940.01 Annotation Under the facts of this case, the court did not err in denying an intervening cause instruction. Even if the defendant could have established that the termination of the victim's life support was "wrongful" under Wisconsin law, that wrongful act would not break the chain of causation between the defendant's actions and victim's subsequent death. State v. Below, 2011 WI App 64, 333 Wis. 2d 690, 799 N.W.2d 95, 10-0798.

940.01 Annotation Importance of clarity in law of homicide: The Wisconsin revision. Dickey, Schultz & Fullin. 1989 WLR 1323 (1989).

940.01 Annotation State v. Camacho: The Judicial Creation of an Objective Element to Wisconsin's Law of Imperfect Self-defense Homicide. Leiser. 1995 WLR 742.



940.02 First-degree reckless homicide.

940.02  First-degree reckless homicide.

940.02(1) (1) Whoever recklessly causes the death of another human being under circumstances which show utter disregard for human life is guilty of a Class B felony.

940.02(1m) (1m) Whoever recklessly causes the death of an unborn child under circumstances that show utter disregard for the life of that unborn child, the woman who is pregnant with that unborn child or another is guilty of a Class B felony.

940.02(2) (2) Whoever causes the death of another human being under any of the following circumstances is guilty of a Class C felony:

940.02(2)(a) (a) By manufacture, distribution or delivery, in violation of s. 961.41, of a controlled substance included in schedule I or II under ch. 961, of a controlled substance analog of a controlled substance included in schedule I or II under ch. 961 or of ketamine or flunitrazepam, if another human being uses the controlled substance or controlled substance analog and dies as a result of that use. This paragraph applies:

940.02(2)(a)1. 1. Whether the human being dies as a result of using the controlled substance or controlled substance analog by itself or with any compound, mixture, diluent or other substance mixed or combined with the controlled substance or controlled substance analog.

940.02(2)(a)2. 2. Whether or not the controlled substance or controlled substance analog is mixed or combined with any compound, mixture, diluent or other substance after the violation of s. 961.41 occurs.

940.02(2)(a)3. 3. To any distribution or delivery described in this paragraph, regardless of whether the distribution or delivery is made directly to the human being who dies. If possession of the controlled substance included in schedule I or II under ch. 961, of the controlled substance analog of the controlled substance included in schedule I or II under ch. 961 or of the ketamine or flunitrazepam is transferred more than once prior to the death as described in this paragraph, each person who distributes or delivers the controlled substance or controlled substance analog in violation of s. 961.41 is guilty under this paragraph.

940.02(2)(b) (b) By administering or assisting in administering a controlled substance included in schedule I or II under ch. 961, a controlled substance analog of a controlled substance included in schedule I or II of ch. 961 or ketamine or flunitrazepam, without lawful authority to do so, to another human being and that human being dies as a result of the use of the substance. This paragraph applies whether the human being dies as a result of using the controlled substance or controlled substance analog by itself or with any compound, mixture, diluent or other substance mixed or combined with the controlled substance or controlled substance analog.

940.02 History History: 1987 a. 339, 399; 1995 a. 448; 1997 a. 295; 1999 a. 57; 2001 a. 109.

940.02 Annotation Possession of a controlled substance is not a lesser included offense of sub. (2) (a). State v. Clemons, 164 Wis. 2d 506, 476 N.W.2d 283 (Ct. App. 1991).

940.02 Annotation Generally expert evidence of personality dysfunction is irrelevant to the issue of intent, although it might be admissible in very limited circumstances. State v. Morgan, 195 Wis. 2d 388, 536 N.W.2d 425 (Ct. App. 1995), 93-2611.

940.02 Annotation Utter disregard for human life is an objective standard of what a reasonable person in the defendant's position is presumed to have known and is proved through an examination of the acts that caused death and the totality of the circumstances surrounding the conduct. State v. Edmunds, 229 Wis. 2d 67, 598 N.W.2d 290 (Ct. App. 1999), 98-2171.

940.02 Annotation The common law "year-and-a-day rule" that no homicide is committed unless the victim dies within a year and a day after the injury is inflicted is abrogated, with prospective application only. State v. Picotte, 2003 WI 42, 261 Wis. 2d 249, 661 N.W.2d 381, 01-3063.

940.02 Annotation The punishments for first-degree reckless homicide by delivery of a controlled substance under s. 940.02 (2) (a) and contributing to the delinquency of a child with death as a consequence in violation of s. 948.40 (1) and (4) (a) are not multiplicitous when both convictions arise from the same death. State v. Patterson, 2010 WI 130, 329 Wis. 2d 599, 790 N.W.2d 909, 08-1968.

940.02 Annotation An actor causes death if his or her conduct is a substantial factor in bringing about that result. A substantial factor need not be the sole cause of death for one to be held legally culpable. Whether an intervening act was negligent, intentional or legally wrongful is irrelevant. The state must still prove beyond a reasonable doubt that the defendant's acts were a substantial factor in producing the death. State v. Below, 2011 WI App 64, 333 Wis. 2d 690, 799 N.W.2d 95, 10-0798.

940.02 Annotation Under the facts of this case, the court did not err in denying an intervening cause instruction. Even if the defendant could have established that the termination of the victim's life support was "wrongful" under Wisconsin law, that wrongful act would not break the chain of causation between the defendant's actions and victim's subsequent death. State v. Below, 2011 WI App 64, 333 Wis. 2d 690, 799 N.W.2d 95, 10-0798.

940.02 Annotation While swerving has been held to show regard for life, the defendant's conduct must be considered in light of the totality of the circumstances. When the defendant was driving over eighty miles per hour on a major, well-traveled city street after consuming alcohol and prescription pills and never braked or slowed down before running a red light, an ineffectual swerve failed to demonstrate a regard for human life. State v. Geske, 2012 WI App 15, 339 Wis. 2d 170, 810 N.W.2d 226, 10-2808.

940.02 Annotation Importance of clarity in law of homicide: The Wisconsin revision. Dickey, Schultz & Fullin. 1989 WLR 1323 (1989).



940.03 Felony murder.

940.03  Felony murder. Whoever causes the death of another human being while committing or attempting to commit a crime specified in s. 940.19, 940.195, 940.20, 940.201, 940.203, 940.225 (1) or (2) (a), 940.30, 940.31, 943.02, 943.10 (2), 943.23 (1g), or 943.32 (2) may be imprisoned for not more than 15 years in excess of the maximum term of imprisonment provided by law for that crime or attempt.

940.03 History History: 1987 a. 399; 2001 a. 109; 2005 a. 313.

940.03 Annotation To prove that the defendant caused the death, the state need only prove that the defendant's conduct was a substantial factor. The phrase "while committing or attempting to commit" encompasses the immediate flight from the felony. A defendant may be convicted if another person, including an intended felony victim, fires the fatal shot. State v. Oimen, 184 Wis. 2d 423, 516 N.W.2d 399 (Ct. App. 1994), State v. Rivera, 184 Wis. 2d 485, 516 N.W.2d 391 (1994) and State v. Chambers, 183 Wis. 2d 316, 515 N.W.2d 531 (Ct. App. 1994).

940.03 Annotation Attempted felony murder does not exist. Attempt requires intent and the crime of felony murder is complete without specific intent. State v. Briggs, 218 Wis. 2d 61, 579 N.W.2d 783 (Ct. App. 1998), 97-1558.

940.03 Annotation Oimen affirms that felony murder liability exists if a defendant is a party to one of the listed felonies and a death results. State v. Krawczyk, 2003 WI App 6, 259 Wis. 2d 843, 657 N.W.2d 77, 02-0156.

940.03 Annotation The common law "year-and-a-day rule" that no homicide is committed unless the victim dies within a year and a day after the injury is inflicted is abrogated, with prospective application only. State v. Picotte, 2003 WI 42, 261 Wis. 2d 249, 661 N.W.2d 381, 01-3063.

940.03 Annotation For purposes of calculating initial confinement, felony murder is a stand-alone unclassified crime, not a penalty enhancer. State v. Mason, 2004 WI App 176, 276 Wis. 2d 434, 687 N.W.2d 526, 03-2693.

940.03 Annotation An actor causes death if his or her conduct is a substantial factor in bringing about that result. A substantial factor need not be the sole cause of death for one to be held legally culpable. Whether an intervening act was negligent, intentional or legally wrongful is irrelevant. The state must still prove beyond a reasonable doubt that the defendant's acts were a substantial factor in producing the death. State v. Below, 2011 WI App 64, 333 Wis. 2d 690, 799 N.W.2d 95, 10-0798.

940.03 Annotation Under the facts of this case, the court did not err in denying an intervening cause instruction. Even if the defendant could have established that the termination of the victim's life support was "wrongful" under Wisconsin law, that wrongful act would not break the chain of causation between the defendant's actions and victim's subsequent death. State v. Below, 2011 WI App 64, 333 Wis. 2d 690, 799 N.W.2d 95, 10-0798.



940.04 Abortion.

940.04  Abortion.

940.04(1)(1) Any person, other than the mother, who intentionally destroys the life of an unborn child is guilty of a Class H felony.

940.04(2) (2) Any person, other than the mother, who does either of the following is guilty of a Class E felony:

940.04(2)(a) (a) Intentionally destroys the life of an unborn quick child; or

940.04(2)(b) (b) Causes the death of the mother by an act done with intent to destroy the life of an unborn child. It is unnecessary to prove that the fetus was alive when the act so causing the mother's death was committed.

940.04(5) (5) This section does not apply to a therapeutic abortion which:

940.04(5)(a) (a) Is performed by a physician; and

940.04(5)(b) (b) Is necessary, or is advised by 2 other physicians as necessary, to save the life of the mother; and

940.04(5)(c) (c) Unless an emergency prevents, is performed in a licensed maternity hospital.

940.04(6) (6) In this section "unborn child" means a human being from the time of conception until it is born alive.

940.04 History History: 2001 a. 109; 2011 a. 217.

940.04 Annotation Aborting a child against a father's wishes does not constitute intentional infliction of emotional distress. Przybyla v. Przybyla, 87 Wis. 2d 441, 275 N.W.2d 112 (Ct. App. 1978).

940.04 Annotation Sub. (2) (a) proscribes feticide. It does not apply to consensual abortions. It was not impliedly repealed by the adoption of s. 940.15 in response to Roe v. Wade. State v. Black, 188 Wis. 2d 639, 526 N.W.2d 132 (1994).

940.04 Annotation The common law "year-and-a-day rule" that no homicide is committed unless the victim dies within a year and a day after the injury is inflicted is abrogated, with prospective application only. State v. Picotte, 2003 WI 42, 261 Wis. 2d 249, 661 N.W.2d 381, 01-3063.

940.04 Annotation This section is cited as similar to a Texas statute that was held to violate the due process clause of the 14th amendment, which protects against state action the right to privacy, including a woman's qualified right to terminate her pregnancy. Roe v. Wade, 410 U.S. 113 (1973).

940.04 Annotation The state may prohibit first trimester abortions by nonphysicians. Connecticut v. Menillo, 423 U.S. 9 (1975).

940.04 AnnotationThe viability of an unborn child is discussed. Colautti v. Franklin, 439 U.S. 379 (1979).

940.04 Annotation Poverty is not a constitutionally suspect classification. Encouraging childbirth except in the most urgent circumstances is rationally related to the legitimate governmental objective of protecting potential life. Harris v. McRae, 448 U.S. 297 (1980).

940.04 Annotation Abortion issues are discussed. Akron v. Akron Center for Reproductive Health, 462 U.S. 416 (1983); Planned Parenthood Assn. v. Ashcroft, 462 U.S. 476 (1983); Simopoulas v. Virginia, 462 U.S. 506 (1983).

940.04 Annotation The essential holding of Roe v. Wade allowing abortion is upheld, but various state restrictions on abortion are permissible. Planned Parenthood v. Casey, 505 U.S. 833, 120 L. Ed. 2d 674 (1992).

940.04 Annotation Wisconsin's abortion statute, 940.04, Stats. 1969, is unconstitutional as applied to the abortion of an embryo that has not quickened. Babbitz v. McCann, 310 F. Supp. 293 (1970).

940.04 Annotation When U.S. supreme court decisions clearly made Wisconsin's antiabortion statute unenforceable, the issue in a physician's action for injunctive relief against enforcement became mooted, and it no longer presented a case or controversy over which the court could have jurisdiction. Larkin v. McCann, 368 F. Supp. 1352 (1974).

940.04 Annotation State regulation of abortion. 1970 WLR 933.



940.05 Second-degree intentional homicide.

940.05  Second-degree intentional homicide.

940.05(1)(1) Whoever causes the death of another human being with intent to kill that person or another is guilty of a Class B felony if:

940.05(1)(a) (a) In prosecutions under s. 940.01, the state fails to prove beyond a reasonable doubt that the mitigating circumstances specified in s. 940.01 (2) did not exist as required by s. 940.01 (3); or

940.05(1)(b) (b) The state concedes that it is unable to prove beyond a reasonable doubt that the mitigating circumstances specified in s. 940.01 (2) did not exist. By charging under this section, the state so concedes.

940.05(2) (2) In prosecutions under sub. (1), it is sufficient to allege and prove that the defendant caused the death of another human being with intent to kill that person or another.

940.05(2g) (2g) Whoever causes the death of an unborn child with intent to kill that unborn child, kill the woman who is pregnant with that unborn child or kill another is guilty of a Class B felony if:

940.05(2g)(a) (a) In prosecutions under s. 940.01, the state fails to prove beyond a reasonable doubt that the mitigating circumstances specified in s. 940.01 (2) did not exist as required by s. 940.01 (3); or

940.05(2g)(b) (b) The state concedes that it is unable to prove beyond a reasonable doubt that the mitigating circumstances specified in s. 940.01 (2) did not exist. By charging under this section, the state so concedes.

940.05(2h) (2h) In prosecutions under sub. (2g), it is sufficient to allege and prove that the defendant caused the death of an unborn child with intent to kill that unborn child, kill the woman who is pregnant with that unborn child or kill another.

940.05(3) (3) The mitigating circumstances specified in s. 940.01 (2) are not defenses to prosecution for this offense.

940.05 History History: 1987 a. 399; 1997 a. 295.

940.05 Annotation The prosecution is required to prove only that the defendant's acts were a substantial factor in the victim's death; not the sole cause. State v. Block, 170 Wis. 2d 676, 489 N.W.2d 715 (Ct. App. 1992).

940.05 Annotation The common law "year-and-a-day rule" that no homicide is committed unless the victim dies within a year and a day after the injury is inflicted is abrogated, with prospective application only. State v. Picotte, 2003 WI 42, 261 Wis. 2d 249, 661 N.W.2d 381, 01-3063.

940.05 Annotation Importance of clarity in law of homicide: The Wisconsin revision. Dickey, Schultz & Fullin. 1989 WLR 1323 (1989).



940.06 Second-degree reckless homicide.

940.06  Second-degree reckless homicide.

940.06(1) (1) Whoever recklessly causes the death of another human being is guilty of a Class D felony.

940.06(2) (2) Whoever recklessly causes the death of an unborn child is guilty of a Class D felony.

940.06 History History: 1987 a. 399; 1997 a. 295; 2001 a. 109.

940.06 Annotation Second-degree reckless homicide is not a lesser included offense of homicide by intoxicated use of a motor vehicle. State v. Lechner, 217 Wis. 2d 392, 576 N.W.2d 912 (1998), 96-2830.

940.06 Annotation The common law "year-and-a-day rule" that no homicide is committed unless the victim dies within a year and a day after the injury is inflicted is abrogated, with prospective application only. State v. Picotte, 2003 WI 42, 261 Wis. 2d 249, 661 N.W.2d 381, 01-3063.

940.06 Annotation The second-degree reckless homicide statute requires both the creation of an objectively unreasonable and substantial risk of human death or great bodily harm and the actor's subjective awareness of that risk. The circuit court's refusal to instruct the jury about the effect of a parent's sincere belief in prayer treatment for their child on the subjective awareness element of second-degree reckless homicide, did not undermine the parents' ability to defend themselves. The second-degree reckless homicide statute does not require that the actor be subjectively aware that his or her conduct is a cause of the death of his or her child. The statute and the jury instructions require only that the actor be subjectively aware that his or her conduct created the unreasonable and substantial risk of death or great bodily harm. State v. Neumann, 2013 WI 58, ___ Wis. 2d ___, ___ N.W.2d ___, 11-1044.

940.06 Annotation Importance of clarity in law of homicide: The Wisconsin revision. Dickey, Schultz & Fullin. 1989 WLR 1323 (1989).



940.07 Homicide resulting from negligent control of vicious animal.

940.07  Homicide resulting from negligent control of vicious animal. Whoever knowing the vicious propensities of any animal intentionally allows it to go at large or keeps it without ordinary care, if such animal, while so at large or not confined, kills any human being who has taken all the precautions which the circumstances may permit to avoid such animal, is guilty of a Class G felony.

940.07 History History: 1977 c. 173; 2001 a. 109.

940.07 Annotation The common law "year-and-a-day rule" that no homicide is committed unless the victim dies within a year and a day after the injury is inflicted is abrogated, with prospective application only. State v. Picotte, 2003 WI 42, 261 Wis. 2d 249, 661 N.W.2d 381, 01-3063.



940.08 Homicide by negligent handling of dangerous weapon, explosives or fire.

940.08  Homicide by negligent handling of dangerous weapon, explosives or fire.

940.08(1) (1) Except as provided in sub. (3), whoever causes the death of another human being by the negligent operation or handling of a dangerous weapon, explosives or fire is guilty of a Class G felony.

940.08(2) (2) Whoever causes the death of an unborn child by the negligent operation or handling of a dangerous weapon, explosives or fire is guilty of a Class G felony.

940.08(3) (3) Subsection (1) does not apply to a health care provider acting within the scope of his or her practice or employment.

940.08 History History: 1977 c. 173; 1985 a. 293; 1987 a. 399; 1997 a. 295; 2001 a. 109; 2011 a. 2.

940.08 Annotation The common law "year-and-a-day rule" that no homicide is committed unless the victim dies within a year and a day after the injury is inflicted is abrogated, with prospective application only. State v. Picotte, 2003 WI 42, 261 Wis. 2d 249, 661 N.W.2d 381, 01-3063.



940.09 Homicide by intoxicated use of vehicle or firearm.

940.09  Homicide by intoxicated use of vehicle or firearm.

940.09(1)(1) Any person who does any of the following may be penalized as provided in sub. (1c):

940.09(1)(a) (a) Causes the death of another by the operation or handling of a vehicle while under the influence of an intoxicant.

940.09(1)(am) (am) Causes the death of another by the operation or handling of a vehicle while the person has a detectable amount of a restricted controlled substance in his or her blood.

940.09(1)(b) (b) Causes the death of another by the operation or handling of a vehicle while the person has a prohibited alcohol concentration, as defined in s. 340.01 (46m).

940.09(1)(bm) (bm) Causes the death of another by the operation of a commercial motor vehicle while the person has an alcohol concentration of 0.04 or more but less than 0.08.

940.09(1)(c) (c) Causes the death of an unborn child by the operation or handling of a vehicle while under the influence of an intoxicant.

940.09(1)(cm) (cm) Causes the death of an unborn child by the operation or handling of a vehicle while the person has a detectable amount of a restricted controlled substance in his or her blood.

940.09(1)(d) (d) Causes the death of an unborn child by the operation or handling of a vehicle while the person has a prohibited alcohol concentration, as defined in s. 340.01 (46m).

940.09(1)(e) (e) Causes the death of an unborn child by the operation of a commercial motor vehicle while the person has an alcohol concentration of 0.04 or more but less than 0.08.

940.09(1c) (1c)

940.09(1c)(a)(a) Except as provided in par. (b), a person who violates sub. (1) is guilty of a Class D felony.

940.09(1c)(b) (b) A person who violates sub. (1) is guilty of a Class C felony if the person has one or more prior convictions, suspensions, or revocations, as counted under s. 343.307 (2).

940.09(1d) (1d) A person who violates sub. (1) is subject to the requirements and procedures for installation of an ignition interlock device under s. 343.301.

940.09(1g) (1g) Any person who does any of the following is guilty of a Class D felony:

940.09(1g)(a) (a) Causes the death of another by the operation or handling of a firearm or airgun while under the influence of an intoxicant.

940.09(1g)(am) (am) Causes the death of another by the operation or handling of a firearm or airgun while the person has a detectable amount of a restricted controlled substance in his or her blood.

940.09(1g)(b) (b) Causes the death of another by the operation or handling of a firearm or airgun while the person has an alcohol concentration of 0.08 or more.

940.09(1g)(c) (c) Causes the death of an unborn child by the operation or handling of a firearm or airgun while under the influence of an intoxicant.

940.09(1g)(cm) (cm) Causes the death of an unborn child by the operation or handling of a firearm or airgun while the person has a detectable amount of a restricted controlled substance in his or her blood.

940.09(1g)(d) (d) Causes the death of an unborn child by the operation or handling of a firearm or airgun while the person has an alcohol concentration of 0.08 or more.

940.09(1m) (1m)

940.09(1m)(a)(a) A person may be charged with and a prosecutor may proceed upon an information based upon a violation of any combination of sub. (1) (a), (am), or (b); any combination of sub. (1) (a), (am), or (bm); any combination of sub. (1) (c), (cm), or (d); any combination of sub. (1) (c), (cm), or (e); any combination of sub. (1g) (a), (am), or (b) or; any combination of sub. (1g) (c), (cm), or (d) for acts arising out of the same incident or occurrence.

940.09(1m)(b) (b) If a person is charged in an information with any of the combinations of crimes referred to in par. (a), the crimes shall be joined under s. 971.12. If the person is found guilty of more than one of the crimes so charged for acts arising out of the same incident or occurrence, there shall be a single conviction for purposes of sentencing and for purposes of counting convictions under s. 23.33 (13) (b) 2. and 3., under s. 30.80 (6) (a) 2. and 3., under s. 343.307 (1) or under s. 350.11 (3) (a) 2. and 3. Subsection (1) (a), (am), (b), (bm), (c), (cm), (d), and (e) each require proof of a fact for conviction which the others do not require, and sub. (1g) (a), (am), (b), (c), (cm), and (d) each require proof of a fact for conviction which the others do not require.

940.09(2) (2)

940.09(2)(a)(a) In any action under this section, the defendant has a defense if he or she proves by a preponderance of the evidence that the death would have occurred even if he or she had been exercising due care and he or she had not been under the influence of an intoxicant, did not have a detectable amount of a restricted controlled substance in his or her blood, or did not have an alcohol concentration described under sub. (1) (b), (bm), (d) or (e) or (1g) (b) or (d).

940.09(2)(b) (b) In any action under sub. (1) (am) or (cm) or (1g) (am) or (cm) that is based on the defendant allegedly having a detectable amount of methamphetamine or gamma-hydroxybutyric acid or delta-9-tetrahydrocannabinol in his or her blood, the defendant has a defense if he or she proves by a preponderance of the evidence that at the time of the incident or occurrence he or she had a valid prescription for methamphetamine or one of its metabolic precursors or gamma-hydroxybutyric acid or delta-9-tetrahydrocannabinol.

940.09(3) (3) An officer who makes an arrest for a violation of this section shall make a report as required under s. 23.33 (4t), 30.686, 346.635 or 350.106.

940.09 History History: 1977 c. 173; 1981 c. 20, 184, 314, 391; 1983 a. 459; 1985 a. 331; 1987 a. 399; 1989 a. 105, 275, 359; 1991 a. 32, 277; 1993 a. 317; 1995 a. 425, 436; 1997 a. 237, 295, 338; 1999 a. 32, 109; 2001 a. 16, 109; 2003 a. 30, 97; 2009 a. 100.

940.09 Annotation Probable cause for arrest on a charge of homicide by intoxicated use of a motor vehicle justified taking a blood sample without a search warrant or arrest. State v. Bentley, 92 Wis. 2d 860, 286 N.W.2d 153 (Ct. App. 1979).

940.09 Annotation Each death caused by an intoxicated operator's negligence is chargeable as a separate offense. State v. Rabe, 96 Wis. 2d 48, 291 N.W.2d 809 (1980).

940.09 Annotation Because driving while intoxicated is inherently dangerous, the state need not prove a causal connection between the driver's intoxication and the victim's death. Sub. (2) does not violate the right against self-incrimination. State v. Caibaiosai, 122 Wis. 2d 587, 363 N.W.2d 574 (1985). Affirmed. State v. Fonte, 2005 WI 77, 281 Wis. 2d 654, 698 N.W.2d 594, 03-2097.

940.09 Annotation The definition of vehicle in s. 939.22 (44) applies to this section and includes a tractor. State v. Sohn, 193 Wis. 2d 346, 535 N.W.2d 1 (Ct. App. 1995).

940.09 Annotation Sub. (2) does not violate the constitutional guarantee of equal protection. State v. Lohmeier, 196 Wis. 2d 432, 538 N.W.2d 821 (Ct. App. 1995), 94-2187.

940.09 Annotation The defense under sub. (2) does not require an intervening cause; a victim's conduct can be the basis of the defense. The s. 939.14 rule that contributory negligence is not a defense to a crime does not prevent considering the victim's negligence in relation to causation. State v. Lohmeier, 205 Wis. 2d 183, 556 N.W.2d 90 (1996), 94-2187.

940.09 Annotation Second-degree reckless homicide is not a lesser included offense of homicide by intoxicated use of a motor vehicle. State v. Lechner, 217 Wis. 2d 392, 576 N.W.2d 912 (1998), 96-2830.

940.09 Annotation The common law "year-and-a-day rule" that no homicide is committed unless the victim dies within a year and a day after the injury is inflicted is prospectively abrogated. State v. Picotte, 2003 WI 42, 261 Wis. 2d 249, 661 N.W.2d 381, 01-3063.

940.09 Annotation Defendant's conviction under sub. (1) (c) for causing the death of an unborn child was not unconstitutional. The court rejected the assertion that s. 939.75 (2) (b) 3. denies equal protection of the law because a pregnant woman can perform acts that cause the death of her unborn child without criminal liability while others are not similarly exempt for acts causing the death of the same unborn child. Because neither the defendant in this case nor anyone else is similarly situated to a pregnant woman who engages in conduct that causes the death of or harm to the unborn child within the pregnant woman, there is no equal protection violation. State v. Benson, 2012 WI App 101, 344 Wis. 2d 126, 822 N.W.2d 484, 11-1399.

940.09 AnnotationThis statute does not violate due process. Caibaiosai v. Barrington, 643 F. Supp. 1007 (W. D. Wis. 1986).

940.09 Annotation Homicide By Intoxicated Use Statute. Sines. Wis. Law. April, 1995.



940.10 Homicide by negligent operation of vehicle.

940.10  Homicide by negligent operation of vehicle.

940.10(1)(1) Whoever causes the death of another human being by the negligent operation or handling of a vehicle is guilty of a Class G felony.

940.10(2) (2) Whoever causes the death of an unborn child by the negligent operation or handling of a vehicle is guilty of a Class G felony.

940.10 History History: 1987 a. 399; 1997 a. 295; 2001 a. 109.

940.10 Annotation A motorist was properly convicted under this section for running a red light at 50 m.p.h., even though the speed limit was 55 m.p.h. State v. Cooper, 117 Wis. 2d 30, 344 N.W.2d 194 (Ct. App. 1983).

940.10 Annotation The definition of criminal negligence as applied to homicide by negligent operation of a vehicle is not unconstitutionally vague. State v. Barman, 183 Wis. 2d 180, 515 N.W.2d 493 (Ct. App. 1994).

940.10 Annotation A corporation may be subject to criminal liability under this section. State v. Knutson, Inc. 196 Wis. 2d 86, 537 N.W.2d 420 (Ct. App. 1995), 93-1898. See also State v. Steenberg Homes, Inc. 223 Wis. 2d 511, 589 N.W.2d 668 (Ct. App. 1998), 98-0104.

940.10 Annotation It is not a requirement for finding criminal negligence that the actor be specifically warned that his or her conduct may result in harm. State v. Johannes, 229 Wis. 2d 215, 598 N.W.2d 299 (Ct. App. 1999), 98-2239.

940.10 Annotation The common law "year-and-a-day rule" that no homicide is committed unless the victim dies within a year and a day after the injury is inflicted is abrogated, with prospective application only. State v. Picotte, 2003 WI 42, 261 Wis. 2d 249, 661 N.W.2d 381, 01-3063.



940.11 Mutilating or hiding a corpse.

940.11  Mutilating or hiding a corpse.

940.11(1) (1) Whoever mutilates, disfigures or dismembers a corpse, with intent to conceal a crime or avoid apprehension, prosecution or conviction for a crime, is guilty of a Class F felony.

940.11(2) (2) Whoever hides or buries a corpse, with intent to conceal a crime or avoid apprehension, prosecution or conviction for a crime or notwithstanding s. 49.141 (7), 49.49 (1), or 49.795 with intent to collect benefits under one of those sections, is guilty of a Class G felony.

940.11(3) (3) A person may not be subject to prosecution under both this section and s. 946.47 or under both this section and s. 948.23 (2) for his or her acts regarding the same corpse.

940.11 History History: 1991 a. 205; 2001 a. 109; 2011 a. 268.

940.11 Annotation Evidence that the defendant dragged a corpse behind a locked gate into a restricted, secluded wildlife area, then rolled the corpse into water at the bottom of a ditch was sufficient for a jury to conclude that the defendant hid a corpse in violation of this section. State v. Badker, 2001 WI App 27, 240 Wis. 2d 460, 623 N.W.2d 142, 99-2943.



940.12 Assisting suicide.

940.12  Assisting suicide. Whoever with intent that another take his or her own life assists such person to commit suicide is guilty of a Class H felony.

940.12 History History: 1977 c. 173; 2001 a. 109.



940.13 Abortion exception.

940.13  Abortion exception. No fine or imprisonment may be imposed or enforced against and no prosecution may be brought against a woman who obtains an abortion or otherwise violates any provision of any abortion statute with respect to her unborn child or fetus, and s. 939.05, 939.30 or 939.31 does not apply to a woman who obtains an abortion or otherwise violates any provision of any abortion statute with respect to her unborn child or fetus.

940.13 History History: 1985 a. 56.



940.15 Abortion.

940.15  Abortion.

940.15(1)(1) In this section, "viability" means that stage of fetal development when, in the medical judgment of the attending physician based on the particular facts of the case before him or her, there is a reasonable likelihood of sustained survival of the fetus outside the womb, with or without artificial support.

940.15(2) (2) Whoever intentionally performs an abortion after the fetus or unborn child reaches viability, as determined by reasonable medical judgment of the woman's attending physician, is guilty of a Class I felony.

940.15(3) (3) Subsection (2) does not apply if the abortion is necessary to preserve the life or health of the woman, as determined by reasonable medical judgment of the woman's attending physician.

940.15(4) (4) Any abortion performed under sub. (3) after viability of the fetus or unborn child, as determined by reasonable medical judgment of the woman's attending physician, shall be performed in a hospital on an inpatient basis.

940.15(5) (5) Whoever intentionally performs an abortion and who is not a physician is guilty of a Class I felony.

940.15(6) (6) Any physician who intentionally performs an abortion under sub. (3) shall use that method of abortion which, of those he or she knows to be available, is in his or her medical judgment most likely to preserve the life and health of the fetus or unborn child. Nothing in this subsection requires a physician performing an abortion to employ a method of abortion which, in his or her medical judgment based on the particular facts of the case before him or her, would increase the risk to the woman. Any physician violating this subsection is guilty of a Class I felony.

940.15(7) (7) Subsections (2) to (6) and s. 939.05, 939.30 or 939.31 do not apply to a woman who obtains an abortion that is in violation of this section or otherwise violates this section with respect to her unborn child or fetus.

940.15 History History: 1985 a. 56; 2001 a. 109.

940.15 Annotation The essential holding of Roe v. Wade allowing abortion is upheld, but various state restrictions on abortion are permissible. Planned Parenthood v. Casey, 505 U.S. 833, 120 L. Ed. 2d 674 (1992).



940.16 Partial-birth abortion.

940.16  Partial-birth abortion.

940.16(1) (1) In this section:

940.16(1)(a) (a) "Child" means a human being from the time of fertilization until it is completely delivered from a pregnant woman.

940.16(1)(b) (b) "Partial-birth abortion" means an abortion in which a person partially vaginally delivers a living child, causes the death of the partially delivered child with the intent to kill the child, and then completes the delivery of the child.

940.16(2) (2) Except as provided in sub. (3), whoever intentionally performs a partial-birth abortion is guilty of a Class A felony.

940.16(3) (3) Subsection (2) does not apply if the partial-birth abortion is necessary to save the life of a woman whose life is endangered by a physical disorder, physical illness or physical injury, including a life-endangering physical disorder, physical illness or physical injury caused by or arising from the pregnancy itself, and if no other medical procedure would suffice for that purpose.

940.16 History History: 1997 a. 219.

940.16 Annotation A Nebraska statute that provided that no partial birth abortion can be performed unless it is necessary to save the life of the mother whose life is endangered by a physical disorder, physical illness, or physical injury is unconstitutional. Stenberg v. Carhart, 530 U.S. 949, 147 L. Ed. 2d 743 (2000).

940.16 Annotation Enforcement of this section is enjoined under Carhart. Hope Clinic v. Ryan, 249 F.3d 603 (2001).



940.19 Battery; substantial battery; aggravated battery.

940.19  Battery; substantial battery; aggravated battery.

940.19(1)(1) Whoever causes bodily harm to another by an act done with intent to cause bodily harm to that person or another without the consent of the person so harmed is guilty of a Class A misdemeanor.

940.19(2) (2) Whoever causes substantial bodily harm to another by an act done with intent to cause bodily harm to that person or another is guilty of a Class I felony.

940.19(4) (4) Whoever causes great bodily harm to another by an act done with intent to cause bodily harm to that person or another is guilty of a Class H felony.

940.19(5) (5) Whoever causes great bodily harm to another by an act done with intent to cause great bodily harm to that person or another is guilty of a Class E felony.

940.19(6) (6) Whoever intentionally causes bodily harm to another by conduct that creates a substantial risk of great bodily harm is guilty of a Class H felony. A rebuttable presumption of conduct creating a substantial risk of great bodily harm arises:

940.19(6)(a) (a) If the person harmed is 62 years of age or older; or

940.19(6)(b) (b) If the person harmed has a physical disability, whether congenital or acquired by accident, injury or disease, that is discernible by an ordinary person viewing the physically disabled person, or that is actually known by the actor.

940.19 History History: 1977 c. 173; 1979 c. 111, 113; 1987 a. 399; 1993 a. 441, 483; 2001 a. 109.

940.19 Annotation Under the "elements only" test, offenses under subsections that require proof of nonconsent are not lesser included offenses of offenses under subsections for which proof of nonconsent is not required. State v. Richards, 123 Wis. 2d 1, 365 N.W.2d 7 (1985).

940.19 Annotation "Physical disability" is discussed. State v. Crowley, 143 Wis. 2d 324, 422 N.W.2d 847 (1988).

940.19 Annotation First-degree reckless injury, s. 940.23 (1), is not a lesser included offense of aggravated battery. State v. Eastman, 185 Wis. 2d 405, 518 N.W.2d 257 (Ct. App. 1994).

940.19 Annotation The act of throwing urine that strikes another and causes pain constitutes a battery. State v. Higgs, 230 Wis. 2d 1, 601 N.W.2d 653 (Ct. App. 1999), 98-1811.

940.19 Annotation Section 941.20 (1), 1st-degree recklessly endangering safety, is not a lesser included offense of sub. (5), aggravated battery. State v. Dibble, 2002 WI App 219, 257 Wis. 2d. 274, 650 N.W.2d 908, 02-0538.



940.195 Battery to an unborn child; substantial battery to an unborn child; aggravated battery to an unborn child.

940.195  Battery to an unborn child; substantial battery to an unborn child; aggravated battery to an unborn child.

940.195(1)(1) Whoever causes bodily harm to an unborn child by an act done with intent to cause bodily harm to that unborn child, to the woman who is pregnant with that unborn child or another is guilty of a Class A misdemeanor.

940.195(2) (2) Whoever causes substantial bodily harm to an unborn child by an act done with intent to cause bodily harm to that unborn child, to the woman who is pregnant with that unborn child or another is guilty of a Class I felony.

940.195(4) (4) Whoever causes great bodily harm to an unborn child by an act done with intent to cause bodily harm to that unborn child, to the woman who is pregnant with that unborn child or another is guilty of a Class H felony.

940.195(5) (5) Whoever causes great bodily harm to an unborn child by an act done with intent to cause great bodily harm to that unborn child, to the woman who is pregnant with that unborn child or another is guilty of a Class E felony.

940.195(6) (6) Whoever intentionally causes bodily harm to an unborn child by conduct that creates a substantial risk of great bodily harm is guilty of a Class H felony.

940.195 History History: 1997 a. 295; 2001 a. 109.



940.20 Battery: special circumstances.

940.20  Battery: special circumstances.

940.20(1) (1)  Battery by prisoners. Any prisoner confined to a state prison or other state, county, or municipal detention facility who intentionally causes bodily harm or a soft tissue injury, as defined in s. 946.41 (2) (c), to an officer, employee, visitor, or another inmate of such prison or institution, without his or her consent, is guilty of a Class H felony.

940.20(1g) (1g) Battery by certain committed persons. Any person placed in a facility under s. 980.065 and who intentionally causes bodily harm to an officer, employee, agent, visitor, or other resident of the facility, without his or her consent, is guilty of a Class H felony.

940.20(1m) (1m) Battery by persons subject to certain injunctions.

940.20(1m)(a)(a) Any person who is subject to an injunction under s. 813.12 or a tribal injunction filed under s. 806.247 (3) and who intentionally causes bodily harm to the petitioner who sought the injunction by an act done without the consent of the petitioner is guilty of a Class I felony.

940.20(1m)(b) (b) Any person who is subject to an injunction under s. 813.125 and who intentionally causes bodily harm to the petitioner who sought the injunction by an act done without the consent of the petitioner is guilty of a Class I felony.

940.20(2) (2) Battery to law enforcement officers, fire fighters, and commission wardens. Whoever intentionally causes bodily harm to a law enforcement officer or fire fighter, as those terms are defined in s. 102.475 (8) (b) and (c), or to a commission warden, acting in an official capacity and the person knows or has reason to know that the victim is a law enforcement officer, fire fighter, or commission warden, by an act done without the consent of the person so injured, is guilty of a Class H felony.

940.20(2m) (2m) Battery to probation, extended supervision and parole agents and aftercare agents.

940.20(2m)(a)(a) In this subsection:

940.20(2m)(a)1. 1. "Aftercare agent" means any person authorized by the department of corrections to exercise control over a juvenile on aftercare.

940.20(2m)(a)2. 2. "Probation, extended supervision and parole agent" means any person authorized by the department of corrections to exercise control over a probationer, parolee or person on extended supervision.

940.20(2m)(b) (b) Whoever intentionally causes bodily harm to a probation, extended supervision and parole agent or an aftercare agent, acting in an official capacity and the person knows or has reason to know that the victim is a probation, extended supervision and parole agent or an aftercare agent, by an act done without the consent of the person so injured, is guilty of a Class H felony.

940.20(3) (3) Battery to jurors. Whoever intentionally causes bodily harm to a person who he or she knows or has reason to know is or was a grand or petit juror, and by reason of any verdict or indictment assented to by the person, without the consent of the person injured, is guilty of a Class H felony.

940.20(4) (4) Battery to public officers. Whoever intentionally causes bodily harm to a public officer in order to influence the action of such officer or as a result of any action taken within an official capacity, without the consent of the person injured, is guilty of a Class I felony.

940.20(5) (5) Battery to technical college district or school district officers and employees.

940.20(5)(a)(a) In this subsection:

940.20(5)(a)1. 1. "School district" has the meaning given in s. 115.01 (3).

940.20(5)(a)2. 2. "Technical college district" means a district established under ch. 38.

940.20(5)(b) (b) Whoever intentionally causes bodily harm to a technical college district or school district officer or employee acting in that capacity, and the person knows or has reason to know that the victim is a technical college district or school district officer or employee, without the consent of the person so injured, is guilty of a Class I felony.

940.20(6) (6) Battery to public transit vehicle operator, driver or passenger.

940.20(6)(a)(a) In this subsection, "public transit vehicle" means any vehicle used for providing transportation service to the general public.

940.20(6)(b) (b) Whoever intentionally causes bodily harm to another under any of the following circumstances is guilty of a Class I felony:

940.20(6)(b)1. 1. The harm occurs while the victim is an operator, a driver or a passenger of, in or on a public transit vehicle.

940.20(6)(b)2. 2. The harm occurs after the offender forces or directs the victim to leave a public transit vehicle.

940.20(6)(b)3. 3. The harm occurs as the offender prevents, or attempts to prevent, the victim from gaining lawful access to a public transit vehicle.

940.20(7) (7) Battery to emergency medical care providers.

940.20(7)(a)(a) In this subsection:

940.20(7)(a)1e. 1e. "Ambulance" has the meaning given in s. 256.01 (1).

940.20(7)(a)1g. 1g. "Emergency department" means a room or area in a hospital, as defined in s. 50.33 (2), that is primarily used to provide emergency care, diagnosis or radiological treatment.

940.20(7)(a)2. 2. "Emergency department worker" means any of the following:

940.20(7)(a)2.a. a. An employee of a hospital who works in an emergency department.

940.20(7)(a)2.b. b. A health care provider, whether or not employed by a hospital, who works in an emergency department.

940.20(7)(a)2g. 2g. "Emergency medical technician" has the meaning given in s. 256.01 (5).

940.20(7)(a)2m. 2m. "First responder" has the meaning given in s. 256.01 (9).

940.20(7)(a)3. 3. "Health care provider" means any person who is licensed, registered, permitted or certified by the department of health services or the department of safety and professional services to provide health care services in this state.

940.20(7)(b) (b) Whoever intentionally causes bodily harm to an emergency department worker, an emergency medical technician, a first responder or an ambulance driver who is acting in an official capacity and who the person knows or has reason to know is an emergency department worker, an emergency medical technician, a first responder or an ambulance driver, by an act done without the consent of the person so injured, is guilty of a Class H felony.

940.20 History History: 1977 c. 173; 1979 c. 30, 113, 221; 1981 c. 118 s. 9; 1983 a. 189 s. 329 (4); 1989 a. 336; 1993 a. 54, 164, 491; 1995 a. 27 s. 9126 (19); 1995 a. 77, 145, 225, 343; 1997 a. 35, 143, 283; 1999 a. 85; 2001 a. 109; 2005 a. 434; 2007 a. 20 s. 9121 (6) (a); 2007 a. 27, 130; 2011 a. 32, 74.

940.20 Annotation Resisting or obstructing an officer, s. 946.41, is not a lesser-included offense of battery to a peace officer. State v. Zdiarstek, 53 Wis. 2d 776, 193 N.W.2d 833 (1972).

940.20 Annotation A county deputy sheriff was not acting in an official capacity under s. 940.205 [now s. 940.20 (2)] when making an arrest outside of his county of employment. State v. Barrett, 96 Wis. 2d 174, 291 N.W.2d 498 (1980).

940.20 Annotation A prisoner is "confined to a state prison" under sub. (1) when kept under guard at a hospital for treatment. State v. Cummings, 153 Wis. 2d 603, 451 N.W.2d 463 (Ct. App. 1989).

940.20 Annotation A defendant's commitment to a mental institution upon a finding of not guilty by reason of mental disease or defect rendered him a "prisoner" under sub. (1). State v. Skamfer, 176 Wis. 2d 304, N.W.2d (Ct. App. 1993).

940.20 Annotation There is no requirement under sub. (2) that the officer/victim be acting lawfully when he or she is hit by a defendant. When an officer was assaulted when doing something within the scope of what the officer was employed to do, the lawfulness of the officer's presence in the house where the defendant hit him was not material to a violation of sub. (2). State v. Haywood, 2009 WI App 178, 322 Wis. 2d 691, 777 N.W.2d 921, 09-0030.



940.201 Battery or threat to witnesses.

940.201  Battery or threat to witnesses.

940.201(1) (1) In this section:

940.201(1)(a) (a) "Family member" means a spouse, child, stepchild, foster child, parent, sibling, or grandchild.

940.201(1)(b) (b) "Witness" has the meaning given in s. 940.41 (3).

940.201(2) (2) Whoever does any of the following is guilty of a Class H felony:

940.201(2)(a) (a) Intentionally causes bodily harm or threatens to cause bodily harm to a person who he or she knows or has reason to know is or was a witness by reason of the person having attended or testified as a witness and without the consent of the person harmed or threatened.

940.201(2)(b) (b) Intentionally causes bodily harm or threatens to cause bodily harm to a person who he or she knows or has reason to know is a family member of a witness or a person sharing a common domicile with a witness by reason of the witness having attended or testified as a witness and without the consent of the person harmed or threatened.

940.201 History History: 1997 a. 143; 2001 a. 109; 2009 a. 28.

940.201 Annotation Battery to a prospective witness is prohibited by s. 940.206 [now s. 940.201]. McLeod v. State, 85 Wis. 2d 787, 271 N.W.2d 157 (Ct. App. 1978).



940.203 Battery or threat to judge.

940.203  Battery or threat to judge.

940.203(1) (1) In this section:

940.203(1)(a) (a) "Family member" means a parent, spouse, sibling, child, stepchild, or foster child.

940.203(1)(b) (b) "Judge" means a supreme court justice, court of appeals judge, circuit court judge, municipal judge, temporary or permanent reserve, judge or circuit, supplemental, or municipal court commissioner.

940.203(2) (2) Whoever intentionally causes bodily harm or threatens to cause bodily harm to the person or family member of any judge under all of the following circumstances is guilty of a Class H felony:

940.203(2)(a) (a) At the time of the act or threat, the actor knows or should have known that the victim is a judge or a member of his or her family.

940.203(2)(b) (b) The judge is acting in an official capacity at the time of the act or threat or the act or threat is in response to any action taken in an official capacity.

940.203(2)(c) (c) There is no consent by the person harmed or threatened.

940.203 History History: 1993 a. 50, 446; 2001 a. 61, 109; 2009 a. 28.

940.203 Annotation Only a "true threat" is punishable under this section. A true threat is a statement that a speaker would reasonably foresee that a listener would reasonably interpret as a serious expression of a purpose to inflict harm, as distinguished from hyperbole, jest, innocuous talk, expressions of political views, or other similarly protected speech. It is not necessary that the speaker have the ability to carry out the threat. Jury instructions must contain a clear definition of a true threat. State v. Perkins, 2001 WI 46, 243 Wis. 2d 141, 626 N.W.2d 762, 99-1924.



940.205 Battery or threat to department of revenue employee.

940.205  Battery or threat to department of revenue employee.

940.205(1)(1) In this section, "family member" means a parent, spouse, sibling, child, stepchild, or foster child.

940.205(2) (2) Whoever intentionally causes bodily harm or threatens to cause bodily harm to the person or family member of any department of revenue official, employee or agent under all of the following circumstances is guilty of a Class H felony:

940.205(2)(a) (a) At the time of the act or threat, the actor knows or should have known that the victim is a department of revenue official, employee or agent or a member of his or her family.

940.205(2)(b) (b) The official, employee or agent is acting in an official capacity at the time of the act or threat or the act or threat is in response to any action taken in an official capacity.

940.205(2)(c) (c) There is no consent by the person harmed or threatened.

940.205 History History: 1985 a. 29; 1993 a. 446; 2001 a. 109; 2009 a. 28.



940.207 Battery or threat to department of safety and professional services or department of workforce development employee.

940.207  Battery or threat to department of safety and professional services or department of workforce development employee.

940.207(1) (1) In this section, "family member" means a parent, spouse, sibling, child, stepchild, or foster child.

940.207(2) (2) Whoever intentionally causes bodily harm or threatens to cause bodily harm to the person or family member of any department of safety and professional services or department of workforce development official, employee or agent under all of the following circumstances is guilty of a Class H felony:

940.207(2)(a) (a) At the time of the act or threat, the actor knows or should have known that the victim is a department of safety and professional services or department of workforce development official, employee or agent or a member of his or her family.

940.207(2)(b) (b) The official, employee or agent is acting in an official capacity at the time of the act or threat or the act or threat is in response to any action taken in an official capacity.

940.207(2)(c) (c) There is no consent by the person harmed or threatened.

940.207 History History: 1993 a. 86, 446; 1995 a. 27 ss. 7227 to 7229, 9116 (5), 9130 (4); 1997 a. 3; 2001 a. 109; 2009 a. 28; 2011 a. 32.



940.208 Battery to certain employees of counties, cities, villages, or towns.

940.208  Battery to certain employees of counties, cities, villages, or towns. Whoever intentionally causes bodily harm to an employee of a county, city, village, or town under all of the following circumstances is guilty of a Class I felony:

940.208(1) (1) At the time of the act, the actor knows or should know that the victim is an employee of a county, city, village, or town.

940.208(2) (2) The victim is enforcing, or conducting an inspection for the purpose of enforcing, a state, county, city, village, or town zoning ordinance, building code, or other construction law, rule, standard, or plan at the time of the act or the act is in response to any such enforcement or inspection activity.

940.208(2p) (2p) The enforcement or inspection complies with any law, ordinance, or rule, including any applicable notice requirement.

940.208(3) (3) There is no consent by the victim.

940.208 History History: 2007 a. 193.



940.21 Mayhem.

940.21  Mayhem. Whoever, with intent to disable or disfigure another, cuts or mutilates the tongue, eye, ear, nose, lip, limb or other bodily member of another is guilty of a Class C felony.

940.21 History History: 1977 c. 173; 2001 a. 109.

940.21 Annotation The forehead qualifies as an "other bodily member" under s. 940.21 because "other bodily member" encompasses all bodily parts. State v. Quintana, 2008 WI 33, 308 Wis. 2d 615, 748 N.W.2d 447, 06-0499.

940.21 Annotation Failure to instruct a jury that great bodily harm is an essential element of mayhem was reversible error. Cole v. Young, 817 F. 2d 412 (1987).



940.22 Sexual exploitation by therapist; duty to report.

940.22  Sexual exploitation by therapist; duty to report.

940.22(1)(1)  Definitions. In this section:

940.22(1)(a) (a) "Department" means the department of safety and professional services.

940.22(1)(b) (b) "Physician" has the meaning designated in s. 448.01 (5).

940.22(1)(c) (c) "Psychologist" means a person who practices psychology, as described in s. 455.01 (5).

940.22(1)(d) (d) "Psychotherapy" has the meaning designated in s. 455.01 (6).

940.22(1)(e) (e) "Record" means any document relating to the investigation, assessment and disposition of a report under this section.

940.22(1)(f) (f) "Reporter" means a therapist who reports suspected sexual contact between his or her patient or client and another therapist.

940.22(1)(g) (g) "Sexual contact" has the meaning designated in s. 940.225 (5) (b).

940.22(1)(h) (h) "Subject" means the therapist named in a report or record as being suspected of having sexual contact with a patient or client or who has been determined to have engaged in sexual contact with a patient or client.

940.22(1)(i) (i) "Therapist" means a physician, psychologist, social worker, marriage and family therapist, professional counselor, nurse, chemical dependency counselor, member of the clergy or other person, whether or not licensed or certified by the state, who performs or purports to perform psychotherapy.

940.22(2) (2) Sexual contact prohibited. Any person who is or who holds himself or herself out to be a therapist and who intentionally has sexual contact with a patient or client during any ongoing therapist-patient or therapist-client relationship, regardless of whether it occurs during any treatment, consultation, interview or examination, is guilty of a Class F felony. Consent is not an issue in an action under this subsection.

940.22(3) (3) Reports of sexual contact.

940.22(3)(a)(a) If a therapist has reasonable cause to suspect that a patient or client he or she has seen in the course of professional duties is a victim of sexual contact by another therapist or a person who holds himself or herself out to be a therapist in violation of sub. (2), as soon thereafter as practicable the therapist shall ask the patient or client if he or she wants the therapist to make a report under this subsection. The therapist shall explain that the report need not identify the patient or client as the victim. If the patient or client wants the therapist to make the report, the patient or client shall provide the therapist with a written consent to the report and shall specify whether the patient's or client's identity will be included in the report.

940.22(3)(b) (b) Within 30 days after a patient or client consents under par. (a) to a report, the therapist shall report the suspicion to:

940.22(3)(b)1. 1. The department, if the reporter believes the subject of the report is licensed by the state. The department shall promptly communicate the information to the appropriate examining board or affiliated credentialing board.

940.22(3)(b)2. 2. The district attorney for the county in which the sexual contact is likely, in the opinion of the reporter, to have occurred, if subd. 1. is not applicable.

940.22(3)(c) (c) A report under this subsection shall contain only information that is necessary to identify the reporter and subject and to express the suspicion that sexual contact has occurred in violation of sub. (2). The report shall not contain information as to the identity of the alleged victim of sexual contact unless the patient or client requests under par. (a) that this information be included.

940.22(3)(d) (d) Whoever intentionally violates this subsection by failing to report as required under pars. (a) to (c) is guilty of a Class A misdemeanor.

940.22(4) (4) Confidentiality of reports and records.

940.22(4)(a)(a) All reports and records made from reports under sub. (3) and maintained by the department, examining boards, affiliated credentialing boards, district attorneys and other persons, officials and institutions shall be confidential and are exempt from disclosure under s. 19.35 (1). Information regarding the identity of a victim or alleged victim of sexual contact by a therapist shall not be disclosed by a reporter or by persons who have received or have access to a report or record unless disclosure is consented to in writing by the victim or alleged victim. The report of information under sub. (3) and the disclosure of a report or record under this subsection does not violate any person's responsibility for maintaining the confidentiality of patient health care records, as defined in s. 146.81 (4) and as required under s. 146.82. Reports and records may be disclosed only to appropriate staff of a district attorney or a law enforcement agency within this state for purposes of investigation or prosecution.

940.22(4)(b) (b)

940.22(4)(b)1.1. The department, a district attorney, an examining board or an affiliated credentialing board within this state may exchange information from a report or record on the same subject.

940.22(4)(b)2. 2. If the department receives 2 or more reports under sub. (3) regarding the same subject, the department shall communicate information from the reports to the appropriate district attorneys and may inform the applicable reporters that another report has been received regarding the same subject.

940.22(4)(b)3. 3. If a district attorney receives 2 or more reports under sub. (3) regarding the same subject, the district attorney may inform the applicable reporters that another report has been received regarding the same subject.

940.22(4)(b)4. 4. After reporters receive the information under subd. 2. or 3., they may inform the applicable patients or clients that another report was received regarding the same subject.

940.22(4)(c) (c) A person to whom a report or record is disclosed under this subsection may not further disclose it, except to the persons and for the purposes specified in this section.

940.22(4)(d) (d) Whoever intentionally violates this subsection, or permits or encourages the unauthorized dissemination or use of information contained in reports and records made under this section, is guilty of a Class A misdemeanor.

940.22(5) (5) Immunity from liability. Any person or institution participating in good faith in the making of a report or record under this section is immune from any civil or criminal liability that results by reason of the action. For the purpose of any civil or criminal action or proceeding, any person reporting under this section is presumed to be acting in good faith. The immunity provided under this subsection does not apply to liability resulting from sexual contact by a therapist with a patient or client.

940.22 History History: 1983 a. 434; 1985 a. 275; 1987 a. 352, 380; 1991 a. 160; 1993 a. 107; 1995 a. 300; 2001 a. 109; 2011 a. 32.

940.22 Annotation This section applies to persons engaged in professional therapist-patient relationships. A teacher who conducts informal counseling is not engaged as a professional therapist. State v. Ambrose, 196 Wis. 2d 768, 540 N.W.2d 208 (Ct. App. 1995), 94-3391.

940.22 Annotation Even though the alleged victim feigned her role as a patient at the last counseling session she attended, attending as a police agent for the purpose of recording the session to obtain evidence, any acts that occurred during the session were during an ongoing therapist-patient relationship as those terms are used in this section. State v. DeLain, 2005 WI 52, 280 Wis. 2d 51, 695 N.W.2d 484, 03-1253.

940.22 Annotation The totality of the circumstances determine the existence of an ongoing therapist-patient relationship under sub. (2). A defendant's state of mind, a secret unilateral action of a patient, and explicit remarks of one party to the other regarding the relationship may be factors, but are not necessarily dispositive. Other factors may be: 1) how much time has gone by since the last therapy session; 2) how close together the therapy sessions had been to each other; 3) the age of the patient; 4) the particular vulnerabilities experienced by the patient as a result of mental health issues; and 5) the ethical obligations of the therapist's profession. State v. DeLain, 2005 WI 52, 280 Wis. 2d 51, 695 N.W.2d 484, 03-1253.

940.22 Annotation It was constitutional error to give a pattern jury instruction that never directed the jury to make an independent, beyond-a-reasonable-doubt decision as to whether the defendant clergy member performed or purported to perform psychotherapy. State v. Draughon, 2005 WI App 162, 285 Wis. 2d 633, 702 N.W.2d 412, 04-1637.



940.225 Sexual assault.

940.225  Sexual assault.

940.225(1)(1)  First degree sexual assault. Whoever does any of the following is guilty of a Class B felony:

940.225(1)(a) (a) Has sexual contact or sexual intercourse with another person without consent of that person and causes pregnancy or great bodily harm to that person.

940.225(1)(b) (b) Has sexual contact or sexual intercourse with another person without consent of that person by use or threat of use of a dangerous weapon or any article used or fashioned in a manner to lead the victim reasonably to believe it to be a dangerous weapon.

940.225(1)(c) (c) Is aided or abetted by one or more other persons and has sexual contact or sexual intercourse with another person without consent of that person by use or threat of force or violence.

940.225(2) (2) Second degree sexual assault. Whoever does any of the following is guilty of a Class C felony:

940.225(2)(a) (a) Has sexual contact or sexual intercourse with another person without consent of that person by use or threat of force or violence.

940.225(2)(b) (b) Has sexual contact or sexual intercourse with another person without consent of that person and causes injury, illness, disease or impairment of a sexual or reproductive organ, or mental anguish requiring psychiatric care for the victim.

940.225(2)(c) (c) Has sexual contact or sexual intercourse with a person who suffers from a mental illness or deficiency which renders that person temporarily or permanently incapable of appraising the person's conduct, and the defendant knows of such condition.

940.225(2)(cm) (cm) Has sexual contact or sexual intercourse with a person who is under the influence of an intoxicant to a degree which renders that person incapable of giving consent if the defendant has actual knowledge that the person is incapable of giving consent and the defendant has the purpose to have sexual contact or sexual intercourse with the person while the person is incapable of giving consent.

940.225(2)(d) (d) Has sexual contact or sexual intercourse with a person who the defendant knows is unconscious.

940.225(2)(f) (f) Is aided or abetted by one or more other persons and has sexual contact or sexual intercourse with another person without the consent of that person.

940.225(2)(g) (g) Is an employee of a facility or program under s. 940.295 (2) (b), (c), (h) or (k) and has sexual contact or sexual intercourse with a person who is a patient or resident of the facility or program.

940.225(2)(h) (h) Has sexual contact or sexual intercourse with an individual who is confined in a correctional institution if the actor is a correctional staff member. This paragraph does not apply if the individual with whom the actor has sexual contact or sexual intercourse is subject to prosecution for the sexual contact or sexual intercourse under this section.

940.225(2)(i) (i) Has sexual contact or sexual intercourse with an individual who is on probation, parole, or extended supervision if the actor is a probation, parole, or extended supervision agent who supervises the individual, either directly or through a subordinate, in his or her capacity as a probation, parole, or extended supervision agent or who has influenced or has attempted to influence another probation, parole, or extended supervision agent's supervision of the individual. This paragraph does not apply if the individual with whom the actor has sexual contact or sexual intercourse is subject to prosecution for the sexual contact or sexual intercourse under this section.

940.225(2)(j) (j) Is a licensee, employee, or nonclient resident of an entity, as defined in s. 48.685 (1) (b) or 50.065 (1) (c), and has sexual contact or sexual intercourse with a client of the entity.

940.225(3) (3) Third degree sexual assault. Whoever has sexual intercourse with a person without the consent of that person is guilty of a Class G felony. Whoever has sexual contact in the manner described in sub. (5) (b) 2. or 3. with a person without the consent of that person is guilty of a Class G felony.

940.225(3m) (3m) Fourth degree sexual assault. Except as provided in sub. (3), whoever has sexual contact with a person without the consent of that person is guilty of a Class A misdemeanor.

940.225(4) (4) Consent. "Consent", as used in this section, means words or overt actions by a person who is competent to give informed consent indicating a freely given agreement to have sexual intercourse or sexual contact. Consent is not an issue in alleged violations of sub. (2) (c), (cm), (d), (g), (h), and (i). The following persons are presumed incapable of consent but the presumption may be rebutted by competent evidence, subject to the provisions of s. 972.11 (2):

940.225(4)(b) (b) A person suffering from a mental illness or defect which impairs capacity to appraise personal conduct.

940.225(4)(c) (c) A person who is unconscious or for any other reason is physically unable to communicate unwillingness to an act.

940.225(5) (5) Definitions. In this section:

940.225(5)(abm) (abm) "Client" means an individual who receives direct care or treatment services from an entity.

940.225(5)(acm) (acm) "Correctional institution" means a jail or correctional facility, as defined in s. 961.01 (12m), a juvenile correctional facility, as defined in s. 938.02 (10p), or a juvenile detention facility, as defined in s. 938.02 (10r).

940.225(5)(ad) (ad) "Correctional staff member" means an individual who works at a correctional institution, including a volunteer.

940.225(5)(ag) (ag) "Inpatient facility" has the meaning designated in s. 51.01 (10).

940.225(5)(ai) (ai) "Intoxicant" means any alcohol beverage, hazardous inhalant, controlled substance, controlled substance analog, or other drug, or any combination thereof.

940.225(5)(ak) (ak) "Nonclient resident" means an individual who resides, or is expected to reside, at an entity, who is not a client of the entity, and who has, or is expected to have, regular, direct contact with the clients of the entity.

940.225(5)(am) (am) "Patient" means any person who does any of the following:

940.225(5)(am)1. 1. Receives care or treatment from a facility or program under s. 940.295 (2) (b), (c), (h) or (k), from an employee of a facility or program or from a person providing services under contract with a facility or program.

940.225(5)(am)2. 2. Arrives at a facility or program under s. 940.295 (2) (b), (c), (h) or (k) for the purpose of receiving care or treatment from a facility or program under s. 940.295 (2) (b), (c), (h) or (k), from an employee of a facility or program under s. 940.295 (2) (b), (c), (h) or (k), or from a person providing services under contract with a facility or program under s. 940.295 (2) (b), (c), (h) or (k).

940.225(5)(ar) (ar) "Resident" means any person who resides in a facility under s. 940.295 (2) (b), (c), (h) or (k).

940.225(5)(b) (b) "Sexual contact" means any of the following:

940.225(5)(b)1. 1. Any of the following types of intentional touching, whether direct or through clothing, if that intentional touching is either for the purpose of sexually degrading; or for the purpose of sexually humiliating the complainant or sexually arousing or gratifying the defendant or if the touching contains the elements of actual or attempted battery under s. 940.19 (1):

940.225(5)(b)1.a. a. Intentional touching by the defendant or, upon the defendant's instruction, by another person, by the use of any body part or object, of the complainant's intimate parts.

940.225(5)(b)1.b. b. Intentional touching by the complainant, by the use of any body part or object, of the defendant's intimate parts or, if done upon the defendant's instructions, the intimate parts of another person.

940.225(5)(b)2. 2. Intentional penile ejaculation of ejaculate or intentional emission of urine or feces by the defendant or, upon the defendant's instruction, by another person upon any part of the body clothed or unclothed of the complainant if that ejaculation or emission is either for the purpose of sexually degrading or sexually humiliating the complainant or for the purpose of sexually arousing or gratifying the defendant.

940.225(5)(b)3. 3. For the purpose of sexually degrading or humiliating the complainant or sexually arousing or gratifying the defendant, intentionally causing the complainant to ejaculate or emit urine or feces on any part of the defendant's body, whether clothed or unclothed.

940.225(5)(c) (c) "Sexual intercourse" includes the meaning assigned under s. 939.22 (36) as well as cunnilingus, fellatio or anal intercourse between persons or any other intrusion, however slight, of any part of a person's body or of any object into the genital or anal opening either by the defendant or upon the defendant's instruction. The emission of semen is not required.

940.225(5)(d) (d) "State treatment facility" has the meaning designated in s. 51.01 (15).

940.225(6) (6) Marriage not a bar to prosecution. A defendant shall not be presumed to be incapable of violating this section because of marriage to the complainant.

940.225(7) (7) Death of victim. This section applies whether a victim is dead or alive at the time of the sexual contact or sexual intercourse.

940.225 History History: 1975 c. 184, 421; 1977 c. 173; 1979 c. 24, 25, 175, 221; 1981 c. 89, 308, 309, 310, 311; 1985 a. 134; 1987 a. 245, 332, 352; 1987 a. 403 ss. 235, 236, 256; 1993 a. 445; 1995 a. 69; 1997 a. 220; 2001 a. 109; 2003 a. 51; 2005 a. 273, 344, 388, 435, 436; 2013 a. 83.

940.225 Annotation Legislative Council Note, 1981: Presently, [in sub. (5) (a)] the definition of "sexual intercourse" in the sexual assault statute includes any intrusion of any part of a person's body or of any object into the genital or anal opening of another person. This proposal clarifies that the intrusion of the body part or object may be caused by the direct act of the offender (defendant) or may occur as a result of an act by the victim which is done in compliance with instructions of the offender (defendant). [Bill 630-S]

940.225 AnnotationFailure to resist is not consent under sub. (4). State v. Clark, 87 Wis. 2d 804, 275 N.W.2d 715 (1979).

940.225 Annotation Injury by conduct regardless of life is not a lesser-included crime of first-degree sexual assault. Hagenkord v. State, 94 Wis. 2d 250, 287 N.W.2d 834 (Ct. App. 1979).

940.225 Annotation Separate acts of sexual intercourse, each different in kind from the others and differently defined in the statutes, constitute separate chargeable offenses. State v. Eisch, 96 Wis. 2d 25, 291 N.W.2d 800 (1980). See also State v. Ziegler, 2012 WI 73, 342 Wis. 2d 256, 816 N.W.2d 238, 10-2514.

940.225 Annotation The trial court did not err in denying the accused's motions to compel psychiatric examination of the victim and for discovery of the victim's past addresses. State v. Lederer, 99 Wis. 2d 430, 299 N.W.2d 457 (Ct. App. 1980).

940.225 Annotation The verdict was unanimous in a rape case even though the jury was not required to specify whether the sexual assault was vaginal or oral. State v. Lomagro, 113 Wis. 2d 582, 335 N.W.2d 583 (1983).

940.225 Annotation A jury instruction that touching the "vaginal area" constituted sexual contact was correct. State v. Morse, 126 Wis. 2d 1, 374 N.W.2d 388 (Ct. App. 1985).

940.225 Annotation "Unconscious" as used in sub. (2) (d) is a loss of awareness that may be caused by sleep. State v. Curtis, 144 Wis. 2d 691, 424 N.W.2d 719 (Ct. App. 1988).

940.225 Annotation The probability of exclusion and paternity are generally admissible in a sexual assault action in which the assault allegedly resulted in the birth of a child, but the probability of paternity is not generally admissible. HLA and red blood cell test results showing the paternity index and probability of exclusion were admissible statistics. State v. Hartman, 145 Wis. 2d 1, 426 N.W.2d 320 (1988).

940.225 Annotation Attempted fourth-degree sexual assault is not an offense under Wisconsin law. State v. Cvorovic, 158 Wis. 2d 630, 462 N.W.2d 897 (Ct. App. 1990).

940.225 Annotation The "use or threat of force or violence" under sub. (2) (a) does not require that the force be directed toward compelling the victim's submission, but includes forcible contact or the force used as the means of making contact. State v. Bonds, 165 Wis. 2d 27, 477 N.W.2d 265 (1991).

940.225 AnnotationA dog may be a dangerous weapon under sub. (1) (b). State v. Sinks, 168 Wis. 2d 245, 483 N.W.2d 286 (Ct. App. 1992).

940.225 Annotation Convictions under both subs. (1) (d) and (2) (d) did not violate double jeopardy. State v. Sauceda, 168 Wis. 2d 486, 485 N.W.2d 1 (1992).

940.225 Annotation A defendant's lack of intent to make a victim believe that he was armed was irrelevant in finding a violation of sub. (1) (b); if the victim's belief that the defendant was armed was reasonable, that is enough. State v. Hubanks, 173 Wis. 2d 1, 496 N.W.2d 96 (Ct. App. 1992).

940.225 Annotation Sub. (2) (d) is not unconstitutionally vague. Expert evidence regarding sleep based solely on a hypothetical situation similar, but not identical, to the facts of the case was inadmissible. State v. Pittman, 174 Wis. 2d 255, 496 N.W.2d 74 (1993).

940.225 Annotation Convictions under both sub. (2) (a) and (e) did not violate double jeopardy. State v. Selmon, 175 Wis. 2d 155, 877 N.W.2d 498 (Ct. App. 1993).

940.225 Annotation "Great bodily harm" is a distinct element under sub. (1) (a) and need not be caused by the sexual act. State v. Schambow, 176 Wis. 2d 286, N.W.2d (Ct. App. 1993).

940.225 Annotation Intent is not an element of sub. (2) (a); lack of an intent element does not render this provision constitutionally invalid. State v. Neumann, 179 Wis. 2d 687, 508 N.W.2d 54 (Ct. App. 1993).

940.225 Annotation A previous use of force, and the victim's resulting fear, was an appropriate basis for finding that a threat of force existed under sub. (2) (a). State v. Speese, 191 Wis. 2d 205, 528 N.W.2d 63 (Ct. App. 1995).

940.225 Annotation Violation of any of the provisions of this section does not immunize the defendant from violating the same or another provision in the course of sexual misconduct. Two acts of vaginal intercourse are sufficiently different in fact to justify separate charges under sub. (1) (d). State v. Kruzycki, 192 Wis. 2d 509, 531 N.W.2d 429 (Ct. App. 1995).

940.225 AnnotationSub. (2) (c) is not unconstitutionally vague. State v. Smith, 215 Wis. 2d 84, 572 N.W.2d 496 (Ct. App. 1997), 96-2961.

940.225 Annotation For a guilty plea to a sexual assault charge to be knowingly made, a defendant need not be informed of the potential of being required to register as a convicted sex offender under s. 301.45 or that failure to register could result in imprisonment, as the commitment is a collateral, not direct, consequence of the plea. State v. Bollig, 2000 WI 6, 232 Wis. 2d 561, 605 N.W.2d 199, 98-2196.

940.225 Annotation Sub. (2) (g) was not applicable to an employee of a federal VA hospital as it is not a facility under s. 940.295 (2). The definition of inpatient care facility in s. 940.295 incorporates s. 51.35 (1), which requires that all of the specifically enumerated facilities be places licensed or approved by DHFS. A VA hospital is subject to federal regulation but is not licensed or regulated by the state. State v. Powers, 2004 WI App 156, 276 Wis. 2d 107, 687 N.W.2d 50, 03-1514.

940.225 Annotation Expert testimony is not required in every case to establish the existence of a mental illness or deficiency rendering the victim unable to appraise his or her conduct under sub. (2) (c). State v. Perkins, 2004 WI App 213, 277 Wis. 2d 243, 689 N.W.2d 684, 03-3296.

940.225 Annotation The statutory scheme of the sexual assault law does not require proof of stimulation of the clitoris or vulva for finding cunnilingus under sub. (5) (c). The notion of stimulation of the victim offends the principles underpinning the sexual assault law. State v. Harvey, 2006 WI App 26, 289 Wis. 2d 222, 710 N.W.2d 482, 05-0103.

940.225 Annotation Sub. (2) (h) does not extend to a sheriff's deputy, who was assigned to work as a bailiff in the county courthouse. State v. Terrell, 2006 WI App 166, 295 Wis. 2d 619, 721 N.W.2d 527, 05-1499.

940.225 Annotation This section criminalizes sexual contact or sexual intercourse with a victim already dead at the time of the sexual activity when the accused did not cause the death of the victim. State v. Grunke, 2008 WI 82, 311 Wis. 2d 439, 752 N.W.2d 769, 06-2744.

940.225 Annotation The plain language of sub. (3) requires the state to prove beyond a reasonable doubt that the defendants attempted to have sexual intercourse with the victim without the victim's words or overt actions indicating a freely given agreement to have sexual intercourse. The state does not have to prove that the victim withheld consent. State v. Grunke, 2008 WI 82, 311 Wis. 2d 439, 752 N.W.2d 769, 06-2744.

940.225 Annotation One who has sexual contact or intercourse with a dead person cannot be charged with 1st- or 2nd-degree sexual assault, because the facts cannot correspond with the elements of those two charges. However, the possibility that the facts of a particular case will not come within the elements necessary to establish every crime listed in the statute does not mean the statute is absurd, but rather that the evidence necessary for all potential crimes under this section does not exist in all cases. State v. Grunke, 2008 WI 82, 311 Wis. 2d 439, 752 N.W.2d 769, 06-2744.

940.225 Annotation Sub. (7) does not limit sub. (3) to only those circumstances in which the perpetrator kills and has sexual intercourse with the victim in a series of events. State v. Grunke, 2008 WI 82, 311 Wis. 2d 439, 752 N.W.2d 769, 06-2744.

940.225 Annotation Conviction on 2 counts of rape, for acts occurring 25 minutes apart in the same location, did not violate double jeopardy. Harrell v. Israel, 478 F. Supp. 752 (1979).

940.225 Annotation A conviction for attempted 1st-degree sexual assault based on circumstantial evidence did not deny due process. Upshaw v. Powell, 478 F. Supp. 1264 (1979).



940.23 Reckless injury.

940.23  Reckless injury.

940.23(1)(1)  First-degree reckless injury.

940.23(1)(a)(a) Whoever recklessly causes great bodily harm to another human being under circumstances which show utter disregard for human life is guilty of a Class D felony.

940.23(1)(b) (b) Whoever recklessly causes great bodily harm to an unborn child under circumstances that show utter disregard for the life of that unborn child, the woman who is pregnant with that unborn child or another is guilty of a Class D felony.

940.23(2) (2) Second-degree reckless injury.

940.23(2)(a)(a) Whoever recklessly causes great bodily harm to another human being is guilty of a Class F felony.

940.23(2)(b) (b) Whoever recklessly causes great bodily harm to an unborn child is guilty of a Class F felony.

940.23 History History: 1987 a. 399; 1997 a. 295; 2001 a. 109.

940.23 Annotation First-degree reckless injury, s. 940.23 (1), is not a lesser included offense of aggravated battery. State v. Eastman, 185 Wis. 2d 405, 518 N.W.2d 257 (Ct. App. 1994).

940.23 Annotation Sub. (1) (a) cannot be applied against a mother for actions taken against a fetus while pregnant as the applicable definition of human being under s. 939.22 (16) is limited to one who is born alive. Sub. (1) (b) does not apply because s. 939.75 (2) (b) excludes actions by a pregnant woman from its application. State v. Deborah J.Z. 228 Wis. 2d 468, 596 N.W.2d 490 (Ct. App. 1999), 96-2797.

940.23 Annotation Utter disregard for human life is not a subpart of the intent element and need not be proven subjectively. It can be proven by evidence relating to the defendant's state of mind or by evidence of heightened risk or obvious potentially lethal danger. However proven, utter disregard is measured objectively on the basis of what a reasonable person would have known. State v. Jensen, 2000 WI 84, 236 Wis. 2d 521, 613 N.W.2d 170, 98-3175.

940.23 Annotation Utter disregard requires more than a high degree of negligence or recklessness. To evince utter disregard, the mind must not only disregard the safety of another but be devoid of regard for the life of another. A person acting with utter disregard must possess a state of mind that has no regard for the moral or social duties of a human being. State v. Miller, 2009 WI App 111, 320 Wis. 2d 724, 772 N.W.2d 188, 07-1052.

940.23 Annotation In evaluating whether there is sufficient proof of utter disregard for human life, factors to be considered include the type of act, its nature, why the perpetrator acted as he/she did, the extent of the victim's injuries, and the degree of force that was required to cause those injuries. Also considered are the type of victim and the victim's age, vulnerability, fragility, and relationship to the perpetrator, as well as whether the totality of the circumstances showed any regard for the victim's life. State v. Miller, 2009 WI App 111, 320 Wis. 2d 724, 772 N.W.2d 188, 07-1052.

940.23 Annotation Pointing a loaded gun at another is not conduct evincing utter disregard if it is otherwise defensible, even if it is not privileged. When conduct was to protect the defendant and his friends, although not found to be self defense, the conduct is inconsistent with conduct evincing utter disregard. State v. Miller, 2009 WI App 111, 320 Wis. 2d 724, 772 N.W.2d 188, 07-1052.

940.23 Annotation Jensen does not create a rule assigning less weight to a defendant's after-the-fact conduct. When evaluating whether a defendant's conduct reflects utter disregard for human life, the fact-finder should examine the totality of the circumstances surrounding the crime, considering all relevant conduct before, during, and after a crime, giving each the weight it deems appropriate under the circumstances. State v. Burris, 2011 WI 32, 333 Wis. 2d 87, 797 N.W.2d 430, 09-0956.



940.235 Strangulation and suffocation.

940.235  Strangulation and suffocation.

940.235(1) (1) Whoever intentionally impedes the normal breathing or circulation of blood by applying pressure on the throat or neck or by blocking the nose or mouth of another person is guilty of a Class H felony.

940.235(2) (2) Whoever violates sub. (1) is guilty of a Class G felony if the actor has a previous conviction under this section or a previous conviction for a violent crime, as defined in s. 939.632 (1) (e) 1.

940.235 History History: 2007 a. 127.



940.24 Injury by negligent handling of dangerous weapon, explosives or fire.

940.24  Injury by negligent handling of dangerous weapon, explosives or fire.

940.24(1) (1) Except as provided in sub. (3), whoever causes bodily harm to another by the negligent operation or handling of a dangerous weapon, explosives or fire is guilty of a Class I felony.

940.24(2) (2) Whoever causes bodily harm to an unborn child by the negligent operation or handling of a dangerous weapon, explosives or fire is guilty of a Class I felony.

940.24(3) (3) Subsection (1) does not apply to a health care provider acting within the scope of his or her practice or employment.

940.24 History History: 1977 c. 173; 1987 a. 399; 1997 a. 295; 2001 a. 109; 2011 a. 2.

940.24 Annotation Dogs must be intended to be weapons before their handling can result in a violation of this section. That a dog bites does not render the dog a dangerous weapon. Despite evidence of positive steps to restrain the dog, when those measures are inadequate criminal negligence may be found. Physical proximity is not necessary for a defendant's activity to constitute handling. State v. Bodoh, 226 Wis. 2d 718, 595 N.W.2d 330 (1999), 97-0495.



940.25 Injury by intoxicated use of a vehicle.

940.25  Injury by intoxicated use of a vehicle.

940.25(1) (1) Any person who does any of the following is guilty of a Class F felony:

940.25(1)(a) (a) Causes great bodily harm to another human being by the operation of a vehicle while under the influence of an intoxicant.

940.25(1)(am) (am) Causes great bodily harm to another human being by the operation of a vehicle while the person has a detectable amount of a restricted controlled substance in his or her blood.

940.25(1)(b) (b) Causes great bodily harm to another human being by the operation of a vehicle while the person has a prohibited alcohol concentration, as defined in s. 340.01 (46m).

940.25(1)(bm) (bm) Causes great bodily harm to another human being by the operation of a commercial motor vehicle while the person has an alcohol concentration of 0.04 or more but less than 0.08.

940.25(1)(c) (c) Causes great bodily harm to an unborn child by the operation of a vehicle while under the influence of an intoxicant.

940.25(1)(cm) (cm) Causes great bodily harm to an unborn child by the operation of a vehicle while the person has a detectable amount of a restricted controlled substance in his or her blood.

940.25(1)(d) (d) Causes great bodily harm to an unborn child by the operation of a vehicle while the person has a prohibited alcohol concentration, as defined in s. 340.01 (46m).

940.25(1)(e) (e) Causes great bodily harm to an unborn child by the operation of a commercial motor vehicle while the person has an alcohol concentration of 0.04 or more but less than 0.08.

940.25(1d) (1d) A person who violates sub. (1) is subject to the requirements and procedures for installation of an ignition interlock device under s. 343.301.

940.25(1m) (1m)

940.25(1m)(a)(a) A person may be charged with and a prosecutor may proceed upon an information based upon a violation of any combination of sub. (1) (a), (am), or (b); any combination of sub. (1) (a), (am), or (bm); any combination of sub. (1) (c), (cm), or (d); or any combination of sub. (1) (c), (cm), or (e) for acts arising out of the same incident or occurrence.

940.25(1m)(b) (b) If a person is charged in an information with any of the combinations of crimes referred to in par. (a), the crimes shall be joined under s. 971.12. If the person is found guilty of more than one of the crimes so charged for acts arising out of the same incident or occurrence, there shall be a single conviction for purposes of sentencing and for purposes of counting convictions under s. 23.33 (13) (b) 2. and 3., under s. 30.80 (6) (a) 2. or 3., under ss. 343.30 (1q) and 343.305 or under s. 350.11 (3) (a) 2. and 3. Subsection (1) (a), (am), (b), (bm), (c), (cm), (d), and (e) each require proof of a fact for conviction which the others do not require.

940.25(2) (2)

940.25(2)(a)(a) The defendant has a defense if he or she proves by a preponderance of the evidence that the great bodily harm would have occurred even if he or she had been exercising due care and he or she had not been under the influence of an intoxicant, did not have a detectable amount of a restricted controlled substance in his or her blood, or did not have an alcohol concentration described under sub. (1) (b), (bm), (d) or (e).

940.25(2)(b) (b) In any action under this section that is based on the defendant allegedly having a detectable amount of methamphetamine, gamma-hydroxybutyric acid, or delta-9-tetrahydrocannabinol in his or her blood, the defendant has a defense if he or she proves by a preponderance of the evidence that at the time of the incident or occurrence he or she had a valid prescription for methamphetamine or one of its metabolic precursors, gamma-hydroxybutyric acid, or delta-9-tetrahydrocannabinol.

940.25(3) (3) An officer who makes an arrest for a violation of this section shall make a report as required under s. 23.33 (4t), 30.686, 346.635 or 350.106.

940.25 History History: 1977 c. 193, 272; 1981 c. 20, 184; 1983 a. 459; 1985 a. 331; 1987 a. 399; 1989 a. 105, 275, 359; 1991 a. 277; 1993 a. 317, 428, 478; 1995 a. 425, 436; 1997 a. 237, 295; 1999 a. 32, 109, 186; 2001 a. 16, 109; 2003 a. 30, 97; 2005 a. 253; 2009 a. 100.

940.25 Annotation The double jeopardy clause was not violated by a charge under sub. (1) (c) [now sub. (1m)] of violations of subs. (1) (a) and (b). State v. Bohacheff, 114 Wis. 2d 402, 338 N.W.2d 466 (1983).

940.25 Annotation The trial court did not err in refusing to admit expert testimony indicating that the victims would not have suffered the same injury had they been wearing seat belts; the evidence not relevant to a defense under sub. (2). State v. Turk, 154 Wis. 2d 294, 453 N.W.2d 163 (1990).

940.25 Annotation The offense under sub. (1) (am) has 2 elements that must be proved beyond a reasonable doubt: 1) the defendant operated a vehicle with a detectable amount of a restricted controlled substance in his or her blood; and 2) the defendant's operation of the vehicle caused great bodily harm to the victim. The elements of the crime do not provide the state with any presumptions that relieves the state of its burden to establish the two elements beyond a reasonable doubt nor did the legislature's enactment, without requiring a causal link between drug use and the injury as an element of the crime, in some way exceeds its authority. State v. Gardner, 2006 WI App 92, 292 Wis. 2d 682, 715 N.W.2d 720, 05-1372.

940.25 Annotation The affirmative defense under sub. (2) (a) does not shift to the defendant the burden to prove that he or she is innocent. It requires the defendant to prove that despite the fact that the state has satisfied the elements of the offense, the defendant cannot be held legally responsible under the statute. State v. Gardner, 2006 WI App 92, 292 Wis. 2d 682, 715 N.W.2d 720, 05-1372.

940.25 Annotation "Materially impaired" as used in the definition of "under the influence of an intoxicant" in s. 939.22 (42) does not have a technical or peculiar meaning in the law beyond the time-tested explanations in standard jury instructions. Therefore, the circuit court's response to the jury question to give all words not otherwise defined their ordinary meaning was not error, comported with s. 990.01, and did not constitute an erroneous exercise of discretion. State v. Hubbard, 2008 WI 92, 313 Wis. 2d 1, 752 N.W.2d 839, 06-2753.



940.285 Abuse of individuals at risk.

940.285  Abuse of individuals at risk.

940.285(1) (1)  Definitions. In this section:

940.285(1)(ag) (ag) "Abuse" means any of the following:

940.285(1)(ag)1. 1. Physical abuse, as defined in s. 46.90 (1) (fg).

940.285(1)(ag)2. 2. Emotional abuse, as defined in s. 46.90 (1) (cm).

940.285(1)(ag)3. 3. Sexual abuse, as defined in s. 46.90 (1) (gd).

940.285(1)(ag)4. 4. Treatment without consent, as defined in s. 46.90 (1) (h).

940.285(1)(ag)5. 5. Unreasonable confinement or restraint, as defined in s. 46.90 (1) (i).

940.285(1)(ag)6. 6. Deprivation of a basic need for food, shelter, clothing, or personal or health care, including deprivation resulting from the failure to provide or arrange for a basic need by a person who has assumed responsibility for meeting the need voluntarily or by contract, agreement, or court order.

940.285(1)(am) (am) "Adult at risk" has the meaning given in s. 55.01 (1e).

940.285(1)(dc) (dc) "Elder adult at risk" has the meaning given in s. 46.90 (1) (br).

940.285(1)(dg) (dg) "Individual at risk" means an elder adult at risk or an adult at risk.

940.285(1)(dm) (dm) "Recklessly" means conduct that creates a situation of unreasonable risk of harm and demonstrates a conscious disregard for the safety of the vulnerable adult.

940.285(1m) (1m) Exception. Nothing in this section may be construed to mean that an individual at risk is abused solely because he or she consistently relies upon treatment by spiritual means through prayer for healing, in lieu of medical care, in accordance with his or her religious tradition.

940.285(2) (2) Abuse; penalties.

940.285(2)(a)(a) Any person, other than a person in charge of or employed in a facility under s. 940.29 or in a facility or program under s. 940.295 (2), who does any of the following may be penalized under par. (b):

940.285(2)(a)1. 1. Intentionally subjects an individual at risk to abuse.

940.285(2)(a)2. 2. Recklessly subjects an individual at risk to abuse.

940.285(2)(a)3. 3. Negligently subjects an individual at risk to abuse.

940.285(2)(b) (b)

940.285(2)(b)1g.1g. Any person violating par. (a) 1. or 2. under circumstances that cause death is guilty of a Class C felony. Any person violating par. (a) 3. under circumstances that cause death is guilty of a Class D felony.

940.285(2)(b)1m. 1m. Any person violating par. (a) under circumstances that cause great bodily harm is guilty of a Class F felony.

940.285(2)(b)1r. 1r. Any person violating par. (a) 1. under circumstances that are likely to cause great bodily harm is guilty of a Class G felony. Any person violating par. (a) 2. or 3. under circumstances that are likely to cause great bodily harm is guilty of a Class I felony.

940.285(2)(b)2. 2. Any person violating par. (a) 1. under circumstances that cause bodily harm is guilty of a Class H felony. Any person violating par. (a) 1. under circumstances that are likely to cause bodily harm is guilty of a Class I felony.

940.285(2)(b)4. 4. Any person violating par. (a) 2. or 3. under circumstances that cause or are likely to cause bodily harm is guilty of a Class A misdemeanor.

940.285(2)(b)5. 5. Any person violating par. (a) 1., 2. or 3. under circumstances not causing and not likely to cause bodily harm is guilty of a Class B misdemeanor.

940.285 History History: 1985 a. 306; 1993 a. 445; 1997 a. 180; 2001 a. 109; 2005 a. 264, 388; 2007 a. 45.



940.29 Abuse of residents of penal facilities.

940.29  Abuse of residents of penal facilities. Any person in charge of or employed in a penal or correctional institution or other place of confinement who abuses, neglects or ill-treats any person confined in or a resident of any such institution or place or who knowingly permits another person to do so is guilty of a Class I felony.

940.29 History History: 1975 c. 119; 1975 c. 413 s. 18; 1977 c. 173; 1979 c. 124; 1981 c. 20; 1987 a. 161 ss. 12, 13m; 1987 a. 332; 1993 a. 445; 2001 a. 109.



940.291 Law enforcement officer; failure to render aid.

940.291  Law enforcement officer; failure to render aid.

940.291(1)(1) Any peace officer, while acting in the course of employment or under the authority of employment, who intentionally fails to render or make arrangements for any necessary first aid for any person in his or her actual custody is guilty of a Class A misdemeanor if bodily harm results from the failure. This subsection applies whether the custody is lawful or unlawful and whether the custody is actual or constructive. A violation for intentionally failing to render first aid under this subsection applies only to first aid which the officer has the knowledge and ability to render.

940.291(2) (2) Any peace officer who knowingly permits another person to violate sub. (1), while acting in the course of employment or under the authority of employment, is guilty of a Class A misdemeanor.

940.291 History History: 1983 a. 27.



940.295 Abuse and neglect of patients and residents.

940.295  Abuse and neglect of patients and residents.

940.295(1)(1)  Definitions. In this section:

940.295(1)(ad) (ad) "Abuse" has the meaning given in s. 46.90 (1) (a).

940.295(1)(ag) (ag) "Adult at risk" has the meaning given in s. 55.01 (1e).

940.295(1)(am) (am) "Adult family home" has the meaning given in s. 50.01 (1).

940.295(1)(b) (b) "Bodily harm" has the meaning given in s. 46.90 (1) (aj).

940.295(1)(c) (c) "Community-based residential facility" has the meaning given in s. 50.01 (1g).

940.295(1)(cr) (cr) "Elder adult at risk" has the meaning given in s. 46.90 (1) (br).

940.295(1)(d) (d) "Foster home" has the meaning given in s. 48.02 (6).

940.295(1)(e) (e) "Great bodily harm" has the meaning given in s. 939.22 (14).

940.295(1)(f) (f) "Group home" has the meaning given in s. 48.02 (7).

940.295(1)(g) (g) "Home health agency" has the meaning given in s. 50.49 (1) (a).

940.295(1)(h) (h) "Hospice" has the meaning given in s. 50.90 (1).

940.295(1)(hr) (hr) "Individual at risk" means an elder adult at risk or an adult at risk.

940.295(1)(i) (i) "Inpatient health care facility" has the meaning given in s. 50.135 (1).

940.295(1)(k) (k) "Neglect" has the meaning given in s. 46.90 (1) (f).

940.295(1)(km) (km) "Negligence" means an act, omission, or course of conduct that the actor should realize creates a substantial and unreasonable risk of death, great bodily harm, or bodily harm to another person.

940.295(1)(L) (L) "Patient" means any person who does any of the following:

940.295(1)(L)1. 1. Receives care or treatment from a facility or program under sub. (2), from an employee of a facility or program or from a person providing services under contract with a facility or program.

940.295(1)(L)2. 2. Arrives at a facility or program under sub. (2) for the purpose of receiving care or treatment from a facility or program under sub. (2), from an employee of a facility or program under sub. (2), or from a person providing services under contract with a facility or program under sub. (2).

940.295(1)(o) (o) "Recklessly" means conduct that creates a situation of unreasonable risk of death or harm to and demonstrates a conscious disregard for the safety of the patient or resident.

940.295(1)(p) (p) "Resident" means any person who resides in a facility under sub. (2).

940.295(1)(r) (r) "State treatment facility" has the meaning given in s. 51.01 (15).

940.295(1)(s) (s) "Treatment facility" has the meaning given in s. 51.01 (19).

940.295(2) (2) Applicability. This section applies to any of the following types of facilities or programs:

940.295(2)(a) (a) An adult day care center.

940.295(2)(b) (b) An adult family home.

940.295(2)(c) (c) A community-based residential facility.

940.295(2)(d) (d) A foster home.

940.295(2)(e) (e) A group home.

940.295(2)(f) (f) A home health agency.

940.295(2)(g) (g) A hospice.

940.295(2)(h) (h) An inpatient health care facility.

940.295(2)(i) (i) A program under s. 51.42 (2).

940.295(2)(j) (j) The Wisconsin Educational Services Program for the Deaf and Hard of Hearing under s. 115.52 and the Wisconsin Center for the Blind and Visually Impaired under s. 115.525.

940.295(2)(k) (k) A state treatment facility.

940.295(2)(L) (L) A treatment facility.

940.295(2)(m) (m) A residential care center for children and youth operated by a child welfare agency licensed under s. 48.60 or an institution operated by a public agency for the care of neglected, dependent, or delinquent children.

940.295(2)(n) (n) Any other health facility or care-related facility or home, whether publicly or privately owned.

940.295(3) (3) Abuse and neglect; penalties.

940.295(3)(a)(a) Any person in charge of or employed in any facility or program under sub. (2) who does any of the following, or who knowingly permits another person to do so, may be penalized under par. (b):

940.295(3)(a)1. 1. Intentionally abuses or intentionally neglects a patient or resident.

940.295(3)(a)2. 2. Recklessly abuses or recklessly neglects a patient or resident.

940.295(3)(a)3. 3. Except as provided in par. (am), abuses, with negligence, or neglects a patient or a resident.

940.295(3)(am) (am) Paragraph (a) 3. does not apply to a health care provider acting in the scope of his or her practice or employment who commits an act or omission of mere inefficiency, unsatisfactory conduct, or failure in good performance as the result of inability, incapacity, inadvertency, ordinary negligence, or good faith error in judgment or discretion.

940.295(3)(b) (b)

940.295(3)(b)1g.1g. Any person violating par. (a) 1. or 2. under circumstances that cause death to an individual at risk is guilty of a Class C felony. Any person violating par. (a) 3. under circumstances that cause death to an individual at risk is guilty of a Class D felony.

940.295(3)(b)1m. 1m. Any person violating par. (a) under circumstances that cause great bodily harm to an individual at risk is guilty of a Class E felony.

940.295(3)(b)1r. 1r. Except as provided in subd. 1m., any person violating par. (a) 1. under circumstances that cause great bodily harm is guilty of a Class F felony. Any person violating par. (a) 1. under circumstances that are likely to cause great bodily harm is guilty of a Class G felony.

940.295(3)(b)2. 2. Any person violating par. (a) 1. under circumstances that cause bodily harm is guilty of a Class H felony. Any person violating par. (a) 1. under circumstances that are likely to cause bodily harm is guilty of a Class I felony.

940.295(3)(b)3. 3. Except as provided in subd. 1m., any person violating par. (a) 2. or 3. under circumstances that cause great bodily harm is guilty of a Class H felony. Any person violating par. (a) 2. or 3. under circumstances that are likely to cause great bodily harm is guilty of a Class I felony.

940.295(3)(b)4. 4. Any person violating par. (a) 2. or 3. under circumstances that cause or are likely to cause bodily harm is guilty of a Class A misdemeanor.

940.295(3)(b)5. 5. Any person violating par. (a) 1., 2. or 3. under circumstances not causing and not likely to cause bodily harm is guilty of a Class B misdemeanor.

940.295 History History: 1993 a. 445; 1995 a. 225; 1997 a. 180; 1999 a. 9; 2001 a. 57, 59, 109; 2005 a. 264, 388; 2007 a. 45; 2011 a. 2.

940.295 Annotation Evidence that residents suffered weight loss and bedsores was sufficient to support the conviction of a nursing home administrator for abuse of residents. State v. Serebin, 119 Wis. 2d 837, 350 N.W.2d 65 (1984).

940.295 Annotation Section 50.135 (1), as incorporated in sub. (1) (i), requires that all of the specifically enumerated facilities must be places licensed or approved by DHFS. A VA hospital is subject to federal regulation but is not licensed or regulated by the state and thus not within the definition of inpatient health care facility. State v. Powers, 2004 WI App 156, 276 Wis. 2d 107, 687 N.W.2d 50, 03-1514.

940.295 Annotation Seeking Justice in Death's Waiting Room: Barriers to Effectively Prosecuting Crime in Long-term Care Facilities. Hanrahan. Wis. Law. Aug. 2004.

940.295 Annotation A Response: Issues Affecting Long-term Care. Purtell. Wis. Law. Oct. 2004.



940.30 False imprisonment.

940.30  False imprisonment. Whoever intentionally confines or restrains another without the person's consent and with knowledge that he or she has no lawful authority to do so is guilty of a Class H felony.

940.30 History History: 1977 c. 173; 2001 a. 109.

940.30 Annotation False imprisonment is not a lesser included offense of the crime of kidnapping. Geitner v. State, 59 Wis. 2d 128, 207 N.W.2d 837.

940.30 Annotation A victim need only take advantage of reasonable means of escape; a victim need not expose himself or herself or others to danger in attempt to escape. State v. C.V.C. 153 Wis. 2d 145, 450 N.W.2d 463 (Ct. App. 1989).

940.30 Annotation False imprisonment, or confinement, is the intentional, unlawful, and uncontested restraint by one person of the physical liberty of another. State v. Burroughs, 2002 WI App 18, 250 Wis. 2d 180, 640 N.W.2d 190, 01-0738.

940.30 Annotation In the context of false imprisonment, consent means words or overt actions by a person who is competent to give informed consent indicating a freely given agreement to be confined or restrained. Under the circumstances of the case, even if the jury did not believe that the victim said no, a reasonable jury could have determined beyond a reasonable doubt that she did not consent to the restraint. State v. Long, 2009 WI 36, 317 Wis. 2d 92, 765 N.W.2d 557, 07-2307.



940.302 Human trafficking.

940.302  Human trafficking.

940.302(1)(1) In this section:

940.302(1)(a) (a) "Commercial sex act" means sexual contact for which anything of value is given to, promised, or received, directly or indirectly, by any person.

940.302(1)(b) (b) "Debt bondage" means the condition of a debtor arising from the debtor's pledge of services as a security for debt if the reasonable value of those services is not applied toward repaying the debt or if the length and nature of the services are not defined.

940.302(1)(c) (c) "Services" means activities performed by one individual at the request, under the supervision, or for the benefit of another person.

940.302(1)(d) (d) "Trafficking" means recruiting, enticing, harboring, transporting, providing, or obtaining, or attempting to recruit, entice, harbor, transport, provide, or obtain, an individual without consent of the individual.

940.302(2) (2)

940.302(2)(a)(a) Except as provided in s. 948.051, whoever knowingly engages in trafficking is guilty of a Class D felony if all of the following apply:

940.302(2)(a)1. 1. One of the following applies:

940.302(2)(a)1.a. a. The trafficking is for the purposes of labor or services.

940.302(2)(a)1.b. b. The trafficking is for the purposes of a commercial sex act.

940.302(2)(a)2. 2. The trafficking is done by any of the following:

940.302(2)(a)2.a. a. Causing or threatening to cause bodily harm to any individual.

940.302(2)(a)2.b. b. Causing or threatening to cause financial harm to any individual.

940.302(2)(a)2.c. c. Restraining or threatening to restrain any individual.

940.302(2)(a)2.d. d. Violating or threatening to violate a law.

940.302(2)(a)2.e. e. Destroying, concealing, removing, confiscating, or possessing, or threatening to destroy, conceal, remove, confiscate, or possess, any actual or purported passport or any other actual or purported official identification document of any individual.

940.302(2)(a)2.f. f. Extortion.

940.302(2)(a)2.g. g. Fraud or deception.

940.302(2)(a)2.h. h. Debt bondage.

940.302(2)(a)2.i. i. Controlling any individual's access to an addictive controlled substance.

940.302(2)(a)2.j. j. Using any scheme or pattern to cause an individual to believe that any individual would suffer bodily harm, financial harm, restraint, or other harm.

940.302(2)(b) (b) Whoever benefits in any manner from a violation of par. (a) is guilty of a Class D felony if the person knows that the benefits come from an act described in par. (a).

940.302(3) (3) Any person who incurs an injury or death as a result of a violation of sub. (2) may bring a civil action against the person who committed the violation. In addition to actual damages, the court may award punitive damages to the injured party, not to exceed treble the amount of actual damages incurred, and reasonable attorney fees.

940.302 History History: 2007 a. 116.

940.302 Annotation Halting Modern Slavery in the Midwest: The Potential of Wisconsin Act 116 to Improve the State and Federal Response to Human Trafficking. Ozalp. 2009 WLR 1391.



940.305 Taking hostages.

940.305  Taking hostages.

940.305(1)(1) Except as provided in sub. (2), whoever by force or threat of imminent force seizes, confines or restrains a person without the person's consent and with the intent to use the person as a hostage in order to influence a person to perform or not to perform some action demanded by the actor is guilty of a Class B felony.

940.305(2) (2) Whoever commits a violation specified under sub. (1) is guilty of a Class C felony if, before the time of the actor's arrest, each person who is held as a hostage is released without bodily harm.

940.305 History History: 1979 c. 118; 1993 a. 194; 2001 a. 109.

940.305 AnnotationThe constitutionality of s. 940.305 is upheld. State v. Bertrand, 162 Wis. 2d 411, 469 N.W.2d 873 (Ct. App. 1991).



940.31 Kidnapping.

940.31  Kidnapping.

940.31(1)(1) Whoever does any of the following is guilty of a Class C felony:

940.31(1)(a) (a) By force or threat of imminent force carries another from one place to another without his or her consent and with intent to cause him or her to be secretly confined or imprisoned or to be carried out of this state or to be held to service against his or her will; or

940.31(1)(b) (b) By force or threat of imminent force seizes or confines another without his or her consent and with intent to cause him or her to be secretly confined or imprisoned or to be carried out of this state or to be held to service against his or her will; or

940.31(1)(c) (c) By deceit induces another to go from one place to another with intent to cause him or her to be secretly confined or imprisoned or to be carried out of this state or to be held to service against his or her will.

940.31(2) (2)

940.31(2)(a)(a) Except as provided in par. (b), whoever violates sub. (1) with intent to cause another to transfer property in order to obtain the release of the victim is guilty of a Class B felony.

940.31(2)(b) (b) Whoever violates sub. (1) with intent to cause another to transfer property in order to obtain the release of the victim is guilty of a Class C felony if the victim is released without permanent physical injury prior to the time the first witness is sworn at the trial.

940.31 History History: 1977 c. 173; 1993 a. 194, 486; 2001 a. 109.

940.31 Annotation A conviction under sub. (1) (c) does not require proof of express or implied misrepresentations. State v. Dalton, 98 Wis. 2d 725, 298 N.W.2d 398 (Ct. App. 1980).

940.31 Annotation "Service," as used in this section includes acts done at the command of another and clearly embraces sexual acts performed at the command of another. State v. Clement, 153 Wis. 2d 287, 450 N.W.2d 789 (Ct. App. 1989).

940.31 Annotation Parental immunity does not extend to an agent acting for the parent. State v. Simplot, 180 Wis. 2d 383, 509 N.W.2d 338 (Ct. App. 1993).

940.31 Annotation Forced movement of a person from one part of a building to another satisfies the "carries another from one place to another" element of sub. (1) (a). State v. Wagner, 191 Wis. 2d 322, 528 N.W.2d 85 (Ct. App. 1995).

940.31 Annotation Confinement is the intentional, unlawful, and uncontested restraint by one person of the physical liberty of another. State v. Burroughs, 2002 WI App 18, 250 Wis. 2d 180, 640 N.W.2d 190, 01-0738.

940.31 Annotation Sub. (2) (b) allows for a lesser degree of kidnapping if two additional elements are present: 1) the victim is released prior to the first witness testimony, and 2) there is no permanent physical injury to the victim. Once there is some evidence of the mitigating factor of no permanent injury, the burden is on the state to prove the absence of that factor and a court accepting a guilty plea to a charged kidnapping offense under sub. (2) (a) should ascertain a factual basis for excluding the lesser-related offense under sub. (2) (b). State v. Ravesteijn, 2006 WI App 250, 297 Wis. 2d 663, 727 N.W.2d 53, 05-1955.



940.32 Stalking.

940.32  Stalking.

940.32(1)(1) In this section:

940.32(1)(a) (a) "Course of conduct" means a series of 2 or more acts carried out over time, however short or long, that show a continuity of purpose, including any of the following:

940.32(1)(a)1. 1. Maintaining a visual or physical proximity to the victim.

940.32(1)(a)2. 2. Approaching or confronting the victim.

940.32(1)(a)3. 3. Appearing at the victim's workplace or contacting the victim's employer or coworkers.

940.32(1)(a)4. 4. Appearing at the victim's home or contacting the victim's neighbors.

940.32(1)(a)5. 5. Entering property owned, leased, or occupied by the victim.

940.32(1)(a)6. 6. Contacting the victim by telephone or causing the victim's telephone or any other person's telephone to ring repeatedly or continuously, regardless of whether a conversation ensues.

940.32(1)(a)6m. 6m. Photographing, videotaping, audiotaping, or, through any other electronic means, monitoring or recording the activities of the victim. This subdivision applies regardless of where the act occurs.

940.32(1)(a)7. 7. Sending material by any means to the victim or, for the purpose of obtaining information about, disseminating information about, or communicating with the victim, to a member of the victim's family or household or an employer, coworker, or friend of the victim.

940.32(1)(a)8. 8. Placing an object on or delivering an object to property owned, leased, or occupied by the victim.

940.32(1)(a)9. 9. Delivering an object to a member of the victim's family or household or an employer, coworker, or friend of the victim or placing an object on, or delivering an object to, property owned, leased, or occupied by such a person with the intent that the object be delivered to the victim.

940.32(1)(a)10. 10. Causing a person to engage in any of the acts described in subds. 1. to 9.

940.32(1)(am) (am) "Domestic abuse" has the meaning given in s. 813.12 (1) (am).

940.32(1)(ap) (ap) "Domestic abuse offense" means an act of domestic abuse that constitutes a crime.

940.32(1)(c) (c) "Labor dispute" includes any controversy concerning terms, tenure or conditions of employment, or concerning the association or representation of persons in negotiating, fixing, maintaining, changing or seeking to arrange terms or conditions of employment, regardless of whether the disputants stand in the proximate relation of employer and employee.

940.32(1)(cb) (cb) "Member of a family" means a spouse, parent, child, sibling, or any other person who is related by blood or adoption to another.

940.32(1)(cd) (cd) "Member of a household" means a person who regularly resides in the household of another or who within the previous 6 months regularly resided in the household of another.

940.32(1)(cg) (cg) "Personally identifiable information" has the meaning given in s. 19.62 (5).

940.32(1)(cr) (cr) "Record" has the meaning given in s. 19.32 (2).

940.32(1)(d) (d) "Suffer serious emotional distress" means to feel terrified, intimidated, threatened, harassed, or tormented.

940.32(2) (2) Whoever meets all of the following criteria is guilty of a Class I felony:

940.32(2)(a) (a) The actor intentionally engages in a course of conduct directed at a specific person that would cause a reasonable person under the same circumstances to suffer serious emotional distress or to fear bodily injury to or the death of himself or herself or a member of his or her family or household.

940.32(2)(b) (b) The actor knows or should know that at least one of the acts that constitute the course of conduct will cause the specific person to suffer serious emotional distress or place the specific person in reasonable fear of bodily injury to or the death of himself or herself or a member of his or her family or household.

940.32(2)(c) (c) The actor's acts cause the specific person to suffer serious emotional distress or induce fear in the specific person of bodily injury to or the death of himself or herself or a member of his or her family or household.

940.32(2e) (2e) Whoever meets all of the following criteria is guilty of a Class I felony:

940.32(2e)(a) (a) After having been convicted of sexual assault under s. 940.225, 948.02, 948.025, or 948.085 or a domestic abuse offense, the actor engages in any of the acts listed in sub. (1) (a) 1. to 10., if the act is directed at the victim of the sexual assault or the domestic abuse offense.

940.32(2e)(b) (b) The actor knows or should know that the act will cause the specific person to suffer serious emotional distress or place the specific person in reasonable fear of bodily injury to or the death of himself or herself or a member of his or her family or household.

940.32(2e)(c) (c) The actor's act causes the specific person to suffer serious emotional distress or induces fear in the specific person of bodily injury to or the death of himself or herself or a member of his or her family or household.

940.32(2m) (2m) Whoever violates sub. (2) is guilty of a Class H felony if any of the following applies:

940.32(2m)(a) (a) The actor has a previous conviction for a violent crime, as defined in s. 939.632 (1) (e) 1., or a previous conviction under this section or s. 947.013 (1r), (1t), (1v), or (1x).

940.32(2m)(b) (b) The actor has a previous conviction for a crime, the victim of that crime is the victim of the present violation of sub. (2), and the present violation occurs within 7 years after the prior conviction.

940.32(2m)(c) (c) The actor intentionally gains access or causes another person to gain access to a record in electronic format that contains personally identifiable information regarding the victim in order to facilitate the violation.

940.32(2m)(d) (d) The person violates s. 968.31 (1) or 968.34 (1) in order to facilitate the violation.

940.32(2m)(e) (e) The victim is under the age of 18 years at the time of the violation.

940.32(3) (3) Whoever violates sub. (2) is guilty of a Class F felony if any of the following applies:

940.32(3)(a) (a) The act results in bodily harm to the victim or a member of the victim's family or household.

940.32(3)(b) (b) The actor has a previous conviction for a violent crime, as defined in s. 939.632 (1) (e) 1., or a previous conviction under this section or s. 947.013 (1r), (1t), (1v) or (1x), the victim of that crime is the victim of the present violation of sub. (2), and the present violation occurs within 7 years after the prior conviction.

940.32(3)(c) (c) The actor uses a dangerous weapon in carrying out any of the acts listed in sub. (1) (a) 1. to 9.

940.32(3m) (3m) A prosecutor need not show that a victim received or will receive treatment from a mental health professional in order to prove that the victim suffered serious emotional distress under sub. (2) (c) or (2e) (c).

940.32(4) (4)

940.32(4)(a)(a) This section does not apply to conduct that is or acts that are protected by the person's right to freedom of speech or to peaceably assemble with others under the state and U.S. constitutions, including, but not limited to, any of the following:

940.32(4)(a)1. 1. Giving publicity to and obtaining or communicating information regarding any subject, whether by advertising, speaking or patrolling any public street or any place where any person or persons may lawfully be.

940.32(4)(a)2. 2. Assembling peaceably.

940.32(4)(a)3. 3. Peaceful picketing or patrolling.

940.32(4)(b) (b) Paragraph (a) does not limit the activities that may be considered to serve a legitimate purpose under this section.

940.32(5) (5) This section does not apply to conduct arising out of or in connection with a labor dispute.

940.32(6) (6) The provisions of this statute are severable. If any provision of this statute is invalid or if any application thereof is invalid, such invalidity shall not affect other provisions or applications which can be given effect without the invalid provision or application.

940.32 History History: 1993 a. 96, 496; 2001 a. 109; 2003 a. 222, 327; 2005 a. 277.

940.32 Annotation This section does not violate the right to interstate travel and is not unconstitutionally vague or overbroad. State v. Ruesch, 214 Wis. 2d 548, 571 N.W.2d 898 (Ct. App. 1997), 96-2280.

940.32 Annotation The actor's "acts" under sub. (2) (c) are not the equivalent of the actor's "course of conduct" under sub. (2) (a). There must be proof that the actor's acts caused fear and not that the course of conduct caused fear. State v. Sveum, 220 Wis. 2d 396, 584 N.W.2d 137 (Ct. App. 1998), 97-2185.

940.32 Annotation A "previous conviction for a violent crime" is a substantive element of the Class H felony stalking offense under sub. (2m) (a), not a penalty enhancer. It was not error to allow the introduction of evidence at trial that the defendant had stipulated to having a previous conviction for a violent crime, nor was it error to instruct the jury to make a finding on that matter. State v. Warbelton, 2009 WI 6, 315 Wis. 2d 253, 759 N.W.2d 557, 07-0105.

940.32 Annotation The 7-year time restriction specified in sub. (2m) (b) requires that only the final act charged as part of a course of conduct occur within 7 years of the previous conviction, and does not restrict by time the other acts used to establish the underlying course of conduct element of sub. (2). State v. Conner, 2009 WI App 143, 321 Wis. 2d 449, 775 N.W.2d 105, 08-1296.

940.32 Annotation Although the acts in this case spanned apparently fewer than 15 minutes, this section specifically provides that stalking may be a series of 2 acts over a short time if the acts show a continuity of purpose. State v. Eichorn, 2010 WI App 70, 325 Wis. 2d 241, 783 N.W.2d 902, 09-1864.

940.32 Annotation This section is not overbroad under the 1st amendment. Although a stalker might use language in committing the crime, the core of the statute is the stalker's intent to engage in conduct that he or she knows or should know will cause fear in the victim and does cause the victim's actual distress or fear. The language used by the defendant in stalking his victim was merely evidence of his crime and not prohibited in and of itself. State v. Hemmingway, 2012 WI App 133, 345 Wis. 2d 297, 825 N.W.2d 303, 11-2372.



940.34 Duty to aid victim or report crime.

940.34  Duty to aid victim or report crime.

940.34(1) (1)

940.34(1)(a)(a) Whoever violates sub. (2) (a) is guilty of a Class C misdemeanor.

940.34(1)(b) (b) Whoever violates sub. (2) (b) is guilty of a Class C misdemeanor and is subject to discipline under s. 440.26 (6).

940.34(1)(c) (c) Whoever violates sub. (2) (c) is guilty of a Class C misdemeanor.

940.34(2) (2)

940.34(2)(a)(a) Any person who knows that a crime is being committed and that a victim is exposed to bodily harm shall summon law enforcement officers or other assistance or shall provide assistance to the victim.

940.34(2)(b) (b) Any person licensed as a private detective or granted a private security permit under s. 440.26 who has reasonable grounds to believe that a crime is being committed or has been committed shall notify promptly an appropriate law enforcement agency of the facts which form the basis for this belief.

940.34(2)(c) (c)

940.34(2)(c)1.1. In this paragraph, "unlicensed private security person" means a private security person, as defined in s. 440.26 (1m) (h), who is exempt from the permit and licensure requirements of s. 440.26.

940.34(2)(c)2. 2. Any unlicensed private security person who has reasonable grounds to believe that a crime is being committed or has been committed shall notify promptly an appropriate law enforcement agency of the facts which form the basis for this belief.

940.34(2)(d) (d) A person need not comply with this subsection if any of the following apply:

940.34(2)(d)1. 1. Compliance would place him or her in danger.

940.34(2)(d)2. 2. Compliance would interfere with duties the person owes to others.

940.34(2)(d)3. 3. In the circumstances described under par. (a), assistance is being summoned or provided by others.

940.34(2)(d)4. 4. In the circumstances described under par. (b) or (c), the crime or alleged crime has been reported to an appropriate law enforcement agency by others.

940.34(2m) (2m) If a person is subject to sub. (2) (b) or (c), the person need not comply with sub. (2) (b) or (c) until after he or she has summoned or provided assistance to a victim.

940.34(3) (3) If a person renders emergency care for a victim, s. 895.48 (1) applies. Any person who provides other reasonable assistance under this section is immune from civil liability for his or her acts or omissions in providing the assistance. This immunity does not apply if the person receives or expects to receive compensation for providing the assistance.

940.34 History History: 1983 a. 198; 1985 a. 152, 332; 1987 a. 14; 1995 a. 461.

940.34 Annotation This section is not unconstitutional. For a conviction, it must be proved that an accused believed a crime was being committed and that a victim was exposed to bodily harm. The reporting required does not require the defendant to incriminate himself or herself as the statute contains no mandate that an individual identify himself or herself. Whether a defendant fits within an exception under sub. (2) (d) is a matter of affirmative defense. State v. LaPlante, 186 Wis. 2d 427, 521 N.W.2d 448 (Ct. App. 1994).



940.41 Definitions.

940.41  Definitions. In ss. 940.42 to 940.49:

940.41(1g) (1g) "Law enforcement agency" has the meaning given in s. 165.83 (1) (b).

940.41(1r) (1r) "Malice" or "maliciously" means an intent to vex, annoy or injure in any way another person or to thwart or interfere in any manner with the orderly administration of justice.

940.41(2) (2) "Victim" means any natural person against whom any crime as defined in s. 939.12 or under the laws of the United States is being or has been perpetrated or attempted in this state.

940.41(3) (3) "Witness" means any natural person who has been or is expected to be summoned to testify; who by reason of having relevant information is subject to call or likely to be called as a witness, whether or not any action or proceeding has as yet been commenced; whose declaration under oath is received as evidence for any purpose; who has provided information concerning any crime to any peace officer or prosecutor; who has provided information concerning a crime to any employee or agent of a law enforcement agency using a crime reporting telephone hotline or other telephone number provided by the law enforcement agency; or who has been served with a subpoena issued under s. 885.01 or under the authority of any court of this state or of the United States.

940.41 History History: 1981 c. 118; 1993 a. 128.



940.42 Intimidation of witnesses; misdemeanor.

940.42  Intimidation of witnesses; misdemeanor. Except as provided in s. 940.43, whoever knowingly and maliciously prevents or dissuades, or who attempts to so prevent or dissuade any witness from attending or giving testimony at any trial, proceeding or inquiry authorized by law, is guilty of a Class A misdemeanor.

940.42 History History: 1981 c. 118.

940.42 Annotation When a mother and child were to testify against the defendant and the defendant sent letters to the mother urging that she and the child not testify, regardless of whether the letters were addressed to the child or the child was aware of the letter's contents, the defendant attempted to dissuade the child through her mother. As the mother of the minor child, had the parental responsibility and practical authority to monitor communications by third parties with the child, and to influence whether the child cooperated with the court proceedings, there was sufficient evidence to convict. State v. Moore, 2006 WI App 61, 292 Wis. 2d 101, 713 N.W.2d 131, 04-3227.

940.42 Annotation This section supports charging a person with a separate count for each letter sent, and each other act performed, for the purpose of attempting to dissuade any witness from attending or giving testimony at a court proceeding or trial. State v. Moore, 2006 WI App 61, 292 Wis. 2d 101, 713 N.W.2d 131, 04-3227.



940.43 Intimidation of witnesses; felony.

940.43  Intimidation of witnesses; felony. Whoever violates s. 940.42 under any of the following circumstances is guilty of a Class G felony:

940.43(1) (1) Where the act is accompanied by force or violence or attempted force or violence upon the witness, or the spouse, child, stepchild, foster child, parent, sibling, or grandchild of the witness, or any person sharing a common domicile with the witness.

940.43(2) (2) Where the act is accompanied by injury or damage to the real or personal property of any person covered under sub. (1).

940.43(3) (3) Where the act is accompanied by any express or implied threat of force, violence, injury or damage described in sub. (1) or (2).

940.43(4) (4) Where the act is in furtherance of any conspiracy.

940.43(5) (5) Where the act is committed by any person who has suffered any prior conviction for any violation under s. 943.30, 1979 stats., ss. 940.42 to 940.45, or any federal statute or statute of any other state which, if the act prosecuted was committed in this state, would be a violation under ss. 940.42 to 940.45.

940.43(6) (6) Where the act is committed by any person for monetary gain or for any other consideration acting on the request of any other person. All parties to the transactions are guilty under this section.

940.43(7) (7) Where the act is committed by a person who is charged with a felony in connection with a trial, proceeding, or inquiry for that felony.

940.43 History History: 1981 c. 118; 1997 a. 143; 2001 a. 109; 2005 a. 280; 2007 a. 96; 2009 a. 28.

940.43 AnnotationConspiracy to intimidate a witness is included under sub. (4). State v. Seibert, 141 Wis. 2d 753, 416 N.W.2d 900 (Ct. App. 1987).



940.44 Intimidation of victims; misdemeanor.

940.44  Intimidation of victims; misdemeanor. Except as provided in s. 940.45, whoever knowingly and maliciously prevents or dissuades, or who attempts to so prevent or dissuade, another person who has been the victim of any crime or who is acting on behalf of the victim from doing any of the following is guilty of a Class A misdemeanor:

940.44(1) (1) Making any report of the victimization to any peace officer or state, local or federal law enforcement or prosecuting agency, or to any judge.

940.44(2) (2) Causing a complaint, indictment or information to be sought and prosecuted and assisting in the prosecution thereof.

940.44(3) (3) Arresting or causing or seeking the arrest of any person in connection with the victimization.

940.44 History History: 1981 c. 118.

940.44 Annotation A jury instruction for a violation of s. 940.44 should specify the underlying crime and that a defendant cannot be found guilty of intimidating a victim of a crime unless the elements of the underlying crime are proved beyond a reasonable doubt. State v. Thomas, 161 Wis. 2d 616, 468 N.W.2d 729 (Ct. App. 1991).

940.44 Annotation Acquittal on the underlying charge does not require acquittal on a charge under s. 940.44 as the jury may have exercised its right to return a not guilty verdict irrespective of evidence on the underlying charge. State v. Thomas, 161 Wis. 2d 616, 468 N.W.2d 729 (Ct. App. 1991).

940.44 Annotation The disorderly conduct statute, s. 947.01, does not require a victim, but when the disorderly conduct is directed at a person, that person is the victim for the purpose of prosecuting the perpetrator for intimidating a victim under this section. State v. Vinje, 201 Wis. 2d 98, 548 N.W.2d 118 (Ct. App. 1996), 95-1484.

940.44 Annotation In the phrase "causing a complaint ... to be sought and prosecuted and assisting in the prosecution thereof" in sub. (2), "and" is read in the disjunctive. Sub. (2) includes alleged acts of intimidation that occur after a victim has caused a complaint to be sought and applies to all acts of intimidation that attempt to prevent or dissuade a crime victim from providing any one or more of the following forms of assistance to prosecutors: 1) causing a complaint, indictment or information to be sought; 2) causing a complaint to be prosecuted; or, more generally, 3) assisting in a prosecution. State v. Freer, 2010 WI App 9, 323 Wis. 2d 29, 779 N.W.2d 12, 08-2233.



940.45 Intimidation of victims; felony.

940.45  Intimidation of victims; felony. Whoever violates s. 940.44 under any of the following circumstances is guilty of a Class G felony:

940.45(1) (1) Where the act is accompanied by force or violence or attempted force or violence upon the victim, or the spouse, child, stepchild, foster child, parent, sibling, or grandchild of the victim, or any person sharing a common domicile with the victim.

940.45(2) (2) Where the act is accompanied by injury or damage to the real or personal property of any person covered under sub. (1).

940.45(3) (3) Where the act is accompanied by any express or implied threat of force, violence, injury or damage described in sub. (1) or (2).

940.45(4) (4) Where the act is in furtherance of any conspiracy.

940.45(5) (5) Where the act is committed by any person who has suffered any prior conviction for any violation under s. 943.30, 1979 stats., ss. 940.42 to 940.45, or any federal statute or statute of any other state which, if the act prosecuted was committed in this state, would be a violation under ss. 940.42 to 940.45.

940.45(6) (6) Where the act is committed by any person for monetary gain or for any other consideration acting on the request of any other person. All parties to the transactions are guilty under this section.

940.45 History History: 1981 c. 118; 1997 a. 143; 2001 a. 109; 2007 a. 96; 2009 a. 28.



940.46 Attempt prosecuted as completed act.

940.46  Attempt prosecuted as completed act. Whoever attempts the commission of any act prohibited under ss. 940.42 to 940.45 is guilty of the offense attempted without regard to the success or failure of the attempt. The fact that no person was injured physically or in fact intimidated is not a defense against any prosecution under ss. 940.42 to 940.45.

940.46 History History: 1981 c. 118.



940.47 Court orders.

940.47  Court orders. Any court with jurisdiction over any criminal matter, upon substantial evidence, which may include hearsay or the declaration of the prosecutor, that knowing and malicious prevention or dissuasion of any person who is a victim or who is a witness has occurred or is reasonably likely to occur, may issue orders including but not limited to any of the following:

940.47(1) (1) An order that a defendant not violate ss. 940.42 to 940.45.

940.47(2) (2) An order that a person before the court other than a defendant, including, but not limited to, a subpoenaed witness or other person entering the courtroom of the court, not violate ss. 940.42 to 940.45.

940.47(3) (3) An order that any person described in sub. (1) or (2) maintain a prescribed geographic distance from any specified witness or victim.

940.47(4) (4) An order that any person described in sub. (1) or (2) have no communication with any specified witness or any victim, except through an attorney under such reasonable restrictions as the court may impose.

940.47 History History: 1981 c. 118.



940.48 Violation of court orders.

940.48  Violation of court orders. Whoever violates an order issued under s. 940.47 may be punished as follows:

940.48(1) (1) If applicable, the person may be prosecuted under ss. 940.42 to 940.45.

940.48(2) (2) As a contempt of court under ch. 785. A finding of contempt is not a bar to prosecution under ss. 940.42 to 940.45, but:

940.48(2)(a) (a) Any person who commits a contempt of court is entitled to credit for any punishment imposed therefor against any sentence imposed on conviction under ss. 940.42 to 940.45; and

940.48(2)(b) (b) Any conviction or acquittal for any substantive offense under ss. 940.42 to 940.45 is a bar to subsequent punishment for contempt arising out of the same act.

940.48(3) (3) By the revocation of any form of pretrial release or forfeiture of bail and the issuance of a bench warrant for the defendant's arrest or remanding the defendant to custody. After hearing and on substantial evidence, the revocation may be made whether the violation of order complained of has been committed by the defendant personally or was caused or encouraged to have been committed by the defendant.

940.48 History History: 1981 c. 118.



940.49 Pretrial release.

940.49  Pretrial release. Any pretrial release of any defendant whether on bail or under any other form of recognizance shall be deemed to include a condition that the defendant neither do, nor cause to be done, nor permit to be done on his or her behalf, any act proscribed by ss. 940.42 to 940.45 and any willful violation of the condition is subject to punishment as prescribed in s. 940.48 (3) whether or not the defendant was the subject of an order under s. 940.47.

940.49 History History: 1981 c. 118.






941. Crimes against public health and safety.

941.01 Negligent operation of vehicle.

941.01  Negligent operation of vehicle.

941.01(1) (1) Whoever endangers another's safety by a high degree of negligence in the operation of a vehicle, not upon a highway as defined in s. 340.01, is guilty of a Class A misdemeanor.

941.01(2) (2) Upon conviction under sub. (1), no revocation or suspension of an operator's license may follow.

941.01 History History: 1977 c. 173; 1987 a. 399.



941.10 Negligent handling of burning material.

941.10  Negligent handling of burning material.

941.10(1)(1) Whoever handles burning material in a highly negligent manner is guilty of a Class A misdemeanor.

941.10(2) (2) Burning material is handled in a highly negligent manner if handled with criminal negligence under s. 939.25 or under circumstances in which the person should realize that a substantial and unreasonable risk of serious damage to another's property is created.

941.10 History History: 1977 c. 173; 1987 a. 399.



941.11 Unsafe burning of buildings.

941.11  Unsafe burning of buildings. Whoever does either of the following is guilty of a Class H felony:

941.11(1) (1) Intentionally burns his or her own building under circumstances in which he or she should realize he or she is creating an unreasonable risk of death or great bodily harm to another or serious damage to another's property; or

941.11(2) (2) Intentionally burns a building of one who has consented to the destruction thereof but does so under circumstances in which he or she should realize he or she is creating an unreasonable risk of death or great bodily harm to another or serious damage to a 3rd person's property.

941.11 History History: 1977 c. 173; 1993 a. 486; 1995 a. 417; 2001 a. 109.



941.12 Interfering with fire fighting.

941.12  Interfering with fire fighting.

941.12(1) (1) Whoever intentionally interferes with the proper functioning of a fire alarm system or the lawful efforts of fire fighters to extinguish a fire is guilty of a Class I felony.

941.12(2) (2) Whoever interferes with, tampers with or removes, without authorization, any fire extinguisher, fire hose or any other fire fighting equipment, is guilty of a Class A misdemeanor.

941.12(3) (3) Whoever interferes with accessibility to a fire hydrant by piling or dumping material near it without first obtaining permission from the appropriate municipal authority is guilty of a Class C misdemeanor. Every day during which the interference continues constitutes a separate offense.

941.12 History History: 1977 c. 173; 2001 a. 109.



941.13 False alarms.

941.13  False alarms. Whoever intentionally gives a false alarm to any public officer or employee, whether by means of a fire alarm system or otherwise, is guilty of a Class A misdemeanor.

941.13 History History: 1977 c. 173.



941.20 Endangering safety by use of dangerous weapon.

941.20  Endangering safety by use of dangerous weapon.

941.20(1)(1) Whoever does any of the following is guilty of a Class A misdemeanor:

941.20(1)(a) (a) Endangers another's safety by the negligent operation or handling of a dangerous weapon; or

941.20(1)(b) (b) Operates or goes armed with a firearm while he or she is under the influence of an intoxicant; or

941.20(1)(bm) (bm) Operates or goes armed with a firearm while he or she has a detectable amount of a restricted controlled substance in his or her blood. A defendant has a defense to any action under this paragraph that is based on the defendant allegedly having a detectable amount of methamphetamine, gamma-hydroxybutyric acid, or delta-9-tetrahydrocannabinol in his or her blood, if he or she proves by a preponderance of the evidence that at the time of the incident or occurrence he or she had a valid prescription for methamphetamine or one of its metabolic precursors, gamma-hydroxybutyric acid, or delta-9-tetrahydrocannabinol.

941.20(1)(c) (c) Except as provided in sub. (1m), intentionally points a firearm at or toward another.

941.20(1)(d) (d) While on the lands of another discharges a firearm within 100 yards of any building devoted to human occupancy situated on and attached to the lands of another without the express permission of the owner or occupant of the building. "Building" as used in this paragraph does not include any tent, bus, truck, vehicle or similar portable unit.

941.20(1m) (1m)

941.20(1m)(a)(a) In this subsection:

941.20(1m)(a)1. 1. "Ambulance" has the meaning given in s. 256.01 (1).

941.20(1m)(a)2. 2. "Emergency medical technician" has the meaning given in s. 256.01 (5).

941.20(1m)(a)3. 3. "First responder" has the meaning given in s. 256.01 (9).

941.20(1m)(b) (b) Whoever intentionally points a firearm at or towards a law enforcement officer, a fire fighter, an emergency medical technician, a first responder, an ambulance driver, or a commission warden who is acting in an official capacity and who the person knows or has reason to know is a law enforcement officer, a fire fighter, an emergency medical technician, a first responder, an ambulance driver, or a commission warden is guilty of a Class H felony.

941.20(2) (2) Whoever does any of the following is guilty of a Class G felony:

941.20(2)(a) (a) Intentionally discharges a firearm into a vehicle or building under circumstances in which he or she should realize there might be a human being present therein; or

941.20(2)(b) (b) Sets a spring gun.

941.20(3) (3)

941.20(3)(a)(a) Whoever intentionally discharges a firearm from a vehicle while on a highway, as defined in s. 340.01 (22), or on a vehicle parking lot that is open to the public under any of the following circumstances is guilty of a Class F felony:

941.20(3)(a)1. 1. The person discharges the firearm at or toward another.

941.20(3)(a)2. 2. The person discharges the firearm at or toward any building or other vehicle.

941.20(3)(b) (b)

941.20(3)(b)1.1. Paragraph (a) does not apply to any of the following who, in the line of duty, discharges a firearm from a vehicle:

941.20(3)(b)1.a. a. A peace officer, except for a commission warden who is not a state-certified commission warden.

941.20(3)(b)1.b. b. A member of the U.S. armed forces.

941.20(3)(b)1.c. c. A member of the national guard.

941.20(3)(b)2. 2. Paragraph (a) does not apply to the holder of a permit under s. 29.193 (2) who is hunting from a standing motor vehicle, as defined in s. 29.001 (57), in accordance with s. 29.193 (2) (cr) 2.

941.20(3)(c) (c) The state does not have to negate any exception under par. (b). Any party that claims that an exception under par. (b) is applicable has the burden of proving the exception by a preponderance of the evidence.

941.20(3)(d) (d) The driver of the vehicle may be charged and convicted for a violation of par. (a) according to the criteria under s. 939.05.

941.20(3)(e) (e) A person under par. (a) has a defense of privilege of self-defense or defense of others in accordance with s. 939.48.

941.20 History History: 1977 c. 173; 1987 a. 399; 1989 a. 131; 1993 a. 94, 486; 1997 a. 248, 249; 1999 a. 32; 2001 a. 109; 2003 a. 97, 190; 2007 a. 11, 27, 130.

941.20 Annotation Pointing a firearm is not a lesser included offense of armed robbery and a defendant can be convicted of both. State v. Smith, 55 Wis. 2d 304, 198 N.W.2d 630 (1972).

941.20 Annotation A jury instruction that shooting "into" a building under sub. (2) (a) occurs when a bullet penetrates the building however slightly, conformed with common usage of the word and was not improper. State v. Grady, 175 Wis. 2d 553, 499 N.W.2d 285 (Ct. App. 1993).

941.20 Annotation Police officers do not have an absolute right to point their weapons, but privilege may be asserted as an affirmative defense. State v. Trentadue, 180 Wis. 2d 670, 510 N.W.2d 727 (Ct. App. 1993).

941.20 Annotation Although intentionally pointing a firearm at another constitutes a violation of this section, under s. 939.48 (1) a person is privileged to point a gun at another person in self-defense if the person reasonably believes that the threat of force is necessary to prevent or terminate what he or she reasonably believes to be an unlawful interference. State v. Watkins, 2002 WI 101, 255 Wis. 2d 265, 647 N.W.2d 244, 00-0064.



941.21 Disarming a peace officer.

941.21  Disarming a peace officer. Whoever intentionally disarms a peace officer who is acting in his or her official capacity by taking a dangerous weapon or a device or container described under s. 941.26 (1) (b) or (4) (a) from the officer without his or her consent is guilty of a Class H felony. This section applies to any dangerous weapon or any device or container described under s. 941.26 (1) (b) or (4) (a) that the officer is carrying or that is in an area within the officer's immediate presence.

941.21 History History: 1983 a. 262; 1993 a. 98; 1995 a. 339; 2001 a. 109.



941.23 Carrying concealed weapon.

941.23  Carrying concealed weapon.

941.23(1) (1) In this section:

941.23(1)(ag) (ag) "Carry" has the meaning given in s. 175.60 (1) (ag).

941.23(1)(ar) (ar) "Destructive device" has the meaning given in 18 USC 921 (a) (4).

941.23(1)(b) (b) "Firearm silencer" has the meaning given in s. 941.298 (1).

941.23(1)(c) (c) "Former officer" means a person who served as a law enforcement officer with a law enforcement agency before separating from law enforcement service.

941.23(1)(d) (d) "Law enforcement agency" has the meaning given in s. 175.49 (1) (f).

941.23(1)(e) (e) "Law enforcement officer" has the meaning given in s. 175.49 (1) (g).

941.23(1)(f) (f) "Machine gun" has the meaning given in s. 941.27 (1).

941.23(1)(g) (g) "Qualified out-of-state law enforcement officer" means a law enforcement officer to whom all of the following apply:

941.23(1)(g)1. 1. The person is employed by a state or local government agency in another state.

941.23(1)(g)2. 2. The agency has authorized the person to carry a firearm.

941.23(1)(g)3. 3. The person is not the subject of any disciplinary action by the agency that could result in the suspension or loss of the person's law enforcement authority.

941.23(1)(g)4. 4. The person meets all standards established by the agency to qualify the person on a regular basis to use a firearm.

941.23(1)(g)5. 5. The person is not prohibited under federal law from possessing a firearm.

941.23(2) (2) Any person, other than one of the following, who carries a concealed and dangerous weapon is guilty of a Class A misdemeanor:

941.23(2)(a) (a) A peace officer, but notwithstanding s. 939.22, for purposes of this paragraph, peace officer does not include a commission warden who is not a state-certified commission warden.

941.23(2)(b) (b) A qualified out-of-state law enforcement officer. This paragraph applies only if all of the following apply:

941.23(2)(b)1. 1. The weapon is a firearm but is not a machine gun or a destructive device.

941.23(2)(b)2. 2. The officer is not carrying a firearm silencer.

941.23(2)(b)3. 3. The officer is not under the influence of an intoxicant.

941.23(2)(c) (c) A former officer. This paragraph applies only if all of the following apply:

941.23(2)(c)1. 1. The former officer has been issued a photographic identification document described in sub. (3) (b) 1. or both of the following:

941.23(2)(c)1.a. a. A photographic identification document described in sub. (3) (b) 2. (intro.).

941.23(2)(c)1.b. b. An identification card described in sub. (3) (b) 2. a., if the former officer resides in this state, or a certification described in sub. (3) (b) 2. b., if the former officer resides in another state.

941.23(2)(c)2. 2. The weapon is a firearm that is of the type described in a photographic identification document described in subd. 1. (intro.) or a card or certification described in subd. 1. b.

941.23(2)(c)3. 3. Within the preceding 12 months, the former officer met the standards of the state in which he or she resides for training and qualification for active law enforcement officers to carry firearms.

941.23(2)(c)4. 4. The weapon is not a machine gun or a destructive device.

941.23(2)(c)5. 5. The former officer is not carrying a firearm silencer.

941.23(2)(c)6. 6. The former officer is not under the influence of an intoxicant.

941.23(2)(c)7. 7. The former officer is not prohibited under federal law from possessing a firearm.

941.23(2)(d) (d) A licensee, as defined in s. 175.60 (1) (d), or an out-of-state licensee, as defined in s. 175.60 (1) (g), if the dangerous weapon is a weapon, as defined under s. 175.60 (1) (j). An individual formerly licensed under s. 175.60 whose license has been suspended or revoked under s. 175.60 (14) may not assert his or her refusal to accept a notice of revocation or suspension mailed under s. 175.60 (14) (b) 1. as a defense to prosecution under this subsection, regardless of whether the person has complied with s. 175.60 (11) (b) 1.

941.23(2)(e) (e) An individual who carries a concealed and dangerous weapon, as defined in s. 175.60 (1) (j), in his or her own dwelling or place of business or on land that he or she owns, leases, or legally occupies.

941.23(3) (3)

941.23(3)(a)(a) A qualified out-of-state law enforcement officer shall, while carrying a concealed firearm, also have with him or her an identification card that contains his or her photograph and that was issued by the law enforcement agency by which he or she is employed.

941.23(3)(b) (b) A former officer shall, while carrying a concealed firearm, also have with him or her one of the following:

941.23(3)(b)1. 1. A photographic identification document issued by the law enforcement agency from which the former officer separated that indicates that, within the 12 months preceding the date on which the former officer is carrying the concealed firearm, he or she was tested or otherwise found by that law enforcement agency to meet the standards for qualification in firearms training that that law enforcement agency sets for active law enforcement officers to carry a firearm of the same type as the firearm that the former officer is carrying.

941.23(3)(b)2. 2. A photographic identification document issued by the law enforcement agency from which the former officer separated and one of the following:

941.23(3)(b)2.a. a. A certification card issued under s. 175.49 (2), if the former officer resides in this state.

941.23(3)(b)2.b. b. A certification issued by the state in which the former officer resides, if the former officer resides in another state, that indicates that, within the 12 months preceding the date on which the former officer is carrying the concealed firearm, he or she has been found by the state in which he or she resides, or by a certified firearms instructor if such an instructor is qualified to conduct a firearms qualification test for active law enforcement officers in that state, to meet the standards for qualification in firearms training for active law enforcement officers to carry a firearm of the type he or she is carrying, that are established by his or her state of residence or, if that state does not establish standards, by any law enforcement agency in his or her state of residence.

941.23(3)(c) (c) A person who violates this subsection may be required to forfeit not more than $25, except that the person shall be exempted from the forfeiture if the person presents, within 48 hours, his or her license document or out-of-state license and photographic identification to the law enforcement agency that employs the requesting law enforcement officer.

941.23(3)(d) (d) This subsection does not apply to a licensee, as defined in s. 175.60 (1) (d), or an out-of-state licensee, as defined in s. 175.60 (1) (g).

941.23 History History: 1977 c. 173; 1979 c. 115, 221; 2007 a. 27; 2011 a. 35.

941.23 Annotation The burden is on the defendant to prove that he or she is a peace officer and within the exception. State v. Williamson, 58 Wis. 2d 514, 206 N.W.2d 613 (1973).

941.23 Annotation A defendant was properly convicted under this section for driving a vehicle with a gun locked in a glove compartment. State v. Fry, 131 Wis. 2d 153, 388 N.W.2d 565 (1986).

941.23 Annotation To "go armed" does not require going anywhere. The elements for a violation of s. 941.23 are: 1) a dangerous weapon is on the defendant's person or within reach; 2) the defendant is aware of the weapon's presence; and 3) the weapon is hidden. State v. Keith, 175 Wis. 2d 75, 498 N.W.2d 865 (Ct. App. 1993).

941.23 Annotation A handgun on the seat of a car that was indiscernible from ordinary observation by a person outside, and within the immediate vicinity, of the vehicle was hidden from view for purposes of determining whether the gun was a concealed weapon under this section. State v. Walls, 190 Wis. 2d 65, 526 N.W.2d 765 (Ct. App. 1994).

941.23 Annotation There is no statutory or common law privilege for the crime of carrying a concealed weapon under s. 941.23. State Dundon, 226 Wis. 2d 654, 594 N.W.2d 780 (1999), 97-1423.

941.23 Annotation Under the facts of the case, the privilege of self-defense was inapplicable to a charge of carrying a concealed weapon. State v. Nollie, 2002 WI 4, 249 Wis. 2d 538, 638 N.W.2d 280, 00-0744.

941.23 Annotation The concealed weapons statute is a restriction on the manner in which firearms are possessed and used. It is constitutional under Art. I, s. 25. Only if the public benefit in the exercise of the police power is substantially outweighed by an individual's need to conceal a weapon in the exercise of the right to bear arms will an otherwise valid restriction on that right be unconstitutional, as applied. The right to keep and bear arms for security, as a general matter, must permit a person to possess, carry, and sometimes conceal arms to maintain the security of a private residence or privately operated business, and to safely move and store weapons within those premises. State v. Hamdan, 2003 WI 113, 264 Wis. 2d 433, 665 N.W.2d 785, 01-0056. See also State v. Cole, 2003 WI 112, 264 Wis. 2d 520, 665 N.W.2d 328, 01-0350.

941.23 Annotation A challenge on constitutional grounds of a prosecution for carrying a concealed weapon requires affirmative answers to the following before the defendant may raise the constitutional defense: 1) under the circumstances, did the defendant's interest in concealing the weapon to facilitate exercise of his or her right to keep and bear arms substantially outweigh the state's interest in enforcing the concealed weapons statute? and 2) did the defendant conceal his or her weapon because concealment was the only reasonable means under the circumstances to exercise his or her right to bear arms? State v. Hamdan, 2003 WI 113, 264 Wis. 2d 433, 665 N.W.2d 785, 01-0056.

941.23 Annotation This section is constitutional as applied in this case. The defendant's interest in exercising his right to keep and bear arms for purposes of security by carrying a concealed weapon in his vehicle does not substantially outweigh the state's interest in prohibiting him from carrying a concealed weapon in his vehicle. State v. Fisher, 2006 WI 44, 290 Wis. 2d 121, 714 N.W.2d 495, 04-2989.

941.23 Annotation Judges are not peace officers authorized to carry concealed weapons. 69 Atty. Gen. 66.



941.235 Carrying firearm in public building.

941.235  Carrying firearm in public building.

941.235(1) (1) Any person who goes armed with a firearm in any building owned or leased by the state or any political subdivision of the state is guilty of a Class A misdemeanor.

941.235(2) (2) This section does not apply to any of the following:

941.235(2)(a) (a) Peace officers or armed forces or military personnel who go armed in the line of duty or to any person duly authorized by the chief of police of any city, village or town, the chief of the capitol police, or the sheriff of any county to possess a firearm in any building under sub. (1). Notwithstanding s. 939.22 (22), for purposes of this paragraph, peace officer does not include a commission warden who is not a state-certified commission warden.

941.235(2)(c) (c) A qualified out-of-state law enforcement officer, as defined in s. 941.23 (1) (g), to whom s. 941.23 (2) (b) 1. to 3. applies.

941.235(2)(d) (d) A former officer, as defined in s. 941.23 (1) (c), to whom s. 941.23 (2) (c) 1. to 7. applies.

941.235(2)(e) (e) A licensee, as defined in s. 175.60 (1) (d), or an out-of-state licensee, as defined in s. 175.60 (1) (g).

941.235 History History: 1979 c. 221; 1991 a. 172; 1993 a. 246; 2001 a. 109; 2007 a. 27; 2011 a. 35.



941.237 Carrying handgun where alcohol beverages may be sold and consumed.

941.237  Carrying handgun where alcohol beverages may be sold and consumed.

941.237(1) (1) In this section:

941.237(1)(a) (a) "Alcohol beverages" has the meaning given in s. 125.02 (1).

941.237(1)(b) (b) "Correctional officer" means any person employed by the state or any political subdivision as a guard or officer whose principal duties are the supervision and discipline of inmates.

941.237(1)(c) (c) "Encased" has the meaning given in s. 167.31 (1) (b).

941.237(1)(cm) (cm) "Firearms dealer" means any person engaged in the business of importing, manufacturing or dealing in firearms and having a license as an importer, manufacturer or dealer issued by the U.S. department of the treasury.

941.237(1)(d) (d) "Handgun" has the meaning given in s. 175.35 (1) (b).

941.237(1)(dm) (dm) "Hotel" has the meaning given in s. 254.61 (3).

941.237(1)(dr) (dr) Notwithstanding s. 939.22 (22), "peace officer" does not include a commission warden who is not a state-certified commission warden.

941.237(1)(e) (e) "Premises" has the meaning given in s. 125.02 (14m), but excludes any area primarily used as a residence.

941.237(1)(em) (em) "Private security person" has the meaning given in s. 440.26 (1m) (h).

941.237(1)(f) (f) "Target range" means any area where persons are allowed to use a handgun to fire shots at targets.

941.237(1)(fm) (fm) "Tavern" means an establishment, other than a private club or fraternal organization, in which alcohol beverages are sold for consumption on the premises.

941.237(1)(g) (g) "Unloaded" means any of the following:

941.237(1)(g)1. 1. Having no shell or cartridge in the chamber of a handgun or in the magazine attached to a handgun.

941.237(1)(g)2. 2. In the case of a caplock muzzle-loading handgun, having the cap removed.

941.237(1)(g)3. 3. In the case of a flintlock muzzle-loading handgun, having the flashpan cleaned of powder.

941.237(2) (2) Whoever intentionally goes armed with a handgun on any premises for which a Class "B" or "Class B" license or permit has been issued under ch. 125 is guilty of a Class A misdemeanor.

941.237(3) (3) Subsection (2) does not apply to any of the following:

941.237(3)(a) (a) A peace officer.

941.237(3)(b) (b) A correctional officer while going armed in the line of duty.

941.237(3)(c) (c) A member of the U.S. armed forces or national guard while going armed in the line of duty.

941.237(3)(cm) (cm) A private security person meeting all of the following criteria:

941.237(3)(cm)1. 1. The private security person is covered by a license or permit issued under s. 440.26.

941.237(3)(cm)2. 2. The private security person is going armed in the line of duty.

941.237(3)(cm)3. 3. The private security person is acting with the consent of the person specified in par. (d).

941.237(3)(cr) (cr) A qualified out-of-state law enforcement officer, as defined in s. 941.23 (1) (g), to whom s. 941.23 (2) (b) 1. to 3. applies.

941.237(3)(ct) (ct) A former officer, as defined in s. 941.23 (1) (c), to whom s. 941.23 (2) (c) 1. to 7. applies.

941.237(3)(cx) (cx) A licensee, as defined in s. 175.60 (1) (d), or an out-of-state licensee, as defined in s. 175.60 (1) (g), if the licensee or out-of-state licensee is not consuming alcohol on the premises.

941.237(3)(d) (d) The licensee, owner, or manager of the premises, or any employee or agent authorized to possess a handgun by the licensee, owner, or manager of the premises.

941.237(3)(e) (e) The possession of a handgun that is unloaded and encased in a vehicle in any parking lot area.

941.237(3)(f) (f) The possession or use of a handgun at a public or private gun or sportsmen's range or club.

941.237(3)(g) (g) The possession or use of a handgun on the premises if authorized for a specific event of limited duration by the owner or manager of the premises who is issued the Class "B" or "Class B" license or permit under ch. 125 for the premises.

941.237(3)(h) (h) The possession of any handgun that is used for decoration if the handgun is encased, inoperable or secured in a locked condition.

941.237(3)(i) (i) The possession of a handgun in any portion of a hotel other than the portion of the hotel that is a tavern.

941.237(3)(j) (j) The possession of a handgun in any portion of a combination tavern and store devoted to other business if the store is owned or operated by a firearms dealer, the other business includes the sale of handguns and the handgun is possessed in a place other than a tavern.

941.237 History History: 1993 a. 95, 491; 1995 a. 461; 2007 a. 27; 2011 a. 35.

941.237 Annotation Sub. (3) does not allow going armed with a concealed handgun in violation of s. 941.23. State v. Mata, 199 Wis. 2d 315, 544 N.W.2d 578 (Ct. App. 1996), 95-1336.



941.24 Possession of switchblade knife.

941.24  Possession of switchblade knife.

941.24(1) (1) Whoever manufactures, sells or offers to sell, transports, purchases, possesses or goes armed with any knife having a blade which opens by pressing a button, spring or other device in the handle or by gravity or by a thrust or movement is guilty of a Class A misdemeanor.

941.24(2) (2) Within 30 days after April 16, 1959, such knives shall be surrendered to any peace officer.

941.24 History History: 1977 c. 173.



941.25 Manufacturer to register machine guns.

941.25  Manufacturer to register machine guns. Every manufacturer shall keep a register of all machine guns manufactured or handled by him or her. This register shall show the model and serial number, date of manufacture, sale, loan, gift, delivery or receipt, of every machine gun, the name, address, and occupation of the person to whom the machine gun was sold, loaned, given or delivered, or from whom it was received; and the purpose for which it was acquired by the person to whom the machine gun was sold, loaned, given or delivered, or from whom received. Upon demand every manufacturer shall permit any marshal, sheriff or police officer to inspect his or her entire stock of machine guns, parts, and supplies therefor, and shall produce the register required under this section for inspection. Whoever violates any provision of this section is subject to a Class B forfeiture.

941.25 History History: 1977 c. 173.



941.26 Machine guns and other weapons; use in certain cases; penalty.

941.26  Machine guns and other weapons; use in certain cases; penalty.

941.26(1)(1)

941.26(1)(a)(a) No person may sell, possess, use or transport any machine gun or other full automatic firearm.

941.26(1)(b) (b) Except as provided in sub. (4), no person may sell, possess, use or transport any tear gas bomb, hand grenade, projectile or shell or any other container of any kind or character into which tear gas or any similar substance is used or placed for use to cause bodily discomfort, panic, or damage to property.

941.26(1m) (1m) No person may take a firearm that is not designed to shoot more than one shot, without manual reloading, by a single function of the trigger and modify the firearm so that it does shoot more than one shot, without manual reloading, by a single function of the trigger.

941.26(2) (2)

941.26(2)(a)(a) Any person violating sub. (1) (a) is guilty of a Class H felony.

941.26(2)(b) (b) Any person violating sub. (1m) is guilty of a Class F felony.

941.26(2)(c) (c) Except as provided in par. (d), any person who violates sub. (1) (b) regarding the possession, noncommercial transportation or use of the bomb, grenade, projectile, shell or container under sub. (1) (b) is guilty of a Class A misdemeanor.

941.26(2)(d) (d) Any person who violates sub. (1) (b) regarding the possession, noncommercial transportation or use of the bomb, grenade, projectile, shell or container under sub. (1) (b) in self-defense or defense of another, as allowed under s. 939.48, is subject to a Class D forfeiture.

941.26(2)(e) (e) Any person who violates sub. (1) (b) regarding the sale or commercial transportation of the bomb, grenade, projectile, shell or container under sub. (1) (b) is guilty of a Class H felony.

941.26(2)(f) (f) Any person who violates sub. (1) (b) regarding the use of the bomb, grenade, projectile, shell or container under sub. (1) (b) to cause bodily harm or bodily discomfort to a person who the actor knows, or has reason to know, is a peace officer who is acting in an official capacity is guilty of a Class H felony.

941.26(2)(g) (g) Any person who violates sub. (1) (b) regarding the use of the bomb, grenade, projectile, shell or container under sub. (1) (b) during his or her commission of another crime to cause bodily harm or bodily discomfort to another or who threatens to use the bomb, grenade, projectile, shell or container during his or her commission of another crime to incapacitate another person is guilty of a Class H felony.

941.26(3) (3) This section does not apply to the sale, possession, modification, use or transportation of any weapons or containers under sub. (1) or (1m) to or by any armed forces or national guard personnel in the line of duty, any civil enforcement officer of the state or of any city or county. This section does not apply to the sale, possession, modification, use or transportation of weapons under sub. (1) (a) or (1m) to or by any person duly authorized by the chief of police of any city or the sheriff of any county. This section does not apply to the restoration of any weapon under sub. (1) (a) or (1m) by a person having a license to collect firearms as curios or relics issued by the U.S. department of the treasury. The restriction on transportation contained in this section does not apply to common carriers.

941.26(4) (4)

941.26(4)(a)(a) Subsections (1) to (3) do not apply to any device or container that contains a combination of oleoresin of capsicum and inert ingredients but does not contain any other gas or substance that will cause bodily discomfort.

941.26(4)(b) (b) Whoever intentionally uses a device or container described under par. (a) to cause bodily harm or bodily discomfort to another is guilty of a Class A misdemeanor.

941.26(4)(c) (c) Paragraph (b) does not apply to any of the following:

941.26(4)(c)1. 1. Any person acting in self-defense or defense of another, as allowed under s. 939.48.

941.26(4)(c)2. 2. Any peace officer acting in his or her official capacity. Notwithstanding s. 939.22 (22), for purposes of this subdivision, peace officer does not include a commission warden who is not a state-certified commission warden.

941.26(4)(c)3. 3. Any armed forces or national guard personnel acting in the line of duty.

941.26(4)(d) (d) Whoever intentionally uses a device or container described under par. (a) to cause bodily harm or bodily discomfort to a person who the actor knows, or has reason to know, is a peace officer who is acting in an official capacity is guilty of a Class H felony.

941.26(4)(e) (e) Whoever uses a device or container described under par. (a) during his or her commission of another crime to cause bodily harm or bodily discomfort to another or who threatens to use the device or container during his or her commission of another crime to incapacitate another person is guilty of a Class H felony.

941.26(4)(g) (g)

941.26(4)(g)1.1. Any person who sells or distributes a device or container described under par. (a) to a person who has not attained 18 years of age is subject to a Class C forfeiture.

941.26(4)(g)1m. 1m. Subdivision 1. does not apply to an actor who is a parent, guardian, or legal custodian of a person who has not attained 18 years of age if the actor gives the person the device or container.

941.26(4)(g)2. 2. A person who proves all of the following by a preponderance of the evidence has a defense to prosecution under subd. 1.:

941.26(4)(g)2.a. a. That the purchaser or distributee falsely represented that he or she had attained the age of 18 and presented an identification card.

941.26(4)(g)2.b. b. That the appearance of the purchaser or distributee was such that an ordinary and prudent person would believe that the purchaser or distributee had attained the age of 18.

941.26(4)(g)2.c. c. That the sale was made in good faith, in reasonable reliance on the identification card and appearance of the purchaser or distributee and in the belief that the purchaser or distributee had attained the age of 18.

941.26(4)(j) (j) Whoever intentionally sells a device or container described under par. (a) without providing the purchaser with a proper label on the device or container and written safety instructions for using the device or container is guilty of a Class A misdemeanor.

941.26(4)(k) (k)

941.26(4)(k)1.1. Except as provided in subd. 2., any person who has not attained the age of 18 years and who possesses a device or container described under par. (a) is subject to a Class E forfeiture.

941.26(4)(k)2. 2. Subdivision 1. does not apply if the person's parent, guardian, or legal custodian purchased the device or container for him or her or gave the device or container to him or her.

941.26(4)(L) (L) Any person who has been convicted of a felony in this state or has been convicted of a crime elsewhere that would be a felony if committed in this state who possesses a device or container described under par. (a) is subject to a Class A misdemeanor. This paragraph does not apply if the person has received a pardon for the felony or crime.

941.26(4)(m) (m) The department of justice may not promulgate or enforce any rule that regulates a device or container described under par. (a).

941.26 History History: 1977 c. 173; 1987 a. 234; 1991 a. 137; 1993 a. 91; 1995 a. 25; 2001 a. 109; 2007 a. 27; 2013 a. 77.



941.27 Machine guns.

941.27  Machine guns.

941.27(1)(1)  Definition. In ss. 941.25 and 941.26, "machine gun" means any of the following:

941.27(1)(a) (a) Any weapon that shoots, is designed to shoot or can be readily restored to shoot, automatically more than one shot, without manual reloading, by a single function of the trigger.

941.27(1)(b) (b) The frame or receiver of any weapon described under par. (a) or any part designed and intended solely and exclusively, or combination of parts designed and intended, for use in converting a weapon into a weapon described under par. (a).

941.27(1)(c) (c) Any combination of parts from which a weapon described under par. (a) can be assembled if those parts are in the possession or under the control of a person.

941.27(2) (2) Exceptions. Sections 941.25 and 941.26 shall not prohibit or interfere with the manufacture for, and sale of, machine guns to the military forces or the peace officers of the United States or of any political subdivision thereof, or the transportation required for that purpose; the possession of a machine gun for scientific purpose, or the possession of a machine gun not usable as a weapon and possessed as a curiosity, ornament or keepsake; or the possession of a machine gun other than one adapted to use pistol cartridges for a purpose manifestly not aggressive or offensive.

941.27 History History: 1977 c. 173; 1991 a. 137; 1999 a. 85.



941.28 Possession of short-barreled shotgun or short-barreled rifle.

941.28  Possession of short-barreled shotgun or short-barreled rifle.

941.28(1) (1) In this section:

941.28(1)(a) (a) "Rifle" means a firearm designed or redesigned, made or remade, and intended to be fired from the shoulder or hip and designed or redesigned and made or remade to use the energy of a propellant in a metallic cartridge to fire through a rifled barrel a single projectile for each pull of the trigger.

941.28(1)(b) (b) "Short-barreled rifle" means a rifle having one or more barrels having a length of less than 16 inches measured from closed breech or bolt face to muzzle or a rifle having an overall length of less than 26 inches.

941.28(1)(c) (c) "Short-barreled shotgun" means a shotgun having one or more barrels having a length of less than 18 inches measured from closed breech or bolt face to muzzle or a shotgun having an overall length of less than 26 inches.

941.28(1)(d) (d) "Shotgun" means a weapon designed or redesigned, made or remade, and intended to be fired from the shoulder or hip and designed or redesigned and made or remade to use the energy of a propellant in a fixed shotgun shell to fire through a smooth bore either a number of ball shot or a single projectile for each single pull of the trigger.

941.28(2) (2) No person may sell or offer to sell, transport, purchase, possess or go armed with a short-barreled shotgun or short-barreled rifle.

941.28(3) (3) Any person violating this section is guilty of a Class H felony.

941.28(4) (4) This section does not apply to the sale, purchase, possession, use or transportation of a short-barreled shotgun or short-barreled rifle to or by any armed forces or national guard personnel in line of duty, any peace officer of the United States or of any political subdivision of the United States or any person who has complied with the licensing and registration requirements under 26 USC 5801 to 5872. This section does not apply to the manufacture of short-barreled shotguns or short-barreled rifles for any person or group authorized to possess these weapons. The restriction on transportation contained in this section does not apply to common carriers. This section shall not apply to any firearm that may be lawfully possessed under federal law, or any firearm that could have been lawfully registered at the time of the enactment of the national firearms act of 1968.

941.28(5) (5) Any firearm seized under this section is subject to s. 968.20 (3) and is presumed to be contraband.

941.28 History History: 1979 c. 115; 2001 a. 109.

941.28 Annotation The intent in sub. (1) (d) is that of the fabricator; that the gun is incapable of being fired or not intended to be fired by the possessor is immaterial. State v. Johnson, 171 Wis. 2d 175, 491 N.W.2d 110 (Ct. App. 1992).

941.28 Annotation "Firearm" means a weapon that acts by force of gunpowder to fire a projectile, regardless of whether it is inoperable due to disassembly. State v. Rardon, 185 Wis. 2d 701, 518 N.W.2d 330 (Ct. App. 1994).



941.29 Possession of a firearm.

941.29  Possession of a firearm.

941.29(1) (1) A person is subject to the requirements and penalties of this section if he or she has been:

941.29(1)(a) (a) Convicted of a felony in this state.

941.29(1)(b) (b) Convicted of a crime elsewhere that would be a felony if committed in this state.

941.29(1)(bm) (bm) Adjudicated delinquent for an act committed on or after April 21, 1994, that if committed by an adult in this state would be a felony.

941.29(1)(c) (c) Found not guilty of a felony in this state by reason of mental disease or defect.

941.29(1)(d) (d) Found not guilty of or not responsible for a crime elsewhere that would be a felony in this state by reason of insanity or mental disease, defect or illness.

941.29(1)(e) (e) Committed for treatment under s. 51.20 (13) (a) and ordered not to possess a firearm under s. 51.20 (13) (cv) 1., 2007 stats.

941.29(1)(em) (em) Ordered not to possess a firearm under s. 51.20 (13) (cv) 1., 51.45 (13) (i) 1., 54.10 (3) (f) 1., or 55.12 (10) (a).

941.29(1)(f) (f) Enjoined under an injunction issued under s. 813.12 or 813.122 or under a tribal injunction, as defined in s. 813.12 (1) (e), issued by a court established by any federally recognized Wisconsin Indian tribe or band, except the Menominee Indian tribe of Wisconsin, that includes notice to the respondent that he or she is subject to the requirements and penalties under this section and that has been filed under s. 806.247 (3).

941.29(1)(g) (g) Ordered not to possess a firearm under s. 813.125 (4m).

941.29(2) (2) A person specified in sub. (1) is guilty of a Class G felony if he or she possesses a firearm under any of the following circumstances:

941.29(2)(a) (a) The person possesses a firearm subsequent to the conviction for the felony or other crime, as specified in sub. (1) (a) or (b).

941.29(2)(b) (b) The person possesses a firearm subsequent to the adjudication, as specified in sub. (1) (bm).

941.29(2)(c) (c) The person possesses a firearm subsequent to the finding of not guilty or not responsible by reason of insanity or mental disease, defect or illness as specified in sub. (1) (c) or (d).

941.29(2)(d) (d) The person possesses a firearm while subject to the court order, as specified in sub. (1) (e), (em), or (g).

941.29(2)(e) (e) The person possesses a firearm while the injunction, as specified in sub. (1) (f), is in effect.

941.29(3) (3) Any firearm involved in an offense under sub. (2) is subject to s. 968.20 (3).

941.29(4) (4) A person is concerned with the commission of a crime, as specified in s. 939.05 (2) (b), in violation of this section if he or she knowingly furnishes a person with a firearm in violation of sub. (2).

941.29(5) (5) This section does not apply to any person specified in sub. (1) who:

941.29(5)(a) (a) Has received a pardon with respect to the crime or felony specified in sub. (1) and has been expressly authorized to possess a firearm under 18 USC app. 1203; or

941.29(5)(b) (b) Has obtained relief from disabilities under 18 USC 925 (c).

941.29(6) (6) The prohibition against firearm possession under this section does not apply to any correctional officer employed before May 1, 1982, who is required to possess a firearm as a condition of employment. This exemption applies if the officer is eligible to possess a firearm under any federal law and applies while the officer is acting in an official capacity.

941.29(7) (7) This section does not apply to any person who has been found not guilty or not responsible by reason of insanity or mental disease, defect or illness if a court subsequently determines both of the following:

941.29(7)(a) (a) The person is no longer insane or no longer has a mental disease, defect or illness.

941.29(7)(b) (b) The person is not likely to act in a manner dangerous to public safety.

941.29(8) (8) This section does not apply to any person specified in sub. (1) (bm) if a court subsequently determines that the person is not likely to act in a manner dangerous to public safety. In any action or proceeding regarding this determination, the person has the burden of proving by a preponderance of the evidence that he or she is not likely to act in a manner dangerous to public safety.

941.29(9) (9)

941.29(9)(a)(a) This section does not apply to a person specified in sub. (1) (e) if the prohibition under s. 51.20 (13) (cv) 1., 2007 stats., has been canceled under s. 51.20 (13) (cv) 2. or (16) (gm), 2007 stats., or under s. 51.20 (13) (cv) 1m. c.

941.29(9)(b) (b) This section does not apply to a person specified in sub. (1) (em) if the order under s. 51.20 (13) (cv) 1. is canceled under s. 51.20 (13) (cv) 1m. c., if the order under s. 51.45 (13) (i) 1. is canceled under s. 51.45 (13) (i) 2. c., if the order under s. 54.10 (3) (f) 1. is canceled under s. 54.10 (3) (f) 2. c., or if the order under s. 55.12 (10) (a) is canceled under s. 55.12 (10) (b) 3.

941.29(10) (10) The prohibition against firearm possession under this section does not apply to a person specified in sub. (1) (f) if the person satisfies any of the following:

941.29(10)(a) (a) The person is a peace officer and the person possesses a firearm while in the line of duty or, if required to do so as a condition of employment, while off duty. Notwithstanding s. 939.22 (22), for purposes of this paragraph, peace officer does not include a commission warden who is not a state-certified commission warden.

941.29(10)(b) (b) The person is a member of the U.S. armed forces or national guard and the person possesses a firearm while in the line of duty.

941.29 History History: 1981 c. 141, 317; 1983 a. 269; 1985 a. 259; 1993 a. 195, 196, 491; 1995 a. 71, 77, 306, 417; 2001 a. 109; 2007 a. 27; 2009 a. 258; 2011 a. 257, 258.

941.29 Annotation If a defendant is willing to stipulate to being a convicted felon, evidence of the nature of the felony is irrelevant if offered only to support the felony conviction element. State v. McAllister, 153 Wis. 2d 523, 451 N.W.2d 764 (Ct. App. 1989).

941.29 Annotation Failure to give the warning under s. 973.033 does not prevent a conviction under this section. State v. Phillips, 172 Wis. 2d 391, 493 N.W.2d 238 (Ct. App. 1992).

941.29 Annotation Retroactive application of this provision did not violate the prohibition against ex post facto laws because the law is intended not to punish persons for a prior crime but to protect public safety. State v. Thiel, 188 Wis. 2d 695, 524 N.W.2d 641 (1994).

941.29 Annotation A convicted felon's possession of a firearm is privileged in limited enumerated circumstances. State v. Coleman, 206 Wis. 2d 199, 556 N.W.2d 701 (1996), 95-0917.

941.29 Annotation Sub. (2m) is not in the nature of a penalty enhancer, but defines an additional element to the crime described in sub. (2). It was proper for the trial court to apply the general repeater statute to a violator. State v. Gibson, 2000 WI App 207, 238 Wis. 2d 547, 618 N.W.2d 248, 99-2612.

941.29 Annotation In this section, to possess means that the defendant knowingly has control of a firearm. There is no minimum length of time the firearm must be possessed for a violation to occur. Intention in handling a firearm is irrelevant unless the handling is privileged under s. 939.45. State v. Black, 2001 WI 31, 242 Wis. 2d 126, 624 N.W.2d 363, 99-0230.

941.29 Annotation To determine whether a person has been "convicted of a crime elsewhere that would be a felony if committed in this state" under sub. (1) (b), the courts must consider the underlying conduct of the out-of-state conviction, not merely the statute that was violated. State v. Campbell, 2002 WI App 20, 250 Wis. 2d 238, 642 N.W.2d 230, 01-0758.

941.29 Annotation Article I, s. 25, of the Wisconsin constitution did not effectively repeal this section, nor is this section unconstitutionally vague, overbroad, or in violation of the equal protection clauses of the United States and Wisconsin constitutions. State v. Thomas, 2004 WI App 115, 274 Wis. 2d 513, 683 N.W.2d 497, 03-1369.

941.29 Annotation While 18 U.S.C. s. 1162(b) prohibits the state from depriving any Indian of any right, privilege, or immunity afforded under federal treaty, defendant's claim that he was exercising tribal hunting rights did not prevent the application of this section. Application of this section did not make defendant's exercise of treaty hunting rights illegal. Rather, the defendant's own actions in committing a felony limited him from fully enjoying those rights. State v. Jacobs, 2007 WI App 155, 302 Wis. 2d 675, 735 N.W.2d 535, 06-2076.

941.29 Annotation The ban on felons possessing firearms is constitutional, and that ban extends to all felons, including nonviolent ones. The governmental objective of public safety is an important one, and the legislature's decision to deprive a nonviolent felon of the right to possess a firearm is substantially related to this goal. State v. Pocian, 2012 WI App 58, 341 Wis. 2d 380, 814 N.W.2d 894, 11-1035.

941.29 Annotation Attempted possession of a firearm by a felon is a crime recognized under Wisconsin law. State v. Henning, 2013 WI App 15, 346 Wis. 2d 246, 828 N.W.2d 235, 10-2449.

941.29 Annotation Sub. (5) (a) has been invalidated by congressional action. Pardons granted after November 15, 1986 will give recipients the right to receive, possess, or transport in commerce firearms unless the pardon expressly provides otherwise. 78 Atty. Gen. 22.



941.291 Possession of body armor.

941.291  Possession of body armor.

941.291(1) (1)  Definitions. In this section:

941.291(1)(a) (a) "Body armor" means any garment that is designed, redesigned, or adapted to prevent bullets from penetrating through the garment.

941.291(1)(b) (b) "Violent felony" means any felony, or the solicitation, conspiracy, or attempt to commit any felony, under s. 943.23 (1m) or (1r), 1999 stats., or s. 940.01, 940.02, 940.03, 940.05, 940.06, 940.08, 940.09, 940.10, 940.19, 940.195, 940.20, 940.201, 940.203, 940.21, 940.225, 940.23, 940.285 (2), 940.29, 940.295 (3), 940.30, 940.305, 940.31, 940.43 (1) to (3), 940.45 (1) to (3), 941.20, 941.26, 941.28, 941.29, 941.30, 941.327, 943.01 (2) (c), 943.011, 943.013, 943.02, 943.04, 943.06, 943.10 (2), 943.23 (1g), 943.32, 943.81, 943.82, 943.83, 943.85, 943.86, 943.87, 943.88, 943.89, 943.90, 946.43, 947.015, 948.02 (1) or (2), 948.025, 948.03, 948.04, 948.05, 948.06, 948.07, 948.08, 948.085, or 948.30; or, if the victim is a financial institution, as defined in s. 943.80 (2), a felony, or the solicitation, conspiracy, or attempt to commit a felony under s. 943.84 (1) or (2).

941.291(2) (2) Prohibition. Except as provided in subs. (4), (5), (5m), and (6), no person may possess body armor if any of the following applies to the person:

941.291(2)(a) (a) The person has been convicted of a violent felony in this state and has not been pardoned for it.

941.291(2)(b) (b) The person has been convicted of a crime elsewhere that would be a violent felony if committed in this state and has not been pardoned for it.

941.291(2)(c) (c) The person has been adjudicated delinquent for an act that if committed by an adult in this state would be a violent felony.

941.291(2)(d) (d) The person has been found not guilty of a violent felony in this state by reason of mental disease or defect.

941.291(2)(e) (e) The person has been found not guilty of or not responsible for a crime elsewhere by reason of insanity or mental disease, defect, or illness if the crime would be a violent felony in this state.

941.291(3) (3) Penalty.

941.291(3)(a)(a) Whoever violates sub. (2) is guilty of a Class E felony.

941.291(3)(b) (b) Whoever violates sub. (2) after being convicted of violating sub. (2) is guilty of a Class D felony.

941.291(4) (4) Request by certain persons for complete or partial exemption from prohibition.

941.291(4)(a)(a) A person who is otherwise prohibited from possessing body armor under sub. (2) may request a complete or partial exemption from the prohibition if all of the following apply:

941.291(4)(a)1. 1. The person has a reasonable need to possess body armor to ensure his or her personal safety, to earn a livelihood, or as a condition of employment.

941.291(4)(a)2. 2. The person is likely to use the body armor in a safe and lawful manner.

941.291(4)(b) (b) A person seeking a complete or partial exemption under this subsection from the prohibition under sub. (2) shall request the exemption by filing a written motion in the circuit court for the county in which the person will possess the body armor. A person who files a motion under this paragraph shall send a copy of the motion to the district attorney for the county in which the motion is filed. The district attorney shall make a reasonable attempt to contact the county sheriff and, if applicable, the chief of police of a city, village, or town in the county in which the person will possess the body armor for the purpose of informing the sheriff and the chief of police that the person has made a request for an exemption and to solicit from the sheriff and chief of police any information that may be relevant to the criteria specified in par. (a) 1. and 2.

941.291(4)(c) (c) A court deciding whether to grant a request for an exemption made under par. (b) may deny the request for an exemption, grant a complete exemption from the prohibition, or grant a partial exemption by allowing possession of body armor only under certain specified circumstances or in certain locations or both. In deciding whether a person satisfies the criteria specified in par. (a) 1. and 2. and, if so, whether to grant an exemption, the court shall consider the person's character, including the person's criminal record, the totality of the person's circumstances, and any relevant evidence of the person's character and circumstances, including any relevant evidence submitted by the district attorney who received the copy of the motion under par. (b).

941.291(4)(d) (d) If a court grants a request for an exemption under par. (c), the court shall issue a written order of exemption to the person who requested the exemption. The exemption is valid only in the county in which the court is located. If the exemption is a partial exemption, the order shall specify the circumstances under which the person may possess body armor, the locations in which the person may possess body armor, or, if applicable, both. The person granted the exemption shall carry a copy of the order of exemption at all times during which he or she is in possession of body armor. The clerk of the circuit court shall send a copy of the order of exemption to the county sheriff and, if applicable, to the chief of police of a city, village, or town in the county in which the person will possess the body armor.

941.291(5) (5) Exemption based on request of law enforcement agency for certain witnesses and informers. A person who is otherwise prohibited from possessing body armor under sub. (2) may wear body armor if the person is furnishing or has furnished information to a law enforcement agency relating to a possible violation of law or is assisting or has assisted a law enforcement agency in an investigation of a possible violation of law and is wearing the body armor at the request or direction of the law enforcement agency.

941.291(5m) (5m) Exemption based on request by certain witnesses and informers.

941.291(5m)(a)(a) A person who is otherwise prohibited from possessing body armor under sub. (2) may possess body armor if all of the following apply:

941.291(5m)(a)2. 2. The law enforcement agency to which the person is furnishing or has furnished information or to which the person is providing or has provided assistance determines that there is reason to believe that the person may be in danger of suffering death or great bodily harm because he or she is furnishing or has furnished information or because he or she is assisting or has assisted or is assisting in an investigation.

941.291(5m)(a)3. 3. The law enforcement agency to which the person is furnishing or has furnished information or to which the person is providing or has provided assistance approves of the person's request to possess body armor under par. (b).

941.291(5m)(b) (b) A person seeking an exemption under this subsection from the prohibition under sub. (2) shall request the exemption from the law enforcement agency to which the person is furnishing or has furnished information or to which the person is providing or has provided assistance. The law enforcement agency may deny the request for an exemption, grant a complete exemption from the prohibition, or grant a partial exemption by allowing possession of body armor only under certain specified circumstances or in certain locations or both. If the law enforcement agency grants a request for an exemption under this subsection, it shall keep a written record of the exemption. If the exemption is a partial exemption, the record shall specify the circumstances under which the person may possess body armor, the locations in which the person may possess body armor, or, if applicable, both. A written record relating to an exemption granted by a law enforcement agency under this subsection is not subject to inspection or copying under s. 19.35 (1), except that a written record shall, upon request, be disclosed to another law enforcement agency or a district attorney, if the other law enforcement agency or the district attorney is investigating or prosecuting an alleged violation of sub. (2) or to the person to whom the exemption was granted.

941.291(6) (6) Exemption from prohibition for certain prisoners. A person who is prohibited from possessing body armor under sub. (2) may wear body armor if he or she is in the actual custody of a law enforcement officer, as defined in s. 165.85 (2) (c), or a correctional officer, as defined in s. 102.475 (8) (a), and is wearing the body armor at the request or direction of the law enforcement officer or correctional officer.

941.291 History History: 2001 a. 95; 2003 a. 321; 2005 a. 212, 277; 2007 a. 97.



941.295 Possession of electric weapon.

941.295  Possession of electric weapon.

941.295(1c) (1c) In this section:

941.295(1c)(a) (a) "Electric weapon" means any device which is designed, redesigned, used or intended to be used, offensively or defensively, to immobilize or incapacitate persons by the use of electric current.

941.295(1c)(b) (b) "Licensee" has the meaning given in s. 175.60 (1) (d).

941.295(1c)(c) (c) "Out-of-state licensee" has the meaning given in s. 175.60 (1) (g).

941.295(1m) (1m) Whoever sells, transports, manufactures, possesses or goes armed with any electric weapon is guilty of a Class H felony.

941.295(2) (2) Subsection (1m) does not apply to any of the following:

941.295(2)(a) (a) Any peace officer. Notwithstanding s. 939.22 (22), for purposes of this paragraph, peace officer does not include a commission warden who is not a state-certified commission warden.

941.295(2)(b) (b) Any armed forces or national guard personnel while on official duty.

941.295(2)(c) (c) Any corrections personnel in a county or in the department of corrections while on official duty.

941.295(2)(d) (d) Any manufacturer or seller of electric weapons, unless the manufacturer or seller engages in the conduct described in sub. (1m) with the intent to provide an electric weapon to someone other than one of the following:

941.295(2)(d)1. 1. A person specified in pars. (a) to (c), a licensee, or an out-of-state licensee.

941.295(2)(d)2. 2. A person for use in his or her dwelling or place of business or on land that he or she owns, leases, or legally occupies.

941.295(2)(e) (e) Any common carrier transporting electric weapons.

941.295(2g) (2g) The prohibition in sub. (1m) on possessing or going armed with an electric weapon does not apply to any of the following:

941.295(2g)(a) (a) A licensee or an out-of-state licensee.

941.295(2g)(b) (b) An individual who goes armed with an electric weapon in his or her own dwelling or place of business or on land that he or she owns, leases, or legally occupies.

941.295(2r) (2r) The prohibition in sub. (1m) on transporting an electric weapon does not apply to any of the following:

941.295(2r)(a) (a) A licensee or an out-of-state licensee.

941.295(2r)(b) (b) An individual who is not a licensee or an out-of-state licensee who transports an electric weapon if the electric weapon is enclosed within a carrying case.

941.295(3) (3) During the first 30 days after May 7, 1982, the electric weapons may be surrendered to any peace officer. Peace officers shall forward electric weapons to the crime laboratories if the retention of those weapons is not necessary for criminal prosecution purposes.

941.295 History History: 1981 c. 348; 1985 a. 29 s. 3200 (35); 1989 a. 31, 56; 2001 a. 109; 2007 a. 27, 128; 2011 a. 35.



941.296 Use or possession of a handgun and an armor-piercing bullet during crime.

941.296  Use or possession of a handgun and an armor-piercing bullet during crime.

941.296(1) (1) In this section:

941.296(1)(a) (a) "Armor-piercing bullet" means a bullet meeting any of the following criteria: any projectile or projectile core that may be fired from any handgun and that is constructed entirely, excluding the presence of traces of other substances, from one or a combination of tungsten alloys, steel, iron, brass, bronze, beryllium copper or depleted uranium.

941.296(1)(b) (b) "Handgun" has the meaning given in s. 175.35 (1) (b).

941.296(2) (2) Whoever uses or possesses a handgun during the commission of a crime under chs. 939 to 948 or 961 is guilty of a Class H felony under any of the following circumstances.

941.296(2)(a) (a) The handgun is loaded with an armor-piercing bullet or a projectile or projectile core that may be fired from the handgun with a muzzle velocity of 1,500 feet per second or greater.

941.296(2)(b) (b) The person possesses an armor-piercing bullet capable of being fired from the handgun.

941.296 History History: 1993 a. 98; 1995 a. 448; 2001 a. 109.



941.2965 Restrictions on use of facsimile firearms.

941.2965  Restrictions on use of facsimile firearms.

941.2965(1)(1) In this section, "facsimile firearm" means any replica, toy, starter pistol or other object that bears a reasonable resemblance to or that reasonably can be perceived to be an actual firearm. "Facsimile firearm" does not include any actual firearm.

941.2965(2) (2) No person may carry or display a facsimile firearm in a manner that could reasonably be expected to alarm, intimidate, threaten or terrify another person. Whoever violates this section is subject to a Class C forfeiture.

941.2965(3) (3) Subsection (2) does not apply to any of the following:

941.2965(3)(a) (a) Any peace officer acting in the discharge of his or her official duties. Notwithstanding s. 939.22 (22), this paragraph does not apply to a commission warden.

941.2965(3)(b) (b) Any person engaged in military activities, sponsored by the state or federal government, acting in the discharge of his or her official duties.

941.2965(3)(c) (c) Any person who is on his or her own real property, in his or her own home or at his or her own fixed place of business.

941.2965(3)(d) (d) Any person who is on real property and acting with the consent of the owner of that property.

941.2965 History History: 1993 a. 191; 1993 a. 491 s. 262; Stats. 1993 s. 941.2965; 2007 a. 27.



941.297 Sale or distribution of imitation firearms.

941.297  Sale or distribution of imitation firearms.

941.297(1)(1) In this section, "look-alike firearm" means any imitation of any original firearm that was manufactured, designed and produced after December 31, 1897, including and limited to toy guns, water guns, replica nonguns, and air-soft guns firing nonmetallic projectiles. "Look-alike firearm" does not include any imitation, nonfiring, collector replica of an antique firearm developed prior to 1898, or any traditional beebee, paint-ball or pellet-firing air gun that expels a projectile through the force of air pressure.

941.297(2) (2) Beginning November 1, 1992, no person may sell or distribute any look-alike firearm. Whoever violates this subsection is subject to a Class A forfeiture.

941.297(3) (3) This section does not apply to the sale or distribution of a look-alike firearm that complies with the marking or waiver requirements under 15 USC 5001 (b).

941.297 History History: 1991 a. 155.



941.298 Firearm silencers.

941.298  Firearm silencers.

941.298(1)(1) In this section, "firearm silencer" means any device for silencing, muffling or diminishing the report of a portable firearm, including any combination of parts, designed or redesigned, and intended for use in assembling or fabricating such a device, and any part intended only for use in that assembly or fabrication.

941.298(2) (2) Whoever sells, delivers or possesses a firearm silencer is guilty of a Class H felony.

941.298(3) (3) Subsection (2) does not apply to sales or deliveries of firearm silencers to or possession of firearm silencers by any of the following:

941.298(3)(a) (a) Any peace officer who is acting in compliance with the written policies of the officer's department or agency. This paragraph does not apply to any officer whose department or agency does not have such a policy. Notwithstanding s. 939.22 (22), this paragraph does not apply to a commission warden.

941.298(3)(b) (b) Any armed forces or national guard personnel, while in the line of duty.

941.298(3)(c) (c) Any person who has complied with the licensing and registration requirements under 26 USC 5801 to 5872.

941.298 History History: 1991 a. 39; 2001 a. 109; 2007 a. 27.



941.299 Restrictions on the use of laser pointers.

941.299  Restrictions on the use of laser pointers.

941.299(1)(1) In this section:

941.299(1)(a) (a) "Correctional officer" has the meaning given in s. 941.237 (1) (b).

941.299(1)(b) (b) "Laser pointer" means a hand-held device that uses light amplification by stimulated emission of radiation to emit a beam of light that is visible to the human eye.

941.299(1)(c) (c) "Law enforcement officer" means a Wisconsin law enforcement officer, as defined in s. 175.46 (1) (g), or a federal law enforcement officer, as defined in s. 175.40 (7) (a) 1.

941.299(2) (2) No person may do any of the following:

941.299(2)(a) (a) Intentionally direct a beam of light from a laser pointer at any part of the body of a correctional officer, law enforcement officer, or commission warden without the officer's consent, if the person knows or has reason to know that the victim is a correctional officer, law enforcement officer, or commission warden who is acting in an official capacity.

941.299(2)(b) (b) Intentionally and for no legitimate purpose direct a beam of light from a laser pointer at any part of the body of any human being.

941.299(2)(c) (c) Intentionally direct a beam of light from a laser pointer in a manner that could reasonably be expected to alarm, intimidate, threaten or terrify another person.

941.299(2)(d) (d) Intentionally direct a beam of light from a laser pointer in a manner that, under the circumstances, tends to disrupt any public or private event or create or provoke a disturbance.

941.299(3) (3)

941.299(3)(a)(a) Whoever violates sub. (2) (a) is guilty of a Class B misdemeanor.

941.299(3)(b) (b) Whoever violates sub. (2) (b), (c) or (d) is subject to a Class B forfeiture.

941.299(3)(c) (c) A person may be charged with a violation of sub. (2) (a) or (b) or both for an act involving the same victim. If the person is charged with violating both sub. (2) (a) and (b) with respect to the same victim, the charges shall be joined. If the person is found guilty of both sub. (2) (a) and (b) for an act involving the same victim, the charge under sub. (2) (b) shall be dismissed and the person may be sentenced only under sub. (2) (a).

941.299 History History: 1999 a. 157; 2007 a. 27.



941.30 Recklessly endangering safety.

941.30  Recklessly endangering safety.

941.30(1) (1)  First-degree recklessly endangering safety. Whoever recklessly endangers another's safety under circumstances which show utter disregard for human life is guilty of a Class F felony.

941.30(2) (2) Second-degree recklessly endangering safety. Whoever recklessly endangers another's safety is guilty of a Class G felony.

941.30 History History: 1987 a. 399; 2001 a. 109.

941.30 Annotation A bomb scare under s. 947.015 is not a lesser included crime of recklessly endangering safety. State v. Van Ark, 62 Wis. 2d 155, 215 N.W.2d 41 (1974).

941.30 Annotation Section 941.30 is a lesser included offense of s. 940.01, 1st-degree homicide. State v. Weeks, 165 Wis. 2d 200, 477 N.W.2d 642 (Ct. App. 1991).

941.30 Annotation A conviction under sub. (1) was proper when the defendant desisted from an attack but showed no regard for the victim's life or safety during the attack. State v. Holtz, 173 Wis. 2d 515, 496 N.W.2d 668 (Ct. App. 1992).



941.31 Possession of explosives.

941.31  Possession of explosives.

941.31(1) (1) Whoever makes, buys, transports, possesses, or transfers any explosive compound or offers to do the same, either with intent to use such explosive to commit a crime or knowing that another intends to use it to commit a crime, is guilty of a Class F felony.

941.31(2) (2)

941.31(2)(a)(a) In this subsection, "improvised explosive device" means a destructive explosive device capable of causing bodily harm, great bodily harm, death or property damage; with some type of explosive material and a means of detonating the explosive material, directly, remotely, or with a timer either present or readily capable of being inserted or attached; which may include a pipe or similar casing, with the ends of the pipe or casing capped, plugged or crimped, and a fuse or similar object sticking out of the pipe or casing; and made by a person not engaged in the legitimate manufacture or legitimate use of explosives, or otherwise authorized by law to do so. "Improvised explosive device" does not include ammunition for any rifle, pistol or shotgun.

941.31(2)(b) (b) Whoever makes, buys, sells, transports, possesses, uses or transfers any improvised explosive device, or possesses materials or components with intent to assemble any improvised explosive device, is guilty of a Class H felony.

941.31(2)(c) (c) This subsection does not apply to the transportation, possession, use, or transfer of any improvised explosive device by any armed forces or national guard personnel or to any peace officer in the line of duty or as part of a duty-related function or exercise. The restriction on transportation in this subsection does not apply to common carriers. Notwithstanding s. 939.22 (22), this paragraph does not apply to a commission warden.

941.31 History History: 1977 c. 173; 1987 a. 234; 1999 a. 32; 2001 a. 109; 2007 a. 27.

941.31 Annotation Sub. (1) is not unconstitutionally vague. An explosive is any chemical compound, mixture, or device, the primary purpose of which is to function by explosion. An explosion is a substantially instantaneous release of both gas and heat. State v. Brulport, 202 Wis. 2d 505, 551 N.W.2d 824 (Ct. App. 1996), 95-1687.

941.31 Annotation First-degree recklessly endangering safety is not a lesser included offense of s. 940.19 (5), aggravated battery. State v. Dibble, 2002 WI App 219, 257 Wis. 2d. 274, 650 N.W.2d 908, 02-0538.

941.31 Annotation The court applied a dictionary definition of explosive material as "a substance that on ignition by heat, impact, friction, or detonation undergoes very rapid decomposition (as combustion) with the production of heat and the formation of more stable products (as gases) which exert tremendous pressure as they expand at the high temperature produced" in finding methyl ethyl ketone, commonly known as acetone, is an explosive material under sub. (2) (a). State v. Strong, 2011 WI App 43, 332 Wis. 2d 554, 796 N.W.2d 438, 10-1798.

941.31 Annotation A device qualifies as an improvised explosive under sub. (2) (a) even if it lacks a functioning detonator as long as a means of detonation can be readily inserted or attached. The defendant's devices met this requirement because the detonators could have been made operable with the insertion of two readily available parts. State v. Strong, 2011 WI App 43, 332 Wis. 2d 554, 796 N.W.2d 438, 10-1798.



941.315 Possession, distribution or delivery of nitrous oxide.

941.315  Possession, distribution or delivery of nitrous oxide.

941.315(1)(1) In this section:

941.315(1)(a) (a) "Deliver" or "delivery" means the actual, constructive or attempted transfer of nitrous oxide or a substance containing nitrous oxide from one person to another.

941.315(1)(b) (b) "Distribute" means to deliver, other than by administering.

941.315(2) (2) Whoever does any of the following is guilty of a Class A misdemeanor:

941.315(2)(a) (a) Possesses nitrous oxide or a substance containing nitrous oxide with the intent to inhale the nitrous oxide.

941.315(2)(b) (b) Intentionally or otherwise inhales nitrous oxide.

941.315(3) (3) Whoever does any of the following is guilty of a Class H felony:

941.315(3)(a) (a) Distributes or delivers, or possesses with intent to distribute or deliver, nitrous oxide to a person who has not attained the age of 21.

941.315(3)(b) (b) Distributes or delivers, or possesses with intent to distribute or deliver, nitrous oxide or a substance containing nitrous oxide to a person aged 21 years or older knowing or having reason to know that the person will use the nitrous oxide in violation of sub. (2).

941.315(3)(c) (c) Distributes or delivers to a person aged 21 years or older any object used, designed for use or primarily intended for use in inhaling nitrous oxide at the same time that he or she distributes or delivers nitrous oxide or a substance containing nitrous oxide to the person.

941.315(5) (5)

941.315(5)(a)(a) Subsection (2) does not apply to a person to whom nitrous oxide is administered for the purpose of providing medical or dental care, if the nitrous oxide is administered by a physician or dentist or at the direction or under the supervision of a physician or dentist.

941.315(5)(b) (b) Subsection (3) does not apply to the administration of nitrous oxide by a physician or dentist, or by another person at the direction or under the supervision of a physician or dentist, for the purpose of providing medical or dental care.

941.315(5)(c) (c) Subsection (3) (c) does not apply to the sale to a hospital, health care clinic or other health care organization or to a physician or dentist of any object used, designed for use or primarily intended for use in administering nitrous oxide for the purpose of providing medical or dental care.

941.315 History History: 1997 a. 336; 2001 a. 109.



941.316 Abuse of hazardous substance.

941.316  Abuse of hazardous substance.

941.316(1) (1) In this section:

941.316(1)(a) (a) "Abuse" means to ingest, inhale, or otherwise introduce into the human body a hazardous substance in a manner that does not comply with any cautionary labeling that is required for the hazardous substance under s. 100.37 or under federal law, or in a manner that is not intended by the manufacturer of the hazardous substance, and that is intended to induce intoxication or elation, to stupefy the central nervous system, or to change the human audio, visual, or mental processes.

941.316(1)(b) (b) "Distribute" means to transfer a hazardous substance from one person to another.

941.316(1)(c) (c) "Hazardous substance" has the meaning given in s. 100.37 (1) (c). "Hazardous substance" also includes any substance or mixture of substances that has the capacity to produce personal injury or illness to a person who abuses the substance and includes any household product, as defined in s. 941.327 (1) (e), or any mixture of household products, as defined in s. 941.327 (1) (e).

941.316(2) (2) Whoever does any of the following is guilty of a Class A misdemeanor:

941.316(2)(a) (a) Possesses a hazardous substance with the intent to abuse the hazardous substance.

941.316(2)(b) (b) Intentionally abuses a hazardous substance.

941.316(3) (3) Whoever distributes, or possesses with intent to distribute, a hazardous substance, knowing or having reason to know that the hazardous substance will be abused, is guilty of a Class I felony.

941.316(4) (4) Subsection (2) does not apply to a person who possesses or uses the hazardous substance if the substance is obtained from, or pursuant to a valid prescription or order of, a practitioner, as defined in s. 961.01 (19), while acting in the course of professional practice.

941.316(5) (5) Subsection (3) does not apply to a person who distributes a hazardous substance in an ordinary course of business.

941.316 History History: 2005 a. 44.



941.318 Salvia divinorum.

941.318  Salvia divinorum.

941.318(1)(1) In this section:

941.318(1)(a) (a) "Deliver," with respect to salvinorin A, has the same meaning given in s. 961.01 (6) with respect to a controlled substance or controlled substance analog.

941.318(1)(b) (b) "Distribute," with respect to salvinorin A, has the same meaning given in s. 961.01 (9) with respect to a controlled substance or controlled substance analog.

941.318(1)(c) (c) "Manufacture," with respect to salvinorin A, has the same meaning given in s. 961.01 (13) with respect to a controlled substance or controlled substance analog.

941.318(2) (2) Except as provided in sub. (3), whoever manufactures, distributes, or delivers salvinorin A with intent that it be consumed by an individual may be fined not more than $10,000.

941.318(3) (3)

941.318(3)(a)(a) Subsection (2) does not apply to the manufacture of any dosage form of salvinorin A that may be obtained from a retail establishment without a prescription and that is recognized by the U.S. Food and Drug Administration as a homeopathic drug.

941.318(3)(b) (b) Subsection (2) does not apply to the distribution or delivery to an individual who is 18 years of age or older of any dosage form of salvinorin A that may be obtained from a retail establishment without a prescription and that is recognized by the U.S. Food and Drug Administration as a homeopathic drug.

941.318 History History: 2009 a. 141.



941.32 Administering dangerous or stupefying drug.

941.32  Administering dangerous or stupefying drug. Whoever administers to another or causes another to take any poisonous, stupefying, overpowering, narcotic or anesthetic substance with intent thereby to facilitate the commission of a crime is guilty of a Class F felony.

941.32 History History: 1977 c. 173; 2001 a. 109.



941.325 Placing foreign objects in edibles.

941.325  Placing foreign objects in edibles. Whoever places objects, drugs or other substances in candy or other liquid or solid edibles with the intent to cause bodily harm to another person is guilty of a Class I felony.

941.325 History History: 1971 c. 72; 1977 c. 173; 1995 a. 410; 2001 a. 109.

941.325 Annotation "Edibles" includes solids and liquids. State v. Timm, 163 Wis. 2d 894, 472 N.W.2d 593 (Ct. App. 1991).



941.327 Tampering with household products.

941.327  Tampering with household products.

941.327(1) (1) In this section:

941.327(1)(a) (a) "Cosmetic" means articles intended to be rubbed, poured, sprinkled or sprayed on, introduced into or otherwise applied to the human body or any part thereof for cleansing, beautifying, promoting attractiveness or altering the appearance; and articles intended for use as a component of any such articles. "Cosmetic" does not include soap.

941.327(1)(b) (b) "Device" means an instrument, apparatus, implement, machine, contrivance, implant, in vitro reagent or other similar or related article, including any component, part or accessory which is recognized in the official national formulary, or the United States Pharmacopeia, or any supplement to them; intended for use in the diagnosis of disease or other conditions, or in the cure, mitigation, treatment or prevention of disease, in persons or other animals; or intended to affect the structure or any function of the body of persons or other animals; and which does not achieve any of its principal intended purposes through chemical action within or on the body of persons or other animals and which is not dependent upon being metabolized for the achievement of any of its principal intended purposes.

941.327(1)(c) (c) "Drug" has the meaning described in s. 450.01 (10), but does not include a prescription drug.

941.327(1)(d) (d) "Food" has the meaning described in s. 97.01 (6).

941.327(1)(e) (e) "Household product" means any food, drug, device or cosmetic or any article, product or commodity of any kind or class which is customarily produced or distributed for sale through retail sales agencies or instrumentalities for consumption by individuals, or use by individuals for purposes of personal care or in the performance of services ordinarily rendered within the household, and which usually is consumed or expended in the course of that consumption or use.

941.327(1)(f) (f) "Label" means a written, printed or graphic matter upon the immediate container of any household product.

941.327(1)(g) (g) "Labeling" means all labels and other written, printed or graphic matter upon any household product or any of its containers or wrappers or accompanying any household product.

941.327(1)(h) (h) "Prescription drug" has the meaning described in s. 450.01 (20).

941.327(2) (2)

941.327(2)(a)(a) Whoever, with intent to kill, injure or otherwise endanger the health or safety of any person or to cause significant injury or damage to the business of any person or entity, does either of the following may be punished under par. (b):

941.327(2)(a)1. 1. Tampers with any household product and thereby taints the product.

941.327(2)(a)2. 2. Tampers with any household product or its container and thereby renders the labeling of the product or its container materially false or misleading.

941.327(2)(b) (b)

941.327(2)(b)1.1. Except as provided in subds. 2. to 4., a person violating par. (a) is guilty of a Class I felony.

941.327(2)(b)2. 2. If the act under par. (a) creates a high probability of great bodily harm to another, a person violating par. (a) is guilty of a Class H felony.

941.327(2)(b)3. 3. If the act under par. (a) causes great bodily harm to another, a person violating par. (a) is guilty of a Class F felony.

941.327(2)(b)4. 4. If the act under par. (a) causes death to another, a person is guilty of a Class C felony.

941.327(3) (3) Whoever intentionally imparts or conveys false information, knowing the information to be false, concerning an act or attempted act which, if true, would constitute a violation of sub. (2) is guilty of a Class I felony.

941.327 History History: 1987 a. 90; 2001 a. 109.



941.34 Fluoroscopic shoe-fitting machines.

941.34  Fluoroscopic shoe-fitting machines. Whoever uses, or possesses or controls with intent to so use, any fluoroscopic or X-ray machine for the purpose of shoe-fitting or attempting to fit shoes, or who knowingly permits such machine, whether in use or not, to remain on his or her premises, is subject to a Class B forfeiture. Each day of such use, possession or control shall constitute a separate violation of this section.

941.34 History History: 1977 c. 173.



941.35 Emergency telephone calls.

941.35  Emergency telephone calls.

941.35(1) (1) As used in this section:

941.35(1)(a) (a) "Emergency" means a situation in which property or human life are in jeopardy and the prompt summoning of aid is essential.

941.35(1)(b) (b) "Party line" means a subscriber's line telephone circuit, consisting of 2 or more main telephone stations connected therewith, each station with a distinctive ring or telephone number.

941.35(2) (2) Whoever intentionally refuses to yield or surrender the use of a party line to another person immediately upon being informed by such other person that he or she wants to report a fire or summon police, medical or other aid in case of emergency, is subject to a Class B forfeiture.

941.35(3) (3) Whoever intentionally asks for or requests the use of a party line on the pretext that an emergency exists, knowing that no emergency in fact exists, is subject to a Class B forfeiture.

941.35(4) (4) Every telephone directory printed and distributed to the general public shall contain a notice prominently printed and displayed in bold-faced type, stating in substance the conduct prohibited by this section, and to be preceded by the word "Warning". This subsection does not apply to directories distributed solely for business advertising purposes, commonly known as classified directories.

941.35 History History: 1977 c. 173; 1983 a. 189, 192.



941.36 Fraudulent tapping of electric wires or gas or water meters or pipes.

941.36  Fraudulent tapping of electric wires or gas or water meters or pipes.

941.36(1) (1) Whoever, without permission and for the purpose of obtaining electrical current, gas or water with intent to defraud any vendor of electricity, gas or water by doing any of the following, is guilty of a Class C misdemeanor:

941.36(1)(a) (a) Connects or causes to be connected by wire or any other device with the wire, cables or conductors of any such vendor.

941.36(1)(b) (b) Connects or disconnects the meters, pipes or conduits of the vendor or in any other manner tampers or interferes with the meters, pipes or conduits, or connects with the meters, pipes or conduits by pipes, conduits or other instruments.

941.36(2) (2) The existence of any of the conditions with reference to meters, pipes, conduits or attachments, described in this section, is presumptive evidence that the person to whom gas, electricity or water is at the time being furnished by or through the meters, pipes, conduits or attachments has, with intent to defraud, created or caused to be created the conditions. The presumption does not apply to any person furnished with gas, electricity or water for less than 31 days or until there has been at least one meter reading.

941.36 History History: 1977 c. 311.



941.37 Obstructing emergency or rescue personnel.

941.37  Obstructing emergency or rescue personnel.

941.37(1)(1) In this section:

941.37(1)(a) (a) "Ambulance" has the meaning specified in s. 256.01 (1).

941.37(1)(b) (b) "Authorized emergency vehicle" has the meaning specified in s. 340.01 (3).

941.37(1)(c) (c) "Emergency medical personnel" means an emergency medical technician licensed under s. 256.15, first responder certified under s. 256.15 (8), peace officer or fire fighter, or other person operating or staffing an ambulance or an authorized emergency vehicle.

941.37(2) (2) Any person who knowingly obstructs any emergency medical personnel in the performance of duties relating to an emergency or rescue is guilty of a Class A misdemeanor.

941.37(3) (3) Any person who intentionally interferes with any emergency medical personnel in the performance of duties relating to an emergency or rescue and who has reasonable grounds to believe that the interference may endanger another's safety is guilty of a Class I felony.

941.37(4) (4) Any person who violates sub. (3) and thereby contributes to the death of another is guilty of a Class E felony.

941.37 History History: 1983 a. 515; 1989 a. 102; 1999 a. 56; 2001 a. 109; 2007 a. 130.



941.375 Throwing or discharging bodily fluids at public safety workers.

941.375  Throwing or discharging bodily fluids at public safety workers.

941.375(1)(1) In this section:

941.375(1)(a) (a) "Ambulance" has the meaning specified in s. 256.01 (1).

941.375(1)(b) (b) "Public safety worker" means an emergency medical technician licensed under s. 256.15, a first responder certified under s. 256.15 (8), a peace officer, a fire fighter, or a person operating or staffing an ambulance.

941.375(2) (2) Any person who throws or expels blood, semen, vomit, saliva, urine, feces, or other bodily substance at or toward a public safety worker under all of the following circumstances is guilty of a Class I felony:

941.375(2)(a) (a) The person throws or expels the blood, semen, vomit, saliva, urine, feces, or other bodily substance with the intent that it come into contact with the public safety worker.

941.375(2)(c) (c) The public safety worker does not consent to the blood, semen, vomit, saliva, urine, feces, or other bodily substance being thrown or expelled at or toward him or her.

941.375 History History: 2003 a. 190; 2007 a. 130; 2011 a. 72.



941.38 Criminal gang member solicitation and contact.

941.38  Criminal gang member solicitation and contact.

941.38(1)(1) In this section:

941.38(1)(a) (a) "Child" means a person who has not attained the age of 18 years.

941.38(1)(b) (b) "Criminal gang activity" means the commission of, attempt to commit or solicitation to commit one or more of the following crimes, or acts that would be crimes if the actor were an adult, committed for the benefit of, at the direction of or in association with any criminal gang, with the specific intent to promote, further or assist in any criminal conduct by criminal gang members:

941.38(1)(b)1. 1. Manufacture, distribution or delivery of a controlled substance or controlled substance analog, as prohibited in s. 961.41 (1).

941.38(1)(b)2. 2. First-degree intentional homicide, as prohibited in s. 940.01.

941.38(1)(b)3. 3. Second-degree intentional homicide, as prohibited in s. 940.05.

941.38(1)(b)4. 4. Battery, as prohibited in s. 940.19 or 940.195.

941.38(1)(b)5. 5. Battery, special circumstances, as prohibited in s. 940.20.

941.38(1)(b)5m. 5m. Battery or threat to witness, as prohibited in s. 940.201.

941.38(1)(b)6. 6. Mayhem, as prohibited in s. 940.21.

941.38(1)(b)7. 7. Sexual assault, as prohibited in s. 940.225.

941.38(1)(b)8. 8. False imprisonment, as prohibited in s. 940.30.

941.38(1)(b)9. 9. Taking hostages, as prohibited in s. 940.305.

941.38(1)(b)10. 10. Kidnapping, as prohibited in s. 940.31.

941.38(1)(b)11. 11. Intimidation of witnesses, as prohibited in s. 940.42 or 940.43.

941.38(1)(b)12. 12. Intimidation of victims, as prohibited in s. 940.44 or 940.45.

941.38(1)(b)13. 13. Criminal damage to property, as prohibited in s. 943.01.

941.38(1)(b)13m. 13m. Criminal damage to or threat to criminally damage the property of a witness, as prohibited in s. 943.011 or 943.017 (2m).

941.38(1)(b)14. 14. Arson of buildings or damage by explosives, as prohibited in s. 943.02.

941.38(1)(b)15. 15. Burglary, as prohibited in s. 943.10.

941.38(1)(b)16. 16. Theft, as prohibited in s. 943.20.

941.38(1)(b)17. 17. Taking, driving or operating a vehicle, or removing a part or component of a vehicle, without the owner's consent, as prohibited in s. 943.23.

941.38(1)(b)18. 18. Robbery, as prohibited in s. 943.32.

941.38(1)(b)19. 19. Sexual assault of a child, as prohibited in s. 948.02.

941.38(1)(b)20. 20. Repeated acts of sexual assault of the same child, as prohibited in s. 948.025.

941.38(1)(b)21. 21. A crime under s. 943.81, 943.82, 943.83, 943.85, 943.86, 943.87, 943.88, 943.89, or 943.90 or, if the victim is a financial institution, as defined in s. 943.80 (2), a crime under s. 943.84 (1) or (2).

941.38(1)(b)21m. 21m. Sexual assault of a child placed in substitute care under s. 948.085.

941.38(2) (2) Whoever intentionally solicits a child to participate in criminal gang activity is guilty of a Class I felony.

941.38(3) (3) Whoever intentionally violates, under all of the following circumstances, a court order to refrain from contacting a criminal gang member is guilty of a Class A misdemeanor:

941.38(3)(a) (a) The court finds that the person who is subject to the court order is a criminal gang member.

941.38(3)(b) (b) The court informs the person of the contact restriction orally and in writing.

941.38(3)(c) (c) The order specifies how long the contact restriction stays in effect.

941.38 History History: 1993 a. 98, 227; 1995 a. 448; 1997 a. 143, 295; 2001 a. 109; 2005 a. 212, 277; 2007 a. 97.

941.38 Annotation The definition in sub. (1) (b) is sufficiently specific that when incorporated into a probation condition it provides fair and adequate notice as to the expected course of conduct and provides an adequate standard of enforcement. State v. Lo, 228 Wis. 2d 531, 599 N.W.2d 659 (Ct. App. 1999), 98-2490.



941.39 Victim, witness, or co-actor contact.

941.39  Victim, witness, or co-actor contact. Whoever intentionally violates a court order issued under s. 973.049 (2) is guilty of one of the following:

941.39(1) (1) If the court order results from a conviction for a felony, a Class H felony.

941.39(2) (2) If the court order results from a conviction for a misdemeanor, a Class A misdemeanor.

941.39 History History: 2005 a. 32; 2011 a. 267.



941.40 Injury to wires by removal of building, etc.; tampering with telecommunication or electric wires.

941.40  Injury to wires by removal of building, etc.; tampering with telecommunication or electric wires.

941.40(1)(1) Except as provided under sub. (4), any person having the right so to do who intentionally removes or changes any building or other structure or any timber, standing or fallen, to which any telegraph, telecommunications, electric light, or electric power lines or wires are in any manner attached, or causes the same to be done, and consequently destroys, disturbs, or injures the wires, poles, or other property of any telegraph, telecommunications, electric light, or electric power company, including a cooperative association organized under ch. 185, transacting business in this state, without first giving the company, at its office nearest the place of injury, at least 24 hours' notice thereof, is guilty of a Class B misdemeanor.

941.40(2) (2) Any person who intentionally breaks down, interrupts, or removes any telegraph, telecommunications, electric light, or electric power line or wire including grounds or who destroys, disturbs, interferes with, or injures the wires, poles, or other property of any telegraph, telecommunications, electric light, or electric power company, including a cooperative association organized under ch. 185, is guilty of a Class B misdemeanor.

941.40(3) (3) Any person who, for any purpose, intentionally makes or causes to be made a physical electrical connection with any wire, cable, conductor, ground, equipment, facility, or other property of any telegraph, telecommunications, electric light, or electric power company, including a cooperative association organized under ch. 185, is guilty of a Class A misdemeanor.

941.40(4) (4)

941.40(4)(a)(a) Subsections (1) and (2) do not apply to any person who is lawfully using a land survey marker for land surveying purposes no more than 30 inches below ground level.

941.40(4)(b) (b) Subsections (2) and (3) do not apply to a person who acts with the permission of the telegraph, telecommunications, electric light, or electric power company, including a cooperative association organized under ch. 185, that owns the wire, pole, cable, conductor, ground, equipment, facility, or other property.

941.40 History History: 1985 a. 187, 297, 332; 2011 a. 155 ss. 3 to 5, 32 to 34; Stats. 2011 s. 941.40; 2013 a. 125.






942. Crimes against reputation, privacy and civil liberties.

942.01 Defamation.

942.01  Defamation.

942.01(1)(1) Whoever with intent to defame communicates any defamatory matter to a 3rd person without the consent of the person defamed is guilty of a Class A misdemeanor.

942.01(2) (2) Defamatory matter is anything which exposes the other to hatred, contempt, ridicule, degradation or disgrace in society or injury in the other's business or occupation.

942.01(3) (3) This section does not apply if the defamatory matter was true and was communicated with good motives and for justifiable ends or if the communication was otherwise privileged.

942.01(4) (4) No person shall be convicted on the basis of an oral communication of defamatory matter except upon the testimony of 2 other persons that they heard and understood the oral statement as defamatory or upon a plea of guilty or no contest.

942.01 History History: 1977 c. 173; 1979 c. 110 s. 60 (6); 1993 a. 486; 2005 a. 253.

942.01 Annotation The defense of conditional privilege applies to criminal defamation, but the defense is not absolute and may be forfeited if abused. State v. Gilles, 173 Wis. 2d 101, 496 N.W.2d 133 (Ct. App. 1992).

942.01 Annotation Perjury committed in a judicial proceeding is absolutely privileged under sub. (3). The sanction for perjury is under the perjury statute, s. 946.31, and not under the defamation statute. State v. Cardenas-Hernandez, 219 Wis. 2d 516, 579 N.W.2d 678 (1998), 96-3605.



942.03 Giving false information for publication.

942.03  Giving false information for publication. Whoever, with intent that it be published and that it injure any person, and with knowledge that it is false, communicates to a newspaper, magazine, or other publication any false statement concerning any person or any false and unauthorized advertisement is guilty of a Class A misdemeanor.

942.03 History History: 1977 c. 173.



942.05 Opening letters.

942.05  Opening letters. Whoever does either of the following is guilty of a Class A misdemeanor:

942.05(1) (1) Knowing that he or she does not have the consent of either the sender or the addressee, intentionally opens any sealed letter or package addressed to another; or

942.05(2) (2) Knowing that a sealed letter or package has been opened without the consent of either the sender or addressee, intentionally publishes any of the contents thereof.

942.05 History History: 1977 c. 173; 1993 a. 486.



942.06 Use of polygraphs and similar tests.

942.06  Use of polygraphs and similar tests.

942.06(1) (1) Except as provided in sub. (2m), no person may require or administer a polygraph, voice stress analysis, psychological stress evaluator or any other similar test purporting to test honesty without the prior written and informed consent of the subject.

942.06(2) (2) Except as provided in sub. (2q), no person may disclose that another person has taken a polygraph, voice stress analysis, psychological stress evaluator or any other similar test purporting to test honesty and no person may disclose the results of such a test to any person except the person tested, without the prior written and informed consent of the subject.

942.06(2m) (2m) Subsection (1) does not apply to any of the following:

942.06(2m)(a) (a) An employee or agent of the department of corrections who conducts a lie detector test of a sex offender under s. 301.132.

942.06(2m)(b) (b) An employee or agent of the department of health services who conducts a lie detector test of a person under s. 51.375.

942.06(2q) (2q) Subsection (2) does not apply to any of the following:

942.06(2q)(a) (a) An employee or agent of the department of corrections who discloses, to any of the following, the fact that a sex offender has had a lie detector test under s. 301.132 or the results of such a lie detector test:

942.06(2q)(a)1. 1. Another employee or agent of the department of corrections.

942.06(2q)(a)2. 2. Another agency or person, if the information disclosed will be used for purposes related to correctional programming or care and treatment.

942.06(2q)(b) (b) An employee or agent of the department of health services who discloses, to any of the following, the fact that a person has had a lie detector test under s. 51.375 or the results of such a lie detector test:

942.06(2q)(b)1. 1. Another employee or agent of the department of health services or another person to whom disclosure is permitted under s. 51.375 (2) (b).

942.06(2q)(b)2. 2. Another agency or person, if the information disclosed will be used for purposes related to programming or care and treatment for the person.

942.06(3) (3) Whoever violates this section is guilty of a Class B misdemeanor.

942.06 History History: 1979 c. 319; 1995 a. 440; 1997 a. 283; 1999 a. 89; 2001 a. 16; 2007 a. 20 s. 9121 (6) (a).



942.07 Use of genetic tests.

942.07  Use of genetic tests.

942.07(1) (1) In this section:

942.07(1)(a) (a) "Employer" has the meaning given in s. 111.32 (6).

942.07(1)(b) (b) "Employment agency" has the meaning given in s. 111.32 (7).

942.07(1)(c) (c) "Genetic test" means a test of a person's genes, gene products or chromosomes for abnormalities or deficiencies, including carrier status, that are linked to physical or mental disorders or impairments, or that indicate a susceptibility to illness, disease, impairment or other disorders, whether physical or mental, or that demonstrate genetic or chromosomal damage due to environmental factors.

942.07(1)(d) (d) "Labor organization" has the meaning given in s. 111.32 (9).

942.07(1)(e) (e) "Licensing agency" has the meaning given in s. 111.32 (11).

942.07(2) (2) No employer, labor organization, employment agency or licensing agency may require or administer a genetic test without the prior written and informed consent of the employee, labor organization member or licensee, or of the prospective employee, labor organization member or licensee, who is the subject of the test.

942.07(3) (3) No person may disclose to an employer, labor organization, employment agency or licensing agency that an employee, labor organization member or licensee, or a prospective employee, labor organization member or licensee, has taken a genetic test, and no person may disclose the results of such a test to an employer, labor organization, employment agency or licensing agency without the prior written and informed consent of the subject of the test.

942.07(4) (4) Whoever violates this section is guilty of a Class B misdemeanor.

942.07 History History: 1991 a. 117.



942.08 Invasion of privacy.

942.08  Invasion of privacy.

942.08(1)(1) In this section:

942.08(1)(a) (a) "Nude or partially nude person" means any human being who has less than fully and opaquely covered genitals, pubic area or buttocks, any female human being who has less than a fully opaque covering over any portion of a breast below the top of the nipple, or any male human being with covered genitals in a discernibly turgid state.

942.08(1)(b) (b) "Private place" means a place where a person may reasonably expect to be safe from being observed without his or her knowledge and consent.

942.08(1)(c) (c) "Surveillance device" means any device, instrument, apparatus, implement, mechanism or contrivance used, designed to be used or primarily intended to be used to observe the activities of a person. "Surveillance device" includes a peephole.

942.08(2) (2) Whoever does any of the following is guilty of a Class A misdemeanor:

942.08(2)(a) (a) Knowingly installs a surveillance device in any private place, or uses a surveillance device that has been installed in a private place, with the intent to observe any nude or partially nude person without the consent of the person observed.

942.08(2)(b) (b) For the purpose of sexual arousal or gratification and without the consent of each person who is present in the private place, looks into a private place that is, or is part of, a public accommodation, as defined in s. 134.48 (1) (b), and in which a person may reasonably be expected to be nude or partially nude.

942.08(2)(c) (c) For the purpose of sexual arousal or gratification, looks into a private place that is, or is part of, a public accommodation, as defined in s. 134.48 (1) (b), and in which a person may reasonably be expected to be nude or partially nude but in which no person is present.

942.08(2)(d) (d) Enters another person's private property without that person's consent or enters an enclosed or unenclosed common area of a multiunit dwelling or condominium and looks into any individual's dwelling unit if all of the following apply:

942.08(2)(d)1. 1. The actor looks into the dwelling unit for the purpose of sexual arousal or gratification and with the intent to intrude upon or interfere with an individual's privacy.

942.08(2)(d)2. 2. The actor looks into a part of the dwelling unit in which an individual is present.

942.08(2)(d)3. 3. The individual has a reasonable expectation of privacy in that part of the dwelling unit.

942.08(2)(d)4. 4. The individual does not consent to the actor looking into that part of the dwelling.

942.08 History History: 1997 a. 271; 2003 a. 50; 2007 a. 198.



942.09 Representations depicting nudity.

942.09  Representations depicting nudity.

942.09(1) (1) In this section:

942.09(1)(a) (a) "Captures a representation" means takes a photograph, makes a motion picture, videotape, or other visual representation, or records or stores in any medium data that represents a visual image.

942.09(1)(am) (am) "Nude or partially nude person" has the meaning given in s. 942.08 (1) (a).

942.09(1)(b) (b) "Nudity" has the meaning given in s. 948.11 (1) (d).

942.09(1)(c) (c) "Representation" means a photograph, exposed film, motion picture, videotape, other visual representation, or data that represents a visual image.

942.09(2) (2)

942.09(2)(am)(am) Whoever does any of the following is guilty of a Class I felony:

942.09(2)(am)1. 1. Captures a representation that depicts nudity without the knowledge and consent of the person who is depicted nude while that person is nude in a circumstance in which he or she has a reasonable expectation of privacy, if the person knows or has reason to know that the person who is depicted nude does not know of and consent to the capture of the representation.

942.09(2)(am)2. 2. Makes a reproduction of a representation that the person knows or has reason to know was captured in violation of subd. 1. and that depicts the nudity depicted in the representation captured in violation of subd. 1., if the person depicted nude in the reproduction did not consent to the making of the reproduction.

942.09(2)(am)3. 3. Possesses, distributes, or exhibits a representation that was captured in violation of subd. 1. or a reproduction made in violation of subd. 2., if the person knows or has reason to know that the representation was captured in violation of subd. 1. or the reproduction was made in violation of subd. 2., and if the person who is depicted nude in the representation or reproduction did not consent to the possession, distribution, or exhibition.

942.09(2)(bm) (bm) Notwithstanding par. (am), if the person depicted nude in a representation or reproduction is a child and the capture, possession, exhibition, or distribution of the representation, or making, possession, exhibition, or distribution of the reproduction, does not violate s. 948.05 or 948.12, a parent, guardian, or legal custodian of the child may do any of the following:

942.09(2)(bm)1. 1. Capture and possess the representation or make and possess the reproduction depicting the child.

942.09(2)(bm)2. 2. Distribute or exhibit a representation captured or possessed under subd. 1., or distribute or exhibit a reproduction made or possessed under subd. 1., if the distribution or exhibition is not for commercial purposes.

942.09(2)(cm) (cm) This subsection does not apply to a person who receives a representation or reproduction depicting a child from a parent, guardian, or legal custodian of the child under par. (bm) 2., if the possession, exhibition, or distribution is not for commercial purposes.

942.09(5) (5)

942.09(5)(a)(a) Whoever, while present in a locker room, intentionally captures a representation of a nude or partially nude person while the person is nude or partially nude in the locker room is guilty of a Class B misdemeanor. This paragraph does not apply if the person consents to the capture of the representation and one of the following applies:

942.09(5)(a)1. 1. The person is, or the actor reasonably believes that the person is, 18 years of age or over when the person gives his or her consent.

942.09(5)(a)2. 2. The person's parent, guardian, or legal custodian consents to the capture of the representation.

942.09(5)(b) (b)

942.09(5)(b)1.1. Whoever intentionally does any of the following is guilty of a Class A misdemeanor:

942.09(5)(b)1.a. a. Captures a representation of a nude or partially nude person while the actor is present in, and the person is nude or partially nude in, the locker room and exhibits or distributes the representation to another.

942.09(5)(b)1.b. b. Transmits or broadcasts an image of a nude or partially nude person from a locker room while the person is nude or partially nude in the locker room.

942.09(5)(b)2. 2. This paragraph does not apply if the person consents to the exhibition or distribution of the representation or the transmission or broadcast of the image and one of the following applies:

942.09(5)(b)2.a. a. The person is, or the actor reasonably believes that the person is, 18 years of age or over when the person gives his or her consent.

942.09(5)(b)2.b. b. The person's parent, guardian, or legal custodian consents to the exhibition, distribution, transmission, or broadcast.

942.09 History History: 1995 a. 249; 2001 a. 16; 2001 a. 33 ss. 2 to 13; Stats. 2001 s. 942.09; 2001 a. 109; 2007 a. 118.

942.09 Annotation Sub. (2) (a) requires that the person who is depicted nude is in a circumstance in which he or she has an assumption that he or she is secluded from the presence or view of others, and that assumption is a reasonable one under all the circumstances, according to an objective standard. State v. Nelson, 2006 WI App 124, 294 Wis. 2d 578, 718 N.W.2d 168, 05-2300.

942.09 Annotation A "legitimate expectation of privacy" for purposes of a search or seizure under the 4th amendment is not consistent with the context and purpose of this section. The 4th amendment embodies a balance between society's interest in law enforcement and the privacy interest asserted by the individual that is not relevant to this section. Construing "reasonable expectation of privacy" according to its common meaning does not render the statute unconstitutionally vague and provides sufficient notice of the conduct prohibited under sub. (2) (a). State v. Nelson, 2006 WI App 124, 294 Wis. 2d 578, 718 N.W.2d 168, 05-2300.

942.09 Annotation Nelson did not purport to provide a definition of reasonable expectation of privacy covering all circumstances. The question for purposes of the privacy element is not whether the nude person had a reasonable expectation that the defendant would view him or her nude at the time of the recording, but whether the nude person had a reasonable expectation, under the circumstances, that he or she would not be recorded in the nude. State v. Jahnke, 2009 WI App 4, 316 Wis. 2d 324, 762 N.W.2d 696, 07-2130.






943. Crimes against property.

943.01 Damage to property.

943.01  Damage to property.

943.01(1)(1) Whoever intentionally causes damage to any physical property of another without the person's consent is guilty of a Class A misdemeanor.

943.01(2) (2) Any person violating sub. (1) under any of the following circumstances is guilty of a Class I felony:

943.01(2)(a) (a)

943.01(2)(a)1.1. In this paragraph, "highway" means any public way or thoroughfare, including bridges thereon, any roadways commonly used for vehicular traffic, whether public or private, any railroad, including street and interurban railways, and any navigable waterway or airport.

943.01(2)(a)2. 2. The property damaged is a vehicle or highway and the damage is of a kind which is likely to cause injury to a person or further property damage.

943.01(2)(b) (b) The property damaged belongs to a public utility or common carrier and the damage is of a kind which is likely to impair the services of the public utility or common carrier.

943.01(2)(c) (c) The property damaged belongs to a person who is or was a grand or petit juror and the damage was caused by reason of any verdict or indictment assented to by the owner.

943.01(2)(d) (d) If the total property damaged in violation of sub. (1) is reduced in value by more than $2,500. For the purposes of this paragraph, property is reduced in value by the amount which it would cost either to repair or replace it, whichever is less.

943.01(2)(e) (e) The property damaged is on state-owned land and is listed on the registry under sub. (5).

943.01(2)(f) (f)

943.01(2)(f)1.1. In this paragraph, "rock art site" means an archaeological site that contains paintings, carvings or other deliberate modifications of an immobile rock surface, such as a cave, overhang, boulder or bluff face, to produce symbols, stories, messages, designs or pictures. "Rock art site" includes artifacts and other cultural items, modified soils, bone and other objects of archaeological interest that are located adjacent to the paintings, carvings or other deliberate rock surface modifications.

943.01(2)(f)2. 2. The property damaged is a rock art site, any portion of a rock art site or any object that is part of a rock art site, if the rock art site is listed on the national register of historic places in Wisconsin, as defined in s. 44.31 (5), or the state register of historic places under s. 44.36.

943.01(2d) (2d)

943.01(2d)(a)(a) In this subsection, "plant research and development" means research regarding plants or development of plants, if the research or development is undertaken in conjunction or coordination with the state, a federal or local government agency, a university, or a private research facility.

943.01(2d)(b) (b) Any person violating sub. (1) under all of the following circumstances is guilty of a Class I felony:

943.01(2d)(b)1. 1. The property damaged is a plant, material taken, extracted, or harvested from a plant, or a seed or other plant material that is being used or that will be used to grow or develop a plant.

943.01(2d)(b)2. 2. The plant referred to in subd. 1. is or was being grown as feed for animals being used or to be used for commercial purposes, for other commercial purposes, or in conjunction with plant research and development.

943.01(2g) (2g) Any person violating sub. (1) under all of the following circumstances is guilty of a Class I felony:

943.01(2g)(a) (a) The property damaged is a machine operated by the insertion of coins, currency, debit cards or credit cards.

943.01(2g)(b) (b) The person acted with the intent to commit a theft from the machine.

943.01(2g)(c) (c) The total property damaged in violation of sub. (1) is reduced in value by more than $500 but not more than $2,500. For purposes of this paragraph, property is reduced in value by the amount that it would cost to repair or replace it, whichever is less, plus other monetary losses associated with the damage.

943.01(2m) (2m) Whoever causes damage to any physical property of another under all of the following circumstances is subject to a Class B forfeiture:

943.01(2m)(a) (a) The person does not consent to the damage of his or her property.

943.01(2m)(b) (b) The property damaged is on state-owned land and is listed on the registry under sub. (5).

943.01(3) (3) If more than one item of property is damaged under a single intent and design, the damage to all the property may be prosecuted as a single forfeiture offense or crime.

943.01(4) (4) In any case of unlawful damage involving more than one act of unlawful damage but prosecuted as a single forfeiture offense or crime, it is sufficient to allege generally that unlawful damage to property was committed between certain dates. At the trial, evidence may be given of any such unlawful damage that was committed on or between the dates alleged.

943.01(5) (5) The department of natural resources shall maintain a registry of prominent features in the landscape of state-owned land. To be included on the registry, a feature must have significant value to the people of this state.

943.01 History History: 1977 c. 173; 1981 c. 118 s. 9; 1987 a. 399; 1993 a. 262, 486; 1995 a. 133, 208; 1997 a. 143; 2001 a. 16, 109.

943.01 Annotation To prove unlawful entry to a building with intent to commit a felony in violation of s. 943.10 (1) when the underlying felony was criminal damage to property in excess of $1,000, it was necessary to prove not only an intent to criminally damage property, but also that the damage to the property would exceed $1,000. Gilbertson v. State, 69 Wis. 2d 587, 230 N.W.2d 874 (1975).

943.01 Annotation Criminal damage to property is a lesser included offense of arson, s. 943.02. State v. Thompson, 146 Wis. 2d 554, 431 N.W.2d 716 (Ct. App. 1988).

943.01 Annotation A person can be convicted of criminal damage to property in which he or she has an ownership interest if someone else has an ownership interest. State v. Sevelin, 204 Wis. 2d 127, 554 N.W.2d 521 (Ct. App. 1996), 96-0729.



943.011 Damage or threat to property of witness.

943.011  Damage or threat to property of witness.

943.011(1)(1) In this section:

943.011(1)(a) (a) "Family member" means a spouse, child, stepchild, foster child, parent, sibling, or grandchild.

943.011(1)(b) (b) "Witness" has the meaning given in s. 940.41 (3).

943.011(2) (2) Whoever does any of the following is guilty of a Class I felony:

943.011(2)(a) (a) Intentionally causes damage or threatens to cause damage to any physical property owned by a person who is or was a witness by reason of the owner having attended or testified as a witness and without the owner's consent.

943.011(2)(b) (b) Intentionally causes damage or threatens to cause damage to any physical property owned by a person who is a family member of a witness or a person sharing a common domicile with a witness by reason of the witness having attended or testified as a witness and without the owner's consent.

943.011 History History: 1997 a. 143; 2001 a. 109; 2009 a. 28.



943.012 Criminal damage to or graffiti on religious and other property.

943.012  Criminal damage to or graffiti on religious and other property. Whoever intentionally causes damage to, intentionally marks, draws or writes with ink or another substance on or intentionally etches into any physical property of another, without the person's consent and with knowledge of the character of the property, is guilty of a Class I felony if the property consists of one or more of the following:

943.012(1) (1) Any church, synagogue or other building, structure or place primarily used for religious worship or another religious purpose.

943.012(2) (2) Any cemetery, mortuary or other facility used for burial or memorializing the dead.

943.012(3) (3) Any school, educational facility or community center publicly identified as associated with a group of persons of a particular race, religion, color, disability, sexual orientation, national origin or ancestry or by an institution of any such group.

943.012(4) (4) Any personal property contained in any property under subs. (1) to (3) if the personal property has particular significance or value to any group of persons of a particular race, religion, color, disability, sexual orientation, national origin or ancestry and the actor knows the personal property has particular significance or value to that group.

943.012 History History: 1987 a. 348; 1995 a. 24; 2001 a. 109.



943.013 Criminal damage; threat; property of judge.

943.013  Criminal damage; threat; property of judge.

943.013(1)(1) In this section:

943.013(1)(a) (a) "Family member" means a parent, spouse, sibling, child, stepchild, or foster child.

943.013(1)(b) (b) "Judge" means a supreme court justice, court of appeals judge, circuit court judge, municipal judge, temporary or permanent reserve judge, or circuit, supplemental, or municipal court commissioner.

943.013(2) (2) Whoever intentionally causes or threatens to cause damage to any physical property that belongs to a judge or his or her family member under all of the following circumstances is guilty of a Class I felony:

943.013(2)(a) (a) At the time of the act or threat, the actor knows or should have known that the person whose property is damaged or threatened is a judge or a member of his or her family.

943.013(2)(b) (b) The judge is acting in an official capacity at the time of the act or threat or the act or threat is in response to any action taken in an official capacity.

943.013(2)(c) (c) There is no consent by the person whose property is damaged or threatened.

943.013 History History: 1993 a. 50, 446; 2001 a. 61, 109; 2009 a. 28.



943.014 Demolition of historic building without authorization.

943.014  Demolition of historic building without authorization.

943.014(1)(1) In this section, "historic building" means any building or structure that is listed on, or any building or structure within and contributing to a historic district that is listed on, the national register of historic places in Wisconsin or the state register of historic places or any building or structure that is included on a list of historic places designated by a city, village, town or county.

943.014(2) (2) Whoever intentionally demolishes a historic building without a permit issued by a city, village, town or county or without an order issued under s. 66.0413 is guilty of a Class A misdemeanor.

943.014(3) (3) Subsection (2) does not apply to any person if he or she acts as part of a state agency action and the state agency has complied with ss. 44.39 to 44.42 regarding the action.

943.014 History History: 1995 a. 466; 1999 a. 150 s. 672; 2001 a. 109.



943.015 Criminal damage; threat; property of department of revenue employee.

943.015  Criminal damage; threat; property of department of revenue employee.

943.015(1) (1) In this section, "family member" means a parent, spouse, sibling, child, stepchild, or foster child.

943.015(2) (2) Whoever intentionally causes or threatens to cause damage to any physical property which belongs to a department of revenue official, employee or agent or his or her family member under all of the following circumstances is guilty of a Class I felony:

943.015(2)(a) (a) At the time of the act or threat, the actor knows or should have known that the person whose property is damaged or threatened is a department of revenue official, employee or agent or a member of his or her family.

943.015(2)(b) (b) The official, employee or agent is acting in an official capacity at the time of the act or threat or the act or threat is in response to any action taken in an official capacity.

943.015(2)(c) (c) There is no consent by the person whose property is damaged or threatened.

943.015 History History: 1985 a. 29; 1993 a. 446; 2001 a. 109; 2009 a. 28.



943.017 Graffiti.

943.017  Graffiti.

943.017(1)(1) Whoever intentionally marks, draws or writes with paint, ink or another substance on or intentionally etches into the physical property of another without the other person's consent is guilty of a Class A misdemeanor.

943.017(2) (2) Any person violating sub. (1) under any of the following circumstances is guilty of a Class I felony:

943.017(2)(a) (a) The property under sub. (1) is a vehicle or a highway, as defined in s. 943.01 (2) (a) 1., and the marking, drawing, writing or etching is of a kind which is likely to cause injury to a person or further property damage.

943.017(2)(b) (b) The property under sub. (1) belongs to a public utility or common carrier and the marking, drawing, writing or etching is of a kind which is likely to impair the services of the public utility or common carrier.

943.017(2)(c) (c) The property under sub. (1) belongs to a person who is or was a grand or petit juror and the marking, drawing, writing or etching was caused by reason of any verdict or indictment assented to by the owner.

943.017(2)(d) (d) If the total property affected in violation of sub. (1) is reduced in value by more than $2,500. For the purposes of this paragraph, property is reduced in value by the amount which it would cost to repair or replace it or to remove the marking, drawing, writing or etching, whichever is less.

943.017(2)(e) (e) The property affected is on state-owned land and is listed on the registry under s. 943.01.

943.017(2m) (2m)

943.017(2m)(a)(a) In this subsection:

943.017(2m)(a)1. 1. "Family member" means a spouse, child, stepchild, foster child, parent, sibling, or grandchild.

943.017(2m)(a)2. 2. "Witness" has the meaning given in s. 940.41 (3).

943.017(2m)(b) (b) Whoever does any of the following is guilty of a Class I felony:

943.017(2m)(b)1. 1. Intentionally marks, draws or writes with paint, ink or another substance on or intentionally etches into, or threatens to mark, draw or write on or etch into, any physical property owned by a person who is or was a witness by reason of the owner having attended or testified as a witness and without the owner's consent.

943.017(2m)(b)2. 2. Intentionally marks, draws or writes with paint, ink or another substance on or intentionally etches into, or threatens to mark, draw or write on or etch into, any physical property owned by a family member of a witness or by a person sharing a common domicile with a witness by reason of the witness having attended or testified as a witness and without the owner's consent.

943.017(3) (3)

943.017(3)(a)(a) In addition to any other penalties that may apply to a crime under this section, the court may require that a convicted defendant perform 100 hours of community service work for an individual, a public agency or a nonprofit charitable organization. The court may order community service work that is designed to show the defendant the impact of his or her wrongdoing. The court shall allow the victim to make suggestions regarding appropriate community service work. If the court orders community service work, the court shall ensure that the defendant receives a written statement of the community service order and that the community service order is monitored.

943.017(3)(b) (b) Any individual, organization or agency acting in good faith to whom or to which a defendant is assigned pursuant to an order under this subsection has immunity from any civil liability in excess of $25,000 for acts or omissions by or impacting on the defendant.

943.017(3)(c) (c) This subsection applies whether the court imposes a sentence or places the defendant on probation.

943.017(3)(d) (d) If the defendant is not placed on probation and the court orders community service work, the court shall specify in its order under this subsection the method of monitoring the defendant's compliance with this subsection and the deadline for completing the work that is ordered. The court shall inform the defendant of the potential penalties for noncompliance that would apply under s. 973.07.

943.017(4) (4) If more than one item of property is marked, drawn or written upon or etched into under a single intent and design, the markings, drawings or writings on or etchings into all of the property may be prosecuted as a single crime.

943.017(5) (5) In any case under this section involving more than one act of marking, drawing, writing or etching but prosecuted as a single crime, it is sufficient to allege generally that unlawful marking, drawing or writing on or etching into property was committed between certain dates. At the trial, evidence may be given of any such unlawful marking, drawing, writing or etching that was committed on or between the dates alleged.

943.017 History History: 1995 a. 24; 1997 a. 35, 143; 2001 a. 16, 109; 2009 a. 28.



943.02 Arson of buildings; damage of property by explosives.

943.02  Arson of buildings; damage of property by explosives.

943.02(1)(1) Whoever does any of the following is guilty of a Class C felony:

943.02(1)(a) (a) By means of fire, intentionally damages any building of another without the other's consent; or

943.02(1)(b) (b) By means of fire, intentionally damages any building with intent to defraud an insurer of that building; or

943.02(1)(c) (c) By means of explosives, intentionally damages any property of another without the other's consent.

943.02(2) (2) In this section "building of another" means a building in which a person other than the actor has a legal or equitable interest which the actor has no right to defeat or impair, even though the actor may also have a legal or equitable interest in the building. Proof that the actor recovered or attempted to recover on a policy of insurance by reason of the fire is relevant but not essential to establish the actor's intent to defraud the insurer.

943.02 History History: 1977 c. 173; 1993 a. 486; 2001 a. 109.

943.02 Annotation A mortgagee's interest is protected under sub. (1) (a); evidence of fire insurance was admissible to prove a violation of sub. (1) (a). State v. Phillips, 99 Wis. 2d 46, 298 N.W.2d 239 (Ct. App. 1980).

943.02 Annotation Criminal damage to property under s. 943.01 is a lesser-included offense of arson. State v. Thompson, 146 Wis. 2d 554, 431 N.W.2d 716 (Ct. App. 1988).

943.02 Annotation For purposes of this section, an explosive is any chemical compound, mixture, or device, the primary purpose for which is to function by explosion. An explosion is a substantially instantaneous release of both gas and heat. State v. Brulport, 202 Wis. 2d 505, 551 N.W.2d 824 (Ct. App. 1996), 95-1687.



943.03 Arson of property other than building.

943.03  Arson of property other than building. Whoever, by means of fire, intentionally damages any property of another without the person's consent, if the property is not a building and has a value of $100 or more, is guilty of a Class I felony.

943.03 History History: 1977 c. 173; 1999 a. 85; 2001 a. 109.



943.04 Arson with intent to defraud.

943.04  Arson with intent to defraud. Whoever, by means of fire, damages any property, other than a building, with intent to defraud an insurer of that property is guilty of a Class H felony. Proof that the actor recovered or attempted to recover on a policy of insurance by reason of the fire is relevant but not essential to establish the actor's intent to defraud the insurer.

943.04 History History: 1977 c. 173; 1999 a. 85; 2001 a. 109.



943.05 Placing of combustible materials an attempt.

943.05  Placing of combustible materials an attempt. Whoever places any combustible or explosive material or device in or near any property with intent to set fire to or blow up such property is guilty of an attempt to violate either s. 943.01, 943.012, 943.013, 943.02, 943.03 or 943.04, depending on the facts of the particular case.

943.05 History History: 1987 a. 348; 1993 a. 50.



943.06 Molotov cocktails.

943.06  Molotov cocktails.

943.06(1)(1) As used in this section, "fire bomb" means a breakable container containing a flammable liquid with a flash point of 150 degrees Fahrenheit or less, having a wick or similar device capable of being ignited, but does not mean a device commercially manufactured primarily for the purpose of illumination.

943.06(2) (2) Whoever possesses, manufactures, sells, offers for sale, gives or transfers a fire bomb is guilty of a Class H felony.

943.06(3) (3) This section shall not prohibit the authorized use or possession of any such device by a member of the armed forces or by fire fighters or law enforcement officers.

943.06 History History: 1977 c. 173; 1985 a. 135 s. 83 (3); 2001 a. 109.



943.065 Injury caused by arson: treble damages.

943.065  Injury caused by arson: treble damages.

943.065(1)(1) Any person who incurs injury to his or her person or his, her or its business or property by reason of a violation of s. 943.02, 943.03, 943.04, 943.05 or 943.06, including the state or any municipality which incurs costs in extinguishing or investigating the cause of a fire under those circumstances, may sue the person convicted of the violation for damages. A court shall award treble damages, plus costs and attorney fees, to a person, including the state or a municipality, proving injury under this section. The damages, costs and fees are payable only by the person convicted of the violation. This section does not impose any duty upon a company providing insurance coverage to defend its insured in any action brought under this section.

943.065(2) (2) The treble damages requirement under sub. (1) applies in any wrongful death action under s. 895.03 based on a violation specified in sub. (1).

943.065 History History: 1981 c. 78.



943.07 Criminal damage to railroads.

943.07  Criminal damage to railroads.

943.07(1) (1) Whoever intentionally causes damage or who causes another person to damage, tamper, change or destroy any railroad track, switch, bridge, trestle, tunnel or signal or any railroad property used in providing rail services, which could cause an injury, accident or derailment is guilty of a Class I felony.

943.07(2) (2) Whoever intentionally shoots a firearm at any portion of a railroad train, car, caboose or engine is guilty of a Class I felony.

943.07(3) (3) Whoever intentionally throws, shoots or propels any stone, brick or other missile at any railroad train, car, caboose or engine is guilty of a Class B misdemeanor.

943.07(4) (4) Whoever intentionally throws or deposits any type of debris or waste material on or along any railroad track or right-of-way which could cause an injury or accident is guilty of a Class B misdemeanor.

943.07 History History: 1975 c. 314; 1977 c. 173; 2001 a. 109.



943.10 Burglary.

943.10  Burglary.

943.10(1g)(1g) In this section:

943.10(1g)(a) (a) "Boat" means any ship or vessel that has sleeping quarters.

943.10(1g)(b) (b) "Motor home" has the meaning given in s. 340.01 (33m).

943.10(1m) (1m) Whoever intentionally enters any of the following places without the consent of the person in lawful possession and with intent to steal or commit a felony in such place is guilty of a Class F felony:

943.10(1m)(a) (a) Any building or dwelling; or

943.10(1m)(b) (b) An enclosed railroad car; or

943.10(1m)(c) (c) An enclosed portion of any ship or vessel; or

943.10(1m)(d) (d) A locked enclosed cargo portion of a truck or trailer; or

943.10(1m)(e) (e) A motor home or other motorized type of home or a trailer home, whether or not any person is living in any such home; or

943.10(1m)(f) (f) A room within any of the above.

943.10(2) (2) Whoever violates sub. (1m) under any of the following circumstances is guilty of a Class E felony:

943.10(2)(a) (a) The person is armed with a dangerous weapon or a device or container described under s. 941.26 (4) (a).

943.10(2)(b) (b) The person is unarmed, but arms himself with a dangerous weapon or a device or container described under s. 941.26 (4) (a) while still in the burglarized enclosure.

943.10(2)(c) (c) While the person is in the burglarized enclosure, he or she opens, or attempts to open, any depository by use of an explosive.

943.10(2)(d) (d) While the person is in the burglarized enclosure, he or she commits a battery upon a person lawfully therein.

943.10(2)(e) (e) The burglarized enclosure is a dwelling, boat, or motor home and another person is lawfully present in the dwelling, boat, or motor home at the time of the violation.

943.10(3) (3) For the purpose of this section, entry into a place during the time when it is open to the general public is with consent.

943.10 History History: 1977 c. 173, 332; 1995 a. 288; 2001 a. 109; 2003 a. 189.

943.10 Annotation Stolen items may be introduced in evidence in a burglary prosecution as the items tend to prove that entry was made with intent to steal. Abraham v. State, 47 Wis. 2d 44, 176 N.W.2d 349 (1970).

943.10 Annotation Since attempted robbery requires proof of elements in addition to those elements required to prove burglary, they are separate and distinct crimes. State v. DiMaggio, 49 Wis. 2d 565, 182 N.W.2d 466 (1971).

943.10 Annotation The state need not prove that the defendant knew that his or her entry was without consent. Hanson v. State, 52 Wis. 2d 396, 190 N.W.2d 129 (1971).

943.10 Annotation The unexplained possession of recently stolen goods raises an inference that the possessor is guilty of theft, and also of burglary if the goods were stolen in a burglary, and calls for an explanation of how the possessor obtained the property. Gautreaux v. State, 52 Wis. 2d 489, 190 N.W.2d 542 (1971).

943.10 Annotation An information is defective if it charges entry into a building with intent to steal or to commit a felony, since these are different offenses. Champlain v. State, 53 Wis. 2d 751, 193 N.W.2d 868 (1972).

943.10 Annotation While intent to steal will not be inferred from the fact of entry alone, additional circumstances such as time, nature of place entered, method of entry, identity of the accused, conduct at the time of arrest, or interruption, and other circumstances, without proof of actual losses, can be sufficient to permit a reasonable person to conclude that the defendant entered with an intent to steal. State v. Barclay, 54 Wis. 2d 651, 196 N.W.2d 745 (1972).

943.10 Annotation Evidence that the defendant walked around a private dwelling knocking on doors, then broke the glass in one, entered, and when confronted offered no excuse, was sufficient to sustain a conviction for burglary. Raymond v. State, 55 Wis. 2d 482, 198 N.W.2d 351 (1972).

943.10 Annotation A burglary is completed after a door is pried open and entry made. It was no defense that the defendant had changed his mind and started to leave the scene when arrested. Morones v. State, 61 Wis. 2d 544, 213 N.W.2d 31 (1973).

943.10 Annotation Hiding in the false ceiling of the men's room, perfected by false pretenses and fraud, rendered an otherwise lawful entrance into a restaurant unlawful. Levesque v. State, 63 Wis. 2d 412, 217 N.W.2d 317 (1974).

943.10 Annotation Failure to allege lack of consent in an information charging burglary was not a fatal jurisdictional defect. Schleiss v. State, 71 Wis. 2d 733, 239 N.W.2d 68 (1976).

943.10 Annotation In a burglary prosecution, ordinarily once proof of entry is made, it is the defendant's burden to show consent. When a private residence is broken into at night, little evidence is required to support an inference of intent to steal. LaTender v. State, 77 Wis. 2d 383, 253 N.W.2d 221 (1977).

943.10 Annotation Entry into a hotel lobby open to the public, with intent to steal, is not burglary. Champlin v. State, 84 Wis. 2d 621, 267 N.W.2d 295 (1978).

943.10 Annotation Section 939.72 (3) does not bar convictions for possession of burglarious tools and burglary arising out of a single transaction. Dumas v. State, 90 Wis. 2d 518, 280 N.W.2d 310 (Ct. App. 1979).

943.10 Annotation Intent to steal is capable of being gleaned from the defendant's conduct and the circumstances surrounding it. State v. Bowden, 93 Wis. 2d 574, 288 N.W.2d 139 (1980).

943.10 Annotation Under the facts of the case, the defendant's employer did not give the defendant consent to enter the employer's premises after hours by providing the defendant with a key to the premises. State v. Schantek, 120 Wis. 2d 79, 353 N.W.2d 832 (Ct. App. 1984).

943.10 Annotation Felonies that form the basis of burglary charges include only offenses against persons and property. State v. O'Neill, 121 Wis. 2d 300, 359 N.W.2d 906 (1984).

943.10 Annotation To negate the intent to steal through the defense of "self-help" repossession of property stolen from the defendant, the money repossessed must consist of the exact coins and currency owed to him or her. State v. Pettit, 171 Wis. 2d 627, 492 N.W.2d 633 (Ct. App. 1992).

943.10 Annotation As used in sub. (2) (d), "battery" applies only to simple battery. Convictions for both intermediate battery under s. 940.19 (3) and burglary/battery under sub. (2) (d) did not violate double jeopardy. State v. Reynolds, 206 Wis. 2d 356, 557 N.W.2d 821 (Ct. App. 1996), 96-0265.

943.10 Annotation A firearm with a trigger lock is within the applicable definition of a dangerous weapon under s. 939.22 (10). State v. Norris, 214 Wis. 2d 25, 571 N.W.2d 857 (Ct. App. 1997), 96-2158.

943.10 Annotation Sub. (1) requires only an intent to commit a felony. There is not a unanimity requirement that the jury agree on the specific felony that was intended. State v. Hammer, 216 Wis. 2d 214, 576 N.W.2d 285 (Ct. App. 1997), 96-3084.

943.10 Annotation A nexus between the burglary and the weapon is not required for an armed burglary conviction. Being armed is a necessary separate element. That a nexus is not required does not violate due process and fundamental fairness. State v. Gardner, 230 Wis. 2d 32, 601 N.W.2d 670 (Ct. App. 1999), 98-2655.

943.10 Annotation The defendant's violation of the bail jumping statute by making an unauthorized entry into the initial crime victim's premises in violation of the defendant's bond with the purpose of intimidating the victim constituted a felony against persons or property that would support a burglary charge. State v. Semrau, 2000 WI App 54, 233 Wis. 2d 508, 608 N.W.2d 376, 98-3443.

943.10 Annotation A person commits a burglary by entering premises with the intent of committing a felony against persons or property while on the premises, regardless of whether the person's actions while within the premises constitute a new crime or the continuation of an ongoing offense. Felon in possession of a firearm in violation of s. 941.29 is a crime against persons or property that may be an underlying felony for a burglary charge. State v. Steele, 2001 WI App 34, 241 Wis. 2d 269, 625 N.W.2d 525, 00-0190.

943.10 Annotation Each paragraph of sub. (2) defines a complete stand-alone crime. Separate convictions under separate paragraphs arising from the same event do not constitute double jeopardy. State v. Beasley, 2004 WI App 42, 271 Wis. 2d 469, 678 N.W.2d 600, 02-2229.



943.11 Entry into locked vehicle.

943.11  Entry into locked vehicle. Whoever intentionally enters the locked and enclosed portion or compartment of the vehicle of another without consent and with intent to steal therefrom is guilty of a Class A misdemeanor.

943.11 History History: 1977 c. 173.



943.12 Possession of burglarious tools.

943.12  Possession of burglarious tools. Whoever has in personal possession any device or instrumentality intended, designed or adapted for use in breaking into any depository designed for the safekeeping of any valuables or into any building or room, with intent to use such device or instrumentality to break into a depository, building or room, and to steal therefrom, is guilty of a Class I felony.

943.12 History History: 1977 c. 173; 2001 a. 109.

943.12 Annotation A homemade key used to open parking meters is a burglarious tool. Perkins v. State, 61 Wis. 2d 341, 212 N.W.2d 141 (1973).

943.12 Annotation It was implausible that the defendant was looking for the home of an acquaintance in order to pick up some artwork while carrying a crowbar, a pair of gloves, and a pair of socks. Hansen v. State, 64 Wis. 2d 541, 219 N.W.2d 246 (1974).

943.12 Annotation Section 939.72 (3) does not bar convictions for possession of burglarious tools and burglary arising out of a single transaction. Dumas v. State, 90 Wis. 2d 518, 280 N.W.2d 310 (Ct. App. 1979).

943.12 Annotation The defendant's 2 prior convictions for burglary were admissible to prove intent to use gloves, a long pocket knife, a crowbar, and a pillow case as burglarious tools. Vanlue v. State, 96 Wis. 2d 81, 291 N.W.2d 467 (1980).



943.125 Entry into locked coin box.

943.125  Entry into locked coin box.

943.125(1) (1) Whoever intentionally enters a locked coin box of another without consent and with intent to steal therefrom is guilty of a Class A misdemeanor.

943.125(2) (2) Whoever has in personal possession any device or instrumentality intended, designed or adapted for use in breaking into any coin box, with intent to use the device or instrumentality to break into a coin box and to steal therefrom, is guilty of a Class A misdemeanor.

943.125(3) (3) In this section, "coin box" means any device or receptacle designed to receive money or any other thing of value. The term includes a depository box, parking meter, vending machine, pay telephone, money changing machine, coin-operated phonograph and amusement machine if they are designed to receive money or other thing of value.

943.125 History History: 1977 c. 173.



943.13 Trespass to land.

943.13  Trespass to land.

943.13(1e)(1e) In this section:

943.13(1e)(aL) (aL) "Carry" has the meaning given in s. 175.60 (1) (ag).

943.13(1e)(ar) (ar) "Dwelling unit" means a structure or that part of a structure which is used or intended to be used as a home, residence or sleeping place by one person or by 2 or more persons maintaining a common household, to the exclusion of all others.

943.13(1e)(az) (az) "Implied consent" means conduct or words or both that imply that an owner or occupant of land has given consent to another person to enter the land.

943.13(1e)(b) (b) "Inholding" means a parcel of land that is private property and that is surrounded completely by land owned by the United States, by this state or by a local governmental unit or any combination of the United States, this state and a local governmental unit.

943.13(1e)(bm) (bm) "Licensee" means a licensee, as defined in s. 175.60 (1) (d), or an out-of-state licensee, as defined in s. 175.60 (1) (g).

943.13(1e)(c) (c) "Local governmental unit" means a political subdivision of this state, a special purpose district in this state, an instrumentality or corporation of the political subdivision or special purpose district or a combination or subunit of any of the foregoing.

943.13(1e)(cm) (cm) "Nonresidential building" includes a nursing home as defined in s. 50.01 (3), a community-based residential facility as defined in s. 50.01 (1g), a residential care apartment complex as defined in s. 50.01 (6d), an adult family home as defined in s. 50.01 (1), and a hospice as defined in s. 50.90 (1).

943.13(1e)(cr) (cr) "Open land" means land that meets all of the following criteria:

943.13(1e)(cr)1. 1. The land is not occupied by a structure or improvement being used or occupied as a dwelling unit.

943.13(1e)(cr)2. 2. The land is not part of the curtilage, or is not lying in the immediate vicinity, of a structure or improvement being used or occupied as a dwelling unit.

943.13(1e)(cr)3. 3. The land is not occupied by a public building.

943.13(1e)(cr)4. 4. The land is not occupied by a place of employment.

943.13(1e)(cv) (cv) "Out-of-state licensee" has the meaning given in s. 175.60 (1) (g).

943.13(1e)(d) (d) "Place of employment" has the meaning given in s. 101.01 (11).

943.13(1e)(e) (e) "Private property" means real property that is not owned by the United States, this state or a local governmental unit.

943.13(1e)(h) (h) "Special event" means an event that is open to the public, is for a duration of not more than 3 weeks, and either has designated entrances to and from the event that are locked when the event is closed or requires an admission.

943.13(1m) (1m) Whoever does any of the following is subject to a Class B forfeiture:

943.13(1m)(a) (a) Enters any enclosed, cultivated or undeveloped land of another, other than open land specified in par. (e) or (f), without the express or implied consent of the owner or occupant.

943.13(1m)(am) (am) Enters any land of another that is occupied by a structure used for agricultural purposes without the express or implied consent of the owner or occupant.

943.13(1m)(b) (b) Enters or remains on any land of another after having been notified by the owner or occupant not to enter or remain on the premises. This paragraph does not apply to a licensee or out-of-state licensee if the owner's or occupant's intent is to prevent the licensee or out-of-state licensee from carrying a firearm on the owner's or occupant's land.

943.13(1m)(c) (c)

943.13(1m)(c)1.1. While carrying a firearm, enters or remains at a residence that the actor does not own or occupy after the owner of the residence, if he or she has not leased it to another person, or the occupant of the residence has notified the actor not to enter or remain at the residence while carrying a firearm or with that type of firearm. In this subdivision, "residence," with respect to a single-family residence, includes the residence building and the parcel of land upon which the residence building is located, and "residence," with respect to a residence that is not a single-family residence, does not include any common area of the building in which the residence is located or any common areas of the rest of the parcel of land upon which the residence building is located.

943.13(1m)(c)1m. 1m. While carrying a firearm, enters or remains in a common area in a building, or on the grounds of a building, that is a residence that is not a single-family residence if the actor does not own the residence or does not occupy any part of the residence, if the owner of the residence has notified the actor not to enter or remain in the common area or on the grounds while carrying a firearm or with that type of firearm. This subdivision does not apply to a part of the grounds of the building if that part is used for parking and the firearm is in a vehicle driven or parked in that part.

943.13(1m)(c)2. 2. While carrying a firearm, enters or remains in any part of a nonresidential building, grounds of a nonresidential building, or land that the actor does not own or occupy after the owner of the building, grounds, or land, if that part of the building, grounds, or land has not been leased to another person, or the occupant of that part of the building, grounds, or land has notified the actor not to enter or remain in that part of the building, grounds, or land while carrying a firearm or with that type of firearm. This subdivision does not apply to a part of a building, grounds, or land occupied by the state or by a local governmental unit, to a privately or publicly owned building on the grounds of a university or college, or to the grounds of or land owned or occupied by a university or college, or, if the firearm is in a vehicle driven or parked in the parking facility, to any part of a building, grounds, or land used as a parking facility.

943.13(1m)(c)3. 3. While carrying a firearm, enters or remains at a special event if the organizers of the special event have notified the actor not to enter or remain at the special event while carrying a firearm or with that type of firearm. This subdivision does not apply, if the firearm is in a vehicle driven or parked in the parking facility, to any part of the special event grounds or building used as a parking facility.

943.13(1m)(c)4. 4. [While carrying a firearm,] Enters or remains in any part of a building that is owned, occupied, or controlled by the state or any local governmental unit, excluding any building or portion of a building under s. 175.60 (16) (a), if the state or local governmental unit has notified the actor not to enter or remain in the building while carrying a firearm or with that type of firearm. This subdivision does not apply to a person who leases residential or business premises in the building or, if the firearm is in a vehicle driven or parked in the parking facility, to any part of the building used as a parking facility.

943.13(1m)(c)5. 5. [While carrying a firearm,] Enters or remains in any privately or publicly owned building on the grounds of a university or college, if the university or college has notified the actor not to enter or remain in the building while carrying a firearm or with that type of firearm. This subdivision does not apply to a person who leases residential or business premises in the building or, if the firearm is in a vehicle driven or parked in the parking facility, to any part of the building used as a parking facility.

943.13(1m)(e) (e) Enters or remains on open land that is an inholding of another after having been notified by the owner or occupant not to enter or remain on the land.

943.13(1m)(f) (f) Enters undeveloped private land from an abutting parcel of land that is owned by the United States, this state or a local governmental unit, or remains on such land, after having been notified by the owner or occupant not to enter or remain on the land.

943.13(1s) (1s) In determining whether a person has implied consent to enter the land of another a trier of fact shall consider all of the circumstances existing at the time the person entered the land, including all of the following:

943.13(1s)(a) (a) Whether the owner or occupant acquiesced to previous entries by the person or by other persons under similar circumstances.

943.13(1s)(b) (b) The customary use, if any, of the land by other persons.

943.13(1s)(c) (c) Whether the owner or occupant represented to the public that the land may be entered for particular purposes.

943.13(1s)(d) (d) The general arrangement or design of any improvements or structures on the land.

943.13(2) (2)

943.13(2)(am)(am) A person has received notice from the owner or occupant within the meaning of sub. (1m) (b), (e) or (f) if he or she has been notified personally, either orally or in writing, or if the land is posted. Land is considered to be posted under this paragraph under either of the following procedures:

943.13(2)(am)1. 1. If a sign at least 11 inches square is placed in at least 2 conspicuous places for every 40 acres to be protected. The sign must provide an appropriate notice and the name of the person giving the notice followed by the word "owner" if the person giving the notice is the holder of legal title to the land and by the word "occupant" if the person giving the notice is not the holder of legal title but is a lawful occupant of the land. Proof that appropriate signs as provided in this subdivision were erected or in existence upon the premises to be protected prior to the event complained of shall be prima facie proof that the premises to be protected were posted as provided in this subdivision.

943.13(2)(am)2. 2. If markings at least one foot long, including in a contrasting color the phrase "private land" and the name of the owner, are made in at least 2 conspicuous places for every 40 acres to be protected.

943.13(2)(bm) (bm)

943.13(2)(bm)1.1. In this paragraph, "sign" means a sign that states a restriction imposed under subd. 2. that is at least 5 inches by 7 inches.

943.13(2)(bm)2. 2.

943.13(2)(bm)2.a.a. For the purposes of sub. (1m) (c) 1m., an owner of a residence that is not a single-family residence has notified an individual not to enter or remain in a part of that building, or on the grounds of that building, while carrying a firearm or with a particular type of firearm if the owner has posted a sign that is located in a prominent place near all of the entrances to the part of the building to which the restriction applies or near all probable access points to the grounds to which the restriction applies and any individual entering the building or the grounds can be reasonably expected to see the sign.

943.13(2)(bm)2.am. am. For the purposes of sub. (1m) (c) 2., 4., and 5., an owner or occupant of a part of a nonresidential building, the state or a local governmental unit, or a university or a college has notified an individual not to enter or remain in a part of the building while carrying a firearm or with a particular type of firearm if the owner, occupant, state, local governmental unit, university, or college has posted a sign that is located in a prominent place near all of the entrances to the part of the building to which the restriction applies and any individual entering the building can be reasonably expected to see the sign.

943.13(2)(bm)2.b. b. For the purposes of sub. (1m) (c) 2., an owner or occupant of the grounds of a nonresidential building or of land has notified an individual not to enter or remain on the grounds or land while carrying a firearm or with a particular type of firearm if the owner or occupant has posted a sign that is located in a prominent place near all probable access points to the grounds or land to which the restriction applies and any individual entering the grounds or land can be reasonably expected to see the sign.

943.13(2)(bm)2.c. c. For the purposes of sub. (1m) (c) 3., the organizers of the special event have notified an individual not to enter or remain at the special event while carrying a firearm or with a particular type of firearm if the organizers have posted a sign that is located in a prominent place near all of the entrances to the special event and any individual attending the special event can be reasonably expected to see the sign.

943.13(3) (3) Whoever erects on the land of another signs which are the same as or similar to those described in sub. (2) (am) without obtaining the express consent of the lawful occupant of or holder of legal title to such land is subject to a Class C forfeiture.

943.13(3m) (3m) An owner or occupant may give express consent to enter or remain on the land for a specified purpose or subject to specified conditions and it is a violation of sub. (1m) (a) or (am) for a person who received that consent to enter or remain on the land for another purpose or contrary to the specified conditions.

943.13(4) (4) Nothing in this section shall prohibit a representative of a labor union from conferring with any employee provided such conference is conducted in the living quarters of the employee and with the consent of the employee occupants.

943.13(4m) (4m) This section does not apply to any of the following:

943.13(4m)(a) (a) A person entering the land, other than the residence or other buildings or the curtilage of the residence or other buildings, of another for the purpose of removing a wild animal as authorized under s. 29.885 (2), (3) or (4).

943.13(4m)(b) (b) A hunter entering land that is required to be open for hunting under s. 29.885 (4m) or 29.889 (7m).

943.13(4m)(c) (c) A person entering or remaining on any exposed shore area of a stream as authorized under s. 30.134.

943.13(4m)(d) (d) An assessor and an assessor's staff entering the land, other than a building, agricultural land or pasture, or a livestock confinement area, of another if all of the following apply:

943.13(4m)(d)1. 1. The assessor or the assessor's staff enters the land in order to make an assessment on behalf of the state or a political subdivision.

943.13(4m)(d)2. 2. The assessor or assessor's staff enters the land on a weekday during daylight hours, or at another time as agreed upon with the land owner.

943.13(4m)(d)3. 3. The assessor or assessor's staff spends no more than one hour on the land.

943.13(4m)(d)4. 4. The assessor or assessor's staff does not open doors, enter through open doors, or look into windows of structures on the land.

943.13(4m)(d)5. 5. The assessor or the assessor's staff leaves in a prominent place on the principal building on the land, or on the land if there is not a principal building, a notice informing the owner or occupant that the assessor or the assessor's staff entered the land and giving information on how to contact the assessor.

943.13(4m)(d)6. 6. The assessor or the assessor's staff has not personally received a notice from the owner or occupant, either orally or in writing, not to enter or remain on the premises.

943.13(5) (5) Any authorized occupant of employer-provided housing shall have the right to decide who may enter, confer and visit with the occupant in the housing area the occupant occupies.

943.13 History History: 1971 c. 317; 1977 c. 173, 295; 1979 c. 32; 1983 a. 418; 1987 a. 27; 1989 a. 31; 1993 a. 342, 486; 1995 a. 45, 451; 1997 a. 248; 1999 a. 9; 2003 a. 33; 2009 a. 68; 2011 a. 35; s. 13.92 (1) (bm) 2.; s. 35.17 correction in (1m) (c) 2.

943.13 Annotation The arrest of abortion protesters trespassing at a clinic did not violate their free speech rights. State v. Horn, 139 Wis. 2d 473, 407 N.W.2d 854 (1987).

943.13 Annotation Administrative code provisions requiring hunters to make reasonable efforts to retrieve game birds killed or injured do not exempt a person from criminal prosecution under sub. (1) (b) [now sub. (1m) (b)] for trespassing upon posted lands to retrieve birds shot from outside the posted area. 64 Atty. Gen. 204.



943.14 Criminal trespass to dwellings.

943.14  Criminal trespass to dwellings. Whoever intentionally enters the dwelling of another without the consent of some person lawfully upon the premises, under circumstances tending to create or provoke a breach of the peace, is guilty of a Class A misdemeanor.

943.14 History History: 1977 c. 173.

943.14 Annotation Criminal trespass to a dwelling is not a lesser included offense of burglary. Raymond v. State, 55 Wis. 2d 482, 198 N.W.2d 351 (1972).

943.14 Annotation Regardless of any ownership rights in the property, if a person enters a dwelling that is another's residence, without consent, this section is violated. State v. Carls, 186 Wis. 2d 533, 521 N.W.2d 181 (Ct. App. 1994).

943.14 Annotation Entering an outbuilding accessory to a main house may be a violation. 62 Atty. Gen. 16.



943.145 Criminal trespass to a medical facility.

943.145  Criminal trespass to a medical facility.

943.145(1) (1) In this section, "medical facility" means a hospital under s. 50.33 (2) or a clinic or office that is used by a physician licensed under ch. 448 and that is subject to rules promulgated by the medical examining board for the clinic or office that are in effect on November 20, 1985.

943.145(2) (2) Whoever intentionally enters a medical facility without the consent of some person lawfully upon the premises, under circumstances tending to create or provoke a breach of the peace, is guilty of a Class B misdemeanor.

943.145(3) (3) This section does not prohibit any person from participating in lawful conduct in labor disputes under s. 103.53.

943.145 History History: 1985 a. 56.

943.145 AnnotationThis provision is constitutional. State v. Migliorino, 150 Wis. 2d 513, 442 N.W.2d 36 (1989).



943.15 Entry onto a construction site or into a locked building, dwelling or room.

943.15  Entry onto a construction site or into a locked building, dwelling or room.

943.15(1) (1) Whoever enters the locked or posted construction site or the locked and enclosed building, dwelling or room of another without the consent of the owner or person in lawful possession of the premises is guilty of a Class A misdemeanor.

943.15(1m) (1m) This section does not apply to an assessor and an assessor's staff entering the construction site, other than buildings, of another if all of the following apply:

943.15(1m)(a) (a) The assessor or the assessor's staff enters the construction site in order to make an assessment on behalf of the state or a political subdivision.

943.15(1m)(b) (b) The assessor or assessor's staff enters the construction site on a weekday during daylight hours, or at another time as agreed upon by the land owner.

943.15(1m)(c) (c) The assessor or assessor's staff spends no more than one hour on the construction site.

943.15(1m)(d) (d) The assessor or assessor's staff does not open doors, enter through open doors, or look into windows of structures on the construction site.

943.15(1m)(e) (e) The assessor or the assessor's staff leaves in a prominent place on the principal building at the construction site, or on the land if there is not a principal building, a notice informing the owner or occupant that the assessor or the assessor's staff entered the construction site and giving information on how to contact the assessor.

943.15(1m)(f) (f) The assessor or the assessor's staff has not personally received a notice from the owner or occupant, either orally or in writing, not to enter or remain on the premises.

943.15(2) (2) In this section:

943.15(2)(a) (a) "Construction site" means the site of the construction, alteration, painting or repair of a building, structure or other work.

943.15(2)(b) (b) "Owner or person in lawful possession of the premises" includes a person on whose behalf a building or dwelling is being constructed, altered, painted or repaired and the general contractor or subcontractor engaged in that work.

943.15(2)(c) (c) "Posted" means that a sign at least 11 inches square must be placed in at least 2 conspicuous places for every 40 acres to be protected. The sign must carry an appropriate notice and the name of the person giving the notice followed by the word "owner" if the person giving the notice is the holder of legal title to the land on which the construction site is located and by the word "occupant" if the person giving the notice is not the holder of legal title but is a lawful occupant of the land.

943.15 History History: 1981 c. 68; 2009 a. 68.



943.20 Theft.

943.20  Theft.

943.20(1)(1)  Acts. Whoever does any of the following may be penalized as provided in sub. (3):

943.20(1)(a) (a) Intentionally takes and carries away, uses, transfers, conceals, or retains possession of movable property of another without the other's consent and with intent to deprive the owner permanently of possession of such property.

943.20(1)(b) (b) By virtue of his or her office, business or employment, or as trustee or bailee, having possession or custody of money or of a negotiable security, instrument, paper or other negotiable writing of another, intentionally uses, transfers, conceals, or retains possession of such money, security, instrument, paper or writing without the owner's consent, contrary to his or her authority, and with intent to convert to his or her own use or to the use of any other person except the owner. A refusal to deliver any money or a negotiable security, instrument, paper or other negotiable writing, which is in his or her possession or custody by virtue of his or her office, business or employment, or as trustee or bailee, upon demand of the person entitled to receive it, or as required by law, is prima facie evidence of an intent to convert to his or her own use within the meaning of this paragraph.

943.20(1)(c) (c) Having a legal interest in movable property, intentionally and without consent, takes such property out of the possession of a pledgee or other person having a superior right of possession, with intent thereby to deprive the pledgee or other person permanently of the possession of such property.

943.20(1)(d) (d) Obtains title to property of another person by intentionally deceiving the person with a false representation which is known to be false, made with intent to defraud, and which does defraud the person to whom it is made. "False representation" includes a promise made with intent not to perform it if it is a part of a false and fraudulent scheme.

943.20(1)(e) (e) Intentionally fails to return any personal property which is in his or her possession or under his or her control by virtue of a written lease or written rental agreement after the lease or rental agreement has expired. This paragraph does not apply to a person who returns personal property, except a motor vehicle, which is in his or her possession or under his or her control by virtue of a written lease or written rental agreement, within 10 days after the lease or rental agreement expires.

943.20(2) (2) Definitions. In this section:

943.20(2)(ac) (ac) "Adult at risk" has the meaning given in s. 55.01 (1e).

943.20(2)(ad) (ad) "Elder adult at risk" has the meaning given in s. 46.90 (1) (br).

943.20(2)(ae) (ae) "Individual at risk" means an elder adult at risk or an adult at risk.

943.20(2)(ag) (ag) "Movable property" is property whose physical location can be changed, without limitation including electricity and gas, documents which represent or embody intangible rights, and things growing on, affixed to or found in land.

943.20(2)(am) (am) "Patient" has the meaning given in s. 940.295 (1) (L).

943.20(2)(b) (b) "Property" means all forms of tangible property, whether real or personal, without limitation including electricity, gas and documents which represent or embody a chose in action or other intangible rights.

943.20(2)(c) (c) "Property of another" includes property in which the actor is a co-owner and property of a partnership of which the actor is a member, unless the actor and the victim are husband and wife.

943.20(2)(cm) (cm) "Resident" has the meaning given in s. 940.295 (1) (p).

943.20(2)(d) (d) Except as otherwise provided in this paragraph, "value" means the market value at the time of the theft or the cost to the victim of replacing the property within a reasonable time after the theft, whichever is less. If the property stolen is a document evidencing a chose in action or other intangible right, "value" means either the market value of the chose in action or other right or the intrinsic value of the document, whichever is greater. If the property stolen is scrap metal, as defined in s. 134.405 (1) (f), or "plastic bulk merchandise container" as defined in s. 134.405 (1) (em), "value" also includes any costs that would be incurred in repairing or replacing any property damaged in the theft or removal of the scrap metal or plastic bulk merchandise container. If the thief gave consideration for, or had a legal interest in, the stolen property, the amount of such consideration or value of such interest shall be deducted from the total value of the property.

943.20(3) (3) Penalties. Whoever violates sub. (1):

943.20(3)(a) (a) If the value of the property does not exceed $2,500, is guilty of a Class A misdemeanor.

943.20(3)(bf) (bf) If the value of the property exceeds $2,500 but does not exceed $5,000, is guilty of a Class I felony.

943.20(3)(bm) (bm) If the value of the property exceeds $5,000 but does not exceed $10,000, is guilty of a Class H felony.

943.20(3)(c) (c) If the value of the property exceeds $10,000, is guilty of a Class G felony.

943.20(3)(d) (d) If any of the following circumstances exists, is guilty of a Class H felony:

943.20(3)(d)1. 1. The property is a domestic animal.

943.20(3)(d)3. 3. The property is taken from a building which has been destroyed or left unoccupied because of physical disaster, riot, bombing or the proximity of battle.

943.20(3)(d)4. 4. The property is taken after physical disaster, riot, bombing or the proximity of battle has necessitated its removal from a building.

943.20(3)(d)5. 5. The property is a firearm.

943.20(3)(d)6. 6. The property is taken from a patient or resident of a facility or program under s. 940.295 (2) or from an individual at risk.

943.20(3)(e) (e) If the property is taken from the person of another or from a corpse, is guilty of a Class G felony.

943.20(4) (4) Use of photographs as evidence. In any action or proceeding for a violation of sub. (1), a party may use duly identified and authenticated photographs of property which was the subject of the violation in lieu of producing the property.

943.20 History History: 1977 c. 173, 255, 447; 1983 a. 189; 1987 a. 266; 1991 a. 39; 1993 a. 213, 445, 486; 2001 a. 16, 109; 2005 a. 388; 2007 a. 64; 2011 a. 194.

943.20 Cross-reference Cross-reference: Misappropriation of funds by contractor or subcontractor as theft, see s. 779.02 (5).

943.20 Annotation If one person takes property from the person of another, and a 2nd person carries it away, the evidence may show a theft from the person under subs. (1) (a) and (3) (d) 2., either on a theory of conspiracy or of complicity. Hawpetoss v. State, 52 Wis. 2d 71, 187 N.W.2d 823 (1971).

943.20 AnnotationTheft is a lesser included offense of robbery. Moore v. State, 55 Wis. 2d 1, 197 N.W.2d 820 (1972).

943.20 Annotation Attempted theft by false representation (signing another's name to a car purchase contract) is not an included crime of forgery (signing the owner's name to a car title to be traded in). State v. Fuller, 57 Wis. 2d 408, 204 N.W.2d 452 (1973).

943.20 Annotation Under sub. (1) (d), it is not necessary that the person who parts with property be induced to do so by a false and fraudulent scheme; the person must be deceived by a false representation that is part of such a scheme. Schneider v. State, 60 Wis. 2d 765, 211 N.W.2d 511 (1973).

943.20 Annotation In abolishing the action for breach of promise to marry, the legislature did not sanction either civil or criminal fraud by the breaching party against the property of a duped victim. Restrictions on civil actions for fraud are not applicable to related criminal actions. Lambert v. State, 73 Wis. 2d 590, 243 N.W.2d 524 (1976).

943.20 Annotation Sub. (1) (a) should be read in the disjunctive so as to prohibit both the taking of, and the exercise of unauthorized control over, property of another. The sale of stolen property is thus prohibited. State v. Genova, 77 Wis. 2d 141, 252 N.W.2d 380 (1977).

943.20 Annotation The state may not charge a defendant under sub. (1) (a) in the disjunctive by alleging that the defendant took and carried away or used or transferred. Jackson v. State, 92 Wis. 2d 1, 284 N.W.2d 685 (Ct. App. 1979).

943.20 Annotation Circumstantial evidence of owner nonconsent was sufficient to support a jury's verdict. State v. Lund, 99 Wis. 2d 152, 298 N.W.2d 533 (1980).

943.20 Annotation Section 943.20 (1) (e) does not unconstitutionally imprison one for debt. State v. Roth, 115 Wis. 2d 163, 339 N.W.2d 807 (Ct. App. 1983).

943.20 Annotation A person may be convicted under s. 943.20 (1) (a) for concealing property and be separately convicted for transferring that property. State v. Tappa, 127 Wis. 2d 155, 378 N.W.2d 883 (1985).

943.20 Annotation A violation of sub. (1) (d) does not require proof that the accused personally received property. State v. O'Neil, 141 Wis. 2d 535, 416 N.W.2d 77 (Ct. App. 1987).

943.20 Annotation "Obtains title to property," as used in sub. (1) (d), includes obtaining property under a lease by fraudulent misrepresentation. State v. Meado, 163 Wis. 2d 789, 472 N.W.2d 567 (Ct. App. 1991).

943.20 Annotation The federal tax on a fraudulently obtained airline ticket was properly included in its value for determining whether the offense was a felony under sub. (3). State v. McNearney, 175 Wis. 2d 485, N.W.2d (Ct. App. 1993).

943.20 Annotation The definition of "bailee" under s. 407.102 (1) is not applicable to sub. (1) (b); definitions of "bailment" and are "bailee" discussed. State v. Kuhn, 178 Wis. 2d 428, 504 N.W.2d 405 (Ct. App. 1993).

943.20 Annotation When the factual basis for a plea to felony theft does not establish the value of the property taken, the conviction must be set aside and replaced with a misdemeanor conviction. State v. Harrington, 181 Wis. 2d 985, 512 N.W.2d 261 (Ct. App. 1994).

943.20 Annotation The words "uses," "transfers," "conceals," and "retains possession" in sub. (1) (b) are not synonyms describing the crime of theft but describe separate offenses. A jury must be instructed that there must be unanimous agreement on the manner in which the statute was violated. State v. Seymour, 183 Wis. 2d 682, 515 N.W.2d 874 (1994).

943.20 Annotation Theft from the person includes theft of a purse from the handle of an occupied wheelchair. State v. Hughes, 218 Wis. 2d 538, 582 N.W.2d 49 (Ct. App. 1998), 97-0638.

943.20 Annotation When the victim had pushed her purse against a car door with her leg and the defendant's action caused her to fall back, dislodging the purse, his act of taking it constituted taking property from the victim's person under sub. (3) (d) 2. State v. Graham, 2000 WI App 138, 237 Wis. 2d 620, 614 N.W.2d 504, 99-1960.

943.20 Annotation Multiple convictions for the theft of an equal number of firearms arising from one incident did not violate the protection against double jeopardy. State v. Trawitzki, 2001 WI 77, 244 Wis. 2d 523, 628 N.W.2d 801, 99-2234.

943.20 Annotation Agency is not necessarily an element of theft by fraud when the accused obtains another person's property through an intermediary. State v. Timblin, 2002 WI App 304, 259 Wis. 2d 299, 657 N.W.2d 89, 02-0275.

943.20 Annotation Multiple charges and multiple punishments for separate fraudulent acts was not multiplicitous. State v. Swinson, 2003 WI App 45, 261 Wis. 2d 633, 660 N.W.2d 12, 02-0395.

943.20 Annotation A party to a business transaction has a duty to disclose a fact when: 1) the fact is material to the transaction; 2) the party with knowledge of the fact knows the other party is about to enter into the transaction under a mistake as to the fact; 3) the fact is peculiarly and exclusively within the knowledge of one party, and the mistaken party could not reasonably be expected to discover it; and 4) on account of the objective circumstances, the mistaken party would reasonably expect disclosure of the fact. If a duty to disclose exists, failure to disclose is a representation under sub. (1) (d). State v. Ploeckelman, 2007 WI App 31, 299 Wis. 2d 251, 729 N.W.2d 784, 06-1180.

943.20 Annotation The intent of the "from the person" penalty enhancer under sub. (3) (e) was to cover circumstances that made stealing particularly dangerous and undesirable. Although the cash register the defendant was attempting to steal was not connected to the manager at the register, at the time of the attempted theft the manager was within arm's reach of the defendant while the defendant was smashing the register and was in constructive possession of the money when the attempted theft occurred even if the money was not physically touching her person. The manager's constructive possession of the money made this a particularly dangerous and undesirable theft. State v. Tidwell, 2009 WI App 153, 321 Wis. 2d 596, 774 N.W.2d 650, 08-2846.

943.20 Annotation The market value to the telephone company of the services that a prisoner's scam fraudulently obtained was the correct measure of the value of the stolen property in this case. State v. Steffes, 2012 WI App 47, 340 Wis. 2d 576, 812 N.W.2d 529, 11-0691. Affirmed on other grounds. 2013 WI 53, 347 Wis. 2d 683, 832 N.W.2d 101, 11-0691.

943.20 Annotation There is no requirement under that at least one co-conspirator expressly promise that he or she will pay for fraudulently obtained property. Under sub. (1) (d), a false representation "includes a promise made with intent not to perform if it is part of a false and fraudulent scheme." Because "includes" is not restrictive, other conduct aside from an express promise falls under the umbrella of a "false representation." Providing fictitious business names and stolen personal identifying information to a phone company with the intent of setting up temporary phone numbers constitutes a false representation. State v. Steffes, 2013 WI 53, 347 Wis. 2d 683, 832 N.W.2d 101, 11-0691.

943.20 Annotation Applied electricity that a telephone company uses to power its network is included within the definition of "property" found in sub. (2) (b). State v. Steffes, 2013 WI 53, 347 Wis. 2d 683, 832 N.W.2d 101, 11-0691.

943.20 Annotation A landlord who failed to return or account for a security deposit ordinarily could not be prosecuted under this section. 60 Atty. Gen. 1.

943.20 Annotation State court rulings that unauthorized control was sufficient to support a conviction under sub. (1) (d) were not an unlawful broadening of the offense so as to deprive the defendant of notice and the opportunity to defend. Hawkins v. Mathews, 495 F. Supp. 323 (1980).

943.20 Annotation Sub. (1) (b) was intended to target those entrusted with the property of another who retain or use that property in a way that does not comport with the owner's wishes. The statute applies only to those who are entrusted with custody or possession or money or property. It does not apply to a breach of contract case over whether a purchaser has met contractual conditions for obtaining a refund. Azamat v. American Express Travel Related Services Company, Inc. 426 F. Supp. 2d 888 (2006).



943.201 Unauthorized use of an individual's personal identifying information or documents.

943.201  Unauthorized use of an individual's personal identifying information or documents.

943.201(1) (1) In this section:

943.201(1)(a) (a) "Personal identification document" means any of the following:

943.201(1)(a)1. 1. A document containing personal identifying information.

943.201(1)(a)2. 2. An individual's card or plate, if it can be used, alone or in conjunction with another access device, to obtain money, goods, services, or any other thing of value or benefit, or if it can be used to initiate a transfer of funds.

943.201(1)(a)3. 3. Any other device that is unique to, assigned to, or belongs to an individual and that is intended to be used to access services, funds, or benefits of any kind to which the individual is entitled.

943.201(1)(b) (b) "Personal identifying information" means any of the following information:

943.201(1)(b)1. 1. An individual's name.

943.201(1)(b)2. 2. An individual's address.

943.201(1)(b)3. 3. An individual's telephone number.

943.201(1)(b)4. 4. The unique identifying driver number assigned to the individual by the department of transportation under s. 343.17 (3) (a) 4.

943.201(1)(b)5. 5. An individual's social security number.

943.201(1)(b)6. 6. An individual's employer or place of employment.

943.201(1)(b)7. 7. An identification number assigned to an individual by his or her employer.

943.201(1)(b)8. 8. The maiden name of an individual's mother.

943.201(1)(b)9. 9. The identifying number of a depository account, as defined in s. 815.18 (2) (e), of an individual.

943.201(1)(b)10. 10. An individual's taxpayer identification number.

943.201(1)(b)11. 11. An individual's deoxyribonucleic acid profile, as defined in s. 939.74 (2d) (a).

943.201(1)(b)12. 12. Any of the following, if it can be used, alone or in conjunction with any access device, to obtain money, goods, services, or any other thing of value or benefit, or if it can be used to initiate a transfer of funds:

943.201(1)(b)12.a. a. An individual's code or account number.

943.201(1)(b)12.b. b. An individual's electronic serial number, mobile identification number, personal identification number, or other telecommunications service, equipment, or instrument identifier.

943.201(1)(b)12.c. c. Any other means of account access.

943.201(1)(b)13. 13. An individual's unique biometric data, including fingerprint, voice print, retina or iris image, or any other unique physical representation.

943.201(1)(b)14. 14. Any other information or data that is unique to, assigned to, or belongs to an individual and that is intended to be used to access services, funds, or benefits of any kind to which the individual is entitled.

943.201(1)(b)15. 15. Any other information that can be associated with a particular individual through one or more identifiers or other information or circumstances.

943.201(2) (2) Whoever, for any of the following purposes, intentionally uses, attempts to use, or possesses with intent to use any personal identifying information or personal identification document of an individual, including a deceased individual, without the authorization or consent of the individual and by representing that he or she is the individual, that he or she is acting with the authorization or consent of the individual, or that the information or document belongs to him or her is guilty of a Class H felony:

943.201(2)(a) (a) To obtain credit, money, goods, services, employment, or any other thing of value or benefit.

943.201(2)(b) (b) To avoid civil or criminal process or penalty.

943.201(2)(c) (c) To harm the reputation, property, person, or estate of the individual.

943.201(3) (3) It is an affirmative defense to a prosecution under this section that the defendant was authorized by law to engage in the conduct that is the subject of the prosecution. A defendant who raises this affirmative defense has the burden of proving the defense by a preponderance of the evidence.

943.201(4) (4) If an individual reports to a law enforcement agency for the jurisdiction which is the individual's residence that personal identifying information or a personal identifying document belonging to the individual reasonably appears to be in the possession of another in violation of this section or that another has used or has attempted to use it in violation of this section, the agency shall prepare a report on the alleged violation. If the law enforcement agency concludes that it appears not to have jurisdiction to investigate the violation, it shall inform the individual which law enforcement agency may have jurisdiction. A copy of a report prepared under this subsection shall be furnished upon request to the individual who made the request, subject to payment of any reasonable fee for the copy.

943.201 History History: 1997 a. 101; 2001 a. 109; 2003 a. 36.

943.201 AnnotationA violation of sub. (2) is a continuing offense. State v. Ramirez, 2001 WI App 158, 246 Wis. 2d 802, 633 N.W.2d 656, 00-2605.

943.201 Annotation Because bail is statutorily defined as "monetary conditions of release," and can be expressed as cash, a bond, or both, one who misappropriates another's identity and uses it to obtain lower bail in a criminal case has done so to obtain credit or money within the meaning of this section. State v. Peters, 2003 WI 88, 263 Wis. 2d 475, 665 N.W.2d 171, 01-3267.

943.201 Annotation A violation of this section is a continuing offense that is complete when the defendant performs the last act that, viewed alone, is a crime. An offense continues after fraudulently obtained phone and credit accounts are closed only if the defendant received a "thing of value or benefit" after the accounts are closed. Here, once those accounts were closed, the benefits to the defendant ended. State v. Lis, 2008 WI App 82, 311 Wis. 2d 691, 751 N.W.2d 891, 07-2357.

943.201 Annotation Although the purpose of harming an individual's reputation is an element of identity theft, the statute does not directly punish for the intent to defame and indirectly punish for disclosure of defamatory information, in violation of the 1st amendment. This section criminalizes the whole act of using someone's identity without permission plus using the identity for one of the enumerated purposes, including harming another's reputation. The statute does not criminalize each of its component parts standing alone. This section neither prohibits the defendant from disseminating information about a public official nor prevents the public from receiving that information. State v. Baron, 2008 WI App 90, 312 Wis. 2d 789, 754 N.W.2d 175, 07-1289.

943.201 Annotation As applied in this case, sub. (2) (c) is content based and regulates speech because whether the defendant's conduct was prohibited depended entirely upon whether the defendant's speech, i.e., the content of e-mails sent using another individual's identity, was intended to be reputation-harming to that other individual. The statute survives strict scrutiny because the statute is narrowly tailored to apply only when the defendant intentionally uses an individual's personal information to harm that individual's reputation. The statute does not prevent revealing reputation-harming information so long as the method chosen does not entail pretending to be the targeted individual. State v. Baron, 2009 WI 58, 318 Wis. 2d 60, 769 N.W.2d 34, 07-1289.



943.203 Unauthorized use of an entity's identifying information or documents.

943.203  Unauthorized use of an entity's identifying information or documents.

943.203(1) (1) In this section:

943.203(1)(a) (a) "Entity" means a person other than an individual.

943.203(1)(b) (b) "Identification document" means any of the following:

943.203(1)(b)1. 1. A document containing identifying information.

943.203(1)(b)2. 2. An entity's card or plate, if it can be used, alone or in conjunction with another access device, to obtain money, goods, services, or any other thing of value or benefit, or if it can be used to initiate a transfer of funds.

943.203(1)(b)3. 3. Any other device that is unique to, assigned to, or belongs to an entity and that is intended to be used to access services, funds, or benefits of any kind to which the entity is entitled.

943.203(1)(c) (c) "Identifying information" means any of the following information:

943.203(1)(c)1. 1. An entity's name.

943.203(1)(c)2. 2. An entity's address.

943.203(1)(c)3. 3. An entity's telephone number.

943.203(1)(c)4. 4. An entity's employer identification number.

943.203(1)(c)5. 5. The identifying number of an entity's depository account, as defined in s. 815.18 (2) (e).

943.203(1)(c)6. 6. Any of the following, if it can be used, alone or in conjunction with any access device, to obtain money, goods, services, or any other thing of value or benefit, or if it can be used to initiate a transfer of funds:

943.203(1)(c)6.a. a. An entity's code or account number.

943.203(1)(c)6.b. b. An entity's electronic serial number, mobile identification number, entity identification number, or other telecommunications service, equipment, or instrument identifier.

943.203(1)(c)6.c. c. Any other means of account access.

943.203(1)(c)7. 7. Any other information or data that is unique to, assigned to, or belongs to an entity and that is intended to be used to access services, funds, or benefits of any kind to which the entity is entitled.

943.203(1)(c)8. 8. Any other information that can be associated with a particular entity through one or more identifiers or other information or circumstances.

943.203(2) (2) Whoever, for any of the following purposes, intentionally uses, attempts to use, or possesses with intent to use any identifying information or identification document of an entity without the authorization or consent of the entity and by representing that the person is the entity or is acting with the authorization or consent of the entity is guilty of a Class H felony:

943.203(2)(a) (a) To obtain credit, money, goods, services, or anything else of value or benefit.

943.203(2)(b) (b) To harm the reputation or property of the entity.

943.203(3) (3) It is an affirmative defense to a prosecution under this section that the defendant was authorized by law to engage in the conduct that is the subject of the prosecution. A defendant who raises this affirmative defense has the burden of proving the defense by a preponderance of the evidence.

943.203(4) (4) If an entity reports to a law enforcement agency for the jurisdiction in which the entity is located that identifying information or an identification document belonging to the entity reasonably appears to be in the possession of another in violation of this section or that another has used or has attempted to use it in violation of this section, the agency shall prepare a report on the alleged violation. If the law enforcement agency concludes that it appears not to have jurisdiction to investigate the violation, it shall inform the entity which law enforcement agency may have jurisdiction. A copy of a report prepared under this subsection shall be furnished upon request to the entity that made the request, subject to payment of any reasonable fee for the copy.

943.203 History History: 2003 a. 36, 320.



943.205 Theft of trade secrets.

943.205  Theft of trade secrets.

943.205(1) (1) Whoever with intent to deprive or withhold from the owner thereof the control of a trade secret, or with intent to appropriate a trade secret to his or her own use or the use of another not the owner, and without authority of the owner, does any of the following may be penalized as provided in sub. (3):

943.205(1)(a) (a) Takes, uses, transfers, conceals, exhibits or retains possession of property of the owner representing a trade secret.

943.205(1)(b) (b) Makes or causes to be made a copy of property of the owner representing a trade secret.

943.205(1)(c) (c) Obtains title to property representing a trade secret or a copy of such property by intentionally deceiving the owner with a false representation which is known to be false, made with intent to defraud, and which does defraud the person to whom it is made. "False representation" includes a promise made with intent not to perform if it is a part of a false and fraudulent scheme.

943.205(2) (2) In this section:

943.205(2)(a) (a) "Copy" means any facsimile, replica, photograph or other reproduction of any property and any notation, drawing or sketch made of or from any property.

943.205(2)(b) (b) "Owner" includes a co-owner of the person charged and a partnership of which the person charged is a member, unless the person charged and the victim are husband and wife.

943.205(2)(c) (c) "Property" includes without limitation because of enumeration any object, material, device, substance, writing, record, recording, drawing, sample, specimen, prototype, model, photograph, micro-organism, blueprint or map, or any copy thereof.

943.205(2)(d) (d) "Representing" means disclosing, embodying, describing, depicting, containing, constituting, reflecting or recording.

943.205(2)(e) (e) "Trade secret" has the meaning specified in s. 134.90 (1) (c).

943.205(3) (3) Anyone who violates this section is guilty of a Class I felony.

943.205(4) (4) In a prosecution for a violation of this section it shall be no defense that the person charged returned or intended to return the property involved or that the person charged destroyed all copies made.

943.205(5) (5) This section does not prevent anyone from using skills and knowledge of a general nature gained while employed by the owner of a trade secret.

943.205 History History: 1977 c. 173; 1983 a. 189; 1985 a. 236; 1993 a. 213, 486; 1997 a. 254; 2001 a. 109.

943.205 Annotation An insurance agency's customer list was not a trade secret. Corroon & Black v. Hosch, 109 Wis. 2d 290, 325 N.W.2d 883 (1982).

943.205 Annotation Pricing policies, cost markups, and the amount of a company's bid for a particular project were not trade secrets. Wisconsin Electric Power Co. v. PSC, 110 Wis. 2d 530, 329 N.W.2d 178 (1983).

943.205 Annotation 21st Century White Collar Crime: Intellectual Property Crimes in the Cyber World. Simon & Jones. Wis. Law. Oct. 2004.



943.206 Definitions.

943.206  Definitions. In this section and ss. 943.207 to 943.209:

943.206(1) (1) "Manufacturer" means a person who transfers sounds to a recording.

943.206(2) (2) "Owner" means the person who owns sounds in or on a recording from which the transferred recorded sounds are directly or indirectly derived.

943.206(3) (3) "Performance" means a recital, rendering or playing of a series of words or other sounds, either alone or in combination with images or physical activity.

943.206(4) (4) "Performance owner" means the performer or performers or the person to whom the performer or performers have transferred, through a contract, the right to sell recordings of a performance.

943.206(5) (5) "Recording" means a medium on or in which sounds or images or both are stored.

943.206 History History: 1999 a. 51, 186.



943.207 Transfer of recorded sounds for unlawful use.

943.207  Transfer of recorded sounds for unlawful use.

943.207(1)(1) Whoever does any of the following may be penalized as provided in sub. (3m):

943.207(1)(a) (a) Intentionally transfers, without the consent of the owner, any sounds first embodied in or on a recording before February 15, 1972, with intent to sell or rent the recording into or onto which such sounds are transferred for commercial advantage or private financial gain.

943.207(1)(b) (b) Advertises, offers for sale or rent, sells, rents or possesses a recording with knowledge that sounds have been transferred into or onto it in violation of par. (a).

943.207(1)(c) (c) Transports a recording within this state for commercial advantage or private financial gain with knowledge that sounds have been transferred into or onto the recording in violation of par. (a).

943.207(3m) (3m)

943.207(3m)(a)(a) Whoever violates this section is guilty of a Class A misdemeanor under any of the following circumstances:

943.207(3m)(a)1. 1. If the person transfers sounds into or onto fewer than 1,000 recordings or advertises, offers for sale or rent, sells, rents, possesses or transports fewer than 1,000 recordings in violation of sub. (1) during a 180-day period, and the value of the recordings does not exceed $2,500.

943.207(3m)(a)2. 2. If the person transfers sounds on or to the Internet in violation of sub. (1), the transferred sounds are never replayed or are replayed by others from the Internet fewer than 1,000 times during a 180-day period, and the value of the transferred sounds does not exceed $2,500.

943.207(3m)(b) (b) Whoever violates this section is guilty of a Class I felony under any of the following circumstances:

943.207(3m)(b)1. 1. If the person transfers sounds into or onto fewer than 1,000 recordings or advertises, offers for sale or rent, sells, rents, possesses or transports fewer than 1,000 recordings in violation of sub. (1) during a 180-day period, and the value of the recordings exceeds $2,500.

943.207(3m)(b)2. 2. If the person transfers sounds on or to the Internet in violation of sub. (1), the transferred sounds are replayed by others from the Internet fewer than 1,000 times during a 180-day period, and the value of the transferred sounds involved in the violation exceeds $2,500.

943.207(3m)(c) (c) Whoever violates this section is guilty of a Class H felony under any of the following circumstances:

943.207(3m)(c)1. 1. If the person transfers sounds into or onto at least 1,000 recordings or advertises, offers for sale or rent, sells, rents, possesses or transports at least 1,000 recordings in violation of sub. (1) during a 180-day period.

943.207(3m)(c)2. 2. If the person transfers sounds on or to the Internet in violation of sub. (1) and the transferred sounds are replayed by others from the Internet at least 1,000 times during a 180-day period.

943.207(3m)(c)3. 3. If the violation occurs after the person has been convicted under this section.

943.207(4) (4) This section does not apply to:

943.207(4)(a) (a) The transfer by a cable television operator or radio or television broadcaster of any recorded sounds, other than from the sound track of a motion picture, intended for, or in connection with, broadcast or other transmission or related uses, or for archival purposes.

943.207(4)(b) (b) The transfer of any video tape or nonvideo audio tape intended for possible use in a civil or criminal action or special proceeding in a court of record.

943.207 History History: 1975 c. 300; 1977 c. 173; 1999 a. 51; 2001 a. 109.



943.208 Recording performance without consent of performance owner.

943.208  Recording performance without consent of performance owner.

943.208(1)(1) Whoever does any of the following for commercial advantage or private financial gain may be penalized as provided in sub. (2):

943.208(1)(a) (a) Creates a recording of a performance without consent of the performance owner and with intent to sell or rent the recording.

943.208(1)(b) (b) Advertises, offers for sale or rent, sells, rents or transports a recording of a performance with knowledge that the sounds, images or both from the performance embodied in the recording were recorded without the consent of the performance owner.

943.208(1)(c) (c) Possesses with intent to advertise, offer for sale or rent, sell, rent or transport a recording of a performance with knowledge that the sounds, images or both from the performance embodied in the recording were recorded without the consent of the performance owner.

943.208(2) (2)

943.208(2)(a)(a) Whoever violates sub. (1) is guilty of a Class A misdemeanor if the person creates, advertises, offers for sale or rent, sells, rents, transports or possesses fewer than 1,000 recordings embodying sound or fewer than 100 audiovisual recordings in violation of sub. (1) during a 180-day period, and the value of the recordings does not exceed $2,500.

943.208(2)(b) (b) Whoever violates sub. (1) is guilty of a Class I felony if the person creates, advertises, offers for sale or rent, sells, rents, transports or possesses fewer than 1,000 recordings embodying sound or fewer than 100 audiovisual recordings in violation of sub. (1) during a 180-day period, and the value of the recordings exceeds $2,500.

943.208(2)(c) (c) Whoever violates sub. (1) is guilty of a Class H felony if the person creates, advertises, offers for sale or rent, sells, rents, transports or possesses at least 1,000 recordings embodying sound or at least 100 audiovisual recordings in violation of sub. (1) during a 180-day period or if the violation occurs after the person has been convicted under this section.

943.208(3) (3) Under this section, the number of recordings that a person rents shall be the sum of the number of times in which each individual recording is rented.

943.208 History History: 1999 a. 51; 2001 a. 109.



943.209 Failure to disclose manufacturer of recording.

943.209  Failure to disclose manufacturer of recording.

943.209(1)(1) Whoever does any of the following for commercial advantage or private financial gain may be penalized as provided in sub. (2):

943.209(1)(a) (a) Knowingly advertises, offers for sale or rent, sells, rents or transports a recording that does not contain the name and address of the manufacturer in a prominent place on the cover, jacket or label of the recording.

943.209(1)(b) (b) Possesses with intent to advertise, offer for sale or rent, sell, rent or transport a recording that does not contain the name and address of the manufacturer in a prominent place on the cover, jacket or label of the recording.

943.209(2) (2)

943.209(2)(a)(a) Whoever violates sub. (1) is guilty of a Class A misdemeanor if the person advertises, offers for sale or rent, sells, rents, transports or possesses fewer than 100 recordings in violation of sub. (1) during a 180-day period, and the value of the recordings does not exceed $2,500.

943.209(2)(b) (b) Whoever violates sub. (1) is guilty of a Class I felony if the person advertises, offers for sale or rent, sells, rents, transports or possesses fewer than 100 recordings in violation of sub. (1) during a 180-day period, and the value of the recordings exceeds $2,500.

943.209(2)(c) (c) Whoever violates sub. (1) is guilty of a Class H felony if the person advertises, offers for sale or rent, sells, rents, transports or possesses at least 100 recordings in violation of sub. (1) during a 180-day period or if the violation occurs after the person has been convicted under this section.

943.209(3) (3) Under this section, the number of recordings that a person rents shall be the sum of the number of times that each individual recording is rented.

943.209 History History: 1999 a. 51; 2001 a. 109.



943.21 Fraud on hotel or restaurant keeper, recreational attraction, taxicab operator, or gas station.

943.21  Fraud on hotel or restaurant keeper, recreational attraction, taxicab operator, or gas station.

943.21(1c)(1c) In this section, "recreational attraction" means a public accommodation designed for amusement and includes chair lifts or ski resorts, water parks, theaters, entertainment venues, racetracks, swimming pools, trails, golf courses, carnivals, and amusement parks.

943.21(1m) (1m) Whoever does any of the following may be penalized as provided in sub. (3):

943.21(1m)(a) (a) Having obtained any beverage, food, lodging, ticket or other means of admission, or other service or accommodation at any campground, hotel, motel, boarding or lodging house, restaurant, or recreational attraction, intentionally absconds without paying for it.

943.21(1m)(b) (b) While a guest at any campground, hotel, motel, boarding or lodging house, or restaurant, intentionally defrauds the keeper thereof in any transaction arising out of the relationship as guest.

943.21(1m)(c) (c) Having obtained any transportation service from a taxicab operator, intentionally absconds without paying for the service.

943.21(1m)(d) (d) Having obtained gasoline or diesel fuel from a service station, garage, or other place where gasoline or diesel fuel is sold at retail or offered for sale at retail, intentionally absconds without paying for the gasoline or diesel fuel.

943.21(2) (2) Under this section, prima facie evidence of an intent to defraud is shown by:

943.21(2)(a) (a) The refusal of payment upon presentation when due, and the return unpaid of any bank check or order for the payment of money, given by any guest to any campground, hotel, motel, boarding or lodging house, or restaurant, in payment of any obligation arising out of the relationship as guest. Those facts also constitute prima facie evidence of an intent to abscond without payment.

943.21(2)(b) (b) The failure or refusal of any guest at a campground, hotel, motel, boarding or lodging house, or restaurant, to pay, upon written demand, the established charge for any beverage, food, lodging or other service or accommodation actually rendered.

943.21(2)(c) (c) The giving of false information on a lodging registration form or the giving of false information or presenting of false or fictitious credentials for the purpose of obtaining any beverage or food, lodging or credit.

943.21(2)(d) (d) The drawing, endorsing, issuing or delivering to any campground, hotel, motel, boarding or lodging house, or restaurant, of any check, draft or order for payment of money upon any bank or other depository, in payment of established charges for any beverage, food, lodging or other service or accommodation, knowing at the time that there is not sufficient credit with the drawee bank or other depository for payment in full of the instrument drawn.

943.21(2g) (2g) If a person has obtained a ticket, another means of admission, or an accommodation or service provided by the recreational attraction, his or her failure or refusal to pay a recreational attraction the established charge for the ticket, other means of admission, or accommodation or service provided by the recreational attraction constitutes prima facie evidence of an intent to abscond without payment.

943.21(2m) (2m) The refusal to pay a taxicab operator the established charge for transportation service provided by the operator constitutes prima facie evidence of an intent to abscond without payment.

943.21(2r) (2r) The failure or refusal to pay a service station, garage, or other place where gasoline or diesel fuel is sold at retail or offered for sale at retail the established charge for gasoline or diesel fuel provided by the service station, garage, or other place constitutes prima facie evidence of an intent to abscond without payment.

943.21(3) (3)

943.21(3)(am)(am) Whoever violates sub. (1m) (a), (b), or (c):

943.21(3)(am)1. 1. Is guilty of a Class A misdemeanor when the value of any beverage, food, lodging, accommodation, transportation or other service is $2,500 or less.

943.21(3)(am)2. 2. Is guilty of a Class I felony when the value of any beverage, food, lodging, accommodation, transportation or other service exceeds $2,500.

943.21(3)(bm) (bm) Whoever violates sub. (1m) (d) is subject to a Class D forfeiture.

943.21(3m) (3m)

943.21(3m)(a)(a) Definitions. In this subsection:

943.21(3m)(a)1. 1. "Operating privilege" has the meaning given in s. 340.01 (40).

943.21(3m)(a)2. 2. "Repeat offense" means a violation of sub. (1m) (d) that occurs after a person has been found by a court to have violated sub. (1m) (d).

943.21(3m)(b) (b) Driver's license suspension; 2nd offense. Subject to pars. (c) and (d), if a person commits a repeat offense, the court, in addition to imposing any penalty under sub. (3) (bm), may suspend the person's operating privilege for not more than 6 months.

943.21(3m)(c) (c) Driver's license suspension; 3rd offense. Subject to par. (d), if a person violates sub. (1m) (d) after having been found by a court to have committed an offense that constitutes a repeat offense, the court, in addition to imposing any penalty under sub. (3) (bm), shall suspend the person's operating privilege for not more than 6 months.

943.21(3m)(d) (d) Driver's license suspension; 4th offense. If a person violates sub. (1m) (d) after having his or her operating privilege suspended under par. (c), the court, in addition to imposing any penalty under sub. (3) (bm), shall suspend the person's operating privilege for one year.

943.21(4) (4)

943.21(4)(a)(a) In addition to the other penalties provided for violation of this section, a judge may order a violator to pay restitution under s. 973.20. A victim may not be compensated under this section and s. 943.212.

943.21(4)(b) (b) This subsection is applicable in actions concerning violations of ordinances in conformity with this section.

943.21(5) (5) A judgment may not be entered for a violation of this section or for a violation of an ordinance adopted in conformity with this section, regarding conduct that was the subject of a judgment including exemplary damages under s. 943.212.

943.21 History History: 1977 c. 173; 1979 c. 239, 242; 1991 a. 39, 65, 189; 1995 a. 160; 2001 a. 16, 109; 2003 a. 80, 252, 327.



943.212 Fraud on hotel or restaurant keeper, recreational attraction, taxicab operator, or gas station; civil liability.

943.212  Fraud on hotel or restaurant keeper, recreational attraction, taxicab operator, or gas station; civil liability.

943.212(1)(1) Any person who incurs injury to his or her business or property as a result of a violation of s. 943.21 may bring a civil action against any adult or emancipated minor who caused the loss for all of the following:

943.212(1)(a) (a) The retail value of the beverage, food, lodging, accommodation, ticket or other means of admission, gasoline or diesel fuel, transportation, or service involved in the violation. A person may recover under this paragraph only if he or she exercises due diligence in demanding payment for the beverage, food, lodging, accommodation, ticket or other means of admission, gasoline or diesel fuel, transportation, or service.

943.212(1)(b) (b) Any property damages not covered under par. (a).

943.212(2) (2) In addition to sub. (1), if the person who incurs the injury prevails, the judgment in the action may grant any of the following:

943.212(2)(a) (a) Exemplary damages of not more than 3 times the amount under sub. (1) (a) and (b). No additional proof is required for an award of exemplary damages under this paragraph. Exemplary damages may not be granted for conduct that was the subject of a judgment for violation of s. 943.21 or an ordinance adopted in conformity with that section.

943.212(2)(b) (b)

943.212(2)(b)1.1. Notwithstanding the limitations of s. 814.04, reasonable attorney fees for actions commenced under ch. 801.

943.212(2)(b)2. 2. Attorney fees under s. 799.25 for actions commenced under ch. 799.

943.212(3) (3) Notwithstanding sub. (2), the total amount awarded for exemplary damages and attorney fees may not exceed $300.

943.212(4) (4)

943.212(4)(a)(a) At least 20 days prior to commencing an action, as specified in s. 801.02, under this section, the plaintiff shall notify the defendant, by mail, of his or her intent to bring the action and of the acts constituting the basis for the violation of s. 943.21. The plaintiff shall send the notice by regular mail supported by an affidavit of service of mailing or by a certificate of mailing obtained from the U.S. post office from which the mailing was made. The plaintiff shall mail the notice to the defendant's last-known address or to the address provided on the check or order. If the defendant pays the amount due for the beverage, food, lodging, accommodation, ticket or other means of admission, transportation, or service prior to the commencement of the action, he or she is not liable under this section.

943.212(4)(b) (b) This subsection does not apply to an action based on acts that constitute a violation of s. 943.21 (1m) (d).

943.212(5) (5) The plaintiff has the burden of proving by a preponderance of the evidence that a violation occurred under s. 943.21. A conviction under s. 943.21 is not a condition precedent to bringing an action, obtaining a judgment or collecting that judgment under this section.

943.212(6) (6) A person is not criminally liable under s. 943.30 for any civil action brought in good faith under this section.

943.212(7) (7) Nothing in this section precludes a plaintiff from bringing the action under ch. 799 if the amount claimed is within the jurisdictional limits of s. 799.01 (1) (d).

943.212 History History: 1991 a. 65; 1995 a. 160; 2003 a. 80, 252, 327; 2005 a. 253.



943.215 Absconding without paying rent.

943.215  Absconding without paying rent.

943.215(1) (1) Whoever having obtained the tenancy, as defined in s. 704.01 (4), of residential property he or she is entitled to occupy, intentionally absconds without paying all current and past rent due is guilty of a Class A misdemeanor.

943.215(2) (2) A person has a defense to prosecution under sub. (1) if he or she has provided the landlord with a security deposit that equals or exceeds the amount that the person owes the landlord regarding rent and damage to property.

943.215(3) (3) A person has a defense to prosecution under sub. (1) if, within 5 days after the day he or she vacates the rental premises, he or she pays all current and past rent due or provides to the landlord, in writing, a complete and accurate forwarding address.

943.215(4) (4) When the existence of a defense under sub. (2) or (3) has been placed in issue by the trial evidence, the state must prove beyond a reasonable doubt that the facts constituting the defense do not exist in order to sustain a finding of guilt under sub. (1).

943.215(5) (5) Subsection (1) does not apply to any tenant against whom a civil judgment has been entered for punitive damages because the tenant left the premises with unpaid rent.

943.215 History History: 1989 a. 336.



943.22 Use of cheating tokens.

943.22  Use of cheating tokens. Whoever obtains the property or services of another by depositing anything which he or she knows is not lawful money or an authorized token in any receptacle used for the deposit of coins or tokens is subject to a Class C forfeiture.

943.22 History History: 1977 c. 173.



943.225 Refusal to pay for a motor bus ride.

943.225  Refusal to pay for a motor bus ride.

943.225(1) (1) In this section, "motor bus" has the meaning specified in s. 340.01 (31).

943.225(2) (2) Whoever intentionally enters a motor bus that transports persons for hire and refuses to pay, without delay, upon demand of the operator or other person in charge of the motor bus, the prescribed transportation fare is subject to a Class E forfeiture.

943.225 History History: 1987 a. 171.



943.23 Operating vehicle without owner's consent.

943.23  Operating vehicle without owner's consent.

943.23(1)(1) In this section:

943.23(1)(a) (a) "Drive" means the exercise of physical control over the speed and direction of a vehicle while it is in motion.

943.23(1)(b) (b) "Major part of a vehicle" means any of the following:

943.23(1)(b)1. 1. The engine.

943.23(1)(b)2. 2. The transmission.

943.23(1)(b)3. 3. Each door allowing entrance to or egress from the passenger compartment.

943.23(1)(b)4. 4. The hood.

943.23(1)(b)5. 5. The grille.

943.23(1)(b)6. 6. Each bumper.

943.23(1)(b)7. 7. Each front fender.

943.23(1)(b)8. 8. The deck lid, tailgate or hatchback.

943.23(1)(b)9. 9. Each rear quarter panel.

943.23(1)(b)10. 10. The trunk floor pan.

943.23(1)(b)11. 11. The frame or, in the case of a unitized body, the supporting structure which serves as the frame.

943.23(1)(b)12. 12. Any part not listed under subds. 1. to 11. which has a value exceeding $500.

943.23(1)(c) (c) "Operate" includes the physical manipulation or activation of any of the controls of a vehicle necessary to put it in motion.

943.23(1g) (1g) Whoever, while possessing a dangerous weapon and by the use of, or the threat of the use of, force or the weapon against another, intentionally takes any vehicle without the consent of the owner is guilty of a Class C felony.

943.23(2) (2) Except as provided in sub. (3m), whoever intentionally takes and drives any vehicle without the consent of the owner is guilty of a Class H felony.

943.23(3) (3) Except as provided in sub. (3m), whoever intentionally drives or operates any vehicle without the consent of the owner is guilty of a Class I felony.

943.23(3m) (3m) It is an affirmative defense to a prosecution for a violation of sub. (2) or (3) if the defendant abandoned the vehicle without damage within 24 hours after the vehicle was taken from the possession of the owner. An affirmative defense under this subsection mitigates the offense to a Class A misdemeanor. A defendant who raises this affirmative defense has the burden of proving the defense by a preponderance of the evidence.

943.23(4m) (4m) Whoever knows that the owner does not consent to the driving or operation of a vehicle and intentionally accompanies, as a passenger in the vehicle, a person while he or she violates sub. (1g), (2), (3), or (3m) is guilty of a Class A misdemeanor.

943.23(5) (5) Whoever intentionally removes a major part of a vehicle without the consent of the owner is guilty of a Class I felony. Whoever intentionally removes any other part or component of a vehicle without the consent of the owner is guilty of a Class A misdemeanor.

943.23(6) (6)

943.23(6)(a)(a) In this subsection, "pecuniary loss" has the meaning described in s. 943.245 (1).

943.23(6)(b) (b) In addition to the other penalties provided for violation of this section, a judge may require a violator to pay restitution to or on behalf of a victim regardless of whether the violator is placed on probation under s. 973.09. If restitution is ordered, the court shall consider the financial resources and future ability of the violator to pay and shall determine the method of payment. Upon the application of any interested party, the court may schedule and hold an evidentiary hearing to determine the value of the victim's pecuniary loss resulting from the offense.

943.23 History History: 1977 c. 173; 1987 a. 349; 1989 a. 359; 1993 a. 92; 2001 a. 109.

943.23 Annotation To sustain a conviction for operating a car without the owner's consent, it is not necessary that the driver be the person who actually took the car. Edwards v. State, 46 Wis. 2d 249, 174 N.W.2d 269 (1970).

943.23 Annotation Leaving a vehicle because of the threat of imminent arrest is involuntary relinquishment, not abandonment under sub. (2). State v. Olson, 106 Wis. 2d 572, 317 N.W.2d 448 (1982).

943.23 Annotation Restitution under sub. (6) (b) is analyzed in the same manner as restitution under the general statute, s. 973.20. A defendant is entitled to a hearing, although it may be informal, to challenge the existence of damage to the victim, as well as the amount of damage. If damage results from a criminal episode in which the defendant played any part, the defendant is jointly and severally liable in restitution for the amount of damages. State v. Madlock, 230 Wis. 2d 324, 602 N.W.2d 104 (Ct. App. 1999), 98-2718.

943.23 Annotation Sub. (1r) is applicable if the taking of the vehicle is a substantial factor in the victim's death. A substantial factor is not only the primary or immediate cause, but includes other significant factors. State v. Miller, 231 Wis. 2d 447, 605 N.W.2d 567 (Ct. App. 1999), 98-2089.

943.23 Annotation Separate prosecutions for a carjacking in violation of sub. (1g), which occurred on one day, and operating the same car without the owner's consent in violation of sub. (3), which occurred on the next day, did not violate s. 939.66 (2r) or the constitutional protection against double jeopardy. State v. McKinnie, 2002 WI App 82, 252 Wis. 2d 172, 642 N.W.2d 617, 01-2764.

943.23 Annotation Although the standard jury instruction provides that "[a] firearm is a weapon that acts by force of gunpowder," the state was not required to present evidence that a firearm operated by force of gunpowder. Essentially, both the supreme court and court of appeals have taken judicial notice of the fact that it is common knowledge that the guns at issue in previous cases operated as dangerous weapons because they used gunpowder to fire projectiles. State v. Powell, 2012 WI App 33, 340 Wis. 2d 423,812 N.W.2d 520, 11-0630.



943.24 Issue of worthless check.

943.24  Issue of worthless check.

943.24(1) (1) Whoever issues any check or other order for the payment of not more than $2,500 which, at the time of issuance, he or she intends shall not be paid is guilty of a Class A misdemeanor.

943.24(2) (2) Whoever issues any single check or other order for the payment of more than $2,500 or whoever within a 90-day period issues more than one check or other order amounting in the aggregate to more than $2,500 which, at the time of issuance, the person intends shall not be paid is guilty of a Class I felony.

943.24(3) (3) Any of the following is prima facie evidence that the person at the time he or she issued the check or other order for the payment of money, intended it should not be paid:

943.24(3)(a) (a) Proof that, at the time of issuance, the person did not have an account with the drawee; or

943.24(3)(b) (b) Proof that, at the time of issuance, the person did not have sufficient funds or credit with the drawee and that the person failed within 5 days after receiving written notice of nonpayment or dishonor to pay the check or other order, delivered by regular mail to either the person's last-known address or the address provided on the check or other order; or

943.24(3)(c) (c) Proof that, when presentment was made within a reasonable time, the person did not have sufficient funds or credit with the drawee and the person failed within 5 days after receiving written notice of nonpayment or dishonor to pay the check or other order, delivered by regular mail to either the person's last-known address or the address provided on the check or other order.

943.24(4) (4) This section does not apply to a postdated check or to a check given for a past consideration, except a payroll check.

943.24(5) (5)

943.24(5)(a)(a) In addition to the other penalties provided for violation of this section, a judge may order a violator to pay restitution under s. 973.20.

943.24(5)(b) (b) In actions concerning violations of ordinances in conformity with this section, a judge may order a violator to make restitution under s. 800.093.

943.24(5)(c) (c) If the court orders restitution under pars. (a) and (b), any amount of restitution paid to the victim under one of those paragraphs reduces the amount the violator must pay in restitution to that victim under the other paragraph.

943.24(6) (6)

943.24(6)(a)(a) If the department of justice, a district attorney, or a state or local law enforcement agency requests any of the following information under par. (b) from a financial institution, as defined in s. 705.01 (3), regarding a specific person, the financial institution shall provide the information within 10 days after receiving the request:

943.24(6)(a)1. 1. Documents relating to the opening and closing of the person's account.

943.24(6)(a)2. 2. Notices regarding any of the following that were issued within the 6 months immediately before the request and that relate to the person:

943.24(6)(a)2.a. a. Checks written by the person when there were insufficient funds in his or her account.

943.24(6)(a)2.b. b. Overdrafts.

943.24(6)(a)2.c. c. The dishonor of any check drawn on the person's account.

943.24(6)(a)3. 3. Account statements sent to the person by the financial institution for the following:

943.24(6)(a)3.a. a. The period during which any specific check covered by a notice under subd. 2. was issued.

943.24(6)(a)3.b. b. The period immediately before and immediately after the period specified in subd. 3. a.

943.24(6)(a)4. 4. The last known address and telephone number for the person's home and business.

943.24(6)(b) (b) The department of justice, a district attorney, or a state or local law enforcement agency may request information under par. (a) only if the request is in writing and if it states that the requester is investigating whether the person specified violated this section or is prosecuting the person specified under this section.

943.24(6)(c) (c) A financial institution may not impose a fee for providing information under this subsection.

943.24 History History: 1977 c. 173; 1985 a. 179; 1987 a. 398; 1991 a. 39, 40; 1993 a. 71; 2001 a. 16, 109; 2003 a. 138, 306; 2005 a. 462.

943.24 Annotation The grace period under sub. (3) does not transform the issuance of a worthless check into a debt for which one may not be imprisoned under Art. I, s. 16. Locklear v. State, 86 Wis. 2d 603, 273 N.W.2d 334 (1979).

943.24 Annotation Checks cashed at a dog track for the purpose of making bets were void gambling contracts under s. 895.055 and could not be enforced under this statute although returned for nonsufficient funds. State v. Gonelly, 173 Wis. 2d 503, 496 N.W.2d 671 (Ct. App. 1992).

943.24 Annotation The distinction between present and past consideration under sub. (4) is discussed. State v. Archambeau, 187 Wis. 2d 501, 523 N.W.2d 150 (Ct. App. 1994).

943.24 Annotation Each different group of checks totalling more than $1,000, issued during the 15 day period, may be the basis for a separate charge under sub. (2). State v. Hubbard, 206 Wis. 2d 651, 558 N.W.2d 126 (Ct. App. 1996), 96-0865.

943.24 Annotation Although sub. (5) (b) references the procedures spelled out in s. 800.093, which discusses municipal courts, the authority sub. (5) (b) confers on any "judge" continues to apply. A circuit court judge may impose restitution under s. 943.24, utilizing the procedures provided for by s. 800.093. OAG 3-12.



943.245 Worthless checks; civil liability.

943.245  Worthless checks; civil liability.

943.245(1) (1) In this section, "pecuniary loss" means:

943.245(1)(a) (a) All special damages, but not general damages, including, without limitation because of enumeration, the money equivalent of loss resulting from property taken, destroyed, broken or otherwise harmed and out-of-pocket losses, such as medical expenses; and

943.245(1)(b) (b) Reasonable out-of-pocket expenses incurred by the victim resulting from the filing of charges or cooperating in the investigation and prosecution of the offense under s. 943.24.

943.245(1m) (1m) Except as provided in sub. (9), any person who incurs pecuniary loss, including any holder in due course of a check or order, may bring a civil action against any adult or emancipated minor who:

943.245(1m)(a) (a) Issued a check or order in violation of s. 943.24 or sub. (6); and

943.245(1m)(b) (b) Knew, should have known or recklessly disregarded the fact that the check or order was drawn on an account that did not exist, was drawn on an account with insufficient funds or was otherwise worthless.

943.245(2) (2) If the person who incurs the loss prevails, the judgment in the action shall grant monetary relief for all of the following:

943.245(2)(a) (a) The face value of whatever checks or orders were involved.

943.245(2)(b) (b) Any actual damages not covered under par. (a).

943.245(2)(c) (c)

943.245(2)(c)1.1. Exemplary damages of not more than 3 times the amount under pars. (a) and (b).

943.245(2)(c)2. 2. No additional proof is required for an award of exemplary damages under this paragraph.

943.245(2)(d) (d) Notwithstanding the limitations of s. 799.25 or 814.04, all actual costs of the action, including reasonable attorney fees.

943.245(3) (3) Notwithstanding sub. (2) (c) and (d), the total amount awarded for exemplary damages and reasonable attorney fees may not exceed $500 for each violation.

943.245(3m) (3m) Any recovery under this section shall be reduced by the amount recovered as restitution for the same act under ss. 800.093 and 973.20 or as recompense under s. 969.13 (5) (a) for the same act and by any amount collected in connection with the act and paid to the plaintiff under a deferred prosecution agreement under s. 971.41.

943.245(4) (4) At least 20 days prior to commencing an action, as specified in s. 801.02, under this section, the plaintiff shall notify the defendant, by mail, of his or her intent to bring the action. Notice of nonpayment or dishonor shall be sent by the payee or holder of the check or order to the drawer by regular mail supported by an affidavit of service of mailing. The plaintiff shall mail the notice to the defendant's last-known address or to the address provided on the check or order. If the defendant pays the check or order prior to the commencement of the action, he or she is not liable under this section.

943.245(5) (5) The plaintiff has the burden of proving by a preponderance of the evidence that a violation occurred under s. 943.24 or that he or she incurred a pecuniary loss as a result of the circumstances described in sub. (6). A conviction under s. 943.24 is not a condition precedent to bringing an action, obtaining a judgment or collecting that judgment under this section.

943.245(6) (6)

943.245(6)(a)(a) In this subsection, "past consideration" does not include work performed, for which a person is entitled to a payroll check.

943.245(6)(b) (b) Whoever issues any check or other order for the payment of money given for a past consideration which, at the time of issuance, the person intends shall not be paid is liable under this section.

943.245(7) (7) A person is not criminally liable under s. 943.30 for any civil action brought in good faith under this section.

943.245(8) (8) Nothing in this section other than sub. (9) precludes a plaintiff from bringing the action under ch. 799 if the amount claimed is within the jurisdictional limits of s. 799.01 (1) (d).

943.245(9) (9) A person may not bring an action under this section after requesting that a criminal prosecution be deferred under s. 971.41 if the person against whom the action would be brought has complied with the terms of the deferred prosecution agreement.

943.245 History History: 1985 a. 179; 1987 a. 398; 1989 a. 31; 1993 a. 71; 2003 a. 138; 2005 a. 447, 462; 2007 a. 96.



943.26 Removing or damaging encumbered real property.

943.26  Removing or damaging encumbered real property.

943.26(1)(1) Any mortgagor of real property or vendee under a land contract who, without the consent of the mortgagee or vendor, intentionally removes or damages the real property so as to substantially impair the mortgagee's or vendor's security is guilty of a Class A misdemeanor.

943.26(2) (2) If the security is impaired by more than $1,000, the mortgagor or vendee is guilty of a Class I felony.

943.26 History History: 1977 c. 173; 2001 a. 109.



943.27 Possession of records of certain usurious loans.

943.27  Possession of records of certain usurious loans. Any person who knowingly possesses any writing representing or constituting a record of a charge of, contract for, receipt of or demand for a rate of interest or consideration exceeding $20 upon $100 for one year computed upon the declining principal balance of the loan, use or forbearance of money, goods or things in action or upon the loan, use or sale of credit is, if the rate is prohibited by a law other than this section, guilty of a Class I felony.

943.27 History History: 1977 c. 173; 1979 c. 168; 2001 a. 109.



943.28 Loan sharking prohibited.

943.28  Loan sharking prohibited.

943.28(1) (1) For the purposes of this section:

943.28(1)(a) (a) To collect an extension of credit means to induce in any way any person to make repayment thereof.

943.28(1)(b) (b) An extortionate extension of credit is any extension of credit with respect to which it is the understanding of the creditor and the debtor at the time it is made that delay in making repayment or failure to make repayment could result in the use of violence or other criminal means to cause harm to the person, reputation or property of any person.

943.28(1)(c) (c) An extortionate means is any means which involves the use, or an express or implicit threat of use, of violence or other criminal means to cause harm to the person, reputation or property of any person.

943.28(2) (2) Whoever makes any extortionate extension of credit, or conspires to do so, if one or more of the parties to the conspiracy does an act to effect its object, is guilty of a Class F felony.

943.28(3) (3) Whoever advances money or property, whether as a gift, as a loan, as an investment, pursuant to a partnership or profit-sharing agreement, or otherwise, for the purpose of making extortionate extensions of credit, is guilty of a Class F felony.

943.28(4) (4) Whoever knowingly participates in any way in the use of any extortionate means to collect or attempt to collect any extension of credit, or to punish any person for the nonrepayment thereof, is guilty of a Class F felony.

943.28 History History: 1977 c. 173; 1995 a. 225; 2001 a. 109.

943.28 Annotation An extortionate extension of credit under sub. (1) (b) is not restricted to the original extension of credit, but includes renewals of loans. State v. Green, 208 Wis. 2d 290, 560 N.W.2d 295 (Ct. App. 1997), 96-0652.



943.30 Threats to injure or accuse of crime.

943.30  Threats to injure or accuse of crime.

943.30(1) (1) Whoever, either verbally or by any written or printed communication, maliciously threatens to accuse or accuses another of any crime or offense, or threatens or commits any injury to the person, property, business, profession, calling or trade, or the profits and income of any business, profession, calling or trade of another, with intent thereby to extort money or any pecuniary advantage whatever, or with intent to compel the person so threatened to do any act against the person's will or omit to do any lawful act, is guilty of a Class H felony.

943.30(2) (2) Whoever violates sub. (1) by obstructing, delaying or affecting commerce or business or the movement of any article or commodity in commerce or business is guilty of a Class H felony.

943.30(3) (3) Whoever violates sub. (1) by attempting to influence any petit or grand juror, in the performance of his or her functions as such, is guilty of a Class H felony.

943.30(4) (4) Whoever violates sub. (1) by attempting to influence the official action of any public officer is guilty of a Class H felony.

943.30(5) (5)

943.30(5)(a)(a) In this subsection, "patient health care records" has the meaning given in s. 146.81 (4).

943.30(5)(b) (b) Whoever, orally or by any written or printed communication, maliciously uses, or threatens to use, the patient health care records of another person, with intent thereby to extort money or any pecuniary advantage, or with intent to compel the person so threatened to do any act against the person's will or omit to do any lawful act, is guilty of a Class H felony.

943.30 History History: 1977 c. 173; 1979 c. 110; 1981 c. 118; 1997 a. 231; 2001 a. 109.

943.30 Annotation Commencement of a threat need not occur in Wisconsin to support an extortion charge venued in Wisconsin. State v. Kelly, 148 Wis. 2d 774, 436 N.W.2d 883 (Ct. App. 1989).

943.30 Annotation A threat to falsely testify unless paid, in violation of criminal law, is a threat to property within the purview of sub. (1). State v. Manthey, 169 Wis. 2d 673, 487 N.W.2d 44 (Ct. App. 1992).

943.30 Annotation Extortion is not a lesser included offense of robbery. Convictions for both is not precluded. State v. Dauer, 174 Wis. 2d 418, 497 N.W.2d 766 (Ct. App. 1993).

943.30 Annotation A threat to one's education constitutes a threat to one's profession under sub. (1), and a threat to terminate promised financial support could constitute a threat to property. State v. Kittilstad, 231 Wis. 2d 245, 603 N.W.2d 732 (1999), 98-1456.

943.30 Annotation A claim under this section is governed by the 6-year limitation period under s. 893.93 (1) (a). Elbe v. Wausau Hosp. Center, 606 F. Supp. 1491 (1985).



943.31 Threats to communicate derogatory information.

943.31  Threats to communicate derogatory information. Whoever threatens to communicate to anyone information, whether true or false, which would injure the reputation of the threatened person or another unless the threatened person transfers property to a person known not to be entitled to it is guilty of a Class I felony.

943.31 History History: 1977 c. 173; 2001 a. 109.

943.31 Annotation A threat to injure a manager's reputation unless a job is offered violated this section. State v. Gilkes, 118 Wis. 2d 149, 345 N.W.2d 531 (Ct. App. 1984).



943.32 Robbery.

943.32  Robbery.

943.32(1)(1) Whoever, with intent to steal, takes property from the person or presence of the owner by either of the following means is guilty of a Class E felony:

943.32(1)(a) (a) By using force against the person of the owner with intent thereby to overcome his or her physical resistance or physical power of resistance to the taking or carrying away of the property; or

943.32(1)(b) (b) By threatening the imminent use of force against the person of the owner or of another who is present with intent thereby to compel the owner to acquiesce in the taking or carrying away of the property.

943.32(2) (2) Whoever violates sub. (1) by use or threat of use of a dangerous weapon, a device or container described under s. 941.26 (4) (a) or any article used or fashioned in a manner to lead the victim reasonably to believe that it is a dangerous weapon or such a device or container is guilty of a Class C felony.

943.32(3) (3) In this section "owner" means a person in possession of property whether the person's possession is lawful or unlawful.

943.32 History History: 1977 c. 173; 1979 c. 114; 1993 a. 486; 1995 a. 288; 2001 a. 109.

943.32 Annotation While a person who by use of force or a gun seeks to repossess specific property that he or she owns and has a present right of possession to might not have the intention to steal, the taking of money from a debtor by force to pay a debt is robbery unless the accused can trace that ownership to the specific coins and bills in the debtor's possession. Edwards v. State, 49 Wis. 2d 105, 181 N.W.2d 383 (1970).

943.32 Annotation Since attempted robbery requires proof of elements in addition to those required to prove burglary, they are separate and distinct crimes. State v. DiMaggio, 49 Wis. 2d 565, 182 N.W.2d 466 (1971).

943.32 Annotation It is error not to instruct on the allegations that the defendant was armed and that he attempted to conceal his identity, but it is harmless error when the facts are uncontroverted. Claybrooks v. State, 50 Wis. 2d 79, 183 N.W.2d 139 (1971).

943.32 Annotation On a charge of armed robbery, the court should instruct as to the definition of a dangerous weapon, but the error is harmless if all the evidence is to the effect that the defendant had a gun. Claybrooks v. State, 50 Wis. 2d 87, 183 N.W.2d 143 (1971).

943.32 Annotation If the evidence is clear that the defendant was armed, the court need not submit a verdict of unarmed robbery. Kimmons v. State, 51 Wis. 2d 266, 186 N.W.2d 308 (1971).

943.32 Annotation An information charging armed robbery is void if it fails to allege the use of or threat of force to overcome the owner's resistance. Champlain v. State, 53 Wis. 2d 751, 193 N.W.2d 868 (1972).

943.32 Annotation Theft is a lesser included offense of robbery. Both require asportation. Moore v. State, 55 Wis. 2d 1, 197 N.W.2d 820 (1972).

943.32 Annotation Taking a pouch from the victim by force and in such a manner as to overcome any physical resistance or power of resistance constituted robbery and not theft under s. 943.20. Walton v. State, 64 Wis. 2d 36, 218 N.W.2d 309 (1974).

943.32 Annotation When a victim testified that the defendant's accomplice held an object to his throat while the defendant took money from his person and the defendant testified that no robbery whatsoever occurred, the jury was presented with no evidence indicating that a robbery absent the threat of force had occurred. It was not error to deny the defendant's request for an instruction on theft from a person. State v. Powers, 66 Wis. 2d 84, 224 N.W.2d 206 (1974).

943.32 Annotation When a defendant lost money to a dice cheat and thereafter recovered a similar amount at gunpoint, the jury could convict despite the defendant's claim that the bills recovered were those lost. Austin v. State, 86 Wis. 2d 213, 271 N.W.2d 668 (1978).

943.32 Annotation Sub. (1) states one offense that may be committed by alternate means. The jury was properly instructed in the disjunctive on the force element. Manson v. State, 101 Wis. 2d 413, 304 N.W.2d 729 (1981).

943.32 Annotation Armed robbery can be the natural and probable consequence of robbery. In such case, an aider and abettor need not have had actual knowledge that the principals would be armed. State v. Ivey, 119 Wis. 2d 591, 350 N.W.2d 622 (1984).

943.32 Annotation If the defendant commits a robbery while merely possessing a dangerous weapon, the penalty enhancer under s. 939.63 is applicable. State v. Robinson, 140 Wis. 2d 673, 412 N.W.2d 535 (Ct. App. 1987).

943.32 Annotation A defendant's lack of intent to make a victim believe that the defendant is armed is irrelevant in finding a violation of sub. (2); if the victim's belief that the defendant was armed is reasonable, that is enough. State v. Hubanks, 173 Wis. 2d 1, 496 N.W.2d 96 (Ct. App. 1992).

943.32 Annotation Extortion is not a lesser included offense of robbery. Convictions for both are not precluded. State v. Dauer, 174 Wis. 2d 418, 497 N.W.2d 766 (Ct. App. 1993).

943.32 Annotation This statute does not require a specific intent that property that is demanded actually be transferred. State v. Voss, 205 Wis. 2d 586, 556 N.W.2d 433 (Ct. App. 1996), 95-1183.

943.32 Annotation Asportation, or carrying away, is an element of robbery. The asportation requirement provides a bright line distinction between attempt and robbery. There is no exception for an automobile that is entered by force, but cannot be moved by the defendant. State v. Johnson, 207 Wis. 2d 239, 558 N.W.2d 375 (1997), 95-0072.

943.32 Annotation The key to a conviction under sub. (2) is whether the victim reasonably believed that he or she was threatened with a dangerous weapon even though he or she did not see anything that was perceived as a weapon. In applying reasonable belief to the armed-robbery statute courts must consider the circumstances of the individual case. State v. Rittman, 2010 WI App 41, 324 Wis. 2d 273, 781 N.W.2d 545, 09-0708.

943.32 Annotation The state's attempt to retry the defendant for armed robbery, alleging the use of a different weapon after the trial judge concluded that acquittal on a first armed robbery charge resulted from insufficient evidence of the use of a gun, violated double jeopardy protections. It did not necessarily follow that the state was prevented from pursuing a charge of simple robbery however. Losey v. Frank, 268 F. Supp. 2d 1066 (2003).

943.32 Annotation Letting Armed Robbery Get Away: An Analysis of Wisconsin's Armed Robbery Statute. Goodstein. 1998 WLR 591.



943.34 Receiving stolen property.

943.34  Receiving stolen property.

943.34(1) (1) Except as provided under s. 948.62, whoever knowingly or intentionally receives or conceals stolen property is guilty of:

943.34(1)(a) (a) A Class A misdemeanor, if the value of the property does not exceed $2,500.

943.34(1)(bf) (bf) A Class I felony, if the value of the property exceeds $2,500 but does not exceed $5,000.

943.34(1)(bm) (bm) A Class H felony, if the property is a firearm or if the value of the property exceeds $5,000 but does not exceed $10,000.

943.34(1)(c) (c) A Class G felony, if the value of the property exceeds $10,000.

943.34(2) (2) In any action or proceeding for a violation of sub. (1), a party may use duly identified and authenticated photographs of property which was the subject of the violation in lieu of producing the property.

943.34 History History: 1977 c. 173; 1987 a. 266, 332; 1991 a. 39; 2001 a. 16, 109; 2011 a. 99.

943.34 Annotation The fact that sequentially received stolen property was purchased for a lump sum is an insufficient basis to aggregate the value of the property; the crime of receiving stolen property does not require payment. State v. Spraggin, 71 Wis. 2d 604, 239 N.W.2d 297 (1976).

943.34 Annotation If any element of the crime charged occurred in a given county, then that county can be the place of trial. Because the crime of receiving stolen property requires more than two acts, and one of the acts is that the property must be stolen, venue is properly established in the county where that act occurred. State v. Lippold, 2008 WI App 130, 313 Wis. 2d 699, 757 N.W.2d 825, 07-1773.



943.37 Alteration of property identification marks.

943.37  Alteration of property identification marks. Whoever does any of the following with intent to prevent the identification of the property involved is guilty of a Class A misdemeanor:

943.37(1) (1) Alters or removes any identification mark on any log or other lumber without the consent of the owner; or

943.37(2) (2) Alters or removes any identification mark from any receptacle used by the manufacturer of any beverage; or

943.37(3) (3) Alters or removes any manufacturer's identification number on personal property or possesses any personal property with knowledge that the manufacturer's identification number has been removed or altered. Possession of 2 or more similar items of personal property with the manufacturer's identification number altered or removed is prima facie evidence of knowledge of the alteration or removal and of an intent to prevent identification of the property.

943.37(4) (4) Alters or removes livestock brands, recorded under s. 95.11, from any animal without the owner's consent, or possesses any livestock with knowledge that the brand has been altered or removed without the owner's knowledge or consent.

943.37 History History: 1973 c. 239; 1977 c. 173.

943.37 Annotation "Similar" under sub. (3) means comparable or substantially alike. State v. Hamilton, 146 Wis. 2d 426, 432 N.W.2d 108 (Ct. App. 1988).



943.38 Forgery.

943.38  Forgery.

943.38(1)(1) Whoever with intent to defraud falsely makes or alters a writing or object of any of the following kinds so that it purports to have been made by another, or at another time, or with different provisions, or by authority of one who did not give such authority, is guilty of a Class H felony:

943.38(1)(a) (a) A writing or object whereby legal rights or obligations are created, terminated or transferred, or any writing commonly relied upon in business or commercial transactions as evidence of debt or property rights; or

943.38(1)(b) (b) A public record or a certified or authenticated copy thereof; or

943.38(1)(c) (c) An official authentication or certification of a copy of a public record; or

943.38(1)(d) (d) An official return or certificate entitled to be received as evidence of its contents.

943.38(2) (2) Whoever utters as genuine or possesses with intent to utter as false or as genuine any forged writing or object mentioned in sub. (1), knowing it to have been thus falsely made or altered, is guilty of a Class H felony.

943.38(3) (3) Whoever, with intent to defraud, does any of the following is guilty of a Class A misdemeanor:

943.38(3)(a) (a) Falsely makes or alters any object so that it appears to have value because of antiquity, rarity, source or authorship which it does not possess; or possesses any such object knowing it to have been thus falsely made or altered and with intent to transfer it as original and genuine, by sale or for security purposes; or

943.38(3)(b) (b) Falsely makes or alters any writing of a kind commonly relied upon for the purpose of identification or recommendation; or

943.38(3)(c) (c) Without consent, places upon any merchandise an identifying label or stamp which is or purports to be that of another craftsman, tradesman, packer or manufacturer; or

943.38(3)(d) (d) Falsely makes or alters a membership card purporting to be that of a fraternal, business or professional association or of a labor union; or possesses any such card knowing it to have been thus falsely made or altered and with intent to use it or cause or permit its use to deceive another; or

943.38(3)(e) (e) Falsely makes or alters any writing purporting to evidence a right to transportation on any common carrier; or

943.38(3)(f) (f) Falsely makes or alters a certified abstract of title to real estate, a title insurance commitment, a title insurance policy, or any other written evidence regarding the state of title to real estate.

943.38 History History: 1977 c. 173; 2001 a. 109; 2005 a. 205.

943.38 Annotation Acceptance of or cashing a forged check is not an element of uttering under sub. (2). Little v. State, 85 Wis. 2d 558, 271 N.W.2d 105 (1978).

943.38 Annotation Fraudulent use of a credit card need not involve forgery. If forgery is involved, the prosecutor has discretion to charge under s. 943.41 or 943.38. Mack v. State, 93 Wis. 2d 287, 286 N.W.2d 563 (1980).

943.38 Annotation Signed receipts for bogus magazine subscriptions constituted forgery even though the defrauded subscriber did not specifically rely on the receipt. State v. Davis, 105 Wis. 2d 690, 314 N.W.2d 907 (Ct. App. 1981).

943.38 Annotation The absence of a maker's signature did not immunize the accused from the crime of uttering a forged writing. State v. Machon, 112 Wis. 2d 47, 331 N.W.2d 665 (Ct. App. 1983).

943.38 Annotation Depositing a forged instrument into an automated teller machine constitutes "uttering" under sub. (2). State v. Tolliver, 149 Wis. 2d 166, 440 N.W.2d 571 (Ct. App. 1989).

943.38 Annotation Whether a writing is a negotiable instrument and whether the conduct of the victims when presented with the writing was negligent is irrelevant to whether the writings were within the terms of sub. (1) (a). State v. Perry, 215 Wis. 2d 696, 573 N.W.2d 876 (Ct. App. 1997), 97-0847.

943.38 Annotation Sub. (2) does not incorporate the requirement of sub. (1) that the offender act with intent to defraud. State v. Shea, 221 Wis. 2d 418, 585 N.W.2d 662 (Ct. App. 1998), 97-2345.

943.38 Annotation A check maker's intent or reliance on an endorsement are immaterial to the crime of forgery by the endorser. The essence of forgery is the intent to defraud. The use of an assumed name may be a forgery if done for a fraudulent purpose. State v. Czarnecki, 2000 WI App 155, 237 Wis. 2d 794, 615 N.W.2d 672, 99-1985.

943.38 Annotation A person cannot falsely make a postal money order by writing in the name of someone else as the payer as that does not affect the genuineness of the money order itself. It is not forgery to add mere surplusage to a document. State v. Entringer, 2001 WI App 157, 246 Wis. 2d 839, 631 N.W.2d 651, 00-2568.

943.38 Annotation The words "legal rights" in sub. (1) (a) plainly cover the right to dispense prescription drugs without violating the law. That the legislature has created specific crimes that cover obtaining a controlled substance by forgery under s. 961.43 (1) (a) and (2) and obtaining a prescription drug by forgery under s. 450.11 (7) and (9) (a) does not mean that each violation is not punishable under this section, the general forgery statute. The fact that the forgery statute applies to writings creating property rights does not mean that it applies only to such writings. State v. Fortun, 2010 WI App 32, 323 Wis. 2d 732, 780 N.W.2d 238, 09-1172.



943.39 Fraudulent writings.

943.39  Fraudulent writings. Whoever, with intent to injure or defraud, does any of the following is guilty of a Class H felony:

943.39(1) (1) Being a director, officer, manager, agent or employee of any corporation or limited liability company falsifies any record, account or other document belonging to that corporation or limited liability company by alteration, false entry or omission, or makes, circulates or publishes any written statement regarding the corporation or limited liability company which he or she knows is false; or

943.39(2) (2) By means of deceit obtains a signature to a writing which is the subject of forgery under s. 943.38 (1); or

943.39(3) (3) Makes a false written statement with knowledge that it is false and with intent that it shall ultimately appear to have been signed under oath.

943.39 History History: 1977 c. 173; 1993 a. 112; 2001 a. 109.

943.39 AnnotationSub. (2) does not require proof of forgery. State v. Weister, 125 Wis. 2d 54, 370 N.W.2d 278 (Ct. App. 1985).



943.392 Fraudulent data alteration.

943.392  Fraudulent data alteration. Whoever, with intent to injure or defraud, manipulates or changes any data, as defined in s. 943.70 (1) (f), is guilty of a Class A misdemeanor.

943.392 History History: 1993 a. 496.

943.392 Annotation 21st Century White Collar Crime: Intellectual Property Crimes in the Cyber World. Simon & Jones. Wis. Law. Oct. 2004.



943.395 Fraudulent insurance and employee benefit program claims.

943.395  Fraudulent insurance and employee benefit program claims.

943.395(1)(1) Whoever, knowing it to be false or fraudulent, does any of the following may be penalized as provided in sub. (2):

943.395(1)(a) (a) Presents or causes to be presented a false or fraudulent claim, or any proof in support of such claim, to be paid under any contract or certificate of insurance; or

943.395(1)(b) (b) Prepares, makes or subscribes to a false or fraudulent account, certificate, affidavit, proof of loss or other document or writing, with knowledge that the same may be presented or used in support of a claim for payment under a policy of insurance.

943.395(1)(c) (c) Presents or causes to be presented a false or fraudulent claim or benefit application, or any false or fraudulent proof in support of such a claim or benefit application, or false or fraudulent information which would affect a future claim or benefit application, to be paid under any employee benefit program created by ch. 40.

943.395(1)(d) (d) Makes any misrepresentation in or with reference to any application for membership or documentary or other proof for the purpose of obtaining membership in or noninsurance benefit from any fraternal subject to chs. 600 to 646, for himself or herself or any other person.

943.395(2) (2) Whoever violates this section:

943.395(2)(a) (a) Is guilty of a Class A misdemeanor if the value of the claim or benefit does not exceed $2,500.

943.395(2)(b) (b) Is guilty of a Class I felony if the value of the claim or benefit exceeds $2,500.

943.395 History History: 1971 c. 214; 1975 c. 373, 421; 1977 c. 173; 1979 c. 89; 1981 c. 96; 1987 a. 349; 1991 a. 39; 2001 a. 16, 109.

943.395 Annotation The "value of the claim" under sub. (2) refers to the amount of the entire claim and not the fraudulent portion. State v. Briggs, 214 Wis. 2d 281, 571 N.W.2d 881 (Ct. App. 1997), 97-0439.



943.40 Fraudulent destruction of certain writings.

943.40  Fraudulent destruction of certain writings. Whoever with intent to defraud does either of the following is guilty of a Class H felony:

943.40(1) (1) Destroys or mutilates any corporate books of account or records; or

943.40(2) (2) Completely erases, obliterates or destroys any writing which is the subject of forgery under s. 943.38 (1) (a).

943.40 History History: 1977 c. 173; 2001 a. 109.



943.41 Financial transaction card crimes.

943.41  Financial transaction card crimes.

943.41(1) (1)  Definitions. In this section:

943.41(1)(a) (a) "Alter" means add information to, change information on or delete information from.

943.41(1)(am) (am) "Automated financial service facility" means a machine activated by a financial transaction card, personal identification code or both.

943.41(1)(b) (b) "Cardholder" means the person to whom or for whose benefit a financial transaction card is issued.

943.41(1)(c) (c) "Counterfeit" means to manufacture, produce or create by any means a financial transaction card or purported financial transaction card without the issuer's consent or authorization.

943.41(1)(e) (e) "Expired financial transaction card" means a financial transaction card which is no longer valid because the term shown thereon has elapsed.

943.41(1)(em) (em) "Financial transaction card" means an instrument or device issued by an issuer for the use of the cardholder in any of the following:

943.41(1)(em)1. 1. Obtaining anything on credit.

943.41(1)(em)2. 2. Certifying or guaranteeing the availability of funds sufficient to honor a draft or check.

943.41(1)(em)3. 3. Gaining access to an account.

943.41(1)(f) (f) "Issuer" means the business organization or financial institution which issues a financial transaction card or its duly authorized agent.

943.41(1)(fm) (fm) "Personal identification code" means a numeric, alphabetic or alphanumeric code or other means of identification required by an issuer to permit a cardholder's authorized use of a financial transaction card.

943.41(1)(g) (g) "Receives" or "receiving" means acquiring possession or control or accepting as security for a loan.

943.41(1)(h) (h) "Revoked financial transaction card" means a financial transaction card which is no longer valid because permission to use it has been suspended or terminated by the issuer.

943.41(2) (2) False statements. No person shall make or cause to be made, whether directly or indirectly, any false statements in writing, knowing it to be false and with intent that it be relied upon, respecting the person's identity or that of any other person or the person's financial condition or that of any other person or other entity for the purpose of procuring the issuance of a financial transaction card.

943.41(3) (3) Theft by taking card.

943.41(3)(a)(a) No person shall acquire a financial transaction card from the person, possession, custody or control of another without the cardholder's consent or, with knowledge that it has been so acquired, receive the financial transaction card with intent to use it or sell it or to transfer it to a person other than the issuer. Acquiring a financial transaction card without consent includes obtaining it by conduct defined as statutory theft. If a person has in his or her possession or under his or her control financial transaction cards issued in the names of 2 or more other persons it is prima facie evidence that the person acquired them in violation of this subsection.

943.41(3)(b) (b) No person shall receive a financial transaction card that the person knows to have been lost, mislaid, or delivered under a mistake as to the identity or address of the cardholder, and retain possession thereof with intent to sell it, or to transfer it to a person other than the issuer or the cardholder, or to use it. The possession of such a financial transaction card for more than 7 days by a person other than the issuer or the cardholder is prima facie evidence that such person intended to sell, transfer or use it in violation of this subsection.

943.41(3)(c) (c) No person other than the issuer shall sell a financial transaction card. No person shall buy a financial transaction card from a person other than the issuer.

943.41(3)(d) (d) No person shall, with intent to defraud the issuer, a person or organization providing money, goods, services or anything else of value, or any other person, obtain control over a financial transaction card as security for debt.

943.41(3)(e) (e) No person other than the issuer may receive a financial transaction card issued in the name of another person which he or she has reason to know was taken or retained in violation of this subsection or sub. (2). Either of the following is prima facie evidence of a violation of this paragraph:

943.41(3)(e)1. 1. Possession of 3 or more financial transaction cards with reason to know that the financial transaction cards were taken or retained in violation of this subsection or sub. (2).

943.41(3)(e)2. 2. Possession of a financial transaction card with knowledge that the financial transaction card was taken or retained in violation of this subsection or sub. (2).

943.41(4) (4) Forgery of financial transaction card.

943.41(4)(a)(a) No person shall, with intent to defraud a purported issuer, a person or organization providing money, goods, services or anything else of value or any other person, alter or counterfeit a financial transaction card or purported financial transaction card or possess a financial transaction card or purported financial transaction card with knowledge that it has been altered or counterfeited. The possession by a person other than the purported issuer of 2 or more financial transaction cards which have been altered or counterfeited is prima facie evidence that the person intended to defraud or that the person knew the financial transaction cards to have been so altered or counterfeited.

943.41(4)(b) (b) No person other than the cardholder or a person authorized by the cardholder shall, with intent to defraud the issuer, a person or organization providing money, goods, services or anything else of value or any other person, sign a financial transaction card. Possession by a person other than the intended cardholder or one authorized by the intended cardholder of a financial transaction card signed by such person is prima facie evidence that such person intended to defraud in violation of this subsection.

943.41(5) (5) Fraudulent use.

943.41(5)(a)(a)

943.41(5)(a)1.1. No person shall, with intent to defraud the issuer, a person or organization providing money, goods, services or anything else of value or any other person:

943.41(5)(a)1.a. a. Use, for the purpose of obtaining money, goods, services or anything else of value, a financial transaction card obtained or retained in violation of sub. (3) or a financial transaction card which the person knows is forged, expired or revoked; or

943.41(5)(a)1.b. b. Obtain money, goods, services or anything else of value by representing without the consent of the cardholder that the person is the holder of a specified card or by representing that the person is the holder of a card and such card has not in fact been issued.

943.41(5)(a)2. 2. Knowledge of revocation shall be presumed to have been received by a cardholder 4 days after it has been mailed to the cardholder at the address set forth on the financial transaction card or at the cardholder's last-known address by registered or certified mail, return receipt requested, and if the address is more than 500 miles from the place of mailing, by air mail. If the address is located outside the United States, Puerto Rico, the Virgin Islands, the Canal Zone and Canada, notice shall be presumed to have been received 10 days after mailing by registered or certified mail.

943.41(5)(b) (b) No cardholder shall use a financial transaction card issued to the cardholder or allow another person to use a financial transaction card issued to the cardholder with intent to defraud the issuer, a person or organization providing money, goods, services or anything else of value or any other person.

943.41(5)(c) (c) No person may deposit a stolen or forged instrument by means of an automated financial service facility with knowledge of the character of the instrument.

943.41(5)(d) (d) No person may, with intent to defraud anyone:

943.41(5)(d)1. 1. Introduce information into an electronic funds transfer system.

943.41(5)(d)2. 2. Transmit information to or intercept or alter information from an automated financial service facility.

943.41(5)(e) (e) No person may knowingly receive anything of value from a violation of par. (c) or (d).

943.41(6) (6) Fraudulent use; other persons.

943.41(6)(a)(a) No person who is authorized by an issuer to furnish money, goods, services or anything else of value upon presentation of a financial transaction card by the cardholder, or any agent or employee of such person, shall, with intent to defraud the issuer or the cardholder, furnish money, goods, services or anything else of value upon presentation of a financial transaction card obtained or retained under circumstances prohibited by sub. (3) or a financial transaction card which the person knows is forged, expired or revoked.

943.41(6)(b) (b) No person who is authorized by an issuer to furnish money, goods, services or anything else of value upon presentation of a financial transaction card by the cardholder, or any agent or employee of such person, shall, with intent to defraud, fail to furnish money, goods, services or anything else of value which the person represents in writing to the issuer that the person has furnished.

943.41(6)(c) (c) No person other than the cardholder shall possess an incomplete financial transaction card with intent to complete it without the consent of the issuer. A financial transaction card is "incomplete" if part of the matter, other than the signature of the cardholder, which an issuer requires to appear on the financial transaction card before it can be used by a cardholder has not yet been stamped, embossed, imprinted or written on it.

943.41(6)(d) (d) No person shall receive money, goods, services or anything else of value obtained under circumstances prohibited by this section, knowing or believing that it was so obtained. Any person who obtains at a discount price a ticket issued by an airline, railroad, steamship or other transportation company which was acquired under circumstances prohibited by this section without reasonable inquiry to ascertain that the person from whom it was obtained had a legal right to possess it shall be presumed to know that such ticket was acquired under circumstances prohibited by this section.

943.41(6m) (6m) Factoring prohibited.

943.41(6m)(a)(a) Except as provided in par. (b), a person authorized to furnish money, goods, services or anything else of value upon presentation of a financial transaction card may not deposit, assign, endorse or present for payment to an issuer or to any other person authorized to acquire transaction records for presentation to an issuer a financial transaction card transaction record if the person did not furnish or agree to furnish the money, goods, services or anything else of value represented to be furnished by the transaction record.

943.41(6m)(b) (b) Paragraph (a) does not apply to any of the following:

943.41(6m)(b)1. 1. A franchisor, as defined in s. 553.03 (6), who presents for payment a financial transaction card transaction record of a franchisee, as defined in s. 553.03 (5), if the franchisor is authorized to present the transaction record on behalf of the franchisee and the franchisee furnished or agreed to furnish the money, goods, services or anything else of value represented to be furnished by the transaction record.

943.41(6m)(b)2. 2. A general merchandise retailer who presents for payment a financial transaction card transaction record of a person who furnishes money, goods, services or anything else of value on the business premises of the general merchandise retailer if the general merchandise retailer is authorized to present the transaction record on behalf of the person and the person furnished or agreed to furnish the money, goods, services or anything else of value represented to be furnished by the transaction record.

943.41(6m)(b)3. 3. An issuer or an organization of issuers who present a financial transaction card transaction record for the interchange and settlement of the transaction.

943.41(7) (7) Defenses not available. In any prosecution for violation of this section, it is not a defense:

943.41(7)(a) (a) That a person other than the defendant has not been convicted, apprehended or identified; or

943.41(7)(b) (b) That some of the acts constituting the crime did not occur in this state or were not a crime or elements of a crime where they did occur.

943.41(8) (8) Penalties.

943.41(8)(a)(a) Any person violating any provision of sub. (2), (3) (a) to (d) or (4) (b) is guilty of a Class A misdemeanor.

943.41(8)(b) (b) Any person violating any provision of sub. (3) (e), (4) (a), (6) (c) or (6m) is guilty of a Class I felony.

943.41(8)(c) (c) Any person violating any provision of sub. (5) or (6) (a), (b), or (d), if the value of the money, goods, services, or property illegally obtained does not exceed $2,500 is guilty of a Class A misdemeanor; if the value of the money, goods, services, or property exceeds $2,500 but does not exceed $5,000, in a single transaction or in separate transactions within a period not exceeding 6 months, the person is guilty of a Class I felony; if the value of the money, goods, services, or property exceeds $5,000 but does not exceed $10,000, in a single transaction or in separate transactions within a period not exceeding 6 months, the person is guilty of a Class H felony; or if the value of money, goods, services, or property exceeds $10,000, in a single transaction or in separate transactions within a period not exceeding 6 months, the person is guilty of a Class G felony.

943.41 History History: 1973 c. 219; 1977 c. 173; 1981 c. 288; 1989 a. 321; 1991 a. 39; 1993 a. 486; 1995 a. 225; 2001 a. 16, 109.

943.41 Annotation Fraudulent use of a credit card need not involve forgery. If forgery is involved, the prosecutor has discretion to charge under either this section or s. 943.38. Mack v. State, 93 Wis. 2d 287, 286 N.W.2d 563 (1980).

943.41 Annotation Actual possession of the financial transaction card is not required for a violation of sub. (5) (a) 1. a. State v. Shea, 221 Wis. 2d 418, 585 N.W.2d 662 (Ct. App. 1998), 97-2345.



943.45 Theft of telecommunications service.

943.45  Theft of telecommunications service.

943.45(1) (1) No person may intentionally obtain or attempt to obtain telecommunications service, as defined in s. 182.017 (1g) (cq), by any of the following means:

943.45(1)(a) (a) Charging such service to an existing telephone number or credit card number without the consent of the subscriber thereto or the legitimate holder thereof.

943.45(1)(b) (b) Charging such service to a false, fictitious, suspended, terminated, expired, canceled or revoked telephone number or credit card number.

943.45(1)(c) (c) Rearranging, tampering with or making connection with any facilities or equipment.

943.45(1)(d) (d) Using a code, prearranged scheme, or other stratagem or device whereby said person in effect sends or receives information.

943.45(1)(e) (e) Using any other contrivance, device or means to avoid payment of the lawful charges, in whole or in part, for such service.

943.45(2) (2) This section shall apply when the said telecommunications service either originates or terminates, or both, in this state, or when the charges for said telecommunications service would have been billable, in normal course, by a person providing telecommunications service in this state, but for the fact that said service was obtained, or attempted to be obtained, by one or more of the means set forth in sub. (1).

943.45(3) (3) The following penalties apply to violations of this section:

943.45(3)(a) (a) Except as provided in pars. (b) to (d), any person who violates sub. (1) is guilty of a Class C misdemeanor.

943.45(3)(b) (b) Except as provided in pars. (c) and (d), any person who violates sub. (1) as a 2nd or subsequent offense is guilty of a Class B misdemeanor.

943.45(3)(c) (c) Except as provided in par. (d), any person who violates sub. (1) for direct or indirect commercial advantage or private financial gain is guilty of a Class A misdemeanor.

943.45(3)(d) (d) Any person who violates sub. (1) for direct or indirect commercial advantage or private financial gain as a 2nd or subsequent offense is guilty of a Class I felony.

943.45 History History: 1977 c. 173; 1991 a. 39; 1993 a. 496; 2001 a. 109; 2011 a. 22; 2013 a. 89.

943.45 Annotation Each separate plan or scheme to obtain service by fraud is a separate chargeable offense. State v. Davis, 171 Wis. 2d 711, 492 N.W.2d 174 (Ct. App. 1992).



943.455 Theft of commercial mobile service.

943.455  Theft of commercial mobile service.

943.455(1) (1)  Definitions. In this section:

943.455(1)(a) (a) "Commercial mobile service" means commercial mobile service, as defined in s. 196.01 (2i), that is provided by a company for payment.

943.455(1)(b) (b) "Company" means a commercial mobile radio service provider, as defined in s. 196.01 (2g).

943.455(2) (2) Prohibitions. No person may intentionally do any of the following:

943.455(2)(a) (a) Obtain or attempt to obtain commercial mobile service from a company by trick, artifice, deception, use of an illegal device or other fraudulent means with the intent to deprive that company of any or all lawful compensation for rendering each type of service obtained. The intent required for a violation of this paragraph may be inferred from the presence on the property and in the actual possession of the defendant of a device not authorized by the company, the major purpose of which is to permit reception of commercial mobile services without payment. This inference is rebutted if the defendant demonstrates that he or she purchased that device for a legitimate use.

943.455(2)(b) (b) Give technical assistance or instruction to any person in obtaining or attempting to obtain any commercial mobile service without payment of all lawful compensation to the company providing that service. This paragraph does not apply if the defendant demonstrates that the technical assistance or instruction was given for a legitimate purpose.

943.455(2)(c) (c) Maintain an ability to connect, whether physical, electronic, by radio wave or by other means, with any facilities, components or other devices used for the transmission of commercial mobile services for the purpose of obtaining commercial mobile service without payment of all lawful compensation to the company providing that service. The intent required for a violation of this paragraph may be inferred from proof that the commercial mobile service to the defendant was authorized under a service agreement with the defendant and has been terminated by the company and that thereafter there exists in fact an ability to connect to the company's commercial mobile service system.

943.455(2)(d) (d) Make or maintain any modification or alteration to any device installed with the authorization of a company for the purpose of obtaining any service offered by that company which that person is not authorized by that company to obtain. The intent required for a violation of this paragraph may be inferred from proof that, as a matter of standard procedure, the company places written warning labels on its telecommunications devices explaining that tampering with the device is a violation of law and the device is found to have been tampered with, altered or modified so as to allow the reception of services offered by the company without authority to do so.

943.455(2)(e) (e) Possess without authority any device designed to receive from a company any services offered for sale by that company, whether or not the services are encoded, filtered, scrambled or otherwise made unintelligible, or designed to perform or facilitate the performance of any of the acts under pars. (a) to (d) with the intent that that device be used to receive that company's services without payment. Intent to violate this paragraph for direct or indirect commercial advantage or private financial gain may be inferred from proof of the existence on the property and in the actual possession of the defendant of a device if the totality of circumstances, including quantities or volumes, indicates possession for resale.

943.455(2)(f) (f) Manufacture, import into this state, distribute, publish, advertise, sell, lease or offer for sale or lease any device or any plan or kit for a device designed to receive commercial mobile services offered for sale by a company, whether or not the services are encoded, filtered, scrambled or otherwise made unintelligible, with the intent that that device, plan or kit be used for obtaining a company's services without payment. The intent required for a violation of this paragraph may be inferred from proof that the defendant has sold, leased or offered for sale or lease any device, plan or kit for a device in violation of this paragraph and during the course of the transaction for sale or lease the defendant expressly states or implies to the buyer that the product will enable the buyer to obtain commercial mobile service without charge.

943.455(4) (4) Penalties. The following penalties apply for violations of this section:

943.455(4)(a) (a) Except as provided in pars. (b) to (d), any person who violates sub. (2) (a) to (f) is subject to a Class C forfeiture.

943.455(4)(b) (b) Except as provided in pars. (c) and (d), any person who violates sub. (2) (a) to (f) as a 2nd or subsequent offense is guilty of a Class B misdemeanor.

943.455(4)(c) (c) Except as provided in par. (d), any person who violates sub. (2) (a) to (f) for direct or indirect commercial advantage or private financial gain is guilty of a Class A misdemeanor.

943.455(4)(d) (d) Any person who violates sub. (2) (a) to (f) for direct or indirect commercial advantage or private financial gain as a 2nd or subsequent offense is guilty of a Class I felony.

943.455(5) (5) Exception. This section does not affect the use by a person of commercial mobile services if the services have been paid for.

943.455 History History: 1991 a. 39; 1993 a. 496; 1997 a. 218; 2001 a. 109.



943.46 Theft of video service.

943.46  Theft of video service.

943.46(1) (1)  Definitions. In this section:

943.46(1)(b) (b) "Private financial gain" does not include the gain resulting to any individual from the private use in that individual's dwelling unit of any programming for which the individual has not obtained authorization.

943.46(1)(c) (c) "Video service" has the meaning given in s. 66.0420 (2) (y), except that "video service" does not include signals received by privately owned antennas that are not connected to a video service network whether or not the same signals are provided by a video service provider.

943.46(1)(d) (d) "Video service network" has the meaning given in s. 66.0420 (2) (zb).

943.46(1)(e) (e) "Video service provider" has the meaning given in s. 66.0420 (2) (zg), and also includes an interim cable operator, as defined in s. 66.0420 (2) (n).

943.46(2) (2) Prohibitions. No person may intentionally do any of the following:

943.46(2)(a) (a) Obtain or attempt to obtain video service from a provider by trick, artifice, deception, use of an illegal device or illegal decoder or other fraudulent means with the intent to deprive that provider of any or all lawful compensation for rendering each type of service obtained. The intent required for a violation of this paragraph may be inferred from the presence on the property and in the actual possession of the defendant of a device not authorized by the video service provider, the major purpose of which is to permit reception of video services without payment. This inference is rebutted if the defendant demonstrates that he or she purchased that device for a legitimate use.

943.46(2)(b) (b) Give technical assistance or instruction to any person in obtaining or attempting to obtain any video service without payment of all lawful compensation to the provider providing that service. This paragraph does not apply if the defendant demonstrates that the technical assistance or instruction was given or the installation of the connection, descrambler or receiving device was for a legitimate use.

943.46(2)(c) (c) Make or maintain a connection, whether physical, electrical, mechanical, acoustical or by other means, with any cables, wires, components or other devices used for the distribution of video services for the purpose of distributing video service to any other dwelling unit without authority from a video service provider.

943.46(2)(d) (d) Make or maintain a connection, whether physical, electrical, mechanical, acoustical or by other means, with any cables, wires, components or other devices used for the distribution of video services for the purpose of obtaining video service without payment of all lawful compensation to the provider providing that service. The intent required for a violation of this paragraph may be inferred from proof that the video service to the defendant's residence or business was connected under a service agreement with the defendant and has been disconnected by the video service provider and that thereafter there exists in fact a connection to the video service network at the defendant's residence or business.

943.46(2)(e) (e) Make or maintain any modification or alteration to any device installed with the authorization of a video service provider for the purpose of intercepting or receiving any program or other service carried by that provider which that person is not authorized by that provider to receive. The intent required for a violation of this paragraph may be inferred from proof that, as a matter of standard procedure, the video service provider places written warning labels on its converters or decoders explaining that tampering with the device is a violation of law and the converter or decoder is found to have been tampered with, altered or modified so as to allow the reception or interception of programming carried by the video service provider without authority to do so. The trier of fact may also infer that a converter or decoder has been altered or modified from proof that the video service provider, as a matter of standard procedure, seals the converters or decoders with a label or mechanical device, that the seal was shown to the customer upon delivery of the decoder and that the seal has been removed or broken. The inferences under this paragraph are rebutted if the video service provider cannot demonstrate that the intact seal was shown to the customer.

943.46(2)(f) (f) Possess without authority any device or printed circuit board designed to receive from a video service network any video programming or services offered for sale over that video service network, whether or not the programming or services are encoded, filtered, scrambled or otherwise made unintelligible, or perform or facilitate the performance of any of the acts under pars. (a) to (e) with the intent that that device or printed circuit be used to receive that video service provider's services without payment. Intent to violate this paragraph for direct or indirect commercial advantage or private financial gain may be inferred from proof of the existence on the property and in the actual possession of the defendant of a device if the totality of circumstances, including quantities or volumes, indicates possession for resale.

943.46(2)(g) (g) Manufacture, import into this state, distribute, publish, advertise, sell, lease or offer for sale or lease any device, printed circuit board or any plan or kit for a device or for a printed circuit designed to receive the video programming or services offered for sale over a video service network from a video service network, whether or not the programming or services are encoded, filtered, scrambled or otherwise made unintelligible, with the intent that that device, printed circuit, plan or kit be used for the reception of that provider's services without payment. The intent required for a violation of this paragraph may be inferred from proof that the defendant has sold, leased or offered for sale or lease any device, printed circuit board, plan or kit for a device or for a printed circuit board in violation of this paragraph and during the course of the transaction for sale or lease the defendant expressly states or implies to the buyer that the product will enable the buyer to obtain video service without charge.

943.46(4) (4) Penalties. The following penalties apply for violations of this section:

943.46(4)(a) (a) Except as provided in pars. (b) to (d), any person who violates sub. (2) (a) to (f) is guilty of a Class C misdemeanor.

943.46(4)(b) (b) Except as provided in pars. (c) and (d), any person who violates sub. (2) (a) to (f) as a 2nd or subsequent offense is guilty of a Class B misdemeanor.

943.46(4)(c) (c) Except as provided in par. (d), any person who violates sub. (2) (a) to (g) for direct or indirect commercial advantage or private financial gain is guilty of a Class A misdemeanor.

943.46(4)(d) (d) Any person who violates sub. (2) (a) to (g) for direct or indirect commercial advantage or private financial gain as a 2nd or subsequent offense is guilty of a Class I felony.

943.46(5) (5) Exception. This section does not affect the use by a person of video services if the services have been paid for and the use is exclusive to the person's dwelling unit. This subsection does not prohibit a board or council of any city, village or town from specifying the number and manner of installation of outlets used by any such person for video services and does not prohibit a c video service provider, in any written contract with a subscriber, from requiring the provider's approval for any increase in the number of those outlets used.

943.46 History History: 1987 a. 345; 1993 a. 496; 2001 a. 109; 2007 a. 42; 2013 a. 89.



943.47 Theft of satellite cable programming.

943.47  Theft of satellite cable programming.

943.47(1) (1)  Definitions. In this section:

943.47(1)(a) (a) "Encrypt", when used with respect to satellite cable programming, means to transmit that programming in a form whereby the aural or visual characteristics or both are altered to prevent the unauthorized reception of that programming by persons without authorized equipment which is designed to eliminate the effects of that alteration.

943.47(1)(b) (b) "Satellite cable programming" means encrypted video programming which is transmitted via satellite for direct reception by satellite dish owners for a fee.

943.47(2) (2) Prohibitions. No person may decode encrypted satellite cable programming without authority.

943.47(3) (3) Criminal penalties. The following penalties apply for violations of this section:

943.47(3)(a) (a) Except as provided in pars. (b) to (d), any person who intentionally violates sub. (2) is subject to a Class C forfeiture.

943.47(3)(b) (b) Except as provided in pars. (c) and (d), any person who violates sub. (2) as a 2nd or subsequent offense is guilty of a Class B misdemeanor.

943.47(3)(c) (c) Except as provided in par. (d), any person who violates sub. (2) for direct or indirect commercial advantage or private financial gain is guilty of a Class A misdemeanor.

943.47(3)(d) (d) Any person who violates sub. (2) for direct or indirect commercial advantage or private financial gain as a 2nd or subsequent offense is guilty of a Class I felony.

943.47(5) (5) Exception. This section does not affect the use by a person of satellite cable programming if the programming has been paid for and the use is exclusive to the person's dwelling unit.

943.47 History History: 1987 a. 345; 1993 a. 496; 2001 a. 109.



943.48 Telecommunications; civil liability.

943.48  Telecommunications; civil liability.

943.48(1) (1) Any person who incurs injury as a result of a violation of s. 943.45 (1), 943.455 (2), 943.46 (2) or 943.47 (2) may bring a civil action against the person who committed the violation.

943.48(1m) (1m) Except as provided in sub. (2), if the person who incurs the loss prevails, the court shall grant the prevailing party actual damages, costs and disbursements and may grant the prevailing party reasonable attorney fees that do not exceed the amount of actual damages.

943.48(2) (2) If the person who incurs the loss prevails against a person who committed the violation willfully and for the purpose of commercial advantage or prevails against a person who has committed more than one violation of s. 943.45 (1), 943.455 (2), 943.46 (2) or 943.47 (2), the court shall grant the prevailing party all of the following:

943.48(2)(a) (a) Except as provided in subs. (2g) and (2r), not more than $10,000.

943.48(2)(b) (b) Actual damages.

943.48(2)(c) (c) Any profits of the violator that are attributable to the violation and that are not taken into account in determining the amount of actual damages under par. (b).

943.48(2)(d) (d) Notwithstanding the limitations under s. 799.25 or 814.04, costs, disbursements and reasonable attorney fees.

943.48(2g) (2g) If the court finds that the violation was committed willfully and for the purpose of commercial advantage, the court may increase the amount granted under sub. (2) (a) to an amount not to exceed $50,000.

943.48(2r) (2r) If the court finds that the violator had no reason to believe that the violator's action constituted a violation of this section, the court may reduce the amount granted under sub. (2) (a).

943.48(3) (3) If damages under sub. (2) (c) are requested, the party who incurred the injury shall have the burden of proving the violator's gross revenue and the violator shall have the burden of proving the violator's deductible expenses and the elements of profit attributable to factors other than the violation.

943.48(4) (4) In addition to other remedies available under this section, the court may grant the injured party a temporary or permanent injunction.

943.48 History History: 1993 a. 496; 2013 a. 89.



943.49 Unlawful use of recording device in motion picture theater.

943.49  Unlawful use of recording device in motion picture theater.

943.49(1)(1)  Definitions. In this section:

943.49(1)(a) (a) "Motion picture theater" means a site used for the exhibition of a motion picture to the public.

943.49(1)(b) (b) "Recording" has the meaning given in s. 943.206 (5).

943.49(1)(c) (c) "Recording device" means a camera, an audio or video recorder or any other device that may be used to record or transfer sounds or images.

943.49(1)(d) (d) "Theater owner" means an owner or operator of a motion picture theater.

943.49(2) (2) Use of recording device in movie theater.

943.49(2)(a)(a) No person may operate a recording device in a motion picture theater without written consent from the theater owner or a person authorized by the theater owner to provide written consent.

943.49(2)(b) (b)

943.49(2)(b)1.1. Except as provided in subd. 2., a person who violates par. (a) is guilty of a Class A misdemeanor.

943.49(2)(b)2. 2. A person who violates par. (a) is guilty of a Class I felony if the violation occurs after the person has been convicted under this subsection.

943.49(4) (4) Detention of person committing violation. A theater owner, a theater owner's adult employee or a theater owner's security agent who has reasonable cause to believe that a person has violated this section in his or her presence may detain the person in a reasonable manner for a reasonable length of time to deliver the person to a peace officer or to his or her parent or guardian in the case of a minor. The detained person must be promptly informed of the purpose for the detention and be permitted to make phone calls, but he or she shall not be interrogated or searched against his or her will before the arrival of a peace officer who may conduct a lawful interrogation of the accused person. The theater owner, the theater owner's adult employee or the theater owner's security agent may release the detained person before the arrival of a peace officer or parent or guardian. Any theater owner, theater owner's adult employee or theater owner's security agent who acts in good faith in any act authorized under this section is immune from civil or criminal liability for those acts.

943.49 History History: 1999 a. 51; 2001 a. 109.



943.50 Retail theft; theft of services.

943.50  Retail theft; theft of services.

943.50(1) (1) In this section:

943.50(1)(ad) (ad) "Merchandise" includes a service provided by a service provider.

943.50(1)(ag) (ag) "Merchant" includes any "merchant" as defined in s. 402.104 (3) or any innkeeper, motelkeeper or hotelkeeper.

943.50(1)(am) (am) "Service provider" means a merchant who provides a service to retail customers without a written contract with the expectation that the service will be paid for by the customer upon completion of the service.

943.50(1)(ar) (ar) "Theft detection device" means any tag or other device that is used to prevent or detect theft and that is attached to merchandise held for resale by a merchant or to property of a merchant.

943.50(1)(as) (as) "Theft detection device remover" means any tool or device used, designed for use or primarily intended for use in removing a theft detection device from merchandise held for resale by a merchant or property of a merchant.

943.50(1)(at) (at) "Theft detection shielding device" means any laminated or coated bag or device designed to shield merchandise held for resale by a merchant or property of a merchant from being detected by an electronic or magnetic theft alarm sensor.

943.50(1)(b) (b) "Value of merchandise" means:

943.50(1)(b)1. 1. For property of the merchant, the value of the property; or

943.50(1)(b)2. 2. For merchandise held for resale, the merchant's stated price of the merchandise or, in the event of altering, transferring or removing a price marking or causing a cash register or other sales device to reflect less than the merchant's stated price, the difference between the merchant's stated price of the merchandise and the altered price.

943.50(1)(b)3. 3. For a service provided by a service provider, the price that the service provider stated for the service before the service was provided.

943.50(1m) (1m) A person may be penalized as provided in sub. (4) if he or she does any of the following without the merchant's consent and with intent to deprive the merchant permanently of possession or the full purchase price of the merchandise or property:

943.50(1m)(a) (a) Intentionally alters indicia of price or value of merchandise held for resale by a merchant or property of a merchant.

943.50(1m)(b) (b) Intentionally takes and carries away merchandise held for resale by a merchant or property of a merchant.

943.50(1m)(c) (c) Intentionally transfers merchandise held for resale by a merchant or property of a merchant.

943.50(1m)(d) (d) Intentionally conceals merchandise held for resale by a merchant or property of a merchant.

943.50(1m)(e) (e) Intentionally retains possession of merchandise held for resale by a merchant or property of a merchant.

943.50(1m)(f) (f) While anywhere in the merchant's store, intentionally removes a theft detection device from merchandise held for resale by a merchant or property of a merchant.

943.50(1m)(g) (g) Uses, or possesses with intent to use, a theft detection shielding device to shield merchandise held for resale by a merchant or property of merchant from being detected by an electronic or magnetic theft alarm sensor.

943.50(1m)(h) (h) Uses, or possesses with intent to use, a theft detection device remover to remove a theft detection device from merchandise held for resale by a merchant or property of a merchant.

943.50(1r) (1r) Any person may be penalized as provided in sub. (4) if, having obtained a service from a service provider, he or she, without the service provider's consent and with intent to deprive the service provider permanently of the full price of the service, absconds and intentionally fails or refuses to pay for the service.

943.50(3) (3) A merchant or service provider, a merchant's or service provider's adult employee or a merchant's or service provider's security agent who has reasonable cause for believing that a person has violated this section in his or her presence may detain, within or at the merchant's or service provider's place of business where the suspected violation took place, the person in a reasonable manner for a reasonable length of time to deliver the person to a peace officer, or to his or her parent or guardian in the case of a minor. The detained person must be promptly informed of the purpose for the detention and be permitted to make phone calls, but he or she shall not be interrogated or searched against his or her will before the arrival of a peace officer who may conduct a lawful interrogation of the accused person. The merchant or service provider, merchant's or service provider's adult employee or merchant's or service provider's security agent may release the detained person before the arrival of a peace officer or parent or guardian. Any merchant or service provider, merchant's or service provider's adult employee or merchant's or service provider's security agent who acts in good faith in any act authorized under this section is immune from civil or criminal liability for those acts.

943.50(3m) (3m)

943.50(3m)(a)(a) In any action or proceeding for violation of this section, duly identified and authenticated photographs of merchandise which was the subject of the violation may be used as evidence in lieu of producing the merchandise.

943.50(3m)(am) (am) For the purpose of sub. (4m), evidence that a person sold by means of the Internet merchandise that is similar to the merchandise that is the subject of a violation under sub. (1m) (a), (b), (c), (d), (e), or (f), within 90 days before the violation, is prima facie evidence of the person's intent to sell the merchandise by means of the Internet.

943.50(3m)(b) (b) A merchant or merchant's adult employee is privileged to defend property as prescribed in s. 939.49.

943.50(4) (4) Whoever violates this section is guilty of:

943.50(4)(a) (a) Except as provided in sub. (4m), a Class A misdemeanor, if the value of the merchandise does not exceed $500.

943.50(4)(bf) (bf) A Class I felony, if the value of the merchandise exceeds $500 but does not exceed $5,000.

943.50(4)(bm) (bm) A Class H felony, if the value of the merchandise exceeds $5,000 but does not exceed $10,000.

943.50(4)(c) (c) A Class G felony, if the value of the merchandise exceeds $10,000.

943.50(4m) (4m) Whoever violates sub. (1m) (a), (b), (c), (d), (e), or (f) is guilty of a Class I felony if all of the following apply:

943.50(4m)(a) (a) The value of the merchandise does not exceed $500.

943.50(4m)(b) (b) The person agrees or combines with another to commit the violation.

943.50(4m)(c) (c) The person intends to sell the merchandise by means of the Internet.

943.50(5) (5)

943.50(5)(a)(a) In addition to the other penalties provided for violation of this section, a judge may order a violator to pay restitution under s. 973.20.

943.50(5)(b) (b) In actions concerning violations of ordinances in conformity with this section, a judge may order a violator to make restitution under s. 800.093.

943.50(5)(c) (c) If the court orders restitution under pars. (a) and (b), any amount of restitution paid to the victim under one of those paragraphs reduces the amount the violator must pay in restitution to that victim under the other paragraph.

943.50 History History: 1977 c. 173; 1981 c. 270; 1983 a. 189 s. 329 (24); 1985 a. 179; 1987 a. 398; 1991 a. 39, 40; 1993 a. 71; 1997 a. 262; 2001 a. 16, 109; 2011 a. 110, 174.

943.50 Annotation A merchant acted reasonably in detaining an innocent shopper for 20 minutes and releasing her without summoning police. Johnson v. K-Mart Enterprises, Inc. 98 Wis. 2d 533, 297 N.W.2d 74 (Ct. App. 1980).

943.50 Annotation Sub. (3) requires only that the merchant's employee have probable cause to believe that the person violated this section in the employee's presence; actual theft need not be committed in the employee's presence. State v. Lee, 157 Wis. 2d 126, 458 N.W.2d 562 (Ct. App. 1990).

943.50 Annotation Reasonableness under sub. (3) requires: 1) reasonable cause to believe that the person violated this section; 2) that the manner of the detention and the actions taken in an attempt to detain must be reasonable; and 3) that the length of the detention and the actions taken in an attempt to detain must be reasonable. An attempt to detain may include pursuit, including reasonable pursuit off the merchant's premises. Peters v. Menard, Inc. 224 Wis. 2d 174, 589 N.W.2d 395 (1999), 97-1514.

943.50 Annotation Shoplifting: protection for merchants in Wisconsin. 57 MLR 141.



943.51 Retail theft; civil liability.

943.51  Retail theft; civil liability.

943.51(1) (1) Any person who incurs injury to his or her business or property as a result of a violation of s. 943.50 may bring a civil action against any individual who caused the loss for all of the following:

943.51(1)(a) (a) The retail value of the merchandise unless it is returned undamaged and unused. A person may recover under this paragraph only if he or she exercises due diligence in demanding the return of the merchandise immediately after he or she discovers the loss and the identity of the person who has the merchandise.

943.51(1)(am) (am) The retail value of the service provided by a service provider, as defined in s. 943.50 (1) (am). A person may recover under this paragraph only if he or she exercises due diligence in demanding payment for the service.

943.51(1)(b) (b) Any actual damages not covered under par. (a).

943.51(2) (2) In addition to sub. (1), if the person who incurs the loss prevails, the judgment in the action may grant any of the following:

943.51(2)(a) (a)

943.51(2)(a)1.1. Except as provided in subd. 1m., exemplary damages of not more than 3 times the amount under sub. (1).

943.51(2)(a)1m. 1m. If the action is brought against a minor or against the parent who has custody of their minor child for the loss caused by the minor, the exemplary damages may not exceed 2 times the amount under sub. (1).

943.51(2)(a)2. 2. No additional proof is required for an award of exemplary damages under this paragraph.

943.51(2)(b) (b) Notwithstanding the limitations of s. 799.25 or 814.04, all actual costs of the action, including reasonable attorney fees.

943.51(3) (3) Notwithstanding sub. (2) and except as provided in sub. (3m), the total amount awarded for exemplary damages and reasonable attorney fees may not exceed $500 for each violation.

943.51(3m) (3m) Notwithstanding sub. (2), the total amount awarded for exemplary damages and reasonable attorney fees may not exceed $300 for each violation if the action is brought against a minor or against the parent who has custody of their minor child for the loss caused by the minor.

943.51(3r) (3r) Any recovery under this section shall be reduced by the amount recovered as restitution for the same act under ss. 800.093 and 973.20 or as recompense under s. 969.13 (5) (a) for the same act.

943.51(4) (4) The plaintiff has the burden of proving by a preponderance of the evidence that a violation occurred under s. 943.50. A conviction under s. 943.50 is not a condition precedent to bringing an action, obtaining a judgment or collecting that judgment under this section.

943.51(5) (5) A person is not criminally liable under s. 943.30 for any civil action brought in good faith under this section.

943.51(6) (6) Nothing in this section precludes a plaintiff from bringing the action under ch. 799 if the amount claimed is within the jurisdictional limits of s. 799.01 (1) (d).

943.51 History History: 1985 a. 179; 1989 a. 31; 1993 a. 71; 1995 a. 77; 2003 a. 138; 2005 a. 447; 2011 a. 110.

943.51 Annotation Employee salary for time spent processing retail theft is compensable as "actual damages" under sub. (1) (b). Shopko Stores, Inc. v. Kujak, 147 Wis. 2d 589, 433 N.W.2d 618 (Ct. App. 1988).



943.55 Removal of shopping cart.

943.55  Removal of shopping cart. Whoever intentionally removes a shopping cart or stroller from either the shopping area or a parking area adjacent to the shopping area to another place without authorization of the owner or person in charge and with the intent to deprive the owner permanently of possession of such property shall forfeit an amount not to exceed $500 for each shopping cart or stroller so removed.

943.55 History History: 1977 c. 99; 2003 a. 159.



943.60 Criminal slander of title.

943.60  Criminal slander of title.

943.60(1) (1) Any person who submits for filing, entering or recording any lien, claim of lien, lis pendens, writ of attachment, financing statement or any other instrument relating to a security interest in or title to real or personal property, and who knows or should have known that the contents or any part of the contents of the instrument are false, a sham or frivolous, is guilty of a Class H felony.

943.60(2) (2) This section applies to any person who causes another person to act in the manner specified in sub. (1).

943.60(3) (3) This section does not apply to a register of deeds or other government employee who acts in the course of his or her official duties and files, enters or records any instrument relating to title on behalf of another person.

943.60 History History: 1979 c. 221; 1995 a. 224; 1997 a. 27; 2001 a. 109.

943.60 AnnotationWhether a document is frivolous was for the jury to answer. State v. Leist, 141 Wis. 2d 34, 414 N.W.2d 45 (Ct. App. 1987).



943.61 Theft of library material.

943.61  Theft of library material.

943.61(1) (1) In this section:

943.61(1)(a) (a) "Archives" means a place in which public or institutional records are systematically preserved.

943.61(1)(b) (b) "Library" means any public library; library of an educational, historical or eleemosynary institution, organization or society; archives; or museum.

943.61(1)(c) (c) "Library material" includes any book, plate, picture, photograph, engraving, painting, drawing, map, newspaper, magazine, pamphlet, broadside, manuscript, document, letter, public record, microform, sound recording, audiovisual materials in any format, magnetic or other tapes, electronic data processing records, artifacts or other documentary, written or printed materials, regardless of physical form or characteristics, belonging to, on loan to or otherwise in the custody of a library.

943.61(2) (2) Whoever intentionally takes and carries away, transfers, conceals or retains possession of any library material without the consent of a library official, agent or employee and with intent to deprive the library of possession of the material may be penalized as provided in sub. (5).

943.61(3) (3) The concealment of library material beyond the last station for borrowing library material in a library is evidence of intent to deprive the library of possession of the material. The discovery of library material which has not been borrowed in accordance with the library's procedures or taken with consent of a library official, agent or employee and which is concealed upon the person or among the belongings of the person or concealed by a person upon the person or among the belongings of another is evidence of intentional concealment on the part of the person so concealing the material.

943.61(4) (4) An official or adult employee or agent of a library who has probable cause for believing that a person has violated this section in his or her presence may detain the person in a reasonable manner for a reasonable length of time to deliver the person to a peace officer, or to the person's parent or guardian in the case of a minor. The detained person shall be promptly informed of the purpose for the detention and be permitted to make phone calls, but shall not be interrogated or searched against his or her will before the arrival of a peace officer who may conduct a lawful interrogation of the accused person. Compliance with this subsection entitles the official, agent or employee effecting the detention to the same defense in any action as is available to a peace officer making an arrest in the line of duty.

943.61(5) (5) Whoever violates this section is guilty of:

943.61(5)(a) (a) A Class A misdemeanor, if the value of the library materials does not exceed $2,500.

943.61(5)(c) (c) A Class H felony, if the value of the library materials exceeds $2,500.

943.61 History History: 1979 c. 245; Stats. 1979 s. 943.60; 1979 c. 355 s. 232; Stats. 1979 s. 943.61; 1991 a. 39; 2001 a. 16, 109.



943.62 Unlawful receipt of payments to obtain loan for another.

943.62  Unlawful receipt of payments to obtain loan for another.

943.62(1)(1) In this section, "escrow agent" means a state or federally chartered bank, savings bank, savings and loan association or credit union located in this state.

943.62(2) (2) Except as provided in sub. (2m), no person may receive a payment from a customer as an advance fee, salary, deposit or money for the purpose of obtaining a loan or a lease of personal property for the customer unless the payment is immediately placed in escrow subject to the condition that the escrow agent shall deliver the payment to the person only upon satisfactory proof of the closing of the loan or execution of the lease within a period of time agreed upon in writing between the person and the customer; otherwise the payment shall be returned to the customer immediately upon expiration of the time period.

943.62(2m) (2m) This section does not apply to a savings and loan association, credit union, bank, savings bank, or a mortgage banker, mortgage loan originator, or mortgage broker licensed under s. 224.72 or 224.725.

943.62(3) (3)

943.62(3)(a)(a) Advance payments to cover reasonably estimated costs are excluded from the requirements of sub. (2) if the customer first signs a written agreement which recites in capital and lowercase letters of not less than 12-point boldface type all of the following:

943.62(3)(a)1. 1. The estimated costs by item.

943.62(3)(a)2. 2. The estimated total costs.

943.62(3)(a)3. 3. Money advanced for incurred costs will not be refunded.

943.62(3)(b) (b) If a cost under par. (a) is not incurred, the person shall refund that amount to the customer.

943.62(4) (4) Whoever violates this section is guilty of:

943.62(4)(a) (a) A Class A misdemeanor, if the value of the advance payment or required refund, as applicable, does not exceed $2,500.

943.62(4)(c) (c) A Class F felony, if the value of the advance payment or required refund, as applicable, exceeds $2,500.

943.62 History History: 1981 c. 20; 1983 a. 167; 1987 a. 359; 1987 a. 403 s. 256; 1995 a. 27; 1997 a. 145; 2001 a. 16, 109; 2009 a. 2.



943.70 Computer crimes.

943.70  Computer crimes.

943.70(1)(1)  Definitions. In this section:

943.70(1)(ag) (ag) "Access" means to instruct, communicate with, interact with, intercept, store data in, retrieve data from, or otherwise use the resources of.

943.70(1)(am) (am) "Computer" means an electronic device that performs logical, arithmetic and memory functions by manipulating electronic or magnetic impulses, and includes all input, output, processing, storage, computer software and communication facilities that are connected or related to a computer in a computer system or computer network.

943.70(1)(b) (b) "Computer network" means the interconnection of communication lines with a computer through remote terminals or a complex consisting of 2 or more interconnected computers.

943.70(1)(c) (c) "Computer program" means an ordered set of instructions or statements that, when executed by a computer, causes the computer to process data.

943.70(1)(d) (d) "Computer software" means a set of computer programs, procedures or associated documentation used in the operation of a computer system.

943.70(1)(dm) (dm) "Computer supplies" means punchcards, paper tape, magnetic tape, disk packs, diskettes and computer output, including paper and microform.

943.70(1)(e) (e) "Computer system" means a set of related computer equipment, hardware or software.

943.70(1)(f) (f) "Data" means a representation of information, knowledge, facts, concepts or instructions that has been prepared or is being prepared in a formalized manner and has been processed, is being processed or is intended to be processed in a computer system or computer network. Data may be in any form including computer printouts, magnetic storage media, punched cards and as stored in the memory of the computer. Data are property.

943.70(1)(g) (g) "Financial instrument" includes any check, draft, warrant, money order, note, certificate of deposit, letter of credit, bill of exchange, credit or credit card, transaction authorization mechanism, marketable security and any computer representation of them.

943.70(1)(gm) (gm) "Interruption in service" means inability to access a computer, computer program, computer system, or computer network, or an inability to complete a transaction involving a computer.

943.70(1)(h) (h) "Property" means anything of value, including but not limited to financial instruments, information, electronically produced data, computer software and computer programs.

943.70(1)(i) (i) "Supporting documentation" means all documentation used in the computer system in the construction, clarification, implementation, use or modification of the software or data.

943.70(2) (2) Offenses against computer data and programs.

943.70(2)(a)(a) Whoever willfully, knowingly and without authorization does any of the following may be penalized as provided in pars. (b) and (c):

943.70(2)(a)1. 1. Modifies data, computer programs or supporting documentation.

943.70(2)(a)2. 2. Destroys data, computer programs or supporting documentation.

943.70(2)(a)3. 3. Accesses computer programs or supporting documentation.

943.70(2)(a)4. 4. Takes possession of data, computer programs or supporting documentation.

943.70(2)(a)5. 5. Copies data, computer programs or supporting documentation.

943.70(2)(a)6. 6. Discloses restricted access codes or other restricted access information to unauthorized persons.

943.70(2)(am) (am) Whoever intentionally causes an interruption in service by submitting a message, or multiple messages, to a computer, computer program, computer system, or computer network that exceeds the processing capacity of the computer, computer program, computer system, or computer network may be penalized as provided in pars. (b) and (c).

943.70(2)(b) (b) Whoever violates par. (a) or (am) is guilty of:

943.70(2)(b)1. 1. A Class A misdemeanor unless any of subds. 2. to 4. applies.

943.70(2)(b)2. 2. A Class I felony if the offense is committed to defraud or to obtain property.

943.70(2)(b)3g. 3g. A Class F felony if the offense results in damage valued at more than $2,500.

943.70(2)(b)3r. 3r. A Class F felony if the offense causes an interruption or impairment of governmental operations or public communication, of transportation, or of a supply of water, gas, or other public service.

943.70(2)(b)4. 4. A Class F felony if the offense creates a substantial and unreasonable risk of death or great bodily harm to another.

943.70(2)(c) (c) If a person disguises the identity or location of the computer at which he or she is working while committing an offense under par. (a) or (am) with the intent to make it less likely that he or she will be identified with the crime, the penalties under par. (b) may be increased as follows:

943.70(2)(c)1. 1. In the case of a misdemeanor, the maximum fine prescribed by law for the crime may be increased by not more than $1,000 and the maximum term of imprisonment prescribed by law for the crime may be increased so that the revised maximum term of imprisonment is one year in the county jail.

943.70(2)(c)2. 2. In the case of a felony, the maximum fine prescribed by law for the crime may be increased by not more than $2,500 and the maximum term of imprisonment prescribed by law for the crime may be increased by not more than 2 years.

943.70(3) (3) Offenses against computers, computer equipment or supplies.

943.70(3)(a)(a) Whoever willfully, knowingly and without authorization does any of the following may be penalized as provided in par. (b):

943.70(3)(a)1. 1. Modifies computer equipment or supplies that are used or intended to be used in a computer, computer system or computer network.

943.70(3)(a)2. 2. Destroys, uses, takes or damages a computer, computer system, computer network or equipment or supplies used or intended to be used in a computer, computer system or computer network.

943.70(3)(b) (b) Whoever violates this subsection is guilty of:

943.70(3)(b)1. 1. A Class A misdemeanor unless subd. 2., 3. or 4. applies.

943.70(3)(b)2. 2. A Class I felony if the offense is committed to defraud or obtain property.

943.70(3)(b)3. 3. A Class H felony if the damage to the computer, computer system, computer network, equipment or supplies is greater than $2,500.

943.70(3)(b)4. 4. A Class F felony if the offense creates a substantial and unreasonable risk of death or great bodily harm to another.

943.70(4) (4) Computer use restriction. In addition to the other penalties provided for violation of this section, a judge may place restrictions on the offender's use of computers. The duration of any such restrictions may not exceed the maximum period for which the offender could have been imprisoned; except if the offense is punishable by forfeiture, the duration of the restrictions may not exceed 90 days.

943.70(5) (5) Injunctive relief. Any aggrieved party may sue for injunctive relief under ch. 813 to compel compliance with this section. In addition, owners, lessors, users or manufacturers of computers, or associations or organizations representing any of those persons, may sue for injunctive relief to prevent or stop the disclosure of information which may enable another person to gain unauthorized access to data, computer programs or supporting documentation.

943.70 History History: 1981 c. 293; 1983 a. 438, 541; 1987 a. 399; 2001 a. 16, 109.

943.70 Annotation This section is constitutional. Copyright law does not give a programmer a copyright in data entered into the programmer's program, and copyright law does not preempt prosecution of the programmer for destruction of data entered into the program. State v. Corcoran, 186 Wis. 2d 616, 522 N.W.2d 226 (Ct. App. 1994).

943.70 Annotation "Access codes or other restricted access information" in sub. (2) (a) 6. refers to codes, passwords, or other information that permits access to a computer system or to programs or data within a system; the phrase does not refer to the system, program, or data accessed. The statute was not meant to criminalize the disclosure of all types of information that could be stored on a computer, when that information was obtained with authorization in the first instance. Burbank Grease Services v. Sokolowski, 2006 WI 103, 294 Wis. 2d 274, 717 N.W.2d 781, 04-0468.

943.70 Annotation Criminal liability for computer offenses and the new Wisconsin computer crimes act. Levy. WBB March 1983.

943.70 Annotation 21st Century White Collar Crime: Intellectual Property Crimes in the Cyber World. Simon & Jones. Wis. Law. Oct. 2004.



943.74 Theft of farm-raised fish.

943.74  Theft of farm-raised fish.

943.74(1) (1) In this section:

943.74(1)(a) (a) "Farm-raised fish" means a fish that is kept on a fish farm for propagation purposes or reared on a fish farm and that has not been introduced, stocked, or planted into waters outside a fish farm and that has not escaped from a fish farm.

943.74(1)(b) (b) "Fish farm" means a facility at which a person, including this state or a local governmental unit, hatches fish eggs or rears fish for the purpose of introduction into the waters of the state, human or animal consumption, permitting fishing, or use as bait or fertilizer or for sale to another person to rear for one of those purposes.

943.74(1)(c) (c) "Local governmental unit" means a political subdivision of this state, a special purpose district in this state, an instrumentality or corporation of the political subdivision or special purpose district, or a combination or subunit of any of the foregoing.

943.74(2) (2) No person may intentionally take and carry away, transfer, conceal, or retain possession of farm-raised fish of another without the other's consent and with intent to deprive the owner permanently of possession of the farm-raised fish.

943.74(3) (3)

943.74(3)(a)(a) Except as provided in par. (b), whoever violates sub. (2) is guilty of a Class A misdemeanor.

943.74(3)(b) (b) Whoever violates sub. (2) after having been convicted of a violation of sub. (2) is guilty of a Class D felony.

943.74 History History: 2001 a. 91, 105.



943.75 Unauthorized release of animals.

943.75  Unauthorized release of animals.

943.75(1) (1) In this section:

943.75(1)(ad) (ad) "Animal" means all vertebrate and invertebrate species, including mammals, birds, fish and shellfish but excluding humans.

943.75(1)(am) (am) "Humane officer" means an officer appointed under s. 173.03.

943.75(1)(b) (b) "Local health officer" has the meaning given in s. 250.01 (5).

943.75(2) (2) Whoever intentionally releases an animal that is lawfully confined for companionship or protection of persons or property, recreation, exhibition, or educational purposes, acting without the consent of the owner or custodian of the animal, is guilty of a Class C misdemeanor. A 2nd violation of this subsection by a person is a Class A misdemeanor. A 3rd or subsequent violation of this subsection by a person is a Class I felony.

943.75(2m) (2m) Whoever intentionally releases an animal that is lawfully confined for scientific, farming, restocking, research or commercial purposes, acting without the consent of the owner or custodian of the animal, is guilty of a Class H felony.

943.75(3) (3) Subsections (2) and (2m) do not apply to any humane officer, local health officer, peace officer, employee of the department of natural resources while on any land licensed under s. 169.15, 169.18, or 169.19, subject to certification under s. 90.21, or designated as a wildlife refuge under s. 29.621 (1) or employee of the department of agriculture, trade and consumer protection if the officer's or employee's acts are in good faith and in an apparently authorized and reasonable fulfillment of his or her duties. This subsection does not limit any other person from claiming the defense of privilege under s. 939.45 (3).

943.75(4) (4) When the existence of an exception under sub. (3) has been placed in issue by the trial evidence, the state must prove beyond a reasonable doubt that the facts constituting the exception do not exist in order to sustain a finding of guilt under sub. (2) or (2m).

943.75 History History: 1991 a. 20, 269; 1993 a. 27; 1995 a. 79; 1997 a. 27, 192, 248; 1999 a. 45; 2001 a. 56, 109.



943.76 Infecting animals with a contagious disease.

943.76  Infecting animals with a contagious disease.

943.76(1)(1) In this section:

943.76(1)(a) (a) "Livestock" means cattle, horses, swine, sheep, goats, farm-raised deer, as defined in s. 95.001 (1) (ag), poultry, and other animals used or to be used in the production of food, fiber, or other commercial products.

943.76(1)(b) (b) "Paratuberculosis" has the meaning given in s. 95.001 (1) (c).

943.76(1)(c) (c) "Reckless conduct" means conduct that creates a substantial risk of an animal's death or a substantial risk of bodily harm to an animal if the actor is aware of that risk.

943.76(2) (2)

943.76(2)(a)(a) Whoever intentionally introduces a contagious or infectious disease into livestock without the consent of the owner of the livestock is guilty of a Class F felony.

943.76(2)(b) (b) Whoever intentionally introduces a contagious or infectious disease into wild deer without the consent of the department of natural resources is guilty of a Class F felony.

943.76(3) (3)

943.76(3)(a)(a) Whoever, through reckless conduct, introduces a contagious or infectious disease other than paratuberculosis into livestock without the consent of the owner of the livestock is guilty of a Class A misdemeanor.

943.76(3)(b) (b) Whoever, through reckless conduct, introduces a contagious or infectious disease other than paratuberculosis into wild deer without the consent of the department of natural resources is guilty of a Class A misdemeanor.

943.76(3)(c) (c) This subsection does not apply if the actor's conduct is undertaken pursuant to a directive issued by the department of agriculture, trade and consumer protection or an agreement between the actor and the department of agriculture, trade and consumer protection, if the purpose of the directive or the agreement is to prevent or control the spread of the disease.

943.76(4) (4)

943.76(4)(a)(a) Whoever intentionally threatens to introduce a contagious or infectious disease into livestock located in this state without the consent of the owner of the livestock is guilty of a Class H felony if one of the following applies:

943.76(4)(a)1. 1. The owner of the livestock is aware of the threat and reasonably believes that the actor will attempt to carry out the threat.

943.76(4)(a)2. 2. The owner of the livestock is unaware of the threat, but if the owner were apprised of the threat, it would be reasonable for the owner to believe that the actor would attempt to carry out the threat.

943.76(4)(b) (b) Whoever intentionally threatens to introduce a contagious or infectious disease into wild deer located in this state without the consent of the department of natural resources is guilty of a Class H felony if one of the following applies:

943.76(4)(b)1. 1. The department of natural resources is aware of the threat and reasonably believes that the actor will attempt to carry out the threat.

943.76(4)(b)2. 2. The department of natural resources is unaware of the threat, but if the department were apprised of the threat, it would be reasonable for the department to believe that the actor would attempt to carry out the threat.

943.76 History History: 2001 a. 16, 109; 2003 a. 321.



943.80 Definitions.

943.80  Definitions. In this subchapter:

943.80(1) (1) "Financial crime" means a crime under ss. 943.81 to 943.90 or any other felony committed against a financial institution or an attempt or conspiracy to commit one of these crimes.

943.80(2) (2) "Financial institution" means a bank, as defined in s. 214.01 (1) (c), a savings bank, as defined in s. 214.01 (1) (t), a savings and loan association, a trust company, a credit union, as defined in s. 186.01 (2), a mortgage banker, as defined in s. 224.71 (3) (a), or a mortgage broker, as defined in s. 224.71 (4) (a), whether chartered under the laws of this state, another state or territory, or under the laws of the United States; a company that controls, is controlled by, or is under common control with a bank, a savings bank, a savings and loan association, a trust company, a credit union, a mortgage banker, or a mortgage broker; or a person licensed under s. 138.09, other than a person who agrees for a fee to hold a check for a period of time before negotiating or presenting the check for payment and other than a pawnbroker, as defined in s. 138.10 (1) (a).

943.80 History History: 2005 a. 212.



943.81 Theft from a financial institution.

943.81  Theft from a financial institution. Whoever knowingly uses, transfers, conceals, or takes possession of money, funds, credits, securities, assets, or property owned by or under the custody or control of a financial institution without authorization from the financial institution and with intent to convert it to his or her own use or to the use of any person other than the owner or financial institution may be penalized as provided in s. 943.91.

943.81 History History: 2005 a. 212.



943.82 Fraud against a financial institution.

943.82  Fraud against a financial institution.

943.82(1) (1) Whoever obtains money, funds, credits, assets, securities, or other property owned by or under the custody or control of a financial institution by means of false pretenses, representations, or promises, or by use of any fraudulent device, scheme, artifice, or monetary instrument may be penalized as provided in s. 943.91.

943.82(2) (2) Whoever falsely represents that he or she is a financial institution or a representative of a financial institution for the purpose of obtaining money, goods, or services from any person or for the purpose of obtaining or recording a person's personal identifying information, as defined in s. 943.201 (1) (b), is guilty of Class H felony.

943.82 History History: 2005 a. 212.



943.83 Loan fraud.

943.83  Loan fraud. Whoever with intent to defraud a financial institution knowingly overvalues or makes a false statement concerning any land, security, or other property for the purpose of influencing the financial institution to take or defer any action in connection with a loan or loan application may be penalized as provided in s. 943.91 according to the value of the loan.

943.83 History History: 2005 a. 212.



943.84 Transfer of encumbered property.

943.84  Transfer of encumbered property.

943.84(1) (1) Whoever, with intent to defraud, conveys real property which he or she knows is encumbered, without informing the grantee of the existence of the encumbrance may be penalized as provided in s. 943.91.

943.84(2) (2) Whoever, with intent to defraud, does any of the following may be penalized as provided in s. 943.91:

943.84(2)(a) (a) Conceals, removes or transfers any personal property in which he or she knows another has a security interest; or

943.84(2)(b) (b) In violation of the security agreement, fails or refuses to pay over to the secured party the proceeds from the sale of property subject to a security interest.

943.84(3) (3) It is prima facie evidence of an intent to defraud within the meaning of sub. (2) (a) if a person, with knowledge that the security interest exists, removes or sells the property without either the consent of the secured party or authorization by the security agreement and fails within 72 hours after service of written demand for the return of the property either to return it or, in the event that return is not possible, to make full disclosure to the secured party of all the information the person has concerning its disposition, location and possession.

943.84(4) (4) In this section "security interest" means an interest in property which secures payment or other performance of an obligation; "security agreement" means the agreement creating the security interest; "secured party" means the person designated in the security agreement as the person in whose favor there is a security interest or, in the case of an assignment of which the debtor has been notified, the assignee.

943.84(5) (5) In prosecutions for violation of sub. (2) arising out of transfers of livestock subject to a security agreement in violation of the terms of the security agreement, evidence that the debtor who transferred the livestock signed or endorsed any writing arising from the transaction, including a check or draft, which states that the transfer of the livestock is permitted by the secured party establishes a rebuttable presumption of intent to defraud.

943.84 History History: 1977 c. 173; 1979 c. 144; 1993 a. 486; 2001 a. 109; 2005 a. 212 s. 7m; Stats. 2005 s. 943.84.

943.84 Annotation It is not necessary that a security interest be perfected by filing to support a conviction under this section. State v. Tew, 54 Wis. 2d 361, 195 N.W.2d 615 (1972).

943.84 Annotation "Removal" under sub. (2) (a) refers to a permanent change in situs, not necessarily across state lines. A showing of diligence by the secured party in seeking the secured property is not required. Jameson v. State, 74 Wis. 2d 176, 246 N.W.2d 501 (1976).

943.84 Annotation Sub. (1) is not unconstitutionally vague. Liens were effective as encumbrances on the date work was performed or materials supplied. State v. Lunz, 86 Wis. 2d 695, 273 N.W.2d 767 (1979).



943.85 Bribery involving a financial institution.

943.85  Bribery involving a financial institution.

943.85(1)(1) Whoever, with intent to defraud a financial institution, confers, offers, or agrees to confer a benefit on an employee, agent, or fiduciary of the financial institution without the consent of the financial institution and with intent to influence the employee's, agent's, or fiduciary's conduct in relation to the affairs of the institution is guilty of a Class H felony.

943.85(2) (2) Any employee, agent, or fiduciary of a financial institution who without the consent of the financial institution and with intent to defraud the financial institution solicits, accepts, or agrees to accept any benefit from another person pursuant to an agreement that the employee, agent, or fiduciary will act in a certain manner in relation to the affairs of the financial institution is guilty of a Class H felony.

943.85 History History: 2005 a. 212.



943.86 Extortion against a financial institution.

943.86  Extortion against a financial institution. Whoever for the purpose of obtaining money, funds, credits, securities, assets, or property owned by or under the custody or control of a financial institution threatens to cause bodily harm to an owner, employee, or agent of a financial institution or to cause damage to property owned by or under the custody or control of the financial institution is guilty of a Class H felony.

943.86 History History: 2005 a. 212.



943.87 Robbery of a financial institution.

943.87  Robbery of a financial institution. Whoever by use of force or threat to use imminent force takes from an individual or in the presence of an individual money or property that is owned by or under the custody or control of a financial institution is guilty of Class C felony.

943.87 History History: 2005 a. 212.



943.88 Organizer of financial crimes.

943.88  Organizer of financial crimes. Whoever commits 3 or more financial crimes within an 18-month period is guilty of a Class E felony if all of the following conditions apply:

943.88(1) (1) Each of the crimes is committed in concert with a person whom the actor supervises, organizes, finances, or manages. The person need not be the same for each of the crimes.

943.88(2) (2) At least one of the crimes is committed on or after April 11, 2006.

943.88 History History: 2005 a. 212.



943.89 Mail fraud.

943.89  Mail fraud. Whoever does any of the following to further commission of a financial crime or to sell, dispose of, loan, exchange, alter, give away, distribute, supply, furnish, or procure for an unlawful purpose any counterfeit currency, obligation, or security is guilty of a Class H felony:

943.89(1) (1) Deposits or causes any matter to be deposited in a United States post office or authorized depository for United States mail.

943.89(2) (2) Deposits or causes to be deposited any matter or thing to be sent or delivered by a commercial carrier.

943.89(3) (3) Takes or receives any matter or a thing sent or delivered by United States mail or by a commercial carrier.

943.89 History History: 2005 a. 212.



943.90 Wire fraud against a financial institution.

943.90  Wire fraud against a financial institution. Whoever transmits or causes to be transmitted electrically, electromagnetically, or by light any signal, writing, image, sound, or data for the purpose of committing a financial crime is guilty of a Class H felony.

943.90 History History: 2005 a. 212.



943.91 Penalties.

943.91  Penalties. Whoever violates s. 943.81, 943.82 (1), 943.83, or 943.84 is guilty of the following:

943.91(1) (1) If the value of the money, funds, credits, securities, assets, property, proceeds from sale, or loan does not exceed $500, a Class A misdemeanor.

943.91(2) (2) If the value of the money, funds, credits, securities, assets, property, proceeds from sale, or loan does not exceed $500, and the person has previously been convicted of an misdemeanor or felony under s. 943.10, 943.12, 943.20 to 943.75, or 943.81 to 943.90, a Class I felony.

943.91(3) (3) If the value of the money, funds, credits, securities, assets, property, proceeds from sale, or loan exceeds $500 but does not exceed $10,000, a Class H felony.

943.91(4) (4) If the value of the money, funds, credits, securities, assets, property, proceeds from sale, or loan exceeds $10,000 but does not exceed $100,000, a Class G felony.

943.91(5) (5) If the value of the money, funds, credits, securities, assets, property, proceeds from sale, or loan exceeds $100,000, a Class E felony.

943.91 History History: 2005 a. 212.



943.92 Increased penalty for multiple financial crimes.

943.92  Increased penalty for multiple financial crimes. If a person is convicted of committing 3 or more financial crimes in an 18-month period, the term of imprisonment for the 3rd or subsequent crime in the 18-month period may be increased as follows:

943.92(1) (1) A maximum term of imprisonment of one year or less may be increased to not more than 2 years.

943.92(2) (2) A maximum term of imprisonment of more than one year but not more than 10 years may be increased by not more than 2 years if the prior convictions were for misdemeanors and by not more than 4 years if at least one of the prior convictions was for a felony.

943.92(3) (3) A maximum term of imprisonment of more than 10 years may be increased by not more than 2 years if the prior convictions were for misdemeanors and by not more than 6 years if at least one of the prior convictions was for a felony.

943.92 History History: 2005 a. 212.






944. Crimes against sexual morality.

944.01 Intent.

944.01  Intent. The state recognizes that it has a duty to encourage high moral standards. Although the state does not regulate the private sexual activity of consenting adults, the state does not condone or encourage any form of sexual conduct outside the institution of marriage. Marriage is the foundation of family and society. Its stability is basic to morality and civilization, and of vital interest to society and this state.

944.01 History History: 1983 a. 17.



944.05 Bigamy.

944.05  Bigamy.

944.05(1)(1) Whoever does any of the following is guilty of a Class I felony:

944.05(1)(a) (a) Contracts a marriage in this state with knowledge that his or her prior marriage is not dissolved; or

944.05(1)(b) (b) Contracts a marriage in this state with knowledge that the prior marriage of the person he or she marries is not dissolved; or

944.05(1)(c) (c) Cohabits in this state with a person whom he or she married outside this state with knowledge that his or her own prior marriage had not been dissolved or with knowledge that the prior marriage of the person he or she married had not been dissolved.

944.05(2) (2) In this section "cohabit" means to live together under the representation or appearance of being married.

944.05 History History: 1977 c. 173; 1993 a. 486; 2001 a. 109.



944.06 Incest.

944.06  Incest. Whoever marries or has nonmarital sexual intercourse, as defined in s. 948.01 (6), with a person he or she knows is a blood relative and such relative is in fact related in a degree within which the marriage of the parties is prohibited by the law of this state is guilty of a Class F felony.

944.06 History History: 1977 c. 173; 2001 a. 109; 2009 a. 13.

944.06 Annotation Lawrence v. Texas, 539 U.S. 558 (2003), did not announce a fundamental right of adults to engage in all forms of private consensual sexual conduct. There was no clearly established federal law in 2001 that supported defendant's claim that he had a fundamental right to engage in incest free from government proscription. Muth v. Frank, 412 F.3d 808 (2005).



944.15 Public fornication.

944.15  Public fornication.

944.15(1)(1) In this section, "in public" means in a place where or in a manner such that the person knows or has reason to know that his or her conduct is observable by or in the presence of persons other than the person with whom he or she is having sexual intercourse.

944.15(2) (2) Whoever has sexual intercourse in public is guilty of a Class A misdemeanor.

944.15 History History: 1977 c. 173; 1983 a. 17, 27; 1987 a. 332; 2001 a. 109.



944.16 Adultery.

944.16  Adultery. Whoever does either of the following is guilty of a Class I felony:

944.16(1) (1) A married person who has sexual intercourse with a person not the married person's spouse; or

944.16(2) (2) A person who has sexual intercourse with a person who is married to another.

944.16 History History: 1977 c. 173; 1993 a. 486; 2001 a. 109.



944.17 Sexual gratification.

944.17  Sexual gratification.

944.17(1) (1) In this section, "in public" means in a place where or in a manner such that the person knows or has reason to know that his or her conduct is observable by or in the presence of persons other than the person with whom he or she is having sexual gratification.

944.17(2) (2) Whoever does any of the following is guilty of a Class A misdemeanor:

944.17(2)(a) (a) Commits an act of sexual gratification in public involving the sex organ of one person and the mouth or anus of another.

944.17(2)(c) (c) Commits an act of sexual gratification involving his or her sex organ and the sex organ, mouth or anus of an animal.

944.17(2)(d) (d) Commits an act of sexual gratification involving his or her sex organ, mouth or anus and the sex organ of an animal.

944.17(3) (3) Subsection (2) does not apply to a mother's breast-feeding of her child.

944.17 History History: 1977 c. 173; 1983 a. 17; 1987 a. 332; 1995 a. 165.



944.20 Lewd and lascivious behavior.

944.20  Lewd and lascivious behavior.

944.20(1) (1) Whoever does any of the following is guilty of a Class A misdemeanor:

944.20(1)(a) (a) Commits an indecent act of sexual gratification with another with knowledge that they are in the presence of others; or

944.20(1)(b) (b) Publicly and indecently exposes genitals or pubic area.

944.20(2) (2) Subsection (1) does not apply to a mother's breast-feeding of her child.

944.20 History History: 1977 c. 173; 1983 a. 17; 1989 a. 31; 1995 a. 165.

944.20 Annotation "Publicly" is susceptible to a construction that will avoid the question of constitutional overbreadth, by limiting the application of the statute to constitutionally permissible goals of protecting children from exposure to obscenity and preventing assaults on the sensibilities of unwilling adults in public. Reichenberger v. Warren, 319 F. Supp. 1237 (1970).



944.21 Obscene material or performance.

944.21  Obscene material or performance.

944.21(1) (1) The legislature intends that the authority to prosecute violations of this section shall be used primarily to combat the obscenity industry and shall never be used for harassment or censorship purposes against materials or performances having serious artistic, literary, political, educational or scientific value. The legislature further intends that the enforcement of this section shall be consistent with the first amendment to the U.S. constitution, article I, section 3, of the Wisconsin constitution and the compelling state interest in protecting the free flow of ideas.

944.21(2) (2) In this section:

944.21(2)(a) (a) "Community" means this state.

944.21(2)(am) (am) "Exhibit" has the meaning given in s. 948.01 (1d).

944.21(2)(b) (b) "Internal revenue code" has the meaning specified in s. 71.01 (6).

944.21(2)(c) (c) "Obscene material" means a writing, picture, film, or other recording that:

944.21(2)(c)1. 1. The average person, applying contemporary community standards, would find appeals to the prurient interest if taken as a whole;

944.21(2)(c)2. 2. Under contemporary community standards, describes or shows sexual conduct in a patently offensive way; and

944.21(2)(c)3. 3. Lacks serious literary, artistic, political, educational or scientific value, if taken as a whole.

944.21(2)(d) (d) "Obscene performance" means a live exhibition before an audience which:

944.21(2)(d)1. 1. The average person, applying contemporary community standards, would find appeals to the prurient interest if taken as a whole;

944.21(2)(d)2. 2. Under contemporary community standards, describes or shows sexual conduct in a patently offensive way; and

944.21(2)(d)3. 3. Lacks serious literary, artistic, political, educational or scientific value, if taken as a whole.

944.21(2)(dm) (dm) "Recording" has the meaning given in s. 948.01 (3r).

944.21(2)(e) (e) "Sexual conduct" means the commission of any of the following: sexual intercourse, sodomy, bestiality, necrophilia, human excretion, masturbation, sadism, masochism, fellatio, cunnilingus or lewd exhibition of human genitals.

944.21(2)(f) (f) "Wholesale transfer or distribution of obscene material" means any transfer for a valuable consideration of obscene material for purposes of resale or commercial distribution; or any distribution of obscene material for commercial exhibition. "Wholesale transfer or distribution of obscene material" does not require transfer of title to the obscene material to the purchaser, distributee or exhibitor.

944.21(3) (3) Whoever does any of the following with knowledge of the character and content of the material or performance and for commercial purposes is subject to the penalties under sub. (5):

944.21(3)(a) (a) Imports, prints, sells, has in his or her possession for sale, publishes, exhibits, plays, or distributes any obscene material.

944.21(3)(b) (b) Produces or performs in any obscene performance.

944.21(3)(c) (c) Requires, as a condition to the purchase of periodicals, that a retailer accept obscene material.

944.21(4) (4) Whoever does any of the following with knowledge of the character and content of the material is subject to the penalties under sub. (5):

944.21(4)(a) (a) Distributes, exhibits, or plays any obscene material to a person under the age of 18 years.

944.21(4)(b) (b) Has in his or her possession with intent to distribute, exhibit, or play to a person under the age of 18 years any obscene material.

944.21(5) (5)

944.21(5)(a)(a) Except as provided under pars. (b) to (e), any person violating sub. (3) or (4) is subject to a Class A forfeiture.

944.21(5)(b) (b) If the person violating sub. (3) or (4) has one prior conviction under this section, the person is guilty of a Class A misdemeanor.

944.21(5)(c) (c) If the person violating sub. (3) or (4) has 2 or more prior convictions under this section, the person is guilty of a Class H felony.

944.21(5)(d) (d) Prior convictions under pars. (b) and (c) apply only to offenses occurring on or after June 17, 1988.

944.21(5)(e) (e) Regardless of the number of prior convictions, if the violation under sub. (3) or (4) is for a wholesale transfer or distribution of obscene material, the person is guilty of a Class H felony.

944.21(5m) (5m) A contract printer or employee or agent of a contract printer is not subject to prosecution for a violation of sub. (3) regarding the printing of material that is not subject to the contract printer's editorial review or control.

944.21(6) (6) Each day a violation under sub. (3) or (4) continues constitutes a separate violation under this section.

944.21(7) (7) A district attorney may submit a case for review under s. 165.25 (3m). No civil or criminal proceeding under this section may be commenced against any person for a violation of sub. (3) or (4) unless the attorney general determines under s. 165.25 (3m) that the proceeding may be commenced.

944.21(8) (8)

944.21(8)(a)(a) The legislature finds that the libraries and educational institutions under par. (b) carry out the essential purpose of making available to all citizens a current, balanced collection of books, reference materials, periodicals, sound recordings and audiovisual materials that reflect the cultural diversity and pluralistic nature of American society. The legislature further finds that it is in the interest of the state to protect the financial resources of libraries and educational institutions from being expended in litigation and to permit these resources to be used to the greatest extent possible for fulfilling the essential purpose of libraries and educational institutions.

944.21(8)(b) (b) No person who is an employee, a member of the board of directors or a trustee of any of the following is liable to prosecution for violation of this section for acts or omissions while in his or her capacity as an employee, a member of the board of directors or a trustee:

944.21(8)(b)1. 1. A public elementary or secondary school.

944.21(8)(b)2. 2. A private school, as defined in s. 115.001 (3r), or a tribal school, as defined in s. 115.001 (15m).

944.21(8)(b)3. 3. Any school offering vocational, technical or adult education that:

944.21(8)(b)3.a. a. Is a technical college, is a school approved by the educational approval board under s. 38.50, or is a school described in s. 38.50 (1) (e) 6., 7. or 8.; and

944.21(8)(b)3.b. b. Is exempt from taxation under section 501 (c) (3) of the internal revenue code.

944.21(8)(b)4. 4. Any institution of higher education that is accredited, as described in s. 39.30 (1) (d), and is exempt from taxation under section 501 (c) (3) of the internal revenue code.

944.21(8)(b)5. 5. A library that receives funding from any unit of government.

944.21(9) (9) In determining whether material is obscene under sub. (2) (c) 1. and 3., a judge or jury shall examine individual pictures, recordings of images, or passages in the context of the work in which they appear.

944.21(10) (10) The provisions of this section, including the provisions of sub. (8), are severable, as provided in s. 990.001 (11).

944.21 History History: 1977 c. 173, 272; 1987 a. 416; 1993 a. 399; 1995 a. 27 s. 9154 (1); 1997 a. 27; 1999 a. 9; 2001 a. 16, 104, 109; 2005 a. 22, 25, 254; 2009 a. 302.

944.21 Annotation The sufficiency of an obscenity complaint and the correctness of jury instructions are discussed. State v. Simpson, 56 Wis. 2d 27, 201 N.W.2d 558.

944.21 Annotation To charge a defendant with the possession or sale of obscene materials, the complaint must allege that the defendant knew the nature of the materials; a charge that the defendant acted "feloniously" is insufficient to charge scienter. State v. Schneider, 60 Wis. 2d 563, 211 N.W.2d 630.

944.21 Annotation This section is not unconstitutionally overbroad or vague. States are not prevented from deviating from the Miller v. California, 413 U.S. 15, language in regulating obscenity. Jury instructions that use synonymous or explanatory terms not used in Miller are not improper. County of Kenosha v. C. & S. Management, Inc. 223 Wis. 2d 373, 588 N.W.2d 236 (1999), 97-0642.

944.21 Annotation A telephone survey regarding community standards is irrelevant. A relevant survey must address whether the material at issue depicts acts in a patently offensive manner and appeals to the prurient interest. County of Kenosha v. C. & S. Management, Inc. 223 Wis. 2d 373, 588 N.W.2d 236 (1999), 97-0642.

944.21 Annotation Contemporary community standards must be applied by juries in accordance with their own understanding of the average tolerance of the average person in their community. The community to be considered is the state. Material is obscene if it appeals to prurient interest, not if it intends or attempts to appeal to prurient interest. State v. Tee & Bee, Inc. 229 Wis. 2d 446, 600 N.W.2d 230 (Ct. App. 1999), 98-0602.

944.21 Annotation The federal constitution does not mandate that juries be instructed to apply standards of a hypothetical statewide community. Jenkins v. Georgia, 418 U.S. 153 (1974).

944.21 Annotation A motion picture cannot be seized without a prior adversary hearing. Detco, Inc. v. Neelen, 356 F. Supp. 289 (1973).

944.21 Annotation Behind the Curtain of Privacy: How Obscenity Law Inhibits the Expression of Ideas About Sex and Gender. Peterson. 1998 WLR 625.

944.21 Annotation From Ulysses to Portnoy: A pornography primer. Eich, 53 MLR 155.



944.23 Making lewd, obscene or indecent drawings.

944.23  Making lewd, obscene or indecent drawings. Whoever makes any lewd, obscene or indecent drawing or writing in public or in a public place is guilty of a Class C misdemeanor.

944.23 History History: 1977 c. 173.



944.25 Sending obscene or sexually explicit electronic messages.

944.25  Sending obscene or sexually explicit electronic messages.

944.25(1)(1) In this section:

944.25(1)(a) (a) "Electronic mail solicitation" means an electronic mail message, including any attached program or document, that is sent for the purpose of encouraging a person to purchase property, goods, or services.

944.25(1)(b) (b) "Obscene material" has the meaning given in s. 944.21 (2) (c).

944.25(1)(c) (c) "Sexually explicit conduct" has the meaning given in s. 948.01 (7).

944.25(2) (2) Whoever sends an unsolicited electronic mail solicitation to a person that contains obscene material or a depiction of sexually explicit conduct without including the words "ADULT ADVERTISEMENT" in the subject line of the electronic mail solicitation is guilty of a Class A misdemeanor.

944.25 History History: 2001 a. 16.



944.30 Prostitution.

944.30  Prostitution. Any person who intentionally does any of the following is guilty of a Class A misdemeanor:

944.30(1) (1) Has or offers to have or requests to have nonmarital sexual intercourse for anything of value.

944.30(2) (2) Commits or offers to commit or requests to commit an act of sexual gratification, in public or in private, involving the sex organ of one person and the mouth or anus of another for anything of value.

944.30(3) (3) Is an inmate of a place of prostitution.

944.30(4) (4) Masturbates a person or offers to masturbate a person or requests to be masturbated by a person for anything of value.

944.30(5) (5) Commits or offers to commit or requests to commit an act of sexual contact for anything of value.

944.30 History History: 1977 c. 173; 1979 c. 221; 1983 a. 17; 1993 a. 213.

944.30 Annotation In order for a female prostitute to avoid prosecution upon equal protection grounds, it must be shown that the failure to prosecute male patrons was selective, persistent, discriminatory, and without justifiable prosecutorial discretion. State v. Johnson, 74 Wis. 2d 169, 246 N.W.2d 503 (1976).

944.30 Annotation Prosecuting for solicitation under s. 939.30, rather than for prostitution under s. 944.30, did not deny equal protection. Sears v. State, 94 Wis. 2d 128, 287 N.W.2d 785 (1980).

944.30 Annotation A prostitution raid focusing only on female participants amounts to selective prosecution in violation of equal protection. The applicable constitutional analysis is discussed. State v. McCollum, 159 Wis. 2d 184, 464 N.W.2d 44 (Ct. App. 1990).

944.30 Annotation As long as someone compensates another for engaging in nonmarital sex, the elements of prostitution are met. The person making payment need not engage in the sexual act. State v. Kittilstad, 231 Wis. 2d 245, 603 N.W.2d 732 (1999), 98-1456.

944.30 Annotation Since sub. (1) requires a request for nonmarital sexual intercourse be coupled with the offer of anything of value, evidence that the defendant was willing to pay to watch the witness masturbate did not satisfy sub. (1). State v. Turnpaugh, 2007 WI App 222, 305 Wis. 2d 722, 741 N.W.2d 488, 06-2301.



944.31 Patronizing prostitutes.

944.31  Patronizing prostitutes. Any person who enters or remains in any place of prostitution with intent to have nonmarital sexual intercourse or to commit an act of sexual gratification, in public or in private, involving the sex organ of one person and the mouth or anus of another, masturbation or sexual contact with a prostitute is guilty of a Class A misdemeanor.

944.31 History History: 1977 c. 173; 1979 c. 221; 1983 a. 17.



944.32 Soliciting prostitutes.

944.32  Soliciting prostitutes. Except as provided under s. 948.08, whoever intentionally solicits or causes any person to practice prostitution or establishes any person in a place of prostitution is guilty of a Class H felony.

944.32 History History: 1977 c. 173; 1987 a. 332; 2001 a. 109.

944.32 Annotation Section 944.32, 1985 stats., prohibiting solicitation of prostitutes, does not violate right of free speech. Shillcutt v. State, 74 Wis. 2d 642, 247 N.W.2d 694 (1976).

944.32 Annotation This section is not unconstitutionally vague or overbroad and its penalty is not disproportionate. State v. Johnson, 108 Wis. 2d 703, 324 N.W.2d 447 (Ct. App. 1982).

944.32 AnnotationMonetary gain is not an element of the crime. State v. Huff, 123 Wis. 2d 397, 367 N.W.2d 226 (Ct. App. 1985).



944.33 Pandering.

944.33  Pandering.

944.33(1)(1) Whoever does any of the following is guilty of a Class A misdemeanor:

944.33(1)(a) (a) Solicits another to have nonmarital sexual intercourse or to commit an act of sexual gratification, in public or in private, involving the sex organ of one person and the mouth or anus of another, masturbation or sexual contact with a person the solicitor knows is a prostitute; or

944.33(1)(b) (b) With intent to facilitate another in having nonmarital intercourse or committing an act of sexual gratification, in public or in private, involving the sex organ of one person and the mouth or anus of another, masturbation or sexual contact with a prostitute, directs or transports the person to a prostitute or directs or transports a prostitute to the person.

944.33(2) (2) If the person received compensation from the earnings of the prostitute, such person is guilty of a Class F felony.

944.33(3) (3) In a prosecution under this section, it is competent for the state to prove other similar acts by the accused for the purpose of showing the accused's intent and disposition.

944.33 History History: 1977 c. 173; 1979 c. 221, 355; 1983 a. 17; 1993 a. 486; 2001 a. 109.



944.34 Keeping place of prostitution.

944.34  Keeping place of prostitution. Whoever intentionally does any of the following is guilty of a Class H felony:

944.34(1) (1) Keeps a place of prostitution; or

944.34(2) (2) Grants the use or allows the continued use of a place as a place of prostitution.

944.34 History History: 1977 c. 173; 2001 a. 109.

944.34 Annotation A conviction under sub. (2) requires proof that the defendant has authority to exclude those engaging in prostitution from the use of the place for prohibited acts. Shillcutt v. State, 74 Wis. 2d 642, 247 N.W.2d 694 (1976).

944.34 Annotation Under sub. (2), "grants the use" requires the prosecution to prove a single affirmative approval of the use of the premises as a place of prostitution, while "allows the continued use of" requires proof of intentional but passive acquiescence or toleration of the use on more than one occasion. Johnson v. State, 76 Wis. 2d 672, 251 N.W.2d 834 (1977).



944.36 Solicitation of drinks prohibited.

944.36  Solicitation of drinks prohibited. Any licensee, permittee or bartender of a retail alcohol beverage establishment covered by a license or permit issued under ch. 125 who permits an entertainer or employee to solicit a drink of any alcohol beverage, as defined in s. 125.02 (1), or any other drink from a customer on the premises, or any entertainer or employee who solicits such drinks from any customer, is guilty of a Class B misdemeanor.

944.36 History History: 1975 c. 39 s. 675x; 1975 c. 199; Stats. 1975 s. 944.36; 1977 c. 173; 1981 c. 79.

944.36 Annotation Legislative Council Note, 1981: The amendment to s. 944.36 reflects the combining of s. 66.054 and ch. 176 into one chapter, ch. 125, and the definition of "alcohol beverage" in that chapter. [Bill 300-A]






945. Gambling.

945.01 Definitions.

945.01  Definitions. In this chapter:

945.01(1) (1) Bet. A bet is a bargain in which the parties agree that, dependent upon chance even though accompanied by some skill, one stands to win or lose something of value specified in the agreement. But a bet does not include:

945.01(1)(a) (a) Bona fide business transactions which are valid under the law of contracts including without limitation:

945.01(1)(a)1. 1. Contracts for the purchase or sale at a future date of securities or other commodities, and

945.01(1)(a)2. 2. Agreements to compensate for loss caused by the happening of the chance including without limitation contracts of indemnity or guaranty and life or health and accident insurance;

945.01(1)(b) (b) Offers of purses, prizes or premiums to the actual contestants in any bona fide contest for the determination of skill, speed, strength, or endurance or to the bona fide owners of animals or vehicles entered in such contest;

945.01(1)(cm) (cm) Participation in bingo or a raffle conducted under ch. 563.

945.01(1)(d) (d) Pari-mutuel wagering subject to ch. 562.

945.01(1)(e) (e) Participation in a lottery conducted under ch. 565.

945.01(1)(f) (f) An agreement under which an employee is given an opportunity to win a prize, the award of which is determined by chance, in return for the employee making a referral or identification described in s. 945.01 (5) (b) 2. h.

945.01(2) (2) Bookmaking. "Bookmaking" means the receiving, recording or forwarding of a bet or offer to bet on any contest of skill, speed, strength or endurance of persons or animals.

945.01(3) (3) Gambling machine.

945.01(3)(a)(a) A gambling machine is a contrivance which for a consideration affords the player an opportunity to obtain something of value, the award of which is determined by chance, even though accompanied by some skill and whether or not the prize is automatically paid by the machine.

945.01(3)(b) (b) "Gambling machine" does not include any of the following:

945.01(3)(b)1. 1. A device used in conducting a bingo occasion or raffle event under ch. 563, used in conducting a lottery under ch. 565 or used in conducting a race under ch. 562.

945.01(3)(b)2. 2. Any amusement device if it rewards the player exclusively with one or more nonredeemable free replays for achieving certain scores and does not change the ratio or record the number of the free replays so awarded.

945.01(3)(b)3. 3. An amusement device involving skill, if it rewards the player exclusively with merchandise contained within the amusement device proper and limited to prizes, toys and novelties, each having a wholesale value which is not more than 7 times the cost charged to play the amusement device once or $5, whichever is less. In this subdivision, "skill" means, within an opportunity provided for all players fairly to obtain prizes or rewards of merchandise, a player's precision, dexterity or ability to use his or her knowledge which enables him or her to obtain more frequent rewards or prizes than does another less precise, dextrous or knowledgeable player.

945.01(4) (4) Gambling place.

945.01(4)(a)(a) A gambling place is any building or tent, any vehicle (whether self-propelled or not) or any room within any of them, one of whose principal uses is any of the following: making and settling bets; receiving, holding, recording or forwarding bets or offers to bet; conducting lotteries; or playing gambling machines.

945.01(4)(am) (am) "Gambling place" does not include a place where bingo or a raffle is conducted under ch. 563, where a lottery is conducted under ch. 565 or where a race is conducted under ch. 562 and does not include a gambling vessel that is in the process of construction, delivery, conversion or repair by a shipbuilding business that complies with s. 945.095.

945.01(4)(b) (b) Evidence that the place has a general reputation as a gambling place or that, at or about the time in question, it was frequently visited by persons known to be professional gamblers or known as frequenters of gambling places is admissible on the issue of whether it is a gambling place.

945.01(4)(c) (c) Any gambling place is a public nuisance and may be proceeded against under ch. 823.

945.01(5) (5) Lottery.

945.01(5)(a)(a) A lottery is an enterprise wherein for a consideration the participants are given an opportunity to win a prize, the award of which is determined by chance, even though accompanied by some skill.

945.01(5)(am) (am) "Lottery" does not include bingo or a raffle conducted under ch. 563, pari-mutuel wagering conducted under ch. 562 or the state lottery or any multijurisdictional lottery conducted under ch. 565.

945.01(5)(b) (b)

945.01(5)(b)1.1. "Consideration" in this subsection means anything which is a commercial or financial advantage to the promoter or a disadvantage to any participant, but does not include any advantage to the promoter or disadvantage to any participant caused when any participant learns from newspapers, magazines and other periodicals, radio or television where to send the participant's name and address to the promoter.

945.01(5)(b)2. 2. In any game, drawing, contest, sweepstakes, or other promotion, none of the following constitutes consideration under this subsection:

945.01(5)(b)2.a. a. Listening to or watching a television or radio program.

945.01(5)(b)2.b. b. Filling out a coupon or entry form that is received through the mail or published in a newspaper or magazine, if facsimiles of the coupon or entry form or handwritten and other informal entries are acceptable or if no purchase is required.

945.01(5)(b)2.c. c. Furnishing proof of purchase if the proof required does not consist of more than the container of any product as packaged by the manufacturer, or a part of the container, or a facsimile of either.

945.01(5)(b)2.d. d. Sending the coupon or entry form and proof of purchase by mail to a designated address.

945.01(5)(b)2.e. e. Filling out a coupon or entry form obtained and deposited on the premises of a bona fide trade fair or trade show defined as an exhibition by 5 or more competitors of goods, wares, or merchandise at a location other than a retail establishment or shopping center or other place where goods and services are customarily sold; but if an admission fee is charged to the exhibition all facilities for obtaining and depositing coupons or entry forms shall be outside the area for which an admission fee is required.

945.01(5)(b)2.f. f. Visiting a mercantile establishment or other place without being required to make a purchase or pay an admittance fee.

945.01(5)(b)2.g. g. Using a chance promotion exempt under s. 100.16 (2).

945.01(5)(b)2.h. h. An employee referring a person to the employee's employer to purchase goods or services from the employer, or identifying for the employer a person who may purchase goods or services from the employer, regardless of whether the employee who makes the referral or identification is compensated in any manner for the referral or identification.

945.01(6) (6) Wire communication facility. "Wire communication facility" means any and all instrumentalities, personnel and services, and among other things the receipt, forwarding or delivery of communications used or useful in the transmission of writings, signs, pictures and sounds of all kinds by means of wire, cable, microwave or other like connection between the points of origin and reception of such transmission.

945.01 History History: 1973 c. 156; Sup. Ct. Order, 67 Wis. 2d 585, 784 (1973); 1975 c. 94; 1977 c. 90, 426; 1979 c. 40, 91; 1981 c. 351; 1983 a. 189; 1987 a. 119, 329, 354, 403; 1989 a. 31; 1991 a. 269, 321; 1993 a. 486; 1995 a. 11; 1997 a. 27; 2001 a. 107; 2009 a. 354; 2011 a. 109.

945.01 Annotation The defendant's use of a warehouse to conduct pyramid club meetings was a "principal use" under sub. (4) (a). State v. Dahlk, 111 Wis. 2d 287, 330 N.W.2d 611 (Ct. App. 1983).

945.01 Annotation Evidence of prior gambling activity is necessary to prove the existence of a "gambling place." State v. Nixa, 121 Wis. 2d 160, 360 N.W.2d 52 (Ct. App. 1984).

945.01 Annotation A video poker machine is not a gambling machine per se. State v. Hahn, 203 Wis. 2d 450, 553 N.W.2d 292 (Ct. App. 1996), 94-2567.

945.01 Annotation The definition of "gambling machine" in sub. (3) is not unconstitutionally vague. State v. Hahn, 221 Wis. 2d 670, 586 N.W.2d 5 (Ct. App. 1998), 97-3065.

945.01 Annotation If the defendant satisfied all the requirements of s. 100.16 (2), it is entitled to the exemption under sub. (5) (b) 2. g. No additional, unstated requirements will be read in. Bohrer v. City of Milwaukee, 2001 WI App 237, 248 Wis. 2d 319, 635 N.W.2d 816, 00-3088.

945.01 Annotation For a machine to fall under the definition of a gambling machine under sub. (3), there is no requirement that patrons actually receive payouts or prizes in exchange for redeemable credits. Champeau v. City of Milwaukee, 2002 WI App 79, 252 Wis. 2d 604, 642 N.W.2d 634, 01-2060.

945.01 Annotation Monies paid by individuals to subscribe to cable TV could be consideration that would make a bingo game offered over cable TV gambling. 60 Atty. Gen. 382.

945.01 Annotation A silent auction is not a lottery because the element of prize is not present. 62 Atty. Gen. 122.

945.01 Annotation The illegality of Michigan lottery activities in Wisconsin is discussed. 62 Atty. Gen. 186.

945.01 Annotation If any element of Indian tribe's television bingo game occurs off the reservation, it is subject to prosecution under Wisconsin criminal law. 80 Atty. Gen. 332.



945.02 Gambling.

945.02  Gambling. Whoever does any of the following is guilty of a Class B misdemeanor:

945.02(1) (1) Makes a bet; or

945.02(2) (2) Enters or remains in a gambling place with intent to make a bet, to participate in a lottery, or to play a gambling machine; or

945.02(3) (3) Conducts a lottery, or with intent to conduct a lottery, possesses facilities to do so.

945.02 History History: 1977 c. 173.

945.02 Annotation Games such as "Las Vegas nights" constitute illegal lotteries; the law does not exempt benevolent and nonprofit organizations. 70 Atty. Gen. 59.



945.03 Commercial gambling.

945.03  Commercial gambling.

945.03(1m)(1m) Whoever intentionally does any of the following is engaged in commercial gambling and, except as provided in sub. (2m), is guilty of a Class I felony:

945.03(1m)(a) (a) Participates in the earnings of or for gain operates or permits the operation of a gambling place; or

945.03(1m)(b) (b) For gain, receives, records or forwards a bet or offer to bet or, with intent to receive, record or forward a bet or offer to bet, possesses facilities to do so; or

945.03(1m)(c) (c) For gain, becomes a custodian of anything of value bet or offered to be bet; or

945.03(1m)(d) (d) Conducts a lottery where both the consideration and the prize are money, or with intent to conduct such a lottery, possesses facilities to do so; or

945.03(1m)(e) (e) Sets up for use for the purpose of gambling or collects the proceeds of any gambling machine; or

945.03(1m)(f) (f) For gain, maintains in this state any record, paraphernalia, tickets, certificates, bills, slip, token, paper, writing or other device used, or to be used, or adapted, devised or designed for use in gambling; or

945.03(1m)(g) (g) For gain, uses a wire communication facility for the transmission or receipt of information assisting in the placing of a bet or offer to bet on any sporting event or contest, or for the transmission of a wire communication which entitles the recipient to receive money or credit as a result of a bet or offer to bet.

945.03(2m) (2m) If the violation of sub. (1m) involves the possession, operation, setup, collection of proceeds, participation in earnings or maintenance of, or involves acting as the custodian of anything of value bet or offered to be bet on, not more than 5 video gambling machines on premises for which a Class "B" or "Class B" license or permit has been issued under ch. 125, the person may be penalized as follows:

945.03(2m)(a) (a) If the violation involves one video gambling machine, the person may be required to forfeit not more than $500.

945.03(2m)(b) (b) If the violation involves 2 video gambling machines, the person may be required to forfeit not more than $1,000.

945.03(2m)(c) (c) If the violation involves 3 video gambling machines, the person may be required to forfeit not more than $1,500.

945.03(2m)(d) (d) If the violation involves 4 video gambling machines, the person may be required to forfeit not more than $2,000.

945.03(2m)(e) (e) If the violation involves 5 video gambling machines, the person may be required to forfeit not more than $2,500.

945.03 History History: 1977 c. 173; 1999 a. 9, 185; 2001 a. 109.

945.03 Annotation The offense of commercial gambling is distinguishable from the offense of making a bet. The statute is not unconstitutionally vague. State v. Vlahos, 50 Wis. 2d 609, 184 N.W.2d 817 (1971).

945.03 Annotation A complaint charging 30 counts of commercial gambling, one for a specific bet allegedly taken by the defendant and 29 for the regular receipt of bets from 8 bettors with all but one named in 2 or more counts, on unspecified athletic events over extended periods was multiplicitous and defective as to the 29, because the counts divided a single charge of continuous commercial gambling into several counts. State v. George, 69 Wis. 2d 92, 230 N.W.2d 253 (1975).

945.03 Annotation A video poker machine is not a gambling machine per se. The defendant must have collected proceeds from video poker machines knowing they were being used for gambling and that the proceeds were derived from the gambling. State v. Hahn, 203 Wis. 2d 450, 553 N.W.2d 292 (Ct. App. 1996), 94-2567.

945.03 Annotation An Iowa-licensed river boat equipped with casino-style gambling games may be engaged in illegal commercial gambling if it enters Wisconsin waters. 79 Atty. Gen. 206.

945.03 Annotation Although an indictment failed to state which of 7 subsections the defendants' alleged gambling business violated, more specificity was not required to enable the defendants to successfully plead the bar of double jeopardy and to inform them of what they would have to meet to formulate a defense; thus the indictment was not subject to dismissal. U.S. v. Halmo, 386 F. Supp. 593 (1974).



945.035 Certain slot machines on licensed premises.

945.035  Certain slot machines on licensed premises.

945.035(1)(1) In this section, "exempt slot machine" means a slot machine manufactured before December 31, 1974, that is exempt from the prohibition under s. 945.05 (1) because it is intended to be used solely for display, restoration and preservation purposes.

945.035(2) (2) No person to whom a license or permit has been issued under ch. 125 may do any of the following:

945.035(2)(a) (a) Set up or keep an exempt slot machine on the premises for which the license or permit is issued.

945.035(2)(b) (b) Permit another person to set up or keep an exempt slot machine on the premises for which the license or permit is issued.

945.035(3) (3) A person who violates sub. (2) may be required to forfeit not more than $500 for each violation.

945.035 History History: 1999 a. 134.



945.04 Permitting premises to be used for commercial gambling.

945.04  Permitting premises to be used for commercial gambling.

945.04(1m)(1m) Except as provided in sub. (2m), whoever intentionally does any of the following is guilty of a Class A misdemeanor:

945.04(1m)(a) (a) Permits any real estate owned or occupied by him or her or under his or her control to be used as a gambling place; or

945.04(1m)(b) (b) Permits a gambling machine to be set up for use for the purpose of gambling in a place under his or her control.

945.04(2m) (2m) If the violation of sub. (1m) involves the setup or use of not more than 5 video gambling machines on premises for which a Class "B" or "Class B" license or permit has been issued under ch. 125, the person may be penalized as follows:

945.04(2m)(a) (a) If the violation involves one video gambling machine, the person may be required to forfeit not more than $500.

945.04(2m)(b) (b) If the violation involves 2 video gambling machines, the person may be required to forfeit not more than $1,000

945.04(2m)(c) (c) If the violation involves 3 video gambling machines, the person may be required to forfeit not more than $1,500.

945.04(2m)(d) (d) If the violation involves 4 video gambling machines, the person may be required to forfeit not more than $2,000

945.04(2m)(e) (e) If the violation involves 5 video gambling machines, the person may be required to forfeit not more than $2,500.

945.04 History History: 1977 c. 173; 1993 a. 486; 1999 a. 9, 185.

945.04 Annotation The defendant's use of a warehouse to conduct pyramid club meetings was a "principal use" under s. 945.01 (4) (a). State v. Dahlk, 111 Wis. 2d 287, 330 N.W.2d 611 (Ct. App. 1983).



945.041 Revocation of license and injunction against gambling devices.

945.041  Revocation of license and injunction against gambling devices.

945.041(1)(1) A license or permit issued under ch. 125 to any person who knowingly permits any slot machine, roulette wheel, other similar mechanical gambling device, or number jar or other device designed for like form of gambling, or any horse race betting or other bookmaking as defined in s. 945.01, or solicitation of drinks from customers under s. 944.36 to be set up, kept, managed, used or conducted upon the licensed premises or in connection therewith upon premises controlled directly or indirectly by the person, shall be revoked by the circuit courts by a special proceeding as provided in this section. If a license or permit has been revoked no other license or permit of any character provided for by ch. 125 may be issued to the person who held the license or permit, prior to the expiration of one year from the effective date of the revocation. If any appeal is taken from the revocation, any period during which the order is stayed shall be added to the one year.

945.041(2) (2) Any sheriff, undersheriff, deputy sheriff, constable or other municipal police officer or any person authorized to enforce the gambling laws under s. 165.60 shall within 10 days after acquiring such information report to the district attorney of the county the name and address of any licensee or permittee under ch. 125 who to his or her knowledge has knowingly suffered or permitted any device in sub. (1) or any horse race betting to be set up, kept, managed, used or conducted upon the licensed premises or in connection therewith upon premises controlled directly or indirectly by such licensee or permittee. Such officer or person shall also report to the district attorney knowledge of the circumstances and the name of the municipality or officer by whom the license or permit has been issued. Any other person may in writing and signed by that person report any such name, address and other information to the district attorney. Within 10 days after any report the district attorney shall institute a proceeding as hereinafter provided before the circuit court of the county or shall within such time report to the attorney general the reasons why such a proceeding has not been instituted. The attorney general may direct the department of justice or the district attorney to institute such proceeding within a reasonable time.

945.041(3) (3) Such proceeding shall be in the name of the state and the issues may be determined by a jury. It shall be instituted by the filing of a petition and service of a notice as herein provided. The petition shall be directed to the circuit court and shall set forth a clear and concise statement of the grounds that are alleged to exist justifying a revocation of the license or permit under sub. (1), and shall request an order revoking such license or permit. It shall also request an injunction restraining the defendant from thereafter knowingly suffering or permitting any such devices or any horse race betting to be set up, kept, managed, used or conducted upon premises directly or indirectly controlled by the defendant. Upon the filing of such petition the court shall fix a time for hearing not to exceed 30 days from the date of filing at a place within the judicial circuit, and a copy of the petition and a notice of the time and place of hearing shall be served upon the defendant not less than 20 days prior to the date of hearing. Such service shall be made in the same manner as a summons is served in a civil action, except that it may also be made by leaving a copy of said petition and notice with any person charged with the operation of the licensed premises under s. 125.68 (2). The allegations of the petition shall be deemed controverted and shall be at issue without further pleading by the defendant. No hearing shall be adjourned except for cause. If upon such hearing the court finds that the allegations of the petition are true, it shall issue a written order revoking the license or permit and shall likewise enjoin the defendant from thereafter knowingly suffering or permitting any gambling devices referred to in sub. (1) or any horse race betting to be set up, kept, managed, used or conducted upon premises directly or indirectly controlled by the defendant. The district attorney shall forthwith cause a copy of the order to be filed with the issuing authority of the license or permit and shall cause a copy to be served upon the defendant as above provided or the defendant's attorney. The revocation and injunction shall become effective upon such service. In cases where a license is issued by a town, city or village, a copy of the order shall also be filed with the department of revenue.

945.041(4) (4) The law enforcement officials referred to in sub. (2) shall also report to the district attorney the names and addresses of persons other than licensees under ch. 125 who permit devices referred to in sub. (1) or any horse race betting to be set up, kept, managed, used or conducted upon premises controlled directly or indirectly by such persons. They shall also report their knowledge of the circumstances and the location of such premises. Thereupon the district attorney shall proceed as in the case of licensees or permittees, except that the only request of the petition shall be for the issuance of the injunction referred to in sub. (3) and the other required allegations shall be correspondingly changed. Such proceeding shall be had and such injunctional orders entered and served as under sub. (3).

945.041(5) (5) Violations of injunctional orders under this section are punishable by the court as contempts of court under ch. 785.

945.041(6) (6) Appeals may be taken from orders issued by the circuit court hereunder as in the case of special proceedings.

945.041(7) (7) Any proceeding instituted by a district attorney shall not be dismissed with the district attorney's consent except upon the written approval of the circuit court.

945.041(8) (8) Any officer or employee referred to in sub. (2) or any district attorney who shall without proper excuse neglect or refuse to perform the duties required of him or her herein within such times as may be specified shall be subject to removal. The governor may remove any such sheriff or district attorney under s. 17.16 by filing a complaint on the governor's own motion.

945.041(9) (9) Every officer and district attorney shall keep a written record of reports made by or to him or her under sub. (2).

945.041(10) (10) No proceeding under this section may be commenced for violations of ch. 563.

945.041(11) (11) No proceeding under this section may be commenced to revoke a Class "B" or "Class B" license or permit issued under ch. 125 to a person solely because the person knowingly permits 5 or fewer video gambling machines to be set up, kept, managed, used or conducted upon the licensed premises.

945.041 History History: 1973 c. 156; 1975 c. 39 s. 675v; 1975 c. 199; Stats. 1975 s. 945.041; 1977 c. 26, 173; 1977 c. 187 s. 135; 1979 c. 257; 1981 c. 79 s. 18; 1987 a. 399; 1991 a. 269; 1993 a. 486; 1999 a. 9.



945.05 Dealing in gambling devices.

945.05  Dealing in gambling devices.

945.05(1) (1) Except as provided in subs. (1e) (b) and (1m), whoever manufactures, transfers commercially or possesses with intent to transfer commercially either of the following is guilty of a Class I felony:

945.05(1)(a) (a) Anything which he or she knows evidences, purports to evidence or is designed to evidence participation in a lottery or the making of a bet; or

945.05(1)(b) (b) Any device which he or she knows is designed exclusively for gambling purposes or anything which he or she knows is designed exclusively as a subassembly or essential part of such device. This includes without limitation gambling machines, numbers jars, punch boards and roulette wheels. Playing cards, dice, permanently disabled gambling machines and slot machines manufactured before December 31, 1974, that are intended to be used solely for display, restoration and preservation purposes shall not be considered devices exclusively for gambling purposes.

945.05(1e) (1e)

945.05(1e)(a)(a) In this subsection, "authorized gambling facility" means any of the following:

945.05(1e)(a)1. 1. An Indian gaming facility, as defined in s. 569.01 (1j).

945.05(1e)(a)2. 2. A gaming establishment located on lands acquired after October 17, 1998, by the U.S. secretary of the interior in trust for the benefit of an Indian tribe.

945.05(1e)(a)3. 3. A facility at which gambling lawfully takes place.

945.05(1e)(b) (b) Subsection (1) does not apply to a person who manufactures, transfers commercially or possesses with intent to transfer commercially gambling devices described in sub. (1) (a) and (b) to any of the following:

945.05(1e)(b)1. 1. An authorized gambling facility.

945.05(1e)(b)2. 2. A nonprofit or public educational institution that provides an educational program for which it awards a bachelor's or higher degree for the use in a casino gaming management class.

945.05(1m) (1m) If a violation of sub. (1) involves the commercial transfer of a video gambling machine or possession of a video gambling machine with the intent to transfer commercially, the person is subject to a Class C forfeiture.

945.05(2) (2) Proof of possession of any device designed exclusively for gambling purposes, which is less than 25 years old, is not in a gambling place and is not set up for use, is prima facie evidence of possession with intent to transfer.

945.05(3) (3) Any motor vehicle or aircraft, used or employed to aid in or to facilitate the unlawful manufacture or commercial transfer of those gambling devices enumerated in sub. (1), may be seized by any peace officer and shall be forfeited to the state in an action brought by the attorney general or the district attorney of the county where the vehicle or aircraft is subject to forfeiture and such action shall be in the name of and on behalf of the state in accordance with ch. 778. Lienholders and owners shall have the same rights as provided in s. 139.40.

945.05 History History: 1977 c. 173, 297; 1979 c. 32 s. 92 (8); 1993 a. 486; 1999 a. 9, 134; 2001 a. 16, 109.

945.05 Annotation Dissemination of out-of-state lottery tickets by business establishments in Wisconsin, with or without a purchase, violates sub. (1) (a). 75 Atty. Gen. 47.



945.06 Public utilities to cease service.

945.06  Public utilities to cease service. When any public utility, common carrier, contract carrier, or railroad, subject to the jurisdiction of the public service commission, office of the commissioner of railroads or department of transportation of this state, is notified in writing by a federal, state or local law enforcement agency, acting within its jurisdiction, that any facility furnished by it is being used or will be used for the purpose of transmitting or receiving gambling information in violation of the laws of this state it shall discontinue or refuse the leasing, furnishing or maintaining of such facility, after reasonable notice to the subscriber, but no damages, penalty or forfeiture, civil or criminal, shall be found against any such public utility, common carrier, contract carrier or railroad, for any act done in compliance with any notice received from a law enforcement agency under this section. Nothing in this section shall be deemed to prejudice the right of any person affected thereby to secure an appropriate determination as otherwise provided by law in any court or tribunal or agency, that such facility should not be discontinued or removed, or should be restored.

945.06 History History: 1977 c. 29 s. 1654 (9) (i); 1981 c. 347 s. 80 (2); 1993 a. 16, 123.



945.07 Gambling by participants in contest.

945.07  Gambling by participants in contest.

945.07(1) (1) Any participant in, or any owner, employer, coach or trainer of a participant in, any contest of skill, speed, strength or endurance of persons, machines or animals at which admission is charged, who makes a bet upon any opponent in such contest is guilty of a Class A misdemeanor.

945.07(2) (2) In this section, "participant" includes any person who is selected or who expects to take part in any such contest.

945.07 History History: 1975 c. 94; 1977 c. 173.



945.08 Bribery of participant in contest.

945.08  Bribery of participant in contest.

945.08(1) (1) Any person who, with intent to influence any participant to refrain from exerting full skill, speed, strength or endurance, transfers or promises any property or any personal advantage to or on behalf of any participant in a contest of skill, speed, strength or endurance is guilty of a Class H felony.

945.08(2) (2) Any participant in any such contest who agrees or offers to refrain from exerting full skill, speed, strength or endurance in return for any property or any personal advantage transferred or promised to the participant or another is guilty of a Class A misdemeanor.

945.08(3) (3) In this section "participant" includes any person who is selected to or who expects to take part in any such contest.

945.08 History History: 1977 c. 173; 2001 a. 109.



945.09 Commercial printing.

945.09  Commercial printing. Sections 945.02, 945.03 and 945.05 do not apply to any person who operates a commercial printing business and without consideration other than for regular and customary printing charges, prints and sells tickets in the ordinary course of business which have been ordered by a customer in another state to be sold in that state, if the lottery is lawful in the state from which the order is placed and the order is shipped to such customer in that state.

945.09 History History: 1977 c. 66.



945.095 Shipbuilding business.

945.095  Shipbuilding business.

945.095(1) (1) Notwithstanding ss. 945.03, 945.04 and 945.05, a person may construct, deliver, convert or repair a vessel that is equipped with gambling devices if all of the following conditions are satisfied:

945.095(1)(a) (a) The work performed on the vessel is ordered by a customer who shall use or possess the vessel outside of this state in a locality where the use or possession of the gambling devices on the vessel is lawful.

945.095(1)(b) (b) The person performs the work on the vessel that is equipped with the gambling devices at a shipbuilding business that is located in Sturgeon Bay, Manitowoc, Marinette, Superior or La Crosse, Wisconsin.

945.095(1)(c) (c) The person registers with the U.S. attorney general, pursuant to 15 USC 1173, and specifies in that registration that the person is in the business of installing and removing gambling devices, as defined in 15 USC 1171 (a), as part of the process of performing work on vessels ordered by a customer who shall use or possess the vessel outside of this state in a locality where the use or possession of the gambling devices on the vessel is lawful.

945.095(1)(d) (d) The person provides the department of administration, prior to the importation of the gambling devices into the state, all records that account for the gambling devices, including the identification number affixed to each gambling device by the manufacturer, and that identify the location where the gambling devices will be stored prior to the installation of the gambling devices on the vessel.

945.095(1)(e) (e) The person stores the gambling devices at a secured warehouse facility and permits any person authorized to enforce the gambling laws under s. 165.50 to inspect the facility where the gambling devices are stored and any records relating to the gambling devices.

945.095(1)(f) (f) If the person removes used gambling devices from a vessel, the person shall provide the department of administration with an inventory of the used gambling devices prior to their removal from the vessel. The inventory shall include the identification number affixed to each gambling device by the manufacturer.

945.095(1)(g) (g) The person submits documentation to the department of administration, no later than 30 days after the date of delivery, that the vessel equipped with gambling devices has been delivered to the customer who ordered the work performed on the vessel.

945.095(1)(h) (h) The person does not sell a gambling device to any other person except to a customer who shall use or possess the gambling device outside of this state in a locality where the use or possession of the gambling device is lawful. If a person sells a gambling device to such a customer, the person shall submit documentation to the department of administration, no later than 30 days after the date of delivery, that the gambling device has been delivered to the customer.

945.095(2) (2) If any person who constructs, delivers, converts or repairs a vessel that is equipped with gambling devices does not satisfy all of the conditions under sub. (1), the person is subject to ss. 945.03, 945.04 and 945.05.

945.095 History History: 1995 a. 11, 27, 225; 1997 a. 27.



945.10 Prizes forfeited.

945.10  Prizes forfeited. Anything of value received by any person as a prize in any lottery conducted in violation of this chapter shall be forfeited to the state and may be recovered in any proper action brought by the attorney general or any district attorney in the name and on behalf of the state.



945.12 Endless sales chains.

945.12  Endless sales chains. Whoever sets up, promotes or aids in the promotion of a plan by which motor vehicles are sold to a person for a consideration and upon the further consideration that the purchaser agrees to secure one or more persons to participate in the plan by respectively making a similar purchase and in turn agreeing to secure one or more persons likewise to join in said plan, each purchaser being given the right to secure money, credits, goods or something of value, depending upon the number of persons joining in the plan, shall be held to have set up and promoted a lottery and shall be punished as provided in s. 945.02. The further prosecution of any such plan may be enjoined.

945.12 Cross-reference Cross-reference: See also s. 218.0116 (1) (jm) as to endless chain vehicle sales.



945.13 Interstate transportation of gambling devices.

945.13  Interstate transportation of gambling devices. Pursuant to the authority granted the state in 15 USC 1172, which makes unlawful the transportation of any gambling device to any place in a state or a possession of the United States from any place outside of the state or the possession, this state exempts Sturgeon Bay, Manitowoc, Marinette, Superior and La Crosse, Wisconsin, from the application of 15 USC 1172.

945.13 History History: 1995 a. 11, 225.






946. Crimes against government and its administration.

946.01 Treason.

946.01  Treason.

946.01(1)(1) Any person owing allegiance to this state who does any of the following is guilty of a Class A felony:

946.01(1)(a) (a) Levies war against this state; or

946.01(1)(b) (b) Adheres to the enemies of this state, giving them aid and comfort.

946.01(2) (2) No person may be convicted of treason except on the testimony of 2 witnesses to the same overt act, or on the person's confession in open court.

946.01 History History: 1977 c. 173; 1993 a. 486.



946.02 Sabotage.

946.02  Sabotage.

946.02(1)(1) Whoever does any of the following is guilty of a Class F felony:

946.02(1)(a) (a) Intentionally damages, interferes with, or tampers with any property with reasonable grounds to believe that his or her act will hinder, delay, or interfere with the prosecution of war or other military action or the preparation for defense, war, or other military action by the United States or its allies; or

946.02(1)(b) (b) Intentionally makes a defective article or on inspection omits to note any defect in an article with reasonable grounds to believe that such article is intended to be used in the prosecution of war or other military action or the preparation for defense, war, or other military action by the United States or its allies.

946.02(2) (2) Nothing in this section shall be construed to impair, curtail, or destroy the rights of employees and their representatives to self-organization, to form, join or assist labor organization, to strike, to bargain collectively through representatives of their own choosing, or to engage in lawful concerted activities for the purpose of collective bargaining or other mutual aid or protection under any state or federal statutes regulating labor relations.

946.02 History History: 1977 c. 173; 1993 a. 486; 2001 a. 109.



946.03 Sedition.

946.03  Sedition.

946.03(1)(1) Whoever does any of the following is guilty of a Class F felony:

946.03(1)(a) (a) Attempts the overthrow of the government of the United States or this state by the use or threat of physical violence; or

946.03(1)(b) (b) Is a party to a conspiracy with or a solicitation of another to overthrow the government of the United States or this state by the use or threat of physical violence; or

946.03(1)(c) (c) Advocates or teaches the duty, necessity, desirability or propriety of overthrowing the government of the United States or this state by the use or threat of physical violence with intent that such government be overthrown; or

946.03(1)(d) (d) Organizes or assists in the organization of an assembly with knowledge that the purpose of the assembly is to advocate or teach the duty, necessity, desirability or propriety of overthrowing the government of the United States or this state by the use or threat of physical violence with intent that such government be overthrown.

946.03(2) (2) Whoever permits any premises under his or her care, control or supervision to be used by an assembly with knowledge that the purpose of the assembly is to advocate or teach the duty, necessity, desirability or propriety of overthrowing the government of the United States or this state by the use or threat of physical violence with intent that such government be overthrown or, after learning that the premises are being so used, permits such use to be continued is guilty of a Class I felony.

946.03 History History: 1977 c. 173; 2001 a. 109.



946.06 Improper use of the flag.

946.06  Improper use of the flag.

946.06(1) (1) Whoever intentionally does any of the following is guilty of a Class A misdemeanor:

946.06(1)(a) (a) Places on or attaches to the flag any word, mark, design, or advertisement not properly a part of such flag; or

946.06(1)(b) (b) Exposes to public view a flag upon which has been placed or attached a word, mark, design, or advertisement not properly a part of such flag; or

946.06(1)(c) (c) Manufactures or exposes to public view an article of merchandise or a wrapper or receptacle for merchandise upon which the flag is depicted; or

946.06(1)(d) (d) Uses the flag for commercial advertising purposes.

946.06(2) (2) This section does not apply to flags depicted on written or printed documents or periodicals or on stationery, ornaments, pictures, or jewelry, provided there are no unauthorized words or designs on such flag and provided the flag is not connected with any advertisement.

946.06(3) (3) In this section "flag" means anything that is or purports to be the Stars and Stripes, the United States shield, the United States coat of arms, the Wisconsin state flag, or a copy, picture, or representation of any of them.

946.06 History History: 1977 c. 173; 2003 a. 243.

946.06 Annotation A flag misuse statute was unconstitutional as applied to a flag hung upside down with a peace symbol affixed. The context imbued the display with protected elements of communication. Spence v. State of Washington, 418 U.S. 405 (1974).

946.06 Annotation The Washington flag desecration statute held unconstitutional in Spence, when applied to a mere display of an altered flag in the absence of a disturbance of the peace, was identical in all essential ways to this section. Koser v. County of Price, 834 F. Supp. 305 (1993).



946.10 Bribery of public officers and employees.

946.10  Bribery of public officers and employees. Whoever does either of the following is guilty of a Class H felony:

946.10(1) (1) Whoever, with intent to influence the conduct of any public officer or public employee in relation to any matter which by law is pending or might come before the officer or employee in the officer's or employee's capacity as such officer or employee or with intent to induce the officer or employee to do or omit to do any act in violation of the officer's or employee's lawful duty transfers or promises to the officer or employee or on the officer's or employee's behalf any property or any personal advantage which the officer or employee is not authorized to receive; or

946.10(2) (2) Any public officer or public employee who directly or indirectly accepts or offers to accept any property or any personal advantage, which the officer or employee is not authorized to receive, pursuant to an understanding that the officer or employee will act in a certain manner in relation to any matter which by law is pending or might come before the officer or employee in the officer's or employee's capacity as such officer or employee or that the officer or employee will do or omit to do any act in violation of the officer's or employee's lawful duty.

946.10 History History: 1977 c. 173; 1993 a. 486; 2001 a. 109.

946.10 Annotation Circumstantial evidence supported an inference that the defendant intended to influence a public official's actions. State v. Rosenfeld, 93 Wis. 2d 325, 286 N.W.2d 596 (1980).

946.10 AnnotationA sworn juror is a public employee under sub. (2). State v. Sammons, 141 Wis. 2d 833, 417 N.W.2d 190 (Ct. App. 1987).



946.11 Special privileges from public utilities.

946.11  Special privileges from public utilities.

946.11(1)(1) Whoever does the following is guilty of a Class I felony:

946.11(1)(a) (a) Whoever offers or gives for any purpose to any public officer or to any person at the request or for the advantage of such officer any free pass or frank, or any privilege withheld from any person, for the traveling accommodation or transportation of any person or property or for the transmission of any message or communication; or

946.11(1)(b) (b) Any public officer who asks for or accepts from any person or uses in any manner or for any purpose any free pass or frank, or any privilege withheld from any person for the traveling accommodation or transportation of any person or property or for the transmission of any message or communication; or

946.11(1)(c) (c) Any public utility or agent or officer thereof who offers or gives for any purpose to any public officer or to any person at the request or for the advantage of such officer, any frank or any privilege withheld from any person for any product or service produced, transmitted, delivered, furnished or rendered or to be produced, transmitted, delivered, furnished or rendered by any public utility, or any free product or service whatsoever; or

946.11(1)(d) (d) Any public officer who asks for or accepts or uses in any manner or for any purpose any frank or privilege withheld from any person for any product or service produced, transmitted, delivered, furnished or rendered by any public utility.

946.11(2) (2) In this section:

946.11(2)(a) (a) "Free pass" means any form of ticket or mileage entitling the holder to travel over any part of a railroad or other public transportation system and issued to the holder as a gift or in consideration or partial consideration of any service performed or to be performed by such holder, except that it does not include such ticket or mileage when issued to an employee of the railroad or public transportation system pursuant to a contract of employment and not in excess of the transportation rights of other employees of the same class and seniority, nor does it include free transportation to police officers or fire fighters when on duty;

946.11(2)(b) (b) "Privilege" has the meaning designated under s. 11.40;

946.11(2)(c) (c) "Public utility" has the meaning designated in s. 196.01 (5) and includes a telecommunications carrier, as defined in s. 196.01 (8m).

946.11(3) (3) This section does not apply to notaries public and regular employees or pensioners of a railroad or other public utility who hold public offices for which the annual compensation is not more than $300 to whom no passes or privileges are extended beyond those which are extended to other regular employees or pensioners of such corporation.

946.11 History History: 1975 c. 93; 1977 c. 173; 1985 a. 135; 1993 a. 496; 2001 a. 109.



946.12 Misconduct in public office.

946.12  Misconduct in public office. Any public officer or public employee who does any of the following is guilty of a Class I felony:

946.12(1) (1) Intentionally fails or refuses to perform a known mandatory, nondiscretionary, ministerial duty of the officer's or employee's office or employment within the time or in the manner required by law; or

946.12(2) (2) In the officer's or employee's capacity as such officer or employee, does an act which the officer or employee knows is in excess of the officer's or employee's lawful authority or which the officer or employee knows the officer or employee is forbidden by law to do in the officer's or employee's official capacity; or

946.12(3) (3) Whether by act of commission or omission, in the officer's or employee's capacity as such officer or employee exercises a discretionary power in a manner inconsistent with the duties of the officer's or employee's office or employment or the rights of others and with intent to obtain a dishonest advantage for the officer or employee or another; or

946.12(4) (4) In the officer's or employee's capacity as such officer or employee, makes an entry in an account or record book or return, certificate, report or statement which in a material respect the officer or employee intentionally falsifies; or

946.12(5) (5) Under color of the officer's or employee's office or employment, intentionally solicits or accepts for the performance of any service or duty anything of value which the officer or employee knows is greater or less than is fixed by law.

946.12 History History: 1977 c. 173; 1993 a. 486; 2001 a. 109.

946.12 Annotation Sub. (5) prohibits misconduct in public office with constitutional specificity. Ryan v. State, 79 Wis. 2d 83, 255 N.W.2d 910 (1977).

946.12 Annotation Sub. (3) applies to a corrupt act under color of office and under de facto powers conferred by practice and usage. A person who is not a public officer may be charged as a party to the crime of official misconduct. State v. Tronca, 84 Wis. 2d 68, 267 N.W.2d 216 (1978).

946.12 Annotation An on-duty prison guard did not violate sub. (2) by fornicating with a prisoner in a cell. State v. Schmit, 115 Wis. 2d 657, 340 N.W.2d 752 (Ct. App. 1983).

946.12 Annotation Sub. (3) is not unconstitutionally vague. It does not fail to give notice that hiring and directing staff to work on political campaigns on state time with state resources is a violation. A legislator's duty under this section may be determined by reference to a variety of sources including the Senate Policy Manual, applicable statutes, and legislative rules and guidelines. The Senate Policy Manual and senate guidelines restricted political campaigning with public resources. State v. Chvala, 2004 WI App 53, 271 Wis. 2d 115, 678 N.W.2d 880, 03-0442. Affirmed. 2005 WI 30, 279 Wis. 2d 216, 693 N.W.2d 747, 03-0442. See also State v. Jensen, 2004 WI App 89, 272 Wis. 2d 707, 684 N.W.2d 136, 03-0106. Affirmed. 2005 WI 31, 279 Wis. 2d 220, 694 N.W.2d 56, 03-0106.

946.12 Annotation Sub. (3) regulates conduct and not speech and is not subject to an overbreadth challenge under the 1st amendment. Legislators or their employees are not prohibited from doing or saying anything related to participation in political campaigns so long as they do not use state resources for that purpose. Legitimate legislative activity is not constrained by this statute. The line between "legislative activity" and "political activity" is sufficiently clear to prevent any confusion as to what conduct is prohibited under this statute. State v. Chvala, 2004 WI App 53, 271 Wis. 2d 115, 678 N.W.2d 880, 03-0442. Affirmed. 2005 WI 30, 279 Wis. 2d 216, 693 N.W.2d 747, 03-0442. See also State v. Jensen, 2004 WI App 89, 272 Wis. 2d 707, 684 N.W.2d 136, 03-0106. Affirmed. 2005 WI 31, 279 Wis. 2d 220, 694 N.W.2d 56, 03-0106.

946.12 Annotation Enforcement of sub. (3) against a legislator does not violate the separation of powers doctrine. Enforcement does not require the courts to enforce legislative rules governing the enactment of legislation. Rather, the courts are asked to enforce a penal statute that relates to the duties of a legislator. A court may interpret an internal legislative rule to determine criminal liability if, when applied to the facts of the specific case, the rule is not ambiguous. State v. Chvala, 2004 WI App 53, 271 Wis. 2d 115, 678 N.W.2d 880, 03-0442. Affirmed. 2005 WI 30, 279 Wis. 2d 216, 693 N.W.2d 747, 03-0442. See also State v. Jensen, 2004 WI App 89, 272 Wis. 2d 707, 684 N.W.2d 136, 03-0106. Affirmed. 2005 WI 31, 279 Wis. 2d 220, 694 N.W.2d 56, 03-0106.

946.12 Annotation Sub. (3) provides, as separate elements of the crime, the requirement that the conduct be inconsistent with the duties of one's office and the requirement that the conduct be done with intent to obtain a dishonest advantage. Although both elements may be proved through the same transaction, there must nevertheless be proof as to both elements. The state is required to prove beyond a reasonable doubt that the defendant exercised his or her discretionary power with the purpose to obtain a dishonest advantage. Guilt of misconduct in office does not require the defendant to have acted corruptly. State v. Jensen, 2007 WI App 256, 06-2095. See also State v. Schultz, 2007 WI App 257, 306 Wis. 2d 598, 743 N.W.2d 823, 06-2121.



946.13 Private interest in public contract prohibited.

946.13  Private interest in public contract prohibited.

946.13(1)(1) Any public officer or public employee who does any of the following is guilty of a Class I felony:

946.13(1)(a) (a) In the officer's or employee's private capacity, negotiates or bids for or enters into a contract in which the officer or employee has a private pecuniary interest, direct or indirect, if at the same time the officer or employee is authorized or required by law to participate in the officer's or employee's capacity as such officer or employee in the making of that contract or to perform in regard to that contract some official function requiring the exercise of discretion on the officer's or employee's part; or

946.13(1)(b) (b) In the officer's or employee's capacity as such officer or employee, participates in the making of a contract in which the officer or employee has a private pecuniary interest, direct or indirect, or performs in regard to that contract some function requiring the exercise of discretion on the officer's or employee's part.

946.13(2) (2) Subsection (1) does not apply to any of the following:

946.13(2)(a) (a) Contracts in which any single public officer or employee is privately interested that do not involve receipts and disbursements by the state or its political subdivision aggregating more than $15,000 in any year.

946.13(2)(b) (b) Contracts involving the deposit of public funds in public depositories.

946.13(2)(c) (c) Contracts involving loans made pursuant to s. 67.12.

946.13(2)(d) (d) Contracts for the publication of legal notices required to be published, provided such notices are published at a rate not higher than that prescribed by law.

946.13(2)(e) (e) Contracts for the issuance to a public officer or employee of tax titles, tax certificates, or instruments representing an interest in, or secured by, any fund consisting in whole or in part of taxes in the process of collection, provided such titles, certificates, or instruments are issued in payment of salary or other obligations due such officer or employee.

946.13(2)(f) (f) Contracts for the sale of bonds or securities issued by a political subdivision of the state; provided such bonds or securities are sold at a bona fide public sale to the highest bidder and the public officer or employee acquiring the private interest has no duty to vote upon the issuance of the bonds or securities.

946.13(2)(g) (g) Contracts with, or tax credits or payments received by, public officers or employees for wildlife damage claims or abatement under s. 29.889, for farmland preservation under s. 91.13, 2007 stats., or s. 91.60 or subch. IX of ch. 71, soil and water resource management under s. 92.14, soil erosion control under s. 92.10, 1985 stats., animal waste management under s. 92.15, 1985 stats., and nonpoint source water pollution abatement under s. 281.65.

946.13(3) (3) A contract entered into in violation of this section is void and the state or the political subdivision in whose behalf the contract was made incurs no liability thereon.

946.13(4) (4) In this section "contract" includes a conveyance.

946.13(5) (5) Subsection (1) (b) shall not apply to a public officer or public employee by reason of his or her holding not more than 2% of the outstanding capital stock of a corporate body involved in such contract.

946.13(6) (6) Subsection (3) shall not apply to contracts creating a public debt, as defined in s. 18.01 (4), if the requirements of s. 18.14 (1) have been met. No evidence of indebtedness, as defined in s. 18.01 (3), shall be invalidated on account of a violation of this section by a public officer or public employee, but such officer or employee and the surety on the officer's or employee's official bond shall be liable to the state for any loss to it occasioned by such violation.

946.13(7) (7) Subsection (1) shall not apply to any public officer or public employee, who receives compensation for the officer's or employee's services as such officer or employee, exclusive of advances or reimbursements for expenses, of less than $10,000 per year, merely by reason of his or her being a director, officer, employee, agent or attorney of or for a state or national bank, savings bank or trust company, or any holding company thereof. This subsection shall not apply to any such person whose compensation by such financial institution is directly dependent upon procuring public business. Compensation determined by longevity, general quality of work or the overall performance and condition of such financial institution shall not be deemed compensation directly dependent upon procuring public business.

946.13(8) (8) Subsection (1) shall not apply to contracts or transactions made or consummated or bonds issued under s. 66.1103.

946.13(9) (9) Subsection (1) does not apply to the member of a local committee appointed under s. 289.33 (7) (a) acting as a member of that committee in negotiation, arbitration or ratification of agreements under s. 289.33.

946.13(10) (10) Subsection (1) (a) does not apply to a member of a local workforce development board established under 29 USC 2832 or to a member of the council on workforce investment established under 29 USC 2821.

946.13(11) (11) Subsection (1) does not apply to an individual who receives compensation for services as a public officer or public employee of less than $10,000 annually, exclusive of advances or reimbursements for expenses, merely because that individual is a partner, shareholder or employee of a law firm that serves as legal counsel to the public body that the officer or employee serves, unless one of the following applies:

946.13(11)(a) (a) The individual has an interest in that law firm greater than 2% of its net profit or loss.

946.13(11)(b) (b) The individual participates in making a contract between that public body and that law firm or exercises any official discretion with respect to a contract between them.

946.13(11)(c) (c) The individual's compensation from the law firm directly depends on the individual's procurement of business with public bodies.

946.13(12) (12)

946.13(12)(a)(a) In this subsection, "research company" means an entity engaged in commercial activity that is related to research conducted by an employee or officer of the University of Wisconsin System or to a product of such research.

946.13(12)(b) (b) Subsection (1) does not apply to a contract between a research company and the University of Wisconsin System or any institution or college campus within the system for purchase of goods or services, including research, if the following apply:

946.13(12)(b)1. 1. The contract is approved by a University of Wisconsin System employee or officer responsible for evaluating and managing potential conflicts of interest.

946.13(12)(b)2. 2. Either of the following apply:

946.13(12)(b)2.a. a. The contract together with all other contracts between the same parties require less than $250,000 in payments over a 24-month period.

946.13(12)(b)2.b. b. The University of Wisconsin System submits the contract to the University of Wisconsin Board of Regents and, within 45 days, the University of Wisconsin Board of Regents does not notify the University of Wisconsin System that entering the contract would constitute a violation of sub. (1).

946.13(12)(c) (c) Paragraphs (a) and (b) apply regardless of the date on which a contract was entered into.

946.13 History History: 1971 c. 40 s. 93; 1973 c. 12 s. 37; 1973 c. 50, 265; 1977 c. 166, 173; 1983 a. 282; 1987 a. 344, 378, 399; 1989 a. 31, 232; 1993 a. 486; 1995 a. 27, 225, 227, 435; 1997 a. 35, 248; 1999 a. 9, 85; 1999 a. 150 s. 672; 2001 a. 109; 2005 a. 417; 2009 a. 28.

946.13 Annotation A county board member did not violate sub. (1) by accepting a job as airport manager while he was serving as a county board member for a county that was co-owner of the airport when he was appointed pursuant to advice and approval of the county corporation counsel. State v. Davis, 63 Wis. 2d 75, 216 N.W.2d 31 (1974).

946.13 Annotation Sub. (1) (b) is a strict liability offense. It does not include the element of corrupt motive. State v. Stoehr, 134 Wis. 2d 66, 396 N.W.2d 177 (1986).

946.13 Annotation The defendant could not have had a pecuniary interest in, or have negotiated in his private capacity for, a position that had not yet been posted. State v. Venema, 2002 WI App 202, 257 Wis. 2d. 491, 650 N.W.2d 898, 01-2502.

946.13 Annotation A county board member employed by an engineering and survey firm may have a possible conflict of interest in public contracts. 60 Atty. Gen. 98.

946.13 Annotation A member of the Wisconsin board of vocational, technical and adult education [now Technical college] may not bid on and contract for the construction of a building project for a vocational-technical district that would entail expenditures exceeding $2,000 in any year, when availability of federal funds for use on such project is subject to his approval as a member of the board. 60 Atty. Gen. 310.

946.13 Annotation Discussion of conflicts arising from election of a school principal to the office of alderperson. 60 Atty. Gen. 367.

946.13 Annotation Appointment of counsel for indigents involves a public contract. 62 Atty. Gen. 118.

946.13 Annotation A county supervisor who is a pharmacist probably does not violate this section in furnishing prescription services to medicaid patients when the state is solely liable for payment. 64 Atty. Gen. 108.

946.13 Annotation The marital property law does not change the applicability of this section to a member of a governmental body when that body employs the member's spouse. 76 Atty. Gen. 15.

946.13 Annotation This section applies to county board or department purchases aggregating more than $5,000 from a county supervisor-owned business. 76 Atty. Gen. 178.

946.13 Annotation When the village board administers a community development block grant program, a member of the village board would violate this section if he or she obtained a loan in excess of $5,000 under the program. Acting as a private contractor, the board member would violate sub. (1) if he contracted to perform the construction work for a 3rd person who obtained a loan under the program. 76 Atty. Gen. 278.

946.13 Annotation Sub. (1) (a) may be violated by members of the Private Industry Councils when private or public entities of which they are executives, directors or board members receive benefits under the Job Training Partnership Act. 77 Atty. Gen. 306.



946.14 Purchasing claims at less than full value.

946.14  Purchasing claims at less than full value. Any public officer or public employee who in a private capacity directly or indirectly intentionally purchases for less than full value or discounts any claim held by another against the state or a political subdivision thereof or against any public fund is guilty of a Class I felony.

946.14 History History: 1977 c. 173; 2001 a. 109.



946.15 Public construction contracts at less than full rate.

946.15  Public construction contracts at less than full rate.

946.15(1)(1) Any employer, or any agent or employee of an employer, who induces any person who seeks to be or is employed pursuant to a public contract as defined in s. 66.0901 (1) (c) or who seeks to be or is employed on a project on which a prevailing wage rate determination has been issued by the department of workforce development under s. 66.0903 (3), 103.49 (3), 103.50 (3), or 229.8275 (3) to give up, waive, or return any part of the compensation to which that person is entitled under his or her contract of employment or under the prevailing wage rate determination issued by the department, or who reduces the hourly basic rate of pay normally paid to an employee for work on a project on which a prevailing wage rate determination has not been issued under s. 66.0903 (3), 103.49 (3), 103.50 (3), or 229.8275 (3) during a week in which the employee works both on a project on which a prevailing wage rate determination has been issued and on a project on which a prevailing wage rate determination has not been issued, is guilty of a Class I felony.

946.15(2) (2) Any person employed pursuant to a public contract as defined in s. 66.0901 (1) (c) or employed on a project on which a prevailing wage rate determination has been issued by the department of workforce development under s. 66.0903 (3), 103.49 (3), 103.50 (3), or 229.8275 (3) who gives up, waives, or returns to the employer or agent of the employer any part of the compensation to which the employee is entitled under his or her contract of employment or under the prevailing wage determination issued by the department, or who gives up any part of the compensation to which he or she is normally entitled for work on a project on which a prevailing wage rate determination has not been issued under s. 66.0903 (3), 103.49 (3), 103.50 (3), or 229.8275 (3) during a week in which the person works part-time on a project on which a prevailing wage rate determination has been issued and part-time on a project on which a prevailing wage rate determination has not been issued, is guilty of a Class C misdemeanor.

946.15(3) (3) Any employer or labor organization, or any agent or employee of an employer or labor organization, who induces any person who seeks to be or is employed on a project on which a prevailing wage rate determination has been issued by the department of workforce development under s. 66.0903 (3), 103.49 (3), 103.50 (3), or 229.8275 (3) to permit any part of the wages to which that person is entitled under the prevailing wage rate determination issued by the department or local governmental unit to be deducted from the person's pay is guilty of a Class I felony, unless the deduction would be permitted under 29 CFR 3.5 or 3.6 from a person who is working on a project that is subject to 40 USC 3142.

946.15(4) (4) Any person employed on a project on which a prevailing wage rate determination has been issued by the department of workforce development under s. 66.0903 (3), 103.49 (3), 103.50 (3), or 229.8275 (3) who permits any part of the wages to which that person is entitled under the prevailing wage rate determination issued by the department or local governmental unit to be deducted from his or her pay is guilty of a Class C misdemeanor, unless the deduction would be permitted under 29 CFR 3.5 or 3.6 from a person who is working on a project that is subject to 40 USC 3142.

946.15 History History: 1979 c. 269; 1995 a. 27 s. 9130 (4); 1995 a. 215; 1997 a. 3; 1999 a. 150, 167; 2001 a. 30, 109; 2009 a. 28; 2011 a. 32.



946.16 Judicial officer collecting claims.

946.16  Judicial officer collecting claims. Any judicial officer who causes to be brought in a court over which the officer presides any action or proceeding upon a claim placed with the officer as agent or attorney for collection is guilty of a Class B misdemeanor.

946.16 History History: 1977 c. 173.



946.17 Corrupt means to influence legislation; disclosure of interest.

946.17  Corrupt means to influence legislation; disclosure of interest. Any person who gives or agrees or offers to give anything of value to any person, for the service of such person or of any other person in procuring the passage or defeat of any measure before the legislature or before either house or any committee thereof, upon the contingency or condition of the passage or defeat of the measure, or who receives, or agrees to receive anything of value for such service, upon any such contingency or condition, or who, having a pecuniary or other interest, or acting as the agent or attorney of any person in procuring or attempting to procure the passage or defeat of any measure before the legislature or before either house or any committee thereof, attempts in any manner to influence any member of the legislature for or against the measure, without first making known to the member the real and true interest he or she has in the measure, either personally or as such agent or attorney, is guilty of a class A misdemeanor.

946.17 History History: 1977 c. 278 s. 1; Stats. 1977 s. 946.17; 1993 a. 213.



946.18 Misconduct sections apply to all public officers.

946.18  Misconduct sections apply to all public officers. Sections 946.10 to 946.17 apply to public officers, whether legally constituted or exercising powers as if legally constituted.

946.18 History History: 1977 c. 278; 1979 c. 110.



946.31 Perjury.

946.31  Perjury.

946.31(1)(1) Whoever under oath or affirmation orally makes a false material statement which the person does not believe to be true, in any matter, cause, action or proceeding, before any of the following, whether legally constituted or exercising powers as if legally constituted, is guilty of a Class H felony:

946.31(1)(a) (a) A court;

946.31(1)(b) (b) A magistrate;

946.31(1)(c) (c) A judge, referee or court commissioner;

946.31(1)(d) (d) An administrative agency or arbitrator authorized by statute to determine issues of fact;

946.31(1)(e) (e) A notary public while taking testimony for use in an action or proceeding pending in court;

946.31(1)(f) (f) An officer authorized to conduct inquests of the dead;

946.31(1)(g) (g) A grand jury;

946.31(1)(h) (h) A legislative body or committee.

946.31(2) (2) It is not a defense to a prosecution under this section that the perjured testimony was corrected or retracted.

946.31 History History: 1977 c. 173; 1979 c. 110; 2001 a. 109.

946.31 Annotation An arbitrator selected from a list provided by WERC is authorized by s. 111.10 to arbitrate as provided in ch. 298 [now ch. 788] and so is "authorized by statute" within meaning of s. 946.31 (1) (d). Layton School of Art & Design v. WERC, 82 Wis. 2d 324, 262 N.W.2d 218 (1978).

946.31 Annotation Perjury consists of a false statement that the defendant knew was false, was made under oath in a proceeding before a judge, and was material to the proceeding. Materiality is determined by whether the trial court could have relied on the testimony in making a decision, not on whether it actually did. State v. Munz, 198 Wis. 2d 379, 541 N.W.2d 821 (Ct. App. 1995), 95-0635.

946.31 Annotation A defendant may be charged with multiple counts of perjury based on testimony given in the same proceeding when each charge requires proof of an additional fact that the others do not. State v. Warren, 229 Wis. 2d 172, 599 N.W.2d 431 (Ct. App. 1999), 99-0129.

946.31 Annotation Issue preclusion does not bar the prosecution of a defendant for perjury who was tried and acquitted on a single issue when newly discovered evidence suggests that the defendant falsely testified on the issue. The state must show that: 1) the evidence came to the state's attention after trial; 2) the state was not negligent in failing to discover the evidence; 3) the evidence is material to the issue; and 4) the evidence is not merely cumulative. State v. Canon, 2001 WI 11, 241 Wis. 2d 164, 622 N.W.2d 270, 98-3519.

946.31 Annotation Perjury prosecutions after acquittals. Shellenberger. 71 MLR 703 (1988).



946.32 False swearing.

946.32  False swearing.

946.32(1)(1) Whoever does either of the following is guilty of a Class H felony:

946.32(1)(a) (a) Under oath or affirmation or upon signing a statement pursuant to s. 887.015 makes or subscribes a false statement which he or she does not believe is true, when such oath, affirmation, or statement is authorized or required by law or is required by any public officer or governmental agency as a prerequisite to such officer or agency taking some official action.

946.32(1)(b) (b) Makes or subscribes 2 inconsistent statements under oath or affirmation or upon signing a statement pursuant to s. 887.015 in regard to any matter respecting which an oath, affirmation, or statement is, in each case, authorized or required by law or required by any public officer or governmental agency as a prerequisite to such officer or agency taking some official action, under circumstances which demonstrate that the witness or subscriber knew at least one of the statements to be false when made. The period of limitations within which prosecution may be commenced runs from the time of the first statement.

946.32(2) (2) Whoever under oath or affirmation or upon signing a statement pursuant to s. 887.015 makes or subscribes a false statement which the person does not believe is true is guilty of a Class A misdemeanor.

946.32 History History: 1977 c. 173; 1993 a. 486; 2001 a. 109; 2009 a. 166.

946.32 Annotation This section applies to oral statements. The mere fact that a statement is permitted by law does not mean it is "authorized by law" within meaning of sub. (1) (a). State v. Devitt, 82 Wis. 2d 262, 262 N.W.2d 73 (1978).

946.32 Annotation The reference to the statute of limitations in sub. (1) (b) does not make it an element of the offense. The statute of limitations is an affirmative defense and is subject to tolling under s. 939.74. State v. Slaughter, 200 Wis. 2d 190, 546 N.W.2d 490 (Ct. App. 1996), 95-0141.

946.32 Annotation What is to be "authorized or required" under sub. (1) (b) is the oath itself, not the matter respecting which the oath is taken. State v. Slaughter, 200 Wis. 2d 190, 546 N.W.2d 490 (Ct. App. 1996), 95-0141.



946.40 Refusing to aid officer.

946.40  Refusing to aid officer.

946.40(1) (1) Whoever, without reasonable excuse, refuses or fails, upon command, to aid any person known by the person to be a peace officer is guilty of a Class C misdemeanor.

946.40(2) (2) This section does not apply if under the circumstances the officer was not authorized to command such assistance.

946.40 History History: 1977 c. 173.

946.40 Annotation Under s. 343.305, hospital personnel must administer a blood alcohol test and report the results at the request of an officer, subject to the penalty under 946.40. 68 Atty. Gen. 209.

946.40 Annotation In certain circumstances a peace officer may command medical staff at a hospital or clinic to gather evidence from a sexual assault victim. 72 Atty. Gen. 107.



946.41 Resisting or obstructing officer.

946.41  Resisting or obstructing officer.

946.41(1) (1) Except as provided in subs. (2m) and (2r), whoever knowingly resists or obstructs an officer while such officer is doing any act in an official capacity and with lawful authority is guilty of a Class A misdemeanor.

946.41(2) (2) In this section:

946.41(2)(a) (a) "Obstructs" includes without limitation knowingly giving false information to the officer or knowingly placing physical evidence with intent to mislead the officer in the performance of his or her duty including the service of any summons or civil process.

946.41(2)(b) (b) "Officer" means a peace officer or other public officer or public employee having the authority by virtue of the officer's or employee's office or employment to take another into custody.

946.41(2)(c) (c) "Soft tissue injury" means an injury that requires medical attention to a tissue that connects, supports, or surrounds other structures and organs of the body and includes tendons, ligaments, fascia, skin, fibrous tissues, fat, synovial membranes, muscles, nerves, and blood vessels.

946.41(2m) (2m) Whoever violates sub. (1) under all of the following circumstances is guilty of a Class H felony:

946.41(2m)(a) (a) The violator gives false information or places physical evidence with intent to mislead an officer.

946.41(2m)(b) (b) At a criminal trial, the trier of fact considers the false information or physical evidence.

946.41(2m)(c) (c) The trial results in the conviction of an innocent person.

946.41(2r) (2r) Whoever violates sub. (1) and causes substantial bodily harm or a soft tissue injury to an officer is guilty of a Class H felony.

946.41(2t) (2t) Whoever violates sub. (1) and causes great bodily harm to an officer is guilty of a Class G felony.

946.41(3) (3) Whoever by violating this section hinders, delays or prevents an officer from properly serving or executing any summons or civil process, is civilly liable to the person injured for any actual loss caused thereby and to the officer or the officer's superior for any damages adjudged against either of them by reason thereof.

946.41 History History: 1977 c. 173; 1983 a. 189; 1989 a. 121; 1993 a. 486; 2001 a. 109; 2009 a. 251; 2011 a. 74.

946.41 Annotation The state must prove that the accused knew that the officer was acting in an official capacity and knew that the officer was acting with lawful authority when the accused allegedly resisted or obstructed the officer. State v. Lossman, 118 Wis. 2d 526, 348 N.W.2d 159 (1984).

946.41 Annotation Knowingly providing false information with intent to mislead is obstruction as a matter of law. State v. Caldwell, 154 Wis. 2d 683, 454 N.W.2d 13 (Ct. App. 1990).

946.41 Annotation No law allows officers to arrest for obstruction on a person's refusal to give his or her name. Mere silence is insufficient to constitute obstruction. Henes v. Morrissey, 194 Wis. 2d 339, 533 N.W.2d 802 (1995).

946.41 Annotation Fleeing and hiding from an officer may constitute obstructing. State v. Grobstick, 200 Wis. 2d 242, 546 N.W.2d 187 (1996), 94-1045.

946.41 Annotation There is no exculpatory denial exception under this section. The statute criminalizes all false statements knowingly made and with intent to mislead the police. The state should have sound reasons for believing that a defendant knowingly made false statements with intent to mislead the police and not out of a good-faith attempt to defend against accusations of a crime. The latter can never include the former. State v. Reed, 2005 WI 53, 280 Wis. 2d 68, 695 N.W.2d 315, 03-1781.

946.41 Annotation "Lawful authority," as that term is used in sub. (1), requires that police conduct be in compliance with both the federal and state constitutions, in addition to any applicable statutes. State v. Ferguson, 2009 WI 50, 317 Wis. 2d 586, 767 N.W.2d 187, 07-2095.



946.415 Failure to comply with officer's attempt to take person into custody.

946.415  Failure to comply with officer's attempt to take person into custody.

946.415(1) (1) In this section, "officer" has the meaning given in s. 946.41 (2) (b).

946.415(2) (2) Whoever intentionally does all of the following is guilty of a Class I felony:

946.415(2)(a) (a) Refuses to comply with an officer's lawful attempt to take him or her into custody.

946.415(2)(b) (b) Retreats or remains in a building or place and, through action or threat, attempts to prevent the officer from taking him or her into custody.

946.415(2)(c) (c) While acting under pars. (a) and (b), remains or becomes armed with a dangerous weapon or threatens to use a dangerous weapon regardless of whether he or she has a dangerous weapon.

946.415 History History: 1995 a. 93; 2001 a. 109.

946.415 Annotation This section delineates one crime: a suspect's armed, physical refusal to be taken into custody. It can be committed by action or threat, which are alternative ways of threatening an officer to avoid being taken into custody. A jury instruction requiring unanimity on which occurred is not required. State v. Koeppen, 2000 WI App 121, 237 Wis. 2d 418, 614 N.W.2d 530, 99-0418.



946.42 Escape.

946.42  Escape.

946.42(1)(1) In this section:

946.42(1)(a) (a)

946.42(1)(a)1.1. "Custody" includes without limitation all of the following:

946.42(1)(a)1.a. a. Actual custody of an institution, including a juvenile correctional facility, as defined in s. 938.02 (10p), a secured residential care center for children and youth, as defined in s. 938.02 (15g), a juvenile detention facility, as defined in s. 938.02 (10r), a Type 2 residential care center for children and youth, as defined in s. 938.02 (19r), a facility used for the detention of persons detained under s. 980.04 (1), a facility specified in s. 980.065, or a juvenile portion of a county jail.

946.42(1)(a)1.b. b. Actual custody of a peace officer or institution guard.

946.42(1)(a)1.bm. bm. Actual custody or authorized physical control of a correctional officer.

946.42(1)(a)1.c. c. Actual custody or authorized physical control of a probationer, parolee, or person on extended supervision by the department of corrections.

946.42(1)(a)1.e. e. Constructive custody of persons placed on supervised release under ch. 980.

946.42(1)(a)1.f. f. Constructive custody of prisoners and juveniles subject to an order under s. 48.366, 938.183, 938.34 (4d), (4h), or (4m), or 938.357 (4) or (5) (e) temporarily outside the institution whether for the purpose of work, school, medical care, a leave granted under s. 303.068, a temporary leave or furlough granted to a juvenile, or otherwise.

946.42(1)(a)1.g. g. Custody of the sheriff of the county to which the prisoner was transferred after conviction.

946.42(1)(a)1.h. h. Custody of a person subject to a confinement order under s. 973.09 (4).

946.42(1)(a)2. 2. "Custody" does not include the constructive custody of a probationer, parolee, or person on extended supervision by the department of corrections or a probation, extended supervision, or parole agent or the constructive custody of a person who has been released to aftercare supervision under ch. 938.

946.42(1)(b) (b) "Escape" means to leave in any manner without lawful permission or authority.

946.42(1)(c) (c) "Legal arrest" includes without limitation an arrest pursuant to process fair on its face notwithstanding insubstantial irregularities and also includes taking a juvenile into custody under s. 938.19.

946.42(2) (2) A person in custody who intentionally escapes from custody under any of the following circumstances is guilty of a Class A misdemeanor:

946.42(2)(a) (a) Pursuant to a legal arrest for or lawfully charged with or convicted of a violation of a statutory traffic regulation, a statutory offense for which the penalty is a forfeiture or a municipal ordinance.

946.42(2)(b) (b) Lawfully taken into custody under s. 938.19 for a violation of or lawfully alleged or adjudged under ch. 938 to have violated a statutory traffic regulation, a statutory provision for which the penalty is a forfeiture or a municipal ordinance.

946.42(2)(c) (c) Pursuant to a civil arrest or body execution.

946.42(2m) (2m) A person who is in the custody of a probation, parole, or extended supervision agent, or a correctional officer, based on an allegation or a finding that the person violated the rules or conditions of probation, parole, or extended supervision and who intentionally escapes from custody is guilty of a Class H felony.

946.42(3) (3) A person in custody who intentionally escapes from custody under any of the following circumstances is guilty of a Class H felony:

946.42(3)(a) (a) Pursuant to a legal arrest for, lawfully charged with or convicted of or sentenced for a crime.

946.42(3)(b) (b) Lawfully taken into custody under s. 938.19 for or lawfully alleged or adjudged under ch. 938 to be delinquent on the basis of a violation of a criminal law.

946.42(3)(c) (c) Subject to a disposition under s. 938.34 (4d), (4h) or (4m), to a placement under s. 938.357 (4) or to aftercare revocation under s. 938.357 (5) (e).

946.42(3)(d) (d) Subject to an order under s. 48.366.

946.42(3)(e) (e) In custody under the circumstances described in sub. (2) and leaves the state to avoid apprehension. Leaving the state and failing to return is prima facie evidence of intent to avoid apprehension.

946.42(3)(f) (f) Pursuant to a legal arrest as a fugitive from justice in another state.

946.42(3)(g) (g) Committed to the department of health services under ch. 971 or 975.

946.42(3m) (3m) A person who intentionally escapes from custody under any of the following circumstances is guilty of a Class F felony:

946.42(3m)(a) (a) While subject to a detention order under s. 980.04 (1) or a custody order under s. 980.04 (3).

946.42(3m)(b) (b) While subject to an order issued under s. 980.06 committing the person to custody of the department of health services, regardless of whether the person is placed in institutional care or on supervised release.

946.42(4) (4) If a person is convicted of an escape under this section, the maximum term of imprisonment for the escape may be increased by not more than 5 years if an individual who had custody of the person who escaped is injured during the course of the escape.

946.42 History History: 1971 c. 164 s. 89; 1975 c. 39; 1977 c. 173, 312, 354, 418; 1985 a. 320; 1987 a. 27, 238, 352; 1987 a. 403 ss. 238, 239, 256; 1989 a. 31; 1993 a. 16, 377, 385, 491; 1995 a. 27 ss. 7233m, 7233p, 9126 (19); 1995 a. 77, 154, 352, 390; 1997 a. 35, 283; 1999 a. 9; 2001 a. 109; 2005 a. 344, 434; 2007 a. 20 s. 9121 (6) (a); 2007 a. 97, 226.

946.42 Annotation There is no denial of equal protection in the punishment under sub. (3) (d) [now (3) (g)] of persons committed under the sex crimes law when persons civilly committed are not subject to the same statute. State v. Neutz, 69 Wis. 2d 292, 230 N.W.2d 806 (1975).

946.42 Annotation A defendant's escape under the work-release statute was an escape under s. 946.42 (3). Brown v. State, 73 Wis. 2d 703, 245 N.W.2d 670 (1976).

946.42 Annotation Because an individual committed under ch. 975 has not been sentenced within the meaning of sub. (4), a sentence for an escape from commitment custody need not be served consecutive to the commitment. State v. Hungerford, 76 Wis. 2d 171, 251 N.W.2d 9 (1977).

946.42 Annotation The sentence for an escape conviction may be consecutive to a sex crime commitment. State v. Kruse, 101 Wis. 2d 387, 305 N.W.2d 85 (1981).

946.42 Annotation It is not necessary to leave the physical boundaries of an institution to complete an act of escape. State v. Sugden, 143 Wis. 2d 728, 422 N.W.2d 624 (1988).

946.42 Annotation Under sub. (5) (b) [now sub. (1) (a)], an individual is "in custody" once freedom of movement is restricted; one lawfully arrested may not leave without permission. State v. Adams, 152 Wis. 2d 68, 447 N.W.2d 90 (Ct. App. 1989).

946.42 Annotation A person can be "in custody" without being under "legal arrest," but a person cannot be under "legal arrest" without being "in custody." State v. Hoffman, 163 Wis. 2d 752, 472 N.W.2d 558 (Ct. App. 1991).

946.42 Annotation A traffic regulation under sub. (2) (a) does not include any offense punishable as a crime. State v. Beasley, 165 Wis. 2d 97, 477 N.W.2d 57 (Ct. App. 1991).

946.42 Annotation Upon conviction of a crime, a person is in custody regardless of physical control. Leaving without the court's granting release is escape. State v. Scott, 191 Wis. 2d 146, 528 N.W.2d 46 (Ct. App. 1995).

946.42 Annotation As used in sub. (1) (a), "medical care" includes treatment at drug and alcohol rehabilitation centers. State v. Sevelin, 204 Wis. 2d 127, 554 N.W.2d 521 (Ct. App. 1996), 96-0729.

946.42 Annotation Failure to return to jail while on work release from incarceration for failure to pay a municipal forfeiture is escape under this section. State v. Smith, 214 Wis. 2d 541, 571 N.W.2d 472 (Ct. App. 1997), 97-0266.

946.42 Annotation Detention at the Wisconsin Resource Center while awaiting evaluation and trial on a petition for commitment as a sexually violent person under Chapter 980 does not subject the detainee to escape charges under this section. Thorson v. Schwarz, 2004 WI 96, 274 Wis. 2d 1, 681 N.W.2d 914, 02-3380.

946.42 Annotation Testimony adduced at trial may establish the element of being sentenced for a crime, regardless of whether the jury actually sees the certified judgment of conviction. State v. Hughes, 2011 WI App 87, 334 Wis. 2d 445, 799 N.W.2d 504, 10-1322.



946.425 Failure to report to jail.

946.425  Failure to report to jail.

946.425(1) (1) Any person who is subject to a series of periods of imprisonment under s. 973.03 (5) (b) and who intentionally fails to report to the county jail as required under the sentence is guilty of a Class H felony.

946.425(1m) (1m)

946.425(1m)(a)(a) Any person who receives a stay of execution of a sentence of imprisonment of less than 10 days to a county jail under s. 973.15 (8) (a) and who intentionally fails to report to the county jail as required under the sentence is guilty of a Class A misdemeanor.

946.425(1m)(b) (b) Any person who receives a stay of execution of a sentence of imprisonment of 10 or more days to a county jail under s. 973.15 (8) (a) and who intentionally fails to report to the county jail as required under the sentence is guilty of a Class H felony.

946.425(1r) (1r)

946.425(1r)(a)(a) Any person who is subject to a confinement order under s. 973.09 (4) as the result of a conviction for a misdemeanor and who intentionally fails to report to the county jail or house of correction as required under the order is guilty of a Class A misdemeanor.

946.425(1r)(b) (b) Any person who is subject to a confinement order under s. 973.09 (4) as the result of a conviction for a felony and who intentionally fails to report to the county jail or house of correction as required under the order is guilty of a Class H felony.

946.425(3) (3) A prosecutor may not charge a person with violating both subs. (1) and (1m) regarding the same incident or occurrence.

946.425 History History: 1989 a. 85; 1993 a. 273; 1995 a. 154; 2001 a. 109.

946.425 Annotation Custody under sub. (1) (a) does not include the custody of a parole or probation officer. State v. Zimmerman, 2001 WI App 238, 248 Wis. 2d 370, 635 N.W.2d 864, 00-3173.



946.43 Assaults by prisoners.

946.43  Assaults by prisoners.

946.43(1m) (1m) Any prisoner confined to a state prison or other state, county or municipal detention facility who intentionally does any of the following is guilty of a Class F felony:

946.43(1m)(a) (a) Places an officer, employee, visitor or another inmate of such prison or institution in apprehension of an immediate battery likely to cause death or great bodily harm; or

946.43(1m)(b) (b) Confines or restrains an officer, employee, visitor or another inmate of such prison or institution without the person's consent.

946.43(2m) (2m)

946.43(2m)(a)(a) Any prisoner confined to a state prison or other state, county or municipal detention facility who throws or expels blood, semen, vomit, saliva, urine, feces or other bodily substance at or toward an officer, employee or visitor of the prison or facility or another prisoner of the prison or facility under all of the following circumstances is guilty of a Class I felony:

946.43(2m)(a)1. 1. The prisoner throws or expels the blood, semen, vomit, saliva, urine, feces or other bodily substance with the intent that it come into contact with the officer, employee, visitor or other prisoner.

946.43(2m)(a)2. 2. The prisoner throws or expels the blood, semen, vomit, saliva, urine, feces or other bodily substance with the intent either to cause bodily harm to the officer, employee, visitor or other prisoner or to abuse, harass, offend, intimidate or frighten the officer, employee, visitor or other prisoner.

946.43(2m)(a)3. 3. The officer, employee, visitor or other prisoner does not consent to the blood, semen, vomit, saliva, urine, feces or other bodily substance being thrown or expelled at or toward him or her.

946.43(2m)(b) (b) A court shall impose a sentence for a violation of par. (a) consecutive to any sentence previously imposed or which may be imposed for any crime or offense for which the person was in custody when he or she committed the violation of par. (a).

946.43 History History: 1977 c. 173, 273; 1999 a. 188; 2001 a. 109.



946.44 Assisting or permitting escape.

946.44  Assisting or permitting escape.

946.44(1) (1) Whoever does the following is guilty of a Class H felony:

946.44(1)(a) (a) Any officer or employee of an institution where prisoners are detained who intentionally permits a prisoner in the officer's or employee's custody to escape; or

946.44(1)(b) (b) Whoever with intent to aid any prisoner to escape from custody introduces into the institution where the prisoner is detained or transfers to the prisoner anything adapted or useful in making an escape.

946.44(1g) (1g) Any public officer or public employee who violates sub. (1) (a) or (b) is guilty of a Class F felony.

946.44(1m) (1m) Whoever intentionally introduces into an institution where prisoners are detained or transfers to a prisoner any firearm, whether loaded or unloaded, or any article used or fashioned in a manner to lead another person to believe it is a firearm, is guilty of a Class F felony.

946.44(2) (2) In this section:

946.44(2)(a) (a) "Custody" has the meaning designated in s. 946.42 (1) (a).

946.44(2)(b) (b) "Escape" has the meaning designated in s. 946.42 (1) (b).

946.44(2)(c) (c) "Institution" includes a juvenile correctional facility, as defined in s. 938.02 (10p), a secured residential care center for children and youth, as defined in s. 938.02 (15g), and a Type 2 residential care center for children and youth, as defined in s. 938.02 (19r).

946.44(2)(d) (d) "Prisoner" includes a person who is under the supervision of the department of corrections under s. 938.34 (4h), who is placed in a juvenile correctional facility or a secured residential care center for children and youth under s. 938.183, 938.34 (4m), or 938.357 (4) or (5) (e), who is placed in a Type 2 residential care center for children and youth under s. 938.34 (4d), or who is subject to an order under s. 48.366.

946.44 History History: 1977 c. 173; 1985 a. 320; 1987 a. 27, 236, 238, 403; 1989 a. 31, 107; 1993 a. 16, 377, 385, 486, 491; 1995 a. 27, 77, 352; 1999 a. 9; 2001 a. 109; 2005 a. 344.



946.45 Negligently allowing escape.

946.45  Negligently allowing escape.

946.45(1) (1) Any officer or employee of an institution where prisoners are detained who, through his or her neglect of duty, allows a prisoner in his or her custody to escape is guilty of a Class B misdemeanor.

946.45(2) (2) In this section:

946.45(2)(a) (a) "Custody" has the meaning designated in s. 946.42 (1) (a).

946.45(2)(b) (b) "Escape" has the meaning designated in s. 946.42 (1) (b).

946.45(2)(c) (c) "Institution" includes a juvenile correctional facility, as defined in s. 938.02 (10p), a secured residential care center for children and youth, as defined in s. 938.02 (15g), and a Type 2 residential care center for children and youth, as defined in s. 938.02 (19r).

946.45(2)(d) (d) "Prisoner" includes a person who is under the supervision of the department of corrections under s. 938.34 (4h), who is placed in a juvenile correctional facility or a secured residential care center for children and youth under s. 938.183, 938.34 (4m) or 938.357 (4) or (5) (e), who is placed in a Type 2 residential care center for children and youth under s. 938.34 (4d), or who is subject to an order under s. 48.366.

946.45 History History: 1977 c. 173; 1985 a. 320; 1987 a. 27, 238; 1989 a. 31, 107; 1993 a. 16, 377, 385, 491; 1995 a. 27, 77, 352; 1999 a. 9; 2005 a. 344.



946.46 Encouraging violation of probation, extended supervision or parole.

946.46  Encouraging violation of probation, extended supervision or parole. Whoever intentionally aids or encourages a parolee, probationer or person on extended supervision or any person committed to the custody or supervision of the department of corrections or a county department under s. 46.215, 46.22 or 46.23 by reason of crime or delinquency to abscond or violate a term or condition of parole, extended supervision or probation is guilty of a Class A misdemeanor.

946.46 History History: 1971 c. 164 s. 89; 1977 c. 173; 1989 a. 31, 107; 1993 a. 385; 1995 a. 27; 1997 a. 283.



946.465 Tampering with a global positioning system tracking device.

946.465  Tampering with a global positioning system tracking device. Whoever, without the authorization of the department of corrections, intentionally tampers with, or blocks, diffuses, or prevents the clear reception of, a signal transmitted by, a global positioning system tracking device or comparable technology that is provided under s. 301.48 or 301.49 is guilty of a Class I felony.

946.465 History History: 2005 a. 431; 2007 a. 181; 2011 a. 266.



946.47 Harboring or aiding felons.

946.47  Harboring or aiding felons.

946.47(1) (1) Whoever does either of the following is guilty of a Class I felony:

946.47(1)(a) (a) With intent to prevent the apprehension of a felon, harbors or aids him or her; or

946.47(1)(b) (b) With intent to prevent the apprehension, prosecution or conviction of a felon, destroys, alters, hides, or disguises physical evidence or places false evidence.

946.47(2) (2) As used in this section "felon" means either of the following:

946.47(2)(a) (a) A person who commits an act within the jurisdiction of this state which constitutes a felony under the law of this state; or

946.47(2)(b) (b) A person who commits an act within the jurisdiction of another state which is punishable by imprisonment for one year or more in a state prison or penitentiary under the law of that state and would, if committed in this state, constitute a felony under the law of this state.

946.47(3) (3) This section does not apply to the felon, to the felon's spouse or to a parent, grandparent, child, grandchild, brother or sister of the felon, whether by blood, marriage or adoption.

946.47 History History: 1977 c. 173; 1993 a. 486; 1999 a. 162; 2001 a. 109.

946.47 Annotation A person may be a "felon" under (2) (a) even though not convicted of felony. State v. Jones, 98 Wis. 2d 679, 298 N.W.2d 100 (Ct. App. 1980).

946.47 Annotation The application of this section is not restricted to persons wanted for conduct constituting a felony for which there has been no conviction, but also applies to persons previously convicted of a felony who are sought for other reasons. State v. Schmidt, 221 Wis. 2d 189, 585 N.W.2d 16 (Ct. App. 1998), 97-3131.



946.48 Kidnapped or missing persons; false information.

946.48  Kidnapped or missing persons; false information.

946.48(1)(1) Whoever sends, delivers, or causes to be transmitted to another any written or oral communication with intent to induce a false belief that the sender has knowledge of the whereabouts, physical condition, or terms imposed upon the return of a kidnapped or missing person is guilty of a Class H felony.

946.48(2) (2) Violation of this section may be prosecuted in either the county where the communication was sent or the county in which it was received.

946.48 History History: 1977 c. 173; 2001 a. 109.



946.49 Bail jumping.

946.49  Bail jumping.

946.49(1)(1) Whoever, having been released from custody under ch. 969, intentionally fails to comply with the terms of his or her bond is:

946.49(1)(a) (a) If the offense with which the person is charged is a misdemeanor, guilty of a Class A misdemeanor.

946.49(1)(b) (b) If the offense with which the person is charged is a felony, guilty of a Class H felony.

946.49(2) (2) A witness for whom bail has been required under s. 969.01 (3) is guilty of a Class I felony for failure to appear as provided.

946.49 History History: 1977 c. 173; 2001 a. 109.

946.49 Annotation Under sub. (1), a charge underlying a bail-jumping charge is not a lesser-included offense, and punishment for both does not offend double-jeopardy protection. State v. Nelson, 146 Wis. 2d 442, 432 N.W.2d 115 (Ct. App. 1988).

946.49 Annotation Conviction under this section resulting from the conviction for another crime committed while released on bail does not constitute double jeopardy. State v. West, 181 Wis. 2d 792, 510 N.W.2d (Ct. App. 1993).

946.49 Annotation A defendant released without bail is not subject to a bond and cannot violate this section. State v. Dawson, 195 Wis. 2d 161, 536 N.W.2d 119 (Ct. App. 1995), 94-2570.

946.49 Annotation A court in sentencing a defendant for a violation of this section may take into account the underlying acts that resulted in the violation. State v. Schordie, 214 Wis. 2d 229, 570 N.W.2d 881 (Ct. App. 1997), 97-0071.

946.49 Annotation Charging a defendant with 2 counts of bail jumping when the defendant violated multiple conditions of a single bond was not multiplicitous. State v. Anderson, 219 Wis. 2d 739, 580 N.W.2d 329 (1998), 96-0087.

946.49 Annotation A positive urine test was sufficient to establish that the defendant intentionally violated the conditions of a bond prohibiting the use of illegal drugs. State v. Taylor, 226 Wis. 2d 490, 595 N.W.2d 56 (Ct. App. 1999), 98-0962.

946.49 Annotation When the meaning and scope of a bond condition is at issue for purposes of determining whether there is the basis for a criminal charge, the threshold question is whether the bond condition itself covers the defendant's conduct in the case, and not whether the evidence plausibly establishes that the defendant believed that he or she was violating the condition. State v. Schaab, 2000 WI App 204, 238 Wis. 2d 598, 617 N.W.2d 872, 99-2203.

946.49 Annotation When a bail jumping charge is premised upon the commission of a further crime, the jury must be properly instructed regarding the elements of that further crime. When a bail jumping charge is premised upon the commission of a lesser-included offense of the further crime, the jury must be properly instructed under the law of lesser-included offenses. State v. Henning, 2003 WI App 54, 261 Wis. 2d 664, 660 N.W.2d 698, 02-1287. Reversed on other grounds, 2004 WI 89, 273 Wis. 2d 352, 681 N.W.2d 871, 02-1287.

946.49 Annotation "Release" refers to the defendant posting the bond, be it signature or cash, and need not be accompanied by the defendant's physical departure from the jailhouse. Here, the defendant made bond on a signature bond by signing it, therefore committing himself to its conditions, although he did not post 2 required cash bonds. While not physically released, the defendant was subject to this section for violating the conditions of the signature bond. State v. Dewitt, 2008 WI App 134, 313 Wis. 2d 794, 758 N.W.2d 201, 07-2869.

946.49 Annotation The defendant's argument that his conviction on two bail-jumping counts was multiplicitous because the preliminary hearings at which he failed to appear were scheduled for the same time and he had signed only one bond for the two underlying cases failed because the counts were different in fact. Proof of notification and failure to appear in one case would not prove notification and failure to appear in the other, making the two charges different in nature and therefore different in fact. State v. Eaglefeathers, 2009 WI App 2, 316 Wis. 2d 152, 762 N.W.2d 690, 07-0845.



946.495 Violation of nonsecure custody order.

946.495  Violation of nonsecure custody order. If a person has been placed in nonsecure custody by an intake worker under s. 938.207 or by a judge or circuit court commissioner under s. 938.21 (4) and the person is alleged to be delinquent under s. 938.12, alleged to be in need of protection or services under s. 938.13 (12) or has been taken into custody for committing an act that is a violation of a state or federal criminal law, the person is guilty of a Class A misdemeanor if he or she intentionally fails to comply with the conditions of his or her placement in nonsecure custody.

946.495 History History: 1997 a. 328; 2001 a. 61.



946.50 Absconding.

946.50  Absconding. Any person who is adjudicated delinquent, but who intentionally fails to appear before the court assigned to exercise jurisdiction under chs. 48 and 938 for his or her dispositional hearing under s. 938.335, and who does not return to that court for a dispositional hearing before attaining the age of 17 years is guilty of the following:

946.50(1) (1) A Class A felony, if the person was adjudicated delinquent for committing an act that would be a Class A felony if committed by an adult.

946.50(2) (2) A Class B felony, if the person was adjudicated delinquent for committing an act that would be a Class B felony if committed by an adult.

946.50(3) (3) A Class C felony, if the person was adjudicated delinquent for committing an act that would be a Class C felony if committed by an adult.

946.50(4) (4) A Class D felony, if the person was adjudicated delinquent for committing an act that would be a Class D felony if committed by an adult.

946.50(5) (5) A Class E felony, if the person was adjudicated delinquent for committing an act that would be a Class E felony if committed by an adult.

946.50(5d) (5d) A Class F felony, if the person was adjudicated delinquent for committing an act that would be a Class F felony if committed by an adult.

946.50(5h) (5h) A Class G felony, if the person was adjudicated delinquent for committing an act that would be a Class G felony if committed by an adult.

946.50(5p) (5p) A Class H felony, if the person was adjudicated delinquent for committing an act that would be a Class H felony if committed by an adult.

946.50(5t) (5t) A Class I felony, if the person was adjudicated delinquent for committing an act that would be a Class I felony if committed by an adult.

946.50(6) (6) A Class A misdemeanor, if the person was adjudicated delinquent for committing an act that would be a misdemeanor if committed by an adult.

946.50 History History: 1995 a. 77; 2001 a. 109.



946.52 Failure to submit biological specimen.

946.52  Failure to submit biological specimen. Whoever intentionally fails to comply with a requirement to submit a biological specimen under s. 165.76, 165.84 (7), 938.21 (1m), 938.30 (2m), 938.34 (15), 970.02 (8), 973.047, or 980.063 is guilty of a Class A misdemeanor.

946.52 History History: 2013 a. 20 s. 1922; 2013 Stats. s. 946.52.



946.60 Destruction of documents subject to subpoena.

946.60  Destruction of documents subject to subpoena.

946.60(1)(1) Whoever intentionally destroys, alters, mutilates, conceals, removes, withholds or transfers possession of a document, knowing that the document has been subpoenaed by a court or by or at the request of a district attorney or the attorney general, is guilty of a Class I felony.

946.60(2) (2) Whoever uses force, threat, intimidation or deception, with intent to cause or induce another person to destroy, alter, mutilate, conceal, remove, withhold or transfer possession of a subpoenaed document, knowing that the document has been subpoenaed by a court or by or at the request of a district attorney or the attorney general, is guilty of a Class I felony.

946.60(3) (3) It is not a defense to a prosecution under this section that:

946.60(3)(a) (a) The document would have been legally privileged or inadmissible in evidence.

946.60(3)(b) (b) The subpoena was directed to a person other than the defendant.

946.60 History History: 1981 c. 306; 2001 a. 109.



946.61 Bribery of witnesses.

946.61  Bribery of witnesses.

946.61(1) (1) Whoever does any of the following is guilty of a Class H felony:

946.61(1)(a) (a) With intent to induce another to refrain from giving evidence or testifying in any civil or criminal matter before any court, judge, grand jury, magistrate, court commissioner, referee or administrative agency authorized by statute to determine issues of fact, transfers to him or her or on his or her behalf, any property or any pecuniary advantage; or

946.61(1)(b) (b) Accepts any property or any pecuniary advantage, knowing that such property or pecuniary advantage was transferred to him or her or on his or her behalf with intent to induce him or her to refrain from giving evidence or testifying in any civil or criminal matter before any court, judge, grand jury, magistrate, court commissioner, referee, or administrative agency authorized by statute to determine issues of fact.

946.61(2) (2) This section does not apply to a person who is charged with a crime, or any person acting in his or her behalf, who transfers property to which he or she believes the other is legally entitled.

946.61 History History: 1977 c. 173; 1979 c. 175; 1993 a. 486; 2001 a. 109.

946.61 Annotation A conviction under this section cannot be sustained if the evidence shows that the defendant only transferred property to induce false testimony. State v. Duda, 60 Wis. 2d 431, 210 N.W.2d 763 (1973).

946.61 Annotation This section only prohibits paying a person to "refrain" from testifying and does not include influencing testimony. State v. Manthey, 169 Wis. 2d 673, 487 N.W.2d 44 (Ct. App. 1992).



946.64 Communicating with jurors.

946.64  Communicating with jurors. Whoever, with intent to influence any person, summoned or serving as a juror, in relation to any matter which is before that person or which may be brought before that person, communicates with him or her otherwise than in the regular course of proceedings in the trial or hearing of that matter is guilty of a Class I felony.

946.64 History History: 1977 c. 173; 2001 a. 109.



946.65 Obstructing justice.

946.65  Obstructing justice.

946.65(1)(1) Whoever for a consideration knowingly gives false information to any officer of any court with intent to influence the officer in the performance of official functions is guilty of a Class I felony.

946.65(2) (2) "Officer of any court" includes the judge, reporter, bailiff and district attorney.

946.65 History History: 1977 c. 173; 2001 a. 109.

946.65 Annotation Only conduct that involves a 3rd-party contracting with another to give false information to a court officer in an attempt to influence the performance of the officer's official function is proscribed by this section. State v. Howell, 141 Wis. 2d 58, 414 N.W.2d 54 (Ct. App. 1987).



946.66 False complaints of police misconduct.

946.66  False complaints of police misconduct.

946.66(1) (1) In this section:

946.66(1)(a) (a) "Complaint" means a complaint that is filed as part of a procedure established under s. 66.0511 (3).

946.66(1)(b) (b) "Law enforcement officer" has the meaning given in s. 165.85 (2) (c).

946.66(2) (2) Whoever knowingly makes a false complaint regarding the conduct of a law enforcement officer is subject to a Class A forfeiture.

946.66 History History: 1997 a. 176; 2001 a. 30.



946.67 Compounding crime.

946.67  Compounding crime.

946.67(1)(1) Whoever receives any property in return for a promise, express or implied, to refrain from prosecuting a crime or to refrain from giving information bearing on the probable success of a criminal prosecution is guilty of a Class A misdemeanor.

946.67(2) (2) Subsection (1) does not apply if the act upon which the actual or supposed crime is based has caused a loss for which a civil action will lie and the person who has sustained such loss reasonably believes that he or she is legally entitled to the property received.

946.67(3) (3) No promise mentioned in this section shall justify the promisor in refusing to testify or to produce evidence against the alleged criminal when subpoenaed to do so.

946.67 History History: 1977 c. 173; 1993 a. 486.



946.68 Simulating legal process.

946.68  Simulating legal process.

946.68(1g) (1g) In this section, "legal process" includes a subpoena, summons, complaint, warrant, injunction, writ, notice, pleading, order or other document that directs a person to perform or refrain from performing a specified act and compliance with which is enforceable by a court or governmental agency.

946.68(1r) (1r)

946.68(1r)(a)(a) Except as provided in pars. (b) and (c), whoever sends or delivers to another any document which simulates legal process is guilty of a Class I felony.

946.68(1r)(b) (b) If the document under par. (a) is sent or delivered with intent to induce payment of a claim, the person is guilty of a Class H felony.

946.68(1r)(c) (c) If the document under par. (a) simulates any criminal process, the person is guilty of a Class H felony.

946.68(2) (2) Proof that a document specified under sub. (1r) was mailed or was delivered to any person with intent that it be forwarded to the intended recipient is sufficient proof of sending.

946.68(3) (3) This section applies even though the simulating document contains a statement to the effect that it is not legal process.

946.68(4) (4) Violation of this section may be prosecuted in either the county where the document was sent or the county in which it was delivered.

946.68 History History: 1977 c. 173; 1997 a. 27; 2001 a. 109.



946.69 Falsely assuming to act as a public officer or employee or a utility employee.

946.69  Falsely assuming to act as a public officer or employee or a utility employee.

946.69(1) (1) In this section, "utility" means any of the following:

946.69(1)(a) (a) A public utility, as defined in s. 196.01 (5).

946.69(1)(b) (b) A municipal power district, as defined in s. 198.01 (6).

946.69(1)(c) (c) A cooperative association organized under ch. 185 or 193 to furnish or provide telecommunications service, or a cooperative organized under ch. 185 to furnish or provide gas, electricity, power or water.

946.69(2) (2) Whoever does any of the following is guilty of a Class I felony:

946.69(2)(a) (a) Assumes to act in an official capacity or to perform an official function, knowing that he or she is not the public officer or public employee or the employee of a utility that he or she assumes to be.

946.69(2)(b) (b) Exercises any function of a public office, knowing that he or she has not qualified so to act or that his or her right so to act has ceased.

946.69 History History: 1977 c. 173; 1993 a. 146, 486; 1995 a. 225; 1997 a. 27; 2001 a. 109; 2005 a. 441.

946.69 AnnotationSub. (1) is not unconstitutionally vague or overbroad. State v. Wickstrom, 118 Wis. 2d 339, 348 N.W.2d 183 (Ct. App. 1984).



946.70 Impersonating peace officers, fire fighters, or other emergency personnel.

946.70  Impersonating peace officers, fire fighters, or other emergency personnel.

946.70(1) (1)

946.70(1)(a)(a) Except as provided in sub. (2), whoever impersonates a peace officer with intent to mislead others into believing that the person is actually a peace officer is guilty of a Class A misdemeanor.

946.70(1)(b) (b) Except as provided in sub. (2), whoever impersonates a fire fighter with intent to mislead others into believing that the person is actually a fire fighter is guilty of a Class A misdemeanor.

946.70(1)(c) (c) Except as provided in sub. (2), whoever impersonates an emergency medical technician, as defined in s. 256.01 (5), with intent to mislead others into believing that the person is actually an emergency medical technician is guilty of a Class A misdemeanor.

946.70(1)(d) (d) Except as provided in sub. (2), whoever impersonates a first responder, as defined in s. 256.01 (9), with intent to mislead others into believing that the person is actually a first responder is guilty of a Class A misdemeanor.

946.70(2) (2) Any person violating sub. (1) with the intent to commit or aid or abet the commission of a crime other than a crime under this section is guilty of a Class H felony.

946.70 History History: 1977 c. 173; 1985 a. 97, 332; 2001 a. 109; 2011 a. 276.

946.70 Cross-reference Cross-reference: See s. 125.105 for the offense of impersonating an employee of the department of revenue or the department of justice.



946.71 Unlawful use of license for carrying concealed weapons.

946.71  Unlawful use of license for carrying concealed weapons.

946.71(1)(1) In this section, "license" means a license issued under s. 175.60 (2) or (9r).

946.71(2) (2) Whoever does any of the following is guilty of a Class A misdemeanor:

946.71(2)(a) (a) Intentionally represents as valid any revoked, suspended, fictitious, or fraudulently altered license.

946.71(2)(b) (b) If the actor holds a license, intentionally sells or lends the license to any other individual or knowingly permits another individual to use the license.

946.71(2)(c) (c) Intentionally represents as one's own any license not issued to him or her.

946.71(2)(d) (d) If the actor holds a license, intentionally permits any unlawful use of that license.

946.71(2)(e) (e) Intentionally reproduces by any means a copy of a license for a purpose that is prohibited under this subsection.

946.71(2)(f) (f) Intentionally defaces or intentionally alters a license.

946.71 History History: 2011 a. 35.



946.72 Tampering with public records and notices.

946.72  Tampering with public records and notices.

946.72(1)(1) Whoever with intent to injure or defraud destroys, damages, removes or conceals any public record is guilty of a Class H felony.

946.72(2) (2) Whoever intentionally damages, alters, removes or conceals any public notice, posted as authorized by law, before the expiration of the time for which the notice was posted, is guilty of a Class B misdemeanor.

946.72 History History: 1977 c. 173; 1981 c. 335; 2001 a. 109.



946.73 Penalty for violating laws governing state or county institutions.

946.73  Penalty for violating laws governing state or county institutions. Whoever violates any state law or any lawful rule made pursuant to state law governing state fair park or any state or county charitable, curative, reformatory, or penal institution while within the same or the grounds thereof is guilty of a Class C misdemeanor.

946.73 History History: 1977 c. 173; 1993 a. 213, 215, 491.



946.74 Aiding escape from mental institutions.

946.74  Aiding escape from mental institutions.

946.74(1)(1) Whoever intentionally does or attempts to do any of the following is guilty of a Class A misdemeanor:

946.74(1)(a) (a) Aids any person committed to an institution for the care of the mentally ill, infirm or deficient to escape therefrom.

946.74(1)(b) (b) Introduces into any institution for the care of the mentally ill, infirm or deficient, or transfers to any person committed to such institution, anything adapted or useful in making an escape therefrom, with intent to aid any person to escape.

946.74(1)(c) (c) Removes from any institution for the care of the mentally ill, infirm or deficient any person committed thereto.

946.74(2) (2) Whoever violates sub. (1) with intent to commit a crime against sexual morality with or upon the inmate of the institution is guilty of a Class H felony.

946.74 History History: 1977 c. 173; 2001 a. 109.



946.75 Denial of right of counsel.

946.75  Denial of right of counsel. Whoever, while holding another person in custody and if that person requests a named attorney, denies that other person the right to consult and be advised by an attorney at law at personal expense, whether or not such person is charged with a crime, is guilty of a Class A misdemeanor.

946.75 History History: 1977 c. 173.



946.76 Search warrant; premature disclosure.

946.76  Search warrant; premature disclosure. Whoever discloses prior to its execution that a search warrant has been applied for or issued, except so far as may be necessary to its execution, is guilty of a Class I felony.

946.76 History History: 1977 c. 173; 2001 a. 109.



946.79 False statements to financial institutions.

946.79  False statements to financial institutions.

946.79(1)(1) In this section:

946.79(1)(a) (a) "Financial institution" means a bank, savings bank, savings and loan association, credit union, loan company, sales finance company, insurance premium finance company, community currency exchange, seller of checks, insurance company, trust company, securities broker-dealer, as defined in s. 551.102 (4), mortgage banker, mortgage broker, pawnbroker, as defined in s. 134.71 (1) (e), telegraph company, or dealer in precious metals, stones, or jewels.

946.79(1)(b) (b) "Financial transaction information" means information being submitted to a financial institution in connection with a transaction with that financial institution.

946.79(1)(c) (c) "Monetary instrument" includes any of the following:

946.79(1)(c)1. 1. Coin or currency of the United States or any other country.

946.79(1)(c)2. 2. Traveler's check, personal check, money order, or share draft or other draft for payment.

946.79(1)(c)3. 3. Investment security or negotiable instrument, in bearer form, book entry, or other form that provides that title to the security or instrument passes upon delivery or transfer of the security or instrument.

946.79(1)(c)4. 4. Precious metals, stones, or jewels.

946.79(1)(d) (d) "Personal identification document" has the meaning given in s. 943.201 (1) (a).

946.79(1)(e) (e) "Personal identifying information" has the meaning given in s. 943.201 (1) (b).

946.79(1)(f) (f) "Transaction" means the acquisition or disposition of property by any means, including any of the following:

946.79(1)(f)1. 1. The purchase, sale, trade, transfer, transmission, exchange, loan, pledge, investment, delivery, deposit, or withdrawal of a monetary instrument.

946.79(1)(f)2. 2. The use of a safe deposit box.

946.79(1)(f)3. 3. The extension of credit.

946.79(2) (2) Whoever knowingly does any of the following in connection with the submission of financial transaction information is guilty of a Class H felony:

946.79(2)(a) (a) Falsifies or conceals or attempts to falsify or conceal an individual's identity.

946.79(2)(b) (b) Makes a false statement regarding an individual's identity.

946.79(2)(c) (c) Makes or uses a writing containing false information regarding an individual's identity.

946.79(2)(d) (d) Uses a false personal identification document or false personal identifying information.

946.79 History History: 2003 a. 36; 2007 a. 196.



946.80 Short title.

946.80  Short title. Sections 946.80 to 946.88 may be cited as the Wisconsin Organized Crime Control Act.

946.80 History History: 1981 c. 280; 1989 a. 121.

946.80 Annotation RICO and WOCCA. Gegios and Jervis. Wis. Law. Apr. 1990.



946.81 Intent.

946.81  Intent. The legislature finds that a severe problem is posed in this state by the increasing organization among certain criminal elements and the increasing extent to which criminal activities and funds acquired as a result of criminal activity are being directed to and against the legitimate economy of the state. The legislature declares that the intent of the Wisconsin Organized Crime Control Act is to impose sanctions against this subversion of the economy by organized criminal elements and to provide compensation to private persons injured thereby. It is not the intent of the legislature that isolated incidents of misdemeanor conduct be prosecuted under this act, but only an interrelated pattern of criminal activity the motive or effect of which is to derive pecuniary gain.

946.81 History History: 1981 c. 280.

946.81 Annotation If a party violating this section could defend its actions using the voluntary payment rule, then the broad, remedial purpose of this section would be undermined. MBS-Certified Public Accountants, LLC v. Wisconsin Bell Inc. 2013 WI App 14, 346 Wis. 2d 173, 828 N.W.2d 575, 08-1830.



946.82 Definitions.

946.82  Definitions. In ss. 946.80 to 946.88:

946.82(1) (1) "Commission of a crime" means being concerned in the commission of a crime under s. 939.05.

946.82(2) (2) "Enterprise" means any sole proprietorship, partnership, limited liability company, corporation, business trust, union organized under the laws of this state or other legal entity or any union not organized under the laws of this state, association or group of individuals associated in fact although not a legal entity. "Enterprise" includes illicit and licit enterprises and governmental and other entities.

946.82(3) (3) "Pattern of racketeering activity" means engaging in at least 3 incidents of racketeering activity that have the same or similar intents, results, accomplices, victims or methods of commission or otherwise are interrelated by distinguishing characteristics, provided at least one of the incidents occurred after April 27, 1982 and that the last of the incidents occurred within 7 years after the first incident of racketeering activity. Acts occurring at the same time and place which may form the basis for crimes punishable under more than one statutory provision may count for only one incident of racketeering activity.

946.82(4) (4) "Racketeering activity" means any activity specified in 18 USC 1961 (1) in effect as of April 27, 1982, or the attempt, conspiracy to commit, or commission of any of the felonies specified in: chs. 945 and 961, subch. V of ch. 551, and ss. 49.49, 134.05, 139.44 (1), 180.0129, 181.0129, 185.825, 201.09 (2), 215.12, 221.0625, 221.0636, 221.0637, 221.1004, 553.41 (3) and (4), 553.52 (2), 940.01, 940.19 (4) to (6), 940.20, 940.201, 940.203, 940.21, 940.30, 940.302 (2), 940.305, 940.31, 941.20 (2) and (3), 941.26, 941.28, 941.298, 941.31, 941.32, 942.09, 943.01 (2), (2d), or (2g), 943.011, 943.012, 943.013, 943.02, 943.03, 943.04, 943.05, 943.06, 943.10, 943.20 (3) (bf) to (e), 943.201, 943.203, 943.23 (1g), (2) and (3), 943.24 (2), 943.27, 943.28, 943.30, 943.32, 943.34 (1) (bf), (bm), and (c), 943.38, 943.39, 943.40, 943.41 (8) (b) and (c), 943.50 (4) (bf), (bm), and (c) and (4m), 943.60, 943.70, 943.76, 943.81, 943.82, 943.83, 943.84, 943.85, 943.86, 943.87, 943.88, 943.89, 943.90, 944.21 (5) (c) and (e), 944.32, 944.33 (2), 944.34, 945.03 (1m), 945.04 (1m), 945.05 (1), 945.08, 946.10, 946.11, 946.12, 946.13, 946.31, 946.32 (1), 946.48, 946.49, 946.61, 946.64, 946.65, 946.72, 946.76, 946.79, 947.015, 948.05, 948.051, 948.08, 948.12, and 948.30.

946.82 History History: 1981 c. 280; 1983 a. 438; 1985 a. 104; 1985 a. 236 s. 15; 1987 a. 266 s. 5; 1987 a. 332, 348, 349, 403; 1989 a. 121, 303; 1991 a. 32, 39, 189; 1993 a. 50, 92, 94, 112, 280, 441, 491; 1995 a. 133, 249, 336, 448; 1997 a. 35, 79, 101, 140, 143, 252; 1999 a. 9, 150; 2001 a. 16, 105, 109; 2003 a. 36, 321; 2005 a. 212; 2007 a. 116, 196; 2009 a. 180; 2011 a. 174.

946.82 Annotation The definition of "pattern of racketeering" is not unconstitutionally vague. The definition of "enterprise" is discussed. State v. O'Connell, 179 Wis. 2d 598, 508 N.W.2d 23 (Ct. App. 1993).

946.82 Annotation Repeated use of illegally copied computer software did not constitute a pattern of racketeering. Management Computer Services v. Hawkins, 196 Wis. 2d 578, 539 N.W.2d 111 (Ct. App. 1995), 93-0140.

946.82 Annotation WOCCA does not require proof of intent or knowledge beyond that required for the underlying predicate offense. State v. Mueller, 201 Wis. 2d 121, 549 N.W.2d 455 (Ct. App. 1996), 93-3227.

946.82 Annotation The analysis for a "pattern of racketeering activity" under WOCCA is the same as under RICO. Brunswick Corp. v. E.A. Doyle Mfg. Co. 770 F. Supp. 1351 (1991).



946.83 Prohibited activities.

946.83  Prohibited activities.

946.83(1) (1) No person who has received any proceeds with knowledge that they were derived, directly or indirectly, from a pattern of racketeering activity may use or invest, whether directly or indirectly, any part of the proceeds or the proceeds derived from the investment or use thereof in the acquisition of any title to, or any right, interest, or equity in, real property or in the establishment or operation of any enterprise.

946.83(2) (2) No person, through a pattern of racketeering activity, may acquire or maintain, directly or indirectly, any interest in or control of any enterprise or real property.

946.83(3) (3) No person employed by, or associated with, any enterprise may conduct or participate, directly or indirectly, in the enterprise through a pattern of racketeering activity.

946.83 History History: 1981 c. 280.

946.83 Annotation Sub. (3) requires that the person be separate from the enterprise; as matter of law, an individual is separate from a solely-owned enterprise if it is a corporation. State v. Judd, 147 Wis. 2d 398, 433 N.W.2d 260 (Ct. App. 1988).



946.84 Penalties.

946.84  Penalties.

946.84(1)(1) Any person convicted of engaging in racketeering activity in violation of s. 946.83 is guilty of a Class E felony.

946.84(2) (2) In lieu of a fine under sub. (1), any person convicted of engaging in conduct in violation of s. 946.83, through which he or she derived pecuniary value, or by which he or she caused personal injury or property damage or other loss, may be fined not to exceed 2 times the gross value gained or 2 times the gross loss caused, whichever is the greater, plus court costs and the costs of investigation and prosecution, reasonably incurred. In calculating the amount of fine based on personal injury, any measurement of pain and suffering shall be excluded.

946.84(3) (3) The court shall hold a hearing to determine the amount of the fine authorized by sub. (2).

946.84(4) (4) In sub. (2), "pecuniary value" means:

946.84(4)(a) (a) Anything of value in the form of money, a negotiable instrument, or a commercial interest or anything else the primary significance of which is economic advantage; or

946.84(4)(b) (b) Any other property or service that has a value in excess of $100.

946.84 History History: 1981 c. 280, 391; 2001 a. 109.



946.85 Continuing criminal enterprise.

946.85  Continuing criminal enterprise.

946.85(1) (1) Any person who engages in a continuing criminal enterprise is guilty of a Class E felony.

946.85(2) (2) In this section a person is considered to be engaged in a continuing criminal enterprise, if he or she engages in a prohibited activity under s. 946.83, and:

946.85(2)(a) (a) The activity is undertaken by the person in concert with 5 or more other persons, each of whom acted with intent to commit a crime and with respect to whom the person occupies a supervisory position; and

946.85(2)(b) (b) The person obtains gross income or resources in excess of $25,000 from the activity.

946.85 History History: 1981 c. 280; 1997 a. 283; 2001 a. 109.

946.85 Annotation There are 3 separate offenses chargeable under sec. 946.85, each requiring proof of a fact the others do not. Prosecution of continuing criminal enterprise violations and the predicate offenses does not violate double jeopardy. State v. Evers, 163 Wis. 2d 725, 472 N.W.2d 828 (Ct. App. 1991).



946.86 Criminal forfeitures.

946.86  Criminal forfeitures.

946.86(1) (1) In addition to the penalties under ss. 946.84 and 946.85, the court shall order forfeiture, according to the procedures set forth in subs. (2) to (4), of all real or personal property used in the course of, or intended for use in the course of, derived from or realized through conduct in violation of s. 946.83 or 946.85. All forfeitures under this section shall be made with due provision for the rights of innocent persons. Property constituting proceeds derived from conduct in violation of s. 946.83 or 946.85 includes, but is not limited to, any of the following:

946.86(1)(a) (a) Any position, office, appointment, tenure, commission or employment contract of any kind that the defendant acquired or maintained in violation of s. 946.83 or 946.85, through which the defendant conducted or participated in the conduct of the affairs of an enterprise in violation of s. 946.83 or 946.85, or that afforded the defendant a source of influence or control over the affairs of an enterprise that the defendant exercised in violation of s. 946.83 or 946.85.

946.86(1)(b) (b) Any compensation, right or benefit derived from a position, office, appointment, tenure, commission or employment contract that accrued to the defendant during the period of conduct in violation of s. 946.83 or 946.85.

946.86(1)(c) (c) Any interest in, security of, claim against or property or contractual right affording the defendant a source of influence or control over the affairs of an enterprise in which the defendant participated in violation of s. 946.83 or 946.85.

946.86(1)(d) (d) Any amount payable or paid under any contract for goods or services that was awarded or performed in violation of s. 946.83 or 946.85.

946.86(2) (2) Any criminal complaint alleging violation of s. 946.83 or 946.85 shall allege the extent of property subject to forfeiture under this section. At trial, the trier of fact shall return a special verdict determining the extent of property, if any, to be subject to forfeiture under this section. When a special verdict contains a finding of property subject to a forfeiture under this section, a judgment of criminal forfeiture shall be entered along with the judgment of conviction under s. 972.13.

946.86(3) (3) If any property included in a special verdict of criminal forfeiture cannot be located, has been sold to a bona fide purchaser for value, has been placed beyond the jurisdiction of the court, has been substantially diminished in value by the conduct of the defendant, has been commingled with other property that cannot be divided without difficulty or undue injury to innocent persons or is otherwise unreachable without undue injury to innocent persons, the court may order forfeiture of any other property of the defendant up to the value of the property that is unreachable.

946.86(4) (4) Any injured person has a right or claim to forfeited property or the proceeds derived therefrom superior to any right or claim the state has under this section in the same property or proceeds. This subsection does not grant the injured person priority over state claims or rights by reason of a tax lien or other basis not covered by ss. 946.80 to 946.88. All rights, titles and interest in property described in sub. (1) vest in the state upon the commission of the act giving rise to forfeiture under this section.

946.86 History History: 1989 a. 121.



946.87 Civil remedies.

946.87  Civil remedies.

946.87(1)(1) After making due provision for the rights of innocent persons, any circuit court may enjoin violations of s. 946.83 or 946.85 and may issue appropriate orders and judgments related thereto, including, but not limited to:

946.87(1)(a) (a) Ordering any defendant to divest himself or herself of any interest in any enterprise which is involved in the violation of s. 946.83 or 946.85, including real property.

946.87(1)(b) (b) Imposing reasonable restrictions upon the future activities or investments of any defendant related to enjoining violations of s. 946.83 or 946.85, including, but not limited to, prohibiting any defendant from engaging in the same type of endeavor as the enterprise in which he or she was engaged in violation of s. 946.83 or 946.85.

946.87(1)(c) (c) Ordering the dissolution or reorganization of any related enterprise.

946.87(1)(d) (d) Ordering the suspension or revocation of a license, permit or prior approval granted to any related enterprise by any agency of the state, county or municipality.

946.87(1)(e) (e) Ordering the dissolution of a corporation organized under ch. 180 or 181, or the revocation of a certificate authorizing a foreign corporation to conduct business within the state, upon finding that the board of directors or a managerial agent acting on behalf of the corporation, in conducting the affairs of the corporation, has authorized or engaged in conduct in violation of s. 946.83 or 946.85 and that, for the prevention of future criminal activity, the public interest requires the action under this paragraph.

946.87(2) (2)

946.87(2)(a)(a) All property, real or personal, including money, used in the course of, intended for use in the course of, derived from, or realized through, conduct which has resulted in a conviction for violation of s. 946.83 or 946.85 is subject to civil forfeiture to the state. The state shall dispose of all forfeited property as soon as commercially feasible. If property is not exercisable or transferable for value by the state, it shall expire. All forfeitures or dispositions under this section shall be made with due provision for the rights of innocent persons. The proceeds realized from the forfeitures and dispositions shall be deposited in the school fund.

946.87(2)(am) (am) Notwithstanding par. (a), property described in par. (a) is subject to forfeiture if the person who violated s. 946.83 or 946.85 has not been convicted, but he or she is a defendant in a criminal proceeding, is released, pending trial, on bail, as defined in s. 969.001, and fails to appear in court regarding the criminal proceeding. However, before making the final determination of any action under this section, the court must determine that the party bringing the action can prove the person committed the violation of s. 946.83 or 946.85.

946.87(2)(b) (b) Any injured person has a right or claim to forfeited property or the proceeds derived therefrom superior to any right or claim the state has under this section in the same property or proceeds. This paragraph does not grant the person priority over state claims or rights by reason of a tax lien or other basis not covered by ss. 946.80 to 946.88.

946.87(3) (3) The attorney general or any district attorney may institute civil proceedings under this section. Notwithstanding s. 59.42 (2) (b) 4., in counties having a population of 500,000 or more, the district attorney or the corporation counsel may proceed under this section. A corporation counsel in a county having a population of 500,000 or more or a district attorney may institute proceedings under this section only with the prior written approval of the attorney general. In any action brought under this section, the circuit court shall proceed as soon as practicable to the hearing and determination. Pending final determination of any action under this section, the circuit court may at any time enter such injunctions, prohibitions or restraining orders or take such actions, including the acceptance of satisfactory performance bonds, as the court deems proper. At any time pending final determination of a forfeiture action under sub. (2), the circuit court may order the seizure of property subject to forfeiture and may make such orders as it deems necessary to preserve and protect the property.

946.87(4) (4) Any person who is injured by reason of any violation of s. 946.83 or 946.85 has a cause of action for 2 times the actual damages sustained and, when appropriate, punitive damages. The person shall also recover attorney fees and costs of the investigation and litigation reasonably incurred. The defendant or any injured person may demand a trial by jury in any civil action brought under this section.

946.87(5) (5) The burden of proof under this section is that of satisfying or convincing to a reasonable certainty by a greater weight of the credible evidence that the property is subject to forfeiture under this section.

946.87(6) (6) A final judgment or decree rendered in favor of the state in any criminal proceeding under ss. 946.80 to 946.88 shall stop the defendant from denying the essential allegations of the criminal offense in any subsequent civil action or proceeding.

946.87 History History: 1981 c. 280; 1989 a. 121 ss. 108, 110m; Stats. 1989 s. 946.87; 1993 a. 280; 1995 a. 201.

946.87 Annotation State courts have concurrent jurisdiction over federal civil RICO actions. Tafflin v. Levitt, 493 U.S. 455, 107 L. Ed. 2d 887 (1990).

946.87 Annotation A WOCCA double damage civil action is penal in nature and does not survive the death of a defendant, but a claim against the deceased defendant's employee does survive. Schimpf v. Gerald, Inc. 2 F. Supp. 2d 1150 (1998).

946.87 Annotation Reaching deep pocket under RICO. Poker. 72 MLR 511 (1989).



946.88 Enforcement and jurisdiction.

946.88  Enforcement and jurisdiction.

946.88(1) (1) A criminal or civil action or proceeding under ss. 946.80 to 946.88 may be commenced at any time within 6 years after a violation under ss. 946.80 to 946.88 terminates or the cause of action accrues. If a criminal action or proceeding under ss. 946.80 to 946.88 is brought, or intervened in, to punish, prevent or restrain any such violation, the running of the period of limitations with respect to any civil action or proceeding, including an action or proceeding under s. 946.87, which is based in whole or in part upon any matter complained of in the criminal action or proceeding shall be suspended for 2 years following the termination of the criminal action or proceeding.

946.88(2) (2) The application of one civil or criminal remedy under ss. 946.80 to 946.88 does not preclude the application of any other remedy, civil or criminal, under ss. 946.80 to 946.88 or any other provision of law. Civil remedies under ss. 946.80 to 946.88 are supplemental, and not mutually exclusive, except the state may not proceed under both ss. 946.84 (2) and 946.87 (4).

946.88(3) (3) The attorney general and the district attorneys of this state have concurrent authority to institute criminal proceedings under ss. 946.80 to 946.88, except a district attorney may institute proceedings only with the prior written approval of the attorney general.

946.88 History History: 1981 c. 280; 1989 a. 121 s. 110; Stats. 1989 s. 946.88.






947. Crimes against public peace, order and other interests.

947.01 Disorderly conduct.

947.01  Disorderly conduct.

947.01(1)(1) Whoever, in a public or private place, engages in violent, abusive, indecent, profane, boisterous, unreasonably loud or otherwise disorderly conduct under circumstances in which the conduct tends to cause or provoke a disturbance is guilty of a Class B misdemeanor.

947.01(2) (2) Unless other facts and circumstances that indicate a criminal or malicious intent on the part of the person apply, a person is not in violation of, and may not be charged with a violation of, this section for loading, carrying, or going armed with a firearm, without regard to whether the firearm is loaded or is concealed or openly carried.

947.01 History History: 1977 c. 173; 1979 c. 131; 2011 a. 35.

947.01 Annotation The defendant was properly convicted of disorderly conduct when he appeared on a stage wearing a minimum of clothing intending to and succeeding in causing a loud reaction in the audience. State v. Maker, 48 Wis. 2d 612, 180 N.W.2d 707 (1970).

947.01 Annotation An attorney was properly convicted under this section for refusing to leave a ward in a mental hospital until he had seen a client after having made statements in the presence of patients that caused some to become agitated. State v. Elson, 60 Wis. 2d 54, 208 N.W.2d 363 (1973).

947.01 Annotation It was not disorderly conduct for 4 people to enter an office with other members of the public for the purpose of protesting the draft and to refuse to leave on orders of the police when their conduct was not otherwise disturbing. State v. Werstein, 60 Wis. 2d 668, 211 N.W.2d 437 (1973).

947.01 Annotation This statute does not require a victim, but when the disorderly conduct is directed at a person, that person is the victim for the purpose of prosecuting the perpetrator for intimidating a victim under s. 940.44. State v. Vinje, 201 Wis. 2d 98, 548 N.W.2d 118 (Ct. App. 1996), 95-1484.

947.01 Annotation A "true threat" is a statement that a speaker would reasonably foresee that a listener would reasonably interpret as a serious expression of a purpose to inflict harm, as distinguished from hyperbole, jest, innocuous talk, expressions of political views, or other similarly protected speech. It is not necessary that the speaker have the ability to carry out the threat. State v. Perkins, 2001 WI 46, 243 Wis. 2d 141, 626 N.W.2d 762, 99-1924.

947.01 Annotation Purely written speech, even written speech that fails to cause an actual disturbance, can constitute disorderly conduct, but the state has the burden to prove that the speech is constitutionally unprotected "abusive" conduct. "Abusive" conduct is conduct that is injurious, improper, hurtful, offensive, or reproachful. "True threats" clearly fall within the scope of this definition. State v. Douglas D. 2001 WI 47, 243 Wis. 2d 204, 626 N.W.2d 725, 99-1767.

947.01 Annotation Application of the disorderly conduct statute to speech alone is permissible under appropriate circumstances. When speech is not an essential part of any exposition of ideas, when it is utterly devoid of social value, and when it can cause or provoke a disturbance, the disorderly conduct statute can be applicable. State v. A.S. 2001 WI 48, 243 Wis. 2d 173, 626 N.W.2d 712, 99-2317.

947.01 Annotation Disorderly conduct does not necessarily require disruptions that implicate the public directly. This section encompasses conduct that tends to cause a disturbance or disruption that is personal or private in nature, as long as there exists the real possibility that the disturbance or disruption will spill over and disrupt the peace, order, or safety of the surrounding community as well. Sending repeated, unwelcome, and anonymous mailings was "otherwise disorderly conduct." State v. Schwebke, 2002 WI 55, 253 Wis. 2d 1, 644 N.W.2d 666, 99-3204.

947.01 Annotation Defiance of a police officer's order to move is itself disorderly conduct if the order is lawful. Braun v. Baldwin, 346 F.3d 761 (2003).



947.011 Disrupting a funeral or memorial service.

947.011  Disrupting a funeral or memorial service.

947.011(1)(1) In this section:

947.011(1)(a) (a) "Facility" includes a cemetery in which a funeral or memorial service takes place.

947.011(1)(b) (b) "Funeral or memorial service" includes a wake or a burial, as defined in s. 157.061 (1), but does not include a service that is not intended to honor or commemorate one or more specific decedents.

947.011(2) (2)

947.011(2)(a)(a) No person may do any of the following during a funeral or memorial service, during the 60 minutes immediately preceding the scheduled starting time of a funeral or memorial service if a starting time has been scheduled, or during the 60 minutes immediately following a funeral or memorial service:

947.011(2)(a)1. 1. Engage in conduct that is prohibited under s. 947.01 (1) within 500 feet of any entrance to a facility being used for the service with the intent to disrupt the service.

947.011(2)(a)2. 2. Intentionally block access to a facility being used for the service.

947.011(2)(b) (b) No person, with the intent to disrupt a funeral procession, may impede vehicles that he or she knows are part of the procession.

947.011(2)(c) (c) No person may do any of the following during a funeral or memorial service, during the 60 minutes immediately preceding the scheduled starting time of a funeral or memorial service if a starting time has been scheduled, or during the 60 minutes immediately following a funeral or memorial service:

947.011(2)(c)1. 1. Engage in conduct that is prohibited under s. 947.01 (1) within 500 feet of any entrance to a facility being used for the service.

947.011(2)(c)2. 2. Block access to a facility being used for the service.

947.011(2)(d) (d) No person may impede vehicles that are part of a funeral procession if the person's conduct violates s. 947.01 (1).

947.011(3) (3)

947.011(3)(a)(a) Except as provided in par. (b), any person who violates this section is guilty of a Class A misdemeanor.

947.011(3)(b) (b) Any person who violates sub. (2) (a) or (b) after having been convicted of a violation of this section is guilty of a Class I felony.

947.011 History History: 2005 a. 114; 2011 a. 35.



947.012 Unlawful use of telephone.

947.012  Unlawful use of telephone.

947.012(1) (1) Whoever does any of the following is guilty of a Class B misdemeanor:

947.012(1)(a) (a) With intent to frighten, intimidate, threaten, abuse or harass, makes a telephone call and threatens to inflict injury or physical harm to any person or the property of any person.

947.012(1)(b) (b) With intent to frighten, intimidate, threaten or abuse, telephones another and uses any obscene, lewd or profane language or suggests any lewd or lascivious act.

947.012(1)(c) (c) Makes a telephone call, whether or not conversation ensues, without disclosing his or her identity and with intent to abuse or threaten any person at the called number.

947.012(2) (2) Whoever does any of the following is subject to a Class B forfeiture:

947.012(2)(a) (a) With intent to harass or offend, telephones another and uses any obscene, lewd or profane language or suggests any lewd or lascivious act.

947.012(2)(b) (b) Makes or causes the telephone of another repeatedly to ring, with intent to harass any person at the called number.

947.012(2)(c) (c) Makes repeated telephone calls, whether or not conversation ensues, with intent solely to harass any person at the called number.

947.012(2)(d) (d) Makes a telephone call, whether or not conversation ensues, without disclosing his or her identity and with intent to harass any person at the called number.

947.012(2)(e) (e) Knowingly permits any telephone under his or her control to be used for any purpose prohibited by this section.

947.012 History History: 1979 c. 131; 1991 a. 39.



947.0125 Unlawful use of computerized communication systems.

947.0125  Unlawful use of computerized communication systems.

947.0125(1)(1) In this section, "message" means any transfer of signs, signals, writing, images, sounds, data or intelligence of any nature, or any transfer of a computer program, as defined in s. 943.70 (1) (c).

947.0125(2) (2) Whoever does any of the following is guilty of a Class B misdemeanor:

947.0125(2)(a) (a) With intent to frighten, intimidate, threaten, abuse or harass another person, sends a message to the person on an electronic mail or other computerized communication system and in that message threatens to inflict injury or physical harm to any person or the property of any person.

947.0125(2)(b) (b) With intent to frighten, intimidate, threaten, abuse or harass another person, sends a message on an electronic mail or other computerized communication system with the reasonable expectation that the person will receive the message and in that message threatens to inflict injury or physical harm to any person or the property of any person.

947.0125(2)(c) (c) With intent to frighten, intimidate, threaten or abuse another person, sends a message to the person on an electronic mail or other computerized communication system and in that message uses any obscene, lewd or profane language or suggests any lewd or lascivious act.

947.0125(2)(d) (d) With intent to frighten, intimidate, threaten or abuse another person, sends a message on an electronic mail or other computerized communication system with the reasonable expectation that the person will receive the message and in that message uses any obscene, lewd or profane language or suggests any lewd or lascivious act.

947.0125(2)(e) (e) With intent to frighten, intimidate, threaten or abuse another person, sends a message to the person on an electronic mail or other computerized communication system while intentionally preventing or attempting to prevent the disclosure of his or her own identity.

947.0125(2)(f) (f) While intentionally preventing or attempting to prevent the disclosure of his or her identity and with intent to frighten, intimidate, threaten or abuse another person, sends a message on an electronic mail or other computerized communication system with the reasonable expectation that the person will receive the message.

947.0125(3) (3) Whoever does any of the following is subject to a Class B forfeiture:

947.0125(3)(a) (a) With intent to harass, annoy or offend another person, sends a message to the person on an electronic mail or other computerized communication system and in that message uses any obscene, lewd or profane language or suggests any lewd or lascivious act.

947.0125(3)(b) (b) With intent to harass, annoy or offend another person, sends a message on an electronic mail or other computerized communication system with the reasonable expectation that the person will receive the message and in that message uses any obscene, lewd or profane language or suggests any lewd or lascivious act.

947.0125(3)(c) (c) With intent solely to harass another person, sends repeated messages to the person on an electronic mail or other computerized communication system.

947.0125(3)(d) (d) With intent solely to harass another person, sends repeated messages on an electronic mail or other computerized communication system with the reasonable expectation that the person will receive the messages.

947.0125(3)(e) (e) With intent to harass or annoy another person, sends a message to the person on an electronic mail or other computerized communication system while intentionally preventing or attempting to prevent the disclosure of his or her own identity.

947.0125(3)(f) (f) While intentionally preventing or attempting to prevent the disclosure of his or her identity and with intent to harass or annoy another person, sends a message on an electronic mail or other computerized communication system with the reasonable expectation that the person will receive the message.

947.0125(3)(g) (g) Knowingly permits or directs another person to send a message prohibited by this section from any computer terminal or other device that is used to send messages on an electronic mail or other computerized communication system and that is under his or her control.

947.0125 History History: 1995 a. 353.



947.013 Harassment.

947.013  Harassment.

947.013(1)(1) In this section:

947.013(1)(a) (a) "Course of conduct" means a pattern of conduct composed of a series of acts over a period of time, however short, evidencing a continuity of purpose.

947.013(1)(b) (b) "Credible threat" means a threat made with the intent and apparent ability to carry out the threat.

947.013(1)(c) (c) "Personally identifiable information" has the meaning given in s. 19.62 (5).

947.013(1)(d) (d) "Record" has the meaning given in s. 19.32 (2).

947.013(1m) (1m) Whoever, with intent to harass or intimidate another person, does any of the following is subject to a Class B forfeiture:

947.013(1m)(a) (a) Strikes, shoves, kicks or otherwise subjects the person to physical contact or attempts or threatens to do the same.

947.013(1m)(b) (b) Engages in a course of conduct or repeatedly commits acts which harass or intimidate the person and which serve no legitimate purpose.

947.013(1r) (1r) Whoever violates sub. (1m) under all of the following circumstances is guilty of a Class A misdemeanor:

947.013(1r)(a) (a) The act is accompanied by a credible threat that places the victim in reasonable fear of death or great bodily harm.

947.013(1r)(b) (b) The act occurs while the actor is subject to an order or injunction under s. 813.12, 813.122 or 813.125 that prohibits or limits his or her contact with the victim.

947.013(1t) (1t) Whoever violates sub. (1r) is guilty of a Class I felony if the person has a prior conviction under this subsection or sub. (1r), (1v), or (1x) or s. 940.32 (2), (2e), (2m), or (3) involving the same victim and the present violation occurs within 7 years of the prior conviction.

947.013(1v) (1v) Whoever violates sub. (1r) is guilty of a Class H felony if he or she intentionally gains access to a record in electronic format that contains personally identifiable information regarding the victim in order to facilitate the violation under sub. (1r).

947.013(1x) (1x) Whoever violates sub. (1r) under all of the following circumstances is guilty of a Class H felony:

947.013(1x)(a) (a) The person has a prior conviction under sub. (1r), (1t) or (1v) or this subsection or s. 940.32 (2), (2e), (2m), or (3).

947.013(1x)(b) (b) The person intentionally gains access to a record in order to facilitate the current violation under sub. (1r).

947.013(2) (2) This section does not prohibit any person from participating in lawful conduct in labor disputes under s. 103.53.

947.013 History History: 1983 a. 336; 1991 a. 194; 1993 a. 496; 2001 a. 109.

947.013 Annotation This section is not a safety statute and does not grant a private right of action for its violation. In re Estate of Drab, 143 Wis. 2d 568, 422 N.W.2d 144 (Ct. App. 1988).



947.015 Bomb scares.

947.015  Bomb scares. Whoever intentionally conveys or causes to be conveyed any threat or false information, knowing such to be false, concerning an attempt or alleged attempt being made or to be made to destroy any property by the means of explosives is guilty of a Class I felony.

947.015 History History: 1977 c. 173; 2001 a. 109.

947.015 Annotation This section is not an included crime in s. 941.30, recklessly endangering safety. State v. Van Ark, 62 Wis. 2d 155, 215 N.W.2d 41 (1974).

947.015 Annotation Read with the requirement that only "true threats" can be prosecuted, this section does not violate the guarantee of free speech. State v. Robert T. 2008 WI App 22, 307 Wis. 2d 488, 746 N.W.2d 564, 06-2206.



947.017 Threats to release chemical, biological, or radioactive substances.

947.017  Threats to release chemical, biological, or radioactive substances.

947.017(1) (1) In this section:

947.017(1)(a) (a) "Biological agent" means a microorganism or an infectious substance, or any naturally occurring, bioengineered, or synthesized toxin or component of a microorganism or an infectious substance that is capable of causing death, disease, or other biological malfunction in humans.

947.017(1)(b) (b) "Harmful substance" means radioactive material that is harmful to human life, a toxic chemical or its precursor, or a biological agent.

947.017(1)(c) (c) "Microorganism" includes a bacterium, virus, fungus, rickettsia, or protozoan.

947.017(1)(d) (d) "Precursor" means any chemical reactant that takes part at any stage in the production by whatever method of a toxic chemical.

947.017(1)(e) (e) "Toxic chemical" means any chemical that through its chemical action on life processes can cause death, temporary incapacitation, or permanent harm to humans.

947.017(2) (2) Whoever, knowing the threat to be false, intentionally threatens to release or disseminate a harmful substance, if the threat induces a reasonable expectation or fear that the person will release or disseminate a harmful substance, is guilty of a Class I felony.

947.017 History History: 2003 a. 104.



947.02 Vagrancy.

947.02  Vagrancy. Any of the following are vagrants and are guilty of a Class C misdemeanor:

947.02(1) (1) A person, with the physical ability to work, who is without lawful means of support and does not seek employment; or

947.02(3) (3) A prostitute who loiters on the streets or in a place where intoxicating liquors are sold, or a person who, in public, solicits another to commit a crime against sexual morality; or

947.02(4) (4) A person known to be a professional gambler or known as a frequenter of gambling places or who derives part of his or her support from begging or as a fortune teller or similar impostor.

947.02 History History: 1977 c. 173; 1993 a. 486; 1999 a. 83.



947.04 Drinking in common carriers.

947.04  Drinking in common carriers.

947.04(1) (1) Whoever while a passenger in a common carrier, publicly drinks intoxicants as a beverage or gives any other person intoxicants for that purpose under circumstances tending to provoke a disturbance, except in those portions of the common carrier in which intoxicants are specifically authorized by law to be sold or consumed, is guilty of a Class C misdemeanor.

947.04(2) (2) The person in charge of a common carrier may take from any passenger found violating this section any intoxicant then in the possession of such passenger, giving the passenger a receipt therefor, and shall keep the intoxicant until the passenger's point of destination is reached. Thereupon, the person in charge of the common carrier shall either return the intoxicant to the passenger or turn it over to the station agent. At any time within 10 days after the intoxicant is turned over to the station agent, the passenger may recover the intoxicant by surrendering the receipt given the passenger at the time the intoxicant was taken from the passenger.

947.04 History History: 1973 c. 198; 1977 c. 173; 1993 a. 486; 1995 a. 225.



947.06 Unlawful assemblies and their suppression.

947.06  Unlawful assemblies and their suppression.

947.06(1)(1) Sheriffs, their undersheriffs and deputies, constables, marshals and police officers have a duty to suppress unlawful assemblies within their jurisdiction. For that reason they may order all persons who are part of an assembly to disperse. An "unlawful assembly" is an assembly which consists of 3 or more persons and which causes such a disturbance of public order that it is reasonable to believe that the assembly will cause injury to persons or damage to property unless it is immediately dispersed.

947.06(2) (2) An "unlawful assembly" includes an assembly of persons who assemble for the purpose of blocking or obstructing the lawful use by any other person, or persons of any private or public thoroughfares, property or of any positions of access or exit to or from any private or public building, or dwelling place, or any portion thereof and which assembly does in fact so block or obstruct the lawful use by any other person, or persons of any such private or public thoroughfares, property or any position of access or exit to or from any private or public building, or dwelling place, or any portion thereof.

947.06(3) (3) Whoever intentionally fails or refuses to withdraw from an unlawful assembly which the person knows has been ordered to disperse is guilty of a Class A misdemeanor.

947.06(4) (4) Whoever causes, attempts to cause, or participates in an unlawful assembly upon any property of a public institution of higher education or upon any highway abutting on such property, is punishable under sub. (3) if he or she fails to withdraw from the assembly promptly upon issuance of an order to disperse, if such order is given in such manner that such person can reasonably be expected to hear or read such order.

947.06(5) (5) Whoever, being employed in any capacity by or enrolled as a student in the institution, is convicted under subs. (1) to (4) may be sentenced additionally or alternatively to not to exceed 6 months suspension without pay from his or her employment by the institution if an employee, or suspension from enrollment in the institution if a student, or both if both an employee and a student. If the suspension is thus imposed, the institution shall not thereafter impose any other discipline upon the person for his or her connection with the unlawful assembly. Any period of suspension from employment by or enrollment in the institution already served shall be deducted by the court in imposing this sentence. Any period of imprisonment, whether or not the person is authorized under s. 303.08 to continue as an employee or student while imprisoned, shall count as a period of suspension from employment or enrollment or both hereunder.

947.06 History History: 1977 c. 173; 1985 a. 135 s. 83 (5); 1989 a. 31; 1993 a. 486.

947.06 AnnotationThis section is constitutional. Cassidy v. Ceci, 320 F. Supp. 223.



947.07 Causing violence or breach of the peace by damaging or destroying a U.S. flag.

947.07  Causing violence or breach of the peace by damaging or destroying a U.S. flag.

947.07(1) (1) In this section, "flag" means a flag of the United States consisting of horizontal stripes, alternately colored red and white, and a union of any number of white stars on a blue field.

947.07(2) (2) Whoever destroys, damages, or mutilates a flag, or causes a flag to come into contact with urine, feces, or expectoration, with the intent to cause imminent violence or a breach of the peace under circumstances in which the actor knows that his or her conduct is likely to cause violence or a breach of the peace is guilty of a Class A misdemeanor.

947.07 History History: 2003 a. 243.






948. Crimes against children.

948.01 Definitions.

948.01  Definitions. In this chapter, the following words and phrases have the designated meanings unless the context of a specific section manifestly requires a different construction:

948.01(1) (1) "Child" means a person who has not attained the age of 18 years, except that for purposes of prosecuting a person who is alleged to have violated a state or federal criminal law, "child" does not include a person who has attained the age of 17 years.

948.01(1d) (1d) "Exhibit," with respect to a recording of an image that is not viewable in its recorded form, means to convert the recording of the image into a form in which the image may be viewed.

948.01(1g) (1g) "Joint legal custody" has the meaning given in s. 767.001 (1s).

948.01(1r) (1r) "Legal custody" has the meaning given in s. 767.001 (2).

948.01(2) (2) "Mental harm" means substantial harm to a child's psychological or intellectual functioning which may be evidenced by a substantial degree of certain characteristics of the child including, but not limited to, anxiety, depression, withdrawal or outward aggressive behavior. "Mental harm" may be demonstrated by a substantial and observable change in behavior, emotional response or cognition that is not within the normal range for the child's age and stage of development.

948.01(3) (3) "Person responsible for the child's welfare" includes the child's parent; stepparent; guardian; foster parent; an employee of a public or private residential home, institution, or agency; other person legally responsible for the child's welfare in a residential setting; or a person employed by one legally responsible for the child's welfare to exercise temporary control or care for the child.

948.01(3m) (3m) "Physical placement" has the meaning given in s. 767.001 (5).

948.01(3r) (3r) "Recording" includes the creation of a reproduction of an image or a sound or the storage of data representing an image or a sound.

948.01(4) (4) "Sadomasochistic abuse" means the infliction of force, pain or violence upon a person for the purpose of sexual arousal or gratification.

948.01(5) (5) "Sexual contact" means any of the following:

948.01(5)(a) (a) Any of the following types of intentional touching, whether direct or through clothing, if that intentional touching is either for the purpose of sexually degrading or sexually humiliating the complainant or sexually arousing or gratifying the defendant:

948.01(5)(a)1. 1. Intentional touching by the defendant or, upon the defendant's instruction, by another person, by the use of any body part or object, of the complainant's intimate parts.

948.01(5)(a)2. 2. Intentional touching by the complainant, by the use of any body part or object, of the defendant's intimate parts or, if done upon the defendant's instructions, the intimate parts of another person.

948.01(5)(b) (b) Intentional penile ejaculation of ejaculate or intentional emission of urine or feces by the defendant or, upon the defendant's instruction, by another person upon any part of the body clothed or unclothed of the complainant if that ejaculation or emission is either for the purpose of sexually degrading or sexually humiliating the complainant or for the purpose of sexually arousing or gratifying the defendant.

948.01(5)(c) (c) For the purpose of sexually degrading or humiliating the complainant or sexually arousing or gratifying the defendant, intentionally causing the complainant to ejaculate or emit urine or feces on any part of the defendant's body, whether clothed or unclothed.

948.01(6) (6) "Sexual intercourse" means vulvar penetration as well as cunnilingus, fellatio or anal intercourse between persons or any other intrusion, however slight, of any part of a person's body or of any object into the genital or anal opening either by the defendant or upon the defendant's instruction. The emission of semen is not required.

948.01(7) (7) "Sexually explicit conduct" means actual or simulated:

948.01(7)(a) (a) Sexual intercourse, meaning vulvar penetration as well as cunnilingus, fellatio or anal intercourse between persons or any other intrusion, however slight, of any part of a person's body or of any object into the genital or anal opening either by a person or upon the person's instruction. The emission of semen is not required;

948.01(7)(b) (b) Bestiality;

948.01(7)(c) (c) Masturbation;

948.01(7)(d) (d) Sexual sadism or sexual masochistic abuse including, but not limited to, flagellation, torture or bondage; or

948.01(7)(e) (e) Lewd exhibition of intimate parts.

948.01 History History: 1987 a. 332; 1989 a. 31; 1993 a. 446; 1995 a. 27, 67, 69, 100, 214; 2001 a. 16; 2005 a. 273, 435; 2007 a. 96; 2009 a. 28.

948.01 Annotation Instructions were proper that told the jury that "lewd" under sub. (7) (e), when applied to photographs, is not mere nudity but requires the display of the genital area and sexual suggestiveness as determined by the jury in the use of common sense. State v. Petrone, 161 Wis. 2d 530, 468 N.W.2d 676 (1991).

948.01 Annotation When a defendant allows sexual contact initiated by a child, the defendant is guilty of intentional touching as defined in sub. (5). State v. Traylor, 170 Wis. 2d 393, 489 N.W.2d 626 (Ct. App. 1992).

948.01 Annotation The definition of "parent" in sub. (3) is all-inclusive; a defendant whose paternity was admitted but had never been adjudged was a "parent." State v. Evans, 171 Wis. 2d 471, 492 N.W.2d 141 (1992).

948.01 Annotation A live-in boyfriend can be a person responsible for the welfare of a child if he was used by the child's legal guardian as a caretaker for the child. State v. Sostre, 198 Wis. 2d 409, 542 N.W.2d 774 (1996), 94-0778.

948.01 Annotation The phrase "by the defendant or upon the defendant's instruction" in sub. (6) modifies the entire list of acts and establishes that for intercourse to occur the defendant either had to perform one of the actions on the victim or instruct the victim to perform one of the actions on himself or herself. State v. Olson, 2000 WI App 158, 238 Wis. 2d 74, 616 N.W.2d 144, 99-2851.

948.01 Annotation A person under 18 years of age employed by his or her parent to care for a child for whom the parent was legally responsible can be a person responsible for the welfare of the child under sub. (3). State v. Hughes, 2005 WI App 155, 285 Wis. 2d 388, 702 N.W.2d 87, 04-2122.

948.01 Annotation Petrone established guidelines for defining "lewd" and "sexually explicit." It did not require that a child be "unclothed" in order for a picture to be lewd. Instead, the visible display of the child's pubic area and posing the child as a sex object with an unnatural or unusual focus on the child's genitalia should inform the common sense determination by the trier of fact regarding the pornographic nature of the image. It follows that when a child's pubic area is visibly displayed, the lack of a full opaque covering is a proper consideration that should inform the common sense determination by the trier of fact. State v. Lala, 2009 WI App 137, 321 Wis. 2d 292, 773 N.W.2d 218, 08-2893.



948.015 Other offenses against children.

948.015  Other offenses against children. In addition to the offenses under this chapter, offenses against children include, but are not limited to, the following:

948.015(1) (1) Sections 103.19 to 103.32 and 103.64 to 103.82, relating to employment of minors.

948.015(2) (2) Section 118.13, relating to pupil discrimination.

948.015(3) (3) Section 125.07, relating to furnishing alcohol beverages to underage persons.

948.015(4) (4) Section 253.11, relating to infant blindness.

948.015(5) (5) Section 254.12, relating to applying lead-bearing paints or selling or transferring a fixture or other object containing a lead-bearing paint.

948.015(6) (6) Sections 961.01 (6) and (9) and 961.49, relating to delivering and distributing controlled substances or controlled substance analogs to children.

948.015(7) (7) Section 444.09 (4), relating to boxing.

948.015(8) (8) Section 961.573 (3) (b) 2., relating to the use or possession of methamphetamine-related drug paraphernalia in the presence of a child who is 14 years of age or younger.

948.015(9) (9) A crime that involves an act of domestic abuse, as defined in s. 968.075 (1) (a), if the court includes in its reasoning under s. 973.017 (10m) for its sentencing decision the aggravating factor under s. 973.017 (6m).

948.015 History History: 1987 a. 332; 1989 a. 31; 1993 a. 27; 1995 a. 448; 2005 a. 263; 2011 a. 273.



948.02 Sexual assault of a child.

948.02  Sexual assault of a child.

948.02(1) (1)  First degree sexual assault.

948.02(1)(am)(am) Whoever has sexual contact or sexual intercourse with a person who has not attained the age of 13 years and causes great bodily harm to the person is guilty of a Class A felony.

948.02(1)(b) (b) Whoever has sexual intercourse with a person who has not attained the age of 12 years is guilty of a Class B felony.

948.02(1)(c) (c) Whoever has sexual intercourse with a person who has not attained the age of 16 years by use or threat of force or violence is guilty of a Class B felony.

948.02(1)(d) (d) Whoever has sexual contact with a person who has not attained the age of 16 years by use or threat of force or violence is guilty of a Class B felony if the actor is at least 18 years of age when the sexual contact occurs.

948.02(1)(e) (e) Whoever has sexual contact with a person who has not attained the age of 13 years is guilty of a Class B felony.

948.02(2) (2) Second degree sexual assault. Whoever has sexual contact or sexual intercourse with a person who has not attained the age of 16 years is guilty of a Class C felony.

948.02(3) (3) Failure to act. A person responsible for the welfare of a child who has not attained the age of 16 years is guilty of a Class F felony if that person has knowledge that another person intends to have, is having or has had sexual intercourse or sexual contact with the child, is physically and emotionally capable of taking action which will prevent the intercourse or contact from taking place or being repeated, fails to take that action and the failure to act exposes the child to an unreasonable risk that intercourse or contact may occur between the child and the other person or facilitates the intercourse or contact that does occur between the child and the other person.

948.02(4) (4) Marriage not a bar to prosecution. A defendant shall not be presumed to be incapable of violating this section because of marriage to the complainant.

948.02(5) (5) Death of victim. This section applies whether a victim is dead or alive at the time of the sexual contact or sexual intercourse.

948.02 History History: 1987 a. 332; 1989 a. 31; 1995 a. 14, 69; 2001 a. 109; 2005 a. 430, 437; 2007 a. 80.

948.02 Annotation Relevant evidence in child sexual assault cases is discussed. In Interest of Michael R.B. 175 Wis. 2d 713, 499 N.W.2d 641 (1993).

948.02 Annotation Limits relating to expert testimony regarding child sex abuse victims is discussed. State v. Hernandez, 192 Wis. 2d 251, 531 N.W.2d 348 (Ct. App. 1995).

948.02 Annotation The criminalization, under sub. (2), of consensual sexual relations with a child does not violate the defendant's constitutionally protected privacy rights. State v. Fisher, 211 Wis. 2d 665, 565 N.W.2d 565 (Ct. App. 1997), 96-1764.

948.02 Annotation Second degree sexual assault under sub. (2) is a lesser included offense of first degree sexual assault under sub. (1). State v. Moua, 215 Wis. 2d 510, 573 N.W.2d 210 (Ct. App. 1997).

948.02 Annotation For a guilty plea to a sexual assault charge to be knowingly made, a defendant need not be informed of the potential of being required to register as a convicted sex offender under s. 301.45 or that failure to register could result in imprisonment, as the commitment is a collateral, not direct, consequence of the plea. State v. Bollig, 2000 WI 6, 232 Wis. 2d 561, 605 N.W.2d 199, 98-2196.

948.02 Annotation Expert evidence of sexual immaturity is relevant to a preadolescent's affirmative defense that he or she is not capable of having sexual contact with the purpose of becoming sexually aroused or gratified. State v. Stephen T. 2002 WI App 3, 250 Wis. 2d 26, 643 N.W.2d 151, 00-3045.

948.02 Annotation That the intended victim was actually an adult was not a bar to bringing the charge of attempted 2nd degree sexual assault of a child. The fictitiousness of the victim is an extraneous factor beyond the defendant's control within the meaning of the attempt statute. State v. Grimm, 2002 WI App 242, 258 Wis. 2d 166, 653 N.W.2d 284, 01-0138.

948.02 Annotation Section 939.22 (19) includes female and male breasts as each is "the breast of a human being." The touching of a boy's breast constitutes "sexual contact" under sub. (2). State v. Forster, 2003 WI App 29, 260 Wis. 2d 149, 659 N.W.2d 144, 02-0602.

948.02 Annotation Sub. (2), in conjunction with ss. 939.23 and 939.43 (2), precludes a defense predicated on a child's intentional age misrepresentation. The statutes do not violate an accused's rights under the 14th amendment to the U. S. Constitution. State v. Jadowski 2004 WI 68, 272 Wis. 2d 418, 680 N.W.2d 418, 03-1493.

948.02 Annotation The consent of the child in a sub. (2) violation is not relevant. Yet if the defendant asserts that she did not consent to the intercourse and that she was raped by the child, the issue of her consent becomes paramount. If the defendant was raped, the act of having sexual intercourse with a child does not constitute a crime. State v. Lackershire, 2007 WI 74, 301 Wis. 2d 418, 734 N.W.2d 23, 05-1189.

948.02 Annotation "Sexual intercourse" as used in this section does not include bona fide medical, health care, and hygiene procedures. This construction cures the statute's silence regarding medically appropriate conduct. Thus the statute is not unconstitutionally overbroad. State v. Lesik, 2010 WI App 12, 322 Wis. 2d 753, 780 N.W.2d 210, 08-3072.

948.02 Annotation The elements of the offense under sub. (1) (e), are: 1) that the defendant had sexual contact with the victim; and 2) that the victim was under the age of 13 years at the time of the alleged sexual contact. It is these elements that the jury must unanimously agree upon. The exact location of the assault is not a fact necessary to prove the sexual contact and does not require jury unanimity. State v. Badzinski, 2014 WI 6, ___ Wis. 2d ___, ___ N.W.2d ___, 11-2905.

948.02 AnnotationThe constitutionality of this statute is upheld. Sweeney v. Smith, 9 F. Supp. 2d 1026 (1998).

948.02 Annotation Statutory Rape in Wisconsin: History, Rationale, and the Need for Reform. Olszewski. 89 MLR 693 (2005).



948.025 Engaging in repeated acts of sexual assault of the same child.

948.025  Engaging in repeated acts of sexual assault of the same child.

948.025(1)(1) Whoever commits 3 or more violations under s. 948.02 (1) or (2) within a specified period of time involving the same child is guilty of:

948.025(1)(a) (a) A Class A felony if at least 3 of the violations were violations of s. 948.02 (1) (am).

948.025(1)(b) (b) A Class B felony if at least 3 of the violations were violations of s. 948.02 (1) (am), (b), or (c).

948.025(1)(c) (c) A Class B felony if at least 3 of the violations were violations of s. 948.02 (1) (am), (b), (c), or (d).

948.025(1)(d) (d) A Class B felony if at least 3 of the violations were violations of s. 948.02 (1).

948.025(1)(e) (e) A Class C felony if at least 3 of the violations were violations of s. 948.02 (1) or (2).

948.025(2) (2)

948.025(2)(a)(a) If an action under sub. (1) (a) is tried to a jury, in order to find the defendant guilty the members of the jury must unanimously agree that at least 3 violations of s. 948.02 (1) (am) occurred within the specified period of time but need not agree on which acts constitute the requisite number.

948.025(2)(b) (b) If an action under sub. (1) (b) is tried to a jury, in order to find the defendant guilty the members of the jury must unanimously agree that at least 3 violations of s. 948.02 (1) (am), (b), or (c) occurred within the specified period of time but need not agree on which acts constitute the requisite number and need not agree on whether a particular violation was a violation of s. 948.02 (1) (am), (b), or (c).

948.025(2)(c) (c) If an action under sub. (1) (c) is tried to a jury, in order to find the defendant guilty the members of the jury must unanimously agree that at least 3 violations of s. 948.02 (1) (am), (b), (c), or (d) occurred within the specified period of time but need not agree on which acts constitute the requisite number and need not agree on whether a particular violation was a violation of s. 948.02 (1) (am), (b), (c), or (d).

948.025(2)(d) (d) If an action under sub. (1) (d) is tried to a jury, in order to find the defendant guilty the members of the jury must unanimously agree that at least 3 violations of s. 948.02 (1) occurred within the specified period of time but need not agree on which acts constitute the requisite number.

948.025(2)(e) (e) If an action under sub. (1) (e) is tried to a jury, in order to find the defendant guilty the members of the jury must unanimously agree that at least 3 violations of s. 948.02 (1) or (2) occurred within the specified period of time but need not agree on which acts constitute the requisite number and need not agree on whether a particular violation was a violation of s. 948.02 (1) or (2).

948.025(3) (3) The state may not charge in the same action a defendant with a violation of this section and with a violation involving the same child under s. 948.02 or 948.10, unless the other violation occurred outside of the time period applicable under sub. (1). This subsection does not prohibit a conviction for an included crime under s. 939.66 when the defendant is charged with a violation of this section.

948.025 History History: 1993 a. 227; 1995 a. 14; 2001 a. 109; 2005 a. 430, 437; 2007 a. 80.

948.025 Annotation This section does not violate the right to a unanimous verdict or to due process. State v. Johnson, 2001 WI 52, 243 Wis. 2d 365, 627 N.W.2d 455, 99-2968.

948.025 Annotation Convicting the defendant on 3 counts of first-degree sexual assault of a child and one count of repeated acts of sexual assault of a child when all 4 charges involved the same child and the same time period violated sub. (3). A court may reverse the conviction on the repeated acts charge under sub. (1) rather than the convictions for specific acts of sexual assault under s. 948.02 (1) when the proscription against multiple charges in sub. (3) is violated even if the repeated acts charge was filed prior to the charges for the specific actions. State v. Cooper, 2003 WI App 227, 267 Wis. 2d 886, 672 N.W.2d 118, 02-2247.

948.025 Annotation The state may bring multiple prosecutions under sub. (1) when two or more episodes involving "3 or more violations under s. 948.02 (1) or (2) within a specified period of time involving the same child" are discrete as to time and venue. State v. Nommensen, 2007 WI App 224, 305 Wis. 2d 695, 741 N.W.2d 481, 06-2727.



948.03 Physical abuse of a child.

948.03  Physical abuse of a child.

948.03(1) (1)  Definitions. In this section, "recklessly" means conduct which creates a situation of unreasonable risk of harm to and demonstrates a conscious disregard for the safety of the child.

948.03(2) (2) Intentional causation of bodily harm.

948.03(2)(a)(a) Whoever intentionally causes great bodily harm to a child is guilty of a Class C felony.

948.03(2)(b) (b) Whoever intentionally causes bodily harm to a child is guilty of a Class H felony.

948.03(2)(c) (c) Whoever intentionally causes bodily harm to a child by conduct which creates a high probability of great bodily harm is guilty of a Class F felony.

948.03(3) (3) Reckless causation of bodily harm.

948.03(3)(a)(a) Whoever recklessly causes great bodily harm to a child is guilty of a Class E felony.

948.03(3)(b) (b) Whoever recklessly causes bodily harm to a child is guilty of a Class I felony.

948.03(3)(c) (c) Whoever recklessly causes bodily harm to a child by conduct which creates a high probability of great bodily harm is guilty of a Class H felony.

948.03(4) (4) Failing to act to prevent bodily harm.

948.03(4)(a)(a) A person responsible for the child's welfare is guilty of a Class F felony if that person has knowledge that another person intends to cause, is causing or has intentionally or recklessly caused great bodily harm to the child and is physically and emotionally capable of taking action which will prevent the bodily harm from occurring or being repeated, fails to take that action and the failure to act exposes the child to an unreasonable risk of great bodily harm by the other person or facilitates the great bodily harm to the child that is caused by the other person.

948.03(4)(b) (b) A person responsible for the child's welfare is guilty of a Class H felony if that person has knowledge that another person intends to cause, is causing or has intentionally or recklessly caused bodily harm to the child and is physically and emotionally capable of taking action which will prevent the bodily harm from occurring or being repeated, fails to take that action and the failure to act exposes the child to an unreasonable risk of bodily harm by the other person or facilitates the bodily harm to the child that is caused by the other person.

948.03(6) (6) Treatment through prayer. A person is not guilty of an offense under this section solely because he or she provides a child with treatment by spiritual means through prayer alone for healing in accordance with the religious method of healing permitted under s. 48.981 (3) (c) 4. or 448.03 (6) in lieu of medical or surgical treatment.

948.03 History History: 1987 a. 332; 2001 a. 109; 2007 a. 80; 2009 a. 308.

948.03 Annotation To obtain a conviction for aiding and abetting a violation of sub. (2) or (3), the state must prove conduct that as a matter of objective fact aids another in executing the crime. State v. Rundle, 176 Wis. 2d 985, 500 N.W.2d 916 (Ct. App. 1993).

948.03 Annotation A live-in boyfriend can be a person responsible for the welfare of a child under sub. (5) if he was used by the child's legal guardian as a caretaker for the child. State v. Sostre, 198 Wis. 2d 409, 542 N.W.2d 774 (1996).

948.03 Annotation To overcome the privilege of parental discipline in s. 939.45 (5), the state must prove beyond a reasonable doubt that only one of the following is not met: 1) the use of force must be reasonably necessary; 2) the amount and nature of the force used must be reasonable; and 3) the force used must not be known to cause, or create a substantial risk of, great bodily harm or death. Whether a reasonable person would have believed the amount of force used was necessary and not excessive must be determined from the standpoint of the defendant at the time of the defendant's acts. The standard is what a person of ordinary intelligence and prudence would have believed in the defendant's position under the circumstances that existed at the time of the alleged offense. State v. Kimberly B. 2005 WI App 115, 283 Wis. 2d 731, 699 N.W.2d 641, 04-1424.

948.03 Annotation The definition of reckless in this section is distinct from the general definition found in s. 939.24 and does not contain a state of mind element. Because the defense of mistake defense applies only to criminal charges with a state of mind element the trial court properly exercised its discretion in refusing to give an instruction on the mistake defense. State v. Hemphill, 2006 WI App 185, 296 Wis. 2d 198, 722 N.W. 2d 393, 05-1350.

948.03 Annotation Reckless child abuse requires the defendant's actions demonstrate a conscious disregard for the safety of a child, not that the defendant was subjectively aware of that risk. In contrast, criminal recklessness under s. 939.24 (1) is defined as when the actor creates an unreasonable and substantial risk of death or great bodily harm to another human being and the actor is aware of that risk. Thus, recklessly causing harm to a child is distinguished from criminal recklessness, because only the latter includes a subjective component. State v. Williams, 2006 WI App 212, 296 Wis. 2d 834, 723 N.W. 2d 719, 05-2282.

948.03 Annotation Testimony supporting the defendant father's assertion that he was beaten with a belt as a child was not relevant to whether the amount of force he used in spanking his daughter was objectively reasonable. A parent may not abuse his or her child and claim that conduct is reasonable based on his or her history of being similarly abused. State v. Williams, 2006 WI App 212, 296 Wis. 2d 834, 723 N.W. 2d 719, 05-2282.

948.03 Annotation The treatment-through-prayer provision under sub. (6) by its terms applies only to charges of criminal child abuse under this section. On its face, the treatment-through-prayer provision does not immunize a parent from any criminal liability other than that created by the criminal child abuse statute. No one reading the treatment-through-prayer provision should expect protection from criminal liability under any other statute. State v. Neumann, 2013 WI 58, ___ Wis. 2d ___, ___ N.W.2d ___, 11-1044.

948.03 Annotation The second-degree reckless homicide statute, s. 940.06, and this statute are sufficiently distinct that a parent has fair notice of conduct that is protected and conduct that is unprotected. The statutes are definite enough to provide a standard of conduct for those whose activities are proscribed and those whose conduct is protected. A reader of the treatment-through-prayer provision, sub. (6), cannot reasonably conclude that he or she can, with impunity, use prayer treatment as protection against all criminal charges. The statutes are not unconstitutional on due process fair notice grounds. State v. Neumann, 2013 WI 58, ___ Wis. 2d ___, ___ N.W.2d ___, 11-1044.



948.04 Causing mental harm to a child.

948.04  Causing mental harm to a child.

948.04(1) (1) Whoever is exercising temporary or permanent control of a child and causes mental harm to that child by conduct which demonstrates substantial disregard for the mental well-being of the child is guilty of a Class F felony.

948.04(2) (2) A person responsible for the child's welfare is guilty of a Class F felony if that person has knowledge that another person has caused, is causing or will cause mental harm to that child, is physically and emotionally capable of taking action which will prevent the harm, fails to take that action and the failure to act exposes the child to an unreasonable risk of mental harm by the other person or facilitates the mental harm to the child that is caused by the other person.

948.04 History History: 1987 a. 332; 2001 a. 109.



948.05 Sexual exploitation of a child.

948.05  Sexual exploitation of a child.

948.05(1) (1) Whoever does any of the following with knowledge of the character and content of the sexually explicit conduct involving the child may be penalized under sub. (2p):

948.05(1)(a) (a) Employs, uses, persuades, induces, entices, or coerces any child to engage in sexually explicit conduct for the purpose of recording or displaying in any way the conduct.

948.05(1)(b) (b) Records or displays in any way a child engaged in sexually explicit conduct.

948.05(1m) (1m) Whoever produces, performs in, profits from, promotes, imports into the state, reproduces, advertises, sells, distributes, or possesses with intent to sell or distribute, any recording of a child engaging in sexually explicit conduct may be penalized under sub. (2p) if the person knows the character and content of the sexually explicit conduct involving the child and if the person knows or reasonably should know that the child engaging in the sexually explicit conduct has not attained the age of 18 years.

948.05(2) (2) A person responsible for a child's welfare who knowingly permits, allows or encourages the child to engage in sexually explicit conduct for a purpose proscribed in sub. (1) (a) or (b) or (1m) may be penalized under sub. (2p).

948.05(2p) (2p)

948.05(2p)(a)(a) Except as provided in par. (b), a person who violates sub. (1), (1m), or (2) is guilty of a Class C felony.

948.05(2p)(b) (b) A person who violates sub. (1), (1m), or (2) is guilty of a Class F felony if the person is under 18 years of age when the offense occurs.

948.05(3) (3) It is an affirmative defense to prosecution for violation of sub. (1) (a) or (b) or (2) if the defendant had reasonable cause to believe that the child had attained the age of 18 years. A defendant who raises this affirmative defense has the burden of proving this defense by a preponderance of the evidence.

948.05 History History: 1987 a. 332; 1999 a. 3; 2001 a. 16, 109; 2005 a. 433.

948.05 Annotation "Import" under sub. (1) (c) means bringing in from an external source and does not require a commercial element or exempt personal use. State v. Bruckner, 151 Wis. 2d 833, 447 N.W.2d 376 (Ct. App. 1989).

948.05 Annotation The purposes of ss. 948.05, child exploitation, and 948.07, child enticement, are distinct, and two distinct crimes are envisioned by the statutes. Charging both for the same act was not multiplicitous. State v. DeRango, 2000 WI 89, 236 Wis. 2d 721, 613 N.W.2d 833, 98-0642.



948.051 Trafficking of a child.

948.051  Trafficking of a child.

948.051(1) (1) Whoever knowingly recruits, entices, provides, obtains, or harbors, or knowingly attempts to recruit, entice, provide, obtain, or harbor, any child for the purpose of commercial sex acts, as defined in s. 940.302 (1) (a), or sexually explicit performance is guilty of a Class C felony.

948.051(2) (2) Whoever benefits in any manner from a violation of sub. (1) is guilty of a Class C felony if the person knows that the benefits come from an act described in sub. (1).

948.051(3) (3) Any person who incurs an injury or death as a result of a violation of sub. (1) or (2) may bring a civil action against the person who committed the violation. In addition to actual damages, the court may award punitive damages to the injured party, not to exceed treble the amount of actual damages incurred, and reasonable attorney fees.

948.051 History History: 2007 a. 116.



948.055 Causing a child to view or listen to sexual activity.

948.055  Causing a child to view or listen to sexual activity.

948.055(1)(1) Whoever intentionally causes a child who has not attained 18 years of age, or an individual who the actor believes or has reason to believe has not attained 18 years of age, to view or listen to sexually explicit conduct may be penalized as provided in sub. (2) if the viewing or listening is for the purpose of sexually arousing or gratifying the actor or humiliating or degrading the child or individual.

948.055(2) (2) Whoever violates sub. (1) is guilty of:

948.055(2)(a) (a) A Class F felony if any of the following applies:

948.055(2)(a)1. 1. The child has not attained the age of 13 years.

948.055(2)(a)2. 2. The actor believes or has reason to believe that the child has not attained the age of 13 years.

948.055(2)(b) (b) A Class H felony if any of the following applies:

948.055(2)(b)1. 1. The child has attained the age of 13 years but has not attained the age of 18 years.

948.055(2)(b)2. 2. The actor believes or has reason to believe that the child has attained the age of 13 years but has not attained the age of 18 years.

948.055 History History: 1987 a. 334; 1989 a. 359; 1993 a. 218 ss. 6, 7; Stats. 1993 s. 948.055; 1995 a. 67; 2001 a. 109; 2011 a. 284.



948.06 Incest with a child.

948.06  Incest with a child. Whoever does any of the following is guilty of a Class C felony:

948.06(1) (1) Marries or has sexual intercourse or sexual contact with a child he or she knows is related, either by blood or adoption, and the child is related in a degree of kinship closer than 2nd cousin.

948.06(1m) (1m) Has sexual contact or sexual intercourse with a child if the actor is the child's stepparent.

948.06(2) (2) Is a person responsible for the child's welfare and:

948.06(2)(a) (a) Has knowledge that another person who is related to the child by blood or adoption in a degree of kinship closer than 2nd cousin or who is a child's stepparent has had or intends to have sexual intercourse or sexual contact with the child;

948.06(2)(b) (b) Is physically and emotionally capable of taking action that will prevent the intercourse or contact from occurring or being repeated;

948.06(2)(c) (c) Fails to take that action; and

948.06(2)(d) (d) The failure to act exposes the child to an unreasonable risk that intercourse or contact may occur between the child and the other person or facilitates the intercourse or contact that does occur between the child and the other person.

948.06 History History: 1987 a. 332; 1995 a. 69; 2001 a. 109; 2005 a. 277.



948.07 Child enticement.

948.07  Child enticement. Whoever, with intent to commit any of the following acts, causes or attempts to cause any child who has not attained the age of 18 years to go into any vehicle, building, room or secluded place is guilty of a Class D felony:

948.07(1) (1) Having sexual contact or sexual intercourse with the child in violation of s. 948.02, 948.085, or 948.095.

948.07(2) (2) Causing the child to engage in prostitution.

948.07(3) (3) Exposing a sex organ to the child or causing the child to expose a sex organ in violation of s. 948.10.

948.07(4) (4) Recording the child engaging in sexually explicit conduct.

948.07(5) (5) Causing bodily or mental harm to the child.

948.07(6) (6) Giving or selling to the child a controlled substance or controlled substance analog in violation of ch. 961.

948.07 History History: 1987 a. 332; 1995 a. 67, 69, 448, 456; 2001 a. 16, 109; 2005 a. 277.

948.07 Annotation The penalty scheme of sub. (3) is not unconstitutionally irrational. That the statute, unlike sub. (1), did not distinguish between victims 16 years old or older and other children victims is a matter for the legislature. State v. Hanson, 182 Wis. 2d 481, 513 N.W.2d 700 (Ct. App. 1994).

948.07 Annotation This section includes the attempted crime, as well as the completed crime, and cannot be combined with the general attempt statute. State v. DeRango, 229 Wis. 2d 1, 599 N.W.2d 27 (Ct. App. 1999), 98-0642.

948.07 Annotation The purposes of ss. 948.05, child exploitation, and 948.07, child enticement, are distinct, and two distinct crimes are envisioned by the statutes. Charging both for the same act was not multiplicitous. State v. DeRango, 2000 WI 89, 236 Wis. 2d 721, 613 N.W.2d 833, 98-0642.

948.07 Annotation This section creates one crime with multiple modes of commission. The alternate modes of commission are not so dissimilar as to implicate fundamental fairness. As such, a defendant is not entitled to a unanimity instruction. State v. DeRango, 2000 WI 89, 236 Wis. 2d 721, 613 N.W.2d 833, 98-0642.

948.07 Annotation One alternate mode of commission of the crime under this section is attempt to cause a child to go into a vehicle, building, room, or secluded place. The principles of attempt in s. 939.32 apply. That the intended victims were fictitious constituted an extraneous fact beyond the defendant's control that prevented successful enticement while not excusing the attempt to entice. State v. Koenck, 2001 WI App 93, 242 Wis. 2d 693, 626 N.W.2d 359, 00-2684.

948.07 Annotation Attempted child enticement may be charged when the intervening extraneous factor that makes the offense an attempted rather than completed crime is that unbeknownst to the defendant, the "victim" is an adult government agent posing as a child. The 1st amendment is not implicated by the application of the child enticement statute to child enticements initiated over the internet as the statute regulates conduct, not speech. State v. Robins, 2002 WI 65, 253 Wis. 2d 298, 647 N.W.2d 287, 00-2841.

948.07 Annotation Acts alleged in furtherance of the criminal objective, such as attempts to have a child get into a vehicle or go into a hotel room or a secluded place are not required to prove attempted child enticement. Going to meet the child at a planned time and place is a sufficient, unequivocal act in furtherance of the criminal objective when earlier conversations provide reasonable inferences of that criminal objective. State v. Grimm, 2002 WI App 242, 258 Wis. 2d 166, 653 N.W.2d 284, 01-0138.

948.07 Annotation While an attempt cannot lie to an offense that does not carry the element of specific intent and the statutory definition of sexual intercourse does not formally include an intent element, the act of sexual intercourse is necessarily an intentional act. As such, the crime of attempted sexual assault of a child by means of sexual intercourse is a crime. State v. Brienzo, 2003 WI App 203, 267 Wis. 2d 349, 671 N.W.2d 700, 01-1362.

948.07 Annotation Like the child enticement statute in Robins, the child sexual assault statute regulates conduct, not speech. An attempt to have sexual contact or sexual intercourse with a child initiated or carried out in part by means of language does not make an attempted child sexual assault charge susceptible of 1st amendment scrutiny. State v. Brienzo, 2003 WI App 203, 267 Wis. 2d 349, 671 N.W.2d 700.

948.07 Annotation This section requires only that the defendant cause the child to go into any vehicle, building, room, or secluded place with the intent to engage in illicit conduct, but not that the child necessarily be first separated from the public. State v. Provo, 2004 WI App 97, 272 Wis. 2d 837, 681 N.W.2d 272, 03-1710.

948.07 Annotation "Secluded" in this section is not a technical term. In the context of child enticement, a secluded place would include any place that provides the enticer an opportunity to remove the child from within the general public's view to a location where any intended sexual conduct is less likely to be detected by the public. A place need not even be screened or hidden or remote if some other aspect of the place lowers the likelihood of detection. All the statute requires is that the place provides a means by which to exclude the child and reduce the risk of detection. State v. Pask, 2010 WI App 53, 324 Wis. 2d 555, 781 N.W.2d 751, 09-0559.



948.075 Use of a computer to facilitate a child sex crime.

948.075  Use of a computer to facilitate a child sex crime.

948.075(1r)(1r) Whoever uses a computerized communication system to communicate with an individual who the actor believes or has reason to believe has not attained the age of 16 years with intent to have sexual contact or sexual intercourse with the individual in violation of s. 948.02 (1) or (2) is guilty of a Class C felony.

948.075(2) (2) This section does not apply if, at the time of the communication, the actor reasonably believed that the age of the person to whom the communication was sent was no more than 24 months less than the age of the actor.

948.075(3) (3) Proof that the actor did an act, other than use a computerized communication system to communicate with the individual, to effect the actor's intent under sub. (1r) shall be necessary to prove that intent.

948.075 History History: 2001 a. 109; 2003 a. 321; 2005 a. 433; 2007 a. 96.

948.075 Annotation Defendant's admission to driving to the alleged victim's neighborhood for an innocent purpose combined with computer communications, in which the defendant told the alleged victim that he drove through her neighborhood for the specific purpose of meeting her, and his confession to the police that he went to the area so he could "get her interested in chatting with him again," showed that the non-computer-assisted act of driving through the area was to effect his intent to have sex with the alleged victim and satisfied the requirement in sub. (3). State v. Schulpius, 2006 WI App 263, 298 Wis. 2d 155, 726 N.W.2d 706, 06-0283.

948.075 Annotation Defendant's use of a webcam to transmit video of himself was, under the circumstances of this case, nothing more than the use of his computer to communicate and thus not an act "other than us[ing] a computerized communication system to communicate" as required under sub. (3). State v. Olson, 2008 WI App 171, 314 Wis. 2d 630, 762 N.W.2d 393, 08-0587.



948.08 Soliciting a child for prostitution.

948.08  Soliciting a child for prostitution. Whoever intentionally solicits or causes any child to engage in an act of prostitution or establishes any child in a place of prostitution is guilty of a Class D felony.

948.08 History History: 1987 a. 332; 1995 a. 69; 2001 a. 109; 2007 a. 80.

948.08 Annotation Although colloquially referred to as prohibiting solicitation, this section also specifically, and alternatively, prohibits causing a child to practice prostitution. Cause is a substantial factor that need not be the first or sole cause of a child practicing prostitution. The habitual nature of the defendant's trading cocaine for sex with the child victim satisfied the requisite that the victim did "practice prostitution" with the defendant. State v. Payette, 2008 WI App 106, 313 Wis. 2d 39, 756 N.W.2d 423, 07-1192.



948.085 Sexual assault of a child placed in substitute care.

948.085  Sexual assault of a child placed in substitute care. Whoever does any of the following is guilty of a Class C felony:

948.085(1) (1) Has sexual contact or sexual intercourse with a child for whom the actor is a foster parent.

948.085(2) (2) Has sexual contact or sexual intercourse with a child who is placed in any of the following facilities if the actor works or volunteers at the facility or is directly or indirectly responsible for managing it:

948.085(2)(a) (a) A shelter care facility licensed under s. 48.66 (1) (a).

948.085(2)(b) (b) A group home licensed under s. 48.625 or 48.66 (1).

948.085(2)(c) (c) A facility described in s. 940.295 (2) (m).

948.085 History History: 2005 a. 277; 2007 a. 97; 2009 a. 28.



948.09 Sexual intercourse with a child age 16 or older.

948.09  Sexual intercourse with a child age 16 or older. Whoever has sexual intercourse with a child who is not the defendant's spouse and who has attained the age of 16 years is guilty of a Class A misdemeanor.

948.09 History History: 1987 a. 332.



948.095 Sexual assault of a child by a school staff person or a person who works or volunteers with children.

948.095  Sexual assault of a child by a school staff person or a person who works or volunteers with children.

948.095(1)(1) In this section:

948.095(1)(a) (a) "School" means a public or private elementary or secondary school, or a tribal school, as defined in s. 115.001 (15m).

948.095(1)(b) (b) "School staff" means any person who provides services to a school or a school board, including an employee of a school or a school board and a person who provides services to a school or a school board under a contract.

948.095(2) (2) Whoever has sexual contact or sexual intercourse with a child who has attained the age of 16 years and who is not the defendant's spouse is guilty of a Class H felony if all of the following apply:

948.095(2)(a) (a) The child is enrolled as a student in a school or a school district.

948.095(2)(b) (b) The defendant is a member of the school staff of the school or school district in which the child is enrolled as a student.

948.095(3) (3)

948.095(3)(a)(a) A person who has attained the age of 21 years and who engages in an occupation or participates in a volunteer position that requires him or her to work or interact directly with children may not have sexual contact or sexual intercourse with a child who has attained the age of 16 years, who is not the person's spouse, and with whom the person works or interacts through that occupation or volunteer position.

948.095(3)(b) (b) Whoever violates par. (a) is guilty of a Class H felony.

948.095(3)(c) (c) Paragraph (a) does not apply to an offense to which sub. (2) applies.

948.095(3)(d) (d) Evidence that a person engages in an occupation or participates in a volunteer position relating to any of the following is prima facie evidence that the occupation or position requires him or her to work or interact directly with children:

948.095(3)(d)1. 1. Teaching children.

948.095(3)(d)2. 2. Child care.

948.095(3)(d)3. 3. Youth counseling.

948.095(3)(d)4. 4. Youth organization.

948.095(3)(d)5. 5. Coaching children.

948.095(3)(d)6. 6. Parks or playground recreation.

948.095(3)(d)7. 7. School bus driving.

948.095 History History: 1995 a. 456; 2001 a. 109; 2005 a. 274; 2007 a. 97; 2009 a. 302.

948.095 Annotation An "employee" and persons "under contract" are examples of persons included within the group of people that provide services to a school or school board within the definition of school staff under sub. (1) (b). These phrases are illustrative, and do not limit the definition of "a person who provides services." State v. Kaster, 2003 WI App 105, 264 Wis. 2d 751, 663 N.W.2d. 390, 02-2352 and 2006 WI App 72, 292 Wis. 2d 252, 714 N.W.2d 238, 05-1285.



948.10 Exposing genitals or pubic area.

948.10  Exposing genitals or pubic area.

948.10(1) (1) Whoever, for purposes of sexual arousal or sexual gratification, causes a child to expose genitals or pubic area or exposes genitals or pubic area to a child is guilty of the following:

948.10(1)(a) (a) Except as provided in par. (b), a Class I felony.

948.10(1)(b) (b) A Class A misdemeanor if any of the following applies:

948.10(1)(b)1. 1. The actor is a child when the violation occurs.

948.10(1)(b)2. 2. At the time of the violation, the actor had not attained the age of 19 years and was not more than 4 years older than the child.

948.10(2) (2) Subsection (1) does not apply under any of the following circumstances:

948.10(2)(a) (a) The child is the defendant's spouse.

948.10(2)(b) (b) A mother's breast-feeding of her child.

948.10 History History: 1987 a. 332; 1989 a. 31; 1995 a. 165; 2009 a. 202.

948.10 Annotation Like other statutes in ch. 948 that create strict liability for crimes against children, this section can only be employed in situations involving face-to-face contact at the time of the crime and not to remote exposures such as over the Internet. This section lacks the scienter element of age of the victim that is necessary in a variable obscenity statute. State v. Stuckey, 2013 WI App 98, ___ Wis. 2d ___, ___ N.W.2d ___, 12-1776.



948.11 Exposing a child to harmful material or harmful descriptions or narrations.

948.11  Exposing a child to harmful material or harmful descriptions or narrations.

948.11(1) (1)  Definitions. In this section:

948.11(1)(ag) (ag) "Harmful description or narrative account" means any explicit and detailed description or narrative account of sexual excitement, sexually explicit conduct, sadomasochistic abuse, physical torture or brutality that, taken as a whole, is harmful to children.

948.11(1)(ar) (ar) "Harmful material" means:

948.11(1)(ar)1. 1. Any picture, photograph, drawing, sculpture, motion picture film or similar visual representation or image of a person or portion of the human body that depicts nudity, sexually explicit conduct, sadomasochistic abuse, physical torture or brutality and that is harmful to children; or

948.11(1)(ar)2. 2. Any book, pamphlet, magazine, printed matter however reproduced or recording that contains any matter enumerated in subd. 1., or explicit and detailed verbal descriptions or narrative accounts of sexual excitement, sexually explicit conduct, sadomasochistic abuse, physical torture or brutality and that, taken as a whole, is harmful to children.

948.11(1)(b) (b) "Harmful to children" means that quality of any description, narrative account or representation, in whatever form, of nudity, sexually explicit conduct, sexual excitement, sadomasochistic abuse, physical torture or brutality, when it:

948.11(1)(b)1. 1. Predominantly appeals to the prurient, shameful or morbid interest of children;

948.11(1)(b)2. 2. Is patently offensive to prevailing standards in the adult community as a whole with respect to what is suitable for children; and

948.11(1)(b)3. 3. Lacks serious literary, artistic, political, scientific or educational value for children, when taken as a whole.

948.11(1)(d) (d) "Nudity" means the showing of the human male or female genitals, pubic area or buttocks with less than a full opaque covering, or the showing of the female breast with less than a fully opaque covering of any portion thereof below the top of the nipple, or the depiction of covered male genitals in a discernibly turgid state.

948.11(1)(e) (e) "Person" means any individual, partnership, firm, association, corporation or other legal entity.

948.11(1)(f) (f) "Sexual excitement" means the condition of human male or female genitals when in a state of sexual stimulation or arousal.

948.11(2) (2) Criminal penalties.

948.11(2)(a)(a) Whoever, with knowledge of the character and content of the material, sells, rents, exhibits, plays, distributes, or loans to a child any harmful material, with or without monetary consideration, is guilty of a Class I felony if any of the following applies:

948.11(2)(a)1. 1. The person knows or reasonably should know that the child has not attained the age of 18 years.

948.11(2)(a)2. 2. The person has face-to-face contact with the child before or during the sale, rental, exhibit, playing, distribution, or loan.

948.11(2)(am) (am) Any person who has attained the age of 17 and who, with knowledge of the character and content of the description or narrative account, verbally communicates, by any means, a harmful description or narrative account to a child, with or without monetary consideration, is guilty of a Class I felony if any of the following applies:

948.11(2)(am)1. 1. The person knows or reasonably should know that the child has not attained the age of 18 years.

948.11(2)(am)2. 2. The person has face-to-face contact with the child before or during the communication.

948.11(2)(b) (b) Whoever, with knowledge of the character and content of the material, possesses harmful material with the intent to sell, rent, exhibit, play, distribute, or loan the material to a child is guilty of a Class A misdemeanor if any of the following applies:

948.11(2)(b)1. 1. The person knows or reasonably should know that the child has not attained the age of 18 years.

948.11(2)(b)2. 2. The person has face-to-face contact with the child.

948.11(2)(c) (c) It is an affirmative defense to a prosecution for a violation of pars. (a) 2., (am) 2., and (b) 2. if the defendant had reasonable cause to believe that the child had attained the age of 18 years, and the child exhibited to the defendant a draft card, driver's license, birth certificate or other official or apparently official document purporting to establish that the child had attained the age of 18 years. A defendant who raises this affirmative defense has the burden of proving this defense by a preponderance of the evidence.

948.11(3) (3) Extradition. If any person is convicted under sub. (2) and cannot be found in this state, the governor or any person performing the functions of governor by authority of the law shall, unless the convicted person has appealed from the judgment of contempt or conviction and the appeal has not been finally determined, demand his or her extradition from the executive authority of the state in which the person is found.

948.11(4) (4) Libraries and educational institutions.

948.11(4)(a)(a) The legislature finds that the libraries and educational institutions under par. (b) carry out the essential purpose of making available to all citizens a current, balanced collection of books, reference materials, periodicals, sound recordings and audiovisual materials that reflect the cultural diversity and pluralistic nature of American society. The legislature further finds that it is in the interest of the state to protect the financial resources of libraries and educational institutions from being expended in litigation and to permit these resources to be used to the greatest extent possible for fulfilling the essential purpose of libraries and educational institutions.

948.11(4)(b) (b) No person who is an employee, a member of the board of directors or a trustee of any of the following is liable to prosecution for violation of this section for acts or omissions while in his or her capacity as an employee, a member of the board of directors or a trustee:

948.11(4)(b)1. 1. A public elementary or secondary school.

948.11(4)(b)2. 2. A private school, as defined in s. 115.001 (3r), or a tribal school, as defined in s. 115.001 (15m).

948.11(4)(b)3. 3. Any school offering vocational, technical or adult education that:

948.11(4)(b)3.a. a. Is a technical college, is a school approved by the educational approval board under s. 38.50, or is a school described in s. 38.50 (1) (e) 6., 7. or 8.; and

948.11(4)(b)3.b. b. Is exempt from taxation under section 501 (c) (3) of the internal revenue code, as defined in s. 71.01 (6).

948.11(4)(b)4. 4. Any institution of higher education that is accredited, as described in s. 39.30 (1) (d), and is exempt from taxation under section 501 (c) (3) of the internal revenue code, as defined in s. 71.01 (6).

948.11(4)(b)5. 5. A library that receives funding from any unit of government.

948.11(5) (5) Severability. The provisions of this section, including the provisions of sub. (4), are severable, as provided in s. 990.001 (11).

948.11 History History: 1987 a. 332; 1989 a. 31; 1993 a. 220, 399; 1995 a. 27 s. 9154 (1); 1997 a. 27, 82; 1999 a. 9; 2001 a. 16, 104, 109; 2005 a. 22, 25, 254; 2009 a. 302.

948.11 Annotation This section is not unconstitutionally overbroad. The exemption from prosecution of libraries, educational institutions, and their employees and directors does not violate equal protection rights. State v. Thiel, 183 Wis. 2d 505, 515 N.W.2d 847 (1994).

948.11 Annotation The lack of a requirement in sub. (2) (a) that the defendant know the age of the child exposed to the harmful material does not render the statute unconstitutional on its face. State v. Kevin L.C. 216 Wis. 2d 166, 576 N.W.2d 62 (Ct. App. 1997), 97-1087.

948.11 Annotation An individual violates this section if he or she, aware of the nature of the material, knowingly offers or presents for inspection to a specific minor material defined as harmful to children in sub. (1) (b). The personal contact between the perpetrator and the child-victim is what allows the state to impose on the defendant the risk that the victim is a minor. State v. Trochinski, 2002 WI 56, 253 Wis. 2d 38, 644 N.W.2d 891, 00-2545.

948.11 Annotation Evidence was not insufficient to sustain the jury's verdict solely because the jury did not view the video alleged to be "harmful material," but instead heard only the children victim's and a detective's descriptions of what they saw. State v. Booker, 2006 WI 79, 292 Wis. 2d 43, 717 N.W.2d 676, 04-1435.

948.11 Annotation "Verbally" in sub. (2) (am) is most reasonably read as proscribing communication to children of harmful matter in words, whether oral or written, and to distinguish sub. (2) (am) from sub. (2) (a), which primarily proscribes visual representations. State v. Ebersold, 2007 WI App 232, 306 Wis. 2d 371, 742 N.W.2d 876, 06-0833.

948.11 Annotation When the jury was instructed that the state had to prove only that the defendant exhibited harmful material to the child and the instruction did not include the word "knowing" or "intentional," in light of the instructions in the case and reviewing the proceedings as a whole, there was a reasonable likelihood that the jury was confused and misled about the need for the state to prove an element of the crime. State v. Gonzalez, 2011 WI 63, 335 Wis. 2d 270, 802 N.W.2d 454, 09-1249.



948.12 Possession of child pornography.

948.12  Possession of child pornography.

948.12(1m) (1m) Whoever possesses, or accesses in any way with the intent to view, any undeveloped film, photographic negative, photograph, motion picture, videotape, or other recording of a child engaged in sexually explicit conduct under all of the following circumstances may be penalized under sub. (3):

948.12(1m)(a) (a) The person knows that he or she possesses or has accessed the material.

948.12(1m)(b) (b) The person knows, or reasonably should know, that the material that is possessed or accessed contains depictions of sexually explicit conduct.

948.12(1m)(c) (c) The person knows or reasonably should know that the child depicted in the material who is engaged in sexually explicit conduct has not attained the age of 18 years.

948.12(2m) (2m) Whoever exhibits or plays a recording of a child engaged in sexually explicit conduct, if all of the following apply, may be penalized under sub. (3):

948.12(2m)(a) (a) The person knows that he or she has exhibited or played the recording.

948.12(2m)(b) (b) Before the person exhibited or played the recording, he or she knew the character and content of the sexually explicit conduct.

948.12(2m)(c) (c) Before the person exhibited or played the recording, he or she knew or reasonably should have known that the child engaged in sexually explicit conduct had not attained the age of 18 years.

948.12(3) (3)

948.12(3)(a)(a) Except as provided in par. (b), a person who violates sub. (1m) or (2m) is guilty of a Class D felony.

948.12(3)(b) (b) A person who violates sub. (1m) or (2m) is guilty of a Class I felony if the person is under 18 years of age when the offense occurs.

948.12 History History: 1987 a. 332; 1995 a. 67; 2001 a. 16, 109; 2005 a. 433; 2011 a. 271.

948.12 Annotation A violation of this section must be based on the content of the photograph and how it was produced. Evidence of the location and manner of storing the photo are not properly considered. State v. A. H. 211 Wis. 2d 561, 566 N.W.2d 858 (Ct. App. 1997), 96-2311.

948.12 Annotation For purposes of multiplicity analysis, each image possessed can be prosecuted separately. Prosecution is not based upon the medium of reproduction. Multiple punishment is appropriate for a defendant who compiled and stored multiple images over time. State v. Multaler, 2002 WI 35, 252 Wis. 2d 54, 643 N.W.2d 437, 00-1846.

948.12 Annotation Criminalizing child pornography presents the risk of self-censorship of constitutionally protected material. Criminal responsibility may not be imposed without some element of scienter, the degree of knowledge that makes a person legally responsible for the consequences of his or her act or omission. In this section, "reasonably should know" is less than actual knowledge but still requires more than the standard used in civil negligence actions, which is constitutionally sufficient. State v. Schaefer, 2003 WI App 164, 266 Wis. 2d 719, 668 N.W.2d 760, 01-2691.

948.12 Annotation There was sufficient evidence in the record to demonstrate that the defendant knowingly possessed the child pornography images on his computer because he repeatedly visited child pornography Web sites, clicked on thumbnail images to create larger pictures for viewing, accessed five images twice, and saved at least one image to his personal folder. State v. Lindgren, 2004 WI App 159, 275 Wis. 2d 851, 687 N.W.2d 60, 03-1868.

948.12 Annotation Sub. (1m) forbids only depictions of real children engaged in sexually explicit activity. Sub. (1m) (c) specifies that to be convicted under the statute, the person possessing the pornography must know or have reason to know that the child engaged in sexually explicit conduct has not attained the age of 18 years. This element does not speak of depictions at all, but rather of a child who has not attained the age of 18 years. State v. Van Buren, 2008 WI App 26, 307 Wis. 2d 447, 746 N.W.2d 545, 06-3025.

948.12 Annotation Sub. (1m) criminalizes the knowing possession of any photograph of a child engaging in sexually explicit conduct. Expert testimony or other evidence to establish the reality of apparently real photographs is not required. When there has been no evidence adduced that the photographs are anything other than what they appear to be, the photographs themselves are sufficient evidence of the reality of what they depict. State v. Van Buren, 2008 WI App 26, 307 Wis. 2d 447, 746 N.W.2d 545, 06-3025.

948.12 Annotation Individuals who purposely view digital images of child pornography on the Internet, even though the images are not found in the person's computer hard drive, nonetheless knowingly possess those images in violation of sub. (1m). An individual knowingly possesses child pornography when he or she affirmatively pulls up images of child pornography on the Internet and views those images knowing that they contain child pornography. Whether the proof is hard drive evidence or something else should not matter. State v. Mercer, 2010 WI App 47, 324 Wis. 2d 506, 782 N.W.2d 125, 08-1763.



948.13 Child sex offender working with children.

948.13  Child sex offender working with children.

948.13(1)(1) In this section, "serious child sex offense" means any of the following:

948.13(1)(a) (a) A crime under s. 940.22 (2) or 940.225 (2) (c) or (cm), if the victim is under 18 years of age at the time of the offense, a crime under s. 940.302 (2) if s. 940.302 (2) (a) 1. b. applies, or a crime under s. 948.02 (1) or (2), 948.025 (1), 948.05 (1) or (1m), 948.051, 948.06, 948.07 (1), (2), (3), or (4), 948.075, or 948.085.

948.13(1)(b) (b) A crime under federal law or the law of any other state or, prior to May 7, 1996, under the law of this state that is comparable to a crime specified in par. (a).

948.13(2) (2)

948.13(2)(a)(a) Except as provided in pars. (b) and (c), whoever has been convicted of a serious child sex offense and subsequently engages in an occupation or participates in a volunteer position that requires him or her to work or interact primarily and directly with children under 16 years of age is guilty of a Class F felony.

948.13(2)(b) (b) If all of the following apply, the prohibition under par. (a) does not apply to a person who has been convicted of a serious child sex offense until 90 days after the date on which the person receives actual written notice from a law enforcement agency, as defined in s. 165.77 (1) (b), of the prohibition under par. (a):

948.13(2)(b)1. 1. The only serious child sex offense for which the person has been convicted is a crime under s. 948.02 (2).

948.13(2)(b)2. 2. The person was convicted of the serious child sex offense before May 7, 2002.

948.13(2)(b)3. 3. The person is eligible to petition for an exemption from the prohibition under sub. (2m) because he or she meets the criteria specified in sub. (2m) (a) 1. and 1m.

948.13(2)(c) (c) The prohibition under par. (a) does not apply to a person who is exempt under a court order issued under sub. (2m).

948.13(2m) (2m)

948.13(2m)(a)(a) A person who has been convicted of a crime under s. 948.02 (2), 948.025 (1), or 948.085 may petition the court in which he or she was convicted to order that the person be exempt from sub. (2) (a) and permitted to engage in an occupation or participate in a volunteer position that requires the person to work or interact primarily and directly with children under 16 years of age. The court may grant a petition filed under this paragraph if the court finds that all of the following apply:

948.13(2m)(a)1. 1. At the time of the commission of the crime under s. 948.02 (2), 948.025 (1), or 948.085 the person had not attained the age of 19 years and was not more than 4 years older or not more than 4 years younger than the child with whom the person had sexual contact or sexual intercourse.

948.13(2m)(a)1m. 1m. The child with whom the person had sexual contact or sexual intercourse had attained the age of 13 but had not attained the age of 16.

948.13(2m)(a)2. 2. It is not necessary, in the interest of public protection, to require the person to comply with sub. (2) (a).

948.13(2m)(b) (b) A person filing a petition under par. (a) shall send a copy of the petition to the district attorney who prosecuted the person. The district attorney shall make a reasonable attempt to contact the victim of the crime that is the subject of the person's petition to inform the victim of his or her right to make or provide a statement under par. (d).

948.13(2m)(c) (c) A court may hold a hearing on a petition filed under par. (a) and the district attorney who prosecuted the person may appear at the hearing. Any hearing that a court decides to hold under this paragraph shall be held no later than 30 days after the petition is filed if the petition specifies that the person filing the petition is covered under sub. (2) (b), that he or she has received actual written notice from a law enforcement agency of the prohibition under sub. (2) (a), and that he or she is seeking an exemption under this subsection before the expiration of the 90-day period under sub. (2) (b).

948.13(2m)(d) (d) Before deciding a petition filed under par. (a), the court shall allow the victim of the crime that is the subject of the petition to make a statement in court at any hearing held on the petition or to submit a written statement to the court. A statement under this paragraph must be relevant to the issues specified in par. (a) 1., 1m. and 2.

948.13(2m)(e) (e)

948.13(2m)(e)1.1. Before deciding a petition filed under par. (a), the court may request the person filing the petition to be examined by a physician, psychologist or other expert approved by the court. If the person refuses to undergo an examination requested by the court under this subdivision, the court shall deny the person's petition without prejudice.

948.13(2m)(e)2. 2. If a person is examined by a physician, psychologist or other expert under subd. 1., the physician, psychologist or other expert shall file a report of his or her examination with the court, and the court shall provide copies of the report to the person and, if he or she requests a copy, to the district attorney. The contents of the report shall be confidential until the physician, psychologist or other expert has testified at a hearing held under par. (c). The report shall contain an opinion regarding whether it would be in the interest of public protection to require the person to comply with sub. (2) (a) and the basis for that opinion.

948.13(2m)(e)3. 3. A person who is examined by a physician, psychologist or other expert under subd. 1. is responsible for paying the cost of the services provided by the physician, psychologist or other expert, except that if the person is indigent the cost of the services provided by the physician, psychologist or other expert shall be paid by the county. If the person claims or appears to be indigent, the court shall refer the person to the authority for indigency determinations under s. 977.07 (1), except that the person shall be considered indigent without another determination under s. 977.07 (1) if the person is represented by the state public defender or by a private attorney appointed under s. 977.08.

948.13(2m)(em) (em) A court shall decide a petition no later than 45 days after the petition is filed if the petition specifies that the person filing the petition is covered under sub. (2) (b), that he or she has received actual written notice from a law enforcement agency of the prohibition under sub. (2) (a), and that he or she is seeking an exemption under this subsection before the expiration of the 90-day period under sub. (2) (b).

948.13(2m)(f) (f) The person who filed the petition under par. (a) has the burden of proving by clear and convincing evidence that he or she satisfies the criteria specified in par. (a) 1., 1m. and 2. In deciding whether the person has satisfied the criterion specified in par. (a) 2., the court may consider any of the following:

948.13(2m)(f)1. 1. The ages, at the time of the violation, of the person who filed the petition and the victim of the crime that is the subject of the petition.

948.13(2m)(f)2. 2. The relationship between the person who filed the petition and the victim of the crime that is the subject of the petition.

948.13(2m)(f)3. 3. Whether the crime that is the subject of the petition resulted in bodily harm to the victim.

948.13(2m)(f)4. 4. Whether the victim of the crime that is the subject of the petition suffered from a mental illness or mental deficiency that rendered him or her temporarily or permanently incapable of understanding or evaluating the consequences of his or her actions.

948.13(2m)(f)5. 5. The probability that the person who filed the petition will commit other serious child sex offenses in the future.

948.13(2m)(f)6. 6. The report of the examination conducted under par. (e).

948.13(2m)(f)7. 7. Any other factor that the court determines may be relevant to the particular case.

948.13(3) (3) Evidence that a person engages in an occupation or participates in a volunteer position relating to any of the following is prima facie evidence that the occupation or position requires him or her to work or interact primarily and directly with children under 16 years of age:

948.13(3)(a) (a) Teaching children.

948.13(3)(b) (b) Child care.

948.13(3)(c) (c) Youth counseling.

948.13(3)(d) (d) Youth organization.

948.13(3)(e) (e) Coaching children.

948.13(3)(f) (f) Parks or playground recreation.

948.13(3)(g) (g) School bus driving.

948.13 History History: 1995 a. 265; 1997 a. 130, 220; 1999 a. 3; 2001 a. 97, 109; 2003 a. 321; 2005 a. 277; 2007 a. 97, 116.



948.14 Registered sex offender and photographing minors.

948.14  Registered sex offender and photographing minors.

948.14(1)(1)  Definitions. In this section:

948.14(1)(a) (a) "Captures a representation" has the meaning given in s. 942.09 (1) (a).

948.14(1)(b) (b) "Minor" means an individual who is under 17 years of age.

948.14(1)(c) (c) "Representation" has the meaning giving in s. 942.09 (1) (c).

948.14(1)(d) (d) "Sex offender" means a person who is required to register under s. 301.45.

948.14(2) (2) Prohibition.

948.14(2)(a)(a) A sex offender may not intentionally capture a representation of any minor without the written consent of the minor's parent, legal custodian, or guardian. The written consent required under this paragraph shall state that the person seeking the consent is required to register as a sex offender with the department of corrections.

948.14(2)(b) (b) Paragraph (a) does not apply to a sex offender who is capturing a representation of a minor if the sex offender is the minor's parent, legal custodian, or guardian.

948.14(3) (3) Penalty. Whoever violates sub. (2) is guilty of a Class I felony.

948.14 History History: 2005 a. 432.



948.20 Abandonment of a child.

948.20  Abandonment of a child. Whoever, with intent to abandon the child, leaves any child in a place where the child may suffer because of neglect is guilty of a Class G felony.

948.20 History History: 1977 c. 173; 1987 a. 332 s. 35; Stats. 1987 s. 948.20; 2001 a. 109.



948.21 Neglecting a child.

948.21  Neglecting a child.

948.21(1)(1) Any person who is responsible for a child's welfare who, through his or her actions or failure to take action, intentionally contributes to the neglect of the child is guilty of one of the following:

948.21(1)(a) (a) A Class A misdemeanor.

948.21(1)(b) (b) A Class H felony if bodily harm is a consequence.

948.21(1)(c) (c) A Class F felony if great bodily harm is a consequence.

948.21(1)(d) (d) A Class D felony if death is a consequence.

948.21(2) (2) Under sub. (1), a person responsible for the child's welfare contributes to the neglect of the child although the child does not actually become neglected if the natural and probable consequences of the person's actions or failure to take action would be to cause the child to become neglected.

948.21 History History: 1987 a. 332; 2001 a. 109; 2007 a. 80.



948.22 Failure to support.

948.22  Failure to support.

948.22(1)(1) In this section:

948.22(1)(a) (a) "Child support" means an amount which a person is ordered to provide for support of a child by a court of competent jurisdiction in this state or in another state, territory or possession of the United States, or, if not ordered, an amount that a person is legally obligated to provide under s. 49.90.

948.22(1)(b) (b) "Grandchild support" means an amount which a person is legally obligated to provide under s. 49.90 (1) (a) 2. and (11).

948.22(1)(c) (c) "Spousal support" means an amount which a person is ordered to provide for support of a spouse or former spouse by a court of competent jurisdiction in this state or in another state, territory or possession of the United States, or, if not ordered, an amount that a person is legally obligated to provide under s. 49.90.

948.22(2) (2) Any person who intentionally fails for 120 or more consecutive days to provide spousal, grandchild or child support which the person knows or reasonably should know the person is legally obligated to provide is guilty of a Class I felony. A prosecutor may charge a person with multiple counts for a violation under this subsection if each count covers a period of at least 120 consecutive days and there is no overlap between periods.

948.22(3) (3) Any person who intentionally fails for less than 120 consecutive days to provide spousal, grandchild or child support which the person knows or reasonably should know the person is legally obligated to provide is guilty of a Class A misdemeanor.

948.22(4) (4) Under this section, the following is prima facie evidence of intentional failure to provide child, grandchild or spousal support:

948.22(4)(a) (a) For a person subject to a court order requiring child, grandchild or spousal support payments, when the person knows or reasonably should have known that he or she is required to pay support under an order, failure to pay the child, grandchild or spousal support payment required under the order.

948.22(4)(b) (b) For a person not subject to a court order requiring child, grandchild or spousal support payments, when the person knows or reasonably should have known that he or she has a dependent, failure to provide support equal to at least the amount established by rule by the department of children and families under s. 49.22 (9) or causing a spouse, grandchild or child to become a dependent person, or continue to be a dependent person, as defined in s. 49.01 (2).

948.22(5) (5) Under this section, it is not a defense that child, grandchild or spousal support is provided wholly or partially by any other person or entity.

948.22(6) (6) Under this section, affirmative defenses include but are not limited to inability to provide child, grandchild or spousal support. A person may not demonstrate inability to provide child, grandchild or spousal support if the person is employable but, without reasonable excuse, either fails to diligently seek employment, terminates employment or reduces his or her earnings or assets. A person who raises an affirmative defense has the burden of proving the defense by a preponderance of the evidence.

948.22(7) (7)

948.22(7)(a)(a) Before trial, upon petition by the complainant and notice to the defendant, the court may enter a temporary order requiring payment of child, grandchild or spousal support.

948.22(7)(b) (b) In addition to or instead of imposing a penalty authorized for a Class I felony or a Class A misdemeanor, whichever is appropriate, the court shall:

948.22(7)(b)1. 1. If a court order requiring the defendant to pay child, grandchild or spousal support exists, order the defendant to pay the amount required including any amount necessary to meet a past legal obligation for support.

948.22(7)(b)2. 2. If no court order described under subd. 1. exists, enter such an order. For orders for child or spousal support, the court shall determine the amount of support in the manner required under s. 767.511 or 767.89, regardless of the fact that the action is not one for a determination of paternity or an action specified in s. 767.511 (1).

948.22(7)(bm) (bm) Upon request, the court may modify the amount of child or spousal support payments determined under par. (b) 2. if, after considering the factors listed in s. 767.511 (1m), regardless of the fact that the action is not one for a determination of paternity or an action specified in s. 767.511 (1), the court finds, by the greater weight of the credible evidence, that the use of the percentage standard is unfair to the child or to either of the child's parents.

948.22(7)(c) (c) An order under par. (a) or (b), other than an order for grandchild support, constitutes an income assignment under s. 767.75 and may be enforced under s. 767.77. Any payment ordered under par. (a) or (b), other than a payment for grandchild support, shall be made in the manner provided under s. 767.57.

948.22 History History: 1985 a. 29, 56; 1987 a. 332 s. 33; Stats. 1987 s. 948.22; 1989 a. 31, 212; 1993 a. 274, 481; 1995 a. 289; 1997 a. 35, 191, 252; 1999 a. 9; 2001 a. 109; 2003 a. 321; 2005 a. 443 s. 265; 2007 a. 20.

948.22 Annotation Under s. 940.27 (2) [now 948.22 (2], the state must prove that the defendant had an obligation to provide support and failed to do so for 120 days. The state need not prove that the defendant was required to pay a specific amount. Sub. (6) does not unconstitutionally shift the burden of proof. State v. Duprey, 149 Wis. 2d 655, 439 N.W.2d 837 (Ct. App. 1989).

948.22 Annotation Multiple prosecutions for a continuous failure to pay child support are allowed. State v. Grayson, 172 Wis. 2d 156, 493 N.W.2d 23 (1992).

948.22 Annotation Jurisdiction in a criminal nonsupport action under s. 948.22 does not require that the child to be supported be a resident of Wisconsin during the charged period. State v. Gantt, 201 Wis. 2d 206, 548 N.W.2d 134 (Ct. App. 1996), 95-2469.

948.22 Annotation Evidence of incarceration to prove inability to pay is not excluded under sub. (6), and there was no basis to find the evidence irrelevant. State v. Stutesman, 221 Wis. 2d 178, 585 N.W.2d 181 (Ct. App. 1998), 97-2991.

948.22 Annotation This section does not distinguish between support and arrearages. It criminalizes failure to pay arrearages even after the child for whom support is ordered attains majority. Incarceration for violation of this section is not unconstitutional imprisonment for a debt. State v. Lenz, 230 Wis. 2d 529, 602 N.W.2d 172 (Ct. App. 1999), 99-0860.

948.22 Annotation If nonsupport is charged as a continuing offense, the statute of limitations runs from the last date the defendant intentionally fails to provide support. If charges are brought for each 120 day period that a person does not pay, the statute of limitations bars charging for those 120 periods that are more than 6 years old. The running of the statute of limitations does not prevent inclusion of all unpaid amounts in a later arrearage order. State v. Monarch, 230 Wis. 2d 542, 602 N.W.2d 179 (Ct. App. 1999), 99-1054.

948.22 Annotation A father, who intentionally refused to pay child support could, as a condition of probation, be required to avoid having another child unless he showed that he could support that child and his current children. In light of the defendant's ongoing victimization of his children and record manifesting his disregard for the law, the condition was not overly broad and was reasonably related to the defendant's rehabilitation. State v. Oakley, 2001 WI 103, 245 Wis. 2d 447, 629 N.W.2d 200, 99-3328.

948.22 Annotation Whether a court of competent jurisdiction ordered a defendant to pay child support is not an element of failure to pay child support. A question in that regard need not be submitted to the jury. Because the defendant father did not identify a historical fact inconsistent with an incident of the Maine court's jurisdiction, whether a court of competent jurisdiction ordered him to pay child support was a purely legal question for the court to determine. State v. Smith, 2005 WI 104, 283 Wis. 2d 57, 699 N.W.2d 508, 03-1698.



948.23 Concealing or not reporting death of a child; not reporting disappearance of a child.

948.23  Concealing or not reporting death of a child; not reporting disappearance of a child.

948.23(1) (1) Whoever does any of the following is guilty of a Class I felony:

948.23(1)(a) (a) Conceals the corpse of any issue of a woman's body with intent to prevent a determination of whether it was born dead or alive.

948.23(1)(b) (b) Unless a physician or an authority of a hospital, sanatorium, public or private institution, convalescent home, or any institution of a like nature is required to report the death under s. 979.01 (1) or unless a report conflicts with religious tenets or practices, fails to report to law enforcement the death of a child immediately after discovering the death, or as soon as practically possible if immediate reporting is impossible, if the actor is the parent, stepparent, guardian, or legal custodian of the child and if any of the following applies:

948.23(1)(b)1. 1. The death involves unexplained, unusual, or suspicious circumstances.

948.23(1)(b)2. 2. The death is or appears to be a homicide or a suicide.

948.23(1)(b)3. 3. The death is due to poisoning.

948.23(1)(b)4. 4. The death follows an accident, whether the injury is or is not the primary cause of the death.

948.23(2) (2) Whoever, without authorization under s. 69.18 or other legal authority to move a corpse, hides or buries the corpse of a child is guilty of a Class F felony.

948.23(3) (3)

948.23(3)(ag)(ag) In this subsection, "missing" means absent without a reasonable explanation if the absence would raise concern in a reasonable person for the child's well-being.

948.23(3)(am) (am) Within the period under par. (b), an individual must report to law enforcement a child as missing if the individual is the parent, stepparent, guardian, or legal custodian of the child.

948.23(3)(b) (b)

948.23(3)(b)1.1. The report under par. (am) must be made within 24 hours after the child is discovered to be missing if the child is under 13 years of age when the discovery is made.

948.23(3)(b)2. 2. The report under par. (am) must be made within 48 hours after the child is discovered to be missing if the child is at least 13 years of age but under 16 years of age when the discovery is made.

948.23(3)(b)3. 3. The report under par. (am) must be made within 72 hours after the child is discovered to be missing if the child is at least 16 years of age when the discovery is made.

948.23(3)(c) (c) Whoever violates par. (am) is guilty of the following:

948.23(3)(c)1. 1. Except as provided in subds. 2. to 4., a Class A misdemeanor.

948.23(3)(c)2. 2. If the child suffers bodily harm or substantial bodily harm while he or she is missing, a Class H felony.

948.23(3)(c)3. 3. If the child suffers great bodily harm while he or she is missing, a Class F felony.

948.23(3)(c)4. 4. If the child dies while he or she is missing or as a result of an injury he or she suffered while missing, a Class D felony.

948.23 History History: 1977 c. 173; 1987 a. 332 s. 47; Stats. 1987 s. 948.23; 2001 a. 109; 2011 a. 268; s. 35.17 correction in (3) (c) 4.



948.24 Unauthorized placement for adoption.

948.24  Unauthorized placement for adoption.

948.24(1)(1) Whoever does any of the following is guilty of a Class H felony:

948.24(1)(a) (a) Places or agrees to place his or her child for adoption for anything exceeding the actual cost of the items listed in s. 48.913 (1) (a) to (m) and the payments authorized under s. 48.913 (2).

948.24(1)(b) (b) For anything of value, solicits, negotiates or arranges the placement of a child for adoption except under s. 48.833.

948.24(1)(c) (c) In order to receive a child for adoption, gives anything exceeding the actual cost of the legal and other services rendered in connection with the adoption and the items listed in s. 48.913 (1) (a) to (m) and the payments authorized under s. 48.913 (2).

948.24(2) (2) This section does not apply to placements under s. 48.839.

948.24 History History: 1981 c. 81; 1987 a. 332 s. 50; Stats. 1987 s. 948.24; 1989 a. 161; 1997 a. 104; 2001 a. 109.



948.30 Abduction of another's child; constructive custody.

948.30  Abduction of another's child; constructive custody.

948.30(1)(1) Any person who, for any unlawful purpose, does any of the following is guilty of a Class E felony:

948.30(1)(a) (a) Takes a child who is not his or her own by birth or adoption from the child's home or the custody of his or her parent, guardian or legal custodian.

948.30(1)(b) (b) Detains a child who is not his or her own by birth or adoption when the child is away from home or the custody of his or her parent, guardian or legal custodian.

948.30(2) (2) Any person who, for any unlawful purpose, does any of the following is guilty of a Class C felony:

948.30(2)(a) (a) By force or threat of imminent force, takes a child who is not his or her own by birth or adoption from the child's home or the custody of his or her parent, guardian or legal custodian.

948.30(2)(b) (b) By force or threat of imminent force, detains a child who is not his or her own by birth or adoption when the child is away from home or the custody of his or her parent, guardian or legal custodian.

948.30(3) (3) For purposes of subs. (1) (a) and (2) (a), a child is in the custody of his or her parent, guardian or legal custodian if:

948.30(3)(a) (a) The child is in the actual physical custody of the parent, guardian or legal custodian; or

948.30(3)(b) (b) The child is not in the actual physical custody of his or her parent, guardian or legal custodian, but the parent, guardian or legal custodian continues to have control of the child.

948.30 History History: 1987 a. 332; 2001 a. 109.



948.31 Interference with custody by parent or others.

948.31  Interference with custody by parent or others.

948.31(1)(1)

948.31(1)(a) (a) In this subsection, "legal custodian of a child" means:

948.31(1)(a)1. 1. A parent or other person having legal custody of the child under an order or judgment in an action for divorce, legal separation, annulment, child custody, paternity, guardianship or habeas corpus.

948.31(1)(a)2. 2. The department of children and families or the department of corrections or any person, county department under s. 46.215, 46.22, or 46.23, or licensed child welfare agency, if custody or supervision of the child has been transferred under ch. 48 or 938 to that department, person, or agency.

948.31(1)(b) (b) Except as provided under chs. 48 and 938, whoever intentionally causes a child to leave, takes a child away or withholds a child for more than 12 hours beyond the court-approved period of physical placement or visitation period from a legal custodian with intent to deprive the custodian of his or her custody rights without the consent of the custodian is guilty of a Class F felony. This paragraph is not applicable if the court has entered an order authorizing the person to so take or withhold the child. The fact that joint legal custody has been awarded to both parents by a court does not preclude a court from finding that one parent has committed a violation of this paragraph.

948.31(2) (2) Whoever causes a child to leave, takes a child away or withholds a child for more than 12 hours from the child's parents or, in the case of a nonmarital child whose parents do not subsequently intermarry under s. 767.803, from the child's mother or, if he has been granted legal custody, the child's father, without the consent of the parents, the mother or the father with legal custody, is guilty of a Class I felony. This subsection is not applicable if legal custody has been granted by court order to the person taking or withholding the child.

948.31(3) (3) Any parent, or any person acting pursuant to directions from the parent, who does any of the following is guilty of a Class F felony:

948.31(3)(a) (a) Intentionally conceals a child from the child's other parent.

948.31(3)(b) (b) After being served with process in an action affecting the family but prior to the issuance of a temporary or final order determining child custody rights, takes the child or causes the child to leave with intent to deprive the other parent of physical custody as defined in s. 822.02 (14).

948.31(3)(c) (c) After issuance of a temporary or final order specifying joint legal custody rights and periods of physical placement, takes a child from or causes a child to leave the other parent in violation of the order or withholds a child for more than 12 hours beyond the court-approved period of physical placement or visitation period.

948.31(4) (4)

948.31(4)(a)(a) It is an affirmative defense to prosecution for violation of this section if the action:

948.31(4)(a)1. 1. Is taken by a parent or by a person authorized by a parent to protect his or her child in a situation in which the parent or authorized person reasonably believes that there is a threat of physical harm or sexual assault to the child;

948.31(4)(a)2. 2. Is taken by a parent fleeing in a situation in which the parent reasonably believes that there is a threat of physical harm or sexual assault to himself or herself;

948.31(4)(a)3. 3. Is consented to by the other parent or any other person or agency having legal custody of the child; or

948.31(4)(a)4. 4. Is otherwise authorized by law.

948.31(4)(b) (b) A defendant who raises an affirmative defense has the burden of proving the defense by a preponderance of the evidence.

948.31(5) (5) The venue of an action under this section is prescribed in s. 971.19 (8).

948.31(6) (6) In addition to any other penalties provided for violation of this section, a court may order a violator to pay restitution, regardless of whether the violator is placed on probation under s. 973.09, to provide reimbursement for any reasonable expenses incurred by any person or any governmental entity in locating and returning the child. Any such amounts paid by the violator shall be paid to the person or governmental entity which incurred the expense on a prorated basis. Upon the application of any interested party, the court shall hold an evidentiary hearing to determine the amount of reasonable expenses.

948.31 History History: 1987 a. 332; 1989 a. 31, 56, 107; 1993 a. 302; 1995 a. 27 ss. 7237, 9126 (19); 1995 a. 77; 1997 a. 290; 2001 a. 109; 2005 a. 130; 2005 a. 443 s. 265; 2007 a. 20.

948.31 Annotation "Imminent physical harm" under sub. (4) is discussed. State v. McCoy, 143 Wis. 2d 274, 421 N.W.2d 107 (1988).

948.31 Annotation When a mother had agreed to the father's taking their child on a camping trip, but the father actually intended to permanently take, and did abscond to Canada with, the child, the child was taken based on the mother's "mistake of fact," which under s. 939.22 (48) rendered the taking of the child "without consent." State v. Inglin, 224 Wis. 2d 764, 592 N.W.2d 666 (Ct. App. 1999), 97-3091.

948.31 Annotation In sub. (2), "takes away" a child refers to the defendant removing the child from the parents' possession, which suggests physical manipulation or physical removal. "Causes to leave" in sub. (2) means being responsible for a child abandoning, departing, or leaving the parents, which suggest some sort of mental, rather than physical, manipulation. State v. Samuel, 2001 WI App 25, 240 Wis. 2d 756, 623 N.W.2d 565, 99-2587. Reversed on other grounds, 2002 WI 34, 252 Wis. 2d 26, 643 N.W.2d 423, 99-2587.

948.31 Annotation The common law affirmative defense of fraud is not applicable to this section. The circuit court properly prevented the defendant from collaterally attacking the underlying custody order despite his allegations that it was obtained by fraud. State v. Campbell, 2006 WI 99, 294 Wis. 2d 100, 718 N.W.2d 649, 04-0803.

948.31 Annotation For a violation of the "withholds a child for more than 12 hours" provision of sub. (2), the state must prove 3 elements: 1) on the date of the alleged offense, the child was under the age of 18 years; 2) the defendant withheld the child for more than 12 hours from the child's parents; and 3) the child's parents did not consent. There is no requirement that the state prove that the defendant had the parents' initial permission to take the child. State v. Ziegler, 2012 WI 73, 342 Wis. 2d 256, 816 N.W.2d 238, 10-2514.



948.40 Contributing to the delinquency of a child.

948.40  Contributing to the delinquency of a child.

948.40(1)(1) No person may intentionally encourage or contribute to the delinquency of a child. This subsection includes intentionally encouraging or contributing to an act by a child under the age of 10 which would be a delinquent act if committed by a child 10 years of age or older.

948.40(2) (2) No person responsible for the child's welfare may, by disregard of the welfare of the child, contribute to the delinquency of the child. This subsection includes disregard that contributes to an act by a child under the age of 10 that would be a delinquent act if committed by a child 10 years of age or older.

948.40(3) (3) Under this section, a person encourages or contributes to the delinquency of a child although the child does not actually become delinquent if the natural and probable consequences of the person's actions or failure to take action would be to cause the child to become delinquent.

948.40(4) (4) A person who violates this section is guilty of a Class A misdemeanor, except:

948.40(4)(a) (a) If death is a consequence, the person is guilty of a Class D felony; or

948.40(4)(b) (b) If the child's act which is encouraged or contributed to is a violation of a state or federal criminal law which is punishable as a felony, the person is guilty of a Class H felony.

948.40 History History: 1987 a. 332; 1989 a. 31; 1995 a. 77; 2001 a. 109.

948.40 Annotation The punishments for first-degree reckless homicide by delivery of a controlled substance under s. 940.02 (2) (a) and contributing to the delinquency of a child with death as a consequence in violation of s. 948.40 (1) and (4) (a) are not multiplicitous when both convictions arise from the same death. State v. Patterson, 2010 WI 130, 329 Wis. 2d 599, 790 N.W.2d 909, 08-1968.

948.40 Annotation Sub. (1) proscribes contributing to the delinquency of any child under the age of eighteen. The definition of "child" in s.948.01 (1) excludes those over seventeen only for the "purposes of prosecuting" a person charged with violating s. 948.40 and not that person's victim. State v. Patterson, 2010 WI 130, 329 Wis. 2d 599, 790 N.W.2d 909, 08-1968.



948.45 Contributing to truancy.

948.45  Contributing to truancy.

948.45(1) (1) Except as provided in sub. (2), any person 17 years of age or older who, by any act or omission, knowingly encourages or contributes to the truancy, as defined under s. 118.16 (1) (c), of a person 17 years of age or under is guilty of a Class C misdemeanor.

948.45(2) (2) Subsection (1) does not apply to a person who has under his or her control a child who has been sanctioned under s. 49.26 (1) (h).

948.45(3) (3) An act or omission contributes to the truancy of a child, whether or not the child is adjudged to be in need of protection or services, if the natural and probable consequences of that act or omission would be to cause the child to be truant.

948.45 History History: 1987 a. 285; 1989 a. 31 s. 2835m; Stats. 1989 s. 948.45; 1995 a. 27.



948.50 Strip search by school employee.

948.50  Strip search by school employee.

948.50(1) (1) The legislature intends, by enacting this section, to protect pupils from being strip searched. By limiting the coverage of this section, the legislature is not condoning the use of strip searches under other circumstances.

948.50(2) (2) In this section:

948.50(2)(a) (a) "School" means a public school, parochial or private school, or tribal school, as defined in s. 115.001 (15m), which provides an educational program for one or more grades between kindergarten and grade 12 and which is commonly known as a kindergarten, elementary school, middle school, junior high school, senior high school, or high school.

948.50(2)(b) (b) "Strip search" means a search in which a person's genitals, pubic area, buttock or anus, or a female person's breast, is uncovered and either is exposed to view or is touched by a person conducting the search.

948.50(3) (3) Any official, employee or agent of any school or school district who conducts a strip search of any pupil is guilty of a Class B misdemeanor.

948.50(4) (4) This section does not apply to a search of any person who:

948.50(4)(a) (a) Is serving a sentence, pursuant to a conviction, in a jail, state prison or house of correction.

948.50(4)(b) (b) Is placed in or transferred to a juvenile correctional facility, as defined in s. 938.02 (10p), or a secured residential care center for children and youth, as defined in s. 938.02 (15g).

948.50(4)(c) (c) Is committed, transferred or admitted under ch. 51, 971 or 975.

948.50(5) (5) This section does not apply to any law enforcement officer conducting a strip search under s. 968.255.

948.50 History History: 1983 a. 489; 1987 a. 332 s. 38; Stats. 1987 s. 948.50; 1995 a. 77; 2005 a. 344; 2009 a. 302.



948.51 Hazing.

948.51  Hazing.

948.51(1)(1) In this section "forced activity" means any activity which is a condition of initiation or admission into or affiliation with an organization, regardless of a student's willingness to participate in the activity.

948.51(2) (2) No person may intentionally or recklessly engage in acts which endanger the physical health or safety of a student for the purpose of initiation or admission into or affiliation with any organization operating in connection with a school, college or university. Under those circumstances, prohibited acts may include any brutality of a physical nature, such as whipping, beating, branding, forced consumption of any food, liquor, drug or other substance, forced confinement or any other forced activity which endangers the physical health or safety of the student.

948.51(3) (3) Whoever violates sub. (2) is guilty of:

948.51(3)(a) (a) A Class A misdemeanor if the act results in or is likely to result in bodily harm to another.

948.51(3)(b) (b) A Class H felony if the act results in great bodily harm to another.

948.51(3)(c) (c) A Class G felony if the act results in the death of another.

948.51 History History: 1983 a. 356; 1987 a. 332 s. 32; Stats. 1987 s. 948.51; 2001 a. 109.



948.53 Child unattended in child care vehicle.

948.53  Child unattended in child care vehicle.

948.53(1) (1)  Definitions. In this section:

948.53(1)(a) (a) "Child care provider" means a child care center that is licensed under s. 48.65 (1), a child care provider that is certified under s. 48.651, or a child care program that is established or contracted for under s. 120.13 (14).

948.53(1)(b) (b) "Child care vehicle" means a vehicle that is owned or leased by a child care provider or a contractor of a child care provider and that is used to transport children to and from the child care provider.

948.53(2) (2) No child left unattended.

948.53(2)(a)(a) No person responsible for a child's welfare while the child is being transported in a child care vehicle may leave the child unattended at any time from the time the child is placed in the care of that person to the time the child is placed in the care of another person responsible for the child's welfare.

948.53(2)(b) (b) Any person who violates par. (a) is guilty of one of the following:

948.53(2)(b)1. 1. A Class A misdemeanor.

948.53(2)(b)2. 2. A Class I felony if bodily harm is a consequence.

948.53(2)(b)3. 3. A Class H felony if great bodily harm is a consequence.

948.53(2)(b)4. 4. A Class G felony if death is a consequence.

948.53 History History: 2005 a. 184; 2007 a. 80; 2009 a. 185.



948.55 Leaving or storing a loaded firearm within the reach or easy access of a child.

948.55  Leaving or storing a loaded firearm within the reach or easy access of a child.

948.55(1) (1) In this section, "child" means a person who has not attained the age of 14 years.

948.55(2) (2) Whoever recklessly stores or leaves a loaded firearm within the reach or easy access of a child is guilty of a Class A misdemeanor if all of the following occur:

948.55(2)(a) (a) A child obtains the firearm without the lawful permission of his or her parent or guardian or the person having charge of the child.

948.55(2)(b) (b) The child under par. (a) discharges the firearm and the discharge causes bodily harm or death to himself, herself or another.

948.55(3) (3) Whoever recklessly stores or leaves a loaded firearm within the reach or easy access of a child is guilty of a Class C misdemeanor if all of the following occur:

948.55(3)(a) (a) A child obtains the firearm without the lawful permission of his or her parent or guardian or the person having charge of the child.

948.55(3)(b) (b) The child under par. (a) possesses or exhibits the firearm in a public place or in violation of s. 941.20.

948.55(4) (4) Subsections (2) and (3) do not apply under any of the following circumstances:

948.55(4)(a) (a) The firearm is stored or left in a securely locked box or container or in a location that a reasonable person would believe to be secure.

948.55(4)(b) (b) The firearm is securely locked with a trigger lock.

948.55(4)(c) (c) The firearm is left on the person's body or in such proximity to the person's body that he or she could retrieve it as easily and quickly as if carried on his or her body.

948.55(4)(d) (d) The person is a peace officer or a member of the armed forces or national guard and the child obtains the firearm during or incidental to the performance of the person's duties. Notwithstanding s. 939.22 (22), for purposes of this paragraph, peace officer does not include a commission warden who is not a state-certified commission warden.

948.55(4)(e) (e) The child obtains the firearm as a result of an illegal entry by any person.

948.55(4)(f) (f) The child gains access to a loaded firearm and uses it in the lawful exercise of a privilege under s. 939.48.

948.55(4)(g) (g) The person who stores or leaves a loaded firearm reasonably believes that a child is not likely to be present where the firearm is stored or left.

948.55(4)(h) (h) The firearm is rendered inoperable by the removal of an essential component of the firing mechanism such as the bolt in a breech-loading firearm.

948.55(5) (5) Subsection (2) does not apply if the bodily harm or death resulted from an accident that occurs while the child is using the firearm in accordance with s. 29.304 or 948.60 (3).

948.55 History History: 1991 a. 139; 1997 a. 248; 2007 a. 27.



948.60 Possession of a dangerous weapon by a person under 18.

948.60  Possession of a dangerous weapon by a person under 18.

948.60(1)(1) In this section, "dangerous weapon" means any firearm, loaded or unloaded; any electric weapon, as defined in s. 941.295 (1c) (a); metallic knuckles or knuckles of any substance which could be put to the same use with the same or similar effect as metallic knuckles; a nunchaku or any similar weapon consisting of 2 sticks of wood, plastic or metal connected at one end by a length of rope, chain, wire or leather; a cestus or similar material weighted with metal or other substance and worn on the hand; a shuriken or any similar pointed star-like object intended to injure a person when thrown; or a manrikigusari or similar length of chain having weighted ends.

948.60(2) (2)

948.60(2)(a)(a) Any person under 18 years of age who possesses or goes armed with a dangerous weapon is guilty of a Class A misdemeanor.

948.60(2)(b) (b) Except as provided in par. (c), any person who intentionally sells, loans or gives a dangerous weapon to a person under 18 years of age is guilty of a Class I felony.

948.60(2)(c) (c) Whoever violates par. (b) is guilty of a Class H felony if the person under 18 years of age under par. (b) discharges the firearm and the discharge causes death to himself, herself or another.

948.60(2)(d) (d) A person under 17 years of age who has violated this subsection is subject to the provisions of ch. 938 unless jurisdiction is waived under s. 938.18 or the person is subject to the jurisdiction of a court of criminal jurisdiction under s. 938.183.

948.60(3) (3)

948.60(3)(a)(a) This section does not apply to a person under 18 years of age who possesses or is armed with a dangerous weapon when the dangerous weapon is being used in target practice under the supervision of an adult or in a course of instruction in the traditional and proper use of the dangerous weapon under the supervision of an adult. This section does not apply to an adult who transfers a dangerous weapon to a person under 18 years of age for use only in target practice under the adult's supervision or in a course of instruction in the traditional and proper use of the dangerous weapon under the adult's supervision.

948.60(3)(b) (b) This section does not apply to a person under 18 years of age who is a member of the armed forces or national guard and who possesses or is armed with a dangerous weapon in the line of duty. This section does not apply to an adult who is a member of the armed forces or national guard and who transfers a dangerous weapon to a person under 18 years of age in the line of duty.

948.60(3)(c) (c) This section applies only to a person under 18 years of age who possesses or is armed with a rifle or a shotgun if the person is in violation of s. 941.28 or is not in compliance with ss. 29.304 and 29.593. This section applies only to an adult who transfers a firearm to a person under 18 years of age if the person under 18 years of age is not in compliance with ss. 29.304 and 29.593 or to an adult who is in violation of s. 941.28.

948.60 History History: 1987 a. 332; 1991 a. 18, 139; 1993 a. 98; 1995 a. 27, 77; 1997 a. 248; 2001 a. 109; 2005 a. 163; 2011 a. 35.

948.60 Annotation Sub. (2) (b) does not set a standard for civil liability, and a violation of sub. (2) (b) does not constitute negligence per se. Logarto v. Gustafson, 998 F. Supp. 998 (1998).



948.605 Gun-free school zones.

948.605  Gun-free school zones.

948.605(1) (1)  Definitions. In this section:

948.605(1)(a) (a) "Encased" has the meaning given in s. 167.31 (1) (b).

948.605(1)(ac) (ac) "Firearm" does not include any beebee or pellet-firing gun that expels a projectile through the force of air pressure or any starter pistol.

948.605(1)(am) (am) "Motor vehicle" has the meaning given in s. 340.01 (35).

948.605(1)(b) (b) "School" has the meaning given in s. 948.61 (1) (b).

948.605(1)(c) (c) "School zone" means any of the following:

948.605(1)(c)1. 1. In or on the grounds of a school.

948.605(1)(c)2. 2. Within 1,000 feet from the grounds of a school.

948.605(2) (2) Possession of firearm in school zone.

948.605(2)(a)(a) Any individual who knowingly possesses a firearm at a place that the individual knows, or has reasonable cause to believe, is in or on the grounds of a school is guilty of a Class I felony. Any individual who knowingly possesses a firearm at a place that the individual knows, or has reasonable cause to believe, is within 1,000 feet of the grounds of a school is subject to a Class B forfeiture.

948.605(2)(b) (b) Paragraph (a) does not apply to the possession of a firearm by any of the following:

948.605(2)(b)1m. 1m. A person who possesses the firearm in accordance with 18 USC 922 (q) (2) (B) (i), (iv), (v), (vi), or (vii).

948.605(2)(b)1r. 1r. Except if the person is in or on the grounds of a school, a licensee, as defined in s. 175.60 (1) (d), or an out-of-state licensee, as defined in s. 175.60 (1) (g).

948.605(2)(b)2m. 2m. A state-certified commission warden acting in his or her official capacity.

948.605(2)(b)3. 3. That is not loaded and is:

948.605(2)(b)3.a. a. Encased; or

948.605(2)(b)3.b. b. In a locked firearms rack that is on a motor vehicle;

948.605(2)(b)3m. 3m. A person who is legally hunting in a school forest if the school board has decided that hunting may be allowed in the school forest under s. 120.13 (38).

948.605(3) (3) Discharge of firearm in a school zone.

948.605(3)(a)(a) Any individual who knowingly, or with reckless disregard for the safety of another, discharges or attempts to discharge a firearm at a place the individual knows is a school zone is guilty of a Class G felony.

948.605(3)(b) (b) Paragraph (a) does not apply to the discharge of, or the attempt to discharge, a firearm:

948.605(3)(b)1. 1. On private property not part of school grounds;

948.605(3)(b)2. 2. As part of a program approved by a school in the school zone, by an individual who is participating in the program;

948.605(3)(b)3. 3. By an individual in accordance with a contract entered into between a school in a school zone and the individual or an employer of the individual; or

948.605(3)(b)4. 4. By a law enforcement officer or state-certified commission warden acting in his or her official capacity.

948.605 History History: 1991 a. 17; 1993 a. 336; 2001 a. 109; 2005 a. 290; 2007 a. 27; 2011 a. 35.



948.61 Dangerous weapons other than firearms on school premises.

948.61  Dangerous weapons other than firearms on school premises.

948.61(1)(1) In this section:

948.61(1)(a) (a) "Dangerous weapon" has the meaning specified in s. 939.22 (10), except "dangerous weapon" does not include any firearm and does include any beebee or pellet-firing gun that expels a projectile through the force of air pressure or any starter pistol.

948.61(1)(b) (b) "School" means a public school, parochial or private school, or tribal school, as defined in s. 115.001 (15m), which provides an educational program for one or more grades between grades 1 and 12 and which is commonly known as an elementary school, middle school, junior high school, senior high school, or high school.

948.61(1)(c) (c) "School premises" means any school building, grounds, recreation area or athletic field or any other property owned, used or operated for school administration.

948.61(2) (2) Any person who knowingly possesses or goes armed with a dangerous weapon on school premises is guilty of:

948.61(2)(a) (a) A Class A misdemeanor.

948.61(2)(b) (b) A Class I felony, if the violation is the person's 2nd or subsequent violation of this section within a 5-year period, as measured from the dates the violations occurred.

948.61(3) (3) This section does not apply to any person who:

948.61(3)(a) (a) Uses a weapon solely for school-sanctioned purposes.

948.61(3)(b) (b) Engages in military activities, sponsored by the federal or state government, when acting in the discharge of his or her official duties.

948.61(3)(c) (c) Is a law enforcement officer or state-certified commission warden acting in the discharge of his or her official duties.

948.61(3)(d) (d) Participates in a convocation authorized by school authorities in which weapons of collectors or instructors are handled or displayed.

948.61(3)(e) (e) Drives a motor vehicle in which a dangerous weapon is located onto school premises for school-sanctioned purposes or for the purpose of delivering or picking up passengers or property. The weapon may not be removed from the vehicle or be used in any manner.

948.61(3)(f) (f) Possesses or uses a bow and arrow or knife while legally hunting in a school forest if the school board has decided that hunting may be allowed in the school forest under s. 120.13 (38).

948.61(4) (4) A person under 17 years of age who has violated this section is subject to the provisions of ch. 938, unless jurisdiction is waived under s. 938.18 or the person is subject to the jurisdiction of a court of criminal jurisdiction under s. 938.183.

948.61 History History: 1987 a. 332; 1991 a. 17; 1993 a. 336; 1995 a. 27, 77; 2001 a. 109; 2005 a. 290; 2007 a. 27; 2009 a. 302.

948.61 Annotation Pellet guns and BB guns are dangerous weapons under this section. Interest of Michelle A.D. 181 Wis. 2d 917, 512 N.W.2d 248 (Ct. App. 1994).



948.62 Receiving stolen property from a child.

948.62  Receiving stolen property from a child.

948.62(1)(1) Whoever intentionally receives stolen property from a child or conceals stolen property received from a child is guilty of:

948.62(1)(a) (a) A Class A misdemeanor, if the value of the property does not exceed $500.

948.62(1)(b) (b) A Class I felony, if the value of the property exceeds $500 but does not exceed $2,500.

948.62(1)(bm) (bm) A Class H felony, if the property is a firearm or if the value of the property exceeds $2,500 but does not exceed $5,000.

948.62(1)(c) (c) A Class G felony, if the value of the property exceeds $5,000.

948.62(2) (2) Under this section, proof of all of the following is prima facie evidence that property received from a child was stolen and that the person receiving the property knew it was stolen:

948.62(2)(a) (a) That the value of the property received from the child exceeds $500.

948.62(2)(b) (b) That there was no consent by a person responsible for the child's welfare to the delivery of the property to the person.

948.62 History History: 1987 a. 332; 2001 a. 109; 2011 a. 99.



948.63 Receiving property from a child.

948.63  Receiving property from a child. Whoever does either of the following is guilty of a Class A misdemeanor:

948.63(1) (1) As a dealer in secondhand articles or jewelry or junk, purchases any personal property, except old rags and waste paper, from any child, without the written consent of his or her parent or guardian; or

948.63(2) (2) As a pawnbroker or other person who loans money and takes personal property as security therefor, receives personal property as security for a loan from any child without the written consent of his or her parent or guardian.

948.63 History History: 1971 c. 228; 1977 c. 173; 1987 a. 332 s. 40; Stats. 1987 s. 948.63; 1989 a. 257.



948.70 Tattooing of children.

948.70  Tattooing of children.

948.70(1) (1) In this section:

948.70(1)(a) (a) "Physician" has the meaning given in s. 448.01 (5).

948.70(1)(b) (b) "Tattoo" means to insert pigment under the surface of the skin of a person, by pricking with a needle or otherwise, so as to produce an indelible mark or figure through the skin.

948.70(2) (2) Subject to sub. (3), any person who tattoos or offers to tattoo a child is subject to a Class D forfeiture.

948.70(3) (3) Subsection (2) does not prohibit a physician from tattooing or offering to tattoo a child in the course of his or her professional practice.

948.70 History History: 1991 a. 106.






949. Awards for the victims of crimes.

949.001 Legislative intent.

949.001  Legislative intent. The legislature finds and declares that the state has a moral responsibility to aid innocent victims of violent crime. In order to maintain and to strengthen our democratic system of law and social order, it is essential that the rights of the victim of a crime should be as fully protected as the rights of the criminal offender. Adequate protection and assistance of victims of crime will also encourage greater public cooperation in the successful apprehension and prosecution of criminal offenders. It is the intention of the legislature that the state should provide sufficient assistance to victims of crime and their families in order to ease their financial burden and to maintain their dignity as they go through a difficult and often traumatic period. It is also the intention of the legislature that the department should actively publicize the crime victim compensation program and promote its use.

949.001 History History: 1979 c. 189.



949.01 Definitions.

949.01  Definitions. In this subchapter:

949.01(1) (1) "Crime" means an act committed in this state which would constitute a crime as defined in s. 939.12 if committed by a competent adult who has no legal defense for the act.

949.01(1m) (1m) "Department" means the department of justice.

949.01(2) (2) "Dependent" means any spouse, domestic partner under ch. 770, parent, grandparent, stepparent, child, stepchild, adopted child, grandchild, brother, sister, half brother, half sister, or parent of spouse or of domestic partner under ch. 770, of a deceased victim who was wholly or partially dependent upon the victim's income at the time of the victim's death and includes any child of the victim born after the victim's death.

949.01(3) (3) "Law enforcement agency" has the meaning designated under s. 165.83 (1) (b).

949.01(4) (4) "Medical treatment" includes medical, surgical, dental, optometric, chiropractic, podiatric and hospital care; medicines; medical, dental and surgical supplies; crutches; artificial members; appliances and training in the use of artificial members and appliances. "Medical treatment" includes any Christian Science treatment for cure or relief from the effects of injury.

949.01(4m) (4m) "Pedestrian" has the meaning given in s. 340.01 (43).

949.01(5) (5) "Personal injury" means actual bodily harm and includes pregnancy and mental or nervous shock.

949.01(6) (6) "Victim" means a person who is injured or killed by an incident specified in s. 949.03 (1) (a), or by any act or omission of any other person that is within the description of any of the offenses listed in s. 949.03 (1) (b) or within the description of the offense listed and the condition provided in s. 949.03 (1) (c). This definition does not apply to s. 949.165.

949.01 History History: 1975 c. 344, 421; 1977 c. 239; 1979 c. 189; 1981 c. 20; 1983 a. 467; 1985 a. 135 s. 83 (3); 1989 a. 140; 1995 a. 153; 2007 a. 20; 2009 a. 28.



949.02 Administration.

949.02  Administration. The department shall administer this subchapter. The department shall appoint a program director to assist in administering this subchapter. The department shall promulgate rules for the implementation and operation of this subchapter. The rules shall include procedures to ensure that any limitation of an award is calculated in a fair and equitable manner.

949.02 History History: 1975 c. 344; 1979 c. 189; 1985 a. 242; 2003 a. 33; 2007 a. 20.



949.03 Compensable acts.

949.03  Compensable acts.

949.03(1)(1) The department may order the payment of an award for personal injury or death which results from:

949.03(1)(a) (a) Preventing or attempting to prevent the commission of a crime; apprehending or attempting to apprehend a suspected criminal; aiding or attempting to aid a police officer to apprehend or arrest a suspected criminal; aiding or attempting to aid a victim of a crime specified in par. (b); or aiding or attempting to aid a victim of the crime specified and the condition provided in par. (c).

949.03(1)(b) (b) The commission or the attempt to commit any crime specified in s. 346.62 (4), 346.63 (2) or (6), 940.01, 940.02, 940.03, 940.05, 940.06, 940.07, 940.08, 940.09, 940.10, 940.19, 940.20, 940.201, 940.21, 940.22 (2), 940.225, 940.23, 940.24, 940.25, 940.285, 940.29, 940.30, 940.302 (2), 940.305, 940.31, 940.32, 941.327, 943.02, 943.03, 943.04, 943.10, 943.20, 943.23 (1g), 943.32, 943.81, 943.86, 943.87, 948.02, 948.025, 948.03, 948.04, 948.05, 948.051, 948.06, 948.07, 948.075, 948.08, 948.085, 948.09, 948.095, 948.20, 948.30 or 948.51.

949.03(1)(c) (c) The commission or the attempt to commit the crime specified in s. 346.67 (1) if the victim was a pedestrian.

949.03 History History: 1975 c. 224 s. 145za; 1975 c. 344; 1977 c. 173, 239; 1979 c. 118; 1983 a. 199, 356, 538; 1985 a. 275; 1985 a. 293 s. 3; 1985 a. 306 s. 5; 1987 a. 90, 332, 380, 399, 403; 1989 a. 105, 140, 359; 1993 a. 92, 227; 1995 a. 153, 374, 456; 1997 a. 35, 143, 258; 2001 a. 109; 2005 a. 212, 277; 2007 a. 97, 116; 2011 a. 271.



949.035 Residents; victims of crime outside the state.

949.035  Residents; victims of crime outside the state.

949.035(1)(1) If a Wisconsin resident suffers injury or death in a situation described in s. 949.03 except that the act occurred outside this state, the resident has the same rights under this subchapter as if the act had occurred in this state upon a showing that the state, territory, country or political subdivision of a country in which the act occurred does not have a compensation of victims of crimes law which covers the injury or death suffered by the person.

949.035(2) (2) The department shall keep a current record of the laws relating to compensation of victims of crimes in other states and territories of the United States. The department need not keep a current record of laws in other countries. Upon request, the department shall assist Wisconsin residents to determine if they meet the criteria specified in sub. (1).

949.035(3) (3) In this section, "resident" means a person who maintains a place of permanent abode in this state.

949.035 History History: 1979 c. 34; 1985 a. 242; 2007 a. 20.



949.04 Application for award.

949.04  Application for award.

949.04(1) (1)  Eligibility.

949.04(1)(ag)(ag) Any person may apply for an award under this subchapter.

949.04(1)(ar) (ar) Application by a minor may be made on the minor's behalf by his or her parent or guardian.

949.04(1)(b) (b) Application by an individual adjudicated incompetent may be made on the individual's behalf by the guardian or other person authorized to administer the individual's estate.

949.04(2) (2) Forms.

949.04(2)(a)(a) The department shall prescribe application forms for awards under this subchapter. If the application results from the commission of or the attempt to commit a crime specified in s. 940.22 (2), 940.225, 948.02, 948.025, 948.051, 948.085, or 948.095 or a crime or an act compensable under s. 949.03 that was sexually motivated, as defined in s. 980.01 (5), any personally identifiable information, as defined in s. 19.62 (5), provided on the application form is not subject to inspection or copying under s. 19.35 (1).

949.04(2)(b) (b) The department shall furnish law enforcement agencies with the forms under par. (a). The law enforcement agency investigating a crime shall provide forms to each person who may be eligible to file a claim under this subchapter.

949.04(3) (3) Medical and dental records. The applicant shall submit to the department reports from all physicians, osteopaths, dentists, optometrists, chiropractors or podiatrists who treated or examined the victim at the time of or subsequent to the victim's injury or death. The department may also order such other examinations and reports of the victim's previous medical and dental history, injury or death as it believes would be of material aid in its determination.

949.04 History History: 1975 c. 344, 421; 1975 c. 422 s. 163; 1977 c. 239; 1981 c. 20; 2005 a. 387; 2007 a. 20; 2009 a. 138; s. 13.92 (1) (bm) 2.



949.05 Award; to whom payable.

949.05  Award; to whom payable.

949.05(1) (1) In any case in which a person is injured or killed by an incident specified in s. 949.03 (1) (a), by any act or omission of any other person that is within the description of crimes under s. 949.03 (1) (b) or by any act or omission of any person that is within the description of the crime listed and the condition provided under s. 949.03 (1) (c), the department may order the payment of an award:

949.05(1)(a) (a) To or for the benefit of the injured person;

949.05(1)(b) (b) In the case of personal injury to or death of the victim, to any person responsible for the maintenance of the victim who has suffered pecuniary loss or incurred expenses as a result of the injury to or death; or

949.05(1)(c) (c) Except as provided in s. 949.06 (1m), in the case of death of the victim, to or for the benefit of any one or more of the dependents of the victim. If 2 or more dependents are entitled to an award, the award shall be apportioned by the department among the dependents.

949.05 History History: 1975 c. 344; 1985 a. 135 s. 83 (3); 1985 a. 242; 1989 a. 140; 1995 a. 153.



949.06 Computation of award.

949.06  Computation of award.

949.06(1) (1) In accordance with this subchapter, the department shall make awards, as appropriate, for any of the following economic losses incurred as a direct result of an injury:

949.06(1)(a) (a) Medical treatment.

949.06(1)(b) (b) Work loss, which shall be determined as follows:

949.06(1)(b)1. 1. If the victim was employed at the time of the injury, loss of actual earnings shall be based upon the victim's net salary at the time of the injury.

949.06(1)(b)2. 2. If the victim was not employed at the time of the injury or, if as a direct result of the injury, the victim suffered a disability causing a loss of potential earnings, the award may be based upon a sufficient showing by the victim that he or she actually incurred loss of earnings. The amount of the award shall be reduced by any income from substitute work actually performed by the victim or by income the victim would have earned in available appropriate substitute work the victim was capable of performing, but unreasonably failed to undertake.

949.06(1)(bm) (bm) If the victim is a homemaker, an amount sufficient to ensure that the duties and responsibilities are continued until the victim is able to resume the performance of the duties, or until the cost of services reaches the maximum allowable under sub. (2), whichever is less.

949.06(1)(c) (c) Reasonable replacement value of any clothing and bedding that is held for evidentiary purposes, but not to exceed $300.

949.06(1)(cm) (cm) Reasonable replacement value for property, other than clothing and bedding under par. (c), that is held for evidentiary purposes and is rendered unusable as a result of crime laboratory testing, but not to exceed $200.

949.06(1)(d) (d) Reasonable funeral and burial expenses, not to exceed $2,000. The funeral and burial award may not be considered by the department under sub. (2).

949.06(1)(e) (e) Dependent's economic loss, which shall include contributions of things of economic value provided by the victim to dependents but lost as a result of the victim's death. Loss of support shall be determined on the basis of the victim's net salary at the time of death, and shall be calculated as an amount equal to 4 times the victim's average annual earnings.

949.06(1)(f) (f) Reasonable and necessary costs associated with securing and cleaning up a crime scene, not to exceed $1,000.

949.06(1m) (1m)

949.06(1m)(a)(a) In this subsection, "family member" means any spouse, domestic partner under ch. 770, parent, grandparent, stepparent, child, stepchild, adopted child, grandchild, foster child, brother, sister, half brother, half sister, aunt, uncle, nephew, niece, or parent or sibling of spouse or of a domestic partner under ch. 770.

949.06(1m)(b) (b) In accordance with this subchapter, the department shall make awards, as appropriate, to persons who, immediately prior to the crime, lived in the same household with and to family members of a victim of s. 940.01, 940.02, 940.05, 940.06, 940.07, 940.08 or 940.09 for any of the economic losses specified in sub. (1) as a result of the person's or family member's reaction to the death. A dependent may recover both under sub. (1) and this subsection, subject to the limitation under sub. (2).

949.06(2) (2) The department may not make an award of more than $40,000 for any one injury or death.

949.06(3) (3) Any award made under this section shall be reduced by the amount of any payment received, or to be received, as a result of the injury or death:

949.06(3)(a) (a) From, or on behalf of, the person who committed the crime.

949.06(3)(b) (b) From insurance payments or program, including worker's compensation and unemployment insurance.

949.06(3)(c) (c) From public funds.

949.06(3)(d) (d) As an emergency award under s. 949.10.

949.06(3)(e) (e) From one or more 3rd parties held liable for the offender's acts.

949.06(3)(f) (f) From an award under s. 949.26.

949.06(4) (4)

949.06(4)(a)(a) An award may be made whether or not any person is prosecuted or convicted of any offense arising out of such act or omission.

949.06(4)(b) (b) The department may suspend proceedings under this subchapter for a period it deems appropriate on the grounds that a prosecution for an offense arising out of the act or omission has been commenced or is imminent.

949.06 History History: 1975 c. 344, 421; 1977 c. 239; 1979 c. 198; 1981 c. 20, 314; 1985 a. 242; 1987 a. 27; 1993 a. 16, 446; 1997 a. 27, 39; 2003 a. 33; 2007 a. 20; 2009 a. 28, 276.



949.07 Manner of payment.

949.07  Manner of payment. The award, combining both the compensation award and the funeral and burial award, if applicable, shall be paid in a lump sum, except that in the case of death or protracted disability the award may provide for periodic payments. The department may pay any portion of an award directly to the provider of any service which is the basis for that portion of the award. No award may be subject to execution, attachment, garnishment or other process, except that an award for allowable expense is not exempt from a claim of a creditor to the extent that the creditor provided products, services or accommodations the costs of which are included in the award.

949.07 History History: 1975 c. 344; 1979 c. 189; 1981 c. 20.



949.08 Limitations on awards.

949.08  Limitations on awards.

949.08(1) (1) No order for the payment of an award may be made unless the application was made within 1 year after the date of the personal injury or death, and the personal injury or death was the result of an incident or offense which had been reported to the police within 5 days of its occurrence or, if the incident or offense could not reasonably have been reported within such period, within 5 days of the time when a report could reasonably have been made. The department may waive the one-year requirement under this subsection in the interest of justice.

949.08(2) (2) No award may be ordered if the victim:

949.08(2)(a) (a) Engaged in conduct which substantially contributed to the infliction of the victim's injury or death or in which the victim could have reasonably foreseen could lead to the injury or death. This does not apply to awards to victims under s. 949.03 (1) (a).

949.08(2)(b) (b) Committed a crime which caused or contributed to the victim's injury or death.

949.08(2)(d) (d) Has not cooperated with appropriate law enforcement agencies.

949.08(2)(e) (e) Is an adult passenger in the offender's vehicle, the crime involved is specified in s. 346.63 (2) or 940.25, and the passenger knew the offender was committing that offense. This paragraph does not apply if the victim is also a victim of a crime specified in s. 940.30, 940.305, 940.31 or 948.30.

949.08(2)(em) (em) Is an adult passenger in the offender's commercial motor vehicle, the crime involved is specified in s. 346.63 (6) or 940.25, and the passenger knew the offender was committing that offense. This paragraph does not apply if the victim is also a victim of a crime specified in s. 940.30, 940.305, 940.31, or 948.30.

949.08(2)(f) (f) Has not cooperated with the department in the administration of the program.

949.08(2)(g) (g) Is included on the statewide support lien docket under s. 49.854 (2) (b), unless the victim provides to the department a payment agreement that has been approved by the county child support agency under s. 59.53 (5) and that is consistent with rules promulgated under s. 49.858 (2) (a).

949.08(2m) (2m) If a claimant other than a victim has not cooperated with the department in the administration of the program, no award may be ordered for the claimant.

949.08(3) (3) No award may be made to any claimant if the award would unjustly benefit the offender or accomplice.

949.08 History History: 1975 c. 344, 421; 1979 c. 189; 1981 c. 20; 1983 a. 199; 1985 a. 242, 337; 1987 a. 27; 1987 a. 332 s. 64; 1989 a. 105, 140; 1991 a. 277; 1995 a. 404, 448; 1999 a. 9; 2003 a. 30, 97, 326.



949.09 Effect of conviction.

949.09  Effect of conviction. If any person has been convicted of any offense with respect to an act or omission on which a claim under this subchapter is based, proof of that conviction shall be taken as conclusive evidence that the offense has been committed, unless an appeal or any proceeding with regard thereto is pending.

949.09 History History: 1975 c. 344; 2007 a. 20.



949.10 Emergency awards.

949.10  Emergency awards.

949.10(1)(1) Notwithstanding s. 949.06, if the department determines that an award will probably be made and that undue hardship will result to the claimant if immediate payment is not made, the department may order emergency awards as follows:

949.10(1)(a) (a) An emergency compensation award may not exceed $500.

949.10(1)(b) (b) An emergency award for funeral and burial expenses may not exceed $2,000.

949.10(2) (2) Any award under sub. (1) shall be deducted from the final award made to the claimant. The excess of the amount of such emergency award over the amount of the final award, or the full amount of the emergency award if no final award is made, shall be repaid by the claimant to the department.

949.10 History History: 1975 c. 344; 1981 c. 20.



949.11 Hearings.

949.11  Hearings.

949.11(1)(1) The procedure of ch. 227 for contested cases applies to hearings under this subchapter except as otherwise provided in this section and ss. 949.12 and 949.14.

949.11(2) (2) The division of hearings and appeals in the department of administration shall appoint hearing examiners to make findings and orders under s. 227.46 and this subchapter.

949.11(3) (3) All hearings shall be open to the public unless in a particular case the examiner determines that the hearing, or a portion thereof, shall be held in private having regard to the fact that the offender has not been convicted or to the interest of the victim of an alleged sexual offense.

949.11 History History: 1975 c. 344; 1977 c. 239; 1979 c. 189; 1985 a. 182 s. 57; 1985 a. 242, 332; 2007 a. 20.



949.115 Subpoenas.

949.115  Subpoenas. The department or any of its authorized agents may issue subpoenas for persons or records for any investigation or hearing conducted under this subchapter and may enforce compliance with such subpoenas as provided in s. 885.12.

949.115 History History: 1981 c. 20; 2007 a. 20.



949.12 Condition of claimant.

949.12  Condition of claimant. There is no privilege, except privileges arising from the attorney-client relationship, as to communications or records relevant to an issue of the physical, mental or emotional condition of the claimant or victim in a proceeding under this subchapter in which that condition is an element.

949.12 History History: 1979 c. 189; 1981 c. 20; 2007 a. 20.



949.13 Agency cooperation.

949.13  Agency cooperation. Upon request by the department, any state or local agency, including a district attorney or law enforcement agency, shall make available all reports, files and other appropriate information which the department requests in order to make a determination that a person is eligible for an award under this subchapter.

949.13 History History: 1981 c. 20; 1985 a. 242; 2007 a. 20.



949.14 Attorney fees.

949.14  Attorney fees.

949.14(1)(1) The department may determine and allow reasonable attorney fees to be paid out of, but not in addition to, the amount of the award granted to a claimant. No attorney may ask for, contract for or receive any larger sum than the amount so allowed. Attorney fees shall not exceed 10% of the amount the attorney assisted the victim in obtaining.

949.14(2) (2) The department shall provide for payment of such fee directly to the person entitled thereto.

949.14(3) (3) Whoever charges a fee in violation of sub. (1) shall forfeit double the amount retained by the attorney. This forfeiture shall be collected by this state in an action in debt, upon complaint of the department. Out of the sum recovered, the court shall direct payment to a claimant in the amount of the overcharge.

949.14 History History: 1975 c. 344, 421; 1977 c. 239; 1979 c. 189; 1985 a. 242; 1993 a. 490.



949.15 Department subrogation rights.

949.15  Department subrogation rights.

949.15(1) (1) Whenever the department orders the payment of an award under this subchapter as a result of the occurrence of an event that creates a cause of action on the part of a claimant against any person, the department is subrogated to the rights of the claimant and may bring an action against the person for the amount of the damages sustained by the claimant. If an amount greater than that paid under the award order is recovered and collected in any such action, the department shall pay the balance to the claimant. If the person responsible for the injury or death has previously made restitution payments to the general fund under s. 973.20, any judgment obtained by the department under this section shall be reduced by the amount of the restitution payments to the general fund.

949.15(2) (2) In addition to the authority of the department to bring an action under sub. (1), the claimant may bring an action to recover damages. In any such action, the department has subrogation rights under sub. (1) and the claimant shall join the department as a party under s. 803.03 (2) (a). After joinder, the department has the options specified in s. 803.03 (2) (b).

949.15(3) (3) If a judgment or verdict in an action under sub. (1) or (2) indicates separately economic loss and noneconomic detriment, payments on the judgment shall be allocated between them in proportion to the amounts indicated. In such an action, the judge, on timely motion, shall direct the jury to return a special verdict, indicating separately the awards for noneconomic detriment, punitive damages and economic loss.

949.15 History History: 1975 c. 344; 1979 c. 189; 1981 c. 20; 1985 a. 242; 1987 a. 398; 1993 a. 157; 2007 a. 20.

949.15 Annotation Election of remedies, retroactivity, joinder, statute of limitations, and subrogation are discussed. Bruner v. Kops, 105 Wis. 2d 614, 314 N.W.2d 892 (Ct. App. 1981).

949.15 Annotation Although a county was vicariously liable for damages due to injury, it was not a "person responsible for the injury." As such, no subrogation was required. Hamed v. Milwaukee County, 108 Wis. 2d 257, 321 N.W.2d 199 (1982).

949.15 Annotation The Department of Justice, Crime Victim Compensation Program is not an entity that is separate and distinct from the state. The program is an arm of the state and is considered stateless for diversity purposes under federal law. Bosse v. Pitts, 455 F. Supp. 868 (2006).



949.16 Confidentiality of records.

949.16  Confidentiality of records. The record of a proceeding before an examiner or the department under this subchapter is a public record. Any record or report obtained by an examiner or the department, the confidentiality of which is protected by any other law or rule, shall remain confidential.

949.16 History History: 1975 c. 344; 1977 c. 29; 1979 c. 189; 2007 a. 20.



949.165 Escrow accounts; moneys received as a result of the commission of a serious crime.

949.165  Escrow accounts; moneys received as a result of the commission of a serious crime.

949.165(1) (1)  Definitions. In this section:

949.165(1)(a) (a) "Serious crime" has the meaning designated in s. 969.08 (10) (b) and includes solicitation, conspiracy or attempt to commit a serious crime.

949.165(1)(b) (b) "Victim" has the meaning specified in s. 950.02 (4).

949.165(2) (2) Payment to and establishment of escrow accounts. Every person or other legal entity contracting with any person, or the representative or assignee of any person, accused or convicted of a serious crime in this state, with respect to the reenactment of the serious crime, by a movie, book, magazine article, tape recording, phonograph record, radio or television presentation or live entertainment of any kind, or from the expression of the accused or convicted person's thoughts, feelings, opinions or emotions regarding the serious crime, shall submit a copy of the contract to the department and pay over to the department any moneys which would otherwise, by terms of the contract, be owing to the person so accused or convicted or his or her representatives. This subsection applies only if the reenactment of the serious crime constitutes a substantial portion of the movie, book, article, recording, record, presentation, entertainment or expression. The department shall deposit the moneys in an interest-bearing escrow account for the payment of money judgments to any victim or the legal representative of any victim of serious crimes committed by:

949.165(2)(a) (a) The convicted person; or

949.165(2)(b) (b) The accused person, but only if the accused person is eventually convicted of the serious crime charged.

949.165(3) (3) Notice to potential claimants. The department, at least once every 6 months for 3 years from the date it receives the moneys, shall cause to have published a legal notice in newspapers of general circulation in the county in which the serious crime was committed advising the victims that the escrow moneys are available to satisfy money judgments under this section. The department may provide for additional notice. When the department is reasonably satisfied that all victims have received actual notice, the department may cease to provide the notice required under this subsection.

949.165(4) (4) Priority of payments.

949.165(4)(a)(a) Claims on moneys in an escrow account have the following priority:

949.165(4)(a)1. 1. First priority for legal representation payments under sub. (5).

949.165(4)(a)2. 2. Second priority for payments to satisfy money judgments under sub. (6).

949.165(4)(a)3. 3. Third priority for reimbursement, recoupment and restitution payments under sub. (7).

949.165(4)(b) (b) The department shall make payments from escrow accounts in accordance with the priority schedule under par. (a). The department may make payments at any time from an escrow account, except that no payment may be made for a claim if there is another existing or pending claim entitled to a higher priority.

949.165(4)(c) (c) If the amount of claims for the same priority exceeds the amount of moneys available in an escrow account, the department may prorate the payments.

949.165(5) (5) First priority payments; legal representation. The department shall make payments from an escrow account to a person charged with a serious crime upon the order of a court of competent jurisdiction after a showing by the person that the moneys shall be used for the exclusive purpose of his or her legal representation in a criminal action or in the defense of a civil action.

949.165(6) (6) Second priority payments; satisfaction of money judgments.

949.165(6)(a)(a) The department shall make payments to victims or legal representatives of victims of serious crimes who have obtained money judgments against the accused or convicted person. The victim or legal representative of the victim shall bring a civil action and obtain a money judgment. The victim shall then file a claim with the department for payment.

949.165(6)(b) (b) In the case of death of the victim, one or more dependents may obtain a payment under this section in the same manner as a victim. If 2 or more dependents are entitled to payments under this subsection, the department shall apportion the payments among the dependents.

949.165(6)(c) (c) If the state is subrogated to a cause of action under s. 949.15, the state may seek reimbursement under this subsection. If the judgment is apportioned under s. 949.15 (3), the payments under this subsection shall be prorated accordingly.

949.165(6)(d) (d) The victim or the legal representative of a victim shall notify the department when he or she brings the action described in par. (a), but failure to notify under this paragraph does not bar any payment from an escrow account.

949.165(7) (7) Third priority payments; legal fees and restitution. The department shall make payments from an escrow account for any governmental entity for the reimbursement for or recoupment of the costs of legal representation of the person charged with the serious crime or for any unpaid restitution under s. 973.20. The governmental entity shall file a claim for the applicable amount with the department.

949.165(8) (8) Payment to accused or convicted person. If either of the following conditions occur, the department shall pay all of the remaining moneys in an escrow account to the accused or convicted person:

949.165(8)(a) (a) The charges against the person are dismissed with prejudice or the person is found not guilty of the serious crime charged.

949.165(8)(b) (b) Three years have elapsed from the date of the establishment of the escrow account and no civil actions seeking money judgments, unsatisfied money judgments or claims under this section are pending against the defendant in this state.

949.165(9) (9) Interpleader. If a court determines that a person accused of a serious crime is incompetent to proceed under s. 971.14 or if the charges are dismissed without prejudice, the department shall bring an action of interpleader to determine the disposition of the escrow account.

949.165(10) (10) Statute of limitations. If an escrow account is established under this section, no otherwise applicable statute of limitations on the time within which a civil action may be brought bars an action by a victim of a serious crime committed by a person accused or convicted of the serious crime as to a claim resulting from the serious crime until 3 years have elapsed from the time the escrow account was established.

949.165(11) (11) Act to defeat purpose; void. Any act by any person accused or convicted of a serious crime, whether by execution of a power of attorney, creation of corporate entities or otherwise, to defeat the purpose of this section shall be void as against the public policy of this state.

949.165(12) (12) Payment is not an award. Any payment from an escrow account under this section shall not be considered as an award by the department under this subchapter.

949.165(13) (13) Applicability. This section applies only to contracts which are entered into on or after May 18, 1985.

949.165(14) (14) Penalty. Any person who violates sub. (2) shall be fined not more than $500 or imprisoned not more than 30 days or both.

949.165 History History: 1983 a. 467; 1987 a. 398; 2007 a. 20.



949.17 Offenses.

949.17  Offenses.

949.17(1)(1)  Prohibition. In connection with the crime victim compensation program, no person may:

949.17(1)(a) (a) Submit a fraudulent application or claim for an award;

949.17(1)(b) (b) Intentionally make or cause to be made any false statement or representation of a material fact; or

949.17(1)(c) (c) Intentionally conceal or fail to disclose information affecting the amount of or the initial or continued right to any such award when reasonably requested to provide such information by the department.

949.17(2) (2) Penalties. Any person who violates this section shall be fined not more than $500 or imprisoned not more than 6 months or both. The person shall further forfeit any benefit received and shall reimburse the state for payments received or paid to or on behalf of the person.

949.17(3) (3) Damages. The state has a civil cause of action for relief against any person who violates this section for the amount of damages which the state sustained by reason of the violation and, in addition, for punitive damages not more than double the amount of damages which the state may have sustained, together with interest, and the cost of the suit.

949.17(4) (4) Action. The attorney general may bring any action and has such powers as may be necessary to enforce this section.

949.17 History History: 1975 c. 344, 421; 1981 c. 20.



949.18 Report by the department.

949.18  Report by the department. The department's biennial report under s. 15.04 (1) (d) shall include a report of its activities under this subchapter including:

949.18(1) (1) An explanation of the procedures for filing and processing claims under this subchapter.

949.18(2) (2) A description of the programs and policies instituted to promote public awareness about crime victim compensation.

949.18(3) (3) An analysis of future needs and suggested program improvements.

949.18(4) (4) A copy of the forms utilized under this subchapter.

949.18(5) (5) A complete statistical analysis of the cases handled under this subchapter, including:

949.18(5)(a) (a) The number of claims filed.

949.18(5)(b) (b) The number of claims approved and the amount of each award.

949.18(5)(c) (c) The number of claims denied and the reasons for rejection.

949.18(5)(d) (d) A breakdown of claims by geographic area, month, age and sex of victim, type of crime committed and other relevant facts.

949.18(5)(e) (e) A summary of cases handled under this subchapter.

949.18(6) (6) The status of existing escrow accounts under s. 949.165.

949.18 History History: 1975 c. 344; 1979 c. 189; 1983 a. 467, 524, 538; 2007 a. 20.



949.20 Definitions.

949.20  Definitions. In this subchapter:

949.20(1) (1) "Cooperate with a law enforcement agency" means to report a sex offense to a law enforcement agency or to aid a law enforcement agency in the investigation of a sex offense.

949.20(2) (2) "Department" means the department of justice.

949.20(3) (3) "Examination costs" means the costs of an examination that is done to gather evidence regarding a sex offense, any procedure during that examination process that tests for or prevents a sexually transmitted disease, and any medication provided or prescribed, during that examination process, that prevents or treats a sexually transmitted disease that the person performing the examination or procedure believes could be a consequence of the sex offense. "Examination costs" does not include any processing or administrative costs, attorney fees, or other expenses.

949.20(4) (4) "Guardian of the victim" means one of the following:

949.20(4)(a) (a) If the victim is under 18 years of age, the parent, guardian, or legal custodian of the victim.

949.20(4)(b) (b) If the victim has been determined to be incompetent under ch. 54, the guardian of the victim.

949.20(5) (5) "Health care provider" means any person providing health care services.

949.20(6) (6) "Law enforcement agency" has the meaning given in s. 165.83 (1) (b).

949.20(7) (7) "Sex offense" means an act committed in the state that, if committed by a competent adult, would be a violation, or an attempted violation, of s. 940.225, 948.02, 948.025, 948.05, 948.06, 948.08, or 948.09.

949.20(8) (8) "Sexually transmitted disease" has the meaning given in s. 252.11 (1).

949.20(9) (9) "Victim" means a person against whom a sex offense has been committed.

949.20 History History: 2007 a. 20; 2009 a. 180.



949.22 Administration.

949.22  Administration. The department shall administer this subchapter. The department shall appoint a program director to assist in administering this subchapter. The department shall promulgate rules for the implementation and operation of this subchapter. The rules shall include procedures to ensure that any limitation of an award is calculated in a fair and equitable manner.

949.22 History History: 2007 a. 20.



949.24 Application for award.

949.24  Application for award.

949.24(1) (1)  Eligibility. Any health care provider who conducts an examination to gather evidence regarding a sex offense may apply for an award under this subchapter.

949.24(2) (2) Forms. The department shall prescribe application forms for awards under this subchapter and shall furnish health care providers with the forms.

949.24(3) (3) Medical records. An applicant shall submit to the department reports from any physician, physician's assistant, or nurse who treated or examined the victim to gather evidence regarding a sex offense, performed any procedure during that treatment or examination that tests for or prevents a sexually transmitted disease, or provided or prescribed any medication to prevent or treat a sexually transmitted disease. The applicant may not submit to the department any other records than those pertaining to the examination, treatment, procedure, or medication for which the applicant is seeking an award.

949.24 History History: 2007 a. 20.



949.26 Computation of awards.

949.26  Computation of awards.

949.26(1) (1) Except as provided in sub. (1m), the department shall make an award under this section to a health care provider who conducts an examination to gather evidence regarding a sex offense to reimburse the health care provider only for the examination costs, as follows:

949.26(1)(a) (a) If, under sub. (2) (b), the health care provider is not authorized to seek payment from insurance or another available source of payment, the award shall be the examination costs, regardless of whether the victim, or any guardian of the victim, cooperates with a law enforcement agency regarding the sex offense.

949.26(1)(b) (b) If, under sub. (2) (b), the health care provider is authorized to seek payment from insurance or another available source of payment and the victim, or any guardian of the victim, does not cooperate with a law enforcement agency regarding the sex offense, the award shall be the examination costs, reduced by any payment to be received as a result of the authorization under sub. (2) (b).

949.26(1m) (1m) The department may not make an award under this section if, under sub. (2) (b), the health care provider is authorized to seek payment and the victim, or any guardian of the victim, cooperates with a law enforcement agency.

949.26(2) (2)

949.26(2)(a)(a) A health care provider seeking an award under this section may not seek payment for any examination costs from the victim or any guardian of the victim.

949.26(2)(b) (b) A health care provider seeking an award under this section may not seek payment for any examination costs from insurance or another available source of payment unless the victim or any guardian of the victim authorizes the health care provider to seek payment.

949.26(3) (3) The department may not refuse to make an award under this section because the victim or the guardian of the victim does not cooperate with a law enforcement agency regarding the sex offense, or due to lack of an investigation or prosecution of the sex offense.

949.26 History History: 2007 a. 20.



949.28 Limitations on awards.

949.28  Limitations on awards.

949.28(1) (1) No order for the payment of an award under this subchapter may be made unless the application was made within one year after the date of the examination. The department may waive the one-year requirement under this subsection in the interest of justice.

949.28(2) (2) The department may not make an award under this subchapter that exceeds the examination costs of the victim.

949.28(3) (3) The department may not make an award under this subchapter for any part of the examination costs of the victim for which the health care provider seeking the award has received compensation from any other source.

949.28 History History: 2007 a. 20.



949.31 Hearings.

949.31  Hearings.

949.31(1)(1) The procedure of ch. 227 for contested cases applies to hearings under this subchapter except as otherwise provided in this section and s. 949.32.

949.31(2) (2) The division of hearings and appeals in the department of administration shall appoint hearing examiners to make findings and orders under s. 227.46 and this subchapter.

949.31(3) (3) All hearings shall be open to the public unless in a particular case the examiner determines that the hearing, or a portion of the hearing, shall be held in private having regard to the fact that the offender has not been convicted or to the interest of the victim.

949.31 History History: 2007 a. 20.



949.315 Subpoenas.

949.315  Subpoenas. The department or any of its authorized agents may issue subpoenas for persons or records for any investigation or hearing conducted under this subchapter and may enforce compliance with such subpoenas as provided in s. 885.12.

949.315 History History: 2007 a. 20.



949.32 Condition of victim.

949.32  Condition of victim. There is no privilege, except privileges arising from the attorney-client relationship, as to communications or records relevant to an issue of the physical condition of the victim in a proceeding under this subchapter in which that condition is an element.

949.32 History History: 2007 a. 20.



949.33 Agency cooperation.

949.33  Agency cooperation. Upon request by the department, any state or local agency, including a district attorney or law enforcement agency, shall make available all reports, files, and other appropriate information which the department requests in order to make a determination that a health care provider is eligible for an award under this subchapter.

949.33 History History: 2007 a. 20.



949.36 Confidentiality.

949.36  Confidentiality. If a health care provider seeks an award under this subchapter, any personally identifiable information, as defined in s. 19.62 (5), of the victim who received the examination shall remain confidential unless written consent for the release of any personally identifiable information is provided by one of the following:

949.36(1) (1) Except as provided under sub. (2), the victim.

949.36(2) (2) If there is a guardian of the victim, the guardian of the victim.

949.36 History History: 2007 a. 20.



949.37 Offenses.

949.37  Offenses.

949.37(1)(1)  Prohibition. In connection with an award under this subchapter, no person may do any of the following:

949.37(1)(a) (a) Submit a fraudulent application or claim for an award.

949.37(1)(b) (b) Intentionally make or cause to be made any false statement or representation of a material fact.

949.37(1)(c) (c) Intentionally conceal or fail to disclose information affecting the amount of or the initial or continued right to any such award when reasonably requested to provide such information by the department.

949.37(2) (2) Penalties. Any person who violates this section shall be fined not more than $500 or imprisoned not more than 6 months or both. The person shall forfeit any benefit received and shall reimburse the state for payments received.

949.37(3) (3) Damages. The state has a civil cause of action for relief against any person who violates this section for the amount of damages that the state sustained by reason of the violation and, in addition, for punitive damages not more than double the amount of damages that the state may have sustained, together with interest, and the cost of the suit.

949.37(4) (4) Action. The attorney general may bring any action and has such powers as may be necessary to enforce this section.

949.37 History History: 2007 a. 20.



949.38 Report by the department.

949.38  Report by the department. The department's biennial report under s. 15.04 (1) (d) shall include a report of its activities under this subchapter including all of the following:

949.38(1) (1) An explanation of the procedures for filing and processing claims under this subchapter.

949.38(2) (2) A description of the programs and policies instituted to promote awareness about the awards under this subchapter.

949.38(3) (3) An analysis of future needs and suggested program improvements.

949.38(4) (4) A copy of the forms used under this subchapter.

949.38(5) (5) A complete statistical analysis of the cases handled under this subchapter, including all of the following:

949.38(5)(a) (a) The number of claims filed.

949.38(5)(b) (b) The number of claims approved and the amount of each award.

949.38(5)(c) (c) The number of claims denied and the reasons for rejection.

949.38(5)(d) (d) A breakdown of claims by geographic area and month.

949.38 History History: 2007 a. 20.






950. Rights of victims and witnesses of crime.

950.01 Legislative intent.

950.01  Legislative intent. In recognition of the civic and moral duty of victims and witnesses of crime to fully and voluntarily cooperate with law enforcement and prosecutorial agencies, and in further recognition of the continuing importance of such citizen cooperation to state and local law enforcement efforts and the general effectiveness and well-being of the criminal justice system of this state, the legislature declares its intent, in this chapter, to ensure that all victims and witnesses of crime are treated with dignity, respect, courtesy and sensitivity; and that the rights extended in this chapter to victims and witnesses of crime are honored and protected by law enforcement agencies, prosecutors and judges in a manner no less vigorous than the protections afforded criminal defendants. Nothing in this chapter shall be construed to impair the exercise of prosecutorial discretion.

950.01 History History: 1979 c. 219; 2011 a. 283.

950.01 Annotation The state did not breach a plea agreement when two police officers, one of whom the defendant shot during the execution of a search warrant, requested during the sentencing hearing that the sentencing court impose the maximum sentence. The police officers were not speaking to the court as investigating officers, but as victims of a crime. In Wisconsin, every crime victim has the right to make a statement to the court at the disposition. State v. Stewart, 2013 WI App 86, ___ Wis. 2d ___, ___ N.W.2d ___, 12-1457.



950.02 Definitions.

950.02  Definitions. In this chapter:

950.02(1) (1) Except in sub. (3), "child" means a person who is less than 18 years of age.

950.02(1m) (1m) "Crime" means an act committed in this state which, if committed by a competent adult, would constitute a crime, as defined in s. 939.12.

950.02(1t) (1t) "Custodial agency" means any person authorized to arrest or take into actual physical custody an individual who is alleged to have committed a crime. "Custodial agency" includes a law enforcement agency, a sheriff, superintendent or other keeper of a jail and a person authorized to take custody of a juvenile under s. 938.19 or 938.20 (4).

950.02(2) (2) "Department" means the department of justice.

950.02(2m) (2m) "District attorney" means any of the following:

950.02(2m)(a) (a) The district attorney or other person authorized to prosecute a criminal case or a delinquency proceeding under ch. 938.

950.02(2m)(b) (b) A person designated by a person specified in par. (a) to perform the district attorney's duties under this chapter.

950.02(3) (3) "Family member" means spouse, minor child, adult child, sibling, parent, or legal guardian.

950.02(3m) (3m) "Law enforcement agency" has the meaning given in s. 165.83 (1) (b).

950.02(4) (4)

950.02(4)(a)(a) "Victim" means any of the following:

950.02(4)(a)1. 1. A person against whom a crime has been committed.

950.02(4)(a)2. 2. If the person specified in subd. 1. is a child, a parent, guardian or legal custodian of the child.

950.02(4)(a)3. 3. If a person specified in subd. 1. is physically or emotionally unable to exercise the rights granted under s. 950.04 or article I, section 9m, of the Wisconsin constitution, a person designated by the person specified in subd. 1. or a family member of the person specified in subd. 1.

950.02(4)(a)4. 4. If a person specified in subd. 1. is deceased, any of the following:

950.02(4)(a)4.a. a. A family member of the person who is deceased.

950.02(4)(a)4.b. b. A person who resided with the person who is deceased.

950.02(4)(a)5. 5. If a person specified in subd. 1. has been adjudicated incompetent in this state, the guardian of the person appointed for him or her.

950.02(4)(b) (b) "Victim" does not include the person charged with or alleged to have committed the crime.

950.02(4m) (4m) "Victim and witness office" means an organization or program that provides services for which the county receives reimbursement under this chapter.

950.02(5) (5) "Witness" means any person who has been or is expected to be summoned to testify for the prosecution, or who by reason of having relevant information is subject to call or likely to be called as a witness for the prosecution, whether or not any action or proceeding has yet been commenced.

950.02 History History: 1979 c. 219; 1983 a. 197; 1985 a. 311; 1995 a. 77, 310; 1997 a. 35, 181; 1999 a. 32; 2005 a. 387, 419.



950.03 Eligibility of victims.

950.03  Eligibility of victims. A victim has the rights and is eligible for the services under this chapter only if the crime has been reported to law enforcement authorities.

950.03 History History: 1979 c. 219; 1991 a. 159.



950.04 Basic bill of rights for victims and witnesses.

950.04  Basic bill of rights for victims and witnesses.

950.04(1v)(1v)  Rights of victims. Victims of crimes have the following rights:

950.04(1v)(ag) (ag) To be treated with fairness, dignity, and respect for his or her privacy by public officials, employees, or agencies. This paragraph does not impair the right or duty of a public official or employee to conduct his or her official duties reasonably and in good faith.

950.04(1v)(ar) (ar) To have his or her interest considered when the court is deciding whether to grant a continuance in the case, as provided under ss. 938.315 (2) and 971.10 (3) (b) 3.

950.04(1v)(b) (b) To attend court proceedings in the case, subject to ss. 906.15 and 938.299 (1). The court may require the victim to exercise his or her right under this paragraph using telephone or live audiovisual means, if available, if the victim is under arrest, incarcerated, imprisoned or otherwise detained by any law enforcement agency or is admitted or committed on an inpatient basis to a treatment facility under ch. 51, 971 or 980, and the victim does not have a person specified in s. 950.02 (4) (a) 3. to exercise the victim's right under this paragraph.

950.04(1v)(bm) (bm) To be provided with appropriate intercession services to ensure that employers of victims will cooperate with the criminal justice process and the juvenile justice process in order to minimize an employee's loss of pay and other benefits resulting from court appearances.

950.04(1v)(c) (c) To be accompanied by a service representative, as provided under s. 895.45.

950.04(1v)(d) (d) To request an order for, and to be given the results of, testing to determine the presence of a communicable disease, as provided under ss. 938.296 or 968.38.

950.04(1v)(dL) (dL) To not be the subject of a law enforcement officer's or district attorney's order, request, or suggestion that he or she submit to a test using a lie detector, as defined in s. 111.37 (1) (b), if he or she claims to have been the victim of a sexual assault under s. 940.22 (2), 940.225, 948.02 (1) or (2), or 948.085, except as permitted under s. 968.265.

950.04(1v)(dr) (dr) To not have his or her personal identifiers, as defined in s. 85.103 (1) and including an electronic mail address, used or disclosed by a public official, employee, or agency for a purpose that is unrelated to the official responsibilities of the official, employee, or agency.

950.04(1v)(e) (e) To be provided a waiting area under ss. 938.2965 and 967.10.

950.04(1v)(em) (em) To have his or her interests considered by the court in determining whether to exclude persons from a preliminary hearing, as provided under s. 970.03 (4).

950.04(1v)(er) (er) To not be compelled to submit to a pretrial interview or deposition by a defendant or his or her attorney as provided under s. 971.23 (6c).

950.04(1v)(f) (f) To have the parole commission make a reasonable attempt to notify the victim of applications for parole, as provided under s. 304.06 (1).

950.04(1v)(g) (g) To have reasonable attempts made to notify the victim of hearings or court proceedings, as provided under ss. 302.113 (9g) (g) 2., 302.114 (6), 938.27 (4m) and (6), 938.273 (2), 971.095 (3) and 972.14 (3) (b).

950.04(1v)(gm) (gm) To have reasonable attempts made to notify the victim of petitions for sentence adjustment as provided under s. 973.09 (3m), 973.195 (1r) (d), or 973.198.

950.04(1v)(i) (i) To have, at his or her request, the opportunity to consult with intake workers, district attorneys and corporation counsel in cases under ch. 938, as provided under ss. 938.245 (1m), 938.265 and 938.32 (1) (am).

950.04(1v)(j) (j) To have, at his or her request, the opportunity to consult with the prosecution in a case brought in a court of criminal jurisdiction, as provided under s. 971.095 (2).

950.04(1v)(k) (k) To a speedy disposition of the case in which they are involved as a victim in order to minimize the length of time they must endure the stress of their responsibilities in connection with the matter.

950.04(1v)(L) (L) To have the district attorney or corporation counsel, whichever is applicable, make a reasonable attempt to contact the victim concerning the victim's right to make a statement, as provided under ss. 938.32 (1) (b) 2., 938.335 (3m) (b) and 972.14 (3) (b).

950.04(1v)(m) (m) To provide statements concerning sentencing, disposition, or parole, as provided under ss. 304.06 (1) (e), 938.32 (1) (b) 1g., 938.335 (3m) (ag), and 972.14 (3) (a).

950.04(1v)(n) (n) To have direct input in the parole decision-making process, as provided by the rules promulgated under s. 304.06 (1) (em).

950.04(1v)(nn) (nn) To attend parole interviews or hearings and make statements as provided under s. 304.06 (1) (eg).

950.04(1v)(nt) (nt) To attend a hearing on a petition for modification of a bifurcated sentence and provide a statement concerning modification of the bifurcated sentence, as provided under s. 302.113 (9g) (d).

950.04(1v)(nx) (nx) To attend a hearing on a petition for modification of a term of probation under s. 973.09 (3) (d) and provide a statement to the court concerning modification of the term of probation as provided under s. 973.09 (3m).

950.04(1v)(o) (o) To have information concerning the impact of a delinquent act on the victim included in a court report under s. 938.33 and to have the person preparing the court report attempt to contact the victim, as provided under s. 938.331.

950.04(1v)(p) (p) To have the person preparing a presentence investigation under s. 972.15 make a reasonable attempt to contact the victim, as provided in s. 972.15 (2m).

950.04(1v)(pm) (pm) To have the court provided with information pertaining to the economic, physical and psychological effect of the crime upon the victim and have the information considered by the court.

950.04(1v)(q) (q) To restitution, as provided under ss. 938.245 (2) (a) 5., 938.32 (1t), 938.34 (5), 938.345, 943.212, 943.23 (6), 943.245, 943.51 and 973.20.

950.04(1v)(qm) (qm) To recompense as provided under s. 969.13 (5) (a).

950.04(1v)(r) (r) To a judgment for unpaid restitution, as provided under ss. 895.035 (2m) and 973.09 (3) (b).

950.04(1v)(rm) (rm) To compensation, as provided under subch. I of ch. 949.

950.04(1v)(s) (s) To have any stolen or other personal property expeditiously returned by law enforcement agencies when no longer needed as evidence, subject to s. 968.205. If feasible, all such property, except weapons, currency, contraband, property subject to evidentiary analysis, property subject to preservation under s. 968.205, and property the ownership of which is disputed, shall be returned to the person within 10 days of being taken.

950.04(1v)(t) (t) To receive information from law enforcement agencies, as provided under s. 950.08 (2g).

950.04(1v)(u) (u) To receive information from district attorneys, as provided under s. 950.08 (2r).

950.04(1v)(um) (um) To have district attorneys make a reasonable attempt to notify the victim under s. 971.17 (4m) regarding conditional releases under s. 971.17.

950.04(1v)(v) (v) To have the department of corrections make a reasonable attempt to notify the victim under s. 301.046 (4) regarding community residential confinements, under s. 301.048 (4m) regarding participation in the intensive sanctions program, under s. 301.38 regarding escapes from a Type 1 prison, under s. 301.46 (3) regarding persons registered under s. 301.45, under s. 302.105 regarding release upon expiration of certain sentences, under s. 304.063 regarding extended supervision and parole releases, and under s. 938.51 regarding release or escape of a juvenile from correctional custody.

950.04(1v)(vm) (vm) To have the appropriate clerk of court send the victim a copy of an inmate's petition for extended supervision and notification of the hearing on that petition under s. 302.114 (6).

950.04(1v)(w) (w) To have the department of corrections make a reasonable attempt to notify the victim under s. 303.068 (4m) regarding leave granted to qualified inmates under s. 303.068.

950.04(1v)(x) (x) To have the department of health services make a reasonable attempt to notify the victim under s. 971.17 (6m) regarding termination or discharge under s. 971.17 and under s. 51.37 (10) regarding home visits under s. 51.37 (10).

950.04(1v)(xm) (xm) To have the department of health services make a reasonable attempt to notify the victim under s. 980.11 regarding supervised release under s. 980.08 and discharge under s. 980.09 (4).

950.04(1v)(y) (y) To have reasonable attempts made to notify the victim concerning actions taken in a juvenile proceeding, as provided under ss. 938.24 (5m), 938.25 (2m), 938.312 and 938.346.

950.04(1v)(yd) (yd) To have the appropriate clerk of court make a reasonable attempt to send the victim a copy of a motion made under s. 974.07 (2) for postconviction deoxyribonucleic acid testing of certain evidence and notification of any hearing on that motion, as provided under s. 974.07 (4).

950.04(1v)(ym) (ym) To have the governor make a reasonable attempt to notify the victim of a pardon application, as provided under s. 304.09 (2) and (3).

950.04(1v)(z) (z) To make a written statement concerning pardon applications, as provided under s. 304.10 (2).

950.04(1v)(zm) (zm) To request information from a district attorney concerning the disposition of a case involving a crime of which he or she was a victim, as provided under s. 971.095 (6).

950.04(1v)(zx) (zx) To complain to the department of justice concerning the treatment of crime victims, as provided under s. 950.08 (3), and to request review by the crime victims rights board of the complaint, as provided under s. 950.09 (2).

950.04(2w) (2w) Rights of witnesses. Witnesses of crimes have the following rights:

950.04(2w)(a) (a) To request information from the district attorney about the final disposition of the case.

950.04(2w)(b) (b) To be notified that a court proceeding to which they have been subpoenaed will not go on as scheduled, in order to save the person an unnecessary trip to court.

950.04(2w)(c) (c) To receive protection from harm and threats of harm arising out of their cooperation with law enforcement and prosecution efforts, and to be provided with information as to the level of protection available.

950.04(2w)(d) (d) To be informed of financial assistance and other social services available as a result of being a witness of a crime, including information on how to apply for the assistance and services.

950.04(2w)(dm) (dm) To not have his or her personal identifiers, as defined in s. 85.103 (1) and including an electronic mail address, used or disclosed by a public official, employee, or agency for a purpose that is unrelated to the official responsibilities of the official, employee, or agency.

950.04(2w)(e) (e) To be informed of the procedure to be followed in order to apply for and receive any witness fee to which they are entitled.

950.04(2w)(f) (f) To be provided a waiting area under ss. 938.2965 and 967.10.

950.04(2w)(fm) (fm) To have any stolen or other personal property expeditiously returned by law enforcement agencies when no longer needed as evidence. If feasible, all such property, except weapons, currency, contraband, property subject to evidentiary analysis and property the ownership of which is disputed, shall be returned to the person within 10 days of being taken.

950.04(2w)(g) (g) To be provided with appropriate intercession services to ensure that employers of witnesses will cooperate with the criminal justice process and the juvenile justice process in order to minimize an employee's loss of pay and other benefits resulting from court appearances.

950.04(2w)(h) (h) To be entitled to a speedy disposition of the case in which they are involved as a witness in order to minimize the length of time they must endure the stress of their responsibilities in connection with the matter.

950.04 History History: 1979 c. 219; 1983 a. 102, 364; 1985 a. 311; 1987 a. 332 s. 64; 1989 a. 31; 1997 a. 181, 237, 283; 1999 a. 9, 32, 188; 2001 a. 16, 109; 2003 a. 224; 2005 a. 155, 277, 434, 447; 2007 a. 20 ss. 3863, 9121 (6) (a); 2007 a. 97; 2009 a. 28, 138; 2011 a. 38, 283.

950.04 Annotation A sentencing court does not abuse its discretion by considering a victim's statements and recommendations. State v. Johnson, 158 Wis. 2d 458, 463 N.W.2d 352 (Ct. App. 1990).



950.055 Child victims and witnesses; rights and services.

950.055  Child victims and witnesses; rights and services.

950.055(1)(1)  Legislative intent. The legislature finds that it is necessary to provide child victims and witnesses with additional consideration and different treatment than that usually afforded to adults. The legislature intends, in this section, to provide these children with additional rights and protections during their involvement with the criminal justice or juvenile justice system. The legislature urges the news media to use restraint in revealing the identity of child victims or witnesses, especially in sensitive cases.

950.055(2) (2) Additional services. In addition to all rights afforded to victims and witnesses under s. 950.04 and services provided under s. 950.06 (1m), counties are encouraged to provide the following additional services on behalf of children who are involved in criminal or delinquency proceedings as victims or witnesses:

950.055(2)(a) (a) Explanations, in language understood by the child, of all legal proceedings in which the child will be involved.

950.055(2)(b) (b) Advice to the judge, when appropriate and as a friend of the court, regarding the child's ability to understand proceedings and questions. The services may include providing assistance in determinations concerning the taking of depositions by audiovisual means under s. 908.08 or 967.04 (7) and (8) and the duty to expedite proceedings under s. 971.105.

950.055(2)(c) (c) Advice to the district attorney concerning the ability of a child witness to cooperate with the prosecution and the potential effects of the proceedings on the child.

950.055(2)(d) (d) Information about and referrals to appropriate social services programs to assist the child and the child's family in coping with the emotional impact of the crime and the subsequent proceedings in which the child is involved.

950.055(3) (3) Program responsibility. In each county, the county board is responsible for the provision of services under this section. A county may seek reimbursement for services provided under this section as part of its program plan submitted to the department under s. 950.06. To the extent possible, counties shall utilize volunteers and existing public resources for the provision of these services.

950.055 History History: 1983 a. 197; 1985 a. 262 s. 8; 1985 a. 311; 1997 a. 181; 2005 a. 42.



950.06 Reimbursement for services.

950.06  Reimbursement for services.

950.06(1m) (1m) To be eligible for reimbursement under this section for the provision of services to victims and witnesses, a county shall provide all of the following services to victims and witnesses:

950.06(1m)(a) (a) Court appearance notification services, including cancellation of appearances.

950.06(1m)(b) (b) Victim compensation and social services referrals, including witness fee collection, case-by-case referrals and public information.

950.06(1m)(c) (c) Escort and other transportation services related to the investigation or prosecution of the case, if necessary or advisable.

950.06(1m)(d) (d) Case progress notification services which may be combined with services under par. (a).

950.06(1m)(dm) (dm) Assistance in providing the court with information pertaining to the economic, physical and psychological effect of the crime upon the victim of a felony.

950.06(1m)(e) (e) Employer intercession services.

950.06(1m)(f) (f) Expedited return of property services.

950.06(1m)(g) (g) Protection services.

950.06(1m)(h) (h) Family support services, including child and other dependent care services.

950.06(1m)(i) (i) Waiting facilities.

950.06(2) (2) The costs of providing services under sub. (1m) shall be paid for by the county, but the county is eligible to receive reimbursement from the state for not more than 90% of the costs incurred in providing those services. The department shall determine the level of services for which a county may be reimbursed. The county board shall file a claim for reimbursement with the department. The department shall reimburse counties under this subsection from the appropriations under s. 20.455 (5) (k) and (kp) and, on a semiannual basis, from the appropriation under s. 20.455 (5) (g).

950.06(3) (3) The county board shall provide for the implementation of the county's plan under sub. (4). Two or more counties may submit a joint plan under sub. (4).

950.06(4) (4) If the county seeks reimbursement under sub. (2), the county board shall submit a program plan to the department for its approval. The county is eligible for reimbursement under sub. (2) only if the department has approved the plan. The program plan shall describe the level of services to victims and witnesses that the county intends to provide; the personnel or agencies responsible for related administrative programs and individual services; proposed staffing for the program; proposed education, training and experience requirements for program staff and the staff of agencies providing related administrative programs and individual services; the county's budget for implementing the program and other information the department determines to be necessary for its review. The plan shall provide that the district attorney, local law enforcement agencies and the courts shall make available to the person or agency responsible for administering the program all reports or files, except reports or files which are required by statute to be kept confidential, if the reports or files are required by the person or agency to carry out program responsibilities. Each year, the county board shall submit a report to the department on the operation of the plan, including the provision of services under sub. (1m).

950.06(5) (5) The department shall review and approve the implementation and operation of programs and the annual reports under this section. The department may suspend or terminate reimbursement under sub. (2) if the county fails to comply with its duties under this section. The department shall promulgate rules under ch. 227 for implementing and administering county programs approved under this section.

950.06 History History: 1979 c. 219; 1981 c. 20; 1983 a. 27, 364; 1987 a. 244; 1991 a. 159; 1997 a. 181, 237; 1999 a. 9; 2013 a. 20.



950.07 Intergovernmental cooperation.

950.07  Intergovernmental cooperation. The county board, district attorney, local law enforcement agencies, local social service agencies, victim and witness offices and courts shall all cooperate with each other to ensure that victims and witnesses of crimes receive the rights and services to which they are entitled under this chapter.

950.07 History History: 1979 c. 219; 1995 a. 310.



950.08 Information and mediation services.

950.08  Information and mediation services.

950.08(1) (1)  Duties of department; toll-free telephone number. The department shall maintain a toll-free telephone number to provide crime victims and witnesses with all of the following services:

950.08(1)(a) (a) Information and referral to available services.

950.08(1)(b) (b) Crisis counseling and emotional support.

950.08(1)(c) (c) Assistance in securing resources and protection.

950.08(2) (2) Duties of department; general informational program. The department shall provide an informational program to inform crime victims, the general public, criminal justice officials and related professionals about crime victim rights and services.

950.08(2g) (2g) Information to be provided by law enforcement agencies. No later than 24 hours after a law enforcement agency has initial contact with a victim of a crime that the law enforcement agency is responsible for investigating, the law enforcement agency shall make a reasonable attempt to provide to the victim written information on all of the following:

950.08(2g)(a) (a) A list of the rights of victims under s. 950.04 (1v).

950.08(2g)(b) (b) The availability of compensation under subch. I of ch. 949 and the address and telephone number at which to contact the department for information concerning compensation under subch. I of ch. 949.

950.08(2g)(c) (c) The address and telephone number of the intake worker, corporation counsel or district attorney whom the victim may contact to obtain information concerning the rights of victims and to request notice of court proceedings under ss. 938.27 (4m) and (6), 938.273 (2), 938.299 (1) (am) and 938.335 (3m) (b) or ss. 971.095 (3) and 972.14 (3) (b), whichever is applicable, and to request the opportunity to confer under ss. 938.245 (1m), 938.265 or 938.32 (1) (am) or s. 971.095 (2), whichever is applicable.

950.08(2g)(d) (d) The address and telephone number of the custodial agency that the victim may contact to obtain information concerning the taking into custody or arrest of a suspect in connection with the crime of which he or she is a victim.

950.08(2g)(e) (e) The address and telephone number of the custodial agency that the victim may contact for information concerning release under s. 938.20 or 938.21 or ch. 969, whichever is appropriate, of a person arrested or taken into custody for the crime of which he or she is a victim.

950.08(2g)(f) (f) Suggested procedures for the victim to follow if he or she is subject to threats or intimidation arising out of his or her cooperation with law enforcement and prosecution efforts relating to a crime of which he or she is a victim.

950.08(2g)(g) (g) The address and telephone number at which the victim may contact the department or any local agency that provides victim assistance in order to obtain further information about services available for victims, including medical services.

950.08(2r) (2r) Information to be provided by a district attorney in criminal cases. As soon as practicable, but in no event later than 10 days after the initial appearance under s. 970.01 or 24 hours before a preliminary examination under s. 970.03, whichever is earlier, of a person charged with a crime in a court of criminal jurisdiction, a district attorney shall make a reasonable attempt to provide to each victim of the crime written information on all of the following:

950.08(2r)(a) (a) A brief statement of the procedure for prosecuting a crime.

950.08(2r)(b) (b) A list of the rights of victims under s. 950.04 (1v) and information about how to exercise those rights.

950.08(2r)(c) (c) The person or agency to notify if the victim changes his or her address and wants to continue to receive notices and services under s. 950.04 or 971.095 (3).

950.08(2r)(d) (d) The availability of compensation under subch. I of ch. 949, including information concerning eligibility for compensation and the procedure for applying for compensation.

950.08(2r)(e) (e) The person to contact for further information about a case involving the prosecution of a crime of which he or she is a victim.

950.08(2s) (2s) Information concerning juvenile cases. Notification of a victim of an act committed by a juvenile concerning the rights of victims under ch. 938 shall be provided as specified in s. 938.346.

950.08(2w) (2w) Information to be provided by district attorneys to schools in criminal cases. If a criminal complaint is issued under s. 968.02 or if a petition for waiver is granted pursuant to s. 938.18, and the district attorney reasonably believes the person charged is a pupil enrolled in a school district, a private school, or a charter school established pursuant to 118.40 (2r), the district attorney shall make a reasonable attempt to notify the school board, private school governing body, or charter school governing body of the charges pending against the pupil. The district attorney shall also notify the school board, private school governing body, or charter school governing body of the final disposition of the charges.

950.08(3) (3) Duties of department; mediation. The department may receive complaints, seek to mediate complaints and, with the consent of the involved parties, actually mediate complaints regarding the treatment of crime victims and witnesses by public officials, employees or agencies or under crime victim and witness assistance programs. The department may act as a liaison between crime victims or witnesses and others when seeking to mediate these complaints and may request a written response regarding the complaint from the subject of a complaint. If asked by the department to provide a written response regarding a complaint, the subject of a complaint shall respond to the department's request within a reasonable time.

950.08 History History: 1991 a. 39; 1997 a. 181; 2007 a. 20; 2009 a. 309.



950.09 Crime victims rights board.

950.09  Crime victims rights board.

950.09(1) (1) In this section, "board" means the crime victims rights board.

950.09(2) (2) At the request of one of the involved parties, the board may review a complaint made to the department under s. 950.08 (3) regarding a violation of the rights of a crime victim. A party may not request the board to review a complaint under this subsection until the department has completed its action on the complaint under s. 950.08 (3). In reviewing a complaint under this subsection, the board may not begin any investigation or take any action specified in pars. (a) to (d) until the board first determines that there is probable cause to believe that the subject of the complaint violated the rights of a crime victim. Based on its review of a complaint under this subsection, the board may do any of the following:

950.09(2)(a) (a) Issue private and public reprimands of public officials, employees or agencies that violate the rights of crime victims provided under this chapter, ch. 938 and article I, section 9m, of the Wisconsin constitution.

950.09(2)(b) (b) Refer to the judicial commission a violation or alleged violation by a judge of the rights of crime victims provided under this chapter, ch. 938 and article I, section 9m, of the Wisconsin constitution.

950.09(2)(c) (c) Seek appropriate equitable relief on behalf of a victim if such relief is necessary to protect the rights of the victim. The board may not seek to appeal, reverse or modify a judgment of conviction or a sentence in a criminal case.

950.09(2)(d) (d) Bring civil actions to assess a forfeiture under s. 950.11. Notwithstanding s. 778.06, an action or proposed action authorized under this paragraph may be settled for such sum as may be agreed upon between the parties. In settling actions or proposed actions, the board shall treat comparable situations in a comparable manner and shall assure that any settlement bears a reasonable relationship to the severity of the offense or alleged offense. Forfeiture actions brought by the board shall be brought in the circuit court for the county in which the violation is alleged to have occurred.

950.09(3) (3) In addition to its powers under sub. (2), the board may issue reports and recommendations concerning the securing and provision of crime victims rights and services.

950.09(4) (4) Actions of the board are not subject to approval or review by the attorney general.

950.09(5) (5) The board shall promulgate rules establishing procedures for the exercise of its powers under this section.

950.09 History History: 1997 a. 181.



950.095 Confidentiality of complaints.

950.095  Confidentiality of complaints.

950.095(1) (1)

950.095(1)(a)(a) The records of the department relating to a complaint made under s. 950.08 (3) are confidential unless the subject of the complaint waives the right to confidentiality in writing to the department.

950.095(1)(am) (am) Before a finding of probable cause under s. 950.09 (2), a complaint referred to the crime victims rights board under s. 950.09 (2) is confidential unless the subject of the complaint waives the right to confidentiality in writing to the crime victims rights board.

950.095(1)(b) (b) If a complaint becomes known to the public before the completion of action by the department under s. 950.08 (3) or a finding of probable cause by the crime victims rights board under s. 950.09 (2), the department or the crime victims rights board, whichever is applicable, may issue statements in order to confirm that a complaint has been made or is being reviewed, to clarify the procedural aspects of actions taken under ss. 950.08 (3) and 950.09 (2), to explain the right of the subject of the complaint to respond to the complaint, to state that the subject of the complaint denies the allegations, if applicable, to state that action under ss. 950.08 (3) and 950.09 (2) has been completed and no basis for the complaint was found or to correct public misinformation.

950.095(1m) (1m) In investigating a complaint made under s. 950.08 (3) or being reviewed under s. 950.09 (2), the department or the crime victims rights board, whichever is applicable, shall do all of the following:

950.095(1m)(a) (a) Act to avoid unnecessary embarrassment to and publicity for the subject of the complaint.

950.095(1m)(b) (b) Request any person contacted for information not to disclose that an investigation is being conducted or the nature of any inquiries made by the department or the crime victims rights board.

950.095(2) (2) This section does not preclude the department or the crime victims rights board from doing any of the following:

950.095(2)(a) (a) Informing the person who made the complaint of the outcome of any action by the department or review by the crime victims rights board.

950.095(2)(b) (b) Referring to the judicial commission information relating to alleged misconduct by or an alleged disability of a judge or court commissioner.

950.095(2)(c) (c) Referring to an appropriate law enforcement authority information relating to possible criminal conduct or otherwise cooperating with a law enforcement authority in matters of mutual interest.

950.095(2)(d) (d) Referring to an attorney disciplinary agency information relating to the possible misconduct or incapacity of an attorney or otherwise cooperating with an attorney disciplinary agency in matters of mutual interest.

950.095(2)(e) (e) Disclosing to the chief justice or director of state courts information relating to matters affecting the administration of the courts.

950.095 History History: 1997 a. 181.



950.10 Limitation on liability; grounds for appeal.

950.10  Limitation on liability; grounds for appeal.

950.10(1)(1) No cause of action for money damages may arise against the state, any political subdivision of the state or any employee or agent of the state or a political subdivision of the state for any act or omission in the performance of any power or duty under this chapter or under article I, section 9m, of the Wisconsin constitution or for any act or omission in the performance of any power or duty under ch. 938 relating to the rights of, services for or notices to victims.

950.10(2) (2) A failure to provide a right, service or notice to a victim under this chapter or ch. 938 or under article I, section 9m, of the Wisconsin constitution is not a ground for an appeal of a judgment of conviction or sentence and is not grounds for any court to reverse or modify a judgment of conviction or sentence.

950.10 History History: 1997 a. 181.



950.105 Standing.

950.105  Standing. A crime victim has a right to assert, in a court in the county in which the alleged violation occurred, his or her rights as a crime victim under the statutes or under article I, section 9m, of the Wisconsin Constitution. This section does not preclude a district attorney from asserting a victim's statutory or constitutional crime victim's rights in a criminal case or in a proceeding or motion brought under this section.

950.105 History History: 2011 a. 283.



950.11 Penalties.

950.11  Penalties. A public official, employee or agency that intentionally fails to provide a right specified under s. 950.04 (1v) to a victim of a crime may be subject to a forfeiture of not more than $1,000.

950.11 History History: 1997 a. 181.






951. Crimes against animals.

951.01 Definitions.

951.01  Definitions. In this chapter:

951.01(1) (1) "Animal" includes every living:

951.01(1)(a) (a) Warm-blooded creature, except a human being;

951.01(1)(b) (b) Reptile; or

951.01(1)(c) (c) Amphibian.

951.01(1m) (1m) "Conservation warden" means a warden appointed under s. 23.10.

951.01(2) (2) "Cruel" means causing unnecessary and excessive pain or suffering or unjustifiable injury or death.

951.01(3) (3) "Farm animal" means any warm-blooded animal normally raised on farms in the United States and used or intended for use as food or fiber.

951.01(3e) (3e) "Humane officer" means an officer appointed under s. 173.03.

951.01(3f) (3f) "Fire department" includes a volunteer fire department and a department under s. 60.553, 61.66, or 62.13 (2e).

951.01(3m) (3m) "Law enforcement agency" has the meaning given in s. 165.83 (1) (b).

951.01(4) (4) "Law enforcement officer" has the meaning assigned under s. 967.02 (5) but does not include a conservation warden appointed under s. 23.10.

951.01(5) (5) "Service dog" means a dog that is trained for the purpose of assisting a person with a sensory, mental, or physical disability or accommodating such a disability.

951.01 History History: 1973 c. 314; 1983 a. 189; 1987 a. 248; 1987 a. 332 s. 54; Stats. 1987 s. 951.01; 1989 a. 223; 1997 a. 27, 192; 1999 a. 83; 2001 a. 56; 2005 a. 353; 2011 a. 32.

951.01 Annotation Legislative Council Note, 1973: The definition of "animal" is based on s. 346.20, Minn. Stats. Anno. (1971). The term includes not only animals strictly so-called but birds and other living warmblooded creatures except people. [Bill 16-S]



951.015 Construction and application.

951.015  Construction and application.

951.015(1) (1) This chapter may not be interpreted as controverting any law regulating wild animals that are subject to regulation under ch. 169, the taking of wild animals, as defined in s. 29.001 (90), or the slaughter of animals by persons acting under state or federal law.

951.015(2) (2) For purposes of enforcing this chapter as to wild animals subject to regulation under ch. 169, a conservation warden has the same powers and duties that a law enforcement officer has under this chapter.

951.015(3) (3) This chapter does not apply to:

951.015(3)(a) (a) Teaching, research, or experimentation conducted pursuant to a protocol or procedure approved by an educational or research institution, and related incidental animal care activities, at facilities that are regulated under 7 USC 2131 to 2159 or 42 USC 289d.

951.015(3)(b) (b) Bona fide scientific research involving species unregulated by federal law.

951.015 History History: 1973 c. 314; 1983 a. 27 s. 2202 (38); 1987 a. 332 s. 54; Stats. 1987 s. 951.015; 1997 a. 248; 2001 a. 56; 2011 a. 32.

951.015 Annotation Rather than exclude all non-captive wild animals from coverage of ch. 951, the legislature instead prohibits enforcement that controverts ch. 29 and regulations governing "the taking of wild animals." By prohibiting a subset of takings — those that controvert ch. 29 — the legislature necessarily conveys its belief that there are takings that do not controvert ch. 29. State v. Kuenzi, 2011 WI App 30, 332 Wis. 2d 297, 796 N.W.2d 222, 09-1827.

951.015 Annotation Enhancing Animal Welfare Laws. Goode & Aizenberg. Wis. Law. Dec. 2011.



951.02 Mistreating animals.

951.02  Mistreating animals. No person may treat any animal, whether belonging to the person or another, in a cruel manner. This section does not prohibit normal and accepted veterinary practices.

951.02 History History: 1973 c. 314; 1987 a. 332 s. 54; Stats. 1987 s. 951.02; 1993 a. 486; 2011 a. 32.

951.02 Annotation Conviction under this section does not require proof of intent or negligence. State v. Stanfield, 105 Wis. 2d 553, 314 N.W.2d 339 (1982).

951.02 Annotation "Animal" in this section includes non-captive wild animals, such as the deer in this case. State v. Kuenzi, 2011 WI App 30, 332 Wis. 2d 297, 796 N.W.2d 222, 09-1827.



951.025 Decompression prohibited.

951.025  Decompression prohibited. No person may kill an animal by means of decompression.

951.025 History History: 1985 a. 48; 1987 a. 332 s. 54; Stats. 1987 s. 951.025.



951.03 Dognapping and catnapping.

951.03  Dognapping and catnapping. No person may take the dog or cat of another from one place to another without the owner's consent or cause such a dog or cat to be confined or carried out of this state or held for any purpose without the owner's consent. This section does not apply to law enforcement officers or humane officers engaged in the exercise of their official duties.

951.03 History History: 1973 c. 314 s. 4; Stats. 1973 s. 948.03; 1987 a. 332 s. 54; Stats. 1987 s. 951.03; 1997 a. 192.



951.04 Leading animal from motor vehicle.

951.04  Leading animal from motor vehicle. No person shall lead any animal upon a highway from a motor vehicle or from a trailer or semitrailer drawn by a motor vehicle.

951.04 History History: 1973 c. 314; 1987 a. 332 s. 54; Stats. 1987 s. 951.04.



951.05 Transportation of animals.

951.05  Transportation of animals. No person may transport any animal in or upon any vehicle in a cruel manner.

951.05 History History: 1973 c. 314; 1987 a. 332 s. 54; Stats. 1987 s. 951.05.



951.06 Use of poisonous and controlled substances.

951.06  Use of poisonous and controlled substances. No person may expose any domestic animal owned by another to any known poisonous substance, any controlled substance included in schedule I, II, III, IV or V of ch. 961, or any controlled substance analog of a controlled substance included in schedule I or II of ch. 961, whether mixed with meat or other food or not, so that the substance is liable to be eaten by the animal and for the purpose of harming the animal. This section shall not apply to poison used on one's own premises and designed for the purpose of rodent or pest extermination nor to the use of a controlled substance in accepted veterinary practices.

951.06 History History: 1973 c. 314; 1987 a. 332 s. 54; Stats. 1987 s. 951.06; 1995 a. 448; 2011 a. 32; s. 35.17 correction.



951.07 Use of certain devices prohibited.

951.07  Use of certain devices prohibited. No person may directly or indirectly, or by aiding, abetting or permitting the doing thereof, either put, place, fasten, use or fix upon or to any animal used or readied for use for a work purpose or for use in an exhibition, competition, rodeo, circus or other performance, any of the following devices: a bristle bur, tack bur or like device; or a poling device used to train a horse to jump which is charged with electricity or to which have been affixed nails, tacks or other sharp points.

951.07 History History: 1973 c. 314; 1987 a. 332 s. 54; Stats. 1987 s. 951.07.



951.08 Instigating fights between animals.

951.08  Instigating fights between animals.

951.08(1) (1) No person may intentionally instigate, promote, aid or abet as a principal, agent or employee, or participate in the earnings from, or intentionally maintain or allow any place to be used for a cockfight, dog fight, bullfight or other fight between the same or different kinds of animals or between an animal and a person. This section does not prohibit events or exhibitions commonly featured at rodeos or bloodless bullfights.

951.08(2) (2) No person may own, possess, keep or train any animal with the intent that the animal be engaged in an exhibition of fighting.

951.08(2m) (2m) If a person has been convicted under sub. (1) or (2), the person may not own, possess, keep or train any animal for a period of 5 years after the conviction. In computing the 5-year period, time which the person spent in actual confinement serving a criminal sentence shall be excluded. The person may move the sentencing court to have this requirement waived. The court may waive the requirement except that the waiver may not authorize the person to own, possess, keep or train animals of the species involved in the offense under sub. (1) or (2).

951.08(3) (3) No person may intentionally be a spectator at a cockfight, dog fight, bullfight or other fight between the same or different kinds of animals or between an animal and a person.

951.08 History History: 1973 c. 314; 1981 c. 160; 1983 a. 95; 1987 a. 332 s. 54; Stats. 1987 s. 951.08.



951.09 Shooting at caged or staked animals.

951.09  Shooting at caged or staked animals.

951.09(1) (1) No person may shoot, kill, or wound with a firearm, or with any deadly weapon, any animal that is tied, staked out, caged or otherwise intentionally confined in an artificial enclosure, regardless of size.

951.09(2) (2)

951.09(2)(a)(a) Whoever is concerned in the commission of a violation of this section is a principal and may be charged with and convicted of the violation although he or she did not directly commit it and although the person who directly committed it has not been convicted of the violation.

951.09(2)(b) (b) A person is concerned in the commission of a violation of this section under par. (a) if the person does any of the following:

951.09(2)(b)1. 1. Instigates, promotes, aids, or abets the violation as a principal, agent, employee, participant, or spectator.

951.09(2)(b)2. 2. Participates in any earnings from the commission of the violation.

951.09(2)(b)3. 3. Intentionally maintains or allows any place to be used for the commission of the violation.

951.09(3) (3) This section does not apply to any of the following animals:

951.09(3)(b) (b) A captive wild bird that is shot, killed, or wounded on a bird hunting preserve licensed under s. 169.19.

951.09(3)(c) (c) Farm-raised deer, as defined in s. 95.001 (1) (ag).

951.09(3)(d) (d) Animals that are treated in accordance with normally acceptable husbandry practices.

951.09 History History: 1973 c. 314; 1987 a. 332 s. 54; Stats. 1987 s. 951.09; 2001 a. 56.



951.095 Harassment of police and fire animals.

951.095  Harassment of police and fire animals.

951.095(1) (1) No person may do any of the following to any animal that is used by a law enforcement agency or fire department to perform agency or department functions or duties:

951.095(1)(a) (a) Frighten, intimidate, threaten, abuse or harass the animal.

951.095(1)(b) (b) Strike, shove, kick or otherwise subject the animal to physical contact.

951.095(1)(c) (c) Strike the animal by using a dangerous weapon.

951.095(2) (2) Subsection (1) does not apply to any of the following:

951.095(2)(a) (a) Any act that is performed by or with the authorization of the animal's handler or rider.

951.095(2)(b) (b) Any act that is necessary for the training of an animal to perform functions or duties for a law enforcement agency.

951.095 History History: 1993 a. 192; 1997 a. 27.



951.097 Harassment of service dogs.

951.097  Harassment of service dogs.

951.097(1) (1)

951.097(1)(a)(a) Any person may provide notice to another person in any manner that the latter person's behavior is interfering with the use of a service dog and may request that the latter person stop engaging in that behavior.

951.097(1)(b) (b) No person, after receiving a notice and request under par. (a) regarding a service dog, may do any of the following:

951.097(1)(b)1. 1. Recklessly interfere with the use of the service dog by obstructing or intimidating it or otherwise jeopardizing its safety or the safety of its user.

951.097(1)(b)2. 2. Intentionally interfere with the use of the service dog by obstructing or intimidating it or otherwise jeopardizing its safety or the safety of its user.

951.097(2) (2)

951.097(2)(a)(a) No person may recklessly allow his or her dog to interfere with the use of a service dog by obstructing or intimidating it or otherwise jeopardizing its safety or the safety of its user.

951.097(2)(b) (b) No person may intentionally allow his or her dog to interfere with the use of a service dog by obstructing or intimidating it or otherwise jeopardizing its safety or the safety of its user.

951.097(3) (3)

951.097(3)(a)(a) No person may recklessly injure a service dog or recklessly allow his or her dog to injure a service dog.

951.097(3)(b) (b) No person may intentionally injure a service dog or intentionally allow his or her dog to injure a service dog.

951.097(4) (4)

951.097(4)(a)(a) No person may recklessly cause the death of a service dog.

951.097(4)(b) (b) No person may intentionally cause the death of a service dog.

951.097(5) (5) No person may take possession of or exert control over a service dog without the consent of its owner or user and with the intent to deprive another of the use of the service dog.

951.097 History History: 2005 a. 353.



951.10 Sale of baby rabbits, chicks and other fowl.

951.10  Sale of baby rabbits, chicks and other fowl.

951.10(1)(1) No person may sell, offer for sale, barter or give away living chicks, ducklings or other fowl unless the person provides proper brooder facilities for the care of such chicks, ducklings or other fowl during the time they are in the person's possession.

951.10(2) (2) No retailer, as defined in s. 100.30 (2) (e), may sell, offer for sale, barter or give away living baby rabbits, baby chicks, ducklings or other fowl under 2 months of age in any quantity less than 6 unless in the business of selling these animals for agricultural, wildlife or scientific purposes.

951.10 History History: 1973 c. 314; 1979 c. 34 s. 2102 (3) (a); 1979 c. 176; 1983 a. 189 s. 329 (20); 1987 a. 332 s. 54; Stats. 1987 s. 951.10; 1993 a. 486.



951.11 Artificially colored animals; sale.

951.11  Artificially colored animals; sale. No person may sell, offer for sale, raffle, give as a prize or premium, use as an advertising device or display living chicks, ducklings, other fowl or rabbits that have been dyed or otherwise colored artificially.

951.11 History History: 1973 c. 314; 1987 a. 332 s. 54; Stats. 1987 s. 951.11.



951.13 Providing proper food and drink to confined animals.

951.13  Providing proper food and drink to confined animals. No person owning or responsible for confining or impounding any animal may fail to supply the animal with a sufficient supply of food and water as prescribed in this section.

951.13(1) (1) Food. The food shall be sufficient to maintain all animals in good health.

951.13(2) (2) Water. If potable water is not accessible to the animals at all times, it shall be provided daily and in sufficient quantity for the health of the animal.

951.13 History History: 1973 c. 314; 1983 a. 95; 1987 a. 332 s. 54; Stats. 1987 s. 951.13.



951.14 Providing proper shelter.

951.14  Providing proper shelter. No person owning or responsible for confining or impounding any animal may fail to provide the animal with proper shelter as prescribed in this section. In the case of farm animals, nothing in this section shall be construed as imposing shelter requirements or standards more stringent than normally accepted husbandry practices in the particular county where the animal or shelter is located.

951.14(1) (1) Indoor standards. Minimum indoor standards of shelter shall include:

951.14(1)(a) (a) Ambient temperatures. The ambient temperature shall be compatible with the health of the animal.

951.14(1)(b) (b) Ventilation. Indoor housing facilities shall be adequately ventilated by natural or mechanical means to provide for the health of the animals at all times.

951.14(2) (2) Outdoor standards. Minimum outdoor standards of shelter shall include:

951.14(2)(a) (a) Shelter from sunlight. When sunlight is likely to cause heat exhaustion of an animal tied or caged outside, sufficient shade by natural or artificial means shall be provided to protect the animal from direct sunlight. As used in this paragraph, "caged" does not include farm fencing used to confine farm animals.

951.14(2)(b) (b) Shelter from inclement weather.

951.14(2)(b)1.1. `Animals generally.' Natural or artificial shelter appropriate to the local climatic conditions for the species concerned shall be provided as necessary for the health of the animal.

951.14(2)(b)2. 2. `Dogs.' If a dog is tied or confined unattended outdoors under weather conditions which adversely affect the health of the dog, a shelter of suitable size to accommodate the dog shall be provided.

951.14(3) (3) Space standards. Minimum space requirements for both indoor and outdoor enclosures shall include:

951.14(3)(a) (a) Structural strength. The housing facilities shall be structurally sound and maintained in good repair to protect the animals from injury and to contain the animals.

951.14(3)(b) (b) Space requirements. Enclosures shall be constructed and maintained so as to provide sufficient space to allow each animal adequate freedom of movement. Inadequate space may be indicated by evidence of debility, stress or abnormal behavior patterns.

951.14(4) (4) Sanitation standards. Minimum standards of sanitation for both indoor and outdoor enclosures shall include periodic cleaning to remove excreta and other waste materials, dirt and trash so as to minimize health hazards.

951.14 History History: 1973 c. 314; 1987 a. 332 s. 54; Stats. 1987 s. 951.14.



951.15 Abandoning animals.

951.15  Abandoning animals. No person may abandon any animal.

951.15 History History: 1973 c. 314 ss. 1, 6; 1977 c. 173; 1987 a. 332 s. 54; Stats. 1987 s. 951.15; 1993 a. 486; 1997 a. 192.



951.18 Penalties.

951.18  Penalties.

951.18(1)(1) Any person violating s. 951.02, 951.025, 951.03, 951.04, 951.05, 951.06, 951.07, 951.09, 951.10, 951.11, 951.13, 951.14 or 951.15 is subject to a Class C forfeiture. Any person who violates any of these provisions within 3 years after a humane officer issues an abatement order under s. 173.11 prohibiting the violation of that provision is subject to a Class A forfeiture. Any person who intentionally or negligently violates any of those sections is guilty of a Class A misdemeanor. Any person who intentionally violates s. 951.02, resulting in the mutilation, disfigurement or death of an animal, is guilty of a Class I felony. Any person who intentionally violates s. 951.02 or 951.06, knowing that the animal that is the victim is used by a law enforcement agency to perform agency functions or duties and causing injury to the animal, is guilty of a Class I felony.

951.18(2) (2) Any person who violates s. 951.08 (2m) or (3) is guilty of a Class A misdemeanor. Any person who violates s. 951.08 (1) or (2) is guilty of a Class I felony for the first violation and is guilty of a Class H felony for the 2nd or subsequent violation.

951.18(2m) (2m) Any person who violates s. 951.095 is subject to a Class B forfeiture. Any person who intentionally or negligently violates s. 951.095, knowing that the animal that is the victim is used by a law enforcement agency or fire department to perform agency or department functions or duties, is guilty of a Class A misdemeanor. Any person who intentionally violates s. 951.095, knowing that the animal that is the victim is used by a law enforcement agency or fire department to perform agency or department functions or duties and causing injury to the animal, is guilty of a Class I felony. Any person who intentionally violates s. 951.095, knowing that the animal that is the victim is used by a law enforcement agency or fire department to perform agency or department functions or duties and causing death to the animal, is guilty of a Class H felony.

951.18(2s) (2s) Any person who violates s. 951.097 (1) (b) 1. or (2) (a), knowing that the dog that is the victim is a service dog, is guilty of a Class B misdemeanor. Any person who violates s. 951.097 (1) (b) 2., (2) (b), or (3) (a), knowing that the dog that is the victim is a service dog, is guilty of a Class A misdemeanor. Any person who violates s. 951.097 (3) (b) or (4) (a), knowing that the dog that is the victim is a service dog, is guilty of a Class I felony. Any person who violates s. 951.097 (4) (b) or (5), knowing that the dog that is the victim is a service dog, is guilty of a Class H felony.

951.18(3) (3) In addition to penalties applicable to this chapter under this section, a district attorney may apply to any court of competent jurisdiction for a temporary or permanent injunction restraining any person from violating this chapter.

951.18(4) (4) In addition to penalties applicable to this chapter under this section:

951.18(4)(a) (a)

951.18(4)(a)1.1. In this paragraph, "pecuniary loss" means any of the following:

951.18(4)(a)1.a. a. All special damages, but not general damages, including the money equivalent of loss resulting from property taken, destroyed, broken, or otherwise harmed and out-of-pocket losses, such as medical expenses.

951.18(4)(a)1.b. b. Reasonable out-of-pocket expenses incurred by the victim resulting from the filing of charges or cooperating in the investigation and prosecution of an offense under this chapter.

951.18(4)(a)1.c. c. Expenses in keeping any animal that is involved in the crime.

951.18(4)(a)1.d. d. In a case under s. 951.095 or 951.097, the value of a replacement animal, if the affected animal is incapacitated or dead; the cost of training a replacement animal; or the cost of retraining the affected animal. The court shall base any determination of the value of a replacement service dog on the value of the service dog to the user and not on its cost or fair market value.

951.18(4)(a)1.e. e. In a case under s. 951.095 or 951.097, all related veterinary and care expenses.

951.18(4)(a)1.f. f. In a case under s. 951.095 or 951.097, the medical expenses of the animal's user, the cost of training the animal's user, and compensation for income lost by the animal's user.

951.18(4)(a)2. 2. A sentencing court shall require a criminal violator to pay restitution to a person, including any local humane officer or society or county or municipal pound or a law enforcement officer or conservation warden, for any pecuniary loss suffered by the person as a result of the crime. This requirement applies regardless of whether the criminal violator is placed on probation under s. 973.09. If restitution is ordered, the court shall consider the financial resources and future ability of the criminal violator to pay and shall determine the method of payment. Upon the application of any interested party, the court shall schedule and hold an evidentiary hearing to determine the value of any pecuniary loss under this paragraph.

951.18(4)(b) (b)

951.18(4)(b)1.1. A sentencing court may order that an animal be delivered to the local humane officer or society or the county or municipal pound or to a law enforcement officer if a person commits a crime under this chapter, the person is the owner of the animal that is involved in the crime and the court considers the order to be reasonable and appropriate. A sentencing court may order that an animal be delivered to the department of natural resources, if the animal is a wild animal that is subject to regulation under ch. 169 and the court considers the order to be reasonable and appropriate. The society, pound, officer or department of natural resources shall release the animal to a person other than the owner or dispose of the animal in a proper and humane manner. If the animal is a dog, the release or disposal shall be in accordance with s. 173.23 (1m), except that the fees under s. 173.23 (1m) (a) 4. do not apply if the expenses are covered under s. 173.24. If the animal is not a dog, the society, pound or officer may charge a fee for the release of the animal.

951.18(4)(b)2. 2. If the court is sentencing a person covered under s. 173.12 (3) (a) and an animal has been seized under s. 173.12, the court shall act in accordance with s. 173.12 (3).

951.18(4)(c) (c) Except as provided in s. 951.08 (2m), a sentencing court may order that the criminal violator may not own, possess or train any animal or type or species of animal for a period specified by the court, but not to exceed 5 years. In computing the time period, time which the person spent in actual confinement serving a sentence shall be excluded.

951.18 History History: 1973 c. 314; 1977 c. 173; 1981 c. 160; 1983 a. 95; 1985 a. 48 s. 2; 1985 a. 263; 1987 a. 248; 1987 a. 332 ss. 54, 64; Stats. 1987 s. 951.18; 1987 a. 403 s. 256; 1989 a. 56 s. 259; 1989 a. 223; 1993 a. 192; 1997 a. 27, 192; 2001 a. 56, 109; 2005 a. 353.

951.18 Annotation The first and second clauses of sub. (1) are distinct and separated by a comma. Under the plain language, "intentionally" modifies only the first clause, "violates s. 951.02." Applying the s. 939.23 (3) definition of "intentionally" to the first clause of sub. (1), the state must prove the actor had the purpose to do or cause "unnecessary and excessive pain or suffering or unjustifiable injury or death" to an animal. The second clause, "resulting in the mutilation, disfigurement or death of an animal," bears no direct relationship to the actor, but looks to the final outcome of the intentional cruel treatment by the actor and increases the penalty exposure if the result is severe enough to amount to mutilation, disfigurement, or death of an animal. State v. Klingelhoets, 2012 WI App 55, 341 Wis. 2d 432, 814 N.W.2d 885, 11-0507.






961. Uniform controlled substances act.

961.001 Declaration of intent.

961.001  Declaration of intent. The legislature finds that the abuse of controlled substances constitutes a serious problem for society. As a partial solution, these laws regulating controlled substances have been enacted with penalties. The legislature, recognizing a need for differentiation among those who would violate these laws makes this declaration of legislative intent:

961.001(1g) (1g) Many of the controlled substances included in this chapter have useful and legitimate medical and scientific purposes and are necessary to maintain the health and general welfare of the people of this state.

961.001(1m) (1m) The manufacture, distribution, delivery, possession and use of controlled substances for other than legitimate purposes have a substantial and detrimental effect on the health and general welfare of the people of this state.

961.001(1r) (1r) Persons who illicitly traffic commercially in controlled substances constitute a substantial menace to the public health and safety. The possibility of lengthy terms of imprisonment must exist as a deterrent to trafficking by such persons. Upon conviction for trafficking, such persons should be sentenced in a manner which will deter further trafficking by them, protect the public from their pernicious activities, and restore them to legitimate and socially useful endeavors.

961.001(2) (2) Persons who habitually or professionally engage in commercial trafficking in controlled substances and prescription drugs should, upon conviction, be sentenced to substantial terms of imprisonment to shield the public from their predatory acts. However, persons addicted to or dependent on controlled substances should, upon conviction, be sentenced in a manner most likely to produce rehabilitation.

961.001(3) (3) Upon conviction, persons who casually use or experiment with controlled substances should receive special treatment geared toward rehabilitation. The sentencing of casual users and experimenters should be such as will best induce them to shun further contact with controlled substances and to develop acceptable alternatives to drug abuse.

961.001 History History: 1971 c. 219; 1995 a. 448 ss. 107 to 110, 462, 463; Stats. 1995 s. 961.001.



961.003 Uniformity of interpretation.

961.003  Uniformity of interpretation. This chapter shall be so applied and construed as to effectuate its general purpose to make uniform the law with respect to the subject of this chapter among those states which enact it.

961.003 History History: 1971 c. 219; 1995 a. 448 s. 322; Stats. 1995 s. 961.61; 2005 a. 14 s. 39; Stats. 2005 s. 961.003.



961.005 Short title.

961.005  Short title. This chapter may be cited as the "Uniform Controlled Substances Act".

961.005 History History: 1971 c. 219; 1995 a. 448 s. 323; Stats. 1995 s. 961.62; 2005 a. 14 s. 40; Stats. 2005 s. 961.005.



961.01 Definitions.

961.01  Definitions. As used in this chapter:

961.01(1g) (1g) "1,4-butanediol" means 1,4-butanediol as packaged, marketed, manufactured, or promoted for human consumption, but does not include 1,4-butanediol intended for use or consumption in or for mechanical, industrial, manufacturing, or scientific applications or purposes.

961.01(1r) (1r) "Administer", unless the context otherwise requires, means to apply a controlled substance, whether by injection, inhalation, ingestion or any other means, to the body of a patient or research subject by:

961.01(1r)(a) (a) A practitioner or, in the practitioner's presence, by the practitioner's authorized agent; or

961.01(1r)(b) (b) The patient or research subject at the direction and in the presence of the practitioner.

961.01(2) (2) "Agent", unless the context otherwise requires, means an authorized person who acts on behalf of or at the direction of a manufacturer, distributor or dispenser. "Agent" does not include a common or contract carrier, public warehouse keeper or employee of the carrier or warehouse keeper while acting in the usual and lawful course of the carrier's or warehouse keeper's business.

961.01(2m) (2m)

961.01(2m)(a)(a) "Anabolic steroid" means any drug or hormonal substance, chemically or pharmacologically related to testosterone, except estrogens, progestin, and corticosteroids, that promotes muscle growth. The term includes all of the substances included in s. 961.18 (7), and any of their esters, isomers, esters of isomers, salts and salts of esters, isomers and esters of isomers, that are theoretically possible within the specific chemical designation, and if such esters, isomers, esters of isomers, salts and salts of esters, isomers and esters of isomers promote muscle growth.

961.01(2m)(b) (b) Except as provided in par. (c), the term does not include an anabolic steroid which is expressly intended for administration through implants to cattle or other nonhuman species and which has been approved by the United States Secretary of Health and Human Services for such administration.

961.01(2m)(c) (c) If a person prescribes, dispenses or distributes such steroid for human use, such person shall be considered to have prescribed, dispensed or distributed an anabolic steroid within the meaning of par. (a).

961.01(4) (4) "Controlled substance" means a drug, substance or immediate precursor included in schedules I to V of subch. II.

961.01(4m) (4m)

961.01(4m)(a)(a) "Controlled substance analog" means a substance the chemical structure of which is substantially similar to the chemical structure of a controlled substance included in schedule I or II and:

961.01(4m)(a)1. 1. Which has a stimulant, depressant, narcotic or hallucinogenic effect on the central nervous system substantially similar to the stimulant, depressant, narcotic or hallucinogenic effect on the central nervous system of a controlled substance included in schedule I or II; or

961.01(4m)(a)2. 2. With respect to a particular individual, which the individual represents or intends to have a stimulant, depressant, narcotic or hallucinogenic effect on the central nervous system substantially similar to the stimulant, depressant, narcotic or hallucinogenic effect on the central nervous system of a controlled substance included in schedule I or II.

961.01(4m)(b) (b) "Controlled substance analog" does not include:

961.01(4m)(b)1. 1. A controlled substance;

961.01(4m)(b)2. 2. A substance for which there is an approved new drug application;

961.01(4m)(b)3. 3. A substance with respect to which an exemption is in effect for investigational use by a particular person under 21 USC 355 to the extent that conduct with respect to the substance is permitted by the exemption; or

961.01(4m)(b)4. 4. Any substance to the extent not intended for human consumption before an exemption takes effect with respect to the substance.

961.01(5) (5) "Counterfeit substance" means a controlled substance which, or the container or labeling of which, without authorization, bears the trademark, trade name or other identifying mark, imprint, number or device, or any likeness thereof, of a manufacturer, distributor or dispenser other than the person who in fact manufactured, distributed or dispensed the substance.

961.01(6) (6) "Deliver" or "delivery", unless the context otherwise requires, means the actual, constructive or attempted transfer from one person to another of a controlled substance or controlled substance analog, whether or not there is any agency relationship.

961.01(7) (7) "Dispense" means to deliver a controlled substance to an ultimate user or research subject by or pursuant to the lawful order of a practitioner, including the prescribing, administering, packaging, labeling or compounding necessary to prepare the substance for that delivery.

961.01(8) (8) "Dispenser" means a practitioner who dispenses.

961.01(9) (9) "Distribute" means to deliver other than by administering or dispensing a controlled substance or controlled substance analog.

961.01(10) (10) "Distributor" means a person who distributes.

961.01(10m) (10m) "Diversion" means the transfer of any controlled substance from a licit to an illicit channel of distribution or use.

961.01(11) (11)

961.01(11)(a)(a) "Drug" means any of the following:

961.01(11)(a)1. 1. A substance recognized as a drug in the official United States Pharmacopoeia, official Homeopathic Pharmacopoeia of the United States or official National Formulary or any supplement to any of them.

961.01(11)(a)2. 2. A substance intended for use in the diagnosis, cure, mitigation, treatment or prevention of disease in humans or animals.

961.01(11)(a)3. 3. A substance, other than food, intended to affect the structure or any function of the body of humans or animals.

961.01(11)(a)4. 4. A substance intended for use as a component of any article specified in subd. 1., 2. or 3.

961.01(11)(b) (b) "Drug" does not include devices or their components, parts or accessories.

961.01(11m) (11m) "Drug enforcement administration" means the drug enforcement administration of the U.S. department of justice or its successor agency.

961.01(11s) (11s) "Gamma-butyrolactone" means gamma-butyrolactone as packaged, marketed, manufactured, or promoted for human consumption, but does not include gamma-butyrolactone intended for use or consumption in or for mechanical, industrial, manufacturing, or scientific applications or purposes.

961.01(11t) (11t) "Ephedrine product" means any material, compound, mixture, or preparation that contains any quantity of ephedrine or any of its salts, isomers, and salts of isomers.

961.01(12) (12) "Immediate precursor" means a substance which the controlled substances board has found to be and by rule designates as being the principal compound commonly used or produced primarily for use, and which is an immediate chemical intermediary used or likely to be used in the manufacture of a controlled substance, the control of which is necessary to prevent, curtail or limit manufacture.

961.01(12g) (12g) "Isomer" means an optical isomer, but in ss. 961.14 (2) (er) and (qs) and 961.16 (2) (b) 1. "isomer" includes any geometric isomer; in ss. 961.14 (2) (cg), (tg) and (xm) and 961.20 (4) (am) "isomer" includes any positional isomer; and in ss. 961.14 (2) (rj) and (4) and 961.18 (2m) "isomer" includes any positional or geometric isomer.

961.01(12m) (12m) "Jail or correctional facility" means any of the following:

961.01(12m)(a) (a) A Type 1 prison, as defined in s. 301.01 (5).

961.01(12m)(b) (b) A jail, as defined in s. 302.30.

961.01(12m)(c) (c) A house of correction.

961.01(12m)(d) (d) A Huber facility under s. 303.09.

961.01(12m)(e) (e) A lockup facility, as defined in s. 302.30.

961.01(12m)(f) (f) A work camp under s. 303.10.

961.01(12t) (12t) "Liquid-filled pseudoephedrine gelcap" means a soft, liquid-filled gelatin capsule that is intended to be sold at retail and that contains pseudoephedrine or any of its salts, isomers, or salts of isomers.

961.01(13) (13) "Manufacture" means the production, preparation, propagation, compounding, conversion or processing of, or to produce, prepare, propagate, compound, convert or process, a controlled substance or controlled substance analog, directly or indirectly, by extraction from substances of natural origin, chemical synthesis or a combination of extraction and chemical synthesis, including to package or repackage or the packaging or repackaging of the substance, or to label or to relabel or the labeling or relabeling of its container. "Manufacture" does not mean to prepare, compound, package, repackage, label or relabel or the preparation, compounding, packaging, repackaging, labeling or relabeling of a controlled substance:

961.01(13)(a) (a) By a practitioner as an incident to the practitioner's administering or dispensing of a controlled substance in the course of the practitioner's professional practice; or

961.01(13)(b) (b) By a practitioner, or by the practitioner's authorized agent under the practitioner's supervision, for the purpose of, or as an incident to, research, teaching or chemical analysis and not for sale.

961.01(14) (14) "Marijuana" means all parts of the plants of the genus Cannabis, whether growing or not; the seeds thereof; the resin extracted from any part of the plant; and every compound, manufacture, salt, derivative, mixture or preparation of the plant, its seeds or resin, including tetrahydrocannabinols. "Marijuana" does include the mature stalks if mixed with other parts of the plant, but does not include fiber produced from the stalks, oil or cake made from the seeds of the plant, any other compound, manufacture, salt, derivative, mixture or preparation of the mature stalks (except the resin extracted therefrom), fiber, oil or cake or the sterilized seed of the plant which is incapable of germination.

961.01(14m) (14m) "Multiunit public housing project" means a public housing project that includes 4 or more dwelling units in a single parcel or in contiguous parcels.

961.01(15) (15) "Narcotic drug" means any of the following, whether produced directly or indirectly by extraction from substances of vegetable origin, or independently by means of chemical synthesis, or by a combination of extraction and chemical synthesis:

961.01(15)(a) (a) Opium and substances derived from opium, and any compound, derivative or preparation of opium or substances derived from opium, including any of their salts, isomers and salts of isomers that are theoretically possible within the specific chemical designation. The term does not include the isoquinoline alkaloids of opium.

961.01(15)(bm) (bm) Synthetic opiate, and any derivative of synthetic opiate, including any of their isomers, esters, ethers, esters and ethers of isomers, salts and salts of isomers, esters, ethers and esters and ethers of isomers that are theoretically possible within the specific chemical designation.

961.01(15)(c) (c) Opium poppy, poppy straw and concentrate of poppy straw.

961.01(15)(d) (d) Any compound, mixture or preparation containing any quantity of any substance included in pars. (a) to (c).

961.01(16) (16) "Opiate" means any substance having an addiction-forming or addiction-sustaining liability similar to morphine or being capable of conversion into a drug having addiction-forming or addiction-sustaining liability. "Opiate" includes opium, substances derived from opium and synthetic opiates. "Opiate" does not include, unless specifically scheduled as a controlled substance under s. 961.11, the dextrorotatory isomer of 3-methoxy-N-methylmorphinan and its salts (dextromethorphan). "Opiate" does include the racemic and levorotatory forms of dextromethorphan.

961.01(17) (17) "Opium poppy" means any plant of the species Papaver somniferum L., except its seeds.

961.01(18) (18) "Poppy straw" means all parts, except the seeds, of the opium poppy, after mowing.

961.01(19) (19) "Practitioner" means:

961.01(19)(a) (a) A physician, advanced practice nurse, dentist, veterinarian, podiatrist, optometrist, scientific investigator or, subject to s. 448.21 (3), a physician assistant, or other person licensed, registered, certified or otherwise permitted to distribute, dispense, conduct research with respect to, administer or use in teaching or chemical analysis a controlled substance in the course of professional practice or research in this state.

961.01(19)(b) (b) A pharmacy, hospital or other institution licensed, registered or otherwise permitted to distribute, dispense, conduct research with respect to or administer a controlled substance in the course of professional practice or research in this state.

961.01(20) (20) "Production", unless the context otherwise requires, includes the manufacturing of a controlled substance or controlled substance analog and the planting, cultivating, growing or harvesting of a plant from which a controlled substance or controlled substance analog is derived.

961.01(20c) (20c) "Pseudoephedrine product" means a material, compound, mixture, or preparation containing any quantity of pseudoephedrine or any of its salts, isomers, or salts of isomers but does not include such a product if any of the following applies:

961.01(20c)(a) (a) The product is a pseudoephedrine liquid or a liquid-filled pseudoephedrine gelcap. This paragraph does not apply if the controlled substances board has determined, by rule, that the product can be readily used in the manufacture of methamphetamine.

961.01(20c)(b) (b) The controlled substances board has determined, by rule, that the product cannot be readily used in the manufacture of methamphetamine.

961.01(20e) (20e) "Pseudoephedrine liquid" means a product that is intended to be sold at retail, that is a liquid at room temperature, and that contains pseudoephedrine or any of its salts, isomers, or salts of isomers.

961.01(20g) (20g) "Public housing project" means any housing project or development administered by a housing authority, as defined in s. 16.301 (2).

961.01(20h) (20h) "Public transit vehicle" means any vehicle used for providing transportation service to the general public.

961.01(20i) (20i) "Scattered-site public housing project" means a public housing project that does not include 4 or more dwelling units in a single parcel or in contiguous parcels.

961.01(21) (21) "Ultimate user" means an individual who lawfully possesses a controlled substance for that individual's own use or for the use of a member of that individual's household or for administering to an animal owned by that individual or by a member of that individual's household.

961.01(21m) (21m) "Vehicle" has the meaning given in s. 939.22 (44).

961.01(22) (22) "Youth center" means any center that provides, on a regular basis, recreational, vocational, academic or social services activities for persons younger than 21 years old or for those persons and their families.

961.01 History History: 1971 c. 219; 1979 c. 89; 1981 c. 200, 206; 1983 a. 500 s. 43; 1989 a. 31; CSB 2.21; 1993 a. 87, 129, 138, 184, 281, 482; 1995 a. 281 s. 2; 1995 a. 448 ss. 112 to 143, 247, 248, 464 to 468; Stats. 1995 s. 961.01; 1997 a. 35 s. 338; 1997 a. 67; 1999 a. 85; 2003 a. 33; 2005 a. 14, 52; 2011 a. 32.

961.01 Annotation A constructive delivery under sub. (6) may be found if a single actor leaves a substance somewhere for later retrieval by another. State v. Wilson, 180 Wis. 2d 414, 509 N.W.2d 128 (Ct. App. 1993).

961.01 Annotation Day care centers are a subset of "youth centers" as defined in s. 961.01(22) and come within the definition of places listed in s. 961.49 (2). State v. Van Riper, 222 Wis. 2d 197, 586 N.W.2d 198 (Ct. App. 1998), 97-3367.



961.11 Authority to control.

961.11  Authority to control.

961.11(1) (1) The controlled substances board shall administer this subchapter and may add substances to or delete or reschedule all substances listed in the schedules in ss. 961.14, 961.16, 961.18, 961.20 and 961.22 pursuant to the rule-making procedures of ch. 227.

961.11(1m) (1m) In making a determination regarding a substance, the board shall consider the following:

961.11(1m)(a) (a) The actual or relative potential for abuse;

961.11(1m)(b) (b) The scientific evidence of its pharmacological effect, if known;

961.11(1m)(c) (c) The state of current scientific knowledge regarding the substance;

961.11(1m)(d) (d) The history and current pattern of abuse;

961.11(1m)(e) (e) The scope, duration and significance of abuse;

961.11(1m)(f) (f) The risk to the public health;

961.11(1m)(g) (g) The potential of the substance to produce psychological or physical dependence liability; and

961.11(1m)(h) (h) Whether the substance is an immediate precursor of a substance already controlled under this chapter.

961.11(1r) (1r) The controlled substances board may consider findings of the federal food and drug administration or the drug enforcement administration as prima facie evidence relating to one or more of the determinative factors.

961.11(2) (2) After considering the factors enumerated in sub. (1m), the controlled substances board shall make findings with respect to them and promulgate a rule controlling the substance upon finding that the substance has a potential for abuse.

961.11(3) (3) The controlled substances board, without regard to the findings required by sub. (2) or ss. 961.13, 961.15, 961.17, 961.19 and 961.21 or the procedures prescribed by subs. (1), (1m), (1r) and (2), may add an immediate precursor to the same schedule in which the controlled substance of which it is an immediate precursor is included or to any other schedule. If the board designates a substance as an immediate precursor, substances which are precursors of the controlled precursor shall not be subject to control solely because they are precursors of the controlled precursor.

961.11(4) (4) If a substance is designated, rescheduled or deleted as a controlled substance under federal law and notice thereof is given to the controlled substances board, the board by affirmative action shall similarly treat the substance under this chapter after the expiration of 30 days from the date of publication in the federal register of a final order designating the substance as a controlled substance or rescheduling or deleting the substance or from the date of issuance of an order of temporary scheduling under 21 USC 811 (h), unless within that 30-day period, the board or an interested party objects to the treatment of the substance. If no objection is made, the board shall promulgate, without making the determinations or findings required by subs. (1), (1m), (1r) and (2) or s. 961.13, 961.15, 961.17, 961.19 or 961.21, a final rule, for which notice of proposed rule making is omitted, designating, rescheduling, temporarily scheduling or deleting the substance. If an objection is made the board shall publish notice of receipt of the objection and the reasons for objection and afford all interested parties an opportunity to be heard. At the conclusion of the hearing, the board shall make a determination with respect to the treatment of the substance as provided in subs. (1), (1m), (1r) and (2) and shall publish its decision, which shall be final unless altered by statute. Upon publication of an objection to the treatment by the board, action by the board under this chapter is stayed until the board promulgates a rule under sub. (2).

961.11(4m) (4m) The controlled substances board, by rule and without regard to the requirements of sub. (1m), may schedule a controlled substance analog as a substance in schedule I regardless of whether the substance is substantially similar to a controlled substance in schedule I or II, if the board finds that scheduling of the substance on an emergency basis is necessary to avoid an imminent hazard to the public safety and the substance is not included in any other schedule or no exemption or approval is in effect for the substance under 21 USC 355. Upon receipt of notice under s. 961.25, the board shall initiate scheduling of the controlled substance analog on an emergency basis under this subsection. The scheduling of a controlled substance analog under this subsection expires one year after the adoption of the scheduling rule. With respect to the finding of an imminent hazard to the public safety, the board shall consider whether the substance has been scheduled on a temporary basis under federal law or factors under sub. (1m) (d), (e) and (f), and may also consider clandestine importation, manufacture or distribution, and, if available, information concerning the other factors under sub. (1m). The board may not promulgate a rule under this subsection until it initiates a rule-making proceeding under subs. (1), (1m), (1r) and (2) with respect to the controlled substance analog. A rule promulgated under this subsection lapses upon the conclusion of the rule-making proceeding initiated under subs. (1), (1m), (1r) and (2) with respect to the substance.

961.11(5) (5) The authority of the controlled substances board to control under this section does not extend to intoxicating liquors, as defined in s. 139.01 (3), to fermented malt beverages as defined in s. 125.02, or to tobacco.

961.11(6) (6)

961.11(6)(a)(a) The controlled substances board shall not have authority to control a nonnarcotic substance if the substance may, under the federal food, drug and cosmetic act and the laws of this state, be lawfully sold over the counter without a prescription. This paragraph does not apply to the promulgation of rules by the controlled substances board under s. 961.01 (20c).

961.11(6)(b) (b) If the board finds that any nonnarcotic substance barred from control under this chapter by par. (a) is dangerous to or is being so used as to endanger the public health and welfare, it may request the department of justice in the name of the state to seek a temporary restraining order or temporary injunction under ch. 813 to either ban or regulate the sale and possession of the substance. The order or injunction shall continue until the adjournment of the legislature convened next following its issuance. In making its findings as to nonnarcotic substances under this paragraph, the board shall consider the items specified in sub. (1m).

961.11 History History: 1971 c. 219, 307; Sup. Ct. Order, 67 Wis. 2d 585, 774 (1975); 1981 c. 79 s. 18; 1983 a. 189 s. 329 (13); 1995 a. 448 ss. 145 to 152, 469, 470; Stats. 1995 s. 961.11; 2005 a. 14.



961.115 Native American Church exemption.

961.115  Native American Church exemption. This chapter does not apply to the nondrug use of peyote and mescaline in the bona fide religious ceremonies of the Native American Church.

961.115 History History: 1971 c. 219; 1995 a. 448 s. 153; Stats. 1995 s. 961.115.

961.115 Annotation Because the exemption is based upon the unique cultural heritage of Native Americans, it is not an unconstitutional classification. State v. Peck, 143 Wis. 2d 624, 422 N.W.2d 160 (Ct. App. 1988).



961.12 Nomenclature.

961.12  Nomenclature. The controlled substances listed in or added to the schedules in ss. 961.14, 961.16, 961.18, 961.20 and 961.22 may be listed or added by any official, common, usual, chemical or trade name used for the substance.

961.12 History History: 1971 c. 219; 1995 a. 448 s. 154; Stats. 1995 s. 961.12.



961.13 Schedule I tests.

961.13  Schedule I tests.

961.13(1m)(1m) The controlled substances board shall add a substance to schedule I upon finding that the substance:

961.13(1m)(a) (a) Has high potential for abuse;

961.13(1m)(b) (b) Has no currently accepted medical use in treatment in the United States; and

961.13(1m)(c) (c) Lacks accepted safety for use in treatment under medical supervision.

961.13(2m) (2m) The controlled substances board may add a substance to schedule I without making the findings required under sub. (1m) if the substance is controlled under schedule I of 21 USC 812 (c) by a federal agency as the result of an international treaty, convention or protocol.

961.13 History History: 1971 c. 219; 1995 a. 448 ss. 155, 156, 471; Stats. 1995 s. 961.13.



961.14 Schedule I.

961.14  Schedule I. Unless specifically excepted by state or federal law or regulation or more specifically included in another schedule, the following controlled substances are listed in schedule I:

961.14(2) (2) Synthetic opiates. Any material, compound, mixture or preparation which contains any quantity of any of the following synthetic opiates, including any of their isomers, esters, ethers, esters and ethers of isomers, salts and salts of isomers, esters, ethers and esters and ethers of isomers that are theoretically possible within the specific chemical designation:

961.14(2)(a) (a) Acetyl-alpha-methylfentanyl (N-[1-(1-methyl-2- phenylethyl)-4-piperidinyl]-N-phenylacetamide);

961.14(2)(ag) (ag) Acetylmethadol;

961.14(2)(am) (am) Allylprodine;

961.14(2)(b) (b) Alphacetylmethadol (except levo-alphacetylmethadol (LAAM));

961.14(2)(bm) (bm) Alphameprodine;

961.14(2)(c) (c) Alphamethadol;

961.14(2)(cd) (cd) Alpha-methylfentanyl (N-[1-(1-methyl-2-phenylethyl)-4-piperidinyl]-N-phenylpropanamide);

961.14(2)(cg) (cg) Alpha-methylthiofentanyl (N-{1-[1-methyl-2-(2-thienyl)ethyl]-4-piperidinyl}-N-phenylpropanamide);

961.14(2)(cm) (cm) Benzethidine;

961.14(2)(d) (d) Betacetylmethadol;

961.14(2)(dg) (dg) Beta-hydroxyfentanyl (N-[1-(2-hydroxy-2-phenylethyl)-4-piperidinyl]-N-phenylpropanamide);

961.14(2)(dm) (dm) Betameprodine;

961.14(2)(e) (e) Betamethadol;

961.14(2)(em) (em) Betaprodine;

961.14(2)(er) (er) Beta-hydroxy-3-methylfentanyl (N-[1-(2-hydroxy- 2-phenylethyl)-3-methyl-4-piperidinyl]-N-phenylpropanamide);

961.14(2)(f) (f) Clonitazene;

961.14(2)(fm) (fm) Dextromoramide;

961.14(2)(gm) (gm) Diampromide;

961.14(2)(h) (h) Diethylthiambutene;

961.14(2)(hg) (hg) Difenoxin;

961.14(2)(hm) (hm) Dimenoxadol;

961.14(2)(j) (j) Dimepheptanol;

961.14(2)(jm) (jm) Dimethylthiambutene;

961.14(2)(k) (k) Dioxaphetyl butyrate;

961.14(2)(km) (km) Dipipanone;

961.14(2)(m) (m) Ethylmethylthiambutene;

961.14(2)(mm) (mm) Etonitazene;

961.14(2)(n) (n) Etoxeridine;

961.14(2)(nm) (nm) Furethidine;

961.14(2)(p) (p) Hydroxypethidine;

961.14(2)(pm) (pm) Ketobemidone;

961.14(2)(q) (q) Levomoramide;

961.14(2)(qm) (qm) Levophenacylmorphan;

961.14(2)(qs) (qs) 3-methylfentanyl (N-[3-methyl-1-(2-phenylethyl)-4- piperidinyl]-N-phenylpropanamide);

961.14(2)(r) (r) Morpheridine;

961.14(2)(rg) (rg) MPPP (1-methyl-4-phenyl-4-propionoxypiperidine);

961.14(2)(rj) (rj) 3-methylthiofentanyl (N-{3-methyl-1-[2-(2-thienyl)ethyl]-4-piperidinyl}-N-phenylpropanamide);

961.14(2)(rm) (rm) Noracymethadol;

961.14(2)(s) (s) Norlevorphanol;

961.14(2)(sm) (sm) Normethadone;

961.14(2)(t) (t) Norpipanone;

961.14(2)(tg) (tg) Para-fluorofentanyl (N-[1-(2-phenylethyl)-4-piperidinyl]-N-(4-fluorophenyl)propanamide);

961.14(2)(tm) (tm) Phenadoxone;

961.14(2)(u) (u) Phenampromide;

961.14(2)(um) (um) Phenomorphan;

961.14(2)(v) (v) Phenoperidine;

961.14(2)(vg) (vg) PEPAP (1-(2-phenylethyl)-4-phenyl-4-acetoxypiperidine);

961.14(2)(vm) (vm) Piritramide;

961.14(2)(w) (w) Proheptazine;

961.14(2)(wm) (wm) Properidine;

961.14(2)(wn) (wn) Propiram;

961.14(2)(x) (x) Racemoramide;

961.14(2)(xm) (xm) Thiofentanyl (N-{1-[2-(2-thienyl)ethyl]-4-piperidinyl}-N-phenylpropanamide);

961.14(2)(xr) (xr) Tilidine;

961.14(2)(y) (y) Trimeperidine.

961.14(3) (3) Substances derived from opium. Any material, compound, mixture or preparation which contains any quantity of any of the following substances derived from opium, including any of their salts, isomers and salts of isomers that are theoretically possible within the specific chemical designation:

961.14(3)(a) (a) Acetorphine;

961.14(3)(b) (b) Acetyldihydrocodeine;

961.14(3)(c) (c) Benzylmorphine;

961.14(3)(d) (d) Codeine methylbromide;

961.14(3)(e) (e) Codeine-N-oxide;

961.14(3)(f) (f) Cyprenorphine;

961.14(3)(g) (g) Desomorphine;

961.14(3)(h) (h) Dihydromorphine;

961.14(3)(hm) (hm) Drotebanol;

961.14(3)(j) (j) Etorphine, except its hydrochloride salts;

961.14(3)(k) (k) Heroin;

961.14(3)(m) (m) Hydromorphinol;

961.14(3)(n) (n) Methyldesorphine;

961.14(3)(p) (p) Methyldihydromorphine;

961.14(3)(q) (q) Morphine methylbromide;

961.14(3)(r) (r) Morphine methylsulfonate;

961.14(3)(s) (s) Morphine-N-oxide;

961.14(3)(t) (t) Myrophine;

961.14(3)(u) (u) Nicocodeine;

961.14(3)(v) (v) Nicomorphine;

961.14(3)(w) (w) Normorphine;

961.14(3)(x) (x) Pholcodine;

961.14(3)(y) (y) Thebacon.

961.14(4) (4) Hallucinogenic substances. Any material, compound, mixture or preparation which contains any quantity of any of the following hallucinogenic substances, including any of their salts, isomers, precursors, analogs, esters, ethers, and salts of isomers, esters, or ethers that are theoretically possible within the specific chemical designation, in any form contained in a plant, obtained from a plant, or chemically synthesized:

961.14(4)(a) (a) 3,4-methylenedioxyamphetamine, commonly known as "MDA";

961.14(4)(ag) (ag) 3,4-methylenedioxyethylamphetamine, commonly known as "MDE";

961.14(4)(am) (am) 3,4-methylenedioxymethamphetamine, commonly known as "MDMA";

961.14(4)(ar) (ar) N-hydroxy-3,4-methylenedioxyamphetamine;

961.14(4)(b) (b) 5-methoxy-3,4-methylenedioxyamphetamine;

961.14(4)(bm) (bm) 4-ethyl-2,5-dimethoxyamphetamine, commonly known as "DOET";

961.14(4)(c) (c) 3,4,5-trimethoxyamphetamine;

961.14(4)(cm) (cm) Alpha-ethyltryptamine;

961.14(4)(d) (d) Bufotenine;

961.14(4)(e) (e) Diethyltryptamine;

961.14(4)(f) (f) Dimethyltryptamine;

961.14(4)(g) (g) 4-methyl-2,5-dimethoxyamphetamine, commonly known as "STP";

961.14(4)(h) (h) Ibogaine;

961.14(4)(j) (j) Lysergic acid diethylamide, commonly known as "LSD";

961.14(4)(m) (m) Mescaline, in any form, including mescaline contained in peyote, obtained from peyote or chemically synthesized;

961.14(4)(mn) (mn) Parahexyl (3-hexyl-1-hydroxy-7, 8, 9, 10-tetrahydro-6, 6, 9-trimethyl-6H-dibenzo(b, d)pyran);

961.14(4)(n) (n) Phencyclidine, commonly known as "PCP";

961.14(4)(p) (p) N-ethyl-3-piperidyl benzilate;

961.14(4)(q) (q) N-methyl-3-piperidyl benzilate;

961.14(4)(r) (r) Psilocybin;

961.14(4)(s) (s) Psilocin;

961.14(4)(t) (t) Tetrahydrocannabinols, commonly known as "THC", in any form including tetrahydrocannabinols contained in marijuana, obtained from marijuana or chemically synthesized;

961.14(4)(tb) (tb) Cannabicyclohexonal: 2-[(1R,3S)-3-hydroxycyclohexyl]-5-(2-methylnonan-2-yl)phenol.

961.14(4)(te) (te) CP47,497 and homologues: 2-[(1R,3S)-3-hydroxycyclohexyl]-5-(2-methyloctan-2-yl)phenol.

961.14(4)(th) (th) HU-210: [(6aR,10aR)-9-(hydroxymethyl)-6,6-dimethyl-3-(2-methyloctan-2-yl)-6a,7,10, 10a-tetrahydrobenzo[c]chromen-1-o1)], also known as (6aR,10aR)-3-(1,1-dimethylheptyl)-6a,7,10,10a-tetrahydro-1-hydroxy-6,6-
dimethyl-6H-dibenzo[b,d]pyran-9-methanol.

961.14(4)(tL) (tL) JWH-018: 1-pentyl-3-(1-naphthoyl)indole, also known as Naphthalen-1-yl-(1-pentylindol-3-yl)methanone.

961.14(4)(tp) (tp) JWH-073): 1-butyl-3-(1-naphthoyl)indole, also known as Naphthalen-1-yl-(1-butylindol-3-yl)methanone.

961.14(4)(tr) (tr) JWH-081: 1-pentyl-3-(4-methoxy-1-naphthoyl)indole, also known as 4-methoxynaphthalen-1-yl-(1-pentylindol-3-yl)methanone.

961.14(4)(tu) (tu) JWH-200: 1-[2-(4-morpholinyl)ethyl]-3-(1-naphthoyl)indole.

961.14(4)(ty) (ty) JWH-250: 1-pentyl-3-(2-methoxyphenylacetyl)indole, also known as 2-(2-methoxyphenyl)-1-(1-pentylindol-3-yl)ethanone.

961.14(4)(u) (u) 1-[1-(2-thienyl)cyclohexyl]piperidine, which is the thiophene analog of phencyclidine;

961.14(4)(ud) (ud) 1-[1-(2-thienyl)cyclohexyl]pyrrolidine, which is the thiophene pyrrolidine analog of phencyclidine;

961.14(4)(ug) (ug) N-ethyl-1-phenylcyclohexylamine, which is the ethylamine analog of phencyclidine;

961.14(4)(ur) (ur) 1-(1-phenylcyclohexyl)pyrrolidine, which is the pyrrolidine analog of phencyclidine;

961.14(4)(v) (v) 2,5-dimethoxyamphetamine;

961.14(4)(w) (w) 4-bromo-2,5-dimethoxyamphetamine, commonly known as "DOB";

961.14(4)(wg) (wg) 4-bromo-2,5-dimethoxy-beta-phenylethylamine, commonly known as "2C-B" or "Nexus";

961.14(4)(wgm) (wgm) 4-iodo-2,5-dimethoxy-beta-phenylethylamine, commonly known as "2C-I".

961.14(4)(wh) (wh) 2,5 dimethoxy-4-(n)-propylthiophenethylamine, commonly known as "2C-T-7";

961.14(4)(wi) (wi) Alpha-methyltryptamine, commonly known as "AMT";

961.14(4)(wj) (wj) 5-methoxy-N, N-diisopropyltryptamine, commonly known as "5-MeO-DIPT";

961.14(4)(x) (x) 4-methoxyamphetamine, commonly known as "PMA."

961.14(5) (5) Depressants. Any material, compound, mixture or preparation which contains any quantity of any of the following substances having a depressant effect on the central nervous system, including any of their salts, isomers and salts of isomers that are theoretically possible within the specific chemical designation:

961.14(5)(ag) (ag) Gamma-hydroxybutyric acid (commonly known as gamma hydroxybutyrate or "GHB"), gamma-butyrolactone, and 1,4-butanediol.

961.14(5)(am) (am) Mecloqualone.

961.14(5)(b) (b) Methaqualone.

961.14(6) (6) Immediate precursors. Any material, compound, mixture or preparation which contains any quantity of any of the following substances or their salts:

961.14(6)(a) (a) Immediate precursors to phencyclidine:

961.14(6)(a)1. 1. 1-phenylcyclohexylamine.

961.14(6)(a)2. 2. 1-piperidinocyclohexanecarbonitrile.

961.14(7) (7) Stimulants. Any material, compound, mixture or preparation which contains any quantity of any of the following substances having a stimulant effect on the central nervous system, including any of their precursors, analogs, salts, isomers and salts of isomers that are theoretically possible within the specific chemical designation:

961.14(7)(ag) (ag) Cathinone.

961.14(7)(am) (am) Aminorex.

961.14(7)(b) (b) Fenethylline.

961.14(7)(c) (c) N-ethylamphetamine.

961.14(7)(d) (d) 4-methylaminorex.

961.14(7)(e) (e) N,N-dimethylamphetamine.

961.14(7)(L) (L) Methcathinone.

961.14(7)(m) (m) Methylenedioxypyrovalerone, commonly known as "MDPV."

961.14(7)(n) (n) 4-methylmethcathinone, commonly known as "mephedrone" or "4-MMC."

961.14(7)(p) (p) 4-methylthioamphetamine, commonly known as "4-MTA."

961.14(7)(q) (q) N- benzylpiperazine, commonly known as "BZP."

961.14 History History: 1971 c. 219; 1981 c. 206; CSB 2.16, 2.15, 2.17, 2.18, 2.19, 2.20; 1989 a. 121; CSB 2.21; 1993 a. 98, 118; CSB 2.22; 1995 a. 225; 1995 a. 448 ss. 157 to 165; Stats. 1995 s. 961.14; 1997 a. 220; 1999 a. 21; 2001 a. 16; 2005 a. 52; CSB 2.31, 2.32, 2.33, 2.34; 2011 a. 31; s. 35.17 correction in (4) (wgm).

961.14 Annotation A chemical test need not be specifically for marijuana in order to be probative beyond a reasonable doubt. State v. Wind, 60 Wis. 2d 267, 208 N.W.2d 357 (1973).

961.14 AnnotationTHC is properly classified as Schedule I substance. State v. Olson, 127 Wis. 2d 412, 380 N.W.2d 375 (Ct. App. 1985).

961.14 Annotation Stems and branches supporting marijuana leaves or buds are not "mature stalks" under sub. (14). State v. Martinez, 210 Wis. 2d 396, 563 N.W.2d 922 (Ct. App. 1997), 96-1899.



961.15 Schedule II tests.

961.15  Schedule II tests.

961.15(1m)(1m) The controlled substances board shall add a substance to schedule II upon finding that:

961.15(1m)(a) (a) The substance has high potential for abuse;

961.15(1m)(b) (b) The substance has currently accepted medical use in treatment in the United States, or currently accepted medical use with severe restrictions; and

961.15(1m)(c) (c) The abuse of the substance may lead to severe psychological or physical dependence.

961.15(2m) (2m) The controlled substances board may add a substance to schedule II without making the findings required under sub. (1m) if the substance is controlled under schedule II of 21 USC 812 (c) by a federal agency as the result of an international treaty, convention or protocol.

961.15 History History: 1971 c. 219; 1995 a. 448 ss. 166, 167, 472; Stats. 1995 s. 961.15.



961.16 Schedule II.

961.16  Schedule II. Unless specifically excepted by state or federal law or regulation or more specifically included in another schedule, the following controlled substances are listed in schedule II:

961.16(2) (2) Substances of plant origin. Any material, compound, mixture or preparation which contains any quantity of any of the following substances in any form, including a substance contained in a plant, obtained from a plant, chemically synthesized or obtained by a combination of extraction from a plant and chemical synthesis:

961.16(2)(a) (a) Opium and substances derived from opium, and any salt, compound, derivative or preparation of opium or substances derived from opium. Apomorphine, dextrorphan, nalbuphine, butorphanol, nalmefene, naloxone and naltrexone and their respective salts and the isoquinoline alkaloids of opium and their respective salts are excluded from this paragraph. The following substances, and any of their salts, isomers and salts of isomers that are theoretically possible within the specific chemical designation, are included in this paragraph:

961.16(2)(a)1. 1. Opium, including raw opium, opium extracts, opium fluid extracts, powdered opium, granulated opium and tincture of opium.

961.16(2)(a)2. 2. Opium poppy and poppy straw.

961.16(2)(a)3. 3. Concentrate of poppy straw, which is the crude extract of poppy straw in either liquid, solid or powder form containing the phenanthrene alkaloids of the opium poppy.

961.16(2)(a)4. 4. Codeine.

961.16(2)(a)4m. 4m. Dihydrocodeine.

961.16(2)(a)4r. 4r. Dihydroetorphine.

961.16(2)(a)5. 5. Ethylmorphine.

961.16(2)(a)6. 6. Etorphine hydrochloride.

961.16(2)(a)7. 7. Hydrocodone, also known as dihydrocodeinone.

961.16(2)(a)8. 8. Hydromorphone, also known as dihydromorphinone.

961.16(2)(a)9. 9. Metopon.

961.16(2)(a)10. 10. Morphine.

961.16(2)(a)11. 11. Oxycodone.

961.16(2)(a)12. 12. Oxymorphone.

961.16(2)(a)13. 13. Thebaine.

961.16(2)(b) (b) Coca leaves and any salt, compound, derivative or preparation of coca leaves. Decocainized coca leaves or extractions which do not contain cocaine or ecgonine are excluded from this paragraph. The following substances and any of their salts, esters, isomers and salts of esters and isomers that are theoretically possible within the specific chemical designation, are included in this paragraph:

961.16(2)(b)1. 1. Cocaine.

961.16(2)(b)2. 2. Ecgonine.

961.16(3) (3) Synthetic opiates. Any material, compound, mixture or preparation which contains any quantity of any of the following synthetic opiates, including any of their isomers, esters, ethers, esters and ethers of isomers, salts and salts of isomers, esters, ethers and esters and ethers of isomers that are theoretically possible within the specific chemical designation:

961.16(3)(a) (a) Alfentanil;

961.16(3)(am) (am) Alphaprodine;

961.16(3)(b) (b) Anileridine;

961.16(3)(c) (c) Bezitramide;

961.16(3)(cm) (cm) Carfentanil;

961.16(3)(e) (e) Diphenoxylate;

961.16(3)(f) (f) Fentanyl;

961.16(3)(g) (g) Isomethadone;

961.16(3)(gm) (gm) Levo-alphacetylmethadol (LAAM);

961.16(3)(h) (h) Levomethorphan;

961.16(3)(j) (j) Levorphanol;

961.16(3)(k) (k) Meperidine, also known as pethidine;

961.16(3)(m) (m) Meperidine — Intermediate — A, 4-cyano-1-methyl-4- phenylpiperidine;

961.16(3)(n) (n) Meperidine — Intermediate — B, ethyl-4-phenylpiperidine- 4-carboxylate;

961.16(3)(p) (p) Meperidine — Intermediate — C, 1-methyl-4-phenylpiperidine-4-carboxylic acid;

961.16(3)(q) (q) Metazocine;

961.16(3)(r) (r) Methadone;

961.16(3)(s) (s) Methadone — Intermediate, 4-cyano-2-dimethylamino-4, 4-diphenylbutane;

961.16(3)(t) (t) Moramide — Intermediate, 2-methyl-3-morpholino-1, 1-diphenylpropanecarboxylic acid;

961.16(3)(u) (u) Phenazocine;

961.16(3)(v) (v) Piminodine;

961.16(3)(w) (w) Racemethorphan;

961.16(3)(x) (x) Racemorphan;

961.16(3)(xm) (xm) Remifentanil;

961.16(3)(y) (y) Sufentanil.

961.16(5) (5) Stimulants. Any material, compound, mixture, or preparation which contains any quantity of any of the following substances having a stimulant effect on the central nervous system, including any of their salts, isomers and salts of isomers that are theoretically possible within the specific chemical designation:

961.16(5)(a) (a) Amphetamine.

961.16(5)(b) (b) Methamphetamine.

961.16(5)(c) (c) Phenmetrazine.

961.16(5)(d) (d) Methylphenidate.

961.16(5)(e) (e) Lisdexamfetamine.

961.16(7) (7) Depressants. Any material, compound, mixture, or preparation which contains any quantity of any of the following substances having a depressant effect on the central nervous system, including any of their salts, isomers and salts of isomers that are theoretically possible within the specific chemical designation:

961.16(7)(a) (a) Amobarbital;

961.16(7)(am) (am) Glutethimide;

961.16(7)(b) (b) Pentobarbital;

961.16(7)(c) (c) Secobarbital.

961.16(8) (8) Immediate precursors. Any material, compound, mixture or preparation which contains any quantity of the following substances:

961.16(8)(a) (a) An immediate precursor to amphetamine or methamphetamine:

961.16(8)(a)1. 1. Phenylacetone, commonly known as "P2P".

961.16(10) (10) Hallucinogenic substances.

961.16(10)(b)(b) Nabilone (another name for nabilone is (+)-trans-3-(1,1-dimethylheptyl)-6, 6a, 7, 8, 10, 10a-hexahydro-1-hydroxy-6, 6-dimethyl-9H-dibenzo[b,d]pyran-9-one).

961.16 History History: 1971 c. 219; 1981 c. 6, 206; CSB 2.16, 2.17, 2.19; 1989 a. 121; CSB 2.21; 1993 a. 98; CSB 2.22; 1995 a. 448 ss. 168 to 178, 473; Stats. 1995 s. 961.16; CSB 2.25; CSB 2.26; CSB 2.35.

961.16 Annotation At a preliminary hearing, the state must show that a substance was probably l-cocaine rather than d-cocaine. State v. Russo, 101 Wis. 2d 206, 303 N.W.2d 846 (Ct. App. 1981).



961.17 Schedule III tests.

961.17  Schedule III tests.

961.17(1m)(1m) The controlled substances board shall add a substance to schedule III upon finding that:

961.17(1m)(a) (a) The substance has a potential for abuse less than the substances included in schedules I and II;

961.17(1m)(b) (b) The substance has currently accepted medical use in treatment in the United States; and

961.17(1m)(c) (c) Abuse of the substance may lead to moderate or low physical dependence or high psychological dependence.

961.17(2m) (2m) The controlled substances board may add a substance to schedule III without making the findings required under sub. (1m) if the substance is controlled under schedule III of 21 USC 812 (c) by a federal agency as the result of an international treaty, convention or protocol.

961.17 History History: 1971 c. 219; 1995 a. 448 ss. 179, 180, 474; Stats. 1995 s. 961.17.



961.18 Schedule III.

961.18  Schedule III. Unless specifically excepted by state or federal law or regulation or more specifically included in another schedule, the following controlled substances are listed in schedule III:

961.18(2m) (2m) Stimulants. Any material, compound, mixture, or preparation which contains any quantity of any of the following substances having a stimulant effect on the central nervous system, including any of their salts, isomers and salts of isomers that are theoretically possible within the specific chemical designation:

961.18(2m)(a) (a) Benzphetamine;

961.18(2m)(b) (b) Chlorphentermine;

961.18(2m)(c) (c) Clortermine;

961.18(2m)(e) (e) Phendimetrazine.

961.18(3) (3) Depressants. Any material, compound, mixture or preparation which contains any quantity of any of the following substances having a depressant effect on the central nervous system, including any of their salts, isomers and salts of isomers that are theoretically possible within the specific chemical designation:

961.18(3)(a) (a) Any substance which contains a derivative of barbituric acid;

961.18(3)(b) (b) Chlorhexadol;

961.18(3)(d) (d) Lysergic acid;

961.18(3)(e) (e) Lysergic acid amide;

961.18(3)(f) (f) Methyprylon;

961.18(3)(h) (h) Sulfondiethylmethane;

961.18(3)(j) (j) Sulfonethylmethane;

961.18(3)(k) (k) Sulfonmethane;

961.18(3)(km) (km) Tiletamine and Zolazepam in combination;

961.18(3)(m) (m) Any compound, mixture, or preparation containing any of the following drugs and one or more other active medicinal ingredients not included in any schedule:

961.18(3)(m)1. 1. Amobarbital.

961.18(3)(m)2. 2. Secobarbital.

961.18(3)(m)3. 3. Pentobarbital.

961.18(3)(n) (n) Any of the following drugs in suppository dosage form approved by the federal food and drug administration for marketing only as a suppository:

961.18(3)(n)1. 1. Amobarbital.

961.18(3)(n)2. 2. Secobarbital.

961.18(3)(n)3. 3. Pentobarbital.

961.18(3)(o) (o) Any drug product containing gamma-hydroxybutyric acid, including its salts, isomers, and salts of isomers, for which an application is approved under section 505 of the federal food, drug and cosmetic act:

961.18(3)(o)1. 1. Gamma-hydroxybutyric acid.

961.18(4) (4) Other substances. Any material, compound, mixture or preparation which contains any quantity of any of the following substances, including any of their salts, isomers and salts of isomers that are theoretically possible within the specific chemical designation:

961.18(4)(ak) (ak) Ketamine.

961.18(4)(an) (an) Nalorphine.

961.18(4m) (4m) Hallucinogenic substances. Dronabinol (synthetic) in sesame oil and encapsulated in a soft gelatin capsule in a U.S. food and drug administration approved drug product. (Other names for dronabinol are (6aR-trans)-6a, 7, 8, 10a-tetrahydro-6, 6, 9-trimethyl-3-pentyl-6H-dibenzo(b,d)pyran-1-ol, and (-)-delta-9-(trans)-tetrahydrocannabinol.)

961.18(5) (5) Narcotic drugs. Any material, compound, mixture or preparation containing any of the following narcotic drugs or their salts, isomers or salts of isomers, calculated as the free anhydrous base or alkaloid, in limited quantities as follows:

961.18(5)(a) (a) Not more than 1.8 grams of codeine per 100 milliliters or per 100 grams or not more than 90 milligrams per dosage unit, with an equal or greater quantity of an isoquinoline alkaloid of opium.

961.18(5)(b) (b) Not more than 1.8 grams of codeine per 100 milliliters or per 100 grams or not more than 90 milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts.

961.18(5)(c) (c) Not more than 300 milligrams of hydrocodone per 100 milliliters or per 100 grams or not more than 15 milligrams per dosage unit, with a four-fold or greater quantity of an isoquinoline alkaloid of opium.

961.18(5)(d) (d) Not more than 300 milligrams of hydrocodone per 100 milliliters or per 100 grams or not more than 15 milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts.

961.18(5)(e) (e) Not more than 1.8 grams of dihydrocodeine per 100 milliliters or per 100 grams or not more than 90 milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts.

961.18(5)(f) (f) Not more than 300 milligrams of ethylmorphine per 100 milliliters or per 100 grams or not more than 15 milligrams per dosage unit, with one or more ingredients in recognized therapeutic amounts.

961.18(5)(g) (g) Not more than 500 milligrams of opium per 100 milliliters or per 100 grams, or not more than 25 milligrams per dosage unit, with one or more active, nonnarcotic ingredients in recognized therapeutic amounts.

961.18(5)(h) (h) Not more than 50 milligrams of morphine per 100 milliliters or per 100 grams with one or more active, nonnarcotic ingredients in recognized therapeutic amounts.

961.18(5m) (5m) Narcotic drugs not limited by quantity. Any material, compound, mixture, or preparation containing any of the following narcotic drugs, including any of their salts, isomers and salts of isomers that are theoretically possible within the specific chemical designation:

961.18(5m)(a) (a) Buprenorphine

961.18(6) (6) Exceptions. The controlled substances board may except by rule any compound, mixture or preparation containing any stimulant or depressant substance included in sub. (2m) or (3) from the application of all or any part of this chapter if the compound, mixture or preparation contains one or more active medicinal ingredients not having a stimulant or depressant effect on the central nervous system, and if the admixtures are included therein in combinations, quantity, proportion or concentration that vitiate the potential for abuse of the substances which have a stimulant or depressant effect on the central nervous system.

961.18(7) (7) Anabolic steroids. Any material, compound, mixture, or preparation containing any quantity of any of the following anabolic steroids, including any of their esters, isomers, esters of isomers, salts and salts of esters, isomers and esters of isomers that are theoretically possible within the specific chemical designation:

961.18(7)(a) (a) Boldenone;

961.18(7)(b) (b) 4-chlorotestosterone, which is also called clostebol;

961.18(7)(c) (c) Dehydrochloromethyltestosterone;

961.18(7)(d) (d) 4-dihydrotestosterone, which is also called stanolone;

961.18(7)(e) (e) Drostanolone;

961.18(7)(f) (f) Ethylestrenol;

961.18(7)(g) (g) Fluoxymesterone;

961.18(7)(h) (h) Formebulone, which is also called fromebolone;

961.18(7)(i) (i) Mesterolone;

961.18(7)(j) (j) Methandienone, which is also called methandrostenolone;

961.18(7)(k) (k) Methandriol;

961.18(7)(L) (L) Methenolone;

961.18(7)(m) (m) Methyltestosterone;

961.18(7)(n) (n) Mibolerone;

961.18(7)(o) (o) Nandrolone;

961.18(7)(p) (p) Norethandrolone;

961.18(7)(q) (q) Oxandrolone;

961.18(7)(r) (r) Oxymesterone;

961.18(7)(s) (s) Oxymetholone;

961.18(7)(t) (t) Stanozolol;

961.18(7)(u) (u) Testolactone;

961.18(7)(v) (v) Testosterone;

961.18(7)(w) (w) Trenbolone.

961.18 History History: 1971 c. 219; 1981 c. 6; 1981 c. 206 ss. 32 to 40, 57; CSB 2.19, 2.21; 1995 a. 448 ss. 181 to 200, 475, 476; Stats. 1995 s. 961.18; 1997 a. 220; CSB 2.25; CSB 2.29; CSB 2.30; 2009 a. 180.



961.19 Schedule IV tests.

961.19  Schedule IV tests.

961.19(1m)(1m) The controlled substances board shall add a substance to schedule IV upon finding that:

961.19(1m)(a) (a) The substance has a low potential for abuse relative to substances included in schedule III;

961.19(1m)(b) (b) The substance has currently accepted medical use in treatment in the United States; and

961.19(1m)(c) (c) Abuse of the substance may lead to limited physical dependence or psychological dependence relative to the substances included in schedule III.

961.19(2m) (2m) The controlled substances board may add a substance to schedule IV without making the findings required under sub. (1m) if the substance is controlled under schedule IV of 21 USC 812 (c) by a federal agency as the result of an international treaty, convention or protocol.

961.19 History History: 1971 c. 219; 1995 a. 448 ss. 201, 202, 477; Stats. 1995 s. 961.19.



961.20 Schedule IV.

961.20  Schedule IV. Unless specifically excepted by state or federal law or regulation or more specifically included in another schedule, the following controlled substances are listed in schedule IV:

961.20(2) (2) Depressants. Any material, compound, mixture or preparation which contains any quantity of any of the following substances having a depressant effect on the central nervous system, including any of their salts, isomers and salts of isomers that are theoretically possible within the specific chemical designation:

961.20(2)(a) (a) Alprazolam;

961.20(2)(am) (am) Barbital;

961.20(2)(ar) (ar) Bromazepam;

961.20(2)(av) (av) Camazepam;

961.20(2)(b) (b) Chloral betaine;

961.20(2)(c) (c) Chloral hydrate;

961.20(2)(cd) (cd) Clobazam;

961.20(2)(cg) (cg) Clotiazepam;

961.20(2)(cm) (cm) Chlordiazepoxide;

961.20(2)(cn) (cn) Clonazepam;

961.20(2)(co) (co) Cloxazolam;

961.20(2)(cp) (cp) Clorazepate;

961.20(2)(cq) (cq) Delorazepam;

961.20(2)(cr) (cr) Diazepam;

961.20(2)(cs) (cs) Dichloralphenazone;

961.20(2)(cu) (cu) Estazolam;

961.20(2)(d) (d) Ethchlorvynol;

961.20(2)(e) (e) Ethinamate;

961.20(2)(ed) (ed) Ethyl loflazepate;

961.20(2)(eg) (eg) Fludiazepam;

961.20(2)(ej) (ej) Flunitrazepam;

961.20(2)(em) (em) Flurazepam;

961.20(2)(eo) (eo) Halazepam;

961.20(2)(ep) (ep) Haloxazolam;

961.20(2)(eq) (eq) Ketazolam;

961.20(2)(er) (er) Lorazepam;

961.20(2)(es) (es) Loprazolam;

961.20(2)(eu) (eu) Lormetazepam;

961.20(2)(ew) (ew) Mebutamate;

961.20(2)(ey) (ey) Medazepam;

961.20(2)(f) (f) Methohexital;

961.20(2)(g) (g) Meprobamate;

961.20(2)(h) (h) Methylphenobarbital, which is also called mephobarbital;

961.20(2)(hg) (hg) Midazolam;

961.20(2)(hh) (hh) Nimetazepam;

961.20(2)(hj) (hj) Nitrazepam;

961.20(2)(hk) (hk) Nordiazepam;

961.20(2)(hm) (hm) Oxazepam;

961.20(2)(hr) (hr) Oxazolam;

961.20(2)(j) (j) Paraldehyde;

961.20(2)(k) (k) Petrichloral;

961.20(2)(m) (m) Phenobarbital;

961.20(2)(md) (md) Pinazepam;

961.20(2)(mg) (mg) Prazepam;

961.20(2)(mm) (mm) Quazepam;

961.20(2)(n) (n) Temazepam;

961.20(2)(ng) (ng) Tetrazepam;

961.20(2)(nm) (nm) Triazolam;

961.20(2)(o) (o) Zaleplon;

961.20(2)(p) (p) Zolpidem.

961.20(2m) (2m) Stimulants. Any material, compound, mixture, or preparation which contains any quantity of any of the following substances having a stimulant effect on the central nervous system, including any of their salts, isomers and salts of isomers that are theoretically possible within the specific chemical designation:

961.20(2m)(a) (a) Diethylpropion.

961.20(2m)(ad) (ad) Cathine.

961.20(2m)(ag) (ag) N,N-dimethyl-1,2-diphenylethylamine, commonly known as "SPA".

961.20(2m)(ak) (ak) Ephedrine, if ephedrine is the only active medicinal ingredient or if there are only therapeutically insignificant quantities of another active medicinal ingredient.

961.20(2m)(ar) (ar) Fencamfamine.

961.20(2m)(at) (at) Fenproporex.

961.20(2m)(bm) (bm) Mazindol.

961.20(2m)(br) (br) Mefenorex.

961.20(2m)(bu) (bu) Modafinil.

961.20(2m)(c) (c) Pemoline, including its organometallic complexes and chelates.

961.20(2m)(d) (d) Phentermine.

961.20(2m)(e) (e) Pipradrol.

961.20(2m)(f) (f) Sibutramine.

961.20(3) (3) Narcotic drugs containing nonnarcotic active medicinal ingredients. Any compound, mixture or preparation containing any of the following narcotic drugs or their salts, isomers or salts of isomers, in limited quantities as set forth below, calculated as the free anhydrous base or alkaloid, which also contains one or more nonnarcotic, active medicinal ingredients in sufficient proportion to confer upon the compound, mixture or preparation valuable medicinal qualities other than those possessed by the narcotic drug alone:

961.20(3)(a) (a) Not more than 1.0 milligrams of difenoxin and not less than 25 micrograms of atropine sulfate per dosage unit.

961.20(4) (4) Other substances. Any material, compound, mixture or preparation which contains any quantity of any of the following substances or their salts:

961.20(4)(a) (a) Dextropropoxyphene (Alpha-(+)-4-dimethylamino-1, 2-diphenyl-3-methyl-2-propionoxybutane).

961.20(4)(am) (am) Fenfluramine, including any of its isomers and salts of isomers.

961.20(4)(b) (b) Pentazocine, including any of its isomers and salts of isomers.

961.20(4)(c) (c) Butorphanol, including any of its isomers and salts of isomers.

961.20(5) (5) Exceptions. The controlled substances board may except by rule any compound, mixture or preparation containing any depressant substance included in sub. (2) from the application of all or any part of this chapter if the compound, mixture or preparation contains one or more active medicinal ingredients not having a depressant effect on the central nervous system, and if the admixtures are in combinations, quantity, proportion or concentration that vitiate the potential for abuse of the substances which have a depressant effect on the central nervous system.

961.20 History History: 1971 c. 219; 1979 c. 32; 1981 c. 206 ss. 34m, 41 to 52; CSB 2.15, 2.19, 2.21; 1993 a. 468; 1995 a. 448 ss. 203 to 220, 478, 479; Stats. 1995 s. 961.20; CSB 2.24, 2.25, 2.28.



961.21 Schedule V tests.

961.21  Schedule V tests.

961.21(1m)(1m) The controlled substances board shall add a substance to schedule V upon finding that:

961.21(1m)(a) (a) The substance has low potential for abuse relative to the controlled substances included in schedule IV;

961.21(1m)(b) (b) The substance has currently accepted medical use in treatment in the United States; and

961.21(1m)(c) (c) The substance has limited physical dependence or psychological dependence liability relative to the controlled substances included in schedule IV.

961.21(2m) (2m) The controlled substances board may add a substance to schedule V without making the findings required by sub. (1m) if the substance is controlled under schedule V of 21 USC 811 (c) by a federal agency as the result of an international treaty, convention or protocol.

961.21 History History: 1971 c. 219; 1995 a. 448 ss. 221, 222, 480; Stats. 1995 s. 961.21.



961.22 Schedule V.

961.22  Schedule V. Unless specifically excepted by state or federal law or regulation or more specifically included in another schedule, the following controlled substances are listed in schedule V:

961.22(2) (2) Narcotic drugs containing nonnarcotic active medicinal ingredients. Any compound, mixture or preparation containing any of the following narcotic drugs or their salts, isomers or salts of isomers, in limited quantities as set forth below, calculated as the free anhydrous base or alkaloid, which also contains one or more nonnarcotic, active medicinal ingredients in sufficient proportion to confer upon the compound, mixture or preparation, valuable medicinal qualities other than those possessed by the narcotic drug alone:

961.22(2)(a) (a) Not more than 200 milligrams of codeine per 100 milliliters or per 100 grams.

961.22(2)(b) (b) Not more than 100 milligrams of dihydrocodeine per 100 milliliters or per 100 grams.

961.22(2)(c) (c) Not more than 100 milligrams of ethylmorphine per 100 milliliters or per 100 grams.

961.22(2)(d) (d) Not more than 2.5 milligrams of diphenoxylate and not less than 25 micrograms of atropine sulfate per dosage unit.

961.22(2)(e) (e) Not more than 100 milligrams of opium per 100 milliliters or per 100 grams.

961.22(2)(f) (f) Not more than 0.5 milligrams of difenoxin and not less than 25 micrograms of atropine sulfate per dosage unit.

961.22(2m) (2m) Pseudoephedrine. Pseudoephedrine or any of its salts, isomers, or salts of isomers.

961.22(3) (3) Other stimulants. Any material, compound, mixture or preparation which contains any quantity of any of the following substances having a stimulant effect on the central nervous system, including any of their salts, isomers and salts of isomers that are theoretically possible within the specific chemical designation:

961.22(3)(a) (a) Pyrovalerone.

961.22 History History: 1971 c. 219; 1981 c. 206; CSB 2.15; 1985 a. 135; CSB 2.17; 1995 a. 448 ss. 223 to 227, 481; Stats. 1995 s. 961.22; CSB 2.17 (1); 2005 a. 14, 262.



961.23 Dispensing of schedule V substances.

961.23  Dispensing of schedule V substances. The dispensing of schedule V substances is subject to the following conditions:

961.23(1) (1) They may be dispensed and sold only in good faith as a medicine and not for the purpose of evading this chapter.

961.23(2) (2) They may be sold at retail only by a registered pharmacist or, if the substance is a pseudoephedrine product, by a person who is working under the direction of a registered pharmacist when sold in a retail establishment.

961.23(3) (3) When sold in a retail establishment, they shall bear the name and address of the establishment on the immediate container of said preparation.

961.23(4) (4) Any person purchasing such a substance shall, at the time of purchase, present to the seller that person's correct name, address, and, if the person is purchasing a pseudoephedrine product, an identification card containing the person's photograph. The seller shall record the name and address and the name and quantity of the product sold. The purchaser and either the seller or, if the substance is a pseudoephedrine product and is being sold by a person who is not a registered pharmacist, the pharmacist supervising the seller shall sign the record of this transaction. The giving of a false name or false address by the purchaser shall be prima facie evidence of a violation of s. 961.43 (1) (a).

961.23(5) (5) No person may purchase more than 227 grams of a product containing opium or more than 113 grams of a product containing any other schedule V substance within a 48-hour period without the authorization of a physician, dentist, or veterinarian. This subsection does not apply to a pseudoephedrine product unless it contains another schedule V substance.

961.23(6) (6) No person other than a physician, dentist, veterinarian, or pharmacist may purchase more than 7.5 grams of pseudoephedrine contained in a pseudoephedrine product within a 30-day period without the authorization of a physician, dentist, or veterinarian.

961.23(7) (7) No person other than a physician, dentist, veterinarian, or pharmacist may possess more than 227 grams of a product containing opium or more than 113 grams of a product containing any other schedule V substance at any time without the authorization of a physician, dentist, or veterinarian. This subsection does not apply to a pseudoephedrine product unless it contains another schedule V substance.

961.23(8) (8) No person may sell a pseudoephedrine product to a person under 18 years of age, and no person under 18 years of age may purchase a pseudoephedrine product.

961.23 History History: 1971 c. 219; 1973 c. 12 s. 37; 1981 c. 206; 1993 a. 482; 1995 a. 448 s. 228; Stats. 1995 s. 961.23; 2005 a. 14, 262; 2011 a. 146.



961.235 Records relating to sales of pseudoephedrine products.

961.235  Records relating to sales of pseudoephedrine products.

961.235(1)(1) In this section, "records of pseudoephedrine sales" means records required under s. 961.23 (4) with respect to the sale of a pseudoephedrine product.

961.235(2) (2) Records of pseudoephedrine sales may be kept in either a paper or electronic format and shall be maintained by the pharmacy for at least 2 years. Except as provided in sub. (3), only a pharmacist may have access to records of pseudoephedrine sales and information contained in those records.

961.235(3) (3) A pharmacist shall make records required under s. 961.23 (4) available to a law enforcement officer who requests them. Law enforcement officers may make those records available to other persons or redisclose information from those records to other persons only in connection with a criminal investigation or prosecution under this chapter.

961.235 History History: 2005 a. 14, 262.



961.24 Publishing of updated schedules.

961.24  Publishing of updated schedules. The controlled substances board shall publish updated schedules annually. The failure of the controlled substances board to publish an updated schedule under this section is not a defense in any administrative or judicial proceeding under this chapter.

961.24 History History: 1971 c. 219; 1993 a. 213; 1995 a. 448 s. 229; Stats. 1995 s. 961.24.



961.25 Controlled substance analog treated as a schedule I substance.

961.25  Controlled substance analog treated as a schedule I substance. A controlled substance analog, to the extent it is intended for human consumption, shall be treated, for the purposes of this chapter, as a substance included in schedule I, unless a different treatment is specifically provided. No later than 60 days after the commencement of a prosecution concerning a controlled substance analog, the district attorney shall provide the controlled substances board with information relevant to emergency scheduling under s. 961.11 (4m). After a final determination by the controlled substances board that the controlled substance analog should not be scheduled, no prosecution relating to that substance as a controlled substance analog may be commenced or continued.

961.25 History History: 1995 a. 448.



961.31 Rules.

961.31  Rules. The pharmacy examining board may promulgate rules relating to the manufacture, distribution and dispensing of controlled substances within this state.

961.31 History History: 1971 c. 219; 1995 a. 448 s. 231; Stats. 1995 s. 961.31.



961.32 Possession authorization.

961.32  Possession authorization.

961.32(1) (1) Persons registered under federal law to manufacture, distribute, dispense or conduct research with controlled substances may possess, manufacture, distribute, dispense or conduct research with those substances in this state to the extent authorized by their federal registration and in conformity with the other provisions of this chapter.

961.32(2) (2) The following persons need not be registered under federal law to lawfully possess controlled substances in this state:

961.32(2)(a) (a) An agent or employee of any registered manufacturer, distributor or dispenser of any controlled substance if the agent or employee is acting in the usual course of the agent's or employee's business or employment;

961.32(2)(b) (b) A common or contract carrier or warehouse keeper, or an employee thereof, whose possession of any controlled substance is in the usual course of business or employment;

961.32(2)(c) (c) An ultimate user or a person in possession of any controlled substance pursuant to a lawful order of a practitioner or in lawful possession of a schedule V substance.

961.32(2)(d) (d) Any person exempted under federal law, or for whom federal registration requirements have been waived.

961.32 History History: 1971 c. 219, 336; 1983 a. 500 s. 43; 1993 a. 482; 1995 a. 448 s. 232; Stats. 1995 s. 961.32.

961.32 Annotation A doctor or dentist who dispenses drugs to a patient within the course of professional practice is not subject to criminal liability. State v. Townsend, 107 Wis. 2d 24, 318 N.W.2d 361 (1982).



961.335 Special use authorization.

961.335  Special use authorization.

961.335(1) (1) Upon application the controlled substances board may issue a permit authorizing a person to manufacture, obtain, possess, use, administer or dispense a controlled substance for purposes of scientific research, instructional activities, chemical analysis or other special uses, without restriction because of enumeration. No person shall engage in any such activity without a permit issued under this section, except that an individual may be designated and authorized to receive the permit for a college or university department, research unit or similar administrative organizational unit and students, laboratory technicians, research specialists or chemical analysts under his or her supervision may be permitted possession and use of controlled substances for these purposes without obtaining an individual permit.

961.335(2) (2) A permit issued under this section shall be valid for one year from the date of issue.

961.335(3) (3) The fee for a permit under this section shall be an amount determined by the controlled substances board but shall not exceed $25. No fee may be charged for permits issued to employees of state agencies or institutions.

961.335(4) (4) Permits issued under this section shall be effective only for and shall specify:

961.335(4)(a) (a) The name and address of the permittee.

961.335(4)(b) (b) The nature of the project authorized by the permit.

961.335(4)(c) (c) The controlled substances to be used in the project, by name if included in schedule I, and by name or schedule if included in any other schedule.

961.335(4)(d) (d) Whether dispensing to human subjects is authorized.

961.335(5) (5) A permit shall be effective only for the person, substances and project specified on its face and for additional projects which derive directly from the stated project. Upon application, a valid permit may be amended to add a further activity or to add further substances or schedules to the project permitted thereunder. The fee for such amendment shall be determined by the controlled substances board but shall not exceed $5.

961.335(6) (6) Persons who possess a valid permit issued under this section are exempt from state prosecution for possession and distribution of controlled substances to the extent of the authorization.

961.335(7) (7) The controlled substances board may authorize persons engaged in research on the use and effects of controlled substances to withhold the names and other identifying characteristics of individuals who are the subjects of research. Persons who obtain this authorization are not compelled in any civil, criminal, administrative, legislative or other proceeding to identify or to identify to the board the individuals who are the subjects of research for which the authorization was obtained.

961.335(8) (8) The controlled substances board may promulgate rules relating to the granting of special use permits including, but not limited to, requirements for the keeping and disclosure of records other than those that may be withheld under sub. (7), submissions of protocols, filing of applications and suspension or revocation of permits.

961.335(9) (9) The controlled substances board may suspend or revoke a permit upon a finding that there is a violation of the rules of the board.

961.335 History History: 1971 c. 219; 1975 c. 110, 199; 1977 c. 26; 1995 a. 448 s. 233; Stats. 1995 s. 961.335.



961.34 Controlled substances therapeutic research.

961.34  Controlled substances therapeutic research. Upon the request of any practitioner, the controlled substances board shall aid the practitioner in applying for and processing an investigational drug permit for marijuana under 21 USC 355 (i). If the federal food and drug administration issues an investigational drug permit, the controlled substances board shall approve which pharmacies can distribute the marijuana to patients upon written prescription. Only pharmacies located within hospitals are eligible to receive the marijuana for distribution. The controlled substances board shall also approve which practitioners can write prescriptions for the marijuana.

961.34 History History: 1981 c. 193; 1983 a. 189 s. 329 (18); 1985 a. 146 s. 8; 1995 a. 448 ss. 16 to 19; Stats. 1995 s. 961.34.



961.36 Controlled substances board duties relating to diversion control and prevention, compliance with controlled substances law and advice and assistance.

961.36  Controlled substances board duties relating to diversion control and prevention, compliance with controlled substances law and advice and assistance.

961.36(1)(1) The controlled substances board shall regularly prepare and make available to state regulatory, licensing and law enforcement agencies descriptive and analytic reports on the potential for diversion and actual patterns and trends of distribution, diversion and abuse within the state of certain controlled substances the board selects that are listed in s. 961.16, 961.18, 961.20 or 961.22.

961.36(1m) (1m) At the request of the department of safety and professional services or a board, examining board or affiliated credentialing board in the department of safety and professional services, the controlled substances board shall provide advice and assistance in matters related to the controlled substances law to the department or to the board, examining board or affiliated credentialing board in the department making the request for advice or assistance.

961.36(2) (2) The controlled substances board shall enter into written agreements with local, state and federal agencies to improve the identification of sources of diversion and to improve enforcement of and compliance with this chapter and other laws and regulations pertaining to unlawful conduct involving controlled substances. An agreement must specify the roles and responsibilities of each agency that has information or authority to identify, prevent or control drug diversion and drug abuse. The board shall convene periodic meetings to coordinate a state diversion prevention and control program. The board shall assist and promote cooperation and exchange of information among agencies and with other states and the federal government.

961.36(3) (3) The controlled substances board shall evaluate the outcome of its program under this section and shall annually submit a report to the chief clerk of each house of the legislature, for distribution to the legislature under s. 13.172 (3), on its findings with respect to its effect on distribution and abuse of controlled substances, including recommendations for improving control and prevention of the diversion of controlled substances.

961.36 History History: 1981 c. 200; 1987 a. 186; 1995 a. 305 ss. 2, 3; 1995 a. 448 s. 234; Stats. 1995 s. 961.36; 1997 a. 35 s. 339; 2011 a. 32.



961.38 Prescriptions.

961.38  Prescriptions.

961.38(1g)(1g) In this section, "medical treatment" includes dispensing or administering a narcotic drug for pain, including intractable pain.

961.38(1r) (1r) Except when dispensed directly by a practitioner, other than a pharmacy, to an ultimate user, no controlled substance included in schedule II may be dispensed without the written hard copy or electronic prescription of a practitioner.

961.38(2) (2) In emergency situations, as defined by rule of the pharmacy examining board, schedule II drugs may be dispensed upon an oral prescription of a practitioner, reduced promptly to a written hard copy or electronic record and filed by the pharmacy. Prescriptions shall be retained in conformity with rules of the pharmacy examining board promulgated under s. 961.31. No prescription for a schedule II substance may be refilled.

961.38(3) (3) Except when dispensed directly by a practitioner, other than a pharmacy, to an ultimate user, a controlled substance included in schedule III or IV, which is a prescription drug, shall not be dispensed without a written, oral or electronic prescription of a practitioner. The prescription shall not be filled or refilled except as designated on the prescription and in any case not more than 6 months after the date thereof, nor may it be refilled more than 5 times, unless renewed by the practitioner.

961.38(4) (4) A substance included in schedule V may be distributed or dispensed only for a medical purpose, including medical treatment or authorized research.

961.38(4g) (4g) A practitioner may dispense or deliver a controlled substance to or for an individual or animal only for medical treatment or authorized research in the ordinary course of that practitioner's profession.

961.38(4r) (4r) A pharmacist is immune from any civil or criminal liability and from discipline under s. 450.10 for any act taken by the pharmacist in reliance on a reasonable belief that an order purporting to be a prescription was issued by a practitioner in the usual course of professional treatment or in authorized research.

961.38(5) (5) No practitioner shall prescribe, orally, electronically or in writing, or take without a prescription a controlled substance included in schedule I, II, III or IV for the practitioner's own personal use.

961.38 History History: 1971 c. 219; 1975 c. 190, 421; 1977 c. 203; 1995 a. 448 ss. 235 to 240, 483 to 485; Stats. 1995 s. 961.38; 1997 a. 27; 2011 a. 159.



961.39 Limitations on optometrists.

961.39  Limitations on optometrists. An optometrist who is allowed under s. 449.18 (1) to use therapeutic pharmaceutical agents and under s. 449.18 (6) (am) 2. b. to dispense a contact lens that delivers a therapeutic pharmaceutical agent:

961.39(1) (1) May not prescribe, dispense, or administer a controlled substance included in schedule I or II.

961.39(2) (2) May prescribe, dispense, or administer only those controlled substances included in schedules III, IV, and V that are permitted for prescription or administration under the rules promulgated under s. 449.18 (6) (cm).

961.39(3) (3) Shall include with each prescription order all of the following:

961.39(3)(a) (a) A statement that he or she is allowed under s. 449.18 (1) to use therapeutic pharmaceutical agents.

961.39(3)(b) (b) The indicated use of the controlled substance included in schedule III, IV or V so prescribed.

961.39(4) (4) May not dispense other than as provided under s. 449.18 (6) (am) 2.

961.39 History History: 1989 a. 31; 1995 a. 448 s. 241; Stats. 1995 s. 961.39; 2005 a. 297; 2009 a. 168.



961.395 Limitation on advanced practice nurses.

961.395  Limitation on advanced practice nurses.

961.395(1)(1) An advanced practice nurse who is certified under s. 441.16 may prescribe controlled substances only as permitted by the rules promulgated under s. 441.16 (3).

961.395(2) (2) An advanced practice nurse certified under s. 441.16 shall include with each prescription order the advanced practice nurse prescriber certification number issued to him or her by the board of nursing.

961.395(3) (3) An advanced practice nurse certified under s. 441.16 may dispense a controlled substance only by prescribing or administering the controlled substance or as otherwise permitted by the rules promulgated under s. 441.16 (3).

961.395 History History: 1995 a. 448.



961.41 Prohibited acts A — penalties.

961.41  Prohibited acts A — penalties.

961.41(1) (1)  Manufacture, distribution or delivery. Except as authorized by this chapter, it is unlawful for any person to manufacture, distribute or deliver a controlled substance or controlled substance analog. Any person who violates this subsection is subject to the following penalties:

961.41(1)(a) (a) Schedule I and II narcotic drugs generally. Except as provided in par. (d), if a person violates this subsection with respect to a controlled substance included in schedule I or II which is a narcotic drug, or a controlled substance analog of a controlled substance included in schedule I or II which is a narcotic drug, the person is guilty of a Class E felony.

961.41(1)(b) (b) Schedule I, II, and III nonnarcotic drugs generally. Except as provided in pars. (cm) and (e) to (hm), if a person violates this subsection with respect to any other controlled substance included in schedule I, II, or III, or a controlled substance analog of any other controlled substance included in schedule I or II, the person is guilty of a Class H felony.

961.41(1)(cm) (cm) Cocaine and cocaine base. If the person violates this subsection with respect to cocaine or cocaine base, or a controlled substance analog of cocaine or cocaine base, and the amount manufactured, distributed, or delivered is:

961.41(1)(cm)1g. 1g. One gram or less, the person is guilty of a Class G felony.

961.41(1)(cm)1r. 1r. More than one gram but not more than 5 grams, the person is guilty of a Class F felony.

961.41(1)(cm)2. 2. More than 5 grams but not more than 15 grams, the person is guilty of a Class E felony.

961.41(1)(cm)3. 3. More than 15 grams but not more than 40 grams, the person is guilty of a Class D felony.

961.41(1)(cm)4. 4. More than 40 grams, the person is guilty of a Class C felony.

961.41(1)(d) (d) Heroin. If the person violates this subsection with respect to heroin or a controlled substance analog of heroin and the amount manufactured, distributed or delivered is:

961.41(1)(d)1. 1. Three grams or less, the person is guilty of a Class F felony.

961.41(1)(d)2. 2. More than 3 grams but not more than 10 grams, the person is guilty of a Class E felony.

961.41(1)(d)3. 3. More than 10 grams but not more than 50 grams, the person is guilty of a Class D felony.

961.41(1)(d)4. 4. More than 50 grams, the person is guilty of a Class C felony.

961.41(1)(e) (e) Phencyclidine, amphetamine, methamphetamine, methcathinone, methylenedioxypyrovalerone, and 4-methylmethcathinone. If the person violates this subsection with respect to phencyclidine, amphetamine, methamphetamine, methcathinone, methylenedioxypyrovalerone, or 4-methylmethcathinone, or a controlled substance analog of phencyclidine, amphetamine, methamphetamine, methcathinone, methylenedioxypyrovalerone, or 4-methylmethcathinone, and the amount manufactured, distributed, or delivered is:

961.41(1)(e)1. 1. Three grams or less, the person is guilty of a Class F felony.

961.41(1)(e)2. 2. More than 3 grams but not more than 10 grams, the person is guilty of a Class E felony.

961.41(1)(e)3. 3. More than 10 grams but not more than 50 grams, the person is guilty of a Class D felony.

961.41(1)(e)4. 4. More than 50 grams, the person is guilty of a Class C felony.

961.41(1)(f) (f) Lysergic acid diethylamide. If the person violates this subsection with respect to lysergic acid diethylamide or a controlled substance analog of lysergic acid diethylamide and the amount manufactured, distributed, or delivered is:

961.41(1)(f)1. 1. One gram or less, the person is guilty of a Class G felony.

961.41(1)(f)2. 2. More than one gram but not more than 5 grams, the person is guilty of a Class F felony.

961.41(1)(f)3. 3. More than 5 grams, the person is guilty of a Class E felony.

961.41(1)(g) (g) Psilocin and psilocybin. If the person violates this subsection with respect to psilocin or psilocybin, or a controlled substance analog of psilocin or psilocybin, and the amount manufactured, distributed or delivered is:

961.41(1)(g)1. 1. One hundred grams or less, the person is guilty of a Class G felony.

961.41(1)(g)2. 2. More than 100 grams but not more than 500 grams, the person is guilty of a Class F felony.

961.41(1)(g)3. 3. More than 500 grams, the person is guilty of a Class E felony.

961.41(1)(h) (h) Tetrahydrocannabinols. If the person violates this subsection with respect to tetrahydrocannabinols, included under s. 961.14 (4) (t), or a controlled substance analog of tetrahydrocannabinols, and the amount manufactured, distributed or delivered is:

961.41(1)(h)1. 1. Two hundred grams or less, or 4 or fewer plants containing tetrahydrocannabinols, the person is guilty of a Class I felony.

961.41(1)(h)2. 2. More than 200 grams but not more than 1,000 grams, or more than 4 plants containing tetrahydrocannabinols but not more than 20 plants containing tetrahydrocannabinols, the person is guilty of a Class H felony.

961.41(1)(h)3. 3. More than 1,000 grams but not more than 2,500 grams, or more than 20 plants containing tetrahydrocannabinols but not more than 50 plants containing tetrahydrocannabinols, the person is guilty of a Class G felony.

961.41(1)(h)4. 4. More than 2,500 grams but not more than 10,000 grams, or more than 50 plants containing tetrahydrocannabinols but not more than 200 plants containing tetrahydrocannabinols, the person is guilty of a Class F felony.

961.41(1)(h)5. 5. More than 10,000 grams, or more than 200 plants containing tetrahydrocannabinols, the person is guilty of a Class E felony.

961.41(1)(hm) (hm) Certain other schedule I controlled substances and ketamine. If the person violates this subsection with respect to gamma-hydroxybutyric acid, gamma-butyrolactone, 1,4-butanediol, 3,4-methylenedioxymethamphetamine, 4-bromo-2,5-dimethoxy-beta-phenylethylamine, 4-methylthioamphetamine, ketamine, or a controlled substance analog of gamma-hydroxybutyric acid, gamma-butyrolactone, 1,4-butanediol, 3,4-methylenedioxymethamphetamine, 4-bromo-2,5-dimethoxy-beta-phenylethylamine, or 4-methylthioamphetamine and the amount manufactured, distributed, or delivered is:

961.41(1)(hm)1. 1. Three grams or less, the person is guilty of a Class F felony.

961.41(1)(hm)2. 2. More than 3 grams but not more than 10 grams, the person is guilty of a Class E felony.

961.41(1)(hm)3. 3. More than 10 grams but not more than 50 grams, the person is guilty of a Class D felony.

961.41(1)(hm)4. 4. More than 50 grams, the person is guilty of a Class C felony.

961.41(1)(i) (i) Schedule IV drugs generally. Except as provided in par. (im), if a person violates this subsection with respect to a substance included in schedule IV, the person is guilty of a Class H felony.

961.41(1)(im) (im) Flunitrazepam. If a person violates this subsection with respect to flunitrazepam and the amount manufactured, distributed, or delivered is:

961.41(1)(im)1. 1. Three grams or less, the person is guilty of a Class F felony.

961.41(1)(im)2. 2. More than 3 grams but not more than 10 grams, the person is guilty of a Class E felony.

961.41(1)(im)3. 3. More than 10 grams but not more than 50 grams, the person is guilty of a Class D felony.

961.41(1)(im)4. 4. More than 50 grams, the person is guilty of a Class C felony.

961.41(1)(j) (j) Schedule V drugs. If a person violates this subsection with respect to a substance included in schedule V, the person is guilty of a Class I felony.

961.41(1m) (1m) Possession with intent to manufacture, distribute or deliver. Except as authorized by this chapter, it is unlawful for any person to possess, with intent to manufacture, distribute or deliver, a controlled substance or a controlled substance analog. Intent under this subsection may be demonstrated by, without limitation because of enumeration, evidence of the quantity and monetary value of the substances possessed, the possession of manufacturing implements or paraphernalia, and the activities or statements of the person in possession of the controlled substance or a controlled substance analog prior to and after the alleged violation. Any person who violates this subsection is subject to the following penalties:

961.41(1m)(a) (a) Schedule I and II narcotic drugs generally. Except as provided in par. (d), if a person violates this subsection with respect to a controlled substance included in schedule I or II which is a narcotic drug or a controlled substance analog of a controlled substance included in schedule I or II which is a narcotic drug, the person is guilty of a Class E felony.

961.41(1m)(b) (b) Schedule I, II, and III nonnarcotic drugs generally. Except as provided in pars. (cm) and (e) to (hm), if a person violates this subsection with respect to any other controlled substance included in schedule I, II, or III, or a controlled substance analog of any other controlled substance included in schedule I or II, the person is guilty of a Class H felony.

961.41(1m)(cm) (cm) Cocaine and cocaine base. If a person violates this subsection with respect to cocaine or cocaine base, or a controlled substance analog of cocaine or cocaine base, and the amount possessed, with intent to manufacture, distribute or deliver, is:

961.41(1m)(cm)1g. 1g. One gram or less, the person is guilty of a Class G felony.

961.41(1m)(cm)1r. 1r. More than one gram but not more than 5 grams, the person is guilty of a Class F felony.

961.41(1m)(cm)2. 2. More than 5 grams but not more than 15 grams, the person is guilty of a Class E felony.

961.41(1m)(cm)3. 3. More than 15 grams but not more than 40 grams, the person is guilty of a Class D felony.

961.41(1m)(cm)4. 4. More than 40 grams, the person is guilty of a Class C felony.

961.41(1m)(d) (d) Heroin. If a person violates this subsection with respect to heroin or a controlled substance analog of heroin and the amount possessed, with intent to manufacture, distribute or deliver, is:

961.41(1m)(d)1. 1. Three grams or less, the person is guilty of a Class F felony.

961.41(1m)(d)2. 2. More than 3 grams but not more than 10 grams, the person is guilty of a Class E felony.

961.41(1m)(d)3. 3. More than 10 grams but not more than 50 grams, the person is guilty of a Class D felony.

961.41(1m)(d)4. 4. More than 50 grams, the person is guilty of a Class C felony.

961.41(1m)(e) (e) Phencyclidine, amphetamine, methamphetamine, methcathinone, methylenedioxypyrovalerone, and 4-methylmethcathinone. If a person violates this subsection with respect to phencyclidine, amphetamine, methamphetamine, methcathinone, methylenedioxypyrovalerone, or 4-methylmethcathinone, or a controlled substance analog of phencyclidine, amphetamine, methamphetamine, methcathinone, methylenedioxypyrovalerone, or 4-methylmethcathinone, and the amount possessed, with intent to manufacture, distribute, or deliver, is:

961.41(1m)(e)1. 1. Three grams or less, the person is guilty of a Class F felony.

961.41(1m)(e)2. 2. More than 3 grams but not more than 10 grams, the person is guilty of a Class E felony.

961.41(1m)(e)3. 3. More than 10 grams but not more than 50 grams, the person is guilty of a Class D felony.

961.41(1m)(e)4. 4. More than 50 grams, the person is guilty of a Class C felony.

961.41(1m)(f) (f) Lysergic acid diethylamide. If a person violates this subsection with respect to lysergic acid diethylamide or a controlled substance analog of lysergic acid diethylamide and the amount possessed, with intent to manufacture, distribute or deliver, is:

961.41(1m)(f)1. 1. One gram or less, the person is guilty of a Class G felony.

961.41(1m)(f)2. 2. More than one gram but not more than 5 grams, the person is guilty of a Class F felony.

961.41(1m)(f)3. 3. More than 5 grams, the person is guilty of a Class E felony.

961.41(1m)(g) (g) Psilocin and psilocybin. If a person violates this subsection with respect to psilocin or psilocybin, or a controlled substance analog of psilocin or psilocybin, and the amount possessed, with intent to manufacture, distribute or deliver, is:

961.41(1m)(g)1. 1. One hundred grams or less, the person is guilty of a Class G felony.

961.41(1m)(g)2. 2. More than 100 grams but not more than 500 grams, the person is guilty of a Class F felony.

961.41(1m)(g)3. 3. More than 500 grams, the person is guilty of a Class E felony.

961.41(1m)(h) (h) Tetrahydrocannabinols. If a person violates this subsection with respect to tetrahydrocannabinols, included under s. 961.14 (4) (t), or a controlled substance analog of tetrahydrocannabinols, and the amount possessed, with intent to manufacture, distribute, or deliver, is:

961.41(1m)(h)1. 1. Two hundred grams or less, or 4 or fewer plants containing tetrahydrocannabinols, the person is guilty of a Class I felony.

961.41(1m)(h)2. 2. More than 200 grams but not more than 1,000 grams, or more than 4 plants containing tetrahydrocannabinols but not more than 20 plants containing tetrahydrocannabinols, the person is guilty of a Class H felony.

961.41(1m)(h)3. 3. More than 1,000 grams but not more than 2,500 grams, or more than 20 plants containing tetrahydrocannabinols but not more than 50 plants containing tetrahydrocannabinols, the person is guilty of a Class G felony.

961.41(1m)(h)4. 4. More than 2,500 grams but not more than 10,000 grams, or more than 50 plants containing tetrahydrocannabinols but not more than 200 plants containing tetrahydrocannabinols, the person is guilty of a Class F felony.

961.41(1m)(h)5. 5. More than 10,000 grams, or more than 200 plants containing tetrahydrocannabinols, the person is guilty of a Class E felony.

961.41(1m)(hm) (hm) Certain other schedule I controlled substances and ketamine. If the person violates this subsection with respect to gamma-hydroxybutyric acid, gamma-butyrolactone, 1,4-butanediol, 3,4-methylenedioxymethamphetamine, 4-bromo-2,5-dimethoxy-beta-phenylethylamine, 4-methylthioamphetamine, ketamine, or a controlled substance analog of gamma-hydroxybutyric acid, gamma-butyrolactone, 1,4-butanediol, 3,4-methylenedioxymethamphetamine, 4-bromo-2,5-dimethoxy-beta-phenylethylamine, or 4-methylthioamphetamine is subject to the following penalties if the amount possessed, with intent to manufacture, distribute, or deliver is:

961.41(1m)(hm)1. 1. Three grams or less, the person is guilty of a Class F felony.

961.41(1m)(hm)2. 2. More than 3 grams but not more than 10 grams, the person is guilty of a Class E felony.

961.41(1m)(hm)3. 3. More than 10 grams but not more than 50 grams, the person is guilty of a Class D felony.

961.41(1m)(hm)4. 4. More than 50 grams, the person is guilty of a Class C felony.

961.41(1m)(i) (i) Schedule IV drugs generally. Except as provided in par. (im), if a person violates this subsection with respect to a substance included in schedule IV, the person is guilty of a Class H felony.

961.41(1m)(im) (im) Flunitrazepam. If a person violates this subsection with respect to flunitrazepam and the amount possessed, with intent to manufacture, distribute, or deliver, is:

961.41(1m)(im)1. 1. Three grams or less, the person is guilty of a Class F felony.

961.41(1m)(im)2. 2. More than 3 grams but not more than 10 grams, the person is guilty of a Class E felony.

961.41(1m)(im)3. 3. More than 10 grams but not more than 50 grams, the person is guilty of a Class D felony.

961.41(1m)(im)4. 4. More than 50 grams, the person is guilty of a Class C felony.

961.41(1m)(j) (j) Schedule V drugs. If a person violates this subsection with respect to a substance included in schedule V, the person is guilty of a Class I felony.

961.41(1n) (1n) Piperidine possession.

961.41(1n)(a)(a) No person may possess any quantity of piperidine or its salts with the intent to use the piperidine or its salts to manufacture a controlled substance or controlled substance analog in violation of this chapter.

961.41(1n)(b) (b) No person may possess any quantity of piperidine or its salts if he or she knows or has reason to know that the piperidine or its salts will be used to manufacture a controlled substance or controlled substance analog in violation of this chapter.

961.41(1n)(c) (c) A person who violates par. (a) or (b) is guilty of a Class F felony.

961.41(1q) (1q) Penalty relating to tetrahydrocannabinols in certain cases. Under s. 961.49 (2), 1999 stats., and subs. (1) (h) and (1m) (h), if different penalty provisions apply to a person depending on whether the weight of tetrahydrocannabinols or the number of plants containing tetrahydrocannabinols is considered, the greater penalty provision applies.

961.41(1r) (1r) Determining weight of substance. In determining amounts under s. 961.49 (2) (b), 1999 stats., and subs. (1) and (1m), an amount includes the weight of cocaine, cocaine base, heroin, phencyclidine, lysergic acid diethylamide, psilocin, psilocybin, amphetamine, methamphetamine, methcathinone or tetrahydrocannabinols or any controlled substance analog of any of these substances together with any compound, mixture, diluent, plant material or other substance mixed or combined with the controlled substance or controlled substance analog. In addition, in determining amounts under subs. (1) (h) and (1m) (h), the amount of tetrahydrocannabinols means anything included under s. 961.14 (4) (t) and includes the weight of any marijuana.

961.41(1x) (1x) Conspiracy. Any person who conspires, as specified in s. 939.31, to commit a crime under sub. (1) (cm) to (h) or (1m) (cm) to (h) is subject to the applicable penalties under sub. (1) (cm) to (h) or (1m) (cm) to (h).

961.41(2) (2) Counterfeit substances. Except as authorized by this chapter, it is unlawful for any person to create, manufacture, distribute, deliver or possess with intent to distribute or deliver, a counterfeit substance. Any person who violates this subsection is subject to the following penalties:

961.41(2)(a) (a) Counterfeit schedule I and II narcotic drugs. If a person violates this subsection with respect to a counterfeit substance included in schedule I or II which is a narcotic drug, the person is guilty of a Class E felony.

961.41(2)(b) (b) Counterfeit schedule I, II, III, and IV drugs. Except as provided in pars. (bm) and (cm), if a person violates this subsection with respect to any other counterfeit substance included in schedule I, II, III, or IV, the person is guilty of a Class H felony.

961.41(2)(bm) (bm) Counterfeit of phencyclidine and certain other drugs. If a person violates this subsection with respect to a counterfeit substance that is a counterfeit of phencyclidine, methamphetamine, lysergic acid diethylamide, gamma-hydroxybutyric acid, gamma-butyrolactone, 1,4-butanediol, 3,4-methylenedioxymethamphetamine, 4-bromo-2,5-dimethoxy-beta-phenylethylamine, 4-methylthioamphetamine, or ketamine, the person is subject to the applicable fine and imprisonment for manufacture, distribution, delivery, or possession with intent to manufacture, distribute, or deliver, of the genuine controlled substance under sub. (1) or (1m).

961.41(2)(cm) (cm) Counterfeit flunitrazepam. If a person violates this subsection with respect to a counterfeit substance that is flunitrazepam, the person is subject to the applicable fine and imprisonment for manufacture, distribution, delivery, or possession with intent to manufacture, distribute, or deliver, of the genuine controlled substance under sub. (1) or (1m).

961.41(2)(d) (d) Counterfeit schedule V drugs. If a person violates this subsection with respect to a counterfeit substance included in schedule V, the person is guilty of a Class I felony.

961.41(3g) (3g) Possession. No person may possess or attempt to possess a controlled substance or a controlled substance analog unless the person obtains the substance or the analog directly from, or pursuant to a valid prescription or order of, a practitioner who is acting in the course of his or her professional practice, or unless the person is otherwise authorized by this chapter to possess the substance or the analog. Any person who violates this subsection is subject to the following penalties:

961.41(3g)(am) (am) Schedule I and II narcotic drugs. If a person possesses a controlled substance included in schedule I or II which is a narcotic drug, or possesses a controlled substance analog of a controlled substance included in schedule I or II which is a narcotic drug, the person is guilty of a Class I felony.

961.41(3g)(b) (b) Other drugs generally. Except as provided in pars. (c) to (g), if the person possesses or attempts to possess a controlled substance or controlled substance analog, other than a controlled substance included in schedule I or II that is a narcotic drug or a controlled substance analog of a controlled substance included in schedule I or II that is a narcotic drug, the person is guilty of a misdemeanor, punishable under s. 939.61.

961.41(3g)(c) (c) Cocaine and cocaine base. If a person possess or attempts to possess cocaine or cocaine base, or a controlled substance analog of cocaine or cocaine base, the person shall be fined not more than $5,000 and may be imprisoned for not more than one year in the county jail upon a first conviction and is guilty of a Class I felony for a 2nd or subsequent offense. For purposes of this paragraph, an offense is considered a 2nd or subsequent offense if, prior to the offender's conviction of the offense, the offender has at any time been convicted of any felony or misdemeanor under this chapter or under any statute of the United States or of any state relating to controlled substances, controlled substance analogs, narcotic drugs, marijuana, or depressant, stimulant, or hallucinogenic drugs.

961.41(3g)(d) (d) Certain hallucinogenic and stimulant drugs. If a person possesses or attempts to possess lysergic acid diethylamide, phencyclidine, amphetamine, methcathinone, methylenedioxypyrovalerone, 4-methylmethcathinone, psilocin or psilocybin, or a controlled substance analog of lysergic acid diethylamide, phencyclidine, amphetamine, methcathinone, methylenedioxypyrovalerone, 4-methylmethcathinone, psilocin or psilocybin, the person may be fined not more than $5,000 or imprisoned for not more than one year in the county jail or both upon a first conviction and is guilty of a Class I felony for a 2nd or subsequent offense. For purposes of this paragraph, an offense is considered a 2nd or subsequent offense if, prior to the offender's conviction of the offense, the offender has at any time been convicted of any felony or misdemeanor under this chapter or under any statute of the United States or of any state relating to controlled substances, controlled substance analogs, narcotic drugs, marijuana, or depressant, stimulant, or hallucinogenic drugs.

961.41(3g)(e) (e) Tetrahydrocannabinols. If a person possesses or attempts to possess tetrahydrocannabinols included under s. 961.14 (4) (t), or a controlled substance analog of tetrahydrocannabinols, the person may be fined not more than $1,000 or imprisoned for not more than 6 months or both upon a first conviction and is guilty of a Class I felony for a 2nd or subsequent offense. For purposes of this paragraph, an offense is considered a 2nd or subsequent offense if, prior to the offender's conviction of the offense, the offender has at any time been convicted of any felony or misdemeanor under this chapter or under any statute of the United States or of any state relating to controlled substances, controlled substance analogs, narcotic drugs, marijuana, or depressant, stimulant, or hallucinogenic drugs.

961.41(3g)(em) (em) Synthetic cannabinoids. If a person possesses or attempts to possess a controlled substance specified in s. 961.14 (4) (tb) to (ty), or a controlled substance analog of a controlled substance specified in s. 961.14 (4) (tb) to (ty), the person may be fined not more than $1,000 or imprisoned for not more than 6 months or both upon a first conviction and is guilty of a Class I felony for a 2nd or subsequent offense. For purposes of this paragraph, an offense is considered a 2nd or subsequent offense if, prior to the offender's conviction of the offense, the offender has at any time been convicted of any felony or misdemeanor under this chapter or under any statute of the United States or of any state relating to controlled substances, controlled substance analogs, narcotic drugs, marijuana, or depressant, stimulant, or hallucinogenic drugs.

961.41(3g)(f) (f) Gamma-hydroxybutyric acid, gamma-butyrolactone, 1,4-butanediol, ketamine, or flunitrazepam. If a person possesses or attempts to possess gamma-hydroxybutyric acid, gamma-butyrolactone, 1,4-butanediol, ketamine or flunitrazepam, the person is guilty of a Class H felony.

961.41(3g)(g) (g) Methamphetamine. If a person possesses or attempts to possess methamphetamine or a controlled substance analog of methamphetamine, the person is guilty of a Class I felony.

961.41(3j) (3j) Purchases of pseudoephedrine products. Whoever purchases more than 7.5 grams of pseudoephedrine contained in a pseudoephedrine product within a 30-day period, other than by purchasing the product in person from a pharmacy or pharmacist, is guilty of a Class I felony. This subsection does not apply to a purchase by a physician, dentist, veterinarian, or pharmacist or a purchase that is authorized by a physician, dentist, or veterinarian.

961.41(4) (4) Imitation controlled substances.

961.41(4)(am)(am)

961.41(4)(am)1.1. No person may knowingly distribute or deliver, attempt to distribute or deliver or cause to be distributed or delivered a noncontrolled substance and expressly or impliedly represent any of the following to the recipient:

961.41(4)(am)1.a. a. That the substance is a controlled substance.

961.41(4)(am)1.b. b. That the substance is of a nature, appearance or effect that will allow the recipient to display, sell, distribute, deliver or use the noncontrolled substance as a controlled substance, if the representation is made under circumstances in which the person has reasonable cause to believe that the noncontrolled substance will be used or distributed for use as a controlled substance.

961.41(4)(am)2. 2. Proof of any of the following is prima facie evidence of a representation specified in subd. 1. a. or b.:

961.41(4)(am)2.a. a. The physical appearance of the finished product containing the substance is substantially the same as that of a specific controlled substance.

961.41(4)(am)2.b. b. The substance is unpackaged or is packaged in a manner normally used for the illegal delivery of a controlled substance.

961.41(4)(am)2.c. c. The substance is not labeled in accordance with 21 USC 352 or 353.

961.41(4)(am)2.d. d. The person distributing or delivering, attempting to distribute or deliver or causing distribution or delivery of the substance to be made states to the recipient that the substance may be resold at a price that substantially exceeds the value of the substance.

961.41(4)(am)3. 3. A person who violates this paragraph is guilty of a Class I felony.

961.41(4)(bm) (bm) It is unlawful for any person to agree, consent or offer to lawfully manufacture, deliver, distribute or dispense any controlled substance to any person, or to offer, arrange or negotiate to have any controlled substance unlawfully manufactured, delivered, distributed or dispensed, and then manufacture, deliver, distribute or dispense or offer, arrange or negotiate to have manufactured, delivered, distributed or dispensed to any such person a substance which is not a controlled substance. Any person who violates this paragraph may be fined not more than $500 or imprisoned for not more than 6 months or both.

961.41(5) (5) Drug abuse program improvement surcharge.

961.41(5)(a)(a) When a court imposes a fine for a violation of this section, it shall also impose a drug abuse program improvement surcharge under ch. 814 in an amount of 75 percent of the fine and penalty surcharge imposed.

961.41(5)(b) (b) The clerk of the court shall collect and transmit the amount to the county treasurer as provided in s. 59.40 (2) (m). The county treasurer shall then make payment to the secretary of administration as provided in s. 59.25 (3) (f) 2.

961.41(5)(c) (c)

961.41(5)(c)1.1. The first $850,000 plus two-thirds of all moneys in excess of $1,275,000 collected in each fiscal year from drug surcharges under this subsection shall be credited to the appropriation account under s. 20.435 (5) (gb).

961.41(5)(c)2. 2. All moneys in excess of $850,000 and up to $1,275,000 plus one-third of moneys in excess of $1,275,000 collected in each fiscal year from drug surcharges under this subsection shall be credited to the appropriation account under s. 20.455 (2) (kv).

961.41 History History: 1971 c. 219, 307; 1973 c. 12; 1981 c. 90, 314; 1985 a. 328; 1987 a. 339, 403; 1989 a. 31, 56, 121; 1991 a. 39; 138; 1993 a. 98, 118, 437, 482; 1995 a. 201; 1995 a. 448 ss. 243 to 266, 487 to 490; Stats. 1995 s. 961.41; 1997 a. 220, 283; 1999 a. 21, 32, 48, 57; 2001 a. 16, 109; 2003 a. 33, 49, 139, 320, 325, 327; 2005 a. 14, 25, 52, 262; 2007 a. 20; 2009 a. 28, 180; 2011 a. 31; 2013 a. 20.

961.41 Annotation An inference of intent could be drawn from possession of hashish with a street value of $2,000 to $4,000 and opium with a street value of $20,000 to $24,000. State v. Trimbell, 64 Wis. 2d 379, 219 N.W.2d 369 (1974).

961.41 Annotation No presumption of intent to deliver is raised by sub. (1m). The statute merely lists evidence from which intent may be inferred. State ex rel. Bena v. Hon. John J. Crosetto, 73 Wis. 2d 261, 243 N.W.2d 442 (1976).

961.41 Annotation Evidence of a defendant's possession of a pipe containing burnt residue of marijuana was insufficient to impute knowledge to the defendant of possession of a controlled substance. Kabat v. State, 76 Wis. 2d 224, 251 N.W.2d 38 (1977).

961.41 Annotation This section prohibits the act of manufacture, as defined in 161.01 (13) [now s. 961.01 (13)]. Possession of a controlled substance created by an accused is not required for conviction. This section is not unconstitutionally vague. State ex rel. Bell v. Columbia County Ct. 82 Wis. 2d 401, 263 N.W.2d 162 (1978).

961.41 Annotation A conviction under sub. (1m) was upheld when the defendant possessed 1/3 gram of cocaine divided into 4 packages and evidence of defendant's prior sales of other drugs was admitted under s. 904.04 (2) as probative of intent to deliver the cocaine. Peasley v. State, 83 Wis. 2d 224, 265 N.W.2d 506 (1978).

961.41 Annotation Testimony that weapons were found at the accused's home was admissible as part of the chain of facts relevant to the accused's intent to deliver heroin. State v. Wedgeworth, 100 Wis. 2d 514, 302 N.W.2d 810 (1981).

961.41 Annotation Being a procuring agent of the buyer is not a valid defense to a charge under this section. By facilitating a drug deal, the defendant was party to the crime. State v. Hecht, 116 Wis. 2d 605, 342 N.W.2d 721 (1984).

961.41 Annotation When police confiscated a large quantity of drugs from an empty home and the next day searched the defendant upon his return to the home, confiscating a small quantity of the same drugs, the defendant's conviction for the lesser-included offense of possession and the greater offense of possession with intent to deliver did not violate double jeopardy. State v. Stevens, 123 Wis. 2d 303, 367 N.W.2d 788 (1985).

961.41 Annotation The defendant was properly convicted of attempted delivery of cocaine even though a noncontrolled substance was delivered. State v. Cooper, 127 Wis. 2d 429, 380 N.W.2d 383 (Ct. App. 1985).

961.41 AnnotationPossession is not a lesser included offense of manufacturing. State v. Peck, 143 Wis. 2d 624, 422 N.W.2d 160 (Ct. App. 1988).

961.41 Annotation Identification of a controlled substance can be established by circumstantial evidence such as lay experience based on familiarity through prior use, trading, or law enforcement. State v. Anderson, 176 Wis. 2d 196, N.W.2d (Ct. App. 1993).

961.41 Annotation A conspiracy under sub. (1x) must involve at least 2 people with each subject to the same penalty for the conspiracy. If the buyer of drugs is guilty of misdemeanor possession only, a felony conspiracy charge may not be brought against the buyer. State v. Smith, 189 Wis. 2d 496, 525 N.W.2d 264 (1995).

961.41 Annotation The state is not required to prove that a defendant knew the exact nature or precise chemical name of a possessed controlled substance. The state must only prove that the defendant knew or believed that the substance was a controlled substance. State v. Sartin, 200 Wis. 2d 47, 546 N.W.2d 449 (1996), 94-0037.

961.41 Annotation A delivery conspiracy under sub. (1x) requires an agreement between a buyer and a seller that the buyer will deliver at least some of the controlled substance to a 3rd party. State v. Cavallari, 214 Wis. 2d 42, 571 N.W.2d 176 (Ct. App. 1997), 96-3391.

961.41 Annotation Standing alone, the presence of drugs in someone's system is insufficient to support a conviction for possession, but it is circumstantial evidence of prior possession. Evidence that the defendant was selling drugs is irrelevant to a charge of simple possession. Evidence that the defendant had money but no job does not have a tendency to prove possession. State v. Griffin, 220 Wis. 2d 371, 584 N.W.2d 127 (Ct. App. 1998), 97-0914.

961.41 Annotation Delivery under sub. (1m) requires transfer from one person to another. Intent to transfer drugs to the person from whom they were originally received satisfies this definition. Transfer to a 3rd party is not required. State v. Pinkard, 2005 WI App 226, 287 Wis. 2d 592, 706 N.W.2d 157, 04-2755.

961.41 Annotation A person may be a member of a conspiracy, in particular, a conspiracy to manufacture a controlled substance, based on the person's sale of goods that are not illegal to sell or possess. One does not become a party to a conspiracy by aiding and abetting it, through sales of supplies or otherwise, unless he or she knows of the conspiracy, the inference of which knowledge cannot be drawn from mere knowledge that the buyer will use the goods illegally. The gist of the conspiracy is the seller's intent, when given effect by an overt act to further, promote, and cooperate in the buyer's intended illegal use. There must be clear, unequivocal evidence of the seller's knowledge of the buyer's intended illegal use. State v. Routon, 2007 WI App 178, 304 Wis. 2d 480, 736 N.W.2d 530, 06-2557.

961.41 Annotation Possession requires evidence that the individual had a substance in his or her control. When combined with other corroborating evidence of sufficient probative value, evidence of ingestion can be sufficient to prove possession. State v. Patterson, 2009 WI App 161, 321 Wis. 2d 752, 776 N.W.2d 602, 08-1968.

961.41 Annotation Double jeopardy was not violated when the defendant was convicted of separate offenses under s. 161.41 [now s. 961.41] for simultaneous delivery of different controlled substances. Leonard v. Warden, Dodge Correctional Inst. 631 F. Supp. 1403 (1986).



961.42 Prohibited acts B — penalties.

961.42  Prohibited acts B — penalties.

961.42(1) (1) It is unlawful for any person knowingly to keep or maintain any store, shop, warehouse, dwelling, building, vehicle, boat, aircraft or other structure or place, which is resorted to by persons using controlled substances in violation of this chapter for the purpose of using these substances, or which is used for manufacturing, keeping or delivering them in violation of this chapter.

961.42(2) (2) Any person who violates this section is guilty of a Class I felony.

961.42 History History: 1971 c. 219; 1995 a. 448 s. 267; Stats. 1995 s. 961.42; 1997 a. 283; 2001 a. 109.

961.42 Annotation "Keeping" a substance under sub. (1) means more than simple possession; it means keeping for the purpose of warehousing or storage for ultimate manufacture or delivery. State v. Brooks, 124 Wis. 2d 349, 369 N.W.2d 183 (Ct. App. 1985).

961.42 Annotation Warehousing or storage under Brooks does not encompass merely possessing an item while transporting it. Cocaine was not warehoused or stored when the cocaine was carried in the defendant's truck while moving from one location to another. State v. Slagle, 2007 WI App 117, 300 Wis. 2d 662, 731 N.W.2d 284, 06-0775.



961.43 Prohibited acts C — penalties.

961.43  Prohibited acts C — penalties.

961.43(1) (1) It is unlawful for any person:

961.43(1)(a) (a) To acquire or obtain possession of a controlled substance by misrepresentation, fraud, forgery, deception or subterfuge;

961.43(1)(b) (b) Without authorization, to make, distribute or possess any punch, die, plate, stone or other thing designed to print, imprint or reproduce the trademark, trade name or other identifying mark, imprint or device of another or any likeness of any of the foregoing upon any drug or container or labeling thereof so as:

961.43(1)(b)1. 1. To make a counterfeit substance; or

961.43(1)(b)2. 2. To duplicate substantially the physical appearance, form, package or label of a controlled substance.

961.43(2) (2) Any person who violates this section is guilty of a Class H felony.

961.43 History History: 1971 c. 219; 1981 c. 90; 1995 a. 448 s. 268; Stats. 1995 s. 961.43; 1997 a. 283; 2001 a. 109.



961.435 Specific penalty.

961.435  Specific penalty. Any person who violates s. 961.38 (5) may be fined not more than $500 or imprisoned not more than 30 days or both.

961.435 History History: 1975 c. 190; 1995 a. 448 s. 269; Stats. 1995 s. 961.435.



961.44 Penalties under other laws.

961.44  Penalties under other laws. Any penalty imposed for violation of this chapter is in addition to, and not in lieu of, any civil or administrative penalty or sanction otherwise authorized by law.

961.44 History History: 1971 c. 219; 1995 a. 448 s. 271; Stats. 1995 s. 961.44.



961.45 Bar to prosecution.

961.45  Bar to prosecution. If a violation of this chapter is a violation of a federal law or the law of another state, a conviction or acquittal under federal law or the law of another state for the same act is a bar to prosecution in this state.

961.45 History History: 1971 c. 219; 1995 a. 448 s. 272; Stats. 1995 s. 961.45.

961.45 Annotation Under this section, a "prosecution" is to be equated with a conviction or acquittal. The date on which a sentence is imposed is not relevant to the determination of whether a "prosecution" has occurred. State v. Petty, 201 Wis. 2d 337, 548 N.W.2d 817 (1996), 93-2200.

961.45 Annotation This section bars a Wisconsin prosecution under ch. 961 for the same conduct on which a prior federal conviction is based. The restriction is not limited to the same crime as defined by its statutory elements. State v. Hansen, 2001 WI 53, 243 Wis. 2d 328, 627 N.W.2d 195, 99-1128.

961.45 Annotation If a conspiracy involves multi-layered conduct, and all such conduct is part of the overarching common scheme, this section does not bar prosecution when some other part of the multi-layered conduct has resulted in a prosecution in some other jurisdiction. State v. Bautista, 2009 WI App 100, 320 Wis. 2d 582, 770 N.W.2d 744, 08-1692.



961.452 Defenses in certain schedule V prosecutions.

961.452  Defenses in certain schedule V prosecutions.

961.452(1)(1) A person who proves all of the following by a preponderance of the evidence has a defense to prosecution under s. 961.41 (1) (j) that is based on the person's violation of a condition specified in s. 961.23 with respect to the person's distribution or delivery of a pseudoephedrine product:

961.452(1)(a) (a) The person did not knowingly or recklessly violate the condition under s. 961.23.

961.452(1)(b) (b) The person reported his or her own violation of the condition under s. 961.23 to a law enforcement officer in the county or municipality in which the violation occurred within 30 days after the violation.

961.452(2) (2) A seller who proves all of the following by a preponderance of the evidence has a defense to prosecution under s. 961.41 (1) (j) that is based on the person's violation of a condition specified in s. 961.23 with respect to the person's distribution or delivery of a pseudoephedrine product:

961.452(2)(a) (a) The person did not knowingly or recklessly violate the condition under s. 961.23.

961.452(2)(b) (b) The acts or omissions constituting the violation of the condition under s. 961.23 were the acts or omissions of one or more of the person's employees.

961.452(2)(c) (c) The person provided training to each of those employees regarding the restrictions imposed under s. 961.23 on the delivery of pseudoephedrine products.

961.452(3) (3) A person who proves all of the following by a preponderance of the evidence has a defense to prosecution under s. 961.41 (1) (j) for a violation of s. 961.23 (6):

961.452(3)(a) (a) The purchaser presented an identification card that contained a name or address other than the person's own.

961.452(3)(b) (b) The appearance of the purchaser was such that an ordinary and prudent person would believe that the purchaser was the person depicted in the photograph contained in that identification card.

961.452(3)(c) (c) The sale was made in good faith, in reasonable reliance on the identification card and appearance of the purchaser, and with the belief that the name and address of the purchaser were as listed on the identification card.

961.452(4) (4) A person who proves all of the following by a preponderance of the evidence has a defense to prosecution under s. 961.41 (1) (j) for a violation of s. 961.23 (8):

961.452(4)(a) (a) The purchaser presented an identification card that indicated that he or she was 18 years of age or older.

961.452(4)(b) (b) The appearance of the purchaser was such that an ordinary and prudent person would believe that the purchaser was 18 years of age or older.

961.452(4)(c) (c) The sale was made in good faith, in reasonable reliance on the identification card and appearance of the purchaser, and with the belief that the purchaser was 18 years of age or older.

961.452 History History: 2005 a. 14.



961.453 Purchases of pseudoephedrine products on behalf of another person.

961.453  Purchases of pseudoephedrine products on behalf of another person.

961.453(1) (1)

961.453(1)(a)(a) No person may, with the intent to acquire more than 7.5 grams of pseudoephedrine contained in a pseudoephedrine product within a 30-day period, knowingly solicit, hire, direct, employ, or use another to purchase a pseudoephedrine product on his or her behalf.

961.453(1)(b) (b)

961.453(1)(b)1.1. Except as provided in subd. 2., a person who violates par. (a) is guilty of a Class I felony.

961.453(1)(b)2. 2. If the person who is solicited, hired, directed, employed, or used to purchase the pseudoephedrine product is an individual who is less than 18 years of age, the actor is guilty of a Class H felony.

961.453(2) (2) No person may purchase a pseudoephedrine product on behalf of another with the intent to facilitate another person's manufacture of methamphetamine. A person who violates this subsection is guilty of a Class I felony.

961.453 History History: 2005 a. 14, 262.



961.455 Using a child for illegal drug distribution or manufacturing purposes.

961.455  Using a child for illegal drug distribution or manufacturing purposes.

961.455(1) (1) Any person who has attained the age of 17 years who knowingly solicits, hires, directs, employs or uses a person who is under the age of 17 years for the purpose of violating s. 961.41 (1) is guilty of a Class F felony.

961.455(2) (2) The knowledge requirement under sub. (1) does not require proof of knowledge of the age of the child. It is not a defense to a prosecution under this section that the actor mistakenly believed that the person solicited, hired, directed, employed or used under sub. (1) had attained the age of 18 years, even if the mistaken belief was reasonable.

961.455(3) (3) Solicitation under sub. (1) occurs in the manner described under s. 939.30, but the penalties under sub. (1) apply instead of the penalties under s. 939.30.

961.455(4) (4) If the conduct described under sub. (1) results in a violation under s. 961.41 (1), the actor is subject to prosecution and conviction under s. 961.41 (1) or this section or both.

961.455 History History: 1989 a. 121; 1991 a. 153; 1995 a. 27; 1995 a. 448 ss. 273 to 275; Stats. 1995 s. 961.455; 1997 a. 283; 2001 a. 109.



961.46 Distribution to persons under age 18.

961.46  Distribution to persons under age 18. If a person 17 years of age or over violates s. 961.41 (1) by distributing or delivering a controlled substance or a controlled substance analog to a person 17 years of age or under who is at least 3 years his or her junior, the applicable maximum term of imprisonment prescribed under s. 961.41 (1) for the offense may be increased by not more than 5 years.

961.46 History History: 1971 c. 219; 1985 a. 328; 1987 a. 339; 1989 a. 121; 1993 a. 98, 118, 490; 1995 a. 27; 1995 a. 448 ss. 276 to 279; Stats. 1995 s. 961.46; 1999 a. 48, 57; 2001 a. 109.



961.47 Conditional discharge for possession or attempted possession as first offense.

961.47  Conditional discharge for possession or attempted possession as first offense.

961.47(1) (1) Whenever any person who has not previously been convicted of any offense under this chapter, or of any offense under any statute of the United States or of any state or of any county ordinance relating to controlled substances or controlled substance analogs, narcotic drugs, marijuana or stimulant, depressant or hallucinogenic drugs, pleads guilty to or is found guilty of possession or attempted possession of a controlled substance or controlled substance analog under s. 961.41 (3g) (b), the court, without entering a judgment of guilt and with the consent of the accused, may defer further proceedings and place him or her on probation upon terms and conditions. Upon violation of a term or condition, the court may enter an adjudication of guilt and proceed as otherwise provided. Upon fulfillment of the terms and conditions, the court shall discharge the person and dismiss the proceedings against him or her. Discharge and dismissal under this section shall be without adjudication of guilt and is not a conviction for purposes of disqualifications or disabilities imposed by law upon conviction of a crime, including the additional penalties imposed for 2nd or subsequent convictions under s. 961.48. There may be only one discharge and dismissal under this section with respect to any person.

961.47(2) (2) Within 20 days after probation is granted under this section, the clerk of court shall notify the department of justice of the name of the individual granted probation and any other information required by the department. This report shall be upon forms provided by the department.

961.47 History History: 1971 c. 219; 1985 a. 29; 1989 a. 121; 1991 a. 39; 1995 a. 448 s. 285; Stats. 1995 s. 961.47.

961.47 Annotation A disposition of probation without entering a judgment of guilt, was not appealable because there was no judgment. If a defendant desires either a final judgment or order in the nature of a final judgment for appeal purposes, he or she has only to withhold consent. State v. Ryback, 64 Wis. 2d 574, 219 N.W.2d 263 (1974).

961.47 Annotation The reference to s. 161.41 (3) [now s. 961.41 (3g) (b)] in sub. (1) means that proceedings may only be deferred for convictions for crimes encompassed by s. 161.41 (3) [now s. 961.41 (3g) (b)]. State v. Boyer, 198 Wis. 2d 837, 543 N.W.2d 562 (Ct. App. 1995), 95-0624.



961.472 Assessment; certain possession or attempted possession offenses.

961.472  Assessment; certain possession or attempted possession offenses.

961.472(1) (1) In this section, "facility" means an approved public treatment facility, as defined under s. 51.45 (2) (c).

961.472(2) (2) Except as provided in sub. (5), if a person pleads guilty or is found guilty of possession or attempted possession of a controlled substance or controlled substance analog under s. 961.41 (3g) (am), (c), (d), or (g), the court shall order the person to comply with an assessment of the person's use of controlled substances. The court's order shall designate a facility that is operated by or pursuant to a contract with the county department established under s. 51.42 and that is certified by the department of health services to provide assessment services to perform the assessment and, if appropriate, to develop a proposed treatment plan. The court shall notify the person that noncompliance with the order limits the court's ability to determine whether the treatment option under s. 961.475 is appropriate. The court shall also notify the person of the fee provisions under s. 46.03 (18) (fm).

961.472(3) (3) The facility shall submit an assessment report within 14 days to the court. At the request of the facility, the court may extend the time period by not more than 20 additional workdays. The assessment report may include a proposed treatment plan.

961.472(4) (4) The court shall consider the assessment report in determining whether the treatment option under s. 961.475 is appropriate.

961.472(5) (5) The court is not required to enter an order under sub. (2) if any of the following applies:

961.472(5)(a) (a) The court finds that the person is already covered by or has recently completed an assessment under this section or a substantially similar assessment.

961.472(5)(b) (b) The person is participating in a substance abuse treatment program that meets the requirements of s. 165.95 (3), as determined by the department of justice under s. 165.95 (9) and (10).

961.472 History History: 1985 a. 328; 1987 a. 339; 1989 a. 121; 1993 a. 118; 1995 a. 27 s. 9126 (19); 1995 a. 448 s. 286; Stats. 1995 s. 961.472; 1999 a. 48; 2001 a. 109; 2003 a. 49; 2005 a. 25; 2007 a. 20 s. 9121 (6) (a); 2013 a. 20.



961.475 Treatment option.

961.475  Treatment option. Whenever any person pleads guilty to or is found guilty of possession or attempted possession of a controlled substance or controlled substance analog under s. 961.41 (3g), the court may, upon request of the person and with the consent of a treatment facility with special inpatient or outpatient programs for the treatment of drug dependent persons, allow the person to enter the treatment programs voluntarily for purposes of treatment and rehabilitation. Treatment shall be for the period the treatment facility feels is necessary and required, but shall not exceed the maximum sentence allowable unless the person consents to the continued treatment. At the end of the necessary and required treatment, with the consent of the court, the person may be released from sentence. If treatment efforts are ineffective or the person ceases to cooperate with treatment rehabilitation efforts, the person may be remanded to the court for completion of sentencing.

961.475 History History: 1971 c. 219, 336; 1985 a. 328; 1987 a. 339; 1989 a. 121; 1993 a. 118; 1995 a. 448 s. 287; Stats. 1995 s. 961.475.



961.48 Second or subsequent offenses.

961.48  Second or subsequent offenses.

961.48(1) (1) If a person is charged under sub. (2m) with a felony offense under this chapter that is a 2nd or subsequent offense as provided under sub. (3) and the person is convicted of that 2nd or subsequent offense, the maximum term of imprisonment for the offense may be increased as follows:

961.48(1)(a) (a) By not more than 6 years, if the offense is a Class C or D felony.

961.48(1)(b) (b) By not more than 4 years, if the offense is a Class E, F, G, H, or I felony.

961.48(2m) (2m)

961.48(2m)(a)(a) Whenever a person charged with a felony offense under this chapter may be subject to a conviction for a 2nd or subsequent offense, he or she is not subject to an enhanced penalty under sub. (1) unless any applicable prior convictions are alleged in the complaint, indictment or information or in an amended complaint, indictment or information that is filed under par. (b) 1. A person is not subject to an enhanced penalty under sub. (1) for an offense if an allegation of applicable prior convictions is withdrawn by an amended complaint filed under par. (b) 2.

961.48(2m)(b) (b) Notwithstanding s. 971.29 (1), at any time before entry of a guilty or no contest plea or the commencement of a trial, a district attorney may file without leave of the court an amended complaint, information or indictment that does any of the following:

961.48(2m)(b)1. 1. Charges an offense as a 2nd or subsequent offense under this chapter by alleging any applicable prior convictions.

961.48(2m)(b)2. 2. Withdraws the charging of an offense as a 2nd or subsequent offense under this chapter by withdrawing an allegation of applicable prior convictions.

961.48(3) (3) For purposes of this section, a felony offense under this chapter is considered a 2nd or subsequent offense if, prior to the offender's conviction of the offense, the offender has at any time been convicted of any felony or misdemeanor offense under this chapter or under any statute of the United States or of any state relating to controlled substances or controlled substance analogs, narcotic drugs, marijuana or depressant, stimulant or hallucinogenic drugs.

961.48(5) (5) This section does not apply if the person is presently charged with a felony under s. 961.41 (3g) (c), (d), (e), or (g).

961.48 History History: 1971 c. 219; 1985 a. 328; 1987 a. 339; 1989 a. 121; 1993 a. 98, 118, 482, 490; 1995 a. 402; 1995 a. 448 s. 288; Stats. 1995 s. 961.48; 1997 a. 35 ss. 340, 584; 1997 a. 220; 1999 a. 48; 2001 a. 109; 2003 a. 49.

961.48 Annotation The trial court erred in imposing a 2nd sentence on a defendant convicted of a 2nd violation of 161.41 (1) (a) and 161.14 (3) (k) [now s. 961.41 (1) (a) and 961.14 (3) (k)]. While the repeater statute, 161.48 [now s. 961.48], allows imposition of a penalty not exceeding twice that allowable for a 1st offense, it does not of itself create a crime and cannot support a separate and independent sentence. Olson v. State, 69 Wis. 2d 605, 230 N.W.2d 634.

961.48 Annotation For offenses under ch. 161 [now ch. 961], the court may apply this section or s. 939.62, but not both. State v. Ray, 166 Wis. 2d 855, 481 N.W.2d 288 (Ct. App. 1992).

961.48 Annotation In sentencing a defendant when the maximum sentence is doubled under this section, the court considers the same factors it considers in all sentencing, including prior convictions. State v. Canadeo, 168 Wis. 2d 559, 484 N.W.2d 340 (Ct. App. 1992).

961.48 Annotation Sentencing under this section was improper when the defendant did not admit a prior conviction and the state did not offer proof of one. State v. Coolidge, 173 Wis. 2d 783, 496 N.W.2d 701 (Ct. App. 1993).

961.48 Annotation Sub. (4) sets forth a limitation on the 2nd or subsequent offense; the previous offense may be any conviction under ch. 161 [now ch. 961]. State v. Robertson, 174 Wis. 2d 36, 496 N.W.2d 221 (Ct. App. 1993).

961.48 Annotation This section is self-executing; a prosecutor may not prevent the imposition of the sentences under this section by not charging the defendant as a repeater. State v. Young, 180 Wis. 2d 700, 511 N.W.2d 309 (Ct. App. 1993).

961.48 Annotation Conviction under this section for a second or subsequent offense does not require proof of the prior offense at trial beyond a reasonable doubt. State v. Miles, 221 Wis. 2d 56, 584 N.W.2d 703 (Ct. App. 1998), 97-1364.

961.48 Annotation A conviction for possessing drug paraphernalia under s. 961.573 qualifies as a prior offense under sub. (3). State v. Moline, 229 Wis. 2d 38, 598 N.W.2d 929 (Ct. App. 1999), 98-2176.

961.48 Annotation A defendant convicted of a second or subsequent controlled substance offense is subject to the penalty enhancements provided for in both ss. 939.62 and 961.48 (2) if the application of each enhancer is based on a separate and distinct prior conviction or convictions. State v. Maxey, 2003 WI App 94, 264 Wis. 2d 878, 663 N.W.2d 811, 02-1171.



961.49 Offenses involving intent to deliver or distribute a controlled substance on or near certain places.

961.49  Offenses involving intent to deliver or distribute a controlled substance on or near certain places.

961.49(1m)(1m) If any person violates s. 961.41 (1) (cm), (d), (e), (f), (g) or (h) by delivering or distributing, or violates s. 961.41 (1m) (cm), (d), (e), (f), (g) or (h) by possessing with intent to deliver or distribute, cocaine, cocaine base, heroin, phencyclidine, lysergic acid diethylamide, psilocin, psilocybin, amphetamine, methamphetamine, methcathinone or any form of tetrahydrocannabinols or a controlled substance analog of any of these substances and the delivery, distribution or possession takes place under any of the following circumstances, the maximum term of imprisonment prescribed by law for that crime may be increased by 5 years:

961.49(1m)(a) (a) While the person is in or on the premises of a scattered-site public housing project.

961.49(1m)(b) (b) While the person is in or on or otherwise within 1,000 feet of any of the following:

961.49(1m)(b)1. 1. A state, county, city, village or town park.

961.49(1m)(b)2. 2. A jail or correctional facility.

961.49(1m)(b)3. 3. A multiunit public housing project.

961.49(1m)(b)4. 4. A swimming pool open to members of the public.

961.49(1m)(b)5. 5. A youth center or a community center.

961.49(1m)(b)6. 6. Any private or public school premises and any premises of a tribal school, as defined in s. 115.001 (15m).

961.49(1m)(b)7. 7. A school bus, as defined in s. 340.01 (56).

961.49(1m)(c) (c) While the person is in or on the premises of an approved treatment facility, as defined in s. 51.01 (2), that provides alcohol and other drug abuse treatment.

961.49(1m)(d) (d) While the person is within 1,000 feet of the premises of an approved treatment facility, as defined in s. 51.01 (2), that provides alcohol and other drug abuse treatment, if the person knows or should have known that he or she is within 1,000 feet of the premises of the facility or if the facility is readily recognizable as a facility that provides alcohol and other drug abuse treatment.

961.49(2m) (2m) If any person violates s. 961.65 and, during the violation, the person intends to deliver or distribute methamphetamine or a controlled substance analog of methamphetamine under any of the circumstances listed under sub. (1m) (a), (b), (c), or (d), the maximum term of imprisonment for that crime is increased by 5 years.

961.49 History History: 1985 a. 328; 1987 a. 332, 339, 403; 1989 a. 31, 107, 121; 1991 a. 39; 1993 a. 87, 98, 118, 281, 490, 491; 1995 a. 448 s. 289, 491; Stats. 1995 s. 961.49; 1997 a. 283, 327; 1999 a. 32, 48, 57; 2001 a. 109; 2005 a. 14; 2009 a. 302.

961.49 AnnotationScienter is not an element of this section. State v. Hermann, 164 Wis. 2d 269, 474 N.W.2d 906 (Ct. App. 1991).

961.49 Annotation A university campus is not a "school" within the meaning of s. 161.49 [now ch. 961.49]. State v. Andrews, 171 Wis. 2d 217, 491 N.W.2d 504 (Ct. App. 1992).

961.49 Annotation Anyone who passes within a zone listed in sub. (1) while in possession of a controlled substance with an intent to deliver it somewhere is subject to the penalty enhancer provided by this section whether or not the arrest is made within the zone and whether or not there is an intent to deliver the controlled substance within the zone. State v. Rasmussen, 195 Wis. 2d 109, 536 N.W.2d 106 (Ct. App. 1995), 94-2400.

961.49 Annotation School "premises" begin at the school property line. State v. Hall, 196 Wis. 2d 850, 540 N.W.2d 219 (Ct. App. 1995), 94-2848.

961.49 Annotation The penalty enhancer for sales close to parks does not violate due process and is not unconstitutionally vague. The ordinary meaning of "parks" includes undeveloped parks. Proximity to a park is rationally related to protecting public health and safety from drug sale activities. State v. Lopez, 207 Wis. 2d 413, 559 N.W.2d 264 (Ct. App. 1996), 95-3250.

961.49 Annotation Day care centers are a subset of "youth centers" as defined in s. 961.01(22) and come within the definition of places listed in s. 961.49 (2). State v. Van Riper, 222 Wis. 2d 197, 586 N.W.2d 198 (Ct. App. 1998), 97-3367.

961.49 Annotation This section contains two elemental facts, a distance requirement and a particularized protected place, both of which must be submitted to the jury and proven beyond a reasonable doubt. State v. Harvey, 2002 WI 93, 254 Wis. 2d 442, 647 N.W.2d 189, 00-0541.



961.495 Possession or attempted possession of a controlled substance on or near certain places.

961.495  Possession or attempted possession of a controlled substance on or near certain places. If any person violates s. 961.41 (3g) by possessing or attempting to possess a controlled substance included in schedule I or II, a controlled substance analog of a controlled substance included in schedule I or II or ketamine or flunitrazepam while in or on the premises of a scattered-site public housing project, while in or on or otherwise within 1,000 feet of a state, county, city, village, or town park, a jail or correctional facility, a multiunit public housing project, a swimming pool open to members of the public, a youth center or a community center, while in or on or otherwise within 1,000 feet of any private or public school premises or of any premises of a tribal school, as defined in s. 115.001 (15m), or while in or on or otherwise within 1,000 feet of a school bus, as defined in s. 340.01 (56), the court shall, in addition to any other penalties that may apply to the crime, impose 100 hours of community service work for a public agency or a nonprofit charitable organization. The court shall ensure that the defendant is provided a written statement of the terms of the community service order and that the community service order is monitored. Any organization or agency acting in good faith to which a defendant is assigned pursuant to an order under this section has immunity from any civil liability in excess of $25,000 for acts or omissions by or impacting on the defendant.

961.495 History History: 1989 a. 31, 121; 1991 a. 39; 1993 a. 87, 118, 281, 490; 1995 a. 448 s. 290; Stats. 1995 s. 961.495; 1999 a. 57; 2009 a. 302.



961.50 Suspension or revocation of operating privilege.

961.50  Suspension or revocation of operating privilege.

961.50(1)(1) If a person is convicted of any violation of this chapter, the court may, in addition to any other penalties that may apply to the crime, suspend the person's operating privilege, as defined in s. 340.01 (40), for not less than 6 months nor more than 5 years. If a court suspends a person's operating privilege under this subsection, the court may take possession of any suspended license. If the court takes possession of a license, it shall destroy the license. The court shall forward to the department of transportation the record of conviction and notice of the suspension. The person is eligible for an occupational license under s. 343.10 as follows:

961.50(1)(a) (a) For the first such conviction, at any time.

961.50(1)(b) (b) For a 2nd conviction within a 5-year period, after the first 60 days of the suspension or revocation period.

961.50(1)(c) (c) For a 3rd or subsequent conviction within a 5-year period, after the first 90 days of the suspension or revocation period.

961.50(2) (2) For purposes of counting the number of convictions under sub. (1), convictions under the law of a federally recognized American Indian tribe or band in this state, federal law or the law of another jurisdiction, as defined in s. 343.32 (1m) (a), for any offense therein which, if the person had committed the offense in this state and been convicted of the offense under the laws of this state, would have required suspension or revocation of such person's operating privilege under this section, shall be counted and given the effect specified under sub. (1). The 5-year period under this section shall be measured from the dates of the violations which resulted in the convictions.

961.50(3) (3) If the person's license or operating privilege is currently suspended or revoked or the person does not currently possess a valid operator's license issued under ch. 343, the suspension or revocation under this section is effective on the date on which the person is first eligible for issuance, renewal, or reinstatement of an operator's license under ch. 343.

961.50 History History: 1991 a. 39; 1993 a. 16, 480; 1995 a. 448 s. 291; Stats. 1995 s. 961.50; 1997 a. 84; 2009 a. 8, 103; 2011 a. 258.

961.50 Annotation A suspension imposed pursuant to this section is not a "presumptive minimum sentence" under s. 961.438. A minimum 6-month suspension is mandatory. State v. Herman, 2002 WI App 28, 250 Wis. 2d 166, 640 N.W.2d 539, 01-1118.



961.51 Powers of enforcement personnel.

961.51  Powers of enforcement personnel.

961.51(1) (1) Any officer or employee of the pharmacy examining board designated by the examining board may:

961.51(1)(a) (a) Execute and serve search warrants, arrest warrants, administrative inspection warrants, subpoenas and summonses issued under the authority of this state;

961.51(1)(b) (b) Make arrests without warrant for any offense under this chapter committed in the officer's or employee's presence, or if the officer or employee has reasonable grounds to believe that the person to be arrested has committed or is committing a violation of this chapter which may constitute a felony; and

961.51(1)(c) (c) Make seizures of property pursuant to this chapter.

961.51(2) (2) This section does not affect the responsibility of law enforcement officers and agencies to enforce this chapter, nor the authority granted the department of justice under s. 165.70.

961.51 History History: 1971 c. 219; 1985 a. 29; 1993 a. 482; 1995 a. 448 s. 293; Stats. 1995 s. 961.51.



961.52 Administrative inspections and warrants.

961.52  Administrative inspections and warrants.

961.52(1)(1) Issuance and execution of administrative inspection warrants shall be as follows:

961.52(1)(a) (a) A judge of a court of record, upon proper oath or affirmation showing probable cause, may issue warrants for the purpose of conducting administrative inspections authorized by this chapter or rules hereunder, and seizures of property appropriate to the inspections. For purposes of the issuance of administrative inspection warrants, probable cause exists upon showing a valid public interest in the effective enforcement of this chapter or rules hereunder, sufficient to justify administrative inspection of the area, premises, building or conveyance in the circumstances specified in the application for the warrant.

961.52(1)(b) (b) A warrant shall issue only upon an affidavit of a designated officer or employee of the pharmacy examining board or the department of justice having knowledge of the facts alleged, sworn to before the judge and establishing the grounds for issuing the warrant. If the judge is satisfied that grounds for the application exist or that there is probable cause to believe they exist, the judge shall issue a warrant identifying the area, premises, building or conveyance to be inspected, the purpose of the inspection, and, if appropriate, the type of property to be inspected, if any. The warrant shall:

961.52(1)(b)1. 1. State the grounds for its issuance and the name of each person whose affidavit has been taken in support thereof;

961.52(1)(b)2. 2. Be directed to a person authorized by law to execute it;

961.52(1)(b)3. 3. Command the person to whom it is directed to inspect the area, premises, building or conveyance identified for the purpose specified and, if appropriate, direct the seizure of the property specified;

961.52(1)(b)4. 4. Identify the item or types of property to be seized, if any;

961.52(1)(b)5. 5. Direct that it be served during normal business hours and designate the judge to whom it shall be returned.

961.52(1)(c) (c) A warrant issued pursuant to this section must be executed and returned within 10 days of its date unless, upon a showing of a need for additional time, the court orders otherwise. If property is seized pursuant to a warrant, a copy shall be given to the person from whom or from whose premises the property is taken, together with a receipt for the property taken. The return of the warrant shall be made promptly, accompanied by a written inventory of any property taken. The inventory shall be made in the presence of the person executing the warrant and of the person from whose possession or premises the property was taken, if present, or in the presence of at least one credible person other than the person executing the warrant. A copy of the inventory shall be delivered to the person from whom or from whose premises the property was taken and to the applicant for the warrant.

961.52(1)(d) (d) The judge who has issued a warrant shall attach thereto a copy of the return and all papers returnable in connection therewith and file them with the clerk of court for the county in which the inspection was made.

961.52(2) (2) The pharmacy examining board and the department of justice may make administrative inspections of controlled premises in accordance with the following provisions:

961.52(2)(a) (a) For purposes of this section only, "controlled premises" means:

961.52(2)(a)1. 1. Places where persons authorized under s. 961.32 to possess controlled substances in this state are required by federal law to keep records; and

961.52(2)(a)2. 2. Places including factories, warehouses, establishments and conveyances in which persons authorized under s. 961.32 to possess controlled substances in this state are permitted by federal law to hold, manufacture, compound, process, sell, deliver or otherwise dispose of any controlled substance.

961.52(2)(b) (b) When authorized by an administrative inspection warrant issued pursuant to sub. (1), an officer or employee designated by the pharmacy examining board or the department of justice, upon presenting the warrant and appropriate credentials to the owner, operator or agent in charge, may enter controlled premises for the purpose of conducting an administrative inspection.

961.52(2)(c) (c) When authorized by an administrative inspection warrant, an officer or employee designated by the pharmacy examining board or the department of justice may:

961.52(2)(c)1. 1. Inspect and copy records relating to controlled substances;

961.52(2)(c)2. 2. Inspect, within reasonable limits and in a reasonable manner, controlled premises and all pertinent equipment, finished and unfinished material, containers and labeling found therein, and, except as provided in par. (e), all other things therein, including records, files, papers, processes, controls and facilities bearing on violation of this chapter; and

961.52(2)(c)3. 3. Inventory any stock of any controlled substance therein and obtain samples thereof.

961.52(2)(d) (d) This section does not prevent entries and administrative inspections, including seizures of property, without a warrant:

961.52(2)(d)1. 1. If the owner, operator or agent in charge of the controlled premises consents;

961.52(2)(d)2. 2. In situations presenting imminent danger to health or safety;

961.52(2)(d)3. 3. In situations involving inspection of conveyances if there is reasonable cause to believe that the mobility of the conveyance makes it impracticable to obtain a warrant;

961.52(2)(d)4. 4. In any other exceptional or emergency circumstance where time or opportunity to apply for a warrant is lacking; or

961.52(2)(d)5. 5. In all other situations in which a warrant is not constitutionally required.

961.52(2)(e) (e) An inspection authorized by this section shall not extend to financial data, sales data, other than shipment data, or pricing data unless the owner, operator or agent in charge of the controlled premises consents in writing.

961.52 History History: 1971 c. 219; 1983 a. 538; 1985 a. 29; 1993 a. 482; 1995 a. 448 s. 294; Stats. 1995 s. 961.52.



961.53 Violations constituting public nuisance.

961.53  Violations constituting public nuisance. Violations of this chapter constitute public nuisances under ch. 823, irrespective of any criminal prosecutions which may be or are commenced based on the same acts.

961.53 History History: 1971 c. 219; Sup. Ct. Order, 67 Wis. 2d 585, 775 (1975); 1995 a. 448 s. 295; Stats. 1995 s. 961.53.



961.54 Cooperative arrangements and confidentiality.

961.54  Cooperative arrangements and confidentiality. The department of justice shall cooperate with federal, state and local agencies in discharging its responsibilities concerning traffic in controlled substances and in suppressing the abuse of controlled substances. To this end, it may:

961.54(1) (1) Arrange for the exchange of information among governmental officials concerning the use and abuse of controlled substances;

961.54(2) (2) Coordinate and cooperate in training programs concerning controlled substance law enforcement at local and state levels;

961.54(3) (3) Cooperate with the bureau by establishing a centralized unit to accept, catalog, file and collect statistics, including records of drug dependent persons and other controlled substance law offenders within the state, and make the information available for federal, state and local law enforcement purposes. It shall not furnish the name or identity of a patient or research subject whose identity could not be obtained under s. 961.335 (7); and

961.54(4) (4) Conduct programs of eradication aimed at destroying wild or illicit growth of plant species from which controlled substances may be extracted.

961.54 History History: 1971 c. 219, 336; 1975 c. 110; 1995 a. 448 s. 296; Stats. 1995 s. 961.54.



961.55 Forfeitures.

961.55  Forfeitures.

961.55(1)(1) The following are subject to forfeiture:

961.55(1)(a) (a) All controlled substances or controlled substance analogs which have been manufactured, delivered, distributed, dispensed or acquired in violation of this chapter.

961.55(1)(b) (b) All raw materials, products and equipment of any kind which are used, or intended for use, in manufacturing, compounding, processing, delivering, distributing, importing or exporting any controlled substance or controlled substance analog in violation of this chapter.

961.55(1)(c) (c) All property which is used, or intended for use, as a container for property described in pars. (a) and (b).

961.55(1)(d) (d) All vehicles which are used, or intended for use, to transport, or in any manner to facilitate the transportation, for the purpose of sale or receipt of property described in pars. (a) and (b) or for the purpose of transporting any property or weapon used or to be used or received in the commission of any felony under this chapter, but:

961.55(1)(d)1. 1. No vehicle used by any person as a common carrier in the transaction of business as a common carrier is subject to forfeiture under this section unless it appears that the owner or other person in charge of the vehicle is a consenting party or privy to a violation of this chapter;

961.55(1)(d)2. 2. No vehicle is subject to forfeiture under this section by reason of any act or omission established by the owner thereof to have been committed or omitted without the owner's knowledge or consent. This subdivision does not apply to any vehicle owned by a person who is under 16 years of age on the date that the vehicle is used, or is intended for use, in the manner described under par. (d) (intro.), unless the court determines that the owner is an innocent bona fide owner;

961.55(1)(d)3. 3. A vehicle is not subject to forfeiture for a violation of s. 961.41 (3g) (b) to (g); and

961.55(1)(d)4. 4. If forfeiture of a vehicle encumbered by a bona fide perfected security interest occurs, the holder of the security interest shall be paid from the proceeds of the forfeiture if the security interest was perfected prior to the date of the commission of the felony which forms the basis for the forfeiture and he or she neither had knowledge of nor consented to the act or omission.

961.55(1)(e) (e) All books, records, and research products and materials, including formulas, microfilm, tapes and data, which are used, or intended for use, in violation of this chapter.

961.55(1)(f) (f) All property, real or personal, including money, directly or indirectly derived from or realized through the commission of any crime under this chapter.

961.55(1)(g) (g) Any drug paraphernalia, as defined in s. 961.571, used in violation of this chapter.

961.55(2) (2) Property subject to forfeiture under this chapter may be seized by any officer or employee designated in s. 961.51 (1) or (2) or a law enforcement officer upon process issued by any court of record having jurisdiction over the property. Seizure without process may be made if:

961.55(2)(a) (a) The seizure is incident to an arrest or a search under a search warrant or an inspection under an administrative inspection warrant;

961.55(2)(b) (b) The property subject to seizure has been the subject of a prior judgment in favor of the state in a criminal injunction or forfeiture proceeding based upon this chapter;

961.55(2)(c) (c) The officer or employee or a law enforcement officer has probable cause to believe that the property is directly or indirectly dangerous to health or safety; or

961.55(2)(d) (d) The officer or employee or a law enforcement officer has probable cause to believe that the property was used or is intended to be used in violation of this chapter, that the property was derived from or realized through a crime under this chapter or that the property is a vehicle which was used as described in sub. (1) (d).

961.55(3) (3) In the event of seizure under sub. (2), proceedings under sub. (4) shall be instituted promptly. All dispositions and forfeitures under this section and ss. 961.555 and 961.56 shall be made with due provision for the rights of innocent persons under sub. (1) (d) 1., 2. and 4. Any property seized but not forfeited shall be returned to its rightful owner. Any person claiming the right to possession of property seized may apply for its return to the circuit court for the county in which the property was seized. The court shall order such notice as it deems adequate to be given the district attorney and all persons who have or may have an interest in the property and shall hold a hearing to hear all claims to its true ownership. If the right to possession is proved to the court's satisfaction, it shall order the property returned if:

961.55(3)(a) (a) The property is not needed as evidence or, if needed, satisfactory arrangements can be made for its return for subsequent use as evidence; or

961.55(3)(b) (b) All proceedings in which it might be required have been completed.

961.55(4) (4) Property taken or detained under this section shall not be subject to replevin, but is deemed to be in the custody of the sheriff of the county in which the seizure was made subject only to the orders and decrees of the court having jurisdiction over the forfeiture proceedings. When property is seized under this chapter, the person seizing the property may:

961.55(4)(a) (a) Place the property under seal;

961.55(4)(b) (b) Remove the property to a place designated by it; or

961.55(4)(c) (c) Require the sheriff of the county in which the seizure was made to take custody of the property and remove it to an appropriate location for disposition in accordance with law.

961.55(5) (5) When property is forfeited under this chapter, the agency whose officer or employee seized the property shall do one of the following:

961.55(5)(a) (a) Retain it for official use.

961.55(5)(b) (b) Sell that which is not required to be destroyed by law and which is not harmful to the public. The agency may use 50 percent of the amount received for payment of forfeiture expenses. The remainder shall be deposited in the school fund as proceeds of the forfeiture. In this paragraph, "forfeiture expenses" include all proper expenses of the proceedings for forfeiture and sale, including expenses of seizure, maintenance of custody, advertising, and court costs and the costs of investigation and prosecution reasonably incurred.

961.55(5)(c) (c) Require the sheriff of the county in which the property was seized to take custody of the property and remove it for disposition in accordance with law.

961.55(5)(d) (d) Forward it to the bureau for disposition.

961.55(5)(e) (e) If the property forfeited is money, retain the sum of all of the following for payment of forfeiture expenses, as defined in par. (b), and deposit the remainder in the school fund:

961.55(5)(e)1. 1. If the amount of money does not exceed $2,000, 70 percent of that amount.

961.55(5)(e)2. 2. Fifty percent of any amount seized in excess of $2,000.

961.55(6) (6) Controlled substances included in schedule I and controlled substance analogs of controlled substances included in schedule I that are possessed, transferred, sold, offered for sale or attempted to be possessed in violation of this chapter are contraband and shall be seized and summarily forfeited to the state. Controlled substances included in schedule I and controlled substance analogs of controlled substances included in schedule I that are seized or come into the possession of the state, the owners of which are unknown, are contraband and shall be summarily forfeited to the state.

961.55(6m) (6m) Flunitrazepam or ketamine that is possessed, transferred, sold, offered for sale or attempted to be possessed in violation of this chapter is contraband and shall be seized and summarily forfeited to the state. Flunitrazepam or ketamine that is seized or comes into the possession of the state, the owner of which is unknown, is contraband and shall be summarily forfeited to the state.

961.55(7) (7) Species of plants from which controlled substances in schedules I and II may be derived which have been planted or cultivated in violation of this chapter, or of which the owners or cultivators are unknown, or which are wild growths, may be seized and summarily forfeited to the state.

961.55(8) (8) The failure, upon demand by any officer or employee designated in s. 961.51 (1) or (2), of the person in occupancy or in control of land or premises upon which the species of plants are growing or being stored, to produce an appropriate federal registration, or proof that the person is the holder thereof, constitutes authority for the seizure and forfeiture of the plants.

961.55 History History: 1971 c. 219, 307; 1981 c. 267; 1985 a. 245, 328; 1987 a. 339; 1989 a. 121; 1993 a. 118, 482; 1995 a. 448 ss. 297 to 305; Stats. 1995 s. 961.55; 1997 a. 220; 1999 a. 48, 57, 110; 2001 a. 109; 2003 a. 49; 2005 a. 91.

961.55 Annotation A vehicle obtained out of state and used to transport a controlled substance is subject to forfeiture under sub. (1) (d). State v. S & S Meats, Inc. 92 Wis. 2d 64, 284 N.W.2d 712 (Ct. App. 1979).

961.55 Annotation A vehicle subject to sub. (1) (d) 4. is not subject to forfeiture unless the secured party consents. State v. Fouse, 120 Wis. 2d 471, 355 N.W.2d 366 (Ct. App. 1984).

961.55 Annotation Under sub. (1) (f), the state may seize property from an owner not charged with a crime. State v. Hooper, 122 Wis. 2d 748, 364 N.W.2d 175 (Ct. App. 1985).

961.55 Annotation The "seized but not forfeited" language of s. 961.55 (3) means that the portion of that subsection related to return of property is only triggered by an unsuccessful forfeiture action brought by the state; in the event that the district attorney elects not to bring a forfeiture action, a person seeking the return of seized property may do so under s. 968.20. Jones v. State, 226 Wis. 2d 565, 594 N.W.2d 738 (1999), 97-3306.

961.55 Annotation A law enforcement agency may not retain unclaimed contraband money for its own use. In the absence of an asset forfeiture proceeding initiated by the state or a judicial determination that the money constitutes contraband, a local law enforcement agency should dispose of the money as unclaimed property under s. 59.66 (2). OAG 10-09.



961.555 Forfeiture proceedings.

961.555  Forfeiture proceedings.

961.555(1) (1)  Type of action; where brought. In an action brought to cause the forfeiture of any property seized under s. 961.55, the court may render a judgment in rem or against a party personally, or both. The circuit court for the county in which the property was seized shall have jurisdiction over any proceedings regarding the property when the action is commenced in state court. Any property seized may be the subject of a federal forfeiture action.

961.555(2) (2) Commencement.

961.555(2)(a)(a) The district attorney of the county within which the property was seized shall commence the forfeiture action within 30 days after the seizure of the property, except that the defendant may request that the forfeiture proceedings be adjourned until after adjudication of any charge concerning a crime which was the basis for the seizure of the property. The request shall be granted. The forfeiture action shall be commenced by filing a summons, complaint and affidavit of the person who seized the property with the clerk of circuit court, provided service of authenticated copies of those papers is made in accordance with ch. 801 within 90 days after filing upon the person from whom the property was seized and upon any person known to have a bona fide perfected security interest in the property.

961.555(2)(b) (b) Upon service of an answer, the action shall be set for hearing within 60 days of the service of the answer but may be continued for cause or upon stipulation of the parties.

961.555(2)(c) (c) In counties having a population of 500,000 or more, the district attorney or corporation counsel may proceed under par. (a).

961.555(2)(d) (d) If no answer is served or no issue of law or fact has been joined and the time for that service or joining issue has expired, or if any defendant fails to appear at trial after answering or joining issue, the court may render a default judgment as provided in s. 806.02.

961.555(3) (3) Burden of proof. The state shall have the burden of satisfying or convincing to a reasonable certainty by the greater weight of the credible evidence that the property is subject to forfeiture under s. 961.55.

961.555(4) (4) Action against other property of the person. The court may order the forfeiture of any other property of a defendant up to the value of property found by the court to be subject to forfeiture under s. 961.55 if the property subject to forfeiture meets any of the following conditions:

961.555(4)(a) (a) Cannot be located.

961.555(4)(b) (b) Has been transferred or conveyed to, sold to or deposited with a 3rd party.

961.555(4)(c) (c) Is beyond the jurisdiction of the court.

961.555(4)(d) (d) Has been substantially diminished in value while not in the actual physical custody of the law enforcement agency.

961.555(4)(e) (e) Has been commingled with other property that cannot be divided without difficulty.

961.555 History History: 1971 c. 219; Sup. Ct. Order, 67 Wis. 2d 585, 752 (1975); 1981 c. 113, 267; Sup. Ct. Order, 120 Wis. 2d xiii; 1985 a. 245; 1989 a. 121; 1993 a. 321; 1995 a. 448 s. 306; Stats. 1995 s. 961.555; 1997 a. 187.

961.555 Annotation The time provisions of sub. (2) are mandatory and jurisdictional. State v. Rosen, 72 Wis. 2d 200, 240 N.W.2d 168 (1976).

961.555 Annotation Persons served under sub. (2) (a) must be named as defendants. An action cannot be brought against an inanimate object as a sole "defendant." State v. One 1973 Cadillac, 95 Wis. 2d 641, 291 N.W.2d 626 (Ct. App. 1980).

961.555 Annotation An affidavit under sub. (2) (a) must be executed by a person who was present at the seizure or who ordered the seizure and received reports from those present at the seizure. State v. Hooper, 122 Wis. 2d 748, 364 N.W.2d 175 (Ct. App. 1985).

961.555 Annotation Sub. (2) (b) requires a hearing be held, not set, within 60 days of the service of the answer and allows a continuance only when it is applied for within the 60 day period. State v. Baye, 191 Wis. 2d 334, 528 N.W.2d 81 (Ct. App. 1995).

961.555 Annotation The 60-day limit in sub. (2) (b) is mandatory and a forfeiture petition must be dismissed with prejudice unless the requisite hearing is held within the 60-day period. Once the 60-day period has expired, the circuit court loses competency, and the state may not start the clock running anew by filing another forfeiture petition based on the same facts. State v. One 2000 Lincoln Navigator, its Tools and Appurtenances, 2007 WI App 127, 301 Wis. 2d 714, 731 N.W.2d 375, 06-2016.

961.555 Annotation Authentication of a summons and complaint is accomplished by the clerk's placing a filing stamp indicating the case number on each copy of the summons and complaint and for purposes of sub. (2) (a), a forfeiture affidavit is authenticated the same way. Failure to comply with the authentication of the forfeiture summons, complaint, and affidavit can constitute fundamental error. But when, as in this case, the state presents all three items, stapled together as one document, to the clerk for authentication, and the clerk errs in failing to separately authenticate the affidavit, the defect is technical, not fundamental, and will only deprive the court of jurisdiction if prejudice is shown. State v. Schmitt, 2012 WI App 121, 344 Wis. 2d 587, 824 N.W.2d 899, 11-1949.



961.56 Burden of proof; liabilities.

961.56  Burden of proof; liabilities.

961.56(1) (1) It is not necessary for the state to negate any exemption or exception in this chapter in any complaint, information, indictment or other pleading or in any trial, hearing or other proceeding under this chapter. The burden of proof of any exemption or exception is upon the person claiming it.

961.56(2) (2) In the absence of proof that a person is the duly authorized holder of an appropriate federal registration or order form, the person is presumed not to be the holder of the registration or form. The burden of proof is upon the person to rebut the presumption.

961.56(3) (3) No liability is imposed by this chapter upon any authorized state, county or municipal officer or employee engaged in the lawful performance of the officer's or employee's duties.

961.56 History History: 1971 c. 219, 307; 1993 a. 482; 1995 a. 448 s. 307; Stats. 1995 s. 961.56.



961.565 Enforcement reports.

961.565  Enforcement reports. On or before November 15 annually, the governor and the attorney general shall submit a joint report to the chief clerk of each house of the legislature for distribution to the legislature under s. 13.172 (2) describing the activities in this state during the previous year to enforce the laws regulating controlled substances. The report shall contain recommendations for improving the effectiveness of enforcement activities and other efforts to combat the abuse of controlled substances.

961.565 History History: 1989 a. 122; 1995 a. 448 s. 308; Stats. 1995 s. 961.565.



961.571 Definitions.

961.571  Definitions. In this subchapter:

961.571(1) (1)

961.571(1)(a)(a) "Drug paraphernalia" means all equipment, products and materials of any kind that are used, designed for use or primarily intended for use in planting, propagating, cultivating, growing, harvesting, manufacturing, compounding, converting, producing, processing, preparing, testing, analyzing, packaging, repackaging, storing, containing, concealing, injecting, ingesting, inhaling or otherwise introducing into the human body a controlled substance or controlled substance analog in violation of this chapter. "Drug paraphernalia" includes, but is not limited to, any of the following:

961.571(1)(a)1. 1. Kits used, designed for use or primarily intended for use in planting, propagating, cultivating, growing or harvesting of any species of plant that is a controlled substance or from which a controlled substance or controlled substance analog can be derived.

961.571(1)(a)2. 2. Kits used, designed for use or primarily intended for use in manufacturing, compounding, converting, producing, processing or preparing controlled substances or controlled substance analogs.

961.571(1)(a)3. 3. Isomerization devices used, designed for use or primarily intended for use in increasing the potency of any species of plant that is a controlled substance.

961.571(1)(a)4. 4. Testing equipment used, designed for use or primarily intended for use in identifying, or in analyzing the strength, effectiveness or purity of, controlled substances or controlled substance analogs.

961.571(1)(a)5. 5. Scales and balances used, designed for use or primarily intended for use in weighing or measuring controlled substances or controlled substance analogs.

961.571(1)(a)6. 6. Diluents and adulterants, such as quinine hydrochloride, mannitol, mannite, dextrose and lactose, used, designed for use or primarily intended for use in cutting controlled substances or controlled substance analogs.

961.571(1)(a)7. 7. Separation gins and sifters used, designed for use or primarily intended for use in removing twigs and seeds from, or in otherwise cleaning or refining, marijuana.

961.571(1)(a)8. 8. Blenders, bowls, containers, spoons and mixing devices used, designed for use or primarily intended for use in compounding controlled substances or controlled substance analogs.

961.571(1)(a)9. 9. Capsules, balloons, envelopes and other containers used, designed for use or primarily intended for use in packaging small quantities of controlled substances or controlled substance analogs.

961.571(1)(a)10. 10. Containers and other objects used, designed for use or primarily intended for use in storing or concealing controlled substances or controlled substance analogs.

961.571(1)(a)11. 11. Objects used, designed for use or primarily intended for use in ingesting, inhaling or otherwise introducing marijuana, cocaine, hashish or hashish oil into the human body, such as:

961.571(1)(a)11.a. a. Metal, wooden, acrylic, glass, stone, plastic or ceramic pipes with or without screens, permanent screens, hashish heads or punctured metal bowls.

961.571(1)(a)11.b. b. Water pipes.

961.571(1)(a)11.c. c. Carburetion tubes and devices.

961.571(1)(a)11.d. d. Smoking and carburetion masks.

961.571(1)(a)11.e. e. Roach clips: meaning objects used to hold burning material, such as a marijuana cigarette, that has become too small or too short to be held in the hand.

961.571(1)(a)11.f. f. Miniature cocaine spoons and cocaine vials.

961.571(1)(a)11.g. g. Chamber pipes.

961.571(1)(a)11.h. h. Carburetor pipes.

961.571(1)(a)11.i. i. Electric pipes.

961.571(1)(a)11.j. j. Air-driven pipes.

961.571(1)(a)11.k. k. Chilams.

961.571(1)(a)11.L. L. Bongs.

961.571(1)(a)11.m. m. Ice pipes or chillers.

961.571(1)(b) (b) "Drug paraphernalia" excludes:

961.571(1)(b)1. 1. Hypodermic syringes, needles and other objects used or intended for use in parenterally injecting substances into the human body.

961.571(1)(b)2. 2. Any items, including pipes, papers and accessories, that are designed for use or primarily intended for use with tobacco products.

961.571(2) (2) "Primarily" means chiefly or mainly.

961.571 History History: 1989 a. 121; 1991 a. 140; 1995 a. 448 s. 310; Stats. 1995 s. 961.571.

961.571 Annotation A tobacco pipe is excluded from the definition of drug paraphernalia under sub. (1) (b) 2. The presence of residue of a controlled substance in the pipe does not change that result. State v. Martinez, 210 Wis. 2d 396, 563 N.W.2d 922 (Ct. App. 1997), 96-1899.



961.572 Determination.

961.572  Determination.

961.572(1)(1) In determining whether an object is drug paraphernalia, a court or other authority shall consider, in addition to all other legally relevant factors, the following:

961.572(1)(a) (a) Statements by an owner or by anyone in control of the object concerning its use.

961.572(1)(b) (b) The proximity of the object, in time and space, to a direct violation of this chapter.

961.572(1)(c) (c) The proximity of the object to controlled substances or controlled substance analogs.

961.572(1)(d) (d) The existence of any residue of controlled substances or controlled substance analogs on the object.

961.572(1)(e) (e) Direct or circumstantial evidence of the intent of an owner, or of anyone in control of the object, to deliver it to persons whom he or she knows intend to use the object to facilitate a violation of this chapter; the innocence of an owner, or of anyone in control of the object, as to a direct violation of this chapter shall not prevent a finding that the object is designed for use or primarily intended for use as drug paraphernalia.

961.572(1)(f) (f) Instructions, oral or written, provided with the object concerning its use.

961.572(1)(g) (g) Descriptive materials accompanying the object that explain or depict its use.

961.572(1)(h) (h) Local advertising concerning its use.

961.572(1)(i) (i) The manner in which the object is displayed for sale.

961.572(1)(j) (j) Whether the owner, or anyone in control of the object, is a legitimate supplier of like or related items to the community, such as a licensed distributor or dealer of tobacco products.

961.572(1)(k) (k) The existence and scope of legitimate uses for the object in the community.

961.572(1)(L) (L) Expert testimony concerning its use.

961.572(2) (2) In determining under this subchapter whether an item is designed for a particular use, a court or other authority shall consider the objective physical characteristics and design features of the item.

961.572(3) (3) In determining under this subchapter whether an item is primarily intended for a particular use, a court or other authority shall consider the subjective intent of the defendant.

961.572 History History: 1989 a. 121; 1991 a. 140; 1995 a. 448 s. 311; Stats. 1995 s. 961.572.



961.573 Possession of drug paraphernalia.

961.573  Possession of drug paraphernalia.

961.573(1) (1) No person may use, or possess with the primary intent to use, drug paraphernalia to plant, propagate, cultivate, grow, harvest, manufacture, compound, convert, produce, process, prepare, test, analyze, pack, repack, store, contain, conceal, inject, ingest, inhale or otherwise introduce into the human body a controlled substance or controlled substance analog in violation of this chapter. Any person who violates this subsection may be fined not more than $500 or imprisoned for not more than 30 days or both.

961.573(2) (2) Any person who violates sub. (1) who is under 17 years of age is subject to a disposition under s. 938.344 (2e).

961.573(3) (3)

961.573(3)(a)(a) No person may use, or possess with the primary intent to use, drug paraphernalia to manufacture, compound, convert, produce, process, prepare, test, analyze, pack, repack, or store methamphetamine or a controlled substance analog of methamphetamine in violation of this chapter.

961.573(3)(b) (b)

961.573(3)(b)1.1. Except as provided in subd. 2., any person who violates par. (a) is guilty of a Class H felony.

961.573(3)(b)2. 2. Any person who is 18 years of age or older and who violates par. (a) while in the presence of a child who is 14 years of age or younger is guilty of a Class G felony.

961.573 History History: 1989 a. 121; 1991 a. 39, 140; 1995 a. 27, 77; 1995 a. 448 ss. 312 to 314, 492; Stats. 1995 s. 961.573; 1999 a. 129; 2001 a. 109; 2005 a. 263.



961.574 Manufacture or delivery of drug paraphernalia.

961.574  Manufacture or delivery of drug paraphernalia.

961.574(1)(1) No person may deliver, possess with intent to deliver, or manufacture with intent to deliver, drug paraphernalia, knowing that it will be primarily used to plant, propagate, cultivate, grow, harvest, manufacture, compound, convert, produce, process, prepare, test, analyze, pack, repack, store, contain, conceal, inject, ingest, inhale or otherwise introduce into the human body a controlled substance or controlled substance analog in violation of this chapter. Any person who violates this subsection may be fined not more than $1,000 or imprisoned for not more than 90 days or both.

961.574(2) (2) Any person who violates sub. (1) who is under 17 years of age is subject to a disposition under s. 938.344 (2e).

961.574(3) (3) No person may deliver, possess with intent to deliver, or manufacture with intent to deliver, drug paraphernalia, knowing that it will be primarily used to manufacture, compound, convert, produce, process, prepare, test, analyze, pack, repack or store methamphetamine or a controlled substance analog of methamphetamine in violation of this chapter. Any person who violates this subsection is guilty of a Class H felony.

961.574 History History: 1989 a. 121; 1991 a. 39, 140; 1995 a. 27, 77; 1995 a. 448 ss. 315 to 317, 493; Stats. 1995 s. 961.574; 1999 a. 129; 2001 a. 109.



961.575 Delivery of drug paraphernalia to a minor.

961.575  Delivery of drug paraphernalia to a minor.

961.575(1)(1) Any person 17 years of age or over who violates s. 961.574 (1) by delivering drug paraphernalia to a person 17 years of age or under who is at least 3 years younger than the violator may be fined not more than $10,000 or imprisoned for not more than 9 months or both.

961.575(2) (2) Any person who violates this section who is under 17 years of age is subject to a disposition under s. 938.344 (2e).

961.575(3) (3) Any person 17 years of age or over who violates s. 961.574 (3) by delivering drug paraphernalia to a person 17 years of age or under is guilty of a Class G felony.

961.575 History History: 1989 a. 121; 1991 a. 39; 1995 a. 27, 77; 1995 a. 448 ss. 318, 494; Stats. 1995 s. 961.575; 1999 a. 129; 2001 a. 109.



961.576 Advertisement of drug paraphernalia.

961.576  Advertisement of drug paraphernalia. No person may place in any newspaper, magazine, handbill or other publication any advertisement, knowing that the purpose of the advertisement, in whole or in part, is to promote the sale of objects designed for use or primarily intended for use as drug paraphernalia in violation of this chapter. Any person who violates this section may be fined not more than $500 or imprisoned for not more than 30 days or both.

961.576 History History: 1989 a. 121; 1991 a. 140; 1995 a. 448 s. 319; Stats. 1995 s. 961.576.



961.577 Municipal ordinances.

961.577  Municipal ordinances. Nothing in this subchapter precludes a city, village, or town from prohibiting conduct that is the same as that prohibited by s. 961.573 (1) or (2), 961.574 (1) or (2), or 961.575 (1) or (2) or a county from prohibiting conduct that is the same as that prohibited by s. 961.573 (1) or (2), 961.574 (1) or (2), or 961.575 (1) or (2).

961.577 History History: 1989 a. 121; 1995 a. 448 s. 320; Stats. 1995 s. 961.577; 2003 a. 193; 2005 a. 90, 116; 2007 a. 97.



961.65 Possessing materials for manufacturing methamphetamine.

961.65  Possessing materials for manufacturing methamphetamine. Except as authorized by this chapter, any person who possesses an ephedrine or pseudoephedrine product, red phosphorus, lithium metal, sodium metal, iodine, anhydrous ammonia, or pressurized ammonia with intent to manufacture methamphetamine is guilty of a Class H felony. Possession of more than 9 grams of ephedrine or pseudoephedrine, other than pseudoephedrine contained in a product to which s. 961.01 (20c) (a) or (b) applies, creates a rebuttable presumption of intent to manufacture methamphetamine. In this section, "ephedrine" and "pseudoephedrine" include any of their salts, isomers, and salts of isomers.

961.65 History History: 2005 a. 14.



961.67 Possession and disposal of waste from manufacture of methamphetamine.

961.67  Possession and disposal of waste from manufacture of methamphetamine.

961.67(1) (1) In this section:

961.67(1)(a) (a) "Dispose of" means discharge, deposit, inject, dump, spill, leak or place methamphetamine manufacturing waste into or on any land or water in a manner that may permit the waste to be emitted into the air, to be discharged into any waters of the state or otherwise to enter the environment.

961.67(1)(b) (b) "Intentionally" has the meaning given in s. 939.23 (3).

961.67(1)(c) (c) "Methamphetamine manufacturing waste" means any solid, semisolid, liquid or contained gaseous material or article that results from or is produced by the manufacture of methamphetamine or a controlled substance analog of methamphetamine in violation of this chapter.

961.67(2) (2) No person may do any of the following:

961.67(2)(a) (a) Knowingly possess methamphetamine manufacturing waste.

961.67(2)(b) (b) Intentionally dispose of methamphetamine manufacturing waste.

961.67(3) (3) Subsection (2) does not apply to a person who possesses or disposes of methamphetamine manufacturing waste under all of the following circumstances:

961.67(3)(a) (a) The person is storing, treating or disposing of the methamphetamine manufacturing waste in compliance with chs. 287, 289, 291 and 292 or the person has notified a law enforcement agency of the existence of the methamphetamine manufacturing waste.

961.67(3)(b) (b) The methamphetamine manufacturing waste had previously been possessed or disposed of by another person in violation of sub. (2).

961.67(4) (4) A person who violates sub. (2) is subject to the following penalties:

961.67(4)(a) (a) For a first offense, the person is guilty of a Class H felony.

961.67(4)(b) (b) For a 2nd or subsequent offense, the person is guilty of a Class F felony.

961.67(5) (5) Each day of a continuing violation of sub. (2) (a) or (b) constitutes a separate offense.

961.67 History History: 1999 a. 129; 2001 a. 109; 2005 a. 14 s. 33; Stats. 2005 s. 961.67.






967. Criminal procedure — general provisions.

967.01 Title and effective date.

967.01  Title and effective date. Chapters 967 to 979 may be referred to as the criminal procedure code and shall be interpreted as a unit. Chapters 967 to 979 shall govern all criminal proceedings and is effective on July 1, 1970. Chapters 967 to 979 apply in all prosecutions commenced on or after that date. Prosecutions commenced prior to July 1, 1970, shall be governed by the law existing prior thereto.

967.01 History History: 1979 c. 89.



967.02 Words and phrases defined.

967.02  Words and phrases defined. In chs. 967 to 979, unless the context of a specific section manifestly requires a different construction:

967.02(1) (1) "Clerk" means clerk of circuit court of the county including the clerk's deputies.

967.02(2) (2) "Department" means the department of corrections, except as provided in ss. 971.14 and 975.001.

967.02(3) (3) "Bail" means the amount of money set by the court which is required to be obligated and secured as provided by law for the release of a person in custody so that the person will appear before the court in which the person's appearance may be required and that the person will comply with such conditions as are set forth in the bail bond.

967.02(4) (4) "Bond" means an undertaking either secured or unsecured entered into by a person in custody by which the person binds himself or herself to comply with such conditions as are set forth therein.

967.02(5) (5) "Law enforcement officer" means any person who by virtue of the person's office or public employment is vested by law with the duty to maintain public order or to make arrests for crimes while acting within the scope of the person's authority.

967.02(6) (6) "Judge" means judge of a court of record.

967.02(7) (7) "Court" means the circuit court unless otherwise indicated.

967.02(8) (8) "Judgment" means an adjudication by the court that the defendant is guilty or not guilty.

967.02 History History: 1971 c. 298; 1977 c. 323, 449; 1979 c. 89; 1989 a. 31; 1993 a. 486; 1995 a. 27; 1997 a. 27; 2009 a. 214.

967.02 Annotation A John Doe judge is not the equivalent of a court and a John Doe proceeding is not a proceeding in a court of record. State v. Washington, 83 Wis. 2d 808, 266 N.W.2d 597 (1978).



967.03 District attorneys.

967.03  District attorneys. Wherever in chs. 967 to 980 powers or duties are imposed upon district attorneys, the same powers and duties may be discharged by any of their duly qualified deputies or assistants.

967.03 History History: 1979 c. 89; 2005 a. 434.



967.04 Depositions in criminal proceedings.

967.04  Depositions in criminal proceedings.

967.04(1) (1) If it appears that a prospective witness may be unable to attend or prevented from attending a criminal trial or hearing, that the prospective witness's testimony is material and that it is necessary to take the prospective witness's deposition in order to prevent a failure of justice, the court at any time after the filing of an indictment or information may upon motion and notice to the parties order that the prospective witness's testimony be taken by deposition and that any designated books, papers, documents or tangible objects, not privileged, be produced at the same time and place. If a witness is committed pursuant to s. 969.01 (3), the court shall direct that the witness's deposition be taken upon notice to the parties. After the deposition has been subscribed, the court shall discharge the witness.

967.04(2) (2) The party at whose instance a deposition is to be taken shall give to every other party reasonable written notice of the time and place for taking the deposition. The notice shall state the name and address of each person to be examined. On motion of a party upon whom the notice is served, the court for cause shown may extend or shorten the time. Upon request of all defendants, unless good cause to the contrary is shown, the court may order that a deposition under this section be taken on the record by telephone or live audiovisual means.

967.04(3) (3) A deposition shall be taken as provided in civil actions. At the request of a party, the court may direct that a deposition be taken on written interrogatories as provided in civil actions.

967.04(4) (4)

967.04(4)(a)(a) If the state or a witness procures such an order, the notice shall inform the defendant that the defendant is required to personally attend at the taking of the deposition and that the defendant's failure so to do is a waiver of the defendant's right to face the witness whose deposition is to be taken. Failure to attend shall constitute a waiver unless the defendant was physically unable to attend.

967.04(4)(b) (b) If the defendant is not in custody, the defendant shall be paid witness fees for travel and attendance. If the defendant is in custody, the defendant's custodian shall, at county expense, produce the defendant at the taking of the deposition. If the defendant is in custody, leave to take a deposition on motion of the state shall not be granted unless all states which the custodian will enter with the defendant in going to the place the deposition is to be taken have conferred upon the officers of this state the right to convey prisoners in and through them.

967.04(5) (5)

967.04(5)(a)(a) At the trial or upon any hearing, a part or all of a deposition, so far as it is otherwise admissible under the rules of evidence, may be used if any of the following conditions appears to have been met:

967.04(5)(a)1. 1. The witness is dead.

967.04(5)(a)2. 2. The witness is out of state, unless it appears that the absence of the witness was procured by the party offering the deposition.

967.04(5)(a)3. 3. The witness is unable to attend or testify because of sickness or infirmity.

967.04(5)(a)4. 4. The party offering the deposition has been unable to procure the attendance of the witness by subpoena.

967.04(5)(b) (b) Any deposition may also be used by any party for the purpose of contradicting or impeaching the testimony of the deponent as a witness. If only part of a deposition is offered in evidence by a party, an adverse party may require the offering party to offer all of it which is relevant to the part offered and any party may offer other parts.

967.04(6) (6) Objections to receiving in evidence a deposition may be made as in civil actions.

967.04(7) (7)

967.04(7)(a)(a) In any criminal prosecution or any proceeding under ch. 48 or 938, any party may move the court to order that a deposition of a child who has been or is likely to be called as a witness be taken by audiovisual means. Upon notice and hearing, the court may issue an order for such a deposition if the trial or hearing in which the child may be called will commence:

967.04(7)(a)1. 1. Prior to the child's 12th birthday; or

967.04(7)(a)2. 2. Prior to the child's 16th birthday and the court finds that the interests of justice warrant that the child's testimony be prerecorded for use at the trial or hearing under par. (b).

967.04(7)(b) (b) Among the factors which the court may consider in determining the interests of justice are any of the following:

967.04(7)(b)1. 1. The child's chronological age, level of development and capacity to comprehend the significance of the events and to verbalize about them.

967.04(7)(b)2. 2. The child's general physical and mental health.

967.04(7)(b)3. 3. Whether the events about which the child will testify constituted criminal or antisocial conduct against the child or a person with whom the child had a close emotional relationship and, if the conduct constituted a battery or a sexual assault, its duration and the extent of physical or emotional injury thereby caused.

967.04(7)(b)4. 4. The child's custodial situation and the attitude of other household members to the events about which the child will testify and to the underlying proceeding.

967.04(7)(b)5. 5. The child's familial or emotional relationship to those involved in the underlying proceeding.

967.04(7)(b)6. 6. The child's behavior at or reaction to previous interviews concerning the events involved.

967.04(7)(b)7. 7. Whether the child blames himself or herself for the events involved or has ever been told by any person not to disclose them; whether the child's prior reports to associates or authorities of the events have been disbelieved or not acted upon; and the child's subjective belief regarding what consequences to himself or herself, or persons with whom the child has a close emotional relationship, will ensue from providing testimony.

967.04(7)(b)8. 8. Whether the child manifests or has manifested symptoms associated with posttraumatic stress disorder or other mental disorders, including, without limitation, reexperiencing the events, fear of their repetition, withdrawal, regression, guilt, anxiety, stress, nightmares, enuresis, lack of self-esteem, mood changes, compulsive behaviors, school problems, delinquent or antisocial behavior, phobias or changes in interpersonal relationships.

967.04(7)(b)9. 9. The number of separate investigative, administrative and judicial proceedings at which the child's testimony may be required, the likely length of time until the last such proceeding, and the mental or emotional strain associated with keeping the child's recollection of the events witnessed fresh for that period of time.

967.04(7)(b)10. 10. Whether the use of a recorded deposition would reduce the mental or emotional strain of testifying and whether the deposition could be used to reduce the number of times the child will be required to testify.

967.04(8) (8)

967.04(8)(a)(a) If the court orders a deposition under sub. (7), the judge shall preside at the taking of the deposition and enforce compliance with the applicable provisions of ss. 885.44 to 885.47. Notwithstanding s. 885.44 (5), counsel may make objections and the judge shall make rulings thereon as at trial. The clerk of court shall keep the certified original recording of a deposition taken under sub. (7) in a secure place. No person may inspect or copy the deposition except by order of the court upon a showing that inspection or copying is required for editing under s. 885.44 (12) or for the investigation, prosecution or defense of the action in which it was authorized or the provision of services to the child.

967.04(8)(b) (b) If the court orders that a deposition be taken by audiovisual means under sub. (7), the court shall do all of the following:

967.04(8)(b)1. 1. Schedule the deposition on a date when the child's recollection is likely to be fresh and at a time of day when the child's energy and attention span are likely to be greatest.

967.04(8)(b)2. 2. Schedule the deposition in a room which provides adequate privacy, freedom from distractions, informality and comfort appropriate to the child's developmental level.

967.04(8)(b)3. 3. Order a recess whenever the energy, comfort or attention span of the child or other circumstances so warrant.

967.04(8)(b)4. 4. Determine that the child understands that it is wrong to tell a lie and will testify truthfully if the child's developmental level or verbal skills are such that administration of an oath or affirmation in the usual form would be inappropriate.

967.04(8)(b)5. 5. Before questioning by the parties begins, attempt to place the child at ease, explain to the child the purpose of the deposition and identify all persons attending.

967.04(8)(b)6. 6. Allow any questioner to have an adviser to assist the questioner, and upon permission of the judge, to conduct the questioning.

967.04(8)(b)7. 7. Supervise the spatial arrangements of the room and the location, movement, and deportment of all persons in attendance.

967.04(8)(b)8. 8. Allow the child to testify while sitting on the floor, on a platform, on an appropriately sized chair, or on the lap of a trusted adult, or while moving about the room within range of the visual and audio recording equipment.

967.04(8)(b)9. 9. Permit the defendant to be in a position from which the defendant can communicate privately and conveniently with counsel.

967.04(8)(b)10. 10. Upon request, make appropriate orders for the discovery and examination by the defendant of documents and other evidence in the possession of the state which are relevant to the issues to be covered at the deposition at a reasonable time prior thereto.

967.04(8)(b)11. 11. Bar or terminate the attendance of any person whose presence is not necessary to the taking of the deposition, or whose behavior is disruptive of the deposition or unduly stressful to the child. A reasonable number of persons deemed by the court supportive of the child or any defendant may be considered necessary to the taking of the deposition under this paragraph.

967.04(9) (9) In any criminal prosecution or juvenile fact-finding hearing under s. 48.31 or 938.31, the court may admit into evidence a recorded deposition taken under subs. (7) and (8) without an additional hearing under s. 908.08. In any proceeding under s. 302.113 (9) (am), 302.114 (9) (am), 304.06 (3), or 973.10 (2), the hearing examiner may order that a deposition be taken by audiovisual means and preside at the taking of the deposition using the procedure provided in subs. (7) and (8) and may admit the recorded deposition into evidence without an additional hearing under s. 908.08.

967.04(10) (10) If a court or hearing examiner admits a recorded deposition into evidence under sub. (9), the child may not be called as a witness at the proceeding in which it was admitted unless the court or hearing examiner so orders upon a showing that additional testimony by the child is required in the interest of fairness for reasons neither known nor with reasonable diligence discoverable at the time of the deposition by the party seeking to call the child. The testimony of a child who is required to testify under this subsection may be taken in accordance with s. 972.11 (2m), if applicable.

967.04 History History: 1983 a. 197; 1985 a. 262; Sup. Ct. Order, 141 Wis. 2d xiii (1987); 1989 a. 31; 1993 a. 486; 1995 a. 77; 1997 a. 252, 319; 1999 a. 85; 2001 a. 109; 2005 a. 42.

967.04 Annotation Like the prior statute and rules, these provisions authorize the court or hearing examiner to order the taking of a videotape deposition from a child likely to be called as a witness in a criminal trial or a hearing in a criminal, juvenile, probation revocation or parole revocation case, and to admit that deposition into evidence at such a trial or hearing.

967.04 Annotation Because there was no showing that the witness was permanently ill, the defendant was denied the constitutional right to confrontation by the court's allowing the use of the witness's deposition. Sheehan v. State, 65 Wis. 2d 757, 223 N.W.2d 600 (1974).

967.04 Annotation Use at trial of a videotaped deposition of an 8-year-old sexual assault victim during which the screen was placed between the victim and the accused did not deny the right of confrontation. State v. Thomas, 144 Wis. 2d 876, 425 N.W.2d 641 (1988); Confirmed and supplemented, 150 Wis. 2d 374, 442 N.W.2d 10 (1989).

967.04 Annotation A retrial with new counsel does not render a videotape deposition admissible at the first trial inadmissible at the retrial without a showing that additional testimony by the child deponent was required in the interest of fairness. State v. Kirschbaum, 195 Wis. 2d 11, 535 N.W.2d 462 (Ct. App. 1995), 94-0899.

967.04 Annotation If the state makes an adequate showing of necessity, it may use a special procedure, such as one-way closed-circuit television, to transmit a child witness's testimony to the court without face-to-face confrontation with the defendant. Maryland v. Craig, 497 U.S. 836, 111 L. Ed. 2d 666 (1990).

967.04 Annotation State v. Thomas: Face to Face With Coy and Craig — Constitutional Invocation of Wisconsin's Child-Witness Protection Statute. 1990 WLR 1613.



967.05 Methods of prosecution.

967.05  Methods of prosecution.

967.05(1) (1) A prosecution may be commenced by the filing of:

967.05(1)(a) (a) A complaint;

967.05(1)(b) (b) In the case of a corporation or limited liability company, an information;

967.05(1)(c) (c) An indictment.

967.05(2) (2) The trial of a misdemeanor action shall be upon a complaint.

967.05(3) (3) The trial of a felony action shall be upon an information.

967.05 History History: 1979 c. 291; 1993 a. 112.



967.055 Prosecution of offenses; operation of a motor vehicle or motorboat; alcohol, intoxicant or drug.

967.055  Prosecution of offenses; operation of a motor vehicle or motorboat; alcohol, intoxicant or drug.

967.055(1)(1)  Intent.

967.055(1)(a)(a) The legislature intends to encourage the vigorous prosecution of offenses concerning the operation of motor vehicles by persons under the influence of an intoxicant, a controlled substance, a controlled substance analog or any combination of an intoxicant, controlled substance and controlled substance analog, under the influence of any other drug to a degree which renders him or her incapable of safely driving, or under the combined influence of an intoxicant and any other drug to a degree which renders him or her incapable of safely driving or having a prohibited alcohol concentration, as defined in s. 340.01 (46m), offenses concerning the operation of motor vehicles by persons with a detectable amount of a restricted controlled substance in his or her blood, and offenses concerning the operation of commercial motor vehicles by persons with an alcohol concentration of 0.04 or more.

967.055(1)(b) (b) The legislature intends to encourage the vigorous prosecution of offenses concerning the operation of motorboats by persons under the influence of an intoxicant, a controlled substance, a controlled substance analog or any combination of an intoxicant, controlled substance and controlled substance analog to a degree which renders him or her incapable of operating a motorboat safely, or under the combined influence of an intoxicant and any other drug to a degree which renders him or her incapable of operating a motorboat safely or having an alcohol concentration of 0.08 or more.

967.055(1m) (1m) Definitions. In this section:

967.055(1m)(a) (a) "Drug" has the meaning specified in s. 450.01 (10).

967.055(1m)(b) (b) "Restricted controlled substance" means any of the following:

967.055(1m)(b)1. 1. A controlled substance included in schedule I under ch. 961 other than a tetrahydrocannabinol.

967.055(1m)(b)2. 2. A controlled substance analog, as defined in s. 961.01 (4m), of a controlled substance described in subd. 1.

967.055(1m)(b)3. 3. Cocaine or any of its metabolites.

967.055(1m)(b)4. 4. Methamphetamine.

967.055(1m)(b)5. 5. Delta-9-tetrahydrocannabinol.

967.055(2) (2) Dismissing or amending charge.

967.055(2)(a)(a) Notwithstanding s. 971.29, if the prosecutor seeks to dismiss or amend a charge under s. 346.63 (1) or (5) or a local ordinance in conformity therewith, or s. 346.63 (2) or (6) or 940.25, or s. 940.09 where the offense involved the use of a vehicle or an improper refusal under s. 343.305, the prosecutor shall apply to the court. The application shall state the reasons for the proposed amendment or dismissal. The court may approve the application only if the court finds that the proposed amendment or dismissal is consistent with the public's interest in deterring the operation of motor vehicles by persons who are under the influence of an intoxicant, a controlled substance, a controlled substance analog or any combination of an intoxicant, controlled substance and controlled substance analog, under the influence of any other drug to a degree which renders him or her incapable of safely driving, or under the combined influence of an intoxicant and any other drug to a degree which renders him or her incapable of safely driving, in deterring the operation of motor vehicles by persons with a detectable amount of a restricted controlled substance in his or her blood, or in deterring the operation of commercial motor vehicles by persons with an alcohol concentration of 0.04 or more. The court may not approve an application to amend the vehicle classification from a commercial motor vehicle to a noncommercial motor vehicle unless there is evidence in the record that the motor vehicle being operated by the defendant at the time of his or her arrest was not a commercial motor vehicle.

967.055(2)(b) (b) Notwithstanding s. 971.29, if the prosecutor seeks to dismiss or amend a charge under s. 30.681 (1) or a local ordinance in conformity therewith, a charge under s. 30.681 (2), a charge under s. 30.684 (5) or a local ordinance in conformity therewith or a charge under s. 940.09 or 940.25 if the offense involved the use of a motorboat, except a sailboat operating under sail alone, the prosecutor shall apply to the court. The application shall state the reasons for the proposed amendment or dismissal. The court may approve the application only if the court finds that the proposed amendment or dismissal is consistent with the public's interest in deterring the operation of motorboats by persons who are under the influence of an intoxicant, a controlled substance, a controlled substance analog or any combination of an intoxicant, controlled substance and controlled substance analog, under the influence of any other drug to a degree which renders him or her incapable of operating a motorboat safely, or under the combined influence of an intoxicant and any other drug to a degree which renders him or her incapable of operating a motorboat safely.

967.055(3) (3) No deferred prosecution. A prosecutor may not place a person in a deferred prosecution program if the person is accused of or charged with any of the following offenses:

967.055(3)(a) (a) A violation of s. 346.63 (1) or (5) or a local ordinance in conformity therewith.

967.055(3)(b) (b) A violation of s. 346.63 (2) or (6).

967.055(3)(c) (c) A violation of s. 940.09 if the offense involved the use of a vehicle.

967.055(3)(d) (d) A violation of s. 940.25.

967.055 History History: 1981 c. 20, 184; 1983 a. 459; 1985 a. 146 s. 8; 1985 a. 331, 337; 1987 a. 3, 101; 1989 a. 105; 1991 a. 277; 1995 a. 113, 436, 448; 1997 a. 252; 2003 a. 30, 97.

967.055 Annotation Sub. (2) does not conflict with the separation of powers doctrine and is constitutional. State v. Dums, 149 Wis. 2d 314, 440 N.W.2d 814 (Ct. App. 1989).



967.057 Prosecution decisions based on contributions to organizations and agencies.

967.057  Prosecution decisions based on contributions to organizations and agencies. A prosecutor may not, in exchange for a person's payment of money, other than restitution, to any organization or agency, dismiss or amend a charge alleging a criminal offense or elect not to commence a criminal prosecution.

967.057 History History: 1999 a. 58, 186; 2007 a. 84.

967.057 Annotation A prosecutor may engage in negotiations relating to a defendant's reimbursement of blood withdrawal expenses, but a prosecutor may not, as a result of a defendant's payment or offer of payment of blood withdrawal expenses, dismiss or amend the charge, citation, or complaint or forego the initiation of a criminal prosecution, action, or special proceeding based on the violation. OAG 11-09.



967.06 Determination of indigency; appointment of counsel; preparation of record.

967.06  Determination of indigency; appointment of counsel; preparation of record.

967.06(1) (1) As soon as practicable after a person has been detained or arrested in connection with any offense that is punishable by incarceration, or in connection with any civil commitment proceeding, or in any other situation in which a person is entitled to counsel regardless of ability to pay under the constitution or laws of the United States or this state, the person shall be informed of his or her right to counsel.

967.06(2) (2)

967.06(2)(a)(a) Except as provided in par. (b), a person entitled to counsel under sub. (1) who indicates at any time that he or she wants to be represented by a lawyer, and who claims that he or she is not able to pay in full for a lawyer's services, shall immediately be permitted to contact the authority for indigency determinations specified under s. 977.07 (1). The authority for indigency determination in each county shall have daily telephone access to the county jail in order to identify all persons who are being held in the jail. The jail personnel shall provide by phone information requested by the authority.

967.06(2)(b) (b) If the person indicating that he or she wants to be represented by a lawyer is detained under ch. 48, 51, 55, or 938, the person shall be referred for appointment of counsel as provided under s. 48.23 (4), 51.60, 55.105, or 938.23 (4), whichever is applicable.

967.06(3) (3) In any case in which the state public defender provides representation to an indigent person, the public defender may request that the applicable court reporter or clerk of circuit court prepare and transmit any transcript or court record. The request shall be complied with. The state public defender shall, from the appropriation under s. 20.550 (1) (f), compensate the court reporter or clerk of circuit court for the cost of preparing, handling, duplicating, and mailing the documents.

967.06 History History: Sup. Ct. Order, 71 Wis. 2d ix (1975); 1977 c. 29, 418; 1979 c. 356; 1981 c. 20; 1983 a. 377; 1993 a. 16; 2007 a. 20.

967.06 Annotation The defendant was entitled to court-appointed counsel in a state-initiated civil contempt action. Brotzman v. Brotzman, 91 Wis. 2d 335, 283 N.W.2d 600 (Ct. App. 1979).

967.06 Annotation This section gives the public defender the right to receive juvenile records of indigent clients notwithstanding s. 48.396 (2). State ex rel. S. M. O. 110 Wis. 2d 447, 329 N.W.2d 275 (Ct. App. 1982).

967.06 Annotation If the court is put on notice that the accused has a language difficulty, the court must make a factual determination whether an interpreter is necessary; if so, the accused must be made aware of the right to an interpreter, at public cost if the accused is indigent. Waiver of the right must be made voluntarily in open court on the record. State v. Neave, 117 Wis. 2d 359, 344 N.W.2d 181 (1984).

967.06 Annotation Police had no duty to inform a suspect during custodial interrogation that a lawyer retained by the suspect's family was present. State v. Hanson, 136 Wis. 2d 195, 401 N.W.2d 771 (1987).

967.06 Annotation The county must provide free transcripts to the state public defender. State v. Dresel, 136 Wis. 2d 461, 401 N.W.2d 855 (Ct. App. 1987).

967.06 Annotation A public defender appointed as postconviction counsel is entitled to all court records including the presentence investigation report; access may not be restricted under s. 972.15 (4). Oliver v. Goulee, 179 Wis. 2d 376, 507 N.W.2d 145 (Ct. App. 1993).

967.06 Annotation The state public defender may be denied access to jail inmates who have not requested counsel, and jail authorities need only provide over the telephone that information necessary for the public defender to assess the need to make an indigency determination in person under s. 977.07 (1) for an inmate who has requested counsel and claims indigency. WAC sec. SPD 2.03 (3) and (5) (July, 1990) exceed the bounds of this section. 78 Atty. Gen. 133.



967.07 Circuit court commissioners.

967.07  Circuit court commissioners. A circuit court commissioner may exercise powers or perform duties specified for a judge if such action is permitted under s. 757.69.

967.07 History History: 1977 c. 323; 2001 a. 61.



967.08 Telephone proceedings.

967.08  Telephone proceedings.

967.08(1) (1) Unless good cause to the contrary is shown, proceedings referred to in this section may be conducted by telephone or live audiovisual means, if available. If the proceeding is required to be reported under SCR 71.01 (2), the proceeding shall be reported by a court reporter who is in simultaneous voice communication with all parties to the proceeding. Regardless of the physical location of any party to the call, any plea, waiver, stipulation, motion, objection, decision, order or other action taken by the court or any party shall have the same effect as if made in open court. With the exceptions of scheduling conferences, pretrial conferences, and, during hours the court is not in session, setting, review, modification of bail and other conditions of release under ch. 969, the proceeding shall be conducted in a courtroom or other place reasonably accessible to the public. Simultaneous access to the proceeding shall be provided to persons entitled to attend by means of a loudspeaker or, upon request to the court, by making a person party to the telephone call without charge.

967.08(2) (2) The court may permit the following proceedings to be conducted under sub. (1) on the request of either party. The request and the opposing party's showing of good cause for not conducting the proceeding under sub. (1) may be made by telephone.

967.08(2)(a) (a) Initial appearance under s. 970.01.

967.08(2)(b) (b) Waiver of preliminary examination under s. 970.03, competency hearing under s. 971.14 (4) or jury trial under s. 972.02 (1).

967.08(2)(c) (c) Motions for extension of time under ss. 970.03 (2), 971.10 or other statutes.

967.08(2)(d) (d) Arraignment under s. 971.05, if the defendant intends to plead not guilty or to refuse to plead.

967.08(3) (3) Non-evidentiary proceedings on the following matters may be conducted under sub. (1) on request of either party. The request and the opposing party's showing of good cause for not conducting the proceeding under sub. (1) may be made by telephone.

967.08(3)(a) (a) Setting, review and modification of bail and other conditions of release under ch. 969.

967.08(3)(b) (b) Motions for severance under s. 971.12 (3) or consolidation under s. 971.12 (4).

967.08(3)(c) (c) Motions for testing of physical evidence under s. 971.23 (5) or for protective orders under s. 971.23 (6).

967.08(3)(d) (d) Motions under s. 971.31 directed to the sufficiency of the complaint or the affidavits supporting the issuance of a warrant for arrest or search.

967.08(3)(e) (e) Motions in limine, including those under s. 972.11 (2) (b).

967.08(3)(f) (f) Motions to postpone, including those under s. 971.29.

967.08 History History: Sup. Ct. Order, 141 Wis. 2d xii (1987); 1987 a. 403; Sup. Ct. Order, 158 Wis. 2d xvii (1990); 1995 a. 27, 387; 1997 a. 252.



967.09 Interpreters may serve by telephone or video.

967.09  Interpreters may serve by telephone or video. On request of any party, the court may permit an interpreter to act in any criminal proceeding, other than trial, by telephone or live audiovisual means.

967.09 History History: Sup. Ct. Order, 141 Wis. 2d xiii (1987); 1987 a. 403.



967.10 Waiting area for victims and witnesses.

967.10  Waiting area for victims and witnesses.

967.10(1) (1) In this section:

967.10(1)(a) (a) "Victim" has the meaning given in s. 950.02 (4).

967.10(1)(b) (b) "Witness" has the meaning given in s. 950.02 (5).

967.10(2) (2) If an area is available and use of the area is practical, a county shall provide a waiting area for a victim or witness to use during court proceedings that is separate from any area used by the defendant, the defendant's relatives and defense witnesses. If a separate waiting area is not available or its use is not practical, a county shall provide other means to minimize the contact between the victim or witness and the defendant, the defendant's relatives and defense witnesses during court proceedings.

967.10 History History: 1997 a. 181.



967.11 Alternatives to prosecution and incarceration; monitoring participants.

967.11  Alternatives to prosecution and incarceration; monitoring participants.

967.11(1) (1) In this section, "approved substance abuse treatment program" means a substance abuse treatment program that meets the requirements of s. 165.95 (3), as determined by the department of justice under s. 165.95 (9) and (10).

967.11(2) (2) If a county establishes an approved substance abuse treatment program and the program authorizes the use of surveillance and monitoring technology or day reporting programs, a court or a district attorney may require a person participating in an approved substance abuse treatment program to submit to surveillance and monitoring technology or a day reporting program as a condition of participation.

967.11 History History: 2005 a. 25; 2013 a. 20.






968. Commencement of criminal proceedings.

968.01 Complaint.

968.01  Complaint.

968.01(1)(1) In this section:

968.01(1)(a) (a) "Electronic" has the meaning given in s. 137.11 (5).

968.01(1)(b) (b) "Electronic signature" has the meaning given in s. 801.17 (1) (e).

968.01(1)(c) (c) "Facsimile machine" has the meaning given in s. 134.72 (1) (a).

968.01(2) (2) The complaint is a written statement of the essential facts constituting the offense charged. A person may make a complaint on information and belief. Except as provided in sub. (3) or (4), the complaint shall be made upon oath before a district attorney or judge as provided in this chapter.

968.01(3) (3) A person may comply with sub. (2) if he or she makes the oath by telephone contact with the district attorney or judge, signs the statement and immediately thereafter transmits a copy of the signed statement to the district attorney or judge using a facsimile machine. The person shall also transmit the original signed statement, without using a facsimile machine, to the district attorney or judge. If the complaint is filed, both the original and the copy shall be filed under s. 968.02 (2).

968.01(4) (4) A person may comply with sub. (2) if he or she makes the oath by telephone contact with the district attorney or judge and immediately thereafter electronically transmits the statement, accompanied by the person's electronic signature, to the district attorney or judge. If the complaint is filed, the electronically transmitted statement shall be incorporated into a criminal complaint filed in either an electronic or paper format under s. 968.02 (2).

968.01 History History: 1989 a. 336; 1995 a. 351; 2009 a. 184.

968.01 Annotation To be constitutionally sufficient to support the issuance of an arrest warrant and to show probable cause, a complaint must contain the essential facts constituting the offense charged. A complaint was fatally defective in merely repeating the language of the statute allegedly violated. State v. Williams, 47 Wis. 2d 242, 177 N.W.2d 611 (1970).

968.01 Annotation For a charge of resisting arrest, a complaint stated in statutory language was sufficient and no further facts were necessary. State v. Smith, 50 Wis. 2d 460, 184 N.W.2d 889 (1971).

968.01 Annotation A complaint is sufficient as to reliability of hearsay information if the officer making it states that it is based on a written statement of the minor victim of the offense charged. State v. Knudson, 51 Wis. 2d 270, 187 N.W.2d 321 (1971).

968.01 Annotation A disorderly conduct complaint, which alleged that the defendant at a stated time and place violated s. 947.01 (1) by interfering with the police officer-complainant while he was taking another person into custody and that the charge was based on the complainant's personal observations, met the test of legal sufficiency and did not lack specificity so as to invalidate a conviction. State v. Becker, 51 Wis. 2d 659, 188 N.W.2d 449 (1971).

968.01 Annotation A defendant waives objections to the sufficiency of a complaint by not objecting before or at the time of pleading to the information. Day v. State, 52 Wis. 2d 122, 187 N.W.2d 790 (1971).

968.01 Annotation A complaint is a self-contained charge, and it alone can be considered in determining probable cause. Facts that would lead a reasonable person to conclude that a crime was committed by the defendant must appear within the 4 corners of the document. State v. Haugen, 52 Wis. 2d 791, 191 N.W.2d 12 (1971).

968.01 Annotation A complaint is not defective because, based on statements to an officer that cannot be admitted at the trial, Miranda warnings were not given. Such an objection is waived if not raised prior to trial. Gelhaar v. State, 58 Wis. 2d 547, 207 N.W.2d 88 (1973).

968.01 Annotation To charge a defendant with the possession or sale of obscene materials, the complaint must allege that the defendant knew the nature of the materials; a charge of acting "feloniously" is insufficient to charge scienter. State v. Schneider, 60 Wis. 2d 563, 211 N.W.2d 630 (1973).

968.01 Annotation A complaint based on a police officer's sworn statement of what the alleged victim described as having actually happened met the test of reliability of the informer and constituted probable cause for a magistrate to issue a warrant for the arrest of the defendant. Allison v. State, 62 Wis. 2d 14, 214 N.W.2d 437 (1974).

968.01 Annotation An absolute privilege attached to alleged defamatory statements made by the defendant about the plaintiff to an assistant district attorney in seeking the issuance of a criminal complaint. Bergman v. Hupy, 64 Wis. 2d 747, 221 N.W.2d 898 (1974).

968.01 Annotation A criminal complaint sufficiently alleges probable cause that the defendant has committed the alleged offense when it recites that a participant in the crime has admitted his own participation and implicates the defendant, since an inference may be reasonably drawn that the participant is telling the truth. Ruff v. State, 65 Wis. 2d 713, 223 N.W.2d 446 (1974).

968.01 Annotation A complaint, alleging that the defendant burglarized a trailer at a construction site, based in part upon the hearsay statements of the construction foreman that tools found in the defendant's automobile had been locked in the trailer, was sufficient to satisfy the two-pronged test of Aguilar. Anderson v. State, 66 Wis. 2d 233, 223 N.W.2d 879 (1974).

968.01 Annotation In determining the sufficiency of a complaint, the credibility of informants or witnesses is adequately tested by the 2-pronged Aguilar standard. State v. Marshall, 92 Wis. 2d 101, 284 N.W.2d 592 (1979).

968.01 Annotation A criminal complaint may be attacked when there has been an omission of critical material when inclusion is necessary for an impartial judge to determine probable cause. State v. Mann, 123 Wis. 2d 375, 367 N.W.2d 209 (1985).

968.01 Annotation Neither a presumption of prosecutor vindictiveness or actual vindictiveness was found when, following a mistrial resulting from a hung jury, the prosecutor filed increased charges and then offered to accept a plea bargain requiring a guilty plea to the original charges. Adding additional charges to obtain a guilty plea does no more than present the defendant with the alternative of forgoing trial or facing charges on which the defendant is subject to prosecution. State v. Johnson, 2000 WI 12, 232 Wis. 2d 679, 605 N.W.2d 846, 97-1360.

968.01 Annotation The test of a complaint is of minimal adequacy in setting forth the essential facts establishing probable cause through a common sense, and not hypertechnical, evaluation. Only affidavits specifically incorporated into the complaint may be used to show probable cause, but the legal term of art, "incorporated by reference," need not be used; the term "attached" was sufficient. State v. Smaxwell, 2000 WI App 112, 235 Wis. 2d 230, 612 N.W.2d 756, 99-2261.

968.01 Annotation A prosecutor has great discretion in charging decisions and generally answers to the public, not the courts, for those decisions. As such, courts review the prosecutor's charging decisions for an erroneous exercise of discretion. If there is a reasonable likelihood that a prosecutor's decision to bring additional charges was rooted in prosecutorial vindictiveness, a rebuttable presumption of vindictiveness applies. If there is no presumption of vindictiveness, the defendant must establish actual prosecutorial vindictiveness. The filing of additional charges during the give-and-take of pretrial plea negotiations does not warrant a presumption of vindictiveness. State v. Cameron, 2012 WI App 93, 344 Wis. 2d 101, 820 N.W.2d 433, 11-1368.

968.01 Annotation The state has discretion to charge a defendant with one continuing offense based on multiple criminal acts when the separately chargeable offenses are committed by the same person at substantially the same time and relating to one continued transaction. In that situation, the nature of the charge is a matter of election on the part of the state. Moreover, in s. 971.36 (3) (a) the legislature has explicitly provided prosecutors with discretion to charge multiple thefts as a single crime when the property belonged to the same owner and the thefts were committed pursuant to a single intent and design or in execution of a single deceptive scheme. State v. Jacobsen, 2014 WI App 13, ___ Wis. 2d ___, ___ N.W.2d ___, 13-0830.

968.01 Annotation Multiplicity arises when the defendant is charged in more than one count for a single offense. Challenges may arise when a single course of conduct is charged in multiple counts of the same statutory offense. Multiplicity claims are examined using a two-part test: 1) whether the charged offenses are identical in law and in fact, and 2) whether the legislature intended to authorize multiple punishments. If the first part of the test reveals that the charged offenses are not identical in law and in fact, a presumption arises that the legislature did not intend to preclude cumulative punishments. State v. Jacobsen, 2014 WI App 13, ___ Wis. 2d ___, ___ N.W.2d ___, 13-0830.

968.01 Annotation Forms similar to the uniform traffic citations that are used as complaints to initiate criminal prosecutions in certain misdemeanor cases are sufficient to confer subject matter jurisdiction on the court, but any conviction that results from their use in the manner described in the opinion is null and void; ss. 968.02, 968.04, 971.01, 971.04, 971.05 and 971.08 are discussed. 63 Atty. Gen. 540.



968.02 Issuance and filing of complaints.

968.02  Issuance and filing of complaints.

968.02(1) (1) Except as otherwise provided in this section, a complaint charging a person with an offense shall be issued only by a district attorney of the county where the crime is alleged to have been committed. A complaint is issued when it is approved for filing by the district attorney. The approval shall be in the form of a written endorsement on the complaint.

968.02(2) (2) After a complaint has been issued, it shall be filed with a judge and either a warrant or summons shall be issued or the complaint shall be dismissed, pursuant to s. 968.03. Such filing commences the action.

968.02(3) (3) If a district attorney refuses or is unavailable to issue a complaint, a circuit judge may permit the filing of a complaint, if the judge finds there is probable cause to believe that the person to be charged has committed an offense after conducting a hearing. If the district attorney has refused to issue a complaint, he or she shall be informed of the hearing and may attend. The hearing shall be ex parte without the right of cross-examination.

968.02(4) (4) If the alleged violator under s. 948.55 (2) or 948.60 (2) (c) is or was the parent or guardian of a child who is injured or dies as a result of an accidental shooting, the district attorney may consider, among other factors, the impact of the injury or death on the alleged violator when deciding whether to issue a complaint regarding the alleged violation. This subsection does not restrict the factors that a district attorney may consider in deciding whether to issue a complaint regarding any alleged violation.

968.02 History History: 1977 c. 449; 1991 a. 139; 1999 a. 185.

968.02 Annotation A judge abused his discretion in barring the public from a hearing under sub. (3). State ex rel. Newspapers v. Circuit Court, 124 Wis. 2d 499, 370 N.W.2d 209 (1985).

968.02 AnnotationA judge's order under sub. (3) is not appealable. Gavcus v. Maroney, 127 Wis. 2d 69, 377 N.W.2d 201 (Ct. App. 1985).

968.02 Annotation Sub. (3) does not give a trial court authority to order a district attorney to file different or additional charges than those already brought. Unnamed Petitioner v. Walworth Circuit Ct., 157 Wis. 2d 157, 458 N.W.2d 575 (Ct. App. 1990).

968.02 Annotation Sub. (3) does not confer upon the person who is the subject of a proposed prosecution the right to participate in any way or to obtain reconsideration of the ultimate decision reached. A defendant named in a complaint issued pursuant to sub. (3) has the same opportunity to challenge in circuit court the legal and factual sufficiency of that complaint as a defendant named in a complaint issued pursuant to sub. (1). Kalal v. Dane County, 2004 WI 58, 271 Wis. 2d 633, 681 N.W.2d 110, 02-2490.

968.02 Annotation A refusal to issue a complaint under sub. (3) may be proven directly or circumstantially, by inferences reasonably drawn from words and conduct. The refusal can be open and explicit or indirect and inferred. Inaction alone will ordinarily not support an inference of a refusal to prosecute. Kalal v. Dane County, 2004 WI 58, 271 Wis. 2d 633, 681 N.W.2d 110, 02-2490.

968.02 Annotation Forms similar to the uniform traffic citation that are used as complaints to initiate criminal prosecutions in certain misdemeanor cases are sufficient to confer subject matter jurisdiction on the court but any conviction that results from their use in the manner described in the opinion is null and void; ss. 968.02, 968.04, 971.01, 971.04, 971.05, and 971.08 are discussed. 63 Atty. Gen. 540.

968.02 Annotation Judicial scrutiny of prosecutorial discretion in decision not to file complaint. Becker. 71 MLR 749 (1988).



968.03 Dismissal or withdrawal of complaints.

968.03  Dismissal or withdrawal of complaints.

968.03(1) (1) If the judge does not find probable cause to believe that an offense has been committed or that the accused has committed it, the judge shall endorse such finding on the complaint and file the complaint with the clerk.

968.03(2) (2) An unserved warrant or summons shall, at the request of the district attorney, be returned to the judge who may dismiss the action. Such request shall be in writing, it shall state the reasons therefor in writing and shall be filed with the clerk.

968.03(3) (3) The dismissals in subs. (1) and (2) are without prejudice.

968.03 History History: 1993 a. 486.



968.04 Warrant or summons on complaint.

968.04  Warrant or summons on complaint.

968.04(1) (1)  Warrants. If it appears from the complaint, or from an affidavit or affidavits filed with the complaint or after an examination under oath of the complainant or witnesses, when the judge determines that this is necessary, that there is probable cause to believe that an offense has been committed and that the accused has committed it, the judge shall issue a warrant for the arrest of the defendant or a summons in lieu thereof. The warrant or summons shall be delivered forthwith to a law enforcement officer for service.

968.04(1)(a) (a) When an accused has been arrested without a warrant and is in custody or appears voluntarily before a judge, no warrant shall be issued and the complaint shall be filed forthwith with a judge.

968.04(1)(b) (b) A warrant or summons may be issued by a judge in another county when there is no available judge of the county in which the complaint is issued. The warrant shall be returnable before a judge in the county in which the offense alleged in the complaint was committed, and the summons shall be returnable before the circuit court of the county in which the offense alleged in the complaint was committed.

968.04(1)(c) (c) A judge may specify geographical limits for enforcement of a warrant.

968.04(1)(d) (d) An examination of the complainant or witness under sub. (1) may take place by telephone on request of the person seeking the warrant or summons unless good cause to the contrary appears. The judge shall place each complainant or witness under oath and arrange for all sworn testimony to be recorded, either by a stenographic reporter or by means of a voice recording device. The judge shall have the record transcribed. The transcript, certified as accurate by the judge or reporter, as appropriate, shall be filed with the court. If the testimony was recorded by means of a voice recording device, the judge shall also file the original recording with the court.

968.04(2) (2) Summons.

968.04(2)(a)(a) In any case the district attorney, after the issuance of a complaint, may issue a summons in lieu of requesting the issuance of a warrant. The complaint shall then be filed with the clerk.

968.04(2)(b) (b) In misdemeanor actions where the maximum imprisonment does not exceed 6 months, the judge shall issue a summons instead of a warrant unless the judge believes that the defendant will not appear in response to a summons.

968.04(2)(c) (c) If a person summoned fails to appear in response to a summons issued by a district attorney, the district attorney may proceed to file the complaint as provided in s. 968.02 and, in addition to endorsing his or her approval on the complaint, shall endorse upon the complaint the fact that the accused failed to respond to a summons.

968.04(3) (3) Mandatory provisions.

968.04(3)(a)(a) Warrant. The warrant shall:

968.04(3)(a)1. 1. Be in writing and signed by the judge.

968.04(3)(a)2. 2. State the name of the crime and the section charged and number of the section alleged to have been violated.

968.04(3)(a)3. 3. Have attached to it a copy of the complaint.

968.04(3)(a)4. 4. State the name of the person to be arrested, if known, or if not known, designate the person to be arrested by any description by which the person to be arrested can be identified with reasonable certainty.

968.04(3)(a)5. 5. State the date when it was issued and the name of the judge who issued it together with the title of the judge's office.

968.04(3)(a)6. 6. Command that the person against whom the complaint was made be arrested and brought before the judge issuing the warrant, or, if the judge is absent or unable to act, before some other judge in the same county.

968.04(3)(a)7. 7. The warrant shall be in substantially the following form:

STATE OF WISCONSIN,

.... County

State of Wisconsin

vs.

.... (Defendant(s))

THE STATE OF WISCONSIN TO ANY LAW ENFORCEMENT OFFICER:

A complaint, copy of which is attached, having been filed with me accusing the defendant(s) of committing the crime of .... contrary to sec. ...., Stats., and I having found that probable cause exists that the crime was committed by the defendant(s).

You are, therefore, commanded to arrest the defendant(s) and bring .... before me, or, if I am not available, before some other judge of this county.

Dated ...., .... (year)

....(Signature)

....(Title)

968.04(3)(a)8. 8. The complaint and warrant may be on the same form. The warrant shall be beneath the complaint. If separate forms are used, a copy of the complaint shall be attached to the warrant.

968.04(3)(b) (b) Summons.

968.04(3)(b)1.1. The summons shall command the defendant to appear before a court at a certain time and place and shall be in substantially the form set forth in subd. 3.

968.04(3)(b)2. 2. A summons may be served anywhere in the state and it shall be served by delivering a copy to the defendant personally or by leaving a copy at the defendant's usual place of abode with a person of discretion residing therein or by mailing a copy to the defendant's last-known address. It shall be served by a law enforcement officer.

968.04(3)(b)3. 3. The summons shall be in substantially the following form:

968.04(3)(b)3.a. a. When issued by a judge:

STATE OF WISCONSIN,

.... County

State of Wisconsin

vs.

.... (Defendant)

THE STATE OF WISCONSIN TO SAID DEFENDANT:

A complaint, copy of which is attached, having been filed with me accusing the defendant of committing the crime of .... contrary to sec. ...., Stats., and I having found that probable cause exists that the crime was committed by the defendant.

You, ...., are, therefore, summoned to appear before Branch .... of the .... court of .... County at the courthouse in the City of .... to answer said complaint, on ...., ...., (year) at .... o'clock in the .... noon, and in case of your failure to appear, a warrant for your arrest will be issued.

Dated ...., .... (year)

....(Signature)

....(Title)

968.04(3)(b)3.b. b. When issued by a district attorney:

STATE OF WISCONSIN,

.... County

State of Wisconsin

vs.

.... (Defendant)

THE STATE OF WISCONSIN TO SAID DEFENDANT:

A complaint, copy of which is attached, having been made before me accusing the defendant of committing the crime of .... contrary to sec. ...., Stats.

You, ...., are, therefore, summoned to appear before Branch .... of the .... court of .... County at the courthouse in the City of .... to answer said complaint, on ...., .... (year), at .... o'clock in the .... noon, and in case of your failure to appear, a warrant for your arrest may be issued.

Dated ...., .... (year)

.... (Signature)

.... District Attorney

968.04(3)(b)4. 4. The complaint and summons may be on the same form. The summons shall be beneath the complaint. If separate forms are used, a copy of the complaint shall be attached to the summons.

968.04(4) (4) Service.

968.04(4)(a)(a) The warrant shall be directed to all law enforcement officers of the state. A warrant may be served anywhere in the state.

968.04(4)(b) (b) A warrant is served by arresting the defendant and informing the defendant as soon as practicable of the nature of the crime with which the defendant is charged.

968.04(4)(c) (c) An arrest may be made by a law enforcement officer without a warrant in the law enforcement officer's possession when the law enforcement officer has knowledge that a warrant has been issued. In such case, the officer shall inform the defendant as soon as practicable of the nature of the crime with which the defendant is charged.

968.04(4)(d) (d) The law enforcement officer arresting a defendant shall endorse upon the warrant the time and place of the arrest and the law enforcement officer's fees and mileage therefor.

968.04 History History: 1973 c. 12; 1975 c. 39, 41, 199; 1977 c. 449 ss. 480, 497; 1983 a. 535; Sup. Ct. Order, 141 Wis. 2d xiii (1987); 1987 a. 151; 1993 a. 486; 1997 a. 250.

968.04 Annotation To be constitutionally sufficient to support the issuance of an arrest warrant and to show probable cause, a complaint must contain the essential facts constituting the offense charged. A complaint was fatally defective in merely repeating the language of the statute allegedly violated. State v. Williams, 47 Wis. 2d 242, 177 N.W.2d 611 (1970).

968.04 Annotation A warrant was properly issued upon sworn testimony of a sheriff that an accomplice had confessed and implicated the defendant, since reliable hearsay is permitted and a confession is not inherently untrustworthy. Okrasinski v. State, 51 Wis. 2d 210, 186 N.W.2d 314 (1971).

968.04 Annotation When a complaint alleged that a reliable informant procured a sample of drugs from the defendant's apartment, the inference that the informant observed the defendant's possession of a controlled substance satisfied the Aguilar test. Scott v. State, 73 Wis. 2d 504, 243 N.W.2d 215 (1976).

968.04 Annotation A criminal prosecution is properly and timely commenced by a John Doe complaint and arrest warrant that identify the defendant solely by a DNA profile, which meets the requirement of sub. (3) (a) 4. that if the defendant's name is not known the person to be arrested must be identified by any description by which the person to be arrested can be identified with reasonable certainty. State v. Dabney, 2003 WI App 108, 264 Wis. 2d 843, 663 N.W.2d 366, 02-2445.

968.04 Annotation Applicable law allows electronic transmission of certain confidential case information among clerks of circuit court, county sheriff's offices, and the Department of Justice through electronic interfaces involving the Department of Administration's Office of Justice Assistance, specifically including electronic data messages about adult arrest warrants if either the warrant or the case in which it was issued has been ordered sealed by the court. OAG 2-10.



968.05 Corporations or limited liability companies: summons in criminal cases.

968.05  Corporations or limited liability companies: summons in criminal cases.

968.05(1) (1) When a corporation or limited liability company is charged with the commission of a criminal offense, the judge or district attorney shall issue a summons setting forth the nature of the offense and commanding the corporation or limited liability company to appear before a court at a specific time and place.

968.05(2) (2) The summons for the appearance of a corporation or limited liability company may be served as provided for service of a summons upon a corporation or limited liability company in a civil action. The summons shall be returnable not less than 10 days after service.

968.05 History History: 1993 a. 112.

968.05 Cross-reference Cross-reference: See s. 973.17 for provision for default judgment against a corporation.



968.06 Indictment by grand jury.

968.06  Indictment by grand jury. Upon indictment by a grand jury a complaint shall be issued, as provided by s. 968.02, upon the person named in the indictment and the person shall be entitled to a preliminary hearing under s. 970.03, and all proceedings thereafter shall be the same as if the person had been initially charged under s. 968.02 and had not been indicted by a grand jury.

968.06 History History: 1979 c. 291.



968.07 Arrest by a law enforcement officer.

968.07  Arrest by a law enforcement officer.

968.07(1) (1) A law enforcement officer may arrest a person when:

968.07(1)(a) (a) The law enforcement officer has a warrant commanding that such person be arrested; or

968.07(1)(b) (b) The law enforcement officer believes, on reasonable grounds, that a warrant for the person's arrest has been issued in this state; or

968.07(1)(c) (c) The law enforcement officer believes, on reasonable grounds, that a felony warrant for the person's arrest has been issued in another state; or

968.07(1)(d) (d) There are reasonable grounds to believe that the person is committing or has committed a crime.

968.07(1m) (1m) Notwithstanding sub. (1), a law enforcement officer shall arrest a person when required to do so under s. 813.12 (7), 813.122 (10), 813.125 (6), 813.128 (1) (b), or 968.075 (2) (a) or (5) (e).

968.07(2) (2) A law enforcement officer making a lawful arrest may command the aid of any person, and such person shall have the same power as that of the law enforcement officer.

968.07(3) (3) If the alleged violator under s. 948.55 (2) or 948.60 (2) (c) is or was the parent or guardian of a child who is injured or dies as a result of an accidental shooting, no law enforcement officer may arrest the alleged violator until at least 7 days after the date of the shooting.

968.07 History History: 1991 a. 139; 1993 a. 486; 2005 a. 104.

968.07 Annotation If the police have probable cause for arrest without a warrant, they may break down a door to effect the arrest after announcing their purpose in demanding admission. The remedy for excessive force is not dismissal of the criminal charge. Nadolinski v. State, 46 Wis. 2d 259, 174 N.W.2d 483 (1970).

968.07 Annotation An arrest based solely on evidence discovered after an illegal search is invalid. State ex rel. Furlong v. Waukesha County Court, 47 Wis. 2d 515, 177 N.W.2d 333 (1970).

968.07 Annotation While probable cause for an arrest without a warrant requires that an officer have more than a mere suspicion, the officer does not need the same quantum of evidence necessary for conviction, but information that would lead a reasonable officer to believe that guilt is more than a possibility, which information can be based in part on hearsay. State v. DiMaggio, 49 Wis. 2d 565, 182 N.W.2d 466 (1971).

968.07 Annotation An officer need not be in possession of a warrant to make a valid arrest. Schill v. State, 50 Wis. 2d 473, 184 N.W.2d 858 (1971).

968.07 Annotation An arrest was valid when a defendant, approached by an officer, voluntarily stated that he assumed they would be looking for him because he had been the last person to see the victim alive. Schenk v. State, 51 Wis. 2d 600, 187 N.W.2d 853 (1971).

968.07 Annotation Police have grounds to arrest without a warrant when they have information from a reliable informer that a crime is to be committed, when they check the information, and when the defendants attempt to escape when stopped. Molina v. State, 53 Wis. 2d 662, 193 N.W.2d 874 (1972).

968.07 Annotation A person is not under arrest and the officer is not attempting an arrest, so far as the right to use force is concerned, until the person knows or should know that the person restraining or attempting to restrain him or her is an officer. Celmer v. Quarberg, 56 Wis. 2d 581, 203 N.W.2d 45 (1972).

968.07 Annotation An arrest pursuant to a valid warrant is legal even though the officer entered the defendant's home without warning or knocking; therefore the court had personal jurisdiction. State v. Monsoor, 56 Wis. 2d 689, 203 N.W.2d 20 (1973).

968.07 Annotation The fact that a witness had identified the defendant by photograph was sufficient to support an arrest, even though the witness was not allowed to identify the defendant at the trial. State v. Wallace, 59 Wis. 2d 66, 207 N.W.2d 855 (1973).

968.07 Annotation When an officer, mistakenly believing in good faith that the occupants of a car had committed a crime, stopped a car and arrested the occupants, the arrest was illegal, but a shotgun in plain sight on the back seat could be seized and used in evidence. State v. Taylor, 60 Wis. 2d 506, 210 N.W.2d 873 (1973).

968.07 Annotation Enforcement officers may make constitutionally valid arrests without warrants under sub. (1) (d) if they have reasonable grounds to believe that the person has committed a crime. Rinehart v. State, 63 Wis. 2d 760, 218 N.W.2d 323 (1974).

968.07 Annotation The police force is considered as a unit. If there is a police-channeled communication to the arresting officer who acts in good faith, the arrest is based on probable cause when facts exist within the police department. State v. Shears, 68 Wis. 2d 217, 229 N.W.2d 103 (1975).

968.07 Annotation When bags were heavy and contained brick-like objects obtained in an overnight trip and the defendant's house was under surveillance, there was probable cause for arrest for possession of marijuana. State v. Phelps, 73 Wis. 2d 313, 243 N.W.2d 213 (1976).

968.07 Annotation The test under sub. (1) (d) is whether the arresting officer could have obtained a warrant on the basis of information known prior to the arrest. Police may rely on eyewitness reports of citizen informers. Loveday v. State, 74 Wis. 2d 503, 247 N.W.2d 116 (1976).

968.07 Annotation An officer may make a warrantless arrest for an ordinance violation if a statutory counterpart of the ordinance exists. City of Madison v. Ricky Two Crow, 88 Wis. 2d 156, 276 N.W.2d 359 (Ct. App. 1979).

968.07 Annotation Evidence obtained during a mistaken arrest is admissible as long as the arresting officer acted in good faith and had reasonable, articulable grounds to believe that the suspect was the intended arrestee. State v. Lee, 97 Wis. 2d 679, 294 N.W.2d 547 (Ct. App. 1980).

968.07 Annotation An arrest by an out-of-state police officer was a valid citizen's arrest. State v. Slawek, 114 Wis. 2d 332, 338 N.W.2d 120 (Ct. App. 1983).

968.07 Annotation When a defendant's mother admitted police into her home to talk to her son, the subsequent arrest of her son was valid. State v. Rodgers, 119 Wis. 2d 102, 349 N.W.2d 453 (1984).

968.07 Annotation Municipal police may arrest and detain a person for whom another municipality in another county has issued a civil arrest warrant. 61 Atty. Gen. 275.

968.07 Annotation A city police officer is a law enforcement officer and traffic officer within s. 345.22. 61 Atty. Gen. 419.



968.073 Recording custodial interrogations.

968.073  Recording custodial interrogations.

968.073(1) (1) In this section:

968.073(1)(a) (a) "Custodial interrogation" means an interrogation by a law enforcement officer or an agent of a law enforcement agency of a person suspected of committing a crime from the time the suspect is or should be informed of his or her rights to counsel and to remain silent until the questioning ends, during which the officer or agent asks a question that is reasonably likely to elicit an incriminating response and during which a reasonable person in the suspect's position would believe that he or she is in custody or otherwise deprived of his or her freedom of action in any significant way.

968.073(1)(b) (b) "Law enforcement agency" has the meaning given in s. 165.83 (1) (b).

968.073(1)(c) (c) "Law enforcement officer" has the meaning given in s. 165.85 (2) (c).

968.073(2) (2) It is the policy of this state to make an audio or audio and visual recording of a custodial interrogation of a person suspected of committing a felony unless a condition under s. 972.115 (2) (a) 1. to 6. applies or good cause is shown for not making an audio or audio and visual recording of the interrogation.

968.073(3) (3) A law enforcement officer or agent of a law enforcement agency conducting a custodial interrogation is not required to inform the subject of the interrogation that the officer or agent is making an audio or audio and visual recording of the interrogation.

968.073 History History: 2005 a. 60.

968.073 Annotation Instituting Innocence Reform: Wisconsin's New Government Experiment. Kruse. 2006 WLR 645.



968.075 Domestic abuse incidents; arrest and prosecution.

968.075  Domestic abuse incidents; arrest and prosecution.

968.075(1)(1)  Definitions. In this section:

968.075(1)(a) (a) "Domestic abuse" means any of the following engaged in by an adult person against his or her spouse or former spouse, against an adult with whom the person resides or formerly resided or against an adult with whom the person has a child in common:

968.075(1)(a)1. 1. Intentional infliction of physical pain, physical injury or illness.

968.075(1)(a)2. 2. Intentional impairment of physical condition.

968.075(1)(a)3. 3. A violation of s. 940.225 (1), (2) or (3).

968.075(1)(a)4. 4. A physical act that may cause the other person reasonably to fear imminent engagement in the conduct described under subd. 1., 2. or 3.

968.075(1)(b) (b) "Law enforcement agency" has the meaning specified in s. 165.83 (1) (b).

968.075(1)(d) (d) "Party" means a person involved in a domestic abuse incident.

968.075(1)(e) (e) "Predominant aggressor" means the most significant, but not necessarily the first, aggressor in a domestic abuse incident.

968.075(2) (2) Circumstances requiring arrest; presumption against certain arrests.

968.075(2)(a)(a) Notwithstanding s. 968.07 (1) and except as provided in pars. (am) and (b), a law enforcement officer shall arrest and take a person into custody if:

968.075(2)(a)1. 1. The officer has reasonable grounds to believe that the person is committing or has committed domestic abuse and that the person's actions constitute the commission of a crime; and

968.075(2)(a)2. 2. Any of the following apply:

968.075(2)(a)2.a. a. The officer has a reasonable basis for believing that continued domestic abuse against the alleged victim is likely.

968.075(2)(a)2.b. b. There is evidence of physical injury to the alleged victim.

968.075(2)(a)2.c. c. The person is the predominant aggressor.

968.075(2)(am) (am) Notwithstanding s. 968.07 (1), unless the person's arrest is required under s. 813.12 (7), 813.122 (10), 813.125 (6), or 813.128 (1) (b) or sub. (5) (e), if a law enforcement officer identifies the predominant aggressor, it is generally not appropriate for a law enforcement officer to arrest anyone under par. (a) other than the predominant aggressor.

968.075(2)(ar) (ar) In order to protect victims from continuing domestic abuse, a law enforcement officer shall consider all of the following in identifying the predominant aggressor:

968.075(2)(ar)1. 1. The history of domestic abuse between the parties, if it can be reasonably ascertained by the officer, and any information provided by witnesses regarding that history.

968.075(2)(ar)2. 2. Statements made by witnesses.

968.075(2)(ar)3. 3. The relative degree of injury inflicted on the parties.

968.075(2)(ar)4. 4. The extent to which each person present appears to fear any party.

968.075(2)(ar)5. 5. Whether any party is threatening or has threatened future harm against another party or another family or household member.

968.075(2)(ar)6. 6. Whether either party acted in self-defense or in defense of any other person under the circumstances described in s. 939.48.

968.075(2)(b) (b) If the officer's reasonable grounds for belief under par. (a) 1. are based on a report of an alleged domestic abuse incident, the officer is required to make an arrest under par. (a) only if the report is received, within 28 days after the day the incident is alleged to have occurred, by the officer or the law enforcement agency that employs the officer.

968.075(2m) (2m) Immediate release prohibited. Unless s. 968.08 applies, a law enforcement officer may not release a person whose arrest was required under sub. (2) until the person posts bail under s. 969.07 or appears before a judge under s. 970.01 (1).

968.075(3) (3) Law enforcement policies.

968.075(3)(a)(a) Each law enforcement agency shall develop, adopt and implement written policies regarding arrest procedures for domestic abuse incidents. The policies shall include, but not be limited to, the following:

968.075(3)(a)1. 1.

968.075(3)(a)1.a.a. A statement emphasizing that in most circumstances, other than those under sub. (2), a law enforcement officer should arrest and take a person into custody if the officer has reasonable grounds to believe that the person is committing or has committed domestic abuse and that the person's actions constitute the commission of a crime.

968.075(3)(a)1.b. b. A policy reflecting the requirements of subs. (2) and (2m).

968.075(3)(a)1.c. c. A statement emphasizing that a law enforcement officer's decision as to whether or not to arrest under this section may not be based on the consent of the victim to any subsequent prosecution or on the relationship of the parties.

968.075(3)(a)1.d. d. A statement emphasizing that a law enforcement officer's decision not to arrest under this section may not be based solely upon the absence of visible indications of injury or impairment.

968.075(3)(a)1.e. e. A statement discouraging, but not prohibiting, the arrest of more than one party.

968.075(3)(a)1.f. f. A statement emphasizing that a law enforcement officer, in determining whether to arrest a party, should consider whether he or she acted in self-defense or in defense of another person.

968.075(3)(a)2. 2. A procedure for the written report and referral required under sub. (4).

968.075(3)(a)3. 3. A procedure for notifying the alleged victim of the incident of the provisions in sub. (5), the procedure for releasing the arrested person and the likelihood and probable time of the arrested person's release.

968.075(3)(b) (b) In the development of these policies, each law enforcement agency is encouraged to consult with community organizations and other law enforcement agencies with expertise in the recognition and handling of domestic abuse incidents.

968.075(3)(c) (c) This subsection does not limit the authority of a law enforcement agency to establish policies that require arrests under more circumstances than those set forth in sub. (2), but the policies may not conflict with the presumption under sub. (2) (am).

968.075(4) (4) Report required where no arrest. If a law enforcement officer does not make an arrest under this section when the officer has reasonable grounds to believe that a person is committing or has committed domestic abuse and that person's acts constitute the commission of a crime, the officer shall prepare a written report stating why the person was not arrested. The report shall be sent to the district attorney's office, in the county where the acts took place, immediately after investigation of the incident has been completed. The district attorney shall review the report to determine whether the person involved in the incident should be charged with the commission of a crime.

968.075(5) (5) Contact prohibition.

968.075(5)(a)(a)

968.075(5)(a)1.1. Unless there is a waiver under par. (c), during the 72 hours immediately following an arrest for a domestic abuse incident, the arrested person shall avoid the residence of the alleged victim of the domestic abuse incident and, if applicable, any premises temporarily occupied by the alleged victim, and avoid contacting or causing any person, other than law enforcement officers and attorneys for the arrested person and alleged victim, to contact the alleged victim.

968.075(5)(a)2. 2. An arrested person who intentionally violates this paragraph may be fined not more than $10,000 or imprisoned for not more than 9 months or both.

968.075(5)(b) (b)

968.075(5)(b)1.1. Unless there is a waiver under par. (c), a law enforcement officer or other person who releases a person arrested for a domestic abuse incident from custody less than 72 hours after the arrest shall inform the arrested person orally and in writing of the requirements under par. (a), the consequences of violating the requirements and the provisions of s. 939.621. The arrested person shall sign an acknowledgment on the written notice that he or she has received notice of, and understands the requirements, the consequences of violating the requirements and the provisions of s. 939.621. If the arrested person refuses to sign the notice, he or she may not be released from custody.

968.075(5)(b)2. 2. If there is a waiver under par. (c) and the person is released under subd. 1., the law enforcement officer or other person who releases the arrested person shall inform the arrested person orally and in writing of the waiver and the provisions of s. 939.621.

968.075(5)(b)3. 3. Failure to comply with the notice requirement under subd. 1. regarding a person who is lawfully released from custody bars a prosecution under par. (a), but does not affect the application of s. 939.621 in any criminal prosecution.

968.075(5)(c) (c) At any time during the 72-hour period specified in par. (a), the alleged victim may sign a written waiver of the requirements in par. (a). The law enforcement agency shall have a waiver form available.

968.075(5)(d) (d) The law enforcement agency responsible for the arrest of a person for a domestic abuse incident shall notify the alleged victim of the requirements under par. (a) and the possibility of, procedure for and effect of a waiver under par. (c).

968.075(5)(e) (e) Notwithstanding s. 968.07 (1), a law enforcement officer shall arrest and take a person into custody if the officer has reasonable grounds to believe that the person has violated par. (a).

968.075(6) (6) Conditional release. A person arrested and taken into custody for a domestic abuse incident is eligible for conditional release. Unless there is a waiver under sub. (5) (c), as part of the conditions of any such release that occurs during the 72 hours immediately following such an arrest, the person shall be required to comply with the requirements under sub. (5) (a) and to sign the acknowledgment under sub. (5) (b). The arrested person's release shall be conditioned upon his or her signed agreement to refrain from any threats or acts of domestic abuse against the alleged victim or other person.

968.075(6m) (6m) Officer immunity. A law enforcement officer is immune from civil and criminal liability arising out of a decision by the officer to arrest or not arrest an alleged offender, if the decision is made in a good faith effort to comply with this section.

968.075(7) (7) Prosecution policies. Each district attorney's office shall develop, adopt and implement written policies encouraging the prosecution of domestic abuse offenses. The policies shall include, but not be limited to, the following:

968.075(7)(a) (a) A policy indicating that a prosecutor's decision not to prosecute a domestic abuse incident should not be based:

968.075(7)(a)1. 1. Solely upon the absence of visible indications of injury or impairment;

968.075(7)(a)2. 2. Upon the victim's consent to any subsequent prosecution of the other person involved in the incident; or

968.075(7)(a)3. 3. Upon the relationship of the persons involved in the incident.

968.075(7)(b) (b) A policy indicating that when any domestic abuse incident is reported to the district attorney's office, including a report made under sub. (4), a charging decision by the district attorney should, absent extraordinary circumstances, be made not later than 2 weeks after the district attorney has received notice of the incident.

968.075(8) (8) Education and training. Any education and training by the law enforcement agency relating to the handling of domestic abuse complaints shall stress enforcement of criminal laws in domestic abuse incidents and protection of the alleged victim. Law enforcement agencies and community organizations with expertise in the recognition and handling of domestic abuse incidents shall cooperate in all aspects of the training.

968.075(9) (9) Annual report.

968.075(9)(a)(a) Each district attorney shall submit an annual report to the department of justice listing all of the following:

968.075(9)(a)1. 1. The number of arrests for domestic abuse incidents in his or her county as compiled and furnished by the law enforcement agencies within the county.

968.075(9)(a)2. 2. The number of subsequent prosecutions and convictions of the persons arrested for domestic abuse incidents.

968.075(9)(b) (b) The listing of the number of arrests, prosecutions and convictions under par. (a) shall include categories by statutory reference to the offense involved and include totals for all categories.

968.075 History History: 1987 a. 346; 1989 a. 293; 1993 a. 319; 1995 a. 304; 2005 a. 104; 2011 a. 267; s. 13.92 (1) (bm) 2.

968.075 Annotation Questions by an officer prior to an arrest to determine which spouse was the primary physical aggressor under sub. (3) (a) 1. b. were investigatory and Miranda warnings were not required when the defendant was not deprived of freedom or questioned in a coercive environment. State v. Leprich, 160 Wis. 2d 472, 465 N.W.2d 844 (Ct. App. 1991).

968.075 Annotation Warrantless arrest and detention for bail jumping, 946.49, is authorized if probable cause exists that the arrestee violated the contact prohibition in sub. (5) (a) 1. after being released under ch. 969. 78 Atty. Gen. 177.

968.075 Annotation This section applies to roommates living in university residence halls, whether privately or state owned. If criteria requiring arrest under sub. (2) exist, a law enforcement officer must make a custodial arrest. 79 Atty. Gen. 109.

968.075 Annotation A Prosecutor's View of Elder Abuse. Hanrahan. Wis. Law. Sept. 2000.



968.08 Release by law enforcement officer of arrested person.

968.08  Release by law enforcement officer of arrested person. A law enforcement officer having custody of a person arrested without a warrant may release the person arrested without requiring the person to appear before a judge if the law enforcement officer is satisfied that there are insufficient grounds for the issuance of a criminal complaint against the person arrested.

968.08 History History: 1993 a. 486.



968.085 Citation; nature; issuance; release of accused.

968.085  Citation; nature; issuance; release of accused.

968.085(1)(1)  Nature. A citation under this section is a directive, issued by a law enforcement officer, that a person appear in court and answer criminal charges. A citation is not a criminal complaint and may not be used as a substitute for a criminal complaint.

968.085(2) (2) Authority to issue; effect. Except as provided in sub. (8), a law enforcement officer may issue a citation to any person whom he or she has reasonable grounds to believe has committed a misdemeanor. A citation may be issued in the field or at the headquarters or precinct station of the officer instead of or subsequent to a lawful arrest. If a citation is issued, the person cited shall be released on his or her own recognizance. In determining whether to issue a citation, the law enforcement officer may consider whether:

968.085(2)(a) (a) The accused has given proper identification.

968.085(2)(b) (b) The accused is willing to sign the citation.

968.085(2)(c) (c) The accused appears to represent a danger of harm to himself or herself, another person or property.

968.085(2)(d) (d) The accused can show sufficient evidence of ties to the community.

968.085(2)(e) (e) The accused has previously failed to appear or failed to respond to a citation.

968.085(2)(f) (f) Arrest or further detention appears necessary to carry out legitimate investigative action in accordance with law enforcement agency policies.

968.085(3) (3) Contents. The citation shall do all of the following:

968.085(3)(a) (a) Identify the offense and section which the person is alleged to have violated, including the date, and if material, identify the property and other persons involved.

968.085(3)(b) (b) Contain the name and address of the person cited, or other identification if that cannot be ascertained.

968.085(3)(c) (c) Identify the officer issuing the citation.

968.085(3)(d) (d) Direct the person cited to appear for his or her initial appearance in a designated court, at a designated time and date.

968.085(4) (4) Service. A copy of the citation shall be delivered to the person cited, and the original must be filed with the district attorney.

968.085(5) (5) Review by district attorney. If the district attorney declines to prosecute, he or she shall notify the law enforcement agency which issued the citation. The law enforcement agency shall attempt to notify the person cited that he or she will not be charged and is not required to appear as directed in the citation.

968.085(6) (6) Citation no bar to criminal summons or warrant. The prior issuance of a citation does not bar the issuance of a summons or a warrant for the same offense.

968.085(7) (7) Preparation of form. The judicial conference shall prescribe the form and content of the citation under s. 758.171.

968.085(8) (8) Inapplicability to certain domestic abuse cases. A law enforcement officer may not issue a citation to a person for an offense if the officer is required to arrest the person for that offense under s. 968.075 (2).

968.085 History History: 1983 a. 433; 2005 a. 104.



968.09 Warrant on failure to appear.

968.09  Warrant on failure to appear.

968.09(1) (1) When a defendant or a witness fails to appear before the court as required, or violates a term of the defendant's or witness's bond or the defendant's or witness's probation, if any, the court may issue a bench warrant for the defendant's or witness's arrest which shall direct that the defendant or witness be brought before the court without unreasonable delay. The court shall state on the record at the time of issuance of the bench warrant the reason therefor.

968.09(2) (2) Prior to the defendant's appearance in court after the defendant's arrest under sub. (1), ch. 969 shall not apply.

968.09 History History: 1971 c. 298; 1993 a. 486.

968.09 Annotation A bench warrant may be directed to all law enforcement officers in the state without regard to whether the defendant is charged with a violation of a state statute or county ordinance. The form of the warrant should be as suggested by s. 968.04 (3) (a) 7. 62 Atty. Gen. 208.



968.10 Searches and seizures; when authorized.

968.10  Searches and seizures; when authorized. A search of a person, object or place may be made and things may be seized when the search is made:

968.10(1) (1) Incident to a lawful arrest;

968.10(2) (2) With consent;

968.10(3) (3) Pursuant to a valid search warrant;

968.10(4) (4) With the authority and within the scope of a right of lawful inspection;

968.10(5) (5) Pursuant to a search during an authorized temporary questioning as provided in s. 968.25; or

968.10(6) (6) As otherwise authorized by law.



968.11 Scope of search incident to lawful arrest.

968.11  Scope of search incident to lawful arrest. When a lawful arrest is made, a law enforcement officer may reasonably search the person arrested and an area within such person's immediate presence for the purpose of:

968.11(1) (1) Protecting the officer from attack;

968.11(2) (2) Preventing the person from escaping;

968.11(3) (3) Discovering and seizing the fruits of the crime; or

968.11(4) (4) Discovering and seizing any instruments, articles or things which may have been used in the commission of, or which may constitute evidence of, the offense.

968.11 Annotation The holding of Arizona v. Gant, 556 U.S. 332, that Belton does not authorize a vehicle search incident to a recent occupant's arrest after the arrestee has been secured and cannot access the interior of the vehicle is adopted as the proper interpretation of the Wisconsin Constitution's protection against unreasonable searches and seizures. State v. Dearborn, 2010 WI 84, 327 Wis. 2d 252, 786 N.W.2d 97, 07-1894.



968.12 Search warrant.

968.12  Search warrant.

968.12(1)(1)  Description and issuance. A search warrant is an order signed by a judge directing a law enforcement officer to conduct a search of a designated person, a designated object or a designated place for the purpose of seizing designated property or kinds of property. A judge shall issue a search warrant if probable cause is shown.

968.12(2) (2) Warrant upon affidavit. A search warrant may be based upon sworn complaint or affidavit, or testimony recorded by a phonographic reporter or under sub. (3) (d), showing probable cause therefor. The complaint, affidavit or testimony may be upon information and belief.

968.12(3) (3) Warrant upon oral testimony.

968.12(3)(a)(a) General rule. A search warrant may be based upon sworn oral testimony communicated to the judge by telephone, radio or other means of electronic communication, under the procedure prescribed in this subsection.

968.12(3)(b) (b) Application. The person who is requesting the warrant shall prepare a duplicate original warrant and read the duplicate original warrant, verbatim, to the judge. The judge shall enter, verbatim, what is read on the original warrant. The judge may direct that the warrant be modified.

968.12(3)(c) (c) Issuance. If the judge determines that there is probable cause for the warrant, the judge shall order the issuance of a warrant by directing the person requesting the warrant to sign the judge's name on the duplicate original warrant. In addition, the person shall sign his or her own name on the duplicate original warrant. The judge shall immediately sign the original warrant and enter on the face of the original warrant the exact time when the warrant was ordered to be issued. The finding of probable cause for a warrant upon oral testimony shall be based on the same kind of evidence as is sufficient for a warrant upon affidavit.

968.12(3)(d) (d) Recording and certification of testimony. When a caller informs the judge that the purpose of the call is to request a warrant, the judge shall place under oath each person whose testimony forms a basis of the application and each person applying for the warrant. The judge or requesting person shall arrange for all sworn testimony to be recorded either by a stenographic reporter or by means of a voice recording device. The judge shall have the record transcribed. The transcript, certified as accurate by the judge or reporter, as appropriate, shall be filed with the court. If the testimony was recorded by means of a voice recording device, the judge shall also file the original recording with the court.

968.12(3)(e) (e) Contents. The contents of a warrant upon oral testimony shall be the same as the contents of a warrant upon affidavit.

968.12(3)(f) (f) Entry of time of execution. The person who executes the warrant shall enter the exact time of execution on the face of the duplicate original warrant.

968.12(4) (4) Location of search. A search warrant may authorize a search to be conducted anywhere in the state and may be executed pursuant to its terms anywhere in the state.

968.12 History History: 1971 c. 298; 1983 a. 443; Sup. Ct. Order, 141 Wis. 2d xiii (1987).



968.13 Search warrant; property subject to seizure.

968.13  Search warrant; property subject to seizure.

968.13(1)(1) A search warrant may authorize the seizure of the following:

968.13(1)(a) (a) Contraband, which includes without limitation because of enumeration lottery tickets, gambling machines or other gambling devices, lewd, obscene or indecent written matter, pictures, sound recordings or motion picture films, forged money or written instruments and the tools, dies, machines or materials for making them, and controlled substances, as defined in s. 961.01 (4), and controlled substance analogs, as defined in s. 961.01 (4m), and the implements for smoking or injecting them. Gambling machines or other gambling devices possessed by a shipbuilding business that complies with s. 945.095 are not subject to this section.

968.13(1)(b) (b) Anything which is the fruit of or has been used in the commission of any crime.

968.13(1)(c) (c) Anything other than documents which may constitute evidence of any crime.

968.13(1)(d) (d) Documents which may constitute evidence of any crime, if probable cause is shown that the documents are under the control of a person who is reasonably suspected to be concerned in the commission of that crime under s. 939.05 (2).

968.13(2) (2) In this section, "documents" includes, but is not limited to, books, papers, records, recordings, tapes, photographs, films or computer or electronic data.

968.13 History History: 1971 c. 219; 1979 c. 81; 1995 a. 11, 448.

968.13 Annotation An adversary hearing is not necessary for the seizure of a limited quantity of obscene material as evidence but is necessary before more than evidentiary copies are seized. State ex rel. Howard v. O'Connell, 53 Wis. 2d 248, 192 N.W.2d 201 (1971).

968.13 Annotation "Contraband" under sub. (1) (a) is not limited to items that are per se illegal; it also encompasses items used, acquired, or transferred illegally, including money. Jones v. State, 226 Wis. 2d 565, 594 N.W.2d 738 (1999), 97-3306.



968.135 Subpoena for documents.

968.135  Subpoena for documents. Upon the request of the attorney general or a district attorney and upon a showing of probable cause under s. 968.12, a court shall issue a subpoena requiring the production of documents, as specified in s. 968.13 (2). The documents shall be returnable to the court which issued the subpoena. Motions to the court, including, but not limited to, motions to quash or limit the subpoena, shall be addressed to the court which issued the subpoena. Any person who unlawfully refuses to produce the documents may be compelled to do so as provided in ch. 785. This section does not limit or affect any other subpoena authority provided by law.

968.135 History History: 1979 c. 81, 177; 1983 a. 443 s. 4.

968.135 Annotation A bank's voluntary surrender of records other than those demanded on the subpoena provided no basis for suppression. State v. Swift, 173 Wis. 2d 870, 496 N.W.2d 713 (Ct. App. 1993).

968.135 Annotation This section protects the interests of persons whose documents are sought in addition to protecting the interests of the person on whom a subpoena is served. The defendant had standing to challenge subpoenas issued to produce her bank records. A person has standing to seek judicial intervention when that person has a personal stake in the outcome and is directly affected by the issues in controversy. State v. Popenhagen, 2008 WI 55, 309 Wis. 2d 601, 749 N.W.2d 611, 06-1114.

968.135 Annotation This section encompasses a motion to suppress documents in violation of this section and to suppress statements directly derived from those documents. The circuit court has discretion to suppress or allow evidence obtained in violation of a statute that does not specifically require suppression of evidence obtained contrary to the statute, depending on the facts and circumstances of the case and the objectives of the statute. State v. Popenhagen, 2008 WI 55, 309 Wis. 2d 601, 749 N.W.2d 611, 06-1114.

968.135 Annotation If a person were permitted to bring a motion to quash the subpoena for bank documents unlawfully obtained but not permitted to bring a motion to suppress incriminating statements derived directly from the unlawfully obtained bank documents, the person would not get the full benefit of the protections of the statute, and the underlying objectives of the statute would be defeated. State v. Popenhagen, 2008 WI 55, 309 Wis. 2d 601, 749 N.W.2d 611, 06-1114.



968.14 Use of force.

968.14  Use of force. All necessary force may be used to execute a search warrant or to effect any entry into any building or property or part thereof to execute a search warrant.

968.14 Annotation Officers acted legally when, armed with a search warrant, they knocked on a door, pushed it open when the defendant opened it 2 inches, and put him under restraint before showing the warrant. State v. Meier, 60 Wis. 2d 452, 210 N.W.2d 685 (1973).

968.14 Annotation To dispense with the rule of announcement in executing a warrant, particular facts must be shown in each case that support an officer's reasonable suspicion that exigent circumstances exist. An officer's experience and training are valid relevant considerations. State v. Meyer, 216 Wis. 2d 729, 576 N.W.2d 260 (1998), 96-2243.

968.14 Annotation Irrespective of whether the search warrant authorizes a "no-knock" entry, reasonableness is determined when the warrant is executed. State v. Davis, 2000 WI 270, 240 Wis. 2d 15, 622 N.W.2d 1.

968.14 Annotation There is no blanket exception to the knock and announce requirement for executing warrants. To justify no-knock entry, a reasonable suspicion that knocking and announcing will be dangerous, or futile, or will inhibit the effective investigation of a crime must exist. Richards v. Wisconsin, 520 U.S. 385, 137 L. Ed. 2d 615 (1997).



968.15 Search warrants; when executable.

968.15  Search warrants; when executable.

968.15(1) (1) A search warrant must be executed and returned not more than 5 days after the date of issuance.

968.15(2) (2) Any search warrant not executed within the time provided in sub. (1) shall be void and shall be returned to the judge issuing it.

968.15 Annotation Execution of search warrant is timely if in compliance with (1) and if probable cause which led to issuance still exists at time of execution. Defense has burden of proof in timeliness challenge. State v. Edwards, 98 Wis. 2d 367, 297 N.W.2d 12 (1980).

968.15 Annotation Law enforcement's failure to return an order and inventory within the confines of ss. 968.15 and 968.17 did not render the execution of the order unreasonable. The timely return of a warrant is a ministerial duty that does not affect the validity of the search absent prejudice to the defendant. State v. Sveum, 2010 WI 92, 328 Wis. 2d 369, 787 N.W.2d 317, 08-0658.



968.16 Detention and search of persons on premises.

968.16  Detention and search of persons on premises. The person executing the search warrant may reasonably detain and search any person on the premises at the time to protect himself or herself from attack or to prevent the disposal or concealment of any item particularly described in the search warrant.

968.16 History History: 1993 a. 486.

968.16 Annotation The defendant had sufficient control and dominion over a car for it to be considered "premises," justifying a search of the defendant. State v. Reed, 156 Wis. 2d 546, 457 N.W.2d 494 (Ct. App 1990).

968.16 Annotation The frisk of a person not named in a search warrant during the execution of the warrant was reasonable when occupants of the residence were very likely to be involved in drug trafficking; drugs felt in a pocket during the frisk were lawfully seized when the officer had probable cause to believe that there was a connection between what was felt and criminal activity. State v. Guy, 172 Wis. 2d 86, 492 N.W.2d 311 (1992).

968.16 Annotation Law enforcement's failure to return an order and inventory within the confines of ss. 968.15 and 968.17 did not render the execution of the order unreasonable. The timely return of a warrant is a ministerial duty that does not affect the validity of the search absent prejudice to the defendant. State v. Sveum, 2010 WI 92, 328 Wis. 2d 369; 787 N.W.2d 317, 08-0658.



968.17 Return of search warrant.

968.17  Return of search warrant.

968.17(1) (1) The return of the search warrant shall be made within 48 hours after execution to the clerk designated in the warrant. The return shall be accompanied by a written inventory of any property taken. Upon request, the clerk shall deliver a copy of the inventory to the person from whom or from whose premises the property was taken and to the applicant for the search warrant.

968.17(2) (2) An affidavit or complaint made in support of the issuance of the warrant and the transcript of any testimony taken shall be filed with the clerk within 5 days after the date of the execution of any search warrant.

968.17 History History: 1971 c. 298.

968.17 Annotation In computing the time within which a search warrant must be returned, the court may exclude the hours between 4:30 p.m. Friday and 8 a.m. Monday. Such a delay would not affect the validity of the search. State v. Meier, 60 Wis. 2d 452, 210 N.W.2d 685 (1973).

968.17 Annotation The trial court erred in suppressing controlled substances and associated paraphernalia seized pursuant to a search warrant on the ground that a transcript of testimony upon which the warrant was based was not filed within 5 days of its execution, as required by sub. (2), because: 1) s. 968.22 provides that no evidence seized under a search warrant may be suppressed due to technical irregularities not affecting the defendant's substantial rights; 2) the 5-day filing requirement is a ministerial duty, a violation of which does not invalidate a search absent prejudice; and 3) there was no prejudice when the transcript was filed approximately 6 weeks prior to the filing of the information, before which the defendant was statutorily precluded from making any motion to suppress. State v. Elam, 68 Wis. 2d 614, 229 N.W.2d 664 (1975).



968.18 Receipt for seized property.

968.18  Receipt for seized property. Any law enforcement officer seizing any items without a search warrant shall give a receipt as soon as practicable to the person from whose possession they are taken. Failure to give such receipt shall not render the evidence seized inadmissible upon a trial.



968.19 Custody of property seized.

968.19  Custody of property seized. Property seized under a search warrant or validly seized without a warrant shall be safely kept by the officer, who may leave it in the custody of the sheriff and take a receipt therefor, so long as necessary for the purpose of being produced as evidence on any trial.



968.20 Return of property seized.

968.20  Return of property seized.

968.20(1) (1) Any person claiming the right to possession of property seized pursuant to a search warrant or seized without a search warrant may apply for its return to the circuit court for the county in which the property was seized or where the search warrant was returned. The court shall order such notice as it deems adequate to be given the district attorney and all persons who have or may have an interest in the property and shall hold a hearing to hear all claims to its true ownership. If the right to possession is proved to the court's satisfaction, it shall order the property, other than contraband or property covered under sub. (1m) or (1r) or s. 173.12, 173.21 (4), or 968.205, returned if:

968.20(1)(a) (a) The property is not needed as evidence or, if needed, satisfactory arrangements can be made for its return for subsequent use as evidence; or

968.20(1)(b) (b) All proceedings in which it might be required have been completed.

968.20(1m) (1m)

968.20(1m)(a)(a) In this subsection:

968.20(1m)(a)1. 1. "Crime" includes an act committed by a juvenile or by an adult who is adjudicated incompetent that would have been a crime if the act had been committed by a competent adult.

968.20(1m)(a)2. 2. "Dangerous weapon" has the meaning given in s. 939.22 (10).

968.20(1m)(b) (b) If the seized property is a dangerous weapon or ammunition, the property shall not be returned to any person who committed a crime involving the use of the dangerous weapon or the ammunition. The property may be returned to the rightful owner under this section if the owner had no prior knowledge of and gave no consent to the commission of the crime. Property which may not be returned to an owner under this subsection shall be disposed of under subs. (3) and (4).

968.20(1r) (1r)

968.20(1r)(a)(a) If the seized property is a firearm ordered seized under s. 51.20 (13) (cv) 1., 2007 stats., the court that issued that order shall order the firearm returned if the order under s. 51.20 (13) (cv) 1., 2007 stats., has been canceled under s. 51.20 (13) (cv) 2. or (16) (gm), 2007 stats., or is canceled under s. 51.20 (13) (cv) 1m. c.

968.20(1r)(b) (b) If the seized property is a firearm ordered seized under s. 51.20 (13) (cv) 1., the court that issued that order shall order the firearm returned if the order under s. 51.20 (13) (cv) 1. is canceled under s. 51.20 (13) (cv) 1m. c.

968.20(1r)(c) (c) If the seized property is a firearm ordered seized under s. 51.45 (13) (i) 1., the court that issued that order shall order the firearm returned if the order under s. 51.45 (13) (i) 1. is canceled under s. 51.45 (13) (i) 2. c.

968.20(1r)(d) (d) If the seized property is a firearm ordered seized under s. 54.10 (3) (f) 1., the court that issued that order shall order the firearm returned if the order under s. 54.10 (3) (f) 1. is canceled under s. 54.10 (3) (f) 2. c.

968.20(1r)(e) (e) If the seized property is a firearm ordered seized under s. 55.12 (10) (a), the court that issued that order shall order the firearm returned if the order under s. 55.12 (10) (a) is canceled under s. 55.12 (10) (b) 3.

968.20(2) (2) Property not required for evidence or use in further investigation, unless contraband or property covered under sub. (1m) or (1r) or s. 173.12 or 968.205, may be returned by the officer to the person from whom it was seized without the requirement of a hearing.

968.20(3) (3)

968.20(3)(a)(a) First class cities shall dispose of dangerous weapons or ammunition seized 12 months after taking possession of them if the owner, authorized under sub. (1m), has not requested their return and if the dangerous weapon or ammunition is not required for evidence or use in further investigation and has not been disposed of pursuant to a court order at the completion of a criminal action or proceeding. Disposition procedures shall be established by ordinance or resolution and may include provisions authorizing an attempt to return to the rightful owner any dangerous weapons or ammunition which appear to be stolen or are reported stolen. If enacted, any such provision shall include a presumption that if the dangerous weapons or ammunition appear to be or are reported stolen an attempt will be made to return the dangerous weapons or ammunition to the authorized rightful owner. If the return of a seized dangerous weapon other than a firearm is not requested by its rightful owner under sub. (1) and is not returned by the officer under sub. (2), the city shall safely dispose of the dangerous weapon or, if the dangerous weapon is a motor vehicle, as defined in s. 340.01 (35), sell the motor vehicle following the procedure under s. 973.075 (4) or authorize a law enforcement agency to retain and use the motor vehicle. If the return of a seized firearm or ammunition is not requested by its authorized rightful owner under sub. (1) and is not returned by the officer under sub. (2), the seized firearm or ammunition shall be shipped to and become property of the state crime laboratories. A person designated by the department of justice may destroy any material for which the laboratory has no use or arrange for the exchange of material with other public agencies. In lieu of destruction, shoulder weapons for which the laboratories have no use shall be turned over to the department of natural resources for sale and distribution of proceeds under s. 29.934 or for use under s. 29.938.

968.20(3)(b) (b) Except as provided in par. (a) or sub. (1m) or (4), a city, village, town or county or other custodian of a seized dangerous weapon or ammunition, if the dangerous weapon or ammunition is not required for evidence or use in further investigation and has not been disposed of pursuant to a court order at the completion of a criminal action or proceeding, shall make reasonable efforts to notify all persons who have or may have an authorized rightful interest in the dangerous weapon or ammunition of the application requirements under sub. (1). If, within 30 days after the notice, an application under sub. (1) is not made and the seized dangerous weapon or ammunition is not returned by the officer under sub. (2), the city, village, town or county or other custodian may retain the dangerous weapon or ammunition and authorize its use by a law enforcement agency, except that a dangerous weapon used in the commission of a homicide or a handgun, as defined in s. 175.35 (1) (b), may not be retained. If a dangerous weapon other than a firearm is not so retained, the city, village, town or county or other custodian shall safely dispose of the dangerous weapon or, if the dangerous weapon is a motor vehicle, as defined in s. 340.01 (35), sell the motor vehicle following the procedure under s. 973.075 (4). If a firearm or ammunition is not so retained, the city, village, town or county or other custodian shall ship it to the state crime laboratories and it is then the property of the laboratories. A person designated by the department of justice may destroy any material for which the laboratories have no use or arrange for the exchange of material with other public agencies. In lieu of destruction, shoulder weapons for which the laboratory has no use shall be turned over to the department of natural resources for sale and distribution of proceeds under s. 29.934 or for use under s. 29.938.

968.20(4) (4) Any property seized, other than property covered under s. 968.205, that poses a danger to life or other property in storage, transportation or use and that is not required for evidence or further investigation shall be safely disposed of upon command of the person in whose custody they are committed. The city, village, town or county shall by ordinance or resolution establish disposal procedures. Procedures may include provisions authorizing an attempt to return to the rightful owner substances which have a commercial value in normal business usage and do not pose an immediate threat to life or property. If enacted, any such provision shall include a presumption that if the substance appears to be or is reported stolen an attempt will be made to return the substance to the rightful owner.

968.20 History History: 1977 c. 260; 1977 c. 449 s. 497; 1979 c. 221; 1981 c. 160; 1983 a. 189 s. 329 (3); 1983 a. 278; 1985 a. 29 ss. 2447 to 2449, 3200 (35); 1987 a. 203; 1987 a. 332 s. 64; 1993 a. 90, 196; 1996 a. 157; 1997 a. 192, 248; 1999 a. 185; 2001 a. 16; 2005 a. 387, 394; 2009 a. 258; 2011 a. 257 s. 56.

968.20 Annotation A claimant of seized property has the burden of showing that it is not contraband and is not needed as evidence in a possible retrial. Money may be applied to the payment of counsel fees. Welter v. Sauk County Clerk of Court, 53 Wis. 2d 178, 191 N.W.2d 852 (1971).

968.20 Annotation Under sub. (1m) (b), "rightful owner" refers to an innocent person who owned a firearm or ammunition at the time an offense was committed. State v. Williams, 148 Wis. 2d 852, 436 N.W.2d 924 (Ct. App. 1989).

968.20 Annotation Whether explicit photographs seized during the execution of a search warrant were contraband is discussed. In re Return of Property in State v. Benhoff, 185 Wis. 2d 600, 518 N.W.2d 307 (Ct. App. 1994).

968.20 Annotation In the event that the district attorney elects not to bring a forfeiture action against seized property, a person seeking the return of the property may do so under this section, not s. 961.55 (3). Jones v. State, 226 Wis. 2d 565, 594 N.W.2d 738 (1999), 97-3306.

968.20 Annotation The definition of contraband in s. 968.13 applies to this section. The burden is on the state to prove by the greater weight of the credible evidence that property is contraband not subject to return under this section. Jones v. State, 226 Wis. 2d 565, 594 N.W.2d 738 (1999), 97-3306.

968.20 Annotation The term "use" in sub. (1m) (b) requires more than than the mere fact that a firearm is with a person. It must be part of the crime in some way. State v. Perez, 2000 WI App 115, 235 Wis. 2d 238, 612 N.W.2d 374, 99-3108.

968.20 Annotation This section establishes an in rem proceeding to establish true ownership of property. It does not authorize granting a money judgment to the rightful owner when seized property is missing or mistakenly returned to another as a judgment in an in rem proceeding is valid only against the property and not against a defendant or a defendant's assets. City of Milwaukee v. Glass, 2001 WI 61, 243 Wis. 2d 636, 628 N.W.2d 343, 99-2389.

968.20 Annotation Sub. (1m) (b) prohibits the return of a dangerous weapon to a person convicted of carrying a concealed and dangerous weapon. State v. Perez, 2001 WI 79, 244 Wis. 2d 582, 628 N.W.2d 820, 99-3108.

968.20 Annotation Sub. (1m) (b) is subject to the excessive fines clause of the 8th amendment. State v. Bergquist, 2002 WI App 39, 250 Wis. 2d 792, 641 N.W.2d 179, 01-0814.

968.20 Annotation Sub. (1m) (b) forbids returning weapons to one who committed a crime involving their use; it does not require that the defendant be convicted of that crime. Agreeing to a crime being read in at the time of sentencing constitutes an admission of having committed the crime. When charged with possession of a firearm by a person ordered not to possess a firearm under an injunction, a defendant need not have them literally in his hands or on premises that he occupies but must have the right to possess them. Not having contact with the weapons for several years did not establish lack of possession, especially when the defendant was allowing the firearms to appreciate for later sale. State v. Kueny, 2006 WI App 197, 296 Wis. 2d 658, 724 N.W. 2d 399, 04-1291.

968.20 Annotation A law enforcement agency may not retain unclaimed contraband money for its own use. In the absence of an asset forfeiture proceeding initiated by the state or a judicial determination that the money constitutes contraband, a local law enforcement agency should dispose of the money as unclaimed property under s. 59.66 (2). OAG 10-09.

968.20 Annotation Due process does not require states to give detailed instructions to owners who seek the return of lawfully seized property no longer needed in a police interrogation or criminal proceeding. West Covina v. Perkins, 525 U.S. 234, 142 L.Ed. 2d 636 (1999).

968.20 Annotation This section applies although a criminal action has not been commenced; the property owner has the burden of moving for the return of the property. Supreme Video, Inc. v. Schulz, 808 F. Supp. 1380 (1992).



968.205 Preservation of certain evidence.

968.205  Preservation of certain evidence.

968.205(1) (1) In this section:

968.205(1)(a) (a) "Custody" means actual custody of a person under a sentence of imprisonment, custody of a probationer, parolee, or person on extended supervision by the department of corrections, actual or constructive custody of a person pursuant to a dispositional order under ch. 938, supervision of a person, whether in institutional care or on conditional release, pursuant to a commitment order under s. 971.17 and supervision of a person under ch. 980, whether in detention before trial or while in institutional care or on supervised release pursuant to a commitment order.

968.205(1)(b) (b) "Discharge date" means the date on which a person is released or discharged from custody that resulted from a criminal action, a delinquency proceeding under ch. 938, or a commitment proceeding under s. 971.17 or ch. 980 or, if the person is serving consecutive sentences of imprisonment, the date on which the person is released or discharged from custody under all of the sentences.

968.205(2) (2) Except as provided in sub. (3), if physical evidence that is in the possession of a law enforcement agency includes any biological material that was collected in connection with a criminal investigation that resulted in a criminal conviction, delinquency adjudication, or commitment under s. 971.17 or 980.06 and the biological material is from a victim of the offense that was the subject of the criminal investigation or may reasonably be used to incriminate or exculpate any person for the offense, the law enforcement agency shall preserve the physical evidence until every person in custody as a result of the conviction, adjudication, or commitment has reached his or her discharge date.

968.205(2m) (2m) A law enforcement agency shall retain evidence to which sub. (2) applies in an amount and manner sufficient to develop a deoxyribonucleic acid profile, as defined in s. 939.74 (2d) (a), from the biological material contained in or included on the evidence.

968.205(3) (3) Subject to sub. (5), a law enforcement agency may destroy evidence that includes biological material before the expiration of the time period specified in sub. (2) if all of the following apply:

968.205(3)(a) (a) The law enforcement agency sends a notice of its intent to destroy the evidence to all persons who remain in custody as a result of the criminal conviction, delinquency adjudication, or commitment, and to either the attorney of record for each person in custody or the state public defender.

968.205(3)(b) (b) No person who is notified under par. (a) does either of the following within 90 days after the date on which the person received the notice:

968.205(3)(b)1. 1. Files a motion for testing of the evidence under s. 974.07 (2).

968.205(3)(b)2. 2. Submits a written request for retention of the evidence to the law enforcement agency.

968.205(3)(c) (c) No other provision of federal or state law requires the law enforcement agency to retain the evidence.

968.205(4) (4) A notice provided under sub. (3) (a) shall clearly inform the recipient that the evidence will be destroyed unless, within 90 days after the date on which the person receives the notice, either a motion for testing of the evidence is filed under s. 974.07 (2) or a written request for retention of the evidence is submitted to the law enforcement agency.

968.205(5) (5) If, after providing notice under sub. (3) (a) of its intent to destroy evidence, a law enforcement agency receives a written request for retention of the evidence, the law enforcement agency shall retain the evidence until the discharge date of the person who made the request or on whose behalf the request was made, subject to a court order issued under s. 974.07 (7), (9) (a), or (10) (a) 5., unless the court orders destruction or transfer of the evidence under s. 974.07 (9) (b) or (10) (a) 5.

968.205 History History: 2001 a. 16; 2005 a. 60.



968.21 Search warrant; secrecy.

968.21  Search warrant; secrecy. A search warrant shall be issued with all practicable secrecy, and the complaint, affidavit or testimony upon which it is based shall not be filed with the clerk or made public in any way until the search warrant is executed.



968.22 Effect of technical irregularities.

968.22  Effect of technical irregularities. No evidence seized under a search warrant shall be suppressed because of technical irregularities not affecting the substantial rights of the defendant.

968.22 Annotation The incorrect identification of a building's address in a warrant was a technical error and did not render the resulting search unreasonable when the search made was of the building identified by the informant, which was otherwise correctly identified in the warrant. State v. Nicholson, 174 Wis. 2d 542, 497 N.W.2d 791 (Ct. App. 1993).

968.22 Annotation Mistakes on the face of a warrant were a technical irregularity under s. 968.22 and the warrant met the 4th amendment standard of reasonableness when although the warrant identified the car to be searched incorrectly two times, the executing officer attached and incorporated an affidavit that correctly identified the car 3 times, describing the correct color, make, model, and style of the car along with the correct license plate, and the information was based on the executing officer's personal knowledge from prior encounters. State v. Rogers, 2008 WI App 176, 315 Wis. 2d 60, 762 N.W.2d 795, 07-1850.



968.23 Forms.

968.23  Forms. The following forms for use under this chapter are illustrative and not mandatory:

STATE OF WISCONSIN,

.... County.

AFFIDAVIT OR COMPLAINT.

In the .... court of the .... of ....

A. B., being duly sworn, says that on the .... day of ...., A. D., .... (year), in said county, in and upon certain premises in the (city, town or village) of .... in said county, occupied by .... and more particularly described as follows: (describe the premises) there are now located and concealed certain things, to wit: (describe the things to be searched for) (possessed for the purpose of evading or violating the laws of the state of Wisconsin and contrary to section .... of the Wisconsin statutes) (or, which things were stolen from their true owner, in violation of section .... of the Wisconsin statutes) (or, which things were used in the commission of (or may constitute evidence of) a crime to wit: (describe crime) committed in violation of section .... of the Wisconsin statutes).

The facts tending to establish the grounds for issuing a search warrant are as follows: (set forth evidentiary facts showing probable cause for issuance of warrant).

Wherefore, the said A. B. prays that a search warrant be issued to search such premises for the said property, and to bring the same, if found, and the person in whose possession the same is found, before the said court (or, before the .... court for .... County), to be dealt with according to law.

(Signed) A. B.

Subscribed and sworn to before me this .... day of ...., .... (year)

...., Judge of the .... Court.

STATE OF WISCONSIN,

.... County.

SEARCH WARRANT.

In the .... court of the .... of ....

THE STATE OF WISCONSIN, To the sheriff or any constable or any peace officer of said county:

Whereas, A. B. has this day complained (in writing) to the said court upon oath that on the .... day of ...., A. D., .... (year), in said county, in and upon certain premises in the (city, town or village) of .... in said county, occupied by .... .... and more particularly described as follows: (describe the premises) there are now located and concealed certain things, to wit: (describe the things to be searched for) (possessed for the purpose of evading or violating the laws of the state of Wisconsin and contrary to section .... of the Wisconsin statutes) (or, which things were stolen from their true owner, in violation of section .... of the Wisconsin statutes) (or which things were used in the commission of (or, may constitute evidence of) a crime, to wit: (describe crime) committed in violation of section .... of the Wisconsin statutes) and prayed that a search warrant be issued to search said premises for said property.

Now, therefore, in the name of the state of Wisconsin you are commanded forthwith to search the said premises for said things, and if the same or any portion thereof are found, to bring the same and the person in whose possession the same are found, and return this warrant within 48 hours before the said court (or, before the .... court for .... County), to be dealt with according to law.

Dated this .... day of ...., .... (year)

...., Judge of the .... Court.

ENDORSEMENT ON WARRANT

Received by me ...., .... (year), at .... o'clock ....M.

...., Sheriff (or peace officer)

RETURN OF OFFICER

State of Wisconsin

.... Court,

.... County.

I hereby certify that by virtue of the within warrant I searched the within named premises and found the following things: (describe things seized) and have the same now in my possession subject to the direction of the court.

Dated this .... day of ...., .... (year)

...., Sheriff (or peace officer)

968.23 History History: 1997 a. 250.



968.24 Temporary questioning without arrest.

968.24  Temporary questioning without arrest. After having identified himself or herself as a law enforcement officer, a law enforcement officer may stop a person in a public place for a reasonable period of time when the officer reasonably suspects that such person is committing, is about to commit or has committed a crime, and may demand the name and address of the person and an explanation of the person's conduct. Such detention and temporary questioning shall be conducted in the vicinity where the person was stopped.

968.24 History History: 1993 a. 486.

968.24 Annotation Suspicious behavior of a driver and passenger justified detention. State v. Goebel, 103 Wis. 2d 203, 307 N.W.2d 915 (1981).

968.24 Annotation A defendant's flight from a police officer may, using the totality of circumstances test, justify a warrantless investigatory stop. State v. Jackson, 147 Wis. 2d 824, 434 N.W.2d 386 (1989).

968.24 Annotation Actions suggesting to a reasonable police officer that an individual is attempting to flee is adequately suspicious to support an investigatory stop. State v. Anderson, 155 Wis. 2d 77, 454 N.W.2d 763 (1990).

968.24 Annotation The Terry rule applies once a person becomes a valid suspect even though the encounter was initially consensual; if circumstances show investigation is not complete, the suspect does not have the right to terminate it. State v. Goyer, 157 Wis. 2d 532, 460 N.W.2d 424 (Ct. App. 1990).

968.24 Annotation When a person's activity may constitute either a civil forfeiture or crime, an investigative stop may be performed. State v. Krier, 165 Wis. 2d 673, 478 N.W.2d 63 (Ct. App. 1991).

968.24 Annotation A "showup" where police present a single suspect to a witness for identification, often at or near a crime scene shortly after the crime occurs, is suggestive but not impermissibly suggestive per se. State v. Garner, 207 Wis. 2d 520, 558 N.W.2d 916 (Ct. App. 1996), 96-0168.

968.24 Annotation Detaining a person at his home, then transporting him about one mile to the scene of an accident in which he was involved, was an investigative stop and a reasonable part of an ongoing accident investigation. State v. Quartana, 213 Wis. 2d 440, 570 N.W.2d 618 (Ct. App. 1997), 97-0695.

968.24 Annotation That the defendant is detained in a temporary Terry stop does not automatically mean Miranda warnings are not required. Whether the warnings are required depends on whether a reasonable person in the defendant's position would have considered himself or herself to be in custody. State v. Gruen, 218 Wis. 2d 581, 582 N.W.2d 728 (Ct. App. 1998), 96-2588.

968.24 Annotation This section authorizes officers to demand identification only when a person is suspected of committing a crime, but does not govern the lawfulness of requests for identification in other circumstances. State v. Griffith, 2000 WI 72, 236 Wis. 2d 48, 613 N.W.2d 72, 98-0931.

968.24 Annotation A police officer performing a Terry stop and requesting identification could perform a limited search for identifying papers when: 1) the information received by the officer was not confirmed by police records; 2) the intrusion on the suspect was minimal; 3) the officer observed that the suspect's pockets were bulging; and 4) the officer had experience with persons who claimed to have no identification when in fact they did. State v. Black, 2000 WI App 175, 238 Wis. 2d 203, 617 N.W.2d 210, 99-1686.

968.24 Annotation Under Florida v. J.L., an anonymous tip giving rise to reasonable suspicion must bear indicia of reliability. That the tipster's anonymity is placed at risk indicates that the informant is genuinely concerned and not a fallacious prankster. Corroborated aspects of the tip also lend credibility; the corroborated actions of the suspect need be inherently criminal in and of themselves. State v. Williams, 2001 WI 21, 241 Wis. 2d 631, 623 N.W.2d 106, 96-1821.

968.24 Annotation An anonymous tip regarding erratic driving from another driver calling from a cell phone contained sufficient indicia of reliability to justify an investigative stop when: 1) the informant was exposed to possible identification, and therefore possible arrest if the tip proved false; 2) the tip reported contemporaneous and verifiable observations regarding the driving, location, and vehicle; and 3) the officer verified many of the details in the tip. That the tip reasonably suggested intoxicated driving created an exigency strongly in favor of immediate police investigation without the necessity that the officer personally observe erratic driving. State v. Rutzinski, 2001 WI 22, 241 Wis. 2d 729, 623 N.W.2d 516, 98-3541.

968.24 Annotation When a caller identifies himself or herself by name, placing his or her anonymity at risk, and the totality of the circumstances establishes a reasonable suspicion that criminal activity may be afoot, the police may execute a lawful investigative stop. Whether the caller gave correct identifying information, or whether the police ultimately could have verified the information, the caller, by providing the information, risked that his or her identity would be discovered and cannot be considered anonymous. State v. Sisk, 2001 WI App 182, 247 Wis. 2d 443, 634 N.W.2d 877, 00-2614.

968.24 Annotation It was reasonable to conduct a Terry search of a person who knocked on the door of a house while it was being searched for drugs pursuant to a warrant. State v. Kolp, 2002 WI App 17, 250 Wis. 2d 296, 640 N.W.2d 551, 01-0549.

968.24 Annotation Terry and this section apply to confrontations between the police and citizens in public places only. For private residences and hotels, in the absence of a warrant, the police must have probable cause and exigent circumstances or consent to justify an entry. Reasonable suspicion is not a prerequisite to an officer's seeking consent to enter a private dwelling. State v. Stout, 2002 WI App 41, 250 Wis. 2d 768, 641 N.W.2d 474, 01-0904.

968.24 Annotation To perform a protective search for weapons, an officer must have reasonable suspicion that a person may be armed and dangerous. A court may consider an officer's belief that his, her, or another's safety is threatened in finding reasonable suspicion, but such a belief is not a prerequisite to a valid search. There is no per se rule justifying a search any time an individual places his or her hands in his or her pockets contrary to police orders. The defendant's hand movements must be considered under the totality of the circumstances of the case. State v. Kyles, 2004 WI 15, 269 Wis. 2d 1, 675 N.W.2d 449, 02-1540.

968.24 Annotation The principles of Terry permit a state to require a suspect to disclose his or her name in the course of a Terry stop and allow imposing criminal penalties for failing to do so. Hiibel v. Sixth Judicial District Court of Nevada, Humboldt County, 542 U.S. 177, 159 L. Ed 2d 292, 124 S. Ct. 2451 (2004).

968.24 Annotation When the defendant's refusal to disclose his name was not based on any articulated real and appreciable fear that his name would be used to incriminate him, or that it would furnish a link in the chain of evidence needed to prosecute him, application of a criminal statute requiring disclosure of the person's name when the police officer reasonably suspected the person had committed a crime did not violate the protection against self-incrimination. Hiibel v. Sixth Judicial District Court of Nevada, Humboldt County, 542 U.S. 177, 159 L. Ed 2d 292, 124 S. Ct. 2451 (2004).

968.24 Annotation Weaving within a single traffic lane does not alone give rise to the reasonable suspicion necessary to conduct an investigative stop of a vehicle. The reasonableness of a stop must be determined based on the totality of the facts and circumstances. State v. Post, 2007 WI 60, 301 Wis. 2d 1, 733 N.W.2d 634, 05-2778.

968.24 Annotation The potential availability of an innocent explanation does not prohibit an investigative stop. If any reasonable inference of wrongful conduct can be objectively discerned, notwithstanding the existence of other innocent inferences that could be drawn, the officers have the right to temporarily detain the individual for the purpose of inquiry. State v. Limon, 2008 WI App 77, 312 Wis. 2d 174, 751 N.W.2d 877, 07-1578.

968.24 Annotation Cell Phone Tips of Crime and `Reasonable Suspicion.' Andregg. Wis. Law. June 2005.



968.25 Search during temporary questioning.

968.25  Search during temporary questioning. When a law enforcement officer has stopped a person for temporary questioning pursuant to s. 968.24 and reasonably suspects that he or she or another is in danger of physical injury, the law enforcement officer may search such person for weapons or any instrument or article or substance readily capable of causing physical injury and of a sort not ordinarily carried in public places by law abiding persons. If the law enforcement officer finds such a weapon or instrument, or any other property possession of which the law enforcement officer reasonably believes may constitute the commission of a crime, or which may constitute a threat to his or her safety, the law enforcement officer may take it and keep it until the completion of the questioning, at which time the law enforcement officer shall either return it, if lawfully possessed, or arrest the person so questioned.

968.25 History History: 1993 a. 486.

968.25 Annotation An investigatory stop-and-frisk for the sole purpose of discovering a suspect's identity was lawful under the facts of the case. State v. Flynn, 92 Wis. 2d 427, 285 N.W.2d 710 (1979).

968.25 Annotation A stop-and-frisk was not an unreasonable search and seizure. State v. Williamson, 113 Wis. 2d 389, 335 N.W.2d 814 (1983).

968.25 Annotation This section permits an officer to search the passenger compartment of a vehicle for weapons if an individual who recently occupied the vehicle is stopped under s. 968.24 and the officer "reasonably suspects that he or another is in danger of physical injury." State v. Moretto, 144 Wis. 2d 171, 423 N.W.2d 841 (1988).

968.25 Annotation Although Terry provides only for an officer to conduct a carefully limited search of the outer clothing in an attempt to discover weapons that might be used to assault him or her, under the circumstances of this case, the search was properly broadened to encompass the opening of the defendant's purse, which was essentially an extension of her person where the purse was accessible by her. State v. Limon, 2008 WI App 77, 312 Wis. 2d 174, 751 N.W.2d 877, 07-1578.

968.25 Annotation Terry tempered or torpedoed? The new law of stop and frisk. Lewis. WBB Aug. 1988.



968.255 Strip searches.

968.255  Strip searches.

968.255(1)(1) In this section:

968.255(1)(a) (a) "Detained" means any of the following:

968.255(1)(a)1. 1. Arrested for any felony.

968.255(1)(a)2. 2. Arrested for any misdemeanor under s. 167.30 (1), 940.19, 941.20 (1), 941.23, 941.237, 941.24, 948.60, or 948.61.

968.255(1)(a)3. 3. Taken into custody under s. 938.19 and there are reasonable grounds to believe the juvenile has committed an act which if committed by an adult would be covered under subd. 1. or 2.

968.255(1)(a)4. 4. Arrested for any misdemeanor not specified in subd. 2., any other violation of state law punishable by forfeiture or any local ordinance if there is probable cause to believe the person is concealing a weapon or a thing which may constitute evidence of the offense for which he or she is detained.

968.255(1)(b) (b) "Strip search" means a search in which a detained person's genitals, pubic area, buttock or anus, or a detained female person's breast, is uncovered and either is exposed to view or is touched by a person conducting the search.

968.255(2) (2) No person may be the subject of a strip search unless he or she is a detained person and if:

968.255(2)(a) (a) The person conducting the search is of the same sex as the person detained, unless the search is a body cavity search conducted under sub. (3);

968.255(2)(b) (b) The detained person is not exposed to the view of any person not conducting the search;

968.255(2)(c) (c) The search is not reproduced through a visual or sound recording;

968.255(2)(d) (d) A person conducting the search has obtained the prior written permission of the chief, sheriff or law enforcement administrator of the jurisdiction where the person is detained, or his or her designee, unless there is probable cause to believe that the detained person is concealing a weapon; and

968.255(2)(e) (e) A person conducting the search prepares a report identifying the person detained, all persons conducting the search, the time, date and place of the search and the written authorization required by par. (d), and provides a copy of the report to the person detained.

968.255(3) (3) No person other than a physician, physician assistant or registered nurse licensed to practice in this state may conduct a body cavity search.

968.255(4) (4) A person who intentionally violates this section may be fined not more than $1,000 or imprisoned not more than 90 days or both.

968.255(5) (5) This section does not limit the rights of any person to civil damages or injunctive relief.

968.255(6) (6) A law enforcement agency, as defined in s. 165.83 (1) (b), may promulgate rules concerning strip searches which at least meet the minimum requirements of this section.

968.255(7) (7) This section does not apply to a search of any person who:

968.255(7)(a) (a) Is serving a sentence, pursuant to a conviction, in a jail, state prison or house of correction.

968.255(7)(b) (b) Is placed in or transferred to a juvenile correctional facility, as defined in s. 938.02 (10p), or a secured residential care center for children and youth, as defined in s. 938.02 (15g).

968.255(7)(c) (c) Is committed, transferred or admitted under ch. 51, 971 or 975.

968.255(7)(d) (d) Is confined as a condition of probation under s. 973.09 (4).

968.255 History History: 1979 c. 240; 1981 c. 297; 1987 a. 332; 1991 a. 17; 1993 a. 95, 105; 1995 a. 77, 154; 1997 a. 35; 1999 a. 9; 2001 a. 109; 2005 a. 344; 2011 a. 35.

968.255 Annotation A visual body cavity search is more intrusive than a strip search. It is not objectively reasonable for police to conclude that consent to a strip search includes consent to scrutiny of body cavities. State v. Wallace, 2002 WI App 61, 251 Wis. 2d 625, 642 N.W.2d 549, 00-3524.

968.255 Annotation Intrusive searches of the mouth, nose, or ears are not covered by sub. (3). However, searches of those body orifices should be conducted by medical personnel to comply with the 4th and 5th amendments. 71 Atty. Gen. 12.



968.256 Search of physically disabled person.

968.256  Search of physically disabled person.

968.256(1) (1) In this section, "physically disabled person" means a person who requires an assistive device for mobility, including, but not limited to, a wheelchair, brace, crutch or artificial limb.

968.256(2) (2) A search of a physically disabled person shall be conducted in a careful manner. If a search of a physically disabled person requires the removal of an assistive device or involves a person lacking sensation in some portion of his or her body, the search shall be conducted with extreme care by a person who has had training in handling physically disabled persons.

968.256 History History: 1979 c. 240.



968.26 John Doe proceeding.

968.26  John Doe proceeding.

968.26(1)(1) If a district attorney requests a judge to convene a proceeding to determine whether a crime has been committed in the court's jurisdiction, the judge shall convene a proceeding described under sub. (3) and shall subpoena and examine any witnesses the district attorney identifies.

968.26(2) (2)

968.26(2)(a)(a) Except in par. (am), in this subsection, "district attorney" includes a prosecutor to whom the judge has referred the complaint under par. (am).

968.26(2)(am) (am) If a person who is not a district attorney complains to a judge that he or she has reason to believe that a crime has been committed within the judge's jurisdiction, the judge shall refer the complaint to the district attorney or, if the complaint may relate to the conduct of the district attorney, to another prosecutor under s. 978.045.

968.26(2)(b) (b) If a district attorney receives a referral under par. (am), the district attorney shall, within 90 days of receiving the referral, issue charges or refuse to issue charges. If the district attorney refuses to issue charges, the district attorney shall forward to the judge in whose jurisdiction the crime has allegedly been committed all law enforcement investigative reports on the matter that are in the custody of the district attorney, his or her records and case files on the matter, and a written explanation why he or she refused to issue charges. The judge may require a law enforcement agency to provide to him or her any investigative reports that the law enforcement agency has on the matter. The judge shall convene a proceeding as described under sub. (3) if he or she determines that a proceeding is necessary to determine if a crime has been committed. When determining if a proceeding is necessary, the judge may consider the law enforcement investigative reports, the records and case files of the district attorney, and any other written records that the judge finds relevant.

968.26(2)(c) (c) In a proceeding convened under par. (b), the judge shall subpoena and examine under oath the complainant and any witnesses that the judge determines to be necessary and appropriate to ascertain whether a crime has been committed and by whom committed. The judge shall consider the credibility of testimony in support of and opposed to the person's complaint.

968.26(2)(d) (d) In a proceeding convened under par. (b), the judge may issue a criminal complaint if the judge finds sufficient credible evidence to warrant a prosecution of the complaint. The judge shall consider, in addition to any testimony under par. (c), the law enforcement investigative reports, the records and case files of the district attorney, and any other written reports that the judge finds relevant.

968.26(3) (3) The extent to which the judge may proceed in an examination under sub. (1) or (2) is within the judge's discretion. The examination may be adjourned and may be secret. Any witness examined under this section may have counsel present at the examination but the counsel shall not be allowed to examine his or her client, cross-examine other witnesses, or argue before the judge. Subject to s. 971.23, if the proceeding is secret, the record of the proceeding and the testimony taken shall not be open to inspection by anyone except the district attorney unless it is used by the prosecution at the preliminary hearing or the trial of the accused and then only to the extent that it is so used. A court, on the motion of a district attorney, may compel a person to testify or produce evidence under s. 972.08 (1). The person is immune from prosecution as provided in s. 972.08 (1), subject to the restrictions under s. 972.085.

968.26 History History: 1989 a. 122; 1991 a. 88, 223, 315; 2009 a. 24.

968.26 Annotation A defendant must be allowed to use testimony of witnesses at a secret John Doe proceeding to impeach the same witnesses at the trial, even if the prosecution does not use the John Doe testimony. Myers v. State, 60 Wis. 2d 248, 208 N.W.2d 311 (1973).

968.26 Annotation An immunity hearing must be in open court. State ex rel. Newspapers, Inc. v. Circuit Court, 65 Wis. 2d 66, 221 N.W.2d 894 (1974).

968.26 Annotation A person charged as a result of a John Doe proceeding has no recognized interest in the maintenance of secrecy in that proceeding. John Doe proceedings are discussed. State v. O'Connor, 77 Wis. 2d 261, 252 N.W.2d 671 (1971).

968.26 Annotation No restriction under the 4th or 5th amendment precludes the enforcement of an order for handwriting exemplars directed by a presiding judge in a John Doe proceeding. State v. Doe, 78 Wis. 2d 161, 254 N.W.2d 210 (1977).

968.26 Annotation Due process does not require that a John Doe witness be advised of the nature of the proceeding or that the witness is a "target" of the investigation. Ryan v. State, 79 Wis. 2d 83, 255 N.W.2d 910 (1977).

968.26 Annotation This section does not violate the constitutional separation of powers doctrine. John Doe proceedings are discussed. State v. Washington, 83 Wis. 2d 808, 266 N.W.2d 597 (1978).

968.26 Annotation A balance between the public's right to know and the need for secrecy in John Doe proceedings is discussed. In re Wis. Family Counseling Services v. State, 95 Wis. 2d 670, 291 N.W.2d 631 (Ct. App. 1980).

968.26 Annotation A John Doe judge may not issue a material witness warrant under s. 969.01 (3). State v. Brady, 118 Wis. 2d 154, 345 N.W.2d 533 (Ct. App. 1984).

968.26 Annotation When a John Doe proceeding is not a joint executive and judicial undertaking, the procedure does not violate the separation of powers doctrine and is constitutional. State v. Unnamed Defendant, 150 Wis. 2d 352, 441 N.W.2d 696 (1989).

968.26 Annotation A John Doe judge may issue and seal a search warrant, and a district attorney may independently issue a criminal complaint, regardless of the existence of the John Doe. A John Doe cannot be used to obtain evidence against a defendant who has already been charged. State v. Cummings, 199 Wis. 2d 721, 546 N.W.2d 406 (1996), 93-2445.

968.26 Annotation To be entitled to a hearing, a John Doe complainant must do more than merely allege in conclusory terms that a crime has been committed. The complainant's petition must allege facts that raise a reasonable belief that a crime has been committed. State ex rel. Reimann v. Circuit Court for Dane County, 214 Wis. 2d 605, 571 N.W.2d 385 (1997), 96-2361.

968.26 Annotation A nonlawyer's questioning of a witness on the state's behalf at a John Doe hearing even if constituting the unauthorized practice of law did not require exclusion of the testimony at trial. State v. Noble, 2002 WI 64, 253 Wis. 2d 206, 646 N.W.2d 38, 99-3271.

968.26 Annotation Article VII, Section 5 (3), read together with ss. 808.03 (2) and 809.51 (1) is sufficiently broad in scope to permit the court of appeals to exercise supervisory jurisdiction over the actions of a judge presiding over a John Doe proceeding. When rendering judicial decisions in the context of a John Doe proceeding, the judge must create a record for possible review. On review of a petition for a writ stemming from a secret John Doe proceeding, the court of appeals may seal parts of a record in order to comply with existing secrecy orders issued by the John Doe judge. Unnamed Persons Numbers 1, 2, and 3 v. State, 2003 WI 30, 260 Wis. 2d 653, 660 N.W.2d 260, 01-3220.

968.26 Annotation A John Doe judge must have the authority to disqualify counsel, and may permit argument by counsel when necessary to ensure procedural fairness. Unnamed Persons Numbers 1, 2, and 3 v. State, 2003 WI 30, 260 Wis. 2d 653, 660 N.W.2d 260, 01-3220.

968.26 Annotation The John Doe judge erred as a matter of law by requiring an oath of secrecy from a witness's counsel when a secrecy order was in effect. Individual Subpoenaed to Appear at Waukesha County John Doe Case No. 2003 JD 001 v. Davis, 2005 WI 70, 281 Wis. 2d 431, 697 N.W.2d 803, 04-1804.

968.26 Annotation The circuit judge erred when in reviewing a John Doe petition he reviewed police reports containing information casting doubt on assertions in the petition and explained that his review of the petition and the police reports led him to conclude that the petitioner failed to allege facts sufficient to raise a reasonable belief that a crime has been committed. This section does not permit this sort of analysis at the threshold stage of determining whether a petition contains reason to believe that a crime has been committed. Williams v. Fiedler, 2005 WI App 91, 282 Wis. 2d 486, 698 N.W.2d 294, 04-0175.

968.26 Annotation A John Doe judge has exclusive authority to subpoena witnesses in a John Doe proceeding based upon the language of this section. Hipp v. Circuit Court for Milwaukee County, 2008 WI 67, 310 Wis. 2d 342, 750 N.W.2d 837, 07-0230.

968.26 Annotation The judge in a John Doe hearing is not required to examine all the witnesses a complainant produces and to issue subpoenas to all the witnesses a complainant wishes to produce. This section extends judicial discretion in a John Doe hearing not only to the scope of a witness's examination, but also to whether a witness need testify at all. Robins v. Madden, 2009 WI 46, 317 Wis. 2d 364, 766 N.W.2d 542, 07-1526.

968.26 AnnotationUnder sub. (3), as revised by 2009 Wis. Act 24, a John Doe judge must potentially undertake four inquiries: 1) decide whether to refer the John Doe complaint to the district attorney in the first instance; 2) decide whether it is necessary to conduct any additional proceedings if the district attorney chooses not to issue charges; 3) determine what, if any, witnesses to subpoena and examine if additional proceedings are deemed necessary; and 4) decide whether to issue a criminal complaint if the judge finds that the additional proceedings have produced sufficient credible evidence to warrant prosecution. Naseer v. Miller, 2010 WI App 142, 329 Wis. 2d 724, 793 N.W.2d 209, 09-2578.

968.26 AnnotationUnder the statute, as amended by 2009 Wis. Act 24, a judge has a mandatory duty to refer a John Doe complaint to the district attorney only if the four corners of the complaint provide a sufficient factual basis to establish an objective reason to believe that a crime has been committed in the judge's jurisdiction, the same as under the prior statute. Naseer v. Miller, 2010 WI App 142, 329 Wis. 2d 724, 793 N.W.2d 209, 09-2578.

968.26 Annotation Applicable law allows electronic transmission of certain confidential case information among clerks of circuit court, county sheriff's offices, and the Department of Justice through electronic interfaces involving the Department of Administration's Office of Justice Assistance, specifically including electronic data messages about an arrest warrant if the warrant was issued in John Doe proceedings that have been sealed under this section. OAG 2-10.

968.26 Annotation Limits of judge's authority in presiding over or conducting John Doe proceedings are discussed. 76 Atty. Gen. 217.



968.265 Lie detector tests; sexual assault victims.

968.265  Lie detector tests; sexual assault victims.

968.265(1)(1) In this section, "lie detector" has the meaning given in s. 111.37 (1) (b).

968.265(2) (2) If a person reports to a law enforcement officer that he or she was the victim of an offense under s. 940.22 (2), 940.225, 948.02 (1) or (2), or 948.085, no law enforcement officer may in connection with the report order, request, or suggest that the person submit to a test using a lie detector, or provide the person information regarding tests using lie detectors unless the person requests information regarding tests using lie detectors.

968.265(3) (3) If a person reports to a district attorney that he or she was the victim of an offense under s. 940.22 (2), 940.225, 948.02 (1) or (2), or 948.085, no district attorney may do any of the following in connection with the report:

968.265(3)(a) (a) Order that the person submit to a test using a lie detector.

968.265(3)(b) (b) Suggest or request that the person submit to a test using a lie detector without first providing the person with notice and an explanation of his or her right not to submit to such a test.

968.265 History History: 2003 a. 224; 2005 a. 277.



968.27 Definitions.

968.27  Definitions. In ss. 968.28 to 968.375:

968.27(1) (1) "Aggrieved person" means a person who was a party to any intercepted wire, electronic or oral communication or a person against whom the interception was directed.

968.27(2) (2) "Aural transfer" means a transfer containing the human voice at any point from the point of origin to the point of reception.

968.27(3) (3) "Contents" when used with respect to any wire, electronic or oral communication, includes any information concerning the substance, purport or meaning of that communication.

968.27(4) (4) "Electronic communication" means any transfer of signs, signals, writing, images, sounds, data or intelligence of any nature wholly or partially transmitted by a wire, radio, electromagnetic, photoelectronic or photooptical system. "Electronic communication" does not include any of the following:

968.27(4)(a) (a) The radio portion of a cordless telephone communication that is transmitted between the cordless telephone handset and the base unit.

968.27(4)(b) (b) Any wire or oral communication.

968.27(4)(c) (c) Any communication made through a tone-only paging device.

968.27(4)(d) (d) Any communication from a tracking device.

968.27(5) (5) "Electronic communication service" means any service that provides its users with the ability to send or receive wire or electronic communications.

968.27(6) (6) "Electronic communications system" means any wire, radio, electromagnetic, photooptical or photoelectronic facilities for the transmission of electronic communications, and any computer facilities or related electronic equipment for the electronic storage of those communications.

968.27(7) (7) "Electronic, mechanical or other device" means any device or apparatus which can be used to intercept a wire, electronic or oral communication other than:

968.27(7)(a) (a) Any telephone or telegraph instrument, equipment or facilities, or any component thereof, which is:

968.27(7)(a)1. 1. Furnished to the subscriber or user by a provider of electronic or wire communication service in the ordinary course of its business and being used by the subscriber or user in the ordinary course of its business or furnished by the subscriber or user for connection to the facilities of the service and used in the ordinary course of its business; or

968.27(7)(a)2. 2. Being used by a provider of electronic or wire communication service in the ordinary course of its business, or by a law enforcement officer in the ordinary course of his or her duties.

968.27(7)(b) (b) A hearing aid or similar device being used to correct subnormal hearing to not better than normal.

968.27(8) (8) "Electronic storage" means any of the following:

968.27(8)(a) (a) Any temporary, intermediate storage of a wire or electronic communication incidental to the electronic transmission thereof.

968.27(8)(b) (b) Any storage of a wire or electronic communication by an electronic communication service for purposes of backup protection of the communication.

968.27(9) (9) "Intercept" means the aural or other acquisition of the contents of any wire, electronic or oral communication through the use of any electronic, mechanical or other device.

968.27(10) (10) "Investigative or law enforcement officer" means any officer of this state or political subdivision thereof, who is empowered by the laws of this state to conduct investigations of or to make arrests for offenses enumerated in ss. 968.28 to 968.37, and any attorney authorized by law to prosecute or participate in the prosecution of those offenses.

968.27(11) (11) "Judge" means the judge sitting at the time an application is made under s. 968.30 or his or her successor.

968.27(12) (12) "Oral communication" means any oral communication uttered by a person exhibiting an expectation that the communication is not subject to interception under circumstances justifying the expectation. "Oral communication" does not include any electronic communication.

968.27(13) (13) "Pen register" means a device that records or decodes electronic or other impulses that identify the numbers dialed or otherwise transmitted on the telephone line to which the device is attached. "Pen register" does not include any device used by a provider or customer of a wire or electronic communication service for billing, or recording as an incident to billing, for communications services provided by the provider or any device used by a provider or customer of a wire communication service for cost accounting or other like purposes in the ordinary course of its business.

968.27(14) (14) "Readily accessible to the general public" means, with respect to a radio communication, that the communication is not any of the following:

968.27(14)(a) (a) Scrambled or encrypted.

968.27(14)(b) (b) Transmitted using modulation techniques whose essential parameters have been withheld from the public with the intention of preserving the privacy of the communication.

968.27(14)(c) (c) Carried on a subcarrier or other signal subsidiary to a radio transmission.

968.27(14)(d) (d) Transmitted over a communication system provided by a common carrier, including a commercial mobile radio service provider, as defined in s. 196.01 (2g), unless the communication is a tone-only paging system communication.

968.27(14)(e) (e) Transmitted on frequencies allocated under 47 CFR part 25, subpart D, E or F of part 74, or part 94, unless in the case of a communication transmitted on a frequency allocated under 47 CFR part 74 that is not exclusively allocated to broadcast auxiliary services, the communication is a 2-way voice communication by radio.

968.27(14g) (14g) "Remote computing service" means computer storage or processing that is provided to the public by means of an electronic communications system.

968.27(15) (15) "Trap and trace device" means a device that captures the incoming electronic or other impulses that identify the originating number of an instrument or device from which a wire or electronic communication was transmitted.

968.27(16) (16) "User" means any person who or entity that:

968.27(16)(a) (a) Uses an electronic communication service; and

968.27(16)(b) (b) Is duly authorized by the provider of the service to engage in that use.

968.27(17) (17) "Wire communication" means any aural transfer made in whole or in part through the use of facilities for the transmission of communications by the aid of wire, cable, or other like connection between the point of origin and the point of reception, including the use of the connection in any switching station, furnished or operated by any person in providing or operating the facilities for the transmission of intrastate, interstate or foreign communications. "Wire communication" includes the electronic storage of any such aural transfer.

968.27 History History: 1971 c. 40 s. 93; 1987 a. 399; 1991 a. 39; 1997 a. 218; 2009 a. 349.

968.27 Annotation The constitutionality of ss. 968.27 to 968.30 is upheld. State ex rel. Hussong v. Froelich, 62 Wis. 2d 577, 215 N.W.2d 390.

968.27 Annotation An informant who is party to a tape recorded telephone conversation also acquired the conversation in his mind, regardless of the use of tape recorder; that acquisition is not an "intercept." The informant may testify to the conversation without use of the recording. State v. Maloney, 161 Wis. 2d 127, 467 N.W.2d 215 (Ct. App. 1991).

968.27 Annotation An "oral communication" under sub. (12) is a statement uttered under circumstances in which the speaker has a reasonable expectation of privacy. An individual has a reasonable expectation of privacy when he or she has both an actual subjective expectation of privacy in the speech, and a subjective expectation that is one that society is willing to recognize as reasonable, which requires examination of the totality of the circumstances. State v. Duchow, 2008 WI 57, 310 Wis. 2d 1, 749 N.W.2d 913, 05-2175.

968.27 Annotation Courts have identified a non-exclusive list of factors to discern whether an individual's expectation of privacy in his or her oral statements is objectively reasonable, including: 1) the volume of the statements; 2) the proximity of other individuals to the speaker; 3) the potential for the communications to be reported; 4) the actions taken by the speaker to ensure his or her privacy; 5) the need to employ technological enhancements for one to hear the speaker's statements; and 6) the place or location where the statements are made. State v. Duchow, 2008 WI 57, 310 Wis. 2d 1, 749 N.W.2d 913, 05-2175.

968.27 Annotation That a global positioning system (GPS) tracking device did not emit any signal but rather received signals and stored data that could be retrieved later did not take it outside the meaning of a tracking device under sub. (4) (d). It is not rational to limit the admission of tracking information based on whether it is obtained in real time by a signal or at a later time by direct access to the device. State v. Sveum, 2009 WI App 81, 319 Wis. 2d 498, 769 N.W.2d 53, 08-0658. Affirmed on other grounds. 2010 WI 92, 328 Wis. 2d 369; 787 N.W.2d 317, 08-0658.



968.28 Application for court order to intercept communications.

968.28  Application for court order to intercept communications. The attorney general together with the district attorney of any county may approve a request of an investigative or law enforcement officer to apply to the chief judge of the judicial administrative district for the county where the interception is to take place for an order authorizing or approving the interception of wire, electronic or oral communications. The chief judge may under s. 968.30 grant an order authorizing or approving the interception of wire, electronic or oral communications by investigative or law enforcement officers having responsibility for the investigation of the offense for which the application is made. The authorization shall be permitted only if the interception may provide or has provided evidence of the commission of the offense of homicide, felony murder, kidnapping, commercial gambling, bribery, extortion, dealing in controlled substances or controlled substance analogs, a computer crime that is a felony under s. 943.70, sexual exploitation of a child under s. 948.05, trafficking of a child under s. 948.051, child enticement under s. 948.07, use of a computer to facilitate a child sex crime under s. 948.075, or soliciting a child for prostitution under s. 948.08, or any conspiracy to commit any of the foregoing offenses.

968.28 History History: 1971 c. 219; 1977 c. 449; 1983 a. 438; 1987 a. 399; 1995 a. 448; 2011 a. 271.

968.28 Annotation The authorization of a wiretap for offenses not enumerated in this section did not warrant suppression of the evidence obtained from the wiretap when the order included both enumerated and non-enumerated offenses and contained sufficient probable cause for the enumerated offenses, the evidence obtained by wiretap was for enumerated offenses, and charges were brought only for enumerated offenses. State v. House, 2007 WI 79, 302 Wis. 2d 1, 734 N.W.2d 140, 05-2202.



968.29 Authorization for disclosure and use of intercepted wire, electronic or oral communications.

968.29  Authorization for disclosure and use of intercepted wire, electronic or oral communications.

968.29(1) (1) Any investigative or law enforcement officer who, by any means authorized by ss. 968.28 to 968.37 or 18 USC 2510 to 2520, has obtained knowledge of the contents of any wire, electronic or oral communication, or evidence derived therefrom, may disclose the contents to another investigative or law enforcement officer only to the extent that the disclosure is appropriate to the proper performance of the official duties of the officer making or receiving the disclosure.

968.29(2) (2) Any investigative or law enforcement officer who, by any means authorized by ss. 968.28 to 968.37 or 18 USC 2510 to 2520, has obtained knowledge of the contents of any wire, electronic or oral communication or evidence derived therefrom may use the contents only to the extent the use is appropriate to the proper performance of the officer's official duties.

968.29(3) (3)

968.29(3)(a)(a) Any person who has received, by any means authorized by ss. 968.28 to 968.37 or 18 USC 2510 to 2520 or by a like statute of any other state, any information concerning a wire, electronic or oral communication or evidence derived therefrom intercepted in accordance with ss. 968.28 to 968.37, may disclose the contents of that communication or that derivative evidence only while giving testimony under oath or affirmation in any proceeding in any court or before any magistrate or grand jury in this state, or in any court of the United States or of any state, or in any federal or state grand jury proceeding.

968.29(3)(b) (b) In addition to the disclosure provisions of par. (a), any person who has received, in the manner described under s. 968.31 (2) (b), any information concerning a wire, electronic or oral communication or evidence derived therefrom, may disclose the contents of that communication or that derivative evidence while giving testimony under oath or affirmation in any proceeding described in par. (a) in which a person is accused of any act constituting a felony, and only if the party who consented to the interception is available to testify at the proceeding or if another witness is available to authenticate the recording.

968.29(4) (4) No otherwise privileged wire, electronic or oral communication intercepted in accordance with, or in violation of, ss. 968.28 to 968.37 or 18 USC 2510 to 2520, may lose its privileged character.

968.29(5) (5) When an investigative or law enforcement officer, while engaged in intercepting wire, electronic or oral communications in the manner authorized, intercepts wire, electronic or oral communications relating to offenses other than those specified in the order of authorization or approval, the contents thereof, and evidence derived therefrom, may be disclosed or used as provided in subs. (1) and (2). The contents and any evidence derived therefrom may be used under sub. (3) when authorized or approved by the judge who acted on the original application where the judge finds on subsequent application, made as soon as practicable but no later than 48 hours, that the contents were otherwise intercepted in accordance with ss. 968.28 to 968.37 or 18 USC 2510 to 2520 or by a like statute.

968.29 History History: 1971 c. 40 ss. 91, 93; 1987 a. 399; 1989 a. 121, 359; 1993 a. 98; 1995 a. 30.

968.29 Annotation Evidence of intercepted oral or wire communications can be introduced only if the interception was authorized under s. 968.30; consent by one party to the communication is not sufficient. State ex rel. Arnold v. County Court, 51 Wis. 2d 434, 187 N.W.2d 354 (1971).

968.29 Annotation Although one-party consent tapes are lawful, they are not authorized by ss. 968.28 to 968.33 and therefore the contents cannot be admitted as evidence in chief, but s. 968.29 (3) does not prohibit giving such tapes to the state. State v. Waste Management of Wisconsin, Inc. 81 Wis. 2d 555, 261 N.W.2d 147 (1977).

968.29 Annotation Although a taped telephone conversation was obtained without a court order, the defendant opened the door to the tape's admission by extensive reference to the tape transcript during his case-in-chief. State v. Albrecht, 184 Wis. 2d 287, 516 N.W.2d 776 (Ct. App. 1994).

968.29 Annotation Sub. (2) authorizes prosecutors to include intercepted communications in a criminal complaint. A prosecutor is a law enforcement officer under sub. (2), and preparation of complaints is within the prosecutor's official duties. State v. Gilmore, 193 Wis. 2d 403, 535 N.W.2d 21 (Ct. App. 1995).

968.29 Annotation The state may incorporate intercepted communications in a criminal complaint if the complaint is filed under seal. Unilateral public disclosure of such communications in a complaint while not authorized does not subject the communication to suppression, but may entitle the defendant to remedies under s. 968.31. State v. Gilmore, 201 Wis. 2d 820, 549 N.W.2d 401 (1996), 94-0123.

968.29 Annotation The state may use one-party consent recordings of criminal activity, the disclosure of which is not authorized under sub. (3) (b), if the evidence inadvertently falls within the "plain hearing" of law enforcement officers conducting authorized surveillance. State v. Gil, 208 Wis. 2d 531, 561 N.W.2d 760 (Ct. App. 1997), 95-3347.

968.29 Annotation Since interception by government agents of an informant's telephone call was exclusively done by federal agents and was lawful under federal law, Wisconsin law did not govern its admissibility into evidence in a federal prosecution, notwithstanding that the telephone call may have been a privileged communication under Wisconsin law. United States v. Beni, 397 F. Supp. 1086.



968.30 Procedure for interception of wire, electronic or oral communications.

968.30  Procedure for interception of wire, electronic or oral communications.

968.30(1) (1) Each application for an order authorizing or approving the interception of a wire, electronic or oral communication shall be made in writing upon oath or affirmation to the court and shall state the applicant's authority to make the application and may be upon personal knowledge or information and belief. Each application shall include the following information:

968.30(1)(a) (a) The identity of the investigative or law enforcement officer making the application, and the officers authorizing the application.

968.30(1)(b) (b) A full and complete statement of the facts and circumstances relied upon by the applicant, to justify the applicant's belief that an order should be issued, including:

968.30(1)(b)1. 1. Details of the particular offense that has been, is being, or is about to be committed;

968.30(1)(b)2. 2. A particular description of the nature and location of the facilities from which or the place where the communication is to be intercepted;

968.30(1)(b)3. 3. A particular description of the type of communications sought to be intercepted; and

968.30(1)(b)4. 4. The identity of the person, if known, committing the offense and whose communications are to be intercepted.

968.30(1)(c) (c) A full and complete statement whether or not other investigative procedures have been tried and failed or why they reasonably appear to be unlikely to succeed if tried or to be too dangerous.

968.30(1)(d) (d) A statement of the period of time for which the interception is required to be maintained. If the nature of the investigation is such that the authorization for interception should not automatically terminate when the described type of communication has been obtained, a particular description of facts establishing probable cause to believe that additional communications for the same type will occur thereafter.

968.30(1)(e) (e) A full and complete statement of the facts concerning all previous applications known to the individual authorizing and making the application, made to any court for authorization to intercept, or for approval of interceptions of, wire, electronic or oral communications involving any of the same persons, facilities or places specified in the application, and the action taken by the court on each such application; and

968.30(1)(f) (f) Where the application is for the extension of an order, a statement setting forth the results thus far obtained from the interception, or a reasonable explanation of the failure to obtain such results.

968.30(2) (2) The court may require the applicant to furnish additional testimony or documentary evidence under oath or affirmation in support of the application. Oral testimony shall be reduced to writing.

968.30(3) (3) Upon the application the court may enter an ex parte order, as requested or as modified, authorizing or approving interception of wire, electronic or oral communications, if the court determines on the basis of the facts submitted by the applicant that all of the following exist:

968.30(3)(a) (a) There is probable cause for belief that an individual is committing, has committed, or is about to commit a particular offense enumerated in s. 968.28.

968.30(3)(b) (b) There is probable cause for belief that particular communications concerning that offense will be obtained through such interception.

968.30(3)(c) (c) Other investigative procedures have been tried and have failed or reasonably appear to be unlikely to succeed if tried or to be too dangerous.

968.30(3)(d) (d) There is probable cause for belief that the facilities from which, or the place where, the wire, electronic or oral communications are to be intercepted are being used, or are about to be used, in connection with the commission of the offense, or are leased to, listed in the name of, or commonly used by the person.

968.30(4) (4) Each order authorizing or approving the interception of any wire, electronic or oral communication shall specify:

968.30(4)(a) (a) The identity of the person, if known, whose communications are to be intercepted;

968.30(4)(b) (b) The nature and location of the communications facilities which, or the place where authority to intercept is granted and the means by which such interceptions shall be made;

968.30(4)(c) (c) A particular description of the type of communication sought to be intercepted and a statement of the particular offense to which it relates;

968.30(4)(d) (d) The identity of the agency authorized to intercept the communications and of the person authorizing the application; and

968.30(4)(e) (e) The period of time during which such interception is authorized, including a statement whether or not the interception shall automatically terminate when the described communication has been first obtained.

968.30(5) (5) No order entered under this section may authorize or approve the interception of any wire, electronic or oral communication for any period longer than is necessary to achieve the objective of the authorization, nor in any event longer than 30 days. The 30-day period begins on the earlier of the day on which the investigative or law enforcement officer first begins to conduct an interception under the order or 10 days after the order is entered. Extensions of an order may be granted, but only upon application for an extension made in accordance with sub. (1) and the court making the findings required by sub. (3). The period of extension shall be no longer than the authorizing judge deems necessary to achieve the purposes for which it was granted and in no event be for longer than 30 days. Every order and extension thereof shall contain a provision that the authorization to intercept shall be executed as soon as practicable, shall be conducted in such a way as to minimize the interception of communications not otherwise subject to interception under this chapter, and must terminate upon attainment of the authorized objective, or in any event in 30 days. In the event the intercepted communication is in a code or foreign language, and an expert in that foreign language or code is not reasonably available during the interception period, minimization may be accomplished as soon as practicable after the interception.

968.30(6) (6) Whenever an order authorizing interception is entered pursuant to ss. 968.28 to 968.33, the order may require reports to be made to the court which issued the order showing what progress has been made toward achievement of the authorized objective and the need for continued interception. Such reports shall be made at such intervals as the court requires.

968.30(7) (7)

968.30(7)(a)(a) The contents of any wire, electronic or oral communication intercepted by any means authorized by ss. 968.28 to 968.37 shall, if possible, be recorded on tape or wire or other comparable device. The recording of the contents of any wire, electronic or oral communication under this subsection shall be done in such way as will protect the recording from editing or other alterations. Immediately upon the expiration of the period of the order or extensions thereof all such recordings and records of an intercepted wire, electronic or oral communication shall be filed with the court issuing the order and the court shall order the same to be sealed. Custody of the recordings and records shall be wherever the judge handling the application shall order. They shall not be destroyed except upon an order of the issuing or denying judge and in any event shall be properly kept and preserved for 10 years. Duplicate recordings and other records may be made for use or disclosure pursuant to the provisions for investigations under s. 968.29 (1) and (2). The presence of the seal provided for by this subsection, or a satisfactory explanation for the absence thereof, shall be a prerequisite for the use or disclosure of the contents of any wire, electronic or oral communication or evidence derived therefrom under s. 968.29 (3).

968.30(7)(b) (b) Applications made and orders granted under ss. 968.28 to 968.33 together with all other papers and records in connection therewith shall be ordered sealed by the court. Custody of the applications, orders and other papers and records shall be wherever the judge shall order. Such applications and orders shall be disclosed only upon a showing of good cause before the judge and shall not be destroyed except on order of the issuing or denying judge, and in any event shall be kept for 10 years.

968.30(7)(c) (c) Any violation of this subsection may be punished as contempt of court.

968.30(7)(d) (d) Within a reasonable time but not later than 90 days after the filing of an application for an order of approval under par. (b) which is denied or the termination of the period of an order or extensions thereof, the issuing or denying judge shall cause to be served on the persons named in the order or the application and such other parties to intercepted communications as the judge determines is in the interest of justice, an inventory which shall include notice of:

968.30(7)(d)1. 1. The fact of the entry of the order or the application.

968.30(7)(d)2. 2. The date of the entry and the period of authorized, approved or disapproved interception, or the denial of the application.

968.30(7)(d)3. 3. The fact that during the period wire, electronic or oral communications were or were not intercepted.

968.30(7)(e) (e) The judge may, upon the filing of a motion, make available to such person or the person's counsel for inspection in the manner provided in ss. 19.35 and 19.36 such portions of the intercepted communications, applications and orders as the judge determines to be in the interest of justice. On an ex parte showing of good cause to the issuing judge the serving of the inventory required by this subsection may be postponed. The judge shall review such postponement at the end of 60 days and good cause shall be shown prior to further postponement.

968.30(8) (8) The contents of any intercepted wire, electronic or oral communication or evidence derived therefrom shall not be received in evidence or otherwise disclosed in any trial, hearing or other proceeding in any court of this state unless each party, not less than 10 days before the trial, hearing or proceeding, has been furnished with a copy of the court order, and accompanying application, under which the interception was authorized or approved. This 10-day period may be waived by the judge if he or she finds that it was not possible to furnish the party with the above information 10 days before the trial, hearing or proceeding and that the party will not be prejudiced by the delay in receiving the information.

968.30(9) (9)

968.30(9)(a)(a) Any aggrieved person in any trial, hearing or proceeding in or before any court, department, officer, agency, regulatory body or other authority of this state, or a political subdivision thereof, may move before the trial court or the court granting the original warrant to suppress the contents of any intercepted wire, electronic or oral communication, or evidence derived therefrom, on the grounds that the communication was unlawfully intercepted; the order of authorization or approval under which it was intercepted is insufficient on its face; or the interception was not made in conformity with the order of authorization or approval. The motion shall be made before the trial, hearing or proceeding unless there was no opportunity to make the motion or the person was not aware of the grounds of the motion. If the motion is granted, the contents of the intercepted wire, electronic or oral communication, or evidence derived therefrom, shall be treated as having been obtained in violation of ss. 968.28 to 968.37. The judge may, upon the filing of the motion by the aggrieved person, make available to the aggrieved person or his or her counsel for inspection such portions of the intercepted communication or evidence derived therefrom as the judge determines to be in the interest of justice.

968.30(9)(b) (b) In addition to any other right to appeal, the state shall have the right to appeal:

968.30(9)(b)1. 1. From an order granting a motion to suppress made under par. (a) if the attorney general or district attorney certifies to the judge or other official granting such motion that the appeal is not entered for purposes of delay and shall be diligently prosecuted as in the case of other interlocutory appeals or under such rules as the supreme court adopts; or

968.30(9)(b)2. 2. From an order denying an application for an order of authorization or approval, and such an appeal shall be ex parte and shall be in camera in preference to all other pending appeals in accordance with rules promulgated by the supreme court.

968.30(10) (10) Nothing in ss. 968.28 to 968.375 shall be construed to allow the interception of any wire, electronic, or oral communication between an attorney and a client.

968.30 History History: 1971 c. 40 s. 93; 1981 c. 335 s. 26; 1987 a. 399; 1993 a. 486; 2009 a. 349.

968.30 Annotation Although a taped telephone conversation was obtained without a court order, the defendant opened the door to the tape's admission by extensive reference to the tape transcript during his case-in-chief. State v. Albrecht, 184 Wis. 2d 287, 516 N.W.2d 776 (Ct. App. 1994).

968.30 Annotation The state may incorporate intercepted communications in a criminal complaint if the complaint is filed under seal. Unilateral public disclosure of such communications in a complaint while not authorized does not subject the communication to suppression, but may entitle the defendant to remedies under s. 968.31. State v. Gilmore, 201 Wis. 2d 820, 549 N.W.2d 401 (1996), 94-0123.

968.30 Annotation Suppression of wire communications is reserved for those that are illegally intercepted and does not apply to legally intercepted communications that are improperly disclosed. State v. Gilmore, 201 Wis. 2d 820, 549 N.W.2d 401 (1996), 94-0123.

968.30 Annotation Not every failure to follow wiretapping statutes makes an interception unlawful such that suppression is required. Whether a violation of the wiretapping statutes requires suppression depends upon whether the statutory purpose has been achieved despite the violation. The authorization of a wiretap for offenses not enumerated in this section did not warrant suppression of the evidence obtained from the wiretap when the order included both enumerated and non-enumerated offenses, it contained sufficient probable cause for the enumerated offenses, the evidence obtained by wiretap was for enumerated offenses, and charges were brought only for enumerated offenses. State v. House, 2007 WI 79, 302 Wis. 2d 1, 734 N.W.2d 140, 05-2202.

968.30 Annotation Sub. (10) does not require that all intercepts by a county jail are unlawful because the telephone intercept system has the potential to record inmates' calls to their attorneys. State v. Christensen, 2007 WI App 170, 304 Wis. 2d 147, 737 N.W.2d 38, 06-1565.

968.30 Annotation Communications privacy: A legislative perspective. Kastenmeier, Leavy & Beier. 1989 WLR 715 (1989).



968.31 Interception and disclosure of wire, electronic or oral communications prohibited.

968.31  Interception and disclosure of wire, electronic or oral communications prohibited.

968.31(1) (1) Except as otherwise specifically provided in ss. 196.63 or 968.28 to 968.30, whoever commits any of the acts enumerated in this section is guilty of a Class H felony:

968.31(1)(a) (a) Intentionally intercepts, attempts to intercept or procures any other person to intercept or attempt to intercept, any wire, electronic or oral communication.

968.31(1)(b) (b) Intentionally uses, attempts to use or procures any other person to use or attempt to use any electronic, mechanical or other device to intercept any oral communication.

968.31(1)(c) (c) Discloses, or attempts to disclose, to any other person the contents of any wire, electronic or oral communication, knowing or having reason to know that the information was obtained through the interception of a wire, electronic or oral communication in violation of this section or under circumstances constituting violation of this section.

968.31(1)(d) (d) Uses, or attempts to use, the contents of any wire, electronic or oral communication, knowing or having reason to know that the information was obtained through the interception of a wire, electronic or oral communication in violation of this section or under circumstances constituting violation of this section.

968.31(1)(e) (e) Intentionally discloses the contents of any oral, electronic or wire communication obtained by authority of ss. 968.28, 968.29 and 968.30, except as therein provided.

968.31(1)(f) (f) Intentionally alters any wire, electronic or oral communication intercepted on tape, wire or other device.

968.31(2) (2) It is not unlawful under ss. 968.28 to 968.37:

968.31(2)(a) (a) For an operator of a switchboard, or an officer, employee or agent of any provider of a wire or electronic communication service, whose facilities are used in the transmission of a wire or electronic communication to intercept, disclose or use that communication in the normal course of his or her employment while engaged in any activity which is a necessary incident to the rendition of his or her service or to the protection of the rights or property of the provider of that service, except that a provider of a wire or electronic communication service shall not utilize service observing or random monitoring except for mechanical or service quality control checks.

968.31(2)(b) (b) For a person acting under color of law to intercept a wire, electronic or oral communication, where the person is a party to the communication or one of the parties to the communication has given prior consent to the interception.

968.31(2)(c) (c) For a person not acting under color of law to intercept a wire, electronic or oral communication where the person is a party to the communication or where one of the parties to the communication has given prior consent to the interception unless the communication is intercepted for the purpose of committing any criminal or tortious act in violation of the constitution or laws of the United States or of any state or for the purpose of committing any other injurious act.

968.31(2)(d) (d) For any person to intercept or access an electronic communication made through an electronic communication system that is configured so that the electronic communication is readily accessible to the general public.

968.31(2)(e) (e) For any person to intercept any radio communication that is transmitted:

968.31(2)(e)1. 1. By any station for the use of the general public, or that relates to ships, aircraft, vehicles or persons in distress;

968.31(2)(e)2. 2. By any governmental, law enforcement, civil defense, private land mobile or public safety communications system, including police and fire, readily accessible to the general public;

968.31(2)(e)3. 3. By a station operating on an authorized frequency within the bands allocated to the amateur, citizens band or general mobile radio services; or

968.31(2)(e)4. 4. By any marine or aeronautical communications system.

968.31(2)(f) (f) For any person to engage in any conduct that:

968.31(2)(f)1. 1. Is prohibited by section 633 of the communications act of 1934; or

968.31(2)(f)2. 2. Is excepted from the application of section 705 (a) of the communications act of 1934 by section 705 (b) of that act.

968.31(2)(g) (g) For any person to intercept any wire or electronic communication the transmission of which is causing harmful interference to any lawfully operating station or consumer electronic equipment, to the extent necessary to identify the source of the interference.

968.31(2)(h) (h) For users of the same frequency to intercept any radio communication made through a system that utilizes frequencies monitored by individuals engaged in the provision or the use of the system, if the communication is not scrambled or encrypted.

968.31(2)(i) (i) To use a pen register or a trap and trace device as authorized under ss. 968.34 to 968.37; or

968.31(2)(j) (j) For a provider of electronic communication service to record the fact that a wire or electronic communication was initiated or completed in order to protect the provider, another provider furnishing service toward the completion of the wire or electronic communication, or a user of that service, from fraudulent, unlawful or abusive use of the service.

968.31(2m) (2m) Any person whose wire, electronic or oral communication is intercepted, disclosed or used in violation of ss. 968.28 to 968.37 shall have a civil cause of action against any person who intercepts, discloses or uses, or procures any other person to intercept, disclose, or use, the communication, and shall be entitled to recover from any such person:

968.31(2m)(a) (a) Actual damages, but not less than liquidated damages computed at the rate of $100 a day for each day of violation or $1,000, whichever is higher;

968.31(2m)(b) (b) Punitive damages; and

968.31(2m)(c) (c) A reasonable attorney's fee and other litigation costs reasonably incurred.

968.31(3) (3) Good faith reliance on a court order or on s. 968.30 (7) shall constitute a complete defense to any civil or criminal action brought under ss. 968.28 to 968.37.

968.31 History History: 1971 c. 40 ss. 92, 93; 1977 c. 272; 1985 a. 297; 1987 a. 399; 1989 a. 56; 1991 a. 294; 1997 a. 283; 2001 a. 109.

968.31 Annotation The testimony of an undercover police officer who was carrying a concealed eavesdropping device under sub. (2) is not the product of the eavesdropping and is admissible even assuming the eavesdropping was unconstitutional. State v. Smith, 72 Wis. 2d 711, 242 N.W.2d 184 (1976).

968.31 Annotation An individual, who volunteers to aid the authorities in a lawful, albeit surreptitious, investigation does not commit an injury against the investigated party under sub. (2) (c) simply by participation. Undercover informants must surely realize that evidence they receive may be potentially harmful to the target of the investigation, but this is not the type of injurious act contemplated by the statute. State v. Maloney, 2005 WI 74, 281 Wis. 2d 595, 698 N.W.2d 583, 03-2180.

968.31 Annotation Consent under sub. (2) (b) may be express or implied in fact from surrounding circumstances indicating that the person knowingly agreed to the surveillance. In the prison setting, an inmate has given implied consent to electronic surveillance when he or she has meaningful notice that a telephone call is subject to monitoring and recording and nonetheless proceeds with the call. State v. Riley, 2005 WI App 203, 287 Wis. 2d 244, 704 N.W.2d 635, 04-2321.

968.31 Annotation If a warrantless intercept complies with sub. (2) (b), commonly referred to as the one-party consent exception, the contents of the intercept may be disclosed in a felony proceeding. The phrase "person acting under color of law" does not exclude law enforcement officers. State v. Ohlinger, 2009 WI App 44, 317 Wis. 2d 445, 767 N.W.2d 336, 08-0135.

968.31 Annotation The use of the "called party control device" by the communications common carrier to trace bomb scares and other harassing telephone calls would not violate any law if used with the consent of the receiving party. 60 Atty. Gen. 90.



968.32 Forfeiture of contraband devices.

968.32  Forfeiture of contraband devices. Any electronic, mechanical, or other intercepting device used in violation of s. 968.31 (1) may be seized as contraband by any peace officer and forfeited to this state in an action by the department of justice under ch. 778.

968.32 History History: 1979 c. 32 s. 92 (8).



968.33 Reports concerning intercepted wire or oral communications.

968.33  Reports concerning intercepted wire or oral communications. In January of each year, the department of justice shall report to the administrative office of the United States courts such information as is required to be filed by 18 USC 2519. A duplicate copy of the reports shall be filed, at the same time, with the office of the director of state courts.

968.33 History History: 1973 c. 12 s. 37; 1977 c. 187 s. 135; Sup. Ct. Order, 88 Wis. 2d xiii (1979).



968.34 Use of pen register or trap and trace device restricted.

968.34  Use of pen register or trap and trace device restricted.

968.34(1)(1) Except as provided in this section, no person may install or use a pen register or a trap and trace device without first obtaining a court order under s. 968.36 or 18 USC 3123 or 50 USC 1801 to 1811.

968.34(2) (2) The prohibition of sub. (1) does not apply with respect to the use of a pen register or a trap and trace device by a provider of electronic or wire communication service:

968.34(2)(a) (a) Relating to the operation, maintenance and testing of a wire or electronic communication service or to the protection of the rights or property of the provider, or to the protection of users of that service from abuse of service or unlawful use of service;

968.34(2)(b) (b) To record the fact that a wire or electronic communication was initiated or completed in order to protect the provider, another provider furnishing service toward the completion of the wire communication, or a user of that service, from fraudulent, unlawful or abusive use of service; or

968.34(2)(c) (c) Where the consent of the user of that service has been obtained.

968.34(2m) (2m) The prohibition of sub. (1) does not apply to a telephone caller identification service authorized under s. 196.207 (2).

968.34(3) (3) Whoever knowingly violates sub. (1) may be fined not more than $10,000 or imprisoned for not more than 9 months or both.

968.34 History History: 1987 a. 399; 1991 a. 268, 269; 1997 a. 283; 2001 a. 109.



968.35 Application for an order for a pen register or a trap and trace device.

968.35  Application for an order for a pen register or a trap and trace device.

968.35(1) (1) The attorney general or a district attorney may make application for an order or an extension of an order under s. 968.36 authorizing or approving the installation and use of a pen register or a trap and trace device, in writing under oath or equivalent affirmation, to a circuit court for the county where the device is to be located.

968.35(2) (2) An application under sub. (1) shall include all of the following:

968.35(2)(a) (a) The identity of the person making the application and the identity of the law enforcement agency conducting the investigation.

968.35(2)(b) (b) A certification by the applicant that the information likely to be obtained is relevant to an ongoing criminal investigation being conducted by that agency.

968.35 History History: 1987 a. 399.



968.36 Issuance of an order for a pen register or a trap and trace device.

968.36  Issuance of an order for a pen register or a trap and trace device.

968.36(1)(1) Upon an application made under s. 968.35, the court shall enter an ex parte order authorizing the installation and use of a pen register or a trap and trace device within the jurisdiction of the court if the court finds that the applicant has certified to the court that the information likely to be obtained by the installation and use is relevant to an ongoing criminal investigation.

968.36(2) (2) An order issued under this section shall do all of the following:

968.36(2)(a) (a) Specify the identity, if known, of the person to whom is leased or in whose name is listed the telephone line to which the pen register or trap and trace device is to be attached.

968.36(2)(b) (b) Specify the identity, if known, of the person who is the subject of the criminal investigation.

968.36(2)(c) (c) Specify the number and, if known, the physical location of the telephone line to which the pen register or trap and trace device is to be attached and, in the case of a trap and trace device, the geographic limits of the trap and trace order.

968.36(2)(d) (d) Provide a statement of the offense to which the information likely to be obtained by the pen register or trap and trace device relates.

968.36(2)(e) (e) Direct, upon the request of the applicant, the furnishing of information, facilities and technical assistance necessary to accomplish the installation of the pen register or trap and trace device under s. 968.37.

968.36(3) (3) An order issued under this section shall authorize the installation and use of a pen register or a trap and trace device for a period not to exceed 60 days.

968.36(4) (4) Extensions of the order may be granted, but only upon an application for an order under s. 968.35 and upon the judicial finding required by sub. (1). The period of extension shall be for a period not to exceed 60 days.

968.36(5) (5) An order authorizing or approving the installation and use of a pen register or a trap and trace device shall direct that:

968.36(5)(a) (a) The order be sealed until otherwise ordered by the court; and

968.36(5)(b) (b) The person owning or leasing the line to which the pen register or a trap and trace device is attached, or who has been ordered by the court to provide assistance to the applicant, not disclose the existence of the pen register or trap and trace device or the existence of the investigation to the listed subscriber, or to any other person, unless or until otherwise ordered by the court.

968.36 History History: 1987 a. 399.



968.37 Assistance in the installation and use of a pen register or trap and trace device.

968.37  Assistance in the installation and use of a pen register or trap and trace device.

968.37(1) (1) Upon the request of the attorney general, a district attorney or an officer of a law enforcement agency authorized to install and use a pen register under ss. 968.28 to 968.37, a provider of wire or electronic communication service, landlord, custodian or other person shall furnish the investigative or law enforcement officer forthwith all information, facilities and technical assistance necessary to accomplish the installation of the pen register unobtrusively and with a minimum of interference with the services that the person so ordered by the court accords the party with respect to whom the installation and use is to take place, if the assistance is directed by a court order under s. 968.36 (5) (b).

968.37(2) (2) Upon the request of the attorney general, a district attorney or an officer of a law enforcement agency authorized to receive the results of a trap and trace device under ss. 968.28 to 968.37, a provider of a wire or electronic communication service, landlord, custodian or other person shall install the device forthwith on the appropriate line and shall furnish the investigative or law enforcement officer all additional information, facilities and technical assistance including installation and operation of the device unobtrusively and with a minimum of interference with the services that the person so ordered by the court accords the party with respect to whom the installation and use is to take place, if the installation and assistance is directed by a court order under s. 968.36 (5) (b). Unless otherwise ordered by the court, the results of the trap and trace device shall be furnished to the officer of a law enforcement agency, designated by the court, at reasonable intervals during regular business hours for the duration of the order.

968.37(3) (3) A provider of a wire or electronic communication service, landlord, custodian or other person who furnishes facilities or technical assistance under this section shall be reasonably compensated for the reasonable expenses incurred in providing the facilities and assistance.

968.37(4) (4) No cause of action may lie in any court against any provider of a wire or electronic communication service, its officers, employees or agents or other specified persons for providing information, facilities or assistance in accordance with the terms of a court order under s. 968.36.

968.37(5) (5) A good faith reliance on a court order, a legislative authorization or a statutory authorization is a complete defense against any civil or criminal action brought under ss. 968.28 to 968.37.

968.37 History History: 1987 a. 399.



968.375 Subpoenas and warrants for records or communications of customers of an electronic communication service or remote computing service provider.

968.375  Subpoenas and warrants for records or communications of customers of an electronic communication service or remote computing service provider.

968.375(2)(2)  Jurisdiction. For purposes of this section, a person is considered to be doing business in this state and is subject to service and execution of process from this state, if the person makes a contract with or engages in a terms of service agreement with any other person, whether or not the other person is a resident of this state, and any part of the performance of the contract or provision of service takes place within this state on any occasion.

968.375(3) (3) Subpoena.

968.375(3)(a)(a) Upon the request of the attorney general or a district attorney and upon a showing of probable cause, a judge may issue a subpoena requiring a person who provides electronic communication service or remote computing service to disclose within a reasonable time that is established in the subpoena a record or other information pertaining to a subscriber or customer of the service, including any of the following relating to the subscriber or customer:

968.375(3)(a)1. 1. Name.

968.375(3)(a)2. 2. Address.

968.375(3)(a)3. 3. Local and long distance telephone connection records, or records of session times and durations.

968.375(3)(a)4. 4. Length of service, including start date, and types of service utilized.

968.375(3)(a)5. 5. Telephone or instrument number or other subscriber number or identity, including any temporarily assigned network address.

968.375(3)(a)6. 6. Means and source of payment for the electronic communication service or remote computing service, including any credit card or bank account number.

968.375(3)(b) (b) A subpoena under this subsection may not require disclosure of the contents of communications.

968.375(4) (4) Warrant. Upon the request of the attorney general or a district attorney and upon a showing of probable cause, a judge may issue a warrant requiring a person who provides electronic communication service or remote computing service to disclose within a reasonable time that is established in the warrant any of the following:

968.375(4)(a) (a) The content of a wire or electronic communication that is in electronic storage in an electronic communications system or held or maintained by a provider of remote computing service.

968.375(4)(b) (b) A record or information described under sub. (3) (a).

968.375(5) (5) Basis, application for, and issuance of subpoena or warrant. Section 968.12 (2) and (3) applies to the basis and application for, and issuance of, a subpoena under sub. (3) or a warrant under sub. (4) as it applies to the basis and application for, and issuance of, a search warrant under s. 968.12.

968.375(6) (6) Manner of service. A subpoena or warrant issued under this section may be served in the manner provided for serving a summons under s. 801.11 (5) or, if delivery can reasonably be proved, by United States mail, delivery service, telephone facsimile, or electronic transmission.

968.375(7) (7) Time for service. A subpoena or warrant issued under this section shall be served not more than 5 days after the date of issuance.

968.375(9) (9) Motion to quash. The person on whom a subpoena or warrant issued under this section is served may file a motion to quash the subpoena or warrant with the judge who issued the subpoena or warrant. If the person files the motion within the time for production of records or information, the judge shall hear and decide the motion within 8 days after the motion is filed.

968.375(10) (10) Law enforcement presence not required. The presence of a law enforcement officer is not required for service or execution of a subpoena or warrant issued under this section.

968.375(11) (11) Return. A subpoena or warrant issued under this section shall be returned to the court not later than 5 days after the records or information described in the subpoena or warrant are received by the attorney general, district attorney, or law enforcement agency, whichever is designated in the subpoena or warrant.

968.375(12) (12) Secrecy. A subpoena or warrant issued under this section shall be issued with all practicable secrecy and the request, complaint, affidavit, or testimony upon which it is based may not be filed with the clerk or made public until the subpoena or warrant has been executed and returned to the court. The judge may issue an order sealing the subpoena or warrant and the request, complaint, affidavit, or testimony upon which it is based. The judge may issue an order prohibiting the person on whom the subpoena or warrant is served from disclosing the existence of the subpoena or warrant to the customer or subscriber unless the judge subsequently authorizes such disclosure.

968.375(13) (13) Immunity. A person on whom a subpoena or warrant issued under this section is served is immune from civil liability for acts or omissions in providing records or information, facilities, or assistance in accordance with the terms of the subpoena or warrant.

968.375(14) (14) Technical irregularities. Evidence disclosed under a subpoena or warrant issued under this section shall not be suppressed because of technical irregularities or errors not affecting the substantial rights of the defendant.

968.375(15) (15) Disclosure without subpoena or warrant. A provider of electronic communication or remote computing service may disclose records or information described under sub. (3) (a) of a customer or subscriber or the content of communications of a customer or subscriber described under sub. (4) without a subpoena or warrant if any of the following applies:

968.375(15)(a) (a) The customer or subscriber provides consent for the particular disclosure.

968.375(15)(b) (b) The provider of electronic communication or remote computing service believes in good faith that an emergency involving the danger of death or serious physical injury to any person exists and that disclosure of the information is required to prevent the death or injury or to mitigate the injury.

968.375 History History: 2009 a. 349; 2011 a. 260 s. 81.



968.38 Testing for HIV infection and certain diseases.

968.38  Testing for HIV infection and certain diseases.

968.38(1)(1) In this section:

968.38(1)(a) (a) "Health care professional" means a physician or a registered nurse or licensed practical nurse who is licensed under ch. 441.

968.38(1)(b) (b) "HIV" means any strain of human immunodeficiency virus, which causes acquired immunodeficiency syndrome.

968.38(1)(bc) (bc) "HIV test" has the meaning given in s. 252.01 (2m).

968.38(1)(bm) (bm) "Physician" has the meaning given in s. 448.01 (5).

968.38(1)(c) (c) "Sexually transmitted disease" has the meaning given in s. 252.11 (1).

968.38(1)(d) (d) "Significant exposure" has the meaning given in s. 252.15 (1) (em).

968.38(2) (2) In a criminal action under s. 940.225, 948.02, 948.025, 948.05, 948.06, 948.085, or 948.095, if all of the following apply, the district attorney shall apply to the circuit court for his or her county to order the defendant to submit to an HIV test and to a test or a series of tests to detect the presence of a sexually transmitted disease, each of which tests shall be administered by a health care professional, and to disclose the results of the test or tests as specified in sub. (4) (a) to (c):

968.38(2)(a) (a) The district attorney has probable cause to believe that the alleged victim or victim has had contact with body fluid of the defendant that constitutes a significant exposure. If the defendant is convicted or found not guilty by reason of mental disease or defect, this paragraph does not apply.

968.38(2)(b) (b) The alleged victim or victim who is not a minor or the parent or guardian of the alleged victim or victim who is a minor requests the district attorney to so apply for an order.

968.38(2m) (2m) In a criminal action under s. 946.43 (2m), the district attorney shall apply to the circuit court for his or her county for an order requiring the defendant to submit to a test or a series of tests administered by a health care professional to detect the presence of communicable diseases and to disclose the results of the test or tests as specified in sub. (5) (a) to (c), if all of the following apply:

968.38(2m)(a) (a) The district attorney has probable cause to believe that the act or alleged act of the defendant that constitutes a violation of s. 946.43 (2m) carried a potential for transmitting a communicable disease to the victim or alleged victim and involved the defendant's blood, semen, vomit, saliva, urine or feces or other bodily substance of the defendant.

968.38(2m)(b) (b) The alleged victim or victim who is not a minor or the parent or guardian of the alleged victim or victim who is a minor requests the district attorney to apply for an order.

968.38(3) (3) The district attorney may apply under sub. (2) or (2m) for an order at any of the following times, and, within those times, shall do so as soon as possible so as to enable the court to provide timely notice:

968.38(3)(a) (a) At or after the initial appearance and prior to the preliminary examination.

968.38(3)(b) (b) If the defendant waives the preliminary examination, at any time after the court binds the defendant over for trial and before a verdict is rendered.

968.38(3)(c) (c) At any time after the defendant is convicted or is found not guilty by reason of mental disease or defect.

968.38(3)(d) (d) If the court has determined that the defendant is not competent to proceed under s. 971.14 (4) and suspended the criminal proceedings, at any time after the determination that the defendant is not competent to proceed.

968.38(4) (4) The court shall set a time for a hearing on the matter under sub. (2) during the preliminary examination, if sub. (3) (a) applies; after the defendant is bound over for trial and before a verdict is rendered, if sub. (3) (b) applies; after conviction or a finding of not guilty by reason of mental disease or defect, if sub. (3) (c) applies; or, subject to s. 971.13 (4), after the determination that the defendant is not competent, if sub. (3) (d) applies. The court shall give the district attorney and the defendant notice of the hearing at least 72 hours prior to the hearing. The defendant may have counsel at the hearing, and counsel may examine and cross-examine witnesses. If the court finds probable cause to believe that the victim or alleged victim has had contact with body fluid of the defendant that constitutes a significant exposure, the court shall order the defendant to submit to an HIV test and to a test or a series of tests to detect the presence of a sexually transmitted disease. The tests shall be performed by a health care professional. The court shall require the health care professional who performs the test to disclose the test results to the defendant, to refrain from making the test results part of the defendant's permanent medical record, and to disclose the results of the test to any of the following:

968.38(4)(a) (a) The alleged victim or victim, if the alleged victim or victim is not a minor.

968.38(4)(b) (b) The parent or guardian of the alleged victim or victim, if the alleged victim or victim is a minor.

968.38(4)(c) (c) The health care professional who provides care to the alleged victim or victim, upon request by the alleged victim or victim or, if the alleged victim or victim is a minor, by the parent or guardian of the alleged victim or victim.

968.38(5) (5) The court shall set a time for a hearing on the matter under sub. (2m) during the preliminary examination, if sub. (3) (a) applies; after the defendant is bound over for trial and before a verdict is rendered, if sub. (3) (b) applies; after conviction or a finding of not guilty by reason of mental disease or defect, if sub. (3) (c) applies; or, subject to s. 971.13 (4), after the determination that the defendant is not competent, if sub. (3) (d) applies. The court shall give the district attorney and the defendant notice of the hearing at least 72 hours prior to the hearing. The defendant may have counsel at the hearing, and counsel may examine and cross-examine witnesses. If the court finds probable cause to believe that the act or alleged act of the defendant that constitutes a violation of s. 946.43 (2m) carried a potential for transmitting a communicable disease to the victim or alleged victim and involved the defendant's blood, semen, vomit, saliva, urine or feces or other bodily substance of the defendant, the court shall order the defendant to submit to a test or a series of tests administered by a health care professional to detect the presence of any communicable disease that was potentially transmitted by the act or alleged act of the defendant. The court shall require the health care professional who performs the test to disclose the test results to the defendant. The court shall require the health care professional who performs the test to refrain from making the test results part of the defendant's permanent medical record and to disclose the results of the test to any of the following:

968.38(5)(a) (a) The alleged victim or victim, if the alleged victim or victim is not a minor.

968.38(5)(b) (b) The parent or guardian of the alleged victim or victim, if the alleged victim or victim is a minor.

968.38(5)(c) (c) The health care professional who provides care to the alleged victim or victim, upon request by the alleged victim or victim or, if the alleged victim or victim is a minor, by the parent or guardian of the alleged victim or victim.

968.38 History History: 1991 a. 269; 1993 a. 27, 32, 183, 227, 495; 1995 a. 456; 1997 a. 182; 1999 a. 188; 2005 a. 277; 2009 a. 209.

968.38 Annotation Acquittal on a charge of sexual intercourse with a minor did not prevent an order for HIV testing following a conviction for sexual assault; the test is probable cause and is not governed by the outcome of the trial. State v. Parr, 182 Wis. 2d 349, 513 N.W.2d 647 (Ct. App. 1994).



968.40 Grand jury.

968.40  Grand jury.

968.40(1)(1)  Selection of grand jury list. Any judge may, in writing, order the clerk of circuit court to select a grand jury list within a specified reasonable time. The clerk shall select from the prospective juror list for the county the names of not fewer than 75 nor more than 150 persons to constitute the prospective grand juror list. The list shall be kept secret.

968.40(3) (3) Examination of prospective jurors. At the time set for the prospective grand jurors to appear, the judge shall and the district attorney or other prosecuting officer may examine the prospective jurors under oath or affirmation relative to their qualifications to serve as grand jurors and the judge shall excuse those who are disqualified, and may excuse others for any reason which seems proper to the judge.

968.40(4) (4) Additional grand jurors. If after such examination fewer than 17 grand jurors remain, additional prospective jurors shall be selected, summoned and examined until there are at least 17 qualified jurors on the grand jury.

968.40(6) (6) Time grand jurors to serve. Grand jurors shall serve for a period of 31 consecutive days unless more days are necessary to complete service in a particular proceeding. The judge may discharge the grand jury at any time.

968.40(7) (7) Orders filed with clerk. All orders mentioned in this section shall be filed with the clerk of court.

968.40(8) (8) Intercounty racketeering and crime. When a grand jury is convened pursuant to this section to investigate unlawful activity under s. 165.70, and such activity involves more than one county, including the county where the petition for such grand jury is filed, then if the attorney general approves, all expenses of such proceeding shall be charged to the appropriation under s. 20.455 (1) (d).

968.40 History History: 1971 c. 125 s. 522 (1); 1977 c. 29 s. 1656 (27); 1977 c. 187 ss. 95, 135; 1977 c. 318; 1977 c. 447 s. 210; 1977 c. 449; Stats. 1977 s. 756.10; 1991 a. 39; Sup. Ct. Order No. 96-08, 207 Wis. 2d xv (1997); Stats. 1997 s. 968.40.

968.40 Annotation A claim of grand jury discrimination necessitates federal habeas corpus review. Rose v. Mitchell, 443 U.S. 545 (1979).

968.40 Annotation The grand jury in Wisconsin. Coffey, Richards, 58 MLR 518.



968.41 Oath or affirmation of grand jurors.

968.41  Oath or affirmation of grand jurors. Grand jurors shall, before they begin performance of their duties, solemnly swear or affirm that they will diligently inquire as to all matters and things which come before the grand jury; that they will keep all matters which come before the grand jury secret; that they will indict no person for envy, hatred or malice; that they will not leave any person unindicted for love, fear, favor, affection or hope of reward; and that they will indict truly, according to the best of their understanding.

968.41 History History: 1975 c. 94 s. 91 (12); 1977 c. 187 s. 95; Stats. 1977 s. 756.11; Sup. Ct. Order No. 96-08,207 Wis. 2d xv (1997); Stats. 1997 s. 968.41.



968.42 Presiding juror and clerk.

968.42  Presiding juror and clerk. The grand jury shall select from their number a presiding juror and a clerk. The clerk shall preserve the minutes of the proceedings before them and all exhibits.

968.42 History History: 1977 c. 187 s. 95; Stats. 1977 s. 756.12; Sup. Ct. Order No. 96-08, 207 Wis. 2d xv (1997); Stats. 1997 s. 968.42.



968.43 Reporter; salary; assistant.

968.43  Reporter; salary; assistant.

968.43(1) (1) Every grand jury shall when ordered by the judge ordering such grand jury, employ one or more reporters to attend their sessions and to make and transcribe a verbatim record of all proceedings had before them.

968.43(2) (2) Before assuming the duties under this section, each reporter shall make and file an oath or affirmation faithfully to record and transcribe all of the proceedings before the grand jury and to keep secret the matters relative to the proceedings. Each reporter shall be paid out of the county treasury of the county in which the service is rendered such sum for compensation and expenses as shall be audited and allowed as reasonable by the court ordering the grand jury. Each reporter may employ on his or her own account a person to transcribe the testimony and proceedings of the grand jury, but before entering upon the duties under this subsection, the person shall be required to make and file an oath or affirmation similar to that required of each reporter.

968.43(3) (3) Any person who violates an oath or affirmation required by sub. (2) is guilty of a Class H felony.

968.43 History History: 1977 c. 187 s. 95; Stats. 1977 s. 756.13; Sup. Ct. Order No. 96-08, 207 Wis. 2d xv (1997); Stats. 1997 s. 968.43.; 1997 a. 283; 2001 a. 109.



968.44 Witnesses.

968.44  Witnesses. The presiding juror of every grand jury and the district attorney or other prosecuting officer who is before the grand jury may administer all oaths and affirmations in the manner prescribed by law to witnesses who appear before the jury for the purpose of testifying in any matter of which the witnesses have cognizance. At the request of the court, the presiding juror shall return to the court a list, under his or her hand, of all witnesses who are sworn before the grand jury. That list shall be filed by the clerk of circuit court.

968.44 History History: 1977 c. 187 s. 95; 1977 c. 449; Stats. 1977 s. 756.14; Sup. Ct. Order No. 96-08, 207 Wis. 2d xv (1997); Stats. 1997 s. 968.44.



968.45 Witness rights; transcripts.

968.45  Witness rights; transcripts.

968.45(1) (1) Any witness appearing before a grand jury may have counsel present, but the counsel shall not be allowed to examine his or her client, cross-examine other witnesses or argue before the judge. Counsel may consult with his or her client while before a grand jury. If the prosecuting officer, attorney for a witness or a grand juror believes that a conflict of interest exists for an attorney or attorneys to represent more than one witness before a grand jury, the person so believing may make a motion before the presiding judge to disqualify the attorney from representing more than one witness before the grand jury. A hearing shall be held upon notice with the burden upon the moving party to establish the conflict.

968.45(2) (2) No grand jury transcript may be made public until the trial of anyone indicted by the grand jury and then only that portion of the transcript that is relevant and material to the case at hand. This subsection does not limit the defendant's rights to discovery under s. 971.23.

968.45 History History: 1979 c. 291; Sup. Ct. Order No. 96-08, 207 Wis. 2d xv (1997); Stats. 1997 s. 968.45.



968.46 Secrecy.

968.46  Secrecy. Notwithstanding s. 757.14, all motions, including but not limited to those for immunity or a privilege, brought by a prosecuting officer or witness appearing before a grand jury shall be made, heard and decided in complete secrecy and not in open court if the prosecuting officer or witness bringing the motion or exercising the immunity or privilege so requests.

968.46 History History: 1979 c. 291; Sup. Ct. Order No. 96-08, 207 Wis. 2d xv (1997); Stats. 1997 s. 968.46.



968.47 District attorney, when to attend.

968.47  District attorney, when to attend. Whenever required by the grand jury it shall be the duty of the district attorney of the county to attend them for the purpose of examining witnesses in their presence or of giving them advice upon any legal matter, and to issue subpoenas and other process to bring up witnesses.

968.47 History History: 1977 c. 187 s. 95; Stats. 1977 s. 756.15; Sup. Ct. Order No. 96-08, 207 Wis. 2d xv (1997); Stats. 1997 s. 968.47.



968.48 Attendance; absence; excuse; number required for grand jury session; number required to concur in indictment.

968.48  Attendance; absence; excuse; number required for grand jury session; number required to concur in indictment. Each grand juror shall attend every session of the grand jury unless excused by the presiding juror. The presiding juror may excuse a grand juror from attending a grand jury session only for a reason which appears to the presiding juror in his or her discretion as good and sufficient cause for the excuse. No business may be transacted at any session of the grand jury at which less than 14 members of the grand jury are in attendance and no indictment may be found by any grand jury unless at least 12 of their number shall concur in the indictment.

968.48 History History: 1977 c. 187 s. 95; Stats. 1977 s. 756.16; Sup. Ct. Order No. 96-08, 207 Wis. 2d xv (1997); Stats. 1997 s. 968.48.



968.49 Fine for nonattendance.

968.49  Fine for nonattendance. Any person lawfully summoned to attend as a grand juror who fails to attend without any sufficient excuse shall pay a fine not exceeding $40, which shall be imposed by the court to which the person was summoned and shall be paid into the county treasury.

968.49 History History: Sup. Ct. Order No. 96-08, 207 Wis. 2d xv (1997).



968.50 Report progress and return indictments.

968.50  Report progress and return indictments. A grand jury may report progress and return indictments to the court from time to time during its session and until discharged.

968.50 History History: 1977 c. 187 s. 95; Stats. 1977 s. 756.17; Sup. Ct. Order No. 96-08, 207 Wis. 2d xv (1997); Stats. 1997 s. 968.50.

968.50 Annotation A grand jury performs a judicial rather than a legislative function; therefore, a progress report unconnected to an indictment may not be made public. State ex rel. Caledonia v. Racine County Ct. 78 Wis. 2d 429, 254 N.W.2d 317 (1977).



968.505 Procedure upon discharge of grand jury.

968.505  Procedure upon discharge of grand jury. When the grand jury is discharged the clerk shall collect all transcripts of testimony, minutes of proceedings, exhibits and other records of the grand jury, and deliver them as the jury directs either to the attorney general or to the district attorney, or upon approval of the court deliver them to the clerk of the court who shall impound them subject to the further order or orders of the court.

968.505 History History: 1977 c. 187 s. 95; Stats. 1977 s. 756.18; Sup. Ct. Order No. 96-08, 207 Wis. 2d xv (1997); Stats. 1997 s. 968.505; 1997 a. 35 s. 586.



968.51 Indictment not to be disclosed.

968.51  Indictment not to be disclosed. No grand juror or officer of the court, if the court shall so order, shall disclose the fact that any indictment for a felony has been found against any person not in custody or under recognizance, otherwise than by issuing or executing process on such indictment, until such person has been arrested.

968.51 History History: 1977 c. 187 s. 95; Stats. 1977 s. 756.19; Sup. Ct. Order, No. 96-08, 207 Wis. 2d xv (1997); Stats. 1997 s. 968.51.



968.52 Votes not to be disclosed.

968.52  Votes not to be disclosed. No grand juror may be allowed to state or testify in any court in what manner he or she or any other member of the jury voted on any question before them, or what opinion was expressed by any juror in relation to the question.

968.52 History History: 1977 c. 187 s. 95; Stats. 1977 s. 756.20; Sup. Ct. Order No. 96-08, 207 Wis. 2d xv (1997); Stats. 1997 s. 968.52.



968.53 When testimony may be disclosed.

968.53  When testimony may be disclosed. Members of the grand jury and any grand jury reporter may be required by any court to testify whether the testimony of a witness examined before the jury is consistent with or different from the evidence given by the witness before the court; and they may also be required to disclose the testimony given before the grand jury by any person upon a complaint against the person for perjury, or upon trial for the offense. Any transcript of testimony taken before the grand jury and certified by a grand jury reporter to have been carefully compared by the reporter with his or her minutes of testimony so taken and to be a true and correct transcript of all or a specified portion of the transcript, may be received in evidence with the same effect as the oral testimony of the reporter to the facts so certified, but the reporter may be cross-examined by any party as to the matter.

968.53 History History: 1977 c. 187 s. 95; Stats. 1977 s. 756.21; Sup. Ct. Order No. 96-08, 207 Wis. 2d xv (1997); Stats. 1997 s. 968.53.






969. Bail and other conditions of release.

969.001 Definitions.

969.001  Definitions. In this chapter:

969.001(1) (1) "Bail" means monetary conditions of release.

969.001(2) (2) "Serious bodily harm" means bodily injury which causes or contributes to the death of a human being or which creates a substantial risk of death or which causes serious permanent disfigurement, or which causes a permanent or protracted loss or impairment of the function of any bodily member or organ or other serious bodily injury.

969.001 History History: 1981 c. 183; 1987 a. 399.



969.01 Eligibility for release.

969.01  Eligibility for release.

969.01(1) (1)  Before conviction. Before conviction, except as provided in ss. 969.035 and 971.14 (1r), a defendant arrested for a criminal offense is eligible for release under reasonable conditions designed to assure his or her appearance in court, protect members of the community from serious bodily harm, or prevent the intimidation of witnesses. Bail may be imposed at or after the initial appearance only upon a finding by the court that there is a reasonable basis to believe that bail is necessary to assure appearance in court. In determining whether any conditions of release are appropriate, the judge shall first consider the likelihood of the defendant appearing for trial if released on his or her own recognizance.

969.01(2) (2) After conviction.

969.01(2)(a)(a) Release pursuant to s. 969.02 or 969.03 may be allowed in the discretion of the trial court after conviction and prior to sentencing or the granting of probation. This paragraph does not apply to a conviction for a 3rd or subsequent violation that is counted as a suspension, revocation, or conviction under s. 343.307, or under s. 940.09 (1) or 940.25 in the person's lifetime, or a combination thereof.

969.01(2)(b) (b) In misdemeanors, release may be allowed upon appeal in the discretion of the trial court.

969.01(2)(c) (c) In felonies, release may be allowed upon appeal in the discretion of the trial court.

969.01(2)(d) (d) The supreme court or a justice thereof or the court of appeals or a judge thereof may allow release after conviction.

969.01(2)(e) (e) Any court or judge or any justice authorized to grant release after conviction for a misdemeanor or felony may, in addition to the powers granted in s. 969.08, revoke the order releasing a defendant.

969.01(3) (3) Bail for witness. If it appears by affidavit that the testimony of a person is material in any felony criminal proceeding and that it may become impracticable to secure the person's presence by subpoena, the judge may require such person to give bail for the person's appearance as a witness. If the witness is not in court, a warrant for the person's arrest may be issued and upon return thereof the court may require the person to give bail as provided in s. 969.03 for the person's appearance as a witness. If the person fails to give bail, the person may be committed to the custody of the sheriff for a period not to exceed 15 days within which time the person's deposition shall be taken as provided in s. 967.04.

969.01(4) (4) Considerations in setting conditions of release. If bail is imposed, it shall be only in the amount found necessary to assure the appearance of the defendant. Conditions of release, other than monetary conditions, may be imposed for the purpose of protecting members of the community from serious bodily harm or preventing intimidation of witnesses. Proper considerations in determining whether to release the defendant without bail, fixing a reasonable amount of bail or imposing other reasonable conditions of release are: the ability of the arrested person to give bail, the nature, number and gravity of the offenses and the potential penalty the defendant faces, whether the alleged acts were violent in nature, the defendant's prior record of criminal convictions and delinquency adjudications, if any, the character, health, residence and reputation of the defendant, the character and strength of the evidence which has been presented to the judge, whether the defendant is currently on probation, extended supervision or parole, whether the defendant is already on bail or subject to other release conditions in other pending cases, whether the defendant has been bound over for trial after a preliminary examination, whether the defendant has in the past forfeited bail or violated a condition of release or was a fugitive from justice at the time of arrest, and the policy against unnecessary detention of the defendant's pending trial.

969.01 History History: 1977 c. 187; 1979 c. 112; 1981 c. 183; 1993 a. 486; 1995 a. 77; 1997 a. 232, 283; 2009 a. 100, 214.

969.01 Annotation The trial court exceeded its authority in granting bail to a revoked probationer pending review of a probation revocation. State ex rel. Shock v. DHSS, 77 Wis. 2d 362, 253 N.W.2d 55 (1977).

969.01 Annotation Habeas corpus is available to persons released on personal recognizance bonds. State ex rel. Wohlfahrt v. Bodette, 95 Wis. 2d 130, 289 N.W.2d 366 (Ct. App. 1980).

969.01 Annotation The court may impose a monetary condition of release under sub. (2) (b). State v. Barnes, 127 Wis. 2d 34, 377 N.W.2d 624 (Ct. App. 1985).

969.01 Annotation A warrant under sub. (3) must be supported by probable cause to believe that the testimony of the person is material and that it may become impractical to secure the person's presence by subpoena. State v. Brady, 130 Wis. 2d 443, 388 N.W.2d 151 (1986).

969.01 Annotation Indigency under this section relates to current economic status and does not involve consideration of whether the defendant is shirking unless the shirking relates to another statutory factor. Cash bail is not prohibited against an indigent convicted misdemeanant who takes an appeal. However, where there is no risk that the indigent misdemeanant will not appear, cash bail is inappropriate. State v. Taylor, 205 Wis. 2d 664, 556 N.W.2d 779 (Ct. App. 1996), 96-0857.

969.01 Annotation The conditions that a court is authorized to impose under ss. 969.01 and 969.03 govern the release of a defendant from custody and do not apply if the defendant cannot post bond and is not released. A court may impose pretrial, no-contact provisions on incarcerated defendants under s. 940.47 if the terms of that statute are met. State v. Orlik, 226 Wis. 2d 527, 595 N.W.2d 468 (Ct. App. 1999), 98-2826.

969.01 Annotation A circuit court that followed a blanket policy that mandated participation in a pretrial program as a condition of release for all persons based solely on the nature of the offense, without making an individualized determination that that condition is appropriate, erroneously exercised its discretion in setting conditions of bail. State v. Wilcenski, 2013 WI App 21, 346 Wis. 2d 145, 827 N.W.2d 642, 12-0142.

969.01 Annotation Under sub. (1), judges and court commissioners have the power, prior to the filing of a complaint, to release on bail persons arrested for the commission of a felony. 65 Atty. Gen. 102.

969.01 Annotation The public defender may represent indigent material witnesses subject to s. 969.01 (3) bail provisions so long as there is no conflict of interest with another client, but may not represent indigents in civil forfeiture actions unless that action is reasonably related to one for which an indigent is entitled to counsel. 72 Atty. Gen. 61.

969.01 Annotation Pretrial release; Wisconsin bail reform. 1971 WLR 594.

969.01 Annotation The presumption of release in bail decisions. Adelman and Schulenburg. Wis. Law. July 1989.



969.02 Release of defendants charged with misdemeanors.

969.02  Release of defendants charged with misdemeanors.

969.02(1)(1) A judge may release a defendant charged with a misdemeanor without bail or may permit the defendant to execute an unsecured appearance bond in an amount specified by the judge.

969.02(2) (2) In lieu of release pursuant to sub. (1), the judge may require the execution of an appearance bond with sufficient solvent sureties, or the deposit of cash in lieu of sureties. If the judge requires a deposit of cash in lieu of sureties, the person making the cash deposit shall be given written notice of the requirements of sub. (6).

969.02(2m) (2m) The clerk of circuit court may accept a credit card or debit card, as defined in s. 59.40 (5) (a) and 1. and 2., instead of cash under sub. (2).

969.02(3) (3) In addition to or in lieu of the alternatives under subs. (1) and (2), the judge may:

969.02(3)(a) (a) Place the person in the custody of a designated person or organization agreeing to supervise him or her.

969.02(3)(b) (b) Place restrictions on the travel, association or place of abode of the defendant during the period of release.

969.02(3)(c) (c) Prohibit the defendant from possessing any dangerous weapon.

969.02(3)(d) (d) Impose any other condition deemed reasonably necessary to assure appearance as required or any nonmonetary condition deemed reasonably necessary to protect members of the community from serious bodily harm or prevent intimidation of witnesses, including a condition that the defendant return to custody after specified hours. The charges authorized by s. 303.08 (4) and (5) shall not apply under this section.

969.02(3)(e) (e) If the person is charged with violating a restraining order or injunction issued under s. 813.12 or 813.125, may require the person to participate in mental health treatment, a batterer's intervention program, or individual counseling. The judge shall consider a request by the district attorney or the petitioner, as defined in s. 301.49 (1) (c), in determining whether to issue an order under this paragraph.

969.02(4) (4) As a condition of release in all cases, a person released under this section shall not commit any crime.

969.02(4m) (4m) Any person who is charged with a misdemeanor and released under this section shall comply with s. 940.49. The person shall be given written notice of this requirement.

969.02(5) (5) Once bail has been given and a charge is pending or is thereafter filed or transferred to another court, the latter court shall continue the original bail in that court subject to s. 969.08.

969.02(6) (6) When a judgment of conviction is entered in a prosecution in which a deposit had been made in accordance with sub. (2), the balance of such deposit, after deduction of the bond costs, shall be applied first to the payment of any restitution ordered under s. 973.20 and then, if ordered restitution is satisfied in full, to the payment of the judgment.

969.02(7) (7) If the complaint against the defendant has been dismissed or if the defendant has been acquitted, the entire sum deposited shall be returned. A deposit under sub. (2) shall be returned to the person who made the deposit, his or her heirs or assigns, subject to sub. (6).

969.02(7m) (7m) The restrictions on the application of cash deposits under subs. (6) and (7) do not apply if bail is forfeited under s. 969.13.

969.02(8) (8) In all misdemeanors, bail shall not exceed the maximum fine provided for the offense.

969.02 History History: 1971 c. 298 ss. 10, 13; 1979 c. 111, 112; 1981 c. 118, 183; 1989 a. 31; 1991 a. 63, 315; 1993 a. 486; 1999 a. 85; 2005 a. 59, 447; 2011 a. 266.

969.02 Annotation Chapter 969 provides no penalty for the violation of this section. Section 946.49 provides a penalty for failing to comply with the terms of a bond, but there is no penalty where no bond is required. State v. Dawson, 195 Wis. 2d 161, 536 N.W.2d 119 (Ct. App. 1995), 94-2570.

969.02 Annotation The plain language of sub. (6) requires the circuit court to order the application of the balance of any bond deposit toward the satisfaction of court costs. When the statutes under which costs were assessed provided no authority to waive the costs or to satisfy them by other means, the circuit court erred when it applied pre-sentence incarceration time toward satisfaction of the defendant's court costs. State v. Baker, 2005 WI App 45, 280 Wis. 2d 181, 694 N.W.2d 415, 04-0590.

969.02 Annotation "Release" refers to the defendant posting the bond, be it signature or cash, and need not be accompanied by the defendant's physical departure from the jailhouse. State v. Dewitt, 2008 WI App 134, 313 Wis. 2d 794, 758 N.W.2d 201, 07-2869.



969.03 Release of defendants charged with felonies.

969.03  Release of defendants charged with felonies.

969.03(1)(1) A defendant charged with a felony may be released by the judge without bail or upon the execution of an unsecured appearance bond or the judge may in addition to requiring the execution of an appearance bond or in lieu thereof impose one or more of the following conditions which will assure appearance for trial:

969.03(1)(a) (a) Place the person in the custody of a designated person or organization agreeing to supervise the person.

969.03(1)(b) (b) Place restrictions on the travel, association or place of abode of the defendant during the period of release.

969.03(1)(c) (c) Prohibit the defendant from possessing any dangerous weapon.

969.03(1)(d) (d) Require the execution of an appearance bond with sufficient solvent sureties, or the deposit of cash in lieu of sureties. If the judge requires a deposit of cash in lieu of sureties, the person making the cash deposit shall be given written notice of the requirements of sub. (4).

969.03(1)(e) (e) Impose any other condition deemed reasonably necessary to assure appearance as required or any nonmonetary condition deemed reasonably necessary to protect members of the community from serious bodily harm or prevent intimidation of witnesses, including a condition requiring that the defendant return to custody after specified hours. The charges authorized by s. 303.08 (4) and (5) shall not apply under this section.

969.03(1m) (1m) The clerk of circuit court may accept a credit card or debit card, as defined in s. 59.40 (5) (a) 1. and 2., instead of cash under sub. (1) (d).

969.03(2) (2) As a condition of release in all cases, a person released under this section shall not commit any crime.

969.03(2m) (2m) Any person who is charged with a felony and released under this section shall comply with s. 940.49. The person shall be given written notice of this requirement.

969.03(3) (3) Once bail has been given and a charge is pending or is thereafter filed or transferred to another court, the latter court shall continue the original bail in that court subject to s. 969.08. A single bond form shall be utilized for all stages of the proceedings through conviction and sentencing or the granting of probation.

969.03(4) (4) If a judgment of conviction is entered in a prosecution in which a deposit had been made in accordance with sub. (1) (d), the balance of the deposit, after deduction of the bond costs, shall be applied first to the payment of any restitution ordered under s. 973.20 and then, if ordered restitution is satisfied in full, to the payment of the judgment.

969.03(5) (5) If the complaint against the defendant has been dismissed or if the defendant has been acquitted, the entire sum deposited shall be returned. A deposit under sub. (1) (d) shall be returned to the person who made the deposit, his or her heirs or assigns, subject to sub. (4).

969.03(6) (6) The restriction on the application of cash deposits under subs. (4) and (5) do not apply if bail is forfeited under s. 969.13.

969.03 History History: 1971 c. 298; 1979 c. 112; 1981 c. 118, 183; 1989 a. 31; 1991 a. 63; 1993 a. 486; 2005 a. 59, 447.

969.03 Annotation The trial court, not the accused, decides whether to require cash or securities for a bond under sub. (1) (d). State v. Gassen, 143 Wis. 2d 761, 422 N.W.2d 863 (Ct. App. 1988).

969.03 Annotation As used in this section, "crime" includes violations committed in another jurisdiction. State v. West, 181 Wis. 2d 792, 512 N.W.2d 207 (Ct. App. 1993).

969.03 Annotation The application of bail posted by 3rd parties to the defendant's fines under sub. (4) was not unconstitutional. State v. Iglesias, 185 Wis. 2d 118, 517 N.W.2d 175 (1994).

969.03 Annotation The conditions that a court is authorized to impose under ss. 969.01 and 969.03 govern the release of a defendant from custody and do not apply if the defendant cannot post bond and is not released. A court may impose pretrial, no-contact provisions on incarcerated defendants under s. 940.47 if the terms of that statute are met. State v. Orlik, 226 Wis. 2d 527, 595 N.W.2d 468 (Ct. App. 1999), 98-2826.

969.03 Annotation The state need not obtain a conviction for the underlying crime in order to prove that the defendant violated the bail jumping statute by committing a crime. If there is evidence sufficient for a reasonable jury to conclude beyond a reasonable doubt that a defendant intentionally violated a bond by committing a crime, that evidence is not required to be in the form of a conviction for the underlying crime. State v. Hauk, 2002 WI App 226, 257 Wis. 2d 579, 652 N.W.2d 393, 01-1668.

969.03 Annotation The retention of 10% of a partial bail deposit, with no penalty for release on recognizance or where full bail is given, does not violate equal protection requirements. Schilb v. Kuebel, 404 U.S. 357 (1971).



969.035 Pretrial detention; denial of release from custody.

969.035  Pretrial detention; denial of release from custody.

969.035(1)(1) In this section, "violent crime" means any crime specified in s. 940.01, 940.02, 940.03, 940.05, 940.06, 940.07, 940.08, 940.10, 940.19 (5), 940.195 (5), 940.21, 940.225 (1), 940.23, 941.327, 948.02 (1) or (2), 948.025, 948.03, or 948.085.

969.035(2) (2) A circuit court may deny release from custody under this section to any of the following persons:

969.035(2)(a) (a) A person accused of committing an offense under s. 940.01, 940.225 (1), 948.02 (1) or (2), 948.025, or 948.085.

969.035(2)(b) (b) A person accused of committing or attempting to commit a violent crime and the person has a previous conviction for committing or attempting to commit a violent crime.

969.035(3) (3) A court may proceed under this section if the district attorney alleges to the court and provides the court with documents as follows:

969.035(3)(a) (a) Alleges that the defendant is eligible for denial of release under sub. (2) (a) or (b).

969.035(3)(b) (b) Provides a copy of the complaint charging the commission or attempted commission of the present offense specified in sub. (2) (a) or (b).

969.035(3)(c) (c) Alleges that available conditions of release will not adequately protect members of the community from serious bodily harm or prevent the intimidation of witnesses.

969.035(4) (4) If the court determines that the district attorney has complied with sub. (3), the court may order that the detention of a person who is currently in custody be continued or may issue a warrant commanding any law enforcement officer to bring the defendant without unnecessary delay before the court. When the defendant is brought before the court, he or she shall be given a copy of the documents specified in sub. (3) and informed of his or her rights under this section and s. 970.02 (1) and (6).

969.035(5) (5) A pretrial detention hearing is a hearing before a court for the purpose of determining if the continued detention of the defendant is justified. A pretrial detention hearing may be held in conjunction with a preliminary examination under s. 970.03 or a conditional release revocation hearing under s. 969.08 (5) (b), but separate findings shall be made by the court relating to the pretrial detention, preliminary examination and conditional release revocation. The pretrial detention hearing shall be commenced within 10 days from the date the defendant is detained or brought before the court under sub. (4). The defendant may not be denied release from custody in accordance with s. 969.03 for more than 10 days prior to the hearing required by this subsection.

969.035(6) (6) During the pretrial detention hearing:

969.035(6)(a) (a) The state has the burden of going forward and proving by clear and convincing evidence that the defendant committed an offense specified under sub. (2) (a), or that the defendant committed or attempted to commit a violent crime subsequent to a prior conviction for a violent crime.

969.035(6)(b) (b) The state has the burden of going forward and proving by clear and convincing evidence that available conditions of release will not adequately protect members of the community from serious bodily harm or prevent the intimidation of witnesses.

969.035(6)(c) (c) The evidence shall be presented in open court with the right of confrontation, right to call witnesses, right to cross-examination and right to representation by counsel. The rules of evidence applicable in criminal trials govern the admissibility of evidence at the hearing.

969.035(6)(d) (d) The court may exclude witnesses until they are called to testify, may direct that persons who are expected to be called as witnesses be kept separate until called and may prevent them from communicating with one another until they have been examined.

969.035(6)(e) (e) Testimony of the defendant given shall not be admissible on the issue of guilt in any other judicial proceeding, but the testimony shall be admissible in perjury proceedings and for impeachment purposes in any subsequent proceeding.

969.035(7) (7) If the court does not make the findings under sub. (6) (a) and (b) and the defendant is otherwise eligible, the defendant shall be released from custody with or without conditions in accordance with s. 969.03.

969.035(8) (8) If the court makes the findings under sub. (6) (a) and (b), the court may deny bail to the defendant for an additional period not to exceed 60 days following the hearing. If the time period passes and the defendant is otherwise eligible, he or she shall be released from custody with or without conditions in accordance with s. 969.03.

969.035(9) (9) In computing the 10-day periods under sub. (5) and the 60-day period under sub. (8), the court shall omit any period of time found by the court to result from a delay caused by the defendant or a continuance granted which was initiated by the defendant. Delay is caused by the defendant only if the delay is expressly requested by the defendant.

969.035(10) (10) The defendant may petition the court to be released from custody with or without conditions in accordance with s. 969.03 at any time.

969.035(11) (11) A person who has been detained under this section is entitled to placement of his or her case on an expedited trial calendar and his or her trial shall be given priority.

969.035 History History: 1981 c. 183; 1987 a. 90; 1987 a. 332 ss. 58, 64; 1987 a. 399, 403; 1993 a. 227, 441, 491; 1997 a. 295; 2005 a. 277.



969.04 Surety may satisfy default.

969.04  Surety may satisfy default. Any surety may, after default, pay to the clerk of the court the amount for which the surety was bound, or such lesser sum as the court, after notice and hearing, may direct, and thereupon be discharged.

969.04 History History: 1993 a. 486.



969.05 Endorsement of bail upon warrants.

969.05  Endorsement of bail upon warrants.

969.05(1) (1) In misdemeanor actions, the judge who issues a warrant may endorse upon the warrant the amount of bail.

969.05(2) (2) The amount and method of posting bail may be endorsed upon felony warrants.

969.05 History History: 1981 c. 183.



969.065 Judicial conference; bail alternatives.

969.065  Judicial conference; bail alternatives. The judicial conference shall develop guidelines for cash bail for persons accused of misdemeanors which the supreme court shall adopt by rule. The guidelines shall relate primarily to individuals. The guidelines may be revised from time to time under this section.

969.065 History History: 1981 c. 183.

969.065 Annotation The constitutionality of s. 969.065 is upheld. Demmith v. Wisconsin Judicial Conference, 166 Wis. 2d 649, 480 N.W.2d 502 (1992).



969.07 Taking of bail by law enforcement officer.

969.07  Taking of bail by law enforcement officer. When bail has been set for a particular defendant, any law enforcement officer may take bail in accordance with s. 969.02 and release the defendant to appear in accordance with the conditions of the appearance bond. Bail shall not be required of a defendant who has been cited for commission of a misdemeanor in accordance with s. 968.085. The law enforcement officer shall give a receipt to the defendant for the bail so taken and within a reasonable time deposit the bail with the clerk of court before whom the defendant is to appear. Bail taken by a law enforcement officer may be taken only at a sheriff's office or police station. The receipts shall be numbered serially and shall be in triplicate, one copy for the defendant, one copy to be filed with the clerk and one copy to be filed with the police or sheriff's department which takes the bail. This section does not require the release of a defendant from custody when an officer is of the opinion that the defendant is not in a fit condition to care for his or her own safety or would constitute, because of his or her physical condition, a danger to the safety of others. If a defendant is not released under this section, s. 970.01 shall apply.

969.07 History History: 1981 c. 183; 1983 a. 433.

969.07 AnnotationOfficers may validly deny bail to a misdemeanant under this section. 75 Atty. Gen. 209.

969.07 Annotation Law enforcement officers may be authorized by court rule to accept surety bonds for, or, under specified circumstances, 10% cash deposits of, the amount listed in a misdemeanor bail schedule when an accused cannot be promptly taken before a judge for bail determination. However, such rules may not afford officers discretion as to the amount or form of bail an accused individual must post. 63 Atty. Gen. 241.

969.07 Annotation Neither a county nor a county sheriff possesses statutory authority to use county funds to establish a revolving bail fund for the purpose of making loans to persons allowing them to post bail for certain kinds of offenses for which they are booked into the county jail. OAG 1-09.



969.08 Grant, reduction, increase or revocation of conditions of release.

969.08  Grant, reduction, increase or revocation of conditions of release.

969.08(1) (1) Upon petition by the state or the defendant, the court before which the action is pending may increase or reduce the amount of bail or may alter other conditions of release or the bail bond or grant bail if it has been previously revoked. Except as provided in sub. (5), a defendant for whom conditions of release are imposed and who after 72 hours from the time of initial appearance before a judge continues to be detained in custody as a result of the defendant's inability to meet the conditions of release, upon application, is entitled to have the conditions reviewed by the judge of the court before whom the action against the defendant is pending. Unless the conditions of release are amended and the defendant is thereupon released, the judge shall set forth on the record the reasons for requiring the continuation of the conditions imposed. A defendant who is ordered released on a condition which requires that he or she return to custody after specified hours, upon application, is entitled to a review by the judge of the court before whom the action is pending. Unless the requirement is removed and the defendant thereupon released on another condition, the judge shall set forth on the record the reasons for continuing the requirement.

969.08(2) (2) Violation of the conditions of release or the bail bond constitutes grounds for the court to increase the amount of bail or otherwise alter the conditions of release or, if the alleged violation is the commission of a serious crime, revoke release under this section.

969.08(3) (3) Reasonable notice of petition under sub. (1) by the defendant shall be given to the state.

969.08(4) (4) Reasonable notice of petition under sub. (1) by the state shall be given to the defendant, except as provided in sub. (5).

969.08(5) (5)

969.08(5)(a)(a) A court shall proceed under par. (b) if the district attorney alleges to the court and provides the court with documents as follows:

969.08(5)(a)1. 1. Alleges that the defendant is released on conditions for the alleged commission of a serious crime;

969.08(5)(a)2. 2. Alleges that the defendant has violated the conditions of release by having committed a serious crime; and

969.08(5)(a)3. 3. Provides a copy of the complaint charging the commission of the serious crime specified in subd. 2.

969.08(5)(b) (b)

969.08(5)(b)1.1. If the court determines that the state has complied with par. (a), the court may issue a warrant commanding any law enforcement officer to bring the defendant without unnecessary delay before the court. When the defendant is brought before the court, he or she shall be given a copy of the documents specified in par. (a) and informed of his or her rights under s. 970.02 (1) and (6). The court may hold the defendant in custody and suspend the previously imposed conditions of release pending a hearing on the alleged breach. The hearing under this paragraph and the preliminary examination under s. 970.03, if required, shall be a combined hearing, with the court making the separate findings required under this paragraph and s. 970.03 at the conclusion of the combined hearing. The hearing shall be commenced within 7 days from the date the defendant is taken into custody. The defendant may not be held without setting conditions of release for more than 7 days unless a hearing is held and the findings required by this paragraph are established.

969.08(5)(b)2. 2. At a hearing on the alleged violation the state has the burden of going forward and proving by clear and convincing evidence that the violation occurred while the defendant was on conditional release. The evidence shall be presented in open court with the right of confrontation, right to call witnesses, right of cross-examination and right to representation by counsel. The rules of evidence applicable in criminal trials govern the admissibility of evidence at the hearing.

969.08(5)(b)3. 3. Upon a finding by the court that the state has established by clear and convincing evidence that the defendant has committed a serious crime while on conditional release, the court may revoke the release of the defendant and hold the defendant for trial without setting conditions of release. No reference may be made during the trial of the offense to the court's finding in the hearing. No reference may be made in the trial to any testimony of the defendant at the hearing, except if the testimony is used for impeachment purposes. If the court does not find that the state has established by clear and convincing evidence that the defendant has committed a serious crime while on conditional release, the defendant shall be released on bail or other conditions deemed appropriate by the court.

969.08(5)(b)4. 4. If the release of any defendant is revoked under subd. 3., the defendant may demand and shall be entitled to be brought to trial on the offense with respect to which he or she was formerly released on conditions within 60 days after the date on which he or she appeared before the court under subd. 1. If the defendant is not brought to trial within the 60-day period he or she shall not be held longer without setting conditions of release and shall be released on bail or other conditions deemed appropriate by the court. In computing the 60-day period, the court shall omit any period of delay if the court finds that the delay results from a continuance granted at the exclusive request of the defendant.

969.08(5)(b)5. 5. The defendant may petition the court for reinstatement of conditions of release if any of the circumstances authorizing the revocation of release is altered. The altered conditions include, but are not limited to, the facts that the original complaint is dismissed, the defendant is found not guilty of that offense or the defendant is found guilty of a crime which is not a serious crime.

969.08(6) (6) If the judge before whom the action is pending, in which a person was released on conditions, is not available, any other circuit judge of the county may act under this section.

969.08(7) (7) If a person is charged with the commission of a serious crime in a county other than the county in which the person was released on conditions, the district attorney and court may proceed under sub. (6) and certify the findings to the circuit court for the county in which the person was released on conditions. That circuit court shall make the release revocation decision based on the certified findings.

969.08(8) (8) Information stated in, or offered in connection with, any order entered under this chapter setting bail or other conditions of release need not conform to the rules of evidence, except as provided under sub. (5) (b) 2. or s. 901.05.

969.08(9) (9) This section does not limit any other authority of a court to revoke the release of a defendant.

969.08(9m) (9m) A person who has had bail revoked under this section is entitled to placement of his or her case on an expedited trial calendar and his or her trial shall be given priority.

969.08(10) (10) In this section:

969.08(10)(a) (a) "Commission of a serious crime" includes a solicitation, conspiracy or attempt, under s. 948.35, 1999 stats., or s. 939.30, 939.31, or 939.32, to commit a serious crime.

969.08(10)(b) (b) "Serious crime" means any crime specified in s. 943.23 (1m), 1999 stats., or s. 943.23 (1r), 1999 stats., or s. 346.62 (4), 940.01, 940.02, 940.03, 940.05, 940.06, 940.08, 940.09, 940.10, 940.19 (5), 940.195 (5), 940.20, 940.201, 940.203, 940.21, 940.225 (1) to (3), 940.23, 940.24, 940.25, 940.29, 940.295 (3) (b) 1g., 1m., 1r., 2. or 3., 940.302 (2), 940.31, 941.20 (2) or (3), 941.26, 941.30, 941.327, 943.01 (2) (c), 943.011, 943.013, 943.02, 943.03, 943.04, 943.06, 943.10, 943.23 (1g), 943.30, 943.32, 943.81, 943.82, 943.83, 943.85, 943.86, 943.87, 943.88, 943.89, 943.90, 946.01, 946.02, 946.43, 947.015, 948.02 (1) or (2), 948.025, 948.03, 948.04, 948.05, 948.051, 948.06, 948.07, 948.085, or 948.30 or, if the victim is a financial institution, as defined in s. 943.80 (2), a crime under s. 943.84 (1) or (2).

969.08 History History: 1971 c. 298; 1977 c. 449; 1979 c. 112; 1981 c. 183; 1985 a. 293 s. 3; 1987 a. 90, 332, 399, 403; 1991 a. 153, 269; 1993 a. 50, 92, 94, 227, 441, 445, 491; 1997 a. 143, 180, 295; 1999 a. 32; 2001 a. 109; 2005 a. 212, 277; 2007 a. 97, 116.



969.09 Conditions of bond.

969.09  Conditions of bond.

969.09(1)(1) If a defendant is admitted to bail before sentencing the conditions of the bond shall include, without limitation, the requirements that the defendant will appear in the court having jurisdiction on a day certain and thereafter as ordered until discharged on final order of the court and that the defendant will submit to the orders and process of the court.

969.09(2) (2) If the defendant is admitted to bail upon appeal, the conditions of the bond shall be that the defendant will duly prosecute the defendant's appeal, that the defendant will appear at such time and place as the court directs, and that if the judgment is affirmed or reversed and remanded for a new trial or further proceedings upon notice after remittitur, the defendant will surrender to the sheriff of the county in which the defendant was tried.

969.09(3) (3) A defendant shall receive a copy of the bond which the defendant executes pursuant to this chapter.

969.09 History History: 1993 a. 486; 1995 a. 225.

969.09 Annotation A petition for a writ of habeas corpus properly named the state department with custody of probationers, rather than the sheriff, as the respondent if the petitioner was released on bail pending appeal. Dreske v. DHSS, 483 F. Supp. 783 (1980).



969.10 Notice of change of address.

969.10  Notice of change of address. A person who has been released on bail or other conditions shall give written notice to the clerk of any change in his or her address within 48 hours after the change. This requirement shall be printed on all bonds.

969.10 History History: 1981 c. 183.



969.11 Release upon arrest in another county.

969.11  Release upon arrest in another county.

969.11(1) (1) If the defendant is arrested in a county other than the county in which the offense was committed, he or she shall, without unreasonable delay, either be brought before a judge of the county in which arrested for the purpose of setting bail or other conditions of release or be returned to the county in which the offense was committed. The judge shall release him or her on conditions imposed in accordance with this chapter to appear before a court in the county in which the offense was committed at a specified time and place.

969.11(2) (2) If the defendant is released on bail or other conditions pursuant to sub. (1), the judge shall make a record of the proceedings and shall certify his or her minutes thereof and shall forward the bond and bail to the court before whom the defendant is bound to appear.

969.11 History History: 1981 c. 183.



969.12 Sureties.

969.12  Sureties.

969.12(1)(1) Every surety under this chapter, except a surety under s. 345.61, shall be a resident of the state.

969.12(2) (2) A surety under this chapter shall be a natural person, except a surety under s. 345.61. No surety under this chapter may be compensated for acting as such a surety.

969.12(3) (3) A court may require a surety to justify by sworn affidavit that the surety is worth the amount specified in the bond exclusive of property exempt from execution. The surety shall provide such evidence of financial responsibility as the judge requires. The court may at any time examine the sufficiency of the bail in such manner as it deems proper, and in all cases the state may challenge the sufficiency of the surety.

969.12 History History: 1979 c. 34; 1993 a. 486.



969.13 Forfeiture.

969.13  Forfeiture.

969.13(1)(1) If the conditions of the bond are not complied with, the court having jurisdiction over the defendant in the criminal action shall enter an order declaring the bail to be forfeited.

969.13(2) (2) This order may be set aside upon such conditions as the court imposes if it appears that justice does not require the enforcement of the forfeiture.

969.13(3) (3) By entering into a bond, the defendant and sureties submit to the jurisdiction of the court for the purposes of liability on the bond and irrevocably appoint the clerk as their agent upon whom any papers affecting their bond liability may be served. Their liability may be enforced without the necessity of an independent action.

969.13(4) (4) Notice of the order of forfeiture under sub. (1) shall be mailed forthwith by the clerk to the defendant and the defendant's sureties at their last addresses. If the defendant does not appear and surrender to the court within 30 days from the date of the forfeiture and within such period the defendant or the defendant's sureties do not satisfy the court that appearance and surrender by the defendant at the time scheduled for the defendant's appearance was impossible and without the defendant's fault, the court shall upon motion of the district attorney enter judgment for the state against the defendant and any surety for the amount of the bail and costs of the court proceeding. Proceeds of the judgment shall be paid to the county treasurer. The motion and such notice of motion as the court prescribes may be served on the clerk who shall forthwith mail copies to the defendant and the defendant's sureties at their last addresses.

969.13(5) (5)

969.13(5)(a)(a) A cash deposit made with the clerk pursuant to this chapter shall be applied first to the payment of any recompense determined under par. (b) and then, if the recompense is paid in full, to the payment of costs. If any amount of such deposit remains after the payment of costs, it shall be applied to payment of the judgment of forfeiture. The person making the cash deposit shall be given written notice of the requirements of this paragraph.

969.13(5)(b) (b) The court shall determine a recompense amount for any victim, or if the victim is deceased, for his or her estate, of the crime for which the bond was entered into unless the court finds substantial reason not to do so and states the reason on the record. The court shall determine the recompense amount in the same manner as the court would have determined the restitution amount under s. 973.20 (2), (3), (4), (4m), (5), and (7) had the person been convicted.

969.13 History History: 1971 c. 298; 1993 a. 486; 2005 a. 447.

969.13 Annotation Forfeiture proceedings are a part of an underlying criminal case. State v. Givens, 88 Wis. 2d 457, 276 N.W.2d 790 (1979).

969.13 Annotation The trial court abused its discretion in refusing to modify an order under sub. (2) when partial remission of a bond was appropriate. State v. Ascencio, 92 Wis. 2d 822, 285 N.W.2d 910 (Ct. App. 1979).

969.13 Annotation Forfeiture proceedings are civil in nature; appeals are governed by s. 808.04. State v. Wickstrom, 134 Wis. 2d 158, 396 N.W.2d 188 (1986).

969.13 Annotation Sub. (1) mandates bail forfeiture for any bond condition violation. State v. Badzmierowski, 171 Wis. 2d 260, 490 N.W.2d 784 (Ct. App. 1992).

969.13 Annotation A circuit court has discretion to enter a judgment on an order forfeiting bail absent a motion by the district attorney when the defendant appears within 30 days of the forfeiture. State v. Achterberg, 201 Wis. 2d 291, 548 N.W.2d 515 (1996), 94-3360.

969.13 Annotation The trial court's decision under sub. (2) requires the exercise of discretion. Refusing all requests for the return of bail money is not an exercise of discretion. The standard "that justice requires" cannot be parlayed into an all-inclusive list, but is essentially an appeal to the conscience of the court. Melone v. State, 2001 WI App 13, 240 Wis. 2d 451, 623 N.W.2d 179, 00-0969.

969.13 Annotation Forfeited cash bond may not be used to pay restitution to a victim of the crime. 68 Atty. Gen. 71.



969.14 Surrender of principal by surety.

969.14  Surrender of principal by surety.

969.14(1) (1) When the sureties desire to be discharged from the obligations of their bond, they may arrest the principal and deliver the principal to the sheriff of the county in which the action against the principal is pending.

969.14(2) (2) The sureties shall, at the time of surrendering the principal, deliver to the sheriff a certified copy of the original warrant and of the order admitting the principal to bail and of the bond thereon; such delivery of these documents shall be sufficient authority for the sheriff to receive and retain the principal until the principal is otherwise bailed or discharged.

969.14(3) (3) Upon the delivery of the principal as provided herein, the sureties may apply to the court for an order discharging them from liability as sureties; and upon satisfactory proof being made that this section has been complied with the court shall make an order discharging them from liability.

969.14 History History: 1993 a. 486.






970. Criminal procedure — preliminary proceedings.

970.01 Initial appearance before a judge.

970.01  Initial appearance before a judge.

970.01(1) (1) Any person who is arrested shall be taken within a reasonable time before a judge in the county in which the offense was alleged to have been committed. The initial appearance may be conducted on the record by telephone or live audiovisual means under s. 967.08. If the initial appearance is conducted by telephone or live audiovisual means, the person may waive physical appearance. Waiver of physical appearance shall be placed on the record of the initial appearance and does not waive other grounds for challenging the court's personal jurisdiction. If the person does not waive physical appearance, conducting the initial appearance by telephone or live audiovisual means under s. 967.08 does not waive any grounds that the person has for challenging the court's personal jurisdiction.

970.01(2) (2) When a person is arrested without a warrant and brought before a judge, a complaint shall be filed forthwith.

970.01 History History: Sup. Ct. Order, 141 Wis. 2d xiii (1987); 1987 a. 403; 1995 a. 27.

970.01 Annotation The interval between an arrest and an initial appearance is never unreasonable when the arrested suspect is already in the lawful physical custody of the state. State v. Harris, 174 Wis. 2d 367, 497 N.W.2d 742 (Ct. App. 1993).

970.01 Annotation The rule that a judicial determination of probable cause must be made within 48 hours of a warrantless arrest applies to Wisconsin; failure to comply did not require suppression of evidence not obtained because of the delay when probable cause for arrest was present. State v. Koch, 175 Wis. 2d 684, 499 N.W.2d 153 (1993).

970.01 Annotation Failure to conduct a probable cause hearing within 48 hours of arrest is not a jurisdictional defect and not grounds for dismissal with prejudice or voiding of a subsequent conviction unless the delay prejudiced the defendant's right to present a defense. State v. Golden, 185 Wis. 2d 763, 519 N.W.2d 659 (Ct. App. 1994).

970.01 Annotation A person taken into custody on a probation hold while an investigation is made to determine if a probation violation has occurred is not under arrest and not subject to the requirement of a probable cause hearing within 48 hours of a warrantless arrest. State v. Martinez, 198 Wis. 2d 222, 542 N.W.2d 215 (Ct. App. 1995), 94-3006.

970.01 Annotation A determination of probable cause made within 48 hours of a warrantless arrest generally meets the promptness requirement; if a hearing is held more than 48 hours following an arrest the burden shifts to the government to demonstrate an emergency or extraordinary circumstances. County of Riverside v. McLaughlin, 500 U.S. 44, 114 L. Ed. 2d 49 (1991).



970.02 Duty of a judge at the initial appearance.

970.02  Duty of a judge at the initial appearance.

970.02(1) (1) At the initial appearance the judge shall inform the defendant:

970.02(1)(a) (a) Of the charge against the defendant and shall furnish the defendant with a copy of the complaint which shall contain the possible penalties for the offenses set forth therein. In the case of a felony, the judge shall also inform the defendant of the penalties for the felony with which the defendant is charged.

970.02(1)(b) (b) Of his or her right to counsel and, in any case required by the U.S. or Wisconsin constitution, that an attorney will be appointed to represent him or her if he or she is financially unable to employ counsel.

970.02(1)(c) (c) That the defendant is entitled to a preliminary examination if charged with a felony in any complaint, including a complaint issued under s. 968.26, or when the defendant has been returned to this state for prosecution through extradition proceedings under ch. 976, or any indictment, unless waived in writing or in open court, or unless the defendant is a corporation or limited liability company.

970.02(2) (2) The judge shall admit the defendant to bail in accordance with ch. 969.

970.02(3) (3) Upon request of a defendant charged with a misdemeanor, the judge shall immediately set a date for the trial.

970.02(4) (4) A defendant charged with a felony may waive preliminary examination, and upon the waiver, the judge shall bind the defendant over for trial.

970.02(5) (5) If the defendant does not waive preliminary examination, the judge shall forthwith set the action for a preliminary examination under s. 970.03.

970.02(6) (6) In all cases in which the defendant is entitled to legal representation under the constitution or laws of the United States or this state, the judge or magistrate shall inform the defendant of his or her right to counsel and, if the defendant claims or appears to be indigent, shall refer the person to the authority for indigency determinations specified under s. 977.07 (1).

970.02(7) (7) If the offense charged is one specified under s. 165.83 (2) (a), the judge shall determine if the defendant's fingerprints, photographs and other identifying data have been taken and, if not, the judge shall direct that this information be obtained.

970.02(8) (8) If the offense charged is a felony, the judge shall determine if a biological specimen has been obtained from the defendant under s. 165.84 (7), and, if not, the judge shall direct that a law enforcement agency or tribal law enforcement agency obtain a biological specimen from the defendant and submit it to the state crime laboratories as specified in rules promulgated by the department of justice under s. 165.76 (4). If the judge requires the defendant to provide a specimen under this subsection or if a biological specimen has already been obtained from the defendant, the judge shall inform the defendant that he or she may request expungement under s. 165.77 (4).

970.02 History History: 1973 c. 45; 1975 c. 39; 1977 c. 29, 449; 1979 c. 356; 1981 c. 144; 1987 a. 151; 1993 a. 112, 486; 2013 a. 20.

970.02 Annotation The failure to inform the defendant of an applicable mandatory minimum sentence violated sub. (1) (a). State v. Thompson, 2012 WI 90, 342 Wis. 2d 674, 818 N.W.2d 904, 09-1505.



970.03 Preliminary examination.

970.03  Preliminary examination.

970.03(1) (1) A preliminary examination is a hearing before a court for the purpose of determining if there is probable cause to believe a felony has been committed by the defendant. A preliminary examination may be held in conjunction with a bail revocation hearing under s. 969.08 (5) (b), but separate findings shall be made by the judge relating to the preliminary examination and to the bail revocation.

970.03(2) (2) The preliminary examination shall be commenced within 20 days after the initial appearance of the defendant if the defendant has been released from custody or within 10 days if the defendant is in custody and bail has been fixed in excess of $500. On stipulation of the parties or on motion and for cause, the court may extend such time.

970.03(3) (3) A plea shall not be accepted in any case in which a preliminary examination is required until the defendant has been bound over following preliminary examination or waiver thereof.

970.03(4) (4)

970.03(4)(a)(a) If the defendant is accused of a crime under s. 940.225, 948.02, 948.025, 948.05, 948.051, 948.06, 948.085, or 948.095, or under s. 940.302 (2), if the court finds that the crime was sexually motivated, as defined in s. 980.01 (5), the court may exclude from the hearing all persons who are not officers of the court, members of the complainant's or defendant's families or others considered by the court to be supportive of the complainant or defendant, the service representative, as defined in s. 895.45 (1) (c), or other persons required to attend, if the court finds that the state or the defendant has established a compelling interest that would likely be prejudiced if the persons were not excluded. The court may consider as a compelling interest, among others, the need to protect a complainant from undue embarrassment and emotional trauma.

970.03(4)(b) (b) In making its order under this subsection, the court shall set forth specific findings sufficient to support the closure order. In making these findings, the court shall consider, and give substantial weight to, the desires, if any, of the complainant. Additional factors that the court may consider in making these findings include, but are not limited to, the complainant's age, psychological maturity and understanding; the nature of the crime; and the desires of the complainant's family.

970.03(4)(c) (c) The court shall make its closure order under this subsection no broader than is necessary to protect the compelling interest under par. (a) and shall consider any reasonable alternatives to full closure of the entire hearing.

970.03(5) (5) All witnesses shall be sworn and their testimony reported by a phonographic reporter. The defendant may cross-examine witnesses against the defendant, and may call witnesses on the defendant's own behalf who then are subject to cross-examination.

970.03(6) (6) During the preliminary examination, the court may exclude witnesses until they are called to testify, may direct that persons who are expected to be called as witnesses be kept separate until called and may prevent them from communicating with one another until they have been examined.

970.03(7) (7) If the court finds probable cause to believe that a felony has been committed by the defendant, it shall bind the defendant over for trial.

970.03(8) (8) If the court finds that it is probable that only a misdemeanor has been committed by the defendant, it shall amend the complaint to conform to the evidence. The action shall then proceed as though it had originated as a misdemeanor action.

970.03(9) (9) If the court does not find probable cause to believe that a crime has been committed by the defendant, it shall order the defendant discharged forthwith.

970.03(10) (10) In multiple count complaints, the court shall order dismissed any count for which it finds there is no probable cause. The facts arising out of any count ordered dismissed shall not be the basis for a count in any information filed pursuant to ch. 971. Section 970.04 shall apply to any dismissed count.

970.03(12) (12)

970.03(12)(a)(a) In this subsection:

970.03(12)(a)1. 1. "Hospital" has the meaning designated in s. 50.33 (2).

970.03(12)(a)2. 2. "Local health department" has the meaning given in s. 250.01 (4).

970.03(12)(b) (b) At any preliminary examination, a report of one of the crime laboratory's, the state laboratory of hygiene's, a federal bureau of investigation laboratory's, a hospital laboratory's or a local health department's findings with reference to all or any part of the evidence submitted, certified as correct by the attorney general, the director of the state laboratory of hygiene, the director of the federal bureau of investigation, the chief hospital administrator, the local health officer, as defined in s. 250.01 (5), or a person designated by any of them, shall, when offered by the state or the accused, be received as evidence of the facts and findings stated, if relevant. The expert who made the findings need not be called as a witness.

970.03(12)(c) (c) At any preliminary examination in Milwaukee County, a latent fingerprint report of the city of Milwaukee police department bureau of identification division's latent fingerprint identification unit, certified as correct by the police chief or a person designated by the police chief, shall, when offered by the state or the accused, be received as evidence of the facts and findings stated, if relevant. The expert who made the findings need not be called as a witness.

970.03(13) (13) Testimony may be received into the record of a preliminary examination by telephone or live audiovisual means if the proponent shows good cause or if the testimony is used to prove an element of an offense under s. 943.201 (2) or 943.203 (2).

970.03(14) (14)

970.03(14)(a)(a) In this subsection, "child" means a person who is younger than 16 years old when the preliminary examination commences.

970.03(14)(b) (b) At any preliminary examination, the court shall admit an audiovisual recording of a statement under s. 908.08 upon making the findings required under s. 908.08 (3). The child who makes the statement need not be called as a witness and, under the circumstances specified in s. 908.08 (5) (b), may not be compelled to undergo cross-examination.

970.03 History History: 1975 c. 184; 1977 c. 449; 1979 c. 112, 332; 1985 a. 267; Sup. Ct. Order, 141 Wis. 2d xiii (1987); 1987 a. 332 s. 64; 1987 a. 403; Sup. Ct. Order, 158 Wis. 2d xvii (1990); 1991 a. 193, 276; 1993 a. 27, 98, 227, 486; 1995 a. 456; 1997 a. 252; 1999 a. 111; 2001 a. 103; 2003 a. 36; 2005 a. 42, 155, 277; 2007 a. 97, 116; 2011 a. 285.

970.03 Annotation While hearsay relied upon in support of a criminal complaint requires some basis for crediting its reliability, whether the informants are named or not, that requirement is satisfied if the hearsay is based upon observation of the informants. State ex rel. Cullen v. Ceci, 45 Wis. 2d 432, 173 N.W.2d 175 (1970).

970.03 Annotation There is no obligation on a magistrate to conduct an investigation to verify the contents of a criminal complaint. That is the duty of the state, and if it fails to put sufficient facts before the magistrate to show probable cause, the complaint must fail even though clues and leads that could provide that information are revealed in the complaint. State ex rel. Cullen v. Ceci, 45 Wis. 2d 432, 173 N.W.2d 175 (1970).

970.03 Annotation At the preliminary hearing, a defendant is entitled to cross-examine witnesses who identified him at the hearing and who also identified him at a lineup, because if the lineup was unfair, the identification evidence might be suppressed. Hayes v. State, 46 Wis. 2d 93, 175 N.W.2d 625 (1970).

970.03 Annotation A ruling on admissibility of evidence at a preliminary hearing is not res adjudicata at the trial. Meunier v. State, 46 Wis. 2d 271, 174 N.W.2d 277 (1970).

970.03 Annotation It was not error for the magistrate and trial court to fail to sequester witnesses without motion by the defendant, especially in the absence of a showing of prejudice. Abraham v. State, 47 Wis. 2d 44, 176 N.W.2d 349 (1970).

970.03 Annotation A bind over was not invalid because the judge stated that it was "for the purpose of accepting a plea." Dolan v. State, 48 Wis. 2d 696, 180 N.W.2d 623 (1970).

970.03 Annotation A defendant is not entitled to call witnesses for pretrial discovery or to shake the credibility of the state's witness. State v. Knudson, 51 Wis. 2d 270, 187 N.W.2d 321 (1971).

970.03 Annotation A defendant who has been indicted by a grand jury is not entitled to a preliminary examination. State ex rel. Welch v. Waukesha County Circuit Court, 52 Wis. 2d 221, 189 N.W.2d 417 (1971).

970.03 Annotation When the preliminary examination is not timely held, personal jurisdiction is lost, but when the defendant on arraignment enters a plea, the defense is waived. Armstrong v. State, 55 Wis. 2d 282, 198 N.W.2d 357 (1972).

970.03 Annotation Defense counsel should be allowed to cross-examine a state's witness to determine the plausability of the witness, but not to attack the witness's general trustworthiness. Wilson v. State, 59 Wis. 2d 269, 208 N.W.2d 134 (1973).

970.03 Annotation The purpose of a hearing under sub. (1) is to determine whether a felony, whether charged or not, probably was committed. After bind over the prosecutor may charge any crime not wholly unrelated to transactions and facts adduced at the preliminary examination. Wittke v. State ex rel. Smith, 80 Wis. 2d 332, 259 N.W.2d 515 (1973).

970.03 Annotation Appellate review of a preliminary hearing is limited to determining whether the record contains competent evidence to support the examining magistrate's exercise of judgment. Although motive is not an element of any crime and does not of itself establish guilt or innocence, evidence of motive may be given as much weight as the fact finder deems it is entitled to at the preliminary hearing or trial. State v. Berby, 81 Wis. 2d 677, 260 N.W.2d 798 (1978).

970.03 Annotation Section 970.03 (8) neither limits a prosecutor's discretion to prosecute criminal actions nor prohibits a second examination under s. 970.04. State v. Kenyon, 85 Wis. 2d 36, 270 N.W.2d 160 (1978).

970.03 Annotation This section does not require that proof of the exact time of an offense be shown. State v. Sirisun, 90 Wis. 2d 58, 279 N.W.2d 484 (Ct. App. 1979).

970.03 Annotation In finding probable cause, the court properly took judicial notice of the fact that rapid consumption of 1/2 quart of liquor probably caused a young girl's death. State ex rel. Cholka v. Johnson, 96 Wis. 2d 704, 292 N.W.2d 835 (1980).

970.03 Annotation An accused does not have a constitutional right to make a closing argument at a preliminary examination. State ex rel. Funmaker v. Klamm, 106 Wis. 2d 624, 317 N.W.2d 458 (1982).

970.03 Annotation If any reasonable inference supports a conclusion that the defendant probably committed a crime, the magistrate must bind over the defendant. State v. Dunn, 117 Wis. 2d 487, 345 N.W.2d 69 (Ct. App. 1984); aff'd. 121 Wis. 2d 389, 359 N.W.2d 151 (1984).

970.03 Annotation The state has the right to appeal a dismissal when it believes an error of law was committed. An uncorroborated confession alone was sufficient to support a probable cause finding. State v. Fry, 129 Wis. 2d 301, 385 N.W.2d 196 (Ct. App. 1985).

970.03 Annotation Mandatory closure of a hearing solely at the request of a complaining witness over the objection of the defendant violates the right to a public trial. Stevens v. Manitowoc Cir. Ct., 141 Wis. 2d 239, 414 N.W.2d 832 (1987).

970.03 Annotation If an appellate court stays the trial court proceedings on an interlocutory appeal, sub. (2) does not set a mandatory time limit for the preliminary hearing upon remittitur. State v. Horton, 151 Wis. 2d 250, 445 N.W.2d 46 (Ct. App. 1989).

970.03 Annotation An unconstitutionally obtained confession may be admitted and serve as the sole basis for bindover at a preliminary examination. State v. Moats, 156 Wis. 2d 74, 457 Wis.2d 299 (1990).

970.03 Annotation A defendant claiming error at a preliminary examination may obtain relief only prior to trial; the defendant may seek interlocutory review from the court of appeals under s. 809.50. State v. Webb, 160 Wis. 2d 622, 467 N.W.2d 108 (1991).

970.03 Annotation Adjourning a preliminary examination for cause is within the court's discretion. State v. Selders, 163 Wis. 2d 607, 472 N.W.2d 526 (Ct. App. 1991).

970.03 Annotation A court commissioner's determinations of admissibility of evidence will be upheld absent an erroneous exercise of discretion; the reviewing court then determines whether, if believed, the evidence would permit a reasonable magistrate to conclude that the defendant probably committed the crime. State v. Lindberg, 175 Wis. 2d 332, 500 N.W.2d 322 (Ct. App. 1993).

970.03 Annotation If a bindover decision is made by a court commissioner or circuit judge, review must be by a motion to dismiss brought in circuit court. Habeas corpus is not available to review a bindover. Dowe v. Waukesha County Circuit Ct. 184 Wis. 2d 724, 516 N.W.2d 714 (1994).

970.03 Annotation Single count complaints under sub. (7) and multiple count complaints under sub. (10) are to receive the same procedural treatment. In multiple count complaints a court must dismiss any count for which it believes there is not probable cause to believe a felony has been committed by the defendant. The specific felony charged need not be proved and it is inadvisable for the court to opine as to what felony was probably committed. Evidence that is not transactionally related to a count for which bind over is considered proper may not form the basis for a count in an ensuing information, but the information may include any count that is transactionally related to a count on which the defendant is bound over. State v. Williams, 198 Wis. 2d 516, 544 N.W.2d 406 (1996), 93-2444. See also State v. Williams, 198 Wis. 2d 479, 544 N.W.2d 400 (1996), 93-2517 and State v. Akins, 198 Wis. 2d 495, 544 N.W.2d 392 (1996), 94-1872.

970.03 Annotation Following a bindover at a preliminary hearing, the proper test for reviewing a challenge to an information that alleges wholly new charges not accompanied by the original charge is the sufficiency of evidence test. State v. Cotton, 2003 WI App 154, 266 Wis. 2d 308, 668 N.W.2d 346, 02-2923.

970.03 Annotation The purpose of a preliminary examination is limited to an expeditious determination of whether probable cause exists for the state to proceed with felony charges against a defendant. This limited purpose does not permit a criminal defendant to compel discovery in anticipation of the hearing. There is no 6th amendment right, based on effective assistance of counsel, and no compulsory process right to subpoena police reports and other non-privileged materials prior to the examination. State v. Schaefer, 2008 WI 25, 308 Wis. 2d 279, 746 N.W.2d 457, 06-1826.

970.03 Annotation It was not proper to dismiss a criminal charge added in the information because the prosecutor successfully objected at the preliminary hearing to questions that were relevant to that crime but not to the crime charged in the complaint. State v. White, 2008 WI App 96, 312 Wis. 2d 799, 754 N.W.2d 214, 07-2061.



970.032 Preliminary examination; juvenile under original adult court jurisdiction.

970.032  Preliminary examination; juvenile under original adult court jurisdiction.

970.032(1) (1) Notwithstanding s. 970.03, if a preliminary examination is held regarding a juvenile who is subject to the original jurisdiction of the court of criminal jurisdiction under s. 938.183 (1), the court shall first determine whether there is probable cause to believe that the juvenile has committed the violation of which he or she is accused under the circumstances specified in s. 938.183 (1) (a), (am), (ar), (b), or (c), whichever is applicable. If the court does not make that finding, the court shall order that the juvenile be discharged but proceedings may be brought regarding the juvenile under ch. 938.

970.032(2) (2) If the court finds probable cause to believe that the juvenile has committed the violation of which he or she is accused under the circumstances specified in s. 938.183 (1) (a), (am), (ar), (b) or (c), the court shall determine whether to retain jurisdiction or to transfer jurisdiction to the court assigned to exercise jurisdiction under chs. 48 and 938. The court shall retain jurisdiction unless the juvenile proves by a preponderance of the evidence all of the following:

970.032(2)(a) (a) That, if convicted, the juvenile could not receive adequate treatment in the criminal justice system.

970.032(2)(b) (b) That transferring jurisdiction to the court assigned to exercise jurisdiction under chs. 48 and 938 would not depreciate the seriousness of the offense.

970.032(2)(c) (c) That retaining jurisdiction is not necessary to deter the juvenile or other juveniles from committing the violation of which the juvenile is accused under the circumstances specified in s. 938.183 (1) (a), (am), (ar), (b) or (c), whichever is applicable.

970.032 History History: 1993 a. 98; 1995 a. 77, 352; 1997 a. 35, 205; 2005 a. 344.

970.032 Annotation This section does not violate a defendant's right to equal protection. State v. Martin, 191 Wis. 2d 647, 530 N.W.2d 420 (Ct. App. 1995).

970.032 Annotation The juvenile bears the burden of proof to demonstrate that the factors under sub. (2) support removing jurisdiction to the juvenile court. The removal decision is within the discretion of the trial court. State v. Verhagen, 198 Wis. 2d 177, 542 N.W.2d 189 (Ct. App. 1995), 94-2823.

970.032 Annotation Sub. (2) (a) allows the trial court to balance the treatment available in the juvenile system and adult system and requires it to decide under the facts of the case which treatment will better benefit the juvenile. State v. Dominic E.W. 218 Wis. 2d 52, 579 N.W.2d 282 (Ct. App. 1998), 97-2446.

970.032 AnnotationSub. (2) is not unconstitutionally vague. State v. Armstead, 220 Wis. 2d 626, 583 N.W.2d 444 (Ct. App. 1998), 97-3056.

970.032 Annotation Sub. (2) makes no provision for the admission of hearsay at a reverse waiver hearing. When a statute does not specifically authorize hearsay, it is generally prohibited. State v. Kleser, 2010 WI 88, 328 Wis. 2d 42, 786 N.W.2d 144, 07-2827.

970.032 Annotation A juvenile has a right to a reverse waiver hearing after the criminal court finds probable cause to believe that the juvenile has committed the exclusive original jurisdiction violation or violations of which he or she is accused. At the hearing, the juvenile must prove all elements set out in sub. (2) (a), (b), and (c) by a preponderance of the evidence. The juvenile must be given reasonable latitude to offer admissible evidence to satisfy his or her burden on the three elements, including evidence about the offense, supplementing the facts used to establish probable cause, to put the offense in context. The juvenile may not offer evidence at the hearing for the purpose of contradicting the offense charged. State v. Kleser, 2010 WI 88, 328 Wis. 2d 42, 786 N.W.2d 144, 07-2827.



970.035 Preliminary examination; juvenile younger than 15 years old.

970.035  Preliminary examination; juvenile younger than 15 years old. Notwithstanding s. 970.03, if a preliminary examination under s. 970.03 is held regarding a juvenile who was waived under s. 938.18 for a violation which is alleged to have occurred prior to his or her 15th birthday, the court may bind the juvenile over for trial only if there is probable cause to believe that a crime under s. 940.03, 940.06, 940.225 (1) or (2), 940.305, 940.31 or 943.10 (2), 943.32 (2) or 961.41 (1) has been committed or that a crime that would constitute a felony under chs. 939 to 948 or 961 if committed by an adult has been committed at the request of or for the benefit of a criminal gang, as defined in s. 939.22 (9). If the court does not make any of those findings, the court shall order that the juvenile be discharged but proceedings may be brought regarding the juvenile under ch. 938.

970.035 History History: 1987 a. 27; 1993 a. 98; 1995 a. 77, 448; 1997 a. 35, 205.



970.038 Preliminary examination; hearsay exception.

970.038  Preliminary examination; hearsay exception.

970.038(1)(1) Notwithstanding s. 908.02, hearsay is admissible in a preliminary examination under ss. 970.03, 970.032, and 970.035.

970.038(2) (2) A court may base its finding of probable cause under s. 970.03 (7) or (8), 970.032 (2), or 970.035 in whole or in part on hearsay admitted under sub. (1).

970.038 History History: 2011 a. 285.

970.038 Annotation Nothing in the Wisconsin or federal constitutions prohibits allowing the finder of fact at a preliminary examination to consider and rely on hearsay evidence to determine that the state has presented a "believable account of the defendant's commission of a felony." This section is facially consistent with the constitutional rights to confrontation and due process. It has no impact on the defendants' rights to subpoena witnesses or conduct cross-examination regarding facts relevant to the plausibility of the state's case, either facially or in the particular instances in this case, as guaranteed by the compulsory process clause. The right to assistance of counsel is not violated. State v. O'Brien, 2013 WI App 97, ___ Wis. 2d ___, ___ N.W.2d ___, 12-1769.



970.04 Second examination.

970.04  Second examination. If a preliminary examination has been had and the defendant has been discharged, the district attorney may file another complaint if the district attorney has or discovers additional evidence.

970.04 History History: 1993 a. 486.

970.04 Annotation If the state has no additional new or unused evidence upon which to base a 2nd complaint, a preliminary examination order discharging a defendant is appealable. Wittke v. State ex rel. Smith, 80 Wis. 2d 332, 259 N.W.2d 515 (1977).

970.04 Annotation When a first preliminary examination became chaotic, the prosecution properly abandoned the proceedings before presenting all its evidence and reissued the complaint. State v. Brown, 96 Wis. 2d 258, 291 N.W.2d 538 (1980).

970.04 Annotation The state is not barred from recharging a defendant, whether or not it has new evidence. State v. Hoffman, 106 Wis. 2d 185, 316 N.W.2d 143 (Ct. App. 1982).

970.04 Annotation This section allows for issuance of a second complaint if the district attorney has evidence that was not used at the first preliminary. "Unused" evidence in the context of a preliminary hearing means unused by the court in reaching its decision whether to bind the defendant over for trial. State v. Twaite, 110 Wis. 2d 214, 327 N.W.2d 700 (1983).

970.04 Annotation A complaint may be reissued when "new or unused" evidence would support a finding of probable cause. What constitutes new or unused evidence is not easily definable, but it is not evidence that is not merely cumulative or collaborative and is determined by applying common sense. State v. Johnson, 231 Wis. 2d 58, 604 N.W.2d 902 (Ct. App. 1999), 98-2881.

970.04 Annotation This section specifically limits the availability of a second preliminary examination and precludes a request for a de novo hearing under the more general s. 757.69 (8). State v. Gillespie, 2005 WI App 35, 278 Wis. 2d 630, 693 N.W.2d 320, 04-1758.



970.05 Testimony at preliminary examination; payment for transcript of testimony.

970.05  Testimony at preliminary examination; payment for transcript of testimony.

970.05(1) (1) The testimony at the preliminary examination shall be transcribed if requested by the district attorney, the defendant or an attorney representing the defendant or ordered by the judge to whom the trial is assigned. The reporter shall file such transcript with the clerk within 10 days after it is requested.

970.05(2) (2)

970.05(2)(a)(a) When a transcript is requested under sub. (1) by someone other than a person specified in par. (b) or (c), the county shall pay the cost of the original and any additional copies shall be paid for at the statutory rate by the party requesting the copies.

970.05(2)(b) (b) When a transcript is requested under sub. (1) by the state public defender or by a private attorney appointed under s. 977.08, the state public defender shall pay the cost of the original from the appropriation under s. 20.550 (1) (f) and any additional copies shall be paid for at the statutory rate by the party requesting the copies.

970.05(2)(c) (c) When a transcript is requested under sub. (1) by a defendant who is not indigent under ch. 977 or by an attorney retained by a defendant who is not indigent under ch. 977, the defendant shall pay the cost of the original and any additional copies shall be paid for at the statutory rate by the party requesting the copies.

970.05 History History: 1993 a. 437; 1995 a. 199.

970.05 Annotation Counsel is not entitled to a free copy of the transcript if the original is reasonably available. State v. Schneidewind, 47 Wis. 2d 110, 176 N.W.2d 303 (1970).






971. Criminal procedure — proceedings before and at trial.

971.01 Filing of the information.

971.01  Filing of the information.

971.01(1) (1) The district attorney shall examine all facts and circumstances connected with any preliminary examination touching the commission of any crime if the defendant has been bound over for trial and, subject to s. 970.03 (10), shall file an information according to the evidence on such examination subscribing his or her name thereto.

971.01(2) (2) The information shall be filed with the clerk within 30 days after the completion of the preliminary examination or waiver thereof except that the district attorney may move the court wherein the information is to be filed for an order extending the period for filing such information for cause. Notice of such motion shall be given the defendant. Failure to file the information within such time shall entitle the defendant to have the action dismissed without prejudice.

971.01 History History: 1993 a. 486.

971.01 Annotation The failure to file the information is not a mere matter of form, but is grounds for dismissal under sub. (2). State v. Woehrer, 83 Wis. 2d 696, 266 N.W.2d 366 (1978).

971.01 Annotation The 30-day limit under sub. (2) does not apply to service on the defendant; only filing with the clerk. State v. May, 100 Wis. 2d 9, 301 N.W.2d 458 (Ct. App. 1980).

971.01 Annotation If a challenge is not to the bindover decision, but to a specific charge in the information, the trial court's review is limited to whether the district attorney abused his or her discretion in issuing the charge. State v. Hooper, 101 Wis. 2d 517, 305 N.W.2d 110 (1981).

971.01 Annotation The prosecutor may include charges in the information for which no direct evidence was presented at the preliminary examination, as long as the additional charges are not wholly unrelated to the original charge. State v. Burke, 153 Wis. 2d 445, 451 N.W.2d 739 (1990). See also State v. Richer, 174 Wis. 2d 231, 496 N.W.2d 66 (1993).

971.01 Annotation A preliminary examination is completed for purposes of sub. (2) when the court finishes scrutinizing the evidence and renders a bindover decision. State v. Phillips, 2000 WI App 184, 238 Wis. 2d 279, 617 N.W.2d 522, 99-3197.



971.02 Preliminary examination; when prerequisite to an information or indictment.

971.02  Preliminary examination; when prerequisite to an information or indictment.

971.02(1) (1) If the defendant is charged with a felony in any complaint, including a complaint issued under s. 968.26, or when the defendant has been returned to this state for prosecution through extradition proceedings under ch. 976, or any indictment, no information or indictment shall be filed until the defendant has had a preliminary examination, unless the defendant waives such examination in writing or in open court or unless the defendant is a corporation or limited liability company. The omission of the preliminary examination shall not invalidate any information unless the defendant moves to dismiss prior to the entry of a plea.

971.02(2) (2) Upon motion and for cause shown, the trial court may remand the case for a preliminary examination. "Cause" means:

971.02(2)(a) (a) The preliminary examination was waived; and

971.02(2)(b) (b) Defendant did not have advice of counsel prior to such waiver; and

971.02(2)(c) (c) Defendant denies that probable cause exists to hold him or her for trial; and

971.02(2)(d) (d) Defendant intends to plead not guilty.

971.02 History History: 1973 c. 45; 1993 a. 112, 486.

971.02 Annotation An objection to the sufficiency of a preliminary examination is waived if it is not raised prior to pleading. Wold v. State, 57 Wis. 2d 344, 204 N.W.2d 482 (1973).

971.02 Annotation When the defendant waived a preliminary examination and wished to plead, but the information was not ready and was only orally read into the record, the defendant was not harmed by the acceptance of his plea before the filing of the information. Larson v. State, 60 Wis. 2d 768, 211 N.W.2d 513 (1973).

971.02 Annotation The scope of cross-examination by the defense was properly limited at the preliminary hearing. State v. Russo, 101 Wis. 2d 206, 303 N.W.2d 846 (Ct. App. 1981).

971.02 Annotation The denial of a preliminary examination to a corporation is constitutional. State v. C & S Management, Inc. 198 Wis. 2d 844, 544 N.W.2d 237 (Ct. App. 1995), 94-3188.

971.02 Annotation A preliminary hearing to determine probable cause for detention pending further proceedings is not a "critical stage" in a prosecution requiring appointed counsel. Gerstein v. Pugh, 420 U.S. 103 (1975).

971.02 Annotation Preliminary examination potential. 58 MLR 159.

971.02 Annotation The grand jury in Wisconsin. Coffey, Richards, 58 MLR 518.



971.025 Forms.

971.025  Forms.

971.025(1)(1) In all criminal actions and proceedings and actions and proceedings under chapters 48 and 938 in circuit court, the parties and court officials shall use the standard court forms adopted by the judicial conference under s. 758.18 (1), commencing the date on which the forms are adopted. If an applicable court form has been adopted under s. 758.18 (2), that form may be used in lieu of the standard court form.

971.025(2) (2) A party or court official may supplement a court form with additional material.

971.025(3) (3) A court may not dismiss a case, refuse a filing or strike a pleading for failure of a party to use a standard court form under sub. (1) or to follow format rules but shall require the party to submit, within 10 days, a corrected form and may impose statutory fees or costs or both.

971.025(4) (4) If the judicial conference does not create a standard court form for an action or pleading undertaken by a party or court official, the party or court official may use a format consistent with any statutory or court requirement for the action or pleading.

971.025 History History: Sup. Ct. Order No. 98-01, 228 Wis. 2d xiii (2000); Sup. Ct. Order No. 05-02, 2005 WI 41, 278 Wis. 2d xxxv.



971.03 Form of information.

971.03  Form of information. The information may be in the following form:

STATE OF WISCONSIN,

.... County,

In .... Court.

The State of Wisconsin

vs.

.... (Name of defendant).

I, .... district attorney for said county, hereby inform the court that on the .... day of ...., in the year .... (year), at said county the defendant did (state the crime) .... contrary to section .... of the statutes.

Dated ...., .... (year),

.... District Attorney

971.03 History History: 1997 a. 250.

971.03 Annotation An information charging attempt is sufficient if it alleges the attempt plus the elements of the attempted crime. Wilson v. State, 59 Wis. 2d 269, 208 N.W.2d 134.

971.03 Annotation When a victim's name was correctly spelled in the complaint but wrong on the information, the variance was immaterial. State v. Bagnall, 61 Wis. 2d 297, 212 N.W.2d 122.

971.03 Annotation The law does not require that the information specify with particularity upon which dates the course of conduct occurred. In drafting an information the state should not have to spell out every act that would comprise an element of the crime. Instead, allegations of the elements of the crime charged will suffice. State v. Conner, 2009 WI App 143, 321 Wis. 2d 449, 775 N.W.2d 105, 08-1296.



971.04 Defendant to be present.

971.04  Defendant to be present.

971.04(1) (1) Except as provided in subs. (2) and (3), the defendant shall be present:

971.04(1)(a) (a) At the arraignment;

971.04(1)(b) (b) At trial;

971.04(1)(c) (c) During voir dire of the trial jury;

971.04(1)(d) (d) At any evidentiary hearing;

971.04(1)(e) (e) At any view by the jury;

971.04(1)(f) (f) When the jury returns its verdict;

971.04(1)(g) (g) At the pronouncement of judgment and the imposition of sentence;

971.04(1)(h) (h) At any other proceeding when ordered by the court.

971.04(2) (2) A defendant charged with a misdemeanor may authorize his or her attorney in writing to act on his or her behalf in any manner, with leave of the court, and be excused from attendance at any or all proceedings.

971.04(3) (3) If the defendant is present at the beginning of the trial and thereafter, during the progress of the trial or before the verdict of the jury has been returned into court, voluntarily absents himself or herself from the presence of the court without leave of the court, the trial or return of verdict of the jury in the case shall not thereby be postponed or delayed, but the trial or submission of said case to the jury for verdict and the return of verdict thereon, if required, shall proceed in all respects as though the defendant were present in court at all times. A defendant need not be present at the pronouncement or entry of an order granting or denying relief under s. 974.02, 974.06, or 974.07. If the defendant is not present, the time for appeal from any order under ss. 974.02, 974.06, and 974.07 shall commence after a copy has been served upon the attorney representing the defendant, or upon the defendant if he or she appeared without counsel. Service of such an order shall be complete upon mailing. A defendant appearing without counsel shall supply the court with his or her current mailing address. If the defendant fails to supply the court with a current and accurate mailing address, failure to receive a copy of the order granting or denying relief shall not be a ground for tolling the time in which an appeal must be taken.

971.04 History History: 1971 c. 298; Sup. Ct. Order, 130 Wis. 2d xix (1986); 1993 a. 486; Sup. Ct. Order No. 96-08, 207 Wis. 2d xv (1997); 2001 a. 16.

971.04 Annotation The court erred in resentencing the defendant without notice after imposition of a previously ordered invalid sentence. State v. Upchurch, 101 Wis. 2d 329, 305 N.W.2d 57 (1981).

971.04 Annotation If the court is put on notice that the accused has a language difficulty, the court must make a factual determination of whether an interpreter is necessary. If so, the accused must be made aware of the right to an interpreter, at public cost if the accused is indigent. A waiver of the right must be made voluntarily in open court on the record. State v. Neave, 117 Wis. 2d 359, 344 N.W.2d 181 (1984).

971.04 Annotation Sub. (2) allows entry of a plea to a misdemeanor by an attorney without the defendant being present, but for a guilty or no contest plea, all requirements of s. 971.08, except attendance, must be met. State v. Krause, 161 Wis. 2d 919, 469 N.W.2d 241 (Ct. App. 1991).

971.04 Annotation Sub. (1) does not encompass a postconviction evidentiary hearing. State v. Vennemann, 180 Wis. 2d 81, 508 N.W.2d 404 (1993).

971.04 Annotation A defendant present at the beginning of jury selection is not "present at the beginning of the trial" under sub. (3). State v. Dwyer, 181 Wis. 2d 826, 512 N.W.2d 533 (Ct. App. 1994).

971.04 Annotation A defendant's presence is required during all proceedings when the jury is being selected, including in camera voir dire. However, failure to allow the defendant's presence may be harmless error. State v. David J.K. 190 Wis. 2d 726, 528 N.W.2d 434 (Ct. App. 1994).

971.04 Annotation A trial begins under sub. (3) occurs when jeopardy attaches, which is when the jury is sworn. State v. Miller, 197 Wis. 2d 518, 541 N.W.2d 153 (Ct. App. 1995), 95-0129.

971.04 Annotation An accused has the right to be present at trial, but the right may be waived by misconduct or consent. A formal on-the-record waiver is favored, but not required. State v. Divanovic, 200 Wis. 2d 210, 546 N.W.2d 501 (Ct. App. 1996), 95-0881.

971.04 Annotation A defendant may not be sentenced in absentia. The right to be present for sentencing may not be waived. State v. Koopmans, 210 Wis. 2d 670, 563 N.W.2d 528 (1997), 94-2424.

971.04 Annotation Koopmans does not require rejecting the harmless error test for all violations of this section. State v. Peterson, 220 Wis. 2d 474, 584 N.W.2d 144 (Ct. App. 1998), 97-3294.

971.04 Annotation Deprivation of the right to be present and to have counsel present at jury selection is subject to a harmless error analysis; there is a thin line between when reversal is warranted and when it is not. That a juror's subjective bias is generally ascertained by that person's responses at voir dire and that the interplay between potential jurors and a defendant is both immediate and continuous are factors that weigh against finding harmless error. State v. Harris, 229 Wis. 2d 832, 601 N.W.2d 682 (Ct. App. 1999), 98-1091.

971.04 Annotation A violation of sub. (1) does not automatically translate into a constitutional violation. The entry of a plea from jail by closed circuit TV, while a violation of the statute, does not violate due process absent a showing of coercion, threat, or other unfairness. State v. Peters, 2000 WI App 154, 237 Wis. 2d 741, 615 N.W.2d 655, 99-1940. But see also 2001 WI 74, 244 Wis. 2d 470, 628 N.W.2d 797, 99-1940.

971.04 Annotation The correction of a clerical error in the sentence portion of a written judgment to reflect accurately an oral pronouncement of sentence is not the pronouncement or imposition of a sentence under sub. (1) (g) and does not mandate the offender's presence when the error is corrected. State v. Prihoda, 2000 WI 123, 239 Wis. 2d 244, 618 N.W.2d 857, 98-2263.

971.04 Annotation Excusing and deferring prospective jurors under s. 756.03 is one component of a circuit judge's obligation to administer the jury system. The judge may delegate the authority to the clerk of circuit court under s. 756.03 (3), may be handled administratively, need not be handled by a judge, in court, or with the prospective juror present in person, and may take place well in advance of a particular trial. The defendant's presence cannot be required when the judge or clerk is acting in an administrative capacity. State v. Gribble, 2001 WI App 227, 248 Wis. 2d 409, 636 N.W.2d 488, 00-1821.

971.04 Annotation Although it was error for the court to interview potential jurors outside of the presence of the prosecution, defendant, and defense counsel, the error was harmless when there was no showing that it contributed to the defendant's conviction. State v. Tulley, 2001 WI App 236, 248 Wis. 2d 505, 635 N.W.2d 807, 00-3084.

971.04 Annotation A court's order that the defendant not look at his victim during her statement to the court, because, the trial court said, "I just don't want him intimidating her," did not deprive the defendant of his statutory right under this section or a due process right to be present at his sentencing. State v. Payette, 2008 WI App 106, 313 Wis. 2d 39, 756 N.W.2d 423, 07-1192.

971.04 Annotation Sub. (1) (g) provides a criminal defendant the statutory right to be in the same courtroom as the presiding judge when a plea hearing is held and the court accepts the plea and pronounces judgment. A defendant may waive, but not forfeit, the right to be in the same courtroom as the presiding judge. State v. Soto, 2012 WI 93, 343 Wis. 2d 43, 817 N.W.2d 848, 10-2273

971.04 Annotation The defendant waived his statutory right to be in the same courtroom as the presiding judge because he appeared in a courtroom with both his attorney and the prosecuting attorney; through videoconferencing, the judge was able to see, speak to, and hear the defendant, and the defendant was able to see, speak to, and hear the judge; the judge explained that videoconferencing would be used for the plea hearing if the defendant chose to enter a plea that day; and the defendant expressly consented to the use of videoconferencing for the plea hearing. State v. Soto, 2012 WI 93, 343 Wis. 2d 43, 817 N.W.2d 848, 10-2273.

971.04 Annotation The circuit court's decision to exclude the defendant from in-chambers meetings with jurors during the trial regarding possible bias did not violate the statutory right under sub. (1) (c) to be present during voir dire. Voir dire is a preliminary examination of whether an individual can serve on a jury. In this case, the trial had already commenced and the jurors had already been selected when the bias issue arose. State v. Alexander, 2013 WI 70, ___ Wis. 2d ___, ___ N.W.2d ___, 11-0394.



971.05 Arraignment.

971.05  Arraignment. If the defendant is charged with a felony, the arraignment may be in the trial court or the court which conducted the preliminary examination or accepted the defendant's waiver of the preliminary examination. If the defendant is charged with a misdemeanor, the arraignment may be in the trial court or the court which conducted the initial appearance. The arraignment shall be conducted in the following manner:

971.05(1) (1) The arraignment shall be in open court.

971.05(2) (2) If the defendant appears for arraignment without counsel, the court shall advise the defendant of the defendant's right to counsel as provided in s. 970.02.

971.05(3) (3) The district attorney shall deliver to the defendant a copy of the information in felony cases and in all cases shall read the information or complaint to the defendant unless the defendant waives such reading. Thereupon the court shall ask for the defendant's plea.

971.05(4) (4) The defendant then shall plead unless in accordance with s. 971.31 the defendant has filed a motion which requires determination before the entry of a plea. The court may extend the time for the filing of such motion.

971.05 History History: 1979 c. 291; 1987 a. 74; 1993 a. 486.

971.05 Annotation When through oversight, an arraignment is not held, it may be conducted after both parties had rested during the trial. Bies v. State, 53 Wis. 2d 322, 193 N.W.2d 46.



971.06 Pleas.

971.06  Pleas.

971.06(1)(1) A defendant charged with a criminal offense may plead as follows:

971.06(1)(a) (a) Guilty.

971.06(1)(b) (b) Not guilty.

971.06(1)(c) (c) No contest, subject to the approval of the court.

971.06(1)(d) (d) Not guilty by reason of mental disease or defect. This plea may be joined with a plea of not guilty. If it is not so joined, this plea admits that but for lack of mental capacity the defendant committed all the essential elements of the offense charged in the indictment, information or complaint.

971.06(2) (2) If a defendant stands mute or refuses to plead, the court shall direct the entry of a plea of not guilty on the defendant's behalf.

971.06(3) (3) At the time a defendant enters a plea, the court may not require the defendant to disclose his or her citizenship status.

971.06 History History: 1985 a. 252; 1993 a. 486.

971.06 Annotation Inaccurate legal advice renders a plea an uninformed one and can compromise the voluntariness of the plea. State v. Woods, 173 Wis. 2d 129, 496 N.W.2d 144 (Ct. App. 1992).

971.06 Annotation The decision to plead guilty is personal to the defendant. A defendant's attorney cannot renegotiate a plea agreement without the defendant's knowledge and consent. State v. Woods, 173 Wis. 2d 129, 496 N.W.2d 144 (Ct. App. 1992).

971.06 Annotation Whether to grant a defendant's motion to change a plea is within the court's discretion. State v. Kazee, 192 Wis. 2d 213, 531 N.W.2d 332 (Ct. App. 1995).

971.06 Annotation The decision to withdraw a not guilty by reason of mental defect plea belongs to the defendant, and not counsel. State v. Byrge, 225 Wis. 2d 702, 594 N.W.2d 388 (Ct. App. 1999), 97-3217.



971.07 Multiple defendants.

971.07  Multiple defendants. Defendants who are jointly charged may be arraigned separately or together, in the discretion of the court.



971.08 Pleas of guilty and no contest; withdrawal thereof.

971.08  Pleas of guilty and no contest; withdrawal thereof.

971.08(1)(1) Before the court accepts a plea of guilty or no contest, it shall do all of the following:

971.08(1)(a) (a) Address the defendant personally and determine that the plea is made voluntarily with understanding of the nature of the charge and the potential punishment if convicted.

971.08(1)(b) (b) Make such inquiry as satisfies it that the defendant in fact committed the crime charged.

971.08(1)(c) (c) Address the defendant personally and advise the defendant as follows: "If you are not a citizen of the United States of America, you are advised that a plea of guilty or no contest for the offense with which you are charged may result in deportation, the exclusion from admission to this country or the denial of naturalization, under federal law."

971.08(1)(d) (d) Inquire of the district attorney whether he or she has complied with s. 971.095 (2).

971.08(2) (2) If a court fails to advise a defendant as required by sub. (1) (c) and a defendant later shows that the plea is likely to result in the defendant's deportation, exclusion from admission to this country or denial of naturalization, the court on the defendant's motion shall vacate any applicable judgment against the defendant and permit the defendant to withdraw the plea and enter another plea. This subsection does not limit the ability to withdraw a plea of guilty or no contest on any other grounds.

971.08(3) (3) Any plea of guilty which is not accepted by the court or which is subsequently permitted to be withdrawn shall not be used against the defendant in a subsequent action.

971.08 History History: 1983 a. 219; 1985 a. 252; 1997 a. 181.

971.08 Annotation A court can consider a defendant's record of juvenile offenses at a hearing on his guilty pleas prior to sentencing. McKnight v. State, 49 Wis. 2d 623, 182 N.W.2d 291 (1971).

971.08 Annotation When a plea agreement contemplates the nonprosecution of uncharged offenses, the details of the plea agreement should be made a matter of record, whether it involves a recommendation of sentencing, a reduced charge, a nolle prosequi of charges, or "read ins" with an agreement of immunity. A "read-in" agreement made after conviction or as part of a post-plea-of-guilty hearing to determine the voluntariness and accuracy of the plea should be a part of the sentencing hearing and made a matter of record. Austin v. State, 49 Wis. 2d 727, 183 N.W.2d 56 (1971).

971.08 Annotation A defendant may not withdraw a guilty plea simply because he or she did not specifically waive all of his constitutional rights if the record shows that the defendant understood what rights were waived by the plea. After a guilty plea, the hearing on the factual basis for the plea need not produce competent evidence that satisfies the criminal burden of proof. Edwards v. State, 51 Wis. 2d 231, 186 N.W.2d 193 (1971).

971.08 Annotation It is sufficient for a court to inform a defendant charged with several offenses of the maximum penalty that could be imposed for each. Burkhalter v. State, 52 Wis. 2d 413, 190 N.W.2d 502 (1971).

971.08 Annotation A desire to avoid a possible life sentence by pleading guilty to a lesser charge does not alone render a plea involuntary. A claimed inability to remember does not require refusal of the plea if the evidence is clear that the defendant committed the crime. State v. Herro, 53 Wis. 2d 211, 191 N.W.2d 889 (1971).

971.08 Annotation The proceedings following a plea of guilty were not designed to establish a prima facie case, but to establish the voluntariness of the plea and the factual basis therefor. If the defendant denies an element of the crime after pleading guilty, the court is required to reject the plea and set the case for trial and is not obliged to dismiss the action because of refusal to accept the guilty plea. Johnson v. State, 53 Wis. 2d 787, 193 N.W.2d 659 (1972).

971.08 Annotation A hearing on a motion to withdraw a guilty plea is to be liberally granted if the motion is made prior to sentencing; it is discretionary if made thereafter and need not be granted if the record refutes the allegations. The defendant must raise a substantial issue of fact. Nelson v. State, 54 Wis. 2d 489, 195 N.W.2d 629 (1972).

971.08 Annotation If there is strong evidence of guilt, a conviction will be sustained even against a defendant who, having pleaded guilty, nonetheless denies the factual basis for guilt. State v. Chabonian, 55 Wis. 2d 723, 201 N.W.2d 25 (1972).

971.08 Annotation A plea bargain that contemplates special concessions to another person requires careful scrutiny by the court. If the prosecuting attorney has agreed to seek charge or sentence concessions which must be approved by the court, the court must advise the defendant personally that the recommendations of the prosecuting attorney are not binding on the court. The bargain must also be reviewed to determine whether it is in the public interest. State ex rel. White v. Gray, 57 Wis. 2d 17, 203 N.W.2d 638 (1973).

971.08 Annotation A court has inherent power to refuse to accept a plea of guilty and may dismiss the charge on the motion of the district attorney in order to allow prosecution on a 2nd complaint. State v. Waldman, 57 Wis. 2d 234, 203 N.W.2d 691 (1973).

971.08 Annotation It is not error for the court to accept a guilty plea before hearing the factual basis for the plea if a sufficient basis is ultimately presented. Staver v. State, 58 Wis. 2d 726, 206 N.W.2d 623 (1973).

971.08 Annotation The fact that a defendant pled guilty with the understanding that his wife would be given probation on another charge did not necessarily render the plea involuntary. Seybold v. State, 61 Wis. 2d 227, 212 N.W.2d 146 (1973).

971.08 Annotation The defendant's religious beliefs regarding the merits of confessing one's wrongdoing and his desire to mollify his family or give in to their desires were self-imposed coercive elements and did not vitiate the voluntary nature of the defendant's guilty plea. Craker v. State, 66 Wis. 2d 222, 223 N.W.2d 872 (1974).

971.08 Annotation A defendant wishing to withdraw a guilty plea must show by clear and convincing evidence that the plea was not knowingly and voluntarily entered and that withdrawal is necessary to prevent manifest injustice, as indicated when: 1) the defendant was denied effective assistance of counsel; 2) the plea was not entered or ratified by the defendant or a person authorized to so act in his behalf; 3) the plea was involuntary or was entered without knowledge of the charge or that the sentence actually imposed could be imposed; and 4) the defendant did not receive the concessions contemplated by the plea agreement and the prosecutor failed to seek them as promised in the agreement. Birts v. State, 68 Wis. 2d 389, 228 N.W.2d 351 (1975).

971.08 Annotation As required by Ernst v. State, 43 Wis. 2d 661, and sub. (1) (b), prior to accepting a guilty plea, the trial court must establish that the conduct that the defendant admits constitutes the offense charged or an included offense to which the defendant has pleaded guilty. If the plea is made under a plea bargain, the court need not probe as deeply in determining whether the facts would sustain the charge as it would were the plea not negotiated. Broadie v. State, 68 Wis. 2d 420, 228 N.W.2d 687 (1975).

971.08 Annotation The trial court did not abuse its discretion by failing to inquire into the effect a tranquilizer had on the defendant's competence to enter a plea. Jones v. State, 71 Wis. 2d 750, 238 N.W.2d 741 (1976).

971.08 Annotation A plea bargain agreement by law enforcement officials not to reveal relevant and pertinent information to the sentencing judge was unenforceable as being against public policy. Grant v. State, 73 Wis. 2d 441, 243 N.W.2d 186 (1976).

971.08 Annotation Withdrawal of a guilty plea prior to sentencing is not an absolute right but should be freely allowed when a fair and just reason for doing so is presented. Dudrey v. State, 74 Wis. 2d 480, 247 N.W.2d 105 (1976).

971.08 Annotation A guilty plea cannot be withdrawn on grounds that probation conditions were more onerous than expected. Garski v. State, 75 Wis. 2d 62, 248 N.W.2d 425 (1977).

971.08 Annotation A plea of guilty admits the facts charged but does not raise the issue of the statute of limitations because the time of the commencement of the action does not appear on the information. State v. Pohlhammer, 78 Wis. 2d 516, 254 N.W.2d 478 (1977).

971.08 Annotation While courts have no duty to secure informed waivers of possible statutory defenses, under the unique facts of the case, the defendant was entitled to withdraw a guilty plea to a charge barred by the statute of limitations. State v. Pohlhammer, 82 Wis. 2d 1, 260 N.W.2d 678 (1978).

971.08 Annotation Sub. (2) does not deprive the court of jurisdiction to consider an untimely motion. State v. Lee, 88 Wis. 2d 239, 276 N.W.2d 268 (1979).

971.08 Annotation Trial courts do not have subject matter jurisdiction to convict defendants under unconstitutionally vague statutes. The right to raise the issue on appeal cannot be waived, regardless of a guilty plea. State ex rel. Skinkis v. Treffert, 90 Wis. 2d 528, 280 N.W.2d 316 (Ct. App. 1979).

971.08 Annotation Withdrawal of a guilty plea on the grounds of ineffective representation by trial counsel is discussed. State v. Rock, 92 Wis. 2d 554, 285 N.W.2d 739 (1979).

971.08 Annotation Absent abuse of discretion in doing so, a prosecutor may withdraw a plea bargain offer at any time prior to an action by the defendant in detrimental reliance on the offer. State v. Beckes, 100 Wis. 2d 1, 300 N.W.2d 871 (Ct. App. 1980).

971.08 Annotation The trial court did not err in refusing to allow the defendant to withdraw a guilty plea accompanied by protestations of innocence. State v. Johnson, 105 Wis. 2d 657, 314 N.W.2d 897 (Ct. App. 1981).

971.08 Annotation A prosecutor is relieved from terms of a plea agreement if it is judicially determined that the defendant has materially breached its conditions. State v. Rivest, 106 Wis. 2d 406, 316 N.W.2d 395 (1982).

971.08 Annotation Except as provided by statute, conditional guilty pleas are not to be accepted and will not be given effect. State v. Riekkoff, 112 Wis. 2d 119, 332 N.W.2d 744 (1983).

971.08 Annotation Effective assistance of counsel was denied when the defense attorney did not properly inform the client of the personal right to accept a plea offer. State v. Ludwig, 124 Wis. 2d 600, 369 N.W.2d 722 (1985).

971.08 Annotation When the defendant offered a plea of no contest but refused to waive any constitutional rights or to answer the judge's questions, the judge should have set a trial date and refused any further discussion of the no contest plea. State v. Minniecheske, 127 Wis. 2d 234, 378 N.W.2d 283 (1985).

971.08 Annotation Due process does not require that the record of a plea hearing demonstrate the defendant's understanding of the nature of the charge at the time of the plea. State v. Carter, 131 Wis. 2d 69, 389 N.W.2d 1 (1986).

971.08 Annotation Bangert procedures under this section apply to a defendant pleading not guilty by reason of mental disease or defect. State v. Shegrud, 131 Wis. 2d 133, 389 N.W.2d 7 (1986).

971.08 Annotation Failure to comply with this section is not necessarily a constitutional violation. Procedures mandated for plea hearings are discussed and a remedy established. State v. Bangert, 131 Wis. 2d 246, 389 N.W.2d 12 (1986).

971.08 Annotation The withholding of a sentence and imposition of probation, as those terms are used by courts, are functionally equivalent to sentencing for determining the appropriateness of a plea withdrawal. State v. Booth, 142 Wis. 2d 232, 418 N.W.2d 20 (Ct. App. 1987).

971.08 Annotation Section 971.04 (2) allows entry of plea to a misdemeanor by an attorney without the defendant being present, but for guilty or no contest pleas all requirements of s. 971.08 except attendance must be met. State v. Krause, 161 Wis. 2d 919, 469 N.W.2d 241 (Ct. App. 1991).

971.08 Annotation A plea agreement to amend a judgment of conviction upon successful completion of probation is not authorized by statute. State v. Hayes, 167 Wis. 2d 423, 481 N.W.2d 699 (Ct. App. 1992).

971.08 Annotation The decision to plead guilty is personal to the defendant. A defendant's attorney cannot renegotiate a plea agreement without the defendant's knowledge and consent. State v. Woods, 173 Wis. 2d 129, 496 N.W.2d 144 (Ct. App. 1992).

971.08 Annotation Failure to comply with sub. (1) (c) is governed by sub. (2); the holding in Bangert does not apply. The meaning of "likely" deportation under sub. (2) is discussed. State v. Beaza, 174 Wis. 2d 118, 496 N.W.2d 156 (Ct. App. 1993).

971.08 Annotation A conclusory allegation of manifest injustice, unsupported by factual assertions, is legally insufficient to entitle a defendant to even a hearing on a motion to withdraw a guilty plea following sentencing. State v. Washington, 176 Wis. 2d 205, N.W.2d (Ct. App. 1993).

971.08 Annotation In accepting a negotiated guilty plea for probation, the trial court should, but is not required to, advise the defendant of the potential maximum sentence that may be imposed if probation is revoked. State v. James, 176 Wis. 2d 230, N.W.2d (Ct. App. 1993).

971.08 Annotation In the context of a plea bargain, sub. (1) (a) is satisfied if the plea is voluntarily and understandingly made and a factual basis is shown for either the offense pleaded to or to a more serious offense reasonably related to the offense pleaded to. State v. Harrell, 182 Wis. 2d 408, 513 N.W.2d 700 (Ct. App. 1994).

971.08 Annotation A guilty plea, made knowingly and voluntarily, waives all nonjurisdictional defects and defenses, including alleged violations of constitutional rights, prior to the appeal. State v. Aniton, 183 Wis. 2d 125, 515 N.W.2d 302 (Ct. App. 1994).

971.08 Annotation A plea agreement is analogous to a contract, and contract law principals are drawn upon to interpret an agreement. The state's enforcement of a penalty provision in the agreement for failure of the defendant to fulfill his obligations under the agreement did not require an evidentiary hearing to determine a breach when the breach was obvious and material and did not give the defendant a basis for withdrawing his plea. State v. Toliver, 187 Wis. 2d 345, 523 N.W.2d 113 (Ct. App. 1994).

971.08 Annotation An executory plea bargain is without constitutional significance, and a defendant has no right to require the performance of the agreement. Upon entry of a plea, due process requires the defendant's expectations to be fulfilled. State v. Wills, 187 Wis. 2d 528, 523 N.W.2d 569 (Ct. App. 1994).

971.08 Annotation An Alford plea, under which the defendant pleads guilty while either maintaining innocence or not admitting having committed the crime, is acceptable when strong proof of guilt has been shown. State v. Garcia, 192 Wis. 2d 845, 532 N.W.2d 111 (1995).

971.08 Annotation A trial court need not advise a defendant of the potential that restitution will be ordered in accepting a plea under this section. Restitution is primarily rehabilitative, not punitive, and not "potential punishment" under sub. (1) (a). State v. Dugan, 193 Wis. 2d 610, 534 N.W.2d 897 (Ct. App. 1995).

971.08 Annotation A postconviction motion to withdraw a guilty plea requires showing that a "manifest injustice" would occur if the motion is denied. A postconviction recantation by a witness may constitute new evidence showing a "manifest injustice" and requiring a new trial if there is a reasonable probability that a jury would reach a different result. It is error for the judge to determine whether the recantation or the original allegation is true. State v. McCallum, 198 Wis. 2d 149, 542 N.W.2d 184 (Ct. App. 1995), 95-1518.

971.08 Annotation A defendant seeking a postconviction plea withdrawal due to a violation of sub. (1) (a) must make a prima facie showing that a violation occurred and must also allege that he or she did not know or understand the information that should have been provided. State v. Giebel, 198 Wis. 2d 207, 541 N.W.2d 815 (Ct. App. 1995), 94-2225.

971.08 Annotation The concept of notice pleading has no application to a postconviction motion challenging a guilty plea. An allegation that a guilty plea was entered because of misinformation provided by counsel is merely conclusory. Facts must be alleged that show a reasonable probability that but for counsel's errors the defendant would have proceeded to trial and that allow the court to meaningfully assess the claim of prejudice. State v. Bentley, 201 Wis. 2d 303, 548 N.W.2d 50 (1996), 94-3310.

971.08 Annotation It is error for a trial court not to inquire whether the defendant has knowledge of the presumptive minimum sentence, but the error may be harmless if the defendant is otherwise aware of the minimum. State v. Mohr, 201 Wis. 2d 693, 549 N.W.2d 497 (Ct. App. 1996), 95-2186.

971.08 Annotation An Alford plea is acceptable only if strong proof of guilt has been shown. A plea under an agreement to plead to a related offense to that charged that would have been legally impossible for the defendant to have committed could not satisfy the strong proof requirement. State v. Smith, 202 Wis. 2d 21, 549 N.W.2d 232 (1996), 94-2894.

971.08 Annotation When a plea rests in any significant degree on a promise or agreement of the prosecutor so that it can be said to be part of the inducement, the promise must be fulfilled. When the state was unable to fulfill its promise, withdrawal of a no contest plea was in order. State v. Castillo, 205 Wis. 2d 599, 556 N.W.2d 428 (Ct. App. 1996), 95-1628.

971.08 Annotation Whether a defendant knowingly entered an Alford plea must be determined by the court based on the personal colloquy with the defendant and not whether specific words were used in making the plea. State v. Salentine, 206 Wis. 2d 419, 557 N.W.2d 439 (Ct. App. 1996), 95-3494.

971.08 Annotation One type of manifest injustice that would allow postconviction withdrawal of a guilty plea is the failure to establish a sufficient factual basis that the defendant committed the offense. State v. Johnson, 207 Wis. 2d 239, 558 N.W.2d 375 (1997), 95-0072.

971.08 Annotation A defendant is automatically prejudiced when the prosecutor materially and substantially breaches a plea agreement. New sentencing is required. State v. Smith, 207 Wis. 2d 258, 558 N.W.2d 379 (1997), 94-3364.

971.08 AnnotationRequirements for accepting a no contest plea are discussed. State v. McKee, 212 Wis. 2d 488, 569 N.W.2d 93 (Ct. App. 1997), 97-0163.

971.08 Annotation A plea not knowingly and intelligently made violates due process and entitles the defendant to withdraw the plea. The plea may be involuntary either because the defendant does not have a full understanding of the charge or the nature of the rights being waived. State v. Van Camp, 213 Wis. 2d 131, 569 N.W.2d 577 (1998), 96-0600.

971.08 Annotation The test to determine a knowing and intelligent no contest plea is whether the defendant has made a prima facie showing that the plea was made without the court's conformance with this section and whether the defendant has properly alleged that he or she in fact did not know or understand the information that should have been provided. The state must then prove that the plea was knowingly and intelligently made by clear and convincing evidence. State v. Van Camp, 213 Wis. 2d 131, 569 N.W.2d 577 (1998), 96-0600.

971.08 Annotation The unintentional misstatement of a plea agreement, promptly rectified by the efforts of both counsel, did not deny the defendant's due process right to have the full benefit of a relied upon plea bargain. State v. Knox, 213 Wis. 2d 318, 570 N.W.2d 599 (Ct. App. 1997), 97-0682.

971.08 Annotation The court's acceptance of a guilty plea and order to implement a diversion agreement, the successful completion of which would have resulted in dismissal of criminal charges, constituted "sentencing." The standard to be applied in deciding a motion to withdraw the guilty plea was the "manifest injustice" standard applicable to such motions after sentence has been entered. State v. Barney, 213 Wis. 2d 344, 570 N.W.2d 731 (Ct. App. 1997), 96-3240.

971.08 Annotation A conviction following an Alford plea does not prevent imposing as a condition of probation that the defendant complete a treatment program that requires acknowledging responsibility for the crime that resulted in the conviction. The imposition of the condition does not violate the defendant's due process rights. There is nothing inherent in the plea that gives the defendant any rights as to punishment. State ex rel. Warren v. Schwarz, 219 Wis. 2d 615, 579 N.W.2d 698 (1998), 96-2441.

971.08 Annotation In order for a plea to be knowingly and intelligently made, the defendant must be informed of the "direct consequences" of the plea, but due process does not require informing the defendant of collateral consequences. Direct consequences are definite, immediate, and largely automatic and do not depend on the defendant's future psychological condition. State ex rel. Warren v. Schwarz, 219 Wis. 2d 615, 579 N.W.2d 698 (1998), 96-2441.

971.08 Annotation The state's burden of proving that a plea was knowingly and voluntarily made cannot be proved by a negative inference. There must be some affirmative evidence of the fact. State v. Nichelson, 220 Wis. 2d 214, 582 N.W.2d 460 (Ct. App. 1998), 97-3136.

971.08 Annotation A defendant's misunderstanding of his citizenship status did not render his plea not voluntarily, knowingly, or intelligently entered. A defendant does not have a constitutional right to be informed of the collateral consequences of the plea. There is no distinction between lack of awareness and an affirmative misunderstanding of a collateral consequence. State v. Rodriguez, 221 Wis. 2d 487, 585 N.W.2d 701 (Ct. App. 1998), 97-3097.

971.08 Annotation Parole eligibility is not a statutorily or constitutionally necessary component of a valid plea colloquy in a case in which a life sentence is imposed. State v. Byrge, 225 Wis. 2d 702, 594 N.W.2d 388 (Ct. App. 1999), 97-3217.

971.08 Annotation No manifest injustice entitling a defendant to withdraw a plea occurs when the defendant is not informed of a collateral consequence of the plea. That a conviction would result in the defendant's permanent prohibition from possessing firearms under federal law was a collateral consequence of his plea. A direct consequence must have an effect on the range of punishment for which the conviction is entered, and the firearms prohibition arises outside of the state court proceedings under which the plea is taken and sentence imposed. State v. Kosina, 226 Wis. 2d 482, 595 N.W.2d 464 (Ct. App. 1999), 98-3421.

971.08 Annotation The trial court did not have an obligation to verify the accuracy of the information contained in a guilty plea questionnaire when it did not rely on the incorrect information contained therein in conducting a personal colloquy with the defendant to describe the correct elements of the crime and insure that the defendant understood the nature of the crimes. State v. Brandt, 226 Wis. 2d 610, 594 N.W.2d 759 (1999), 97-1489.

971.08 Annotation It was not fatal to a conviction entered on a plea of no contest that the defendant did not personally state "I plead no contest" when the totality of the facts, including a signed guilty plea questionnaire and colloquy with the judge on the record, indicated an intent to plead no contest. State v. Burns, 226 Wis. 2d 762, 594 N.W.2d 799 (1999), 96-3615.

971.08 Annotation The purpose of the court inquiry under sub. (1) (b) as to basic facts is to protect a defendant who understands the charge and voluntarily pleads guilty but does not realize that the conduct does not actually fall within the statutory definition of the charge. The purpose is not to resolve factual disputes about what did or did not happen; that is for a trial, which the defendant is waiving the right to. State v. Merryfield, 229 Wis. 2d 52, 598 N.W.2d 251 (Ct. App. 1999), 98-1106.

971.08 Annotation A claim of insufficient factual basis for charging a crime survives a no contest plea and can be raised in a postconviction motion. State v. Higgs, 230 Wis. 2d 1, 601 N.W.2d 653 (Ct. App. 1999), 98-1811.

971.08 Annotation Plea withdrawals before sentencing are subject to a liberal "fair and just" standard that facilitates the efficient administration of justice by reducing the number of appeals contesting the knowing and voluntariness of pleas. Reasons that have been considered fair and just are genuine misunderstanding of the plea's consequences, haste and confusion in entering the pleas, and coercion on the part of trial counsel. State v. Shimek, 230 Wis. 2d 730, 601 N.W.2d 865 (Ct. App. 1999), 99-0291.

971.08 Annotation Because the state failed to provide the defendant with exculpatory evidence related to his confession to the police and because that failure caused the defendant to plead guilty, the defendant's post-sentencing motion to withdraw a guilty plea should have been granted. State v. Sturgeon, 231 Wis. 2d 487, 605 N.W.2d 589 (Ct. App. 1999), 98-2885.

971.08 Annotation The State did not violate the sentencing terms of a plea agreement by failing to recite the express terms of the sentencing recommendation and by reciting a less than neutral statement of the recommendation. State v. Hanson, 2000 WI App 10, 232 Wis. 2d 291, 606 N.W.2d 278, 99-0120.

971.08 Annotation A defendant should be freely allowed to withdraw a plea, prior to sentencing, for any fair and just reason, unless the prosecution will be substantially prejudiced. The state bears the burden of demonstrating substantial prejudice once a defendant has offered a fair and just reason for withdrawal of the plea. State v. Bollig, 2000 WI 6, 232 Wis. 2d 561, 605 N.W.2d 199, 98-2196.

971.08 Annotation If the court fails to establish a factual basis that the defendant admits to the offense pleaded to, manifest injustice justifying withdrawal of a plea exists. A defendant is not required to personally articulate the specific facts that constitute the elements of the crime charged. All that is required is that the factual basis is developed on the record. State v. Thomas, 2000 WI 13, 232 Wis. 2d 714, 605 N.W.2d 836, 97-2665.

971.08 Annotation If the defendant understands before entering a plea that the trial court will not be bound by the prosecutor's sentence recommendation, the trial court's deviation from the recommendation does not result in manifest injustice. State v. Williams, 2000 WI 78, 236 Wis. 2d 293, 613 N.W.2d 132, 99-0752.

971.08 Annotation A defendant found guilty following a fair and error-free trial may not then object to the trial court's pretrial rejection of an Alford plea. State v. Williams, 2000 WI App 123, 237 Wis. 2d 591, 614 N.W.2d 11, 99-0812.

971.08 Annotation That a defendant would be subject to a presumptive mandatory release date under s. 302.11 (1g) (am) was a collateral consequence of the defendant's entry of a plea, and the court was not required to inform the defendant of the presumptive mandatory release date for the plea to have been knowingly entered. State v. Yates, 2000 WI App 224, 239 Wis. 2d 17, 619 N.W.2d 132, 99-1643.

971.08 Annotation If the circuit court fails to establish a factual basis that the defendant admits to the offense pleaded to, manifest injustice occurs. The inquiry requirement of sub. (1) (b) allows the judge to establish the factual basis for the plea as the judge sees fit and does not require that the judge satisfy the defendant that he or she committed the crime. A factual basis may be found solely in a stipulation to the facts stated in the complaint. State v. Black, 2001 WI 31, 242 Wis. 2d 126, 624 N.W.2d 363, 99-0230.

971.08 Annotation Once a court decides to accept a plea agreement, it cannot reverse its acceptance. State v. Terrill, 2001 WI App 70, 242 Wis. 2d 415, 625 N.W.2d 353, 00-2152.

971.08 Annotation The clear and convincing evidence and close case rules do not apply in determining a breach of a plea agreement. Historical facts are reviewed with a clearly erroneous standard and whether the state's conduct was a substantial and material breach is a question of law. State v. Williams, 2002 WI 1, 249 Wis. 2d 492, 637 N.W.2d 733, 00-0535.

971.08 Annotation A defendant has a constitutional right to have a negotiated plea bargain enforced, if it was relied on. A prosecutor is not required to enthusiastically advocate for a bargained for sentence and may inform the court about the character of the defendant, even if it is negative. The prosecutor may not personalize information presented in a way that indicates that the prosecutor has second thoughts about the agreement. State v. Williams, 2002 WI 1, 249 Wis. 2d 492, 637 N.W.2d 733, 00-0535.

971.08 Annotation When a defendant repudiates a negotiated plea agreement on the ground that it contains multiplicitous counts, the defendant materially and substantially breaches the agreement. When the defendant successfully challenges the plea and a conviction on multiplicity grounds and the information has been amended pursuant to a negotiated plea agreement by which the state made charging concessions, ordinarily the remedy is to reverse the convictions and sentences, vacate the plea agreement, and reinstate the original information, but a different remedy may be appropriate. State v. Robinson, 2002 WI 9, 249 Wis. 2d 553, 638 N.W.2d 564, 00-2435.

971.08 Annotation Generally, once counsel is appointed, the day-to-day conduct of the defense rests with the attorney. However, a defense attorney may not as a matter of trial strategy admit a client's guilt, contrary to the client's not guilty plea, unless the defendant unequivocally understands and consents to the admission. State v. Gordon, 2002 WI App 53, 250 Wis. 2d 702, 641 N.W.2d 183, 01-1679.

971.08 Annotation A plea agreement in which the prosecution agreed to make no specific sentencing recommendation was not breached by the prosecutors commenting that the case was, "if not the most serious case I've handled this year, it is certainly among the top two or three" and "this is one of the most serious non-fatal crimes that I have dealt with." State v. Richardson, 2001 WI App 152, 246 Wis. 2d 711, 632 N.W.2d 84, 00-2129.

971.08 Annotation A valid plea requires only knowledge of the elements of the offense, not a knowledge of the nuances and descriptions of the elements. State v. Trochinski, 2002 WI 56, 253 Wis. 2d 38, 644 N.W.2d 891, 00-2545.

971.08 Annotation Sub. (1) (c) is a clear directive to circuit courts commanding what the court must personally say to the defendant. That the language is in quotation marks indicates that the statute should be followed to the letter. If a circuit court fails to give the mandated advice and if the defendant moves the court and demonstrates that the plea is likely to result in the defendant's deportation, sub. (2) requires the court to vacate the conviction and permit the defendant to withdraw a guilty or no-contest plea. State v. Douangmala, 2002 WI 62, 253 Wis. 2d 173, 644 N.W.2d 891, 00-3292.

971.08 Annotation Once a defendant enters a plea, an evidentiary hearing is necessary to determine whether a breach of a plea agreement has occurred before the state may be permitted to withdraw from it. When after entry of the plea and before sentencing the trial court warned that if the defendant "screwed up" while on bail, the state would be free to change its sentencing recommendation, which the defendant acknowledged and agreed to, there was an amendment of the plea agreement. The state did not withdraw from the agreement when, based on the defendant's subsequent misconduct, it recommended a harsher sentence than originally agreed to. State v. Zuniga, 2002 WI App 233, 257 Wis. 2d 625, 652 N.W.2d 423, 01-2806.

971.08 Annotation In the absence of any attachments to a waiver of rights form or any other evidence in the record demonstrating that the defendant had knowledge of the elements of the offense charged, coupled with the trial court's failure to ascertain the defendant's understanding of the elements during the plea colloquy, the defendant made a prima facie showing that the colloquy failed to meet the requirements of sub. (1) (a) and Bangert. State v. Lange, 2003 WI App 2, 259 Wis. 2d 774, 656 N.W.2d 480, 01-2584.

971.08 Annotation The district attorney's contact with the division of community corrections to complain about a presentence investigation sentence recommendation, which resulted in a change in recommendation from probation to incarceration, breached the plea agreement in which the district attorney's office agreed to make no sentence recommendation. State v. Howland, 2003 WI App 104, 264 Wis. 2d 279, 663 N.W.2d 340, 02-2083.

971.08 Annotation When in closing argument counsel concedes guilt on a lesser count in a multiple-count case, in light of overwhelming evidence on that count and in an effort to gain credibility and win acquittal on the other charges, the concession is a reasonable tactical decision and counsel is not deemed to have been constitutionally ineffective by admitting a client's guilt contrary to the client's plea of not guilty. State v. Gordon, 2003 WI 69, 262 Wis. 2d 380, 663 N.W.2d 765, 01-1679.

971.08 Annotation Judicial participation in the bargaining process raises a conclusive presumption that the plea was involuntary. Judicial participation in plea negotiations before a plea agreement has been reached is barred. State v. Williams, 2003 WI App 116, 265 Wis. 2d 229, 666 N.W.2d 58, 02-1651.

971.08 Annotation Defendant's automatic ineligibility for Medicare and Medicaid benefits as the result of a drug trafficking conviction imposed by operation of federal law by a federal tribunal was a collateral consequence of the defendant's guilty plea and was not grounds for plea withdrawal. State v. Merten, 2003 WI App 171, 266 Wis. 2d 588, 668 N.W.2d 750, 02-1530.

971.08 Annotation There is compliance with Bangert as long as there is a record that the defendant was present when rights were given en masse and was personally questioned by the court to establish that he or she understood the rights, had no questions, and waived those rights. State v. Stockland, 2003 WI App 177, 266 Wis. 2d 549, 668 N.W.2d 810, 02-2129.

971.08 Annotation When discussing a plea recommendation, the state may not give a less than neutral recitation of the agreement's terms. Reference to the plea agreement was not less than neutral when the prosecutor agreed with the presentence report that the defendant needed to be incarcerated, without commenting on the sentence recommendation in the report. State v. Stenseth, 2003 WI App 198, 266 Wis. 2d 959, 669 N.W.2d 776, 02-3330.

971.08 Annotation The defendant's due process rights were violated when the investigating detective in the case gave a sentencing recommendation to the sentencing court, written on police department letterhead, that undermined the state's plea-bargained recommendation, in effect breaching the plea agreement when the court had also forwarded the letter to the presentence investigation writer to assess and evaluate. State v. Matson, 2003 WI App 253, 268 Wis. 2d 725, 674 N.W.2d 51, 03-0251.

971.08 Annotation Douangmala does not apply to defendants whose cases were final before Douangmala was issued. State v. Lagundoye, 2004 WI 4, 268 Wis. 2d 77, 674 N.W.2d 526, 02-2137.

971.08 Annotation The prosecution may discuss negative facts about the defendant in order to justify a recommended sentence within the parameters of a plea agreement. A defendant is entitled to a neutral recitation of the terms of the plea agreement. The prosecutor may not overtly or covertly convey to the court that a sentence harsher than that recommended is warranted, but the state is not obligated to say something nice or positive about the defendant in order to avoid breaching a plea agreement. State v. Naydihor, 2004 WI 43, 270 Wis. 2d 585, 678 N.W.2d 220, 01-3093.

971.08 Annotation A defendant breached plea agreements entered in previous completed cases for which he had already served the sentences by collaterally attacking those convictions in a subsequent case in which they were found invalid for penalty enhancement purposes. State v. Deilke, 2004 WI 104, 274 Wis. 2d 595, 682 N.W.2d 945, 02-2898. See also State v. Bembenek, 2006 WI App 198, 296 Wis. 2d 422, 724 N.W. 2d 685, 04-1963.

971.08 Annotation If the court is aware of a plea agreement, the court must advise the defendant personally that the court is not bound by the terms of that agreement and ascertain that the defendant understands this information. When the defendant shows that the court failed to inform the defendant that it was not bound by the plea agreement, and the defendant alleges that he did not understand that the court was not bound, the defendant is entitled to an evidentiary hearing on a motion to withdraw the plea. State v. Hampton, 2004 WI 107, 274 Wis. 2d 379, 683 N.W.2d 14, 01-0509.

971.08 Annotation The strategic decision by defense counsel to forego an objection to the state's breach of a plea agreement without consulting the defendant was tantamount to entering a renegotiated plea agreement without the defendant's knowledge or consent. On that basis defense counsel's performance was deficient and because counsel's deficient performance involved a breach of a plea agreement, the defendant was automatically prejudiced. State v. Sprang, 2004 WI App 121, 274 Wis. 2d 784, 683 N.W.2d 522, 03-2240.

971.08 Annotation At sentencing, pertinent factors relating to the defendant's character and behavioral pattern cannot be immunized by a plea agreement between the defendant and the state. A plea agreement that does not allow the sentencing court to be apprised of relevant information is void as against public policy. The fact that the prosecutor's comments were compelling and delivered by strong words does not transform the commentary into a plea bargain violation. State v. Jackson, 2004 WI App 132, 274 Wis. 2d 692, 685 N.W.2d 839, 03-1805.

971.08 Annotation A prosecutor may not make comments that suggest the prosecutor believes the disposition he or she is recommending pursuant to a plea agreement is insufficient, but may provide relevant negative information including information that has come to light after a plea agreement has been reached. A prosecutor can assert that a recommendation is appropriate and at the same time argue that the circumstances were so severe that the court should impose no less than the recommended sentence. State v. Liukonen, 2004 WI App 157, 276 Wis. 2d 64, 686 N.W.2d 689, 03-1539.

971.08 Annotation A plea agreement that leads a defendant to believe that a material advantage or right has been preserved when, in fact, it cannot legally be obtained, produces a plea that is as a matter of law neither knowing nor voluntary and the defendant must be allowed to withdraw the plea. Even if the trial court had rejected the illegal provision at sentencing, it would not have cured the error when the defendant was induced to enter the plea by a promise that the state could never keep. State v. Dawson, 2004 WI App 173, 276 Wis. 2d 418, 688 N.W.2d 12, 03-2116.

971.08 Annotation When a defendant entered a plea believing he would not be subject to the collateral consequences that actually applied and that belief was based on affirmative, incorrect statements on the record by the defendant's counsel and the prosecutor that were not corrected by the court, the plea was not knowingly and voluntarily entered and could be withdrawn. State v. Brown, 2004 WI App 179, 276 Wis. 2d 559, 687 N.W.2d 543, 03-2915.

971.08 Annotation Williams, 2003 WI App 116, expressly applies only to direct judicial participation in the plea bargaining process itself. A judge's comments on the strength of the state's case and urging a defendant to carefully consider his or her chances of prevailing at trial are many steps removed from the direct judicial participation in plea negotiations that occurred in Williams. State v. Hunter, 2005 WI App 5, 278 Wis. 2d 419, 692 N.W.2d 256, 03-2348.

971.08 Annotation The state is not required to correct a misstated sentence recommendation forcefully or enthusiastically. It is sufficient to promptly acknowledge the mistake of fact and to rectify the error without impairing the integrity of the sentencing process. State v. Bowers, 2005 WI App 72, 280 Wis. 2d 534, 696 N.W.2d 255, 04-1093.

971.08 Annotation The state was free to recommend consecutive sentences under a plea agreement that contained no provision regarding whether the sentence for the pled-to charges was to run concurrent or consecutive with the sentence entered in another proceeding. State v. Bowers, 2005 WI App 72, 280 Wis. 2d 534, 696 N.W.2d 255, 04-1093.

971.08 Annotation Wisconsin eliminated parole and good-time credit when it adopted its "truth-in-sentencing" scheme. The lack of parole eligibility and good-time credit are not direct consequences of a plea that a court must inform a defendant of prior to accepting a plea. State v. Plank, 2005 WI App 109, 282 Wis. 2d 522, 699 N.W.2d 235, 04-2280.

971.08 Annotation A defendant seeking to withdraw a plea of guilty or no contest prior to sentencing must show a fair and just reason for allowing the withdrawal, which is some adequate reason for defendant's change of heart other than the desire to have a trial. A lack of knowledge of sex offender registration or that one is eligible for a ch. 980 commitment are fair and just reasons for withdrawing a guilty plea. Prejudice needed to merit a denial of a plea withdrawal must be significant in order to trump a defendant's fair and just reason. Entitlement to withdraw pleas to some charges does not entitle the defendant to withdraw all guilty pleas. State v. Nelson, 2005 WI App 113, 282 Wis. 2d 502, 701 N.W.2d 32, 04-1954.

971.08 Annotation The state is free to negotiate away any right it may have to recommend a sentence, but the state does not have a right to make an agreement to stand mute in the face of factual inaccuracies or to withhold relevant factual information from the court. Such an agreement would violate a prosecutor's duty and result in sentences based upon incomplete facts or factual inaccuracies, a notion that is abhorrent to the legal system. State v. Neuaone, 2005 WI App 124, 284 Wis. 2d 473, 700 N.W.2d 298, 04-0196.

971.08 Annotation A court is not required to conduct an on-the-record colloquy with respect to a defendant's desire to abandon a plea of not guilty by reason of mental disease or defect. Only fundamental constitutional rights warrant this special protection and such a plea falls outside the realm of fundamental rights. State v. Francis, 2005 WI App 161, 285 Wis. 2d 451, 701 N.W.2d 632, 04-1360.

971.08 Annotation If a defendant makes a prima facie showing that he or she was not informed of the direct consequences of a plea, the burden shifts to the state to show by clear and convincing evidence that the plea was knowingly, voluntarily, and intelligently entered. The state was required to prove that the defendant knew the correct maximum sentence despite being given erroneous information at every stage of the proceeding. The defendant was not required to show that the misinformation caused the plea. State v. Harden, 2005 WI App 252, 287 Wis. 2d 871, 707 N.W.2d 173, 05-0262.

971.08 Annotation For purposes of plea withdrawal motions, sentencing, when a deferred prosecution agreement is involved, encompasses the initial disposition of the case after the parties enter the agreement and the agreement is ratified by the trial court and a motion for plea withdrawal after entry of the agreement is subject to the standard for withdrawal of a plea after sentencing. State v. Daley, 2006 WI App 81, 292 Wis. 2d 517, 716 N.W.2d 146, 05-0048.

971.08 Annotation Although a circuit court must establish that a defendant understands every element of the charges pled to, the court is not expected to explain every element of every charge in every case. Bangert allows a court to tailor a plea colloquy to the individual defendant, but in customizing a plea colloquy a circuit court must do more than merely record the defendant's affirmation of understanding. A statement from defense counsel that he or she has reviewed the elements of the charge, without some summary of the elements or detailed description of the conversation, cannot constitute an affirmative showing that the nature of the crime has been communicated. State v. Brown, 2006 WI 100, 293 Wis. 2d 594, 716 N.W.2d 906, 03-2662.

971.08 Annotation The circuit court properly advised the defendant of the range of punishments associated with his crimes when it informed him of the maximum term of imprisonment that could be imposed. Nothing in sub. (1) (a) or Bangert requires a sentencing court to make the maximum term of confinement associated with a bifurcated sentence explicit prior to accepting a plea of guilty or no contest. State v. Sutton, 2006 WI App 118, 254 Wis. 2d 330, 718 N.W.2d 146, 05-1693.

971.08 Annotation Sub. (2) uses the term "likely" and not "shall," meaning the defendant need not prove he definitely will be deported as a result of the case in question. Even though an earlier conviction sparked an investigation and immigration detainer, that an additional sexual assault conviction obviously would be included as part of the Immigration and Naturalization Service's information when determining whether to deport him, the defendant had shown his plea in this case offense was likely to result in his deportation requiring that he be permitted to withdraw his plea. State v. Bedolla, 2006 WI App 154, 295 Wis. 2d 410, 720 N.W. 2d 158, 05-2717.

971.08 Annotation A package plea agreement, which is a plea agreement contingent on two or more codefendants all entering pleas according to the terms of the agreement, is not involuntary if the defendant felt pressure in the sense of a psychological need to try to help his codefendants get the benefit of the package agreement. State v. Goyette, 2006 WI App 178, 296 Wis. 2d 359, 722 N.W. 2d 731, 04-2211.

971.08 Annotation Compliance with the Bangert requirements does not permit a circuit court to rely on a defendant's plea colloquy responses to deny the defendant an evidentiary hearing on a properly pled postconviction motion that asserts a non-Bangert reason why the plea was not knowing or voluntary. Under Howell, when a defendant convicted on a guilty or no contest plea asserts that the responses given during a plea colloquy were false and the defendant provides non-conclusory information that plausibly explains why the answers were false, the defendant must be given an evidentiary hearing on his or her plea withdrawal motion. State v. Basley, 2006 WI App 253, 298 Wis. 2d 232, 726 N.W.2d 671, 05-2449.

971.08 Annotation Establishing a sufficient factual basis under sub. (1) (b) requires a showing that the conduct the defendant admits to constitutes the offense charged. The factual basis requirement protects a defendant who is in the position of pleading voluntarily with an understanding of the nature of the charge but without realizing that his or her conduct does not actually fall within the charge. When the factual basis relied upon by the court in this case in accepting the defendant's guilty plea raised a substantial question as to whether the defendant had committed sexual assault of a child or had herself been the victim of rape, the circuit court was required to make further inquiry to establish a sufficient factual basis to support the plea. State v. Lackershire, 2007 WI 74, 301 Wis. 2d 418, 734 N.W.2d 23, 05-1189.

971.08 Annotation To ascertain a defendant's understanding of a charge, a circuit court might: 1) summarize the nature of the charge by reading the jury instructions; 2) ask defendant's counsel about his or her explanation to the defendant and ask counsel or the defendant to summarize the explanation; or 3) refer to the record or other evidence of the defendant's understanding of the nature of the charge. State v. Howell, 2007 WI 75, 301 Wis. 2d 350, 734 N.W.2d 48, 05-0731.

971.08 Annotation A defendant's affirmative response that he or she understands the nature of the charge, without establishing his or her knowledge of the nature of the charge, submits more to a perfunctory procedure rather than to the constitutional standard that a plea be affirmatively shown to be voluntarily and intelligently made. A defendant must at some point have expressed his or her knowledge of the nature of the charge to satisfy the requirement of this section. State v. Howell, 2007 WI 75, 301 Wis. 2d 350, 734 N.W.2d 48, 05-0731.

971.08 Annotation A defendant may invoke both Bangert and Nelson (54 Wis. 2d 489)/Bentley (201 Wis. 2d 303) in a single postconviction motion to withdraw a plea of guilty or no contest. A defendant invokes Bangert when the plea colloquy is defective; a defendant invokes Nelson/Bentley when the defendant alleges that some factor extrinsic to the plea colloquy, such as ineffective assistance of counsel or coercion, renders a plea infirm. State v. Howell, 2007 WI 75, 301 Wis. 2d 350, 734 N.W.2d 48, 05-0731.

971.08 Annotation Upon a motion to withdraw a plea before sentencing, the defendant faces 3 obstacles: 1) the defendant must proffer a fair and just reason for withdrawing the plea; 2) the circuit court must find the reason credible; and 3) the defendant must rebut evidence of substantial prejudice to the state. If the defendant does not overcome these obstacles in the view of the circuit court, and is not permitted to withdraw the plea, the defendant's burden to reverse the circuit court on appeal becomes relatively high. State v. Jenkins, 2007 WI 96, 303 Wis. 2d 157, 736 N.W.2d 24, 05-0302.

971.08 Annotation Misinformation as to one charge did not render all the defendants' pleas under a plea agreement unknowing, involuntary, and not intelligently entered. A return of the parties to pre-plea positions is not the mandated remedy when convictions are based on a negotiated plea agreement and an error later surfaces as to one count. The appropriate remedy depends upon the totality of the circumstances and a consideration of the parties' interests, a matter committed to the sentencing court's discretion. State v. Roou, 2007 WI App 193, 305 Wis. 2d 164, 738 N.W.2d 173, 06-1574.

971.08 Annotation Circuit courts may not sua sponte vacate fully and fairly entered and accepted pleas. When the state never asked the circuit court to sua sponte vacate a guilty plea, but merely acquiesced in that decision until it filed its motion for reconsideration, the state was not judicially estopped from seeking to have the circuit court comply with the law. State v. Rushing, 2007 WI App 227, 305 Wis. 2d 739, 740 N.W.2d 894, 06-3152.

971.08 Annotation Wisconsin's read-in procedure does not require a defendant to admit guilt of a read-in charge for purposes of sentencing and does not require a circuit court to deem the defendant to admit to the read-in crime for purposes of sentencing. The terms "admit" or "deemed admitted" should be avoided in referring to a defendant's agreement to read in a dismissed charge. A court should advise a defendant that it may consider read-in charges when imposing sentence but that the maximum penalty of the charged offense will not be increased; that a circuit court may require a defendant to pay restitution on any read-in charges; and that the state is prohibited from future prosecution of the read-in charge. A court is not barred from accepting a defendant's admission of guilt of a read-in charge. State v. Straszkowski, 2008 WI 65, 310 Wis. 2d 259, 750 N.W.2d 835, 06-0064.

971.08 Annotation Williams does not prohibit a trial judge from informing a defendant that the judge intends to exceed the sentencing recommendation and allowing the defendant to withdraw a plea. State v. Marinez, 2008 WI App 105, 313 Wis. 2d 490, 756 N.W.2d 570, 07-0964.

971.08 Annotation A circuit court may not rely entirely on the Plea Questionnaire/Waiver of Rights Form as a substitute for a substantive in-court plea colloquy. The Plea Questionnaire/Waiver of Rights Form provides a defendant and counsel the opportunity to review together a written statement of the information a defendant should know before entering a guilty plea. A completed Form can be a very useful instrument to help ensure a knowing, intelligent, and voluntary plea. The plea colloquy cannot, however, be reduced to determining whether the defendant has read and filled out the Form. State v. Christopher S. Hoppe, 2009 WI 41, 317 Wis. 2d 161, 765 N.W.2d 794, 07-0905.

971.08 Annotation Courts do not construe plea bargains against the drafter. When language is equally capable of two constructions, the construction that would safeguard the public interests, substantially, must be given preference over that construction that secures only insufficient or unsubstantial advantages to the public. State v. Wesley, 2009 WI App 118, 321 Wis. 2d 151, 772 N.W.2d 232, 08-1338.

971.08 Annotation When a plea agreement merely prohibited the state from recommending a particular length of sentence, the plea agreement did not curtail the state's ability to advocate its position that the defendant receive prison time. The state's recitation of the pre-sentence investigation report's recommendation for a specific sentence was simply that, a recitation, and the state's discussion of the particulars of the crime did not amount to an endorsement of the report's recommendation. State v. Duckett, 2010 WI App 44, 324 Wis. 2d 244, 781 N.W.2d 522, 09-0958.

971.08 Annotation Deciding whether to reject a plea agreement is squarely within the court's authority; to hold otherwise would permit encroachment by the executive branch into the realm that has historically been that of the judicial branch. Consideration of the views of the prosecutor as well as the defense attorney enter into that determination. Authority vests in the circuit court to determine what pleas are in the public interest without permitting the court to intrude on the authority of the prosecutor to decide what charges to file or whether to file charges in the first instance. Factors to be considered by the court are discussed. State v. Conger, 2010 WI 56, 325 Wis. 2d 664, 797 N.W.2d 341, 08-0755.

971.08 Annotation Matson did not stand for the proposition that law enforcement views can never be properly considered by a court. Considering law enforcement representatives' views as a factor in determining whether to reject the proposed plea agreement is quite a different matter from allowing law enforcement to slip a harsher sentencing recommendation to a court while the prosecutor uses a lesser sentencing recommendation to procure a plea from the defendant. Here, the consideration of law enforcement's views was only one factor, of several noted in the record, in the circuit court's decision, and it was not obtained after the prosecution had secured the defendant's plea. State v. Conger, 2010 WI 56, 325 Wis. 2d 664, 797 N.W.2d 341, 08-0755.

971.08 Annotation When a defendant is told that he or she faces a maximum possible sentence that is higher, but not substantially higher, than that authorized by law, the circuit court has not violated the plea colloquy requirements outlined in this section and the Bangert line of cases and the circuit court has still fulfilled its duty to inform the defendant of the range of punishments. However, when the difference is significant, or when the defendant is told the sentence is lower than the amount allowed by law, a defendant's due process rights are at greater risk and a Bangert violation may be established. State v. Cross, 2010 WI 70, 326 Wis. 2d 492; 786 N.W.2d 64, 09-0003.

971.08 Annotation Given the provision's placement within the statute, the context requires circuit courts to give the sub. (1) (c) deportation advisement at the plea hearing. The duty set forth in sub. (1) (c) is imposed solely on the circuit court. A defendant's action or inaction cannot alter that duty. A defendant may neither waive nor forfeit the right to plea withdrawal under sub. (2), which provides a specific remedy when a defendant later shows that the plea is likely to result in the defendant's deportation. State v. Vang, 2010 WI App 118, 328 Wis. 2d 251; 789 N.W.2d 115, 09-2162.

971.08 Annotation When the circuit court did not inform the defendant that it was not bound by the plea agreement, the circuit court erred; however, given that the circuit court accepted the plea agreement, the defendant did not demonstrate that withdrawal of his plea was necessary to correct a manifest injustice. The defendant was not affected by the defect in his plea colloquy; in fact, he received the benefit of the plea agreement when the court accepted the plea, dropping one of 2 charges. State v. Johnson, 2012 WI App 21, 339 Wis. 2d 421, 811 N.W.2d 441, 11-0348.

971.08 Annotation The pleading requirements for a motion to withdraw a guilty plea under sub. (2) when there is no transcript of the plea hearing are those set forth in Bentley. Applying the Bentley-type standard of review, the court independently reviews whether a defendant's motion alleges sufficient facts that, if true, would entitle the defendant to withdraw his or her plea. State v. Negrete, 2012 WI 92, 343 Wis. 2d 1, 819 N.W.2d 749, 10-1702.

971.08 Annotation Plea bargains should pin down whether a district attorney is agreeing not to prosecute a dismissed charge. The term "dismissed outright" should be discontinued. It leads to misunderstanding. As a general rule, parties may not immunize certain offenses from consideration by the court. Rather, the court is expected to utilize the fullest amount of relevant information concerning a defendant's life and character in fashioning a sentence. It is the responsibility of defense counsel to assure that the defendant understands and consents to the terms of any plea bargain and appreciates the authority and independence of the sentencing court. State v. Frey, 2012 WI 99, 343 Wis. 2d 358, 817 N.W.2d 436, 10-2801.

971.08 Annotation Inconclusive assertions, such as "I do not recall," will not support plea withdrawal because the truth or falsity of the defendant's statement has no bearing on whether the court actually advised the defendant of the potential immigration consequences of the plea. Whether the defendant remembers being told is not the operative fact upon which the right of withdrawal under sub. (2) is based; rather, the operative fact is whether the judge fulfilled the statutory requirement. If the defendant does not allege that the court did not tell him or her of the potential immigration consequences of his or her plea, the defendant has not met the first element of sub. (2), and the motion to withdraw may be denied without an evidentiary hearing. State v. Negrete, 2012 WI 92, 343 Wis. 2d 1, 819 N.W.2d 749, 10-1702.

971.08 Annotation When a good-faith legal error is made at the plea hearing regarding the maximum periods of initial confinement and extended supervision, and when that error is corrected at the sentencing hearing, to the defendant's benefit, there is no manifest injustice. State v. Lichty, 2012 WI App 126, 344 Wis. 2d 733, 823 N.W.2d 830, 11-2873.

971.08 Annotation The defendant's plea colloquy was not defective when the trial court did not explain party to a crime liability during the plea hearing. Party to a crime liability includes situations in which the defendant directly commits the crime, and the defendant directly committed the robbery in question. Therefore, an explanation of party to a crime liability in this case would have been superfluous. State v. Brown, 2012 WI App 139, 345 Wis. 2d 333, 824 N.W.2d 916, 12-0236.

971.08 Annotation A court is not required to inform a defendant during a plea colloquy that he or she may plead guilty to a crime and still have a jury trial on the issue of mental responsibility. Because neither the federal or state constitutions confers a right to an insanity defense, a court has no obligation to personally address a defendant in regard to the withdrawal of an NGI plea, although it is the better practice to do so. State v. Burton, 2013 WI 61, ___ Wis. 2d ___, ___ N.W.2d ___, 11-0450.

971.08 Annotation The felony or misdemeanor designation of a charge is not part of the "nature of the charge" under sub. (1). Accordingly, a circuit court accepting a plea is not required to specifically inform the defendant of the applicable designation. The term "nature of the charge" refers to the elements of the offense in relation to the facts associated with that charge. A circuit court's plea colloquy duties related to the "nature of the charge" can be satisfied by summarizing the elements of the crime charged by reading from the appropriate jury instructions or from the applicable statute. State v. Robles, 2013 WI App 76, ___ Wis. 2d ___, ___ N.W.2d ___, 12-0307.

971.08 Annotation The state did not breach a plea agreement when two police officers, one of whom the defendant shot during the execution of a search warrant, requested during the sentencing hearing that the sentencing court impose the maximum sentence. The police officers were not speaking to the court as investigating officers, but as victims of a crime, which they have a right to do. In Wisconsin, every crime victim has the right to make a statement to the court at disposition. State v. Stewart, 2013 WI App 86, ___ Wis. 2d ___, ___ N.W.2d ___, 12-1457.

971.08 Annotation After conviction and sentencing, a defendant seeking to withdraw a plea must demonstrate by clear and convincing evidence that withdrawal is required to correct a manifest injustice. When the defendant accepted a plea offer believing that he was reducing his maximum sentence exposure and the maximum sentence communicated to the defendant was substantially higher than the actual allowable sentence, the burden was on the state to demonstrate that the defendant's plea was nonetheless knowing, voluntary, and intelligent. State v. Dillard, 2013 WI App 108, ___ Wis. 2d ___, ___ N.W.2d ___, 12-2044.

971.08 Annotation Cases in which a mistake of law has allowed a defendant to withdraw a guilty plea bear three similarities: 1) the mistake of law involved the charge to which the defendant actually pled; 2) the consequence for which the defendant had bargained when he entered the plea to the charge was a legal impossibility; and 3) the defendant failed to understand the inevitable consequences of his plea to that charge. State v. Dillard, 2013 WI App 108, ___ Wis. 2d ___, ___ N.W.2d ___, 12-2044.

971.08 Annotation The defendant was not entitled to withdraw his guilty plea when the trial court, in providing him the immigration warning pursuant to sub. (1) (c), did not state the statutory language verbatim, but instead gave a warning that substantially complied with the statute and included very slight linguistic differences that in no way altered the meaning of the warning. State v. Mursal, 2013 WI App 125, ___ Wis. 2d ___, ___ N.W.2d ___, 12-2775.

971.08 Annotation The defendant breached a plea agreement when the defendant was charged with new crimes and the agreement provided that the state reserved the right to withdraw from the agreement if the defendant committed any new or additional crime pending sentencing. The circuit court's decision to hold the defendant to his plea and allow the state to make a recommendation at sentencing, when the state had agreed not to make a recommendation under the agreement, was an appropriate exercise of discretion in crafting a remedy for the breach. State v. Reed, 2013 WI App 132, ___ Wis. 2d ___, ___ N.W.2d ___, 12-2191.

971.08 Annotation When the accused rejected a plea bargain on a misdemeanor charge and instead requested a jury trial, the prosecutor did not act vindictively in raising the charge to a felony. United States v. Goodwin, 457 U.S. 368 (1982).

971.08 Annotation The defendant's acceptance of the prosecutor's proposed plea bargain did not bar the prosecutor from withdrawing the offer. Mabry v. Johnson, 467 U.S. 504 (1984).

971.08 Annotation When a defendant knowingly entered a guilty plea and the state's evidence supported a conviction, the conviction was valid even though the defendant gave testimony inconsistent with the plea. Hansen v. Mathews, 424 F.2d 1205 (1970).

971.08 Annotation Following a guilty plea, the defendant could not raise a speedy trial issue. United States v. Gaertner, 583 F.2d 308 (1978).

971.08 Annotation Guilty pleas in Wisconsin. Bishop, 58 MLR 631.

971.08 Annotation Pleas of guilty; plea bargaining. 1971 WLR 583.



971.09 Plea of guilty to offenses committed in several counties.

971.09  Plea of guilty to offenses committed in several counties.

971.09(1)(1) Any person who admits that he or she has committed crimes in the county in which he or she is in custody and also in another county in this state may apply to the district attorney of the county in which he or she is in custody to be charged with those crimes so that the person may plead guilty and be sentenced for them in the county of custody. The application shall contain a description of all admitted crimes and the name of the county in which each was committed.

971.09(2) (2) Upon receipt of the application the district attorney shall prepare an information charging all the admitted crimes and naming in each count the county where each was committed. The district attorney shall send a copy of the information to the district attorney of each other county in which the defendant admits he or she committed crimes, together with a statement that the defendant has applied to plead guilty in the county of custody. Upon receipt of the information and statement, the district attorney of the other county may execute a consent in writing allowing the defendant to enter a plea of guilty in the county of custody, to the crime charged in the information and committed in the other county, and send it to the district attorney who prepared the information.

971.09(3) (3) The district attorney shall file the information in any court of the district attorney's county having jurisdiction to try or accept a plea of guilty to the most serious crime alleged therein as to which, if alleged to have been committed in another county, the district attorney of that county has executed a consent as provided in sub. (2). The defendant then may enter a plea of guilty to all offenses alleged to have been committed in the county where the court is located and to all offenses alleged to have been committed in other counties as to which the district attorney has executed a consent under sub. (2). Before entering a plea of guilty, the defendant shall waive in writing any right to be tried in the county where the crime was committed. The district attorney of the county where the crime was committed need not be present when the plea is made but the district attorney's written consent shall be filed with the court.

971.09(4) (4) Thereupon the court shall enter such judgment, the same as though all the crimes charged were alleged to have been committed in the county where the court is located, whether or not the court has jurisdiction to try all those crimes to which the defendant has pleaded guilty under this section.

971.09(5) (5) The county where the plea is made shall pay the costs of prosecution if the defendant does not pay them, and is entitled to retain fees for receiving and paying to the state any fine which may be paid by the defendant. The clerk where the plea is made shall file a copy of the judgment of conviction with the clerk in each county where a crime covered by the plea was committed. The district attorney shall then move to dismiss any charges covered by the plea of guilty, which are pending against the defendant in the district attorney's county, and the same shall thereupon be dismissed.

971.09 History History: 1979 c. 31; 1993 a. 486.

971.09 Annotation It was not error for the court to accept a plea before an amended complaint was filed when the defendant waived the late filing and was not prejudiced thereby. Failure to prepare an amended information prior to obtaining consents by the district attorneys involved did not invalidate the conviction when the consents were actually obtained and the defendant waived the defect. Failure to dismiss the charges in one of the counties did not deprive the court of jurisdiction. Failure of a district attorney to specifically consent to one offense did not invalidate the procedure when the error was clerical. Peterson v. State, 54 Wis. 2d 370, 195 N.W.2d 837 (1972).

971.09 Annotation Although the statute requires a plea of guilty to both the primary case and the case being consolidated, it is a logical extension to allow the defendant to ask for the consolidation of a case from another county to which a guilty plea has been entered with a case in which guilt was found by the court. State v. Rachwal, 159 Wis. 2d 494, 465 N.W.2d 490 (1991).

971.09 Annotation In a consolidated case, amendment of the charges from another county is not permissible. When amendment of those charges occurs after consolidation, the original trial court retains jurisdiction. If the original charge does not have the identical elements of the amended charge, double jeopardy does not prevent prosecution of the original charge in the original county although a guilty plea was entered to the amended charge in the other court. State v. Dillon, 187 Wis. 2d 39, 522 N.W.2d 530 (Ct. App. 1994).



971.095 Consultation with and notices to victim.

971.095  Consultation with and notices to victim.

971.095(1) (1) In this section:

971.095(1)(a) (a) "District attorney" has the meaning given in s. 950.02 (2m).

971.095(1)(b) (b) "Victim" has the meaning given in s. 950.02 (4).

971.095(2) (2) In any case in which a defendant has been charged with a crime, the district attorney shall, as soon as practicable, offer all of the victims in the case who have requested the opportunity an opportunity to confer with the district attorney concerning the prosecution of the case and the possible outcomes of the prosecution, including potential plea agreements and sentencing recommendations. The duty to confer under this subsection does not limit the obligation of the district attorney to exercise his or her discretion concerning the handling of any criminal charge against the defendant.

971.095(3) (3) At the request of a victim, a district attorney shall make a reasonable attempt to provide the victim with notice of the date, time and place of scheduled court proceedings in a case involving the prosecution of a crime of which he or she is a victim and any changes in the date, time or place of a scheduled court proceeding for which the victim has received notice. This subsection does not apply to a proceeding held before the initial appearance to set conditions of release under ch. 969.

971.095(4) (4) If a person is arrested for a crime but the district attorney decides not to charge the person with a crime, the district attorney shall make a reasonable attempt to inform all of the victims of the act for which the person was arrested that the person will not be charged with a crime at that time.

971.095(5) (5) If a person is charged with committing a crime and the charge against the person is subsequently dismissed, the district attorney shall make a reasonable attempt to inform all of the victims of the crime with which the person was charged that the charge has been dismissed.

971.095(6) (6) A district attorney shall make a reasonable attempt to provide information concerning the disposition of a case involving a crime to any victim of the crime who requests the information.

971.095 History History: 1997 a. 181.



971.10 Speedy trial.

971.10  Speedy trial.

971.10(1)(1) In misdemeanor actions trial shall commence within 60 days from the date of the defendant's initial appearance in court.

971.10(2) (2)

971.10(2)(a)(a) The trial of a defendant charged with a felony shall commence within 90 days from the date trial is demanded by any party in writing or on the record. If the demand is made in writing, a copy shall be served upon the opposing party. The demand may not be made until after the filing of the information or indictment.

971.10(2)(b) (b) If the court is unable to schedule a trial pursuant to par. (a), the court shall request assignment of another judge pursuant to s. 751.03.

971.10(3) (3)

971.10(3)(a)(a) A court may grant a continuance in a case, upon its own motion or the motion of any party, if the ends of justice served by taking action outweigh the best interest of the public and the defendant in a speedy trial. A continuance shall not be granted under this paragraph unless the court sets forth, in the record of the case, either orally or in writing, its reasons for finding that the ends of justice served by the granting of the continuance outweigh the best interests of the public and the defendant in a speedy trial.

971.10(3)(b) (b) The factors, among others, which the court shall consider in determining whether to grant a continuance under par. (a) are:

971.10(3)(b)1. 1. Whether the failure to grant the continuance in the proceeding would be likely to make a continuation of the proceeding impossible or result in a miscarriage of justice.

971.10(3)(b)2. 2. Whether the case taken as a whole is so unusual and so complex, due to the number of defendants or the nature of the prosecution or otherwise, that it is unreasonable to expect adequate preparation within the periods of time established by this section.

971.10(3)(b)3. 3. The interests of the victim, as defined in s. 950.02 (4).

971.10(3)(c) (c) No continuance under par. (a) may be granted because of general congestion of the court's calendar or the lack of diligent preparation or the failure to obtain available witnesses on the part of the state.

971.10(4) (4) Every defendant not tried in accordance with this section shall be discharged from custody but the obligations of the bond or other conditions of release of a defendant shall continue until modified or until the bond is released or the conditions removed.

971.10 History History: 1971 c. 40 s. 93; 1971 c. 46, 298; 1977 c. 187 s. 135; 1979 c. 34; 1993 a. 155; 1997 a. 181.

971.10 Annotation A federal court applied balancing test is applicable to review the exercise of a trial court's discretion on a request for the substitution of trial counsel, with the associated request for a continuance. Phifer v. State, 64 Wis. 2d 24, 218 N.W.2d 354.

971.10 Annotation A party requesting a continuance on grounds of surprise must show: 1) actual surprise from an unforeseeable development; 2) when surprise is caused by unexpected testimony, the probability of producing contradictory or impeaching evidence; and 3) resulting prejudice if the request is denied. Angus v. State, 76 Wis. 2d 191, 251 N.W.2d 28 (1977).

971.10 Annotation A delay of 84 days between a defendant's first court appearance and trial on misdemeanor traffic charges was not so inordinate as to raise a presumption of prejudice. State v. Mullis, 81 Wis. 2d 454, 260 N.W.2d 696 (1978).

971.10 Annotation A stay of proceedings caused by the state's interlocutory appeal stopped the running of the time period under sub. (2). State ex rel. Rabe v. Ferris, 97 Wis. 2d 63, 293 N.W.2d 151 (1980).

971.10 Annotation Violations of the right to a speedy trial are waived by entry of a guilty plea. State v. Asmus, 2010 WI App 48, 324 Wis. 2d 427, 782 N.W.2d 435, 08-2980.

971.10 Annotation Following a guilty plea, the defendant could not raise a speedy trial issue. United States v. Gaertner, 583 F.2d 308 (1978).



971.105 Child victims and witnesses; duty to expedite proceedings.

971.105  Child victims and witnesses; duty to expedite proceedings. In all criminal and delinquency cases, juvenile fact-finding hearings under s. 48.31 and juvenile dispositional hearings involving a child victim or witness, as defined in s. 950.02, the court and the district attorney shall take appropriate action to ensure a speedy trial in order to minimize the length of time the child must endure the stress of the child's involvement in the proceeding. In ruling on any motion or other request for a delay or continuance of proceedings, the court shall consider and give weight to any adverse impact the delay or continuance may have on the well-being of a child victim or witness.

971.105 History History: 1983 a. 197; 1985 a. 262 s. 8; 1993 a. 98; 1995 a. 77.



971.11 Prompt disposition of intrastate detainers.

971.11  Prompt disposition of intrastate detainers.

971.11(1)(1) Whenever the warden or superintendent receives notice of an untried criminal case pending in this state against an inmate of a state prison, the warden or superintendent shall, at the request of the inmate, send by certified mail a written request to the district attorney for prompt disposition of the case. The request shall state the sentence then being served, the date of parole eligibility, if applicable, or the date of release to extended supervision, the approximate discharge or conditional release date, and prior decision relating to parole. If there has been no preliminary examination on the pending case, the request shall state whether the inmate waives such examination, and, if so, shall be accompanied by a written waiver signed by the inmate.

971.11(2) (2) If the crime charged is a felony, the district attorney shall either move to dismiss the pending case or arrange a date for preliminary examination as soon as convenient and notify the warden or superintendent of the prison thereof, unless such examination has already been held or has been waived. After the preliminary examination or upon waiver thereof, the district attorney shall file an information, unless it has already been filed, and mail a copy thereof to the warden or superintendent for service on the inmate. The district attorney shall bring the case on for trial within 120 days after receipt of the request subject to s. 971.10.

971.11(3) (3) If the crime charged is a misdemeanor, the district attorney shall either move to dismiss the charge or bring it on for trial within 90 days after receipt of the request.

971.11(4) (4) If the defendant desires to plead guilty or no contest to the complaint or to the information served upon him or her, the defendant shall notify the district attorney thereof. The district attorney shall thereupon arrange for the defendant's arraignment as soon as possible and the court may receive the plea and pronounce judgment.

971.11(5) (5) If the defendant wishes to plead guilty to cases pending in more than one county, the several district attorneys involved may agree with the defendant and among themselves for all such pleas to be received in the appropriate court of one of such counties, and s. 971.09 shall govern the procedure thereon so far as applicable.

971.11(6) (6) The prisoner shall be delivered into the custody of the sheriff of the county in which the charge is pending for transportation to the court, and the prisoner shall be retained in that custody during all proceedings under this section. The sheriff shall return the prisoner to the prison upon the completion of the proceedings and during any adjournments or continuances and between the preliminary examination and the trial, except that if the department certifies a jail as being suitable to detain the prisoner, he or she may be detained there until the court disposes of the case. The prisoner's existing sentence continues to run and he or she receives time credit under s. 302.11 while in custody.

971.11(7) (7) If the district attorney moves to dismiss any pending case or if it is not brought on for trial within the time specified in sub. (2) or (3) the case shall be dismissed unless the defendant has escaped or otherwise prevented the trial, in which case the request for disposition of the case shall be deemed withdrawn and of no further legal effect. Nothing in this section prevents a trial after the period specified in sub. (2) or (3) if a trial commenced within such period terminates in a mistrial or a new trial is granted.

971.11 History History: 1983 a. 528; 1989 a. 31; 1993 a. 486; 1995 a. 48; 1997 a. 283.

971.11 Annotation A request for prompt disposition under this section must comply with sub. (1) in order to impose on the state the obligation to bring the case to trial within 120 days. State v. Adams, 207 Wis. 2d 568, 558 N.W.2d 923 (Ct. App. 1996), 96-1680.

971.11 Annotation Whether dismissal under sub. (7) is with or without prejudice is within the court's discretion. State v. Davis, 2001 WI 136, 248 Wis. 2d 986, 637 N.W.2d 62, 00-0889.

971.11 Annotation The responsibility for complying with the sub. (2) 120-day time limit for bringing a case to trial cannot be imposed on the defendant. Once the district attorney receives the request under sub. (1), the responsibility for prompt disposition is placed on the district attorney. The trial court erred when it failed to dismiss the case when the 120-day time limit was not met. State v. Lewis, 2004 WI App 211, 277 Wis. 2d 446, 690 N.W.2d 668, 03-3191.

971.11 Annotation Violations of the right to a speedy trial are waived by entry of a guilty plea. When a defendant chooses to accept a plea agreement rather than inconveniencing the district attorney by requiring the filing of a new complaint, the protections of s. 971.11 are forfeited. State v. Asmus, 2010 WI App 48, 324 Wis. 2d 427, 782 N.W.2d 435, 08-2980.

971.11 Annotation The specific conclusion by the Davis and Adams courts was that the "subject to s. 971.10" language following the 120-day time period in sub. (2) refers to the court's authority to grant a continuance for the reasons specified in s. 971.10 (3) (a). The defendant's conclusion that the 120-day time period cannot be extended is fundamentally inconsistent with the Davis court's conclusion that failure to bring a case to trial within 120 days triggers dismissal, which can be without prejudice and allow for refiling. State v. Butler, 2014 WI App 4, ___ Wis. 2d ___, ___ N.W.2d ___, 12-2243.



971.12 Joinder of crimes and of defendants.

971.12  Joinder of crimes and of defendants.

971.12(1)(1)  Joinder of crimes. Two or more crimes may be charged in the same complaint, information or indictment in a separate count for each crime if the crimes charged, whether felonies or misdemeanors, or both, are of the same or similar character or are based on the same act or transaction or on 2 or more acts or transactions connected together or constituting parts of a common scheme or plan. When a misdemeanor is joined with a felony, the trial shall be in the court with jurisdiction to try the felony.

971.12(2) (2) Joinder of defendants. Two or more defendants may be charged in the same complaint, information or indictment if they are alleged to have participated in the same act or transaction or in the same series of acts or transactions constituting one or more crimes. Such defendants may be charged in one or more counts together or separately and all of the defendants need not be charged in each count.

971.12(3) (3) Relief from prejudicial joinder. If it appears that a defendant or the state is prejudiced by a joinder of crimes or of defendants in a complaint, information or indictment or by such joinder for trial together, the court may order separate trials of counts, grant a severance of defendants or provide whatever other relief justice requires. The district attorney shall advise the court prior to trial if the district attorney intends to use the statement of a codefendant which implicates another defendant in the crime charged. Thereupon, the judge shall grant a severance as to any such defendant.

971.12(4) (4) Trial together of separate charges. The court may order 2 or more complaints, informations or indictments to be tried together if the crimes and the defendants, if there is more than one, could have been joined in a single complaint, information or indictment. The procedure shall be the same as if the prosecution were under such single complaint, information or indictment.

971.12 History History: 1993 a. 486.

971.12 Annotation If 2 defendants were charged and the cases consolidated, and one then pleads guilty, there is no need for a severance, especially if the trial is to the court. Nicholas v. State, 49 Wis. 2d 678, 183 N.W.2d 8 (1971).

971.12 Annotation Severance is not required if the 2 charges involving a single act or transaction are so inextricably intertwined so as to make proof of one crime impossible without proof of the other. Holmes v. State, 63 Wis. 2d 389, 217 N.W.2d 657 (1974).

971.12 Annotation Due process of law was not violated, nor did the trial court abuse its discretion, by denying the defendant's motion to sever 3 counts of sex offenses from a count of first-degree murder. Bailey v. State, 65 Wis. 2d 331, 222 N.W.2d 871 (1974).

971.12 Annotation In a joint trial on charges of burglary and obstructing an officer, while evidence as to the fabrication of an alibi by the defendant was probative as to the burglary, the substantial danger that the jury might employ the evidence as affirmative proof of the elements of that crime, for which the state was required to introduce separate and independent evidence showing guilt beyond a reasonable doubt, required the court to administer a clear and certain cautionary instruction that the jury should not consider evidence on the obstructing count as sufficient in itself to find the defendant guilty of burglary. Peters v. State, 70 Wis. 2d 22, 233 N.W.2d 420 (1975).

971.12 Annotation Joinder was not prejudicial to the defendant moving for severance when the possibly prejudicial effect of inadmissible hearsay regarding the other defendant was presumptively cured by instructions. State v. Jennaro, 76 Wis. 2d 499, 251 N.W.2d 800 (1977).

971.12 Annotation If a codefendant's antagonistic testimony merely corroborates overwhelming prosecution evidence, refusal to grant severance is not an abuse of discretion. Haldane v. State, 85 Wis. 2d 182, 270 N.W.2d 75 (1978).

971.12 Annotation Joinder of charges against the defendant was proper when separate acts exhibited some modus operandi. Francis v. State, 86 Wis. 2d 554, 273 N.W.2d 310 (1979).

971.12 Annotation The trial court properly deleted implicating references from a codefendant's confession rather than granting the defendant's motion for severance under sub. (3). Pohl v. State, 96 Wis. 2d 290, 291 N.W.2d 554 (1980).

971.12 Annotation The trial court did not abuse its discretion in denying a severance motion and failing to caution the jury against prejudice when 2 counts were joined. State v. Bettinger, 100 Wis. 2d 691, 303 N.W.2d 585 (1981).

971.12 Annotation Joinder is not prejudicial when the same evidence would be admissible under s. 904.04 if there were separate trials. State v. Hall, 103 Wis. 2d 125, 307 N.W.2d 289 (1981).

971.12 Annotation The trial court abused its discretion in denying a motion for severance of codefendants' trials when the movant made an initial showing that his codefendant's testimony would have established his alibi defense and his entire defense was based on the alibi. State v. Brown, 114 Wis. 2d 554, 338 N.W.2d 857 (Ct. App. 1983).

971.12 Annotation Joinder under sub. (2) was proper when two robberies were instigated by one defendant's prostitution and the other defendant's systematic robbing of customers who refused to pay. State v. King, 120 Wis. 2d 285, 354 N.W.2d 742 (Ct. App. 1984).

971.12 AnnotationMisjoinder was harmless error. State v. Leach, 124 Wis. 2d 648, 370 N.W.2d 240 (1985).

971.12 Annotation To be of "the same or similar character" under sub. (1), crimes must be of the same type, occur over a relatively short time period, and evidence as to each must overlap. State v. Hamm, 146 Wis. 2d 130, 430 N.W.2d 584 (Ct. App. 1988).

971.12 Annotation If an appellate court vacates a conviction on one or more counts when multiple counts are tried together, the defendant is entitled to a new trial on the remaining counts upon showing compelling prejudice arising from evidence introduced to support the vacated counts. State v. McGuire, 204 Wis. 2d 372, 556 N.W.2d 111 (Ct. App. 1996), 95-3138.

971.12 Annotation A violation of sub. (3) does not require a new trial in all cases but is subject to harmless error analysis. State v. King, 205 Wis. 2d 81, 555 N.W.2d 189 (Ct. App. 1996), 95-3442.

971.12 Annotation Simultaneous trials of 2 defendants before 2 juries is permissible. An impermissible confession in one case not heard by the jury in that case accomplishes the required severance of the cases. State v. Avery, 215 Wis. 2d 45, 571 N.W.2d 907 (Ct. App. 1997), 96-2873.

971.12 Annotation For severance to be granted, it is not sufficient to show that some prejudice was caused. Any joinder of offenses is apt to involve some element of prejudice to the defendant, since a jury is likely to feel that a defendant charged with several crimes must be a bad individual who has done something wrong. However, if the notion of involuntary joinder is to retain any validity, a higher degree of prejudice, or certainty of prejudice, must be shown before relief will be in order. State v. Linton, 2010 WI App 129, 329 Wis. 2d 687, 791 N.W.2d 222, 09-2256.

971.12 Annotation Joinder and severance. 1971 WLR 604.



971.13 Competency.

971.13  Competency.

971.13(1)(1) No person who lacks substantial mental capacity to understand the proceedings or assist in his or her own defense may be tried, convicted or sentenced for the commission of an offense so long as the incapacity endures.

971.13(2) (2) A defendant shall not be determined incompetent to proceed solely because medication has been or is being administered to restore or maintain competency.

971.13(3) (3) The fact that a defendant is not competent to proceed does not preclude any legal objection to the prosecution under s. 971.31 which is susceptible of fair determination prior to trial and without the personal participation of the defendant.

971.13(4) (4) The fact that a defendant is not competent to proceed does not preclude a hearing under s. 968.38 (4) or (5) unless the probable cause finding required to be made at the hearing cannot be fairly made without the personal participation of the defendant.

971.13 History History: 1981 c. 367; 1997 a. 182; 1999 a. 188.

971.13 Annotation Defense counsel having reason to doubt the competency of a client must raise the issue with the court, strategic considerations notwithstanding. State v. Johnson, 133 Wis. 2d 207, 395 N.W.2d 176 (1986).

971.13 Annotation A probationer has a right to a competency determination when, during a revocation proceeding, the administrative law judge has reason to doubt the probationer's competence. The determination shall be made by the circuit court in the county of sentencing, which shall adhere to ss. 971.13 and 971.14 to the extent practicable. State ex rel. Vanderbeke v. Endicott, 210 Wis. 2d 502, 563 N.W.2d 883 (1997), 95-0907.

971.13 Annotation There is a higher standard for determining competency to represent oneself than for competency to stand trial, based on the defendant's education, literacy, fluency in English, and any physical or psychological disability that may affect the ability to communicate a defense. When there is no pre-trial finding of competency to proceed and postconviction relief is sought, the court must determine if it can make a meaningful nunc pro tunc inquiry. If it cannot, or it finds that it can but the defendant was not competent, a new trial is required. State v. Klessig, 211 Wis. 2d 194, 564 N.W.2d 716 (1997), 95-1938.

971.13 Annotation A prior mental illness or a mental illness diagnosis made subsequent to the proceeding in question may create a reason to doubt competency, but neither categorically creates a reason to doubt competency. State v. Farrell, 226 Wis. 2d 447, 595 N.W.2d 64 (Ct. App. 1999), 98-1179.

971.13 Annotation It is entirely reasonable that a competency examination designed to address a defendant's ability to understand the proceedings and assist counsel may also address issues of future dangerousness, which a court may reasonably consider when gauging the need for public protection in setting a sentence. State v. Slagoski, 2001 WI App 112, 244 Wis. 2d 49, 629 N.W.2d 50, 00-1586.

971.13 Annotation A judge who carefully considered the transcribed record and her recollection of a previous proceeding involving the defendant, did not impermissibly testify. There is no substantive difference between a judge's observation of a defendant's demeanor at the time of a competency hearing and the judge's observations of the defendant at an earlier proceeding. Both may be probative. State v. Meeks, 2002 WI App 65, 251 Wis. 2d 361, 643 N.W.2d 526, 01-0263. Reversed on other grounds. 2003 WI 104, 263 Wis. 2d 794, 666 N.W.2d 859, 01-0263.

971.13 Annotation Counsel's testimony on opinions, perceptions, and impressions of a former client's competency violated the attorney-client privilege and should not have been revealed without the consent of the former client. State v. Meeks, 2003 WI 104, 263 Wis. 2d 794, 666 N.W.2d 859, 01-0263.



971.14 Competency proceedings.

971.14  Competency proceedings.

971.14(1g) (1g)  Definition. In this section, "department" means the department of health services.

971.14(1r) (1r) Proceedings.

971.14(1r)(a)(a) The court shall proceed under this section whenever there is reason to doubt a defendant's competency to proceed.

971.14(1r)(b) (b) If reason to doubt competency arises after the defendant has been bound over for trial after a preliminary examination, or after a finding of guilty has been rendered by the jury or made by the court, a probable cause determination shall not be required and the court shall proceed under sub. (2).

971.14(1r)(c) (c) Except as provided in par. (b), the court shall not proceed under sub. (2) until it has found that it is probable that the defendant committed the offense charged. The finding may be based upon the complaint or, if the defendant submits an affidavit alleging with particularity that the averments of the complaint are materially false, upon the complaint and the evidence presented at a hearing ordered by the court. The defendant may call and cross-examine witnesses at a hearing under this paragraph but the court shall limit the issues and witnesses to those required for determining probable cause. Upon a showing by the proponent of good cause under s. 807.13 (2) (c), testimony may be received into the record of the hearing by telephone or live audiovisual means. If the court finds that any charge lacks probable cause, it shall dismiss the charge without prejudice and release the defendant except as provided in s. 971.31 (6).

971.14(2) (2) Examination.

971.14(2)(a)(a) The court shall appoint one or more examiners having the specialized knowledge determined by the court to be appropriate to examine and report upon the condition of the defendant. If an inpatient examination is determined by the court to be necessary, the defendant may be committed to a suitable mental health facility for the examination period specified in par. (c), which shall be deemed days spent in custody under s. 973.155. If the examination is to be conducted by the department, the court shall order the individual to the facility designated by the department.

971.14(2)(am) (am) Notwithstanding par. (a), if the court orders the defendant to be examined by the department or a department facility, the department shall determine where the examination will be conducted, who will conduct the examination and whether the examination will be conducted on an inpatient or outpatient basis. Any such outpatient examination shall be conducted in a jail or a locked unit of a facility. In any case under this paragraph in which the department determines that an inpatient examination is necessary, the 15-day period under par. (c) begins upon the arrival of the defendant at the inpatient facility. If an outpatient examination is begun by or through the department, and the department later determines that an inpatient examination is necessary, the sheriff shall transport the defendant to the inpatient facility designated by the department, unless the defendant has been released on bail.

971.14(2)(b) (b) If the defendant has been released on bail, the court may not order an involuntary inpatient examination unless the defendant fails to cooperate in the examination or the examiner informs the court that inpatient observation is necessary for an adequate examination.

971.14(2)(c) (c) Inpatient examinations shall be completed and the report of examination filed within 15 days after the examination is ordered or as specified in par. (am), whichever is applicable, unless, for good cause, the facility or examiner appointed by the court cannot complete the examination within this period and requests an extension. In that case, the court may allow one 15-day extension of the examination period. Outpatient examinations shall be completed and the report of examination filed within 30 days after the examination is ordered.

971.14(2)(d) (d) If the court orders that the examination be conducted on an inpatient basis, the sheriff of the county in which the court is located shall transport any defendant not free on bail to the examining facility within a reasonable time after the examination is ordered and shall transport the defendant to the jail within a reasonable time after the sheriff and county department of community programs of the county in which the court is located receive notice from the examining facility that the examination has been completed.

971.14(2)(e) (e) The examiner shall personally observe and examine the defendant and shall have access to his or her past or present treatment records, as defined under s. 51.30 (1) (b).

971.14(2)(f) (f) A defendant ordered to undergo examination under this section may receive voluntary treatment appropriate to his or her medical needs. The defendant may refuse medication and treatment except in a situation where the medication or treatment is necessary to prevent physical harm to the defendant or others.

971.14(2)(g) (g) The defendant may be examined for competency purposes at any stage of the competency proceedings by physicians or other experts chosen by the defendant or by the district attorney, who shall be permitted reasonable access to the defendant for purposes of the examination.

971.14(3) (3) Report. The examiner shall submit to the court a written report which shall include all of the following:

971.14(3)(a) (a) A description of the nature of the examination and an identification of the persons interviewed, the specific records reviewed and any tests administered to the defendant.

971.14(3)(b) (b) The clinical findings of the examiner.

971.14(3)(c) (c) The examiner's opinion regarding the defendant's present mental capacity to understand the proceedings and assist in his or her defense.

971.14(3)(d) (d) If the examiner reports that the defendant lacks competency, the examiner's opinion regarding the likelihood that the defendant, if provided treatment, may be restored to competency within the time period permitted under sub. (5) (a). The examiner shall provide an opinion as to whether the defendant's treatment should occur in an inpatient facility designated by the department, in a community-based treatment program under the supervision of the department, or in a jail or a locked unit of a facility that has entered into a voluntary agreement with the state to serve as a location for treatment.

971.14(3)(dm) (dm) If sufficient information is available to the examiner to reach an opinion, the examiner's opinion on whether the defendant needs medication or treatment and whether the defendant is not competent to refuse medication or treatment. The defendant is not competent to refuse medication or treatment if, because of mental illness, developmental disability, alcoholism or drug dependence, and after the advantages and disadvantages of and alternatives to accepting the particular medication or treatment have been explained to the defendant, one of the following is true:

971.14(3)(dm)1. 1. The defendant is incapable of expressing an understanding of the advantages and disadvantages of accepting medication or treatment and the alternatives.

971.14(3)(dm)2. 2. The defendant is substantially incapable of applying an understanding of the advantages, disadvantages and alternatives to his or her mental illness, developmental disability, alcoholism or drug dependence in order to make an informed choice as to whether to accept or refuse medication or treatment.

971.14(3)(e) (e) The facts and reasoning, in reasonable detail, upon which the findings and opinions under pars. (b) to (dm) are based.

971.14(4) (4) Hearing.

971.14(4)(a)(a) The court shall cause copies of the report to be delivered forthwith to the district attorney and the defense counsel, or the defendant personally if not represented by counsel. Upon the request of the sheriff or jailer charged with care and control of the jail in which the defendant is being held pending or during a trial or sentencing proceeding, the court shall cause a copy of the report to be delivered to the sheriff or jailer. The sheriff or jailer may provide a copy of the report to the person who is responsible for maintaining medical records for inmates of the jail, or to a nurse licensed under ch. 441, or to a physician or physician assistant licensed under subch. II of ch. 448 who is a health care provider for the defendant or who is responsible for providing health care services to inmates of the jail. The report shall not be otherwise disclosed prior to the hearing under this subsection.

971.14(4)(b) (b) If the district attorney, the defendant and defense counsel waive their respective opportunities to present other evidence on the issue, the court shall promptly determine the defendant's competency and, if at issue, competency to refuse medication or treatment for the defendant's mental condition on the basis of the report filed under sub. (3) or (5). In the absence of these waivers, the court shall hold an evidentiary hearing on the issue. Upon a showing by the proponent of good cause under s. 807.13 (2) (c), testimony may be received into the record of the hearing by telephone or live audiovisual means. At the commencement of the hearing, the judge shall ask the defendant whether he or she claims to be competent or incompetent. If the defendant stands mute or claims to be incompetent, the defendant shall be found incompetent unless the state proves by the greater weight of the credible evidence that the defendant is competent. If the defendant claims to be competent, the defendant shall be found competent unless the state proves by evidence that is clear and convincing that the defendant is incompetent. If the defendant is found incompetent and if the state proves by evidence that is clear and convincing that the defendant is not competent to refuse medication or treatment, under the standard specified in sub. (3) (dm), the court shall make a determination without a jury and issue an order that the defendant is not competent to refuse medication or treatment for the defendant's mental condition and that whoever administers the medication or treatment to the defendant shall observe appropriate medical standards.

971.14(4)(c) (c) If the court determines that the defendant is competent, the criminal proceeding shall be resumed.

971.14(4)(d) (d) If the court determines that the defendant is not competent and not likely to become competent within the time period provided in sub. (5) (a), the proceedings shall be suspended and the defendant released, except as provided in sub. (6) (b).

971.14(5) (5) Commitment.

971.14(5)(a)(a)

971.14(5)(a)1.1. If the court determines that the defendant is not competent but is likely to become competent within the period specified in this paragraph if provided with appropriate treatment, the court shall suspend the proceedings and commit the defendant to the custody of the department for treatment for a period not to exceed 12 months, or the maximum sentence specified for the most serious offense with which the defendant is charged, whichever is less. The department shall determine whether the defendant will receive treatment in an appropriate institution designated by the department, while under the supervision of the department in a community-based treatment program under contract with the department, or in a jail or a locked unit of a facility that has entered into a voluntary agreement with the state to serve as a location for treatment. The sheriff shall transport the defendant to the institution, program, jail, or facility, as determined by the department.

971.14(5)(a)2. 2. If, under subd. 1., the department commences services to a defendant in jail or in a locked unit, the department shall, as soon as possible, transfer the defendant to an institution or provide services to the defendant in a community-based treatment program consistent with this subsection.

971.14(5)(a)3. 3. Days spent in commitment under this paragraph are considered days spent in custody under s. 973.155.

971.14(5)(a)4. 4. A defendant under the supervision of the department placed under this paragraph in a community-based treatment program is in the custody and control of the department, subject to any conditions set by the department. If the department believes that the defendant under supervision has violated a condition, or that permitting the defendant to remain in the community jeopardizes the safety of the defendant or another person, the department may designate an institution at which the treatment shall occur and may request that the court reinstate the proceedings, order the defendant transported by the sheriff to the designated institution, and suspend proceedings consistent with subd. 1.

971.14(5)(am) (am) If the defendant is not subject to a court order determining the defendant to be not competent to refuse medication or treatment for the defendant's mental condition and if the department determines that the defendant should be subject to such a court order, the department may file with the court, with notice to the counsel for the defendant, the defendant, and the district attorney, a motion for a hearing, under the standard specified in sub. (3) (dm), on whether the defendant is not competent to refuse medication or treatment. A report on which the motion is based shall accompany the motion and notice of motion and shall include a statement signed by a licensed physician that asserts that the defendant needs medication or treatment and that the defendant is not competent to refuse medication or treatment, based on an examination of the defendant by a licensed physician. Within 10 days after a motion is filed under this paragraph, the court shall, under the procedures and standards specified in sub. (4) (b), determine the defendant's competency to refuse medication or treatment for the defendant's mental condition. At the request of the defendant, the defendant's counsel, or the district attorney, the hearing may be postponed, but in no case may the postponed hearing be held more than 20 days after a motion is filed under this paragraph.

971.14(5)(b) (b) The defendant shall be periodically reexamined by the department examiners. Written reports of examination shall be furnished to the court 3 months after commitment, 6 months after commitment, 9 months after commitment and within 30 days prior to the expiration of commitment. Each report shall indicate either that the defendant has become competent, that the defendant remains incompetent but that attainment of competency is likely within the remaining commitment period, or that the defendant has not made such progress that attainment of competency is likely within the remaining commitment period. Any report indicating such a lack of sufficient progress shall include the examiner's opinion regarding whether the defendant is mentally ill, alcoholic, drug dependent, developmentally disabled or infirm because of aging or other like incapacities.

971.14(5)(c) (c) Upon receiving a report under par. (b) indicating the defendant has regained competency or is not competent and unlikely to become competent in the remaining commitment period, the court shall hold a hearing within 14 days of receipt of the report and the court shall proceed under sub. (4). If the court determines that the defendant has become competent, the defendant shall be discharged from commitment and the criminal proceeding shall be resumed. If the court determines that the defendant is making sufficient progress toward becoming competent, the commitment shall continue.

971.14(5)(d) (d) If the defendant is receiving medication the court may make appropriate orders for the continued administration of the medication in order to maintain the competence of the defendant for the duration of the proceedings. If a defendant who has been restored to competency thereafter again becomes incompetent, the maximum commitment period under par. (a) shall be 18 months minus the days spent in previous commitments under this subsection, or 12 months, whichever is less.

971.14(6) (6) Discharge; civil proceedings.

971.14(6)(a)(a) If the court determines that it is unlikely that the defendant will become competent within the remaining commitment period, it shall discharge the defendant from the commitment and release him or her, except as provided in par. (b). The court may order the defendant to appear in court at specified intervals for redetermination of his or her competency to proceed.

971.14(6)(b) (b) When the court discharges a defendant from commitment under par. (a), it may order that the defendant be taken immediately into custody by a law enforcement official and promptly delivered to a facility specified in s. 51.15 (2), an approved public treatment facility under s. 51.45 (2) (c), or an appropriate medical or protective placement facility. Thereafter, detention of the defendant shall be governed by s. 51.15, 51.45 (11), or 55.135, as appropriate. The district attorney or corporation counsel may prepare a statement meeting the requirements of s. 51.15 (4) or (5), 51.45 (13) (a), or 55.135 based on the allegations of the criminal complaint and the evidence in the case. This statement shall be given to the director of the facility to which the defendant is delivered and filed with the branch of circuit court assigned to exercise criminal jurisdiction in the county in which the criminal charges are pending, where it shall suffice, without corroboration by other petitioners, as a petition for commitment under s. 51.20 or 51.45 (13) or a petition for protective placement under s. 55.075. This section does not restrict the power of the branch of circuit court in which the petition is filed to transfer the matter to the branch of circuit court assigned to exercise jurisdiction under ch. 51 in the county. Days spent in commitment or protective placement pursuant to a petition under this paragraph shall not be deemed days spent in custody under s. 973.155.

971.14(6)(c) (c) If a person is committed under s. 51.20 pursuant to a petition under par. (b), the county department under s. 51.42 or 51.437 to whose care and custody the person is committed shall notify the court which discharged the person under par. (a), the district attorney for the county in which that court is located and the person's attorney of record in the prior criminal proceeding at least 14 days prior to transferring or discharging the defendant from an inpatient treatment facility and at least 14 days prior to the expiration of the order of commitment or any subsequent consecutive order, unless the county department or the department of health services has applied for an extension.

971.14(6)(d) (d) Counsel who have received notice under par. (c) or who otherwise obtain information that a defendant discharged under par. (a) may have become competent may move the court to order that the defendant undergo a competency examination under sub. (2). If the court so orders, a report shall be filed under sub. (3) and a hearing held under sub. (4). If the court determines that the defendant is competent, the criminal proceeding shall be resumed. If the court determines that the defendant is not competent, it shall release him or her but may impose such reasonable nonmonetary conditions as will protect the public and enable the court and district attorney to discover whether the person subsequently becomes competent.

971.14 History History: 1981 c. 367; 1985 a. 29, 176; Sup. Ct. Order, 141 Wis. 2d xiii (1987); 1987 a. 85, 403; 1989 a. 31, 107; Sup. Ct. Order, 158 Wis. 2d xvii (1990); 1991 a. 32; 1995 a. 27 s. 9126 (19); 1995 a. 268; 1997 a. 252; 2001 a. 16; 2003 a. 122; 2005 a. 264; 2007 a. 20 ss. 3871 to 3874, 9121 (6) (a); 2009 a. 214.

971.14 Annotation The legislature intended by the reference to s. 973.155 in sub. (5) (a) that good time credit be accorded persons committed as incompetent to stand trial. State v. Moore, 167 Wis. 2d 491, 481 N.W.2d 633 (1992).

971.14 Annotation A competency hearing may be waived by defense counsel without affirmative assent of the defendant. State v. Guck, 176 Wis. 2d 845, 500 N.W.2d 910 (1993).

971.14 Annotation The state bears the burden of proving competency when put at issue by the defendant. A defendant shall not be subject to a criminal trial when the state fails to prove competence by the greater weight of the credible evidence. A trial court's competency determination should be reversed only when clearly erroneous. State v. Garfoot, 207 Wis. 2d 214, 558 N.W.2d 626 (1997), 94-1817. See also State v. Byrge, 2000 WI 101, 237 Wis. 2d 197, 614 N.W.2d 477, 97-3217.

971.14 Annotation A probationer has a right to a competency determination when, during a revocation proceeding, the administrative law judge has reason to doubt the probationer's competence. The determination shall be made by the circuit court in the county of sentencing, which shall adhere to ss. 971.13 and 971.14 to the extent practicable. State ex rel. Vanderbeke v. Endicott, 210 Wis. 2d 502, 563 N.W.2d 883 (1997), 95-0907.

971.14 Annotation The burden of proof under sub. (4) (b), when a defendant claims to be competent, does not violate equal protection guarantees. It balances the fundamental rights of not being tried when incompetent and of not having liberty denied because of incompetence. State v. Wanta, 224 Wis. 2d 679, 592 N.W.2d 645 (Ct. App. 1999), 98-0318.

971.14 Annotation When a competency examination was ordered, but never occurred, the time limits under sub. (2) did not begin to run and no violation occurred. State ex rel. Hager v. Marten, 226 Wis. 2d 687, 594 N.W.2d 791 (1999), 97-3841.

971.14 Annotation If the court determines under sub. (4) (d) that the defendant is not competent and not likely to become competent within 12 months, the proceedings shall be suspended and the defendant may be civilly committed under sub. (6) (a) as well as sub. (6) (b). When a prosecutor was subsequently notified that the defendant was not an appropriate candidate for civil commitment because he was not mentally retarded, the state was authorized to request for reevaluation under sub. (6) (d). State v. Carey, 2004 WI App 83, 272 Wis. 2d 697, 679 N.W.2d 910, 03-1578.

971.14 Annotation Wisconsin's new competency to stand trial statute. Fosdal and Fullin. WBB Oct. 1982.

971.14 Annotation The insanity defense: Ready for reform? Fullin. WBB Dec. 1982.



971.15 Mental responsibility of defendant.

971.15  Mental responsibility of defendant.

971.15(1) (1) A person is not responsible for criminal conduct if at the time of such conduct as a result of mental disease or defect the person lacked substantial capacity either to appreciate the wrongfulness of his or her conduct or conform his or her conduct to the requirements of law.

971.15(2) (2) As used in this chapter, the terms "mental disease or defect" do not include an abnormality manifested only by repeated criminal or otherwise antisocial conduct.

971.15(3) (3) Mental disease or defect excluding responsibility is an affirmative defense which the defendant must establish to a reasonable certainty by the greater weight of the credible evidence.

971.15 History History: 1993 a. 486.

971.15 Annotation It is not a violation of due process to put the burden of the affirmative defense of mental disease or defect on the defendant. State v. Hebard, 50 Wis. 2d 408, 184 N.W.2d 156 (1971).

971.15 Annotation Psychomotor epilepsy may be legally classified as a mental disease or defect. Sprague v. State, 52 Wis. 2d 89, 187 N.W.2d 784 (1971).

971.15 Annotation The state does not have to produce evidence contradicting an insanity defense. The burden is on the defendant. Gibson v. State, 55 Wis. 2d 110, 197 N.W.2d 813 (1972).

971.15 Annotation A voluntarily drugged condition is not a form of insanity that can constitute a mental defect or disease. Medical testimony can not be used both on the issue of guilt to prove lack of intent and also to prove insanity. Gibson v. State, 55 Wis. 2d 110, 197 N.W.2d 813 (1972).

971.15 Annotation The legislature, in enacting the ALI Institute definition of insanity as this section, deliberately and positively excluded "antisocial conduct" from the statutory definition of "mental disease or defect." Simpson v. State, 62 Wis. 2d 605, 215 N.W.2d 435 (1974).

971.15 Annotation The jury was not obliged to accept the testimony of 2 medical witnesses, although the state did not present medical testimony, because it was the jury's responsibility to determine the weight and credibility of the medical testimony. Pautz v. State, 64 Wis. 2d 469, 219 N.W.2d 327 (1974).

971.15 Annotation Voluntary intoxication instructions were proper when the defendant, suffering from a non-temporary pre-psychotic condition, precipitated a temporary psychotic state by voluntary intoxication. State v. Kolisnitschenko, 84 Wis. 2d 492, 267 N.W.2d 321 (1978).

971.15 Annotation The court properly directed the verdict against the defendant on the issue of mental disease or defect. State v. Leach, 124 Wis. 2d 648, 370 N.W.2d 240 (1985).

971.15 Annotation Use of expert evidence of personality dysfunction in the guilt phase of a criminal trial is discussed. State v. Morgan, 195 Wis. 2d 388, 536 N.W.2d 425 (Ct. App. 1995), 93-2611.

971.15 Annotation When a defendant requests an 11th-hour change to a not guilty by reason of mental disease or defect plea, the defendant has the burden of showing why the change is appropriate. There must be an offer of proof encompassing the elements of the defense and a showing of why the plea was not entered earlier. State v. Oswald, 2000 WI App 3, 232 Wis. 2d 103, 606 N.W.2d 238, 97-1219.

971.15 Annotation A court is not required to conduct an on-the-record colloquy with respect to a defendant's desire to abandon a not guilty by reason of mental disease or defect plea. Only fundamental constitutional rights warrant this special protection and such a plea falls outside the realm of fundamental rights. State v. Francis, 2005 WI App 161, 285 Wis. 2d 451, 701 N.W.2d 632, 04-1360.

971.15 Annotation A court is not required to inform a defendant during a plea colloquy that he or she may plead guilty to a crime and still have a jury trial on the issue of mental responsibility. Because neither the federal or state constitutions confers a right to an insanity defense, a court has no obligation to personally address a defendant in regard to the withdrawal of an NGI plea, although it is the better practice to do so. State v. Burton, 2013 WI 61, ___ Wis. 2d ___, ___ N.W.2d ___, 11-0450.

971.15 Annotation The power of the psychiatric excuse. Halleck, 53 MLR 229.

971.15 Annotation The insanity defense: Conceptual confusion and the erosion of fairness. MacBain, 67 MLR 1 (1983).

971.15 Annotation Evidence of diminished capacity inadmissible to show lack of intent. 1976 WLR 623.



971.16 Examination of defendant.

971.16  Examination of defendant.

971.16(1) (1) In this section:

971.16(1)(a) (a) "Physician" has the meaning given in s. 448.01 (5).

971.16(1)(b) (b) "Psychologist" means a person holding a valid license under s. 455.04.

971.16(2) (2) If the defendant has entered a plea of not guilty by reason of mental disease or defect or there is reason to believe that mental disease or defect of the defendant will otherwise become an issue in the case, the court may appoint at least one physician or at least one psychologist, but not more than 3 physicians or psychologists or combination thereof, to examine the defendant and to testify at the trial. The compensation of the physicians or psychologists shall be fixed by the court and paid by the county upon the order of the court as part of the costs of the action. The receipt by any physician or psychologist summoned under this section of any other compensation than that so fixed by the court and paid by the county, or the offer or promise by any person to pay such other compensation, is unlawful and punishable as contempt of court. The fact that the physician or psychologist has been appointed by the court shall be made known to the jury and the physician or psychologist shall be subject to cross-examination by both parties.

971.16(3) (3) Not less than 10 days before trial, or at any other time that the court directs, any physician or psychologist appointed under sub. (2) shall file a report of his or her examination of the defendant with the judge, who shall cause copies to be transmitted to the district attorney and to counsel for the defendant. The contents of the report shall be confidential until the physician or psychologist has testified or at the completion of the trial. The report shall contain an opinion regarding the ability of the defendant to appreciate the wrongfulness of the defendant's conduct or to conform the defendant's conduct with the requirements of law at the time of the commission of the criminal offense charged and, if sufficient information is available to the physician or psychologist to reach an opinion, his or her opinion on whether the defendant needs medication or treatment and whether the defendant is not competent to refuse medication or treatment. The defendant is not competent to refuse medication or treatment if, because of mental illness, developmental disability, alcoholism or drug dependence, and after the advantages and disadvantages of and alternatives to accepting the particular medication or treatment have been explained to the defendant, one of the following is true:

971.16(3)(a) (a) The defendant is incapable of expressing an understanding of the advantages and disadvantages of accepting medication or treatment and the alternatives.

971.16(3)(b) (b) The defendant is substantially incapable of applying an understanding of the advantages, disadvantages and alternatives to his or her mental illness, developmental disability, alcoholism or drug dependence in order to make an informed choice as to whether to accept or refuse medication or treatment.

971.16(4) (4) If the defendant wishes to be examined by a physician, psychologist or other expert of his or her own choice, the examiner shall be permitted to have reasonable access to the defendant for the purposes of examination. No testimony regarding the mental condition of the defendant shall be received from a physician, psychologist or expert witness summoned by the defendant unless not less than 15 days before trial a report of the examination has been transmitted to the district attorney and unless the prosecution has been afforded an opportunity to examine and observe the defendant if the opportunity has been seasonably demanded. The state may summon a physician, psychologist or other expert to testify, but that witness shall not give testimony unless not less than 15 days before trial a written report of his or her examination of the defendant has been transmitted to counsel for the defendant.

971.16(5) (5) If a physician, psychologist or other expert who has examined the defendant testifies concerning the defendant's mental condition, he or she shall be permitted to make a statement as to the nature of his or her examination, his or her diagnosis of the mental condition of the defendant at the time of the commission of the offense charged, his or her opinion as to the ability of the defendant to appreciate the wrongfulness of the defendant's conduct or to conform to the requirements of law and, if sufficient information is available to the physician, psychologist or expert to reach an opinion, his or her opinion on whether the defendant needs medication or treatment and whether the defendant is not competent to refuse medication or treatment for the defendant's mental condition. Testimony concerning the defendant's need for medication or treatment and competence to refuse medication or treatment may not be presented before the jury that is determining the ability of the defendant to appreciate the wrongfulness of his or her conduct or to conform his or her conduct with the requirements of law at the time of the commission of the criminal offense charged. The physician, psychologist or other expert shall be permitted to make an explanation reasonably serving to clarify his or her diagnosis and opinion and may be cross-examined as to any matter bearing on his or her competency or credibility or the validity of his or her diagnosis or opinion.

971.16(6) (6) Nothing in this section shall require the attendance at the trial of any physician, psychologist or other expert witness for any purpose other than the giving of his or her testimony.

971.16 History History: 1989 a. 31, 359; 1991 a. 39; 1995 a. 268; 2005 a. 244.

971.16 Annotation Denying the defendant's motion for a directed verdict after the defendant's sanity witnesses had testified and the state had rested, then allowing 3 witnesses appointed by the court to testify, was not an abuse of discretion. State v. Bergenthal, 47 Wis. 2d 668, 178 N.W.2d 16 (1970).

971.16 Annotation The rules stated in Bergenthal apply to a trial to the court. Lewis v. State, 57 Wis. 2d 469, 204 N.W.2d 527 (1973).

971.16 Annotation It was not error to allow a psychiatrist to express an opinion that no psychiatrist could form an opinion as to the defendant's legal sanity because of unknown variables. Kemp v. State, 61 Wis. 2d 125, 211 N.W.2d 793 (1973).

971.16 Annotation "Mental condition" under sub. (3) refers to the defense of mental disease or defect, not to an intoxication defense. Loveday v. State, 74 Wis. 2d 503, 247 N.W.2d 116 (1976).

971.16 Annotation An indigent defendant is constitutionally entitled to an examining physician, at state expense, when mental status is an issue, but this statute is not the vehicle to satisfy this right. State v. Burdick, 166 Wis. 2d 785, 480 N.W.2d 528 (Ct. App. 1992).



971.165 Trial of actions upon plea of not guilty by reason of mental disease or defect.

971.165  Trial of actions upon plea of not guilty by reason of mental disease or defect.

971.165(1) (1) If a defendant couples a plea of not guilty with a plea of not guilty by reason of mental disease or defect:

971.165(1)(a) (a) There shall be a separation of the issues with a sequential order of proof in a continuous trial. The plea of not guilty shall be determined first and the plea of not guilty by reason of mental disease or defect shall be determined second.

971.165(1)(b) (b) If the plea of not guilty is tried to a jury, the jury shall be informed of the 2 pleas and that a verdict will be taken upon the plea of not guilty before the introduction of evidence on the plea of not guilty by reason of mental disease or defect. No verdict on the first plea may be valid or received unless agreed to by all jurors.

971.165(1)(c) (c) If both pleas are tried to a jury, that jury shall be the same, except that:

971.165(1)(c)1. 1. If one or more jurors who participated in determining the first plea become unable to serve, the remaining jurors shall determine the 2nd plea.

971.165(1)(c)2. 2. If the jury is discharged prior to reaching a verdict on the 2nd plea, the defendant shall not solely on that account be entitled to a redetermination of the first plea and a different jury may be selected to determine the 2nd plea only.

971.165(1)(c)3. 3. If an appellate court reverses a judgment as to the 2nd plea but not as to the first plea and remands for further proceedings, or if the trial court vacates the judgment as to the 2nd plea but not as to the first plea, the 2nd plea may be determined by a different jury selected for this purpose.

971.165(1)(d) (d) If the defendant is found not guilty, the court shall enter a judgment of acquittal and discharge the defendant. If the defendant is found guilty, the court shall withhold entry of judgment pending determination of the 2nd plea.

971.165(2) (2) If the plea of not guilty by reason of mental disease or defect is tried to a jury, the court shall inform the jury that the effect of a verdict of not guilty by reason of mental disease or defect is that, in lieu of criminal sentence or probation, the defendant will be committed to the custody of the department of health services and will be placed in an appropriate institution unless the court determines that the defendant would not pose a danger to himself or herself or to others if released under conditions ordered by the court. No verdict on the plea of not guilty by reason of mental disease or defect may be valid or received unless agreed to by at least five-sixths of the jurors.

971.165(3) (3)

971.165(3)(a)(a) If a defendant is not found not guilty by reason of mental disease or defect, the court shall enter a judgment of conviction and shall either impose or withhold sentence under s. 972.13 (2).

971.165(3)(b) (b) If a defendant is found not guilty by reason of mental disease or defect, the court shall enter a judgment of not guilty by reason of mental disease or defect. The court shall thereupon proceed under s. 971.17. A judgment entered under this paragraph is interlocutory to the commitment order entered under s. 971.17 and reviewable upon appeal therefrom.

971.165 History History: 1987 a. 86; 1989 a. 31, 334; 1995 a. 27 s. 9126 (19); Sup. Ct. Order No. 96-08, 207 Wis. 2d xv (1997); 2007 a. 20 s. 9121 (6) (a).

971.165 Annotation The decision to withdraw a not guilty by reason of mental defect plea belongs to the defendant, not counsel. State v. Byrge, 225 Wis. 2d 702, 594 N.W.2d 388 (Ct. App. 1999), 97-3217.

971.165 Annotation Section 972.01 (1), which requires state consent to the waiver of a jury in a criminal trial, applies when a defendant seeks to waive a jury in the responsibility phase of a bifurcated trial. The state has a legitimate interest in having the decision of mental responsibility decided by a jury. State v. Murdock, 2000 WI App 170, 238 Wis. 2d 301, 617 N.W.2d 175, 99-0566.

971.165 Annotation A defendant can only be found not guilty by reason of mental disease or defect after admitting to the criminal conduct or being found guilty. While the decision made in the responsibility phase is not criminal in nature, the mental responsibility phase remains a part of the criminal case in general, and the defendant is entitled to invoke the 5th amendment at the mental responsibility phase without penalty. State v. Langenbach, 2001 WI App 222, 247 Wis. 2d 933, 634 N.W.2d 916, 01-0851.

971.165 Annotation A directed verdict against a criminal defendant on the issue of insanity was constitutional. Leach v. Kolb, 911 F.2d 1249 (1990).

971.165 Annotation The trial court's wholesale exclusion of the defendant's proffered expert and lay testimony regarding post-traumatic stress disorder from the guilt phase of a murder trial did not violate the defendant's right to present a defense and to testify on her own behalf. Morgan v. Krenke, 232 F.3d 562 (2000).

971.165 Annotation Restricting the admission of psychiatric testimony on a defendant's mental state: Wisconsin's Steele curtain. 1981 WLR 733.



971.17 Commitment of persons found not guilty by reason of mental disease or mental defect.

971.17  Commitment of persons found not guilty by reason of mental disease or mental defect.

971.17(1) (1)  Commitment period.

971.17(1)(a)(a) Felonies committed before July 30, 2002. Except as provided in par. (c), when a defendant is found not guilty by reason of mental disease or mental defect of a felony committed before July 30, 2002, the court shall commit the person to the department of health services for a specified period not exceeding two-thirds of the maximum term of imprisonment that could be imposed against an offender convicted of the same felony, including imprisonment authorized by any applicable penalty enhancement statutes, subject to the credit provisions of s. 973.155.

971.17(1)(b) (b) Felonies committed on or after July 30, 2002. Except as provided in par. (c), when a defendant is found not guilty by reason of mental disease or mental defect of a felony committed on or after July 30, 2002, the court shall commit the person to the department of health services for a specified period not exceeding the maximum term of confinement in prison that could be imposed on an offender convicted of the same felony, plus imprisonment authorized by any applicable penalty enhancement statutes, subject to the credit provisions of s. 973.155.

971.17(1)(c) (c) Felonies punishable by life imprisonment. If a defendant is found not guilty by reason of mental disease or mental defect of a felony that is punishable by life imprisonment, the commitment period specified by the court may be life, subject to termination under sub. (5).

971.17(1)(d) (d) Misdemeanors. When a defendant is found not guilty by reason of mental disease or mental defect of a misdemeanor, the court shall commit the person to the department of health services for a specified period not exceeding two-thirds of the maximum term of imprisonment that could be imposed against an offender convicted of the same misdemeanor, including imprisonment authorized by any applicable penalty enhancement statutes, subject to the credit provisions of s. 973.155.

971.17(1g) (1g) Notice of restriction on firearm possession. If the defendant under sub. (1) is found not guilty of a felony by reason of mental disease or defect, the court shall inform the defendant of the requirements and penalties under s. 941.29.

971.17(1h) (1h) Notice of restrictions on possession of body armor. If the defendant under sub. (1) is found not guilty of a violent felony, as defined in s. 941.291 (1) (b), by reason of mental disease or defect, the court shall inform the defendant of the requirements and penalties under s. 941.291.

971.17(1j) (1j) Sexual assault; lifetime supervision.

971.17(1j)(a)(a) In this subsection, "serious sex offense" has the meaning given in s. 939.615 (1) (b).

971.17(1j)(b) (b) If a person is found not guilty by reason of mental disease or defect of a serious sex offense, the court may, in addition to committing the person to the department of health services under sub. (1), place the person on lifetime supervision under s. 939.615 if notice concerning lifetime supervision was given to the person under s. 973.125 and if the court determines that lifetime supervision of the person is necessary to protect the public.

971.17(1m) (1m) Sexual assault; registration and testing.

971.17(1m)(a)(a)

971.17(1m)(a)1.1. If the defendant under sub. (1) is found not guilty by reason of mental disease or defect for a felony or a violation of s. 165.765 (1), 2011 stats., or of s. 940.225 (3m), 941.20 (1), 944.20, 944.30, 944.31, 944.33 (1), 946.52, or 948.10 (1) (b), the court shall require the person to provide a biological specimen to the state crime laboratories for deoxyribonucleic acid analysis. The judge shall inform the person that he or she may request expungement under s. 165.77 (4).

971.17(1m)(a)2. 2. Biological specimens required under subd. 1. shall be obtained and submitted as specified in rules promulgated by the department of justice under s. 165.76 (4).

Effective date text (a) If the defendant under sub. (1) is found not guilty by reason of mental disease or defect for a felony or a violation of s. 165.765 (1), 940.225 (3m), 944.20, or 948.10, the court shall require the person to provide a biological specimen to the state crime laboratories for deoxyribonucleic acid analysis.

971.17(1m)(b) (b)

971.17(1m)(b)1m.1m.

971.17(1m)(b)1m.a.a. Except as provided in subd. 2m., if the defendant under sub. (1) is found not guilty by reason of mental disease or defect for any violation, or for the solicitation, conspiracy, or attempt to commit any violation, of ch. 940, 944, or 948 or s. 942.08 or 942.09, or ss. 943.01 to 943.15, the court may require the defendant to comply with the reporting requirements under s. 301.45 if the court determines that the underlying conduct was sexually motivated, as defined in s. 980.01 (5), and that it would be in the interest of public protection to have the defendant report under s. 301.45.

971.17(1m)(b)1m.b. b. If a court under subd. 1m. a. orders a person to comply with the reporting requirements under s. 301.45 in connection with a finding of not guilty by reason of mental disease or defect for a violation, or the solicitation, conspiracy, or attempt to commit a violation, of s. 942.09 and the person was under the age of 21 when he or she committed the offense, the court may provide that upon termination of the commitment order under sub. (5) or expiration of the order under sub. (6) the person be released from the requirement to comply with the reporting requirements under s. 301.45.

971.17(1m)(b)2m. 2m. If the defendant under sub. (1) is found not guilty by reason of mental disease or defect for a violation, or for the solicitation, conspiracy, or attempt to commit a violation, of s. 940.22 (2), 940.225 (1), (2), or (3), 944.06, 948.02 (1) or (2), 948.025, 948.05, 948.051, 948.055, 948.06, 948.07, 948.075, 948.08, 948.085, 948.095, 948.11 (2) (a) or (am), 948.12, 948.13, or 948.30, of s. 940.302 (2) if s. 940.302 (2) (a) 1. b. applies, or of s. 940.30 or 940.31 if the victim was a minor and the defendant was not the victim's parent, the court shall require the defendant to comply with the reporting requirements under s. 301.45 unless the court determines, after a hearing on a motion made by the defendant, that the defendant is not required to comply under s. 301.45 (1m).

971.17(1m)(b)3. 3. In determining under subd. 1m. a. whether it would be in the interest of public protection to have the defendant report under s. 301.45, the court may consider any of the following:

971.17(1m)(b)3.a. a. The ages, at the time of the violation, of the defendant and the victim of the violation.

971.17(1m)(b)3.b. b. The relationship between the defendant and the victim of the violation.

971.17(1m)(b)3.c. c. Whether the violation resulted in bodily harm, as defined in s. 939.22 (4), to the victim.

971.17(1m)(b)3.d. d. Whether the victim suffered from a mental illness or mental deficiency that rendered him or her temporarily or permanently incapable of understanding or evaluating the consequences of his or her actions.

971.17(1m)(b)3.e. e. The probability that the defendant will commit other violations in the future.

971.17(1m)(b)3.g. g. Any other factor that the court determines may be relevant to the particular case.

971.17(1m)(b)4. 4. If the court orders a defendant to comply with the reporting requirements under s. 301.45, the court may order the defendant to continue to comply with the reporting requirements until his or her death.

971.17(1m)(b)5. 5. If the court orders a defendant to comply with the reporting requirements under s. 301.45, the clerk of the court in which the order is entered shall promptly forward a copy of the order to the department of corrections. If the finding of not guilty by reason of mental disease or defect on which the order is based is reversed, set aside or vacated, the clerk of the court shall promptly forward to the department of corrections a certificate stating that the finding has been reversed, set aside or vacated.

971.17(2) (2) Investigation and examination.

971.17(2)(a)(a) The court shall enter an initial commitment order under this section pursuant to a hearing held as soon as practicable after the judgment of not guilty by reason of mental disease or mental defect is entered. If the court lacks sufficient information to make the determination required by sub. (3) immediately after trial, it may adjourn the hearing and order the department of health services to conduct a predisposition investigation using the procedure in s. 972.15 or a supplementary mental examination or both, to assist the court in framing the commitment order.

971.17(2)(b) (b) If a supplementary mental examination is ordered under par. (a), the court may appoint one or more examiners having the specialized knowledge determined by the court to be appropriate to examine and report upon the condition of the person. In lieu thereof, the court may commit the person to an appropriate mental health facility for the period specified in par. (c), which shall count as days spent in custody under s. 973.155.

971.17(2)(c) (c) An examiner shall complete an inpatient examination under par. (b) and file the report within 15 days after the examination is ordered unless, for good cause, the examiner cannot complete the examination and requests an extension. In that case, the court may allow one 15-day extension of the examination period. An examiner shall complete an outpatient examination and file the report of examination within 15 days after the examination is ordered.

971.17(2)(d) (d) If the court orders an inpatient examination under par. (b), it shall arrange for the transportation of the person to the examining facility within a reasonable time after the examination is ordered and for the person to be returned to the jail or court within a reasonable time after the examination has been completed.

971.17(2)(e) (e) The examiner appointed under par. (b) shall personally observe and examine the person. The examiner or facility shall have access to the person's past or present treatment records, as defined in s. 51.30 (1) (b), and patient health care records, as provided under s. 146.82 (2) (c). If the examiner believes that the person is appropriate for conditional release, the examiner shall report on the type of treatment and services that the person may need while in the community on conditional release.

971.17(2)(f) (f) The costs of an examination ordered under par. (a) shall be paid by the county upon the order of the court as part of the costs of the action.

971.17(2)(g) (g) Within 10 days after the examiner's report is filed under par. (c), the court shall hold a hearing to determine whether commitment shall take the form of institutional care or conditional release.

971.17(3) (3) Commitment order.

971.17(3)(a)(a) An order for commitment under this section shall specify either institutional care or conditional release. The court shall order institutional care if it finds by clear and convincing evidence that conditional release of the person would pose a significant risk of bodily harm to himself or herself or to others or of serious property damage. If the court does not make this finding, it shall order conditional release. In determining whether commitment shall be for institutional care or conditional release, the court may consider, without limitation because of enumeration, the nature and circumstances of the crime, the person's mental history and present mental condition, where the person will live, how the person will support himself or herself, what arrangements are available to ensure that the person has access to and will take necessary medication, and what arrangements are possible for treatment beyond medication.

971.17(3)(b) (b) If the state proves by clear and convincing evidence that the person is not competent to refuse medication or treatment for the person's mental condition, under the standard specified in s. 971.16 (3), the court shall issue, as part of the commitment order, an order that the person is not competent to refuse medication or treatment for the person's mental condition and that whoever administers the medication or treatment to the person shall observe appropriate medical standards.

971.17(3)(c) (c) If the court order specifies institutional care, the department of health services shall place the person in an institution under s. 51.37 (3) that the department considers appropriate in light of the rehabilitative services required by the person and the protection of public safety. If the person is not subject to a court order determining the person to be not competent to refuse medication or treatment for the person's mental condition and if the institution in which the person is placed determines that the person should be subject to such a court order, the institution may file with the court, with notice to the person and his or her counsel and the district attorney, a motion for a hearing, under the standard specified in s. 971.16 (3), on whether the person is not competent to refuse medication or treatment. A report on which the motion is based shall accompany the motion and notice of motion and shall include a statement signed by a licensed physician that asserts that the person needs medication or treatment and that the person is not competent to refuse medication or treatment, based on an examination of the person by a licensed physician. Within 10 days after a motion is filed under this paragraph, the court shall determine the person's competency to refuse medication or treatment for the person's mental condition. At the request of the person, his or her counsel or the district attorney, the hearing may be postponed, but in no case may the postponed hearing be held more than 20 days after a motion is filed under this paragraph. If the district attorney, the person and his or her counsel waive their respective opportunities to present other evidence on the issue, the court shall determine the person's competency to refuse medication or treatment on the basis of the report accompanying the motion. In the absence of these waivers, the court shall hold an evidentiary hearing on the issue. If the state proves by evidence that is clear and convincing that the person is not competent to refuse medication or treatment, under the standard specified in s. 971.16 (3), the court shall order that the person is not competent to refuse medication or treatment for the person's mental condition and that whoever administers the medication or treatment to the person shall observe appropriate medical standards.

971.17(3)(d) (d) If the court finds that the person is appropriate for conditional release, the court shall notify the department of health services. The department of health services and the county department under s. 51.42 in the county of residence of the person shall prepare a plan that identifies the treatment and services, if any, that the person will receive in the community. The plan shall address the person's need, if any, for supervision, medication, community support services, residential services, vocational services, and alcohol or other drug abuse treatment. The department of health services may contract with a county department, under s. 51.42 (3) (aw) 1. d., with another public agency or with a private agency to provide the treatment and services identified in the plan. The plan shall specify who will be responsible for providing the treatment and services identified in the plan. The plan shall be presented to the court for its approval within 21 days after the court finding that the person is appropriate for conditional release, unless the county department, department of health services and person to be released request additional time to develop the plan. If the county department of the person's county of residence declines to prepare a plan, the department of health services may arrange for another county to prepare the plan if that county agrees to prepare the plan and if the individual will be living in that county.

971.17(3)(e) (e) An order for conditional release places the person in the custody and control of the department of health services. A conditionally released person is subject to the conditions set by the court and to the rules of the department of health services. Before a person is conditionally released by the court under this subsection, the court shall so notify the municipal police department and county sheriff for the area where the person will be residing. The notification requirement under this paragraph does not apply if a municipal department or county sheriff submits to the court a written statement waiving the right to be notified. If the department of health services alleges that a released person has violated any condition or rule, or that the safety of the person or others requires that conditional release be revoked, he or she may be taken into custody under the rules of the department. The department of health services shall submit a statement showing probable cause of the detention and a petition to revoke the order for conditional release to the committing court and the regional office of the state public defender responsible for handling cases in the county where the committing court is located within 72 hours after the detention, excluding Saturdays, Sundays, and legal holidays. The court shall hear the petition within 30 days, unless the hearing or time deadline is waived by the detained person. Pending the revocation hearing, the department of health services may detain the person in a jail or in a hospital, center or facility specified by s. 51.15 (2). The state has the burden of proving by clear and convincing evidence that any rule or condition of release has been violated, or that the safety of the person or others requires that conditional release be revoked. If the court determines after hearing that any rule or condition of release has been violated, or that the safety of the person or others requires that conditional release be revoked, it may revoke the order for conditional release and order that the released person be placed in an appropriate institution under s. 51.37 (3) until the expiration of the commitment or until again conditionally released under this section.

971.17(4) (4) Petition for conditional release.

971.17(4)(a)(a) Any person who is committed for institutional care may petition the committing court to modify its order by authorizing conditional release if at least 6 months have elapsed since the initial commitment order was entered, the most recent release petition was denied or the most recent order for conditional release was revoked. The director of the facility at which the person is placed may file a petition under this paragraph on the person's behalf at any time.

971.17(4)(b) (b) If the person files a timely petition without counsel, the court shall serve a copy of the petition on the district attorney and, subject to sub. (7) (b), refer the matter to the state public defender for determination of indigency and appointment of counsel under s. 977.05 (4) (j). If the person petitions through counsel, his or her attorney shall serve the district attorney.

971.17(4)(c) (c) Within 20 days after receipt of the petition, the court shall appoint one or more examiners having the specialized knowledge determined by the court to be appropriate, who shall examine the person and furnish a written report of the examination to the court within 30 days after appointment. The examiners shall have reasonable access to the person for purposes of examination and to the person's past and present treatment records, as defined in s. 51.30 (1) (b), and patient health care records, as provided under s. 146.82 (2) (c). If any such examiner believes that the person is appropriate for conditional release, the examiner shall report on the type of treatment and services that the person may need while in the community on conditional release.

971.17(4)(d) (d) The court, without a jury, shall hear the petition within 30 days after the report of the court-appointed examiner is filed with the court, unless the petitioner waives this time limit. Expenses of proceedings under this subsection shall be paid as provided under s. 51.20 (18). The court shall grant the petition unless it finds by clear and convincing evidence that the person would pose a significant risk of bodily harm to himself or herself or to others or of serious property damage if conditionally released. In making this determination, the court may consider, without limitation because of enumeration, the nature and circumstances of the crime, the person's mental history and present mental condition, where the person will live, how the person will support himself or herself, what arrangements are available to ensure that the person has access to and will take necessary medication, and what arrangements are possible for treatment beyond medication.

971.17(4)(e) (e)

971.17(4)(e)1.1. If the court finds that the person is appropriate for conditional release, the court shall notify the department of health services. Subject to subd. 2. and 3., the department of health services and the county department under s. 51.42 in the county of residence of the person shall prepare a plan that identifies the treatment and services, if any, that the person will receive in the community. The plan shall address the person's need, if any, for supervision, medication, community support services, residential services, vocational services, and alcohol or other drug abuse treatment. The department of health services may contract with a county department, under s. 51.42 (3) (aw) 1. d., with another public agency or with a private agency to provide the treatment and services identified in the plan. The plan shall specify who will be responsible for providing the treatment and services identified in the plan. The plan shall be presented to the court for its approval within 60 days after the court finding that the person is appropriate for conditional release, unless the county department, department of health services and person to be released request additional time to develop the plan.

971.17(4)(e)2. 2. If the county department of the person's county of residence declines to prepare a plan, the department of health services may arrange for any other county to prepare the plan if that county agrees to prepare the plan and if the person will be living in that county. This subdivision does not apply if the person was found not guilty of a sex offense, as defined in s. 301.45 (1d) (b), by reason of mental disease or defect.

971.17(4)(e)3. 3. If the county department for the person's county of residence declines to prepare a plan for a person who was found not guilty of a sex offense, as defined in s. 301.45 (1d) (b), by reason of mental disease or defect, the department may arrange for any of the following counties to prepare a plan if the county agrees to do so:

971.17(4)(e)3.a. a. The county in which the person was found not guilty by reason of mental disease or defect, if the person will be living in that county.

971.17(4)(e)3.b. b. A county in which a treatment facility for sex offenders is located, if the person will be living in that facility.

971.17(4m) (4m) Notice about conditional release.

971.17(4m)(a)(a) In this subsection:

971.17(4m)(a)1. 1. "Crime" has the meaning designated in s. 949.01 (1).

971.17(4m)(a)2. 2. "Member of the family" means spouse, domestic partner under ch. 770, child, sibling, parent or legal guardian.

971.17(4m)(a)3. 3. "Victim" means a person against whom a crime has been committed.

971.17(4m)(b) (b) If the court conditionally releases a defendant under this section, the district attorney shall do all of the following in accordance with par. (c):

971.17(4m)(b)1. 1. Make a reasonable attempt to notify the victim of the crime committed by the defendant or, if the victim died as a result of the crime, an adult member of the victim's family or, if the victim is younger than 18 years old, the victim's parent or legal guardian.

971.17(4m)(b)2. 2. Notify the department of corrections.

971.17(4m)(c) (c) The notice under par. (b) shall inform the department of corrections and the person under par. (b) 1. of the defendant's name and conditional release date. The district attorney shall send the notice, postmarked no later than 7 days after the court orders the conditional release under this section, to the department of corrections and to the last-known address of the person under par. (b) 1.

971.17(4m)(d) (d) Upon request, the department of health services shall assist district attorneys in obtaining information regarding persons specified in par. (b) 1.

971.17(5) (5) Petition for termination. A person on conditional release, or the department of health services on his or her behalf, may petition the committing court to terminate the order of commitment. If the person files a timely petition without counsel, the court shall serve a copy of the petition on the district attorney and, subject to sub. (7) (b), refer the matter to the state public defender for determination of indigency and appointment of counsel under s. 977.05 (4) (j). If the person petitions through counsel, his or her attorney shall serve the district attorney. The petition shall be determined as promptly as practicable by the court without a jury. The court shall terminate the order of commitment unless it finds by clear and convincing evidence that further supervision is necessary to prevent a significant risk of bodily harm to the person or to others or of serious property damage. In making this determination, the court may consider, without limitation because of enumeration, the nature and circumstances of the crime, the person's mental history and current mental condition, the person's behavior while on conditional release, and plans for the person's living arrangements, support, treatment and other required services after termination of the commitment order. A petition under this subsection may not be filed unless at least 6 months have elapsed since the person was last placed on conditional release or since the most recent petition under this subsection was denied.

971.17(6) (6) Expiration of commitment order.

971.17(6)(a)(a) At least 60 days prior to the expiration of a commitment order under sub. (1), the department of health services shall notify all of the following:

971.17(6)(a)1. 1. The court that committed the person.

971.17(6)(a)2. 2. The district attorney of the county in which the commitment order was entered.

971.17(6)(a)3. 3. The appropriate county department under s. 51.42 or 51.437.

971.17(6)(b) (b) Upon the expiration of a commitment order under sub. (1), the court shall discharge the person, subject to the right of the department of health services or the appropriate county department under s. 51.42 or 51.437 to proceed against the person under ch. 51 or 55. If none of those departments proceeds against the person under ch. 51 or 55, the court may order the proceeding.

971.17(6m) (6m) Notice about termination or discharge.

971.17(6m)(a)(a) In this subsection:

971.17(6m)(a)1. 1. "Crime" has the meaning designated in s. 949.01 (1).

971.17(6m)(a)2. 2. "Member of the family" means spouse, domestic partner under ch. 770, child, sibling, parent or legal guardian.

971.17(6m)(a)3. 3. "Victim" means a person against whom a crime has been committed.

971.17(6m)(b) (b) If the court orders that the defendant's commitment is terminated under sub. (5) or that the defendant be discharged under sub. (6), the department of health services shall do all of the following in accordance with par. (c):

971.17(6m)(b)1. 1. If the person has submitted a card under par. (d) requesting notification, make a reasonable attempt to notify the victim of the crime committed by the defendant, or, if the victim died as a result of the crime, an adult member of the victim's family or, if the victim is younger than 18 years old, the victim's parent or legal guardian.

971.17(6m)(b)2. 2. Notify the department of corrections.

971.17(6m)(c) (c) The notice under par. (b) shall inform the department of corrections and the person under par. (b) 1. of the defendant's name and termination or discharge date. The department of health services shall send the notice, postmarked at least 7 days before the defendant's termination or discharge date, to the department of corrections and to the last-known address of the person under par. (b) 1.

971.17(6m)(d) (d) The department of health services shall design and prepare cards for persons specified in par. (b) 1. to send to the department. The cards shall have space for these persons to provide their names and addresses, the name of the applicable defendant and any other information the department determines is necessary. The department shall provide the cards, without charge, to district attorneys. District attorneys shall provide the cards, without charge, to persons specified in par. (b) 1. These persons may send completed cards to the department. All departmental records or portions of records that relate to mailing addresses of these persons are not subject to inspection or copying under s. 19.35 (1), except as needed to comply with a request under sub. (4m) (d) or s. 301.46 (3) (d).

971.17(7) (7) Hearings and rights.

971.17(7)(a)(a) The committing court shall conduct all hearings under this section. The person shall be given reasonable notice of the time and place of each such hearing. The court may designate additional persons to receive these notices.

971.17(7)(b) (b) Without limitation by enumeration, at any hearing under this section, the person has the right to:

971.17(7)(b)1. 1. Counsel. If the person claims or appears to be indigent, the court shall refer the person to the authority for indigency determinations under s. 977.07 (1).

971.17(7)(b)2. 2. Remain silent.

971.17(7)(b)3. 3. Present and cross-examine witnesses.

971.17(7)(b)4. 4. Have the hearing recorded by a court reporter.

971.17(7)(c) (c) If the person wishes to be examined by a physician, as defined in s. 971.16 (1) (a), or a psychologist, as defined in s. 971.16 (1) (b), or other expert of his or her choice, the procedure under s. 971.16 (4) shall apply. Upon motion of an indigent person, the court shall appoint a qualified and available examiner for the person at public expense. Examiners for the person or the district attorney shall have reasonable access to the person for purposes of examination, and to the person's past and present treatment records, as defined in s. 51.30 (1) (b), and patient health care records as provided under s. 146.82 (2) (c).

971.17(7)(d) (d) Upon a showing by the proponent of good cause under s. 807.13 (2) (c), testimony may be received into the record of a hearing under this section by telephone or live audiovisual means.

971.17(7m) (7m) Motion for postdisposition relief and appeal.

971.17(7m)(a)(a) A motion for postdisposition relief from a final order or judgment by a person subject to this section shall be made in the time and manner provided in ss. 809.30 to 809.32. An appeal by a person subject to this section from a final order or judgment under this section or from an order denying a motion for postdisposition relief shall be taken in the time and manner provided in ss. 808.04 (3) and 809.30 to 809.32. The person shall file a motion for postdisposition relief in the circuit court before a notice of appeal is filed unless the grounds for seeking relief are sufficiency of the evidence or issues previously raised.

971.17(7m)(b) (b) An appeal by the state from a final judgment or order under this section may be taken to the court of appeals within the time specified in s. 808.04 (4) and in the manner provided for civil appeals under chs. 808 and 809.

971.17(8) (8) Applicability. This section governs the commitment, release and discharge of persons adjudicated not guilty by reason of mental disease or mental defect for offenses committed on or after January 1, 1991. The commitment, release and discharge of persons adjudicated not guilty by reason of mental disease or mental defect for offenses committed prior to January 1, 1991, shall be governed by s. 971.17, 1987 stats., as affected by 1989 Wisconsin Act 31.

971.17 History History: 1975 c. 430; 1977 c. 353; 1977 c. 428 s. 115; 1983 a. 359; Sup. Ct. Order, 141 Wis. 2d xiii (1987); 1987 a. 394; 1989 a. 31, 142, 334, 359; Sup. Ct. Order, 158 Wis. 2d xvii (1990); 1991 a. 39, 189, 269; 1993 a. 16, 98, 227; 1995 a. 27 s. 9126 (19); 1995 a. 417, 425, 440, 448; 1997 a. 35, 130, 181, 252, 275; 1999 a. 89; 2001 a. 95, 109; 2003 a. 50; 2005 a. 277, 431; 2007 a. 20 ss. 3875, 9121 (6) (a); 2007 a. 116; 2009 a. 26, 28, 137, 261; 2011 a. 258; 2013 a. 20.

971.17 Annotation Neither sub. (3), the due process clause, or the equal protection clause provides a right to a jury trial in recommitment proceedings. State v. M.S. 159 Wis. 2d 206, 464 N.W.2d 41 (Ct. App. 1990).

971.17 Annotation The state, and not the county, is responsible for funding the conditions for a person conditionally released under this section. Rolo v. Goers, 174 Wis. 2d 709, 497 N.W.2d 724 (Ct. App. 1993).

971.17 Annotation It is not a denial of due process for an insanity acquitee to be confined to a state health facility for so long as he or she is considered dangerous, although sane, provided that: 1) the commitment does not exceed the maximum term of imprisonment that could have been imposed for the criminal offense charged; and 2) the state bears the burden of proof that the commitment should continue because the individual is a danger to himself, herself, or others. State v. Randall, 192 Wis. 2d 800, 532 N.W.2d 94 (1995), 94-1053.

971.17 Annotation The sentence of a defendant convicted of committing a crime while committed due to a prior not guilty by reason of mental disease or defect commitment under s. 971.17 may not be served concurrent with the commitment. State v. Szulczewski, 209 Wis. 2d 1, 561 N.W.2d 781 (Ct. App. 1997), 96-1323.

971.17 Annotation A court may not order a prison sentence consecutive to an s. 971.17 commitment. A sentence can only be imposed concurrent or consecutive to another sentence. State v. Harr, 211 Wis. 2d 584, 568 N.W.2d 307 (Ct. App. 1997), 96-2815.

971.17 Annotation A commitment under this section is legal cause under s. 973.15 (8) to stay the sentence of a defendant who commits a crime while serving the commitment. Whether to stay the sentence while the commitment is in effect or to begin the sentence immediately is within the sentencing court's discretion. State v. Szulczewski, 216 Wis. 2d 495, 574 N.W.2d 660 (1998), 96-1323.

971.17 Annotation The 30-day requirement in sub. (3) (e) is directory. The failure to have a hearing within 30 days of filing a petition to revoke a conditional release does not cause the court to lose competence to decide a second petition. State v. Schertz, 2002 WI App 289, 258 Wis. 2d 351, 655 N.W.2d 175, 02-0789.

971.17 Annotation Section 51.75, the interstate compact on mental health, does not apply to individuals found not guilty of criminal charges by reason of mental disease or defect in accord with this section. State v. Devore, 2004 WI App 87, 272 Wis. 2d 383, 679 N.W.2d 890, 03-2323.

971.17 Annotation A circuit court's order for commitment under sub. (3) (a) should be reviewed under a sufficiency of the evidence standard. State v. Wilinski, 2008 WI App 170, 2008 WI App 170, 314 Wis. 2d 643, 762 N.W.2d 399, 08-0404.

971.17 Annotation Sub. (3) (c) facially satisfies substantive due process protections. A finding of dangerousness is not required to order the involuntary medication of an individual committed under this section. Findings of dangerousness based on the original commitment under sub. (3) and on the denial of a petition for conditional release under sub. (4) (d) continue to be present until they are changed or upset. With such a basis present, a court evaluating a motion for an involuntary medication order need not make separate or independent findings of dangerousness. State v. Wood, 2010 WI 17, 323 Wis. 2d 321, 780 N.W.2d 63, 07-2767.

971.17 Annotation Sub. (3) (c) is facially valid on procedural due process grounds for two primary reasons: 1) the statute requires that the court grant a conditional release hearing, which the committed person may request every 6 months. Although that review is not specific to the medication order, it must necessarily include a review of the medication order; and 2) language in this section outside sub. (3) (c) implicitly requires periodic review. State v. Wood, 2010 WI 17, 323 Wis. 2d 321, 780 N.W.2d 63, 07-2767.

971.17 Annotation "Property damage" in sub. (3) (a) includes not only physical harm or destruction, but also loss of goods or money. State v. Brown, 2010 WI App 113, 328 Wis. 2d 241, 789 N.W.2d 102, 09-1822.

971.17 Annotation The proper standard of review of the trial court's dangerousness finding under sub. (2), 1987 stats., as applied under sub. (8) is the sufficiency of the evidence test. Trial courts are to determine dangerousness by considering the statutory factors of sub. (4) (d), 2009 stats., and balancing the interests at stake. State v. Randall, 2011 WI App 102, 336 Wis. 2d 399, 802 N.W.2d 194, 09-2779.

971.17 Annotation Under the broad terms of s. 51.30 (7), the confidentiality requirements created under s. 51.30 generally apply to "treatment records" in criminal not guilty by reason of insanity (NGI) cases. All conditional release plans in NGI cases are, by statutory definition, treatment records. They are "created in the course of providing services to individuals for mental illness," and thus should be deemed confidential. An order of placement in an NGI case is not a "treatment record." La Crosse Tribune v. Circuit Court for La Crosse County, 2012 WI App 42, 340 Wis. 2d 663, 814 N.W.2d 867, 10-3120.

971.17 Annotation Sub. (3) (c) is unconstitutional to the extent that it allows administration of psychotropic medication to an inmate based on a finding of incompetence to refuse without there being a finding that the inmate is dangerous to himself or others. Enis. v. DHSS, 962 F. Supp. 1192 (1997). But see State v. Wood, 2010 WI 17.



971.18 Inadmissibility of statements for purposes of examination.

971.18  Inadmissibility of statements for purposes of examination. A statement made by a person subjected to psychiatric examination or treatment pursuant to this chapter for the purposes of such examination or treatment shall not be admissible in evidence against the person in any criminal proceeding on any issue other than that of the person's mental condition.

971.18 History History: 1993 a. 486.



971.19 Place of trial.

971.19  Place of trial.

971.19(1)(1) Criminal actions shall be tried in the county where the crime was committed, except as otherwise provided.

971.19(2) (2) Where 2 or more acts are requisite to the commission of any offense, the trial may be in any county in which any of such acts occurred.

971.19(3) (3) Where an offense is committed on or within one-fourth of a mile of the boundary of 2 or more counties, the defendant may be tried in any of such counties.

971.19(4) (4) If a crime is committed in, on or against any vehicle passing through or within this state, and it cannot readily be determined in which county the crime was committed, the defendant may be tried in any county through which such vehicle has passed or in the county where the defendant's travel commenced or terminated.

971.19(5) (5) If the act causing death is in one county and the death ensues in another, the defendant may be tried in either county. If neither location can be determined, the defendant may be tried in the county where the body is found.

971.19(6) (6) If an offense is commenced outside the state and is consummated within the state, the defendant may be tried in the county where the offense was consummated.

971.19(7) (7) If a crime is committed on boundary waters at a place where 2 or more counties have common jurisdiction under s. 2.03 or 2.04 or under any other law, the prosecution may be in either county. The county whose process against the offender is first served shall be conclusively presumed to be the county in which the crime was committed.

971.19(8) (8) In an action for a violation of s. 948.31, the defendant may be tried in the county where the crime was committed or the county of lawful residence of the child.

971.19(9) (9) In an action under s. 301.45 (6) (a) or (ag), the defendant may be tried in the defendant's county of residence at the time that the complaint is filed. If the defendant does not have a county of residence in this state at the time that the complaint is filed, or if the defendant's county of residence is unknown at the time that the complaint is filed, the defendant may be tried in any of the following counties:

971.19(9)(a) (a) Any county in which he or she has resided while subject to s. 301.45.

971.19(9)(b) (b) The county in which he or she was convicted, found not guilty or not responsible by reason of mental disease or defect or adjudicated delinquent for the sex offense that requires the person to register under s. 301.45.

971.19(9)(c) (c) If the defendant is required to register under s. 301.45 (1g) (dt), the county in which the person was found to be a sexually violent person under ch. 980.

971.19(9)(d) (d) If the person is required to register only under s. 301.45 (1g) (f) or (g), any county in which the person has been a student in this state or has been employed or carrying on a vocation in this state.

971.19(10) (10) In an action under s. 30.547 for intentionally falsifying an application for a certificate of number, a registration or a certificate of title, the defendant may be tried in the defendant's county of residence at the time that the complaint is filed, in the county where the defendant purchased the boat if purchased from a dealer or the county where the department of natural resources received the application.

971.19(11) (11) In an action under s. 943.201, the defendant may be tried in the county where the victim or intended victim resided at the time of the offense or in any other county designated under this section. In an action under s. 943.203, the defendant may be tried in the county where the victim or intended victim was located at the time of the offense or in any other county designated under this section.

971.19(12) (12) Except as provided in s. 971.223, in an action for a violation of chs. 5 to 12, subch. III of ch. 13, or subch. III of ch. 19, or for a violation of any other law arising from or in relation to the official functions of the subject of the investigation or any matter that involves elections, ethics, or lobbying regulation under chs. 5 to 12, subch. III of ch. 13, or subch. III of ch. 19 a defendant who is a resident of this state shall be tried in circuit court for the county where the defendant resides. For purposes of this subsection, a person other than a natural person resides within a county if the person's principal place of operation is located within that county.

971.19 History History: 1987 a. 332; 1993 a. 98, 486; 1995 a. 440; 1997 a. 198; 1999 a. 89; 2003 a. 36; 2007 a. 1; 2009 a. 180.

971.19 Annotation When failure to file a registration form and the act of soliciting contributions were elements of the offense, venue was proper in either of the 2 counties under sub. (2). Blenski v. State, 73 Wis. 2d 685, 245 N.W.2d 906 (1976).

971.19 Annotation A specific instruction on venue needs to be given only when venue is contested. State v. Swinson, 2003 WI App 45, 261 Wis. 2d 633, 660 N.W.2d 12, 02-0395.

971.19 Annotation If any element of the crime charged occurred in a given county, then that county can be the place of trial. Because the crime of receiving stolen property requires more than two acts, and one of the acts is that the property must be stolen, venue is properly established in the county where that act occurred. State v. Lippold, 2008 WI App 130, 313 Wis. 2d 699, 757 N.W.2d 825, 07-1773.

971.19 Annotation The phrase "for a violation of any other law arising from or in relation to" in sub. (12) modifies both "the official functions of the subject of the investigation" and "any matter that involves elections, ethics, or lobbying regulation." Accordingly, sub. (12) establishes venue in the county where the defendant resides for an alleged violation of any other law arising from or in relation to any matter that involves elections, ethics, or lobbying regulation. State v. Jensen, 2010 WI 38, 324 Wis. 2d 586, 782 N.W.2d 415, 08-0552.

971.19 Annotation In sub. (12) "regulation" modifies only "lobbying." Because regulation modifies only the word lobbying, sub. (12) is not limited to violations of administrative regulations; rather, it encompasses violations of any matter that involves elections, ethics, and lobbying regulation. State v. Jensen, 2010 WI 38, 324 Wis. 2d 586, 782 N.W.2d 415, 08-0552.



971.20 Substitution of judge.

971.20  Substitution of judge.

971.20(1) (1)  Definition. In this section, "action" means all proceedings before a court from the filing of a complaint to final disposition at the trial level.

971.20(2) (2) One substitution. In any criminal action, the defendant has a right to only one substitution of a judge, except under sub. (7). The right of substitution shall be exercised as provided in this section.

971.20(3) (3) Substitution of judge assigned to preliminary examination.

971.20(3)(a)(a) In this subsection, "judge" includes a circuit court commissioner who is assigned to conduct the preliminary examination.

971.20(3)(b) (b) A written request for the substitution of a different judge for the judge assigned to preside at the preliminary examination may be filed with the clerk, or with the court at the initial appearance. If filed with the clerk, the request must be filed at least 5 days before the preliminary examination unless the court otherwise permits. Substitution of a judge assigned to a preliminary examination under this subsection exhausts the right to substitution for the duration of the action, except under sub. (7).

971.20(4) (4) Substitution of trial judge originally assigned. A written request for the substitution of a different judge for the judge originally assigned to the trial of the action may be filed with the clerk before making any motions to the trial court and before arraignment.

971.20(5) (5) Substitution of trial judge subsequently assigned. If a new judge is assigned to the trial of an action and the defendant has not exercised the right to substitute an assigned judge, a written request for the substitution of the new judge may be filed with the clerk within 15 days of the clerk's giving actual notice or sending notice of the assignment to the defendant or the defendant's attorney. If the notification occurs within 20 days of the date set for trial, the request shall be filed within 48 hours of the clerk's giving actual notice or sending notice of the assignment. If the notification occurs within 48 hours of the trial or if there has been no notification, the defendant may make an oral or written request for substitution prior to the commencement of the proceedings.

971.20(6) (6) Substitution of judge in multiple defendant actions. In actions involving more than one defendant, the request for substitution shall be made jointly by all defendants. If severance has been granted and the right to substitute has not been exercised prior to the granting of severance, the defendant or defendants in each action may request a substitution under this section.

971.20(7) (7) Substitution of judge following appeal. If an appellate court orders a new trial or sentencing proceeding, a request under this section may be filed within 20 days after the filing of the remittitur by the appellate court, whether or not a request for substitution was made prior to the time the appeal was taken.

971.20(8) (8) Procedures for clerk. Upon receiving a request for substitution, the clerk shall immediately contact the judge whose substitution has been requested for a determination of whether the request was made timely and in proper form. If no determination is made within 7 days, the clerk shall refer the matter to the chief judge for the determination and reassignment of the action as necessary. If the request is determined to be proper, the clerk shall request the assignment of another judge under s. 751.03.

971.20(9) (9) Judge's authority to act. Upon the filing of a request for substitution in proper form and within the proper time, the judge whose substitution has been requested has no authority to act further in the action except to conduct the initial appearance, accept pleas and set bail.

971.20(10) (10) Form of request. A request for substitution of a judge may be made in the following form:

STATE OF WISCONSIN

CIRCUIT COURT

.... County

State of Wisconsin

vs.

....(Defendant)

Pursuant to s. 971.20 the defendant (or defendants) request (s) a substitution for the Hon. .... as judge in the above entitled action.

Dated ...., .... (year)

....(Signature of defendant or defendant's attorney)

971.20(11) (11) Return of action to substituted judge. Upon the filing of an agreement signed by the defendant or defendant's attorney and by the prosecuting attorney, the substituted judge and the substituting judge, the criminal action and all pertinent records shall be transferred back to the substituted judge.

971.20 History History: 1981 c. 137; 1987 a. 27; 1997 a. 250; 2001 a. 61.

971.20 Annotation When an appellate court remands for the exercise of discretion in ordering restitution, it has not remanded for a sentencing proceeding, and the defendant is not entitled to substitution under sub. (7). State v. Foley, 153 Wis. 2d 748, 451 N.W.2d 796 (Ct. App. 1989).

971.20 Annotation When an initial appearance is conducted before the judge assigned to hear the matter, strict application of the filing deadline is appropriate. When the intake system does not provide adequate notice of the assigned judge prior to arraignment, deadlines are relaxed to allow the defendant to intelligently exercise the right. Tinti v. Waukesha County Circuit Court, 159 Wis. 2d 783, 464 N.W.2d 853 (Ct. App. 1990).

971.20 Annotation Once a judge is substituted, that judge may only act in the case as specified in sub. (9). Understandable inadvertent appearance before the substituted judge is not a waiver of the substitution. State v. Austin, 171 Wis. 2d 251, 490 N.W.2d 780 (Ct. App. 1992).

971.20 Annotation When a case is assigned to a newly appointed judge prior to the appointee's taking the judicial oath, the time limit to request a substitution commences on the date the appointee becomes a judge. Strong v. Dane County Circuit Court, 184 Wis. 2d 223, 416 N.W.2d 451 (Ct. App. 1994).

971.20 Annotation There is no "trial court" under sub. (4) until after a bindover. A motion to reduce bail prior to the bindover was not a motion to the trial court that prevented filing a request for substitution. Mace v. Green Lake Co. Circuit Court, 193 Wis. 2d 208, 532 N.W.2d 720 (1995).

971.20 Annotation A defendant who is charged jointly with another defendant may not obtain substitution of a judge under sub. (6) when the codefendant is not yet before the court. Sub. (6) applies in all multiple defendant actions when a codefendant is unavailable to join or refuses to join a substitution request. Garibay v. Circuit Court for Kenosha County, 2002 WI App 164, 256 Wis. 2d 438, 647 N.W.2d 455, 02-0952.

971.20 Annotation There is no requirement under this section that a judge inform a defendant of the right to substitute a judge or that a judge provide facts bearing on a defendant's exercise of the right. State v. Tappa, 2002 WI App 303, 259 Wis. 2d 402, 655 N.W.2d 223, 02-0247.

971.20 Annotation When the original judge assigned to a case is later reassigned back to the case, the original judge is not a "new judge" under sub. (5), but remains the judge "originally assigned" under sub. (4). The reassignment does not create a second opportunity to substitute the original judge. State v. Bohannon, 2013 WI App 87, ___ Wis. 2d ___, ___ N.W.2d ___, 12-1691.



971.22 Change of place of trial.

971.22  Change of place of trial.

971.22(1) (1) The defendant may move for a change of the place of trial on the ground that an impartial trial cannot be had in the county. The motion shall be made at arraignment, but it may be made thereafter for cause.

971.22(2) (2) The motion shall be in writing and supported by affidavit which shall state evidentiary facts showing the nature of the prejudice alleged. The district attorney may file counter affidavits.

971.22(3) (3) If the court determines that there exists in the county where the action is pending such prejudice that a fair trial cannot be had, it shall order that the trial be held in any county where an impartial trial can be had. Only one change may be granted under this subsection. The judge who orders the change in the place of trial shall preside at the trial. Preliminary matters prior to trial may be conducted in either county at the discretion of the court. The judge shall determine where the defendant, if he or she is in custody, shall be held and where the record shall be kept. If the criteria under s. 971.225 (1) (a) to (c) exist, the court may proceed under s. 971.225 (2).

971.22 History History: 1981 c. 115.

971.22 Annotation Relevant factors as to whether a change of venue should have been granted include: 1) the inflammatory nature of publicity concerning the crime; 2) the degree to which adverse publicity permeated the area from which the jury would be drawn; 3) the timing and specificity of the publicity; 4) the degree of care exercised; 5) the amount of difficulty encountered in selecting the jury panel; 6) the extent to which the jurors were familiar with the publicity; 7) the defendants use of challenges available in voir dire 8) the state's participation in adverse publicity; 9) the severity of the offense charged; and 10) the verdict returned. State v. Hebard, 50 Wis. 2d 408, 184 N.W.2d 156 (1970).

971.22 Annotation While actual prejudice need not be shown, there must be a showing of a reasonable probability of prejudice inherent in the situation. Gibson v. State, 55 Wis. 2d 110, 197 N.W.2d 813 (1972).

971.22 Annotation The timing, specificity, inflammatory nature, and degree of permeation of publicity is extremely important in determining the likelihood of prejudice in the community. State ex rel. Hussong v. Froelich, 62 Wis. 2d 577, 215 N.W.2d 390 (1974).

971.22 Annotation When news stories concerning the crime were accurate informational articles of a nature that would not cause prejudice and 4 months had elapsed between the publication of the news stories and the trial, it tended to indicate little or no prejudice against the defendant. Jones v. State, 66 Wis. 2d 105, 223 N.W.2d 889 (1974).

971.22 Annotation There was no abuse of discretion in not changing the venue of a prosecution for 1st-degree murder when the transcript of the hearing on the issuance of the arrest warrant was sealed, the preliminary examination and other hearings were closed to the public and press, the police and prosecutor refused to divulge any facts to the public and press, and press reports were generally free from the details of incriminating evidence, straightforward, and not incendiary. State v. Dean, 67 Wis. 2d 513, 227 N.W.2d 712 (1975).

971.22 Annotation Only the defendant may waive the right to venue where the crime was committed. State v. Mendoza, 80 Wis. 2d 122, 258 N.W.2d 260 (1977).

971.22 Annotation The right to venue where the crime occurred is not a fundamental right of a criminal defendant. The decision to move for a change of venue is a tactical judgment delegated to counsel that does not require the defendant's personal concurrence. State v. Hereford, 224 Wis. 2d 605, 592 N.W.2d 247 (Ct. App. 1999), 98-1270.



971.223 Change of place of trial for certain violations.

971.223  Change of place of trial for certain violations.

971.223(1)(1) In an action for a violation of chs. 5 to 12, subch. III of ch. 13, or subch. III of ch. 19, or for a violation of any other law arising from or in relation to the official functions of the subject of the investigation or any matter that involves elections, ethics, or lobbying regulation under chs. 5 to 12, subch. III of ch. 13, or subch. III of ch. 19, a defendant who is a resident of this state may move to change the place of trial to the county where the offense was committed. The motion shall be in writing.

971.223(2) (2) The court shall grant a motion under this section if the court determines that the county where the offense was committed is different than the county where the defendant resides. If there is more than one county where the offense was committed, the court shall determine which of the counties where the offense was committed will be the place of trial. The judge who orders the change in the place of trial shall preside at the trial and the jury shall be chosen from the county where the trial will be held. Preliminary matters prior to trial may be conducted in either county at the discretion of the court. The judge shall determine where the record shall be kept and, if the defendant is in custody, where the defendant shall be held.

971.223(3) (3) This section does not affect which prosecutor has responsibility under s. 978.05 (1) to prosecute criminal actions arising from violations under sub. (1).

971.223(4) (4) This section does not affect the application of s. 971.22. In actions under sub. (1), the court may enter an order under s. 971.225 only if the order is agreed to by the defendant.

971.223 History History: 2007 a. 1.



971.225 Jury from another county.

971.225  Jury from another county.

971.225(1) (1) In lieu of changing the place of trial under s. 971.22 (3) or 971.223, the court may require the selection of a jury under sub. (2) if:

971.225(1)(a) (a) The court has decided to sequester the jurors after the commencement of the trial, as provided in s. 972.12;

971.225(1)(b) (b) There are grounds for changing the place of trial under s. 971.22 (1); and

971.225(1)(c) (c) The estimated costs to the county appear to be less using the procedure under this section than using the procedure for holding the trial in another county.

971.225(2) (2) If the court decides to proceed under this section it shall follow the procedure under s. 971.22 until the jury is chosen in the 2nd county. At that time, the proceedings shall return to the original county using the jurors selected in the 2nd county. The original county shall reimburse the 2nd county for all applicable costs under s. 814.22.

971.225 History History: 1981 c. 115; 1991 a. 39; 2007 a. 1.



971.23 Discovery and inspection.

971.23  Discovery and inspection.

971.23(1) (1)  What a district attorney must disclose to a defendant. Upon demand, the district attorney shall, within a reasonable time before trial, disclose to the defendant or his or her attorney and permit the defendant or his or her attorney to inspect and copy or photograph all of the following materials and information, if it is within the possession, custody or control of the state:

971.23(1)(a) (a) Any written or recorded statement concerning the alleged crime made by the defendant, including the testimony of the defendant in a secret proceeding under s. 968.26 or before a grand jury, and the names of witnesses to the defendant's written statements.

971.23(1)(b) (b) A written summary of all oral statements of the defendant which the district attorney plans to use in the course of the trial and the names of witnesses to the defendant's oral statements.

971.23(1)(bm) (bm) Evidence obtained in the manner described under s. 968.31 (2) (b), if the district attorney intends to use the evidence at trial.

971.23(1)(c) (c) A copy of the defendant's criminal record.

971.23(1)(d) (d) A list of all witnesses and their addresses whom the district attorney intends to call at the trial. This paragraph does not apply to rebuttal witnesses or those called for impeachment only.

971.23(1)(e) (e) Any relevant written or recorded statements of a witness named on a list under par. (d), including any audiovisual recording of an oral statement of a child under s. 908.08, any reports or statements of experts made in connection with the case or, if an expert does not prepare a report or statement, a written summary of the expert's findings or the subject matter of his or her testimony, and the results of any physical or mental examination, scientific test, experiment or comparison that the district attorney intends to offer in evidence at trial.

971.23(1)(f) (f) The criminal record of a prosecution witness which is known to the district attorney.

971.23(1)(g) (g) Any physical evidence that the district attorney intends to offer in evidence at the trial.

971.23(1)(h) (h) Any exculpatory evidence.

971.23(2m) (2m) What a defendant must disclose to the district attorney. Upon demand, the defendant or his or her attorney shall, within a reasonable time before trial, disclose to the district attorney and permit the district attorney to inspect and copy or photograph all of the following materials and information, if it is within the possession, custody or control of the defendant:

971.23(2m)(a) (a) A list of all witnesses, other than the defendant, whom the defendant intends to call at trial, together with their addresses. This paragraph does not apply to rebuttal witnesses or those called for impeachment only.

971.23(2m)(am) (am) Any relevant written or recorded statements of a witness named on a list under par. (a), including any reports or statements of experts made in connection with the case or, if an expert does not prepare a report or statement, a written summary of the expert's findings or the subject matter of his or her testimony, and including the results of any physical or mental examination, scientific test, experiment or comparison that the defendant intends to offer in evidence at trial.

971.23(2m)(b) (b) The criminal record of a defense witness, other than the defendant, which is known to the defense attorney.

971.23(2m)(c) (c) Any physical evidence that the defendant intends to offer in evidence at the trial.

971.23(3) (3) Comment or instruction on failure to call witness. No comment or instruction regarding the failure to call a witness at the trial shall be made or given if the sole basis for such comment or instruction is the fact the name of the witness appears upon a list furnished pursuant to this section.

971.23(5) (5) Scientific testing. On motion of a party subject to s. 971.31 (5), the court may order the production of any item of physical evidence which is intended to be introduced at the trial for scientific analysis under such terms and conditions as the court prescribes.

971.23(5c) (5c) Psychiatric testing of victims or witnesses. In a prosecution of s. 940.225, 948.02, or 948.025 or of any other crime if the court determines that the underlying conduct was sexually motivated, as defined in s. 980.01 (5), the court may not order any witness or victim, as a condition of allowing testimony, to submit to a psychiatric or psychological examination to assess his or her credibility.

971.23(6) (6) Protective order. Upon motion of a party, the court may at any time order that discovery, inspection or the listing of witnesses required under this section be denied, restricted or deferred, or make other appropriate orders. If the district attorney or defense counsel certifies that to list a witness may subject the witness or others to physical or economic harm or coercion, the court may order that the deposition of the witness be taken pursuant to s. 967.04 (2) to (6). The name of the witness need not be divulged prior to the taking of such deposition. If the witness becomes unavailable or changes his or her testimony, the deposition shall be admissible at trial as substantive evidence.

971.23(6c) (6c) Interviews of victims by defense. Except as provided in s. 967.04, the defendant or his or her attorney may not compel a victim of a crime to submit to a pretrial interview or deposition.

971.23(6m) (6m) In camera proceedings. Either party may move for an in camera inspection by the court of any document required to be disclosed under sub. (1) or (2m) for the purpose of masking or deleting any material which is not relevant to the case being tried. The court shall mask or delete any irrelevant material.

971.23(7) (7) Continuing duty to disclose. If, subsequent to compliance with a requirement of this section, and prior to or during trial, a party discovers additional material or the names of additional witnesses requested which are subject to discovery, inspection or production under this section, the party shall promptly notify the other party of the existence of the additional material or names.

971.23(7m) (7m) Sanctions for failure to comply.

971.23(7m)(a)(a) The court shall exclude any witness not listed or evidence not presented for inspection or copying required by this section, unless good cause is shown for failure to comply. The court may in appropriate cases grant the opposing party a recess or a continuance.

971.23(7m)(b) (b) In addition to or in lieu of any sanction specified in par. (a), a court may, subject to sub. (3), advise the jury of any failure or refusal to disclose material or information required to be disclosed under sub. (1) or (2m), or of any untimely disclosure of material or information required to be disclosed under sub. (1) or (2m).

971.23(8) (8) Notice of alibi.

971.23(8)(a)(a) If the defendant intends to rely upon an alibi as a defense, the defendant shall give notice to the district attorney at the arraignment or at least 30 days before trial stating particularly the place where the defendant claims to have been when the crime is alleged to have been committed together with the names and addresses of witnesses to the alibi, if known. If at the close of the state's case the defendant withdraws the alibi or if at the close of the defendant's case the defendant does not call some or any of the alibi witnesses, the state shall not comment on the defendant's withdrawal or on the failure to call some or any of the alibi witnesses. The state shall not call any alibi witnesses not called by the defendant for the purpose of impeaching the defendant's credibility with regard to the alibi notice. Nothing in this section may prohibit the state from calling said alibi witnesses for any other purpose.

971.23(8)(b) (b) In default of such notice, no evidence of the alibi shall be received unless the court, for cause, orders otherwise.

971.23(8)(c) (c) The court may enlarge the time for filing a notice of alibi as provided in par. (a) for cause.

971.23(8)(d) (d) Within 20 days after receipt of the notice of alibi, or such other time as the court orders, the district attorney shall furnish the defendant notice in writing of the names and addresses, if known, of any witnesses whom the state proposes to offer in rebuttal to discredit the defendant's alibi. In default of such notice, no rebuttal evidence on the alibi issue shall be received unless the court, for cause, orders otherwise.

971.23(8)(e) (e) A witness list required under par. (a) or (d) shall be provided in addition to a witness list required under sub. (1) (d) or (2m) (a), and a witness disclosed on a list under sub. (1) (d) or (2m) (a) shall be included on a list under par. (a) or (d) if the witness is required to be disclosed under par. (a) or (d).

971.23(9) (9) Deoxyribonucleic acid evidence.

971.23(9)(a)(a) In this subsection "deoxyribonucleic acid profile" has the meaning given in s. 939.74 (2d) (a).

971.23(9)(b) (b) Notwithstanding sub. (1) (e) or (2m) (am), if either party intends to submit deoxyribonucleic acid profile evidence at a trial to prove or disprove the identity of a person, the party seeking to introduce the evidence shall notify the other party of the intent to introduce the evidence in writing by mail at least 45 days before the date set for trial; and shall provide the other party, within 15 days of request, the material identified under sub. (1) (e) or (2m) (am), whichever is appropriate, that relates to the evidence.

971.23(9)(c) (c) The court shall exclude deoxyribonucleic acid profile evidence at trial, if the notice and production deadlines under par. (b) are not met, except the court may waive the 45 day notice requirement or may extend the 15 day production requirement upon stipulation of the parties, or for good cause, if the court finds that no party will be prejudiced by the waiver or extension. The court may in appropriate cases grant the opposing party a recess or continuance.

971.23(10) (10) Payment of copying costs in cases involving indigent defendants. When the state public defender or a private attorney appointed under s. 977.08 requests copies, in any format, of any item that is discoverable under this section, the state public defender shall pay any fee charged for the copies from the appropriation account under s. 20.550 (1) (f). If the person providing copies under this section charges the state public defender a fee for the copies, the fee may not exceed the applicable maximum fee for copies of discoverable materials that is established by rule under s. 977.02 (9).

971.23(11) (11) Child pornography recordings.

971.23(11)(a)(a) In this subsection:

971.23(11)(a)1. 1. "Defense" means the defendant, his or her attorney, and any individual retained by the defendant or his or her attorney for the purpose of providing testimony if the testimony is expert testimony that relates to an item or material included under par. (b).

971.23(11)(a)2. 2. "Reasonably available" means sufficient opportunity for inspection, viewing, and examination at a law enforcement or government facility.

971.23(11)(a)3. 3. "Sexually explicit conduct" has the meaning given in s. 948.01 (7).

971.23(11)(b) (b) Any undeveloped film, photographic negative, photograph, motion picture, videotape, or recording, which includes any item or material that would be included under s. 948.01 (3r), or any copy of the foregoing, that is of a person who has not attained the age of 18 and who is engaged in sexually explicit conduct and that is in the possession, custody, and control of the state shall remain in the possession, custody, and control of a law enforcement agency or a court but shall be made reasonably available to the defense.

971.23(11)(c) (c)

971.23(11)(c)1.1. Notwithstanding sub. (1) (e) and (g), a court shall deny any request by the defense to provide, and a district attorney or law enforcement agency may not provide to the defense, any item or material required in par. (b) to remain in the possession, custody, and control of a law enforcement agency or court, except that a court may order that a copy of an item or material included under par. (b) be provided to the defense if that court finds that a copy of the item or material has not been made reasonably available to the defense. The defense shall have the burden to establish that the item or material has not been made reasonably available.

971.23(11)(c)2. 2. If a court orders under subd. 1. a copy of an item or material included under par. (b) to be provided to the defense, the court shall enter a protective order under sub. (6) that includes an order that the copy provided to the defense may not be copied, printed, or disseminated by the defense and shall be returned to the court or law enforcement agency, whichever is appropriate, at the completion of the trial.

971.23(11)(d) (d) Any item or material that is required under par. (b) to remain in possession, custody, and control of a law enforcement agency or court is not subject to the right of inspection or copying under s. 19.35 (1).

971.23 History History: 1973 c. 196; 1975 c. 378, 421; 1989 a. 121; 1991 a. 223; 1993 a. 16, 486; 1995 a. 27, 387; 2001 a. 16; 2005 a. 42, 279; 2007 a. 20; 2009 a. 28, 138, 276; 2011 a. 284.

971.23 Annotation Inadequate preparation for trial that results in a district attorney's failure to disclose all scientific reports does not constitute good cause for the failure if the defense is misled, but this is subject to the harmless error rule. Wold v. State, 57 Wis. 2d 344, 204 N.W.2d 482 (1973).

971.23 Annotation When a prosecutor submitted a list of 97 witnesses he intended to call, the court should have required him to be more specific as to those he really intended to call. Irby v. State, 60 Wis. 2d 311, 210 N.W.2d 755 (1973).

971.23 Annotation When a party successfully moves to have material masked or deleted from a discovery document, the proper procedure to be pursued is to place it in a sealed envelope or container, if necessary, so that it may be preserved for appellate review. State v. Van Ark, 62 Wis. 2d 155, 215 N.W.2d 41 (1974).

971.23 Annotation Under both the provisions of this section and the constitutional duty of the state to disclose to a criminal defendant evidence that is exculpatory in nature, there is no requirement to provide exculpatory evidence that is not within the exclusive possession of the state and does not surprise or prejudice the defendant. State v. Calhoun, 67 Wis. 2d 204, 226 N.W.2d 504 (1975).

971.23 Annotation Although substantial evidence indicates that the state had subpoenaed its "rebuttal" witness at least 2 weeks before he was called to testify and deliberately held him back for "dramatic" effect, no objection or motion to suppress was made on the proper ground that the witness was not a bona fide rebuttal witness hence objection to the witness' testimony was waived. Caccitolo v. State, 69 Wis. 2d 102, 230 N.W.2d 139 (1975).

971.23 Annotation The prosecutor's duty to disclose does not ordinarily extend to discovery of criminal records from other jurisdictions. The prosecutor must make good faith efforts to obtain records from other jurisdictions specifically requested by the defense. Jones v. State, 69 Wis. 2d 337, 230 N.W.2d 677 (1975).

971.23 Annotation Police officers' "memo books" and reports were within the rule requiring production of witness statements, since the books and reports were written by the officers, the reports signed by them, and both officers testified as to the incident preceding defendant's arrest. State v. Groh, 69 Wis. 2d 481, 230 N.W.2d 745 (1975).

971.23 Annotation When the state calls a witness not included in its list of witnesses, the preferable procedure is not to strike the witness but to allow a defendant, who makes a timely showing of surprise and prejudice, a continuance sufficient to interview the witness. Kutchera v. State, 69 Wis. 2d 534, 230 N.W.2d 750 (1975).

971.23 Annotation The written summary, under sub. (1), of all oral statements made by the defendant that the state intends to introduce at trial is not limited to statements to the police. Incriminating statements made by the defendant to 2 witnesses were within the scope of the disclosure statute. Kutchera v. State, 69 Wis. 2d 534, 230 N.W.2d 750 (1975).

971.23 Annotation All statements, whether possessed by direct-examining counsel or cross-examining counsel, must be produced; mere notes need not be produced. State v. Lenarchick, 74 Wis. 2d 425, 247 N.W.2d 80 (1976).

971.23 Annotation When the defendant relied solely on an alibi defense and on the day of trial the complaining witness changed her mind as to the date of the occurrence, a request for a continuance based on surprise was properly denied because the defendant failed to show prejudice from the unexpected testimony. Angus v. State, 76 Wis. 2d 191, 251 N.W.2d 28 (1977).

971.23 Annotation A generalized inspection of prosecution files by defense counsel prior to a preliminary hearing is so inherently harmful to the orderly administration of justice that the trial court may not confer such a right. Matter of State ex rel. Lynch v. County Ct. 82 Wis. 2d 454, 262 N.W.2d 773 (1978).

971.23 Annotation Under sub. (8) (d), the state must provide the names of all people who will testify at any time during the trial that the defendant was at the scene of the crime. Tucker v. State, 84 Wis. 2d 630, 267 N.W.2d 630 (1978).

971.23 Annotation The trial court erred in ordering the defense to turn over "transcripts" of interviews between defense counsel, the defendant, and alibi witnesses, when oral statements were not recorded verbatim. Pohl v. State, 96 Wis. 2d 290, 291 N.W.2d 554 (1980).

971.23 Annotation The prosecutor's repeated failure to disclose prior statements of witnesses was not prosecutorial overreaching that would bar reprosecution after the defendant moved for a mistrial. State v. Copening, 100 Wis. 2d 700, 303 N.W.2d 821 (1981).

971.23 Annotation Under the facts of the case, the victim's medical records were not reports required to be disclosed under sub. (5). State v. Moriarty, 107 Wis. 2d 622, 321 N.W.2d 324 (Ct. App. 1982).

971.23 Annotation When the defendant was not relying on an alibi defense and did not file a notice of alibi, the court did not abuse its discretion in barring alibi testimony. State v. Burroughs, 117 Wis. 2d 293, 344 N.W.2d 149 (1984).

971.23 Annotation There are 3 different situations of prosecutorial nondisclosure, each with a different standard: 1) when the undisclosed evidence shows the prosecutor's case included perjury; 2) when the defense made a pretrial request for specific evidence; and 3) when the defense made no request or a general request for exculpatory evidence. State v. Ruiz, 118 Wis. 2d 177, 347 N.W.2d 352 (1984).

971.23 Annotation A defendant charged as a "party to a crime" for conspiratorial planning of a robbery was not required to give an alibi notice regarding testimony concerning the defendant's whereabouts during planning sessions, as an alibi is a denial of being present at the scene of the crime when it was committed. State v. Horenberger, 119 Wis. 2d 237, 349 N.W.2d 692 (1984).

971.23 Annotation When blood alcohol content is tested under statutory procedures, results of the test are mandatorily admissible. The physical sample tested is not evidence intended, required, or even susceptible of being produced by the state under subs. (4) or (5). State v. Ehlen, 119 Wis. 2d 451, 351 N.W.2d 503 (1984).

971.23 Annotation When the state impounded a vehicle but released it to a scrap dealer before the defendant's expert could examine it, the charge was properly dismissed for destruction of exculpatory evidence. State v. Hahn, 132 Wis. 2d 351, 392 N.W.2d 464 (Ct. App. 1986).

971.23 Annotation Sub. (7) requires determination by the trial court of whether noncompliance was for good cause. If it was not, exclusion is mandatory; if it was, sanction is discretionary. State v. Wild, 146 Wis. 2d 18, 429 N.W.2d 105 (Ct. App. 1988).

971.23 Annotation Criminal defendants are not required to comply with the rules of criminal procedure to obtain a record available under the open records law. State ex rel. Young v. Shaw, 165 Wis. 2d 276, 477 N.W.2d 340 (Ct. App. 1991).

971.23 Annotation When the state inferred that a complainant sought psychological treatment as the result of a sexual assault by the defendant but did not offer the psychological records or opinions of the therapist as evidence, it was not improper to deny the defendant access to the records when the court determined that the records contained nothing that was material to the fairness of the trial. State v. Mainiero, 189 Wis. 2d 80, 525 N.W.2d 304 (Ct. App. 1994).

971.23 Annotation Although of public record, it is an intolerable burden on a defendant to be required to continually comb criminal records to determine if any of the state's witnesses are subject to criminal penalty. The burden is on the state to provide this information, particularly in light of a discovery request for the criminal records of the state's witnesses. State v. Randall, 197 Wis. 2d 29, 539 N.W.2d 708 (Ct. App. 1995).

971.23 Annotation Sub. (2m) requires disclosure of relevant substantive information that a defense expert is expected to present at trial whether as to findings, test results, or a description of proposed testimony. The privilege against self-incrimination and the right to present a defense are not violated by the requirement. State v. Revels, 221 Wis. 2d 315, 585 N.W.2d 602 (Ct. App. 1998), 97-3148.

971.23 Annotation This section does not provide for postconviction discovery, but a defendant has a right to postconviction discovery when the sought-after evidence is relevant to an issue of consequence. State v. O'Brien, 223 Wis. 2d 303, 588 N.W.2d 8 (1999), 96-3028.

971.23 Annotation The state's failure to disclose that it took samples but failed to have them analyzed affected the defendant's right to a fair trial, because it prevented the defendant from raising the issue of the reliability of the investigation and from challenging the credibility of a witness who testified that the test had not been performed. State v. DelReal, 225 Wis. 2d 565, 593 N.W.2d 461 (Ct. App.1999), 97-1480.

971.23 Annotation When an indigent defendant requests the state to furnish a free transcript of a separate trial of a codefendant, the defendant must show that the transcript will be valuable to him or her. State v. Oswald, 2000 WI App 3, 232 Wis. 2d 103, 606 N.W.2d 238, 97-1219.

971.23 Annotation Sub. (2m) (am) requires that any statement made by a witness named in a list under sub. (2m) (a) must be disclosed. Once a party is included on the list of witnesses under sub. (2m) (a), statements by the witness must be disclosed. State v. Gribble, 2001 WI App 227, 248 Wis. 2d 409, 636 N.W.2d 488, 00-1821.

971.23 Annotation "Plans to use" in sub. (1) (b) embodies an objective standard — what a reasonable prosecutor should have known and would have done under the circumstances of the case. The issue is whether a reasonable prosecutor, exercising due diligence, should have known of the defendant's statements before trial, and if so, would have planned to use them in the course of trial. The knowledge of law enforcement officers may in some cases be imputed to the prosecutor. Good faith alone does not constitute good cause for failing to disclose under sub. (7m). State v. DeLao, 2002 WI 49, 252 Wis. 2d 289, 643 N.W.2d 480, 00-1638.

971.23 Annotation A prosecutor has no duty to list a rebuttal witness if it is anticipated before trial that the witness will be called. The defense takes its chances when offering a theory of defense and the state can keep knowledge of its legitimate rebuttal witnesses from the defendant without violating sub. (1) (d). State v. Konkol, 2002 WI App 174, 256 Wis. 2d 725, 649 N.W.2d 300, 01-2126.

971.23 Annotation A witness's probationary status was relevant and should have been disclosed by the prosecution under sub. (7). That the defendant disclosed to the jury that the witness had been convicted of a crime did not obviate the requirement that the status be disclosed. A witness's probationary status is relevant because it and the fear of possible revocation are pertinent to the material issue of whether the witness has ulterior motives to shape his or her testimony. State v. White, 2004 WI App 78, 271 Wis. 2d 742, 680 N.W.2d 362, 03-1132.

971.23 Annotation Due process does not require the disclosure of material exculpatory impeachment information before a defendant enters into a plea bargain. However, a defendant making a statutory discovery demand may be entitled to material exculpatory impeachment evidence before entering into a plea bargain if the plea bargain is entered into within the time frame when the prosecutor would have been statutorily required to disclose the information. A defendant may withdraw a guilty plea on nonconstitutional grounds after demonstrating that withdrawal is necessary to avoid a manifest injustice. State v. Harris, 2004 WI 64, 272 Wis. 2d 80, 680 N.W.2d 737, 02-2433.

971.23 Annotation Sub. (7m) (a) does not prevent the prosecution, whose evidence was excluded for violation of this section, from moving for dismissal without prejudice and refiling the charges and introducing the same evidence in a subsequent proceeding if there was no violation of this section in the subsequent proceeding. State v. Miller, 2004 WI App 117, 274 Wis. 2d 471, 683 N.W.2d 485, 03-1747.

971.23 Annotation Of necessity, the defense of alibi involves presence of the defendant at a place other than the scene of the crime, at the time the crime was committed. Since an alibi derives its potency as a defense from the fact that it involves the physical impossibility of the accused's guilt, a purported alibi that leaves it possible for the accused to be the guilty person is no alibi at all. In this case, testimony did not constitute an alibi because it placed the defendant in the same hallway as the crime scene and did not indicate that it was physically impossible for the defendant to have committed the offense, but placed her in the immediate vicinity of the crime. Therefore, notice of an alibi witness under sub. (8) was not required. State v. Harp, 2005 WI App 250, 288 Wis. 2d 441, 707 N.W.2d 304, 04-3240.

971.23 Annotation The test of whether evidence should be disclosed is not whether in fact the prosecutor knows of its existence but, rather, whether by the exercise of due diligence the prosecutor should have discovered it. State v. Harris, 2008 WI 15, 307 Wis. 2d 555, 745 N.W.2d 397, 06-0882.

971.23 Annotation The circuit court erroneously exercised its discretion in failing to advise the jury that the state had failed to make timely disclosure of reports to the defendant under the criminal discovery statute, even though the state's failure to abide by the criminal discovery statute was not prejudicial error. However, this error was also subject to the harmless error test and was also not prejudicial. State v. Harris, 2008 WI 15, 307 Wis. 2d 555, 745 N.W.2d 397, 06-0882.

971.23 Annotation The defendant has no statutory subpoena right to obtain and copy police investigation reports and nonprivileged materials prior to a preliminary examination. Section 972.11 does not allow a criminal defendant access to the civil subpoena duces tecum power embodied in s. 805.07 (2). State v. Schaefer, 2008 WI 25, 308 Wis. 2d 279, 746 N.W.2d 457, 06-1826.

971.23 Annotation Whether evidence could have been admitted in the state's case is not the test of admissibility of rebuttal evidence. The evidence may well have been admissible or "appropriate" in the plaintiff/state's case-in-chief, but only became necessary at rebuttal. State v. Sandoval, 2009 WI App 61, 318 Wis. 2d 126, 767 N.W.2d 291, 08-0482.

971.23 Annotation The circuit court properly exercised its discretion under sub. (6) in granting the state's motion for a protective order allowing the defense access at a state facility to a computer hard drive allegedly containing child pornography evidence, but prohibiting the defense from obtaining a copy of the hard drive. In light of the serious harms associated with child pornography and the ease with which electronically-stored files are widely disseminated, the court reasonably exercised its direction in granting the motion. State v. Bowser, 2009 WI App 114, 321 Wis. 2d 221, 772 N.W.2d 666, 08-0206.

971.23 Annotation Sub, (8) (a), by its plain language, only bars a prosecutor from commenting on missing alibi witnesses whom the defendant has named in the notice of alibi. State v. Saunders, 2011 WI App 156, 338 Wis. 2d 160, 807 N.W.2d 679, 10-2393.

971.23 Annotation Fingerprint evidence excluded from the case-in-chief due to a discovery sanction under sub. (7m) may later be used to challenge the defendant's testimony in rebuttal. Under Konkol bona fide rebuttal evidence is admissible despite the absence of any disclosure by the state. The test for excluding testimony for impeachment purposes when the defendant takes the stand is untrustworthiness. Here, expert witness and fingerprint evidence were excluded by the trial court due to a statutory discovery violation, not due to the untrustworthiness or unreliability of the evidence. State v. Novy, 2012 WI App 10, 338 Wis. 2d 439, 809 N.W.2d 889, 11-0407.

971.23 Annotation The state unconstitutionally excluded the defendant's alibi testimony for failure to comply with this section, but the error was harmless. Alicea v. Gagnon, 675 F.2d 913 (1982).

971.23 Annotation Comparison of federal discovery and the ABA standards with the Wisconsin statute. 1971 WLR 614.



971.26 Formal defects.

971.26  Formal defects. No indictment, information, complaint or warrant shall be invalid, nor shall the trial, judgment or other proceedings be affected by reason of any defect or imperfection in matters of form which do not prejudice the defendant.

971.26 Annotation The fact that the information alleged the wrong date for the offense was not prejudicial when the complaint stated the correct date and there was no evidence that the defendant was misled. A charge of the violation of s. "946.42 (2) (a) (c)" was a technical defect of language when both paragraphs applied. Burkhalter v. State, 52 Wis. 2d 413, 190 N.W.2d 502 (1971).

971.26 Annotation The failure to cite in the information and certificate of conviction the correct statutory subsections violated was immaterial when the defendant could not show that he was misled. Craig v. State, 55 Wis. 2d 489, 198 N.W.2d 609 (1972).

971.26 Annotation A lack of prejudice to the defendant, notwithstanding technical defects in the information, was made patent by defense counsel's concession that his client knew precisely what crime he was charged with having committed, and the absence in the record of any such claim asserted during the case, which was vigorously tried. Clark v. State, 62 Wis. 2d 194, 214 N.W.2d 450 (1974).

971.26 Annotation Failure to allege lack of consent was not a fatal jurisdictional defect of an information charging burglary. Schleiss v. State, 71 Wis. 2d 733, 239 N.W.2d 68 (1976).

971.26 Annotation No statute authorizes a clerk of court's office to correct a clerical error in the sentence portion of a judgment of conviction. The circuit court, and not the clerk's office, must determine the merits of a request for a change in the sentence portion of a written judgment because of an alleged clerical error. State v. Prihoda, 2000 WI 123, 239 Wis. 2d 244, 618 N.W.2d 857, 98-2263.



971.27 Lost information, complaint or indictment.

971.27  Lost information, complaint or indictment. In the case of the loss or destruction of an information or complaint, the district attorney may file a copy, and the prosecution shall proceed without delay from that cause. In the case of the loss or destruction of an indictment, an information may be filed.



971.28 Pleading judgment.

971.28  Pleading judgment. In pleading a judgment or other determination of or proceeding before any court or officer, it shall be sufficient to state that the judgment or determination was duly rendered or made or the proceeding duly had.



971.29 Amending the charge.

971.29  Amending the charge.

971.29(1) (1) A complaint or information may be amended at any time prior to arraignment without leave of the court.

971.29(2) (2) At the trial, the court may allow amendment of the complaint, indictment or information to conform to the proof where such amendment is not prejudicial to the defendant. After verdict the pleading shall be deemed amended to conform to the proof if no objection to the relevance of the evidence was timely raised upon the trial.

971.29(3) (3) Upon allowing an amendment to the complaint or indictment or information, the court may direct other amendments thereby rendered necessary and may proceed with or postpone the trial.

971.29 Annotation When there is evidence that a jury could believe proved guilt, the trial court cannot sua sponte set aside the verdict, amend the information, and find defendant guilty on a lesser charge. State v. Helnik, 47 Wis. 2d 720, 177 N.W.2d 881 (1970).

971.29 Annotation A variance was not material when the court amended the charge against the defendant to charge a lesser included crime. Moore v. State, 55 Wis. 2d 1, 197 N.W.2d 820 (1972).

971.29 Annotation Sub. (2), in regard to amendments after verdict, applies only to technical variances in the complaint, not material to the merits of the action. It may not be used to substitute a new charge. State v. Duda, 60 Wis. 2d 431, 210 N.W.2d 763 (1973).

971.29 Annotation The refusal of a proposed amendment of an information has no effect on the original information. An amendment to charge a violation of a substantive section as well as a separate penalty section is not prejudicial to a defendant. Wagner v. State, 60 Wis. 2d 722, 211 N.W.2d 449 (1973).

971.29 Annotation Sub. (1) does not prohibit amendment of the information with leave of the court after arraignment, but before trial, provided that the defendant's rights are not prejudiced. Whitaker v. State, 83 Wis. 2d 368, 265 N.W.2d 575 (1978).

971.29 Annotation Notice of the nature and cause of the accusations is a key factor in determining whether an amendment at trial has prejudiced a defendant. The inquiry is whether the new charge is so related to the transaction and facts adduced at the preliminary hearing that a defendant cannot be surprised by the new charge since the preparation for the new charge would be no different than the preparation for the old charge. State v. Neudorff, 170 Wis. 2d 608, 489 N.W.2d 689 (Ct. App. 1992).

971.29 Annotation Failure of the state to obtain court permission to file a post-arraignment amended information did not deprive the court of subject matter jurisdiction. State v. Webster, 196 Wis. 2d 308, 538 N.W.2d 810 (Ct. App. 1995), 93-3217.

971.29 Annotation That the court's jurisdiction is invoked by the commencement of a case and that the legislature has granted prosecutors sole discretion to amend a charge only prior to arraignment means that the prosecutor's unchecked discretion stops at the point of arraignment. State v. Conger, 2010 WI 56, 325 Wis. 2d 664, 797N.W.2d 341, 08-0755.

971.29 Annotation The trial court cannot after trial amend a charge of sexual intercourse with a child to one of contributing to the delinquency of a minor since the offenses require proof of different facts and the defendant is entitled to notice of the charge against him. LaFond v. Quatsoe, 325 F. Supp. 1010 (1971).



971.30 Motion defined.

971.30  Motion defined.

971.30(1)(1) ``Motion" means an application for an order.

971.30(2) (2) Unless otherwise provided or ordered by the court, all motions shall meet the following criteria:

971.30(2)(a) (a) Be in writing.

971.30(2)(b) (b) Contain a caption setting forth the name of the court, the venue, the title of the action, the file number, a denomination of the party seeking the order or relief and a brief description of the type of order or relief sought.

971.30(2)(c) (c) State with particularity the grounds for the motion and the order or relief sought.

971.30 History History: Sup. Ct. Order, 171 Wis. 2d xix (1992).



971.31 Motions before trial.

971.31  Motions before trial.

971.31(1) (1) Any motion which is capable of determination without the trial of the general issue may be made before trial.

971.31(2) (2) Except as provided in sub. (5), defenses and objections based on defects in the institution of the proceedings, insufficiency of the complaint, information or indictment, invalidity in whole or in part of the statute on which the prosecution is founded, or the use of illegal means to secure evidence shall be raised before trial by motion or be deemed waived. The court may, however, entertain such motion at the trial, in which case the defendant waives any jeopardy that may have attached. The motion to suppress evidence shall be so entertained with waiver of jeopardy when it appears that the defendant is surprised by the state's possession of such evidence.

971.31(3) (3) The admissibility of any statement of the defendant shall be determined at the trial by the court in an evidentiary hearing out of the presence of the jury, unless the defendant, by motion, challenges the admissibility of such statement before trial.

971.31(4) (4) Except as provided in sub. (3), a motion shall be determined before trial of the general issue unless the court orders that it be deferred for determination at the trial. All issues of fact arising out of such motion shall be tried by the court without a jury.

971.31(5) (5)

971.31(5)(a)(a) Motions before trial shall be served and filed within 10 days after the initial appearance of the defendant in a misdemeanor action or 10 days after arraignment in a felony action unless the court otherwise permits.

971.31(5)(b) (b) In felony actions, motions to suppress evidence or motions under s. 971.23 or objections to the admissibility of statements of a defendant shall not be made at a preliminary examination and not until an information has been filed.

971.31(5)(c) (c) In felony actions, objections based on the insufficiency of the complaint shall be made prior to the preliminary examination or waiver thereof or be deemed waived.

971.31(6) (6) If the court grants a motion to dismiss based upon a defect in the indictment, information or complaint, or in the institution of the proceedings, it may order that the defendant be held in custody or that the defendant's bail be continued for not more than 72 hours pending issuance of a new summons or warrant or the filing of a new indictment, information or complaint.

971.31(7) (7) If the motion to dismiss is based upon a misnomer, the court shall forthwith amend the indictment, information or complaint in that respect, and require the defendant to plead thereto.

971.31(8) (8) No complaint, indictment, information, process, return or other proceeding shall be dismissed or reversed for any error or mistake where the case and the identity of the defendant may be readily understood by the court; and the court may order an amendment curing such defects.

971.31(9) (9) A motion required to be served on a defendant may be served upon the defendant's attorney of record.

971.31(10) (10) An order denying a motion to suppress evidence or a motion challenging the admissibility of a statement of a defendant may be reviewed upon appeal from a final judgment or order notwithstanding the fact that the judgment or order was entered upon a plea of guilty or no contest to the information or criminal complaint.

971.31(11) (11) In actions under s. 940.225, 948.02, 948.025, 948.051, 948.085, or 948.095, or under s. 940.302 (2), if the court finds that the crime was sexually motivated, as defined in s. 980.01 (5), evidence which is admissible under s. 972.11 (2) must be determined by the court upon pretrial motion to be material to a fact at issue in the case and of sufficient probative value to outweigh its inflammatory and prejudicial nature before it may be introduced at trial.

971.31(12) (12) In actions under s. 940.22, the court may determine the admissibility of evidence under s. 972.11 only upon a pretrial motion.

971.31(13) (13)

971.31(13)(a)(a) A juvenile over whom the court has jurisdiction under s. 938.183 (1) (b) or (c) on a misdemeanor action may make a motion before trial to transfer jurisdiction to the court assigned to exercise jurisdiction under chs. 48 and 938. The motion may allege that the juvenile did not commit the violation under the circumstances described in s. 938.183 (1) (b) or (c), whichever is applicable, or that transfer of jurisdiction would be appropriate because of all of the following:

971.31(13)(a)1. 1. If convicted, the juvenile could not receive adequate treatment in the criminal justice system.

971.31(13)(a)2. 2. Transferring jurisdiction to the court assigned to exercise jurisdiction under chs. 48 and 938 would not depreciate the seriousness of the offense.

971.31(13)(a)3. 3. Retaining jurisdiction is not necessary to deter the juvenile or other juveniles from committing the violation of which the juvenile is accused under the circumstances specified in s. 938.183 (1) (b) or (c), whichever is applicable.

971.31(13)(b) (b) The court shall retain jurisdiction unless the juvenile proves by a preponderance of the evidence that he or she did not commit the violation under the circumstances described in s. 938.183 (1) (b) or (c), whichever is applicable, or that transfer would be appropriate because all of the factors specified in par. (a) 1., 2. and 3. are met.

971.31 History History: 1975 c. 184; 1985 a. 275; 1987 a. 332 s. 64; 1993 a. 227, 486; 1995 a. 352, 387, 456; 1997 a. 205; 2005 a. 277; 2007 a. 116; 2009 a. 27.

971.31 Annotation When defense counsel refused, for strategic reasons, to pursue a motion made pro se by the defendant before trial to suppress evidence of identification at a lineup, there was a waiver of the motion. State v. McDonald, 50 Wis. 2d 534, 184 N.W.2d 886 (1971).

971.31 Annotation A claim of illegal arrest for lack of probable cause must be raised by motion before trial. Lampkins v. State, 51 Wis. 2d 564, 187 N.W.2d 164 (1971).

971.31 AnnotationThe waiver provision in sub. (2) is constitutional. Day v. State, 52 Wis. 2d 122, 187 N.W.2d 790.

971.31 Annotation A defendant is not required to make a motion to withdraw his plea to preserve his right to a review of an alleged error of refusal to suppress evidence. State v. Meier, 60 Wis. 2d 452, 210 N.W.2d 685 (1971).

971.31 Annotation A motion to suppress statements on the ground that they were products of an allegedly improper arrest was timely, notwithstanding failure to assert that challenge prior to arraignment, since it was made after the information was filed and prior to trial. Rinehart v. State, 63 Wis. 2d 760, 218 N.W.2d 323 (1974).

971.31 Annotation A request for a Goodchild hearing after direct testimony is concluded is not timely under sub. (2). Coleman v. State, 64 Wis. 2d 124, 218 N.W.2d 744 (1974).

971.31 Annotation The rule in sub. (2) does not apply to confessions, because sub. (2) is qualified by subs. (3) and (4). Upchurch v. State, 64 Wis. 2d 553, 219 N.W.2d 363 (1974).

971.31 Annotation A challenge to the search of one's person cannot be raised for the first time on appeal. Madison v. State, 64 Wis. 2d 564, 219 N.W.2d 259 (1974).

971.31 Annotation A defendant's right to testify at a Goodchild hearing may be curtailed only for the most compelling reasons. Franklin v. State, 74 Wis. 2d 717, 247 N.W.2d 721 (1976).

971.31 Annotation When the state used a traffic citation to initiate legal proceedings and subsequently decided to prosecute the action as a crime, the trial court erred in not giving the defendant 10 days from the date of the amended charge to object to the sufficiency of the complaint. State v. Mudgett, 99 Wis. 2d 525, 299 N.W.2d 621 (Ct. App. 1980).

971.31 Annotation Sub. (6) authorizes the court to hold a defendant in custody or on bail for 72 hours pending new proceedings. State ex rel. Brockway v. Milwaukee Cty. Cir. Ct. 105 Wis. 2d 341, 313 N.W.2d 845 (Ct. App. 1981).

971.31 Annotation Factors that a court should consider when a defendant requests to be tried after a codefendant in order to secure the testimony of the codefendant are: 1) the likelihood that the codefendant will testify; 2) the likelihood that the testimony will be significant and beneficial to the defendant; 3) whether the defendant diligently attempted to secure the evidence in time for trial; 4) the length of delay requested; and 5) the burden on the trial court and prosecution. State v. Anastas, 107 Wis. 2d 270, 320 N.W.2d 15 (Ct. App. 1982).

971.31 Annotation By pleading guilty, the defendant waived the right to appeal the trial court's ruling on the admissibility of other crimes evidence. State v. Nelson, 108 Wis. 2d 698, 324 N.W.2d 292 (Ct. App. 1982).

971.31 Annotation A finding of not guilty by reason of mental disease or defect is a judgment of conviction under s. 972.13 (1) and thus s. 971.31 (10) is applicable. State v. Smith, 113 Wis. 2d 497, 335 N.W.2d 376 (1983).

971.31 AnnotationSub. (10) does not apply to civil forfeiture cases. County of Racine v. Smith, 122 Wis. 2d 431, 362 N.W.2d 439 (Ct. App. 1984).

971.31 Annotation To admit evidence of prior untruthful allegations of sexual assault under sub. (11) and s. 972.11 (2) (b) 3., the court must be able to conclude from an offer of proof that a reasonable person could infer that the complainant made a prior untruthful allegation. "Allegation" is not restricted to allegations reported to the police. State v. DeSantis, 155 Wis. 2d 774, 456 N.W.2d 600 (1990).

971.31 Annotation Sub. (10) is inapplicable when the statement sought to be suppressed has no possible relevance to the charge to which the defendant pled guilty. State v. Pozo, 198 Wis. 2d 706, 544 N.W.2d 228 (Ct. App. 1995).

971.31 Annotation The harmless error approach in s. 971.31 (10) appeals is not precluded in any way. State v. Armstrong, 225 Wis. 2d 121, 591 N.W.2d 604 (1999), 97-0925.

971.31 Annotation A Miranda-Goodchild hearing to determine voluntariness of confessions is an evidentiary hearing for the parties. It is not a soliloquy for the court. The court must not permit itself to become a witness or an advocate for one party. A defendant does not receive a full and fair evidentiary hearing when the role of the prosecutor is played by the judge and the prosecutor is reduced to a bystander. State v. Jiles, 2003 WI 66, 262 Wis. 2d 457, 663 N.W.2d 798, 02-0153.

971.31 Annotation The defendant has no statutory subpoena right to obtain and copy police investigation reports and nonprivileged materials prior to a preliminary examination. Section 972.11 does not allow a criminal defendant access to the civil subpoena duces tecum power embodied in s. 805.07 (2). State v. Schaefer, 2008 WI 25, 308 Wis. 2d 279, 746 N.W.2d 457, 06-1826.

971.31 Annotation In order to admit evidence of alleged prior untruthful allegations of sexual assault under sub. (11) and s. 972.11 (2) (b) 3., the circuit court must first conclude from the proffered evidence that a jury could reasonably find that the complainant made prior untruthful allegations of sexual assault. The judge must determine whether a jury, acting reasonably, could find that it is more likely than not that the complainant made prior untruthful allegations of sexual assault. State v. Ringer, 2010 WI 69, 326 Wis. 2d 351, 785 N.W.2d 448, 08-0652.

971.31 Annotation The press and public have no constitutional right to attend a pretrial suppression hearing when the defendant demands closed hearing to avoid prejudicial publicity. Gannett Co. v. DePasquale, 443 U.S. 368 (1979).



971.315 Inquiry upon dismissal.

971.315  Inquiry upon dismissal. Before a court dismisses a criminal charge against a person, the court shall inquire of the district attorney whether he or she has complied with s. 971.095 (2).

971.315 History History: 1997 a. 181.



971.32 Ownership, how alleged.

971.32  Ownership, how alleged. In an indictment, information or complaint for a crime committed in relation to property, it shall be sufficient to state the name of any one of several co-owners, or of any officer or manager of any corporation, limited liability company or association owning the same.

971.32 History History: 1993 a. 112, 491.



971.33 Possession of property, what sufficient.

971.33  Possession of property, what sufficient. In the prosecution of a crime committed upon or in relation to or in any way affecting real property or any crime committed by stealing, damaging or fraudulently receiving or concealing personal property, it is sufficient if it is proved that at the time the crime was committed either the actual or constructive possession or the general or special property in any part of such property was in the person alleged to be the owner thereof.



971.34 Intent to defraud.

971.34  Intent to defraud. Where the intent to defraud is necessary to constitute the crime it is sufficient to allege the intent generally; and on the trial it shall be sufficient if there appears to be an intent to defraud the United States or any state or any person.



971.36 Theft; pleading and evidence; subsequent prosecutions.

971.36  Theft; pleading and evidence; subsequent prosecutions.

971.36(1)(1) In any criminal pleading for theft, it is sufficient to charge that the defendant did steal the property (describing it) of the owner (naming the owner) of the value of (stating the value in money).

971.36(2) (2) Any criminal pleading for theft may contain a count for receiving the same property and the jury may find all or any of the persons charged guilty of either of the crimes.

971.36(3) (3) In any case of theft involving more than one theft, all thefts may be prosecuted as a single crime if:

971.36(3)(a) (a) The property belonged to the same owner and the thefts were committed pursuant to a single intent and design or in execution of a single deceptive scheme;

971.36(3)(b) (b) The property belonged to the same owner and was stolen by a person in possession of it; or

971.36(3)(c) (c) The property belonged to more than one owner and was stolen from the same place pursuant to a single intent and design.

971.36(4) (4) In any case of theft involving more than one theft but prosecuted as a single crime, it is sufficient to allege generally a theft of property to a certain value committed between certain dates, without specifying any particulars. On the trial, evidence may be given of any such theft committed on or between the dates alleged; and it is sufficient to maintain the charge and is not a variance if it is proved that any property was stolen during such period. But an acquittal or conviction in any such case does not bar a subsequent prosecution for any acts of theft on which no evidence was received at the trial of the original charge. In case of a conviction on the original charge on a plea of guilty or no contest, the district attorney may, at any time before sentence, file a bill of particulars or other written statement specifying what particular acts of theft are included in the charge and in that event conviction does not bar a subsequent prosecution for any other acts of theft.

971.36 History History: 1993 a. 486.

971.36 Annotation The legislature in sub. (3) (a) has explicitly provided prosecutors with discretion to charge multiple thefts as a single crime when the property belonged to the same owner and the thefts were committed pursuant to a single intent and design or in execution of a single deceptive scheme. State v. Jacobsen, 2014 WI App 13, ___ Wis. 2d ___, ___ N.W.2d ___, 13-0830.



971.365 Crimes involving certain controlled substances.

971.365  Crimes involving certain controlled substances.

971.365(1)(1)

971.365(1)(a)(a) In any case under s. 961.41 (1) (em), 1999 stats., or s. 961.41 (1) (cm), (d), (e), (f), (g) or (h) involving more than one violation, all violations may be prosecuted as a single crime if the violations were pursuant to a single intent and design.

971.365(1)(b) (b) In any case under s. 961.41 (1m) (em), 1999 stats., or s. 961.41 (1m) (cm), (d), (e), (f), (g) or (h) involving more than one violation, all violations may be prosecuted as a single crime if the violations were pursuant to a single intent and design.

971.365(1)(c) (c) In any case under s. 961.41 (3g) (a) 2., 1999 stats., or s. 961.41 (3g) (dm), 1999 stats., or s. 961.41 (3g) (am), (c), (d), (e), or (g) involving more than one violation, all violations may be prosecuted as a single crime if the violations were pursuant to a single intent and design.

971.365(2) (2) An acquittal or conviction under sub. (1) does not bar a subsequent prosecution for any acts in violation of s. 961.41 (1) (em), 1999 stats., s. 961.41 (1m) (em), 1999 stats., s. 961.41 (3g) (a) 2., 1999 stats., or s. 961.41 (3g) (dm), 1999 stats., or s. 961.41 (1) (cm), (d), (e), (f), (g), or (h), (1m) (cm), (d), (e), (f), (g), or (h) or (3g) (am), (c), (d), (e), or (g) on which no evidence was received at the trial on the original charge.

971.365 History History: 1985 a. 328; 1987 a. 339; 1989 a. 121; 1993 a. 98, 118, 490; 1995 a. 448; 1999 a. 48; 2001 a. 109; 2003 a. 49.



971.366 Use of another's personal identifying information: charges.

971.366  Use of another's personal identifying information: charges. In any case under s. 943.201 or 943.203 involving more than one violation, all violations may be prosecuted as a single crime if the violations were pursuant to a single intent and design.

971.366 History History: 2003 a. 36.



971.367 False statements to financial institutions: charges.

971.367  False statements to financial institutions: charges. In any case under s. 946.79 involving more than one violation, all violations may be prosecuted as a single crime if the violations were pursuant to a single intent and design.

971.367 History History: 2003 a. 36.



971.37 Deferred prosecution programs; domestic abuse.

971.37  Deferred prosecution programs; domestic abuse.

971.37(1)(1) In this section, "child sexual abuse" means an alleged violation of s. 940.225, 948.02, 948.025, 948.05, 948.06, 948.085, or 948.095 if the alleged victim is a minor and the person accused of, or charged with, the violation:

971.37(1)(a) (a) Lives with or has lived with the minor;

971.37(1)(b) (b) Is nearer of kin to the alleged victim than a 2nd cousin;

971.37(1)(c) (c) Is a guardian or legal custodian of the minor; or

971.37(1)(d) (d) Is or appears to be in a position of power or control over the minor.

971.37(1m) (1m)

971.37(1m)(a)(a) The district attorney may enter into a deferred prosecution agreement under this section with any of the following:

971.37(1m)(a)1. 1. A person accused of or charged with child sexual abuse.

971.37(1m)(a)2. 2. An adult accused of or charged with a criminal violation of s. 940.19, 940.20 (1m), 940.201, 940.225, 940.23, 940.285, 940.30, 940.42, 940.43, 940.44, 940.45, 940.48, 941.20, 941.30, 943.01, 943.011, 943.14, 943.15, 946.49, 947.01 (1), 947.012 or 947.0125 and the conduct constituting the violation involved an act by the adult person against his or her spouse or former spouse, against an adult with whom the adult person resides or formerly resided or against an adult with whom the adult person has created a child.

971.37(1m)(a)3. 3. A person accused of or charged with a violation of s. 813.12 (8) (a).

971.37(1m)(b) (b) The agreement shall provide that the prosecution will be suspended for a specified period if the person complies with conditions specified in the agreement. The agreement shall be in writing, signed by the district attorney or his or her designee and the person, and shall provide that the person waives his or her right to a speedy trial and that the agreement will toll any applicable civil or criminal statute of limitations during the period of the agreement, and, furthermore, that the person shall file with the district attorney a monthly written report certifying his or her compliance with the conditions specified in the agreement. The district attorney shall provide the spouse of the accused person and the alleged victim or the parent or guardian of the alleged victim with a copy of the agreement.

971.37(1m)(c) (c)

971.37(1m)(c)1.1. The agreement may provide as one of its conditions that a person covered under sub. (1) (b) or (c) pay the domestic abuse surcharge under s. 973.055 and, if applicable, the global positioning system tracking surcharge under s. 973.057. If the agreement requires the person to pay the global positioning system tracking surcharge under s. 973.057, the agreement shall also require the person to pay the domestic abuse surcharge under s. 973.055. Payments and collections of the domestic abuse surcharge and the global positioning system tracking surcharge under this subdivision are subject to s. 973.055 (2) to (4) or to s. 973.057 (2) and (3), respectively, except as follows:

971.37(1m)(c)1.a. a. The district attorney shall determine the amount due. The district attorney may authorize less than a full surcharge if he or she believes that full payment would have a negative impact on the offender's family. The district attorney shall provide the clerk of circuit court with the information necessary to comply with subd. 1. b.

971.37(1m)(c)1.b. b. The clerk of circuit court shall collect the amount due from the person and transmit it to the county treasurer.

971.37(1m)(c)2. 2. If the prosecution is resumed under sub. (2) and the person is subsequently convicted, a court shall give the person credit under s. 973.055 and, if applicable, s. 973.057 for any amount paid under subd. 1.

971.37(2) (2) The written agreement shall be terminated and the prosecution may resume upon written notice by either the person or the district attorney to the other prior to completion of the period of the agreement.

971.37(3) (3) Upon completion of the period of the agreement, if the agreement has not been terminated under sub. (2), the court shall dismiss, with prejudice, any charge or charges against the person in connection with the crime specified in sub. (1m), or if no such charges have been filed, none may be filed.

971.37(4) (4) Consent to a deferred prosecution under this section is not an admission of guilt and the consent may not be admitted in evidence in a trial for the crime specified in sub. (1m), except if relevant to questions concerning the statute of limitations or lack of speedy trial. No statement relating to the crime, made by the person in connection with any discussions concerning deferred prosecution or to any person involved in a program in which the person must participate as a condition of the agreement, is admissible in a trial for the crime specified in sub. (1m).

971.37(5) (5) This section does not preclude use of deferred prosecution agreements for any alleged violations not subject to this section.

971.37 History History: 1979 c. 111; 1981 c. 88, 366; 1983 a. 204; 1987 a. 27; 1987 a. 332 s. 64; 1991 a. 39; 1993 a. 227, 262, 319; 1995 a. 343, 353, 456; 1997 a. 35, 143; 2003 a. 139; 2005 a. 277; 2011 a. 35, 266.

971.37 Annotation The provision of sub. (4) that consent to a deferred prosecution is not an admission of guilt and the consent may not be admitted in evidence in a trial for the crime is not rendered meaningless if an agreement may require an admission of guilt. Sub. (4) means that should a deferred prosecution agreement be revoked, the defendant's willingness to enter the agreement may not be admitted at trial as evidence of guilt. When a deferred prosecution agreement requires a defendant to enter a plea as a condition, it is the plea itself and not the agreement that constitutes the acknowledgement of guilt. Indeed, if the agreement is dissolved, the plea remains. State v. Daley, 2006 WI App 81, 292 Wis. 2d 517, 716 N.W.2d 146, 05-0048.



971.38 Deferred prosecution program; community service work.

971.38  Deferred prosecution program; community service work.

971.38(1)(1) Except as provided in s. 967.055 (3), the district attorney may require as a condition of any deferred prosecution program for any crime that the defendant perform community service work for a public agency or a nonprofit charitable organization. The number of hours of work required may not exceed what would be reasonable considering the seriousness of the alleged offense. An order may only apply if agreed to by the defendant and the organization or agency. The district attorney shall ensure that the defendant is provided a written statement of the terms of the community service order and that the community service order is monitored.

971.38(2) (2) Any organization or agency acting in good faith to which a defendant is assigned pursuant to an order under this section has immunity from any civil liability in excess of $25,000 for acts or omissions by or impacting on the defendant.

971.38 History History: 1981 c. 88; 1987 a. 101.



971.39 Deferred prosecution program; agreements with department.

971.39  Deferred prosecution program; agreements with department.

971.39(1)(1) Except as provided in s. 967.055 (3), in counties having a population of less than 100,000, if a defendant is charged with a crime, the district attorney, the department and a defendant may all enter into a deferred prosecution agreement which includes, but is not limited to, the following conditions:

971.39(1)(a) (a) The agreement shall be in writing, signed by the district attorney or his or her designee, a representative of the department and the defendant.

971.39(1)(b) (b) The defendant admits, in writing, all of the elements of the crime charged.

971.39(1)(c) (c) The defendant agrees to participate in therapy or in community programs and to abide by any conditions imposed under the therapy or programs.

971.39(1)(d) (d) The department monitors compliance with the deferred prosecution agreement.

971.39(1)(e) (e) The district attorney may resume prosecution upon the defendant's failure to meet or comply with any condition of a deferred prosecution agreement.

971.39(1)(f) (f) The circuit court shall dismiss, with prejudice, any charge which is subject to the agreement upon the completion of the period of the agreement, unless prosecution has been resumed under par. (e).

971.39(2) (2) Any written admission under sub. (1) (b) and any statement relating to the crime under sub. (1) (intro.), made by the person in connection with any discussions concerning deferred prosecution or to any person involved in a program in which the person must participate as a condition of the agreement, are not admissible in a trial for the crime.

971.39 History History: 1985 a. 29; 1987 a. 101.

971.39 Annotation A judgment entered pursuant to a plea agreement withholding sentence and placing the defendant on probation for certain counts while entry of judgment on other counts was deferred provided the defendant committed no additional crimes and abided by the terms of probation was not a deferred prosecution agreement subject to this section. State v. Wollenberg, 2004 WI App 20, 268 Wis. 2d 810, 674 N.W.2d 916, 03-1706.



971.40 Deferred prosecution agreement; placement with volunteers in probation program.

971.40  Deferred prosecution agreement; placement with volunteers in probation program. The court, district attorney and defendant may enter into a deferred prosecution agreement for the defendant to be placed with a volunteers in probation program under s. 973.11. The agreement must include the requirement that the defendant comply with the court's order under s. 973.11 (1).

971.40 History History: 1991 a. 253.



971.41 Deferred prosecution program; worthless checks.

971.41  Deferred prosecution program; worthless checks.

971.41(1)(1)  Definition. In this section, "offender" means a person charged with, or for whom probable cause exists to charge the person with, a violation of s. 943.24.

971.41(2) (2) Establishment of program; eligibility criteria. A district attorney may create within his or her office a worthless check deferred prosecution program for offenders who agree to participate in it as an alternative to prosecution. The district attorney may establish criteria for determining an offender's eligibility for the program. Among the factors that the program may use in determining eligibility are the following:

971.41(2)(a) (a) The face value of any check or order that was involved in the offense.

971.41(2)(b) (b) If applicable, the reason why the check or order was dishonored by a financial institution.

971.41(2)(c) (c) Other evidence presented to the district attorney regarding the facts and circumstances of the offense.

971.41(2)(d) (d) The offender's criminal history.

971.41(2)(e) (e) Prior referrals of the offender to the program.

971.41(2)(f) (f) Whether other charges under s. 943.24 are pending against the offender.

971.41(3) (3) Conditions of program. A deferred prosecution agreement to which this section applies may require an offender to do any of the following:

971.41(3)(a) (a) Pay money owed for the worthless check or other order issued in violation of s. 943.24 to the district attorney for remittance to the payee of the worthless check or order.

971.41(3)(b) (b) Make other payments for restitution for the offense, including payments to reimburse any person for fees assessed by a financial institution in connection with the person attempting to present the worthless check or other order.

971.41(3)(c) (c) Pay administrative fees assessed under sub. (7).

971.41(3)(d) (d) Pay for and successfully complete a class or counseling regarding financial management.

971.41(4) (4) Offenses covered. The deferred prosecution agreement shall specify the offenses for which prosecution is being deferred and shall describe the checks involved in the transactions. The district attorney shall agree not to prosecute those offenses while the agreement remains in effect or afterward if the offender successfully completes the deferred prosecution program.

971.41(5) (5) Private contractor operation of program.

971.41(5)(a)(a) A district attorney who establishes a deferred prosecution program under this section may contract with a private entity to operate or administer all or part of the program under the supervision, direction, and control the district attorney.

971.41(5)(b) (b) A private entity acting under this subsection shall maintain insurance, financial accounting controls, and fund disbursement procedures as required by the district attorney. The district attorney shall audit the accounts of the private entity, but only after providing written notice.

971.41(5)(c) (c) If an offender who is the subject of a deferred prosecution agreement under this section is represented by an attorney, a private entity acting under this subsection may communicate directly with the offender if any of the following apply:

971.41(5)(c)1. 1. The attorney has not informed the private entity of his or her representation in writing.

971.41(5)(c)2. 2. The attorney has authorized the communication.

971.41(5)(c)3. 3. The private entity has requested authorization for the communication from the attorney, but the attorney has failed to respond to that request within a reasonable period of time.

971.41(5)(d) (d) A district attorney may cancel a contract entered into with a private entity under this subsection if any of the following occur:

971.41(5)(d)1. 1. The private entity or a principal of the private entity is convicted of any of the following:

971.41(5)(d)1.a. a. A felony under any state or federal law.

971.41(5)(d)1.b. b. A misdemeanor under any state or federal law if proof of the defendant's dishonesty is an essential element of the offense or if the offense relates to debt collection.

971.41(5)(d)2. 2. The private entity uses or threatens to use force or violence against an offender, a member of his or her family, or his or her property.

971.41(5)(d)3. 3. The private entity threatens the seizure, attachment, or sale of an offender's property without disclosing that prior court proceedings are required.

971.41(5)(d)4. 4. The private entity, with knowledge that the statement is false, makes or threatens to make a statement to a 3rd party that adversely affects an offender's reputation for creditworthiness.

971.41(5)(d)5. 5. The private entity initiates or threatens to initiate communication with an offender's employer. This subdivision does not apply if the communication is authorized under a court order or federal law or if all of the following apply:

971.41(5)(d)5.a. a. An offender's payment is 30 or more days past due.

971.41(5)(d)5.b. b. The private entity has provided written notice to the offender at his or her last known address, at least 5 days beforehand, of its intent to communicate with the employer.

971.41(5)(d)6. 6. The private entity harasses an offender, including by doing any of the following:

971.41(5)(d)6.a. a. Communicating with the offender or a member of his or her family at any unusual time or place or at a time or place that the private entity knows or has reason to know is inconvenient to the offender or the family member. In the absence of evidence to the contrary, the private entity shall be presumed to know that communicating with an offender or a member of his or her family at his or her residence before 8:00 a.m. or after 9:00 p.m. is inconvenient to the offender or the family member.

971.41(5)(d)6.b. b. Publishing or threatening to publish the offender's name on a list of offenders who allegedly refuse to pay restitution. This subd. 6. b. does not apply if the district attorney authorizes the publication of the offender's name in such a manner.

971.41(5)(d)6.c. c. Advertising or threatening to advertise the sale of financial information regarding the offender in order to coerce the offender to pay restitution.

971.41(5)(d)6.d. d. Disclosing or threatening to disclose information concerning the alleged violation of s. 943.24 without disclosing or agreeing to disclose the fact that the offender disputes the allegations. This subd. 6. d. applies only if the private entity knows that the offender reasonably disputes the allegations.

971.41(5)(d)6.e. e. Disclosing or threatening to disclose information relating to an offender's case to any person other than the victim, the district attorney, or persons to whom the district attorney has properly authorized disclosure.

971.41(5)(d)6.f. f. Causing a telephone to ring or engaging any person in telephone conversation repeatedly or continuously with intent to annoy, abuse, or harass any person at the number called.

971.41(5)(d)6.g. g. Using profane, obscene, or abusive language in communicating with an offender, a member of his or her family, or others.

971.41(5)(d)6.h. h. Engaging in any conduct which the district attorney finds was intended to cause and did cause mental or physical illness to the offender or a member of his or her family.

971.41(5)(d)6.i. i. Attempting or threatening to enforce a claimed right or remedy with knowledge or reason to know that the claimed right or remedy does not exist.

971.41(5)(d)6.j. j. Except as authorized by the district attorney, engaging in any form of communication that simulates legal or judicial process or that conveys the impression that the communication is being made, is authorized, or is approved by a governmental agency or official or by an attorney when it is not.

971.41(5)(d)6.k. k. Using any badge, uniform, or other thing to indicate that the person is a government employee or official, except as authorized by law or by the district attorney.

971.41(5)(d)6.L. L. Conducting business under a particular name or implying that the business has a particular name if the use of the name has not been authorized by the district attorney.

971.41(5)(d)6.m. m. Misrepresenting the amount of restitution alleged to be owed by an offender.

971.41(5)(d)6.n. n. Except as authorized by the district attorney, representing that an existing restitution amount may be increased by the addition of attorney fees, investigation fees, or any other fees or charges when those fees or charges may not legally be added.

971.41(5)(d)6.o. o. Except as authorized by the district attorney, representing that the private entity is an attorney or an agent for an attorney if the entity is not.

971.41(5)(d)6.p. p. Recovering or attempting to recover any interest or other charge or fee in excess of the actual restitution or claim unless the interest or other charge or fee is expressly authorized under the contract with the district attorney.

971.41(5)(d)6.q. q. Communicating or threatening to communicate directly with an offender who is represented by an attorney. This subd. 6. q. does not apply to communications permitted under par. (c).

971.41(5)(d)6.r. r. Engaging in dishonorable, unethical, or unprofessional conduct of a character likely to deceive, defraud, or harm the public.

971.41(5)(d)6.s. s. Communicating with an offender or a member of his or her family at a time of day or night, with such frequency, or in such a manner as to constitute harassment of the offender or his or her family member.

971.41(6) (6) Confidentiality. Records relating to programs established under this section are not subject to inspection or copying under s. 19.35. A district attorney may disclose information relating to persons participating in the program only to a private entity operating or administering such a program, to another district attorney, to a court, or to a law enforcement agency. A private entity operating or administering such a program may disclose information relating to such persons only as permitted under sub. (5) (d) 6. or to the district attorney or, with the district attorney's consent, to another district attorney or to a law enforcement agency.

971.41(7) (7) Fees. Notwithstanding s. 978.06 (1), a district attorney or a private entity acting under sub. (5) may charge a defendant who is a party to a deferred prosecution agreement under this section a fee to cover his, her, or its costs under the agreement. The district attorney may require that the fee be paid directly to the district attorney's office or to the private entity. The district attorney, or the district attorney and the private entity, may establish guidelines on when fees may be waived for an offender due to hardship and may authorize extended payment plans of not more than 6 months in length.

971.41 History History: 2005 a. 462; 2007 a. 96.






972. Criminal trials.

972.01 Jury; civil rules applicable.

972.01  Jury; civil rules applicable. The summoning of jurors, the selection and qualifications of the jury, the challenge of jurors for cause and the duty of the court in charging the jury and giving instructions and discharging the jury when unable to agree shall be the same in criminal as in civil actions, except that s. 805.08 (3) shall not apply.

972.01 History History: Sup. Ct. Order, 67 Wis. 2d 585, 784 (1975); Sup. Ct. Order No. 96-08, 207 Wis. 2d xv (1997).

972.01 Annotation The charge as to the duty of a jury to try to reach agreement, was proper. Kelley v. State, 51 Wis. 2d 641, 187 N.W.2d 810 (1971).

972.01 Annotation Reinstruction presenting for the first time choices for lesser included offenses not presented in the initial instructions, if proper at all, would be a rare event, only done in exceptional circumstances. State v. Thurmond, 2004 WI App 49, 270 Wis. 2d 477, 677 N.W.2d 655, 03-0191.



972.02 Jury trial; waiver.

972.02  Jury trial; waiver.

972.02(1)(1) Except as otherwise provided in this chapter, criminal cases shall be tried by a jury selected as prescribed in s. 805.08, unless the defendant waives a jury in writing or by statement in open court or under s. 967.08 (2) (b), on the record, with the approval of the court and the consent of the state.

972.02(2) (2) At any time before the verdict in a felony case, the parties may stipulate in writing or by statement in open court, on the record, with the approval of the court, that the jury shall consist of any number less than 12. If the case is a misdemeanor case, the jury shall consist of 6 persons.

972.02(3) (3) In a case tried without a jury the court shall make a general finding and may in addition find the facts specially.

972.02(4) (4) No member of the grand jury which found the indictment shall be a juror for the trial of the indictment.

972.02 History History: Sup. Ct. Order, 67 Wis. 2d 784; Sup. Ct. Order, 141 Wis. 2d xiii (1987); 1995 a. 427; Sup. Ct. Order No. 96-08, 207 Wis. 2d xv (1997).

972.02 Cross-reference Cross-reference: See also s. 756.06 regarding the number of jurors.

972.02 Annotation A defendant could claim that his waiver of a jury, when the record was silent as to acceptance by the court and prosecution, made his subsequent jury trial invalid. Spiller v. State, 49 Wis. 2d 372, 182 N.W.2d 242 (1971).

972.02 Annotation A defendant can waive a jury after the state has completed its case. Warrix v. State, 50 Wis. 2d 368, 184 N.W.2d 189 (1971).

972.02 Annotation A defendant who demanded a jury trial cannot be held to have waived it by participating in a trial to the court and can raise this question for the first time on appeal. State v. Cleveland, 50 Wis. 2d 666, 184 N.W.2d 899 (1971).

972.02 Annotation A record demonstrating the defendant's willingness and intent to waive a jury must be established before accepting a waiver. Krueger v. State, 84 Wis. 2d 272, 267 N.W.2d 602 (1978).

972.02 Annotation The defense's participation in a misdemeanor court trial, without objection, did not constitute waiver of a jury trial. State v. Moore, 97 Wis. 2d 669, 294 N.W.2d 551 (Ct. App. 1980).

972.02 Annotation The court abused its discretion in discharging an ill juror during deliberations without making any record as to the circumstances of the discharge and without counsel being present. Unless the defendant consents, it is reversible error for the court to substitute an alternate juror for a regular juror after jury deliberations have begun. State v. Lehman, 108 Wis. 2d 291, 321 N.W.2d 212 (1982).

972.02 Annotation A trial court may not deny an accused's motion to withdraw a jury waiver without showing that granting the withdrawal would substantially delay or impede the cause of justice. State v. Cloud, 133 Wis. 2d 58, 393 N.W.2d 129 (Ct. App. 1986).

972.02 Annotation A waiver of the right to a jury trial is effective if the defendant understands the basic purpose and function of a jury trial. Trial courts are prospectively ordered to advise defendants of the unanimity requirement before accepting a waiver. State v. Resio, 148 Wis. 2d 687, 436 N.W.2d 603 (1989).

972.02 Annotation A defendant has the right to a jury determination on each element of a charged offense. The right can be waived only by the defendant personally on the record. State v. Villarreal, 153 Wis. 2d 323, 450 N.W.2d 519 (Ct. App. 1989).

972.02 Annotation A waiver of a jury trial must be made by an affirmative action of the defendant; neither counsel nor the court may waive it on the defendant's behalf. If the defendant has not personally waived the right, the proper remedy is a new trial rather than a postconviction hearing. State v. Livingston, 159 Wis. 2d 561, 464 N.W.2d 839 (1991).

972.02 Annotation The verdict of a 13 member jury panel agreed to by the defense and prosecution was valid. State v. Ledger, 175 Wis. 2d 116, 499 N.W.2d 199 (Ct. App. 1993).

972.02 Annotation When there are grounds to believe the jury in a criminal case needs protection, the trial court may take reasonable steps to protect the identity of potential jurors. Preventing references on the record to juror's names, employment, and addresses while providing the defense with copies of the juror questionnaires during voir dire was within the court's discretion. State v. Britt, 203 Wis. 2d 25, 553 N.W.2d 528 (Ct. App. 1995), 95-0891.

972.02 Annotation The provision that a jury in a misdemeanor case shall consist of 6 persons violates Article I, s. 7. State v. Hansford, 219 Wis. 2d 226, 580 N.W.2d 171 (1998), 97-0885.

972.02 Annotation The defendant was not automatically entitled to a new trial when, in waiving the right to a jury trial, the trial court did not advise that a jury verdict must be unanimous. The appropriate remedy is through a postconviction motion that, as a threshold requirement, must contain an allegation that the defendant did not know or understand the rights at issue. State v. Grant, 230 Wis. 2d 90, 601 N.W.2d 8 (Ct. App. 1999), 98-2206.

972.02 Annotation Sub. (1) applies when a defendant seeks to waive a jury in the responsibility phase of a bifurcated trial. The state has a legitimate interest in having the decision of mental responsibility decided by a jury. State v. Murdock, 2000 WI App 170, 238 Wis. 2d 301, 617 N.W.2d 175, 99-0566.

972.02 Annotation To prove a valid jury trial waiver, the circuit court must conduct a colloquy designed to ensure that the defendant: 1) made a deliberate choice, absent threats or promises, to proceed without a jury trial; 2) was aware that a jury trial consists of a panel of 12 people that must agree on all elements of the crime charged; 3) was aware that in a court trial the judge will make a decision on whether or not he or she is guilty of the crime charged; and 4) had enough time to discuss the decision with counsel. State v. Anderson, 2002 WI 7, 249 Wis. 2d 586, 638 N.W.2d 301, 00-1563.

972.02 Annotation If a defendant waives the right to a jury trial and the circuit court fails to conduct a colloquy with the defendant regarding the waiver, a reviewing court may not find, a valid waiver, based on the record. As a remedy, the circuit court must hold an evidentiary hearing on whether the waiver was knowing, intelligent, and voluntary. If the state is unable to establish by clear and convincing evidence that the defendant knowingly, intelligently, and voluntarily waived a jury trial, the defendant is entitled to a new trial. State v. Anderson, 2002 WI 7, 249 Wis. 2d 586, 638 N.W.2d 301, 00-1563.

972.02 Annotation Whether a defendant waived the right to have the jury determine all the elements of the crime or only some of them and whether the defendant gave up a jury trial in lieu of a determination by the circuit court or stipulated to the elements, the waiver analysis is the same. Any waiver must be made personally on the record by the defendant. State v. Hauk, 2002 WI App 226, 257 Wis. 2d 579, 652 N.W.2d 393, 01-1668.

972.02 Annotation If a court withholds any juror information in open court, it must: 1) find that the jury needs protection; and 2) take reasonable precautions to avoid prejudicing the defendant. When jurors' names are withheld, the court, at a minimum, must make a precautionary statement to the jury that the use of numbers instead of names should in no way be interpreted as a reflection of the defendant's guilt or innocence. State v. Tucker, 2003 WI 12, 259 Wis. 2d 484, 657 N.W.2d 374, 00-3354.

972.02 Annotation There is no constitutional right to waive a jury and be tried by a judge. A prosecutor's decision to withhold consent to a defendant's requested waiver of the right to a jury trial is not reviewable. A trial court need not justify its refusal to approve the waiver. State v. Burks, 2004 WI App 14, 268 Wis. 2d 747, 674 N.W.2d 640, 03-0472.

972.02 Annotation Harmless error analysis applies when a court erroneously takes judicial notice of a fact that should have been submitted to the jury. State v. Smith, 2012 WI 91, 342 Wis. 2d 710, 817 N.W.2d 410, 10-1192.

972.02 Annotation Absent an unambiguous declaration that a party intends to bind itself for future fact-finding hearings or trials, a jury waiver applies only to the fact-finding hearing or trial pending at the time it is made. Walworth County Department of Health and Human Services v. Roberta J. W. 2013 WI App 102,___ Wis. 2d ___, ___ N.W.2d ___, 12-2387.

972.02 Annotation Waiver of jury in Wisconsin. 1971 WLR 626.



972.03 Peremptory challenges.

972.03  Peremptory challenges. Each side is entitled to only 4 peremptory challenges except as otherwise provided in this section. When the crime charged is punishable by life imprisonment, the state is entitled to 6 peremptory challenges and the defendant is entitled to 6 peremptory challenges. If there is more than one defendant, the court shall divide the challenges as equally as practicable among them; and if their defenses are adverse and the court is satisfied that the protection of their rights so requires, the court may allow the defendants additional challenges. If the crime is punishable by life imprisonment, the total peremptory challenges allowed the defense shall not exceed 12 if there are only 2 defendants and 18 if there are more than 2 defendants; in other felony cases 6 challenges if there are only 2 defendants and 9 challenges if there are more than 2. In misdemeanor cases, the state is entitled to 3 peremptory challenges and the defendant is entitled to 3 peremptory challenges, except that if there are 2 defendants, the court shall allow the defense 4 peremptory challenges, and if there are more than 2 defendants, the court shall allow the defense 6 peremptory challenges. Each side shall be allowed one additional peremptory challenge if additional jurors are to be selected under s. 972.04 (1).

972.03 History History: 1983 a. 226; 1995 a. 427; Sup. Ct. Order No. 96-08, 207 Wis. 2d xv (1997).

972.03 Annotation A defendant is not entitled to a new trial when both the prosecution and defense are given an equal number of peremptory strikes, even if the number is less than provided for by statute. State v. Erickson, 227 Wis. 2d 758, 596 N.W.2d 749 (1999), 98-0273.



972.04 Exercise of challenges.

972.04  Exercise of challenges.

972.04(1) (1) The number of jurors selected shall be prescribed in s. 756.06 (2) (a) or (am), whichever is applicable, unless a lesser number has been stipulated and approved under s. 972.02 (2) or the court orders that additional jurors be selected. That number, plus the number of peremptory challenges available to all the parties, shall be called initially and maintained in the jury box by calling others to replace jurors excused for cause until all jurors have been examined. The parties shall thereupon exercise in their order, the state beginning, the peremptory challenges available to them, and if any party declines to challenge, the challenge shall be made by the clerk by lot.

972.04(2) (2) A party may waive in advance any or all of its peremptory challenges and the number of jurors called pursuant to sub. (1) shall be reduced by this number.

972.04 History History: 1983 a. 226; 1995 a. 427; Sup. Ct. Order No. 96-08, 207 Wis. 2d xv (1997).

972.04 Annotation Guarantees of open public proceedings in criminal trials include voir dire examinations of potential jurors. Press-Enterprise Co. v. Superior Court of Cal. 464 U.S. 501 (1984).



972.06 View.

972.06  View. The court may order a view by the jury.

972.06 Annotation The trial court, sitting as the trier of fact, committed an error of law in making and relying on an unrequested, unannounced, unaccompanied and unrecorded view of an accident scene in assessing evidence produced at trial. American Family Mut. Ins. Co. v. Shannon, 120 Wis. 2d 560, 356 N.W.2d 175 (1984).



972.07 Jeopardy.

972.07  Jeopardy. Jeopardy attaches:

972.07(1) (1) In a trial to the court without a jury when a witness is sworn;

972.07(2) (2) In a jury trial when the selection of the jury has been completed and the jury sworn.

972.07 Annotation The federal rule that jeopardy attaches when the jury is sworn is an integral part of the guarantee against double jeopardy. Crist v. Bretz, 437 U.S. 28 (1978).



972.08 Incriminating testimony compelled; immunity.

972.08  Incriminating testimony compelled; immunity.

972.08(1)(1)

972.08(1)(a)(a) Whenever any person refuses to testify or to produce books, papers or documents when required to do so before any grand jury, in a proceeding under s. 968.26 or at a preliminary examination, criminal hearing or trial for the reason that the testimony or evidence required of him or her may tend to incriminate him or her or subject him or her to a forfeiture or penalty, the person may nevertheless be compelled to testify or produce the evidence by order of the court on motion of the district attorney. No person who testifies or produces evidence in obedience to the command of the court in that case may be liable to any forfeiture or penalty for or on account of testifying or producing evidence, but no person may be exempted from prosecution and punishment for perjury or false swearing committed in so testifying.

972.08(1)(b) (b) The immunity provided under par. (a) is subject to the restrictions under s. 972.085.

972.08(2) (2) Whenever a witness attending in any court trial or appearing before any grand jury or John Doe investigation under s. 968.26 fails or refuses without just cause to comply with an order of the court under this section to give testimony in response to a question or with respect to any matter, the court, upon such failure or refusal, or when such failure or refusal is duly brought to its attention, may summarily order the witness's confinement at a suitable place until such time as the witness is willing to give such testimony or until such trial, grand jury term, or John Doe investigation under s. 968.26 is concluded but in no case exceeding one year. No person confined under this section shall be admitted to bail pending the determination of an appeal taken by the person from the order of confinement.

972.08 History History: 1979 c. 291; 1989 a. 122; 1993 a. 98, 486; 2009 a. 24.

972.08 Annotation Ordering a witness who has been granted immunity to answer questions does not violate the constitutional right against self incrimination. State v. Blake, 46 Wis. 2d 386, 175 N.W.2d 210 (1970).

972.08 Annotation The prosecutor is required to move that witnesses be granted immunity before the court can act. The trial court has no discretion to act without a motion and a defendant cannot invoke the statute. Elam v. State, 50 Wis. 2d 383, 184 N.W.2d 176 (1971).

972.08 Annotation An order by a judge to compel a witness in a John Doe proceeding to testify after a refusal on the ground of self-incrimination must be done in open court. State ex rel. Newspapers, Inc. v. Circuit Court, 65 Wis. 2d 66, 221 N.W.2d 894 (1974).

972.08 Annotation In considering whether to move for immunity for a witness, a prosecutor should consider the duty to not merely convict but to seek impartial justice and should not hesitate to move for immunity on the ground that the testimony thus elicited might exonerate the defendant. Peters v. State, 70 Wis. 2d 22, 233 N.W.2d 420 (1975).

972.08 AnnotationSub. (2) does not apply to preliminary proceedings. State v. Gonzales, 172 Wis. 2d 576, 493 N.W.2d 410 (Ct. App. 1992).

972.08 Annotation This section does not prevent a district attorney from entering into a nonprosecution agreement prior to filing charges in exchange for information in a criminal investigation. State v. Jones, 217 Wis. 2d 57, 576 N.W.2d 580 (Ct. App. 1998), 97-1806.

972.08 Annotation A defendant seeking review of prosecutor's immunization decision must make a substantial evidentiary showing that the government intended to distort the judicial fact-finding process. Stuart v. Gagnon, 614 F. Supp. 247 (1985).



972.085 Immunity; use standard.

972.085  Immunity; use standard. Immunity from criminal or forfeiture prosecution under ss. 13.35, 17.16 (7), 77.61 (12), 93.17, 111.07 (2) (b), 128.16, 133.15, 139.20, 139.39 (5), 195.048, 196.48, 551.602 (5), 553.55 (3), 601.62 (5), 767.87 (4), 885.15, 885.24, 885.25 (2), 891.39 (2), 968.26, 972.08 (1) and 979.07 (1) and ch. 769, provides immunity only from the use of the compelled testimony or evidence in subsequent criminal or forfeiture proceedings, as well as immunity from the use of evidence derived from that compelled testimony or evidence.

972.085 History History: 1989 a. 122; 1995 a. 225, 400; 1997 a. 35; 2005 a. 443 s. 265; 2007 a. 196.



972.09 Hostile witness in criminal cases.

972.09  Hostile witness in criminal cases. Where testimony of a witness at any preliminary examination, hearing or trial in a criminal action is inconsistent with a statement previously made by the witness, the witness may be regarded as a hostile witness and examined as an adverse witness, and the party producing the witness may impeach the witness by evidence of such prior contradictory statement. When called by the defendant, a law enforcement officer who was involved in the seizure of evidence shall be regarded as a hostile witness and may be examined as an adverse witness at any hearing in which the legality of such seizure may properly be raised.

972.09 History History: Sup. Ct. Order, 59 Wis. 2d R1, R6 (1973); 1993 a. 486.

972.09 Annotation The defendant was not prejudiced by receipt in evidence of a hostile state witness's entire statement rather than only those portions she acknowledged at trial, for while prior inconsistent statements may not be introduced until they have been read to the witness in order that the witness may explain the contradiction, it appeared herein that the unread portion of the statement was not inconsistent with the witness' testimony at trial, but would have been objectionable as hearsay if such objection had been made. When the question is raised as to the propriety of use of a prior inconsistent statement of a witness, and request is made for hearing outside the presence of the jury, the more appropriate procedure is to excuse the jury. Bullock v. State, 53 Wis. 2d 809, 193 N.W.2d 889 (1972).

972.09 Annotation This section does not forbid the use of prior inconsistent statements of a witness as substantive evidence when no objection is made by counsel. There is no duty on the trial court to sua sponte reject the evidence or to instruct the jury that the evidence is limited to impeachment. Irby v. State, 60 Wis. 2d 311, 210 N.W.2d 755 (1973).



972.10 Order of trial.

972.10  Order of trial.

972.10(1)(1)

972.10(1)(a)(a) After the selection of a jury, the court shall determine if the jurors may take notes of the proceedings:

972.10(1)(a)1. 1. If the court authorizes note-taking, the court shall instruct the jurors that they may make written notes of the proceedings, except the opening statements and closing arguments, if they so desire and that the court will provide materials for that purpose if they so request. The court shall stress the confidentiality of the notes to the jurors. The jurors may refer to their notes during the proceedings and deliberation. The notes may not be the basis for or the object of any motion by any party. After the jury has rendered its verdict, the court shall ensure that the notes are promptly collected and destroyed.

972.10(1)(a)2. 2. If the court does not authorize note-taking, the court shall state the reasons for the determination on the record.

972.10(1)(b) (b) The court may give additional preliminary instructions to assist the jury in understanding its duty and the evidence it will hear. The preliminary instructions may include, without limitation, the elements of any offense charged, what constitutes evidence and what does not, guidance regarding the burden of proof and the credibility of witnesses, and directions not to discuss the case until deliberations begin. The additional instructions shall be disclosed to the parties before they are given and either party may object to any specific instruction or propose instructions of its own to be given prior to trial.

972.10(2) (2) In a trial where the issue is mental responsibility of a defendant, the defendant may make an opening statement on such issue prior to the defendant's offer of evidence. The state may make its opening statement on such issue prior to the defendant's offer of evidence or reserve the right to make such statement until after the defendant has rested.

972.10(3) (3) The state first offers evidence in support of the prosecution. The defendant may offer evidence after the state has rested. If the state and defendant have offered evidence upon the original case, the parties may then respectively offer rebuttal testimony only, unless the court in its discretion permits them to offer evidence upon their original case.

972.10(4) (4) At the close of the state's case and at the conclusion of the entire case, the defendant may move on the record for a dismissal.

972.10(5) (5) When the evidence is concluded and the testimony closed, if either party desires special instructions to be given to the jury, the instructions shall be reduced to writing, signed by the party or his or her attorney and filed with the clerk, unless the court otherwise directs. Counsel for the parties, or the defendant if he or she is without counsel, shall be allowed reasonable opportunity to examine the instructions requested and to present and argue to the court objections to the adoption or rejection of any instructions requested by counsel. The court shall advise the parties of the instructions to be given. No instruction regarding the failure to call a witness at the trial shall be made or given if the sole basis for such instruction is the fact the name of the witness appears upon a list furnished pursuant to s. 971.23. Counsel, or the defendant if he or she is not represented by counsel, shall specify and state the particular ground on which the instruction is objected to, and it shall not be sufficient to object generally that the instruction does not state the law, or is against the law, but the objection shall specify with particularity how the instruction is insufficient or does not state the law or to what particular language there is an objection. All objections shall be on the record. The court shall provide the jury with one complete set of written instructions providing the burden of proof and the substantive law to be applied to the case to be decided.

972.10(6) (6) In closing argument, the state on the issue of guilt and the defendant on the issue of mental responsibility shall commence and may conclude the argument.

972.10(7) (7) If additional jurors have been selected under s. 972.04 (1) and the number remains more than required at final submission of the cause, the court shall determine by lot which jurors shall not participate in deliberations and discharge them.

972.10 History History: 1979 c. 128; 1981 c. 358; 1983 a. 226; Sup. Ct. Order, 130 Wis. 2d xi (1986); 1993 a. 486; 1995 a. 387; Sup. Ct. Order No. 96-08, 207 Wis. 2d xv (1997).

972.10 Annotation The trial court did not err in failing to declare a mistrial because of a statement made by the prosecutor in closing argument, challenged as improper allegedly because he expressed his opinion as to defendant's guilt, when it neither could be said that the statement was based on sources of information outside the record, nor expressed the prosecutor's conviction as to what the evidence established. State v. McGee, 52 Wis. 2d 736, 190 N.W.2d 893 (1971).

972.10 Annotation No potential coercion was exerted by the trial court in its statement made to the jury requesting it to continue its deliberations for the next half hour or hour, and if not then agreed, overnight hotel arrangements would be made. Ziegler v. State, 65 Wis. 2d 703, 223 N.W.2d 442 (1974).

972.10 Annotation An objection to jury instructions will not be waived when the instructions misstate the law. Randolph v. State, 83 Wis. 2d 630, 266 N.W.2d 334 (1978).

972.10 Annotation If the defendant moves for dismissal at the close of the state's case and then presents evidence, the appellate court will consider all evidence of guilt in ruling on a motion. State v. Gebarski, 90 Wis. 2d 754, 280 N.W.2d 672 (1979).

972.10 Annotation A refusal to give a jury special instructions on identification was not an abuse of discretion. Hampton v. State, 92 Wis. 2d 450, 285 N.W.2d 868 (1979).

972.10 Annotation Control of the content and duration of closing argument is within the discretion of the trial court. State v. Stawicki, 93 Wis. 2d 63, 286 N.W.2d 612 (Ct. App. 1979).

972.10 Annotation A special instruction need not be given because a witness has been granted immunity. Linse v. State, 93 Wis. 2d 163, 286 N.W.2d 554 (1980).

972.10 Annotation A defendant who chose to be represented by counsel had no right to address the jury personally in closing arguments. Robinson v. State, 100 Wis. 2d 152, 301 N.W.2d 429 (1981).

972.10 Annotation A defendant is entitled to an instruction on a valid theory of defense if the instruction is supported by the evidence and is relevant to the to the issue being tried. It was not error to refuse to give an instruction regarding the defendant's theory of defense relating to the legal basis for the motive of a witness who was not a defendant. State v. Dean, 105 Wis. 2d 390, 314 N.W.2d 151 (Ct. App. 1981).

972.10 Annotation Unless the defendant consents, it is reversible error for the court to substitute an alternate juror for a regular juror after jury deliberations have begun. State v. Lehman, 108 Wis. 2d 291, 321 N.W.2d 212 (1982).

972.10 Annotation Under the separation of powers doctrine, ss. 805.13 (4), and 972.10 (5) require submission of written instructions to the jury on the substantive law but do not require automatic reversal when the trial court fails to do so. Instructions on the burden of proof and presumption of innocence are procedural, not substantive law. In Matter of E. B. 111 Wis. 2d 175, 330 N.W.2d 584 (1983).

972.10 AnnotationEntrapment instructions are upheld. State v. Saternus, 127 Wis. 2d 460, 381 N.W.2d 290 (1986).

972.10 Annotation The court must inform counsel of changes it makes to jury instructions following an instructions conference. State v. Kuntz, 160 Wis. 2d 722, 467 N.W.2d 531 (1991).

972.10 Annotation Under rare circumstances, a jury instruction creating a conclusive presumption regarding an element of a crime may be harmless error. State v. Kuntz, 160 Wis. 2d 722, 467 N.W.2d 531 (1991).

972.10 Annotation Instructional rulings are to be made at the close of the evidence. A party is not entitled to a mid-trial advisory ruling on whether an instruction will be given. Such a ruling, if given, is nonbinding and not subject to appeal. State v. Sohn, 193 Wis. 2d 346, 535 N.W.2d 1 (Ct. App. 1995).

972.10 Annotation Sub. (7) does not address whether a court may substitute an alternate juror for a deliberating juror with the consent of the parties under the procedure set forth in Lehman. In this case the defendant consented to the substitution and that consent satisfied the procedural requirements of Lehman. State v. Avery, 2011 WI App 124, 337 Wis. 2d 351, 804 N.W.2d 216, 10-0411.

972.10 Annotation The right to counsel includes the right to make a closing summary of the evidence to trier of fact. Herring v. New York, 422 U.S. 853 (1975).

972.10 Annotation Absent an overriding interest articulated in findings, a criminal trial must be open to the public. Richmond Newspapers, Inc. v. Virginia, 448 U.S. 555 (1980).



972.11 Evidence and practice; civil rules applicable.

972.11  Evidence and practice; civil rules applicable.

972.11(1)(1) Except as provided in subs. (2) to (4), the rules of evidence and practice in civil actions shall be applicable in all criminal proceedings unless the context of a section or rule manifestly requires a different construction. No guardian ad litem need be appointed for a defendant in a criminal action. Chapters 885 to 895 and 995, except ss. 804.02 to 804.07 and 887.23 to 887.26, shall apply in all criminal proceedings.

972.11(2) (2)

972.11(2)(a)(a) In this subsection, "sexual conduct" means any conduct or behavior relating to sexual activities of the complaining witness, including but not limited to prior experience of sexual intercourse or sexual contact, use of contraceptives, living arrangement and life-style.

972.11(2)(b) (b) If the defendant is accused of a crime under s. 940.225, 948.02, 948.025, 948.05, 948.051, 948.06, 948.07, 948.08, 948.085, 948.09, or 948.095, or under s. 940.302 (2), if the court finds that the crime was sexually motivated, as defined in s. 980.01 (5), any evidence concerning the complaining witness's prior sexual conduct or opinions of the witness's prior sexual conduct and reputation as to prior sexual conduct shall not be admitted into evidence during the course of the hearing or trial, nor shall any reference to such conduct be made in the presence of the jury, except the following, subject to s. 971.31 (11):

972.11(2)(b)1. 1. Evidence of the complaining witness's past conduct with the defendant.

972.11(2)(b)2. 2. Evidence of specific instances of sexual conduct showing the source or origin of semen, pregnancy or disease, for use in determining the degree of sexual assault or the extent of injury suffered.

972.11(2)(b)3. 3. Evidence of prior untruthful allegations of sexual assault made by the complaining witness.

972.11(2)(c) (c) Notwithstanding s. 901.06, the limitation on the admission of evidence of or reference to the prior sexual conduct of the complaining witness in par. (b) applies regardless of the purpose of the admission or reference unless the admission is expressly permitted under par. (b) 1., 2. or 3.

972.11(2)(d) (d)

972.11(2)(d)1.1. If the defendant is accused of a crime under s. 940.225, 948.02, 948.025, 948.05, 948.06, 948.085, or 948.095, evidence of the manner of dress of the complaining witness at the time when the crime occurred is admissible only if it is relevant to a contested issue at trial and its probative value substantially outweighs all of the following:

972.11(2)(d)1.a. a. The danger of unfair prejudice, confusion of the issues or misleading the jury.

972.11(2)(d)1.b. b. The considerations of undue delay, waste of time or needless presentation of cumulative evidence.

972.11(2)(d)2. 2. The court shall determine the admissibility of evidence under subd. 1. upon pretrial motion before it may be introduced at trial.

972.11(2m) (2m)

972.11(2m)(a)(a) At a trial in any criminal prosecution, the court may, on its own motion or on the motion of any party, order that the testimony of any child witness be taken in a room other than the courtroom and simultaneously televised in the courtroom by means of closed-circuit audiovisual equipment if all of the following apply:

972.11(2m)(a)1. 1. The court finds all of the following:

972.11(2m)(a)1.a. a. That the presence of the defendant during the taking of the child's testimony will result in the child suffering serious emotional distress such that the child cannot reasonably communicate.

972.11(2m)(a)1.b. b. That taking the testimony of the child in a room other than the courtroom and simultaneously televising the testimony in the courtroom by means of closed-circuit audiovisual equipment is necessary to minimize the trauma to the child of testifying in the courtroom setting and to provide a setting more amenable to securing the child witness's uninhibited, truthful testimony.

972.11(2m)(a)2. 2. The trial in which the child may be called as a witness will commence:

972.11(2m)(a)2.a. a. Prior to the child's 12th birthday; or

972.11(2m)(a)2.b. b. Prior to the child's 16th birthday and, in addition to its finding under subd. 1., the court finds that the interests of justice warrant that the child's testimony be taken in a room other than the courtroom and simultaneously televised in the courtroom by means of closed-circuit audiovisual equipment.

972.11(2m)(b) (b) Among the factors which the court may consider in determining the interests of justice under par. (a) 2. b. are any of the following:

972.11(2m)(b)1. 1. The child's chronological age, level of development and capacity to comprehend the significance of the events and to verbalize about them.

972.11(2m)(b)2. 2. The child's general physical and mental health.

972.11(2m)(b)3. 3. Whether the events about which the child will testify constituted criminal or antisocial conduct against the child or a person with whom the child had a close emotional relationship and, if the conduct constituted a battery or a sexual assault, its duration and the extent of physical or emotional injury thereby caused.

972.11(2m)(b)4. 4. The child's custodial situation and the attitude of other household members to the events about which the child will testify and to the underlying proceeding.

972.11(2m)(b)5. 5. The child's familial or emotional relationship to those involved in the underlying proceeding.

972.11(2m)(b)6. 6. The child's behavior at or reaction to previous interviews concerning the events involved.

972.11(2m)(b)7. 7. Whether the child blames himself or herself for the events involved or has ever been told by any person not to disclose them; whether the child's prior reports to associates or authorities of the events have been disbelieved or not acted upon; and the child's subjective belief regarding what consequences to himself or herself, or persons with whom the child has a close emotional relationship, will ensue from providing testimony.

972.11(2m)(b)8. 8. Whether the child manifests or has manifested symptoms associated with posttraumatic stress disorder or other mental disorders, including, without limitation, reexperiencing the events, fear of their repetition, withdrawal, regression, guilt, anxiety, stress, nightmares, enuresis, lack of self-esteem, mood changes, compulsive behaviors, school problems, delinquent or antisocial behavior, phobias or changes in interpersonal relationships.

972.11(2m)(b)9. 9. The number of separate investigative, administrative and judicial proceedings at which the child's testimony may be required.

972.11(2m)(bm) (bm) If a court orders the testimony of a child to be taken under par. (a), the court shall do all of the following:

972.11(2m)(bm)1. 1. To the extent it is practical and subject to s. 972.10 (3), schedule the testimony on a date when the child's recollection is likely to be fresh and at a time of day when the child's energy and attention span are likely to be greatest.

972.11(2m)(bm)2. 2. Provide a room for the child to testify from that provides adequate privacy, freedom from distractions, informality and comfort appropriate to the child's developmental level.

972.11(2m)(bm)3. 3. Order a recess whenever the energy, comfort or attention span of the child or other circumstances so warrant.

972.11(2m)(bm)4. 4. Determine that the child understands that it is wrong to tell a lie and will testify truthfully if the child's developmental level or verbal skills are such that administration of an oath or affirmation in the usual form would be inappropriate.

972.11(2m)(bm)5. 5. Before questioning by the parties begins, attempt to place the child at ease, explain to the child the purpose of the testimony and identify all persons attending.

972.11(2m)(bm)6. 6. Supervise the spatial arrangements of the room and the location, movement and deportment of all persons in attendance.

972.11(2m)(bm)7. 7. Allow the child to testify while sitting on the floor, on a platform or on an appropriately sized chair, or while moving about the room within range of the visual and audio recording equipment.

972.11(2m)(bm)8. 8. Bar or terminate the attendance of any person whose behavior is disruptive or unduly stressful to the child.

972.11(2m)(c) (c) Only the following persons may be present in the room in which the child is giving testimony under par. (a):

972.11(2m)(c)1m. 1m. Any person necessary to operate the closed-circuit audiovisual equipment.

972.11(2m)(c)2m. 2m. The parents of the child, the guardian or legal custodian of the child or, if no parent, guardian or legal custodian is available or the legal custodian is an agency, one individual whose presence would contribute to the welfare and well-being of the child.

972.11(2m)(c)3m. 3m. One person designated by the attorney for the state and approved by the court and one person designated by either the defendant or the attorney for the defendant and approved by the court.

972.11(3) (3)

972.11(3)(a)(a) In a prosecution under s. 940.22 involving a therapist and a patient or client, evidence of the patient's or client's personal or medical history is not admissible except if:

972.11(3)(a)1. 1. The defendant requests a hearing prior to trial and makes an offer of proof of the relevancy of the evidence; and

972.11(3)(a)2. 2. The court finds that the evidence is relevant and that its probative value outweighs its prejudicial nature.

972.11(3)(b) (b) The court shall limit the evidence admitted under par. (a) to relevant evidence which pertains to specific information or examples of conduct. The court's order shall specify the information or conduct that is admissible and no other evidence of the patient's or client's personal or medical history may be introduced.

972.11(3)(c) (c) Violation of the terms of the order is grounds for a mistrial but does not prevent the retrial of the defendant.

972.11(3m) (3m) A court may not exclude evidence in any criminal action or traffic forfeiture action for violation of s. 346.63 (1) or (5), or a local ordinance in conformity with s. 346.63 (1) or (5), on the ground that the evidence existed or was obtained outside of this state.

972.11(4) (4) Upon the motion of any party or its own motion, a court may order that any exhibit or evidence be delivered to the party or the owner prior to the final determination of the action or proceeding if all of the following requirements are met:

972.11(4)(a) (a) There is a written stipulation by all the parties agreeing to the order.

972.11(4)(b) (b) No party will be prejudiced by the order.

972.11(4)(c) (c) A complete photographic or other record is made of any exhibits or evidence so released.

972.11 History History: Sup. Ct. Order, 59 Wis. 2d R1, R7 (1973); Sup. Ct. Order, 67 Wis. 2d 585, 784 (1975); 1975 c. 184, 422; 1979 c. 89; 1981 c. 147 ss. 1, 2; 1983 a. 165, 449; 1985 a. 275; 1987 a. 332 s. 64; 1993 a. 16, 97, 227, 359; 1995 a. 456; 1997 a. 319; 1999 a. 185; 2001 a. 16; 2005 a. 155, 277; 2007 a. 116; 2011 a. 271.

972.11 Annotation Writing about sexual desires or activities was not itself prior "sexual conduct." The victim's notes expressing sexual desires and fantasies were, therefore, admissible. State v. Vonesh, 135 Wis. 2d 477, 401 N.W.2d 170 (Ct. App. 1986).

972.11 Annotation Erroneously admitted and false testimony of a victim that she was a virgin at the time of a disputed assault so pervasively affected the trial that the issue of consent was not fully tried. State v. Penigar, 139 Wis. 2d 569, 408 N.W.2d 28 (1987).

972.11 Annotation Sub. (2) (b), the rape shield law, bars, with 2 narrow exceptions, evidence of all sexual activity by a complainant not incident to the alleged assault. State v. Gulrud, 140 Wis. 2d 721, 412 N.W.2d 139 (Ct. App. 1987).

972.11 Annotation This section does not violate the separation of powers doctrine. State v. Mitchell, 144 Wis. 2d 596, 424 N.W.2d 698 (1988).

972.11 Annotation In limited circumstances, expert testimony about the consistency of a sexual assault complainant's behavior with victims of the same type of crime may be offered for the purpose of helping the trier of fact understand the evidence to determine a fact in issue, as long as the expert does not give an opinion about the veracity of the complainant's allegations. State v. Jensen, 147 Wis. 2d 240, 256, 432 N.W.2d 913 (1988).

972.11 Annotation This section does not on its face violate the constitutional right to present evidence, but may in particular circumstances violate that right. To establish the right to present otherwise excluded evidence, the defendant must make an offer of proof establishing 5 factors and the court must perform a balancing test. State v. Pulizzano, 155 Wis. 2d 633, 456 N.W.2d 325 (1990).

972.11 Annotation Summary judgment does not apply to cases brought under the criminal code. State v. Hyndman, 170 Wis. 2d 198, 488 N.W.2d 111 (Ct. App. 1992).

972.11 Annotation Section 805.03 authorizing sanctions for failure to comply with court orders is applicable to criminal actions. State v. Heyer, 174 Wis. 2d 164, 496 N.W.2d 779 (Ct. App. 1993).

972.11 Annotation Sub. (2) requires exclusion of testimony of a victim's possible prior sexual conduct although when the alleged victim is an 8-year-old child, physical evidence of sexual contact may create an unjust inference that the sexual contact was by sexual assault. In Interest of Michael R.B. 175 Wis. 2d 713, 499 N.W.2d 641 (1993).

972.11 Annotation That the complaining witness in a sexual assault case had previously consented to sexual intercourse has virtually no probative value regarding whether she consented to sexual intercourse under the use or threat of violence. State v. Neumann, 179 Wis. 2d 687, 508 N.W.2d 54 (Ct. App. 1993).

972.11 Annotation When the state questioned an alleged rapist about the victim's motive to lie it did not open the door for admission of evidence of prior acts of consensual sex. State v. Jackson, 216 Wis. 2d 646, 575 N.W.2d 475 (1998), 96-1618.

972.11 Annotation Evidence regarding prior sexual assault by a 3rd party does not fall within one of the statutory exceptions. The Pulizzano test is applied. State v. Dodson, 219 Wis. 2d 65, 580 N.W.2d 181 (1998), 96-1306.

972.11 Annotation Not all comparison testimony that an alleged sexual assault victim's behavior was consistent with that of child sexual assault victims opens the door to cross-examination about the alleged victim's sexual behavior prior to the alleged assault. State v. Dunlap, 2002 WI 19, 250 Wis. 2d 466, 640 N.W.2d 112, 99-2189.

972.11 Annotation This section does not allow a criminal defendant access to the civil subpoena duces tecum power embodied in s. 805.07(2). State v. Schaefer, 2008 WI 25, 308 Wis. 2d 279, 746 N.W.2d 457, 06-1826.

972.11 Annotation In order to admit evidence of alleged prior untruthful allegations of sexual assault under sub. (2) (b) 3., the circuit court must first conclude from the proffered evidence that a jury could reasonably find that the complainant made prior untruthful allegations of sexual assault. The judge must determine whether a jury, acting reasonably, could find that it is more likely than not that the complainant made prior untruthful allegations of sexual assault. State v. Ringer, 2010 WI 69, 326 Wis. 2d 351, 785 N.W.2d 448, 08-0652.

972.11 Annotation The trial court erred when it essentially held that for evidence of the past sexual conduct between the defendant and victim to be admissible, it must be of the same type and nature that is charged as a crime. Neither the language of sub. (2) (b), nor relevant case law, require that the prior sexual conduct between the accuser and the accused be the same as that alleged in a criminal case. State v. Sarfraz, 2013 WI App 57, 348 Wis. 2d 57, 832 N.W.2d 346, 12-0337.

972.11 Annotation This section protects complaining witnesses in sexual assault cases from being questioned about sexual conduct, but a false charge of sexual assault is not sexual conduct. Redmond v. Kingston, 240 F.3d 590 (2001).

972.11 Annotation Prior Untruthful Allegations Under Wisconsin's Rape Shield Law: Will Those Words Come Back to Haunt You? Berry. 2002 WLR 1237.



972.115 Admissibility of defendant's statement.

972.115  Admissibility of defendant's statement.

972.115(1) (1) In this section:

972.115(1)(a) (a) "Custodial interrogation" has the meaning given in s. 968.073 (1) (a).

972.115(1)(b) (b) "Law enforcement agency" has the meaning given in s. 165.83 (1) (b).

972.115(1)(c) (c) "Law enforcement officer" has the meaning given in s. 165.85 (2) (c).

972.115(1)(d) (d) "Statement" means an oral, written, sign language, or nonverbal communication.

972.115(2) (2)

972.115(2)(a)(a) If a statement made by a defendant during a custodial interrogation is admitted into evidence in a trial for a felony before a jury and if an audio or audio and visual recording of the interrogation is not available, upon a request made by the defendant as provided in s. 972.10 (5) and unless the state asserts and the court finds that one of the following conditions applies or that good cause exists for not providing an instruction, the court shall instruct the jury that it is the policy of this state to make an audio or audio and visual recording of a custodial interrogation of a person suspected of committing a felony and that the jury may consider the absence of an audio or audio and visual recording of the interrogation in evaluating the evidence relating to the interrogation and the statement in the case:

972.115(2)(a)1. 1. The person refused to respond or cooperate in the interrogation if an audio or audio and visual recording was made of the interrogation so long as a law enforcement officer or agent of a law enforcement agency made a contemporaneous audio or audio and visual recording or written record of the subject's refusal.

972.115(2)(a)2. 2. The statement was made in response to a question asked as part of the routine processing of the person.

972.115(2)(a)3. 3. The law enforcement officer or agent of a law enforcement agency conducting the interrogation in good faith failed to make an audio or audio and visual recording of the interrogation because the recording equipment did not function, the officer or agent inadvertently failed to operate the equipment properly, or, without the officer's or agent's knowledge, the equipment malfunctioned or stopped operating.

972.115(2)(a)4. 4. The statement was made spontaneously and not in response to a question by a law enforcement officer or agent of a law enforcement agency.

972.115(2)(a)5. 5. Exigent public safety circumstances existed that prevented the making of an audio or audio and visual recording or rendered the making of such a recording infeasible.

972.115(2)(a)6. 6. The law enforcement officer conducting the interrogation or the law enforcement officer responsible for observing an interrogation conducted by an agent of a law enforcement agency reasonably believed at the commencement of the interrogation that the offense for which the person was taken into custody or for which the person was being investigated, was not a felony.

972.115(2)(b) (b) If a statement made by a defendant during a custodial interrogation is admitted into evidence in a proceeding heard by the court without a jury in a felony case and if an audio or audio and visual recording of the interrogation is not available, the court may consider the absence of an audio or audio and visual recording of the interrogation in evaluating the evidence relating to the interrogation and the statement unless the court determines that one of the conditions under par. (a) 1. to 6. applies.

972.115(4) (4) Notwithstanding ss. 968.28 to 968.37, a defendant's lack of consent to having an audio or audio and visual recording made of a custodial interrogation does not affect the admissibility in evidence of an audio or audio and visual recording of a statement made by the defendant during the interrogation.

972.115(5) (5) An audio or audio and visual recording of a custodial interrogation shall not be open to public inspection under ss. 19.31 to 19.39 before one of the following occurs:

972.115(5)(a) (a) The person interrogated is convicted or acquitted of an offense that is a subject of the interrogation.

972.115(5)(b) (b) All criminal investigations and prosecutions to which the interrogation relates are concluded.

972.115 History History: 2005 a. 60.

972.115 Annotation Instituting Innocence Reform: Wisconsin's New Government Experiment. Kruse. 2006 WLR 645.



972.12 Sequestration of jurors.

972.12  Sequestration of jurors. The court may direct that the jurors sworn be kept together or be permitted to separate. The court may appoint an officer of the court to keep the jurors together and to prevent communication between the jurors and others.

972.12 History History: 1987 a. 73; 1991 a. 39.



972.13 Judgment.

972.13  Judgment.

972.13(1)(1) A judgment of conviction shall be entered upon a verdict of guilty by the jury, a finding of guilty by the court in cases where a jury is waived, or a plea of guilty or no contest.

972.13(2) (2) Except in cases where ch. 975 is applicable, upon a judgment of conviction the court shall proceed under ch. 973. The court may adjourn the case from time to time for the purpose of pronouncing sentence.

972.13(3) (3) A judgment of conviction shall set forth the plea, the verdict or finding, the adjudication and sentence, and a finding as to the specific number of days for which sentence credit is to be granted under s. 973.155. If the defendant is acquitted, judgment shall be entered accordingly.

972.13(4) (4) Judgments shall be in writing and signed by the judge or clerk.

972.13(5) (5) A copy of the judgment shall constitute authority for the sheriff to execute the sentence.

972.13(6) (6) The following forms may be used for judgments:

STATE OF WISCONSIN

.... County

In .... Court

The State of Wisconsin

vs.

.... (Name of defendant)

UPON ALL THE FILES, RECORDS AND PROCEEDINGS,

IT IS ADJUDGED That the defendant has been convicted upon the defendant's plea of guilty (not guilty and a verdict of guilty) (not guilty and a finding of guilty) (no contest) on the .... day of ...., .... (year), of the crime of .... in violation of s. ....; and the court having asked the defendant whether the defendant has anything to state why sentence should not be pronounced, and no sufficient grounds to the contrary being shown or appearing to the court.

*IT IS ADJUDGED That the defendant is guilty as convicted.

*IT IS ADJUDGED That the defendant is hereby committed to the Wisconsin state prisons (county jail of .... county) for an indeterminate term of not more than .....

*IT IS ADJUDGED That the defendant is ordered to serve a bifurcated sentence consisting of .... year(s) of confinement in prison and .... months/years of extended supervision.

*IT IS ADJUDGED That the defendant is placed in the intensive sanctions program subject to the limitations of section 973.032 (3) of the Wisconsin Statutes and the following conditions: ....

*IT IS ADJUDGED That the defendant is hereby committed to detention in (the defendant's place of residence or place designated by judge) for a term of not more than ....

*IT IS ADJUDGED That the defendant is placed on lifetime supervision by the department of corrections under section 939.615 of the Wisconsin Statutes.

*IT IS ADJUDGED That the defendant is ordered to pay a fine of $.... (and the costs of this action).

*IT IS ADJUDGED That the defendant pay restitution to ....

*IT IS ADJUDGED That the defendant is restricted in his or her use of computers as follows: ....

*The .... at .... is designated as the Reception Center to which the defendant shall be delivered by the sheriff.

*IT IS ORDERED That the clerk deliver a duplicate original of this judgment to the sheriff who shall forthwith execute the same and deliver it to the warden.

Dated this .... day of ...., .... (year)

BY THE COURT ....

Date of Offense ....,

District Attorney ....,

Defense Attorney ....

*Strike inapplicable paragraphs.

STATE OF WISCONSIN

.... County

In .... Court

The State of Wisconsin

vs.

.... (Name of defendant)

On the .... day of ...., .... (year), the district attorney appeared for the state and the defendant appeared in person and by .... the defendant's attorney.

UPON ALL THE FILES, RECORDS AND PROCEEDINGS

IT IS ADJUDGED That the defendant has been found not guilty by the verdict of the jury (by the court) and is therefore ordered discharged forthwith.

Dated this .... day of ...., .... (year)

BY THE COURT ....

972.13(7) (7) The department shall prescribe and furnish forms to the clerk of each county for use as judgments in cases where a defendant is placed on probation or committed to the custody of the department pursuant to chs. 967 to 979.

972.13 History History: 1975 c. 39, 199; 1977 c. 353, 418; 1979 c. 89; 1983 a. 261, 438, 538; 1987 a. 27; 1989 a. 31; 1991 a. 39; 1997 a. 250, 275, 283; 1999 a. 32.

972.13 Annotation The trial court can, on a motion or on its own motion, modify a criminal sentence if the motion is made within 90 days after sentencing. The first judgment should be amended, not vacated. Hayes v. State, 46 Wis. 2d 93, 175 N.W.2d 625 (1970).

972.13 Annotation A trial court must inform the defendant of the right to appeal. If it does not, the defendant may pursue a late appeal. Peterson v. State, 54 Wis. 2d 370, 195 N.W.2d 837 (1972).

972.13 Annotation The court did not abuse its discretion in revoking probation, reinstating the prior sentences, and sentencing on 5 subsequent offenses for a total cumulative sentence of 16 years when the defendant had a long record and interposed a frivolous defense in the later trials. Lange v. State, 54 Wis. 2d 569, 196 N.W.2d 680 (1972).

972.13 Annotation Hayes does not impose a jurisdictional limit on the power of a court to review a sentence. State ex rel. Warren v. Shawano-Menominee County Court, 54 Wis. 2d 613, 197 N.W.2d 1 (1972).

972.13 Annotation Following sentencing, the trial court must not only advise the defendant of the right to appeal but also advise the defendant and defense counsel of the obligation of defense counsel to continue representation pending a decision as to appeal and until other counsel is appointed. Whitmore v. State, 56 Wis. 2d 706, 203 N.W.2d 56 (1973).

972.13 Annotation A trial judge has no power to validly sentence with a mental reservation that he might modify the sentence within 90 days if the defendant has profited from imprisonment, and he cannot change an imposed sentence unless new factors are present. State v. Foellmi, 57 Wis. 2d 572, 205 N.W.2d 144.

972.13 Annotation A claim that the trial court lacked jurisdiction to impose sentence because it failed to enter a judgment of conviction on the jury's verdict was not reviewable because it involved no jurisdictional question, and the construction of the statute was not raised by defendant in a motion for postconviction relief nor did the defendant go back to the trial court for relief as a basis for an appeal. Sass v. State, 63 Wis. 2d 92, 216 N.W.2d 22.

972.13 Annotation When Whitmore instructions are given, the defendant must show that the failure to move for a new trial constituted an unintentional waiver of rights. Thiesen v. State, 86 Wis. 2d 562, 273 N.W.2d 314 (1979).

972.13 Annotation Judgment entered by a state court during the pendency of removal proceedings in federal court was void. State v. Cegielski, 124 Wis. 2d 13, 368 N.W.2d 628 (1985).

972.13 Annotation A court's refusal to poll jurors individually was reversible error. State v. Wojtalewicz, 127 Wis. 2d 344, 379 N.W.2d 338 (Ct. App. 1985).

972.13 Annotation A written judgment of conviction is not a prerequisite to sentencing. State v. Pham, 137 Wis. 2d 31, 403 N.W.2d 35 (1987).

972.13 Annotation When the court allowed voir dire after polling the jury on its guilty verdict and when one juror's responses seriously undermined the previous vote of guilty, the jury's verdict was no longer unanimous, requiring a new trial. State v. Cartagena, 140 Wis. 2d 59, 409 N.W.2d 386 (Ct. App. 1987).

972.13 Annotation There is no error in noting dismissed charges on a judgment of conviction. State v. Theriault, 187 Wis. 2d 125, 522 N.W.2d 254 (Ct. App. 1994).

972.13 Annotation There was no impropriety in a trial court's inclusion of its parole recommendation in a judgment of conviction. State v. Whiteside, 205 Wis. 2d 685, 556 N.W.2d 443 (Ct. App. 1996), 95-3458.

972.13 Annotation It was not fatal to a conviction under sub. (1) on a plea of no contest, that the defendant did not personally state "I plead no contest" when the totality of the facts, including a signed guilty plea questionnaire and colloquy with the judge on the record, indicated an intent to plead no contest. State v. Burns, 226 Wis. 2d 762, 594 N.W.2d 799 (1999), 96-3615.

972.13 Annotation No statute authorizes a clerk of court's office to correct a clerical error in the sentence portion of a judgment of conviction. The circuit court, and not the clerk's office, must determine the merits of a request for a change in the sentence portion of a written judgment because of an alleged clerical error. State v. Prihoda, 2000 WI 123, 239 Wis. 2d 244, 618 N.W.2d 857, 98-2263.

972.13 Annotation Under sub. (1) a judgment of conviction may not be entered if there is no guilty verdict, guilty finding, or guilty or no contest plea. Sub. (1) does not mandate entry of judgment immediately following the verdict, finding, or plea. State v. Wollenberg, 2004 WI App 20, 268 Wis. 2d 810, 674 N.W.2d 916, 03-1706.



972.14 Statements before sentencing.

972.14  Statements before sentencing.

972.14(1) (1) In this section:

972.14(1)(ag) (ag) "Crime considered at sentencing" means any crime for which the defendant was convicted and any read-in crime, as defined in s. 973.20 (1g) (b).

972.14(1)(b) (b) "Victim" has the meaning specified in s. 950.02 (4).

972.14(2) (2) Before pronouncing sentence, the court shall ask the defendant why sentence should not be pronounced upon him or her and allow the district attorney, defense counsel and defendant an opportunity to make a statement with respect to any matter relevant to the sentence. In addition, if the defendant is under 21 years of age and if the court has not ordered a presentence investigation under s. 972.15, the court shall ask the defendant if he or she has been adjudged delinquent under ch. 48, 1993 stats., or ch. 938 or has had a similar adjudication in any other state in the 4 years immediately preceding the date the criminal complaint relating to the present offense was issued.

972.14(2m) (2m) Before pronouncing sentence, the court shall inquire of the district attorney whether he or she has complied with s. 971.095 (2) and with sub. (3) (b), whether any of the victims of a crime considered at sentencing requested notice of the date, time and place of the sentencing hearing and, if so, whether the district attorney provided to the victim notice of the date, time and place of the sentencing hearing.

972.14(3) (3)

972.14(3)(a)(a) Before pronouncing sentence, the court shall determine whether a victim of a crime considered at sentencing wants to make a statement to the court. If a victim wants to make a statement, the court shall allow the victim to make a statement in court or to submit a written statement to be read in court. The court may allow any other person to make or submit a statement under this paragraph. Any statement under this paragraph must be relevant to the sentence.

972.14(3)(b) (b) After a conviction, if the district attorney knows of a victim of a crime to be considered at sentencing, the district attorney shall make a reasonable attempt to contact that person to inform him or her of the right to make or provide a statement under par. (a). Any failure to comply with this paragraph is not a ground for an appeal of a judgment of conviction or for any court to reverse or modify a judgment of conviction.

972.14 History History: 1987 a. 27; 1989 a. 31; 1995 a. 77; 1997 a. 73, 181, 205; 1999 a. 32.

972.14 Annotation A court's presentencing preparation and formulation of a tentative sentence does not deny a defendant's right to allocution at sentencing. State v. Varnell, 153 Wis. 2d 334, 450 N.W.2d 524 (Ct. App. 1989).

972.14 Annotation The right, under sub. (2), of a defendant to make a statement prior to sentencing does not apply to an extension of a placement under the intensive sanctions program. State v. Turner, 200 Wis. 2d 168, 546 N.W.2d 880 (Ct. App. 1996), 95-1295.

972.14 Annotation Denial of the defendant's right to speak at sentencing is harmless error when a life sentence without parole is mandatory. State v. Lindsey, 203 Wis. 2d 423, 554 N.W.2d 215 (Ct. App. 1996), 95-3392.

972.14 Annotation The good character of a victim killed as the result of a crime is relevant in sentencing. State v. Gallion, 2004 WI 42, 270 Wis. 2d 535, 678 N.W.2d 197, 01-0051.



972.15 Presentence investigation.

972.15  Presentence investigation.

972.15(1) (1) After a conviction the court may order a presentence investigation, except that the court may order an employee of the department to conduct a presentence investigation only after a conviction for a felony.

972.15(1m) (1m) Sex offenses against minors. If a person is convicted for a felony that requires him or her to register under s. 301.45 and if the victim was under 18 years of age at the time of the offense, the court may order the department to conduct a presentence investigation report to assess whether the person is at risk for committing another sex offense, as defined in s. 301.45 (1d) (b).

972.15(2) (2) When a presentence investigation report has been received the judge shall disclose the contents of the report to the defendant's attorney and to the district attorney prior to sentencing. When the defendant is not represented by an attorney, the contents shall be disclosed to the defendant.

972.15(2b) (2b) If the defendant is subject to being sentenced under s. 973.01 and he or she satisfies the criteria under s. 302.05 (3) (a) 1., the person preparing the presentence investigation report shall include in the report a recommendation as to whether the defendant should be eligible to participate in the earned release program under s. 302.05 (3).

972.15(2c) (2c) If the defendant is subject to being sentenced under s. 973.01 and he or she satisfies the criteria under s. 302.045 (2) (b) and (c), the person preparing the presentence investigation report shall include in the report a recommendation as to whether the defendant should be eligible for the challenge incarceration program under s. 302.045.

972.15(2g) (2g) If the defendant is subject to being sentenced under s. 973.01 and a factor under s. 973.017 is pertinent to the offense, the person preparing the presentence investigation report shall include in the report any such factor.

972.15(2m) (2m) The person preparing the presentence investigation report shall make a reasonable attempt to contact the victim to determine the economic, physical and psychological effect of the crime on the victim. The person preparing the report may ask any appropriate person for information. This subsection does not preclude the person who prepares the report from including any information for the court concerning the impact of a crime on the victim.

972.15(2s) (2s) If the defendant is under 21 years of age, the person preparing the presentence investigation report shall attempt to determine whether the defendant has been adjudged delinquent under ch. 48, 1993 stats., or ch. 938 or has had a similar adjudication in any other state in the 4 years immediately preceding the date the criminal complaint relating to the present offense was issued and, if so, shall include that information in the report.

972.15(3) (3) The judge may conceal the identity of any person who provided information in the presentence investigation report.

972.15(4) (4) Except as provided in sub. (4m), (5), or (6), after sentencing the presentence investigation report shall be confidential and shall not be made available to any person except upon specific authorization of the court.

972.15(4m) (4m) The district attorney, the defendant's attorney, and, following a conviction for a felony in which an assistant attorney general has original jurisdiction, served at the request of a district attorney under s. 978.05 (8) (b), or served as a special prosecutor under s. 978.045, the assistant attorney general are entitled to have and keep a copy of the presentence investigation report. If the defendant is not represented by counsel, the defendant is entitled to view the presentence investigation report but may not keep a copy of the report. A district attorney, the defendant's attorney, or an assistant attorney general who receives a copy of the report shall keep it confidential. A defendant who views the contents of a presentence investigation report shall keep the information in the report confidential.

972.15(5) (5) The department may use the presentence investigation report for correctional programming, parole consideration or care and treatment of any person sentenced to imprisonment or the intensive sanctions program, placed on probation, released on parole or extended supervision or committed to the department under ch. 51 or 971 or any other person in the custody of the department or for research purposes. The department may make the report available to other agencies or persons to use for purposes related to correctional programming, parole consideration, care and treatment, or research. Any use of the report under this subsection is subject to the following conditions:

972.15(5)(a) (a) If a report is used or made available to use for research purposes and the research involves personal contact with subjects, the department, agency or person conducting the research may use a subject only with the written consent of the subject or the subject's authorized representative.

972.15(5)(b) (b) The department or the agency or person to whom the report is made available shall not disclose the name or any other identifying characteristics of the subject, except for disclosure to appropriate staff members or employees of the department, agency or person as necessary for purposes related to correctional programming, parole consideration, care and treatment, or research.

972.15(6) (6) The presentence investigation report and any information contained in it or upon which it is based may be used by any of the following persons in any evaluation, examination, referral, hearing, trial, postcommitment relief proceeding, appeal, or other proceeding under ch. 980:

972.15(6)(a) (a) The department of corrections.

972.15(6)(b) (b) The department of health services.

972.15(6)(c) (c) The person who is the subject of the presentence investigation report, his or her attorney, or an agent or employee of the attorney.

972.15(6)(d) (d) The attorney representing the state or an agent or employee of the attorney.

972.15(6)(e) (e) A licensed physician, licensed psychologist, or other mental health professional who is examining the subject of the presentence investigation report.

972.15(6)(f) (f) The court and, if applicable, the jury hearing the case.

972.15 History History: 1983 a. 102; 1987 a. 27, 227; 1991 a. 39; 1993 a. 213; 1997 a. 73, 181, 205, 283; 1999 a. 32; 2001 a. 109; 2003 a. 33; 2005 a. 311, 434; 2007 a. 20 s. 9121 (6) (a); 2007 a. 80, 97; 2011 a. 273; 2013 a. 108.

972.15 Annotation The defendant was not denied due process because the trial judge refused to order a psychiatric examination and have a psychiatric evaluation included in the presentence report. Hanson v. State, 48 Wis. 2d 203, 179 N.W.2d 909 (1970).

972.15 Annotation It is not error for the court to fail to order a presentence investigation, especially when the record contains much information as to the defendant's background and criminal record. State v. Schilz, 50 Wis. 2d 395, 184 N.W.2d 134 (1971).

972.15 Annotation Section 48.78 does not prevent a judge from examining DHSS records. Restrictive rules of evidence do not apply to sentencing procedures. Hammill v. State, 52 Wis. 2d 118, 187 N.W.2d 792 (1971).

972.15 Annotation Refusal to accept a recommendation of probation does not amount to an abuse of discretion if the evidence justifies a severe sentence. State v. Burgher, 53 Wis. 2d 452, 192 N.W.2d 869 (1972).

972.15 Annotation If a presentence report is used by the trial court, it must be part of the record. Its absence is not error if the defendant and counsel saw the report and had a chance to correct it and if counsel approved the record without moving for its inclusion. Chambers v. State, 54 Wis. 2d 460, 195 N.W.2d 477 (1972).

972.15 Annotation It is error for the sentencing court to consider pre-Gault, 387 U.S. 1, juvenile adjudications where juveniles were denied counsel, even to the extent of showing a pattern of conduct. Stockwell v. State, 59 Wis. 2d 21, 207 N.W.2d 883 (1973).

972.15 Annotation A presentence report, consisting of information concerning the defendant's personality, social circumstances, and general pattern of behavior and a section entitled "Agent's Impressions" contained neither biased nor incompetent material as such reports are not limited to evidence that is admissible in court, and the defendant's report, although recommending imposition of a maximum term, contained material both favorable and unfavorable as to defendant's general pattern of behavior. State v. Jackson, 69 Wis. 2d 266, 230 N.W.2d 832 (1975).

972.15 Annotation Consideration by the trial court of a presentence report prior to defendant's plea of guilty, in violation of sub. (1), constituted at most harmless error, since the evil the statute is designed to prevent — receipt by the judge of prejudicial information while still considering the defendant's guilt or innocence or presiding over a jury trial — cannot arise in the context of a guilty plea, especially when the trial court had already assured itself of the voluntariness of the plea and the factual basis for the crime. Rosado v. State, 70 Wis. 2d 280, 234 N.W.2d 69 (1975).

972.15 Annotation The sentencing judge does not deny due process by considering pending criminal charges in determining a sentence. The scope of judicial inquiry prior to sentencing is discussed. Handel v. State, 74 Wis. 2d 699, 247 N.W.2d 711 (1976).

972.15 Annotation Information gathered in the course of a presentence investigation may not be revealed at a trial following withdrawal of guilty plea. State v. Crowell, 149 Wis. 2d 859, 440 N.W.2d 348 (1989).

972.15 Annotation Defendants appearing with or without counsel have a due process right to read the presentence investigation report prior to sentencing. State v. Skaff, 152 Wis. 2d 48, 447 N.W.2d 84 (Ct. App. 1989).

972.15 Annotation A defendant challenging a sentence on due process grounds based upon failure to receive a copy of the presentence investigation report is entitled to a hearing only upon a showing that the court had a blanket policy of denial of access and that the policy was specifically applied to defendant, or that before sentencing the defendant personally sought access and was denied it. State v. Flores, 158 Wis. 2d 636, 462 N.W.2d 899 (Ct. App. 1990).

972.15 Annotation A public defender appointed as postconviction counsel is entitled to the presentence investigation report under s. 967.06. Access may not be restricted under sub. (4). Oliver v. Goulee, 179 Wis. 2d 376, 507 N.W.2d 145 (Ct. App. 1993).

972.15 Annotation Although sub. (2s) requires a presentence report to include juvenile adjudications that are less than 3 years old, it does not prohibit the inclusion and consideration of adjudications that are older. State v. Crowe, 189 Wis. 2d 72, 525 N.W.2d 291 (Ct. App. 1994).

972.15 Annotation Sub. (5) does not provide a defendant with a means to obtain his or her presentence report. Access is provided by subs. (2) and (4). State ex rel. Hill v. Zimmerman, 196 Wis. 2d 419, 538 N.W.2d 608 (Ct. App. 1995), 94-1861.

972.15 Annotation A marital relationship between a case's prosecutor and the presentence report writer was sufficient to draw the objectivity of the report into question. It was error not to strike the report. State v. Suchocki, 208 Wis. 2d 509, 561 N.W.2d 332 (Ct. App. 1997), 96-1712.

972.15 Annotation The use of presentence reports from the underlying criminal proceeding in a ch. 980 sex offender commitment is not allowed under the sub. (5) provision for use of the reports for care and treatment, but allowing the state's psychologist to use, and allowing the ch. 980 jury to hear, the reports is within the court's discretion under sub. (4). State v. Zanelli, 212 Wis. 2d 358, 569 N.W.2d 301 (Ct. App. 1997), 96-2159.

972.15 Annotation Having disputed relevant portions of the presentence investigation at the sentencing hearing, it was trial counsel's duty to see that the disputes were fully resolved by a proper hearing. Failure to do so constituted ineffective assistance of counsel. State v. Anderson, 222 Wis. 2d 403, 588 N.W.2d 75 (Ct. App. 1998), 97-3070.

972.15 Annotation A mental health professional who conducted a psychological assessment of a defendant convicted of sexual assault, which was incorporated into the presentence investigation report and admitted into evidence at the sentencing hearing, had a conflict of interest due to the fact that she had treated the victim in the case justifying modification of the defendant's sentence. State v. Stafford, 2003 WI App 138, 265 Wis. 2d 886, 667 N.W.2d 370, 02-0544.

972.15 Annotation This section applies only to court-ordered presentence investigation reports and does not refer to memorandum submitted by a defendant at sentencing nor prevent the use of the memorandum submitted at one trial at a subsequent trial. State v. Greve, 2004 WI 69, 272 Wis. 2d 444, 681 N.W.2d 479, 02-2332.

972.15 Annotation Under Greve, defense counsel's failure to object to the testimony of the court-ordered presentence investigator constituted deficient performance, but failure to object to the testimony of the defense presentence investigator did not. State v. Jimmie R.R. 2004 WI App 168, 276 Wis. 2d 447, 688 N.W.2d 1, 02-1771.

972.15 Annotation For the limited purposes of determining the procedure for accessing the presentence investigation report under sub. (4m), a defendant in a no-merit appeal is in the same shoes as a defendant who is unrepresented. The defendant is entitled to a meaningful viewing of the report, but may not retain a copy of it, subject to the requirement that the defendant keep the information in the report confidential and the circuit court's prerogative to redact identifying information of persons who provided information for the report. State v. Parent, 2006 WI 132, 298 Wis. 2d 63, 725 N.W.2d 915, 05-0661.

972.15 Annotation In a no-merit appeal, as the attorney general is often the state's successor to the district attorney for purposes of this section, the attorney general's office after sentencing must make its request to obtain a copy of the presentence investigation report and to disclose its contents in the state's brief with the circuit court. State v. Parent, 2006 WI 132, 298 Wis. 2d 63, 725 N.W.2d 915, 05-0661.

972.15 Annotation Suchocki does not extend to a situation in which the probation agent who prepared the PSI was married to another probation agent, and the two agents together were responsible for his supervision. Suchocki was based on the conflict of interest between the prosecutor, as an agent of the state and the adversary of the defendant, and the presentence investigator, who must serve as the neutral agent of an independent judiciary. When both the author of the PSI and his or her spouse are probation agents with joint responsibility for supervision, there is no inherent conflict of interest. State v. Thexton, 2007 WI App 11, 298 Wis. 2d 263, 727 N.W.2d 560, 05-3109.

972.15 Annotation The right to consultation with counsel before a presentence interview does not include a right to be apprised of all lines of questioning before the interview occurs. State v. Thexton, 2007 WI App 11, 298 Wis. 2d 263, 727 N.W.2d 560, 05-3109.

972.15 Annotation In a merit appeal, parties who are entitled "to have and keep a copy" of a presentence investigation report (PSI) under sub. (4m) need not ask any court's permission to reference the PSI in an appellate brief. Parties may reference information from the PSI that does not reveal confidential information and that is relevant to the appeal. In the Matter of State v. Michael B. Buchanan, 2013 WI 31, 346 Wis. 2d 735, 828 N.W.2d 847, 12-0544.

972.15 Annotation Courts do not have either express or implied statutory authority to order the destruction of presentence investigation reports. This section, the administrative code, and Supreme Court Rules on record retention implicate principles of preservation and confidentiality, not destruction. State v. Melton, 2013 WI 65, ___ Wis. 2d ___, ___ N.W.2d ___, 11-1770.

972.15 Annotation Insuring the accuracy of the presentence investigation report in the Wisconsin correctional system. 1986 WLR 613.






973. Sentencing.

973.01 Bifurcated sentence of imprisonment and extended supervision.

973.01  Bifurcated sentence of imprisonment and extended supervision.

973.01(1) (1)  Bifurcated sentence required. Except as provided in sub. (3), whenever a court sentences a person to imprisonment in the Wisconsin state prisons for a felony committed on or after December 31, 1999, or a misdemeanor committed on or after February 1, 2003, the court shall impose a bifurcated sentence under this section.

973.01(2) (2) Structure of bifurcated sentences. A bifurcated sentence is a sentence that consists of a term of confinement in prison followed by a term of extended supervision under s. 302.113. The total length of a bifurcated sentence equals the length of the term of confinement in prison plus the length of the term of extended supervision. An order imposing a bifurcated sentence under this section shall comply with all of the following:

973.01(2)(a) (a) Total length of bifurcated sentence. Except as provided in par. (c), the total length of the bifurcated sentence may not exceed the maximum period of imprisonment specified in s. 939.50 (3), if the crime is a classified felony, or the maximum term of imprisonment provided by statute for the crime, if the crime is not a classified felony, plus additional imprisonment authorized by any applicable penalty enhancement statutes.

973.01(2)(b) (b) Confinement portion of bifurcated sentence. The portion of the bifurcated sentence that imposes a term of confinement in prison may not be less than one year and, except as provided in par. (c), is subject to whichever of the following limits is applicable:

973.01(2)(b)1. 1. For a Class B felony, the term of confinement in prison may not exceed 40 years.

973.01(2)(b)3. 3. For a Class C felony, the term of confinement in prison may not exceed 25 years.

973.01(2)(b)4. 4. For a Class D felony, the term of confinement in prison may not exceed 15 years.

973.01(2)(b)5. 5. For a Class E felony, the term of confinement in prison may not exceed 10 years.

973.01(2)(b)6m. 6m. For a Class F felony, the term of confinement in prison may not exceed 7 years and 6 months.

973.01(2)(b)7. 7. For a Class G felony, the term of confinement in prison may not exceed 5 years.

973.01(2)(b)8. 8. For a Class H felony, the term of confinement in prison may not exceed 3 years.

973.01(2)(b)9. 9. For a Class I felony, the term of confinement in prison may not exceed one year and 6 months.

973.01(2)(b)10. 10. For any crime other than one of the following, the term of confinement in prison may not exceed 75% of the total length of the bifurcated sentence:

973.01(2)(b)10.a. a. A felony specified in subds. 1. to 9.

973.01(2)(b)10.b. b. An attempt to commit a classified felony if the attempt is punishable under s. 939.32 (1) (intro.).

973.01(2)(c) (c) Penalty enhancement.

973.01(2)(c)1.1. Subject to the minimum period of extended supervision required under par. (d), the maximum term of confinement in prison specified in par. (b) may be increased by any applicable penalty enhancement statute. If the maximum term of confinement in prison specified in par. (b) is increased under this paragraph, the total length of the bifurcated sentence that may be imposed is increased by the same amount.

973.01(2)(c)2. 2. If more than one of the following penalty enhancement statutes apply to a crime, the court shall apply them in the order listed in calculating the maximum term of imprisonment for that crime:

973.01(2)(c)2.a. a. Sections 939.621, 939.632, 939.635, 939.645, 946.42 (4), 961.46, and 961.49.

973.01(2)(c)2.b. b. Section 939.63.

973.01(2)(c)2.c. c. Section 939.62 (1) or 961.48.

973.01(2)(d) (d) Minimum and maximum term of extended supervision. The term of extended supervision may not be less than 25% of the length of the term of confinement in prison imposed under par. (b) and, for a classified felony, is subject to whichever of the following limits is applicable:

973.01(2)(d)1. 1. For a Class B felony, the term of extended supervision may not exceed 20 years.

973.01(2)(d)2. 2. For a Class C felony, the term of extended supervision may not exceed 15 years.

973.01(2)(d)3. 3. For a Class D felony, the term of extended supervision may not exceed 10 years.

973.01(2)(d)4. 4. For a Class E, F, or G felony, the term of extended supervision may not exceed 5 years.

973.01(2)(d)5. 5. For a Class H felony, the term of extended supervision may not exceed 3 years.

973.01(2)(d)6. 6. For a Class I felony, the term of extended supervision may not exceed 2 years.

973.01(3) (3) Not applicable to life sentences. If a person is being sentenced for a felony that is punishable by life imprisonment, he or she is not subject to this section but shall be sentenced under s. 973.014 (1g).

973.01(3g) (3g) Earned release program eligibility. When imposing a bifurcated sentence under this section on a person convicted of a crime other than a crime specified in ch. 940 or s. 948.02, 948.025, 948.03, 948.05, 948.051, 948.055, 948.06, 948.07, 948.075, 948.08, 948.085, or 948.095, the court shall, as part of the exercise of its sentencing discretion, decide whether the person being sentenced is eligible or ineligible to participate in the earned release program under s. 302.05 (3) during the term of confinement in prison portion of the bifurcated sentence.

973.01(3m) (3m) Challenge incarceration program eligibility. When imposing a bifurcated sentence under this section on a person convicted of a crime other than a crime specified in ch. 940 or s. 948.02, 948.025, 948.03, 948.05, 948.051, 948.055, 948.06, 948.07, 948.075, 948.08, 948.085, or 948.095, the court shall, as part of the exercise of its sentencing discretion, decide whether the person being sentenced is eligible or ineligible for the challenge incarceration program under s. 302.045 during the term of confinement in prison portion of the bifurcated sentence.

973.01(4) (4) No good time; extension or reduction of term of imprisonment. A person sentenced to a bifurcated sentence under sub. (1) shall serve the term of confinement in prison portion of the sentence without reduction for good behavior. The term of confinement in prison portion is subject to extension under s. 302.113 (3) and, if applicable, to reduction under s. 302.045 (3m), 302.05 (3) (c) 2. a., 302.113 (9g), 973.195 (1r), or 973.198.

973.01(5) (5) Extended supervision conditions. Whenever the court imposes a bifurcated sentence under sub. (1), the court may impose conditions upon the term of extended supervision.

973.01(6) (6) No parole. A person serving a bifurcated sentence imposed under sub. (1) is not eligible for release on parole under that sentence.

973.01(7) (7) No discharge. The department of corrections may not discharge a person who is serving a bifurcated sentence from custody, control and supervision until the person has served the entire bifurcated sentence.

973.01(8) (8) Explanation of sentence.

973.01(8)(a)(a) When a court imposes a bifurcated sentence under this section it shall explain in writing all of the following to the person being sentenced:

973.01(8)(a)1. 1. The total length of the bifurcated sentence.

973.01(8)(a)2. 2. The amount of time the person will serve in prison under the term of confinement in prison portion of the sentence.

973.01(8)(a)3. 3. The amount of time the person will spend on extended supervision, assuming that the person does not commit any act that results in the extension of the term of confinement in prison under s. 302.113 (3).

973.01(8)(a)4. 4. That the amount of time the person must actually serve in prison may be extended as provided under s. 302.113 (3) and that because of extensions under s. 302.113 (3) the person could serve the entire bifurcated sentence in prison.

973.01(8)(a)5. 5. That the person will be subject to certain conditions while on release to extended supervision, and that violation of any of those conditions may result in the person being returned to prison, as provided under s. 302.113 (9).

973.01(8)(ag) (ag) If the court provides under sub. (3g) that the person is eligible to participate in the earned release program under s. 302.05 (3), the court shall also inform the person of the provisions of s. 302.05 (3) (c).

973.01(8)(am) (am) If the court provides under sub. (3m) that the person is eligible for the challenge incarceration program, the court shall also inform the person of the provisions of s. 302.045 (3m).

973.01(8)(b) (b) The court's explanation under par. (a) 3. of a person's potential period of extended supervision does not create a right to a minimum period of extended supervision.

973.01 History History: 1997 a. 283; 2001 a. 109; 2003 a. 33; 2005 a. 277; 2007 a. 116, 226; 2009 a. 28; 2011 a. 38, 82.

973.01 Annotation While an offender must meet the eligibility requirements of s. 302.045 (2) to participate in the challenge incarceration program, the trial court must, pursuant to sub. (3m), also determine if the offender is eligible for the program, in the exercise of its sentencing discretion. State v. Steele, 2001 WI App 160, 246 Wis. 2d 744, 632 N.W.2d 112, 00-2864.

973.01 Annotation The exercise of sentencing discretion requires the court to exercise its discretion to create a sentence within the range provided by the legislature that reflects the circumstances of the situation and the particular characteristics of the offender. The court must consider the gravity of the offense, the offender's character and the public's need for protection. The weight given to any factor is left to the trial court's discretion. State v. Steele, 2001 WI App 160, 246 Wis. 2d 744, 632 N.W.2d 112, 00-2864.

973.01 Annotation If a defendant makes a fraudulent representation to the court, which the court accepts and relies upon in granting a sentence, the court may later declare the sentence void, and double jeopardy does not bar a subsequently increased sentence. State v. Jones, 2002 WI App 208, 257 Wis. 2d. 163, 650 N.W.2d 844, 01-2969.

973.01 Annotation A court may, in specific circumstances, consider credit for time spent in presentence custody as a factor in determining an appropriate sentence. Because the length of the defendant's presentence custody affected the time the defendant would actually spend in prison and the expected incarceration term impacted the circuit court's goal that the defendant receive sex offender treatment in an institutional setting while not remaining incarcerated longer than was necessary to receive treatment, presentence credit was appropriately considered. State v. Fenz, 2002 WI App 244, 258 Wis. 2d 281, 653 N.W.2d 280, 01-1434.

973.01 Annotation Previously existing rules governing sentencing discretion are not unconstitutional when applied to sentences imposed under this section. State v. Gallion, 2002 WI App 265, 258 Wis. 2d 473, 653 N.W.2d 284, 01-0051.

973.01 Annotation Sub. (2) (c) does not authorize a sentencing court to impose any portion of a penalty enhancer as extended supervision. State v. Volk, 2002 WI App 274, 258 Wis. 2d 584, 654 N.W.2d 479, 01-3342.

973.01 Annotation Events subsequent to sentencing and relating to rehabilitation do not constitute a new sentencing factor justifying sentence modification. State v. Champion, 2002 WI App 267, 258 Wis. 2d 781, 654 N.W.2d 242, 01-1894.

973.01 Annotation Despite the failure to object, a defendant may be entitled to resentencing if the sentence was affected by a trial court's reliance on an improper factor. State v. Groth, 2002 WI App 299, 258 Wis. 2d 889, 655 N.W.2d 163, 01-3000.

973.01 Annotation When a statutory definition is available that provides a defendant with sufficient notice as to the expected course of conduct and an ascertainable standard for enforcement, the condition of extended supervision is not unconstitutionally vague. The definition of "dating relationship" in s. 813.12 (1) (ag) 1. provided the appellant an objective standard and adequate notice of when a condition applied that required her to introduce any person she was "dating" to her supervising agent. State v. Koenig, 2003 WI App 12, 259 Wis. 2d 833, 656 N.W.2d 499, 02-1076.

973.01 Annotation Calculation of confinement and extended supervision for the presumptive minimum for unclassified felonies under this section prior to February 1, 2003 amendments are discussed. State v. Cole, 2003 WI 59, 262 Wis. 2d 167, 663 N.W.2d 700, 02-0681.

973.01 Annotation Resentencing on convictions that remain intact after one or more counts in a multi-count case is vacated is not always required. When the vacated count does not affect the overall dispositional structure of the original sentence, resentencing on the remaining counts is unnecessary. State v. Church, 2003 WI 74, 262 Wis. 2d 678, 665 N.W.2d 141, 01-3100.

973.01 Annotation Subs. (2) and (5) prohibit confinement in any facility as a condition of extended supervision. Absent express authority, a trial court cannot order confinement as a condition of extended supervision. State v. Larson, 2003 WI App 235, 268 Wis. 2d 162, 672 N.W.2d 322, 03-0019.

973.01 Annotation A penalty enhancer under s. 939.62 is not subject to bifurcation, nor is it to be added to the underlying term of imprisonment. State v. Jackson 2004 WI 29, 270 Wis. 2d 113, 676 N.W.2d 872, 02-0947.

973.01 Annotation Sub. (3m) allows a sentencing court to determine not only whether a defendant is eligible for the challenge incarceration program, but also to set a date of eligibility within the term of confinement in prison. State v. Lehman, 2004 WI App 59, 270 Wis. 2d 695, 677 N.W.2d 644, 03-1269.

973.01 Annotation Requisite to a prima facie valid sentence is a statement by the trial judge detailing the reasons for selecting the particular sentence imposed. Circuit courts shall: 1) specify the objectives of the sentence on the record and identify the general objectives of greatest importance; 2) describe the facts relevant to those objectives and explain why the particular component parts of the sentence imposed advance the specified objectives; 3) identify the factors that were considered in arriving at the sentence and indicate how those factors fit the objectives and influence the decision. State v. Gallion, 2004 WI 42, 270 Wis. 2d 535, 678 N.W.2d 197, 01-0051.

973.01 Annotation The sentence imposed shall call for the minimum amount of custody or confinement consistent with the protection of the public, the gravity of the offense, and the rehabilitative needs of the defendant. Probation should be the disposition unless confinement is necessary to protect the public, the offender needs correctional treatment available only in confinement, or it would unduly depreciate the seriousness of the offense. State v. Gallion, 2004 WI 42, 270 Wis. 2d 535, 678 N.W.2d 197, 01-0051.

973.01 Annotation The good character of a victim killed as the result of a crime is relevant to sentencing, but the court should not attempt to measure the relative value of the victim's life. Although there may be circumstances in which the court could weigh the positive contributions and worth of the victim in assessing the harm caused by the crime, it does not follow that there is a right to have a court consider that a victim was a terrible burden on society. State v. Gallion, 2004 WI 42, 270 Wis. 2d 535, 678 N.W.2d 197, 01-0051.

973.01 Annotation A court, after giving consideration to the relevant sentencing factors, may give disproportionate or controlling weight to a single factor. Balancing the factors is for the trial court. Ordering a lengthy term of supervision in order to enable the defendant to pay a sizeable restitution amount did not violate the right to equal protection. State v. Longmire, 2004 WI App 90, 272 Wis. 2d 759, 681 N.W.2d 354, 03-0300.

973.01 Annotation The defendant's life expectancy, coupled with a lengthy sentence, while perhaps guaranteeing that the defendant will spend the balance of his or her life in prison, does not have to be taken into consideration by the circuit court. If the circuit court chooses to consider a defendant's life expectancy, it must explain, on the record, how the defendant's life expectancy fits into the sentencing objectives. State v. Stenzel, 2004 WI App 181, 276 Wis. 2d 224, 688 N.W.2d 224, 03-2974.

973.01 Annotation Consistent with Lehman, sub. (3g) allows a sentencing court to determine whether a defendant is eligible for the earned release program and to set a date of eligibility within the term of confinement in prison. State v. White, 2004 WI App 237, 277 Wis. 2d 580, 690 N.W.2d 880, 04-1211.

973.01 Annotation A defendant's age is a secondary factor that the trial court may, but is not required to, consider in fashioning an appropriate sentence. The trial court, if it considers age, determines whether it should carry any weight. State v. Davis, 2005 WI App 98, 281 Wis. 2d 118, 698 N.W.2d 823, 04-1163.

973.01 Annotation A condition of extended supervision need not directly relate to the defendant's criminal conduct in the underlying conviction. Trial courts are granted broad discretion in determining conditions necessary for extended supervision subject only to a standard of reasonableness and appropriateness determined by how well the condition serves the dual goals of supervision: 1) rehabilitation of the defendant; and 2) protection of a state or community interest. A condition of extended supervision that the defendant maintain his child support payments was reasonable and appropriate. State v. Miller, 2005 WI App 114, 283 Wis. 2d 465, 701 N.W.2d 47, 04-1406.

973.01 Annotation A condition of extended supervision and probation that the defendant have no contact with the drug community was not unconstitutionally overbroad or vague. When the trial court specifically told the defendant not be around any person when, or be in any place where, drugs are being possessed, used, or sold, the condition was clear and gave fair notice of what a drug community is. State v. Trigueros, 2005 WI App 112, 282 Wis. 2d 445, 701 N.W.2d 54, 04-1701.

973.01 Annotation When a person is being sentenced after revocation of extended supervision, discretion can exist without an explicit delineation of the McCleary sentencing factors: 1) the gravity of the offense; 2) the character of the offender; and 3) the need to protect the public. There must be an indication that the court considered those factors. State v. Jones, 2005 WI App 259, 288 Wis. 2d 475, 707 N.W.2d 876, 05-0018.

973.01 Annotation A defendant who requests resentencing due to the circuit court's use of inaccurate information at the sentencing hearing must show both that the information was inaccurate and that there was actual reliance, not prejudicial reliance, on the inaccurate information by the court in the sentencing. Once actual reliance on inaccurate information is shown, the burden then shifts to the state to prove the error was harmless. State v. Tiepelman, 2006 WI 66, 291 Wis. 2d 179, 717 N.W.2d 1, 04-0914.

973.01 Annotation Gallion does not require that the trial court explain why it imposed three years as opposed to one or two. State v. Klubertanz, 2006 WI App 71, 291 Wis. 2d 751, 713 N.W.2d 116, 05-1256.

973.01 Annotation That test of whether the statutory language is capable of being understood by reasonably well-informed persons in two or more different ways is adopted for sentence construction disputes. As it looks for legislative intent when faced with an ambiguous statute, the appellate court should look for the trial court's sentencing intent when faced with an ambiguous oral sentencing pronouncement. The appellate court is required to determine the trial court's sentencing intent from other parts of the record, including the judgment of conviction. Without more, the bald recital of a consecutive sentence in the judgment of conviction is insufficient to overcome the presumption of a concurrent sentence. State v. Oglesby, 2006 WI App 95, 292 Wis. 2d 716, 715 N.W.2d 727, 05-1565.

973.01 Annotation Subs. (3g) and (3m) are not applicable to reconfinement under s. 302.119 (9) (am). State v. Hall, 2007 WI App 168, 304 Wis. 2d 504, 737 N.W.2d 13, 06-1439.

973.01 Annotation Sub. (5) does not require a sentencing court to make an ability-to-pay determination when the court orders a contribution payment as a condition of extended supervision. Neither the requirement that an ability-to-pay determination be made when a contribution surcharge is taxed against a defendant under s. 973.06 (1) or when a contribution surcharge is imposed as a condition of probation under s. 973.09 (1x) applies to sub. (5). State v. Galvan, 2007 WI App 173, 304 Wis. 2d 466, 736 N.W.2d 890, 06-2052.

973.01 Annotation A fine that an offender has the ability to pay may satisfy sentencing objectives the trial court has found to be material and relevant to the particular defendant. A trial court is not required to explain the reason for a specific amount of a fine, but some explanation of why the court imposes a fine is required. If the sentencing court intends to impose a fine, the court must determine at the time of sentencing whether a defendant has the ability to pay a fine during the total sentence. The standard for imposing a fine, which is part of the punishment, should require no less consideration of the defendant's ability to pay than is required as part of an order of restitution. State v. Ramel, 2007 WI App 271, 306 Wis. 2d 654, 743 N.W.2d 502, 07-0355.

973.01 Annotation A defendant has a due process right to be sentenced based on accurate information. State v. Payette, 2008 WI App 106, 313 Wis. 2d 39, 756 N.W.2d 423, 07-1192.

973.01 Annotation The circuit court had the authority to order the defendant to reimburse his mother for forfeited bail his mother paid, either as restitution or as a condition of extended supervision. State v. Agosto, 2008 WI App 149, 314 Wis. 2d 385, 760 N.W.2d 415, 06-2646.

973.01 Annotation Sections 302.113 (4), 973.01, and 973.15 establish that consecutive periods of extended supervision are to be served consecutively, aggregated into one continuous period, so that revocation of extended supervision at any time allows revocation as to all consecutive sentences. State v. Collins, 2008 WI App 163, 314 Wis. 2d 653, 760 N.W.2d 438, 07-2580.

973.01 Annotation Due process requires that vindictiveness against a defendant for having successfully attacked his or her first conviction play no part in the sentence received after a new trial. When a judge imposes a more severe sentence upon a defendant after a new trial, the reasons for doing so must be free from a retaliatory motive. Because retaliatory motives can be complex and difficult to prove, the U.S. Supreme Court has found it necessary to presume an improper vindictive motive, which also applies when a defendant is resentenced following a successful attack on an invalid sentence. However, the presumption stands only when a reasonable likelihood of vindictiveness exists. A new sentence that is longer than the original sentence that implements the original dispositional scheme is not tainted by vindictiveness. State v. Sturdivant, 2009 WI App 5, 316 Wis. 2d 197, 763 N.W.2d 185, 07-2508.

973.01 Annotation A sentencing court may consider uncharged and unproven offenses and facts related to offenses for which the defendant has been acquitted. Sentencing courts are obliged to acquire full knowledge of the character and behavior pattern of the defendant before imposing sentence. State v. Prineas, 2009 WI App 28, 316 Wis. 2d 414, 766 N.W.2d 206, 07-1982.

973.01 Annotation A court may certainly tell a defendant what could happen if his or her extended supervision is revoked. But telling a defendant what will happen imperils the defendant's due process right to an impartial judge at a reconfinement hearing. State v. Goodson, 2009 WI App 107, 320 Wis. 2d 166, 771 N.W.2d 385, 08-2623.

973.01 Annotation A defendant has a constitutional due process right not to be sentenced on the basis of race or gender. The defendant has the burden to prove that the circuit court actually relied on race or gender in imposing its sentence. The standard of proof is clear and convincing evidence. The defendant must provide evidence indicating that it is highly probable or reasonably certain that the circuit court actually relied on race or gender when imposing its sentence. A reasonable observer test is rejected. State v. Harris, 2010 WI 79, 326 Wis. 2d 685, 786 N.W.2d 409, 08-0810.

973.01 Annotation A sentencing court did not violate the 4th amendment or Article I, s. 11, by setting a condition of extended supervision that allows any law enforcement officer to search the defendant's person, vehicle, or residence for firearms, at any time and without probable cause or reasonable suspicion. While the condition that the circuit court imposed may have impinged on constitutional rights, it did not violate them as the circuit court made an individualized determination, pursuant to the court's authority under sub. (5), that the condition was necessary based on the facts in this case involving violence, threats, and a firearm. State v. Rowan, 2012 WI 60, 341 Wis. 2d 281, 814 N.W.2d 854, 10-1398.

973.01 Annotation The suggestion that dismissed charges not be considered in sentencing is not reasonable. It is better practice for the court to acknowledge and discuss dismissed charges, if they are considered by the court, giving them appropriate weight and describing their relationship to a defendant's character and behavioral pattern, or to the incident that serves as the basis for a plea. The defendant should be given an opportunity to explain or dispute these charges. State v. Frey, 2012 WI 99, 343 Wis. 2d 358, 817 N.W.2d 436, 10-2801.

973.01 Annotation In the context of interpreting plea bargains under contract law, dismissed charges do not have a static meaning. They are a product of the parties' negotiations and they mean what the parties intend them to mean. The one exception is that a plea agreement involving one or more dismissed charges cannot limit what the judge may consider at sentencing. Such agreements are contrary to public policy. The term "dismissed outright" should be discontinued. Instead, plea bargains should pin down whether a district attorney is agreeing not to prosecute a dismissed charge. State v. Frey, 2012 WI 99, 343 Wis. 2d 358, 817 N.W.2d 436, 10-2801.

973.01 Annotation Tiepelman teaches that a defendant is entitled to resentencing if the defendant meets the following two-pronged test: 1) the defendant shows that the information at the original sentencing was inaccurate; and 2) the defendant shows that the court actually relied on the inaccurate information at sentencing. Whether the circuit court actually relied on the incorrect information at sentencing turns on whether the circuit court gave "explicit attention" or "specific consideration" to the inaccurate information, so that the inaccurate information "formed part of the basis for the sentence." Upon determining that a circuit court actually relied upon inaccurate information at sentencing the reviewing court applies a harmless error analysis. State v. Travis, 2013 WI 38, 347 Wis. 2d 142, 832 N.W.2d 491, 11-0685.

973.01 Annotation The court's invocations of a religious deity during sentencing were ill-advised. However, not every "ill-advised word" will create reversible error. The transcript reflects that the court's offhand religious references addressed proper secular sentencing factors. The judge's comments did not suggest the defendant required a longer sentence to pay religious penance. State v. Betters, 2013 WI App 85, ___ Wis. 2d ___, ___ N.W.2d ___, 12-1339.

973.01 Annotation Truth-In-Sentencing Comes to Wisconsin. Brennan & Latorraca. Wis. Law. June 2000.

973.01 Annotation Fully Implementing Truth-In-Sentencing. Hammer & Latorraca. Wis. Law. Nov. 2002.



973.013 Indeterminate sentence; Wisconsin state prisons.

973.013  Indeterminate sentence; Wisconsin state prisons.

973.013(1)(1)

973.013(1)(a)(a) If imprisonment in the Wisconsin state prisons for a term of years is imposed, the court may fix a term less than the prescribed maximum. The form of such sentence shall be substantially as follows: "You are hereby sentenced to the Wisconsin state prisons for an indeterminate term of not more than .... (the maximum as fixed by the court) years."

973.013(1)(b) (b) Except as provided in s. 973.01, the sentence shall have the effect of a sentence at hard labor for the maximum term fixed by the court, subject to the power of actual release from confinement by parole by the department or by pardon as provided by law. If a person is sentenced for a definite time for an offense for which the person may be sentenced under this section, the person is in legal effect sentenced as required by this section, said definite time being the maximum period. A defendant convicted of a crime for which the minimum penalty is life shall be sentenced for life.

973.013(2) (2) Upon the recommendation of the department, the governor may, without the procedure required by ch. 304, discharge absolutely, or upon such conditions and restrictions and under such limitation as the governor thinks proper, any inmate committed to the Wisconsin state prisons after he or she has served the minimum term of punishment prescribed by law for the offense for which he or she was sentenced, except that if the term was life imprisonment, 5 years must elapse after release on parole or extended supervision before such a recommendation can be made to the governor. The discharge has the effect of an absolute or conditional pardon, respectively.

973.013(3) (3) Female persons convicted of a felony may be committed to the Taycheedah Correctional Institution unless they are subject to sub. (3m).

973.013(3m) (3m) If a person who has not attained the age of 16 years is sentenced to the Wisconsin state prisons, the department shall place the person at a juvenile correctional facility or a secured residential care center for children and youth, unless the department determines that placement in an institution under s. 302.01 is appropriate based on the person's prior record of adjustment in a correctional setting, if any; the person's present and potential vocational and educational needs, interests and abilities; the adequacy and suitability of available facilities; the services and procedures available for treatment of the person within the various institutions; the protection of the public; and any other considerations promulgated by the department by rule. The department may not place any person under the age of 18 years in the correctional institution authorized in s. 301.16 (1n). This subsection does not preclude the department from designating an adult correctional institution, other than the correctional institution authorized in s. 301.16 (1n), as a reception center for the person and subsequently transferring the person to a juvenile correctional facility or a secured residential care center for children and youth. Section 302.11 and ch. 304 apply to all persons placed in a juvenile correctional facility or a secured residential care center for children and youth under this subsection.

973.013(4) (4) If information under s. 972.15 (2m) has been provided in a presentence investigation report, the court shall consider that information when sentencing the defendant.

973.013 History History: 1973 c. 90; 1975 c. 189 s. 99 (1); 1975 c. 224 s. 146m; 1983 a. 102, 1983 a. 371 s. 13; Stats. 1983 s. 973.013; 1987 a. 27; 1989 a. 31, 107; 1993 a. 486; 1995 a. 27; 1997 a. 283; 2001 a. 16, 103; 2005 a. 344.

973.013 Annotation The sentencing judge shall state for the record, in the presence of the defendant, the reasons for selecting the particular sentence imposed or, if the sentencing judge considers it in the interest of the defendant not to state reasons in the presence of the defendant, shall prepare a statement for transmission to the reviewing court as part of the record. McCleary v. State, 49 Wis. 2d 263, 182 N.W.2d 512 (1971).

973.013 Annotation It was not a denial of equal protection to sentence a defendant to 4 years' imprisonment, although other persons involved, all minors, received lesser or no punishment. State v. Schilz, 50 Wis. 2d 395, 184 N.W.2d 134 (1971).

973.013 Annotation An abuse of discretion, as it relates to sentencing procedures, will be found only if there is no rational basis for the imposition of the sentence or the rationale is not articulated in, or inferable from, the record, or if discretion is exercised on the basis of clearly irrelevant or improper factors. Davis v. State, 52 Wis. 2d 697, 190 N.W.2d 890 (1971).

973.013 Annotation The seriousness of the offense is a proper criterion for imposing a maximum sentence. While warehousing dangerous individuals is not the sole purpose for imposing long prison terms, it is a legitimate factor for a trial court to consider. Bastian v. State, 54 Wis. 2d 240, 194 N.W.2d 687 (1972).

973.013 Annotation A prison sentence is reduced to reflect days of pretrial incarceration during which the defendant was unable to raise bail because of indigency. Wilkins v. State, 66 Wis. 2d 628, 225 N.W.2d 492 (1975).

973.013 Annotation A defendant's change in attitude or rehabilitative progress subsequent to sentencing is a factor to be considered in determining parole but is not a proper consideration upon which a trial court might base a reduction of sentence. State v. Wuensch, 69 Wis. 2d 467, 230 N.W.2d 665 (1975).

973.013 Annotation Although evidence concerning incidents of sexual activity abroad was relevant as to defendant's character and admissible at the sentencing hearing, the trial court abused its discretion by punishing the defendant not only for the crime of which he stood convicted, but for the events that occurred outside Wisconsin, as indicated by the fact that both sentencing hearings were devoted largely to these foreign incidents. Rosado v. State, 70 Wis. 2d 280, 234 N.W.2d 69 (1975).

973.013 Annotation The trial court exceeded its jurisdiction by specifying conditions of incarceration. State v. Gibbons, 71 Wis. 2d 94, 237 N.W.2d 33 (1976).

973.013 Annotation A plea bargain agreement by law enforcement officials not to reveal relevant and pertinent information to the sentencing judge was unenforceable as being against public policy. Grant v. State, 73 Wis. 2d 441, 243 N.W.2d 186 (1976).

973.013 Annotation Chronic offenses of theft by fraud by promising to marry several persons provided a rational basis for a lengthy sentence. Lambert v. State, 73 Wis. 2d 590, 243 N.W.2d 524 (1976).

973.013 Annotation A sentencing judge does not deny due process by considering pending criminal charges in determining a sentence. The scope of judicial inquiry prior to sentencing is discussed. Handel v. State, 74 Wis. 2d 699, 247 N.W.2d 711 (1976).

973.013 Annotation A defendant's refusal to name accomplices was properly considered by the sentencing judge. Because the defendant had pleaded guilty to the crime, self-incrimination would not have resulted from the requested cooperation. Holmes v. State, 76 Wis. 2d 259, 251 N.W.2d 56 (1977).

973.013 Annotation Courts may correct formal or clerical errors or an illegal sentence at any time. Krueger v. State, 86 Wis. 2d 435, 272 N.W.2d 847 (1979).

973.013 Annotation The double jeopardy clause did not bar prosecution of a charge after it was considered as evidence of character in sentencing the defendant on a prior unrelated conviction. State v. Jackson, 110 Wis. 2d 548, 329 N.W.2d 182 (1983).

973.013 Annotation Increasing a sentence following the vacation of a bargained for no contest plea did not violate due process. The test for judicial vindictiveness is discussed. State v. Stubbendick, 110 Wis. 2d 693, 329 N.W.2d 399 (1983).

973.013 Annotation An 80-year sentence for a first-time sexual offender was not an abuse of discretion. State v. Curbello-Rodriguez, 119 Wis. 2d 414, 351 N.W.2d 758 (Ct. App. 1984).

973.013 Annotation An unambiguous sentence pronounced orally and recorded in the sentencing transcript controls over the written judgment of conviction. State v. Perry, 136 Wis. 2d 92, 401 N.W.2d 748 (1987).

973.013 Annotation The sentencing court does not abuse its discretion by considering a victim's statements and recommendations. State v. Johnson, 158 Wis. 2d 458, 463 N.W.2d 352 (Ct. App. 1990).

973.013 Annotation The primary factors to be considered in exercising discretion in sentencing are: 1) the gravity of the offense; 2) the rehabilitative needs of the defendant; and 3) the protection of the public. State v. Paske, 163 Wis. 2d 52, 471 N.W.2d 55 (1991).

973.013 Annotation Due process does not require the presence of counsel at a presentence investigation interview of the defendant. State v. Perez, 170 Wis. 2d 130, 487 N.W.2d 630 (Ct. App. 1992).

973.013 Annotation Whether a particular factor will be considered as a mitigating or aggravating factor will depend on the particular defendant and case. State v. Thompson, 172 Wis. 2d 257, 493 N.W.2d 729 (Ct. App. 1992).

973.013 Annotation The trial court's possible consideration at sentencing of the defendant's culpability in a more serious offense, although the jury convicted on a lesser included offense, was not error. State v. Marhal, 172 Wis. 2d 491, 493 N.W.2d 758 (Ct. App. 1992). See also State v. Bobbitt, 178 Wis. 2d 11, 503 N.W.2d 11 (Ct. App. 1993).

973.013 Annotation No specific burden of proof is imposed as to read-in offenses that bear upon sentencing; all sentencing is under the standard for judicial discretion. State v. Hubert, 181 Wis. 2d 333, 510 N.W.2d 799 (Ct. App. 1993).

973.013 Annotation A sentencing court may consider a defendant's religious beliefs and practices only if a reliable nexus exists between the defendant's criminal conduct and those beliefs and practices. State v. Fuerst, 181 Wis. 2d 903, 512 N.W.2d 243 (Ct. App. 1994).

973.013 Annotation If an oral pronouncement is ambiguous, it is proper to look to the written judgment to ascertain a court's intent in sentencing. An omission in the oral pronouncement can create an ambiguity. State v. Lipke, 186 Wis. 2d 358, 521 N.W.2d 444 (Ct. App. 1994).

973.013 Annotation Under s. 973.013 [now sub. (1)], life imprisonment without parole is not an option. State v. Setagord, 187 Wis. 2d 339, 523 N.W.2d 124 (Ct. App. 1994).

973.013 Annotation A trial court in exercising sentencing discretion is not prohibited from entertaining general predispositions based on experience, but the judge's predispositions may never be so specific as to ignore the particular circumstances of the individual offender. State v. Ogden, 199 Wis. 2d 566, 544 N.W.2d 574 (1996), 94-1485.

973.013 Annotation A defendant who requests resentencing must show that specific information was inaccurate and that the court relied on it. When facts stated in a presentence report are not challenged at sentencing, the sentencing judge may appropriately consider them. State v. Mosley, 201 Wis. 2d 36, 547 N.W.2d 806 (Ct. App. 1996), 95-1340.

973.013 Annotation A court must consider 3 primary factors in exercising discretion in sentencing: 1) the gravity of the offense; 2) the character of the offender; and 3) the need to protect the public. Remorse is an additional factor that may be considered. State v. Rodgers, 203 Wis. 2d 83, 552 N.W.2d 123 (Ct. App. 1996), 95-2570. For enumeration of other additional factors that may be considered, see State v. Barnes, 203 Wis. 2d 132, 552 N.W.2d 857 (Ct. App. 1996), 95-1831.

973.013 Annotation A defendant is automatically prejudiced when the prosecutor materially and substantially breaches a plea agreement. New sentencing is required. State v. Smith, 207 Wis. 2d 258, 558 N.W.2d 379 (1997), 94-3364.

973.013 Annotation When resentencing a defendant, a court should consider all information relevant about a defendant, including information not existing or not known when sentence was first passed. State v. Carter, 208 Wis. 2d 142, 560 N.W.2d 256 (1997), 94-2001.

973.013 Annotation A marital relationship between a case's prosecutor and the presentence report writer was sufficient to draw the objectivity of the report into question. It was error not to strike the report. State v. Suchocki, 208 Wis. 2d 509, 561 N.W.2d 332 (Ct. App. 1997), 96-1712.

973.013 Annotation Evidence of unproven offenses involving the defendant my be considered in sentencing decisions, as the court must consider whether the crime is an isolated act or part of a pattern of conduct. State v. Fisher, 211 Wis. 2d 665, 565 N.W.2d 565 (Ct. App. 1997), 96-1764.

973.013 Annotation A defendant's argument that his sentence was excessive in relation to other sentences for similar crimes committed in the same county was without merit. There is no requirement that persons convicted of similar offenses must receive similar sentences. State v. Lechner, 217 Wis. 2d 392, 576 N.W.2d 912 (1998), 96-2830.

973.013 Annotation That a conviction followed an Alford plea did not prevent requiring the defendant, as a condition, to complete a treatment program that required acknowledging responsibility for the crime which resulted in the conviction. The imposition of the condition did not violate the defendant's due process rights. There is nothing inherent in an Alford plea that gives a defendant any rights as to punishment. State ex rel. Warren v. Schwarz, 219 Wis. 2d 615, 579 N.W.2d 698 (1998), 96-2441.

973.013 Annotation When a victim's criminal record supports a defendant's version of a crime, the gravity of which crime is a sentencing factor, the criminal record should be admitted as evidence at the defendant's sentencing hearing. State v. Spears, 227 Wis. 2d 495, 596 N.W.2d 375 (1999), 97-0536.

973.013 Annotation Proper sentencing discretion can exist without delineation of sentencing factors; what is required is consideration of the sentencing factors (see the note to Rodgers). When the same judge presides at sentencing after probation revocation and the original sentencing, the judge does not have to restate the reasons supporting the original sentencing, which is implicitly adopted. State v. Wegner, 2000 WI App 231, 239 Wis. 2d 96, 619 N.W.2d 289, 99-3079.

973.013 Annotation It is entirely reasonable that a competency examination designed to address a defendant's ability to understand the proceedings and assist counsel may also address issues of future dangerousness, which a court may reasonably consider when gauging the need for public protection in setting a sentence. State v. Slagoski, 2001 WI App 112, 244 Wis. 2d 49, 629 N.W.2d 50, 00-1586.

973.013 Annotation Spears does not stand for the proposition that a defendant may, at sentencing, present any and all evidence that he or she wishes to present. State v. Robinson, 2001 WI App 127, 246 Wis. 2d 180, 629 N.W.2d 810, 00-1170.

973.013 Annotation When a plea agreement indicates that a recommendation was to be for concurrent sentences and consecutive sentences were recommended, without correction at the sentencing hearing, there is a material and substantial breach of the agreement. Absent an objection, the right to directly appeal is waived and the defendant is entitled to a remedy for the breach only if there was ineffective assistance of counsel, the remedy for which is allowing the withdrawal of the plea or specific performance of the agreement. State v. Howard, 2001 WI App 137, 246 Wis. 2d 475, 630 N.W.2d 244, 00-2046.

973.013 Annotation The exercise of sentencing discretion requires the court to exercise its discretion to create a sentence within the range provided by the legislature that reflects the circumstances of the situation and the particular characteristics of the offender. The court must consider the gravity of the offense, the offender's character and the public's need for protection. The weight given to any factor is left to the trial court's discretion. State v. Steele, 2001 WI App 160, 246 Wis. 2d 744, 632 N.W.2d 112, 00-2864.

973.013 Annotation In sentencing after probation revocation, if the judge did not preside at the original sentencing, the judge must be able to rely upon the entire record, including comments at the first sentencing. When the record at the second sentencing reflected no recognition by the second judge of trial testimony, the presentence investigation report, or the trial judge's comments on the severity of the offense, the sentence could not stand. State v. Reynolds, 2002 WI App 15, 249 Wis. 2d 798, 640 N.W.2d 140, 01-0498.

973.013 Annotation A court's correction of an invalid sentence by increasing the punishment does not constitute double jeopardy; the initial sentence being invalid, the second sentence is the only valid sentence imposed. An increased sentence is permissible at resentencing only when it is based upon a desire to implement the original dispositional scheme from the first sentencing and when the initial conviction and sentence are invalid, the resentencing court has no new information or newly known information, and the resentencing court seeks to impose a greater sentence. State v. Helm, 2002 WI App 154, 256 Wis. 2d 285, 647 N.W.2d 405, 01-2398.

973.013 Annotation In fixing a sentence within statutory limits, the judge may consider the defendant's false testimony observed by the judge during trial. United States v. Grayson, 438 U.S. 41 (1978).

973.013 Annotation The Lodestar of Personal Responsibility. Brennan. 88 MLR 365 (2004).

973.013 Annotation Appellate sentence review. 1976 WLR 655. (1983).



973.0135 Sentence for certain serious felonies; parole eligibility determination.

973.0135  Sentence for certain serious felonies; parole eligibility determination.

973.0135(1) (1) In this section:

973.0135(1)(a) (a) "Prior offender" means a person who meets all of the following conditions:

973.0135(1)(a)1. 1. The person has been convicted of a serious felony on at least one separate occasion at any time preceding the serious felony for which he or she is being sentenced.

973.0135(1)(a)2. 2. The person's conviction under subd. 1. remains of record and unreversed.

973.0135(1)(a)3. 3. As a result of the conviction under subd. 1., the person was sentenced to more than one year of imprisonment.

973.0135(1)(b) (b) "Serious felony" means any of the following:

973.0135(1)(b)1. 1. Any felony under s. 961.41 (1), (1m) or (1x) if the felony is punishable by a maximum prison term of 30 years or more.

973.0135(1)(b)2. 2. Any felony under s. 940.09 (1), 1999 stats., s. 943.23 (1m) or (1r), 1999 stats., s. 948.35 (1) (b) or (c), 1999 stats., or s. 948.36, 1999 stats., s. 940.01, 940.02, 940.03, 940.05, 940.09 (1c), 940.16, 940.19 (5), 940.195 (5), 940.21, 940.225 (1) or (2), 940.305, 940.31, 941.327 (2) (b) 4., 943.02, 943.10 (2), 943.23 (1g), 943.32 (2), 946.43 (1m), 948.02 (1) or (2), 948.025, 948.03 (2) (a) or (c), 948.05, 948.051, 948.06, 948.07, 948.075, 948.08, or 948.30 (2).

973.0135(1)(b)3. 3. The solicitation, conspiracy or attempt, under s. 939.30, 939.31 or 939.32, to commit a Class A felony.

973.0135(1)(b)4. 4. A crime at any time under federal law or the law of any other state or, prior to April 21, 1994, under the law of this state that is comparable to a crime specified in subd. 1., 2. or 3.

973.0135(2) (2) Except as provided in sub. (3), when a court sentences a prior offender to imprisonment in a state prison for a serious felony committed on or after April 21, 1994, but before December 31, 1999, the court shall make a parole eligibility determination regarding the person and choose one of the following options:

973.0135(2)(a) (a) The person is eligible for parole under s. 304.06 (1).

973.0135(2)(b) (b) The person is eligible for parole on a date set by the court. Under this paragraph, the court may not set a date that occurs before the earliest possible parole eligibility date as calculated under s. 304.06 (1) and may not set a date that occurs later than two-thirds of the sentence imposed for the felony.

973.0135(3) (3) A person is not subject to this section if the current serious felony is punishable by life imprisonment.

973.0135(4) (4) If a prior conviction is being considered as being covered under sub. (1) (b) 4. as comparable to a felony specified under sub. (1) (b) 1., 2. or 3., the conviction may be counted as a prior conviction under sub. (1) (a) only if the court determines, beyond a reasonable doubt, that the violation relating to that conviction would constitute a felony specified under sub. (1) (b) 1., 2. or 3. if committed by an adult in this state.

973.0135 History History: 1993 a. 194, 483; 1995 a. 448; 1997 a. 219, 283, 295; 1999 a. 32, 188; 2001 a. 109; 2007 a. 116.



973.014 Sentence of life imprisonment; parole eligibility determination; extended supervision eligibility determination.

973.014  Sentence of life imprisonment; parole eligibility determination; extended supervision eligibility determination.

973.014(1)(1) Except as provided in sub. (2), when a court sentences a person to life imprisonment for a crime committed on or after July 1, 1988, but before December 31, 1999, the court shall make a parole eligibility determination regarding the person and choose one of the following options:

973.014(1)(a) (a) The person is eligible for parole under s. 304.06 (1).

973.014(1)(b) (b) The person is eligible for parole on a date set by the court. Under this paragraph, the court may set any later date than that provided in s. 304.06 (1), but may not set a date that occurs before the earliest possible parole eligibility date as calculated under s. 304.06 (1).

973.014(1)(c) (c) The person is not eligible for parole. This paragraph applies only if the court sentences a person for a crime committed on or after August 31, 1995, but before December 31, 1999.

973.014(1g) (1g)

973.014(1g)(a)(a) Except as provided in sub. (2), when a court sentences a person to life imprisonment for a crime committed on or after December 31, 1999, the court shall make an extended supervision eligibility date determination regarding the person and choose one of the following options:

973.014(1g)(a)1. 1. The person is eligible for release to extended supervision after serving 20 years.

973.014(1g)(a)2. 2. The person is eligible for release to extended supervision on a date set by the court. Under this subdivision, the court may set any later date than that provided in subd. 1., but may not set a date that occurs before the earliest possible date under subd. 1.

973.014(1g)(a)3. 3. The person is not eligible for release to extended supervision.

973.014(1g)(b) (b) When sentencing a person to life imprisonment under par. (a), the court shall inform the person of the provisions of s. 302.114 (3) and the procedure for petitioning under s. 302.114 (5) for release to extended supervision.

973.014(1g)(c) (c) A person sentenced to life imprisonment under par. (a) is not eligible for release on parole.

973.014(2) (2) When a court sentences a person to life imprisonment under s. 939.62 (2m) (c), the court shall provide that the sentence is without the possibility of parole or extended supervision.

973.014 History History: 1987 a. 412; 1989 a. 31; 1993 a. 289; 1995 a. 48; 1997 a. 283, 326; 1999 a. 32.

973.014 AnnotationThe constitutionality of this section is upheld. State v. Borrell, 167 Wis. 2d 749, 482 N.W.2d 883 (1992).

973.014 Annotation The denial of presentence confinement credit when parole was established under sub. (2) [now sub. (2) (b)] was constitutional. State v. Chapman, 175 Wis. 2d 231, 499 N.W.2d 223 (Ct. App. 1993).

973.014 Annotation Sub. (1) (b) [now sub. (2) (b)] allows a circuit court to impose a parole eligibility date beyond a defendant's expected lifetime. State v. Setagord, 211 Wis. 2d 397, 565 N.W.2d 506 (1997), 95-0207.

973.014 Annotation A trial court sentencing a defendant under sub. (1) (b) [now sub. (2) (b)], exercising its discretion, may or may not give credit for presentence incarceration. State v. Seeley, 212 Wis. 2d 75, 567 N.W.2d 897 (Ct. App. 1997), 96-1939.

973.014 Annotation Parole eligibility is not a statutorily or constitutionally necessary component of a valid plea colloquy in a case in which a life sentence is imposed. State v. Byrge, 225 Wis. 2d 702, 594 N.W.2d 388 (Ct. App. 1999), 97-3217.



973.015 Special disposition.

973.015  Special disposition.

973.015(1)(1)

973.015(1)(a)(a) Subject to par. (b) and except as provided in par. (c), when a person is under the age of 25 at the time of the commission of an offense for which the person has been found guilty in a court for violation of a law for which the maximum period of imprisonment is 6 years or less, the court may order at the time of sentencing that the record be expunged upon successful completion of the sentence if the court determines the person will benefit and society will not be harmed by this disposition. This subsection does not apply to information maintained by the department of transportation regarding a conviction that is required to be included in a record kept under s. 343.23 (2) (a).

973.015(1)(b) (b) The court shall order at the time of sentencing that the record be expunged upon successful completion of the sentence if the offense was a violation of s. 942.08 (2) (b), (c), or (d), and the person was under the age of 18 when he or she committed it.

973.015(1)(c) (c) No court may order that a record of a conviction for any of the following be expunged:

973.015(1)(c)1. 1. A Class H felony, if the person has, in his or her lifetime, been convicted of a prior felony offense, or if the felony is a violent offense, as defined in s. 301.048 (2) (bm), or is a violation of s. 940.32, 948.03 (2) or (3), or 948.095.

973.015(1)(c)2. 2. A Class I felony, if the person has, in his or her lifetime, been convicted of a prior felony offense, or if the felony is a violent offense, as defined in s. 301.048 (2) (bm), or is a violation of s. 948.23 (1) (a).

973.015(2) (2) A person has successfully completed the sentence if the person has not been convicted of a subsequent offense and, if on probation, the probation has not been revoked and the probationer has satisfied the conditions of probation. Upon successful completion of the sentence the detaining or probationary authority shall issue a certificate of discharge which shall be forwarded to the court of record and which shall have the effect of expunging the record. If the person has been imprisoned, the detaining authority shall also forward a copy of the certificate of discharge to the department.

973.015 History History: 1975 c. 39; 1975 c. 189 s. 105; 1975 c. 199; 1983 a. 519; 1991 a. 189; 2003 a. 33, 50, 320; 2009 a. 28; 2011 a. 268.

973.015 AnnotationForfeitures may not be expunged under sub. (1). State v. Michaels, 142 Wis. 2d 172, 417 N.W.2d 415 (Ct. App. 1987).

973.015 Annotation An expunged conviction is not admissible to attack a witness's credibility. State v. Anderson, 160 Wis. 2d 435, 466 N.W.2d 681 (Ct. App. 1991).

973.015 Annotation This section does not require law enforcement agencies or prosecutors to destroy records relating to an expunged conviction, nor does it prohibit courts from considering the facts underlying an expunged conviction in sentencing in another case. State v. Leitner, 2002 WI 77, 253 Wis. 2d 449, 646 N.W.2d 341, 00-1718.

973.015 Annotation "Expunge" under this section means to strike or obliterate from the record all references to the defendant's name and identity. 67 Atty. Gen. 301.

973.015 Annotation Circuit courts do not possess inherent powers to expunge or destroy conviction records. 70 Atty. Gen. 115.



973.017 Bifurcated sentences; use of guidelines; consideration of aggravating and mitigating factors.

973.017  Bifurcated sentences; use of guidelines; consideration of aggravating and mitigating factors.

973.017(1)(1)  Definition. In this section, "sentencing decision" means a decision as to whether to impose a bifurcated sentence under s. 973.01 or place a person on probation and a decision as to the length of a bifurcated sentence, including the length of each component of the bifurcated sentence, the amount of a fine, and the length of a term of probation.

973.017(2) (2) General requirement. When a court makes a sentencing decision concerning a person convicted of a criminal offense committed on or after February 1, 2003, the court shall consider all of the following:

973.017(2)(ad) (ad) The protection of the public.

973.017(2)(ag) (ag) The gravity of the offense.

973.017(2)(ak) (ak) The rehabilitative needs of the defendant.

973.017(2)(b) (b) Any applicable mitigating factors and any applicable aggravating factors, including the aggravating factors specified in subs. (3) to (8).

973.017(3) (3) Aggravating factors; generally. When making a sentencing decision for any crime, the court shall consider all of the following as aggravating factors:

973.017(3)(a) (a) The fact that the person committed the crime while his or her usual appearance was concealed, disguised, or altered, with the intent to make it less likely that he or she would be identified with the crime.

973.017(3)(b) (b) The fact that the person committed the crime using information that was disclosed to him or her under s. 301.46.

973.017(3)(c) (c) The fact that the person committed the crime for the benefit of, at the direction of, or in association with any criminal gang, as defined in s. 939.22 (9), with the specific intent to promote, further, or assist in any criminal conduct by criminal gang members, as defined in s. 939.22 (9g).

973.017(3)(d) (d) The fact that the person committed the felony while wearing a vest or other garment designed, redesigned, or adapted to prevent bullets from penetrating the garment.

973.017(3)(e) (e)

973.017(3)(e)1.1. Subject to subd. 2., the fact that the person committed the felony with the intent to influence the policy of a governmental unit or to punish a governmental unit for a prior policy decision, if any of the following circumstances also applies to the felony committed by the person:

973.017(3)(e)1.a. a. The person caused bodily harm, great bodily harm, or death to another.

973.017(3)(e)1.b. b. The person caused damage to the property of another and the total property damaged is reduced in value by $25,000 or more. For the purposes of this subd. 1. b., property is reduced in value by the amount that it would cost either to repair or to replace it, whichever is less.

973.017(3)(e)1.c. c. The person used force or violence or the threat of force or violence.

973.017(3)(e)2. 2.

973.017(3)(e)2.a.a. In this subdivision, "labor dispute" includes any controversy concerning terms, tenure, or conditions of employment or concerning the association or representation of persons in negotiating, fixing, maintaining, changing, or seeking to arrange terms or conditions of employment, regardless of whether the disputants stand in the proximate relation of employer and employee.

973.017(3)(e)2.b. b. Subdivision 1. does not apply to conduct arising out of or in connection with a labor dispute.

973.017(4) (4) Aggravating factors; serious sex crimes committed while infected with certain diseases.

973.017(4)(a)(a) In this subsection:

973.017(4)(a)1. 1. "HIV" means any strain of human immunodeficiency virus, which causes acquired immunodeficiency syndrome.

973.017(4)(a)1m. 1m. "HIV test" has the meaning given in s. 252.01 (2m).

973.017(4)(a)2. 2. "Serious sex crime" means a violation of s. 940.225 (1) or (2), 948.02 (1) or (2), 948.025, 948.085.

973.017(4)(a)3. 3. "Sexually transmitted disease" means syphilis, gonorrhea, hepatitis B, hepatitis C, or chlamydia.

973.017(4)(a)4. 4. "Significantly exposed" means sustaining a contact that carries a potential for transmission of a sexually transmitted disease or HIV by one or more of the following:

973.017(4)(a)4.a. a. Transmission, into a body orifice or onto mucous membrane, of blood; semen; vaginal secretions; cerebrospinal, synovial, pleural, peritoneal, pericardial, or amniotic fluid; or other body fluid that is visibly contaminated with blood.

973.017(4)(a)4.b. b. Exchange, during the accidental or intentional infliction of a penetrating wound, including a needle puncture, of blood; semen; vaginal secretions; cerebrospinal, synovial, pleural, peritoneal, pericardial, or amniotic fluid; or other body fluid that is visibly contaminated with blood.

973.017(4)(a)4.c. c. Exchange, into an eye, an open wound, an oozing lesion, or other place where a significant breakdown in the epidermal barrier has occurred, of blood; semen; vaginal secretions; cerebrospinal, synovial, pleural, peritoneal, pericardial, or amniotic fluid; or other body fluid that is visibly contaminated with blood.

973.017(4)(b) (b) When making a sentencing decision concerning a person convicted of a serious sex crime, the court shall consider as an aggravating factor the fact that the serious sex crime was committed under all of the following circumstances:

973.017(4)(b)1. 1. At the time that he or she committed the serious sex crime, the person convicted of committing the serious sex crime had a sexually transmitted disease or acquired immunodeficiency syndrome or had had a positive HIV test.

973.017(4)(b)2. 2. At the time that he or she committed the serious sex crime, the person convicted of committing the serious sex crime knew that he or she had a sexually transmitted disease or acquired immunodeficiency syndrome or that he or she had had a positive HIV test.

973.017(4)(b)3. 3. The victim of the serious sex crime was significantly exposed to HIV or to the sexually transmitted disease, whichever is applicable, by the acts constituting the serious sex crime.

973.017(5) (5) Aggravating factors; violent felony committed against elder person.

973.017(5)(a)(a) In this subsection:

973.017(5)(a)1. 1. "Elder person" means any individual who is 62 years of age or older.

973.017(5)(a)2. 2. "Violent felony" means any felony under s. 940.19 (2), (4), (5), or (6), 940.225 (1), (2), or (3), 940.23, or 943.32.

973.017(5)(b) (b) When making a sentencing decision concerning a person convicted of a violent felony, the court shall consider as an aggravating factor the fact that the victim of the violent felony was an elder person. This paragraph applies even if the person mistakenly believed that the victim had not attained the age of 62 years.

973.017(6) (6) Aggravating factors; child sexual assault or child abuse by certain persons.

973.017(6)(a)(a) In this subsection, "person responsible for the welfare of the child" includes the child's parent, stepparent, guardian, or foster parent; an employee of a public or private residential home, institution, or agency; any other person legally responsible for the child's welfare in a residential setting; or a person employed by one who is legally responsible for the child's welfare to exercise temporary control or care for the child.

973.017(6)(b) (b) When making a sentencing decision concerning a person convicted of a violation of s. 948.02 (1) or (2), 948.025 (1), 948.03 (2) or (3), or 948.051, the court shall consider as an aggravating factor the fact that the person was a person responsible for the welfare of the child who was the victim of the violation.

973.017(6m) (6m) Aggravating factors; domestic abuse in presence of a child.

973.017(6m)(a)(a) In this subsection:

973.017(6m)(a)1. 1. "Child" means an individual who has not attained the age of 18 years.

973.017(6m)(a)2. 2. "Domestic abuse" has the meaning given in s. 968.075 (1) (a).

973.017(6m)(b) (b) When making a sentencing decision concerning a person convicted of a crime that involves an act of domestic abuse, the court shall consider as an aggravating factor the fact that the act was committed in a place or a manner in which the act was observable by or audible to a child or was in the presence of a child and the actor knew or had reason to know that the act was observable by or audible to a child or was in the presence of a child.

973.017(7) (7) Aggravating factors; homicide or injury by intoxicated use of a vehicle. When making a sentencing decision concerning a person convicted of a violation of s. 940.09 (1) or 940.25 (1), the court shall consider as an aggravating factor the fact that, at the time of the violation, there was a minor passenger under 16 years of age or an unborn child in the person's motor vehicle.

973.017(8) (8) Aggravating factors; controlled substances offenses.

973.017(8)(a)(a) Distribution or delivery to prisoners.

973.017(8)(a)1.1. In this paragraph, "precinct" means a place where any activity is conducted by a prison, jail, or house of correction.

973.017(8)(a)2. 2. When making a sentencing decision concerning a person convicted of violating s. 961.41 (1) or (1m), the court shall consider as an aggravating factor the fact that the violation involved delivering, distributing, or possessing with intent to deliver or distribute a controlled substance or controlled substance analog to a prisoner within the precincts of any prison, jail, or house of correction.

973.017(8)(a)3. 3. When making a sentencing decision concerning a person convicted of violating s. 961.65, the court shall consider as an aggravating factor the fact that the person intended to deliver or distribute methamphetamine or a controlled substance analog of methamphetamine to a prisoner within the precincts of any prison, jail, or house of correction.

973.017(8)(b) (b) Distribution or delivery on public transit vehicles. When making a sentencing decision concerning a person convicted of violating s. 961.41 (1) or (1m), the court shall consider as an aggravating factor the fact that the violation involved delivering, distributing, or possessing with intent to deliver or distribute a controlled substance included in schedule I or II or a controlled substance analog of any controlled substance included in schedule I or II and that the person knowingly used a public transit vehicle during the violation.

973.017(8)(c) (c) When making a sentencing decision concerning a person convicted of violating s. 961.65, the court shall consider as an aggravating factor the fact that the person intended to deliver or distribute methamphetamine or a controlled substance analog of methamphetamine and that the person knowingly used a public transit vehicle during the violation.

973.017(9) (9) Aggravating factors not an element of the crime. The aggravating factors listed in this section are not elements of any crime. A prosecutor is not required to charge any aggravating factor or otherwise allege the existence of an aggravating factor in any pleading for a court to consider the aggravating factor when making a sentencing decision.

973.017(10m) (10m) Statement of reasons for sentencing decision.

973.017(10m)(a)(a) The court shall state the reasons for its sentencing decision and, except as provided in par. (b), shall do so in open court and on the record.

973.017(10m)(b) (b) If the court determines that it is not in the interest of the defendant for it to state the reasons for its sentencing decision in the defendant's presence, the court shall state the reasons for its sentencing decision in writing and include the written statement in the record.

973.017 History History: 2001 a. 109; 2003 a. 321; 2005 a. 14, 277; 2007 a. 20, 96, 97, 116; 2009 a. 28, 209; 2011 a. 273.



973.02 Place of imprisonment when none expressed.

973.02  Place of imprisonment when none expressed. Except as provided in s. 973.032, if a statute authorizes imprisonment for its violation but does not prescribe the place of imprisonment, a sentence of less than one year shall be to the county jail, a sentence of more than one year shall be to the Wisconsin state prisons and the minimum under the indeterminate sentence law shall be one year, and a sentence of one year may be to either the Wisconsin state prisons or the county jail. In any proper case, sentence and commitment may be to the department or any house of correction or other institution as provided by law or to detention under s. 973.03 (4).

973.02 History History: 1973 c. 90; 1987 a. 27; 1991 a. 39.

973.02 Annotation The legislature is presumed to have been aware of many existing statutes carrying sentences of one year or less with no place of confinement specified when it enacted the predecessor to s. 973.02 as chapter 154, laws of 1945. State ex rel. McDonald v. Douglas Cty. Cir. Ct. 100 Wis. 2d 569, 302 N.W.2d 462 (1981).

973.02 Annotation Criminal defendants who receive consecutive sentences that in the aggregate exceed one year, but individually are all less than one year, should be incarcerated in county jails rather than the Wisconsin prison system. 78 Atty. Gen. 44.



973.03 Jail sentence.

973.03  Jail sentence.

973.03(1)(1) If at the time of passing sentence upon a defendant who is to be imprisoned in a county jail there is no jail in the county suitable for the defendant and no cooperative agreement under s. 302.44, the court may sentence the defendant to any suitable county jail in the state. The expenses of supporting the defendant there shall be borne by the county in which the crime was committed.

973.03(2) (2) A defendant sentenced to the Wisconsin state prisons and to a county jail or house of correction for separate crimes shall serve all sentences whether concurrent or consecutive in the state prisons.

973.03(3) (3)

973.03(3)(a)(a) If a court sentences a defendant to imprisonment in the county jail, the court may provide that the defendant perform community service work under pars. (b) and (c). Except as provided in par. (am), the defendant earns good time at a rate of one day for each 3 days of work performed. A day of work equals 8 hours of work performed. This good time is in addition to good time authorized under s. 302.43.

973.03(3)(am) (am) If a court provides that a defendant may perform community service work pursuant to par. (a) and the defendant is sentenced to probation or imprisonment in a Huber facility under s. 303.09, or if a defendant has been ordered to perform community service work under s. 800.09, a county may, with the approval of the chief judge in the county, allow the defendant to perform community service work under pars. (b) and (c). The county may determine the rate at which all defendants in the county earn good time, except that a defendant may not earn less than one day of good time for every 3 days of work performed, nor more than one day of good time for each day of work performed. A day of work equals 8 hours of work performed. This good time is in addition to good time authorized under s. 302.43.

973.03(3)(b) (b) The court may require that the defendant perform community service work for a public agency or a nonprofit charitable organization. The number of hours of work required may not exceed what would be reasonable considering the seriousness of the offense and any other offense which is read into the record at the time of conviction. An order may only apply if agreed to by the defendant and the organization or agency. The court shall ensure that the defendant is provided a written statement of the terms of the community service order and that the community service order is monitored.

973.03(3)(c) (c) Any organization or agency acting in good faith to which a defendant is assigned pursuant to an order under this subsection has immunity from any civil liability in excess of $25,000 for acts or omissions by or impacting on the defendant.

973.03(3)(d) (d) This subsection applies to persons who are sentenced to a county jail but are transferred to a Huber facility under s. 303.09, to a county work camp under s. 303.10 or to a tribal jail under s. 302.445.

973.03(3)(e) (e) A court may not provide that a defendant perform community service work under this subsection if the defendant is being sentenced regarding any of the following:

973.03(3)(e)1. 1. A crime which is a Class A, B, or C felony.

973.03(3)(e)2. 2. A crime which is a Class D, E, F, or G felony listed in s. 969.08 (10) (b), but not including any crime specified in s. 943.10.

973.03(4) (4)

973.03(4)(a)(a) In lieu of a sentence of imprisonment to the county jail, a court may impose a sentence of detention at the defendant's place of residence or other place designated by the court. The length of detention may not exceed the maximum possible period of imprisonment. The detention shall be monitored by the use of an electronic device worn continuously on the defendant's person and capable of providing positive identification of the wearer at the detention location at any time. A sentence of detention in lieu of jail confinement may be imposed only if agreed to by the defendant. The court shall ensure that the defendant is provided a written statement of the terms of the sentence of detention, including a description of the detention monitoring procedures and requirements and of any applicable liability issues. The terms of the sentence of detention may include a requirement that the defendant pay a daily fee to cover the costs associated with monitoring him or her. In that case, the terms must specify to whom the payments are made.

973.03(4)(b) (b) A person sentenced to detention under par. (a) is eligible to earn good time in the amount of one-fourth of his or her term for good behavior if sentenced to at least 4 days, but fractions of a day shall be ignored. The person shall be given credit for time served prior to sentencing under s. 973.155, including good time under s. 973.155 (4). If the defendant fails to comply with the terms of the sentence of detention, the court may order the defendant brought before the court and the court may order the defendant deprived of good time.

973.03(4)(c) (c) If the defendant fails to comply with the terms of the sentence of detention, the court may order the defendant brought before the court and the court may order that the remainder of the sentence of detention be served in the county jail.

973.03(4)(d) (d) A sentence under this subsection is not a sentence of imprisonment, except for purposes of ss. 973.04, 973.15 (8) (a) and 973.19.

973.03(5) (5)

973.03(5)(a)(a) In this subsection:

973.03(5)(a)1. 1. "Commission of a serious crime" has the meaning given under s. 969.08 (10) (a).

973.03(5)(a)2. 2. "Serious crime" has the meaning given under s. 969.08 (10) (b).

973.03(5)(b) (b) In lieu of a continuous sentence, a court may sentence a person to serve a series of periods, not less than 48 hours nor more than 3 days for each period, of imprisonment in a county jail. The person is not subject to confinement between periods of imprisonment.

973.03(5)(c) (c) A court may not sentence a person under par. (b) regarding any violation under ch. 961 or the commission of a serious crime.

973.03 History History: 1971 c. 298; 1983 a. 110, 192; 1985 a. 150; 1987 a. 27; 1987 a. 332 s. 64; 1987 a. 398, 399; 1989 a. 31, 85; 1993 a. 48; 1995 a. 281, 448; 2001 a. 109; 2007 a. 178.



973.032 Sentence to intensive sanctions program.

973.032  Sentence to intensive sanctions program.

973.032(1)(1)  Sentence. Beginning July 1, 1992, a court may sentence a person who is convicted of a felony occurring on or after August 15, 1991, but before December 31, 1999, to participate in the intensive sanctions program under s. 301.048. If a person is convicted of a felony occurring on or after December 31, 1999, a court may not sentence the person to participate in the intensive sanctions program under s. 301.048.

973.032(2) (2) Eligibility.

973.032(2)(a)(a) A court may sentence a person under sub. (1) if the department provides a presentence investigation report recommending that the person be sentenced to the program. If the department does not make the recommendation, a court may order the department to assess and evaluate the person. After that assessment and evaluation, the court may sentence the person to the program unless the department objects on the ground that it recommends that the person be placed on probation.

973.032(2)(b) (b) Notwithstanding par. (a), the court may not sentence a person under sub. (1) if he or she is convicted of a felony punishable by life imprisonment or has at any time been convicted, adjudicated delinquent or found not guilty or not responsible by reason of insanity or mental disease, defect or illness for committing a violent offense, as defined in s. 301.048 (2) (bm).

973.032(3) (3) Limitations. The following apply to a sentence under sub. (1):

973.032(3)(a) (a) The court shall provide a maximum period for the sentence, which may not exceed the maximum term of imprisonment that could be imposed on the person, including imprisonment authorized by any penalty enhancement statute.

973.032(3)(b) (b) The court shall provide a maximum period for placements under s. 301.048 (3) (a) 1., which may not exceed one year unless the defendant waives this requirement.

973.032(3)(c) (c)

973.032(3)(c)1.1. In this paragraph, "Type 1 prison" has the meaning given in s. 301.01 (5).

973.032(3)(c)2. 2. The court may prescribe reasonable and necessary conditions of the sentence in accordance with s. 301.048 (3), except the court may not specify a particular Type 1 prison, jail, camp or facility where the offender is to be placed under s. 301.048 (3) (a) and the court may not restrict the department's authority under s. 301.048 (3) (b) or (c).

973.032(4) (4) Modification.

973.032(4)(a)(a) The department may provide for placements under s. 301.048 (3) (a) for a shorter period than the maximum period specified by the court under sub. (3) (b).

973.032(4)(b) (b) The department may request that the court extend the maximum period provided by the court under sub. (3) (a) or the maximum period provided by the court under sub. (3) (b) or both. Unless a hearing is voluntarily waived by the person, the court shall hold a hearing on the matter. The court may not extend the maximum period of the sentence beyond the amount allowable under sub. (3) (a). Except as provided in par. (c), the court may not extend the maximum period for placements under s. 301.048 (3) (a) 1. beyond a total, including the original period and all extensions, of 2 years or two-thirds of the maximum term of imprisonment that could have been imposed on the person, whichever is less.

973.032(4)(c) (c) The court may extend under par. (b) the maximum period for placements under s. 301.048 (3) (a) 1. to a period not exceeding two-thirds of the maximum term of imprisonment that could have been imposed on the person under sub. (3) (a) for his or her sentence to the intensive sanctions program if all of the following apply:

973.032(4)(c)1. 1. The person escaped from a sentence to the intensive sanctions program.

973.032(4)(c)2. 2. The person is sentenced for the escape to a sentence of imprisonment concurrent with the sentence to the intensive sanctions program.

973.032(4)(c)3. 3. The sentence under subd. 2. exceeds the total of the maximum period originally provided by the court under sub. (3) (b) for the sentence to the intensive sanctions program and the maximum extensions available under par. (b).

973.032(5) (5) Parole restrictions. A person sentenced under sub. (1) is eligible for parole except as provided in ss. 302.11, 304.02 and 304.06.

973.032(6) (6) Credit. Any sentence credit under s. 973.155 (1) or (1m) applies toward service of the period under sub. (3) (a) but does not apply toward service of the period under sub. (3) (b).

973.032 History History: 1991 a. 39; 1993 a. 79; 1995 a. 27, 390; 1997 a. 283; 1999 a. 9, 185; 2001 a. 109; 2005 a. 25.

973.032 Annotation When a presentence investigation recommends it, nothing prohibits a court from sentencing a person to the intensive sanctions program although the sentencing guidelines would recommend probation. State v. Miller, 180 Wis. 2d 320, 509 N.W.2d 98 (Ct. App. 1993).

973.032 Annotation An extension of confinement under this provision may be appealed by common law writ of certiorari. The time for appeal is governed by s. 808.04. State v. Bridges, 195 Wis. 2d 254, 536 N.W.2d 153 (Ct. App. 1995), 94-0880.

973.032 Annotation The extension of a placement period under the intensive sanctions program must be based on public safety considerations and the participant's need for punishment and treatment. All that needs to be shown at an extension hearing is that the participant has not made sufficient progress in the program and that more time is required to meet those concerns. State v. Turner, 200 Wis. 2d 168, 546 N.W.2d 880 (Ct. App. 1996, 95-1295.

973.032 Annotation The right, under s. 972.14 (2), of a defendant to make a statement prior to sentencing does not apply to an extension of a placement under the intensive sanctions program. State v. Turner, 200 Wis. 2d 168, 546 N.W.2d 880 (Ct. App. 1996), 95-1295.

973.032 Annotation Intensive Sanctions: A New Sentencing Option. Fiedler. Wis. Law. June 1992.



973.0335 Sentencing; restriction on possession of body armor.

973.0335  Sentencing; restriction on possession of body armor. Whenever a court imposes a sentence or places a defendant on probation for a conviction for a violent felony, as defined in s. 941.291 (1) (b), the court shall inform the defendant of the requirements and penalties under s. 941.291.

973.0335 History History: 2001 a. 95.



973.035 Transfer to state-local shared correctional facilities.

973.035  Transfer to state-local shared correctional facilities. Any person serving a sentence of imprisonment to the Wisconsin state prisons, a county jail, a county reforestation camp or a county house of correction or serving a sentence to the intensive sanctions program may be transferred to a state-local shared correctional facility under s. 302.45 (1).

973.035 History History: 1983 a. 332; 1989 a. 31; 1991 a. 39.



973.04 Credit for imprisonment under earlier sentence for the same crime.

973.04  Credit for imprisonment under earlier sentence for the same crime. When a sentence is vacated and a new sentence is imposed upon the defendant for the same crime, the department shall credit the defendant with confinement previously served.

973.04 History History: 1983 a. 66, 528.

973.04 Annotation While periods of time served due to an indigent's inability to post bail prior to trial must be credited as time served on a prison sentence imposed, a court need not credit time served by an indigent offender against probationary confinement. State v. Avila, 192 Wis. 2d 870, 532 N.W.2d 423 (Ct. App. 1995).

973.04 Annotation An offender is not entitled to additional sentence credit under this section when: 1) the vacated sentence was originally imposed concurrent to a separate sentence; 2) the separate sentence is not vacated; 3) the vacated sentence is reimposed consecutively to the non-vacated sentence; and 4) the time that the defendant requested was served in satisfaction of the sentence that was not vacated. State v. Lamar, 2011 WI 50, 334 Wis. 2d 536, 799 N.W.2d 758, 08-2206.



973.042 Child pornography surcharge.

973.042  Child pornography surcharge.

973.042(1) (1) In this section, "image" includes a video recording, a visual representation, a positive or negative image on exposed film, and data representing a visual image.

973.042(2) (2) If a court imposes a sentence or places a person on probation for a crime under s. 948.05 or 948.12 and the person was at least 18 years of age when the crime was committed, the court shall impose a child pornography surcharge of $500 for each image or each copy of an image associated with the crime. The court shall determine the number of images or copies of images associated with the crime by a preponderance of the evidence and without a jury.

973.042(4) (4) After determining the amount due, the clerk of court shall collect and transmit the amount to the county treasurer under s. 59.40 (2) (m). The county treasurer shall then make payment to the secretary of administration under s. 59.25 (3) (f) 2.

973.042(5) (5) The secretary of administration shall credit the surcharge to the appropriation account under s. 20.455 (5) (gj).

973.042(6) (6) If an inmate in a state prison or a person sentenced to a state prison has not paid the child pornography surcharge under this section, the department shall assess and collect the amount owed from the inmate's wages or other moneys. Any amount collected under this subsection shall be transmitted to the secretary of administration.

973.042 History History: 2005 a. 433; 2013 a. 20.



973.043 Drug offender diversion surcharge.

973.043  Drug offender diversion surcharge.

973.043(1) (1) If a court imposes a sentence or places a person on probation for a crime under ch. 943 that was committed on or after October 1, 2005, the court shall impose a drug offender diversion surcharge of $10 for each conviction.

973.043(2) (2) After determining the amount due, the clerk of court shall collect and transmit the amount to the county treasurer under s. 59.40 (2) (m). The county treasurer shall then make payment to the secretary of administration under s. 59.25 (3) (f) 2.

973.043(3) (3) All moneys collected from drug offender diversion surcharges shall be credited to the appropriation account under s. 20.455 (2) (kv) and used for the purpose of making grants to counties under s. 165.95.

973.043(4) (4) If an inmate in a state prison or a person sentenced to a state prison has not paid the drug offender diversion surcharge under this section, the department shall assess and collect the amount owed from the inmate's wages or other moneys. Any amount collected shall be transmitted to the secretary of administration.

973.043 History History: 2005 a. 25; 2013 a. 20.



973.045 Crime victim and witness assistance surcharge.

973.045  Crime victim and witness assistance surcharge.

973.045(1)(1) If a court imposes a sentence or places a person on probation, the court shall impose a crime victim and witness assistance surcharge. A surcharge imposed under this subsection may not be waived, reduced, or forgiven for any reason. The surcharge is the total amount calculated by adding up the amount for every misdemeanor count and every felony count as follows:

973.045(1)(a) (a) For each misdemeanor count on which a conviction occurred, $67.

973.045(1)(b) (b) For each felony count on which a conviction occurred, $92.

973.045(1m) (1m)

973.045(1m)(a)(a) In this subsection, "civil offense" means an offense punishable by a forfeiture.

973.045(1m)(b) (b) If all of the following apply, the court shall impose a crime victim and witness assistance surcharge in addition to any forfeiture that it imposes:

973.045(1m)(b)1. 1. The person is charged with one or more crimes in a complaint.

973.045(1m)(b)2. 2. As a result of the complaint being amended, the person is charged with a civil offense in lieu of one of those crimes.

973.045(1m)(b)3. 3. The court finds that the person committed that civil offense on or after October 27, 2007.

973.045(1m)(c) (c) The amount of the surcharge imposed under par. (b) shall be the amount specified in sub. (1) (a) or (b), depending on whether the crime that was the subject of the amendment under par. (b) 2. was a misdemeanor or a felony.

973.045(2) (2) After the clerk determines the amount due, the clerk of court shall collect and transmit the amount to the county treasurer under s. 59.40 (2) (m). The county treasurer shall then make payment to the secretary of administration under s. 59.25 (3) (f) 2. The secretary of administration shall credit to the appropriation account under s. 20.455 (5) (g) the amount paid to the secretary by the county treasurer under this subsection and any amount collected under sub. (4).

973.045(4) (4) If an inmate in a state prison or a person sentenced to a state prison has not paid the crime victim and witness assistance surcharge under this section, the department shall assess and collect the amount owed from the inmate's wages or other moneys. Any amount collected shall be transmitted to the secretary of administration.

973.045 History History: 1983 a. 27; 1987 a. 27; 1989 a. 31; 1993 a. 16; 1995 a. 201; 2003 a. 33; 2005 a. 25; 2007 a. 20; 2009 a. 28; 2011 a. 32, 257; 2011 a. 260 s. 81; 2013 a. 20.



973.046 Deoxyribonucleic acid analysis surcharge.

973.046  Deoxyribonucleic acid analysis surcharge.

973.046(1r)(1r) If a court imposes a sentence or places a person on probation, the court shall impose a deoxyribonucleic acid analysis surcharge, calculated as follows:

973.046(1r)(a) (a) For each conviction for a felony, $250.

973.046(1r)(b) (b) For each conviction for a misdemeanor, $200.

973.046(2) (2) After the clerk of court determines the amount due, the clerk shall collect and transmit the amount to the county treasurer under s. 59.40 (2) (m). The county treasurer shall then make payment to the secretary of administration under s. 59.25 (3) (f) 2.

973.046(3) (3) All moneys collected from deoxyribonucleic acid analysis surcharges shall be deposited by the secretary of administration as specified in s. 20.455 (2) (Lm) and utilized under s. 165.77.

973.046(4) (4) If an inmate in a state prison or a person sentenced to a state prison has not paid the deoxyribonucleic acid analysis surcharge under this section, the department shall assess and collect the amount owed from the inmate's wages or other moneys. Any amount collected shall be transmitted to the secretary of administration.

973.046 History History: 1993 a. 16; 1995 a. 201; 1997 a. 27; 1999 a. 9; 2003 a. 33; 2005 a. 277; 2013 a. 20.



973.047 Deoxyribonucleic acid analysis requirements.

973.047  Deoxyribonucleic acid analysis requirements.

973.047(1f)(1f) If a court imposes a sentence or places a person on probation, the court shall require the person to provide a biological specimen to the state crime laboratories for deoxyribonucleic acid analysis. The court shall inform the person that he or she may request expungement under s. 165.77 (4).

973.047(1m) (1m) The results from deoxyribonucleic acid analysis of a specimen provided under this section may be used only as authorized under s. 165.77 (3).

973.047(2) (2) Biological samples required under sub. (1f) shall be obtained and submitted as specified in rules promulgated by the department of justice under s. 165.76 (4).

973.047 History History: 1993 a. 16, 98, 227; 1995 a. 440; 1999 a. 9; 2005 a. 275; 2009 a. 202, 261; 2013 a. 20; s. 35.17 correction in (1f).



973.048 Sex offender reporting requirements.

973.048  Sex offender reporting requirements.

973.048(1m) (1m)

973.048(1m)(a)(a) Except as provided in sub. (2m), if a court imposes a sentence or places a person on probation for any violation, or for the solicitation, conspiracy, or attempt to commit any violation, under ch. 940, 944, or 948 or s. 942.08 or 942.09, or ss. 943.01 to 943.15, the court may require the person to comply with the reporting requirements under s. 301.45 if the court determines that the underlying conduct was sexually motivated, as defined in s. 980.01 (5), and that it would be in the interest of public protection to have the person report under s. 301.45.

973.048(1m)(b) (b) If a court under par. (a) orders a person to comply with the reporting requirements under s. 301.45 in connection with a violation, or the solicitation, conspiracy, or attempt to commit a violation, of s. 942.09 and the person was under the age of 21 when he or she committed the offense, the court may provide that the person be released from the requirement to comply with the reporting requirements under s. 301.45 upon successfully completing the sentence or probation imposed for the offense. A person successfully completes a sentence if he or she is not convicted of a subsequent offense during the term of the sentence. A person successfully completes probation if probation is not revoked and the person satisfies the conditions of probation.

973.048(2m) (2m) If a court imposes a sentence or places a person on probation for a violation, or for the solicitation, conspiracy or attempt to commit a violation, of s. 940.22 (2), 940.225 (1), (2), or (3), 944.06, 948.02 (1) or (2), 948.025, 948.05, 948.051, 948.055, 948.06, 948.07, 948.075, 948.08, 948.085, 948.095, 948.11 (2) (a) or (am), 948.12, 948.13, or 948.30, of s. 940.302 (2) if s. 940.302 (2) (a) 1. b. applies, or of s. 940.30 or 940.31 if the victim was a minor and the person was not the victim's parent, the court shall require the person to comply with the reporting requirements under s. 301.45 unless the court determines, after a hearing on a motion made by the person, that the person is not required to comply under s. 301.45 (1m).

973.048(3) (3) In determining under sub. (1m) (a) whether it would be in the interest of public protection to have the person report under s. 301.45, the court may consider any of the following:

973.048(3)(a) (a) The ages, at the time of the violation, of the person and the victim of the violation.

973.048(3)(b) (b) The relationship between the person and the victim of the violation.

973.048(3)(c) (c) Whether the violation resulted in bodily harm, as defined in s. 939.22 (4), to the victim.

973.048(3)(d) (d) Whether the victim suffered from a mental illness or mental deficiency that rendered him or her temporarily or permanently incapable of understanding or evaluating the consequences of his or her actions.

973.048(3)(e) (e) The probability that the person will commit other violations in the future.

973.048(3)(g) (g) Any other factor that the court determines may be relevant to the particular case.

973.048(4) (4) If the court orders a person to comply with the reporting requirements under s. 301.45, the court may order the person to continue to comply with the reporting requirements until his or her death.

973.048(5) (5) If the court orders a person to comply with the reporting requirements under s. 301.45, the clerk of the court in which the order is entered shall promptly forward a copy of the order to the department of corrections. If the conviction on which the order is based is reversed, set aside or vacated, the clerk of the court shall promptly forward to the department of corrections a certificate stating that the conviction has been reversed, set aside or vacated.

973.048 History History: 1995 a. 440; 1997 a. 130; 1999 a. 89; 2001 a. 109; 2003 a. 50; 2005 a. 277; 2007 a. 116; 2009 a. 137.

973.048 Annotation Sex-offender registration as a condition of bail-jumping probation was not authorized by s. 973.09 (1) (a). Bail jumping is not one of the offenses enumerated in the sex-offender registration statutes, ss. 301.45 or 973.048, that permit or require registration, and read-in, but dismissed, sexual assault charges do not bring a case within s. 973.048. State v. Martel, 2003 WI 70, 262 Wis. 2d 483, 664 N.W.2d 69, 02-1599.

973.048 Annotation Sub. (1m) authorizes the circuit court to require that a person convicted of specified crimes, including crimes enumerated in ch. 940, register as a sex offender if the court determines that the underlying conduct was sexually motivated as defined in s. 980.01(5) and if registration would be in the interest of public protection. Under Martel a read-in offense, including sexual assault, may not serve as a basis to order a defendant to register as a sex offender. State v. Jackson, 2012 WI App 76, 343 Wis. 2d 602, 819 N.W.2d 288, 10-2689.



973.049 Sentencing; restrictions on contact.

973.049  Sentencing; restrictions on contact.

973.049(1) (1) In this section:

973.049(1)(a) (a) "Co-actor" means any individual who was a party to a crime considered at sentencing, whether or not the individual was charged with or convicted of the crime considered at sentencing.

973.049(1)(b) (b) "Crime considered at sentencing" means any crime for which the defendant was convicted or any read-in crime, as defined in s. 973.20 (1g) (b).

973.049(2) (2) When a court imposes a sentence on an individual or places an individual on probation for the conviction of a crime, the court may prohibit the individual from contacting victims of, witnesses to, or co-actors in, a crime considered at sentencing during any part of the individual's sentence or period of probation if the court determines that the prohibition would be in the interest of public protection. For purposes of the prohibition, the court may determine who are the victims of or witnesses to any crime considered at sentencing.

973.049(3) (3) If a court issues an order under sub. (2), the court shall inform the individual of the prohibition and include the prohibition in the judgment of conviction for the crime.

973.049 History History: 2005 a. 32; 2011 a. 267.

973.049 Annotation Sub. (2) plainly allows a sentencing court to prohibit a defendant from contacting victims of a crime considered at sentencing. The statute clearly states the court may impose this prohibition during any part of the defendant's sentence. The statute also grants the court discretion to determine who is a victim of a crime considered at sentencing. State v. Campbell, 2011 WI App 18, 331 Wis. 2d 91, 794 N.W.2d 276, 10-0905.



973.05 Fines.

973.05  Fines.

973.05(1)(1) When a defendant is sentenced to pay a fine, the court may grant permission for the payment of the fine, plus costs, fees, and surcharges imposed under ch. 814, to be made within a period not to exceed 60 days. If no such permission is embodied in the sentence, the fine, plus costs, fees, and surcharges imposed under ch. 814, shall be payable immediately.

973.05(1m) (1m) If the court orders payment of restitution and a fine and related payments under s. 973.20, the court may authorize a payment period in excess of the limit imposed under sub. (1).

973.05(2) (2) When a defendant is sentenced to pay a fine and is also placed on probation, the court may make the payment of the fine, plus costs, fees, and surcharges imposed under ch. 814, a condition of probation.

973.05(2m) (2m) Payments under this section shall be applied as applicable in the following order:

973.05(2m)(a) (a) To payment of the penalty surcharge until paid in full.

973.05(2m)(b) (b) To payment of the jail surcharge until paid in full.

973.05(2m)(c) (c) To payment of part A of the crime victim and witness assistance surcharge imposed before July 2, 2013, until paid in full.

973.05(2m)(d) (d) To payment of part B of the crime victim and witness assistance surcharge imposed before July 2, 2013, until paid in full.

973.05(2m)(dg) (dg) To payment of part C of the crime victim and witness assistance surcharge imposed before July 2, 2013, until paid in full.

973.05(2m)(dr) (dr) To payment of the crime victim and witness surcharge imposed on or after July 2, 2013, until paid in full.

973.05(2m)(e) (e) To payment of the crime laboratories and drug law enforcement surcharge until paid in full.

973.05(2m)(f) (f) To payment of the deoxyribonucleic acid analysis surcharge until paid in full.

973.05(2m)(fm) (fm) To payment of the child pornography surcharge until paid in full.

973.05(2m)(g) (g) To payment of the drug abuse program improvement surcharge until paid in full.

973.05(2m)(gm) (gm) To payment of the drug offender diversion surcharge until paid in full.

973.05(2m)(h) (h) To payment of the driver improvement surcharge until paid in full.

973.05(2m)(i) (i) To payment of the truck driver education surcharge until paid in full.

973.05(2m)(j) (j) To payment of the domestic abuse surcharge until paid in full.

973.05(2m)(jm) (jm) To payment of the global positioning system tracking surcharge until paid in full.

973.05(2m)(k) (k) To payment of the consumer protection surcharge until paid in full.

973.05(2m)(L) (L) To payment of the natural resources surcharge until paid in full.

973.05(2m)(m) (m) To payment of the natural resources restitution surcharge until paid in full.

973.05(2m)(n) (n) To payment of the environmental surcharge until paid in full.

973.05(2m)(o) (o) To payment of the wild animal protection surcharge until paid in full.

973.05(2m)(om) (om) To the payment of the wildlife violator compact surcharge until paid in full.

973.05(2m)(p) (p) To payment of the weapons surcharge until paid in full.

973.05(2m)(q) (q) To payment of the uninsured employer surcharge until paid in full.

973.05(2m)(r) (r) To payment of the enforcement surcharge under s. 253.06 (4) (c) until paid in full.

973.05(2m)(rm) (rm) To the payment of the ignition interlock surcharge under s. 343.301 (5) until paid in full.

973.05(2m)(s) (s) To payment of the fine and the costs and fees imposed under ch. 814.

973.05(3) (3)

973.05(3)(a)(a) In lieu of part or all of a fine imposed by a court, the court may stay the execution of part or all of the sentence and provide that the defendant perform community service work under pars. (b) and (c). Any applicable driver improvement surcharge under s. 346.655 or any domestic abuse surcharge under s. 973.055 shall be imposed under ch. 814 regardless of whether part or all of the sentence has been stayed. If the defendant fails to comply with the community service order, the court shall order the defendant brought before the court for imposition of sentence. If the defendant complies with the community service order, he or she has satisfied that portion of the sentence.

973.05(3)(b) (b) The court may require that the defendant perform community service work for a public agency or a nonprofit charitable organization. The number of hours of work required may not exceed what would be reasonable considering the seriousness of the offense and any other offense which is read into the record at the time of conviction. An order may only apply if agreed to by the defendant and the organization or agency. The court shall ensure that the defendant is provided a written statement of the terms of the community service order and that the community service order is monitored.

973.05(3)(c) (c) Any organization or agency acting in good faith to which a defendant is assigned pursuant to an order under this subsection has immunity from any civil liability in excess of $25,000 for acts or omissions by or impacting on the defendant.

973.05(4) (4) If a defendant fails to pay the fine, surcharge, costs, or fees within the period specified under sub. (1) or (1m), the court may do any of the following:

973.05(4)(a) (a) Issue a judgment for the unpaid amount and direct the clerk to file and docket a transcript of the judgment, without fee. If the court issues a judgment for the unpaid amount, the court shall send to the defendant at his or her last-known address written notification that a civil judgment has been issued for the unpaid fine, surcharge, costs, or fees. The judgment has the same force and effect as judgments docketed under s. 806.10.

973.05(4)(b) (b) Issue an order assigning not more than 25% of the defendant's commissions, earnings, salaries, wages, pension benefits, benefits under ch. 102, and other money due or to be due in the future to the clerk of circuit court for payment of the unpaid fine, surcharge, costs, or fees. In this paragraph, "employer" includes the state and its political subdivisions.

973.05(4)(c) (c) Issue an order assigning lottery prizes won by a defendant whose name is on the list supplied to the clerk of circuit court under s. 565.30 (5r) (a), for payment of the unpaid fine, surcharge, costs, or fees.

973.05(4m) (4m) As provided in s. 767.75 (4), a child support withholding assignment under state law has priority over any assignment or order under sub. (4).

973.05(5) (5)

973.05(5)(a)(a)

973.05(5)(a)1.1. Upon entry of the assignment under sub. (4) (b), unless the court finds that income withholding is likely to cause the defendant irreparable harm, the court shall provide notice of the assignment by regular mail to the last-known address of the person from whom the defendant receives or will receive money. If the clerk of circuit court does not receive the money from the person notified, the court shall provide notice of the assignment to any other person from whom the defendant receives or will receive money. Notice of an assignment under sub. (4) (b) shall inform the intended recipient that, if a prior assignment under sub. (4) (b) has been received relating to the same defendant, the recipient is required to notify the clerk of circuit court that sent the subsequent notice of assignment that another assignment has already been received. A notice of assignment shall include a form permitting the recipient to designate on the form that another assignment has already been received.

973.05(5)(a)2. 2. If, after receiving the annual list under s. 565.30 (5r) (a), the clerk of circuit court determines that a person identified in the list may be subject to an assignment under sub. (4) (c), the clerk shall inform the court of that determination. If the court issues an order under sub. (4) (c), the clerk of circuit court shall send the notice of that order to the administrator of the lottery division of the department of revenue, including a statement of the amount owed under the judgment and the name and address of the person owing the judgment. The court shall notify the administrator of the lottery division of the department of revenue when the judgment that is the basis of the assignment has been paid in full.

973.05(5)(a)3. 3. Notice under this paragraph may be a notice of the court, a copy of the executed assignment or a copy of that part of the court order which directs payment.

973.05(5)(b) (b) For each payment made under the assignment under sub. (4) (b), the person from whom the defendant under the order receives money shall receive an amount equal to the person's necessary disbursements, not to exceed $3, which shall be deducted from the money to be paid to the defendant.

973.05(5)(c) (c) A person who receives notice of the assignment under sub. (4) (b) shall withhold the amount specified in the notice from any money that person pays to the defendant later than one week after receipt of the notice of assignment. Within 5 days after the day on which the person pays money to the defendant, the person shall send the amount withheld to the clerk of circuit court of the jurisdiction providing notice. If the person has already received a notice of an assignment under sub. (4) (b), the person shall retain the later assignment and withhold the amount specified in that assignment after the last of any prior assignments is paid in full. Within 10 days of receipt of the later notice, the person shall notify the clerk of circuit court that sent the notice that the person has received a prior notice of an assignment under sub. (4) (b). Section 241.09 does not apply to assignments under this section.

973.05(5)(d) (d) If after receipt of notice of assignment under par. (a) 1. the person from whom the defendant receives money fails to withhold the money or send the money to the clerk of circuit court as provided in this subsection, the person may be proceeded against under the principal action under ch. 785 for contempt of court or may be proceeded against under ch. 778 and be required to forfeit not less than $50 nor more than an amount, if the amount exceeds $50, that is equal to 1% of the amount not withheld or sent.

973.05(5)(e) (e) If an employer who receives notice of an assignment under sub. (4) (b) fails to notify the clerk of circuit court within 10 days after an employee is terminated or otherwise temporarily or permanently leaves the employer's employment, the employer may be proceeded against under the principal action under ch. 785 for contempt of court.

973.05(5)(f) (f) Compliance by the person from whom the defendant receives money with the order operates as a discharge of the person's liability to the defendant as to that portion of the defendant's commission, earnings, salaries, wages, benefits or other money so affected.

973.05(5)(g) (g) No employer may use an assignment under sub. (4) (b) as a basis for the denial of employment to a defendant, the discharge of an employee or any disciplinary action against an employee. An employer who denies employment or discharges or disciplines an employee in violation of this paragraph may be fined not more than $500 and may be required to make full restitution to the aggrieved person, including reinstatement and back pay. Restitution shall be in accordance with s. 973.20. An aggrieved person may apply to the district attorney or to the department of workforce development for enforcement of this paragraph.

973.05(5)(i) (i)

973.05(5)(i)1.1. In this paragraph, "payroll period" has the meaning given in s. 71.63 (5).

973.05(5)(i)2. 2. If after an assignment is in effect the defendant's employer changes its payroll period, or the defendant changes employers and the new employer's payroll period is different from the former employer's payroll period, the clerk may, unless otherwise ordered by a judge, amend the withholding assignment or order so that all of the following apply:

973.05(5)(i)2.a. a. The withholding frequency corresponds to the new payroll period.

973.05(5)(i)2.b. b. The amounts to be withheld reflect the adjustment to the withholding frequency.

973.05(5)(j) (j) The clerk shall provide notice of the amended withholding assignment or order under par. (i) by regular mail to the defendant's employer and to the defendant.

973.05 History History: 1977 c. 29; 1979 c. 34, 111; 1981 c. 20, 88, 352; 1983 a. 27, 535; 1985 a. 36; 1987 a. 27, 339, 398; 1989 a. 64, 107, 359; 1991 a. 39; 1993 a. 16; 1995 a. 227, 438, 448; 1997 a. 3, 27, 35, 148, 248; 1999 a. 9, 32; 2001 a. 16, 56, 105; 2003 a. 139; 2005 a. 25, 149, 282, 433; 2005 a. 443 s. 265; 2007 a. 20, 97; 2009 a. 28, 100; 2011 a. 32, 266; 2013 a. 20.

973.05 Annotation Sections 973.05 (1), permitting a delay of 60 days for payment of a fine, and 973.07, providing commitment to jail for nonpayment, are constitutional since the court may stay the sentence and put the defendant on probation. The burden of proving inability to pay is on the defendant. State ex rel. Pedersen v. Blessinger, 56 Wis. 2d 286, 201 N.W.2d 778 (1972).

973.05 Annotation Trial courts are encouraged to use the installment method when dealing with indigent defendants; the installment period may exceed 60 days. Will v. State, 84 Wis. 2d 397, 267 N.W.2d 357 (1978).

973.05 Annotation After the defendant raised the issue of ability to pay a fine in a postconviction motion, a hearing was necessary to avoid an unconstitutional application of the statutes. The court should consider: 1) the financial resources of the defendant and the burden that payment will impose; 2) the ability of the defendant to pay on an installment basis or on other conditions to be fixed by the court; 3) the extent to which payment will interfere with the ability of the defendant to make any ordered restitution or reparation to the victim; and 4) whether there are particular reasons that make a fine appropriate as a deterrent or corrective measure. State v. Kuechler, 2003 WI App 245, 268 Wis. 2d 192, 673 N.W.2d 335, 02-1205.

973.05 Annotation A court cannot impose probation or order a defendant to perform community work in lieu of imposing a statutorily required minimum jail sentence. 71 Atty. Gen. 41.



973.055 Domestic abuse surcharges.

973.055  Domestic abuse surcharges.

973.055(1) (1) If a court imposes a sentence on an adult person or places an adult person on probation, regardless of whether any fine is imposed, the court shall impose a domestic abuse surcharge under ch. 814 of $100 for each offense if:

973.055(1)(a) (a)

973.055(1)(a)1.1. The court convicts the person of a violation of a crime specified in s. 940.01, 940.02, 940.03, 940.05, 940.06, 940.19, 940.20 (1m), 940.201, 940.21, 940.225, 940.23, 940.235, 940.285, 940.30, 940.305, 940.31, 940.42, 940.43, 940.44, 940.45, 940.48, 941.20, 941.30, 943.01, 943.011, 943.14, 943.15, 946.49, 947.01 (1), 947.012 or 947.0125 or of a municipal ordinance conforming to s. 940.201, 941.20, 941.30, 943.01, 943.011, 943.14, 943.15, 946.49, 947.01 (1), 947.012 or 947.0125; and

973.055(1)(a)2. 2. The court finds that the conduct constituting the violation under subd. 1. involved an act by the adult person against his or her spouse or former spouse, against an adult with whom the adult person resides or formerly resided or against an adult with whom the adult person has created a child; or

973.055(1)(b) (b) The court convicts a person under s. 813.12 (8) (a) or a conforming municipal ordinance.

973.055(2) (2)

973.055(2)(a)(a) If the surcharge is imposed by a court of record, after the court determines the amount due, the clerk of the court shall collect and transmit the amount to the county treasurer as provided in s. 59.40 (2) (m). The county treasurer shall then make payment to the secretary of administration as provided in s. 59.25 (3) (f) 2.

973.055(2)(b) (b) If the surcharge is imposed by a municipal court, after a determination by the court of the amount due, the court shall collect and transmit the amount to the treasurer of the county, city, town, or village, and that treasurer shall make payment to the secretary of administration as provided in s. 66.0114 (1) (bm).

973.055(3) (3) All moneys collected from domestic abuse surcharges shall be deposited by the secretary of administration in s. 20.437 (1) (hh) and utilized in accordance with s. 49.165.

973.055(4) (4) A court may waive part or all of the domestic abuse surcharge under this section if it determines that the imposition of the full surcharge would have a negative impact on the offender's family.

973.055 History History: 1979 c. 111; 1979 c. 221 s. 2202 (20); 1979 c. 355; 1981 c. 20 s. 2202 (20) (s); 1983 a. 27 s. 2202 (20); 1987 a. 27; 1989 a. 31; 1991 a. 39; 1993 a. 262, 319; 1995 a. 27, 201, 343, 353; 1997 a. 27, 35, 143; 1999 a. 150 s. 672; 1999 a. 185; 2001 a. 16; 2003 a. 33, 139, 225, 326, 327; 2007 a. 20, 97, 127; 2011 a. 35.



973.057 Global positioning system tracking surcharge.

973.057  Global positioning system tracking surcharge.

973.057(1)(1) If a court convicts a person under s. 813.12 or 813.125, or a conforming municipal ordinance, the court shall impose a global positioning system tracking surcharge under ch. 814 of $200 for each offense.

973.057(2) (2)

973.057(2)(a)(a) If the surcharge is imposed by a court of record, after the court determines the amount due, the clerk of the court shall collect and transmit the amount to the county treasurer as provided in s. 59.40 (2) (m). The county treasurer shall then make payment to the secretary of administration as provided in s. 59.25 (3) (f) 2.

973.057(2)(b) (b) If the surcharge is imposed by a municipal court, after a determination by the court of the amount due, the court shall collect and transmit the amount to the treasurer of the county, city, town, or village, and that treasurer shall make payment to the secretary of administration as provided in s. 66.0114 (1) (bm).

973.057(3) (3) All moneys collected from global positioning system tracking surcharges shall be deposited by the secretary of administration in s. 20.410 (1) (gL) and utilized in accordance with s. 301.49.

973.057(4) (4) If the moneys collected under this section prove inadequate to fund the global positioning system tracking program under s. 301.49, the department may, by rule, increase the surcharge under sub. (1) by not more than 5 percent each year to cover the costs of the global positioning system tracking program.

973.057 History History: 2011 a. 266; s. 35.17 correction in (3).



973.06 Costs, fees, and surcharges.

973.06  Costs, fees, and surcharges.

973.06(1) (1) Except as provided in s. 93.20, the costs, fees, and surcharges taxable against the defendant shall consist of the following items and no others:

973.06(1)(a) (a) The necessary disbursements and fees of officers allowed by law and incurred in connection with the arrest, preliminary examination and trial of the defendant, including, in the discretion of the court, the fees and disbursements of the agent appointed to return a defendant from another state or country.

973.06(1)(am) (am) Moneys expended by a law enforcement agency under all of the following conditions:

973.06(1)(am)1. 1. The agency expended the moneys to purchase a controlled substance or controlled substance analog that was distributed in violation of ch. 961.

973.06(1)(am)2. 2. The moneys were expended in the course of an investigation that resulted in the defendant's conviction.

973.06(1)(am)3. 3. The moneys were used to obtain evidence of the defendant's violation of the law.

973.06(1)(am)4. 4. The agency has not previously been reimbursed or repaid for the expended moneys by the defendant.

973.06(1)(ar) (ar) If the defendant violated s. 947.017, the moneys expended by a state or local government agency for the following activities in connection with a threat under s. 947.017 (2):

973.06(1)(ar)1. 1. The response to the threat by emergency medical personnel, as defined in s. 941.37 (1) (c).

973.06(1)(ar)2. 2. The analysis of any substance alleged to be a harmful substance, as defined in s. 947.017 (1).

973.06(1)(ar)3. 3. The medical treatment of persons who are alleged to have been exposed to an alleged harmful substance, as defined in s. 947.017 (1).

973.06(1)(av) (av)

973.06(1)(av)1.1. Except as provided in subd. 2., if the defendant violated s. 946.41 by obstructing an officer, the reasonable costs expended by a state or local law enforcement agency or emergency response agency to respond to or investigate the false information that the defendant provided or the physical evidence that the defendant placed. Costs allowable under this paragraph may include personnel costs and costs associated with the use of police or emergency response vehicles.

973.06(1)(av)2. 2. No costs may be taxable against a defendant under this paragraph if any of the following applies:

973.06(1)(av)2.a. a. The defendant was charged under s. 946.41 solely because he or she recanted a report of abusive conduct, including interspousal battery, as described under s. 940.19 or 940.20 (1m), domestic abuse, as defined in s. 49.165 (1) (a), 813.12 (1) (am), or 968.075 (1) (a), harassment, as defined in s. 813.125 (1), sexual exploitation by a therapist under s. 940.22, sexual assault under s. 940.225, child abuse, as defined under s. 813.122 (1) (a), or child abuse under ss. 948.02 to 948.11.

973.06(1)(av)2.b. b. The defendant was a victim of abusive conduct, including interspousal battery, as described under s. 940.19 or 940.20 (1m), domestic abuse, as defined in s. 49.165 (1) (a), 813.12 (1) (am), or 968.075 (1) (a), harassment, as defined in s. 813.125 (1), sexual exploitation by a therapist under s. 940.22, sexual assault under s. 940.225, child abuse, as defined under s. 813.122 (1) (a), or child abuse under ss. 948.02 to 948.11, and he or she was charged under s. 946.41 based on information he or she omitted or false information he or she provided during the course of an investigation into the crime committed against him or her.

973.06(1)(av)2.c. c. The defendant was charged under s. 946.41 solely because his or her report did not lead to criminal charges against, or a conviction of, another person.

973.06(1)(b) (b) Fees and travel allowance of witnesses for the state at the preliminary examination and the trial.

973.06(1)(c) (c) Fees and disbursements allowed by the court to expert witnesses. Section 814.04 (2) shall not apply in criminal cases.

973.06(1)(d) (d) Fees and travel allowance of witnesses for the defense incurred by the county at the request of the defendant, at the preliminary hearing and the trial.

973.06(1)(e) (e) Attorney fees payable to the defense attorney by the county or the state. If the court determines at the time of sentencing that the defendant's financial circumstances are changed, the court may adjust the amount in accordance with s. 977.07 (1) (a) and rules promulgated under s. 977.02 (3).

973.06(1)(g) (g) An amount equal to 10% of any restitution ordered under s. 973.20, payable to the county treasurer for use by the county.

973.06(1)(h) (h) The cost of performance of a test under s. 968.38, if ordered by the court.

973.06(1)(j) (j) If the defendant violated s. 23.33 (4c), 30.681, 346.63, 350.101, 940.09 (1), or 940.25, any costs charged to or paid by a law enforcement agency for the withdrawal of the defendant's blood, except that the court may not impose on the defendant any cost for an alternative test provided free of charge as described in s. 343.305 (4). If at the time the court finds that the defendant committed the violation, the law enforcement agency has not paid or been charged with the costs of withdrawing the person's blood, the court shall impose and collect the costs the law enforcement agency reasonably expects to be charged for the withdrawal, based on the current charges for this procedure. Notwithstanding sub. (2), the court may not remit these costs.

973.06(2) (2) The court may remit the taxable costs, in whole or in part.

973.06(3) (3) If the court orders payment of restitution, collection of costs shall be as provided under s. 973.20.

973.06 History History: Sup. Ct. Order, 67 Wis. 2d 585, 784 (1975); 1979 c. 356; 1981 c. 352; 1985 a. 29; 1987 a. 347, 398, 403; 1991 a. 39, 269; 1995 a. 27, 53, 448; 1999 a. 58, 69, 186; 2003 a. 104, 139; 2007 a. 84; 2009 a. 164; 2011 a. 32, 269.

973.06 Annotation An accused who cancels a jury trial at the last moment to accept a plea bargain risks both taxation of costs under s. 973.06 and assessment of jury fees under s. 814.51. State v. Foster, 100 Wis. 2d 103, 301 N.W.2d 192 (1981).

973.06 Annotation A court may not order reimbursement of a law enforcement agency for routine investigative activities. State v. Peterson, 163 Wis. 2d 800, 472 N.W.2d 571 (Ct. App. 1991).

973.06 Annotation Contribution under sub. (1) (e) toward a defendant's attorney fees payable by the county may not be taxed in an order separate from the sentence. State v. Grant, 168 Wis. 2d 682, 484 N.W.2d 371 (Ct. App. 1992).

973.06 Annotation Sub. (1) (c) does not limit recovery of expert witness fees to fees for court appointed witnesses. State v. Schmaling, 198 Wis. 2d 757, 543 N.W.2d 555 (Ct. App. 1995).

973.06 Annotation A court was authorized to order that a defendant pay the cost of DNA testing by a private laboratory as a cost under this section. State v. Beiersdorf, 208 Wis. 2d 492, 561 N.W.2d 749 (Ct. App. 1997), 95-1234.

973.06 Annotation Expenses incurred by a sheriff's department in transporting a witness from a Florida corrections facility to testify at the defendant's trial were chargeable to the defendant under s. 973.06 (1) (a). State v. Bender, 213 Wis. 2d 338, 570 N.W.2d 590 (Ct. App. 1997), 97-1095.

973.06 Annotation For costs to be imposed under sub. (1) (am), all the listed conditions must be met. State v. Neave, 220 Wis. 2d 786, 585 N.W.2d 169 (Ct. App. 1998), 97-3486.

973.06 Annotation A crime prevention organization under sub. (1) (f) is an organization designed to encourage the public to report incidences of crime to law enforcement agencies and to assist those agencies in apprehending criminals. It does not include law enforcement agencies. State v. Bizzle, 222 Wis. 2d 100, 585 N.W.2d 899 (Ct. App. 1998), 97-2616.

973.06 Annotation Sub. (1) (c) authorized the taxation of the costs of an expert's medical examination when the development of that evidence was used in the prosecution of the defendant although the examination was not done in contemplation of trial and the expert witness did not testify. State v. Rohe, 230 Wis. 2d 294, 602 N.W.2d 125 (Ct. App. 1999), 99-0233.

973.06 Annotation "Disbursements and fees" are given the same meaning in sub. (1) (a) and (c). Whether the expenses associated with orders to produce a defendant are taxable "fees of officers" under sub. (1) (a) depends upon whether they are ordinarily charged to and payable by another or are merely internal operating expenses of a governmental unit. State v. Dismuke, 2001 WI 75, 244 Wis. 2d 457, 628 N.W.2d 791, 99-1734.

973.06 Annotation The trial court has inherent authority to assess the cost of impaneling a jury against a party. The purpose of imposing jury costs is to deter disruptive practices that contribute to inefficiency in the court system. The trial court is not limited to imposing costs on parties, but may sanction an attorney whose conduct negligently disrupts the court's orderly administration of justice. O'Neil v. Monroe County Circuit Court, 2003 WI App 149, 266 Wis. 2d 155, 667 N.W.2d 774, 02-2866.

973.06 Annotation When a defendant agrees to reimburse the county for the attorney fees of standby counsel or the circuit court informs the defendant of his or her potential liability for the fees and standby counsel functions as traditional defense counsel, ss. 973.06 (1) (e) and 973.09 (1g) give a circuit court the authority to impose the attorney fees of standby counsel as a condition of probation. If a defendant does not agree to reimburse the county or is not informed of the potential obligation to pay the fees of standby counsel, payment of attorney fees may not be a condition of probation, under s. 973.06 (1) (e). When standby counsel acts primarily for the benefit of the court rather than as defense counsel, attorney fees for standby counsel are inappropriate. State v. Campbell, 2006 WI 99, 294 Wis. 2d 100, 718 N.W.2d 649, 04-0803.

973.06 Annotation The obligation of a defendant under this section is not dischargeable in bankruptcy. Matter of Zarzynski, 771 F.2d 304 (1985).

973.06 Annotation Right to counsel; repayment of cost of court-appointed counsel as a condition of probation. 56 MLR 551.



973.07 Failure to pay fine, fees, surcharges, or costs or to comply with certain community service work.

973.07  Failure to pay fine, fees, surcharges, or costs or to comply with certain community service work. If the fine, plus costs, fees, and surcharges imposed under ch. 814, are not paid or community service work under s. 943.017 (3) is not completed as required by the sentence, the defendant may be committed to the county jail until the fine, costs, fees, and surcharges are paid or discharged, or the community service work under s. 943.017 (3) is completed, for a period fixed by the court not to exceed 6 months.

973.07 History History: 1977 c. 29; 1979 c. 34, 111; 1981 c. 20; 1983 a. 27; 1985 a. 36; 1987 a. 27, 339; 1989 a. 64; 1991 a. 39; 1993 a. 16; 1995 a. 24; 1997 a. 27; 1999 a. 9; 2001 a. 16; 2003 a. 139.

973.07 Annotation Sections 973.05 (1), permitting a delay of 60 days for payment of a fine, and s. 973.07, allowing commitment to jail for nonpayment, are constitutional since the court may stay the sentence and put defendant on probation. The burden of proving inability to pay is on the defendant. State ex rel. Pedersen v. Blessinger, 56 Wis. 2d 286, 201 N.W.2d 778 (1972).

973.07 Annotation When a fine and payment schedule are reasonably suited to an offender's means, the offender carries a heavy burden of showing inability to pay. Will v. State, 84 Wis. 2d 397, 267 N.W.2d 357 (1978).

973.07 Annotation Commitment under this section may be consecutive to another term of incarceration. State v. Way, 113 Wis. 2d 82, 334 N.W.2d 918 (Ct. App. 1983).

973.07 Annotation The 6-month limit on commitments under this section is the aggregate amount of time a defendant may be jailed for nonpayment of a fine. State v. Schuman, 173 Wis. 2d 743, 496 N.W.2d 684 (Ct. App. 1993).

973.07 Annotation Incarceration as a means of collecting a fine is limited to 6 months by this section. It was error for a court to make payment of an old, unpaid fine a condition of probation for a new conviction when violation of probation exposed the defendant to incarceration of more than 6 months. State v. Oakley, 2000 WI 37, 234 Wis. 2d 528, 609 N.W.2d 786, 98-1099.

973.07 Annotation In the case of an order for commitment for failure to pay attorney fees, in order to be constitutional this section must require a finding of ability to pay prior to any commitment. The defendant must be given notice and an opportunity to be heard. State v. Helsper, 2006 WI App 243, 297 Wis. 2d 377, 724 N.W.2d 414, 06-0835.



973.075 Forfeiture of property derived from crime and certain vehicles.

973.075  Forfeiture of property derived from crime and certain vehicles.

973.075(1)(1) The following are subject to seizure and forfeiture under ss. 973.075 to 973.077:

973.075(1)(a) (a) All property, real or personal, including money, directly or indirectly derived from or realized through the commission of any crime.

973.075(1)(b) (b)

973.075(1)(b)1m.1m. Except as provided in subd. 2m., all vehicles, as defined in s. 939.22 (44), which are used in any of the following ways:

973.075(1)(b)1m.a. a. To transport any property or weapon used or to be used or received in the commission of any felony.

973.075(1)(b)1m.b. b. In the commission of a crime under s. 946.70.

973.075(1)(b)1m.c. c. In the commission of a crime in violation of s. 944.30, 944.31, 944.32, 944.33 or 944.34.

973.075(1)(b)1m.d. d. In the commission of a crime relating to a submerged cultural resource in violation of s. 44.47.

973.075(1)(b)1m.e. e. To cause more than $2,500 worth of criminal damage to cemetery property in violation of s. 943.01 (2) (d) or 943.012.

973.075(1)(b)1m.f. f. In the commission of a crime under s. 813.12 (8), 813.122 (11), 813.123 (10), 813.125 (7), 813.128 (2) or 940.32.

973.075(1)(b)1m.g. g. In the commission of a crime under s. 943.75 (2) or (2m).

973.075(1)(b)2m. 2m.

973.075(1)(b)2m.a.a. No vehicle used by any person as a common carrier in the transaction of business as a common carrier is subject to forfeiture under ss. 973.075 to 973.077 unless it appears that the owner or other person in charge of the vehicle had knowledge of or consented to the commission of the crime.

973.075(1)(b)2m.b. b. No vehicle is subject to forfeiture under ss. 973.075 to 973.077 by reason of any act or omission established by the owner of the vehicle to have been committed or omitted without his or her knowledge or consent.

973.075(1)(b)2m.c. c. If forfeiture of a vehicle encumbered by a bona fide perfected security interest occurs, the holder of the security interest shall be paid from the proceeds of the forfeiture if the security interest was perfected prior to the date of the commission of the crime which forms the basis for the forfeiture and he or she neither had knowledge of nor consented to the act or omission.

973.075(1)(bg) (bg) Any property used or to be used in the commission of a crime under s. 943.75 (2) or (2m), but if the property is encumbered by a bona fide perfected security interest that was perfected before the date of the commission of the current violation and the holder of the security interest neither had knowledge of nor consented to the commission of that violation, the holder of the security interest shall be paid from the proceeds of the forfeiture.

973.075(1)(bj) (bj) Any property used or to be used in the commission of a crime under s. 943.74, but if the property is encumbered by a bona fide perfected security interest that was perfected before the date of the commission of the current violation and the holder of the security interest neither had knowledge of nor consented to the commission of that violation, the holder of the security interest shall be paid from the proceeds of the forfeiture.

973.075(1)(bm) (bm) Any property used in the commission of a crime under s. 813.12 (8), 813.122 (11), 813.123 (10), 813.125 (7), 813.128 (2) or 940.32, but if the property is encumbered by a bonafide perfected security interest that was perfected before the date of the commission of the current violation and the holder of the security interest neither had knowledge of nor consented to the commission of that violation, the holder of the security interest shall be paid from the proceeds of the forfeiture.

973.075(1)(c) (c) All remote sensing equipment, navigational devices, survey equipment and scuba gear and any other equipment or device used in the commission of a crime relating to a submerged cultural resource in violation of s. 44.47.

973.075(1)(d) (d) A tank vessel that violates s. 299.62 (2) that is owned by a person who, within 5 years before the commission of the current violation, was previously convicted of violating s. 299.62 (2), but if the tank vessel is encumbered by a bona fide perfected security interest that was perfected before the date of the commission of the current violation and the holder of the security interest neither had knowledge of nor consented to the commission of that violation, the holder of the security interest shall be paid from the proceeds of the forfeiture.

973.075(1)(e) (e) Any recording, as defined in s. 943.206 (5), created, advertised, offered for sale or rent, sold, rented, transported or possessed in violation of ss. 943.207 to 943.209 or s. 943.49 and any electronic, mechanical or other device for making a recording or for manufacturing, reproducing, packaging or assembling a recording that was used to facilitate a violation of ss. 943.207 to 943.209 or s. 943.49, regardless of the knowledge or intent of the person from whom the recording or device is seized. If a device subject to forfeiture under this paragraph is encumbered by a bona fide perfected security interest that was perfected before the date of the commission of the current violation and the holder of the security interest neither had knowledge of nor consented to the commission of that violation, the holder of the security interest shall be paid from the proceeds of the forfeiture.

973.075(2) (2) A law enforcement officer may seize property subject to this section upon process issued by any court of record having jurisdiction over the property. Except for vehicles used in the commission of a crime in violation of s. 944.30, 944.31, 944.32, 944.33 or 944.34, seizure without process may be made under any of the following circumstances:

973.075(2)(a) (a) The seizure is incident to an arrest or a search under a search warrant or an inspection under any administrative or special inspection warrant.

973.075(2)(b) (b) The property subject to seizure has been the subject of a prior judgment in favor of the state.

973.075(2)(c) (c) The officer has probable cause to believe that the property is directly or indirectly dangerous to health or safety.

973.075(2)(d) (d) The officer has probable cause to believe that the property was derived from or realized through a crime or that the property is a vehicle which was used to transport any property or weapon used or to be used or received in the commission of any felony, which was used in the commission of a crime relating to a submerged cultural resource in violation of s. 44.47, or which was used to cause more than $2,500 worth of criminal damage to cemetery property in violation of s. 943.01 (2) (d) or 943.012.

973.075(3) (3) If there is a seizure under sub. (2) or s. 342.30 (4) (a), proceedings under s. 973.076 shall be instituted. Property seized under this section or s. 342.30 (4) (a) is not subject to replevin, but is deemed to be in the custody of the sheriff of the county in which the seizure was made subject only to the orders and decrees of the court having jurisdiction over the forfeiture proceedings. When property is seized under this section or s. 342.30 (4) (a), the person seizing the property may do any of the following:

973.075(3)(a) (a) Place the property under seal.

973.075(3)(b) (b) Remove the property to a place designated by it.

973.075(3)(c) (c) Require the sheriff of the county in which the seizure was made to take custody of the property and remove it to an appropriate location for disposition in accordance with law.

973.075(4) (4) When property is forfeited under ss. 973.075 to 973.077, the agency seizing the property may sell the property that is not required by law to be destroyed or transferred to another agency. The agency may retain any vehicle for official use or sell the vehicle. The agency seizing the property may deduct 50% of the amount received for administrative expenses of seizure, maintenance of custody, advertising and court costs and the costs of investigation and prosecution reasonably incurred. The remainder shall be deposited in the school fund as the proceeds of the forfeiture. If the property forfeited under ss. 973.075 to 973.077 is money, all the money shall be deposited in the school fund.

973.075(5) (5) All forfeitures under ss. 973.075 to 973.077 shall be made with due provision for the rights of innocent persons under sub. (1) (b) 2m., (bg), (bm), (d) and (e). Except as provided in sub. (5m), any property seized but not forfeited shall be returned to its rightful owner. Any person claiming the right to possession of property seized may apply for its return to the circuit court for the county in which the property was seized. The court shall order such notice as it deems adequate to be given the district attorney and all persons who have or may have an interest in the property and shall hold a hearing to hear all claims to its true ownership. If the right to possession is proved to the court's satisfaction, it shall order the property returned if:

973.075(5)(a) (a) The property is not needed as evidence or, if needed, satisfactory arrangements can be made for its return for subsequent use as evidence; or

973.075(5)(b) (b) All proceedings in which it might be required have been completed.

973.075(5m) (5m)

973.075(5m)(a)(a) In this subsection:

973.075(5m)(a)1. 1. "Forfeiture action deadline" means the 30th day after the seizure of the property or, if the property was seized as a result of a criminal conviction, the 30th day after the date of the conviction.

973.075(5m)(a)2. 2. "Prosecutor" means the district attorney or, in counties having a population of 500,000 or more, the district attorney or the corporation counsel.

973.075(5m)(a)3. 3. "Victim" means the owner, as defined in s. 943.206 (2), of the sounds in a recording described in sub. (1) (e) or, if the recording is seized in connection with an investigation or prosecution of a violation of s. 943.208, the performance owner.

973.075(5m)(b) (b) If a recording involved in a violation of ss. 943.207 to 943.209 is forfeited, the sheriff of the county in which the recording was seized shall destroy it after the completion of all proceedings in which the recording might be required as evidence.

973.075(5m)(c) (c) If, by the forfeiture action deadline, a summons, complaint and affidavit have not been filed under s. 973.076 (2) (a) with respect to property seized under sub. (1) (e), the prosecutor shall notify the victim, if known, by certified mail no later than 7 days after the forfeiture action deadline. The prosecutor shall then return the property to the person from whom it was seized no earlier than 60 days and no later than 90 days after the forfeiture action deadline unless one of the following applies:

973.075(5m)(c)1. 1. A court has entered an order prohibiting the return of the property or requiring it to be conveyed to another person.

973.075(5m)(c)2. 2. The property is needed as evidence in a criminal proceeding and is likely to be unavailable for use as evidence if returned to the person from whom it was seized.

973.075(6) (6) Sections 973.075 to 973.077 do not apply to crimes committed under ch. 961.

973.075 History History: 1981 c. 267; 1985 a. 245, 258; 1987 a. 348; 1989 a. 263; 1993 a. 92, 169, 459, 491; 1995 a. 290, 448; 1997 a. 35, 285; 1999 a. 45, 51, 186; 2001 a. 16, 91.

973.075 Annotation The critical inquiry under sub. (1) (b) is not whether the vehicle was used in a crime, but whether property carried by the vehicle was used in a crime. State v. One 1971 Oldsmobile Cutlass, 159 Wis. 2d 718, 464 N.W.2d 851 (Ct. App. 1990).

973.075 Annotation The forfeiture of a motor vehicle under sub. (1) (b) did not violate the constitutional guarantees against excessive punishment. State v. Hammad, 212 Wis. 2d 343, 569 N.W.2d 68 (Ct. App. 1997), 95-2669.

973.075 Annotation Ownership under sub. (1) (b) 2. (renumbered sub. (1) (b) 2m. b.) is not controlled by legal title, but will be found based on consideration of possession, title, control, and financial stake. State v. Kirch, 222 Wis. 2d 598, 587 N.W.2d 919 (Ct. App. 1998), 98-0582.

973.075 Annotation A punitive forfeiture violates the prohibition against excessive fines in the U.S. constitution if it is grossly disproportional to the gravity of the defendant's offense. Whether a forfeiture is far in excess of the maximum fine is a factor appropriately considered. State v. Boyd, 2000 WI App 208, 238 Wis. 2d 693, 618 N.W.2d 251, 99-2633.

973.075 Annotation A law enforcement agency may not retain unclaimed contraband money for its own use. In the absence of an asset forfeiture proceeding initiated by the state or a judicial determination that the money constitutes contraband, a local law enforcement agency should dispose of the money as unclaimed property under s. 59.66 (2). OAG 10-09.



973.076 Forfeiture proceedings.

973.076  Forfeiture proceedings.

973.076(1) (1)  Type of action; where brought. In an action brought to cause the forfeiture of any property specified in s. 342.30 (4) (a) or s. 973.075 (1), the court may render a judgment in rem or against a party personally, or both. The circuit court for the county in which the property was seized shall have jurisdiction over any proceedings regarding the property when the action is commenced in state court. Any property seized may be the subject of a federal forfeiture action.

973.076(2) (2) Commencement.

973.076(2)(a)(a) The district attorney of the county within which the property was seized or in which the defendant is convicted shall commence the forfeiture action within 30 days after the seizure of the property or the date of conviction, whichever is earlier, except that the defendant may request that the forfeiture proceedings be adjourned until after adjudication of any charge concerning a crime which was the basis for the seizure of the property. The request shall be granted. The forfeiture action shall be commenced by filing a summons, complaint and affidavit of the person who seized the property with the clerk of circuit court, provided service of authenticated copies of those papers is made in accordance with ch. 801 within 90 days after filing upon the person from whom the property was seized and upon any person known to have a bona fide perfected security interest in the property.

973.076(2)(b) (b) Upon service of an answer, the action shall be set for hearing within 60 days of the service of the answer but may be continued for cause or upon stipulation of the parties.

973.076(2)(c) (c) In counties having a population of 500,000 or more, the district attorney or the corporation counsel may proceed under par. (a).

973.076(2)(d) (d) If no answer is served or no issue of law or fact has been joined and the time for that service or joining issue has expired, or if any defendant fails to appear at trial after answering or joining issue, the court may render a default judgment as provided in s. 806.02.

973.076(3) (3) Burden of proof. The state shall have the burden of satisfying or convincing to a reasonable certainty by the greater weight of the credible evidence that the property is subject to forfeiture under s. 973.075 to 973.077.

973.076(4) (4) Action against other property of the person. The court may order the forfeiture of any other property of a defendant up to the value of property found by the court to be subject to forfeiture under s. 973.075 if the property subject to forfeiture meets any of the following conditions:

973.076(4)(a) (a) Cannot be located.

973.076(4)(b) (b) Has been transferred or conveyed to, sold to or deposited with a 3rd party.

973.076(4)(c) (c) Is beyond the jurisdiction of the court.

973.076(4)(d) (d) Has been substantially diminished in value while not in the actual physical custody of the law enforcement agency.

973.076(4)(e) (e) Has been commingled with other property that cannot be divided without difficulty.

973.076 History History: 1981 c. 267; Sup. Ct. Order, 120 Wis. 2d xiii (1984); 1985 a. 245; 1989 a. 121; 1993 a. 92, 321, 491; 1997 a. 187.

973.076 Annotation Section 801.15 (2) governs extensions of time after the time for setting a hearing has expired. State v. Elliot, 203 Wis. 2d 95, 551 N.W.2d 850 (Ct. App. 1996), 96-0012.

973.076 Annotation Under sub. (2) (a), "adjudication" occurs at the moment of a finding of guilt or innocence by a circuit court and does not embrace an appeal of a conviction. Sub. (2) (a) does not contemplate adjournment of forfeiture proceedings pending an appeal of the underlying criminal conviction. State v. One 1997 Ford F-150, 2003 WI App 128, 265 Wis. 2d 264, 665 N.W.2d 411, 02-2685.



973.077 Burden of proof; liabilities.

973.077  Burden of proof; liabilities.

973.077(1) (1) It is not necessary for the state to negate any exemption or exception regarding any crime in any complaint, information, indictment or other pleading or in any trial, hearing or other proceeding under s. 973.076. The burden of proof of any exemption or exception is upon the person claiming it.

973.077(2) (2) In the absence of proof that a person is the duly authorized holder of an appropriate federal registration or order form, the person is presumed not to be the holder of the registration or form. The burden of proof is upon the person to rebut the presumption.

973.077(3) (3) No liability is imposed by ss. 973.075 to 973.077 upon any authorized law enforcement officer or employee engaged in the lawful performance of duties.

973.077 History History: 1981 c. 267.



973.08 Records accompanying prisoner.

973.08  Records accompanying prisoner.

973.08(1) (1) When any defendant is sentenced to the state prisons, a copy of the judgment of conviction and a copy of any order for restitution under s. 973.20 shall be delivered by the officer executing the judgment to the warden or superintendent of the institution when the prisoner is delivered.

973.08(2) (2) The transcript of any portion of the proceedings relating to the prisoner's sentencing shall be filed at the institution within 120 days from the date sentence is imposed.

973.08(3) (3) The transcript of all other testimony and proceedings upon order of a court shall be delivered to a prisoner within 120 days of his or her request.

973.08(4) (4) The transcript of all other testimony and proceedings upon order of a court shall be delivered to the department within 120 days of its request.

973.08(5) (5) The clerk of court shall file or deliver a transcript under sub. (2), (3) or (4).

973.08 History History: 1971 c. 298 s. 26 (1); 1977 c. 187; Sup. Ct. Order, eff. 1-1-80; 1979 c. 221; 1987 a. 398.

973.08 Annotation For a court order to be entered under sub. (3), at a minimum a requesting prisoner must show that he or she either never received, or was denied, access to the requested documents. State v. Wilson, 170 Wis. 2d 720, 490 N.W.2d 48 (Ct. App. 1992).



973.09 Probation.

973.09  Probation.

973.09(1)(1)

973.09(1)(a)(a) Except as provided in par. (c) or if probation is prohibited for a particular offense by statute, if a person is convicted of a crime, the court, by order, may withhold sentence or impose sentence under s. 973.15 and stay its execution, and in either case place the person on probation to the department for a stated period, stating in the order the reasons therefor. The court may impose any conditions which appear to be reasonable and appropriate. The period of probation may be made consecutive to a sentence on a different charge, whether imposed at the same time or previously. If the court imposes a term of probation under sub. (2) (a) 1. or 2. or (b) 2., it shall place its reasons for doing so on the record.

973.09(1)(b) (b) If the court places the person on probation, the court shall order the person to pay restitution under s. 973.20, unless the court finds there is substantial reason not to order restitution as a condition of probation. If the court does not require restitution to be paid to a victim, the court shall state its reason on the record. If the court does require restitution, it shall notify the department of justice of its decision if the victim may be eligible for compensation under subch. I of ch. 949.

973.09(1)(c) (c) When a person is convicted of any crime which is punishable by life imprisonment, the court shall not place the person on probation.

973.09(1)(d) (d) If a person is convicted of an offense that provides a mandatory or presumptive minimum period of one year or less of imprisonment, a court may place the person on probation under par. (a) if the court requires, as a condition of probation, that the person be confined under sub. (4) for at least that mandatory or presumptive minimum period. The person is eligible to earn good time credit calculated under s. 302.43 regarding the period of confinement.

973.09(1)(e) (e) The court may impose a sentence under s. 973.032, stay its execution and place the person on probation. A court may not provide that a condition of any probation involves participation in the intensive sanctions program.

973.09(1d) (1d) If a person is placed on probation for a felony or for any violation of ch. 940, 948, or 961, the person, his or her residence, and any property under his or her control may be searched by a law enforcement officer at any time during his or her period of supervision if the officer reasonably suspects that the person is committing, is about to commit, or has committed a crime or a violation of a condition of probation. Any search conducted pursuant to this subsection shall be conducted in a reasonable manner and may not be arbitrary, capricious, or harassing. A law enforcement officer who conducts a search pursuant to this subsection shall, as soon as practicable after the search, notify the department of corrections.

973.09(1g) (1g) If the court places the person on probation, the court may require, upon consideration of the factors specified in s. 973.20 (13) (a) 2. to 5., that the probationer reimburse the county or the state, as applicable, for any costs for legal representation to the county or the state for the defense of the case. In order to receive this reimbursement, the county or the state public defender shall provide a statement of its costs of legal representation to the defendant and court within the time period set by the court.

973.09(2) (2) The original term of probation shall be:

973.09(2)(a) (a)

973.09(2)(a)1.1. Except as provided in subd. 2., for any of the following misdemeanors, not less than 6 months nor more than 2 years:

973.09(2)(a)1.a. a. A misdemeanor that the defendant committed while possessing a firearm.

973.09(2)(a)1.b. b. A misdemeanor that was an act of domestic abuse, as defined in s. 968.075 (1) (a).

973.09(2)(a)1.c. c. A misdemeanor under s. 940.225 (3m) or ch. 948.

973.09(2)(a)1.d. d. A misdemeanor under s. 23.33 (4c) or (4p) (e), 30.681, 30.684 (5), 350.101, 350.104 (5), or 350.17 or a misdemeanor under s. 346.63 to which s. 973.09 (1) (d) applies.

973.09(2)(a)1m. 1m. Except as provided in subd. 2., for Class A misdemeanors not covered by subd. 1., not less than 6 months nor more than one year.

973.09(2)(a)1r. 1r. Except as provided in subd. 2., for misdemeanors not covered by subd. 1. or 1m., not more than one year.

973.09(2)(a)2. 2. If the probationer is convicted of not less than 2 nor more than 4 misdemeanors at the same time, the maximum original term of probation may be increased by one year. If the probationer is convicted of 5 or more misdemeanors at the same time, the maximum original term of probation may be increased by 2 years.

973.09(2)(am) (am) Notwithstanding par. (a) 1. d., and except as provided in par. (a) 2., for a misdemeanor punishable under s. 346.65 (2) (am) 4., not less than 6 months nor more than 3 years.

973.09(2)(ar) (ar) Notwithstanding par. (a) 1r., and except as provided in par. (a) 2., for a violation punishable under s. 813.12 (8) or 813.125 (7), not less than 6 months or more than the period of the injunction issued under s. 813.12 or 813.125.

973.09(2)(b) (b)

973.09(2)(b)1.1. Except as provided in subd. 2., for felonies, not less than one year nor more than either the maximum term of confinement in prison for the crime or 3 years, whichever is greater.

973.09(2)(b)2. 2. If the probationer is convicted of 2 or more crimes, including at least one felony, at the same time, the maximum original term of probation may be increased by one year for each felony conviction.

973.09(2m) (2m) If a court imposes a term of probation in excess of the maximum authorized by statute, the excess is void and the term of probation is valid only to the extent of the maximum term authorized by statute. The term is commuted without further proceedings.

973.09(3) (3)

973.09(3)(a)(a) Prior to the expiration of any probation period, the court, for cause and by order, may extend probation for a stated period or modify the terms and conditions thereof.

973.09(3)(b) (b) The department shall notify the sentencing court, any person to whom unpaid restitution is owed and the district attorney of the status of the ordered restitution payments unpaid at least 90 days before the probation expiration date. If payment as ordered has not been made, the court shall hold a probation review hearing prior to the expiration date, unless the hearing is voluntarily waived by the probationer with the knowledge that waiver may result in an extension of the probation period or in a revocation of probation. If the court does not extend probation, it shall issue a judgment for the unpaid restitution and direct the clerk of circuit court to file and enter the judgment in the judgment and lien docket, without fee, unless it finds that the victim has already recovered a judgment against the probationer for the damages covered by the restitution order. If the court issues a judgment for the unpaid restitution, the court shall send to the person at his or her last-known address written notification that a civil judgment has been issued for the unpaid restitution. The judgment has the same force and effect as judgments entered under s. 806.10.

973.09(3)(bg) (bg)

973.09(3)(bg)1.1. At least 90 days before the expiration date of a probationer's period of probation, the department shall notify the sentencing court and district attorney that a probationer owes an unpaid surcharge imposed under s. 973.045. Upon receiving notice from the department, the court shall schedule a probation review hearing to be held before the expiration date of the period of probation unless the probationer either pays the unpaid surcharge before the scheduled hearing date or voluntarily waives the hearing. A waiver of a probation review hearing under this paragraph must include an acknowledgment by the probationer that waiver may result in an extension of the probation period, a modification of the terms and conditions of probation, or a revocation of probation.

973.09(3)(bg)2. 2. If the court does not extend probation, the court shall issue a judgment for the unpaid surcharge and direct the clerk of circuit court to file and enter the judgment in the judgment and lien docket. The judgment has the same force and effect as judgments entered under s. 806.10.

973.09(3)(bg)3. 3. At a probation review hearing scheduled under subd. 1., the department has the burden of proving that the probationer owes an unpaid surcharge imposed under s. 973.045 and the amount of the unpaid surcharge. If the department proves by a preponderance of the evidence that the probationer owes an unpaid surcharge under s. 973.045, the court may, by order, extend the period of probation for a stated period or modify the terms and conditions of probation.

973.09(3)(bg)4. 4. If the court does not extend or modify the terms of probation under subd. 3., the court shall issue a judgment for the unpaid surcharge and direct the clerk of circuit court to file and enter the judgment in the judgment and lien docket without fee. If the court issues a judgment for the unpaid surcharge, the court shall send to the department a written notification that a civil judgment has been issued for the unpaid fees. The judgment has the same force and effect as judgments entered under s. 806.10.

973.09(3)(bm) (bm)

973.09(3)(bm)1.1. At least 90 days before the expiration date of a probationer's period of probation, the department may notify the sentencing court and the district attorney that a probationer owes unpaid fees to the department under s. 304.074.

973.09(3)(bm)2. 2. Upon receiving notice from the department under subd. 1., the court shall schedule a probation review hearing to be held before the expiration date of the period of probation unless the probationer either pays the fees before the scheduled hearing date or voluntarily waives the hearing. A waiver of a probation review hearing under this subdivision shall include an acknowledgement by the probationer that waiver may result in an extension of the probation period, a modification of the terms and conditions of probation or a revocation of probation.

973.09(3)(bm)3. 3. At a probation review hearing under subd. 2., the department has the burden of proving that the probationer owes unpaid fees under s. 304.074 and the amount of the unpaid fees. If the department proves by a preponderance of the evidence that the probationer owes unpaid fees under s. 304.074, the court may, by order, extend the period of probation for a stated period or modify the terms and conditions of probation.

973.09(3)(bm)4. 4. If the court does not extend or modify the terms of probation under subd. 3., it shall issue a judgment for the unpaid fees and direct the clerk of circuit court to file and enter the judgment in the judgment and lien docket, without fee. If the court issues a judgment for the unpaid fees, the court shall send to the department a written notification that a civil judgment has been issued for the unpaid fees. The judgment has the same force and effect as judgments entered under s. 806.10.

973.09(3)(c) (c) Any of the following may constitute cause for the extension of probation:

973.09(3)(c)1. 1. The probationer has not made a good faith effort to discharge court-ordered payment obligations or to pay fees owed under s. 304.074.

973.09(3)(c)2. 2. The probationer is not presently able to make required restitution payments and the probationer and the person to whom restitution is owed consent to the performance of community service work under sub. (7m) in satisfaction of restitution ordered for that person, for which an extended period of probation is required.

973.09(3)(c)3. 3. The probationer stipulates to the extension of supervision and the court finds that extension would serve the purposes for which probation was imposed.

973.09(3)(d) (d) The court may modify a person's period of probation and discharge the person from probation if all of the following apply:

973.09(3)(d)1. 1. The department petitions the court to discharge the person from probation.

973.09(3)(d)2. 2. The probationer has completed 50 percent of his or her period of probation.

973.09(3)(d)3. 3. The probationer has satisfied all conditions of probation that were set by the sentencing court.

973.09(3)(d)4. 4. The probationer has satisfied all rules and conditions of probation that were set by the department.

973.09(3)(d)5. 5. The probationer has fulfilled all financial obligations to his or her victims, the court, and the department, including the payment of any fine, forfeiture, fee or surcharge, or order of restitution.

973.09(3)(d)6. 6. The probationer is not required to register under s. 301.45.

973.09(3m) (3m)

973.09(3m)(a)(a) In this subsection, "victim" has the meaning given in s. 950.02 (4).

973.09(3m)(b) (b) When a court receives a petition under sub. (3) (d), the clerk of the circuit court shall send a notice of hearing to the victim of the crime committed by the probationer, if the victim has submitted a card under par. (c) requesting notification. The notice shall inform the victim that he or she may appear at any hearing scheduled under sub. (3) (d) and shall inform the victim of the manner in which he or she may provide a statement concerning the modification of the probationer's term of probation. The clerk of the circuit court shall make a reasonable attempt to send the notice of hearing to the last-known address of the victim, postmarked at least 10 days before the date of the hearing.

973.09(3m)(c) (c) The director of state courts shall design and prepare cards for a victim to send to the clerk of the circuit court for the county in which the probationer was convicted and sentenced. The cards shall have space for a victim to provide his or her name and address, the name of the applicable probationer, and any other information that the director of state courts determines is necessary. The director of state courts shall provide the cards, without charge, to clerks of circuit court. Clerks of circuit court shall provide the cards, without charge, to victims. Victims may send completed cards to the clerk of the circuit court for the county in which the probationer was convicted and sentenced. All court records or portions of records that relate to mailing addresses of victims are not subject to inspection or copying under s. 19.35 (1).

973.09(4) (4)

973.09(4)(a)(a) The court may also require as a condition of probation that the probationer be confined during such period of the term of probation as the court prescribes, but not to exceed one year. The court may grant the privilege of leaving the county jail, Huber facility, work camp, or tribal jail during the hours or periods of employment or other activity under s. 303.08 (1) while confined under this subsection. The court may specify the necessary and reasonable hours or periods during which the probationer may leave the jail, Huber facility, work camp, or tribal jail or the court may delegate that authority to the sheriff. In those counties without a Huber facility under s. 303.09, a work camp under s. 303.10, or an agreement under s. 302.445, the probationer shall be confined in the county jail. In those counties with a Huber facility under s. 303.09, the sheriff shall determine whether confinement under this subsection is to be in that facility or in the county jail. In those counties with a work camp under s. 303.10, the sheriff shall determine whether confinement is to be in the work camp or the county jail. The sheriff may transfer persons confined under this subsection between a Huber facility or a work camp and the county jail. In those counties with an agreement under s. 302.445, the sheriff shall determine whether a person who is confined under this subsection but who is not subject to an order under par. (b) is to be confined in the tribal jail or the county jail, unless otherwise provided under the agreement. In those counties, the sheriff may transfer persons confined under this subsection between a tribal jail and a county jail, unless otherwise provided under the agreement.

973.09(4)(b) (b) With the consent of the department and when recommended in the presentence investigation, the court may order that a felony offender subject to this subsection be confined in a facility located in the city of Milwaukee under s. 301.13 or 301.16 (1q), for the purpose of allowing the offender to complete an alcohol and other drug abuse treatment program.

973.09(4)(c) (c) While subject to this subsection, the probationer is subject to s. 303.08 (1), (3) to (6), (8) to (12), and (14) or to s. 303.10, whichever is applicable, to all the rules of the facility to which the probationer is confined, and to the discipline of the department, if confined to a facility under par. (b), or the sheriff.

973.09(4m) (4m) The department shall inform each probationer who is disqualified from voting under s. 6.03 (1) (b) that he or she may not vote in any election until his or her civil rights are restored. The department shall use the form designed under s. 301.03 (3a) to inform the probationer, and the probationer and a witness shall sign the form.

973.09(5) (5) When the period of probation for a probationer has expired, the probationer shall be discharged from probation and the department shall do all of the following:

973.09(5)(a) (a) If the probationer was placed on probation for a felony, issue the probationer one of the following:

973.09(5)(a)1. 1. A certificate of discharge from probation for the felony for which he or she was placed on probation if, at the time of discharge, the probationer is on probation or parole for another felony.

973.09(5)(a)2. 2. A certificate of final discharge if, at the time of discharge, the probationer is not on probation or parole for another felony. A certificate of final discharge under this subdivision shall list the civil rights which have been restored to the probationer and the civil rights which have not been restored to the probationer.

973.09(5)(b) (b) If the probationer was placed on probation for a misdemeanor, notify the probationer that his or her period of probation has expired.

973.09(5)(c) (c) In all cases, notify the court that placed the probationer on probation that the period of probation has expired.

973.09(7m) (7m)

973.09(7m)(a)(a) Except as provided in s. 943.017 (3), the court may require as a condition of probation that the probationer perform community service work for a public agency or a nonprofit charitable organization. The number of hours of work required may not exceed what would be reasonable considering the seriousness of the offense and any other offense which is read into the record at the time of conviction. An order may only apply if agreed to by the probationer and the organization or agency. The court shall ensure that the probationer is provided a written statement of the terms of the community service order and that the community service order is monitored. If the court requires the conditions provided in this subsection and sub. (4), the probationer reduces the period of confinement under sub. (4) at a rate of one day for each 3 days of work performed. A day of work equals 8 hours of work performed.

973.09(7m)(b) (b) Any organization or agency acting in good faith to which a probationer is assigned pursuant to an order under this subsection has immunity from any civil liability in excess of $25,000 for acts or omissions by or impacting on the probationer.

973.09 History History: 1971 c. 298; 1979 c. 119, 189, 238, 355, 356; 1981 c. 50, 88, 326, 352, 391; 1983 a. 27, 104, 254, 346, 519, 538; 1985 a. 150; 1987 a. 347, 398, 403, 412; 1989 a. 31, 121, 188; 1991 a. 39; 1993 a. 48, 486; 1995 a. 24, 224, 281; 1997 a. 27, 41, 289; 1999 a. 9, 58, 69, 186; 2001 a. 16, 104, 109; 2003 a. 33, 121, 139, 141; 2005 a. 25, 149, 451; 2007 a. 20, 84; 2009 a. 28, 100; 2011 a. 38, 266; 2013 a. 20, 79.

973.09 Annotation The terminology of work-release under sub. (4) and Huber law privileges under s. 56.08 [now s. 303.08] cannot be used interchangeably without the danger of an inappropriate sentence. Yingling v. State, 73 Wis. 2d 438, 243 N.W.2d 420 (1976).

973.09 Annotation Claims of credit for pretrial or preconviction incarceration may be made only as to sentences imposed, and not to periods of confinement during nonworking hours imposed as a condition of probation under sub. (4). Full confinement for one year as a condition of probation is not authorized under sub. (4). State v. Gloudemans, 73 Wis. 2d 514, 243 N.W.2d 220 (1976).

973.09 Annotation A probation condition that the probationer not contact her codefendant fiancé was a permissible infringement of her constitutional rights because the condition was reasonably related to rehabilitation and was not overly broad. Edwards v. State, 74 Wis. 2d 79, 246 N.W.2d 109 (1976).

973.09 Annotation Failure to make restitution is not cause for extending probation under sub. (3) if the probationer demonstrates good faith effort to pay but lacks the capacity to do so during probation. Huggett v. State, 83 Wis. 2d 790, 266 N.W.2d 403 (1978).

973.09 Annotation An order to pay restitution, in an amount to be determined later, authorized collection of funds from the defendant. Thieme v. State, 96 Wis. 2d 98, 291 N.W.2d 474 (1980).

973.09 Annotation Remand for resentencing was the proper procedure when the trial court improperly imposed a period of probation to run concurrently with a period of parole. State v. Givens, 102 Wis. 2d 476, 307 N.W.2d 178 (1981).

973.09 Annotation Issuance of a warrant during a probationary term tolls the running of the term. State ex rel. Cox v. DHSS, 105 Wis. 2d 378, 314 N.W.2d 148 (Ct. App. 1981).

973.09 Annotation In setting restitution, the court must consider the probationer's resources and future ability to pay. State v. Pope, 107 Wis. 2d 726, 321 N.W.2d 359 (Ct. App. 1982).

973.09 Annotation There was a denial of due process in revoking probation without notice of the total extent and nature of the alleged violations of probation. State ex rel. Thompson v. Riveland, 109 Wis. 2d 580, 326 N.W.2d 768 (1982).

973.09 Annotation Reimposition of a sentence after a defendant had been placed on probation, absent violation of a probation condition, violated the double jeopardy clause. State v. Dean, 111 Wis. 2d 361, 330 N.W.2d 630 (Ct. App. 1983).

973.09 Annotation The court erred in imposing consecutive terms of probation. Increased punishment on resentencing did not violate double jeopardy protections. State v. Pierce, 117 Wis. 2d 83, 342 N.W.2d 776 (Ct. App. 1983). See also State v. Gereaux, 114 Wis. 2d 110, 338 N.W.2d 118 (Ct. App. 1983).

973.09 Annotation When probation was conditioned on the defendant's voluntary commitment to a mental hospital, but the hospital refused admittance, the court properly modified the original sentence by imposing a new sentence of 3 years' imprisonment. Double jeopardy was not violated. State v. Sepulveda, 120 Wis. 2d 231, 353 N.W.2d 790 (1984).

973.09 Annotation A court may not assess the cost of a special prosecutor as a condition of probation. State v. Amato, 126 Wis. 2d 212, 376 N.W.2d 75 (Ct. App. 1985).

973.09 Annotation A court may order a defendant to reimburse the police for funds used for a drug purchase that resulted in the conviction. State v. Connelly, 143 Wis. 2d 500, 421 N.W.2d 859 (Ct. App. 1988).

973.09 Annotation A lack of counsel at a probation revocation hearing does not deny the probationer's constitutional rights if the probationer does not face the loss of liberty. State v. Hardwick, 144 Wis. 2d 54, 422 N.W.2d 922 (Ct. App. 1988.)

973.09 Annotation Sub. (1) (b) does not restrict a court's authority to condition probation on any reasonable and appropriate requirement under sub. (1) (a). State v. Heyn, 155 Wis. 2d 621, 456 N.W.2d 157 (1990).

973.09 Annotation Sub. (3) (a) authorizes a court to modify all conditions of probation established for a specific probationer, including those imposed by the corrections department. State ex rel. Taylor v. Linse, 161 Wis. 2d 719, 469 N.W.2d 201 (Ct. App. 1991).

973.09 Annotation A plea agreement to amend a judgment of conviction upon successful completion of probation is not authorized by statute. State v. Hayes, 167 Wis. 2d 423, 481 N.W.2d 699 (Ct. App. 1992).

973.09 Annotation Probationers at a hearing to modify probation are entitled: 1) to notice of the hearing and the reasons for the requested change; 2) to be present; 3) to cross-examine and present witnesses; 4) to have conditions modified based on correct information; and 5) to counsel, if jail confinement is possible. State v. Hayes, 173 Wis. 2d 439, 496 N.W.2d 645 (Ct. App. 1992).

973.09 Annotation Requiring a convicted defendant to deposit money for possible future counselling costs of victims was impermissible. State v. Handley, 173 Wis. 2d 838, 496 N.W.2d 725 (Ct. App. 1993).

973.09 Annotation Requiring a defendant convicted of sexual assault to pay a victim's costs of tuition to attend another school to avoid harassment that arose after the assault was a reasonable condition of probation. State v. Brown, 174 Wis. 2d 550, 497 N.W.2d 463 (Ct. App. 1993).

973.09 Annotation A condition of probation not related to the underlying conviction but related to prior convictions was reasonable and appropriate. State v. Miller, 175 Wis. 2d 204, N.W.2d (Ct. App. 1993).

973.09 Annotation The notification provisions of sub. (3) apply only in the case of probation extension proceedings, not revocations. Bartus v. DHSS, 176 Wis. 2d 1063, 501 N.W.2d 419 (1993).

973.09 Annotation Sub. (2) (a) applies to probation for misdemeanors and sub. (2) (b) to felonies; sub. (2) (b) 2. does not authorize increasing probation for a misdemeanor if the defendant is convicted of a felony at the same time. State v. Reagles, 177 Wis. 2d 168, 501 N.W.2d 861 (Ct. App. 1993).

973.09 Annotation A forced confession as a condition of probation does not violate the right against self-incrimination. The constitution protects against the use of confessions in subsequent criminal prosecutions, but does not protect against the use of such statements in a revocation proceeding. State v. Carrizales, 191 Wis. 2d 85, 528 N.W.2d 29 (Ct. App. 1995).

973.09 Annotation While time served due to an indigent's inability to post bail prior to trial must be credited as time served on a prison sentence imposed, a court need not credit that time against probationary confinement. State v. Avila, 192 Wis. 2d 870, 532 N.W.2d 423 (Ct. App. 1995).

973.09 Annotation A jail term probationer eligible for good time credit under sub. (1) (d) may not be denied the possibility of earning good time as a sentence condition. State v. McClinton, 195 Wis. 2d 344, 536 N.W.2d 413 (Ct. App. 1995), 94-0747.

973.09 Annotation A trial court in exercising sentencing discretion is not prohibited from entertaining general predispositions based on experience, but the judge's predispositions may never be so specific as to ignore the particular circumstances of the individual offender. State v. Ogden, 199 Wis. 2d 566, 544 N.W.2d 574 (1996), 94-1485.

973.09 Annotation A court was authorized to order a defendant to pay the cost of DNA testing by a private laboratory as a condition of probation. State v. Beiersdorf, 208 Wis. 2d 492, 561 N.W.2d 749 (Ct. App. 1997), 95-1234.

973.09 Annotation A condition of probation placed on a sex offender that he not engage in a sexual relationship without first discussing it with his agent and obtaining his agent's approval did not unreasonably restrict the probationer's constitutional rights of privacy. Krebs v. Schwartz, 212 Wis. 2d 127, 568 N.W.2d 26 (Ct. App. 1997), 96-2596.

973.09 Annotation An unfulfilled condition of probation does not automatically extend the probation period; an extension must be obtained. If the probation has not been stayed and the probation period has been served, the probationer is entitled to discharge even in the face of an unfulfilled condition of probation; at that point the trial court loses jurisdiction. State v. Stefanovic, 215 Wis. 2d 310, 572 N.W.2d 140 (Ct. App. 1997), 97-1791.

973.09 Annotation A conviction following an Alford plea of no contest under which the defendant does not admit guilt, does not prevent imposing as a condition of probation that the defendant complete a treatment program that requires acknowledging responsibility for the crime that resulted in the conviction. The imposition of the condition does not violate the defendant's due process rights. State ex rel. Warren v. Schwarz, 219 Wis. 2d 615, 579 N.W.2d 698 (1998), 96-2441.

973.09 Annotation When a court orders probation under sub. (1) (d), it lacks authority to order monitored home detention in lieu of confinement under sub. (4). State v. Eastman, 220 Wis. 2d 330, 582 N.W.2d 749 (Ct. App. 1998), 97-2173.

973.09 Annotation The 90-day notice requirement in sub. (3) (b) is directory, not mandatory. The extension of probation for the sole purpose of collecting a debt, when the record contained substantial reasons not to extend, was an abuse of discretion. State v. Olson, 222 Wis. 2d 283, 588 N.W.2d 256 (Ct. App. 1998), 98-0201.

973.09 Annotation Sub. (3) (a) allows circuit courts to modify conditions of probation at any time before the period of probation expires, even before the period of probation begins. State v. Gray, 225 Wis. 2d 39, 590 N.W.2d 918 (1999), 96-3363.

973.09 Annotation The court has broad discretion to fashion appropriate conditions of probation in each individual case. The validity of conditions of probation are tested by how well they serve the goals of rehabilitation and protection of the public. State v. Simonetto, 2000 WI App 17, 232 Wis. 2d 315, 606 N.W.2d 275, 99-0486.

973.09 Annotation A probationer has the right to refuse probation not only when it is first granted but at any time while serving it. State v. McCready, 2000 WI App 68, 234 Wis. 2d 110, 608 N.W.2d 762, 99-1822.

973.09 Annotation The trial court exceeded its authority in authorizing a probation agent to decide whether to require the defendant to serve three months in jail that the court ordered as a part of probation and then stayed. State v. Fearing, 2000 WI App 229, 239 Wis. 2d 105, 619 N.W.2d 115, 99-2849.

973.09 Annotation Generally, neither probation or imprisonment as a condition of probation is considered to be a sentence. As such a person confined as a condition of probation cannot earn good time. State v. Fearing, 2000 WI App 229, 239 Wis. 2d 105, 619 N.W.2d 115, 99-2849.

973.09 Annotation Corroboration of a confession is not required for the confession to be used as the basis of a revocation of probation. The appropriate test for admission of the confession is that it must carry sufficient indicia of reliability that the fact finder can rely upon to support the conclusion that revocation is appropriate and necessary. State ex rel. Washington v. Schwarz, 2000 WI App 235, 239 Wis. 2d 443, 620 N.W.2d 414, 00-0004.

973.09 Annotation Sentencing a defendant to consecutive terms of probation is not authorized. State v. Schwebke, 2001 WI App 99, 242 Wis. 2d 585, 627 N.W.2d 213, 99-3204. Affirmed on other grounds, 2002 WI 55, 253 Wis. 2d 1, 644 N.W.2d 666, 99-3204.

973.09 Annotation There is no statutory authority to order, as a condition of probation, payment of restitution obligations in a separate criminal case. State v. Torpen, 2001 WI App 273, 248 Wis. 2d 951, 637 N.W.2d 481, 01-0182.

973.09 Annotation Probation is permitted under sub. (1) (d) for 4th and subsequent OWI violations as long as the probation requires confinement for at least the mandatory minimum time period under s. 346.65. State v. Eckola, 2001 WI App 295, 249 Wis. 2d 276, 638 N.W.2d 903, 01-1044.

973.09 Annotation Revocation hearing examiners must specifically find that good cause exists for not allowing confrontation of adverse witnesses, but failure to do so does not require automatic reversal. Good cause should generally be based upon a balancing of the need of the probationer in cross-examining the witness and the interest of the state in denying confrontation, including consideration of the reliability of the evidence and the difficulty, expense, or other barriers to obtaining live testimony. State ex rel. Simpson v. Schwarz, 2002 WI App 7, 250 Wis. 2d 214, 640 N.W.2d 527, 01-0008.

973.09 Annotation The right against self-incrimination survives conviction and remains active while a direct appeal is pending. A probationer may be compelled to answer self-incriminating questions from a probation or parole agent, or suffer revocation for refusing to do so, only if there is a grant of immunity rendering the testimony inadmissible in a criminal prosecution. State ex rel. Tate v. Schwarz, 2002 WI 127, 257 Wis. 2d 40, 654 N.W.2d 438, 00-1635.

973.09 Annotation When a statutory definition is available that provides a defendant with sufficient notice as to the expected course of conduct and an ascertainable standard for enforcement, the condition is not unconstitutionally vague. The definition of "dating relationship" in s. 813.12 (1) (ag) 1. provided the appellant an objective standard and adequate notice of when a condition applied that required her to introduce any person she was "dating" to her supervising agent. State v. Koenig, 2003 WI App 12, 259 Wis. 2d 833, 656 N.W.2d 499, 02-1076.

973.09 Annotation It is not required that a defendant's rejection of probation be clear and unequivocal. A court's focus should be on whether a defendant communicates the intent to refuse probation rather than on the defendant's choice of words. State v. Pote, 2003 WI App 31, 260 Wis. 2d 426, 659 N.W.2d 82, 02-0670.

973.09 Annotation Section 302.425 allows the sheriff to place persons on home monitoring when they are given jail time as a probation condition. A circuit court may not prohibit the sheriff from ordering home monitoring for a probationer ordered to serve jail time as a probation condition. By precluding the sheriff from releasing the probation on home monitoring, the trial court substantially interfered with the sheriff's power in violation of the separation of powers doctrine. State v. Schell, 2003 WI App 78, 261 Wis. 2d 841, 661 N.W.2d 503.

973.09 Annotation Sex-offender registration as a condition of bail-jumping probation was not authorized by sub. (1) (a). Bail jumping is not one of the offenses enumerated in the sex-offender registration statutes, ss. 973.048 or 301.45, that permit or require registration, and read-in, but dismissed, sexual assault charges do not bring a case within s. 973.048. State v. Martel, 2003 WI 70, 262 Wis. 2d 483, 664 N.W.2d 69, 02-1599.

973.09 Annotation A trial court has the discretionary authority to stay a probationer's conditional jail time while he or she is hospitalized. When the trial court chooses to stay confinement time, the probationer is not a prisoner and is not entitled to credit against such confinement time because the probationer could not be charged with escape. State v. Edwards, 2003 WI App 221, 267 Wis. 2d 491, 671 N.W.2d 371, 03-0790.

973.09 Annotation An agreement that provided that following a plea of no contest, the defendant would have the opportunity prior to sentencing to procure and return stolen items, and if so the state would amend the charge to a lesser offense and the sentencing would proceed accordingly, was not invalid under Hayes. The concerns of the Hayes court regarding the limitations of the probation statute and the trial court's lack of authority to amend a judgment after completion of a sentence were not implicated. State v. Cash, 2004 WI App 63, 271 Wis. 2d 451, 677 N.W.2d 709, 03-1614.

973.09 Annotation A court cannot avoid the holding in Schell by modifying the conditions of probation to order the probationer to refuse home monitoring. State v. Galecke, 2005 WI App 172, 285 Wis. 2d 691, 702 N.W.2d 392, 04-0779.

973.09 Annotation This section provides no authority for issuing orders to county sheriffs to transfer prisoners from one county jail to another. State v. Galecke, 2005 WI App 172, 285 Wis. 2d 691, 702 N.W.2d 392,285 Wis. 2d 691, 702 N.W.2d 392 04-0779.

973.09 Annotation Convicted at the same time under sub. (2) (a) or (b) is not the same as sentenced at the same time. Because the defendant, although sentenced in separate child support and drug cases at a single hearing, was not convicted at the same time within the meaning of the statute, and therefore not serving a single probationary term, the trial court had the statutory authority to order consecutive periods of conditional jail time exceeding one year in total. State v. Johnson, 2005 WI App 202, 287 Wis. 2d 313, 704 N.W.2d 318, 04-2176.

973.09 Annotation Sub. (2) plainly and unambiguously provides that the maximum term of probation is dependent upon the maximum term of confinement for the crime committed and not the maximum term of imprisonment. The maximum term of probation for Class B to H felonies equals the maximum initial term of confinement for those crimes. State v. Stewart, 2006 WI App 67, 291 Wis. 2d 480, 713 N.W.2d 165, 05-0979.

973.09 Annotation Conditions of probation may impinge upon constitutional rights as long as they are not overly broad and are reasonably related to the person's rehabilitation. Geographical limitations, while restricting a defendant's rights to travel and associate, are not per se unconstitutional. Each case must be analyzed on its facts to determine whether the geographic restriction is narrowly drawn. State v. Stewart, 2006 WI App 67, 291 Wis. 2d 480, 713 N.W.2d 165, 05-0979.

973.09 Annotation A civil settlement agreement can have no effect upon a restitution order while the defendant is on probation unless the circuit court first finds that continued enforcement of the restitution order would result in a double recovery for the victim. After a defendant is released from probation and any unpaid restitution becomes a civil judgment, however, a settlement agreement between the victim and the defendant may preclude the victim from enforcing the judgment. Huml v. Vlazny, 2006 WI 87, 293 Wis. 2d 169, 716 N.W.2d 807, 04-0036.

973.09 Annotation When a defendant agrees to reimburse the county for the attorney fees of standby counsel or the circuit court informs the defendant of his or her potential liability for the fees and standby counsel functions as traditional defense counsel, ss. 973.06 (1) (e) and 973.09 (1g) give a circuit court the authority to impose the attorney fees of standby counsel as a condition of probation. If a defendant does not agree to reimburse the county or is not informed of the potential obligation to pay the fees of standby counsel, payment of attorney fees may not be a condition of probation, under s. 973.06 (1) (e). When standby counsel acts primarily for the benefit of the court rather than as defense counsel, attorney fees for standby counsel are inappropriate. State v. Campbell, 2006 WI 99, 294 Wis. 2d 100, 718 N.W.2d 649, 04-0803.

973.09 Annotation When a defendant has served jail time as a condition of probation and his or her probation is later revoked and the defendant commences serving an imposed and stayed sentence, the defendant is entitled to sentence credit for days spent in custody while in conditional jail time status, even if that custody is concurrent with service of an unrelated prison sentence. State v. Yanick, 2007 WI App 30, 299 Wis. 2d 456, 728 N.W.2d 365, 06-0849.

973.09 Annotation Sub. (2) limits the length of an original term of probation. There is no way to reasonably interpret "original" to mean original plus any extensions. The statute plainly distinguishes limitations on original terms of probation from possible subsequent extensions. Extensions of probation are limited by requiring that they be "for cause," and requiring courts to specify the length of the extension. This interpretation does not render the statute unconstitutional for failing to provide sufficient notice of potential punishment. While "for cause" leaves the determination of maximum sentences to the court, no unlawful delegation of legislative power is involved. State v. Luu, 2009 WI App 91, 319 Wis. 2d 778, 769 N.W.2d 125, 08-2138.

973.09 Annotation Whether or not circuit courts possess inherent authority to reduce a period of probation that is comparable to the inherent authority courts possess to reduce a sentence, courts have no inherent authority to reduce probation based on a finding of successful rehabilitation. Even assuming that circuit courts possess this inherent authority, that authority must be circumscribed in the same way as the inherent authority of courts to modify sentences already imposed. A claim of rehabilitation sufficient to obviate public protection concerns is not grounds for sentence modification. State v. Dowdy, 2010 WI App 158, 330 Wis. 2d 444, 792 N.W.2d 230, 10-0772.

973.09 Annotation Sub. (3) (a) does not grant a circuit court authority to reduce the length of probation. Sub. (3) (a) grants a circuit court authority only to "extend probation for a stated period" or to "modify the terms and conditions" of probation. When read in context, it is clear that the authority to "modify the terms and conditions" of probation does not include the authority to reduce the length of probation. State v. Dowdy, 2012 WI 12, 338 Wis. 2d 565, 808 N.W.2d 691, 10-0772.

973.09 Annotation Because the defendant's court-ordered 3-year term of probation had not expired at the time the DOC commenced revocation proceedings, the DOC retained jurisdiction over the defendant despite its issuance of a discharge certificate. Greer v. Schwarz, 2012 WI App 122, 344 Wis. 2d 639, 825 N.W.2d 497, 11-2188.

973.09 Annotation Probation is not a sentence; it is an alternative to sentence. Probation is a privilege, not a right. Unlike with a maximum sentence or a penalty enhancer, there is no statutory requirement that an accused be advised of potential probation terms or conditions. In this case, the statute itself provided the defendant with sufficient notice of the potential probationary term for acts of domestic abuse. The state did not need to set forth in the information and complaint that it was seeking two years of probation under sub. (2) (a) 1. b. That the state did indicate that it sought a finding of domestic abuse in the first two counts in the complaint did not create a duty to do so in a third. State v. Edwards, 2013 WI App 51, 347 Wis. 2d 526, 830 N.W.2d 109, 12-0758.

973.09 Annotation Sub. (2) applies to all sentences pronounced at the same time, whether grouped together, because they are related or because of convenience. U.S. v. Stalbaum, 63 F.3d 537 (1995).



973.10 Control and supervision of probationers.

973.10  Control and supervision of probationers.

973.10(1)(1) Imposition of probation shall have the effect of placing the defendant in the custody of the department and shall subject the defendant to the control of the department under conditions set by the court and rules and regulations established by the department for the supervision of probationers, parolees and persons on extended supervision.

973.10(1m) (1m)

973.10(1m)(a)(a) The department may order that a probationer perform community service work for a public agency or a nonprofit charitable organization. An order may apply only if agreed to by the probationer and the organization or agency. The department shall ensure that the probationer is provided a written statement of the terms of the community service order and shall monitor the probationer's compliance with the community service order. Compliance with this subsection does not entitle a probationer to credit under s. 973.155.

973.10(1m)(b) (b) Any organization or agency acting in good faith to which a probationer is assigned under an order under this subsection has immunity from any civil liability in excess of $25,000 for acts or omissions by or impacting on the probationer. The department has immunity from any civil liability for acts or omissions by or impacting on the probationer regarding the assignment under this subsection.

973.10(2) (2) If a probationer violates the conditions of probation, the department of corrections may initiate a proceeding before the division of hearings and appeals in the department of administration. Unless waived by the probationer, a hearing examiner for the division shall conduct an administrative hearing and enter an order either revoking or not revoking probation. Upon request of either party, the administrator of the division shall review the order. If the probationer waives the final administrative hearing, the secretary of corrections shall enter an order either revoking or not revoking probation. If probation is revoked, the department shall:

973.10(2)(a) (a) If the probationer has not already been sentenced, order the probationer brought before the court for sentence which shall then be imposed without further stay under s. 973.15; or

973.10(2)(b) (b) If the probationer has already been sentenced, order the probationer to prison, and the term of the sentence shall begin on the date the probationer enters the prison.

973.10(2g) (2g) Upon demand prior to a revocation hearing under sub. (2), the district attorney shall disclose to a defendant the existence of any audiovisual recording of an oral statement of a child under s. 908.08 which is within the possession, custody or control of the state and shall make reasonable arrangements for the defendant and defense counsel to view the statement. If, after compliance with this subsection, the state obtains possession, custody or control of such a statement, the district attorney shall promptly notify the defendant of that fact and make reasonable arrangements for the defendant and defense counsel to view the statement.

973.10(2m) (2m) In any administrative hearing under sub. (2), the hearing examiner may order that a deposition be taken by audiovisual means and allow the use of a recorded deposition under s. 967.04 (7) to (10).

973.10(3) (3) A copy of the order of the department of corrections in the case of a waiver or the division of hearings and appeals in the department of administration in the case of a final administrative hearing is sufficient authority for the officer executing it to take the probationer to court or to prison. The officer shall execute the order as a warrant for arrest but any officer may, without order or warrant, take the probationer into custody whenever necessary in order to prevent escape or enforce discipline or for violation of probation.

973.10(4) (4) The division of hearings and appeals in the department of administration shall make either an electronic or stenographic record of all testimony at each probation revocation hearing. The division shall prepare a written transcript of the testimony only at the request of a judge who has granted a petition for judicial review of the revocation decision. Each hearing notice shall include notice of the provisions of this subsection and a statement that any person who wants a written transcript may record the hearing at his or her own expense.

973.10 History History: 1971 c. 298; 1975 c. 41, 157, 199; 1977 c. 347; 1981 c. 50; 1983 a. 27, 197; 1985 a. 262 s. 8; 1989 a. 31, 107; 1995 a. 96, 387; 1997 a. 283; 2005 a. 42.

973.10 Annotation Before probation can be revoked, the department must hold a hearing and make a record so that on judicial review it can be determined whether the department acted arbitrarily or capriciously. The hearing need not be formal. State ex rel. Johnson v. Cady, 50 Wis. 2d 540, 185 N.W.2d 306 (1971).

973.10 Annotation Revocation of probation is an integral part of the sentencing process; a defendant is entitled to assistance of counsel at parole or probation revocation hearings without regard to whether the hearing occurs in a withheld sentence or a postsentence situation. Oestrich v. State, 55 Wis. 2d 222, 198 N.W.2d 664 (1974).

973.10 Annotation Since probation revocation hearings are independent from the original conviction and sentencing, a judge disqualified in the original case may preside at the hearing in the absence of a challenge. State v. Fuller, 57 Wis. 2d 408, 204 N.W.2d 452 (1973).

973.10 Annotation Witnesses at a probation revocation hearing need not be sworn. State v. Gerard, 57 Wis. 2d 611, 205 N.W.2d 374 (1973).

973.10 Annotation ABA standards relating to probation are adopted and applied. State ex rel. Plotkin v. DHSS, 63 Wis. 2d 535, 217 N.W.2d 641 (1974).

973.10 Annotation A certiorari proceeding in the committing court to review a revocation of parole or probation is not a criminal proceeding. State ex rel. Hanson v. DHSS, 64 Wis. 2d 367, 219 N.W.2d 267 (1974).

973.10 Annotation The right to counsel at a preliminary revocation hearing is within the discretion of the department based on the need to meet the applicable due process requirements. State ex rel. Hawkins v. Gagnon, 64 Wis. 2d 394, 219 N.W.2d 252 (1974).

973.10 Annotation A defendant whose probation was transferred to Tennessee and who was charged with a violation of probation there was denied due process when the revocation hearing was held in Wisconsin and the department refused to allow deposition of witnesses in Tennessee. When the witnesses' testimony is of a direct and unequivocally exculpatory nature rather than cumulative, character, or background testimony that might have been adequately presented by deposition or affidavit, an opportunity to present live testimony with cross-examination of the witnesses is required. State ex rel. Harris v. Schmidt, 69 Wis. 2d 668, 230 N.W.2d 890 (1975).

973.10 Annotation Department probation files and records are public records and admissible at a probation revocation hearing. State ex rel. Prellwitz v. Schmidt, 73 Wis. 2d 35, 242 N.W.2d 227 (1976).

973.10 Annotation Time spent in jail awaiting revocation is deducted from a maximum sentence despite the option available to the defendant to spend the time in prison. State ex rel. Solie v. Schmidt, 73 Wis. 2d 76, 242 N.W.2d 244 (1976).

973.10 Annotation When the department overrules its hearing examiner and revokes probation, it must provide a statement of the evidence relied upon and the reasons for revoking probation. Ramaker v. State, 73 Wis. 2d 563, 243 N.W.2d 534 (1976).

973.10 Annotation A warrantless search by a probation officer was constitutionally permissible when probable cause existed for the officer's attempt to determine whether the probationer had violated probation. State v. Tarrell, 74 Wis. 2d 647, 247 N.W.2d 696 (1976).

973.10 Annotation The trial court had no authority to extend the probation of a defendant brought before the court under sub. (2). State v. Balgie, 76 Wis. 2d 206, 251 N.W.2d 36 (1977).

973.10 Annotation The court exceeded its jurisdiction by releasing the defendant on bail pending revocation proceedings. State ex rel. DHSS v. Second Judicial Circuit Court, 84 Wis. 2d 707, 267 N.W.2d 373 (1978).

973.10 Annotation Equal protection does not require symmetry in probation and parole systems. State v. Aderhold, 91 Wis. 2d 306, 284 N.W.2d 108 (Ct. App. 1979).

973.10 Annotation A probationer's due process right to prompt revocation proceedings was not triggered when the probationer was detained as a result of unrelated criminal proceedings. State ex rel. Alvarez v. Lotter, 91 Wis. 2d 329, 283 N.W.2d 408 (Ct. App. 1979).

973.10 Annotation Probation can be revoked for violation of a criminal statute absent a written probation agreement. State ex rel. Rodriguez v. DHSS, 133 Wis. 2d 47, 393 N.W.2d 105 (Ct. App. 1986).

973.10 Annotation A probation officer may conduct a warrantless search. That the underlying conviction is subsequently overturned does not retroactively invalidate a warrantless search by the probation officer. State v. Angiolo, 207 Wis. 2d 561, 558 N.W.2d 701 (Ct. App. 1996), 96-0099.

973.10 Annotation A probationer has a right to a competency determination when during a revocation proceeding the administrative law judge has reason to doubt the probationer's competence. The determination shall be made by the circuit court in the county of sentencing, which shall adhere to ss. 971.13 and 971.14 to the extent practicable. State ex rel. Vanderbeke v. Endicott, 210 Wis. 2d 502, 563 N.W.2d 883 (1997), 95-0907.

973.10 Annotation Because an administrative decision may be reviewed upon a timely petition for certiorari, an adequate remedy exists at law to correct defects and relief under habeas corpus will not be granted. State ex rel. Reddin v. Galster, 215 Wis. 2d 179, 572 N.W.2d 505 (Ct. App. 1998), 97-0111.

973.10 Annotation A certiorari proceeding to review a probation revocation must be heard in the circuit court of conviction, but it need not be by the same branch. Drow v. Schwarz, 225 Wis. 2d 362, 592 N.W.2d 623 (1999), 97-1867.

973.10 Annotation Sub (2) is constitutional. Probation and probation revocation are within the powers shared by the branches of government. Legislative delegation of revocation to the executive branch does not unduly burden or substantially interfere with the judiciary's constitutional function to impose criminal penalties. State v. Horn, 226 Wis. 2d 637, 594 N.W.2d 772 (1999), 97-2751.

973.10 Annotation Sub. (2) prohibits judicial revocation of probation by the trial courts. State v. Burchfield, 230 Wis. 2d 348, 602 N.W.2d 154 (Ct. App. 1999), 99-0716.

973.10 Annotation If a probationer refuses to incriminate himself or herself as required by a condition of supervision, he or she cannot be automatically revoked on that ground. If the probationer refuses despite a grant of immunity, his or her probation may be revoked on that basis. Any incriminating statements the probationer provides under the grant of immunity may be used as justification for revocation, but not used in any criminal proceedings. If a probationer is compelled by way of probation rules to incriminate himself or herself, the resulting statements may not be used in any criminal proceeding. State v. Peebles, 2010 WI App 156, 330 Wis. 2d 243, 792 N.W.2d 212, 09-3111.

973.10 Annotation When both the circuit court and the defendant's probation agent ordered the defendant to attend sex offender counseling, his supervision rules required that he be truthful, that he submit to lie detector tests, and that he fully cooperate with and successfully complete sex offender counseling, the probation supervision rules documents explicitly informed the defendant he could be revoked for failure to comply with any conditions, and the defendant gave his statements, at least in part, because he was required to take lie detector tests, his statements were compelled for purposes of the 5th amendment. Because the statements were then used against him at sentencing to increase his prison sentence, they were incriminating and should have been excluded. State v. Peebles, 2010 WI App 156, 330 Wis. 2d 243, 792 N.W.2d 212, 09-3111.

973.10 Annotation When a probationer or parolee is charged with a crime and may have otherwise violated conditions of release, revocation hearings based on the non-criminal violations should be held without delay. 65 Atty. Gen. 20.

973.10 Annotation A state may require probation officers, among other "peace officers," to be U.S. citizens. Cabel v. Chavez-Solido, 454 U.S. 432 (1982).

973.10 Annotation Revocation of probation without a hearing is a denial of due process. Hahn v. Burke, 430 F.2d 100 (1970).

973.10 Annotation A probation revocation hearing may be administrative. Retained or appointed counsel must be allowed to participate. Gunsolus v. Gagnon, 454 F.2d 416 (1971).

973.10 Annotation Probation revocation; right to a hearing and to counsel. 1971 WLR 648.

973.10 Annotation Probation and parole revocation in Wisconsin. 1977 WLR 503.



973.11 Placements with volunteers in probation program.

973.11  Placements with volunteers in probation program.

973.11(1)(1)  Placements. If a person is convicted of or pleads guilty or no contest to one or more misdemeanors for which either mandatory periods of imprisonment are not required or the person is sentenced under s. 346.65 (2) (bm) or (cm), (2j) (bm) or (cm), or (3r), if the chief judge of the judicial administrative district has approved a volunteers in probation program established in the applicable county, and if the court decides that volunteer supervision under the program will likely benefit the person and the community and subject to the limitations under sub. (3), the court may withhold sentence or judgment of conviction and order that the person be placed with that volunteers in probation program. A person's participation in the program may not be used to conceal, withhold, or mask information regarding the judgment of conviction if the conviction is required to be included in a record kept under s. 343.23 (2) (a). Except as provided in sub. (3), the order shall provide any conditions that the court determines are reasonable and appropriate and may include, but need not be limited to, one or more of the following:

973.11(1)(a) (a) A directive to a volunteer to provide one or more of the following functions for the defendant:

973.11(1)(a)1. 1. Role model.

973.11(1)(a)2. 2. Informal counseling.

973.11(1)(a)3. 3. General monitoring.

973.11(1)(a)4. 4. Monitoring of conditions set by the court.

973.11(1)(b) (b) Any requirement that the court may impose under s. 973.09 (1g), (4), and (7m).

973.11(2) (2) Approval of programs. In each judicial administrative district under s. 757.60, the chief judge of the district may approve volunteers in probation programs established in the district for placements under this section.

973.11(3) (3) Status. A defendant who is placed with a volunteers in probation program under sub. (1) is subject to the conditions set by the court. The defendant is not on probation under ss. 973.09 and 973.10 and the department is not responsible for supervising him or her. A court may place a defendant under sub. (1) prior to conviction only if a deferred prosecution agreement is reached under s. 971.40. In that case, the person is subject to the conditions set by the court under this section and the conditions provided in the agreement.

973.11(4) (4) Term. The court shall set the length of the order, which may not exceed 2 years unless extended pursuant to a hearing under sub. (5). When the defendant has satisfied the conditions of the order, the court shall discharge the defendant and dismiss the charges against the defendant if a judgment of conviction was not previously entered.

973.11(5) (5) Failure to comply with order.

973.11(5)(a)(a) If the defendant is alleged to have violated the conditions of an order under sub. (1), the court may hold a hearing regarding the allegations. The court shall notify the defendant at least 7 days prior to holding any such hearing. At the hearing, the defendant has the right to each of the following:

973.11(5)(a)1. 1. Counsel.

973.11(5)(a)2. 2. Remain silent.

973.11(5)(a)3. 3. Present and cross-examine witnesses.

973.11(5)(a)4. 4. Have the hearing recorded by a court reporter.

973.11(5)(b) (b) The court may extend the period of supervision for up to 45 days to accommodate a hearing under this subsection.

973.11(5)(c) (c) Failure of the defendant to appear at a hearing under this subsection tolls the running of the period of supervision.

973.11(5)(d) (d) If the court finds that the violation occurred, it may impose a sentence, revise the conditions of the order or allow the order to continue.

973.11(6) (6) Other modifications to order. At any time prior to the expiration of the order the court may shorten the length of the order or modify the conditions of the order. The court shall hold a hearing regarding a determination under this subsection if the defendant or district attorney requests a hearing.

973.11 History History: 1991 a. 253; 1993 a. 213; 2003 a. 33; 2005 a. 389; 2007 a. 84.



973.12 Sentence of a repeater or persistent repeater.

973.12  Sentence of a repeater or persistent repeater.

973.12(1)(1) Whenever a person charged with a crime will be a repeater or a persistent repeater under s. 939.62 if convicted, any applicable prior convictions may be alleged in the complaint, indictment or information or amendments so alleging at any time before or at arraignment, and before acceptance of any plea. The court may, upon motion of the district attorney, grant a reasonable time to investigate possible prior convictions before accepting a plea. If the prior convictions are admitted by the defendant or proved by the state, he or she shall be subject to sentence under s. 939.62 unless he or she establishes that he or she was pardoned on grounds of innocence for any crime necessary to constitute him or her a repeater or a persistent repeater. An official report of the F.B.I. or any other governmental agency of the United States or of this or any other state shall be prima facie evidence of any conviction or sentence therein reported. Any sentence so reported shall be deemed prima facie to have been fully served in actual confinement or to have been served for such period of time as is shown or is consistent with the report. The court shall take judicial notice of the statutes of the United States and foreign states in determining whether the prior conviction was for a felony or a misdemeanor.

973.12(2) (2) In every case of sentence under s. 939.62, the sentence shall be imposed for the present conviction, but if the court indicates in passing sentence how much thereof is imposed because the defendant is a repeater, it shall not constitute reversible error, but the combined terms shall be construed as a single sentence for the present conviction.

973.12 History History: 1993 a. 289.

973.12 Annotation This section does not authorize two sentences for one crime. State v. Upchurch, 101 Wis. 2d 329, 305 N.W.2d 57 (1981).

973.12 Annotation Because s. 939.62 authorizes penalty enhancement only when the maximum underlying sentence is imposed, the enhancement portion of a sub-maximum sentence was vacated as an abuse of sentencing discretion. State v. Harris, 119 Wis. 2d 612, 350 N.W.2d 633 (1984).

973.12 Annotation A report under sub. (1) must contain critically relevant facts in order to support penalty enhancement. State v. Farr, 119 Wis. 2d 651, 350 N.W.2d 640 (1984).

973.12 Annotation The effect of consolidation on a repeater allegation is discussed. State v. Rachwal, 159 Wis. 2d 494, 465 N.W.2d 490 (1991).

973.12 Annotation No amendment to a charging document to add a repeater allegation may be made after arraignment and acceptance of any plea. State v. Martin, 162 Wis. 2d 883, 470 N.W.2d 900 (1991).

973.12 Annotation A post-plea amendment of a repeater allegation in a charging document that meaningfully changes the basis on which possible punishment can be assessed is barred. State v. Wilks, 165 Wis. 2d 102, 477 N.W.2d 632 (Ct. App. 1991).

973.12 Annotation A guilty plea without a specific admission to repeater allegations is not sufficient to establish the facts necessary to impose the repeater penalty enhancer. State v. Zimmermann, 185 Wis. 2d 549, 518 N.W.2d 303 (Ct. App. 1994).

973.12 Annotation When a defendant does not admit to habitual criminality when entering a no contest plea, the state must prove the alleged repeater status beyond a reasonable doubt. State v. Theriault, 187 Wis. 2d 125, 522 N.W.2d 254 (Ct. App. 1994).

973.12 Annotation For a repeater enhancer to apply, the prior conviction must be alleged prior to the entry of a plea, but an error in the information regarding the penalty may be corrected when an amendment will cause no prejudice. State v. Gerard, 189 Wis. 2d 505, 525 N.W.2d 718 (1995).

973.12 Annotation Proof of repeater status must be made prior to sentencing. Judicial notice of prior convictions at a postconviction hearing was improper. State v. Koeppen, 195 Wis. 2d 117, 536 N.W.2d 386 (Ct. App. 1995), 94-2386.

973.12 Annotation Gerard is not limited to clerical errors. If the information correctly alleges a defendant's repeater status, a post-arraignment amendment to the information does not violate this section as long as it does not affect the sufficiency of the notice to the defendant concerning his or her repeater status. State v. Campbell, 201 Wis. 2d 783, 549 N.W.2d 501 (Ct. App. 1996), 95-2217.

973.12 Annotation The requirements for establishing prior offenses in s. 973.12 are not applicable to the penalty enhancement provisions under chs. 341 to 349, including drunk driving offenses under s. 346.65 (2) or operating after revocation offenses under 343.44 (2). State v. Wideman, 206 Wis. 2d 91, 556 N.W.2d 737 (1996), 95-0852 and State v. Spaeth, 206 Wis. 2d 135, 556 N.W.2d 728 (1996), 95-1827.

973.12 Annotation Sub. (1) does not require that the period of incarceration under s. 939.62 (2) must be alleged in the charging document. State v. Squires, 211 Wis. 2d 876, 565 N.W.2d 309 (Ct. App. 1997), 96-3302.

973.12 Annotation When the record established that the defendant fully understood the nature of the repeater charge against him, the defendant's no contest plea to the information, which charged the defendant as a repeater on all counts, constituted an admission under s. 973.12. State v. Liebnitz, 231 Wis. 2d 272, 603 N.W.2d 208 (1999), 98-2182.

973.12 Annotation Sub. (1) does not prohibit defendants from agreeing, after arraignment and entry of a not guilty plea as part of a plea agreement, to amend charging documents to add repeater allegations. State v. Peterson, 2001 WI App 220, 247 Wis. 2d 871, 634 N.W.2d 893, 01-0116.

973.12 Annotation Although the information itself failed to contain sufficient detail to provide proper notice of a repeater allegation in compliance with the statute and Gerard, a certified copy of the defendant's prior convictions, provided at a change of plea hearing, cured the defect. State v. Fields, 2001 WI App 297, 249 Wis. 2d 292, 638 N.W.2d 897, 01-1177.

973.12 Annotation An uncertified copy of a prior judgment of conviction may be used to prove a convicted defendant's status as a habitual criminal. The rules of evidence do not apply to documents offered during a circuit court's presentence determination of whether a qualifying prior conviction exists. The state has the burden of proof and must offer proof beyond a reasonable doubt of the conviction. State v. Saunders, 2002 WI 107, 255 Wis. 2d 589, 649 N.W.2d 263, 01-0271.

973.12 Annotation The admissibility of evidence proving prior convictions can be waived when the prosecution submits documentary evidence that on its face is sufficient to show that the defendant was a repeater. State v. Edwards, 2002 WI App 66, 251 Wis. 2d 651, 642 N.W.2d 537, 01-0612.

973.12 Annotation In a complaint that in referring to predicate convictions described the offenses, stated the correct county where the convictions occurred, and cited the case number, but misstated the date of the convictions by only one calendar day, the misstatement did not meaningfully change the basis on which the defendant entered a plea and provided the required notice of the predicate convictions on which the repeater status was based. State v. Stynes, 2003 WI 65, 262 Wis. 2d 335, 665 N.W.2d 115, 02-1143.

973.12 Annotation The State's use of a Consolidated Court Automation Programs (CCAP) report as evidence of a conviction did not constitute prima facie proof of that conviction. State v. Bonds, 2006 WI 83, 292 Wis. 2d 344, 717 N.W.2d 133, 05-0948. But see also State v. LaCount, 2008 WI 59, 310 Wis. 2d 85, 750 N.W.2d 780, 06-0672.

973.12 Annotation Evidence of repeater status may be submitted any time following the jury verdict up until the actual sentencing. State v. Kashney, 2008 WI App 164, 314 Wis. 2d 623, 761 N.W.2d 672, 07-2687.



973.125 Notice of lifetime supervision for serious sex offenders.

973.125  Notice of lifetime supervision for serious sex offenders.

973.125(1)(1) Whenever a prosecutor decides to seek lifetime supervision under s. 939.615 of a person charged with a serious sex offense specified in s. 939.615 (1) (b) 1., the prosecutor shall, at any time before or at arraignment and before acceptance of any plea, state in the complaint, indictment or information or amendments to the complaint, indictment or information that the prosecution will seek to have the person placed on lifetime supervision under s. 939.615.

973.125(2) (2) Whenever a prosecutor decides to seek lifetime supervision under s. 939.615 of a person charged with a serious sex offense specified in s. 939.615 (1) (b) 2., the prosecutor shall, at any time before or at arraignment and before acceptance of any plea, do all of the following:

973.125(2)(a) (a) State in the complaint, indictment or information or amendments to the complaint, indictment or information that the prosecution will seek to have the person placed on lifetime supervision under s. 939.615.

973.125(2)(b) (b) Allege in the complaint that the violation with which the person is charged is a serious sex offense under s. 939.615 (1) (b) because one of the purposes for the conduct constituting the violation was for the person's sexual arousal or gratification.

973.125(3) (3) Before accepting a plea, the court may, upon motion of the district attorney, grant a reasonable time to investigate whether lifetime supervision may be necessary for a defendant or whether one of the purposes for the conduct constituting a violation with which a defendant is charged was for the defendant's sexual arousal or gratification.

973.125 History History: 1997 a. 275.



973.13 Excessive sentence, errors cured.

973.13  Excessive sentence, errors cured. In any case where the court imposes a maximum penalty in excess of that authorized by law, such excess shall be void and the sentence shall be valid only to the extent of the maximum term authorized by statute and shall stand commuted without further proceedings.

973.13 Annotation This section caps the length of a sentence reduced thereby, but it does not address other aspects or conditions of sentencing. The sentencing court may resentence the defendant if the new sentence is permitted by the law. State v. Holloway, 202 Wis. 2d 694, 551 N.W.2d 841 (Ct. App. 1996), 95-2575.

973.13 Annotation This section commands that all sentences in excess of that authorized by law be declared void, including the repeater portion of a sentence. Prior postconviction motions that failed to challenge the validity of the sentence do not bar seeking relief from faulty repeater sentences. State v. Flowers, 221 Wis. 2d 20, 586 N.W.2d 175 (Ct. App. 1998), 97-3682.

973.13 Annotation To allow the imposition of an unauthorized criminal penalty on the basis of waiver ignores the dictate of this section to alleviate all maximum penalties imposed in excess of that prescribed by law. State v. Hanson, 2001 WI 70, 244 Wis. 2d 405, 628 N.W.2d 759, 99-3142.

973.13 Annotation Flowers holds that neither Escalona-Naranjo nor s. 974.06 (4) bar motions challenging the foundation for the convictions sustaining the habitual criminal status that are properly brought under this section. However, this section as it pertains to sentencing a repeat offender applies only when the state fails to prove the prior conviction necessary to establish the habitual criminal status or when the penalty given is longer than permitted by law for a repeater. State v. Mikulance, 2006 WI App 69, 291 Wis. 2d 494, 713 N.W.2d 160, 05-1120.



973.135 Courts to report convictions to the state superintendent of public instruction.

973.135  Courts to report convictions to the state superintendent of public instruction.

973.135(1) (1) In this section:

973.135(1)(a) (a) "Educational agency" has the meaning given in s. 115.31 (1) (b).

973.135(1)(b) (b) "State superintendent" means the state superintendent of public instruction.

973.135(2) (2) If a court determines that a person convicted of a crime specified in ch. 948, including a crime specified in s. 948.015, a felony for which the maximum term of imprisonment is at least 5 years, 4th degree sexual assault under s. 940.225 (3m) or a crime in which the victim was a child, is employed by an educational agency, the clerk of the court in which such conviction occurred shall promptly forward to the state superintendent the record of conviction.

973.135(3) (3) If a conviction under sub. (2) is reversed, set aside or vacated, the clerk of the court shall promptly forward to the state superintendent a certificate stating that the conviction has been reversed, set aside or vacated.

973.135 History History: 1991 a. 42; 1995 a. 27; 1997 a. 27, 35.



973.137 Courts to report convictions to the department of transportation.

973.137  Courts to report convictions to the department of transportation. Upon conviction of a person for any of the following offenses, the clerk of the court in which such conviction occurred shall promptly forward the record of conviction to the department of transportation:

973.137(1) (1) A violation of s. 941.235.

973.137(1m) (1m) A violation of s. 947.015, if the property involved is owned or leased by the state or any political subdivision of the state, or if the property involved is a school premises, as defined in s. 948.61 (1) (c).

973.137(2) (2) A violation of s. 948.605.

973.137 History History: 2003 a. 200.



973.14 Sentence to house of correction.

973.14  Sentence to house of correction.

973.14(1) (1) In addition to the authority in ss. 302.18 and 303.18, prisoners sentenced to a county jail may be transferred by the sheriff to a house of correction without court approval.

973.14(2) (2) Prisoners confined in the house of correction may be transferred by the superintendent of the house of correction to the county jail without court approval.

973.14(3) (3) A prisoner sentenced to a county jail or the house of correction being held in a county jail awaiting trial on another charge shall be deemed to be serving the county jail or house of correction sentence and shall be given credit on the sentence as provided in s. 302.43 or 303.19.

973.14 History History: 1977 c. 126; 1989 a. 31.



973.15 Sentence, terms, escapes.

973.15  Sentence, terms, escapes.

973.15(1) (1) Except as provided in s. 973.032, all sentences to the Wisconsin state prisons shall be for one year or more. Except as otherwise provided in this section, all sentences commence at noon on the day of sentence, but time which elapses after sentence while the convicted offender is at large on bail shall not be computed as any part of the term of imprisonment.

973.15(2) (2)

973.15(2)(a)(a) Except as provided in par. (b), the court may impose as many sentences as there are convictions and may provide that any such sentence be concurrent with or consecutive to any other sentence imposed at the same time or previously.

973.15(2)(b) (b) The court may not impose a sentence to the intensive sanctions program consecutive to any other sentence. The court may not impose a sentence to the intensive sanctions program concurrent with a sentence imposing imprisonment, except that the court may impose a sentence to the program concurrent with an imposed and stayed imprisonment sentence or with a prison sentence for which the offender has been released on extended supervision or parole. The court may impose concurrent intensive sanctions program sentences. The court may impose an intensive sanctions program sentence concurrent to probation. The court may impose any sentence for an escape from a sentence to the intensive sanctions program concurrent with the sentence to the intensive sanctions program.

973.15(2m) (2m)

973.15(2m)(a)(a) Definitions. In this subsection:

973.15(2m)(a)1. 1. "Determinate sentence" means a bifurcated sentence imposed under s. 973.01 or a life sentence under which a person is eligible for release to extended supervision under s. 973.014 (1g) (a) 1. or 2.

973.15(2m)(a)2. 2. "Indeterminate sentence" means a sentence to the Wisconsin state prisons other than one of the following:

973.15(2m)(a)2.a. a. A determinate sentence.

973.15(2m)(a)2.b. b. A sentence under which the person is not eligible for release on parole under s. 939.62 (2m) (c) or 973.014 (1) (c).

973.15(2m)(a)3. 3. "Period of confinement in prison," with respect to any sentence to the Wisconsin state prisons, means any time during which a person is incarcerated under that sentence, including any extensions imposed under s. 302.11 (3), 302.113 (3), or 302.114 (3) and any period of confinement in prison required to be served under s. 302.11 (7) (am), 302.113 (9) (am), or 302.114 (9) (am).

973.15(2m)(b) (b) Determinate sentences imposed to run concurrent with or consecutive to determinate sentences.

973.15(2m)(b)1.1. If a court provides that a determinate sentence is to run concurrent with another determinate sentence, the person sentenced shall serve the periods of confinement in prison under the sentences concurrently and the terms of extended supervision under the sentences concurrently.

973.15(2m)(b)2. 2. If a court provides that a determinate sentence is to run consecutive to another determinate sentence, the person sentenced shall serve the periods of confinement in prison under the sentences consecutively and the terms of extended supervision under the sentences consecutively and in the order in which the sentences have been pronounced.

973.15(2m)(c) (c) Determinate sentences imposed to run concurrent with or consecutive to indeterminate sentences.

973.15(2m)(c)1.1. If a court provides that a determinate sentence is to run concurrent with an indeterminate sentence, the person sentenced shall serve the period of confinement in prison under the determinate sentence concurrent with the period of confinement in prison under the indeterminate sentence and the term of extended supervision under the determinate sentence concurrent with the parole portion of the indeterminate sentence.

973.15(2m)(c)2. 2. If a court provides that a determinate sentence is to run consecutive to an indeterminate sentence, the person sentenced shall serve the period of confinement in prison under the determinate sentence consecutive to the period of confinement in prison under the indeterminate sentence.

973.15(2m)(d) (d) Indeterminate sentences imposed to run concurrent with or consecutive to determinate sentences.

973.15(2m)(d)1.1. If a court provides that an indeterminate sentence is to run concurrent with a determinate sentence, the person sentenced shall serve the period of confinement in prison under the indeterminate sentence concurrent with the period of confinement in prison under the determinate sentence and the parole portion of the indeterminate sentence concurrent with the term of extended supervision required under the determinate sentence.

973.15(2m)(d)2. 2. If a court provides that an indeterminate sentence is to run consecutive to a determinate sentence, the person sentenced shall serve the period of confinement in prison under the indeterminate sentence consecutive to the period of confinement in prison under the determinate sentence.

973.15(2m)(e) (e) Revocation in multiple sentence cases. If a person is serving concurrent determinate sentences and extended supervision is revoked in each case, or if a person is serving a determinate sentence concurrent with an indeterminate sentence and both extended supervision and parole are revoked, the person shall concurrently serve any periods of confinement in prison required under those sentences under s. 302.11 (7) (am), 302.113 (9) (am), or 302.114 (9) (am).

973.15(3) (3) Courts may impose sentences to be served in whole or in part concurrently with a sentence being served or to be served in a federal institution or an institution of another state.

973.15(4) (4) When a court orders a sentence to the Wisconsin state prisons to be served in whole or in part concurrently with a sentence being served or to be served in a federal institution or an institution of another state:

973.15(4)(a) (a) The court shall order the department to immediately inform the appropriate authorities in the jurisdiction where the prior sentence is to be served that the convicted offender is presently available to commence or resume serving that sentence; and

973.15(4)(b) (b) The trial and commitment records required under s. 973.08 shall be delivered immediately to the warden or superintendent of the Wisconsin institution designated as the reception center to receive the convicted offender when he or she becomes available to Wisconsin authorities.

973.15(5) (5) A convicted offender who is made available to another jurisdiction under ch. 976 or in any other lawful manner shall be credited with service of his or her Wisconsin sentence or commitment under the terms of s. 973.155 for the duration of custody in the other jurisdiction.

973.15(6) (6) Sections 302.11 and 304.06 are applicable to an inmate serving a sentence to the Wisconsin state prisons for a crime committed before December 31, 1999, but confined in a federal institution or an institution in another state.

973.15(7) (7) If a convicted offender escapes, the time during which he or she is unlawfully at large after escape shall not be computed as service of the sentence.

973.15(8) (8)

973.15(8)(a)(a) The sentencing court may stay execution of a sentence of imprisonment or to the intensive sanctions program only:

973.15(8)(a)1. 1. For legal cause;

973.15(8)(a)2. 2. Under s. 973.09 (1) (a); or

973.15(8)(a)3. 3. For not more than 60 days, except that the court may not stay execution of a person's sentence of imprisonment or to the intensive sanctions program under this subdivision if the sentence is for a 3rd or subsequent violation that is counted as a suspension, revocation, or conviction under s. 343.307, or a violation of s. 940.09 (1) or 940.25 in the person's lifetime, or a combination thereof.

973.15(8)(b) (b) If a court sentences a person under s. 973.03 (5) (b), this subsection applies only to the first period of imprisonment.

973.15 History History: 1973 c. 90; 1977 c. 347, 353, 447; 1981 c. 50, 292; 1983 a. 528; 1989 a. 31, 85; 1991 a. 39; 1993 a. 79; 1995 a. 390; 1997 a. 283; 2001 a. 109; 2009 a. 100.

973.15 Annotation Under s. 973.15 (2) and (3), a court may impose a sentence consecutive to an out-of-state sentence. State v. Toy, 125 Wis. 2d 216, 371 N.W.2d 386 (Ct. App. 1985).

973.15 Annotation A sentencing court has authority to stay a sentence and order it be served consecutive to a ss. 345.47 and 973.07 commitment for failure to pay a fine and penalty assessment. State v. Strohbeen, 147 Wis. 2d 566, 433 N.W.2d 288 (Ct. App. 1988).

973.15 Annotation An adult sentence cannot run consecutive to a juvenile disposition. State v. Woods, 173 Wis. 2d 129, 496 N.W.2d 144 (Ct. App. 1992).

973.15 Annotation The sentence of a defendant convicted of committing a crime while committed under a prior not guilty by reason of mental incompetence commitment under s. 971.17 may not be served concurrent with the commitment. State v. Szulczewski, 209 Wis. 2d 1, 561 N.W.2d 781 (Ct. App. 1997), 96-1323.

973.15 Annotation A court may not order a prison sentence consecutive to an s. 971.17 commitment. A sentence can only be imposed concurrent or consecutive to another sentence. State v. Harr, 211 Wis. 2d 584, 568 N.W.2d 307 (Ct. App. 1997), 96-2815.

973.15 Annotation The power under sub. (2) to impose consecutive sentences does not grant authority to impose a sentence to be served consecutively to jail time being served as a condition of probation. State v. Maron, 214 Wis. 2d 384, 571 N.W.2d 454 (Ct. App. 1997), 97-0790.

973.15 Annotation A commitment under s. 971.17 is legal cause under s. 973.15 (8) to stay the sentence of a defendant who commits a crime while serving the commitment. Whether to stay the sentence while the commitment is in effect or to begin the sentence immediately is within the sentencing court's discretion. State v. Szulczewski, 216 Wis. 2d 495, 574 N.W.2d 660 (1998), 96-1323.

973.15 Annotation Sub. (2) authorizes a trial court to impose a sentence consecutive to a previously imposed sentence upon revocation of parole on that sentence. Prior revocation of parole on the earlier sentence is not required before a consecutive sentence may be issued. State v. Cole, 2000 WI App 52, 233 Wis. 2d 577, 608 N.W.2d 432, 98-3336.

973.15 Annotation That a sentence begins at noon under sub. (1) was not relevant to a double jeopardy analysis in regard to a sentence pronounced in the morning and then corrected and lengthened the same afternoon before the judgment was entered into the record. State v. Burt, 2000 WI App 126, 237 Wis. 2d 610, 614 N.W.2d 42, 99-1209.

973.15 Annotation Double jeopardy prevents a court that, under a mistaken view of the law, entered a valid concurrent sentence from 3 months later revising the sentence to be a consecutive sentence. State v. Willett, 2000 WI App 212, 238 Wis. 2d 621, 618 N.W.2d 881, 99-2671.

973.15 Annotation When applicable, sub. (5) dictates giving sentencing credit for the duration of custody in the other jurisdiction. Here, the applicability of s. 973.10 (2) (b) or 973.155 were not dispositive. Whether the petitioner entered a Wisconsin prison before starting his federal sentences, or whether his federal sentences were in connection with the course of conduct for which sentence was imposed, was not the correct test. The question to be answered was whether the petitioner fell within the ambit of sub. (5). State v. Brown, 2006 WI App 41, 289 Wis. 2d 823, 711 N.W.2d 708, 05-0361.

973.15 Annotation Sections 302.113 (4), 973.01, and 973.15 establish that consecutive periods of extended supervision are to be served consecutively, aggregated into one continuous period, so that revocation of extended supervision at any time allows revocation as to all consecutive sentences. State v. Collins, 2008 WI App 163, 314 Wis. 2d 653, 760 N.W.2d 438, 07-2580.

973.15 AnnotationOvercrowding does not constitute legal cause under sub. (8) (a). 76 Atty. Gen. 165.



973.155 Sentence credit.

973.155  Sentence credit.

973.155(1)(1)

973.155(1)(a)(a) A convicted offender shall be given credit toward the service of his or her sentence for all days spent in custody in connection with the course of conduct for which sentence was imposed. As used in this subsection, "actual days spent in custody" includes, without limitation by enumeration, confinement related to an offense for which the offender is ultimately sentenced, or for any other sentence arising out of the same course of conduct, which occurs:

973.155(1)(a)1. 1. While the offender is awaiting trial;

973.155(1)(a)2. 2. While the offender is being tried; and

973.155(1)(a)3. 3. While the offender is awaiting imposition of sentence after trial.

973.155(1)(b) (b) The categories in par. (a) and sub. (1m) include custody of the convicted offender which is in whole or in part the result of a probation, extended supervision or parole hold under s. 302.113 (8m), 302.114 (8m), 304.06 (3), or 973.10 (2) placed upon the person for the same course of conduct as that resulting in the new conviction.

973.155(1m) (1m) A convicted offender shall be given credit toward the service of his or her sentence for all days spent in custody as part of a substance abuse treatment program that meets the requirements of s. 165.95 (3), as determined by the department of justice under s. 165.95 (9) and (10), for any offense arising out of the course of conduct that led to the person's placement in that program.

973.155(2) (2) After the imposition of sentence, the court shall make and enter a specific finding of the number of days for which sentence credit is to be granted, which finding shall be included in the judgment of conviction. In the case of revocation of probation, extended supervision or parole, the department, if the hearing is waived, or the division of hearings and appeals in the department of administration, in the case of a hearing, shall make such a finding, which shall be included in the revocation order.

973.155(3) (3) The credit provided in sub. (1) or (1m) shall be computed as if the convicted offender had served such time in the institution to which he or she has been sentenced.

973.155(4) (4) The credit provided in sub. (1) shall include earned good time for those inmates subject to s. 302.43, 303.07 (3) or 303.19 (3) serving sentences of one year or less and confined in a county jail, house of correction or county reforestation camp.

973.155(5) (5) If this section has not been applied at sentencing to any person who is in custody or to any person who is on probation, extended supervision or parole, the person may petition the department to be given credit under this section. Upon proper verification of the facts alleged in the petition, this section shall be applied retroactively to the person. If the department is unable to determine whether credit should be given, or otherwise refuses to award retroactive credit, the person may petition the sentencing court for relief. This subsection applies to any person, regardless of the date he or she was sentenced.

973.155(6) (6) A defendant aggrieved by a determination by a court under this section may appeal in accordance with s. 809.30.

973.155 History History: 1977 c. 353; 1979 c. 154; 1983 a. 377, 528; 1987 a. 403 s. 256; 1989 a. 31, 107; 1997 a. 283; 2001 a. 109; 2005 a. 25; 2013 a. 20.

973.155 Annotation The trial court did not abuse its discretion during resentencing when it refused to give the defendant credit for time served on an unrelated conviction that was voided. State v. Allison, 99 Wis. 2d 391, 298 N.W.2d 286 (Ct. App. 1980).

973.155 Annotation This section grants credit for each day in custody regardless of the basis for confinement as long as it is connected to the offense for which sentence is imposed. State v. Gilbert, 115 Wis. 2d 371, 340 N.W.2d 511 (1983).

973.155 Annotation When the intended sentence was valid, but the judge did not follow the procedures under this section, the appropriate remedy was to modify the sentence to conform it to the requirements of this section. State v. Walker, 117 Wis. 2d 579, 345 N.W.2d 413 (1984).

973.155 Annotation "Custody" must result from the occurrence of a legal event, process, or authority that occasions, or is related to, confinement on a charge for which the accused is ultimately sentenced. State v. Demars, 119 Wis. 2d 19, 349 N.W.2d 708 (Ct. App. 1984).

973.155 Annotation When an offender committed robbery and 24 hours later fled from an officer, the offender was not entitled to credit toward the robbery sentence for time served under the sentence for fleeing an officer. State v. Gavigan, 122 Wis. 2d 389, 362 N.W.2d 162 (Ct. App. 1984).

973.155 Annotation When a probationer is arrested for a 2nd crime and consequently begins serving time for the first crime, no credit toward the 2nd sentence is required for time served under the first sentence. State v. Beets, 124 Wis. 2d 372, 369 N.W.2d 382 (1985).

973.155 Annotation No credit was due for time spent in a drug treatment facility as a condition of probation when the defendant was not in actual "custody" at the facility within the meaning of this section and s. 946.42. State v. Cobb, 135 Wis. 2d 181, 400 N.W.2d 9 (Ct. App. 1986).

973.155 Annotation Credit under this section is given on a day-to-day basis, which is not to be duplicatively credited to more than one consecutive sentence. State v. Boettcher, 144 Wis. 2d 86, 423 N.W.2d 533 (1988).

973.155 Annotation A defendant is not entitled to credit against a sentence for time spent under home detention. State v. Pettis, 149 Wis. 2d 207, 441 N.W.2d 247 (Ct. App. 1989). See also State v. Swadley, 190 Wis. 2d 139, 526 N.W.2d 778 (Ct. App. 1994).

973.155 Annotation A defendant is entitled to credit against a sentence for the period during which he was denied admission to a county jail due to overcrowding, but the defendant is not entitled to credit for time as of the date he was to have reported to jail to serve the sentence. State v. Riske, 152 Wis. 2d 260, 448 N.W.2d 260 (Ct. App. 1989).

973.155 Annotation Presentence credit must be applied to each of the concurrent terms to which the defendant is sentenced. State v. Ward, 153 Wis. 2d 743, 452 N.W.2d 158 (Ct. App. 1989).

973.155 Annotation Out-of-state presentence confinement while the defendant was on parole from Wisconsin may not be credited against subsequent reconfinement in Wisconsin for a parole violation. State v. Rohl, 160 Wis. 2d 325, 466 N.W.2d 208 (Ct. App. 1991).

973.155 Annotation When a waiver of juvenile jurisdiction is granted, secure juvenile detention time is eligible for credit consideration under this section as if it were jail time, retroactive to the date of the filing of the juvenile petition. State v. Baker, 179 Wis. 2d 655, 508 N.W.2d 40 (Ct. App. 1993).

973.155 Annotation The definition of "custody" in s. 946.42 (1) (a) is used to determine whether a person is in custody for sentence credit purposes. State v. Sevelin, 204 Wis. 2d 127, 554 N.W.2d 521 (Ct. App. 1996), 96-0729.

973.155 Annotation A person confined on a probation revocation or change in intensive sanctions due to an arrest for a subsequent crime is not entitled to credit under sub. (1) against the sentence for the subsequent crime although the confinement was triggered by the subsequent crime. State v. Abbott, 207 Wis. 2d 624, 558 N.W.2d 927 (Ct. App. 1996), 96-2051.

973.155 Annotation Sub. (1) (a) provides sentence credit only for custody connected to the charges to which the custody resulted from. Time served as the result of a bail jumping charge was not credited against a sentence for sexual assault, although the bail condition violated was in the sexual assault case. State v. Beiersdorf, 208 Wis. 2d 492, 561 N.W.2d 749 (Ct. App. 1997), 95-1234.

973.155 Annotation When a defendant is unable to satisfy cash-bail requirements on 2 or more unrelated charges, the defendant is entitled to sentence credit on both charges. However, if the defendant is committed following a finding of not guilty by reason of mental defect on one charge, there will be no sentence credit from the commitment against a sentence upon conviction on another of the charges as the confinement after the commitment is solely the result of the commitment. State v. Harr, 211 Wis. 2d 584, 568 N.W.2d 307 (Ct. App. 1997), 96-2815.

973.155 Annotation An 18-year-old on juvenile aftercare parole who was returned to juvenile detention because the parole was revoked pending sentencing after pleading guilty to an adult crime was eligible for sentence credit for the time spent in juvenile detention prior to sentencing. State v. Thompson, 225 Wis. 2d 578, 593 N.W.2d 875 (Ct. App. 1999), 97-3245.

973.155 Annotation When a sentence has been withheld and probation imposed, sub. (2) gives the court exclusive authority to determine sentence credit in imposing a postprobation sentence. A person subject to electronic monitoring, but not locked in the home at night, was not in custody and not entitled to sentence credit. State v. Olson, 226 Wis. 2d 457, 595 N.W.2d 460 (Ct. App. 1999), 98-1450.

973.155 Annotation "Course of conduct" in sub. (1) (a) means the specific act for which the defendant is sentenced. As such, a defendant was not entitled to sentence credit on a later imposed sentence for time already served on sentences arising from the same criminal episode, but different criminal acts. State v. Tuescher, 226 Wis. 2d 465, 595 N.W.2d 443 (Ct. App. 1999), 98-2564.

973.155 Annotation Pretrial confinement on a dismissed charge that is read in at sentencing relates to an offense for which the offender is ultimately sentenced, entitling the offender to sentence credit. State v. Floyd, 2000 WI 14, 232 Wis. 2d 767, 606 N.W.2d 155, 98-2062.

973.155 Annotation For sentence credit purposes, an offender's status constitutes custody whenever the offender is subject to an escape charge for leaving that status. State v. Magnuson, 2000 WI 19, 233 Wis. 2d 40, 606 N.W.2d 536, 98-1105.

973.155 Annotation Boettcher bars a claim for dual credit when the defendant has already received the same credit against a prior sentence that the defendant has already served. State v. Jackson, 2000 WI App 41, 233 Wis. 2d 231, 607 N.W.2d 338, 99-1161.

973.155 Annotation In a multiple count conviction, when one sentence is imposed and another stayed, applicable sentence credit must be applied to the first imposed sentence. State v. Wolfe, 2001 WI App 66, 242 Wis. 2d 426, 625 N.W.2d 655, 00-1466.

973.155 Annotation Sentence credit is not to be granted for time spent on electronic monitoring. State ex rel. Simpson v. Schwarz, 2002 WI App 7, 250 Wis. 2d 214, 640 N.W.2d 527, 01-0008.

973.155 Annotation A person who was unable to serve a sentence upon being informed by the jailer that the jail was overcrowded and that he should return at a later date was absent from the jail through no fault of his own and entitled to sentence credit for the period between when he first reported to the jail and when he later was admitted. State v. Dentici, 2002 WI App 77, 251 Wis. 2d 436, 643 N.W.2d 180, 01-1703.

973.155 Annotation Detention at the Wisconsin Resource Center while awaiting evaluation and trial on a petition for commitment as a sexually violent person under Chapter 980 satisfies neither the "in custody" nor "in connection with" requirements of this section. The detention does not qualify for sentence credit under this section. Thorson v. Schwarz, 2004 WI 96, 274 Wis. 2d 1, 681 N.W.2d 914, 02-3380.

973.155 Annotation An offender who has had extended supervision revoked is entitled to sentence credit on any new charges until the trial court resentences him or her for the available remaining term of extended supervision. A reconfinement hearing is a sentencing, and the revocation is not. The defendant was entitled to sentence credit on the new charge from the date of his arrest until the day of sentencing on both charges because while his extended supervision was revoked, his resentencing had not yet occurred. State v. Presley, 2006 WI App 82, 292 Wis. 2d 734, 715 N.W.2d 713, 05-0359.

973.155 Annotation When a defendant has served jail time as a condition of probation and his or her probation is later revoked and the defendant commences serving an imposed and stayed sentence, the defendant is entitled to sentence credit for days spent in custody while in conditional jail time status, even if that custody is concurrent with service of an unrelated prison sentence. State v. Yanick, 2007 WI App 30, 299 Wis. 2d 456, 728 N.W.2d 365, 06-0849.

973.155 Annotation Sentence credit must be awarded under sub. (1) (b) for time in custody on an extended supervision hold if the hold was at least in part due to the conduct resulting in the new conviction. State v. Hintz, 2007 WI App 113, 300 Wis. 2d 583, 731 N.W.2d 646, 06-0217.

973.155 Annotation The underlying purpose of the sentence credit statute is to afford fairness by ensuring that a person not serve more time than that for which he or she is sentenced. A narrow interpretation of the phrase "in connection with" furthers this purpose. If the defendant would have been in custody even if a charged offense had never occurred, the defendant was not treated unfairly by not receiving sentence credit for that time. State v. Johnson, 2007 WI 107, 304 Wis. 2d 318, 735 N.W.2d 505, 05-1492.

973.155 Annotation Sub. (1) (a) requires an award of credit against each sentence imposed for all days spent in custody in connection with the course of conduct underlying the sentence. The "in connection with the course of conduct" requirement applies individually to each concurrent sentence imposed at the same time. Credit due against any individual sentence is not awarded against a concurrent sentence that was not imposed in connection with the course of conduct giving rise to that individual sentence. State v. Johnson, 2009 WI 57, 318 Wis. 2d 21, 767 N.W.2d 207, 07-1114. See also State v. Carter, 2010 WI 77, 327 Wis. 2d 1, 785 N.W.2d 516, 06-1811.

973.155 Annotation When an offender is on a parole hold in a different sovereignty that has not acted to revoke parole, the circuit court should grant sentence credit in Wisconsin for the time the offender spent in presentence confinement in Wisconsin. Until the other sovereignty has acted on whether to grant credit, the Wisconsin sentence is the only outstanding sentence against which the court can grant credit. Therefore, the question of "double credit" is not ripe. The Wisconsin court, as the only court the issue of credit is before, should grant credit. State v. Brown, 2010 WI App 43, 324 Wis. 2d 236, 781 N.W.2d 244, 09-0896.

973.155 AnnotationJail credit may not be granted if it is not provided for by statute. 71 Atty. Gen. 102.

973.155 Annotation Sentence Credit: More Than Just Math. White. Wis. Law. Oct. 1991.



973.16 Time out.

973.16  Time out. If an order or judgment releasing a prisoner on habeas corpus is reversed, the time during which the prisoner was at liberty thereunder shall not be counted as part of the prisoner's term.

973.16 History History: 1993 a. 486.



973.17 Judgment against a corporation or limited liability company.

973.17  Judgment against a corporation or limited liability company.

973.17(1)(1) If a corporation or limited liability company fails to appear within the time required by the summons, the default of such corporation or limited liability company may be recorded and the charge against it taken as true, and judgment shall be rendered accordingly.

973.17(2) (2) Upon default of the defendant corporation or limited liability company or upon conviction, judgment for the amount of the fine shall be entered.

973.17(3) (3) A judgment against a corporation or limited liability company shall be collected in the same manner as in civil actions.

973.17 History History: 1993 a. 112.



973.176 Notice of restrictions.

973.176  Notice of restrictions.

973.176(1) (1)  Firearm possession. Whenever a court imposes a sentence or places a defendant on probation regarding a felony conviction, the court shall inform the defendant of the requirements and penalties under s. 941.29.

973.176(2) (2) Voting. Whenever a court imposes a sentence or places a defendant on probation for a conviction that disqualifies the defendant from voting under s. 6.03 (1) (b), the court shall inform the defendant in writing that he or she may not vote in any election until his or her civil rights are restored. The court shall use the form designed by the department of corrections under s. 301.03 (3a) to inform the defendant, and the defendant and a witness shall sign the form.

973.176(3) (3) Child sex offender working with children. Whenever a court imposes a sentence or places a defendant on probation regarding a conviction under s. 940.22 (2) or 940.225 (2) (c) or (cm), if the victim is under 18 years of age at the time of the offense, a conviction under s. 940.302 (2) if s. 940.302 (2) (a) 1. b. applies, or a conviction under s. 948.02 (1) or (2), 948.025 (1), 948.05 (1) or (1m), 948.051, 948.06, 948.07 (1), (2), (3), or (4), 948.075, or 948.085, the court shall inform the defendant of the requirements and penalties under s. 948.13.

973.176 History History: 2003 a. 121 ss. 2, 3, 5; 2005 a. 277, 451; 2007 a. 116.

973.176 Annotation Failure to give the warning under this section does not prevent a conviction under s. 941.29. State v. Phillips, 172 Wis. 2d 391, 493 N.W.2d 270 (Ct. App. 1992).



973.18 Notice of rights to appeal and representation.

973.18  Notice of rights to appeal and representation.

973.18(1)(1) In this section, "postconviction relief" and "sentencing" have the meanings ascribed in s. 809.30 (1).

973.18(2) (2) The trial judge shall personally inform the defendant at the time of sentencing of the right to seek postconviction relief and, if indigent, the right to the assistance of the state public defender.

973.18(3) (3) Before adjourning the sentencing proceeding, the judge shall direct the defendant and defendant's trial counsel to sign a form to be entered in the record, indicating that the lawyer has counseled the defendant regarding the decision to seek postconviction relief, and that the defendant understands that a notice of intent to pursue postconviction relief must be filed in the trial court within 20 days after sentencing for that right to be preserved.

973.18(4) (4) The judge shall direct the defendant's counsel to confer with the defendant before signing the form, during the proceeding or as soon thereafter as practicable, and may make appropriate orders to allow the defendant to confer with counsel before being transferred to the state prison. The defendant shall be given a copy of the form.

973.18(5) (5) If the defendant desires to pursue postconviction relief, the defendant's trial counsel shall file the notice required by s. 809.30 (2) (b).

973.18 History History: Sup. Ct. Order, 123 Wis. 2d xi (1985).



973.19 Motion to modify sentence.

973.19  Motion to modify sentence.

973.19(1) (1)

973.19(1)(a)(a) A person sentenced to imprisonment or the intensive sanctions program or ordered to pay a fine who has not requested the preparation of transcripts under s. 809.30 (2) may, within 90 days after the sentence or order is entered, move the court to modify the sentence or the amount of the fine.

973.19(1)(b) (b) A person who has requested transcripts under s. 809.30 (2) may move for modification of a sentence or fine under s. 809.30 (2) (h).

973.19(2) (2) Within 90 days after a motion under sub. (1) (a) is filed, the court shall enter an order either determining the motion or extending the time for doing so by not more than 90 days for cause.

973.19(3) (3) If an order determining a motion under sub. (1) (a) is not entered timely under sub. (2), the motion shall be considered denied and the clerk of the court shall immediately enter an order denying the motion.

973.19(4) (4) An appeal from an order determining a motion under sub. (1) (a) is governed by the procedure for civil appeals.

973.19(5) (5) By filing a motion under sub. (1) (a) the defendant waives his or her right to file an appeal or postconviction motion under s. 809.30 (2).

973.19 History History: Sup. Ct. Order, 123 Wis. 2d xiv (1985); 1991 a. 39.

973.19 Annotation The trial court's increase of the defendant's sentence based solely on "reflection" did not constitute a valid basis for modification of a sentence. There was no "new factor" justifying a more severe sentence, a prerequisite for sentence reevaluation. Scott v. State, 64 Wis. 2d 54, 218 N.W.2d 350 (1974).

973.19 Annotation A reduction in the maximum statutory penalty for an offense is not a "new factor" justifying a postconviction motion to modify the sentence. State v. Hegwood, 113 Wis. 2d 544, 335 N.W.2d 399 (1983).

973.19 Annotation There are two alternative means to seek modification of a sentence; proceeding under sub. (1) (a) or (b). Under either, a motion must be first made in the trial court. State v. Norwood, 161 Wis. 2d 676, 468 N.W.2d 741 (Ct. App. 1991).

973.19 Annotation Rehabilitation may not be considered as a "new factor" for purposes of modifying an already imposed sentence. State v. Kluck, 210 Wis. 2d 1, 563 N.W.2d 468 (1997), 95-2238.

973.19 Annotation A defendant's sentence may be modified if there is some "new factor." Post-sentencing conduct does not constitute a new factor. State v. Scaccio, 2000 WI App 265, 240 Wis. 2d 95, 622 N.W.2d 449, 99-3101.

973.19 Annotation A defendant subject to a post-probation revocation sentence cannot use s. 809. 30 and sub. (1) (b) to raise issues that go the original judgment, but the defendant may take a direct appeal from a subsequent judgment in order to fully litigate issues initially raised by the resentencing. State v. Scaccio, 2000 WI App 265, 240 Wis. 2d 95, 622 N.W.2d 449, 99-3101.

973.19 Annotation Under the facts of the case, information presented to the court that had a direct bearing on the length of the sentence that proved to be incorrect was a "new factor" warranting sentence modification. State v. Norton, 2001 WI App 245, 248 Wis. 2d 162, 635 N.W.2d 656, 00-3538. See also State v. Wood, 2007 WI App 190, 305 Wis. 2d 133, 738 N.W.2d 81, 06-1338.

973.19 Annotation A circuit court has the inherent power to modify a previously imposed sentence after the sentence has commenced, but it may not reduce a sentence merely upon reflection or second thoughts. A court may do so on the basis of new factors or when it concludes its original sentence was unduly harsh or unconscionable. A court's altered view of facts known to the court at sentencing, or a reweighing of their significance, does not constitute a new factor for sentencing purposes but is mere reflection or second thoughts. State v. Grindemann, 2002 WI App 106, 255 Wis. 2d 632, 648 N.W.2d 507, 01-0542.

973.19 Annotation A circuit court should proceed in a fashion similar to that outlined in s. 974.06 (3) when it receives a motion requesting sentence modification. State v. Grindemann, 2002 WI App 106, 255 Wis. 2d 632, 648 N.W.2d 507, 01-0542.

973.19 Annotation A defendant can seek sentence modification in two ways: 1) moving for modification as a matter of right under this section, to assert an erroneous exercise of discretion based on excessiveness, undue harshness, or unconscionability; or 2) moving for discretionary review, invoking the inherent power of the circuit court, which applies only if a new factor justifying sentence modification exists, in which case, the timeliness requirements of this section are inapplicable. State v. Noll, 2002 WI App 273, 258 Wis. 2d 573, 653 N.W.2d 895, 01-3341.

973.19 Annotation A mental health professional who conducted a psychological assessment of a defendant convicted of sexual assault, which was incorporated into the presentence investigation report and admitted into evidence at the sentencing hearing, had a conflict of interest due to the fact that she had treated the victim in the case. The conflict of interest is a new factor justifying the modification of the sentence. State v. Stafford, 2003 WI App 138, 265 Wis. 2d 886, 667 N.W.2d 370, 02-0544.

973.19 Annotation The adoption of Truth-in-Sentencing, s. 973.01, did not affect existing "new factor" jurisprudence. State v. Crochiere, 2004 WI 78, 273 Wis. 2d 57, 681 N.W.2d 524, 02-1809.

973.19 AnnotationA change in the classification of a crime under the 2001 Act 109 revisions to the sentencing laws was not a new factor for sentence modification purposes. State v. Longmire, 2004 WI App 90, 272 Wis. 2d 759, 681 N.W.2d 354, 03-0300. Affirmed, State v. Trujillo, 2005 WI 45, 279 Wis. 2d 712, 694 N.W.2d 933, 03-1463.

973.19 Annotation The existence of a new factor does not automatically entitle the defendant to relief. The question of whether the sentence warrants modification is left to the discretion of the circuit court. State v. Trujillo, 2005 WI 45, 279 Wis. 2d 712, 694 N.W.2d 933, 03-1463.

973.19 Annotation A new factor refers to a fact or set of facts highly relevant to the imposition of sentence, but not known to the trial judge at the time of original sentencing. A reduction in the maximum penalty after sentencing is not highly relevant to the imposition of sentence and does not constitute a new factor. State v. Trujillo, 2005 WI 45, 279 Wis. 2d 712, 694 N.W.2d 933, 03-1463.

973.19 Annotation A defendant's substantial and important assistance to law enforcement after sentencing may constitute a new factor that the trial court can take into consideration when deciding whether modification of a sentence is warranted. State v. John Doe, 2005 WI App 68, 280 Wis. 2d 731, 697 N.W.2d 101, 04-0773.

973.19 Annotation When resentencing based upon a new factor, the court's rationale must clearly reflect the high relevance of the new factor. There must be some connection between the factor and the sentencing; something that strikes at the very purpose for the sentence selected by the trial court. The trial court cannot reduce or increase a sentence upon its reflection that the sentence imposed was harsh or inadequate. State v. Prager, 2005 WI App 95, 281 Wis. 2d 811, 698 N.W.2d 837, 04-0843.

973.19 Annotation The circuit court's authority to review its decision to determine whether the sentence it imposed is unduly harsh does not include the authority to reduce a sentence based on events that occurred after sentencing. In deciding whether a sentence is unduly harsh, the circuit court's inquiry is confined to whether it erroneously exercised its sentencing discretion based on the information it had at the time of sentencing. A circuit court's authority to modify a sentence based on events that occurred after sentencing is defined by new factor jurisprudence. Because sexual assault in prison is not a new factor under the case law, the circuit court in this case correctly decided that it did not have the authority to modify the sentence based on the assault. State v. Klubertanz, 2006 WI App 71, 291 Wis. 2d 751, 713 N.W.2d 116, 05-1256.

973.19 Annotation When a defendant seeks modification of the sentence imposed at resentencing, this section and 809.30 (2) require the defendant to file a postconviction motion with the circuit court before taking an appeal. These rules on sentence modification apply even though the sentence imposed at resentencing is identical to a previous sentence. The rules apply regardless of whether a defendant challenges the original sentence, a sentence after revocation, or the sentence imposed at resentencing. State v. Walker, 2006 WI 82, 292 Wis. 2d 326, 716 N.W.2d 498, 04-2820.

973.19 Annotation Once the trial court found that grounds for sentence modification did not exist, particularly with an unrepresented defendant, the trial court should not have converted a motion for sentence modification to a motion for resentencing in the absence of a clear, unequivocal, and knowing stipulation by the defendant. State v. Wood, 2007 WI App 190, 305 Wis. 2d 133, 738 N.W.2d 81, 06-1338.

973.19 Annotation A defendant has a due process right to be sentenced based on accurate information. The defendant requesting resentencing must prove, by clear and convincing evidence, both that the information is inaccurate and that the trial court relied upon it. Once a defendant does so, the burden shifts to the state to show that the error was harmless. An error is harmless if there is no reasonable probability that it contributed to the outcome. State v. Payette, 2008 WI App 106, 313 Wis. 2d 39, 756 N.W.2d 423, 07-1192.

973.19 Annotation The Department of Correction's determination that an inmate does not meet the placement criteria for the Challenge Incarceration Program under s. 302.045 does not constitute a new factor for purposes of sentence modification when a trial court has determined at sentencing that the defendant is eligible to participate in the program. Once the trial court has made an eligibility determination, the final placement determination is made by the department. Section 302.045 provides that, if an inmate meets all of the program eligibility criteria, the department "may" place that inmate in the program. It is not the sentencing court's function to classify an inmate to a particular institution or program. State v. Schladweiler, 2009 WI App 177, 322 Wis. 2d 642, 777 N.W.2d 114, 08-3119.

973.19 Annotation A "new factor" in the context of a motion for sentence modification is a fact or set of facts highly relevant to the imposition of sentence, but not known to the trial judge at the time of original sentencing, either because it was not then in existence or because it was unknowingly overlooked by all of the parties. Frustration of the purpose of the original sentence is not an independent requirement when determining whether a fact or set of facts alleged by a defendant constitutes a new factor. State v. Harbor, 2011 WI 28, 333 Wis. 2d 53, 797 N.W.2d 828, 09-1252.

973.19 Annotation The defendant did not show "by clear and convincing evidence that a new factor exists" when asserting that the scientific community recently realized that adolescents are generally impulsive and often have trouble making wise choices, such that the information was a new factor that, if known by the trial court at the time of sentencing, might have resulted in a different parole-eligibility date. Even though the studies proffered may not have been in existence at the time of sentencing, the conclusions reached by the studies were already in existence and well reported by that time. State v. McDermott, 2012 WI App 14, 339 Wis. 2d 316, 810 N.W.2d 237, 10-2232.

973.19 Annotation When fruits of a defendant's substantial presentence assistance to law enforcement authorities are not known until after sentencing, those fruits, if highly relevant to the imposition of the sentence in light of the factors set forth in Doe, can constitute a new sentencing factor that the trial court can take into consideration when deciding whether modification of a sentence is warranted. State v. Boyden, 2012 WI App 38, 340 Wis. 2d 155, 814 N.W.2d 505, 11-0977.

973.19 Annotation Repeal of a program that previously allowed inmates convicted of certain offenses to earn potential reductions in their terms of initial confinement for defined positive behavior was not a new factor justifying sentence modification when the possibility of positive adjustment time was not a factor highly relevant to the sentence imposed. State v. Carroll, 2012 WI App 83, 343 Wis. 2d 509, 819 N.W.2d 343, 11-1922.



973.195 Sentence adjustment.

973.195  Sentence adjustment.

973.195(1g)(1g)  Definition. In this section, "applicable percentage" means 85% for a Class C to E felony and 75% for a Class F to I felony.

973.195(1r) (1r) Confinement in prison.

973.195(1r)(a)(a) Except as provided in s. 973.198, an inmate who is serving a sentence imposed under s. 973.01 for a crime other than a Class B felony may petition the sentencing court to adjust the sentence if the inmate has served at least the applicable percentage of the term of confinement in prison portion of the sentence. If an inmate is subject to more than one sentence imposed under this section, the sentences shall be treated individually for purposes of sentence adjustment under this subsection.

973.195(1r)(b) (b) Any of the following is a ground for a petition under par. (a):

973.195(1r)(b)1. 1. The inmate's conduct, efforts at and progress in rehabilitation, or participation and progress in education, treatment, or other correctional programs since he or she was sentenced.

973.195(1r)(b)3. 3. A change in law or procedure related to sentencing or revocation of extended supervision effective after the inmate was sentenced that would have resulted in a shorter term of confinement in prison or, if the inmate was returned to prison upon revocation of extended supervision, a shorter period of confinement in prison upon revocation, if the change had been applicable when the inmate was sentenced.

973.195(1r)(b)4. 4. The inmate is subject to a sentence of confinement in another state or the inmate is in the United States illegally and may be deported.

973.195(1r)(b)5. 5. Sentence adjustment is otherwise in the interests of justice.

973.195(1r)(c) (c) Upon receipt of a petition filed under par. (a), the sentencing court may deny the petition or hold the petition for further consideration. If the court holds the petition for further consideration, the court shall notify the district attorney of the inmate's petition. If the district attorney objects to adjustment of the inmate's sentence within 45 days of receiving notification under this paragraph, the court shall deny the inmate's petition.

973.195(1r)(d) (d) If the sentence for which the inmate seeks adjustment is for an offense under s. 940.225 (2) or (3), 948.02 (2), 948.08, or 948.085, and the district attorney does not object to the petition within 10 days of receiving notice under par. (c), the district attorney shall notify the victim, as defined under s. 950.02 (4), of the inmate's petition. The notice to the victim shall include information on the sentence adjustment petition process under this subsection, including information on how to object to the inmate's petition. If the victim objects to adjustment of the inmate's sentence within 45 days of the date on which the district attorney received notice under par. (c), the court shall deny the inmate's petition.

973.195(1r)(e) (e) Notwithstanding the confidentiality of victim address information obtained under s. 302.1135 (7) (c) [s. 302.113 (9g) (g) 3.], a district attorney who is required to send notice to a victim under par. (d) may obtain from the clerk of the circuit court victim address information that the victim provided to the clerk under s. 302.1135 (7) (c) [s. 302.113 (9g) (g) 3.].

973.195(1r)(f) (f) If the sentencing court receives no objection to sentence adjustment from the district attorney under par. (c) or the victim under par. (d) and the court determines that sentence adjustment is in the public interest, the court may adjust the inmate's sentence as provided under par. (g). The court shall include in the record written reasons for any sentence adjustment granted under this subsection.

973.195(1r)(g) (g) Except as provided under par. (h), the only sentence adjustments that a court may make under this subsection are as follows:

973.195(1r)(g)1. 1. If the inmate is serving the term of confinement in prison portion of the sentence, a reduction in the term of confinement in prison by the amount of time remaining in the term of confinement in prison portion of the sentence, less up to 30 days, and a corresponding increase in the term of extended supervision.

973.195(1r)(g)2. 2. If the inmate is confined in prison upon revocation of extended supervision, a reduction in the amount of time remaining in the period of confinement in prison imposed upon revocation, less up to 30 days, and a corresponding increase in the term of extended supervision.

973.195(1r)(h) (h)

973.195(1r)(h)1.1. If the court adjusts a sentence under par. (g) on the basis of a change in law or procedure as provided under par. (b) 3. and the total sentence length of the adjusted sentence is greater than the maximum sentence length that the offender could have received if the change in law or procedure had been applicable when the inmate was originally sentenced, the court may reduce the length of the term of extended supervision so that the total sentence length does not exceed the maximum sentence length that the offender could have received if the change in law or procedure had been applicable when the inmate was originally sentenced.

973.195(1r)(h)2. 2. If the court adjusts a sentence under par. (g) on the basis of a change in law or procedure as provided under par. (b) 3. and the adjusted term of extended supervision is greater than the maximum term of extended supervision that the offender could have received if the change in law or procedure had been applicable when the inmate was originally sentenced, the court may reduce the length of the term of extended supervision so that the term of extended supervision does not exceed the maximum term of extended supervision that the offender could have received if the change in law or procedure had been applicable when the inmate was originally sentenced.

973.195(1r)(i) (i) An inmate may submit only one petition under this subsection for each sentence imposed under s. 973.01.

973.195 History History: 2001 a. 109; 2005 a. 253, 277; 2007 a. 97; 2009 a. 28; 2011 a. 38, 258.

973.195 Annotation This section is a remedy that provides the procedure for judicial review of a sentence when the law relating to sentencing changes and is an adequate remedy to address the circumstances resulting from the reduction in penalties under the 2001 Act 109 revisions to the sentencing laws. State v. Trujillo, 2005 WI 45, 279 Wis. 2d 712, 694 N.W.2d 933, 03-1463.

973.195 Annotation Sub. (1g) sets forth the "applicable percentage" of the term of initial confinement a person must serve before being eligible for sentence adjustment utilizing the felony classification scheme adopted in 2001 Act 109 and does not indicate how to calculate the "applicable percentage" for a sentence under the scheme adopted in1997 Act 283. This problem is remedied by applying the Act 109 felony classification under s. 939.50 to persons sentenced under Act 283 for the limited purpose of determining the applicable percentage of a term of initial confinement in a petition for sentence adjustment. State v. Tucker, 2005 WI 46, 279 Wis. 2d 697, 694 N.W.2d 926, 03-1276.

973.195 Annotation Two concurring/dissenting opinions joined in by the same 4 justices, read together, hold that, "shall" in the last sentence of sub. (1r) (c) is directory, thereby giving a circuit court discretion to accept or reject an objection from a district attorney on a petition for sentence adjustment under s. 973.195. The circuit court must exercise its discretion by weighing the appropriate factors under sub. (1r) (b) 1. when the court reaches its decision on sentence adjustment. State v. Stenklyft, 2005 WI 71, 281 Wis. 2d 484, 697 N.W.2d 452, 03-1959.

973.195 Annotation Sub. (1r) clearly states that "if an inmate is subject to more than one sentence imposed under this section, the sentences shall be treated individually for purposes of sentence adjustment under this subsection." There is no alternative interpretation; multiple sentences are to be considered separately for the purpose of sentence adjustment. State v. Polar, 2014 WI App 15, ___ Wis. 2d ___, ___ N.W.2d ___, 13-1433.

973.195 Annotation The Pendulum Swings: No More Early Release. Brennan. Wis. Law. Sept. 2011.



973.198 Sentence adjustment; positive adjustment time.

973.198  Sentence adjustment; positive adjustment time.

973.198(1)(1) When an inmate who is serving a sentence imposed under s. 973.01 and who has earned positive adjustment time under s. 302.113, 2009 stats., or under s. 304.06, 2009 stats., has served the confinement portion of his or her sentence less positive adjustment time earned between October 1, 2009, and August 3, 2011, he or she may petition the sentencing court to adjust the sentence under this section, based on the number of days of positive adjustment time the inmate claims that he or she has earned.

973.198(3) (3) Within 60 days of receipt of a petition filed under sub. (1), the sentencing court shall either deny the petition or hold a hearing and issue an order relating to the inmate's sentence adjustment and release to extended supervision.

973.198(5) (5) If the court determines that the inmate has earned positive adjustment time, the court may reduce the term of confinement in prison by the amount of time remaining in the term of confinement in prison portion of the sentence, less up to 30 days, and shall lengthen the term of extended supervision so that the total length of the bifurcated sentence originally imposed does not change.

973.198(6) (6) An inmate who submits a petition under this section may not apply for adjustment of the same sentence under s. 973.195 for a period of one year from the date of the petition.

973.198 History History: 2011 a. 38.



973.20 Restitution.

973.20  Restitution.

973.20(1g)(1g) In this section:

973.20(1g)(a) (a) "Crime considered at sentencing" means any crime for which the defendant was convicted and any read-in crime.

973.20(1g)(b) (b) "Read-in crime" means any crime that is uncharged or that is dismissed as part of a plea agreement, that the defendant agrees to be considered by the court at the time of sentencing and that the court considers at the time of sentencing the defendant for the crime for which the defendant was convicted.

973.20(1r) (1r) When imposing sentence or ordering probation for any crime, other than a crime involving conduct that constitutes domestic abuse under s. 813.12 (1) (am) or 968.075 (1) (a), for which the defendant was convicted, the court, in addition to any other penalty authorized by law, shall order the defendant to make full or partial restitution under this section to any victim of a crime considered at sentencing or, if the victim is deceased, to his or her estate, unless the court finds substantial reason not to do so and states the reason on the record. When imposing sentence or ordering probation for a crime involving conduct that constitutes domestic abuse under s. 813.12 (1) (am) or 968.075 (1) (a) for which the defendant was convicted or that was considered at sentencing, the court, in addition to any other penalty authorized by law, shall order the defendant to make full or partial restitution under this section to any victim of a crime or, if the victim is deceased, to his or her estate, unless the court finds that imposing full or partial restitution will create an undue hardship on the defendant or victim and describes the undue hardship on the record. Restitution ordered under this section is a condition of probation, extended supervision, or parole served by the defendant for a crime for which the defendant was convicted. After the termination of probation, extended supervision, or parole, or if the defendant is not placed on probation, extended supervision, or parole, restitution ordered under this section is enforceable in the same manner as a judgment in a civil action by the victim named in the order to receive restitution or enforced under ch. 785.

973.20(2) (2) If a crime considered at sentencing resulted in damage to or loss or destruction of property, the restitution order may require that the defendant:

973.20(2)(a) (a) Return the property to the owner or owner's designee; or

973.20(2)(b) (b) If return of the property under par. (a) is impossible, impractical or inadequate, pay the owner or owner's designee the reasonable repair or replacement cost or the greater of:

973.20(2)(b)1. 1. The value of the property on the date of its damage, loss or destruction; or

973.20(2)(b)2. 2. The value of the property on the date of sentencing, less the value of any part of the property returned, as of the date of its return. The value of retail merchandise shall be its retail value.

973.20(3) (3) If a crime considered at sentencing resulted in bodily injury, the restitution order may require that the defendant do one or more of the following:

973.20(3)(a) (a) Pay an amount equal to the cost of necessary medical and related professional services and devices relating to physical, psychiatric and psychological care and treatment.

973.20(3)(b) (b) Pay an amount equal to the cost of necessary physical and occupational therapy and rehabilitation.

973.20(3)(c) (c) Reimburse the injured person for income lost as a result of a crime considered at sentencing.

973.20(3)(d) (d) If the injured person's sole employment at the time of the injury was performing the duties of a homemaker, pay an amount sufficient to ensure that the duties are continued until the person is able to resume performance of the duties.

973.20(4) (4) If a crime considered at sentencing resulted in death, the restitution order may also require that the defendant pay an amount equal to the cost of necessary funeral and related services under s. 895.04 (5).

973.20(4m) (4m) If the defendant violated s. 940.225, 948.02, 948.025, 948.05, 948.051, 948.06, 948.07, 948.08, or 948.085, or s. 940.302 (2), if the court finds that the crime was sexually motivated, as defined in s. 980.01 (5), and sub. (3) (a) does not apply, the restitution order may require that the defendant pay an amount, not to exceed $10,000, equal to the cost of necessary professional services relating to psychiatric and psychological care and treatment. The $10,000 limit under this subsection does not apply to the amount of any restitution ordered under sub. (3) or (5) for the cost of necessary professional services relating to psychiatric and psychological care and treatment.

973.20(4o) (4o) If the defendant violated s. 940.302 (2) or 948.051, and sub. (2) or (3) does not apply, the restitution order may require that the defendant pay an amount equal to any of the following:

973.20(4o)(a) (a) The costs of necessary transportation, housing, and child care for the victim.

973.20(4o)(b) (b) The greater of the following:

973.20(4o)(b)1. 1. The gross income gained by the defendant due to the services of the victim.

973.20(4o)(b)2. 2. The value of the victim's services as provided under the state minimum wage.

973.20(4o)(c) (c) Any expenses incurred by the victim if relocation for personal safety is determined to be necessary by the district attorney.

973.20(4o)(d) (d) The costs of relocating the victim to his or her city, state, or country of origin.

973.20(5) (5) In any case, the restitution order may require that the defendant do one or more of the following:

973.20(5)(a) (a) Pay all special damages, but not general damages, substantiated by evidence in the record, which could be recovered in a civil action against the defendant for his or her conduct in the commission of a crime considered at sentencing.

973.20(5)(b) (b) Pay an amount equal to the income lost, and reasonable out-of-pocket expenses incurred, by the person against whom a crime considered at sentencing was committed resulting from the filing of charges or cooperating in the investigation and prosecution of the crime.

973.20(5)(c) (c) Reimburse any person or agency for amounts paid as rewards for information leading to the apprehension or successful prosecution of the defendant for a crime for which the defendant was convicted or to the apprehension or prosecution of the defendant for a read-in crime.

973.20(5)(d) (d) If justice so requires, reimburse any insurer, surety or other person who has compensated a victim for a loss otherwise compensable under this section.

973.20(6) (6) Any order under sub. (5) (c) or (d) shall require that all restitution to victims under the order be paid before restitution to other persons.

973.20(7) (7) If the court orders that restitution be paid to more than one person, the court may direct the sequence in which payments are to be transferred under sub. (11) (a). If more than one defendant is ordered to make payments to the same person, the court may apportion liability between the defendants or specify joint and several liability. If the court specifies that 2 or more defendants are jointly and severally liable, the department or the clerk to whom payments are made under sub. (11) (a) shall distribute any overpayments so that each defendant, as closely as possible, pays the same proportion of the ordered restitution.

973.20(8) (8) Restitution ordered under this section does not limit or impair the right of a victim to sue and recover damages from the defendant in a civil action. The facts that restitution was required or paid are not admissible as evidence in a civil action and have no legal effect on the merits of a civil action. Any restitution made by payment or community service shall be set off against any judgment in favor of the victim in a civil action arising out of the facts or events which were the basis for the restitution. The court trying the civil action shall hold a separate hearing to determine the validity and amount of any setoff asserted by the defendant.

973.20(9) (9)

973.20(9)(a)(a) If a crime victim is paid an award under subch. I of ch. 949 for any loss arising out of a criminal act, the state is subrogated to the rights of the victim to any restitution required by the court. The rights of the state are subordinate to the claims of victims who have suffered a loss arising out of the offenses or any transaction which is part of the same continuous scheme of criminal activity.

973.20(9)(b) (b) When restitution is ordered, the court shall inquire to see if an award has been made under subch. I of ch. 949 and if the department of justice is subrogated to the cause of action under s. 949.15. If the restitution ordered is less than or equal to the award under subch. I of ch. 949, the restitution shall be credited to the appropriation account under s. 20.455 (5) (hh). If the restitution ordered is greater than the award under subch. I of ch. 949, an amount equal to the award under subch. I of ch. 949 shall be credited to the appropriation account under s. 20.455 (5) (hh) and the balance shall be paid to the victim.

973.20(9m) (9m) When restitution is ordered, the court shall inquire to see if recompense has been made under s. 969.13 (5) (a). If recompense has been made and the restitution ordered is less than or equal to the recompense, the restitution shall be applied to the payment of costs and, if any restitution remains after the payment of costs, to the payment of the judgment. If recompense has been made and the restitution ordered is greater than the recompense, the victim shall receive an amount equal to the amount of restitution less the amount of recompense and the balance shall be applied to the payment of costs and, if any restitution remains after the payment of costs, to the payment of the judgment. This subsection applies without regard to whether the person who paid the recompense is the person who is convicted of the crime.

973.20(10) (10) The court may require that restitution be paid immediately, within a specified period or in specified installments. If the defendant is placed on probation or sentenced to imprisonment, the end of a specified period shall not be later than the end of any period of probation, extended supervision or parole. If the defendant is sentenced to the intensive sanctions program, the end of a specified period shall not be later than the end of the sentence under s. 973.032 (3) (a).

973.20(11) (11)

973.20(11)(a)(a) Except as otherwise provided in this paragraph, the restitution order shall require the defendant to deliver the amount of money or property due as restitution to the department for transfer to the victim or other person to be compensated by a restitution order under this section. If the defendant is not placed on probation or sentenced to prison, the court may order that restitution be paid to the clerk of court for transfer to the appropriate person. The court shall impose on the defendant a restitution surcharge under ch. 814 equal to 5% of the total amount of any restitution, costs, attorney fees, court fees, fines, and surcharges ordered under s. 973.05 (1) and imposed under ch. 814, which shall be paid to the department or the clerk of court for administrative expenses under this section.

973.20(11)(b) (b) The department shall establish a separate account for each person in its custody or under its supervision ordered to make restitution for the collection and disbursement of funds. A portion of each payment constitutes the surcharge for administrative expenses under par. (a).

973.20(12) (12)

973.20(12)(a)(a) If the court orders restitution in addition to the payment of fines, costs, fees, and surcharges under ss. 973.05 and 973.06 and ch. 814, it shall set the amount of fines, costs, fees, and surcharges in conjunction with the amount of restitution and issue a single order, signed by the judge, covering all of the payments. If the costs for legal representation by a private attorney appointed under s. 977.08 are not established at the time of issuance of the order, the court may revise the order to include those costs at a later time.

973.20(12)(b) (b) Except as provided in par. (c), payments shall be applied first to satisfy the ordered restitution in full, then to pay any fines or surcharges under s. 973.05, then to pay costs, fees, and surcharges under ch. 814 other than attorney fees and finally to reimburse county or state costs of legal representation.

973.20(12)(c) (c) If a defendant is subject to more than one order under this section and the financial obligations under any order total $50 or less, the department or the clerk of court, whichever is applicable under sub. (11) (a), may pay these obligations first.

973.20(13) (13)

973.20(13)(a)(a) The court, in determining whether to order restitution and the amount thereof, shall consider all of the following:

973.20(13)(a)1. 1. The amount of loss suffered by any victim as a result of a crime considered at sentencing.

973.20(13)(a)2. 2. The financial resources of the defendant.

973.20(13)(a)3. 3. The present and future earning ability of the defendant.

973.20(13)(a)4. 4. The needs and earning ability of the defendant's dependents.

973.20(13)(a)5. 5. Any other factors which the court deems appropriate.

973.20(13)(b) (b) The district attorney shall attempt to obtain from the victim prior to sentencing information pertaining to the factor specified in par. (a) 1. Law enforcement agencies, the department of corrections and any agency providing services under ch. 950 shall extend full cooperation and assistance to the district attorney in discharging this responsibility. The department of justice shall provide technical assistance to district attorneys in this regard and develop model forms and procedures for collecting and documenting this information.

973.20(13)(c) (c) The court, before imposing sentence or ordering probation, shall inquire of the district attorney regarding the amount of restitution, if any, that the victim claims. The court shall give the defendant the opportunity to stipulate to the restitution claimed by the victim and to present evidence and arguments on the factors specified in par. (a). If the defendant stipulates to the restitution claimed by the victim or if any restitution dispute can be fairly heard at the sentencing proceeding, the court shall determine the amount of restitution before imposing sentence or ordering probation. In other cases, the court may do any of the following:

973.20(13)(c)1. 1. Order restitution of amounts not in dispute as part of the sentence or probation order imposed and direct the appropriate agency to file a proposed restitution order with the court within 90 days thereafter, and mail or deliver copies of the proposed order to the victim, district attorney, defendant and defense counsel.

973.20(13)(c)2. 2. Adjourn the sentencing proceeding for up to 60 days pending resolution of the amount of restitution by the court, referee or arbitrator.

973.20(13)(c)3. 3. With the consent of the defendant, refer the disputed restitution issues to an arbitrator acceptable to all parties, whose determination of the amount of restitution shall be filed with the court within 60 days after the date of referral and incorporated into the court's sentence or probation order.

973.20(13)(c)4. 4. Refer the disputed restitution issues to a circuit court commissioner or other appropriate referee, who shall conduct a hearing on the matter and submit the record thereof, together with proposed findings of fact and conclusions of law, to the court within 60 days of the date of referral. Within 30 days after the referee's report is filed, the court shall determine the amount of restitution on the basis of the record submitted by the referee and incorporate it into the sentence or probation order imposed. The judge may direct that hearings under this subdivision be recorded either by audio recorder or by a court reporter. A transcript is not required unless ordered by the judge.

973.20(14) (14) At any hearing under sub. (13), all of the following apply:

973.20(14)(a) (a) The burden of demonstrating by the preponderance of the evidence the amount of loss sustained by a victim as a result of a crime considered at sentencing is on the victim. The district attorney is not required to represent any victim unless the hearing is held at or prior to the sentencing proceeding or the court so orders.

973.20(14)(b) (b) The burden of demonstrating, by the preponderance of the evidence, the financial resources of the defendant, the present and future earning ability of the defendant and the needs and earning ability of the defendant's dependents is on the defendant. The defendant may assert any defense that he or she could raise in a civil action for the loss sought to be compensated. The office of the state public defender is not required to represent any indigent defendant unless the hearing is held at or prior to the sentencing proceeding, the defendant is incarcerated when the hearing is held or the court so orders.

973.20(14)(c) (c) The burden of demonstrating, by the preponderance of the evidence, such other matters as the court deems appropriate is on the party designated by the court, as justice requires.

973.20(14)(d) (d) All parties interested in the matter shall have an opportunity to be heard, personally or through counsel, to present evidence and to cross-examine witnesses called by other parties. The court, arbitrator or referee shall conduct the proceeding so as to do substantial justice between the parties according to the rules of substantive law and may waive the rules of practice, procedure, pleading or evidence, except provisions relating to privileged communications and personal transactions or communication with a decedent or mentally ill person or to admissibility under s. 901.05. Discovery is not available except for good cause shown. If the defendant is incarcerated, he or she may participate by telephone under s. 807.13 unless the court issues a writ or subpoena compelling the defendant to appear in person.

973.20(15) (15) If misappropriation, from a cemetery, of an object that indicates that a deceased was a veteran, as described in s. 45.001, is a crime considered at sentencing, the restitution order shall require that the defendant reimburse an individual, organization, or governmental entity for the cost of replacing the object.

973.20 History History: 1987 a. 398 ss. 39 to 41, 43; 1989 a. 31, 188; 1991 a. 39, 269; 1993 a. 213; 1995 a. 141, 161; 1997 a. 283; 2001 a. 16, 61; 2003 a. 139, 321; 2005 a. 277, 447; 2007 a. 20, 116; 2009 a. 105.

973.20 Annotation In the absence of objection to a restitution summary, when a defendant has received a copy, the trial court may assume that the amount is not in dispute and may order restitution on that basis. In such cases, the court need not make detailed findings under sub. (13) (c). State v. Szarkowitz, 157 Wis. 2d 740, 460 N.W.2d 819 (Ct. App. 1990).

973.20 Annotation Under sub. (14) (b), the defendant has the burden of offering evidence concerning ability to pay. When the defendant fails to offer evidence, the trial court may order restitution without making detailed findings as to sub. (13) (a) 1. to 4. State v. Szarkowitz, 157 Wis. 2d 740, 460 N.W.2d 819 (Ct. App. 1990).

973.20 Annotation Application of bail toward payment of restitution is not permitted. State v. Cetnarowski, 166 Wis. 2d 700, 480 N.W.2d 790 (Ct. App. 1992).

973.20 Annotation Requiring a convicted defendant to deposit money for possible future counselling costs of victims was impermissible. State v. Handley, 173 Wis. 2d 838, 496 N.W.2d 725 (Ct. App. 1993).

973.20 Annotation Restitution to a party with no relation on the record to the crime of conviction or to read-in crimes is improper. State v. Mattes, 175 Wis. 2d 572, 499 N.W.2d 711 (Ct. App. 1993).

973.20 Annotation This section does not authorize restitution for non-pecuniary damages. State v. Stowers, 177 Wis. 2d 798, 503 N.W.2d 8 (Ct. App. 1993).

973.20 Annotation Imposition of a restitution order after commencement of the defendant's jail sentence did not constitute double jeopardy. State v. Perry, 181 Wis. 2d 43, 510 N.W.2d 722 (Ct. App. 1993).

973.20 Annotation The time period for determining restitution under sub. (13) (c) 2. is directory, not mandatory. State v. Perry, 181 Wis. 2d 43, 510 N.W.2d 722 (Ct. App. 1993).

973.20 Annotation Restitution for read-in charges may be ordered without the defendant's personal admission to the read-in charge. State v. Cleaves, 181 Wis. 2d 73, 510 N.W.2d 143 (Ct. App. 1993).

973.20 Annotation Sub. (1) imposes a mandatory duty on a court to provide for restitution; a sentence not providing restitution is illegal and subject to amendment to provide restitution. State v. Borst, 181 Wis. 2d 118, 510 N.W.2d 739 (Ct. App. 1993).

973.20 Annotation Repayment to a police department of money used by the police to buy drugs from a defendant is not authorized by this section. State v. Evans, 181 Wis. 2d 978, 512 N.W.2d 259 (Ct. App. 1994).

973.20 AnnotationInterest on a restitution award is not allowed. State v. Hufford, 186 Wis. 2d 461, 522 N.W.2d 26 (Ct. App. 1994).

973.20 Annotation A restitution award for the repair or replacement cost of a stolen or damaged item is not limited to the fair market value of that item as determined by the jury. State v. Kennedy, 190 Wis. 2d 252, 528 N.W.2d 9 (Ct. App. 1994).

973.20 Annotation In the absence of a specific objection at the time restitution is ordered, the trial court may proceed with the understanding that the defendant's silence is a constructive stipulation to the restitution, including the amount. State v. Hopkins, 196 Wis. 2d 36, 538 N.W.2d 543 (Ct. App. 1995), 94-0537.

973.20 Annotation The expenses of fire-fighting and clean-up resulting from a crime could not be properly awarded to the county as restitution because the county did not have a direct relationship with the crime of record and was not a victim. State v. Schmaling, 198 Wis. 2d 757, 543 N.W.2d 555 (Ct. App. 1995).

973.20 AnnotationA restitution order is unaffected by bankruptcy proceedings. State v. Sweat, 202 Wis. 2d 366, 550 N.W.2d 709 (Ct. App. 1996), 95-1975.

973.20 Annotation While a trial court may not, as part of a restitution order, assess general damages that compensate a victim for such things as pain and suffering, anguish, or humiliation, it may award as special damages any specific expenditure by the victim paid because of the crime. State v. Behnke, 203 Wis. 2d 43, 553 N.W.2d 265 (Ct. App. 1996), 95-1970.

973.20 Annotation The term "any defense" in sub. (14) (b) does not mean all defenses available in a civil suit, but rather all defenses relating to the determination of loss sought to be compensated. The civil statute of limitations does not apply. State v. Sweat, 208 Wis. 2d 409, 561 N.W.2d 695 (1997), 95-1975.

973.20 Annotation When a defendant defrauds people, reasonable attorney fees expended to recover losses from parties who are civilly or criminally liable may be awarded as restitution. State v. Anderson, 215 Wis. 2d 673, 573 N.W.2d 872 (Ct. App. 1997), 97-1600.

973.20 Annotation That sub. (12) (a) requires issuing a single order covering all fines, assessments, costs, and restitution after a restitution hearing does not authorize the court to hold open all other financial terms of a previously imposed sentence while restitution is being imposed. State v. Perry, 215 Wis. 2d 696, 573 N.W.2d 876 (Ct. App. 1997), 97-0847.

973.20 Annotation A governmental entity may be a "victim" under sub. (1r) entitled to collect restitution. State v. Howard-Hastings, 218 Wis. 2d 152, 579 N.W.2d 290 (Ct. App. 1998), 97-2986. See also State v. Ortiz, 2001 WI App 215, 247 Wis. 2d 836, 634 N.W.2d 860, 00-3390.

973.20 Annotation An order that a defendant liquidate his life insurance policies, withdraw funds from a pension fund, and pay the proceeds to the victims of his embezzlement crime was barred by federal law. State v. Kenyon, 225 Wis. 2d 657, 593 N.W.2d 491 (Ct. App. 1999), 98-1421.

973.20 Annotation In an employee felony theft case, it was improper to order restitution for unearned benefits and vacation that were not "readily ascertainable pecuniary expenditures," the use of a vehicle that the employee had unrestricted personal use of, and the costs of recruiting and hiring a replacement for the defendant that resulted from the employee's resignation, and not from the theft. State v. Holmgren, 229 Wis. 2d 358, 599 N.W.2d 876 (Ct. App. 1999), 98-3405.

973.20 Annotation A defendant is entitled to a hearing, although it may be informal, to challenge the existence of damage to the victim, as well as the amount of damage. If damage results from a criminal episode in which the defendant played any part, the defendant is jointly and severally liable in restitution for the amount of damages. State v. Madlock, 230 Wis. 2d 324, 602 N.W.2d 104 (Ct. App. 1999), 98-2718.

973.20 Annotation For restitution to be ordered, a causal nexus between the crime and the disputed damage is required. The defendant's actions must be the precipitating cause of the injury, and the harm must have resulted from the natural consequences of the actions. State v. Canady, 2000 WI App 87, 234 Wis. 2d 261, 610 N.W.2d 147, 99-1457.

973.20 Annotation Contributory negligence may not be raised as a defense to restitution. State v. Knoll, 2000 WI App 135, 237 Wis. 2d 384, 614 N.W.2d 20, 99-1808.

973.20 Annotation There was no statutory authority for a restitution order that provided for payment from the defendant's prison earnings account, with the Department of Corrections to determine the specific amount. State v. Evans, 2000 WI App 178, 238 Wis. 2d 411, 617 N.W.2d 220, 99-2315.

973.20 Annotation Medical Assistance is an insurer like any other for purposes of sub. (5) (d). Victims need not in each case present evidence of the state's obligation to or its subrogation rights. State v. Baker, 2001 WI App 100, 243 Wis. 2d 77, 626 N.W.2d 862, 99-3347.

973.20 Annotation The definition of "victim" in s. 950.02 (4) (a) is applicable to sub. (1r). The mother of a child killed by a criminal act was a victim. The child's aunt was not. State v. Gribble, 2001 WI App 227, 248 Wis. 2d 409, 636 N.W.2d 488, 00-1821.

973.20 Annotation There is no statutory authority to order, as a condition of probation, payment of restitution obligations in a separate criminal case. State v. Torpen, 2001 WI App 273, 248 Wis. 2d 951, 637 N.W.2d 481, 01-0182.

973.20 Annotation There are 4 alternative procedures under sub. (13) (c) by which a court, at sentencing, can postpone the determination of restitution amounts. If a court constructs its own procedure to set restitution, the decision cannot stand. Nothing precludes remanding a case to the circuit court to allow it to properly determine restitution. State v. Krohn, 2002 WI App 96, 252 Wis. 2d 757, 643 N.W.2d 874, 01-1832.

973.20 Annotation When salaried bank employees spent work time researching a forgery, the damage incurred by the bank was not the payment of wages, as the employees would have been paid the same sum regardless, but rather the loss of the value of its employees' services for the time that they were diverted from other work. That is a special damage recoverable in a civil proceeding and properly the subject of a restitution order under sub. (5). State v. Rouse, 2002 WI App 107, 254 Wis. 2d 761, 648 N.W.2d 507, 01-0774.

973.20 Annotation Restitution does not include reimbursement for collateral expenses incurred in the normal course of law enforcement as the law enforcement agency is not a victim. State v. Storlie, 2002 WI App 163, 256 Wis. 2d 500, 643 N.W.2d 874, 01-3376. See also State v. Haase, 2006 WI App 86, 293 Wis. 2d 322, 716 N.W.2d 526, 05-0987.

973.20 Annotation In addition to replacement costs, reasonable rental fees incurred by a victim may be part of a restitution award. State v. Kayon, 2002 WI App 178, 256 Wis. 2d 577, 649 N.W.2d 331, 01-2365.

973.20 Annotation Because there was a valid reason for exceeding the statutory time period set in sub. (13) (c) and because no prejudice resulted from the delay in the restitution proceedings, a circuit court's restitution order was not vacated as untimely. State v. Johnson, 2002 WI App 166, 256 Wis. 2d 871, 649 N.W.2d 284, 01-0382.

973.20 Annotation A stepparent of a victim may not be awarded restitution under sub. (1r), but a security system purchased by a stepparent for the benefit of the victim was properly characterized as the victim's special damages that the stepfather compensated the victim for by paying for the system. The stepparent's lost wages for attending hearings in the case were not subject to the order as recovery of lost wages is limited to persons identified in sub. (5) (b). State v. Johnson, 2002 WI App 166, 256 Wis. 2d 871, 649 N.W.2d 284, 01-0382.

973.20 Annotation When a defendant presents evidence of ability to pay, the trial court is not authorized to defer adjusting the amount of restitution based on ability to pay. State v. Loutsch, 2003 WI App 16, 259 Wis. 2d 901, 656 N.W.2d 781, 02-1755.

973.20 Annotation A victim's loss of sick leave is special damages under sub. (5) (a). A court has authority to award restitution for sick leave the victim used. State v. Loutsch, 2003 WI App 16, 259 Wis. 2d 901, 656 N.W.2d 781, 02-1755.

973.20 Annotation In ordering restitution, the sentencing court must take a defendant's entire course of conduct into consideration and not break down the defendant's conduct into its constituent parts and ascertain whether one or more parts were a cause of the victim's damages. When the victim was abducted as he unlocked his car, the abduction left the car vulnerable to theft and damage, and the resulting damage was a clear consequence of the abduction. State v. Rash, 2003 WI App 32, 260 Wis. 2d 369, 659 N.W.2d 189, 02-0841.

973.20 Annotation In a contractor fraud case, poor quality of the work actually performed under the contract is purely a civil wrong and the criminal restitution statute cannot be enlisted to remedy it nor to recover attorney fees under s 100.20 (5) for administrative code violations by a contractor. State v. Longmire, 2004 WI App 90, 272 Wis. 2d 759, 681 N.W.2d 354, 03-0300.

973.20 Annotation Restitution orders from proceedings held outside the statutory time period for valid reasons may be upheld, provided that doing so will not result in prejudice to the defendant. When there were no demonstrable valid reasons for delaying the restitution determination hearing for 14 years and the delay inherently prejudiced the defendant, the trial court lacked the authority to order restitution. State v. Ziegler, 2005 WI App 69, 280 Wis. 2d 860, 695 N.W.2d 895, 04-0848.

973.20 Annotation "Special damages" means any readily ascertainable pecuniary expenditure paid out because of the crime. Sub. (5) (a) contemplates that restitution will generally render actual civil litigation unnecessary. The ultimate question in deciding whether an item of restitution is "special damages" is whether the item is a readily ascertainable pecuniary expenditure attributable to the defendant's criminal conduct that could be recovered in a civil action. A restitution hearing is not the equivalent of a civil trial and does not require strict adherence to the rules of evidence and burden of proof. State v. Johnson, 2005 WI App 201, 287 Wis. 2d 381, 704 N.W.2d 625, 04-2059.

973.20 Annotation Before a trial court may order restitution there must be a showing that the defendant's criminal activity was a substantial factor in causing pecuniary injury to the victim in a "but for" sense. "Substantial factor" denotes that the defendant's conduct has such an effect in producing the harm as to lead the trier of fact to regard it as a cause, using that word in the popular sense. A defendant cannot escape responsibility for restitution simply because his or her conduct did not directly cause the damage. State v. Johnson, 2005 WI App 201, 287 Wis. 2d 381, 704 N.W.2d 625, 04-2059.

973.20 Annotation Lost profits are recoverable as special damages. It is not necessary to have an established contract in order to demonstrate the necessary causal link between the defendant's criminal activity and claimed lost profits. When negotiations are under way and appear likely to succeed, interference with them has been considered to be a tort of interference with a prospective contractual relation. The victim must prove with reasonable certainty that the prospective contractual relationship would have accrued absent the defendant's wrongful conduct. Due weight may be given to the fact that the defendant's wrongful conduct created any speculation or uncertainty. State v. Johnson, 2005 WI App 201, 287 Wis. 2d 381, 704 N.W.2d 625, 04-2059.

973.20 Annotation When the restitution amount was not set until approximately one year after a civil judgment was entered, it was appropriate to reopen the civil judgment to allow consideration of that issue. A full hearing was required to determine whether the outstanding restitution order has been included in the calculation of the civil settlement. Herr v. Lanaghan, 2006 WI App 29, 289 Wis. 2d 440, 710 N.W.2d 496, 05-0422.

973.20 Annotation A civil settlement agreement can have no effect upon a restitution order while the defendant is on probation unless the circuit court first finds that continued enforcement of the restitution order would result in a double recovery for the victim. After a defendant is released from probation and any unpaid restitution becomes a civil judgment, however, a settlement agreement between the victim and the defendant may preclude the victim from enforcing the judgment. Huml v. Vlazny, 2006 WI 87, 293 Wis. 2d 169, 716 N.W.2d 807, 04-0036.

973.20 Annotation This section does not limit the consideration of a defendant's ability to pay out of funds derived from only earnings or wages. "Financial resources" refers to all financial resources available to the defendant at the time of the restitution order, including gifted funds, except where otherwise provided by law. State v. Greene, 2008 WI App 100, 313 Wis. 2d 211, 756 N.W.2d 411, 07-0269.

973.20 Annotation When the amount of restitution was set at judgment and the initial order in this case was timely, the defendant was not prejudiced by an amended order that only clarified when he would be required to start paying the restitution established in the original order. The amended order did not violate double jeopardy principles. State v. Greene, 2008 WI App 100, 313 Wis. 2d 211, 756 N.W.2d 411, 07-0269.

973.20 Annotation The circuit court had the authority to order the defendant to reimburse his mother for forfeited bail his mother paid, either as restitution or as a condition of extended supervision. State v. Agosto, 2008 WI App 149, 314 Wis. 2d 385, 760 N.W.2d 415, 06-2646.

973.20 Annotation This section authorizes a trial court to order restitution to victims of a crime considered at sentencing, which includes any crime for which the defendant was convicted and any read-in crime. Here, an officer was injured while pursuing a person charged with armed robbery and not with fleeing an officer, assaulting an officer, or any crime related to his flight from the officer. Accordingly, the officer was not a victim of a crime considered at sentencing, and neither he nor the insurance company that paid expenses related to his injuries can receive restitution. State v. Lee, 2008 WI App 185, 314 Wis. 2d 764, 762 N.W.2d 431, 08-0390.

973.20 Annotation When a court has considered the defendant's ability to pay in setting restitution, the length of the term of probation or of the sentence does not have any limiting effect on the total amount of restitution that may be ordered. In providing for converting unpaid restitution to civil judgments, it seems clear that the legislature recognized that there would be circumstances where all the necessary restitution amounts often would not and could not be paid before the completion of the sentence or probationary period. State v. Fernandez, 2009 WI 29, 316 Wis. 2d 598, 764 N.W.2d 509, 07-1403.

973.20 Annotation The school district was the direct victim of a bomb threat directed against a school. During the time that the students and staff were evacuated from school district property as a result of a bomb scare the school district paid its employees, but received no services from them. Under Rouse and sub. (5) (a), the district is entitled to restitution for that loss of employee productivity. State v. Vanbeek, 2009 WI App 37, 316 Wis. 2d 527, 765 N.W.2d 834, 08-1275.

973.20 Annotation There are two components to the question of whether restitution can be ordered. The claimant must be a "direct victim" of the crime and there must be a causal connection between the defendant's conduct and harm suffered by the claimant. When the defendant damaged a residence rented from the claimant by making unauthorized alternations constructing and operating a marijuana growing operation, the claimant was a direct victim of the crime and the growing operation was the substantial factor in causing the damages incurred. State v. Hoseman, 2011 WI App 88, 334 Wis. 2d 415, 799 N.W.2d 479, 10-1362.

973.20 Annotation The eventual recovery of stolen property does not satisfy the defendant's restitution obligation. Here, at the time a stolen vehicle was recovered, the victim had been compensated by its insurer, and the circumstances made return of the vehicle impractical. The circuit court's determination that the insurer was entitled to compensation for the losses it incurred in fulfilling its obligation to its insureds in a manner consistent with its business practice was reasonable. State v. Gibson, 2012 WI App 103, 344 Wis. 2d 220, 822 N.W.2d 500, 11-1760.






974. Criminal procedure — appeals, new trials and writs of error.

974.01 Misdemeanor appeals.

974.01  Misdemeanor appeals.

974.01(1)(1) Appeals in misdemeanor cases are to the court of appeals.

974.01(2) (2) In lieu of a transcript on appeal, the oral proceedings may be presented in an agreed statement signed by all the parties to the appeal. This shall be a condensed statement in narrative form of all of the portions of the oral proceedings as are necessary to determination of the question on appeal.

974.01 History History: 1971 c. 298; Sup. Ct. Order, 67 Wis. 2d 585, 784 (1975); 1977 c. 187.



974.02 Appeals and postconviction relief in criminal cases.

974.02  Appeals and postconviction relief in criminal cases.

974.02(1)(1) A motion for postconviction relief other than under s. 974.06 or 974.07 (2) by the defendant in a criminal case shall be made in the time and manner provided in s. 809.30. An appeal by the defendant in a criminal case from a judgment of conviction or from an order denying a postconviction motion or from both shall be taken in the time and manner provided in ss. 808.04 (3) and 809.30. An appeal of an order or judgment on habeas corpus remanding to custody a prisoner committed for trial under s. 970.03 shall be taken under ss. 808.03 (2) and 809.50, with notice to the attorney general and the district attorney and opportunity for them to be heard.

974.02(2) (2) An appellant is not required to file a postconviction motion in the trial court prior to an appeal if the grounds are sufficiency of the evidence or issues previously raised.

974.02 History History: 1971 c. 298; 1977 c. 187; 1977 c. 418 s. 929 (8m); 1979 c. 32; 1983 a. 27, 219; 2001 a. 16; 2003 a. 326.

974.02 Annotation Recantation by an accomplice who had testified for the state, stating that his testimony had been perjurious, did not constitute grounds for a new trial when it was uncorroborated by any other newly discovered evidence, and especially had no legal significance in light of positive identification of the defendant by the victim, as well as another eyewitness. Nicholas v. State, 49 Wis. 2d 683, 183 N.W.2d 11 (1971).

974.02 Annotation A motion for a new trial is a motion for the retrial of issues and is not an appropriate remedy for one convicted on a guilty plea. However, the motion may be considered a motion for leave to withdraw a plea of guilty and for a trial. The trial court has inherent power to hear the motion. State v. Stuart, 50 Wis. 2d 66, 183 N.W.2d 155 (1971).

974.02 Annotation Acceptance of the guilty plea could not be validated by the argument that the defendant's acts were within the proscriptions of the charged statute or that the defendant did in fact understand the charge, for the court has a duty to fulfill the Ernst requirements on the record. Such knowledge cannot be imputed to the defendant from defendant's other statements or by recourse to the preliminary transcript when the defendant never testified as to his knowledge of the charge or his understanding of the crime. McAllister v. State, 54 Wis. 2d 224, 194 N.W.2d 639.

974.02 Annotation A motion for a new trial on newly discovered evidence was properly not granted when the evidence consisted of the affidavits of 2 girls, one of which said that the crime was committed by someone else in their presence, and the other stated that both girls were frequently intoxicated and that the affiant had no recollection of the alleged facts. Swonger v. State, 54 Wis. 2d 468, 195 N.W.2d 598 (1972).

974.02 Annotation A motion for a new trial is directed to the discretion of the trial court and an order granting the motion will be affirmed unless there is an abuse of discretion. If the court has proceeded on an erroneous view of the law, that amounts to an abuse of discretion. State v. Mills, 62 Wis. 2d 186, 214 N.W.2d 456 (1974).

974.02 Annotation A claim of a constitutional right is waived unless timely raised in the trial court. Maclin v. State, 92 Wis. 2d 323, 284 N.W.2d 661 (1979).

974.02 Annotation A prerequisite to a claim on appeal of ineffective trial representation is preservation of trial counsel's testimony at a postconviction hearing in which the representation is challenged. State v. Machner, 92 Wis. 2d 797, 285 N.W.2d 905 (Ct. App. 1979).

974.02 Annotation A defendant's escape during the pendency of postconviction motions constituted a forfeiture of the relief sought, and dismissal of the motion with prejudice was appropriate. State v. Braun, 185 Wis. 2d 153, 516 N.W.2d 740 (1994). But see also Braun v. Powell, 77 F. Supp. 2d 973 (1999).

974.02 Annotation When new evidence is a recantation by a witness, the recantation must be sufficiently corroborated by other newly discovered evidence. State v. Terrance J.W. 202 Wis. 2d 496, 550 N.W.2d 445 (Ct. App. 1996), 95-3511.

974.02 Annotation The requirement of corroboration of a recantation as the basis of a post-sentencing motion to withdraw a guilty plea by other newly-found evidence is met if there is a feasible motive for the initial false statement when the motive was previously unknown and there are circumstantial guarantees of the trustworthiness of the recantation. State v. McCallum, 208 Wis. 2d 463, 561 N.W.2d 707 (1997), 95-1518.

974.02 Annotation If a court decision entered after the appellant's conviction constitutes a new rule of substantive law, the appellant has not waived the right to seek postconviction relief based on the newly announced rule. State v. Howard, 211 Wis. 2d 269, 564 N.W.2d 753 (1997), 95-0770.

974.02 Annotation A motion for a new trial based on new evidence that after sentencing a codefendant claimed full responsibility for a murder, recanting her trial testimony that neither codefendant was involved, required corroboration of the newly discovered evidence and a finding that there was a reasonable probability that a jury considering the original trial testimony and later statements would have a reasonable doubt about the defendants' guilt. State v. Mayo, 217 Wis. 2d 217, 579 N.W.2d 768 (Ct. App. 1998), 96-3656.

974.02 Annotation Plea withdrawal motions made prior to sentencing impose a lesser burden on the defendant than those made after. A motion based on new evidence requires showing by a preponderance of the evidence that: 1) the evidence was discovered after entry of the plea; 2) the defendant was not negligent in seeking the evidence; 3) the evidence is material to an issue in the case; and 4) the evidence is not merely cumulative. If the evidence is a witness recantation, the court must in addition determine that the recantation has reasonable indicia of reliability. State v. Kivioja, 225 Wis. 2d 271, 592 N.W.2d 220 (1999), 97-2932.

974.02 Annotation Newly discovered evidence does not include the new appreciation of the importance of evidence previously known but not used. A new expert opinion, based on facts available to the trial experts, falls within evidence that was previously known but not used. State v. Fosnow, 2001 WI App 2, 240 Wis. 2d 699, 624 N.W.2d 883, 00-0122.

974.02 Annotation A defendant must show by a preponderance of the evidence that there is a fair and just reason for allowing the withdrawal of a plea. An assertion of innocence is important but not dispositive. State v. Leitner, 2001 WI App 172, 247 Wis. 2d 195, 633 N.W.2d 207, 00-1718. Affirmed on other grounds, 2002 WI 77, 253 Wis. 2d 449, 646 N.W.2d 341, 00-1718.

974.02 Annotation A challenge to the sufficiency of evidence is different from other types of challenges not previously raised during trial, which justifies allowing a challenge to the sufficiency of the evidence to be raised on appeal as a matter of right despite the fact that the challenge was not raised in the circuit court. State v. Hayes, 2004 WI 80, 273 Wis. 2d 1, 681 N.W.2d 203, 02-1542.

974.02 Annotation For a new trial based on newly discovered evidence, the defendant must prove, by clear and convincing evidence, that: 1) the evidence was discovered after conviction; 2) the defendant was not negligent in seeking evidence; 3) the evidence is material to an issue in the case; and 4) the evidence is not merely cumulative. If the defendant meets this burden, the circuit court must determine whether a reasonable probability exists that a different result would be reached in a trial. State v. Armstrong, 2005 WI 119, 283 Wis. 2d 639, 700 N.W.2d 98, 01-2789.

974.02 Annotation After determining that both parties presented credible evidence in a motion for a new trial based on newly discovered evidence, it is not the court's role to weigh the evidence. Instead, once the circuit court finds that newly discovered evidence is credible, it is required to determine whether there is a reasonable probability that a jury, hearing all evidence, would have a reasonable doubt as to the defendant's guilt. This question is not answered by a determination that the state's evidence is stronger. State v. Edmunds, 2008 WI App 33, 308 Wis. 2d 374, 746 N.W.2d 590, 07-0933.

974.02 Annotation Wisconsin affords a convicted person the right to postconviction counsel. It would be absurd to suggest that a person has a right to counsel at trial and on appeal, but no right to counsel at a postconviction proceeding in the circuit court, which is often the precursor to an appeal. However, a defendant does not have the right to be represented by: 1) an attorney he or she cannot afford; 2) an attorney who is not willing to represent the defendant; 3) an attorney with a conflict of interest; or 4) an advocate who is not a member of the bar. State v. Peterson, 2008 WI App 140, 314 Wis. 2d 192, 757 N.W.2d 834, 07-1867.

974.02 Annotation In order to set aside a judgment of conviction based on newly discovered evidence, newly discovered evidence must be material to an issue in the case. If evidence of third-party culpability would not be admissible at trial, then it could not be material to the issue of guilt or innocence. In order to present evidence and make argument suggesting that a third party may have committed the charged crime, a defendant must show that the third party had: 1) opportunity; 2) motive; and 3) a direct connection to the crime that is not remote in time, place, or circumstances. State v. Vollbrecht, 2012 WI App 90, 344 Wis. 2d 69, 820 N.W.2d 443, 11-0425.

974.02 Annotation In order to set aside a judgment of conviction based on newly discovered evidence, the newly discovered evidence must be sufficient to establish that a defendant's conviction was a "manifest injustice." When the defendant has proven the first four criteria of the newly discovered evidence analysis (see note to Kivioja), it must then be determined whether a reasonable probability exists that had the jury heard the newly discovered evidence, it would have had a reasonable doubt as to the defendant's guilt. State v. Vollbrecht, 2012 WI App 90, 344 Wis. 2d 69, 820 N.W.2d 443, 11-0425.

974.02 Annotation By moving for a new trial, defendant does not waive the right to acquittal based on insufficiency of the evidence. Burks v. United States, 437 U.S. 1 (1978).

974.02 Annotation When postconviction counsel failed to assert a claim of ineffective assistance of trial counsel in a postconviction motion under s. 974.02, the defendant's opportunity to argue that claim on direct appeal was foreclosed. The appropriate forum for asserting ineffective assistance of postconviction counsel for failure to raise ineffective assistance of trial counsel was in a collateral motion under s. 974.06. Page v. Frank, 343 F.3d 901 (2003).

974.02 Annotation Failure to petition state supreme court for review precluded federal habeas corpus relief. Carter v. Gagnon, 495 F. Supp. 878 (1980).

974.02 Annotation Postconviction remedies in the 1970's. Eisenberg, 56 MLR 69.

974.02 Annotation Confusion in the court — Wisconsin's harmless error rule in criminal appeals. 63 MLR 641 (1980).

974.02 Annotation The duties of trial counsel after conviction. Eisenberg, 1975 WBB No. 2.



974.05 State's appeal.

974.05  State's appeal.

974.05(1)(1) Within the time period specified by s. 808.04 (4) and in the manner provided for civil appeals under chs. 808 and 809, an appeal may be taken by the state from any:

974.05(1)(a) (a) Final order or judgment adverse to the state, whether following a trial or a plea of guilty or no contest, if the appeal would not be prohibited by constitutional protections against double jeopardy.

974.05(1)(b) (b) Order granting postconviction relief under s. 974.02, 974.06, or 974.07.

974.05(1)(c) (c) Judgment and sentence or order of probation not authorized by law.

974.05(1)(d) (d) Order or judgment the substantive effect of which results in:

974.05(1)(d)1. 1. Quashing an arrest warrant;

974.05(1)(d)2. 2. Suppressing evidence; or

974.05(1)(d)3. 3. Suppressing a confession or admission.

974.05(2) (2) If the defendant appeals or prosecutes a writ of error, the state may move to review rulings of which it complains, as provided by s. 809.10 (2) (b).

974.05(3) (3) Permission of the trial court is not required for the state to appeal, but the district attorney shall serve notice of such appeal or of the procurement of a writ of error upon the defendant or the defendant's attorney.

974.05 History History: 1971 c. 298; Sup. Ct. Order, 67 Wis. 2d 585, 784 (1975); 1977 c. 187; 1983 a. 219; 1991 a. 39; 1993 a. 486; 2001 a. 16.

974.05 Annotation If the state appeals from an order suppressing evidence, the defendant can ask for a review of another part of the order, although he or she could not appeal directly. State v. Beals, 52 Wis. 2d 599, 191 N.W.2d 221 (1971).

974.05 Annotation That the state can appeal from an order suppressing evidence, but the defendant cannot, does not show a denial of equal protection of the law. State v. Withers, 61 Wis. 2d 37, 211 N.W.2d 456 (1973).

974.05 Annotation The granting of a motion to withdraw a guilty plea is a final order appealable by the state. State v. Bagnall, 61 Wis. 2d 297, 212 N.W.2d 122 (1973).

974.05 Annotation The trial court's setting aside of a jury finding of guilt and its dismissal of the information, was not appealable by the state because it was a final judgment adverse to the state made after jeopardy had attached, and jeopardy was not waived; hence the judgment was not within those situations from which a state appeal is authorized by this section. State v. Detco, Inc. 66 Wis. 2d 95, 223 N.W.2d 859 (1974).

974.05 Annotation The trial court's order specifying conditions of incarceration was neither a judgment nor a sentence under sub. (1) (c). State v. Gibbons, 71 Wis. 2d 94, 237 N.W.2d 33 (1976).

974.05 Annotation Under s. 808.03 (2), both the prosecution and defense may seek permissive appeals of nonfinal orders. State v. Rabe, 96 Wis. 2d 48, 291 N.W.2d 809 (1980).

974.05 Annotation Sub. (1) (d) 2. authorizes the state to appeal an order suppressing a defendant's oral statements. State v. Mendoza, 96 Wis. 2d 106, 291 N.W.2d 478 (1980).

974.05 Annotation Sub. (2) does not confine the right of cross-appeal to final judgments or orders. State v. Alles, 106 Wis. 2d 368, 316 N.W.2d 378 (1982).

974.05 Annotation The state may appeal as a matter of right any pretrial order barring admission of evidence that might "normally" determine the success of the prosecution's case. State v. Eichman, 155 Wis. 2d 552, 456 N.W.2d 143 (1990).

974.05 Annotation This section does not prohibit the trial court from hearing a motion by the state to reconsider an order granting postconviction relief. A trial court has inherent power to vacate or modify an order pursuant to s. 807.03. State v. Brockett, 2002 WI App 115, 254 Wis. 2d 817, 647 N.W.2d 357, 01-1295.

974.05 Annotation A ruling that reduced a charge form OWI 3rd offense to second offense was not appealable as a matter of right. Unlike a collateral challenge that would reduce an OWI charge from a 4th or greater offense to a 3rd or lesser offense, the reduced number of prior convictions at issue in this case would not change the applicable prohibited alcohol level. The circuit court's ruling would not require the state to present any different evidence at trial regarding the defendant's actual level of intoxication that would prevent the successful prosecution of the current charge. State v. Knapp, 2007 WI App 273, 306 Wis. 2d 843, 743 N.W.2d 481, 07-1582.



974.06 Postconviction procedure.

974.06  Postconviction procedure.

974.06(1) (1) After the time for appeal or postconviction remedy provided in s. 974.02 has expired, a prisoner in custody under sentence of a court or a person convicted and placed with a volunteers in probation program under s. 973.11 claiming the right to be released upon the ground that the sentence was imposed in violation of the U.S. constitution or the constitution or laws of this state, that the court was without jurisdiction to impose such sentence, or that the sentence was in excess of the maximum authorized by law or is otherwise subject to collateral attack, may move the court which imposed the sentence to vacate, set aside or correct the sentence.

974.06(2) (2) A motion for such relief is a part of the original criminal action, is not a separate proceeding and may be made at any time. The supreme court may prescribe the form of the motion.

974.06(3) (3) Unless the motion and the files and records of the action conclusively show that the person is entitled to no relief, the court shall:

974.06(3)(a) (a) Cause a copy of the notice to be served upon the district attorney who shall file a written response within the time prescribed by the court.

974.06(3)(b) (b) If it appears that counsel is necessary and if the defendant claims or appears to be indigent, refer the person to the state public defender for an indigency determination and appointment of counsel under ch. 977.

974.06(3)(c) (c) Grant a prompt hearing.

974.06(3)(d) (d) Determine the issues and make findings of fact and conclusions of law. If the court finds that the judgment was rendered without jurisdiction, or that the sentence imposed was not authorized by law or is otherwise open to collateral attack, or that there has been such a denial or infringement of the constitutional rights of the person as to render the judgment vulnerable to collateral attack, the court shall vacate and set the judgment aside and shall discharge the person or resentence him or her or grant a new trial or correct the sentence as may appear appropriate.

974.06(4) (4) All grounds for relief available to a person under this section must be raised in his or her original, supplemental or amended motion. Any ground finally adjudicated or not so raised, or knowingly, voluntarily and intelligently waived in the proceeding that resulted in the conviction or sentence or in any other proceeding the person has taken to secure relief may not be the basis for a subsequent motion, unless the court finds a ground for relief asserted which for sufficient reason was not asserted or was inadequately raised in the original, supplemental or amended motion.

974.06(5) (5) A court may entertain and determine such motion without requiring the production of the prisoner at the hearing. The motion may be heard under s. 807.13.

974.06(6) (6) Proceedings under this section shall be considered civil in nature, and the burden of proof shall be upon the person.

974.06(7) (7) An appeal may be taken from the order entered on the motion as from a final judgment.

974.06(8) (8) A petition for a writ of habeas corpus or an action seeking that remedy in behalf of a person who is authorized to apply for relief by motion under this section shall not be entertained if it appears that the applicant has failed to apply for relief, by motion, to the court which sentenced the person, or that the court has denied the person relief, unless it also appears that the remedy by motion is inadequate or ineffective to test the legality of his or her detention.

974.06 History History: 1971 c. 40 s. 93; 1977 c. 29, 187, 418; 1981 c. 289; Sup. Ct. Order, 141 Wis. 2d xiii (1987); 1991 a. 253.

974.06 Annotation Plea bargaining as a basis for withdrawal of a guilty plea and a new trial are discussed. State v. Wolfe, 46 Wis. 2d 478, 175 N.W.2d 216 (1970).

974.06 Annotation When the defendant makes a pro se motion within the time limited but counsel is not appointed until later, the court should hear the motion. A guilty plea can be withdrawn as a matter of right if it is established that: 1) there was a violation of a relevant constitutional right; 2) the violation caused the defendant to plead guilty; and 3) at the time of the guilty plea the defendant was unaware of potential constitutional challenges to the prosecution's case because of that violation. State v. Carlson, 48 Wis. 2d 222, 179 N.W.2d 851 (1970).

974.06 Annotation A defendant's contention that he concluded he was going to be sentenced under the Youth Service Act for no more than 2 years, whereas a 20-year sentence was imposed, constituted no grounds for withdrawal of the guilty plea when trial defense counsel asserted at the postconviction hearing that such a sentence was a desired objective but that no agreement had been made with the district attorney that it could be achieved nor representation made to his client that the lesser sentence would be imposed. State v. Froelich, 49 Wis. 2d 551, 182 N.W.2d 267 (1971).

974.06 Annotation The sentencing judge is not disqualified from conducting a hearing on a postconviction motion to withdraw a guilty plea unless the judge has interjected himself or herself into the plea bargaining to the extent that he or she may become a material witness or may otherwise be disqualified. Rahhal v. State, 52 Wis. 2d 144, 187 N.W.2d 800 (1971).

974.06 Annotation The defendant could not withdraw his guilty plea after entering a plea bargain for a recommendation of a one-year sentence by the prosecutor when the presentence report recommended 2 years and the defendant did not object. Farrar v. State, 52 Wis. 2d 651, 191 N.W.2d 214 (1971).

974.06 Annotation Postconviction procedure cannot be used as a substitute for appeal. Trial errors such as insufficiency of evidence and instructions and errors in the admission of evidence cannot be raised. State v. Langston, 53 Wis. 2d 228, 191 N.W.2d 713 (1971).

974.06 Annotation The procedure to be followed as to postconviction motions is discussed. Peterson v. State, 54 Wis. 2d 370, 195 N.W.2d 837 (1972).

974.06 Annotation No hearing need be granted when the record refutes a defendant's claims and they can be found to have no merit. Nelson v. State, 54 Wis. 2d 489, 195 N.W.2d 629 (1972).

974.06 Annotation This section is not a remedy for an ordinary rehearing or reconsideration of sentencing on its merits. Only constitutional and jurisdictional questions may be raised. This section may be used to review sentences and convictions regardless of the date of prosecution. State ex rel. Warren v. County Court, 54 Wis. 2d 613, 197 N.W.2d 1 (1972).

974.06 Annotation A petition under this section is limited to jurisdictional and constitutional issues. It is not a substitute for a motion for a new trial. Vara v. State, 56 Wis. 2d 390, 202 N.W.2d 10 (1972).

974.06 Annotation A question of sufficiency of the evidence cannot be reached by a motion under this section. The complete failure to produce any evidence could be reached, because conviction without evidence of guilt would be a denial of due process. Weber v. State, 59 Wis. 2d 371, 208 N.W.2d 396 (1973).

974.06 Annotation A motion for postconviction relief may be denied without a hearing if the defendant fails to allege sufficient facts to raise a question of fact or presents only conclusory allegations, or the record conclusively demonstrates that he or she is not entitled to relief. If multiple grounds for relief are claimed, particularized rulings as to each are to be made in denying the motion without an evidentiary hearing. Smith v. State, 60 Wis. 2d 373, 210 N.W.2d 678 (1973).

974.06 Annotation In view of s, 971.31 (2), objection to an arrest, insufficiency of the complaint, or the use of illegal means to obtain evidence may not be raised for the first time under this section. State v. Kuecey, 60 Wis. 2d 677, 211 N.W.2d 453 (1973).

974.06 Annotation When a defendant, ordered to be present at a hearing under this section, escapes from prison, the court may summarily dismiss the petition. State v. John, 60 Wis. 2d 730, 211 N.W.2d 463 (1973).

974.06 Annotation The supreme court does not encourage the assignment of members of the prosecutor's staff to review petitions for postconviction relief. Holmes v. State, 63 Wis. 2d 389, 217 N.W.2d 657 (1974).

974.06 Annotation Facts must be alleged in the petition and the petitioner cannot stand on conclusory allegations, hoping to supplement them at a hearing. Levesque v. State, 63 Wis. 2d 412, 217 N.W.2d 317 (1974).

974.06 Annotation The failure to establish a factual basis for a guilty plea is of constitutional dimensions and is the type of error that can be reached by a s. 974.06 motion. Loop v. State, 65 Wis. 2d 499, 222 N.W.2d 694 (1974).

974.06 Annotation The necessity or desirability of the presence of the defendant at a hearing on postconviction motions is a matter of discretion for the trial court and depends upon the existence of substantial issues of fact. There was no abuse of discretion in the denial of defendant's motion to be present at the hearing on his s. 974.06 motions when only issues of law were raised and defense counsel had other opportunities to consult with the defendant. Sanders v. State, 69 Wis. 2d 242, 230 N.W.2d 845 (1975).

974.06 Annotation Although the defendant's allegation had no support in the record of the original proceedings, a silent record did not conclusively show that the defendant was not entitled to no relief. When the defendant refuted his earlier statement that no promises were made to induce his confession other than that he would not have to go to jail that day and alleged a promise of probation, an issue of fact was presented requiring an evidentiary hearing. Zuehl v. State, 69 Wis. 2d 355, 230 N.W.2d 673 (1975).

974.06 Annotation Procedures made applicable by the postconviction relief statute shall be the exclusive procedure utilized to seek correction of an allegedly unlawful sentence. Spannuth v. State, 70 Wis. 2d 362, 234 N.W.2d 79 (1975).

974.06 Annotation State courts do not have subject-matter jurisdiction over postconviction motions of federal prisoners not in custody under the sentence of a state court. State v. Theoharopoulos, 72 Wis. 2d 327, 240 N.W.2d 635 (1976).

974.06 Annotation An issue considered on direct review cannot be reconsidered on a motion under this section. Beamon v. State, 93 Wis. 2d 215, 286 N.W.2d 592 (1980).

974.06 Annotation This section does not supplant the writ of error coram nobis. Jessen v. State, 95 Wis. 2d 207, 290 N.W.2d 685 (1980).

974.06 Annotation A court had no jurisdiction under this section to hear a challenge of the computation of prisoner's good time. Habeas corpus is the proper avenue of relief. State v. Johnson, 101 Wis. 2d 698, 305 N.W.2d 188 (Ct. App. 1981).

974.06 Annotation The power of a circuit court to stay the execution of a sentence for legal cause does not include the power to stay the sentence while a collateral attack is being made on the conviction by a habeas corpus proceeding in federal court. State v. Shumate, 107 Wis. 2d 460, 319 N.W.2d 834 (1982).

974.06 Annotation The burden of proof under sub. (6) is clear and convincing evidence. State v. Walberg, 109 Wis. 2d 96, 325 N.W.2d 687 (1982).

974.06 Annotation A defendant's uncorroborated allegations will not support a claim of ineffective representation when counsel is unavailable to rebut the claim of ineffectiveness. State v. Lukasik, 115 Wis. 2d 134, 340 N.W.2d 62 (Ct. App. 1983).

974.06 Annotation Formal violation of s. 971.08 may not be remedied under this section. Motions under this section are limited to jurisdictional and constitutional matters. State v. Carter, 131 Wis. 2d 69, 389 N.W.2d 1 (1986).

974.06 Annotation While a trial court's failure to submit a lesser-included offense instruction to jury would probably result in reversal upon timely direct appeal, the error is not of constitutional proportion entitling a defendant to pursue relief under this section. State v. Nicholson, 148 Wis. 2d 353, 435 N.W.2d 298 (Ct. App. 1988).

974.06 Annotation A defendant challenging a sentence on due process grounds based upon a failure to receive a copy of the presentence investigation report is entitled to a hearing only upon showing that the court had a blanket policy of denial of access and the policy was specifically applied to the defendant, or that before sentencing the defendant personally sought access and was denied it. State v. Flores, 158 Wis. 2d 636, 462 N.W.2d 899 (Ct. App. 1990).

974.06 Annotation A defendant's death did not moot a motion under s. 974.06 or the appeal of its denial. State v. Witkowski, 163 Wis. 2d 985, 473 N.W.2d 512 (Ct. App. 1991).

974.06 Annotation A court should permit post sentencing withdrawal of a guilty or no contest plea only to correct a "manifest injustice." State v. Krieger, 163 Wis. 2d 241, 471 N.W.2d 599 (Ct. App. 1991).

974.06 Annotation If a defendant is represented by the same attorney at trial and after conviction, the attorney's inability to assert his or her own ineffectiveness is a sufficient reason under sub. (4) for not asserting the matter in the original s. 974.06 motion. State v. Robinson, 177 Wis. 2d 46, 501 N.W.2d 831 (Ct. App. 1993).

974.06 Annotation When a defendant must be present for a postconviction evidentiary hearing, the use of a telephone hearing is not authorized. State v. Vennemann, 180 Wis. 2d 81, 508 N.W.2d 404 (1993).

974.06 Annotation A defendant is prohibited from raising a constitutional issue on a motion under s. 974.06 if the claim could have been raised in a previously filed s. 974.02 motion or a direct appeal. State v. Escalona-Naranjo, 185 Wis. 2d 168, 517 N.W.2d 157 (1994).

974.06 Annotation Generally new rules of law will not be applied retroactively to cases on collateral review under this section. State v. Horton, 195 Wis. 2d 280, 536 N.W.2d 155 (Ct. App. 1995), 93-3380.

974.06 Annotation A motion may not be filed under this section while an appeal of the same case is pending. When an appeal has not been resolved, the time for appeal under sub. (1) has not expired. State v. Redmond, 203 Wis. 2d 13, 552 N.W.2d 115 (Ct. App. 1996), 94-1544.

974.06 Annotation The Escanalona-Naranjo rule that a prisoner is compelled to raise in an original motion all grounds for postconviction relief that could have all been brought at the same time is extended to appeals by certiorari from parole and probation revocation hearings. State ex rel. Macemon v. Christie, 216 Wis. 2d 337, 576 N.W.2d 84 (Ct. App. 1998), 97-0660.

974.06 Annotation Subject to any other bars, all defendants on probation have standing to pursue postconviction relief under this section. State v. Mentzel, 218 Wis. 2d 734, 581 N.W.2d 581 (Ct. App. 1998), 97-1814.

974.06 Annotation Section 973.13 commands that all sentences in excess of that authorized by law be declared void, including the repeater portion of a sentence. Prior postconviction motions that failed to challenge the validity of the sentence do not bar seeking relief from faulty repeater sentences. State v. Flowers, 221 Wis. 2d 20, 586 N.W.2d 175 (Ct. App. 1998), 97-3682.

974.06 Annotation Escalona-Naranjo did not overrule Robinson. State v. Hensley, 221 Wis. 2d 473, 585 N.W.2d 683 (Ct. App. 1998), 97-3052.

974.06 Annotation A motion to modify a sentence under this section, due to an improperly entered restitution order, does not allow granting a money judgment against the state for the recovery of improperly collected restitution under the improper sentence. State v. Minniecheske, 223 Wis. 2d 493, 590 N.W.2d 17 (Ct. App. 1998), 98-1369.

974.06 Annotation Whether a claim that newly discovered evidence entitles a probation revokee to an evidentiary hearing to determine whether a new probation revocation hearing should be conducted shall be governed by procedures analogous to those in criminal cases. Booker v. Schwarz, 2004 WI App 50, 270 Wis. 2d 745, 678 N.W.2d 361, 03-0217.

974.06 Annotation Trial courts may correct obvious errors in sentences when it is clear that a good faith mistake was made in an initial sentencing pronouncement, the court promptly recognizes the error, and the court, by reducing an erroneous original sentence on one count and increasing the original sentence on another, seeks to impose a lawfully structured sentence that achieves the overall disposition the court originally intended. State v. Gruetzmacher, 2004 WI 55, 271 Wis. 2d 585, 679 N.W.2d 533, 02-3014.

974.06 Annotation A hearing on a postconviction motion is required only when the movant states sufficient material facts that, if true, would entitle the defendant to relief. The mere assertion of a claim of manifest injustice, in this case the ineffective assistance of counsel, does not entitle a defendant to the granting of relief. State v. Allen, 2004 WI 106, 274 Wis. 2d 568, 682 N.W.2d 433, 02-2555.

974.06 Annotation When a defendant's postconviction issues have been addressed by the no merit procedure under s. 809.32, the defendant may not thereafter again raise those issues or other issues that could have been raised in a previous postconviction motion under s. 974.06, absent the defendant demonstrating a sufficient reason for failing to raise those issues previously. State v. Tillman, 2005 WI App 71, 281 Wis. 2d 157, 696 N.W.2d 574, 04-0966.

974.06 Annotation This section and Escalona-Naranjo preclude a defendant from pursuing claims in a subsequent appeal that could have been raised in his or her direct appeal, unless the defendant provides sufficient reason for failure to raise the claims in the first instance. That the appeal was dismissed pursuant to s. 809.83 (2) does not change the result. State v. Thames, 2005 WI App 101, 281 Wis. 2d 772, 700 N.W.2d 285, 04-1257.

974.06 Annotation A sufficiency of the evidence challenge may be raised directly in a motion under this section because such a claim is a matter of constitutional dimension. State v. Miller, 2009 WI App 111, 320 Wis. 2d 724, 772 N.W.2d 188, 07-1052.

974.06 Annotation A defendant is not required to file a response to the no-merit report under s. 809.32, but the fact that a defendant does not file a response to a no-merit report is not, by itself, a sufficient reason to permit the defendant to raise new claims under s. 974.06. Defendants must show a sufficient reason for failing to raise an issue in a response to a no-merit report because the court will have performed an examination of the record and determined any issues noted or any issues that are apparent to be without arguable merit. State v. Allen, 2010 WI 89, 328 Wis. 2d 1, 786 N.W.2d 124, 07-0795.

974.06 Annotation A defendant gets review of issues not raised only if the court of appeals follows the no-merit protocol. If the no-merit procedure was followed, then it is irrelevant whether the defendant raised his or her claims. He or she got review of those claims from the court of appeals, and he is barred from raising them again. If it was not followed, it is similarly irrelevant whether the claims were raised. The failure to raise them may or may not have contributed to the court of appeals' failure to identify issues of arguable merit, but the court of appeals and appellate counsel should have found them and the defendant may not be barred from bringing an motion under s. 974.06 if the no-merit procedure was not followed. State v. Allen, 2010 WI 89, 328 Wis. 2d 1, 786 N.W.2d 124, 07-0795.

974.06 Annotation If the court of appeals fails to discuss an issue of actual or arguable merit, the defendant has the opportunity to file: 1) a motion for reconsideration of the decision under s. 809.32 (1); 2) a petition for review with the supreme court; or 3) an immediate s. 974.06 motion, identifying any issue of arguable merit that was overlooked and, in the latter instance, explaining why nothing was said in a response to the no-merit report. Delay in these circumstances can seldom be justified. Failure of a defendant to respond to both a no-merit report and the decision on the no-merit report firms up the case for forfeiture of any issue that could have been raised. State v. Allen, 2010 WI 89, 328 Wis. 2d 1, 786 N.W.2d 124, 07-0795.

974.06 Annotation While a postconviction motion under this section is not subject to the time limits set forth in s. 809.30 or 973.19, a s. 974.06 motion is limited to constitutional and jurisdictional challenges. It cannot be used to challenge a sentence based on an erroneous exercise of discretion when a sentence is within the statutory maximum or otherwise within the statutory power of the court. State v. Nickel, 2010 WI App 161, 330 Wis. 2d 750, 794 N.W.2d 765, 09-1399.

974.06 Annotation There is no exception for postconviction discovery motions to the Escalona-Naranjo rule requiring criminal defendants to consolidate their postconviction claims into a single appeal absent a sufficient reason. State v. Kletzien, 2011 WI App 22, 331 Wis. 2d 640, 794 N.W.2d 920, 10-0296.

974.06 Annotation Sentence modification and postconviction relief under this section are separate proceedings such that filing one does not result in a waiver of the other. State v. Melton, 2013 WI 65, ___ Wis. 2d ___, ___ N.W.2d ___, 11-1770.

974.06 Annotation A claim for ineffective assistance of postconviction counsel must be filed with the circuit court, either as a motion under this section or as a petition for a writ of habeas corpus. A defendant arguing ineffective assistance of appellate counsel, conversely, may not seek relief under this section and must instead petition the court of appeals for a writ of habeas corpus. State v. Starks, 2013 WI 69, ___ Wis. 2d ___, ___ N.W.2d ___, 10-0425.

974.06 Annotation Because an individual has no underlying constitutional right to appointed counsel in state collateral postconviction proceedings, an individual may not insist upon implementation of Anders v. California, 386 U.S. 738, procedures. Pennsylvania v. Finley, 481 U.S. 551 (1987).

974.06 Annotation When postconviction counsel failed to assert a claim of ineffective assistance of trial counsel in a postconviction motion under s. 974.02, the defendant's opportunity to argue that claim on direct appeal was foreclosed. The appropriate forum for asserting ineffective assistance of postconviction counsel for failure to raise ineffective assistance of trial counsel was in a collateral motion under s. 974.06. Page v. Frank, 343 F.3d 901 (2003).

974.06 Annotation This section does not constitute direct review for purposes of calculating the date in which a judgment became final by the conclusion of direct review or the expiration of the time for seeking such review under 28 U.S.C. 2244(d)(1)(A). This section is, in fact, a statute addressing collateral relief. Graham v. Borgen, 483 F.3d 475 (2007).

974.06 Annotation Section 974.06 motions challenging the effectiveness of appellate counsel should be filed directly in the court of appeals. But, s. 974.06 motions challenging the effectiveness of appellate counsel on the grounds that appellate counsel should have challenged trial counsel's effectiveness should be filed in the trial court. Morales v. Lundquist, 580 F.3d 653 (2009).

974.06 Annotation Postconviction remedies in the 1970's. Eisenberg, 56 MLR 69.

974.06 Annotation The duties of trial counsel after conviction. Eisenberg, 1975 WBB No. 2.

974.06 Annotation Wisconsin postconviction remedies. 1970 WLR 1145.

974.06 Annotation Postconviction procedure; custody requirements. 1971 WLR 636.

974.06 Annotation State v. Escalona-Naranjo: A Limitation on Criminal Appeals in Wisconsin? Hunt. 1997 WLR 207.

974.06 Annotation New Laws Reflect the Power and Potential of DNA. Findley. Wis. Law. May, 2002.



974.07 Motion for postconviction deoxyribonucleic acid testing of certain evidence.

974.07  Motion for postconviction deoxyribonucleic acid testing of certain evidence.

974.07(1) (1) In this section:

974.07(1)(a) (a) "Government agency" means any department, agency, or court of the federal government, of this state, or of a city, village, town, or county in this state.

974.07(1)(b) (b) "Movant" means a person who makes a motion under sub. (2).

974.07(2) (2) At any time after being convicted of a crime, adjudicated delinquent, or found not guilty by reason of mental disease or defect, a person may make a motion in the court in which he or she was convicted, adjudicated delinquent, or found not guilty by reason of mental disease or defect for an order requiring forensic deoxyribonucleic acid testing of evidence to which all of the following apply:

974.07(2)(a) (a) The evidence is relevant to the investigation or prosecution that resulted in the conviction, adjudication, or finding of not guilty by reason of mental disease or defect.

974.07(2)(b) (b) The evidence is in the actual or constructive possession of a government agency.

974.07(2)(c) (c) The evidence has not previously been subjected to forensic deoxyribonucleic acid testing or, if the evidence has previously been tested, it may now be subjected to another test using a scientific technique that was not available or was not utilized at the time of the previous testing and that provides a reasonable likelihood of more accurate and probative results.

974.07(3) (3) A movant or, if applicable, his or her attorney shall serve a copy of the motion made under sub. (2) on the district attorney's office that prosecuted the case that resulted in the conviction, adjudication, or finding of not guilty by reason of mental disease or defect. The court in which the motion is made shall also notify the appropriate district attorney's office that a motion has been made under sub. (2) and shall give the district attorney an opportunity to respond to the motion. Failure by a movant to serve a copy of the motion on the appropriate district attorney's office does not deprive the court of jurisdiction and is not grounds for dismissal of the motion.

974.07(4) (4)

974.07(4)(a)(a) The clerk of the circuit court in which a motion under sub. (2) is made shall send a copy of the motion and, if a hearing on the motion is scheduled, a notice of the hearing to the victim of the crime or delinquent act committed by the movant, if the clerk is able to determine an address for the victim. The clerk of the circuit court shall make a reasonable attempt to send the copy of the motion to the address of the victim within 7 days of the date on which the motion is filed and shall make a reasonable attempt to send a notice of hearing, if a hearing is scheduled, to the address of the victim, postmarked at least 10 days before the date of the hearing.

974.07(4)(b) (b) Notwithstanding the limitation on the disclosure of mailing addresses from completed information cards submitted by victims under ss. 51.37 (10) (dx), 301.046 (4) (d), 301.048 (4m) (d), 301.38 (4), 302.105 (4), 304.06 (1) (f), 304.063 (4), 938.51 (2), 971.17 (6m) (d), and 980.11 (4), the department of corrections, the parole commission, and the department of health services shall, upon request, assist clerks of court in obtaining information regarding the mailing address of victims for the purpose of sending copies of motions and notices of hearings under par. (a).

974.07(5) (5) Upon receiving under sub. (3) a copy of a motion made under sub. (2) or notice from a court that a motion has been made, whichever occurs first, the district attorney shall take all actions necessary to ensure that all biological material that was collected in connection with the investigation or prosecution of the case and that remains in the actual or constructive custody of a government agency is preserved pending completion of the proceedings under this section.

974.07(6) (6)

974.07(6)(a)(a) Upon demand the district attorney shall disclose to the movant or his or her attorney whether biological material has been tested and shall make available to the movant or his or her attorney the following material:

974.07(6)(a)1. 1. Findings based on testing of biological materials.

974.07(6)(a)2. 2. Physical evidence that is in the actual or constructive possession of a government agency and that contains biological material or on which there is biological material.

974.07(6)(b) (b) Upon demand the movant or his or her attorney shall disclose to the district attorney whether biological material has been tested and shall make available to the district attorney the following material:

974.07(6)(b)1. 1. Findings based on testing of biological materials.

974.07(6)(b)2. 2. The movant's biological specimen.

974.07(6)(c) (c) Upon motion of the district attorney or the movant, the court may impose reasonable conditions on availability of material requested under pars. (a) 2. and (b) 2. in order to protect the integrity of the evidence.

974.07(6)(d) (d) This subsection does not apply unless the information being disclosed or the material being made available is relevant to the movant's claim at issue in the motion made under sub. (2).

974.07(7) (7)

974.07(7)(a)(a) A court in which a motion under sub. (2) is filed shall order forensic deoxyribonucleic acid testing if all of the following apply:

974.07(7)(a)1. 1. The movant claims that he or she is innocent of the offense at issue in the motion under sub. (2).

974.07(7)(a)2. 2. It is reasonably probable that the movant would not have been prosecuted, convicted, found not guilty by reason of mental disease or defect, or adjudicated delinquent for the offense at issue in the motion under sub. (2), if exculpatory deoxyribonucleic acid testing results had been available before the prosecution, conviction, finding of not guilty, or adjudication for the offense.

974.07(7)(a)3. 3. The evidence to be tested meets the conditions under sub. (2) (a) to (c).

974.07(7)(a)4. 4. The chain of custody of the evidence to be tested establishes that the evidence has not been tampered with, replaced, or altered in any material respect or, if the chain of custody does not establish the integrity of the evidence, the testing itself can establish the integrity of the evidence.

974.07(7)(b) (b) A court in which a motion under sub. (2) is filed may order forensic deoxyribonucleic acid testing if all of the following apply:

974.07(7)(b)1. 1. It is reasonably probable that the outcome of the proceedings that resulted in the conviction, the finding of not guilty by reason of mental disease or defect, or the delinquency adjudication for the offense at issue in the motion under sub. (2), or the terms of the sentence, the commitment under s. 971.17, or the disposition under ch. 938, would have been more favorable to the movant if the results of deoxyribonucleic acid testing had been available before he or she was prosecuted, convicted, found not guilty by reason of mental disease or defect, or adjudicated delinquent for the offense.

974.07(7)(b)2. 2. The evidence to be tested meets the conditions under sub. (2) (a) to (c).

974.07(7)(b)3. 3. The chain of custody of the evidence to be tested establishes that the evidence has not been tampered with, replaced, or altered in any material respect or, if the chain of custody does not establish the integrity of the evidence, the testing itself can establish the integrity of the evidence.

974.07(8) (8) The court may impose reasonable conditions on any testing ordered under this section in order to protect the integrity of the evidence and the testing process. If appropriate, the court may order the state crime laboratories to perform the testing as provided under s. 165.77 (2m) or, after consulting with the movant and the district attorney, may order that the material be sent to a facility other than the state crime laboratories for testing. If ordered to perform testing under this section, the crime laboratories may, subject to the approval of the movant and the district attorney, arrange for another facility to perform the testing.

974.07(9) (9) If a court in which a motion under sub. (2) is filed does not order forensic deoxyribonucleic acid testing, or if the results of forensic deoxyribonucleic acid testing ordered under this section are not supportive of the movant's claim, the court shall determine the disposition of the evidence specified in the motion subject to the following:

974.07(9)(a) (a) If a person other than the movant is in custody, as defined in s. 968.205 (1) (a), the evidence is relevant to the criminal, delinquency, or commitment proceeding that resulted in the person being in custody, the person has not been denied deoxyribonucleic acid testing or postconviction relief under this section, and the person has not waived his or her right to preserve the evidence under s. 165.81 (3), 757.54 (2), 968.205, or 978.08, the court shall order the evidence preserved until all persons entitled to have the evidence preserved are released from custody, and the court shall designate who shall preserve the evidence.

974.07(9)(b) (b) If the conditions in par. (a) are not present, the court shall determine the disposition of the evidence, and, if the evidence is to be preserved, by whom and for how long. The court shall issue appropriate orders concerning the disposition of the evidence based on its determinations.

974.07(10) (10)

974.07(10)(a)(a) If the results of forensic deoxyribonucleic acid testing ordered under this section support the movant's claim, the court shall schedule a hearing to determine the appropriate relief to be granted to the movant. After the hearing, and based on the results of the testing and any evidence or other matter presented at the hearing, the court shall enter any order that serves the interests of justice, including any of the following:

974.07(10)(a)1. 1. An order setting aside or vacating the movant's judgment of conviction, judgment of not guilty by reason of mental disease or defect, or adjudication of delinquency.

974.07(10)(a)2. 2. An order granting the movant a new trial or fact-finding hearing.

974.07(10)(a)3. 3. An order granting the movant a new sentencing hearing, commitment hearing, or dispositional hearing.

974.07(10)(a)4. 4. An order discharging the movant from custody, as defined in s. 968.205 (1) (a), if the movant is in custody.

974.07(10)(a)5. 5. An order specifying the disposition of any evidence that remains after the completion of the testing, subject to sub. (9) (a) and (b).

974.07(10)(b) (b) A court may order a new trial under par. (a) without making the findings specified in s. 805.15 (3) (a) and (b).

974.07(11) (11) A court considering a motion made under sub. (2) by a movant who is not represented by counsel shall, if the movant claims or appears to be indigent, refer the movant to the state public defender for determination of indigency and appointment of counsel under s. 977.05 (4) (j).

974.07(12) (12)

974.07(12)(a)(a) The court may order a movant to pay the costs of any testing ordered by the court under this section if the court determines that the movant is not indigent.

974.07(12)(b) (b) A movant is indigent for purposes of par. (a) if any of the following apply:

974.07(12)(b)1. 1. The movant was referred to the state public defender under sub. (11) for a determination of indigency and was found to be indigent.

974.07(12)(b)2. 2. The movant was referred to the state public defender under sub. (11) for a determination of indigency but was found not to be indigent, and the court determines that the movant does not possess the financial resources to pay the costs of testing.

974.07(12)(b)3. 3. The movant was not referred to the state public defender under sub. (11) for a determination of indigency and the court determines that the movant does not possess the financial resources to pay the costs of testing.

974.07(12)(c) (c) The state crime laboratories shall pay for testing ordered under this section and performed by a facility other than the state crime laboratories if the court does not order the movant to pay for the testing.

974.07(13) (13) An appeal may be taken from an order entered under this section as from a final judgment.

974.07 History History: 2001 a. 16; 2005 a. 60; 2007 a. 20 s. 9121 (6) (a); 2009 a. 28; 2011 a. 38.

974.07 Annotation Sub. (6) compels the state to turn over evidence for independent DNA testing, subject to protective conditions imposed by the trial court. State v. Hudson, 2004 WI App 99, 273 Wis. 2d 707, 681 N.W.2d 316, 03-2083.

974.07 Annotation Sub. (6) gives the defendant the right to test sought-after evidence containing biological material if the circuit court determines that the evidence meets the conditions under sub. (2), the defendant complies with all reasonable conditions imposed by the court to protect the integrity of the evidence, and the testing of the evidence is at the defendant's own expense. If a movant seeks DNA testing at public expense, the movant must proceed under sub. (7) (a) or (b) and satisfy the heightened requirements in sub. (7). State v. Moran, 2005 WI 115, 284 Wis. 2d 24, 700 N.W.2d 884, 03-0561.

974.07 Annotation Preserving Due Process: Violations of the Wisconsin DNA Evidence Preservation Statute as Per Se Violations of the Fourteenth Amendment. Kipp. 2004 WLR 1245.






975. Sex crimes law.

975.001 Definition.

975.001  Definition. In this chapter, "department" means the department of health services.

975.001 History History: 1989 a. 31; 1995 a. 27 s. 9126 (19); 2007 a. 20 s. 9121 (6) (a).



975.01 End of commitments; declaration of policy.

975.01  End of commitments; declaration of policy.

975.01(1)(1) No person may be committed under this chapter after July 1, 1980.

975.01(2) (2) The legislature finds and declares that persons violating s. 940.225, 948.02, 948.025 or 948.06 or committing crimes when motivated by a desire for sexual excitement may be in need of specialized treatment. The legislature intends that the department should provide treatment for those persons.

975.01 History History: 1975 c. 184 s. 13; 1975 c. 421; 1979 c. 117; 1987 a. 332 s. 64; 1993 a. 227.

975.01 Annotation The trial court had no authority to vacate a sex crimes act commitment for the purpose of sentencing the offender under the criminal code. State v. Machner, 101 Wis. 2d 79, 303 N.W.2d 633 (1981).

975.01 Annotation Repeal of the Wisconsin sex crimes act. 1980 WLR 941.



975.06 Commitment to the department.

975.06  Commitment to the department.

975.06(1) (1)

975.06(1)(a) (a) If the department recommends specialized treatment for the defendant's mental or physical aberrations, the court shall order a hearing on the issue of the need for specialized treatment unless such hearing is expressly waived by the defendant. The hearing shall be conducted by the court or as provided in par. (b). The court may consider any department rule established in accordance with ch. 227 establishing criteria for recommending specialized treatment. The defendant shall be afforded the opportunity to appear with counsel; process to compel the attendance of witnesses and the production of evidence; and a physician, or clinical psychologist of defendant's choosing to examine the defendant and testify in defendant's behalf. If unable to provide counsel or expert witness, the court shall appoint such to represent or examine the defendant.

975.06(1)(b) (b) The hearing shall be to a jury, unless the defendant waives a jury. The number of jurors shall be determined under s. 756.06 (2) (b). The procedure shall be substantially like a jury trial in a civil action. The judge may instruct the jurors in the law. No verdict is valid or received unless agreed to and signed by five-sixths of the jurors. At the time of ordering a jury to be summoned, the court shall fix the date of hearing, which date shall be not less than 30 days nor more than 40 days after the demand for the jury was made. The court shall submit to the jury the following form of verdict:

STATE OF WISCONSIN

.... County

Members of the Jury:

Do you find from the evidence that the defendant .... (Insert name) .... is in need of specialized treatment? Answer "Yes" or "No".

975.06(2) (2) If, upon completion of the hearing as required in sub. (1), it is found that the defendant is in need of specialized treatment the court shall commit the defendant to the department. The court may stay execution of the commitment and place the defendant on probation under ch. 973 with a condition of probation that the defendant receive treatment in a manner to be prescribed by the court. If the defendant is not placed on probation, the court shall order the defendant conveyed by the proper county authorities, at county expense, to the sex crimes law facility designated by the department.

975.06(3) (3) Probation under sub. (2) shall be construed as a commitment to the department for the purposes of continuation of control as provided in this chapter.

975.06(4) (4) If, upon the completion of the hearing required in sub. (1), it is found that the defendant is not in need of such specialized treatment the court shall sentence the defendant as provided in ch. 973.

975.06(5) (5) If records of the department are required for any hearing under this chapter, they shall be made available upon a subpoena directed to the coordinator of the special review board of the department, who may respond in person or designate an agent to produce the records of the department.

975.06(6) (6) Persons committed under this section who are also encumbered with other sentences, whether concurrent with or consecutive to the commitment, may be placed by the department in any of the facilities listed in s. 975.08 (2) or (3) (a). Such facilities may be regarded as state prisons for the purpose of beginning the other sentences, crediting time served on them, and computing parole eligibility dates.

975.06(7) (7) If the defendant is not subject to a court order determining the defendant to be not competent to refuse medication or treatment for the defendant's mental condition and if the facility to which the defendant is conveyed under sub. (2) determines that the defendant should be subject to such a court order, the facility may file with the court with notice to the counsel for the defendant, the defendant and the district attorney, a motion for a hearing, under the standard specified in s. 51.61 (1) (g) 4., on whether the defendant is not competent to refuse medication or treatment. A report on which the motion is based shall accompany the motion and notice of motion and shall include a statement signed by a licensed physician that asserts that the defendant needs medication or treatment and that the defendant is not competent to refuse medication or treatment, based on an examination of the defendant by a licensed physician. Within 10 days after a motion is filed under this subsection, the court without a jury shall determine the defendant's competency to refuse medication or treatment. At the request of the defendant, the defendant's counsel or the district attorney, the hearing may be postponed, but in no case may the postponed hearing be held more than 20 days after a motion is filed under this subsection. If the district attorney, the defendant and defense counsel waive their respective opportunities to present other evidence on the issue, the court shall determine without a jury the defendant's competency to refuse medication or treatment on the basis of the report accompanying the motion. In the absence of these waivers, the court shall hold an evidentiary hearing on the issue. Upon consent of all parties and approval by the court for good cause shown, testimony may be received into the record of the hearing by telephone or live audiovisual means. If the state proves by evidence that is clear and convincing that the defendant is not competent to refuse medication or treatment, under the standard specified in s. 51.61 (1) (g) 4., the court shall make a determination and issue as part of the defendant's commitment order an order that the defendant is not competent to refuse medication or treatment and that whoever administers the medication or treatment to the defendant shall observe appropriate medical standards.

975.06 History History: 1973 c. 44; 1975 c. 155, 199, 200; 1977 c. 318; 1977 c. 447 s. 210; 1981 c. 20; 1989 a. 31; 1995 a. 268; Sup. Ct. Order No. 96-08, 207 Wis. 2d xv (1997); 1999 a. 85.

975.06 Annotation Legislative Council Note, 1975: This bill inserts provisions for a jury trial in the procedures to commit (s. 975.06) and recommit (s. 975.14) convicted defendants for special treatment under the Sex Crimes Law. In State ex rel. Farrell v. Stovall (1973), 59 Wis. 2d 148, the Wisconsin Supreme Court ruled, on equal protection grounds, that hearings on commitment and recommitment under the Sex Crimes Law must give the defendant the same rights as a proceeding under Ch. 51 (commitment for mental illness); i.e., a hearing on the issue to a jury. This bill provides for a 12-person jury, but allows the defendant to request a 6-person jury or waive a jury. It also requires that jury verdicts favoring special treatment must be agreed to by five-sixths of the jurors. The five-sixths requirement is drawn from ch. 51, and is also the standard for civil actions (see s. 270.25 [805.09 (2)]). [Bill 259-A]

975.06 Annotation A commitment to the department does not constitute cruel and unusual punishment. Howland v. State, 51 Wis. 2d 162, 186 N.W.2d 319 (1971).

975.06 Annotation The defendant is entitled to a jury determination on the question of his sexual deviancy at his initial commitment and any recommitment under s. 975.14. The procedure is substantially like a jury trial in a civil action. Some distinctions as to judicial review and release are still permitted. State ex rel. Farrell v. Stovall, 59 Wis. 2d 148, 207 N.W.2d 809 (1973).

975.06 Annotation A defendant, convicted of rape, committed while out on bail awaiting a new trial on a prior rape charge, who was placed on probation and ordered to receive outpatient treatment as a sex deviate upon the department's recommendation, did not, after retrial and conviction of the first offense and a change in the department's report, establish trial court abuse of discretion in committing him to the department. Cousins v. State, 62 Wis. 2d 217, 214 N.W.2d 315 (1974).

975.06 Annotation A court may impose a criminal sentence consecutive to a sex crimes commitment. State v. Kruse, 101 Wis. 2d 387, 305 N.W.2d 85 (1981).



975.07 The effect of appeal from a judgment of conviction.

975.07  The effect of appeal from a judgment of conviction.

975.07(1)(1) The right of a defendant to appeal from the judgment of conviction is not affected by this chapter.

975.07(2) (2) If a person who has been convicted and committed to the department appeals from a conviction, the execution of the commitment to the department shall not be stayed by the appeal except as provided in sub. (3).

975.07(3) (3) If the committing court is of the opinion that the appeal was taken in good faith and that the question raised merits review by the appellate court, or when there has been filed with the court a certificate that a judge of an appellate court is of the opinion that questions have been raised that merit review, the judge of the court in which the person was convicted, or in the case of the judge's incapacity to act, the judge by whom the certificate was filed, may direct that such person be released on bond under such conditions as, in the judge's opinion, will insure the person's submission to the control of the department at the proper time if it is determined on the appeal that the department is entitled to custody.

975.07 History History: 1993 a. 486.



975.08 Notice of commitments; treatment, transfer, use of other facilities.

975.08  Notice of commitments; treatment, transfer, use of other facilities.

975.08(1) (1) If a court commits a person to the department under s. 975.06 it shall at once notify the department of such action in writing.

975.08(2) (2) The department shall then arrange for the person's treatment in the institution best suited in its judgment to care for him or her. It may transfer him or her to or from any institution, including any correctional institution listed under s. 302.01, to provide for his or her needs and to protect the public. The department may irrespective of the person's consent require him or her to participate in vocational, physical, educational and correctional training and activities; may require such modes of life and conduct as seem best adapted to fit him or her for return to full liberty without danger to the public; and may make use of other methods of treatment and any treatment conducive to the correction of the person and to the prevention of future violations of law by him or her.

975.08(3) (3)

975.08(3)(a)(a) The department may make use of law enforcement, detention, parole, medical, psychiatric, psychological, educational, correctional, segregative and other resources, institutions and agencies, public or private, within the state. The department may enter into agreements with public officials for separate care and special treatment, in existing institutions, of persons subject to the control of the department under this chapter.

975.08(3)(b) (b) Nothing contained in par. (a) gives the department any of the following:

975.08(3)(b)1. 1. Control over existing institutions or agencies not already under its control.

975.08(3)(b)2. 2. Power to make use of any private agency or institution without that agency's or institution's consent.

975.08(4) (4) Placement of a person by the department in any institution or agency, not operated by the department, or the person's discharge by such institution or agency, shall not terminate the control of the department over the person. No person placed in such institution or agency may be released therefrom except to the department or after approval of such release by the department.

975.08 History History: 1981 c. 20; 1989 a. 31; 1993 a. 486; 1999 a. 85.



975.09 Periodic examination.

975.09  Periodic examination.

975.09(1) (1) The department shall make periodic examinations of all persons within its control under s. 975.06 for the purpose of determining whether existing orders and dispositions in individual cases should be modified or continued in force. These examinations may be made as frequently as the department considers desirable and shall be made with respect to every person at intervals not exceeding one year. The department shall keep written records of all examinations and of conclusions predicated thereon, and of all orders concerning the disposition or treatment of every person under its control. Failure of the department to examine a person committed to it or to make periodic examination does not entitle the person to a discharge from the control of the department, but does entitle the person to petition the committing court for an order of discharge, and the court shall discharge the person unless it appears in accordance with sub. (3) that there is necessity for further control.

975.09(2) (2) If the person petitions the court for discharge under sub. (1), the person may appear in court with counsel and compel the attendance of witnesses and the production of evidence. The person may have a physician or clinical psychologist of the person's choosing examine the person and the medical records in the institution to which confined or at some suitable place designated by the department. If unable to provide counsel, the court shall appoint counsel to represent the person. Section 975.06 (1) governs the procedure of the hearing.

975.09(3) (3) If, after a hearing, it is found that discharge from the control of the department of the person to whom the order applies would be dangerous to the public because of the person's mental or physical deficiency, disorder or abnormality, the court shall dismiss the petition. If it is found that discharge from the control of the department would not be dangerous to the public for the causes stated, the court shall order that the person be discharged from the control of the department.

975.09 History History: 1979 c. 117.

975.09 Annotation Minimum due process requirements for reexamination of a sex crimes commitment between the initial commitment and expiration of the maximum time are discussed. State ex rel. Terry v. Percy, 95 Wis. 2d 476, 290 N.W.2d 713 (1980).

975.09 Annotation At a hearing under sub. (3), the state's burden of proof is to establish the need for control by a preponderance of the evidence. State v. Hanson, 100 Wis. 2d 549, 302 N.W.2d 452 (1981).

975.09 Annotation Reexamination of sex crimes commitment is discussed. State v. Higginbotham, 110 Wis. 2d 393, 329 N.W.2d 250 (Ct. App. 1982).



975.10 Parole.

975.10  Parole.

975.10(1)(1) Any person committed as provided in this chapter may be paroled if it appears to the satisfaction of the department of health services after recommendation by a special review board, appointed by the department, a majority of whose members shall not be connected with the department, that the person is capable of making an acceptable adjustment in society. Before a person is released on parole under this section, the department of health services shall so notify the municipal police department and county sheriff for the area where the person will be residing. The notification requirement does not apply if a municipal department or county sheriff submits to the department of health services a written statement waiving the right to be notified. Probation, extended supervision and parole agents of the department of corrections shall supervise persons paroled under this section.

975.10(2) (2) If a parolee under sub. (1) violates the conditions of parole, the department of corrections may initiate a proceeding before the division of hearings and appeals in the department of administration. Unless waived by the parolee, a hearing examiner for the division shall conduct an administrative hearing and enter an order either revoking or not revoking parole. Upon request of either party, the administrator of the division shall review the order. If the parolee waives the final administrative hearing, the secretary of health services shall enter an order either revoking or not revoking parole.

975.10 History History: 1981 c. 266; 1989 a. 31, 107; 1995 a. 27 s. 9126 (19); 1997 a. 283; 2007 a. 20 s. 9121 (6) (a).

975.10 Annotation The special review board has no power to recommend forfeiture of good time of a prisoner. State ex rel. Farrell v. Schubert, 52 Wis. 2d 351, 190 N.W.2d 529 (1971).

975.10 Annotation The special review board. Schmidt, 1973 WLR 172.



975.11 Duration of control.

975.11  Duration of control. The department shall keep every person committed to it under s. 975.06 under its control and shall retain the person, subject to the limitations of s. 975.12 under supervision and control, so long as in its judgment such control is necessary for the protection of the public. The department shall discharge any such person as soon as in its opinion there is reasonable probability that the person can be given full liberty without danger to the public, but no person convicted of a felony shall, without the written approval of the committing court, be discharged prior to 2 years after the date of the person's commitment.

975.11 History History: 1993 a. 486.



975.12 Termination of control.

975.12  Termination of control.

975.12(1) (1) Every person committed to the department under this chapter who has not been discharged as provided in this chapter shall be discharged at the expiration of one year or the expiration of the maximum term prescribed by the law for the offense for which he or she was committed subject to sub. (2) and the credit provisions of s. 973.155, whichever period of time is greater, unless the department has petitioned for civil commitment of the person under s. 51.20. For the purpose of this subsection, sentence shall begin at noon of the day of the commitment by the court to the department.

975.12(2) (2) All commitments under s. 975.06 for offenses committed after July 1, 1970, shall be subject to ss. 302.11 and 302.12. If the department is of the opinion that release on parole under s. 53.11 (7) (a), 1981 stats., would be dangerous to the public, it shall petition for civil commitment under s. 51.20.

975.12(3) (3) Every person subject to the extended control of the department under ss. 975.13 to 975.15, 1977 stats., shall be discharged 5 years from the date of the commencement of extended control unless previously discharged under s. 975.15. If the department is of the opinion that release of a person from extended control would be dangerous to the public, it shall petition for civil commitment under s. 51.20.

975.12 History History: 1977 c. 353; 1979 c. 117; 1983 a. 528 s. 28; 1989 a. 31.

975.12 Annotation Equal protection requires that a sex offender be credited with preconviction detention time in order to accelerate the date of expiration of the maximum term under s. 975.12. Milewski v. State, 74 Wis. 2d 681, 248 N.W.2d 70 (1976).

975.12 Annotation A ch. 980 commitment is not an extension of a commitment under ch. 975, and ch. 975.12 does not limit the state's ability to seek a separate commitment under ch. 980 of a person originally committed under ch. 975. State v. Post, 197 Wis. 2d 279, 541 N.W.2d 115 (1995), 94-2356.



975.15 Review by court of orders of the department.

975.15  Review by court of orders of the department. During any period of extended control, but not more often than semiannually, a person may apply to the committing court for a reexamination of his or her mental condition and the court shall fix a time for hearing the matter. The proceeding shall be as provided in s. 51.20 (16), except as otherwise provided in this section.

975.15 History History: 1975 c. 430 s. 80; 1977 c. 428 s. 115; 1979 c. 117.



975.16 Appeal from judgment of committing court.

975.16  Appeal from judgment of committing court.

975.16(1)(1) If, under this chapter the court affirms an order of the department, the person whose liberty is involved may appeal to the proper appellate court for a reversal or modification of the order. The appeal shall be taken as provided by law for appeals to said court from the judgment of an inferior court.

975.16(2) (2) At the hearing of an appeal the appellate court may base its judgment upon the record, or it may upon its own motion or at the request of either the appellant or the department refer the matter back for the taking of additional evidence.

975.16(3) (3) The appellate court may confirm the order of the lower court, or modify it, or reverse it and order the appellant to be discharged.

975.16(4) (4) Pending appeal the appellant shall remain under the control of the department.



975.17 Option for resentencing.

975.17  Option for resentencing. A person who has been committed under ch. 975, 1977 stats., or the department, may petition the committing court for resentencing. A court shall act upon any petition received, and resentencing shall be in accordance with ch. 973. The person shall be given credit for time served pursuant to the commitment under this chapter.

975.17 History History: 1979 c. 117; 1981 c. 20.



975.18 Establishment of regulations.

975.18  Establishment of regulations. The department may promulgate rules concerning parole, revocation of parole, supervision of parolees, and any other matters necessary for the administration of this chapter.






976. Uniform acts in criminal proceedings.

976.01 Uniform act for the extradition of prisoners as witnesses.

976.01  Uniform act for the extradition of prisoners as witnesses.

976.01(1)(1)  Definitions. As used in this section:

976.01(1)(a) (a) "Witness" means a person who is confined in a penal institution in any state and whose testimony is desired in another state in any criminal proceeding or investigation by a grand jury or in any criminal action before a court.

976.01(1)(b) (b) "Penal institutions" includes a jail, prison, penitentiary, house of correction or other place of penal detention.

976.01(2) (2) Summoning witness in this state to testify in another state. A judge of a state court of record in another state, which by its laws has made provision for commanding persons confined in penal institutions within that state to attend and testify in this state, may certify that there is a criminal proceeding or investigation by a grand jury or a criminal action pending in the court, that a person who is confined in a penal institution in this state may be a material witness in the proceeding, investigation or action, and that the person's presence will be required during a specified time. Upon presentation of the certificate to any judge having jurisdiction over the person confined, and upon notice to the attorney general, the judge in this state shall fix a time and place for a hearing and shall make an order directed to the person having custody of the prisoner requiring that the prisoner be produced before the judge at the hearing.

976.01(3) (3) Court order. If at the hearing the judge determines all of the following, the judge shall issue an order, with a copy of the certificate attached, directing the witness to attend and testify, directing the person having custody of the witness to produce the witness, in the court where the criminal action is pending, or where the grand jury investigation is pending, at a time and place specified in the order, and prescribing such conditions as the judge determines:

976.01(3)(a) (a) That the witness may be material and necessary.

976.01(3)(b) (b) That the witness's attending and testifying are not adverse to the interests of this state or to the health or legal rights of the witness.

976.01(3)(c) (c) That the laws of the state in which the witness is requested to testify will give the witness protection from arrest and the service of civil and criminal process because of any act committed prior to the witness's arrival in the state under the order.

976.01(3)(d) (d) That as a practical matter the possibility is negligible that the witness may be subject to arrest or to the service of civil or criminal process in any state through which the witness will be required to pass.

976.01(4) (4) Terms and conditions. The order to the witness and to the person having custody of the witness shall provide for the return of the witness at the conclusion of the witness's testimony, proper safeguards on the witness's custody, and proper financial reimbursement or prepayment by the requesting jurisdiction for all expenses incurred in the production and return of the witness and may prescribe such other conditions as the judge thinks proper or necessary. The order shall not become effective until the judge of the state requesting the witness enters an order directing compliance with the conditions prescribed.

976.01(5) (5) Exceptions. This section does not apply to any person in this state confined as insane or mentally ill or as a defective delinquent.

976.01(6) (6) Prisoner from another state summoned to testify in this state. If a person confined in a penal institution in any other state may be a material witness in a criminal action pending in a court of record or in a grand jury investigation in this state, a judge of the court may certify that there is a criminal proceeding or investigation by a grand jury or a criminal action pending in the court, that a person who is confined in a penal institution in the other state may be a material witness in the proceeding, investigation or action, and that the person's presence will be required during a specified time. The certificate shall be presented to a judge of a court of record in the other state having jurisdiction over the prisoner confined, and a notice shall be given to the attorney general of the state in which the prisoner is confined.

976.01(7) (7) Compliance. The judge of the court in this state may enter an order directing compliance with the terms and conditions prescribed by the judge of the state in which the witness is confined.

976.01(8) (8) Exemption from arrest and service of process. If a witness from another state comes into or passes through this state under an order directing the witness to attend and testify in this or another state, the witness shall not while in this state pursuant to the order be subject to arrest or the service of process, civil or criminal, because of any act committed prior to the witness's arrival in this state under the order.

976.01(9) (9) Uniformity of interpretation. This section shall be so construed as to effectuate its general purpose to make uniform the law of those states which enact it.

976.01 History History: 1979 c. 89; 1993 a. 486.



976.02 Uniform act for the extradition of witnesses in criminal actions.

976.02  Uniform act for the extradition of witnesses in criminal actions.

976.02(1)(1)  Definitions. "Witness" as used in this section includes a person whose testimony is desired in any proceeding or investigation by a grand jury or in a criminal action, prosecution or proceeding. "State" includes any territory of the United States and the District of Columbia. "Summons" includes a subpoena order or other notice requiring the appearance of a witness.

976.02(2) (2) Summoning witness in this state to testify in another state.

976.02(2)(a)(a) If a judge of a court of record in any state which by its laws has made provision for commanding persons within that state to attend and testify in this state certifies under the seal of such court that there is a criminal prosecution pending in such court, or that a grand jury investigation has commenced or is about to commence, that a person being within the state is a material witness in such prosecution or grand jury investigation, and that the person's presence will be required for a specified number of days, upon presentation of such certificate to any judge of a court of record in the county in which such person is, such judge shall fix a time and place for a hearing and shall make an order directing the witness to appear at a time and place certain for the hearing.

976.02(2)(b) (b) If at the hearing the judge determines that the witness is material and necessary, that it will not cause undue hardship to the witness to be compelled to attend and testify in the prosecution or a grand jury investigation in the other state, and that the laws of the state in which the prosecution is pending, or grand jury investigation has commenced or is about to commence, and of any other state through which the witness may be required to pass by ordinary course of travel, will give to the witness protection from arrest and the service of civil and criminal process, the judge shall issue a summons, with a copy of the certificate attached, directing the witness to attend and testify in the court where the prosecution is pending, or where a grand jury investigation has commenced or is about to commence, at a time and place specified in the summons. In any such hearing the certificate shall be prima facie evidence of all the facts stated therein.

976.02(2)(c) (c) If said certificate recommends that the witness be taken into immediate custody and delivered to an officer of the requesting state to assure the witness's attendance in the requesting state, such judge may, in lieu of notification of the hearing, direct that such witness be forthwith brought before the judge for said hearing; and the judge at the hearing being satisfied of the desirability of such custody and delivery, for which determination the certificate shall be prima facie proof of such desirability, may, in lieu of issuing subpoena or summons, order that said witness be forthwith taken into custody and delivered to an officer of the requesting state.

976.02(2)(d) (d) If the witness, who is summoned as above provided, after being paid or tendered by some properly authorized person the sum of 10 cents a mile for each mile by the ordinary traveled route to and from the court where the prosecution is pending and $5 for each day that the witness is required to travel and attend as a witness, fails without good cause to attend and testify as directed in the summons, the witness shall be punished as provided for the punishment of any witness who disobeys a summons issued from a court of record in this state.

976.02(3) (3) Witness from another state summoned to testify in this state.

976.02(3)(a)(a) If a person in any state, which by its laws has made provision for commanding persons within its borders to attend and testify in criminal prosecutions, or grand jury investigations commenced or about to commence, in this state, is a material witness in a prosecution pending in a court of record in this state, or in a grand jury investigation which has commenced or is about to commence, a judge of such court may issue a certificate under the seal of the court stating these facts and specifying the number of days the witness will be required. Said certificate may include a recommendation that the witness be taken into immediate custody and delivered to an officer of this state to assure the witness's attendance in this state. This certificate shall be presented to a judge of a court of record in the county in which the witness is found.

976.02(3)(b) (b) If the witness is summoned to attend and testify in this state the witness shall be tendered the sum of 10 cents a mile for each mile by the ordinary traveled route to and from the court where the prosecution is pending and $5 for each day that the witness is required to travel and attend as a witness. A witness who has appeared in accordance with the summons shall not be required to remain within this state a longer period of time than otherwise ordered by the court. If such witness, after coming into this state, fails without good cause to attend and testify as directed in the summons, the witness shall be punished as provided for the punishment of any witness who disobeys a summons issued from a court of record in this state.

976.02(4) (4) Exemption from arrest and service of process.

976.02(4)(a)(a) If a person comes into this state in obedience to a summons directing the person to attend and testify in this state the person shall not while in this state pursuant to such summons be subject to arrest or the service of process, civil or criminal, in connection with matters which arose before the person's entrance into this state under the summons.

976.02(4)(b) (b) If a person passes through this state while going to another state in obedience to a summons to attend and testify in that state or while returning therefrom, the person shall not while so passing through this state be subject to arrest or the service of process, civil or criminal, in connection with matters which arose before the person's entrance to this state under the summons.

976.02(5) (5) Uniformity of interpretation. This section shall be so interpreted as to make uniform the law of the states which enact it.

976.02 History History: 1975 c. 422; 1993 a. 486.

976.02 Annotation Parole detainer order is an arrest within meaning of (4). State ex rel. Forte v. Ferris, 79 Wis. 2d 501, 255 N.W.2d 594.

976.02 Annotation The state's failure to use the Uniform Extradition Act to compel the presence of a doctor whose hearsay testimony was introduced denied the accused the right to confront the witness and violated the hearsay rule, but the error was harmless. State v. Zellmer, 100 Wis. 2d 136, 301 N.W.2d 209 (1981).



976.03 Uniform criminal extradition act.

976.03  Uniform criminal extradition act.

976.03(1) (1)  Definitions. In this section, "governor" includes any person performing the functions of governor by authority of the law of this state. "Executive authority" includes the governor, and any person performing the functions of governor in a state other than this state, and "state" referring to a state other than this state refers to any other state or territory organized or unorganized of the United States of America.

976.03(2) (2) Criminals to be delivered upon requisition. Subject to the qualifications of this section, and the provisions of the U.S. constitution controlling, and acts of congress in pursuance thereof, it is the duty of the governor of this state to have arrested and delivered up to the executive authority of any other state of the United States any person charged in that state with treason, felony or other crime, who has fled from justice and is found in this state.

976.03(3) (3) Form of demand. No demand for the extradition of a person charged with a crime in another state shall be recognized by the governor unless in writing alleging, except in cases arising under sub. (6), that the accused was present in the demanding state at the time of the commission of the alleged crime, and that thereafter the accused fled from the state, and accompanied by a copy of an indictment found or by an information supported by affidavit in the state having jurisdiction of the crime, or by a copy of an affidavit made before a magistrate there, together with a copy of any warrant which was issued thereon; or by a copy of a judgment of conviction or of a sentence imposed in execution thereof, together with a statement by the executive authority of the demanding state that the person claimed has escaped from confinement or has broken the terms of the person's bail, probation, extended supervision or parole. The indictment, information or affidavit made before the magistrate must substantially charge the person demanded with having committed a crime under the law of that state; and the copy of indictment, information, affidavit, judgment of conviction or sentence must be authenticated by the executive authority making the demand.

976.03(4) (4) Governor may investigate case. When a demand shall be made upon the governor of this state by the executive authority of another state for the surrender of a person so charged with a crime, the governor may call upon the attorney general or any prosecuting officer in this state to investigate or assist in investigating the demand, and to report to the governor the situation and circumstances of the person so demanded, and whether the person ought to be surrendered.

976.03(5) (5) Extradition of persons imprisoned or awaiting trial in another state or who have left the demanding state under compulsion.

976.03(5)(a)(a) When it is desired to have returned to this state a person charged in this state with a crime, and such person is imprisoned or is held under criminal proceedings then pending against the person in another state, the governor of this state may agree with the executive authority of such other state for the extradition of such person before the conclusion of such proceedings or the person's term of sentence in such other state, upon condition that such person be returned to such other state at the expense of this state as soon as the prosecution in this state is terminated.

976.03(5)(b) (b) The governor of this state may also surrender on demand of the executive authority of any other state any person in this state who is charged in the manner provided in sub. (23) with having violated the laws of the state whose executive authority is making the demand, even though such person left the demanding state involuntarily.

976.03(6) (6) Extradition of persons charged with having committed a crime in the demanding state by acts done in this or some other state. The governor of this state may also surrender, on demand of the executive authority of any other state, any person in this state charged in such other state as provided in sub. (3) with committing an act in this state, or in a third state, intentionally resulting in a crime in the state whose executive authority is making the demand; and the provisions of this section not otherwise inconsistent shall apply to such cases, notwithstanding that the accused was not in that state at the time of the commission of the crime, and has not fled therefrom.

976.03(7) (7) Issue of governor's warrant of arrest; its recitals. If the governor shall decide that the demand should be complied with, the governor shall sign a warrant of arrest, which shall be sealed with the state seal, and be directed to a sheriff, marshal, coroner or other person whom the governor may think fit to entrust with the execution thereof; and the warrant must substantially recite the facts necessary to the validity of its issue.

976.03(8) (8) Manner and place of execution. The warrant shall authorize the officer or other person to whom directed to arrest the accused at any place where the accused may be found within the state and to command the aid of all sheriffs and other peace officers in the execution of the warrant, and to deliver the accused subject to this section, to the duly authorized agent of the demanding state.

976.03(9) (9) Authority of arresting officer. Every such officer or other person empowered to make the arrest shall have the same authority in arresting the accused to command assistance therein, as sheriffs and other officers have by law in the execution of any criminal process directed to them, with the like penalties against those who refuse their assistance.

976.03(10) (10) Rights of accused; application for habeas corpus. No person arrested upon such warrant may be delivered over to the agent whom the executive authority demanding the person shall have appointed to receive the person unless the person shall first be taken forthwith before a judge of a court of record in this state, who shall inform the person of the demand made for the person's surrender and of the crime with which the person is charged, and that the person has the right to demand and procure legal counsel; and if the prisoner or the prisoner's counsel shall state that the prisoner desires to test the legality of the prisoner's arrest, the judge of such court of record shall fix a reasonable time to be allowed the prisoner within which to commence an action for habeas corpus. When such action is commenced, notice thereof, and of the time and place of hearing thereon, shall be given to the prosecuting officer of the county in which the arrest is made and in which the accused is in custody, and to the said agent of the demanding state.

976.03(11) (11) Penalty for noncompliance with preceding section. Any officer who delivers to the agent for extradition of the demanding state a person in the officer's custody under the governor's warrant in disobedience to sub. (10) shall be guilty of a misdemeanor, and on conviction shall be fined not more than $1,000, or be imprisoned not more than 6 months or both.

976.03(12) (12) Confinement in jail when necessary.

976.03(12)(a)(a) The officer or person executing the governor's warrant of arrest, or the agent of the demanding state to whom the prisoner may have been delivered, may when necessary confine the prisoner in the jail of any county or city through which he or she may pass; and the keeper of such jail must receive and safely keep the prisoner until the person having charge of the prisoner is ready to proceed on his or her route, such person being chargeable with the expense of keeping.

976.03(12)(b) (b) The officer or agent of a demanding state to whom a prisoner may have been delivered following extradition proceedings in another state, or to whom a prisoner may have been delivered after waiving extradition in such other state, and who is passing through this state with such a prisoner for the purpose of immediately returning such prisoner to the demanding state may, when necessary, confine the prisoner in the jail of any county or city through which he or she may pass; and the keeper of such jail must receive and safely keep the prisoner until the officer or agent having charge of the prisoner is ready to proceed on his or her route, such officer or agent, however, being chargeable with the expense of keeping; provided, however, that such officer or agent shall produce and show to the keeper of such jail satisfactory written evidence of the fact that the officer or agent is actually transporting such prisoner to the demanding state after a requisition by the executive authority of such demanding state. Such prisoner shall not be entitled to demand a new requisition while in this state.

976.03(13) (13) Arrest prior to requisition. Whenever any person within this state shall be charged on the oath of any credible person before any judge of this state with the commission of any crime in any other state and, except in cases arising under sub. (6), with having fled from justice, or with having been convicted of a crime in that state and having escaped from confinement, or having broken the terms of his or her bail, probation, extended supervision or parole, or whenever complaint shall have been made before any judge in this state setting forth on the affidavit of any credible person in another state that a crime has been committed in such other state and that the accused has been charged in such state with the commission of the crime, and, except in cases arising under sub. (6), has fled from justice, or with having been convicted of a crime in that state and having escaped from confinement, or having broken the terms of his or her bail, probation, extended supervision or parole, and is believed to be in this state, the judge shall issue a warrant directed to any peace officer commanding the officer to apprehend the person named therein, wherever the person may be found in this state, and to bring the person before the same or any other judge or court who or which may be available in or convenient of access to the place where the arrest may be made, to answer the charge or complaint and affidavit; and a certified copy of the sworn charge or complaint and affidavit upon which the warrant is issued shall be attached to the warrant.

976.03(14) (14) Arrest without a warrant. The arrest of a person may be lawfully made also by an officer or a private citizen without a warrant upon reasonable information that the accused stands charged in the courts of another state with a crime punishable by death or imprisonment for a term exceeding one year; but when so arrested the accused must be taken before a judge with all practicable speed and complaint must be made against the accused under oath setting forth the ground for the arrest as in sub. (13); and thereafter the accused's answer shall be heard as if the accused had been arrested on a warrant.

976.03(15) (15) Commitment to await requisition; bail. If from the examination before the judge it appears that the person held is the person charged with having committed the crime alleged and, except in cases arising under sub. (6), that the person held has fled from justice, the judge must, by a warrant reciting the accusation, commit the person held to the county jail for such a time not exceeding 30 days and specified in the warrant, as will enable the arrest of the accused to be made under a warrant of the governor on a requisition of the executive authority of the state having jurisdiction of the offense, unless the accused give bail as provided in sub. (16), or until the accused shall be legally discharged.

976.03(16) (16) Bail; in what cases; conditions of bond. Unless the offense with which the prisoner is charged is shown to be an offense punishable by death or life imprisonment under the laws of the state in which it was committed, a judge in this state may admit the person arrested to bail by bond, with sufficient sureties, and in such sum as the judge deems proper, conditioned for the prisoner's appearance before the judge at a time specified in such bond, and for the prisoner's surrender, to be arrested upon the warrant of the governor of this state.

976.03(17) (17) Extension of time of commitment; adjournment. If the accused is not arrested under warrant of the governor by the expiration of the time specified in the warrant or bond, a judge may discharge the accused or may recommit the accused for a further period not to exceed 60 days, or may again take bail for the accused's appearance and surrender, as provided in sub. (16), but within a period not to exceed 60 days after the date of such new bond.

976.03(18) (18) Forfeiture of bail. If the prisoner is admitted to bail, and fails to appear and surrender himself or herself according to the conditions of his or her bond, the judge, by proper order, shall declare the bond forfeited and order the prisoner's immediate arrest without warrant if the prisoner be within this state. Recovery may be had on such bond in the name of the state as in the case of other bonds given by the accused in criminal proceedings within this state.

976.03(19) (19) If a prosecution has already been instituted in this state. If a criminal prosecution has been instituted against such person under the laws of this state and is still pending, the governor at the governor's discretion either may surrender the person on the demand of the executive authority of another state, or may hold the person until the person has been tried and discharged, or convicted and punished in this state.

976.03(20) (20) Guilt or innocence of accused, when inquired into. The guilt or innocence of the accused as to the crime of which the accused is charged may not be inquired into by the governor or in any proceeding after the demand for extradition accompanied by a charge of crime in legal form as above provided shall have been presented to the governor, except as it may be involved in identifying the person held as the person charged with the crime.

976.03(21) (21) Governor may recall warrant or issue alias. The governor may recall his or her warrant of arrest, or may issue another warrant whenever he or she deems proper.

976.03(22) (22) Fugitives from this state, duty of governor. Whenever the governor of this state shall demand a person charged with crime or with escaping from confinement or breaking the terms of his or her bail, probation, extended supervision or parole in this state from the executive authority of any other state, or from the chief justice or an associate justice of the district court of the United States for the District of Columbia authorized to receive such demand under the laws of the United States, the governor shall issue a warrant under the seal of this state, to some agent, commanding the agent to receive the person so charged if delivered to the agent and convey the person to the proper officer of the county in this state in which the offense was committed.

976.03(23) (23) Manner of applying for requisition.

976.03(23)(a)(a) When the return to this state of a person charged with crime in this state is required, the prosecuting attorney shall present to the governor his or her written application for a requisition for the return of the person charged, in which application shall be stated the name of the person so charged, the crime charged against the person, and the approximate time, place and circumstances of its commission, the state in which the person is believed to be, including the location of the accused therein, at the time the application is made and certifying that, in the opinion of the said prosecuting attorney the ends of justice require the arrest and return of the accused to this state for trial, and that the proceeding is not instituted to enforce a private claim.

976.03(23)(b) (b) When the return to this state is required of a person who has been convicted of a crime in this state and has escaped from confinement or broken the terms of his or her bail, probation, extended supervision or parole, the prosecuting attorney of the county in which the offense was committed, the secretary of corrections, or the warden of the institution or sheriff of the county from which escape was made, shall present to the governor a written application for a requisition for the return of the person, in which application shall be stated the name of the person, the crime of which the person was convicted, the circumstances of escape from confinement or of the breach of the terms of bail, probation, extended supervision or parole, and the state in which the person is believed to be, including the location of the person therein at the time application is made.

976.03(23)(c) (c) The application shall be verified by affidavit, shall be executed in duplicate and shall be accompanied by 2 certified copies of the indictment returned, or information and affidavit filed, or of the complaint made to a judge, stating the offense with which the accused is charged, or of the judgment of conviction or of the sentence. The prosecuting officer, parole commission, warden or sheriff may also attach such further affidavits and other documents in duplicate as he, she or it deems proper to be submitted with the application. One copy of the application, with the action of the governor indicated by endorsement thereon, and one of the certified copies of the indictment, complaint, information and affidavits, or of the judgment of conviction or of the sentence shall be filed in the office of the governor to remain of record in that office. The other copies of all papers shall be forwarded with the governor's requisition.

976.03(24) (24) Expenses of extradition. The compensation of the agent of the demanding state shall be $8 per day for the time necessarily devoted to the performance of the agent's duties, and the agent's actual and necessary expenses, which compensation and expenses shall be allowed by the county board of the county in which the crime was committed, upon presentation to said board of a verified account, stating the number of days the agent was engaged and the items of expense incurred while acting as such agent.

976.03(25) (25) Assistants to agent returning fugitive. If the district attorney certifies in writing that it is necessary or desirable, one or more peace officers may accompany said agent and shall be entitled to compensation at the rate of $5 per day, unless the county board by resolution establishes a different rate, and to their actual and necessary expenses. Such compensation and expenses shall be claimed and allowed as provided in sub. (24) and the said certificate of the district attorney shall be attached to the verified account of such officer for such services. While so engaged, said officer shall be deemed an officer of this state and shall use all proper means to assist the agent to retain the custody of the prisoner.

976.03(26) (26) Exemption from civil process. A person brought into this state by, or after waiver of, extradition based on a criminal charge shall not be subject to service of personal process in civil actions arising out of the same facts as the criminal proceeding to answer which the person is being or has been returned, until the person has been convicted in the criminal proceeding, or, if acquitted, until the person has had reasonable opportunity to return to the state from which the person was extradited.

976.03(27) (27) Written waiver of extradition proceedings.

976.03(27)(a)(a) Any person arrested in this state charged with having committed any crime in another state or alleged to have escaped from confinement, or broken the terms of his or her bail, probation, extended supervision or parole may waive the issuance and service of the warrant provided for in subs. (7) and (8) and all other procedure incidental to extradition proceedings, by executing or subscribing in the presence of a judge of any court of record within this state a writing which states that the person consents to return to the demanding state; however, before such waiver shall be executed or subscribed by such person the judge shall inform such person of the person's rights to the issuance and service of a warrant of extradition and to commence an action for habeas corpus as provided in sub. (10).

976.03(27)(b) (b) If and when such consent has been duly executed it shall forthwith be forwarded to the office of the governor of this state and filed therein. The judge shall direct the officer having such person in custody to deliver forthwith such person to the duly accredited agent or agents of the demanding state, and shall deliver or cause to be delivered to such agent or agents a copy of such consent. Nothing in this section shall be deemed to limit the rights of the accused person to return voluntarily and without formality to the demanding state, nor shall this waiver procedure be deemed to be an exclusive procedure or to limit the powers, rights or duties of the officers of the demanding state or of this state.

976.03(28) (28) Nonwaiver by this state. Nothing in this section shall be deemed to constitute a waiver by this state of its right, power or privilege to try such demanded person for crime committed within this state, or of its right, power or privilege to regain custody of such person by extradition proceedings or otherwise for the purpose of trial, sentence or punishment for any crime committed within this state, nor shall any proceedings had under this section which result in, or fail to result in, extradition be deemed a waiver by this state of any of its rights, privileges or jurisdiction in any way whatsoever.

976.03(29) (29) No right of asylum. After a person has been brought back to this state by, or after waiver of, extradition proceedings, the person may be tried in this state for other crimes which the person may be charged with having committed here, as well as that specified in the requisition for the person's extradition.

976.03(30) (30) Interpretation. This section shall be so interpreted as to make uniform the law of those states which enact it.

976.03 History History: 1971 c. 40 s. 93; 1971 c. 298 s. 26 (2) to (4); 1981 c. 289; 1989 a. 31; 1993 a. 486; 1995 a. 225; 1997 a. 283; 2009 a. 28; 2011 a. 38.

976.03 Annotation Alibi or questions of guilt or innocence are beyond the scope of inquiry in a habeas corpus proceeding. Extradition is allowed even though the accused did no act in the foreign state and has not fled from that state. State ex rel. Welch v. Hegge, 54 Wis. 2d 482, 195 N.W.2d 669 (1972).

976.03 Annotation An extradition proceeding is not subject to collateral attack in a probation revocation hearing. State ex rel. Hanson v. DHSS, 64 Wis. 2d 367, 219 N.W.2d 267 (1974).

976.03 Annotation A request by the demanding state for extradition from Wisconsin of a fugitive accused of violation of the terms of probation need not be accompanied by an affidavit sworn before a magistrate, but is sufficient under sub. (3), if included therewith are copies of the judgment of conviction, or sentence imposed, together with a statement by the executive authority that the fugitive has broken the terms of the probation. State ex rel. Holmes v. Spice, 68 Wis. 2d 263, 229 N.W.2d 97 (1976).

976.03 Annotation As indicated by the presence of a restriction in other uniform acts adopted by Wisconsin conditioning their application to other states with the same or similar acts and the absence of such a limitation in the Uniform Criminal Extradition Act, applicability of the statute is not affected in Wisconsin by the fact that a state demanding extradition has not adopted the act. State v. Hughes, 68 Wis. 2d 662, 229 N.W.2d 655 (1975).

976.03 Annotation Only the asylum state, and not the defendant, has a constitutional right to extradition. State ex rel. Niederer v. Cady, 72 Wis. 2d 311, 240 N.W.2d 626 (1976).

976.03 Annotation Sub. (14) was not intended to repudiate the common law rule that an arrest may be made on probable cause to believe that the subject had committed a crime in another state, irrespective of a lack of a complaint or warrant in that state. Desjarlais v. State, 73 Wis. 2d 480, 243 N.W.2d 453 (1976).

976.03 Annotation The scope of inquiry in extradition habeas corpus cases is discussed. State v. Ritter, 74 Wis. 2d 227, 246 N.W.2d 552 (1976).

976.03 Annotation There is no right to a hearing before the governor in extradition proceedings under this section. The mode or manner of a person's departure from the state does not affect the status of a fugitive from justice. State ex rel. Jackson v. Froelich, 77 Wis. 2d 299, 253 N.W.2d 69 (1977).

976.03 Annotation An appropriate issue for the habeas corpus court under sub. (10) is not whether a warrant was properly issued in the demanding state, but whether, given properly authenticated documents, probable cause is stated that justifies the issuance of a governor's warrant in the asylum state. State ex rel. Sieloff v. Golz, 80 Wis. 2d 225, 258 N.W.2d 700 (1977).

976.03 Annotation A convict paroled from federal prison in the state was a "fugitive from justice" subject to extradition by the demanding state. State ex rel. O'Connor v. Williams, 95 Wis. 2d 378, 290 N.W.2d 533 (Ct. App. 1980).

976.03 Annotation Although the sending state could retake a compact parolee under s. 57.13 [now s. 304.13] without process, if it chooses to extradite the parolee it must meet extradition requirements. State ex rel. Reddin v. Meekma, 99 Wis. 2d 56, 298 N.W.2d 192 (Ct. App. 1980). Affirmed, 102 Wis. 2d 358, 306 N.W.2d 664 (1981).

976.03 Annotation No waiver of jurisdiction will be found unless waiver was manifestly intended by the demanding state at the time it yielded to another sovereignty. State ex rel. Graves v. Williams, 99 Wis. 2d 65, 298 N.W.2d 392 (Ct. App. 1980).

976.03 Annotation If the demanding state has not a made judicial determination of probable cause or if documents do not show prima facie validity, the Sieloff analysis appears to be appropriate and not in conflict with controlling federal law in Michigan v. Doran. State v. Stone, 111 Wis. 2d 470, 331 N.W.2d 83 (1983).

976.03 Annotation The court erred in refusing to allow the defendant to introduce evidence that he was not a fugitive from justice. State ex rel. Rodencal v. Fitzgerald, 164 Wis. 2d 411, 474 N.W.2d 795 (Ct. App. 1991).

976.03 Annotation A demanding state's extradition documents are in order when they include a warrant issued by a magistrate from the demanding state who is statutorily required to make a finding of probable cause. State ex rel. Ehlers v. Endicott, 187 Wis. 2d 57, 523 N.W.2d 189 (Ct. App. 1994).

976.03 Annotation The 30 and 60-day periods for detention under subs. (15) and (17) do not apply to persons already in detention. State ex rel. Ehlers v. Endicott, 188 Wis. 2d 57, 523 N.W.2d 189 (Ct. App. 1994).

976.03 Annotation A waiver of extradition and this section expressly gave Wisconsin the right to the petitioner's custody to serve a Wisconsin sentence imposed while the prisoner was serving a sentence in Nevada. At the completion of the Wisconsin sentence, the scope and purpose of the waiver and this section were satisfied and completed. Nothing in the waiver or this section governed or guaranteed future events. Specifically, the petitioner had no right or legitimate expectation that he would be returned to Nevada upon the completion of his Wisconsin sentence or of immunization from potential commitment proceedings under ch. 980. Pharm v. Bartow, 2005 WI App 215, 287 Wis. 2d 663, 706 N.W.2d 693, 04-0583. Affirmed. 2007 WI 13, 298 Wis. 2d 702, 727 N.W. 2d 1, 04-0583.

976.03 Annotation When a Wisconsin prisoner is transported out of state for emergency medical care, acting under s. 976.03 is required. 80 Atty. Gen. 41.

976.03 Annotation Once the governor of an asylum state has acted on an extradition request based on a demanding state's judicial determination that probable cause existed, no further inquiry may be had on that issue in the asylum state. Michigan v. Doran, 439 U.S. 282 (1978).

976.03 Annotation Under the federal extradition act, federal courts have the power to compel a state governor to extradite a fugitive. Puerto Rico v. Branstad, 483 U.S. 219 (1987).



976.04 Uniform act on close pursuit.

976.04  Uniform act on close pursuit.

976.04(1) (1) Any member of a duly organized state, county or municipal peace unit of another state of the United States who enters this state in close pursuit, and continues within this state such close pursuit, of a person in order to arrest the person on the grounds that the person is believed to have committed a felony in such other state, shall have the same authority to arrest and hold in custody such person, as members of a duly organized state, county or municipal peace unit of this state have, to arrest and hold in custody a person on the grounds that the person has committed a felony in this state.

976.04(2) (2) If an arrest is made in this state by an officer of another state in accordance with sub. (1), the officer shall without unnecessary delay take the person arrested before a judge of the county in which the arrest was made, who shall conduct a hearing for the purpose of determining the lawfulness of the arrest. If the judge determines that the arrest was lawful the judge shall commit the person arrested to await for a reasonable time the issuance of an extradition warrant by the governor of this state or admit the person to bail for such purpose. If the judge determines that the arrest was unlawful, the judge shall discharge the person arrested.

976.04(3) (3) Subsection (1) shall not be construed so as to make unlawful any arrest in this state which would otherwise be lawful.

976.04(4) (4) For the purpose of this section, "state" includes the District of Columbia.

976.04(5) (5) "Close pursuit" as used in this section includes fresh pursuit as defined by the common law, and also the pursuit of a person who has committed a felony or who is reasonably suspected of having committed a felony. It also includes the pursuit of a person suspected of having committed a supposed felony, though no felony has actually been committed, if there are reasonable grounds for believing that a felony has been committed. Close pursuit as used herein shall not necessarily imply instant pursuit, but pursuit without unreasonable delay.

976.04(6) (6) This section shall be cited as the "Uniform Act on Close Pursuit".

976.04 History History: 1993 a. 486; 1995 a. 417.



976.05 Agreement on detainers.

976.05  Agreement on detainers. The agreement on detainers is hereby enacted into law and entered into by this state with all other jurisdictions legally joined therein in the form substantially as follows:

The contracting states solemnly agree that:

976.05(1) (1) Article I. The party states find that charges outstanding against a prisoner, detainers based on untried indictments, informations or complaints, and difficulties in securing speedy trial of persons already incarcerated in other jurisdictions, produce uncertainties which obstruct programs of prisoner treatment and rehabilitation. Accordingly, it is the policy of the party states and the purpose of this agreement to encourage the expeditious and orderly disposition of such charges and determination of the proper status of any and all detainers based on untried indictments, informations or complaints. The party states also find that proceedings with reference to such charges and detainers, when emanating from another jurisdiction, cannot properly be had in the absence of cooperative procedures. It is the further purpose of this agreement to provide such cooperative procedures.

976.05(2) (2) Article II. As used in this agreement:

976.05(2)(a) (a) "Receiving state" means the state in which trial is to be had on an indictment, information or complaint under sub. (3) or (4).

976.05(2)(b) (b) "Sending state" means a state in which a prisoner is incarcerated at the time that the prisoner initiates a request for final disposition under sub. (3) or at the time that a request for custody or availability is initiated under sub. (4).

976.05(2)(c) (c) "State" means a state of the United States; the United States of America; a territory or possession of the United States; the District of Columbia; and the Commonwealth of Puerto Rico.

976.05(3) (3) Article III.

976.05(3)(a)(a) Whenever a person has entered upon a term of imprisonment in a penal or correctional institution of a party state, and whenever during the continuance of the term of imprisonment there is pending in any other party state any untried indictment, information or complaint on the basis of which a detainer has been lodged against the prisoner, the prisoner shall be brought to trial within 180 days after the prisoner has caused to be delivered to the prosecuting officer and the appropriate court of the prosecuting officer's jurisdiction written notice of the place of his or her imprisonment and his or her request for a final disposition to be made of the indictment, information or complaint, but for good cause shown in open court, the prisoner or the prisoner's counsel being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance. The request of the prisoner shall be accompanied by a certificate of the appropriate official having custody of the prisoner, stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility or date of release to extended supervision of the prisoner and any decisions of the department relating to the prisoner.

976.05(3)(b) (b) The written notice and request for final disposition referred to in par. (a) shall be given or sent by the prisoner to the department, or warden, or other official having custody of the prisoner, who shall promptly forward it together with the certificate to the appropriate prosecuting official and court by registered or certified mail, return receipt requested.

976.05(3)(c) (c) The department, or warden, or other official having custody of the prisoner shall promptly inform the prisoner of the source and contents of any detainer lodged against the prisoner and shall also inform the prisoner of the prisoner's right to make a request for final disposition of the indictment, information or complaint on which the detainer is based.

976.05(3)(d) (d) Any request for final disposition made by a prisoner under par. (a) shall operate as a request for final disposition of all untried indictments, informations or complaints on the basis of which detainers have been lodged against the prisoner from the state to whose prosecuting official the request for final disposition is specifically directed. The department, or warden, or other official having custody of the prisoner shall forthwith notify all appropriate prosecuting officers and courts in the several jurisdictions within the state to which the prisoner's request for final disposition is being sent of the proceeding being initiated by the prisoner. Any notification sent pursuant to this paragraph shall be accompanied by copies of the prisoner's written notice, request and the certificate. If trial is not had on any indictment, information or complaint contemplated hereby prior to the return of the prisoner to the original place of imprisonment, such indictment, information or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.

976.05(3)(e) (e) Any request for final disposition made by a prisoner under par. (a) shall also be deemed to be a waiver of extradition with respect to any charge or proceeding contemplated thereby or included therein by reason of par. (d), and a waiver of extradition to the receiving state to serve any sentence there imposed upon the prisoner after completion of the prisoner's term of imprisonment in the sending state. The request for final disposition shall also constitute a consent by the prisoner to the production of the prisoner's body in any court where the prisoner's presence may be required in order to effectuate the purposes of this agreement and a further consent voluntarily to be returned to the original place of imprisonment in accordance with the provisions of this agreement. Nothing in this paragraph shall prevent the imposition of a concurrent sentence if otherwise permitted by law.

976.05(3)(f) (f) Escape from custody by the prisoner subsequent to the prisoner's execution of the request for final disposition referred to in par. (a) shall void the request.

976.05(4) (4) Article IV.

976.05(4)(a)(a) The appropriate officer of the jurisdiction in which an untried indictment, information or complaint is pending shall be entitled to have a prisoner against whom the officer has lodged a detainer and who is serving a term of imprisonment in any party state made available in accordance with sub. (5) (a) upon presentation of a written request for temporary custody or availability to the appropriate authorities of the state in which the prisoner is incarcerated: provided that the court having jurisdiction of such indictment, information or complaint has duly approved, recorded and transmitted the request: and that there shall be a period of 30 days after receipt by the appropriate authorities before the request is honored, within which period the governor of the sending state may disapprove the request for temporary custody or availability, either upon the governor's own motion or upon motion of the prisoner.

976.05(4)(b) (b) Upon receipt of the officer's written request under par. (a), the appropriate authorities having the prisoner in custody shall furnish the officer with a certificate stating the term of commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility or date of release to extended supervision of the prisoner, and any decisions of the state parole agency relating to the prisoner. Said authorities simultaneously shall furnish all other officers and appropriate courts in the receiving state who lodged detainers against the prisoner with similar certificates and with notices informing them of the request for custody or availability and of the reasons therefor.

976.05(4)(c) (c) In respect to any proceeding made possible by this subsection, trial shall be commenced within 120 days of the arrival of the prisoner in the receiving state, but for good cause shown in open court, the prisoner or the prisoner's counsel being present, the court having jurisdiction of the matter may grant any necessary or reasonable continuance.

976.05(4)(d) (d) Nothing contained in this subsection shall be construed to deprive any prisoner of any right which the prisoner may have to contest the legality of the prisoner's delivery under par. (a), but such delivery may not be opposed or denied on the grounds that the executive authority of the sending state has not affirmatively consented to or ordered such delivery.

976.05(4)(e) (e) If trial is not had on any indictment, information or complaint contemplated hereby prior to the prisoner's being returned to the original place of imprisonment under sub. (5) (e), such indictment, information or complaint shall not be of any further force or effect, and the court shall enter an order dismissing the same with prejudice.

976.05(5) (5) Article V.

976.05(5)(a)(a) In response to a request made under sub. (3) or (4), the appropriate authority in a sending state shall offer to deliver temporary custody of such prisoner to the appropriate authority in the state where such indictment, information or complaint is pending against such person in order that speedy and efficient prosecution may be had. If the request for final disposition is made by the prisoner, the offer of temporary custody shall accompany the written notice under sub. (3). In the case of a federal prisoner, the appropriate authority in the receiving state shall be entitled to temporary custody as provided by this agreement or to the prisoner's presence in federal custody at the place for trial, whichever custodial arrangement may be approved by the custodian.

976.05(5)(b) (b) The officer or other representative of a state accepting an offer of temporary custody shall present the following upon demand:

976.05(5)(b)1. 1. Proper identification and evidence of his or her authority to act for the state into whose temporary custody the prisoner is to be given.

976.05(5)(b)2. 2. A duly certified copy of the indictment, information or complaint on the basis of which the detainer has been lodged and on the basis of which the request for temporary custody of the prisoner has been made.

976.05(5)(c) (c) If the appropriate authority refuses or fails to accept temporary custody of said person, or in the event that an action on the indictment, information or complaint on the basis of which the detainer has been lodged is not brought to trial within the period provided in sub. (3) or (4), the appropriate court of the jurisdiction where the indictment, information or complaint has been pending shall enter an order dismissing the same with prejudice, and any detainer based thereon shall cease to be of any effect.

976.05(5)(d) (d) The temporary custody referred to in this agreement shall be only for the purpose of permitting prosecution on the charge or charges contained in one or more untried indictments, informations or complaints which form the basis of the detainer or for prosecution on any other charge or charges arising out of the same transaction. Except for the prisoner's attendance at court and while being transported to or from any place at which the prisoner's presence may be required, the prisoner shall be held in a suitable jail or other facility regularly used for persons awaiting prosecution.

976.05(5)(e) (e) At the earliest practicable time consonant with the purposes of this agreement, the prisoner shall be returned to the sending state.

976.05(5)(f) (f) During the continuance of temporary custody or while the prisoner is otherwise being made available for trial as required by this agreement, time being served on the sentence shall continue to run but good time shall be earned by the prisoner only if, and to the extent that, the law and practice of the jurisdiction which imposed the sentence allows.

976.05(5)(g) (g) For all purposes other than that for which temporary custody as provided in this agreement is exercised, the prisoner shall be deemed to remain in the custody of and subject to the jurisdiction of the sending state and any escape from temporary custody may be dealt with in the same manner as an escape from the original place of imprisonment or in any other manner permitted by law.

976.05(5)(h) (h) From the time that a party state received custody of a prisoner pursuant to this agreement until such prisoner is returned to the territory and custody of the sending state, the state in which the one or more untried indictments, informations or complaints are pending or in which trial is being had shall be responsible for the prisoner and shall also pay all costs of transporting, caring for, keeping and returning the prisoner. This paragraph shall govern unless the states concerned have entered into a supplementary agreement providing for a different allocation of costs and responsibilities as between or among themselves. Nothing herein contained shall be construed to alter or affect any internal relationship among the departments, agencies and officers of and in the government of a party state, or between a party state and its subdivisions, as to the payment of costs, or responsibilities therefor.

976.05(6) (6) Article VI.

976.05(6)(a)(a) In determining the duration and expiration dates of the time periods provided in subs. (3) and (4), the running of said time periods shall be tolled whenever and for as long as the prisoner is unable to stand trial, as determined by the court having jurisdiction of the matter.

976.05(6)(b) (b) No provision of this agreement, and no remedy made available by this agreement, shall apply to any person who is adjudged to be mentally ill.

976.05(7) (7) Article VII. Each state party to this agreement shall designate an officer who, acting jointly with like officers of other party states, shall promulgate rules and regulations to carry out more effectively the terms and provisions of this agreement, and who shall provide, within and without the state, information necessary to the effective operation of this agreement.

976.05(8) (8) Article VIII. This agreement shall enter into full force as to a party state when such state has enacted the same into law. A state party to this agreement may withdraw herefrom by enacting a statute repealing the same. However, the withdrawal of any state shall not affect the status of any proceedings already initiated by inmates or by state officers at the time such withdrawal takes effect, nor shall it affect their rights in respect thereof.

976.05(9) (9) Article IX. This agreement shall be liberally construed so as to effectuate its purposes. The provisions of this agreement shall be severable and if any phrase, clause, sentence or provision of this agreement is declared to be contrary to the constitution of any party state or of the United States or the applicability thereof to any government, agency, person or circumstance is held invalid, the validity of the remainder of this agreement and the applicability thereof to any government, agency, person or circumstance shall not be affected thereby. If this agreement shall be held contrary to the constitution of any state party hereto, the agreement shall remain in full force as to the remaining states and in full force as to the state affected as to all severable matters.

976.05(10) (10) In this section:

976.05(10)(a) (a) "Appropriate court", with reference to the courts of this state, means the circuit court.

976.05(10)(b) (b) "Department" means the department of corrections.

976.05(10)(c) (c) "Good time" includes time credit under s. 302.11.

976.05(11) (11) All courts, departments, agencies, officers and employees of this state and its political subdivisions are hereby directed to enforce the agreement on detainers and to cooperate with one another and with other parties in enforcing the agreement and effectuating its purpose.

976.05(12) (12) Nothing in this section or in the agreement on detainers shall be construed to require the application of s. 939.62 to any person on account of any conviction had in a proceeding brought to final disposition by reason of the use of said agreement.

976.05(13) (13) Any prisoner who while in another state as a result of the application of the agreement on detainers escapes from lawful custody shall be punished as though such escape had occurred within this state.

976.05(14) (14) The department shall give over the person of any inmate of any penal or correctional institution under its jurisdiction whenever so required by the operation of the agreement on detainers. The central administrator of and information agent for the agreement on detainers shall be the secretary of corrections.

976.05(15) (15) Copies of this section shall, upon its approval, be transmitted to the governor of each state, the attorney general and the secretary of state of the United States, and the council of state governments.

976.05 History History: 1977 c. 449; 1979 c. 89; 1981 c. 390; 1983 a. 189, 528; 1989 a. 31; 1993 a. 486; 1997 a. 283.

976.05 Annotation The uniform detainer act, s. 976.05 is unconstitutional in: 1) failing to require that the prisoner be notified of his rights; 2) denying him equal protection similar to that afforded prisoners under the criminal extradition act; and 3) not requiring a judicial hearing. The use of a hearing similar to that required under the extradition act would cure the defects. State ex rel. Garner v. Gray, 55 Wis. 2d 574, 201 N.W.2d 163 (1972).

976.05 Annotation The question of whether another state, which has filed a detainer, has failed to grant the prisoner a speedy trial after demand must be decided by the demanding state. The appropriate officer to file a detainer under Art. IV (a) is the prosecuting officer of the county of the foreign state where the charges exist. State ex rel. Garner v. Gray, 59 Wis. 2d 323, 208 N.W.2d 161 (1973).

976.05 Annotation Res judicata should not be applied to bar multiple detainer requests if prior requests were dismissed because of the inadequacy or insufficiency of the requesting documents. In Matter of Custody of Aiello, 166 Wis. 2d 27, 479 N.W.2d 178 (Ct. App. 1991).

976.05 Annotation A waiver of the time limits under this section may be made by conduct and does not require an express personal waiver. State v. Aukes, 192 Wis. 2d 338, 531 N.W.2d 382 (Ct. App. 1995).

976.05 Annotation If government officials complied with the procedural requirements of this section and the prisoner refused to follow those procedures, the prisoner will be held to the technical requirements of this section. State v. Blackburn, 214 Wis. 2d 372, 571 N.W.2d 695 (Ct. App. 1997), 97-0451.

976.05 Annotation The 180-day time limit in sub. (3) does not apply if the detainee has been convicted but not sentenced prior to being returned from a party state. State v. Grzelak, 215 Wis. 2d 577, 573 N.W.2d 538 (Ct. App. 1997), 97-1454.

976.05 Annotation A writ of habeas corpus prosequendum does not constitute a detainer subject to the requirements of the Interstate Agreement on Detainers, s. 976.05. State v. Eesley, 225 Wis. 2d 248, 591 N.W.2d 846 (1999), 97-1839.

976.05 Annotation The "anti-shuffling" provision under sub. (4) (e) may be waived if the prisoner requests a procedure that is inconsistent with the statute. It is not necessary to knowingly and intentionally relinquish the rights under sub. (4) (e); even if the prisoner is unaware of these rights, they may be waived by a request for contrary treatment. State v. Nonahal, 2001 WI App 39, 241 Wis. 2d 397, 626 N.W.2d 1, 00-0603.

976.05 Annotation The defendant waived his right to a speedy trial by his conduct, discharging his attorney six days before the scheduled trial and agreeing to a trial date outside of the 180-day limit. Having asked for, and accepted, treatment inconsistent with his rights under this section, the defendant cannot then assert those rights in an effort to win a dismissal of charges. State v. Miller, 2003 WI App 74, 261 Wis. 2d 866, 661 N.W.2d 466, 02-0851.

976.05 Annotation The apparent failure of Illinois prison authorities to comply with the IAD by failing to notify the defendant of Wisconsin charges does not warrant dismissal of the Wisconsin charge. State v. Townsend, 2006 WI App 177, 295 Wis. 2d 844, 722 N.W. 2d 753, 03-0429.

976.05 Annotation This section applies to detainers lodged against prisoners that are based on untried indictments, informations, or complaints. There is nothing that indicates that the rights accorded to prisoners under it attach when there are no untried charges outstanding. Status as a parolee does not keep a former prisoner within this statute. Pharm v. Bartow, 2007 WI 13, 298 Wis. 2d 702, 727 N.W. 2d 1, 04-0583.

976.05 Annotation A prisoner has the following rights after he or she files a request for disposition under sub. (3): 1) transportation to a receiving state to answer pending charges; 2) commencement of a trial within 180 days in the receiving state; 3) return to the sending state to complete the prisoner's term of incarceration; and 4) upon completion of the prisoner's term of incarceration in the sending state, return to the receiving state to serve any term of incarceration that has been imposed there. Pharm v. Bartow, 2007 WI 13, 298 Wis. 2d 702, 727 N.W. 2d 1, 04-0583.

976.05 Annotation Once a prisoner has properly requested a prompt and final disposition of pending criminal charges, the only way the state could avoid its obligation to bring the prisoner to trial within 180 days of the request under sub. (3) was to dismiss the untried complaint or information. Because the state only modified the arrest warrant to rule out nationwide extradition and did not withdraw the detainer and dismiss the criminal complaint, the source for the prisoner's request for a speedy trial was still in existence. State v. Tarrant, 2009 WI App 121, 321 Wis. 2d 69, 772 N.W.2d 750, 08-1736.

976.05 Annotation A detainer is a notification filed with the institution in which a prisoner is serving a sentence, advising that the prisoner is wanted to face pending criminal charges in another jurisdiction. How a prison first learns of a warrant or pending charges has no bearing on whether a detainer has been lodged. What matters is whether a notification satisfying the definition of a detainer is filed. Here, the sheriff's department confirmed for the prison the existence of a nationwide arrest warrant and pending charges, and then faxed copies directly to the prison, which constituted a detainer. State v. Onheiber, 2009 WI App 180, 322 Wis. 2d 708, 777 N.W.2d 682, 09-0460.

976.05 Annotation When the defendant presented no evidence demonstrating that a 3rd-party who signed a receipt for defendant's request for a speedy trial was an agent for the prosecuting officer in this case, the date on which the defendant "caused to be delivered to the prosecuting officer" his request for a speedy trial under sub. (3) (a) was the date on which the parties agreed that the request was delivered to the district attorney's office. State v. Thomas, 2013 WI App 78, ___ Wis. 2d ___, ___ N.W.2d ___, 12-0823.

976.05 Annotation Pursuant to Blackburn, in the absence of evidence of intentional or negligent sabotage by the state, the defendant is required to strictly comply with this section's technical requirements. State v. Thomas, 2013 WI App 78, ___ Wis. 2d ___, ___ N.W.2d ___, 12-0823.

976.05 Annotation A writ of habeas corpus ad prosequendum issued by a federal court directing state authorities to produce a state prisoner for a federal criminal trial is not a detainer under this section. United States v. Mauro, 436 U.S. 340 (1978).

976.05 AnnotationA prisoner has a right to a pretransfer hearing. Cuyler v. Adams, 449 U.S. 433 (1981).



976.06 Agreement on detainers; additional procedure.

976.06  Agreement on detainers; additional procedure. Following receipt of the officer's written request as provided in s. 976.05 (4) (a), the prisoner shall forthwith be taken before a judge of a court of record of this state, who shall inform the prisoner of the request for temporary custody or availability, the crime with which charged and that the prisoner has the right to petition the governor to deny the request, to contest the request and to demand and procure legal counsel. If the prisoner or the prisoner's counsel shall state that the prisoner or the prisoner and counsel desire to test the legality of granting temporary custody or availability, the judge shall set a date for hearing which shall be not later than the expiration of the 30-day period established by s. 976.05 (4) (a). If a hearing is set, notice of the hearing shall be given to the appropriate officer of the state requesting temporary custody or availability and to the authorities having custody of the prisoner in this state. The scope of any hearing or ruling under this section shall be confined to the request for temporary custody or availability, and to the identification of the person sought by the requesting state, but shall not encompass the guilt or innocence of the prisoner as to the crime charged by the requesting state.

976.06 History History: 1975 c. 158, 199; 1981 c. 390.

976.06 Annotation The state's failure to hold a hearing within the 30-day period required discharge of the prisoner from a detainer. State v. Sykes, 91 Wis. 2d 436, 283 N.W.2d 446 (Ct. App. 1979).

976.06 Annotation Failure to meet the 30-day time limit requires the commencement of a new proceeding in order to obtain temporary custody over the subject of the petition. State ex rel. Kerr v. McCaughtry, 183 Wis. 2d 54, 515 N.W.2d 276 (Ct. App. 1994).

976.06 Annotation A defendant is prohibited from raising a constitutional issue on an s. 974.06 motion if the claim could have been raised in a previously filed s. 974.02 motion or a direct appeal. State v. Escalera-Naranjo, 185 Wis. 2d 169, 517 N.W.2d 157 (1994).



976.07 Agreements on extradition; Indian tribes.

976.07  Agreements on extradition; Indian tribes.

976.07(1)(1) The attorney general may negotiate an agreement with any Indian tribe within the borders of this state exercising powers of self-government within the Indian country as defined in 18 USC 1151 to which this state has retroceded jurisdiction under 25 USC 1323, relating to the extradition of witnesses, fugitives and evidence found within the respective jurisdictions of this state and the tribe.

976.07(2) (2) An agreement negotiated under sub. (1) shall provide that a court of the sending jurisdiction, before issuing an order for the extradition of any person, shall:

976.07(2)(a) (a) Notify the person named in the extradition warrant of the right to a hearing and to legal counsel.

976.07(2)(b) (b) Hold a hearing to determine:

976.07(2)(b)1. 1. That the person named in the warrant is the person charged with the crime or is the witness demanded.

976.07(2)(b)2. 2. That there is probable cause to believe that the person named in a criminal extradition warrant was present in the demanding jurisdiction at the time of the alleged crime or that the person committed an act in any place with intent to commit a crime in the demanding jurisdiction.

976.07(2)(c) (c) If the person contests the legality of his or her arrest, allow a reasonable time within which the person may commence an action for habeas corpus.

976.07(3) (3) The attorney general shall submit agreements negotiated under sub. (1) to the governor for approval. The governor shall have 30 days in which to review the agreement. If the governor takes no action within 30 days, the agreement becomes effective.

976.07(4) (4) The attorney general shall provide technical assistance and material support necessary to implement any agreement under this section.

976.07(5) (5) An agreement under this section may be revoked by the governor, after consulting with the attorney general, or by the tribal chairperson upon 6 months' written notice to the other party unless a different period of time is specified in the agreement.

976.07(6) (6) This section does not:

976.07(6)(a) (a) Enlarge the criminal or civil jurisdiction of either the state or a tribal government under federal law.

976.07(6)(b) (b) Permit an Indian tribe to enter into agreements other than those authorized by its organizational documents and laws.

976.07(6)(c) (c) Permit this state or any of its political subdivisions to enter into agreements prohibited by the state constitution.

976.07 History History: 1981 c. 368, 391.



976.08 Additional applicability.

976.08  Additional applicability. In this chapter, "prisoner" includes any person subject to an order under s. 48.366 or 938.183 who is confined to a Wisconsin state prison.

976.08 History History: 1987 a. 27; 1995 a. 77; 2005 a. 344.






977. State public defender.

977.01 Definitions.

977.01  Definitions. In this chapter, unless the context requires otherwise:

977.01(1) (1) "Board" means the public defender board.

977.01(2) (2) "Public assistance" means relief provided by counties under s. 59.53 (21), Wisconsin works under ss. 49.141 to 49.161, medical assistance under subch. IV of ch. 49, low-income energy assistance under s. 16.27, weatherization assistance under s. 16.26, and the food stamp program under 7 USC 2011 to 2029.

977.01 History History: 1977 c. 29; 2003 a. 33 ss. 1913, 2776, 2777.



977.02 Board; duties.

977.02  Board; duties. The board shall:

977.02(1) (1) Appoint the state public defender and establish the state public defender's salary under s. 20.923.

977.02(2) (2) Submit the budget of the state public defender to the governor after such budget is submitted to the board by the state public defender and approved by the board.

977.02(2m) (2m) Promulgate rules regarding eligibility for legal services under this chapter, including legal services for persons who are entitled to be represented by counsel without a determination of indigency, as provided in s. 48.23 (4), 51.60, 55.105, or 938.23 (4).

977.02(3) (3) Promulgate rules regarding the determination of indigency of persons entitled to be represented by counsel, other than persons who are entitled to be represented by counsel under s. 48.23, 51.60, 55.105, or 938.23, including the time period in which the determination must be made and the criteria to be used to determine indigency and partial indigency. The rules shall specify that, in determining indigency, the representative of the state public defender shall do all of the following:

977.02(3)(a) (a) Consider the anticipated costs of effective representation for the type of case in which the person seeks representation.

977.02(3)(b) (b) Subject to par. (d), treat assets as available to the person to pay the costs of legal representation if the assets exceed $2,500 in combined equity value. In determining the combined equity value of assets, the representative of the state public defender shall exclude the equity value of vehicles up to a total equity value of $10,000 and shall exclude the first $30,000 of the equity value of the home that serves as the individual's homestead.

977.02(3)(c) (c) Subject to par. (d), treat income as available to the person to pay the costs of legal representation only if the gross income exceeds 115 percent of the federal poverty guideline, as defined in 42 USC 9902 (2) (2011). In calculating gross income under this paragraph, the representative of the state public defender shall include all earned and unearned income of the person, except any amount received under section 32 of the Internal Revenue Code, as defined in s. 71.01 (6), any amount received under s. 71.07 (9e), any payment made by an employer under section 3507 of the Internal Revenue Code, as defined in s. 71.01 (6), any student financial aid received under any federal or state program, any scholarship used for tuition and books, and any assistance received under s. 49.148. In determining the earned and unearned income of the individual, the representative of the state public defender may not include income earned by a dependent child of the person.

977.02(3)(d) (d) Treat assets or income of the person's spouse as the person's assets or income, unless the spouse was the victim of a crime the person allegedly committed.

977.02(4) (4) Promulgate rules regarding the determination of payments required of persons found to be indigent in part.

977.02(4m) (4m) Promulgate rules for payments to the state public defender under s. 977.075.

977.02(4r) (4r) Promulgate rules that establish procedures to provide the department of administration with any information concerning the collection of payment ordered under s. 48.275 (2), 757.66, 938.275 (2), 973.06 (1) (e) or 977.076 (1).

977.02(5) (5) Promulgate rules establishing procedures to assure that representation of indigent clients by the private bar at the initial stages of cases assigned under this chapter is at the same level as the representation provided by the state public defender.

977.02(6) (6) Promulgate rules to accommodate the handling of certain potential conflict of interest cases by the office of the state public defender. The rules shall not provide for the automatic referral of all potential conflict of interest cases to private counsel.

977.02(7) (7) Review decisions of the state public defender regarding bill payments, as provided under s. 977.08 (4). The board may affirm, modify or reject the decision of the state public defender.

977.02(7m) (7m) Establish agreements with the state bar association, local bar associations, law firms and private counsel designed to encourage a certain amount of legal representation under this chapter without compensation as a service to the state.

977.02(7r) (7r)

977.02(7r)(a)(a) Promulgate rules to allow the reduction of payment rates for cases assigned by the state public defender under s. 977.08 (4m) for any of the following:

977.02(7r)(a)1. 1. A reduction of not more than $2 per hour for time spent in court.

977.02(7r)(a)2. 2. A reduction of not more than $2 per hour for time spent out of court, excluding travel.

977.02(7r)(b) (b) Any reduction under par. (a) applies to cases assigned on or after the effective date of the applicable rule promulgated under par. (a).

977.02(8) (8) Perform all other duties necessary and incidental to the performance of any duty enumerated in this chapter.

977.02(9) (9) Promulgate rules establishing the maximum fees that the state public defender may pay for copies, in any format, of materials that are subject to discovery in cases in which the state public defender or counsel assigned under s. 977.08 provides legal representation. In promulgating the rules under this subsection, the board shall consider information regarding the actual, necessary, and direct cost of producing copies of materials that are subject to discovery.

977.02 History History: 1977 c. 29; 1979 c. 221, 356; 1981 c. 20; 1985 a. 29; 1987 a. 82, 399; 1989 a. 31; 1993 a. 451; 1995 a. 27, 77; 2007 a. 20; 2009 a. 28, 164; 2011 a. 32.



977.03 Board; powers.

977.03  Board; powers.

977.03(1)(1) The board may remove the state public defender pursuant to the procedure under s. 977.05 (2). The board may enter into contracts with federal governmental agencies and local public defender organizations for the provision of legal services under this chapter.

977.03(2) (2) The board may promulgate rules to establish exceptions to limiting the amount that may be reimbursed for investigative or expert services under s. 977.05 (4r).

977.03(2m) (2m) The board may promulgate rules that establish procedures to collect payment ordered under s. 48.275 (2), 757.66, 938.275 (2), 973.06 (1) (e) or 977.076 (1) from a prisoner's prison financial account.

977.03(3) (3) The state public defender may establish procedures by rule under which the state public defender may appoint attorneys without regard to s. 977.08 (3) (c) and (d) based on the state public defender's evaluation of the attorneys' performance.

977.03 History History: 1977 c. 29; 1991 a. 269; 1993 a. 437; 1995 a. 27, 77.



977.04 Board; restrictions.

977.04  Board; restrictions. The board shall not make any decision regarding the handling of any case nor interfere with the state public defender or any member of his or her staff in carrying out professional duties.

977.04 History History: 1977 c. 29.



977.05 State public defender.

977.05  State public defender.

977.05(1) (1)  Appointment. The board shall appoint a state public defender, who shall be a member of the State Bar of Wisconsin. The state public defender shall serve for a period of 5 years and shall continue until a successor is appointed, except that at the conclusion of the 5-year term of the state public defender in office as of July 1, 1980, the state public defender shall be appointed to serve at the pleasure of the board. He or she shall devote full time to the performance of duties as state public defender.

977.05(2) (2) Removal. During a 5-year term commencing prior to July 1, 1980, the state public defender may be discharged only for cause by the board after a public hearing. If the state public defender is serving at the pleasure of the board, he or she is subject to removal under s. 17.07.

977.05(3) (3) Salary. The salary of the state public defender shall not be decreased while he or she serves in that position.

977.05(4) (4) Duties. The state public defender shall:

977.05(4)(a) (a) Supervise the operation, activities, policies and procedures of the office of the state public defender.

977.05(4)(am) (am) Establish a case management system for use by the trial and appellate staff attorneys of the office of the state public defender. The system shall require the attorneys to record time spent on each case and to classify or describe the type of work done.

977.05(4)(b) (b) Be the chief legal officer of the office of the state public defender and make all final decisions regarding the disposition of any case handled by the office.

977.05(4)(c) (c) Prepare and submit to the board for its approval the biennial budget of the office of the state public defender.

977.05(4)(cm) (cm) Appoint one deputy, the number of division administrators specified in s. 230.08 (2) (e) 8m. and all staff attorneys in the unclassified service and appoint all other employees in the classified service.

977.05(4)(d) (d) Prepare and submit to the board for its approval such personnel and employment policies as the board shall require.

977.05(4)(e) (e) Prepare and submit to the board and such other persons as may be appropriate an annual report of the activities of the office in such form as the board shall direct.

977.05(4)(f) (f) Determine when and where it is necessary to establish offices for the state public defender and arrange for the rental of such space consistent with the policy and procedure of the department of administration.

977.05(4)(g) (g) In accordance with the standards under pars. (h) and (j), accept referrals from judges, courts or appropriate state agencies for the determination of indigency of persons who claim or appear to be indigent. If a referral is accepted and if the person is determined to be indigent in full or in part, the state public defender shall appoint counsel in accordance with contracts and policies of the board, and inform the referring judge, court or agency of the name and address of the specific attorney who has been assigned to the case.

977.05(4)(gm) (gm) In accordance with the standards under pars. (h) and (i), accept referrals from judges and courts for the provision of legal services without a determination of indigency of persons who are entitled to be represented by counsel under s. 48.23, 51.60, 55.105, or 938.23, appoint counsel in accordance with contracts and policies of the board, and inform the referring judge or court of the name and address of the specific attorney who has been assigned to the case.

977.05(4)(h) (h) Accept requests for legal services from persons who are entitled to be represented by counsel under s. 48.23, 51.60, 55.105, or 938.23 and from indigent persons who are entitled to be represented by counsel under s. 967.06 or who are otherwise so entitled under the constitution or laws of the United States or this state and provide such persons with legal services when, in the discretion of the state public defender, such provision of legal services is appropriate.

977.05(4)(i) (i) Provide legal services in:

977.05(4)(i)1. 1. Cases involving persons charged with a crime against life under ss. 940.01 to 940.12.

977.05(4)(i)2. 2. Cases involving persons charged with a felony not specified under subd. 1.

977.05(4)(i)3. 3. Cases involving persons charged with a misdemeanor that is punishable by imprisonment but is not specified under subd. 1.

977.05(4)(i)4. 4. Cases involving persons subject to emergency detention or involuntary civil commitment under ch. 51.

977.05(4)(i)5. 5. Cases involving children who are entitled to counsel or are provided counsel at the discretion of the court under s. 48.23 or 938.23.

977.05(4)(i)7. 7. Cases involving paternity determinations, as specified under s. 767.83, in which the state is the petitioner under s. 767.80 (1) (g) or in which the action is commenced on behalf of the child by an attorney appointed under s. 767.407 (1) (c).

977.05(4)(i)8. 8. Cases involving individuals who are subject to petitions for protective placement or involuntary administration of psychotropic medication under ch. 55.

977.05(4)(j) (j) Subject to sub. (6) (e) and (f), at the request of any person determined by the state public defender to be indigent or upon referral of any court, prosecute a writ of error, appeal, action or proceeding for habeas corpus or other postconviction or post-commitment remedy on behalf of the person before any court, if the state public defender determines the case should be pursued. The state public defender must pursue the case of any indigent person entitled to counsel under s. 971.17 (7) (b) 1. or 980.03 (2) (a).

977.05(4)(jm) (jm) At the request of an inmate determined by the state public defender to be indigent or upon referral of a court under s. 302.113 (9g) (j), represent the inmate in proceedings for modification of a bifurcated sentence under s. 302.113 (9g) before a program review committee and the sentencing court, if the state public defender determines the case should be pursued.

977.05(4)(k) (k) Represent members of the staff of the office of the state public defender who are named as defendants in lawsuits arising from their duties within the office. The attorney general may also, if appropriate, represent such staff members in such litigation. In cases where a member could be represented by either the public defender or the attorney general, the public defender shall determine who shall represent the member.

977.05(4)(L) (L) Commence actions in the name of the state public defender or any client or group of clients to seek declaratory judgment on any matter of concern to persons being represented by the office.

977.05(4)(m) (m) Perform all other duties necessary or incidental to the performance of any duty enumerated in this chapter.

977.05(4r) (4r) Services reimbursement.

977.05(4r)(a)(a) The state public defender may not provide reimbursement for investigative or expert services provided in a case assigned to a staff attorney or to private counsel under s. 977.08 unless the staff attorney or private counsel has received authorization from the state public defender to retain an investigator or expert.

977.05(4r)(b) (b) An authorization under par. (a) shall state a maximum amount that may be reimbursed, and the state public defender may not pay more than that amount except as allowed under the rules promulgated under s. 977.03 (2).

977.05(5) (5) Powers. The state public defender may:

977.05(5)(a) (a) Delegate the legal representation of any person to any member of the State Bar of Wisconsin certified under s. 977.08.

977.05(5)(b) (b) Designate persons as representatives of the state public defender for the purpose of making indigency determinations and appointing counsel, if applicable.

977.05(5)(c) (c) Negotiate contracts with the United States or any executive, legislative or judicial branch thereof to provide legal services to persons appearing before the federal district courts located in this state or who are incarcerated in federal custody in this state and to take whatever legal action such representation requires, including appeal or the commencement of any appropriate original actions.

977.05(5)(d) (d) Negotiate contracts with local public defender organizations as directed by the board.

977.05(5)(e) (e) Sponsor conferences and training for attorneys and may charge tuition for attendance at the conferences and training. All moneys received shall be deposited in s. 20.550 (1) (i).

977.05(6) (6) Restrictions.

977.05(6)(a)(a) The state public defender may not provide legal services or assign counsel for cases involving a person subject to contempt of court proceedings involving the alleged failure of the person to pay a forfeiture to a county or municipality.

977.05(6)(b) (b) The state public defender may not provide legal services or assign counsel for a person subject to contempt of court proceedings under s. 767.77 or 767.78 for failure to pay child or family support, if any of the following applies:

977.05(6)(b)1. 1. The action is not brought by the state, its delegate under s. 59.53 (6) (a) or an attorney appointed under s. 767.407 (1) (c).

977.05(6)(b)2. 2. The judge or circuit court commissioner before whom the proceedings shall be held certifies to the state public defender that the person will not be incarcerated if he or she is found in contempt of court.

977.05(6)(e) (e) The state public defender may not provide legal services or assign counsel for a person who files a motion to modify sentence under s. 973.19 (1) (a), or for a person who appeals, under s. 973.19 (4), the denial of a motion to modify sentence filed under s. 973.19 (1) (a), unless the person does one of the following:

977.05(6)(e)1. 1. Files the notice of intent to pursue postconviction relief within the time limit specified in s. 809.30 (2) (b) or, if the time limit specified in s. 809.30 (2) (b) is enlarged under s. 809.82 (2), within the time limit specified in the order enlarging time.

977.05(6)(e)2. 2. Files the motion to modify sentence under s. 973.19 (1) (a) within 20 days after the sentence or order is entered.

977.05(6)(f) (f) The state public defender may not provide legal services or assign counsel in cases involving an appeal or postconviction motion under s. 809.30 (2) if the notice of intent to pursue postconviction relief is not filed within the time limit specified in s. 809.30 (2) (b) or, if the time limit specified in s. 809.30 (2) (b) is enlarged under s. 809.82 (2), within the time limit specified in the order enlarging time.

977.05(6)(g) (g) The state public defender may not provide legal services or assign counsel in a proceeding under s. 973.09 (3) to modify the conditions of a probationer's probation unless all of the following apply:

977.05(6)(g)1. 1. The probationer is contesting the modification of the conditions of probation.

977.05(6)(g)2. 2. The state or the court seeks to modify the conditions of probation to include a period of confinement under s. 973.09 (4).

977.05(6)(h) (h) The state public defender may not provide legal services or assign counsel in parole or extended supervision revocation proceedings unless all of the following apply:

977.05(6)(h)1. 1. The parolee or person on extended supervision is contesting the revocation of parole or extended supervision.

977.05(6)(h)2. 2. The department of corrections seeks to have the parolee or person on extended supervision imprisoned upon the revocation of parole or extended supervision.

977.05(6)(i) (i) The state public defender may not provide legal services or assign counsel in probation revocation proceedings unless all of the following apply:

977.05(6)(i)1. 1. The probationer is contesting the revocation of probation.

977.05(6)(i)2. 2. The department of corrections seeks to have the probationer imprisoned upon the revocation of probation or a stayed sentence of imprisonment will be imposed on the probationer upon the revocation of probation.

977.05 History History: 1977 c. 29; 1979 c. 34, 352, 356; 1981 c. 20, 27, 289; 1983 a. 377; 1987 a. 27; 1989 a. 12, 31, 56, 334; 1991 a. 263, 269; 1993 a. 318, 437, 451, 479, 481; 1995 a. 27, 77; 1997 a. 35, 283; 2001 a. 16, 61, 103, 109; 2005 a. 264; 2005 a. 443 s. 265; 2007 a. 20; 2009 a. 28; 2011 a. 38.

977.05 Annotation When the court of appeals refers a case under sub. (4) (j), representation is discretionary, and the public defender must explain its decision to the court in sufficient detail within a reasonable time. State v. Alston, 92 Wis. 2d 893, 288 N.W.2d 866 (Ct. App. 1979).

977.05 Annotation The public defender's refusal to act under sub. (4) (j) was explained in sufficient detail to demonstrate a proper exercise of discretion. State ex rel. Payton v. Kolb, 135 Wis. 2d 202, 400 N.W.2d 285 (Ct. App. 1986).

977.05 Annotation The public defender may not be ordered to represent non-indigent parties, except under unique and unusual circumstances. State ex rel. Chiarkas v. Skow, 160 Wis. 2d 123, 465 N.W.2d 625 (1990).

977.05 Annotation The public defender, not the county, was obligated to pay the costs of necessary expert witnesses hired by an appointed private attorney without prior approval, as required by rule. Payment of Witness Fees in State v. Huisman, 167 Wis. 2d 168, 482 N.W.2d 665 (Ct. App. 1992).

977.05 Annotation Sub. (4r) overrules the holding in Huisman that the public defender is liable for expert fees incurred by a private attorney without prior approval, but does not overrule Huisman's holding that the public defender, and not the county, is liable for expert services for indigent defendants. Polk County v. State Public Defender, 179 Wis. 2d 312, 507 N.W.2d 576 (Ct. App. 1993). See also Polk County v. State Public Defender, 188 Wis. 2d 665, 524 N.W.2d 389 (1994).

977.05 Annotation Read together, ss. 809.32 (4) and 977.05 (4) (j) create a statutory, but not constitutional, right to counsel in petitions for review and cases before any court, provided counsel does not determine the appeal to be without merit. If counsel fails to timely file a petition for review, the defendant may petition for a writ of habeas corpus and the supreme court has the power to allow late filing. Schmelzer v. Murphy, 201 Wis. 2d 246, 548 N.W.2d 45 (1996), 95-1096.

977.05 Annotation Although public defenders may be permitted to provide representation when the conditions of sub. (6) (h) are met, the statute does not require them to do so and does not mandate a per se right to assistance of counsel for filing a petition for certiorari review of an administrative appeal. However, petitioners were entitled to equitable relief when they timely asked counsel to file for certiorari, counsel promised to do so, and as a result of counsel's failure to timely file they were denied certiorari review. Griffin v. Smith, 2004 WI 36, 270 Wis. 2d 235, 677 N.W.2d 259, 01-2345.

977.05 Annotation The public defender has discretion under sub. (4) (j) to refuse appointment for indigents in conditions of confinement cases and in cases seeking postconviction and postcommitment remedies when there is no absolute right to counsel. 71 Atty. Gen. 211.

977.05 Annotation The public defender may represent an indigent material witness, subject to s. 969.01 (3) bail provisions, so long as that representation does not create a conflict of interest with another client, but it may not represent an indigent in a civil forfeiture action unless that action is reasonably related to one for which the indigent is entitled to counsel. 72 Atty. Gen. 61.

977.05 Annotation When the public defender declined to pursue a frivolous appeal, it did not violate the prisoner's constitutional rights. Polk County v. Dodson, 454 U.S. 312 (1981).



977.06 Indigency determinations; redeterminations; verification; collection.

977.06  Indigency determinations; redeterminations; verification; collection.

977.06(1) (1)  Duties. The state public defender shall determine whether persons are indigent and shall establish a system to do all of the following:

977.06(1)(a) (a) Verify the information necessary to determine indigency under rules promulgated under s. 977.02 (3). The information provided by a person seeking assigned counsel that is subject to verification shall include any social security numbers provided on an application under sub. (1m), income records, value of assets, eligibility for public assistance, and claims of expenses.

977.06(1)(b) (b) Redetermine indigency during the course of representation of persons receiving representation.

977.06(1)(c) (c) Record the amount of time spent on each case by the attorney appointed under s. 977.08.

977.06(1)(d) (d) Collect for the cost of representation from persons who are indigent in part or who have been otherwise determined to be able to reimburse the state public defender for the cost of providing counsel.

977.06(1m) (1m) Application for representation. The state public defender shall request each person seeking to have counsel assigned for him or her under s. 977.08, other than a child who is entitled to be represented by counsel under s. 48.23 or 938.23, to provide the state public defender with his or her social security number and the social security numbers of his or her spouse and dependent children, if any.

977.06(2) (2) Verifications.

977.06(2)(a)(a) A person seeking to have counsel assigned for him or her under s. 977.08, other than a person who is entitled to be represented by counsel under s. 48.23, 51.60, 55.105, or 938.23, shall sign a statement declaring that he or she has not disposed of any assets for the purpose of qualifying for that assignment of counsel. If the representative or authority making the indigency determination finds that any asset was disposed of for less than its fair market value for the purpose of obtaining that assignment of counsel, the asset shall be counted under rules promulgated under s. 977.02 (3) at its fair market value at the time it was disposed of, minus the amount of compensation received for the asset.

977.06(2)(am) (am) A person seeking to have counsel assigned for him or her under s. 977.08, other than a person who is entitled to be represented by counsel under s. 48.23, 51.60, 55.105, or 938.23, shall sign a statement declaring that the information that he or she has given to determine eligibility for assignment of counsel he or she believes to be true and that he or she is informed that he or she is subject to the penalty under par. (b).

977.06(2)(b) (b) A person who makes a false representation that he or she does not believe is true for purposes of qualifying for assignment of counsel is guilty of a Class I felony.

977.06(3) (3) Redeterminations.

977.06(3)(a)(a) Unless the court has made an adjustment under s. 973.06 (1) (e), upon determination at the conclusion of a case that a person's financial circumstances are changed, the state public defender may adjust the amount of payment for counsel.

977.06(3)(b) (b) The state public defender may petition a court that ordered payment under s. 757.66, 973.06 (1) (e) or 977.076 (1) to modify an order or judgment to adjust the amount of payment or the scheduled amounts at any time.

977.06(3)(c) (c) Except as provided in ss. 48.275 (2) (b) and 938.275 (2) (b), an adjustment under this subsection shall be based on the person's ability to pay and on the fee schedule established by the board under s. 977.075 (3).

977.06(4) (4) Oversight.

977.06(4)(a)(a) A circuit court may review any indigency determination upon its own motion or the motion of the defendant and shall review any indigency determination upon the motion of the district attorney or the state public defender. The court, district attorney or state public defender may summon the defendant. The defendant may be compelled to testify only as to his or her financial eligibility under this section. If the defendant refuses to testify, the court may find the defendant is not eligible to have counsel assigned for him or her under s. 977.08. If the defendant testifies at this hearing, his or her testimony as to his or her financial eligibility under this section may not be used directly or indirectly in any criminal action, except in a criminal action regarding a subsequent charge of perjury or false swearing.

977.06(4)(b) (b) The state public defender shall promptly release a copy of any statement, affidavit or other information provided by a person regarding financial eligibility under s. 977.07 only if the state public defender or a circuit court finds all of the following:

977.06(4)(b)1. 1. The person is not eligible to have counsel assigned under s. 977.08.

977.06(4)(b)2. 2. The person disposed of an asset for less than its fair market value for the purpose of obtaining assignment of counsel.

977.06(4)(bm) (bm) In response to a request for information under s. 49.22 (2m) made by the department of children and families or a county child support agency under s. 59.53 (5), the state public defender shall provide the name and address of an individual, the name and address of the individual's employer and financial information related to the individual, if the name, address or financial information is included in any statement, affidavit or other information provided by the individual regarding financial eligibility under s. 977.07 and if, at the time the request for information is made, the individual is represented by the state public defender or by counsel assigned under s. 977.08.

977.06(4)(c) (c) Paragraphs (b) and (bm) do not limit the authority of the state public defender to release a copy of a statement, affidavit or other information regarding financial eligibility under s. 977.07 under other circumstances.

977.06 History History: 1995 a. 27 ss. 7269 to 7272, 7274m to 7281; 1995 a. 77, 417; 1997 a. 191, 283; 2001 a. 109; 2003 a. 33; 2007 a. 20; 2009 a. 164.

977.06 Annotation Not Poor Enough: Why Wisconsin's System for Providing Indigent Defense is Failing. Velazquez-Aguilu. 2006 WLR 193.



977.07 Determination of indigency.

977.07  Determination of indigency.

977.07(1) (1)

977.07(1)(a) (a) Determination of indigency for persons entitled to counsel shall be made as soon as possible and shall be in accordance with the rules promulgated by the board under s. 977.02 (3) and the system established under s. 977.06. No determination of indigency is required for a person who is entitled to be represented by counsel under s. 48.23, 51.60, 55.105, or 938.23.

977.07(1)(b) (b) For referrals not made under ss. 809.30, 974.06, and 974.07, a representative of the state public defender is responsible for making indigency determinations unless the county became responsible under s. 977.07 (1) (b) 2. or 3., 1983 stats., for these determinations. Subject to the provisions of par. (bn), those counties may continue to be responsible for making indigency determinations. Any such county may change the agencies or persons who are designated to make indigency determinations only upon the approval of the state public defender.

977.07(1)(bn) (bn) Notwithstanding par. (b), if the state public defender board determines that standards under s. 977.02 (3) are not being met or that there is a pattern of improper denial of indigency findings in a county, the state public defender board shall transfer indigency determination authority in the county to the state public defender. In addition, if less than 100% of the cases at the trial level are assigned to private bar attorneys in a county, the public defender board may transfer indigency determination authority in the county to the state public defender.

977.07(1)(c) (c) For all referrals made under ss. 809.107, 809.30, 974.06 (3) (b) and 974.07 (11), except a referral of a person who is entitled to be represented by counsel under s. 48.23, 51.60, 55.105, or 938.23, a representative of the state public defender shall determine indigency. For referrals made under ss. 809.107, 809.30 and 974.06 (3) (b), except a referral of a person who is entitled to be represented by counsel under s. 48.23, 51.60, 55.105, or 938.23, the representative of the state public defender may, unless a request for redetermination has been filed under s. 809.30 (2) (d) or the person's request for representation states that his or her financial circumstances have materially improved, rely upon a determination of indigency made for purposes of trial representation under this section.

977.07(1)(d) (d) If the representative of the state public defender or the county designee determines that a person is indigent or if no determination of indigency is required as provided in par. (a), the case shall be referred to or within the office of the state public defender for assignment of counsel under s. 977.08.

977.07(2m) (2m) If the person is found to be indigent in full or in part, the person shall be promptly informed of the state's right to payment or recoupment under s. 48.275 (2), 757.66, 938.275 (2), 973.06 (1) (e), or 977.076 (1), and the possibility that the payment of attorney fees may be made a condition of probation, should the person be placed on probation. Furthermore, if found to be indigent in part, the person shall be promptly informed of the extent to which he or she will be expected to pay for counsel, and whether the payment shall be in the form of a lump sum payment or periodic payments. The person shall be informed that the payment amount may be adjusted if his or her financial circumstances change by the time of sentencing. The payment and payment schedule shall be set forth in writing. This subsection does not apply to persons who have paid under s. 977.075 (3m).

977.07 History History: 1977 c. 29; 1979 c. 175 s. 53; 1979 c. 356; 1981 c. 20 s. 1833, 2202 (41) (a); Sup. Ct. Order, 123 Wis. 2d xi (1985); 1985 a. 29; 1987 a. 27, 61, 399; 1991 a. 39; 1993 a. 16, 451, 491; 1995 a. 27, 77; 2001 a. 16; 2005 a. 293; 2007 a. 20, 97; 2009 a. 164.

977.07 Annotation The defendant must prove an inability to afford counsel by a preponderance of the evidence. State v. Buelow, 122 Wis. 2d 465, 363 N.W.2d 255 (Ct. App. 1984).

977.07 Annotation A determination of indigency by the public defender is not the end of a court inquiry of the right to counsel. State v. Dean, 163 Wis. 2d 503, 471 N.W.2d 310 (Ct. App. 1991).

977.07 Annotation In making its separate determination of whether a defendant is indigent for purposes of court-appointed counsel, the trial court should consider federal poverty guidelines. If a defendant has no assets and an income well below the poverty level, the trial court should set forth why it determined that the defendant could afford counsel. State v. Nieves-Gonzales, 2001 WI App 90, 242 Wis. 2d 782, 625 N.W.2d 913, 00-2138.

977.07 Annotation Under Dean, a trial court is only obligated to advise a defendant of the right to counsel. The trial court is not required to conduct a colloquy that includes specific advice to a defendant that the right to appointed counsel is broader than the right to counsel provided by the state public defender and includes the right to counsel appointed by the court and paid for by the county. State v. Drexler, 2003 WI App 169, 266 Wis. 2d 438, 669 N.W.2d 182, 02-1313.

977.07 Annotation The procedures set forth in Dean suggest that the inherent power of the circuit court shall be exercised to cover situations when a defendant cooperated with the SPD's financial analysis, was found not to be indigent under the legislative criteria, but based on the individual circumstances of the case, public justice, and sound policy was in fact indigent. The inherent power of the court should not be invoked when a defendant fails to seek SPD appointment, fails to cooperate with the SPD for the indigency assessment, or fails to submit the required information to make a proper assessment. A defendant in this position carries the burden of submitting proof to the circuit court to enable it to make such an assessment. State v. Kennedy, 2008 WI App 186, 315 Wis. 2d 507, 762 N.W.2d 412, 08-0435.

977.07 Annotation The state public defender may be denied access to jail inmates who have not requested counsel, and jail authorities need only provide by telephone that information necessary for the public defender to assess the need to make an indigency determination in person under s. 977.07 (1) for an inmate who has requested counsel and claims indigency. 78 Atty. Gen. 133.



977.075 Payment for legal representation.

977.075  Payment for legal representation.

977.075(1g) (1g) In this section, "client responsible for payment" means a client of the state public defender other than a client entitled to legal representation without a determination of indigency.

977.075(3) (3) The board shall establish by rule a fee schedule that sets the amount that a client responsible for payment shall pay for the cost of the legal representation if the client does not pay the applicable discount fee under sub. (3m). The schedule shall establish a fee for a given type of case, and the fee for a given type of case shall be based on the average cost, as determined by the board, for representation for that type of case.

977.075(3m) (3m) The board shall establish by rule a fee schedule that sets the discount amount that a client responsible for payment may pay during a time period established by rule instead of paying the applicable fee under sub. (3). The fee schedule shall establish a discount fee for each type of case included in the schedule under sub. (3). If a client responsible for payment pays the applicable discount fee within the time period established under this section, the client may not be held liable for any additional payment for counsel.

977.075(4) (4) The board shall establish by rule a fee schedule that sets the maximum amount that a parent subject to s. 48.275 (2) (b) or 938.275 (2) (b) shall pay as reimbursement for legal services and sets the maximum amount that a person subject to s. 51.605 or 55.107 shall pay as reimbursement for legal services. The maximum amounts under this subsection shall be based on the average cost, as determined by the board, for each applicable type of case.

977.075 History History: 1995 a. 27, 77; 2005 a. 129; 2007 a. 20.



977.076 Collections.

977.076  Collections.

977.076(1)(1) If the state public defender notifies the court in which the underlying action was filed that a person who is required to reimburse the state public defender for legal representation has failed to make the required payment or to timely make periodic payments, the court may issue a judgment on behalf of the state for the unpaid balance and direct the clerk of circuit court to file and docket a transcript of the judgment, without fee. If the court issues a judgment for the unpaid balance, the court shall send a notice to the person at his or her last-known address that a civil judgment has been issued for the unpaid balance. The judgment has the same force and effect as judgments issued under s. 806.10. Except as provided in ss. 48.275 (2) (b) and 938.275 (2) (b), the judgment shall be based on the person's ability to pay and on the fee schedule established by the board under s. 977.075 (3).

977.076(2) (2) The department of administration may collect unpaid reimbursement payments to the state public defender ordered by a court under sub. (1) or s. 48.275 (2), 757.66, 938.275 (2) (a) or 973.06 (1) (e). The department may contract with a private collection agency to collect these payments. Section 16.705 does not apply to a contract under this subsection.

977.076 History History: 1995 a. 27, 77, 352, 417; 1997 a. 35.



977.077 Deposit of payments received.

977.077  Deposit of payments received. Payments for services provided by the state public defender or other counsel under this chapter that are received pursuant to s. 977.07, 977.075 or 977.076 shall be deposited in the state treasury and credited to the appropriation under s. 20.550 (1) (L).

977.077 History History: 1995 a. 27.



977.08 Appointment of counsel.

977.08  Appointment of counsel.

977.08(1) (1) If the representative or the authority for indigency determinations specified under s. 977.07 (1) refers a case to or within the office of the state public defender or if a case is referred under s. 48.23 (4), 51.60, 55.105, or 938.23 (4), the state public defender shall assign counsel according to subs. (3) and (4). If a defendant makes a request for change of attorney assignment, the change of attorney must be approved by the circuit court.

977.08(2) (2) All attorneys in a county shall be notified in writing by the state public defender that a set of lists is being prepared of attorneys willing to represent persons referred under s. 48.23 (4), 51.60, 55.105, or 938.23 (4) and indigent clients in the following:

977.08(2)(a) (a) Cases involving persons charged with a crime against life under ss. 940.01 to 940.12.

977.08(2)(b) (b) Cases involving persons charged with a felony not specified under par. (a).

977.08(2)(c) (c) Cases involving persons charged with a misdemeanor that is punishable by imprisonment but is not specified under par. (a).

977.08(2)(e) (e) Cases involving children who are entitled to counsel or are provided counsel at the discretion of the court under s. 48.23 or 938.23.

977.08(2)(g) (g) Cases involving persons entitled to counsel under ch. 48.

977.08(2)(h) (h) Cases involving paternity determinations as provided in s. 767.83.

977.08(3) (3)

977.08(3)(a)(a) Attorneys notified under sub. (2) shall have a reasonable time to submit their names for inclusion on any or all of the lists. Attorneys shall, in submitting their names, set forth their legal education and experience which qualifies them to provide representation in the types of cases they have expressed an interest in handling. The state public defender shall compile a list of the names and qualifications submitted.

977.08(3)(b) (b) A final set of lists for each county shall be prepared, certified and annually updated by the state public defender. Persons may not be excluded from any list unless the state public defender states in writing the reasons for such action in the context of existing rules adopted by the state public defender board. Any attorney thus excluded shall then have the opportunity to appeal the state public defender's decision to the board, which shall issue a final decision in writing.

977.08(3)(c) (c) A person appointed from the set of lists prepared under par. (b) shall be appointed in order from the top of each list; if any attorney thus appointed states in writing that he or she cannot accept the appointment, he or she shall be placed on the bottom of the list, and the attorney thus elevated to the top of the list shall be appointed.

977.08(3)(d) (d) Whenever the director of a local public defender organization is appointed as counsel, he or she may assign the case to any qualified attorney or attorneys employed by the local public defender organization.

977.08(3)(e) (e) An attorney may be appointed without regard to pars. (c) and (d) if the attorney is currently or has previously represented the defendant. Any appointment out of order shall serve in lieu of an appointment in the regular order.

977.08(3)(f) (f) The state public defender shall enter into as many annual contracts as possible, subject to par. (fg), with private local attorneys or law firms for the provision of legal representation. Under any such contract, the state public defender shall assign cases without regard to pars. (c) and (d), shall set a fixed-fee total amount for all cases handled and shall pay that amount, except that the state public defender may not pay an attorney more for a case than he or she would receive according to the rates under sub. (4m). The contract shall include a procedure authorizing the state public defender to make additional payments for a case or to reassign a case if the circumstances surrounding the case justify the additional payment or reassignment.

977.08(3)(fg) (fg) The total number of cases that may be subject to the annual contracts under par. (f) for a given year may not exceed 33% of the total number of cases at the trial level that are assigned by the state public defender to private counsel under this section for that year.

977.08(3)(g) (g) The state public defender may appoint an attorney without regard to pars. (c) and (d) based on the state public defender's evaluation of that attorney's performance if the board promulgates rules under s. 977.03 (3).

977.08(4) (4) At the conclusion of each case, any private local attorney who has been appointed shall submit a copy of his or her bill to the state public defender. The state public defender shall review the bill and reject it or approve it in whole or in part. The state public defender shall then pay the bill according to the rates under sub. (4m). Any attorney dissatisfied with the decision of the state public defender regarding the bill may have the decision reviewed by the board. This subsection does not apply if the attorney is working under an agreement authorized under s. 977.02 (7m) or a contract authorized under sub. (3) (f).

977.08(4m) (4m)

977.08(4m)(a)(a) Unless otherwise provided by a rule promulgated under s. 977.02 (7r), for cases assigned before December 1, 1992, private local attorneys shall be paid $45 per hour for time spent in court; $35 per hour for time spent out of court, excluding travel, related to a case; and $25 per hour for time spent in travel related to a case if any portion of the trip is outside the county in which the attorney's principal office is located or if the trip requires traveling a distance of more than 30 miles, one way, from the attorney's principal office.

977.08(4m)(b) (b) Unless otherwise provided by a rule promulgated under s. 977.02 (7r) or by a contract authorized under sub. (3) (f), for cases assigned on or after December 1, 1992, and before July 29, 1995, private local attorneys shall be paid $50 per hour for time spent in court; $40 per hour for time spent out of court, excluding travel, related to a case; and $25 per hour for time spent in travel related to a case if any portion of the trip is outside the county in which the attorney's principal office is located or if the trip requires traveling a distance of more than 30 miles, one way, from the attorney's principal office.

977.08(4m)(c) (c) Unless otherwise provided by a rule promulgated under s. 977.02 (7r) or by a contract authorized under sub. (3) (f), for cases assigned on or after July 29, 1995, private local attorneys shall be paid $40 per hour for time spent related to a case, excluding travel, and $25 per hour for time spent in travel related to a case if any portion of the trip is outside the county in which the attorney's principal office is located or if the trip requires traveling a distance of more than 30 miles, one way, from the attorney's principal office.

977.08(5) (5)

977.08(5)(a)(a) The purpose of this subsection is to provide standards for use in budgetary determinations.

977.08(5)(bn) (bn) Except as provided in par. (br), any of the following constitutes an annual caseload standard for an assistant state public defender in the subunit responsible for trials:

977.08(5)(bn)1. 1. Felony cases not specified in subd. 1m.: 184.5.

977.08(5)(bn)1m. 1m. First-degree intentional homicide cases: 15.

977.08(5)(bn)1r. 1r. Cases representing persons under s. 980.05: 15.

977.08(5)(bn)2. 2. Misdemeanor cases: 492.

977.08(5)(bn)3. 3. Cases not covered under subd. 1., 1m., 1r. or 2.: 246.

977.08(5)(br) (br) Beginning on July 1, 2000, the state public defender may exempt up to 10 full-time assistant state public defenders in the subunit responsible for trials from the annual caseload standards under par. (bn) based on their need to perform other assigned duties.

977.08(5)(c) (c) At the trial level, 67% of the felony and juvenile cases shall be handled within the office.

977.08 History History: 1977 c. 29, 354; 1979 c. 352, 356; 1981 c. 20; 1983 a. 377; 1985 a. 29 ss. 2473 to 2476a, 3202 (42); 1985 a. 120; 1987 a. 27, 399; 1989 a. 12; 1991 a. 39, 263; 1993 a. 16, 318, 423, 451, 491; 1995 a. 27, 77; 1997 a. 27; 1999 a. 9; 2005 a. 443 s. 265; 2007 a. 20.

977.08 Annotation The courts' power to appropriate compensation for court-appointed counsel is necessary for the effective operation of the judicial system. In ordering compensation for court-ordered attorneys, a court should abide by the s. 977.08 (4m) rate when it can retain qualified and effective counsel at that rate, but should order compensation at the rate under SCR 81.01 or 81.02, or a higher rate when necessary, to secure effective counsel. Friedrich v. Dane County Circuit Ct. 192 Wis. 2d 1, 531 N.W.2d 32 (1995).



977.085 Quarterly report procedure.

977.085  Quarterly report procedure.

977.085(1) (1) The board shall provide quarterly reports to the department of administration and the joint committee on finance regarding all of the following:

977.085(1)(a) (a) Private bar and staff case loads at the trial and appellate levels and expenditures of moneys under s. 20.550 (1) (b) to (d) for the current fiscal year.

977.085(1)(b) (b) Projections for the private bar and staff case loads at the trial and appellate levels and for expenditures of moneys under s. 20.550 (1) (b) to (d) for the remainder of the current fiscal year and for the next fiscal year.

977.085(1)(c) (c) In all of the quarterly reports for fiscal years 1995-96 and 1996-97, information regarding the status of contracting under s. 977.08 (3) (f) and in the first 2 quarterly reports for fiscal year 1997-98, including information showing the cost savings achieved through the contracting.

977.085(1m) (1m) The projections under sub. (1) (b) shall include the number of cases projected to be assigned to the private bar and the number of cases for which reimbursement will be made under s. 20.550 (1) (d).

977.085(2) (2) If the projections under sub. (1) (b) indicate that moneys are being expended under s. 20.550 (1) (d) at a rate which will deplete the appropriation prior to the end of the current fiscal year, the board shall include in the report a plan to address the problem. The plan shall include proposals for one or more of the following:

977.085(2)(a) (a) Agency actions, including whether the reduced payment rates established by rules promulgated under s. 977.02 (7r) (a) will be put into effect.

977.085(2)(b) (b) Requests for appropriation changes under s. 13.101.

977.085(2)(c) (c) Legislation.

977.085(3) (3) The board shall provide quarterly reports to the joint committee on finance on the status of reimbursement for or recoupment of payments under ss. 48.275, 51.605, 55.107, 757.66, 938.275, 977.06, 977.075 and 977.076, including the amount of revenue generated by reimbursement and recoupment. The quarterly reports shall include any alternative means suggested by the board to improve reimbursement and recoupment procedures and to increase the amount of revenue generated. The department of justice, district attorneys, circuit courts and applicable county agencies shall cooperate by providing any necessary information to the state public defender.

977.085 History History: 1987 a. 27; 1989 a. 31; 1993 a. 16; 1995 a. 27 ss. 7289, 7290p; 1995 a. 77; 2007 a. 20; 2009 a. 164.



977.09 Confidentiality of files.

977.09  Confidentiality of files. The files maintained by the office of the state public defender which relate to the handling of any case shall be considered confidential and shall not be open to inspection by any person unless authorized by law, court order, the board or the state public defender.

977.09 History History: 1977 c. 29.






978. District attorneys.

978.001 Definitions.

978.001  Definitions. In this chapter:

978.001(1g) (1g) "Law firm" means a private firm of attorneys, the legal department of a governmental unit or agency, a corporation or another organization or a legal services organization.

978.001(1p) (1p) "Prosecution system" means all of the prosecutorial units.

978.001(2) (2) "Prosecutorial unit" means a prosecutorial unit described in s. 978.01 (1).

978.001 History History: 1989 a. 31; 1991 a. 188.



978.01 Number of district attorneys; election; term.

978.01  Number of district attorneys; election; term.

978.01(1)(1) There shall be 71 district attorneys elected for full terms at the general election held in 2008 and quadrennially thereafter. The regular term of office for each district attorney is 4 years, commencing on the first Monday of January next succeeding his or her election. Each county is a prosecutorial unit and shall elect a district attorney, except that Shawano and Menominee counties form one 2-county prosecutorial unit and shall elect a single district attorney by the combined electorate of the 2 counties.

978.01(2) (2)

978.01(2)(a)(a) Except as provided in par. (b), each district attorney serves on a full-time basis.

978.01(2)(b) (b) A district attorney serves on a part-time basis if his or her prosecutorial unit consists of Buffalo, Florence, or Pepin county.

978.01 History History: 1989 a. 31 ss. 2900, 2900c; 1991 a. 39; 1999 a. 9; 2007 a. 20, 158.



978.02 Eligibility for office.

978.02  Eligibility for office. No person is eligible to hold the office of district attorney unless he or she is licensed to practice law in this state and resides in the prosecutorial unit from which he or she was elected.

978.02 History History: 1989 a. 31.

978.02 Annotation An entity characterized as the "office of the district attorney" or "district attorney", separate from the elected official, does not have authority to sue or be sued. Buchanan v. City of Kenosha, 57 F. Supp. 2d 675 (1999).



978.03 Deputies and assistants in certain prosecutorial units.

978.03  Deputies and assistants in certain prosecutorial units.

978.03(1)(1) The district attorney of any prosecutorial unit having a population of 500,000 or more may appoint 5 deputy district attorneys and such assistant district attorneys as may be requested by the department of administration and authorized in accordance with s. 16.505. The district attorney shall rank the deputy district attorneys for purposes of carrying out duties under this section. The deputies, according to rank, may perform any duty of the district attorney, under the district attorney's direction. In the absence or disability of the district attorney, the deputies, according to rank, may perform any act required by law to be performed by the district attorney. Any such deputy must have practiced law in this state for at least 2 years prior to appointment under this section.

978.03(1m) (1m) The district attorney of any prosecutorial unit having a population of 200,000 or more but not more than 499,999 may appoint 3 deputy district attorneys and such assistant district attorneys as may be requested by the department of administration and authorized in accordance with s. 16.505. The district attorney shall rank the deputy district attorneys for purposes of carrying out duties under this section. The deputies, according to rank, may perform any duty of the district attorney, under the district attorney's direction. In the absence or disability of the district attorney, the deputies, according to rank, may perform any act required by law to be performed by the district attorney. Any such deputy must have practiced law in this state for at least 2 years prior to appointment under this section.

978.03(2) (2) The district attorney of any prosecutorial unit having a population of 100,000 or more but not more than 199,999 may appoint one deputy district attorney and such assistant district attorneys as may be requested by the department of administration and authorized in accordance with s. 16.505. The deputy may perform any duty of the district attorney, under the district attorney's direction. In the absence or disability of the district attorney, the deputy may perform any act required by law to be performed by the district attorney. The deputy must have practiced law in this state for at least 2 years prior to appointment under this section.

978.03(3) (3) Any assistant district attorney under sub. (1), (1m), or (2) must be an attorney admitted to practice law in this state and, except as provided in s. 978.043 (1), may perform any duty required by law to be performed by the district attorney. The district attorney of the prosecutorial unit under sub. (1), (1m), or (2) may appoint such temporary counsel as may be authorized by the department of administration.

978.03 History History: 1989 a. 31; 1991 a. 39; 1999 a. 9; 2001 a. 16; 2005 a. 25, 434.



978.04 Assistants in certain prosecutorial units.

978.04  Assistants in certain prosecutorial units. The district attorney of any prosecutorial unit having a population of less than 100,000 may appoint one or more assistant district attorneys as necessary to carry out the duties of his or her office and as may be requested by the department of administration authorized in accordance with s. 16.505. Any such assistant district attorney must be an attorney admitted to practice law in this state and, except as provided in s. 978.043 (1), may perform any duty required by law to be performed by the district attorney.

978.04 History History: 1989 a. 31; 1999 a. 9; 2005 a. 434.



978.041 Population estimates of prosecutorial units.

978.041  Population estimates of prosecutorial units. In ss. 978.03 and 978.04, the population of a prosecutorial unit is the population estimate for the unit as last determined by the department of administration under s. 16.96.

978.041 History History: 1993 a. 16.



978.043 Assistants for prosecution of sexually violent person commitment cases.

978.043  Assistants for prosecution of sexually violent person commitment cases.

978.043(1) (1) The district attorney of the prosecutorial unit that consists of Brown County and the district attorney of the prosecutorial unit that consists of Milwaukee County shall each assign one assistant district attorney in his or her prosecutorial unit to be a sexually violent person commitment prosecutor. An assistant district attorney assigned under this subsection to be a sexually violent person commitment prosecutor may engage only in the prosecution of sexually violent person commitment proceedings under ch. 980 and, at the request of the district attorney of the prosecutorial unit, may file and prosecute sexually violent person commitment proceedings under ch. 980 in any prosecutorial unit in this state.

978.043(2) (2) If an assistant district attorney assigned under sub. (1) prosecutes or assists in the prosecution of a case under ch. 980 in a prosecutorial unit other than his or her own, the prosecutorial unit in which the case is heard shall reimburse the assistant district attorney's own prosecutorial unit for his or her reasonable costs associated with the prosecution, including transportation, lodging, and meals. Unless otherwise agreed upon by the prosecutorial units involved, the court hearing the case shall determine the amount of money to be reimbursed for expert witness fees under this subsection.

978.043 History History: 1999 a. 9; 2005 a. 434.



978.045 Special prosecutors.

978.045  Special prosecutors.

978.045(1g)(1g) A court on its own motion may appoint a special prosecutor under sub. (1r) or a district attorney may request a court to appoint a special prosecutor under that subsection. Before a court appoints a special prosecutor on its own motion or at the request of a district attorney for an appointment that exceeds 6 hours per case, the court or district attorney shall request assistance from a district attorney, deputy district attorney or assistant district attorney from other prosecutorial units or an assistant attorney general. A district attorney requesting the appointment of a special prosecutor, or a court if the court is appointing a special prosecutor on its own motion, shall notify the department of administration, on a form provided by that department, of the district attorney's or the court's inability to obtain assistance from another prosecutorial unit or from an assistant attorney general.

978.045(1r) (1r) Any judge of a court of record, by an order entered in the record stating the cause for it, may appoint an attorney as a special prosecutor to perform, for the time being, or for the trial of the accused person, the duties of the district attorney. An attorney appointed under this subsection shall have all of the powers of the district attorney. The judge may appoint an attorney as a special prosecutor at the request of a district attorney to assist the district attorney in the prosecution of persons charged with a crime, in grand jury proceedings or John Doe proceedings under s. 968.26, in proceedings under ch. 980, or in investigations. The judge may appoint an attorney as a special prosecutor if any of the following conditions exists:

978.045(1r)(a) (a) There is no district attorney for the county.

978.045(1r)(b) (b) The district attorney is absent from the county.

978.045(1r)(c) (c) The district attorney has acted as the attorney for a party accused in relation to the matter of which the accused stands charged and for which the accused is to be tried.

978.045(1r)(d) (d) The district attorney is near of kin to the party to be tried on a criminal charge.

978.045(1r)(e) (e) The district attorney is physically unable to attend to his or her duties or has a mental incapacity that impairs his or her ability to substantially perform his or her duties.

978.045(1r)(f) (f) The district attorney is serving in the U.S. armed forces.

978.045(1r)(g) (g) The district attorney stands charged with a crime and the governor has not acted under s. 17.11.

978.045(1r)(h) (h) The district attorney determines that a conflict of interest exists regarding the district attorney or the district attorney staff.

978.045(1r)(i) (i) A judge determines that a complaint received under s. 968.26 (2) (am) relates to the conduct of the district attorney to whom the judge otherwise would refer the complaint.

978.045(2) (2)

978.045(2)(a)(a) The court shall fix the amount of compensation for any attorney appointed as a special prosecutor under sub. (1r) according to the rates specified in s. 977.08 (4m) (b).

978.045(2)(b) (b) The department of administration shall pay the compensation ordered by the court from the appropriation under s. 20.475 (1) (d).

978.045(2)(c) (c) The court, district attorney and the special prosecutor shall provide any information regarding a payment under par. (b) that the department requests.

978.045(3) (3)

978.045(3)(a)(a) If an attorney is available and willing to serve as a special prosecutor without state compensation, the district attorney may appoint the attorney as a public service special prosecutor to serve at the pleasure of the district attorney. The public service special prosecutor may perform the duties and has the powers of the district attorney while acting under such an appointment, but is not subject to the appointment procedure under subs. (1g) and (1r) or to the compensation under sub. (2). A full-time public service special prosecutor may not engage in a private practice of law while serving under this paragraph. A part-time public service special prosecutor may engage in a private practice of law while serving under this paragraph.

978.045(3)(b) (b) A law firm or other employer employing an attorney who is appointed as a public service special prosecutor may continue to pay, for a period of not more than 4 months, the salary and fringe benefits of the attorney while he or she serves under par. (a). If the public service special prosecutor receives any such payments, the prosecutor's law firm and the prosecutor are subject to the following restrictions:

978.045(3)(b)1. 1. The law firm may not participate in any of the cases in which the public service special prosecutor participates.

978.045(3)(b)2. 2. The public service special prosecutor may not consult with any attorney in or employee of the law firm about any criminal case in which the public service special prosecutor participates except as necessary to ensure compliance with this subsection.

978.045(3)(c) (c) An attorney serving as a public service special prosecutor under par. (a) is considered to be a public employee for purposes of s. 895.46. A law firm or employer described under par. (b) is not liable for any acts or omissions of a public service special prosecutor while acting in his or her official capacity or performing duties or exercising powers under par. (a).

978.045 History History: 1989 a. 117; 1991 a. 39, 188; 1993 a. 16; 1995 a. 27; 1997 a. 27; 2005 a. 434; 2009 a. 24.

978.045 Annotation A defect in an appointment under sub. (1r) that was not central to the statutory scheme of s. 978.045 was cured by a subsequent court order entered nunc pro tunc. The court did not lose competence to proceed in a matter brought by the special prosecutor. State v. Bollig, 222 Wis. 2d 558, 587 N.W.2d 908 (Ct. App. 1998), 97-2231.

978.045 Annotation A court may appoint a special prosecutor on request of a district attorney or upon its own motion. Any restrictions on the appointment under this section is triggered only when the appointment is made at the request of a district attorney, not when made by the court on its own motion. State v. Carlson, 2002 WI App 44, 250 Wis. 2d 562, 641 N.W.2d 451, 01-1088.



978.047 Investigators; police powers.

978.047  Investigators; police powers. The district attorney of any county may appoint such investigators as are authorized by the county board, and the county board may abolish the positions at its pleasure. The investigators when so appointed have general police powers within the county.

978.047 History History: 1989 a. 117; 1993 a. 51.



978.05 Duties of the district attorney.

978.05  Duties of the district attorney. The district attorney shall:

978.05(1) (1) Criminal actions. Except as otherwise provided by law, prosecute all criminal actions before any court within his or her prosecutorial unit and have sole responsibility for prosecution of all criminal actions arising from violations of chs. 5 to 12, subch. III of ch. 13, or subch. III of ch. 19 and from violations of other laws arising from or in relation to the official functions of the subject of the investigation or any matter that involves elections, ethics, or lobbying regulation under chs. 5 to 12, subch. III of ch. 13, or subch. III of ch. 19, that are alleged to be committed by a resident of his or her prosecutorial unit, or if alleged to be committed by a nonresident of this state, that are alleged to occur in his or her prosecutorial unit unless another prosecutor is substituted under s. 5.05 (2m) (i) or this chapter or by referral of the government accountability board under s. 5.05 (2m) (c) 15. or 16. For purposes of this subsection, a person other than a natural person is a resident of a prosecutorial unit if the person's principal place of operation is located in that prosecutorial unit.

978.05(2) (2) Forfeitures. Except as otherwise provided by law, prosecute all state forfeiture actions, county traffic actions and actions concerning violations of county ordinances which are in conformity with state criminal laws in the courts within his or her prosecutorial unit and have joint responsibility, together with the government accountability board, for prosecution of all forfeiture actions arising from violations of chs. 5 to 12, subch. III of ch. 13, or subch. III of ch. 19 and from violations of other laws arising from or in relation to the official functions of the subject of the investigation or any matter that involves elections, ethics, or lobbying regulation under chs. 5 to 12, subch. III of ch. 13, or subch. III of ch. 19 that are alleged to be committed by a resident of his or her prosecutorial unit, or if alleged to be committed by a nonresident of this state, that are alleged to occur within his or her prosecutorial unit unless another prosecutor is substituted under s. 5.05 (2m) (h) or this chapter or by referral of the government accountability board under s. 5.05 (2m) (c) 15. or 16. For purposes of this subsection, a person other than a natural person is a resident of a prosecutorial unit if the person's principal place of operation is located in that prosecutorial unit.

978.05(3) (3) John Doe proceedings. Participate in investigatory proceedings under s. 968.26.

978.05(4) (4) Grand jury. When requested by a grand jury under s. 968.47, attend the grand jury for the purpose of examining witnesses in their presence; give the grand jury advice in any legal matter; draw bills of indictment; and issue subpoenas and other processes to compel the attendance of witnesses.

978.05(4m) (4m) Welfare fraud investigations. Cooperate with the departments of children and families and health services regarding the fraud investigation programs under ss. 49.197 (1m) and 49.845 (1).

978.05(5) (5) Criminal appeals. Upon the request and under the supervision and direction of the attorney general, brief and argue all criminal cases brought by appeal or writ of error or certified from a county within his or her prosecutorial unit to the court of appeals or supreme court. The district attorney for the prosecutorial unit in which the case was filed shall represent the state in any appeal or other proceeding if the case is decided by a single court of appeals judge, as specified in s. 752.31 (3).

978.05(6) (6) Civil actions or special proceedings.

978.05(6)(a)(a) Institute, commence or appear in all civil actions or special proceedings under and perform the duties set forth for the district attorney under ch. 980 and ss. 17.14, 30.03 (2), 48.09 (5), 59.55 (1), 59.64 (1), 70.36, 103.50 (8), 103.92 (4), 109.09, 343.305 (9) (a), 453.08, 806.05, 938.09, 938.18, 938.355 (6) (b) and (6g) (a), 946.86, 946.87, 961.55 (5), 971.14 and 973.075 to 973.077, perform any duties in connection with court proceedings in a court assigned to exercise jurisdiction under chs. 48 and 938 as the judge may request and perform all appropriate duties and appear if the district attorney is designated in specific statutes, including matters within chs. 782, 976 and 979 and ss. 51.81 to 51.85. Nothing in this paragraph limits the authority of the county board to designate, under s. 48.09 (5), that the corporation counsel provide representation as specified in s. 48.09 (5) or to designate, under s. 48.09 (6) or 938.09 (6), the district attorney as an appropriate person to represent the interests of the public under s. 48.14 or 938.14.

978.05(6)(b) (b) Enforce the provisions of all general orders of the department of safety and professional services relating to the sale, transportation and storage of explosives.

978.05(7) (7) Actions transferred to another county. If the place of trial is changed in any action or proceeding under this section to another county within or outside his or her prosecutorial unit, prosecute or defend the action or proceeding in that county.

978.05(8) (8) Administration.

978.05(8)(a)(a) Establish such offices throughout the prosecutorial unit as are necessary to carry out the duties of the office of district attorney.

978.05(8)(b) (b) Hire, employ, and supervise his or her staff and, subject to s. 978.043 (1), make appropriate assignments of the staff throughout the prosecutorial unit. The district attorney may request the assistance of district attorneys, deputy district attorneys, or assistant district attorneys from other prosecutorial units or assistant attorneys general who then may appear and assist in the investigation and prosecution of any matter for which a district attorney is responsible under this chapter in like manner as assistants in the prosecutorial unit and with the same authority as the district attorney in the unit in which the action is brought. Nothing in this paragraph limits the authority of counties to regulate the hiring, employment, and supervision of county employees.

978.05(8)(c) (c) Supervise all expenditures of the district attorney's office.

978.05(9) (9) Budget. Prepare a biennial budget request for submission to the department under s. 978.11 by September 1 of each even-numbered year.

978.05 History History: 1989 a. 31, 117, 336; 1991 a. 16, 32, 39; 1993 a. 98; 1995 a. 27 ss. 7291, 7292, 9116 (5), 9130 (4); 1995 a. 77, 201, 448; Sup. Ct. Order No. 96-08, 207 Wis. 2d xv (1997); 1997 a. 3, 35, 73; 1999 a. 9; 2001 a. 16; 2005 a. 25, 434; 2007 a. 1; 2007 a. 20 ss. 3927, 9121 (6) (a); 2011 a. 32.

978.05 Annotation District attorneys and their assistants when acting within the scope of their prosecutorial functions are absolutely immune from damages. Ford v. Kenosha County, 160 Wis. 2d 485, 466 N.W.2d 646 (1991).

978.05 Annotation Inclusion of employees hired under sub. (8) (b) in a bargaining unit subject to the county's collective bargaining agreement does not impermissibly restrict the district attorney's statutory hiring authority. Crawford County v. WERC, 177 Wis. 2d 66, 501 N.W.2d 836 (Ct. App. 1993).

978.05 Annotation It is within the discretionary power of a district attorney to enter nonprosecution agreements prior to filing charges in exchange for information in a criminal investigation. State v. Jones, 217 Wis. 2d 57, 576 N.W.2d 580 (Ct. App. 1998), 97-1806.

978.05 Annotation County and district attorney responsibilities in staffing district attorney offices discussed. 80 Atty. Gen. 19.

978.05 Annotation Unless otherwise stated in a specific statute, criminal and civil forfeiture provisions of the election, lobby, and ethics laws can be enforced by a district attorney independently of the government accountability board. A referral following an investigation by the board is not required. A district attorney may request prosecutorial or investigative assistance from the attorney general in connection with any duty of the district attorney under those laws. If there has been a referral to the district attorney by the board under s. 5.05 (2m) (c) 11., 14., or 15., the district attorney must retain ultimate supervisory authority over the matter referred unless a special prosecutor has been appointed to serve in lieu of the district attorney. OAG 10-08.

978.05 Annotation The government accountability board and district attorneys possess joint and co-equal authority to investigate possible violations of the election, lobby, and ethics laws and to prosecute civil forfeiture actions under those laws. Unless otherwise stated in a specific statute, the district attorney possesses the authority to prosecute criminal proceedings under those laws. The board has no statutory authority to prosecute criminal proceedings under those laws except as stated in s. 5.05 (2m) (i). OAG 10-08.



978.06 Restriction on district attorney.

978.06  Restriction on district attorney.

978.06(1) (1) No district attorney, deputy district attorney or assistant district attorney may receive any fee or reward from or on behalf of any prosecutor or any other individual for services in any prosecution or business to which it is the district attorney's official duty to attend.

978.06(2) (2) No district attorney, deputy district attorney or assistant district attorney may be concerned as attorney or counsel for either party, other than for the state or county, in any civil action depending upon the same state of facts upon which any criminal prosecution commenced but undetermined depends.

978.06(3) (3)

978.06(3)(a)(a) No district attorney, deputy district attorney or assistant district attorney while in office may hold any judicial office. No full-time district attorney, deputy district attorney or assistant district attorney may hold the office of or act as corporation counsel or city, village or town attorney. A part-time district attorney, deputy district attorney or assistant district attorney may hold the office of or act as corporation counsel or city, village or town attorney or otherwise serve as legal counsel to any governmental unit.

978.06(3)(b) (b) Notwithstanding par. (a), if a district attorney, deputy district attorney or assistant district attorney holds a judicial office on January 1, 1990, he or she may continue to hold that office until January 1, 1993.

978.06(4) (4) No person who acted as district attorney, deputy district attorney or assistant district attorney, or special prosecutor under s. 978.045, for a county at the time of an arrest, examination or indictment of any person charged with a crime in that county may thereafter appear for, or defend that person against the crime charged in the complaint, information or indictment.

978.06(5) (5)

978.06(5)(a)(a) No full-time district attorney, deputy district attorney or assistant district attorney may engage in a private practice of law, but he or she is authorized to complete all civil cases, not in conflict with the interest of the county or counties of his or her prosecutorial unit, in which he or she is counsel, pending in court before he or she takes office. A part-time district attorney, deputy district attorney or assistant district attorney may engage in a private practice of law.

978.06(5)(b) (b) Notwithstanding par. (a), if a full-time district attorney, deputy district attorney or assistant district attorney has a contractual obligation on January 1, 1990, to provide legal services, he or she may continue to provide those services until January 1, 1993. The services provided may not be in conflict with the interest of the county or counties of his or her prosecutorial unit.

978.06(6) (6) No district attorney, deputy district attorney or assistant district attorney may appear in a civil action or proceeding under s. 49.22 (7), 59.53 (5), 767.205 (2), 767.501 or 767.80 or ch. 769.

978.06 History History: 1989 a. 31, 117; 1991 a. 39; 1993 a. 326; 1995 a. 201, 404; 1997 a. 35; 2005 a. 443 s. 265.



978.07 Obsolete district attorney records.

978.07  Obsolete district attorney records.

978.07(1) (1) Whenever necessary to gain needed vault and filing space, a district attorney may destroy, subject to sub. (2), obsolete records in his or her custody as follows:

978.07(1)(a) (a) Any district attorney record, after it has first been microfilmed or transferred to optical disk or electronic storage and preserved in accordance with s. 16.61.

978.07(1)(b) (b) Any case record of a traffic, misdemeanor, civil or related case, 3 years after commencement of the action.

978.07(1)(c) (c)

978.07(1)(c)1.1. Any case record of a felony punishable by life imprisonment or a related case, after the defendant's parole eligibility date under s. 304.06 (1) or 973.014 (1) or date of eligibility for release to extended supervision under s. 973.014 (1g) (a) 1. or 2., whichever is applicable, or 50 years after the commencement of the action, whichever occurs later. If there is no parole eligibility date or no date for release to extended supervision, the district attorney may destroy the case record after the defendant's death.

978.07(1)(c)2. 2. Any case record of a felony punishable by a maximum period of imprisonment equal to at least 20 years or a related case, after the mandatory release date established under s. 302.11 (1) or the presumptive mandatory release date established under s. 302.11 (1g), if applicable, of any person convicted of that felony or 20 years after commencement of the action, whichever is later.

978.07(1)(c)3. 3. Except as provided in subds. 1. and 2., any case record of a felony or related case, after the mandatory release date established under s. 302.11 (1) or the presumptive mandatory release date established under s. 302.11 (1g), if applicable, of any person convicted of that felony or 10 years after the commencement of the action, whichever is later.

978.07(1)(d) (d) Any other district attorney record not included under pars. (a) to (c) made or received in connection with a transaction as evidence of a district attorney's activities or functions, after 6 years.

978.07(2) (2) Prior to destruction of records under sub. (1), the district attorney for a prosecutorial unit with a population of less than 500,000 shall make a written offer to the historical society under s. 44.09. If the offer is accepted by the society within 60 days after the day the offer is made, the district attorney shall transfer the title to those records to the historical society. If the offer is not accepted within 60 days after the day the offer is made, the district attorney may destroy the records.

978.07 History History: 1991 a. 39 ss. 1618 to 1621, 3678 to 3682; 1993 a. 172, 194, 289; 1995 a. 27; 1997 a. 283.



978.08 Preservation of certain evidence.

978.08  Preservation of certain evidence.

978.08(1) (1) In this section:

978.08(1)(a) (a) "Custody" has the meaning given in s. 968.205 (1) (a).

978.08(1)(b) (b) "Discharge date" has the meaning given in s. 968.205 (1) (b).

978.08(2) (2) Except as provided in sub. (3), if physical evidence that is in the possession of a district attorney includes any biological material that was collected in connection with a criminal investigation that resulted in a criminal conviction, delinquency adjudication, or commitment under s. 971.17 or 980.06 and the biological material is from a victim of the offense that was the subject of the criminal investigation or may reasonably be used to incriminate or exculpate any person for the offense, the district attorney shall preserve the physical evidence until every person in custody as a result of the conviction, adjudication, or commitment has reached his or her discharge date.

978.08(2m) (2m) A district attorney shall retain evidence to which sub. (2) applies in an amount and manner sufficient to develop a deoxyribonucleic acid profile, as defined in s. 939.74 (2d) (a), from the biological material contained in or included on the evidence.

978.08(3) (3) Subject to sub. (5), a district attorney may destroy evidence that includes biological material before the expiration of the time period specified in sub. (2) if all of the following apply:

978.08(3)(a) (a) The district attorney sends a notice of its intent to destroy the evidence to all persons who remain in custody as a result of the criminal conviction, delinquency adjudication, or commitment and to either the attorney of record for each person in custody or the state public defender.

978.08(3)(b) (b) No person who is notified under par. (a) does either of the following within 90 days after the date on which the person received the notice:

978.08(3)(b)1. 1. Files a motion for testing of the evidence under s. 974.07 (2).

978.08(3)(b)2. 2. Submits a written request for retention of the evidence to the district attorney.

978.08(3)(c) (c) No other provision of federal or state law requires the district attorney to retain the evidence.

978.08(4) (4) A notice provided under sub. (3) (a) shall clearly inform the recipient that the evidence will be destroyed unless, within 90 days after the date on which the person receives the notice, either a motion for testing of the evidence is filed under s. 974.07 (2) or a written request for retention of the evidence is submitted to the district attorney.

978.08(5) (5) If, after providing notice under sub. (3) (a) of its intent to destroy evidence, a district attorney receives a written request for retention of the evidence, the district attorney shall retain the evidence until the discharge date of the person who made the request or on whose behalf the request was made, subject to a court order issued under s. 974.07 (7), (9) (a), or (10) (a) 5., unless the court orders destruction or transfer of the evidence under s. 974.07 (9) (b) or (10) (a) 5.

978.08 History History: 2001 a. 16; 2005 a. 60.



978.11 Budget.

978.11  Budget. The department of administration shall prepare the budget of the prosecution system and submit it in accordance with s. 16.42.

978.11 History History: 1989 a. 31; 1991 a. 39.



978.12 Salaries and benefits of district attorney and state employees in office of district attorney.

978.12  Salaries and benefits of district attorney and state employees in office of district attorney.

978.12(1) (1)  Salaries.

978.12(1)(a)(a) District attorneys.

978.12(1)(a)1.1. The annual salary of each district attorney shall be reviewed and established in the same manner as provided for positions in the classified service under s. 230.12 (3), except that no district attorney may receive a salary that is greater than the salary established for the office of attorney general under s. 20.923 (2). Except as provided in subd. 2., the salary of each district attorney shall be established at the rate that is in effect for his or her office on the 2nd Tuesday of July preceding the commencement of his or her term of office. The compensation plan shall include separate salary rates for district attorneys in the following categories based on the population of the prosecutorial units in which they serve, as determined under s. 16.96 on October 10 of the year prior to commencement of their terms of office:

978.12(1)(a)1.a. a. Prosecutorial units having a population of more than 500,000.

978.12(1)(a)1.b. b. Prosecutorial units having a population of more than 250,000 but not more than 500,000.

978.12(1)(a)1.c. c. Prosecutorial units having a population of more than 100,000 but not more than 250,000.

978.12(1)(a)1.d. d. Prosecutorial units having a population of more than 75,000 but not more than 100,000.

978.12(1)(a)1.e. e. Prosecutorial units having a population of more than 50,000 but not more than 75,000.

978.12(1)(a)1.f. f. Prosecutorial units having a population of more than 35,000 but not more than 50,000.

978.12(1)(a)1.g. g. Prosecutorial units having a population of more than 20,000 but not more than 35,000.

978.12(1)(a)1.h. h. Prosecutorial units having a population of not more than 20,000.

978.12(1)(a)2. 2. If an individual is appointed to fill a vacancy in the office of district attorney, the appointee shall be compensated for the residue of the unexpired term at the same rate that applied to the individual who vacates the office filled by the appointee on the date the vacancy occurs.

978.12(1)(b) (b) Deputy district attorneys. Deputy district attorneys shall be employed outside the classified service. The state shall establish and adjust the salaries of deputy district attorneys in accordance with s. 230.12 (10) and the state compensation plan.

978.12(1)(c) (c) Assistant district attorneys. Assistant district attorneys shall be employed outside the classified service. For purposes of salary administration, the director of the office of state employment relations shall establish one or more classifications for assistant district attorneys in accordance with the classification or classifications allocated to assistant attorneys general. Except as provided in ss. 111.93 (3) (b) and 230.12 (10), the salaries of assistant district attorneys shall be established and adjusted in accordance with the state compensation plan for assistant attorneys general whose positions are allocated to the classification or classifications established by the director of the office of state employment relations.

978.12(2) (2) State seniority. A county employee who is transferred to state employment under 1989 Wisconsin Act 31 shall have his or her seniority with the state computed by treating the employee's total service with any county in the position of district attorney, deputy district attorney or assistant district attorney as state service.

978.12(3) (3) Sick leave. A county employee who is transferred to state employment under 1989 Wisconsin Act 31 shall have his or her sick leave accrued with the state computed by treating the employee's unused balance of sick leave accrued with the county by which the employee was most recently employed in the position or positions of district attorney, deputy district attorney or assistant district attorney as sick leave accrued in state service, but not to exceed the amount of sick leave the employee would have accrued in state service for the same period, if the employee is able to provide adequate documentation in accounting for sick leave used during the accrual period with the county. If there is a formal plan of sick leave in county service but no adequate documentation in accounting, the employee shall have his or her sick leave accrued with the state computed on the basis of the employee's total service times one-half the rate for accrual of sick leave in state service. Sick leave which transfers under this subsection is not subject to a right of conversion, under s. 40.05 (4) or otherwise, upon death or termination of creditable service for payment of health insurance benefits on behalf of the employee or the employee's dependents.

978.12(4) (4) Annual leave. Annual leave for the district attorney is governed by s. 230.35 (1r). Annual leave for other state employees of the office of district attorney shall be accrued at the rate provided in s. 230.35 using the employee's state service computed under sub. (2). Annual leave shall be earned on a calendar year basis prorated from the effective date of the employee's transfer for the balance of the calendar year.

978.12(5) (5) Retirement.

978.12(5)(a)(a) Definition. In this subsection, "required employer contribution rate" means the total amount paid to the Wisconsin retirement fund for similar participants, including actuarially determined current costs, any prior service amortization costs and any amount of employee contributions presently paid by the employer. These required employer contribution rates are subject to annual redetermination by the actuaries of the respective retirement systems; however, the contribution rates for elected public officials and other employees shall be determined separately when the calculations are actuarially available from the Wisconsin retirement system and adopted by the employee trust funds board and other respective retirement systems.

978.12(5)(b) (b) Employees generally. District attorneys and state employees of the office of district attorney shall be included within the provisions of the Wisconsin retirement system under ch. 40 as a participating employee of that office, except that the district attorney and state employees of the office of district attorney in a county having a population of 500,000 or more have the option provided under s. 978.12 (5) (c), 1997 stats.

978.12(5)(c) (c) District attorney employees in counties having a population of 500,000 or more. The district attorney and state employees of the office of district attorney in a county having a population of 500,000 or more shall have the option of continuing as participants in the retirement system established under chapter 201, laws of 1937, as follows:

978.12(5)(c)1. 1. The salaries authorized under this section for the district attorney and the state employees of the office of district attorney shall be paid by the secretary of administration to the county treasurer pursuant to a voucher submitted by the district attorney to the department of administration. The county treasurer shall pay the amounts directly to the district attorney and state employees of the office of district attorney and the amounts paid shall be subject to the retirement system established under chapter 201, laws of 1937.

978.12(5)(c)2. 2. The state shall pay to the county treasurer in the manner specified in subd. 1. on behalf of the district attorney and state employees of the office of the district attorney the required employer contribution rate as provided under ch. 40 or the required employer contribution rate under chapter 201, laws of 1937, whichever rate is less. The county shall pay any portion of the required employer contribution rate not covered by the state payment. For future retirement benefits, the district attorney and state employees of the office of district attorney shall be given the same consideration as other elected county officials and county employees under the county's retirement system.

978.12(5)(c)3. 3. The option under this paragraph to remain under a county program shall be exercised in writing, on forms provided by the department of administration, not later than March 1, 1990, and the action shall apply retrospectively to January 1, 1990.

978.12(5)(c)4. 4. If the district attorney or a state employee of the office of district attorney does not elect to continue as a participant in the retirement system established under chapter 201, laws of 1937, he or she may not receive retirement benefits under that system during his or her employment with the state.

978.12(6) (6) Other fringe benefits.

978.12(6)(a)(a)

978.12(6)(a)1.1. District attorneys and state employees of the office of district attorney shall be included within all insurance benefit plans under ch. 40, except as authorized in this paragraph. Alternatively, the state shall provide insurance benefit plans for district attorneys and state employees in the office of district attorney in the manner provided in this paragraph.

978.12(6)(a)2. 2. A district attorney or other employee of the office of district attorney who was employed in that office as a county employee on December 31, 1989, and who received any form of fringe benefits other than a retirement, deferred compensation or employee-funded reimbursement account plan as a county employee, as defined by that county pursuant to the county's personnel policies, or pursuant to a collective bargaining agreement in effect on January 1, 1990, or the most recent collective bargaining agreement covering represented employees who are not covered by such an agreement, may elect to continue to be covered under all such fringe benefit plans provided by the county after becoming a state employee. In a county having a population of 500,000 or more, the fringe benefit plans shall include health insurance benefits fully paid by the county for each retired employee who, on or after December 31, 1989, attains at least 15 years of service in the office of district attorney of that county, whether or not the service is as a county employee, for the duration of the employee's life. An employee may make an election under this subdivision no later than January 31, 1990, except that an employee who serves as an assistant district attorney in a county having a population of 500,000 or more may make an election under this subdivision no later than March 1, 1990. An election under this subdivision shall be for the duration of the employee's employment in the office of district attorney for the same county by which the employee was employed or until the employee terminates the election under subd. 4., at the same cost to the county as the county incurs for a similarly situated county employee.

978.12(6)(a)3. 3. Subject to par. (b), if the employer's cost for fringe benefits described in subd. 2. for any employee described in subd. 2. is less than or equal to the cost for comparable coverage under ch. 40, if any, the state shall reimburse the county for that cost. Subject to par. (b), if the employer's cost for such fringe benefits for any such employee is greater than the cost for comparable coverage under ch. 40, the state shall reimburse the county for the cost of comparable coverage under ch. 40 and the county shall pay the remainder of the cost. The cost of comparable coverage under ch. 40 shall equal the average cost of comparable coverage under ch. 40 for employees in the office of the state public defender, as contained in budget determinations approved by the joint committee on finance or the legislature under the biennial budget act for the period during which the costs are incurred.

978.12(6)(a)4. 4. An employee who makes the election under subd. 2. may terminate that election, and shall then be included within all insurance benefit plans under ch. 40, except that the department of employee trust funds may require prior written notice, not exceeding one year's duration, of an employee's intent to be included under any insurance benefit plan under ch. 40.

978.12(6)(b) (b) Beginning in the 1999-2000 fiscal year and ending in the 2003-04 fiscal year, the state shall in each fiscal year reduce its reimbursement of the employer's cost for fringe benefits under par. (a) by $80,000.

978.12 History History: 1989 a. 31, 117, 336; 1991 a. 32, 39; 1993 a. 294; 1999 a. 9, 85; 2003 a. 33 ss. 2798, 2800, 9160; 2007 a. 78, 224; 2011 a. 10, 238; 2013 a. 20.

978.12 Annotation Continuing legal education fees and bar dues, mileage reimbursements, beeper pay, and cash payment for unused "casual days" were "fringe benefits" under sub. (6). Brown County Attys. Ass'n v. Brown County, 169 Wis. 2d 737, 487 N.W.2d 312 (Ct. App. 1992).

978.12 Annotation District attorneys are not "public officer[s]" within the meaning of the term in article IV, section 26 of the Wisconsin Constitution, and the legislature may increase or diminish salaries of district attorneys during terms of office. 79 Atty. Gen. 149.

978.12 Annotation An assistant district attorney on furlough pursuant to executive order is entitled to representation and indemnification if he or she is carrying out duties within the scope of his or her employment. OAG 9-09.



978.13 Operational expenses of district attorney offices.

978.13  Operational expenses of district attorney offices.

978.13(1)(1) Subject to sub. (1m), the state shall assume financial responsibility for all of the following:

978.13(1)(b) (b) In counties having a population of 500,000 or more, the salary and fringe benefit costs of 2 clerk positions providing clerical services to the prosecutors in the district attorney's office handling cases involving felony violations under ch. 961. The secretary of administration shall pay the amount authorized under this subsection to the county treasurer pursuant to a voucher submitted by the district attorney to the department of administration from the appropriation under s. 20.475 (1) (i).

978.13(1)(c) (c) In counties having a population of 500,000 or more, the salary and fringe benefit costs of clerk positions in the district attorney's office necessary for the prosecution of violent crime cases primarily involving felony violations under s. 939.63, if a felony is committed while armed, and under ss. 940.01 to 940.03, 940.05, 940.06, 940.225, 943.23 (1g), and 943.32 (2). The secretary of administration shall pay the amount authorized under this subsection to the county treasurer pursuant to a voucher submitted by the district attorney to the secretary of administration from the appropriation under s. 20.475 (1) (i).

978.13(1)(d) (d) In counties having a population of 500,000 or more, the salary and fringe benefit costs of 2 clerk positions providing clerical services to the prosecutors in the district attorney's office handling cases involving the unlawful possession or use of firearms. The secretary of administration shall pay the amount authorized under this subsection to the county treasurer from the appropriation under s. 20.475 (1) (i) pursuant to a voucher submitted by the district attorney to the department of administration.

978.13(1m) (1m) The amount paid under sub. (1) (b), (c), and (d) combined may not exceed the amount appropriated under s. 20.475 (1) (i).

978.13(2) (2)

978.13(2)(a)(a) In this subsection, "costs related to the operation of the district attorney's office" include costs that a prosecutorial unit must pay under s. 978.043 (2) but do not include costs for which a prosecutorial unit receives reimbursement under s. 978.043 (2).

978.13(2)(b) (b) Except as provided in sub. (1), each county in a district attorney's prosecutorial unit has financial responsibility for all costs related to the operation of the district attorney's office, other than the salaries of the district attorney and other state employees in the district attorney's office, the compensation of special prosecutors and the cost of benefits under the Wisconsin retirement system and the insurance benefit plans under ch. 40 for which the district attorney and other state employees in the district attorney's office are eligible. The nature and level of materials, supplies, equipment, services and facilities provided for the district attorney's office by the county shall be adequate and sufficient to fulfill the responsibilities of that office.

978.13 History History: 1989 a. 31, 117, 122, 336; 1991 a. 39; 1993 a. 16, 92; 1995 a. 27, 448; 1997 a. 27; 1999 a. 9; 2001 a. 16, 109; 2003 a. 33; 2005 a. 25, 434.






979. Investigation of deaths.

979.01 Reporting deaths required; penalty; taking specimens by coroner or medical examiner.

979.01  Reporting deaths required; penalty; taking specimens by coroner or medical examiner.

979.01(1) (1) All physicians, authorities of hospitals, sanatoriums, public and private institutions, convalescent homes, authorities of any institution of a like nature, and other persons having knowledge of the death of any person who has died under any of the following circumstances, shall immediately report the death to the sheriff, police chief, or medical examiner or coroner of the county where the death took place:

979.01(1)(a) (a) All deaths in which there are unexplained, unusual or suspicious circumstances.

979.01(1)(b) (b) All homicides.

979.01(1)(c) (c) All suicides.

979.01(1)(d) (d) All deaths following an abortion.

979.01(1)(e) (e) All deaths due to poisoning, whether homicidal, suicidal or accidental.

979.01(1)(f) (f) All deaths following accidents, whether the injury is or is not the primary cause of death.

979.01(1)(g) (g) When there was no physician, or accredited practitioner of a bona fide religious denomination relying upon prayer or spiritual means for healing in attendance within 30 days preceding death.

979.01(1)(h) (h) When a physician refuses to sign the death certificate.

979.01(1)(i) (i) When, after reasonable efforts, a physician cannot be obtained to sign the medical certification as required under s. 69.18 (2) (b) or (c) within 6 days after the pronouncement of death or sooner under circumstances which the coroner or medical examiner determines to be an emergency.

979.01(1g) (1g) A sheriff or police chief shall, immediately upon notification under sub. (1) or s. 948.23 (1) (b) of a death, notify the coroner or the medical examiner, and the coroner or medical examiner of the county where death took place, if the crime, injury, or event occurred in another county, shall immediately report the death to the coroner or medical examiner of that county.

979.01(1m) (1m) The coroner or medical examiner receiving notification under sub. (1) or (1g) shall immediately notify the district attorney.

979.01(1r) (1r) If the coroner or medical examiner is notified of a death under sub. (1) or (1g) and determines that his or her notification of the death was not required under sub. (1) or (1g), he or she shall notify the director of the historical society under s. 157.70 (3).

979.01(2) (2) Unless s. 948.23 (1) (b) applies, any person who violates this section shall be fined not more than $1,000 or imprisoned not more than 90 days.

979.01(3) (3) In all cases of death reportable under sub. (1) or s. 948.23 (1) (b) where an autopsy is not performed, the coroner or medical examiner may take for analysis any and all specimens, body fluids and any other material which will assist him or her in determining the cause of death. The specimens, body fluids and other material taken under this subsection shall not be admissible in evidence in any civil action against the deceased or the deceased's estate, as the result of any act of the deceased.

979.01(3m) (3m) In all cases of death reportable under sub. (1) or s. 948.23 (1) (b) where an autopsy is not performed, the coroner or medical examiner shall take for analysis any and all specimens, body fluids and any other material that will assist him or her in determining the cause of death if requested to do so by a spouse, parent, child or sibling of the deceased person and not objected to by any of those family members. The specimens, body fluids and other material taken under this subsection shall not be admissible in evidence in any civil action against the deceased or his or her estate, as the result of any act of the deceased.

979.01(4) (4) No person may embalm or perform an autopsy on the body of any person who has died under any of the circumstances listed in this section or on the body of any person whose death has been reported under s. 948.23 (1) (b) unless the person obtains the written authorization of the coroner of the county in which the injury or cause of death occurred. Such authorization shall be issued by the coroner or a deputy within 12 hours after notification of the reportable death, or as soon thereafter as possible in the event of unexplained, unusual or suspicious circumstances.

979.01 History History: 1973 c. 272; 1975 c. 294, 421; 1979 c. 221; 1983 a. 279 ss. 8, 22; Stats. 1983 s. 979.01; 1985 a. 315, 316; 1989 a. 121; 1993 a. 486; 1999 a. 85; 2001 a. 38; 2011 a. 268.

979.01 Annotation Admission of a blood sample is not barred by sub. (3) when the action is brought by the deceased's estate. Luedtke v. Shedivy, 51 Wis. 2d 110, 186 N.W.2d 220 (1971).

979.01 Annotation If an accident occurs in one county and the victim is transported to another county, and death occurs there, the coroner where the death occurs has a duty to immediately report the death to the coroner of county where the crime, injury, or event occurred, and the coroner of the latter county has authority to investigate and a duty to hold an inquest if he or she considers it necessary or if directed by the district attorney of his or her county. 62 Atty. Gen. 127.



979.012 Reporting deaths of public health concern.

979.012  Reporting deaths of public health concern.

979.012(1)(1) If a coroner or medical examiner is aware of the death of a person who, at the time of his or her death, had an illness or a health condition that satisfies s. 323.02 (16) (a) or if the coroner or medical examiner knows or suspects that the person had a communicable disease that, under rules promulgated by the department of health services, must be reported to a local health officer or to the state epidemiologist, the coroner or medical examiner shall report the illness, health condition, or communicable disease to the department of health services and to the local health department, as defined in s. 250.01 (4), in whose jurisdiction the coroner or medical examiner is located in writing or by electronic transmission within 24 hours of learning of the deceased's illness, health condition, or communicable disease.

979.012(2) (2) In a report under sub. (1), the coroner or medical examiner shall include all of the following information if such information is available:

979.012(2)(a) (a) The illness, health condition, or communicable disease of the deceased.

979.012(2)(b) (b) The name, date of birth, gender, race, occupation, and home and work addresses of the deceased.

979.012(2)(c) (c) The name and address of the coroner or medical examiner.

979.012(2)(d) (d) If the illness, health condition, or communicable disease was related to an animal or insect bite, the suspected location where the bite occurred and the name and address of the owner of the animal or insect, if an owner is identified.

979.012 History History: 2001 a. 109; 2005 a. 198; 2007 a. 20 s. 9121 (6) (a); 2009 a. 42.



979.015 Subpoena for documents.

979.015  Subpoena for documents. Upon the request of the coroner, medical examiner or district attorney, a court shall issue a subpoena requiring the production of documents necessary for the determination of a decedent's cause of death. The documents may include the decedent's patient health care records and treatment records, as defined in ss. 51.30 and 146.81 (4). The documents shall be returnable to the officer named in the subpoena.

979.015 History History: 1983 a. 279.



979.02 Autopsies.

979.02  Autopsies. The coroner, medical examiner or district attorney may order the conducting of an autopsy upon the body of a dead person any place within the state in cases where an inquest might be had as provided in s. 979.04 notwithstanding the fact that no such inquest is ordered or conducted. The autopsy shall be conducted by a licensed physician who has specialized training in pathology. The district attorney may move the circuit court for the county in which the body is buried for an order disinterring the body for purposes of autopsy. The order shall be granted by the circuit court upon a reasonable showing that any of the criteria specified in s. 979.04 exists. This section does not prevent additional autopsies or examinations of the body if there are unanswered pathological questions concerning the death and the causes of death.

979.02 History History: 1983 a. 279 s. 12; Stats. 1983 s. 979.02.



979.025 Autopsy of correctional inmate.

979.025  Autopsy of correctional inmate.

979.025(1) (1)  Inmate confined to an institution in this state. If an individual dies while he or she is in the legal custody of the department and confined to a correctional facility located in this state, the coroner or medical examiner of the county where the death occurred shall perform an autopsy on the deceased individual. If the coroner or medical examiner who performs the autopsy determines that the individual's death may have been the result of any of the situations that would permit the district attorney to order an inquest under s. 979.04 (1), the coroner or medical examiner shall follow the procedures under s. 979.04 (2).

979.025(2) (2) Inmate confined in an institution in another state. If an individual dies while he or she is in the legal custody of the department and confined to a correctional facility in another state under a contract under s. 301.07, 301.21, or 302.25, the department shall have an autopsy performed by an appropriate authority in the other state or by the coroner or medical examiner of the county in which the circuit court is located that sentenced the individual to the custody of the department. If the coroner or medical examiner who performs the autopsy in this state determines that the individual's death may have been the result of any of the situations that would permit the district attorney to order an inquest under s. 979.04 (1), the coroner or medical examiner shall forward the results of the autopsy to the appropriate authority in the other state.

979.025(3) (3) Costs of an autopsy. The costs of an autopsy performed under sub. (1) or (2) shall be paid by the department.

979.025 History History: 2001 a. 16.



979.03 Autopsy for sudden infant death syndrome.

979.03  Autopsy for sudden infant death syndrome. If a child under the age of 2 years dies suddenly and unexpectedly under circumstances indicating that the death may have been caused by sudden infant death syndrome, the coroner or medical examiner shall notify the child's parents or guardian that an autopsy will be performed, at no cost to the parents or guardian, unless the parents or guardian object to the autopsy. The coroner or medical examiner shall conduct or shall order the conducting of an autopsy at county expense, unless parent or guardian requests in writing that an autopsy not be performed. If the autopsy reveals that sudden infant death syndrome is the cause of death, that fact shall be so stated in the autopsy report. The parents or guardian of the child shall be promptly notified of the cause of death and of the availability of counseling services.

979.03 History History: 1977 c. 246; 1983 a. 279 s. 13; Stats. 1983 s. 979.03.

979.03 Annotation Only when a coroner has no reason to believe that a death was caused by circumstances under s. 979.01 [now s. 979.04] other than sudden infant death syndrome does a written objection under s. 979.125 [now s. 979.03] bar an autopsy under s. 979.121 [now s. 979.02]. 68 Atty. Gen. 55.



979.04 Inquests: when called.

979.04  Inquests: when called.

979.04(1) (1) If the district attorney has notice of the death of any person and there is reason to believe from the circumstances surrounding the death that felony murder, first-degree or 2nd-degree intentional homicide, first-degree or 2nd-degree reckless homicide, homicide by negligent handling of dangerous weapon, explosives or fire, homicide by negligent operation of vehicle, homicide resulting from negligent control of a vicious animal or homicide by intoxicated user of a vehicle or firearm may have been committed, or that death may have been due to suicide or unexplained or suspicious circumstances, the district attorney may order that an inquest be conducted for the purpose of inquiring how the person died. The district attorney shall appear in any such inquest representing the state in presenting all evidence which may be relevant or material to the inquiry of the inquest. The inquest may be held in any county in this state in which venue would lie for the trial of any offense charged as the result of or involving the death. An inquest may only be ordered by the district attorney under this subsection or by the circuit judge under sub. (2).

979.04(2) (2) If the coroner or medical examiner has knowledge of the death of any person in the manner described under sub. (1), he or she shall immediately notify the district attorney. The notification shall include information concerning the circumstances surrounding the death. The coroner or medical examiner may request the district attorney to order an inquest under sub. (1). If the district attorney refuses to order the inquest, a coroner or medical examiner may petition the circuit court to order an inquest. The court may issue the order if it finds that the district attorney has abused his or her discretion in not ordering an inquest.

979.04(3) (3) Subsequent to receipt of notice of the death, the district attorney may request the coroner or medical examiner to conduct a preliminary investigation and report back to the district attorney. The district attorney may determine the scope of the preliminary investigation. This subsection does not limit or prevent any other investigation into the death by any law enforcement agency with jurisdiction over the investigation.

979.04 History History: 1983 a. 279; 1985 a. 135; 1987 a. 399.



979.05 Inquests: procedure.

979.05  Inquests: procedure.

979.05(1)(1) An inquest shall be conducted by a circuit judge or a circuit court commissioner.

979.05(2) (2) The inquest shall be conducted before a jury unless the district attorney, coroner, or medical examiner requests that the inquest be conducted before the judge or circuit court commissioner only. If the inquest is to be conducted before a jury, a sufficient number of names of prospective jurors shall be selected from the prospective juror list for the county in which the inquest is to be held by the clerk of circuit court in the manner provided in s. 756.06. The judge or circuit court commissioner conducting the inquest shall summon the prospective jurors to appear before the judge or circuit court commissioner at the time fixed in the summons. The summons may be served by mail, or by personal service if the judge, circuit court commissioner, or district attorney determines personal service to be appropriate. The summons shall be in the form used to summon petit jurors in the circuit courts of the county. Any person who fails to appear when summoned as an inquest juror is subject to a forfeiture of not more than $40. The inquest jury shall consist of 6 jurors. If 6 jurors do not remain from the number originally summoned after establishment of qualifications, the judge or circuit court commissioner conducting the inquest may require the clerk of the circuit court to select sufficient additional jurors' names. Those persons shall be summoned forthwith by the sheriff of the county.

979.05(3) (3) The judge or circuit court commissioner shall examine on oath or affirmation each person who is called as a juror to discover whether the juror is related by blood, marriage or adoption to the decedent, any member of the decedent's family, the district attorney, any other attorney appearing in the case or any members of the office of the district attorney or of the office of any other attorney appearing in the case, has expressed or formed any opinion regarding the matters being inquired into in the inquest or is aware of or has any bias or prejudice concerning the matters being inquired into in the inquest. If any prospective juror is found to be not indifferent or is found to have formed an opinion which cannot be laid aside, that juror shall be excused. The judge or circuit commissioner may select one or more alternate jurors if the inquest is likely to be protracted. This subsection does not limit the right of the district attorney to supplement the judge's or circuit commissioner's examination of any prospective jurors as to qualifications.

979.05(4) (4) When 6 jurors have been selected, the judge or circuit court commissioner shall administer to them an oath or affirmation which shall be substantially in the following form:

You do solemnly swear (affirm) that you will diligently inquire and determine on behalf of this state when, and in what manner and by what means, the person known as .... .... who is now dead came to his or her death and that you will return a true verdict thereon according to your knowledge, according to the evidence presented and according to the instructions given to you by the .... (judge) (circuit court commissioner).

979.05(5) (5) Prior to the submission of evidence to the jury, the judge or circuit court commissioner may instruct the jury on its duties and on the substantive law regarding the issues which may be inquired into before the jury. The district attorney may, at any time during the course of the inquest, make statements to the jury relating to procedural or evidentiary matters he or she and the judge or circuit court commissioner deem appropriate. Section 972.12 applies to the conduct of the inquest jury.

979.05(6) (6) The judge or circuit court commissioner conducting the inquest may order that proceedings be secret if the district attorney so requests or concurs.

979.05(7) (7) Inquest jurors shall receive the same compensation as jurors under s. 756.25.

979.05 History History: 1983 a. 279; Sup. Ct. Order No. 96-08, 207 Wis. 2d xv (1997); 1999 a. 162; 2001 a. 61.



979.06 Inquests: witnesses.

979.06  Inquests: witnesses.

979.06(1)(1) The judge or circuit court commissioner may issue subpoenas for witnesses at the request of the coroner or medical examiner and shall issue subpoenas for witnesses requested by the district attorney. Subpoenas are returnable at the time and place stated therein. Persons who are served with a subpoena may be compelled to attend proceedings in the manner provided in s. 885.12.

979.06(2) (2) The judge or circuit court commissioner conducting the inquest and the district attorney may require by subpoena the attendance of one or more expert witnesses, including physicians, surgeons and pathologists, for the purposes of conducting an examination of the body and all relevant and material scientific and medical tests connected with the examination and testifying as to the results of the examination and tests. The expert witnesses so subpoenaed shall receive reasonable fees determined by the district attorney and the judge or circuit court commissioner conducting the inquest.

979.06(3) (3) Any witness examined at an inquest may have counsel present during the examination of that witness. The counsel may not examine or cross-examine his or her client, cross-examine or call other witnesses or argue before the judge or circuit court commissioner holding the inquest.

979.06(4) (4) The judge or circuit court commissioner shall administer an oath or affirmation to each witness which shall be substantially in the following form:

You do solemnly swear (affirm) that the evidence and testimony you give to this inquest concerning the death of the person known as .... .... shall be the truth, the whole truth and nothing but the truth.

979.06(5) (5) The judge or circuit court commissioner conducting the inquest shall cause the testimony given by all witnesses to be reduced to writing or recorded and may employ stenographers to take and transcribe all of the testimony. The stenographer shall receive reimbursement at a reasonable rate for each appearance and transcription at rates in accordance with the customary charges in the area for similar services.

979.06(6) (6) Inquest witnesses shall receive the same compensation as witnesses in circuit court under s. 814.67.

979.06 History History: 1983 a. 279; 2001 a. 61.



979.07 Incriminating testimony compelled; immunity.

979.07  Incriminating testimony compelled; immunity.

979.07(1)(1)

979.07(1)(a) (a) If a person refuses to testify or to produce books, papers or documents when required to do so before an inquest for the reason that the testimony or evidence required of the person may tend to incriminate him or her or subject him or her to a forfeiture or penalty, the person may be compelled to testify or produce the evidence by order of the circuit court of the county in which the inquest is convened on motion of the district attorney. A person who testifies or produces evidence in obedience to the command of the court in that case is not subject to any forfeiture or penalty for or on account of testifying or producing evidence, except the person is subject to prosecution and punishment for perjury or false swearing committed in so testifying.

979.07(1)(b) (b) The immunity provided under par. (a) is subject to the restrictions under s. 972.085.

979.07(2) (2) If a witness appearing before an inquest fails or refuses without just cause to comply with an order of the court under this section to give testimony in response to a question or with respect to any matter, the court, upon the failure or refusal or when the failure or refusal is duly brought to its attention, may punish the witness for contempt under ch. 785.

979.07 History History: 1983 a. 279; 1989 a. 122.



979.08 Inquests: instructions, burden of proof and verdict.

979.08  Inquests: instructions, burden of proof and verdict.

979.08(1)(1) When the evidence is concluded and the testimony closed, the judge or circuit court commissioner shall instruct the jury on its duties and on the substantive law regarding the issues inquired into before the jury. The district attorney shall prepare a written set of appropriate requested instructions and shall submit them to the judge or circuit court commissioner who, together with the district attorney, shall compile the final set of instructions which shall be given. The instructions shall include those criminal offenses for which the judge or circuit court commissioner believes a reasonable jury might return a verdict based upon a finding of probable cause.

979.08(2) (2) The jury's verdict shall be based upon a finding of probable cause and shall be unanimous.

979.08(3) (3) The jury shall retire to consider its verdict after hearing all of the testimony and evidence, making all necessary inquiries and having been instructed in the law. The judge or circuit court commissioner shall provide the jury with one complete set of written instructions providing the substantive law to be applied to the issues to be decided. The verdict shall be in a form which permits the following findings:

979.08(3)(a) (a) Whether the deceased came to his or her death by criminal means and, if so, the specific crimes committed and the name of the person or persons, if known, having committed the crimes.

979.08(3)(b) (b) Whether the deceased came to his or her death by natural causes, accident, suicide or an act privileged by law.

979.08(4) (4) The jury shall render its verdict in writing, signed by all of its members. The verdict shall set forth its findings from the evidence produced according to the instructions.

979.08(5) (5) The verdict delivered by the inquest jury is advisory and does not preclude or require the issuance of any criminal charges by the district attorney.

979.08(6) (6) Any verdict so rendered, after being validated and signed by the judge or circuit court commissioner, together with the record of the inquest, shall be delivered to the district attorney for consideration. After considering the verdict and record, the district attorney may deliver the entire inquest record or any part thereof to the coroner or medical examiner for safekeeping.

979.08(7) (7) The record of a secret inquest proceeding shall not be open for inspection unless so ordered by the judge or circuit court commissioner conducting the inquest upon petition by the district attorney.

979.08 History History: 1983 a. 279; 2001 a. 61.



979.09 Burial of body.

979.09  Burial of body. If any judge or circuit court commissioner conducts an inquest as to the death of a stranger or of a person whose identity is unknown or whose body is unclaimed or if the district attorney determines that no inquest into the death of such a person is necessary and the circuit judge has not ordered an inquest under s. 979.04 (2), the coroner or medical examiner shall cause the body to be decently buried or cremated and shall certify to all the charges incurred in taking any inquest by him or her and to the expenses of burial or cremation of the dead body. The charges and expenses shall be audited by the county board of the proper county and paid out of the county treasury.

979.09 History History: 1983 a. 279 s. 14; Stats. 1983 s. 979.09; 2001 a. 61.



979.10 Cremation.

979.10  Cremation.

979.10(1)(1)

979.10(1)(a)(a) No person may cremate the corpse of a deceased person within 48 hours after the death, or the discovery of the death, of the deceased person unless the death was caused by a contagious or infectious disease. No person may cremate a corpse unless the person has received a cremation permit from:

979.10(1)(a)1. 1. The coroner or medical examiner in the county where the death occurred if the death occurred in this state;

979.10(1)(a)2. 2. The coroner or medical examiner in the county where the event which caused the death occurred if the death occurred in this state and if the death is the subject of an investigation under s. 979.01; or

979.10(1)(a)3. 3. The coroner or medical examiner of the county where the corpse is to be cremated if the death occurred outside this state. A cremation permit issued under this subdivision may not be used in any county except the county in which the cremation permit is issued.

979.10(1)(b) (b) A coroner or medical examiner shall include in any cremation permit issued under par. (a) a statement that he or she has viewed the corpse which is the subject of the permit and made personal inquiry into the cause and manner of death under sub. (2) and is of the opinion that no further examination or judicial inquiry is necessary.

979.10(1)(c) (c) No person may deposit any cremated remains of a corpse in any cemetery without the permission of the person who owns or is in charge of the cemetery.

979.10(2) (2) If a corpse is to be cremated, the coroner or medical examiner shall make a careful personal inquiry into the cause and manner of death, and conduct an autopsy or order the conducting of an autopsy, if in his or her or the district attorney's opinion it is necessary to determine the cause and manner of death. If the coroner or medical examiner determines that no further examination or judicial inquiry is necessary he or she shall certify that fact. Upon written request by the district attorney the coroner or medical examiner shall obtain the concurrence of the district attorney before issuing the certification. If the coroner or medical examiner determines that further examination or judicial inquiry is necessary, he or she shall notify the district attorney under s. 979.04 (2).

979.10(3) (3) The coroner shall receive a fee of $25, to be paid out of the county treasury, for each corpse viewed or inquiry made under sub. (2), unless an annual salary has been established by the county board under s. 979.11.

979.10(4) (4) Whoever accepts, receives, or takes any corpse of a deceased person with intent to destroy the corpse by means of cremation, or who cremates or aids and assists in the cremation of any corpse of a deceased person without having presented the permit specified in sub. (1) shall be fined not more than $10,000 or imprisoned not more than 9 months or both.

979.10 History History: 1971 c. 164 s. 86; 1973 c. 272; 1979 c. 177; 1983 a. 146; 1983 a. 279 s. 20; Stats. 1983 s. 979.10; 1985 a. 315; 2001 a. 104.

979.10 Annotation Chapters 69 and 157 are not alternatives to the requirement in this section that anyone cremating a corpse first obtain a cremation permit from the coroner. University medical schools or anyone else qualified to receive a corpse can receive a corpse for research without first obtaining a permit. This section only requires that a permit be obtained before cremation. 77 Atty. Gen. 218.



979.11 Compensation of officers.

979.11  Compensation of officers. The sole compensation of the coroner and deputy coroners for attendance at an inquest and for any preliminary investigation under this chapter at the direction of the district attorney shall be a reasonable sum set by the county board for each day actually and necessarily required for the purpose, and a sum set by the county board for each mile actually and necessarily traveled in performing the duty. Any coroner or deputy coroner may be paid an annual salary and allowance for traveling expenses to be established by the county board under s. 59.22 which shall be in lieu of all fees, per diem and compensation for services rendered.

979.11 History History: 1975 c. 294; 1977 c. 187 s. 135; 1977 c. 449 s. 497; 1983 a. 279 s. 15; Stats. 1983 s. 979.11; 1995 a. 201.



979.12 Fees for morgue services.

979.12  Fees for morgue services. A county board may establish a fee for the retention of a body at the morgue after the first day, not to exceed an amount reasonably related to the actual and necessary cost of retaining the body. This charge shall not apply to indigents.

979.12 History History: 1983 a. 146; 1983 a. 279 s. 23; Stats. 1983 s. 979.12.



979.22 Autopsies and toxicological services by medical examiners.

979.22  Autopsies and toxicological services by medical examiners. A medical examiner may perform autopsies and toxicological services not required under this chapter and may charge a fee established by the county board for such autopsies and services. The fee may not exceed an amount reasonably related to the actual and necessary cost of providing the service.

979.22 History History: 1983 a. 146; 1985 a. 93; 1987 a. 403 s. 256; 1989 a. 298.






980. Sexually violent person commitments.

980.01 Definitions.

980.01  Definitions. In this chapter:

980.01(1b) (1b) "Act of sexual violence" means conduct that constitutes the commission of a sexually violent offense.

980.01(1d) (1d) "Agency with jurisdiction" means the agency with the authority or duty to release or discharge the person.

980.01(1h) (1h) "Department" means the department of health services.

980.01(1j) (1j) "Incarceration" includes confinement in a juvenile correctional facility, as defined in s. 938.02 (10p), or a secured residential care center for children and youth, as defined in s. 938.02 (15g), if the person was placed in the facility for being adjudicated delinquent under s. 48.34, 1993 stats., or under s. 938.183 or 938.34 on the basis of a sexually violent offense.

980.01(1m) (1m) "Likely" means more likely than not.

980.01(2) (2) "Mental disorder" means a congenital or acquired condition affecting the emotional or volitional capacity that predisposes a person to engage in acts of sexual violence.

980.01(3) (3) "Petitioner" means the agency or person that filed a petition under s. 980.02.

980.01(4) (4) "Secretary" means the secretary of health services.

980.01(4m) (4m) "Serious child sex offender" means a person who has been convicted, adjudicated delinquent or found not guilty or not responsible by reason of insanity or mental disease, defect or illness for committing a violation of a crime specified in s. 948.02 (1) or (2), 948.025 (1), or 948.085 against a child who had not attained the age of 13 years.

980.01(5) (5) "Sexually motivated" means that one of the purposes for an act is for the actor's sexual arousal or gratification or for the sexual humiliation or degradation of the victim.

980.01(6) (6) "Sexually violent offense" means any of the following:

980.01(6)(a) (a) Any crime specified in s. 940.225 (1), (2), or (3), 948.02 (1) or (2), 948.025, 948.06, 948.07, or 948.085.

980.01(6)(am) (am) An offense that, prior to June 2, 1994, was a crime under the law of this state and that is comparable to any crime specified in par. (a).

980.01(6)(b) (b) Any crime specified in s. 940.01, 940.02, 940.03, 940.05, 940.06, 940.19 (2), (4), (5), or (6), 940.195 (4) or (5), 940.30, 940.305, 940.31, 941.32, 943.10, 943.32, or 948.03 that is determined, in a proceeding under s. 980.05 (3) (b), to have been sexually motivated.

980.01(6)(bm) (bm) An offense that, prior to June 2, 1994, was a crime under the law of this state, that is comparable to any crime specified in par. (b) and that is determined, in a proceeding under s. 980.05 (3) (b), to have been sexually motivated.

980.01(6)(c) (c) Any solicitation, conspiracy, or attempt to commit a crime under par. (a), (am), (b), or (bm).

980.01(7) (7) "Sexually violent person" means a person who has been convicted of a sexually violent offense, has been adjudicated delinquent for a sexually violent offense, or has been found not guilty of or not responsible for a sexually violent offense by reason of insanity or mental disease, defect, or illness, and who is dangerous because he or she suffers from a mental disorder that makes it likely that the person will engage in one or more acts of sexual violence.

980.01(8) (8) "Significant progress in treatment" means that the person is doing all of the following:

980.01(8)(a) (a) Meaningfully participating in the treatment program specifically designed to reduce his or her risk to reoffend offered at a facility described under s. 980.065.

980.01(8)(b) (b) Participating in the treatment program at a level that is sufficient to allow the identification of his or her specific treatment needs and demonstrating, through overt behavior, a willingness to work on addressing the specific treatment needs.

980.01(8)(c) (c) Demonstrating an understanding of the thoughts, attitudes, emotions, behaviors, and sexual arousal linked to his or her sexual offending and an ability to identify when the thoughts, emotions, behaviors, or sexual arousal occur.

980.01(8)(d) (d) Demonstrating sufficiently sustained change in the thoughts, attitudes, emotions, and behaviors and sufficient management of sexual arousal such that one could reasonably assume that, with continued treatment, the change could be maintained.

980.01(9) (9) "Substantially probable" means much more likely than not.

980.01(10) (10) "Treating professional" means a licensed physician, licensed psychologist, licensed social worker, or other mental health professional who provides, or supervises the provision of, sex offender treatment at a facility described under s. 980.065.

980.01 History History: 1993 a. 479; 1995 a. 27 s. 9126 (19); 1997 a. 284, 295; 2003 a. 187; 2005 a. 277, 2005 a. 434 ss. 60 to 73; 2007 a. 20 s. 9121 (6) (a); 2007 a. 96, 97; 2013 a. 84.

980.01 Annotation Chapter 980 creates a civil commitment procedure primarily intended to provide treatment and protect the public, not to punish the offender. As such the chapter does not provide for "punishment" in violation of the constitutional prohibitions against double jeopardy or ex post facto laws. State v. Carpenter, 197 Wis. 2d 252, 541 N.W.2d 105 (1995), 94-1898.

980.01 Annotation Chapter 980 does not violate substantive due process guarantees. The definitions of "mental disorder" and "dangerous" are not overbroad. The treatment obligations under ch. 980 are consistent with the nature and duration of commitments under the chapter. The lack of a precommitment finding of treatability is not offensive to due process requirements. State v. Post, 197 Wis. 2d 279, 541 N.W.2d 115 (1995), 94-2356.

980.01 Annotation Chapter 980 does not violate equal protection guarantees. The state's compelling interest in protecting the public justifies the differential treatment of the sexually violent persons subject to the chapter. State v. Post, 197 Wis. 2d 279, 541 N.W.2d 115 (1995), 94-2356.

980.01 Annotation A child enticement conviction under a statute that had been repealed and recreated under a new statute number was a sexually violent offense under sub. (6), although the former number was not listed in the new statute. State v. Irish, 210 Wis. 2d 107, 565 N.W.2d 161 (Ct. App. 1997), 96-2303.

980.01 Annotation Under [former] sub. (7), a "mental disorder that makes it substantially probable that the person will engage in acts of sexual violence" is a disorder that predisposes the affected person to sexual violence. A diagnosis of "antisocial personality disorder," uncoupled with any other diagnosis but coupled with sufficient evidence establishing that a defendant is a "sexually violent person," may constitute a mental disorder that makes it substantially probable that the person will engage in acts of sexual violence under [former] sub. (7). State v. Adams, 223 Wis. 2d 60, 588 N.W.2d 336 (Ct. App. 1998), 96-3136.

980.01 Annotation Definitions in ch. 980 serve a legal, and not medical, function. The court will not adopt a definition of pedophilia for ch. 980 purposes. State v. Zanelli, 223 Wis. 2d 545, 589 N.W.2d 687 (Ct. App. 1998), 98-0733.

980.01 Annotation That the state's expert's opined that pedophilia is a lifelong disorder did not mean that commitment was based solely on prior bad acts rather than a present condition. Jury instructions are discussed. State v. Matek, 223 Wis. 2d 611, 589 N.W.2d 441 (Ct. App. 1998), 96-3524.

980.01 Annotation As used in this chapter, "substantial probability" and "substantially probable" both mean much more likely than not. This standard for dangerousness does not violate equal protection nor is the term unconstitutionally vague. State v. Curiel, 227 Wis. 2d 389, 597 N.W.2d 697 (1999), 97-1337.

980.01 Annotation The definition of "sexually violent person" includes conduct prohibited by a previous version of a statute enumerated in sub. (6) as long as the conduct prohibited under the predecessor statute remains prohibited under the current statute. State v. Pharm, 2000 WI App 167, 238 Wis. 2d 97, 617 N.W.2d 163, 98-1542.

980.01 Annotation Chapter 980 is not facially unconstitutional. Due process does not require proof of a recent overt act in evaluating the dangerousness of the offender when there has been a break in the offender's incarceration and the offender is reincarcerated for nonsexual behavior. Substantive due process allows for a ch. 980 commitment when there is sufficient evidence of current dangerousness. There is no bright-line rule that requires current dangerousness to be proven by a particular type of evidence. State v. Bush, 2005 WI 103, 283 Wis. 2d 90, 699 N.W.2d 80, 03-2306.

980.01 Annotation Exclusion of the conditions of a person's probation supervision from his ch. 980 trial was proper as under sub. (7) as such evidence was irrelevant in determining whether he was a sexually violent person. State v. Mark, 2006 WI 78, 292 Wis. 2d 1, 718 N.W.2d 90, 03-2068.

980.01 Annotation The legislature's replacement of "substantially probable" in sub. (7) with "likely," lowered the level of dangerousness required to commit a person under ch. 980 but did not violate the constitution on either due process or equal protection grounds. State v. Nelson, 2007 WI App 2, 298 Wis. 2d 453, 727 N.W.2d 364, 05-0810.

980.01 Annotation A ch. 980 commitment did not violate equal protection or due process guarantees when the person was released to the community upon a finding that he was ineligible for commitment and subsequently committed after parole violations that did not involve overt acts of sexual violence. State v. Feldmann, 2007 WI App 35, 300 Wis. 2d 474, 730 N.W.2d 440, 05-2347.

980.01 Annotation "More likely than not," as used in sub. (1m), is not an obscure or specialized term of art, but a commonly-used expression. An expert witness's ambiguous and confusing misstatement regarding the meaning of "more likely than not" could not have convinced a reasonable person the phrase meant other than more likely to happen than not to happen. State v. Smalley, 2007 WI App 219, 305 Wis. 2d 709, 741 N.W.2d 286, 06-1475.

980.01 Annotation Under sub. (7), a sexually violent person is one who is dangerous because he or she suffers from a mental disorder that makes it likely that the person will engage in one or more acts of sexual violence. Actuarial instruments that measure dangerousness without regard to the defendant's mental illness were relevant to determining whether the defendant was a sexually violent person. Dangerousness was a fact of consequence to the proceedings although not the only fact that needed to be shown. Evidence need not go to every facet of a party's case in order to be relevant. State v. Smalley, 2007 WI App 219, 305 Wis. 2d 709, 741 N.W.2d 286, 06-1475.

980.01 Annotation Under the reasoning of Mark that conditions of supervision that a person will be subject to if released are irrelevant to the determination of whether the person is a sexually violent person under sub. (7), that a person will be subject to supervision if released is also irrelevant to whether the person is a sexually violent person. State v. Budd, 2007 WI App 245, 306 Wis. 2d 167, 742 N.W.2d 887, 07-0011.

980.01 Annotation Evidence of the department of correction's screening process for potential ch. 980 cases was irrelevant as to the determination of whether a defendant was a sexually violent person under sub. (7) when the evidence did not establish why the defendant was selected for ch. 980 proceedings. State v. Budd, 2007 WI App 245, 306 Wis. 2d 167, 742 N.W.2d 887, 07-0011.

980.01 Annotation Postcommitment annual reviews do not, generally, bear on the factual issues the jury must resolve in order to determine whether a person is a sexually violent person, but there is not a blanket exclusion for all testimony of annual reviews. Rather, the question of relevancy of such evidence needs to be examined in the particular context in which the evidence is offered. State v. Sugden, 2010 WI App 166, 330 Wis. 2d 628, 795 N.W.2d 456, 09-2445.

980.01 Annotation The existence of treatment for committed persons is a consequence of commitment and, generally, is not relevant in determining whether a person is a sexually violent person. State v. Sugden, 2010 WI App 166, 330 Wis. 2d 268, 795 N.W.2d 456, 09-2445.

980.01 Annotation The proportion of about-to-be released sex offenders who are referred for a special purpose evaluation to determine whether they meet the requirements of ch. 980 is not, in itself, relevant to whether a particular person referred meets the requirements of being a sexually violent person. This is true whether that proportion is expressed in terms of a specific percentage or a more general description of the relative size of the group. State v. Sugden, 2010 WI App 166, 330 Wis. 2d 628, 795 N.W.2d 456, 09-2445.

980.01 Annotation The Kansas Sexually Violent Predator Act comports with due process requirements, does not run afoul of double jeopardy principles, and is not an ex post facto law. Kansas v. Hendricks, 521 U.S. 346, 138 L. Ed. 2d 501 (1997).

980.01 Annotation Civil commitment upon a finding of a "mental disorder" does not violate due process when the predicate diagnosis is not found within the four corners of the Diagnostic and Statistical Manual of Mental Disorders published by the American Psychiatric Association. A factfinder may have stronger confidence in his or her conclusions when the examining mental health professionals rely upon authoritative, consensus materials in the field, and a particular diagnosis may be so devoid of content, or so near-universal in its rejection by mental health professionals, that a court's reliance on it to satisfy the "mental disorder" prong of the statutory requirements for commitment would violate due process. McGee v. Bartow, 594 F.3d 555 (2010).

980.01 Annotation The constitutionality of Wisconsin's Sexual Predator Law. Straub & Kachelski. Wis. Law. July, 1995.



980.015 Notice to the department of justice and district attorney.

980.015  Notice to the department of justice and district attorney.

980.015(2)(2) If an agency with jurisdiction has control or custody over a person who may meet the criteria for commitment as a sexually violent person, the agency with jurisdiction shall inform each appropriate district attorney and the department of justice regarding the person as soon as possible beginning 90 days prior to the applicable date of the following:

980.015(2)(a) (a) The anticipated discharge or release, on parole, extended supervision, or otherwise, from a sentence of imprisonment or term of confinement in prison that was imposed for a conviction for a sexually violent offense, from a continuous term of incarceration, any part of which was imposed for a sexually violent offense, or from a placement in a Type 1 prison under s. 301.048 (3) (a) 1., any part of which was required as a result of a conviction for a sexually violent offense.

980.015(2)(b) (b) The anticipated release from a juvenile correctional facility, as defined in s. 938.02 (10p), or a secured residential care center for children and youth, as defined in s. 938.02 (15g), if the person was placed in the facility as a result of being adjudicated delinquent under s. 48.34, 1993 stats., or under s. 938.183 or 938.34 on the basis of a sexually violent offense.

980.015(2)(c) (c) The anticipated release of a person on conditional release under s. 971.17, the anticipated termination of a commitment order under 971.17, or the anticipated discharge of a person from a commitment order under s. 971.17, if the person has been found not guilty of a sexually violent offense by reason of mental disease or defect.

980.015(2)(d) (d) The anticipated release on parole or discharge of a person committed under ch. 975 for a sexually violent offense.

980.015(3) (3) The agency with jurisdiction shall provide the district attorney and department of justice with all of the following:

980.015(3)(a) (a) The person's name, identifying factors, anticipated future residence and offense history.

980.015(3)(b) (b) If applicable, documentation of any treatment and the person's adjustment to any institutional placement.

980.015 History History: 1993 a. 479; 1995 a. 77; 1997 a. 205, 283; 1999 a. 9; 2005 a. 344, 434; 2007 a. 97.

980.015 Annotation The "appropriate district attorney" under sub. (2) is the district attorney in the county of conviction or the county to which prison officials propose to release the person. In re Commitment of Goodson, 199 Wis. 2d 426, 544 N.W.2d 611 (Ct. App. 1996), 95-0664.



980.02 Sexually violent person petition; contents; filing.

980.02  Sexually violent person petition; contents; filing.

980.02(1)(1) A petition alleging that a person is a sexually violent person may be filed by one of the following:

980.02(1)(a) (a) The department of justice at the request of the agency with jurisdiction over the person.

980.02(1)(b) (b) If the department of justice does not file a petition under par. (a), the district attorney for one of the following:

980.02(1)(b)1. 1. The county in which the person was convicted of a sexually violent offense, adjudicated delinquent for a sexually violent offense or found not guilty of or not responsible for a sexually violent offense by reason of insanity or mental disease, defect or illness.

980.02(1)(b)2. 2. The county in which the person will reside or be placed upon his or her discharge from a sentence, release on parole or extended supervision, or release from imprisonment, from a juvenile correctional facility, as defined in s. 938.02 (10p), from a residential care center for children and youth, as defined in s. 938.02 (15g), or from a commitment order.

980.02(1)(b)3. 3. The county in which the person is in custody under a sentence, a placement to a juvenile correctional facility, as defined in s. 938.02 (10p), or a secured residential care center for children and youth, as defined in s. 938.02 (15g), or a commitment order.

980.02(1m) (1m) A petition filed under this section shall be filed before the person is released or discharged.

980.02(2) (2) A petition filed under this section shall allege that all of the following apply to the person alleged to be a sexually violent person:

980.02(2)(a) (a) The person satisfies any of the following criteria:

980.02(2)(a)1. 1. The person has been convicted of a sexually violent offense.

980.02(2)(a)2. 2. The person has been found delinquent for a sexually violent offense.

980.02(2)(a)3. 3. The person has been found not guilty of a sexually violent offense by reason of mental disease or defect.

980.02(2)(b) (b) The person has a mental disorder.

980.02(2)(c) (c) The person is dangerous to others because the person's mental disorder makes it likely that he or she will engage in acts of sexual violence.

980.02(3) (3) A petition filed under this section shall state with particularity essential facts to establish probable cause to believe the person is a sexually violent person. If the petition alleges that a sexually violent offense or act that is a basis for the allegation under sub. (2) (a) was an act that was sexually motivated as provided under s. 980.01 (6) (b), the petition shall state the grounds on which the offense or act is alleged to be sexually motivated.

980.02(4) (4) A petition under this section shall be filed in one of the following:

980.02(4)(a) (a) The circuit court for the county in which the person was convicted of a sexually violent offense, adjudicated delinquent for a sexually violent offense or found not guilty of a sexually violent offense by reason of mental disease or defect.

980.02(4)(am) (am) The circuit court for the county in which the person will reside or be placed upon his or her discharge from a sentence, release on parole or extended supervision, or release from imprisonment, from a juvenile correctional facility, as defined in s. 938.02 (10p), from a secured residential care center for children and youth, as defined in s. 938.02 (15g), or from a commitment order.

980.02(4)(b) (b) The circuit court for the county in which the person is in custody under a sentence, a placement to a juvenile correctional facility, as defined in s. 938.02 (10p), a secured residential care center for children and youth, as defined in s. 938.02 (15g), or a commitment order.

980.02(5) (5) Notwithstanding sub. (4), if the department of justice decides to file a petition under sub. (1) (a), it may file the petition in the circuit court for Dane County.

980.02(6) (6) A court assigned to exercise jurisdiction under chs. 48 and 938 does not have jurisdiction over a petition filed under this section alleging that a person who was adjudicated delinquent as a child is a sexually violent person.

980.02 History History: 1993 a. 479; 1995 a. 77, 225; 1997 a. 27, 205, 283; 1999 a. 9; 2003 a. 187; 2005 a. 344, 434; 2007 a. 96.

980.02 Annotation A ch. 980 commitment is not an extension of a commitment under ch. 975, and s. 975.12 does not limit the state's ability to seek a separate commitment under ch. 980 of a person originally committed under ch. 975. State v. Post, 197 Wis. 2d 279, 541 N.W.2d 115 (1995), 94-2356.

980.02 Annotation To the extent that s. 938.35 (1) prohibits the admission of delinquency adjudications in ch. 980 proceedings, it is repealed by implication. State v. Matthew A.B. 231 Wis. 2d 688, 605 N.W.2d 598 (Ct. App. 1999), 98-0229.

980.02 Annotation In a trial on a petition filed under sub. (2), the state has the burden to prove beyond a reasonable doubt that the petition was filed within 90 days of the subject's release or discharge based on a sexually violent offense. State v. Thiel, 2000 WI 67, 235 Wis. 2d 823, 612 N.W.2d 94, 99-0316. See also State v. Thiel, 2001 WI App 52, 241 Wis. 2d 439, 625 N.W.2d 321, 99-0316.

980.02 Annotation While a commitment under ch. 980 is civil, a court does not lose subject matter jurisdiction because a petition is filed under a criminal case number. State v. Pharm, 2000 WI App 167, 238 Wis. 2d 97, 617 N.W.2d 163, 98-1542.

980.02 Annotation Chapter 980 provides its own procedures for commencing actions, and, as such, chs. 801 and 802 are inapplicable to the commencement of ch. 980 actions. State v. Wolfe, 2001 WI App 136, 246 Wis. 2d 233, 631 N.W.2d 240, 99-2145.

980.02 Annotation When a ch. 980 petition was filed within 90 days of release from a sentence for an offense that was not a sexually violent offense, which was being served concurrently with a shorter sentence imposed for a sexually violent offense, the petition was timely. State v. Treadway, 2002 WI App 195, 257 Wis. 2d. 467, 651 N.W.2d 334, 00-2957.

980.02 Annotation The state was not precluded from seeking a ch. 980 commitment following the defendant's parole revocation, even though the state had failed to prove that the defendant was a sexually violent person in need of commitment in a previous ch. 980 trial that took place prior to the defendant's parole. State v. Parrish, 2002 WI App 263, 258 Wis. 2d 521, 654 N.W.2d 273, 00-2524.

980.02 Annotation The circuit court had jurisdiction to conduct ch. 980 proceedings involving an enrolled tribal member who committed the underlying sexual offense on an Indian reservation. State v. Burgess, 2003 WI 71, 262 Wis. 2d 354, 665 N.W.2d 124, 00-3074. See also Burgess v. Watters, 467 F. 3d 676 (2007).

980.02 Annotation Under sub. (1), a request from the agency with jurisdiction and a subsequent decision by the department of justice not to file are prerequisites to a district attorney's authority to file a ch. 980 petition. State v. Byers, 2003 WI 86, 263 Wis. 2d 113, 665 N.W.2d 729.

980.02 Annotation The threshold decision of whether a petition should be filed remains in the hands of the agency with jurisdiction and outside of the political process. A district attorney may contact the agency to seek clarification of the ch. 980 evaluator's determination, to correct factual mistakes, to provide new or additional information, or to ask for a second opinion with a different evaluator. However, the agency can independently exercise its judgment and choose to ignore the district attorney's efforts or to decline the district attorney's request for a second evaluation if the agency determines that these efforts and requests are improperly politically motivated. State v. Bell, 2006 WI App 30, 289 Wis. 2d 275, 710 N.W.2d 525, 05-0890.

980.02 Annotation That the ch 980 definition of "dangerousness" lacks a temporal context limited to imminent danger. does not render the statute unconstitutional. State v. Olson, 2006 WI App 32, 290 Wis. 2d 202, 712 N.W.2d 61, 04-0412

980.02 Annotation Chapter 980 does not require the dismissal of a pending commitment petition when the individual subject to the petition is incarcerated because of the revocation of either parole or extended supervision. Section 980.06 requires the circuit court to order the person to be committed to the custody of DHS for control, care, and treatment, but ch. 980 does not specify when that commitment must commence. While this section sets forth the requirements for a proper commitment order, neither this section nor any other section of ch. 980 contains language stating when the individual requirements of that order must be satisfied. State v. Gilbert, 2012 WI 72, 342 Wis. 2d 82, 816 N.W.2d 215, 10-0594.



980.03 Rights of persons subject to petition.

980.03  Rights of persons subject to petition.

980.03(1) (1) The circuit court in which a petition under s. 980.02 is filed shall conduct all hearings under this chapter. The court shall give the person who is the subject of the petition reasonable notice of the time and place of each such hearing. The court may designate additional persons to receive these notices.

980.03(2) (2) Except as provided in ss. 980.038 (2) and 980.09 and without limitation by enumeration, at any hearing under this chapter, the person who is the subject of the petition has the right to:

980.03(2)(a) (a) Counsel. If the person claims or appears to be indigent, the court shall refer the person to the authority for indigency determinations under s. 977.07 (1) and, if applicable, the appointment of counsel.

980.03(2)(b) (b) Remain silent.

980.03(2)(c) (c) Present and cross-examine witnesses.

980.03(2)(d) (d) Have the hearing recorded by a court reporter.

980.03(3) (3) The person who is the subject of the petition, the person's attorney, or the petitioner may request that a trial under s. 980.05 be to a jury. A request for a jury trial shall be made as provided under s. 980.05 (2). Notwithstanding s. 980.05 (2), if the person, the person's attorney, or the petitioner does not request a jury trial, the court may on its own motion require that the trial be to a jury. The jury shall be selected as provided under s. 980.05 (2m). A verdict of a jury under this chapter is not valid unless it is unanimous.

980.03 History History: 1993 a. 479; 1997 a. 252; 1999 a. 9; 2005 a. 434.

980.03 Annotation There are circumstances when comment on the defendant's silence is permitted. If a defendant refuses to be interviewed by the state's psychologist and the defense attorney challenges the psychologist's findings based on the lack of an interview, it is appropriate for the psychologist to testify about the refusal. State v. Adams, 223 Wis. 2d 60, 588 N.W.2d 336 (Ct. App. 1998), 96-3136.

980.03 Annotation If all jurors agree that the defendant suffers from a mental disease, unanimity requirements are met even if the jurors disagree on the disease that predisposes the defendant to reoffend. State v. Pletz, 2000 WI App 221, 239 Wis. 2d 49, 619 N.W.2d 97, 98-2455.

980.03 Annotation Chapter 980 provides its own procedures for commencing actions, and, as such, chs. 801 and 802 are inapplicable to the commencement of ch. 980 actions. State v. Wolfe, 2001 WI App 136, 246 Wis. 2d 233, 631 N.W.2d 240, 99-2145.

980.03 Annotation The circuit court must appoint an examiner for the court under sub. (3) regardless of whether the court also appointed an examiner for the petitioner under sub. (4). An indigent party petitioning for supervised release is not entitled under sub. (4) to an examiner of his or her choice, but is entitled to a "qualified and available" court-appointed examiner. Requirements for a qualified examiner are discussed. State v. Thiel, 2004 WI App 225, 277 Wis. 2d 698, 691 N.W.2d 388, 03-2649



980.031 Examinations.

980.031  Examinations.

980.031(1)(1) If a person who is the subject of a petition filed under s. 980.02 denies the facts alleged in the petition, the court may appoint at least one qualified licensed physician, licensed psychologist, or other mental health professional to conduct an examination of the person's mental condition and testify at trial.

980.031(2) (2) The state may retain a licensed physician, licensed psychologist, or other mental health professional to examine the mental condition of a person who is the subject of a petition under s. 980.02 or who has been committed under s. 980.06 and to testify at trial or at any other proceeding under this chapter at which testimony is authorized.

980.031(3) (3) Whenever a person who is the subject of a petition filed under s. 980.02 or who has been committed under s. 980.06 is required to submit to an examination of his or her mental condition under this chapter, he or she may retain a licensed physician, licensed psychologist, or other mental health professional to perform an examination. If the person is indigent, the court shall, upon the person's request, appoint a qualified and available licensed physician, licensed psychologist, or other mental health professional to perform an examination of the person's mental condition and participate on the person's behalf in a trial or other proceeding under this chapter at which testimony is authorized. Upon the order of the circuit court, the county shall pay, as part of the costs of the action, the costs of a licensed physician, licensed psychologist, or other mental health professional appointed by a court under this subsection to perform an examination and participate in the trial or other proceeding on behalf of an indigent person.

980.031(4) (4) If a party retains or the court appoints a licensed physician, licensed psychologist, or other mental health professional to conduct an examination under this chapter of the person's mental condition, the examiner shall have reasonable access to the person for the purpose of the examination, as well as to the person's past and present treatment records, as defined in s. 51.30 (1) (b), and patient health care records as provided under s. 146.82 (2) (cm), past and present juvenile records, as provided under ss. 48.396 (6), 48.78 (2) (e), 938.396 (10), and 938.78 (2) (e), and the person's past and present correctional records, including presentence investigation reports under s. 972.15 (6).

980.031(5) (5) A licensed physician, licensed psychologist, or other mental health professional who is expected to be called as a witness by one of the parties or by the court may not be subject to any order by the court for the sequestration of witnesses at any proceeding under this chapter. No licensed physician, licensed psychologist, or other mental health professional who is expected to be called as a witness by one of the parties or by the court may testify at any proceeding under this chapter unless a written report of his or her examination has been submitted to the court and to both parties at least 10 days before the proceeding.

980.031 History History: 2005 a. 434 ss. 88, 90, 91.



980.034 Change of place of trial or jury from another county.

980.034  Change of place of trial or jury from another county.

980.034(1)(1) A person who is the subject of a petition filed under s. 980.02 or who has been committed under this chapter may move to change the place of a jury trial under s. 980.05 on the ground that an impartial trial cannot be had in the county in which the trial is set to be held. The motion shall be made within 20 days after the completion or waiver of the probable cause hearing under s. 980.04 (2), whichever is applicable, except that it may be made after that time for cause.

980.034(2) (2) The motion shall be in writing and supported by affidavit which shall state evidentiary facts showing the nature of the prejudice alleged. The petitioner may file counter affidavits.

980.034(3) (3) If the court determines that there exists in the county where the action is pending such prejudice that a fair trial cannot be had, it shall, except as provided in sub. (4), order that the trial be held in any county where an impartial trial can be had. Only one change may be granted under this subsection. The judge who orders the change in the place of trial shall preside at the trial. Preliminary matters before trial may be conducted in either county at the discretion of the court.

980.034(4) (4)

980.034(4)(a)(a) Instead of changing the place of trial under sub. (3), the court may require the selection of a jury under par. (b) if all of the following apply:

980.034(4)(a)1. 1. The court will sequester the jurors during the trial.

980.034(4)(a)2. 2. There are grounds for changing the place of trial under sub. (1).

980.034(4)(a)3. 3. The estimated cost to the county of using the procedure under this subsection is less than the estimated cost to the county of holding the trial in another county.

980.034(4)(b) (b) A court that proceeds under this subsection shall follow the procedure under sub. (3) until the jury is chosen in the 2nd county. At that time, the proceedings shall return to the original county using the jurors selected in the 2nd county. The original county shall reimburse the 2nd county for all applicable costs under s. 814.22.

980.034 History History: 2005 a. 434.



980.036 Discovery and inspection.

980.036  Discovery and inspection.

980.036(1) (1)  Definitions. In this section:

980.036(1)(a) (a) "Person subject to this chapter" means a person who is subject to a petition filed under s. 980.02 or a person who has been committed under s. 980.06.

980.036(1)(b) (b) "Prosecuting attorney" means an attorney representing the state in a proceeding under this chapter.

980.036(2) (2) What a prosecuting attorney must disclose to a person subject to this chapter. Upon demand, a prosecuting attorney shall disclose to a person subject to this chapter or his or her attorney, and permit the person subject to this chapter or his or her attorney to inspect and copy or photograph, all of the following materials and information, if the material or information is within the possession, custody, or control of the state:

980.036(2)(a) (a) Any written or recorded statement made by the person subject to this chapter concerning the allegations in the petition filed under s. 980.02 or concerning other matters at issue in the trial or proceeding and the names of witnesses to the written statements of the person subject to this chapter.

980.036(2)(b) (b) A written summary of all oral statements of the person subject to this chapter that the prosecuting attorney plans to use at the trial or proceeding and the names of witnesses to the oral statements of the person subject to this chapter.

980.036(2)(c) (c) Evidence obtained in the manner described under s. 968.31 (2) (b), if the prosecuting attorney intends to use the evidence at the trial or proceeding.

980.036(2)(d) (d) A copy of the criminal record of the person subject to this chapter.

980.036(2)(e) (e) A list of all witnesses whom the prosecuting attorney intends to call at the trial or proceeding, together with their addresses. This paragraph does not apply to rebuttal witnesses or witnesses called for impeachment only.

980.036(2)(f) (f) Any relevant written or recorded statements of a witness listed under par. (e), including all of the following:

980.036(2)(f)1. 1. Any videotaped oral statement of a child under s. 908.08.

980.036(2)(f)2. 2. Any reports prepared in accordance with s. 980.031 (5).

980.036(2)(g) (g) The criminal record of a witness listed under par. (e) that is known to the prosecuting attorney.

980.036(2)(h) (h) The results of any physical or mental examination or any scientific or psychological test, instrument, experiment, or comparison that the prosecuting attorney intends to offer in evidence at the trial or proceeding, and any raw data that were collected, used, or considered in any manner as part of the examination, test, instrument, experiment, or comparison.

980.036(2)(i) (i) Any physical or documentary evidence that the prosecuting attorney intends to offer in evidence at the trial or proceeding.

980.036(2)(j) (j) Any exculpatory evidence.

980.036(3) (3) What a person subject to this chapter must disclose to the prosecuting attorney. Upon demand, a person who is subject to this chapter or his or her attorney shall disclose to the prosecuting attorney, and permit the prosecuting attorney to inspect and copy or photograph, all of the following materials and information, if the material or information is within the possession, custody, or control of the person who is subject to this chapter or his or her attorney:

980.036(3)(a) (a) A list of all witnesses, other than the person who is subject to this chapter, whom the person who is subject to this chapter intends to call at the trial or proceeding, together with their addresses. This paragraph does not apply to rebuttal witnesses or witnesses called for impeachment only.

980.036(3)(b) (b) Any relevant written or recorded statements of a witness listed under par. (a), including any reports prepared in accordance with s. 980.031 (5).

980.036(3)(c) (c) The criminal record of a witness listed under par. (a) if the criminal record is known to the attorney for the person who is subject to this chapter.

980.036(3)(d) (d) The results of any physical or mental examination or any scientific or psychological test, instrument, experiment, or comparison that the person who is subject to this chapter intends to offer in evidence at the trial or proceeding, and any raw data that were collected, used, or considered in any manner as part of the examination, test, instrument, experiment, or comparison.

980.036(3)(e) (e) Any physical or documentary evidence that the person who is subject to this chapter intends to offer in evidence at the trial or proceeding.

980.036(3m) (3m) When disclosure must be made. A party required to make a disclosure under this section shall do so within a reasonable time after the probable cause hearing and within a reasonable time before a trial under s. 980.05, if the other party's demand is made in connection with a trial. If the demand is made in connection with a proceeding under s. 980.08 or 980.09 (3), the party shall make the disclosure within a reasonable time before the start of that proceeding.

980.036(4) (4) Comment or instruction on failure to call witness. No comment or instruction regarding the failure to call a witness at the trial may be made or given if the sole basis for the comment or instruction is the fact that the name of the witness appears upon a list furnished under this section.

980.036(5) (5) Testing or analysis of evidence. On motion of a party, the court may order the production of any item of evidence or raw data that is intended to be introduced at the trial for testing or analysis under such terms and conditions as the court prescribes.

980.036(6) (6) Protective order. Upon motion of a party, the court may at any time order that discovery, inspection, or the listing of witnesses required under this section be denied, restricted, or deferred, or make other appropriate orders. If the prosecuting attorney or the attorney for a person subject to this chapter certifies that listing a witness under sub. (2) (e) or (3) (a) may subject the witness or others to physical or economic harm or coercion, the court may order that the deposition of the witness be taken under s. 967.04 (2) to (6). The name of the witness need not be divulged prior to the taking of such deposition. If the witness becomes unavailable or changes his or her testimony, the deposition shall be admissible at trial as substantive evidence.

980.036(7) (7) In camera proceedings. Either party may move for an in camera inspection of any document required to be disclosed under sub. (2) or (3) for the purpose of masking or deleting any material that is not relevant to the case being tried. The court shall mask or delete any irrelevant material.

980.036(8) (8) Continuing duty to disclose. If, after complying with a requirement of this section, and before or during trial, a party discovers additional material or the names of additional witnesses requested that are subject to discovery, inspection, or production under this section, the party shall promptly notify the other party of the existence of the additional material or names.

980.036(9) (9) Sanctions for failure to comply.

980.036(9)(a)(a) The court shall exclude any witness not listed or evidence not presented for inspection, copying, or photographing required by this section, unless good cause is shown for failure to comply. The court may in appropriate cases grant the opposing party a recess or a continuance.

980.036(9)(b) (b) In addition to or in place of any sanction specified in par. (a), a court may, subject to sub. (4), advise the jury of any failure or refusal to disclose material or information required to be disclosed under sub. (2) or (3), or of any untimely disclosure of material or information required to be disclosed under sub. (2) or (3).

980.036(10) (10) Payment of copying costs in cases involving indigent respondents. When the state public defender or a private attorney appointed under s. 977.08 requests copies, in any format, of any item that is discoverable under this section, the state public defender shall pay any fee charged for the copies from the appropriation account under s. 20.550 (1) (a). If the person providing copies under this section charges the state public defender a fee for the copies, the fee may not exceed the applicable maximum fee for copies of discoverable materials that is established by rule under s. 977.02 (9).

980.036(11) (11) Exclusive method of discovery. Chapter 804 does not apply to proceedings under this chapter. This section provides the only methods of obtaining discovery and inspection in proceedings under this chapter.

980.036 History History: 2005 a. 434; 2007 a. 20; 2009 a. 28.



980.038 Miscellaneous procedural provisions.

980.038  Miscellaneous procedural provisions.

980.038(1)(1)  Motions challenging jurisdiction or competency of court or timeliness of petition.

980.038(1)(a)(a) A motion challenging the jurisdiction or competency of the court or the timeliness of a petition filed under s. 980.02 shall be filed within 30 days after the court holds the probable cause hearing under s. 980.04 (2). Failure to file a motion within the time specified in this paragraph waives the right to challenge the jurisdiction or competency of the court or the timeliness of a petition filed under s. 980.02.

980.038(1)(b) (b) Notwithstanding s. 801.11, a court may exercise personal jurisdiction over a person who is the subject of a petition filed under s. 980.02 even though the person is not served as provided under s. 801.11 (1) or (2) with a verified petition and summons or with an order for detention under s. 980.04 (1) and the person has not had a probable cause hearing under s. 980.04 (2).

980.038(2) (2) Evidence of refusal to participate in examination.

980.038(2)(a)(a) At any hearing under this chapter, the state may present evidence or comment on evidence that a person who is the subject of a petition filed under s. 980.02 or a person who has been committed under this chapter refused to participate in an examination of his or her mental condition that was being conducted under this chapter or that was conducted for the purpose of evaluating whether to file a petition before the petition under s. 980.02 was filed.

980.038(2)(b) (b) A licensed physician, licensed psychologist, or other mental health professional may indicate in any written report that he or she prepares in connection with a proceeding under this chapter that the person whom he or she examined refused to participate in the examination.

980.038(3) (3) Testimony by telephone or live audiovisual means. Unless good cause to the contrary is shown, proceedings under ss. 980.04 (2) (a) and 980.08 (7) (d) may be conducted by telephone or audiovisual means, if available. If the proceedings are required to be reported under SCR 71.02 (2), the proceedings shall be reported by a court reporter who is in simultaneous voice communication with all parties to the proceeding. Regardless of the physical location of any party to the telephone call, any action taken by the court or any party has the same effect as if made in open court. A proceeding under this subsection shall be conducted in a courtroom or other place reasonably accessible to the public. Simultaneous access to the proceeding shall be provided to a person entitled to attend by means of a loudspeaker or, upon request to the court, by making the person party to the telephone call without charge.

980.038(4) (4) Motions for postcommitment relief; appeal.

980.038(4)(a)(a) A motion for postcommitment relief by a person committed under s. 980.06 shall be made in the time and manner provided in ss. 809.30 to 809.32. An appeal by a person who has been committed under s. 980.06 from a final order under s. 980.06, 980.08, or 980.09 or from an order denying a motion for postcommitment relief or from both shall be taken in the time and manner provided in ss. 808.04 (3) and 809.30 to 809.32. If a person is seeking relief from an order of commitment under s. 980.06, the person shall file a motion for postcommitment relief in the trial court prior to an appeal unless the grounds for seeking relief are sufficiency of the evidence or issues previously raised.

980.038(4)(b) (b) An appeal by the state from a final judgment or order under this chapter may be taken to the court of appeals within the time specified in s. 808.04 (4) and in the manner provided for civil appeals under chs. 808 and 809.

980.038(5) (5) Failure to comply with time limits; effect. Failure to comply with any time limit specified in this chapter does not deprive the circuit court of personal or subject matter jurisdiction or of competency to exercise that jurisdiction. Failure to comply with any time limit specified in this chapter is not grounds for an appeal or grounds to vacate any order, judgment, or commitment issued or entered under this chapter. Failure to object to a period of delay or a continuance waives the time limit that is the subject of the period of delay or continuance.

980.038(6) (6) Errors and defects not affecting substantial rights. The court shall, in every stage of a proceeding under this chapter, disregard any error or defect in the pleadings or proceedings that does not affect the substantial rights of either party.

980.038 History History: 2005 a. 434; 2007 a. 96; 2009 a. 26.



980.04 Detention; probable cause hearing; transfer for examination.

980.04  Detention; probable cause hearing; transfer for examination.

980.04(1)(1) Upon the filing of a petition under s. 980.02, the court shall review the petition to determine whether to issue an order for detention of the person who is the subject of the petition. The person shall be detained only if there is probable cause to believe that the person is eligible for commitment under s. 980.05 (5). A person detained under this subsection shall be held in a facility approved by the department. If the person is serving a sentence of imprisonment, is in a juvenile correctional facility, as defined in s. 938.02 (10p), or a secured residential care center for children and youth, as defined in s. 938.02 (15g), or is committed to institutional care, and the court orders detention under this subsection, the court shall order that the person be transferred to a detention facility approved by the department. A detention order under this subsection remains in effect until the petition is dismissed after a hearing under sub. (3) or after a trial under s. 980.05 (5) or until the effective date of a commitment order under s. 980.06, whichever is applicable.

980.04(2) (2)

980.04(2)(a)(a) Whenever a petition is filed under s. 980.02, the court shall hold a hearing to determine whether there is probable cause to believe that the person named in the petition is a sexually violent person.

980.04(2)(b) (b)

980.04(2)(b)1.1. Except as provided in subd. 2., the court shall hold the probable cause hearing within 30 days, excluding Saturdays, Sundays, and legal holidays, after the filing of the petition, unless that time is extended by the court for good cause shown upon its own motion, the motion of any party, or the stipulation of the parties.

980.04(2)(b)2. 2. If the person named in the petition is in custody under a sentence, dispositional order, or commitment and the probable cause hearing will be held after the date on which the person is scheduled to be released or discharged from the sentence, dispositional order, or commitment, the probable cause hearing under par. (a) shall be held no later than 10 days after the person's scheduled release or discharge date, excluding Saturdays, Sundays, and legal holidays, unless that time is extended by the court for good cause shown upon its own motion, the motion of any party, or the stipulation of the parties.

980.04(3) (3) If the court determines after a hearing that there is probable cause to believe that the person named in the petition is a sexually violent person, the court shall order that the person be taken into custody if he or she is not in custody and shall order the person to be transferred within a reasonable time to an appropriate facility specified by the department for an evaluation by the department as to whether the person is a sexually violent person. If the court determines that probable cause does not exist to believe that the person is a sexually violent person, the court shall dismiss the petition.

980.04(4) (4) The department shall promulgate rules that provide the qualifications for persons conducting evaluations under sub. (3).

980.04(5) (5) If the person named in the petition claims or appears to be indigent, the court shall, prior to the probable cause hearing under sub. (2) (a), refer the person to the authority for indigency determinations under s. 977.07 (1) and, if applicable, the appointment of counsel.

980.04 History History: 1993 a. 479; 1995 a. 77; 1999 a. 9; 2005 a. 344, 434; 2007 a. 97.

980.04 Annotation The rules of evidence apply to probable cause hearings under ch. 980. The exceptions to the rules for preliminary examinations also apply. Although s. 907.03 allows an expert to base an opinion on hearsay, an expert's opinion based solely on hearsay cannot constitute probable cause. State v. Watson, 227 Wis. 2d 167, 595 N.W.2d 403 (1999), 95-1067.

980.04 Annotation In sub. (2), "in custody" means in custody pursuant to ch. 980 and does not apply to custody under a previously imposed sentence. State v. Brissette, 230 Wis. 2d 82, 601 N.W.2d 678 (Ct. App. 1999), 98-2152.

980.04 Annotation Chapter 980 provides its own procedures for commencing actions, and, as such, chs. 801 and 802 are inapplicable to the commencement of ch. 980 actions. State v. Wolfe, 2001 WI App 136, 246 Wis. 2d 233, 631 N.W.2d 240, 99-2145.

980.04 Annotation The 72-hour time limit in sub. (2) is directory rather than mandatory. However, the individual's due process rights prevent the state from indefinitely delaying the probable cause hearing when the subject of the petition is in custody awaiting the hearing and has made a request for judicial substitution. State v. Beyer, 2001 WI App 167, 247 Wis. 2d 13, 633 N.W.2d 627, 00-0036.

980.04 Annotation Sub. (3) is not a rule regarding the admissibility of expert testimony. It provides the procedure for determining probable cause to believe a person is a sexually violent offender. The general rule for determining the qualification of an expert applies. State v. Sprosty, 2001 WI App 231, 248 Wis. 2d 480, 636 N.W.2d 213, 00-2404.



980.05 Trial.

980.05  Trial.

980.05(1)(1) A trial to determine whether the person who is the subject of a petition under s. 980.02 is a sexually violent person shall commence no later than 90 days after the date of the probable cause hearing under s. 980.04 (2) (a). The court may grant one or more continuances of the trial date for good cause upon its own motion, the motion of any party or the stipulation of the parties.

980.05(2) (2) The person who is the subject of the petition, the person's attorney, or the petitioner may request that a trial under this section be to a jury of 12. A request for a jury trial under this subsection shall be made within 10 days after the probable cause hearing under s. 980.04 (2) (a). If no request is made, the trial shall be to the court. The person, the person's attorney, or the petitioner may withdraw his, her, or its request for a jury trial if the 2 persons who did not make the request consent to the withdrawal.

980.05(2m) (2m)

980.05(2m)(a)(a) At a jury trial under this section, juries shall be selected and treated in the same manner as they are selected and treated in civil actions in circuit court, except that, notwithstanding s. 805.08 (3), each party shall be entitled to 4 peremptory challenges or, if the court orders additional jurors to be selected under s. 805.08 (2), to 5 peremptory challenges. A party may waive in advance any or all of its peremptory challenges and the number of jurors called under par. (b) shall be reduced by this number.

980.05(2m)(b) (b) The number of jurors selected shall be the number prescribed in sub. (2), unless a lesser number has been stipulated to and approved under par. (c) or the court orders that additional jurors be selected. That number of jurors, plus the number of peremptory challenges available to all of the parties, shall be called initially and maintained in the jury box by calling others to replace jurors excused for cause until all jurors have been examined. The parties shall exercise in their order, the state beginning, the peremptory challenges available to them, and if any party declines to challenge, the challenge shall be made by the clerk by lot.

980.05(2m)(c) (c) At any time before the verdict in a jury trial under this section, the parties may stipulate in writing or by statement in open court, on the record, with the approval of the court, that the jury shall consist of any number less than the number prescribed in sub. (2).

980.05(3) (3)

980.05(3)(a)(a) At a trial on a petition under this chapter, the petitioner has the burden of proving beyond a reasonable doubt that the person who is the subject of the petition is a sexually violent person.

980.05(3)(b) (b) If the state alleges that the sexually violent offense or act that forms the basis for the petition was an act that was sexually motivated as provided in s. 980.01 (6) (b) or (bm), the state is required to prove beyond a reasonable doubt that the alleged sexually violent act was sexually motivated.

980.05(4) (4) Evidence that the person who is the subject of a petition under s. 980.02 was convicted for or committed sexually violent offenses before committing the offense or act on which the petition is based is not sufficient to establish beyond a reasonable doubt that the person has a mental disorder.

980.05(5) (5) If the court or jury determines that the person who is the subject of a petition under s. 980.02 is a sexually violent person, the court shall enter a judgment on that finding and shall commit the person as provided under s. 980.06. If the court or jury is not satisfied beyond a reasonable doubt that the person is a sexually violent person, the court shall dismiss the petition and direct that the person be released unless he or she is under some other lawful restriction.

980.05 History History: 1993 a. 479; 1999 a. 9; 2005 a. 434.

980.05 Annotation The trier of fact is free to weigh expert testimony that conflicts and decide which is more reliable, to accept or reject an expert's testimony, including accepting only parts of the testimony, and to consider all non-expert testimony. State v. Kienitz, 227 Wis. 2d 423, 597 N.W.2d 712 (1999), 97-1460.

980.05 Annotation This section does not confine expert testimony to any specific standard nor mandate the type or character of relevant evidence that the state may choose to meet its burden of proof. State v. Zanelli, 223 Wis. 2d 545, 589 N.W.2d 687 (Ct. App. 1998), 98-0733.

980.05 Annotation The standard of review for commitments under ch. 980 is the standard applicable to the review of criminal cases — whether the evidence could have led the trier of fact to find beyond a reasonable doubt that the person subject to commitment is a sexually violent person. State v. Curiel, 227 Wis. 2d 389, 597 N.W.2d 697 (1999), 97-1337.

980.05 Annotation The right to a jury trial under ch. 980 is governed by sub. (2) rather than case law governing the right to a jury trial in criminal proceedings. State v. Bernstein, 231 Wis. 2d 392, 605 N.W.2d 555 (1999), 98-2259.

980.05 Annotation The sub. (2) requirement that the 2 persons who did not request the withdrawal of a request for a jury trial consent to the withdrawal does not require a personal statement from the person subject to the commitment proceeding. Consent may be granted by defense counsel. State v. Bernstein, 231 Wis. 2d 392, 605 N.W.2d 555 (1999), 98-2259.

980.05 Annotation To the extent that s. 938.35 (1) prohibits the admission of delinquency adjudications in ch. 980 proceedings, it is repealed by implication. State v. Matthew A.B. 231 Wis. 2d 688, 605 N.W.2d 598 (Ct. App. 1999), 98-0229.

980.05 Annotation Sub. (2) does not require that a respondent be advised by the court that a jury verdict must be unanimous in order for the withdrawal of a request for a jury trial to be valid. State v. Denman, 2001 WI App 96, 243 Wis. 2d 14, 626 N.W.2d 296, 99-1829.

980.05 Annotation Chapter 980 respondents are afforded the same constitutional protections as criminal defendants. Although the doctrine of issue preclusion may generally apply in ch. 980 cases, application of the doctrine may be fundamentally unfair. When new evidence of victim recantation was offered at the ch. 980 trial, the defendant had a due process interest in gaining admission of the evidence to ensure accurate expert opinions on his mental disorder and future dangerousness when the experts' opinions presented were based heavily on the fact that the defendants committed the underlying crime. State v. Sorenson, 2002 WI 78, 254 Wis. 2d 54, 646 N.W.2d 354, 98-3107.

980.05 Annotation A sexually violent person committed under ch. 980 preserves the right to appeal, as a matter of right, by filing postverdict motions within 20 days of the commitment order. State v. Treadway, 2002 WI App 195, 257 Wis. 2d. 467, 651 N.W.2d 334, 00-2957.

980.05 Annotation A parole and probation agent who had been employed full-time in a specialized sex-offender unit for 3 years during which he had supervised hundreds of sex offenders was prepared by both training and experience to assess a sex offender, and was qualified to render an opinion on whether he would reoffend. That the agent did not provide the nexus to any mental disorder did not render his testimony inadmissible. State v. Treadway, 2002 WI App 195, 257 Wis. 2d. 467, 651 N.W.2d 334, 00-2957.

980.05 Annotation Neither ch. 980 nor ch. 51 grants persons being committed under ch. 980 the right to request confidential proceedings. That ch. 51 hearings are closed while ch. 980 hearings are not does not violate equal protection. State v. Burgess, 2002 WI App 264, 258 Wis. 2d 548, 654 N.W.2d 81, 00-3074. Affirmed. 2003 WI 71, 262 WI 2d 354, 665 NW2d 124. See also Burgess v. Watters, 467 F. 3d 676 (2007).

980.05 Annotation Article I, section 7 does not prohibit the legislature from enacting statutes requiring that trials be held in certain counties. The legislature could properly provide in sub. (2) that ch. 980 proceedings be held in a county other than the one in which the predicate offense was committed. State v. Tainter, 2002 WI App 296, 259 Wis. 2d 387, 655 N.W.2d 538, 01-2644.

980.05 Annotation During a commitment proceeding under ch. 980, s. 904.04 (2), relating to other crimes evidence, does not apply to evidence offered to prove that the respondent has a mental disorder that makes it substantially probable that the respondent will commit acts of sexual violence in the future, as required under [former] s. 980.01 (7). State v. Franklin, 2004 WI 38, 270 Wis. 2d 271, 677 N.W.2d 276, 00-2426.

980.05 Annotation No error was found in giving a jury a general verdict form in a ch. 980 hearing when the defendant failed to establish that ch. 980 respondents are routinely deprived of special verdicts and that general verdicts are more likely to result in commitments. State v. Madison, 2004 WI App 46, 271 Wis. 2d 218, 678 N.W.2d 607, 02-3099.

980.05 Annotation When a defendant seeks to exclude prior statements based upon his or her 5th amendment privilege, he or she must first establish that the statements at issue are 1) testimonial; 2) compelled; and 3) incriminating. The mere fact that a statement is compelled does not require it to be excluded from a ch. 980 commitment trial. While an individual has a pre-petition or pre-arrest right against self-incrimination, that right is ordinarily not self-executing and must be invoked. State v. Mark, 2006 WI 78, 292 Wis. 2d 1, 718 N.W.2d 90, 03-2068.

980.05 Annotation Under Mark, 2006 WI 78, the respondent has the same 5th amendment privilege against self-incrimination as does a defendant at a criminal trial. Kastigar, 406 U.S. 441, articulates the scope of the privilege in terms of the protection at trial when a criminal defendant has given an immunized statement, providing that immunity from the use of compelled testimony, as well as evidence derived directly and indirectly therefrom, affords the protection of the 5th amendment privilege. It prohibits the prosecutorial authorities from using the compelled testimony in any respect, and it therefore insures that the testimony cannot lead to the infliction of criminal penalties on the witness. State v. Harrell, 2008 WI App 37, 308 Wis. 2d 166, 747 N.W.2d 770, 05-2393.

980.05 Annotation Testimony referring to incidents revealed by the defendants compelled testimony and two experts' opinions that the defendant was much more likely than not to reoffend should have been excluded because that evidence was derived from compelled statements that were testimonial and incriminating. State v. Mark, 2008 WI App 44, 308 Wis. 2d 191, 747 N.W.2d 727, 07-0522.

980.05 Annotation A person against whom a ch. 980 petition has been filed is not entitled to a competency evaluation under s. 971.14. Although the result of a successful ch. 980 petition is confinement, the confinement is for treatment not punishment and there is no criminal-law-based due-process right to a competency hearing in a ch. 980 proceeding. State v. Luttrell, 2008 WI App 93, 312 Wis. 2d 695, 754 N.W.2d 249, 07-1840.

980.05 Annotation Section 904.04 (2) does not apply in ch. 980 commitment proceedings. The Franklin court discerned an unambiguous legislative intent to restrict the application of s. 904.04 (2) to analyzing evidence used to prove past acts. Future conduct is the relevant question in ch. 980 proceedings. The nature of ch. 980 hearings demands the jury consider evidence that would normally be barred in a traditional criminal trial. Although Franklin did not discuss the due process implications of its decision, the inapplicability of s. 904.04 (2) is consistent with the demands of due process under both the United States and Wisconsin constitutions. State v. Kaminski, 2009 WI App 175, 322 Wis. 2d 653, 777 N.W.2d 654, 08-2439.



980.06 Commitment.

980.06  Commitment. If a court or jury determines that the person who is the subject of a petition under s. 980.02 is a sexually violent person, the court shall order the person to be committed to the custody of the department for control, care and treatment until such time as the person is no longer a sexually violent person. A commitment order under this section shall specify that the person be placed in institutional care.

980.06 History History: 1993 a. 479; 1995 a. 276; 1997 a. 27, 275, 284; 1999 a. 9.

980.06 Annotation In the event that there is a failure to develop an appropriate treatment program, the remedy is to obtain appropriate treatment and not supervised release. State v. Seibert, 220 Wis. 2d 308, 582 N.W.2d 745 (Ct. App. 1998), 97-2554.

980.06 Annotation Chapter 980 and s. 51.61 provide the statutory basis for a court to issue an involuntary medication order for individuals who suffer from a chronic mental illness and are committed under ch. 980. State v. Anthony D.B. 2000 WI 94, 237 Wis. 2d 1, 614 N.W.2d 435, 98-0576.

980.06 Annotation The incremental infringement by s. 980.06 on the liberty interests of those who have a sexually-violent, predatory past and are currently suffering from a mental disorder that makes them dangerous sexual predators does not violate constitutional guarantees of due process. State v. Ransdell, 2001 WI App 202, 247 Wis. 2d 613, 634 N.W.2d 871, 00-2224.

980.06 Annotation Although ch. 51 is more "lenient" with those who are subject to its provisions than is ch. 980, the significant differences between the degree of danger posed by each of the two classes of persons subject to commitment under the two chapters, as well as the differences in what must be proven in order to commit under each, does not result in a violation of equal protection. State v. Williams, 2001 WI App 263, 249 Wis. 2d 1, 637 N.W.2d 791, 00-2899.

980.06 Annotation Chapter 980, as amended, is not a punitive criminal statute. Because whether a statute is punitive is a threshold question for both double jeopardy and ex post facto analysis, neither of those clauses is violated by ch. 980. State v. Rachel, 2002 WI 81, 254 Wis. 2d 215, 646 N.W.2d 375, 00-0467.

980.06 Annotation The mere limitation of a committed person's access to supervised release does not impose a restraint to the point that it violates due process. As amended, ch. 980 serves the legitimate and compelling state interests of providing treatment to, and protecting the public from, the dangerously mentally ill. The statute is narrowly tailored to meet those interests, and, as such, it does not violate substantive due process. State v. Rachel, 2002 WI 81, 254 Wis. 2d 215, 646 N.W.2d 375, 00-0467.

980.06 Annotation Commitment under ch. 980 does not require a separate factual finding that an individual's mental disorder involves serious difficulty for the person in controlling his or her behavior. Proof that the person's mental disorder predisposes the individual to engage in acts of sexual violence and establishes a substantial probability that the person will again commit those acts necessarily and implicitly includes proof that the person's mental disorder involves serious difficulty in controlling his or her behavior. State v. Laxton, 2002 WI 82, 254 Wis. 2d 185, 647 N.W.2d 784, 99-3164.

980.06 Annotation Chapter 980 does not preclude finding that a person with a sexually-related mental disorder has difficulty in controlling his or her behavior even if that person is able to conform his conduct to the requirements of the law. State v. Burgess, 2002 WI App 264, 258 Wis. 2d 548, 654 N.W.2d 81, 00-3074. Affirmed. 2003 WI 71, 262 WI 2d 354, 665 NW2d 354.

980.06 Annotation Chapter 980 does not require the dismissal of a pending commitment petition when the individual subject to the petition is incarcerated because of the revocation of either parole or extended supervision. This section requires the circuit court to order the person to be committed to the custody of DHS for control, care, and treatment, but ch. 980 does not specify when that commitment must commence. While this section sets forth the requirements for a proper commitment order, neither that section nor any other section of ch. 980 contains language stating when the individual requirements of that order must be satisfied. State v. Gilbert, 2012 WI 72, 342 Wis. 2d 82, 816 N.W.2d 215, 10-0594.

980.06 Annotation Patients civilly committed under ch. 980 are not employees under federal or Wisconsin minimum wage law. Tran v. Speech, 2010 WI App 58, 324 Wis. 2d 567, 782 N.W.2d 107, 09-0884.

980.06 Annotation Chapter 980 does not require dismissal of a pending commitment petition when the person who is the subject of the petition is incarcerated because of a new sentence or a parole/extended supervision revocation. The wide discretion given to the trial court regarding the timing of the probable cause hearing together with the evident recognition that the subject of the petition might be incarcerated during the commitment proceedings compels the conclusion that the legislature did not intend for commitment proceedings to stop because the person subject to the petition is returned to department of corrections custody. State v. Gilbert, 2011 WI App 61, 333 Wis. 2d 157, 798 N.W.2d 889, 10-0594.

980.06 Annotation The use of polygraph tests as part of a sex offender treatment program does not violate due process. Wilson v. Watters, 348 F. Supp. 2d 1031 (2004).

980.06 Annotation To the extent that plaintiffs are uncontrollably violent and pose a danger to others, the state is entitled to hold them in segregation for that reason alone. Preserving the safety of the staff and other detainees takes precedence over medical goals. West v. Schwebke, 333 F.3d 745 (2003).



980.063 Deoxyribonucleic acid analysis requirements.

980.063  Deoxyribonucleic acid analysis requirements.

980.063(1)(1)

980.063(1)(a)(a) If a person is found to be a sexually violent person under this chapter, the court shall require the person to provide a biological specimen to the state crime laboratories for deoxyribonucleic acid analysis. The court shall inform the person that he or she may request expungement under s. 165.77 (4).

Effective date text (a) If a person is found to be a sexually violent person under this chapter, the court shall require the person to provide a biological specimen to the state crime laboratories for deoxyribonucleic acid analysis.

980.063(1)(b) (b) The results from deoxyribonucleic acid analysis of a specimen under par. (a) may be used only as authorized under s. 165.77 (3).

Effective date text (b) The results from deoxyribonucleic acid analysis of a specimen under par. (a) may be used only as authorized under s. 165.77 (3). The state crime laboratories shall destroy any such specimen in accordance with s. 165.77 (3).

980.063(2) (2) Biological samples required under sub. (1) (a) shall be obtained and submitted as specified in rules promulgated by the department of justice under s. 165.76 (4).

980.063 History History: 1995 a. 440; 2013 a. 20.



980.065 Institutional care for sexually violent persons.

980.065  Institutional care for sexually violent persons.

980.065(1m)(1m) The department shall place a person committed under s. 980.06 at the secure mental health facility established under s. 46.055, the Wisconsin resource center established under s. 46.056 or a secure mental health unit or facility provided by the department of corrections under sub. (2).

980.065(1r) (1r) Notwithstanding sub. (1m), the department may place a female person committed under s. 980.06 at Mendota Mental Health Institute, Wisconsin Women's Resource Center, Winnebago Mental Health Institute, or a privately operated residential facility under contract with the department of health services.

980.065(2) (2) The department may contract with the department of corrections for the provision of a secure mental health unit or facility for persons committed under s. 980.06. The department shall operate a secure mental health unit or facility provided by the department of corrections under this subsection and shall promulgate rules governing the custody and discipline of persons placed by the department in the secure mental health unit or facility provided by the department of corrections under this subsection.

980.065 History History: 1993 a. 479; 1997 a. 27; 1999 a. 9; 2001 a. 16; 2007 a. 20 s. 9121 (6) (a); 2013 a. 84.

980.065 Annotation Chapter 980 does not require dismissal of a pending commitment petition when the person who is the subject of the petition is incarcerated because of a new sentence or a parole/extended supervision revocation. The wide discretion given to the trial court regarding the timing of the probable cause hearing together with the evident recognition that the subject of the petition might be incarcerated during the commitment proceedings compels the conclusion that the legislature did not intend for commitment proceedings to stop because the person subject to the petition is returned to department of corrections custody. State v. Gilbert, 2011 WI App 61, 333 Wis. 2d 157, 798 N.W.2d 889, 10-0594.

980.065 Annotation Nothing in the U.S. Constitution prevents state officials from temporarily detaining a civil committee in conditions normally reserved for inmates so that he or she may attend court proceedings concerning his commitment. Thiel v. State, 399 F. Supp. 929 (2005).



980.067 Activities off grounds.

980.067  Activities off grounds. The superintendent of the facility at which a person is placed under s. 980.065 may allow the person to leave the grounds of the facility under escort. The department of health services shall promulgate rules for the administration of this section.

980.067 History History: 2001 a. 16; 2007 a. 20 s. 9121 (6) (a).



980.07 Periodic reexamination and treatment progress; report from the department.

980.07  Periodic reexamination and treatment progress; report from the department.

980.07(1) (1) If a person is committed under s. 980.06 and has not been discharged under s. 980.09 (4), the department shall appoint an examiner to conduct a reexamination of the person's mental condition within 12 months after the date of the initial commitment order under s. 980.06 and again thereafter at least once each 12 months to determine whether the person has made sufficient progress for the court to consider whether the person should be placed on supervised release or discharged. The examiner shall apply the criteria under s. 980.08 (4) (cg) when considering if the person should be placed on supervised release and shall apply the criteria under s. 980.09 (3) when considering if the person should be discharged. At the time of a reexamination under this section, the court shall appoint an examiner as provided under s. 980.031 (3) upon request of the committed person or the person may retain an examiner. The county shall pay the costs of an examiner appointed by the court as provided under s. 51.20 (18) (a).

980.07(2) (2) Any examiner conducting a reexamination under sub. (1) shall prepare a written report of the reexamination no later than 30 days after the date of the reexamination. The examiner shall provide a copy of the report to the department.

980.07(3) (3) Notwithstanding sub. (1), the court that committed a person under s. 980.06 may order a reexamination of the person at any time during the period in which the person is subject to the commitment order. Any reexamination ordered under this subsection shall conform to sub. (1).

980.07(4) (4) At any reexamination under sub. (1), the treating professional shall prepare a treatment progress report. The treating professional shall provide a copy of the treatment progress report to the department. The treatment progress report shall consider all of the following:

980.07(4)(a) (a) The specific factors associated with the person's risk for committing another sexually violent offense.

980.07(4)(b) (b) Whether the person is making significant progress in treatment or has refused treatment.

980.07(4)(c) (c) The ongoing treatment needs of the person.

980.07(4)(d) (d) Any specialized needs or conditions associated with the person that must be considered in future treatment planning.

980.07(5) (5) Any examiners under sub. (1) and treating professionals under sub. (4) shall have reasonable access to the person for purposes of reexamination, to the person's past and present treatment records, as defined in s. 51.30 (1) (b), and to the person's patient health care records, as provided under s. 146.82 (2) (c).

980.07(6) (6)

980.07(6)(a)(a) The department shall submit an annual report comprised of the reexamination report under sub. (1) and the treatment progress report under sub. (4) to the court that committed the person under s. 980.06. A copy of the annual report shall be placed in the person's treatment records. The department shall provide a copy of the annual report to the person committed under s. 980.06, the department of justice, and the district attorney, if applicable. The court shall provide a copy of the annual report to the person's attorney as soon as he or she is retained or appointed.

980.07(6)(b) (b) When the department provides a copy of the report under par. (a) to the person who has been committed under s. 980.06, the department shall provide to the person a standardized petition form for supervised release under s. 980.08 and a standardized petition form for discharge under s. 980.09.

980.07(6m) (6m) If a person committed under s. 980.06 is incarcerated at a county jail, state correctional institution, or federal correction institution for a new criminal charge or conviction or because his or her parole was revoked, any reporting requirement under sub. (1), (4), or (6) (a) does not apply during the incarceration period. A court may order a reexamination of the person under sub. (3) if the courts finds reexamination to be necessary. The schedule for reporting established under sub. (1) shall resume upon the release of the person.

980.07(7) (7) At any time before a hearing under s. 980.08 or 980.09, the department may file a supplemental report if the department determines that court should have additional information. The court shall accept the supplemental report and permit testimony from the department regarding the report or any relevant portion of the report.

980.07 History History: 1993 a. 479; 1999 a. 9; 2005 a. 434; 2009 a. 248; 2013 a. 84 ss. 4 to 7, 9, 13.

980.07 Annotation As part of an annual review, an involuntary medication order must be reviewed following the same procedure used to obtain the initial order. State v. Anthony D.B. 2000 WI 94, 237 Wis. 2d 1, 614 N.W.2d 435, 98-0576.

980.07 Annotation It is within the committed person's discretion to ask for an independent examination. The trial court does not have discretion to refuse the request. State v. Thiel, 2001 WI App 32, 241 Wis. 2d 465, 626 N.W.2d 26, 00-0142.

980.07 Annotation The 6-month time period in [former] sub. (1) for an initial reexamination is mandatory. State ex rel. Marberry v. Macht, 2003 WI 79, 262 Wis. 2d 720, 665 N.W.2d 155, 99-2446.

980.07 Annotation The Supreme Court's decision to uphold the commitment in Laxton in light of the jury instructions in the case was not diametrically different or opposite in character or nature from any clearly established federal law. Laxton v. Bartow, 421 F.3d 565 (2005).

980.07 Annotation The 14th amendment due process guarantee was violated by a delay of over 22 months between the first annual periodic examination report was provided to the circuit court under s. 980.07 and the circuit court's probable cause hearing under [former] s. 980.09 (2) (a) to determine if facts warranted a hearing on whether the committee was still a sexually violent person. Discharge is not an appropriate remedy for a sexually violent person who is dangerous because he or she suffers from a mental disorder that makes it likely that he or she will engage in acts of sexual violence. Appropriate remedies are motions for mandamus or equitable relief, but because a ch. 980 committee may encounter considerable obstacles to pursuing these remedies, DHFS, the Department of Justice, the bar, and the circuit courts must bear substantial responsibility for ensuring prompt judicial review of annual periodic examination reports. State v. Beyer, 2006 WI 2, 287 Wis. 2d 1, 707 N.W.2d 509, 04-1208.

980.07 Annotation A rule in a supervised release plan requiring the petitioner to "abide by all rules of any detention, treatment or correctional facility in which [the petitioner] may be confined" was permissible. While the rule did not give DHS the power to detain the petitioner in prison solely for a rules violation, it did require him to abide by all rules of the prison should he find himself detained there for other reasons. State v. Thiel, 2012 WI App 48, 340 Wis. 2d 654, 813 N.W.2d 709, 11-0933.

980.07 Annotation Sub. (1) (2011 stats.) states that the committed person may retain or have the court appoint an independent examiner "at the time of a reexamination," and s. 980.031 (3) requires the circuit court to appoint, upon request, an independent examiner to perform an examination of the individual's mental condition. That the independent examiner is also to participate at trial or a hearing involving testimony does not limit his or her initial role in examining the committed person "at the time of a reexamination." The committed person does not have to wait until his or her petition has passed the paper review; indeed, the independent examiner is meant to help assess the petitioner's readiness for discharge and gather facts to support the petition, if appropriate. State v. Jones, 2013 WI App 151, ___ Wis. 2d ___, ___ N.W.2d ___, 13-0321.



980.08 Supervised release; procedures, implementation, revocation.

980.08  Supervised release; procedures, implementation, revocation.

980.08(1)(1) Any person who is committed under s. 980.06 may petition the committing court to modify its order by authorizing supervised release if at least 12 months have elapsed since the initial commitment order was entered or at least 12 months have elapsed since the most recent release petition was denied, since supervised release was denied under s. 980.09 (4), or since the most recent order for supervised release was revoked. The director of the facility at which the person is placed may file a petition under this subsection on the person's behalf at any time.

980.08(2) (2) If the person files a timely petition without counsel, the court shall serve a copy of the petition on the district attorney or department of justice, whichever is applicable and, subject to s. 980.03 (2) (a), refer the matter to the authority for indigency determinations under s. 977.07 (1) and appointment of counsel under s. 977.05 (4) (j). If the person petitions through counsel, his or her attorney shall serve the district attorney or department of justice, whichever is applicable.

980.08(2m) (2m) The person submitting the petition may use experts or professional persons to support his or her petition. The district attorney or the department of justice may use experts or professional persons to support or oppose any petition.

980.08(3) (3)

980.08(3)(a)(a) Within 20 days after receipt of the petition, the court shall appoint one or more examiners for the court who have the specialized knowledge determined by the court to be appropriate, who shall examine the person and furnish a written report of the examination to the court within 60 days after appointment, unless the court for good cause extends this time limit. If the person requests appointment of an examiner within 20 days after the filing of the petition, the court shall appoint an examiner for the person, unless the court appointed an examiner under s. 980.031 (3) or 980.07 (1) for the current reexamination period. If a report filed by an examiner appointed under s. 980.07 (1) to conduct a reexamination of the person's mental condition within the 6 months preceding the filing of the petition supports supervised release, the court may appoint that examiner as the examiner for the person under this subsection.

980.08(3)(b) (b) The examiners appointed under par. (a) shall have reasonable access to the person for purposes of examination and to the person's past and present treatment records, as defined in s. 51.30 (1) (b), and patient health care records, as provided under s. 146.82 (2) (c). If any such examiner believes that the person is appropriate for supervised release under the criteria specified in sub. (4) (cg), the examiner shall report on the type of treatment and services that the person may need while in the community on supervised release. The county shall pay the costs of an examiner appointed under par. (a) as provided under s. 51.20 (18) (a).

980.08(4) (4)

980.08(4)(a)(a) The court, without a jury, shall hear the petition within 120 days after the report of the court-appointed examiner appointed under sub. (3) (a) is filed with the court, unless the court for good cause extends this time limit. Expenses of proceedings under this subsection shall be paid as provided under s. 51.20 (18) (b), (c), and (d).

980.08(4)(c) (c) In making a decision under par. (cg), the court may consider, without limitation because of enumeration, the nature and circumstances of the behavior that was the basis of the allegation in the petition under s. 980.02 (2) (a), the person's mental history and present mental condition, where the person will live, how the person will support himself or herself, and what arrangements are available to ensure that the person has access to and will participate in necessary treatment, including pharmacological treatment using an antiandrogen or the chemical equivalent of an antiandrogen if the person is a serious child sex offender. A decision under par. (cg) on a petition filed by a person who is a serious child sex offender may not be made based on the fact that the person is a proper subject for pharmacological treatment using an antiandrogen or the chemical equivalent of an antiandrogen or on the fact that the person is willing to participate in pharmacological treatment using an antiandrogen or the chemical equivalent of an antiandrogen.

980.08(4)(cg) (cg) The court may not authorize supervised release unless, based on all of the reports, trial records, and evidence presented, the court finds that all of the following criteria are met:

980.08(4)(cg)1. 1. The person is making significant progress in treatment and the person's progress can be sustained while on supervised release.

980.08(4)(cg)2. 2. It is substantially probable that the person will not engage in an act of sexual violence while on supervised release.

980.08(4)(cg)3. 3. Treatment that meets the person's needs and a qualified provider of the treatment are reasonably available.

980.08(4)(cg)4. 4. The person can be reasonably expected to comply with his or her treatment requirements and with all of his or her conditions or rules of supervised release that are imposed by the court or by the department.

980.08(4)(cg)5. 5. A reasonable level of resources can provide for the level of residential placement, supervision, and ongoing treatment needs that are required for the safe management of the person while on supervised release.

980.08(4)(cj) (cj) The person has the burden of proving by clear and convincing evidence that the person meets the criteria in par. (cg).

980.08(4)(cm) (cm) If the court finds that all of the criteria in par. (cg) are met, the court shall select a county to prepare a report under par. (e). Unless the court has good cause to select another county, the court shall select the person's county of residence as determined by the department under s. 980.105. The court may not select a county where there is a facility in which persons committed to institutional care under this chapter are placed unless that county is also that person's county of residence.

980.08(4)(d) (d) The court shall authorize the petitioner, the person's attorney, the district attorney, any law enforcement agency in the county of intended placement, and any local governmental unit in the county of intended placement to submit prospective residential options for community placement to the department within 60 days following the selection of the county under par. (cm).

980.08(4)(e) (e) The court shall order the county department under s. 51.42 in the county of intended placement to prepare a report, either independently or with the department of health services, identifying prospective residential options for community placement. In identifying prospective residential options, the county department shall consider the proximity of any potential placement to the residence of other persons on supervised release and to the residence of persons who are in the custody of the department of corrections and regarding whom a sex offender notification bulletin has been issued to law enforcement agencies under s. 301.46 (2m) (a) or (am). The county department shall submit its report to the department within 60 days following the court order.

980.08(4)(f) (f) The court shall direct the department to use any submissions under par. (d), the report submitted under par. (e), or other residential options identified by the department to prepare a supervised release plan for the person. The department shall prepare a supervised release plan that identifies the proposed residence. The plan shall address the person's need, if any, for supervision, counseling, medication, community support services, residential services, vocational services, and alcohol or other drug abuse treatment. The supervised release plan shall be submitted to the court within 90 days of the finding under par. (cg). The court may grant extensions of this time period for good cause.

980.08(4)(g) (g) The court shall review the plan submitted by the department under par. (cm). If the details of the plan adequately meet the treatment needs of the individual and the safety needs of the community, then the court shall approve the plan and determine that supervised release is appropriate. If the details of the plan do not adequately meet the treatment needs of the individual or the safety needs of the community, then the court shall determine that supervised release is not appropriate or direct the preparation of another supervised release plan to be considered by the court under this paragraph.

980.08(5m) (5m) The department may not arrange placement under this section in a facility that did not exist before January 1, 2006.

980.08(6m) (6m) An order for supervised release places the person in the custody and control of the department. The department shall arrange for control, care and treatment of the person in the least restrictive manner consistent with the requirements of the person and in accordance with the plan for supervised release approved by the court under sub. (4) (g). A person on supervised release is subject to the conditions set by the court and to the rules of the department. Within 10 days of imposing a rule, the department shall file with the court any additional rule of supervision not inconsistent with the rules or conditions imposed by the court. If the department wants to change a rule or condition of supervision imposed by the court, the department must obtain the court's approval. Before a person is placed on supervised release by the court under this section, the court shall so notify the municipal police department and county sheriff for the municipality and county in which the person will be residing. The notification requirement under this subsection does not apply if a municipal police department or county sheriff submits to the court a written statement waiving the right to be notified.

980.08(7) (7)

980.08(7)(a)(a) If the department believes that a person on supervised release, or awaiting placement on supervised release, has violated, or threatened to violate, any condition or rule of supervised release, the department may petition for revocation of the order granting supervised release as described in par. (c) or may detain the person.

980.08(7)(b) (b) If the department believes that a person on supervised release, or awaiting placement on supervised release, is a threat to the safety of others, the department shall detain the person and petition for revocation of the order granting supervised release as described in par. (c).

980.08(7)(c) (c) If the department concludes that the order granting supervised release should be revoked, it shall file with the committing court a statement alleging the violation and or threat of a violation and a petition to revoke the order for supervised release and provide a copy of each to the regional office of the state public defender responsible for handling cases in the county where the committing court is located. If the department has detained the person under par. (a) or (b), the department shall file the statement and the petition and provide them to the regional office of the state public defender within 72 hours after the detention, excluding Saturdays, Sundays and legal holidays. Pending the revocation hearing, the department may detain the person in a jail or a facility described under s. 980.065. The court shall refer the matter to the authority for indigency determinations under s. 977.07 (1) and appointment of counsel under s. 977.05 (4) (j). The determination of indigency and the appointment of counsel shall be done as soon as circumstances permit.

980.08(7)(d) (d) The court shall hear the petition within 30 days, unless the hearing or time deadline is waived by the detained person. A final decision on the petition to revoke the order for supervised release shall be made within 90 days of the filing. Pending the revocation hearing, the department may detain the person in the county jail or return him or her to institutional care.

980.08(8) (8)

980.08(8)(a)(a) If the court finds after a hearing, by clear and convincing evidence, that any rule or condition of release has been violated and the court finds that the violation of the rule or condition merits the revocation of the order granting supervised release, the court may revoke the order for supervised release and order that the person be placed in institutional care. The court may consider alternatives to revocation. The person shall remain in institutional care until the person is discharged from the commitment under s. 980.09 or is placed again on supervised release under sub. (4) (g).

980.08(8)(b) (b) If the court finds after a hearing, by clear and convincing evidence, that the safety of others requires that supervised release be revoked the court shall revoke the order for supervised release and order that the person be placed in institutional care. The person shall remain in institutional care until the person is discharged from the commitment under s. 980.09 or is placed on supervised release under sub. (4) (g).

980.08(9) (9)

980.08(9)(a)(a) As a condition of supervised release granted under this chapter, for the first year of supervised release, the court shall restrict the person on supervised release to the person's residence except for outings approved by the department of health services that are under the direct supervision of a department of corrections escort and that are for employment or volunteer purposes, religious purposes, educational purposes, treatment and exercise purposes, supervision purposes, or residence maintenance, or for caring for the person's basic living needs.

980.08(9)(b) (b) The department of corrections may contract for the escort services under par. (a).

980.08 History History: 1993 a. 479; 1995 a. 276; 1997 a. 27, 275, 284; 1999 a. 9 ss. 3223L, 3232p to 3238d; 1999 a. 32; 2001 a. 16; 2003 a. 187; 2005 a. 431, 434; 2007 a. 20 ss. 3929, 3930, 9121 (6) (a); 2007 a. 96, 97; 2013 a. 84.

980.08 Annotation Sub. (6m) [formerly s. 980.06 (2) (d)] requires post-hearing notice to the local law enforcement agencies. In re Commitment of Goodson, 199 Wis. 2d 426, 544 N.W.2d 611 (Ct. App. 1996), 95-0664.

980.08 Annotation Whether in a proceeding for an initial ch. 980 commitment or a later petition for supervised release, there is no requirement that the state prove the person is treatable. State v. Seibert, 220 Wis. 2d 308, 582 N.W.2d 745 (Ct. App. 1998), 97-2554.

980.08 Annotation As used in this chapter, "substantial probability" and "substantially probable" both mean much more likely than not. This standard for dangerousness does not violate equal protection nor is the term unconstitutionally vague. State v. Curiel, 227 Wis. 2d 389, 597 N.W.2d 697 (1999), 97-1337.

980.08 Annotation An institutionalized sex offender who agreed to a stipulation providing supervised release, giving up his right to a jury trial on his discharge petition in exchange, had a constitutional right to enforcement of the agreement. State v. Krueger, 2001 WI App 76, 242 Wis. 2d 793, 626 N.W.2d 83, 00-0152.

980.08 Annotation An indigent sexually violent person is constitutionally entitled to assistance of counsel in bringing a first appeal as of right from a denial of his or her petition for supervised release. State ex rel. Seibert v. Macht, 2001 WI 67, 244 Wis. 2d 378, 627 N.W.2d 881, 99-3354.

980.08 Annotation A person subject to a proceeding to revoke supervised release is entitled to the same due process protections as afforded persons in probation and parole revocation proceedings. Notice of the grounds that are the basis for the revocation must be given. A court can only base a revocation on the grounds of public safety under sub. (6m) when notice has been properly given. State v. VanBronkhorst, 2001 WI App 190, 247 Wis. 2d 247, 633 N.W.2d 236, 00-3075.

980.08 Annotation The relevant inquiry under sub. (4) is whether the person's behavior indicates a likelihood to reoffend. A sexual assault need not occur and the person's behavior need not be criminal. State v. Sprosty, 2001 WI App 231, 248 Wis. 2d 480, 636 N.W.2d 213, 00-2404.

980.08 Annotation Sub. (6m), not s. 806.07 (1) (h), governs granting relief to the state from a ch. 980 committee's supervised release when the committee is confined in an institution awaiting placement on supervised release. Sub. (6m) provides no procedure for initiating revocation other than by the department of health and family services action, preventing courts or prosecutors from initiating revocations. State v. Morford, 2004 WI 5, 268 Wis. 2d 300, 674 N.W.2d 349, 01-2461.

980.08 Annotation Ch. 980 was not unconstitutionally applied to the defendant when an order for supervised release could not be carried out due to an inability to find an appropriate placement and the defendant remained in custody. Any judicial decision that puts the community at risk because of what agents of government may have done or not done must balance the potential injury to society's interests against the potential benefits that would flow from any rule designed to deter future conduct by those agents. State v. Schulpius, 2006 WI 2, 287 Wis. 2d 44, 707 N.W.2d 495, 02-1056.

980.08 Annotation A rule regulating the conduct of a sexually violent person on supervised release satisfies the procedural due process requirement of adequate notice if it is sufficiently precise for the probationer to know what conduct is required or prohibited. State v. Burris, 2004 WI 91, 273 Wis. 2d 294, 682 N.W.2d 812, 00-1425.

980.08 Annotation Under sub. (6m) [formerly s. 980.06 (2) (d)], a circuit court must determine whether any rule or condition of release has been violated or whether the safety of others requires revocation. A circuit court is not required to expressly consider alternatives to revocation before revoking a sexually violent person's supervised release when the court determines that the safety of the public requires the person's commitment to a secure facility. State v. Burris, 2004 WI 91, 273 Wis. 2d 294, 682 N.W.2d 812, 00-1425.

980.08 Annotation The sufficiency of evidence standard of review applies when reviewing a circuit court's order denying a petition for supervised release under sub. (4). The test for the sufficiency of the evidence to support the order is not whether a reviewing court is convinced by clear and convincing evidence that a person's petition for supervised release should be denied, but whether a circuit court, acting reasonably, could be so convinced by evidence it has a right to believe and accept as true. State v. Brown, 2005 WI 29, 279 Wis. 2d 102, 693 N.W.2d 715, 03-1419.

980.08 Annotation Sub. (4) (cg) unambiguously places the burden of proof with the committed individual. The appropriate burden of persuasion is clear and convincing evidence. This allocation does not violate the guarantees of due process and equal protection in the Wisconsin and United States Constitutions. State v. West, 2011 WI 83, 336 Wis. 2d 578, 800 N.W.2d 929, 09-1579.

980.08 Annotation Supervised Release Under Chapter 980: Alternatives to Protect Wisconsin While Upholding the Constitution. Hamrin. 2007 WLR 889.



980.09 Petition for discharge.

980.09  Petition for discharge.

980.09(1) (1) A committed person may petition the committing court for discharge at any time. The court shall deny the petition under this section without a hearing unless the petition alleges facts from which the court or jury would likely conclude the person's condition has changed since the most recent order denying a petition for discharge after a hearing on the merits, or since the date of his or her initial commitment order if the person has never received a hearing on the merits of a discharge petition, so that the person no longer meets the criteria for commitment as a sexually violent person.

980.09(1m) (1m)

980.09(1m)(a)(a) If the person files a petition for discharge under sub. (1) without counsel, the court shall serve a copy of the petition and any supporting documents on the district attorney or department of justice, whichever is applicable. If the person petitions for discharge under sub. (1) through counsel, his or her attorney shall serve the district attorney or department of justice, whichever is applicable.

980.09(1m)(b) (b) If the person files a petition for a discharge under sub. (1) without counsel, as soon as circumstances permit, the court shall refer the matter to the authority for indigency determinations under s. 977.07 (1) and appointment of counsel under s. 977.05 (4) (j).

980.09(1m)(c) (c) If a person files a petition for discharge under sub. (1), the person may use experts or professional persons to support his or her petition. The district attorney or the department of justice may use experts or professional persons to support or oppose any petition filed under sub. (1).

980.09(1m)(d) (d) After receiving a petition for discharge under sub. (1) and upon the request of the person filing the petition, unless the court previously appointed an examiner under s. 980.031 (3) or 980.07 (1) for the current reexamination period, the court shall appoint for the person an examiner having the specialized knowledge determined by the court to be appropriate. If an examination conducted under s. 980.07 (1) within the 6 months preceding the filing of the petition supports discharge, the court may appoint the examiner who conducted that examination as the examiner for the person. The examiner shall have reasonable access to the person for purposes of examination and to the person's past and present treatment records, as defined in s. 51.30 (1) (b), and patient health care records, as provided in s. 146.82 (2) (c). The county shall pay the costs of an examiner appointed under this paragraph as provided under s. 51.20 (18) (a).

980.09(2) (2) In reviewing the petition, the court may hold a hearing to determine if the person's condition has sufficiently changed such that a court or jury would likely conclude the person no longer meets the criteria for commitment as a sexually violent person. In determining under this subsection whether the person's condition has sufficiently changed such that a court or jury would likely conclude that the person no longer meets the criteria for commitment, the court may consider the record, including evidence introduced at the initial commitment trial or the most recent trial on a petition for discharge, any current or past reports filed under s. 980.07, relevant facts in the petition and in the state's written response, arguments of counsel, and any supporting documentation provided by the person or the state. If the court determines that the record does not contain facts from which a court or jury would likely conclude that the person no longer meets the criteria for commitment, the court shall deny the petition. If the court determines that the record contains facts from which a court or jury would likely conclude the person no longer meets the criteria for commitment, the court shall set the matter for trial.

980.09(3) (3) The court shall hold a trial within 90 days of the determination that the person's condition has sufficiently changed such that a court or jury would likely conclude that the person no longer meets the criteria for commitment as a sexually violent person. At trial, the state has the burden of proving by clear and convincing evidence that the person meets the criteria for commitment as a sexually violent person.

980.09(4) (4) If the court or jury is satisfied that the state has not met its burden of proof under sub. (3), the person shall be discharged from the custody of the department. If the court or jury is satisfied that the state has met its burden of proof under sub. (3), the court shall proceed under s. 980.08 (4) to determine whether to modify the person's existing commitment order by authorizing supervised release, unless the person waives consideration of the criteria in s. 980.08 (4) (cg). If the person waives consideration of these criteria, the waiver is a denial of supervised release for purposes of s. 980.08 (1).

980.09(5) (5) If a court orders discharge of a committed person under this section, the court shall stay the execution of the order so that the department may comply with its statutory duties under s. 980.11 (2) and (3). The stay of execution may not exceed 10 working days and shall be for as short a period as necessary to permit the department to comply with s. 980.11 (2) and (3).

980.09 History History: 1993 a. 479; 1999 a. 9; 2003 a. 187; 2005 a. 434; 2013 a. 84 ss. 10 to 12, 21 to 25; s. 13.92 (1) (bm) 2.

980.09 Annotation Persons committed under ch. 980 must be afforded the right to request a jury for discharge hearings under this section. State v. Post, 197 Wis. 2d 279, 541 N.W.2d 115 (1995), 94-2356.

980.09 Annotation Progress in treatment is one way of showing that a person is not still a sexually violent person under [former] sub. (2) (a). A new diagnosis is another. A new diagnosis need not attack the original finding that an individual was sexually violent, but focuses on the present and is evidence of whether an individual is still a sexually violent person. State v. Pocan, 2003 WI App 233, 267 Wis. 2d 953, 671 N.W.2d 680, 02-3342.

980.09 Annotation Under sub. (1), the circuit court engages in a paper review of the petition only, including its attachments, to determine whether it alleges facts from which a reasonable trier of fact could conclude that the petitioner does not meet the criteria for commitment as a sexually violent person. This review is a limited one aimed at assessing the sufficiency of the allegations in the petition. If the petition does allege sufficient facts, the circuit court proceeds to a review under sub. (2). State v. Arends, 2010 WI 46, 325 Wis. 2d 1, 784 N.W.2d 513, 08-0052.

980.09 Annotation Sub. (2) requires the circuit court to review specific items enumerated in that subsection. The court need not seek out items not already within the record. Nevertheless, it may request additional enumerated items not previously submitted, and also has the discretion to conduct a hearing to aid in its determination. The court's task is to determine whether the petition and the additional supporting materials before it contain facts from which a reasonable trier of fact could conclude that the petitioner does not meet the criteria for commitment as a sexually violent person. State v. Arends, 2010 WI 46, 325 Wis. 2d 1, 784 N.W.2d 513, 08-0052.

980.09 Annotation Sub. (2) explicitly prescribes a different procedure than that for summary judgment set forth in s. 802.08. As such, summary judgment is not available in discharge proceedings under this section. The state's burden of proof is implicated only during a hearing under sub. (3). When a trial court granted summary judgment prior to a hearing under sub. (3), no one could say with any certainty whether the state possessed enough evidence to meet its burden of proof. State v. Allison, 2010 WI App 103, 329 Wis. 2d 129, 789 N.W.2d 120, 09-1232.

980.09 Annotation A research paper is not sufficient evidence to demonstrate that a sex offender's condition has changed. New actuarial research, absent a psychological examination, is not enough to demonstrate that an offender is no longer a sexually violent person. State v. Richard, 2011 WI App 66, 333 Wis. 2d 708, 799 N.W.2d 509, 10-1188.

980.09 Annotation The only reasonable construction of the "condition has changed" in sub. (1) is that it encompasses all the changes that a fact finder could determine result in the person not meeting the criteria for commitment as a sexually violent person. This language includes not only a change in the person himself or herself, but also a change in the professional knowledge or research used to evaluate a person's mental disorder or dangerousness if the change is such that a fact finder could conclude the person does not meet the criteria for commitment. The circuit court may not deny a discharge petition without a hearing if the petition alleges facts from which a fact finder could determine that, as a result of any one of those changes, the person does not meet the criteria for a sexually violent person. State v. Ermers, 2011 WI App 113, 336 Wis. 2d 451, 802 N.W.2d 540, 10-2634.

980.09 Annotation When determining whether to hold a hearing on a petition for discharge, the circuit court must determine whether the petitioner has set forth new evidence, not considered by a prior trier of fact, from which a reasonable trier of fact could conclude that the petitioner does not meet the criteria for commitment as a sexually violent person. An expert's opinion that is not based on some new fact, new professional knowledge, or new research is not sufficient for a new discharge hearing under sub. (2). A doctor's further reflection on past scoring of a test is not sufficient for a new discharge hearing because it is not new professional knowledge or research about how to predict dangerousness. State v. Schulpius, 2012 WI App 134, 345 Wis. 2d 351, 825 N.W.2d 311, 11-2565.



980.095 Procedures for discharge hearings.

980.095  Procedures for discharge hearings.

980.095(1) (1)  Use of juries.

980.095(1)(a)(a) The district attorney or the department of justice, whichever filed the original petition, or the person who filed the petition for discharge or his or her attorney may request that a trial under s. 980.09 (3) be to a jury of 6. A jury trial is deemed waived unless it is demanded within 10 days of the determination by the court that a court or jury would likely conclude under s. 980.09 (1) that the person's condition has sufficiently changed.

980.095(1)(b) (b) Juries shall be selected and treated in the same manner as they are selected and treated in civil actions in circuit court. The number of jurors prescribed in par. (a), plus the number of peremptory challenges available to all of the parties, shall be called initially and maintained in the jury box by calling others to replace jurors excused for cause until all jurors have been examined. The parties shall exercise in their order, the state beginning, the peremptory challenges available to them, and if any party declines to challenge, the challenge shall be made by the clerk by lot.

980.095(1)(c) (c) No verdict shall be valid or received unless at least 5 of the jurors agree to it.

980.095(2) (2) Post verdict motions. Motions after verdict may be made without further notice upon receipt of the verdict.

980.095(3) (3) Appeals. Any party may appeal an order under this subsection as a final order under chs. 808 and 809.

980.095 History History: 2005 a. 434; 2013 a. 84.



980.101 Reversal, vacation or setting aside of judgment relating to a sexually violent offense; effect.

980.101  Reversal, vacation or setting aside of judgment relating to a sexually violent offense; effect.

980.101(1) (1) In this section, "judgment relating to a sexually violent offense" means a judgment of conviction for a sexually violent offense, an adjudication of delinquency on the basis of a sexually violent offense, or a judgment of not guilty of a sexually violent offense by reason of mental disease or defect.

980.101(2) (2) If, at any time after a person is committed under s. 980.06, a judgment relating to a sexually violent offense committed by the person is reversed, set aside, or vacated and that sexually violent offense was a basis for the allegation made in the petition under s. 980.02 (2) (a), the person may bring a motion for postcommitment relief in the court that committed the person. The court shall proceed as follows on the motion for postcommitment relief:

980.101(2)(a) (a) If the sexually violent offense was the sole basis for the allegation under s. 980.02 (2) (a) and there are no other judgments relating to a sexually violent offense committed by the person, the court shall reverse, set aside, or vacate the judgment under s. 980.05 (5) that the person is a sexually violent person, vacate the commitment order, and discharge the person from the custody of the department.

980.101(2)(b) (b) If the sexually violent offense was the sole basis for the allegation under s. 980.02 (2) (a) but there are other judgments relating to a sexually violent offense committed by the person that have not been reversed, set aside, or vacated, or if the sexually violent offense was not the sole basis for the allegation under s. 980.02 (2) (a), the court shall determine whether to grant the person a new trial under s. 980.05 because the reversal, setting aside, or vacating of the judgment for the sexually violent offense would probably change the result of the trial.

980.101(3) (3) An appeal may be taken from an order entered under sub. (2) as from a final judgment.

980.101 History History: 2001 a. 16; 2005 a. 253, 434.



980.105 Determination of county and city, village, or town of residence.

980.105  Determination of county and city, village, or town of residence.

980.105(1m)(1m) The department shall determine a person's county of residence for the purposes of this chapter by doing all of the following:

980.105(1m)(a) (a) The department shall consider residence as the voluntary concurrence of physical presence with intent to remain in a place of fixed habitation and shall consider physical presence as prima facie evidence of intent to remain.

980.105(1m)(b) (b) The department shall apply the criteria for consideration of residence and physical presence under par. (a) to the facts that existed on the date that the person committed the sexually violent offense that resulted in the sentence, placement, or commitment that was in effect when the petition was filed under s. 980.02.

980.105(2m) (2m) The department shall determine a person's city, village, or town of residence for the purposes of s. 980.08 (5) by doing all of the following:

980.105(2m)(a) (a) The department shall consider residence as the voluntary concurrence of physical presence with intent to remain in a place of fixed habitation and shall consider physical presence as prima facie evidence of intent to remain.

980.105(2m)(b) (b) The department shall apply the criteria for consideration of residence and physical presence under par. (a) to the facts that existed on the date that the person committed the sexually violent offense that resulted in the sentence, placement, or commitment that was in effect when the petition was filed under s. 980.02.

980.105 History History: 1995 a. 276; 2001 a. 16; 2005 a. 431.

980.105 Annotation A person's county of residence shall be determined based on the facts that existed on the date of the underlying offense. A court does not have jurisdiction merely because the defendant was in a Wisconsin prison at the time the petition was filed. State v. Burgess, 2002 WI App 264, 258 Wis. 2d 548, 654 N.W.2d 81, 00-3074. Affirmed on other grounds. 2003 WI 71, 262 WI 2d 354, 665 N.W.2d 124, 00-3074.

980.105 Annotation The circuit court had jurisdiction to conduct ch. 980 proceedings involving an enrolled tribal member who committed the underlying sexual offense on an Indian reservation. State v. Burgess, 2003 WI 71, 262 Wis. 2d 354, 665 N.W.2d 124, 00-3074.



980.11 Notice concerning supervised release or discharge.

980.11  Notice concerning supervised release or discharge.

980.11(1)(1) In this section:

980.11(1)(a) (a) "Act of sexual violence" means an act or attempted act that is a basis for an allegation made in a petition under s. 980.02 (2) (a).

980.11(1)(b) (b) "Member of the family" means spouse, domestic partner under ch. 770, child, sibling, parent or legal guardian.

980.11(1)(c) (c) "Victim" means a person against whom an act of sexual violence has been committed.

980.11(2) (2) If the court places a person on supervised release under s. 980.08 (4) or discharges a person under s. 980.09 (4), the department shall do all of the following:

980.11(2)(am) (am) Make a reasonable attempt to notify whichever of the following persons is appropriate, if he or she can be found, in accordance with sub. (3):

980.11(2)(am)1. 1. The victim of the act of sexual violence.

980.11(2)(am)2. 2. An adult member of the victim's family, if the victim died as a result of the act of sexual violence.

980.11(2)(am)3. 3. The victim's parent or legal guardian, if the victim is younger than 18 years old.

980.11(2)(bm) (bm) Notify the department of corrections.

980.11(3) (3) The notice under sub. (2) shall inform the department of corrections and the person under sub. (2) (am) of the name of the person committed under this chapter and the date the person is placed on supervised release or discharged. The department shall send the notice, postmarked at least 7 days before the date the person committed under this chapter is placed on supervised release or discharged, to the department of corrections and to the last-known address of the person under sub. (2) (am).

980.11(4) (4) The department shall design and prepare cards for persons specified in sub. (2) (am) to send to the department. The cards shall have space for these persons to provide their names and addresses, the name of the person committed under this chapter and any other information the department determines is necessary. The department shall provide the cards, without charge, to the department of justice and district attorneys. The department of justice and district attorneys shall provide the cards, without charge, to persons specified in sub. (2) (am). These persons may send completed cards to the department of health services. All records or portions of records of the department of health services that relate to mailing addresses of these persons are not subject to inspection or copying under s. 19.35 (1), except as needed to comply with a request by the department of corrections under s. 301.46 (3) (d).

980.11 History History: 1993 a. 479; 1995 a. 27 s. 9126 (19); 1995 a. 440; 1997 a. 181; 1999 a. 9; 2005 a. 434; 2007 a. 20 s. 9121 (6) (a); 2009 a. 28.



980.12 Department duties; costs.

980.12  Department duties; costs.

980.12(1) (1) Except as provided in ss. 980.031 (3) and 980.07 (1), the department shall pay from the appropriations under s. 20.435 (2) (a) and (bm) for all costs relating to the evaluation, treatment, and care of persons evaluated or committed under this chapter.

980.12(2) (2) By February 1, 2002, the department shall submit a report to the legislature under s. 13.172 (2) concerning the extent to which pharmacological treatment using an antiandrogen or the chemical equivalent of an antiandrogen has been required as a condition of supervised release under s. 980.06, 1997 stats., or s. 980.08 and the effectiveness of the treatment in the cases in which its use has been required.

980.12 History History: 1993 a. 479; 1997 a. 284; 1999 a. 9; 2005 a. 434.



980.13 Applicability.

980.13  Applicability. This chapter applies to a sexually violent person regardless of whether the person engaged in acts of sexual violence before, on or after June 2, 1994.

980.13 History History: 1993 a. 479.



980.14 Immunity.

980.14  Immunity.

980.14(1)(1) In this section, "agency" means the department of corrections, the department of health services, the department of justice, or a district attorney.

980.14(2) (2) Any agency or officer, employee, or agent of an agency is immune from criminal or civil liability for any acts or omissions as the result of a good faith effort to comply with any provision of this chapter.

980.14 History History: 2005 a. 434 ss. 79, 129, 130; 2007 a. 20 s. 9121 (6) (a).






985. Publication of legal notices; public newspapers; fees.

985.01 Definitions.

985.01  Definitions. As used in this chapter, unless the context requires otherwise:

985.01(1g) (1g) "Governing body" has the meaning given in s. 345.05 (1) (b) and includes a long-term care district board under s. 46.2895.

985.01(1m) (1m) "Insertion," when used to indicate the publication of a legal notice more than one time, means once each week for consecutive weeks, the last of which shall be at least one week before the act or event, unless otherwise specified by law.

985.01(2) (2) "Legal notice" means every notice required by law or by order of a court to be published in a newspaper or other publication, except notices required by private and local laws to be published in newspapers, and includes all of the following:

985.01(2)(a) (a) Every publication of laws, ordinances, resolutions, financial statements, budgets and proceedings intended to give notice in an area.

985.01(2)(b) (b) Every notice and certificate of election, facsimile ballot, referenda, notice of public hearing before a governmental body, and notice of meetings of private and public bodies required by law.

985.01(2)(c) (c) Every summons, order, citation, notice of sale or other notice that is intended to inform a person that the person may or shall do an act or exercise a right within a designated period or upon or by a designated date.

985.01(3) (3) "Municipality" has the meaning in s. 345.05 (1) (c) and includes a long-term care district under s. 46.2895.

985.01(4) (4) "Proceedings", when published in newspapers, mean the substance of every official action taken by a local governing body at any meeting, regular or special.

985.01(5) (5) A newspaper is "published" at the place from which its mailing permit is issued, except that if the place where the newspaper has its major concentration of circulation has no primary post office, then at the place it shall designate as its place of publication in the affidavit required by s. 985.03 (2), but no newspaper shall have more than one place of publication during the same period of time.

985.01(6) (6) "Substance" is an intelligible abstract or synopsis of the essential elements of the official action taken by a local governing body, including the subject matter of a motion, the persons making and seconding the motion and the roll call vote on the motion, except that ordinances and resolutions published as required by law need not be republished in proceedings, but a reference to their subject matter shall be sufficient.

985.01(7) (7) "Wisconsin newspapers legal notices Web site" means an Internet Web site maintained by Wisconsin newspapers for the purpose of providing and maintaining an electronic version of printed and published legal notices.

985.01 History History: 1981 c. 372; 1983 a. 189 ss. 327, 328, 329 (31); 1993 a. 486; 1999 a. 9, 85; 2007 a. 20; 2009 a. 276; 2011 a. 228.



985.02 Method of notification.

985.02  Method of notification.

985.02(1) (1) Except as otherwise provided by law, a legal notice shall be published in a newspaper likely to give notice in the area or to the person affected. Whenever the law requires publication in a newspaper published in a designated municipality or area and no newspaper is published therein publication shall be made in a newspaper likely to give notice.

985.02(2) (2) If the governing body of a municipality elects to post under s. 985.05 (1) it shall post in the following manner:

985.02(2)(a) (a) The notice must be posted in at least 3 public places likely to give notice to persons affected.

985.02(2)(b) (b) The notice posted before the act or event requiring notice shall be posted no later than the time specified for the first newspaper publication.

985.02(2)(c) (c) The notice posted after the act or event requiring notice shall be posted within one week after the act or event. Actions of governing bodies posted after the act or event shall be effective upon posting.

985.02(2)(d) (d) The affidavit of the officer or person posting the legal notice containing the time, place and manner of the posting is presumptive evidence of the facts stated therein.

985.02(3) (3) The newspaper that publishes a legal notice shall, in addition to newspaper publication, place an electronic copy of the legal notice at no additional charge on the Wisconsin newspapers legal notice Web site.

985.02 History History: 2007 a. 20; 2011 a. 228.

985.02 Annotation A county with a population of less that 250,000 is not required to designate an official newspaper. A county is not required to seek bids for the publication of legal notices. Even if a county does not competitively bid the publication of its own proceedings as provided in sub. (3), it may print its own proceedings or post them on its web site. A county may not, in lieu of publication in a printed newspaper or posting on a physical bulletin board, post its legal notices on its official web site. OAG 2-08.



985.03 Qualifications of newspapers.

985.03  Qualifications of newspapers.

985.03(1) (1)

985.03(1)(a) (a) No publisher of any newspaper in this state shall be awarded or be entitled to any compensation or fee for the publishing of any legal notice unless, for at least 2 of the 5 years immediately before the date of the notice publication, the newspaper has been published regularly and continuously in the city, village or town where published, and has had a bona fide paid circulation:

985.03(1)(a)1. 1. That has constituted 50% or more of its circulation; and,

985.03(1)(a)2. 2. That has had actual subscribers at each publication of not less than 1,000 copies in 1st and 2nd class cities, or 300 copies if in 3rd and 4th class cities, villages or towns.

985.03(1)(b) (b) Suspension of publication resulting from the mobilization of troops being called to active duty with the armed forces, strike, lockout or damage, or destruction due to war, fire or act of God, shall not count as an interval in publication.

985.03(1)(bm) (bm) A period of disqualification not to exceed 2 years due only to the place of publication shall not count as an interval in publication.

985.03(1)(c) (c) A newspaper, under this chapter, is a publication that is published at regular intervals and at least once a week, containing reports of happenings of recent occurrence of a varied character, such as political, social, moral and religious subjects, designed to inform the general reader. The definition includes a daily newspaper published in a county having a population of 500,000 or more, devoted principally to business news and publishing of records, which has been designated by the courts of record of the county for publication of legal notices for a period of 6 months or more.

985.03(2) (2) Any person charged with the duty of causing legal notices to be published, and who causes any legal notice, to be published in any newspaper not eligible to so publish under the requirements of sub. (1), or who fails to cause such legal notice to be published in any newspaper eligible under this section, may be fined not to exceed $100 for each offense. Each day in which a legal notice should have been but was not published as required by law shall constitute a separate offense hereunder. A newspaper in order to be eligible under this section shall also file a certificate with the county clerk stating that it qualifies under this section and stating its place of publication.

985.03 History History: 1975 c. 341; 1989 a. 31; 2011 a. 228.

985.03 Annotation This section does not violate equal protection. The term "paid circulation," as a requirement under sub. (1) (a), is discussed. Community Newspapers v. West Allis, 156 Wis. 2d 350, 456 N.W.2d 646 (Ct. App. 1990).

985.03 Annotation A municipality may not expend funds to publish legal notice in a "shopper" that does not meet the qualifications in s. 985.03 (1) (a). 71 Atty. Gen. 177.



985.04 Official state newspaper.

985.04  Official state newspaper. The joint committee on legislative organization shall recommend to the legislature to designate some newspaper published in Wisconsin to be the official state newspaper, which shall publish all legal notices required to be published therein. Any such publication from any of the state agencies shall be deemed official. The joint committee may invite bids from all newspapers which meet the requirements of s. 985.03, but if it does so, it is not required to recommend the lowest bidder as the official state newspaper. The joint committee shall introduce its recommendation in the legislature in the form of a joint resolution. No designation takes effect until the joint resolution is adopted. A newspaper which is designated the official state newspaper shall continue as such until the legislature designates another newspaper to be the official state newspaper.

985.04 History History: 1977 c. 29; 1979 c. 34; 1981 c. 372 ss. 12, 13.

985.04 Annotation Article VII, sec. 21 [Art. IV, s. 17] requires full text publication of all general laws, and publication of an abstract or synopsis of such laws would not be sufficient. Methods other than newspaper publication, under s. 985.04, may be utilized to give public notice of our general laws. 63 Atty. Gen. 346. See also s. 14.38 (10).



985.05 Official municipal newspapers.

985.05  Official municipal newspapers.

985.05(1) (1) The governing body of every municipality not required to have an official newspaper may designate a newspaper published or having general circulation in the municipality and eligible under s. 985.03 as its official newspaper or utilize the same for specific notices. The governing body of such municipality may, in lieu of newspaper publication, direct other form of publication or posting under s. 985.02 (2). Other publication or posting, however, shall not be substituted for newspaper publication in proceedings relating to: tax redemptions or sales of land acquired by the county or city authorized to act under s. 74.87 for delinquent taxes, charges or assessments; civil annexations, detachments, consolidations or incorporations under chs. 59 to 66; or legal notices directed to specific individuals. Posting may not be substituted for publication in school board elections conducted under s. 120.06 or publication under s. 60.80 (2) of town ordinances imposing forfeitures. If an eligible newspaper is published in the municipality, other publication or posting shall not be substituted for newspaper publication under s. 61.32 or 61.50.

985.05(2) (2) When any municipality has designated an official newspaper, all legal notices published in a newspaper by such municipality shall be published in such newspaper unless otherwise specifically required by law.

985.05(3) (3) In lieu of the requirements of this chapter, a school board may publish or publicize under s. 120.11 (4).

985.05 History History: 1975 c. 138; 1983 a. 532; 1985 a. 225; 1987 a. 378.

985.05 Annotation A county board may not designate more than one newspaper having a general circulation in the county as its official newspaper. However, the county board may direct that a particular legal notice also appear in one or more other county newspapers. 60 Atty. Gen. 95.

985.05 Annotation A county with a population of less that 250,000 is not required to designate an official newspaper. A county is not required to seek bids for the publication of legal notices. Even if a county does not competitively bid the publication of its own proceedings as provided in sub. (3), it may print its own proceedings or post them on its web site. A county may not, in lieu of publication in a printed newspaper or posting on a physical bulletin board, post its legal notices on its official web site. OAG 2-08.



985.06 Official city newspaper.

985.06  Official city newspaper.

985.06(1) (1) In 2nd and 3rd class cities, the clerk shall, on or before the 2nd Tuesday of April, advertise in the official city newspaper, or if there is none, in a newspaper published in the city and eligible under s. 985.03, for separate proposals to publish in English the council proceedings and the city's legal notices, respectively, for the ensuing year, inviting bids from all daily and weekly newspapers published in such city which are eligible under s. 985.03, also stating the security required with each bid, which shall be previously fixed by the council, and requiring delivery of the bids in writing, sealed, at the clerk's office by 12 noon of the first Tuesday of May. At that hour, the clerk shall, in the presence of the mayor or an alderperson, open the bids and enter them in a record kept for that purpose. No bid from other than a newspaper legally invited to bid, or for more than the legal rate for like work, shall be of any effect. The paper making the lowest effective bid for the city's legal notices shall be awarded the contract therefor. If 2 or more effective bids are for the same price, and no lower effective bid is filed, the clerk shall transmit such tie bids to the council at its next meeting and the council shall designate the successful bid. If no effective bid is received, the council may direct the clerk to readvertise as before. Each successful bidder shall execute a contract in accordance with the bid and file such bond for its performance as the council requires. No such paper shall receive more or less than the contract price nor any other compensation for the work. The paper securing the contract for the publishing of the city's legal notices shall be the official city newspaper.

985.06(2) (2) In cities of the fourth class, the council, at its first meeting or as soon as may be, shall designate one or more newspapers eligible under s. 985.03 and published in the city, if any, otherwise published in the county and having a general circulation in the city, for publication of the council proceedings and as the official city newspaper for the publication of the city's legal notices for the ensuing year. The council shall fix the price at not to exceed the legal rate for like work.

985.06(3) (3) The publisher, before the claim for the publication is audited, shall file with the clerk proof of publication by affidavit of the printer or foreman, attached to a copy of the matter published, stating the date or dates of publication. Such affidavit shall be conclusive evidence of publication for the purpose of audit.

985.06(4) (4) If for any reason any city is at any time without an official city newspaper, matters required to be published shall be published in a newspaper eligible under s. 985.03, designated by the council, at not more than the legal rate for like work.

985.06 History History: 1993 a. 184, 491.



985.065 Publication and printing; counties with population of 250,000 or more.

985.065  Publication and printing; counties with population of 250,000 or more.

985.065(2) (2)

985.065(2)(a) (a) In counties having a population of 250,000 or more, the county board of supervisors, at its annual meeting shall direct the county clerk to invite proposals from the English newspapers published daily in said county, for the publication and printing of the proceedings of said board, and all other notices or advertisements as shall be authorized or required to be published or printed by the said board and all officers, boards and departments of said county, during the next ensuing year, which publications and advertising may be divided and classified if the said board shall so order.

985.065(2)(b) (b) Such proposals shall name a price per standard line, or shall name a price per standard line per thousand of average daily circulation in such county for the period of 6 months next preceding the date of such proposals, as shown by the affidavit of an authorized officer or agent of such proponent, or shall name a price for such advertising space as may be required or ordered by the board at any time during the year for which awards are made, or, at the option of the proponent, shall include any or all of such separate proposals as aforesaid.

985.065(2)(c) (c) The said board may by resolution suspend the publication of proceedings in newspapers and provide for the printing thereof in pamphlet form until the further action of the board in relation thereto. Separate bids may be called for if so ordered by said board, from printers in the county, for the printing of the proceedings of said county board in pamphlet form in such quantities as shall be determined by said board.

985.065(2)(d) (d) Each bid shall be accompanied by a certificate of the county treasurer that the bidder has deposited with the county treasurer a United States bond, corporate surety bond or certified check in the sum of $500, or the cash deposit of a like amount, conditioned that said bidder will, if successful, enter into a contract as provided in the resolution of said board or invitation for such bids. The county clerk shall on the date named in said invitation for bids, in the presence of the committee on printing and stationery of said board, open all such proposals and enter upon his or her minutes a record thereof, all of which shall be reported to the board at its next meeting, together with the recommendations of said committee. The said board shall thereupon consider such proposals and by its resolution designate and award such advertising and printing to the lowest bidder or to the lower bidder based upon a rate per thousand of average daily circulation in such county, or said board may award such publication and printing to the lowest bidder and also to the lowest bidder per thousand of average daily circulation as aforesaid, or said board may award any division or classification of such publication and printing made under the provisions hereof, to the lowest bidder and award the remaining division or divisions, or classification, to the lowest bidder per thousand of circulation aforesaid. If the board elects to print its proceedings in pamphlet form only, the invitation for bids and the award may be made to the lowest responsible bidder, at a rate per standard line, or per page, or such other basis as the board determines.

985.065(2)(e) (e) Upon the award of the contract, or contracts, the deposits of unsuccessful bidders, and upon execution of proper contracts by successful bidders, the deposits shall severally be returned. The contract, or contracts, shall be accompanied by a good and sufficient bond in such amount as shall be fixed by said board conditional for the faithful performance of such contract.

985.065(2)(f) (f) The said board of supervisors may, in lieu of the foregoing provisions, provide by ordinance, a method of printing and publication of its proceedings and notices, and the method of obtaining bids and contracts therefor.

985.065(2)(g) (g) In any case where it shall be deemed advisable, the county board may provide for further or additional publication of notices in appropriate trade mediums.

985.065(2)(h) (h) The rates provided by s. 985.08 for legal notices shall not apply to printing or publications hereunder.

985.065 History History: 1983 a. 192; 1993 a. 486.



985.07 Classes and frequency of legal notices.

985.07  Classes and frequency of legal notices. There shall be 3 classes of legal notices under this chapter. The designated number of insertions is the minimum required by law, and the frequency may be increased at the discretion of the requisitioning agency.

985.07(1) (1) Class 1 notices. All notices designated as class 1 notices require one insertion.

985.07(2) (2) Class 2 notices. All notices designated as class 2 notices require 2 insertions.

985.07(3) (3) Class 3 notices.

985.07(3)(a)(a) All notices designated as class 3 notices require 3 insertions.

985.07(3)(b) (b) Any legal notice not otherwise designated shall be a class 3 notice unless the time permitted by law necessitates a class 2 or class 1 notice, except that any notice required by law on January 2, 1966, which is not otherwise designated, shall be a class 1 notice.

985.07(4) (4) The classification provided herein does not apply to notices of public election or referenda or to notices governed by s. 815.31 but such notices shall be governed by the specific statutes relating thereto.

985.07 History History: Sup. Ct. Order, 67 Wis. 2d 585, 784 (1975).



985.08 Fees for publishing.

985.08  Fees for publishing.

985.08(1)(1) The fee for publishing a legal notice shall be not more than the rate issued by the department of administration for the first and subsequent insertions per standard line. The charge for the publication of a facsimile ballot shall be computed as if the area occupied by the ballot were set in standard lines. If a legal notice contains tabulated matter, then the fees allowable for the area containing such matter shall be increased 50% of the standard line base rate without adjustment for circulation premium. Composed matter shall be interpreted as being tabular when it contains 2 or more justifications per line. The standard line rate shall be reviewed annually, the adjustment, if any, to be effective on January 1 of each year to reflect the relevant change in costs of the newspaper publishing industry during the previous year, as determined by the department of administration in consultation with representatives of the daily and weekly newspaper industry of the state. In making the determination the department shall base the standard line rate upon the factors of wage and independent indices of newsprint costs in the proportions determined by the department to be proper. No additional fee may be charged for placing a legal notice on the Wisconsin newspapers legal notice Web site pursuant to s. 985.02 (3).

985.08(2) (2)

985.08(2)(a)(a) All legal notices shall be in Arial type face. A standard line shall be 6-point Arial on a 6-point leading without spacing between the lines, and 11 picas in length. One inch equals 6 postscript pica and 72 postscript points. Nonstandard line lengths shall be allowed with adjustments in fees according to variations in line length. When the person or agency that places the notice elects not to use 6-point Arial, a larger Arial up to 12 point may be used; in which case adjustment shall be made in line rate, proportionately decreasing for sizes of type over 6-point to produce the same net average compensation per column area. Such adjustments shall be evaluated by the department of administration which shall certify the same to any newspaper, public official or other interested party upon request, and such certification shall be presumptive evidence of the correct adjustments.

985.08(2)(b) (b) When electronic copy for the entire notice or substantial areas thereof is provided, eliminating typesetting, enlargements or reductions, or other changes by the newspaper, the maximum rate is the same as the maximum rate established under sub. (1) for subsequent insertions.

985.08(3) (3) The publisher may increase rates allowed by this section up to 15 per cent for each 4,000 of circulation or fraction thereof above 8,000 of circulation, based on previous year-end circulation figures, but not to exceed an additional increase of 75 percent.

985.08(4) (4) In all counties having a population of 500,000 or more, the fees for the publication of a legal notice may be equal to, but not in excess of, the regular publishing rate actually required of private advertisers for similar advertising matter.

985.08(5) (5) Except as otherwise provided in this section, no fee shall be paid and no public funds shall be used for subsidizing any privately owned newspaper for payment for any legal notice, which newspaper has not previously qualified as a public newspaper as defined in s. 985.03.

985.08(6) (6) In addition to required legal notice, the requisitioning agency may also publish such notice in other media such as trade journals and newspapers published in this state devoted substantially to the publication of official notices to bidders, but such additional notice shall not be construed as a legal notice.

985.08(7) (7) Fees established herein are applicable to legal notices and are not intended to restrict the use of classified and display advertising which is not required by statute to be published or legal notices which the requisitioning agency orders to be published in a classified or display manner. The discretion of utilizing the display method of publishing official materials shall be vested solely in the public authority ordering such publication and the rate charged for publication in this instance shall not exceed the regular commercial display advertising rate of the publisher.

985.08(8) (8) Upon request, a tear sheet proof of a multiple insertion notice shall be mailed to the advertiser or the advertiser's attorney within 72 hours after the first insertion, and an additional charge of $1 for such tear sheet proof may be made.

985.08 History History: 1977 c. 418; 1979 c. 34; 1987 a. 142; 1993 a. 486; 2009 a. 177; 2011 a. 228.



985.09 Computation of time, Sundays, legal holidays.

985.09  Computation of time, Sundays, legal holidays.

985.09(1)(1) The time for publication of legal notices shall be computed so as to exclude the first day of publication and include the day on which the act or event, of which notice is given, is to happen or which completes the full period required for publication.

985.09(2) (2) The time within which an act is to be done or proceeding had or taken, as prescribed by the rules of procedure, shall be computed by excluding the first day and including the last; if the last day be Sunday or a legal holiday the party shall have the next secular day in which to do the act or take such proceeding.

985.09 Cross-reference Cross-references: See s. 801.15 for exception as to computation of time. Also see s. 990.001 (4).



985.10 Publication on Sunday.

985.10  Publication on Sunday. Any legal notice may be published in a newspaper printed on Sunday, and such publication is a lawful publication and a full compliance with the order of the court or officer ordering such publication; and any such notice that may, by law or the order of any court, be required to be published for any given number of weeks may be published on any day in each week of such term, and if so published as many weeks and as many times in each week as may be required by such law or order, it shall be a lawful publication thereof.



985.11 Fees and work on Sunday.

985.11  Fees and work on Sunday.

985.11(1) (1) In any action to recover compensation for publication of legal notices, it shall be no defense that such publication was dated, printed or issued on the first day of the week.

985.11(2) (2) In any action to recover compensation for labor performed on any newspaper, dated, published or issued on the first day of the week, it shall be no defense that such labor was performed on the first day of the week.



985.12 Proof of publication.

985.12  Proof of publication.

985.12(1) (1)  Affidavit of printing. The affidavit of the editor, publisher, printer or proprietor of any newspaper, or of his or her foreman or principal clerk, of the publication of any legal notice, annexed to a copy of the notice clipped from the newspaper, and specifying the date of each insertion, and the paper in which it was published, shall be received in all cases as presumptive evidence of the publication and of the facts stated therein.

985.12(2) (2) Time of filing. Such affidavit may be filed with the proper officer at any time after the last day of the publication of such notice, unless the filing time is otherwise specified.

985.12(3) (3) Same. The affidavit of publication of any notice of a sale of real property required by law to be published may be filed, at any time within 6 months after the last day of such publication, with the register of deeds of the county in which the premises are situated.

985.12(4) (4) Fee. The fee for an affidavit of publication shall be $1.

985.12 History History: 1993 a. 486.



985.13 Change of name or discontinuance of paper.

985.13  Change of name or discontinuance of paper.

985.13(1)(1) Whenever a legal notice is required or ordered to be published in a particular newspaper and the name of such newspaper is changed before such publication is commenced or before it is completed, the publication shall be made or continued in the newspaper under its new name with the same effect as if the name had not been changed. The proof of the publication, in addition to other requirements, shall state the change of name and specify the period of publication in such newspaper under each name.

985.13(2) (2) When a newspaper ceases to be published before the publication of a legal notice is commenced, or when commenced ceases before such publication is completed, the order for publication, when one is required in the first instance, may be amended by order of the court or judge, on proof of the fact by affidavit, so as to designate another newspaper, as may be necessary; and if no order is required in the first instance such publication may be made or completed in any other newspaper; and any time during which such notice is published in the first newspaper shall be reckoned a part of the time required for the publication thereof, proof of which may be made by affidavit of any person acquainted with the facts. The second newspaper may be one published in an adjoining county in the cases mentioned in s. 985.14.



985.14 Refusal to publish.

985.14  Refusal to publish. When there is only one newspaper in a county and the publisher thereof refuses to publish a legal notice, such legal notice may be published in a newspaper printed in an adjoining county; and proof by affidavit of the reason why such publication was made in an adjoining county shall accompany the proof of publication, or the order for publication, when any is necessary, may be made or amended by the court or judge so as to designate a newspaper in an adjoining county, upon affidavit showing the necessity therefor. Whenever a legal notice is required by law to be published in a newspaper in any county having a village or city situated partly in said county and partly in an adjoining county where there is no newspaper printed in such village or city within the county first mentioned, but there is a newspaper published in such village or city within such adjoining county, such notice may be published in such last mentioned newspaper.



985.15 Forfeiture for refusal to publish.

985.15  Forfeiture for refusal to publish. If the publisher or printer of a newspaper shall, after payment or tender of the publisher's or printer's legal fees therefor, refuse or willfully neglect to publish any legal notice required in pursuance of law or a lawful order of publication to be published in the publisher's or printer's newspaper, being able to make such publication, the publisher or printer shall forfeit $25, one-half to the party prosecuting therefor.

985.15 History History: 1993 a. 486.






990. Construction of statutes.

990.001 Construction of laws; rules for.

990.001  Construction of laws; rules for. In construing Wisconsin laws the following rules shall be observed unless construction in accordance with a rule would produce a result inconsistent with the manifest intent of the legislature:

990.001(1) (1) Singular and plural. The singular includes the plural, and the plural includes the singular.

990.001(2) (2) Gender. Words importing one gender extend and may be applied to any gender. Any person who by statute, rule or ordinance is designated a chairman, alderman or other similar title may use another equivalent title such as, in the case of a chairman, "chair", "chairperson", "chairwoman" or other such appropriate title.

990.001(3) (3) Tenses. The present tense of a verb includes the future when applicable. The future perfect tense includes past and future tenses.

990.001(4) (4) Time, how computed.

990.001(4)(a)(a) The time within which an act is to be done or proceeding had or taken shall be computed by excluding the first day and including the last; and when any such time is expressed in hours the whole of Sunday and of any legal holiday, from midnight to midnight, shall be excluded.

990.001(4)(b) (b) If the last day within which an act is to be done or proceeding had or taken falls on a Sunday or legal holiday the act may be done or the proceeding had or taken on the next secular day.

990.001(4)(c) (c) When the last day within which a proceeding is to be had or taken or an act done, which consists of any payment to or the service upon or the filing with any officer, agent, agency, department or division of the state or of any county, city, village, town, school district or other subdivision of the state, of any money, return, statement, report, notice or other document, falls on a Saturday and the duly established official office hours of such officer, agent, agency, department or division to which such payment is to be made or upon which such service is to be made or with which such return, statement, report, notice or other document is required to be filed, do not include any office hours thereof on such Saturday, said proceeding may be had or taken or such act may be done on the next succeeding day that is not a Sunday or a legal holiday.

990.001(4)(d) (d) Regardless of whether the time limited in any statute for the taking of any proceeding or the doing of an act is measured from an event or from the date or day on which such event occurs, the day on which such event took place shall be excluded in the computation of such time.

990.001(4)(e) (e) "Legal holiday" as used in this section means any statewide legal holiday provided in s. 995.20. When an act is permitted to be done by the use of the postal service, and the last day within the time prescribed by law for performing such act falls on a legal public holiday under federal law, or other holiday designated by the president such that the postal service does not receive registered mail or make regular deliveries on that day, the day shall be considered a legal holiday for purposes of this section.

990.001(5) (5) Statutory references.

990.001(5)(a)(a) If a statute refers, by number, to a group of chapters, sections, subsections or paragraphs of the statutes, the reference includes both the first and the last numbers mentioned.

990.001(5)(b) (b) When a decimal-numbered statute of this state contains a reference to another decimal-numbered statute of this state, the reference is to the current text of the statute referenced, and includes any change that has been inserted into and any interpretation or construction that has been adopted with respect to the referenced statute since the reference was first incorporated into the statute, whether or not the referenced statute is a general, specific, substantive or procedural statute. When a decimal-numbered statute refers to another decimal-numbered statute in a specific prior edition of the Wisconsin statutes, the reference does not include subsequent changes to the statute referenced.

990.001(6) (6) Statute titles and history notes. The titles to subchapters, sections, subsections, paragraphs and subdivisions of the statutes and history notes are not part of the statutes.

990.001(7) (7) Construction of revised statutes. A revised statute is to be understood in the same sense as the original unless the change in language indicates a different meaning so clearly as to preclude judicial construction. If the revision bill contains a note which says that the meaning of the statute to which the note relates is not changed by the revision, the note is indicative of the legislative intent.

990.001(8) (8) Joint authority, how exercised. All words purporting to give a joint authority to 3 or more public officers or other persons shall be construed as giving such authority to a majority of such officers or other persons.

990.001(8m) (8m) Quorum. A quorum of a public body is a majority of the number of members fixed by law.

990.001(9) (9) Acts by agents. If a statute requires an act to be done which may legally be done by an agent, such requirement includes all such acts when done by an authorized agent.

990.001(10) (10) Liability of sureties. If an officer is liable on his or her official bond for any act, the sureties on the officer's bond are also liable.

990.001(11) (11) Severability. The provisions of the statutes are severable. The provisions of any session law are severable. If any provision of the statutes or of a session law is invalid, or if the application of either to any person or circumstance is invalid, such invalidity shall not affect other provisions or applications which can be given effect without the invalid provision or application.

990.001(12) (12) Time. When time is referred to, the standard of time as provided by s. 175.09 or 175.095, whichever is applicable, is meant.

990.001(13) (13) Registered and certified mail. Except in s. 345.09, whenever the statutes authorize or require the use of registered mail, and do not require a return receipt of the addressee only, certified mail may be used if a sender's receipt is obtained from the postal authorities and return receipt is requested. If a return receipt signed by addressee only is required, registered mail must be used.

990.001(14) (14) Statutory reference to numerical series. If a statute refers to a numerical series such as 1 to 10, the reference includes both the first and last number mentioned.

990.001(15) (15) Statutory reference to a class of city. If a statute refers to a class of city specified under s. 62.05 (1), such reference does not include any city with a population which makes the city eligible to be in that class unless the city has taken the actions necessary to pass into the class under s. 62.05 (2).

990.001(16) (16) Degrees of kinship. The degree of kinship is computed according to the rules of the civil law, as follows: [See Figure 990.001 (16) following]

Figure: 990.001 (16)

990.001(17) (17) Live birth or circumstance of being born alive.

990.001(17)(a)(a) An individual who undergoes a live birth is born alive.

990.001(17)(b) (b) If a statute or rule refers to a live birth or to the circumstance in which an individual is born alive, the statute or rule shall be construed so that whoever undergoes a live birth as the result of an abortion, as defined in s. 253.10 (2) (a), has the same legal status and legal rights as a human being at any point after the human being undergoes a live birth as the result of natural or induced labor or a cesarean section.

990.001(17)(c) (c) Paragraphs (a) and (b) may not be construed to affirm, deny, expand, or contract a legal status or legal right that is applicable to a human being at any point before the human being undergoes a live birth.

990.001 History History: 1975 c. 10, 94; 1977 c. 187 s. 135; 1979 c. 89; 1981 c. 314; 1983 a. 135; 1983 a. 192 s. 304; 1993 a. 486; 1999 a. 32; 2003 a. 110; 2005 a. 155.

990.001 Cross-reference Cross-reference: As to sub. (4), see s. 801.15 for exception as to computation of time. Also see s. 985.09 (2).

990.001 Annotation Unless a statute is so vague and uncertain that it is impossible to execute it or to ascertain the legislative intent with reasonable certainty, it is valid. Forest Home Dodge, Inc. v. Karns, 29 Wis. 2d 78, 138 N.W.2d 214 (1965).

990.001 Annotation When the legislature enacts a statute, which through clerical error, refers to, and by its terms amends, a preexisting statute that had earlier in the same legislative session been renumbered, and there is no issue as to the legislative intent and no doubt that correcting the clerical error in numbering is the only means of having the statute serve the purpose intended, a court is duty bound to rectify the error and substitute the right number for the wrong number used in the statute. State ex rel. Gutbrod v. Wolke, 49 Wis. 2d 736, 183 N.W.2d 161 (1971).

990.001 Annotation The general rule is that a specific penalty prescribed by a special statute for a particular offense takes precedence over a general provision in a penal code. State ex rel. Gutbrod v. Wolke, 49 Wis. 2d 736, 183 N.W.2d 161 (1971).

990.001 Annotation If a statute imposes a punishment for the commission of an act, that is sufficient to make the act a crime. State ex rel. Gutbrod v. Wolke, 49 Wis. 2d 736, 183 N.W.2d 161 (1971).

990.001 Annotation Statutory construction requires that a law be construed so that no word or clause is surplusage. Johnson v. State, 76 Wis. 2d 672, 251 N.W.2d 834 (1977).

990.001 Annotation When a limitation period would otherwise expire on a legal holiday, s. 990.001 (4) (b) permits commencement of the action on the next secular day. Cuisinier v. Sattler, 88 Wis. 2d 654, 277 N.W.2d 776 (1979).

990.001 Annotation When a statute is written in objective terms not susceptible to more than one meaning, the subjective intent of lawmakers is not controlling. State v. Derenne, 102 Wis. 2d 38, 306 N.W.2d 12 (1981).

990.001 Annotation Registered mail serves the purpose of certified mail to an even greater degree. Patterson v. Board of Regents, 103 Wis. 2d 358, 309 N.W.2d 3 (Ct. App. 1981).

990.001 AnnotationA sender's receipt need not be postmarked. Trojan v. Board of Regents, 104 Wis. 2d 277, 311 N.W.2d 586 (1981).

990.001 Annotation When a contemporaneous report or other document from a non-legislative agency or private party forms a vital link in the chain of legislative history of a statute, it may be used to determine legislative intent. Ball v. District No. 4, Area Board, 117 Wis. 2d 529, 345 N.W.2d 389 (1984).

990.001 Annotation A court may consider titles of statutes to resolve doubt as to statutory meaning. In Interest of C.D.M. 125 Wis. 2d 170, 370 N.W.2d 287 (Ct. App. 1985).

990.001 Annotation A reference to a general federal law as amended necessarily references current federal law when the act named in the state statute had been repealed and the law rewritten in another act. When a reference is stated as part of a contingency, it does not constitute unlawful delegation of legislative authority to the U.S. Congress. Dane County Hospital & Home v. LIRC, 125 Wis. 2d 308, 371 N.W.2d 815 (Ct. App. 1985).

990.001 Annotation An unconstitutional clause was severable under sub. (11). Wis. Wine & Spirit Institute v. Ley, 141 Wis. 2d 958, 416 N.W.2d 914 (Ct. App. 1987).

990.001 Annotation Generally, legislation is presumptively prospective unless statutory language reveals an intent that the statute apply retroactively. Procedural or remedial, rather than substantive, statutes are generally given retroactive effect unless contracts would be impaired or vested rights disturbed. Statutes of limitations are substantive. Betthauser v. Medical Protective Co. 172 Wis. 2d 141, 493 N.W.2d 40 (1992).

990.001 Annotation Subs. (4) (a) and (d) apply to statutes of limitations; the day upon which a cause of action accrues is not included in computing the period of limitation. Pufahl v. Williams, 179 Wis. 2d 104, 506 N.W.2d 747 (1993).

990.001 Annotation It is presumed that the legislature knows the case law in existence at the time it changes a statute. When a legislative act has been construed by an appellate court, the legislature is presumed to know that in the absence of the legislature explicitly changing the law, the court's interpretation will remain unchanged. Blazekovic v. City of Milwaukee, 225 Wis. 2d 837, 593 N.W.2d 809 (Ct. App.1999), 98-1821.

990.001 Annotation It is impermissible to apply rules of statutory construction to ascertain legislative intent when the legislation is clear on its face. Jones v. State, 226 Wis. 2d 565, 594 N.W.2d 738 (1999), 97-3306.

990.001 Annotation Procedural statutes are to be liberally construed to permit a determination upon the merits of the controversy if possible. DOT v. Peterson, 226 Wis. 2d 623, 594 N.W.2d 765 (1999), 97-2718.

990.001 Annotation When statutory language is ambiguous, the scope, history, context, subject matter, and object of the statute will be examined to determine the intent of the legislature. State v. Reitter, 227 Wis. 2d 213, 595 N.W.2d 646 (1999), 98-0915.

990.001 Annotation When an ambiguity exists regarding the specific party to be served, procedural statutes must be construed liberally to achieve a determination of the merits of the controversy, if such construction is possible. McDonough v. DWD, 227 Wis. 2d 271, 595 N.W.2d 686 (1999), 97-3711.

990.001 Annotation The purpose of legislative interpretation is to discern the intent of the legislature, first considering the language of the statute. If the statute clearly and unambiguously sets forth the legislative intent, the court does not look beyond the statute to find the statute's meaning. In construing a statute, all words and phrases should be construed according to common and approved usage unless a different definition is designated by statute. Resort to a dictionary may be made to ascertain the common and ordinary usage of an undefined term. Resort to a dictionary does not render a term ambiguous. State v. Curiel, 227 Wis. 2d 389, 597 N.W.2d 697 (1999), 97-1337.

990.001 Annotation If the potential for conflict between 2 statutes exists, they will be read to avoid the conflict if a reasonable construction so permits. Providence Catholic School v. Bristol School District No. 1, 231 Wis. 2d 159, 605 N.W.2d 238 (Ct. App. 1999), 98-3390.

990.001 Annotation The rule of strict construction of penal statutes does not apply unless a statute is ambiguous, and the rule cannot be used to circumvent the purpose of the statute. The rule is not a rule of general or universal application. Sometimes a strict and sometimes a liberal construction is required, even in respect to a penal law because the purpose of all construction is to carry out the legislative purpose. State v. Kittilstad, 231 Wis. 2d 245, 603 N.W.2d 732 (Ct. App. 1999), 98-1456.

990.001 Annotation If a statute contains a given provision, the omission of that provision from a similar statute concerning a related subject is significant in showing that a different intention existed. Outagamie County v. Town of Greenville, 2000 WI App 65, 233 Wis. 2d 566, 608 N.W.2d 414, 99-1575.

990.001 Annotation Although courts may not look to legislative history to show that an unambiguous statute is ambiguous, there is no rule that the history cannot be used to reinforce that a statute, plain on its face, is unambiguous. Seider v. O'Connell, 2000 WI 76, 236 Wis. 2d 211, 612 N.W.2d 659, 98-1223.

990.001 Annotation When words are associated, they generally should ordinarily be understood in the same general sense. State ex rel. Speener v. Gudmanson, 2000 WI App 78, 234 Wis. 2d 461, 610 N.W.2d 136, 99-0568.

990.001 Annotation Although a court will not look beyond a statute's plain meaning, it does consider its parts in relation to the whole statute and related sections. Dubis v. General Motors Acceptance Corp. 2000 WI App 209, 238 Wis. 2d 608, 618 N.W.2d 266, 99-2638.

990.001 Annotation Statutes and rules that assist in implementing a chapter's goals must be read in pari materia, which requires a court to read, apply, and construe together statutes relating to the same subject matter. Perra v. Menomonee Mutual Insurance Co. 2000 WI App 215, 239 Wis. 2d 26, 619 N.W.2d 123, 00-0184.

990.001 Annotation The principal of expressio unius est exclusio alterius provides that the express mention of one matter excludes other similar matters not mentioned. The enumeration of specific alternatives in a statute is evidence of legislative intent that any alternative not enumerated is to be excluded. Perry v. Menomonee Mutual Insurance Co. 2000 WI App 215, 239 Wis. 2d 26, 619 N.W.2d 123, 00-0184.

990.001 Annotation When related statutes were not created at the same time, the fact that the older statute specifically lists certain powers does not necessarily mean that the legislature intended a broadly worded, later enacted statute to be thus limited. To be limited by the earlier statute, there must be some evidence that the legislature intended its application. Pritchard v. Madison Metropolitan School District, 2001 WI App 62, 242 Wis. 2d 301, 625 N.W.2d 613, 00-0848.

990.001 Annotation By expressing a time requirement in terms of hours rather than days, the legislature manifests its intent that the clock start running immediately rather than the next day, and the "exclude-the-first-day" rule of sub. (4) (a) and (d) does not apply. Matter of the Mental Commitment of Ryan E. M. 2002 WI App 71, 252 Wis. 2d 490, 642 N.W.2d 592, 01-1175.

990.001 Annotation Words appearing multiple times in the same statute are given the same meaning unless the context clearly requires a different meaning. Donaldson v. Board of Commissioners of Rock-Koshkonong Lake District, 2003 WI App 26, 260 Wis. 2d 238, 659 N.W.2d 66, 01-3396.

990.001 Annotation Generally, legislative enactments are entitled to a presumption of constitutionality. The purpose of the presumption of constitutionality does not appear to have any relation to whether the statute predates or postdates the constitutional provision. State v. Cole, 2003 WI 112, 264 Wis. 2d 520, 665 N.W.2d 328, 01-0350.

990.001 Annotation Chapter 35 codifies the rules of publishing and interpreting public documents, including the statutes. Section 35.18 (3) explains how the numbers and sections of statutory provisions are designated. Storm v. Legion Insurance Company, 2003 WI 120, 265 Wis. 2d 169, 665 N.W.2d 353, 01-1139.

990.001 Annotation Scope, context, and purpose are perfectly relevant to a plain-meaning interpretation of an unambiguous statute as long as the scope, context, and purpose are ascertainable from the text and structure of the statute itself, rather than extrinsic sources, such as legislative history. Many words have multiple dictionary definitions; the applicable definition depends upon the context in which the word is used. Kalal v. Dane County, 004 WI 58, 271 Wis. 2d 633, 681 N.W.2d 633, 02-2490.

990.001 Annotation It is a basic rule of construction to attribute the same definition to a word each time it is used in the same statute or administrative rule. DaimlerChrysler v. LIRC, 2007 WI 15, 299 Wis. 2d 1, 727 N.W.2d 311, 05-0544.

990.001 Annotation Previous cases construing a statute become a part of the understanding of a statute's plain meaning. Once a construction has been given to a statute, the construction becomes a part of the statute. Meyers v. Bayer AG, 2007 WI 99, 303 Wis. 2d 295, 735 N.W.2d 448, 03-2840.

990.001 Annotation The statutes contain thousands upon thousands of nouns, very few of which are preceded by the word "real" because "real" is implied in the general understanding of most nouns. State v. Van Buren, 2008 WI App 26, 307 Wis. 2d 447, 746 N.W.2d 545, 06-3025.

990.001 Annotation While terms of a statute are to be interpreted to avoid superfluousness if possible, the rule is not absolute. If the legislature has created redundancies, it is not up to the court to create functions for such parts. The legislature sometimes uses more words than necessary without intending to add meaning. Wisconsin Realtors Association v. Town of West Point, 2008 WI App 40, 309 Wis. 2d 199, 747 N.W.2d 681, 06-2761.

990.001 Annotation The legislature has a history of using "and" when the context shows it means "or." "And" in statutes is not always interpreted as a conjunctive term. It is a familiar rule of construction that the words "or" and "and" are often used incorrectly, and that when a strict reading would render the sense dubious one may be read in place of the other, in deference to the meaning of the context. State v. Freer, 2010 WI App 9, 323 Wis. 2d 29, 779 N.W.2d 12, 08-2233.

990.001 Annotation The Legislative Reference Bureau's analysis of a bill is printed with and displayed on the bill when it is introduced in the legislature; as such, it is indicative of legislative intent. State v. Freer, 2010 WI App 9, 323 Wis. 2d 29, 779 N.W.2d 12, 08-2233.

990.001 Annotation Whenever the application of a common law doctrine or rule would undermine the manifest purposes of a statutory cause of action, the conflict between the statute's manifest purpose and the common law defense "leaves no doubt of the legislature's intent." In a case of such apparent incompatibility, the legislature necessarily intended that the common law defense would not be applied to bar claims under the statute. MBS-Certified Public Accountants, LLC v. Wisconsin Bell Inc. 2012 WI 15, 338 Wis. 2d 647, 809 N.W.2d 857, 08-1830.

990.001 Annotation There is no absolute rule against construing two different terms within a statute to have the same meaning. Cramer v. Eau Claire County, 2013 WI App 67, 348 Wis. 2d 154, 833 N.W.2d 172, 12-1796.

990.001 Annotation A required tax payment may be made on the next secular day when July 31 is on Saturday and office hours are unofficial. 60 Atty. Gen. 411.

990.001 Annotation Computing time in tort statutes of limitation. Ghiardi, 64 MLR 575 (1981).

990.001 Annotation Researching legislative intent in Wisconsin: A suggested procedure. Nispel. WBB April 1983.

990.001 Annotation Computing Time. Ghiardi. Wis. Law. March 1993.

990.001 Annotation Legislative History: The Philosophies of Justices Scalia and Breyer and the Use of Legislative History by the Wisconsin State Courts. Dortzbach. 80 MLR 161 (1997).



990.01 Construction of laws; words and phrases.

990.01  Construction of laws; words and phrases. In the construction of Wisconsin laws the words and phrases which follow shall be construed as indicated unless such construction would produce a result inconsistent with the manifest intent of the legislature:

990.01(1) (1) General rule. All words and phrases shall be construed according to common and approved usage; but technical words and phrases and others that have a peculiar meaning in the law shall be construed according to such meaning.

990.01(2) (2) Acquire. "Acquire," when used in connection with a grant of power to any person, includes the acquisition by purchase, grant, gift or bequest. It includes the power to condemn in the cases specified in s. 32.02.

990.01(3) (3) Adult. "Adult" means a person who has attained the age of 18 years, except that for purposes of investigating or prosecuting a person who is alleged to have violated any state or federal criminal law or any civil law or municipal ordinance, "adult" means a person who has attained the age of 17 years.

990.01(4) (4) Bequest and bequeath. "Bequest" includes a devise; "bequeath" includes devise.

990.01(5) (5) Chiropractor. "Chiropractor" means a person holding a license issued by the chiropractic examining board.

990.01(5g) (5g) Communicable disease. "Communicable disease" means any disease that the department of health services determines, by rule, to be communicable in fact.

990.01(5r) (5r) Controlled access highway. "Controlled access highway" means a highway on which abutting property owners have no right or only a limited right of direct access and on which the type and location of all access connections are determined and controlled by the highway authorities.

990.01(6) (6) County board. "County board" means the county board of supervisors.

990.01(7a) (7a) Express highway or expressway. An express highway or expressway is a divided arterial highway for through traffic with "full" or "partial" control of access and generally with grade separations at intersections. "Full" control of access means that the authority to control access is exercised to give preference to through traffic by providing access connections with selected public roads only and by prohibiting crossings at grade or direct private driveway connections. "Partial" control of access means that the authority to control access is exercised to give preference to through traffic to a degree that, in addition to access connections with selected public roads, there may be some crossings at grade and some private driveway connections.

990.01(7g) (7g) Fire chief. "Fire chief" or "chief of a fire department" includes the chief of a department under s. 60.553, 61.66, or 62.13 (2e).

990.01(7m) (7m) Fire department. "Fire department" includes a department under s. 60.553, 61.66, or 62.13 (2e).

990.01(7r) (7r) Fire fighter. "Fire fighter" includes a person serving under s. 60.553, 61.66, or 62.13 (2e).

990.01(8) (8) Folio. "Folio" means 100 words or figures. Any fraction of a folio shall be paid for as a full folio.

990.01(9) (9) Following. "Following," when used by way of reference to any statute section, means the section next following that in which the reference is made.

990.01(9a) (9a) Freeway. "Freeway" means a highway with full control of access and with all crossroads separated in grade from the pavements for through traffic.

990.01(10) (10) Grantor and grantee. "Grantor" includes every person from or by whom any freehold estate or interest passes in or by any deed; and "grantee" includes every person to whom any such estate or interest passes in like manner.

990.01(11) (11) Heretofore and hereafter. "Heretofore" means any time previous to the day on which the statute containing it takes effect; "hereafter" means the time after the statute containing such word takes effect.

990.01(12) (12) Highway. "Highway" includes all public ways and thoroughfares and all bridges upon the same.

990.01(13) (13) Homestead.

990.01(13)(a)(a) The word "homestead" means the dwelling and so much of the land surrounding it as is reasonably necessary for use of the dwelling as a home, but not less than one-fourth acre, if available, and not exceeding 40 acres.

990.01(13)(b) (b) Any amendment of a homestead statute shall not affect liens of creditors attaching nor rights of devisees or heirs of persons dying prior to the effective date of the amendment.

990.01(14) (14) Homestead exemption. "Exempt homestead" means the dwelling, including a building, condominium, mobile home, manufactured home, house trailer or cooperative or an unincorporated cooperative association, and so much of the land surrounding it as is reasonably necessary for its use as a home, but not less than 0.25 acre, if available, and not exceeding 40 acres, within the limitation as to value under s. 815.20, except as to liens attaching or rights of devisees or heirs of persons dying before the effective date of any increase of that limitation as to value.

990.01(15) (15) Inhabitant. "Inhabitant" means a resident.

990.01(16) (16) Insane persons. "Insane persons" include every idiot, non compos, lunatic and distracted person.

990.01(17) (17) Issue. "Issue," as applied to descent of estate, includes all the lawful descendants of the ancestor.

990.01(17m) (17m) Judge. "Judge" does not include a municipal judge, except as provided in ch. 755.

990.01(18) (18) Land. "Land" includes lands, tenements and hereditaments and all rights thereto and interests therein.

990.01(19) (19) Legacy, legatee. "Legacy" includes a devise; "legatee" includes a devisee.

990.01(19g) (19g) Licensed practical nurse. "Licensed practical nurse" includes a licensed practical/vocational nurse who is licensed in a party state, as defined in s. 441.50 (2) (j).

990.01(19j) (19j) Live birth.

990.01(19j)(a)(a) In this subsection, "breathes" means draws air into and expels it out of the lungs one or more times.

990.01(19j)(b) (b) "Live birth" means the complete expulsion or extraction from his or her mother, of a human being, at any stage of development, who, after the expulsion or extraction, breathes or has a beating heart, pulsation of the umbilical cord, or definite movement of voluntary muscles, regardless of whether the umbilical cord has been cut, and regardless of whether the expulsion or extraction occurs as a result of natural or induced labor, a cesarean section, or an abortion, as defined in s. 253.10 (2) (a).

990.01(19m) (19m) Marital child. "Marital child" means either of the following:

990.01(19m)(a) (a) A child who is conceived or born while his or her parents are lawfully intermarried.

990.01(19m)(b) (b) A nonmarital child who is adopted or whose parents subsequently intermarry under s. 767.803.

990.01(20) (20) Minor. "Minor" means a person who has not attained the age of 18 years, except that for purposes of investigating or prosecuting a person who is alleged to have violated a state or federal criminal law or any civil law or municipal ordinance, "minor" does not include a person who has attained the age of 17 years.

990.01(21) (21) Month. "Month" means a calendar month unless otherwise expressed.

990.01(22) (22) Municipality. "Municipality" includes cities and villages; it may be construed to include towns.

990.01(23) (23) Nighttime. "Nighttime," used in any statute, ordinance, indictment or information, means the time between one hour after sunset on one day and one hour before sunrise on the following day; and the time of sunset and sunrise shall be ascertained according to the mean solar time of the ninetieth meridian west from Greenwich, commonly known as central time, as given in any almanac.

990.01(23m) (23m) Nonmarital child. "Nonmarital child" means a child who is neither conceived nor born while his or her parents are lawfully intermarried, who is not adopted and whose parents do not subsequently intermarry under s. 767.803.

990.01(23q) (23q) Nurse. "Nurse", "nurse licensed under ch. 441" and any reference to an individual who is registered or licensed under ch. 441 include a registered nurse or licensed practical/vocational nurse who is licensed in a party state, as defined in s. 441.50 (2) (j).

990.01(24) (24) Oath. "Oath" includes affirmation in all cases where by law an affirmation may be substituted for an oath. If any oath or affirmation is required to be taken such oath or affirmation shall be taken before and administered by some officer authorized by the laws of this state to administer oaths, at the place where the same is required to be taken or administered, unless otherwise expressly directed, and, when necessary, duly certified by such officer. If an oath is administered it shall end with the words "so help me God". In actions and proceedings in the courts, a person may take an oath or affirmation in communication with the administering officer by telephone or audiovisual means.

990.01(25) (25) Officers. "Officers" when applied to corporations include directors and trustees.

990.01(25g) (25g) Optical disk. "Optical disk" means a rotating circular plate on which information or images are placed in storage, and which is recorded and read by laser beams focused on the plate.

990.01(25r) (25r) Optical imaging. "Optical imaging" means transferring to a format employing an optical disk.

990.01(26) (26) Person. "Person" includes all partnerships, associations and bodies politic or corporate.

990.01(27) (27) Personal property. "Personal property" includes money, goods, chattels, things in action, evidences of debt and energy.

990.01(27m) (27m) Personal representative. "Personal representative" means a person, however denominated, who is authorized to administer a decedent's estate.

990.01(28) (28) Physician, surgeon or osteopath. "Physician," "surgeon" or "osteopath" means a person holding a license or certificate of registration from the medical examining board.

990.01(28g) (28g) Police chief. "Police chief" or "chief of a police department" includes the chief of a department under s. 60.553, 61.66, or 62.13 (2e).

990.01(28m) (28m) Police department. "Police department" includes a department under s. 60.553, 61.66, or 62.13 (2e).

990.01(28r) (28r) Police officer. "Police officer" includes a person serving under s. 60.553, 61.66, or 62.13 (2e).

990.01(29) (29) Population. "Population" means that shown by the most recent regular or special federal census.

990.01(30) (30) Preceding. "Preceding," when used by way of reference to any statute section, means the section next preceding that in which the reference is made.

990.01(30m) (30m) Promulgate. "Promulgate", when used in connection with a rule, as defined under s. 227.01 (13), means to repeal; renumber; consolidate, renumber and amend; renumber and amend; amend; repeal and recreate; or create.

990.01(31) (31) Property. "Property" includes real and personal property.

990.01(32) (32) Publication. "Publication" in a newspaper of any notice or other matter indicated to be for a stated number of weeks means one insertion each week, unless specifically stated to be for more than one day in each week.

990.01(33) (33) Qualified. "Qualified", when applied to any person elected or appointed to office, means that such person has done those things which the person was by law required to do before entering upon the duties of the person's office.

990.01(34) (34) Railroad corporation. "Railroad corporation" and "railroad company" include any person managing, maintaining, operating or in possession of a railroad, whether as owner, contractor, lessee, mortgagee, trustee, assignee or receiver.

990.01(35) (35) Real estate or real property. "Real estate" or "real property" includes lands, tenements and hereditaments and all rights thereto and interests therein.

990.01(36) (36) Recorded. If any instrument is required to be recorded by any officer or in any office it must be recorded in a suitable book kept for that purpose unless otherwise expressly directed.

990.01(36m) (36m) Registered nurse. "Registered nurse" includes a registered nurse who is licensed in a party state, as defined in s. 441.50 (2) (j).

990.01(37) (37) Seal. Except for the sealing of instruments by persons required to have and use official seals, "seal" includes the word "seal", the letters "L S" and a scroll or other device intended to represent a seal, if any is affixed in the proper place for a seal, as well as an impression of a seal on the instrument. An instrument executed in the corporate name, by the proper officers of a corporation, under any seal is sealed even though the corporate seal is not used. If the seal of any court or public officer is required to be affixed to any paper issuing from such court or officer "seal" includes an impression of such official seal made upon the paper alone.

990.01(38) (38) Signature. If the signature of any person is required by law it shall always be the handwriting of such person or, if the person is unable to write, the person's mark or the person's name written by some other person at the person's request and in the person's presence, or, subject to any applicable requirements under subch. II of ch. 137, the electronic signature of the person.

990.01(40) (40) State. "State," when applied to states of the United States, includes the District of Columbia, the commonwealth of Puerto Rico and the several territories organized by Congress.

990.01(41) (41) Sworn. "Sworn" includes "affirmed" in all cases where by law an affirmation may be substituted for an oath.

990.01(42) (42) Town. "Town" may be construed to include cities, villages, wards or districts.

990.01(43) (43) Town board. "Town board" means the town board of supervisors.

990.01(43m) (43m) Type 1 motorcycle. "Type 1 motorcycle" is a motor vehicle as defined in s. 340.01 (32) (a).

990.01(43r) (43r) Type 2 motorcycle. "Type 2 motorcycle" is a motor vehicle as defined in s. 340.01 (32) (b).

990.01(44) (44) United States. "United States" includes the District of Columbia, the states, the commonwealth of Puerto Rico and the territories organized by congress.

990.01(45) (45) Village. "Village" means incorporated village.

990.01(46) (46) Week. "Week" means 7 consecutive days.

990.01(47) (47) Will. "Will" includes codicils as well as wills.

990.01(48) (48) Written or in writing. "Written" or "in writing" includes any representation of words, letters, symbols or figures. This subsection does not affect any law relating to signatures.

990.01(49) (49) Year. "Year" means a calendar year, unless otherwise expressed; "year" alone means "year of our Lord".

990.01 History History: 1971 c. 164 ss. 80, 91; 1971 c. 213 s. 5; Sup. Ct. Order, 67 Wis. 2d 784; 1977 c. 305; 1979 c. 169; 1981 c. 291, 391; 1983 a. 447; 1985 a. 65, 182, 332; Sup. Ct. Order, 141 Wis. 2d xiii (1987); 1987 a. 399; 1989 a. 56, 278; 1991 a. 39; 1993 a. 486; 1995 a. 27 ss. 7294, 7295, 9126 (19); 1995 a. 77, 352; 1997 a. 252, 306; 1999 a. 22, 85; 2001 a. 102; 2003 a. 110; 2005 a. 441; 2005 a. 443 s. 265; 2007 a. 11; 2007 a. 20 s. 9121 (6) (a); 2011 a. 32.

990.01 Annotation Sub. (38) did not prevent the delegation of authority to sign an annexation petition on the behalf of a property owner. Town of Medary v. City of La Crosse, 88 Wis. 2d 101, 277 N.W.2d 310 (Ct. App. 1979).

990.01 Annotation Oaths, affirmations, notaries public, and jurats are discussed. 60 Atty. Gen. 429.



990.02 Construing statutes of 1898.

990.02  Construing statutes of 1898.

990.02(1) (1) All references to chapters or sections in the statutes of 1898 are to the chapters and sections of those statutes.

990.02(2) (2) If the provisions of different chapters of the statutes of 1898 conflict with or contravene each other the provisions of each chapter shall prevail as to all matters and questions growing out of the subject matter of such chapter.

990.02(3) (3) If conflicting provisions are found in different sections of the same chapter of the statutes of 1898 the provisions of the section which is last in numerical order shall prevail unless such construction is inconsistent with the meaning of such chapter.

990.02 History History: 1979 c. 89.



990.03 Effect of repeals.

990.03  Effect of repeals.

990.03(1)(1) No law repealed by a subsequent act of the legislature is revived or affected by the repeal of such repealing act.

990.03(2) (2) The repeal of a curative or validating law does not impair or affect any cure or validation previously effected thereby.

990.03(3) (3) No section, subsection or paragraph of Wisconsin Statutes is repealed or affected by the repeal of any session law from which it was in whole or in part derived.

990.03(4) (4) The repeal, express or implied, of any law already repealed, expressly or by implication, does not constitute or supply a declaration or implication that such law was in force or was valid for any purpose at any time subsequent to such prior repeal.



990.04 Actions pending not defeated by repeal of statute.

990.04  Actions pending not defeated by repeal of statute. The repeal of a statute hereafter shall not remit, defeat or impair any civil or criminal liability for offenses committed, penalties or forfeitures incurred or rights of action accrued under such statute before the repeal thereof, whether or not in course of prosecution or action at the time of such repeal; but all such offenses, penalties, forfeitures and rights of action created by or founded on such statute, liability wherefore shall have been incurred before the time of such repeal thereof, shall be preserved and remain in force notwithstanding such repeal, unless specially and expressly remitted, abrogated or done away with by the repealing statute. And criminal prosecutions and actions at law or in equity founded upon such repealed statute, whether instituted before or after the repeal thereof, shall not be defeated or impaired by such repeal but shall, notwithstanding such repeal, proceed to judgment in the same manner and to the like purpose and effect as if the repealed statute continued in full force to the time of final judgment thereon, unless the offenses, penalties, forfeitures or rights of action on which such prosecutions or actions shall be founded shall be specially and expressly remitted, abrogated or done away with by such repealing statute.

990.04 Annotation This section also applies to statutes that are amended after the commission of an alleged criminal act although before trial. Truesdale v. State, 60 Wis. 2d 481, 210 N.W.2d 726 (1973).

990.04 Annotation Absent legislative intent to the contrary, repeal of a statute governing appeals of tax assessments did not affect a taxpayer whose right to appeal under the statute accrued prior to its repeal. Jackson County Iron Co. v. Musolf, 134 Wis. 2d 95, 396 N.W.2d 323 (1986).

990.04 Annotation This section provides that although the state need not have commenced a prosecution at the time of the repeal, it is necessary that by the time of the repeal, the offender has committed the offense and thereby become subject to the penalty for the offense. A defendant has not committed an offense unless all the elements of that crime have been met. Thus, he or she incurs no penalties until that time. State v. Thums, 2006 WI App 173, 295 Wis. 2d 664, 721 N.W.2d 729, 05-2682.

990.04 Annotation This section applies to a fully accrued right, not to a merely inchoate right that could ripen into a right preserved by the statute only upon the happening of a further event. Trinity Petroleum, Inc. v. Scott Oil Company, Inc. 2006 WI App 219, 296 Wis. 2d 666, 724 N.W. 2d 259, 05-2837. Reversed on other grounds. (See footnote 35.) 2007 WI 88, 302 Wis. 2d 299, 735 N.W.2d 1, 05-2837.



990.06 Repeal or change of law limiting time for bringing actions.

990.06  Repeal or change of law limiting time for bringing actions. In any case when a limitation or period of time prescribed in any act which shall be repealed for the acquiring of any right, or barring of any remedy, or for any other purpose shall have begun to run before such repeal and the repealing act shall provide any limitation or period of time for such purpose, such latter limitation or period shall apply only to such rights or remedies as shall accrue subsequently to the time when the repealing act shall take effect, and the act repealed shall be held to continue in force and be operative to determine all such limitations and periods of time which shall have previously begun to run unless such repealing act shall otherwise expressly provide.

990.06 Annotation Generally, legislation is presumptively prospective unless statutory language reveals an intent that the statute apply retroactively. Procedural or remedial, rather than substantive, statutes are generally given retroactive effect unless contracts would be impaired or vested rights disturbed. Statutes of limitations are substantive. Betthauser v. Medical Protective Co. 172 Wis. 2d 141, 493 N.W.2d 40 (1992).

990.06 Annotation When a statute of limitations is replaced or amended, a cause of action that has accrued prior to the effective date of the new statute or amendment is governed by the prior statute, unless the legislature specifies otherwise. A cause of action that has not accrued prior to the effective date of the new statute or amendment is governed by the new language, unless otherwise specified. State v. Hamilton, 2002 WI App 89, 253 Wis. 2d 805, 644 N.W.2d 243, 01-1014.

990.06 Annotation "Repeal" in this section includes "amendment." Poquette v. Community State Bank, 631 F. Supp. 1480 (1986).



990.07 Evidence.

990.07  Evidence. The Wisconsin statutes as prepared under s. 35.18 shall be prima facie evidence in all courts and proceedings as provided by s. 889.01; but they shall not preclude reference to, nor control, in case of any discrepancy, any original act of the legislature; and the certified volumes of the Laws of Wisconsin provided for by s. 35.15 shall also and in the same degree be prima facie evidence in all courts and proceedings.

990.07 History History: 1981 c. 372 s. 8; Stats. 1981 s. 990.08; 1983 a. 192 s. 287; Stats. 1983 s. 990.07; 1991 a. 39.



990.08 Citation of supreme court rules.

990.08  Citation of supreme court rules. When a supreme court rule is cited within the statutes, the reference shall be to the SCR number, such as "words and phrases specified in SCR 99.02".

990.08 History History: 1983 a. 192.






991. Acts and statutes — effective date, numbering, citation and repeal.

991.01 When statutes in effect; laws repealed.

991.01  When statutes in effect; laws repealed. These statutes shall take effect and go into operation on the first day of September, in the year 1898, and on and after said day the revised statutes of the year 1878 and Sanborn and Berryman's annotated statutes, except ch. 115, revised statutes of 1878, entitled "of other courts of record," which chapter as amended by the laws of 1891, 1893, 1895 and 1897 shall be unaffected by the enactment of these statutes, shall be repealed.

991.01 History History: 1981 c. 390.



991.02 Effect of section 991.01.

991.02  Effect of section 991.01. The repeal of acts mentioned in s. 991.01 shall not revive any act heretofore repealed or superseded nor any office heretofore abolished, nor shall such repeal be construed as a declaration that any act or part of an act heretofore expressly or impliedly repealed was in force at any time subsequent to such first repeal; and all acts and parts of acts which were repealed or abrogated by or were repugnant to any of the acts above repealed shall remain repealed.



991.03 Same.

991.03  Same. The repeal of said acts shall not affect any act done or right accrued or established, or any proceeding, suit or prosecution had or commenced in any civil case previous to the time when such repeal shall take effect; but every such act, right or proceeding shall remain as valid and effectual as if the provision so repealed had remained in force; but the subsequent proceedings in actions or proceedings shall conform to the provisions of these revised statutes when applicable.



991.07 Statutes of limitation.

991.07  Statutes of limitation. In any case when a limitation or period of time prescribed in any act which is hereby repealed for the acquiring of any right or the barring of any remedy or for any other purpose shall have begun to run and a limitation or period of time for such purpose shall be prescribed in these revised statutes, the limitation or period prescribed by these statutes shall be held to apply only to such rights or remedies as shall accrue subsequently to the time when the same shall take effect; and the act repealed shall be held to continue in force and operative to determine all such limitations and periods of time, which shall have previously begun to run, unless in special cases in these revised statutes a different rule shall be prescribed.

991.07 Annotation Generally, legislation is presumptively prospective unless statutory language reveals an intent that the statute apply retroactively. Procedural or remedial, rather than substantive, statutes are generally given retroactive effect unless contracts would be impaired or vested rights disturbed. Statutes of limitations are substantive. Betthauser v. Medical Protective Co. 172 Wis. 2d 141, 493 N.W.2d 40 (1992).

991.07 Annotation When a statute of limitations is replaced or amended, a cause of action that has accrued prior to the effective date of the new statute or amendment is governed by the prior statute, unless the legislature specifies otherwise. A cause of action that has not accrued prior to the effective date of the new statute or amendment is governed by the new language, unless otherwise specified. State v. Hamilton, 2002 WI App 89, 253 Wis. 2d 805, 644 N.W.2d 243, 01-1014.



991.08 Statutes reenacted, how regarded.

991.08  Statutes reenacted, how regarded. The provisions of these revised statutes, so far as they are the same in substance as those of existing laws, shall be construed as a continuation of such laws and not as new enactments, and references in laws not repealed to provisions of laws incorporated into these revised statutes and repealed shall be construed as applying to the same provisions so incorporated.



991.09 In force in cities and villages.

991.09  In force in cities and villages. All the laws contained in these revised statutes shall apply to and be in force in each and every city and village in the state as far as the same are applicable and not inconsistent with the charter of any such city or village; but when the provisions of any such charters are at variance with the provisions of these revised statutes the provisions of such charters shall prevail unless a different intention be plainly manifested.

991.09 Annotation The enactment of ch. 70 did not supersede the Milwaukee charter that exempts property leased by the city from taxation. Milwaukee v. Shoup Voting Machine Corp. 54 Wis. 2d 549, 196 N.W.2d 694 (1971).



991.10 Special acts, how affected.

991.10  Special acts, how affected. None of the general provisions of these revised statutes shall be construed so as to affect or repeal the provisions of any special acts relating to particular counties, towns, cities or villages or the officers or offices thereof unless such special acts are enumerated in the acts hereby repealed.



991.11 Effective date of acts.

991.11  Effective date of acts. Every act and every portion of an act enacted by the legislature over the governor's partial veto which does not expressly prescribe the time when it takes effect shall take effect on the day after its date of publication as prescribed in s. 35.095 (1) (b).

991.11 History History: 1981 c. 372 s. 14; Stats. 1981 s. 991.11; 1983 a. 36; 2013 a. 5.

991.11 Annotation Although the act expressly prescribed an effective date 6 months after publication, certain provisions went into effect on the day after publication. Matter of Mental Condition of W.R.B. 140 Wis. 2d 347, 411 N.W.2d 142 (Ct. App. 1987).

991.11 Annotation Establishment of the effective date does not determine whether a statute will apply retroactively. Salzman v. DNR, 168 Wis. 2d 523, 484 N.W.2d 337 (Ct. App. 1992).



991.12 Citation of statutes.

991.12  Citation of statutes. The statutes designated since 1898 as "the statutes of 1898" and all additions thereto may be styled in any act of the legislature or proceeding in a court of justice, or wherever otherwise referred to, as "Wisconsin Statutes"; former statutes of this state may be referred to as the annotated statutes or as the revised statutes of 1878, 1858, or 1849.

991.12 History History: 1981 c. 372 s. 15; Stats. 1981 s. 991.12.



991.13 Acts: denomination; citation.

991.13  Acts: denomination; citation.

991.13(1) (1) Acts enacted during the 1983 biennial session of the legislature and thereafter are denominated "Wisconsin act" and identified by the year in which the biennial session began.

991.13(2) (2) Acts enacted prior to the 1983 legislative session may be referred to as "chapter .... [consecutive number], laws of .... [year in which biennial session began]". Acts enacted during the 1983 session and thereafter may be referred to as ".... [year in which biennial session began] Wisconsin act .... [consecutive number]".

991.13 History History: 1981 c. 372.






992. Curative acts.

992.01 Repeal of curative laws, effect.

992.01  Repeal of curative laws, effect. The repeal of a curative or validating law does not impair or affect any cure or validation already affected thereby.



992.02 Notarial acts validated.

992.02  Notarial acts validated. Chapter 579, laws of 1911, entitled "An act to create section 175m of the statutes, validating instruments made to or by corporations acknowledged before notaries public who were stockholders, directors, officers or employees of the corporation, and validating other acts done by said notary," approved July 6, 1911, and published July 7, 1911, and s. 137.03, 1931 stats. (formerly numbered 175m) are repealed.



992.03 Alleys.

992.03  Alleys. All resolutions and proceedings for the alteration or vacation of public alleys in cities of the second, third or fourth class adopted, taken or had, prior to October 1, 1924, are validated, unless action was commenced or proceedings taken prior to October 15, 1925, to contest the validity thereof.

992.03 History History: 1979 c. 89.



992.04 Municipal refunding bonds.

992.04  Municipal refunding bonds. Any bonds authorized prior to June 22, 1923, to be issued in accordance with the procedure provided by ch. 67 by any municipality defined in ch. 67 for the purpose of refunding bonds or other existing legal indebtedness of such municipality issued or outstanding previous to January 1, 1922, shall be legal, valid and binding to the same extent as if such municipality, at the time of authorizing such issue, still had the power formerly possessed by it to issue refunding bonds.

992.04 History History: 1981 c. 390 s. 252.



992.05 Conveyances by husbands to wives before March 23, 1895, legalized.

992.05  Conveyances by husbands to wives before March 23, 1895, legalized. All conveyances made prior to March 23, 1895, in which a married man conveyed real property directly to his wife are declared to be legal and valid, and such conveyances and the records thereof shall have the same force and effect in all respects as is or may be provided by law in regard to conveyances in other cases.



992.06 Corporations, curative provisions, articles, deeds, evidence.

992.06  Corporations, curative provisions, articles, deeds, evidence.

992.06(1)(1) Whenever in the organization of corporations under chapter 146, laws of 1872, there may have been a failure to verify a copy of the articles recorded in the office of the register of deeds of the proper county such failure shall not affect the validity of the corporation, but the same shall be a body corporate from and after the recording of such copy the same as though the copy had been duly verified. In any controversy as to the validity of such corporation it shall be presumed that the copy thus recorded is a true copy of the original articles, and such copy, or a certified copy of the record thereof, shall be prima facie evidence in all courts and places of the organization of such corporation.

992.06(2) (2) Whenever in the organization of corporations under chapter 146, laws of 1872, articles of association were made and adopted and signed by the persons forming such corporation, and there may have been a failure to make and record a verified copy thereof in the office of the register of deeds of the county in which such corporation is located, and such association, organization or corporation has in good faith carried on business and acted as a corporation for 25 years or more, such failure to make and record a verified copy of the articles of association shall not affect the validity of the corporation, but the same shall be a body corporate from and after the date of the making, adopting and signing of the articles of association, the same as though a verified copy had been duly made and recorded in the office of the register of deeds. Whenever any such corporation shall in good faith have attempted to change its corporate name, and shall in good faith have carried on and conducted its business under such changed name for a period of 25 years or more, and shall record its original articles of incorporation, or the copy thereof, with the register of deeds, of the county in which such corporation has its principal office, and in case the said original articles of incorporation, or a copy thereof, cannot be obtained, a certificate from the department of financial institutions showing that no such articles nor a copy thereof can be found in the records of the department of financial institutions, its acts, doings and proceedings heretofore done or which shall hereafter be done in or under such changed name shall be as valid and binding and as good in law as though done in or under the name contained in its original articles of association.

992.06(3) (3) All transfers of real estate heretofore made to corporations, organized under the laws of this state, executed, delivered, filed and recorded between the date of the filing of the articles of organization with the department of financial institutions and the date of the filing of a certified copy of said articles in the office of the register of deeds in the county wherein said corporation has its principal place of business, are hereby legalized, ratified, confirmed and validated.

992.06 History History: 1993 a. 486; 1995 a. 27.



992.07 Corporations; defects cured.

992.07  Corporations; defects cured. Every corporation organized under any general law for any of the purposes embraced in s. 180.0301 and existing September 1, 1898, shall continue in existence in the same manner and have the same powers as if lawfully organized under this chapter and be governed by these statutes; and every joint stock company organized under ch. 73, Revised Statutes of 1858, prior to the first day of January, 1875, shall be deemed legally organized and remain in existence and unaffected by the repeal thereof. Whenever articles of association have been filed since the enactment of the Revised Statutes of 1878, and prior to September 1, 1898, in the office of the secretary of state or the register of deeds for any of the purposes authorized by ch. 86, Revised Statutes of 1878, and an organization has been formed under said articles, such organization is hereby declared to be legal and the corporation to be duly organized.

992.07 History History: 1989 a. 303.



992.08 Evidence as to county lands; minors.

992.08  Evidence as to county lands; minors. Whenever in any action it is material to any party to show that the title to any tract of land is vested in any county, under chapter 132 of the general laws of 1866, by having been bid in for such county for 5 successive years on sales for taxes and that the tract remains unredeemed, the statement of such sales made by the county treasurer, or the record of such statement in the book kept for that purpose in the treasurer's office, or the certificates of such sales executed by the treasurer to the county shall be prima facie evidence of the regularity of the tax proceedings from and including the valuation of any such tract of land up to and inclusive of the sale thereof and of the existence of all conditions precedent in any way affecting the validity of such sales, or requisite to make the title of such land absolutely vest in the county in which the same is situate. This section does not apply to any such lands if it appears that they were owned at the time of the sales by minors or individuals who were adjudicated incompetent or mentally ill or were under guardianship.

992.08 History History: 1979 c. 110; 2005 a. 387.



992.09 Liberty bond investments validated.

992.09  Liberty bond investments validated. All investments made before April 14, 1919, by any association in United States liberty bonds and war savings stamps are hereby validated.



992.10 Validation of acquisition of property by department of health services.

992.10  Validation of acquisition of property by department of health services. The acquisition of the property located at 1776-1818 North Commerce Street in Milwaukee in March 1983 by the department of health services, and its officers and employees, and the acts of any other state agency, including the state building commission and the department of administration, and their officers and employees, in effecting that acquisition, are hereby validated.

992.10 History History: 1983 a. 16; 1995 a. 27 s. 9126 (19); 2007 a. 20 s. 9121 (6) (a).



992.13 School debts validated.

992.13  School debts validated.

992.13(1) (1) Any debt incurred by any school district prior to May 17, 1923, for a lawful purpose and within the constitutional limitations, in pursuance of proceedings taken at a lawful meeting, is hereby declared the legal, valid, and binding obligation of such school district and refundable by loans from the state trust funds, notwithstanding the failure of such school district to conform to the statutes governing municipal borrowing and municipal loans.

992.13(2) (2) Notes issued before August 3, 1961, by school districts under the authority of s. 67.12 (12) and without approval thereof by the electors of such school districts shall not be deemed invalid because of absence of such approval, and such notes are herewith declared to be valid and binding obligations of such school district if in all other respects issued in accordance with the law pertaining thereto.

992.13(3) (3) Any bond or promissory note issued by a school district after August 8, 1989, and before September 4, 1991, without the approval of the electors of the school district at a referendum shall be legal, valid and binding, and the school board may spend the amount raised for the purpose stated in the authorizing resolution, notwithstanding the failure of the school board to obtain the approval of the electors at an annual or special meeting of the school district.

992.13 History History: 1991 a. 49 ss. 8, 10, 11.



992.14 Revenue limit agreement.

992.14  Revenue limit agreement. Notwithstanding s. 121.91, if a school district held a referendum before February 5, 2001, to exceed its revenue limit under s. 121.91 (2m), and the resolution adopted by the school board and referred to in the question submitted to the electors specified a mill rate to be used to calculate the revenue limit increase, the amount by which the school district's revenue limit is increased as a result of the referendum for each year specified in the referendum is the dollar amount agreed to by the department of public instruction and the school board of that school district.

992.14 History History: 2001 a. 16; 2009 a. 28.



992.17 Validation of village debts and contracts.

992.17  Validation of village debts and contracts. Any debt incurred by a village prior to March 1, 1973, in connection with or for the purpose of construction or modification of public works, is declared to be a legal, valid and binding debt of such village, and any contract entered into by a village prior to March 1, 1973, for construction or modification of public works is declared to be a binding contract on such village, notwithstanding the failure of any such village to conform to the statutes regarding bidding or referral of plans to the village plan commission prior to taking final action.

992.17 History History: 1973 c. 97.



992.19 Cooperative educational service agency debts validated.

992.19  Cooperative educational service agency debts validated. Any long-term debt incurred by the board of control of a cooperative educational service agency prior to April 15, 1989, for the purpose of purchasing real property under s. 116.055 is declared to be a legal, valid and binding debt of the agency, notwithstanding the lack of authority of the agency to incur such debt.

992.19 History History: 1989 a. 31.



992.20 Agreements between units of government and Indian tribes or bands validated.

992.20  Agreements between units of government and Indian tribes or bands validated.

992.20(1) (1) All contracts for the receipt or furnishing of services or the joint exercise of any power or duty required or authorized by law entered into by a municipality, as defined in s. 66.0301 (1) (a), and a federally recognized Indian tribe or band in this state before May 6, 1994, are validated.

992.20(2) (2) Any agreement entered into before June 14, 1996, between a federally recognized American Indian tribe or band in this state and a county board and sheriff of a county that provides for the confinement of tribal prisoners in the county jail for any of the reasons specified in s. 302.446 (1) (a) to (c) is validated.

992.20(3) (3) Any agreement entered into before June 14, 1996, between a federally recognized American Indian tribe or band in this state and a county board that provides for the confinement of tribal prisoners in the county jail for any of the reasons specified in s. 302.446 (1) (a) to (c) and that the sheriff of the county has not signed before June 14, 1996, is validated for the entire period specified in the agreement if the sheriff ratifies the agreement by signing an addendum to the agreement that indicates that the sheriff assents to the agreement.

992.20 History History: 1993 a. 406; 1995 a. 379; 1999 a. 150 s. 672.



992.21 Actions by division of savings and loan validated.

992.21  Actions by division of savings and loan validated. Any action taken by the division of savings and loan between July 1, 1996, and October 29, 1999, under the name of the division of savings institutions has the same force and effect in all respects as if the action had been taken under the name of the division of savings and loan.

992.21 History History: 1999 a. 9.



992.22 Validation of actions; Green Lake County and Marquette County boundaries.

992.22  Validation of actions; Green Lake County and Marquette County boundaries. Any action, proceeding, transaction, conveyance, or other matter which occurred before November 24, 2011, in Green Lake County or Marquette County, and related to or would have been impacted by the boundaries of these 2 counties, shall be considered to have occurred within the boundaries of Green Lake County or Marquette County as the boundaries of the 2 counties are described in s. 2.01 (24) and (39) on November 24, 2011.

992.22 History History: 2011 a. 66.






995. Miscellaneous statutes.

995.10 Tobacco product agreement.

995.10  Tobacco product agreement.

995.10(1) (1)  Definitions. In this section:

995.10(1)(a) (a) "Adjusted for inflation" means increased in accordance with the formula for inflation adjustment set forth in exhibit C of the master settlement agreement.

995.10(1)(b) (b) "Affiliate" means a person who directly or indirectly owns or controls, is owned or controlled by or is under common ownership or control with, another person. Solely for the purposes of this definition, "owns", "is owned" and "ownership" mean ownership of an equity interest, or the equivalent thereof, of 10% or more, and the term "person" means an individual, partnership, committee, association, corporation or any other organization or group of persons.

995.10(1)(c) (c) "Allocable share" means allocable share as that term is defined in the master settlement agreement.

995.10(1)(d) (d)

995.10(1)(d)1.1. "Cigarette" means any product that contains nicotine, is intended to be burned or heated under ordinary conditions of use, and consists of or contains any of the following:

995.10(1)(d)1.a. a. Any roll of tobacco wrapped in paper or in any substance not containing tobacco.

995.10(1)(d)1.b. b. Tobacco, in any form, that is functional in the product, which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette.

995.10(1)(d)1.c. c. Any roll of tobacco wrapped in any substance containing tobacco which, because of its appearance, the type of tobacco used in the filler, or its packaging and labeling, is likely to be offered to, or purchased by, consumers as a cigarette described in subd. 1. a.

995.10(1)(d)2. 2. The term "cigarette" includes "roll-your-own" tobacco, which is tobacco that, because of its appearance, type, packaging or labeling, is suitable for use and likely to be offered to, or purchased by, consumers as tobacco for making cigarettes.

995.10(1)(d)3. 3. For purposes of this definition of "cigarette", 0.09 ounces of "roll-your-own" tobacco constitutes one individual "cigarette".

995.10(1)(e) (e) "Master settlement agreement" means the settlement agreement and related documents entered into on November 23, 1998, by this state and the leading U.S. tobacco product manufacturers.

995.10(1)(f) (f) "Qualified escrow fund" means an escrow arrangement with a federally or state chartered financial institution having no affiliation with any tobacco product manufacturer and having assets of at least $1,000,000,000, which arrangement requires that the financial institution hold the escrowed funds' principal for the benefit of releasing parties and prohibits the tobacco product manufacturer placing the funds into escrow from using, accessing or directing the use of the funds' principal except as is consistent with sub. (2) (b) 2.

995.10(1)(g) (g) "Released claims" means released claims as that term is defined in the master settlement agreement.

995.10(1)(h) (h) "Releasing parties" means releasing parties as that term is defined in the master settlement agreement.

995.10(1)(i) (i)

995.10(1)(i)1.1. "Tobacco product manufacturer" means an entity that after May 23, 2000, directly, and not exclusively through any affiliate:

995.10(1)(i)1.a. a. Manufactures cigarettes anywhere, which the manufacturer intends to be sold in the United States, including cigarettes intended to be sold in the United States through an importer; except that an entity that manufactures cigarettes that it intends to be sold in the United States shall not be considered a tobacco product manufacturer under this paragraph if those cigarettes are sold in the United States exclusively through an importer that is an original participating manufacturer, as defined in the master settlement agreement, that will be responsible for the payments under the master settlement agreement with respect to those cigarettes as a result of the provisions of subsection II (mm) of the master settlement agreement and that pays the taxes specified in subsection II (z) of the master settlement agreement, and the manufacturer of those cigarettes does not market or advertise those cigarettes in the United States;

995.10(1)(i)1.b. b. Is the first purchaser anywhere, for resale in the United States, of cigarettes manufactured anywhere that the manufacturer does not intend to be sold in the United States; or

995.10(1)(i)1.c. c. Becomes a successor of an entity described in subd. 1. a. or b.

995.10(1)(i)1.d. d. Owns an automated roll-your-own machine that is used to make cigarettes, not including an individual who owns a roll-your-own machine and uses the machine in his or her home solely to make cigarettes for his or her personal use or for the use of other individuals who live in his or her home.

995.10(1)(i)2. 2. "Tobacco product manufacturer" does not include an affiliate of a tobacco product manufacturer unless the affiliate itself falls within subd. 1. a., b. or c.

995.10(1)(j) (j) "Units sold" means the number of individual cigarettes sold in this state by the applicable tobacco product manufacturer, whether directly or through a distributor, retailer or similar intermediary, during the year in question, as measured by the excise taxes collected by this state on containers of "roll-your-own" tobacco and on packs of cigarettes bearing the excise tax stamp of this state.

995.10(2) (2) Requirements. Any tobacco product manufacturer selling cigarettes to consumers within this state, whether directly or through a distributor, retailer or similar intermediary, after May 23, 2000, shall do one of the following:

995.10(2)(a) (a) Become a participating manufacturer, as that term is defined in section II (jj) of the master settlement agreement, and generally perform its financial obligations under the master settlement agreement; or

995.10(2)(b) (b)

995.10(2)(b)1.1. Place into a qualified escrow fund by April 15 of the year following the year in question the following amounts, as those amounts are adjusted for inflation:

995.10(2)(b)1.a. a. For 2000: $.0104712 per unit sold after May 23, 2000.

995.10(2)(b)1.b. b. For each of 2001 and 2002: $.0136125 per unit sold.

995.10(2)(b)1.c. c. For each of 2003 to 2006: $.0167539 per unit sold.

995.10(2)(b)1.d. d. For each year after 2006: $.0188482 per unit sold.

995.10(2)(b)2. 2. A tobacco product manufacturer that places money into escrow under subd. 1. shall receive the interest or other appreciation on that money as earned. The money placed into escrow shall be released from escrow only under the following circumstances:

995.10(2)(b)2.a. a. To pay a judgment or settlement on any released claim brought against that tobacco product manufacturer by this state or any releasing party located or residing in this state. Moneys shall be released from escrow under this paragraph in the order in which they were placed into escrow and only to the extent and at the time necessary to make payments required under the judgment or settlement.

995.10(2)(b)2.b. b. To the extent that a tobacco product manufacturer establishes that the amount it was required to place into escrow on account of the units sold in a particular year was greater than the master settlement agreement payments, as determined under section IX (i) of that agreement including after the final determination of all adjustments, that the manufacturer would have been required to make on account of such units sold had it been a participating manufacturer, the excess shall be released from escrow and revert to that tobacco product manufacturer.

995.10(2)(b)2.c. c. To the extent not released from escrow under subd. 2. a. or b., money shall be released from escrow and revert to the tobacco product manufacturer twenty-five years after the date on which the money was placed into escrow.

995.10(2)(b)3. 3. Each tobacco product manufacturer that elects to place money into escrow under subd. 1. shall annually certify to the attorney general by each April 15 that the tobacco product manufacturer is in compliance with subds. 1. and 2. The attorney general may bring a civil action on behalf of the state against any tobacco product manufacturer that fails to place into escrow the moneys required under this subsection. Any tobacco product manufacturer that fails in any year to place into escrow the money required under subd. 1. shall:

995.10(2)(b)3.a. a. Be required within 15 days to place money into escrow as shall bring the tobacco product manufacturer into compliance with this subsection. The court, upon a finding of violation of this paragraph, may impose a civil penalty in an amount not to exceed 5% of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed 100% of the original amount improperly withheld from escrow.

995.10(2)(b)3.b. b. In the case of a knowing violation, be required within 15 days to place such funds into escrow as shall bring it into compliance with this subsection. The court, upon a finding of a knowing violation of this paragraph, may impose a civil penalty in an amount not to exceed 15% of the amount improperly withheld from escrow per day of the violation and in a total amount not to exceed 300% of the original amount improperly withheld from escrow.

995.10(2)(b)3.c. c. In the case of a second or subsequent knowing violation, be prohibited from selling cigarettes to consumers within this state directly or through a distributor, retailer or similar intermediary for a period not to exceed 2 years.

995.10(2)(b)4. 4. Each failure to make an annual deposit required under this subsection shall constitute a separate violation.

995.10(3) (3) Awards of costs and attorney fees. If the attorney general is the prevailing party in an action under this section, the court shall award the attorney general costs and, notwithstanding s. 814.04 (1), reasonable attorney fees.

995.10(4) (4) Promulgation of rules. The department of revenue shall promulgate the rules necessary to ascertain the amount of Wisconsin excise tax paid on the cigarettes of each tobacco product manufacturer that elects to place funds into escrow under this section for each year.

995.10 History History: 1999 a. 122; 2003 a. 73; 2005 a. 155 s. 30; Stats. 2005 s. 995.10; 2013 a. 20.



995.11 Payments under the tobacco settlement agreement.

995.11  Payments under the tobacco settlement agreement.

995.11(1)(1) In this section, "tobacco settlement agreement" means the Attorneys General Master Tobacco Settlement Agreement of November 23, 1998.

995.11(2) (2) The state's participation in the tobacco settlement agreement is affirmed.

995.11(3) (3) All payments received and to be received by the state under the tobacco settlement agreement are the property of the state, to be used as provided by law, including a sale, assignment, or transfer of the right to receive the payments under s. 16.63. No political subdivision of the state, and no officer or agent of any political subdivision of the state, shall have or seek to maintain any claim related to the tobacco settlement agreement or any claim against any party that was released from liability by the state under the tobacco settlement agreement.

995.11 History History: 2001 a. 16; 2005 a. 155 s. 31; Stats. 2005 s. 995.11.



995.12 Certification under the tobacco settlement agreement.

995.12  Certification under the tobacco settlement agreement.

995.12(1)(1)  Definitions. In this section:

995.12(1)(a) (a) "Brand family" means all styles of cigarettes sold under the same trademark and differentiated from one another by means of additional modifiers or descriptors, including "menthol," "lights," "kings," and "100s," and includes any brand name, alone or in conjunction with any other word; trademark; logo; symbol; motto; selling message; recognizable pattern of colors; or other indicia of product identification identical or similar to, or identifiable with, a previously known brand of cigarettes.

995.12(1)(b) (b) "Cigarette" has the meaning given in s. 995.10 (1) (d).

995.12(1)(c) (c) "Department" means the department of revenue.

995.12(1)(d) (d) "Distributor" means a person that is authorized to affix tax stamps to packages or other containers of cigarettes under subch. II of ch. 139 or any person that is required to pay the tax imposed on tobacco products under subch. III of ch. 139.

995.12(1)(e) (e) "Master settlement agreement" has the meaning given in s. 995.10 (1) (e).

995.12(1)(f) (f) "Nonparticipating manufacturer" means any tobacco product manufacturer that is not a participating manufacturer.

995.12(1)(g) (g) "Participating manufacturer" has the meaning given in section II (jj) of the master settlement agreement.

995.12(1)(h) (h) "Qualified escrow fund" has the meaning given in s. 995.10 (1) (f).

995.12(1)(j) (j) "Tobacco product manufacturer" has the meaning given in s. 995.10 (1) (i).

995.12(1)(k) (k) "Units sold" has the meaning given in s. 995.10 (1) (j).

995.12(2) (2) Certifications; directory; tax stamps.

995.12(2)(a)(a) Certification.

995.12(2)(a)1.1. Every tobacco product manufacturer whose cigarettes are sold in this state, whether directly or through a distributor, retailer, or similar intermediary or intermediaries, shall execute and deliver in the manner prescribed by the attorney general a certification to the department and attorney general, no later than the 30th day of April each year, certifying that as of that date the tobacco product manufacturer is either a participating manufacturer or is in full compliance with s. 995.10 (2) (b).

995.12(2)(a)2. 2. A participating manufacturer shall include in its certification a list of its brand families. The participating manufacturer shall update that list at least 30 calendar days prior to any addition to or modification of its brand families by executing and delivering a supplemental certification to the department and attorney general.

995.12(2)(a)3. 3. A nonparticipating manufacturer shall include all of the following in its certification:

995.12(2)(a)3.a. a. A list of all of its brand families and the number of units sold for each brand family that were sold in the state during the preceding calendar year.

995.12(2)(a)3.b. b. A list of all of its brand families that have been sold in the state at any time during the current calendar year.

995.12(2)(a)3.c. c. A list of any brand families sold in the state during the preceding calendar year that are no longer being sold in the state as of the date of such certification.

995.12(2)(a)3.d. d. The name and address of any other manufacturer of the brand families in the preceding or current calendar year.

995.12(2)(a)4. 4. The nonparticipating manufacturer shall update the list under subd. 3. at least 30 calendar days before any addition to or modification of its brand families by executing and delivering a supplemental certification to the department and attorney general.

995.12(2)(a)5. 5. The nonparticipating manufacturer shall further certify all of the following:

995.12(2)(a)5.a. a. That the nonparticipating manufacturer is registered to do business in the state or has appointed an agent for service of process and provided notice of that appointment as required by sub. (3).

995.12(2)(a)5.b. b. That the nonparticipating manufacturer has established and continues to maintain a qualified escrow fund and has executed a qualified escrow agreement that has been reviewed and approved by the attorney general and that governs the qualified escrow fund.

995.12(2)(a)5.c. c. That the nonparticipating manufacturer is in full compliance with this section and s. 995.10.

995.12(2)(a)5.d. d. The name, address, and telephone number of the financial institution where the nonparticipating manufacturer has established the qualified escrow fund required under s. 995.10 (2) (b).

995.12(2)(a)5.e. e. The account number of the qualified escrow fund and any subaccount number for the state.

995.12(2)(a)5.f. f. The amount the nonparticipating manufacturer placed into the fund for cigarettes sold in the state during the preceding calendar year, the date and amount of each deposit, and any evidence or verification as required by the attorney general.

995.12(2)(a)5.g. g. The amount and date of any withdrawal or transfer of funds the nonparticipating manufacturer made at any time from the fund or from any other qualified escrow fund into which it ever made escrow payments under s. 995.10 (2) (b).

995.12(2)(a)6. 6. A participating manufacturer may not include a brand family in its certification unless the participating manufacturer affirms that the brand family constitutes its cigarettes for purposes of calculating its payments under the master settlement agreement for the relevant year, in the volume and shares determined under the master settlement agreement.

995.12(2)(a)7. 7. A nonparticipating manufacturer may not include a brand family in its certification unless it affirms that the brand family constitutes its cigarettes for purposes of s. 995.10.

995.12(2)(a)8. 8. Nothing in this section shall be construed as limiting or otherwise affecting the state's right to maintain that a brand family constitutes cigarettes of a different tobacco product manufacturer for purposes of calculating payments under the master settlement agreement or for purposes of s. 995.10.

995.12(2)(a)9. 9. Tobacco product manufacturers shall maintain all invoices and documentation of sales and other such information relied upon for the certification under subd. 5. for a period of 5 years, unless otherwise required by law to maintain them for a greater period of time.

995.12(2)(b) (b) Directory of cigarettes approved for stamping and sale. Not later than March 1, 2004, the attorney general shall develop and make available for public inspection a directory listing all tobacco product manufacturers that have provided current and accurate certifications conforming to the requirements of par. (a) and all brand families that are listed in the certifications, except as follows:

995.12(2)(b)1. 1. The attorney general shall not include or retain in the directory the name or brand families of any nonparticipating manufacturer that has failed to provide the required certification or whose certification the attorney general determines is not in compliance with par. (a) 3. to 5., unless the attorney general has determined that the violation has been cured.

995.12(2)(b)2. 2. Neither a tobacco product manufacturer nor brand family may be included or retained in the directory if the attorney general concludes, in the case of a nonparticipating manufacturer, that any of the following apply:

995.12(2)(b)2.a. a. An escrow payment required under s. 995.10 (2) (b) for any period for any brand family, whether or not listed by such nonparticipating manufacturer, has not been fully paid into a qualified escrow fund governed by a qualified escrow agreement that has been approved by the attorney general.

995.12(2)(b)2.b. b. Any outstanding final judgment, including interest on that judgment, for a violation of s. 995.10 has not been fully satisfied for the brand family or manufacturer.

995.12(2)(b)3. 3. The attorney general shall update the directory as necessary to correct mistakes and to add or remove a tobacco product manufacturer or brand family to keep the directory in conformity with the requirements under this paragraph.

995.12(2)(b)4. 4. Every distributor shall provide and update as necessary an electronic mail address to the attorney general for the purpose of receiving any notifications as may be required under this section.

995.12(2)(c) (c) Prohibition against stamping or sale of cigarettes not in the directory. It shall be unlawful for any person to affix a stamp to a package or other container of cigarettes of a tobacco product manufacturer or brand family not included in the directory or to sell, or offer or possess for sale, in this state cigarettes of a tobacco product manufacturer or brand family not included in the directory.

995.12(3) (3) Agent for service of process.

995.12(3)(a)(a) Requirement for agent for service of process. Any nonresident or foreign nonparticipating manufacturer that has not registered to do business in this state as a foreign corporation or business entity shall, as a condition precedent to having its brand families included or retained in the directory under sub. (2) (b), appoint and continually engage the services of an agent in this state to act as agent for the service of process on whom all processes, and any action or proceeding against it concerning or arising out of the enforcement of this section and s. 995.10, may be served in any manner authorized by law. That service shall constitute legal and valid service of process on the nonparticipating manufacturer. The nonparticipating manufacturer shall provide the name, address, phone number, and proof of the appointment and availability of the agent to the attorney general.

995.12(3)(b) (b) Notification of termination of agent. The nonparticipating manufacturer shall provide notice to the department and attorney general 30 calendar days before termination of the authority of an agent under par. (a) and shall provide proof to the satisfaction of the attorney general of the appointment of a new agent no less than 5 calendar days before the termination of an existing agent appointment. In the event an agent terminates an agency appointment, the nonparticipating manufacturer shall notify the department and attorney general of that termination within 5 calendar days and shall include proof to the satisfaction of the attorney general of the appointment of a new agent.

995.12(3)(c) (c) Service on department of financial institutions. Any nonparticipating manufacturer whose cigarettes are sold in this state, who has not appointed and engaged an agent as required in this subsection, shall be considered to have appointed the department of financial institutions as that agent and may be proceeded against in courts of this state by service of process upon the department of financial institutions provided, however, that the appointment of the department of financial institutions as that agent does not satisfy the condition precedent for having the brand families of the nonparticipating manufacturer included or retained in the directory under sub. (2) (b).

995.12(4) (4) Reporting of information; escrow installments.

995.12(4)(a)(a) Reporting by distributors. Not later than 20 calendar days after the end of each calendar quarter, and more frequently if so directed by the department, each distributor shall submit a report that includes any information that the department requires to facilitate compliance with this section, including a list by brand family of the total number of cigarettes, or, in the case of roll-your-own tobacco, the equivalent stick count, for which the distributor affixed stamps during the previous calendar quarter or otherwise paid the tax due for those cigarettes. The distributor shall maintain, and make available to the department, all invoices and documentation of sales of all nonparticipating manufacturer cigarettes and any other information relied upon in reporting to the department for a period of 5 years.

995.12(4)(b) (b) Disclosure of information. The department is authorized to disclose to the attorney general any information received under this section and requested by the attorney general for purposes of determining compliance with and enforcing the provisions of this section. The department and attorney general shall share with each other the information received under this section, and may share such information with other federal, state, or local agencies only for purposes of enforcement of this section, s. 995.10, or corresponding laws of other states.

995.12(4)(c) (c) Verification of qualified escrow fund. The attorney general may require at any time from the nonparticipating manufacturer proof, from the financial institution in which the manufacturer has established a qualified escrow fund for the purpose of compliance with s. 995.10, of the amount of money in that fund, exclusive of interest, the amount and date of each deposit into the fund, and the amount and date of each withdrawal from the fund.

995.12(4)(d) (d) Requests for additional information. In addition to the information required to be submitted under par. (c), the attorney general may require a distributor or tobacco product manufacturer to submit any additional information, including samples of the packaging or labeling of each brand family, as is necessary to enable the attorney general to determine whether a tobacco product manufacturer is in compliance with this section.

995.12(4)(e) (e) Quarterly escrow installments. To promote compliance with this section, the attorney general may promulgate rules requiring a tobacco product manufacturer subject to the requirements of sub. (2) (a) 3. to make the escrow deposits required in quarterly installments during the year in which the sales covered by such deposits are made. The attorney general may require production of information sufficient to enable the attorney general to determine the adequacy of the amount of the installment deposit.

995.12(5) (5) Penalties and other remedies.

995.12(5)(a)(a) License revocation and civil penalty. Upon a determination that a distributor has violated sub. (2) (c), the department may revoke or suspend the license of the distributor in the manner provided under s. 139.44 (4) and (7). Each stamp affixed and each sale of cigarettes or offer or possession to sell cigarettes in violation of sub. (2) (c) shall constitute a separate violation. For each violation the department may also impose a forfeiture in an amount not to exceed the greater of 500% of the retail value of the cigarettes or $5,000.

995.12(5)(b) (b) Contraband and seizure. Any cigarettes that have been sold, offered for sale, or possessed for sale, in this state, in violation of sub. (2) (c) shall be deemed contraband and such cigarettes shall be subject to seizure as provided under s. 139.40. All cigarettes that are seized shall be destroyed and not resold.

995.12(5)(c) (c) Injunction. The attorney general, on behalf of the department, may seek an injunction to restrain a threatened or actual violation of sub. (2) (c) or failure to comply with sub. (4) (a) or (d) by a distributor and to compel the distributor to comply with those subsections.

995.12(5)(d) (d) Unlawful sale and distribution. It shall be unlawful for a person to sell or distribute cigarettes or acquire, hold, own, possess, transport, import, or cause to be imported cigarettes that the person knows or should know are intended for distribution or sale in the state in violation of sub. (2) (c). Section 139.44 (7), as it applies to violations under subchs. II and III of ch. 139, applies to a violation of this paragraph.

995.12(5)(e) (e) Unfair and deceptive trade practice. A person who violates sub. (2) (c) engages in an unfair and deceptive trade practice in violation of s. 100.20.

995.12(6) (6) Notice and review of determination. A determination of the attorney general to not include or to remove from the directory under sub. (2) (b) a brand family or tobacco product manufacturer shall be subject to review in the manner prescribed under ch. 227.

995.12(7) (7) Applicants for licenses. No person shall be issued a license or granted a renewal of a license to act as a distributor unless that person has certified in writing that the person will comply fully with this section.

995.12(8) (8) Dates. For the year 2003, the first report of distributors required by sub. (4) (a) shall be due 30 calendar days after November 27, 2003; the certifications by a tobacco product manufacturer described in sub. (2) (a) shall be due 45 calendar days after that date; and the directory described in sub. (2) (b) shall be published or made available within 90 calendar days after that date.

995.12(9) (9) Promulgation of rules. The attorney general may promulgate rules necessary to effect the purposes of this section.

995.12(10) (10) Recovery of costs and fees by attorney general. In any action brought by the state to enforce this section, including an action under sub. (5) (c) the state shall be entitled to recover the costs of investigation and prosecution expert witness fees, court costs, and reasonable attorney fees.

995.12(11) (11) Transfer of profits for violations. If a court determines that a person has violated this section, the court shall order any profits, gain, gross receipts, or other benefit from the violation to be transferred and paid to the state. Unless otherwise expressly provided, the remedies or penalties provided by this section are cumulative.

995.12(12) (12) Construction. If a court finds that the provisions of this section and of s. 995.10 conflict and cannot be harmonized, then the provisions of s. 995.10 shall control. If any part of this section causes s. 995.10 to no longer constitute a qualifying or model statute, as those terms are defined in the master settlement agreement, then that portion of this section is not valid.

995.12 History History: 2003 a. 73; 2005 a. 155 s. 32; Stats. 2005 s. 995.12; 2007 a. 156.





